19-10412-jlg          Doc 15     Filed 02/11/19 Entered 02/11/19 06:32:24                       Main Document
                                               Pg 1 of 1004


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Proposed Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-[_____] (___)
                                                               :
                           Debtors.   1                        :       (Joint Administration Pending)
                                                               :
---------------------------------------------------------------X

                       NOTICE OF FILING OF (I) CONSOLIDATED
                     LIST OF CREDITORS AND (II) LIST OF EQUITY
                SECURITY HOLDERS OF DITECH HOLDING CORPORATION

                    PLEASE TAKE NOTICE that, pursuant to Rules 1007(a)(1) and (3) of the

Federal Rules of Bankruptcy Procedure and Rule 1007-1 of the Local Rules of Bankruptcy

Procedure for the Southern District of New York, Ditech Holding Corporation (f/k/a Walter

Investment Management Corp.) (“DHC”) and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), hereby file




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.



WEIL:\96914001\1\41703.0010
19-10412-jlg          Doc 15   Filed 02/11/19 Entered 02/11/19 06:32:24           Main Document
                                             Pg 2 of 1004


(i) the consolidated list of the Debtors’ creditors, attached hereto as Exhibit A, and (ii) the list of

DHC’s equity holders, attached hereto as Exhibit B.



Dated: February 11, 2019
       New York, New York

                                            /s/ Sunny Singh
                                            WEIL, GOTSHAL & MANGES LLP
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            Facsimile: (212) 310-8007
                                            Ray C. Schrock, P.C.
                                            Sunny Singh

                                            Proposed Attorneys for Debtors
                                            and Debtors in Possession




                                                  2
WEIL:\96914001\1\41703.0010
19-10412-jlg          Doc 15   Filed 02/11/19 Entered 02/11/19 06:32:24   Main Document
                                             Pg 3 of 1004


                                             Exhibit A

                                   Consolidated List of Creditors




WEIL:\96914001\1\41703.0010
                                           19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                                     Pg     4 of 1004
                                                                                                        CREDITOR MATRIX



Creditor Name                                 Address1                                 Address2                                       Address3                       City               State   Zip        Country
1 CALL PLUMBING & CONSTRUCTION                HYDRA PLUMBING & MECHANICAL              P.O. BOX 1364                                                                 LAS CRUCES         NM      88004
1 DAY ROOF & HOME SERV                        5355 DONEHOO CT                                                                                                        ALPHARETTA         GA      30005
1 NORTHWEST, INC.                             LEONARD SHREEVE                          1 NORTHWEST MOBILE HOME SERVICE INC            3879 CROSS ST                  EUGENE             OR      97402
1 SOURCE ROOFING LLC                          8000 MADISON BLVD STE102                                                                                               MADISON            AL      35758
1 STOP PUBLIC ADJ SVR                         2750 N 29TH AV 114F                                                                                                    HOLLYWOOD          FL      33020
1 STOP RESTORATION LLC                        11043 GENE MCDONALD RD.                                                                                                TICKFAW            LA      70466
1 VALUATIONS                                  1650 OAKWOOD DR                                                                                                        MONUMENT           CO      80132
1075 CONCOURSE TENANTS CORP                   210 E 23RD ST FL 5                                                                                                     NEW YORK           NY      10010
11 WOOLEYS LANE HOUSING CO                    PO BOX 458                                                                                                             EMERSON            NJ      07630
12 STONES ENTERPRISES, LLC                    1018 FAIRWAY DRIVE                                                                                                     LA PORTE           TX      77571
1209 VILLAGE WALK TRUST, LLC, ET AL.          STEVE LOIZZI                             HOA LAWYER'S GROUP                             9500 W. FLAMINGO ROAD          LAS VEGAS          NV      89147
123 EXTERIORS INC                             2240 S BRENTWOOD BLVD                                                                                                  BRENTWOOD          MO      60532
123 EXTERIORS INC                             2777 FINLEY RD STE 16                                                                                                  DOWNERS GROVE      IL      60515
123 EXTERIORS INC.                            2428 N GRANDVIEW BLVD A                                                                                                WAUKESHA           WI      53188
1‐2‐3 FLOORING & DENEA                        & DANIEL DOUGHERTY                       PO BOX 4254                                                                   MOORESVILLE        NC      28117
123 REMODELING AND ROOFING LLC                209 E WILSON AVE                                                                                                       SHERMAN            TX      75090
125 BRONX RIVER ROAD TENANTS CORP             C/O HUDSONCREST PROPERTIES INC.          5683 RIVERDALE AVE STE 203                                                    BRONX              NY      10471
130 SLADE AVENUE CONDOMINIUM ASSOC INC        11433 CRONRIDGE DR                                                                                                     OWINGS MILL        MD      21117
1337 N ASHLAND AVE CONDOS                     1337 N ASHLAND AVE BLDG                                                                                                CHICAGO            IL      60622
154 HOMEOWNERS ASSOCIATION                    P.O. BOX 11677                                                                                                         CLAYTON            MO      63108
165‐20 HIGHLAND OWNERS CORP                   6080 JERICHO TURNPIKE                                                                                                  COMMACK            NY      11725
177 LAKE ESTATES HOME OWNERS ASSOCIATION      PO BOX 616                                                                                                             MONTGOMERY         TX      77356
1‐800 BOARD UP                                301 N. WOODBURY ST.                                                                                                    SOUTH ELGIN        IL      60177
1‐800 WATER DAMAGE OF OKLAHOMA CITY           OXY‐DRY LLC                              7043 HIGHWATER CIRCLE, SUITE D                                                EDMOND             OK      73034
1800PLUMBER OF PEARLAND                       PO BOX 3251                                                                                                            PEARLAND           TX      77588
1820 JAMES AVENUE INC A CONDO                 PO BOX 402336                                                                                                          MIAMI BEACH        FL      33140‐0336
1944 RICE STREET LLC                          ATTN ACCOUNTS RECEIVABLE                 7101 W 78TH ST STE 100                                                        MINNEAPOLIS        MN      55439
1ONESTOP REAL ESTATE                          BRENNA DENICE MCKEETHEN                  7707 CHASE ST                                                                 MERRILLVILLE       IN      46410
1ST ADVANTAGE SETTLEMENT SERVICES, INC.       6375 MERCURY DRIVE                       SUITE 102                                                                     MECHANICSBURG      PA      17050
1ST CALL EXTERIORS &                          CONSTRUCTION                             4725TOWN CENTER DR STE D                                                      COLORADO SPRINGS   CO      80916
1ST CALL EXTERIORS & CONSTRUCTION             ECONOMY ROOFING & EXTERIORS LLC          4725 TOWN CENTER DRIVE, SUITE D                                               COLORADO SPRINGS   CO      80916
1ST CALL RESTORATION                          BRANT RAY HOMES                          P.O. BOX 805                                                                  RICHMOND           KY      40476
1ST CAPITAL INS                               2515 N ST RD 7 UNIT 213                                                                                                MARGATE            FL      33063
1ST CAPITAL INSURANCE                         1067 CLIFFWOOD DR                                                                                                      MT PLEASANT        SC      29464
1ST CHOICE CONSTRUCTION                       1004 FOX CHASE INDUSTRIAL DR.                                                                                          ARNOLD             MO      63010
1ST CHOICE CONSTRUCTION                       PO BOX 437                                                                                                             NORTH VERNON       IN      47265
1ST CHOICE ELECTRICAL SOLUTIONS LLC           ALFRED RICK MADRIGAL II                  2765 WEST ARCHER PLACE                                                        DENVER             CO      80219
1ST CHOICE REAL ESTATE                        TOM GALVIN                               1530 METROPOLITAN BLVD                                                        TALLAHASSEE        FL      32308
1ST CHOICE RESTORATION, INC.                  6250 W CLEARWATER AVENUE, SUITE 201                                                                                    KENNEWICK          WA      99336
1ST CHOICE ROOFING & EXTERIORS                1235 YORK ST                                                                                                           DENVER             CO      50206
1ST CLASS CONSTRCUTION, LLC                   105 CUTLIFF LANE                                                                                                       ANDERSON           SC      29625
1ST CLASS INS SRVCS                           407 HWY 17‐92 W                                                                                                        HAINES CITY        FL      33844
1ST CLASS REALTY                              ATTN: TAMI HINSON                        202 W. LAKEWAY RD                              SUITE A                        GILLETTE           WY      82718
1ST CLASS REALTY                              CAPITAL DEVELOPMENT GROUP, INC           202 W. LAKEWAY RD., SUITE A                                                   GILLETTE           WY      82718
1ST CLASS REALTY‐PA                           POCONOS REAL ESTATE                      98 FOREST DRIVE                                                               LORDS VALLEY       PA      18428
1ST CLASS ROOFING INC.                        1815 THORNHILL ROAD SUITE 410                                                                                          AUBURNDALE         FL      33823
1ST CLASS ROOFS                               11386 PEAR RIDGE DRIVE                                                                                                 FRISCO             TX      75035
1ST COLORADO ROOFING                          ROBERT DALLAS GREEN                      ROBERT DALLAS GREEN                            5815 WEST 6TH AVE              LAKEWOOD           CO      80214
1ST HOME IMPROVEMENT                          9125 GRAPE VIEW BLVD                                                                                                   WEST PALM BEACH    FL      33412
1ST NATIONAL CONSTRUCTION                     711 FORREST ST APT 17                                                                                                  CONSHOHOCKEN       PA      19428
1ST NATIONAL ROOFING LLC                      5425 JEKYLL RD                                                                                                         CUMMING            GA      30040
1ST PRIORITY ROOFING                          7208 S TUCSON WAY, SUITE 195                                                                                           CENTENNIAL         CO      80112
1ST RANKED CONTRS INC                         10158 STHENGE CIR APT805                                                                                               BOYNTON BEACH      FL      33437
1ST REALTY GROUP                              ATTN: MARY GREENSPAN                     9717 ALMENIA ST                                                               LAS VEGAS          NV      89178
1ST REALTY GROUP                              REO ASSET SERVICES, LLC                  7345 S DURANGO DR, SUITE B107‐273                                             LAS VEGAS          NV      89113
1ST RESPONDERS 24 7 PROP                      2367 SCOTT CT                                                                                                          ROUND LAKE BEACH   IL      60073
1ST RESPONSE ROOFING                          159 NC 56 HWY E                                                                                                        LOUISBURG          NC      27549
1ST SOUTHERN INS                              SERVICES INC                             PO BOX 770                                                                    ELBERTON           GA      30635
2 BY FOUR HOME PRO                            1135 HORIZON DR                                                                                                        LONG POND          PA      18334
2016 MAIN OWNERS ASSOCIATION                  2016 MAIN STREET                                                                                                       HOUSTON            TX      77002
2051‐61 EAST 72ND ST CONDOMINIUM ASSOC        PO BOX 497723                                                                                                          CHICAGO            IL      60649
212 DEGREES REALTY, LLC                       9701 APOLLO DRIVE, SUITE 301                                                                                           UPPER MARLBORO     MD      20774
212 DEGREES REALTY, LLC                       ATTN: MELANIE GAMBLE                     9701 APOLLO DRIVE, SUITE 301                                                  UPPER MARLBORO     MD      20774
21ST CENTURY HOMEOWNERS                       P O  BOX 414356                                                                                                        BOSTON             MA      02241
21ST CENTURY INS                              P O BOX 414356                                                                                                         BOSTON             MA      02241
21ST MORTGAGE CORPORATION                     620 MARKET ST ONE CENTRE SQ                                                                                            KNOXVILLE          TN      37902
22 HOLLYWOOD STREET CONDOMINIUM TRUST         4 DECATUR STREET 1                                                                                                     WORCESTER          MA      01610
222 SEVENTH STREET CONDOMINIUM                ONE DUPONT STREET, SUITE 200                                                                                           PLAINVIEW          NY      11803
2290 DESERT INN TRUST                         BRADLEY D. BACE, ESQ.                    NOGGLE LAW PLLC                                376 E WARM SPRINGS RD #140     LAS VEGAS          NV      89119
235 INS                                       800 W DIVERSEY PKWY                                                                                                    CHICAGO            IL      60614




                                                                                                                      Page 1 of 998
                                       19-10412-jlg                Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                                   Pg     5 of 1004
                                                                                                      CREDITOR MATRIX



Creditor Name                              Address1                                  Address2                                       Address3                               City                State   Zip        Country
24 HOUR PLUMBING AND SEWER CLEANING INC.   609 MILLER AVE                                                                                                                  FREEPORT            NY      11520
24 HOURS SERVICE & REPAIRS, INC            541 E. 39TH ST.                                                                                                                 HIALEAH             FL      33013
24/7 ALL SERVICES, LLC                     6975 LAKESHORE DRIVE                                                                                                            GULF SHORES         AL      36542
24‐7 FLOOD & FIRE                          3414 A STREET SE STE 104                                                                                                        AUBURN              WA      98002
24RESTECH LLC                              3107 106TH ST S STE 101                                                                                                         LAKEWOOD            WA      98499
25 CHANNEL CENTER CONDOMINIUM TRUST        25 CHANNEL CENTER                                                                                                               BOSTON              MA      02210
254 CHICAGO CONDO ASSOC                    254 W CHICAGO AVENUE                                                                                                            OAK PARK            IL      60302
26‐28 MILL ST REAR                         RICHARD GUERTIN, ESQ., CORP. COUNSEL      OFFICE OF CORPORATION COUNSEL                  16 JAMES STREET CITY OF MIDDLETOWN     MIDDLETOWN          NY      10940
2630 KINGSBRIDGE TERRACE OWNERS INC        200 CENTRAL PARK AVE                                                                                                            HARTSDALE           NY      10530
2800 SE DUNE DRIVE CONDO ASSOC., INC.      2800 SE DUNE DRIVE                                                                                                              STUART              FL      34996
2865 LINCOLN PARK HOMEOWNERS ASSOCIATION   545 CHESTNUT AVE                                                                                                                LONG BEACH          CA      90802
2ND OPINION PUB INS ADJ                    613 SELKIRK DR                                                                                                                  WINTER PARK         FL      32792
2ND PARISH CLERK OF COURT                  200 DERBIGNY STREET, SUITE 5200                                                                                                 GRETNA              LA      70053
2NSYSTEMS LLC                              2448 WATER STREET                                                                                                               VICTORIA            MN      55386
2RH CONSTRUCTION                           RAFAEL FROTA ALVAREZ                      90 SW 3RD ST 1615                                                                     MIAMI               FL      33130
3 COAST PLUMBING                           4014 CLAYTON GATE DR                                                                                                            HOUSTON             TX      77082
3 KINGS CONTRACTING                        200 RANCHO VISTA CT                                                                                                             ALEDO               TX      76008
3 KINGS ROOFING LLC                        1241PROSPER COMONSSTE111                                                                                                        PROSPER             TX      75078
3 KINGS ROOFING LLC                        DUSTIN CATES                              1241 PROSPER COMMONS STE 111                                                          PROSPER             TX      75078
3/69 OWNERS CORP                           415 MADISON AVE C/O GUMLEY HAFT                                                                                                 NEW YORK            NY      10017
300 LYNN SHORE DRIVE CONDO TRUST           18 CROWNSHIELD ST                                                                                                               PEABODY             MA      01960
301 GRANITE & MARBLE INC                   3800 N. WASHINGTON BLVD                                                                                                         SARASOTA            FL      34234
309 PERKINS INS AGENCY                     PO BOX 136                                                                                                                      PERKINS             OK      74059
33 FRANKLIN ST LLC                         11 BUTTERNUT RIDGE RD                                                                                                           OXFORD              CT      06478
33 WEST ONTARIO CONDO ASSN                 PO BOX 65345                                                                                                                    PHOENIX             AZ      85082‐5345
3303 GROVE STREET CONDOMINIUM              C/O VISTA PROPERTY MANAGEMENT             138 W HOME AVENUE                                                                     VILLA PARK          IL      60181
3321 PELHAM BAY OWNERS CORP                2 HAMILTON AVE RM 217                                                                                                           NEW ROCHELLE        NY      10801
3322 SOUTH MEMORIAL PARKWAY, LLC           3322 SOUTH MEMORIAL PARKWAY               SUITE 219                                                                             HUNTSVILLE          AL      35801
341 EAST LLC                               JAY ALLEN                                 P. O. BOX 55                                                                          THORNWOOD           NY      10594
360 BUILDERS LLC                           3921 ASHFORD ST                                                                                                                 WHITE LAKE          MI      48383
360 CONTRACTORS, LLC                       CHEGAN MCZEAL                             1701 FIELDSTONE CT                                                                    ARLINGTON           TX      76018
360 INNOVATIONS                            3625 PARADER CT                                                                                                                 DALLAS              TX      75228
360 INNOVATIONS                            DONOVAN CLARK                             1228 W SCYENE ROAD 105                                                                MESQUITE            TX      75149
360 INSURANCE COMPANY                      P O BOX 1348                                                                                                                    LARAMIE             WY      82073
360 PROJECT DEVELOPMENT                    5151 ISLAND DR                                                                                                                  STONE MOUNTAIN      GA      30087
360 REALTY                                 ATTN: TRACEY SHROUDER                     111 WILSON STREET                                                                     GREENSBORO          NC      27401
360 REALTY LLC                             111 WILSON STREET                                                                                                               GREENSBORO          NC      27401
3616 HENRY HUDSON PKWY OWNERS              5683 RIVERDALE AVE STE 203                                                                                                      RIVERDALE           NY      10471
388 BRUNSWICK, LLC                         GARY C. ZEITZ; ROBIN LONDON‐ZEITZ         AMBER J. MONROE;  GARY C. ZEITZ, L.L.C.        1101 LAUREL OAK ROAD, SUITE 170        VOORHEES            NJ      08043
3B ROOFING                                 SHANE PAUL STEPHENS SERVICE INC           SHANE PAUL STEPHENS SERVICE INC                P.O. BOX 964                           BURLESON            TX      76097
3BRIDGESOLUTIONS, LLC                      ATTN: GENERAL COUNSEL                     920 2ND AVENUE SOUTH                           SUITE 650                              MINNEAPOLIS         MN      55402
3‐CS CONTRACTING & MGMT. CO. L.L.C.        864 FAYETTE ST 3                                                                                                                MILLER              IN      46403
3D CONSTRUCTION LLC                        333 GENOMA DR                                                                                                                   CINCINNATI          OH      45215
3D FAMILY LTD. DONALD H. GEN. PTR          1441 COIT RD SUITE D                                                                                                            PLANO               TX      75075‐7768
3D UNLIMITED ROOFING                       4869 COLCHESTER COURT                                                                                                           ATLANTA             GA      30339
3JM EXTERIORS INC.                         8102 LEMONT RD 1000                                                                                                             WOODRIDGE           IL      60517
3RD COAST CONTRACTING                      10443 CLEARWOOD CROSSING                                                                                                        HOUSTON             TX      77075
3RD COAST FLOORS LLC                       830 W. PLANTATION                                                                                                               CLUTE               TX      77531
3RD GENERATION DESIGN &                    CONSTRUCTION LLC                          6018 NASSAU ROAD                                                                      PHILADELPHIA        PA      19151
4 ELEMENTS RESTORATION                     LLC                                       16 TOWN LINE RD UNIT F                                                                WOLCOTT             CT      06716
4 LIFE BUILDERS                            2306 99TH ST E                                                                                                                  INVER GROVE HTS     MN      55077
4 LOVE BUILDERS LLC                        297 JOY HAVEN DRIVE                                                                                                             SEBASTIAN           FL      32958
4 ROOFERS INC                              1710 NW 51 ST                                                                                                                   MIAMI               FL      33142
408 ST. JOHNS CORP.                        408 ST. JOHNS PLACE                                                                                                             BROOKLYN            NY      11238
4101‐07 IOWA CONDO ASSOC                   C/O THE MANAGEMENT INC                    2130 W BELMONT AVE                                                                    CHICAGO             IL      60618
430‐50 SHORE ROAD CORPORATION              450 SHORE ROAD, SUITE 1G                                                                                                        LONG BEACH          NY      11561
4317 HARTFORD ASSOCIATION INC              12700 PARK CENTRAL DR SUITE 600                                                                                                 DALLAS              TX      75251
4M CONSTRUCTION INC                        3107 GLOXINIA DR                                                                                                                BILLINGS            MT      59102
4SIGHT NEIGHBORHOOD MANAGEMENT             THE 4CSONS GROUP LLC                      8765 STOCKARD DR STE 104                                                              FRISCO              TX      75034
4TH DIMCONC&D ZUCCARELLI                   FOR EST OF M KORNOWSKI                    1300S POTOMAC ST STE 126                                                              AURORA              CO      80012
4TH DIMENSION CONCEPTS                     &CRISTINA&MARY SANDOVAL                   1730 ABILENE ST                                                                       AURORA              CO      80012
4TH DIMENSION CONCEPTS, LLC                1730 S. ABILENE STREET, SUITE 204                                                                                               AURORA              CO      80012
5 EAST NORRITON TOWNSHIP                   2501 STANBRIDGE ST.                                                                                                             EAST NORRITON       PA      19401
5 MILE WEST IRRIGATION ASSOCIATION         4411 SOUTH MUSTANG DRIVE                                                                                                        BOISE               ID      83709
5 STAR HANDYMAN SERVICES                   LLC                                       107 LAUREL CREST CIRCLE                                                               VALRICO             FL      33594
5 STAR HOME IMPROVEMENT INC.               1350 WEST 8TH STREET                                                                                                            LOVELAND            CO      80537
5 STAR MAINTENANCE                         880 S BON AIRE AVE                                                                                                              TIFFIN              OH      44883
5 STAR PAINTING &                          REMODELING                                21010 WESTERN VALLEY DR                                                               KATY                TX      77449
5 STAR PERFORMANCE &                       BILL & GINA NIECE                         PO BOX 292964                                                                         SACRAMENTO          CA      95829
5 STAR RESTORATION                         111 BUCK RD                                                                                                                     HUNTINGDON VALLEY   PA      19006




                                                                                                                    Page 2 of 998
                                        19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                 Pg     6 of 1004
                                                                                                    CREDITOR MATRIX



Creditor Name                              Address1                                Address2                                   Address3                                 City                State   Zip        Country
5 STAR ROOFING                             429 MAIN ST, PO BOX 605                                                                                                     WELLSVILLE          KS      66092
50 E BELLEVUE CONDO ASSOCIATION            50 E BELLEVUE                                                                                                               CHICAGO             IL      60611
50 FLOOR, INC                              4701 GRANITE DR.                                                                                                            TUCKER              GA      30084
5017‐19 S. PRAIRIE CONDO ASSOC.            5019 S. PRAIRIE                                                                                                             CHICAGO             IL      60615
504 CONTRACTORS LLC                        PO BOX 6702                                                                                                                 METAIRIE            LA      70009
509 PROPERTIES LLC                         3617 EAST 23RD AVE                                                                                                          SPOKANE             WA      99223
519 S MAPLEWOOD CONDO ASSOC                519 S MAPLEWOOD 4N                                                                                                          CHICAGO             IL      60612
5445 INDIAN CEDAR DR. TRUST, ET AL.        MICHAEL F. BOHN                         BOHN LAW FIRM                              2260 CORPORATE CIRCLE, SUITE 480         HENDERSON           NV      89074
599 EAST 7TH STREET OWNERS CORP            600 MAMARONECK AVE 5TH FLOOR                                                                                                HARRISON            NY      10528
5BLUE BUILDINGS USA OF SOUTH FLORIDA       7INSTRUO LLC                            18510 SW 91ST AVE                                                                   CUTLER BAY          FL      33157
5JOHNSON ADN JOHNSON PLLC                  1407 UNION AVENUE STE 1002                                                                                                  MEMPHIS             TN      38104
5M CONTRACTING SYSREMS                     3010 LAKESIDE DR                                                                                                            SANGER              TX      76266
5M CONTRACTING SYSTEMS                     CHARLES REESE MCCOLLOM                  3010 LAKESIDE DRIVE                                                                 SANGER              TX      76266
701 FORUM SQUARE COA                       3901 TRIUMVERA DRIVE                                                                                                        GLENVIEW            IL      60025
71 FOUNTAIN TERRACE CONDOMINIUM ASSOC      71 STRAWBERRY HILL AVENUE UNIT 112                                                                                          STAMFORD            CT      06902
718 INS AGENCY                             140‐B WASHINGTON AVE                                                                                                        CEDARHURST          NY      11516
7655 SOUTH BRAESWOOD HOA                   1776 WOODSTEAD COURT STE 103                                                                                                THE WOODLANDS       TX      77380
7963 LAURENA AVE TRUST                     GLEN J. HARPER                          3005 WEST HORIZON RIDGE PARKWAY            SUITE 241                                HENDERSON           NV      89052
8‐12 ROGER STREET COA                      41 HIDDEN VALLEY RD                                                                                                         GROTON              MA      01450
84 TRAIN STREET CONDO ASSOCIATION          84 TRAIN STREET, UNIT 3                                                                                                     DORCHESTER          MA      02122
870 RIVERSIDE DRIVE HDFC                   850 BRONX RIVER RD                                                                                                          YONKERS             NY      10708
877QUICDRY                                 NTC RESTORATION UNLIMITED, LLC          1309 ILLINOIS ST.                                                                   SOUTH HOUSTON       TX      77587
91 WAY ENTERPRISES LLC                     4909 SW 91ST DRIVE                                                                                                          GAINESVILLE         FL      32608
911 CONSTRUCTION LLC                       10730 NW 53RD ST                                                                                                            SUNRISE             FL      33351
911 RESTORATION LLC                        101 FIRST CHOICE DR STED                                                                                                    MADISON             MS      39110
911 RESTORATION OF                         SAN ANTONIO                             4017 NACO PERRIN BLVD                                                               SAN ANTONIO         TX      78217
911 RESTORATION SERVICES                   2665 4TH AVE STE 21                                                                                                         ANOKA               MN      55303
918 CONSTRUCTION LLC                       15115 S 76TH E AVE                                                                                                          BIXBY               OK      74008
952 BUFFALO RIVER LLC                      BRANDON L. PHILLIPS                     A BETTER LEGAL PRACTICE                    1455 E. TROPICANA AVENUE, SUITE 750      LAS VEGAS           NV      89119
970 SERVICES                               970 ROOFING                             PO BOX 271661                                                                       FORT COLLINS        CO      80527
A & A APPRAISAL NETWORK LLC                110 WINDEMERE DRIVE                                                                                                         HODGES              SC      29653
A & A MOBILE HOME TRANSPORT INC            10651 JACKSBORO HWY                                                                                                         FORT WORTH          TX      76135
A & A PROPERTY                             RESTORATION LLC                         7887 FULLER RD STE 115                                                              EDEN PRAIRIE        MN      55344
A & A ROOFING COMPANY                      1600 TENNESSEE AVE                                                                                                          LYNN HAVEN          FL      32444
A & A UNDERWRITERS                         8778 SW 8TH ST                                                                                                              MIAMI               FL      33174
A & B INS                                  108 CENTRAL DRIVE                                                                                                           BRANDON             FL      33510
A & B INS                                  2153 BLANDING BLVD                                                                                                          JACKSONVILLE        FL      32210
A & D INSURANCE GROUP                      5360 WEST 12TH AVENUE                                                                                                       HIALEAH             FL      33012
A & H PUBLIC ADJUSTERS                     3105 NW10TH AVE STE400B3                                                                                                    DORAL               FL      33172
A & I CORPORATION                          1004 8TH AVE NORTH                                                                                                          MYRTLE BEACH        SC      29577
A & J CONSTRUCTION                         4912 HARBOR LIGHT DR                                                                                                        DICKINSON           TX      77539
A & J GENERAL CONTRACTORS CORP             4337 E 11 AVE                                                                                                               HIALEAH             FL      33013
A & J ROOFING                              4337 E 11 AVE                                                                                                               HIALEAH             FL      33013
A & J ROOFING                              ALFRED R MAESTAS                        146 29 RD                                                                           GRAND JUNCTION      CO      81503
A & K CONSTRUCTION LLC                     8254 WATER PARK                                                                                                             HOLLAND             OH      43528
A & L LLC                                  PO BOX 32111                                                                                                                BALTIMORE           MD      21282‐2111
A & L ROOFING                              ARTHUR LOHRENGEL                        2803 E. KELLOGG DRIVE                                                               WICHITA             KS      67211
A & M ROOFING AND REMODELING               MARTIN RIVAS                            345 LAURELWOOD                                                                      SAN ANTONIO         TX      78213
A & M ROOFING LLC                          6905 W 28TH ST                                                                                                              GREELEY             CO      80634
A & O CONSTRUCTION INC                     STEVEN ALVARADO                         4512 CHESNEY RIDGE DRIVE                                                            AUSTIN              TX      78749
A & R GODDARD CORP                         3 BOW ST                                                                                                                    NORTH READING       MA      01864
A & R HANDYMAN                             2884 BROADWAY STREET                                                                                                        SANLEON             TX      77539
A & S INSURANCE                            660 LEWIS STREET                                                                                                            ENGLEWOOD           FL      34223
A & T ELFONT                               GROUND RENT                             4739 RAYFORE DRIVE                                                                  COMMERCE TOWNSHIP   MI      48382
A & Z INSURANCE                            310 ROEBLING STT                                                                                                            BROOKLYN            NY      11211
A 1 INSURANCE                              P O BOX 310665                                                                                                              NEWINGTON           CT      06131
A‐ 1 ROOFING, INC.                         911 KAISER RD. SW                                                                                                           OLYMPIA             WA      98512
A 1 STOP INS AGENCY                        814 PONCE DE LEON 315                                                                                                       CORAL GABLES        FL      33134
A ACCREDITED INS AGENCY                    334 E FARRELL RD A&B                                                                                                        LAFAYETTE           LA      70508
A ACTION AMERICAN                          1106 HARRISON AVE STE D                                                                                                     PANAMA CITY         FL      32401
A AGATE AVE LLC                            ZACHARY P. TAKOS, ESQ.                  TAKOS LAW GROUP, LTD.                      1980 FESTIVAL PLAZA DRIVE, SUITE 300     LAS VEGAS           NV      89135
A ALL FLORIDA INC                          112 DEBARRY AVE                                                                                                             ORANGE PARK         FL      32073
A AMERICAN ADVANTAGE INC                   4101 DAYTON BLVD STE 101                                                                                                    CHATTANOOGA         TN      37415
A AMERICAN SEPTIC & PLUMBING, INC.         12555 BISCAYNE BLVD  970                                                                                                    NORTH MIAMI         FL      33181
A AND A                                    828 WEST PINE ST                                                                                                            MOUNT AIRY          NC      27030
A AND A INS AGENCY                         9777 W SAMPLE RD                                                                                                            CORAL SPRINGS       FL      33065
A AND A INSURANCE LLC                      1525 SAM RITTENBERG BLVD                                                                                                    CHARLESTON          SC      29407
A AND H INSURANCE INC                      3301 S VIRGINIA ST                                                                                                          RENO                NV      89502
A AND J ROOFING                            329 MASTERS RD                                                                                                              PALM SPRINGS        FL      33461
A AND S CONSTRUCTION LLC                   MARTIN & DEBRA RAMIREZ                  4400A AMBASSADOR CAFFERY                                                            LAFAYETTE           LA      70508




                                                                                                              Page 3 of 998
                                         19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                               Pg     7 of 1004
                                                                                                  CREDITOR MATRIX



Creditor Name                               Address1                             Address2                                      Address3                                 City                State   Zip          Country
A AND S INS AGENCY                          511 ORANGE ST                                                                                                               NEW HAVEN           CT      06511
A B C PROPERTIES                            ATTN: BERNICE STUMP                  5991 TURNKEY RD. N.E.                                                                  MOSES LAKE          WA      98837
A BETTER WAY FLOORS, INC.                   131 MAPLE                                                                                                                   SELLERSBURG         IN      47172
A BURR INS AGENCY                           P O BOX 2226                                                                                                                ALVIN               TX      77512
A CHARLES HOME IMPROVEMENTS                 ALBERT CHARLES                       1960 AAROD                                                                             HARTFORD            CT      06114
A COMMUNITY                                 UNIQUE MICA GREEN                    5050 GRIGGS RD                                                                         HOUSTON             TX      77021
A COMPLETE HOME SERVICES LLC                1802 27TH AVE W                                                                                                             BRADENTON           FL      34205
A CUT ABOVE ROOFING                         5218 SHIRLEY ST                                                                                                             BAYTOWN             TX      77521
A DEAL ROOFING INC                          4507 SLEEPY HOLLOW LANE                                                                                                     PLANT CITY          FL      33565
A E TALLEY CONSTRUCTION                     127 SAMBAR LANE                                                                                                             MOUNT ROYAL         NJ      08061
A F KILBRIDE AND ASSOCS                     4501 NEBRASKA AVE                                                                                                           TAMPA               FL      33603
A FIRST CHOICE ROOFING                      13122 DAVID BAKER RD                                                                                                        RIVERVIEW           FL      33579
A G ROOFING SERVICES                        ADRIAN GUZMAN                        12702 FLAXSEED WAY                                                                     STAFFORD            TX      77477
A GALVEZ CONSTRUCTION & CONSULTING          100 MIRACLE MILE 320                                                                                                        CORAL GABLES        FL      33134
A GRADE PROPERTY                            SOLUTIONS                            88 EYLAND AVE                                                                          SUCCASUNNA          NJ      07876
A GROUP SERVICES INC                        50 GIRALDA                                                                                                                  CORAL GABLES        FL      33134
A HANUS AND ASSOCIATES                      1107 PALESTINE ST STE 1                                                                                                     CONROE              TX      77301
A J LEDAY INS AGENCY                        2777 ALLEN PKWY STE 920                                                                                                     HOUSTON             TX      77019
A K RENOVATIONS                             ALEXIS KING                          147‐39 230TH STREET                                                                    QUEENS              NY      11413
A L INS GROUP INC                           P O BOX 65669                                                                                                               VANCOUVER           WA      98665
A L INSURANCE GROUP                         7604 NE HAZELL DELL AVE                                                                                                     VANCOUVER           WA      98665
A L WATKINS INC                             PO BOX 13524                                                                                                                CHESAPEAKE          VA      23325
A LA MODE TECHNOLOGIES, INC.                ATTN: GENERAL COUNSEL                2210 VANDERBILT BEACH ROAD                    SUITE 1205                               NAPLES              FL      34109
A LA MODE TECHNOLOGIES, INC.                ATTN: GENERAL COUNSEL                700 12TH STREET NW                                                                     WASHINGTON          DC      20005
A LA MODE TECHNOLOGIES, INC.                ATTN: LEGAL DEPARTMENT               3705 WEST MEMORIAL                            BUILDING 402                             OKLAHOMA CITY       OK      73134
A M APPRAISAL ASSOCIATES                    405 WALTHAM ST SUITE 169                                                                                                    LEXINGTON           MA      02421
A M APPRAISAL SRV INC                       PO BOX 915813                                                                                                               LONGWOOD            FL      32791
A MARC OF EXCELLENCE, LLC                   MARC COPELTON                        1125 LAWRENCE AVE                                                                      TOMS RIVER          NJ      08757
A MC INC                                    946 GOODMAN RD E STE 8A                                                                                                     SOUTHAVEN           MS      38671
A MIZE & C MIZE & M MIZE                    & FOR EST OF F MIZE                  426 CHRISTOPHER CT                                                                     GAINSVILLE          GA      30501
A MOLLY COMPANY                             31 VOSE AV 243                                                                                                              SOUTH ORANGE        NJ      07079
A MORGAN CONSTRUCTION                       LLC                                  163 HILLTOP DR                                                                         COATESVILLE         PA      19320
A MORRIS CONSULTING LLC                     7344 PARKPLACE DR NE                                                                                                        KEIZER              OR      97303
A N CHANDRASEGAR, VINNISHA                  ADDRESS ON FILE
A ORO, LLC                                  TAKOS LAW GROUP, LTD.                ZACHARY P. TAKOS                              1980 FESTIVAL PLAZA DRIVE, SUITE 300     LAS VEGAS           NV      89135
A PLUS ADJUSTERS                            233 E STATE RD 434                                                                                                          LONGWOOD            FL      32750
A PLUS ADJUSTERS LLC &                      DHANRAJ BUDHAI                       101 WYMORE RD STE100                                                                   ALTAMONTE SPRINGS   FL      32714
A PLUS APPRAISALS                           1362 CUMULUS CT                                                                                                             HENDERSON           NV      89014‐8742
A PLUS BLUE LION                            1324 BELMONT ST 201                                                                                                         BROCKTON            MA      02301
A PLUS CLAIMS LLC                           PO BOX 941534                                                                                                               MIAMI               FL      33194
A PLUS CONTRACTING AND ROOFING              MY APEX CONTRACTOR INC.              12319 HAMMOND LAND                                                                     SANTA FE            TX      77510
A PLUS HOME IMPROVEMENTS                    JONATHAN VIDRIRE                     21342 BLISSFIELD LANE                                                                  KATY                TX      77450
A PLUS INS GRP                              3450 W 84TH ST STE 202 J                                                                                                    HIALEAH GARDENS     FL      33018
A PLUS INS INC                              706 E BELL RD STE 100                                                                                                       PHOENIX             AZ      85022
A PLUS INSURANCE                            13191 STARKEY RD STE 10                                                                                                     LARGO               FL      33773
A PLUS VINYL &                              T & K ABBOTT                         12799 DANYA DRIVE                                                                      DENHAM SPRINGS      LA      70726
A PLUS WATER AND FIRE RESTORATION, LLC      14647 CAMBRIDGE LANE SUITE C                                                                                                ATHENS              AL      35613
A POCONO COUNTRY PLACE POA                  112 RECREATION DRIVE                                                                                                        TOBYHANNA           PA      18466
A PREMIUM RESTORATION, INC.                 CHERYL HANLEY                        P. O. BOX 934551                                                                       MARGATE             FL      33093
A PRO ROOFING AND CONSTRUCTION              MIKE MOLINA                          114 N. ELLISON DRIVE, SUITE 104                                                        SAN ANTONIO         TX      78251
A PROPERTY MGMT. BLDG. SOLUTIONS, INC.      MERCTER SMITH                        5401 S. KIRKMAN RD. SUITE 680                                                          ORLANDO             FL      32809
A QUALITY CONSTRUCTION, LLC                 DAVE MILLER                          3531 S. 25TH STREET                                                                    FORT PIERCE         FL      34981
A QUICK & EASY ASSUR GRP                    7229 CORAL WAY                                                                                                              MIAMI               FL      33155
A QUITE PLACE IN THE WOODS HOA, INC         P. O. BOX 908713                                                                                                            GAINSVILLE          GA      30501
A RESTORATIONS SERVICES, LLC                1130 E. DONEGAN AVENUE, SUITE 4                                                                                             KISSIMMEE           FL      34744
A SOLID PROPERTY MANAGMENT                  85 GRAND CANAL DR 201                                                                                                       MIAMI               FL      33144
A SOLUTIONS LLC                             PO BOX 388                                                                                                                  PRINCETON           LA      71067
A SQUARED ROOFING INC                       8144 W 26 AVE                                                                                                               HIALEAH             FL      33016
A STEP ABOVE ROOFING, LLC                   2808 ROYAL SCOTS WAY                                                                                                        FORT SMITH          AK      72908
A STEP BEYOND                               MARK STEVEN MEEKS                    335 EMMANUEL CHURCH RD                                                                 BRUNSWICK           GA      31523
A STERLING INS                              P O BOX 727                                                                                                                 ENFIELD             CT      06083
A STRUT BUILDING &                          CONSTRUCTION                         1124 80TH ST                                                                           NEWPORT NEWS        VA      23605
A T TAVELLA INS AGENCY                      2499 MAIN ST F                                                                                                              STRATFORD           CT      06615
A TAMAM CONSTRUCTION, INC.                  DAVID L MCGUFFEY                     5193 ETIWANDA AVE                                                                      TARZANA             CA      91356
A TEAM CONSTRUCTION INC                     20370 TYLER ST NE                                                                                                           EAST BETHEL         MN      55011
A TO Z BROKERAGE SERVICES, INC.             807 13TH AVENUE SOUTH                                                                                                       GREAT FALLS         MT      59405
A TO Z HANDYMAN SERVICES                    5323 KEYSTONE STREET                                                                                                        HOUSTON             TX      77021
A TO Z INS                                  1209 E SHAW AVE                                                                                                             FRESNO              CA      93710
A TO Z INSURANCE SERVICES, INC.             106‐01 LIBERTY AVENUE                                                                                                       OZONE PARK          NY      11417
A TO Z ROOFING                              2 HAIL INC.                          4251 S. NATCHES CT., UNIT K                                                            ENGLEWOOD           CO      80110




                                                                                                               Page 4 of 998
                                          19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                               Pg     8 of 1004
                                                                                                  CREDITOR MATRIX



Creditor Name                                Address1                            Address2                                      Address3              City                 State   Zip     Country
A TO Z ROOFING                               4251 S NATCHES COURT K                                                                                  ENGLEWOOD            CO      80110
A TO Z ROOFING                               ALAN ANZURES                        ALAN O ANZURES                                1527 HAYLOFT LANE     GRANBURY             TX      76048
A TOP OF THE LADDER                          8101 INTERSTATE 30 STE. A                                                                               LITTLE ROCK          AR      72209
A VALUE LINE LLC                             914 E LEHI RD                                                                                           MESA                 AZ      85203
A WALKER ENTERPRISES LLC                     247 ANNE DR                                                                                             NEWPORT NEWS         VA      23601
A YOUNG & ASSOCIATES, P.A.                   5901 SW 74 STREET, SUITE 303                                                                            SOUTH MIAMI          FL      33143
A Z & ASSOCIATES REAL ESTATE GROUP           ATTN: ERICA JADE                    13532 N 65TH AVE                                                    GLENDALE             AZ      85304
A&A APPRAISAL NETWORK                        PO BOX 6486                                                                                             GREENVILLE           SC      29606
A&A INS SRVCS                                951 SANSBURY WAY 204                                                                                    WEST PALM BEACH      FL      33411
A&A PAINTING                                 ALICE C KRAUSE‐ALAN E KRAUSE        2338 18TH STREET                                                    EUREKA               CA      95501
A&B HOME IMPROVEMENT                         597 CULLEN RD                                                                                           LINCOLN UNIVERSITY   PA      19352
A&B ROOFING & CONST                          1545 HIGHLAND RD                                                                                        TWINSBURG            OH      44087
A&D NICHOLAS                                 & VIVENNE NICHOLAS                  8029 MOSSY CREEK RD                                                 PENSACOLA            FL      32526
A&D ROOFING CO INC                           80 ABERFOYLE RD                                                                                         NEW ROCHELL          NY      10804
A&E CONSTRUCTION LLC                         7005 COOLRIDGE DRIVE                                                                                    TEMPLE HILLS         MD      20748
A&F CONTRACTORS LLC                          FELIX PADILLA                       PO BOX 1416                                                         DORADO               PR      00646
A&G GENERAL SERVICES USA                     LLC                                 3713 EAGLE ISLE CIRCLE                                              KISSIMMEE            FL      34746
A&I PROFESSIONALS LLC                        923 NE WOODS CHAPEL RD STE 267                                                                          LEES SUMMIT          MO      64064
A&K ROOFING AND GUTTERS                      2523 E 12TH ST                                                                                          PUEBLO               CO      81001
A&M BETTER ROOFING, INC.                     HC‐01 BOX 3960                                                                                          VILLALBA             PR      00766
A&M BUSINESS INTERIOR SERVICES LLC           1300 WASHINGTON AVE                                                                                     MINNEAPOLIS          MN      55411
A&M BUSINESS INTERIOR SERVICES, LLC          ATTN: TONY MUELLER                  1300 WASHINGTON AVENUE N                      SUITE 100             MINNEAPOLIS          MN      55411
A&P INS AGNCY SER, LLC                       4523 PARK ROAD A103                                                                                     CHARLOTTE            NC      28220
A&S CO. SERVICES                             SAMUEL DONNELLY, JR                 10223 OAK POINT DR                                                  HOUSTON              TX      77043
A&S CONTRACTING, INC.                        16709 E. ADA PLACE                                                                                      AURORA               CO      80017
A&T INSURANCE                                800 71ST STREET                                                                                         MIAMI BEACH          FL      33141
A&U DESIGN STUDIO LLC &                      JEFFREY GOLDMAN& S BLOCK            1310 BEVERLY STREET                                                 HOUSTON              TX      77008
A&V CONSTRUCTION LLC                         101 E WALNUT AVE                                                                                        MERCHANTVILLE        NJ      08109
A&V CONSTRUCTION LLC                         115 WESTBROOK DR                                                                                        SWEDESBORO           NJ      08085
A. HERMAN CORN, ETAL                         4329 N STATE RD 7                                                                                       LAUDERDALE LAKES     FL      33319
A. M. JULIEN CONTRACTING, INC.               ALFREDO M. JULIEN                   7550 SW 57TH AVE, SUITE 208                                         MIAMI                FL      33143
A.A. CO. WATER & WASTEWATER                  44 CALVERT STREET 3                                                                                     ANNAPOLIS            MD      21401
A.A.I.G.O.T INS AGCY INC                     6633 HILLCROFT SUITE 101                                                                                HOUSTON              TX      77081
A.B. BAZZANO FUEL INC                        ALLAN BOUCHER                       PO BOX 583                                                          NORFOLK              CT      06058
A.B. BROKERAGE                               378 AVENUE P                                                                                            BROOKLYN             NY      11204
A.B.E. DOORS & WINDOWS                       A.B.E. DOORS INC                    6776 HAMILTON BLVD                                                  ALLENTOWN            PA      18106
A.C. CONSTRUCTION & REMODELING               ROBIN MICHELE PRUITT                P.O. BOX 321                                                        BANDON               OR      97411
A.C.E. CONSTRUCTION & EXTERIORS              EDWARD HAMEL, LLC                   1515 SNOW PEAK CT.                                                  COLORADO SPRINGS     CO      80921
A.C.T. CONTRACTORS                           TYRONE THOMPSON                     445 E. FM 1382                                                      CEDAR HILL           TX      75104
A.E. BROWN PROPERTY MAINTENANCE, LLC         SABIN R. MAXWELL                    BOUCHARD, KLEINMAN & WRIGHT, P.A.,            799 MAMMOTH ROAD      MANCHESTER           NH      03104
A.G. INTERIOR SOLUTION LLC                   P.O BOX 30621                                                                                           SAN JUAN             PR      00929
A.J. ETHEREDGE AGENCY                        430 HWY 6, SUITE 150                                                                                    HOUSTON              TX      77079
A.R. CHOICE MANAGEMENT, INC.                 100 VISTA ROYALE BLVD.                                                                                  VERO BEACH           FL      32962
A.T.R. MANAGEMENT CORP.                      7501 NW 4TH ST 104                                                                                      PLANTATION           FL      33317
A.Z. & ASSOCIATES REAL ESTATE GROUP          13532 N 65TH AVE.                                                                                       GLENDALE             AZ      85304
A1 AFFORDABLE CONSTRUCTION, INC              164 GETTY AVE                                                                                           CLIFTON              NJ      07011
A‐1 AUTO INSURANCE                           1108 D UNION RD                                                                                         GASTONIA             NC      28054
A‐1 BUILDERS LLC                             P.O. BOX 2263                                                                                           LEAGUE CITY          TX      77574
A‐1 CLEANING & RESTORATION                   AFFORDABLE SERVICES SOUTH, INC      143 SKY SPACES CT                                                   ST. SIMONS ISLAND    GA      31522
A‐1 CONSTRUCTION & EXTERIORS                 18535 371 HWY                                                                                           PLATTE CITY          MO      64079
A‐1 CONSTRUCTION & RESTORATION, LLC          BRIAN OLSON                         5542 N. RIDGE CIRCLE                                                BETTENDORF           IA      52722
A1 CONSTRUCTION AND                          MARK & MARIE BRANDON                5562 ROBIN ROAD                                                     ACWORTH              GA      30102
A1 CONSTRUCTION AND LANDSCAPING              JOHN JOEHLIN                        12705 LEWIS RD                                                      CLEVELAND            TX      77328
A‐1 DESIGN & REMODELING                      310 MAGNOLIA DR                                                                                         HUFFMAN              TX      77336
A‐1 DISCOUNT FLOOR                           SERVICES LLC                        400 LAKE JORDAN DR                                                  HINESVILLE           GA      31313
A1 EVERLAST INC.                             150 REA AVE.                                                                                            HAWTHORNE            NJ      07506
A1 HANDYMAN & REMODELING EXPERTS, INC.,      1209 VALENCIA AVE                                                                                       DAYTONA BEACH        FL      32117
A‐1 HANDYMAN PROS LLC.                       EWANSIHA MAIS                       3958 NE 5TH AVE                                                     OAKLAND PARK         FL      33334
A‐1 HAULING AND SITE CLEANUP LLC             PO BOX 1229                                                                                             WASHOUGAL            WA      98671
A1 MORENO SCREEN                             6151 W 24 AVE 101                                                                                       HIALEAH              FL      33016
A1 POWER SOLUTIONS INC                       1035 W NEW YORK ST                                                                                      AURORA               IL      60506
A‐1 PRO CLEANING AND RESTORATION INC.        JASON GONZALES                      11352 RAYSTOWN RD                                                   SAXTON               PA      16678
A1 PUBLIC ADJUSTERS LLC                      7951 RIVIERA BLVD 410                                                                                   MIRAMAR              FL      33023
A‐1 QUICK DRYOUT &                           SANDRA HIGGINS                      739 MAIN ST STE 5                                                   STONE MOUNTAIN       GA      30083
A1 REMEDIATION                               4270 PELL DR                                                                                            SACRAMENTO           CA      95838
A‐1 REMODELING                               270 HIGGNS RD                                                                                           LOCUST GROVE         GA      30248
A‐1 REMODELING & BRANDON                     & VALERIE BRALAND                   241 LOVEJOY RD                                                      HAMPTON              GA      30228
A‐1 REMODELING PROS LLC                      3958 NE 5TH AVE                                                                                         OAKLAND PARK         FL      33334
A‐1 ROOFING & CONSTRUCTION CO                FELIPE E MARTINEZ                   7123 STILES RD                                                      EL PASO              TX      79915
A1 SATISFACTION FLATROOFS &                  WATERPROOFING SYSTEMS INC           CHRISTOPHER WALTER                            PO BOX 608641         ORLANDO              FL      32860




                                                                                                               Page 5 of 998
                                        19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                             Main Document
                                                                                            Pg     9 of 1004
                                                                                               CREDITOR MATRIX



Creditor Name                              Address1                           Address2                                       Address3                  City               State   Zip        Country
A1 SEAMLESS GUTTER                         SOLUTIONS LLC                      PO BOX 272747                                                            TAMPA              FL      33688
A1 SERVICES & DESIGN LLC                   1720 ACME ST                                                                                                ORLANDO            FL      32805
A‐1 SIDING & WINDOWS                       ABRAHAM F PETERS                   312 NORTH MAIN ST                                                        SEMINOLE           TX      79360
A1 SOLID SOLUTIONS LLC                     102 W BOWEN ST SUITE 6                                                                                      REMINGTON          VA      22734
A‐100 HANDYMAN                             FRED LUFF                          5590 WEST 115TH AVENUE                                                   BROOMFIELD         CO      80020
A2Z LAWN AND HOME CARE                     7649 ENOCH LAKE CIRCLE                                                                                      LAKE PARK          GA      31636
A‐2‐Z ROOFING & SUPPLY                     3392 N. BANK STREET                                                                                         KINGMAN            AZ      86409
A2Z ROOFING LLC                            1009 FIERO DR                                                                                               ARLINGTON          TX      76001
A4DABLE ROOFING                            JIM RODGERS                        350 SOFTWOOD DR.                                                         DUNCANVILLE        TX      75137
AA ARIAS ROOFING, INC.                     P.O. BOX 54                                                                                                 HENDERSON          NC      27536
AA GUTTER SERVICES                         HAWKINS MANAGEMENT                 GROUP OF JACKSONVILLE, INC                     4534 MARQUETTE AVENUE     JACKSONVILLE       FL      32210
AA INS                                     4444 BULLARD ST                                                                                             NORTH PORT         FL      34287
AA THE INSURANCE STORE                     PO BOX 2067                                                                                                 GULFPORT           MS      39505
AA YES PLUMBING INC                        MARK                               1509 W 174 STREET                                                        EAST HAZEL CREST   IL      60429
AAA                                        1225 FREEPORT PARKWAY                                                                                       COPPELL            TX      75019
AAA                                        465 S MAIN ST                                                                                               ANGELS CAMP        CA      95222
AAA                                        P O BOX 25425                                                                                               SANTA ANA          CA      92799
AAA                                        P O BOX 25448                                                                                               SANTA ANA          CA      92799
AAA                                        P O BOX 25453                                                                                               SANTA ANA          CA      92799
AAA                                        P O BOX 25454                                                                                               SANTA ANA          CA      92799
AAA                                        PO BOX 25441                                                                                                SANTA ANA          CA      92799
AAA ADVANTAGE INSURANCE LLC                5100 WEST COMMERCIAL BLVD.         SUITE 15                                                                 TAMARAC            FL      33319
AAA CLAIM CONSULTANTS &                    ROSA MANNING                       6232 PROCTOR RD                                                          TALLAHASSEE        FL      32309
AAA CONSTABLE SERVICE                      25 HURD STREET                                                                                              LOWELL             MA      01852
AAA CONSTRUCTION RESTORATION SERVICES      9730 E HIBISCUS ST SUITE 3                                                                                  PALMETTO BAY       FL      33157
AAA CUSTOM ROOFING                         TIMOTHY E. MCNELIS                 9160 FORUM CORPORATE PKWY 350                                            FT MYERS           FL      33905
AAA DISASTER SERVICES LLC                  476 E RIVERSIDE DR B 4                                                                                      ST GEORGE          UT      84790
AAA FENCING/TREE SERVICE                   ANGEL HERNANDEZ                    P.O BOX 636                                                              BERCLAIR           TX      78107
AAA FIRE & CASUALTY                        P.O. BOX 60978                                                                                              LOS ANGELES        CA      90060
AAA GLASS & MIRROR CO, INC.                AAA GLASS & MIRROR CO, INC.                                                                                 FT WORTH           TX      76110
AAA HARDWOOD FLOORS INC                    500N ESTRELLAPKWY B2477                                                                                     GOODYEAR           AZ      85338
AAA INSURANCE                              1 AUTO CLUB DRIVE                                                                                           DEARBORN           MI      48126
AAA INSURANCE                              1111 S  EUCLIND AVE                                                                                         BAY CITY           MI      48706
AAA INSURANCE                              1595 SHAW AVE                                                                                               CLOVIS             CA      93611
AAA INSURANCE                              2495 BELL ROAD                                                                                              AUBURN             CA      95603
AAA INSURANCE                              465 S MAIN ST                                                                                               ANGELS CAMP        CA      95222
AAA INSURANCE                              MEMBERSELECT INS CO                P O BOX 740864                                                           CINCINNATI         OH      45274
AAA INSURANCE                              P O  BOX 2057                                                                                               KALISPELL          MT      59903
AAA INSURANCE                              P O  BOX 25441                                                                                              SANTA ANA          CA      92799
AAA INSURANCE                              P O  BOX 25450                                                                                              SANTA ANA          CA      92799
AAA INSURANCE                              P O  BOX 41745                                                                                              PHILADELPHIA       PA      19162
AAA INSURANCE                              P O  BOX 630885                                                                                             CINCINNATI         OH      80291
AAA INSURANCE                              P O  BOX 740860                                                                                             CINCINATTI         OH      45274
AAA INSURANCE                              P O BOX 22221                                                                                               OAKLAND            CA      94623
AAA INSURANCE                              P O BOX 24524                                                                                               OAKLAND            CA      94623
AAA INSURANCE                              P O BOX 25238                                                                                               SANTA ANA          CA      92799
AAA INSURANCE                              P O BOX 25425                                                                                               SANTA ANA          CA      92799
AAA INSURANCE                              P O BOX 25448                                                                                               SANTA ANA          CA      92799
AAA INSURANCE                              P O BOX 25453                                                                                               SANTA ANA          CA      92799
AAA INSURANCE                              P O BOX 25454                                                                                               SANTA ANA          CA      92799
AAA INSURANCE                              P O BOX 30809                                                                                               LOS ANGELES        CA      90030
AAA INSURANCE                              P O BOX 60978                                                                                               LOS ANGELES        CA      90060
AAA INSURANCE                              P O BOX 740864                                                                                              CINCINNATI         OH      45274
AAA INSURANCE                              P.O. BOX 660830                                                                                             DALLAS             TX      75266‐0830
AAA INSURANCE CO.                          P.O. BOX 740864                                                                                             CINCINNATI         OH      45274‐0864
AAA MID ATLANTIC INS                       700 HORIZON DR                                                                                              HAMILTON           NJ      08691
AAA MID ATLANTIC INS OF                    NJ                                 PO BOX 41745                                                             PHILADELPHIA       PA      19162
AAA NCNU                                   1595 SHAW AVE                                                                                               CLOVIS             CA      93611
AAA NCNU                                   601 KINGS CT                                                                                                UKIAH              CA      95482
AAA NCNU INSURANCE EXCHANGE                P. O. BOX 30670                                                                                             LOS ANGELES        CA      90030‐0670
AAA NCNU INSURANCE EXCHANGE                P.O BOX 30809                                                                                               LOS ANGELES        CA      90030
AAA NO CA NV & UT INS EX                   FLOOD‐PRE: CA STATE AUTO           PO BOX 2057                                                              KALISPELL          MT      59903
AAA NO CA,NV & UT INS EX                   INTER INS BUREAU                   P O BOX 30809                                                            LOS ANGELES        CA      90030
AAA NORTHERN CALIFORNIA                    555 CORP DR                                                                                                 KALISPELL          MT      59901
AAA NORTHERN NEW ENGLAND                   PO BOX 25450                                                                                                SANTA ANA          CA      92799
AAA QUALITY ROOFING                        DENNIS WAYNE CURTIS                DENNIS WAYNE CURTIS                            101 SHORELINE DR          WICHITA FALLS      TX      76308
AAA ROOFER HAWAII LLC.                     AAA ROOFERS HAWAII LLC.            99‐1135 IWAENA STREET‐BAY 15                                             AIEA               HI      96701
AAA ROOFING                                JUSTIN PREY SLAWSON                908 E. WASHINGTON                                                        STEPHENVILLE       TX      76401
AAA ROOFING                                TRIPLE A ROOFING, INC.             1000 NE 5TH ST                                                           CRYSTAL RIVER      FL      34429
AAA ROOFING CO.                            PO BOX 30841                                                                                                ALBUQUERQUE        NM      87190




                                                                                                             Page 6 of 998
                                         19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                               PgCREDITOR MATRIX
                                                                                                     10 of 1004
Creditor Name                               Address1                              Address2                                   Address3               City               State   Zip     Country
AAA SCHWARTZ ROOFING INC                    20037 KENILWORTH BL PORT                                                                                PORT CHARLOTTE     FL      33952
AAAA CONTRACTORS                            ARMANDO NIETO                         671 ASCENCION                                                     EL PASO            TX      79928
AAAC HOME IMPRVMTS                          811 ASHFORD TERRACE                                                                                     ATCO               NJ      08004
AACTION HOME REPAIR & RESTORATION, INC      8324 VETERANS HIGHWAY                                                                                   MILLERSVILLE       MD      21108
AAHSOME TILE                                DAVID JOSEPH POTTER                   DAVID JOSEPH POTTER                        24019 ROCKRIDGE CT     VALENCIA           CA      91355
AALL INSURANCE                              5830 W. THOMAS RD                                                                                       PHOENIX            AZ      85031
AAM CONTRACTORS                             1400 COUNTY ROAD 961A                                                                                   BRAZORIA           TX      77422
AAM LLC                                     1600 WEST BROADWAY ROAD               SUITE 200                                                         TEMPE              AZ      85282
A‐AMERICAN CONTRACTORS                      MIGUEL ANGEL MOTA                     5105 DANNY DRIVE                                                  EL PASO            TX      79924
A‐ANDERSON AIR INC                          100 SUNBIRD LN                                                                                          SUNNYVALE          TX      75182
AAR INSURANCE SERVICES                      1723 CHERRY ST. SUITE 2                                                                                 ROCKPORT           TX      78382
AARON & ASHLEY SAAR                         2520 LIBERTY TRL                                                                                        WOODBURY           MN      55129
AARON BEARD INSURANCE                       1601 LEWIS SUITE 104A                                                                                   BILLING            MT      59102
AARON BUILDERS INC                          37630 INTERCHANGE DR                                                                                    FARMINGTON HILLS   MI      48335
AARON GUTTERS INC                           2458 OAK AVE                                                                                            TUCKER             GA      30084
AARON INS AGENCY                            P O BOX 392                                                                                             EASTLAND           TX      76448
AARON JACOBS                                ADDRESS ON FILE
AARON JUSTIN FLIEGEL                        ADDRESS ON FILE
AARON L GROBER AGENCY                       ONE SUNRISE PLAZA                                                                                       VALLEY STREAM      NY      11580
AARON M WEST                                ADDRESS ON FILE
AARON ROBERTS & MELISSA ROBERTS             ADDRESS ON FILE
AARON WHITE                                 ADDRESS ON FILE
AARON ZEVESKI &                             ADDRESS ON FILE
AARONS PUBLIC ADJUSTMENT                    PO BOX 507                                                                                              ORANGEBURG         SC      29116
AA‐ROOFING CONTRACTORS                      11674 FM 1224                                                                                           NAVOSOTA           TX      77868
AAS RESTORATION AND                         ROOFING LLC                           3131 WHEELING AVE                                                 KANSAS CITY        MO      64129
AASEF BUSINESS SERVICES                     175‐18 93RD AVE  STE 1                                                                                  JAMAICA            NY      11433
AAWESOME CONSTRUCTION                       3400 PEAK RD                                                                                            GRANBURY           TX      76048
AB & G FIRE REST &VICTOR                    CONTRERAS & E SALGADO                 7646 GRANITE DR                                                   DOUGLASVILLE       GA      30134
AB CONSTR & REST &                          MARIA &ALICIA MALDONALDO              300 SPECTRUM CTR DR 400                                           IRVINE             CA      92618
AB&G FIRE RESTORATION                       INC                                   7646 GRANITE DR                                                   DOUGLASVILLE       GA      30134
ABA ROOFING GROUP                           1100 WILCREST DR 200                                                                                    HOUSTON            TX      77042
ABACUS SOLUTIONS LLC                        PO BOX 936122                                                                                           ATLANTA            GA      31193
ABAFG PAINTERS LLC                          FRANCISCO NAVARRO                     9615 SLOWAY COAST DR                                              LORTON             VA      22079
ABARIS REALTY INC                           7811 MONTROSE RD STE 110                                                                                POTOMAC            MD      20854
ABASTAS CARPENTRY                           SERGIO DELACRUZ                       12203 NEWBROOK DR                                                 HOUSTON            TX      77072
ABATE & ASSOCIATES INC                      8025 W WANDERING SPRING WAY                                                                             TUCSON             AZ      85743
ABATEMENT SERVICES INC.                     TRISTAN BATES                         PO BOX 747                                                        BEAVERCREEK        OR      97004
ABBA CONSTRUCTION, INC                      6963‐1 BUSINESS PARK BLVD. NORTH                                                                        JACKSONVILLE       FL      32256
ABBA ROOFING                                ROBERT W JOHNSTON JR                  1016 APPALACHIN DR                                                FAYETTEVILLE       NC      28311
ABBAS, NORJAN                               ADDRESS ON FILE
ABBASI CONSTRUCTION                         1619 ‐ 72ND ST                                                                                          NORTH BERGEN       NJ      07047
ABBATE INS ASSOC INC                        671 STATE ST                                                                                            NEWHAVEN           CT      06511
ABBEE, JUDITH                               ADDRESS ON FILE
ABBEVILLE CITY                              ABBEVILLE CITY ‐ TAX COL              P.O. BOX 1170                                                     ABBEVILLE          LA      70511
ABBEVILLE COUNTY                            ABBEVILLE COUNTY ‐ TREAS              903 WEST GREENWOOD ST. S                                          ABBEVILLE          SC      29620
ABBEVILLE COUNTY / MOBIL                    ABBEVILLE COUNTY ‐ TREAS              903 WEST GREENWOOD ST. S                                          ABBEVILLE          SC      29620
ABBEVILLE TAX COLLECTOR                     102 COURT SQUARE                                                                                        ABBEVILLE          SC      29620
ABBEY FREESE &                              SHANE FREESE                          529 7TH ST                                                        LINCOLN            IL      62656
ABBEY INSURACE AGNCY LLC                    1 CEDAR STREET                                                                                          BARNEGAT           NJ      08005
ABBEY VILLAGE CONDOMINIUM ASSOC, INC        6294 ABBEY LANE                                                                                         DELRAY BEACH       FL      33446
ABBEY VILLAGE CONDOMINIUM ASSOC, INC        ATTN: JIM DUNIVANT                    6924 ABBEY LANE                                                   DELRAY BEACH       FL      33446
ABBI CO., INC.                              P.O. BOX 14384                                                                                          READING            PA      19612
ABBOT TOWN                                  ABBOT TOWN ‐ TAX COLLECT              P.O. BOX 120                                                      ABBOT              ME      04406
ABBOTT CONSTRUCTION                         55 SHADES CREST RD                                                                                      BIRMINGHAM         AL      35226
ABBOTT INSURANCE AGENCY                     705 RIDGE RD                                                                                            LYNDHURST          NJ      07071
ABBOTT TOWNSHIP                             ABBOTT TWP ‐ TAX COLLECT              94 LECHLER BRANCH RD                                              GALETON            PA      16922
ABBOTTSTOWN BORO                            ABBOTTSTOWN BORO ‐ COLLE              43 ABBOTTS DR                                                     ABBOTTSTOWN        PA      17301
ABBOTTSTOWN PARADISE JOINT SEWER AUTH.      4 WEST WATER STREET                                                                                     ABBOTTSTOWN        PA      17301
ABC & KLEIN FAMILY TRUST                    & R&S KLEIN                           2960 JUDICIAL RD STE 100                                          BURNSVILLE         MN      55337
ABC APPRAISAL SERVICE                       PO BOX 482                                                                                              WOODWARD           OK      73802
ABC CLEANING                                STEVEN CHARKHIAN                      2550 CLENAGA ST SPC59                                             OCEANO             CA      93445
ABC DEMOLITION, INC.                        875 LAKEVIEW DRIVE                                                                                      DELAND             FL      32720
ABC INS                                     816 E ABRAM ST 106                                                                                      ARLINGTON          TX      76010
ABC INS SRVC                                P O BOX 4404                                                                                            BILOXI             MS      39535
ABC INSURANCE AGENCY                        1110  WEST  MAIN  ST                                                                                    LEWISVILLE         TX      75067
ABC INSURANCE INC                           12510 E SPAGUE AVE STE.6                                                                                SPOKANE            WA      99216
ABC ROOFING                                 39 W 710 JERICHO RD                                                                                     AURORA             IL      60506
ABC ROOFING CO                              101 WOOD END ROAD                                                                                       HUNTSVILLE         AL      35806
ABC ROOFING SPECIALISTS                     7103 RALEIGH HILLS DR                                                                                   RIO RANCHO         NM      87144




                                                                                                             Page 7 of 998
                                  19-10412-jlg             Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                          PgCREDITOR MATRIX
                                                                                                11 of 1004
Creditor Name                        Address1                                Address2                                       Address3                       City                   State   Zip          Country
ABC ROOFING, INC                     MARK JONES                              1601 MARKET STREET                                                            WEST PALM BEACH        FL      33410
ABC SEAMLESS OF MAPLE GROVE          TWIN CITY EXTERIORS CO., INC.           9060 ZACHARY LANE N.108                                                       MAPLE GROVE            MN      55369
ABC SEAMLESS OF NORTHEAST TEXAS      DAVID CROCKETT                          460 CR 2140                                                                   QUITMAN                TX      75783
ABC SUPPLY CO., INC.                 AMERICAN BUILDERS &                     CONTRACTORS SUPPLY CO., INC.                   CORP. HDGTS:ONC ABC PKWY       BELOIT                 WI      53511
ABC WATERPROOFING                    LAWRENCE TIMOTHY WILLIAMS               LAWRENCE TIMOTHY WILLIAMS                      3002 JEFFREY DRIVE, UNIT A     COSTA MESA             CA      92626
ABCO INS UNDERWRITERS                350 SEVILLA AVE 200                                                                                                   CORAL GABLES           FL      33134
ABCO INSURANCE AGENCY                6701 BLACK HORSE PIKE                                                                                                 EGG HARBOUR TOWNSHIP   NJ      08234
ABCO ROOFING & CONSTRUCTION          ZACHARY A. OLIVER                       1515 S MLK PKWY                                                               BEAUMONT               TX      77701
ABCO ROOFING OF TENNESSEE, INC.      3730 DICKERSON PK. SUITE                                                                                              NASHVILLE              TN      37211
ABCWUA                               1 CIVIC PLAZA                           NW RM 1026                                                                    ALBUQUERQUE            NM      87106
ABCWUA                               4700 IRVING BLVD  NW  STE 201                                                                                         ALBUQUERQUE            NM      87114
ABDEL RAHIM, RAGHDA                  ADDRESS ON FILE
ABDELRAHMA BESHAIR                   ADDRESS ON FILE
ABDELSHAFY, MAHMOUD                  ADDRESS ON FILE
ABDI, YUNIS                          ADDRESS ON FILE
ABDUL MUHAMMAD                       ADDRESS ON FILE
ABEL ALEMAN ROOFING COMPANY          1223 S. SAM RAYBURN FREEWAY                                                                                           SHERMAN                TX      75090
ABEL MARTINEZ CONSTRUCTION           ABEL MARTINEZ                           1405 N INDUSTRIAL                                                             LOVINGTON              NM      88260
ABEL VIDAURRI JR                     2001 DENMARK LANE                                                                                                     LAREDO                 TX      78045
ABELARDO ZAPATA                      5313 PEARL STONE RD                                                                                                   LAREDO                 TX      78046
ABELSETH, JARED                      ADDRESS ON FILE
ABELSETH, SHANNA                     ADDRESS ON FILE
ABELSON LEGAL SEARCH, INC.           ATTN: GENERAL COUNSEL                   1600 MARKET STREET                             SUITE 505                      PHILADELPHIA           PA      19103
ABERCORN INS AGENCY, LLC             11136 ABERCORN ST A                                                                                                   SAVANNAH               GA      31419
ABERDEEN AT KINGS RIDGE              NEIGHBORHOOD ASSOC., INC.               RAMO PERFETTO                                  6972 LAKE GLORIA BLVD.         ORLANDO                FL      32809‐3200
ABERDEEN CITY                        ABERDEEN CITY ‐ TAX COLL                60 N. PARKE ST., 1ST FLR                                                      ABERDEEN               MD      21001
ABERDEEN CITY /SEMIANNUA             ABERDEEN CITY ‐ TAX COLL                60 N. PARKE ST., 1ST FLR                                                      ABERDEEN               MD      21001
ABERDEEN HOMEOWNERS ASSOCIATION      1630 DES PERES ROAD SUITE 210                                                                                         ST LOUIS               MO      63131
ABERDEEN TOWNSHIP                    1 ABERDEEN SQUARE                                                                                                     ABERDEEN               NJ      07747
ABERDEEN TOWNSHIP                    ABERDEEN TWP ‐ COLLECTOR                1 ABERDEEN SQUARE                                                             ABERDEEN               NJ      07747
ABERLE CONSTRUCTION INC              1547 130TH ST                                                                                                         BALSAM LAKE            WI      54810
ABERNATHY, CHARISE                   ADDRESS ON FILE
ABERNATHY, MICHAEL                   ADDRESS ON FILE
A‐BEST ROOFING                       PERFORMANCE ROOFING INC                 1411 E. 3RD ST.                                                               TULSA                  OK      74120
ABF REMODELING                       8719 HIGHWAY 6 N                                                                                                      HOUSTON                TX      77095
ABF ROOFING & FOAM                   ABF COMMERCIAL ROOFING & FOAM, INC      702 WOODROW ROAD                               P O BOX 64684                  LUBBOCK                TX      79464
ABIC                                 23852 NETWORK PLACE                                                                                                   CHICAGO                IL      60673
ABID H SHAH                          ADDRESS ON FILE
ABIDE HOME LLC                       PO BOX 21902                                                                                                          OKLAHOMA CITY          OK      73156
ABIDE HOMES LLC                      P.O. BOX 42721                                                                                                        OKLAHOMA CITY          OK      73123
ABIDE PLUMBING INC                   15620 S 385TH EAST AVE                                                                                                PORTER                 OK      74454
ABILITY MANAGEMENT, INC.             6736 LONE OAK BOULEVARD                                                                                               NAPLES                 FL      34109
ABILITY SERVICES AGENCY              2075 GRAND AVE                                                                                                        BALDWIN                NY      11510
ABIMAEL ARROYO CRUZ                  BO. PALO SECO BUZON 115‐B                                                                                             MAUNABO                PR      00707
ABINGDON TOWN                        ABINGDON TOWN ‐ TREASURE                P O BOX 789                                                                   ABINGDON               VA      24212
ABINGTON HEIGHTS S.D./CL             SCOTT THORPE‐TAX COLLECT                PO BOX 212                                                                    CHINCHILLA             PA      18410
ABINGTON HEIGHTS S.D./GL             ABINGTON HEIGHTS SD ‐ TC                200 E. GROVE ST.                                                              CLARKS SUMMIT          PA      18411
ABINGTON HEIGHTS S.D./RA             ABINGTON HEIGHTS SD ‐ TC                200 E. GROVE ST.                                                              CLARKS SUMMIT          PA      18411
ABINGTON HEIGHTS SD/CLAR             ABINGTON HEIGHTS SD ‐ TC                200 EAST GROVE ST.                                                            CLARKS SUMMIT          PA      18411
ABINGTON HEIGHTS SD/NEWT             ABINGTON HEIGHTS SD ‐ TC                200 EAST GROVE ST                                                             CLARKS SUMMIT          PA      18411
ABINGTON HEIGHTS SD/S. A             ABINGTON HEIGHTS SD ‐ TC                200 E. GROVE ST.                                                              CLARKS SUMMIT          PA      18411
ABINGTON HEIGHTS SD/WAVE             ABINGTON HEIGHTS SD ‐ TC                200 E. GROVE ST.                                                              CLARKS SUMMIT          PA      18411
ABINGTON SCHOOL DISTRICT             ABINGTON SD ‐ TAX COLLEC                121 HUNTINGDON PIKE                                                           ROCKLEDGE              PA      19046
ABINGTON TOWN                        ABINGTON TOWN ‐ TAX COLL                500 GLINIEWICZ WAY                                                            ABINGTON               MA      02351
ABINGTON TOWNSHIP                    ABINGTON TWP ‐ TAX COLLE                1176 OLD YORK RD                                                              ABINGTON               PA      19001
ABINGTON TWP SCHOOL DIST             ABINGTON TOWN SD ‐ COLLE                1176 OLD YORK RD                                                              ABINGTON               PA      19001
ABIOLA, KENNY                        ADDRESS ON FILE
ABIZ ROOFING & CONSTRUCTION LLC      815 JOHN ST. SUITE 210H                                                                                               EVANSVILLE             IN      47713
ABLE INS                             425 W WASHINGTON ST                                                                                                   MUNCIE                 IN      47304
ABLE ROOFING OF TEXAS                JOE SCHEUMACK                           P.O. BOX 1951                                                                 TEXAS CITY             TX      77592
ABLER‐GREGG, SUSAN                   ADDRESS ON FILE
ABM PROPERTY MANAGEMENT, INC.        4322 EILEEN ST.                                                                                                       SIMI VALLEY            CA      93063
ABNER H GUERRIER                     ADDRESS ON FILE
ABNER, ERIC                          ADDRESS ON FILE
ABNER, XAVIER                        ADDRESS ON FILE
ABNEY BUILDING &                     CONSULTING                              207 NE 2ND STREET                                                             OKEECHOBEE             FL      34972
ABOBS LANDSHARK                      5600 COLTRANE                                                                                                         OKLAHOMA CITY          OK      73121
ABOUDAIL, AMINA                      ADDRESS ON FILE
ABOUT TIME HOME                      IMPROVEMENT                             255 KAREN AVE                                                                 STRATFORD              CT      06619
ABOVE & BEYOND LLC AND               ROBERT &JENNIFER GOUCHER                524 LINCOLN ST                                                                LEWISTON               ME      04240




                                                                                                            Page 8 of 998
                                          19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                               PgCREDITOR MATRIX
                                                                                                     12 of 1004
Creditor Name                                Address1                             Address2                                    Address3                              City              State   Zip          Country
ABOVE & BEYOND PAINTING                      AND DECORATING LLC                   21715 HELMSDALE RUN                                                               ESTERO            FL      33928
ABOVE ALL CLEANING AND RESTORATION, INC      5160 PARFET ST., A‐1                                                                                                   WHEAT RIDGE       CO      80601
ABOVE ALL CONSTRUCTION                       3117 DEWITT                                                                                                            MATTOON           IL      61938
ABOVE ALL EXTERIORS                          ANDREW ROBERT SANBORN JR             5601 W CHEROKEE ROAD                                                              SKIATOOK          OK      74070
ABOVE ALL INSURANCE                          3632 NW 21ST STREET                                                                                                    OKLAHOMA CITY     OK      73107
ABOVE ALL LINES                              502 WOODLAND AVE                                                                                                       PLAINFIELD        NJ      07062
ABOVE ALL MAINTENANCELLC                     PO BOX 6292                                                                                                            ELBERTON          GA      30635
ABOVE ALL ROOFING LLC.                       MICHAEL BOYANSKI                     1009 N. LAKE PARK BLVD.                                                           CAROLINA BEACH    NC      28428
ABOVE ALLCONSTRUCTIONLLC                     4794 S LINCOLN BLVD                                                                                                    MARION            IN      46953
ABOVE AND BEYOND                             COMPANIES INC                        19865 MOONTOWN RD                                                                 WESTFIELD         IN      46062
ABOVE AND BEYOND LLC                         524 LINCOLN ST                                                                                                         LEWISTON          ME      04240
ABOVE AND BEYOND REALTY, INC.                RE/MAX ABOVE AND BEYOND              1823 W MAIN STREET                                                                MARION            IL      62959
ABOVE BOARD CONST LLC                        221 N CALUMET RD                                                                                                       CHESTERTON        IN      46304
ABOVE IT ALL DRYWALL                         531 W BRENTWOOD                                                                                                        ORANGE            CA      92865
ABOVE PARR                                   SEAN L. PARR                         1555 SUNSET DR.                                                                   SLIDELL           LA      70460
ABOVE THE CUT RESTORATION                    ADAM HAYDEN                          5401 SOUTH EAST STREET SUITE 108B                                                 INDIANOPOLIS      IN      46227
ABOVE THE REST CHIMNEY                       993 COCHRAN RD                                                                                                         MORRISVILLE       VT      05661
ABOVETREELINE INC                            2070 CHAMPLAIN DRIVE                                                                                                   BOULDER           CO      80301
ABPD                                         8791 BOYCE PL                                                                                                          ST LOUIS          MO      63136
ABRAHAM APPRAISALS                           14025 MARTIN PLACE                                                                                                     RIVERSIDE         CA      92503
ABRAHAM, ALEXANDER                           ADDRESS ON FILE
ABRAM CONSTRUCTION & ASSOCIATES              PO BOX 465                                                                                                             SOUTHAVEN         MS      38671
ABRAM INTERSTATE                             2211 PLAZA DR                                                                                                          ROCKLIN           CA      95765
ABRAM INTERSTATE                             INSURANCE AGENCY                     2211 PLAZA DR                                                                     ROCKLIN           CA      95765
ABRAMOVICH, NICK                             ADDRESS ON FILE
ABRAMOWITZ TAX & LIEN SERVICE, INC.          388 SW 12TH AVENUE                                                                                                     DEERFIELD BEACH   FL      33442‐3106
ABRAMOWITZ, LANE                             ADDRESS ON FILE
ABRAM‐POWELL, SHEDAVA                        ADDRESS ON FILE
ABRAMS TOWN                                  ABRAMS WN TREASURER                  PO BOX 183 / 5877 MAIN S                                                          ABRAMS            WI      54101
ABREGO, ROSA                                 ADDRESS ON FILE
ABREN INS                                    488 HOWE AVE                                                                                                           SHELTON           CT      06484
ABREU, GAMALIEL                              ADDRESS ON FILE
ABRIL, CARMELA                               ADDRESS ON FILE
ABROM, AISHA                                 ADDRESS ON FILE
ABS & EFK APPRAISALS INC                     7801 OLD BRANCH AVE 102                                                                                                CLINTON           MD      20735
ABS ENTERPRISES                              VALERIA J. BRADLEY                   27428 E. TURKEY CREEK RD                                                          WELLSVILLE        KS      66092
ABSECON CITY                                 ABSECON CITY ‐ TAX COLLE             500 MILL RD                                                                       ABSECON           NJ      08201
ABSOLUTE CLEANING                            SOLUTIONS LLC                        271 WEST CENTRE AVE 227                                                           PORTAGE           MI      49024
ABSOLUTE COLLECTION SERV                     LLC                                  6440 SKY PT DR 140‐154                                                            LAS VEGAS         NV      89131
ABSOLUTE COLLECTION SERVICES LLC             6440 SKY POINTE DR STE 140‐154                                                                                         LAS VEGAS         NV      89131
ABSOLUTE COLLECTION SERVICES LLC             DIANA S. EBRON, ESQ.                 KIM, GILBERT, EBRON                         7625 DEAN MARTIN DRIVE, SUITE 110     LAS VEGAS         NV      89139
ABSOLUTE CONSTRUCTION INC.                   JAMES HICKS                          226 GARVON ST                                                                     GARLAND           TX      75040
ABSOLUTE DEV. CO. LLC                        ALLEN J. RAIANO                      P.O. BOX 145                                                                      HAWLEYVILLE       CT      06440
ABSOLUTE FOUNDATION AND REMODELING           CHRIS INGLEHART                      416 PETUNIA                                                                       LAKE JACKSON      TX      77566
ABSOLUTE HOME REPAIRS &                      REMODELING                           139 W MARKET ST 2ND FL                                                            WEST CHESTER      PA      19382
ABSOLUTE MITIGATION SERV                     PO BOX 22197                                                                                                           BAKERSFIELD       CA      93390
ABSOLUTE PROF'L ROOFING CONTRACTORS          1315 19TH STREET 3A                                                                                                    PLANO             TX      75074
ABSOLUTE ROOFING                             17330 W CENTER RD 145                                                                                                  OMAHA             NE      68130
ABSOLUTE ROOFING AND                         CONSTRUCTION                         2407 HWY 16                                                                       SEARCY            AR      72143
ABSOLUTE ROOFING AND CONSTRUCTION            JIM BURRESS                          2407 HWY 16                                                                       SEARCY            AK      72143
ABSOLUTE ROOFING CO. INC                     4019 DAKOTA TR                                                                                                         GRANBURY          TX      76048
ABSOLUTE ROOFING LLC                         20283 WIRT STREET PO BOX 638                                                                                           ELKHORN           NE      68022
ABSOLUTE ROOFING OF                          SOUTHWEST FL                         8747 COASTLINE CT 102                                                             NAPLES            FL      34120
ABSTRACT INS                                 7744 TAFT ST                                                                                                           PEMBROKE PINES    FL      33024
ABUALFOUL, MUSAB                             ADDRESS ON FILE
ABUNDANT HOMES                               EDWARD EUGENE SCHREADER              14711 BIRCHWOOD PIKE                                                              BIRCHWOOD         TN      37308
ABUNIS, CRYSTAL                              ADDRESS ON FILE
AC & R PAINTING & HOME IMPROVEMENTS          ROBERT W JOHNSTON JR.                1016 APPALACHIN DR                                                                FAYETTEVILLE      NC      28311
AC AND M DESIGN                              CONSTRUCTION                         2501 BRICKELL AVE 403                                                             MIAMI             FL      33129
AC APPRAISAL &                               CONSULTING INC                       600 BERVERLY AVE EAST                                                             SHERWOOD          AR      72120
AC APPRAISAL & CONSULTING INC                600 BERVERLY AVE EST                                                                                                   SHERWOOD          AR      72120
A‐C ELECTRIC CO. INC                         6125 HWY 162                                                                                                           HOLLYWOOD         SC      29449
AC INSURANCE AGENCY                          303 S ROSS ST                                                                                                          AMARILLO          TX      79102
AC RAINVILLE CARPENTRY                       PO BOX 14219                                                                                                           EAST PROVIDENCE   RI      02914
ACA COMPLIANCE GROUP                         ATTN: GENERAL COUNSEL                589 8TH AVENUE                                                                    NEW YORK          NY      10018
ACA CONST & REMODELING                       8003 PONDEROSA PINA BLVD                                                                                               STATESBORO        GA      30458
ACA INS                                      P O BOX 60978                                                                                                          LOS ANGELES       CA      90060
ACA INSURANCE                                P O  BOX 5823                                                                                                          IRVINE            CA      92616
ACADEMY WINDOW COVERINGS                     CO INC                               4303 S PADRE ISLAND DR                                                            CORPUS CHRISTI    TX      78411
ACADIA CONDOMINIUM TRUST                     89 WEST MAIN ST                                                                                                        MERRIMAC          MA      01860




                                                                                                              Page 9 of 998
                                        19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                                   PgCREDITOR MATRIX
                                                                                                         13 of 1004
Creditor Name                              Address1                                   Address2                                    Address3                    City                 State   Zip        Country
ACADIA INSURANCE                           250 COUNTY RD                                                                                                      WESTBROOK            ME      04092
ACADIA INSURANCE CO                        PO BOX 9010                                                                                                        WESTBROOK            ME      04098
ACADIA PARISH                              ACADIA PARISH ‐ TAX COLL                   P O BOX 600                                                             CROWLEY              LA      70527
ACADIAN MANAGERS                           P O BOX 733189                                                                                                     DALLAS               TX      75373
ACADIAN MANAGERS                           P O BOX 733394                                                                                                     DALLAS               TX      75373
ACC TAX SALE PROPERTIES LLC                4905‐B POPLAR SPRINGS DR STE B                                                                                     MERIDIAN             MS      39305
ACCELA CAPITAL SERVICES INC                14822 LE GRANDE DR                                                                                                 ADDISON              TX      75001
ACCELERATED APPRAISALS LLC                 4727 EAST BELL RD STE 45 319                                                                                       PHOENIX              AZ      85032
ACCELL PROPERTY MANAGEMENT, INC.           23046 AVENIDA DE LA CARLOTA, STE. 700                                                                              LAGUNA HILLS         CA      92653
ACCENT CONSTRUCTION SERVICES, INC.         16011 HOLLISTER STREET                                                                                             HOUSTON              TX      77066
ACCENT ENVIRONMENTAL                       3410 LA SIERRA AVE F184                                                                                            RIVERSIDE            CA      92503
ACCENT FOOD SERVICES LLC                   PO BOX 46114                                                                                                       HOUSTON              TX      77210
ACCENT HARDWOOD FLOORS                     559 COUNTY RD 4004                                                                                                 DECATUR              TX      76234
ACCENT ON APPRAISAL                        2509 RIDGECREST DR                                                                                                 FARMINGTON           NM      87401
ACCENT ROOFING SERVICE                     629 AIRPORT RD. SUITE B                                                                                            LAWRENCEVILLE        GA      30046
ACCEPTANCE INDEMNITY INS                   7902 AIRWAY PARK DR                                                                                                MOBILE               AL      36608
ACCEPTANCE INS                             6263 N SCOTTSDALE RD                                                                                               SCOTTSDALE           AZ      85250
ACCEPTANCE INSURANCE CO                    222 S 15TH ST STE 600                                                                                              OMAHA                NE      68102
ACCESS ALARM & SECURITY SYSTEMS            4521 PGA BLVD S‐357                                                                                                PALM BEACH GARDENS   FL      33418
ACCESS APPRAISAL LLC                       PO BOX 42                                                                                                          GARNER               NC      27529
ACCESS APPRAISAL SERVICES                  6050 STETSON HILLS BLVD  STE 195                                                                                   COLORADO SPRINGS     CO      80923
ACCESS APPRAISALS INC                      7701 E AKRON ST                                                                                                    MESA                 AZ      85207‐8442
ACCESS CONSTRUCTION                        REMODELING                                 21781 VENTURA BLVD 618                                                  WOODLAND HILLS       CA      91364
ACCESS CONSTRUCTION CO                     JEFFREY E GLEASON                          11018 SKY COUNTRY DR.                                                   MIRA LOMA            CA      91752
ACCESS HOME INSURANCE CO                   425 NORTH PRINCE ST 101                                                                                            LANCASTER            PA      17603
ACCESS INS                                 15053 DEDEAUX RD                                                                                                   GULFPORT             MS      39503
ACCESS INS                                 2850 N ANDREWS AVE                                                                                                 FORT LAUDERDALE      FL      33311
ACCESS INS UNDERWRITERS                    LLC                                        105 S NARCISSUS AVE 512                                                 WEST PALM BEACH      FL      33401
ACCESS PROPERTY MANAGEMENT                 4 WALTER E FORAN BLVD                      SUITE 311                                                               FLEMINGTON           NJ      08822
ACCESS REAL ESTATE SERVICES INC            2715 KENILWORTH AVE                                                                                                BERWYN               IL      60402
ACCLAIMED HOME SERVICES                    INC                                        3453 FLAT RUN DR                                                        BETHELEHEM           GA      30620
ACCLAIMED ROOFING OF                       COLORADO                                   878 S LIPAN ST UNIT B                                                   DENVER               CO      80223
ACCMASTERCRAFT CONTRA                      ELINOR TREDER                              22160 SOLIEL CIR W                                                      BOCA RATON           FL      33433
ACCOLA, WENDY                              ADDRESS ON FILE
ACCOMACK COUNTY                            ACCOMACK COUNTY ‐ TREASU                   23296 COURT HOUSE AVENUE                                                ACCOMAC              VA      23301
ACCORD CONSTRUCTION                        13776 N LINCOLN BLVD                                                                                               EDMOND               OK      73013
ACCORD REALTY, INC                         2784 PLEASEANT VIEW ROAD                                                                                           RUSSELLVILLE         AR      72802
ACCORD REST & DAVID &                      JANIS CASHMARK                             25 NEW PLANT CT                                                         OWINGS MILLS         MO      21117
ACCORD ROOFING & CONSTRU                   6279 SW 9TH ST                                                                                                     MIAMI                FL      33144
ACCOUNT RESOLUTION CORPORATION             P. O. BOX 3860                                                                                                     CHESTERFIELD         MO      63006‐3860
ACCOUNT SERVICES EXCHANGE LLC              PO BOX 609                                                                                                         CEDAR RAPIDS         IA      52406
ACCOUNTABLE BUSINESS SERVICES, INC.        2762 JOE JERKINS BLVD                                                                                              AUSTELL              GA      30106
ACCOUNTCHEK, LLC                           ATTN: GENERAL COUNSEL                      245 PEACHTREE PKWY                          SUITE D‐177                 JOHNS CREEK          GA      30024
ACCOUNTEMPS ‐ ROBERT HALF DIVISION         PO BOX 743295                                                                                                      LOS ANGELES          CA      90074‐3295
ACCOUNTING DEPT THE AVALON MGMT GROUP      31608 RAILROAD CANYON ROAD                                                                                         CANYON LAKE          CA      92587
ACCOUNTING PRINCIPALS                      DEPT CH 14031                                                                                                      PALATINE             IL      60055
ACCOUNTING PRINCIPALS, INC.                ATTN: GENERAL COUNSEL                      0151 DEERWOOD PARK BOULEVARD                BUILDING 200, SUITE 400     JACKSONVILLE         FL      32256
ACCOUNTS RECOVERY BUREAU INC               PO BOX 6768                                                                                                        READING              PA      19610
ACCREDITED APPRAISAL SERVICES LLC          PO BOX 699                                                                                                         MOSES LAKE           WA      98837
ACCREDITED INSURANCE                       6099 HOLLYWOOD BLVD                        SUITE B                                                                 HOLLYWOOD            FL      33024
ACCREDITED REALTY SERVICE LTD              PO BOX 922                                                                                                         HARVARD              IL      60033
ACCREDITED SURETY                          4798 NEW BROAD ST 200                                                                                              ORLANDO              FL      32814
ACCU RITE ROOFING AND                      CONSTRUCTION SERVICES                      303 W CEVALLOS                                                          SAN ANTONIO          TX      78204
ACCUPRO ENVIRONMENTAL LLC                  JENNIFER DEMAJO                            JENNIFER DEMAJO                             35 RAINTREE DRIVE           SICKLERVILLE         NJ      08081
ACCURATE APPRAISAL AND REVIEW              SERVICE INC                                PO BOX 1867                                                             LOVELAND             CO      80539‐1867
ACCU‐RATE APPRAISAL SERVICES               9836 FLORENCE PL                                                                                                   HIGHLANDS RANCH      CO      80126‐3559
ACCURATE APPRAISAL USA LLC                 3104 E CAMELBACK RD 315                                                                                            PHOENIX              AZ      85016
ACCURATE APPRAISALS OF MAINE               216 WEEKS MILLS RD                                                                                                 WINDSOR              ME      04363
ACCURATE APPRAISERS                        3651 KAWKAWLIN RIVER DR                                                                                            BAY CITY             MI      48706‐1773
ACCURATE CONSTRUCTION SERVICES, INC.       7065 HIGHLAND DRIVE                                                                                                MORRIS               IL      60450
ACCURATE CONTRACTOR SERVICES               THOMAS W. LAMON                            P.O. BOX 383240                                                         DUNCANVILLE          TX      75138
ACCURATE INS GROUP                         10300 SUNSET DR 202                                                                                                MIAMI                FL      33173
ACCURATE INSTALLATION &                    MIRTHA & CARLOS VELASQUE                   5756 EST 6 AVE                                                          HIALEAH              FL      33013
ACCURATE INSURANCE MGMT                    SVCS                                       4409 SE 16TH PL 9                                                       CAPE CORAL           FL      33904
ACCURATE INSURANCE, INC                    909 W GARLAND AVENUE                                                                                               SPOKANE              WA      99205
ACCURATE PAVERS                            3575BONITA BEACH RD STE1                                                                                           BONITA SPRINGS       FL      34134
ACCURATE PAVING                            800 TAYLOR COURT                                                                                                   DIXON                IL      61021
ACCURATE REAL ESTATE APPRAISALS            OF TAMPA BAY INC                           7840 128TH STREET NORTH                                                 SEMINOLE             FL      33776
ACCURATE REALTY SERVICES                   INC                                        11416 GUNSTON RD WY                                                     LORTON               VA      22079
ACCURATE ROOFING                           MARK ENLOE                                 MARK ENLOE                                  1707 E 15TH STREET          PLANO                TX      75074




                                                                                                                 Page 10 of 998
                                         19-10412-jlg            Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                                   PgCREDITOR MATRIX
                                                                                                         14 of 1004
Creditor Name                               Address1                                  Address2                                         Address3                        City                   State   Zip        Country
ACCURATE VALUE REAL ESTATE                  APPRAISALS                                58553 WINNOWING CIR                                                              SOUTH LYON             MI      48178
ACE AGRI                                    P O BOX 14490                                                                                                              DES MOINES             IA      50306
ACE AGRIBUSINESS                            9200 NORTHPARK DR 250                                                                                                      JOHNSON                IA      50131
ACE AMERICAN INS CO                         P O  BOX 41484                                                                                                             PHILADELPHIA           PA      19101
ACE AMERICAN INSURANCE COMPANY              ATTN: JOYCE VANRAVENSWAAY                 436 WALNUT ST                                    WA07D                           PHILADELPHIA           PA      19106
ACE APPRAISAL LLC                           PO BOX 4462                                                                                                                PAGOSA SPRINGS         CO      81147
ACE APPRAISALS                              451 W BONITA AVE STE 14                                                                                                    SAN DIMAS              CA      91773
ACE APPRAISALS OF CAPE COD INC              PO BOX 1860                                                                                                                WELLFLEET              MA      02667
ACE APPRAISE INC                            39270 PASEO PARDRE PKWY 211                                                                                                FREMONT                CA      94538
ACE AUTO INSURANCE LLC                      PO BOX 837                                                                                                                 CLEVELAND              MS      38732
ACE CHIMNEY SWEEPS INC.                     804 E PULASKI HWY                                                                                                          ELKTON                 MD      21921
ACE COMMERCIAL ROOFING                      INC                                       4906 PEMBROKE RD                                                                 HOLLYWOOD              FL      33021
ACE CONSTRUCTION OF TN                      & LINDA CARLS                             536 UPTOWN SQUARE                                                                MURFREESBORO           TN      37129
ACE CONSTRUCTION OF TN                      536 UPTOWN SQUARE                                                                                                          MURFREESBORO           TN      37129
ACE FLOOD AND RESTORATION INC.              197 WOODLAND PKWY, STE. 104‐325                                                                                            SAN MARCOS             CA      92069
ACE HOME IMPROVEMENT CON                    11 SCANDELL CT                                                                                                             TOMKINS COVE           NY      10986
ACE INS                                     1445 ROOSEVELT AVE                                                                                                         SAN JUAN               PR      920
ACE INS                                     8200 NW 41 ST 200                                                                                                          DORAL                  FL      33166
ACE INSURANCE ASSOC                         1702 US HWY 70 E STE B                                                                                                     NEW BERN               NC      28560
ACE LEO'S & ECONOMY PLUMBING                CORSICANA PLUMBING LLC                    DBA ACE LEO'S & ECONOMY PLUMBING                 1421 CONFEDERATE‐ PO BOX 73     CORSICANA              TX      75151
ACE PARKING MANAGEMENT INC                  3111 CAMINO DEL RIO NORTH STE P1                                                                                           SAN DIEGO              CA      92108
ACE PEST CONTROL                            WALTER NORTON                             P.O. BOX 703                                                                     MORRISTOWN             TN      37815
ACE PRIVATE RISK                            P O BOX 94836                                                                                                              CLEVELAND              OH      44101
ACE PRIVATE RISK SRVCS                      ATTN CASHIERS                             1 PROGRESS POINT PRKWY                                                           OFALLON                MO      63368
ACE PRO CONTRACTING                         4447 ONEGA CIRCLE                                                                                                          WEST PALM BEACH        FL      33409
ACE PROFESSIONALS INC                       1900 PLEASANT ST BOX 15                                                                                                    NOBLESVILLE            IN      46060
ACE PROPERTY SERVICES CORP                  10871 SW 188 STREET  8                                                                                                     MIAMI                  FL      33157
ACE REAL ESTATE INC.                        3440 DEPEW                                                                                                                 PORT CHARLOTTE         FL      33952
ACE REALTY                                  520 W PALMDALE BLVD                       SUITE J                                                                          PALMDALE               CA      93551
ACE REALTY                                  ATTN: CEDRIC AGE                          520 W PALMDALE BLVD. STE J                                                       PALMDALE               CA      93551
ACE ROOF & CONSTRUCTION SOLUTIONS, LLC      MARK LIM                                  1222 BOB PETTIT BLVD, SUITE 3                                                    BATON ROUGE            LA      70820
ACE ROOFING                                 ELFEGO PULIDO                             6334 GREENWOOD DR.                                                               CORPUS CHRISTI         TX      78417
ACE ROOFING                                 STEPHEN PAUL HOBBS                        STEPHEN PAUL HOBBS                               196 BRONX PLACE                 BEREA                  KY      40403
ACE ROOFING & EXTERIORS LLC                 1621 CR 269                                                                                                                LEANDER                TX      78641
ACE ROOFING COMPANY                         9705 BURNET RD STE 415                                                                                                     AUSTIN                 TX      78758
ACE SECSCRP MFDHSGTR SER 2003MH1 ABPT       DEUTSCHE BANK NATIONAL TRUST COMPANY      DB BANK NATIONAL TRUST CO AS TRUSTEE             1761 EACH ST. ANDREWS PLACE     SANTA ANA              CA      92705‐4934
ACE SIDING ROOFING REMODELING               PAUL ANTHONY BLEUEL                       1475 SHERIDAN PLACE                                                              BEAUMONT               TX      77706
ACE USA INSURANCE                           DEPT CH 14089                                                                                                              PALATINE               IL      60055
ACE WOOD FLOORING, INC                      375 PUTMAN PIKE                                                                                                            SMITHFIELD             RI      02917
ACENTRIA INC                                4634 GULFSTARR DR                                                                                                          DESTIN                 FL      32541
ACEVEDO, LIZA                               ADDRESS ON FILE
ACEVEDO, VIVIAN                             ADDRESS ON FILE
ACG BROKERS INC                             87 GRAND BLVD                                                                                                              MASSAPEQUA PARK        NY      11762
ACG HOME IMPROVEMENT INC                    10709 BRICE CT                                                                                                             ORLANDO                FL      32817
ACG SOUTH INS                               P O BOX 31087                                                                                                              TAMPA                  FL      33633
ACHOLAM HANIF                               WILLIAM J. MACKE                          WILLIAM J. MACKE & ASSOCIATES                    4411 NE TILLAMOOK ST            PORTLAND               OR      97213
ACI ATTERHOLT CONST &                       175 W ORANGETHORPE AV                                                                                                      PLACENTIA              CA      92870
ACI CENTURY INC                             1551 NE CARDINAL AVE                                                                                                       STUART                 FL      34994
ACICF                                       5/3 RETAIL LB 630885                      5050 KINGSLEE DRIVE                                                              CINCINNATI             OH      45263
ACIERNO, EDWARD                             ADDRESS ON FILE
ACKEIFI, KAREN                              ADDRESS ON FILE
ACKERLY & WARD                              1318 BEDFORD ST                                                                                                            STAMFORD               CT      06905
ACKERLY & WARD                              WILLIAM W. WARD                           1318 BEDFORD STREET                                                              STAMFORD               CT      06905
ACKERMAN TOWN                               ACKERMAN TOWN‐TAX COLLEC                  P O BOX 394                                                                      ACKERMAN               MS      39735
ACKLAM, KRAIG                               ADDRESS ON FILE
ACKLEY REALTY LLC                           330 W SPRING ST, SUITE 440                                                                                                 COLUMBUS               OH      43215
A‐CLASS BUILDERS & GAIL                     KERWICK & MICHAEL LENA                    1736 ROUTE 6                                                                     CARMEL                 NY      10512
A‐CLASS BUILDERS INC                        1736 ROUTE 6                                                                                                               CARMEL                 NY      10512
ACME PEST MANAGEMENT INC.                   TAZ TYRONE                                P.O. BOX 252                                                                     WEST MEMPHIS           AR      72303
ACME ROOF SYSTEMS, INC                      9128 BELSHIRE DRIVE                                                                                                        NORTH RICHLAND HILLS   TX      76182
ACME TOWNSHIP                               ACME TOWNSHIP ‐ TREASURE                  6042 ACME ROAD                                                                   WILLIAMSBURG           MI      49690
ACORD CONST COMPANY INC                     8225 NW 63RD ST                                                                                                            PARKVILLE              MO      64152
ACOSTA FLOOR SERVICES                       LLC                                       3829 PRINCE WILLIAM DR                                                           FAIRFAX                VA      22031
ACOSTA RAMIREZ & ASOCIADOS, LLC.            JUAN ACOSTA‐REBOYRAS                      CARR. 116 KM 17.5 EXT. BACO 1                                                    ENSENADA               PR      00647
ACOSTA, CORINNA                             ADDRESS ON FILE
ACOSTA, CYNTHIA                             ADDRESS ON FILE
ACOSTA, WILDA                               ADDRESS ON FILE
ACOUSTIC DESIGN SERVICE LLC                 PAUL WALKER                               6802 PURPLE LILAC LN                                                             CLINTON                MD      20735
ACP CONSTRUCTION INC                        1905 NW 18 ST BLDG D  1                                                                                                    POMPANO BEACH          FL      33069
ACR ACOSTAS CONSTRUCTION & REMODELING       VICTOR ACOSTA                             12400 ROBERT DAVID DR                                                            EL PASO                TX      79928




                                                                                                                      Page 11 of 998
                                           19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                    DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                                         PgCREDITOR MATRIX
                                                                                                               15 of 1004
Creditor Name                                 Address1                                      Address2                                     Address3                        City               State   Zip          Country
ACR INC                                       551 GLENN AVENUE                                                                                                           WHEELING           IL      60090
ACREE‐KNIGHT, APRIL                           ADDRESS ON FILE
ACRI COMPANY (THE)                            124 E 18TH ST PO BOX 737                                                                                                   MILAN              IL      61264
ACRISURE AFFILIATED INS                       600 EMERSON RD 107                                                                                                         ST LOUIS           MO      63141
ACRISURE LLC                                  5664 PRAIRIE CREEK DR                                                                                                      CALENDONIA         MI      49316
ACROSS THE BAY INS                            4819 ST RD 54                                                                                                              NEW PORT RICHEY    FL      34652
ACRUPACION INMOBILIARIA, LLC, PLAINTIFF       DEMAHY LABRADO DRAKE                          VICTOR ROJAS & CABEZA; KENNETH R. DRAKE      806 DOUGLAS ROAD 12TH FLOOR     CORAL GABLES       FL      33134
ACS‐ ALLIANCE CONSTRUCTION SERVICES, LLC      2919 NW 122ND STREET, SUITE A                                                                                              OKLAHOMA CITY      OK      73120
ACSC                                          3333 FAIRVIEW ROAD                                                                                                         COSTA MESA         CA      92626
ACSD TAX COLLECTOR                            P O BOX 6622                                                                                                               ITHACA             NY      14851
ACT FINISH CARPENTRY &                        WILLIAM & LAURA HEMINGWA                      1551 NE 13TH ST                                                              HOMESTEAD          FL      33033
ACTION APPRAISALS INC                         PO BOX 3177                                                                                                                KINGMAN            AZ      86402
ACTION INS AGENCY                             13651 W DIXIE HWY                                                                                                          NORTH MIAMI        FL      13651
ACTION INS AGENCY                             13651 W DIXIE HWY                                                                                                          NORTH MIAMI        FL      33161
ACTION MANAGEMENT OF GAINESVILLE, INC.        6110‐B NW 1 PL                                                                                                             GAINESVILLE        FL      32607
ACTION MECHANICAL INC                         1856 LOMBARDY DR                                                                                                           RAPID CITY         SD      57709
ACTION PRO EXTERIORS                          JON M WARREN, JR                              1004 EAST JEFFERSON ST                                                       WAXAHACHIE         TX      75165
ACTION PROPERTY MANAGEMENT                    BONAIRE C.I.A                                 11118 CYPRESS N HOUSTON ROAD                                                 HOUSTON            TX      77065
ACTION PUBLIC ADJUSTERS                       2100 E. HALLANDALE BEACH BLVD. SUITE 408                                                                                   HALLANDALE BEACH   FL      33009
ACTION PUMPING, INC.                          7361 WAMEGO TRAIL‐ P.O. BOX 654                                                                                            YUCCA VALLEY       CA      92284
ACTION REALTY                                 ANITA M. MATYS                                2236 SO 6TH STREET, PO BOX 1528                                              KLAMATH FALLS      OR      97601
ACTION REALTY                                 ATTN: ANITA MATYS                             2236 SO SIXTH ST.                                                            KLAMATH FALLS      OR      97601
ACTION REALTY                                 ATTN: ANITA MATYS                             PO BOX 1528                                  2236 SO SIXTH ST.               KLAMATH FALLS      OR      97601
ACTION RFG & CONST INC                        9806 LONSDALE DR                                                                                                           AUSTIN             TX      78729
ACTION ROOFING & REMODELING                   SAN ANTONIO "ACTION ROOFING                   & REMODELING" INC                            8546 BROADWAY #238              SAN ANTONIO        TX      78217
ACTIVE MASONRY AND TUCKPOINTING               SERGIY VOLOCHIY                               10033 IRVING PARK ROAD 2D                                                    SCHILLER PARK      IL      60176
ACTIVE REALTORS                               ATTN: GREG MILLER                             1415 EAST NAPIER AVENUE                                                      BENTON HARBOR      MI      49022
ACTON TOWN                                    ACTON TOWN ‐ TAX COLLECT                      35 H ROAD                                                                    ACTON              ME      04001
ACTON TOWN                                    ACTON TOWN ‐ TAX COLLECT                      472 MAIN STREET                                                              ACTON              MA      01720
ACUATRO INC                                   CARR 156 R 794 KM 0.7                                                                                                      AGUAS BUENAS       PR      00703
ACUITY A MUT INS                              PO BOX 718                                                                                                                 SHEBOYGAN          WI      53082
ACUITY A MUTUAL INS CO                        2800 S TAYLOR DRIVE                                                                                                        SHEBOYGAN          WI      53081
ACUITY BUILDERS & CONSTR                      PO BOX 83471                                                                                                               PHOENIX            AZ      85071
ACUNA, EDGAR                                  ADDRESS ON FILE
ACUNA, LEEANN                                 ADDRESS ON FILE
ACUNA, SABRINAH                               ADDRESS ON FILE
ACUNA, STEPHANIE                              ADDRESS ON FILE
ACURA VALUATION INC                           4781 CAMPUS DR                                                                                                             KALAMAZOO          MI      49008
ACUSHNET TOWN                                 ACUSHNET TOWN ‐ TAX COLL                      122 MAIN STREET                                                              ACUSHNET           MA      02743
ACWORTH CITY                                  CITY OF ACWORTH TAX DEPA                      4415 SENATOR RUSSELL AVE                                                     ACWORTH            GA      30101
ACWORTH TOWN                                  ACWORTH TOWN ‐ TAX COLLE                      P.O. BOX 45                                                                  ACWORTH            NH      03601
ACXIOM CORPORATION                            ATTN: GENERAL COUNSEL                         601 EAST THIRD STREET                                                        LITTLE ROCK        AK      72201
ADA COUNTY                                    ADA COUNTY ‐ TREASURER                        200 W FRONT STREET‐1ST F                                                     BOISE              ID      83702
ADA COUNTY TREASURER                          200 W FRONT ST                                                                                                             BOISE              ID      83702
ADA TOWNSHIP                                  ADA TOWNSHIP ‐ TREASURER                      PO BOX 370                                                                   ADA                MI      49301
ADAIR ASSET MANAGEMENT LLC                    BMO HARRIS 16                                 PO BOX 1414                                                                  MINNEAPOLIS        MN      55480
ADAIR ASSET MANAGEMENT, LLC/BMO HARRIS        C/O BMO 16                                    P.O. BOX 1414                                                                MINNEAPOLIS        MN      55480‐1414
ADAIR ASSET MANAGMENT                         405 N 115TH ST STE 100                                                                                                     OMAHA              NE      68154
ADAIR COMMERCIAL CONSTRUCTION                 DENIS D ADAIR                                 DENIS D ADAIR                                8431 MT. VERNON STREET          LEMON GROVE        CA      91945
ADAIR COUNTY                                  ADAIR COUNTY ‐ COLLECTOR                      106 W. WASHINGTON                                                            KIRKSVILLE         MO      63501
ADAIR COUNTY                                  ADAIR COUNTY ‐ SHERIFF                        424 PUBLIC SQUARE, SUITE                                                     COLUMBIA           KY      42728
ADAIR COUNTY                                  ADAIR COUNTY ‐ TAX COLLE                      220 W. DIVISION ‐ COURTH                                                     STILWELL           OK      74960
ADAIR COUNTY                                  ADAIR COUNTY ‐ TREASURER                      400 PUBLIC SQUARE                                                            GREENFIELD         IA      50849
ADAIR COUNTY MUTUAL                           PO BOX 210                                                                                                                 GREENFIELD         IA      50849
A‐DA‐LITE CABINETS MFR                        INC                                           855 OLD SUGAR MILL RD                                                        PORT ORANGE        FL      32129
ADAM ALIREZ                                   ADDRESS ON FILE
ADAM APPRAISAL SERVICES INC                   2071 E 129 N                                                                                                               IDAHO FALLS        ID      83401
ADAM CHRISTOPHER HAYNES                       ADDRESS ON FILE
ADAM DELGADO                                  ADDRESS ON FILE
ADAM GOODMAN TRUSTEE                          260 PEACHTREE ST NW 200                                                                                                    ATLANTA            GA      30303
ADAM GORDON AND                               ADDRESS ON FILE
ADAM HARSHMAN AND                             ADDRESS ON FILE
ADAM HOOPES                                   ADDRESS ON FILE
ADAM KOBUS &                                  ADDRESS ON FILE
ADAM MARTINEZ                                 ADDRESS ON FILE
ADAM NADLER                                   ADDRESS ON FILE
ADAM PREUSS APPRAISAL SERVICES INC            936 US HIGHWAY 1 SUITE A                                                                                                   SEBASTIAN          FL      32958
ADAM PRO SERVICES                             JOSH ADAM WILLARD                             2236 COUNTRY CLUB ROAD                                                       SPARTENBURG        SC      29302
ADAMANTIOS FRANGIADAKIS                       ADDRESS ON FILE
ADAMOS, MARIE                                 ADDRESS ON FILE




                                                                                                                        Page 12 of 998
                                         19-10412-jlg             Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                            PgCREDITOR MATRIX
                                                                                                  16 of 1004
Creditor Name                               Address1                           Address2                                    Address3     City                State   Zip        Country
ADAMS & ADAMS FINACIAL                      54 N MAIN STREET                                                                            PLEASANTVILLE       NJ      08232
ADAMS & EDENS, A PROF'L ASSOC.              625 LAKELAND EAST DR., STE. D                                                               FLOWOOD             MS      39232‐8817
ADAMS A ENGLE                               ADDRESS ON FILE
ADAMS AGENCY                                3851 E MAIN ST                                                                              MESA                AZ      85205
ADAMS ALL AMERICAN LOCKSMITH                13007 INDIAN HEAD HWY                                                                       FT. WASHINGTON      MD      20744
ADAMS ALUMINUM INC.                         68469 JAMES STREET                                                                          MANDEVILLE          LA      70471
ADAMS AND SON ROOFING AND CONSTR. LLC.      BRANDEN ADAMS                      P.O. BOX 6213                                            FORT SMITH          AK      72906
ADAMS CITY                                  ADAMS CITY TREASURER               PO BOX 1009 / 101 N MAIN                                 ADAMS               WI      53910
ADAMS CITY                                  ADAMS CITY‐TAX COLLECTOR           7617 HWY 41 N ‐ SUITE 10                                 ADAMS               TN      37010
ADAMS CITY                                  TAX COLLECTOR                      PO BOX 470 / 400 MAIN ST                                 FRIENDSHIP          WI      53934
ADAMS COSNTRUCTION                          39165 166TH ST E                                                                            PALMDALE            CA      93591
ADAMS COUNTY                                ADAMS COUNTY ‐ TREASURER           110 W MAIN ST, ROOM 138                                  WEST UNION          OH      45693
ADAMS COUNTY                                ADAMS COUNTY ‐ TREASURER           210 W BROADWAY 203                                       RITZVILLE           WA      99169
ADAMS COUNTY                                ADAMS COUNTY ‐ TREASURER           313 W. JEFFERSON ST.SUIT                                 DECATUR             IN      46733
ADAMS COUNTY                                ADAMS COUNTY ‐ TREASURER           500 WEST 4TH STREET RM 1                                 HASTINGS            NE      68901
ADAMS COUNTY                                ADAMS COUNTY ‐ TREASURER           507 VERMONTSTREET STE G                                  QUINCY              IL      62301
ADAMS COUNTY                                ADAMS COUNTY ‐ TREASURER           PO BOX 266                                               CORNING             IA      50841
ADAMS COUNTY                                ADAMS COUNTY ‐ TREASURER           PO BOX 47                                                COUNCIL             ID      83612
ADAMS COUNTY                                ADAMS COUNTY‐TAX COLLECT           115 S WALL STREET                                        NATCHEZ             MS      39120
ADAMS COUNTY                                ADAMS COUNTY‐TREASURER             4430 S ADAMS COUNTY PKY                                  BRIGHTON            CO      80601
ADAMS COUNTY CHANCERY CLERK                 1 COURTHOUSE SQUARE                                                                         NATCHEZ             MS      39120
ADAMS COUNTY TREASURER                      110 W MAIN ST                                                                               WEST UNION          OH      45693
ADAMS COUNTY TREASURER                      4430 SOUTH ADAMS COUNTY PKWY                                                                BRIGHTON            CO      80601
ADAMS COUNTY TREASURER                      PO BOX 470                                                                                  FRIENDSHIP          WI      53934‐0470
ADAMS DISASTER &                            RESTORATION INC                    1716 W BROADWAY RD 119                                   MESA                AZ      85202
ADAMS FIRE DISTRICT                         3 COLUMBIA STREET                                                                           ADAMS               MA      01220‐1307
ADAMS FIRST REAL ESTATE                     SERVICE LLC                        7625 LADDEN CT                                           RALEIGH             NC      27615
ADAMS INSURANCE AGENCY                      7989 FISCHER STEEL,STE 2                                                                    CORDOVA             TN      38018
ADAMS INVESTMENT                            BUILDERS GROUP LLC                 PO BOX 611                                               BETHLEHEM           CT      06751
ADAMS LLC                                   468 SE 16TH STREET                                                                          MELROSE             FL      32666
ADAMS ROOFING                               DOUGLAS L ADAMS                    9911 LAWRENCE 1132                                       MT VERNON           MO      65712
ADAMS ROOFING                               GLORIA ADAMS                       2700 PARTRIDGE                                           ARLINGTON           TX      76017
ADAMS ROOFING PROFESSION                    495 CROSSEN AVE                                                                             ELK GROVE VILLAGE   IL      60007
ADAMS TOWN                                  ADAMS TOWN ‐ TAX COLLECT           8 PARK STREET                                            ADAMS               MA      01220
ADAMS TOWN                                  ADAMS TOWN ‐ TAX COLLECT           PO BOX 176                                               ADAMS               NY      13605
ADAMS TOWN                                  ADAMS TWN TREASURER                797 DEERBORN AVE                                         FRIENSHIP           WI      53934
ADAMS TOWN                                  ADAMS TWN TREASURER                W11801 SHANKEY RD                                        BLACK RIVER FALLS   WI      54615
ADAMS TOWNSHIP                              ADAMS TOWNSHIP ‐ TREASUR           7855 MOORES JUNCTION RD                                  STERLING            MI      48659
ADAMS TOWNSHIP                              ADAMS TOWNSHIP ‐ TREASUR           P.O.BOX 51                                               ATLANTIC MINE       MI      49905
ADAMS TOWNSHIP                              ADAMS TOWNSHIP ‐ TREASUR           PO BOX 336                                               NORTH ADAMS         MI      49262
ADAMS TOWNSHIP                              ADAMS TWP ‐ TAX COLLECTO           110 SHADY FARM LANE                                      MARS                PA      16046
ADAMS TOWNSHIP                              ADAMS TWP ‐ TAX COLLECTO           191 MAIN ST                                              ST MICHAEL          PA      15951
ADAMS TOWNSHIP                              SHERRY FEGLEY ‐ TAX COLL           8865 ROUTE 235                                           BEAVERTOWN          PA      17813
ADAMS VILLAGE                               ADAMS VILLAGE ‐ CLERK              3 S. MAIN ST                                             ADAMS               NY      13605
ADAMS WHITE OLIVER SHORT &                  FORBUS LLP                         PO BOX 2069                                              OPELIKA             AL      36803
ADAMS, ALEXANDER                            ADDRESS ON FILE
ADAMS, BETHANY                              ADDRESS ON FILE
ADAMS, CLEVELAND                            ADDRESS ON FILE
ADAMS, CYNTHIA                              ADDRESS ON FILE
ADAMS, DARLENE                              ADDRESS ON FILE
ADAMS, DONNA                                ADDRESS ON FILE
ADAMS, GREZILDA                             ADDRESS ON FILE
ADAMS, JILL                                 ADDRESS ON FILE
ADAMS, KATHERINE                            ADDRESS ON FILE
ADAMS, LAFAYETTE                            ADDRESS ON FILE
ADAMS, LASHONDA                             ADDRESS ON FILE
ADAMS, LATONYA                              ADDRESS ON FILE
ADAMS, LEANDREA                             ADDRESS ON FILE
ADAMS, MARA                                 ADDRESS ON FILE
ADAMS, MORGAN                               ADDRESS ON FILE
ADAMS, RENEEDRA                             ADDRESS ON FILE
ADAMS, RISHONDA                             ADDRESS ON FILE
ADAMS, ROBERT                               ADDRESS ON FILE
ADAMS, SANNA                                ADDRESS ON FILE
ADAMS, SHERRY                               ADDRESS ON FILE
ADAMS, STEVEN                               ADDRESS ON FILE
ADAMS, TAVARES                              ADDRESS ON FILE
ADAMS, WALTER                               ADDRESS ON FILE
ADAMS, WANDA                                ADDRESS ON FILE
ADAMS, WHITNEY                              ADDRESS ON FILE




                                                                                                          Page 13 of 998
                                         19-10412-jlg             Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                                 PgCREDITOR MATRIX
                                                                                                       17 of 1004
Creditor Name                               Address1                                Address2                                         Address3                              City               State   Zip          Country
ADAMSBURG BORO                              KEYSTONE MUNICIPAL COLLE                546 WENDEL ROAD                                                                        IRWIN              PA      15642
ADAMS‐COLUMBIA ELECTRIC COOPERATIVE         401 E LAKE ST PO BOX 70                                                                                                        FRIENDSHIP         WI      53934
ADAMSON & SONS CONSTRUCTION LLC             121 N 1ST ST E                                                                                                                 BAKER              MT      59313
ADAMSON REAL ESTATE ADVI                    924 GNS HWY STE 100                                                                                                            BUFORD             GA      30518
ADAMSON, RYLIE                              ADDRESS ON FILE
ADAMSTOWN BORO                              ADAMSTOWN BORO ‐ TAX COL                102 W MAIN ST                                                                          ADAMSTOWN          PA      19501
ADAMSVILLE CITY/MCNAIRY                     ADAMSVILLE CITY‐TAX COLL                231 E MAIN ST                                                                          ADAMSVILLE         TN      38310
ADAS INS                                    5747 NW 7TH ST                                                                                                                 MIAMI              FL      33126
ADCO MASTER BUILDER                         FRED RANGEL                             4242 MEDICAL BUILD 5                             SUITE 5200                            SAN ANTONIO        TX      78229
ADCOCK ROOFING                              ADCOCK & ADCOCK CONSTRUCTION, INC.      800 S. FRENCH AVE.                                                                     SANFORD            FL      32771
ADDAI INVESTMENT GROUP, LLC                 JOSEPH CREED                            LAW OFFICE OF JOSEPH CREED                       11120 NE 2ND ST., #200                BELLEVUE           WA      98004
ADDAM GILLRUP ENTERPRISES LLC               PO BOX 433                                                                                                                     KEYSTONE HEIGHTS   FL      32656
ADDESSI FENCING LLC                         30 STARR RD                                                                                                                    DANBURY            CT      06810
ADDICKS UD    A                             ADDICKS UD ‐ TAX COLLECT                P O BOX 1368                                                                           FRIENDSWOOD        TX      77549
ADDIE OWENS PA                              2801 S BAY ST                                                                                                                  EUSTUS             FL      32726
ADDIE R HORNE                               1161 SAXON BLVD                                                                                                                DELTONA            FL      32725
ADDIS, SUZANNE                              ADDRESS ON FILE
ADDISON BREVARD AGENCY                      3605 COLUMBIA RD STE A                                                                                                         ORANGEBURG         SC      29116
ADDISON CS CMD TOWNS                        ADDISON CS‐TAX COLLECTER                7 CLEVELAND DRIVE   SUIT                                                               ADDISON            NY      14801
ADDISON INSURANCE AND REALTY CO             P.O. BOX 8737                                                                                                                  ROCKY MOUNTAIN     NC      27804
ADDISON STEEL TRUSS INC                     PO BOX 225                                                                                                                     ADDISON            AL      35540
ADDISON TOWN                                ADDISON TOWN ‐ TAX COLLE                65 VT RTE 17W                                                                          ADDISON            VT      05491
ADDISON TOWN                                ADDISON TOWN ‐ TAX COLLE                P.O. BOX 142                                                                           ADDISON            ME      04606
ADDISON TOWN                                ADDISON TOWN‐TAX COLLECT                21 MAIN STREET                                                                         ADDISON            NY      14801
ADDISON TOWN                                ADDISON TWN TREASURER                   PO BOX 481                                                                             ALLENTON           WI      53002
ADDISON TOWNSHIP                            ADDISON TOWNSHIP ‐ TREAS                1440 ROCHESTER RD                                                                      LEONARD            MI      48367
ADDISON TOWNSHIP                            ADDISON TWP  ‐ TAX COLLE                1830 LISTONBURG RD                                                                     CONFLUENCE         PA      15424
ADDISON VILLAGE                             ADDISON VILLAGE ‐ TREASU                PO BOX 213                                                                             ADDISON            MI      49220
ADDISON VILLAGE                             ADDISON VILLAGE‐TAX COLL                35 TUSCARORA ST                                                                        ADDISON            NY      14801
ADDUCCI DORF LEHNER MITCHELL &              BLANKENSHIP PC                          150 N MICHIGAN AVE, STE 2130                                                           CHICAGO            IL      60601
ADDUCE, ALFRED                              ADDRESS ON FILE
ADECCO                                      ATTN: GENERAL COUNSEL                   175 BROAD HOLLOW ROAD                                                                  MELVILLE           NY      11747
ADECCO                                      DEPT CH 14091                                                                                                                  PALATINE           IL      60055‐4091
ADEKUNLE AJAYI                              HOWARD C. KIM                           KIM, GILBERT, EBRON                              7625 DEAN MARTIN DRIVE, SUITE 110     LAS VEGAS          NV      89139
ADELA TAMOYO INS                            10705 MARKET ST B                                                                                                              HOUSTON            TX      77029
ADELAIDO GODINEZ &                          EILEEN GODINEZ                          5925 COLFAX AVE                                                                        ALEXANDRIA         VA      22311
ADELANTE INS AGENCY                         2237 N MAIN ST                                                                                                                 FORTWORTH          TX      76164
ADELAS INS & INCOME                         504 LITTLE YORK                                                                                                                HOUSTON            TX      77076
ADELINE THIFAULT                            GUY E MAILLY                            MAILLY LAW                                       695 TOWN CENTER DRIVE, SUITE 350      COSTA MESA         CA      92626
ADELL VILLAGE                               ADELL VLG TREASURER                     508 SEIFERT ST                                                                         ADELL              WI      53001
ADESSA CONSULTING, LLC                      ATTN: GENERAL COUNSEL
ADG CONTRACTING                             22 TIMBER ROAD                                                                                                                 BREWSTER           NY      10509
ADHIA, ANJALI                               ADDRESS ON FILE
ADIE, STACEY                                ADDRESS ON FILE
ADIRONDACK CS(CMBD TNS‐                     ADIRONDACK CS ‐ TAX COLL                101 MAIN ST                                                                            BOONVILLE          NY      13309
ADIRONDACK INS                              800 SUPERIOR AVE E LB OP                                                                                                       CLEVELAND          OH      44114
ADIRONDACK INSURANCE EXCHANGE               PO BOX 94572                                                                                                                   CLEVELAND          OH      44101
ADISA, DIANE                                ADDRESS ON FILE
ADJUST FIRST                                14241 FIRESTONE BLVD 400                                                                                                       LA MIRADA          CA      90638
ADJUST FIRST                                FRANK ARBISO                            14241 FIRESTONE BLVD., SUITE 400                                                       LA MIRADA          CA      90638
ADJUSTMENT PROS, LLC                        M.W. JOHNSON ENTERPRISES                7742 SPALDING DR. SUITE 103                                                            NORCROSS           GA      30092
ADJUSTMENT SPECIALISTS                      INC                                     5400 S UNIVERSITY DR 608                                                               DAVIE              FL      33328
ADK APPRAISAL SERVICES                      1026 ABELL CIRCLE                                                                                                              OVIEDO             FL      32765
ADKERSON, HAUDER & BEZNEY, P.C.             PERRY COCKERELL                         1700 PACIFIC AVE., SUITE 4450                                                          DALLAS             TX      75201
ADKINS, MICHAEL                             ADDRESS ON FILE
ADKINS, VIRGINIA                            ADDRESS ON FILE
ADLAM, SUSAN                                ADDRESS ON FILE
ADLER, MICHAEL                              ADDRESS ON FILE
ADM CLAIM SERVICES LLC                      2551 W GOLF BLVD APT 106                                                                                                       POMPANO BEACH      FL      33064
ADMINISTRATOR OF THE DEPT OF                CONSUMER CREDIT OF THE STATE OF OK      3613 N.W. 56TH, SUITE 240                                                              OKLAHOMA CITY      OK      73112
ADMIRABLE HOME                              IMPROVEMENT                             365 WEDGEWOOD CIR                                                                      ROMEOVILLE         IL      60446
ADMIRAL INS BRKG CORP                       6833 SHORE ROAD                                                                                                                BROOKLYN           NY      11220
ADMIRALTY LAKE PATIO HOA                    P.O. BOX 560332                                                                                                                ROCKLEDGE          FL      32956
ADMIRALTY LAKES TOWNHOMES                   HOMEOWNERS ASSN                         1246 ADMIRALTY BLVD                                                                    ROCKLEDGE          FL      32955
ADOBE PAINT LLC                             5213 S 30TH ST  STE B 200                                                                                                      PHOENIX            AZ      85040
ADOBE ROOFING & CONSTRUCTION, LLC           ANDREA BECKER                           30809 US HIGHWAY 40                                                                    EVERGREEN          CO      80439
ADOBE SYSTEMS INCORPORATED                  ATTN: GENERAL COUNSEL                   345 PARK AVENUE                                                                        SAN JOSE           CA      95110‐2704
ADOBE SYSTEMS SOFTWARE IRELAND LIMITED      ATTN: GENERAL COUNSEL                   4‐6 RIVERWALK                                    CITYWEST BUSINESS CAMPUS              DUBLIN 24                               IRELAND
ADONAY CONSTRUCTION INCO                    10775 SW 190 ST UNIT 9                                                                                                         MIAMI              FL      33157
ADONIS J & MERLROSE                         ZAPANTA                                 321 HICKORY OAKS DR                                                                    BOLINGBROOK        IL      60490




                                                                                                                    Page 14 of 998
                                           19-10412-jlg            Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                                PgCREDITOR MATRIX
                                                                                                      18 of 1004
Creditor Name                                 Address1                             Address2                                        Address3                        City                 State   Zip          Country
ADRIAN BARRY KOLTUN, ET AL.                   BAILEY GLASSER LLP                   JAMES L. KAUFFMAN                               1054 31ST STREET, SUITE 230     WASHINGTON           DC      20007
ADRIAN BARRY KOLTUN, ET AL.                   HICKS MOTTO & EHRLICH, P.A.          J. DENNIS CARD                                  3399 PGA BLVD,. SUITE 300       PALM BEACH GARDENS   FL      33410
ADRIAN CITY                                   ADRIAN CITY ‐ TREASURER              135 E MAUMEE ST                                                                 ADRIAN               MI      49221
ADRIAN FERNANDEZ INS                          ADDRESS ON FILE
ADRIAN GONZALEZ                               ADDRESS ON FILE
ADRIAN HALE & ASSOCIATES                      449 FAITH RAE BLVD                                                                                                   MORRISON             TN      37357
ADRIAN TOWNSHIP                               TAX COLLECTOR                        2907 TIPTON HWY                                                                 ADRIAN               MI      49221
ADRIANA ALICEA                                ADDRESS ON FILE
ADRIANA OLIVEIRA &                            ADDRESS ON FILE
ADRIANAS INS SRVCS INC                        295 E BASELINE ST                                                                                                    SAN BERNARDINO       CA      92410
ADRIANAS INSURANCE INC                        9445 CHARLES SMITH AVE                                                                                               RANCHO CUCAMONGA     CA      91730
ADRIENNE STEWARD                              ADDRESS ON FILE
ADRIENNE SUTTON                               ADDRESS ON FILE
ADROIT GENERAL CONT LLC                       42756 N LAKE DR                                                                                                      ANTIOCH              IL      60002
ADSTREAM NORTH AMERICA INC                    PO BOX 74008348                                                                                                      CHICAGO              IL      60674‐8348
ADT RESTORATION LLC &                         ROBYN M & PATRICK D WEBB             853 BLUE GARDEN LN                                                              WILLOW SPRING        NC      27592
ADT SECURITY SERVICES                         PO BOX 371878                                                                                                        PITTSBURGH           PA      15250‐7878
ADV CONST & REM & STREM                       LAW EST OF D DUMERLUS                319 SW 8TH CT                                                                   DEL RAY BEACH        FL      33444
ADV RFG TEAM CONST INC                        3601 EDISON PL                                                                                                       ROLLING MEADOWS      IL      60008
ADVANCE BUILDING CONTRACTOR                   VALENTINO SALAZAR                    7788 FALLBROOK                                                                  HOUSTON              TX      77086
ADVANCE CLAIM CONSULT                         INC                                  7800 SW 57 AV 215D                                                              MIAMI                FL      33143
ADVANCE CLAIM CONSULT &                       JOAQIN & CARIDAD BASSOLS             9225 SW 158 LANE STE B                                                          PALMETTO BAY         FL      33157
ADVANCE CLEANING                              ADVANCE LH                           P.O. BOX 12307                                                                  ODESSA               TX      79768
ADVANCE CONSTRUCTION                          7295 CORAL WAY                                                                                                       MIAMI                FL      33155
ADVANCE DESIGN & CONSTRU                      15002 A CIRCLE                                                                                                       OMAHA                NE      68144
ADVANCE GENERAL CONTRACTORS                   600 EAGLEVIEW BLVD                   SUITE 300                                                                       EXTON                PA      19341
ADVANCE MARKETING CONCEPTS                    INC                                  1616 2ND AVE S STE 100                                                          BIRMINGHAM           AL      35233
ADVANCE PLUMBING & HEATING INC                240 UNION HILL ROAD                                                                                                  MANALAPAN            NJ      07726
ADVANCE REALTY CO.                            MIKE HERNANDEZ                       11930 VISTA DEL SOL DR, SUITE A                                                 EL PASO              TX      79936
ADVANCE RESTORATIONS LLC                      5410 HEMING AV                                                                                                       SPRINGFIELD          VA      22151
ADVANCED AMERICAN                             208 S COLONY RD                                                                                                      WALLINGFORD          CT      06492
ADVANCED AMERICAN                             P O  BOX 4047                                                                                                        WALLINGFORD          CT      06492
ADVANCED APPRAISAL                            PO BOX 647                                                                                                           FOLEY                MN      56329
ADVANCED APPRAISAL SERVICES                   37721 VINE STREET                    SUITE 3                                                                         WILLOUGHBY           OH      44094
ADVANCED APPRAISALS                           PO BOX 381                                                                                                           PALATKA              FL      32178
ADVANCED BUILDING                             ASSESSMENT INC                       5401 S KIRKMAN RD 310                                                           ORLANDO              FL      32819
ADVANCED CONST & REMOD                        319 SW 8 CT                                                                                                          DELRAY BEACH         FL      33444
ADVANCED CONSTR. SERVICES GROUP INC.          HIRAM GONZALEZ                       5910 SW 93 PL                                                                   MIAMI                FL      33173
ADVANCED CONSTRUCTION                         FOUNDATION LLC                       PO BOX 606                                                                      LAKE GENEVA          WI      53147
ADVANCED DESIGN                               CONTRACTING                          501 DALE ST N 212                                                               ST PAUL              MN      55103
ADVANCED DISCOVERY, INC.                      ATTN: GENERAL COUNSEL                13915 N. MOPAC EXPWY.                           SUITE 210                       AUSTIN               TX      78728
ADVANCED DISPOSAL SERVICES                    1192 MCCLELLANDTOWN RD                                                                                               MCCLELLANDTOWN       PA      15458
ADVANCED DISPOSAL SERVICES                    SOLID WASTE OF PA, INC               90 FORT WADE ROAD                                                               PONTE VERDA          FL      32081
ADVANCED DISPOSAL SERVICES STATELINE LLC      PO BOX 1539                                                                                                          CALLAHAN             FL      32011
ADVANCED DISPOSAL SERVICES, INC.              P.O. BOX 1539                                                                                                        CALLAHAN             FL      32011
ADVANCED EXTERIORS                            1111 PINETREE DR                                                                                                     BONNE TERRE          MO      63628
ADVANCED EXTERIORS INC                        2200 S VALLEY HWY                                                                                                    DENVER               CO      80222
ADVANCED EXTERIORS, INC.                      220 S. VALLEY HWY.                                                                                                   DENVER               CO      80222
ADVANCED HOME IMPRVMT                         6074 SNOW APPLE DR                                                                                                   CLARKSTON            MI      48346
ADVANCED HOME SOLUTIONS                       121 S ORANGE AV 1526                                                                                                 ORLANDO              FL      32801
ADVANCED HOME SOLUTIONS                       CONSUMER BROKERS LLC                 6432 PINECASTLE BLVD SUITE A                                                    ORLANDO              FL      32809
ADVANCED HOMERENOVATIONS                      2428COURT YARD CIR UNIT6                                                                                             AURORA               IL      60506
ADVANCED INNOVATIVE MANAGEMENT                1303 GENEVA AVE N                                                                                                    OAKDALE              MN      55128
ADVANCED INS                                  1225 BAY AVE                                                                                                         PT PLEASANT          NJ      08742
ADVANCED INS & FIN                            7700 CONGRESS AVE 3206                                                                                               BOCA RATON           FL      33487
ADVANCED INS AGENCY LLC                       1009 ARNOLD AVE                                                                                                      POINT PLEASANT       NJ      08784
ADVANCED INS COVERAGES                        7301 WILES RD SUITE. 202                                                                                             CORAL SPRINGS        FL      33067
ADVANCED INS RESOURCES                        PO BOX 9787                                                                                                          MOBILE               AL      36691
ADVANCED INS SLTNS                            1716 GOVERNMENT ST STE E                                                                                             OCEAN SPRINGS        MS      39564
ADVANCED INS SOLUTIONS                        PO BOX 758                                                                                                           OCEAN SPRINGS        MS      39566
ADVANCED INSURANCE                            11440 OKEECHOBEE BLVD                SUITE 201                                                                       ROYAL PALM BEACH     FL      33411
ADVANCED INSURANCE                            3919 GOVERNMENT BLVD                                                                                                 MOBILE               AL      36693
ADVANCED INSURANCE GROUP                      2700 W HAVEN VILLAGE                                                                                                 AMARILLO             TX      79109
ADVANCED LOCK & SAFE                          1175 SHAW AVENUE  104 PMB 152                                                                                        CLOVIS               CA      93612
ADVANCED MGMT OF SOUTHWEST FLORIDA INC        9031 TOWN CENTER PARKWAY                                                                                             BRADENTON            FL      34202
ADVANCED PACE TECHNOLOGIES, LLC               700 ALMOND STREET                                                                                                    CLERMONT             FL      34711
ADVANCED PAINTING SYSTEM                      10742 NW 9TH MANOR                                                                                                   CORAL SPRINGS        FL      33071
ADVANCED REAL ESTATE SERVICES LLC             4425 JEFFERSON AVE SUITE 113                                                                                         TEXARKANA            AR      71854
ADVANCED REALTY SERVICES, INC                 ATTN: PAMELA HARGROVE‐VAN ORNAM      2 SILVER OAK LANE                                                               PORT ST LUCIE        FL      34952
ADVANCED ROOFING                              CABLES ADVANCED ROOFING              CABLES ADVANCED ROOFING                         4530 INDIAN TREE COURT          BENBROOK             TX      76126




                                                                                                                  Page 15 of 998
                                      19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                               PgCREDITOR MATRIX
                                                                                                     19 of 1004
Creditor Name                            Address1                                 Address2                                     Address3                            City                State   Zip        Country
ADVANCED ROOFING SOLUTIONS, INC.         ROOF COMMANDER, INC.                     4680 LAKE INDUSTRIAL BLVD                                                        TAVARES             FL      32778
ADVANCED ROOFING TECHNOLOGIES            4496 BENTS DR UNIT C                                                                                                      WINDSOR             CO      80550
ADVANCED WIREWORKS INC                   631 96TH STREET W                                                                                                         CHANHASSEN          MN      55317
ADVANTACLEAN OF KENDALL                  7300 VISTALMAR ST                                                                                                         CORAL GABLES        FL      33143
ADVANTACLEAN OF THE                      SOUTH SOUND                              2866 MARTIN ST                                                                   DUPONT              WA      98327
ADVANTAGE APPRAISAL GROUP                6340 2ND PALM PT                                                                                                          ST PETE BEACH       FL      33706‐2118
ADVANTAGE APPRAISAL GROUP LLC            51207 HOOK DR                                                                                                             MACOMB              MI      48042
ADVANTAGE APPRAISALS INC                 762 TURTLE POINT WAY                                                                                                      SAN MARCOS          CA      92069
ADVANTAGE BUILDERS OF                    NEVADA INC                               6265 W POST RD                                                                   LAS VEGAS           NV      89118
ADVANTAGE CONST & S&J                    SULLIVAN                                 18563 VERMILLION ST                                                              EAST BETHEL         MN      55092
ADVANTAGE CONST INC                      18563 VERMILLION ST                                                                                                       EAST BETHEL         MN      55092
ADVANTAGE CONST INC &                    PATRICK & TRUDY KENNEY                   18563 VERMILLION ST                                                              EAST BETHEL         MN      55092
ADVANTAGE CONSTRUCTION                   18563 VERMILLION STREET                                                                                                   EAST BETHEL         MN      55092
ADVANTAGE CONTRACTING LLC                2007 WOOD COURT                                                                                                           PLANT CITY          FL      33563‐6343
ADVANTAGE INS AGENCY                     1201 C HARGETT ST                                                                                                         JACKSONVILLE        NC      28540
ADVANTAGE INS AGENCY                     207 SMELTER AVE NE 2                                                                                                      GREAT FALLS         MT      59404
ADVANTAGE INS CO LLC                     4201B HWY 11 NORTH                                                                                                        PICAYUNE            MS      39466
ADVANTAGE INS SERVICES                   10A WILLIAMSBURG LN                                                                                                       CHICO               CA      95926
ADVANTAGE INSURANCE                      817 S MAGUIRE                                                                                                             WARRENBURGH         MO      64093
ADVANTAGE ONE INS                        206 W CENTRAL AVE                                                                                                         PETAL               MS      39465
ADVANTAGE PA INC                         STE 209                                  7971 RIVIERA BLVD                                                                MIRAMAR             FL      33023
ADVANTAGE PROJECT BUILDERS               BRENT F. WILLIAMS                        PO BOX 336                                                                       AZUSA               CA      91702
ADVANTAGE PROPERTY MANAGEMENT LLC        PINEAPPLE PLANTATION POA                 1111 SE FEDERAL HWY SUITE 100                                                    STUART              FL      34994
ADVANTAGE PROPERTY MGMT LLC              1111 SE FEDERAL HWY STE 100                                                                                               STUART              FL      34994
ADVANTAGE REALTY PROFESSIONALS           ATTN: TINA CAMP                          1555 W. WHITE MOUNTAIN BLVD. SUITE 2                                             LAKESIDE            AZ      85929
ADVANTAGE REALTY PROFESSIONALS, INC      1555 W. WHITE MOUNTAIN BLVD., STE 2                                                                                       LAKESIDE            AZ      85929
ADVANTAGE RESTOR INC                     607 HITCHCOCK ST 105                                                                                                      PLANT CITY          FL      33563
ADVANTAGE ROOFING COMPANY                WELLING ENTERPRISES, INC                 5610 OLD BULLARD RD SUITE 201                                                    TYLER               TX      75073
ADVANTAGEONE INSURANCE                   301 HUMBLE AVE SUITE 147                                                                                                  HATTIEBURG          MS      39401
ADVANX PROPERTY MANAGEMENT               P.O. BOX 160460                                                                                                           HIALEAH             FL      33016
ADVICE INS GROUP LLC                     9100 SW FWY, SUITE 105                                                                                                    HOUSTON             TX      77074
ADVISER COMPLIANCE ASSOCIATES, LLC       DBA ACA COMPLIANCE GROUP                 ATTN: GENERAL COUNSEL                        8403 COLESVILLE ROAD SUITE 870      SILVER SPRING       MD      20910
ADVISING CONSTRUCTION EX                 8211 SE SANCTUARY DR                                                                                                      HOBE SOUND          FL      33455
ADVISORNET FINANCIAL, INC.               ATTN:  MR. DANIEL JOHN MAY               PRESIDENT & CHIEF EXECUTIVE OFFICER          701 4TH AVENUE SOUTH SUITE 1500     MINNEAPOLIS         MN      55415‐1657
ADVISORY GROUP                           7155 FIVE MILE RD.                                                                                                        CINCINNATI          OH      45230
ADVOCATE CONSTRUCTIONINC                 40 W LITTLETON BLVD                                                                                                       LITTLETON           CO      80120
AEG CONSTRUCTION                         63 2ND AVE SUITE 2                                                                                                        HAMILTON TOWNSHIP   NJ      08619
AEGB ENGINEERING AND GENERAL             CONTRACTORS BUILDING SERVICE INC         ISANY QUINCOSES                              1275 WEST 47 PL SUITE 449           HIALEAH             FL      33012
AEGIS                                    P O BOX 889004                                                                                                            SAN DIEGO           CA      92168
AEGIS INSURANCE COMPANY                  PO BOX 2220                                                                                                               CLINTON             MS      39060
AEGIS SECURITY INS                       P O BOX 3153                                                                                                              HARRISBURG          PA      17105
AEGIS SECURITY INS CO                    2407 PARK DR                                                                                                              HARRISBURG          PA      17110
AEGIS SECURITY INS CO                    4507 N FRONT ST 200                                                                                                       HARRISBURG          PA      17110
AEIDA C NUNEZ, DEBTOR                    GIANNY BLANCO                            10647 N KENDALL DR                                                               MIAMI               FL      33176
AEK CONSTRUCTION AND                     NASHAT & AIDA TOMA                       6167 RESEDA BLVD 204                                                             RESEDA              CA      91335
AEP INDIANA MICHIGAN POWER CO            PO BOX 24407                                                                                                              CANTON              OH      44701‐4407
AEP ROOFING AND CONTRACTING LLC          217 SW 137TH TERRACE                                                                                                      OKLAHOMA CITY       OK      73170
AEP‐APPALACHIAN POWER CO                 P.O. BOX 24413                                                                                                            CANTON              OH      44701‐4413
AEP‐INDIANA MICHIGAN POWER               PO BOX 24411                                                                                                              CANTON              OH      44701‐4411
AEP‐PUBLIC SVC CO OF OKLAHOMA            PO BOX 24421                                                                                                              CANTON              OH      44701
AERO WOOD FLOOR INC                      15112 12TH STREET                                                                                                         KENOSHA             WI      53144
AEROMAX INSURANCE INC                    867 W BLOOMINGDALE 610                                                                                                    BRANDON             FL      33508
AEROSEPT LLC                             PO BOX 5486                                                                                                               GRANBURY            TX      76049
AES INS                                  1635 S YALE                                                                                                               TULSA               OK      74112
AETNA CASUALTY INSURANCE                 100 N RIVERSIDE PLAZA                                                                                                     CHICAGI             IL      60606
AETNA TOWNSHIP                           AETNA TOWNSHIP ‐ TREASUR                 2290 E. WORKMAN ROAD                                                             FALMOUTH            MI      49632
AETNA TOWNSHIP                           AETNA TOWNSHIP ‐ TREASUR                 PO BOX 228                                                                       MORLEY              MI      49336
AF CONSTRUCTION INC                      HC‐06 BOX 10148                                                                                                           GUAYNABO            PR      00971
AFC WINDOWS & ROOFING, INC               MIKE EDGINGTON                           990 SPRUCE ST NE                                                                 SALEM               OR      97301
AFFELTRANGER, KATHERINA                  ADDRESS ON FILE
AFFERO INC.                              ATTN: GENERAL COUNSEL                    510 3RD ST STE 225                                                               SAN FRANCISCO       CA      94107‐6812
AFFILIATED FM INS                        270 CENTRAL AVE                                                                                                           JOHNSTON            RI      02919
AFFILIATED FM INSURANCE                  PO BOX 7500                                                                                                               JOHNSTON            RI      02919
AFFINION BENEFITS GROUP, LLC             ATTN: LEGAL DEPARTMENT                   400 DUKE DRIVE                                                                   FRANKLIN            TN      37067
AFFINION BENEFITS GROUP, LLC             ATTN: SENIOR VICE‐PRESIDENT, BDSM        400 DUKE DRIVE                                                                   FRANKLIN            TN      37067
AFFINITI REAL ESTATE                     5735 SUNRISE BLVD                                                                                                         CITRUS HEIGHTS      CA      95610
AFFINITY GROUP MGMT                      7509 NW TIFFANY SPRINGS                  SUITE 200                                                                        KANSAS CITY         MO      64153
AFFINTY INS                              112 DIXIE DR                                                                                                              CLUTE               TX      77531
AFFOLDER & ASSOCIATES                    8700 PERRY HIGHWAY                                                                                                        PITTSBURGH          PA      15237
AFFORDABLE AUTO & HOME                   6014 S.P.I.D.                                                                                                             CORPUS CHRISTI      TX      78412




                                                                                                              Page 16 of 998
                                       19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                              PgCREDITOR MATRIX
                                                                                                    20 of 1004
Creditor Name                             Address1                               Address2                                    Address3      City             State   Zip        Country
AFFORDABLE CONST SERV                     INC                                    25G STONEBROOK PLACE 214                                  JACKSON          TN      38305
AFFORDABLE CONSTRUCTION AND REPAIR        BRYAN S. BERGERON                      720 3RD ST.                                               BROOKINGS        OR      97415
AFFORDABLE DREAM                          BUILDERS INC                           2011 HUNTER AVE                                           MEMPHIS          TN      38128
AFFORDABLE DREAM HOMES INC                2825 N FOX POINTE CIR                                                                            WICHITA          KS      67226‐2165
AFFORDABLE GARAGE DOOR SOLUTIONS INC      HARRY M AUGUSTINE                      1348 BURKE LN                                             SOUTH ELGIN      IL      60177
AFFORDABLE HOME IMPROV                    8528 CENTRAL AVE                                                                                 HYATTSVILLE      MD      20785
AFFORDABLE HOME INS INC                   42 BUSINESS CENTRE DR401                                                                         MIRAMAR BEACH    FL      32550
AFFORDABLE INS CENTER                     515 N NORWOOD ST                                                                                 WALLACE          NC      28466
AFFORDABLE INS OF QUINCY                  104 E WASHINGTON ST                    SUITE G                                                   QUINCY           FL      32351
AFFORDABLE INS OF TEXAS                   5133 KOSTORYZ RD STE B                                                                           CORPUS CHRISTI   TX      78415
AFFORDABLE INS OF TX                      7447 HARWIN DR  288                                                                              HOUSTON          TX      77036
AFFORDABLE LOCK & KEY                     P.O. BOX 424                                                                                     PENRYN           CA      95663
AFFORDABLE PLUMBING,                      HEATING AND AIR, INC.                  212 AMARILLO BOULEVARD EAST                               AMARILLO         TX      79107
AFFORDABLE REMODELERS, INC.               4207 OAK GROVE DR.                                                                               VALPARAISO       IN      46383
AFFORDABLE RESTORATION                    FORT COLLINS RESTORATION, INC          165 S. MADISON AVE                                        LOVELAND         CO      80537
AFFORDABLE ROOFING &                      GUTTERS                                921 SE 15TH AVENUE                                        CAPE CORAL       FL      33990
AFFORDABLE ROOFING AND                    REMODELING UNIT K6 272                 6140 S GUN CLUB RD                                        AURORA           CO      80016
AFFORDABLE ROOFING LLC                    5387 BAKER DAIRY RD                                                                              HAINES CITY      FL      33844
AFFORDABLE ROOFING, INC.                  SCOTT DAIGLE                           217 W. TRILBY ROAD                                        FT.COLLINS       CO      80525
AFFORDABLE ROOFTEC INC                    2117 SW 57TH AVENUE                                                                              WEST PARK        FL      33023
AFFORDABLE SCREEN ROOMS COMPANY           313 NW AURORA STREET                                                                             PORT ST LUCIE    FL      34983
AFFORDABLE TREECARE LLC                   14737 NORTH LIBERTY RD                                                                           MOUNT VERNON     OH      43050
AFFOURI, TAREQ                            ADDRESS ON FILE
AFG INSURANCE                             3241 COMMERICAL WAY                                                                              SPRING HILL      FL      34606
AFGO LLC                                  301 CEDAR ST STE 203                                                                             SANDPOINT        ID      83864
AFIA DUAH                                 37 WALCOTT AVE                                                                                   INWOOD           NY      11096
AFILIATED INS AGENCY                      6433 S TACOMA WAY                                                                                TACOMA           WA      98409
AFR INS                                   1820 PRESTON PARK 1100                                                                           PLANO            TX      75093
AFR INS                                   P O  BOX 630047                                                                                  DALLAS           TX      75263
AFR INS                                   RANCHERS &FARMERS                      PO BOX 630047                                             DALLAS           TX      75263
AFTEMAR KITCHEN CABINET                   PO BOX 22‐7128                                                                                   MIAMI            FL      33122
AFTERMATH ADJUSTERS &                     1440CORAL RIDGE DRSTE211                                                                         CORAL SPRINGS    FL      33071
AFTERMATH PUBLIC ADJ &                    THOMAS&KATHLEEN CARCHIDI               233 BELLEVUE AV 1                                         HAMMONTON        NJ      08307
AFTERMATH PUBLIC ADJ INC                  233 BELLEVUE AVE STE 1                                                                           HAMMONTON        NJ      08037
AFTON CS (COMBINED TOWNS                  AFTON CS‐ TAX COLLECTOR                182 MAIN STREET                                           AFTON            NY      13730
AFTON TOWN                                AFTON TOWN‐ TAX COLLECTO               204 COUNTY RD 39                                          AFTON            NY      13730
AFTON VILLAGE                             AFTON VILLAGE‐ CLERK                   PO BOX 26                                                 AFTON            NY      13730
AG ARTISAN FINISHES                       307 SUNSET RD                                                                                    WEST READING     PA      19611
AG INVESTMENT                             GROUND RENT                            PO BOX 1102                                               BROOKLANDVILLE   MD      21022
AG PLUMBING                               3340 SW 130 AVE                                                                                  MIAMI            FL      33175
AG START CONSTRUCTION, INC.               AG STAR CONSTRUCTION INC               1827 NW 1ST STREET                                        MIAMI            FL      33125
AGAN, CRISTINA                            ADDRESS ON FILE
AGASSIZ AND ODESSA MTL                    P O BOX 98                                                                                       ODESSA           MN      56276
AGAWAM TOWN                               AGAWAM TOWN ‐ TAX COLLEC               36 MAIN STREET                                            AGAWAM           MA      01001
AGAWAM WATER/SEWER LIENS                  AGAWAM TOWN ‐ TAX COLLEC               36 MAIN STREET                                            AGAWAM           MA      01001
AGB CONSTRUCTION SERVICE                  PO BOX 365558                                                                                    HYDE PARK        MA      02136
AGB HANDYMAN INC                          9825 SW 21ST                                                                                     MIAMI            FL      33165
AGBUYA, EDWIN                             ADDRESS ON FILE
AGE WOOD WORK ON CALL LLC                 ANDREW EDWARDS                         1849 WOODLAND RUN TRAIL                                   LOGANVILLE       GA      30052
AGEE, ADRIENNE                            ADDRESS ON FILE
AGEE, SHAWN                               ADDRESS ON FILE
AGENA, CAREY                              ADDRESS ON FILE
AGENCY INTERMEDIARIES                     1575 BOSTON POST RD                                                                              GUILFORD         CT      06437
AGENCY MANAGERS INS GRP                   3020 PALMER HWY                                                                                  TEXAS CITY       TX      77590
AGENCY MGMT CORP                          4150 S SHERWOOD FOREST                                                                           BATON ROUGE      LA      70816
AGENCY WEST INSURANCE                     11267 STRANG LINE RD                                                                             LENEXA           KS      66215
AGENDA TOWN                               AGENDA TWN TREASURER                   16190 ORCHARD LN                                          BUTTERNUT        WI      54514
AGENTS ALLIANCE SERVICES                  320 EAGLE DR STE 210                                                                             DENTON           TX      76201
AGENTS ALLIANCE SERVICES                  LTD                                    320 EAGLE DR STE 210                                      DENTON           TX      76201
AGENTS CHOICE INC                         PO BOX 43490                                                                                     CLEVELAND        OH      44143
AGENTS MUTUAL                             2720 W 28TH AVE                                                                                  PINEBLUFF        AR      71603
AGENTS MUTUAL                             2720 W 28TH AVE                                                                                  PINEBLUFFAR      AR      71603
AGENTS MUTUAL INS CO                      7000 JEFFERSON PKWY D                                                                            WHITE HALL       AR      71602
AGER, SHAYLYNN                            ADDRESS ON FILE
AGG CONSTRUCTION INC                      7931 KEDVALE AVE                                                                                 SKOKIE           IL      60076
AGGRESSIVE REALTY LLC                     205 B CONCORD RD                                                                                 ANDERSON         SC      29621
AGI INSURANCE & FINACIAL                  406 S COMMERCIAL                                                                                 ARKANSAS PASS    TX      78336
AGILE INVESTMENTS LLC                     6175 HICKORY FLAT HWY STE 110‐323                                                                CANTON           GA      30115
AGLIRA, DAVID                             ADDRESS ON FILE
AGNELLI REAL ESTATE                       ATTN: BARBARA MORRIS                   34 E MAIN STREET                            SUITE 261     SMITHTOWN        NY      11787




                                                                                                            Page 17 of 998
                                      19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                   Main Document
                                                                                            PgCREDITOR MATRIX
                                                                                                  21 of 1004
Creditor Name                            Address1                              Address2                                      Address3         City               State   Zip          Country
AGNELLI REAL ESTATE LLC                  411 NAUBUC AVE                                                                                       GLASTONBURY        CT      06033
AGNELLI REAL ESTATE LLC                  ATTN: JAMES MACCHIO                   39 NEW LONDON TPKE STE 220                                     GLASTONBURY        CT      06033
AGNELLI REAL ESTATE, LLC                 39 NEW LONDON TPKE STE 220                                                                           GLASTONBURY        CT      06033
AGNIESZKA SZANSKA                        201 E COOKE AVE APT 414                                                                              LIBERTYVILLE       IL      60048
AGR ROOFING & CONST LLC                  7301 WEST 25TH 255                                                                                   NORTH RIVERSIDE    IL      60546
AGR ROOFING AND CONSTRUCTION             AGR INC                               1300 CARR ST                                                   LAKEWOOD           CO      80214
AGRE, BRIAN                              ADDRESS ON FILE
AGUA AZUL PLUMBING & HEATING             2506 AGUA FRIA                                                                                       SANTA FE           NM      87505
AGUA CONSTRUCTION COMPANY                1 CHESNEY CT                                                                                         PALM COAST         FL      32137
AGUAYO, TANGUERAY                        ADDRESS ON FILE
AGUIAR, STEVEN                           ADDRESS ON FILE
AGUILAR AND SONS ROOFING LLC             7112 VISTA TERRAZA DR NW                                                                             ALBUQUERQUE        NM      87120
AGUILAR CONSTRUCTION SERVICES LLC        KEVIN AGUILAR                         9762 EATON ST.                                                 WESTMINSTER        CO      80020
AGUILAR, CARMEN                          ADDRESS ON FILE
AGUILAR, DAVID                           ADDRESS ON FILE
AGUILAR, WILLIAM                         ADDRESS ON FILE
AGUIRRE LAW OFFICE, PLC                  106 S. MADISON AVENUE                 SUITE 2                                                        YUMA               AZ      85364
AGUIRRE, BIANCA                          ADDRESS ON FILE
AGUIRRE, EILEEN                          ADDRESS ON FILE
AGUIRRE, GERARDO                         ADDRESS ON FILE
AGUIRRES ROOFING, INC                    18700 SW 295 TER.                                                                                    HOMESTEAD          FL      33030
AGUON, VINCENT                           ADDRESS ON FILE
AGUSTIN CABRALES &                       ARIANNA CABRALES                      16025 SAN JUCINTO AVE                                          FONTANA            CA      92336
AGUSTIN, LIWLIWA                         ADDRESS ON FILE
AGY ENTERPRISES                          114 BUMSTEAD RD                                                                                      LUMBERTON          TX      77657
AGYEMFRA, GEORGE                         ADDRESS ON FILE
AH NEE CONSTRUCTION                      74‐801 PA PLACE                                                                                      KAILUA KONA        HI      96740
AHERN INSURANCE                          1970 KIPLING ST                                                                                      LAKEWOOD           CO      80215
AHERN, KATHLEEN                          ADDRESS ON FILE
AHL, TED                                 ADDRESS ON FILE
AHLHEIM & DORSEY LLC                     2209 FIRST CAPITOL DR                                                                                SAINT CHARLES      MO      63301
AHMAD, MAKHTAL                           ADDRESS ON FILE
AHMED, BELA                              ADDRESS ON FILE
AHMED, KHAWAJA                           ADDRESS ON FILE
AHNAPEE TOWN                             AHNAPEE TWN TREASURER                 N8109 WOLF RIVER DRIVE                                         ALGOMA             WI      54201
AHO, STACY                               ADDRESS ON FILE
AHRENHOLTZ, TED                          ADDRESS ON FILE
AHRENS REALTY INC                        PO BOX 315                                                                                           PRAIRIE DU CHIEN   WI      53821
AHUJA, ASHISH                            ADDRESS ON FILE
AHWATUKEE BOARD OF MANAGEMENT, INC.      4700 E WARNER RD                                                                                     PHOENIX            AZ      85044
AHWATUKEE RECREATION CENTER              5001 EAST CHEYENNE DRIVE                                                                             PHOENIX            AZ      85044
AIA                                      5167 ATLANTA HWY                                                                                     MONTGOMERY         AL      36109
AIA PROPERTY MANAGEMENT, INC.            2108 E. EDGEWOOD DR.                                                                                 LAKELAND           FL      33803
AIC INSURING AMERICA                     P O BOX 6545                                                                                         ATHENS             GA      30604
AIDA LUZ OTERO LEON                      B17 ACACIA ST                         EL MIRADOR ECHEVARRIA DEVELOPMENT                              CAYEY              PR      00736
AIDAS INSURANCE                          1011 HWY 6 SOUTH                                                                                     HOUSTON            TX      77077
AIELLO ROOFING COMPANY                   5 BLUESTONE LANE                                                                                     NEW MILFORD        CT      06776
AIG                                      500 ALA MOANA BL 3RD FL                                                                              HONOLULU           HI      96813
AIG CENTINNIAL INS CO                    P O BOX 13037                                                                                        PHILADELPHIA       PA      19101
AIG HAWAII INS CO INC                    500 ALA MOANA BLVD                                                                                   HONOLULU           HI      96813
AIG INSURANCE                            P O  BOX 15482                                                                                       WILMINGTON         DE      19885
AIG PREMIER CLIENT SLTNS                 JPM LB 28377                          CHASE METRO TECH 7TH FL                                        BROOKLYN           NY      11245
AIG PREMIER CLIENT SLTNS                 P O BOX 28377                                                                                        NEW YORK           NY      10087
AIG PREMIER SOLUTIONS                    P O  BOX 2877                                                                                        NEW YORK           NY      10087
AIG PRIVATE CLIENT GROUP                 P. O. BOX 35423                                                                                      NEWARK             NJ      07193
AIG PRIVATE CLIENT GRP                   JPM CHASE LB 35423                    4 CHASE METRO TECH 7THFL                                       BROOKLYN           NY      11245
AIG UNITED GUARANTY                      230 N ELM ST                          FI 9                                                           GREENSBORO         NC      27401‐2438
AIG UNITED GUARANTY                      RESIDENTIAL INS CO                    P O BOX 60957                                                  CHARLOTTE          NC      28260
AIG‐NATIONAL UNION                       AIG, FINANCIAL LINES CLAIMS           ATTN: STEPHANIE ALMANSA                       PO BOX 25947     SHAWNEE MISSION    KS      66225
AIKAHI GARDENS AOAO                      C/O ASSOCIA HAWAII                    737 BISHOP ST STE 3100                                         HONOLULU           HI      96813
AIKEN CITY                               AIKEN CITY ‐ TAX COLLECT              P O BOX 2458                                                   AIKEN              SC      29802
AIKEN COUNTY                             AIKEN COUNTY  ‐ TREASURE              P O BOX 636                                                    AIKEN              SC      29802
AIKEN COUNTY                             REGISTER OF MESNE CONVEYANCE          1930 UNIVERSITY PKWY STE 2100                                  AIKEN              SC      29801
AIKEN COUNTY / MOBILE HO                 AIKEN COUNTY  ‐ TREASURE              POB 636                                                        AIKEN              SC      29802
AIKEN COUNTY TAX COLLECTOR               1930 UNIVERSITY PKWY                                                                                 AIKEN              SC      29801
AIKEN COUNTY TAX TREASURER               1930 UNIVERSITY PKWY                                                                                 AIKEN              SC      29801
AIKEN COUNTY TREASURER                   828 RICHLAND AVENUE WEST, RM 118                                                                     AIKEN              SC      29801
AIKEN INSURANCE                          1923 DUNBARTON DR                                                                                    JACKSON            MS      39216
AILEY CITY                               AILEY CITY‐TAX COLLECTOR              PO BOX 220                                                     AILEY              GA      30410
AILEY, JUSTIN                            ADDRESS ON FILE




                                                                                                            Page 18 of 998
                                          19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                                  PgCREDITOR MATRIX
                                                                                                        22 of 1004
Creditor Name                                Address1                                Address2                                     Address3                           City               State    Zip          Country
AIM HIGH REALTY, INC.                        1077 FOSTER AVENUE                                                                                                      WHITE HAVEN        PA       18661
AIM HIGH ROOFING                             15250 TERRA RIDGE CIRCLE                                                                                                COLORADO SPRINGS   CO       80908
AIM INSURANCE AGENCY                         8358 W OAKLAND PARK BLVD SUITE 103                                                                                      FORT LAUDERDALE    FL       33351
AIM INSURANCE OF TEXAS                       3322 SHAVER ST                                                                                                          PASADENA           TX       77504
AIM REALTY & APPRAISALS INC                  1005 PONTIAC DR 370                                                                                                     DREXEL HILL        PA       19026
AIM‐1 SEAMLESS GUTTERS                       CLINT SCHMIDT                           1831 PILGRIM JOURNEY                                                            RICHMOND           TX       77406
AIMEE L WANDS COCHRAN TR                     ADDRESS ON FILE
AIMS INSURANCE                               84 BROADWAY                                                                                                             DENVILLE           NJ       07834
AIMWARE, INC.                                ATTN: GENERAL COUNSEL                   276 WASHINGTON STREET                        SUITE 352                          BOSTON             MA       02121
AIMWARE, LTD.                                ATTN: GENERAL COUNSEL                   GALWAY BUSINESS PARK                                                            DANGAN             GALWAY                IRELAND
AINSLIE, ALLISON                             ADDRESS ON FILE
AINSWORTH TOWN                               AINSWORTH TWN TREASURER                 W6730 COUNTY ROAD T                                                             PEARSON            WI       54462
AIR BASE CARPET AND TILE MART                MILLSBORO CARPET MART, LLC              28587 DUPONT HIGHWAY                                                            MILLSBORO          DE       19966
AIR CUSTOM AIR CONDITIONING INC              10441 NW 28ST A104                                                                                                      DORAL              FL       33172
AIR LITE ROOFING, INC                        RENEE STEWART                           6416 PARKVIEW DR.                                                               SACHSE             TX       75048
AIR SPECIALIST HEATING                       AND AIR CONDITIONING CO                 PO BOX 1938                                                                     PEARLAND           TX       77588
AIR TECH CONTRACTORS                         LUIS A LIZAMA                           244 CRESTMONT DR                                                                EL PASO            TX       79912
AIR‐APPROVED                                 ADAM YARLE                              17155 PALOMAS DRIVE                                                             PERRIS             CA       92570
AIRE SERV OF THE                             COASTAL BEND                            420 E CONCHO ST                                                                 ROCKPORT           TX       78382
AIREANNA MANNERUD BROWN                      13235 WIMBERLY SQUARE UNIT 247                                                                                          SAN DIEGO          CA       92128
AIRECS INSURANCE                             133 EVERGREEN RD STE 107                                                                                                LOUISVILLE         KY       40243
AIRMONT VILLAGE                              AIRMONT VILLAGE‐TAX COLL                P.O. BOX 578                                                                    TALLMAN            NY       10982
AIRMOTIVE INVESTMENTS, LLC                   ROGER P. CROTEAU                        ROGER P. CROTEAU & ASSOCIATES, LTD.          9120 WEST POST ROAD  SUITE 100     LAS VEGAS          NV       89148
AIRTECH ENVIRON INC                          COUNTRY CLUB DR 432                                                                                                     CHINO HILLS        CA       91709
AIR‐TECH ENVIRONMENTAL, INC                  4195 CHINO HILLS PKWY 517                                                                                               CHINO HILLS        CA       91709
AITKIN COUNTY                                AITKIN COUNTY ‐ TREASURE                209 2ND STREET NW RM 203                                                        AITKIN             MN       56431
AITKIN COUNTY TREASURER                      209 2ND ST NW                           ROOM 203                                                                        AITKIN             MN       56431
AITKIN PUBLIC UTILITIES COMMISSION           120 1ST STREET NW                                                                                                       AITKIN             MN       56431
AJ & H HOME IMPROVEMENT                      525 LAFAYETTE AVE                                                                                                       HAWTHORNE          NJ       07506
AJ FALCIANI REALTY                           1680 E OAK RD                                                                                                           VINELAND           NJ       08361
AJ FALCIANI REALTY                           FALCIANI REALTY                         1680 E OAK RD.                                                                  VINELAND           NJ       08361
AJ JOHNSON CONSTRUCTION                      3442 N LINDEN RD                                                                                                        FLINT              MI       48504
AJ LEDAY INS AGENCY                          PO BOX 3004                                                                                                             HOUSTON            TX       77253
AJ MORAN RENOVATIONS AND                     WINSTON & THERESA HUNT                  4441 ALBA PD                                                                    NEW ORLEANS        LA       70129
AJ MORAN RENOVATIONS LLC                     4441 ALBA RD                                                                                                            NEW ORLEANS        LA       70129
AJ PERRI & WENDY WEBB                        EST OF AUDREY ROBINSON                  1162 PINE BROOK ROAD                                                            TINTON FALLS       NJ       07724
AJB CONSTR. CORP                             C‐30 RUFINO RODRIGUEZ                   URB. VILLA CLEMENTINA                                                           GUAYNABO           PR       00969
AJB CONSTRUCTION INC                         7 EAST DERRY ROAD                                                                                                       CHESTER            NH       03036
AJC REALTY EXCHANGE LLC                      ATTN: ALBERT CUPO                       321 SIP AVE.                                                                    JERSEY CITY        NJ       07306
AJC REALTY EXCHANGE, LLC                     ALBERT J CULPO                          321 SIP AVENUE                                                                  JERSEY CITY        NJ       07306
AJECKS ROOFING, LLC                          ANDREW JECK                             2611 N. CENTRE STREET                                                           PENNSAUKEN         NJ       08109
AJER, DANIELLE                               ADDRESS ON FILE
AJG BLOOMINGTON RISK                         MGMT                                    3600 AMERICAN BLVD W 500                                                        BLOOMINGTON        MN       55431
AJG REMODELING                               ADAN JERONIMO GANDARA                   1105 EAST 38TH                                                                  HOUSTON            TX       77022
AJS PLUMBING SERVICE, LLC                    KENNETH WAYNE PIERSON                   PO BOX 365                                                                      HOLDEN             LA       70744
AK DEPT ‐ COMMERCE COMMUNITY & ECON DEV      DIVISION OF CORPORATIONS                BUSINESS AND PROFESSIONAL LICENSING          P.O. BOX 110806                    JUNEAU             AK       99811‐0806
AK GENERAL ENGINEERING CONTRACTOR LLC        ANTHONY KOLONIAS                        50 BISCAYNE BLVD APT. 2301                                                      MIAMI              FL       33132
AKALIA INTERACTIVE                           PO BOX 6085                                                                                                             MALIBU             CA       90264
AKALIA INTERACTIVE, INC. DBA EMAILOPEN       ATTN: GENERAL COUNSEL                   5617 BUSCH DR                                                                   MALIBU             CA       90265‐3803
AKAM ASSOCIATES                              260 MADISON AVE 12TH FL                                                                                                 NEW YORK           NY       10016
AKAMAI TECHNOLOGIES, INC.                    ATTN: GENERAL COUNSEL                   8 CAMBRIDGE CENTER                                                              CAMBRIDGE          MA       02142
AKANDE, ESTHER                               ADDRESS ON FILE
AKBAR JALALI &                               ADDRESS ON FILE
AKERMAN LLP                                  495 NORTH KELLER ROAD, STE. 300                                                                                         MAITLAND           FL       32751
AKERS, JONATHAN                              ADDRESS ON FILE
AKERSTROM, AUSTIN                            ADDRESS ON FILE
AKG ROOFING                                  14376 SW 139 CT BAY 10                                                                                                  MIAMI              FL       33186
AKIN GUMP STRAUSS HAUER & FELD LLP           DEPT 7247‐6838                                                                                                          PHILADELPHIA       PA       19170‐6838
AKIN INS AGENCY INC                          P O BOX 608                                                                                                             CORDELE            GA       31010
AKINBOHUN, STEPHEN                           ADDRESS ON FILE
AKINDUMILA, AYOKUNLE                         ADDRESS ON FILE
AKINS, JASMINE                               ADDRESS ON FILE
AKON CONSTRUCTION AND                        RENOVATION INC                          3349 JESSICA CT                                                                 KATY               TX       77493
AKRON BORO                                   AKRON BORO ‐ TAX COLLECT                117 S SEVENTH STPOB 130                                                         AKRON              PA       17501
AKRON CS CMD TOWNS                           AKRON CS CMD TNS ‐ COLLE                PO BOX 227                                                                      AKRON              NY       14001
AKRON CS CMD TOWNS                           AKRON CS CMD TN‐TAX COLL                5 CLARENCE CENTER RD                                                            AKRON              NY       14001
AKRON TOWNSHIP                               TAX COLLECTOR                           5984 DICKERSON RD                                                               AKRON              MI       48701
AKRON VILLAGE                                AKRON VILLAGE ‐ TAX RECE                21 MAIN STREET                                                                  AKRON              NY       14001
AKRON VILLAGE                                AKRON VILLAGE ‐ TREASURE                PO BOX 102                                                                      AKRON              MI       48701
AKTER, SULTANA                               ADDRESS ON FILE




                                                                                                                 Page 19 of 998
                                     19-10412-jlg                Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                     PgCREDITOR MATRIX
                                                                                                           23 of 1004
Creditor Name                              Address1                                     Address2                                    Address3       City               State   Zip          Country
AKUFFO, DAVID                              ADDRESS ON FILE
AL ALEXANDER AGENCY                        552 UNION BLVD                                                                                          TOTOWA             NJ      07512
AL BOENKER INS AGENCY                      6030 JACKSBORO HIGHWAY                                                                                  FORT WORTH         TX      76135
AL BOWNDS                                  ADDRESS ON FILE
AL CHAVEZ AGENCY INC                       172 ROXBURY RD S                                                                                        GARDEN CITY        NY      11530
AL DEPT OF REV BUSINESS PRIVILEGE DIV      50 NORTH RIPLEY ST                                                                                      MONTGOMERY         AL      36104
AL DEPT OF REVENUE BUS PRIVILEGE           TAX SECTION                                  P.O. BOX 327435                                            MONTGOMERY         AL      36132‐7431
AL RISK SPECIALISTS INS                    100 N TAMPA ST                                                                                          TAMPA              FL      33602
AL SCHOOF                                  ADDRESS ON FILE
ALA CONSTRUCTION                           34441 CALLE PORTOLA                                                                                     CAPISTRANO BEACH   CA      92624
ALABAMA DEPARTMENT OF MOTOR VEHICLES       2545 TAYLOR ROAD                                                                                        MONTGOMERY         AL      03617
ALABAMA DEPARTMENT OF REVENUE              770 WASHINGTON AVE.                          RSA PLAZA ‐ SUITE 580                                      MONTGOMERY         AL      36104
ALABAMA DEPARTMENT OF REVENUE              MOTOR VEHICLE DIVISION‐TITLE SECTION         P.O. BOX 327640                                            MONTGOMERY         AL      36132‐7640
ALABAMA DEPT OF REVENUE INDIVIDUAL         & CORPORATE TAX DIVISION                     PO BOX 327435                                              MONTGOMERY         AL      36132‐7435
ALABAMA GAS CORPORATION                    700 MARKET STREET, 4TH FLOOR                                                                            ST LOUIS           MO      63101
ALABAMA HOUSING FINANCE AUTHORITY          7460 HALOYON POINTE DR  STE 200                                                                         MONTGOMERY         AL      36117
ALABAMA INS UNDERWRITING                   315 E LAUREL AVE, 216D                                                                                  FOLEY              AL      36535
ALABAMA INS UNDERWRITING                   ASSOC                                        315 E LAUREL AVE, 216D                                     FOLEY              AL      36535
ALABAMA MANUFACTURED HOUSING               COMMISSION                                   350 S DECATUR ST                                           MONTGOMERY         AL      36104
ALABAMA MANUFACTURED HOUSING COMMISSION    JENNIFER LANE, RETAILER PROGRAM MANAGER      350 SOUTH DECATUR STREET                                   MONTGOMERY         AL      36104
ALABAMA MANUFACTURED HOUSING COMMISSION    MAIN CONTACT                                 350 SOUTH DECATUR STREET                                   MONTGOMERY         AL      36104
ALABAMA MANUFACTURED HOUSING COMMISSION    MARY DAVIS                                   350 SOUTH DECATUR STREET                                   MONTGOMERY         AL      36104
ALABAMA MOBILE HOME BROKERS LLC            31888 HWY 75                                                                                            ONEONTA            AL      35121
ALABAMA POWER COMPANY                      600 NORTH 18TH ST                                                                                       BIRMINGHAM         AL      35203
ALABAMA POWER COMPANY                      PO BOX 242                                                                                              BIRMINGHAM         AL      35292
ALABAMA ROOFING LLC                        210FIELDTOWNRDSTE100‐332                                                                                GARDENDALE         AL      35071
ALABAMA TOWN                               ALABAMA TOWN ‐ TAX COLLE                     2218 JUDGE ROAD                                            OAKFIELD           NY      14125
ALABASTER TOWNSHIP                         ALABASTER TOWNSHIP ‐ TRE                     1716 S US‐23                                               TAWAS CITY         MI      48763
ALACHUA COUNTY                             ALACHUA COUNTY‐TAX COLLE                     5830 NW 34TH BLVD                                          GAINESVILLE        FL      32653
ALACHUA COUNTY TAX COLLECTOR               12 SE 1ST ST                                                                                            GAINESVILLE        FL      32601
ALACOAST INS                               4430 GOVERNMENT BLVD B                                                                                  MOBILE             AL      36693
ALACRITY RENOVATION SERVICES, LLC          ATTN: CEO                                    360 E 10TH AVENUE                           SUITE 400      EUGENE             OR      97401
ALACRITY RENOVATION SERVICES, LLC          ATTN: LEGAL                                  360 E 10TH AVENUE                           SUITE 400      EUGENE             OR      97401
ALACRITY SERVICES                          360 E 10TH AVE STE 400                                                                                  EUGENE             OR      97401
ALACRITY SERVICES FOR                      THE ACCT OF LARRY EASON                      360 E 10TH AVE STE 400                                     EUGENE             OR      97401
ALACRITY SERVICES LLC &                    JENKINS RESTORATION                          22980 SHAW DR                                              STERLING           VA      20165
ALAIEDON TOWNSHIP                          ALAIEDON TOWNSHIP ‐ TREA                     2021 W HOLT RD                                             MASON              MI      48854
ALAIN LECUSAY, P.A.                        28 W FLAGER ST STE 500                                                                                  MIAMI              FL      33130
ALAMANCE COUNTY                            ALAMANCE COUNTY ‐ COLLEC                     124 W ELM ST                                               GRAHAM             NC      27253
ALAMANCE COUNTY TAX COLLECTOR              124 W ELM ST                                                                                            GRAHAM             NC      27253
ALAMANCE FARMERS                           MUT FIRE                                     PO DRAWER 717                                              GRAHAM             NC      27253
ALAMANCE FARMERS                           P O  DRAWER 717                                                                                         GRAHAM             NC      27253
ALAMANCE FARMERS MTL                       107 N MAPLE ST                                                                                          GRAHAM             NC      72753
ALAMEDA COUNTY                             TAX COLLECTOR, ALAMEDA C                     1221 OAK ST, ROOM 131                                      OAKLAND            CA      94612
ALAMEDA COUNTY TREASURER & TAX COLLECTOR   1221 OAK ST                                                                                             OAKLAND            CA      94612
ALAMO CITY                                 ALAMO CITY‐TAX COLLECTOR                     97 SOUTH JOHNSON STREET                                    ALAMO              TN      38001
ALAMO CITY CONSTRUCTION & SUPPLY LLC       MARK A. REINA                                3902 S. PRESA                                              SAN ANTONIO        TX      78210
ALAMO COUNTRY CLUB OWNERS ASSOCIATION      438 COUNTRY CLUB DRIVE                                                                                  ALAMO              TX      78516
ALAMO FOUNDATION & REPAIR                  RODRIGO MARTINEZ                             4906 BAYOU                                                 CORPUS CHRISTI     TX      78416
ALAMO PREFERRED PLUMBING                   GREG HAYDEN                                  P.O. BOX 691071                                            SAN ANTONIO        TX      78269‐1071
ALAMO ROOFING CONTRACTOR                   P.O BOX 1202                                                                                            CHANNELVIEW        TX      77530
ALAMO TOWNSHIP                             7901 NORTH 6TH STREET                                                                                   KALAMAZOO          MI      49009
ALAMO TOWNSHIP                             ALAMO TOWNSHIP ‐ TREASUR                     7605 WEST D AVE                                            KALAMAZOO          MI      49009
ALAMO1                                     12400 SAN PEDRO STE 200                                                                                 SAN ANTONIO        TX      78216
ALAMODE TECHNOLOGIES                       ATTN: GENERAL COUNSEL                        9110 STRADA PLACE                           SUITE 6210     NAPLES             FL      34108
ALAMOSA COUNTY                             ALAMOSA COUNTY‐TREASURER                     8999 INDEPENDENCE WAY, S                                   ALAMOSA            CO      81101
ALAN CARL PATRICK &                        ADDRESS ON FILE
ALAN GERWIG                                ADDRESS ON FILE
ALAN K JACKSON                             ADDRESS ON FILE
ALAN LAUPERT &                             ADDRESS ON FILE
ALAN MILLER &                              ADDRESS ON FILE
ALAN PASAREW                               ADDRESS ON FILE
ALAN SMITH & ROXANNE                       ADDRESS ON FILE
ALAN VIDMAR AND                            ADDRESS ON FILE
ALAN WALTERS CONST CO                      142 BRIDGEWATER DR                                                                                      SOUTHERN PINES     NC      28387
ALANA B ANAYA, A PROF CORP                 ADDRESS ON FILE
ALANA NEJMAN                               ADDRESS ON FILE
ALANSON VILLAGE                            ALANSON VILLAGE ‐ TREASU                     PO BOX 149                                                 ALANSON            MI      49706
ALARCON & SAENZ PLLC                       1302 WASHINGTON ST                                                                                      LAREDO             TX      78040
ALASKA SRVC INS AGENCY                     6901 DEBARR RD STE 201                                                                                  ANCHORAGE          AK      99504




                                                                                                                   Page 20 of 998
                                       19-10412-jlg             Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                                PgCREDITOR MATRIX
                                                                                                      24 of 1004
Creditor Name                             Address1                                 Address2                                    Address3               City               State   Zip        Country
ALASKA UNCLAIMED PROPERTY PROGRAM         333 W WILLOUGHBY AVE 11 FL SIDE B        PO BOX 110420                                                      JUNEAU             AK      99811‐0420
ALASKA USA INS BROKERS                    PO BOX 196530                                                                                               ANCHORAGE          AK      99519
ALBA INS AGY                              5022 HOLLY ROAD, STE 1                                                                                      CORPUS CHRISTI     TX      78411
ALBA INS AGY                              5022 HOLLY ROAD, STE 108                                                                                    CORPUS CHRISTI     TX      78411
ALBA LAW GROUP PA                         EXECUTIVE PLAZA III                      PO BOX 1950                                                        COCKEYSVILLE       MD      21030
ALBA LAW GROUP PA                         PO BOX 1950                                                                                                 COCKEYSVILLE       MD      21030
ALBA, MICHAEL                             ADDRESS ON FILE
ALBAN TOWN                                PORTAGE COUNTY TREASURER                 1516 CHURCH STREET                                                 STEVENS POINT      WI      54481
ALBANA, YANNIS                            ADDRESS ON FILE
ALBANESE, ANDREA                          ADDRESS ON FILE
ALBANO DALE DUNN LEWIS                    9197 GREENBACK LN E                                                                                         ORANGEVALE         CA      95662
ALBANO, BENJAMIN                          ADDRESS ON FILE
ALBANY                                    ALBANY CITY ‐ COLLECTOR                  106 E CLAY                                                         ALBANY             MO      64402
ALBANY CITY                               ALBANY CITY‐TREASURER                    TREAS OFFICE, RM 109 24                                            ALBANY             NY      12207
ALBANY CITY COURT‐CIVIL PART              ALBANY CITY HALL, ROOM 209               24 EAGLE STREET                                                    ALBANY             NY      12207
ALBANY CITY SCHOOL DISTR                  ALBANY CITY SCHOOL‐ COLL                 TAX PROCESSING UNIT‐ PO                                            ALBANY             NY      12212
ALBANY COUNTY                             ALBANY COUNTY‐TREASURER                  525 E GRAND AVE, RM 205                                            LARAMIE            WY      82070
ALBANY COUNTY CLERK                       16 EAGLE STREET ROOM 128                                                                                    ALBANY             NY      12207
ALBANY COUNTY DIVISION OF FINANCE         112 STATE STREET                         ROOM 1340                                                          ALBANY             NY      12207
ALBANY INS MART                           813 N SLAPPEY BLVD                                                                                          ALBANY             GA      31701
ALBANY MUTUAL FIRE INS                    PO BOX 301                                                                                                  ALBANY             MN      56307
ALBANY TOWN                               ALBANY TOWN ‐ TAX COLLEC                 PO BOX 284                                                         ALBANY             VT      05820
ALBANY TOWN                               ALBANY TOWN‐TAX COLLECTO                 1972 NEWHAMPSHIRE RTE 16                                           ALBANY             NH      03818
ALBANY TOWN                               ALBANY TWN TEASURER                      N7411 COUNTY ROAD H                                                MONDOVI            WI      54755
ALBANY TOWN                               GREEN COUNTY TREASURER                   1016 16TH AVE.                                                     MONROE             WI      53566
ALBANY TOWNSHIP                           ALBANY TWP ‐ TAX COLLECT                 4184 DORNEY PARK RD ROOM                                           ALLENTOWN          PA      18104
ALBANY TOWNSHIP                           CONSTANCE BOYER‐TAX COLL                 POB 192                                                            NEW ALBANY         PA      18833
ALBANY UTILITIES                          PO BOX 1788                                                                                                 ALBANY             GA      31702
ALBANY VILLAGE                            ALBANY VILLAGE ‐ TAX COL                 P O BOX 1000                                                       ALBANY             LA      70711
ALBANY VILLAGE                            ALBANY VLG TREASURER                     206 NORTH WATER STREET                                             ALBANY             WI      53502
ALBANY WATER BOARD                        10 ENTERPRISE DRIVE                                                                                         ALBANY             NY      12204
ALBANY WATER BOARD                        10 NORTH ENTERPRISE DRIVE                                                                                   ALBANY             NY      12204
ALBANY WATER, GAS & LIGHT COMMISSION      P.O. BOX 1788                                                                                               ALBANY             GA      31702
ALBARAN, KIMBERLY                         ADDRESS ON FILE
ALBATROSS WATER COMPANY                   7455 BALLEY RD                                                                                              CLINTON            WA      98236
ALBEE TOWNSHIP                            ALBEE TOWNSHIP ‐ TREASUR                 9990 BISHOP ROAD                                                   ST CHARLES         MI      48655
ALBEMARLE COUNTY                          DEPT OF FINANCE‐ALBEMARL                 401 MCINTIRE ROAD                                                  CHARLOTTESVILLE    VA      22902
ALBERG, ROBERT                            ADDRESS ON FILE
ALBERS EXTERIORS INC                      48 S OLD RAND RD                                                                                            LAKE ZURICH        IL      60047
ALBERT & MILAGROS                         MONTANER                                 24181 SW 112TH CT                                                  MIAMI              FL      33032
ALBERT B LIELL INS AGCY                   9004 5TH AVENUE                                                                                             BROOKLYN           NY      11209
ALBERT BILLINGSLEY                        PO BOX 370113                                                                                               DECATUR            GA      30037
ALBERT C. GALLOWAY, JR., PA               202 E. STUART AVENUE                                                                                        LAKE WALES         FL      33853
ALBERT C. WARFORD ‐ TRUSTEE               505 5TH AVE STE 520                                                                                         DES MOINES         IA      50309
ALBERT DIAZ PA LLC &                      ADDRESS ON FILE
ALBERT GALLATIN SCHOOL D                  A.THOMAS KAPALKO‐TAX COL                 31‐33 N. MORGANTOWN ST.                                            FAIRCHANCE         PA      15436
ALBERT GALLATIN SCHOOL D                  ALBERT GALLATIN SD ‐ COL                 150 GANS HILL SCHOOL RD                                            SMITHFIELD         PA      15478
ALBERT GALLATIN SCHOOL D                  ALBERT GALLATIN SD ‐ COL                 320 SMITHFIELD ‐ HIGH HO                                           SMITHFIELD         PA      15478
ALBERT GALLATIN SCHOOL D                  DAVID CALLAHAN ‐ TAX COL                 200 PENN ST                                                        POINT MARION       PA      15474
ALBERT GALLATIN SCHOOL D                  JAMIE HOONE ‐ TAX COLLEC                 P O BOX 162                                                        SMITHFIELD         PA      15478
ALBERT GALLATIN SCHOOL D                  KARA AINSLEY ‐ TAX COLLE                 779 OLD FRAME RD                                                   SMITHFIELD         PA      15478
ALBERT GALLATIN SCHOOL D                  KATHLEEN PACKRONI ‐ COLL                 407 NORTH MAIN STREET                                              MASONTOWN          PA      15461
ALBERT GALLATIN SCHOOL D                  TINA SKOCHELAK ‐ TAX COL                 1026A MCCLELLANDTOWN ROA                                           MCCLELLANDTOWN     PA      15458
ALBERT GIBSON & MARK                      GIBSON                                   16700 E ARAPAHOE RD                                                FOXFIELD           CO      80016
ALBERT GOETTLE PLUMBING, INC.             5918 OLD HWY 80                                                                                             LONGVIEW           TX      75604
ALBERT J MOGAVERO TRUSTEE                 110 PEARL STREET 6TH FLOOR                                                                                  BUFFALO            NY      14202
ALBERT JERRY SANDERS, JR., ET AL.         OSWALD & BURNSIDE, LLC                   W. WESLEY JOHNSON, JR.                      1031 CENTER STREET     WEST COLUMBIA      SC      29169
ALBERT MANAGEMENT, INC.                   41865 BOARDWALK, SUITE 101                                                                                  PALM DESERT        CA      92211
ALBERT P BASYE JR                         ADDRESS ON FILE
ALBERT PABON &                            ADDRESS ON FILE
ALBERT PALACIOS &                         ADDRESS ON FILE
ALBERT R. MURRAY JR.                      ADDRESS ON FILE
ALBERT REALTY                             GROUND RENT                              20 SOUTH CHARLES STREET                                            BALTIMORE          MD      21201
ALBERT RUSSO TRUSTEE                      CN 4853                                                                                                     TRENTON            NJ      08650‐4853
ALBERT TOWNSHIP                           ALBERT TOWNSHIP ‐ TREASU                 PO BOX 153                                                         LEWISTON           MI      49756
ALBERT URESTI, MPA PCC                    BEXAR COUNTY TAX ASSESSOR‐COLLECTOR      PO BOX 2903                                                        SAN ANTONIO        TX      78299
ALBERT V JASKOL AGENCY                    467 HIGH ST STE 100                                                                                         BURLINGTON         NJ      08016
ALBERT, BRIZET                            ADDRESS ON FILE
ALBERTA E TALLADA TAX COLLECTOR           EAST STRIOUDSBURG BOROUGH                311 EAST BROAD STREET                                              EAST STROUDSBURG   PA      18301
ALBERTA E TALLADA TAX COLLECTOR           EAST STROUDSBURG BOROUGH                 311 EAST BROAD STREET                                              EAST STROUDSBURG   PA      18301




                                                                                                              Page 21 of 998
                                    19-10412-jlg            Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                       PgCREDITOR MATRIX
                                                                                             25 of 1004
Creditor Name                          Address1                           Address2                                     Address3      City              State   Zip        Country
ALBERTA TOWN                           ALBERTA TOWN ‐ TREASURER           P O BOX 157                                                ALBERTA           VA      23821
ALBERTELLI LAW                         MICHELE HURD                       P.O. BOX 23382                                             TAMPA             FL      33623‐3382
ALBERTELLI LAW                         PO BOX 23382                                                                                  TAMPA             FL      33623‐3382
ALBERTIE, IRENE                        ADDRESS ON FILE
ALBERTO AGUIRRE                        ADDRESS ON FILE
ALBERTO FELIX PEREZ MENDEZ             817 S HERBERT AVE                                                                             LOS ANGELES       CA      90023
ALBERTO IGLESIAS &                     ADDRESS ON FILE
ALBERTO KITCHEN INC                    3438 WEST 84TH STREET              BAY 104                                                    HIALEAH GARDENS   FL      33018
ALBERTO MEDINA                         ADDRESS ON FILE
ALBERTO PAINTING SERVICE, INC.         603 SW 19 AVE. APT. 4                                                                         MIAMI             FL      33135
ALBERTO ROBLES &                       ADDRESS ON FILE
ALBERTO VELA INSURANCE                 P.O. BOX 11645                                                                                SAN JUAN          PR      922
ALBERTO VELASQUEZ &                    ADDRESS ON FILE
ALBERTS WALLPAPER & PAINTING LLC       2639 S 15TH STREET                                                                            PHILADELPHIA      PA      19145
ALBIN & ASSOC INS AGENCY               PO BOX 390                                                                                    MIDLAND           TX      79702
ALBINDIA, WILFREDO                     ADDRESS ON FILE
ALBION BORO                            ALBION BORO ‐ TAX COLLEC           35 JACKSON AVE                                             ALBION            PA      16401
ALBION CITY                            ALBION CITY  ‐ TREASURER           112 W CASS ST                                              ALBION            MI      49224
ALBION CS CMD TOWNS                    ALBION CS CMD TNS‐COLLEC           FIVE STAR BANK ‐ 220 LIB                                   WARSAW            NY      14569
ALBION PLACE CONDO ASSOC               181 KNIGHT ST                                                                                 WARWICK           RI      02888
ALBION TOWN                            ALBION TOWN ‐ TAX COLLEC           22 MAIN STREET                                             ALBION            ME      04910
ALBION TOWN                            ALBION TOWN‐TAX COLLECTO           P.O. BOX 127                                               ALTMAR            NY      13302
ALBION TOWN                            ALBION TWN TREASURER               620 ALBION ROAD                                            EDGERTON          WI      53534
ALBION TOWN                            SARAH BASINAIT‐ TAX RECE           3665 CLARENDON RD                                          ALBION            NY      14411
ALBION TOWNSHIP                        ALBION TOWNSHIP ‐ TREASU           25470 F DR S                                               HOMER             MI      49245
ALBION VILLAGE   (ALBION               ALBION VILLAGE‐CLERK               35‐37 E BANK ST                                            ALBION            NY      14411
ALBITRES, SALLY                        ADDRESS ON FILE
ALBOR, DIANE                           ADDRESS ON FILE
ALBORTE, THAMARAH                      ADDRESS ON FILE
ALBRECHT AND SON LLC                   THOMAS ALBRECHT                    11126 W WISCONSIN AVENUE SUITE 5                           YOUNGTOWN         AZ      85355
ALBRECHT BUILDING & REMO               PO BOX 636                                                                                    ELK RIVER         MN      55330
ALBRIGHT INS AGENCY                    314 N 5TH ST                                                                                  PONCA CITY        OK      74601
ALBRITTON APPRAISALS                   3109 GREENWICH DRIVE                                                                          SENECA            SC      29672
ALBUQUERQUE BERNALILLO CNTY.           WATER UTILITY AUTH.                1 CIVIC PLAZA NW                             ROOM 5012     ALBUQUERQUE       NM      87102
ALBUQUERQUE BERNALILLO CNTY.           WATER UTILITY AUTH.                PO BOX 1313                                                ALBUQUERQUE       NM      87103
ALBUQUERQUE BERNALILLO COUNTY          PO BOX 568                                                                                    ALBUQUERQUE       NM      87103‐0568
ALBUQUERQUE BERNALILLO COUNTY          WATER UTILITY AUTHORITY            1 CIVIC PLAZA  RM 5012                                     ALBUQUERQUE       NM      87102
ALBUQUERQUE BERNALILLO COUNTY WUA      PO BOX 27226                                                                                  ALBUQUERQUE       NM      87125
ALBUQUERQUE HOUSE HUNTING              32 ALONDRA ROAD                                                                               SANTA FE          NM      87508
ALBUQUERQUE HOUSE HUNTING              ATTN: JASON LIEBERMAN              32 ALONDRA ROAD                                            SANTA FE          NM      87508
ALBUQUERQUE HOUSE HUNTING              ATTN: JASON LIEBERMAN              3301 MONROE STREET NE F69                                  ALBUQUERQUE       NM      87110
ALBURG VILLAGE                         ALBURG VILLAGE ‐ TAX COL           1 FIREHOUSE ROAD                                           ALBURG            VT      05440
ALBURGH TOWN                           ALBURGH TOWN ‐ TAX COLLE           1 NORTH MAIN STREET                                        ALBURGH           VT      05440
ALBURQUERQUE, LISA                     ADDRESS ON FILE
ALBURTIS BORO                          SAMANTHA TREXLER ‐ TC              463 THOMAS ST                                              ALBURTIS          PA      18011
ALC ROOFING INC                        79 VELVET ANTLER DR                                                                           CLAYTON           DE      19938
ALCALA DE RANCHO SANTA FE HOA          C/O CURTIS MANAGEMENT COMPANY      5050 AVENIDA ENCINAS, SUITE 160                            CARLSBAD          CA      92008
ALCANTARA, RODOLFO                     ADDRESS ON FILE
ALCASAR, SIBANO                        ADDRESS ON FILE
ALCAZAR VILLAS CONDO ASSOC. INC        P.O. BOX 160310                                                                               HIALEAH           FL      33016
ALCO INSURANCE AGENCY                  4110 N. MAIN STREET                                                                           HOUSTON           TX      77009
ALCOA CITY                             ALCOA CITY‐TAX COLLECTOR           223 ASSOCIATES BLVD                                        ALCOA             TN      37701
ALCOCER‐LOPEZ, MAYRA                   ADDRESS ON FILE
ALCOLEA MARBLE TILE INC                18590 NW 51 AVE                                                                               MIAMI GARDENS     FL      33055
ALCON LLC                              10126 EDITH NE                                                                                ALBUQUERQUE       NM      87113
ALCONA COUNTY TREASURES                106 N 5TH STREET                                                                              HARRISVILLE       MI      48740
ALCONA TOWNSHIP                        ALCONA TOWNSHIP ‐ TREASU           5090 N US 23                                               BLACK RIVER       MI      48721
ALCORN COUNTY                          ALCORN COUNTY‐TAX COLLEC           PO BOX 190                                                 CORINTH           MS      38835
ALCORN INS                             P O BOX 837                                                                                   CHANA             NM      87520
ALCOZER, RALPH                         ADDRESS ON FILE
ALDAN BORO                             ADDRESS ON FILE
ALDEA DEL RAY COMMUNITY ASSOC          PO BOX 64564                                                                                  PHOENIX           AZ      85082‐4564
ALDEN CS (ALDEN TN‐AC‐1)               ALDEN TOWN CLERK                   3311 WENDE RD                                              ALDEN             NY      14004
ALDEN CS (LANCASTER TN‐A               ALDEN CS ‐ RECEIVER OF T           21 CENTRAL AVE                                             LANCASTER         NY      14086
ALDEN CS CMD TOWNS                     ALDEN CS ‐ TAX COLLECTOR           13190 PARK ST                                              ALDEN             NY      14004
ALDEN CS CMD TOWNS                     ALDEN CS CMD TN‐TAX COLL           13190 PARK ST                                              ALDEN             NY      14004
ALDEN TOWN                             ALDEN TWN TREASURER                183 155TH ST.                                              STAR PRAIRIE      WI      54026
ALDEN TOWN                             TAX COLLECTOR                      183 155TH ST.                                              STAR PRAIRIE      WI      54026
ALDEN TOWN                             THE TOWN OF ALDEN                  3311 WENDE RD                                              ALDEN             NY      14004
ALDEN VILLAGE                          ALDEN VILLAGE ‐ CLERK              VILLAGE HALL 13336 BROAD                                   ALDEN             NY      14004




                                                                                                      Page 22 of 998
                                        19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                               PgCREDITOR MATRIX
                                                                                                     26 of 1004
Creditor Name                              Address1                               Address2                                       Address3                              City           State   Zip        Country
ALDER & COX                                2110 NORTHPOINT BLVD                                                                                                        HIXSON         TN      37343
ALDER MUTUAL LIGHT COMPANY, INC.           PO BOX 841                                                                                                                  ELBE           WA      98330‐0841
ALDERMAN DEVORSETZ & HORA PLLC             1025 CONNECTICUT AVE NW SUITE 615                                                                                           WASHINGTON     DC      20036
ALDERMAN WATER & WASTE                     3626 156TH STREET SW                                                                                                        LYNNWOOD       WA      98087
ALDERMAN, DEVORSETZ & HORA PLLC            CARY DEVORSETZ                         1025 CONNECTICUT AVENUE, NW STE 615                                                  WASHINGTON     DC      20036
ALDERSON, HEIDI                            ADDRESS ON FILE
ALDERWOOD WATER & WASTEWATER DISTRICT      3626 156TH ST SW                                                                                                            LYNNWOOD       WA      98087
ALDINE INDEPENDENT SCHOOL DISTRICT         14909 ALDINE WESTFIELD RD                                                                                                   HOUSTON        TX      77032
ALDINE ISD                                 ALDINE ISD ‐ TAX COLLECT               14909 ALDINE WESTFIELD                                                               HOUSTON        TX      77032
ALDINE ISD TAX OFFICE                      14909 ALDINE WESTFIELD RD.                                                                                                  HOUSTON        TX      77032
ALDO AGUILAR INS AGENCY                    3003 NW LOOP 410 100                                                                                                        SAN ANTONIO    TX      78230
ALDO S MIGNONE                             ADDRESS ON FILE
ALDRIDGE HAMMER WEXLER & BRADLEY PA        1212 PENNSYLVANIA ST NE                                                                                                     ALBUQUERQUE    NM      87110
ALDRIDGE PITE HAAN LLP                     PO BOX 52815                                                                                                                ATLANTA        GA      30355
ALDRIDGE PITE LLP                          15 PIEDMONT CENTER                     3575 PIEDMONT RD. SUITE 500                                                          ATLANTA        GA      30305
ALDRIDGE PITE LLP                          3575 PIEDMONT ROAD NE                  SUITE 500                                                                            ATLANTA        GA      30305
ALDRIDGE PITE LLP                          PO BOX 17935                                                                                                                SAN DIEGO      CA      92177
ALDRIDGE PITE LLP                          PO BOX 935333                                                                                                               ATLANTA        GA      31193
ALDRIDGE PITE, LLP                         PO BOX 17933                                                                                                                SAN DIEGO      CA      92177
ALDRIN SAGUIN &                            ADDRESS ON FILE
ALDROVANDI, JUDITH                         ADDRESS ON FILE
ALEC DOWNEY & AMBER                        ADDRESS ON FILE
ALEJANDRO C. ACOSTA                        ADDRESS ON FILE
ALEJANDRO GONZALEZ                         ADDRESS ON FILE
ALEJANDRO H SILVA                          ADDRESS ON FILE
ALEJANDRO H SILVA &                        ADDRESS ON FILE
ALEJANDRO MORALES‐KUHNE &                  ADDRESS ON FILE
ALEJOS RODRIGUEZ                           ADDRESS ON FILE
ALEKSA SIMICH CONST                        957 S MERIDIAN AV                                                                                                           ALHAMBRA       CA      91803
ALEKSA SIMICH CONST &                      F & B & P SALVADOR                     957 S MERIDIAN AVE                                                                   ALHAMBRA       CA      91803
ALEKSA SIMICH CONSTRUCT                    957 S MERIDIAN AVE                                                                                                          ALHAMBRA       CA      91803
ALEKSEY PASKAR                             ADDRESS ON FILE
ALEKSON, MAUREEN                           ADDRESS ON FILE
ALEMAN BUILDERS INC                        8680 WEIR DR 306                                                                                                            NAPLES         FL      34104
ALEMU, AZEB                                ADDRESS ON FILE
ALENE, BETHELEHEM                          ADDRESS ON FILE
ALEPPO TOWNSHIP                            ALEPPO TWP ‐ TAX COLLECT               102 RAHWAY RD.                                                                       MCMURRAY       PA      15317
ALEPPO TOWNSHIP                            ALEPPO TWP ‐ TAX COLLECT               704 HERRODS RUN RD                                                                   NEW FREEPORT   PA      15352
ALERT DISASTER REST                        PO BOX 20729                                                                                                                BAKERSFIELD    CA      93390
ALERT DISASTER RESTORATION                 ASELA ENVIRONMENTAL, INC               PO BOX 20729                                                                         BAKERSFIELD    CA      93390
ALESKEY MANDRIK                            & NATALIYA MANDRIK                     5826 BRIGHT WATER TRL                                                                SPRINGFIELD    MO      65810
ALESSI & KOENIG                            DIANA S. EBRON, ESQ.                   KIM, GILBERT, EBRO                             7625 DEAN MARTIN DRIVE, SUITE 110     LAS VEGAS      NV      89139
ALESSI & KOENIG                            ROGER P. CROTEAU                       ROGER P. CROTEAU & ASSOCIATES, LTD.            9120 WEST POST ROAD  SUITE 100        LAS VEGAS      NV      89148
ALESSI & KOENIG LLC                        DIANA S. EBRON, ESQ.                   KIM, GILBERT, EBRON                            7625 DEAN MARTIN DRIVE, SUITE 110     LAS VEGAS      NV      89139
ALESSI & KOENIG LLC                        JOSEPH Y. HONG                         HONG LAW OFFICES LIMITED                       10781 WEST TWAIN AVENUE #100          LAS VEGAS      NV      89135
ALESSI & KOENIG,LLC                        9500 W FLAMINGO RD                     205                                                                                  LAS VEGAS      NV      89147
ALESSI AND KOENIG LLC                      HOWARD KIM                             KIM, GILBERT, EBRON                            7625 DEAN MARTIN DRIVE, SUITE 110     LAS VEGAS      NV      89139
ALESSI, JOSEPH                             ADDRESS ON FILE
ALEVE INS SRVCS                            752 NE 167 ST NORTH                                                                                                         MIAMI          FL      33162
ALEX D. WADE, SR.                          ADDRESS ON FILE
ALEX F. FLORES, JR                         ADDRESS ON FILE
ALEX, JADA                                 ADDRESS ON FILE
ALEX, SHANIQUAL                            ADDRESS ON FILE
ALEXANDER C S (TN OF ALE                   ALEXANDER C S ‐ TAX COLL               FIVE STAR BANK‐ 220 LIBE                                                             WARSAW         NY      14569
ALEXANDER C S (TN OF DAR                   ALEXANDER C S ‐ TAX COLL               FIVE STAR BANK‐ 220 LIBE                                                             WARSAW         NY      14569
ALEXANDER CONSTRUCTION SERVICES            JONATHAN L ALEXANDER                   4759 CAMELOT DRIVE                                                                   DOUGLASVILLE   GA      30135
ALEXANDER COUNTY                           ALEXANDER COUNTY ‐ COLLE               P O BOX 38                                                                           TAYLORSVILLE   NC      28681
ALEXANDER COUNTY                           ALEXANDER COUNTY ‐ TREAS               2000 WASHINGTON AVE                                                                  CAIRO          IL      62914
ALEXANDER COUNTY REGISTER OF DEEDS         75 1ST STREET SW SUITE 1                                                                                                    TAYLORSVILLE   NC      28681
ALEXANDER COUNTY TAX COLLECTOR             P O BOX 38                                                                                                                  TAYLORSVILLE   NC      28681
ALEXANDER DEGANCE BARNETT                  ADDRESS ON FILE
ALEXANDER E SMAL & CO                      1733 SPRINGFIELD AVE                                                                                                        MAPLEWOOD      NJ      07040
ALEXANDER EXTERMINATING CO. INC.           545 DYNAMIC DRIVE                                                                                                           GARNER         NC      27529
ALEXANDER HERRERO                          ADDRESS ON FILE
ALEXANDER HOMES INC                        ADDRESS ON FILE
ALEXANDER MARTIN                           ADDRESS ON FILE
ALEXANDER TOWN                             ADDRESS ON FILE
ALEXANDER, ASHLEIGH                        ADDRESS ON FILE
ALEXANDER, BRIAN                           ADDRESS ON FILE
ALEXANDER, CHANEL                          ADDRESS ON FILE




                                                                                                                Page 23 of 998
                                       19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                           PgCREDITOR MATRIX
                                                                                                 27 of 1004
Creditor Name                              Address1                           Address2                                       Address3                    City              State   Zip     Country
ALEXANDER, CLEO                            ADDRESS ON FILE
ALEXANDER, CYNTHIA                         ADDRESS ON FILE
ALEXANDER, DANIELLE                        ADDRESS ON FILE
ALEXANDER, GREEP & TATE                    2727 E OAKLAND PARK BLVD           SUITE 200                                                                  FT                FL      33306
ALEXANDER, LANETTA                         ADDRESS ON FILE
ALEXANDER, LATREIA                         ADDRESS ON FILE
ALEXANDER, LOWELL                          ADDRESS ON FILE
ALEXANDER, RAQUEL                          ADDRESS ON FILE
ALEXANDER, RAVEN                           ADDRESS ON FILE
ALEXANDER, RHONDA                          ADDRESS ON FILE
ALEXANDER, SANDY                           ADDRESS ON FILE
ALEXANDER, SHANTIL                         ADDRESS ON FILE
ALEXANDER, TERRELL                         ADDRESS ON FILE
ALEXANDER, TIFFANY                         ADDRESS ON FILE
ALEXANDER, YOLANDA                         ADDRESS ON FILE
ALEXANDERS MOBILITY SERVICES               2811 BEVERLY DRIVE                                                                                            EAGAN             MN      55121
ALEXANDRA VILLAGE CONDOMINIUM ASSOC INC    2400 CENTREPARK WEST DRIVE         #175                                                                       WEST PALM BEACH   FL      33409
ALEXANDRIA  CITY                           CITY OF ALEXANDRIA ‐ CLE           PO BOX 932693 / LOCKBOX                                                    CLEVELAND         OH      44193
ALEXANDRIA CITY                            ALEXANDRIA CITY ‐ COLLEC           P. O. BOX 71                                                               ALEXANDRIA        LA      71309
ALEXANDRIA CITY                            ALEXANDRIA CITY ‐ TREASU           301 KING ST RM 1510                                                        ALEXANDRIA        VA      22314
ALEXANDRIA CITY                            ALEXANDRIA CITY‐TAX COLL           P O BOX 277                                                                ALEXANDRIA        TN      37012
ALEXANDRIA CITY/REFUSE                     ALEXANDRIA CITY ‐ TREASU           301 KING ST RM 1510                                                        ALEXANDRIA        VA      22314
ALEXANDRIA CS   (COMBINE                   ALEXANDRIA CS ‐ TAX COLL           34 BOLTON AVENUE                                                           ALEXANDRIA BAY    NY      13607
ALEXANDRIA TOWN                            ALEXANDRIA TOWN‐TAX COLL           46372 COUNTY ROUTE 1                                                       ALEXANDRIA BAY    NY      13607
ALEXANDRIA TOWN                            ALEXANDRIA TOWN‐TAX COLL           47A WASHBURN ROAD                                                          ALEXANDRIA        NH      03222
ALEXANDRIA TOWNSHIP                        ALEXANDRIA TWP ‐ COLLECT           242 LT.YORK ‐MT PLEASANT                                                   MILFORD           NJ      08848
ALEXIS JACKSON                             1931 MEATS AVE                                                                                                ORANGE            CA      92865
ALFA ALLIANCE INS CO                       4480 COX ROAD                                                                                                 GLEN ALLEN        VA      23060
ALFA ALLIANCE INS CORP                     PO BOX 2460                                                                                                   GLEN ALLEN        VA      23058
ALFA EDDIE BRASHIER AGCY                   1021 HWY 15 N STE B                                                                                           LAUREL            MS      39440
ALFA GENERAL INS CORP                      P O BOX 11000                                                                                                 MONTGOMERY        AL      36191
ALFA INSURANCE                             996 RONNIE MCDOWELL AVE                                                                                       RUSSELLVILLE      AL      35654
ALFA INSURANCE AGENCY                      2692 PELHAM PKWY                                                                                              PELHAM            AL      35124
ALFA MUT GEN INS                           P O BOX 11000                                                                                                 MONTGOMERY        AL      36191
ALFA MUTUAL INS CO                         2108 E SOUTH BLVD                                                                                             MONTGOMERY        AL      36116
ALFAKIH, STEPHANIE                         ADDRESS ON FILE
ALFALFA COUNTY                             ALFALFA COUNTY ‐ TAX COL           300 S GRAND                                                                CHEROKEE          OK      73728
ALFARO & FERNANDEZ PA                      5801 NW 151 STREET                 SUITE 305                                                                  MIAMI LAKES       FL      33014
ALFARO BROS ROOFING CO                     JAIME ALFARO                       1107 AUSTIN AVE                                                            PASADENA          TX      77502
ALFARO, GREGORY                            ADDRESS ON FILE
ALFONSO X SOTO AND                         EUNICE SOTA                        4901 FM 359 RD                                                             BROOKSHIRE        TX      77423
ALFORD & ASSOCIATES INC                    9635 SOUTHERN PINE BLVD 128                                                                                   CHARLOTTE         NC      28273
ALFORD APPRAISAL SERVICES                  PO BOX 1153                                                                                                   BRUNSWICK         GA      31521
ALFORD, ALICIA                             ADDRESS ON FILE
ALFORD, MICHAEL                            ADDRESS ON FILE
ALFRED D HECK &                            ADDRESS ON FILE
ALFRED ELK PUB INS ADJ                     INC                                54 OLDE CARRIAGE RD                                                        WESTWOOD          MA      02090
ALFRED O GOELLNER &                        ADDRESS ON FILE
ALFRED S BAUGHAM                           ADDRESS ON FILE
ALFRED SANDY & GLORIA SANDY                14121 JONES BRIDGE RD                                                                                         UPPER MARLBORO    MD      20774
ALFRED TOWN                                ALFRED TOWN ‐ TAX COLLEC           P.O. BOX 850                                                               ALFRED            ME      04002
ALFRED TOWN                                ALFRED TOWN‐ TAX COLLECT           BOX 230/6340 SHAW RD                                                       ALFRED STATION    NY      14803
ALFRED TYSZKIEWICZ                         ADDRESS ON FILE
ALFRED W GALLE JR                          ADDRESS ON FILE
ALFRED‐ALMOND CS (COMBIN                   ALFRED‐ALMOND CS‐TAX COL           ALFRED ALMOND CSD 6795 R                                                   ALMOND            NY      14804
ALFREDO HERNANDEZ AND GRACIELA HERNANDEZ   LOUIS P. DELL                      LAW OFFICE OF LOUIS P. DELL                    715 SOUTH VICTORY BLVD.     BURBANK           CA      91502
ALFREDO SPENCER                            43 MAYWOOD ST                                                                                                 ROXBURY           MA      02119
ALFSON, SARAH                              ADDRESS ON FILE
ALGOMA CITY                                ALGOMA CITY TREASURER              416 FREMONT ST                                                             ALGOMA            WI      54201
ALGOMA TOWN                                ALGOMA TWN TREASURER               15 N. OAKWOOD RD.                                                          OSHKOSH           WI      54904
ALGOMA TOWNSHIP                            ALGOMA TOWNSHIP ‐ TREASU           10531 ALGOMA AVENE                                                         ROCKFORD          MI      49341
ALGONAC CITY                               ALGONAC CITY  ‐ TREASURE           805 ST CLAIR RIVER DR BO                                                   ALGONAC           MI      48001
ALGOOD CITY                                ALGOOD CITY‐TAX COLLECTO           215 W MAIN ST                                                              ALGOOD            TN      38506
ALHAMBRA INS AGENCY                        932 SW 67 AVE                                                                                                 MIAMI             FL      33144
ALI HUSSEIN INS                            ADDRESS ON FILE
ALI, CATHERINE                             ADDRESS ON FILE
ALI, MOHAMMED                              ADDRESS ON FILE
ALICE HORMUTH                              ADDRESS ON FILE
ALICIA AND ROBERT TODARO                   ADDRESS ON FILE
ALICIA L ESCALANTE INS                     ADDRESS ON FILE




                                                                                                            Page 24 of 998
                                           19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                                PgCREDITOR MATRIX
                                                                                                      28 of 1004
Creditor Name                                 Address1                             Address2                                     Address3                       City                      State   Zip     Country
ALIEF ISD                                     ALIEF ISD ‐ TAX COLLECTO             14051 BELLAIRE BLVDSUI                                                      HOUSTON                   TX      77083
ALIFFI, MELYNDAJO                             ADDRESS ON FILE
ALIGHT SOLUTIONS LLC                          ATTN: CHIEF COUNSEL                  4 OVERLOOK POINT                                                            LINCOLNSHIRE              IL      60069
ALIQUIPPA CITY                                ALIQUIPPA CITY ‐ TAX COL             581 FRANKLIN AVE                                                            ALIQUIPPA                 PA      15001
ALIQUIPPA S.D./ALIQUIPPA                      ALIQUIPPA SD ‐ TAX COLLE             581 FRANKLIN AVE                                                            ALIQUIPPA                 PA      15001
ALISO VIEJO COMMUNITY ASSOCIATION             95 ARGONAUT STE 190                                                                                              ALISO VIEJO               CA      92656
ALISON DARBY                                  2530 W 41ST AVE                                                                                                  DENVER                    CO      80211
ALITT INS AGENCY                              2160 FLETCHER PKWY A5                                                                                            EL CAJON                  CA      92020
ALJ CONSTRUCTION                              DEREK ATWELL                         P.O. BOX 5753                                                               CHRISTIANSTED, ST CROIX   VI      00823
ALL 4 ONE CONSTRUCTION &                      PLUMBING INC                         10795 NW 53RD ST UNIT201                                                    SUNRISE                   FL      33351
ALL 4 ONE CONSTRUCTION & PLUMBING, INC.       10751 NW 53RD STREET, UNIT 201                                                                                   SUNRISE                   FL      33351
ALL ABOUT MANAGEMENT                          206 SOUTH ELM AVENUE                                                                                             SANFORD                   FL      32771
ALL ABOUT ROOFING & CONSTRUCTION, INC.        2513 WEAVER STREET SUITE B                                                                                       HALTOM CITY               TX      76117
ALL ABOUT THE HOUSE INC                       850 RAINTREE LANE                                                                                                DESOTO                    TX      75115
ALL AFFORDABLE PLUMBING                       LLC                                  PO BOX 6562                                                                 YUMA                      AZ      85366
ALL AIR SPECIALISTS                           1385 JERUSALEM AVE                                                                                               MERRICK                   NY      11566
ALL AMERICAN AIR & ELECTRIC, INC              901 SW 33 AVE                                                                                                    OCALA                     FL      34474
ALL AMERICAN BIO‐CLEAN                        INC                                  14466 TUTTLE HILL RD                                                        WILLIS                    MI      48191
ALL AMERICAN CONSTRUCTION                     BORGES BROS., INC.                   BORGES BROS., INC.                           5804 E. BROWN AVE.             FRESNO                    CA      93727
ALL AMERICAN CONTRACTING LLC                  CORY ALLEN LINNEBUR                  57101 E 88TH AVE                                                            STRASBURG                 CO      80136
ALL AMERICAN GROUP CONTRACTORS, INC           1021 MANDALAY DR.                                                                                                BRANDON                   FL      33511
ALL AMERICAN INS                              4120 DAVIE RD EXT 304                                                                                            HOLLYWOOD                 FL      33024
ALL AMERICAN INS AGENCY                       212 S RODNEY PARHAM RD                                                                                           LITTLE ROCK               AR      72205
ALL AMERICAN INSURANCE                        9036 SW 152 STREET                                                                                               MIAMI                     FL      33157
ALL AMERICAN MODULAR                          13631 MONTFORT RD                                                                                                HERALD                    CA      95638
ALL AMERICAN PARK                             6236 RHONES QUARTER RD STE11                                                                                     TYLER                     TX      75707
ALL AMERICAN PROPERTIES, INCORPORATED         1700 WELLS ROAD, SUITE 4                                                                                         ORANGE PARK               FL      32073
ALL AMERICAN REAL ESTATE, LLC                 1250 MILLERSVILLE PIKE                                                                                           LANCASTER                 PA      17603
ALL AMERICAN RESTOR LLC                       6112 OLSON MEMORIAL HWY                                                                                          GOLDEN VALLEY             MN      55422
ALL AMERICAN RESTORATION                      LLC                                  505 S 3RD AVE UNIT 6                                                        YAKIMA                    WA      98902
ALL AMERICAN ROOFING INC                      944 WEST PROSPECT RD                                                                                             OAKLAND PARK              FL      33309
ALL AMERICAN WATER RESTORATION, INC.          6330 OLD CHENEY HWY                                                                                              ORLANDO                   FL      32807
ALL APPRAISALS MICHIANA                       210 JEAN STREET                                                                                                  STURGIS                   MI      49091
ALL AREA ROOFING &                            WATERPROOFING INC                    3921 SOUTH US HIGHWAY 1                                                     FORT PIERCE               FL      34982
ALL AROUND CONSTRUCTION AND REMODELING        ALEJANDRO GALLEGOS                   ALEJANDRO GALLEGOS                           6206 PINON VISTA DR            HOUSTON                   TX      77095
ALL AROUND HOME REPAIR                        DAVID BOHAN                          2605 W 11TH ST                                                              IRVING                    TX      75060
ALL AROUND PROPERTY PRESERVATION LLC          BRANDON DERBY                        701 DECATUR AVE N                            SUITE 201                      GOLDEN VALLEY             MN      55427
ALL AROUND ROOFING                            FREDRICK PEGUES                      4293 LADY SLIPPER DR.                                                       MEMPHIS                   TN      38141
ALL AROUND ROOFING & EXT                      2465 SHERIDAN BLVD                                                                                               DENVER                    CO      80214
ALL AROUND ROOFING & EXTERIORS                2465 SHERIDAN BLVD                                                                                               EDGEWATER                 CO      80214
ALL AROUND ROOFING INC                        8540 W BEAVER ST                                                                                                 JACKSONVILLE              FL      32220
ALL AROUND TOWN PROPERTIES INC                3240 NW 197TH ST                                                                                                 MIAMI GARDENS             FL      33056
ALL BREVARD ROOFING INC                       P.O. BOX 727                                                                                                     MELBOURNE                 FL      32902
ALL BUILDING AND                              REMODELING LLC                       680 E 59 ST                                                                 HIALEAH                   FL      33013
ALL CALL RESTORATION                          2100 LAPO RD                                                                                                     LAKE ODESSA               MI      48849
ALL CAPITAL REALTY LLC                        22 SOUTH STREET                                                                                                  WESTBOROUGH               MA      01581
ALL CAPITAL REALTY LLC                        ATTN: CHRISTINA KELLY                22 SOUTH STREET                                                             WESTBOROUGH               MA      01581
ALL CARE AUTO INSURANCE                       4515 WILKINSON BLVD                                                                                              GASTONIA                  NC      28056
ALL CENTRAL PA &                              REGLA GARCIA                         13205 SW 137 AVE 124                                                        MIAMI                     FL      33186
ALL CENTRAL PUBLIC                            ADJUSTERS INC                        13205 SW 137 AVE STE 124                                                    MIAMI                     FL      33186
ALL CLAIMS REPAIRS INC                        426 SW 12TH AVE                                                                                                  DEERFIELD BEACH           FL      33442
ALL CLAIMS SOLUTIONS &                        ROBERTO & BLANCA LUNA                12535 ORANGE DR STE 607                                                     DAVIE                     FL      33330
ALL CLAIMS SOLUTIONS LLC                      12535 ORANGE DR 607                                                                                              DAVIE                     FL      33330
ALL CNTY. ENVTL. & RESTORATION, INC.          TONY GREVE                           1081 N. SHEPARD STREET #H                                                   ANAHEIM                   CA      92806
ALL COUNTY & ASSOCIATES, INC                  PO BOX 472                                                                                                       ST PETERS                 PA      19470
ALL COUNTY INSURANCE                          3085 LAKE WORTH ROAD                                                                                             LAKE WORTH                FL      33461
ALL COUNTY INSURANCE                          9888 BISSONNET ST                    SUITE 100G                                                                  HOUSTON                   TX      77036
ALL CUSTOM CONSTRUCTION                       14761 GLENWOOD RD SW                                                                                             PORT ORCHARD              WA      98367
ALL DADE GENERAL CONSTRU                      3700 NW 13 ST                                                                                                    MIAMI                     FL      33126
ALL DADE PLUMBING INC.                        12225 SW 128TH STREET SUITE 111                                                                                  MIAMI                     FL      33196
ALL DADE PUBLIC ADJUSTER                      & ALL DADE PUB ADJ                   12550BISCAYNE BLVD STE30                                                    NORTH MIAMI               FL      33181
ALL DISCOUNT TILE INC.                        JOSEPH A. ZUCKER                     4909 N US 1                                                                 COCOA                     FL      32927
ALL DRY USA                                   109 COMMERCE RD                                                                                                  BOYNTON BEACH             FL      33426
ALL ELEMENTS INC                              1347 DUNDAS CIR                                                                                                  MONTICELLO                MN      55362
ALL EXTERIORS LLC                             1051 N DAKOTA AVE                                                                                                NEW RICHMOND              WI      54017
ALL EXTERIORS PLUS                            824 S FREMONT ST                                                                                                 JANESVILLE                WI      53545
ALL FLORIDA CLAIMS                            ADVISORS LLC                         15900 SW 197 AVE                                                            MIAMI                     FL      33187
ALL FLORIDA CONSTRUCTION AND ROOFING CO.      SOLUTIONS CAPITAL GROUP INC.         SOLUTIONS CAPITAL GROUP INC.                 801 NE 167 STREET, STE 300     NORTH MIAMI BEACH         FL      33162
ALL FLORIDA CUSTOM HOMES                      BY JOHN RAYMER, INC                  10033 SAWGRASS DR W #142                                                    PONTE VEDRA BEACH         FL      32082
ALL FLORIDA MOBILE HOME TITLE SERVICE         JEFFREY S HOGAN, MANAGER             217 CEDAR STREET SUITE 234                                                  SANDPOINT                 ID      83864




                                                                                                               Page 25 of 998
                                       19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                                 PgCREDITOR MATRIX
                                                                                                       29 of 1004
Creditor Name                             Address1                                  Address2                                       Address3      City               State   Zip        Country
ALL FLORIDA SCREENS                       JAMES M VETZEL                            27211 HARBOR DRIVE                                           BONITA SPRINGS     FL      34135
ALL GENERATION INSURANCE                  21 PONCE DE LEON BLVD                                                                                  CORAL GABLES       FL      33135
ALL GOOD ADJUSTMENTS LLC                  & TIMOTHY SCOTT CHASTAIN                  2712 SCOUTS CT                                               DACULA             GA      30019
ALL GUARD AUTO INS                        80 RT 35                                                                                               NEPTUNE            NJ      07753
ALL HOME SOLUTIONS                        1832 ROPER RD                                                                                          SAINT CLOUD        FL      34771
ALL IN ONE CONSTRUCTION                   JOSHUA RAY LOWTHER                        3883 S BAHAMA ST.                                            AURORA             CO      80013
ALL IN ONE INSURANCE SVC                  12566 PINES BLVD                                                                                       PEMBROKE PINES     FL      33027
ALL IN ONE PROPERTY MANAGEMENT, LLC.      13100 S.W 134 ST. SUITE 2                                                                              MIAMI              FL      33186
ALL IN ONE RENOVATIONS                    1651 DANCY BLVD 4                                                                                      HORN LAKE          MS      38637
ALL IN ONE ROOFING & RES                  33 N PARISH AVE                                                                                        JOHNSTOWN          CO      80534
ALL IN ONE SERVICE                        1702 MORMANS RD                                                                                        LYNCHBURG          VA      24501
ALL IN ROOFING LLC &                      CYNTHIA HAWK                              407 WIND RIVER DR                                            WINDSOR            CO      80550
ALL INSURANCE SERVICES                    1548 W 37 ST                                                                                           HIALEAH            FL      33012
ALL IOWA CONSTRUCTION SERVICES            2151 DEAN AVE                                                                                          DES MOINES         IA      50312
ALL ISLAND HOMES LTD &                    JOHN & JOAN NIKOLOUDAKIS                  900 WHEELER RD SUITE 225                                     HAUPPAUGE          NY      11788
ALL KEYS CLEANING & REST                  PO BOX 500572                                                                                          MARATHON           FL      33050
ALL LINES INSURANCE INC                   616 E 3RD AVE                                                                                          SPOKANE            WA      99202
ALL MAJOR RESTORATIONS                    1019 MOUND ST. SUITE 301                                                                               DAVENPORT          IA      52803
ALL MATIC DOOR                            CALLE AMALIA PAOLI HD‐ 29 7 MA SECC.                                                                   TOA BAJA           PR      00950
ALL MY PAPERS INC                         PO BOX 733723                                                                                          DALLAS             TX      75373‐3723
ALL NATION RESTORATION LLC                CHRIS M                                   8317 GALLATIN DR                                             AUSTIN             TX      78736
ALL NEVADA INSURANCE                      4001 S DECATUR SUITE 18                                                                                LAS VEGAS          NV      89103
ALL NEW AGAIN LLC                         JON R BAER                                15408 MAIN STREET                              SUITE 103     MILL CREEK         WA      98012
ALL OF TX ROOFING                         CLAYTON KYLE DAVIDSON                     8511 FM 856 N.                                               TROUP              TX      75789
ALL PEST & REPAIR INC.                    JOSHUA HILL                               6585 BEENE RD, UNIT B                                        VENTURA            CA      93003
ALL PHASE CONSTRUCTION                    INDUSTRIAL CONTRACTOR SERVICES, INC       PO BOX 1195                                                  LONGVIEW           WA      98632
ALL PHASE HOME IMPROVEME                  15 BARKER TERR                                                                                         WOLCOTT            CT      06716
ALL PHASE INSURANCE                       303 S. MILITARY RD STE 1                                                                               SLIDELL            LA      70461
ALL PHASE RESTORATION DENVER, LLC         12362 DUMONT WAY                                                                                       LITTLETON          CO      80125
ALL PHASE RESTORATION, INC.               LAUREN BANCROFT                           7355 GREENRIDGE RD, SUITE C                                  WINDSOR            CO      80550
ALL PHASE ROOFING INC                     3705 SHARES PALCE STE 3                                                                                WEST PALM BEACH    FL      33404
ALL PHASE ROOFING, INC.                   218 SECURITY BLVD                                                                                      COLORADO SPRINGS   CO      80911
ALL PHASE SER. CO.                        600 JONESBORO RD.                                                                                      WEST MONROE        LA      71292
ALL PHASES CONSTRUCTION, LLC              JOEL J. ROBERTS                           PO BOX 16671                                                 CHESAPEAKE         VA      23328
ALL POINT INS                             224 JOHNSON AVE                                                                                        HACKENSACK         NJ      07601
ALL POINTS APPRAISAL COMPANY. LLC         1002 W. GENEVA DRIVE                                                                                   DEWITT             MI      48820
ALL POINTS CLAIM ADVISORS                 MWS VENTURES, INC                         7582 SW 191ST STREET                                         CUTLER BAY         FL      33157
ALL POINTS CONST INC                      440 E MAPLE ROAD STE B                                                                                 TROY               MI      48083
ALL PRO ADJUSTMENT LLC                    PO BOX 8772                                                                                            NEW HAVEN          CT      06531
ALL PRO ASSET SOLUTIONS INC.              5473 LEE STREET, SUITE 201                                                                             LEHIGH ACRES       FL      33971
ALL PRO CONTRACTING SERVICES, LLC.        395 ORANGE LANE                                                                                        CASSELBERRY        FL      32707
ALL PRO EXTERIORS INC                     602 65TH ST                                                                                            DOWNERS GROVE      IL      60516
ALL PRO FLORIDA ROOFING                   THE HILE TEAM INC.                        1045 CELLE AVE NW                                            PALM BAY           FL      32907
ALL PRO RISK MANAGEMENT, INC.             3047 78TH AVENUE SE, SUITE 202                                                                         MERCER ISLAND      WA      98040
ALL PRO ROOFING                           GREGAN CONSTRUCTION                       4516 FOREST GLEN COURT                                       SACHSE             TX      75048
ALL PRO ROOFING INC                       2502 W 45TH                                                                                            AMARILLO           TX      79110
ALL PRO ROOFING, INC                      ROD HASELOFF                              2502 W. 45TH ST                                              AMARILLO           TX      79110
ALL PRO XTERIORS AND                      K BASS & SHELLY VOTAVA                    1115 VICKSBURG LN N 18                                       PLYMOUTH           MN      55447
ALL PRO XTERIORS INC                      11292 86TH AV N 105                                                                                    MAPLE GROVE        MN      55369
ALL PURPOSE HEATING AND AIR               RUDY A BRATHWAITE                         P.O. BOX 128                                                 MORROW             GA      30260
ALL QUALITY FENCE                         955 US 46                                                                                              KENVIL             NJ      07847
ALL RESIDENTIAL APPRAISING, INC           43 TOWN & COUNTRY DRIVE                   119‐139                                                      FREDERICKSBURG     VA      22405
ALL RESTORATION SOLUTION                  3700 KENNESAW S IND PKWY                                                                               KENNESAW           GA      30144
ALL RESTORED INC                          116 SARAH CIRCLE                                                                                       CAMDEN             DE      19934
ALL RISK AGENCY                           G2503 FLUSHING RD                                                                                      FLINT              MI      48504
ALL RISK LTD                              PO BOX 37170                                                                                           BALTIMORE          MD      21297
ALL RISK LTD ACCTS PAYBL                  10150 YORK RD 5TH FL                                                                                   HUNT VALLEY        MD      21030
ALL RISKS LTD                             300 ARBORETUM PLACE                       SUITE 410                                                    RICHMOND           VA      23236
ALL RITE ROOFING INC                      SUITE A                                   3020 INDUSTRIAL AVE                                          YUBA CITY          CA      95993
ALL ROOF SOLUTIONS, INC.                  3700 KENNESAW S. INDUSTRIAL PARKWAY                                                                    KENNESAW           GA      30152
ALL SEASONS ROOFING                       1500 SABER DRIVE                                                                                       BISMARCK           ND      58504
ALL SEASONS ROOFING                       8344 BLUFF EDGE                                                                                        ALBA               NM      87120
ALL SERVICES REALTY, INC.                 115 MAIN STREET                                                                                        WESTON             WV      26452
ALL SMILES HOME SERVICES, LLC.            CHRISTOPHER ANDREW LANDERS                200 TRAILWOOD DR.                                            EULESS             TX      76039
ALL SONS EXTERIORS INC                    2323 LOGAN WAY                                                                                         LAKEVILLE          MN      55044
ALL SOURCE CONTRACTING                    5401 W ESCUDA RD                                                                                       GLENDALE           AZ      85308
ALL SOUTHERN INS INC                      2149 WEST 1ST ST  4950                                                                                 GULF SHORES        AL      36542
ALL SQUARE CONTRACTORS                    LLC                                       6470 HAMPTON ROCK LANE                                       CUMMING            GA      30041
ALL SQUARE LLC                            410 INDUSTRIAL CT                                                                                      GREER              SC      29651
ALL SQUARE ROOFING                        3497 W LAKESHORE DR                                                                                    CROWN POINT        IN      46307




                                                                                                                  Page 26 of 998
                                          19-10412-jlg             Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                             PgCREDITOR MATRIX
                                                                                                   30 of 1004
Creditor Name                                Address1                           Address2                                     Address3                City               State   Zip        Country
ALL STAR APPRAISALS                          185 N HILL AVE SUITE 3                                                                                  PASADENA           CA      91106
ALL STAR CONSTRUCTION                        INC                                13110 TC JESTER BLVD                                                 HOUSTON            TX      77038
ALL STAR DRYWALL LLC                         5621 HAYWOOD ST                                                                                         HOUSTON            TX      77016
ALL STAR INS                                 4961 BABCOCK ST NE 6                                                                                    PALM BAY           FL      32935
ALL STAR MUTUAL INS                          704 23RD ST                                                                                             BROADHEAD          WI      53520
ALL STAR NEWARK MTL INS                      704 23RD ST                                                                                             BRODHEAD           WI      53520
ALL STAR PAINTING & REPAIRS LLC              STEPHEN ABRIL                      1616 CANYON TERRACE DRIVE                                            SPARKS             NV      89436
ALL STAR REAL ESTATE                         108 NORTH HENRY STREET                                                                                  BAY CITY           MI      48706
ALL STAR REAL ESTATE                         ATTN: MIKE SAMBORN                 108 N HENRY ST                                                       BAY CITY           MI      48706
ALL STAR REAL ESTATE SAMBORN & ASSOC         108 N. HENRY ST.                                                                                        BAY CITY           MI      48706
ALL STAR REMODELING LLC                      550 CARTER LANE                                                                                         NEW SMYRNA         TN      37167
ALL STAR RFG & EXTERIORS                     9302 ROLLING OAKS                                                                                       TOMBALL            TX      77375
ALL STAR ROOFING & CONSTRUCTION, INC.        8000 I.H. 10 WEST SUITE 600                                                                             SAN ANTONIO        TX      78230
ALL STATE MOBILE HOME SERVICE INC            PO BOX 1681                                                                                             LYTLE              TX      78052‐1681
ALL STATES EXTERIORS LLC                     776 N. WEST STREET                                                                                      WICHITA            KS      67203
ALL STEEL CARPORTS LLC                       ALEX CHAVEZ                        2520 S 32ND ST                                                       MUSKOGEE           OK      74401
ALL SUMMIT ALWAYS PROFES                     5355 MONTEZUMA RD                                                                                       MONTEZUMA          CO      80435
ALL TEMP HTG & COOLING &                     JONATHAN& JENNIFER TROSP           50 LEONARD LANE                                                      PARIS              TN      38242
ALL TEXAS VENDING                            11391 MEADOWGLEN LN STE A                                                                               HOUSTON            TX      77082
ALL THINGS COVERED ROOFING, LLC              JEFFREY S. MATHEWS                 240 WELTON DRIVE                                                     MADISON            AL      35757
ALL THINGS NEW CONSTRUCTION, LLC             MARK F. WILLIAMS SR.               4416 QUAIL POINT                                                     PORTSMOUTH         VA      23703
ALL THINGS NEW CONSTRUCTION, LLC             THOMAS RAY PEREZ                   64 DUNLEITH DRIVE                                                    DESTREHAN          LA      70047
ALL THINGS POSSIBLE                          GARY GARRETT                       GARY GARRETT                                 233 KASSMAN TERRACE     HOT SPRINGS        AR      71913
ALL TRACTOR & SITE WORK INC                  JERGMY STEPHEN YOUNG               JERGMY STEPHEN YOUNG                         10419 NE HWY 314        SILVER SPRINGS     FL      34488
ALL TRADES OF CONSTR.                        & RESTORATION, INC.                1805 8TH AVE W UNIT N‐1                                              PALMETTO           FL      34221
ALL UNIVERSE INS                             20328 NW 2ND AVE                                                                                        MIAMI GARDENS      FL      33169
ALL USA UNDWRTRS                             9600 NW 25TH ST 3E                                                                                      DORAL              FL      33172
ALL VALLEY CUSTOM ROOFING                    619 N HORNE ST                                                                                          MESA               AZ      85203
ALL VALLEY PAINTING LLC                      8617 YAMAMOTO                                                                                           LAS VEGAS          NV      89131
ALL VETERANS CONTRACTING LLC                 7925 60TH LANE                                                                                          GLENDALE           NY      11385
ALL WAYS CONTRACTING LLC                     30 CROSS ST                                                                                             BELMONT            MA      02478
ALL WAYS DRAINS LTD                          135 E GOLDEN LAKE LANE                                                                                  CIRCLE PINES       MN      55014
ALL WAYS INS                                 2040 NE 163RD ST 309                                                                                    N MIAMI BEACH      FL      33162
ALL WEATHER EXTERIORS                        INC                                411 40TH AVE NE                                                      COLUMBIA HEIGHTS   MN      55421
ALL WEATHER RESTORATION AND ROOFING LLC      WALT PETERS                        111 E 2ND STREET                                                     GEORGETOWN         TX      78628
ALL WEATHER ROOF & CONST                     1170 W I‐65 SERVICE RD S                                                                                MOBILE             AL      36609
ALL WEATHER ROOFING INC                      & CECILIA VIGIL                    4711 BROADWAY BLVD SE                                                ALBUQUERQUE        NM      87105
ALL YEAR INC                                 3901 ARLINGTON HIGHLANDS                                                                                ARLINGTON          TX      76018
ALLABY AND BREWBAKER INC                     PO BOX 127                                                                                              ST JOHNS           MI      48879
ALLAMAKEE COUNTY                             ALLAMAKEE COUNTY ‐ TREAS           110 ALLAMAKEE STREET                                                 WAUKON             IA      52172
ALLAMUCHY TOWNSHIP                           ALLAMUCHY TWP‐COLLECTOR            292 ALPHANO RD.                                                      ALLAMUCHY          NJ      07820
ALLAN BENSON                                 ADDRESS ON FILE
ALLAN GASCOIGNE                              ADDRESS ON FILE
ALLAN INDUSTRIES INC                         270 ROUTE 46 EAST                                                                                       ROCKAWAY           NJ      07866
ALLAN MCLEAN &                               ADDRESS ON FILE
ALLAN R ARTHUR JR                            ADDRESS ON FILE
ALLCAR INSURANCE AGENCY                      2116 HIGHWAY 146                                                                                        SEABROOK           TX      77586
ALLCARE GENERAL CONT LLC                     300 W 1ST STREET                                                                                        WAXAHACHIE         TX      75165
ALLCARE GENERAL CONTRACTORS AND ROOFING      ERIC BULLARD                       215 W. FRANKLIN ST. 100                                              WAXAHACHIE         TX      75165
ALLCARE GENERAL CONTRACTORS LLC              JOE G. BULLARD                     300 W 1ST STREET                                                     WAXAHACHIE         TX      75165
ALL‐CLEAN USA OF NW ARKANSAS, INC.           805 YUKON DRIVE, SUITE C                                                                                SPRINGDALE         AR      72762
ALLCRAFT RESTORATION LTD                     1343 N HIGH ST                                                                                          COLUMBUS           OH      43201
ALLCRAFT ROOFING & CONSTRUCTION              BRIAN LECOQ                        817 BROMLEY DR                                                       BATON ROUGE        LA      70808
ALLDREDGE FAMILY REMODELING                  CHRISTOPHER LYSHANE ALLDREDGE      1213 SPRING VALLEY DRIVE                                             ARAB               AL      35016
ALLEGAN CITY                                 ALLEGAN CITY ‐ TREASURER           112 LOCUST ST                                                        ALLEGAN            MI      49010
ALLEGAN COUNTY                               ALLEGAN COUNTY ‐ TREASUR           PO BOX 259                                                           ALLEGAN            MI      49010
ALLEGAN COUNTY TREASURER                     113 CHESTNUT ST                                                                                         ALLEGAN            MI      49010
ALLEGAN TOWNSHIP                             ALLEGAN TOWNSHIP ‐ TREAS           3037 118TH ST                                                        ALLEGAN            MI      49010
ALLEGANY CO OP                               DEPT 5880 PO BOX 4110                                                                                   WOBURN             MA      01888
ALLEGANY CO‐OP INSUR CO                      9 N BRANCH RD                                                                                           CUBA               NY      14727
ALLEGANY COUNTY                              ALLEGANY COUNTY ‐ TREASU           701 KELLY RD, SUITE 201                                              CUMBERLAND         MD      21502
ALLEGANY COUNTY /SEMIANN                     ALLEGANY COUNTY ‐ TREASU           701 KELLY RD, SUITE 201                                              CUMBERLAND         MD      21502
ALLEGANY COUNTY TAX & UTILITY OFFICE         701 KELLY ROAD SUITE 201                                                                                CUMBERLAND         MD      21502
ALLEGANY COUNTY TREASURER                    7 COURT ST                                                                                              BELMONT            NY      14813
ALLEGANY TOWN                                ALLEGANY TOWN‐ TAX COLLE           52 WEST MAIN ST                                                      ALLEGANY           NY      14706
ALLEGANY‐LIMESTONE CS CM                     ALLEGANY‐LIMESTONE ‐COLL           FIVE STAR BANK‐ 220 LIBE                                             WARSAW             NY      14569
ALLEGENT COMMUNITY FEDERAL CREDIT            UNION                              2000 CORPORATE DR STE 200                                            WEXFORD            PA      15090
ALLEGHANY COUNTY                             ALLEGHANY COUNTY ‐ COLLE           P O BOX 1027, CO COURTHO                                             SPARTA             NC      28675
ALLEGHANY COUNTY                             ALLEGHANY COUNTY ‐ TREAS           9212 WINTERBERRY AVE STE                                             COVINGTON          VA      24426
ALLEGHANY COUNTY CLERK OF CIRCUIT            COURT                              PO BOX 670                                                           COVINGTON          VA      24426




                                                                                                            Page 27 of 998
                                         19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                             PgCREDITOR MATRIX
                                                                                                   31 of 1004
Creditor Name                               Address1                            Address2                                    Address3      City            State   Zip        Country
ALLEGHENY CLARION S.D./P                    JENNIFER POLLOCK‐TAX COL            888 POLLOCK LN                                            PARKER          PA      16049
ALLEGHENY CLARION S.D./P                    LINDA STRAUSER ‐ TAX COL            PO BOX 244                                                PARKER          PA      16049
ALLEGHENY CLARION S.D./S                    ALLEGHENY CLARION SD ‐ T            640 MAIN STREET                                           ST PETERSBURG   PA      16054
ALLEGHENY CLARION SD/EML                    ALLEGHENY CLARION SD ‐ T            406 GROVE AVE                                             EMLENTON        PA      16373
ALLEGHENY CLARION SD/RIC                    ALLEGHENY CLARION SD ‐ T            1154 AIRPORT ROAD                                         EMLENTON        PA      16373
ALLEGHENY CLARION SD/SCR                    SCRUBGRASS TWP ‐ TAX COL            1815 LISBON RD                                            KENNERDELL      PA      16374
ALLEGHENY COUNTY                            ALLEGHENY COUNTY ‐ TREAS            436 GRANT ST ‐CNTY COURT                                  PITTSBURGH      PA      15219
ALLEGHENY COUNTY TREASURER                  436 GRANT ST RM 108                                                                           PITTSBURGH      PA      15219
ALLEGHENY POWER                             800 CABIN HILL DRIVE                                                                          GREENSBURG      PA      15606
ALLEGHENY TOWNSHIP                          ALLEGHENY TWP ‐ TAX COLL            17563 BURROWS RD                                          PLEASANTVILLE   PA      16341
ALLEGHENY TOWNSHIP                          ALLEGHENY TWP ‐ TAX COLL            892 OLD ROUTE 22                                          DUNCANSVILLE    PA      16635
ALLEGHENY TOWNSHIP                          CHRISTINE FULLER‐TAX COL            KISKI PRK PLZ‐1001 S LEE                                  LEECHBURG       PA      15656
ALLEGHENY VALLEY S.D./CH                    LOUISE PARKHILL‐TAX COLL            POB 242                                                   CHESWICK        PA      15024
ALLEGHENY VALLEY S.D./HA                    JAMES DIPALMA ‐TAX COLLE            P.O. BOX 294                                              CHESWICK        PA      15024
ALLEGHENY VALLEY S.D./SP                    ALLEGHENY VALLEY SD ‐ TC            412 SCHOOL ST                                             SPRINGDALE      PA      15144
ALLEGHENY VALLEY S.D./SP                    KATHRYN WINWOOD‐TAX COLL            833 ADELINE ST                                            SPRINGDALE      PA      15144
ALLEGHENY, LLC                              216 CR 3070                                                                                   MT. PLEASANT    TX      75455
ALLEGHNEY INS SRVCS                         P O BOX 1426                                                                                  ELKINS          WV      26241
ALLEGIANCE ROOFING                          1306 WINDSONG LN                                                                              RICHMOND        TX      77406
ALLEGIANT LAW GROUP LLC                     1700 21ST AVE S SUITE 201                                                                     SEATTLE         WA      98144
ALLEGIANT ROOFING AND RESTORATION           SMYLIE INC                          6148 VIVIAN CT.                                           ARVADA          CO      80004
ALLEN & SMITH INS AGENCY                    2121 PASS RD                                                                                  GULFPORT        MS      39501
ALLEN AIR CONDITIONING                      104 W JAMES ST                                                                                ROCKPORT        TX      78382
ALLEN COUNTY                                ALLEN COUNTY ‐ SHERIFF              194 W WOOD ST                                             SCOTTSVILLE     KY      42164
ALLEN COUNTY                                ALLEN COUNTY ‐ TREASURER            1 EAST MAIN ST  ROOM 104                                  FORT WAYNE      IN      46802
ALLEN COUNTY                                ALLEN COUNTY ‐ TREASURER            1 N. WASHINGTON                                           IOLA            KS      66749
ALLEN COUNTY                                ALLEN COUNTY ‐ TREASURER            301 N MAIN ST, ROOM 203                                   LIMA            OH      45801
ALLEN COUNTY COMBINED HEALTH                PO BOX 1503                                                                                   LIMA            OH      45802
ALLEN COUNTY TREASURER                      1 EAST MAIN STREET, SUITE 104                                                                 FORT WAYNE      IN      46802‐1088
ALLEN COUNTY TREASURER                      301 N. MAIN STREET, ROOM 203                                                                  LIMA            OH      45801
ALLEN CUSTOM PAINTING AND SERVICES LLC      ORIN S. ALLEN                       18465 SKY LANE                                            SAUCIER         MS      39574
ALLEN FARMS                                 210 GLANTON ST                                                                                NEWVILLE        AL      36353
ALLEN FREEMAN AGENCY                        135 GREEN ST STE 202                                                                          WOODBRIDGE      NJ      07095
ALLEN HALL CONSTRUCTION                     311 N WALNUT ST                                                                               EUREKA          KS      67045
ALLEN HOOK & SHELLY HOOK                    1636 W 13TH ST                                                                                YUMA            AZ      85364
ALLEN INSURANCE ASSOC                       520 N HARBOR CITY BLVD                                                                        MELBOURNE       FL      32935
ALLEN KEITH CONSTRUCTION CO                 2735 GREENSBURG RD                                                                            N CANTON        OH      44720
ALLEN LAFAVE AND                            ADDRESS ON FILE
ALLEN P. TORRES                             ADDRESS ON FILE
ALLEN PARISH                                ALLEN PARISH ‐ TAX COLLE            P O BOX 278                                               OBERLIN         LA      70655
ALLEN PARISH CLERK OF COURT                 PO BOX 248                                                                                    OBERLIN         LA      70655
ALLEN PARK CITY                             ALLEN PARK CITY ‐ TREASU            15915 SOUTHFIELD RD                                       ALLEN PARK      MI      48101
ALLEN PICKELL                               ADDRESS ON FILE
ALLEN RESTORATION GROUP, INC                74 S. GLENVIEW                                                                                LOMBARD         IL      60148
ALLEN TATE INS SERVICES                     6207 PARK SOUTH DR 201                                                                        CHARLOTTE       NC      28210
ALLEN TOWN                                  TAX COLLECTOR ‐TOWN OF A            8131 OLD STATE ROAD                                       ANGELICA        NY      14709
ALLEN TOWNSHIP                              ALLEN TOWNSHIP ‐ TREASUR            7800 ARKANSAW RD                                          ALLEN           MI      49227
ALLEN TOWNSHIP                              ALLEN TWP ‐ TAX COLLECTO            102 COMMERCE DR                                           NORTHAMPTON     PA      18067
ALLEN VILLAGE                               ALLEN VILLAGE ‐ TREASURE            PO BOX 145                                                ALLEN           MI      49227
ALLEN W TRAMMELL                            ADDRESS ON FILE
ALLEN WHEELER                               ADDRESS ON FILE
ALLEN, AMY                                  ADDRESS ON FILE
ALLEN, CATRINA                              ADDRESS ON FILE
ALLEN, CHERYL                               ADDRESS ON FILE
ALLEN, CYLVANIA                             ADDRESS ON FILE
ALLEN, DEERIKA                              ADDRESS ON FILE
ALLEN, DEVIN                                ADDRESS ON FILE
ALLEN, EDDIE                                ADDRESS ON FILE
ALLEN, ELTONYA                              ADDRESS ON FILE
ALLEN, GREG                                 ADDRESS ON FILE
ALLEN, JAIMEY                               ADDRESS ON FILE
ALLEN, JANDA                                ADDRESS ON FILE
ALLEN, JASON                                ADDRESS ON FILE
ALLEN, JENNIFER                             ADDRESS ON FILE
ALLEN, KAREN                                ADDRESS ON FILE
ALLEN, KERRY                                ADDRESS ON FILE
ALLEN, ROSALINDA                            ADDRESS ON FILE
ALLEN, STEIN, & DURBIN, P.C.                TOM NEWTON                          6243 IH‐10 WEST                             7TH FLOOR     SAN ANTONIO     TX      78201
ALLEN, STEVEN                               ADDRESS ON FILE
ALLEN, VICTORIA                             ADDRESS ON FILE




                                                                                                           Page 28 of 998
                                       19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                            PgCREDITOR MATRIX
                                                                                                  32 of 1004
Creditor Name                             Address1                             Address2                                    Address3     City                     State   Zip          Country
ALLENDALE BORO                            ALLENDALE BORO ‐ TAX COL             500 WEST CRESCENT AVENUE                                 ALLENDALE                NJ      07401
ALLENDALE COUNTY                          ALLENDALE COUNTY  ‐ TREA             P O BOX 511                                              ALLENDALE                SC      29810
ALLENDALE COUNTY TAX COLLECTOR            292 BARNWELL RD  RM 210                                                                       ALLENDALE                SC      29810
ALLENDALE TOWNSHIP                        ALLENDALE TOWNSHIP ‐ TRE             6676 LAKE MICHIGAN ‐ BOX                                 ALLENDALE                MI      49401
ALLENHURST BORO                           ALLENHURST BORO‐TAX COLL             125 CORLIES AVENUE                                       ALLENHURST               NJ      07711
ALLENPORT BORO                            ALLENPORT BORO ‐ TAX COL             113 2ND ST  BOX 33                                       ALLENPORT                PA      15412
ALLENS LANDSCAPING                        325 DOVE LANE                                                                                 PELL CITY                AL      35127
ALLENSTOWN TOWN                           ALLENSTOWN TOWN‐TAX COLL             16 SCHOOL ST                                             ALLENSTOWN               NH      03275
ALLENTOWN BORO                            ALLENTOWN BORO ‐ TAX COL             P.O. BOX 487                                             ALLENTOWN                NJ      08501
ALLENTOWN CITY  CITY BIL                  ALLENTOWN CITY ‐ TAX COL             435 HAMILTON ST RM 110                                   ALLENTOWN                PA      18101
ALLENTOWN SCHOOL DISTRIC                  BERKHEIMER ASSOCIATES                50 NORTH SEVENTH STREET                                  BANGOR                   PA      18013
ALLEVA, CODY                              ADDRESS ON FILE
ALLGEO HOME IMPROVEMENTS                  115 CHACE RD 1                                                                                EGG HARBOR TOWNSHIP      NJ      08234
ALLGOOD ADJUSTMENTS INC                   1301SHILOH RD NW STE1631                                                                      KENNESAW                 GA      30144
ALLIANCE ADJ GROUP                        263 N MAIN ST                                                                                 DOYLESTOWN               PA      18901
ALLIANCE CAS LLC                          1855 GRIFFIN RD STE A 407                                                                     DANIA BEACH              FL      33004
ALLIANCE CAS, LLC                         1000 E HALLANDALE BEACH BLVD B                                                                HALLANDALE BEACH         FL      33009
ALLIANCE CONSTRUCTION                     3601 N DIXIE HWY                                                                              BOCA RATON               FL      33431
ALLIANCE DEVELOPMENT INC.                 7701 STATE RTE 158                                                                            COLUMBIA                 IL      62236
ALLIANCE DISASTER                         KLEENUP                              574 WHEELING RD                                          WHEELING                 IL      60090
ALLIANCE ENVIRONMENTAL GROUP, INC         980 W. 10TH ST.                                                                               AZUSA                    CA      91702
ALLIANCE GROUP                            113                                  532 NW MERCANTILE PL                                     PORT SAINT LUCIE         FL      34986
ALLIANCE GRP&O&MESPARDY&                  TRUSTACCLAWOFFOFBBIJOUX              110 SE 6TH ST STE 1700                                   FORT LAUDERDALE          FL      33301
ALLIANCE INS                              2950 SW 27 AVE 100                                                                            COCONUT GROVE            FL      33133
ALLIANCE INS                              3658 WEBBER ST                                                                                SARASOTA                 FL      34232
ALLIANCE INS AGENCY                       4444 YORK ST STE 100                                                                          METAIRIE                 LA      70001
ALLIANCE INS AGENCY LLC                   710 GOLDEN RIDGE RD 120                                                                       GOLDEN                   CO      80401
ALLIANCE INS CENTER                       19300 W DIXIE HWY STE 9                                                                       NORTH MIAMI              FL      33180
ALLIANCE INS SERVICES                     5440 WARD RD SUITE 215                                                                        ARVADA                   CO      80002
ALLIANCE INSURANCE AGY                    PO BOX 488                                                                                    SINTON                   TX      78387
ALLIANCE INSURANCE CO                     P O  BOX 1286                                                                                 MCPHERSON                KS      67460
ALLIANCE LEAD GROUP LLC                   671 E APACHE BLVD  125                                                                        TEMPE                    AZ      85281
ALLIANCE MECHANICAL SERVICES LLC          2130 REGAL PARKWAY                                                                            EULESS                   TX      76040
ALLIANCE MTL INS ASSOC                    830 12TH AVE SW                                                                               DYERSVILLE               IA      52040
ALLIANCE MUT INS                          1000 REVOLUTION MILL DR SUITE 1                                                               GREENSBORO               NC      27405
ALLIANCE PROPERTY SYSTEMS                 8751 W BROWARD BLVD 400                                                                       PLANTATION               FL      33324
ALLIANCE REAL ESTATE APPRAISAL INC        3701 CLEARWATER DRIVE                                                                         FAYETTEVILLE             NC      28311
ALLIANCE REST & MONICA                    HENAO & ALEJANDRO GOMEZ              2502 MT MORIAH RD A‐100                                  MEMPHIS                  TN      38115
ALLIANCE RESTORATION INC                  4600POWDER MILL RD450Z4                                                                       BELTSVILLE               MD      20705
ALLIANCE SERVICES                         1317 TIMBERVIEW DRIVE                                                                         ALLEN                    TX      75002
ALLIANCEGRP&OESPADYTRUST                  ACCTOFLAWOFFICEOFBBIJOUX             532NW MERCANTILE PL113                                   PORT SAINT LUCIE         FL      34986
ALLIANT ENERGY                            P.O. BOX 3066                                                                                 CEDAR RAPIDS             IA      52406‐3066
ALLIANT ENERGY / WPL                      PO BOX 3062                                                                                   CEDAR RAPIDS             IA      52406
ALLIANT INS SERVICES INC                  320 WEST 57TH                                                                                 NEW YORK                 NY      10019
ALLIANT LEGAL GROUP, LLC                  6 RESERVOIR CIRCLE, SUITE 203                                                                 BALTIMORE                MD      21208
ALLIANZ GLOBAL RISKS                      P O BOX 7780                                                                                  BURBANK                  CA      91510
ALLIED ADJUSTER SERVICES                  1602 ALTON RD 15                                                                              MIAMI BEACH              FL      33139
ALLIED CAPITAL TITLE LLC                  201 W SPRINGFIELD AVE                SUITE 101                                                CHAMPAIGN                IL      61820
ALLIED CONSTRUCTION CORP                  26 PAGNOTTA DRIVE                                                                             PORT JEFFERSON STATION   NY      11776
ALLIED CONTRACTORS & ENGINEERS CORP.      IRIS Y. SANCHEZ                      PO BOX 7851                                              CAGUAS                   PR      00726
ALLIED FIELD TECH                         PO BOX 359                                                                                    SHERIDAN                 AR      72150
ALLIED INS                                3440 FLAIRE DR                                                                                EL MONTE                 CA      91731
ALLIED INS AGY                            P O  BOX 5515                                                                                 PASADENA                 TX      77508
ALLIED INS CO                             P O BOX 75107                                                                                 BALTIMORE                MD      21275
ALLIED INS CO                             P O BOX 9184                                                                                  MARLBOROUGH              MA      01752
ALLIED INS GROUP                          7777 DAVIE RD EXT 300A                                                                        DAVIE                    FL      33024
ALLIED INS SERVICES                       8400 N UNIVERSITY  303                                                                        TAMARAC                  FL      33321
ALLIED INSURANCE                          666 WALNUT ST STE 700                                                                         DES MOINES               IA      50309
ALLIED INSURANCE                          PO BOX 742522                                                                                 CINCINNATI               OH      45274‐2522
ALLIED INSURANCE AGENCY                   1100 LOCUST ST DEPT 2002                                                                      DES MOINES               IA      50391
ALLIED INSURANCE AGENCY                   2010 CENTER ST                                                                                DEER PARK                TX      77536
ALLIED INSURANCE AND                      9301 SW FREEWAY 250                                                                           HOUSTON                  TX      77074
ALLIED INSURANCE COMPANY                  P.O. BOX 10479                                                                                DES MOINES               IA      50306‐0479
ALLIED P&C INS                            P O BOX 10479                                                                                 DES MOINES               IA      50306
ALLIED PARKING INC                        800 SOUTH NINTH STREET                                                                        MINNEAPOLIS              MN      55404‐1205
ALLIED PRINTING RESOURCES                 33 COMMERCE ROAD                                                                              CARLSTADT                NJ      07072
ALLIED PUBLIC ADJUSTERS                   INC                                  1132 N BRAND BLVD                                        GLENDALE                 CA      91202
ALLIED REAL ESTATE APPRAISERS INC.        4018 MILLER ROAD                                                                              FLINT                    MI      48507
ALLIED REST &                             RONALD & PEARL MANNING               766 STATE ROUTE 3N                                       GAMBRILLS                MD      21054
ALLIED RESTOR SERV INC                    340                                  22632 GOLDEN SPRINGS DR                                  DIAMOND BAR              CA      91765




                                                                                                          Page 29 of 998
                                       19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                           PgCREDITOR MATRIX
                                                                                                 33 of 1004
Creditor Name                             Address1                            Address2                                     Address3                            City              State   Zip        Country
ALLIED RESTORATION INC                    766 STATE ROUTE 3 NORTH                                                                                              GAMBRILLS         MD      21054
ALLIED SERVICES OF MYRTLE BEACH INC       292 BRANDYMILL BLVD                                                                                                  MYRTLE BEACH      SC      29588
ALLIED SIDING & WINDOWS                   ALLIED CUSTOM HOMES, INC            28341 S.H. 249 SUITE100                                                          TOMBALL           TX      77375
ALLIED TRUST                              215 S COMPLEX DR                                                                                                     KALISPELL         MT      59901
ALLIED TRUST INS                          1408 N WESTSHORE 502                                                                                                 TAMPA             FL      33607
ALLIED TRUST INS CO                       PO BOX 2978                                                                                                          BIG FORK          MT      59911
ALLIED TRUSTEE SERVICES                   990 RESERVE  DRIVE                  SUITE 208                                                                        ROSEVILLE         CA      95678
ALLIED WASTE                              967 HANCOCK ROAD 141                                                                                                 BULLHEAD CITY     AZ      86442
ALLIED WASTE SERVICES 922                 P.O. BOX 78829                                                                                                       PHOENIX           AZ      85062
ALLIED WORLD ASSURANCE                    3424 PEACHTREE ROAD NE STE 550                                                                                       ATLANTA           GA      30326
ALLIENT ENERGY                            PO BOX 3060                                                                                                          CEDAR RAPIDS      IA      52406‐3060
ALLIGATOR CONTRACTORS                     GROUP LLC                           160 ST GEORGE RD                                                                 SCHRIEVER         LA      70395
ALL‐IN ROOFING, LLC                       407 WIND RIVER DR                                                                                                    WINDSOR           CO      80550
ALLIS TOWNSHIP                            ALLIS TOWNSHIP ‐ TREASUR            PO BOX 751                                                                       ONAWAY            MI      49765
ALLIUM PARTNERS, LLC                      ATTN: RICHARD J. LOVETT             ONE NORTH FRANKLIN STREET                    SUITE 1825                          CHICAGO           IL      60606
ALLIXANDRA KARENN BRADSEN                 DAVID D. JEFFS, ESQ.                JEFFS AND JEFFS, P.C.                        90 NORTH 100 EAST  P.O. BOX 888     PROVO             UT      84603
ALL‐METRO APPRAISERS                      11070 E JEWELL AVE                                                                                                   AURORA            CO      80012
ALLOUEZ TOWNSHIP                          ALLOUEZ TOWNSHIP ‐ TREAS            P.O. BOX 64                                                                      MOHAWK            MI      49950
ALLOUEZ VILLAGE                           BROWN COUNTY ‐ TREASURER            PO BOX 23600/305 EAST WA                                                         GREEN BAY         WI      54305
ALLOWAY TOWNSHIP                          ALLOWAY TWP ‐ COLLECTOR             PO BOX 386                                                                       ALLOWAY           NJ      08001
ALLPHASE CONST                            5003 N TRAVELERS PALM LN                                                                                             TAMARAC           FL      33319
ALLPHASE CONSTRUCTION & ROOFING, LLC      11811 TATUM BLVD. STE. 3031                                                                                          PHOENIX           AZ      85028
ALL‐PHAZE CONSTRUCTION                    R CASH INVESTMENTS                  1320 N MAIN                                                                      VIDOR             TX      77662
ALLPRO BUILDING & CONT &                  MELANIE & MARK LEWIS                9244 E HAMPTON DR 110                                                            CAPITOL HEIGHTS   MD      20743
ALLRED, MICHELLE                          ADDRESS ON FILE
ALLRISC INSURANCE AGCY                    9515 BELLAIRE BLVD                                                                                                   HOUSTON           TX      77036
ALL‐RITE SERVICES LLC                     221 E. 7TH ST.                                                                                                       LANCASTER         TX      75146
ALLSAFE                                   7171 CORAL WAY 209                                                                                                   MIAMI             FL      33155
ALLSEN, SARAH                             ADDRESS ON FILE
ALLSTAR                                   202 MONTROSE AVE W 200                                                                                               AKRON             OH      44321
ALLSTAR CONST                             RESIDENTIAL                         5145 INDUSTRIAL ST 103                                                           MAPLE PLAIN       MN      55359
ALLSTAR CONSTRUCION RES                   JEANNETTE & TODD HILL               5145 INDUSTRIAL ST 103                                                           MAPLE PLAIN       MN      55359
ALLSTAR INS                               740 71ST ST                                                                                                          MIAMI BEACH       FL      33141
ALLSTAR INS AG INC                        1431 HWY 69 S                                                                                                        NEDERLAND         TX      77627
ALLSTAR SERVICES LLC                      8168 CROWN BAY MARINA ST                                                                                             SAINT THOMAS      VI      802
ALLSTAR UNDERWRITERS INC                  4357 FERGUSON DR  230                                                                                                CINCINNATI        OH      45245
ALLSTAR WELDING & DEMOLITION LLC          50 SHELTER ROCK RD                                                                                                   DANBURY           CT      06810
ALLSTATE APPRAISAL ASSOCIATES INC         PO BOX 1829                                                                                                          MOORESVILLE       NC      28115‐1829
ALLSTATE BENEFITS                         1776 AMERICAN HERITAGE LIFE DR                                                                                       JACKSONVILLE      FL      32224
ALLSTATE CONST INC                        419 E GRAND AV                                                                                                       BELOIT            WI      53511
ALLSTATE F&C INS                          P O  BOX 660649                                                                                                      DALLAS            TX      75266
ALLSTATE FLOOD INSURANCE                  10020 COCONUT RD UNIT 14                                                                                             BONITA SPRINGS    FL      34135
ALLSTATE FLOOD SERVICE CENTER             13401 WEST 98TH STREET                                                                                               LENEXA            KS      66215‐1363
ALLSTATE FLOOD SERVICE CENTER             PO BOX 733105                                                                                                        DALLAS            TX      75373‐3105
ALLSTATE FLOOD SRVC CNTR                  7701 COLLEGE BLVD 200                                                                                                OVERLAND PARK     KS      66210
ALLSTATE INDEM                            ATTN  MRC                           P O BOX 660649                                                                   DALLAS            TX      75266
ALLSTATE INDEMNITY COMPANY                WILLIAM RANSOM, JR                  8527 S STONY ISLAND                                                              CHICAGO           IL      60617
ALLSTATE INS                              8104 S 96TH ST STE 2                                                                                                 LA VISTA          NE      68128
ALLSTATE INS                              ATTN: FLOOD SERVIC CNTR             PO BOX 733105                                                                    DALLAS            TX      75373
ALLSTATE INS                              P O  BOX 2589                                                                                                        OMAHA             NE      68103
ALLSTATE INS AGENCY                       435 NEW HAVEN AVE                                                                                                    DERBY             CT      06418
ALLSTATE INS COMP FLOOD                   P O  BOX 2964                                                                                                        SHAWNEE MISSION   KS      66201
ALLSTATE INS COMP FLOOD                   P O BOX 2964                                                                                                         SHAWNEE MISSION   KS      66201
ALLSTATE INSURANCE                        1028 EUBANK BLVD NE                                                                                                  ALBUQUERQUE       NM      87112
ALLSTATE INSURANCE                        111 S LOUISIANA ST                                                                                                   ABBEVILLE         LA      70510
ALLSTATE INSURANCE                        1304 SW BERTHA BLVD                                                                                                  PORTLAND          OR      97219
ALLSTATE INSURANCE                        131 W 13 MILE RD                                                                                                     MADISON HEIGHTS   MI      48071
ALLSTATE INSURANCE                        14056 SW FREEWAY  115                                                                                                SUGARLAND         TX      77478
ALLSTATE INSURANCE                        146 W MICHIGAN AVE                                                                                                   MARSHALL          MI      49068
ALLSTATE INSURANCE                        4744 E THUNDERBIRD RD 7                                                                                              PHOENIX           AZ      85032
ALLSTATE INSURANCE                        721 W NORTH 1ST ST                                                                                                   SENECA            SC      29678
ALLSTATE INSURANCE                        748 OLD BALTIMORE RD                                                                                                 WEST MINSTER      MD      21157
ALLSTATE INSURANCE                        8711 N FREEPORT PKWY 4A                                                                                              IRVING            TX      75063
ALLSTATE INSURANCE                        9649 W GRAND AVE                                                                                                     FRANKLIN PARK     IL      60131
ALLSTATE INSURANCE                        981 SUNSET LAKE RD                                                                                                   FUQUAY            NC      27526
ALLSTATE INSURANCE                        P O BOX 650562                                                                                                       DALLAS            TX      75265
ALLSTATE INSURANCE                        RICK ECCLES                         5528 NEW FALLS ROAD                                                              LEVITTOWN         PA      19056
ALLSTATE INSURANCE CO                     P O  BOX 3578                                                                                                        AKRON             OH      44309
ALLSTATE INSURANCE CO                     PO BOX 4317                                                                                                          CAROL STREAM      IL      60197
ALLSTATE INSURANCE COMPANY                2675 SANDERS ROAD                                                                                                    NORTHBROOK        IL      60062




                                                                                                          Page 30 of 998
                                        19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                           PgCREDITOR MATRIX
                                                                                                 34 of 1004
Creditor Name                              Address1                           Address2                                     Address3      City               State   Zip        Country
ALLSTATE INSURANCE COMPANY                 3140 W WARD RD 107                                                                            DUNKIRK            MD      20754
ALLSTATE INSURANCE COMPANY                 5330 MADISON AVENUE, STE A                                                                    SACRAMENTO         CA      95841
ALLSTATE INSURANCE COMPANY                 C T INSURANCE AGENCY 1             3140 W WARD RD 107                                         DUNKIRK            MD      20754
ALLSTATE INSURANCE COMPANY                 P. O. BOX 4310                                                                                CAROL STREAM       IL      60197‐4310
ALLSTATE INSURANCE COMPANY                 P.O. BOX 660649                                                                               DALLAS             TX      75266
ALLSTATE INSURANCE COMPANY                 PO BOX 660642                                                                                 DALLAS             TX      75266‐0642
ALLSTATE INSURANCE COMPANY                 TIM RUGGIERO                       4040 BLACKBURN LANE                          SUITE 100     BURTONSVILLE       MD      20866
ALLSTATE MOBILE HOMES                      40 DYER ST                                                                                    SOUTH PORTLAND     ME      04106
ALLSTATE NEW JERSEY INSURANCE COMPANY      P.O. BOX 2964                                                                                 SHAWNEE MISSION    KS      66201‐1364
ALLSTATE ROOFING                           3234 CANDELARIA RD NE                                                                         ALBUQUERQUE        NM      87107
ALLSTATE ROOFING                           JAMES HORNER                       3234 CANDELARIA RD NE                                      ALBUQUERQUE        NM      87107
ALLSTATE ROOFING & MORE                    LLC                                565 BLOSSOM RD STE G2                                      ROCHESTER          NY      14610
ALL‐TECH WATER SYSTEMS                     LLC                                4068 LAMSON AVE                                            SPRING HILL        FL      34608
ALLTRUST INSURANCE GROUP                   17038 COLLINS AVE                                                                             SUNNY ISLES        FL      33160
ALLUVION STAFFING                          ATTN: DAVID REICHARD               4190 BELFORT RD S                            STE 420       JACKSONVILLE       FL      32216
ALLWOOD FORLENZA                           P O BOX 1557                                                                                  CLIFTON            NJ      07015
ALLY FINANCIAL (WALTER ACCOUNT)            ATTN: GENERAL COUNSEL              1100 VIRGINIA DRIVE                                        FORT WASHINGTON    PA      19034
ALLY FINANCIAL, INC.                       ATTN: GENERAL COUNSEL              200 RENAISSANCE CTR                                        DETROIT            MI      48243
ALLY FINANCIAL, INC.                       ATTN: GENERAL COUNSEL              200 RENAISSANCE CTR                                        DETROIT            MI      48265
ALLY INS AGENCY INC                        4010 E STATE ST STE 102B                                                                      ROCKFORD           IL      61108
ALLY INSURORS INC                          426 EH COURT                                                                                  BRUNSWICK          GA      31520
ALLY RESTORE & CONSTRUCT, INC.             150 DUNBAR AVENUE, SUITE C         (MAILING ADDRESS) ‐ PO BOX 2357                            OLDSMAR            FL      34677
ALMA CENTER VILLAGE                        ALMA CENTER VLG TREASURE           PO BOX 96                                                  ALMA CENTER        WI      54611
ALMA CITY                                  ALMA CITY ‐ TREASURER              PO BOX 278                                                 ALMA               MI      48801
ALMA E HURTADO AGENT                       6920 DELTA DR 4                                                                               EL PASO            TX      79905
ALMA ROSA CLARK INS                        4510‐A WEBER RD                                                                               CORPUS CHRISTI     TX      78411
ALMA TOWN                                  ALMA TWN TREASURER                 N9905 CASTLE HILL RD                                       MERRILLAN          WI      54754
ALMA WATER                                 811 FAYETTEVILLE AVE                                                                          ALMA               AR      72921
ALMAZAN, DAVID                             ADDRESS ON FILE
ALMAZAN, VERONICA                          ADDRESS ON FILE
ALME, KENNETH                              ADDRESS ON FILE
ALMEIDA INDUSTRIES INC                     4420 NW 12TH AVE                                                                              FORT LAUDERDALE    FL      33309
ALMEIDA, ALEXEY                            ADDRESS ON FILE
ALMEIDA, ANTHONY                           ADDRESS ON FILE
ALMEIDA, HELOISA                           ADDRESS ON FILE
ALMENA TOWN                                BARRON COUNTY TREASURER            335 E MONROE AVE/RM 2412                                   BARRON             WI      54812
ALMENA TOWNSHIP                            ALMENA TOWNSHIP ‐ TREASU           27625 CR 375                                               PAW PAW            MI      49079
ALMENA VILLAGE                             BARRON COUNTY TREASURER            335 E MONROE AVE/RM 2412                                   BARRON             WI      54812
ALMENDARES, CLAUDIA                        ADDRESS ON FILE
ALMENDAREZ, JASMINE                        ADDRESS ON FILE
ALMER TOWNSHIP                             ALMER TOWNSHIP ‐ TREASUR           1405 W DUTCHER RD                                          CARO               MI      48723
ALMERIDA & CARLSON INS                     PO BOX 719                                                                                    SANDWICH           MA      02563
ALMIGHTY TREE SERVICE &                    LANDSCAPING, INC.                  1920 2ND AVE                                               ST.SIMONS ISLAND   GA      31522
ALMIRA TOWNSHIP                            ALMIRA TOWNSHIP ‐ TREASU           7276 OLE WHITE DR                                          LAKE ANN           MI      49650
ALMON TOWN                                 ALMON TWN TREASURER                N7555 COUNTY HIGHWAY Q                                     WITTENBERG         WI      54499
ALMOND TOWN                                ALMOND TOWN‐ TAX COLLECT           PO BOX K                                                   ALMOND             NY      14804
ALMOND TOWN                                ALMOND TWN TREASURER               8098 2ND AVE                                               ALMOND             WI      54909
ALMOND VILLAGE(ALMOND TW                   ALMOND VILLAGE‐ CLERK              PO BOX 239                                                 ALMOND             NY      14804
ALMOND, JAMIE                              ADDRESS ON FILE
ALMONT TOWNSHIP                            ALMONT TOWNSHIP ‐ TREASU           819 N MAIN ST                                              ALMONT             MI      48003
ALMONT VILLAGE                             ALMONT VILLAGE ‐ TREASUR           817 N MAIN ST                                              ALMONT             MI      48003
ALMSTEAD TREE & SHRUB CA                   58 BEECHWOOD AVENUE                                                                           NEW ROCHELLE       NY      10801
ALNA TOWN                                  ALNA TOWN ‐ TAX COLLECTO           1568 ALNA ROAD                                             ALNA               ME      04535
ALNAIB, MOHAMMED                           ADDRESS ON FILE
ALOHA CONSTR & NORMAN                      & WILLIAM GOODMAN                  470 E ROUTE 22                                             LAKE ZURICH        IL      60047
ALOHA CONSTRUCTION INC                     470 E ROUTE 22                                                                                LAKE ZURICH        IL      60047
ALOHA INSURANCE AGENCY                     75‐5931 WALUA ROAD                                                                            KAILUA KONA        HI      96740
ALOHA PUBLIC ADJUSTERS                     PO BOX 75394                                                                                  KAPOLEI            HI      96707
ALOHA TOWNSHIP                             ALOHA TOWNSHIP ‐ TREASUR           4089 MANN ROAD                                             CHEBOYGAN          MI      49721
ALOISO INS ASSOC                           1232 MINERAL SPRING AVE                                                                       PROVIDENCE         RI      02904
ALOMA PRK HOMEOWNERS ASSOCIATION INC       PO BOX 105302                                                                                 ATLANTA            GA      30348‐5302
ALOMAR, NABIL                              ADDRESS ON FILE
ALONDRA ROOFING                            1723 BROOKVIEW ROAD                                                                           DUNDALK            MD      21222
ALONSO & PEREZ & JOSE                      VAZQUEZ & YENIMA ALONSO            815 NW 57TH AVE STE 307                                    MIAMI              FL      33126
ALONSO, MARIA                              ADDRESS ON FILE
ALONTI CAFE & CATERING                     1210 W CLAY ST STE 17                                                                         HOUSTON            TX      77019
ALONZO JUAREZ                              ADDRESS ON FILE
ALP PAINTING CORP                          ANDY POLSKI                        14961 WILLIAMS LANE                                        MINNETONYA         MN      55345
ALPENA CITY                                ALPENA CITY ‐ TREASURER            208 N FIRST AVE                                            ALPENA             MI      49707
ALPENA COUNTY TREASURER                    720 W CHISHOLM ST                  STE 3                                                      ALPENA             MI      49707




                                                                                                          Page 31 of 998
                                       19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                          PgCREDITOR MATRIX
                                                                                                35 of 1004
Creditor Name                             Address1                           Address2                                    Address3      City             State   Zip          Country
ALPENA TOWNSHIP                           ALPENA TOWNSHIP ‐ TREASU           4385 U S 23 NORTH                                         ALPENA           MI      49707
ALPERT BARR & GRANT APLC                  6345 BALBOA BLVD, STE I300                                                                   ENCINO           CA      91316
ALPHA & OMEGA SIDING & WINDOWS LLC        MANUEL CHAVARRIA                   808 LAS BRISAS                                            MISSION          TX      78574
ALPHA BORO                                ALPHA BORO ‐ TAX COLLECT           1001 EAST BOULVARD                                        ALPHA            NJ      08865
ALPHA CONSTRUCTION                        DERK JOEL MILLICAN                 P O BOX 414                                               SPLENDORA        TX      77372
ALPHA GENERAL CONSTRUCTION INC            JACQUELINE FENNEIRA                300 SOUTH LUNA CT.                                        HOLLYWOOD        FL      03320
ALPHA INSURANCE AGENCY                    20 HARRELL DRIVE                                                                             GARDEN CITY      GA      31406
ALPHA INSURANCE AGENCY                    831 LAFAYETTE ST                                                                             GRETNA           LA      70053
ALPHA OMEGA CONSTRUCTION                  DONNIE ANTONIO GRAY SR             8513 MAIN STREET                                          RAY CITY         GA      31645
ALPHA OMEGA COVERAGE COR                  1253 RICHMOND AVE                                                                            STATEN ISLAND    NY      10314
ALPHA RESTORATION LLC                     1421 SW 107TH AV 223                                                                         MIAMI            FL      33174
ALPHA ROOFING, LLC                        3705 CLINTON PARKWAY                                                                         LAWRENCE         KS      66047
ALPHA SUMMIT CONSTRUCTIO                  8105 RASOR BLVD STE 240                                                                      PLANO            TX      75024
ALPHA THROUGH OMEGA                       CONSTRUCTION                       N8617 FERRONS LANE STE B                                  CASCO            WI      54205
ALPHA VILLAGE                             ALPHA VILLAGE ‐ TREASURE           BOX 85                                                    ALPHA            MI      49902
ALPHARETTA CITY                           ALPHARETTA CITY‐TAX COLL           2 PARK PLAZA                                              ALPHARETTA       GA      30009
ALPHATECH & RAUL PEREZ &                  ZURELYS CURA                       6481 SW 20 TERRACE                                        MIAMI            FL      33155
ALPIAR & PAPA INS AGENCY                  PO BOX 927                                                                                   LARCHMONT        NY      10538
ALPINE ABATEMENT                          ASSOCIATES INC                     PO BOX 1557                                               BEND             OR      97709
ALPINE APPRAISAL SERVICES INC             PO BOX 8781                                                                                  PUEBLO           CO      81008
ALPINE BORO                               ALPINE BORO ‐ TAX COLLEC           100 CHURCH ST‐ BORO HALL                                  ALPINE           NJ      07620
ALPINE CARPET ONE                         3961 S SEPULVEDA BLVD                                                                        CULVER CITY      CA      90230
ALPINE CLEANING &                         RESTORATION SPECIALIST,INC         177 S. MAIN                                               SMITHFIELD       UT      84335
ALPINE CLEANING & RESTOR                  177 S MAIN ST                                                                                SMITHFIELD       UT      84335
ALPINE COUNTY                             ALPINE COUNTY ‐ TAX COLL           PO BOX 217                                                MARKLEEVILLE     CA      96120
ALPINE INS AGENCY INC                     728 LINCOLN AVE STE 1                                                                        MELBOURNE        FL      32901
ALPINE OAKS CONDO OWNERS ASSOC.           2157 ARNOLD WAY                                                                              ALPINE           CA      91901
ALPINE ROOFING                            150 BUTTE AVE                                                                                YUBA CITY        CA      95993
ALPINE TOWNSHIP                           ALPINE TOWNSHIP ‐ TREASU           5255 ALPINE AVE. NW                                       COMSTOCK PARK    MI      49321
AL‐PRO CEILINGS                           AL‐PRO SALES INC.                  6162 NW 71 TER.                                           PARKLAND         FL      33067
ALRARO & FERNANDEZ, P.A.                  5801 NW 151 STREET                 SUITE 305                                                 MIAMI LAKES      FL      33014
ALRON CONSTRUCTION LLC                    467 FORREST AV 115                                                                           COCOA            FL      32922
ALS GARAGE DOORS                          ALFRED VILLARREAL                  6018 PENDENTON                                            CORPUS CHRISTI   TX      78415
ALSACE TOWNSHIP                           ALSACE TWP ‐ TAX COLLECT           65 WOODSIDE AVE                                           TEMPLE           PA      19560
ALSBROOKS, TIFFANY                        ADDRESS ON FILE
ALSEIKE, SONJA                            ADDRESS ON FILE
ALSPACH ROOFING INC                       16015 JOSEPHINE ST                                                                           OMAHA            NE      68136
ALSPAUGH, CHRISTINA                       ADDRESS ON FILE
ALSPAUGH, THOMAS                          ADDRESS ON FILE
ALSTEAD TOWN                              ALSTEAD TOWN ‐ TAX COLLE           P.O. BOX 65                                               ALSTEAD          NH      03602
Alston & Bird LLP                         Attn: Karen Gelernt                90 Park Ave, 15th FL                                      New York         NY      10016
Alston & Bird LLP                         Attn: Ronald Klein                 90 Park Ave, 15th FL                                      New York         NY      10016
ALSTON & BIRD LLP                         PO BOX 933124                                                                                ATLANTA          GA      31193‐3124
ALSTON AND ASSOCS                         6234 GEORGIA AVE NW                                                                          WASHINGTON       DC      20011
ALSTON CALAF AND ASSOCS                   116 N 2ND 108                                                                                CAMDEN           NJ      08102
ALSTON, BRAHIN                            ADDRESS ON FILE
ALSTON, MARIAN                            ADDRESS ON FILE
ALT GENERAL SERVICES                      6455 ROCKBRIDGE RD                                                                           STONE MOUNTAIN   GA      30087
ALTA IRR DIST                             ALTA IRRIGATION DISTRICT           PO BOX 715                                                DINUBA           CA      93618
ALTA IRRIGATION DISTRICT                  P.O. BOX 715                                                                                 DINUBA           CA      93618
ALTA REALTY COMPANY LLC                   7500 OLD GEORGETOWN RD             STE 1325                                                  BETHESDA         MD      20814
ALTA VIEW ESTATES HOA                     35 ALTA VIEW WAY                                                                             SANDY            UT      84070
ALTA VISTA HOMEOWNERS ASSOCIATION         P O BOX 910                                                                                  SEQUIM           WA      98382
ALTAMIRANO, TINA                          ADDRESS ON FILE
ALTAMONT VILLAGE                          ALTAMONT VILLAGE‐CLERK             PO BOX 643                                                ALTAMONT         NY      12009
ALTAVISTA TOWN                            ALTAVISTA TOWN ‐ TREASUR           510 7TH STREET                                            ALTAVISTA        VA      24517
ALTEMEIER CONSTRUCTION                    1424 E MISSION RD                                                                            FALLBROOK        CA      92028
ALTENBURG                                 ALTENBURG CITY ‐ COLLECT           PO BOX 120                                                ALTENBURG        MO      63732
ALTERNATIVE 1 HOMES, INC.                 24 CROSBY ST.                                                                                STONEHAM         MA      02180
ALTERNATIVE INS SERVICES                  13333 BLANCO RD SUITE206                                                                     SAN ANTONIO      TX      78216
ALTERNATIVE MANAGEMENT GROUP INC          310 EAST I‐30 SUITE 300                                                                      GARLAND          TX      75043
ALTGIBERS ROOFING                         712 FRANKLIN ST                                                                              KEOKUK           IA      52632
ALTHAUS, ERIC                             ADDRESS ON FILE
ALTIERI TRANSCO AMER                      CLAIMS                             518 N TAMPA ST 200                                        TAMPA            FL      33602
ALTIMARI ‐ BATCHELOR, AMANDA              ADDRESS ON FILE
AL‐TIMEEMY, QUTEIBA                       ADDRESS ON FILE
ALTISOURCE SOLUTIONS, INC.                ATTN: CORPORATE SECRETARY          1000 ABERNATHY ROAD                         SUITE 200     ATLANTA          GA      30328
ALTITUDE CONST INC                        PO BOX 443                                                                                   BROOMFIELD       CO      80038
ALTMANN ROOFING AND CONSTRUCTION LLC      RUSTY ALTMANN                      5101 DOMINION DRIVE                                       ARNOLD           MD      63010
ALTMAR PARISH C S (TN OF                  APW CSD ‐ TAX COLLECTOR            3361 MAIN ST C/O PATHFIN                                  MEXICO           NY      13114




                                                                                                        Page 32 of 998
                                      19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                              PgCREDITOR MATRIX
                                                                                                    36 of 1004
Creditor Name                            Address1                                Address2                                    Address3     City             State   Zip          Country
ALTNETHER, JEANNE                        ADDRESS ON FILE
ALTO INSURANCE SERVICES                  8108 SCYENE RD                                                                                   DALLAS           TX      75227
ALTO TOWN                                ALTO TOWN‐TAX COLLECTOR                 PO BOX 215                                               ALTO             GA      30510
ALTON ROOFING CORP                       3900 NW 174 ST                                                                                   MIAMI            FL      33055
ALTON TOWN                               ALTON TOWN  ‐ TAX COLLEC                1 MONUMENT SQUARE                                        ALTON            NH      03809
ALTON TOWN                               ALTON TOWN ‐ TAX COLLECT                3352 BENNOCH ROAD                                        ALTON            ME      04468
ALTONA TOWN                              ALTONA TOWN‐ TAX COLLECT                3124 MINER FARM RD                                       ALTONA           NY      12910
ALTONS ROOFING AND PAINTING CO.          66 SILOPANNA RD.                                                                                 ANNAPOLIS        MD      21403
ALTOONA CITY                             EAU CLAIRE COUNTY TREASU                721 OXFORD AVE                                           EAU CLAIRE       WI      54703
ALTOONA CITY  CITY BILL                  BERKHEIMER ASSOCIATES/HA                50 N. SEVENTH ST                                         BANGOR           PA      18013
ALTOONA CITY  COUNTY BIL                 AASD ‐ TAX OFFICE                       200 E. CRAWFORD AVE (REA                                 ALTOONA          PA      16602
ALTOONA CITY AUTHORITY                   900 CHESTNUT AVENUE                                                                              ALTOONA          PA      16601
ALTOONA S.D./ALTOONA CIT                 AASD ‐ TAX OFFICE                       200 E. CRAWFORD AVE (REA                                 ALTOONA          PA      16602
ALTOONA S.D./LOGAN TOWNS                 LOGAN TWP ‐ TAX COLLECTO                100 CHIEF LOGAN CIRCLE                                   ALTOONA          PA      16602
ALTOONA SD/TYRONE TOWNSH                 AASD ‐ TAX OFFICE                       200R E CRAWFORD AVE                                      ALTOONA          PA      16602
ALTRE AGENCY                             2500 PRICE RD 300                                                                                BROWNSVILLE      TX      78521
ALUMA‐TEC REMODELING, INC.               2550 NE 36TH AVE                        SUITE A                                                  OCALA            FL      34470
ALURI, SRIVALLI                          ADDRESS ON FILE
ALURI, VENKATA                           ADDRESS ON FILE
ALURIEL INC                              7705 DENSMORE AVE                                                                                VAN NUYS         CA      91406
ALVARADO RESIDENTIAL, LLC                TOMAS M ALVARADO                        P.O. BOX 12090                                           LUBBOCK          TX      79452
ALVARADO ROOFING INC                     4815 JEFFERSON ST NE                                                                             ALBUQUERQUE      NM      87109
ALVARADO, NICOLE                         ADDRESS ON FILE
ALVAREZ & MARSAL NORTH AMERICA LLC       600 MADISON AVENUE 8TH FLOOR                                                                     NEW YORK         NY      10022
ALVAREZ ROOFING                          10825 TOM FOLSOM RD E                                                                            THONOTOSASSA     FL      33592
ALVAREZ, ANTONIO                         ADDRESS ON FILE
ALVAREZ, DAMARIE                         ADDRESS ON FILE
ALVAREZ, EDWIN                           ADDRESS ON FILE
ALVAREZ, MARIO                           ADDRESS ON FILE
ALVAREZ, MODESTO                         ADDRESS ON FILE
ALVAREZ, ROMAN                           ADDRESS ON FILE
ALVAREZ, UMARI                           ADDRESS ON FILE
ALVAREZ‐GONZALES, PEARL                  ADDRESS ON FILE
ALVARO GOMEZ DE MOLINA                   4113 MOORLAND DR                                                                                 CHARLOTTE        NC      28226
ALVERSON, MARSHA                         ADDRESS ON FILE
ALVESREO                                 ANNA ALVES                              455 ARBOR RD                                             CINNAMINSON      NJ      08077
ALVILLAR, MARYJANE                       ADDRESS ON FILE
ALVIN BUSH                               ADDRESS ON FILE
ALVIN R YOUNG SRA                        ADDRESS ON FILE
ALVIN SANDERS                            ADDRESS ON FILE
ALWARD, ASHLEY                           ADDRESS ON FILE
ALWAYS CONST &                           10078 FLANDERS CT NE 150                                                                         BLAINE           MN      55449
ALZATE INTERIOR REMODELING SERVICES      CRISTHIAN ANDRES ALZATE                 15201 SW 80TH ST APT 313                                 MIAMI            FL      33193
AM ALL HOME MAINTENANCE                  13820 OUACHITA AVE                                                                               BATON ROUGE      LA      70818
AM APPRAISALS LLC                        PO BOX 2493                                                                                      WEST COLUMBIA    SC      29171
AM KERNS CONST LLC                       609 CRESTON RD                                                                                   CRESTON          IL      60113
AMACHER, JORDAN                          ADDRESS ON FILE
AMADEV CONTRACTING CORP                  80 ELLWOOD AVENUE                                                                                MOUNT VERNON     NY      10552
AMADOR COUNTY                            AMADOR COUNTY ‐ TAX COLL                810 COURT STREET                                         JACKSON          CA      95642
AMADOR COUNTY TAX COLLECTION             810 COURT STREET                                                                                 JACKSON          CA      95642
AMADOR ROOFING CORP                      7337 NW 54 STREET                                                                                MIAMI            FL      33166
AMADOR WATER AGENCY                      12800 RIDGE ROAD                                                                                 SUTTER CREEK     CA      95685‐9630
AMAL IHMOUD                              ADDRESS ON FILE
AMALIA COSTA, ET AL.                     MILDRED J. MICHALCZYK, ESQ.             16 WALNUT AVENUE EAST                                    E. FARMINGDALE   NY      11735‐3840
AMANA CONSTRUCTION AND                   ROY & DEBRA HEIL                        151 SILVER LAKE RD 111                                   NEW BRIGHTON     MN      55112
AMANDA BROOKS                            ADDRESS ON FILE
AMANDA FRANK & GARY                      ADDRESS ON FILE
AMANDA GISTER                            ADDRESS ON FILE
AMANDA RICE                              ADDRESS ON FILE
AMANDA ROGERS AND                        ADDRESS ON FILE
AMANDA SAYE                              ADDRESS ON FILE
AMARILLO GLOBAL INC                      10410 MOSSBACK PINE RD                                                                           KATY             TX      77494
AMARILLOS INS                            1305 S GRAND                                                                                     AMARILLO         TX      79104
AMARILYS VILLAZON                        1038 SW 139TH PL                                                                                 MIAMI            FL      33184
AMATO INS GROUP                          138 US HWY 70 WEST                                                                               HAVELOCK         NC      28532
AMAURY ALVAREZ &                         TAMARA ALVAREZ                          9210 SW 43RD ST                                          MIAMI            FL      33165
AMAX AUTO INSURANCE                      207 W. ILLINOIS AVE                                                                              DALLAS           TX      75224
AMAZING FLOOR COVERINGS                  LLC                                     1527 SE 47TH TERRACE                                     CAPE CORAL       FL      33904
AMAZON SIMPLE STORAGE SERVICE            ATTN: GENERAL COUNSEL (BY COURIER)      410 TERRY AVENUE NORTH                                   SEATTLE          WA      98109‐5210
AMAZON WEB SERVICES INC                  PO BOX 84023                                                                                     SEATTLE          WA      98124‐8423




                                                                                                            Page 33 of 998
                                       19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                     Main Document
                                                                                               PgCREDITOR MATRIX
                                                                                                     37 of 1004
Creditor Name                             Address1                                Address2                                         Address3        City               State   Zip        Country
AMAZON WEB SERVICES LLC                   ATTN: GENERAL COUNSEL                   1200 12TH AVE S,                                 SUITE 1200      SEATTLE            WA      98144
AMAZON.COM, INC.                          ATTN: GENERAL COUNSEL                   P.O. BOX 81226                                                   SEATTLE            WA      98108‐1226
AMAZON.COM, INC.                          ATTN: GENERAL COUNSEL (BY COURIER)      410 TERRY AVENUE NORTH                                           SEATTLE            WA      98109‐5210
AMBASSADOR COMMUNITY MANAGEMENT, INC      7100 W. COMMERCIAL BLVD. 107                                                                             LAUDERHILL         FL      33319
AMBER ARRINGTON                           338 N VOLUTSIA                                                                                           WICHITA            KS      67214
AMBER HILLS OWNERS ASSOC.                 8290 ARVILLE ST                         C/O FIRSTSERVICE RESIDENTIAL,                    NEVADA, LLC     LAS VEGAS          NV      89139
AMBER INS SRVCS                           608 LAUREL AVE                                                                                           HIGHLAND PARK      IL      60035
AMBER L PIGOTT                            ADDRESS ON FILE
AMBER TOWNSHIP                            AMBER TOWNSHIP ‐ TREASUR                1120 N KRISTIE                                                   LUDINGTON          MI      49431
AMBER VALLEY CONSTRUCTIO                  1917 BLANDFORD AVE SW                                                                                    WYOMING            MI      49519
AMBERG TOWN                               AMBERG TWN TREASURER                    N14690 WONTOR RD.                                                AMBERG             WI      54102
AMBERTOWNE CONDOMINIUM ASSOC INC          92 THOMAS JOHNSON DRIVE STE 170                                                                          FREDERICK          MD      21702
AMBLER BORO                               AMBLER BORO ‐ TAX COLLEC                PO BOX 3087                                                      AMBLER             PA      19002
AMBOS, CHARLES                            ADDRESS ON FILE
AMBOY TOWN                                AMBOY TOWN ‐ TAX COLLECT                822 STATE ROUTE 69                                               WILLIAMSTOWN       NY      13493
AMBOY TOWNSHIP                            AMBOY TOWNSHIP ‐ TREASUR                13571 FRONTIER RD                                                CAMDEN             MI      49232
AMBRIDGE BORO                             AMBRIDGE BORO ‐ TAX COLL                600 11TH ST                                                      AMBRIDGE           PA      15003
AMBRIDGE S.D./AMBRIDGE B                  AMBRIDGE SD ‐ TAX COLLEC                600 11TH ST                                                      AMBRIDGE           PA      15003
AMBRIDGE S.D./BADEN BORO                  BADEN BORO ‐ TAX COLLECT                604 DETTMAR AVE                                                  BADEN              PA      15005
AMBRIDGE S.D./ECONOMY BO                  AMBRIDGE AREA SD ‐ COLLE                116 FIRST ST HIGHFIELD E                                         FREEDOM            PA      15042
AMBRIDGE S.D./HARMONY TO                  AMBRIDGE AREA SD ‐ COLLE                16 LENZMAN COURT                                                 AMBRIDGE           PA      15003
AMBRIDGE S.D./SOUTH HEIG                  AMBRIDGE AREA SD ‐ COLLE                4069 JORDAN ST                                                   SOUTH HEIGHTS      PA      15081
AMBRIDGE WATER AUTHORITY                  600 11TH ST                                                                                              AMBRIDGE           PA      15003
AMBROSE, KHALIN                           ADDRESS ON FILE
AMBROZIAK, ROBIN                          ADDRESS ON FILE
AMC ABATEMENT SVCS INC                    48 WHITEHALL                                                                                             NEWPORT BEACH      CA      92660
AMC APPRAISAL CO INC                      70 GANSETT AVE                                                                                           CRANSTON           RI      02910
AMC BUILDERS INC.                         1292 76 AVE.                                                                                             OAKLAND            CA      94621
AMC CAPITAL CONSTRUCTORS, INC             900 PIEDMONT WEKIWA ROAD                                                                                 APOPKA             FL      32703
AMC DILIGENCE LLC                         630 THIRD AVE STE 1601                                                                                   NEW YORK           NY      10017
AMC INS                                   P O BOX 15880                                                                                            PLANTATION         FL      33318
AMC MANAGEMENT LLC                        3153 FEE FEE ROAD                                                                                        BRIDGETON          MO      63044
AMC SEPTIC CONTRACTORS INC                21657 TEMESCAL CYN RD                                                                                    CORONA             CA      92883
AMCAP BALLANTYNE LLC                      335 COTTAGE GROVE RD                                                                                     BLOOMFIELD         CT      06002
AMCAT CONSTRUCTION                        233                                     361 S COMINO DEL RIO DR                                          DURANGO            CO      81303
AMCO                                      701 5TH AVENUE                                                                                           DES MOINES         IA      50391
AMCO                                      NATIONWIDE CO COVENIR                   370 MAIN ST 5                                                    WORCESTER          MA      01608
AMCO INS                                  P O BOX 10479                                                                                            DES MOINES         IA      50306
AMCO INS CO                               P O BOX 15663                                                                                            WORCHESTER         MA      01615
AMCO INSURANCE COMPANY                    PO BOX 10479                                                                                             DES MOINES         IA      50306
AMDAHL REAL ESTATE LTD                    1 CHEROKEE CIRCLUE UNIT 103                                                                              MADISON            WI      53704
AMEGY BANK                                1 S MAIN ST 15TH FL                                                                                      SALT LAKE CITY     UT      84133
AMELIA COUNTY                             AMELIA COUNTY ‐ TREASURE                P O BOX 730                                                      AMELIA             VA      23002
AMELIA UNDERWRITERS INC                   PO BOX 16569                                                                                             FERNANDINA BEACH   FL      32035
AMELIA WOOD BEACH &                       RACQUET CLUB CONDO ASSOC. INC           P. O. BOX 1987                                                   YULEE              FL      32041‐1987
AMENIA TOWN                               DAWN M KLINGNER‐ TAX COL                4988 ROUTE 22                                                    AMENIA             NY      12501
AMENTA, RINO                              ADDRESS ON FILE
AMER AUTO INS CO                          P O BOX 25251                                                                                            LEHIGH VALLEY      PA      18002
AMER BANKERS INS CO                       OF FLORIDA   FLOOD                      PO BOX 2057                                                      KALISPELL          MT      59904
AMER BANKERS INS OF FL                    P O  BOX 29861 DEPT. ABIC ‐ 10111                                                                        PHOENIX            AZ      85038
AMER BANKERS INS OF FL                    P O  BOX 4337                                                                                            SCOTTSDALE         AZ      85261
AMER BANKERS INS OF FL                    P O BOX 8695                                                                                             KALISPELL          MT      59904
AMER CAPITAL ASSURAN                      3617 HENDERSON BLVD                                                                                      TAMPA              FL      33609
AMER COMMERCE                             FLOOD                                   P O BOX 2057                                                     KALISPELL          MT      59903
AMER COMMERCE INS                         P O BOX 709101                                                                                           WEBSTER            MA      01570
AMER FAMILY HOME INS                      P O  BOX 5323                                                                                            CINCINNATI         OH      45201
AMER FAMILY MUT INS                       FLOOD ONLY                              P O BOX 2057                                                     KALISPELL          MT      59903
AMER FIDELTY LLOYDS/AME                   P O BOX 25210                                                                                            OKLAHOMA CITY      OK      73125
AMER HALLMARK INS OF TX                   COMMERCIAL                              P O BOX 250209                                                   PLANO              TX      75025
AMER HALLMARK INS OF TX                   P O BOX 250209                                                                                           PLANO              TX      75025
AMER HERTIAGE RESTOR LLC                  5031 S ULSTER ST 470                                                                                     DENVER             CO      80237
AMER INTEGRITY INS OF FL                  P O BOX 830469 MSC 504                                                                                   BIRMINGHAM         AL      35283
AMER MERCURY INS                          P O BOX 5700                                                                                             RANCHO CUCAMONGA   CA      91729
AMER MODERN HOME INS                      P O  BOX 740429                                                                                          CINCINNATI         OH      45274
AMER MODERN HOME INS                      P O BOX 5323                                                                                             CINCINNATI         OH      45201
AMER MTL INS ASSOC                        P O BOX 167                                                                                              ELDRIDGE           IA      52748
AMER NATL P&C                             1949 E SUNSHINE ST                                                                                       SPRINGFIELD        MO      65899
AMER QUALITY HOME                         IMPRVMT                                 504 ROSEBUSH LN                                                  OSWEGO             IL      60543
AMER RELIABLE INS                         P O BOX 100126                                                                                           PASADENA           CA      91189
AMER REMOD CONST                          207 BISCAYNE ST                                                                                          BLOOMINGDALE       IL      60108




                                                                                                                  Page 34 of 998
                                          19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                                   PgCREDITOR MATRIX
                                                                                                         38 of 1004
Creditor Name                                Address1                                 Address2                                       Address3                    City                State   Zip        Country
AMER SELECT INS WESTFIEL                     P O BOX 5001                                                                                                        WESTFIELD           OH      44251
AMER TECHNOLOGIES INC                        210 BAYWOOD AVE                                                                                                     ORANGE              CA      92865
AMEREN ILLINOIS                              PO BOX 88034                                                                                                        CHICAGO             IL      60680‐1034
AMEREN MISSOURI                              PO BOX 88068                                                                                                        CHICAGO             IL      60680
AMEREN MISSOURI                              PO BOX66529                                                                                                         SAINT LOUIS         MO      63166
AMERHERST PIERPONT SECURITIES LLC‐ RISK      ATTN: GENERAL COUNSEL                    245 PARK AVE                                   15TH FLOOR                  NEW YORK            NY      10167
AMERICA FIRST AIR CONDITIONING &             HEATING INC                              1313 NORTH HILLS BLVD, SUITE 313                                           NORTH LITTLE ROCK   AK      72114
AMERICA FIRST INSURANCE                      P O  BOX 85834                                                                                                      SAN DIEGO           CA      92186
AMERICA FIRST INSURANCE                      P O BOX 85840                                                                                                       SAN DIEGO           CA      92186
AMERICA FIRST INSURANCE                      PO BOX 6486                                                                                                         CAROL STREAM        IL      60197
AMERICA ONE INSURANCE                        4002 W WATER AVE SUITE 3                                                                                            TAMPA               FL      33614
AMERICA REMODELING INC                       9440 SW 8TH ST 122                                                                                                  BOCA RATON          FL      33428
AMERICAN 1ST CHOICE                          12633 MEMORIAL DR 48                                                                                                HOUSTON             TX      77024
AMERICAN ACCESS CAS CO                       1 S 450 SUMMIT AVE  230                                                                                             OAKBROOK TERRACE    IL      60181
AMERICAN ADVISORS GROUP                      STEWART A SCHNEIDER                      HEIN SCHNEIDER & BOND, P.C.                    147 N MERAMEC AVENUE        ST LOUIS            MO      63105
AMERICAN AGRICULTURAL                        225 TOUHY AVE                                                                                                       PARK RIDGE          IL      60068
AMERICAN AIR DUST                            CLEANERS                                 5226 LUCEME AVE                                                            KALAMAZOO           MI      49048
AMERICAN ALTERNATIVE                         555 COLLEGE ROAD EAST                                                                                               PRINCETON           NJ      08543
AMERICAN APPRAISALS LLC                      4700 BOLES RD                                                                                                       CASPER              WY      82604
AMERICAN ARBITRATION ASSOC INC               120 BROADWAY 21ST FL                                                                                                NEW YORK            NY      10271
AMERICAN AUTO INS AGENCY                     727 HWY 82E                                                                                                         GREENVILLE          MS      38701
AMERICAN BANKERS                             4978 N  PINE ISLAND RD                                                                                              LAUDERHILL          FL      33351
AMERICAN BANKERS                             8655 E VIA DE VENTURA200                                                                                            SCOTTDALE           AZ      85258
AMERICAN BANKERS                             P O  BOX 4096                                                                                                       SCOTTSDALE          AZ      85261
AMERICAN BANKERS (PHH)                       P O BOX 73792                                                                                                       CHICAGO             IL      60673
AMERICAN BANKERS GENERAL AGENCY FOR          RANCHERS & FARMERS MUTUAL INS. CO.       ATTN: GENERAL COUNSEL                          11222 QUAIL ROOST DRIVE     MIAMI               FL      33157‐6596
AMERICAN BANKERS GENERAL AGENCY FOR          STATE & COUNTY MUTUAL FIRE INS. CO.      ATTN: GENERAL COUNSEL                          11222 QUAIL ROOST DRIVE     MIAMI               FL      33157‐6596
AMERICAN BANKERS INS                         8655 E VIADEVENTURE E200                                                                                            SCOTTSDALE          AZ      85258
AMERICAN BANKERS INS                         CO OF FL                                 8655 E VIADEVENTURE F300                                                   SCOTTSDALE          AZ      85258
AMERICAN BANKERS INS                         FLOOD PROCESSING CENTER                  PO BOX 8695                                                                KALISPELL           MT      59904
AMERICAN BANKERS INS                         P O  BOX 8695                                                                                                       KALISPELL           MT      59904
AMERICAN BANKERS INS                         P O BOX 732280                                                                                                      DALLAS              TX      75373
AMERICAN BANKERS INS CO                      11222 QUAIL ROOST DR                                                                                                MIAMI               FL      33157
AMERICAN BANKERS INS CO                      OF FL                                    11222 QUAIL ROOST DR                                                       MIAMI               FL      33157
AMERICAN BANKERS INS CO                      OF FL                                    555 CORPORATE DR                                                           KALISPELL           MT      59901
AMERICAN BANKERS INS CO                      OF FLORIDA                               23852 NETWORK PL                                                           CHICAGO             IL      60673
AMERICAN BANKERS INS CO                      OF FLORIDA ‐ FLOOD POL                   PO BOX 4337                                                                SCOTTSDALE          AZ      85261
AMERICAN BANKERS INS FL                      131 S DEARBORN 6TH FL                    LB ABIC LB 23852                                                           CHICAGO             IL      60603
AMERICAN BANKERS INS FL                      P O BOX 4096                                                                                                        SCOTTSDALE          AZ      85258
AMERICAN BANKERS INSURANCE                   CO.  OF FLORIDA                          FLOOD PROCESSING CENTER                        PO BOX 731178               DALLAS              TX      75373‐1178
AMERICAN BANKERS INSURANCE                   CO.  OF FLORIDA                          P.O. BOX 29861                                                             PHOENIX             AZ      85038
AMERICAN BANKERS INSURANCE                   COMPANY OF FLORIDA                       ATTN: GENERAL COUNSEL                          11222 QUAIL ROOST DRIVE     MIAMI               FL      33157
AMERICAN BANKERS INSURANCE                   DIRECT BILL GROUP                        11222 QUAIL ROOST DRIVE                                                    MIAMI               FL      33157
AMERICAN BANKERS INSURANCE                   PREMIUM MANAGEMENT GROUP                 11222 QUAIL ROOST DRIVE                                                    MIAMI               FL      33157
AMERICAN BANKERS INSURANCE GROUP, INC.       DBA EMORTGAGE LOGIC                      28227 NETWORK PLACE                                                        CHICAGO             IL      60673
AMERICAN BANKERS‐INSURECO                    11222 QUAIL ROOST DR                                                                                                MIAMI               FL      33157‐6596
AMERICAN BLD CONTRACTORS                     AND DAVID N GREENER                      2960 JUDICIAL RD STE 7                                                     BURNSVILLE          MN      55337
AMERICAN BLDG CONTRS INC                     2960 JUDICIAL RD STE 100                                                                                            BURNSVILLE          MN      55337
AMERICAN BOTTOMS REGIONAL                    WASTEWATER TREATMENT FACILITY            SAUGET SANITARY DEV & RESEARCH ASSOC           1 AMERICAN BOTTOMS ROAD     SAUGET              IL      62201‐1075
AMERICAN BUILDING CONTR                      & HEARD TRUST                            2960 JUDICIAL RD STE 100                                                   BURNSVILLE          MN      55337
AMERICAN BUILT                               CONTRACTING LLC                          183 BELLEVILLE AVE                                                         BLOOMFIELD          NJ      07003
AMERICAN BUSINESS SYSTEMS INC                9637 HOOD RD                                                                                                        JACKSONVILLE        FL      32257
AMERICAN CANYON UTILITY WATER                4381 BROADWAY STREET 201                                                                                            AMERICAN CANYON     CA      94503
AMERICAN CARPORTS INC                        457 N BROADWAY ST                                                                                                   JOSHUA              TX      76058
AMERICAN CASUALTY INS                        11442 NORTH IH35                                                                                                    AUSTIN              TX      78753
AMERICAN CENTRAL CORP                        DAVE LAIZURE                             7447 E 48TH PLACE                                                          TULSA               OK      74145
AMERICAN CLASSIC BUILD                       4506 LAKE FOX PL                                                                                                    PARRISU             FL      34219
AMERICAN CLEANING                            270 CARLTON DR                                                                                                      CAROL STREAM        IL      60188
AMERICAN COASTAL INS CO                      351 SW 136TH AVE STE 201                                                                                            DAVIE               FL      33325
AMERICAN COLONIAL INS CO                     550 W MERRILL ST STE 200                                                                                            BIRMINGHAM          MI      48009
AMERICAN COLONIAL INS CO                     P O BOX 3003                                                                                                        BIRMINGHAM          MI      48012
AMERICAN COMFORT SOLUT                       5614 FRANZ RD B                                                                                                     KATY                TX      77493
AMERICAN COMMERCE                            INSURANCE COMPANY                        PO BOX 709101                                                              WEBSTER             MA      01570
AMERICAN COMMERCE INS CO                     11 GORE RD                                                                                                          WEBSTER             MA      01570
AMERICAN COMMERCE INS CO                     1555 N FIESTA BLVD                                                                                                  GILBERT             AZ      85233
AMERICAN COMMERCE INS CO                     555 CORPORATE DR                                                                                                    KALISPELL           MT      59903
AMERICAN COMMERCE INS CO                     P O BOX 709102                                                                                                      WEBSTER             MA      01570
AMERICAN COMMERCE INS CO                     PO BOX 6003                                                                                                         GILBERT             AZ      85229
AMERICAN COMMERCE INSURANCE COMPANY          211 MAIN STREET                                                                                                     WEBSTER             MA      01570
AMERICAN CONDOMINIUM MANAGEMENT, INC.        PO BOX 100399                                                                                                       CAPE CORAL          FL      33910




                                                                                                                    Page 35 of 998
                                         19-10412-jlg               Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                                      PgCREDITOR MATRIX
                                                                                                            39 of 1004
Creditor Name                               Address1                                     Address2                                     Address3                      City               State   Zip        Country
AMERICAN DESIGN AND BUILD, LTD              221 GATEWAY DRIVE                                                                                                       BEL AIR            MD      21014
AMERICAN DESTINY REAL ESTATE                PHILADELPHIA                                 ATTN: EDWARD LEVIN                           2424 E YORK ST, SUITE 324     PHILADELPHIA       PA      19125
AMERICAN DESTINY REAL ESTATE                PHILADELPHIA                                 ATTN: EDWARD LEVIN                           2424 E YORK ST, SUITE 334     PHILADELPHIA       PA      19125
AMERICAN DISASTER REST                      14460 FALLS OF NEUSE RD                                                                                                 RALEIGH            NC      27614
AMERICAN DREAM 4 U LLC                      PO BOX 1244                                                                                                             PLAINS             MT      59859‐1244
AMERICAN DREAM BUILDERS                     1813 COLLIER AVENUE                                                                                                     FORT MYERS         FL      33901
AMERICAN DREAM GENERAL                      407 E 35TH ST                                                                                                           PATERSON           NJ      07504
AMERICAN DREAM HOME                         & ROBERT & JAMIE EKHART                      3040 S FINLEY RD STE 200                                                   DOWNERS GROVE      IL      60515
AMERICAN DREAM HOME                         IMPROVEMENT                                  3040 S FINLEY RD  STE 20                                                   DOWNERS GROVE      IL      60515
AMERICAN DREAM HOME                         IMPROVEMENT                                  3040 S FINLEY RD 200                                                       DOWNERS GROVE      IL      60515
AMERICAN DREAM HOME &                       J CANTRELL & G REGINIER                      3040 S FINLEY RD STE 200                                                   DOWNERS GROVE      IL      60515
AMERICAN DREAM HOME IMP                     3040 S FINLEY RD STE 200                                                                                                DOWNERS GROVE      IL      60515
AMERICAN DREAM HOME IMPR                    R&D MCCLELLAN                                3040 S FINLEY RD STE 200                                                   DOWNERS GROVE      IL      60515
AMERICAN DREAM HOME IMPROVEMENT, INC.       3040 S. FINLEY RD., SUITE 200                                                                                           DOWNERS GROVE      IL      60515
AMERICAN EAGLE INS AGY                      2990 S RANGE AVE                                                                                                        DENHAM SPRINGS     LA      70726
AMERICAN EAGLE PUBLIC                       ADJUSTER LLC                                 4302 HOLLYWOOD BLVD STE1                                                   HOLLYWOOD          FL      33021
AMERICAN ECONOMY INS CO                     P O BOX 1636                                                                                                            INDIANAPOLIS       IN      46206
AMERICAN ELECTRIC                           COMPANY INC                                  1618 MULBERRY DR                                                           LAKE VILLA         IL      60046
AMERICAN ELECTRIC                           SOLUTION INC                                 747 E BOUGHTON RD STE113                                                   BOLINGBROOK        IL      60440
AMERICAN ELECTRIC POWER                     PO BOX 24404                                                                                                            CANTON             OH      44701‐4404
AMERICAN ELECTRIC POWER                     PO BOX 24417                                                                                                            CANTON             OH      44701‐4417
AMERICAN ELECTRIC POWER                     PO BOX 371496                                                                                                           PITTSBURGH         PA      15250‐7496
AMERICAN ELECTRIC POWER                     USE THIS 60408955                            PO BOX 24405                                                               CANTON             OH      44701‐4405
AMERICAN ELECTRICAL                         CONTRACTING INC                              5065‐3 ST AUGUSTINE RD                                                     JACKSONVILLE       FL      32207
AMERICAN EMPIRE SURPLUS                     P O  BOX 5370                                                                                                           CINCINNATI         OH      45201
AMERICAN ENVIRONMENTAL GROUP                5655 LINDERO CANYON ROAD, SUITE 701                                                                                     WESTLAKE VILLAGE   CA      91362
AMERICAN EURO INS CO                        2250 CHAPEL AVE WEST                                                                                                    CHERRY HILL        NJ      08002
AMERICAN FAMILY                             P O BOX 954505                                                                                                          ST LOUIS           MO      63195
AMERICAN FAMILY BROKERAG                    7440 N LINDBERGH BLVD                                                                                                   ST LOUIS           MO      63042
AMERICAN FAMILY INS                         6000 AMERICAN PARKWAY                                                                                                   MADISON            WI      53783
AMERICAN FAMILY INS                         6131 BLUE CIRCLE DR                                                                                                     EDEN PRAIRIE       MN      55343
AMERICAN FAMILY INS AGCY                    4151 WEST THUNDERBIRD RD                                                                                                PHOENIX            AZ      85053
AMERICAN FAMILY INSURANCE                   GORDON PURVIS                                7650 E BROADWAY BLVD.                        SUITE 106                     TUCSON             AZ      85710‐3772
AMERICAN FAMILY MUTUAL                      555 CORP DR                                                                                                             KALISPELL          MT      59901
AMERICAN FAMILY MUTUAL                      P O BOX 9462                                                                                                            MINNEAPOLIS        MN      55440
AMERICAN FARMERS & RANCH                    4400 WILL ROGERS PKWY                                                                                                   OKLAHOMA CITY      OK      73108
AMERICAN FARMERS & RANCH                    800 N HARVEY                                                                                                            OKLAHOMA CITY      OK      73102
AMERICAN FELLOWSHIP                         25925 TELEGRAPH RD 200                                                                                                  SOUTHFIELD         MI      48034
AMERICAN FENCE COMPANY OF HICKORY, LLC      919 8TH AVENUE NE                                                                                                       HICKORY            NC      28601
AMERICAN FIDELITY INS                       CENTER                                       10127 FLORIDA BLVD D                                                       WALKER             LA      70785
AMERICAN FLOOD RESEARCH, INC.               1820 PRESTON PARK BLVD                       #1100                                                                      PLANO              TX      75093
AMERICAN FLOOD SYSTEMS                      715 CHERRY LN                                #1                                                                         SOUTHAMPTON        PA      18966
AMERICAN HALLMARK                           777 MAIN ST 1000                                                                                                        FT WORTH           TX      76102
AMERICAN HALLMARK INS                       6500 PINE CREST DR STE10                                                                                                PLANO              TX      75024
AMERICAN HERITAGE CORP                      PO BOX 335                                                                                                              ENUWCLAW           WA      98022
AMERICAN HERITAGE INS                       2600 S PARKER RD 3‐237                                                                                                  AURORA             CO      80014
AMERICAN HERITAGE LAND                      SURVEYING & MAPPING, INC.                    3288 SW 74TH AVENUE                                                        OCALA              FL      34474
AMERICAN HERITAGE REST                      3380 S KNOX CT                                                                                                          ENGLEWOOD          CO      80110
AMERICAN HERITAGE RETIREMENT                COMMUNITY                                    3040 SOUTH HOMECREST ST                                                    WEST VALLEY CITY   UT      84119
AMERICAN HOME AND INVESTMENT INC            ATTN: MARGARITA KOUZNETSOVA                  14400 BEL‐RED ROAD, SUITE 203                                              BELLEVUE           WA      98007
AMERICAN HOME APPRAISAL SERVICE             605 ARROWHEAD DR                                                                                                        JONESBORO          AR      72401
AMERICAN HOME CONTR INC                     603 7TH STREET 303                                                                                                      LAUREL             MD      20707
AMERICAN HOME IMPROVEMENT                   AMERICAN HOME LIVING, LTD                    11220 STATE HIGHWAY 191                                                    MIDLAND            TX      79707
AMERICAN HOME IMPROVEMENT                   JAMES MCGUIRT                                13025 RUDYS WAY                                                            STREETMAN          TX      75859
AMERICAN HOME REALTY LLC                    1152 EAST PUTNAM AVENUE                                                                                                 RIVERSIDE          CT      06878
AMERICAN HOME RESTORATION                   A PLUS RESTORATION INC.                      8309 LAUREL CANYON BLVD. 321                                               SUN VALLEY         CA      91352
AMERICAN HOME SPECIALISTS, INC.             5557 BALTIMORE AVE. ROOM 500. SUITE 115                                                                                 HYATTSVILLE        MD      20781
AMERICAN HOME TITLE AGENCY, INC.            2 EVES DRIVE                                 STE.105                                                                    MARLTON            NJ      08053
AMERICAN HOME TITLE OF TAMPA BAY, INC.      6703 N. HIMES AVENUE                                                                                                    TAMPA              FL      33614
AMERICAN INDEMNITY INS                      P O BOX 60458                                                                                                           ST PETERSBURG      FL      33784
AMERICAN INS & INVESTMNT                    448 S 400 E                                                                                                             SALT LAKE CITY     UT      84111
AMERICAN INS AGENCY                         7214 FRANKFORD AVE                                                                                                      PHILADELPHIA       PA      19135
AMERICAN INS AGENCY                         7214 S KIRKWOOD                                                                                                         HOUSTON            TX      77072
AMERICAN INS BROKERS                        3650 NW 82ND AVENUE                          SUITE PH04                                                                 DORAL              FL      33166
AMERICAN INSURANCE                          777 SAN MARIN DR                                                                                                        NOVATO             CA      94998
AMERICAN INSURANCE AGNCY                    140 S OCEAN AVE                                                                                                         FREEPORT           NY      11520
AMERICAN INSURANCE GRP                      6100 CORP O RATE DR 350                                                                                                 HOUSTON            TX      77036
AMERICAN INSURE                             3925 196TH SW STE 102                                                                                                   LYNNWOOD           WA      98036
AMERICAN INTEGRITY INS                      1882 CAPITAL CIRCLE NE STE 101                                                                                          TALLAHASSEE        FL      32308
AMERICAN INTEGRITY INS                      7650 W COURTNEY CAMPBELL SUITE 1200                                                                                     TAMPA              FL      33607




                                                                                                                     Page 36 of 998
                                           19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                             Main Document
                                                                                                PgCREDITOR MATRIX
                                                                                                      40 of 1004
Creditor Name                                 Address1                             Address2                                      Address3                   City                  State    Zip        Country
AMERICAN INTEGRITY INS                        CO OF FL  MSC 504                    P O BOX 830469                                                           BIRMINGHAM            AL       35283
AMERICAN INTEGRITY RESTORATION, LLC           60 VILLAGE PLACE                                                                                              GLASTONBURY           CT       06033
AMERICAN INTERNATIONAL                        PO BOX 10181                                                                                                  SAN JUAN              PR       00908
AMERICAN INTG INS CO FL                       5426 BAY CENTER DR  650                                                                                       TAMPA                 FL       33609
AMERICAN LAND REALTY                          REBECCA NEILL                        370 S GRAND MESA DRIVE                                                   CEDAREDGE             CO       81413
AMERICAN LANDSCAPE AND                        AMERICAN SNOW PROF'LS                ASSOCIATED AMERICAN LANDSCAPE SVS, INC.       N60 W16073 KOHLER LANE     MENOMONEE FALLS       WI       53051
AMERICAN MANAGEMENT & REALTY, INC.            1691 WEST 37 STREET 33                                                                                        HIALEAH               FL       33012
AMERICAN MANAGEMENT OF VIRGINIA INC           7900 SULEY ROAD SUITE 600                                                                                     MANASSAS              VA       20109
AMERICAN MEN ROOFING, INC.                    10124 JOEL AVE                                                                                                RIVER RIDGE           LA       70123
AMERICAN MOD SURPLUS LNS                      P O BOX 5323                                                                                                  CINCINNATI            OH       45201
AMERICAN MODERN HOME INS                      7000 MIDLAND BLVD                                                                                             AMELIA                OH       45102
AMERICAN MODERN HOME INS                      ATTN ACCTNG DEPT                     7000 MIDLAND BLVD                                                        AMELIA                OH       45102
AMERICAN MODERN INSURANCE GROUP               PO BOX 5323                                                                                                   CINCINNATI            OH       45201‐5323
AMERICAN MOLD SOLUTIONS                       LLC                                  405 DUNHAMS CORNER RD                                                    EAST BRUNSWICK        NJ       08816
AMERICAN MOVERS                               1111 JEFFERSON AVE                                                                                            ELIZABETH             NJ       07201
AMERICAN MTL INS ASSOC                        516 SMITH ST                                                                                                  GRAND MOUND           IA       52751
AMERICAN MUTL INS ASSOC                       P O BOX 256                                                                                                   GRAND MOUND           IA       52751
AMERICAN MUTUAL INS                           151 N 4TH AVENUE                                                                                              ELDRIDGE              IA       52748
AMERICAN MUTUAL INSURANC                      P O BOX 35421                                                                                                 LOUISVILLE            KY       40232
AMERICAN NATIONAL PROPERTY &                  CASUALTY CO.                         GARCIA INSURANCE                              1949 E. SUNSHINE           SPRINGFIELD           MO       65899‐0001
AMERICAN NATIVE CONSTRUCTION LLC              2421‐2 S YORK ST                                                                                              MUSKOGEE              OK       74402
AMERICAN NATL FLOOD                           P.O. BOX 2057                                                                                                 KALISPELL             MT       59903
AMERICAN NAT'L INSURANCE COMPANY, ET AL.
AMERICAN NTL P&C                              555 CORPORATE                                                                                                 KALISPELL             MT       59901
AMERICAN P AND C INS                          SERVICES                             187 E WILBUR RD 3                                                        THOUSAND OAKS         CA       91360
AMERICAN PAINTING SPECIALISTS, INC.           7290 SAMUEL DRIVE  301                                                                                        DENVER                CO       80221
AMERICAN PREMIER INS AGT                      16815 S DESERT FOOTHILLS             PKWY SUITE 140                                                           PHOENIX               AZ       85048
AMERICAN PREMIER RESTOR                       2620 N RUTHERFORD                                                                                             CHICAGO               IL       60707
AMERICAN PRIDE ROOFING                        600                                  4100 SPRING VALLEY RD                                                    DALLAS                TX       75244
AMERICAN PRIDE ROOFING, INC                   5201 S. COLONY BLVD 500                                                                                       THE COLONY            TX       75056
AMERICAN PRO CONTR & N                        MCFADDEN & D CRAWFORD                23750 HORSESHOE BEND                                                     MONTGOMERY            TX       77316
AMERICAN PRO ROOFING LLC                      12685 SOUTH 125 EAST 2ND FLOOR                                                                                DRAPER                UT       84020
AMERICAN PROP                                 4 INDUSTRIAL WAY W 102                                                                                        EATON TOWN            NJ       07724
AMERICAN PROP RESTOR INC                      3440 OAKCLIFF RD 124                                                                                          ATLANTA               GA       30340
AMERICAN PROPERTY AND                         P O  BOX 522336                                                                                               MIAMI                 FL       33152
AMERICAN PROPERTY MGMT OF ILLINOIS INC        1251 N. PLUM GROVE ROAD              SUITE 140                                                                SCHAUMBURG            IL       60173
AMERICAN PROUD INSURANCE                      2001 45TH ST                                                                                                  GALVESTON             TX       77550
AMERICAN QUALITY HOME IMPROVEMENT             10 MAIN                                                                                                       OSWEGO                IL       60543
AMERICAN QUALITY ROOF &                       MARNI & MICHAEL GROSS                98 TOWER RD                                                              BROOKFIELD            CT       06804
AMERICAN REAL ESTATE                          3440 DEPEW AVE                                                                                                PORT CHARLOTTE        FL       33952
AMERICAN REAL ESTATE SERVICES                 ACE REAL ESTATE INC.                 22535 MILNER                                                             ST. CLAIR SHORES      MI       48081
AMERICAN REAL ESTATE SERVICES INC.            ATTN: MICHELLE PIETRZYK              3440 DEPEW AVE                                                           PORT CHARLOTTE        FL       33952
AMERICAN REAL ESTATE SERVICES1                ACE REAL ESTATE INC.                 3440 DEPEW AVE                                                           PORT CHARLOTTE        FL       33952
AMERICAN REALTY & DEVELOPMENT INC             PO BOX 17032                                                                                                  TUCSON                AZ       85731
AMERICAN REALTY GROUP                         ATTN: JOSEPH LOPICCOLO               4511 TELEGRAPH RD.                                                       SAINT LOUIS           MO       63129
AMERICAN REALTY GROUP                         ATTN: JOSEPH LOPICCOLO               4583 CHESTNUT PARK PLAZA STE 200                                         SAINT LOUIS           MO       63129
AMERICAN REALTY GROUP                         LOPICCOLO REALTY GROUP, LLC          4583 CHESTNUT PARK PLAZA SUITE 200                                       ST. LOUIS             MO       63129
AMERICAN REALTY SERVICES GROUP                560 SPRINGFIELD AVENUE, SUITE I                                                                               WESTFIELD             NJ       07090
AMERICAN REGISTRY FOR                         INTERNET NUMBERS, LTD.               ATTN: GENERAL COUNSEL                         PO BOX 232290              CENTREVILLE           VA       20120
AMERICAN RELIABLE                             2525 GAMBELL ST STE 305                                                                                       ANCHORAGE             AK       99503
AMERICAN RELIABLE                             P O BOX 6046                                                                                                  SCOTTSDALE            AZ       85261
AMERICAN RELIABLE INS                         31381 RANCHO VIEJO RD101                                                                                      SAN JUAN CAPISTRANO   CA       92675
AMERICAN RELIABLE INS                         8655 E VIA DE VENTURA                                                                                         SCOTTSDALE            AZ       85258
AMERICAN RELIABLE INS                         PO BOX 206859                                                                                                 DALLAS                TX       75320
AMERICAN RELIABLE INS                         PO BOX 4337                                                                                                   SCOTTSDALE            AZ       85261
AMERICAN RELIABLE INS                         PO BOX 492000                                                                                                 LEESBURG              FL       34749
AMERICAN RELIABLE INSURANCE                   COMPANY OF FLORIDA                   ATTN: GENERAL COUNSEL                         27 HOSPITAL ROAD           GEORGE TOWN           GRAND CAYM
                                                                                                                                                                                           KYI9008    CAYMAN ISLANDS
AMERICAN RELIABLE INSURANCE COMPANY           ATTN: GENERAL COUNSEL                P.O. BOX 4096                                                            SCOTTSDALE            AZ       85261
AMERICAN REMOD CONST                          307 ESSEX CT                                                                                                  BLOOMINGDALE          IL       60108
AMERICAN RESTORATION                          HMBC, INC.                           930 WENDOVER HEIGHTS DRIVE                                               SHELBY                NC       28150
AMERICAN RESTORATION INC                      16926 DETROIT AVE                                                                                             LAKEWOOD              OH       44107
AMERICAN RESTORATION LLC                      TOM BIRMINGHAM                       46 BARBARA LANE                                                          PLANTSVILLE           CT       06479
AMERICAN RISK INS                             P O  BOX 270627                                                                                               HOUSTON               TX       77277
AMERICAN RISK INS CO                          4669 SOUTHWEST FREEWAY                                                                                        HOUSTON               TX       77027
AMERICAN RISK INSURANCE                       PO BOX 270604                                                                                                 HOUSTON               TX       77277
AMERICAN RISKS GROUP                          1782 SAN SOUCI BLVD                                                                                           NORTH MIAMI BEACH     FL       33181
AMERICAN ROOF SPECIALIST, LLC                 1994B NEW HOPE CHURCH ROAD                                                                                    MONROE                GA       30655
AMERICAN ROOFING                              11971 SW 93 TER                                                                                               MIAMI                 FL       33186
AMERICAN ROOFING                              AMERICAN VINYL SIDING SERVICES       41 S MAIN ST.                                                            STATESBORO            GA       30458
AMERICAN ROOFING &                            EXTERIORS         STE C              10944 GRAVOIS INDUSTR CT                                                 ST LOUIS              MO       63128




                                                                                                                Page 37 of 998
                                        19-10412-jlg            Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                              PgCREDITOR MATRIX
                                                                                                    41 of 1004
Creditor Name                              Address1                              Address2                                       Address3                           City               State   Zip        Country
AMERICAN ROOFING & REMODELING              HECTOR TRINIDAD                       HECTOR TRINIDAD                                24165 IH 10 W, 217                 SAN ANTONIO        TX      78257
AMERICAN ROOFING CENTRAL INC               5805 WOLF LAKE RD.                                                                                                      SEBRING            FL      33875
AMERICAN ROOFING LLC                       701 ALLGOOD ST                                                                                                          TRION              GA      30753
AMERICAN ROOFING OF PR INC                 PO BOX 6040 MARINA STATION                                                                                              MAYAGUEZ           PR      00681
AMERICAN ROOFING PROS, LLC                 MARK HERNANDEZ                        2300 GEORGE DIETER DR.                                                            EL PASO            TX      79936
AMERICAN ROOFING TRUST                     P O BOX 427                                                                                                             COLEMAN            TX      76834
AMERICAN ROOFING, INC.                     PARSLEY ROOFING, INC.                 P.O. BOX 65122                                                                    LUBBOCK            TX      79464
AMERICAN SAFETY CAS INS                    100 GALLERIA PKWY SE SUITE 700                                                                                          ATLANTA            GA      30339
AMERICAN SECURITY & INVESTIGATIONS         MI 93 PO BOX 1150                                                                                                       MINNEAPOLIS        MN      55480‐1150
AMERICAN SECURITY INSURANCE COMPANY        23852 NETWORK PLACE                                                                                                     CHICAGO            IL      60673
AMERICAN SECURITY INSURANCE COMPANY        AMERICAN BANKERS INSURANCE GROUP      ATTN: GENERAL COUNSEL                          260 INTERSTATE NORTH CIRCLE SE     ATLANTA            GA      30339
AMERICAN SENTRY INS                        6070 S EASTERN AVE                    SUITE 400                                                                         LAS VEGAS          NV      89119
AMERICAN SERVICES AGENCY                   1129 RARITAN RD                                                                                                         CLARK              NJ      07066
AMERICAN SOUTHWESTERN                      P O BOX 701749                                                                                                          DALLAS             TX      75370
AMERICAN STAMP CONCRETE                    11362 SW 7TH ST                                                                                                         MIAMI              FL      33174
AMERICAN STANDARD ROOFING &                CONSTR. CONTRACTORS INC               2437 BAY AREA BLVD, STE 159                                                       HOUSTON            TX      77058
AMERICAN STATES                            175 BERKELEY ST                                                                                                         BOSTON             MA      02116
AMERICAN STRATEGIC INS                     P O BOX 33018                                                                                                           ST PETERSBURG      FL      33733
AMERICAN STRATEGIC INSCO                   ASI LLOYDS                            PO BOX 33018                                                                      ST PETERSBURG      FL      33733
AMERICAN STRATEGIC INSCO                   P O  BOX 33018                                                                                                          ST PETERSBURG      FL      33733
AMERICAN SUMMIT INS                        P O BOX 130059                                                                                                          DALLAS             TX      75313
AMERICAN SUMMIT INS                        P O BOX 2650                                                                                                            WACO               TX      76702
AMERICAN SUMMIT INS CO                     325 N ST PAUL 800                                                                                                       DALLAS             TX      75201
AMERICAN TAX FUNDING, LLC.                 P. O. BOX 863517                                                                                                        ORLANDO            FL      32886‐3517
AMERICAN TECH &                            FARIN & DENNIS SHAFER                 210 BAYWOOD AVE                                                                   ORANGE             CA      92865
AMERICAN TECHNOLOGIES, INC                 210 W. BAYWOOD AVE                                                                                                      ORANGE             CA      92865
AMERICAN TITLE INC.                        11010 BURDETTE STREET                                                                                                   OMAHA              NE      68164
AMERICAN TRADITIONS                        2290 PREMIER ROW LB 9209                                                                                                ORLANDO            FL      32809
AMERICAN TRADITIONS                        INSURANCE CO                          P O BOX 919209                                                                    ORLANDO            FL      32891
AMERICAN TRADITIONS                        P O BOX 2800                                                                                                            PINELLAS PARK      FL      32891
AMERICAN TRADITIONS                        P O BOX 912734                                                                                                          DENVER             CO      80291
AMERICAN TRADITIONS                        P O BOX 919209                                                                                                          ORLANDO            FL      32891
AMERICAN WATER DAMAGE OF DFW               2550 114TH STREET, STE 120                                                                                              GRAND PRAIRIE      TX      75050
AMERICAN WATER RESTOR                      INC                                   18612 ARMINTA ST                                                                  RESEDA             CA      91335
AMERICAN WEST INS CO                       P O BOX 2502                                                                                                            FARGO              ND      58108
AMERICAN WEST RESTOR                       14637 IDAHO ST                                                                                                          FONTANA            CA      92336
AMERICAN WINDOW SYSTEMS, INC.              9687 A. MAIN STREET                                                                                                     FAIRFAX            VA      22031
AMERICAS BEST CHOICE                       WINDOWS                               13418 L ST                                                                        OMAHA              NE      68137
AMERICAS BEST CONTRACTOR CREW              BOBBY BASHAM                          PO BOX 3351                                                                       BURLESON           TX      76097
AMERICAS BEST CONTRACTORS, INC.            3940 1ST AVE SOUTH                                                                                                      BILLINGS           MT      59101
AMERICAS BEST CONTRACTORS, LLC             PO BOX 397                                                                                                              BONITA SPRINGS     FL      34133
AMERICAS BEST RESTOR AND                   V & A STUBBS                          2130 STATE ROAD 13                                                                SAINT JOHNS        FL      32259
AMERICAS BUILDING SOLUT                    & LUIS & MELISSA PINA                 7714 BAYWAY DR                                                                    BAYTOWN            TX      77520
AMERICAS INS CO                            215 S COMPLEX DRIVE                                                                                                     KALISPELL          MT      59901
AMERICAS INSURANCE                         400 P O YDRAS ST 1990                                                                                                   NEW ORLEANS        LA      70130
AMERICAS INSURANCE CO                      PO BOX 3034                                                                                                             BIGFORK            MT      59911
AMERICAS PAINTING SERVICE                  HENRY KANG                            20280 DAYTON ST.                                                                  RIVERSIDE          CA      92508
AMERICAS PREFERRED ROOFERS INC.            20917 SW 92 CT                                                                                                          MIAMI              FL      33189
AMERICAS SOUTHERN PLAINS ROOFING, LLC      101C N. GREENVILLE AVENUE 267                                                                                           ALLEN              TX      75002
AMERICAS TITLE CORPORATION                 13540 N FLORIDA AVE STE 104                                                                                             TAMPA              FL      33613
AMERICLAIMS INC                            305 POST OFFICE DR 4                                                                                                    INDIAN TRAIL       NC      28079
AMERICORP DEVELOPMENT INC.                 PEDRO DEL RIO                         10381 SW 128 ST                                                                   MIAMI              FL      33176
AMERICUS CITY                              AMERICUS CITY‐TAX COLLEC              1404 E. FORSYTH STREET                                                            AMERICUS           GA      31709
AMERIDREAM RESTORATION                     LLC                                   4204 NE 78TH ST                                                                   VANCOUVER          WA      98665
AMERIFACTORS FINANCIAL GROUP, LLC          P. O. BOX 628328                                                                                                        ORLANDO            FL      32862
AMERIFIRST CONSTRUCTION CORP.              1825 PONCE DE LEON BLVD STE 50                                                                                          CORAL GABLES       FL      33134
AMERIGUARD AGENCY                          9380 CENTRAL AVE NE 360                                                                                                 BLAINE             MN      55434
AMERIND RISK MANAGEMENT                    502 CEDAR DR                                                                                                            SANTA ANA PUEBLO   NM      87004
AMERIPRISE                                 3500 PACKERLAND DR                                                                                                      DEPRERE            WI      54115
AMERIPRISE AUTO HOME INS                   70700 AMERIPRISE FIN CNT                                                                                                MINNEAPOLIS        MN      55474
AMERIPRISE INS                             P O  BOX 19036                                                                                                          GREEN BAY          WI      54307
AMERIPRISE INSURANCE COMPANY               3500 PACKERLAND DRIVE                                                                                                   DEPERE             WI      54115‐9070
AMERIPRISE INSURANCE COMPANY               IDS PROPERTY CASUALTY INSUARNCE       3500 PACKERLAND DRIVE                                                             DEPERE             WI      54115‐9070
AMERIPRO CONTRACTORS, INC.                 600 S VELASCO                                                                                                           ANGLETON           TX      77515
AMERIPURE WATER COMPANY                    2704 W 43RD AVENUE                                                                                                      KANSAS CITY        KS      66103
AMERISTAR AGENCY                           800 E WAYZATA BLVD 250                                                                                                  WAYZATA            MN      55391
AMERISTAR REALTORS                         ATTN: CHERI REYNOLDS                  5222 CYPRESS CREEK PKWY                        SUITE 120                          HOUSTON            TX      77069
AMERISTAR REALTORS                         ATTN: JUSTIN PEARSON                  5222 CYPRESS CREEK PKWY                        SUITE 120                          HOUSTON            TX      77069
AMERISTAR REALTORS                         ATTN: RICHARD PARTIN                  5222 CYPRESS CREEK PARKWAY STE  120                                               HOUSTON            TX      77069
AMERISTAR REALTORS INC                     5222 CYPRESS CREEK PKWY               SUITE 120                                                                         HOUSTON            TX      77069




                                                                                                               Page 38 of 998
                                        19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                              PgCREDITOR MATRIX
                                                                                                    42 of 1004
Creditor Name                              Address1                              Address2                                     Address3       City            State   Zip          Country
AMERISTAR REALTORS, INC                    ATTN: CHERI REYNOLDS                  5222 CYPRESS CREEK PKWY                      SUITE 120      HOUSTON         TX      77069
AMERISTAR REALTORS, INC.                   ATTN: JENNIFER REESE                  5222 CYPRESS CREEK PKWY                      SUITE 120      HOUSTON         TX      77069
AMERISTEAM RESTORATION                     2440 QUEENS AVE                                                                                   OSKALOOSA       IA      52577
AMERISURANCE AGENCY INC                    8 E 1ST                                                                                           EDMOND          OK      73034
AMERI‐TECH REALTY INC                      24701 US HWY 19 N                     SUITE 102                                                   CLEARWATER      FL      33763
AMERITEX ROOFING                           517 N TENNESSEE                                                                                   MCKINNEY        TX      75069
AMERITITLE INC                             345 SE THIRD STREET                                                                               BEND            OR      97702
AMERSON, KENNITH                           ADDRESS ON FILE
AMERUS ROOFING & COATINGS                  ROBERT UNDERHILL                      ROBERT UNDERHILL                             5409 ALDEN     SANTA TERESA    NM      88008
AMERY CITY                                 AMERY CIT TREASURER                   118 CENTER ST W.                                            AMERY           WI      54001
AMES MUNICIPAL UTILITIES                   PO BOX 811                                                                                        AMES            IA      50010‐0811
AMES, JOANN                                ADDRESS ON FILE
AMESBURY CITY                              AMESBURY CITY ‐ TAX COLL              62 FRIEND STREET                                            AMESBURY        MA      01913
AMFED                                      PO BOX 1380                                                                                       RIDGELAND       MS      39158
AMFED LLC                                  576 HIGHLAND COLONY 300                                                                           RIDGELAND       MS      39157
AMGUARD INS CO                             16 S RIVER ST                                                                                     WILKES BARRE    PA      18703
AMGUARD INS CO                             P O BOX A‐H                                                                                       WILKES BARRE    PA      18703
AMHERST COUNTY                             AMHERST COUNTY ‐ TREASUR              P O BOX 449                                                 AMHERST         VA      24521
AMHERST CS (AMHERST TN‐A                   AMHERST CS ‐ RECEIVER OF              5583 MAIN STREET                                            WILLIAMSVILLE   NY      14221
AMHERST PIERPONT SECURITIES LLC            ATTN: GENERAL COUNSEL                 131 CONTINENTAL DRIVE                        SUITE 304      NEWARK          DE      19713
AMHERST PIERPONT SECURITIES LLC            ATTN: MORTGAGE DESK                   245 PARK AVE., 15TH FLOOR                                   NEW YORK        NY      10167
AMHERST PIERPONT SECURITIES LLC            ATTN: RISK                            245 PARK AVE., 15TH FLOOR                                   NEW YORK        NY      10167
AMHERST PIERPONT SECURITIES LLC‐RISK       ATTN: GENERAL COUNSEL                 245 PARK AVENUE                              15TH FLOOR     NEW YORK        NY      10167
AMHERST TOWN                               AMHERST TN ‐ TAX RECEIVE              5583 MAIN STREET                                            WILLIAMSVILLE   NY      14221
AMHERST TOWN                               AMHERST TOWN ‐ TAX COLLE              2 MAIN ST.                                                  AMHERST         NH      03031
AMHERST TOWN                               AMHERST TOWN ‐ TAX COLLE              4 BOLTWOOD AVENUE                                           AMHERST         MA      01002
AMHERST VILLAGE                            PORTAGE COUNTY TREASURER              1516 CHURCH STREET                                          STEVENS POINT   WI      54481
AMI MUEHLBERG                              ADDRESS ON FILE
AMI PROPERTY SVC                           191 ENGLE STREET                                                                                  ENGLEWOOD       NJ      07631
AMIC, ANGELA                               ADDRESS ON FILE
AMIC, MICHAEL                              ADDRESS ON FILE
AMICA                                      ONE HUNDRED AMICA WAY                                                                             LINCOLN         RI      02865
AMICA MUT INS                              P O BOX 9128                                                                                      PROVIDENCE      RI      02940
AMICA MUTUAL INS                           1650 CORP O RATE CIRCLE STE 110                                                                   PETALUMA        CA      94954
AMICA MUTUAL INS CO                        100 AMICA WAY                                                                                     LINCOLN         RI      02865
AMICA MUTUAL INSURANCE COMPANY             100 AMICA WAY                                                                                     LINCOLN         RI      02865‐1156
AMICA SOUTHEASTERN MASS                    596 PARAMOUNT DR                                                                                  RAYNHAM         MA      02767
AMICK STORM MANAGEMENT & CONSTR., LLC      2137 TEAL COURT                                                                                   LEWISVILLE      TX      75067
AMICO, ANTHONY                             ADDRESS ON FILE
AMIDON & ASSOCIATES INC                    PO BOX 90364                                                                                      LAKELAND        FL      33804
AMIGOS ROOFING & REMODELING, LLC           14550 CR 3592                                                                                     ADA             OK      74820
AMISH AID PLAN                             ADDRESS ON FILE
AMISTEE AIR DUST                           CLEANING & INSULATION                 47087 GRAND RIVER AVE                                       NOVI            MI      48374
AMIT PANDEY & PRIYA                        ADDRESS ON FILE
AMITE COUNTY                               AMITE COUNTY‐TAX COLLECT              PO BOX 356                                                  LIBERTY         MS      39645
AMITE COUNTY CHANCERY CLERK                243 W MAIN ST                                                                                     LIBERTY         MS      39645
AMITE COUNTY TAX COLLECTOR                 243 MAIN ST                                                                                       LIBERTY         MS      39645
AMITE TOWN                                 AMITE TOWN ‐ TAX COLLECT              212 EAST OAK STREET                                         AMITE           LA      70422
AMITY TOWN                                 AMITY TOWN ‐ TAX COLLECT              1 SCHUYLER ST                                               BELMONT         NY      14813
AMITY TOWN                                 AMITY TOWN ‐TAX COLLECTO              82 SCHOOL HOUSE ROAD, UN                                    ORIENT          ME      04471
AMITY TOWNSHIP                             AMITY TWP ‐ TAX COLLECTO              15276 OLD WATTSBURG RD                                      UNION CITY      PA      16438
AMITY TOWNSHIP                             AMITY TWP ‐ TAX COLLECTO              POB 167                                                     DOUGLASSVILLE   PA      19518
AMITYVILLE VILLAGE                         AMITYVILLE VIL‐COLLECTOR              21 IRELAND PLACE                                            AMITYVILLE      NY      11701
AMJAD & JUDITH ALTANER                     9811 WALNUT GROVE LN N                                                                            MAPLE GROVE     MN      55311
AMKIN BAY WEST, LLC                        1450 BRICKNEL AVENUE, SUITE 1410                                                                  MIAMI           FL      33131
AMKIN BAY WEST, LLC                        301 WEST BAY ST, SUITE 210                                                                        JACKSONVILLE    FL      32202
AMKIN OPJ LLC                              221 N HOGAN STREET STE 376                                                                        JACKSONVILLE    FL      32202
AMKIN WEST BAY LLC                         301 WEST BAY ST STE 210                                                                           JACKSONVILLE    FL      32202
AMNICON TOWN                               DOUGLAS COUNTY TREASURER              1313 BELKNAP ST, RM 102                                     SUPERIOR        WI      54880
AMON JAMES & CARON                         HATTON JAMES                          2536 MARTIN RD                                              BIRMINGHAM      AL      35235
AMORE REALTY, LLC                          711 MAIN STREET                                                                                   CARBONDALE      CO      81623
AMORIELLO, FRANK                           ADDRESS ON FILE
AMORIM, ANDREW                             ADDRESS ON FILE
AMOS EXTERIORS                             7301 E 46TH ST                                                                                    INDIANAPOLIS    IN      46226
AMOS EXTERIORS & SEAN &                    ERICA ROBBINS                         7301 E 46TH ST                                              INDIANAPOLIS    IN      46226
AMOS EXTERIORS & TALIA &                   DAVID JOHNSON                         7301 E 46TH ST                                              INDIANAPOLIS    IN      46226
AMOS, OPERAL                               ADDRESS ON FILE
AMOUS, KANIKA                              ADDRESS ON FILE
AMP CONSTRUCTION AND RESTORATION           500 JUNGERMANN ROAD SUITE 200                                                                     SAINT PETERS    MO      63376
AM‐PAC APPRAISAL SERVICE                   123 MOUNTAIN VIEW AVE                                                                             COLVILLE        WA      99114




                                                                                                             Page 39 of 998
                                          19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                             PgCREDITOR MATRIX
                                                                                                   43 of 1004
Creditor Name                                Address1                           Address2                                        Address3                          City                 State   Zip          Country
AMPLE INS                                    8000 CORAL WAY                                                                                                       MIAMI                FL      33155
AMPLE INS                                    P O BOX 929                                                                                                          OAKLAND              FL      34760
AMPLUS AIR CONDITIONING                      1816 N DIXIE HWY                                                                                                     HOLLYWOOD            FL      33020
AM‐PM LOCK & KEY                             P.O.BOX 478                                                                                                          MERIDIAN             ID      83680
AMR APPRAISALS, INC. DBA GOT APPRAISALS      ATTN: GENERAL COUNSEL              4000 EXECUTIVE PARKWAY                          230                               SAN RAMON            CA      94583
AMR APPRAISALS, INC. DBA GOT APPRAISALS      ATTN: NICK ROBERSON                4000 EXECUTIVE PARKWAY                          230                               SAN RAMON            CA      94583
AMR GENERAL CONSTRUCTION                     AMAR MATLOOB                       426 NECKAR AVE                                                                    STATEN ISLAND        NY      10304
AMRANE COHEN TRUSTEE                         770 THE CITY DR S STE 7400                                                                                           ORANGE               CA      92865
AMROCK INC                                   662 WOODWARD                                                                                                         DETROIT              MI      48226
AMROMIN, SERGEI                              ADDRESS ON FILE
AMRUSO, RICHARD                              ADDRESS ON FILE
AMSLER, DANA                                 ADDRESS ON FILE
AMSTATE INSURANCE                            1175 OLD SPANISH TRAIL                                                                                               SLIDELL              LA      70458
AMSTERDAM CITY                               AMSTERDAM CITY‐CONTROLLE           61 CHURCH STREET                                                                  AMSTERDAM            NY      12010
AMSTERDAM CITY (MONTGOME                     AMSTERDAM CITY ‐ TREASUR           61 CHURCH ST‐CITY HALL                                                            AMSTERDAM            NY      12010
AMSTERDAM CITY SCH  (CIT                     AMSTERDAM CITY SCH ‐ COL           TAX PROCESSING UNIT‐ PO                                                           ALBANY               NY      12212
AMSTERDAM CITY SCHOOL DI                     AMSTERDAM CSD ‐ TAX COLL           TAX PROCESSING UNIT‐ PO                                                           ALBANY               NY      12212
AMSTERDAM CITY SHOOL DISTRICT                PO BOX 91034                                                                                                         ROCHESTER            NY      14692
AMSTERDAM TOWN                               AMSTERDAM TOWN ‐ TAX COL           283 MANNYS CORNERS RD                                                             AMSTERDAM            NY      12010
AMSTILL CORPORATION                          11251 RICHMOND AVE F100A                                                                                             HOUSTON              TX      77082
AMT APPRAISAL SERVICES                       11675 104TH ST                                                                                                       LARGO                FL      33773
AMT APPRAISAL SERVICES INC                   11675 104TH ST                                                                                                       LARGO                FL      33773
AMTECH ROOFING LLC                           104 WIELAND DR                                                                                                       KATHLEEN             GA      31047
AMTRUST INS GROUP                            8100 SW 81 DR 280                                                                                                    MIAMI                FL      33143
AMTRUST NORTH AMERICA                        PO BOX 6939                                                                                                          CLEVELAND            OH      44101
AMUNDSON, GRETCHEN                           ADDRESS ON FILE
AMUNDSON, TYLER                              ADDRESS ON FILE
AMV CLAIM SOLUTIONS & CONTRACTORS            ANDRES MORIEL VALDIVIA             5525 N. STANTON STREET, APT 14F                                                   EL PASO              TX      79912
AMV ROOFING                                  DANIEL DE LA VEGA                  DANIEL DE LA VEGA                               4917 HOT SPRINGS                  FORT WORTH           TX      76137
AMWELL TOWNSHIP                              AMWELL TWP ‐ TAX COLLECT           885 AMITY RIDGE RD                                                                AMITY                PA      15311
AMWINS ACCESS INS                            SERVICES LLC                       7108 FAIRWAY DR 200                                                               PALM BEACH GARDENS   FL      33418
AMY & PETER JOHNSON                          ADDRESS ON FILE
AMY BRANNON &                                ADDRESS ON FILE
AMY GONZALES                                 ADDRESS ON FILE
AMY HOGAN & CHAD HOGAN                       ADDRESS ON FILE
AMY KLEEFISCH                                ADDRESS ON FILE
AMY POTTRUFF & EST OF                        DONALD POTTRUFF                    4575 FLOWER ST                                                                    WHEAT RIDGE          CO      80033
AMY REA INSURANCE AGENCY                     3419 COULTER ST SUITE 6B                                                                                             AMARILLO             TX      79109
AMY ST CLAIRE & DAVID                        ADDRESS ON FILE
AMY WILLIS HALE                              ADDRESS ON FILE
AMY Z HOFFMAN, ET AL.                        KORTE & WORTMAN, P.A.              BRIAN K. KORTE                                  2041 VISTA PARKWAY, SUITE 102     WEST PALM BEACH      FL      33411
AMY, TAYLOR                                  ADDRESS ON FILE
AMYSELLSTHEBEACH.COM, INC                    PO BOX 3355                                                                                                          GULF SHORES          AL      36547
ANA CONSTRUCTION, LLC                        427 12TH STREET                                                                                                      GRETNA               LA      70053
ANA FLEITES &                                ADDRESS ON FILE
ANA RIVERA                                   ADDRESS ON FILE
ANA SOSA                                     ADDRESS ON FILE
ANACONDA DEER LODGE COUN                     DEER LODGE COUNTY ‐ TREA           800 S MAIN ST                                                                     ANACONDA             MT      59711
ANASTACIO PEREZ JR.                          ADDRESS ON FILE
ANATASIO VEGA‐SANTOS                         203 CHAMBELS ST.                                                                                                     LUFKIN               TX      75901
ANAWATY, AMEE                                ADDRESS ON FILE
ANAWATY, TODD                                ADDRESS ON FILE
ANAYA, DAVID                                 ADDRESS ON FILE
ANAYANCY DHONDT &                            PHILLIP DHONDT                     10824 RHINESTONE DR                                                               COLORADO SPRINGS     CO      80908
ANBTX INS SRVCS                              12400 COIT RD STE 1100                                                                                               DALLAS               TX      75251
ANC BUILDERS INC                             18715 SW 84 CT                                                                                                       CUTLER BAY           FL      33157
ANC BUILDERS INC                             ULISES M CURBELO                   18715 SW 84 COURT                                                                 CUTLER BAY           FL      33157
ANCHOR ASSOCIATES INC                        3940 RADIO ROAD SUITE 112                                                                                            NAPLES               FL      34104
ANCHOR AUTO AND CYCLE                        4052 E S MEMORIAL DR                                                                                                 GREENVILLE           NC      28590
ANCHOR CONTRACTORS LLC                       11901 STATE ROAD 38 EAST                                                                                             NOBLESVILLE          IN      46060
ANCHOR GROUP MGMT INC                        P O BOX 950                                                                                                          PLAINVIEW            NY      11803
ANCHOR INSURANCE AGENCY                      3500 ROUTE 9 S                                                                                                       RIO GRANDE           NJ      08242
ANCHOR INSURANCE AGENCY                      6107 BLUE RIDGE                    BOULEVARD                                                                         RAYTOWN              MO      64133
ANCHOR INSURANCE AGENCY                      PO BOX 215                                                                                                           RIO GRANDE           NJ      08242
ANCHOR INSURANCE CO                          5959 CENTRAL AVE  200                                                                                                ST PETERSBURG        FL      33710
ANCHOR INSURANCE CO                          P O  BOX 9158                                                                                                        MARLBOROUGH          MA      01752
ANCHOR INSURANCE COMPANY                     PAYMENT CENTER                     5959 CENTRAL AVE., SUITE 200                                                      SAINT PETERSBURG     FL      33710‐8502
ANCHOR RESTORATIONS LLC                      406 WESTVIEW DR                                                                                                      VILLA                GA      30180
ANCHOR ROOFING                               8543 S COUNTY RD 13                                                                                                  FORT COLLINS         CO      80525
ANCHOR ROOFING LLC                           8543 S CR 13                                                                                                         FORT COLLINS         CO      80525




                                                                                                               Page 40 of 998
                                         19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                               PgCREDITOR MATRIX
                                                                                                     44 of 1004
Creditor Name                               Address1                              Address2                                   Address3      City              State   Zip          Country
ANCHOR ROOFING&EXTERIORS                    7197 MONTROSE RD                                                                               WOODBURY          MN      55125
ANCHORAGE CITY TREASURER                    CITY OF ANCHORAGE ‐ CLER              PO BOX 23266                                             ANCHORAGE         KY      40223
ANCHORAGE HOMEOWNERS ASSOCIATION, INC.      1025 ANCHORAGE LANE                                                                            PALM HARBOR       FL      34685
ANCHORAGE OF CAPE CORAL                     CONDO ASSOC., INC.                    1319 MIRAMAR STREET                        SUITE 101     CAPE CORAL        FL      33904
ANCHORAGE SCHOOL DISTRIC                    ANCHORAGE BOE ‐ TAX COLL              11400 RIDGE ROAD                                         ANCHORAGE         KY      40223
ANCLOTE CONSTRUCTION LLC                    4038 GRAND BLVD                                                                                NEW PORT RICHEY   FL      34652
ANCONA, MARCELLA                            ADDRESS ON FILE
ANCOR CONTRACTING                           5208 AIRPORT FREEWAY                                                                           FORT WORTH        TX      76117
ANCRAM TOWN                                 ANCRAM TOWN‐ TAX COLLECT              1416 COUNTY ROUTE 7                                      ANCRAM            NY      12502
AND REMODELING                              1235 HIGHLANDS BLVD                                                                            MONROE            GA      30656
ANDERS INS AGENCY INC                       26040 FIVE MILE                                                                                REDFORD           MI      48239
ANDERS, MARCUS                              ADDRESS ON FILE
ANDERSEN, AARON                             ADDRESS ON FILE
ANDERSEN, ANDREA                            ADDRESS ON FILE
ANDERSEN, SHEA                              ADDRESS ON FILE
ANDERSEN, STEVEN                            ADDRESS ON FILE
ANDERSON                                    ANDERSON CITY ‐ COLLECTO              PO BOX 397                                               ANDERSON          MO      64831
ANDERSON & ASSOC CREDIT SERVICES LLC        PO BOX 230286                                                                                  PORTLAND          OR      97281
ANDERSON & JACOBY INS                       CONSULTANTS                           3350 S DIXIE HWY                                         MIAMI             FL      33133
ANDERSON & MURISON                          P O  BOX 41911                                                                                 LOS ANGELES       CA      90041
ANDERSON & MURISON INC                      800 WEST COLORADO BLVD                                                                         LOS ANGELES       CA      90041
ANDERSON ALUMINIUM INC                      6214 W LINEBAUGH AVE                                                                           TAMPA             FL      33625
ANDERSON APPRAISAL SERVICE INC              1130 NORTH 5TH STREET                                                                          GRAND FORKS       ND      58203
ANDERSON APPRAISALS                         2984 SNOW FIRE COURT                                                                           REDDING           CA      96003
ANDERSON CITY UTILITIES                     PO BOX 2100                                                                                    ANDERSON          IN      46018‐2100
ANDERSON CONTRACTING AND ROOFING            ANDERSON COMPANY                      1725 N. WASHINGTON ST.                                   ALBANY            GA      31701
ANDERSON CONTRACTING INC                    4786 HANCOCK DR                                                                                MEMPHIS           TN      38116
ANDERSON CONTRACTORS                        DEWAYNE BRECKENRIDGE SR               3088 PARK AVE                                            MEMPHIS           TN      38111
ANDERSON COUNTY                             703 N MALLARD STE 104                                                                          PALESTINE         TX      75801
ANDERSON COUNTY                             ANDERSON COUNTY ‐ COLLEC              703 N MALLARD SUITE 104                                  PALESTINE         TX      75801
ANDERSON COUNTY                             ANDERSON COUNTY ‐ SHERIF              208 SOUTH MAIN STREET                                    LAWRENCEBURG      KY      40342
ANDERSON COUNTY                             ANDERSON COUNTY ‐ TREASU              100 E 4TH AVE, RM 2                                      GARNETT           KS      66032
ANDERSON COUNTY                             ANDERSON COUNTY ‐ TREASU              PO BOX 8002                                              ANDERSON          SC      29622
ANDERSON COUNTY                             ANDERSON COUNTY‐TRUSTEE               100 N MAIN ‐ ROOM 203                                    CLINTON           TN      37716
ANDERSON COUNTY CLERK                       151 SOUTH MAIN STREET                                                                          LAWRENCEBURG      KY      40342
ANDERSON COUNTY CLERK                       500 N CHURCH ST                                                                                PALESTINE         TX      75801
ANDERSON COUNTY CLERK & MASTER              100 N MAIN ST RM 308                                                                           CLINTON           TN      37716
ANDERSON COUNTY DISTRICT CLERK              500 N CHURCH ST 18                                                                             PALESTINE         TX      75801
ANDERSON COUNTY REGISTER OF DEEDS           P.O. BOX 8002                                                                                  ANDERSON          SC      29622
ANDERSON COUNTY TAX                         ASSESSOR/COLLECTOR                    P.O. BOX 1990                                            PALESTINE         TX      75802‐1990
ANDERSON COUNTY TAX OFFICE                  401 EAST RIVER STREET                                                                          ANDERSON          SC      29624
ANDERSON COUNTY TREASURER                   401 EAST RIVER ST                                                                              ANDERSON          SC      29622‐8002
ANDERSON COUNTY TRUSTEE                     100 N MAIN ST RM 203                                                                           CLINTON           TN      37716
ANDERSON COUNTY/MOBILE H                    ANDERSON COUNTY ‐ TREASU              PO BOX 8002                                              ANDERSON          SC      29622
ANDERSON FLOORING INC.                      100 PENNSYLVANIA AVE                                                                           VIRGINIA BEACH    VA      23462
ANDERSON HUNTER LAW FRIM                    2707 COLBY AVENUE                     SUITE 1001                                               EVERETT           WA      98206
ANDERSON INS                                3491 SHELBY RAY CT                                                                             CHARLESTON        SC      29414
ANDERSON INS ASSOC                          P.O. BOX 30667                                                                                 CHARLESTON        SC      29417
ANDERSON INS ASSOCIATES                     PO BOX 1858                                                                                    PAWLEYS ISLAND    SC      29585
ANDERSON INS LLC                            1180 HWY 17 STE 3                                                                              LITTLE RIVER      SC      29566
ANDERSON MILL HOA, INC                      PO BOX 724                                                                                     AUSTELL           GA      30168
ANDERSON REALTY                             P O BOX 977                                                                                    HALIFAX           VA      24558
ANDERSON REST &                             ROBIN & AARTI GOSWAMI                 12920 CYPRESS N HOUSTON                                  CYPRESS           TX      77429
ANDERSON RESTORATION                        12920 CYPRESS N HOUSTON                                                                        CYPRESS           TX      77429
ANDERSON RETAIL, INC.                       POST OFFICE BOX 16055                                                                          HATTIESBURG       MS      39404
ANDERSON ROOFING                            CURTIS E ANDERSON                     723 E. MAGNOLIA ST                                       VALDOSTA          GA      31601
ANDERSON ROOFING                            M & T ANDERSON ENTERPRISES, INC.      197 STONEWOOD BOULEVARD                                  BARTONVILLE       TX      76226
ANDERSON ROOFING &                          BRADLEY & THUY CLAUSEN                4420 SOUTH 228 PLAZA                                     ELKHORN           NE      68022
ANDERSON ROOFING, INC                       2010 VZ CR 1921                                                                                FRUITVALE         TX      75127
ANDERSON TOWN                               ANDERSON TWN TREASURER                2200 COUNTY ROAD Y                                       GRANTSBURG        WI      54840
ANDERSON TREE EXPERTS                       21 MONTAUK CT.                                                                                 BALTIMORE         MD      21234
ANDERSON WATKINS                            ASSOCIATES INC                        31 CENTRAL ST                                            WESTBROOK         ME      04092
ANDERSON, AMBER                             ADDRESS ON FILE
ANDERSON, ASHLEE                            ADDRESS ON FILE
ANDERSON, AUTUMN                            ADDRESS ON FILE
ANDERSON, BRANDY                            ADDRESS ON FILE
ANDERSON, CHRISTOPHER                       ADDRESS ON FILE
ANDERSON, CHRISTY                           ADDRESS ON FILE
ANDERSON, CRISTINA                          ADDRESS ON FILE
ANDERSON, DANA                              ADDRESS ON FILE




                                                                                                            Page 41 of 998
                                      19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                       PgCREDITOR MATRIX
                                                                                             45 of 1004
Creditor Name                            Address1                         Address2                                     Address3     City               State   Zip     Country
ANDERSON, DONNA                          ADDRESS ON FILE
ANDERSON, ELIZABETH                      ADDRESS ON FILE
ANDERSON, FALLON                         ADDRESS ON FILE
ANDERSON, GABRIAL                        ADDRESS ON FILE
ANDERSON, HEATHER                        ADDRESS ON FILE
ANDERSON, HERMAN                         ADDRESS ON FILE
ANDERSON, JAMES                          ADDRESS ON FILE
ANDERSON, JAYME                          ADDRESS ON FILE
ANDERSON, JILL                           ADDRESS ON FILE
ANDERSON, JUDI                           ADDRESS ON FILE
ANDERSON, JUDITH                         ADDRESS ON FILE
ANDERSON, JUSTIN                         ADDRESS ON FILE
ANDERSON, KAWANA                         ADDRESS ON FILE
ANDERSON, KEITH A.                       ADDRESS ON FILE
ANDERSON, KIMBERLY                       ADDRESS ON FILE
ANDERSON, KRISTA                         ADDRESS ON FILE
ANDERSON, LINDA                          ADDRESS ON FILE
ANDERSON, LORETHA                        ADDRESS ON FILE
ANDERSON, OLIVER                         ADDRESS ON FILE
ANDERSON, PHERNITA                       ADDRESS ON FILE
ANDERSON, REBECCA                        ADDRESS ON FILE
ANDERSON, RUTH                           ADDRESS ON FILE
ANDERSON, RYVER                          ADDRESS ON FILE
ANDERSON, SHANIKA                        ADDRESS ON FILE
ANDERSON, SHANNON                        ADDRESS ON FILE
ANDERSON, SHAYLA                         ADDRESS ON FILE
ANDERSON, SONYA                          ADDRESS ON FILE
ANDERSON, STEVEN                         ADDRESS ON FILE
ANDERSON, TARHONDA                       ADDRESS ON FILE
ANDERSON, TASIA                          ADDRESS ON FILE
ANDERSON, TESSA                          ADDRESS ON FILE
ANDERSON, TIANYA                         ADDRESS ON FILE
ANDERSON, TIFFANY                        ADDRESS ON FILE
ANDERSON, TIMOTHY                        ADDRESS ON FILE
ANDERSON‐KRAUSE INC                      238 EAST MAIN STREET                                                                       BRANFORD           CT      06405
ANDERTON PLUMBING INC                    6101 COUNTY ROAD 108                                                                       TOWN CREEK         AL      35672
ANDES INDUSTRIES                         2606 NW VESPER ST                                                                          BLUE SPRINGS       MO      64015
ANDES TOWN                               ANDES TOWN ‐ TAX COLLECT         PO BOX 356                                                ANDES              NY      13731
ANDIA INSURANCE AGENCY                   17 MONMOUTH STREET                                                                         RED BANK           NJ      07701
ANDIAMO ADVISORS LLC                     3 WINSTON COURT                                                                            MEDFORD            NJ      08055
ANDIAMO ADVISORS, LLC                    ATTN: GENERAL COUNSEL            30 NORTH 41ST STREET                                      PHILADELPHIA       PA      19104
ANDIAMO ADVISORS, LLC                    ATTN: RICHARD GILLESPIE          3 WINSTON COURT                                           MEDFORD            NJ      08055
ANDOVER                                  95 OLD RIVER RD                                                                            ANDOVER            MA      01810
ANDOVER AT CARILLON HOA                  750 W LAKE COOK RD               SUITE 190                                                 BUFFALO GROVE      IL      60089
ANDOVER BORO                             ANDOVER BORO ‐ TAX COLLE         137 MAIN STREET                                           ANDOVER            NJ      07821
ANDOVER CEN. SCH.(CMBND.                 ANDOVER CEN. SCH‐TAX COL         PO BOX G                                                  ANDOVER            NY      14806
ANDOVER ESTATES                          105 EAST RHONDA                                                                            ANDOVER            KS      67002
ANDOVER TOWN                             ANDOVER TOWN  ‐ TAX COLL         36 BARTLETT STREET                                        ANDOVER            MA      01810
ANDOVER TOWN                             ANDOVER TOWN ‐ TAX COLLE         17 SCHOOL ROAD                                            ANDOVER            CT      06232
ANDOVER TOWN                             ANDOVER TOWN ‐ TAX COLLE         P.O. BOX 219                                              ANDOVER            ME      04216
ANDOVER TOWN                             ANDOVER TOWN ‐ TAX COLLE         P.O. BOX 61                                               ANDOVER            NH      03216
ANDOVER TOWN                             ANDOVER TOWN‐ TAX COLLEC         PO BOX 777                                                ANDOVER            NY      14806
ANDOVER TOWN                             ANDOVER TOWN‐TAX COLLECT         953 WESTON‐ANDOVER RD                                     ANDOVER            VT      05143
ANDOVER TOWNSHIP                         ANDOVER TWP ‐ COLLECTOR          134 NEWTON‐ SPARTA ROAD                                   NEWTON             NJ      07860
ANDOVER VILLAGE                          ANDOVER VILLAGE‐ CLERK           PO BOX 721                                                ANDOVER            NY      14806
ANDRADE, JOSHUA                          ADDRESS ON FILE
ANDRE HALL &                             ADDRESS ON FILE
ANDRE TOFFEL TRUSTEE OF CUBA TIMBER      COMPANY                          450‐A CENTURY PARK S STE 206‐A                            BIRMINGHAM         AL      35226
ANDRE, AMBER                             ADDRESS ON FILE
ANDREA & RYAN EDWARDS                    ADDRESS ON FILE
ANDREA & TODD MYERS                      ADDRESS ON FILE
ANDREA ALBANESE                          ADDRESS ON FILE
ANDREA ALLEN AS TRUSTEE                  ADDRESS ON FILE
ANDREA BULLOCK &                         ADDRESS ON FILE
ANDREA CELLI TRUSTEE                     7 SOUTHWOODS BLVD                                                                          ALBANY             NY      12211
ANDREA J ARTMAN TAX COLLECTOR            PO BOX 107                                                                                 EAST VANDERGRIFT   PA      15629
ANDREA JUARNEZ AND KIRBY                 ADDRESS ON FILE
ANDREA KOVACH TAX COLLECTOR              200 OAK HILL ROAD                                                                          ADAH               PA      15410
ANDREA L IRVIN                           ADDRESS ON FILE
ANDREE, THOMAS                           ADDRESS ON FILE




                                                                                                      Page 42 of 998
                                19-10412-jlg                Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                        PgCREDITOR MATRIX
                                                                                              46 of 1004
Creditor Name                      Address1                                Address2                                       Address3                             City           State   Zip     Country
ANDRES LANDSCAPING                 ANDRES VALADEZ                          1801 16TH AVE                                                                       SANTA CRUZ     CA      95062
ANDRES LOPEZ ALAMO                 BO. RIO CHIQUITO CARR. 9988 KM 0.8                                                                                          LUQUILLO       PR      00773
ANDRES PEREZ JR                    14002 NW 82ND AVE                                                                                                           MIAMI          FL      33016
ANDRES SERRANO BETANCOURT          13417 GLENWYCK LN.                                                                                                          HUNTERSVILLE   NC      28078
ANDRES, JOHN                       ADDRESS ON FILE
ANDRES, KIMBERLY                   ADDRESS ON FILE
ANDRES, MARK                       ADDRESS ON FILE
ANDREW A SMITH COMPANY             4215 SPRING STREET SUITE 225                                                                                                LA MESA        CA      91941
ANDREW CNTY MTL                    422 COURTH ST                                                                                                               SAVANNAH       MO      64485
ANDREW CNTY MTL                    P O BOX 263                                                                                                                 SAVANNAH       MO      64485
ANDREW COUNTY                      ANDREW COUNTY ‐ COLLECTO                PO BOX 47                                                                           SAVANNAH       MO      64485
ANDREW D. TARR, P.A                ADDRESS ON FILE
ANDREW GS PAINTING &               ADDRESS ON FILE
ANDREW HUICHAPA CONTRACTING        ANDRES HUICHAPA                         19748 LAURETTE DR                                                                   PORTER         TX      77365
ANDREW J PREST JR.                 ADDRESS ON FILE
ANDREW KRASNOW &                   ADDRESS ON FILE
ANDREW L HALLUMS                   ADDRESS ON FILE
ANDREW MILLER INS                  ADDRESS ON FILE
ANDREW MORGAN FURNITURE            CALIFORNIA CUSTOM FURNITURE             & DRAPERY, INC.                                2835 LA MIRADA DRIVE, SUITE C        VISTA          CA      92081
ANDREW NICKLOUS DYKES              PO BOX 1191                                                                                                                 LEAGUE CITY    TX      77574
ANDREW NOWAK & MARY                NOWAK                                   2619 N 10TH RD                                                                      WORDEN         MT      59088
ANDREW RAITZ                       6416 JAY STREET                                                                                                             ARVADA         CO      80003
ANDREW SEDERBERG CONSTRU           PO BOX 516                                                                                                                  LOLETA         CA      95551
ANDREW WRIGHT &                    ADDRESS ON FILE
ANDREWS & PRICE LLC                1500 ARDMORE BOULEVARD.                 SUITE 506                                                                           PITTSBURGH     PA      15221
ANDREWS CITY/ISD TAX OFF           ANDREWS CITY/ISD ‐ COLLE                600 N MAIN ST                                                                       ANDREWS        TX      79714
ANDREWS CONSTRUCTION               ANDREW TORRES                           409 N. LAMONT ST.                                                                   ARANSAS PASS   TX      78336
ANDREWS COUNTY                     ANDREWS COUNTY ‐ TAX COL                210 NW 2ND                                                                          ANDREWS        TX      79714
ANDREWS HOME SERVICES              ANDREW POLK                             ANDREW POLK                                    422 NORTHRIDGE LN                    WINDER         GA      30680
ANDREWS KURTH LLP                  600 TRAVIS, SUITE 4200                                                                                                      HOUSTON        TX      77002
ANDREWS, AMIRA                     ADDRESS ON FILE
ANDREWS, CLAUDIA                   ADDRESS ON FILE
ANDREWS, JEFFREY                   ADDRESS ON FILE
ANDREWS, RINIECE                   ADDRESS ON FILE
ANDREWS, STEVEN                    ADDRESS ON FILE
ANDREWS, TERESA                    ADDRESS ON FILE
ANDRIE, NICHOLAS                   ADDRESS ON FILE
ANDRIS, SEAN                       ADDRESS ON FILE
ANDRUS BROTHERS 1 LTD              7655 WEST 81ST                                                                                                              AMARILLO       TX      79119
ANDRUS BROTHERS ROOFING            AND CRISTI BRIGHT                       7655 WEST 81ST                                                                      AMARILLO       TX      79119
ANDRUS BROTHERS ROOFING            JIM HARTLINE                            BOX 64124                                                                           LUBBOCK        TX      79464
ANDRUS, QUINN                      ADDRESS ON FILE
ANDRZEJ POZNIAK                    ADDRESS ON FILE
ANDY & BOBS ROOFING/GUTTERS        ADDRESS ON FILE
ANDY AND CHRISTEENA MOONEYHAN      ADDRESS ON FILE
ANDY HANDYMAN                      ADDRESS ON FILE
ANDY MONTANA INS                   908 W 11TH ST                                                                                                               FRIONA         TX      79035
ANDYS ASSURANCE AGENCY             1441 W FLAGLER ST                                                                                                           MIAMI          FL      33135
ANDYS REMODELING SERVICE           ANDRZEJ SZYDLIK                         ANDRZEJ SZYDLIK                                65 ALEXANDER ROAD                    NEW BRITAIN    CT      06053
ANDYS TREE SERVICE                 CURTIS ANDREWS                          5180 SHERINGER RD                                                                   FRUITPORT      MI      49415
ANEEQ ENTERPRISES LTD              1768 VETERANS MEMO HWY 4                                                                                                    AUSTELL        GA      30168
ANEOSIS INSURANCE                  SERVICING GROUP INC                     3340 SE FEDERAL HWY 250                                                             STUART         FL      34997
ANEOSIS INSURANCE GROUP            & DANIEL & CINDY GUNTHER                3340 SE FEDERAL HWY 250                                                             STUART         FL      34997
ANESE MCKNIGHT, ET AL.             CARY R. ROSENTHAL, 14297                ROSENTHAL & ASSOCIATES P.C.                    SPEC. REP. 55 W. WACKER, STE 900     CHICAGO        IL      60601
ANFANG, JANE                       ADDRESS ON FILE
ANGCO, JUSTIN                      ADDRESS ON FILE
ANGEL CABALLERO QUINONES           ADDRESS ON FILE
ANGEL CASTRO & MARTHA              ADDRESS ON FILE
ANGEL E COBO                       ADDRESS ON FILE
ANGEL E. VELEZ GONZALEZ            ADDRESS ON FILE
ANGEL EDUARDO ZUNIGA‐MEZA          ADDRESS ON FILE
ANGEL FRONTINO &                   ADDRESS ON FILE
ANGEL GABRIEL RIOS                 ADDRESS ON FILE
ANGEL HERNANDEZ JORGE              ADDRESS ON FILE
ANGEL L REYES & ASSOCIATES PC      5950 BERKSHIRE LANE STE 410                                                                                                 DALLAS         TX      75225
ANGEL LUIS MATOS RAMOS             ADDRESS ON FILE
ANGEL R ACOSTA DE LA ROSA          ADDRESS ON FILE
ANGEL ROSADO COLLAZO               ADDRESS ON FILE
ANGEL ROSARIO                      ADDRESS ON FILE
ANGEL, VANESSA                     ADDRESS ON FILE




                                                                                                         Page 43 of 998
                                       19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                              Main Document
                                                                                                  PgCREDITOR MATRIX
                                                                                                        47 of 1004
Creditor Name                              Address1                                  Address2                                         Address3                                 City               State   Zip          Country
ANGELA CONRAD                              ADDRESS ON FILE
ANGELA DAVISON                             ADDRESS ON FILE
ANGELA J. REGULUS                          ADDRESS ON FILE
ANGELA KOSHINSKI                           ADDRESS ON FILE
ANGELA M ROSS ATTORNEY AT LAW              PO BOX 193                                                                                                                          ALBANY             VT      05820
ANGELA MARTINEZ &                          ADDRESS ON FILE
ANGELA NEWTON                              ANGELA NEWTON, PRO SE                     1015 EASTON AVE, APT 155                                                                  SOMERSET           NJ      08873
ANGELA STAGE AND                           ADDRESS ON FILE
ANGELA TELESCA & ROCCO                     ADDRESS ON FILE
ANGELICA TOWN                              ANGELICA TOWN‐ TAX COLLE                  PO BOX 338/49 PARK CIRCL                                                                  ANGELICA           NY      14709
ANGELICA TOWN                              ANGELICA TWN TREASURER                    N2981 GREEN VALLEY RD.                                                                    PULASKI            WI      54162
ANGELICA VILLAGE                           ANGELICA VILLAGE‐ CLERK                   21 PEACOCK HILL ROAD                                                                      ANGELICA           NY      14709
ANGELINA CONSTRUCTION                      37641 HACKER DR                                                                                                                     STERLING HEIGHTS   MI      48310
ANGELINA COUNTY                            ANGELINA COUNTY ‐ COLLEC                  P O BOX 1344                                                                              LUFKIN             TX      75902
ANGELINA COUNTY CLERK                      P.O. BOX 908                                                                                                                        LUFKIN             TX      75902
ANGELINA COUNTY DISTRICT CLERK             PO BOX 908                                                                                                                          LUFKIN             TX      75902
ANGELINA COUNTY TAX ASSESSOR               COLLECTOR                                 P.O. BOX 1344                                                                             LUFKIN             TX      75902‐1344
ANGELINA RAEL, ET AL.                      PATRICK R. BRITO, ESQ.                    1850 OLD PECOS TRAIL, SUITE G                                                             SANTA FE           NM      87505
ANGELO APPRAISAL SERVICE LLC               1504 SALEM AVE                                                                                                                      EDMOND             OK      73003
ANGELO DI FABRIZIO &                       KAY DI FABRIZIO                           1495 MORRIS AVE                                                                           UNION              NJ      07083
ANGELO TORRES & ELIDANIA TORRES            2841 ADRIAN ST                                                                                                                      SAN DIEGO          CA      92110
ANGELONE, MICHAEL                          ADDRESS ON FILE
ANGELOS KOLOBOTOS                          MICHAEL AVANESIAN; MOHAMMAD MAAZ          HARPREET SINGH; SEROP HOVSEPIAN JT LEGAL         GRP APC 801 N. BRAND BLVD. STE. 1130     GLENDALE           CA      91203
ANGELOVIC INSURANCE AGY                    641 MONROE TPKE                                                                                                                     MONROE             CT      06468
ANGELS CONSTRUCTION LLC                    1121 MEADOW VIEW LN                                                                                                                 OKLAHOMA CITY      OK      73010
ANGEL'S REAL ESTATE & PROPERTY MGMT SVCS   ATTN: ANGEL BURSCH                        7682 SILVER LAKE ROAD                                                                     MOUNDS VIEW        MN      55112
ANGELS ROOFING                             ANGEL HERNANDEZ                           1572 GILLETTE ST                                                                          DALLAS             TX      75217
ANGIE SMITH AGENCY                         2600 SOUTHSHORE BLVD                      SUITE 300                                                                                 LEAGUE CITY        TX      77573
ANGIUS & TERRY COLLECTION LLC              1120 NORTH TOWN CENTER DRIVE              SUITE 260                                                                                 LAS VEGAS          NV      89144
ANGLE AGENCY                               PO BOX 670                                                                                                                          SHELTON            WA      98584
ANGLE CARPENTY AND                         ANTHONY & VICTORIA FUSCO                  114 WELLINGTON DR                                                                         CARMEL             NY      10512
ANGOLA VILLAGE                             ANGOLA VILLAGE ‐ CLERK                    41 COMMERCIAL ST                                                                          ANGOLA             NY      14006
ANGOSS SOFTWARE CORP                       330 BAY ST  STE 200                                                                                                                 TORONTO            ON      M5H2S8       CANADA
ANGOSS SOFTWARE CORPORATION                ATTN: GENERAL COUNSEL                     111 GEORGE STREET                                SUITE 200                                TORONTO            ON      M5A 2N4      CANADA
ANGOSS SOFTWARE CORPORATION                ATTN: GENERAL COUNSEL                     330 BAY STREET                                   SUITE 200                                TORONTO            ON      M5H 2        CANADA
ANGTON, EVELYN                             ADDRESS ON FILE
ANGUIANO, ANTHONY                          ADDRESS ON FILE
ANGULO, CHRISTIAN                          ADDRESS ON FILE
ANHORN, KARILYN                            ADDRESS ON FILE
ANIMAL REMOVAL AND REPAIR, LLC             263 SEMINOLE STREET                                                                                                                 MOBILE             AL      36606
ANIMAS VALLEY LEASING LLC                  PO BOX 580                                                                                                                          FLORA VISTA        NM      87415
ANIMASHAUN, LA JUAN                        ADDRESS ON FILE
ANISENN INC                                771 W 51ST PL                                                                                                                       HIALEAH            FL      33012
ANITA GROSS AND                            EST OF TERRY GROSS SR                     5246 WAR WAGON DR                                                                         SAN JOSE           CA      95136
ANITA MCKENNEY                             15132 N VERBENA ST                                                                                                                  EL MIRAGE          AZ      85335
ANITA TROXLER TRUSTEE                      PO BOX 1720                                                                                                                         GREENSBORO         NC      27402‐1720
ANIWA VILLAGE                              ANIWA VLG TREASURER                       PO BOX 15                                                                                 ANIWA              WI      54408
ANJO APPRAISAL SERVICES                    11302 CROSSDALE AVE                                                                                                                 NORWALK            CA      90650
ANKER APPRAISAL SERVICES                   15540 C ROCKFIELD BLVD STE 207                                                                                                      IRVINE             CA      92618
ANM CONSTRUCTION AND                       WALTER & ILKA RODRIGUEZ                   1604 W 130TH ST                                                                           GARDENA            CA      90249
ANN ARBOR CITY                             ANN ARBOR CITY ‐ TREASUR                  301 E. HURON ST                                                                           ANN ARBOR          MI      48107
ANN ARBOR TOWNSHIP                         TAX COLLECTOR                             3792 PONTIAC TRAIL                                                                        ANN ARBOR          MI      48105
ANN BOLTE &                                ANDY BOLTE                                1112 COUNTRY ROAD 703                                                                     CULLMAN            AL      35055
ANN FOLEY INS AGENCY                       657 GALLIVAN BLVD                                                                                                                   DORCHESTER         MA      02124
ANN HARRIS BENNETT TAX ASSESSOR            COLLECTOR                                 PO BOX 4622                                                                               HOUSTON            TX      77210
ANN HUNT                                   ADDRESS ON FILE
ANN L HERRING                              ADDRESS ON FILE
ANN M. DELANEY  TRUSTEE                    PO BOX 441285                                                                                                                       INDIANAPOLIS       IN      46244‐1285
ANN MCGOVERN                               ADDRESS ON FILE
ANN PREWITT GROUP LLC                      DBA BERKSHIRE HATHAWAY HOME SERVICES      2555 MARSHALL RD, SUITE A,                       ANN PREWITT GULFCOAST REALTY             BILOXI             MS      39531
ANN PREWITT HOME SERVICES, LLC             ANN PREWITT                               126 WESTOVER DRIVE                                                                        HATTIESBURG        MS      39402
ANN THOM & MR COOPER                       ADDRESS ON FILE
ANNA BOWLING, ET AL.                       POWELL & MAJESTRO PLLC                    ANTHONY J. MAJESTRO, ESQ                         405 CAPITOL STREET, SUITE P‐1200         CHARLESTON         WV      25301
ANNA DEAN FARMS HOMEOWNERS ASSOCIATION     P.O. BOX 348                                                                                                                        BARBERTON          OH      44203
ANNA HALL APPRAISALS LLC                   PO BOX 174                                                                                                                          SWANSBORO          NC      28584
ANNA HERRERA, ET AL.                       RICHARD S. ALEMBIK, PC                    315 W. PONCE DE LEON AVE.                        STE. 250                                 DECATUR            GA      30030‐5100
ANNA L ENSLEY & ASSOCIATES INC             2129 GENERAL BOOTH BLVD 103‐280                                                                                                     VIRGINIA BEACH     VA      23454
ANNA M. LOPP, ET AL.                       PRO SE ‐ ANNA M. LOPP                     2503 BUCKNELL DRIVE                                                                       VALRICO            FL      33596
ANNA RAE BURCH                             ADDRESS ON FILE
ANNABETH PLACE PROPERTY                    13083 CONCORD DRIVE WEST                                                                                                            LILLIAN            AL      36549




                                                                                                                     Page 44 of 998
                                           19-10412-jlg            Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                               PgCREDITOR MATRIX
                                                                                                     48 of 1004
Creditor Name                                 Address1                            Address2                                     Address3                                City             State   Zip          Country
ANNALY                                        5001 CHANDLERS WHARF 4                                                                                                   CHRISTIANSTED    VI      820
ANNAREE P ALLISON                             ADDRESS ON FILE
ANNAVILLE INS AGENCY                          14602 COMPASS ST A                                                                                                       CORPUS CHRISTI   TX      78418
ANNE ARUNDEL COUNTY                           44 CALVERT STREET                   ROOM 110                                                                             ANNAPOLIS        MD      21401
ANNE ARUNDEL COUNTY                           ATTN: ANNE ARUNDEL                  OFFICE OF FINANCE                            P.O. BOX 2700                           ANNAPOLIS        MD      21404
ANNE ARUNDEL COUNTY                           OFFICE OF FINANCE‐ANNE A            44 CALVERT STREET, RM 11                                                             ANNAPOLIS        MD      21401
ANNE ARUNDEL COUNTY                           PO BOX 17003                                                                                                             BALTIMORE        MD      21297‐1003
ANNE ARUNDEL COUNTY                           PO BOX 71                                                                                                                ANNAPOLIS        MD      21404
ANNE ARUNDEL COUNTY /SEM                      OFFICE OF FINANCE‐ANNE A            44 CALVERT STREET, RM 11                                                             ANNAPOLIS        MD      21401
ANNE ARUNDEL COUNTY MD                        PO BOX 427                                                                                                               ANNAPOLIS        MD      21404
ANNE ARUNDEL COUNTY, MARYLAND                 44 CALVERT STREET,                  ROOM 110                                                                             ANNAPOLIS        MD      21401
ANNE ARUNDEL FRONT FOOT                       OFFICE OF FINANCE‐ANNE A            44 CALVERT ST, RM 110  M                                                             ANNAPOLIS        MD      21401
ANNE AUBRY APPRAISALS                         3130 SE 18TH PLACE                                                                                                       CAPE CORAL       FL      33904
ANNE RIDGEWAY                                 SKELTON & BLACKSTONE                JOHN H. SKELTON                              301 WASHINGTON AVENUE                   MARIETTA         GA      30060
ANNE T AKERS                                  ADDRESS ON FILE
ANNE VANEENWYK                                ADDRESS ON FILE
ANNE W FULPER AND                             ADDRESS ON FILE
ANNETTE C CRAWFORD BANKRUPTCY                 TRUSTEE                             8778 GOODWOOD BLVD                                                                   BATON ROUGE      LA      70896
ANNETTE GIOIOSA                               ADDRESS ON FILE
ANNETTE HENDERSON                             ADDRESS ON FILE
ANNETTE JOHNSON‐MERRION                       ADDRESS ON FILE
ANNETTE L WILLIAMS                            ANNETTE L. WILLIAMS, PRO SE
ANNETTE THAYER TOWN OF                        BERKSHIRE TAX COLLECTOR             18 RAILROAD AVE                                                                      BERKSHIRE        NY      13736
ANNETTE YOUNG                                 ADDRESS ON FILE
ANNIE MAE HAMILTON                            SOUTH CAROLINA LEGAL SERVICES       P.O. BOX 1646                                                                        ORANGEBURG       SC      29116
ANNIERY GUZMAN &                              ADDRESS ON FILE
ANNIN TOWNSHIP                                ANNIN TWP ‐ TAX COLLECTO            67 RAILROAD AVE, POB 143                                                             TURTLE POINT     PA      16750
ANNSVILLE TOWN                                ANNSVILLE TOWN ‐ TAX COL            P O BOX 264                                                                          TABERG           NY      13471
ANNVILLE TOWNSHIP                             LEBANON COUNTY ‐ TREASUR            400 S 8TH ST RM 103                                                                  LEBANON          PA      17042
ANNVILLE‐CLEONA S.D./ANN                      KEYSTONE COLLECTIONS                546 WENDEL ROAD                                                                      IRWIN            PA      15642
ANNVILLE‐CLEONA S.D./CLE                      KEYSTONE COLLECTIONS                546 WENDEL ROAD                                                                      IRWIN            PA      15642
ANNVILLE‐CLEONA S.D./NOR                      KEYSTONE COLLECTIONS                546 WENDEL ROAD                                                                      IRWIN            PA      15642
ANOKA COUNTY                                  2100 3RD AVE                                                                                                             ANOKA            MN      55303
ANOKA COUNTY                                  ANOKA CO. ‐ PROPERTY TAX            GOVERNMENT CENTER 2100 3                                                             ANOKA            MN      55303
ANOSUYA DATTA, ET AL.                         JOSEPH C. ROSENBLIT, ESQ.           1370 N. BREA BLVD., # 235                                                            FULLERTON        CA      92835
ANSAY AND ASSOCS                              419 S WASHINGTON ST                                                                                                      GREEN BAY        WI      54305
ANSCO APPRAISAL COMPANY                       230 MAIN STREET                                                                                                          SACO             ME      04072
ANSELL GRIMM & AARON PC                       1500 LAWRENCE AVENUE                                                                                                     OCEAN            NJ      07712
ANSELL GRIMM & AARON, PC                      214 CARNEGIE CENTER, SUITE 112                                                                                           PRINCETON        NJ      08540
ANSELMO LINDBERG &                            ASSOCIATES LLC                      PO BOX 3228                                                                          NAPERVILLE       IL      60563
ANSELMO LINDBERG & ASSOCIATES LLC             1771 WEST DIEHL ROAD                SUITE 120 PO BOX 3228                                                                NAPERVILLE       IL      60563‐3228
ANSELMO LINDBERG OLIVER LLC                   PO BOX 3228                                                                                                              NAPERVILLE       IL      60566‐3228
ANSELMO TRISTAN                               6890 GUESS ROAD                                                                                                          BEAUMONT         TX      77708
ANSON COUNTY                                  ANSON COUNTY ‐ TAX COLLE            101 S. GREEN ST.                                                                     WADESBORO        NC      28170
ANSON COUNTY TAX DEPARTMENT                   101 SOUTH GREEN STREET                                                                                                   WADESBORO        NC      28170
ANSON TOWN                                    ANSON TOWN ‐ TAX COLLECT            P.O. BOX 297                                                                         ANSON            ME      04911
ANSON TOWN                                    ANSON TWN TREASURER                 19853 125TH AVENUE                                                                   JIM FALLS        WI      54748
ANSONIA CITY                                  ANSONIA CITY ‐ TAX COLLE            253 MAIN ST‐RM 10                                                                    ANSONIA          CT      06401
ANSONIA TAX COLLECTOR                         253 MAIN ST.                                                                                                             ANSONIA          CT      06401
ANSWER CONSTRUCTION CORPORATION               MONICA CARCAMO                      131 MERRILL STREET                                                                   BRENTWOOD        NY      11717
ANTABLIAN, VICTOR                             ADDRESS ON FILE
ANTELOPE COUNTY                               ANTELOPE COUNTY ‐ TREASU            PO BOX 227                                                                           NELIGH           NE      68756
ANTELOPE HILLS HOA INC.                       C/O AM‐ADVANCE MANAGEMENT, LLC      P. O. BOX 370750                                                                     DENVER           CO      80237
ANTELOPE HOMEOWNERS' ASSOCIATION, ET AL.      J. WILLIAM EBERT                    LIPSON NEILSON COLE SELTZER & GARIN PC       9900 COVINGTON CROSS DR.; SUITE 120     LAS VEGAS        NV      89144
ANTHEM HIGHLANDS COMMUNITY ASSOC              PO BOX 54089                                                                                                             LOS ANGELES      CA      90054
ANTHONY & LUCY SANTIAGO                       ADDRESS ON FILE
ANTHONY & WENDY                               ADDRESS ON FILE
ANTHONY AND CLARA ROYAL                       3804 ROBINSON RD                                                                                                         ALEXANDER CITY   AL      35010
ANTHONY BAKER & BURNS                         10103 N DIVISION ST                 SUITE 102                                                                            SPOKANE          WA      99218
ANTHONY BELLOMO AGENCY                        166‐06 24TH RD                                                                                                           WHITESTONE       NY      11357
ANTHONY CARGO                                 ADDRESS ON FILE
ANTHONY DAVIDE                                PRO SE                              ANTHONY DAVIDE                               9415 SUNSET DRIVE, #274                 MIAMI            FL      33173
ANTHONY DIPERSIO &                            ADDRESS ON FILE
ANTHONY DUCOTE                                ADDRESS ON FILE
ANTHONY ELLIOTT &                             ADDRESS ON FILE
ANTHONY J ARISCO AGENCY                       ADDRESS ON FILE
ANTHONY J ARISCO JR AGY                       ADDRESS ON FILE
ANTHONY J SAUTER                              ADDRESS ON FILE
ANTHONY JOSEPH &                              ADDRESS ON FILE
ANTHONY L CAVALLUCCI                          ADDRESS ON FILE




                                                                                                              Page 45 of 998
                                           19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                                       PgCREDITOR MATRIX
                                                                                                             49 of 1004
Creditor Name                                 Address1                                    Address2                                     Address3                                  City                  State   Zip          Country
ANTHONY L HIGGINS                             ADDRESS ON FILE
ANTHONY LANDSCAPING & TREE SERVICE            KEVIN ANTHONY                               45 SOUTH SYCAMORE                                                                      CLIFTON HEIGHT        PA      19018
ANTHONY LODDO GENERAL CONTRACTOR INC.         ANTHONY LODDO                               21 WALDO AVE.                                                                          WHITE PLAINS          NY      10606
ANTHONY MACIAS                                ADDRESS ON FILE
ANTHONY PADOVANO                              ADDRESS ON FILE
ANTHONY PEARSON ROOFING                       73 COURTNEY RD                                                                                                                     PETAL                 MS      39465
ANTHONY R MCLAUGHLIN                          ADDRESS ON FILE
ANTHONY S CUPO AGENCY                         50 MT PROSPECT AVE                                                                                                                 CLIFTON               NJ      07013
ANTHONY S LUBOFF                              ADDRESS ON FILE
ANTHONY SAMANIEGO                             ADDRESS ON FILE
ANTHONY SMITH & SHELLY                        ADDRESS ON FILE
ANTHONY TARARO DBA CLIMATE KING               ADDRESS ON FILE
ANTHONY TOWNSHIP                              ANTHONY TWP ‐ TAX COLLEC                    4085 MUNCY EXCHANGE ROAD                                                               MUNCY                 PA      17756
ANTHONY TOWNSHIP                              CORINNE PAULHAMUS ‐ COLL                    190 PAULHAMUS RD                                                                       LINDEN                PA      17744
ANTHONY WAYNE HAMM                            685 COUNTY RD 1208                                                                                                                 VINEMONT              AL      35179
ANTHONY WRIGHT &                              ISIS WRIGHT                                 494 CARIBBEAN DR                                                                       KEY LARGO             FL      33037
ANTHONY, BREION                               ADDRESS ON FILE
ANTHONY, JASMINE                              ADDRESS ON FILE
ANTHONYS CONSTRUCTION                         PATRICK C. ANTHONY                          55 MEBANE CEMETARY RD                                                                  HUNTINGDON            TN      38344
ANTHONYS HANDYMAN                             FOR ACCT OF J WHITSON                       1 STONEHAM RD                                                                          EWING TOWNSHIP        NJ      08638
ANTHONYS HVAC CONTRACTOR                      JOHN E ANTHONY                              2025 DIANE LANE                                                                        ALABASTER             AL      35007
ANTHONY'S PAINTING & PAPER HANGING CORP.      ANTHONY MASTRANDO                           2234 ROSEWOOD STREET                                                                   PHILADELPHIA          PA      19145
ANTIDOTE CONSTRUCTION LLC                     2528 MELISSA LN.                                                                                                                   CARROLLTON            TX      75006
ANTIETAM S.D./LOWER ALSA                      ANTIETAM SD ‐ TAX COLLEC                    100 ANTIETAM RD                                                                        READING               PA      19606
ANTIETAM S.D./MT PENN BO                      ANTIETAM SD ‐ TAX COLLEC                    100 ANTIETAM ROAD                                                                      READING               PA      19606
ANTIGO CITY                                   ANTIGO CITY TREASURER                       700 EDISON ST                                                                          ANTIGO                WI      54409
ANTIGO TOWN                                   ANTIGO TWN TREASURER                        W9504 NORTH AV.                                                                        ANTIGO                WI      54409
ANTILLES INS CO                               EDIFICIO 8A PH 500                          CALLE TANCA                                                                            SAN JUAN              PR      901
ANTILLES INS CO                               EDIFICIO 8A PH 500 CALLE TANCA                                                                                                     SAN JUAN              PR      00901
ANTILLES INSURANCE CO                         P O  BOX 9023752                                                                                                                   OLD SAN JUAN          PR      00902
ANTIOCH TOWNSHIP                              ANTIOCH TOWNSHIP ‐ TREAS                    P.O. BOX 690                                                                           MESICK                MI      49668
ANTIS TOWNSHIP                                SUSAN KENSINGER ‐ COLLEC                    909 N 2ND ST                                                                           BELLWOOD              PA      16617
ANTOINE BROWN                                 ADDRESS ON FILE
ANTOLINO, ANDREA                              ADDRESS ON FILE
ANTONIA JO ASTERINO‐STARCHER, ET AL.          BRUNNER QUINN                               RICK BRUNNER, ESQ                            35 NORTH FOURTH STREET, SUITE 200         COLUMBUS              OH      43215
ANTONIO CABRAL &                              ADDRESS ON FILE
ANTONIO CASTRO                                ADDRESS ON FILE
ANTONIO DUARATE III PA                        ADDRESS ON FILE
ANTONIO HOME REPAIR LLC                       135 COTTAGE AVE                                                                                                                    BRIDGETON             NJ      08302
ANTONIO M GREENE                              ADDRESS ON FILE
ANTONIO MORALES AGENCY                        ADDRESS ON FILE
ANTONIO OCASIO, ET AL.                        PETROFF AMSHEN LLP                          DAVID R. SMITH, ESQ.                         1795 CONEY ISLAND AVENUE, 3RD FLOOR       BROOKLYN              NY      11230
ANTONIO QUESADA                               ADDRESS ON FILE
ANTONIO ROMAN JR                              ADDRESS ON FILE
ANTONIO, JESSICA                              ADDRESS ON FILE
ANTONIOS HOME IMPROVEMENTS                    JUAN JUAREZ                                 JUAN JUAREZ                                  623 DUNBAR COURT                          BESSEMER              AL      35020
ANTONSON, TAMMY                               ADDRESS ON FILE
ANTRIM COUNTY TREASURER                       P.O. BOX 544                                                                                                                       BELLAIRE              MI      49615
ANTRIM TOWN                                   ANTRIM TOWN ‐ TAX COLLEC                    66 MAIN STREET                                                                         ANTRIM                NH      03440
ANTRIM TOWNSHIP                               ANTRIM TOWNSHIP ‐ TREASU                    12014 BANCROFT RD.                                                                     MORRICE               MI      48857
ANTRIM TOWNSHIP                               ANTRIM TWP ‐ TAX COLLECT                    39 CHAMBERS LANE                                                                       GREENCASTLE           PA      17225
ANTWAN, HENRY                                 ANTWAN HENRY, PRO SE                        11939 CANYON VALLEY DRIVE                                                              TOMBALL               TX      77377
ANTWERP TOWNSHIP                              ANTWERP TOWNSHIP ‐ TREAS                    24821 FRONT AVE.                                                                       MATTAWAN              MI      49071
ANUAR CASTELLANOS                             LAW OFF. OF DAVID MCQUADE LEIBOWITZ PC      DAVID MCQUADE LEIBOWITZ ONE RIVERWALK PL     700 NORTH ST. MARY'S STREET, STE 1750     SAN ANTONIO           TX      78205
ANVIL CONSTRUCTION                            4133 EDGEWOOD RD NE                                                                                                                CIRCLE PINES          MN      55014
ANYANWU, GLORIA                               ADDRESS ON FILE
ANYI PUBLIC ADJ CONSULT                       CORP                                        8350 NW 167 TERRACE                                                                    MIAMI LAKES           FL      33016
ANYTHING FOR HOMES, INC.                      PO BOX 2691                                                                                                                        LOVES PARK            IL      61132
ANYTHING GUYS                                 1209 NORTH 41 1/2 ROAD                                                                                                             MANTON                MI      49663
ANYTIME APPRAISAL                             8757 AUBURN FOLSOM RD 2767                                                                                                         GRANITE BAY           CA      95746
ANYTOWN TREE TC LLC &                         DERRICK & ALLYSON LAWARY                    501 GOODLETTE RD N D100                                                                NAPLES                FL      34102
AOAO HOOMAKA VILLAGE AT WAIKELE               1165 BETHEL ST 100                                                                                                                 HONOLULU              HI      96813
AOAO MAKAHA VALLEY PLANTATION                 680 LWILEI ROAD SUITE 777                                                                                                          HONOLULU              HI      96817
AOAO OF KEONI ANA                             711 KAPIOLANI BLVD                                                                                                                 HONOLULU              HI      96813
AOC CONSTRUCTION INC                          16838 UPPER 19TH ST S                                                                                                              LAKE ST CROIX BEACH   MN      55043
AOI FLOORS &                                  MARK & MELISSA JAMES                        4861 BUSINESS CENTER WAY                                                               WEST CHESTER          OH      45246
AON RISK SERVICES INC OF FLORIDA              75 REMITTANCE DR STE 1943                                                                                                          CHICAGO               IL      60675‐1943
AOU CONTRACTING LLC                           10111 BAYOU TRAIL CT                                                                                                               HOUSTON               TX      77064
AP CONSTRUCTION, LLC                          ANTHONY PAVESE                              8015 INTERNATIONAL DRIVE, STE 153                                                      ORLANDO               FL      32819
AP REMODELERS INC                             805 GREEN LAWN AVE                                                                                                                 ISLIP TERRACE         NY      11752




                                                                                                                      Page 46 of 998
                                      19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                          PgCREDITOR MATRIX
                                                                                                50 of 1004
Creditor Name                            Address1                            Address2                                     Address3                City                State   Zip          Country
APACHE COUNTY                            APACHE COUNTY ‐ TREASURE            PO BOX 699                                                           ST. JOHNS           AZ      85936
APACHE COUNTY TREASURER                  75 WEST CLEVELAND                   P O BOX 699                                                          ST JOHNS            AZ      85936
APALACHEE CONSTRUCTION                   5108 WOFFORD MILL ROAD                                                                                   FLOWERY BRANCH      GA      30542
APARICIO WALKER &SEELING                 4501 W NAPOLEON AVE                                                                                      METAIRE             LA      70001
APARICIO, MARIA                          ADDRESS ON FILE
APC CONSTRUCTION CO INC                  51129 E ROYAL OAKS DR                                                                                    PERRY               FL      32348
APEKSHABEN PANDYA                        & DIVYESH PANDYA                    1212 SALFORD DR                                                      SCHAUMBURG          IL      60193
APELLES, LLC                             ERNST PAPE                          1738 NW 110TH ST                                                     MIAMI               FL      33167
APELLIE LEGAL SERVICES                   56 E PINE ST STE 301                                                                                     ORLANDO             FL      32801
APELT, JOMARIE                           ADDRESS ON FILE
APEX BROKERAGE CO INS IN                 1765 BATH AVE                                                                                            BROOKLYN            NY      11214
APEX CONSTRUCTION GROUP                  4650 S AKRON STREET                                                                                      GREENWOOD VILLAGE   CO      80111
APEX CONSTRUCTION INC                    2987 JONQUIL TR N                                                                                        LAKE ELMO           MN      55042
APEX CONSTRUCTION INC.                   DAVID WILLIAMS                      5928 PLATT SPRINGS RD.                                               LEXINGTON           SC      29073
APEX CONSTRUCTION SC LLC                 PO BOX 25939                                                                                             GREENVILLE          SC      29616
APEX FUND SERVICES CUST FOR              CERES TAX RECEIVABLES, LLC          1715 HIGHWAY 35                              SUITE 101               MIDDLETOWN          NJ      07748
APEX INS AGENCY                          1911 S FEDERAL HWY 950                                                                                   DELRAY BEACH        FL      33483
APEX RESTORATION DKI                     RESTORE WITH APEX INC               PO BOX 508                                                           TULLAHOMA           TN      37388
APEX RFG CONSULTANTS LLC                 7338 S ALTON WAY 16F                                                                                     CENTENNIAL          CO      80112
APEX ROOFING & RESTORATION LLC           933 YEAGER PARKWAY                                                                                       PELHAM              AL      35124
APEX ROOFING CONSULTANTS, LLC            7322 S. ALTON WAY, SUITE 13K                                                                             CENTENNIAL          CO      80112
APEX ROOFING LLC                         2805 COUNTRYWOOD CIR                                                                                     BIRMINGHAM          AL      35243
APEX TITLE AND ESCROW CORPORATION        3615 CHAIN BRIDGE ROAD, STE E                                                                            FAIRFAX             VA      22030
APEXTERIORS                              376 PRAIRIE HILL RD F                                                                                    SOUTH BELOIT        IL      61080
API CONSTRUCTION &                       RESTORATION INC                     PO BOX 2309                                                          GRANITE BAY         CA      95746
API REAL ESTATE                          3019 W ALBERTA RD                                                                                        EDINBURG            TX      78539
APIA                                     PO BOX 596                                                                                               CASTROVILLE         TX      78009
APICES APPRAISAL GROUP                   LLC                                 PO BOX 60134                                                         CORPUS CHRISTI      TX      78466
APIGEE CORPORATION                       1600 AMPHITHEATRE PARKWAY                                                                                MOUNTAIN VIEW       CA      94043
APIGEE CORPORATION                       ATTN: GENERAL COUNSEL               10 S. ALMADEN BOULEVARD                      16TH FLOOR              SAN JOSE            CA      95113
APK RESTORATION LLC                      11806 PORTER DR                                                                                          CHAMPLIN            MN      55316
APLIN, NANCY                             ADDRESS ON FILE
APLUS APPRAISAL SERVICE                  6596 CHRISTIAN LIGHT RD                                                                                  FUQUAY‐VARINA       NC      27526
A‐PLUS INSURANCE AGENCY                  101 NORTH MAIN                                                                                           PICAYUNE            MS      39466
A‐PLUS ROOFING &                         CONTRACTING                         12400 HW 71 W STE350‐410                                             AUSTIN              TX      78738
A‐PLUS ROOFING & CONTRACTING             2558 W. BELL ST.                                                                                         ODESSA              TX      79766
APLUS ROOFING CO                         PO BOX 397                                                                                               ERIE                CO      80516
APM HOME &                               PAULO & MARIA MOULES                2880 CLEVELAND AVE 8                                                 SANTA ROSA          CA      95403
APODACA, FRANCISCO                       ADDRESS ON FILE
APOLACON TOWNSHIP                        APOLACON TWP ‐ TAX COLLE            2100 CORK HILL RD                                                    BRACKNEY            PA      18812
APOLLO BORO                              KENNETH ANDRING ‐ TAX CO            110 NORTH PLAZA                                                      APOLLO              PA      15613
APOLLO INS BROKERAGE                     PO BOX 140245                                                                                            BROOKLYN            NY      11214
APOLLO RIDGE S.D./APOLLO                 KENNETH ANDRING ‐ TAX CO            110 NORTH PLAZA                                                      APOLLO              PA      15613
APOLLO RIDGE S.D./KISKIM                 APOLLO RIDGE SD ‐ COLLEC            600 FIRST ST.                                                        APOLLO              PA      15613
APOLLO RIDGE S.D./NORTH                  APOLLO RIDGE SD ‐ COLLEC            PO BOX 238                                                           NORTH APOLLO        PA      15673
APOLLO RIDGE SD                          BLACKLICK                           9782 RT 286 HWY W                                                    HOMER CITY          PA      15748
APOLLO RIDGE SD YOUNG TW                 TAX COLLECTOR                       799 DIXON ROAD                                                       CLARKSBURG          PA      15725
APPALACHIAN POWER                        PO BOX 24404                                                                                             CANTON              OH      44701‐4404
APPALACHIAN UNDERWRITERS                 PO BOX 800                                                                                               OAK RIDGE           TN      37831
APPALACHIAN UNDERWRITERS, INC.           4820 BUSINESS CENTER DR.            200                                                                  FAIRFIELD           CA      94534
APPALACHIAN UNDRWRTS                     800 OAK RIDGE A1000                                                                                      OAK RIDGE           TN      37830
APPANOOSE COUNTY                         APPANOOSE COUNTY ‐ TREAS            201 N 12TH STREET                                                    CENTERVILLE         IA      52544
APPEON INC                               425 1ST STREET UNIT 1507                                                                                 SAN FRANCISCO       CA      94105
APPEON LIMITED                           ATTN: GENERAL COUNSEL               1/F SHELL INDUSTRIAL BUILDING                12 LEE CHUNG STREET     CHAI WAN                                 HONG KONG
APPIAH & EMERY                           DEVELOPMENTS LLC                    8929 CARRIAGEWOOD EST DR                                             BATON ROUGE         LA      70817
APPIAH‐KYEREMEH, STELLA                  ADDRESS ON FILE
APPIOTT, DAVID                           ADDRESS ON FILE
APPLAUDABLE ROOFING &                    BRADLEY & KIM SCHONERT              1619 WELD RD                                                         ELGIN               IL      60123
APPLE MOUNTAIN LAKE POA                  PO BOX 2580                                                                                              WINCHESTER          VA      22604
APPLE RIVER TOWN                         APPLE RIVER TWN TREASURE            789 168TH AVE                                                        BALSAM LAKE         WI      54810
APPLE ROOFING LLC                        4833 N. 32ND STREET                                                                                      LINCOLN             NE      68504
APPLE ROOFING LLC                        4833 N. 32ND STREET                                                                                      LINCOLN             NE      68522
APPLE ROOFING LLC &                      BIPIN & TERRI BORA                  4833 N 32 ST                                                         LINCOLN             NE      68504
APPLE VALLEY RIDGE ESTATES HOA           23726 BIRTCHER DR                                                                                        LAKE FOREST         CA      92630
APPLE, SAMANTHA                          ADDRESS ON FILE
APPLEBROOK REALTY                        10039 S WESTERN AVE                                                                                      CHICAGO             IL      60643
APPLEBROOK REALTY, INC.                  ATTN: GARY WEGLARZ                  10039 S. WESTERN AVE.                                                CHICAGO             IL      60643
APPLEBY SYSTEMS,INC                      1520 TROLLEY RD.                                                                                         YORK                PA      17408
APPLEGATE  INDIAN SPRINGS HOA, INC.      902 CLINT MOORE RD110                                                                                    BOCA RATON          FL      33487
APPLEGATE COA COUNCIL OF UNIT            OWNERS INC                          2180 W SR 434 STE 5000                                               LONGWOOD            FL      32779




                                                                                                         Page 47 of 998
                                      19-10412-jlg             Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                               PgCREDITOR MATRIX
                                                                                                     51 of 1004
Creditor Name                            Address1                                 Address2                                    Address3     City               State   Zip          Country
APPLEGATE VILLAGE                        APPLEGATE VILLAGE ‐ TREA                 4315 APPLEGATE RD                                        APPLEGATE          MI      48401
APPLEGATE, ANNA                          ADDRESS ON FILE
APPLEKAMP LAND SURVEYING                 1312 EAST MARGARET STREET                                                                         IRON MOUNTAIN      MI      49801
APPLETON CITY                            APPLETON CITY TREASURER                  100 N APPLETON ST                                        APPLETON           WI      54911
APPLETON CITY                            APPLETON CITY TREASURER                  PO BOX 2519                                              APPLETON           WI      54912
APPLETON PROPERTIES INC                  7100 SW HAMPTON STE 103                                                                           TIGARD             OR      97223
APPLETON TOWN                            APPLETON TOWN ‐ TAX COLL                 2915 SENNENBEC ROAD                                      APPLETON           ME      04862
APPLETON, CRISTIE                        ADDRESS ON FILE
APPLEWOOD VILLAGE I                      C/O J AND L PROPERTY MANAGEMENT INC      10191 WEST SAMPLE ROAD SUITE 203                         CORAL SPRINGS      FL      33065
APPLEWOOD VILLAGE I CONDO                2710 CARAMBOLA CIR  1794                                                                          COCONUT CREEK      FL      33066
APPLING COUNTY                           APPLING CO‐TAX COMMISSIO                 69 TIPPINS ST. SUITE 102                                 BAXLEY             GA      31513
APPLING COUNTY CLERK OF COURT            PO BOX 269                                                                                        BAXLEY             GA      31515
APPOMATTOX COUNTY                        APPOMATTOX COUNTY ‐ TREA                 329‐A COURT STREET                                       APPOMATTOX         VA      24522
APPOMATTOX COUNTY TREASURER              PO BOX 689                                                                                        APPOMATTOX         VA      24522‐0689
APPOMATTOX TOWN                          APPOMATTOX TOWN ‐ TREASU                 210 LINDEN STREET                                        APPOMATTOX         VA      24522
APPRAISAL & REALTY INC                   13734 SW 20 ST                                                                                    FORT LAUDERDALE    FL      33325
APPRAISAL AGENCY INC                     PO BOX 650                                                                                        NIXA               MO      65714
APPRAISAL ASSOC OF                       METROLINA INC                            PO BOX 1313                                              CONCORD            NC      28026
APPRAISAL ASSOC OF METROLINA INC         128 CHURCH ST NE                                                                                  CONCORD            NC      28025
APPRAISAL ASSOCIATES COMPANY             3969 PARK TOWNE COURT NE                                                                          CEDAR RAPIDS       IA      52402
APPRAISAL ASSOCIATES INC                 4025 WEST MAIN ST SUITE 101                                                                       KALAMAZOO          MI      49006
APPRAISAL ASSOCIATES INC                 SUITE 101                                4025 WEST MAIN STREET                                    KALAMAZOO          MI      49006
APPRAISAL ASSOCIATES LLC                 PO BOX 62                                                                                         MCCORDSVILLE       IN      46055
APPRAISAL ASSOCIATES OF GEORGIA INC      3250 RONDELAY DR                                                                                  LITHONIA           GA      30038‐2646
APPRAISAL ASSOCIATES OF NEW ENGLAND      94R PENNSYLVANIA AVE                                                                              NIANTIC            CT      06357
APPRAISAL CO OF SOUTHERN OREGON PC       PO BOX 2005                                                                                       GRANTS PASS        OR      97528
APPRAISAL CONNECTION                     PO BOX 67                                                                                         MOUNT OLIVE        NC      28365
APPRAISAL CONNECTION LLC                 6373 HOLLYHOCK TRL                                                                                BRIGHTON           MI      48116
APPRAISAL EXCHANGE                       59 BOXWOOD CT                                                                                     EDWARDSVILLE       IL      62025
APPRAISAL EXPRESS                        724 WEST STREET                                                                                   STOCKTON           MO      65785
APPRAISAL FIRM                           PO BOX 301159                                                                                     ESCONDIDO          CA      92030
APPRAISAL GIRLS INC                      2164 EAGLE WATCH DR                                                                               HENDERSON          NV      89012
APPRAISAL GROUP INC                      692 N HIGH ST STE 206                                                                             COLUMBUS           OH      43215
APPRAISAL GROUP OF COLORADO              INC                                      4345 BEVERLY ST STE C                                    COLORADO SPRINGS   CO      80918
APPRAISAL INC                            3487 S EVANS ST STE C                                                                             GREENVILLE         NC      27834
APPRAISAL NETWORK INC                    4820 20TH AVE S                                                                                   SALEM              OR      97302
APPRAISAL NETWORK SOLUTION               26329 CHIVE ST                                                                                    MURRIETA           CA      92562
APPRAISAL OF REAL ESTATE                 123 BOSCO DR                                                                                      JACKSONVILLE       NC      28540
APPRAISAL OFFICE                         PO BOX 464                                                                                        MINDEN             NV      89423
APPRAISAL OFFICE INC                     2000 COUNTRY CLUB RD                                                                              SENATOBIA          MS      38668
APPRAISAL OKC                            PO BOX 7752                                                                                       MOORE              OK      73153
APPRAISAL ONE INC                        PO BOX 9385                                                                                       COLUMBUS           OH      43209‐0385
APPRAISAL PLACE INC                      1892 GREENTREE RD STE 203                                                                         CHERRY HILL        NJ      08003
APPRAISAL PROFESSIONALS                  13665 SW TRACY PLACE                                                                              TIGARD             OR      97223
APPRAISAL PROFESSIONALS                  OF SC                                    1221 HOLLAND RD                                          SUMMERTON          SC      29148
APPRAISAL PROFESSIONALS, LLC             P.O. BOX 6342                                                                                     SPARTANBURG        SC      29304
APPRAISAL RESEARCH & DEVELOPMENT         INC                                      PO BOX 81195                                             LAS VEGAS          NV      89180
APPRAISAL RESOURCE GROUP                 PO BOX 917                                                                                        SAINT PAULS        NC      28384
APPRAISAL SERVICE                        28190 E CO 14TH ST                                                                                WELLTON            AZ      85356
APPRAISAL SERVICE COMPANY                233‐H WESTERN BOULEVARD                                                                           JACKSONVILLE       FL      28546
APPRAISAL SERVICE INC                    130 BENEDICT AVE                                                                                  NORWALK            OH      44857
APPRAISAL SERVICES                       6308 HILLVIEW WAY                                                                                 MISSOULA           MT      59803
APPRAISAL SERVICES                       PO BOX 293473                                                                                     SACRAMENTO         CA      95829
APPRAISAL SERVICES GROUP INC             73 FAIRWAY BLVD                                                                                   JACKSON            TN      38305
APPRAISAL SERVICES INC                   500 S CYPRESS RD STE 6                                                                            POMPANO BEACH      FL      33060
APPRAISAL SERVICES OF NORTH ALABAMA      3315 MEMORIAL PARKWAY SW                                                                          HUNTSVILLE         AL      35801
APPRAISAL SERVICES OF PAHRUMP INC        PO BOX 1820                                                                                       PAHRUMP            NV      89041
APPRAISAL SERVICES OF SC INC             PO BOX 1867                                                                                       SUMMERVILLE        SC      29484
APPRAISAL SHOPPE                         PO BOX 10753                                                                                      GREENVILLE         SC      29603‐0753
APPRAISAL SHOPPE INC                     4476 LOOKOUT RD                                                                                   VIRGINIA BEACH     VA      23455
APPRAISAL SOLUTIONS INC                  36 MILL RD NW                                                                                     ALBUQUERQUE        NM      87120
APPRAISAL SOURCE OF VIRGINIA INC         910 ESTATES RD SE                                                                                 ROANOKE            VA      24014
APPRAISAL SPECIALISTS                    INC                                      PO BOX 1247                                              GRANGER            IN      46530
APPRAISAL STATION LLC                    520 S STATE ST STE 162                                                                            WESTERVILLE        OH      43081
APPRAISAL TEAM INC                       1509 BOONES LICK RD                                                                               SAINT CHARLES      MD      63301
APPRAISAL VALUATION                      PO BOX 66                                                                                         LYNNFIELD          MA      01940
APPRAISAL VALUATIONS INC                 PO BOX 66                                                                                         LYNNFIELD          MA      01940
APPRAISALFIRST                           1444 BISCAYNE BLVD SUITE 211                                                                      MIAMI              FL      33132
APPRAISALS BUREAU                        852 CASA DE ORO PLACE                                                                             ESCONDIDO          CA      92025
APPRAISALS BY LAW                        PO BOX 18193                                                                                      TUCSON             AZ      85731




                                                                                                             Page 48 of 998
                                           19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                              PgCREDITOR MATRIX
                                                                                                    52 of 1004
Creditor Name                                 Address1                           Address2                                     Address3     City             State   Zip        Country
APPRAISALS INCORPORATED                       2527 DESERT HILLS DR                                                                         ALAMOGORDO       NM      88310‐7733
APPRAISALS LIGHTNING                          FAST CO                            7249 SURFWOOD DR STE 102                                  FENTON           MI      48430
APPRAISALS LIGHTNING FAST                     7249 SURFWOOD DRIVE STE 102                                                                  FENTON           MI      48430
APPRAISE ALL RESIDENTIAL                      PO BOX 22160                                                                                 PHOENIX          AZ      85028
APPRAISE RICHMOND                             PO BOX 3725                                                                                  RICHMOND         VA      23235
APPRAISE SW FLORIDA LLC                       9291 SPRING RUN BLVD 2708                                                                    BONITA SPRINGS   FL      34135
APPRAISELV                                    228 PIONEERS PEAK AVENUE                                                                     HENDERSON        NV      89002
APPRAISER PLUS LLC                            1720 WYNKOOP ST STE 401                                                                      DENVER           CO      80202
APPRAISERLOFT                                 16745 WEST BERNARDO DRIVE          SUITE 450                                                 SAN DIEGO        CA      92127
APPRAZECOM                                    1926 E 13TH STREET                                                                           TUCSON           AZ      85719
APPROVED CONTRACTORS INC                      819 KINGS LANE                                                                               BENSALEM         PA      19020
APPROVED ROOFING AND CONSTRUCTION, INC.       763 HORIZON VIEW DRIVE                                                                       LAS CRUCES       NM      88011
APRIL LAVAN &                                 ADDRESS ON FILE
APRIL SHAW &                                  ADDRESS ON FILE
APRIL SOUND PROPERTY OWNERS ASSOC. INC.       100 APRIL PARK DRIVE                                                                         MONTGOMERY       TX      77356
APS‐COLUMBUS LLC                              3536 ST MARYS RD OFFICE                                                                      COLUMBUS         GA      31906
APTER, JOHNA                                  ADDRESS ON FILE
AQ CONTRACTING LLC                            CLAUDIA ARISTIZABAL                992 FIRST COLONIAL RD                                     VIRGINIA BEACH   VA      23454
AQDIM, RACHID                                 ADDRESS ON FILE
AQUA FINANCE INC                              1 CORPORATE DR STE 300                                                                       WAUSAU           WI      54401
AQUA RESTORATION &                            CONNIE STOGDEN                     10217 ROSEDALE HWY                                        BAKERSFIELD      CA      93312
AQUA SHIELD ROOFING &                         CONSTRUCTION LLC                   616 S MAIN ST                                             HUGOTON          KS      67951
AQUA SHIELD ROOFING &                         JIMMY WEAVER                       616 S MAIN                                                HUGOTON          KS      67951
AQUA SYSTEMS                                  GULF COAST WATER SERVICES LLC      14611 BEN C. PRATT SIX MILE CYPRESS PKWY                  FORT MYERS       FL      33912
AQUA TECH INC                                 3000 COTTONTOP                                                                               CONWAY           AR      72034
AQUAGARD FOUNDATION SOLUTIONS                 875 PICKENS INDUSTRIAL DRIVE                                                                 MARIETTA         GA      30062
AQUAMAN POOL SERVICE                          4755 TARPON BAY RD                                                                           MYRTLE BEACH     SC      29579
AQUAMATIC COMPLETE                            RESTORATION SERVICES               6565 SO COOK WAY                                          CENTENNIAL       CO      80121
AQUARION WATER COMPANY                        PO BOX 10010                                                                                 LEWISTON         ME      04243‐9427
AQUARION WATER COMPANY                        PO BOX 10010                                                                                 LEWISTON         ME      04343
AQUASTAT LLC                                  301 LAKESIDE DR                                                                              LAFAYETTE        LA      70508
AQUATEK SYSTEMS &                             TROY & MELISSA MCDORMAN            2860 LOMBARDY LN                                          DALLAS           TX      75220
AQUESTA INS SERVICES                          901 MILITARY CUT OFF RD                                                                      WILMINGTON       NC      28405
AQUINNAH TOWN                                 AQUINNAH TOWN ‐ TAX COLL           65 STATE ROAD                                             AQUINNAH         MA      02535
AQUINO, CHARLES                               ADDRESS ON FILE
AQUINO, LAWRENCE                              ADDRESS ON FILE
AR AMERICAN ROOFING INC                       21521 SW 99 CT                                                                               MIAMI            FL      33189
AR APPRAISAL SERVICES INC                     4003 PLATT ST                                                                                NORTH PORT       FL      34286
AR COMMISSIONER                               500 WOODLANE ST STE 109                                                                      LITTLE ROCK      AR      72201
AR COMMISSIONER OF STATE LANDS                500 WOODLANE ST STE 109                                                                      LITTLE ROCK      AR      72201
AR DEPT OF FINANCE & ADMINISTRATION           1816 W 7TH ST RM 2340                                                                        LITTLE ROCK      AR      72203
AR REMODELING LLC                             920 SHADY BROOK LN                                                                           CEDAR HILL       TX      75104
AR ROOFING & GENERAL CONSTRUCTION             ALEJANDRA RENTNA                   700 DENNIS DRIVE                                          DEL RIO          TX      78840
A‐R ROOFING LLC                               40100 N US HWY 281                                                                           PRATT            KS      67124
AR RURAL RISK UND ASSOC                       824 FRONT ST                                                                                 CONWAY           AR      72033
AR RURAL RISK UND ASSOC                       C/O AMERICAN MGMT CORP             824 FRONT ST                                              CONWAY           AR      72033
ARABIAN, RICHARD                              ADDRESS ON FILE
ARACELLI SHABBOT &                            AMI SHABBOT                        2099 CREENVIEW COVE DR                                    WELLINGTON       FL      33414
ARACELYS TORRES &                             MITCHEL FERNANDEZ                  13350 SW 79TH ST                                          MIAMI            FL      33183
ARAGON CITY                                   ARAGON CITY‐TAX COLLECTO           2814 ROME HWY                                             ARAGON           GA      30104
ARAGUZ, ANGELICA                              ADDRESS ON FILE
ARAIZA, JULIETTE                              ADDRESS ON FILE
ARAMARK REFRESHMENT SERVICES                  1515 E HADLEY ST STE 100                                                                     PHOENIX          AZ      85034
ARAMARK REFRESHMENT SERVICES                  6667 OLD SHAKOPEE RD 103                                                                     BLOOMINGTON      MN      55438‐2622
ARAMARK REFRESHMENT SERVICES, LLC             ATTN: GENERAL COUNSEL              1101 MARKET STREET                                        PHILADELPHIA     PA      19107
ARANDJELOVIC, IVANA                           ADDRESS ON FILE
ARANSAS COUNTY                                319 N CHURCH ST                                                                              ROCKPORT         TX      78382
ARANSAS COUNTY                                ARANSAS COUNTY ‐ TAX COL           319 N CHURCH ST                                           ROCKPORT         TX      78382
ARAPAHOE COUNTY                               ARAPAHOE COUNTY‐TREASURE           P.O. BOX 571                                              LITTLETON        CO      80160
ARAUZA, JO‐ANN                                ADDRESS ON FILE
ARBELA TOWNSHIP                               TAX COLLECTOR                      8935 BIRCH RUN RD                                         MILLINGTON       MI      48746
ARBELLA MUTUAL INS                            1100 CROWN COLONY DR                                                                         QUINCY           MA      02269
ARBELLA MUTUAL INSURANCE                      P O BOX 55392                                                                                BOSTON           MA      02205
ARBERRY, WILLIAM                              ADDRESS ON FILE
ARBITMAN, IGOR                                ADDRESS ON FILE
ARBOR TECH TREE CARE                          CHARLES PETROSKI                   12 STINGER STREET                                         HONESDALE        PA      18431
ARBOR TRACE CONDOMINIUM ASSOCIATION INC.      1000 ARBOR LAKE DRIVE                                                                        NAPLES           FL      34110
ARBOR VILLAGE MHC LLC                         7940 SOUTH CIRCLE DRIVE                                                                      PARMA            MI      49269
ARBOR VITAE TOWN                              ARBOR VITAE TWN TREASURE           10675 BIG ARBOR VITAE DR                                  ARBOR VITAE      WI      54568
ARBOR WEST HOA                                9420 ANNAPOLIS RD 105                                                                        LANHAM           MD      20706




                                                                                                             Page 49 of 998
                                           19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                             Main Document
                                                                                              PgCREDITOR MATRIX
                                                                                                    53 of 1004
Creditor Name                                 Address1                           Address2                                       Address3                  City                State   Zip     Country
ARBORETUM CONDO TRUST                         5 SUMMIT ST                                                                                                 PEABODY             MA      01960
ARBORS MANAGEMENT INC                         1670 GOLDEN MILE HIGHWAY                                                                                    MONROEVILLE         PA      15146
ARBORWOOD HOMEOWNERS ASSOCIATION              21802 HIGH PINE TRAIL                                                                                       BOCA RATON          FL      33428
ARBOURS II ‐ PALM BEACHES CONDO ASSOC         6620 LAKE WORTH ROAD, SUITE F                                                                               LAKE WORTH          FL      33467
ARC CONSTRUCTION                              1535 KATHERINE ST NW                                                                                        CULLMAN             AL      35055
ARC CONSTRUCTION                              2308 PRIMROSE DRIVE                                                                                         PASADENA            TX      77502
ARC CONSTRUCTION                              2319 GRISSOM DR                                                                                             SAINT LOUIS         MO      63146
ARC CONSTRUCTION                              ARC CUSTOM HOMES LLC               ARC CUSTOM HOMES LLC                           2319 GRISSOM DR           ST LOUIS            MO      63146
ARC CONTRACTING INC                           2300 HOLLY ROAD                                                                                             NEENAH              WI      54956
ARC MANAGEMENT, INC.                          878 S LIPAN STREET UNIT B                                                                                   DENVER              CO      80223
ARC REALTY  1 IN SALES                        ATTN: MARGARET GALATRO             70 GILBERT STREET                                                        MONROE              NY      10950
ARC REALTY CO INC                             PO BOX 921                                                                                                  ELLWOOD CITY        PA      16117
ARC REALTY GROUP, INC.                        70 GILBERT STREET                                                                                           MONROE              NY      10950
ARCADA TOWNSHIP                               ARCADA TOWNSHIP ‐ TREASU           PO BOX 188                                                               ALMA                MI      48801
ARCADE TOWN                                   ARCADE TOWN ‐ TAX COLLEC           15 LIBERTY STREET                                                        ARCADE              NY      14009
ARCADE VILLAGE                                ARCADE VILLAGE ‐ CLERK             17 CHURCH STREET                                                         ARCADE              NY      14009
ARCADIA                                       ARCADIA CITY ‐ COLLECTOR           150 W. ORCHARD                                                           ARCADIA             MO      63621
ARCADIA CITY                                  ARCADIA CITY TREASURER             203 WEST MAIN STREET                                                     ARCADIA             WI      54612
ARCADIA ELECTRICAL                            1005 WYCKOFF AVE                                                                                            RIDGEWOOD           NY      11385
ARCADIA TOWN                                  ARCADIA TOWN ‐ TAX COLLE           100 E MILLER ST                                                          NEWARK              NY      14513
ARCADIA TOWN                                  ARCADIA TOWN ‐ TAX COLLE           P O BOX 767                                                              ARCADIA             LA      71001
ARCADIA TOWN                                  ARCADIA TWN TREASURER              W26051 STATE RD 95                                                       ARCADIA             WI      54612
ARCADIA TOWNSHIP                              ARCADIA TOWNSHIP ‐ TREAS           15252 IVERSON RD                                                         ARCADIA             MI      49613
ARCADIA TOWNSHIP                              ARCADIA TOWNSHIP ‐ TREAS           4900 SPENCER STREET                                                      LUM                 MI      48412
ARCADIAN RISK MGRS                            628 CHESTNUT RD                                                                                             MYRTLE BEACH        SC      29572
ARCANA INS SERVICES                           5310 HARVEST HILL RD200                                                                                     DALLAS              TX      75230
ARCH CAPE SANITARY DISTRICT                   STEVE HILL                         32065 E. SHINGLE MILL LANE                                               ARCH CAPE           OR      97102
ARCH EXTERIORS LLC                            10075 TYLER PL 7                                                                                            IJAMSVILLE          MD      21754
ARCH INSURANCE                                3100 BROADWAY                                                                                               KANSAS CITY         KS      66111
ARCH MORTGAGE INS CO                          POLICY SERVICING                   3303 OAK ROAD                                                            WALNUT CREEK        CA      94597
ARCH MORTGAGE INSURANCE COMPANY               ATTN: GENERAL COUNSEL              3003 OAK ROAD                                                            WALNUT CREEK        CA      94597
ARCHBALD BORO                                 ARCHBALD BORO ‐ TAX COLL           400 CHURCH ST                                                            ARCHBALD            PA      18403
ARCHER CONTRACTING                            857 DUELL ROAD                                                                                              TRAVERSE CITY       MI      49686
ARCHER COUNTY                                 ARCHER COUNTY ‐ TAX COLL           P O BOX 700                                                              ARCHER CITY         TX      76351
ARCHER RESTORATION SERVS                      102                                4200 INDUST CENTER LN                                                    ACWORTH             GA      30101
ARCHIBALD & HALMON, P.C ATTORNEYS AT LAW      CLARENCE HALMON                    FALLS BUILDING SUITE 790                       22 NORTH FRONT STREET     MEMPHIS             TN      38103
ARCHIE LEE TATMON                             ARCHIE TATMON                      18202 STILL WATER PLACE DR.                                              HUMBLE              TX      77346
ARCHIE, JOSEPH                                ADDRESS ON FILE
ARCHILA, GLORIA                               ADDRESS ON FILE
ARCHITECTS ROOFING LLC                        17304 PRESTON ROAD SUITE 800                                                                                DALLAS              TX      75252
ARCHITECTURAL METAL INC                       P O BOX 740                                                                                                 LOS ALAMOS          NM      87544
ARCHITECTURAL ROOFING                         AND REMODELING                     597 INDUSTRIAL DR STE210                                                 CARMEL              IN      46032
ARCHITEKTON GENERAL                           8175 JARGON ST                                                                                              OAK HILLS           CA      92344
ARCHIVE CORPORATION                           6914 ASPHALT AVE                                                                                            TAMPA               FL      33614
ARCHSTONE GEOLOGICAL SERVICES                 16707 SPRING GLADE DR                                                                                       CYPRESS             TX      77429
ARCHULETA COUNTY                              ARCHULETA COUNTY‐TREASUR           449 SAN JUAN STREET                                                      PAGOSA SPRINGS      CO      81147
ARCHULETA, BRITTANY                           ADDRESS ON FILE
ARCHWAY CONTRACTING INC                       17749 JOHNSON ST NE                                                                                         HAM LAKE            MN      55304
ARCIA LAW FIRM                                3350 SW 148TH AVE STE 405                                                                                   MIRAMAR             FL      33027
ARCIBAL, GERARDINA                            ADDRESS ON FILE
ARCILLA, GLENDA                               ADDRESS ON FILE
ARCO CONSTRUCTION                             6633 HILCROFT                                                                                               HOUSTON             TX      77081
ARCUS RESTORATION                             1404 NW BROAD ST                                                                                            MURFREESBORO        TN      37129
ARD, DANNIE                                   ADDRESS ON FILE
ARD, DEJA                                     ADDRESS ON FILE
ARDE AND ASSOCS                               750 E PASS RD                                                                                               GULFPORT            MS      39507
ARDE INSURANCE GROUP INC                      PO BOX 8575                                                                                                 GULFPORT            MS      39506
ARDEN INS                                     525 W LANTNA RD                                                                                             LANTANA             FL      33462
ARDEN MANOR                                   4605 PRIOR AVE N                                                                                            ARDEN HILLS         MN      55112
ARDEN MYERS                                   885 RT 9 S                                                                                                  LITTLE EGG HARBOR   NJ      08087
ARDEN TRUSTEES                                ARDEN TRUSTEES                     2119 THE HIGHWAY                                                         ARDEN               DE      19810
ARDEN, SUZANNE                                ADDRESS ON FILE
ARDENCROFT ASSOCIATION                        ARDENCROFT ASSOCIATION             255 PLYMOUTH RD                                                          WILMINGTON          DE      19803
ARDENTOWN TRUSTEES                            ARDENTOWN TRUSTEES                 2401 BRAE ROAD                                                           ARDENTOWN           DE      19810
ARDILLA, DENIELLE                             ADDRESS ON FILE
ARDISSONO, DEVIN                              ADDRESS ON FILE
ARDITE INS AGENCY                             202 S BLACK HORSE PIKE                                                                                      BLACKWOOD           NJ      08012
ARDMORE CITY/GILES                            ARDMORE CITY‐TAX COLLECT           PO BOX 55                                                                ARDMORE             TN      38449
ARDMORE CITY/LINCOLN                          ARDMORE CITY‐TAX COLLECT           PO BOX 55                                                                ARDMORE             TN      38449
ARDMORE EXTERMINATING CORPORATION             1720 POTOMAC ROAD                                                                                           EDGEWATER           MD      21037




                                                                                                               Page 50 of 998
                                         19-10412-jlg            Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                  PgCREDITOR MATRIX
                                                                                                        54 of 1004
Creditor Name                               Address1                                 Address2                                        Address3                            City                State   Zip        Country
ARDSLEY VILLAGE                             ARDSLEY VILLAGE ‐ CLERK                  507 ASHFORD AVE                                                                     ARDSLEY             NY      10502
ARE YOU COVERED INS INC                     PO BOX 9799                                                                                                                  MORENO VALLEY       CA      92552
AREA APPRAISAL SERVICES                     11124 NE HALSEY ST STE 690                                                                                                   PORTLAND            OR      97220‐2021
AREA WIDE REALTY                            2125 S LARAMIE AVE                                                                                                           CICERO              IL      60804
AREA WIDE REALTY                            ATTN: MICHAEL OLSZEWSKI                  1545 S 61ST COURT                                                                   CICERO              IL      60804
AREA WIDE REALTY                            ATTN: MICHAEL OLSZEWSKI                  2125 S. LARAMIE AVE.                                                                CICERO              IL      60804
AREA WIDE REALTY                            ATTN: MICHAEL OLSZEWSKI                  609 N. PINE STREET                              SUITE 201                           BURLINGTON          WI      53105
AREA WIDE REALTY CORP.                      1545 S. 61ST COURT                                                                                                           CICERO              IL      60804
ARELLA, ASHIRA                              ADDRESS ON FILE
ARELLANO, ROBERT                            ADDRESS ON FILE
ARENA TOWN                                  ARENA TWN TREASURER                      PO BOX 144                                                                          ARENA               WI      53503
ARENA VILLAGE                               ARENA VLG TREASURER                      345 WEST STREET                                                                     ARENA               WI      53503
ARENAC COUNTY TREASURER                     120 N GROVE                                                                                                                  STANDISH            MI      48658‐0637
ARENAC TOWNSHIP                             2596 STATE RD                            PO BOX 217                                                                          OMER                MI      48749
ARENAC TOWNSHIP                             ARENAC TOWNSHIP ‐ TREASU                 PO BOX 217                                                                          OMER                MI      48749
ARENAS INS                                  434 TWEEDY BLVD                                                                                                              SOUTH GATE          CA      90280
ARENDTSVILLE BORO                           ARENDTSVILLE BORO ‐ COLL                 232 NORTH HIGH ST.                                                                  BIGLERVILLE         PA      17307
ARESCO OF TIDEWATER FOR                     ACCOUNT OF F & E MACIAS                  3452 CHANDLER CREEK ROAD                                                            VIRGINA BEACH       VA      23453
AREVALO INSURANCE AGENCY                    7838 HWY 90‐A                                                                                                                SUGAR LAND          TX      77478
ARGENIA INC                                 11524 FAIRVIEW                                                                                                               LITTLE ROCK         AR      72212
ARGENIA LLC                                 P O BOX 17370                                                                                                                LITTLE ROCK         AR      72222
ARGENT APPRAISALS                           SUITE B                                  3761 VAL BUREN BLVD                                                                 RIVERSIDE           CA      92503
ARGENTIERO‐OROSZ, MEGAN                     ADDRESS ON FILE
ARGENTINE TOWNSHIP                          ARGENTINE TOWNSHIP ‐ TRE                 9048 SILVER LAKE RD                                                                 LINDEN              MI      48451
ARGO ALLIANCE, LLC                          ATTN: GENERAL COUNSEL                    4240 DUNCAN                                     SUITE 200                           ST. LOUIS           MO      63110
ARGO INS GROUP                              222 SCHILLING CR 120                                                                                                         HUNT VALLEY         MD      21031
ARGONAUT                                    ARGO GROUP US                            MANAGEMENT LIABILITY ‐ CLAIMS                   101 HUDSON STREET, SUITE 1201       JERSEY CITY         NJ      07302
ARGONAUT                                    NICHOLAS SHATRAW                         101 HUDSON STREET, SUITE 1201                                                       JERSEY CITY         NJ      07302
ARGONAUT GREAT CENTRAL                      P O BOX 807                                                                                                                  PEORIA              IL      61652
ARGUETA, CINDY                              ADDRESS ON FILE
ARGUETA, GABRIELA                           ADDRESS ON FILE
ARGUETA, MARIA                              ADDRESS ON FILE
ARGUS F&C INS                               P O BOX 601848                                                                                                               MIAMI               FL      33160
ARGUS MANAGEMENT OF VENICE, INC.            181 CENTER ROAD                                                                                                              VENICE              FL      34285
ARGUS PROPERTY MANAGEMENT, INC.             2477 STICKNEY POINT RD, STE. 118A                                                                                            SARASOTA            FL      34231
ARGYLE CEN SCH (COMBINED                    ARGYLE CS ‐ TAX COLLECTO                 PO BOX 148‐C/O GLENS FAL                                                            ARGYLE              NY      12809
ARGYLE TOWN                                 ARGYLE TOWN‐TAX COLLECTO                 41 MAIN ST                                                                          ARGYLE              NY      12809
ARGYLE TOWN                                 ARGYLE TWN TREASURER                     14896 VALLEY ROAD                                                                   ARGYLE              WI      53504
ARGYLE VILLAGE                              ARGYLE VILLAGE ‐ CLERK                   93 MAIN ST‐ GLENNS FALLS                                                            ARGYLE              NY      12809
ARI ARKANSAS RESTORATION INC                15 MAUMELLE CURVE COURT                                                                                                      NORTH LITTLE ROCK   AR      72113
ARI EL, NAJID                               ADDRESS ON FILE
ARIAJES TILE INC                            JOSE FRANCISCO BOLIVAR SALAZAR           7241 NW 174 TERRACE APT R 102                                                       HIALEAH             FL      33015
ARIAS BOSINGER                              ARIAS BOSINGER, PLLC                     1900 S. HARBOR CITY BLVD.                                                           MELBOURNE           FL      32901
ARIAS BOSINGER PLLC                         140 N WESTMONTE DR STE 203                                                                                                   ALTAMONTE SPRINGS   FL      32714
ARIAS, ALEJANDRA                            ADDRESS ON FILE
ARIEL DIAZ REFRIGERATION                    ARIEL DIAZ COLON                         P.O. BOX 1115                                                                       TRUJILLO ALTO       PR      00977‐1115
ARIEL FENCES CORP                           ARIEL CAMACHO                            21856 SW 128 CT                                                                     MIAMI               FL      33170
ARIEL LOWE                                  ADDRESS ON FILE
ARIEMMA, CARMELA                            ADDRESS ON FILE
ARIETTA TOWN                                ARIETTA TOWN ‐ TAX COLLE                 PO BOX 133                                                                          PISECO              NY      12139
ARIN                                        PO BOX 759477                                                                                                                BALTIMORE           MD      21275‐9477
ARISE CONSTRUCTION LLC                      & ETHIOPIA TEFERA                        4045 FIVE FORKS TRICKUM                                                             LILBURN             GA      30047
ARISMENDEZ, JANICE                          ADDRESS ON FILE
ARISTA CONST GROUP LLC                      47 BROADWAY                                                                                                                  FREEHOLD            NJ      07728
ARISTA CONSTR & STWDE                       ADJ & I & L MAKSOM                       10 EMERSON CT                                                                       FREEHOLD            NJ      07728
ARISTEO DAMASO GARCIA                       ERIC FIELD                               ERIC FIELD LAW FIRM                             9908 E LOUISIANA, DR. SUITE 108     DENVER              CO      80247
ARIZONA APPRAISAL CENTER                    PO BOX 30901                                                                                                                 FLAGSTAFF           AZ      86003
ARIZONA APPRAISAL TEAM                      LLC                                      PO BOX 5927                                                                         SCOTTSDALE          AZ      85261
ARIZONA DEPARTMENT OF REVENUE               1600 W MONROE ST                                                                                                             PHOENIX             AZ      85038
ARIZONA DEPARTMENT OF REVENUE               1600 W MONROE ST DIVISION CODE 10                                                                                            PHOENIX             AZ      85007
ARIZONA DEPARTMENT OF REVENUE               PO BOX 29079                                                                                                                 PHOENIX             AZ      85038
ARIZONA DEPT OF FINANCIAL                   INSTITUTIONS ACCOUNTING DEPT             100 N 15TH AVE STE 261                                                              PHOENIX             AZ      85007
ARIZONA DEPT OF FINANCIAL INSTITUTI         2910 N 44TH ST SUITE 310                                                                                                     PHOENIX             AZ      85018
ARIZONA DEPT OF FINANCIAL INSTITUTIONS      100 N 15TH AVENUE, SUITE 261                                                                                                 PHEONIX             AZ      85007
ARIZONA DEPT OF FINANCIAL INSTITUTIONS      ATTN LATASHA ONTIVEROS                   NEW APPLICANTS CONTACT                          100 N 15TH AVENUE, SUITE 261        PHEONIX             AZ      85007
ARIZONA DEPT OF FINANCIAL INSTITUTIONS      ATTN MICHELLE CASTANEDA                  CURRENT LICENSEES CONTACT                       100 N 15TH AVENUE, SUITE 261        PHEONIX             AZ      85007
ARIZONA DEPT OF FINANCIAL INSTITUTIONS      RICHARD FERGUS, ADDITIONAL CONTACT       100 N 15TH AVENUE, SUITE 261                                                        PHEONIX             AZ      85007
ARIZONA DEPT OF FINANCIAL INSTITUTIONS      SUSAN ZIMMERMAN, ADDITIONAL CONTACT      100 N 15TH AVENUE, SUITE 261                                                        PHEONIX             AZ      85007
ARIZONA DESERT APPRAISAL                    P.O. BOX 6932                                                                                                                KINGMAN             AZ      86402
ARIZONA EXPERT APPRAISERS                   2033 W CITRUS WAY                                                                                                            PHOENIX             AZ      85015‐1510




                                                                                                                    Page 51 of 998
                                          19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                                     PgCREDITOR MATRIX
                                                                                                           55 of 1004
Creditor Name                                Address1                                   Address2                                      Address3                         City              State   Zip        Country
ARIZONA EXTERMINATING                        PO BOX 42923                                                                                                              PHOENIX           AZ      85080
ARIZONA FIRE AND WATER RESTORATION, INC      4645 S. 36TH STREET                                                                                                       PHOENIX           AZ      84050
ARIZONA HOME FORECLOSURE PREVENTION          FUNDING CORP ACH                           1110 W WASHINGTON  STE 310                                                     PHOENIX           AZ      85007
ARIZONA HOME INS CO                          2172 DUPONT DR  220                                                                                                       IRVINE            CA      92612
ARIZONA HOME INSURANCE                       P O  BOX 61775                                                                                                            PHOENIX           AZ      85029
ARIZONA HOME INSURANCE                       PO BOX 61775                                                                                                              PHOENIX           AZ      85082
ARIZONA NATIVE BUILDERS, LLC                 5235 S KYRENE RD 8                                                                                                        TEMPE             AZ      85283
ARIZONA PREMIER INS                          1744 S VAL VISTA 206                                                                                                      MESA              AZ      85204
ARIZONA REAL ESTATE AND APPRAISAL            13542 W MEDLOCK DR                                                                                                        LITCHFIELD PARK   AZ      85340
ARIZONA RESTORATION SPECIALISTS              DENNIS THURMOND                            JIMSON LLC                                    4521 EAST JENSEN STREET  110     MESA              AR      85205
ARIZONA SUB METERING SOLUTIONS               11460 N CAVE CREEK ROAD                    SUITE 11                                                                       PHOENIX           AZ      85020
ARIZONA TRADITIONS                           9000 E PIMA CENTER PKWY                    STE 300                                                                        SCOTTSDALE        AZ      85258
ARK GUTTERS OF CENTRAL FL, INC               3692 COVINGTON LN                                                                                                         LAKELAND          FL      33810
ARK INS SOLUTIONS                            4404 S FLORIDA AVE 8                                                                                                      LAKELAND          FL      33813
ARK REMODELING CONSULTAN                     850 LINCOLN AVE UNIT 7                                                                                                    BOHEMIA           NY      11716
ARK RESTORATION                              580 WILBANKS DR                                                                                                           BALL GROUND       GA      30107
ARK ROYAL INSURANCE                          11001 ROOSEVELT BLVD STE 1400                                                                                             ST PETERSBURG     FL      33716
ARK RUSAK INS AGENCY                         945 W HURON ST                                                                                                            CHICAGO           IL      60642
ARK SPECIALTY SERVICE CO                     255 OAK ST                                                                                                                FRANKFORT         IL      60442
ARK WRECKING COMPANY OF OKLAHOMA, INC.       1800 S. 49TH W. AVENUE                                                                                                    TULSA             OK      74107
ARKA DESIGN & CONSTR INC                     11102 E HARDY RD                                                                                                          HOUSTON           TX      77093
ARKANSAS                                     HERITAGE WEST BUILDING                     JAY DRAKE                                     201 EAST MARKHAM, SUITE 300      LITTLE ROCK       AR      72201
ARKANSAS COUNTY                              ARKANSAS COUNTY ‐ COLLEC                   101 COURT SQUARE                                                               DEWITT            AR      72042
ARKANSAS FARM BUREAU                         PO BOX 3438                                                                                                               LITTLE ROCK       AR      72203
ARKANSAS SECRETARY OF STATE                  BUS & COMM SERV DIV                        STATE CAPITOL                                                                  LITTLE ROCK       AR      72201‐1094
ARKANSAS SECRETARY OF STATE                  STATE CAPITOL                              500 WOODLANE STREET, SUITE 256                                                 LITTLE ROCK       AR      72201
ARKANSAS SECRETARY OF STATE FRANCHISE        STATE CAPITOL                              500 WOODLANE STREET, SUITE 256                                                 LITTLE ROCK       AR      72201
ARKANSAS SECURITIES DEPARTMENT               201 E MARKHAM STE 300                                                                                                     LITTLE ROCK       AR      72201
ARKANSAS STATE BOARD                         COLL AGENCIES ("BOARD")                    523 S LOUISIANA ST, # 460                                                      LITTLE ROCK       AR      72201
ARKANSAS STATE BOARD OF COLL AGENCIES        523 SOUTH LOUISIANA STREET, SUITE 460                                                                                     LITTLE ROCK       AR      72201
ARKANSAS STATE BOARD OF COLLECTION           AGENCIES                                   523 S LOUISIANA  SUITE 460                                                     LITTLE ROCK       AR      72201
ARKANSAS STATE BOARD OF COLLECTION AGCY      253 S LOUISIANA ST #460                                                                                                   LITTLE ROCK       AR      72201
ARKO EXTERIORS INC                           1840 183RD AVE NE                                                                                                         EAST BETHEL       MN      55011
ARKPORT CEN SCH (COMBINE                     ARKPORT CS‐TAX COLLECTER                   PO BOX 70                                                                      ARKPORT           NY      14807
ARKWRIGHT TOWN                               ARKWRIGHT TOWN‐ TAX COLL                   3381 TARBOX RD                                                                 CASSADAGA         NY      14718
ARL ROOFING & REST &                         MICHAEL & RAMONA LEWIS                     4531 AYERS SUITE 209                                                           CORPUS CHRISTI    TX      78415
ARLAND TOWN                                  ARLAND TWN TREASURER                       905 7‐1/2 AVENUE                                                               BARRON            WI      54812
ARLENE JOHNSON                               ADDRESS ON FILE
ARLINGTON COUNTY                             ARLINGTON COUNTY ‐ TREAS                   2100 CLARENDON BLVDSTE                                                         ARLINGTON         VA      22201
ARLINGTON CS  (BEEKMAN T                     ARLINGTON CS ‐ TAX COLLE                   4 MAIN STREET/ BEEKMAN T                                                       POUGHQUAG         NY      12570
ARLINGTON CS  (POUGHKEEP                     TOWN OF POUGHKEEPSIE                       1 OVEROCKER ROAD                                                               POUGHKEEPSIE      NY      12603
ARLINGTON CS (EAST FISHK                     ARLINGTON CS ‐ TAX COLLE                   1609 MAIN STREET KEY BAN                                                       PLEASANT VALLEY   NY      12569
ARLINGTON CS (LAGRANGE T                     ARLINGTON CS ‐ TAX COLLE                   120 STRINGHAM RD                                                               LAGRANGEVILLE     NY      12540
ARLINGTON CS (PLEASANT V                     ARLINGTON CS ‐ TAX COLLE                   1609 MAIN ST KEY BANK LO                                                       PLEASANT VALLEY   NY      12569
ARLINGTON CS (UNION VALE                     ARLINGTON CS ‐ TAX COLLE                   1609 MAIN STREET KEY BAN                                                       PLEASANT VALLEY   NY      12569
ARLINGTON CS (WAPPINGER                      ARLINGTON CS ‐ TAX COLLE                   1609 MAIN STREET‐KEY BAN                                                       PLEASANT VALLEY   NY      12569
ARLINGTON INS AGENCY                         225 WEST EAGLE                                                                                                            ARLINGTON         NE      68002
ARLINGTON MUTUAL FIRE                        PO BOX 199                                                                                                                ARLINGTON         WI      53911
ARLINGTON PARK ASSOCIATION                   6301 N CHARLES ST SUITE 2                                                                                                 BALTIMORE         MD      21212
ARLINGTON RIDGE                              CONSTRUCTION GROUP INC                     4196 MERCHANT PLAZA                                                            WOODBRIDGE        VA      22192
ARLINGTON ROE & CO                           8900 KEYSTONE XING 8TH                                                                                                    INDIANAPOLIS      IN      46240
ARLINGTON ROE & CO, INC                      PO BOX 80803                                                                                                              INDIANAPOLIS      IN      46280
ARLINGTON TOWN                               ARLINGTON TOWN ‐ TAX COL                   730 MASSACHUSETTS AVENUE                                                       ARLINGTON         MA      02476
ARLINGTON TOWN                               ARLINGTON TOWN ‐ TAX COL                   P.O. BOX 55                                                                    ARLINGTON         VT      05250
ARLINGTON TOWN                               ARLINGTON TWN TREASURER                    N1882 PINE HOLLOW ROAD                                                         LODI              WI      53555
ARLINGTON TOWN                               SHELBY COUNTY‐TRUSTEE                      157 POPLAR AVE ‐ SUITE 2                                                       MEMPHIS           TN      38103
ARLINGTON TOWNSHIP                           ARLINGTON TOWNSHIP ‐ TRE                   56024 COUNTY ROAD 376                                                          BANGOR            MI      49013
ARLINGTON VILLAGE                            ARLINGTON VLG TREASURER                    PO BOX 207/200 COMMERCIA                                                       ARLINGTON         WI      53911
ARLINGTON WOODS                              3785 EVANSTON AVE                                                                                                         MUSKEGON          MI      49442
ARLINGTON WOODS HOA, INC.                    P. O. BOX 3789                                                                                                            SPRING HILL       FL      34611‐3789
ARLIS COUVILLION YATES                       4029 TULANE DRIVE                                                                                                         KENNER            LA      70065
ARLT, KAREN                                  ADDRESS ON FILE
ARM CONSTRUCTION, PAINTING & REPAIR          ROSS GOATS                                 ROSS GOATS                                    5729 MESQUITE                    ORANGE            TX      77632
ARMADA TOWNSHIP                              ARMADA TOWNSHIP ‐ TREASU                   PO BOX 921                                                                     ARMADA            MI      48005
ARMADA VILLAGE                               ARMADA VILLAGE ‐TREASURE                   74274 BURK BOX 903                                                             ARMADA            MI      48005
ARMADILLO GENERAL CONTRACTORS LLC            13492 RESEARACH BLVD. STE 120 PMB 102                                                                                     AUSTIN            TX      78750
ARMADILLO ROOFING INC                        401 N WICKHAM RD STE 139                                                                                                  MELBOURNE         FL      32935
ARMAGH BORO INDIAN                           TAX COLLECTOR                              PO BOX 374                                                                     ARMAGH            PA      15920
ARMAGH TOWNSHIP                              LINDA MARKS ‐ TAX COLLEC                   283 BROAD ST POB 516                                                           MILROY            PA      17063
ARMAN, MELISSA                               ADDRESS ON FILE




                                                                                                                     Page 52 of 998
                                   19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                     PgCREDITOR MATRIX
                                                                                           56 of 1004
Creditor Name                         Address1                          Address2                                      Address3     City              State   Zip          Country
ARMANDO HOME IMPROVEMENT              1503 CARTER LANE                                                                             WOODBRIDGE        VA      22191
ARMANDO LEIJA                         ADDRESS ON FILE
ARMANDO SANCHEZ, SR.                  ADDRESS ON FILE
ARMCON CORP., COACHELLA VALLEY        COLLECTION SERVICE                75108 GERALD FORD DRIVE #1                                 PALM DESERT       CA      92211
ARMED FORCES                          370 MAIN ST 5                                                                                WORCESTER         MA      01608
ARMED FORCES                          PO BOX 15511                                                                                 WORCESTER         MA      01615
ARMED FORCES BANK                     PO BOX 26458                                                                                 KANSAS CITY       MO      64196‐6458
ARMED FORCES INS                      550 EISENHOWER RD                                                                            LEAVENWORTH       KS      66048
ARMED FORCES INS EXCH                 P O BOX 7300                                                                                 FT LEAVENWORTH    KS      66027
ARMELL APPRAISAL SERVICE              2307 FENTON PARKWAY 107‐175                                                                  SAN DIEGO         CA      92108
ARMENTA, BRENDA                       ADDRESS ON FILE
ARMENTA, TAMMIE                       ADDRESS ON FILE
ARMENTA, ZACHARY                      ADDRESS ON FILE
ARMENTROUT, BRYENT                    ADDRESS ON FILE
ARMIL CONST CO INC                    3072 PARK AV                                                                                 MEMPHIS           TN      38111
ARMILA INC                            11843 SW 102 ST.                                                                             MIAMI             FL      33186
ARMOR HOME EXTERIORS, LLC             P.O. BOX 844                                                                                 OLIVE BRANCH      MS      38654
ARMOR RESTORATION LLC                 252 N FRANKLINTOWN RD                                                                        BALTIMORE         MD      21223
ARMOR RESTORATION LLC                 901 UNRUH AVENUE                                                                             PHILADELPHIA      PA      19111
ARMOR ROOFING                         1820 W US 40                                                                                 GREENFIELD        IN      46140
ARMOR ROOFING & SANDRA &              PERCIVAL WOODS                    1820 W US 40                                               GREENFIELD        IN      46140
ARMOR ROOFING LLC                     4741 CENTRAL STREET                                                                          KANSAS CITY       MO      64112
ARMOR ROOFING SYSTEMS, LLC            43 SYCAMORE STREET                                                                           JEFFERSON         GA      30549
ARMOR SHIELD EXTERIORS                & ERIC DIBNER                     15 FALLS AVE                                               OAKVILLE          CT      06779
ARMOR SHIELD EXTERIORS LLC            15 FALLS AVE                                                                                 OAKVILLE          CT      06779
ARMOUR RFG & EXT LLC                  5255 S RIO GRANDE ST B                                                                       LITTLETON         CO      80120
ARMSTEAD, SAKEENA                     ADDRESS ON FILE
ARMSTRONG CAD                         ARMSTRONG CAD ‐ COLLECTO          BOX 149                                                    CLAUDE            TX      79019
ARMSTRONG CREEK TOWN                  ARMSTRONG CREEK TWN TREA          8057 HWY 101                                               ARMSTRONG CREEK   WI      54103
ARMSTRONG INS SRVCS                   5415 BEACON DR STE 141                                                                       IRONDALE          AL      35210
ARMSTRONG S.D./BOGGS TOW              ARMSTRONG SD ‐ TAX COLLE          390 HOOVER RD                                              TEMPLETON         PA      16259
ARMSTRONG S.D./BURRELL T              ARMSTRONG SD ‐ TAX COLLE          405 MILL HILL ROAD                                         FORD CITY         PA      16226
ARMSTRONG S.D./COWANSHAN              ARMSTRONG SD ‐ TAX COLLE          PO BOX 151                                                 NU MINE           PA      16244
ARMSTRONG S.D./DAYTON BO              STEPHANIE RUPP‐TAX COLLE          324 E MAIN ST                                              DAYTON            PA      16222
ARMSTRONG S.D./EAST FRAN              TERRY J STEFFY ‐ TAX COL          603 REESEDALE RD                                           ADRIAN            PA      16210
ARMSTRONG S.D./FORD CITY              ALLYSSA BURK ‐ TAX COLLE          1212 THIRD AVE                                             FORD CITY         PA      16226
ARMSTRONG S.D./KITTANNIN              ARMSTRONG SD ‐ TAX COLLE          936 N MCKEAN STREET                                        KITTANNING        PA      16201
ARMSTRONG S.D./KITTANNIN              SUSAN BATTAGLIA‐TAX COLL          13146 STATE ROUTE 422                                      KITTANNING        PA      16201
ARMSTRONG S.D./MANOR TOW              ARMSTRONG SD ‐ TAX COLLE          201 HUSTON RD                                              FORD CITY         PA      16226
ARMSTRONG S.D./MANORVILL              LISA RICE ‐ TAX COLLECTO          PO BOX 171                                                 MANORVILLE        PA      16238
ARMSTRONG S.D./NORTH BUF              ARMSTRONG SD ‐ TAX COLLE          104 ELSIE LANE                                             KITTANNING        PA      16201
ARMSTRONG S.D./PINE TOWN              MARSHA HETRICK‐TAX COLLE          201 ALLEGHENY AVE POB 32                                   TEMPLETON         PA      16259
ARMSTRONG S.D./PLUMCREEK              ARMSTRONG SD ‐ TAX COLLE          849 STATE RTE 210                                          SHELOCTA          PA      15774
ARMSTRONG S.D./RAYBURN T              BARBARA HEILMAN‐TAX COLL          340 MOPAR DR.                                              KITTANNING        PA      16201
ARMSTRONG S.D./SOUTH BEN              ARMSTRONG SD ‐ TAX COLLE          585 RIDGE ROAD                                             SHELOCTA          PA      15774
ARMSTRONG S.D./WASHINGTO              ARMSTRONG SD ‐ TAX COLLE          265 PEACH HILL RD                                          COWANSVILLE       PA      16218
ARMSTRONG S.D./WAYNE TOW              ARMSTRONG SD ‐ TAX COLLE          495 BELKNAP RD.                                            DAYTON            PA      16222
ARMSTRONG S.D./WEST FRAN              ARMSTRONG SD ‐ TAX COLLE          1381 BUTLER RD.                                            WORTHINGTON       PA      16262
ARMSTRONG S.D./WEST KITT              ARMSTRONG SD ‐ TAX COLLE          311 GARFIELD STREET                                        KITTANNING        PA      16201
ARMSTRONG S.D./WORTHINGT              GIDGET REITLER ‐ TAX COL          116 S RACE ST                                              WORTHINGTON       PA      16262
ARMSTRONG TOWNSHIP                    TAX COLLECTION                    48 WEST 3RD ST.                                            WILLIAMSPORT      PA      17701
ARMSTRONG TWP  INDIAN                 CHANTELL TODD ‐ TAX COLL          1207 WOOD RD                                               SHELOCTA          PA      15774
ARMSTRONG, AMANDA                     ADDRESS ON FILE
ARMSTRONG, JENNIFER                   ADDRESS ON FILE
ARMSTRONG, JERRY                      ADDRESS ON FILE
ARMSTRONG, JUDY                       ADDRESS ON FILE
ARMSTRONG, LASHUNDA                   ADDRESS ON FILE
ARMSTRONG, SHIRELL                    ADDRESS ON FILE
ARMSTRONG, SHONTAVIA                  ADDRESS ON FILE
ARMSTRONG, SYLVIA                     ADDRESS ON FILE
ARMSTRONG, TIMOTHY                    ADDRESS ON FILE
ARMUCHEE PLUMBLING LLC                M K PUCKETT                       157 KELLETT RD NE                                          ROME              GA      30165
ARNDT, SAMANTHA                       ADDRESS ON FILE
ARNESON, MARY                         ADDRESS ON FILE
ARNET, JACOB                          ADDRESS ON FILE
ARNM LLC                              PO BOX 30821                                                                                 ALBUQUERQUE       NM      87190
ARNOLD & PORTER KAYE SCHOLER LLP      601 MASSACHUSETTS AVE NW                                                                     WASHINGTON        DC      20001
ARNOLD APPRAISAL LLC                  64 W MAIN ST                                                                                 MOORESVILLE       IN      46158
ARNOLD BOROWITZ                       14710 WILDFLOWER LANE                                                                        DELRAY BEACH      FL      33446
ARNOLD CITY  COUNTY BILL              ARNOLD CITY ‐ TAX COLLEC          1829 FIFTH AVENUE                                          ARNOLD            PA      15068




                                                                                                     Page 53 of 998
                                       19-10412-jlg                Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                              Main Document
                                                                                               PgCREDITOR MATRIX
                                                                                                     57 of 1004
Creditor Name                              Address1                               Address2                                       Address3                                   City                State   Zip          Country
ARNOLD REAL ESTATE NORTH DK, INC.          ATTN: DIANA ARNOLD                     2133 WASHINGTON AVE.                                                                      VINCENNES           IN      47591
ARNOLD SCOTT HARRIS, P.C.                  111 WEST JACKSON BOULEVARD             SUITE 600                                                                                 CHICAGO             IL      60604
ARNOLD, BRANDY                             ADDRESS ON FILE
ARNOLD, CHRIS                              ADDRESS ON FILE
ARNOLD, JANET                              ADDRESS ON FILE
ARNOLD, MARKCUS                            ADDRESS ON FILE
ARNOLD, RENEE                              ADDRESS ON FILE
ARNOLD, SHIRLEY                            ADDRESS ON FILE
ARNOLDSVILLE CITY                          ARNOLDSVILLE ‐TAX COLLEC               PO BOX 2                                                                                  ARNOLDSVILLE        GA      30619
ARNOT, ANDREW                              ADDRESS ON FILE
ARNS WOOD SHOP                             1140 WEST 1500 SOUTH                                                                                                             VERNAL              UT      84078
ARNSBERG FARMERS MUTUAL                    11994 S HWY 61                                                                                                                   UNION TOWN          MO      63783
AROCKIARAJ, JULIAN                         ADDRESS ON FILE
ARONSON INS                                950 HIGHLAND AVE                                                                                                                 NEEDHAM             MA      02494
AROUND THE CLOCK INC                       716 W MEEKER ST SUITE 101                                                                                                        KENT                WA      98032
AROUND THE HOUSE LLC, GUTTER HELMET PPR    14520 OLD LASSO PT                                                                                                               COLORADO SPRINGS    CO      80921
AROUND THE MOUNTAIN BUILDERS LLC           PO BOX 68457                                                                                                                     ORO VALLEY          AZ      85737
AROUND TOWN REMODELING                     DANA STALTER                           DANA STALTER                                   2907 STANFIELD DRIVE                       PARMA               OH      44134
ARP HOMES SERVICES                         P.O. BOX 2142                                                                                                                    MAGNOLIA            AR      71754
ARP RENOVATION LLC                         2171 ATCO AVE                                                                                                                    ATCO                NJ      08004
ARPIN TOWN                                 ARPIN TWN TREASURER                    6599 PINE ROAD 186                                                                        ARPIN               WI      54410
ARPIN VILLAGE                              ARPIN VLG TREASURER                    PO BOX 38 / 6190 COUNTY                                                                   ARPIN               WI      54410
ARPL REAL ESTATE LLC                       PO BOX 789                                                                                                                       PORT RICHEY         FL      34673
ARREDONDO AND ARREDONDO                    INS LLC                                2130 S RURAL                                                                              TEMPE               AZ      85282
ARREDONDO, CHRISTOPHER                     ADDRESS ON FILE
ARREDONDO, RITA                            ADDRESS ON FILE
ARREOLA, CRISTAL                           ADDRESS ON FILE
ARRETCHE, NICOLE                           ADDRESS ON FILE
ARRINGTON & ASSOCS INS                     SERVICES                               2968 SHADOW BLUFF RD NE                                                                   MARIETTA            GA      30062
ARRINGTON APPRAISALS LLC                   PO BOX 160700                                                                                                                    CLEARFIELD          UT      84016
ARRINGTON, ZACHARY                         ADDRESS ON FILE
ARROW PEST SERVICE, INC.                   823 S TYNDALL PARKWAY                                                                                                            PANAMA CITY         FL      32404
ARROW PROPERTY INSURANCE                   2040 JNE 163RD ST STE301                                                                                                         NORTH MIAMI BEACH   FL      33162
ARROW REALTY GROUP, LLC                    529 MAIN STREET                                                                                                                  MARSEILLES          IL      61341
ARROW ROOFING, INC.                        8991 E VALLEY ROAD                                                                                                               PRESCOTT VALLEY     AZ      86314
ARROWGRASS CAPITAL PARTNERS (US) LP        ATTN:  MR. NICHOLAS GRAHAM NIELL       CHIEF INVESTMENT OFFICER                       1330 AVENUE OF THE AMERICAS 32ND FLOOR     NEW YORK            NY      10019‐5412
ARROWHEAD CREDIT UNION                     PO BOX 735 DEPT 72                                                                                                               SAN BERNARDINO      CA      92402‐0735
ARROWHEAD GEN INS                          2548 CAMPBELL PLACE                    ATTN : H/O ACCNTNG                                                                        CARLBAD             CA      92009
ARROWHEAD GEN INS AGY                      PO BOX 9063                                                                                                                      CARLSBAD            CA      92018
ARROWHEAD GENERAL                          INSURANCE AGENCY                       P. O. BOX 9061                                                                            CARLSBAD            CA      92018
ARROWHEAD GENERAL                          P O BOX 9062                                                                                                                     CARLSBAD            CA      92018
ARROWHEAD LAKE COMMUNITY ASSOCIATION       961 ARROWHEAD DR                                                                                                                 POCONO LAKE         PA      18347
ARROWHEAD LAKES HOMEOWNERS ASSOCIATION     1600 WEST BROADWAY ROAD                SUITE 200                                                                                 TEMPE               AZ      85282
ARROWHEAD ROOFING CO                       1314 KELL BLVD                                                                                                                   WICHITA FALLS       TX      76301
ARROWHEAD SEWER COMPANY                    961 ARROWHEAD DRIVE                                                                                                              POCONO LAKE         PA      18347
ARROWHEAD VILLAGE II OF THE TRAILS HOA     124 N NOVA ROAD PMB 142                                                                                                          ORMOND BEACH        FL      32174
ARROWHEAT AT TUSCAWILLA UNIT 2 POA, INC.   201 ARROWHEAD COURT                                                                                                              WINTER SPRINGS      FL      32708
ARROWSIC TOWN                              ARROWSIC TOWN ‐ TAX COLL               340 ARROWSIC ROAD                                                                         ARROWSIC            ME      04530
ARROYO‐RODRIGUEZ, JULYTZA                  ADDRESS ON FILE
ARRYS ROOFING SERVICES, INC.               401 EAST SPRUCE STREET                                                                                                           TARPON SPRINGS      FL      34689
ARS FLOOD & FIRE CLEANUP                   ADRENALIN ENTERPRISES, INC.            3120 N. MAIN STREET                                                                       NORTH LOGAN         UT      84341
ARS FLOOD & FIRE CLEANUP                   FOR ACCT OF J BROWALL                  674 SALT CREEK HWY                                                                        CASPER              WY      82601
ARS FLOOD AND FIRE CLEANUP                 STEVEN CLARK                           VIPER RESTORATION, INC.                        674 SALT CREEK HWY                         CASPER              WY      82601
ARS RESCUE ROOTER                          AMERICAN RESIDENTIAL SERVICES LLC      10515 OKANELLA ST SUITE 100                                                               HOUSTON             TX      77041
ARS ROOFING, INC.                          ELEANOR H BASS                         ELEANOR H BASS                                 911 S 58TH AVENUE                          HOLLYWOOD           FL      33023
ARS/EAS/RESCUE ROOTER                      AMERICAN RESIDENTIAL SERVICES LLC      3403 E JOHN CARPENTER FRWY                                                                IRVING              TX      75062
ARSENAL APPRAISAL INC                      PO BOX 1599                                                                                                                      FAYETTEVILLE        NC      28302
ART MORGAN                                 ADDRESS ON FILE
ART REMODELING                             4404 34TH STREET                                                                                                                 DICKINSON           TX      77539
ARTE KITCHEN & BATH                        P SIMONS ENTERPRISES, INC              6733 NW 107TH PL                                                                          DORAL               FL      33178
ARTECON DESIGN DEVELOPMENT                 ARTECON DEVELOPMENT INC                1055 WINSTON AVENUE                                                                       SAN MARINO          CA      91108
ARTESIAN WATER COMPANY, INC.               664 CHURCHMANS ROAD                                                                                                              NEWARK              DE      19702
ARTHUR A HARVEY APPRAISALS                 128 PARKER RD                                                                                                                    WEST NEWTON         PA      15089
ARTHUR D CALFEE AGENCY                     336 GIFFORD                                                                                                                      FALMOUTH            MA      02540
ARTHUR ERMLICH INS                         816 S ROSEMONT RD                                                                                                                VIRGINIA BEACH      VA      23452
ARTHUR J GALLAGHER & CO                    2201 OYSTER BAY LANE                                                                                                             GULF SHORES         AL      36542
ARTHUR J GALLAGHER AGNCY                   111 VETERANS BLVD 1130                                                                                                           METAIRIE            LA      70005
ARTHUR J GALLAGHER RISK                    200 JEFFERSON PARK                                                                                                               WHIPPANY            NJ      07981
ARTHUR J GALLAGHER RISK                    39735 TREASURY CENTER                                                                                                            CHICAGO             IL      60694
ARTHUR J GALLAGHER RISK                    MGMT SERVICES INC                      1900 W LOOP S SUITE 1600                                                                  HOUSTON             TX      77027




                                                                                                                Page 54 of 998
                                       19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                                PgCREDITOR MATRIX
                                                                                                      58 of 1004
Creditor Name                             Address1                                 Address2                                    Address3                      City            State   Zip          Country
ARTHUR J GALLAGHER RISK                   P O  BOX 10547                                                                                                     SPRINGFIELD     MO      65808
ARTHUR J SILBER                           ADDRESS ON FILE
ARTHUR JON LIMITED, LLC                   3101 TOWNSEND ANGLING RD                                                                                           COLLINS         OH      44826
ARTHUR LONA                               ADDRESS ON FILE
ARTHUR MEDECK & LINDA                     ADDRESS ON FILE
ARTHUR R. RECORDS                         ADDRESS ON FILE
ARTHUR RAMOS AND CYNTHIA BOUGOUKALOS      BRIAN C. ANDREWS, JAMES E. PILLEY        D. WILSON JORDAN; ANDREWS LAW GROUP         6496 WEATHERS PLACE, #200     SAN DIEGO       CA      92121
ARTHUR S LAURENSON JR                     ADDRESS ON FILE
ARTHUR SCOTT YOUNG                        ADDRESS ON FILE
ARTHUR STEVEN GREER                       ADDRESS ON FILE
ARTHUR THE PLUMBER                        WM ARTHUR SMOTHERMAN III                 WM ARTHUR SMOTHERMAN III                    P O BOX 340                   WHITE CREEK     TN      37189
ARTHUR TOWN                               ARTHUR TWN TREASURR                      25530 170TH AVE                                                           CADOTT          WI      54727
ARTHUR TOWNSHIP                           ARTHUR TOWNSHIP ‐ TREASU                 1825 S. HOOVER AVE.                                                       GLADWIN         MI      48624
ARTIC REALTY                              GROUND RENT                              710 N HOWARD ST                                                           BALTIMORE       MD      21201
ARTIGUES RESTORATION CO., LLC             4700 HWY 22 SUITE 5                                                                                                MANDEVILLE      LA      70471
ARTISAN DESIGN &                          CONSTRUCTION INC                         2181 192ND AVE                                                            CENTURIA        WI      54824
ARTIST LAKE CONDOMINIUM                   305 MIDDLE COUNTRY ROAD                                                                                            MIDDLE ISLAND   NY      11953
ARTIST THORNTON, ET AL.                   PRO SE ‐ ELAINE AND ARTIST THORNTON      3605 SETTLEMENT RD                                                        COPPERAS COVE   TX      76522
ARTISTIC ENDEAVORS OF NORTH FLORIDA       JUSTIN DYLAN ROSE                        771 INDIGO RUN DRIVE                                                      JACKSONVILLE    FL      32218
ARTISTIC GRANITE AND                      CABINET DESIGNS LLC                      2395 OLD COVINGTON HWY S                                                  CONYERS         GA      30012
ARTISTIC INTERIORS INC                    17080 SAFETY ST UNIT 106                                                                                           FORT MYERS      FL      33908
ARTISTIC RENOVATIONS CON                  1827 SW 102 PL                                                                                                     MIAMI           FL      33165
ARUMUGAM, PRABHU                          ADDRESS ON FILE
ARUNDEL TOWN                              ARUNDEL TOWN ‐ TAX COLLE                 468 LIMERICK RD                                                           ARUNDEL         ME      04046
ARVADA GARDENS                            2140 S HOLLY ST                                                                                                    DENVER          CO      80222
ARVEST BANK                               801 JOHN BARROW RD                                                                                                 LITTLE ROCK     AZ      72205
ARVILL LOPEZ AND                          VEVIENE HINDS                            9008 IMOGENE ST                                                           HOUSTON         TX      77036
ARVON TOWNSHIP                            ARVON TOWNSHIP ‐ TREASUR                 22156 GREENHOUSE RD                                                       SKANEE          MI      49962
ARYAL, UPAMA                              ADDRESS ON FILE
ARZ INSURANCE INC                         13020 MARKET ST                                                                                                    HOUSTON         TX      77015
ASAP APPRAISALS                           7500 W LAKE MEAD BLVD  9‐156                                                                                       LAS VEGAS       NV      89128
ASAP APPRAISALS OF TAMPA BAY INC          7853 GUNN HWY 240                                                                                                  TAMPA           FL      33626
ASAP CONSTRUCTION                         2197 HEART ROAD                                                                                                    GLENCOE         AR      72539
ASAP ENVIRO PROS                          STE J‐313                                928 N SAN FERNANDO BLVD                                                   BURBANK         CA      91504
ASAP GENERAL CONSTRUCTION LLC             562 HIGHWAY 440                                                                                                    KENTWOOD        LA      70444
ASAP INS & FIN SRVCS                      7878 CLAIRMONT MESA BLVD                                                                                           SAN DIEGO       CA      92111
ASAP INSURANCE AGENCY                     6920 COOK RD SUITE 101                                                                                             HOUSTON         TX      77072
ASAP INSURANCE AGENTS                     PO BOX 1972                                                                                                        MANDEVILLE      LA      70470
ASAP LEGAL SERVICES, INC.                 541 SOUTH SR 7, SUITE 14                                                                                           MARGATE         FL      33068
ASAP RENOVATIONS &                        ROOFING LLC                              4190 MARBLEWOOD LN                                                        JACKSONVILLE    FL      32216
ASAP RESTORATION PRO &                    CARPET CLEANING LLC                      1089 LYNN PLACE                                                           WOODMERE        NY      11598
ASAP RESTORATION WATER                    PO BOX 85                                                                                                          WOODMERE        NY      11598
ASAP ROOFING LLC                          1761 E 58TH AVE SUITE C                                                                                            DENVER          CO      80216
ASBERRY, CHAVONNE                         ADDRESS ON FILE
ASBERRY, SOPHIA                           ADDRESS ON FILE
ASBURY PARK CITY                          ASBURY PARK CITY ‐ COLLE                 1 MUNICIPAL PLAZA                                                         ASBURY PARK     NJ      07712
ASCENCIO, HERBERT                         ADDRESS ON FILE
ASCEND EXTERIORS                          8845 DAVIS BLVD 100                                                                                                KELLER          TX      76248
ASCEND STORM RESTORATION                  105 HICKORY SADDLE DR                                                                                              GREENUP         KY      41144
ASCENSION PARISH                          ASCENSION PARISH ‐ COLLE                 P O BOX 118                                                               GONZALES        LA      70707
ASCENSION PARISH                          SHERIFF & COLLECTOR                      PO BOX 118                                                                GONZALES        LA      70707‐0118
ASCENT SOLUTIONS, LLC                     ATTN: GENERAL COUNSEL                    250 MARQUETTE AVENUE                        SUITE 520                     MINNEAPOLIS     MN      55401
ASCENT SOLUTIONS, LLC                     ATTN: JD HARRIS                          250 MARQUETTE AVENUE                        SUITE 520                     MINNEAPOLIS     MN      55401
ASCHERS JANITORIAL SERVICES LLC           TRICIA ASCHER                            2916 COUNTY ROAD EE                         PO BOX 216                    ABRAMS          WI      54101
ASCHINGER, HEATHER                        ADDRESS ON FILE
ASCU SPEC CONSULTING &                    CONSTR. SERVICES LLC                     ROBERT E BLAIR                              294 ZIMFER STREET             COLUMBUS        OH      43206
ASELA ENVIRONMENTAL &                     DAVID & KIMBERLY SCOTT                   4415 YEAGER WAY STE 800                                                   BAKERSFIELD     CA      93313
ASENTINEL, LLC                            ATTN: CHIEF FINANCIAL OFFICER            6410 POPLAR AVENUE                          SUITE 200                     MEMPHIS         TN      38119
ASH TOWNSHIP                              ASH TOWNSHIP ‐ TREASURER                 P.O.BOX 387                                                               CARLETON        MI      48117
ASHA PROS INC                             2851 W AV L 257                                                                                                    LANCASTER       CA      93536
ASHBROOKE OWNERS ASSOCIATION              PO BOX 320248                                                                                                      FLOWOOD         MS      39232
ASHBURN CITY                              ASHBURN CITY‐TAX COLLECT                 PO BOX 766                                                                ASHBURN         GA      31714
ASHBURNHAM TOWN                           ASHBURNHAM TOWN‐TAX COLL                 32 MAIN STREET                                                            ASHBURNHAM      MA      01430
ASHBY TOWN                                ASHBY TOWN ‐ TAX COLLECT                 895 MAIN STREET, BOX 2                                                    ASHBY           MA      01431
ASHCO EXTERIORS INC                       11164 ZEALAND AVE N                                                                                                CHAMPLIN        MN      55316
ASHCROFT & ASSOCIATES LLC                 2325 NE PARKVIEW DR                                                                                                VANCOUVER       WA      98686
ASHDOWN FOREST HOA                        PO BOX 61533                                                                                                       PHOENIX         AZ      85082‐1533
ASHE AND WINKLER RESTORATION LLC          2078 PARKTON WAY                                                                                                   BARNHART        MO      63012
ASHE CONSTRUCTION                         P. O. BOX 538                                                                                                      RANDLE          WA      98377
ASHE COUNTY TAX COLLECTOR                 150 GOVERNMENT CIRCLE                                                                                              JEFFERSON       NC      28640




                                                                                                              Page 55 of 998
                                           19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                                       PgCREDITOR MATRIX
                                                                                                             59 of 1004
Creditor Name                                 Address1                                    Address2                                        Address3     City             State   Zip        Country
ASHER CREEK REAL ESTATE                       & APPRAISAL LLC                             512 W MAIN ST                                                BELOIT           KS      67420
ASHEVILLE REAL ESTATE SERVICE LLC             PO BOX 16546                                                                                             ASHEVILLE        NC      28816‐0546
ASHFIELD TOWN                                 ASHFIELD TOWN ‐ TAX COLL                    PO BOX 560                                                   ASHFIELD         MA      01330
ASHFORD HOA OF MAULDIN INC                    PO BOX 1827                                                                                              GREENVILLE       SC      29602
ASHFORD TOWN                                  ASHFORD TOWN ‐ TOWN COLL                    5 TOWN HALL ROAD                                             ASHFORD          CT      06278
ASHFORD TOWN                                  ASHFORD TOWN‐ TAX COLLEC                    PO BOX 306                                                   WEST VALLEY      NY      14171
ASHFORD TOWN                                  ASHFORD TWN TREASURER                       655 VILLAGE GREEN WAY                                        WEST BEND        WI      53090
ASHGROWN LLC                                  GROUND RENT                                 PO BOX 393                                                   STEVENSON        MD      21153
ASHGROWN LLC                                  GROUNT RENT                                 PO BOX 393                                                   STEVENSON        MD      21153
ASHINGTON PARK HOMEOWNERS ASSOC INC           PO BOX 105302                                                                                            ATLANTA          GA      30348‐5302
ASHIPPUN TOWN                                 ASHIPPUN TWN TREASURER                      P.O. BOX 206                                                 ASHIPPUN         WI      53003
ASHISH & SHIREESH SHARMA                      3220 SW 66TH AVE                                                                                         PORTLAND         OR      97225
ASHLAND BORO                                  ASHLAND BORO ‐ TAX COLLE                    936 CENTRE ST                                                ASHLAND          PA      17921
ASHLAND CITY                                  ASHLAND CITY TREASURER                      601 MAIN STREET/CITY HAL                                     ASHLAND          WI      54806
ASHLAND CITY                                  ASHLAND CITY‐TAX COLLECT                    101 COURT ST                                                 ASHLAND CITY     TN      37015
ASHLAND CITY                                  TAX COLLECTOR                               201 W MAIN ST                                                ASHLAND          WI      54806
ASHLAND CITY                                  TAX COLLECTOR                               PO BOX 1839                                                  ASHLAND          KY      41105
ASHLAND CONSERVANCY INC                       PO BOX 37009                                                                                             BALTIMORE        MD      21297
ASHLAND CONSTRUCTION OF CAROLINE INC.         MICHAEL S. BARNETT                          4180 C C C ROAD                                              RUTHER GLEN      VA      22546
ASHLAND COUNTY                                201 MAIN ST W                               ROOM 201                                                     ASHLAND          WI      54806
ASHLAND COUNTY                                ASHLAND COUNTY ‐ TREASUR                    142 W 2ND STREET                                             ASHLAND          OH      44805
ASHLAND COUNTY TOWN                           INS CO                                      PO BOX 147                                                   BUTTERNUT        WI      54514
ASHLAND COUNTY TREASURER                      142 W 2ND STREET                                                                                         ASHLAND          OH      44805
ASHLAND FLOOD TAX                             CITY OF ASHLAND ‐ CLERK                     PO BOX 1839                                                  ASHLAND          KY      41105
ASHLAND SCHOOL TAX                            CITY OF ASHLAND ‐ CLERK                     PO BOX 1839                                                  ASHLAND          KY      41105
ASHLAND TOWN                                  ASHLAND TOWN ‐ TAX COLLE                    101 MAIN STREET                                              ASHLAND          MA      01721
ASHLAND TOWN                                  ASHLAND TOWN ‐ TAX COLLE                    PO BOX 54                                                    ASHLAND          NY      12407
ASHLAND TOWN                                  ASHLAND TOWN ‐ TREASURER                    P O BOX 1600                                                 ASHLAND          VA      23005
ASHLAND TOWN                                  ASHLAND TOWN ‐TAX COLLEC                    P.O BOX 517                                                  ASHLAND          NH      03217
ASHLAND TOWN                                  ASHLAND TOWN‐TREASURER                      PO BOX 246                                                   ASHLAND          MS      38603
ASHLAND TOWN                                  ASHLAND TWN TREASURER                       38856 RYEFIELD ROAD                                          HIGHBRIDGE       WI      54846
ASHLAND TOWNSHIP                              ASHLAND TOWNSHIP ‐ TREAS                    P.O. BOX 457                                                 GRANT            MI      49327
ASHLEY & DENNIS JOHNSON CONSTRUCTION LLC      11501 FM 905                                                                                             PATTONVILLE      TX      75468
ASHLEY AND ASSOCIATES                         834 WIDGEON RD                                                                                           NORFOLK          VA      23513
ASHLEY BORO                                   ASHLEY BORO ‐ TAX COLLEC                    49 WEST CEMETERY STREET                                      ASHLEY           PA      18706
ASHLEY COUNTY                                 ASHLEY COUNTY ‐ TAX COLL                    205 E JEFFERSON                                              HAMBURG          AR      71646
ASHLEY DAVIS ROOFER                           12437 DEERFIELD RD                                                                                       SAVANNAH         GA      31419
ASHLEY INS                                    38 S HARRISON ST                                                                                         EASTON           MD      21601
ASHLEY INSURANCE INC                          107 S COMMERCE ST                                                                                        CENTREVILLE      MD      21617
ASHLEY LAKE PLANTATION POA INC                P. O. BOX 1053                                                                                           MELROSE          FL      32666
ASHLEY MCCULLOUGH                             780 VICTORY HWY SUITE 1                                                                                  WEST GREENWICH   RI      02817
ASHLEY POINT CONDO ASSOCIATION                C/O NEMANICH CONSULTING                     2756 CATON FARM ROAD                                         JOLIET           IL      60435
ASHLEY SURRATT                                ADDRESS ON FILE
ASHLEY VILLAGE                                ASHLEY VILLAGE ‐ TREASUR                    PO BOX 158                                                   ASHLEY           MI      48806
ASHLEY, CHARITA                               ADDRESS ON FILE
ASHLEY, ERIK                                  ADDRESS ON FILE
ASHLEY, WILLIAM                               ADDRESS ON FILE
ASHLYN CONSTRUCTION LLC                       2830 GREEN ACRE LANE                                                                                     LANCASTER        TX      75146
ASHMANDY KITCHEN LLC                          950 WEST 23RD ST                                                                                         HIALEAH          FL      33010
ASHMERE HOMEOWNERS ASSOCIATION                4330 PRINCE WILLIAM PARKWAY, SUITE 201                                                                   WOODBRIDGE       VA      22192
ASHMONT E CONDOMINIUM ASSOCIATION             8010 N UNIVERSITY DR                                                                                     TAMARAC          FL      33321
ASHMUN AND ASSOCIATES INC                     VANESSA NELSON                              8328 BENNINGTON CT                                           VALLEJO          CA      94591
ASHNEY HOMES LLC                              210 PRINCETON AVE                                                                                        ALPENA           MI      49707‐1234
ASHOKA LION CONSULTING, LLC                   2543 RUSK                                                                                                HOUSTON          TX      77003
ASHTABULA COUNTY                              ASHTABULA COUNTY ‐ TREAS                    25 W JEFFERSON ST, COURT                                     JEFFERSON        OH      44047
ASHTON MCGEE RESTORATION                      GROUP LLC                                   5555 W 78TH ST SUITE B                                       EDINA            MN      55439
ASHWAUBENON VILLAGE                           BROWN COUNTY ‐ TREASURER                    PO BOX 23600/305 EAST WA                                     GREEN BAY        WI      54305
ASI                                           SARAH PERRY                                 P. O. BOX 33018                                              ST PETERSBURG    FL      33733‐8018
ASI AMERICAN STRATEGIC                        2 ASI WAY                                                                                                ST PETERSBURG    FL      33702
ASI ASSURANCE                                 2055 N DOBSON ROAD STE                                                                                   CHANDLER         AZ      85224
ASI PREFERRED INS GROUP                       805 EXECUTIVE CNTR DR W STE 300                                                                          ST PETERSBURG    FL      33702
ASIC ‐ ASSURANT GROUP                         ASIC‐FEE INCOME                             P.O. BOX 972522                                              DALLAS           TX      75397‐2522
ASJ EMERGENCY RESTORATION & CLEANING          ASJ IMAGING SYSTEMS, INC                    235 SOUTH STREET                                             MCSHERRYSTOWN    PA      17344
ASK, JOHN                                     ADDRESS ON FILE
ASKEW, LYNETTE                                ADDRESS ON FILE
ASLAN DESIGN & RENO                           ANDRZEJ & KRIS SZNEMSKI                     1801 E ROOSEVELT RD STEC                                     WHEATON          IL      60187
ASMA ABUSHADI‐STUART                          ASMA ABU SHADI‐STUART (PRO SE)              9845 MISSION GEORGE RD., # 3                                 SANTEE           CA      92071
ASMAN, GREGG                                  ADDRESS ON FILE
ASNICAR, MIRANDA                              ADDRESS ON FILE
ASOC CONDOMINES VILLA CAPARRA COURT           49 CALLE A ADMIN BOX                                                                                     GUAYNABO         PR      00966




                                                                                                                         Page 56 of 998
                                           19-10412-jlg             Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                                        PgCREDITOR MATRIX
                                                                                                              60 of 1004
Creditor Name                                 Address1                                     Address2                                         Address3                       City              State   Zip        Country
ASOCIACION DE CONDOMINES LOS CEDROS           1687 CALLE AMARILLO                                                                                                          SAN JUAN          PR      00926
ASOCIACION DE RESIDENTES                      PRECIOSAS VISTA DEL LAGO (APREVILA)          P.O. BOX 4069                                                                   BAYAMON           PR      00958‐1069
ASOCIACION DE RESIDENTES ABCC, INC.           P.O. BOX 4069                                                                                                                BAYAMON           PR      00958‐1069
ASOCIACION DE RESIDENTES DE BALDRICH INC      PO BOX 190867                                                                                                                SAN JUAN          PR      00919‐0867
ASOCIACION DE RESIDENTES DE LA                COMUNIDAD HIGHLAND PARK, INC                 AVE. OLMO 100,                                   URBANIZACION HIGHLAND PARK     SAN JUAN          PR      00924
ASOCIACION DE RESIDENTES DE LA                URBANIZACION  BERWIND EST  INC(ARUBE)        PO BOX 4069                                                                     BAYAMON           PR      00958
ASOCIACION DE RESIDENTES DE SABANERA INC      PO BOX 4069                                                                                                                  BAYAMON           PR      00958‐1069
ASOCIACION DE RESIDENTES URB                  LOS FLAMBOYANES GURABO INC                   PO BOX 4069                                                                     BAYAMON           PR      00958‐1069
ASOCIACION RESIDENTES DE TORRIMAR INC         PMB 352 1353 AVE. LUIS VIGOREAUX                                                                                             GUAYNABO          PR      00966
ASOCIACION VECINOS DE BUCARE, INC.            BUCARE DEVELOPMENT, 2106 TOPACIO STREET                                                                                      GUAYNABO          PR      00969
ASOTIN COUNTY                                 135 2ND ST                                                                                                                   ASOTIN            WA      99402
ASOTIN COUNTY                                 ASOTIN COUNTY ‐ TREASURE                     135 2ND STREET                                                                  ASOTIN            WA      99402
ASPECT SOFTWARE INC                           P O BOX 2869                                                                                                                 CAROL STREAM      IL      60132‐2869
ASPECT SOFTWARE, INC.                         ATTN: GENERAL COUNSEL                        2325 E. CAMELBACK ROAD                           SUITE 700                      PHOENIX           AZ      85016
ASPEN CONSTRUCTION LLC                        SANTIAGO J. MEDINA                           3032 SOUTH KING STREET                                                          DENVER            CO      80236
ASPEN CONTRACTING INC                         4141 NE LAKEWOOD WAY                                                                                                         LEES SUMMIT       MO      64064
ASPEN CONTRACTING INC &                       SHAWN & ROBERT SHEPARD                       4141 NE LAKEWOOD WAY                                                            LEES SUMMIT       MO      64064
ASPEN EXTERIORS INC                           14245 SAINT FRANCIS BOULEVARD                SUITE 101                                                                       RAMSEY            MN      55303
ASPEN EXTERIORS INC                           2022 N FERRY ST 3301                                                                                                         ANOKA             MN      55303
ASPEN REALTY GROUP LLC                        326 ROUTE 87 SUITE A                                                                                                         COLUMBIA          CT      06237
ASPEN RIDGE APPRAISALS INC                    PO BOX 1604                                                                                                                  MUKILTEO          WA      98275
ASPEN SPECIALTY INS CO                        99 HIGH STREET                                                                                                               BOSTON            MA      02110
ASPERA INS                                    2221 EDWARD HOLLAND 600                                                                                                      RICHMOND          VA      23230
ASPERMONT ROOFING & CONSTRUCTION LLC          DAVID DEE DAVIDSON                           2700 BRADFORD DR.                                                               CROWLEY           TX      76036
ASPINWALL BORO                                ASPINWALL BORO ‐ TAX COL                     217 COMMERCIAL AVE                                                              ASPINWALL         PA      15215
ASPIRE ROOFING CONTRACTORS LTD                22036 E RIDGE TRAIL CIR                                                                                                      AURORA            CO      80016
ASPRI HOA                                     5646 CORPORATE WAY                                                                                                           WEST PALM BEACH   FL      33407
ASRNM INC.                                    ATTN: JESUS ESPARZA                          1549 STEPHANIE ROAD SE                           SUITE B                        RIO RANCHO        NM      87124
ASSEFAW, YONATAN                              ADDRESS ON FILE
ASSESSMENT MANAGEMENT SERVICES                P. O. BOX 80660                                                                                                              LAS VEGAS         NV      89180
ASSET DEVELOPMENT GROUP LLC                   PO BOX 1030                                                                                                                  MENOMONEE FALLS   WI      53052
ASSET ONE REALTY                              22954 DIAMOND COVE ST                                                                                                        CASSOPOLIS        MI      49031
ASSET PROPTECTION NOLA                        1913 ELIZABETH AVE                                                                                                           METAIRIE          LA      70003
ASSET PROTECTION &                            RESTORATION LLC                              494 HWY 7 EAST                                                                  HUTCHINSON        MN      55350
ASSET PROTECTION GRP                          3440 FRANCIS RD A                                                                                                            ALPHARETTA        GA      30004
ASSET REAL ESTATE INC                         4004 EDGEWATER DRIVE                                                                                                         ORLANDO           FL      32804
ASSET REALTY GROUP                            137 MAIN STREET                                                                                                              WETHERSFIELD      CT      06109
ASSET REALTY GROUP                            202 HANG DOG LANE                                                                                                            WETHERSFIELD      CT      06109
ASSET REALTY GROUP, LLC                       23 FRANCIS J CLARK CIRCLE                    UNIT 3A‐3B                                                                      BETHEL            CT      06801
ASSET REALTY GRP DBA NUTMEG PROPERTIES        137 MAIN ST                                                                                                                  WETHERSFIELD      CT      06109
ASSET RECOVERY GROUP LLC                      PO BOX 869                                                                                                                   MURRAY            KY      42071
ASSET SOLUTIONS REALTY                        ATTN: JESUS ESPARZA                          1549 STEPHANIE RD SE                             STE B                          RIO RANCHO        NM      87124
ASSET SOLUTIONS REALTY                        JESUS ESPARAZA                               1549 STEPHANIE RD SE SUITE B                                                    RIO RANCH         NM      87124
ASSETONE MARKETING GROUP LLC                  ATTN: GENERAL COUNSEL                        600 17TH ST.                                     SOUTH TOWER SUITE 1610         DENVER            CO      80202
ASSISTANCE INS AGENCY                         13732 NEWP O RT AVE STE 1                                                                                                    TUSTIN            CA      92780
ASSISTED LIVING PROFESSI                      7736 FOREDAWN DR                                                                                                             LAS VEGAS         NV      89123
ASSOC INDEM CORP                              P O  BOX 2519                                                                                                                DALLAS            TX      75221
ASSOC MGMT GROUP OF CENTRAL FLORIDA           101 PARK PLACE BLVD SUITE 2                                                                                                  KISSIMMEE         FL      34741
ASSOC MGMT GROUP OF CENTRAL FLORIDA           C/O AMG                                      101 PARK PLACE BLVD SUITE 2                                                     KISSIMMEE         FL      34741
ASSOC MTL INS COOPERATIV                      P O BOX 307                                                                                                                  WOODRIDGE         NY      12789
ASSOC OF APARTMENT OWNERS THE ROSALEI         C/O HAWAIIANA MGT CO LTD                     711 KAPIOLANI BLVD #700                                                         HONOLULU          HI      96813
ASSOC OF HOMEOWNERS OF TIBURON ESTATES        259 N PECOS RD # 100                                                                                                         HENDERSON         NV      89074
ASSOCIA ARIZONA SCOTTSDALE                    7500 N DOBSON RD STE 150                                                                                                     SCOTTSDALE        AZ      85256
ASSOCIA COMMUNITY GROUP, INC.                 3901 WESTERRE  PKWY, STE 100                                                                                                 RICHMOND          VA      23233
ASSOCIA GULF COAST                            WELLINGTON AT SEVEN HILLS ASSOC. INC.        9887 4TH STREET NORTH, SUITE 301                                                ST PETERSBURG     FL      33702
ASSOCIA HAWAII                                737 BISHOP STREET SUITE 3100                                                                                                 HONOLULU          HI      96813
ASSOCIA HAWAII                                CERTIFIED MANAGEMENT INC.                    737 BISHOP STREET, SUITE 3100                                                   HONOLULU          HI      96813
ASSOCIA HILL COUNTRY                          CAT HOLLOW AT BRUSHY OWNERS ASSOC, INC.      115 WILD BASIN RD. #308                                                         AUSTIN            TX      78746
ASSOCIA MCKAY MANAGEMENT                      5 RIVERCHASE RIDGE                                                                                                           BIRMINGHAM        AL      35244
ASSOCIA NORTHERN CALIFORNIA                   8000 JARVIS AVENUE, ENTRY 2                                                                                                  NEWARK            CA      94560
ASSOCIA SIERRA NORTH                          ASSOCIATED MANAGEMENT INC.                   10509 PROFESSIONAL CIRCLE STE 200                                               RENO              NV      89521
ASSOCIACION DE CONDOMINES EL MONTE SUR        180 AVE HOSTOS                                                                                                               SAN JUAN          PR      00918
ASSOCIASION DE RESIDENTE                      DE PRADERA‐ALMIRA                            P O BOX 4069                                                                    BAYAMON           PR      00958‐1069
ASSOCIATED AGENCIES                           1701 GOLF RD 3‐700                                                                                                           ROLLING MEADOWS   IL      60008
ASSOCIATED APPRAISAL LLC                      PO BOX 10423                                                                                                                 HONOLULU          HI      96816
ASSOCIATED APPRAISERS                         1500 LOST TREE DR 2                                                                                                          BRANSON           MO      65616
ASSOCIATED BROKERS & CONSULTANTS INC          759 HORIZON DR                               UNIT B                                                                          GRAND JUNCTION    CO      81506
ASSOCIATED ELECTRIC & GAS                     INSURANCE SERVICES LIMITED
ASSOCIATED INS AGENCY                         8355 ROCKVILLE RD                                                                                                            INDIANAPOLIS      IN      46234
ASSOCIATED INS AGENCY OF                      175 DEL NORTE AVE                                                                                                            DENHAM SPRINGS    LA      70726




                                                                                                                           Page 57 of 998
                                           19-10412-jlg             Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                                        PgCREDITOR MATRIX
                                                                                                              61 of 1004
Creditor Name                                 Address1                                     Address2                                     Address3                         City                   State   Zip        Country
ASSOCIATED INS MANAGERS                       11111 KATY FREEWAY                           SUITE 800                                                                     HOUSTON                TX      77079
ASSOCIATED INS MGMT INC                       1300  SPRING ST300                                                                                                         SILVER SPRING          MD      20910
ASSOCIATED INS MGMT INC                       1300 SILVER SPRING ST300                                                                                                   SILVER SPRING          MD      20910
ASSOCIATED INS PARTNERS                       777 TERRACE AVE  309                                                                                                       HASBROUCK HEIGHTS      NJ      07604
ASSOCIATED INS SERVICES                       106 WEST MAIN STREET                                                                                                       PLAINVILLE             CT      06062
ASSOCIATED INS SERVICES                       7125 OLD SEWARD HWY 203                                                                                                    ANCHORAGE              AK      99518
ASSOCIATED LAND SURVEYORS & PLANNERS, PC      PO BOX 578                                                                                                                 HORSE SHOE             NC      28742
ASSOCIATED LEGAL GRP LLC                      1807 CAPITOL AVE STE 203                                                                                                   CHEYENNE               WY      82001
ASSOCIATED MTL INS COOP                       39 BROADWAY                                                                                                                WOODRIDGE              NY      12789
ASSOCIATED PROPERTY MGMT.                     OF THE PALM BEACHES                          8135 LAKE WORTH RD STE B                                                      LAKE WORTH             FL      33467
ASSOCIATED SOFTWARE CONSULTANTS, INC.         ATTN: TIMOTHY W. LISTON, PRESIDENT           7251 ENGLE ROAD                              SUITE 300                        MIDDLEBURG HEIGHTS     OH      44130
ASSOCIATES IN REAL ESTATE LLC                 214 E MT VERNON ST SUITE A                                                                                                 SOMERSET               KY      42501
ASSOCIATES INS AGENCY                         5213 ARMUR RD                                                                                                              COLUMBUS               GA      31904
ASSOCIATES SERVICES                           13465 CAMINO CANADA STE 106                                                                                                EL CAJON               CA      92021
ASSOCIATION & CMTY.                           MANAGING PROF'LS, INC.                       16650 PINE FOREST LN                                                          HOUSTON                TX      77084
ASSOCIATION CAPITAL RECOVERY                  ASSOCIATION CAPITAL RESOURCES, LLC           4209 BAYMEADOWS ROAD, SUITE 1                                                 JACKSONVILLE           FL      32217
ASSOCIATION CAPITAL RESOURCES                 4209 BAYMEADOWS ROAD                         SUITE 1                                                                       JACKSONVILLE           FL      32217
ASSOCIATION DATA MANAGEMENT                   FRANKLY COASTAL PROPERTY MANAGEMENT LLC      36434 US HWY 19 N                                                             PALM HARBOR            FL      34684
ASSOCIATION LAW GROUP, PL                     1200 BRICKELL AVE.                           PH 2000                                                                       MIAMI                  FL      33131
ASSOCIATION OF INDEPENDENT MORTGAGE           EXPERTS                                      6978 DIXIE HIGHWAY STE                                                        CLARKSTON              MI      48346
ASSOCIATION OF MARION                         LANDING OWNERS, INC.                         6972 LAKE GLORIA BLVD                                                         ORLANDO                FL      32809‐3200
ASSOCIATION OF MARION LANDING OWNERS INC      6972 LAKE GLORIA BLVD                                                                                                      ORLANDO                FL      32809‐3200
ASSOCIATION OF POINCIANA VILLAGES, INC.       401 WALNUT STREET                                                                                                          POINCIANA              FL      34759‐4329
ASSOCIATION OF UNIT OWNERS OF                 2393 PARK PLACE CONDO                        12190 SW 1ST STREET                                                           BEAVERTON              OR      97005
ASSOCIATION OF UNIT OWNERS OF                 ISLAND LAKES CONDOS                          1980 LAKE ISLE DR                                                             EUGENE                 OR      97401
ASSOCIATION ONLINE                            PROHOAM, INC.                                2809 E. HARMONY RD., SUITE 100                                                FORT COLLINS           CO      80528
ASSOCIATION RECOVERY SERVICES                 7432 W SAHARA AVE                                                                                                          LAS VEGAS              NV      89177
ASSOCIATION RECOVERY SERVICES                 ACCOUNT RECOVERY SOLUTIONS, LLC              7432 W. SAHARA AVE. STE. 101                                                  LAS VEGAS              NV      89117
ASSOCIATION SOLUTIONS GROUP                   STONEBRIDGE ASSET PROTECTION SVS INC         1600 S FEDERAL HIGHWAY SUITE 400                                              POMPANO BEACH          FL      33062
ASSOCIATION SPECIALTY GROUP, LLC              9050 PINES BLVD. STE 480                                                                                                   PEMBROKE PINES         FL      33024
ASSOCIATION TITLE FIRM LLC                    7900 NW 155 ST  101                                                                                                        MIAMI LAKES            FL      33016
ASSOCIATIONREADY, LLC                         1600 ATKINSON RD.                                                                                                          LAWRENCEVILLE          GA      30043
ASSOCIATIONS EQUITY MANAGEMENT INC.           42430 WINCHESTER ROAD                                                                                                      TEMECULA               CA      92590
ASSOULINE & BERLOWE, P.A.                     3250 MARY STREET                             STE. 100                                                                      MIAMI                  FL      33133
ASSUMPTION PARISH                             ASSUMPTION PARISH ‐ COLL                     P O BOX 69                                                                    NAPOLEONVILLE          LA      70390
ASSUMPTION PARISH CLERK OF COURT              PO DRAWER 249                                                                                                              NAPOLEONVILLE          LA      70390
ASSUMPTION PARISH TAX COLLECTOR               PO BOX 69                                                                                                                  NAPOLEONVILLE          LA      70390‐0069
ASSURANCE ASSOCS                              3 GULF ST                                                                                                                  MILFORD                CT      06460
ASSURANCE ONE OF TX                           245 COMMERCE GREEN BLVD                                                                                                    SUGAR LAND             TX      77487
ASSURANCE PARTNERS                            201 E IRON ST                                                                                                              SALINA                 KS      67402
ASSURANCE PUBLIC ADJ INC                      7100 BISCAYNE BLVD 210                                                                                                     MIAMI                  FL      33138
ASSURANCE REST & V CRAIG                      &EST OF BARBARA RICHARDS                     711 E TAFT AVE                                                                SAPULPA                OK      74066
ASSURANCE RESTORATION                         711 E TAFT ST                                                                                                              SAPULPA                OK      74066
ASSURANCE RESTORATION LL                      1167NBALTIMOREPIKESTE232                                                                                                   MEDIA                  PA      19063
ASSURANCE ROOFING CO INC                      1106 COBBLESTONE CT                                                                                                        FORT COLLINS           CO      80525
ASSURANT                                      ATTN: GENERAL COUNSEL                        28 LIBERTY STREET                            41ST FLOOR                       NEW YORK               NY      10005
ASSURANT APPRAISALS                           28046 NETWORK PLACE                                                                                                        CHICAGO                IL      60673‐1280
ASSURANT APPRAISALS, LLC                      ATTN: GENERAL COUNSEL                        9151 BLVD 26                                 SUITE 400                        NORTH RICHLAND HILLS   TX      76180
ASSURANT APPRAISALS, LLC D/B/A                ASSURANT VALUATIONS                          ATTN: GENERAL COUNSEL                        28 LIBERTY STREET 41ST FLOOR     NEW YORK               NY      10005
ASSURANT GROUP                                ATTN: GENERAL COUNSEL                        11222 QUAIL ROOST DRIVE                                                       MIAMI                  FL      33157
ASSURANT GROUP                                ATTN: GROUP SVP                              SPECIALTY FINANCE CHANNEL                    1122  QUAIL ROOST DRIVE          MIAMI                  FL      33157
ASSURANT‐ASSET RECOVERY SOLUTIONS             ATTN:  DWAYNE HENRY                          260 INTERSTATE N CIRCLE SE                                                    ATLANTA                GA      30339
ASSURED ADJUSTERS, INC                        GLEN PANNEBAKKER                             283 SECOND STREET PIKE SUITE 100                                              SOUTHHAMPTON           PA      18966
ASSURED CONTRACTING LLC.                      3553 NW. 10TH AVENUE                                                                                                       OAKLAND PARK           FL      33309
ASSURED NL INS AGENCY                         3860 FEBER PL DR 400                                                                                                       NORTH CHARLESTON       SC      29405
ASSURED NL INS AGENCY                         INC                                          3860 FABER PL DR 400                                                          NORTH CHARLESTON       SC      29405
ASSURED NL INS AGENCY                         P O  BOX 42409                                                                                                             CHARLESTON             SC      29423
ASSURED ROOFING INC                           18121 E HAMPDEN AV 112                                                                                                     AURORA                 CO      80013
ASSUREDPARTNERS                               20 COMMERCE                                                                                                                CRANFORD               NJ      07016
ASSURE‐US                                     1880 NE 163RD STREET                                                                                                       NORTH MIAMI BEACH      FL      33162
ASSURITY SOL GROUP                            1327 SE 2ND AVE                                                                                                            FT LAUDERDALE          FL      33316
ASSYRIA TOWNSHIP                              ASSYRIA TOWNSHIP ‐ TREAS                     7600 WOLF RD                                                                  BELLEVUE               MI      49021
AST ROOFING & HOME IMPROVEMENTS, LLC          39755 OLD WHEATLAND ROAD                                                                                                   WATERFORD              VA      20197
ASTON TOWNSHIP                                ASTON TWP ‐ TAX COLLECTO                     TWP BLDG ‐ 5021 PENNELL                                                       ASTON                  PA      19014
ASTRO ROOFING INC                             855 PINE FOREST TRAIL W                                                                                                    PORT ORANGE            FL      32127
ASTRONAUT ROOFING LLC                         801 E NASA RD 1                                                                                                            WEBSTER                TX      77598
ASUNCION, MICHAEL                             ADDRESS ON FILE
ASYLUM TOWNSHIP                               BILLE JO TUTTLE‐TAX COLL                     756 TUTTLE LANE                                                               WYALUSING              PA      18853
AT & T MOBILITY                               PO BOX 6463                                                                                                                CAROL STREAM           IL      60197‐6463
AT BROKERS LLC                                100 ENTERPRISE DRIVE SUITE 301                                                                                             ROCKAWAY               NJ      07866




                                                                                                                       Page 58 of 998
                                        19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                           PgCREDITOR MATRIX
                                                                                                 62 of 1004
Creditor Name                              Address1                           Address2                                    Address3              City              State   Zip        Country
AT HOME REALTY                             124 N MAIN ST                                                                                        ASHLAND CITY      TN      37015
AT HOME VALUATION MANAGEMENT               SOLUTIONS                          180 REDWOOD 325                                                   SAN FRANCISCO     CA      94102
AT TAMIAMI INS CORP                        11362 SW 184TH ST                                                                                    MIAMI             FL      33157
AT YOUR APPRAISAL SERVICE                  390 HEBRON CIR                                                                                       SACRAMENTO        CA      95835
AT YOUR DISPOSAL HOOTE SERVICES, INC.      PO BOX 142365                                                                                        AUSTIN            TX      78714
AT YOUR SERVICE                            CONSTRUCTION INC                   23296 OLD VALLEY PIKE                                             WOODSTOCK         VA      22664
AT YOUR SERVICE                            RESTORATION & RENOVATION           5087 CUMMING HWY                                                  CANTON            GA      30115
AT YOUR SERVICE REALTY INC                 3171 ROUTE 115 101                                                                                   EFFORT            PA      18330
AT YOUR SERVICE RESTORATION                THE SOUZA COMPANY, LLC             P O BOX 249                                                       SPRING            TX      77383‐0249
AT&T                                       PO BOX 5001                                                                                          CAROL STREAM      IL      60197‐5001
ATANACIO CADENA‐ ALEMAN                    12214 NEWBROOK DR                                                                                    HOUSTON           TX      77072
ATASCOSA APPRAISAL LLC                     PO BOX 1538                                                                                          TUBAC             AZ      85646
ATASCOSA COUNTY                            ATASCOSA COUNTY ‐ COLLEC           1001 OAK STREET                                                   JOURDANTON        TX      78026
ATASCOSA COUNTY CLERK                      1 COURTHOUSE CIRCLE SUTE 102                                                                         JOURDANTON        TX      78026
ATASCOSA COUNTY DISTRICT CLERK             1 COURTHOUSE CIRCLE  STE 102                                                                         JOURDANTON        TX      78026
ATASCOSA COUNTY TAX COLLECTOR              1001 OAK                                                                                             JOURDANTON        TX      78026‐0139
ATB CONSTRUCTION SERVICES, INC.            1813 NW 15 STREET                                                                                    FORT LAUDERDALE   FL      33311
ATC ASSESSMENT COLLECTION GROUP            LLC                                1120 N TOWN CENTER DR STE 260                                     LAS VEGAS         NV      89144‐6304
ATCHISON CONSTRUCTION, INC.                ANDREW CAMPBELL                    306 COMMERCIAL ST, STE. B                                         ATCHISON          KS      66002
ATCHISON COUNTY                            ATCHISON COUNTY ‐ COLLEC           400 S WASHINGTON                                                  ROCKPORT          MO      64482
ATCHISON COUNTY                            ATCHISON COUNTY ‐ TREASU           423 N 5TH ST                                                      ATCHISON          KS      66002
ATCHLEY & ASSOCIATES                       112 E MAIN ST                                                                                        SEVIERVILLE       TN      37862
ATD BUILDERS LLC &                         JOSEPH & SHANNON SILCOX            508 W CHEVES ST                                                   FLORENCE          SC      29501
ATD RESTORATION LLC                        1200 WOODRUFF RD C‐7                                                                                 GREENVILLE        SC      29607
ATD SERVICES INC                           1808‐A LITTLE KITTEN AVENUE                                                                          MANHATTAN         KS      66503
A‐TEAM CONSTRUCTION CO                     7152 14TH ST                                                                                         SPRING LAKE       MI      49456
ATENCIO, MARK                              ADDRESS ON FILE
ATERA GROUP LLC                            230 OXFORD CIRCLE                                                                                    RINCON            GA      31326
ATEX BUILDERS LLC                          1195 ROCHESTER RD STE I                                                                              TROY              MI      48083
ATEX ROOFING & CONSTRUCTION                HMW VENTURES                       HMW VENTURES                                234 PEACH BLOSSOM     ABILENE           TX      79602
ATGLEN BORO                                CHESTER COUNTY TREASURER           313 W MARKET ST STE 3202                                          WEST CHESTER      PA      19382
ATHELSTANE TOWN                            MARINETTE COUNTY TREASUR           1926 HALL AVENUE                                                  MARINETTE         WI      54143
ATHENA APPRAISALS                          4856 VORE RIDGE ROAD                                                                                 ATHENS            OH      45701
ATHENA INS                                 4972 N PINE ISLAND RD                                                                                SUNRISE           FL      33351
ATHENS BORO                                ATHENS BORO ‐ TAX COLLEC           606 DOGWOOD AVENUE                                                ATHENS            PA      18810
ATHENS CITY                                ATHENS CITY‐TAX COLLECTO           815 N JACKSON ST                                                  ATHENS            TN      37303
ATHENS CLARKE CNTY. STORMWATER MGMT.       P.O. BOX 1868                                                                                        ATHENS            GA      30603
ATHENS COUNTY                              ATHENS COUNTY ‐ TREASURE           15 S COURT STREET, ROOM                                           ATHENS            OH      45701
ATHENS S.D./ATHENS BORO                    ATHENS AREA SD ‐ TAX COL           401 W. FREDERICK ST. SUI                                          ATHENS            PA      18810
ATHENS S.D./ATHENS TOWNS                   ATHENS AREA SD ‐ TAX COL           POB 637                                                           WELLSBORO         PA      16901
ATHENS S.D./RIDGEBURY TO                   ATHENS AREA SD ‐ TAX COL           POB 637                                                           WELLSBORO         PA      16901
ATHENS S.D./SHESHEQUIN T                   ATHENS AREA SD ‐ TAX COL           POB 637                                                           WELLSBORO         PA      16901
ATHENS S.D./SMITHFIELD T                   ATHENS ASD ‐ TAX COLLECT           POB 637                                                           WELLSBORO         PA      16901
ATHENS S.D./ULSTER TOWNS                   ATHENS AREA SD ‐ TAX COL           POB 637                                                           WELLSBORO         PA      16901
ATHENS TOWN                                ATHENS ‐ TAX COLLECTOR             56 BROOKLINE ROAD                                                 ATHENS            VT      05143
ATHENS TOWN                                ATHENS TOWN ‐ TAX COLLEC           2 FIRST STREET                                                    ATHENS            NY      12015
ATHENS TOWN                                ATHENS TOWN ‐ TAX COLLEC           P.O. BOX 147                                                      ATHENS            ME      04912
ATHENS TOWNSHIP                            ATHENS TOWNSHIP ‐ TREASU           P.O. BOX 368                                                      ATHENS            MI      49011
ATHENS TOWNSHIP                            ATHENS TWP ‐ TAX COLLECT           712 RIVERSIDE DRIVE                                               ATHENS            PA      18810
ATHENS UTILITIES                           508 S JEFFERSON ST                                                                                   ATHENS            AL      35611
ATHENS VILLAGE                             ATHENS VILLAGE ‐ CLERK             2 FIRST STREET                                                    ATHENS            NY      12015
ATHENS VILLAGE                             ATHENS VILLAGE ‐ TREASUR           P.O. BOX 116                                                      ATHENS            MI      49011
ATHENS VILLAGE                             ATHENS VLG TREASURER               PO BOX 220                                                        ATHENS            WI      54411
ATHENS‐CLARKE COUNTY                       325 E WASHINGTON ST RM 250                                                                           ATHENS            GA      30601
ATHERTON, MAUREEN                          ADDRESS ON FILE
ATHERTON, STEVEN                           ADDRESS ON FILE
ATHOL TOWN                                 ATHOL TOWN ‐ TAX COLLECT           584 MAIN STREET                                                   ATHOL             MA      01331
ATIBA LESLIE                               884 LAFAYETTE AVE                                                                                    BROOKLYN          NY      11221
ATIENZA BUILDERS                           14527 AVIS AVE                                                                                       LAWNDALE          CA      90260
ATIQ ALAM SIDDIQI                          661 ALDERBERRY LANE                                                                                  POMONA            CA      91767
ATJS HOME IMPROVEMENT, INC.                1010 JORIE BLVD 332                                                                                  OAK BROOK         IL      60523
ATKIN, MICHELLE                            ADDRESS ON FILE
ATKINS INSURANCE AGENCY                    3 E WALL ST                                                                                          FORT SCOTT        KS      66701
ATKINS TREE SERVICE                        795 FULLERTON ST                                                                                     SHREVEPORT        LA      71107
ATKINS, TYLEON                             ADDRESS ON FILE
ATKINSON ACRES POA INC                     C/O KAREN BOLES                    6121 E 164TH ST S                                                 BIXBY             OK      74008
ATKINSON AND ASSOCS                        1537 BRANTLEY RD BLDG C                                                                              FORT MEYERS       FL      33907
ATKINSON APPRAISALS INC                    PO BOX 30156                                                                                         OKLAHOMA CITY     OK      73140
ATKINSON BROTHERS AGENCY                   P O  BOX 271989                                                                                      HOUSTON           TX      77277
ATKINSON COUNTY                            ATKINSON CO‐TAX COMMISSI           PO BOX 98                                                         PEARSON           GA      31642




                                                                                                         Page 59 of 998
                                         19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                               PgCREDITOR MATRIX
                                                                                                     63 of 1004
Creditor Name                               Address1                              Address2                                    Address3     City                  State   Zip          Country
ATKINSON COUNTY TAX COMMISSIONER            305 SOUTH MAIN STREET                                                                          PEARSON               GA      31642
ATKINSON TOWN                               ATKINSON TOWN ‐ TAX COLL              21 ACADEMY AVENUE                                        ATKINSON              NH      03811
ATKINSON, CATHERINE                         ADDRESS ON FILE
ATKINSON, JOHNATHAN                         ADDRESS ON FILE
ATKINSON, LOLETA                            ADDRESS ON FILE
ATKINSON‐ROACH, LINDA                       ADDRESS ON FILE
ATLANTA CAS INS CO                          3700 COLONNADE PARKWAY                                                                         BIRMINGHAM            AL      35243
ATLANTA CITY /DEKALB                        DEKALB COUNTY‐TAX COMMIS              4380 MEMORIAL DR ‐ ROOM                                  DECATUR               GA      30032
ATLANTA CITY /FULTON                        FULTON COUNTY‐TAX COMMIS              141 PRYOR ST SW ‐ SUITE                                  ATLANTA               GA      30303
ATLANTA CITY SANITATION                     FULTON COUNTY‐TAX COMMIS              141 PRYOR ST SW ‐ SUITE                                  ATLANTA               GA      30303
ATLANTA FIRE & RESTOR                       PO BOX 2997                                                                                    COVINGTON             GA      30015
ATLANTA PREMIER RFG LLC                     2772 MOSSY CREEK DR                                                                            STONE MOUNTAIN        GA      30087
ATLANTA REROOF SPECIALIST, INC              190 W CROSSVILLE RD                                                                            ROSWELL               GA      30075
ATLANTA STEEL                               1002 MEADOW RIDGE DR                                                                           DRIPPING SPRINGS      TX      78620
ATLANTA TOWN                                ATLANTA TWN TREASURER                 N5371 MATTISON RD                                        BRUCE                 WI      54819
ATLANTA TREE ALL STARS                      2300HOLCMBBRIDGERDSTE103                                                                       ROSWELL               GA      30076
ATLANTIC APPRAISAL & CONSULTING SER         126 KNOLLWOOD CLR                                                                              ORMOND BEACH          FL      32174
ATLANTIC BEACH TOWN                         ATLANTIC BEACH TOWN ‐ TC              125 W. FORT MACON RD.                                    ATLANTIC BEACH        NC      28512
ATLANTIC BEACH VILLAGE                      ATLANTIC BEACH VILL ‐ RE              P.O. BOX 189                                             ATLANTIC BEACH        NY      11509
ATLANTIC BUILDERS LLC                       13620 42AND RD NORTH                                                                           WEST PALM BEACH       FL      33411
ATLANTIC CASUALTY INS CO                    P O  DRAWER 8010                                                                               GOLDSBORO             NC      27534
ATLANTIC CHARTER                            3008 VIRGINIA BEACH BLVD                                                                       VIRGINIA BEACH        VA      23452
ATLANTIC CHARTER                            INSURANCE GROUP INC                   3008 VIRGINIA BEACH BLVD                                 VIRGINIA BEACH        VA      23452
ATLANTIC CITY                               ATLANTIC CITY ‐ TAX COLL              1301 BACHRACH BLVD  ROOM                                 ATLANTIC CITY         NJ      08401
ATLANTIC CITY ELECTRIC                      PO BOX 13610                                                                                   PHILADELPHIA          PA      19101
ATLANTIC CITY MUN. UTILITIES AUTHORITY      401 NORTH VIRGINIA AVE                                                                         ATLANTIC CITY         NJ      08401
ATLANTIC CITY MUNICIPAL UTILITIES AUTH      1151 NORTH MAIN STREET                                                                         PLEASANTVILLE         NJ      08232
ATLANTIC CITY MUNICIPAL UTILITIES AUTH      401 N. VIRGINIA AVE                                                                            ATLANTIC CITY         NJ      08401
ATLANTIC CITY TAX COLLECTOR                 1301 BACHARACH BLVD RM 126                                                                     ATLANTIC CITY         NJ      08401
ATLANTIC CMTY. ASSOCIATION MGMT.            & ACCOUNTING, INC                     507‐C HERBERT STREET                                     PORT ORANGE           FL      32129
ATLANTIC COAST CONS &                       DORA & BRIAN HODGE                    11900 BISCAYNE BLVD 502                                  NORTH MIAMI           FL      33181
ATLANTIC COAST CONSULT                      LLC                                   11900 BISCAYNE BLVD 502                                  NORTH MIAMI BEACH     FL      33181
ATLANTIC COAST REALTY ENTERPRISES           INC                                   530 NORTHEAST 3RD AVENUE                                 FORT LAUDERDALE       FL      33301‐3236
ATLANTIC COUNTY IMPROVEMENT AUTHORITY       1333 ATLANTIC AVENUE SUITE 700                                                                 ATLANTIC CITY         NJ      08401
ATLANTIC CRAFTSMAN LLC                      JOSEPH L GLAZEBROOK                   908 BUSINESS PARK DRIVE                                  CHESAPEAKE            VA      23320
ATLANTIC EMPLOYERS INS                      436 WALNUT STREET                                                                              PHILADELPHIA          PA      19106
ATLANTIC HIGHLANDS BORO                     ATLANTIC HIGHLANDS ‐ COL              100 FIRST AVENUE                                         ATLANTIC HIGHLANDS    NJ      07716
ATLANTIC HILLS                              C/O TAYLOR MANAGEMENT                 80 SOUTH JEFFERSON ROAD, 2ND FLOOR                       WHIPPANY              NJ      07981
ATLANTIC INDUSTRIES CONTRACTORS, INC        1726 CITADEL ST                                                                                LAKE PLACID           FL      33852
ATLANTIC INS SRVCS                          P O BOX 309                                                                                    SICKLERVILLE          NJ      08081
ATLANTIC LAW GROUP                          1602 VILLAGE MARKET BLVD SE                                                                    LEESBURG              VA      20175
ATLANTIC LAW GROUP LLC                      1602 VILLAGE MARKET BLVD STE 310                                                               LEESBURG              VA      20175
ATLANTIC LAW GROUP, LLC                     P.O. BOX 2548                                                                                  LEESBURG              VA      20177
ATLANTIC MECHANICAL AND                     D WITT & EST OF C WITT                1300 BARCELON ST                                         SAINT AUGUSTINE       FL      32080
ATLANTIC MUNICIPAL                          UTILITIES                             15 W 3RD ST PO BOX 517                                   ATLANTIC              IA      50022
ATLANTIC PACIFIC                            1010 KENNEDY DR 203                                                                            KEY WEST              FL      33040
ATLANTIC PROPERTY                           ADJUSTERS INC                         301 174TH ST SUITE 1607                                  SUNNY ISLES BEACH     FL      33160
ATLANTIC REALTY MANAGEMENT, INC.            501 ZION ROAD‐UNIT 8                                                                           EGG HARBOR TOWNSHIP   NJ      08234
ATLANTIC RESTORATION                        35 WOODLAND ST                                                                                 NEW BRITAIN           CT      06051
ATLANTIC ROOFING &                          CONSTRUCTION CO INC                   6767 HOFFNER AVE                                         ORLANDO               FL      32822
ATLANTIC ROOFING & CONSTR. CO. INC.         6767 HOFFNER AVENUE                                                                            ORLANDO               FL      32822
ATLANTIC SHIELD INS                         PO BOX 2496                                                                                    MOUNT PLEASANT        SC      29465
ATLANTIC SMITH CROPPER&D                    PO BOX 770                                                                                     WILLARDS              MD      21874
ATLANTIC SPECIALTY LINES                    9020 STONEY POINTE 450                                                                         RICHMOND              VA      23235
ATLANTIC SPECIALTY LINES                    P O BOX 35723                                                                                  RICHMOND              VA      23235
ATLANTIC STATES GROUP                       1805 RT 206 UNIT J                                                                             SOUTHAMPTON           NJ      08088
ATLANTIC STATES GROUP                       P O  BOX 2659                                                                                  VINCETOWN             NJ      08088
ATLANTIC STATES GRP INS.                    PO BOX 2659                                                                                    VINCETOWN             NJ      08088
ATLANTIC TIDE APPRAISALS LLC                PO BOX 1345                                                                                    LORIS                 SC      29569
ATLANTIC VALUATION GROUP                    26 S MAIN ST                                                                                   COHASSET              MA      02025
ATLANTIC VIEW CONDO ASSOCIATION             PO BOX 43221                                                                                   UPPER MONTCLAIR       NJ      07043
ATLANTIDA CONSTRUCTION                      CORP                                  149 BILBAO ST                                            ROYAL PALM BEACH      FL      33411
ATLANTIS HOMES                              3315 EAST BAYOU DRIVE                                                                          SHOREACRES            TX      77571
ATLANTIS III BY THE SEA                     1111 SE FEDERAL HWY 100                                                                        STUART                FL      34994
ATLANTIS MANAGEMENT SERVICES LC             11011 SHERIDAN STREET, SUITE 208                                                               COOPER CITY           FL      33026
ATLANTIS REALTY GROUP INC                   9775 CROSSPOINT BLVD STE 118                                                                   INDIANAPOLIS          IN      46256
ATLAS ADJUSTMENTS LLC                       10 MITCHELL PLACE‐STE101                                                                       WHITE PLAINS          NY      10601
ATLAS COLLECTIONS, INC.                     7701 W. KILGORE AVENUE, SUITE 3                                                                YORKTOWN              IN      47396
ATLAS CONSTRUCTION AND REMODELING           JOHN MICHAEL GUILLOT                  4768 OAKMONT COURT                                       LEAGUE CITY           TX      77573
ATLAS CONSTRUCTION COMPANY LLC              REINALDO AQUIT                        1375 MARSEILLE DRIVE                                     MIAMI BEACH           FL      33141




                                                                                                             Page 60 of 998
                                           19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                                 PgCREDITOR MATRIX
                                                                                                       64 of 1004
Creditor Name                                 Address1                              Address2                                     Address3             City                State   Zip        Country
ATLAS CONSTRUCTION USA CORP                   1291 WARING AVE 2FL                                                                                     BRONX               NY      10469
ATLAS FINANCIAL SERVICES                      796 SUFFOLK AVE                                                                                         BRENTWOOD           NY      11717
ATLAS GENERAL                                 CONTRACTORS                           40W089 IL RT STE E                                                SAINT CHARLES       IL      60175
ATLAS GENERAL                                 P O BOX 211805                                                                                          BEDFORD             TX      76095
ATLAS INS                                     1445 MAIN ST 19                                                                                         TEWKSBURY           MA      01876
ATLAS INS AGENCY                              75‐167E HUALATAI RD 1                                                                                   KAILUA KONE         HI      96740
ATLAS INS AGENCY INC                          1132 BISHOP ST STE 1600                                                                                 HONOLULU            HI      96813
ATLAS INSURANCE AGENCY                        6166 SHALLOW FORD RD                  SUITE 104                                                         CHATTANOOGA         TN      37421
ATLAS PREMIUM FINANCE                         PO BOX 100129                                                                                           FORT LAUDERDALE     FL      33310
ATLAS PROPERTY MANAGEMENT SERVICES INC.       1450 NW 87 AVE 204                                                                                      DORAL               FL      33172
ATLAS TOWNSHIP                                ATLAS TOWNSHIP ‐ TREASUR              7386 S GALE RD ‐ BOX 277                                          GOODRICH            MI      48438
ATLASSIAN SOFTWARE SYSTEMS PTY LTD            32151 COLLECTIONS CENTER DR                                                                             CHICAGO             IL      60693
ATMORE CARPET LLC                             BRENDA MCMULLEN                       122 N MAIN ST                                                     ATMORE              AL      36502
ATMOS ENERGY                                  P O BOX 790311                                                                                          SAINT LOUIS         MO      63179‐0311
ATMOS ENERGY                                  THREE LINCOLN CENTRE                  SUITE 1800                                   5430 LBJ FREEWAY     DALLAS              TX      75240
ATMOSPHERE COMMERCIAL INTERIORS  AC           PO BOX 86                                                                                               MINNEAPOLIS         MN      55486
ATOCHA MOBILE HOME PARK                       3502 S CAMINO ATOCHA SPC STE 101                                                                        SANTA FE            NM      87507
ATOKA CITY                                    ATOKA CITY‐TAX COLLECTOR              334 ATOKA‐MUNFORD AVE                                             ATOKA               TN      38004
ATOKA COUNTY                                  ATOKA COUNTY ‐ TAX COLLE              200 E COURT ST                                                    ATOKA               OK      74525
ATOKA COUNTY CLERK                            200 E COURT ST                                                                                          ATOKA               OK      74525
ATOKA COUNTY TREASURER                        200 EAST COURT ST STE 107W                                                                              ATOKA               OK      74525
A‐TOWNE BUILDERS LLC                          3013 PEMSON CT SW                                                                                       BIRMINGHAM          AL      35211
ATOZ PEST CONTROL                             415 RICHARD JACKSON BLVD, 206C                                                                          PANAMA CITY BEACH   FL      32487
ATR SCREENING, LLC                            996 MCKENNY AVE.                                                                                        DELTONA             FL      32725
ATRIOS CONSTRUCTION GROUP LLC                 JOSUE GRAVERAN                        3070 SW 84 CT                                                     MIAMI               FL      33155
ATTACK HIM, CHERISE                           ADDRESS ON FILE
ATTALA COUNTY                                 ATTALA COUNTY‐TAX COLLEC              112 N WELLS ST                                                    KOSCUISKO           MS      39090
ATTALA COUNTY CHANCERY CLERK                  230 W WASHINGTON ST                                                                                     KOSCIUSKO           MS      39090
ATTAWAUGAN F.D. 01                            ATTAWAUGAN F.D ‐ TAX COL              PO BOX 584                                                        DAYVILLE            CT      06241
ATTICA CEN SCH (COMBINED                      ATTICA CS‐TAX COLLECTOR               PO BOX 184                                                        WARSAW              NY      14569
ATTICA CEN. SCH (CMBND.T                      ATTICA CEN. SCH‐TAX COLL              P.O. BOX 184                                                      WARSAW              NY      14569
ATTICA TOWN                                   ATTICA TOWN ‐ TAX COLLEC              PO BOX 184                                                        WARSAW              NY      14569
ATTICA TOWNSHIP                               ATTICA TOWNSHIP ‐ TREASU              P.O.BOX 86                                                        ATTICA              MI      48412
ATTICA VILLAGE(ATTICA TW                      ATTICA VILLAGE ‐ CLERK                FIVE STAR BANK‐ 220 LIBE                                          WARSAW              NY      14569
ATTLEBORO CITY                                ATTLEBORO CITY ‐ TAX COL              77 PARK STREET                                                    ATTLEBORO           MA      02703
ATTMA REALTY LLC                              MARCUS J. KELLAM                      169 W. 65TH AVENUE                                                PHILADELPHIA        PA      19120
ATTORNEY GEN OF THE STATE OF COLORADO         COLORADO DIVISION OF SECURITIES       1560 BROADWAY, SUITE 900                                          DENVER              CO      80202
ATTORNEY GENERAL OF THE STATE OF CO           PEOPLE OF THE STATE OF COLORADO       1300 BROADWAY, 10TH FLOOR                                         DENVER              CO      80203
ATTWOOD CONSTRUCTION                          RANDY BRADFORD ATTWOOD                110 WATERSIDE LN                                                  HOT SPRINGS         AR      71913
ATWATER, SHAAKIRA                             ADDRESS ON FILE
ATWOOD, CHADLEY                               ADDRESS ON FILE
ATX LIFESTYLE LLC                             4600 ELMONT DR SUITE 312                                                                                AUSTIN              TX      78741
AUBERT, RENAE                                 ADDRESS ON FILE
AUBRA LEE ANDERS                              PO BOX 43261                                                                                            SEVEN POINTS        TX      75143
AUBURN BORO                                   MARLENE NAFZINGER‐TX COL              451 PEARSON ST POB 207                                            AUBURN              PA      17922
AUBURN CITY                                   AUBURN CITY ‐ TAX COLLEC              60 COURT STREET SUITE 15                                          AUBURN              ME      04210
AUBURN CITY                                   AUBURN CITY ‐ TREASURER               113 E ELM ST                                                      AUBURN              MI      48611
AUBURN CITY                                   AUBURN CITY‐ TREASURER                PO BOX 7                                                          AUBURN              NY      13021
AUBURN CITY                                   CITY OF AUBURN ‐ CLERK                PO BOX 465                                                        AUBURN              KY      42206
AUBURN CITY   (CAYUGA CO                      AUBURN CITY TREASURER                 24 SOUTH STREET                                                   AUBURN              NY      13021
AUBURN CITY SCH (CMBD TW                      AUBURN CITY SCH‐ TAX COL              118 E SENECA ST.C/O TOMP                                          ITHACA              NY      14850
AUBURN CITY SCH (COMBINE                      AUBURN CITY SCH‐ TAX COL              118 E SENECA ST.C/O TOMP                                          ITHACA              NY      14850
AUBURN CITY‐BARROW CO                         AUBURN CITY‐TAX COLLECTO              1369 4TH AVE                                                      AUBURN              GA      30011
AUBURN CITY‐GWINNETT CO                       AUBURN CITY‐TAX COLLECTO              PO DRAWER 1059                                                    AUBURN              GA      30011
AUBURN HILLS CITY                             AUBURN HILLS CITY  ‐ TRE              1827 N SQUIRREL RD                                                AUBURN HILLS        MI      48326
AUBURN LAKES TRAILS PROPERTY OWNERS ASSN      1400 AMERICAN RIVER TRAIL                                                                               COOL                CA      95614
AUBURN ROOFING, INC                           130 ELM STREET                                                                                          AUBURN              CA      95603
AUBURN TOWN                                   AUBURN TOWN ‐ TAX COLLEC              104 CENTRAL STREET                                                AUBURN              MA      01501
AUBURN TOWN                                   AUBURN TOWN ‐ TAX COLLEC              PO BOX 146                                                        AUBURN              NH      03032
AUBURN TOWN                                   AUBURN TWN TREASURER                  N 2170 STATE RD 67                                                CAMPBELLSPORT       WI      53010
AUBURN TOWNSHIP                               BETTY JEAN WHITE‐TAX COL              745 RETTA ROAD                                                    MONTROSE            PA      18801
AUBURN WATER DISTRICT                         PO BOX 187                                                                                              AUBURN              MA      01501
AUBURNDALE TOWN                               AUBURNDALE TWN TREASURER              5579 E TOWER DR                                                   AUBURNDALE          WI      54412
AUBURNDALE VILLAGE                            AUBURNDALE VLG TREASURER              10614 BIRCH AVE.                                                  AUBURNDALE          WI      54412
AUCTION.COM LLC                               1 MAUCHLY                                                                                               IRVINE              CA      92618
AUDIT & ADJUSTMENT CO. INC.                   20700 44TH AVE W 100                                                                                    LYNNWOOD            WA      98036
AUDRAIN COUNTY                                AUDRAIN COUNTY ‐ COLLECT              101 N. JEFFERSON ST, RM                                           MEXICO              MO      65265
AUDREY WITHAM                                 1237 PARADISE POND RD                                                                                   SAINT AUGUSTINE     FL      32902
AUDUBON APPRAISAL                             186 COLONY ROAD                                                                                         BELLE CHASSE        LA      70037
AUDUBON BORO                                  AUDUBON BORO ‐ TAX COLLE              606 WEST NICHOLSON RD                                             AUDUBON             NJ      08106




                                                                                                                Page 61 of 998
                                      19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                              PgCREDITOR MATRIX
                                                                                                    65 of 1004
Creditor Name                            Address1                                Address2                                    Address3                  City             State   Zip          Country
AUDUBON BOROUGH TAX COLLECTOR            600 WEST NICHOLESON ROAD                                                                                      AUDUBON          NJ      08106
AUDUBON COUNTY                           AUDUBON COUNTY ‐ TREASUR                318 LEROY ST  STE 5                                                   AUDUBON          IA      50025
AUDUBON INSURANCE GROUP                  P O BOX 60730                                                                                                 NEW ORLEANS      LA      70160
AUDUBON PARK CITY                        CITY OF AUDUBON PARK ‐ C                3340 ROBIN ROAD                                                       LOUISVILLE       KY      40213
AUDUBON TRACE CONDO ASSOC., INC.         4117 SOUTH DR.                                                                                                JEFFERSON        LA      70121
AUDUBON WATER COMPANY                    2650 EISENHOWER AVENUE, SUITE 104A      VALLEY FORGE CORPORATE CENTER                                         NORRISTOWN       PA      19403
AUE, JENNIFER                            ADDRESS ON FILE
AUGLAIZE COUNTY                          AUGLAIZE COUNTY ‐ TREASU                PO BOX 56                                                             WAPAKONETA       OH      45895
AUGRES CITY                              AUGRES CITY ‐ TREASURER                 P.O. BOX 121                                                          AUGRES           MI      48703
AUGRES TOWNSHIP                          AUGRES TOWNSHIP ‐ TREASU                1677 MANOR RD.                                                        AU GRES          MI      48703
AUGUSTA CHARTER TOWNSHIP                 8021 TALLLADAY RD                       PO BOX 100                                                            WHITTAKER        MI      48190
AUGUSTA CITY                             AUGUSTA CITY ‐TAX COLLEC                16 CONY STREET                                                        AUGUSTA          ME      04330
AUGUSTA CITY                             AUGUSTA CITY TREASURER                  PO BOX 475/145 W LINCOLN                                              AUGUSTA          WI      54722
AUGUSTA CITY                             CITY OF AUGUSTA ‐ CLERK                 P O BOX 85                                                            AUGUSTA          KY      41002
AUGUSTA COUNTY                           AUGUSTA COUNTY ‐ TREASUR                18 GOVERNMENT CENTER LAN                                              VERONA           VA      24482
AUGUSTA COUNTY TREASURER                 18 GOVERNMENT CENTER LANE                                                                                     VERONA           VA      24482‐2639
AUGUSTA COUNTY TREASURER                 18 GOVERNMENT CENTER LANE                                                                                     VERONA           VA      24484
AUGUSTA MUT INS                          13 IDLEWOOD BLVD                                                                                              STAUNTON         VA      24401
AUGUSTA RESTORATIONCONST                 489COLUMBIA IND BLVD103                                                                                       EVANS            GA      30809
AUGUSTA TOWN                             AUGUSTA TOWN ‐ TAX COLLE                185 NORTH MAIN ST                                                     ORISKANY FALLS   NY      13425
AUGUSTA TOWNSHIP                         AUGUSTA TOWNSHIP ‐ TREAS                PO BOX 100                                                            WHITTAKER        MI      48190
AUGUSTA UTILITIES DEPARTMENT             PO BOX 1457                                                                                                   AUGUSTA          GA      30903
AUGUSTA VILLAGE                          AUGUSTA VILLAGE ‐ TREASU                109 W CLINTON                                                         AUGUSTA          MI      49012
AUGUSTIN, DAVID                          ADDRESS ON FILE
AUGUSTINACK, CHRISTOPHER                 ADDRESS ON FILE
AUGUSTUS DREWRY WILLIS                   201 HILLCREST ROAD                                                                                            NEW BERN         NC      28562
AUGUSTUS E. ERSKINE, ET AL.              GOGEL & GOGEL                           KENNETH J. GOGEL                            2 MATTOON STREET          SPRINGFIELD      MA      01105
AUIPPA, JERALD                           ADDRESS ON FILE
AUITO CONSTRUCTION LLC                   33738 REGAL                                                                                                   FRASER           MI      48026
AUKEE CONTRACTING                        1888 CR 65                                                                                                    DEL NORTE        CO      81132
AULD & WHITE CONSTRUCTORS LLC            4168 SOUTHPOINT PKWY STE 101                                                                                  JACKSONVILLE     FL      32216
AULTON VANN INS                          P O BOX 2069                                                                                                  PASCAGOULA       MS      39569
AUO FOUNTAINS AT SUMMERFIELD CONDO       15685 SW 116TH PMB 105                                                                                        KING CITY        OR      97224
AURELIO GONZALEZ & LOURDES GONZALEZ      313 CAMPFIRE DR                                                                                               GRAND PRAIRIE    TX      75052
AURELIUS TOWN                            AURELIUS TOWN‐ TAX COLLE                1241 W GENESEE ST RD                                                  AUBURN           NY      13021
AURELIUS TOWNSHIP                        AURELIUS TOWNSHIP ‐ TREA                1939 S AURELIUS RD                                                    MASON            MI      48854
AURORA LOAN SERVICES                     10350 PARK MEADOWS DR                                                                                         LITTLETON        CO      80124
AURORA LOAN SERVICES, LLC                DOUGLAS MATTON                          MATTON & GROSSMAN, PC                       200 W. MADISON STREET     CHICAGO          IL      60606
AURORA TOWN                              AURORA TOWN‐TAX RECEIVER                300 GLEED AVENUE                                                      EAST AURORA      NY      14052
AURORA TOWN                              AURORA TWN TREASURER                    P.O. BOX 256                                                          BERLIN           WI      54923
AURORA TOWNSHIP                          AURORA TWN TREASURER                    805 SKYLINE DRIVE                                                     NIAGARA          WI      54151
AUSABLE TOWN                             AUSABLE TOWN‐ TAX COLLEC                111 AUSABLE ST                                                        KEESEVILLE       NY      12944
AUSABLE TOWNSHIP                         AUSABLE TOWNSHIP ‐ TREAS                311 FIFTH ST                                                          OSCODA           MI      48750
AUSABLE TOWNSHIP                         AUSABLE TOWNSHIP ‐ TREAS                500 LAKE ST                                                           ROSCOMMON        MI      48653
AUSABLE VALLEY CS   (CMB                 AUSABLE VALLEY CS ‐ COLL                1273 RT 9N                                                            CLINTONVILLE     NY      12924
AUSABLE VALLEY CS   (COM                 AUSABLE VALLEY CS‐ COLLE                1273 RT 9N                                                            CLINTONVILLE     NY      12924
AUSDANBROOK PROPERTIES, INC              1705 BETHAVEN ROAD                                                                                            RIVERDALE        GA      30296
AUSHERMAN BROS REAL                      229 N 2ND ST                                                                                                  CHAMBERSBURG     PA      17201
AUSSEF, REZA                             ADDRESS ON FILE
AUSTELL CITY                             AUSTELL CITY‐TAX COLLECT                2716 BROAD STREET                                                     AUSTELL          GA      30106
AUSTERLITZ TOWN                          SUSAN HAAG, COLLECTOR                   PO BOX 238                                                            SPENCERTOWN      NY      12165
AUSTERMILLER, INC.                       AUSTERMILLER INC                        PO BOX 2119                                                           MT. JULIET       TN      37121
AUSTIN ALL ROOF                          19800 DRUID PATH                                                                                              PFLUGERVILLE     TX      78660
AUSTIN BORO                              AUSTIN BORO ‐ TAX COLLEC                72 TURNER ST                                                          AUSTIN           PA      16720
AUSTIN BORO SCHOOL DISTR                 AUSTIN AREA SDT ‐ COLLEC                72 TURNER ST                                                          AUSTIN           PA      16720
AUSTIN BOROUGH                           P.O. BOX 297                                                                                                  AUSTIN           PA      16720
AUSTIN COUNTY APPRAISAL                  AUSTIN CAD ‐ TAX COLLECT                906 E AMELIA STREET                                                   BELLVILLE        TX      77418
AUSTIN COUNTY APPRAISAL DISTRICT         906 E AMELIA ST                                                                                               BELLVILLE        TX      77418‐2843
AUSTIN COUNTY CLERK                      1 E MAIN                                                                                                      BELLVILLE        TX      77418
AUSTIN COUNTY FARMERS MU                 P O BOX 208                                                                                                   INDUSTRY         TX      78944
AUSTIN INSURANCE AGENCY                  P O BOX 9468                                                                                                  S CHARLESTON     WV      25309
AUSTIN MUTUAL INSURANCE                  15490 101ST AVE N                                                                                             MAPLE GROVE      MN      55369
AUSTIN MUTUAL INSURANCE                  PO BOX 1420                                                                                                   MAPLE GROVE      MN      55311
AUSTIN REMODELING &                      JAMES & SUMMER KRZOSKA                  19306 DELKE DR                                                        PRIOR LAKE       MN      55372
AUSTIN RESTORATION SVC                   GEORGE ONDARZA                          500 EVERGREEN DR                                                      HURST            TX      76054
AUSTIN SOUTHWEST ROOFING, INC            9493 HWY 290 E.                                                                                               AUSTIN           TX      78724
AUSTIN TOWNSHIP                          AUSTIN TOWNSHIP ‐ TREASU                2700 CUMBER RD                                                        UBLY             MI      48475
AUSTIN TOWNSHIP                          AUSTIN TOWNSHIP ‐ TREASU                PO BOX 226                                                            STANWOOD         MI      49346
AUSTIN, ALECIA                           ADDRESS ON FILE
AUSTIN, GREGORY                          ADDRESS ON FILE




                                                                                                            Page 62 of 998
                                      19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                                 PgCREDITOR MATRIX
                                                                                                       66 of 1004
Creditor Name                              Address1                                 Address2                                   Address3                            City             State   Zip          Country
AUSTIN, KATHERINE                          ADDRESS ON FILE
AUSTIN, MICHAEL                            ADDRESS ON FILE
AUSTIN, THEODORE                           ADDRESS ON FILE
AUSTIN‐DOYLE, REANNA                       ADDRESS ON FILE
AUTAUGA COUNTY                             AUTAUGA CO‐REV COMMISSIO                 135 N COURT ST SUITE D                                                         PRATTVILLE       AL      36067
AUTAUGA COUNTY JUDGE OF PROBATE            176 W 5TH ST                                                                                                            PRATTVILLE       AL      36067‐3041
AUTAUGA COUNTY REVENUE COMMISSIONER        135 N COURT ST STE D                                                                                                    PRATTVILLE       AL      36067
AUTEBERRY, NATALIE                         ADDRESS ON FILE
AUTEN INC                                  6122 ALTAMA AVE 5                                                                                                       BRUNSWICK        GA      31525
AUTHENTIC LAWN                             MAINTENANCE INC                          PO BOX 110578                                                                  NAPLES           FL      34108
AUTHERINE WILSON                           3202 CLARK ST                                                                                                           NEW WINDSOR      NY      12553
AUTHORITY OF THE BOROUGH OF CHARLEROI      3 MCKEAN AVENUE                                                                                                         CHARLEROI        PA      15022
AUTHORITY ROOFING LLC                      2591 DALLAS PKWY 300                                                                                                    FRISCO           TX      75035
AUTO CLUB                                  1130 N NIMITZ HWY A170                                                                                                  HONOLULU         HI      96817
AUTO CLUB                                  555 CORP DR                                                                                                             KALISPELL        MT      59901
AUTO CLUB                                  P O BOX 2057                                                                                                            KALISPELL        MT      59903
AUTO CLUB FAMILY INS                       12901 N FORTY DR                                                                                                        ST LOUIS         MO      63141
AUTO CLUB FAMILY INSURANCE COMPANY         P.O. BOX 9239                                                                                                           COPPELL          TX      75019‐9276
AUTO CLUB GROUP                            P O BOX 9239                                                                                                            COPPELL          TX      75019
AUTO CLUB INDEM                            P O BOX 25036                                                                                                           SANTA ANA        CA      92799
AUTO CLUB INS CO OF FL                     P.O. BOX 630885                                                                                                         CINCINNATI       OH      45263
AUTO CLUB INS CO OF FL.                    20315 BRUCE B DOWNS BL                                                                                                  TAMPA            FL      33647
AUTO CLUB INS OF FL                        P O BOX 630886                                                                                                          CINCINNATI       OH      45263
AUTO CLUB SO INSURANCE                     FLOOD ONLY                               P O BOX 2057                                                                   KALISPELL        MT      59903
AUTO INS PLUS                              526 N US HWY 441/27                                                                                                     LADY LAKE        FL      32159
AUTO INSURANCE                             DISCOUNTERS                              5727 WESTHEIMER STE A1                                                         HOUSTON          TX      77057
AUTO INTERNATIONAL INSAG                   1508 N MAIN ST                                                                                                          SANTA ANA        CA      92701
AUTO OWNERS INS                            FLOOD                                    PO BOX 912398                                                                  DENVER           CO      80291
AUTO OWNERS INS                            P O BOX 740312                                                                                                          CINCINNATI       OH      45274
AUTO OWNERS INS CO                         1700 LINCOLN ST LOW LVL3                 MAC C7301‐L25 DEPT 2398                                                        DENVER           CO      80274
AUTO OWNERS INS COMPANY                    6101 ANACAPRI BLVD                                                                                                      LANSING          MI      48917
AUTO OWNERS INSURANCE                      P O BOX 912398                                                                                                          DENVER           CO      80291
AUTOMATED MAINTENANCE SYSTEMS INC          3615 SEGER DR                                                                                                           RAPID CITY       SD      57701
AUTOMATION RESEARCH, INC. DBA DATAVERIFY   C/O CBC COMPANIES, INC.                  ATTN: GENERAL COUNSEL                      250 EAST BROAD STREET               COLUMBUS         OH      43215
AUTOMOBILE CLUB OF SOUTHERN CALIFORNIA     P.O. BOX 25448                                                                                                          SANTA ANA        CA      92799‐5448
AUTOMOBILE INS CO                          P O  BOX 660307                                                                                                         DALLAS           TX      75266
AUTOMOBILE INSURANCE CO                    ONE TOWER SQUARE                                                                                                        HARTFORD         CT      06183
AUTO‐OWNERS INSURANCE CO.                  PO BOX 740312                                                                                                           CINCINNATI       OH      45274‐0312
AUTRAIN TOWNSHIP                           AUTRAIN TOWNSHIP ‐ TREAS                 PO BOX 33                                                                      AUTRAIN          MI      49806
AUTUMN OAKS CONDO ASSOC., INC.             1535 MAPLE PLACE                                                                                                        SCHERERVILLE     IN      46375
AUTUMN WOOD OF THE TRAILS HOA, INC.        221 PINE CONE TRAIL                                                                                                     ORMOND BEACH     FL      32174
AUTUMN WOODS PROPERTY OWNERS ASSOC., INC   8390 CHAMPIONSGATE BLVD.                 STE 304                                                                        CHAMPIONSGATE    FL      33896
AV INSURANCE AGENCY                        9629 NW 27 AVE                                                                                                          MIAMI            FL      33147
AVA TOWN                                   AVA TOWN ‐ TAX COLLECTOR                 5529 WEST AVA ROAD                                                             AVA              NY      13303
AVAIL PROPERTY MANAGEMENT, INC.            51350 DESERT CLUB DRIVE, SUITE 4                                                                                        LA QUINTA        CA      92253
AVALANCHE CLEANNG &                        RESTORATION                              6040 N GOVERNMENT WAY                                                          DALTON GARDENS   ID      83815
AVALON BORO                                AVALON BORO ‐ TAX COLLEC                 3100 DUNE DRIVE                                                                AVALON           NJ      08202
AVALON BORO                                AVALON/NORTHGATE TAX COL                 102 RAHWAY ROAD                                                                MCMURRAY         PA      15317
AVALON CONSTRUCTION INC                    256 GEORGE ST W                                                                                                         SAINT PAUL       MN      55107
AVALON COURT SIX CONDOMINIUM               P. O. BOX 579                                                                                                           STEVENSON        MD      21153
AVALON ROOFING & RESTR                     5017 DIVISON AVE S                                                                                                      WYOMING          MI      49548
AVALOSGONZALEZ, ADOLFO                     ADDRESS ON FILE
AVANCO TAG & TITLE SERVICE INC             3420 NORTHSIDE DR                                                                                                       HAPEVILLE        GA      30354
AVANTE BUILDERS, INC.                      11231 N.W. 20TH STREET                                                                                                  MIAMI            FL      33172
AVANTE INS AGENCY                          7490 WEST FLAGLER ST                                                                                                    MIAMI            FL      33144
AVATAR INSURANCE                           6000 FELDWOOD ROAD                                                                                                      COLLEGE PARK     GA      30349
AVATAR INSURANCE                           BANK OF AMERICA LB281216                 6000 FELDWOOD ROAD                                                             COLLEGE PARK     GA      30349
AVATAR P&C INC                             P O BOX 281216                                                                                                          ATLANTA          GA      30384
AVATAR PROPERTIES INC                      C/O EVERGREEN LIFESTYLES MANAGEMENT      10401 DEERWOOD PARK BLVD 2130                                                  JACKSONVILLE     FL      32256
AVAYA                                      ATTN: VICE PRESIDENT, LAW                4655 GREAT AMERICA PARKWAY                                                     SANTA CLARA      CA      95054‐1233
AVAYA INC                                  PO BOX 5332                                                                                                             NEW YORK         NY      10087‐5332
AVAYA INC.                                 ATTN: VICE PRESIDENT, LAW                4655 GREAT AMERICA PARKWAY                                                     SANTA CLARA      CA      95054‐1233
AVCO RESTORATION LLC                       13406 S MEMORIAL DRIVE                                                                                                  BIXBY            OK      74008
AVCO ROOFING                               3130 ROSEMARY LN                                                                                                        TYLER            TX      75701
AVCO ROOFING & ELISSA &                    THOMAS AMES                              13455 STATE HWY 110 S                                                          TYLER            TX      75707
AVEDON USA                                 PO BOX 2208                                                                                                             UPPER MARLBORO   MD      20773
AVELLA AREA SCHOOL DISTR                   AVELLA AREA SD‐ TAX COLL                 28 CLARK AVE.                                                                  AVELLA           PA      15312
AVELLA SCHOOL DISTRICT                     BEVERLY PAUL ‐ TAX COLLE                 70 PAUL LANE3                                                                  WASHINGTON       PA      15301
AVELLA SD/INDEPENDENCE T                   TOM SIMONS ‐ TAX COLLECT                 1920 AVELLA RDPOB 563                                                          AVELLA           PA      15312
AVEMIGA INC                                ASOCIACION DE RESIDENTES                 MILAVILLE‐GARCIA                           300 CALLE JAGUAS, URB MILAVILLE     SAN JUAN         PR      00926




                                                                                                              Page 63 of 998
                                           19-10412-jlg                Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                       PgCREDITOR MATRIX
                                                                                                             67 of 1004
Creditor Name                                 Address1                                    Address2                                     Address3      City                State   Zip     Country
AVENT APPRAISALS, INC.                        P.O. BOX 4759                                                                                          WILMINGTON          NC      28406
AVENTURA ENGINEERING LLC                      10142 NW 50TH ST.                                                                                      SUNRISE             FL      33351
AVENTUS & CHANDRA ANALA                       & VASUNDHARA YENUMALA                       1459 WARRINGTON                                            FORT WORTH          TX      76112
AVENTUS CLAIMS SPE R&R                        & C ANALA & V YENUMALA                      1459 WARRINGTON                                            FORT WORTH          TX      76112
AVENTUS CLAIMS SPEC                           ROOFING & REMODELING                        1459 WARRINGTON                                            FORT WORTH          TX      76112
AVENUE 365 LENDER SERVICES, LLC               401 PLYMOUTH RD SUITE 550                                                                              PLYMOUTH MEETING    PA      19462
AVERILL INSURANCE AGENCY                      P O  BOX 318                                                                                           CUMBERLAND          ME      04021
AVERILL PARK CS   (BRUNS                      AVERILL PARK CS‐TAX COLL                    TAX PROCESSING UNIT‐ PO                                    ALBANY              NY      12212
AVERILL PARK CS   (CMBD                       AVERILL PARK CS‐TAX COLL                    TAX PROCESSING UNIT‐ PO                                    ALBANY              NY      12212
AVERILL, JESSICA                              ADDRESS ON FILE
AVERRE, KATHRYN                               ADDRESS ON FILE
AVERY COUNTY                                  AVERY COUNTY ‐ TAX COLLE                    200 MONTEZUMA ST ‐ COURT                                   NEWLAND             NC      28657
AVERY FAMILY CONSTRUCTION                     DEREK KUNZE                                 611 PORTOFINO                                              ARLINGTON           TX      76012
AVERY INS AGENCY                              P O BOX 906                                                                                            ALEDO               TX      76008
AVERY INSURANCE AGENCY                        5165 E I20 SERVICE RD N                                                                                WILLOW PARK         TX      76087
AVERY TOWNSHIP                                AVERY TOWNSHIP ‐ TREASUR                    PO BOX 728                                                 ATLANTA             MI      49709
AVERY, JAMARA                                 ADDRESS ON FILE
AVHS                                          6260 SW 188 AVE                                                                                        SOUTHWEST RANCHES   FL      33332
AVI J LITWIN ESQ                              4434 SHERIDAN AVE                                                                                      MIAMI BEACH         FL      33140
AVI RFG & GUTTERS INC                         1290 E 58TH AV                                                                                         DENVER              CO      80216
AVID RISK SOLUTIONS INC                       2501 PARMENTER ST 200A                                                                                 MIDDLETON           WI      53562
AVIDITY INSURANCE                             10740 NALL AVE 201                                                                                     OVERLAND PARK       KS      66211
AVIKS BLOG CONST&LIE SHI                      &CALIFORNIA LOSS CONSULT                    17736 CONTR COSTA DR                                       ROWLAND HEIGHTS     CA      91748
AVILA CONSTRUCTION                            8450 G AVE                                  STE 83                                                     HESPERIA            CA      92345
AVILA, BRENDA                                 ADDRESS ON FILE
AVILA, HENRY                                  ADDRESS ON FILE
AVILA, MARIA                                  ADDRESS ON FILE
AVILES, KATIE                                 ADDRESS ON FILE
AVILEZ ROOFING                                TERRY ROY                                   542 HOOVER RD                                              BURLESON            TX      76028
AVION SALES FORCE INC (DBA AVCO ROOFING)      TED LONG                                    13455 HWY 110 S                                            TYLER               TX      75707
AVIS BORO                                     AVIS BORO ‐ TAX COLLECTO                    24 W CENTRAL AVE                                           AVIS                PA      17721
AVM ENTERPRISES                               ALICE M. PENA                               10606 LAUREN VERONICA DR                                   HOUSTON             TX      77034
AVOCA BORO                                    AVOCA BORO ‐ TAX COLLECT                    129 FACTORY ST.                                            AVOCA               PA      18641
AVOCA CEN SCH (COMBINED                       AVOCA CS‐TAX COLLECTER                      PO BOX 168                                                 WARSAW              NY      14569
AVOCA VILLAGE                                 AVOCA VLG TREASURER                         PO BOX 188 / 401 WISCONS                                   AVOCA               WI      53506
AVON BY THE SEA BORO                          AVON BY THE SEA BORO‐COL                    301 MAIN STREET                                            AVON BY THE SEA     NJ      07717
AVON CEN SCH (COMBINED T                      AVON CEN SCH ‐ TAX COLLE                    118 E SENECA ST.C/0 TOMP                                   ITHACA              NY      14850
AVON GROVE SCHOOL DISTRI                      KEYSTONE COLLECTIONS                        546 WENDEL ROAD                                            IRWIN               PA      15642
AVON PARK CABINETRY                           998 W. MAIN ST.                                                                                        AVON PARK           FL      33825
AVON TOWN                                     AVON TOWN ‐ TAX COLLECTO                    23 GENESEE STREET                                          AVON                NY      14414
AVON TOWN                                     AVON TOWN ‐ TAX COLLECTO                    60 WEST MAIN ST                                            AVON                CT      06001
AVON TOWN                                     AVON TOWN ‐ TAX COLLECTO                    65 EAST MAIN STREET                                        AVON                MA      02322
AVON VILLAGE                                  AVON VILLAGE ‐ CLERK                        74 GENESEE STREET                                          AVON                NY      14414
AVON WATER COMPANY                            14 WEST MAIN STREET, P.O. BOX 424                                                                      AVON                CT      06001
AVONDALE                                      11465 W. CIVIC CENTER DRIVE, SUITE 140      CODE ENFORCEMENT DIVISION                                  AVONDALE            AZ      85323
AVONDALE BORO                                 AVONDALE BORO ‐ TAX COLL                    505 PENNSYLVANIA AVE                                       AVONDALE            PA      19311
AVONDALE GARAGE DOORS                         432 N LITCHFIELD RD 300                                                                                GOODYEAR            AZ      85338
AVONMORE BORO                                 AVONMORE BORO ‐ TAX COLL                    BOX 544                                                    AVONMORE            PA      15618
AVONWORTH S.D./BEN AVON                       AVONWORTH SD ‐ TAX COLLE                    102 RAHWAY RD                                              MCMURRAY            PA      15317
AVONWORTH S.D./BEN AVON                       AVONWORTH SD/BEN AVON BO                    102 RAHWAY RD                                              MCMURRAY            PA      15317
AVONWORTH S.D./EMSWORTH                       LARUA WEST ‐ TAX COLLECT                    171 CENTER AVE.                                            PITTSBURGH          PA      15202
AVONWORTH S.D./KILBUCK T                      AVONWORTH SD/KILBUCK TWP                    102 RAHWAY RD                                              MCMURRAY            PA      15317
AVONWORTH S.D./OHIO TOWN                      KRISTEN PONTELLO‐TAX COL                    1719 ROOSEVELT RD                                          PITTSBURGH          PA      15237
AVOYELLES PARISH                              312 N MAIN ST                                                                                          MARKSVILLE          LA      71351
AVOYELLES PARISH                              AVOYELLES PARISH ‐ COLLE                    675 GOVERNMENT ST                                          MARKSVILLE          LA      71351
AVOYELLES PARISH CLERK OF COURT               PO BOX 219                                                                                             MARKSVILLE          LA      71351
AVOYELLES PARISH SHERIFF DEPT                 675 GOVERNMENT ST                                                                                      MARKSVILLE          LA      71351
AVR MANAGEMENT CONSULTANTS, INC               12929 GULF FREEWAY 320                                                                                 HOUSTON             TX      77034
AVRAMSKI LAW PC                               5594 S FORT APACHE ROAD SUITE 120                                                                      LAS VEGAS           NV      89148
AVS BUILDERS                                  2211 COBBLE CREEK DR                                                                                   HOUSTON             TX      77073
AVT CONSULTING                                1444 E SHORE DR                                                                                        SAINT PAUL          MN      55106
AVT CONSULTING, LLC                           ATTN: GENERAL COUNSEL                       4914 WEST 36TH STREET                        SUITE 103     ST. LOUIS PARK      MN      55416
AWAC                                          199 WATER ST. 24                                                                                       NEW YORK            NY      10038
AWAD, GEORGE M.                               ADDRESS ON FILE
AWAKE AGENCY OF HAVELOCK                      PO BOX 128                                                                                             HAVELOCK            NC      28532
AWARE OWNER LLC                               1925 S SOSSAMAN RD 113                                                                                 MESA                AZ      85209
AWEDA, ESTHER                                 ADDRESS ON FILE
AWESOME REAL ESTATE SERVICES, LLC             PO BOX 762618                                                                                          SAN ANTONIO         TX      78245
AWILDA FLORES NAZARIO                         617 MEADOW SAGE DRIVE                                                                                  DELAND              FL      32724
AWL ROOFING &                                 CONTRACTING LLC                             3472 RESEARCH PKWY 104                                     COLORADO SPRINGS    CO      80920




                                                                                                                      Page 64 of 998
                                          19-10412-jlg             Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                              PgCREDITOR MATRIX
                                                                                                    68 of 1004
Creditor Name                                Address1                            Address2                                      Address3                             City               State   Zip        Country
AWNING COMPANY OF                            AMERICA                             1860 W HAMILTON PLACE                                                              ENGLEWOOD          CO      80110
AXA INS AGENCY                               1890 W COUNTYRD 4192030                                                                                                OVIEDO             FL      32765
AXA INSURANCE COMPANY                        P O  BOX 105230                                                                                                        ATLANTA            GA      30348
AXIOM APPRAISALS, INC                        4 REDONDO DRIVE                                                                                                        POUGHKEEPSIE       NY      12603
AXIOM PUBLIC ADJ LLC                         541 COUNTY RD 4106                                                                                                     CRANDALL           TX      75114
AXIOM RESOURCES                              12425 RACE TRACK ROAD               SUITE 100                                                                          TAMPA              FL      33626
AXIS                                         411 S STATE ST STE 1A                                                                                                  NEWTON             PA      18940
AXIS                                         PROFESSIONAL LINES CLAIMS           300 CONNELL DR.,                              PO BOX 357                           BERKELEY HEIGHTS   NJ      07922‐0357
AXIS APPRAISAL MANAGEMENT                    SOLUTIONS, INC.                     ATTN: GENERAL COUNSEL                         1101 5TH AVENUE SUITE 210            SAN RAFAEL         CA      94901
AXIS APPRAISAL MANAGEMENT SERVICES           1101 FIFTH AVENUE SUITE 210                                                                                            SAN RAFAEL         CA      94901
AXIS BUILDERS INC                            1717 RT 34 BLDG 35A                                                                                                    FARMINGDALE        NJ      07727
AXIS INS CO                                  P O BOX 2866                                                                                                           HONOLULU           HI      96803
AXIS SERVICES                                8218 MEGAN PLACE DR                                                                                                    HOUSTON            TX      77095
AXWAY INC.                                   ATTN: CFO AND DIRECTOR              GLOBAL COMMERCIAL LEGAL SERVICES              6811 E. MAYO BOULEVARD SUITE 400     PHOENIX            AZ      85054
AXWAY INC.                                   ATTN: GENERAL COUNSEL               6811 E MAYO BLVD                                                                   PHOENIX            AZ      85054
AXWAY INC.                                   ATTN: GENERAL COUNSEL               PO BOX 120469                                                                      DALLAS             TX      75312
AYALA INS SERVICE                            3550 W GLENDALE AVE                                                                                                    PHOENIX            AZ      85051
AYALA, ANGELINE                              ADDRESS ON FILE
AYALA, CALVIN                                ADDRESS ON FILE
AYALA, VIOLETA                               ADDRESS ON FILE
AYALA, WILFREDO                              ADDRESS ON FILE
AYBAR LANDRAU & NIZIO, PL                    14 NE 1 AVENUE FLOOR 2                                                                                                 MIAMI              FL      33132
AYCOCK, NICHOLAS                             ADDRESS ON FILE
AYD REAL ESTATE INC                          12915 KANES RD                                                                                                         GLEN ARM           MD      21057
AYDLETTE INS AGENCY                          125 SEA ISLAND PKWY                                                                                                    BEAUFORT           SC      29907
AYDLETTE INSURANCE                           1144 FOLLY ROAD                                                                                                        CHARLESTON         SC      29412
AYDLETTE INSURANCE                           AGENCY                              1144 FOLLY ROAD                                                                    CHARLESTON         SC      29412
AYER TOWN                                    AYER TOWN ‐ TAX COLLECTO            1 MAIN ST                                                                          AYER               MA      01432
AYERS, JENKINS, GORDY & ALMAND, P.A.         6200 COASTAL HIGHWAY                SUITE 200                                                                          OCEAN CITY         MD      21842
AYIERS, ANNETTE                              ADDRESS ON FILE
AYINDE, ANTHONY                              ADDRESS ON FILE
AYR TOWNSHIP                                 AYR TWP ‐ TAX COLLECTOR             1115 CITO ROAD                                                                     BIG COVE TANNERY   PA      17212
AYS REST & RENO &                            DIANE & EDWARD SHIRAH               5087 CUMMING HWY                                                                   CANTON             GA      30115
AYUDA HISPANA INS                            1844 SNAKE RIVER RD STEA                                                                                               KATY               TX      77449
AYUDA HISPANA INS                            1846 SNAKE RIVER RD STEB                                                                                               KATY               TX      77449
A‐Z ASSOCIATES LLC                           6951 W EUGIE AVE                                                                                                       PEORIA             AZ      85381
AZ CORPORATION COMMISSION                    1300 WEST WASHINGTON                                                                                                   PHOENIX            AZ      85007‐2929
AZ DEPT OF FINANCIAL INSTITUTIONS            2910 N 44TH ST, STE 310                                                                                                PHOENIX            AZ      85018
AZ DEPT OF REVENUE                           P.O. BOX 29010                                                                                                         PHOENIX            AZ      85038‐9010
AZ DEPT OF TRANSPORTATION                    MOTOR VEHICLE DIVISION              MAIL DROP 555M PO BOX 2100                                                         PHOENIX            AZ      85001‐2100
AZ DIVISION OF OCCUPATIONAL SAFETY           800 W WASHINGTON ST                                                                                                    PHOENIX            AZ      85007
AZ INSURANCE SHOP                            530 E HUNT HWY  103‐196                                                                                                SAN TAN VALLEY     AZ      85143
AZ RESTORATION                               5731 NE 14TH AV                                                                                                        FORT LAUDERDALE    FL      33334
A‐Z ROOFING, INC                             ETHELYN K. ROSEBORO                 450 BUSCH DRIVE SUITE 5B                                                           JACKSONVILLE       FL      32218
AZ SECRETARY OF STATE                        1700 W WASHINGTON ST 7TH FLOOR                                                                                         PHOENIX            AZ      85007‐2808
AZA ASSOCIATES INC                           14300 JOSEY LN                                                                                                         FARMERS BRANCH     TX      75234
AZALEA TITLE LLC                             2713 DIVISION ST                                                                                                       METAIRIE           LA      70002
AZBELL RYAN INS INC                          103 S MAIN ST                                                                                                          SWEENY             TX      77480
AZBY INS BROKERAGE CO                        1751 CROSBY AVE                                                                                                        BRONX              NY      10461
AZIMOV LAW FIRM                              1191 RANDOL AVE                                                                                                        SAN JOSE           CA      95126
AZIZ KHETANI & ABULAZIZ                      KHETANI                             2900 DOMINION WALK LN                                                              SNELLVILLE         GA      30078
AZIZ, SHAHERYAR                              ADDRESS ON FILE
AZOULAY, DEVORAH                             ADDRESS ON FILE
AZTALAN TOWN                                 AZTALAN TWN TREASURER               N6650 ZIEBELL RD                                                                   JOHNSON CREEK      WI      53549
AZTECA REMODELING CO                         PO BOX 31722                                                                                                           HOUSTON            TX      77231
AZURE HILLS HOMEOWNERS ASSOCIATION           3590 CENTRAL AVE STE 200                                                                                               RIVERSIDE          CA      92506
AZURE LAKE CONDOMINIUM ASSOCIATION, INC      875 NE 195 STREET                                                                                                      MIAMI              FL      33179
B & B COOL AIR INC                           1511 GRETCHEN AVE S A                                                                                                  LEHIGH ACRES       FL      33973
B & B COOL AIR, INC.                         1511 GRETCHEN AVE S. SUITE A                                                                                           LEHIGH ACRES       FL      33971
B & B ENTERPRISE LLC                         BRIAN MORGAN                        BRIAN MORGAN                                  6002 AZALEA DR                       ROWLETT            TX      75089
B & B INS AGENCY                             812 S CLOSNER                                                                                                          EDINBURG           TX      78539
B & B REBUILDERS INC                         7705 67TH ST S                                                                                                         BIRMINGHAM         AL      35212
B & C PLUMBING                               WILLIAM L. ANDERSON                 404 TENNIE ST                                                                      WHARTON            TX      77488
B & C REMODELING                             BONNIE BROWN                        P.O. BOX 182                                                                       FORSYTH            MO      65653
B & C RESTORATION LLC                        1811 MOJAVE TRAIL                                                                                                      LEAGUE CITY        TX      77573
B & E PARTNERSHIP                            PO BOX 1184                                                                                                            URBANNA            VA      23175
B & G MANAGEMENT LLC                         MATHEW GILCHRST                     5800 W WT HARRIS BLVD                                                              CHARLOTTE          NC      28221
B & J INSURANCE                              4234 N 76TH CT                                                                                                         MILWAUKEE          WI      53222
B & K ROOFING & CONSTRUCTION, LLC            2309 JANICE LN                                                                                                         FORT WORTH         TX      76112
B & M CONTRACTING                            MARTIN CRAINE                       635 CORRIGAN ST.                                                                   LILLY              PA      15938




                                                                                                              Page 65 of 998
                                          19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                               PgCREDITOR MATRIX
                                                                                                     69 of 1004
Creditor Name                                Address1                             Address2                                       Address3                               City                 State   Zip        Country
B & R INS SRVCS                              536 W LOVELAND AVE                                                                                                         LOVELAND             OH      45140
B & S REALTY COMPANY                         GROUND RENT                          7848 TALAVERA PLACE                                                                   DELRAY BEACH         FL      33446
B AND B HEATING AND COOLING                  3788 WHETSTONE ROAD                                                                                                        NORTH                SC      29112
B AND G INS                                  5600 SW 135TH AVE STE100                                                                                                   MIAMI                FL      33183
B H GOLD INS                                 9699 TIERRA GRANDE                                                                                                         SAN DIEGO            CA      92126
B KOTTKE CONSTRUCTIONLLC                     N5532 TIMBER RIDGE DR                                                                                                      FOND DU LAC          WI      54937
B L DODDS INC                                4748 WINGED FOOT WAY                                                                                                       COLUMBUS             GA      31909
B M CONSTRUCTION                             4334 KENILWORTH AVE                                                                                                        STICKNEY             IL      60402
B N T COSTRUCTION                            4181 W 2ND ST                                                                                                              THATCHER             AZ      85552
B PANTANI & SONS                             BUILDERS INC                         30 CADWELL PL                                                                         BRANFORD             CT      06405
B&B APPRAISAL INC                            743 HORIZON COURT SUITE 372                                                                                                GRAND JUNCTION       CO      81506
B&B FLOORING CONTRACTOR, INC                 13922 SW 49TH CIRCLE TERRACE                                                                                               MIAMI                FL      33175
B&B IMPROVEMENT LLC                          14643 SW 104 AVE                                                                                                           MIAMI                FL      33176
B&B INSURANCE AGENCY                         120 N 10TH ST                                                                                                              MCALLEN              TX      78501
B&B MANUFACTURING CO. INC.                   15053 GREENWELL SPRINGS ROAD                                                                                               GREENWELL SPRINGS    LA      70739
B&B PAINTING OF NW OHIO                      5155 W BANCROFT ST                                                                                                         TOLEDO               OH      43615
B&B REMODELING                               5416 COLONIAL CT                                                                                                           FLOWER MOUND         TX      75028
B&C KITCHENS N MOORE                         COLT & BELLA ASSOCIATES              PO BOX 871                                                                            GROVELAND            FL      34736
B&H TREE SERVICE                             2601 LARK LANE                                                                                                             OXFORD               AL      36203
B&J ROOFING LLC                              903 KENWOOD LANE                                                                                                           NATCHEZ              MS      39120
B&JS HOME REPAIR & PROPERTY MAINTENANCE      ROBERT B. THOMPSON                   1980 NW 33RD STREET                                                                   OAKLAND PARK         FL      33309
B&K PROPERTIES AND APPRAISALS                35 WEST PINE DR                                                                                                            FORTSON              GA      31808
B&M CLEAN LLC                                1609 BELAIR RD UNIT 5                                                                                                      FALLSTON             MD      21047
B&M ROOFING                                  TRAVIS M. BRADLEY                    108 E. ROBINSON RD.                                                                   BIG SPRING           TX      79720
B&M ROOFING OF COLORADO INC                  3768 EUREKA WAY                                                                                                            FREDERICK            CO      80516
B&P ROOFING                                  218 BOATWRIGHT AVE                                                                                                         DANVILLE             VA      24541
B&R BUILDERS                                 GUS RAYMOND ENTERPRISES INC.         3106 BROOKHOLLOW DR                                                                   FARMERS RANCH        TX      75234
B&R INS & FNCL PRODUCTS                      4922 RANDALL PKWY UNIT 1                                                                                                   WILMINGTON           NC      28403
B&R SEPTIC LLC                               207 WESTERN WAYNE DR                                                                                                       PIKEVILLE            NC      27863
B&S MOBILE HOME SERVICE                      PO BOX 158                                                                                                                 ALEXANDER            AR      72002
B&W INSURANCE GROUP                          2301 E LAMAR BLVD                    SUITE 500                                                                             ARLINGTON            TX      76006
B.A. ROOFING & SERVICES LLC                  3275 S JOHN YOUNG PKWY 155                                                                                                 KISSIMMEE            FL      34746
B.U.D.D REMODELING LLC                       WILLIAMS & ANN VINGAR                27 MAGNOLIA AVE                                                                       BUFFALO              NY      14220
B.W. HELVENSTON & SON IN                     PO BOX 818                                                                                                                 LIVE OAK             FL      32064
B2K                                          101 E WILDWOOD WVE                                                                                                         WILDWOOD             NJ      08260
BA REAL ESTATE APPRAISALS LLC                PO BOX 330119                                                                                                              TULSA                OK      74133‐0119
BABBIE FAIRLEY                               ADDRESS ON FILE
BABBITT, MICHELLE                            ADDRESS ON FILE
BABCOCK APPRAISAL SERVICE LLC                1223 FARMERVILLE HWY                                                                                                       RUSTON               LA      71270
BABIN, DAMIAN                                ADDRESS ON FILE
BABINEC, MICHAEL                             ADDRESS ON FILE
BABYLON TOWN                                 CORINNE DISOMMA‐ TAX REC             200 E SUNRISE HWY                                                                     LINDENHURST          NY      11757
BABYLON VILLAGE                              BABYLON VILLAGE‐TAX RECE             153 W MAIN ST                                                                         BABYLON              NY      11702
BAC ENTERPRISES, INC                         300 S. LEA. AVE.                                                                                                           ROSWELL              NM      88203
BAC HOME LOANS SERVICING LP, ET AL.          WATSON, SOILEAU, DELEO, BURGETT      & PICKLES, P.A.; NICHOLAS VIDONI               P.O. BOX 236007 3490 N. U.S. HWY 1     COCOA                FL      32923
BAC HOME LOANS SERVICING, L.P.               RYAN BIESENBACH, ESQ.                ZIMMERMAN LAW, P.C.                            315 WALT WHITMAN ROAD, SUITE 215       HUNTINGTON STATION   NY      11746
BAC HOME LOANS SERVICING, LP, ET AL.         JASON SCOTT LUCK                     GARRETT LAW OFFICES, LLC                       1075 E. MONTAGUE AVE                   NORTH CHARLESTON     SC      29405
BACA COUNTY                                  BACA COUNTY‐TREASURER                741 MAIN STREET, SUITE                                                                SPRINGFIELD          CO      81073
BACA, TRISHA                                 ADDRESS ON FILE
BACA, VANESSA                                ADDRESS ON FILE
BACCHUS D. JACKSON                           PRO SE                               1130 EAST SHOREVIEW ROAD                                                              MCDONOUGH            GA      30253
BACHELOR SWITCH WATER USERS ASSOCIATION      P. O. BOX 256                                                                                                              OURAY                CO      81427
BACHMANS ROOFING & IRMA                      & LUIS MARTINEZ                      36 S ELM ST                                                                           WERNERSVILLE         PA      19565
BACHMAN'S ROOFING, BLDG. &                   REMODELING, INC.                     36 S ELM STREET                                                                       WERNERSVILLE         PA      19565
BACHMEIER, JENNAWADE                         ADDRESS ON FILE
BACHMORE, KARA                               ADDRESS ON FILE
BACK BAY LLC                                 2820 WOOD DUCK RD                                                                                                          VIRGINIA BEACH       VA      23456
BACK TO NORM RESTORATION &                   REMODELING, LLC                      1105 S. WELLINGTON PORT RD.                                                           MCKINNEY             TX      75070
BACK TO NORMAL CONSTRUCTION                  112 W. BROADWAY BLVD.                                                                                                      JOHNSON CITY         IL      62951
BACKER ABOUD POLIAKOFF FOELSTER LLP          400 SOUTH DIXIE HIGHWAY 420                                                                                                BOCA RATON           FL      33432
BACKER LAW FIRM TRUST ACCOUNT                400 S DIXIE HWY STE 420                                                                                                    BOCA RATON           FL      33432
BACKER LAW FIRM, P.A.                        THE ARBOR, SUITE 420,                400 S. DIXIE HIGHWAY                                                                  BOCA RATON           FL      33432
BACKMAN, KEHLA                               ADDRESS ON FILE
BACKORA, MARY                                ADDRESS ON FILE
BACKUS TOWNSHIP                              BACKUS TOWNSHIP ‐ TREASU             4076 EMERY ROAD                                                                       ST HELEN             MI      48656
BACKUS, JILL                                 ADDRESS ON FILE
BACLAYS BANK PLC                             ATTN: GENERAL COUNSEL                745 SEVENTH AVENUE                                                                    NEW YORK             NY      10019
BACLAYS CAPITAL INC.                         ATTN: GENERAL COUNSEL                1 COMMERCIAL PLAZA                                                                    HARTFORD             CT      06103
BACLAYS CAPITAL INC.                         C/O BARCLAYS BANK PLC                ATTN: GLOBAL MARGIN & RISK MGMT TEAM           745 SEVENTH AVENUE                     NEW YORK             NY      10019
BACON COUNTY                                 BACON COUNTY‐TAX COMMISS             PO BOX 432                                                                            ALMA                 GA      31510




                                                                                                                Page 66 of 998
                                         19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                               PgCREDITOR MATRIX
                                                                                                     70 of 1004
Creditor Name                               Address1                              Address2                                      Address3                        City              State   Zip          Country
BACON WILSON PC                             33 STATE STREET                                                                                                     SPRINGFIELD       MA      01103
BACON, SARA                                 ADDRESS ON FILE
BACONRIND APPRAISING SERVICES INC           PO BOX 294                                                                                                          HAYS              KS      67601
BACONTON CITY                               BACONTON CITY‐TAX COLLEC              PO BOX 399                                                                    BACONTON          GA      31716
BACOT, ANGELA                               ADDRESS ON FILE
BAD AXE CITY                                BAD AXE CITY ‐ TREASURER              300 E. HURON AVE.                                                             BAD AXE           MI      48413
BADDELEY, CHRISTOPHER                       ADDRESS ON FILE
BADEN BORO                                  BADEN BORO ‐ TAX COLLECT              604 DETTMAR AVE                                                               BADEN             PA      15005
BADEN TAX COLLECTOR DONNA MICHAELS          604 DETTMAR AVE                                                                                                     BADEN             PA      15005
BADER & ASSOCIATES INC                      745 CRAIG RD STE 304                                                                                                CREVE COEUR       MO      63141
BADGER CONTRACTING LLC                      N114W19320 CLINTON DR                                                                                               GERMANTOWN        WI      53022
BADGER MOUNTAIN RID 02‐1                    DOUGLAS COUNTY ‐ TREASUR              PO BOX 609                                                                    WATERVILLE        WA      98858
BADGER MUT INS                              PO BOX 2985                                                                                                         MILWAUKEE         WI      53201
BADGER MUTUAL INS CO                        1635 WEST NATIONAL AVE                                                                                              MILWAUKEE         WI      53204
BADIUK, JENNIFER                            ADDRESS ON FILE
BADSTUBNER, ANDREW                          ADDRESS ON FILE
BAER & TIMBERLAKE PC                        PO BOX 18486                                                                                                        OKLAHOMA CITY     OK      73154
BAER & TIMBERLAKE PC                        PO BOX 18486                          SUITE 100                                                                     OKLAHOMA CITY     OK      73154
BAER & TIMBERLAKE PC                        SUITE 100                             4200 PERIMETER CENTER DR                                                      OKLAHOMA CITY     OK      73112
BAER & TIMBERLAKE, P.C.                     4200 PERIMETER CENTER DRIVE           SUITE 100                                                                     OKLAHOMA CITY     OK      73112
BAER TIMBERLAKE COULSON & CATES PC          4200 PERIMETER CENTER DR STE 100      4200 PERIMETER CENTER DR STE 100                                              OKLAHOMA CITY     OK      73112
BAEZ CONSTRUCTION, INC.                     P.O. BOX 7366                                                                                                       PONCE             PR      00732
BAEZ, TIFFANY                               ADDRESS ON FILE
BAEZA, ELSA                                 ADDRESS ON FILE
BAEZ‐MORALES, CARLOS                        ADDRESS ON FILE
BAGATTA ASSOCIATES                          823 W JERICHO TPKE STE1A                                                                                            SMITHTOWN         NY      11787
BAGDAD‐GARCON POINT WATER SYSTEM, INC.      6368 DA LISA RD                                                                                                     MILTON            FL      32583
BAGGS, LORAINE                              ADDRESS ON FILE
BAGLEY TOWNSHIP                             BAGLEY TOWNSHIP ‐ TREASU              PO BOX 52                                                                     GAYLORD           MI      49734
BAGLEY VENTURES LLC.                        LEON P. BAGLEY JR                     221 SE 165TH COURT RD                                                         SILVER SPRINGS    FL      34488
BAGLEY VILLAGE                              BAGLEY VLG TREASURER                  400 S. JACKLEY LANE                                                           BAGLEY            WI      53801
BAGLIO, DOMINIC                             ADDRESS ON FILE
BAGON, ROY                                  ADDRESS ON FILE
BAGWELL APPRAISAL SERV                      TIMOTHY J BAGWELL                     PO BOX 258                                                                    MT OLIVE          AL      35117
BAHAM, KEITH                                ADDRESS ON FILE
BAHAMAS CONSTRUCTION INC                    7056 ARCHIBALD AVE SUITE 102‐439                                                                                    CORONA            CA      92880
BAHRAM SHAHAB AND ZAHRA SANIE               JACK TER‐SAAKYAN                      JT LEGAL GROUP APC                            801 N BRAND BLVD SUITE 1130     GLENDALE          CA      91203
BAILAR, MICHAEL                             ADDRESS ON FILE
BAILEY COUNTY C/O APPR D                    BAILEY CAD ‐ TAX COLLECT              302 MAIN ST                                                                   MULESHOE          TX      79347
BAILEY INSURANCE AGENCY                     3700‐K GOVERNMENT BLVD                                                                                              MOBILE            AL      36693
BAILEY KENNEDY LLP                          8984 SPANISH RIDGE AVE                                                                                              LAS VEGAS         NV      89148
BAILEY PARK HOMEOWNERS ASSOCIATION          C/O PROPERTY SPECIALISTS, INC.        5999 S. NEW WILKE ROAD 108                                                    ROLLING MEADOWS   IL      60008
BAILEY TOWN                                 BAILEY TOWN ‐ TAX COLLEC              P O BOX 40                                                                    BAILEY            NC      27807
BAILEY, BARBARA                             ADDRESS ON FILE
BAILEY, JADEN                               ADDRESS ON FILE
BAILEY, JENNIFER                            ADDRESS ON FILE
BAILEY, JOSEPH                              ADDRESS ON FILE
BAILEY, KALIA                               ADDRESS ON FILE
BAILEY, KATHRYN                             ADDRESS ON FILE
BAILEY, KELSEY                              ADDRESS ON FILE
BAILEY, LANESHA                             ADDRESS ON FILE
BAILEY, SCOTT                               ADDRESS ON FILE
BAILEY, SHAN                                ADDRESS ON FILE
BAILEYS HARBOR TOWN                         DOOR COUNTY TREASURER                 421 NEBRASKA STREET                                                           STURGEON BAY      WI      54235
BAILEYVILLE TOWN                            BAILEYVILLE TN ‐ COLLECT              P.O. BOX 370                                                                  BAILEYVILLE       ME      04694
BAINBRIDGE TOWN                             BAINBRIDGE TOWN‐ TAX COL              15 NORTH MAIN STREET                                                          BAINBRIDGE        NY      13733
BAINBRIDGE TOWNSHIP                         BAINBRIDGE TWP ‐ TREASUR              7315 TERRITORIAL RD                                                           WATERVLIET        MI      49098
BAINBRIDGE VILLAGE                          BAINBRIDGE VILLAGE‐ CLER              33 W MAIN ST                                                                  BAINBRIDGE NY     NY      13733
BAINBRIDGE‐GUILFORD C S                     BAINBRIDGE‐GUILFORD‐COLL              9 NORTH MAIN ST‐NBT BANK                                                      BAINBRIDGE        NY      13733
BAINBRIDGE‐GUILFRD CS(CM                    BAINBRIDGE‐GUILFRD ‐COLL              9 N MAIN ST                                                                   BAINBRIDGE        NY      13733
BAINE AND ASSOCIATES                        PO BOX 241444                                                                                                       MEMPHIS           TN      38124
BAIRD HOME CORPORATION                      INC                                   3495 US HWY 441                                                               FRUITLAND PARK    FL      34731
BAISLEY BROTHERS                            CONSTRUCTION                          PO BOX 615                                                                    LYONS             CO      80540
BAJ DEVELOPMENT LLC                         KEVIN L JONES                         3933 ALABAMA AVENUE SE                                                        WASHINGTON        DC      20020
BAK, TERI                                   ADDRESS ON FILE
BAKALAR & ASSOCIATES, TRUST ACCOUNT         12472 WEST ATLANTIC BOULEVARD                                                                                       CORAL SPRINGS     FL      33017
BAKER & ASSOCIATES                          950 ECHO LN  STE 200                                                                                                HOUSTON           TX      77024
BAKER & HOSTETLER LLP                       PO BOX 70189                                                                                                        CLEVELAND         OH      44190‐0189
BAKER CONSTRUCTION                          R. BAKER                              R.BAKER, INC.                                 2019 VALLERIA CT.               SUGAR LAND        TX      77479
BAKER CONSTRUCTION GROUP INC                PO BOX 101278                                                                                                       CAPE CORAL        FL      33910




                                                                                                               Page 67 of 998
                                       19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                           PgCREDITOR MATRIX
                                                                                                 71 of 1004
Creditor Name                             Address1                            Address2                                        Address3                             City            State   Zip          Country
BAKER COUNTY                              BAKER COUNTY ‐ TAX COLLE            1995 3RD STREET, 140                                                                 BAKER           OR      97814
BAKER COUNTY                              BAKER COUNTY‐TAX COLLECT            32 N 5TH ST                                                                          MACCLENNY       FL      32063
BAKER COUNTY                              BAKER COUNTY‐TAX COMMISS            PO BOX 450                                                                           NEWTON          GA      39870
BAKER COUNTY TAX COLLECTOR                1995 THIRD ST STE 140                                                                                                    BAKER CITY      OR      97814
BAKER COUNTY TAX COMMISSIONER             167 BAKER PLACE                                                                                                          NEWTON          GA      39870
BAKER DONELSON BEARMAN CALDWELL &         BERKOWITZ PC                        165 MADISON AVE STE 2000                                                             MEMPHIS         TN      38103
BAKER GLASS INC.                          MACK R PEEBLES JR                   MACK R PEEBLES JR                               1403 CASSAT AVENUE                   JACKSONVILLE    FL      32205
BAKER INSURANCE AGENCY                    538 MAIN ST                                                                                                              GOODING         ID      83330
BAKER MCCOY, CHANATA                      ADDRESS ON FILE
BAKER PETROLEUM                           WILSON BAKER INC                    P.O. BOX 250                                                                         MILTON          DE      19968
BAKER ROAD MUD W                          BAKER ROAD MUD ‐ TAX COL            6935 BARNEY RD 110                                                                   HOUSTON         TX      77092
BAKER STERCHI COWDEN & RICE LLC           2400 PERSHING RD STE 500                                                                                                 KANSAS CITY     MO      64108
BAKER STREET CAPITAL LP                   12400 WILSHIRE BLVD SUITE 940                                                                                            LOS ANGELES     CA      90025
BAKER STREET CAPITAL MANAGEMENT LLC       ATTN:  MR. VADIM PERELMAN           EXECUTIVE COMMITTEE MEMBER                      1875 CENTURY PARK EAST SUITE 700     LOS ANGELES     CA      90067‐2508
BAKER, BETTY                              ADDRESS ON FILE
BAKER, BRUCE                              ADDRESS ON FILE
BAKER, CHANTE                             ADDRESS ON FILE
BAKER, DENISE                             ADDRESS ON FILE
BAKER, DMAJUWON                           ADDRESS ON FILE
BAKER, DON                                ADDRESS ON FILE
BAKER, GENE                               ADDRESS ON FILE
BAKER, GRIFF                              ADDRESS ON FILE
BAKER, JASON                              ADDRESS ON FILE
BAKER, JEFFREY                            ADDRESS ON FILE
BAKER, JENNIFER                           ADDRESS ON FILE
BAKER, NICHOLAS                           ADDRESS ON FILE
BAKER, NICOLE                             ADDRESS ON FILE
BAKER, STACEE                             ADDRESS ON FILE
BAKER, TABRESHA                           ADDRESS ON FILE
BAKER, TERRIA                             ADDRESS ON FILE
BAKER‐GUY, FERN                           ADDRESS ON FILE
BAKERS CUSTOM IRON AND WOOD               1004 N 6TH AVE                                                                                                           KELSO           WA      98626
BAKER'S INTEGRITY RESTORATION &           CONSTR., LLC                        PO BOX 82                                                                            CIBOLO          TX      78108
BAKERSFIELD TOWN                          BAKERSFIELD TN ‐ COLLECT            P.O. BOX 203                                                                         BAKERSFIELD     VT      05441
BAKERSVILLE TOWN                          BAKERSVILLE TOWN ‐ COLLE            P O BOX 53, CITY HALL                                                                BAKERSVILLE     NC      28705
BAKKE, WILLIAM                            ADDRESS ON FILE
BALAJADIA, ANNIE                          ADDRESS ON FILE
BALANCE                                   1655 GRANT ST STE 1300                                                                                                   CONCORD         CA      94520
BALANCE ROCK CONDO ASSOC., INC.           392 RIVER RD                                                                                                             SHELTON         CT      06484
BALBOA INSURANCE                          PO BOX 660643                                                                                                            DALLAS          TX      75266
BALBOA INSURANCE COMPANY                  450 AMERICAN STREET                                                                                                      SIMI VALLEY     CA      93065
BALCH & BINGHAM LLP                       ATTN: JEREMY L. RETHERFORD          1901 SIXTH AVENUE NORTH, SUITE 1500                                                  BIRMINGHAM      AL      35203
BALCH & BINGHAM LLP                       PO BOX 306                                                                                                               BIRMINGHAM      AL      35201
BALCOM LAW FIRM PC                        WEST MEMORIAL PARK 305              8584 KATY FREEWAY                                                                    HOUSTON         TX      77024
BALD EAGLE COMMONS ADULT                  RESIDENTIAL DWELLING                21 RICHMOND RD                                                                       WEST MILFORD    NJ      07480
BALD EAGLE COMMONS ADULT RESIDENTIAL      DWELLING INC                        C/O WILKIN MGMT                                 1655 VALLEY ROAD SUITE 300           WAYNE           NJ      07470
BALD EAGLE S.D./BOGGS TW                  BALD EAGLE AREA SD ‐ COL            P.O. BOX 302                                                                         MILESBURG       PA      16853
BALD EAGLE S.D./BURNSIDE                  BALD EAGLE SD ‐ TAX COLL            1869 ZION RD                                                                         BELLEFONTE      PA      16823
BALD EAGLE S.D./HOWARD B                  CONNIE DAVIS ‐ TAX COLLE            180 HOGAN LN APT. 1POB                                                               HOWARD          PA      16841
BALD EAGLE S.D./HOWARD T                  SHELIA YODER ‐ TAX COLLE            222 HIGHLAND DRIVE                                                                   HOWARD          PA      16841
BALD EAGLE S.D./HUSTON T                  HUSTON TWP ‐ TAX COLLECT            167 MYERS LN                                                                         JULIAN          PA      16844
BALD EAGLE S.D./MILESBUR                  BALD EAGLE SD ‐ TAX COLL            323 TURNPIKE ST.                                                                     MILESBURG       PA      16853
BALD EAGLE S.D./PORT MAT                  BALD EAGLE AREA SD ‐ COL            PO BOX 534                                                                           PORT MATILDA    PA      16870
BALD EAGLE S.D./SNOW SHO                  BALD EAGLE AREA SD ‐ COL            106 W SYCAMORE ST                                                                    SNOW SHOE       PA      16874
BALD EAGLE S.D./SNOW SHO                  BALD EAGLE AREA SD ‐ COL            268 OLDSIDE RD POB 337                                                               CLARENCE        PA      16829
BALD EAGLE S.D./UNION TW                  BALD EAGLE AREA SD ‐ COL            250 BUSH HOLLOW ROAD                                                                 JULIAN          PA      16844
BALD EAGLE S.D./WORTH TW                  BALD EAGLE AREA SD ‐ COL            279 E MOUNTAIN ROAD                                                                  PORT MATILDA    PA      16870
BALD EAGLE TOWNSHIP                       BALD EAGLE TWP ‐ TAX COL            473 SUGAR RUN RD                                                                     BEECH CREEK     PA      16822
BALDERAS, ALFREDO                         ADDRESS ON FILE
BALDERRAMOS, BOBBIE                       ADDRESS ON FILE
BALDERRAMOS, KRISTY                       ADDRESS ON FILE
BALDEZ, ELLIE                             ADDRESS ON FILE
BALDWIN BORO                              GAIL MIKUSH ‐ TAX COLLEC            3344 CHURCHVIEW AVE                                                                  PITTSBURGH      PA      15227
BALDWIN CITY/BANKS CO.                    BALDWIN CITY‐TAX COLLECT            PO BOX 247                                                                           BALDWIN         GA      30511
BALDWIN CITY/HABERSHAM C                  BALDWIN CITY‐TAX COLLECT            PO BOX 247                                                                           BALDWIN         GA      30511
BALDWIN CONSTRUCTION                      JPM INDUSTRIES INC.                 464 S. CATARACT AVE., STE. A                                                         SAN DIMAS       CA      91773
BALDWIN COUNTY                            BALDWIN CO‐REV COMMISSIO            PO BOX 1549                                                                          BAY MINETTE     AL      36507
BALDWIN COUNTY                            BALDWIN CO‐TAX COMMISSIO            121 N WILKINSON ST ‐ SUI                                                             MILLEDGEVILLE   GA      31061
BALDWIN COUNTY JUDGE OF PROBATE           220 COURTHOUSE SQUARE                                                                                                    BAY MINETTE     AL      36507
BALDWIN COUNTY REVENUE COMMISSIONER       PO BOX 1549                                                                                                              BAY MINETTE     AL      36507




                                                                                                             Page 68 of 998
                                          19-10412-jlg               Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                                  PgCREDITOR MATRIX
                                                                                                        72 of 1004
Creditor Name                                Address1                                Address2                                       Address3                       City            State   Zip          Country
BALDWIN COUNTY SOLID WASTE                   ATTN: FINAL PAYMENT                     22251 PALMER STREET SUITE D                                                   ROBERTSDALE     AL      36567
BALDWIN COUNTY TAX COMMISSIONER              121 N WILKINSON ST, STE 112                                                                                           MILLEDGEVILLE   GA      31061
BALDWIN EMC                                  PO BOX 220                                                                                                            SUMMERDALE      AL      36580
BALDWIN KRYSTYN SHERMAN                      4010 W BOY SCOUT BLVD200                                                                                              TAMPA           FL      33607
BALDWIN MTL INS                              315 E LAUREL AVE                                                                                                      FOLEY           AL      36535
BALDWIN MUTUAL INS CO                        PO BOX 610                                                                                                            FOLEY           AL      36536
BALDWIN REAL ESTATE                          6175 HICKORY FLAT HIGHWAY                                                                                             CANTON          GA      30115
BALDWIN REAL ESTATE INC.                     2112 HENDERSONVILLE RD                                                                                                ARDEN           NC      28704
BALDWIN TOWN                                 BALDWIN TOWN ‐ TAX COLLE                534 PEQUAWET TRAIL                                                            WEST BALDWIN    ME      04091
BALDWIN TOWN                                 BALDWIN TOWN ‐ TAX COLLE                P O BOX 800                                                                   BALDWIN         LA      70514
BALDWIN TOWN                                 BALDWIN TOWN‐ TAX COLLEC                622 BREESPORT‐NORTH CHEM                                                      LOWMAN          NY      14861
BALDWIN TOWN                                 BALDWIN TWN TREASURER                   2533 COUNTY RD E                                                              WOODVILLE       WI      54028
BALDWIN TOWNSHIP                             BALDWIN TOWNSHIP ‐ TREAS                1119 MONUMENT                                                                 TAWAS CITY      MI      48763
BALDWIN TOWNSHIP                             JUDITH MAFFIE ‐ TAX COLL                307 LARCH LANE                                                                PITTSBURGH      PA      15234
BALDWIN VILLAGE                              BALDWIN VILLAGE ‐ TREASU                P.O. BOX 339                                                                  BALDWIN         MI      49304
BALDWIN VILLAGE                              ST CROIX COUNTY TREASURE                1101 CARMICHAEL RD                                                            HUDSON          WI      54016
BALDWIN WHITEHALL S.D./B                     GAIL MIKUSH ‐ TAX COLLEC                3344 CHURCHVIEW AVE                                                           PITTSBURGH      PA      15227
BALDWIN WHITEHALL S.D./B                     JUDITH MAFFIE ‐ TAX COLL                307 LARCH LANE                                                                PITTSBURGH      PA      15234
BALDWIN WHITEHALL S.D./W                     KELLY SGATTONI ‐ TAX COL                3584 REILAND ST                                                               PITTSBURGH      PA      15227
BALDWIN, HOLLY                               ADDRESS ON FILE
BALDWIN, VERTINA                             ADDRESS ON FILE
BALDWINSVILLE C S (LYSAN                     BALDWINSVILLE C S‐RECEIV                8220 LOOP RD                                                                  BALDWINSVILLE   NY      13027
BALDWINSVILLE C S (VAN B                     BALDWINSVILLE CS‐RECEIVE                7575 VAN BUREN RD                                                             BALDWINSVILLE   NY      13027
BALDWINSVILLE C.S. (CLAY                     BALDWINSVILLE CS‐REC OF                 4401 STATE ROUTE 31                                                           CLAY            NY      13041
BALDWINSVILLE VILLAGE(CM                     BALDWINSVILLE VILLAGE ‐                 16 WEST GENESSE ST                                                            BALDWINSVILLE   NY      13027
BALDWIN‐WHITEHALL SCHOOL DISTRICT            445 FORT PITT BOULEVARD, SUITE 503                                                                                    PITTSBURGH      PA      15219
BALDWYN CITY ‐ LEE                           BALDWYN CITY‐TAX COLLECT                201 S 2ND STREET                                                              BALDWYN         MS      38824
BALDWYN CITY ‐ PRENTISS                      BALDWYN CITY‐TAX COLLECT                201 S 2ND STREET                                                              BALDWYN         MS      38824
BALDY MARTINEZ P.A. TRUST ACCOUNT            2100 CORAL WAY                          SUITE 403                                                                     MIAMI           FL      33145
BALENTINE, STEPHANIE                         ADDRESS ON FILE
BALES MECHANICAL INC                         400 E MICHIGAN ST                                                                                                     NEW CARLISLE    IN      46552
BALES, JESSICA                               ADDRESS ON FILE
BALI MANAGEMENT GROUP INC                    20705 S WESTERN AVE 120                                                                                               TORRANCE        CA      90501
BALIN, MATTHEW                               ADDRESS ON FILE
BALL JANIK LLP                               101 SW MAIN STREET, SUITE 1100                                                                                        PORTLAND        OR      97204
BALL TOWN                                    BALL TOWN ‐ TAX COLLECTO                P O BOX 800                                                                   BALL            LA      71405
BALL, ANECIA                                 ADDRESS ON FILE
BALL, ELIZABETH                              ADDRESS ON FILE
BALL, JAMES                                  ADDRESS ON FILE
BALL, MICHAEL                                ADDRESS ON FILE
BALL, RICHARD                                ADDRESS ON FILE
BALLANTRAE CONDOMINIUM ASSOCIATION, INC      2848 PROCTOR ROAD                                                                                                     SARASOTA        FL      34231
BALLARD COUNTY                               BALLARD COUNTY ‐ SHERIFF                PO BOX 565                                                                    WICKLIFFE       KY      42087
BALLARD INS AGENCY                           5801 MARVIN D LOVE 240                                                                                                DALLAS          TX      75237
BALLARD SPAHR LLP                            1735 MARKET ST, 51ST FLOOR                                                                                            PHILADELPHIA    PA      19103‐7599
BALLARD, ROOSEVELT                           ADDRESS ON FILE
BALLENGEE, CINDY                             ADDRESS ON FILE
BALLENGER LAW FIRM, PA                       828 ANCHOR RODE DRIVE                                                                                                 NAPLES          FL      34103
BALLESTEROS, MARIA
BALLESTEROS, MARIA                           ADDRESS ON FILE
BALLESTEROS, MARISOL                         ADDRESS ON FILE
BALLOU, SHARICE                              ADDRESS ON FILE
BALLSTON SPA CEN SCH (CM                     BALLSTON SPA CEN SCH‐COL                70 MALTA AVE.                                                                 BALLSTON SPA    NY      12020
BALLSTON SPA VILLAGE(T‐M                     BALLSTON SPA VILLAGE‐CLE                66 FRONT ST                                                                   BALLSTON SPA    NY      12020
BALLSTON TOWN                                BALLSTON TOWN‐TAX COLLEC                PO BOX 67                                                                     BURNT HILLS     NY      12027
BALLY BORO                                   BALLY BORO ‐ TAX COLLECT                PO BOX 173                                                                    BALLY           PA      19503
BALLY BOROUGH                                425 CHERRY STREET                                                                                                     BALLY           PA      19503
BALSAM BLDG CO                               298 PREMO CREEK RD                                                                                                    CRYSTAL FALLS   MI      49920
BALSAM LAKE TOWN                             BALSAM LAKE TWN TREASURE                1580 180TH AVENUE                                                             CENTURIA        WI      54824
BALSAM LAKE VILLAGE                          TAX COLLECTOR                           P.O. BOX 506                                                                  BALSAM LAKE     WI      54810
BALSAMO, MARISSA                             ADDRESS ON FILE
BALSAVICH, DANA                              ADDRESS ON FILE
BALSEIRO & ASSOCIATES                        INC                                     PO BOX 10725                                                                  TAMPA           FL      33679
BALTASAR ZAMUDIO                             SALVADOR J. LOPEZ                       ROBSON & LOPEZ LLC                             180 W WASHINGTON SUITE 700     CHICAGO         IL      60602
BALTIC INS AGCY, INC.                        P O BOX 497                                                                                                           SOUTH BOSTON    MA      02127
BALTIMORE CITY                               OFFICE OF FINANCE‐BALT C                200 HOLLIDAY ST (ABEL WO                                                      BALTIMORE       MD      21202
BALTIMORE CITY /SEMIANNU                     OFFICE OF FINANCE‐BALT C                200 HOLLIDAY ST (ABEL WO                                                      BALTIMORE       MD      21202
BALTIMORE CNTY.                              CLERK OF THE CIRCUIT COURT              400 WASHINGTON AVENUE                          OLD COURTHOUSE ROOM 150        TOWSON          MD      21204
BALTIMORE COUNTY                             OFFICE OF FINANCE‐BALT C                400 WASHINGTON AVE,RM150                                                      TOWSON          MD      21204
BALTIMORE COUNTY /SEMIAN                     OFFICE OF FINANCE‐BALT C                400 WASHINGTON AVE,RM150                                                      TOWSON          MD      21204




                                                                                                                   Page 69 of 998
                                           19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                                                 Main Document
                                                                                                       PgCREDITOR MATRIX
                                                                                                             73 of 1004
Creditor Name                                 Address1                                    Address2                                        Address3                                     City               State   Zip        Country
BALTIMORE COUNTY CLERKS OFFICE                401 BOSLEY AVE.                             2ND FLOOR                                                                                    TOWSON             MD      21204
BALTIMORE COUNTY OFFICE OF BUDGET & FINC      400 WASHINGTON AVE                          RM 150                                                                                       TOWSON             MD      21204
BALTIMORE COUNTY, MARYLAND                    ROOM 150C                                   400 WASHINGTON AVENUE                                                                        TOWSON             MD      21204‐4665
BALTIMORE COUNTY, MD                          400 WASHINGTON AVE                          ROOM 150                                                                                     TOWSON             MD      21204
BALTIMORE EQUITABLE INS                       100 N CHARLES ST  640                                                                                                                    BALTIMORE          MD      21201
BALTIMORE GAS AND ELECTRIC COMPANY            P .O. BOX 1475                                                                                                                           BALTIMORE          MD      21203
BALTIMORE HOUSING                             PROPERTY REGISTRATION OFFICE                417 E. FAYETTE STREET SUITE 100                                                              BALTIMORE          MD      21202
BALTIMORE HOUSING LLC                         1800 EAST PRATT ST                                                                                                                       BALTIMORE          MD      21231
BALTIMORE II CONDO ASSOC., INC                600 BALTIMORE WAY                           MGR OFFICE                                                                                   CORAL GABLES       FL      33134
BALTIMORE TOWN                                BALTIMORE TOWN‐TAX COLLE                    1902 BALTIMORE ROAD                                                                          BALTIMORE          VT      05143
BALTIMORE TOWNSHIP                            BALTIMORE TOWNSHIP ‐ TRE                    3100 E DOWLING RD.                                                                           HASTING            MI      49058
BALTS, BRENDA                                 ADDRESS ON FILE
BALZER AND ASSOCIATES, INC.                   1208 CORPORATE CIRCLE                                                                                                                    ROANOKE            VA      24018
BAMBERG COUNTY                                BAMBERG COUNTY ‐ TAX COL                    P O DRAWER 240                                                                               BAMBERG            SC      29003
BAMBERG COUNTY DELINQUENT TAX                 2959 MAIN HWY 104                                                                                                                        BAMBERG            SC      29003
BAMBERG COUNTY TREASURER                      2959 MAIN HWY                                                                                                                            BAMBERG            SC      29003‐0240
BAMBOO                                        2356 GOLD MEADOWS 130                                                                                                                    GOLD RIVER         CA      95670
BAMBOO                                        P O  BOX 512410                                                                                                                          LOS ANGELES        CA      90051
BAMBOO INSURANCE                              PO BOX 512410                                                                                                                            LOS ANGELES        CA      90051
BAMMEL UD     E                               BAMMEL UD ‐ TAX COLLECTO                    17111 ROLLING CREEK                                                                          HOUSTON            TX      77090
BANCROFT CITY                                 BANCROFT CITY ‐ CLERK                       4949 OLD BROWNSBORO ROAD                                                                     LOUISVILLE         KY      40222
BANCROFT, A CONDOMINIUM                       147 OLD SOLOMONS ISLAND ROAD, STE. 400                                                                                                   ANNAPOLIS          MD      21401
BANDA, MARGARET                               ADDRESS ON FILE
BANDERA COUNTY                                BANDERA COUNTY ‐ TAX COL                    P O BOX 368                                                                                  BANDERA            TX      78003
BANDERA COUNTY CLERK                          PO BOX 823                                                                                                                               BANDERA            TX      78003
BANDERA COUNTY TAX COLLECTOR                  P.O. BOX 368                                                                                                                             BANDERA            TX      78003‐0368
BANDIN, FERNANDO                              ADDRESS ON FILE
BANDUCCI CONSTRUCTION                         MIKE BANDUCCI                               11613 YARBOROUGH AVE                                                                         BAKERSFIELD        CA      93312
BANEBERRY CITY                                BANEBERRY CITY‐TRUSTEE                      PO BOX 38                                                                                    DANDRIDGE          TN      37725
BANGOR AREA S.D./UPPER M                      BANGOR AREA SD ‐ TAX COL                    81 CROSSHILL DRIVE                                                                           BANGOR             PA      18013
BANGOR AREA SCHOOL DISTR                      BANGOR AREA SD ‐ TAX COL                    132 N. BROAD ST.                                                                             EAST BANGOR        PA      18013
BANGOR AREA SCHOOL DISTR                      BANGOR AREA SD ‐ TAX COL                    164 GARIBALDI AVE                                                                            ROSETO             PA      18013
BANGOR AREA SCHOOL DISTR                      BANGOR AREA SD ‐ TAX COL                    81 CROSSHILL DRIVE                                                                           BANGOR             PA      18013
BANGOR AREA SCHOOL DISTR                      BERKHEIMER ASSOCIATES                       50 N. 7TH STREET                                                                             BANGOR             PA      18013
BANGOR AREA SCHOOL DISTR                      BRENDA VALLETTA‐TAX COLL                    980 CHESTNUT ST                                                                              BANGOR             PA      18013
BANGOR BORO                                   BRENDA VALLETTA‐TAX COLL                    980 CHESTNUT ST                                                                              BANGOR             PA      18013
BANGOR CITY                                   BANGOR CITY ‐ TAX COLLEC                    73 HARLOW STREET                                                                             BANGOR             ME      04401
BANGOR CITY                                   BANGOR CITY ‐ TREASURER                     257 W MONROE ST                                                                              BANGOR             MI      49013
BANGOR INSURANCE GROUP                        PO BOX 795                                                                                                                               BANGOR             ME      04402
BANGOR S.D./LOWER MT BET                      LOWER MOUNT BETHEL TWP ‐                    6574 SOUTH DELAWARE DRIV                                                                     MARTINS CREEK      PA      18063
BANGOR TOWN                                   BANGOR TOWN ‐ TAX COLLEC                    PO BOX 365                                                                                   NORTH BANGOR       NY      12966
BANGOR TOWNSHIP                               BANGOR TOWNSHIP ‐ TREASU                    180 STATE PARK DRIVE                                                                         BAY CITY           MI      48706
BANGOR TOWNSHIP                               BANGOR TOWNSHIP ‐ TREASU                    26314 68TH ST                                                                                COVERT             MI      49043
BANGOR VILLAGE                                BANGOR VLG TREASURER                        PO BOX 220                                                                                   BANGOR             WI      54614
BANGS, DAVID                                  ADDRESS ON FILE
BANK CMSN OF THE STATE OF NEW HAMPSHIRE       NEW HAMPSHIRE BANKING DEPARTMENT            53 REGIONAL DRIVE, SUITE 200                                                                 CONCORD            NH      03301
BANK OF AMERICA                               4161 PIEDMONT PARKWAY                                                                                                                    GREENSBORO         NC      27410
BANK OF AMERICA                               BIAT MADERER, ESQ.                          10BOND STREET, SUITE 399                                                                     GREAT NECK         NY      11021
BANK OF AMERICA                               JAMES K FERRIS                              6124 CORBLY ROAD                                                                             CINCINNATI         OH      45230
BANK OF AMERICA                               MA 5‐5270207 2 MORRISS                                                                                                                   DORCHESTER         MA      02125
BANK OF AMERICA                               MAIL STOP CA6‐921‐01‐03                     450 AMERICAN ST                                                                              SIMI VALLEY        CA      93065
BANK OF AMERICA                               SHAWN ANDERSON                              1831 CHESTNUT STREET                            6TH FLOOR                                    ST. LOUIS          MO      63103
BANK OF AMERICA LOCKBOX SERVICES              LOCKBOX 742175                              6000 FELDWOOD ROAD                                                                           COLLEGE PARK       GA      30349
BANK OF AMERICA MERRILL LYNCH                 MERRILL LYNCH RETIREMENT & BENEFIT          PO BOX 1501                                                                                  PENNINGTON         NJ      08534
BANK OF AMERICA NA                            150 N COLLEGE ST NC1‐028‐17‐06                                                                                                           CHARLOTTE          NC      28255
BANK OF AMERICA NA                            5401 N BEACH ST                                                                                                                          FORT WORTH         TX      76137
BANK OF AMERICA NA                            MAILSTOP TX8‐044‐02‐16                      16001 N DALLAS PKWY                                                                          ADDISON            TX      75001
BANK OF AMERICA, N.A                          CHRIS M. VORBECK                            4470 NORTHGATE COURT                                                                         SARASOTA           FL      34234
BANK OF AMERICA, N.A                          JEFFREY M LIGGIO                            LIGGIO BENRUBI, P.A.                            THE BARRISTERS BLDG STE 3B 1615 FORUM PL     WEST PALM BEACH    FL      33401
BANK OF AMERICA, N.A.                         ANTHONY N. LEGENDRE, II, ESQ.               LAW OFFICES OF LEGENDRE & LEGENDRE, PLLC        FLA. BAR NO.: 67221   P.O. BOX 948599        MAITLAND           FL      32794‐8599
BANK OF AMERICA, N.A.                         ATTN: ADAM GADSBY, MANAGING DIRECTOR        31303 AGOURA ROAD                               MAIL CODE: CA6‐917‐02‐63                     WESTLAKE VILLAGE   CA      91316
BANK OF AMERICA, N.A.                         ATTN: AMIE DAVIS                            ASSISTANT GENERAL COUNSEL                       ONE BRYANT PARK                              NEW YORK           NY      10036
BANK OF AMERICA, N.A.                         ATTN: AMIE DAVIS                            ASSISTANT GENERAL COUNSEL                       ONE BRYANT PARK MAIL CODE: NY1‐100‐17‐01     NEW YORK           NY      10036
BANK OF AMERICA, N.A.                         ATTN: GENERAL COUNSEL                       1133 AVENUE OF THE AMERICAS, 42ND FLOOR                                                      NEW YORK           NY      10036‐6710
BANK OF AMERICA, N.A.                         C/O MERRILL LYNCH ATTN: CLIENT              INTEGRATION & DOCUMENTATION 1133 AVENUE         OF THE AMERICAS 42ND FLOOR NY1‐533‐42‐01     NEW YORK           NY      10036‐6710
BANK OF AMERICA, N.A.                         C/O MERRILL LYNCH, PIERCE, FENNER           & SMITH INCORPORATED                            ATTN: CLIENT INTEGRATION & DOCUMENTATION     NEW YORK           NY      10036‐6710
BANK OF AMERICA, N.A.                         C/O MERRILL LYNCH, PIERCE, FENNER           & SMITH INCORPORATED                            ATTN: GENERAL COUNSEL                        NEW YORK           NY      10036‐6710
BANK OF AMERICA, N.A.                         C/O MERRILL LYNCH, PIERCE, FENNER           & SMITH INCORPORATED                            ATTN: TBA MARGIN                             CHARLOTTE          NC      28255‐0001
BANK OF AMERICA, N.A.                         C/O MERRILL LYNCH, PIERCE, FENNER &         SMITH INCORPORATED ATTN: TBA MARGIN             200 NORTH COLLEGE STREET                     CHARLOTTE          NC      28255‐0001
BANK OF AMERICA, N.A.                         HANNAH MIYAMOTO, ESQ.                       OHANA JUSTICE CENTER                            1067 ALAKEA ST., 4TH FLOOR                   HONOLULU           HI      96813




                                                                                                                         Page 70 of 998
                                           19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                                    PgCREDITOR MATRIX
                                                                                                          74 of 1004
Creditor Name                                 Address1                                 Address2                                    Address3                                    City               State   Zip          Country
BANK OF AMERICA, N.A.                         JASON STONE, ESQ.                        STONE & SALLUS, LLP                         1500 ROSECRANS AVE., SUITE 500              MANHATTAN BEACH    CA      90266
BANK OF AMERICA, N.A.                         ONE BRYANT PARK                          11TH FLOOR                                  MAIL CODE 1‐100‐11‐01                       NEW YORK           NY      10036
BANK OF AMERICA, N.A.                         PRO SE ‐ DANIEL BAHR                     PO BOX 129                                                                              SALLISAW           OK      74955
BANK OF AMERICA, N.A.                         STATEN ISLAND LEGAL SERVICES             36 RICHMOND TERRACE, SUITE 205                                                          STATEN ISLAND      NY      10301
BANK OF AMERICA, N.A.                         VIOLA STEPHENS, PRO SE
BANK OF AMERICA, N.A. SUCCESSOR               PRO SE ‐ CRAIG PRUDEN                    9440 PARKER ST                                                                          ORLAND             IN      46776
BANK OF AMERICA, N.A., ET AL.                 HENRY KOHN, ESQ.                         4912 13TH AVENUE                                                                        BROOKLYN           NY      11219
BANK OF AMERICA, N.A., ET AL.                 JOHN L. DEWITSKY, ESQ.                   41 N. 7TH STREETS                                                                       STROUDSBURG        PA      18360
BANK OF AMERICA, NA                           901 MAIN STREET                          64TH FLOOR                                                                              DALLAS             TX      75202
BANK OF AMERICA, NA                           ONE BRYANT PARK                          11TH FL                                                                                 NEW YORK           NY      10036
BANK OF AMERICA, NA                           ONE BRYANT PARK                          11TH FLOOR                                  MAIL CODE ‐100‐11‐01                        NEW YORK           NY      10036
BANK OF NEW YORK                              ATTN: GENERAL COUNSEL                    ONE WALL STREET                             WINDOW A 3RD FLOOR                          NEW YORK           NY      10286
BANK OF NEW YORK MELLON                       PO BOX 392013                                                                                                                    PITTSBURGH         PA      15251‐9013
BANK OF NEW YORK MELLON                       THE DANN LAW FIRM CO., L.P.A.            MARC E. DANN, ESQ                           P.O. BOX 6031040                            CLEVELAND          OH      44103
BANK OF NEW YORK MELLON, THE                  101 BARCLAY STREET‐4W                                                                                                            NEW YORK           NY      10286
BANK OF NEW YORK, MELLON ‐ PA, USA            ATTN: KATHY SIDOR                        1 WALL STREET                                                                           NEW YORK           NY      10286
BANK OF NEW YORK, MELLON TRUST ‐USA           ATTN: KATHY SIDOR                        1 WALL STREET                                                                           NEW YORK           NY      10286
BANK UNITED TRUST 2005‐1                      U.S. BANK NATIONAL ASSOCIATION           WELLS FARGO BANK                            NATIONAL ASSOCIATION AS MASTER SERVICER     COLUMBIA           MD      21045
BANKER, COURTNEY                              ADDRESS ON FILE
BANKERS APPRAISAL COMPANY                     THOMAS P CLAUD ASA                       PO BOX 6043                                                                             NORFOLK            VA      23508‐0043
BANKERS ASSET MANAGEMENT INC                  11600 KANIS RD STE 400B                                                                                                          LITTLE ROCK        AR      72211
BANKERS INDEPENDENT                           P O BOX 4001                                                                                                                     PLYMOUTH MEETING   PA      19462
BANKERS INS CO                                ATTN HOMEOWNERS                          11101 ROOSEVELT BLVD N                                                                  ST PETERSBURG      FL      33716
BANKERS INS GROUP                             P O BOX 33004                                                                                                                    ST PETERSBURG      FL      33733
BANKERS INS GROUP                             P O BOX 912888                                                                                                                   DENVER             CO      80291
BANKERS INSURANCE CO                          P O BOX 33013                                                                                                                    ST PETERSBURG      FL      33733
BANKERS INSURANCE CO                          PO BOX 33002                                                                                                                     ST PETERSBURG      FL      33733
BANKERS INSURANCE LLC                         12 HEDGEROW DR                                                                                                                   STAUNTON           VA      24401
BANKERS SPECIALTY                             P O BOX 33021                                                                                                                    ST PETERSBURG      FL      33733
BANKHEAD, XAVIAR                              ADDRESS ON FILE
BANKING AND INSURANCE COMMISSIONER            INS SECURITIES BANKING AND RE BRANC      PO BOX 23607 GMF                                                                        BARRIGADA          GU      96921
BANKING CMSN OF THE STATE OF CONNECTICUT      DEPARTMENT OF BANKING                    ATTN JORGE PEREZ                            260 CONSTITUTION PLAZA                      HARTFORD           CT      06103‐1800
BANKS COUNTY                                  BANKS COUNTY‐TAX COMMISS                 150 HUDSON RIDGE  SUITE                                                                 HOMER              GA      30547
BANKS TOWNSHIP                                BANKS TOWNSHIP ‐ TREASUR                 10450 US 31 NORTH                                                                       ELLSWORTH          MI      49729
BANKS TOWNSHIP                                JUNE FETTERMAN ‐ TAX COL                 456 HEMLOCK LAKE RD                                                                     ROSSITER           PA      15772
BANKS TOWNSHIP  COUNTY B                      MARIAN LOCKWOOD‐TAX COLL                 21 EAST OAK ST POB 282                                                                  TRESCKOW           PA      18254
BANKS TOWNSHIP  TWP BILL                      MARIAN LOCKWOOD‐TAX COLL                 21 EAST OAK ST POB 282                                                                  TRESCKOW           PA      18254
BANKS, ALEXANDER                              ADDRESS ON FILE
BANKS, DEBBIE                                 ADDRESS ON FILE
BANKS, LATOYA                                 ADDRESS ON FILE
BANKS, MICHAEL                                ADDRESS ON FILE
BANKS, ROBIN                                  ADDRESS ON FILE
BANKS, SONIA                                  ADDRESS ON FILE
BANKS, TWANYA                                 ADDRESS ON FILE
BANNER ELK TOWN                               BANNER ELK TOWN ‐ COLLEC                 P O BOX 2049                                                                            BANNER ELK         NC      28604
BANNERMAN, SIMON                              ADDRESS ON FILE
BANNISTER, MICHELLE                           ADDRESS ON FILE
BANNISTER, SHARON                             ADDRESS ON FILE
BANNOCK COUNTY                                BANNOCK COUNTY ‐ TREASUR                 624 E CENTER STREET, ROO                                                                POCATELLO          ID      83201
BANNOCK COUNTY TREASURER                      624 EAST CENTER, ROOM 203                PO BOX 4626                                                                             POCATELLO          ID      83205
BANTA CARBONA IRR DIST                        BANTA CARBONA ID ‐ TREAS                 3514 WEST LEHMAN ROAD                                                                   TRACY              CA      95304
BANTAM BOROUGH                                BANTAM BOROUGH ‐ TAX COL                 PO BOX 587                                                                              BANTAM             CT      06750
BANYAN SPRINGS POA                            10780 CEDAR POINT BLVD.                                                                                                          BOYNTON BEACH      FL      33437
BANYAN TITLE AGENCY INC.                      P.O. BOX 125                                                                                                                     MALVERNE           NY      11565
BAOKO, ANTA                                   ADDRESS ON FILE
BAR HARBOR TOWN                               BAR HARBOR TOWN‐TAX COLL                 93 COTTAGE ST                                                                           BAR HARBOR         ME      04609
BARABOO CITY                                  BARABOO CITY TREASURER                   135 4TH ST ‐ CITY HALL                                                                  BARABOO            WI      53913
BARABOO MTL INS                               P O BOX 527                                                                                                                      BARABOO            WI      53913
BARABOO MTL INS CO                            509 SOUTH BLVD                                                                                                                   BARABOO            WI      53913
BARABOO TOWN                                  BARABOO TWN TREASURER                    101 CEDAR ST                                                                            BARABOO            WI      53913
BARAGA TOWNSHIP                               BARAGA TOWNSHIP ‐ TREASU                 16814 BARAGA PLAINS RD                                                                  BARAGA             MI      49908
BARAKEL ASSOCIATES INC                        276 NE 143 ST                                                                                                                    MIAMI              FL      33161
BARB, JOSEPH                                  ADDRESS ON FILE
BARBA PUBLIC ADJUSTERS                        16541 SW 153RD PL                                                                                                                MIAMI              FL      33187
BARBA, NICHOLE                                ADDRESS ON FILE
BARBARA A MANN                                ADDRESS ON FILE
BARBARA ANDREWLAVAGE TAX COLLECTOR            83 MAIN STREET                                                                                                                   LOPEZ              PA      18628
BARBARA ANN ELMORE                            ADDRESS ON FILE
BARBARA CODDING & EST OF                      LAWRENCE CODDING                         1123 W WAYNE ST                                                                         FORT WAYNE         IN      46802
BARBARA CONLEY & EST OF                       BERNARD CONLEY JR                        17797 W CARMEN DR                                                                       SURPRISE           AZ      85388




                                                                                                                  Page 71 of 998
                                         19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                                      PgCREDITOR MATRIX
                                                                                                            75 of 1004
Creditor Name                               Address1                                     Address2                                    Address3                                 City                 State   Zip          Country
BARBARA CROSS                               ADDRESS ON FILE
BARBARA FORD‐COATES                         ADDRESS ON FILE
BARBARA GENIER TAX RECEIVER                 C/O EAST IRONDEQUOIT SCHOOL DISTRICT         1280 TITUS AVENUE                                                                    ROCHESTER            NY      14617
BARBARA HUNTLEY                             ADDRESS ON FILE
BARBARA K MOYER REAL ESTATE LLC             2314 SPINNERSTOWN RD                                                                                                              QUAKERTOWN           PA      18951
BARBARA MANN & JOHN MANN                    ADDRESS ON FILE
BARBARA MEALS                               ADDRESS ON FILE
BARBARA MORRIS                              ADDRESS ON FILE
BARBARA P FOLEY TRUSTEE                     415 W MICHIGAN AVE                                                                                                                KALAMAZOO            MI      49007
BARBARA PALL                                ADDRESS ON FILE
BARBARA PAULILLO                            ADDRESS ON FILE
BARBARA RAE MURRAY                          MANCHEE & MANCHEE, PC                        JAMES MANCHEE                               2745 NORTH DALLAS PARKWAY, SUITE 420     PLANO                TX      75093
BARBARA SANCHEZ & LUCIO                     ADDRESS ON FILE
BARBARA STEELE                              ADDRESS ON FILE
BARBARA TRAVERS &                           ADJUSTERS INTERNATIONAL                      29 DARTE AVE                                                                         CARBONDALE           PA      18407
BARBARA WALLACH                             ADDRESS ON FILE
BARBARA WAWRZYNCZYK                         ADDRESS ON FILE
BARBARUOLO, DOMINIC                         ADDRESS ON FILE
BARBARY, JESSICA                            ADDRESS ON FILE
BARBER AGENCY                               4025 TAMPA RD 1208                                                                                                                OLDSMAR              FL      34677
BARBER COUNTY                               BARBER COUNTY ‐ TREASURE                     118 E WASHINGTON                                                                     MEDICINE LODGE       KS      67104
BARBER STRIPING                             120 BLACKWELL LOOP                                                                                                                ELLISVILLE           MS      39437
BARBER, STEPHANI                            ADDRESS ON FILE
BARBER, TAMMARA                             ADDRESS ON FILE
BARBERS HILL ISD                            BARBERS HILL ISD ‐ COLLE                     P O BOX 1108                                                                         MONT BELVIEU         TX      77580
BARBOSA, VANESSA                            ADDRESS ON FILE
BARBOUR COUNTY                              BARBOUR CO‐REV COMMISSIO                     303 E BROAD ST ‐ ROOM 11                                                             EUFAULA              AL      36027
BARBOUR COUNTY REVENUE                      COMMISSIONER                                 303 E BROAD ST ROOM 111                                                              EUFAULA              AL      36027
BARBOUR COUNTY SHERIFF                      BARBOUR COUNTY ‐ SHERIFF                     8 N MAIN ST                                                                          PHILIPPI             WV      26416
BARBOUR, FRANCIS                            ADDRESS ON FILE
BARBOURVILLE CITY                           CITY OF BARBOURVILLE ‐ C                     P O BOX 1300                                                                         BARBOURVILLE         KY      40906
BARBOZA, NALLELY                            ADDRESS ON FILE
BARBOZA, TIMOTHY                            ADDRESS ON FILE
BARBS TRAILOR PARK                          210 ANDOVER DRIVE                                                                                                                 BRISTOL              VA      24201
BARCENAS, DINAH                             ADDRESS ON FILE
BARCLAY GROUP                               416 GANTTOWN ROAD                                                                                                                 SEWELL               NJ      08080
BARCLAYS BANK PLC                           745 SEVENTH AVENUE                           4TH FLOOR                                                                            NEW YORK             NY      10019
BARCLAYS BANK PLC                           ATTN: COLLATERAL MANAGEMENT                  70 HUDSON STREET                            10TH FLOOR                               JERSEY CITY          NJ      07902
BARCLAYS BANK PLC                           ATTN: ELLEN KIERNAN                          BARCLAYS BANK PLC – MORTGAGE FINANCE        745 SEVENTH AVENUE, 4TH FLOOR            NEW YORK             NY      10019
BARCLAYS CAPITAL INC                        745 SEVENTH AVE                              4TH FL                                                                               NEW YORK             NY      10019
BARCLAYS CAPITAL INC.                       ATTN: GENERAL COUNSEL                        1 COMMERCIAL PLAZA                                                                   HARTFORD             CT      06103
BARCLAYS CAPITAL, INC.                      ATTN:  MR. MANAV PATNAIK, MBA                DIRECTOR OF EQUITY RESEARCH                 745 SEVENTH AVENUE                       NEW YORK             NY      10019‐6801
BARCLAYS CAPITAL, INC.                      ATTN: GENERAL COUNSELS OFFICE                745 SEVENTH AVENUE                                                                   NEW YORK             NY      10001‐9
BARCLAYS CAPITAL, INC.                      ATTN: GENERAL COUNSELS OFFICE                745 SEVENTH AVENUE                                                                   NEW YORK             NY      10019
BARCZEWSKI APPRAISAL COMPANY                PO BOX 86                                                                                                                         MILFORD              DE      19963
BARDSTOWN CITY                              CITY OF BARDSTOWN ‐ CLER                     220 N 5TH ST                                                                         BARDSTOWN            KY      40004
BARDSTOWN IND SCHOOL DIS                    BARDSTOWN SCHOOL DIST ‐                      308 N. 5TH STREET                                                                    BARDSTOWN            KY      40004
BAREFIELD, RENONA                           ADDRESS ON FILE
BAREFOOT BAY RECREATION DISTRICT            625 BAREFOOT BLVD                                                                                                                 BAREFOOT BAY         FL      32976
BAREFOOT BAY UTILITIES                      931 BAREFOOT BAY BLVD                        2                                                                                    BAREFOOT BAY         FL      32976
BAREFOOT BAY WATER & SEWER                  931 BAREFOOT BLVD 2                                                                                                               BAREFOOT BAY         FL      32976
BAREFOOT RESORT RESIDENTIAL OWNR ASSOC      4876 BAREFOOT RESORT BRIDGE ROAD, STE C                                                                                           NORTH MYRTLE BEACH   SC      29582
BARELA, JULIE                               ADDRESS ON FILE
BARFIELD CONTRACTING &                      ASSOCIATES INC                               223 WILLARD ST                                                                       COCOA                FL      32922
BARFIELD CONTRACTING AND                    BRYAN & D TABACZYNSKI                        223 WILLARD ST                                                                       COCOA                FL      32922
BARFIELD INSURANCE AGY                      1059 S CLARKE RD                                                                                                                  OCOEE                FL      34761
BARGER HARKER INS                           P O BOX 260                                                                                                                       MOUNT AIRY           MD      21771
BARGER, IRA                                 ADDRESS ON FILE
BARGMANN, CONNOR                            ADDRESS ON FILE
BARGMANN, TAYLOR                            ADDRESS ON FILE
BARHAM, WILLIAM                             ADDRESS ON FILE
BARHYDT APPRAISAL SERVICES LLC              PO BOX 247                                                                                                                        MISHAWAKA            IN      46546
BARILLA APPRAISAL                           SERVICES                                     1200 US HWY 46                                                                       PARSIPPANY           NJ      07054
BARINCOAT INS                               167 S MAIN ST                                                                                                                     ACUSHNET             MA      02743
BARK RIVER TOWNSHIP                         BARK RIVER TWP ‐ TREASUR                     4283 D ROAD                                                                          BARK RIVER           MI      49807
BARKALOW APPRAISALS LTD                     PO BOX 1817                                                                                                                       SAINT CLOUD          MN      56302
BARKAT, SIGI                                ADDRESS ON FILE
BARKER CEN SCH (COMBINED                    BARKER CEN SCH ‐ TAX COL                     1628 QUAKER ROAD                                                                     BARKER               NY      14012
BARKER HANCOCK & COHRON LLC                 198 S NINTH ST                                                                                                                    NOBLESVILLE          IN      46060
BARKER MARTIN PS                            ATTN: LAURIE SHINYAMA                        719 2ND AVE SUITE 1200                                                               SEATTLE              WA      98104




                                                                                                                    Page 72 of 998
                                      19-10412-jlg                 Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                                  PgCREDITOR MATRIX
                                                                                                        76 of 1004
Creditor Name                              Address1                                  Address2                                    Address3                         City               State   Zip          Country
BARKER TOWN                                BARKER TOWN‐ TAX COLLECT                  PO BOX 66                                                                    CASTLE CREEK       NY      13744
BARKER VILLAGE                             BARKER VILLAGE ‐ CLERK                    PO BOX 298                                                                   BARKER             NY      14012
BARKER, JENNIFER                           ADDRESS ON FILE
BARKER‐CYPRESS MUD W                       BARKER‐CYPRESS MUD ‐ COL                  6935 BARNEY RD 110                                                           HOUSTON            TX      77092
BARKES, CHRISTOPHER                        ADDRESS ON FILE
BARKHAMSTED TOWN                           BARKHAMSTEAD TN‐ COLLECT                  PO BOX 195                                                                   PLEASANT VALLEY    CT      06063
BARKLEY CONSTRUCTION                       GENE S BARKLEY                            820 EAST CARRELL APT 106                                                     TOMBALL            TX      77375
BARKLEY INSURANCE AGENCY                   2765 W CYPRESS RD STE B                                                                                                FT LAUDERDALE      FL      33309
BARKLEY WOODS HOMEOWNERS ASSOCIATION INC   11433 CRONRIDGE DRIVE                                                                                                  OWINGS MILLS       MD      21117
BARKSDALE TOWN                             BARKSDALE TWN TREASURER                   71730 RANGE RD                                                               ASHLAND            WI      54806
BARLAAM QUINONES AGOSTINI                  URB. LAS VISTAS 40 CALLE COSTA BRAVA                                                                                   CABO ROJO          PR      00623
BARLEY, DALLAS                             ADDRESS ON FILE
BARLIEB, SHANA                             ADDRESS ON FILE
BARLOW CITY                                BARLOW CITY ‐ TAX COLLEC                  PO BOX 189                                                                   BARLOW             KY      42024
BARLOW DESIGN & CONSTR                     28 JOHNSON DR                                                                                                          LAKEVILLE          MA      02347
BARLOW REAL ESTATE APPRAISAL               16 EAST WASHINGTON ST                                                                                                  NORTH ATTLEBORO    MA      02760
BARLOW WATER IMPROVEMENT DISTRICT          11 SOUTH COUNTY RD                                                                                                     TYGH VALLEY        OR      97063
BARNADA, STEVEN                            ADDRESS ON FILE
BARNARD LAW OFFICES LP                     9655 S DIXIE HW STE 200                                                                                                MIAMI              FL      33156
BARNARD TOWN                               BARNARD TOWN ‐ TAX COLLE                  115 NORTH ROAD                                                               BARNARD            VT      05031
BARNARD, VERONICA                          ADDRESS ON FILE
BARNEGAT LIGHT BORO                        BARNEGAT LIGHT BORO ‐COL                  PO BOX 576                                                                   BARNEGAT LIGHT     NJ      08006
BARNEGAT TOWNSHIP                          BARNEGAT TWP ‐ COLLECTOR                  900 WEST BAY AVENUE                                                          BARNEGAT           NJ      08005
BARNES BUILDERS INC                        14760 GALLANT LANE                                                                                                     WALDORF            MD      20601
BARNES BUILDERS, INC.                      TERRY BARNES                              14760 GALLANT LANE                                                           WALDORF            MD      20601
BARNES COUNTY                              BARNES COUNTY ‐ TREASURE                  PO BOX 653                                                                   VALLEY CITY        ND      58072
BARNES DRAGER INS AGENCY                   464 EAST BALTIMORE ST                                                                                                  TANEYTOWN          MD      21787
BARNES INS AGENCY                          190 COMM CENTER DR 200                                                                                                 PIGEON FORGE       TN      37863
BARNES INS AGENCY INC                      P O BOX 609                                                                                                            PIGEON FORGE       TN      37868
BARNES ROOFING & CONSTRUCTION              1022 ROCKING CHAIR LN.                                                                                                 VALLEY SPRINGS     AR      72682
BARNES TOWN                                BARNES TWN TREASURER                      3360 COUNTY HWY N                                                            BARNES             WI      54873
BARNES WALKER GOETHE HOONHOUT              PERRON & SHEA PLLC                        3119 MANATEE AVE W                                                           BRADENTON          FL      34205
BARNES, ALEXANDER                          ADDRESS ON FILE
BARNES, BARBARA                            ADDRESS ON FILE
BARNES, BARRY                              ADDRESS ON FILE
BARNES, CHARLES                            ADDRESS ON FILE
BARNES, DANYIEL                            ADDRESS ON FILE
BARNES, DEREK                              ADDRESS ON FILE
BARNES, GARY                               ADDRESS ON FILE
BARNES, JOHN                               ADDRESS ON FILE
BARNES, MICHAEL                            ADDRESS ON FILE
BARNES, MICHELLE                           ADDRESS ON FILE
BARNES, NATALIE                            ADDRESS ON FILE
BARNES, NOELE                              ADDRESS ON FILE
BARNESVILLE CITY                           BARNESVILLE CITY‐TAX COL                  109 FORSYTH ST                                                               BARNESVILLE        GA      30204
BARNET TOWN                                BARNET TOWN ‐ TAX COLLEC                  PO BOX 15                                                                    BARNET             VT      05821
BARNETT                                    BARNETT CITY ‐ COLLECTOR                  515 HICKORY STREET                                                           BARNETT            MO      65011
BARNETT APPRAISAL SERVICES                 4202 WEST LINDA LANE                                                                                                   CHANDLER           AZ      85226
BARNETT PAINTING                           8551 BUSHYPARK DR                                                                                                      BROWNSBURG         IN      46112
BARNETT TOWNSHIP                           BARNETT TWP ‐ TAX COLLEC                  150 ROUTE 899                                                                CLARINGTON         PA      15828
BARNETT TWP (SCHOOL BILL                   BROOKVILLE SD ‐ TAX COLL                  150 ROUTE 899                                                                CLARINGTON         PA      15828
BARNETT, SHELLAI                           ADDRESS ON FILE
BARNETT, SHENEKA                           ADDRESS ON FILE
BARNEVELD VILLAGE                          BARNEVELD VLG TREASURER                   403 E COUNTY RD ID                                                           BARNEVELD          WI      53507
BARNEY A. GONZALEZ, III                    ROBERT "CHIP" C. LANE                     THE LANE LAW FIRM, PLLC                     6200 SAVOY DRIVE, SUITE 1150     HOUSTON            TX      77036
BARNEY L. BULLOCK                          683 HOYLETOWN RD                                                                                                       HENDERSON          NC      27537
BARNEY, LAURA                              ADDRESS ON FILE
BARNHARDT CONSTRUCTION                     1001 ARDMORE DR                                                                                                        GREENSBORO         NC      27401
BARNO, JAMI                                ADDRESS ON FILE
BARNSTABLE CNTY MUT INS                    P O BOX 3236                                                                                                           BOSTON             MA      02241
BARNSTABLE COUNTY INS                      915 ROUTE 6A                                                                                                           YARMOUTH PORT      MA      02675
BARNSTABLE COUNTY MUTUAL INSURANCE CO.     P.O. BOX 3236                                                                                                          BOSTON             MA      02241‐3236
BARNSTABLE COUNTY REGISTRY OF DEEDS        3195 MAIN STREET                                                                                                       BARNSTABLE         MA      02630
BARNSTABLE TOWN                            BARNSTABLE TOWN‐TAX COLL                  367 MAIN STREET                                                              HYANNIS            MA      02601
BARNSTEAD TOWN                             BARNSTEAD TOWN ‐ TAX COL                  108 SOUTH BARNSTEAD ROAD                                                     CENTER BARNSTEAD   NH      03225
BARNWELL COUNTY                            BARNWELL COUNTY ‐ TREASU                  57 WALL ST., RM 123                                                          BARNWELL           SC      29812
BARNWELL COUNTY / MOBILE                   BARNWELL COUNTY ‐ TREASU                  57 WALL ST, ROOM 123                                                         BARNWELL           SC      29812
BARNWELL COUNTY TAX DEPARTMENT             57 WALL ST, ROOM 121                                                                                                   BARNWELL           SC      29812
BARODA TOWNSHIP                            BARODA TOWNSHIP ‐ TREASU                  PO BOX 215                                                                   BARODA             MI      49101
BARODA VILLAGE                             BARODA VILLAGE ‐ TREASUR                  9091 FIRST ST.                                                               BARODA             MI      49101




                                                                                                                Page 73 of 998
                                      19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                                  PgCREDITOR MATRIX
                                                                                                        77 of 1004
Creditor Name                             Address1                                   Address2                                      Address3                  City            State   Zip          Country
BARON APPRAISAL SERVICES                  4937 VILLAGE CREEK DR                                                                                              DUNWOODY        GA      30338
BARON, MARK                               ADDRESS ON FILE
BARONE AND SONS INC                       4701 BAPTIST ROAD                                                                                                  PITTSBURGH      PA      15227‐0068
BARONE CONST & WILLIAM &                  LORRAINE VENTURELLA                        13376 COMPTON RD                                                        LOXAHATCHEE     FL      33470
BARR SYSTEMS LLC                          6241 NW 23 ST STE 401                                                                                              GAINESVILLE     FL      32653‐1599
BARR TOWNSHIP                             BARR TWP ‐ TAX COLLECTOR                   599 RIDGE ROAD                                                          NICKTOWN        PA      15762
BARR, SADE                                ADDRESS ON FILE
BARRA VAUGHN INS AGENCY                   226 WEST AVE                                                                                                       OCEAN CITY      NJ      08226
BARRACUDA POOL SERVICE                    M&K HOLDINGS LLC                           8194 W. DEER VALLEY ROAD  106‐303                                       PEORIA          AZ      85382
BARRAGAN AYALA, KIMBERLY                  ADDRESS ON FILE
BARRE CITY                                BARRE CITY ‐ TAX COLLECT                   6 NORTH MAIN STREET, SUI                                                BARRE           VT      05641
BARRE TOWN                                BARRE TOWN ‐ TAX COLLECT                   40 WEST STREET SUITE 387                                                BARRE           MA      01005
BARRE TOWN                                BARRE TOWN ‐ TAX COLLECT                   PO BOX 124                                                              WEBSTERVILLE    VT      05678
BARRE TOWN                                BARRE TOWN‐TAX COLLECTOR                   14317 WEST BARRE RD                                                     ALBION          NY      14411
BARRE TOWN                                BARRE TWN TREASURER                        N3880 OLD COUNTY ROAD M                                                 WEST SALEM      WI      54669
BARREE TOWNSHIP                           BARREE TWP ‐ TAX COLLECT                   4655 BARR RD                                                            HUNTINGDON      PA      16652
BARREN COUNTY                             BARREN COUNTY ‐ SHERIFF                    117‐1B N PUBLIC SQUARE,                                                 GLASGOW         KY      42141
BARREN COUNTY CLERK                       117 NORTH PUBLIC SQUARE 1‐A                                                                                        GLASGOW         KY      42141
BARREN COUNTY SHERIFF                     117 ‐ 1B N PUBLIC SQUARE                                                                                           GLASGOW         KY      42141
BARRERA, DESIRY                           ADDRESS ON FILE
BARRETT & ASSOCIATES                      502 E PARK AVE                                                                                                     WASILLA         AK      99654
BARRETT CONSTRUCTION                      CLAYTON H BARRETT                          CLAYTON H. BARRETT                            602 EAST ADAMS            ORANGE          CA      92867
BARRETT DAFFIN FRAPPIER                   LEVINE & BLOCK LLP                         MIKE VESTAL                                   P. O. BOX 612086          DALLAS          TX      75261
BARRETT DAFFIN FRAPPIER                   TREDER & WEISS, LLP                        4004 BELT LINE ROAD, STE. 100                                           ADDISON         TX      75001
BARRETT DAFFIN FRAPPIER                   TREDER AND WEISS                           4004 BELT LINE RD 100                                                   ADDISON         TX      75001
BARRETT DAFFIN FRAPPIER                   TURNER & ENGEL, LLP                        MIKE VESTAL                                   P. O. BOX 610389          DALLAS          TX      75261
BARRETT DAFFIN FRAPPIER                   TURNER AND ENGEL                           4004 BELT LINE ROAD 100                                                 ADDISON         TX      75001
BARRETT DAFFIN FRAPPIER LEVINE &          BLOCK LLP                                  4004 BELT LINE RD  STE 100                                              ADDISON         TX      75001
BARRETT DAFFIN FRAPPIER TREDER &          WEISS LLP                                  4004 BELT LINE RD  STE 100                                              ADDISON         TX      75001
BARRETT DAFFIN FRAPPIER TREDER & WEISS    4004 BELT LINE RD                          SUITE 100                                                               ADDISON         TX      75001
BARRETT DAFFIN FRAPPIER TURNER            & ENGEL, LLP; ET AL.                       4004 BELT LINE ROAD                           SUITE 100                 ADDISON         TX      75001
BARRETT DAFFIN FRAPPIER TURNER & EN       LLP                                        4004 BELT LINE RD  STE 100                                              ADDISON         TX      75001
BARRETT DAFFIN FRAPPIER TURNER & ENGEL    ATTN DEIRDRE CRAIG                         15000 SURVEYOR BLVD                                                     ADDISON         TX      75001
BARRETT FANDREI                           & BRENNA FANDREI                           416 MESA DR                                                             FLORISSANT      CO      80816
BARRETT FRAPPIER &                        WEISSERMAN LLP                             4004 BELT LINE RD 100                                                   ADDISON         TX      75001
BARRETT FRAPPIER & WEISSERMAN, LLP        MIKE VESTAL                                4004 BELT LINE ROAD, SUITE 100                                          ADDISON         TX      75001
BARRETT HARDING INS                       10014 GROVE DR                                                                                                     PORT RICHEY     FL      34668
BARRETT INS AGENCY                        10579 CEDAR GROVE RD 100                                                                                           SMYRNA          TN      37167
BARRETT INS INC                           1330 HOOKSETT RD                                                                                                   HOOKSETT        NH      03106
BARRETT TOWNSHIP                          JUDITH LINDER ‐ TAX COLL                   2603 RTE 390 NORTH POB 2                                                CANADENSIS      PA      18325
BARRETT, DESTINY                          ADDRESS ON FILE
BARRETT, JASMINE                          ADDRESS ON FILE
BARRETT, KATHY                            ADDRESS ON FILE
BARRIENTES, MARY                          ADDRESS ON FILE
BARRIENTOS, JOE                           ADDRESS ON FILE
BARRIER ROOF SYSTEMS                      PAUL ALLEN MEDLIN                          PAUL ALLEN MEDLIN                             5055 MOCKINGBIRD LANE     KATY            TX      77493
BARRINGTON BORO                           BARRINGTON BORO‐TAX COLL                   229 TRENTON AVENUE                                                      BARRINGTON      NJ      08007
BARRINGTON HEIGHTS HOA                    31608 RAILROAD CANYON RD                                                                                           CANYON LAKE     CA      92587
BARRINGTON TOWN                           BARRINGTON TOWN‐TAX COLL                   283 COUNTY ROAD                                                         BARRINGTON      RI      02806
BARRINGTON TOWN                           BARRINGTON TOWN‐TAX COLL                   4424 BATH RD                                                            PENN YAN        NY      14527
BARRINGTON TOWN                           BARRINGTON TOWN‐TAX COLL                   PO BOX 660                                                              BARRINGTON      NH      03825
BARRINGTON WOODS CONDOMINIUM ASSOC, INC   16 CHURCH STREET                                                                                                   OSPREY          FL      34229
BARRINTON CONDOMINIUMS                    300 EAST SONTERRA BOULEVARD SUITE 250                                                                              SAN ANTONIO     TX      78258
BARRIOS, KINGSDORF & CASTEIX, LLP         701 POYDRAS STREET, SUITE 3650                                                                                     NEW ORLEANS     LA      70139‐3650
BARRON CITY                               BARRON CITY TREASURER                      PO BOX 156 / 1456 E LASA                                                BARRON          WI      54812
BARRON CONTRACTING FIRM                   JOHN MITCHELL                              1212 REALOAKS DR                                                        FORT WORTH      TX      76131
BARRON MUTUAL INS                         PO BOX 205                                                                                                         BARRON          WI      54812
BARRON ROOFING, LLC                       5475 PORTER DRIVE 153                                                                                              LAS CRUCES      NM      88012
BARRON, APREL                             ADDRESS ON FILE
BARRON, COLLEEN                           ADDRESS ON FILE
BARROOD AGENCY INC                        50 PATERSON STREET                                                                                                 NEW BRUNSWICK   NJ      08901
BARROW COUNTY                             BARROW COUNTY‐TAX COMMIS                   30 N. BROAD STREET                                                      WINDER          GA      30680
BARROW, CALISHA                           ADDRESS ON FILE
BARROWCLOUGH CONTRACTING                  LLC                                        341 RANTOUL ST                                                          BEVERLY         MA      01915
BARRS, TASHMERE                           ADDRESS ON FILE
BARRY & JANICE TRICE                      76 BURNT PINE DR                                                                                                   NAPLES          FL      34119
BARRY COUNTY                              BARRY COUNTY ‐ COLLECTOR                   700 MAIN, SUITE 3                                                       CASSVILLE       MO      65625
BARRY COUNTY TAX COLLECTOR                700 MAIN STREET, STE 3                                                                                             CASSVILLE       MO      65625
BARRY EZERSKI INC                         3908 NW ELM                                                                                                        LAWTON          OK      73505
BARRY FINKEL                              PRO SE BARRY FINKEL                        27 GOLDSMITH STREET 1                                                   JAMAICA PLAIN   MA      02130




                                                                                                                  Page 74 of 998
                                        19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                                   PgCREDITOR MATRIX
                                                                                                         78 of 1004
Creditor Name                              Address1                                   Address2                                    Address3     City              State   Zip          Country
BARRY HORNER &                             SHARON HORNER                              665 BUNNY LN                                             HARPERS FERRY     WV      25425
BARRY L HECKARD TAX COLLECTOR              BOROUGH OF MECHANICSBURG                   605 SOMERSET DR                                          MECHANICSBURG     PA      17055
BARRY MYER                                 ADDRESS ON FILE
BARRY NESSON LAW P.C                       700 WHITE PLAINS ROAD                      SUITE 309                                                SCARSDALE         NY      10583
BARRY RAY MILLER JR                        ADDRESS ON FILE
BARRY SMITH CONSTRUCTION                   2306 2ND ST                                                                                         EUREKA            CA      95501
BARRY TOWNSHIP                             BARRY TOWNSHIP ‐ TREASUR                   10410 CEDAR CREEK RD                                     DELTON            MI      49046
BARRY TOWNSHIP                             BARRY TWP ‐ TAX COLLECTO                   452 HILL RD                                              HEGINS            PA      17938
BARRY W. ROSENBERG, ESQUIRE                411 ROUTE 70 EAST                          SUITE 104                                                CHERRY HILL       NJ      08034‐2414
BARRY, HERBERT                             ADDRESS ON FILE
BARRY, MEGAN                               ADDRESS ON FILE
BARRY, MICHELLE                            ADDRESS ON FILE
BARRY, STEVEN                              ADDRESS ON FILE
BARSENAS, JAMES                            ADDRESS ON FILE
BARSON ASSOCIATES INC                      207 HALLOCK RD                                                                                      STONYBROOK        NY      11790
BART SULLIVAN INSURANCE                    2307 WASHINGTON AVE                                                                                 CONWAY            AR      72032
BART TOWNSHIP                              JOHN MARTIN ‐ TAX COLLEC                   228 LANCASTER AVENUE                                     QUARRYVILLE       PA      17566
BARTA APPRAISAL                            1463 RED HILL RD                                                                                    LEWISTOWN         MT      59457
BARTEE, GYASI‐OKANG                        ADDRESS ON FILE
BARTEE, JACQUELINE                         ADDRESS ON FILE
BARTEE, NICOLE                             ADDRESS ON FILE
BARTELS, CAROL                             ADDRESS ON FILE
BARTH INS                                  100P LANSDALE AVE                                                                                   MILFORD           CT      06460
BARTH, DARYL                               ADDRESS ON FILE
BARTHOLOMAI, WILLIAM                       ADDRESS ON FILE
BARTHOLOMEW CONSTRUCTION LLC               CHARLES BARTHOLOMEW                        2778 EAST RD                                             BENSON            VT      05743
BARTHOLOMEW COUNTY                         BARTHOLOMEW COUNTY ‐ TRE                   P.O. BOX 1986                                            COLUMBUS          IN      47202
BARTHOLOMEW COUNTY TREASURER               440 3RD ST                                                                                          COLUMBUS          IN      47201
BARTLEIN & CO INC                          25031 W AVE STANFORD 110                                                                            VALENCIA          CA      91355
BARTLETT AND CO                            1601 MARKET ST 2560                                                                                 PHILADELPHIA      PA      19103
BARTLETT CITY                              BARTLETT CITY‐TREASURER                    6400 STAGE RD                                            BARTLETT          TN      38134
BARTLETT TOWN                              BARTLETT TOWN ‐ TAX COLL                   56 TOWN HALL RD                                          INTERVALE         NH      03845
BARTLETT TREE EXPERTS                      THE F.A. BARTLETT TREE EXPERT COMPANY      1290 E. MAIN STREET                                      STAMFORD          CT      06902
BARTLEY, KENT                              ADDRESS ON FILE
BARTON & ASSOCIATES                        RICHARD M. BARTON                          300 N. MISSISSIPPI ST.                                   PITTSFIELD        IL      62363
BARTON BUILT & FIVE STAR ROOFING, LLC      TERRY BARTON                               3563 KREBS LAKE RD.                                      MCALESTER         OK      74501
BARTON CONSTRUCTION                        LEON N. BARTON                             PO BOX 394                                               MOULTONBORO       NH      03254
BARTON COUNTY                              BARTON COUNTY ‐ COLLECTO                   1004 GULF ST, RM 101                                     LAMAR             MO      64759
BARTON COUNTY                              BARTON COUNTY ‐ TREASURE                   1400 MAIN ST, SUITE 207                                  GREAT BEND        KS      67530
BARTON CREEK LAKESIDE, POA                 11149 RESEARCH BLVD, STE 100                                                                        AUSTIN            TX      78759
BARTON INCORPORATED SCHO                   BARTON INCORPORATED SCHO                   P.O. BOX 700                                             BARTON            VT      05822
BARTON MUT INS                             PO BOX 100                                                                                          LEBERAL           MO      64762
BARTON MUT INS                             PO BOX 100                                                                                          LIBERAL           MO      64762
BARTON MUTUAL INS CO                       120 S MAIN ST                                                                                       LIBERAL           MO      64742
BARTON ROOFING                             2121 LOHMANS CROSSING                                                                               AUSTIN            TX      78734
BARTON TOWN                                BARTON TOWN ‐ TAX COLLEC                   34 MAIN STREET                                           BARTON            VT      05822
BARTON TOWN                                BARTON TOWN‐TAX COLLECTO                   304 ROUTE 17 C                                           WAVERLY           NY      14892
BARTON TOWN                                BARTON TWN TREASURER                       3482 TOWN HALL RD                                        KEWASHUM          WI      53040
BARTON TOWNSHIP                            BARTON TOWNSHIP ‐ TREASU                   8209 EAST 14 MILE RD                                     PARIS             MI      49338
BARTON VILLAGE                             BARTON VILLAGE ‐ TAX COL                   19 SCHOOL STREET                                         ORLEANS           VT      05860
BARTON VILLAGE INC                         17 VILLAGE SQUARE                                                                                   BARTON            VT      05822
BARTON, JOHN                               ADDRESS ON FILE
BARTON, MATTHIAS                           ADDRESS ON FILE
BARTON, STEPHANIE                          ADDRESS ON FILE
BARTOW COUNTY                              BARTOW COUNTY‐TAX COMMIS                   135 W CHEROKEE AVE ‐ STE                                 CARTERSVILLE      GA      30120
BARTWOOD CONSTRUCTION, INC.                10840 TALBERT AVENUE                                                                                FOUNTAIN VALLEY   CA      92708
BARWICK CITY/THOMAS CO.                    BARWICK CITY‐TAX COLLECT                   PO BOX 146                                               BARWICK           GA      31720
BARWOOD HOMES ASSOCIATION, INC.            13003 ASTE LANE                                                                                     HOUSTON           TX      77065
BASCO CONSTRUCTION INC                     PO BOX 1025                                                                                         NEDERLAND         TX      77627
BASEMENT AND MORE‐DAVE RILL‐OWNER          DAVE RILL                                  3532 LAKE DR                                             GRANITE CITY      IL      62040
BASFORD, CHRISTIE                          ADDRESS ON FILE
BASFORD, TAMARA                            ADDRESS ON FILE
BASHAM & BASHAM                            2205 MIGUEL CHAVEZ RD                                                                               SANTA FE          NM      87505
BASHANS PAINTING & HOME REPAIR, INC        1625 EAST AVE                                                                                       KATY              TX      77493
BASHAW TOWN                                BASHAW TWN TREASURER                       W8876 COUNTY HIGHWAY B                                   SHELL LAKE        WI      54871
BASHIR, AAMIR                              ADDRESS ON FILE
BASHWINGER, MELISSA                        ADDRESS ON FILE
BASIC REAL ESTATE SERVICES                 224 OAKLAND AVE                                                                                     ROCK HILL         SC      29730
BASIL LAW FIRM                             231 WEST MAIN STREET                                                                                GLASGOW           KY      42141
BASILE TOWN                                BASILE TOWN ‐ TAX COLLEC                   P O BOX 308                                              BASILE            LA      70515




                                                                                                                 Page 75 of 998
                                        19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                            PgCREDITOR MATRIX
                                                                                                  79 of 1004
Creditor Name                              Address1                            Address2                                     Address3     City               State   Zip          Country
BASILIO AIR CONDITION                      BASILIO LOPEZ GONZALEZ              URB VILLA MAR C24 CALLE 1                                 GUAYAMA            PR      00784
BASIN APPLIANCE                            789 WEST HWY 40                                                                               VERNAL             UT      84078
BASKIN, LASHUNDA                           ADDRESS ON FILE
BASORIA‐PEREZ, SERGIO                      ADDRESS ON FILE
BASS LAKE TOWN                             BASS LAKE TWN TREASURER             14412 W CTY HWY ROAD K                                    HAYWARD            WI      54843
BASS RIVER TOWNSHIP                        BASS RIVER TWP ‐COLLECTO            P O BOX 307                                               NEW GRETNA         NJ      08224
BASS ROOFING, INC.                         ROBERT W. BASS                      6018 SW 56TH AVENUE                                       BUSHNELL           FL      33513
BASS UNDERWRITERS, INC.                    6951 W SUNRISE BLVD                                                                           PLANTATION         FL      33313
BASS, CASSANDRA                            ADDRESS ON FILE
BASS, JOHN                                 ADDRESS ON FILE
BASS, JUSTIN                               ADDRESS ON FILE
BASS, SHAUNZ                               ADDRESS ON FILE
BASTA INC                                  2500 WILSHIRE BLVD SUITE 1050                                                                 LOS ANGELES        CA      90057
BASTIAN APPRAISAL                          P.O. BOX 2137                                                                                 GILBERT            AZ      85299
BASTROP CITY                               BASTROP CITY ‐ TAX COLLE            P O BOX 431                                               BASTROP            LA      71221
BASTROP COUNTY                             BASTROP COUNTY ‐ TAX COL            P.O.BOX 579                                               BASTROP            TX      78602
BASTROP COUNTY DISTRICT CLERK              P.O. BOX 770                                                                                  BASTROP            TX      78602
BASTROP COUNTY TAX COLLECTOR               211 JACKSON ST                                                                                BASTROP            TX      78602‐3841
BASTROP TAX ASSESSOR COLLECTOR             PO BOX 579                                                                                    BASTROP            TX      78602
BASULTO ROBBINS & ASSOCIATES LLP           14160 PALMETTO FRONTAGE RD.         22                                                        MIAMI LAKES        FL      33016
BASWARE TECHNOLOGIES LLC                   USE THIS 61001146                   1245 ROSEMONT DR                                          FORT MILL          SC      29707
BATAD, PEGGY                               ADDRESS ON FILE
BATAVIA CITY                               BATAVIA CITY ‐ TREASURER            ONE BATAVIA CITY CENTRE                                   BATAVIA            NY      14020
BATAVIA CITY SCH (CITY O                   CITY SCHOOL DIST.OF BATA            PO BOX 6757                                               ITHACA             NY      14851
BATAVIA CITY SCH (TN OF                    CITY SCHOOL DIST.OF BATA            PO BOX6757                                                ITHACA             NY      14851
BATAVIA CITY SD (TN OF B                   CITY SCHOOL DIST.OF BATA            260 STATE STREET                                          BATAVIA            NY      14020
BATAVIA TOWN                               BATAVIA TOWN ‐ TAX COLLE            3833 W MAIN STREET                                        BATAVIA            NY      14020
BATCHELOR, DUSEAN                          ADDRESS ON FILE
BATES CONSTRUCTION AND                     REMODELING                          10815 CANDLEWOOD DR                                       HOUSOTN            TX      77042
BATES COUNTY                               BATES COUNTY ‐ COLLECTOR            1 N. DELAWARE                                             BUTLER             MO      64730
BATES TOWNSHIP                             BATES TOWNSHIP ‐ TREASUR            296 DEMBOSKI RD                                           IRON RIVER         MI      49935
BATES, ALICIA                              ADDRESS ON FILE
BATES, BOBBY                               ADDRESS ON FILE
BATES, CHRISTINA                           ADDRESS ON FILE
BATES, MARY‐CLARE                          ADDRESS ON FILE
BATH BORO                                  KEYSTONE COLLECTIONS                546 WENDEL RD                                             IRWIN              PA      15642
BATH BUILDERS LLC                          5669 ELMORE RD                                                                                ELMORE             AL      36025
BATH CHARTER TOWNSHIP                      BATH CHARTER TWP ‐ TREAS            14480 WEBSTER RD ‐ BOX 2                                  BATH               MI      48808
BATH CITY                                  BATH CITY ‐ TAX COLLECTO            55 FRONT ST                                               BATH               ME      04530
BATH COUNTY                                BATH COUNTY ‐ SHERIFF               P O BOX 95                                                OWINGSVILLE        KY      40360
BATH COUNTY                                BATH COUNTY ‐ TREASURER             P O BOX 306                                               WARM SPRINGS       VA      24484
BATH CS CMBD TOWNS                         BATH CS‐TAX COLLECTER               FIVE STAR BANK‐ 220 LIBE                                  WARSAW             NY      14569
BATH TOWN                                  BATH TOWN‐RECIEVER OF TA            PO BOX 327MUNICIPAL B                                     BATH               NY      14810
BATH VILLAGE                               BATH VILLAGE‐CLERK                  110 LIBERTY ST                                            BATH NY            NY      14810
BATHE SAFE REMODELING                      IDIA HOLDINGS INC                   81 KERRIGAN ST                                            LONG BEACH         NY      11561
BATHFITTER                                 OGORMAN BROTHERS, INC               160 STATE ROUTE 35                                        CLIFFWOOD BEACH    NJ      07735
BATIK, WILLIAM                             ADDRESS ON FILE
BATISTA INS                                4159 E 4TH AVE                                                                                HIALEAH            FL      33013
BATISTE, PHYLLIS                           ADDRESS ON FILE
BATON ROUGE REST & REMED                   3256 RIVERBROOK CT                                                                            BATON ROUGE        LA      70820
BATON ROUGE WINDOW CO                      WAYNE M LEONARD                     2935 CRATER LAKE DRIVE                                    BATON ROUGE        LA      70814
BATSON, KYRA                               ADDRESS ON FILE
BATTERBEE ROOFING INC                      J & E FIORETTI                      380 SE 123RD STREET RD                                    OCALA              FL      34480
BATTERBEE ROOFING, INC.                    KEITH BATTERBEE                     333 SE 69TH  PL                                           OCALA              FL      34480
BATTIGE, JOEL                              ADDRESS ON FILE
BATTINO & SOKOLOW PLLC                     1213 33RD STREET                                                                              WASHINGTON         DC      20007
BATTLE CREEK CITY                          BATTLE CREEK CITY ‐ TREA            10 N DIVISION ST. STE 10                                  BATTLE CREEK       MI      49014
BATTLE CREEK LANDSCAPE                     SERVICE                             13985 RENTON RD                                           BATTLE CREEK       MI      49015
BATTLE CREEK MTL                           603 S PREECE ST                                                                               BATTLE CREEK       NE      68715
BATTLE CREEK MUTUAL INS                    PO BOX 340                                                                                    BATTLE CREEK       NE      68715
BATTLE, KHENITA                            ADDRESS ON FILE
BATTLEMENT MESA METROPOLITAN DISTRICT      401 ARROYO DRIVE                                                                              BATTLEMENT MESA    CO      81635
BATTLEMENT MESA SERVICE ASSOCIATION        401 ARROYO DRIVE                                                                              BATTLEMENT MESA    CO      81635
BATUSHANSKY, LEV                           ADDRESS ON FILE
BATY AGENCY INSURANCE                      PO BOX 2006                                                                                   FARMINGTON HILLS   MI      48333
BAU CONSTRUCTION                           117 WHITE PLAINS ROAD                                                                         BRONX              NY      10473
BAUCOM INS AND FIN                         P O BOX 964                                                                                   MONROE             NC      28111
BAUCUM, MICHAEL                            ADDRESS ON FILE
BAUE, MICHAEL                              ADDRESS ON FILE
BAUER LANDING WCID L                       BAUER LANDING WCID                  11111 KATY FRWY 725                                       HOUSTON            TX      77079




                                                                                                           Page 76 of 998
                                      19-10412-jlg                 Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                                    PgCREDITOR MATRIX
                                                                                                          80 of 1004
Creditor Name                              Address1                                    Address2                                    Address3              City                State   Zip          Country
BAUER RESTORATION INC                      CINDY BLANCHARD                             930‐2 HULETT AVE                                                  FARIBAULT           MN      55021
BAUER SERVICES INC                         730 BUCHANAN ST                                                                                               ANOKA               MN      55303
BAUER, GRANT                               ADDRESS ON FILE
BAUER, TIMOTHY                             ADDRESS ON FILE
BAUM, ELISABETH                            ADDRESS ON FILE
BAUM, NANCY                                ADDRESS ON FILE
BAUMAN & ROSSMAN LLC                       4050 W BROWARD BLVD                                                                                           PLANTATION          FL      33317
BAUMAN, EMILY                              ADDRESS ON FILE
BAUMEISTER, SUZANNE                        ADDRESS ON FILE
BAUMER ROOFING                             1509 MAGNOLIA ST                                                                                              SOUTH BEND          IN      46613
BAUMGARTNER, KEITH                         ADDRESS ON FILE
BAUSCH REO REAL ESTATE SERVICES, LLC       DELORES J BAUSCH                            PO BOX 1402                                                       LUSBY               MD      20657
BAUTE, DANIEL                              ADDRESS ON FILE
BAUTISTA ESTATES HOMEOWNERS ASSOC          43430 E FLORIDA STE F BOX 236                                                                                 HEMET               CA      92544
BAUTISTA, EDDIE                            ADDRESS ON FILE
BAWANY, SAHER                              ADDRESS ON FILE
BAXTER APPRAISAL SERVICES                  2997 NE RED OAK DRIVE                                                                                         BEND                OR      97701
BAXTER CITY                                BAXTER CITY‐TAX COLLECTO                    PO BOX 335                                                        BAXTER              TN      38544
BAXTER CONSTRUCTION &                      THOMAS & KAYLENE WHEELER                    2521 RIVER ROAD                                                   YAKIMA              WA      98902
BAXTER CONSTRUCTION LLC                    2521 RIVER RD                                                                                                 YAKIMA              WA      98902
BAXTER COUNTY                              BAXTER COUNTY ‐ TAX COLL                    8 EAST 7TH ST                                                     MOUNTAIN HOME       AR      72653
BAXTER ESTATES VILLAGE                     BAXTER ESTATES VIL‐RECEI                    315 MAIN STREET                                                   PORT WASHINGTON     NY      11050
BAXTER REAL ESTATE                         WILLIAM D BAXTER                            733 BROOK ST                                                      UVALDE              TX      78801
BAXTER RESTORATION                         1106 W CENTRAL BLVD                                                                                           ORLANDO             FL      32805
BAXTER RESTORATION &                       CARLOS SANTANA                              1106 W CENTRAL BLVD                                               BOCA RATON          FL      33498
BAXTER, STEPHEN                            ADDRESS ON FILE
BAY ACQUISITIONS INC                       PO BOX 1662                                                                                                   SALISBURY           MD      21802
BAY AGENCY INS GRP                         93 EAST RIVER RD                                                                                              RUMSON              NJ      07760
BAY AREA DKI  &                            JAMES & SUSAN BARNETT                       390 SCARLET BLVD                                                  OLDSMAR             FL      34677
BAY AREA DKI & JAMES &                     390 SCARLET BLVD                                                                                              OLDSMAR             FL      34677
BAY AREA INS AGENCY INC                    1214 PEREGRINE DR                                                                                             FRIENDSWOOD         TX      77546
BAY AREA PROPERTY SERVICES                 1661 TICE VALLEY BLVD SUITE 200                                                                               WALNUT CREEK        CA      94595
BAY CITY CITY                              BAY CITY ‐ TREASURER                        301 WASHINGTON AVE.                                               BAY CITY            MI      48708
BAY CITY UTILITY DEPARTMENT                1901 5TH STREET                                                                                               BAY CITY            TX      77414‐6143
BAY CITY VILLAGE                           BAY CITY VLG TREASURER                      P.O. BOX 9 / W6275 MAIN                                           BAY CITY            WI      54723
BAY COLONY WEST MUD  A                     BAY COLONY WEST MUD COLL                    P.O. BOX 1368                                                     FRIENDSWOOD         TX      77549
BAY COUNTY                                 BAY COUNTY‐TAX COLLECTOR                    850 W 11TH ST                                                     PANAMA CITY         FL      32401
BAY COUNTY BOARD OF COUNTY COMMISSIONERS   CODE ENFORCEMENT DIVISION                   840 W. 11TH ST.                                                   PANAMA CITY         FL      32401
BAY COUNTY CLERK OF CIRCUIT COURT          PO BOX 2269                                                                                                   PANAMA CITY         FL      32401
BAY COUNTY TAX COLLECTOR                   850 W 11TH STREET                                                                                             PANAMA CITY         FL      32401
BAY COUNTY TREASURER                       515 CENTER AVE, STE 103                                                                                       BAY CITY            MI      48708‐5994
BAY DE NOC TOWNSHIP                        BAY DE NOC TWP ‐ TREASUR                    8658 OLD WILSEY BAY 12TH                                          RAPID RIVER         MI      49878
BAY DOCK ENTERPRISE INC.                   9002 W. HILLSBOROUGH AVE                                                                                      TAMPA               FL      33615
BAY EQUITY LLC                             100 CALIFORNIA ST, SUITE 1100                                                                                 SAN FRANCISCO       CA      94111
BAY FLOORING COMPANY INC                   2231 COMMERCE AVE STE J                                                                                       CONCORD             CA      94250
BAY HARBOR INSURANCE                       88 WAVELY AVENUE                                                                                              PATCHOGUE           NY      11772
BAY HEAD BORO                              BAY HEAD BORO ‐ TAX COLL                    P O BOX 248                                                       BAY HEAD            NJ      08742
BAY METRO CORPORATION                      2339 THIRD ST 5                                                                                               SAN FRANCISCO       CA      94107
BAY MILLS TOWNSHIP                         BAY MILLS TWP ‐ TREASURE                    14740 W. LAKESHORE DR                                             BRIMLEY             MI      49715
BAY STATE DESIGN LLC                       LESLIE DAVIS                                PO BOX 58                                                         MARYDEL             MD      21649
BAY STATE INSURANCE CO                     PO BOX 2103                                                                                                   ANDOVER             MA      18100
BAY STATE ROOFERS                          WILLIAM M. LORD                             240 PARK STREET                                                   NORTH READING       MA      01864
BAY TO BAY ROOFING, INC                    LINDSAY GRUZIEWSKI                          LINDSAY GRUZIEWSKI                          10100 CASEY DRIVE     NEW PORT RICHEY     FL      34654
BAY TOWNSHIP                               BAY TOWNSHIP ‐ TREASURER                    06755 ZENITH HEIGHT                                               BOYNE CITY          MI      49712
BAY TREE COTTAGES                          1626 FREDERICA ROAD, SUITE 202                                                                                ST. SIMONS ISLAND   GA      31522
BAY WIDE HAULING, INC                      147 BRIAR PLACE                                                                                               DANVILLE            CA      94526
BAYBERRY ESTATES HOA, INC.                 1978 US HIGHWAY 1, SUITE 106                                                                                  ROCKLEDGE           FL      32955
BAYCARE HEALTH AND WELLNESS SERV           2985 DREW ST MS 100                                                                                           CLEARWATER          FL      33759
BAYCITY ALTERNATIVE INVESTMENT FUNDS       SICAV‐SIF‐ BAYCITY US SENIOR LOAN FUND
BAYCITY CORPORATE ARBITRAGE                & RELATIVE VALUE FUND, LP
BAYCITY EVENT DRIVEN OPPORTUNITIES         MASTER FUND, LP
BAYCITY LONG‐SHORT CREDIT                  MASTER FUND, LTD
BAYCRAFT RESTORATION, LLC                  611 S. FORT HARRISON, PMB 368                                                                                 CLEARWATER          FL      33756
BAYFIELD CITY                              BAYFIELD CITY TREASURER                     PO BOX 1170                                                       BAYFIELD            WI      54814
BAYFIELD COUNTY TREASURER                  PO BOX 397                                                                                                    WASHBURN            WI      54891
BAYFIELD TOWN                              BAYFIELD TWN TREASURER                      85080 GOTCHLING                                                   BAYFIELD            WI      54814
BAYHILL PROPERTIES INC.                    P. O. BOX 2348                                                                                                DANVILLE            CA      94526
BAYLOR COUNTY  C/O APPR                    BAYLOR CAD ‐ TAX COLLECT                    211 N WASHINGTON                                                  SEYMOUR             TX      76380
BAYONNE CITY  ‐FISCAL                      BAYONNE CITY FISCAL‐COLL                    630 AVENUE C                                                      BAYONNE             NJ      07002
BAYOU BOYZ CONSTR. OF NEW ORLEANS, LLC     BOYOU BOYZ CONSTRUCTION OF                  NEW ORLEANS, LLC                            2800 CANAL ST         NEW ORLEANS         LA      70119




                                                                                                                  Page 77 of 998
                                       19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                PgCREDITOR MATRIX
                                                                                                      81 of 1004
Creditor Name                              Address1                                Address2                                    Address3                                City               State   Zip        Country
BAYOU CLASSIC INSURANCE                    2400 SANFORD                                                                                                                SHREVEPORT         LA      71103
BAYOU LAKES PID 1  A                       BAYOU LAKES PID 1 ‐ COLL                PO BOX 1368                                                                         FRIENDSWOOD        TX      77549
BAYOU STATE R E GROUP LLC                  1794 COFFEY ROAD                                                                                                            LAKE CHARLES       LA      70611
BAYOU STATE R.E. GROUP, LLC                ATTN: ROHN MCMANUS                      1794 COFFEY ROAD                                                                    LAKE CHARLES       LA      70611
BAYOU TITLE INC                            1820 BELLE CHASSE HWY STE 205                                                                                               GRETNA             LA      70056
BAYPOINT VILLAGE ASSOCIATION               44083 LEELAND                                                                                                               CLINTON TOWNSHIP   MI      48036
BAYPOINTE YACHT & RACQUET CLUB CONDO ASS   C/O SWFL CAM SERVICES                   10231 METRO PKWY #204                                                               FORT MYERS         FL      33966
BAYPORT INS LLC                            4388 HOLLAND RD STE 100                                                                                                     VIRGINIA BEACH     VA      23452
BAYPORT PLAZA INVESTORS LLC                721 EMERSON ROAD STE 300                                                                                                    ST LOUIS           MO      63141
BAYPORT PLAZA INVESTORS LLC                C/O  CUSHMAN WAKEFIELD                  ATTN: PROPERTY MANAGER                      3000 BAYPORT DR, SUITE 590              TAMPA              FL      33607
BAYPORT PLAZA INVESTORS LLC                C/O UBS REALTY INVESTORS LLC            10 STATE HOUSE SQUARE, 15TH FLOOR                                                   HARTFORD           CT      06103
BAYRIDGE PARK CORPORATION                  827 BAYRIDGE ROAD                                                                                                           LA PORTE           TX      77571
BAYSHORE BEACH CLUB, INC.                  1512 NW OCEANIA DRIVE                                                                                                       WALDPORT           OR      97394
BAYSHORE ROOFING & SIDING                  MICHAEL SMITH                           MICHAEL SMITH                               9 ENSIGN AVE                            BARNEGAT           NJ      08005
BAYSHORE WEST ASSOCIATION OF OWNERS        14900 INTERURBAN AVE SOUTH STE 271                                                                                          SEATTLE            WA      98168
BAYSIDE VILLAGE                            BAYSIDE VLG TREASURER                   9075 N REGENT RD                                                                    BAYSIDE            WI      53217
BAYSTATE BLDG & REMOD                      PO BOX 725                                                                                                                  SALEM              MA      01970
BAYSTATE RESTORATION                       69 GAGNE ST                                                                                                                 CHICOPEE           MA      01013
BAYVIEW CONDO ASSOC OF LANDINGS            AT HARBORSIDE INC                       97 E RIVER ROAD                                                                     RUMSON             NJ      07760
BAYVIEW MANOR II MAINTENANCE CORPORATION   34634 BAY CROSSING BLVD SUITE 4                                                                                             LEWES              DE      19958
BAYVIEW TERRACE HOMEOWNERS ASSOCIATION     31 BAYVIEW RD                                                                                                               TEQUESTA           FL      33469
BAYVIEW TOWN                               BAYVIEW TWN TREASURER                   PO BOX 67                                                                           WASHBURN           WI      54891
BAYVIEW WINDOWS & DOORS, INC.              NC                                      12105 SW 129 COURT 109                                                              MIAMI              FL      33186
BAYVILLE VILLAGE                           BAYVILLE VILLAGE‐RECEIVE                34 SCHOOL STREET                                                                    BAYVILLE           NY      11709
BAYWOOD 1410 LLC                           34026 ANNAS WAY STE 1                                                                                                       LONG NECK          DE      19966
BAYWOOD 1410 LLC                           34026 ANNAS WAY STE 5                                                                                                       LONG NECK          DE      19966
BAYWOOD 1410, LLC                          TUNNELL COMPANIES, LP                   34026 ANNAS WAY, SUITE 1                                                            LONG NECK          DE      19966
BAYWOOD COLONY VILLAS ASSOCIATION, INC.    2477 STICKNEY PT RD, 118A                                                                                                   SARASOTA           FL      34231
BAYWOOD VILLAGE III CONDO ASSOC., INC.     P. O. BOX 243399                                                                                                            BOYNTON BEACH      FL      33424‐3399
BAZAARVOICE INC                            PO BOX 671654                                                                                                               DALLAS             TX      75267
BAZAARVOICE, INC.                          ATTN: LEGAL                             3900 NORTH CAPITAL OF TEXAS HIGHWAY         SUITE 300                               AUSTIN             TX      78746
BAZAL, MARY LEE                            ADDRESS ON FILE
BAZZELL, JONATHAN                          ADDRESS ON FILE
BB &T CARSWELL INS                         P O BOX 1909                                                                                                                BLUFFTON           SC      29910
BB AND T PUCKETT SCHEETZ                   AND HOGAN AGENCY                        150 WALL STREET                                                                     PAWLEYS ISLAND     SC      28585
BB APPRAISALS LLC                          PO BOX 10912                                                                                                                SPRINGFIELD        MO      65808
BB INS MARKETING INC                       10167 W SUNRISE BLVD                    3RD FLOOR                                                                           PLANTATION         FL      33322
BB ROOFING LLC                             ELDRO BLAINE BROWN                      6615 S. 84TH AVE                                                                    OMAHA              NE      68127
BB&H SOLUTIONS LLC                         5251 NE 96TH AVE                                                                                                            BRONSON            FL      32621
BB&T INS                                   9200 S DADELAND 314                                                                                                         MIAMI              FL      33156
BB&T INS SRVCS INC                         414 GALLIMORE DAIRY RD F                                                                                                    GREENSBORO         NC      27409
BBAV CONSTRUCTION LLC                      1330 SPRINGS LN APT B                                                                                                       NORCROSS           GA      30092
BBAV CONSTRUCTION LLC                      RICARDO VILLANUEVA                      13300 SPRINGS LN                                                                    NORCROSS           GA      30092
BBL CONSTRUCTION INC                       3966 PCR 806                                                                                                                PERRYVILLE         MO      63775
BBRANDS ENTERPRISES INC.                   10353 BURRIS CT                                                                                                             ORLANDO            FL      32836
BC BUILDING & REMODELING                   397 COAL CREEK RD                                                                                                           CHEHALIS           WA      98532
BC WOODWORKS                               LONNIE P CAGLE                          900 WEST MULBERRY                                                                   ANGLETON           TX      77515
BCA INSURANCE GROUP                        330 TILTON ROAD                                                                                                             NORTHFIELD         NJ      08225
BCI LTD                                    10201 JOEY COVE                                                                                                             MABELVALE          AZ      72103
BCL CONSTRUCTION INC                       20810 OKINAWA ST NE                                                                                                         CEDAR              MN      55011
BCL CONSTRUCTION LLC                       6021 WARD STREET                                                                                                            AMARILLO           TX      79110
BCWSA                                      1275 ALMSHOUSE RD                                                                                                           WARRINGTON         PA      18976
BCWSA                                      PO BOX 3333                                                                                                                 HARLEYSVILLE       PA      19438‐0900
BD CONSTRUCTION                            251 4TH ST                                                                                                                  TROY               NY      12180
BDJ INVESTMENTS                            LUIS AYON                               AYON LAW                                    8716 SPANISH RIDGE AVENUE SUITE 115     LAS VEGAS          NV      89148
BDM CONSTRUCTION INC                       4091 COUNTY RD 5 NE                                                                                                         ISANTI             MN      55040
BDRC                                       PO BOX 130681                                                                                                               IRVING             TX      75062
BEACH AND ONEILL                           INSURANCE                               7520 GREENBACK LN                                                                   CITRUS HEIGHTS     CA      95610
BEACH AND RIVER HOMES                      ROBERT G.SLICK                          532 WHITEHALL AVE.                                                                  GEORGETOWN         SC      29440
BEACH APPRAISALS INC                       11320 SW 73RD LN                                                                                                            MIAMI              FL      33173
BEACH BENIFIT INS AGENCY                   3781 SEA MOUNTAIN HWY                                                                                                       LITTLE RIVER       SC      29566
BEACH BOUND REALTY LLC                     30838 VINES CREEK ROAD                  UNIT 1                                                                              DAGSBORO           DE      19939
BEACH COAST INS                            215 PIER AVE STE D                                                                                                          HERMOSA BEACH      CA      90254
BEACH HAVEN BORO                           BEACH HAVEN BORO ‐ COLLE                420 PELHAM AVENUE                                                                   BEACH HAVEN        NJ      08008
BEACH HOUSE BUILDERS LLC                   193 POLARIS DR.                                                                                                             PORT ST JOE        FL      32456
BEACH INS AGENCY                           P O BOX 70250                                                                                                               MYRTLE BEACH       SC      29572
BEACH INS AGENCY INC                       397 ROBERT GRISSOM PKWY                                                                                                     MYRTLE BEACH       SC      29572
BEACH INSURANCE AGENCY                     PO BOX 70250                                                                                                                MYRTLE BEACH       SC      29677
BEACH INSURANCE GROUP                      507 E MONTGOMERY CROSSRD                                                                                                    SAVANNAH           GA      31406
BEACH MGMT CORP OF GOLDEN BEACH MD         PO BOX 142                                                                                                                  CHARLOTTE HALL     MD      20622




                                                                                                              Page 78 of 998
                                          19-10412-jlg                Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                                  PgCREDITOR MATRIX
                                                                                                        82 of 1004
Creditor Name                                Address1                                Address2                                     Address3                            City              State   Zip          Country
BEACH PARKWAY ASSOCIATION                    1613 BEACH PARKWAY                                                                                                       CAPE CORAL        FL      33904
BEACH POINT CONDO ASSOC., INC.               2660 S OCEAN BLVD.                                                                                                       PALM BEACH        FL      33480
BEACH RETREAT CONDO ASSOC., INC              P.O. BOX 1779                                                                                                            DESTIN            FL      32540
BEACH VIEW REAL ESTATE INC                   8809 OLD SPANISH TRAIL                                                                                                   OCEAN SPRINGS     MS      39564
BEACH, PETER                                 ADDRESS ON FILE
BEACHSIDE LAW OFFICE                         IRENE FONZI, P.A.                       1402 HIGHWAY A1A, SUITE A                                                        SATELLITE BEACH   FL      32937
BEACHWOOD BORO                               BEACHWOOD BORO ‐ TAX COL                1600 PINEWALD ROAD                                                               BEACHWOOD         NJ      08722
BEACON ADJUSTMENT LLC                        166 JOBIN DRIVE                                                                                                          MANCHESTER        NH      03103
BEACON CITY                                  BEACON CITY ‐ TAX COLLEC                626 COMMERCE DRIVE‐LOCKB                                                         AMHERST           NY      14228
BEACON CSD   (CITY)                          BEACON CSD ‐ COLLECTOR                  PO BOX 1330                                                                      BUFFALO           NY      14240
BEACON CSD (COMBINED TOW                     BEACON CSD ‐ TAX COLLECT                P.O. BOX 1330                                                                    BUFFALO           NY      14240
BEACON FALLS TOWN                            BEACON FALLS TN‐TAX COLL                10 MAPLE AVE                                                                     BEACON FALLS      CT      06403
BEACON GROUP                                 6001 BROKEN SOUNDPKWY500                                                                                                 BOCA RATON        FL      33487
BEACON HILL BUILDERS                         1662 PUGHS STORE RD                                                                                                      AFTON             VA      22920
BEACON HILL STAFFING GROUP LLC               152 BOWDOIN STREET                                                                                                       BOSTON            MA      02108
BEACON INS SVC                               1009 HOWARD AVE                                                                                                          BILOXI            MS      39530
BEACON PARK CONDOMINIUM TRUST                C/O PHOENIX CO. INC.                    650 LINCOLN ST                                                                   WORCESTER         MA      01605
BEACON REAL ESTATE & ASSOCIATES INC          32347 COUNTY ROAD 473                                                                                                    LEESBURG          FL      34788
BEACON RESIDENTIAL MGMT LLC                  P.O. BOX 3732                                                                                                            HOUSTON           TX      77253
BEACON WOODS CIVIC ASSOCIATION, INC.         12440 CLOCKTOWER PARKWAY                                                                                                 BAYONET POINT     FL      34667
BEADLE COUNTY                                BEADLE COUNTY ‐ TREASURE                450 THIRD STREET S W, SU                                                         HURON             SD      57350
BEAL BANK S.S.B.                             BEAL BANK, S.S.B.                       BEAL BANK S.S.B.                             15770 NORTH DALLAS PARKWAY          DALLAS            TX      75248
BEALE TOWNSHIP                               BEALE TWP ‐ TAX COLLECTO                1449 CEDAR PRESS ROAD                                                            PORT ROYAL        PA      17082
BEALER, SHONTA                               ADDRESS ON FILE
BEALL APPRAISAL COMPANY                      33857 ROAD 132                                                                                                           VISALIA           CA      93292
BEALS TOWN                                   BEALS TOWN ‐ TAX COLLECT                P.O. BOX 189                                                                     BEALS             ME      04611
BEAM, CHIQUITA                               ADDRESS ON FILE
BEAM, TIFFANY                                ADDRESS ON FILE
BEAMON, BRESHEL                              ADDRESS ON FILE
BEAN APPRAISAL AGENCY                        PO BOX 530946                                                                                                            BIRMINGHAM        AL      35253
BEAN, BRIAN                                  ADDRESS ON FILE
BEAR BROTHERS ROOFING                        7245 GILPIN WAY 280                                                                                                      DENVER            CO      80229
BEAR CREEK MASTER ASSOCIATION                9060 IRVINE CENTER DRIVE SUITE 200                                                                                       IRVINE            CA      92618
BEAR CREEK TOWN                              BEAR CREEK TWN TREASURER                E3892 MARBLE QUARRY RD                                                           PLAIN             WI      53577
BEAR CREEK TOWN                              LEON TWN TREASURER                      N2750 S. HILL LANE                                                               REDGRANITE        WI      54970
BEAR CREEK TOWN                              WAUPACA COUNTY TREASURER                811 HARDING ST                                                                   WAUPACA           WI      54981
BEAR CREEK TOWNSHIP                          BEAR CREEK TWP ‐ TREASUR                373 NORTH DIVISION                                                               PETOSKEY          MI      49770
BEAR CREEK TOWNSHIP                          TRACEY ODAY ‐ TAX COLLE                 141 LAUREL RUN RD                                                                WILKES‐BARRE      PA      18702
BEAR CREEK VILLAGE                           BEAR CREEK VLG TREASURER                PO BOX 28 / 109 PROSPECT                                                         BEAR CREEK        WI      54922
BEAR DOWN BUILDERS LLC                       ANTHONY VIDAL                           5120 S BRYCE AVE                                                                 TUCSON            AZ      85757
BEAR LAKE BORO                               BEAR LAKE BORO ‐ TAX COL                425 MAIN STREET                                                                  BEAR LAKE         PA      16402
BEAR LAKE COUNTY                             BEAR LAKE COUNTY  ‐ TREA                PO BOX 55                                                                        PARIS             ID      83261
BEAR LAKE TOWNSHIP                           BEAR LAKE TOWNSHIP ‐ TRE                PO BX 187                                                                        BEAR LAKE         MI      49614
BEAR LAKE TOWNSHIP                           TREASURER                               198 E BEAR LAKE RD NE                                                            KALKASKA          MI      49646
BEAR LAKE VILLAGE                            BEAR LAKE VILLAGE ‐ TREA                PO BOX 175                                                                       BEAR LAKE         MI      49614
BEAR RESTORATION                             3400 GIRARD BLVD NE                                                                                                      ALBUQUERQUE       NM      87107
BEAR RFG & EXTERIORS INC                     2186 3RD ST 107                                                                                                          WHITE BEAR LAKE   MN      55110
BEAR RIVER MUTUAL                            P O BOX 413148                                                                                                           SALT LAKE CITY    UT      84141
BEAR RIVER MUTUAL                            P O BOX 571310                                                                                                           SALT LAKE CITY    UT      84157
BEAR RIVER MUTUAL INS. CO                    778 EAST WINCHESTER (6600 SOUTH)                                                                                         MURRAY            UT      84107
BEAR STEARNS ALT‐A TRUST 2007‐3              U.S. BANK NATIONAL ASSOCIATION          WELLS FARGO BANK                             NATIONAL ASSOCIATION AS TRUSTEE     COLUMBIA          MD      21045
BEAR STEARNS HLO TRUST 2001‐A                U.S. BANK NATIONAL ASSOCIATION          U.S. BANK NA AS TRUSTEE                      60 LIVINGSTON                       ST. PAUL          MN      55107‐2292
BEAR STEARNS STRUCTURED PRODUCTS             TRUST 2007‐EMX1                         WELLS FARGO BANK, NATIONAL ASSOCIATION       WELLS FARGO BANK NA AS TRUSTEE      COLUMBIA          MD      21045
BEAR VALLEY COMMUNITY SERVICES DISTRICT      28999 S LOWER VALLEY RD                                                                                                  TEHACHAPI         CA      93561
BEAR VALLEY SPRINGS ASSOCIATION              29541 ROLLING OAK DRIVE                                                                                                  TEHACHAPI         CA      93561
BEARINGER TOWNSHIP                           BEARINGER TOWNSHIP ‐ TRE                19223 ORTOLAN LANE                                                               OCQUEOC           MI      49759
BEARINGSTAR                                  645 COUNTY ST 1                                                                                                          TAUNTON           MA      02780
BEARINSTAR INS                               501 KINGS HWY E STE 111                                                                                                  FAIRFIELD         CT      06825
BEASLEY ROOFING                              MARK BEASLEY                            4641 LOIS STREET                                                                 FT. WORTH         TX      76119
BEASLEY, TAYLER                              ADDRESS ON FILE
BEATHARD INSURANCE                           PO BOX 189                                                                                                               CONROE            TX      77305
BEATRICE FLUCAS                              WILLIAM A. GRAFTON, ESQ.                GRAFTON FIRM, LLC  BAR NO. 30205             920 PROVIDENCE RD 400A              TOWSON            MD      21286
BEATRICE K. GRAHAM                           C/O GLORIA VASQUEZ                      678 W COLLIDGE                                                                   COLLIDGE          AZ      85228
BEATTY, ELLIOT                               ADDRESS ON FILE
BEATY, LAQUANDA                              ADDRESS ON FILE
BEAU ALLEN DEJOHN                            122 CALISTOGA RD 340                                                                                                     SANTA ROSA        CA      95409
BEAU CHENE CONDOMINIUM ASSOCIATION INC       C/O ANCHOR ASSOCIATES                   3940 RADIO ROAD SUITE 112                                                        NAPLES            FL      34104
BEAU GRASSIA                                 THE WOZNIAK LAW GROUP, P.C.             JOHN M. WOZNIAK                              159 HARTFORD AVENUE EAST            MENDON            MA      01756
BEAUFORD GREEN CONDO TRUST                   185 DEVONSHIRE ST STE 401                                                                                                BOSTON            MA      02110
BEAUFORT COUNTY                              BEAUFORT COUNTY ‐ COLLEC                100 RIBAUT RD RM 165 ADM                                                         BEAUFORT          SC      29902




                                                                                                                 Page 79 of 998
                                        19-10412-jlg             Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                             PgCREDITOR MATRIX
                                                                                                   83 of 1004
Creditor Name                              Address1                             Address2                                    Address3                   City              State   Zip        Country
BEAUFORT COUNTY                            BEAUFORT COUNTY ‐ COLLEC             220 N MARKET ST.                                                       WASHINGTON        NC      27889
BEAUFORT COUNTY / MOBILE                   BEAUFORT COUNTY ‐ COLLEC             100 RIBAULT RD‐ ROOM 165                                               BEAUFORT          SC      29902
BEAUFORT COUNTY TAX COLLECTOR              P.O. BOX 633                                                                                                WASHINGTON        NC      27889‐0633
BEAUFORT COUNTY TREASURER                  PO BOX 580074                                                                                               CHARLOTTE         NC      28258‐0074
BEAUFORT COUNTY TREASURER                  PO DRAWER 487                                                                                               BEAUFORT          SC      29901
BEAUGRAND TOWNSHIP                         BEAUGRAND TOWNSHIP ‐ TRE             897 OLD MACKINAW RD                                                    CHEBOYGAN         MI      49721
BEAUMONT CHERRY VALLEY WATER DISTRICT      560 MAGNOLIA AVE                                                                                            BEAUMONT          CA      92223
BEAUMONT, DEMETRIA                         ADDRESS ON FILE
BEAUREGARD PARISH                          BEAUREGARD PARISH ‐ COLL             P O BOX 370                                                            DERIDDER          LA      70634
BEAUSOLEIL LAW &                           JAVIER HERNANDEZ                     2828 CORAL WAY STE 300                                                 MIAMI             FL      33145
BEAVER BORO                                JANET SHUTE ‐ TAX COLLEC             650 CORPORATION ST , STE                                               BEAVER            PA      15009
BEAVER COUNTY                              810 THIRD STREET                                                                                            BEAVER            PA      15009
BEAVER COUNTY                              BEAVER COUNTY ‐ TAX COLL             PO BOX 249                                                             BEAVER            OK      73932
BEAVER COUNTY                              BEAVER COUNTY ‐ TREASURE             810 THIRD ST,                                                          BEAVER            PA      15009
BEAVER COUNTY                              BEAVER COUNTY‐TREASURER              PO BOX 432                                                             BEAVER            UT      84713
BEAVER COUNTY RECORDER OF DEEDS            COUNTY COURTHOUSE RM 116 3RD ST                                                                             BEAVER            PA      15009
BEAVER COUNTY TAX CLAIM                    810 3RD ST                                                                                                  BEAVER            PA      15009‐2194
BEAVER CREEK CONST                         20539 MORRIS AVE                                                                                            MANVEL            TX      77578
BEAVER CREEK MUT INS                       P O BOX 777                                                                                                 LUVERNE           MN      56156
BEAVER CREEK TOWNSHIP                      BEAVER CREEK TWP ‐ TREAS             8888 S GRAYLING RD.                                                    GRAYLING          MI      49738
BEAVER DAM CITY                            BEAVER DAM CITY TREASURE             205 S LINCOLN AVE                                                      BEAVER DAM        WI      53916
BEAVER DAM CITY                            CITY OF BEAVER DAM ‐ CLE             P O BOX 408                                                            BEAVER DAM        KY      42320
BEAVER DAM TOWN                            BEAVER DAM TWN TREASURER             W8540 COUNTY ROAD W                                                    BEAVER DAM        WI      53916
BEAVER FALLS CITY                          BEAVER FALLS ‐ TREASURER             715 15TH ST                                                            BEAVER FALLS      PA      15010
BEAVER FALLS MUNICIPAL AUTHORITY           1425 EIGHTH AVENUE                                                                                          BEAVER FALLS      PA      15010
BEAVER MEADOWS  BORO BIL                   MARY ELLEN HINES TAX COL             79 BROAD ST                                                            BEAVER MEADOWS    PA      18216
BEAVER MEADOWS  COUNTY B                   MARY ELLEN HINES TAX COL             79 BROAD ST                                                            BEAVER MEADOWS    PA      18216
BEAVER RIVER CEN SCH (CM                   BEAVER RIVER CEN SCH‐COL             P.O.BOX 179                                                            BEAVER FALLS      NY      13305
BEAVER S.D./BEAVER BORO                    JANET SHUTE ‐ TAX COLLEC             650 CORPORATION ST , STE                                               BEAVER            PA      15009
BEAVER S.D./BRIGHTON TOW                   JAMES W. ONUSKA ‐TAX COL             1300 BRIGHTON RD ‐ MUNI                                                BEAVER            PA      15009
BEAVER S.D./VANPORT TOWN                   BEAVER AREA SD ‐ TAX COL             477 STATE AVE                                                          VANPORT           PA      15009
BEAVER TOWN                                BEAVER TWN TREASURER                 111 S MORNINGSIDE LANE                                                 TURTLE LAKE       WI      54889
BEAVER TOWN                                BEAVER TWN TREASURER                 N10889 CTY HWY K                                                       LOYAL             WI      54446
BEAVER TOWN                                MARINETTE COUNTY TREASUR             1926 HALL AVENUE                                                       MARINETTE         WI      54143
BEAVER TOWNSHIP                            BEAVER TOWNSHIP ‐ TREASU             1850 S. GARFIELD RD                                                    AUBURN            MI      48611
BEAVER TOWNSHIP                            BEAVER TWP ‐ TAX COLLECT             3442 HEATHVILLE OHL RD                                                 SUMMERVILLE       PA      15864
BEAVER TOWNSHIP                            BEAVER TWP ‐ TAX COLLECT             361 SEIPLE ROAD                                                        MIDDLEBURG        PA      17842
BEAVER TOWNSHIP                            BEAVER TWP ‐ TAX COLLECT             P.O. BOX 380                                                           BLOOMSBURG        PA      17815
BEAVER TREE SERVICE, INC                   JAMES R BEAVER                       PO BOX 2476                                                            SALISBURY         MD      21802
BEAVER TWP (SCHOOL BILL)                   BROOKVILLE AREA SD ‐ COL             3442 HEATHVILLE OHL RD                                                 SUMMERVILLE       PA      15864
BEAVERCREEK MUT INS CO                     126 EAST MAIN STREET                                                                                        LUVERNE           MN      56156
BEAVERHEAD COUNTY                          BEAVERHEAD COUNTY ‐ TREA             102 N WASHINGTON STREET                                                DILLON            MT      59725
BEAVERTON CITY                             BEAVERTON CITY ‐ TREASUR             124 W BROWN                                                            BEAVERTON         MI      48612
BEAVERTON TOWNSHIP                         BEAVERTON TOWNSHIP ‐ TRE             3858 BARD ROAD                                                         BEAVERTON         MI      48612
BEAVERTOWN BORO                            CHRISTINE WERNER‐TAX COL             260 JONNA DR                                                           BEAVERTOWN        PA      17813
BEAZLEY                                    BEAZLEY USA SERVICES, INC.           ATTN: BILL JENNINGS                         30 BATTERSON PARK ROAD     FARMINGTON        CT      06032
BEAZLEY INS CO                             LLOYDS SYNDICATE 2623‐623            ATTN: BILL JENNINGS                         30 BATTERSON PARK ROAD     FARMINGTON        CT      06032
BEC GROUP INC &                            LISETTE & VINCENT MANNIN             760 NE BAY COVE ST                                                     BOCA RATON        FL      33487
BECCA COMPANY                              GROUND RENT                          1498‐M REISTERSTOWN RD.                                                BALTIMORE         MD      21208
BECCARIA TOWNSHIP                          BECCARIA TWP ‐ TAX COLLE             915 MAPLE ROAD                                                         COALPORT          PA      16627
BECERRA COLGIN PLLC                        DEBBIE GASKAMP                       2512 1ST STREET                                                        ROSENBERG         TX      77471
BECERRA, JUAN                              ADDRESS ON FILE
BECHARD, TERESA                            ADDRESS ON FILE
BECHTELSVILLE BORO                         JANET KEHL ‐ TAX COLLECT             229 W SPRING STREET                                                    BECHTELSVILLE     PA      19505
BECK INSURANCE AGENCY                      7196 EAST US HWY 36                                                                                         AVON              IN      46123
BECK, ANNE                                 ADDRESS ON FILE
BECK, CAYDEN                               ADDRESS ON FILE
BECK, DAWN                                 ADDRESS ON FILE
BECK, IMANI                                ADDRESS ON FILE
BECKER & POLIAKOFF, PA                     1 EAST BROWARD BLVD.                 STE1800                                                                FORT LAUDERDALE   FL      33301
BECKER & POLIAKOFF, PA                     625 NORTH FLAGLER DRIVE              7TH FLOOR                                                              WEST PALM BEACH   FL      33401
BECKER APPRAISALS                          PO BOX 293927                                                                                               KERRVILLE         TX      78029
BECKER COUNTY                              BECKER COUNTY ‐ TREASURE             915 LAKE AVE                                                           DETROIT LAKES     MN      56502
BECKER, SCOTT                              ADDRESS ON FILE
BECKER, TIFFANY                            ADDRESS ON FILE
BECKET‐ CENTER POND DIST                   BECKET TN‐CENTER POND‐CO             557 MAIN STREET                                                        BECKET            MA      01223
BECKET‐ SHERWOOD FOREST                    BECKET‐SHERWOOD FST‐COLL             557 MAIN STREET                                                        BECKET            MA      01223
BECKET‐ SHERWOOD LAKE DI                   BECKET TN‐SHERWOOD LK‐CO             557 MAIN STREET                                                        BECKET            MA      01223
BECKET TOWN                                BECKET TOWN‐ TAX COLLECT             557 MAIN STREET                                                        BECKET            MA      01223
BECKETT, DELIA                             ADDRESS ON FILE




                                                                                                           Page 80 of 998
                                         19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                                      PgCREDITOR MATRIX
                                                                                                            84 of 1004
Creditor Name                               Address1                                     Address2                                    Address3                   City             State   Zip          Country
BECKHAM COUNTY                              BECKHAM COUNTY ‐ TAX COL                     PO BOX 600                                                             SAYRE            OK      73662
BECKHAM, RANDALL                            ADDRESS ON FILE
BECKMAN, PAUL                               ADDRESS ON FILE
BECKMANN, EMILY                             ADDRESS ON FILE
BECKSTEAD & ASSOCIATES INC                  PO BOX 95070                                                                                                        SOUTH JORDAN     UT      84095
BECKVILLE ISD                               BECKVILLE ISD ‐ TAX COLL                     BOX 37                                                                 BECKVILLE        TX      75631
BEDAIR INSURANCE AGENCY                     PO BOX 449                                                                                                          GROVES           TX      77619
BEDFORD BORO                                BEDFORD BORO ‐ TAX COLLE                     545 S RICHARD ST‐APT. 2                                                BEDFORD          PA      15522
BEDFORD CIRCUIT COURT                       123 EAST MAIN ST.                            STE 201                                                                BEDFORD          VA      24523
BEDFORD CONTINUOUS GUTTER & REMODELING      DONALD L DELLIS                              DONALD L DELLIS                             108 SPRINGHOUSE CIRCLE     VINTON           VA      24179
BEDFORD COUNTY                              BEDFORD COUNTY ‐ TREASUR                     122 EAST MAIN STREET, ST                                               BEDFORD          VA      24523
BEDFORD COUNTY                              BEDFORD COUNTY‐TRUSTEE                       102 NORTHSIDE SQ                                                       SHELBYVILLE      TN      37160
BEDFORD COUNTY TREASURERS OFFICE            122 E MAIN ST STE 101                                                                                               BEDFORD          VA      24523
BEDFORD COUNTY TRUSTEE                      102 NORTHSIDE SQUARE                                                                                                SHELBYVILLE      TN      37160
BEDFORD GRANGE MUT                          PO BOX 31                                                                                                           BEDFORD          PA      15522
BEDFORD S.D./BEDFORD BOR                    BEDFORD SD ‐ TAX COLLECT                     545 S RICHARD ST‐APT. 2                                                BEDFORD          PA      15522
BEDFORD S.D./BEDFORD TOW                    BEDFORD SD ‐ TAX COLLECT                     1007 SHED RDSTE 103                                                    BEDFORD          PA      15522
BEDFORD S.D./COLERAIN TO                    BEDFORD SD ‐ TAX COLLECT                     3746 MAIN ROAD                                                         BEDFORD          PA      15522
BEDFORD S.D./CUMBERLAND                     KATHY TWIGG, TAX COLLECT                     423 TEABERRY RD                                                        BEDFORD          PA      15522
BEDFORD S.D./LONDONDERRY                    BEDFORD SD ‐ TAX COLLECT                     2189 MADLEY HOLLOW ROAD                                                BUFFALO MILLS    PA      15534
BEDFORD S.D./SNAKE SPRIN                    ANNA SWINDELL ‐ TAX COLL                     613 LUTZVILLE RD                                                       EVERETT          PA      15537
BEDFORD SCHOOLS                             TOWN OF BEDFORD TAX COLL                     321 BEDFORD RD                                                         BEDFORD HILLS    NY      10507
BEDFORD TOWN                                BEDFORD TOWN ‐ TAX COLLE                     10 MUDGE WAY                                                           BEDFORD          MA      01730
BEDFORD TOWN                                BEDFORD TOWN ‐ TAX COLLE                     24 NORTH AMHERST ROAD                                                  BEDFORD          NH      03110
BEDFORD TOWN                                BEDFORD TOWN ‐ TAX RECEI                     321 BEDFORD ROAD                                                       BEDFORD HILL     NY      10507
BEDFORD TOWN                                BEDFORD TOWN ‐ TREASURER                     215 E MAIN STREET                                                      BEDFORD          VA      24523
BEDFORD TOWNSHIP                            BEDFORD TOWNSHIP ‐ TREAS                     115 S ULDRIKS DR                                                       BATTLE CREEK     MI      49017
BEDFORD TOWNSHIP                            BEDFORD TOWNSHIP ‐ TREAS                     8100 JACKMAN RD                                                        TEMPERANCE       MI      48182
BEDFORD TOWNSHIP                            BEDFORD TWP ‐ TAX COLLEC                     1007 SHED RDSTE 103                                                    BEDFORD          PA      15522
BEDMINSTER TOWNSHIP                         BEDMINSTER TWP‐COLLECTOR                     1 MILLER LANE                                                          BEDMINSTER       NJ      07921
BEDMINSTER TOWNSHIP                         PATRICIA MCVAUGH‐TAX COL                     6 HUGHES LN                                                            PERKASIE         PA      18944
BEDROCK APPRAISAL INC                       4623 W BROOKPORT CIRCLE                                                                                             HERRIMAN         UT      84096
BEDROCK EXCAVATING INC                      PO BOX 791                                                                                                          WEST POINT       CA      95255
BEDROCK FOUNDATION REPAIR, LLC              DENNIS HILL                                  1018 FLETCHER ST                                                       DALLAS           TX      75223
BEE COUNTY                                  BEE COUNTY ‐ TAX COLLECT                     PO BOX 1900                                                            BEEVILLE         TX      78104
BEE COUNTY TAX OFFICE                       PO BOX 1900                                                                                                         BEEVILLE         TX      78104‐1900
BEE STORE                                   14341 DEDEAUX RD                                                                                                    GULFPORT         MS      39503
BEECH CREEK BORO                            BEECH CREEK BORO ‐ COLLE                     230 E WATER ST. ‐ COURTH                                               LOCK HAVEN       PA      17745
BEECH MOUNTAIN TOWN                         BEECH MOUNTAIN TOWN ‐ TC                     403 BEECH MTN PKWY                                                     BEECH MOUNTAIN   NC      28604
BEECHAM, JAMES                              ADDRESS ON FILE
BEECHER TOWN                                MARINETTE COUNTY TREASUR                     1926 HALL AVENUE                                                       MARINETTE        WI      54143
BEECHER WATER                               1057 LOUIS AVE                                                                                                      FLINT            MI      48505
BEECHNUT MUD U                              BEECHNUT MUD ‐ TAX COLLE                     11500 NORTHWEST FREEWAY,                                               HOUSTON          TX      77092
BEECHTREE COMMUNITY ASSOCIATION, INC.       147 OLD SOLOMONS ISLAND ROAD, SUITE 400                                                                             ANNAPOLIS        MD      21401
BEECHWOOD VILLAGE CITY                      BEECHWOOD VILLAGE ‐ CLER                     PO BOX 7527                                                            LOUISVILLE       KY      40257
BEEKMAN TOWN                                BEEKMAN, RECEIVER OF TAX                     4 MAIN STREET                                                          POUGHQUAG        NY      12570
BEEKMANTOWN CS (TN OF PL                    BEEKMANTOWN CS‐ TAX COLL                     151 BANKER ROAD                                                        PLATTSBURGH      NY      12901
BEEKMANTOWN TOWN                            BEEKMANTOWN TOWN‐TAX COL                     571 SPELLMAN RD                                                        WEST CHAZY       NY      12992
BEEKMANTWN CEN SCH (COMB                    BEEKMANTWN CEN SCH‐ COLL                     37 EAGLE WAY                                                           WEST CHAZY       NY      12992
BEELAND, LESTER                             ADDRESS ON FILE
BEEM INSURANCE                              10556 COMBIE RD 6215                                                                                                AUBURN           CA      95602
BEEMAN INVESTMENT PROPERTIES INC            PO BOX 309                                                                                                          FLATONIA         TX      78941
BEES CONSTRUCTION LLC                       BERNARD SHIVERS                              87 WINFIELD AVE                                                        JERSEY CITY      NJ      07305
BEETOWN TOWN                                BEETWN TWN TREASURER                         8077 GRANT RIVER RD                                                    CASSVILLE        WI      53806
BEGAY, MELVINA                              ADDRESS ON FILE
BEGLEY, SHARON                              ADDRESS ON FILE
BEHL, KYLE                                  ADDRESS ON FILE
BEHLER, JOHN                                ADDRESS ON FILE
BEHM, CLAYTON                               ADDRESS ON FILE
BEHM, JESSE                                 ADDRESS ON FILE
BEHNEY, SUSAN                               ADDRESS ON FILE
BEHR, BARBARA                               ADDRESS ON FILE
BEHRENDT, AMY                               ADDRESS ON FILE
BEILERS CONST & M WHITE                     & M WHITE                                    5570 E 100 N                                                           ROCKVILLE        IN      47872
BEIMFOHR ASSOCIATES                         1433 N ILLINOIS                                                                                                     SWANSEA          IL      62226
BEINERT ROOFING & RESTORATION LLC           3833 S. STAPLES STE S214                                                                                            CORPUS CHRISTI   TX      78411
BEL AIR TOWN                                BEL AIR TOWN ‐ TAX COLLE                     39 N HICKORY AVE                                                       BEL AIR          MD      21014
BEL AIR TOWN /SEMIANNUAL                    BEL AIR TOWN ‐ TAX COLLE                     39 HICKORY AVE                                                         BEL AIR          MD      21014
BELCHER CONTRACTORS &                       ROOFING INC                                  4025 TIMBERWOOD DR                                                     LAKELAND         FL      33811
BELCHER, AMBER                              ADDRESS ON FILE




                                                                                                                    Page 81 of 998
                                       19-10412-jlg             Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                            PgCREDITOR MATRIX
                                                                                                  85 of 1004
Creditor Name                             Address1                             Address2                                     Address3      City                 State   Zip          Country
BELCHER, ASHLEIGH                         ADDRESS ON FILE
BELCHER, JOHN                             ADDRESS ON FILE
BELCHER, JUSTIN                           ADDRESS ON FILE
BELCHERTOWN TOWN                          BELCHERTN TOWN ‐ COLLECT             2 JABISH STREET                                            BELCHERTOWN          MA      01007
BELCO COMMUNITY CREDIT UNION              449 EISENHOWER BLVD.                                                                            HARRISBURG           PA      17111
BELCOURT AT HIDDEN LAKE COA               100 FRANKLIN SQUARE DR STE 203                                                                  SOMERSET             NJ      08873
BELCOURT MASTER ASSOCIATION               27405 PUERTA REAL SUITE 300                                                                     MISSION VIEJO        CA      92691
BELDING CITY                              BELDING CITY ‐ TREASURER             120 S. PLEASANT ST.                                        BELDING              MI      48809
BELDON ROOFING COMPANY                    BELDON ROOFING & REMODELING CO.      5039 WEST AVE.                                             SAN ANTONIO          TX      78213
BELEN, MELISSA                            ADDRESS ON FILE
BELFAST CITY                              BELFAST CITY‐ TAX COLLEC             131 CHURCH STREET                                          BELFAST              ME      04915
BELFAST CS (COMBINED)                     BELFAST CS‐ TAX COLLECTO             P.O. BOX 419                                               WARSAW               NY      14569
BELFAST TAX COLLECTOR                     PO BOX 472                                                                                      BELFAST              NY      14711
BELFAST TOWN                              BELFAST TOWN‐ TAX COLLEC             13 MERTON AVENUE                                           BELFAST              NY      14711
BELFAST TOWNSHIP                          BELFAST TWP ‐ TAX COLLEC             3884 WERTZVILLE RD                                         NEEDMORE             PA      17238
BELFOR & ALFONSE PERRY                    MARJERNELL PERRY                     1282 KIRTS BLVD STE 100                                    TROY                 MI      48084
BELFOR LONG ISLAND, LLC                   60 RAYNOR AVENUE                                                                                RONKONKOMA           NY      11779
BELFOR PROPERTY                           12823 NE AIRPORT WAY                                                                            PORTLAND             OR      97230
BELFOR PROPERTY RESTOR                    12823 NE AIRPORT WAY                                                                            PORTLAND             OR      97230
BELFOR PROPERTY RESTORATION               BELFOR USA GROUP INC                 449 PECH ROAD                                              CENTRAL POINT        OR      97502
BELFOR USA GROUP                          12823 NE AIRPORT WAY                                                                            PORTLAND             OR      97230
BELFOR USA GROUP                          1335 LYNAH AVE SUITE 113                                                                        GARDEN CITY          GA      31408
BELFOR USA GROUP INC                      12823 NE AIRPORT WAY                                                                            PORTLAND             OR      97230
BELFOR USA GROUP INC                      185 OAKLAND AVE  STE 150                                                                        BIRMINGHAM           MI      48009
BELFOR USA GROUP INC                      616 SPIRIT VALLEY E DR                                                                          CHESTERFIELD         MO      63005
BELFOR USA GROUP INC                      75 VIRGINIA ROAD                                                                                NORTH WHITE PLAINS   NY      10603
BELFOR USA GROUP, INC.                    10416 NEW BERLIN ROAD, SUITE 5                                                                  JACKSONVILLE         FL      32226
BELFOR USA GROUP, INC.                    ATTN: GENERAL COUNSEL                185 OAKLAND AVENUE                           SUITE 150     BIRMINGHAM           MI      48009
BELFOR USA GROUP, INC.                    ATTN: GENERAL COUNSEL                185 OAKLAND AVENUE                           SUITE 300     BIRMINGHAM           MI      48009
BELFOR USA GROUP, INC.                    ATTN: LARRY SOMERVILLE               5433 WEST CRENSHAW STREET                                  TAMPA                FL      33634
BELFORD, JEFF                             ADDRESS ON FILE
BELGIUM TOWN                              BELGIUM TWN TREASURER                6267 HOMESTEAD DR                                          BELGIUM              WI      53004
BELGIUM VILLAGE                           BELGIUM VLG TREASURER                104 PETER THEIN AVE                                        BELGIUM              WI      53004
BELGRADE TOWN                             BELGRADE TOWN ‐ TAX COLL             990 AUGUSTA ROAD                                           BELGRADE             ME      04917
BELINDA MARBLE FOR THE                    ACCT OF LARRY MARBLE                 341 JULEDE DR                                              RAINBOW CITY         AL      35906
BELIZONE, JACQUELINE                      ADDRESS ON FILE
BELKNAP BUILDERS                          WILLIAM BELKNAP                      6903 AMIE LANE                                             PEARLAND             TX      77584
BELKNAP TOWNSHIP                          BELKNAP TOWNSHIP ‐ TREAS             5101 PETERSVILLE RD                                        ROGERS CITY          MI      49779
BELL ACRES BORO                           BELL ACRES BORO ‐ COLLEC             110 OAK LANE                                               SEWICKLEY            PA      15143
BELL ANDERSON AGENCY                      600 SW 39 ST SUITE 200                                                                          RENTON               WA      98057
BELL ANDERSON AND ASSOCIATES LLC          PO BOX 5640                                                                                     KENT                 WA      98064
BELL BUCKLE CITY                          BELL BUCKLE CITY‐TAX COL             PO BOX 276                                                 BELL BUCKLE          TN      37020
BELL CARRINGTON                           TYLER S. GREGG                       508 HAMPTON ST. SUITE 301                                  COLUMBIA             SC      29201
BELL CARRINGTON & PRICE, LLC              TYLER S. GREGG                       508 HAMPTON ST. SUITE 301                                  COLUMBIA             SC      29201
BELL CONSTRUCTION CO &                    TONY & APRIL FOMBY                   1620 HARGROVE RD E                                         TUSCALOOSA           AL      35405
BELL COUNTY                               BELL COUNTY ‐ SHERIFF                PO BOX 448                                                 PINEVILLE            KY      40977
BELL COUNTY C/O APPR DIS                  BELL CAD ‐ TAX COLLECTOR             411 E CENTRAL                                              BELTON               TX      76513
BELL COUNTY CLERK                         P.O. BOX 909                                                                                    BELTON               TX      76513‐0909
BELL COUNTY DISTRICT CLERK                104 S MAIN ST                                                                                   BELTON               TX      76513
BELL COUNTY TAX APPRAISAL                 P.O. BOX 390                                                                                    BELTON               TX      76513‐0390
BELL COUNTY TAX OFFICE                    ATTN: BELL COUNTY                    P.O. BOX 390                                               BELTON               TX      76513
BELL INSURANCE GROUP                      16980 DALLAS PKRWY 210                                                                          DALLAS               TX      75248
BELL INSURANCE LLC                        414 POPLAR                                                                                      POPLAR BLUFF         MO      69301
BELL MUTUAL                               P O BOX 3019                                                                                    PEACHTREE CITY       GA      30269
BELL TOWNSHIP                             ANGELA DUFFNER ‐ TAX COL             2324 ROUTE 380                                             SALTSBURG            PA      15681
BELL TOWNSHIP                             BELL TWP ‐ TAX COLLECTOR             33 WILDERNESS LANE                                         MAHAFFEY             PA      15757
BELL TOWNSHIP                             MICHELLE PEACE ‐ TAX COL             17695 ROUTE 36                                             PUNXSUTAWNEY         PA      15767
BELL, ANTHONY                             ADDRESS ON FILE
BELL, BRITTANY                            ADDRESS ON FILE
BELL, DSTINEY                             ADDRESS ON FILE
BELL, JEFF                                ADDRESS ON FILE
BELL, KRISTINA                            ADDRESS ON FILE
BELL, LEROY                               ADDRESS ON FILE
BELL, MARCUS                              ADDRESS ON FILE
BELL, NASH                                ADDRESS ON FILE
BELL, TAMMY                               ADDRESS ON FILE
BELL, TAWAKONI                            ADDRESS ON FILE
BELL, VICTORIA                            ADDRESS ON FILE
BELL, ZAKIYA                              ADDRESS ON FILE
BELLA CONSTRUCTION & DEVELOPMENT INC      13380 RT 30 SUITE 5                                                                             NORTH HUNTINGDON     PA      15642




                                                                                                           Page 82 of 998
                                          19-10412-jlg             Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                                 PgCREDITOR MATRIX
                                                                                                       86 of 1004
Creditor Name                                Address1                               Address2                                    Address3     City             State   Zip          Country
BELLA CONSTRUCTION LLC                       14014 W 135TH ST.                                                                               OLATHE           KS      66062
BELLA QUALITY HOMES INC.                     4536 S. CLYDE MORRIS BLVD. STE. 4                                                               PORT ORANGE      FL      32129
BELLA ROOFING LLC                            405 S.E. HACKAMORE CT                                                                           LEES SUMMIT      MO      64082
BELLA VISTA PROPERTY OWNERS ASSOCIATION      98 CLUBHOUSE DRIVE                                                                              BELLA VISTA      AR      72715
BELLA VISTA PUBLIC                           ADJUSTERS INC                          9435 BORMET DR UNIT 2                                    MOKENA           IL      60448
BELLA VISTA VILLAS CONDO                     NO. ONE ASSOC. INC                     2822 NW 79 AVENUE                                        DORAL            FL      33122
BELLA VISTA WATER DISTRICT                   11368 E. STILLWATER WAY                                                                         REDDING          CA      96003
BELLA VITA HOA                               PO BOX 54089                                                                                    LOS ANGELES      CA      90054
BELLABAY REALTY LLC                          ATTN: MIKE BALSITIS                    1685 68TH ST                                             CALEDONIA        MI      49316
BELLABAY REALTY LLC                          MICHAEL BALSITIS                       1685 68TH STREET                                         CALEDONIA        MI      49316
BELLAGGIO RESIDENTS ASSOCIATION, INC.        C‐O CASTLE MANAGEMENT                  P.O. BOX 559009                                          FT LAUDERDALE    FL      33355
BELLAIRE ROOFING                             5707 ADDICKS SATSUMA                                                                            HOUSTON          TX      77084
BELLAIRE VILLAGE                             BELLAIRE VILLAGE ‐ TREAS               PO BOX 557                                               BELLAIRE         MI      49615
BELLAIRE WEST CMTY. IMPROVEMENT ASSOC.       9700 RICHMOND AVENUE, SUITE 230                                                                 HOUSTON          TX      77042
BELLAMY INSURANCE AGENCY                     1205 48TH AVE N                                                                                 MYRTLE           SC      29577
BELLAMY, JERE                                ADDRESS ON FILE
BELLE HAVEN TOWN                             BELLE HAVEN TOWN ‐ TREAS               P O BOX 238                                              BELLE HAVEN      VA      23306
BELLE PLAINE TOWN                            BELLE PLAINE TWN TREASUR               N2940 SPRUCE ROAD                                        CLINTONVILLE     WI      54929
BELLE PRAIRIE MUTUAL                         1410 WOODBINE RD 2                                                                              BLOOMINGTON      IL      61704
BELLE VERNON BORO                            DONNA BITONTI ‐ TAX COLL               20 EGGERS AVE                                            BELLE VERNON     PA      15012
BELLE VERNON S.D.                            BELLE VERNON SD ‐ COLLEC               203 MUNICIPAL DRIVE                                      BELLE VERNON     PA      15012
BELLE VERNON SCHOOL DIST                     BELLE VERNON AREA SD ‐ T               109 COZY LANE                                            BELLE VERNON     PA      15012
BELLE VERNON SCHOOL DIST                     BELLE VERNON AREA SD ‐ T               405 FAYETTE ST                                           N BELLE VERNON   PA      15012
BELLE VERNON SCHOOL DIST                     CHARLOTTE BROWN‐TAX COLL               181 CONNELLSVILLE ST                                     FAYETTE CITY     PA      15438
BELLE VERNON SCHOOL DIST                     DONNA BITONTI ‐ TAX COLL               20 EGGERS AVE                                            BELLE VERNON     PA      15012
BELLE VIEW CONDOMINIUM                       4840 WESTFIELDS BLVD                   SUITE 300                                                CHANTILLY        VA      20151
BELLEFONTE BORO                              DEBRA BURGER ‐ TAX COLLE               657 HUMES ROAD                                           BELLEFONTE       PA      16823
BELLEFONTE S.D./BELLEFON                     DEBRA BURGER ‐ TAX COLLE               657 HUMES ROAD                                           BELLEFONTE       PA      16823
BELLEFONTE S.D./MARION T                     BELLEFONTE SD ‐ TAX COLL               3105 JACKSONVILLE RD                                     BELLEFONTE       PA      16823
BELLEFONTE S.D./SPRING T                     SPRING TWP ‐ TAX COLLECT               1869 ZION ROAD                                           BELLEFONTE       PA      16823
BELLEFONTE S.D./WALKER T                     BELLEFONTE SD ‐ TAX COLL               845 SNYDERTOWN RD                                        HOWARD           PA      16841
BELLEFONTE S/D ‐ BENNER                      BELLEFONTE SD ‐ TAX COLL               1101 VALLEY VIEW ROAD                                    BELLEFONTE       PA      16823
BELLEFONTE TOWN                              BELLEFONTE TOWN ‐ COLLEC               812 GRANDVIEW AVENUE                                     WILMINGTON       DE      19809
BELLEMEADE CITY                              CITY OF BELLEMEADE ‐ CLE               127 DORCHESTER RD                                        LOUISVILLE       KY      40223
BELLEROSE VILLAGE                            BELLEROSE VIL ‐ TAX RECE               50 SUPERIOR ROAD                                         BELLROSE         NY      11001
BELLEVILLE CITY                              BELLEVILLE CITY ‐ TREASU               6 MAIN ST                                                BELLEVILLE       MI      48111
BELLEVILLE TOWNSHIP                          BELLEVILLE TWP‐COLLECTOR               152 WASHINGTON AVENUE                                    BELLEVILLE       NJ      07109
BELLEVILLE VILLAG                            TAX COLLECTOR                          BOX 79 / 24 W MAIN STREE                                 BELLEVILLE       WI      53508
BELLEVILLE VILLAGE                           BELLEVILLE VLG TREASURER               BOX 79 / 24 W MAIN STREE                                 BELLEVILLE       WI      53508
BELLEVILLE VILLAGE                           BELLEVILLE VLG TREASURER               PO BOX 79                                                BELLEVILLE       WI      53508
BELLEVUE BORO                                BELLEVUE BORO ‐ TAX COLL               401 LINCOLN AVE                                          BELLEVUE         PA      15202
BELLEVUE BOROUGH (TRASH)                     401 LINCOLN AVE.                                                                                BELLEVUE         PA      15202‐3604
BELLEVUE CITY                                CITY OF BELLEVUE ‐ CLERK               616 POPLAR STREET                                        BELLEVUE         KY      41073
BELLEVUE CITY TREASURER                      P. O. BOX 90030                                                                                 BELLEVUE         WA      98009‐3030
BELLEVUE TOWNSHIP                            BELLEVUE TOWNSHIP ‐ TREA               PO BOX 6                                                 BELLEVUE         MI      49021
BELLEVUE VILLAGE                             BELLEVUE VILLAGE ‐ TREAS               201 N MAIN                                               BELLEVUE         MI      49021
BELLEVUE VILLAGE                             BROWN COUNTY ‐ TREASURER               PO BOX 23600/305 EAST WA                                 GREEN BAY        WI      54305
BELLEWOOD CITY                               BELLEWOOD CITY ‐ TAX COL               PO BOX 8095                                              LOUISVILLE       KY      40257
BELLFIELD, LYNEA                             ADDRESS ON FILE
BELLIDO INS BROKERAGE                        8000 COOPER AVE STE 8301                                                                        GLENDALE         NY      11385
BELLINGER & DONAHUE ATTORNEYS                AT LAW                                 6295 EMERALD PKWY                                        DUBLIN           OH      43016
BELLINGHAM TOWN                              BELLINGHAM TOWN‐TAX COLL               10 MECHANIC STREET                                       BELLINGHAM       MA      02019
BELLIZIO, LINDA                              ADDRESS ON FILE
BELLMAWR BORO                                BELLMAWR BORO ‐ TAX COLL               21 EAST BROWNING RD                                      BELLMAWR         NJ      08031
BELLMONT TOWN                                BELLMONT TOWN ‐ TAX COLL               9 HILL STREET                                            BRAINARDSVILLE   NY      12915
BELLOWS PLUMBING, HEATING & AIR INC.         2652 RESEARCH PARK DRIVE                                                                        SOQUEL           CA      95073
BELLOWS‐NICHOLS AGCY INC                     8 MAIN STREET SUITE 9C                                                                          JAFFREY          NH      03452
BELLOWS‐NICHOLS AGENCY                       10 MAIN STREET                                                                                  PETERBOROUGH     NH      03458
BELLPORT VILLAGE                             BELLPORT VILLAGE‐TAX COL               29 BELLPORT LANE                                         BELLPORT         NY      11713
BELLS CITY                                   BELLS CITY‐TAX COLLECTOR               PO BOX 7060                                              BELLS            TN      38006
BELLS CONSTRUCTION                           CLAUDIA J. ISHAM                       1260 LCR 432                                             MEXIA            TX      76667
BELLS HOME REPAIR                            JOSEPH BELL                            756 BRIDGE ST.                                           BAMBERG          SC      29003
BELLVILLE REALTY, INC.                       255 WESTERN AVENUE                                                                              BRATTLEBORO      VT      05301
BELLWOOD ANTIS S.D./ANTI                     SUSAN KENSINGER  ‐ COLLE               909 N 2ND ST                                             BELLWOOD         PA      16617
BELLWOOD ANTIS S.D./BELL                     SHERRY CLABAUGH ‐ COLLEC               623 N 3RD ST                                             BELLWOOD         PA      16617
BELLWOOD BORO                                SHERRY CLABAUGH ‐ COLLEC               623 N 3RD ST                                             BELLWOOD         PA      16617
BELMAR BORO                                  BELMAR BORO ‐ TAX COLLEC               P.O. BOX A                                               BELMAR           NJ      07719
BELMONT APPRAISAL CORPORATION                20114 PRAIRIE DUNES TERRACE                                                                     ASHBURN          VA      20147
BELMONT COUNTY                               BELMONT COUNTY ‐ TREASUR               101 W MAIN STREET, COURT                                 ST CLAIRSVILLE   OH      43950
BELMONT PARK OWNERS ASSOCIATION, INC.        C/O CREATIVE MANAGEMENT COMPANY        8323 SOUTHWEST FRY, SUITE 330                            HOUSTON          TX      77074




                                                                                                               Page 83 of 998
                                      19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                           PgCREDITOR MATRIX
                                                                                                 87 of 1004
Creditor Name                             Address1                            Address2                                    Address3                  City           State   Zip          Country
BELMONT PLACE OWNERS ASSOCIATION          P.O. BOX 5769                                                                                             VANCOUVER      WA      98668
BELMONT TOWN                              BELMONT TOWN ‐ TAX COLLE            143 MAIN STREET                                                       BELMONT        NH      03220
BELMONT TOWN                              BELMONT TOWN ‐ TAX COLLE            19 MOORE STREET                                                       BELMONT        MA      02478
BELMONT TOWN                              BELMONT TOWN ‐ TAX COLLE            613 BACK BELMONT ROAD                                                 BELMONT        ME      04952
BELMONT TOWN                              BELMONT TOWN‐TAX COLLECT            PO BOX 489                                                            BELMONT        MS      38827
BELMONT TOWN                              BELMONT TWN TREASURER               8554 16TH RD                                                          ALMOND         WI      54909
BELMONT VILLAGE                           BELMONT VILLAGE‐ CLERK              1 SCHUYLER ST                                                         BELMONT NY     NY      14813
BELMONT VILLAGE                           BELMONT VLG TREASURER               PO BOX 6                                                              BELMONT        WI      53510
BELMONTE ESTATES HOMEOWNERS ASSOCIATION   P.O. BOX 12920                                                                                            PALM DESERT    CA      92255
BELMONTE'S ROOFING &                      WATERPROOFING SERVICES, LLC         WOFFORD ENTERPRISES, LLC                    43 ONEAWA STREET #213     KAILUA         HI      96734
BELOAKS WEST CONDOMINIUM ASSOCIATION      6961 N OAKLEY                                                                                             CHICAGO        IL      60645
BELOIT CITY                               ROCK COUNTY TREASURER               PO BOX 1508/51 S MAIN ST                                              JANESVILLE     WI      53547
BELOIT TOWN                               ROCK COUNTY TREASURER               PO BOX 1508/51 S MAIN ST                                              JANESVILLE     WI      53547
BELOWSKY & ASSOCIATES IN                  472 BOSTON POST RD                  SUITE 3                                                               ORANGE         CT      06477
BELTER & ASSOCIATES                       PO BOX 731                                                                                                IRMO           SC      29063
BELTOM LLC                                920 SOUTH 5TH ST                                                                                          LA PORTE       TX      77571
BELTON CARPENTRY                          STEVEN H. BELTON                    133 MOHICAN ROAD                                                      BLAIRSTOWN     NJ      07825
BELTON, CAILIN                            ADDRESS ON FILE
BELTON, MARGARET                          ADDRESS ON FILE
BELTON, SHAQUANNA                         ADDRESS ON FILE
BELTRAMI COUNTY                           701 MINNESOTA AVE NW  STE 220                                                                             BEMIDJI        MN      56601‐3178
BELTRAMI COUNTY                           BELTRAMI CO. ‐ AUD/TREAS            701 MINNESOTA AVE NWSTE                                               BEMIDJI        MN      56601
BELTRAN, JUMMEY                           ADDRESS ON FILE
BELTRAN, MONIQUE                          ADDRESS ON FILE
BELTRAN, VANESSA                          ADDRESS ON FILE
BELTWAY BUILDERS INC                      766 MD ROUTE 3N                                                                                           GAMBRILLS      MD      21054
BELTZMAN, DANIEL G.                       ADDRESS ON FILE
BELVIDERE FARMERS MUTUAL                  175 CADILLAC CT  4                                                                                        BELVIDERE      IL      61008
BELVIDERE FARMERS MUTUAL                  75 CADILLAC CT  4                                                                                         BELVIDERE      IL      61008
BELVIDERE TOWN                            BELVIDERE TOWN ‐ TAX COL            691 WATER STREET                                                      BELVIDERE      NJ      07823
BELVIDERE TOWN                            BELVIDERE TWN TREASURER             S2376 CTY RD  OO                                                      COCHRANE       WI      54622
BELVIDERE TOWNHOUSE CONDOMINIUM           PO BOX 488                                                                                                ANDOVER        MA      01810
BELVIDERE TOWNSHIP                        BELVIDERE TOWNSHIP ‐ TRE            PO BOX 144                                                            SIX LAKES      MI      48886
BELVIN, HOLLY                             ADDRESS ON FILE
BELZONI CITY                              BELZONI CITY‐TAX COLLECT            PO BOX 674                                                            BELZONI        MS      39038
BEMUS PT CEN SCH   (CMD                   BEMUS PT CEN SCH‐TAX COL            PO BOX 58                                                             BUFFALO        NY      14240
BEN AVON BORO                             BEN AVON BORO ‐ TAX COLL            102 RAHWAY RD                                                         MCMURRAY       PA      15317
BEN AVON HEIGHTS BORO                     BEN AVON HEIGHTS BORO ‐             102 RAHWAY RD                                                         MCMURRAY       PA      15317
BEN CASTLEBERRY & ASSOCS                  P O BOX 519                                                                                               FOLEY          AL      36536
BEN DILLARD ROOFING                       BEN DILLARD                         10155 HWY 24                                                          PARIS          TX      75462
BEN HILL COUNTY                           BEN HILL CO‐TAX COMMISSI            324 E PINE STREET                                                     FITZGERALD     GA      31750
BEN HILL COUNTY TAX COMMISSIONER          324 E PINE ST                                                                                             FITZGERALD     GA      31750
BEN JOE MCCORMICK                         ADDRESS ON FILE
BEN KNIPE                                 ADDRESS ON FILE
BEN LINDSEY AGENCY                        P O BOX 1477                                                                                              CALHOUN        GA      30703
BEN NADEAU AND                            AMBER NADEAU                        20122 FERN GLEN CTN                                                   FOREST LAKE    MN      55025
BEN SWANSON                               ADDRESS ON FILE
BEN‐ARI & NGUYEN LLP                      2372 MORSE AVE  STE 282                                                                                   IRVINE         CA      92614
BENAVIDEZ, CESAR                          ADDRESS ON FILE
BENAVIDEZ, DANIELLE                       ADDRESS ON FILE
BENAVIDEZ, JOSE                           ADDRESS ON FILE
BENCHMARK CONSTRUCTION                    8422 KIRK BROOK DR                                                                                        HOUSTON        TX      77089
BENCHMARK CONSTRUCTION &                  WILLARD & EMELIA HART               8422 KIRKBROOK DR                                                     HOUSTON        TX      77089
BENCHMARK CONSTRUCTION CONSULTANT, LLC    26 RAILROAD AVENUE 339                                                                                    BABYLON        NY      11702
BENCHMARK CUSTOM                          WOODWORKS                           2497 COLE RD                                                          LAKE ORION     MI      48362
BENCHMARK MUNICIPAL TAX SERVICES, LTD     3543 MAIN STREET, SECOND FLOOR                                                                            BRIDGEPORT     CT      06606
BENCHMARKS INS GROUP OF                   TEXAS                               827 NORTH LOOP WEST                                                   HOUSTON        TX      77008
BENCRO INC.                               P.O. BOX 567                                                                                              HUNTSVILLE     TX      77342
BENCRO MECHANICAL LLC                     50 ERIN                                                                                                   HUNTSVILLE     TX      77320
BENDER ANDERSON & BARBA                   ADDRESS ON FILE
BENDER, BLAISE                            ADDRESS ON FILE
BENDER, MONIQUE                           ADDRESS ON FILE
BENDERSVILLE BORO                         BENDERSVILLE BORO ‐ COLL            102 ORCHARD VIEW DR.                                                  BENDERSVILLE   PA      17306
BENDETT & MCHUGH PC                       160 FARMINGTON AVE                                                                                        FARMINGTON     CT      06032
BENDETT & MCHUGH PC                       ATTORNEYS AT LAW                    270 FARMINGTON AVE SUITE 151                                          FARMINGTON     CT      06032
BENDETT & MCHUGH PC                       SUITE 151                           270 FARMINGTON AVE                                                    FARMINGTON     CT      06032
BENDETT & MCHUGH, P.C.                    270 FARMINGTON AVENUE               SUITE 151                                                             FARMINGTON     CT      06032
BENDRIOUECH, OTMAN                        ADDRESS ON FILE
BENEDETTI, CATHLEEN                       ADDRESS ON FILE
BENEFICIAL INS SERVICES                   1818 MARKET ST STE 2100                                                                                   PHILADELPHIA   PA      19103




                                                                                                         Page 84 of 998
                                 19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                               DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                    PgCREDITOR MATRIX
                                                                                          88 of 1004
Creditor Name                       Address1                           Address2                                      Address3                         City              State   Zip     Country
BENEFIELD, TEKELYA                  ADDRESS ON FILE
BENEFIT LIFE CORP                   400 UNIVERSITY DR 3RD FL                                                                                          MIAMI             FL      33134
BENEFIT SOLUTIONS GROUP             122 N CURRAN AVE                                                                                                  PICAYUNE          MS      39466
BENEFITSOURCE INS                   28 ARGONAUT STE 100                                                                                               ALISO VIEJO       CA      92656
BENES, SARAH                        ADDRESS ON FILE
BENEWAH COUNTY                      BENEWAH COUNTY ‐ TREASUR           701 W COLLEGE AVESTE 10                                                        ST MARIES         ID      83861
BENEZETTE TOWNSHIP                  BENEZETTE TWP‐ TAX COLLE           79 RISHEL LN                                                                   WEEDVILLE         PA      15868
BENFER, KEVIN                       ADDRESS ON FILE
BENGAL TOWNSHIP                     BENGAL TOWNSHIP ‐ TREASU           2801 S FOREST HILL RD                                                          ST JOHNS          MI      48879
BENHAM REAL ESTATE GROUP, LLC       8410 PIT STOP CT. , STE 140                                                                                       CONCORD           NC      28027
BENICIA LOCKSMITH SERVICE           11 MORELLO HEIGHTS DRIVE                                                                                          MARTINEZ          CA      94533
BENITEZ, VALERIE                    ADDRESS ON FILE
BENITO SANCHEZ                      ADDRESS ON FILE
BENJAMIN B. CHRISTENSEN             ADDRESS ON FILE
BENJAMIN D KNAUPP PC                101 SW WASHINGTON ST                                                                                              HILLSBORO         OR      97123
BENJAMIN E MALLER                   ADDRESS ON FILE
BENJAMIN FABLING                    ADDRESS ON FILE
BENJAMIN HERNANDEZ                  ADDRESS ON FILE
BENJAMIN KELLER &                   ADDRESS ON FILE
BENJAMIN L DODDS                    ADDRESS ON FILE
BENJAMIN LEMON                      ADDRESS ON FILE
BENJAMIN M. DECKER, P.A.            3521 YADKINVILLE RD  208                                                                                          WINSTON ‐ SALEM   NC      27106
BENJAMIN PORTER FOR EST             ADDRESS ON FILE
BENJAMIN S HOFFMAN                  ADDRESS ON FILE
BENJAMIN WOLFSON                    ADDRESS ON FILE
BENJAMIN, KIMBERLY                  ADDRESS ON FILE
BENJAMIN, SOLOMON                   ADDRESS ON FILE
BENJAMIN, STEPHANIE                 ADDRESS ON FILE
BENNER TOWNSHIP                     BENNER TWP ‐ TAX COLLECT           1101 VALLEY VIEW ROAD                                                          BELLEFONTE        PA      16823
BENNETT & PORTER INS SRV            3200 N HAYDEN RD STE 310                                                                                          SCOTTSDALE        AZ      85251
BENNETT COUNTY                      BENNETT COUNTY ‐ TREASUR           PO BOX 606                                                                     MARTIN            SD      57551
BENNETT TOWN                        DOUGLAS COUNTY TREASURER           1313 BELKNAP ST, RM 102                                                        SUPERIOR          WI      54880
BENNETT, ADAM                       ADDRESS ON FILE
BENNETT, ARIEL                      ADDRESS ON FILE
BENNETT, BRITTANY                   ADDRESS ON FILE
BENNETT, HENRY                      ADDRESS ON FILE
BENNETT, JULIE                      ADDRESS ON FILE
BENNETT, KELLI                      ADDRESS ON FILE
BENNETT, MAURICE                    ADDRESS ON FILE
BENNETT, SHAYNA                     ADDRESS ON FILE
BENNETT, SHERRY                     ADDRESS ON FILE
BENNETT, TREMIRA                    ADDRESS ON FILE
BENNETT, WILLIAM                    ADDRESS ON FILE
BENNETTS, JAMES                     ADDRESS ON FILE
BENNIE L MERSIER, ET AL.            BRUCE H LEVITT                     LEVITT & SLAFKES, P.C.                        515 VALLEY STREET, SUITE 140     MAPLEWOOD         NJ      07040
BENNINGTON TOWN                     BENNINGTON TOWN‐TAX COLL           7 SCHOOL STREET UNIT 101                                                       BENNINGTON        NH      03442
BENNINGTON TOWN                     BENNINGTON TOWN‐TAX COLL           905 OLD ALLEGHANY RD                                                           ATTICA            NY      14011
BENNINGTON TOWN                     BENNINGTON TOWN‐TAX COLL           PO BOX 469                                                                     BENNINGTON        VT      05201
BENNINGTON TOWNSHIP                 BENNINGTON TWP ‐ TREASUR           5849 S M‐52                                                                    OWOSSO            MI      48867
BENNY JOHNSON                       8728 COTTON RD                                                                                                    PINSON            AL      35126
BENNYS CREATIVE CARPENTRY           BENITO DE LA GARZA                 5034 LINDSAY ST                                                                HOUSTON           TX      77023
BENONA TOWNSHIP                     BENONA TOWNSHIP ‐ TREASU           7169 W. BAKER ROAD                                                             SHELBY            MI      49455
BENSALEM S.D./BENSALEM T            RAY WALL ‐ TAX COLLECTOR           3750 HULMVILLE ROAD                                                            BENSALEM          PA      19020
BENSALEM TOWNSHIP                   2400 BYBERRY ROAD                                                                                                 BENSALEM          PA      19020
BENSALEM TOWNSHIP                   RAY WALL ‐ TAX COLLECTOR           3750 HULMEVILLE ROAD                                                           BENSALEM          PA      19020
BENSON COUNTY                       BENSON COUNTY ‐ TREASURE           PO BOX 204                                                                     MINNEWAUKAN       ND      58351
BENSON INS                          2419 PINEVIEW DR                                                                                                  LANCASTER         SC      29720
BENSON MUCCI & WEISS PL             5561 NORTH UNIVERSITY DRIVE        STE 102                                                                        CORAL SPRINGS     FL      33067
BENSON MUNICIPAL UTILITIES          CITY OF BENSON                     1410 KANSAS AVE.                                                               BENSON            MN      56215
BENSON RESTORATION LLC              209 ROYA LANE, STE. 4                                                                                             BRYANT            AR      72022
BENSON RESTORATION&CONST            & LESLIE & JOHN HEWITT             9027 CANOGA AVE UNIT D                                                         CANOGA PARK       CA      91304
BENSON RESTORATION&CONST            9027 CANOGA AVE UNIT D                                                                                            CANOGA PARK       CA      91304
BENSON TOWN                         BENSON TOWN ‐ TAX COLLEC           P.O. BOX 163                                                                   BENSON            VT      05731
BENSON, BARBARA                     ADDRESS ON FILE
BENSON, KIMWANA                     ADDRESS ON FILE
BENSON, PATRICIA                    ADDRESS ON FILE
BENSON, RICHARD                     ADDRESS ON FILE
BENT COUNTY                         BENT COUNTY‐TREASURER              725 BENT AVENUE                                                                LAS ANIMAS        CO      81054
BENT CREEK CROSSING HOMEOWNERS      CONDO ASSOC                        C/O PMI 1300 MARKET STREET                    SUITE 201                        LEMOYNE           PA      17043
BENT PINE SURVEYING INC             PO BOX 573                                                                                                        MINEOLA           TX      75773




                                                                                                    Page 85 of 998
                                       19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                          PgCREDITOR MATRIX
                                                                                                89 of 1004
Creditor Name                              Address1                          Address2                                    Address3     City               State   Zip        Country
BENT TREE ELECTRIC COMPANY, LLC.           DONALD W. SMITH JR                809 HIGHLAND AVE                                         SELMA              AL      36701
BENTLEY TOWNSHIP                           BENTLEY TOWNSHIP ‐ TREAS          3631 N SCHOOL RD                                         RHODES             MI      48652
BENTLEY VENTURES LLC                       PO BOX 171424                                                                              SPARTANBURG        SC      29301‐3818
BENTLEY, ANIRA                             ADDRESS ON FILE
BENTLEYVILLE BORO                          BEN BABIRAD ‐ TAX COLLEC          1304 MAIN STREET                                         BENTLEYVILLE       PA      15314
BENTLEYVILLE BORO SCHOOL                   BEN BABIRAD ‐ TAX COLLEC          1304 MAIN ST                                             BENTLEYVILLE       PA      15314
BENTO CONSTRUCTION LLC                     & JEFFERY & LEAH ISBELL           935 AL HWY 144                                           RAGLAND            AL      35131
BENTON                                     BENTON CITY ‐ COLLECTOR           PO BOX 185                                               BENTON             MO      63736
BENTON BORO                                BENTON BORO ‐ TAX COLLEC          POB 270                                                  BENTON             PA      17814
BENTON CHARTER TOWNSHIP                    1725 TERRITORIAL RD                                                                        BENTON HARBOR      MI      49022
BENTON CHARTER TOWNSHIP                    BENTON CHARTER TWP TREAS          1725 TERRITORIAL ROAD                                    BENTON HARBOR      MI      49022
BENTON CITY                                CITY OF BENTON ‐ CLERK            1009 MAIN STREET                                         BENTON             KY      42025
BENTON COUNTY                              BENTON CO. ‐ AUDITOR/TRE          PO BOX 129                                               FOLEY              MN      56329
BENTON COUNTY                              BENTON COUNTY ‐ COLLECTO          316 VAN BUREN                                            WARSAW             MO      65355
BENTON COUNTY                              BENTON COUNTY ‐ TAX COLL          215 E CENTRAL                                            BENTONVILLE        AR      72712
BENTON COUNTY                              BENTON COUNTY ‐ TAX COLL          4077 SW RESEARCH WAY                                     CORVALLIS          OR      97333
BENTON COUNTY                              BENTON COUNTY ‐ TREASURE          111 EAST 4TH STREET                                      VINTON             IA      52349
BENTON COUNTY                              BENTON COUNTY ‐ TREASURE          706 E 5TH ST, STE 22                                     FOWLER             IN      47944
BENTON COUNTY                              BENTON COUNTY ‐ TREASURE          PO BOX 630                                               PROSSER            WA      99350
BENTON COUNTY                              BENTON COUNTY‐TAX COLLEC          PO BOX 337                                               ASHLAND            MS      38603
BENTON COUNTY                              BENTON COUNTY‐TRUSTEE             1 E COURT SQ ‐ SUITE 103                                 CAMDEN             TN      38320
BENTON COUNTY CHANCERY CLERK               PO BOX 218                                                                                 ASHLAND            MS      38603
BENTON COUNTY TAX ASSESSOR/COLLECTO        PO BOX 337                                                                                 ASHLAND            MS      38603
BENTON COUNTY TAX COLLECTOR                4077 SW RESEARCH WAY                                                                       CORVALLIS          OR      97333
BENTON COUNTY TAX TREASURER                5600W CANAL DR  SUITE A                                                                    KENNEWICK          WA      99336
BENTON HARBOR CITY                         BENTON HARBOR CITY ‐ TRE          200 WALL ST                                              BENTON HARBOR      MI      49022
BENTON IRR DIST                            BENTON IRRIGATION DISTRI          620 MARKET STREET                                        PROSSER            WA      99350
BENTON MTL INS                             101 MAIN ST                                                                                KEYSTONE           IA      52249
BENTON MUNICIPAL WATER & SEWER AUTHORITY   P.O. BOX 516                                                                               BENTON             PA      17814
BENTON MUTUAL INSR ASSOC                   PO BOX 307                                                                                 KEYSTONE           IA      52249
BENTON S.D./BENTON BORO                    BENTON AREA SD ‐ TAX COL          P.O BOX 502 (LOCK BOX)                                   BENTON             PA      17814
BENTON S.D./BENTON TWP                     BENTON AREA SD ‐ TAX COL          P.O BOX 502 (LOCK BOX)                                   BENTON             PA      17814
BENTON S.D./FISHINGCREEK                   BENTON AREA SD ‐ TAX COL          P.O BOX 502 (LOCK BOX)                                   BENTON             PA      17815
BENTON S.D./SUGARLOAF TW                   BENTON AREA SD ‐ TAX COL          P.O BOX 502 (LOCK BOX)                                   BENTON             PA      17814
BENTON TOWN                                BENTON TOWN ‐ TAX COLLEC          1279 CLINTON AVE                                         BENTON             ME      04901
BENTON TOWN                                BENTON TOWN ‐ TAX COLLEC          P.O. BOX 1390                                            BENTON             LA      71006
BENTON TOWNSHIP                            BENTON TOWNSHIP ‐ TREASU          5012 ORCHARD BEACH RD                                    CHEBOYGAN          MI      49721
BENTON TOWNSHIP                            BENTON TOWNSHIP ‐ TREASU          5136 WINDSOR HWY                                         POTTERVILLE        MI      48876
BENTON TOWNSHIP                            BENTON TWP ‐ TAX COLLECT          367 BRUNDAGE ROAD                                        FACTORYVILLE       PA      18419
BENTON TOWNSHIP                            BENTON TWP ‐ TAX COLLECT          85 GORDON ROAD                                           BENTON             PA      17814
BENTON, CLIFFORD                           ADDRESS ON FILE
BENTON, MARQUIS                            ADDRESS ON FILE
BENTWORTH S.D./NORTH BET                   BENTWORTH SD ‐ TAX COLLE          856 SPRING VALLEY RD                                     SCENERY HILL       PA      15360
BENTWORTH SD/ELLSWORTH B                   BENTWORTH SD ‐ TAX COLLE          POB 175                                                  ELLSWORTH          PA      15331
BENTWORTH SD/SOMERSET TW                   BENTWORTH SD ‐ TAX COLLE          685 LINCOLN AVE                                          BENTLEYVILLE       PA      15314
BENZENBERG CONSTRUCTION                    LLC                               6 CRESCENT VIEW                                          ROCK HILL          NY      12775
BENZI CONST                                589 N MAIN ST                                                                              WILKES‐BARRE       PA      18705
BENZIE COUNTY TREASURER                    448 COURT PLACE                                                                            BEULAH             MI      49617
BENZONIA TOWNSHIP                          BENZONIA TOWNSHIP ‐ TREA          1020 MICHIGAN                                            BENZONIA           MI      49616
BENZONIA VILLAGE                           BENZONIA VILLAGE ‐ TREAS          PO BOX 223                                               BENZONIA           MI      49616
BEOUGHER CONSTRUCTION LLC                  TYLER MATTHEW BEOUGHER            715 ATKIN                                                JETMORE            KS      67854
BERBERI, HENRI                             ADDRESS ON FILE
BEREA CITY                                 CITY OF BEREA ‐ CLERK             212 CHESTNUT ST                                          BEREA              KY      40403
BERENDSEN, TROY                            ADDRESS ON FILE
BERENHOLZ, JEFFREY                         ADDRESS ON FILE
BERESFORD APPRAISALS GROUP LLC             295 SEVEN FARMS DRIVE                                                                      CHARLESTON         SC      29492
BEREZIAK, LISA                             ADDRESS ON FILE
BERG, MARY                                 ADDRESS ON FILE
BERGEN TOWN                                BERGEN TOWN ‐ TAX COLLEC          P.O. BOX 249                                             BERGEN             NY      14416
BERGEN TOWN                                BERGEN TWN TREASURER              N2453 PROKSCH COULEE ROA                                 STODDARD           WI      54658
BERGEN VILLAGE                             BERGEN VILLAGE ‐ CLERK            11 NORTH LAKE AVE                                        BERGEN             NY      14416
BERGENFIELD BORO   FISCA                   BERGENFIELD BORO ‐ COLLE          198 N. WASHINGTON AVENUE                                 BERGENFIELD        NJ      07621
BERGER ADJUSTERS LLC                       344 HARVARD ST STE 4                                                                       BROOKLINE          MA      02446
BERGESON, ANNIE                            ADDRESS ON FILE
BERGESON, MARTHA                           ADDRESS ON FILE
BERGFELD AGENCY                            2001 S DONNYBROOK AVE                                                                      TYLER              TX      75701
BERGKAMP INS CENTER INC                    300 N MAIN ST                                                                              SOUTH HUTCHINSON   KS      67505
BERGLAND TOWNSHIP                          BERGLAND TOWNSHIP ‐ TREA          PO BOX 326                                               BERGLAND           MI      49910
BERGQUIST, KIM                             ADDRESS ON FILE
BERGSTROM, PAULA                           ADDRESS ON FILE




                                                                                                        Page 86 of 998
                                          19-10412-jlg             Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                                      PgCREDITOR MATRIX
                                                                                                            90 of 1004
Creditor Name                                Address1                                    Address2                                    Address3                               City              State   Zip        Country
BERGVALL INS                                 717 9TH AVE NORTH                                                                                                              TEXAS CITY        TX      77590
BERIT KENTTA‐BROWN                           300 BONANZA RD                                                                                                                 SONORA            CA      95370
BERKELEY COUNTY                              1003 HIGHWAY 52                                                                                                                MONCKS CORNER     SC      29461‐6120
BERKELEY COUNTY                              BERKELEY COUNTY ‐ TREASU                    1003 HIGHWAY 52                                                                    MONCKS CORNER     SC      29461
BERKELEY COUNTY / MOBILE                     BERKELEY COUNTY ‐ TREASU                    1003 HIGHWAY 52                                                                    MONCKS CORNER     SC      29461
BERKELEY COUNTY AMBULANCE AUTHORITY          400 WEST STEPHEN ST                         STE 207                                                                            MARTINSBURG       WV      25401
BERKELEY COUNTY FIRE BOARD                   400 WEST STEPHEN                            ST STE 206                                                                         MARTINSBURG       WV      25401
BERKELEY COUNTY R M C OFFICE                 PO BOX 6122                                                                                                                    MONCKS CORNER     SC      29461
BERKELEY COUNTY SHERIFF                      BERKELEY COUNTY ‐ SHERIF                    400 W STEPHEN ST, SUITE                                                            MARTINSBURG       WV      25401
BERKELEY COUNTY SHERIFFS TAX OFFICE          400 STEPHEN STREET                          STE 209                                                                            MARTINSBURG       WV      25401
BERKELEY COUNTY TAX COLLECTOR                1003 HIGHWAY 52                             PO BOX 6122                                                                        MONCKS CORNER     SC      29461‐6120
BERKELEY COUNTY TREASURER                    1003 HWY 52                                                                                                                    MONCKS CORNER     SC      29461
BERKELEY‐ FREE ACRES                         FREE ACRES ASSOCIATION                      258 EMERSON LANE                                                                   BERKELEYHEIGHTS   NJ      07922
BERKELEY HEATING & AIR CONDITIONING INC      5915 LOFTIS ROAD                                                                                                               HANAHAN           SC      29410
BERKELEY HEIGHTS TOWNSHI                     BERKELEY HEIGHTS TWP‐COL                    29 PARK AVENUE                                                                     BERKELEY HGHTS    NJ      07922
BERKELEY PLAZA HOMEOWNERS ASSOCIATION        132 CHRISTINE CIRCLE                                                                                                           SATELLITE BEACH   FL      32937
BERKELEY TOWNSHIP                            627 PINWALD KESWICK RD                                                                                                         BAYVILLE          NJ      08721
BERKELEY TOWNSHIP                            BERKELEY TWP ‐ COLLECTOR                    PO BOX B                                                                           BAYVILLE          NJ      08721
BERKELEY TOWNSHIP SEWERAGE AUTHORITY         255 ATLANTIC CITY BLVD                                                                                                         BAYVILLE          NJ      08721
BERKHEIMER TAX ADMINISTRATOR                 50 NORTH 7TH STREET                                                                                                            BANGOR            PA      18013
BERKLEY                                      BERKLEY PROFESSIONAL LIABILITY CLAIMS       ATTN RAYMOND DECARLO; C/O CLAIMS DEPT       757 THIRD AVENUE, 10TH FLOOR           NEW YORK          NY      10017
BERKLEY                                      BERKLEY PROFESSIONAL LIABILITY CLAIMS       C/O CLAIMS DEPARTMENT                       757 THIRD AVENUE, 10TH FLOOR           NEW YORK          NY      10017
BERKLEY CITY                                 BERKLEY CITY ‐ TREASURER                    3338 COOLIDGE HWY                                                                  BERKLEY           MI      48072
BERKLEY INS                                  4820 LAKE BROOK DR  300                                                                                                        GLEN ALLEN        VA      23060
BERKLEY INS CO                               P O BOX 580458                                                                                                                 CHARLOTTE         NC      28258
BERKLEY TOWN                                 BERKLEY TOWN ‐ TAX COLLE                    1 NORTH MAIN STREET                                                                BERKLEY           MA      02779
BERKLEY TWP. SEWER AUTHORITY                 225 ATLANTIC CITY BLVD.                                                                                                        BAYVILLE          NJ      08721
BERKLEY, NARYAN                              ADDRESS ON FILE
BERKMAN HENOCH PETERSON &                    PEDDY PC ACH                                100 GARDEN CITY PLAZA                                                              GARDEN CITY       NY      11530
BERKMAN, HENOCH, PETERSON,                   PEDDY & FENCHEL, P.C.                       100 GARDEN CITY PLAZA                                                              GARDEN CITY       NY      11530
BERKMAN, HENOCH,PETERSON                     & PEDDY P.C.                                100 GARDEN CITY PLZ 200                                                            GARDEN CITY       NY      11530
BERKS COUNTY TAX CLAIM BUREAU                633 COURT ST                                2ND FLOOR                                                                          READING           PA      19601
BERKSHIRE                                    BERKSHIRE HATHAWAY SPECIALTY INSURANCE      500 NORTHPARK TOWN CENTER                   1100 ABERNATHY ROAD NE, SUITE 1200     ATLANTA           GA      30328
BERKSHIRE HATHAWAY                           3333 FARNAM ST STE 300                                                                                                         OMAHA             NE      68131
BERKSHIRE HATHAWAY                           P O BOX 911617                                                                                                                 DENVER            CO      80291
BERKSHIRE HATHAWAY                           PO BOX 77029                                                                                                                   MINNEAPOLIS       MN      55480
BERKSHIRE HATHAWAY HOME SVCS                 AMBASSADOR REAL ESTATE                      331 VILLAGE POINTE PLAZA                                                           OMAHA             NE      68118
BERKSHIRE HATHAWAY HOME SVCS                 ANDERSON PROPERTIES                         ALLIANCE REALTY, INC.                       8277 SOUTH HARVARD AVENUE              TULSA             OK      74137
BERKSHIRE HATHAWAY HOME SVCS                 FLORIDA PROPERTIES GRP                      TROPICAL REALTY & INVESTMENTS, INC          7916 EVOLUTIONS WAY SUITE 210          TRINITY           FL      34655
BERKSHIRE HATHAWAY HOME SVCS                 FOX‐ROACH REALTORS                          FOX ROACH TRIDENT LIMITED PARTNERSHIP       431 W. LANCASTER AVENUE                DEVON             PA      19333
BERKSHIRE HATHAWAY HOME SVCS                 HEALY REALTORS                              ATTN: SANDRA HEALY                          92 E WATER ST                          TOMS RIVER        NJ      08753
BERKSHIRE HATHAWAY HOME SVCS                 HEALY REALTORS                              PHB REALTY, LLC                             92 E WATER ST                          TOMS RIVER        NJ      08753
BERKSHIRE HATHAWAY HOME SVCS                 HERITAGE REAL ESTATE                        502 E. GRAND RIVER                                                                 HOWELL            MI      48843
BERKSHIRE HATHAWAY HOME SVCS                 HODRICK REALTY                              HODRICK REAL ESTATE INC.                    448 RIVER AVENUE                       WILLIAMSPORT      PA      17701
BERKSHIRE HATHAWAY HOME SVCS                 INDIANA REALTY                              8402 E 116TH ST                                                                    FISHERS           IN      46038
BERKSHIRE HATHAWAY HOME SVCS                 NEW JERSEY PROPERTIES                       PNJP, LLC                                   1996 WASHINGTON VALLEY ROAD            MARTINSVILLE      NJ      08836
BERKSHIRE HATHAWAY HOME SVCS                 PARTNERS REALTY                             REALTY PARTNERS LLC                         2424 AIRWAY CT                         BOWLING GREEN     KY      42103
BERKSHIRE HATHAWAY HOME SVCS                 TRI CITIES REAL ESTATE                      8500 W. GAGE BLVD. SUITE B                                                         KENNEWICK         WA      99336
BERKSHIRE HATHAWAY HOME SVCS CA REALTY       ATTN: BERIT KENTTA‐BROWN                    133 OLD WARDS FERRY ROAD                    STE E                                  SONORA            CA      95370
BERKSHIRE HATHAWAY HOME SVCS TRI CITIES      ATTN: PAUL PRESBY                           8500 GAGE BLVD STE B                                                               KENNEWICK         WA      99336
BERKSHIRE HATHAWAY SPECIALTY INSURANCE       ATTN: SACHIN WARTY                          500 NORTHPARK TOWN CENTER                   1100 ABERNATHY ROAD NE, SUITE 1200     ATLANTA           GA      30328
BERKSHIRE HOME SOLUTIONS                     INC                                         2605 FEMBROOK LANE N                        STE A                                  PLYMOUTH          MN      55447
BERKSHIRE TOWN                               BERKSHIRE TOWN ‐ TAX COL                    4454 WATER TOWER ROAD                                                              ENOSBURG FALLS    VT      05450
BERKSHIRE TOWN                               BERKSHIRE TOWN‐TAX COLLE                    18 RAILROAD AVE.                                                                   BERKSHIRE         NY      13736
BERLIN BOROUGH                               59 SOUTH WHITE HORSE PIKE                                                                                                      BERLIN            NJ      08009
BERLIN BOROUGH                               BERLIN BOROUGH ‐ TAX COL                    59 SO. WHITE HORSE PIKE                                                            BERLIN            NJ      08009
BERLIN BROTHERSVALLEY AR                     WENDY BOYER ‐ TAX COLLEC                    1925 CUMBERLAND HWY                                                                MEYERSDALE        PA      15552
BERLIN CITY                                  BERLIN CITY ‐TAX COLLECT                    168 MAIN STREET                                                                    BERLIN            NH      03570
BERLIN CITY                                  GREEN LAKE COUNTY TREASU                    PO BOX 3188 / 571 COUNTY                                                           GREEN LAKE        WI      54941
BERLIN CS   (CMD TNS)                        BERLIN CS ‐ TAX COLLECTO                    P.O.BOX 259                                                                        BERLIN            NY      12022
BERLIN INS GROUP                             61 MILTON ST STE B                                                                                                             WORCESTER         MA      01606
BERLIN MUTUAL INS CO                         30 W CENTURY DR                                                                                                                PRINCETON         IL      61356
BERLIN TOWN                                  BERLIN TOWN ‐ TAX COLLEC                    108 SHED ROAD                                                                      BERLIN            VT      05602
BERLIN TOWN                                  BERLIN TOWN ‐ TAX COLLEC                    240 KENSINGTON RD                                                                  BERLIN            CT      06037
BERLIN TOWN                                  BERLIN TOWN ‐ TAX COLLEC                    P.O. BOX 41                                                                        BERLIN            MA      01503
BERLIN TOWN                                  BERLIN TOWN ‐ TAX COLLEC                    PO BOX 40                                                                          BERLIN            NY      12022
BERLIN TOWN                                  BERLIN TWN TREASURER                        9225 COUNTY ROAD F                                                                 MERRILL           WI      54452
BERLIN TOWNSHIP                              135 ROUTE 73 SOUTH                                                                                                             WEST BERLIN       NJ      08091
BERLIN TOWNSHIP                              BERLIN TOWNSHIP ‐ TREASU                    1871 PECK LAKE RD.                                                                 IONIA             MI      48846
BERLIN TOWNSHIP                              BERLIN TOWNSHIP ‐ TREASU                    740 CAPAC RD                                                                       ALLENTON          MI      48002




                                                                                                                    Page 87 of 998
                                       19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                                PgCREDITOR MATRIX
                                                                                                      91 of 1004
Creditor Name                              Address1                                Address2                                    Address3                           City              State   Zip     Country
BERLIN TOWNSHIP                            BERLIN TOWNSHIP ‐ TREASU                8000 SWAN VIEW DRIVE                                                           NEWPORT           MI      48166
BERLIN TOWNSHIP                            BERLIN TWP ‐ TAX COLLECT                POB 113                                                                        BEACH LAKE        PA      18405
BERLIN TOWNSHIP   FISCAL                   BERLIN TWP‐TAX COLLECTOR                135 ROUTE 73 SOUTH                                                             WEST BERLIN       NJ      08091
BERLINER FITELSON INS                      188 MAIN ST A                                                                                                          MONROE            CT      06468
BERMAN LEGAL SERVICES                      1726 REISTERTSOWN ROAD                  SUITE 217                                                                      BALTIMORE         MD      21208
BERMAN, PAUL                               ADDRESS ON FILE
BERMAN, PHILIP                             ADDRESS ON FILE
BERMUDA BAY FOUNDATION INC                 C/O ELLIOTT MERRILL COMMUNITY MGMT      PO BOX 668047                                                                  VERO BEACH        FL      32963
BERMUDA CLUB MANAGEMENT COUNCIL, INC       6299 NW 57TH ST                                                                                                        TAMARAC           FL      33319
BERMUDA DUNES SECURITY ASSOCIATION         42‐635 MELANIE PLACE, SUITE 103                                                                                        PALM DESERT       CA      92211
BERMUDA VILLAGE CONDOMINIUM ASSOC, INC     1310 AVENUE OF THE STARS                                                                                               CONONUT CREEK     FL      33066
BERMUDIAN SPRINGS S.D./E                   DEBRA TATE ‐ TAX COLLECT                197 JACOBS ST                                                                  EAST BERLIN       PA      17316
BERMUDIAN SPRINGS S.D./H                   BERMUDIAN SPRINGS SCH D                 6133 OLD HARRISBURG RD                                                         YORK SPRINGS      PA      17372
BERMUDIAN SPRINGS S.D./R                   BERMUDIAN SPRGS AREA SD                 5201 CARLISLE PIKE                                                             NEW OXFORD        PA      17350
BERMUDIAN SPRINGS S.D./Y                   YORK SPRINGS BORO‐TX COL                5201 CARLISLE PIKE                                                             NEW OXFORD        PA      17350
BERMUDIAN SPRINGS SD/LAT                   SUSAN GRAGG ‐ TAX COLLEC                POB 185                                                                        YORK SPRINGS      PA      17372
BERN TOWNSHIP                              BERN TWP ‐ TAX COLLECTOR                2999 BERNVILLE RD                                                              LEESPORT          PA      19533
BERNABE F. PERERA LOPEZ, ET AL.            ARAGO LAW FIRM, PLLC                    KEITH P. ARAGO, ESQ.                        230 E. MONUMENT AVENUE SUITE A     KISSIMMEE         FL      34741
BERNABE MALDONADO                          BERNABE MALDONADO, PRO SE               15 SOUTH 31ST STREET                                                           WYANDANCH         NY      11798
BERNADETTE PADILLA, ET AL.                 PRO SE 3RD PARTY LAMOUNT AUSTIN         4701 CONGRESS AVE.                                                             ALBUQUERQUE       NM      87114
BERNADINE HOWELL                           MARK WILSON                             LAW OFFICES OF MARK E WILSON                14215 EAST BRIDGES ROAD            ELK               WA      99009
BERNAL, GWENDOLYN                          ADDRESS ON FILE
BERNALILLO COUNTY                          BERNALILLO COUNTY‐TREASU                P. O. BOX 627                                                                  ALBUQUERQUE       NM      87103
BERNALILLO COUNTY SOLID WASTE              ATTN: COLLECTIONS DEPARTMENT            2400 BROADWAY SE, BUILDING N                                                   ALBUQUERQUE       NM      87102
BERNALILLO COUNTY SOLID WASTE DEPARTMENT   2400 BROADWAY SW                        BLDG N                                                                         ALBUQUERQUE       NM      87102
BERNALILLO COUNTY TREASURER                PO BOX 627                                                                                                             ALBUQUERQUE       NM      87103
BERNARD CONSTRUCTION AND                   RESTORATION                             2570 FLORIDA BLVD SW H                                                         DENHAM SPRINGS    LA      70726
BERNARD GREEN &                            ADDRESS ON FILE
BERNARD JOHNSON &                          ADDRESS ON FILE
BERNARD NATTER                             ADDRESS ON FILE
BERNARD SHAW                               ADDRESS ON FILE
BERNARD WILLIAMS & CO                      6001 CHATHAM CENTER 100                                                                                                SAVANNAH          GA      31405
BERNARD WILLIAMS & CO                      PO BOX 22213                                                                                                           SAVANNAH          GA      31403
BERNARD, ANGEL                             ADDRESS ON FILE
BERNARD, GERMELL                           ADDRESS ON FILE
BERNARD, JULIA                             ADDRESS ON FILE
BERNARD, LORA                              ADDRESS ON FILE
BERNARD, MATTHEW                           ADDRESS ON FILE
BERNARD, NATARI                            ADDRESS ON FILE
BERNARDS TOWNSHIP                          BERNARDS TWP ‐ COLLECTOR                ONE COLLYER LANE                                                               BASKING RIDGE     NJ      07920
BERNARDSTON TOWN                           BERNARDSTON TN ‐ COLLECT                P.O. BOX 971                                                                   BERNARDSTON       MA      01337
BERNARDSTON TOWN (FIRE D                   BERNARDSTON TN (FD)‐COLL                P.O. BOX 971                                                                   BERNARDSTON       MA      01337
BERNARDSVILLE BORO                         BERNARDSVILLE BORO ‐ COL                166 MINE BROOK ROAD                                                            BERNARDSVILLE     NJ      07924
BERND, DIRK                                ADDRESS ON FILE
BERNDT, KATHERINE                          ADDRESS ON FILE
BERNE TOWN                                 GERALD OMALLEY‐TAX COLL                 311 LONG ROAD                                                                  E BERNE           NY      12059
BERNE‐KNOX CS CMD TOWNS                    BERNE‐KNOX SCHOOL‐ COLLE                TAX PROCESSING UNIT‐ PO                                                        ALBANY            NY      12212
BERNHEIM & DOLLNSKY LLC                    8151 PETERS RD 3200                                                                                                    PLANTATION        FL      33324
BERNICE TOWN                               BERNICE TOWN ‐ TAX COLLE                BOX 186                                                                        BERNICE           LA      71222
BERNIE                                     BERNIE CITY ‐ COLLECTOR                 PO BOX 605                                                                     BERNIE            MO      63822
BERNIE CONNORS LLC                         293 GERMANTOWN RD                                                                                                      WEST MILFORD      NJ      07480
BERNSEN COASTAL BLD &                      JASON & CARLY CARLOOGH                  722 TARPON ST U J                                                              PORT ARANSAS      TX      78373
BERNSTEIN POLSKY PA                        915 MIDDLE RDR STE 313                                                                                                 FORT LAUDERDALE   FL      33304
BERNTGEN, SARA                             ADDRESS ON FILE
BERNVILLE BORO                             BERNVILLE BORO ‐ TAX COL                169 PENN ST                                                                    BERNVILLE         PA      19506
BERRADA GOUZI, YOUSSEF                     ADDRESS ON FILE
BERRIAN HOME IMPROVEMENT                   58 PINE CIR                                                                                                            OCALA             FL      34472
BERRIDGE, CHRISTA                          ADDRESS ON FILE
BERRIEN COUNTY                             BERRIEN CO‐TAX COMMISSIO                201 N DAVIS ST ‐ ROOM 10                                                       NASHVILLE         GA      31639
BERRIEN SPRINGS VILLAGE                    BERRIEN SPRINGS VLG ‐ TR                112 N. CASS                                                                    BERRIEN SPRINGS   MI      49103
BERRIEN TOWNSHIP                           BERRIEN TOWNSHIP ‐ TREAS                8916 M‐140                                                                     BERRIEN CENTER    MI      49102
BERRING, GERSHOMA                          ADDRESS ON FILE
BERRIOS, JOEL                              ADDRESS ON FILE
BERRY CITY                                 BERRY CITY ‐ TAX COLLECT                PO BOX 215                                                                     BERRY             KY      41003
BERRY SAHRADNIK KOTZAS &                   212 HOOPER AVE                                                                                                         TOMS RIVER        NJ      08754
BERRY, DONOVAN                             ADDRESS ON FILE
BERRY, LEE                                 ADDRESS ON FILE
BERRY, MELINDA                             ADDRESS ON FILE
BERRY, OMAR                                ADDRESS ON FILE
BERRYHILL INS GROUP                        2322 S 58TH STREET                                                                                                     FORT SMITH        AR      72903




                                                                                                              Page 88 of 998
                                         19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                             PgCREDITOR MATRIX
                                                                                                   92 of 1004
Creditor Name                               Address1                            Address2                                     Address3                     City             State   Zip          Country
BERRYMAN ROOFING                            PO BOX 188                                                                                                    INGLESIDE        TX      78362
BERRYMAN ROOFING & SIDING, LLC              JOHN  C BERRYMAN                    JOHN C BERRYMAN                              5421 CURTIS CLARK DRIVE      CORPUS CHRISTI   TX      78411
BERRYMAN ROOFING INC                        PO BOX 188                                                                                                    INGLESIDE        TX      78362
BERRYSBURG BORO                             DAUPHIN COUNTY ‐ TREASUR            101 MARKET ST. ROOM 105                                                   HARRISBURG       PA      17101
BERRYVILLE TOWN                             BERRYVILLE TOWN ‐ TREASU            101 CHALMERS COURT, SUIT                                                  BERRYVILLE       VA      22611
BERSHTEIN, VOLPE & MCKEON, PC               105 COURT STREET                    3RD FLOOR                                                                 NEW HAVEN        CT      06511
BERT HERRIN CONSTRUCTION                    CO INC                              6643 BROWNTOWN RD                                                         WAYNESVILLE      GA      31566
BERT WHISENANT INSURANCE                    816 E HACKBERRY                                                                                               MCALLEN          TX      78501
BERTA FRANK & ESTATE OF                     AARON FRANK                         163 SHEFFIELD DR                                                          FORT WORTH       TX      76134
BERTHA ADAMS                                916 STAFF FAIR BLVD APT 118                                                                                   SYRACUSE         NY      13209
BERTHA C BUSTAMANTE, SAN MIGUEL             COUNTY TREASURER                    500 W NATIONAL ST STE 111                                                 LAS VEGAS        NM      87701
BERTHA DE LA TORRE &                        ANTHONY DE LA TORRE                 7333 CORAL WAY                                                            MIAMI            FL      33155
BERTHA HAYES                                2029 REFLECTIVE WATERS                                                                                        VILLA RICA       GA      30180
BERTHA LOPEZ                                18645 NW 53RD AVE                                                                                             MIAMI            FL      33055
BERTHOLD, DEREK                             ADDRESS ON FILE
BERTHOLD, KEITH                             ADDRESS ON FILE
BERTIE COUNTY                               BERTIE COUNTY ‐ TAX COLL            COURTHOUSE ‐106 DUNDEE S                                                  WINDSOR          NC      27983
BERTIE COUNTY TAX COLLECTOR                 P.O. BOX 527                                                                                                  WINDSOR          NC      27983‐0527
BERTILE PRICE                               WARE LAW FIRM, PLLC                 DANIEL D. WARE                               2609 US HIGHWAY 49 SOUTH     FLORENCE         MS      39073
BERTOCCHINI, CAROL                          ADDRESS ON FILE
BERTRAND TOWNSHIP                           BERTRAND TOWNSHIP ‐ TREA            3835 BUFFALO RD.                                                          BUCHANAN         MI      49107
BERTSCH, GREGORY                            ADDRESS ON FILE
BERUKOFF, JOHN                              ADDRESS ON FILE
BERWICK AREA JOINT SEWER AUTHORITY          1108 FREAS AVENUE                                                                                             BERWICK          PA      18603
BERWICK AREA S.D./HOLLEN                    JULIE HART ‐ TAX COLLECT            24 CHESTNUT LANE                                                          WAPWALLOPEN      PA      18660
BERWICK AREA S.D./NESCOP                    BERWICK AREA SD ‐ COLLEC            326 WEST 5TH ST.                                                          NESCOPECK        PA      18635
BERWICK AREA S.D./SALEM                     BERWICK AREA SD ‐ COLLEC            945 RAYELLEN DR                                                           BERWICK          PA      18603
BERWICK BORO                                BERWICK BORO ‐ TAX COLLE            1615 LINCOLN AVENUE                                                       BERWICK          PA      18603
BERWICK S.D./BERWICK BOR                    BERWICK AREA SD ‐ COLLEC            1615 LINCOLN AVENUE                                                       BERWICK          PA      18603
BERWICK S.D./BRIARCREEK                     BERWICK AREA SD ‐ COLLEC            500 LINE STREET                                                           BERWICK          PA      18603
BERWICK TOWN                                BERWICK TOWN ‐ TAX COLLE            11 SULLIVAN SQUARE                                                        BERWICK          ME      03901
BERWICK TOWN                                BERWICK TOWN ‐ TAX COLLE            P O BOX 486                                                               BERWICK          LA      70342
BERWICK TOWNSHIP                            DEBORAH BECKER‐TAX COLLE            1025 RACE TRACK ROAD                                                      ABBOTTSTOWN      PA      17301
BESCOS, CHAMPION                            ADDRESS ON FILE
BESEL, ANGELA                               ADDRESS ON FILE
BESERRA, SHAWNETTE                          ADDRESS ON FILE
BESMER, DEBORAH                             ADDRESS ON FILE
BESS D WEINSTEIN                            GROUND RENT                         1 PACERS LANE                                                             PIKESVILLE       MD      21208
BESS, CAROLYN                               ADDRESS ON FILE
BESSARD ROOFING LLC                         JASMIN BESSARD                      5625 NE 27TH AVE                                                          MIAMI            FL      33137
BESSEMER BORO                               RANDI SEARFOSS‐TAX COLLE            13 WOODLINE AVE                                                           BESSEMER         PA      16112
BESSEMER CITY                               BESSEMER CITY ‐ TREASURE            411 S SOPHIE ST                                                           BESSEMER         MI      49911
BESSEMER FAMILY GROUP                       1444 S HAYWORTH AVE 3                                                                                         LOS ANGELES      CA      90035
BESSEMER UTILITIES                          PO BOX 1246                                                                                                   BESSEMER         AL      35020
BESSENT, CHARLES                            ADDRESS ON FILE
BESSENT, NIKKA                              ADDRESS ON FILE
BESSETTE INS AGENCY                         3056 E MAIN RD                                                                                                PORTSMOUTH       RI      02871
BESSEY INS AGENCY                           10 SNELL HILL RD                                                                                              TURNER           ME      04282
BESSMAN, DAPHANE                            ADDRESS ON FILE
BEST & SWAINS INS. AGENT                    PO BOX 6086                                                                                                   ALEXANDRIA       LA      71307
BEST AMERICAN BUILDERS, INC                 15115 CALIFA STREET UNIT C                                                                                    VAN NUYS         CA      91411
BEST BUILDERS                               BRUCE MILLWOOD, INC                 2506 W HILLMONT ROAD                                                      ODESSA           TX      79764
BEST BUILDERS, INC                          9700 N. RODNEY PARHAM               SUITE I‐2                                                                 LITTLE ROCK      AR      72227
BEST BUY INS                                7220 W JEFFERSON AVE 115                                                                                      LAKEWOOD         CO      80235
BEST BUY INS AGENCY                         3917 S CENTRAL AVE                                                                                            PHOENIX          AZ      85040
BEST BUY METALS                             10680 COUNTY RD                                                                                               WEST PLAINS      MO      65775
BEST CHOICE & HM IMPR                       T LANIER & B COLLINS                105 HAZEL PATH                                                            HENDERSONVILLE   TN      37075
BEST CHOICE EXTERMINATING SERVICE           2101 W 5TH AVE                                                                                                CORSICANA        TX      75110
BEST CHOICE INS AGENCY                      INC                                 287 APPLETON ST 125                                                       LOWELL           MA      01852
BEST CHOICE REALTY LLC                      6987 E 150 S                                                                                                  AKRON            IN      46910
BEST CHOICE REALTY, LLC                     ATTN: BONNIE FRIES                  6987 E 150 S                                                              AKRON            IN      46910
BEST CHOICE ROOFING & HOME IMPROVEMENT      ATTN LISA CARTER                    105 HAZEL PATH                                                            HENDERSONVILLE   TN      37075
BEST CHOICE ROOFING INC                     224 OLD SHACKLE ISLAND                                                                                        HENDERSONVILLE   TN      37075
BEST CHOICE ROOFING SAVANNAH                1335 LYNAH AVE SUITE 108            BETTER CHOICE ROOFING LLC                                                 GARDEN CITY      GA      31408
BEST INS & FINANCIAL SVC                    9300 EMMET LOWERY EXPRES            WAY SUITE 176                                                             TEXAS CITY       TX      77591
BEST INS PLACE                              145 PALM COVE WAY                                                                                             MT PLEASANT      SC      29466
BEST INS RESOURCE                           13919 RIVER RD STE 130                                                                                        LULING           LA      70070
BEST INS SERVICES INC                       PO BOX 428                                                                                                    LAKE JACKSON     TX      77566
BEST INSURANCE GROUP                        505 CORPORATE CENTER DR             SUITE 109                                                                 STOCKBRIDGE      GA      30281
BEST INSURANCE INC                          1570 US HWY 27N                                                                                               AVON PARK        FL      33825




                                                                                                            Page 89 of 998
                                   19-10412-jlg             Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                 DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                      PgCREDITOR MATRIX
                                                                                            93 of 1004
Creditor Name                         Address1                           Address2                                    Address3            City             State   Zip     Country
BEST OPTION INSURANCE                 1535 SW 87 AVE                                                                                     CORAL GABLES     FL      33174
BEST PLUMBING HEATING &               COOLING LLC                        PO BOX 302                                                      SIDNEY           NE      69162
BEST PROPERTIES RENTALS, LLC          1710 SUNSET BLVD                                                                                   WEST COLUMBIA    SC      29169
BEST QUALITY FLOORS CORP              254 NE 44TH STREET                                                                                 POMPANO BEACH    FL      33064
BEST QUALITY FLOORS CORP              ALBERT & MARTLYN SCIULLI           254 NE 44TH STREET                                              POMPANO BEACH    FL      33064
BEST RATE CONSTRUCTION                157 OCEAN AVE                                                                                      STATEN ISLAND    NY      10305
BEST RATE INS GROUP LLC               4 WESTBROOK PLACE                                                                                  WESTBROOK        CT      06498
BEST RATE INSURANCE                   3361 E COTTAGE HILL RD                                                                             MOBILE           AL      36606
BEST RATES INS                        207 WESTERN BLVD                                                                                   JACKSONVILLE     NC      28546
BEST ROOFING                          MARCOS PONCE SUNCO INC             14447 MAIN ST                                                   HOUSTON          TX      77035
BEST TEAM CONSTR SERVICE              3235 SATELLITE BLVD                BLDG 400 3RD FLOOR                                              DULUTH           GA      30096
BEST, MALLORY                         ADDRESS ON FILE
BESTWAY CONSTRUCTION                  STEVE GOLIGHTLY                    STEVE GOLIGHTLY                             402 W. BROADWAY     CLARKSVILLE      TX      75426
BETA BLUE INC                         1507 E 53RD ST                                                                                     CHICAGO          IL      60615
BETA ENTERPRISES INC                  4821 S SHERIDAN STE 201                                                                            TULSA            OK      74145
BETH ANN BRADY AGENCY                 ADDRESS ON FILE
BETH BEHRENDT                         ADDRESS ON FILE
BETH BOUKNIGHT                        ADDRESS ON FILE
BETH BURROW AGENCY                    4715 AIRPORT BLVD 320                                                                              MOBILE           AL      36608
BETH CENTER SCHOOL DISTR              BETH CENTER SD ‐ TAX COL           164 DOBBIE LANE                                                 MARIANNA         PA      15345
BETH CENTER SCHOOL DISTR              BETH CENTER SD ‐ TAX COL           P.O BOX 105                                                     RICHEYVILLE      PA      15358
BETH FORD, PIMA COUNTY TREASURER      PIMA COUNTY TREASURERS OFFICE      240 N STONE AVE                                                 TUCSON           AZ      85701
BETH SPAID TAX COLLECTOR              204 SOUTH 7TH ST                                                                                   BALLY            PA      19503
BETHANY BEACH TOWN                    BETHANY BEACH TOWN ‐ COL           214 GARFIELD PARKWAY                                            BETHANY BEACH    DE      19930
BETHANY TOWN                          BETHANY TOWN ‐ TAX COLLE           10510 BETHANY CENTER ROA                                        E BETHANY        NY      14054
BETHANY TOWN                          BETHANY TOWN ‐ TAX COLLE           40 PECK RD                                                      BETHANY          CT      06524
BETHANY TOWNSHIP                      BETHANY TOWNSHIP ‐ TREAS           2242 E MCGREGOR RD                                              ST LOUIS         MI      48880
BETHEL GENERAL CONSTRUCTION, INC      1528 E. LYCOMING ST.                                                                               PHILADELPHIA     PA      19124
BETHEL GREENACRES WATER ASSOC         PO BOX 4760                                                                                        SPANAWAY         WA      98387
BETHEL INS SERVICES                   1083 BROADWAY                                                                                      EL CAJON         CA      92021
BETHEL PARK BORO                      BETHEL PARK BORO‐TAX COL           102 RAHWAY RD                                                   MCMURRAY         PA      15317
BETHEL PARK S.D./BETHEL               BETHEL PARK SD ‐ TAX COL           102 RAHWAY RD                                                   MCMURRAY         PA      15317
BETHEL SPRINGS CITY                   BETHEL SPRINGS‐TAX COLLE           4066 MAIN ST ‐ CITY HALL                                        BETHEL SPRINGS   TN      38315
BETHEL TOWN                           BETHEL TOWN ‐ TAX COLLEC           1 SCHOOL STREET                                                 BETHEL           CT      06801
BETHEL TOWN                           BETHEL TOWN ‐ TAX COLLEC           134 SOUTH MAIN STREET                                           BETHEL           VT      05032
BETHEL TOWN                           BETHEL TOWN ‐ TAX COLLEC           19 MAIN STREET                                                  BETHEL           ME      04217
BETHEL TOWN                           BETHEL TOWN ‐ TAX COLLEC           POB 310                                                         BETHEL           DE      19931
BETHEL TOWN                           DEBRA GABRIEL‐ TAX COLLE           3454 ROUTE 55                                                   WHITE LAKE       NY      12786
BETHEL TOWN CLERK                     1 SCHOOL ST.                                                                                       BETHEL           CT      06801
BETHEL TOWNSHIP                       ANNEMARIE BOLTZ‐TAX COLL           2637 S. PINE GROVE STREE                                        LEBANON          PA      17046
BETHEL TOWNSHIP                       BETHEL TOWNSHIP ‐ TREASU           688 SCHMIDT                                                     BRONSON          MI      49028
BETHEL TOWNSHIP                       BETHEL TWP ‐ TAX COLLECT           1092 BETHEL ROAD                                                GARNET VALLEY    PA      19060
BETHEL TOWNSHIP                       BETHEL TWP ‐ TAX COLLECT           888 AIRPORT RD PO BOX 4                                         BETHEL           PA      19507
BETHEL TOWNSHIP                       DEBORAH A BETTIS‐ COLLEC           3192 RIDGE RD                                                   FORD CITY        PA      16226
BETHEL TOWNSHIP SEWER AUTHORITY       1082 BETHEL ROAD                                                                                   BOOTHWYN         PA      19060
BETHEL TWP (COUNTY BILL)              LEBANON COUNTY ‐ TREASUR           400 S 8TH ST RM 103                                             LEBANON          PA      17042
BETHLEHEM AREA S.D./BETH              BETHLEHEM AREA SCHOOL DI           1516 SYCAMORE STREET                                            BETHLEHEM        PA      18017
BETHLEHEM AREA S.D./FOUN              BETHLEHEM AREA SCHOOL DI           1516 SYCAMORE STREET                                            BETHLEHEM        PA      18017
BETHLEHEM AREA S.D./FREE              BETHLEHEM AREA SCHOOL DI           1516 SYCAMORE STREET                                            BETHLEHEM        PA      18017
BETHLEHEM AREA SCHOOL DI              BETHLEHEM AREA SCHOOL DI           1516 SYCAMORE STREET                                            BETHLEHEM        PA      18017
BETHLEHEM CEN SCH (TN NE              BETHLEHEM CEN SCH‐TAX RE           TAX PROCESSING UNIT‐ PO                                         ALBANY           NY      12054
BETHLEHEM CENTER S.D./EA              BETHLEHEM CENTER SD ‐ TC           194 CRAWFORD RD                                                 FREDERICKTOWN    PA      15333
BETHLEHEM CENTER SD                   BETHLEHEM CENTER SD ‐ TC           164 DOBBIE LANE                                                 MARIANNA         PA      15345
BETHLEHEM CITY                        BETHLEHEM CITY ‐ TAX COL           10 E CHURCH ST                                                  BETHLEHEM        PA      18018
BETHLEHEM CITY  CITY BIL              BETHLEHEM CITY ‐ TAX COL           10 E CHURCH ST                                                  BETHLEHEM        PA      18018
BETHLEHEM CITY WATER AND SEWER        10 EAST CHURCH ST                                                                                  BETHLEHEM        PA      18018
BETHLEHEM CS (TOWN OF BE              BETHLEHEM CS ‐TAX COLLEC           TAX PROCESSING UNIT‐ PO                                         ALBANY           NY      12212
BETHLEHEM TOWN                        BETHLEHEM TOWN ‐ TAX COL           2155 MAIN ST                                                    BETHLEHEM        NH      03574
BETHLEHEM TOWN                        BETHLEHEM TOWN ‐ TAX COL           36 MAIN ST TOWN OFFICE B                                        BETHLEHEM        CT      06751
BETHLEHEM TOWN                        BETHLEHEM TOWN ‐ TAX COL           445 DELAWARE AVE                                                DELMAR           NY      12054
BETHLEHEM TOWNSHIP                    405 MINE ROAD                                                                                      ASBURY           NJ      08802
BETHLEHEM TOWNSHIP                    4225 EASTON AVE                                                                                    BETHLEHEM        PA      18020
BETHLEHEM TOWNSHIP                    BETHLEHEM TWP ‐ COLLECTO           405 MINE ROAD                                                   ASBURY           NJ      08802
BETHLEHEM TOWNSHIP                    BETHLEHEM TWP ‐ TREASURE           4225 EASTON AVE                                                 BETHLEHEM        PA      18020
BETHPAGE WATER DISTRICT               25 ADAMS AVE                                                                                       BETHPAGE         NY      11714
BETSON, CHRISTOPHER                   ADDRESS ON FILE
BETSY HENSLEE INS AGENCY              4852 DOWLEN RD                                                                                     BEAUMONT         TX      77708
BETSY SMITH PROPERTIES, INC.          415 HWY 51 SOUTH                                                                                   BROOKHAVEN       MS      39601
BETTELYOUN, ASHLEY                    ADDRESS ON FILE
BETTENCOURT REAL ESTATE               ATTN: MARCO BETTENCOURT            704 ROGERS STREET                                               LOWELL           MA      01852




                                                                                                    Page 90 of 998
                                         19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                             PgCREDITOR MATRIX
                                                                                                   94 of 1004
Creditor Name                               Address1                            Address2                                        Address3                       City                State   Zip          Country
BETTER BASEMENTS LLC                        JEFF BROWN                          1361 S 910W                                                                    LEHI                UT      84043
BETTER BUILDERS SERVICES, INC.              17 EAST SHOOP ROAD                                                                                                 TIPP CITY           OH      45371
BETTER BUILT LUMBER SUPPLY INC.             17350 S CICERO AVENUE                                                                                              COUNTRY CLUB HILL   IL      60478
BETTER CARE ROOF& E BELL                    & EST OF JOHNNIE BELL               504 D ANSLEY BLVD                                                              ALEXANDRIA          LA      71303
BETTER CARE ROOFING &                       M JOHNSON & K JOHNSON               3332 LEVIN ST                                                                  ALEXANDRIA          LA      71301
BETTER FLOOD INS AGENCY                     INC                                 225 UNION BLVD 150                                                             LAKEWOOD            CO      80228
BETTER HOME SOLUTIONS                       340 SPINDLETREE TRACE                                                                                              ROSWELL             GA      30076
BETTER LIVING CONCEPTS, INCORP              11316 STATE HWY 210                                                                                                BRAINERD            MN      56401
BETTER ROOFING & REST                       925 FONTMORE RD 206                                                                                                COLORADO SPRINGS    CO      80904
BETTER ROOFING 57                           318 N ERICSON RD                                                                                                   CORDOVA             TN      38018
BETTER ROOFING USA, INC.                    3206 CLARK AVE                                                                                                     SAN ANTONIO         TX      78210
BETTER WAY SERVICES, INC                    2021 E. 14TH STREET                                                                                                TUCSON              AR      85719
BETTER YOUR HOME LLC                        22 SLEEPY HOLLOW DR                                                                                                TABERNACLE          NJ      08088
BETTERSON, TONYA                            ADDRESS ON FILE
BETTIE SPAIN                                353 ANDERSON CR 3763                                                                                               PALESTINE           TX      75801
BETTS, JADEN                                ADDRESS ON FILE
BETTS, JASUN                                ADDRESS ON FILE
BETTS, ZACCHQUIA                            ADDRESS ON FILE
BETTY A CRAFT                               ADDRESS ON FILE
BETTY E ACEVEDO INS                         SERVICES                            345 MILVILLE AVE                                                               MILWAY              NJ      08340
BETTY JEAN BARROW                           C. W. WALKER III, LLC               C. W. WALKER III                                P.O. BOX 841                   GREENVILLE          MS      38702
BETTY K WILSON                              5300 82ND AVE N                                                                                                    BROOKLYN PARK       MN      55443
BETTY PETERSON & MEGAN                      BRUCE                               1565 SEQUOIA LN                                                                NEW RICHMOND        WI      54017
BETTY VIRGINIA BROWN                        LYDIA C. MILNES                     MOUNTAIN STATE JUSTICE, INC.                    325 WILLEY ST                  MORGANTOWN          WV      26505
BETTYE RUTH ARMAND                          25514 WINGFIELD LANE                                                                                               SPRING              TX      77373
BETWEEN THE LINES CARPENTRY LLC             LARRY SELLS                         2011 HAMILTON LN                                                               GRANTS PASS         OR      97527
BETZALE, STEPHEN                            ADDRESS ON FILE
BEULAH VILLAGE                              BEULAH VILLAGE ‐ TREASUR            PO BOX 326                                                                     BEULAH              MI      49617
BEULAVILLE TOWN                             BEULAVILLE TOWN ‐ COLLEC            P O BOX 130                                                                    BEULAVILLE          NC      28518
BEUTEL, TODD                                ADDRESS ON FILE
BEUTH INS                                   4163 S MARYLAND PKWY                                                                                               LAS VEGAS           NV      89119
BEUTLER, JASON                              ADDRESS ON FILE
BEVENT TOWN                                 BEVENT TWN TREASURER                5682 SHANTYTOWN DRIVE                                                          ROSHOLT             WI      54473
BEVERLY CITY                                BEVERLY CITY ‐ TAX COLLE            191 CABOT STREET                                                               BEVERLY             MA      01915
BEVERLY CITY                                BEVERLY CITY ‐ TAX COLLE            446 BROAD ST.                                                                  BEVERLY             NJ      08010
BEVERLY HILLS CONDOMINIUM 7                 5300 WASHINGTON ST                  1302                                                                           HOLLYWOOD           FL      33021
BEVERLY HILLS CORPORATION 7                 5300 WASHINGTON ST                                                                                                 HOLLYWOOD           FL      33021
BEVERLY HILLS TERRACE COA                   11 CLEVELAND PLACE                                                                                                 SPRINGFIELD         NJ      07081
BEVERLY HILLS VILLAGE                       SOUTHFIELD TWP TREASURER            18550 W THIRTEEN MILE RD                                                       BEVERLY HILLS       MI      48025
BEVERLY JEWELL &                            CHERYL DURST                        3853 MT ABRAHAM AVE                                                            SAN DIEGO           CA      92111
BEVERLY R BURDEN CHAPTER 13                 PO BOX 2204                                                                                                        LEXINGTON           KY      40588‐2204
BEVERLY, BADRIYAH                           ADDRESS ON FILE
BEVINS ROOFING & HOME IMPROVEMENTS LLC      135 TILDEN AVE B                                                                                                   CHESAPEAKE          VA      23322
BEWLEY, JAKE                                ADDRESS ON FILE
BEXAR COUNTY                                BEXAR COUNTY ‐ TAX COLLE            233 N PECOS LA TRINIDAD                                                        SAN ANTONIO         TX      78207
BEXAR COUNTY                                PO BOX 2903                                                                                                        SAN ANTONIO         TX      78299
BEXAR COUNTY CLERK                          100 DOLOROSA STE 108                                                                                               SAN ANTONIO         TX      78205
BEXAR COUNTY DISTRICT CLERK                 101 W NUEVA ST 217                                                                                                 SAN ANTONIO         TX      78205
BEXAR COUNTY TAX ASSESSOR                   ATTN: ALBERT URESTI                 233 N. PECO LA TRINIDAD                         VISTA VERDE PLAZA BUILDING     SAN ANTONIO         TX      78207‐3175
BEXAR COUNTY TAX COLLECTOR                  P.O. BOX 839950                                                                                                    SAN ANTONIO         TX      78283
BEXAR COUNTY TAX COLLECTOR                  VISTA VERDE PLAZA BUILDING          233 N. PECOS LA TRINIDAD                                                       SAN ANTONIO         TX      78207‐3175
BEXAR COUNTY TAX OFFICE                     233 N PECOS LA TRINDAD                                                                                             SAN ANTONIO         TX      78207‐3175
BEYOND CONSTRUCTION LLC                     12210 BRIGHTON RD 538                                                                                              HENDERSON           CO      80640
BEYOND GENERAL CONT &                       GINA & FREDIE DOWNS                 PO BOX 615                                                                     PASADENA            TX      77501
BEYOND THE BRUSH LLC                        SUMMER A HAVERLAND                  SUMMER A HAVERLAND                              1123 FOREST RD                 COLORADO SPRINGS    CO      80906
BEZALEL CONSTRUCTION INC.                   ROBERT J SMITH                      ROBERT J. SMITH                                 3045 S 8400 W                  MAGNA               UT      84044
BEZDEK APPRAISALS                           3108 W CHEROKEE AVE                                                                                                TAMPA               FL      33611
BF GROUP                                    LARRY D NEELEY                      LARRY D NEELEY                                  1873 WOSNIG ROAD               MARION              TX      78124
BFKITCHEN BATH & MORE                       8011 DURHAM DR                                                                                                     PORT RICHEY         FL      34668
BG LAW, P.A.                                999 PONCE DE LEON, SUITE 100                                                                                       CORAL GABLES        FL      33134
BGA CONSTRUCTION                            12 DAVID BURNS RD                                                                                                  BOYCE               LA      71409
BGA DESIGN & DEVELOPMENT                    PO BOX 180609                                                                                                      DALLAS              TX      75218
BGE                                         P O BOX 13070                                                                                                      PHILADELPHIA        PA      19101‐3070
BGUTCHER INC                                500 GERMAN DRIVE                                                                                                   HAMPSTEAD           MD      21074
BH BUILDING SERVICE, INC.                   BRIAN HASTINGS                      2923 GOAT HILL RD.                                                             BEL AIR             MD      21015
BHARADWAJ, FLAVIA                           ADDRESS ON FILE
BHARAT B. PATEL                             PRO SE ‐ BHARAT B. PATEL            821 ROCK LANE                                                                  MCDONOUGH           GA      30253
BHASIN, AARON                               ADDRESS ON FILE
BHASKARAN, MICHAEL M.                       ADDRESS ON FILE
BHATIA, MONICA                              ADDRESS ON FILE




                                                                                                               Page 91 of 998
                                       19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                              PgCREDITOR MATRIX
                                                                                                    95 of 1004
Creditor Name                             Address1                               Address2                                      Address3     City             State   Zip          Country
BHATIA, MYRNA                             ADDRESS ON FILE
BHHC                                      1314 DOUGLAS ST 1400                                                                              OMAHA            NE      68102
BHHC                                      LB 5933 1801 PARKVIEW DR                                                                          SHORTVIEW        MN      55126
BHHS FOX & ROACH REALTORS                 431 W LANCASTER AVENUE                                                                            DEVON            PA      19333
BHHS FOX AND ROACH REALTORS               ATTN: DONALD SEPETY                    201 2ND AVE. SUITE 102                                     COLLEGEVILLE     PA      19426
BIANCHI PAINTING LLC                      89 TYRON AVENUE                                                                                   RUMFORD          RI      02916
BIARRITZ CONDO ASSOC INC                  PO BOX 3182                                                                                       MARGATE CITY     NJ      08402
BIBB COUNTY                               BIBB COUNTY‐TAX COLLECTO               8 COURT SQUARE WEST  STE                                   CENTERVILLE      AL      35042
BIBB COUNTY                               BIBB COUNTY‐TAX COMMISSI               PO BOX 4724                                                MACON            GA      31208
BIBB COUNTY JUDGE OF PROBATE              8 CT SQUARE SUITE A                                                                               CENTREVILLE      AL      35042
BIBBY BRILLING & ASSOCS                   4330 N CENTRAL EXPWY 100                                                                          DALLAS           TX      75206
BIBLE FELLOWSHIP CHURCH OF NEWARK         KEN KLEIN                              808 OLD BALTIMORE PIKE                                     NEWARK           DE      19702
BIC                                       11440 N KENDALL DR 209                                                                            MIAMI            FL      33176
BICKEMS‐CULBERSON, DAMIEN                 ADDRESS ON FILE
BICKERTON, RYAN                           ADDRESS ON FILE
BI‐COUNTY INSURANCE                       204 E MAIN                                                                                        BIGGSVILLE       IL      61418
BIDDEFORD CITY                            BIDDEFORD CITY ‐ TAX COL               205 MAIN ST                                                BIDDEFORD        ME      04005
BIDDLE, WILLIAM                           ADDRESS ON FILE
BIDIO SOLUTIONS INC                       ALBIRIO DAVID MIRABAL                  5901 WYOMING BLVD NE J‐352                                 ALBUQUERQUE      NM      87109
BIEMULLER, STEFANIE                       ADDRESS ON FILE
BIEN, TERESA                              ADDRESS ON FILE
BIENDARA, DEBORAH                         ADDRESS ON FILE
BIENVILLE PARISH                          BIENVILLE PARISH ‐ COLLE               P O BOX 328                                                ARCADIA          LA      71001
BIENVILLE PARISH CLERK OF COURT           100 COURTHOUSE DR 100                                                                             ARCADIA          LA      71001
BIERER & MARGOLIS, P.A.                   502 S. SHARP STREET                    SUITE 1100                                                 BALTIMORE        MD      21201
BIERMAN, ZACHARY                          ADDRESS ON FILE
BIG AND SMALL REPAIRS                     541 TERRYVILLE AVE                                                                                BRISTOL          CT      06010
BIG BEAR INS                              P O BOX 2862                                                                                      BIG BEAR LAKE    CA      92315
BIG BEAR LAKE DEPARTMENT OF WATER         41972 GARSTIN DR                                                                                  BIG BEAR LAKE    CA      92315
BIG BEAVER BORO                           DONNA PAISLEY ‐ TAX COLL               114 FOREST DRIVE                                           DARLINGTON       PA      16115
BIG BEAVER FALLS S.D./BE                  BIG BEAVER FALLS AREA SD               715 15TH ST                                                BEAVER FALLS     PA      15010
BIG BEAVER FALLS S.D./BI                  DONNA PAISLEY ‐ TAX COLL               114 FOREST DRIVE                                           DARLINGTON       PA      16115
BIG BEAVER FALLS S.D./EA                  TRACY COVER ‐ TAX COLLEC               617 SECOND AVE EASTVALE                                    BEAVER FALLS     PA      15010
BIG BEAVER FALLS S.D./KO                  BIG BEAVER FALLS AREA SD               5303 5TH AVE POB 254                                       KOPPEL           PA      16136
BIG BEAVER FALLS S.D./WH                  BIG BEAVER FALLS AREA SD               2511 13TH AVENUE                                           BEAVER FALLS     PA      15010
BIG BEND TOWN                             BIG BEND TWN TREASURER                 N372 EAU CLAIRE ST                                         NEW AUBURN       WI      54757
BIG BEND VILLAGE                          BIG BEND VLG TREASURER                 W230 S9185 NEVINS ST                                       BIG BEND         WI      53103
BIG BEND WATER AUTHORITY                  PO BOX 670                             1313 1ST AVE SE                                            STEINHATCHEE     FL      32356‐0670
BIG C RESTORATION                         PALM PROPERTIES ENTERPRISES, INC.      4310 COMMERCIAL STREET                                     PORT CHARLOTTE   FL      33953
BIG CANOE PROPERTY OWNERS ASSOC, INC      10586 BIG CANOE                                                                                   JASPER           GA      30143
BIG CANOE UTILITIES                       10592 BIG CANOE                                                                                   JASPER           GA      30143
BIG CREEK CITY                            BIG CREEK CITY‐TAX COLLE               PO BOX 2098                                                BIG CREEK        MS      38914
BIG CREEK CONSTRUCTION, LLC               BRADLEY S. PRICE                       15075 WHITE OAK RUN DRIVE                                  PRIDE            LA      70770
BIG CREEK TOWNSHIP                        BIG CREEK TOWNSHIP ‐ TRE               1175 RYNO RD.                                              LUZERNE          MI      48636
BIG E DRYWALL LLC                         6 VAN DOVER CIR                                                                                   COLUMBIA         SC      29209
BIG FLATS TOWN                            BIG FLATS TOWN‐ TAX COLL               476 MAPLE ST                                               BIG FLATS        NY      14814
BIG FLATS TOWN                            BIG FLATS TWN TREASURER                1104 COUNTY ROAD C                                         ARKDALE          WI      54613
BIG G ROOFING & MORE INC                  1926 NE 148 STREET                                                                                NORTH MIAMI      FL      33181
BIG HORN COUNTY                           BIG HORN COUNTY ‐ TREASU               PO BOX 908                                                 HARDIN           MT      59034
BIG HORN COUNTY                           BIG HORN COUNTY‐TREASURE               PO BOX 430                                                 BASIN            WY      82410
BIG HORN COUNTY IRRIGATI                  BIG HORN COUNTY‐TREASURE               PO BOX 430                                                 BASIN            WY      82410
BIG HORN DESERT VIEW WATER AGENCY         622 SO. JEMEZ TRAIL                                                                               YUCCA VALLEY     CA      92284
BIG J HOME IMPROVEMENT LLC                JOSEPH M. HOLZ                         2500 PLEASANT HILL RD                                      HATBORO          PA      19040
BIG LEAGUE ROOFERS                        309 SHORESIDE DR                                                                                  LEXINGTON        KY      40515
BIG OAKS MUD  L                           BIG OAKS MUD ‐ TAX COLLE               11111 KATY FREEWAY, SUIT                                   HOUSTON          TX      77079
BIG PARK DWWID                            3603 CROSSING DR                                                                                  PRESCOTT         AZ      86305
BIG PRAIRIE TOWNSHIP                      BIG PRAIRIE TWP ‐ TREASU               2815 S ELM AVE                                             WHITE CLOUD      MI      49349
BIG PRAIRIE TOWNSHIP TREASURER            P O BOX 127                                                                                       WHITE CLOUD      MI      49349
BIG RAPIDS CITY                           BIG RAPIDS CITY ‐ TREASU               226 N MICHIGAN AVE                                         BIG RAPIDS       MI      49307
BIG RAPIDS TOWNSHIP                       BIG RAPIDS TWP ‐ TREASUR               14212 NORTHLAND DRIVE                                      BIG RAPIDS       MI      49307
BIG RUN BORO                              SUSAN MCCLAFFERTY‐TX COL               101 WATER ST/POB 44                                        BIG RUN          PA      15715
BIG SANDY CITY                            BIG SANDY CITY‐TAX COLLE               PO BOX 176                                                 BIG SANDY        TN      38221
BIG SKY FARM MTL                          P O BOX 53                                                                                        BOZEMAN          MT      59771
BIG SKY ROOFING                           & TOMMY LUCERO                         305 W TIERRA BLANCA RD                                     CLOVIS           NM      88101
BIG SKY UNDERWRITERS                      2432 KEMP STREET                                                                                  MISSOULA         MT      59801
BIG SKY UNDERWRITERS                      INS AGY                                2432 KEMP STREET                                           MISSOULA         MT      59801
BIG SKY UNDERWRITERS                      PO BOX 3567                                                                                       MISSOULA         MT      59806
BIG SPRING S.D./LOWER FR                  BIG SPRING SD ‐ TAX COLL               518 BURGNERS RD                                            CARLISLE         PA      17015
BIG SPRING S.D./LOWER MI                  BIG SPRING SD ‐ TAX COLL               70 ASPER ROAD                                              NEWVILLE         PA      17241
BIG SPRING S.D./NEWVILLE                  BIG SPRING SD ‐ TAX COLL               4 WEST STREET                                              NEWVILLE         PA      17241




                                                                                                              Page 92 of 998
                                        19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                          PgCREDITOR MATRIX
                                                                                                96 of 1004
Creditor Name                              Address1                          Address2                                    Address3                      City                 State   Zip     Country
BIG SPRING S.D./NORTH NE                   BIG SPRING SD ‐ TAX COLL          903 BIG SPRING RD                                                         SHIPPENSBURG         PA      17257
BIG SPRING S.D./PENN TWP                   DEBRA DYARMAN‐TAX COLLEC          50 QUARRY HILL RD                                                         NEWVILLE             PA      17241
BIG SPRING S.D./SOUTH NE                   DONNA BROBST‐TAX COLLECT          32 WEST MAIN STREET                                                       WALNUT BOTTOM        PA      17266
BIG SPRING S.D./UPPER FR                   BIG SPRING SD ‐ TAX COLL          650 MOHAWK RD                                                             NEWVILLE             PA      17241
BIG SPRING S.D./UPPER MI                   BIG SPRING SD ‐ TAX COLL          573 BRANDY RUN RD                                                         NEWVILLE             PA      17241
BIG SPRING S.D./WEST PEN                   BIG SPRING SD ‐ TAX COLL          POB 157                                                                   PLAINFIELD           PA      17081
BIG STONE COUNTY                           BIG STONE COUNTY ‐ TREAS          20 2ND STREET SE                                                          ORTONVILLE           MN      56278
BIG STONE GAP TOWN                         BIG STONE GAP TOWN ‐ TRE          505 E 5TH STREET SOUTH                                                    BIG STONE GAP        VA      24219
BIG STREET CONSTRUCTION                    INC                               1685 RICHARDSON HIGHWAY                                                   NORTH POLE           AK      99705
BIG TREE LAKES PROPERTY OWNER'S ASSOC      5383 LAREDO STREET                                                                                          KEYSTONE HEIGHTS     FL      32656
BIG TS CONSTRUCTION                        TIMOTHY M MARCONI                 2993 TODD CIRCLE                                                          INGLESIDE            TX      78362
BIGBEAR RESTORATION                        PO BOX 181                                                                                                  POWDER SPRINGS       GA      30127
BIGFOOT CONSTRUCTION INC                   12303 SW 140TH ST                                                                                           MIAMI                FL      33186
BIGFOOT INC                                3661A HWY 1 SOUTH                                                                                           PORT ALLEN           LA      70767
BIGFOOT ROOF& C&S FRANCO                   MEDINA & D FRANCO                 10737 NEW KINGS RD 104                                                    JACKSONVILLE         FL      32214
BIGGERS BROTHERS APPRAISAL GROUP           LLC                               754 NAVIGATORS RUN                                                        MOUNT PLEASANT       SC      29464
BIGGS HEATING & AIR CONDITIONING, INC      298 SHIPWASH DR                                                                                             GARNER               NC      27529
BIGHAM, CORRONETTA                         ADDRESS ON FILE
BIGHORN‐DESERT VIEW WATER AGENCY           622 S JEMEZ TRAIL                                                                                           YUCCA VALLEY         CA      92284
BIGLER TOWNSHIP                            BIGLER TWP ‐ TAX COLLECT          567 ALEXANDER RD                                                          MADERA               PA      16661
BIGLERVILLE BORO                           BETH CORSON ‐ TAX COLLEC          28 DITZLER AVE                                                            BIGLERVILLE          PA      17307
BILAL, SABIR                               ADDRESS ON FILE
BILAUCA, ROBYN                             ADDRESS ON FILE
BILGER, PETER                              ADDRESS ON FILE
BILKO, JOSEPH                              ADDRESS ON FILE
BILL BOUTHIETTE ASSOCIATES LLC             43 JONATHAN LANE                                                                                            MANCHESTER           NH      03104
BILL EMBREY ROOFING CO.                    P O BOX 14525                                                                                               SAN ANTONIO          TX      78214
BILL FENWICK PLUMBING                      11623 CO PARK DRIVE E                                                                                       JACKSONVILLE         FL      32258
BILL FENWICK PLUMBING, INC.                11623 COLUMBIA PARK DRIVE E                                                                                 JACKSONVILLE         FL      32258
BILL FLANDERS SOLAR INC                    WILLIAM R FLANDERS JR             1528 VIRGILS WAY 11                                                       GREEN COVE SPRINGS   FL      32043
BILL FREHSE INS AGCY INC                   P O  BOX 12041                                                                                              CHARLESTON           SC      29422
BILL JOHNSON CONSTRUCTION, INC             PO BOX 205                                                                                                  NOBLE                OK      73068
BILL KELLEY & ASSOCS                       107 S MAIN ST                                                                                               BRISTOW              OK      74010
BILL KING CO. REALTORS                     269 GERMANTOWN BEND CV 200                                                                                  CORDOVA              TN      38018
BILL MCAREE REAL ESTATE SERVICES IN        1 COLLEY AVE STE 1017                                                                                       NORFOLK              VA      23510
BILL MCGOWAN & CO                          PO BOX 747                                                                                                  MUNFORD              TN      38058
BILL MUENCH INSURANCE                      1315 SAM BAS CIRCLE B2                                                                                      ROUND ROCK           TX      78681
BILL NIECE AND                             GINA NIECE                        806 SPOTTED PONY LN                                                       ROCKLIN              CA      95765
BILL PFEIF & ASSOCIATES                    401 W FALLBROOK AVE               STE. 104                                                                  FRESNO               CA      93711
BILL PFEIF & ASSOCIATES                    9415 N FT WASHINGTON ROAD         SUITE 108                                                                 FRESNO               CA      93730
BILL PFEIF AND ASSOCIATES                  ATTN: WILLIAM PFEIF               401 W. FALLBROOK AVE 104                                                  FRESNO               CA      93711
BILL RUSSELL                               WILLIAM RUSSELL                   631 WEEKS STREET                                                          NEW IBERIA           LA      70560
BILL SCHAAF & ASSOCIATES LLC               4509 CARLTON DRIVE                                                                                          FAIRVIEW             PA      16415
BILL STOUT PROPERTIES INC                  PO BOX 3019                                                                                                 LOUISVILLE           KY      40201
BILL WALTHER ROOFING INC.                  P.O. BOX 3793                                                                                               MILTON               FL      32570
BILL WATSON CONSTRUCTION                   INC                               1834 BARTRAM CIRCLE WEST                                                  JACKSONVILLE         FL      32207
BILL WESTENBERGER INC                      2124 N WATERMAN AVE                                                                                         SAN BERNARDINO       CA      92404
BILL WHEELER APPRAISALS LLC                PO BOX 2416                                                                                                 LAKELAND             FL      33806
BILLERICA TOWN                             BILLERICA TOWN ‐ TAX COL          365 BOSTON ROADROOM 115                                                   BILLERICA            MA      01821
BILLERICA WATER/SEWER LI                   BILLERICA TOWN ‐ TAX COL          365 BOSTON ROAD                                                           BILLERICA            MA      01821
BILLERO & BILLERO PROPERTIES               1021 BEACHLAND BLVD                                                                                         VERO BEACH           FL      32963
BILLIE E. KILLARNEY, ET AL.                RANDALL S. JACOBS, ESQ.           RANDALL S. JACOBS PLLC                      30 WALL STREET, 8TH FLOOR     NEW YORK             NY      10005
BILLIE NEWELL APPRAISER INC                991 APRIL LANE                                                                                              FORT MYERS           FL      33903
BILLING SERVICES, INC. D/B/A BANK VOD      C/O BILLING SOLUTIONS, INC.       ATTN: GENERAL COUNSEL                       PO BOX 1136                   GLENVIEW             IL      60025
BILLING SOLUTIONS INC                      PO BOX 1136                                                                                                 GLENVIEW             IL      60025
BILLINGS CONSTRUCTION GR                   13161SMEMORIALDRSTEA‐107                                                                                    BIXBY                OK      74008
BILLINGS MTL INS                           118 SW HWY 60                                                                                               BILLINGS             MO      65610
BILLINGS MUT INS                           P O BOX 40                                                                                                  BILLINGS             MO      65610
BILLINGS TOWNSHIP                          BILLINGS TOWNSHIP ‐ TREA          5310 S PINE ST                                                            BEAVERTON            MI      48612
BILLINGS, BOBBY                            ADDRESS ON FILE
BILLINGS, CHERYL                           ADDRESS ON FILE
BILLINGS, CONSTANCE                        ADDRESS ON FILE
BILLINGS, JONATHAN                         ADDRESS ON FILE
BILLINGSLEY, COURTNEY                      ADDRESS ON FILE
BILLION FAMILY LLC                         3401 W 41ST ST                                                                                              SIOUX FALLS          SD      57106
BILLION, MITCHELL                          ADDRESS ON FILE
BILLS, ALLYSON                             ADDRESS ON FILE
BILLY ARTHUR STEPP                         ADDRESS ON FILE
BILLY ASKINS                               ADDRESS ON FILE
BILLY BYRD                                 ADDRESS ON FILE




                                                                                                        Page 93 of 998
                                         19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                                    PgCREDITOR MATRIX
                                                                                                          97 of 1004
Creditor Name                               Address1                                   Address2                                       Address3                                City              State   Zip          Country
BILLY DON MCNINCH                           ADDRESS ON FILE
BILLY ELLIS ROOFING LLC                     440 N BROADWAY ST                                                                                                                 JOSHUA            TX      76058
BILLY HARDEMON & BARBARA                    ADDRESS ON FILE
BILLY KYLE WOOD                             ADDRESS ON FILE
BILLY LANE FRANKUM                          ADDRESS ON FILE
BILLY ODOM ROOFING CO., INC.                PAT WELDER                                 132 OCEAN DR.                                                                          GUN BARREL CITY   TX      75156
BILLY PETTY                                 ADDRESS ON FILE
BILLY SMITH                                 ADDRESS ON FILE
BILLY SWAILS INS AGENT                      PO BOX 846                                                                                                                        MT PLEASANT       SC      29465
BILLYS HONEY DO                             WILLIAM JAY HILL                           902 WILD WOOD                                                                          ALVARADO          TX      76009
BILMA PUD W                                 BILMA PUD ‐ TAX COLLECTO                   6935 BARNEY RD 110                                                                     HOUSTON           TX      77092
BILOTTI, PHILIP                             ADDRESS ON FILE
BILTMOE CUSTOM HOMES                        5428 E CHOLIA ST                                                                                                                  SCOTTSDALE        AZ      85254
BILTMORE CONTRACTING                        283 SWANSON DR 205                                                                                                                LAWRENCEVILLE     GA      30043
BILTMORE FOREST TOWN                        BILTMORE FOREST TOWN ‐ T                   355 VANDERBILT RD.                                                                     BILTMORE FOREST   NC      28803
BILTMORE INSURANCE                          PO BOX 2660                                                                                                                       LOGANVILLE        GA      30052
BINDER, CORY                                ADDRESS ON FILE
BINDER, LISA                                ADDRESS ON FILE
BING, DANIEL                                ADDRESS ON FILE
BINGENHEIMER, DARCI‐JO                      ADDRESS ON FILE
BINGHAM COUNTY                              BINGHAM COUNTY ‐ TREASUR                   501 N MAPLE 210                                                                        BLACKFOOT         ID      83221
BINGHAM COUNTY TREASURER                    501 NORTH MAPLE 210                                                                                                               BLACKFOOT         ID      83221
BINGHAM FARMS VILLAGE                       BINGHAM FARMS VLG ‐ TREA                   24255 THIRTEEN MILE, 19                                                                BINGHAM FARMS     MI      48025
BINGHAM TOWN                                BINGHAM TOWN ‐ TAX COLLE                   PO BOX 652                                                                             BINGHAM           ME      04920
BINGHAM TOWNSHIP                            BINGHAM TOWNSHIP ‐ TREAS                   2057 N LANSING ST                                                                      ST JOHNS          MI      48879
BINGHAM TOWNSHIP                            BINGHAM TOWNSHIP ‐ TREAS                   7171 S CENTER HIGHWAY                                                                  TRAVERSE          MI      49684
BINGHAM TOWNSHIP                            BINGHAM TOWNSHIP ‐ TREAS                   PO BOX 371                                                                             UBLY              MI      48475
BINGHAM TOWNSHIP                            BINGHAM TWP ‐ TAX COLLEC                   214 GROVER HOLLOW ROAD                                                                 GENESEE           PA      16923
BINGHAM TOWNSHIP SCHOOL                     NORTHERN POTTER AREA SD                    214 GROVER HOLLOW RD                                                                   GENESEE           PA      16923
BINGHAMTON CITY                             BC DIRECTOR OF OMB                         60 HAWLEY ST                                                                           BINGHAMTON        NY      13901
BINGHAMTON CTY SCH (CTY                     BC DIRECTOR OF OMB                         60 HAWLEY ST‐BING CSD/ R                                                               BINGHAMTON        NY      13901
BINGHAMTON CTY SCH (T‐DI                    BC DIRECTOR OF OMB                         60 HAWLEY ST‐BING CSD/ R                                                               BINGHAMTON        NY      13901
BINGHAMTON TOWN                             BC DIRECTOR OF OMB                         60 HAWLEY ST                                                                           BINGHAMTON        NY      13901
BINH LE                                     3 NOBLE RUN                                                                                                                       HUMBLE            TX      77346
BINYOM, FLORENT                             ADDRESS ON FILE
BIO RESPONSE CORP                           PO BOX 558711                                                                                                                     MIAMI             FL      33255
BIOCLEAN PRO LLC                            1748 NW 39TH ST                                                                                                                   OAKLAND PARK      FL      33309
BIOCLEAN RESTORATION INC                    3549 OLD HILLSBOROUGH RD                                                                                                          MEBANE            NC      27302
BIOLCHINI HARDWOOD FLOORING                 2733 DEER TRAIL                                                                                                                   OXFORD            MI      48370
BIOLSI LAW GROUP PC                         111 BROADWAY STE 606                                                                                                              NEW YORK          NY      10006
BIONDI INS AGENCY                           525 ELMER ST                                                                                                                      VINELAND          NJ      08362
BIO‐ONE WEST MICHIGAN                       4370 CHICAGO DR STE B171                                                                                                          GRANDVILLE        MI      49418
BIRCH BAY WATER AND SEWER DISTRICT          7096 POINT WHITEHORN ROAD                                                                                                         BIRCH BAY         WA      98230
BIRCH HILL COURT ASSOCIATION                455 PEARL ROAD                             C/O M2 MANAGEMENT GROUP, LLC                                                           BRUNSWICK         OH      44212
BIRCH INC                                   PO BOX 50590                                                                                                                      INDIANAPOLIS      IN      46250
BIRCH RUN CAPITAL ADVISORS LP               ATTN:  MR. DANIEL G. BELTZMAN              MANAGER                                        1350 BROADWAY SUITE 2215                NEW YORK          NY      10018‐0879
BIRCH RUN TOWNSHIP                          BIRCH RUN TOWNSHIP ‐ TRE                   P.O. BOX 152                                                                           BIRCH RUN         MI      48415
BIRCH RUN VILLAGE                           BIRCH RUN VILLAGE ‐ TREA                   P.O. BOX 371                                                                           BIRCH RUN         MI      48415
BIRCH TOWN                                  BIRCH TWN TREASURER                        N6358 NELSON AVE.                                                                      IRMA              WI      54442
BIRCHTREE REAL ESTATE, LLC                  ATTN: KEVIN BIRCH                          630 S WOODRUFF AVE, SUITE A                                                            IDAHO FALLS       ID      83401
BIRCHWOOD  SPRING LAKE                      C/O CHOICE PROFESSIONAL MGT                525 WEST JERICHO TPKE                                                                  SMITHTOWN         NY      11787
BIRCHWOOD AT SPRING LAKE HOA                500 BIRCHWOOD PARK DRIVE                                                                                                          MIDDLE ISLAND     NY      11953
BIRCHWOOD ON THE GREEN OWNERS CORP          PO BOX 3075                                                                                                                       HICKSVILLE        NY      11802
BIRCHWOOD TOWN                              BIRCHWOOD TWN TREASURER                    N1549 CO.HWY T                                                                         BIRCHWOOD         WI      54817
BIRD ISLAND‐HAWK CREEK M                    PO BOX O                                                                                                                          BIRD ISLAND       MN      55310
BIRD REAL ESTATE                            230 ROUNTREE DR.                                                                                                                  CEDAR CITY        UT      84720
BIRD, DAVID                                 ADDRESS ON FILE
BIRDCREEK ROOFING AND CONSTRUCTION LLC      NATHAN NAVARRO                             NATHAN NAVARRO                                 2439 SPARTA OAKS DRIVE                  BELTON            TX      76513
BIRDI, BHUPINDER SINGH, ET AL.              LAW OFFICE OF PAULETTE HAMILTON, P.A.      PAULETTE HAMILTON                              6965 PIAZZA GRANDE AVENUE SUITE 215     ORLANDO           FL      32835
BIRDIE DANIELS                              P O BOX 465                                                                                                                       BERWYN            IL      60402
BIRDOW, AMBER                               ADDRESS ON FILE
BIRDSALL TOWN                               BIRDSALL TOWN‐ TAX COLLE                   9423 COUNTY RD 15B                                                                     CANASERAGA        NY      14822
BIRDSBORO BORO                              JUDITH LUMIS ‐ TAX COLLE                   212 HOPEWELL ST                                                                        BIRDSBORO         PA      19508
BIRDSBORO MUNICIPAL AUTHORITY               PO BOX 194                                                                                                                        BIRDSBORO         PA      19508
BIRDWHISTELL & PERRY APPRAISAL SVCS         154 S MAIN ST                                                                                                                     LAWRENCEBURG      KY      40342
BIRKS, LORI                                 ADDRESS ON FILE
BIRMINGHAM CITY                             BIRMINGHAM CITY ‐ TREASU                   PO BOX 3001                                                                            BIRMINGHAM        MI      48012
BIRMINGHAM TOWNSHIP                         CHESTER COUNTY TREASURER                   313 W MARKET ST STE 3202                                                               WEST CHESTER      PA      19382
BIRNAMWOOD TOWN                             BIRNAMWOOD TWN TREASURER                   N9246 TROUT LANE                                                                       BIRNAMWOOD        WI      54414
BIRTHWHISTLE &LIVINGSTON                    71 E PALISADE AVE                                                                                                                 ENGLEWOOD         NJ      07631




                                                                                                                     Page 94 of 998
                                          19-10412-jlg                Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                                    PgCREDITOR MATRIX
                                                                                                          98 of 1004
Creditor Name                                Address1                                  Address2                                    Address3                 City             State   Zip          Country
BISCAYNE COVE CONDOMINIUM ASSOC, INC         18151 NE 31 CT. # 101                                                                                          AVENTURA         FL      33160
BISCHOFF INS AGENCY INC                      133 SKYLINE DR                                                                                                 RINGWOOD         NJ      07456
BISHOP INS SERVICE                           104 MAIN ST SW                                                                                                 RONAN            MT      59864
BISHOP INS SRVCS                             1813 INGALLS AVE                                                                                               PASCAGOULA       MS      39567
BISHOP INSURANCE AGENCY                      14507 LEMOYNE BLVD STE 1                                                                                       BILOXI           MS      39532
BISHOP INSURANCE BROKERS                     517 WEST NORTH STREET                     SUITE A                                                              PASS CHRISTIAN   MS      39571
BISHOP MUTUAL INSURANCE                      PO BOX 241                                                                                                     DIETRICH         IL      62424
BISHOP, ANDRE                                ADDRESS ON FILE
BISHOP, ANNETTE                              ADDRESS ON FILE
BISHOP, PATRICIA                             ADDRESS ON FILE
BISHOP, STEVE                                ADDRESS ON FILE
BISHOP, WHITE, MARSHALL & WEIBEL, P.S.       720 OLIVE WAY                             SUITE 1201                                                           SEATTLE          WA      98101
BISHOPS SERVICES INC                         PO BOX 28312                                                                                                   NEW YORK         NY      10087‐8288
BISHOPS SERVICES INC.                        ATTN: GENERAL COUNSEL                     ONE STATE STREET PLAZA                      24TH FLOOR               NEW YORK         NY      10004
BISKEY, KYLEE                                ADDRESS ON FILE
BISMARCK TOWNSHIP                            BISMARCK TOWNSHIP ‐ TREA                  7028 W 638 HWY                                                       HAWKS            MI      49743
BISMARK HOMES AT VENEZIA HOMEOWNERS          3398 SW 153 PLACE                                                                                              MIAMI            FL      33185
BISOGNI, BARRY                               ADDRESS ON FILE
BISON CONSTRUCTION, LLC                      SYLVESTER BROWN                           2048 NE 15TH TERR                                                    GAINSVILLE       FL      32609
BISON ROOFING & CONST &                      GARY & CATHY MELSON                       150 E EXP 83 STE 9                                                   ALAMO            TX      78516
BISON ROOFING AND CONSTRUCTION               MONTELONGO GROUP LLC                      150 E. EXP 83 STE. 9                                                 ALAMO            TX      78516
BISSONET MUD  T                              BISSONET MUD ‐ TAX COLLE                  12841 CAPRICORN STREET                                               STAFFORD         TX      77477
BISUTTI AUTO LOCK                            517 RICHWOOD DRIVE                                                                                             PATASKALA        OH      43062
BITSUI, RENAE                                ADDRESS ON FILE
BITTER CREEK ENTERPRISES                     MITCHELL WOODWARD                         P.O. BOX 212                                                         MARTHA           OK      73556
BITTER CREEK HOMES, LLC                      4717 BELMAR CT.                                                                                                EDMOND           OK      73025
BITTERROOT FARM MUTL INS                     605 WILLOW CREEK RD                                                                                            CORVALLIS        MT      59828
BITTERSWEET ESTATES HOME ASSOC, INC          11000 KING STREET                                                                                              OVERLAND PARK    KS      66210
BITTING, AKILAH                              ADDRESS ON FILE
BIVONATRUMAN, JANINE                         ADDRESS ON FILE
BJS MOBILE HOME ESTATES                      150 GORDAN AVENUE                                                                                              NEW BERN         NC      28560
BJS PRESERVATIONS, LLC                       712 STEWART AVE                                                                                                RIVER RIDGE      LA      70123
BKIS VALUATION SOLUTIONS                     SERVICE LINK                              PO BOX 848009                                                        LOS ANGELES      CA      90084
BKS APPRAISAL SERVICE                        PO BOX 2065                                                                                                    MARION           IN      46952
BLACHLY‐LANE COUNTY COOPERATIVE              P.O. BOX 70                                                                                                    JUNCTION CITY    OR      97448‐0070
BLACK BAYOU HOA                              8559 GULF HWY                                                                                                  LAKE CHARLES     LA      70607
BLACK BROOK TOWN                             BLACK BROOK TWN TREASURE                  777 30TH AVE                                                         CLEAR LAKE       WI      54005
BLACK CONTRACTING INC.                       FRED BLACK JR.                            1019 WHITE STORE RD                         P.O. BOX 745             WADESBORO        NC      28170
BLACK CREEK TOWN                             BLACK CREEK TWN TREASURE                  N5687 TWELVE CORNERS RD                                              BLACK CREEK      WI      54106
BLACK CREEK TOWNSHIP                         BLACK CREEK TWP ‐ COLLEC                  766 ROCK GLEN RD                                                     SUGAR LOAF       PA      18249
BLACK CREEK VILLAGE                          BLACK CREEK VLG TREASURE                  301 N MAPLE ST                                                       BLACK CREEK      WI      54106
BLACK DIAMOND CONSTRUCTION                   3528 TIERRA BAHIA                                                                                              EL PASO          TX      79938
BLACK DIAMOND REAL ESTATE                    ENTERPRISES INC                           375 ROCKBRIDGE ROAD                                                  LILBURN          GA      30047
BLACK EARTH VILLAGE                          BLACK EARTH VLG TREASURE                  PO BOX 347                                                           BLACK EARTH      WI      53515
BLACK HAWK COUNTY                            BLACK HAWK COUNTY ‐ TREA                  316 EAST 5TH STREET                                                  WATERLOO         IA      50703
BLACK HAWK COUNTY TREASURERS OFFICE          316 EAST 5TH ST                                                                                                WATERLOO         IA      50703
BLACK HAWK MUTUAL                            INSURANCE ASSOCIATION                     PO BOX 360                                                           HUDSON           IA      50643
BLACK HAWK MUTUAL                            P O  BOX 360                                                                                                   HUDSON           IA      50643
BLACK HAWK MUTUAL INS CO                     PO BOX 266                                                                                                     PORT BRYAN       IL      61275
BLACK HILLS ASSET PROTECTION GROUP, LLC      ATTN: GENERAL COUNSEL                     807 COLUMBUS ST.                                                     RAPID CITY       SD      57701
BLACK HILLS ASSET PROTECTION GROUP, LLC      D/B/A BLACK HILLS PATROL                  ATTN: JOYCE ENGLE                           PO BOX 441               RAPID CITY       SD      57701‐0441
BLACK HILLS ENERGY                           PO BOX 6001                                                                                                    RAPID CITY       SD      57709‐6001
BLACK HILLS PATROL                           PO BOX 441                                                                                                     RAPID CITY       SD      57709‐0441
BLACK KNIGHT                                 ATTN: GENERAL COUNSEL                     601 RIVERSIDE AVENUE                                                 JACKSONVILLE     FL      32204
BLACK KNIGHT DATA & ANALYTICS, LLC           ATTN: GENERAL COUNSEL                     121 THEORY                                  SUITE 100                IRVINE           CA      92617
BLACK KNIGHT FINANCIAL                       TECHNOLOGY SOLUTIONS, LLC                 ATTN: CHIEF OPERATING OFFICER               601 RIVERSIDE AVENUE     JACKSONVILLE     FL      32204
BLACK KNIGHT FINANCIAL                       TECHNOLOGY SOLUTIONS, LLC                 ATTN: GENERAL COUNSEL                       601 RIVERSIDE AVENUE     JACKSONVILLE     FL      32204
BLACK KNIGHT FINANCIAL SERVICE               ATTN: DARLENE LEDET                       601 RIVERSIDE AVENUE                                                 JACKSONVILLE     FL      322004
BLACK KNIGHT FINANCIAL SERVICES              DATA & ANALYTICS LLC                      PO BOX 742971                                                        LOS ANGELES      CA      90074‐2971
BLACK KNIGHT FINANCIAL SERVICES, LLC         ATTN: GENERAL COUNSEL                     601 RIVERSIDE AVENUE                                                 JACKSONVILLE     FL      32204
BLACK KNIGHT REAL ESTATE DATA SOLUTIONS      BLACK KNIGHT FINANCIAL SERVICES, LLC      601 RIVERSIDE AVE. T3                                                JACKSONVILLE     FL      32204
BLACK KNIGHT TECH SOL                        INVOICE MANAGEMENT                        PO BOX 842651                                                        LOS ANGELES      CA      90084
BLACK KNIGHT TECH SOL                        LLC PROCESS MANAGEMENT                    P O BOX 849277                                                       LOS ANGELES      CA      90084
BLACK KNIGHT TECH SOL LLC INVOICE            PO BOX 842651                             PO BOX 842651                                                        LOS ANGELES      CA      90084‐2651
BLACK KNIGHT TECH SOLUTIONS                  ATTN: DARLENE LEDET                       601 RIVERSIDE AVENUE                                                 JACKSONVILLE     FL      32204
BLACK KNIGHT TECH SOLUTIONS                  MORTGAGE DIV‐MSP                          P.O. BOX 809007                                                      CHICAGO          IL      60680‐9007
BLACK KNIGHT TECHNOLOGY SOL‐ELYNX            PO BOX 809007                                                                                                  CHICAGO          IL      60680‐9007
BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC       ATTN: CHRISTINA HORNSBY                   601 RIVERSIDE AVENUE                                                 JACKSONVILLE     FL      32204
BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC       ATTN: DEBBIE WILLIS                       601 RIVERSIDE AVE                                                    JACKSONVILLE     FL      32204
BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC       ATTN: GENERAL COUNSEL                     601 RIVERSIDE AVENUE                                                 JACKSONVILLE     FL      32204




                                                                                                                  Page 95 of 998
                                         19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                              PgCREDITOR MATRIX
                                                                                                    99 of 1004
Creditor Name                               Address1                             Address2                                    Address3            City                State   Zip     Country
BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC      ATTN: KIM LANGE                      601 RIVERSIDE AVE                                               JACKSONVILLE        FL      32204
BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC      ATTN: MELANIE NEWBORN                601 RIVERSIDE AVENUE                                            JACKSONVILLE        FL      32204
BLACK KNIGHT TECHNOLOGY SOLUTIONS, LLC      ATTN: TERY CLARK                     601 RIVERSIDE AVE.                                              JACKSONVILLE        FL      32204
BLACK MANN & GRAHAM LLP                     2905 CORPORATE CIRCLE                                                                                FLOWER MOUND        TX      75028
BLACK N WHITE ROOFING & EXTERIORS           2849 FERBER DRIVE                                                                                    COLORADO SPRINGS    CO      80916
BLACK RASCAL WATER COMPANY                  PO BOX 986                                                                                           MERCED              CA      95341
BLACK RIVER FALLS CITY                      BLACK RIVER FALLS CITY T             101 S SECOND STREET                                             BLACK RIVER FALLS   WI      54615
BLACK RIVER VILLAGE   (C                    BLACK RIVER VILLAGE ‐ CL             PO BOX 266                                                      BLACK RIVER         NY      13612
BLACK WOLF TOWN                             BLACK WOLF TWN TREASURER             380 E BLACK WOLF AVENUE                                         OSHKOSH             WI      54902
BLACK, DAVID                                ADDRESS ON FILE
BLACK, JEREMY                               ADDRESS ON FILE
BLACK, KEITH                                ADDRESS ON FILE
BLACK, MANN & GRAHAM LLP                    ATTN: GENERAL COUNSEL                2905 CORPORATE CIRCLE                                           FLOWER MOUND CITY   TX      75028
BLACK, MELISSA                              ADDRESS ON FILE
BLACK, MICHELLE                             ADDRESS ON FILE
BLACK, SHANECE                              ADDRESS ON FILE
BLACK, VICTORIA                             ADDRESS ON FILE
BLACKBURN, LINDA                            ADDRESS ON FILE
BLACKBURN, MARVIN                           ADDRESS ON FILE
BLACKFORD COUNTY                            BLACKFORD COUNTY ‐ TREAS             110 WEST WASHINGTON                                             HARTFORD CITY       IN      47348
BLACKHAWK AREA SCHOOL DI                    VERONICA DOMBROSKY‐TX CO             PO BOX 112                                                      ENON VALLEY         PA      16120
BLACKHAWK S.D./CHIPPEWA                     LINDA RAWDING ‐ TAX COLL             2811 DARLINGTON RD ‐ STE                                        BEAVER FALLS        PA      15010
BLACKHAWK S.D./DARLINGTO                    BERKHEIMER ASSOCIATES                50 N. SEVENTH ST                                                BANGOR              PA      18013
BLACKHAWK S.D./PATTERSON                    BLACKHAWK SD‐ TAX COLLEC             419 7TH ST. PATTERSON HT                                        BEAVER FALLS        PA      15010
BLACKHAWK S.D./PATTERSON                    JOANN FERRAZZANO‐TAX COL             1600 19TH AVENUE                                                BEAVER FALLS        PA      15010
BLACKHAWK S.D./SOUTH BEA                    BLACKHAWK AREA SD ‐ COLL             193 DEHAVEN RD                                                  BEAVER FALLS        PA      15010
BLACKHAWK S.D./WEST MAYF                    BLACKHAWK AREA SD ‐ COLL             3628 MATILDA ST                                                 BEAVER FALLS        PA      15010
BLACKHAWK SD / DARLINGTO                    THOMAS HOUSEHOLDER ‐ TC              3590 DARLINGTON RD                                              DARLINGTON          PA      16115
BLACKHILL RESTORATION                       1408 BRANDI LN                                                                                       ROUND ROCK          TX      78681
BLACKHILL RESTORATION                       TAWNY MCELROY                        1408 BRANDI LANE                                                ROUND ROCK          TX      78681
BLACKHORSE                                  JIMMY EAVES                          JIMMY EAVES                                 2686 HICKORY ST     RHOME               TX      76078
BLACKLICK TOWNSHIP                          BLACKLICK TWP ‐ TAX COLL             1091 STATION ROAD BOX 17                                        TWIN ROCKS          PA      15960
BLACKLICK TOWNSHIP                          BLACKLICK TWP ‐ TAX COLL             9782 RTE 286 HWY W                                              HOMER CITY          PA      15748
BLACKLICK VALLEY S.D./BL                    BLACKLICK VALLEY SD ‐ TC             1091 STATION ROAD BOX 17                                        TWIN ROCKS          PA      15960
BLACKLICK VALLEY S.D./NA                    BLACKLICK VALLEY SD ‐ TC             1015 FIRST ST SUITE 3                                           NANTY GLO           PA      15943
BLACKMAN INS                                2945 STONE HOGAN RD SW                                                                               ATLANTA             GA      30331
BLACKMAN INS AGENCY                         631 MAIN STREET                                                                                      EAST GREENWICH      RI      02818
BLACKMAN TOWNSHIP                           BLACKMAN TOWNSHIP ‐ TREA             1990 W PARNALL RD                                               JACKSON             MI      49201
BLACKMON MOORING                            11605 E 27TH ST N STE E                                                                              TULSA               OK      74116
BLACKMON MOORING                            2060 MARKET STREET                                                                                   MIDLAND             TX      79703
BLACKMON MOORING                            4808 PERRIN CREEK                                                                                    SAN ANTONIO         TX      78217
BLACKMON MOORING OF                         TULSA LLC                            11605 E 27TH ST N STE E                                         TULSA               OK      74116
BLACKMUN, GARY                              ADDRESS ON FILE
BLACKSBURG TOWN                             BLACKSBURG TOWN ‐ TREASU             300 SOUTH MAIN ST                                               BLACKSBURG          VA      24060
BLACKSHER, AMELIA                           ADDRESS ON FILE
BLACKSTONE CONTRACTING                      512 N WASHINGTON                                                                                     FARMERSVILLE        TX      75442
BLACKSTONE EXTERIORS LLC                    CINDY & SHAWN VON STEIN              404 W GREEN ST                                                  WINTERSET           IA      50273
BLACKSTONE TOWN                             BLACKSTONE TOWN ‐ TREASU             100 W ELM ST                                                    BLACKSTONE          VA      23824
BLACKSTONE TOWN                             BLACKSTONE TOWN‐TAX COLL             15 SAINT PAUL STREET                                            BLACKSTONE          MA      01504
BLACKTHORN, RISALYN                         ADDRESS ON FILE
BLACKWELL BURKE & RAMSEY PC                 101 WEST OHIO STREET SUITE 1700                                                                      INDIANAPOLIS        IN      46204
BLACKWELL CONSTRUCTION                      JOHN BLACKWELL                       JOHN BLACKWELL                              5903 S 700 E        FRANKLIN            IN      46131
BLACKWELL INS                               205 W 7TH                                                                                            PANAMA CITY         FL      32401
BLACKWELL, MARLANA                          ADDRESS ON FILE
BLACKWELL, STEPHEN                          ADDRESS ON FILE
BLACKWOOD REALTY INC.                       P.O. BOX 1410                                                                                        CABOT               AR      72023
BLACKWOOD, GWYN                             ADDRESS ON FILE
BLADEN COUNTY                               BLADEN COUNTY ‐ TAX COLL             201 E KING ST                                                   ELIZABETHTOWN       NC      28337
BLADEN COUNTY TAX DEPARTMENT                166 E BROAD ST 109                                                                                   ELIZABETHTOWN       NC      28337
BLADENBORO TOWN                             BLADENBORO TOWN ‐ COLLEC             411 IVY ST                                                      BLADENBORO          NC      28320
BLADES TOWN                                 BLADES TOWN ‐ TAX COLLEC             20 WEST 4TH ST                                                  BLADES              DE      19973
BLAGG, MERCEDES                             ADDRESS ON FILE
BLAIN LAW LLC                               1151 PINE ST                                                                                         KLAMATH FALLS       OR      97601
BLAIN LAW LLC                               729 PACIFIC TER                                                                                      KLAMATH FALLS       OR      97601
BLAIN, ENRIQUE                              ADDRESS ON FILE
BLAINE COUNTY                               BLAINE COUNTY ‐ TAX COLL             PO BOX 140                                                      WATONGA             OK      73772
BLAINE COUNTY                               BLAINE COUNTY ‐ TREASURE             219 1ST AVE SOUTH, STE 1                                        HAILEY              ID      83333
BLAINE COUNTY                               BLAINE COUNTY ‐ TREASURE             PO BOX 547                                                      CHINOOK             MT      59523
BLAINE INTERNATIONAL VILLAGE                10454 CENTRAL AVE NE                                                                                 BLAINE              MN      55434
BLAINE THE HANDYMAN                         261 MAGOTHY BRIDGE RD                                                                                PASADENA            MD      21122




                                                                                                            Page 96 of 998
                                          19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         100 of 1004
Creditor Name                                Address1                                  Address2                                     Address3             City               State   Zip          Country
BLAINE THE HANDYMAN &                        AMBER HYDE                                261 MAGOTNY BRIDGE RD                                             PASADENA           MD      21122
BLAINE TOWN                                  BLAINE TOWN ‐TAX COLLECT                  PO BOX 190                                                        BLAINE             ME      04734
BLAINE TOWN                                  BLAINE TWN TREASURER                      32754 STATE LN RD                                                 DANBURY            WI      54830
BLAINE TOWNSHIP                              BLAINE TOWNSHIP ‐ TREASU                  2590 JOYFIELD RD.                                                 ARCADIA            MI      49613
BLAINE TOWNSHIP                              KEYSTONE COLLECTIONS                      546 WENDEL RD                                                     IRWIN              PA      15642
BLAIR CITY                                   BLAIR CITY TREASURER                      PO BOX 147 / 122 S URBER                                          BLAIR              WI      54616
BLAIR COUNTY TAX CLAIM BUREAU                423 ALLEGHENY ST SUITE 143                                                                                  HOLLIDAYSBURG      PA      16648
BLAIR JENSEN                                 ADDRESS ON FILE
BLAIR REMODELING                             WILLIAM BLAIR REEL COMPANIES, INC.        4 WEST OXMOOR ROAD                                                BIRMINGHAM         AL      35209
BLAIR TOWNSHIP                               BLAIR TOWNSHIP ‐ TREASUR                  2121 COUNTY RD 633                                                GRAWN              MI      49637
BLAIR TOWNSHIP                               BLAIR TWP ‐ TAX COLLECTO                  556 HILLSIDE VIEW DRIVE                                           DUNCANVILLE        PA      16635
BLAIR, AARIKA                                ADDRESS ON FILE
BLAIR, BARBRA                                ADDRESS ON FILE
BLAIR, JENNY                                 ADDRESS ON FILE
BLAIRSTOWN TOWNSHIP                          BLAIRSTOWN TWP‐COLLECTOR                  106 ROUTE 94                                                      BLAIRSTOWN         NJ      07825
BLAIRSVILLE BORO                             JONATHAN SANTORO‐TAX COL                  203 E. MARKET ST                                                  BLAIRSVILLE        PA      15717
BLAIRSVILLE CITY                             BLAIRSVILLE CITY‐TAX COL                  PO BOX 307                                                        BLAIRSVILLE        GA      30514
BLAIRSVILLE SALTSBURG SD                     ARLENE CORRIDONI                          90 GREEN LANE                                                     SALTSBURG          PA      15681
BLAIRSVILLE SALTSBURG SD                     BRENDA PIZER                              PO BOX 455                                                        BLACK LICK         PA      15716
BLAIRSVILLE SALTSBURG SD                     JONATHAN SANTORO‐TAX COL                  PO BOX 95                                                         BLAIRSVILLE        PA      15717
BLAIRSVILLE‐SALTSBURG SD                     BARBARA STRAMASKI ‐ TC                    802 GRANT ST                                                      SALTSBURG          PA      15681
BLAIRSVILLE‐SALTSBURG SD                     BLACKLICK                                 9782 RTE 286 HWY W                                                HOMER CITY         PA      15748
BLAIRSVILLE‐SALTSBURG SD                     CHRISTINE HEIDENREICH ‐                   220 5TH STREET                                                    SALTSBURG          PA      15681
BLAISE CONSTRUCTION CORP                     BLAISE RIDULFO                            48 HARNEY ROAD                                                    SCARSDALE          NY      10583
BLAKE APPRAISAL SERVICE                      PO BOX 2259                                                                                                 ST GEORGE          UT      84771
BLAKE BUILDING CONST INC                     16610 75TH PL                                                                                               LOXAHATCHEE        FL      33470
BLAKE DAHNERT                                1860 FM 359 STE 323                                                                                         RICHMOND           TX      77406
BLAKE DUNCAN DBA PREMIERE RE‐BUILDERS        115 W 19TH STREET                                                                                           SAN ANGELO         TX      76903
BLAKE ELLIOTT INS                            18665 CARTER ST                                                                                             TOULUMNE           CA      95379
BLAKE ELLIOTT INS                            P O BOX 759                                                                                                 TUOLUMNE           CA      95379
BLAKE GUILES &                               CIARA COFFMAN                             9480 SUMMIT MESA DR                                               FOUNTAIN           CO      80817
BLAKE HARLOW & RACHEL MINK HARLOW            LORANT LAW GROUP                          CHARLES J. LORANT, ESQ                       P.O. BOX 660465      BIRMINGHAM         AL      35266
BLAKE HAYDEN AND SARA                        HAYDEN                                    7191 THAMES RD                                                    WOODBURY           MN      55125
BLAKE INS SRVC AGNCY LLC                     1955 PANOLA RD STE 210                                                                                      ELLENWOOD          GA      30294
BLAKE, DONNA                                 ADDRESS ON FILE
BLAKELY, SHERRY                              ADDRESS ON FILE
BLAKELY, WAYNE                               ADDRESS ON FILE
BLAKENEY, KEVIN                              ADDRESS ON FILE
BLAKLEY LUMBER AND CARPETS, INC              107 W 13TH STREET                                                                                           CHANDLER           OK      74834
BLAKNEY, ROCHELLE                            ADDRESS ON FILE
BLANCA MORALES                               1633 S 30TH ST                                                                                              MILWAUKEE          WI      53215
BLANCHARD INS SERVICES                       1916 S GORDON                                                                                               ALVIN              TX      77511
BLANCHARD MERRIAM ADEL                       & KIRKLAND PA TRST                        4 SOUTHEAST BROADWAY STREET                                       OCALA              FL      34471
BLANCHARD TOWN                               BLANCHARD TOWN ‐ TAX COL                  P O BOX 428                                                       BLANCHARD          LA      71009
BLANCHARD, ALLAN                             ADDRESS ON FILE
BLANCHARD, LAWRENCE                          ADDRESS ON FILE
BLANCHARD, MELISSA                           ADDRESS ON FILE
BLANCHARD, MERRIAM, ADEL & KIRKLAND, PA      PO BOX 1869                               4 SOUTHEAST BROAD STREET                                          OCALA              FL      34478‐1869
BLANCHARD, STEPHANIE                         ADDRESS ON FILE
BLANCHARDVILLE VILLAGE                       BLANCHARDVILLE VLG TREAS                  PO BOX 9                                                          BLANCHARDVILLE     WI      53516
BLANCHE DIXON AND ROY J. DIXON JR.           PRO SE                                    ROY JOE AND BLANCHE DIXON                    163 RIVERA COURT     ROYAL PALM BEACH   FL      33411
BLANCHEAD INSURANCE                          1201 E MULBERRY                                                                                             ANGELTON           TX      77515
BLANCO COUNTY CENTRAL AP                     BLANCO CAD ‐ TAX COLLECT                  P O BOX 338                                                       JOHNSON CITY       TX      78636
BLANCO INS ASSOC                             1460 E 4TH AVE                                                                                              HIALEAH            FL      33010
BLAND & ASSOCS                               166 N UNIVERSITY DR                                                                                         PEMBROKE PINES     FL      33024
BLAND COUNTY                                 BLAND COUNTY ‐ TREASURER                  612 MAIN ST., STE 101                                             BLAND              VA      24315
BLAND, MONTREY                               ADDRESS ON FILE
BLAND, PAULA                                 ADDRESS ON FILE
BLAND, THOMAS                                ADDRESS ON FILE
BLANDFORD TOWN                               BLANDFORD TOWN ‐ TAX COL                  1 RUSSELL STAGE ROAD‐SUI                                          BLANDFORD          MA      01008
BLANK ROME LLP                               1 LOGAN SQUARE                            130 N 18TH ST                                                     PHILADELPHIA       PA      19103‐6998
BLANK ROME, LLP                              ONE LOGAN SQUARE, 130 N. 18TH STREET                                                                        PHILADELPHIA       PA      19103‐6998
BLANKENSHIP INSURANCE                        4916 COLLEY AVE                                                                                             NORFOLK            VA      23505
BLANKENSHIP, JOHN                            ADDRESS ON FILE
BLANKET INSURANCE                            13284 P O ND SPRING RD STE 303                                                                              AUSTIN             TX      78729
BLANKS, DARIUS                               ADDRESS ON FILE
BLANTON APPRAISALS                           P.O. BOX 1336                                                                                               MOREHEAD CITY      NC      28557
BLASCZYK CONTRACTING LLC                     188 GREENRIDGE CIRCLE                                                                                       LEAGUE CITY        TX      77573
BLASDELL VILLAGE                             BLASDELL VILLAGE ‐ CLERK                  121 MIRIAM AVENUE                                                 BLASDELL           NY      14219
BLASETTI, PAUL                               ADDRESS ON FILE




                                                                                                                   Page 97 of 998
                                         19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   101 of 1004
Creditor Name                               Address1                             Address2                                    Address3                        City               State   Zip          Country
BLASINGAME GROUP, INC.                      GINGER BLASINGAME                    STAR REALTORS                               1735 PONTOON ROAD               GRANITE CITY       IL      62040
BLASKO, MARK                                ADDRESS ON FILE
BLASKOWSKI, BRYON                           ADDRESS ON FILE
BLATSTEIN, ERIC                             ADDRESS ON FILE
BLAWNOX BORO                                BLAWNOX BORO ‐ TAX COLLE             310 WALNUT STREET                                                           PITTSBURGH         PA      15238
BLAXBERG GRAYSON KUKOFF &                   FORTEZA PA                           25 SE 2ND AVENUE STE 730                                                    MIAMI              FL      33131
BLAYLOCK, TONI                              ADDRESS ON FILE
BLAZE RESTORATION INC                       5310 AVE OF THE CITIES                                                                                           MOLINE             IL      61265
BLAZO YANES                                 7001 EDWING AVE NE                                                                                               ALBUQUERQUE        NM      87110
BLEAU FONTAINE NUMBER TWO                   7575 WEST FLAGLER ST.                SUITE 206                                                                   MIAMI              FL      33144
BLECHA, TERRENCE                            ADDRESS ON FILE
BLECKLEY COUNTY                             BLECKLEY CO‐TAX COMMISSI             112 NORTH 2ND ST                                                            COCHRAN            GA      31014
BLECKLEY COUNTY TAX COLLECTOR               112 NORTH 2ND STREET                                                                                             COCHRAN            GA      31014
BLEDSOE COUNTY                              BLEDSOE COUNTY‐TRUSTEE               PO BOX 335                                                                  PIKEVILLE          TN      37367
BLEDSOE INSURANCE AGENCY                    5143 69TH STREET                                                                                                 LUBBOCK            TX      79424
BLEDSOE, DONTE                              ADDRESS ON FILE
BLEDSOE, RAYE                               ADDRESS ON FILE
BLEECKER BRODEY & ANDREWS                   9247 N MERIDIAN ST STE 101                                                                                       INDIANAPOLIS       IN      46260
BLEECKER TOWN                               TONI JOHNSON ‐ TAX COLLE             105 COUNTY HIGHWAY 112                                                      GLOVERSVILLE       NY      12078
BLEEKER, BRODY ANDREWS                      9247 N. MERIDIAN STREET              SUITE 101                                                                   INDIANAPOLIS       IN      46260
BLEND LABS INC                              415 KEARNY STREET                                                                                                SAN FRANCISCO      CA      94108
BLEND LABS, INC.                            ATTN: GENERAL COUNSEL                100 MONTGOMERY STREET                       SUITE 2500                      SAN FRANCISCO      CA      94104
BLEND LABS, INC.                            ATTN: HEAD OF LEGAL                  100 MONTGOMERY STREET                       SUITE 2500                      SAN FRANCISCO      CA      94104
BLENDON TOWNSHIP                            BLENDON TOWNSHIP ‐ TREAS             7161 72ND AVE                                                               HUDSONVILLE        MI      49426
BLESSED PLUMBING INC                        2288 STEMEN RD NW                                                                                                BALTIMORE          OH      43105
BLESSED ROOFING COMPANY                     LLC                                  2816 SOUTHSHORE DRIVE                                                       GRAPEVINE          TX      76051
BLEYMAN, OLEG                               ADDRESS ON FILE
BLG APPRAISAL GROUP INC                     2701 LAWRENCE ST 14                                                                                              DENVER             CO      80205
BLICK, DAWN                                 ADDRESS ON FILE
BLINDS AND BEYOND BY WIKLER INC             7400 E PINNACLE PEAK RD STE 208                                                                                  SCOTTSDALE         AZ      85255
BLISS & GLENNON INC                         435 N. PACIFIC COAST HWY             SUITE 200                                                                   REDONDO BEACH      CA      90277
BLISS TOWNSHIP                              BLISS TOWNSHIP ‐ TREASUR             PO BOX 112                                                                  LEVERING           MI      49755
BLISSARD MANAGEMENT REALTY, INC.            10310 W MARKHAM SUITE 193                                                                                        LITTLE ROCK        AR      72205
BLISSFIELD TOWNSHIP                         BLISSFIELD TWP ‐ TREASUR             PO BOX 58                                                                   BLISSFIELD         MI      49228
BLISSFIELD VILLAGE                          BLISSFIELD VILLAGE ‐ TRE             PO BOX 129                                                                  BLISSFIELD         MI      49228
BLITT & GAINES PC                           661 GLENN AVE                                                                                                    WHEELING           IL      60090
BLOCK III HOMEOWNERS ASSOCIATION, INC.      181 CENTER ROAD                                                                                                  VENICE             FL      34285
BLOCK, DARRYL                               ADDRESS ON FILE
BLOCK, SARA                                 ADDRESS ON FILE
BLOCK, TODD                                 ADDRESS ON FILE
BLOCKER HOMES LLC                           3900 COLONIAL BLVD STE 1                                                                                         FORT MYERS         FL      33966
BLODGETT, SAMANTHA                          ADDRESS ON FILE
BLOOM REALTY & INS INC                      3542 ATLANTIC AVE                                                                                                ATLANTIC CITY      NJ      08401
BLOOM, JANE                                 ADDRESS ON FILE
BLOOMBERG (GP) FINANCE, LLC                 ATTN: GENERAL COUNSEL                THE PARK AVENUE TOWER                       65 EAST 55TH ST, 35TH FLOOR     NEW YORK           NY      10022
BLOOMBERG FINANCE LP                        ATTN: GENERAL COUNSEL                731 LEXINGTON AVENUE                                                        NEW YORK           NY      10022
BLOOMBERG FINANCE LP                        PO BOX 416604                                                                                                    BOSTON             MA      02241‐6604
BLOOMER CITY                                BLOOMER CITY TREASURER               1503 MAIN ST                                                                BLOOMER            WI      54724
BLOOMER TOWNSHIP                            BLOOMER TOWNSHIP ‐ TREAS             PO BOX 261                                                                  CARSON CITY        MI      48811
BLOOMFIELD                                  BLOOMFIELD CITY ‐ COLLEC             P.O. BOX 350                                                                BLOOMFIELD         MO      63825
BLOOMFIELD CEN SCH (COMB                    BLOOMFIELD CS‐TAX COLLEC             45 MAPLE AVENUE, SUITE A                                                    BLOOMFIELD         NY      14469
BLOOMFIELD CITY                             CITY OF BLOOMFIELD ‐ CLE             PO BOX 206                                                                  BLOOMFIELD         KY      40008
BLOOMFIELD CLUB I HOMEOWNERS ASSOC          215 WILLIAM STREET                                                                                               BENSENVILLE        IL      60106
BLOOMFIELD CONSTRUCTION                     1717 TELEGRAPH RD                                                                                                BLOOMFIELD HILLS   MI      48302
BLOOMFIELD HILLS CITY                       CITY ‐ TREASURER TREASUR             45 E LONG LAKE RD                                                           BLOOMFIELD HILLS   MI      48304
BLOOMFIELD MUTUAL                           PO BOX 127                                                                                                       SPRING VALLEY      MN      55975
BLOOMFIELD TOWN                             BLOOMFIELD TOWN‐ TAX COL             800 BLOOMFIELD AVE                                                          BLOOMFIELD         CT      06002
BLOOMFIELD TOWN                             BLOOMFIELD TWN TREASURER             P.O. BOX 704                                                                PELL LAKE          WI      53157
BLOOMFIELD TOWN                             BLOOMFIELD TWN TREASURER             W1301 APACHE DR.                                                            FREMONT            WI      54940
BLOOMFIELD TOWNSHIP                         BLOOMFIELD TWP ‐ TAX COL             3375 LAFAYETTE RD                                                           BAKERS SUMMIT      PA      16673
BLOOMFIELD TOWNSHIP                         BLOOMFIELD TWP ‐ TAX COL             35441 CIRCUIT DR                                                            UNION CITY         PA      16438
BLOOMFIELD TOWNSHIP                         BLOOMFIELD TWP ‐ TREASUR             4200 TELEGRAPH RD ‐ BOX                                                     BLOOMFIELD HILLS   MI      48303
BLOOMFIELD TOWNSHIP                         BLOOMFIELD TWP‐COLLECTOR             1 MUNICIPAL PLAZA                                                           BLOOMFIELD         NJ      07003
BLOOMFIELD VILLAGE                          BLOOMFIELD VLG TREASURER             P.O. BOX 609                                                                PELL LAKE          WI      53157
BLOOMFIELD VILLAGE (CMBN                    BLOOMFIELD VILLAGE ‐ CLE             PO BOX 459                                                                  BLOOMFIELD         NY      14469
BLOOMGREN, JASON                            ADDRESS ON FILE
BLOOMING GROVE TOWN                         BLOOMING GROVE TN‐RECEIV             6 HORTON ROAD                                                               BLOOMING GROVE     NY      10914
BLOOMING GROVE TOWN                         BLOOMING GROVE TWN TREAS             1880 S STOUGHTON RD                                                         MADISON            WI      53716
BLOOMING GROVE TOWNSHIP                     BLOOMING GROVE TWP ‐ COL             P.O BOX 35                                                                  TAFTON             PA      18464
BLOOMINGBURGH VILLAGE                       BLOOMINGBURGH VIL‐COLLEC             PO BOX 341                                                                  BLOOMINGBURG       NY      12721




                                                                                                            Page 98 of 998
                                        19-10412-jlg           Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    102 of 1004
Creditor Name                              Address1                               Address2                                    Address3     City               State   Zip          Country
BLOOMINGDALE BORO                          BLOOMINGDALE BORO ‐ COLL               101 HAMBURG TURNPIKE                                     BLOOMINGDALE       NJ      07403
BLOOMINGDALE TOWNSHIP                      BLOOMINGDALE TWP ‐ TREAS               PO BOX 11                                                BLOOMINGDALE       MI      49026
BLOOMINGDALE VILLAGE                       BLOOMINGDALE VLG ‐ TREAS               PO BOX 236                                               BLOOMINGDALE       MI      49026
BLOOMQUIST, PETER                          ADDRESS ON FILE
BLOOMSBURG S.D./BEAVER T                   BLOOMSBURG AREA SD ‐ COL               301 E 2ND ST (TOWN HALL)                                 BLOOMSBURG         PA      17815
BLOOMSBURG S.D./BLOOMSBU                   BLOOMSBURG AREA SD ‐ COL               301 E SECOND ST(TOWN HAL                                 BLOOMSBURG         PA      17815
BLOOMSBURG S.D./HEMLOCK                    BLOOMSBURG SD ‐TAX COLLE               116 FROSTY VALLEY RD                                     BLOOMSBURG         PA      17815
BLOOMSBURG S.D./MAIN TWP                   BLOOMSBURG AREA SD ‐ COL               330 SCENIC AVE                                           BLOOMSBURG         PA      17815
BLOOMSBURG TOWNSHIP                        BLOOMSBURG TWP ‐ TAX COL               301 E 2ND ST                                             BLOOMSBURG         PA      17815
BLOOMSBURY BORO                            BLOOMSBURY BORO‐TAX COLL               91 BRUNSWICK AVENUE                                      BLOOMSBURY         NJ      08804
BLOOMSDALE                                 BLOOMSDALE CITY ‐ COLLEC               P O BOX 3                                                BLOOMSDALE         MO      63627
BLOOR, CHRISTIAN                           ADDRESS ON FILE
BLOSE, SCOTT                               ADDRESS ON FILE
BLOSS & DILLARD INC                        PO BOX 7878                                                                                     HUNTINGTON         WV      25778
BLOSSBURG BORO                             CO. TAX COLLECTION‐BLOSS               118 MAIN ST                                              WELLSBORO          PA      16901
BLOUNT COUNTY                              BLOUNT CO‐REV COMMISSION               220 2ND AVENUE EAST ‐ RO                                 ONEONTA            AL      35121
BLOUNT COUNTY                              BLOUNT COUNTY‐TRUSTEE                  347 COURT ST                                             MARYVILLE          TN      37804
BLOUNT COUNTY JUDGE OF PROBATE             220 2ND AVE E, RM 101                                                                           ONEONTA            AL      35121
BLOUNT COUNTY MTL                          P O BOX 496                                                                                     ALCOA              TN      37701
BLOUNT COUNTY MUTUAL                       319 SANDERSON ST                                                                                ALCOA              TN      37701
BLOUNT COUNTY REVENUE COMMISSION           220 SECOND AVE E, ROOM 102                                                                      ONEONTA            AL      35121
BLOUNT, CHEVEL                             ADDRESS ON FILE
BLOUNT, MEGHAN                             ADDRESS ON FILE
BLOUNT, MICHAEL                            ADDRESS ON FILE
BLOWE, MONIQUE                             ADDRESS ON FILE
BLOWING ROCK TOWN                          BLOWING ROCK TOWN ‐ COLL               P O BOX 47                                               BLOWING ROCK       NC      28605
BLOXHAM, RYAN                              ADDRESS ON FILE
BLOXOM TOWN                                BLOXOM TOWN ‐ TREASURER                P O BOX 217                                              BLOXOM             VA      23308
BLS CONSTRUCTION INC                       PO BOX 41810                                                                                    MESA               AZ      85274‐1810
BLTDAT ESTATES                             11834 SW 240TH TERRACE                                                                          HOMESTEAD          FL      33032
BLU SKY RESTORATION                        9767 E EASTER AV                                                                                CENTENNIAL         CO      80112
BLUCKSBERG MTN WATER ASSOCIATION           8077 BLUCKSBERG DR                                                                              STURGIS            SD      57785
BLUE BELL FARMS HOA                        PO BOX 64894                                                                                    PHOENIX            AZ      85082‐4894
BLUE CHIP AGENCY                           1040 DON DIEGO STE 1                                                                            SANTA FE           NM      87505
BLUE CLOUD EXTERMINATORS                   3183 WILSHIRE BLVD                     SUITE 510                                                LOS ANGELES        CA      90010
BLUE DANUBE CONTRACTING LLC                JOHN H. ELAMAD                         4639 GULF STARR DRIVE                                    DESTIN             FL      32541
BLUE EARTH COUNTY                          BLUE EARTH COUNTY ‐ TREA               P O BOX 3567                                             MANKATO            MN      56002
BLUE EARTH COUNTY TREASURER                P.O. BOX 3567                                                                                   MANKATO            MN      56002
BLUE FALLS, LLC.                           706 DALLAS ST.                                                                                  HUNTSVILLE         AL      35801
BLUE HERON CONSTRUCTION                    SERVICES LLC                           15623 RIO DEL SOL DR                                     HOUSTON            TX      77083
BLUE HERON PINES HOMEOWNERS ASSOC INC      1000 BAILY BUNION DR                                                                            EGG HARBOR CITY    NJ      08215
BLUE HILL TOWN                             BLUE HILL TOWN ‐ TAX COL               P.O. BOX 412                                             BLUEHILL           ME      04614
BLUE HORIZON POOLS AND SPAS, INC.          616 W EVERGREEN CT                                                                              LONGWOOD           FL      32750
BLUE LAKE TOWNSHIP                         BLUE LAKE TWP ‐ TREASURE               1491 OWASSIPPE RD.                                       TWIN LAKE          MI      49457
BLUE LAKE TOWNSHIP                         TOWNSHIP ‐ TREASURER TRE               10599 TWIN LAKE RD NE                                    MANCELONA          MI      49659
BLUE LAMB                                  2775 VISTA PKWY G8                                                                              WEST PALM BEACH    FL      33411
BLUE LINE BUILDERS, INC.                   10728 PROSPECT AVE, SUITE B                                                                     SANTEE             CA      92071
BLUE MANGO HOME LLC                        4403 GRASS VALLEY ST                                                                            HOUSTON            TX      77018
BLUE MOON POOLS, INC.                      8606 ARGANT ST. SUITE H                                                                         SANTEE             CA      92072
BLUE MOUNDS VILLAGE                        TAX COLLECTOR                          PO BOX 189                                               BLUE MOUNDS        WI      53517
BLUE MOUNTAIN S.D./ WAYN                   WAYNE TWP ‐ TAX COLLECTO               2 MILLERS RD.                                            SCHUYKILL HAVEN    PA      17972
BLUE MOUNTAIN S.D./AUBUR                   MARLENE NAFZINGER‐TX COL               451 PEARSON ST POB 207                                   AUBURN             PA      17922
BLUE MOUNTAIN S.D./CRESS                   BLUE MOUNTAIN SD ‐ COLLE               3 BEECH ST                                               CRESSONA           PA      17929
BLUE MOUNTAIN S.D./DEER                    DEER LAKE BORO ‐ TAX COL               312 MAPLE BLVD.                                          ORWIGSBURG         PA      17961
BLUE MOUNTAIN S.D./E. BR                   E BRUNSWICK TWP‐TAX COLL               11 COLD RUN ROAD                                         NEW RINGGOLD       PA      17960
BLUE MOUNTAIN S.D./NORTH                   BLUE MT. SD ‐ TAX COLLEC               540 ROUTE 61 SOUTH                                       SCHUYLKILL HAVEN   PA      17972
BLUE MOUNTAIN S.D./WEST                    JOY NOECKER ‐ TAX COLLEC               251 GREEN TREE DR                                        AUBURN             PA      17922
BLUE MOUNTAIN SD/ORWIGSB                   BLUE MOUNTAIN SD ‐ COLLE               413 N WARREN ST                                          ORWIGSBURG         PA      17961
BLUE MTN. S/D ‐ NEW RING                   NEW RINGGOLD BORO ‐ COLL               P.O. BOX 252                                             NEW RINGGOLD       PA      17960
BLUE NAIL ENTERPRISES                      366 W. INTERSTATE 30                                                                            GARLAND            TX      75043
BLUE NAIL ENTERPRISES &                    HAROLD & TRACY LEWIS                   366 WINTERSTATE 30                                       GARLAND            TX      75043
BLUE OAKS PUBLIC ADJUSTING                 SCOTT ALLEN JENKINS                    224 SAPPHIRE AVENUE                                      NEWPORT BEACH      CA      92662
BLUE RIBBON ROOFING                        16245 SINGAPORE LN                                                                              JERSEY VILLAGE     TX      77040
BLUE RIDGE AREA S.D./HAL                   TERRY GOFF ‐ TAX COLLECT               207 MAIN ST.                                             HALLSTEAD          PA      18822
BLUE RIDGE CONDOMINIUM 1                   877 GOLF LANE                                                                                   MEDFORD            NY      11763
BLUE RIDGE ENERGY WORKS, LLC               1178 CHESTNUT GROVE RD                                                                          BOONE              NC      28607
BLUE RIDGE HOA, INC.                       UNITED COMMUNITY MANAGEMENT CORP.      11784 WEST SAMPLE RD.                                    CORAL SPRINGS      FL      33065
BLUE RIDGE INSURANCE LLC                   152 ORVIN LANCE CONNE                  SUITE C                                                  BLUE RIDGE         GA      30513
BLUE RIDGE MANOR CITY                      BLUE RIDGE MANOR ‐ CLER                10000 SHELBYVILLE ROAD,                                  LOUISVILLE         KY      40223
BLUE RIDGE MOUNTAIN CLUB                   PO BOX 580                                                                                      ARDEN              NC      28704




                                                                                                             Page 99 of 998
                                         19-10412-jlg             Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                               Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   103 of 1004
Creditor Name                               Address1                             Address2                                      Address3                                     City              State   Zip          Country
BLUE RIDGE PEST CONTROL                     ROBERT LEE PARNELL JR                132 ROCKFORD RD                                                                            COLLINSVILLE      VA      24078
BLUE RIDGE S.D./ NEW MIL                    KAREN GUDYKUNST ‐ TX COL             364 HARFORD RD                                                                             NEW MILFORD       PA      18834
BLUE RIDGE S.D./JACKSON                     SUSAN PEASE ‐ TAX COLLEC             366 PEASE FARM RD                                                                          SUSQUEHANNA       PA      18847
BLUE RIDGE SCH DIST‐GREA                    LORI L ZAWISKI‐TAX COLLE             504 WASHINGTON STREET                                                                      GREAT BEND        PA      18821
BLUE RIDGE SCH DIST‐NEW                     AMY HINE ‐ TAX COLLECTOR             6147 TINGLEY LK RD                                                                         NEW MILFORD       PA      18834
BLUE RIDGE WEST MUD  L                      BLUE RIDGE WEST MUD COLL             11111 KATY FRWY 725                                                                        HOUSTON           TX      77079
BLUE RIVER VILLAGE                          BLUE RIVER VLG TREASURER             PO BOX 217/ 201 CLINTON                                                                    BLUE RIVER        WI      53518
BLUE ROBIN CONTRACTING SERVICE LLC          ONEIL THOMAS                         ONEIL THOMAS                                  822 GUILFORD AVENUE                          BALTIMORE         MD      21202
BLUE SAGE HOME OWNERS ASSOCIATION           810 LINCOLN CT                                                                                                                  PALISADE          CO      81526
BLUE SKY APPRAISALS LLC                     2742 NE 13 TERRACE                                                                                                              POMPANO BEACH     FL      33064
BLUE SKY BUILDERS INC                       424 OGDEN AV                                                                                                                    DOWNERS GROVE     IL      60515
BLUE SKY ROOFING LLC                        1108 LAVACA 110                                                                                                                 AUSTIN            TX      78701
BLUE SKYS ROOFING &                         REMODELING                           6073 E CAMBELL RD                                                                          NEW CAMBRIA       KS      67470
BLUE SQUARE BUILDERS INC                    PO BOX 8                                                                                                                        MOUNTAIN TOP      PA      18707
BLUE SQUARE BUILDERS, INC.                  P.O. BOX 8                                                                                                                      MOUNTAINTOP       PA      18707
BLUE VALLEY HANDCRAFTS                      3501 SUNRISE BLVD STE1                                                                                                          SODA SPRINGS      CA      95724
BLUE VALLEY INS                             276 S MAIN ST                                                                                                                   SPRINGVILLE       UT      84663
BLUEBONNET INS CO                           9110 I10 WEST SUITE 150                                                                                                         SAN ANTONIO       TX      78230
BLUEFIELD TOWN                              BLUEFIELD TOWN ‐ TREASUR             P.O. BOX 1026                                                                              BLUEFIELD         VA      24605
BLUELICK COMMONS PROPERTY                   OWNERS ASSOCIATION INC               PINEGROVE ROAD BOX A‐13                                                                    LONACONING        MD      21539
BLUEPRINT INDUSTRIAL CONTRACTORS            LEVERRIA BELTON                      360 NW 183 ST. SUITE B                                                                     MIAMI             FL      33168
BLUEPRINT INS GROUP INC                     357 N SHELMORE STE 1C                                                                                                           MT PLEASANT       SC      29464
BLUESTONE BROKERAGE LLC                     84 BUSINESS PARK DR 111                                                                                                         ARMONK            NY      10504
BLUESTONE RIDGE POA                         PO BOX 362                                                                                                                      MILFORD           PA      18337
BLUETT, JONATHAN                            ADDRESS ON FILE
BLUEWATER REALTY GROUP                      2543 CRAWFORDVILLE HWY SUITE1                                                                                                   CRAWFORDVILLE     FL      32327
BLUFF CITY                                  BLUFF CITY‐TAX COLLECTOR             PO BOX 70                                                                                  BLUFF CITY        TN      37618
BLUFFTON ROOFING CO                         1369 SE ST RD 116                                                                                                               BLUFFTON          IN      46714
BLUFORD, GAYLA                              ADDRESS ON FILE
BLUHM, RORY                                 ADDRESS ON FILE
BLUM INSURANCE AGENCY                       7404 HAMILTON AVE                                                                                                               CINCINNATI        OH      45231
BLUM, AARON                                 ADDRESS ON FILE
BLUMFIELD TOWNSHIP                          BLUMFIELD TOWNSHIP ‐ TRE             10705 JANES RD                                                                             REESE             MI      48757
BLUNT, TAMITHA                              ADDRESS ON FILE
BLUSKY RESTORATION CONTRACTORS, LLC         ADAM CUNNINGHAM                      9667 EAST EASTER AVENUE                                                                    CENTENNIAL        CO      80112
BLYTH APPRAISAL SERVICES INC                PO BOX 471                                                                                                                      LAKE OSWEGO       OR      97034
BLYTHE AND PAK CONSTRUCTION LLC             LEOPOLD BLYTHE                       8226 PICKERING ST                                                                          PHILADELPHIA      PA      19150
BLYTHE TOWNSHIP                             BLYTHE TWP ‐ TAX COLLECT             380 RIDGE RD                                                                               CUMBOLA           PA      17930
BM GENERAL REPAIRS LLC                      7066 SW 44 ST                                                                                                                   MIAMI             FL      33155
BMAC PLUMBING HTG & GAS                     115 MAPLE DR                                                                                                                    HARRISVILLE       RI      02830
BMC CONSTRUCTION                            7611 TURQUOISE LN                                                                                                               HOUSTON           TX      77055
BMCI CONTRACTING INC                        SUITE 503                            9260 BAY PLAZA BLVD                                                                        TAMPA             FL      33619
BMD EUROCRAFT INC                           313 LINDEN ST                                                                                                                   GLEN ELLYN        IL      60137
BMG REMODELING LLC                          3313 N 10TH ST                                                                                                                  OCEAN SPRINGS     MS      39564
BMG ROOFING INC                             4611 S UNI DR                                                                                                                   DAVIE             FL      33328
BMI HOME SERV & EST OF                      CHRIS WINT & DONNA WINT              2800N 6TH ST U 1 PMB279                                                                    SAINT AUGUSTINE   FL      32084
BMR INS                                     P O BOX 1025                                                                                                                    TUSTIN            CA      92781
BMS CAT OF TENNESSE LLC                     5144 HICKORY HOLLOW PKWY                                                                                                        ANTIOCH           TN      37013
BMS CONSTRUCTION                            772 OBERRY RD                                                                                                                   DUDLEY            NC      28333
BN CONSTRUCTION                             30807 APPLE GROVE WAY                                                                                                           FLAT ROCK         MI      48134
BNA                                         PO BOX 17009                                                                                                                    BALTIMORE         MD      21297‐1009
BNB MEJIA CONSTR LLC                        PO BOX 551                                                                                                                      FORT MORGAN       CO      80701
BNL CONSTRUCTION                            7307 FOXMONT LANE                                                                                                               HUMBLE            TX      77338
BNP COVERAGE                                216 22 JAMAICA AVE                                                                                                              QUEENS            NY      11428
BNP PARIBAS SECURITIES CORP.                ATTN: COLLATERAL MANAGEMENT          525 WASHINGTON BLVD.                                                                       JERSEY CITY       NJ      07310
BNP PARIBAS SECURITIES CORP.                ATTN: GENERAL COUNSEL                787 SEVENTH AVENUE                                                                         NEW YORK          NY      10019
BNY MELLION, ET AL.                         JOSHUA B. TRUMBULL, ESQ.             EMILY A. HARRIS, ESQ.                         JBT & ASSOCIATES, P.S. 106 E. GILMAN AVE     ARLINGTON         WA      98223
BNY MELLON                                  1 WALL STREET                                                                                                                   NEW YORK          NY      10286
BNY MELLON                                  ATTN: GENERAL COUNSEL                5505 N CUMBERLAND AVE                         SUITE 307                                    CHICAGO           IL      60656
BNY MELLON                                  ATTN: GENERAL COUNSEL                CLIENT SERVICE CENTER                         500 ROSS STREET ROOM 1380                    PITTSBURGH        PA      15262‐0001
BNY MELLON                                  DIANA S. EBRON                       KIM GILBERT EBRON                             7625 DEAN MARTIN DRIVE, SUITE 110            LAS VEGAS         NV      89139
BNY MELLON                                  GIOVANNI RAIMONDI                    RAI LAW, LLC                                  1051 PERIMETER DRIVE, SUITE 400              SCHAUMBURG        IL      60173
BNY MELLON                                  MARY LEIGH ARNOLD, PA                749 JOHNNIE DODDS BOULEVARD, SUITE B                                                       MT. PLEASANT      SC      29464
BNY MELLON                                  PO BOX 392015                                                                                                                   PITTSBURGH        PA      15251‐9015
BNY MELLON CAPITAL MARKETS, LLC             ATTN: JOHN KELLY                     101 BARCLAY STREET, 3W                                                                     NEW YORK          NY      10286
BNY MELLON TRUST COMPANY, ET AL.            HOOD & LAY, LLC                      RHONDA STEADMAN HOOD                          1117 22ND STREET SOUTH                       BIRMINGHAM        AL      35205
BNY MELLON TRUST COMPANY, N.A., ET AL.      MERCY CARTER, L.L.P.                 W. DAVID CARTER                               1724 GALLERIA OAKS DRIVE                     TEXARKANA         TX      75503
BNY MELLON, ET AL.                          AKERMAN LLP                          KAREN P. CICCONE;  ALICA Y. HOU               601 WEST FIFTH STREET, # 300                 LOS ANGELES       CA      90071
BNY MELLON, ET AL.                          GEORGE ROWE BURMEISTER (PRO SE)      4221 AMAU ST.                                                                              HONOLULU          HI      96816
BNY MELLON, ET AL.                          NORTHEAST JUSTICE CENTER             AMY ANTHONY                                   NORTHEAST JUSTICE CENTER, SUITE 302          LOWELL            MA      01852




                                                                                                             Page 100 of 998
                                          19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  104 of 1004
Creditor Name                                Address1                           Address2                                      Address3                          City              State   Zip        Country
BNY MELLON, ET AL.                           RICHARD A. MERKER, ESQ.            LAW OFFICES OF DAMON M. SENAHA LLLC           1188 BISHOP STREET, STE 3500A     HONALULU          HI      96813
BNY MELLON, ET AL.                           STUART E. RAGAN, ESQ.              55 CHURCH ST., #55‐A                                                            WAILUKU           HI      96793
BNY MELLON, ET AL.                           THE DANN LAW FIRM                  BRIAN D. FLICK, ESQ                           810 SYCAMORE ST, THIRD FLOOR      CINCINNATI        OH      45202
BOA MHC TRUST II SR/SUB PTC SE 1997‐1        BNY MELLON TRUST COMPANY N.A.      BNY MELLON TRUST CO N.A.  AS TRUSTEE          CORPORATE TRUST ‐ MBS             PITTSBURGH        PA      15262
BOA MHC TRUST III SR/SUB PTC SES 1997‐2      BNY MELLON TRUST COMPANY N.A.      BNY MELLON TRUST CO N.A.  AS TRUSTEE          CORPORATE TRUST ‐ MBS             PITTSBURGH        PA      15262
BOA MHC TRUST IV SR/SUB PTC SE 1998‐1        BNY MELLON TRUST COMPANY N.A.      BNY MELLON TRUST CO N.A.  AS TRUSTEE          CORPORATE TRUST ‐ MBS             PITTSBURGH        PA      15262
BOA MHC TRUST SR/SUB PTC SE 1996‐1           BNY MELLON TRUST COMPANY N.A.      BNY MELLON TRUST CO N.A.  AS TRUSTEE          CORPORATE TRUST ‐ MBS             PITTSBURGH        PA      15262
BOA MHC TRUST V SR/SUB PTC SE 1998‐2         BNY MELLON TRUST COMPANY N.A.      BNY MELLON TRUST CO N.A.  AS TRUSTEE          CORPORATE TRUST ‐ MBS             PITTSBURGH        PA      15262
BOARD OF CNTY CMSN POLK CNTY, FLORIDA        330 WEST CHURCH STREET                                                                                             BARTOW            FL      33831
BOARD OF CNTY CMSNS                          COLLIER CNTY UTIL BILLING          & CUSTOMER SERV                               4420 MERCANTILE AVENUE            NAPELS            FL      34104
BOARD OF CNTY CMSNS PALM BEACH CNTY          P.O. BOX 4036                                                                                                      WEST PALM BEACH   FL      33402
BOARD OF COUNTY COMMISSIONER                 11805 SW 26 STREET                 SUITE 230                                                                       MIAMI             FL      33175
BOARD OF COUNTY COMMISSIONERS                7391 COLLEGE PARKWAY                                                                                               FORT MYERS        FL      33073
BOARD OF COUNTY COMMISSIONERS                ISAAC RUFFIN                       HILLSBOROUGH COUNTY CODE ENFORCEMENT          3629 QUEEN PALM DRIVE             TAMPA             FL      33619
BOARD OF COUNTY COMMISSIONERS                PALM BEACH COUNTY                  2300 NORTH JOG ROAD                                                             WEST PALM BEACH   FL      33411
BOARD OF PUBLIC UTILITIES                    2416 SYNDER AVE                    P O BOX 1469                                                                    CHEYENNE          WY      82001
BOARD OF PUBLIC UTILITIES                    P. O. BOX 460                                                                                                      PARIS             TN      38242
BOARD OF WATER COMMISSIONER                  204 3RD STREET                                                                                                     STILLWATER        MN      55082
BOARD OF WATER COMMISSIONERS                 204 THIRD ST N                                                                                                     STILLWATER        MN      55082
BOARD OF WATER COMMISSIONERS                 27 W MAIN ST                                                                                                       NEW BRITAIN       CT      06051
BOARD OF WATER COMMISSIONERS                 27 WEST MAIN STREET, ROOM 104      PO BOX 2080                                                                     HARTFORD          CT      06145‐2080
BOARD OF WATER SUPPLY CITY OF MT VERNON      CITY HALL                          ROOM 2                                                                          MOUNT VERNON      NY      10550
BOARD OF WATER SUPPLY CITY OF MT VERNON      P O BOX 271 1 ROOSEVELT SQ         CITY HALL ‐ ROOM 2                                                              MOUNT VERNON      NY      10550
BOARD OF WATER WORKS                         P.O. BOX 755                                                                                                       PUEBLO            CO      81002‐0755
BOARDEFFECT, LLC                             ATTN: GENERAL COUNSEL              161 LEVERINGTON AVENUE                        SUITE 1001                        PHILADELPHIA      PA      19127
BOARDMAN APPRAISAL ASSOC                     3890 MORNINGSIDE DR                                                                                                TRAVERSE CITY     MI      49684
BOARDMAN HAMILTON CO                         8459 RIDGE AVE                                                                                                     PHILADELPHIA      PA      19128
BOARDMAN TOWNSHIP                            BOARDMAN TOWNSHIP ‐ TREA           PO BOX 88                                                                       S BOARDMAN        MI      49680
BOARDVANTAGE
BOARDVANTAGE INC                             NASDAQ‐BOARDVANTAGE INC            PO BOX 780700                                                                   PHILADELPHIA      PA      19178
BOARDVANTAGE, INC.                           ATTN: GENERAL COUNSEL              4300 BOHANNON DRIVE                           SUITE 110                         MENLO PARK        CA      94025
BOARDWALK CONTRACTORS                        INC                                40524 12TH ST W                                                                 PALMDALE          CA      93551
BOARDWALK PROPERTIES                         6622 GORDON ROAD                   UNIT F                                                                          WILMINGTON        NC      58411
BOARDWALK PROPERTIES                         ATTN: JUSTIN POTIER                3948 ATLANTIC AVE                                                               LONG BEACH        CA      90807
BOARDWALK PROPERTIES                         ATTN: MIKE POTIER                  3948 ATLANTIC AVENUE                                                            LONG BEACH        CA      90807
BOARDWALK PROPERTIES INC                     3948 ATLANTIC AVE                                                                                                  LONG BEACH        CA      90807
BOATENG, JOSEPHINE                           ADDRESS ON FILE
BOATES BROTHERS GENERAL CONTRACTING LLC      ALLEN BOATES                       1005 LANGLEY STREET                                                             TRAINER           PA      19061
BOATRIGHT CONST                              810 E  PARK                                                                                                        MCALESTER         OK      74501
BOB ASSAF &                                  NANCY ASSAF                        624 GLENDEVON PL                                                                ANDOVER           KS      67002
BOB BEHRENDS ROOFING LLC                     614 5TH AV                                                                                                         GREELEY           CO      80631
BOB BEHRENDS ROOFING, INC.                   614 5TH AVE                                                                                                        GREELEY           CO      80631
BOB BLAKE APPRAISAL CO INC                   2070 MOSELEY RD                                                                                                    MOSELEY           VA      23120
BOB BOYCE PAINTING, INC                      PO BOX 600043                                                                                                      SAN DIEGO         CA      92160
BOB COLVIN
BOB EVANS AGENCY                             123 N UNION AVE 104                                                                                                CRANFORD          NJ      07016
BOB GREEN SIDING CO INC                      P.O. BOX 1338                                                                                                      MECHANICSVILLE    MD      20659
BOB HART AGENCY                              7828 VANCE DR STE 205                                                                                              ARVADA            CO      80003
BOB HAYES CONSTRUCTION                       2505 S CO RD 625 E                                                                                                 PLAINFIELD        IN      46168
BOB HAYES CONSTRUCTION                       COMPANY LLC                        2505 S CO RD 625 E                                                              PLAINFIELD        IN      46168
BOB HEINMILLER AIR CONDITIONING, INC.        1537 W. SMITH ST.                                                                                                  ORLANDO           FL      32804
BOB HILSON & CO INC                          LAURIE VEGA                        522 W MOWRY DR                                                                  HOMESTEAD         FL      33030
BOB ISGRIGG & ASSOCIATES                     ROBERT L. ISGRIGG                  518 E. COURT AVE.                                                               JEFFERSONVILLE    IN      47130
BOB LEIGH & ASSOCIATES                       6900 COBBLESTONE BLVD.                                                                                             SOUTHAVEN         MI      38672
BOB MCKEE LAKE COUNTY TAX COLLECTOR          PO BOX 327                                                                                                         TAVARES           FL      32778
BOB MCNAUGHTON AGENCY                        1340 N GREAT NECK RD1256                                                                                           VIRGINIA BEACH    VA      23454
BOB MIMS                                     1488 BUTLER DR                                                                                                     SAN ANGELO        TX      76904
BOB PEAL APPRAISALS                          21044 WOODSIDE LANE                                                                                                PARKER            CO      80138
BOB SMITH PLUMBING                           C & M HOFFMEISTER                  1101 NW 6TH ST                                                                  POMPANO BEACH     FL      33069
BOB THE BUILDER INC                          600 MIDDLE DR                                                                                                      ROSELLE           IL      60172
BOB, DONALD                                  ADDRESS ON FILE
BOBBI M. MARTIN, ET AL.                      CASTLE LAW GOUP, PA                BENJAMIN HILLARD                              13143 66TH STREET NORTH           LARGO             FL      33773
BOBBIE BANKS INS                             5445 ALMEDA ST 302                                                                                                 HOUSTON           TX      77004
BOBBIE BRADLEY, ET AL.                       SLOCUM LAW FIRM, PLLC              DAVID M. SLOCUM, JR., ESQ                     329 TATE STREET                   SENATOBIA         MS      88668
BOBBITT SURVEYING PA                         P O BOX 952                                                                                                        HENDERSON         NC      27536
BOBBITT, KARINA                              ADDRESS ON FILE
BOBBY BROWN INS AGENCY                       1531 N COLUMBIA ST                                                                                                 MILLEDGEVILLE     GA      31061
BOBBY DRUDE AND ASSOC.                       42299 PERRICONE DRIVE                                                                                              HAMMOND           LA      70403
BOBBY G JOHNSON                              ADDRESS ON FILE
BOBBY G SYTSMA                               ADDRESS ON FILE




                                                                                                            Page 101 of 998
                                          19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 105 of 1004
Creditor Name                                Address1                          Address2                                         Address3       City              State   Zip          Country
BOBBY HULL PROF GROUP                        4513 NESCONSET HWY                                                                                PORT              NY      11776
BOBBY JACKSON                                318 E JEFFERSON ST.                                                                               BROWNSVILLE       TN      38012
BOBBY JAMES                                  349 NW 17TH CT                                                                                    POMPANO BEACH     FL      33060
BOBBY L. GLOVER, ET AL.                      VANESSA J. JONES                  PO BOX 1554                                                     HATTIESBURG       MS      39403
BOBBY MCWILLIAMS                             171 DOVE HAVEN LANE                                                                               WEATHERFORD       TX      76085
BOBBY PIPPIN HANDYMAN SERV.                  BOBBY RAY PIPPIN                  6706 W. STATE LOOP 220                                          PLUM              TX      78945
BOBO, LATARYA                                ADDRESS ON FILE
BOBO, TERUKA                                 ADDRESS ON FILE
BOBS 24 HOUR MOBILE LOCKSMITH, INC.          509 LORD DUNMORE DRIVE                                                                            VIRGINIA BEACH    VA      23464
BOBS APPRAISAL SERVICE                       24313 AMBERLEAF COURT                                                                             LEESBURG          FL      34748
BOBS CONSTRUCTION                            BOBBY W. CLEMENTS                 8811 TIMBERBLUFF CRT.                                           INDIANAPOLIS      IN      46234
BOBS HEATING & COOLING                       CO                                PO BOX 411                                                      GROVER            MO      63040
BOBS LOCK & SAFE CTR                         1911 W BROADWAY 6                                                                                 MESA              AZ      85202
BOBS LOCKSMITH                               4249 PINTO ROAD                                                                                   KINGMAN           AZ      86401
BOBS ROOFING                                 MOOREHOUSE INC                    MOOREHOUSE INC                                   PO BOX 475     TORRINGTON        WY      82240
BOCA GLADES MASTER ASSOCIATION, INC.         8489 BOCA GLADES BLVD. E                                                                          BOCA RATON        FL      33434
BOCA LAKES CONDOMINIUM ASSOCIATION INC       8768 CHEVY CHASE DRIVE                                                                            BOCA RATON        FL      33433
BOCC                                         PO BOX 30702                                                                                      TAMPA             FL      33630‐3702
BOCCAROSSA INS                               1954 POST RD                                                                                      FAIRFIELD         CT      06824
BOCCAROSSA INS AGENCY                        95 MAIN STREET                                                                                    NORWALK           CT      06851
BOCK CONSTRUCTION, INC.                      KEVIN BOCK                        2407 WHISPERING PINE BLVD.                                      NAVARRE           FL      32566
BOCKERSTETTE, RYAN                           ADDRESS ON FILE
BOCKMAN, ANNETTE                             ADDRESS ON FILE
BODARY, MARK                                 ADDRESS ON FILE
BODDIE, CYDNEY                               ADDRESS ON FILE
BODELL, CRYSTAL                              ADDRESS ON FILE
BODELL, EMILY                                ADDRESS ON FILE
BODEN, NICOLE                                ADDRESS ON FILE
BODINE, ROBERT                               ADDRESS ON FILE
BOE BISHOP                                   1703 VIEW POINT CRT                                                                               TUMWATER          WA      98512
BOEGE, JOSHUA                                ADDRESS ON FILE
BOEGLIN, DONNA                               ADDRESS ON FILE
BOEHM, MEGAN                                 ADDRESS ON FILE
BOEHME, RAFAEL                               ADDRESS ON FILE
BOETGER APPRAISALS                           PO BOX 236                                                                                        YUCCA VALLEY      CA      92286
BOEUF & BERGER MUTUAL                        545 HAROLD H. MEYER DR                                                                            NEW HAVEN         MO      63068
BOFFY ENTERPRISES                            CYNTHIA ANN BOFFY                 1233 CR 2944                                                    ALBA              TX      75410
BOGALUSA CITY                                BOGALUSA CITY ‐ TAX COLL          P O BOX DRAWER 1179                                             BOGALUSA          LA      70429
BOGAN, TIFFANY                               ADDRESS ON FILE
BOGANY, PAMELA                               ADDRESS ON FILE
BOGEN LAW GROUP PA                           1 E BROWARD BLVD STE 700                                                                          FORT LAUDERDALE   FL      33301
BOGEN LAW GROUP PA                           200 S ANDREWS AVE SUITE 604                                                                       FORT LAUDERDALE   FL      33301
BOGEN LAW GROUP, P.A.                        1900 GLADES ROAD                  STE 300                                                         BOCA RATON        FL      33431
BOGEN LAW GROUP, P.A. TRUST ACCOUNT          1900 GLADES RD                    SUITE 300                                                       BOCA RATON        FL      33431
BOGEN LAW GROUP, P.A. TRUST ACCOUNT          MICHAEL BOGEN                     200 S. ANDREWS AVE, STE. 604                                    FT. LAUDERDALE    FL      33301
BOGEY CROSSING HOA                           1700 MICHAELWOOD COURT                                                                            SAINT CHARLES     MO      63303
BOGGESS, JESSE                               ADDRESS ON FILE
BOGGS TOWNSHIP                               BOGGS TWP ‐ TAX COLLECTO          390 HOOVER RD.                                                  TEMPLETON         PA      16259
BOGGS TOWNSHIP                               BOGGS TWP ‐ TAX COLLECTO          P.O. BOX 302                                                    MILESBURG         PA      16853
BOGGS TOWNSHIP                               PHYLLIS BUSH ‐ TAX COLLE          3165 LONG RUN RD                                                WEST DECATUR      PA      16878
BOGGS, KORIA                                 ADDRESS ON FILE
BOGNER, DONALD                               ADDRESS ON FILE
BOGOTA BORO                                  BOGOTA BORO ‐ TAX COLLEC          375 LARCH AVENUE                                                BOGOTA            NJ      07603
BOGUE PINES                                  2 N RIVERSIDE PLAZA STE 800                                                                       CHICAGO           IL      60606
BOHALL CONSTRUCTION LLC                      PO BOX 1071                                                                                       KREMMLING         CO      80459
BOHANNON APPRAISAL SERVICE                   1145 LUDWIG AVENUE                                                                                SANTA ROSA        CA      95407
BOHANNON, ANNER                              ADDRESS ON FILE
BOHATY, SHANNON                              ADDRESS ON FILE
BOHEME CONDOMINIUM ASSOCIATION, INC.         1075 WEST 68 STREET                                                                               HIALEAH           FL      33014
BOHEMIAN MUT INS ASSOC                       1309 S COUNTY RD                                                                                  TOLEDO            IA      52342
BOHMAN APPRAISAL SERVICES                    1591 CLEMSON DR                                                                                   EAGAN             MN      55122
BOHN, GABRIELLE                              ADDRESS ON FILE
BOHORFOUSH APPRAISAL SERVICE                 11331 MONTGOMERY ROAD                                                                             BELTSVILLE        MD      20705
BOILING SPRINGS UNITED METHODIST CHURCH      P. O. BOX 727                                                                                     COLUMBIA          SC      29202
BOISE CITY UTILITY BILLING                   150 NORTH CAPITOL BOULEVARD                                                                       BOISE             ID      83702
BOISE CITY UTILITY BILLING                   P.O. BOX 2600                                                                                     BOISE             ID      83701
BOISE COUNTY                                 BOISE COUNTY ‐ TREASURER          PO BOX 1300                                                     IDAHO CITY        ID      83631
BOJORQUEZ, JESSICA                           ADDRESS ON FILE
BOKA ENTERPRISES, INC.                       26916 HIDDEN ACRES CT                                                                             MECHANICSVILLE    MD      20659
BOKA ENTERPRISES, INC.                       BOB GAUGER                        26916 HIDDEN ACRES COURT                                        MECHANICSVILLE    MD      20659




                                                                                                              Page 102 of 998
                                       19-10412-jlg                Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                     Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        106 of 1004
Creditor Name                             Address1                                    Address2                                     Address3            City               State   Zip     Country
BOKF, N.A.                                ATTN: GENERAL COUNSEL                       INVESTMENT OPERATIONS 4TH FLOOR                                  OKLAHOMA CITY      OK      73124
BOKF, N.A.                                ATTN: GENERAL COUNSEL                       INVESTMENT OPERATIONS 4TH FLOOR              P.O. BOX  24148     OKLAHOMA CITY      OK      73124
BOKF, N.A.                                ATTN: GENERAL COUNSEL                       INVESTMENT OPERATIONS 4TH FLOOR              PO BOX 24128        OKLAHOMA CITY      OK      73124
BOLAND‐PHILLIPS, LISA                     ADDRESS ON FILE
BOLD                                      2440 MARCHMONT                                                                                               DAYTON             OH      45406
BOLD CITY ROOFING AND RESTORATION         NIEVES SOURCE, LLC                          21795 NE 125TH AVE                                               FORT MCCOY         FL      32134
BOLD ROOFING &                            SAMEER & ARTI KAPOOR                        11601 PLANO RD 108                                               DALLAS             TX      75243
BOLD ROOFING CO INC                       11601 PLANO RD 108                                                                                           DALLAS             TX      75243
BOLD ROOFING CO.                          RANDY JENKINS                               11601 PLANO RD. 108                                              DALLAS             TX      75243
BOLD ROOFING COMPANY INC                  & RICHARD&SANDRA CALVERT                    11601 PLANO RD 108                                               DALLAS             TX      75243
BOLDUC, MAUREEN                           ADDRESS ON FILE
BOLEN, LATIENA                            ADDRESS ON FILE
BOLES, GREGORY                            ADDRESS ON FILE
BOLGER GROUP                              1110 BETHLEHEM PIKE                                                                                          FLOURTOWN          PA      19031
BOLICK, CHRISTOPHER                       ADDRESS ON FILE
BOLIVAR BORO                              BOLIVAR BORO ‐ TAX COLLE                    PO BOX 52                                                        BOLIVAR            PA      15923
BOLIVAR CITY TAX COLLECT                  BOLIVAR CITY‐TAX COLLECT                    211 N WASHINGTON ST                                              BOLIVAR            TN      38008
BOLIVAR COUNTY                            BOLIVAR COUNTY‐TAX COLLE                    PO BOX 248                                                       CLEVELAND          MS      38732
BOLIVAR COUNTY CHANCERY CLERK             200 S COURT ST                                                                                               CLEVELAND          MS      38732
BOLIVAR COUNTY TAX COLLECTOR              200 S COURT ST                                                                                               CLEVELAND          MS      38732
BOLIVAR TOWN                              BOLIVAR TOWN‐ TAX COLLEC                    252 MAIN ST                                                      BOLIVAR            NY      14715
BOLIVAR‐RICHBURG CS                       BOLIVAR‐RICHBURG CS‐ COL                    100 SCHOOL STREET                                                BOLIVER            NY      14715
BOLLINGER COUNTY                          BOLLINGER COUNTY ‐ COLLE                    204 HIGH ST, SUITE 2                                             MARBLE HILL        MO      63764
BOLLINGER INSURANCE AGY                   994 W SHERMAN AVE BLDG 2                                                                                     VINELAND           NJ      08360
BOLLINGER, SUSAN                          ADDRESS ON FILE
BOLOTIN, ILYA                             ADDRESS ON FILE
BOLT CONSTRUCTION &                       ROOFING                                     748 HANLEY INDUSTRIAL CT                                         BRENTWOOD          MO      63144
BOLTEN, JOHN                              ADDRESS ON FILE
BOLTNAGI PC                               5600 ROYAL DANE MALL STE 21                                                                                  SAINT THOMAS       VI      00802
BOLTON & MENK, INC.                       1960 PREMIER DRIVE                                                                                           MANKATO            MN      56001
BOLTON CEN SCH (COMBINED                  BOLTON CS‐TAX COLLECTOR                     P.O. BOX 822                                                     BOLTON LANDING     NY      12814
BOLTON COMPANY APPRAISAL                  EXPRESS                                     9 PINE TREE TERRACE                                              SOUTH BURLINGTON   VT      05403
BOLTON TOWN                               BOLTON TOWN ‐ TAX COLLEC                    222 BOLTON CENTER RD                                             BOLTON             CT      06043
BOLTON TOWN                               BOLTON TOWN ‐ TAX COLLEC                    3045 THEODORE ROOSEVELT                                          WATERBURY          VT      05676
BOLTON TOWN                               BOLTON TOWN ‐ TAX COLLEC                    663 MAIN STREET                                                  BOLTON             MA      01740
BOLTON TOWN                               BOLTON TOWN ‐ TAX COLLEC                    A21 NINTH ST                                                     BOLTON             NC      28423
BOLTON TOWN                               BOLTON TOWN‐TAX COLLECTO                    PO BOX 7                                                         BOLTON LANDING     NY      12814
BOLZ, ERIC                                ADDRESS ON FILE
BOMBARDIER SR/SUB PTC SERIES 1998A        BNY MELLON TRUST COMPANY, N.A.              10161 CENTURION PARKWAY                                          JACKSONVILLE       FL      32256
BOMBARDIER SR/SUB PTC, SERIES 1998‐B      BNY MELLON TRUST COMPANY, N.A.              10161 CENTURION PARKWAY                                          JACKSONVILLE       FL      32256
BOMBARDIER SR/SUB PTC, SERIES 1998‐C      BNY MELLON TRUST COMPANY, N.A.              10161 CENTURION PARKWAY                                          JACKSONVILLE       FL      32256
BOMBARDIER SR/SUB PTC, SERIES 1999‐A      BNY MELLON TRUST COMPANY, N.A.              10161 CENTURION PARKWAY                                          JACKSONVILLE       FL      32256
BOMBARDIER SR/SUB PTC, SERIES 1999‐B      BNY MELLON TRUST COMPANY, N.A.              10161 CENTURION PARKWAY                                          JACKSONVILLE       FL      32256
BOMBARDIER SR/SUB PTC, SERIES 2000‐A      BNY MELLON TRUST COMPANY, N.A.              10161 CENTURION PARKWAY                                          JACKSONVILLE       FL      32256
BOMBARDIER SR/SUB PTC, SERIES 2001‐A      BNY MELLON TRUST COMPANY, N.A.              10161 CENTURION PARKWAY                                          JACKSONVILLE       FL      32256
BOMFORD, ROBERT                           ADDRESS ON FILE
BON HOMME COUNTY                          BON HOMME COUNTY ‐ TREAS                    PO BOX 5                                                         TYNDALL            SD      57066
BONAFIDE APPRAISAL SERVICES               DENISE ARMAGNO                              37 WATTS AVE                                                     BARNEGAT           NJ      08005
BONAMICO, JARED                           ADDRESS ON FILE
BONANNO, KEITH                            ADDRESS ON FILE
BONAPART, DARRELL                         ADDRESS ON FILE
BONARUE REMOVAL                           1043 RIVIERA                                                                                                 BOISE              ID      83703
BONCZAK, MICHAEL                          ADDRESS ON FILE
BOND COUNTY                               BOND COUNTY ‐ TREASURER                     203 W COLLEGE AVE.                                               GREENVILLE         IL      62246
BOND COUNTY CLERK                         203 W COLLEGE AVE                                                                                            GREENVILLE         IL      62246
BOND SCHOENECK & KING PLLC                1010 FRANKLIN AVENUE STE 200                                                                                 GARDEN CITY        NY      11530
BONDGIEN, LAURA                           ADDRESS ON FILE
BONE DRY ROOFING &                        MADONNA & VICTOR STRONG                     4825 W 79TH ST                                                   INDIANAPOLIS       IN      46268
BONE DRY ROOFING INC                      4825 W 79TH ST                                                                                               INDIANAPOLIS       IN      46268
BONE LAKE TOWN                            BONE LAKE TWN TREASURER                     753 STATE ROAD 48                                                LUCK               WI      54853
BONEFIDE DEVELOPMENT &                    PO BOX 2239                                                                                                  MISSOURI CITY      TX      77459
BONETT, TAMMY                             ADDRESS ON FILE
BONETTI, LEAH                             ADDRESS ON FILE
BONEWALD, GLORIA                          ADDRESS ON FILE
BONIAL & ASSOCIATES PC                    14841 DALLAS PKWY 300                       14841 DALLAS PKWY 300                                            DALLAS             TX      75254
BONIAL & ASSOCIATES PC                    14841 DALLAS PKWY STE 300                                                                                    DALLAS             TX      75254
BONIAL & ASSOCIATES, PC                   BOX 224108, 7501 ESTERS BLVD SUITE 190                                                                       IRVING             TX      75063
BONIFACIO CONSTRUCTION                    3332 JAYANNE WAY                                                                                             CARMICHAEL         CA      95608
BONIFAS, JOSIAH                           ADDRESS ON FILE
BONILLA ENTERPRISES LLC                   7614 JOHN NEWCOMBE AVE                                                                                       BATON ROUGE        LA      70810




                                                                                                                 Page 103 of 998
                                    19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             107 of 1004
Creditor Name                          Address1                            Address2                                    Address3                          City              State   Zip          Country
BONILLA SERRANO, SULEYKA               ADDRESS ON FILE
BONILLA, VICTOR                        ADDRESS ON FILE
BONITA MOORE                           JOHNSON AND JOHNSON, P.L.L.C        CURTIS D. JOHNSON                           1407 UNION AVENUE, SUITE 1002     MEMPHIS           TN      38104
BONITA SPRINGS UTILITIES               11900 EAST TERRY STREET                                                                                           BONITA SPRINGS    FL      34135
BONITA SPRINGS UTILITIES, INC.         11860 EAST TERRY ST.                                                                                              BONITA SPRINGS    FL      34135
BONKOWSKE, DANIEL                      ADDRESS ON FILE
BONNEAUVILLE BORO                      PHILIP LITTLE ‐ TAX COLL            5 LOCUST STREET                                                               GETTYSBURG        PA      17325
BONNER COUNTY                          BONNER COUNTY ‐ TREASURE            1500 HIGHWAY 2 STE 304                                                        SANDPOINT         ID      83864
BONNER PUBLIC ADJUSTING                & DION & SHERRI SMITH               PO BOX 2441                                                                   SMYRNA            GA      30081
BONNER, KERWIN                         ADDRESS ON FILE
BONNER, RAESHUNDA                      ADDRESS ON FILE
BONNERVILLE COUNTY TAX COLLECTOR       605 NORTH CAPITAL AVENUE                                                                                          IDAHO FALLS       ID      83402
BONNETTE BROTHERS, LLC                 217 E. PATTERSON AVE.                                                                                             COLUMBUS          OH      43202
BONNEVILLE COUNTY                      BONNEVILE COUNTY ‐ TREAS            605 N CAPITAL AVE                                                             IDAHO FALLS       ID      83402
BONNEVISTA TERRACE                     11750 BONNEVISTA DRIVE                                                                                            SHAKOPEE          MN      55379
BONNIE J. TILLMAN, ET AL.              BRITTA E. WARREN                    BLACK HELTERLINE LLP                        806 SW BROADWAY STE. 1900         PORTLAND          OR      97205
BONNITA MANZANARES                     & YVONNE WISEMAN                    6560 W 45TH PL                                                                WHEAT RIDGE       CO      80033
BOOGAERTS, STEPHEN                     ADDRESS ON FILE
BOOKER AGENCY                          507 CHURCH ST                                                                                                     MOBILE            AL      36602
BOOKER AGENCY                          5238 GOVERNMENT BLVD  E                                                                                           MOBILE            AL      36619
BOOKER T. FORTUNE                      104 CARTER LN                                                                                                     MAYESVILLE        SC      29104
BOOKER, JONAH                          ADDRESS ON FILE
BOOKER, RANDI                          ADDRESS ON FILE
BOOKER, SASHA                          ADDRESS ON FILE
BOOKMAN, JULIA                         ADDRESS ON FILE
BOOLES, JIMMY                          ADDRESS ON FILE
BOOMER CONTRACTING                     119 MADDOX RD                                                                                                     GRIFFIN           GA      30224
BOON TOWNSHIP                          BOON TOWNSHIP ‐ TREASURE            PO BOX 105                                                                    BOON              MI      49618
BOONE AND ANTELOPE MTL                 P O BOX H                                                                                                         ELGIN             NE      68636
BOONE CONSTRUCTION INC                 1515 DANLEE DRIVE                                                                                                 LANCASTER         SC      29720
BOONE COUNTY                           801 E WALNUT                        ROOM 118                                                                      COLUMBIA          MO      65201‐4890
BOONE COUNTY                           BOONE COUNTY ‐ COLLECTOR            801 E WALNUT, RM 118                                                          COLUMBIA          MO      65201
BOONE COUNTY                           BOONE COUNTY ‐ SHERIFF              P O BOX 198                                                                   BURLINGTON        KY      41005
BOONE COUNTY                           BOONE COUNTY ‐ TAX COLLE            PO BOX 1152                                                                   HARRISON          AR      72602
BOONE COUNTY                           BOONE COUNTY ‐ TREASURER            1212 LOGAN AVENUE SUITE                                                       BELVIDERE         IL      61008
BOONE COUNTY                           BOONE COUNTY ‐ TREASURER            201 STATE STREET                                                              BOONE             IA      50036
BOONE COUNTY                           BOONE COUNTY ‐ TREASURER            209 COURTHOUSE SQUARE                                                         LEBANON           IN      46052
BOONE COUNTY                           BOONE COUNTY ‐ TREASURER            222 SOUTH 4TH STREET                                                          ALBION            NE      68620
BOONE COUNTY CLERK                     200 STATE ST                                                                                                      MADISON           WV      25130‐1189
BOONE COUNTY COLLECTOR OF REVENUE      801 E WALNUT, RM 118                                                                                              COLUMBIA          MO      65201‐4890
BOONE COUNTY SHERIFF                   BOONE COUNTY ‐ SHERIFF              200 STATE ST                                                                  MADISON           WV      25130
BOONE COUNTY TAX COLLECTOR             PO BOX 1152                                                                                                       HARRISON          AR      72602
BOONE COUNTY TREASURER                 1212 LOGAN AVENUE SUITE 104                                                                                       BELVIDERE         IL      61008
BOONE COUNTY TREASURER                 201 STATE ST. 9                                                                                                   BOONE             IA      50036
BOONE FARMERS MUT INS                  1500 S STORY ST                                                                                                   BOONE             IA      50036
BOONE FARMERS MUT INS                  ASSOCIATION                         1500 S STORY ST                                                               BOONE             IA      50036
BOONE JR, DONALD                       ADDRESS ON FILE
BOONE REMC                             PO BOX 3047                                                                                                       MARTINSVILLE      IN      46151‐3047
BOONES MILL TOWN                       BOONES MILL TOWN ‐ TREAS            P O BOX 66                                                                    BOONES MILL       VA      24065
BOONEVILLE CITY                        BOONEVILLE CITY‐TAX COLL            203 N MAIN ST                                                                 BOONEVILLE        MS      38829
BOONSBORO CITY                         BOONSBORO CITY ‐ TAX COL            21 N MAIN ST                                                                  BOONSBORO         MD      21713
BOONSBORO CITY                         SEMI ANNUAL                         21 N. MAIN ST.                                                                BOONSBORO         MD      21713
BOONTON TOWN                           BOONTON TOWN ‐ TAX COLLE            100 WASHINGTON STREET                                                         BOONTON           NJ      07005
BOONTON TOWNSHIP                       BOONTON TWP ‐ COLLECTOR             155 POWERVILLE ROAD                                                           BOONTON           NJ      07005
BOONTON TOWNSHIP                       TAX OFFICE 155 POWERVILLE ROAD                                                                                    BOONTON           NJ      07005
BOONVILLE TOWN                         BOONVILLE TOWN ‐ TAX COL            13149 STATE RTE 12                                                            BOONVILLE         NY      13309
BOONVILLE VILLAGE                      BOONVILLE VILLAGE ‐ CLER            13149 STATE ROUTE 12                                                          BOONVILLE NY      NY      13309
BOOR, AMY                              ADDRESS ON FILE
BOOTH, CARMEN                          ADDRESS ON FILE
BOOTH, MATTHEW                         ADDRESS ON FILE
BOOTH, MICHELLE                        ADDRESS ON FILE
BOOTHBAY HARBOR TOWN                   BOOTHBAY HARBOR TN‐ COLL            11 HOWARD ST                                                                  BOOTHBAY HARBOR   ME      04538
BOOTHBAY TOWN                          BOOTHBAY TOWN ‐ TAX COLL            P.O. BOX 106                                                                  BOOTHBAY          ME      04537
BOOTHE, SHANNYN                        ADDRESS ON FILE
BOOTHE, VICKIE                         ADDRESS ON FILE
BOOZ, KATHRYN                          ADDRESS ON FILE
BOP ROOFING AND CONSTRUCTION           ALLEN ROY DAVIS JR,                 403 THRUSH AVE                                                                DUNCANVILLE       TX      75116
BOPA SERVICES INC                      RAUL BOWEN                          9650 SW 152ND AVE 20                                                          MIAMI             FL      33196
BOPC, LLC                              419 W. JEFFERSON ST.                                                                                              PALMER            TX      75152
BORDAGES, LISA                         ADDRESS ON FILE




                                                                                                     Page 104 of 998
                                      19-10412-jlg               Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.          Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        108 of 1004
Creditor Name                              Address1                                   Address2                                 Address3     City              State   Zip          Country
BORDEN INSURANCE                           PO BOX 1066                                                                                      CORPUS CHRISTI    TX      78403
BORDENTOWN CITY                            BORDENTOWN CITY ‐TAX COL                   324 FARNSWORTH AVNUE                                  BORDENTOWN        NJ      08505
BORDENTOWN SEWERAGE AUTHORITY              954 FARNSWORTH AVE                         P.O. BOX 96                                           BORDENTOWN        NJ      08505
BORDENTOWN TOWNSHIP                        1 MUNICIPAL DRIVE                                                                                BORDENTOWN        NJ      08505
BORDENTOWN TOWNSHIP                        BORDENTOWN TWP ‐COLLECTO                   1 MUNICIPAL DRIVE                                     BORDENTOWN        NJ      08505
BOREC, INC                                 1601 FORUM PLACE                           SUITE 500                                             WEST PALM BEACH   FL      33401
BOREN CONST & CONSULT &                    JOHN & JANELL GRASS                        235 ROBERTS AVE                                       BRIDGE CITY       TX      77611
BOREN CONSTRUCTION &  CONSULTANTS, INC     235 ROBERTS AVE                                                                                  BRIDGE CITY       TX      77611
BOREN DEVELOPMENT INC                      PO BOX 1025                                                                                      WHITEVILLE        NC      28472
BORENSTEIN & ASSOCIATES                    (FKA SILVERMAN & BORENSTEIN PLLC)          7200 S ALTON WAY                         B180         CENTENNIAL        CO      80112
BORENSTEIN & ASSOCIATES  LLC               7200 S ALTON WAY STE B180                                                                        CENTENNIAL        CO      80112
BORG BROTHERS CONSTRUCTION                 JOHN ASHLEY BORG II                        3962 SHADY RIDGE RD                                   ZACHARY           LA      70791
BORGER, BETHANY                            ADDRESS ON FILE
BORGES & BORGES REAL ESTATE                ADVISORS                                   PO BOX 886                                            SEYMOUR           IN      47274
BORGESON, KATHLEEN                         ADDRESS ON FILE
BORGMAN, KACIE                             ADDRESS ON FILE
BORGOS BORGOS & HANLON                     593 KEARNY AVE                                                                                   KEARNY            NJ      07032
BORIE, LINDA                               ADDRESS ON FILE
BORING BUSINESS SYSTEM INC                 PO BOX 743                                                                                       LAKELAND          FL      33802
BORIS, STACIE                              ADDRESS ON FILE
BORJA CONSTRUCTION                         JESUS BORJA JR                             657 CHATSWORTH DRIVE                                  SAN FERNANDO      CA      91340
BORK, TYLER                                ADDRESS ON FILE
BORMANN BROTHERS CONTRACTING, INC          NICHOLAS BORMANN                           17593 FOXBORO CT.                                     FARMINGTON        MN      55024
BORN, EDWARD                               ADDRESS ON FILE
BORO COMMONS HOA                           14000 HORIZON WAY 200                                                                            MOUNT LAUREL      NJ      08054
BORO OF EVERETT AREA MUNICIPAL AUTHORITY   100 MECHANIC ST., STE 3                                                                          EVERETT           PA      15537
BOROUGH MOUNT EPHRAIM                      121 S. BLACK HORSE PIKE                                                                          MOUNT EPHRAIM     NJ      08059
BOROUGH OF ALDAN                           ONE WEST PROVIDENCE ROAD                                                                         ALDAN             PA      19018
BOROUGH OF ASHLAND                         401 S. 18TH ST.                                                                                  ASHLAND           PA      17921
BOROUGH OF AUDUBON                         606 WEST NICHOLSON ROAD                                                                          AUDUBON           NJ      08106
BOROUGH OF BELLMAWR                        21 E. BROWNING RD.                                                                               BELLMAWR          NJ      08099
BOROUGH OF BERGENFIELD                     TAX COLLECTOR                              198 N WASHINGTON AVE                                  BERGENFIELD       NJ      07621
BOROUGH OF BERLIN TAX/UTILITY COLLECTOR    59 SOUTH WHITE HORSE PIKE                                                                        BERLIN            NJ      08009
BOROUGH OF BERNARDSVILLE                   166 MINE BROOK RD                                                                                BERNARDSVILLE     NJ      07924
BOROUGH OF BRENTWOOD                       3624 BROWNSVILLE ROAD                                                                            PITTSBURGH        PA      15227
BOROUGH OF BROOKLAWN                       301 CHRISTIANA STREET                                                                            BROOKLAWN         NJ      08030
BOROUGH OF BUENA                           616 CENTRAL AVE                                                                                  MINATOLA          NJ      08341
BOROUGH OF BUENA MUNICIPAL UTILITIES       AUTHORITY                                  PO BOX 696                                            MINOTOLA          NJ      08341
BOROUGH OF CALIFORNIA                      225 THIRD STREET                                                                                 CALIFORNIA        PA      15419
BOROUGH OF CANONSBURG                      68 EAST PIKE STREET                                                                              CANONSBURG        PA      15317
BOROUGH OF CARLISLE                        53 WEST SOUTH STREET                                                                             CARLISLE          PA      17013
BOROUGH OF CARTERET                        100 COOKE AVE.                                                                                   CARTERET          NJ      07008
BOROUGH OF CHESILHURST                     201 GRANT AVE                                                                                    WATERFORD WORKS   NJ      08089
BOROUGH OF CLAYTON                         125 N. DELSEA DRIVE                                                                              CLAYTON           NJ      08312
BOROUGH OF CLEMENTON                       101 GIBBSBORO ROAD                                                                               CLEMENTON         NJ      08021
BOROUGH OF COLLINGSWOOD                    678 HADDON AVE                                                                                   COLLINGSWOOD      NJ      08108
BOROUGH OF COLLINGSWOOD                    TAX COLLECTOR                              678 HADDON AVENUE                                     COLLINGSWOOD      NJ      08108
BOROUGH OF COLUMBIA                        308 LOCUST STREET                                                                                COLUMBIA          PA      17512
BOROUGH OF DOWNINGTOWN                     4 W LANCASTER AVENUE                                                                             DOWNINGTOWN       PA      19335
BOROUGH OF DOWNINGTOWN                     C/O DNB FIRST                              P.O. BOX 1004                                         DOWNINGTOWN       PA      19335‐0904
BOROUGH OF DUNMORE                         400 SOUTH BLAKELY STREET                                                                         DUNMORE           PA      18512
BOROUGH OF ELMWOOD PARK WATER COLLECTOR    P.O. BOX 11369                                                                                   NEWARK            NJ      07101‐4369
BOROUGH OF FOREST HILLS                    2071 ARDMORE BLVD                                                                                PITTSBURGH        PA      15221
BOROUGH OF FREEHOLD                        51 WEST MAIN STREET                                                                              FREEHOLD          NJ      07728
BOROUGH OF FREEMANSBURG                    600 MONROE STREET                                                                                FREEMANSBURG      PA      18017
BOROUGH OF GLASSBORO                       1 SOUTH MAIN ST                                                                                  GLASSBORO         NJ      08208
BOROUGH OF GREENVILLE                      125 MAIN STREET                                                                                  GREENVILLE        PA      16125
BOROUGH OF HADDON HEIGHTS                  625 STATION AVE.                                                                                 HADDON HEIGHTS    NJ      08035
BOROUGH OF HADDONFIELD TAX COLLECTOR       242 KINGS HIGHWAY EAST                                                                           HADDONFIELD       NJ      08033
BOROUGH OF HAWTHORNE                       445 LAFAYETTE AVENUE                                                                             HAWTHORNE         NJ      07506
BOROUGH OF HELMETTA                        51 MAIN ST.                                                                                      HELMETTA          NJ      08828
BOROUGH OF HIGHSPIRE                       640 ESHELMAN STREET                                                                              HIGHSPIRE         PA      17034
BOROUGH OF HOPATCONG                       111 RIVER STYX ROAD                                                                              HOPATCONG         NJ      07843
BOROUGH OF IRWIN                           424 MAIN STREET                                                                                  IRWIN             PA      15642
BOROUGH OF KEANSBURG                       GEORGE E KAUFFMANN MUNICIPAL BUILDING      29 CHURCH STREET                                      KEANSBURG         NJ      07734
BOROUGH OF KEANSBURG                       GEORGE KAUFFMANN MUNICIPAL BUILDING        29 CHURCH STREET                                      KEANSBURG         NJ      07734
BOROUGH OF LAKE COMO                       WATER AND SEWER DEPT                       PO BOX 569                                            LAKE COMO         NJ      07719
BOROUGH OF LANSDALE                        ONE VINE ST                                                                                      LANSDALE          PA      19446‐3601
BOROUGH OF LANSDOWNE                       P.O. BOX 3020                                                                                    NORRISTOWN        PA      19404‐3020
BOROUGH OF LAUREL SPRINGS                  723 WEST ATLANTIC AVENUE                                                                         LAUREL SPRINGS    NJ      08021




                                                                                                             Page 105 of 998
                                         19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 109 of 1004
Creditor Name                               Address1                           Address2                                     Address3     City                State   Zip        Country
BOROUGH OF LEMOYNE                          510 HERMAN AVE.                                                                              LEMOYNE             PA      17043
BOROUGH OF LEWISBURG                        55 SOUTH FIFTH STREET                                                                        LEWISBURG           PA      17837
BOROUGH OF LINDENWOLD                       15 N WHITE HORSE PIKE                                                                        LINDENWOLD          NJ      08021
BOROUGH OF LODI                             1 MEMORIAL DRIVE                   TAX COLLECTOR OFFICE ROOM 104                             LODI                NJ      07644
BOROUGH OF MAGNOLIA                         438 W EVESHAM AVE                                                                            MAGNOLIA            NJ      08049
BOROUGH OF MECHANICSBURG                    36 W ALLEN ST                                                                                MECHANICSBURG       PA      17055‐6257
BOROUGH OF MEDFORD LAKES TAX COLLECTOR      1 CABIN CIRCLE                                                                               MEDFORD LAKES       NJ      08055
BOROUGH OF MERCHANTVILLE                    ONE WEST MAPLE AVENUE                                                                        MERCHANTVILLE       NJ      08109
BOROUGH OF MIFFLINBURG                      120 N. THIRD STREET                                                                          MIFFLINBURG         PA      17844
BOROUGH OF MILLTOWN                         UTILITY COLLECTOR                  39 WASHINGTON AVENUE                                      MILLTOWN            NJ      08850
BOROUGH OF MILLTOWN ELEC DEPT               39 WASHINGTON AVENUE                                                                         MILLTOWN            NJ      08850
BOROUGH OF MOUNT ARLINGTON                  419 HOWARD BLVD.                                                                             MOUNT ARLINGTON     NJ      07856
BOROUGH OF MOUNT JOY                        21 EAST MAIN STREET                                                                          MOUNT JOY           PA      17552
BOROUGH OF NEWFIELD                         18 CATAWBA AVENUE                                                                            NEWFIELD            NJ      08344
BOROUGH OF NORRISTOWN                       235 E. AIRY ST                                                                               NORRISTOWN          PA      19401
BOROUGH OF OXFORD                           401 MARKET STREET                                                                            OXFORD              PA      19363
BOROUGH OF PALMERTON                        443 DELAWARE AVENUE                                                                          PALMERTON           PA      18071
BOROUGH OF PALMYRA                          20 W BROAD ST                                                                                PALMYRA             NJ      08065
BOROUGH OF PARKESBURG                       315 W FIRST AVE                                                                              PARKESBURG          PA      19365
BOROUGH OF PARKESBURG                       315 WEST FIRST AVE                 BLD 1                                                     PARKESBURG          PA      19365
BOROUGH OF PHOENIXVILLE                     351 BRIDGE ST                                                                                PHOENIXVILLE        PA      19460
BOROUGH OF PINE HILL                        45 WEST 7TH AVE                                                                              PINE HILL           NJ      08021
BOROUGH OF PLEASANT HILLS                   410 EAST BRUCETON ROAD                                                                       PITTSBURGH          PA      15236‐4500
BOROUGH OF POMPTON LAKES                    25 LENOX AVE                                                                                 POMPTON LAKES       NJ      07442
BOROUGH OF POTTSTOWN                        100 E HIGH ST                                                                                POTTSTOWN           PA      19464
BOROUGH OF POTTSTOWN                        100 EAST HIGH STREET               ATTN: FINANCE DEPARTMENT                                  POTTSTOWN           PA      19464
BOROUGH OF PUNXSUTAWNEY                     301 E MAHONING ST                                                                            PUNXSUTAWNEY        PA      15767
BOROUGH OF RARITAN TAX COLLECTOR            22 FIRST ST                                                                                  RARITAN             NJ      08869
BOROUGH OF RIVERDALE                        91 NEWARK POMPTON TPKE                                                                       RIVERDALE           NJ      07457
BOROUGH OF ROARING SPRING                   616 SPANG STREET                                                                             ROARING SPRING      PA      16673
BOROUGH OF ROSELLE                          210 CHESTNUT STREET 1ST FLOOR                                                                ROSELLE             NJ      07203
BOROUGH OF ROYALTON                         101 NORTHUMBERLAND ST                                                                        MIDDLETOWN          PA      17057
BOROUGH OF SHILLINGTON                      2 EAST LANDCASTER AVENUE                                                                     SHILLINGTON         PA      19607
BOROUGH OF SHIPPENSBURG                     P.O. BOX 129                       111 N. FAYETTE ST.                                        SHIPPENSBURG        PA      17257
BOROUGH OF SILVERDALE, PA                   P.O. BOX 187                                                                                 SILVERDALE          PA      18962
BOROUGH OF SOMDERDALE                       105 KENNEDY BOULEVARD                                                                        SOMERDALE           NJ      08083
BOROUGH OF SOMERDALE                        105 KENNEDY BLVD                                                                             SOMERDALE           NJ      08083
BOROUGH OF SOUTH COATESVILLE                136 MODENA ROAD                                                                              SOUTH COATESVILLE   PA      19320
BOROUGH OF SOUTH PLAINFIELD                 2480 PLAINFIELD AVENUE                                                                       SOUTH PLAINFIELD    NJ      07080
BOROUGH OF SOUTH RIVER                      48 WASHINGTON STREET                                                                         SOUTH RIVER         NJ      08882
BOROUGH OF SOUTH TOMS RIVER                 19 DOUBLE TROUBLE ROAD                                                                       SOUTH TOMS RIVER    NJ      08757
BOROUGH OF SPRING CITY                      6 SOUTH CHURCH STREET                                                                        SPRING CITY         PA      19475
BOROUGH OF STEELTON                         123 NORTH FRONT STREET                                                                       STEELTON            PA      17113
BOROUGH OF SUSSEX                           2 MAIN STREET                                                                                SUSSEX              NJ      07461
BOROUGH OF TINTON FALLS                     556 TINTON AVE                                                                               TINTON FALLS        NJ      07724
BOROUGH OF TUCKERTON                        420 EAST MAIN STREET                                                                         TUCKERTON           NJ      08087
BOROUGH OF WANAQUE                          579 RINGWOOD AVENUE                                                                          WANAQUE             NJ      07465
BOROUGH OF WASHINGTON                       100 BELVIDERE AVENUE                                                                         WASHINGTON          NJ      07882
BOROUGH OF WAYNESBORO                       55 E MAIN ST                                                                                 WAYNESBORO          PA      17268
BOROUGH OF WHITE OAK                        2280 LINCOLN WAY                                                                             WHITE OAK           PA      15131
BOROUGH OF WOODLYNNE                        200 COOPER AVE                                                                               OAKLYN              NJ      08107
BORREGO WATER DISTRICT                      806 PALM CANYON DRIVE                                                                        BORREGO SPRINGS     CA      92004
BORRERO, LEONEL                             ADDRESS ON FILE
BORRIS MILES INSURANCE                      5302 ALMEDA RD                                                                               HOUSTON             TX      77004
BORUM, MICHAEL                              ADDRESS ON FILE
BOSCAWEN TOWN                               BOSCAWEN TOWN ‐ TAX COLL           116 NORTH MAIN STREET                                     BOSCAWEN            NH      03303
BOSCOBEL CITY                               BOSCOBEL CITY TREASURER            1006 WISCONSIN AVENUE                                     BOSCOBEL            WI      53805
BOSEN & ASSOCIATES, PLLC                    96 CHESTNUT STREET                                                                           PORTSMOUTH          NH      03801
BOSHART, ERIC                               ADDRESS ON FILE
BOSQUE COUNTY                               BOSQUE COUNTY ‐ TAX COLL           P O BOX 346                                               MERIDIAN            TX      76665
BOSS LAW PLLC                               9887 4TH STREET N SUITE 202                                                                  ST PETERSBURG       FL      33702
BOSS ROOFING LLC                            239 CARMEN HILL RD 2                                                                         NEW MILFORD         CT      06776
BOSSEN, ANDREA                              ADDRESS ON FILE
BOSSERT, CASEY                              ADDRESS ON FILE
BOSSHARDT PROPERTY MANAGEMENT LLC           5522‐B NW 43 STREET                                                                          GAINESVILLE         FL      32653
BOSSIER CITY                                BOSSIER CITY ‐ TAX COLLE           P O BOX 5337                                              BOSSIER CITY        LA      71171
BOSSIER PARISH                              BOSSIER PARISH ‐ TAX COL           P O BOX 850                                               BENTON              LA      71006
BOSSIER PARISH SHERIFF&TAX COLLECTR         204 BURT BLVD                                                                                BENTON              LA      71006‐0850
BOSTIC, KARMEL                              ADDRESS ON FILE
BOSTON CITY                                 BOSTON CITY ‐ TAX COLLEC           1 CITY HALL SQUARE, ROOM                                  BOSTON              MA      02201




                                                                                                          Page 106 of 998
                                          19-10412-jlg           Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               110 of 1004
Creditor Name                                Address1                        Address2                                     Address3     City               State   Zip          Country
BOSTON CITY                                  BOSTON CITY‐TAX COLLECTO        PO BOX 370                                                BOSTON             GA      31626
BOSTON TOWN                                  BOSTON TOWN ‐ TAX COLLEC        8500 BOSTON STATE ROAD                                    BOSTON             NY      14025
BOSTON TOWNSHIP                              BOSTON TOWNSHIP ‐ TREASU        PO BOX 35                                                 SARANAC            MI      48881
BOSTON WATER & SEWER COMMISSION              980 HARRISON AVENUE                                                                       BOSTON             MA      02119
BOSTON, ALISA                                ADDRESS ON FILE
BOSTWICK, TEANNA                             ADDRESS ON FILE
BOSWELL BORO                                 BOSWELL BORO ‐ TAX COLLE        415 QUEMAHONING ST                                        BOSWELL            PA      15531
BOSWELL INS                                  P O BOX 1347                                                                              ATHENS             GA      30606
BOSWELL, KATHLEEN                            ADDRESS ON FILE
BOTETOURT COUNTY                             BOTETOURT COUNTY ‐ TREAS        1 W MAIN ST‐BASEMENT                                      FINCASTLE          VA      24090
BOTKIN, KATHERINE                            ADDRESS ON FILE
BOTNTON & BOYNTON INS AG                     21 CEDAR AVE                                                                              FAIR HAVEN         NJ      07704
BOTTEMA, DONNA                               ADDRESS ON FILE
BOTTINEAU COUNTY                             BOTTINEAU COUNTY ‐ TREAS        314 WEST FIFTH STREET                                     BOTTINEAU          ND      58318
BOTTLEBRUSH HOMEOWNERS ASSOCIATION, INC      P. O. BOX 7403                                                                            DELRAY BEACH       FL      33482‐7403
BOTTOM DOLLAR BLINDS LLC                     10919 CREEK MIST DR                                                                       CYPRESS            TX      77433
BOTTOM DOLLAR CARPET INC                     & SUSAN WEBB                    1915 N BRAZOSPORT BLVD                                    FREEPORT           TX      77541
BOTTS, PAMELA                                ADDRESS ON FILE
BOUCHER, KATIE                               ADDRESS ON FILE
BOUCHER, ORALEE                              ADDRESS ON FILE
BOUDREAUX AND ASSOC                          5200 LAPALCO BLVD 8                                                                       MARRERO            LA      70072
BOUDREAUX, TERESA                            ADDRESS ON FILE
BOUDREAUXS BEST                              PO BOX 710                                                                                MARKHAM            TX      77456
BOULDER COUNTY                               BOULDER COUNTY‐TREASURER        1325 PEARL ST                                             BOULDER            CO      80302
BOULDER CREEK CONST &                        J&M DENNY                       PO BOX 822366                                             VANCOUVER          WA      98682
BOULDER DESIGN BUILD                         4812 PENNSYLVANIA AVE                                                                     BOULDER            CO      80303
BOULDER JUNCTION                             TAX COLLECTOR                   PO BOX 616                                                BOULDER JUNCTION   WI      54512
BOULDER JUNCTION TOWN                        BOULDER JUNCTION TWN TRE        PO BOX 616                                                BOULDER JUNCTION   WI      54512
BOULDER LAKE TAX DISTRIC                     BOULDER LAKE DIST‐COLLEC        PO BOX 49                                                 CLINTON            CT      06413
BOULDER RIDGE 2009 LP                        2233 E BEHREND DR                                                                         PHOENIX            AZ      85024
BOULDER ROOFING &                            DAVID & ANN STRAND              3551 PEARL ST                                             BOULDER            CO      80301
BOULE CONSTRUCTION, INC.                     RONNIE BOULE                    26 HORSESHOE DR.                                          HIGHLAND VILLAGE   TX      75077
BOULET, HAILIE                               ADDRESS ON FILE
BOULEVARDS OF TAMARAC                        2611 NW 53 ST                                                                             TAMARAC            FL      33309
BOUND BROOK BORO                             BOUND BROOK BORO ‐ COLLE        230 HAMILTON STREET                                       BOUND BROOK        NJ      08805
BOUNDARY COUNTY                              BOUNDARY COUNTY ‐ TREASU        PO BOX 218                                                BONNERS FERRY      ID      83805
BOUNKHAM, JILL                               ADDRESS ON FILE
BOURBON                                      BOURBON CITY ‐ COLLECTOR        PO BOX 164                                                BOURBON            MO      65441
BOURBON COUNTY                               BOURBON COUNTY ‐ SHERIFF        301 MAIN STREET, SUITE 1                                  PARIS              KY      40361
BOURBON COUNTY                               BOURBON COUNTY ‐ TREASUR        210 S. NATIONAL                                           FORT SCOTT         KS      66701
BOUREN, AMY                                  ADDRESS ON FILE
BOURG INS AGENCY INC                         PO BOX 231                                                                                DONALDSONVILLE     LA      70346
BOURGEOIS, MICHELLE                          ADDRESS ON FILE
BOURNE TOWN                                  BOURNE TOWN ‐ TAX COLLEC        24 PERRY AVENUE                                           BUZZARDS BAY       MA      02532
BOURNE WATER DISTRICT                        211 BARLOWS LANDING ROAD                                                                  POCASSET           MA      02559
BOURNE WATER DISTRICT                        P.O. BOX 1447                                                                             POCASSET           MA      02559
BOURRET TOWNSHIP                             BOURRET TOWNSHIP ‐ TREAS        2749 SCHOOL RD                                            ALGER              MI      48610
BOURRETTE CONSTRUCTION                       DAVID BOURRETTE                 9318 S. CRAZY HOLLOW RD                                   HANOVER            IL      61041
BOUTIN, SARAH                                ADDRESS ON FILE
BOUVIER INS                                  80 HALLS RD                                                                               OLD LYME           CT      06371
BOVAIRD INS AGENCY LLC                       9299 W OLIVE AVE STE 304                                                                  PEORIA             AZ      85345
BOVINA TOWN                                  BOVINA TOWN ‐ TAX COLLEC        67 FISK ROAD                                              DELHI              NY      13753
BOVINA TOWN                                  BOVINA TWN TREASURER            N5289 REXFORD RD.                                         SHIOCTON           WI      54170
BOW TOWN                                     BOW TOWN ‐ TAX COLLECTOR        10 GRANDVIEW ROAD                                         BOW                NH      03304
BOWAN, STEPHEN                               ADDRESS ON FILE
BOWAR, MATTHEW                               ADDRESS ON FILE
BOWDEN, SHANISE                              ADDRESS ON FILE
BOWDOIN TOWN                                 BOWDOIN TOWN ‐ TAX COLLE        P.O. BOX 67                                               BOWDOIN            ME      04287
BOWDOINHAM TOWN                              BOWDOINHAM TOWN‐TAX COLL        13 SCHOOL STREET                                          BOWDOINHAM         ME      04008
BOWEN & SON ROOFING INC.                     PO BOX 1237                                                                               SEBRING            FL      33871
BOWEN, AARON                                 ADDRESS ON FILE
BOWEN, BRUCE                                 ADDRESS ON FILE
BOWENS, KIM                                  ADDRESS ON FILE
BOWERBANK TOWN                               BOWERBANK TOWN ‐ TAX COL        31 LAKEVILLE SHORE ROAD                                   BOWERBANK          ME      04426
BOWERS ASSOCIATES INC                        718 DIXON COURT                                                                           HOCKESSIN          DE      19707
BOWERS TOWN                                  BOWERS TOWN ‐ TAX COLLEC        1037 S DUPONT HWY                                         DOVER              DE      19901
BOWIE COUNTY ‐ APPRAISAL                     BOWIE CAD ‐ TAX COLLECTO        122 PLAZA WEST SUITE A                                    TEXARKANA          TX      75501
BOWIE COUNTY APPRAISAL DISTRICT              710 JAMES BOWIE DR                                                                        NEW BOSTON         TX      75570
BOWIE COUNTY CLERK                           710 JAMES BOWIE DR                                                                        NEW BOSTON         TX      75570
BOWIE COUNTY TAX ASSESSOR                    122A PLAZA WEST                                                                           TEXARKANA          TX      75501




                                                                                                        Page 107 of 998
                                      19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                     Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               111 of 1004
Creditor Name                            Address1                            Address2                                    Address3             City              State   Zip        Country
BOWIE COUNTY TAX ASSESSOR COLLECTOR      710 JAMES BOWIE DRIVE                                                                                NEW BOSTON        TX      75570
BOWIE COUNTY TAX ASSESSOR‐COLLECTOR      PO BOX 6527                                                                                          TEXARKANA         TX      75505‐6527
BOWIE DISTRICT CLERK                     710 JAMES BOWIE DR                                                                                   NEW BOSTON        TX      75570
BOWIE, AIESHA                            ADDRESS ON FILE
BOWIE, KRISTI                            ADDRESS ON FILE
BOWIN LAW FIRM PL                        225 5TH AVE STE 4                                                                                    INDIALANTIC       FL      32903
BOWLIN, RUSSELL                          ADDRESS ON FILE
BOWLING GREEN                            BOWLING GREEN CITY ‐ COL            16 W CHURCH                                                      BOWLING GREEN     MO      63334
BOWLING GREEN CITY                       CITY OF BOWLING GREEN ‐             PO BOX 1410                                                      BOWLING GREEN     KY      42102
BOWLING GREEN TOWN                       BOWLING GREEN TOWN ‐ TRE            P O BOX 468                                                      BOWLING GREEN     VA      22427
BOWLING, KAREN                           ADDRESS ON FILE
BOWMAN & ASSOCIATES INS                  16042 N 32ND ST BLDG A                                                                               PHOENIX           AZ      85032
BOWMAN COUNTY                            BOWMAN COUNTY ‐ TREASURE            104 1ST ST NW. STE.2                                             BOWMAN            ND      58623
BOWMAN, CHARLES                          ADDRESS ON FILE
BOWMANSTOWN  BORO BILL                   BOWMANSTOWN BORO ‐ COLLE            524 SPRING STREET                                                BOWMANSTOWN       PA      18030
BOWMANSTOWN  COUNTY BILL                 BOWMANSTOWN BORO ‐ COLLE            524 SPRING STREET                                                BOWMANSTOWN       PA      18030
BOWNE TOWNSHIP                           BOWNE TOWNSHIP ‐ TREASUR            PO BOX 35                                                        ALTO              MI      49302
BOX BUTTE COUNTY                         BOX BUTTE COUNTY ‐ TREAS            PO BOX 655                                                       ALLIANCE          NE      69301
BOX BUTTE COUNTY TREASURER               515 BOX BUTTE AVE                   203                                                              ALLIANCE          NE      69301
BOX ELDER COUNTY                         BOX ELDER COUNTY‐TREASUR            1 SOUTH MAIN STREET                                              BRIGHAM CITY      UT      84302
BOX, GABRIELL                            ADDRESS ON FILE
BOXALL, CHRISTOPHER                      ADDRESS ON FILE
BOXBOROUGH TOWN                          BOXBOROUGH TOWN‐TAX COLL            29 MIDDLE RD                                                     BOXBOROUGH        MA      01719
BOXER F2, LP                             720 N POST OAK RD, SUITE 500                                                                         HOUSTON           TX      77024
BOXFORD TOWN                             BOXFORD TOWN ‐ TAX COLLE            7A SPOFFORD ROAD                                                 BOXFORD           MA      01921
BOXLEY, KRISTINA                         ADDRESS ON FILE
BOY BLUE CONSTRUCTION LLC                PO BOX 6723                                                                                          ALBUQUERQUE       NM      87197
BOYCE CONTRACTING                        DUANE E BOYCE                       DUANE E BOYCE                               947 BRIERVIEW DR     BRIDGEPORT        WV      26330
BOYCE TOWN                               BOYCE TOWN ‐ TAX COLLECT            P O BOX 146                                                      BOYCE             LA      71409
BOYCE TOWN                               BOYCE TOWN ‐ TREASURER              P O BOX 209                                                      BOYCE             VA      22620
BOYCE, DAYLE                             ADDRESS ON FILE
BOYCEVILLE VILLAGE                       DUNN COUNTY TREASURER               800 WILSON AVE,  RM 150                                          MENOMONIE         WI      54751
BOYD CONTRACTORS                         STEELE KIZERIAN                     6023 LIVE OAK PLACE                                              SPRING            TX      77379
BOYD COUNTY                              BOYD COUNTY ‐ SHERIFF               PO BOX 558                                                       CATLETTSBURG      KY      41129
BOYD COUNTY CLERK                        P.O. BOX 523                                                                                         CATLETTSBURG      KY      41129
BOYD COUNTY FISCAL COURT                 12327 ANTHONY DRIVE                                                                                  ASHLAND           KY      41102
BOYD COUNTY PROPERTIES                   1324 GREENUP AVE                                                                                     ASHLAND           KY      41101
BOYD DEVELOPMENT                         PO BOX 505                                                                                           ROOSEVELT         NY      11575
BOYD INS BRKG INC                        103 E SPRAGUE AVE STE102                                                                             SPOKANE           WA      99202
BOYD VILLAGE                             BOYD VLG TREASURER                  PO BOX 8 / 705 E MURRAY                                          BOYD              WI      54726
BOYD, JOSHUA                             ADDRESS ON FILE
BOYD, LATONYA                            ADDRESS ON FILE
BOYD, STEVEN                             ADDRESS ON FILE
BOYD, STUART                             ADDRESS ON FILE
BOYD, THERESA                            ADDRESS ON FILE
BOYDEN APPRAISAL SERVICE LTD             528 W MAIN ST                                                                                        KENT              OH      44240
BOYDSTON, ROBERT                         ADDRESS ON FILE
BOYER, CHASE                             ADDRESS ON FILE
BOYERTOWN AREA SCHOOL DI                 JENNIFER BROWN ‐ TAX COL            2827 YOST RD                                                     PERKIOMENVILLE    PA      18074
BOYERTOWN AREA SCHOOL DI                 MOLLY BAUER ‐ TAX COLLEC            2642 BRIANNA DRIVE                                               POTTSTOWN         PA      19464
BOYERTOWN AREA SD/DOUGLA                 REBECCA ZERN ‐ TAX COLLE            76 MERKEL RD                                                     GILBERTSVILLE     PA      19525
BOYERTOWN BORO                           BOYERTOWN BORO ‐ TAX COL            P.O. BOX 343                                                     BOYERTOWN         PA      19512
BOYERTOWN S.D./BALLY BOR                 BOYERTOWN SD ‐ TAX COLLE            PO BOX 173                                                       BALLY             PA      19503
BOYERTOWN S.D./BECHTELSV                 JANET KEHL ‐ TAX COLLECT            229 W SPRING ST                                                  BECHTELSVILLE     PA      19505
BOYERTOWN S.D./BOYERTOWN                 BOYERTOWN SD ‐ TAX COLLE            P.O. BOX 343                                                     BOYERTOWN         PA      19512
BOYERTOWN S.D./COLEBROOK                 BOYERTOWN AREA SD ‐ COLL            PO BOX 228                                                       NEW BERLINVILLE   PA      19545
BOYERTOWN S.D./DOUGLASS                  BOYERTOWN AREA SD ‐ COLL            82 WINDING RD                                                    BOYERTOWN         PA      19512
BOYERTOWN S.D./EARL TOWN                 DALE WATKINS ‐ TAX COLLE            32 GILDE RD                                                      DOUGLASSVILLE     PA      19518
BOYERTOWN S.D./WASHINGTO                 BOYERTOWN SD ‐ TAX COLLE            2025 OLD RT 100                                                  BECHTELSVILLE     PA      19505
BOYES, THOMAS                            ADDRESS ON FILE
BOYETTE INS                              7532 HWY 21                                                                                          PORT WENTWORTH    GA      31407
BOYKIN, COLUMBUS                         ADDRESS ON FILE
BOYKIN, MICHELLE                         ADDRESS ON FILE
BOYKINS INSURANCE                        118 N CENTER ST                                                                                      MT OLIVE          NC      28365
BOYKINS TOWN                             BOYKINS TOWN ‐ TREASURER            18206 VIRGINIA AVE                                               BOYKINS           VA      23827
BOYKINS, SHANQUARLLA                     ADDRESS ON FILE
BOYLAN, KRISTIN                          ADDRESS ON FILE
BOYLE COUNTY                             BOYLE COUNTY ‐ SHERIFF              321 W MAIN ST, RM 103                                            DANVILLE          KY      40422
BOYLE, BARBARA                           ADDRESS ON FILE
BOYLE, CHRISTOPHER                       ADDRESS ON FILE




                                                                                                       Page 108 of 998
                                           19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        112 of 1004
Creditor Name                                 Address1                                Address2                                       Address3     City              State   Zip     Country
BOYLE, DIANA                                  ADDRESS ON FILE
BOYLE, SAMANTHA                               ADDRESS ON FILE
BOYLES MOAK INS SRVCS                         315 NEWPOINTE DR                                                                                    RIDGELAND         MS      39157
BOYLSTON TOWN                                 BOYLSTON TOWN ‐ TAX COLL                221 MAIN STREET                                             BOYLSTON          MA      01505
BOYNE CITY CITY                               BOYNE CITY ‐ TREASURER                  319 N LAKE ST                                               BOYNE CITY        MI      49712
BOYNE VALLEY TOWNSHIP                         BOYNE VALLEY TWP ‐ TREAS                PO BOX 191                                                  BOYNE FALLS       MI      49713
BOYNTON INS                                   72 RIVER PARK ST                                                                                    NEEDHAM           MA      02494
BOYNTON LEISUREVILLE COMMUNITY ASSOC INC      1807 S.W. 18TH STREET                                                                               BOYNTON BEACH     FL      33426
BOYNTON LEISUREVILLE COMMUNITY ASSOC INC      2328 S.CONGRESS AVE                     #2A                                                         WEST PALM BEACH   FL      33406
BOYSTER INSURANCE AGENCY                      PO BOX 237                                                                                          LAKE ARROWHEAD    CA      92352
BOYUM, MARIBETH                               ADDRESS ON FILE
BOZEMAN APPRAISAL SERVICES INC                PO BOX 3087                                                                                         GAINESVILLE       GA      30503
BOZRAH TOWN                                   BOZRAH TOWN ‐ TAX COLLEC                1 RIVER RD‐TOWN HALL                                        BOZRAH            CT      06334
BP AIR. INC.                                  15628 CYPRESS ST.                                                                                   IRWINDALE         CA      91706
BP FISHER LAW GROUP LLP                       174 WATERFRONT ST STE 400                                                                           OXON HILL         MD      20745
BP FISHER THIRD PARTY SALE FUNDS, ET AL.
BP PETERMAN LAW GROUP                         LLC                                     165 BISHOPS WAY STE 100                                     BROOKFIELD        WI      53005
BP PETERMAN LAW GROUP, LLC                    GENE R. HEYMAN                          165 BISHOPS WAY, SUITE 100                                  BROOKFIELD        WI      53005
BP ROOFING INC                                4460 CAMINO REAL WAY                                                                                FORT MYERS        FL      33966
BP ROOFING, INC.                              JENNIFER PETERSON                       4460 CAMINO REAL WAY, SUITE 1                               FORT MEYERS       FL      33966
BPC STRUCTURAL PEST CONTROL INCORPORATED      2601 PALMA DRIVE #1                                                                                 VENTURA           CA      93003
BR BUILDER                                    5288 MOONLIGHT DR                                                                                   HOUGHTON LAKE     MI      48629
BRABEC, DANIEL                                ADDRESS ON FILE
BRAC ALL‐WEATHER MANAGEMENT                   14202 CHAMPION FOREST DR SUITE 201                                                                  HOUSTON           TX      77069
BRACCO, JOANNE                                ADDRESS ON FILE
BRACKEN COUNTY                                BRACKEN COUNTY ‐ SHERIFF                P O BOX 186                                                 BROOKSVILLE       KY      41004
BRACKENRIDGE BORO                             BRACKENRIDGE BORO ‐ COLL                111 MORGAN STREET                                           BRACKENRIDGE      PA      15014
BRACKENRIDGE, BRITTANY                        ADDRESS ON FILE
BRACKERT CONSTRUCTION, INC                    MIKE T BRACKERT                         1644 PENZANCE ROAD                                          CLERMONT          FL      34711
BRAD ANDERSON ROOFING                         409 OAK HOLLOW LANE                                                                                 FORT WORTH        TX      76112
BRAD BARNETT INS                              524 BROADWAY                                                                                        LITTLE ROCK       AR      72201
BRAD GREBNER AND                              CHRISTINA GREBNER                       105 GREBNER LN                                              WASHBURN          IL      61570
BRAD MCDONALD ROOFING                         7143 SR 54                                                                                          NEW PORT RICHEY   FL      34653
BRAD ORR                                      5737 MCCARTHY CT                                                                                    WEST CHESTER      OH      45069
BRAD SMITH ROOFING CO., INC.                  ROB HASLETT                             24550 SPERRY DRIVE                             UNIT 2       WESTLAKE          OH      44145
BRAD SPUREGON INS                             1118 14TH ST N                                                                                      TEXAS CITY        TX      77590
BRAD SPURGEON INS AGENCY                      2929 PALMER HWY                                                                                     TEXAS CITY        TX      77590
BRAD WALKER APPRAISAL SERVICES                126 OWENS LN                                                                                        BRUNSWICK         GA      31525
BRAD WALKER ENTERPRISES                       BRAD WALKER APPRAISAL SE                126 OWENS LN                                                BRUNSWICK         GA      31525
BRAD WESTON AND                               BLYTHE WESTON                           7600 COTTONWOOD ST                                          FRISCO            TX      75034
BRAD WOODY AGENCY                             2607 W 13TH ST                                                                                      WICHITA           KS      67203
BRADCO COMPANY                                10501 CHANDLER CIR 100                                                                              LAVISTA           NE      68128
BRADDICK, KARLA                               ADDRESS ON FILE
BRADDOCK BORO                                 BRADDOCK BORO ‐ TAX COLL                415 SIXTH ST MUNI BLDG                                      BRADDOCK          PA      15104
BRADDOCK HILLS BORO                           BRADDOCK HILLS BORO ‐ TC                1300 BRINTON RD                                             PITTSBURGH        PA      15221
BRADDOCK, MARY                                ADDRESS ON FILE
BRADEN, CRYSTAL                               ADDRESS ON FILE
BRADENTON INSURANCE INC                       1400 BALLARD PARK DRIVE                                                                             BRADENTON         FL      34205
BRADEY, JONATHAN                              ADDRESS ON FILE
BRADFORD AREA SCHOOL  DI                      BRADFORD AREA SD ‐ COLLE                1185 E. MAIN STREET                                         BRADFORD          PA      16701
BRADFORD AREA SCHOOL DIS                      BRADFORD AREA SD ‐ COLLE                PO BOX 15                                                   BRADFORD          PA      16701
BRADFORD ASHLEY, KEARA                        ADDRESS ON FILE
BRADFORD CITY                                 BRADFORD CITY‐TAX COLLEC                PO BOX 87                                                   BRADFORD          TN      38316
BRADFORD CITY  CITY BILL                      BRADFORD CITY ‐ TAX COLL                PO BOX 15                                                   BRADFORD          PA      16701
BRADFORD CITY  COUNTY BI                      BRADFORD CITY ‐ TAX COLL                500 W. MAIN ST ‐ COURTHO                                    SMETHPORT         PA      16749
BRADFORD CITY WATER AUTHORITY                 28 KENNEDY ST                                                                                       BRADFORD          PA      16701
BRADFORD COUNTY                               BRADFORD COUNTY‐TAX COLL                PO BOX 969                                                  STARKE            FL      32091
BRADFORD COUNTY TAX CLAIM BUREAU              301 MAIN ST                                                                                         TOWANDA           PA      18848
BRADFORD COVE MASTER ASSOCIATION INC          882 JACKSON AVE                                                                                     WINTER PARK       FL      32789
BRADFORD CS CMBD TOWNS                        BRADFORD CS‐TAX COLLECTO                2820 STATE ROUTE 226                                        BRADFORD          NY      11481
BRADFORD INS AGENCY                           7220 N LINDBERGH BLVD 37                                                                            HAZELWOOD         MO      63042
BRADFORD INSURANCE                            600 WAVERLY AVE                                                                                     PATCHOGUE         NY      11772
BRADFORD PAINTING                             SERVICES                                12541 BALLENTINE RD                                         SARDIS            MS      38666
BRADFORD SCHOOL                               BRADFORD SCHOOL‐TAX COLL                172 NORTH MAIN STREET                                       BRADFORD          VT      05033
BRADFORD SNIPES GENERAL CONTRACTOR            BRADFORD J SNIPES                       202 SO. LOWA ST.                                            LA PORTE          TX      77571
BRADFORD TOWN                                 BRADFORD TOWN ‐ TAX COLL                172 NORTH MAIN STREET                                       BRADFORD          VT      05033
BRADFORD TOWN                                 BRADFORD TOWN ‐ TAX COLL                P.O. BOX 26                                                 BRADFORD          ME      04410
BRADFORD TOWN                                 BRADFORD TOWN ‐ TAX COLL                P.O. BOX 607                                                BRADFORD          NH      03221
BRADFORD TOWN                                 BRADFORD TOWN‐TAX COLLEC                7817 WHITEHEAD HILL RD                                      BRADFORD          NY      14815
BRADFORD TOWN                                 BRADFORD TWN TREASURER                  2136 S TRESCHER ROAD                                        AVALON            WI      53505




                                                                                                                   Page 109 of 998
                                          19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         113 of 1004
Creditor Name                                Address1                                  Address2                                     Address3                       City               State   Zip          Country
BRADFORD TOWNSHIP                            BRADFORD TWP ‐ TAX COLLE                  3018 SHAWVILLE HWY                                                          WOODLAND           PA      16881
BRADFORD TOWNSHIP                            BRADFORD TWP ‐ TAX COLLE                  415 MINARD RUN RDPOB 33                                                     BRADFORD           PA      16701
BRADFORD TOWNSHIP SCHOOL                     BRADFORD TWP SD ‐ COLLEC                  415 MINARD RUN RDPOB 33                                                     BRADFORD           PA      16701
BRADFORD VICTOR ADAM MTL                     120 W SOUTH ST                                                                                                        FRANKLIN GROVE     IL      61031
BRADFORD VICTOR ADAMS                        MUTUAL INS                                P O BOX 448                                                                 FRANKLIN GROVE     IL      61031
BRADFORD VICTOR ADAMS                        P O BOX 448                                                                                                           FRANKLIN GROVE     IL      61031
BRADFORD WOODS BORO                          BRADFORD WOODS BORO ‐ TC                  102 RAHWAY ROAD                                                             MCMURRAY           PA      15317
BRADFORD, TAMMY                              ADDRESS ON FILE
BRADFORD, THERESA                            ADDRESS ON FILE
BRADFORD, WILLIAM                            ADDRESS ON FILE
BRADFORD, ZACHARY                            ADDRESS ON FILE
BRADLEY & ASSOCIATES                         PO BOX 681545                                                                                                         FRANKLIN           TN      37068
BRADLEY AGENCY                               2718 WEST CHESTER PIKE                                                                                                BROOMALL           PA      19008
BRADLEY ARANT BOULT CUMMINGS LLP             1819 5TH AVENUE NORTH                                                                                                 BIRMINGTON         AL      35203
BRADLEY ARANT BOULT CUMMINGS LLP             ONE FEDERAL PLACE; 1819 5TH AVENUE N                                                                                  BIRMINGHAM         AL      35203
BRADLEY ARANT BOULT CUMMINGS LLP             PO BOX 830709                             PO BOX 830709                                                               BIRMINGHAM         AL      35283‐0709
BRADLEY BEACH BORO                           BRADLEY BEACH BORO‐COLLE                  701 MAIN STREET                                                             BRADLEY BEACH      NJ      07720
BRADLEY BERGENE MARTIN                       MICHAEL AVANESIAN                         JT LEGAL GROUP                               801 N BRAND BLVD SUITE 130     GLENDALE           CA      91203
BRADLEY CHARLES DOERRE                       1310 FM 646 RD WEST                                                                                                   DICKINSON          TX      77539
BRADLEY CONSTRUCTION LLC                     PO BOX 51301                                                                                                          PIEDMONT           SC      29673
BRADLEY COUNTY                               BRADLEY COUNTY ‐ TAX COL                  101 E CEDAR                                                                 WARREN             AR      71671
BRADLEY COUNTY                               BRADLEY COUNTY‐TRUSTEE                    1701 KEITH ST NW                                                            CLEVELAND          TN      37311
BRADLEY COUNTY TREASURER                     101 E CEDAR  ST STE 8                                                                                                 WARREN             AR      71671
BRADLEY DEE COMPTON &                        K ARON & D DEBORDE                        305 LAKELAND DR                                                             HIGHLAND VILLAGE   TX      75077
BRADLEY HARRIS                               & STEPHANIE HARRIS                        10446 MENDOTA DR                                                            SOUTH LYON         MI      48178
BRADLEY JOHNSON, ET AL.                      JAMES MINERVE                             115 SADDLE BLANKET TRAIL                                                    BUDA               TX      78610
BRADLEY PITTMAN &                            MICHELLE PITTMAN                          22 MEADOW CREEK DR                                                          MELISSA            TX      75454
BRADLEY ROOFING, INC.                        SCOTT B WARNICK                           17815 DAVENPORT RD 290                                                      DALLAS             TX      75252
BRADLEY SHARP & DEBRA                        SHARP                                     5125 AVE D                                                                  ST AUGUSTINE       FL      32095
BRADLEY STEVENS &                            TRACEY STEVENS                            284 MURPHREE DR                                                             ONEONTA            AL      35121
BRADLEY TOWN                                 BRADLEY TOWN ‐ TAX COLLE                  165B MAIN STREET                                                            BRADLEY            ME      04411
BRADLEY TOWN                                 BRADLEY TWN TREASURER                     PO BOX 325                                                                  TOMAHAWK           WI      54487
BRADLEY, ERIC                                ADDRESS ON FILE
BRADLEY, LOUIS                               ADDRESS ON FILE
BRADLEY, TARA                                ADDRESS ON FILE
BRADLEY, TIFFANY                             ADDRESS ON FILE
BRADLEY, TIMOTHY                             ADDRESS ON FILE
BRADLEYS REPAIR SERVICES                     RAYNARD A. BRADLEY                        1484 GRIFFINTOWN RD                                                         WOODLAND           NC      27897
BRADLY A. FRIAR                              5160 PONY EXPRESS TRAIL 16                                                                                            CAMINO             CA      95709
BRADS ROOFING AND                            LAURIE & LEWIS COOK                       380 SE 2ND AVE                                                              DELRAY BEACH       FL      33483
BRADSHAW BRADSHAW LLC                        1361 E MALLORY                                                                                                        MEMPHIS            TN      38106
BRADSHAW, TERRI                              ADDRESS ON FILE
BRADY CONDIKE, INC.                          415 S. MORGAN STREET                                                                                                  GRANBURY           TX      76048
BRADY INSURANCE                              PO BOX 1676                                                                                                           LAPORTE            TX      77572
BRADY TOWNSHIP                               BRADY TOWNSHIP ‐ TREASUR                  13123 S. 24TH ST                                                            VICKSBURG          MI      49097
BRADY TOWNSHIP                               BRADY TOWNSHIP ‐ TREASUR                  14570 BRADY RD                                                              CHESANING          MI      48616
BRADY TOWNSHIP                               BRADY TWP ‐ TAX COLLECTO                  10331 FRAIN RD                                                              MILL CREEK         PA      17060
BRADY TOWNSHIP                               BRADY TWP ‐ TAX COLLECTO                  240 DUFFY RD                                                                SLIPPERY ROCK      PA      16057
BRADY TOWNSHIP                               ELIZABETH WINGERT‐TX COL                  2716 SCHUCKERS ORCHARD R                                                    LUTHERSBURG        PA      15848
BRADY, MARK                                  ADDRESS ON FILE
BRADY, MATT                                  ADDRESS ON FILE
BRADY, SUSAN                                 ADDRESS ON FILE
BRADYS BEND TOWNSHIP                         BRADYS BEND TWP ‐ COLLEC                  612 SEYBERTOWN RD                                                           EAST BRADY         PA      16028
BRADYS RUN SANITARY AUTHORITY                2326 DARLINGTON ROAD                                                                                                  BEAVER FALLS       PA      15010
BRAEBURN GLEN CIVIC CLUB INC.                P.O. BOX 710346                                                                                                       HOUSTON            TX      77271
BRAEBURN VALLEY HOA INC                      12929 GULF FREEWAY SUITE 320                                                                                          HOUSTON            TX      77034
BRAEMAR HOMEOWNERS ASSOCIATION               P O BOX 991                                                                                                           POWELL             OH      43065
BRAEMOOR VILLAGE HOMEOWNER'S ASSOC, INC      C/O QUALIFIED PEOPERTY MANAGMENT          5901 U.S. 19, SUITE 70                                                      NEW PORT RICHEY    FL      34652
BRAEWOOD GLEN COMMUNITY ASSOCIATION          11281 RICHMOND AVE. J‐110                                                                                             HOUSTON            TX      77082
BRAGG, TIA                                   ADDRESS ON FILE
BRAHLERS CLEANING & RESTORATION, INC.        1929 9TH ST SW                                                                                                        MASSILLON          OH      44647
BRAHM, JULIE                                 ADDRESS ON FILE
BRAHMA TITLE & ESCROW                        5900 SOUTH LAKE FOREST DRIVE              SUITE 380                                                                   MCKINNEY           TX      75070
BRAHMA TITLE & ESCROW                        850 CENTRAL PARKWAY EAST                  SUITE 140                                                                   PLANO              TX      75074
BRAHMA TITLE & ESCROW, LLC.                  5900 SOUTH LAKE FOREST DRIVE              SUITE 390                                                                   MCKINNEY           TX      75070
BRAID, CHARLES                               ADDRESS ON FILE
BRAIDWOOD PLUMBING &                         SEWER                                     288 N WASHINGTON ST                                                         BRAIDWOOD          IL      60408
BRAINTREE TOWN                               BRAINTREE TOWN ‐ TAX COL                  1 J.F.K. MEMORIAL DRIVE                                                     BRAINTREE          MA      02184
BRAINTREE TOWN                               BRAINTREE TOWN ‐ TAX COL                  932 VERMONT ROUTE 12A                                                       BRAINTREE          VT      05060
BRAISHFIELD ASSOC, INC                       PO BOX 691809                                                                                                         ORLANDO            FL      32869




                                                                                                                  Page 110 of 998
                                     19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              114 of 1004
Creditor Name                              Address1                         Address2                                    Address3          City              State   Zip          Country
BRAISHFIELD ASSOCIATES                     P O  BOX 770909                                                                                ORLANDO           FL      32877
BRALEY AND WELLINGTON                      INS AGY CP                       PO BOX 15127                                                  WORCESTER         MA      01615
BRAMBLE, RYAN                              ADDRESS ON FILE
BRAMMER BUILDERS INC.                      P.O. BOX 300                                                                                   NEDERLAND         TX      77627
BRAN, MIGUEL                               ADDRESS ON FILE
BRANCH BANKING AND TRUST COMPANY           PO BOX 483                                                                                     WINSTON SALEM     NC      27102
BRANCH COUNTY                              BRANCH COUNTY ‐ TREASURE         31 DIVISION ST                                                COLDWATER         MI      49036
BRANCH COUNTY TREASURER                    31 DIVISION ST                                                                                 COLDWATER         MI      49036
BRANCH MANAGER INC                         2152 CORDELLA ST                                                                               JACKSONVILLE      FL      32207
BRANCH TOWNSHIP                            BRANCH TOWNSHIP ‐ TREASU         PO BOX 297                                                    WALHALLA          MI      49458
BRANCH TOWNSHIP                            BRANCH TWP ‐ TAX COLLECT         94  LLEWELLYN RD                                              POTTSVILLE        PA      17901
BRANCHBURG TOWNSHIP                        BRANCHBURG TWP‐COLLECTOR         1077 U.S. HIGHWAY 202                                         BRANCHBURG        NJ      08876
BRANCH‐GRIFFIN, JACINTA                    ADDRESS ON FILE
BRANCHVILLE BORO                           BRANCHVILLE BORO ‐ COLLE         34 WANTAGE AVENUE                                             BRANCHVILLE       NJ      07826
BRANCHVILLE TOWN                           BRANCHVILLE TOWN ‐ TREAS         P O BOX 129                                                   BRANCHVILLE       VA      23828
BRANCO‐GARDNER AGENCY                      48 STATE ROAD                                                                                  N DARTMOUTH       MA      02747
BRAND AND BRITT INS                        20 GRAYSON NEW HOPE A                                                                          GRAYSON           GA      30017
BRAND INS SRVCS LLC                        113 AMES AVE                                                                                   OCEAN SPRINGS     MS      39564
BRAND MEER FRANTZ STALLS                   121 MIAMI STREET                                                                               URBANA            OH      43078
BRAND, STEPHANIE                           ADDRESS ON FILE
BRANDENBURG, ERIKA                         ADDRESS ON FILE
BRANDI ERMON & EST OF                      MYRNA ERMON                      3316 CLUB DR                                                  METAIRE           LA      70003
BRANDLIN APPRAISALS INC                    1366 ORINDA PLACE                                                                              ESCONDIDO         CA      92029
BRANDON & ASSOC INS AGY                    11413 OVERLOOK DR                                                                              FISHERS           IN      46037
BRANDON BLACKMON &                         HEATHER BLACKMON                 12940 ROYAL ASCOT DR                                          FORT WORTH        TX      76244
BRANDON BROOK HOMEOWNERS ASSOCIATION INC   P O BOX 6235                                                                                   BRANDON           FL      33508
BRANDON CHARTER TOWNSHIP                   BRANDON TOWNSHIP ‐ TREAS         P.O. BOX 929                                                  ORTONVILLE        MI      48462
BRANDON E. BREAUX REAL ESTATE, INC.        124 NORTH MORGAN AVENUE                                                                        BROUSSARD         LA      70518
BRANDON HOLLINGSWORTH &                    ELIZABETH HOLLINGSWORTH          15 ZEE ANN DR                                                 LULING            LA      70070
BRANDON JOHNSON                            110 DIVISION ST                                                                                WAITE PARK        MN      56387
BRANDON L. HEADLEE                         602 E. NORTH AVE                                                                               FLORA             IL      62839
BRANDON NELSON & ASSOCIATES                339 OAK POINT TERRACE                                                                          MOUNT JULIET      TN      37122
BRANDON NIELSEN                            ATTN: BRANDON NIELSEN            64 E MAIN ST                                                  WASHINGTONVILLE   NY      10992
BRANDON NIELSEN LICENSED REAL ESTATE       BROKER                           ATTN: BRANDON NIELSEN                       64 E. MAIN ST     WASHINGTONVILLE   NY      10992
BRANDON O WILLIAMS CONS                    AARON & MYRA VARMALL             4520 JAMESTOWN AVE                                            BATON ROUGE       LA      70808
BRANDON O WILLIAMS CONST                   LLC                              4520 JAMESTOWN AVE                                            BATON ROUGE       LA      70808
BRANDON SISCO AGENCY                       4800 SUGAR GROVE 143                                                                           STAFFORD          TX      77477
BRANDON TOWN                               BRANDON TOWN ‐ TAX COLLE         119 COUNTY RTE 12                                             NORHT BANGOR      NY      12966
BRANDON TOWN                               TAX COLLECTOR                    49 CENTER STREET                                              BRANDON           VT      05733
BRANDON VILLAGE                            BRANDON VLG TREASURER            PO BOX 385                                                    BRANDON           WI      53919
BRANDON, MANDY                             ADDRESS ON FILE
BRANDONDALE LTD MHP                        1 KELLY ROAD                                                                                   CHASKA            MN      55318
BRANDT PEZZETTI VERMETTEN &                POPOVITS PC                      600 E FRONT ST STE 102                                        TRAVERSE CITY     MI      49686‐2892
BRANDT, ALLAN                              ADDRESS ON FILE
BRANDT, ERIN                               ADDRESS ON FILE
BRANDT, JERROLL                            ADDRESS ON FILE
BRAND‐TINDALL, BETHANNY                    ADDRESS ON FILE
BRANDY CHASE VILLAGE HOA, INC              45 BRANDY CHASE BOULEVARD                                                                      WINTER HAVEN      FL      33880
BRANDY LONG &                              EST CHRISTOPHER LONG             721 HARVEST FIELD WAY                                         FOUNTAIN          CO      80817
BRANDYWINE HEIGHTS S.D./                   BRANDYWINE HGTS SD ‐ COL         102 ORCHARD RD                                                FLEETWOOD         PA      19522
BRANDYWINE HEIGHTS S.D./                   BRANDYWINE HGTS SD ‐ COL         9540 LONGSWAMP RD                                             MERTZTOWN         PA      19539
BRANDYWINE HEIGHTS S.D./                   BRANDYWINE SD ‐ TAX COLL         102 ORCHARD ROAD                                              FLEETWOOD         PA      19522
BRANDYWINE HEIGHTS S.D./                   NANCY HEFFNER ‐ TAX COLL         36 W WEISS ST                                                 TOPTON            PA      19562
BRANFORD TOWN                              BRANFORD TOWN  ‐ TAX COL         1019 MAIN ST. TOWN HALL                                       BRANFORD          CT      06405
BRANHAM, CALEB                             ADDRESS ON FILE
BRANICH‐BOUMAN, MARY‐JOAN                  ADDRESS ON FILE
BRANKO HUMSKI                              583 W 9TH ST.                                                                                  SAN PEDRO         CA      90731
BRANNAN, RANCE                             ADDRESS ON FILE
BRANNONS HARD SURFACE                      RESTORATION                      1064 HOLLAND RD                                               NEWTON            AL      36352
BRANSCOMB, ALLICIA                         ADDRESS ON FILE
BRANSON LAW PLLC                           1501 E CONCORD STREET                                                                          ORLANDO           FL      32803
BRANT E PATE                               ADDRESS ON FILE
BRANT TOWN                                 BRANT TOWN ‐ TAX COLLECT         PO BOX 228                                                    BRANT             NY      14027
BRANT TOWNSHIP                             BRANT TOWNSHIP ‐ TREASUR         13295 RING RD                                                 ST. CHARLES       MI      48655
BRANT, SKYLAR                              ADDRESS ON FILE
BRANTLEY COUNTY                            BRANTLEY CO‐TAX COMMISSI         PO BOX 829                                                    NAHUNTA           GA      31553
BRANTLEY COUNTY                            TAX COMM MOBILE HOME             PO BOX 829                                                    NAHUNTA           GA      31553
BRANTLEY COUNTY TAX COMMISSIONER           234 BRANTLEY ST STE 400                                                                        NAHUNTA           GA      31553
BRANTLEY, SHAMEKA                          ADDRESS ON FILE
BRANTS MOBILE HOME SERVICES                25150 HWY 69                                                                                   COFFEEVILLE       AL      36524




                                                                                                      Page 111 of 998
                                  19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                   Pg CREDITOR MATRIX
                                                                                          115 of 1004
Creditor Name                        Address1                           Address2                                     Address3       City                State   Zip          Country
BRANUM, JULIE                        ADDRESS ON FILE
BRAR, GURREET                        ADDRESS ON FILE
BRASCH, BRIAN                        ADDRESS ON FILE
BRASHER FALLS CEN SCH (C             BRASHER FALLS SC‐COLLECT           BRASHER FALLS CENT BOX 3                                    BRASHER FALLS       NY      13613
BRASHER TOWN                         BRASHER TOWN ‐ TAX COLLE           P.O. BOX 358                                                BRASHER FALLS       NY      13613
BRASHFIELD ASSOCS                    5750 MAJOR BLVD  200                                                                           ORLANDO             FL      32819
BRASILE, TERRA                       ADDRESS ON FILE
BRASSARD, NANCY                      ADDRESS ON FILE
BRASWELL CITY/PAULDING C             BRASWELL CITY‐TAX COLLEC           6997 BRASWELL RD                                            ROCKMART            GA      30153
BRASWELL, SCOTT                      ADDRESS ON FILE
BRATHWAITE, ERTHA                    ADDRESS ON FILE
BRATKOVICH, MEGAN                    ADDRESS ON FILE
BRATTLEBORO TOWN                     BRATTLEBORO TN ‐ COLLECT           230 MAIN STREET ROOM 111                                    BRATTLEBORO         VT      05301
BRATTON EVERITT, NANCY               ADDRESS ON FILE
BRATTON TOWNSHIP                     BRATTON TWP ‐ TAX COLLEC           P.O. BOX 136                                                MATTAWANA           PA      17054
BRATTON, DAVID                       ADDRESS ON FILE
BRATTON, TAMIEKA                     ADDRESS ON FILE
BRAUD,VAUGHN & WILLIAMS              2510 BROADWAY                                                                                  BEAUMONT            TX      77726
BRAUN AGENCY                         5660 INDIAN RIVER RD 117                                                                       VIRGINIA BEACH      VA      23464
BRAUN CONSTRUCTION D&B               699                                31566 RAILROAD CANYON RD                                    CANYON LAKE         CA      92587
BRAUN INSURANCE AGENCY               6062 INDIAN RIVER RD               SUITE 101                                                   VIRGINIA BEACH      VI      23464
BRAUN STATION WEST C.I.A.            8630 TEZEL ROAD                                                                                SAN ANTONIO         TX      78254
BRAUN, CORAL                         ADDRESS ON FILE
BRAUN, RONI                          ADDRESS ON FILE
BRAUNS ROOFING                       LEO J. BRAUN                       LEO J. BRAUN                                 3748 DOVER     HOUSTON             TX      77087
BRAVO CLEANING & RESTORATION         SHELEY ENTERPRISES INC             723 W 4TH ST.                                               CORTEZ              CO      81321
BRAVO COMPANY APPRAISAL              6616 CABIN CREEK DRIVE                                                                         COLORADO SPRINGS    CO      80923
BRAVO FENCE                          11302 N NEBRASKA AVE                                                                           TAMPA               FL      33612
BRAVO RESTORATION AND                CONSTRUCTION                       399BUSINESS PARK CT U 51                                    WINDSOR             CA      95492
BRAVOSOLUTION US, INC.               ATTN: GENERAL COUNSEL              217 N. JEFFERSON STREET                      SUITE 400      CHICAGO             IL      60661
BRAVOSOLUTION US, INC.               ATTN: LEGAL                        101 LINDENWOOD DRIVE                         SUITE 420      MALVERN             PA      19355
BRAXTON ASSOCIATION                  3901 WESTERRE PKWY, STE 100                                                                    RICHMOND            VA      23233
BRAXTON COUNTY SHERIFF               BRAXTON COUNTY ‐ SHERIFF           300 MAIN ST                                                 SUTTON              WV      26601
BRAXTON, DONNA                       ADDRESS ON FILE
BRAXTON, JAMES                       ADDRESS ON FILE
BRAXTON, JASON                       ADDRESS ON FILE
BRAY GENTILLY MTL                    2017 HWY 59 SE                                                                                 THIEF RIVER FALLS   MN      56701
BRAY GENTILLY MTL                    P O BOX 592                                                                                    THIEF RIVER FALLS   MN      56701
BRAY INSURANCE GROUP                 1022 ST ANDREWS RD STE 1                                                                       COLUMBIA            SC      29210
BRAY, AARON                          ADDRESS ON FILE
BRAY, DANA                           ADDRESS ON FILE
BRAYE, MATTHEW                       ADDRESS ON FILE
BRAYLOCK, ANDREA                     ADDRESS ON FILE
BRAZEAU TOWN                         BRAZEAU TWN TREASURER              10892 PARKWAY ROAD                                          POUND               WI      54161
BRAZORIA CO MUD  2  A                BRAZORIA CO MUD 2 ‐ COLL           P O BOX 1368                                                FRIENDSWOOD         TX      77549
BRAZORIA CO MUD  29 A                BRAZORIA CO MUD 29 ‐ COL           P O BOX 1368                                                FRIENDSWOOD         TX      77549
BRAZORIA CO MUD  3  A                BRAZORIA CO MUD 3 ‐ COLL           P O BOX 1368                                                FRIENSWOOD          TX      77549
BRAZORIA CO MUD  6  A                BRAZORIA CO MUD 6 ‐ COLL           P.O. BOX 1368                                               FRIENDSWOOD         TX      77549
BRAZORIA CO MUD 16  L                BRAZORIA CO MUD 16 ‐ COL           11111 KATY FRWY 725                                         HOUSTON             TX      77079
BRAZORIA CO MUD 17  A                BRAZORIA CO MUD 17 ‐ COL           P.O, BOX 1368                                               FRIENDSWOOD         TX      77549
BRAZORIA CO MUD 18  A                BRAZORIA CO MUD 18 ‐ COL           P.O. BOX 1368                                               FRIENDSWOOD         TX      77549
BRAZORIA CO MUD 19  A                BRAZORIA CO MUD 19 ‐ COL           P.O. BOX 1368                                               FRIENDSWOOD         TX      77549
BRAZORIA CO MUD 21  A                BRAZORIA CO MUD 21 ‐ COL           P.O. BOX 1368                                               FRIENDSWOOD         TX      77549
BRAZORIA CO MUD 22  A                BRAZORIA CO MUD 22 ‐ COL           PO BOX 1368                                                 FRIENDSWOOD         TX      77549
BRAZORIA CO MUD 23  A                BRAZORIA CO MUD 23 ‐ COL           P O BOX 1368                                                FRIENDSWOOD         TX      77549
BRAZORIA CO MUD 25  A                BRAZORIA CO MUD 25 ‐ COL           P O BOX 1368                                                FRIENDSWOOD         TX      77549
BRAZORIA CO MUD 26  A                BRAZORIA CO MUD 26 ‐ COL           P O BOX 1368                                                FRIENDSWOOD         TX      77549
BRAZORIA CO MUD 28  A                BRAZORIA CO MUD 28 ‐ COL           P O BOX 1368                                                FRIENDSWOOD         TX      77549
BRAZORIA CO MUD 31  A                BRAZORIA CO MUD 31 ‐ COL           P O BOX 1368                                                FRIENDSWOOD         TX      77549
BRAZORIA CO MUD 34  A                BRAZORIA CO MUD 34 ‐ COL           P.O, BOX 1368                                               FRIENDSWOOD         TX      77549
BRAZORIA COUNTY                      BRAZORIA COUNTY ‐ COLLEC           111 EAST LOCUST 100A                                        ANGLETON            TX      77515
BRAZORIA COUNTY TAX OFFICE           111 E LOCUST                                                                                   ANGLETON            TX      77515
BRAZORIA COUNTY TAX OFFICE           ATTN: BRAZORIA COUNTY              111 E. LOCUST SUITE 100                                     ANGLETON            TX      77515‐4682
BRAZORIA‐FT BEND MUD 1 A             BRAZORIA‐FT BEND MUD 1             P.O, BOX 1368                                               FRIENDSWOOD         TX      77549
BRAZOS COUNTY                        BRAZOS COUNTY ‐ TAX COLL           4151 COUNTY PARK CT                                         BRYAN               TX      77802
BRAZOS COUNTY CLERK                  300 E 26TH ST STE 1200                                                                         BRYAN               TX      77803
BRAZZELL INS AGENCY LLC              3859 GULF SHORES PWKY 1                                                                        GULF SHORES         AL      36542
BRC ACOUSTICAL & REMODELING LLC      1414 ROYAL PALM DR.                                                                            SLIDELL             LA      70458
BRDARIC EXCAVATING INC               913 MILLER ST                                                                                  LUZERNE             PA      18709
BREAK POINT LAW LLC                  2725 CENTER PLACE                                                                              MELBOURNE           FL      32940




                                                                                                   Page 112 of 998
                                         19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        116 of 1004
Creditor Name                               Address1                                  Address2                                       Address3                             City               State   Zip          Country
BREAK POINT LAW, LLC                        CLIFFORD JOHNSON                          4100 N. WICKHAM RD, STE 107A 251                                                    MELBOURNE          FL      32935
BREAKEY, JAMES                              ADDRESS ON FILE
BREATHE EASY MOLD REM                       4126 30TH AVE N                                                                                                               ST PETERSBURG      FL      33713
BREATHITT COUNTY                            BREATHITT COUNTY ‐ SHERI                  1137 MAIN STREET, ROOM 2                                                            JACKSON            KY      41339
BREAUX, ASHLEY                              ADDRESS ON FILE
BRECHLIN, KAREN                             ADDRESS ON FILE
BRECHT, TIMOTHY                             ADDRESS ON FILE
BRECKE, MICHELLE                            ADDRESS ON FILE
BRECKENRIDGE CONDOMINIUMS                   9905 BOYSENBERRY WAY                                                                                                          GAITHERSBURG       MD      20879
BRECKENRIDGE HOMEOWNERS ASSOCIATION         PO BOX 451051                                                                                                                 KISSIMMEE          FL      34744
BRECKENRIDGE MASTER ASSOCIATION             8910 TERRENCE CT 200                                                                                                          BONITA SPRINGS     FL      34135
BRECKENRIDGE PROPERTY FUND 2016, LLC        2015 MANHATTAN BEACH BLVD SUITE 100                                                                                           REDONDO BEACH      CA      90278
BRECKENRIDGE PROPERTY FUND 2016, LLC        SANDRA ROBERTSON                          HUTCHINSON & STEFFAN, LLC                      10080 WEST ALTA DRIVE, SUITE 200     LAS VEGAS          NV      89145
BRECKENRIDGE VILLAGE                        BRECKENRIDGE VLG ‐ TREAS                  P.O. BOX 276                                                                        BRECKENRIDGE       MI      48615
BRECKINRIDGE COUNTY                         BRECKINRIDGE COUNTY ‐ SH                  208 SOUTH MAIN ST                                                                   HARDINSBURG        KY      40143
BRECKINRIDGE COUNTY CLERK                   208 MAIN ST STE 216                                                                                                           HARDINSBURG        KY      40143
BRECKINRIDGE PARK ESTATES                   P.O. BOX 2783                                                                                                                 WYLIE              TX      75082‐2783
BRECKNOCK TOWNSHIP                          BRECKNOCK TWP ‐ TAX COLL                  157 BOULDER HILL RD                                                                 MOHNTON            PA      19540
BRECKNOCK TOWNSHIP                          SUSAN SUMMERS ‐ TAX COLL                  889 ALLEGHENYVILLE RD                                                               MOHNTON            PA      19540
BREDESON, JEFFREY                           ADDRESS ON FILE
BREE DEW & BRIAN DEW                        5864 REVELSTOKE DR                                                                                                            COLORADO SPRINGS   CO      80924
BREED TOWN                                  BREED TWN TREASURER                       12860 LOGAN RD                                                                      SURING             WI      54174
BREEDING, EBONY                             ADDRESS ON FILE
BREEDSVILLE VILLAGE                         BREEDSVILLE VLG ‐ TREASU                  PO BOX 152                                                                          BREEDSVILLE        MI      49027
BREES, JENNIFER                             ADDRESS ON FILE
BREITMAN, MELINDA                           ADDRESS ON FILE
BREITUNG TOWNSHIP                           BREITUNG TOWNSHIP ‐ TREA                  P.O. BOX 160                                                                        QUINNESEC          MI      49876
BREKKE, KRYSTINA                            ADDRESS ON FILE
BRELAND, CARLILE                            ADDRESS ON FILE
BREMEN CITY ‐ HARALSON C                    BREMEN CITY‐TAX COLLECTO                  232 TALLAPOOSA ST                                                                   BREMEN             GA      30110
BREMEN CITY‐CARROLL CO.                     BREMEN CITY‐TAX COLLECTO                  232 TALLAPOOSA ST                                                                   BREMEN             GA      30110
BREMEN FARMERS MTL                          201 BRENNEKE ST                                                                                                               BREMEN             KS      66412
BREMEN FARMERS MUT INS                      P O BOX 97                                                                                                                    BREMEN             KS      66412
BREMEN FARMERS MUTUAL                       P O BOX 98                                                                                                                    BREMEN             KS      66412
BREMEN TAX COLLECTOR                        8420 STATE RTE 812                                                                                                            LOWVILLE           NY      13367
BREMEN TOWN                                 BREMEN TOWN ‐ TAX COLLEC                  P.O. BOX 171                                                                        BREMEN             ME      04551
BREMER CNTY MUT INS ASSO                    P O BOX 856                                                                                                                   WAVERLY            IA      50677
BREMER COUNTY                               BREMER COUNTY ‐ TREASURE                  415 EAST BREMER AVENUE                                                              WAVERLY            IA      50677
BREMER MTL                                  111 1ST AVE SE                                                                                                                WAVERLY            IA      50677
BRENDA BRECEDA                              VARTKES ARTINIAN                          JT LEGAL GROUP, APC                            801 N. BRAND BLVD. STE. 1130         GLENDALE           CA      91203
BRENDA CADLE REALTY INC                     MARTHA E CADLE                            38 BURNETT FERRY ROAD SW                                                            ROME               GA      30165
BRENDA GRESHAM                              2237 SHAMROCK DR                                                                                                              DECATUR            GA      30032
BRENDA HAJEK                                153 E WOOD ST                                                                                                                 NEW LENOX          IL      60451
BRENDA J CHASTEEN                           8438 ROMNEY                                                                                                                   SAN ANTONIO        TX      78254
BRENDA JOANN BAILEY                         795 PARADES LINE RD                                                                                                           BROWNSVILLE        TX      78521
BRENDA L CULLEN                             119 WHIP POOR WHILL ST                                                                                                        SEABROOK           NH      03874
BRENDA MAGNUSON                             9525 UPTON AVE N                                                                                                              BROOKLYN PARK      MN      55444
BRENDA NERIE                                MICHAEL P. FLEMING & ASSOC., P.C.         AUDREY MANITO                                  1345 CAMPBELL ROAD, SUITE 100        HOUSTON            TX      77055
BRENDA NOVOA                                1062 ROSEWOOD DR                                                                                                              SANTA MARIA        CA      93458
BRENDA ROBERSON                             PO BOX 96                                                                                                                     ALLEENE            AR      71820
BRENDA WILCOX                               3825 NW 195 TER                                                                                                               MIAMI GARDENS      FL      33055
BRENDAN BURKE, ET AL.                       LAW OFFICE OF TOWNSEND J. BELT, P.A.      238 EAST DAVIS BLVD., SUITE 312                                                     TAMPA              FL      33606
BRENDAN WALSH PLUMBING                      117 E MADISON AVE                                                                                                             CLIFTON HEIGHTS    PA      19018
BRENDON K MEIER                             2088 EAGLEWOOD DR                                                                                                             NEWBURGH           IN      47630
BRENING, TIMOTHY                            ADDRESS ON FILE
BRENNAN RECUPERO CASCIONE SCUNGIO           & MCALLISTER                              362 BROADWAY                                                                        PROVIDENCE         RI      02909
BRENNAN, BRUCE                              ADDRESS ON FILE
BRENNAN, CINDY                              ADDRESS ON FILE
BRENNER CONSTRUCTION                        PO BOX 22230                                                                                                                  MESA               AZ      85205
BRENT E. BARIS, P.A.                        320 NE SANTA FE BLVD.                                                                                                         HIGH SPRINGS       FL      32643
BRENT HALFORD                               7538 PRAIRIE ROSE LN                                                                                                          HUNTERSVILLE       NC      28078
BRENT MERCHANT &                            KELLY MERCHANT                            428 MOUNT DEARBORN RD                                                               WEARE              NH      03281
BRENT SANDERS BUILDING &                    10310 BIRCHWOOD LN                                                                                                            WAYNESBORO         PA      17268
BRENT WALKER INS AGENCY                     27070 SUN CITY BLVD                                                                                                           MENIFEE            CA      92586
BRENT, LAKESIA                              ADDRESS ON FILE
BRENTWOOD BORO                              BRENTWOOD BORO ‐ TAX COL                  3730 BROWNSVILLE ROAD                                                               PITTSBURGH         PA      15227
BRENTWOOD PLACE COMMUNITY ASSOC, INC        P. O.BOX 472864                                                                                                               GARLAND            TX      75047‐2864
BRENTWOOD PLACE HOMEOWNERS' ASSOC, INC      ACTION PROPERTY MANAGEMENT                11118 CYPRESS N. HOUSTON                                                            HOUSTON            TX      77065
BRENTWOOD S.D./BRENTWOOD                    BRENTWOOD SD ‐ TAX COLLE                  3730 BROWNSVILLE ROAD                                                               PITTSBURGH         PA      15227
BRENTWOOD TOWN                              BRENTWOOD TOWN ‐ TAX COL                  1 DALTON ROAD                                                                       BRENTWOOD          NH      03833




                                                                                                                   Page 113 of 998
                                          19-10412-jlg             Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            117 of 1004
Creditor Name                                Address1                                     Address2                                      Address3                        City                State   Zip          Country
BRENZEL, JOHN                                ADDRESS ON FILE
BRESETT CARPENTRY                            PAULA & JASON KENNEDY                        398 SAM ALLEN RD                                                              SANFORD             ME      04073
BRESNAHAN INS                                231 TRIANGLE ST                                                                                                            AMHURST             MA      01002
BRESSON, DIANE                               ADDRESS ON FILE
BRETHREN MUT INS                             149 N EDGEWOOD DR                                                                                                          HAGERSTOWN          MD      21740
BRETHREN MUTUAL INSURANCE COMPANY            STACY REB                                    149 NORTH EDGEWOOD DRIVE                                                      HAGERSTOWN          MD      21740
BRETON BAY LANDING HOA, INC                  P.O. BOX 1843                                                                                                              LEONARDTOWN         MD      20650‐1843
BRETT ESHELMAN                               611 N HORTON ST                                                                                                            NAMPA               ID      83651
BRETT HARKINS &                              BRIDGET HARKINS                              3373 CONCORD CIR                                                              AVON                OH      44011
BRETT HAWK CONSTRUCTION                      3308 32ND AVE NE                                                                                                           SAINT ANTHONY       MN      55418
BRETT HAYES LLC                              5568 CHECKERED SPOT DR                                                                                                     GAINESVILLE         GA      30506
BRETT HAYSE LLC                              BRETT HAYSE                                  297 INDUSTRIAL PARK DRIVE SUITE E                                             LAWRENCEVILLE       GA      30046
BRETT HEDRICK &                              SHEILA HEDRICK                               3033 S LINWOOD AVE                                                            INDEPENDENCE        MO      64055
BRETT HINCK ELECTRICAL                       9707 LAMAR ST                                                                                                              SPRING VALLEY       CA      91977
BRETT K WILLIAMS                             & GINA WILLIAMS                              2317 BCH BLVD                                                                 PASCAGOULA          MS      39567
BRETT N RODGERS, TRUSTEE                     300 OTTAWA NW 210                                                                                                          GRAND RAPIDS        MI      49503
BRETT NEAL                                   235 W INLET RD                                                                                                             OCEAN CITY          NJ      08226
BRETT STUART & JOLIE                         STUART                                       9 BROOKWOOD ST                                                                LADERA RANCH        CA      92694
BRETTON WOODS COA INC                        2420 NE 7TH ST                                                                                                             OCALA               FL      34470
BRETTON WOODS HOA                            1027 CLUBHOUSE CT                                                                                                          CORAM               NY      11727
BRETTONWOODS AT PARAMUS C.A. INC             1030 CLIFTON AVE SUITE 205, ASSOCIA CMC                                                                                    CLIFTON             NJ      07011
BREUNINGER, DOREEN                           ADDRESS ON FILE
BREVARD COUNTY TAX COLLECTOR                 ATTN DELINQUENT TAX DEPARTMENT               400 SOUTH STREET 6TH FLR                                                      TITUSVILLE          FL      32780
BREVARD COUNTY TAX COLLECTOR                 PO BOX 2500                                                                                                                TITUSVILLE          FL      32781
BREVARD COUNTY UTILITIES                     2725 JUDGE FRAN JAMIESON WAY                 BLDG A, STE 213                                                               MELBOURNE           FL      32940
BREVARD COUNTY UTILITY                       2262 HIGH DRIVE                                                                                                            MIMS                FL      32754
BREVARD COUNTY UTILITY SERVICES              1401 EL CAMINO AVENUE, SUITE 200                                                                                           SACRAMENTO          CA      95815
BREVARD INS AGENCY                           13831 NW FWY 365                                                                                                           HOUSTON             TX      77040
BREVORT TOWNSHIP                             BREVORT TOWNSHIP ‐ TREAS                     PO BOX 767                                                                    ST. IGNACE          MI      49781
BREWER APPRAISAL SERVICE LLC                 PO BOX 588                                                                                                                 SENATOBIA           MS      38668
BREWER CITY                                  BREWER CITY ‐ TAX COLLEC                     80 NORTH MAIN STREET                                                          BREWER              ME      04412
BREWER REAL ESTATE APPRAISALS LLC            PO BOX 393                                                                                                                 SHOW LOW            AZ      85902
BREWER, BOU                                  ADDRESS ON FILE
BREWER, BRANDI                               ADDRESS ON FILE
BREWER, CHARLES                              ADDRESS ON FILE
BREWER, LAURA                                ADDRESS ON FILE
BREWER, TAMMY                                ADDRESS ON FILE
BREWSTER C.S. (CMBD TNS)                     BREWSTER C.S.‐RECEIVER                       1360 ROUTE 22                                                                 BREWSTER            NY      10509
BREWSTER C.S. (PATTERSON                     BREWSTER C.S.‐RECEIVER                       PO BOX 421                                                                    PATTERSON           NY      12563
BREWSTER COUNTY COLLECTOR                    107 W AVENUE E STE 1                                                                                                       ALPINE              TX      79830
BREWSTER COUNTY DISTRICT CLERK’S OFFICE      201 W AVENUE E                                                                                                             ALPINE              TX      79830
BREWSTER TOWN                                BREWSTER TOWN ‐ TAX COLL                     2198 MAIN STREET                                                              BREWSTER            MA      02631
BREWSTER VILLAGE                             BREWSTER VIL ‐ COLLECTOR                     50 MAIN STREET                                                                BREWSTER            NY      10509
BREWTON, MAURICE                             ADDRESS ON FILE
BREZNIAK, REBECCA                            ADDRESS ON FILE
BRIAN & SHERI ROCKEY                         23508 44TH PL W                                                                                                            MOUNTLAKE TER       WA      98043
BRIAN & STEPHANIE WITT                       15516 W 81ST ST                                                                                                            LENEXA              KS      66219
BRIAN B ELLIOTT APPRAISALS INC               1401 LEES CREEK ROAD                                                                                                       MYRTLE CREEK        OR      97457
BRIAN BARNARDS FLOORING AMERICA              2731 CAPITAL CIRCLE NE                                                                                                     TALLAHASSEE         FL      32308
BRIAN BASS                                   PO BOX 113                                                                                                                 FUNSTON             GA      31753
BRIAN BELL                                   JONATHAN L.R. DREWES, ESQ.                   DREWES LAW, PLLC                              509 FIRST AVE. NE., SUITE 2     MINNEAPOLIS         MN      55413
BRIAN BENNETT CONT. LLC                      PO BOX 2040                                                                                                                LEBANON             MN      65536
BRIAN BURTON APPRAISALS LLC                  PO BOX 2373                                                                                                                IDAHO FALLS         ID      83403
BRIAN C DAVIS                                609 WILDWOOD                                                                                                               RIO DELL            CA      95562
BRIAN C PARKS                                195 JOHNSON ROAD                                                                                                           LAWRENCEVILLE       GA      30046
BRIAN CLARK CONSTRUCTION                     BRIAN CLARK                                  2456 FOGG AVENUE                                                              INGLESIDE           TX      78362
BRIAN CLYBURN AGENCY LLC                     976 HOUSTON NORTHCUTT                        SUITE F                                                                       MT PLEASANT         SC      29464
BRIAN D HESS ATTORNEY                        P O BOX 9454                                                                                                               PANAMA CITY BEACH   FL      32417
BRIAN DULON AND                              BRIDGET DULON                                857 220TH AVE                                                                 SOMERSET            WI      54025
BRIAN GIBBS CONSTRUCTION                     & REMODELING INC                             PO BOX 29                                                                     STUTTGART           AR      72160
BRIAN HINES (DBA)                            AMERICAN TECH SUPPORT HEATING & COOLING      1810 LYANTINE LANE                                                            PORTSMONTH          VA      23701
BRIAN HOMES LLC                              PO BOX 616                                                                                                                 SEWELL              NJ      08080
BRIAN HUGHES CONSTR                          267 BELL LANE                                                                                                              QUINCY              CA      95971
BRIAN JENNINGS                               ADDRESS ON FILE
BRIAN JOHNSON                                ADDRESS ON FILE
BRIAN JOURDAN                                ADDRESS ON FILE
BRIAN K. EVANS                               MICHELLE A. PAUL                             HEATH J. THOMPSON, P.C.                       4224 HOLLAND ROAD SUITE 108     VIRGINIA BEACH      VA      23452
BRIAN KING ROOFING, INC.                     2021 E UNION VALLEY RD                                                                                                     SEYMOUR             TN      37865
BRIAN KIRK                                   ADDRESS ON FILE
BRIAN L TANNEBAUM PA                         1 SE THIRD AVENUE SUITE 1400                                                                                               MIAMI               FL      33131




                                                                                                                      Page 114 of 998
                                     19-10412-jlg                Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                             Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      118 of 1004
Creditor Name                              Address1                                 Address2                                     Address3                    City               State   Zip          Country
BRIAN M SMITH                              ADDRESS ON FILE
BRIAN MARTIN                               ADDRESS ON FILE
BRIAN MCPARTLON ROOGING                    & STEVEN & MARIA VERELA                  39 BISBEE CT UNIT 7                                                      SANTA FE           NM      87508
BRIAN MICHAEL FORTUNE                      P.O. BOX 495                                                                                                      PRINCESS ANNE      MD      21853
BRIAN NELSON V DITECH FINANCIAL LLC        BLOCK & LEVITON
BRIAN PALUZZI &                            MELISSA PALUZZI                          3806 N TRAINER RD                                                        ROCKFORD           IL      61114
BRIAN QUEEN APPRAISAL CO INC               4717 SKY TRAIL                                                                                                    YUKON              OK      73099
BRIAN RHAMES INS AGENCY                    3405 EDLOE  240                                                                                                   HOUSTON            TX      77027
BRIAN RITTER & LAURA                       RITTER                                   202 STILL HOLLOW CREEK                                                   BUDA               TX      78610
BRIAN S. MAZZU                             3772 COUNTY LINE RD                                                                                               ANGIER             NC      27501
BRIAN SIMONS CONST INC                     9259 MCKINLEY RD                                                                                                  MONTROSE           MI      48457
BRIAN STONE &                              OLIVIA STONE                             5426 QUAINT DR                                                           WOODBRIDGE         VA      22193
BRIAN T. SPENCER, INDEPENDENT EXECUTOR     P.O. BOX 341412                                                                                                   AUSTIN             TX      78734
BRIAN TOWNE & ANGEL                        TOWNE                                    58 GEORGE MASON RD                                                       STAFFORD           VA      22554
BRIAN VAN AUKEN                            ADDRESS ON FILE
BRIAN VANDIVER                             ADDRESS ON FILE
BRIAN W PARISER PA                         9155 SOUTH DADELAND BLVD                 SUITE 1718                                                               MIAMI              FL      33156
BRIANS MASONRY & REST                      & EST OF JOHN LEWIS                      151 MARTIN RD                                                            DOUGLAS            MA      01516
BRIAR CREEK MUTUAL INS                     P O BOX 195                                                                                                       ORANGEVILLE        PA      17859
BRIARCLIFF MANOR VILLAGE                   1111 PLEASANTVILLE RD                                                                                             BRIARCLIFF MANOR   NY      10510
BRIARCLIFF WOODS CONDOMINIUM               C/O KATONAH MANAGEMENT GROUP             PO BOX 1019 TWO CENTER STREET                                            CROTON FALLS       NY      10519‐1019
BRIARCREEK TOWNSHIP                        COLUMBIA COUNTY‐TAX OFFI                 POB 380                                                                  BLOOMSBURG         PA      17815
BRIARGATE COMMUNITY IMPROVEMENT ASSOC      7002 LAUGHLIN DRIVE                                                                                               MISSOURI CITY      TX      77489
BRIARWOOD CITY                             CITY OF BRIARWOOD ‐ CLER                 PO BOX 22408                                                             LOUISVILLE         KY      40252
BRIARWOOD CIVIC ASSOCIATION                P.O. BOX 50205                                                                                                    SUMMERSVILLE       SC      29485
BRIARWOOD COLOMA HOMEOWNERS ASSOCIATION    1401 EL CAMINO AVENUE 200                                                                                         SACRAMENTO         CA      95815
BRIARWOOD COMMUNITY CENTER                 31608 RAILROAD CANYON RD                                                                                          CANYON LAKE        CA      92587
BRIARWOOD HOA                              P. O. BOX 226                                                                                                     OKEMOS             MI      48805
BRICE, BRITTANY                            ADDRESS ON FILE
BRICE, CLARENCE                            ADDRESS ON FILE
BRICENO, ANDREA                            ADDRESS ON FILE
BRICK CSD KITCHEN & BATH LLC               2791 HOOPER AVE                                                                                                   BRICK              NJ      08723
BRICK MANOR CONDO ASSOCIATION              224 TAUNTON AVE                                                                                                   EAST PROVIDENCE    RI      02914
BRICK RESTORATION, INC                     DON EARLEY                               8830 EMNORA LANE                                                         HOUSTON            TX      77080
BRICK TOWNSHIP                             TAX COLLECTOR                            401 CHAMBERS BRIDGE ROAD                                                 BRICK TOWN         NJ      08723
BRICK TOWNSHIP MUNICIPAL UTIL AUTH         1551 HIGHWAY 88 WEST                                                                                              BRICK              NJ      08724
BRICK TOWNSHIP TAX COLLECTOR               401 CHAMBERS BRIDGE RD                                                                                            BRICK              NJ      08723
BRICKELL FOREST CONDOMINIUM, INC           C/O VESTA PROPERTY SERVICES, INC         13595 SW 134TH AVENUE STE108                                             MIAMI              FL      33186
BRICKELL PROPERTY MANAGEMENT INC           14373 SW 142 STREET                                                                                               MIAMI              FL      33186
BRICKER & ECKLER LLP                       100 SOUTH THIRD ST                                                                                                COLUMBUS           OH      43215
BRICKER, DAVID                             ADDRESS ON FILE
BRICKNELL, SCOTT                           ADDRESS ON FILE
BRIDGE CREEK TOWN                          BRIDGE CREEK TWN TREASUR                 E22735 COUNTY ROAD G                                                     AUGUSTA            WI      54722
BRIDGE REALTY                              POTTER MANAGEMENT AND SERVICES, INC      95 N 100 E                                                               PRICE              UT      84501
BRIDGEHAMPTON TOWNSHIP                     BRIDGEHAMPTON TWP ‐ TREA                 3080 NICOL RD                                                            DECKERVILLE        MI      48427
BRIDGEPORT BORO                            DORIS FRYMOYER ‐ TAX COL                 PO BOX 204, 4TH AND MILL                                                 BRIDGEPORT         PA      19405
BRIDGEPORT CITY                            BRIDGEPORT CITY‐TAX COLL                 45 LYON TERRACE                                                          BRIDGEPORT         CT      06604
BRIDGEPORT CITY ELDERLY                    BRIDGEPORT CTY ELDLY‐COL                 325 CONGRESS ST ROOM 123                                                 BRIDGEPORT         CT      06604
BRIDGEPORT TOWNSHIP                        BRIDGEPORT TWP ‐ TREASUR                 6206 DIXIE HWY                                                           BRIDGEPORT         MI      48722
BRIDGEPORT VILLAS ASSOCIATION, INC.        14275 SW 142 AVE                                                                                                  MIAMI              FL      33188
BRIDGEPORT WPCA                            695 SEAVIEW AVE                                                                                                   BRIDGEPORT         CT      06607
BRIDGES CONSTRUCTION                       3001 SO STATE STREET, SUITE 5                                                                                     UKIAH              CA      95482
BRIDGES, AMBER                             ADDRESS ON FILE
BRIDGES, ERIN                              ADDRESS ON FILE
BRIDGESTONE MUD  E                         BRIDGESTONE MUD ‐ COLLEC                 17111 ROLLING CREEK                                                      HOUSTON            TX      77090
BRIDGET DIORIO &                           ROBERT DIORIO                            911E PROSPECT AVE                                                        NORTH WALES        PA      19454
BRIDGETON CITY‐FISCAL                      BRIDGETON CITY ‐ TAX COL                 181 EAST COMMERCE STREET                                                 BRIDGETON          NJ      08302
BRIDGETON TOWNSHIP                         BRIDGETON TOWNSHIP ‐ TRE                 9576 W 104TH                                                             HOLTON             MI      49425
BRIDGETON TOWNSHIP                         PETER ROSSWAAG ‐ TAX COL                 1774 RIVER RD.                                                           UPPER BLACK EDDY   PA      18972
BRIDGETTE HARRELL &                        WESLEY HARRELL                           3008 BUTTERCUP CIR                                                       MOODY              AL      35004
BRIDGEVIEW BANK GROUP, AN IL BANK. CORP.   ADAM B. ROME                             GREIMAN, ROME & GRIESMAYER, LLC              2 N LASALLE ST STE 1601     CHICAGO            IL      60602
BRIDGEVILLE BORO                           BRIDGEVILLE BORO ‐ COLLE                 425 BOWER HILL RD                                                        BRIDGEVILLE        PA      15017
BRIDGEVILLE TOWN                           BRIDGEVILLE TOWN ‐ COLLE                 101 N MAIN STREET                                                        BRIDGEVILLE        DE      19933
BRIDGEWATER TOWN                           BRIDGEWATER TN ‐ COLLECT                 297 MAYHEW TURNPIKE                                                      BRISTOL            NH      03222
BRIDGEWATER TOWN                           BRIDGEWATER TN ‐ COLLECT                 44 MAIN STREET SOUTH                                                     BRIDGEWATER        CT      06752
BRIDGEWATER TOWN                           BRIDGEWATER TN ‐ COLLECT                 66 CENTRAL SQUARE                                                        BRIDGEWATER        MA      02324
BRIDGEWATER TOWN                           BRIDGEWATER TN ‐ COLLECT                 P.O. BOX 50                                                              BRIDGEWATER        VT      05034
BRIDGEWATER TOWN                           BRIDGEWATER TOWN ‐ TREAS                 201 GREEN ST                                                             BRIDGEWATER        VA      22812
BRIDGEWATER TOWNSHIP                       BRIDGEWATER TWP ‐ TREASU                 10990 CLINTON RD                                                         MANCHESTER         MI      48158
BRIDGEWATER TOWNSHIP                       BRIDGEWATER TWP‐COLLECTO                 100 COMMONS WAY                                                          BRIDGEWATER        NJ      08807




                                                                                                               Page 115 of 998
                                          19-10412-jlg            Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           119 of 1004
Creditor Name                                Address1                                    Address2                                      Address3                             City            State   Zip        Country
BRIDGEWATER TOWNSHIP                         DAWN ARNOLD ‐ TAX COLLEC                    10955 STATE ROUTE 29                                                               MONTROSE        PA      18801
BRIDGEWAY CAPITAL MANAGEMENT, INC.           ATTN:  MR. JOHN NOLAND RYAN MONTGOMERY      FOUNDER & CHIEF INVESTMENT OFFICER            20 GREENWAY PLAZA SUITE 450          HOUSTON         TX      75201‐7849
BRIDGMAN CITY                                BRIDGMAN CITY ‐ TREASURE                    9765 MAPLE ST                                                                      BRIDGMAN        MI      49106
BRIDGTON TOWN                                BRIDGTON TOWN ‐ TAX COLL                    3 CHASE STREET SUITE 1                                                             BRIDGTON        ME      04009
BRIDPORT TOWN                                BRIDPORT TOWN ‐ TREASURE                    PO BOX 27                                                                          BRIDPORT        VT      05734
BRIELLE BORO                                 BRIELLE BORO‐TAX COLLECT                    P.O. BOX 445                                                                       BRIELLE         NJ      08730
BRIELLE UTILITIES                            601 UNION LANE                                                                                                                 BRIELLE         NJ      08730
BRIGADOON                                    13876 FOGGY BOTTOM CT                                                                                                          MT AIRY         MD      21771
BRIGANCE & ASSOCS                            309 E MAIN ST                                                                                                                  TOMBALL         TX      77375
BRIGANTINE CITY                              BRIGANTINE CITY‐TAX COLL                    1417 WEST BRIGANTINE AVE                                                           BRIGANTINE      NJ      08203
BRIGATI, JACQUELINE                          ADDRESS ON FILE
BRIGGS AND MORGAN PA                         PO BOX 64591                                                                                                                   ST PAUL         MN      55164‐0591
BRIGGS CONTRACTING INC                       PETER M BRIGGS                              P O BOX 1874                                                                       YELM            WA      98597
BRIGHAM TOWN                                 BRIGHAM TWN TREASURER                       407 BUSINESS ID                                                                    BARNEVELD       WI      53507
BRIGHT INS AGENCY INC                        6 CONGRESS ST                                                                                                                  MILFORD         MA      01757
BRIGHT OAKS VILLAGE TOWNHOUSE HOA            2741 C FALLSTON RD                                                                                                             FALLSTON        MD      21047
BRIGHT STAR CONSTRUCTION                     3510 STONEWALL RD                                                                                                              WYLIE           TX      75098
BRIGHT WATER HOA                             1420 WATER SHINE WAY                                                                                                           SNELLVILLE      GA      30078
BRIGHT, PETER                                ADDRESS ON FILE
BRIGHTHOUSE FUNDS TRUST I                    BRIGHTHOUSE/EATON VANCE                     FLOATING RATE PORTFOLIO
BRIGHTON C.S. (TN OF BRI                     BRIGHTON C.S ‐ TAX RECEI                    2300 ELMWOOD AVE                                                                   ROCHESTER       NY      14618
BRIGHTON CITY                                BRIGHTON CITY ‐ TREASURE                    200 N FIRST ST                                                                     BRIGHTON        MI      48116
BRIGHTON CITY                                BRIGHTON CITY‐TAX COLLEC                    139 N MAIN ST                                                                      BRIGHTON        TN      38011
BRIGHTON MAINTENANCE CORP                    PO BOX 54089                                                                                                                   LOS ANGELES     CA      90054‐0089
BRIGHTON TOWN                                BRIGHTO TWN TREASURER                       B3830 RIDGE AVE                                                                    SPENCER         WI      54479
BRIGHTON TOWN                                BRIGHTON TOWN ‐ TAX COLL                    49 MILL STREET EXT                                                                 BRIGHTON        VT      05846
BRIGHTON TOWN                                DANIEL AMAN, RECEIVER                       2300 ELMWOOD AVE                                                                   ROCHESTER       NY      14618
BRIGHTON TOWN                                HOLLY HUBER‐ TAX COLLECT                    PO BOX 22                                                                          RAINBOW LAKE    NY      12976
BRIGHTON TOWN                                TAX COLLECTOR                               PO BOX 249                                                                         KANSASVILLE     WI      53139
BRIGHTON TOWNSHIP                            BRIGHTON TOWNSHIP ‐ TREA                    4363 BUNO RD                                                                       BRIGHTON        MI      48114
BRIGHTON TOWNSHIP                            JAMES W. ONUSKA ‐TAX COL                    1300 BRIGHTON RD ‐ MUNI                                                            BEAVER          PA      15009
BRIGHTON TOWNSHIP SEWAGE AUTHORITY           1300 BRIGHTON ROAD                                                                                                             BEAVER          PA      15009
BRIGHTON WEST CONDOMINIUM I                  C/O VISTA MANAGEMENT CO. INC                1131 UNIVERSITY BLVD, WEST SUITE 101                                               SILVER SPRING   MD      20902
BRIGHTSIDE RESTORATION                       7645 NEFF RD                                                                                                                   MEDINA          OH      44256
BRIGHTWATERS VILLAGE                         BRIGHTWATERS VIL‐COLLECT                    PO BOX 601                                                                         BRIGHTWATERS    NY      11718
BRIGHTWAY INS                                9858 CLINT MOORE RD C103                                                                                                       BOCA RATON      FL      33496
BRIGHTWAY INSURANCE                          1630 S CONGRESS AVE 101                                                                                                        PALM SPRINGS    FL      33461
BRIGHTWAY INSURANCE AGCY                     PO BOX 5700                                                                                                                    JACKSONVILLE    FL      32247
BRIGHTWAY INSURANCE INC                      3733 UNIVERSITY BLVD W                      SUITE 100                                                                          JACKSONVILLE    FL      32217
BRILEY TOWNSHIP                              BRILEY TOWNSHIP ‐ TREASU                    PO BOX 207                                                                         ATLANTA         MI      49709
BRILEY, GEORGIA                              ADDRESS ON FILE
BRILLIANT CONCRETE DESIGN, INC.              6013 WALLEYE DR                                                                                                                FT WORTH        TX      76179
BRILLIANT STAR DRIVE TRUST                   MICHAEL F. BOHN                             BOHN LAW FIRM                                 2260 CORPORATE CIRCLE, SUITE 480     HENDERSON       NV      89074
BRILLION CITY                                BRILLION CITY TREASURER                     130 CALUMET ST                                                                     BRILLION        WI      54110
BRILLION TOWN                                BRILLION TWN TREASURER                      N8329 HWY 57                                                                       HILBERT         WI      54129
BRIMFIELD TOWN                               BRIMFIELD TOWN ‐ TAX COL                    23 MAIN STREET                                                                     BRIMFIELD       MA      01010
BRINCKS EXTERIORS INC.                       311 N. GRANT RD                                                                                                                CARROLL         IA      51401
BRINCO, LLC                                  113 NORTH FIRST STREET                                                                                                         PULASKI         TN      38478
BRINK CONSTRUCTION LLC                       BRADLEY BRINK                               75 CLIFF DRIVE                                                                     RIVERTON        WY      82501
BRINK ROOFING LLC                            10365 HOOD ROAD SOUTH 209                                                                                                      JACKSONVILLE    FL      32257
BRINK, WARREN                                ADDRESS ON FILE
BRINKER CONSTRUCTION, LLC                    BRANDON BEATTY                              2150 S. CENTRAL EXPRESSWAY SUITE 200                                               MCKINNEY        TX      75070
BRINKMAN, MAKALA                             ADDRESS ON FILE
BRINKTOWN FARMERS MTL                        P O BOX 308                                                                                                                    VIENNA          MO      65582
BRINLEE‐ROSS, CHRISTINE                      ADDRESS ON FILE
BRINN, DANIELLE                              ADDRESS ON FILE
BRINSON APPRAISALS                           205 STAR GAZER CT                                                                                                              RICHLANDS       NC      28574
BRINSON, FLETCHER                            ADDRESS ON FILE
BRIODY BUILDERS                              THOMAS J. BRIODY                            440 BLVD. AVE.                                                                     PITMAN          NJ      08071
BRISCO, SHUNNIA                              ADDRESS ON FILE
BRISCOE COUNTY ‐ C/O APP                     BRISCOE CAD ‐ TAX COLLEC                    P O BOX 728                                                                        SILVERTON       TX      79257
BRISCOE, SHARETHA                            ADDRESS ON FILE
BRISKER, TIFFANY                             ADDRESS ON FILE
BRISKEY, DAVID                               ADDRESS ON FILE
BRISTOL AT CARILLON HOMEOWNER ASSOC          1717 PARK STREET                            SUITE 110                                                                          NAPERVILLE      IL      60563
BRISTOL BAY BOROUGH                          BRISTOL BAY ‐ TREASURER                     PO BOX 189                                                                         NAKNEK          AK      99633
BRISTOL BORO                                 BRISTOL BORO ‐ TAX COLLE                    250 POND ST                                                                        BRISTOL         PA      19007
BRISTOL BOROUGH WATER & SEWER AUTHORITY      250 POND ST.                                                                                                                   BRISTOL         PA      19007
BRISTOL CITY                                 BRISTOL CITY ‐ TAX COLLE                    111 N MAIN ST CTY HL                                                               BRISTOL         CT      06010
BRISTOL CITY                                 BRISTOL CITY ‐ TREASURER                    497 CUMBERLAND ST ‐ ROOM                                                           BRISTOL         VA      24201




                                                                                                                     Page 116 of 998
                                       19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     120 of 1004
Creditor Name                              Address1                                Address2                                     Address3                              City            State   Zip        Country
BRISTOL CITY                               BRISTOL CITY‐TAX COLLECT                801 ANDERSON ST ‐ ROOM 2                                                           BRISTOL         TN      37620
BRISTOL INVESTMENTS, LLC                   1617 HIGHWAY 66 SOUTH SUITE 201                                                                                            KERNERSVILLE    NC      27284
BRISTOL POINTE OF WESTWOOD FARMS HOA INC   PO BOX 361712                                                                                                              STRONGSVILLE    OH      44136‐0029
BRISTOL S.D./BRISTOL BOR                   BRISTOL BORO SD ‐ COLLEC                250 POND ST                                                                        BRISTOL         PA      19007
BRISTOL S.D./BRISTOL TOW                   BERKHEIMER ASSOCIATES                   50 N SEVENTH STREET                                                                BANGOR          PA      18013
BRISTOL TOWN                               BRISTOL TOWN ‐ TAX COLLE                1 SOUTH STREET                                                                     BRISTOL         VT      05443
BRISTOL TOWN                               BRISTOL TOWN ‐ TAX COLLE                10 COURT STREET                                                                    BRISTOL         RI      02809
BRISTOL TOWN                               BRISTOL TOWN ‐ TAX COLLE                230 LAKE STREET                                                                    BRISTOL         NH      03222
BRISTOL TOWN                               BRISTOL TOWN ‐ TAX COLLE                PO BOX 339                                                                         BRISTOL         ME      04539
BRISTOL TOWN                               BRISTOL TOWN‐TAX COLLECT                6740 COUNTY RD 32                                                                  CANADAIGUA      NY      14424
BRISTOL TOWN                               BRISTOL TWN TREASURER                   7747 COUNTY ROAD N                                                                 SUN PRAIRIE     WI      53590
BRISTOL TOWNSHIP                           BRISTOL TWP ‐ TAX COLLEC                2501 BATH RD                                                                       BRISTOL         PA      19007
BRISTOL TOWNSHIP PA                        2501 BATH ROAD                                                                                                             BRISTOL         PA      19007
BRISTOL TOWNSHIP SEWER DEPARTMENT          2501 BATH ROAD                                                                                                             BRISTOL         PA      19007
BRISTOL VILLAGE                            BRISTOL VLG TREASURER                   19801 83RD STREET                                                                  BRISTOL         WI      53104
BRISTOL WATER DEPARTMENT                   PO BOX 58                                                                                                                  BRISTOL         CT      06010
BRISTOL WATER DEPT.                        119 RIVERSIDE AVE                                                                                                          BRISTOL         CT      06010
BRITINI HOOK &                             CHASE LUIKENS                           14617 TELLURIDE ST                                                                 SUMMERSET       SD      57769
BRITT, SUZANNE                             ADDRESS ON FILE
BRITTANY COMMONS CONDOMINIUM               520 FELLOWSHIP ROAD                     SUITE B208                                                                         MOUNT LAUREL    NJ      08054
BRITTANY CONDOMINIUM ASSOCIATION, INC.     6300 PARK OF COMMERCE BLVD.                                                                                                BOCA RATON      FL      33487
BRITTANY LINK                              2018 OVERLAND AVE                                                                                                          BALTIMORE       MD      21214
BRITTON                                    GATENS M. CLAY, ESQ.                    DEVON A GRAY, ESQ. JEFFERS DANIELSON         SONN‐AYLWARD 2600 CHESTER KIMM RD     WENATCHEE       WA      98801
BRITTON ECHOLS ELECTRICA                   10 WHISPERING WIND CIRCL                                                                                                   VILONIA         AR      72173
BRITTON VILLAGE                            BRITTON VILLAGE ‐ TREASU                PO BOX 436                                                                         BRITTON         MI      49229
BRITTON, LEANN                             ADDRESS ON FILE
BRLETIC, BARBARA                           ADDRESS ON FILE
BROAD STREET VALUATIONS, INC.              ATTN: GENERAL COUNSEL                   211 ELM STREET                                                                     HOLLY           MI      48442
BROAD TOP BORO                             BROAD TOP BORO ‐ TAX COL                20997 BROAD ST.                                                                    BROAD TOP       PA      16621
BROAD TOP TOWNSHIP                         BROAD TOP TWP ‐ TAX COLL                397 FIGARD ROAD                                                                    SIX MILE RUN    PA      16679
BROADALBIN TOWN                            BROADALBIN TOWN‐TAX COLL                P.O. BOX 623                                                                       BROADALBIN      NY      12025
BROADALBIN VILLAGE CMBD                    BROADALBIN VLG CMBD‐COLL                PO BOX 6/ 16 W MAIN ST                                                             BROADALBIN      NY      12025
BROADALBIN‐PERTH CS (CMB                   BROADALBIN‐PERTH CS‐COLL                TAX PROCESSING UNIT‐ PO                                                            ALBANY          NY      12212
BROADALBIN‐PERTH CS CMD                    BROADALBIN‐PERTH CS ‐COL                TAX PROCESSING UNIT‐ PO                                                            ALBANY          NY      12212
BROADBANDONE, INC.                         ATTN: GENERAL COUNSEL                   3500 NW BOCA RATON BLVD                                                            BOCA RATON      FL      33431
BROADDUS, SABRINA                          ADDRESS ON FILE
BROADEFFECT, LLC                           ATTN: SARAH GRIFFITH                    161 LEVERINGTON AVE                          STE 1001                              PHILADELPHIA    PA      19127
BROADER IDEAS INC                          224 N HWY 67 STE116                                                                                                        FLORISSANT      MO      63031
BROADHEAD, ARLENE                          ADDRESS ON FILE
BROADRIDGE ICS                             PO BOX 416423                                                                                                              BOSTON          MA      02241‐6423
BROADSTREAM COMMERCIAL LLC                 PO BOX 11608                                                                                                               DENVER          CO      80211
BROADUS, WALTER                            ADDRESS ON FILE
BROADVIEW SCREEN REPAIR                    GERIMO BEAMO INC. DBA                   2909 BORROUGHS DRIVE 5                                                             ORLANDO         FL      32818
BROADVIEW TERRACE CONDOMINUM ASSOC, INC    1560 LANCASTER TERRACE                                                                                                     JACKSONVILLE    FL      32204
BROADWATER COUNTY                          BROADWATER COUNTY ‐ TREA                515 BROADWAY                                                                       TOWNSEND        MT      59644
BROADWAY APPRAISAL COMPANY LLC             83 E BROADWAY                                                                                                              BEL AIR         MD      21014
BROADWAY ROOFING COMPANY HOUSTON, INC.     16076 HWY 105                                                                                                              CLEVELAND       TX      77327
BROADWAY ROOFING COMPANY, LLC              4390 COUNTY ROAD 2220                                                                                                      CADDO MILLS     TX      75135
BROADWAY TOWN                              BROADWAY TOWN ‐ TREASURE                116 BROADWAY AVE                                                                   BROADWAY        VA      22815
BROBERG, CARISTIPHER                       ADDRESS ON FILE
BROBERG, COREY                             ADDRESS ON FILE
BROCK & SCOTT PLLC                         1315 WESTBROOK PLAZA                                                                                                       WINSTON SALEM   NC      27103
BROCK & SCOTT PLLC                         1315 WESTBROOK PLAZA DRIVE              SUITE 100                                                                          WINSTON‐SALEM   NC      27103
BROCK & SCOTT PLLC                         ATTN BRIAN CAMPBELL, DARRIS GRAHAM      JEREMY B. WILKINS                            4550 COUNTRY CLUB RD                  WINSTON‐SALEM   NC      27104
BROCK & SCOTT PLLC                         TIFFANY NICHOLS                         4550 COUNTRY CLUB RD.                                                              WINSTON‐SALEM   NC      27104
BROCK APPRAISAL SERVICE                    PO BOX 1014                                                                                                                ROME            GA      30162
BROCK INSURANCE GROUP                      820 S FRIENDSWOOD DR103                                                                                                    FRIENDSWOOD     TX      77546
BROCK, BROOKE                              ADDRESS ON FILE
BROCK, FREDRIC                             ADDRESS ON FILE
BROCK, KAKIA                               ADDRESS ON FILE
BROCK, RUSSELL                             ADDRESS ON FILE
BROCK, TAMMIE                              ADDRESS ON FILE
BROCKER KARNS & KARNS INC                  PO BOX 367                                                                                                                 ANITA           IA      50020
BROCKETT, DAVID                            ADDRESS ON FILE
BROCKPORT C.S. (TN OF PA                   BROCKPORT C.S ‐ TAX RECE                PO BOX 728                                                                         HILTON          NY      14468
BROCKPORT CEN SCH (TN OF                   BROCKPORT CEN SCH ‐ RECE                18 STATE ST                                                                        BROCKPORT       NY      14420
BROCKPORT CS (TOWN OF HA                   BROCKPORT CS ‐ TAX COLLE                1658 LAKE ROAD                                                                     HAMLIN          NY      14464
BROCKPORT CSD (CLARKSON)                   BROCKPORT CSD ‐ TAX COLL                3710 LAKE ROAD                                                                     CLARKSON        NY      14430
BROCKPORT VILLAGE                          BROCKPORT VILLAGE ‐ CLER                127 MAIN ST                                                                        BROCKPORT NY    NY      14420
BROCKS, MARDRICKA                          ADDRESS ON FILE




                                                                                                              Page 117 of 998
                                         19-10412-jlg           Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              121 of 1004
Creditor Name                               Address1                        Address2                                      Address3     City                State   Zip     Country
BROCKTON CITY                               BROCKTON CITY ‐ TAX COLL        45 SCHOOL STREET                                           BROCKTON            MA      02301
BROCKTON WATER/SEWER LIE                    BROCKTON CITY (W/S)‐ COL        45 SCHOOL STREET                                           BROCKTON            MA      02301
BROCKWAY AREA S.D./SNYDE                    BROCKWAY AREA SD ‐ COLLE        928 HORIZON DRIVE                                          BROCKWAY            PA      15824
BROCKWAY AREA S.D./WASHI                    BROCKWAY AREA SD ‐ COLLE        5684 ALLENS MILLS RD                                       REYNOLDSVILLE       PA      15851
BROCKWAY BORO                               BROCKWAY BORO ‐ TAX COLL        1065 8TH AVE                                               BROCKWAY            PA      15824
BROCKWAY SCHOOL DISTRICT                    BROCKWAY SD ‐ TAX COLLEC        1065 8TH AVE                                               BROCKWAY            PA      15824
BROCKWAY TOWN                               BROCKWAY TWN TREASURER          PO BOX 484                                                 BLACK RIVER FALLS   WI      54615
BROCKWAY TOWNSHIP                           BROCKWAY TOWNSHIP ‐ TREA        7759 ARANDT RD                                             YALE                MI      48097
BROCKWAY/RIDGEWAY AREA S                    EMMA WOODWARD ‐ TAX COLL        114 BEECH GROVE RD                                         RIDGWAY             PA      15853
BROCTON CEN SCH (CMD TNS                    BROCTON CEN SCH‐ TAX COL        626 COMMERCE DR. C/O M&T                                   AMHERST             NY      14228
BROCTON VILLAGE                             BROCTON VILLAGE‐ CLERK          P.O. DRAWER B                                              BROCTON             NY      14716
BROD CONSTRUCTION INC.                      ROY BROD                        230 PALMER WAY                                             WILMINGTON          NC      28412
BRODER, STEPHANIE                           ADDRESS ON FILE
BRODERICK CONSTRUCTION                      261 MAIN STREET                                                                            FARMINGTON          ME      04938
BRODHEAD CITY(GREEN CTY)                    BRODHEAD CITY TREASURER         PO BOX 168 / 1111 W 2ND                                    BRODHEAD            WI      53520
BRODHEAD CREEK REGIONAL AUTHORITY           410 MILL CREEK ROAD                                                                        EAST STROUDSBURG    PA      18301
BROECK POINTE CITY                          CITY OF BROECK POINTE ‐         PO BOX 22205                                               LOUISVILLE          KY      40252
BROER, MARK                                 ADDRESS ON FILE
BROGAN, DANIEL                              ADDRESS ON FILE
BROKEN DRUM INSULATION                      DONALD WEBSTER INC.             19739 BAHAMA ST                                            NORTHRIDGE          CA      91324
BROKENSHIRE, PAMELLA                        ADDRESS ON FILE
BROKENSTRAW TOWNSHIP                        BROKENSTRAW TWP ‐ COLLEC        P.O. BOX 205                                               YOUNGSVILLE         PA      16371
BROKERS CHOICE SERVICES                     MARC ROMANELLI                  P O BOX 374                                                BALLENTINE          SC      29002
BROMAN, TABITHA                             ADDRESS ON FILE
BROMELKAMP, DANIEL                          ADDRESS ON FILE
BROMLEY, ROBERT                             ADDRESS ON FILE
BROMWELL, JAMES                             ADDRESS ON FILE
BRONNER, STEVEN                             ADDRESS ON FILE
BRONSDON, TODD                              ADDRESS ON FILE
BRONSON CITY                                BRONSON CITY ‐ TREASURER        141 S MATTESON ST                                          BRONSON             MI      49028
BRONSON TOWNSHIP                            BRONSON TOWNSHIP ‐ TREAS        279 MCMAHON DR                                             BRONSON             MI      49028
BRONWYNN NANETTE EDWARDS                    2423 FELTON COURT                                                                          DALLAS              TX      75215
BRONX BORO QTR TAX C/O F                    NYC DEPT OF FINANCE             P.O. BOX 680                                               NEWARK              NJ      07101
BRONX FRONTAGE                              N.Y.C. WATER BOARD              59‐17 JUNCTION BLVD.                                       ELMHURST            NY      11373
BRONXVILLE VILLAGE                          BRONXVILLE VILLAGE ‐ CLE        200 PONDFIELD ROAD                                         BRONXVILLE          NY      10708
BROOKE COUNTY SHERIFF                       BROOKE COUNTY ‐ SHERIFF         202 COURTHOUSE SQUARE                                      WELLSBURG           WV      26070
BROOKE ESTATES CONDOMINIUM ASSOCIATION      1220 PARK AVE WEST                                                                         HIGHLAND PARK       IL      60035
BROOKE HULL INS AGENCY                      11300 N. CENTRAL EXPWY          302                                                        DALLAS              TX      75243
BROOKE MADISON & ASSOCIATES, LLC            ATTN: KEVIN PALL                3345 BRIDGE ROAD, STE 920                                  SUFFOLK             VA      23435
BROOKES, CHRISTRIA                          ADDRESS ON FILE
BROOKFIELD                                  BROOKFIELD CITY ‐ COLLEC        116 W BROOKS                                               BROOKFIELD          MO      64628
BROOKFIELD CITY                             BROOKFIELD CITY TREASURE        2000 N CALHOUN RD                                          BROOKFIELD          WI      53005
BROOKFIELD TOWN                             BROOKFIELD TOWN ‐ TREASU        PO BOX 463                                                 BROOKFIELD          VT      05036
BROOKFIELD TOWN                             BROOKFIELD TOWN ‐TAX COL        6 CENTRAL STREET                                           BROOKFIELD          MA      01506
BROOKFIELD TOWN                             BROOKFIELD TOWN ‐TAX COL        7 PALMER DR                                                BROOKFIELD          NH      03872
BROOKFIELD TOWN                             BROOKFIELD TOWN‐TAX COLL        PO BOX 508                                                 BROOKFIELD          CT      06804
BROOKFIELD TOWN                             BROOKFIELD TOWN‐TAX COLL        PO BOX 83                                                  BROOKFIELD          NY      13314
BROOKFIELD TOWN                             WAUKESHA COUNTY TREASURE        515 W MORELAND BLVD. RM                                    WAUKESHA            WI      53188
BROOKFIELD TOWNSHIP                         BROOKFIELD TWP ‐ TREASUR        4380 E BELLEVUE HWY                                        EATON RAPIDS        MI      48827
BROOKFIELD TOWNSHIP                         BROOKFIELD TWP ‐ TREASUR        PO BOX 91                                                  OWENDALE            MI      48754
BROOKHAVEN BORO                             JAMES H SMITH ‐ TAX COLL        504 CAMELOT DR                                             BROOKHAVEN          PA      19015
BROOKHAVEN TOWN (MTP)                       LOUIS J MARCOCCIA‐TAX RE        1 INDEPENDENCE HILLSTE                                     FARMINGVILLE        NY      11738
BROOKINGS COUNTY                            BROOKINGS COUNTY ‐ TREAS        520 3RD ST, SUITE 100                                      BROOKINGS           SD      57006
BROOKINS, LATOYA                            ADDRESS ON FILE
BROOKLAWN BORO                              BROOKLAWN BORO ‐ TAX COL        301 CHRISTIANA STREET                                      BROOKLAWN           NJ      08030
BROOKLET TOWN                               BROOKLET TOWN‐TAX COLLEC        PO BOX 67                                                  BROOKLET            GA      30415
BROOKLIN TOWN                               BROOKLIN TOWN ‐ TAX COLL        P.O. BOX 219                                               BROOKLIN            ME      04616
BROOKLINE TOWN                              BROOKLINE TOWN ‐ TAX COL        1 MAIN STREET                                              BROOKLINE           NH      03033
BROOKLINE TOWN                              BROOKLINE TOWN ‐ TAX COL        333 WASHINGTON STREET                                      BROOKLINE           MA      02445
BROOKLINE TOWN                              BROOKLINE TOWN ‐ TAX COL        P.O. BOX 403                                               NEWFANE             VT      05345
BROOKLYN (KINGS) FRONTAG                    N.Y.C. WATER BOARD              59‐17 JUNCTION BLVD                                        ELMHURST            NY      11373
BROOKLYN BORO QTR TAX C/                    NYC DEPT OF FINANCE             P.O. BOX 680                                               NEWARK              NJ      07101
BROOK‐LYN CORP LLC                          BRUCE MILLER                    P. O. BOX 21                                               BROOKLAND           MD      21093
BROOKLYN DEVELOPMENT                        ELI HOLT                        4745 NEBRASKA AVE.                                         ST. LOUIS           MO      63111
BROOKLYN TOWN                               BROOKLYN TOWN ‐ TAX COLL        P.O. BOX 253                                               BROOKLYN            CT      06234
BROOKLYN TOWN                               BROOKLYN TWN TREASURER          W7315 BRAMER ROAD                                          TREGO               WI      54888
BROOKLYN TOWNSHIP                           BROOKLYN TWP ‐ TAX COLLE        3253 WICKIZER RD                                           KINGSLEY            PA      18826
BROOKLYN VALUATION SERVICES LLC             8637 E SAN DANIEL DR                                                                       SCOTTSDALE          AZ      85258
BROOKLYN VILLAGE                            BROOKLYN VILLAGE ‐ TREAS        PO BOX 90                                                  BROOKLYN            MI      49230
BROOKLYN VILLAGE                            BROOKLYN VLG TREASURER          PO BOX 189/210 COMMERCIA                                   BROOKLYN            WI      53521




                                                                                                        Page 118 of 998
                                      19-10412-jlg                 Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  122 of 1004
Creditor Name                              Address1                             Address2                                     Address3     City              State   Zip        Country
BROOKNEAL TOWN                             BROOKNEAL TOWN ‐ TREASUR             P O BOX 450                                               BROOKNEAL         VA      24528
BROOKRIDGE COMMUNITY PROPERTY OWNERS INC   7300 BROOKRIDGE CENTRAL BLVD                                                                   BROOKSVILLE       FL      34613
BROOKS & SONS CONSTRUCTION                 4731 VELMA CIR                                                                                 MONTGOMERY        AL      36108
BROOKS APPRAISAL SERVICES LLC              1438 BELLEMEADE DR                                                                             NEW ALBANY        IN      47150
BROOKS BAUER LLP                           300 SOUTH 4TH STREET                 SUITE 815                                                 LAS VEGAS         NV      89101
BROOKS BROTHER INTERIORS                   2821 BRUNDAGE LANE                                                                             BAKERSFIELD       CA      93304
BROOKS CONSTRUCTION                        GROUP LLC                            1419 VANDER WILT LN                                       KATY              TX      77449
BROOKS COUNTY                              BROOKS CO MOBILE                     PO BOX 349                                                QUITMAN           GA      31643
BROOKS COUNTY                              BROOKS COUNTY ‐ TAX COLL             P O BOX 558                                               FALFURRIAS        TX      78355
BROOKS COUNTY                              BROOKS COUNTY‐TAX COMMIS             610 S HIGHLAND RD                                         QUITMAN           GA      31643
BROOKS COUNTY CLERK                        PO BOX 427                                                                                     FALFURRIAS        TX      78355
BROOKS COUNTY TAX COMMISSION               610 S HIGHLAND                                                                                 QUITMAN           GA      31643‐0349
BROOKS HUBLEY LLP                          1645 VILLAGE CENTER CIR STE 60                                                                 LAS VEGAS         NV      89134
BROOKS II APPRAISERS                       BROOKS II LTD                        401 CARTHAGE ST                                           SANFORD           NC      27330
BROOKS M MCCALL AGENCY                     1805 FOULK RD STE H                                                                            WILMINGTON        DE      19810
BROOKS PEARSALL ZANTOW                     7000 PROSPECT PI NE                                                                            ALBUQUERQUE       NM      87110
BROOKS TOWN                                BROOKS TOWN ‐ TAX COLLEC             15 PURPLE HEART HIGHWAY                                   BROOKS            ME      04921
BROOKS TOWNSHIP                            BROOKS TOWNSHIP ‐ TREASU             PO BOX 625                                                NEWAYGO           MI      49337
BROOKS, CYNTHIA                            ADDRESS ON FILE
BROOKS, EBONY                              ADDRESS ON FILE
BROOKS, JACQUELINE                         ADDRESS ON FILE
BROOKS, JUDY                               ADDRESS ON FILE
BROOKS, MARSHUN                            ADDRESS ON FILE
BROOKS, MOKENA                             ADDRESS ON FILE
BROOKS, MYESHIA                            ADDRESS ON FILE
BROOKS, PAMELA                             ADDRESS ON FILE
BROOKS, SHANNELL                           ADDRESS ON FILE
BROOKS, SHUNTA                             ADDRESS ON FILE
BROOKS, SUSAN                              ADDRESS ON FILE
BROOKS, TERESITA                           ADDRESS ON FILE
BROOKS‐BELGRAVE, ROBIN                     ADDRESS ON FILE
BROOKSHIRE CITY                            BROOKSHIRE CITY ‐ COLLEC             P O BOX 160                                               BROOKSHIRE        TX      77423
BROOKSIDE AT INDIAN SPRINGS HOA, INC       6620 LAKE WORTH ROAD, SUITE F                                                                  LAKE WORTH        FL      33467
BROOKSIDE COMMUNITY INC                    900 MARROWS ROAD                                                                               NEWARK            DE      19713
BROOKSIDE HEIGHTS CONDO ASSOC.             55 LANE ROAD                         SUITE 440                                                 FAIRFIELD         NJ      07004
BROOKSIDE HOME OWNERS ASSOCIATION          P.O. BOX 1181                                                                                  GRAPEVINE         TX      76051
BROOKSIDE MOBILE HOME PARK                 PO BOX 311                                                                                     VERGENNES         VT      05491
BROOKSIDE PARK CONDO INC                   4425 FORBES BLVD STE C                                                                         LANHAM            MD      20706
BROOKSIDE VILLAGE CONDOMINIUM ASSOC        6190 TAYLOR DRIVE                                                                              FLINT             MI      48507
BROOKSTONE BUILDING LLC                    FOR ACCNT OF JEROD GANDY             4000 FARR RD                                              BESSEMER          AL      35022
BROOKSTONE HOME OWNERS ASSOCIATION         1630 EAST 6480 SOUTH                                                                           SALT LAKE CITY    UT      84121
BROOKSTONE INS                             2748 E COMMERCIAL BLVD                                                                         FORT LAUDERDALE   FL      33308
BROOKSVILLE CITY                           CITY OF BROOKSVILLE ‐ CL             PO BOX 216                                                BROOKSVILLE       KY      41004
BROOKSVILLE TOWN                           BROOKSVILLE TOWN‐TAX COL             P.O.BOX 314                                               BROOKSVILLE       ME      04617
BROOKTRAILS TOWNSHIP COMMUNITY SVCS DIST   24860 BIRCH ST                                                                                 WILLITS           CA      95490
BROOKVIEW HOA                              PO BOX 62884                                                                                   PHOENIX           AZ      85082
BROOKVILLE BORO(SCHOOL B                   SALLY ALLGEIER ‐ TAX COL             18 WESTERN AVE., SUITE J                                  BROOKVILLE        PA      15825
BROOKVILLE SD / SUMMERVI                   BROOKVILLE SD ‐ TAX COLL             208 STATE ST., POB 134                                    SUMMERVILLE       PA      15864
BROOKWOOD BUILDERS INC                     5833 SILVER SHADOW CT                                                                          STONE MOUNTAIN    GA      30087
BROOKWOOD ON THE GREENS CONDOMINIUM 190    211 W. CHICAGO AVENUE, SUITE 10                                                                HINSDALE          IL      60521
BROOME CO‐OPERATIVE                        PO BOX 1280                                                                                    VESTAL            NY      13851
BROOME COUNTY OFFICE OF MGMT & BUDG        60 HAWLEY ST                                                                                   BINGHAMTON        NY      13901
BROOME TOWN                                DONALD WOOD ‐ TAX COLLEC             920 STATE ROAD 125                                        MIDDLEBURGH       NY      12122
BROOMER, KEITH                             ADDRESS ON FILE
BROOMER, KENNETH                           ADDRESS ON FILE
BROOMER, MELINDA                           ADDRESS ON FILE
BROOMFIELD CITY & COUNTY                   1 DESCOMBES DR                       1 DESCOMBES DR                                            BROOMFIELD        CO      80020
BROOMFIELD COUNTY                          1 DESCOMBES DR                       1 DESCOMBES DR                                            BROOMFIELD        CO      80020
BROOMFIELD TOWNSHIP                        BROOMFIELD TWP ‐ TREASUR             2889 S. ROLLAND RD                                        REMUS             MI      49340
BROOMFIELD, TENE                           ADDRESS ON FILE
BROSEN, PAMELA                             ADDRESS ON FILE
BROTEN GARAGE DOOR SALES                   886 S ANDREWS AVE                                                                              POMPANO BEACH     FL      33069
BROTHERS CONSTRUCTION                      INC                                  9030 ESTATE COTTAGE                                       CHRISTIANSTED     VI      820
BROTHERS ROOFING                           2160 US HWY 190 E                                                                              HUNTSVILLE        TX      77340
BROTHERSVALLEY TOWNSHIP                    WENDY BOYER ‐ TAX COLLEC             1925 CUMBERLAND HWY                                       MEYERSDALE        PA      15552
BROTHERTOWN TOWN                           BROTHERTWN TWN TREASURER             W3916 ST. CHARLES RD                                      CHILTON           WI      53014
BROUGH, CHADROW & LEVINE PA                2149 NORTH COMMERCE PARKWAY                                                                    WESTON            FL      33326
BROUGHTON, WILLIAM                         ADDRESS ON FILE
BROUSSARD, RENA                            ADDRESS ON FILE
BROUWER HANSEN IZDEBSKI                    240 MAIN ST                                                                                    TOMS RIVER        NJ      08753




                                                                                                           Page 119 of 998
                                     19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.            Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   123 of 1004
Creditor Name                            Address1                                Address2                                   Address3     City            State   Zip        Country
BROWARD COUNTY BOARD OF COMMISSIONERS    115 SOUTH ANDREWS AVENUE, ROOM 114                                                              FT LAUDERDALE   FL      33301
BROWARD COUNTY COLLECTIONS AND LIENS     TREASURY SERVICE DIVISION               2600 HOLLYWOOD BLVD ROOM 103                            HOLLYWOOD       FL      33020
BROWARD COUNTY PUBLIC WORKS              2555 WEST COPANS ROAD                                                                           POMPANO BEACH   FL      33069
BROWARD COUNTY TAX COLLECTOR             GOVERNMENTAL CENTER ANNEX               115 S ANDREWS AVE                                       FT LAUDERDALE   FL      33301‐1895
BROWARD COUNTY WATER & WASTEWATER SVCS   2555 W. COPANS RD                                                                               POMPANO BEACH   FL      33069
BROWARD DANNY STURGIS                    118 COUNTRYWOOD CIRCLE                                                                          CLINTON         MS      39056
BROWN & BROWN                            309 DANIEL WEBSTER HWY                                                                          MERRIMACK       NH      03054
BROWN & BROWN APPRAISAL CO               520 66TH ST                                                                                     DOWNERS GROVE   IL      60516‐3009
BROWN & BROWN CONNECTICT                 55 CAPTIAL BLVD STE 101                                                                         ROCKY HILL      CT      06067
BROWN & BROWN INC                        1201 W CYPRESS CREEK RD                 SUITE 130                                               FT LAUDERDALE   FL      33309
BROWN & BROWN LONE STAR INS SVCS         1717 N SAM HOUSTON PKWY, SUITE 115                                                              HOUSTON         TX      77038
BROWN & BROWN OF FLORIDA                 14900 NW 79TH CT 200                                                                            MIAMI LAKES     FL      33016
BROWN & BROWN OF LA LLC                  PO BOX 81248                                                                                    LAFAYETTE       LA      70598
BROWN & BROWN OF NJ INC                  1314 SOUTH SHORE ROAD                                                                           MARMORA         NJ      08223
BROWN & RHODES APPRAISAL SERVICE INC     PO BOX 64573                                                                                    TUCSON          AZ      85728
BROWN AND BROWN                          240 S PINEAPPLE AVE 301                                                                         SARASOTA        FL      34236
BROWN AND BROWN                          500 PLUM ST STE 200                                                                             SYRACUSE        NY      13204
BROWN AND BROWN                          817 BEACHLAND BLVD                                                                              VERO BEACH      FL      32963
BROWN AND BROWN                          8570 MAGELLAN PKWY 1100                                                                         RICHMOND        VA      23227
BROWN AND BROWN METRO                    P O BOX 679                                                                                     FLORHAM PARK    NJ      07932
BROWN AND BROWN OF FL                    655 N FRANKLIN ST 1900                                                                          TAMPA           FL      33602
BROWN AND BROWN OF NM                    PO BOX 94450                                                                                    ALBUQUERQUE     NM      87199
BROWN AND BROWN OF NY                    625 RTE 6                                                                                       MAHOPAC         NY      10541
BROWN AND BROWN OF PA                    125 E ELM ST STE 210                                                                            CONCHOHOCKEN    PA      19428
BROWN AND BROWN OF WA                    1501 4TH AVE SUITE 2400                                                                         SEATTLE         WA      98101
BROWN APPRAISAL                          138 PINECREST DR                                                                                BLUFFTON        SC      29910
BROWN APPRAISAL TEAM                     4006 STONE BROOKE DR                                                                            GRAPEVINE       TX      76051
BROWN BROTHERS INSURANCE                 LLC                                     PO BOX 06                                               OCALA           FL      34478
BROWN CITY CITY                          BROWN CITY ‐ TREASURER                  4205 MAIN ST. ‐ BOX 99                                  BROWN CITY      MI      48416
BROWN COMMUNITY MANAGEMENT               7255 E HAMPTON AVENUE SUITE 101                                                                 MESA            AZ      85209
BROWN CONSTRUCTION                       MICHAEL L BROWN                         2704 TOWN BLUFF DR                                      PLANO           TX      75075
BROWN COUNTY                             BROWN CO. ‐  AUDITOR/TRE                PO BOX 115                                              NEW ULM         MN      56073
BROWN COUNTY                             BROWN COUNTY ‐ TREASURER                148 W 4TH STREET                                        AINSWORTH       NE      69210
BROWN COUNTY                             BROWN COUNTY ‐ TREASURER                200 COURT ST, ROOM 2                                    MT STERLING     IL      62353
BROWN COUNTY                             BROWN COUNTY ‐ TREASURER                25 MARKET ST, STE 2                                     ABERDEEN        SD      57401
BROWN COUNTY                             BROWN COUNTY ‐ TREASURER                601 OREGON ST, STE 201                                  HIAWATHA        KS      66434
BROWN COUNTY                             BROWN COUNTY ‐ TREASURER                800 MT ORAB PIKE 171                                    GEORGETOWN      OH      45121
BROWN COUNTY                             BROWN COUNTY ‐ TREASURER                PO BOX 98                                               NASHVILLE       IN      47448
BROWN COUNTY  C/O APPR D                 BROWN CAD ‐ TAX COLLECTO                403 FISK                                                BROWNWOOD       TX      76801
BROWN COUNTY CLERK                       200 S BROADWAY STE 101                                                                          BROWNWOOD       TX      76801
BROWN COUNTY TREASURER                   25 MARKET ST                            SUITE 2                                                 ABERDEEN        SD      57401
BROWN COUNTY TREASURER                   305 EAST WALNUT RM 160                                                                          GREEN BAY       WI      54301
BROWN COUNTY TREASURER                   800 MT ORAB PIKE STE 171                                                                        GEORGETOWN      OH      45121‐1185
BROWN DEER VILLAGE                       BROWN DEER VLG TREASURER                4800 W GREEN BROOK DR.                                  BROWN DEER      WI      53223
BROWN FOWLER & ALSUP                     PO BOX 422079                                                                                   HOUSTON         TX      77242
BROWN INS SRVCS INC                      1124 SAM RITTENBERG BLVD                                                                        CHARLESTON      SC      29407
BROWN INSURANCE AGENCY                   PO BOX 1387                                                                                     SAN ANDREAS     CA      95249
BROWN REMODEL & M&M                      WALKER                                  16250 FOSTER                                            OVERLAND PARK   KS      66085
BROWN ROOFING INC                        P.O. BOX 262                                                                                    GREENVILLE      MS      38702
BROWN RUDNICK LLP                        ATTN: MARK LEONARDO                     1 FINANCIAL CENTER                                      BOSTON          MA      02111
BROWN SCHROEDER & CO INC                 815 E 4TH ST                                                                                    ROYAL OAK       MI      48067
BROWN TOWNSHIP                           BROWN TOWNSHIP ‐ TREASUR                11525 KERRY RD                                          BRETHREN        MI      49619
BROWN TOWNSHIP                           BROWN TWP ‐ TAX COLLECTO                POB 31                                                  REEDSVILLE      PA      17084
BROWN, ADAM                              ADDRESS ON FILE
BROWN, AMBER                             ADDRESS ON FILE
BROWN, AMY                               ADDRESS ON FILE
BROWN, ANTONIA                           ADDRESS ON FILE
BROWN, ASARA                             ADDRESS ON FILE
BROWN, BRENT                             ADDRESS ON FILE
BROWN, BRITTANY                          ADDRESS ON FILE
BROWN, CANDACE                           ADDRESS ON FILE
BROWN, CARLA                             ADDRESS ON FILE
BROWN, CHERYL                            ADDRESS ON FILE
BROWN, CHRISTOPHER                       ADDRESS ON FILE
BROWN, COLLEEN                           ADDRESS ON FILE
BROWN, CRYSTAL                           ADDRESS ON FILE
BROWN, DARRELL                           ADDRESS ON FILE
BROWN, DAVID                             ADDRESS ON FILE
BROWN, DEAIRION                          ADDRESS ON FILE
BROWN, DEIRDRE                           ADDRESS ON FILE




                                                                                                          Page 120 of 998
                             19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                         DITECH HOLDING CORPORATION ET. AL.      Main Document
                                                                            Pg CREDITOR MATRIX
                                                                                   124 of 1004
Creditor Name                   Address1                         Address2                             Address3     City          State   Zip     Country
BROWN, DENEEN                   ADDRESS ON FILE
BROWN, DOREEN                   ADDRESS ON FILE
BROWN, EBONY                    ADDRESS ON FILE
BROWN, EDWARD                   ADDRESS ON FILE
BROWN, ERICA                    ADDRESS ON FILE
BROWN, FELICIA                  ADDRESS ON FILE
BROWN, FRANK                    ADDRESS ON FILE
BROWN, GREGORY                  ADDRESS ON FILE
BROWN, ISIAH                    ADDRESS ON FILE
BROWN, JALISSA                  ADDRESS ON FILE
BROWN, JAMES                    ADDRESS ON FILE
BROWN, JANELLE                  ADDRESS ON FILE
BROWN, JARRED                   ADDRESS ON FILE
BROWN, JASMINE                  ADDRESS ON FILE
BROWN, JASON                    ADDRESS ON FILE
BROWN, JEANETTA                 ADDRESS ON FILE
BROWN, JEFFERY                  ADDRESS ON FILE
BROWN, JERVAY                   ADDRESS ON FILE
BROWN, JESSICA                  ADDRESS ON FILE
BROWN, JONATHAN                 ADDRESS ON FILE
BROWN, JONNY                    ADDRESS ON FILE
BROWN, JOSHUA                   ADDRESS ON FILE
BROWN, KARRIE                   ADDRESS ON FILE
BROWN, KIMBERLY                 ADDRESS ON FILE
BROWN, KINGSLEY                 ADDRESS ON FILE
BROWN, KIRSTY                   ADDRESS ON FILE
BROWN, KRISHNA                  ADDRESS ON FILE
BROWN, LADAYSHA                 ADDRESS ON FILE
BROWN, LURRE                    ADDRESS ON FILE
BROWN, MAUREEN                  ADDRESS ON FILE
BROWN, MEGHAN                   ADDRESS ON FILE
BROWN, MELISSA                  ADDRESS ON FILE
BROWN, MIA                      ADDRESS ON FILE
BROWN, NATHANIEL                ADDRESS ON FILE
BROWN, PAULA                    ADDRESS ON FILE
BROWN, QUENTINA                 ADDRESS ON FILE
BROWN, RAYNELLE                 ADDRESS ON FILE
BROWN, RONALD                   ADDRESS ON FILE
BROWN, RUTHANNE                 ADDRESS ON FILE
BROWN, SAMANTHA                 ADDRESS ON FILE
BROWN, SANDRA                   ADDRESS ON FILE
BROWN, SCOTT                    ADDRESS ON FILE
BROWN, SHAMEKA                  ADDRESS ON FILE
BROWN, SHANECKA                 ADDRESS ON FILE
BROWN, SHAQUETHA                ADDRESS ON FILE
BROWN, SHERMAINE                ADDRESS ON FILE
BROWN, SHIKITA                  ADDRESS ON FILE
BROWN, SHILAY                   ADDRESS ON FILE
BROWN, SHONACIE                 ADDRESS ON FILE
BROWN, STEPHANIE                ADDRESS ON FILE
BROWN, SUZANNE                  ADDRESS ON FILE
BROWN, TANYA                    ADDRESS ON FILE
BROWN, TASHEKA                  ADDRESS ON FILE
BROWN, TIANA                    ADDRESS ON FILE
BROWN, TIANNA                   ADDRESS ON FILE
BROWN, TIMOTHY                  ADDRESS ON FILE
BROWN, TYESHA                   ADDRESS ON FILE
BROWN, TYLER                    ADDRESS ON FILE
BROWN, VONNIE                   ADDRESS ON FILE
BROWN, WILLIE                   ADDRESS ON FILE
BROWNE HOLLAR REALTY            ATTN: JILL BROWNE                108 S CATHERINE                                   TERRELL       TX      75160
BROWNE INS AGENCY LLC           99 NORTHFIELD AVE                                                                  WEST ORANGE   NJ      07052
BROWNE, LEVI                    ADDRESS ON FILE
BROWNELL INS                    5 NASHUA RD                                                                        LONDONDERRY   NH      03038
BROWNELL, JULIA                 ADDRESS ON FILE
BROWNFIELD TOWN                 BROWNFIELD TOWN‐TAX COLL         82 MAIN STREET                                    BROWNFIELD    ME      04010
BROWN‐GROSSMAN, TINA            ADDRESS ON FILE
BROWNING APPRAISAL SERVICE      5118 CLAYTON ROAD                                                                  FAIRFIELD     CA      94534
BROWNING TOWN                   BROWNING TWN TREASURER           N3184 HALL DRIVE                                  MEDFORD       WI      54451
BROWNING, DIANE                 ADDRESS ON FILE




                                                                                    Page 121 of 998
                                      19-10412-jlg             Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 125 of 1004
Creditor Name                            Address1                              Address2                                     Address3     City            State   Zip          Country
BROWNING, FALISHA                        ADDRESS ON FILE
BROWNING, INEZ                           ADDRESS ON FILE
BROWNING, JAMES                          ADDRESS ON FILE
BROWNING, VICTORIA                       ADDRESS ON FILE
BROWNINGTON TOWN                         BROWNINGTON TN ‐ COLLECT              PO BOX 66                                                 BROWNINGTON     VT      05860
BROWNLEE RFG & GUTTERS                   1304 GLYNOON DR                                                                                 PLANO           TX      75023
BROWNLOW, KRYSTAL                        ADDRESS ON FILE
BROWNS INS AGENCY INC                    9170 PRINCE WILLIAM ST                                                                          MANASSAS        VA      20108
BROWNS ROOFING & SIDING INC              4802 I SUGAR VALLEY RDNW                                                                        SUGAR VALLEY    GA      30746
BROWNSBORO FARMS CITY                    BROWNSBORO FARMS ‐ CLER               8455 BROWNSBORO RD                                        LOUISVILLE      KY      40241
BROWNSTEIN HYATT FARBER SCHRECK LLP      410 7TH ST STE 2200                                                                             DENVER          CO      80202
BROWNSTONE BUILDERS LLC                  55 HOMESTEAD PARK                                                                               NEWARK          NJ      07108
BROWNSTONE INS AGENCY                    32 OLD SLIP                                                                                     NEW YORK        NY      10005
BROWNSTONE INSURANCE AGY                 200 CORDWAINER DR STE300                                                                        NORWELL         MA      02061
BROWNSTONE ORENCO PARK OWNERS ASSOC      C/O POB 23099                                                                                   TIGARD          OR      97281
BROWNSTOWN BORO                          BROWNSTOWN BORO ‐ COLLEC              408 HABICHT STREET                                        JOHNSTOWN       PA      15906
BROWNSTOWN TOWNSHIP                      BROWNSTOWN TWP ‐ TREASUR              21313 TELEGRAPH RD                                        BROWNSTOWN      MI      48183
BROWNSVILLE ASD/WEST BRO                 BASD ‐ GEN FUND                       235 MAIN ST                                               W BROWNSVILLE   PA      15417
BROWNSVILLE BORO                         TENA CONGELIO‐TAX COLLEC              200 2ND STREET                                            BROWNSVILLE     PA      15417
BROWNSVILLE CITY                         BROWNSVILLE CITY‐TAX COL              PO BOX 449                                                BROWNSVILLE     TN      38012
BROWNSVILLE MUNICIPAL AUTHORITY          7 JACKSON ST                                                                                    BROWNSVILLE     PA      15417
BROWNSVILLE SCHOOL DISTR                 CHRISTINA THOMAS‐TAX COL              1002 3RD STREET                                           HILLER          PA      15444
BROWNSVILLE SCHOOL DISTR                 REDSTONE TWP ‐ TAX COLLE              1010 C MAIN ST.                                           REPUBLIC        PA      15475
BROWNSVILLE SCHOOL DISTR                 TENA CONGELIO‐TAX COLLEC              200 2ND STREET                                            BROWNSVILLE     PA      15417
BROWNSVILLE VILLAGE                      BROWNSVILLE VLG TREASURE              PO BOX 308 / 514 RAIL RD                                  BROWNSVILLE     WI      53006
BROWNTOWN VILLAGE                        BROWNTWN VLG TREASURER                PO BOX 7/ 110 S MILL ST                                   BROWNTOWN       WI      53522
BROWNVILLE TOWN                          BROWNVILLE TOWN‐TAX COLL              586 MAIN ROAD                                             BROWNVILLE      ME      04414
BROWNVILLE TOWN                          BROWNVILLE TOWN‐TAX COLL              P.O. BOX 469                                              BROWNVILLE      NY      13615
BROWNVILLE VILLAGE                       BROWNVILLE VILLAGE ‐ CLE              PO BOX 118                                                BROWNVILLE      NY      13615
BRR BLUE RIBBON ROOFING, LLC             6401 W ELDORADO PKWY, STE. D                                                                    MCKINNEY        TX      75070
BRUCE ASSOCIATES, INC                    ATTN: MARYANN D’AGOSTINO              62 BERLIN RD                                              STRATFORD       NJ      08084
BRUCE ASSOCIATES, INC.                   62 BERLIN ROAD                                                                                  STRATFORD       NJ      08084
BRUCE B CONNOLLY                         1881 NE 26TH ST STE 212                                                                         WILTON MANORS   FL      33305
BRUCE CITY                               BRUCE CITY‐TAX COLLECTOR              P O BOX 667                                               BRUCE           MS      38915
BRUCE DUNBAR &                           SHEILA M DUNBAR                       369 MARION AVE                                            PLANTSVILLE     CT      06479
BRUCE EVANS PROPERTY MGT INC             303 N WEST ST                                                                                   VISALIA         CA      93291
BRUCE F. COLEMAN                         ADDRESS ON FILE
BRUCE HARLAN AGENCY                      1866 E SAM HOUSTON PKWYS                                                                        PASADENA        TX      77503
BRUCE HUTCHINS &                         STACEY HUTCHINS                       1015 DAMON POINTE DR                                      BELMONT         NC      28012
BRUCE INSURANCE                          1507 RAYMOND RD                                                                                 JACKSON         MS      39204
BRUCE J THRASHER                         ADDRESS ON FILE
BRUCE KRATOCHWILL                        ADDRESS ON FILE
BRUCE L MCMULLEN &                       SUSIE MARTINEZ                        30322 REDTREE DR                                          LEESBURG        FL      34748
BRUCE LIEM VO AND                        NGOCTRAN CO                           4286 WINDSWEPT WAY                                        LOVES PARK      IL      61111
BRUCE ROTHAAR &                          DIANE ROTHAAR                         24033 47TH AVE SE                                         WOODINVILLE     WA      98072
BRUCE SCHEOPNER                          ADDRESS ON FILE
BRUCE SWAFFORD INS AGY                   4911 STATE ROAD 9 NORTH               SUITE B                                                   ANDERSON        IN      46012
BRUCE TOWNSHIP                           BRUCE TOWNSHIP ‐ TREASUR              223 E GATES                                               ROMEO           MI      48065
BRUCE TOWNSHIP                           BRUCE TOWNSHIP ‐ TREASUR              3156 E TWELVE MILE RD                                     DAFTER          MI      49724
BRUCE W REYLE & COMPANY INC              3837 PLAZA DRIVE SECOND FLOOR                                                                   FAIRFAX         VA      22030
BRUCE WELLS AGENCY                       PO BOX 922                                                                                      SARALAND        AL      36571
BRUCE, CHERISE                           ADDRESS ON FILE
BRUCETON CITY                            BRUCETON CITY‐TAX COLLEC              209 CHEATHAM ST                                           BRUCETON        TN      38317
BRUER, ERIC                              ADDRESS ON FILE
BRUIN BORO                               BRUIN BORO ‐ TAX COLLECT              108 PARK ST                                               BRUIN           PA      16022
BRUJUS INC                               125 WILMINGTON WEST CHESTER PIKE                                                                CHADDS FORD     PA      19317
BRULE COUNTY                             BRULE COUNTY ‐ TREASURER              300 S COURTLAND SUITE 10                                  CHAMBERLAIN     SD      57325
BRUMBACH‐ROTHENBERGER, KATHY             ADDRESS ON FILE
BRUMBAUGH & QUANAHL, PC LLO              4885 S 118TH ST                       #100                                                      OMAHA           NE      68137
BRUMBAUGH, CHARLEA                       ADDRESS ON FILE
BRUMBAUGH, SASCHA                        ADDRESS ON FILE
BRUMSEY, VENICE                          ADDRESS ON FILE
BRUNDAGE REALTY INC                      403 N 3RD ST                                                                                    MCCALL          ID      83638
BRUNER, JENNIFER                         ADDRESS ON FILE
BRUNER, LISA                             ADDRESS ON FILE
BRUNHILDE REISER                         P.O. BOX 38745                                                                                  BALTIMORE       MD      21231‐3215
BRUNKE, DUSTIN                           ADDRESS ON FILE
BRUNN, SEAN                              ADDRESS ON FILE
BRUNNER, LINDA                           ADDRESS ON FILE
BRUNO IBARRA                             5735 LOTUS STREET                                                                               RIVERSIDE       CA      92509




                                                                                                          Page 122 of 998
                                    19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                 DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                    Pg CREDITOR MATRIX
                                                                                           126 of 1004
Creditor Name                          Address1                          Address2                                     Address3                City             State   Zip          Country
BRUNO, JEFFREY                         ADDRESS ON FILE
BRUNO, MELONY                          ADDRESS ON FILE
BRUNSWICK CITY                         TAX COLLECTOR                     PO BOX 550                                                           BRUNSWICK        GA      31521
BRUNSWICK COUNTY                       BRUNSWICK COUNTY ‐ COLLE          P O BOX 29                                                           BOLIVIA          NC      28422
BRUNSWICK COUNTY                       BRUNSWICK COUNTY ‐ TREAS          228 NORTH MAIN ST., RM 1                                             LAWRENCEVILLE    VA      23868
BRUNSWICK COUNTY                       TAX ADMINISTRATION                30 GOVERNMENT CENTER DRIVE                                           BOLIVIA          NC      28422
BRUNSWICK COUNTY PUBLIC UTILITIES      PO BOX 469                                                                                             BOLIVIA          NC      28422
BRUNSWICK COUNTY REVENUE DEPT          30 GOVERNMENT CENTER DR                                                                                BOLIVIA          NC      28422
BRUNSWICK COUNTY TREASURER             228 N MAIN ST ROOM 104                                                                                 LAWRENCEVILLE    VA      23868
BRUNSWICK CS    (TN OF G               BRUNSWICK C.S‐RECEIVER            3992 NY 2                                                            TROY             NY      12180
BRUNSWICK CS    (TN OF P               BRUNSWICK C.S‐RECEIVER            3992 NY 2                                                            TROY             NY      12180
BRUNSWICK CS TN OF BRUNS               BRUNSWICK CS‐REC OF TAXE          336 TOWN OFFICE RD                                                   TROY             NY      12180
BRUNSWICK INS                          976 OCEAN HWY                                                                                          SUPPLY           NC      28462
BRUNSWICK INSURANCE AGY                PO BOX 79                                                                                              SUPPLY           NC      28462
BRUNSWICK TOWN                         BRUNSWICK TN‐TAX RECEIVE          336 TOWN OFFICE ROAD                                                 TROY             NY      12180
BRUNSWICK TOWN                         BRUNSWICK TOWN‐TAX COLLE          85 UNION STREET                                                      BRUNSWICK        ME      04011
BRUNSWICK TOWN                         BRUNSWICK TWN TREASURER           W6265 SPEHLE RD                                                      EAU CLAIRE       WI      54701
BRUNSWICK TOWN                         COLUMBUS COUNTY ‐ COLLEC          125 WASHINGTOWN ST, STE                                              WHITEVILLE       NC      28472
BRUSH CREEK TOWNSHIP                   BRUSH CREEK TWP ‐ COLLEC          6788 PLEASANT VALLEY ROA                                             CRYSTAL SPRING   PA      15536
BRUSH VALLEY TOWNSHIP                  BRUSH VALLEY TWP ‐ COLLE          P.O. BOX 290 5581 RT 259                                             BRUSH VALLEY     PA      15720
BRUSHTON VILLAGE                       BRUSHTON VILLAGE ‐ CLERK          PO BOX 309                                                           BRUSHTON         NY      12916
BRUSHTON‐MOIRA CS (CMBD                BRUSHTON‐MOIRA CS ‐ COLL          758 COUNTY ROUTE 7                                                   BRUSHTON         NY      12916
BRUSSELS BOY HOME ASSOCIATION          P.O. BOX 2247                                                                                          RIVERVIEW        FL      33568‐2247
BRUSSELS TOWN                          BRUSSELS TWN TREASURER            8886 COUNTY ROAD D                                                   FORESTVILLE      WI      54213
BRUTUS TOWN                            BRUTUS TOWN‐ TAX COLLECT          PO BOX 720                                                           WEEDSPORT        NY      13166
BRYAN ALLF TRUSTEE OF                  THE ALLF FAMILY LLC               3084 VILLAGE RIDGE DR                                                GASTONIA         NC      28056
BRYAN BELL, ET AL.                     PHILIP L. FACCENDA, ESQ.          FACCENDA LAW FIRM, LLC                       601 LONGWOOD AVENUE     CHERRY HILL      NJ      08002
BRYAN BISHOP                           6171 LAZY PINES DR                                                                                     ORANGE           TX      77632
BRYAN C MACRAE                         ADDRESS ON FILE
BRYAN CAVE LLP                         PO BOX 503089                                                                                          ST. LOUIS        MO      63150‐3089
BRYAN COUNTY                           BRYAN COUNTY ‐ TAX COLLE          323 WEST BEACH                                                       DURANT           OK      74701
BRYAN COUNTY                           BRYAN COUNTY‐TAX COMMISS          PO BOX 447                                                           PEMBROKE         GA      31321
BRYAN COUNTY TAX COMMISSIONER          11 NORTH COURTHOUSE STREET                                                                             PEMBROKE         GA      31321
BRYAN COUNTY TREASURER                 323 W BEECH STREET                                                                                     DURANT           OK      74701
BRYAN DUBARD                           3300 CR 100                                                                                            CARROLLTON       MS      38917
BRYAN G PRICE SOLE MBR                 168 BAYVIEW AVE                                                                                        JERSEY CITY      NJ      07305
BRYAN INS                              P O BOX 839                                                                                            GRAHAM           TX      76450
BRYAN LUCA &                           DANIELLE LUCA                     131 CHARLES LN                                                       HEBRON           CT      06248
BRYAN OBRYAN                           ADDRESS ON FILE
BRYAN PACKARD                          478 WILLOW ST                                                                                          HIGHSPIRE        PA      17034
BRYAN ROGERS &                         REGINA ROGERS                     511 RUSTIC PL                                                        WYLIE            TX      75098
BRYAN SMITH CONSTRUCTION               INC                               9252 STORAGE WAY                                                     LOUISVILLE       KY      40291
BRYAN SUMMEY ROOFING                   P.O. BOX A                                                                                             GREENWOOD        SC      29648
BRYAN TEXAS UTILITIES                  PO BOX 8000                                                                                            BRYAN            TX      77805
BRYAN WRIGHT                           14158 COOL VALLEY RD                                                                                   VALLEY CENTER    CA      92082
BRYANT AGENCY                          104 SOUTHPOINTE DR                                                                                     BYRAM            MS      39272
BRYANT ARROTTA INS                     209 SMELTER AVE NE 3                                                                                   GREAT FALLS      MT      59404
BRYANT CONTRACTING                     464 LEHIGH AVE                                                                                         UNION            NJ      07083
BRYANT INSURANCE GROUP                 3330 PACIFIC AVE STE 400                                                                               VIRGINIA BEACH   VA      23451
BRYANT, CHANTELLE                      ADDRESS ON FILE
BRYANT, GERALD                         ADDRESS ON FILE
BRYANT, JASMINN                        ADDRESS ON FILE
BRYANT, KIMBERLY                       ADDRESS ON FILE
BRYANT, KINDRA                         ADDRESS ON FILE
BRYANT, LAKAYIA                        ADDRESS ON FILE
BRYANT, MARY                           ADDRESS ON FILE
BRYANT, OPAL                           ADDRESS ON FILE
BRYANT, RICHARD                        ADDRESS ON FILE
BRYANT, ROBIN                          ADDRESS ON FILE
BRYANT, SHANNON                        ADDRESS ON FILE
BRYANT, STEVEN                         ADDRESS ON FILE
BRYANT, TERRY                          ADDRESS ON FILE
BRYANT‐HARTKE                          CONSTRUCTION LLC                  4836 DUFF DR STE F                                                   CINCINNATI       OH      45246
BRYANT‐THOMPSON, LYNNETTE              ADDRESS ON FILE
BRYCE SOLUTIONS CONSTRUCTION LLC       1706 MARLOCK LN                                                                                        PASADENA         TX      77502
BRYDEN & SULLIVAN INS                  88 FALMOUTH ROAD                                                                                       HYANNIS          MA      02601
BRYN ATHYN BORO                        BRADLEY E CRANCH ‐ COLLE          3000 SYCAMORE ROADPOB 0                                              BRYN ATHYN       PA      19009
BRYNKO, CARL                           ADDRESS ON FILE
BRYON WADE &                           LETHANEL GEORGE                   5973 GUYNELL DR                                                      BATON ROUGE      LA      70811
BRYSON CITY                            BRYSON CITY ‐ TAX COLLEC          P O BOX 726                                                          BRYSON CITY      NC      28713




                                                                                                    Page 123 of 998
                                         19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          127 of 1004
Creditor Name                               Address1                                    Address2                                        Address3          City              State   Zip          Country
BRYSON HERRON INS AGENCY LLC                PO BOX 4488                                                                                                   BEAUFORT          SC      29903
BRYSON INSURANCE AGENCY                     1960 VELASCO ST SUITE                                                                                         FORT MEYERS       FL      33916
BRYSON, DONALD                              ADDRESS ON FILE
BRYSON, KAREN                               ADDRESS ON FILE
BS&A SOFTWARE                               INTERNET SERVICES BILLING DEPT              14965 ABBEY LANE                                                  BATH              MI      48808
BSI ROOFING LLC                             5901 WYOMING BLVD NWJ352                                                                                      ALBUQUERQUE       NM      87109
BSQUARED USVI LLC                           5030 ANCHOR WAY STE 12                                                                                        CHRISTIANSTED     VI      820
BSU ROOFING & CONSTRUCTION                  1420 STONEBROOK AVE. STE. 9                                                                                   MEMPHIS           TN      38116
BSU ROOFING AND                             CONSTRUCTION                                1420 STONEBROOKE AVE 9                                            MEMPHIS           TN      38116
BUB, ALEX                                   ADDRESS ON FILE
BUBER, LOUISE                               ADDRESS ON FILE
BUCALA BUILDERS LLC                         RODOLFO BUCALA                              16267 FRUIT WAY                                                   DELRAY BEACH      FL      33484
BUCCA LAW FIRM                              ANTHONY C. BUCCA                            655 MAIN STREET, PO BOX 907                                       TANNERSVILLE      NY      12485
BUCCO CONSTRUCTION COMPANY LLC              2871 INVERNESS CT                                                                                             PENSACOLA         FL      32503
BUCHACKER, BARBARA                          ADDRESS ON FILE
BUCHANAN CITY                               BUCHANAN CITY ‐ TREASURE                    302 N REDBUD TRAIL                                                BUCHANAN          MI      49107
BUCHANAN CITY                               BUCHANAN CITY‐TAX COLLEC                    PO BOX 6                                                          BUCHANAN          GA      30113
BUCHANAN CO CLERK OF THE CIRCUIT            COURT                                       PO BOX 929                                                        GRUNDY            VA      24614
BUCHANAN CONSTRUCTION                       818 ST LAWRENCE AVE                                                                                           BELOIT            WI      53511
BUCHANAN COUNTY                             BUCHANAN COUNTY ‐ COLLEC                    411 JULES ST, SUITE 123                                           ST JOSEPH         MO      64501
BUCHANAN COUNTY                             BUCHANAN COUNTY ‐ TREASU                    P O BOX 1056                                                      GRUNDY            VA      24614
BUCHANAN COUNTY                             BUCHANAN COUNTY ‐ TREASU                    PO BOX 319                                                        INDEPENDENCE      IA      50644
BUCHANAN COUNTY MUTUAL                      1004 SOUTH BELT HWY                                                                                           ST JOSEPH         MO      64507
BUCHANAN INGERSOLL & ROONEY                 ONE OXFORD CENTRE                           301 GRANT ST 20TH FLOOR                                           PITTSBURGH        PA      15219‐1410
BUCHANAN PUBLIC RELATIONS LLC               890 COUNTY LINE RD                                                                                            BRYN MAWR         PA      19010
BUCHANAN PUBLIC RELATIONS LLC               ATTN: ANNE BUCHANAN                         890 COUNTY LINE ROAD                                              BRYN MAWR         PA      19010
BUCHANAN PUBLIC RELATIONS LLC               ATTN: GENERAL COUNSEL                       890 COUNTY LINE ROAD                                              BRYN MAWR         PA      19010
BUCHANAN TOWN                               BUCHANAN TOWN ‐ TREASURE                    P O BOX 205                                                       BUCHANAN          VA      24066
BUCHANAN TOWN                               BUCHANAN TWN TREASURER                      N178 COUNTY ROAD N                                                APPLETON          WI      54915
BUCHANAN TOWNSHIP                           BUCHANAN TOWNSHIP ‐ TREA                    15235 MAIN ST.                                                    BUCHANAN          MI      49107
BUCHANAN VILLAGE                            BUCHANAN VILLAGE ‐ CLERK                    236 TATE AVENUE                                                   BUCHANAN          NY      10511
BUCHANAN, CHARLES                           ADDRESS ON FILE
BUCHANAN, SHERYL                            ADDRESS ON FILE
BUCHANANS TREE COMPANY                      TIMOTHY BUCHANAN                            607 DEERFIELD RUN                                                 HENDERSON         NC      27537
BUCHAR, MAUREEN                             ADDRESS ON FILE
BUCHHOLTZ APPRAISAL COMPANY                 PO BOX 77                                                                                                     LAKE MILLS        WI      53551
BUCHOLZ, SHAWN                              ADDRESS ON FILE
BUCK, JAMES                                 ADDRESS ON FILE
BUCK, LAURA                                 ADDRESS ON FILE
BUCK, TARA                                  ADDRESS ON FILE
BUCKEYE MUTUAL INS CO                       PO BOX 69                                                                                                     ORANGEVILLE       IL      61060
BUCKEYE STATE MUT INS                       P O  BOX 608                                                                                                  GREENSBURG        IN      47240
BUCKEYE STATE MUT INS                       PO BOX 2092                                                                                                   MT VERNON         OH      43050
BUCKEYE STATE MUTUAL INSURANCE COMPANY      ONE HERITAGE PLACE                                                                                            PIQUA             OH      45356
BUCKEYE TOWNSHIP                            BUCKEYE TOWNSHIP ‐ TREAS                    1560 DUNDAS RD                                                    GLADWIN           MI      48624
BUCKEYE VALUATION                           SERVICES LLC                                7841 WORTHINGTON TR LN                                            WORTHINGTON       OH      43085
BUCKFIELD TOWN                              BUCKFIELD TOWN ‐ TAX COL                    P.O. BOX 179                                                      BUCKFIELD         ME      04220
BUCKHEAD FARM MHP                           2890 HACIENDA DR                                                                                              FAYETTEVILLE      NC      28306
BUCKINGHAM @ CENTURY VILLAGE                CONDO #II ASSC                              C/O FIRST SERVICE RESIDENTIAL                   PO BOX 028100     MIAMI             FL      33102‐8100
BUCKINGHAM COUNTY                           BUCKINGHAM COUNTY ‐ TREA                    P O BOX 106                                                       BUCKINGHAM        VA      23921
BUCKINGHAM COUNTY TAX                       13380 W JAMES ANDERSON HWY                                                                                    BUCKINGHAM        VA      23921
BUCKINGHAM OWNERS INC                       4 EXECUTIVE BLVD STE 100                                                                                      SUFFERN           NY      10901
BUCKINGHAM TOWNSHIP                         ANN CALDERAIO ‐ TAX COLL                    PO BOX 583, TWP BLDG.                                             BUCKINGHAM        PA      18912
BUCKINGHAM TOWNSHIP                         MICHELLE HUNT ‐ TAX COLL                    523 STOCKPORT RD                                                  LAKE COMO         PA      18437
BUCKLAND FIRE DISTRICT                      BUCKLAND F D ‐ TAX COLLE                    17 STATE STREET                                                   SHELBURNE FALLS   MA      01370
BUCKLAND TOWN                               BUCKLAND TOWN ‐ TAX COLL                    17 STATE STREET                                                   SHELBURNE FALLS   MA      01370
BUCKLAW, STACY                              ADDRESS ON FILE
BUCKLEY MADOLE PC                           14841 DALLAS PARKWAY                        SUITE 300                                                         DALLAS            TX      75254
BUCKLEY MADOLE PC                           301 E OCEAN                                 1720                                                              LONG BEACH        CA      90802
BUCKLEY MADOLE PC                           7501 ESTERS BLVD, SUITE 190                 BVW BOX 224108                                  FROST LOCKBOX     IRVING            TX      75063
BUCKLEY MADOLE PC                           ATTN: CHIEF RISK OFFICER                    14841 DALLAS PARKWAY                            SUITE 425         DALLAS            TX      75254
BUCKLEY MADOLE PC                           ATTN: GENERAL COUNSEL                       14841 DALLAS PARKWAY                            SUITE 425         DALLAS            TX      75254
BUCKLEY, BLAIR                              ADDRESS ON FILE
BUCKLEY, BRION, MCGUIRE & MORRIS LLP        SUSAN GOUGHARY                              118 W. MARKET STREET, SUITE 300                                   WEST CHESTER      PA      19382‐2928
BUCKLEY, LINDY                              ADDRESS ON FILE
BUCKLEY, MICHELLE                           ADDRESS ON FILE
BUCKLEYSANDLER LLP                          1250 24TH ST NW STE 700                                                                                       WASHINGTON        DC      20037
BUCKLEYSANDLER LLP                          ATTN: LISA P DAVILLA                        1250 24TH ST NW STE 700                                           WASHINGTON        DC      20037
BUCKS COUNTY PROTHONOTARY                   3 MUNICIPAL WAY                                                                                               LANGHORNE         PA      19047
BUCKS COUNTY TAX CLAIM                      55 E. COURT ST. ADMIN. BLDG. 3RD FLOOR                                                                        DOYLESTOWN        PA      18901




                                                                                                                      Page 124 of 998
                                         19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                   Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   128 of 1004
Creditor Name                               Address1                             Address2                                     Address3          City               State   Zip          Country
BUCKS COUNTY TAX COLLECTOR                  188 LINCOLN HIGHWAY STE 108                                                                         FAIRLESS HILLS     PA      19030
BUCKS COUNTY WATER & SEWER AUTHORITY        ATTN KIMBERLY WEICHEL                1275 ALMSHOUSE ROAD                                            WARRINGTON         PA      18976
BUCKS COUNTY WATER & SEWER AUTHORITY        P O BOX 3333                                                                                        HARLEYSVILLE       PA      19438
BUCKSAR, LAURIE                             ADDRESS ON FILE
BUCKSPORT TOWN                              BUCKSPORT TOWN‐TAX COLLE             50 MAIN STREET                                                 BUCKSPORT          ME      04416
BUDDFE AMOAH ‐ IRVIN                        1712 QUEEN VICTORIA CT                                                                              LOCUST GROVE       GA      30248
BUDDIN SERVICES INC                         2305 SW KENT CIR                                                                                    PORT SAINT LUCIE   FL      34953
BUDDO, YVONNE                               ADDRESS ON FILE
BUDDY SWAN                                  4816 CEDAR CREST DR                                                                                 MCKINNEY           TX      75070
BUDDYS PAINTING INC.                        75118 JOHNSON LK RD                                                                                 YULEE              FL      32097
BUDDYS ROOFING & REPAIRS INC.               12933 THONOTOSASSA ROAD                                                                             DOVER              FL      33527
BUDGET HOMES                                2105 BRISTOL DRIVE                                                                                  MARION             IL      62959
BUDGET INSURANCE                            13207 VETERANS MEMORIAL              DRIVE                                                          HOUSTON            TX      77014
BUDGET LIEN SEARCH                          1680 MICHIGAN AVENUE, SUITE 700                                                                     MIAMI BEACH        FL      33139
BUDGET OFFICE INTERIORS INC                 3030 POWERS AVENUE SUITE 101                                                                        JACKSONVILLE       FL      32207
BUDGET ROOFING                              DUSTIN LANE                          2601 NATURAL DAM RD                                            NATURAL DAM        AR      72948
BUDGET ROOFING AND REMODELING               LUKE FOLSOM                          122 BRIAR ROAD                                                 MOULTRIE           GA      31788
BUDGET ROOFING SERVICES, INC.               5011 RECKER HWY                                                                                     WINTER HAVEN       FL      33880
BUDGET TREE                                 262 3RD ST NW                                                                                       LARGO              FL      33770
BUDINICH, ANN MARIE                         ADDRESS ON FILE
BUEL TOWNSHIP                               BUEL TOWNSHIP ‐ TREASURE             3250 FARGO RD                                                  CROSWELL           MI      48422
BUENA BORO                                  BUENA BORO ‐TAX COLLECTO             616 CENTRAL AVENUE                                             MINOTOLA           NJ      08341
BUENA VISTA CHARTER TOWNSHIP                1160 SOUTH OUTER DRIVE                                                                              SAGINAW            MN      48601
BUENA VISTA CITY                            BUENA VISTA CITY ‐ TREAS             2039 SYCAMORE AVENUE                                           BUENA VISTA        VA      24416
BUENA VISTA COUNTY                          BUENA VISTA COUNTY ‐ TRE             PO BOX 149                                                     STORM LAKE         IA      50588
BUENA VISTA INS INC                         P O BOX 2953                                                                                        ALPHARETTA         GA      30023
BUENA VISTA TOWN                            BUENA VISTA TWN TREASURE             29960 US HIGHWAY 14                                            LONE ROCK          WI      53556
BUENA VISTA TOWN                            PORTAGE COUNTY TREASURER             1516 CHURCH STREET                                             STEVENS POINT      WI      54481
BUENA VISTA TOWNSHIP                        BUENA VISTA TWP ‐ TREASU             1160 SOUTH OUTER DRIVE                                         SAGINAW            MI      48601
BUENA VISTA TOWNSHIP                        BUENA VISTA TWP‐COLLECTO             PO BOX 605                                                     BUENAVISTA         NJ      08310
BUENO, ALONDRA                              ADDRESS ON FILE
BUESO CONSTRUCTION AND                      REMODELING LLC                       75 MONTEGO DR                                                  KENNER             LA      70065
BUETTLER, GERALD                            ADDRESS ON FILE
BUFFALO                                     BUFFALO CITY ‐ COLLECTOR             P O BOX 410                                                    BUFFALO            MO      65622
BUFFALO CITY                                65 NIAGARA SQ‐CITY HALL RM 121                                                                      BUFFALO            NY      14202
BUFFALO CITY                                BUFFALO CITY TREASURER               245 E 10TH ST.                                                 BUFFALO CITY       WI      54622
BUFFALO CITY                                BUFFALO CITY‐COMM. OF FI             65 NIAGARA SQ.‐CITY HALL                                       BUFFALO            NY      14202
BUFFALO CITY   (ERIE CO.                    ERIE COUNTY TAX DEPARTME             95 FRANKLIN STREET ROOM                                        BUFFALO            NY      14202
BUFFALO CITY‐SEWER TAX                      BUFFALO CITY‐SEWER‐COMM              65 NIAGARA SQ.‐CITY HALL                                       BUFFALO            NY      14202
BUFFALO COUNTY                              BUFFALO COUNTY ‐ TREASUR             PO BOX 1270                                                    KEARNEY            NE      68848
BUFFALO COUNTY SHERIFF                      PO BOX 1270                                                                                         KEARNEY            NE      68848
BUFFALO COUNTY TREASURER                    1512 CENTRAL AVE                                                                                    KEARNEY            NE      68847
BUFFALO CREEK HOA, INC                      PO BOX 702348                                                                                       DALLAS             TX      75370
BUFFALO ISD                                 BUFFALO ISD ‐ TAX COLLEC             P O BOX 157                                                    BUFFALO            TX      75831
BUFFALO LAKE‐NEW AUBURN                     MUTUAL INS CO                        P O BOX 21                                                     GAYLORD            MN      55334
BUFFALO LAND ABSTRACT COMPANY, INC.         ATTN: GENERAL COUNSEL                7306 S. LEWIS AVENUE                                           TULSA              OK      74136‐6828
BUFFALO RIDGE MHC LLC                       18216 N 21ST PLACE                                                                                  PHOENIX            AZ      85022
BUFFALO TOWN                                BUFFALO TWN TREASURER                N1934 13TH RD                                                  MONTELLO           WI      53949
BUFFALO TOWN                                BUFFALO TWN TREASURER                W394 BLUFF SIDING RD                                           FOUNTAIN CITY      WI      54629
BUFFALO TOWNSHIP                            BUFFALO TWP ‐ TAX COLLEC             141 LIMEKILN ROAD                                              NEWPORT            PA      17074
BUFFALO TOWNSHIP                            BUFFALO TWP ‐ TAX COLLEC             322 EAST BUFFALO CHURCH                                        WASHINGTON         PA      15301
BUFFALO TOWNSHIP                            BUFFALO TWP ‐ TAX COLLEC             395 KEPPLE RD                                                  SARVER             PA      16055
BUFFALO TOWNSHIP                            PAIGE CURRY ‐ TAX COLLEC             2115 STRICKLER RD                                              MIFFLINBURG        PA      17844
BUFFALO WATER                               281 EXCHANGE STREET                                                                                 BUFFALO            NY      14204
BUFFALOS RENOVATION SERVICE                 KEITH WILKERSON                      KEITH WILKERSON                              12627 S. YALE     CHICAGO            IL      60628
BUFFAM, RANDALL                             ADDRESS ON FILE
BUFFINGTON TOWNSHIP                         GAIL HENRY/COLLECTOR                 3806 SPRUCE HOLLOW RD                                          HOMER CITY         PA      15748
BUFFINGTON, TESHA                           ADDRESS ON FILE
BUFFKIN CERAMIC TILE, INC.                  3350 N. COURTENAY PARKWAY                                                                           MERRITT ISLAND     FL      32953
BUFFY DOIRON INS SRV                        7735 N TWIN CITY HWY                                                                                PORT ARTHUR        TX      77642
BUFFY KELLY INSURANCE                       PO BOX 864                                                                                          SUPERIOR           MT      59872
BUFORD CITY ‐ HALL CO.                      BUFORD CITY‐TAX COLLECTO             2300 BUFORD HWY                                                BUFORD             GA      30518
BUFORD CITY‐GWINNETT CO                     BUFORD CITY‐TAX COLLECTO             2300 BUFORD HWY                                                BUFORD             GA      30518
BUFORD INS AGENCY                           2875 S MENDENHALL RD 1                                                                              MEMPHIS            TN      38115
BUG BUSTERS                                 SERGIO BACA                          9434 VISCOUNT SUITE 240                                        EL PASO            TX      79925
BUG BUSTERS PEST CONTROL LLC                P.O. BOX 584                                                                                        MOUNTAIN GROVE     MO      65711
BUG EXPRESS PEST CONTROL                    BUG EXPRESS, INC.                    2210 AUSTIN                                                    SAN ANGELO         TX      76903
BUGLET SOLAR LLC                            722 IOWA STREET                                                                                     GOLDEN             CO      80403
BUGMENOT PEST CONTROL, LLC                  3195 DOWLEN RD. STE, 101‐351                                                                        BEAUMONT           TX      77706
BUGS EXTERMINATORS TERMITE & PEST SVCS      8757 NW 57TH STREET                                                                                 TAMARAC            FL      33351




                                                                                                            Page 125 of 998
                                         19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          129 of 1004
Creditor Name                               Address1                                    Address2                                      Address3                 City               State   Zip          Country
BUHAI FAMILY TRUST                          454 S IRVING BLVD                                                                                                  LOS ANGELES        CA      90020
BUHL INS AGENCY                             2935 W HILLSBOROUGH AVE                                                                                            TAMPA              FL      33614
BUHLINGER ROOFING                           KEVIN BUHLINGER                             45425 ROSY LANE                                                        ST. LOUIS          MO      63129
BUHR, AARON                                 ADDRESS ON FILE
BUHR, KEVIN                                 ADDRESS ON FILE
BUILD & DESIGN GROUP INC                    PO BOX 906                                                                                                         FALL CITY          WA      98024
BUILD A DREAM INC                           14428 HAMLIN ST 330                                                                                                VAN NUYS           CA      91401
BUILD RIGHT LA                              1075 W 39TH ST UNIT 29                                                                                             LOS ANGELES        CA      90037
BUILD WRIGHT                                INCORPORATED                                324 SW 23RD ST                                                         FORT LAUDERDALE    FL      33315
BUILDERS & REMODELERS, INC.                 MICHELLE KOK                                3517 HENNEPIN AVENUE                                                   MINNEAPOLIS        MN      55408
BUILDING COMMISSION/TRASH CONTROL           1 NW MARTIN LUTHER KING JR BLVD RM 310      CIVIC CENTER COMPLEX                                                   EVANSVILLE         IN      47708
BUILDING CONTRACTORS OF MARYLAND, INC.      8019 BELAIR RD STE 15                                                                                              BALTIMORE          MD      21236
BUILDING UNLIMITED ROOFING & SOLAR INC      12620‐3 BEACH BLVD 181                                                                                             JACKSONVILLE       FL      32246
BUILDSTAR ROOFING                           RANDY STEVEN SAMPSON                        1125 CYPRESS STATION DR STE 4                                          HOUSTON            TX      77090
BUILDTEC CONTRACTING                        COMPANY LLC                                 14580 61ST ST COURT N                                                  STILLWATER         MN      55082
BUILT RIGHT ROOFING INC                     SUITE 800                                   777 S FLAGLER DRIVE                                                    WEST PALM BEACH    FL      33401
BUILT RITE OF VIRGINIA                      15865 NEW MARKET                                                                                                   BATON ROUGE        LA      70817
BUILT SOLID RENOVATIONS                     13854 LAKESIDE CIR STE 2                                                                                           STERLING HEIGHTS   MI      48313
BUILT STRONG EXTERIORS                      1803 HAWTHORNE PL                                                                                                  HUDSON             WI      54016
BUILT STRONG EXTERIORS                      1903 HAWTHORNE PL                                                                                                  HUDSON             WI      54016
BUILT TO LAST ROOFING                       13601 PRESTON RD W 746                                                                                             DALLAS             TX      75240
BUILTWELL BLDG & REM INC                    3 OLD STONEWALL AVE                                                                                                DANVERS            MA      01923
BUKOWSKI, LINDSEY                           ADDRESS ON FILE
BULERIN‐FITCH, LIZA                         ADDRESS ON FILE
BULIDOG STEEL AND METAL                     BUILDING COMPONENTS                         9702 S SVC RD                                                          BIG SPRING         TX      79720
BULK LABEL SUPPORT                          ATTN: GENERAL COUNSEL                       90 FEDEX PARKWAY                              FIRST FLOOR VERTICAL     COLLIERVILLE       TN      38017
BULLARD, GERRY                              ADDRESS ON FILE
BULLARD, NYEELA                             ADDRESS ON FILE
BULLDOG ADJ & DIANA                         RUNNELLS & S THOMPSON                       6950 CYPRESS RD 300                                                    PLANTATION         FL      33317
BULLDOG ADJ & EDDIE &                       ELIDA HODGSON                               6950 CYPRESS RD STE 300                                                PLANTATION         FL      33317
BULLDOG ADJ & IAN                           TYRELL & JENNIFER BIGGS                     6950 CYPRESS RD STE 300                                                PLANTATION         FL      33317
BULLDOG ADJUSTERS &                         2700 N 29TH AVE 103                                                                                                HOLLYWOOD          FL      33020
BULLDOG ADJUSTERS &                         JENNIFER BIGGS                              8836 SOUTHHAMPTON DR                                                   MIRAMAR            FL      33025
BULLDOG ADJUSTERS INC                       6950 CYPRESS RD STE 300                                                                                            PLANTATION         FL      33317
BULLDOG CONSTRUCTION                        JAMES LEE ELLIOTT                           1269 TRAIL RIDGE RD                                                    LONGMONT           CO      80504
BULLDOG INSURANCE INC                       713 FOREST PARKWAY STE B                                                                                           FOREST PARK        GA      40436
BULLDOG RESTORATION LLC                     2455 HOLLYWOOD BLVD 314                                                                                            HOLLYWOOD          FL      33020
BULLDOG STEEL AND METAL                     AND CHARLOTTE STOVALL                       9702 S SVC RD                                                          BIG SPRING         TX      79720
BULLHEAD CITY ‐ SEWER IM                    BULLHEAD CITY FINANCE DE                    PO BOX 23189                                                           BULLHEAD CITY      AZ      86439
BULLHEAD LOCK AND SAFE                      2064 HIGHWAY 95                             SUITE 94                                                               BULLHEAD CITY      AZ      86442
BULLIS INS AGENCY                           PO BOX 704                                                                                                         WAYZATAM           MN      55391
BULLIS INSURANCE AGENCY                     1001 TWELVE OAKS 1003                                                                                              WAYZATA            MN      55391
BULLIS INSURANCE AGENCY                     407 EAST LAKE ST                                                                                                   WAYZATA            MN      55391
BULLISH INC                                 135 BOWERY 7TH FL                                                                                                  NEW YORK           NY      10002
BULLITT COUNTY                              BULLITT COUNTY ‐ SHERIFF                    300 S BUCKMAN ST                                                       SHEPHERDSVILLE     KY      40165
BULLOCH COUNTY                              BULLOCH CO‐TAX COMMISSIO                    PO BOX 245                                                             STATESBORO         GA      30459
BULLOCH COUNTY TAX COMMISSIONER             115 N MAIN ST                                                                                                      STATESBORO         GA      30459
BULLOCK COUNTY                              BULLOCK CO‐REV COMMISSIO                    217‐A NORTH PRAIRIE ST                                                 UNION SPRINGS      AL      36089
BULLOCK ORR, KIMBERLEY                      ADDRESS ON FILE
BULLOCK, AMY                                ADDRESS ON FILE
BULLOCK, EUREKA                             ADDRESS ON FILE
BULLOCK, TITILAYO                           ADDRESS ON FILE
BULLOCK, TOSHMEON                           ADDRESS ON FILE
BULLOCK, WANDA                              ADDRESS ON FILE
BULLRUN TOWNHOUSE ASSOCIATION               381 NE VILLAGE SQUIRE AVE 11                                                                                       GRESHAM            OR      97030
BULLSKIN TOWNSHIP                           LESLIE WILTROUT‐TAX COLL                    218 WILTROUT HOLLOW RD                                                 WHITE              PA      15490
BULLUCK, BRENDA                             ADDRESS ON FILE
BULLWORX ENTERPRISES LTD                    784 CARLEY BROOK RD                                                                                                HONESDALE          PA      18431
BULMAN, RUSSELL                             ADDRESS ON FILE
BULTER AND MESSIER                          1401 NEWPORT AVE                                                                                                   PAWTUCKET          RI      02861
BUMGARDNER ASSOC MANAGEMENT & REALITY       PO BOX 102                                                                                                         BELMONT            NC      28012
BUMM, MANDY                                 ADDRESS ON FILE
BUNAG, MICHAEL                              ADDRESS ON FILE
BUNCETON MUTUAL INSURANC                    PO BOX 45                                                                                                          BUNCETON           MO      65237
BUNCH CONSTRUCTION                          WESLEY BUNCH                                5734 S IH 45 W                                                         CONSICANA          TX      75109
BUNCOMBE COUNTY                             BUNCOMBE COUNTY ‐ COLLEC                    94 COXE AVE                                                            ASHEVILLE          NC      28801
BUNCOMBE COUNTY TAX COLLECTOR               60 COURT PLAZA ROOM 320                                                                                            ASHEVILLE          NC      28801‐3572
BUNCOMBE COUNTY TAX DEPARTMENT              94 COXE AVE                                                                                                        ASHEVILLE          NC      28801
BUNKER HILL INS                             P O BOX 55934                                                                                                      BOSTON             MA      02205
BUNKER HILL INS CO                          695 ATLANTIC AVE                                                                                                   BOSTON             MA      02111




                                                                                                                    Page 126 of 998
                                        19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           130 of 1004
Creditor Name                              Address1                                      Address2                                    Address3                           City                State   Zip        Country
BUNKER HILL INSURANCE                      BILLING DEPARTMENT                            PO BOX 55934                                                                   BOSTON              MA      02205‐5934
BUNKER HILL TOWNSHIP                       BUNKER HILL TWP ‐ TREASU                      871 DECAMP RD                                                                  STOCKBRIDGE         MI      49285
BUNKY AND SON CONSTRUCTION, LLC            PO BOX 1755                                                                                                                  ALVIN               TX      77512
BUNN & ASSOCIATES INC                      2300 W KNOXVILLE ST                                                                                                          BROKEN ARROW        OK      74012
BUNN INS AGENCY                            143 EAST MAIN STREET                                                                                                         ALLIANCE            OH      44601
BUNTINGS APPRAISAL SVC                     PO BOX 797                                                                                                                   GLOUCESTER          VA      23061
BUONAMICI, IAN                             ADDRESS ON FILE
BUONASSISSIHENNING                         ATTN RICHARD A LASH, ERIC LARSEN              ANDREW SCHOFIELD, B BOUNASSISSI             1861 WIEHLE AVE, SUITE 300         RESTON              VA      20190
BUOT, CARMEN                               ADDRESS ON FILE
BURBANK CONDO ASSOCIATION                  5770‐5780 W 76TH PLACE                                                                                                       BURBANK             IL      60459
BURCH ROOFING INC.                         110 FM 78                                                                                                                    SCHERTZ             TX      78154
BURCIAGA, MARY                             ADDRESS ON FILE
BURD, MARTIN                               ADDRESS ON FILE
BURDELL TOWNSHIP                           BURDELL TOWNSHIP ‐ TREAS                      PO BOX 144                                                                     TUSTIN              MI      49688
BURDETT, CLIFFORD                          ADDRESS ON FILE
BURDETT, NANCY                             ADDRESS ON FILE
BURDETT, ROXANNE                           ADDRESS ON FILE
BURDICK INSURANCE                          6825 MANHATTAN BLVD                           SUITE 101                                                                      FORT WORTH          TX      76120
BURDICK, DALE                              ADDRESS ON FILE
BURDICK, ROBERT                            THE LAW OFFICES OF JEFFREY N. GOLANT, PA      JEFFREY GOLANT, ESQ.                        1000 WEST MCNAB ROAD SUITE 150     POMPANO BEACH       FL      33069
BURDYCK, JASON                             ADDRESS ON FILE
BUREAU COUNTY TREASURER                    700 S MAIN ST STE 103                                                                                                        PRINCETON           IL      61356
BUREAU OF ADMINISTRATIVE ADJUDICATION      1221 ELMWOOD PARK BOULEVARD                   SUITE 606                                                                      JEFFERSON           LA      70123
BUREAU OF CONSUMER AFFAIRS                 P.O. BOX 8041                                                                                                                MADISON             WI      53707‐7876
BUREAU OF CRIMINAL APPREHENSION            1430 MARYLAND AVENUE EAST                                                                                                    ST PAUL             MN      55106
BUREAU OF ENVIRONMENTAL  SERVICES          PO BOX 4216                                                                                                                  PORTLAND            OR      97208
BUREAU OF HOUSING INSPECTION               101 SOUTH BROAD STREET, PO BOX 810                                                                                           TRENTON             NJ      08625‐0810
BUREAU OF INSURANCE                        CLAIMS ASSISTANCE                             145 SW 13TH ST 301                                                             MIAMI               FL      33130
BUREAU OF REVENUE COLLECTIONS              200 HOLLIDAY ST                                                                                                              BALTIMORE           MD      21202
BUREAU OF WORKERS COMPENSATION             STATE INSURANCE FUND                          PO BOX 89492                                                                   CLEVELAND           OH      44101‐6492
BUREK, ALMA                                ADDRESS ON FILE
BURFORD INS AGENCY                         3325 KIRBY PKWY STE 102                                                                                                      MEMPHIS             TN      38115
BURFORD INS AGENCY                         5308 COTTONWOOD RD STE 4                                                                                                     MEMPHIS             TN      38118
BURG MANAGEMENT COMPANY, INC.              2827 JOAN AVE., SUITE B                                                                                                      PANAMA CITY BEACH   FL      32408
BURGE, AUDRIA                              ADDRESS ON FILE
BURGE, SHARON                              ADDRESS ON FILE
BURGER, MARK                               ADDRESS ON FILE
BURGESS CONSTRUCTION                       CALDWELL J BURGESS                            CALDWELL J BURGESS                          307 RIDGEWOOD BLVD                 ALEXANDRIA          LA      71303
BURGESS, PEGGY                             ADDRESS ON FILE
BURGET & ASSOCIATES INC                    1797 NEW BLOOMFIELD RD                                                                                                       NEW BLOOMFIELD      PA      17068
BURGETTSTOWN AREA SCHOOL                   GEORGE ELICH ‐ TAX COLLE                      591 CEDAR GROVE RD                                                             BURGETTSTOWN        PA      15021
BURGETTSTOWN AREA SD/SMI                   BURGETTSTOWN AREA SD ‐ T                      1 BISCAYNE DR                                                                  SLOVAN              PA      15078
BURGETTSTOWN BORO                          BURGETTSTOWN BORO ‐ TAX                       1324 MAIN STREET                                                               BURGETTSTOWN        PA      15021
BURGETTSTOWN SCHOOL DIST                   BURGETTSTOWN SD ‐ COLLEC                      71 S KINGS CREEK RD                                                            BURGETTSTOWN        PA      15021
BURGETTSTOWN SCHOOL DIST                   BURGETTSTOWN SD ‐TAX COL                      1324 MAIN STREET                                                               BURGETTSTOWN        PA      15021
BURGGRAF SERVICES, INC                     400 S ROCKFORD AVE                                                                                                           TULSA               OK      74120
BURGGRAFF, SUSAN                           ADDRESS ON FILE
BURGIN CITY                                CITY OF BURGIN ‐ CLERK                        PO BOX 323                                                                     BURGIN              KY      40310
BURGIN INDEPENDENT SCHOO                   BURGIN IND SCHOOL ‐ COLL                      P O BOX B                                                                      BURGIN              KY      40310
BURGIN PLATNER HURLEY IN                   14 FRANKLIN ST                                                                                                               QUINCY              MA      02169
BURGOS, EDWIN                              ADDRESS ON FILE
BURGOS, GABRIEL                            ADDRESS ON FILE
BURGUNDY IN HEATHERRIDGE ASSOC             1224 WADSWORTH BLVD                                                                                                          LAKEWOOD            CO      80214
BURK, JAMES                                ADDRESS ON FILE
BURKBURNETT ISD                            BURKBURNETT ISD ‐ COLLEC                      416 GLENDALE                                                                   BURKBURNETT         TX      76354
BURKE COSTANZA & CARBERRY LLP              9191 BROADWAY                                                                                                                MERRVILLE           IN      46410
BURKE COUNTY                               BURKE COUNTY ‐ TAX COLLE                      110 NORTH GREEN ST                                                             MORGANTON           NC      28655
BURKE COUNTY                               BURKE COUNTY ‐ TREASURER                      P.O. BOX 340                                                                   BOWBELLS            ND      58721
BURKE COUNTY                               BURKE COUNTY‐TAX COMMISS                      PO BOX 671                                                                     WAYNESBORO          GA      30830
BURKE COUNTY REGISTER OF DEEDS             PO BOX 219                                                                                                                   MORGANTON           NC      28680
BURKE COUNTY TAX COLLECTOR                 110 N GREEN ST                                                                                                               MORGANTON           NC      28655
BURKE COUNTY TAX COMMISSION                801 N LIBERTY ST                                                                                                             WAYNESBORO          GA      30830
BURKE GROUP CONSTRUCTION                   & DEVELOPMENT LLC                             5 BIRCH STREET UNIT 1                                                          WILMINGTON          MA      01887
BURKE HOME REMODELING                      STEPHEN J. BURKE                              43 N PACKARD ST.                                                               HAMMONTON           NJ      08037
BURKE INSURANCE                            PO BOX 6909                                                                                                                  DLBERVILLE          MS      39540
BURKE TOWN                                 BURKE TOWN ‐ TAX COLLECT                      212 SCHOOL STREET                                                              WEST BURKE          VT      05871
BURKE TOWN                                 BURKE TOWN ‐ TAX COLLECT                      610 TROUT RIVER RD.                                                            BURKE               NY      12917
BURKE TOWN                                 BURKE TWN TREASURER                           5365 REINER RD                                                                 MADISON             WI      53718
BURKE VILLAGE                              BURKE VILLAGE ‐ TAX COLL                      PO BOX 142                                                                     BURKE               NY      12917
BURKE, MARY                                ADDRESS ON FILE




                                                                                                                   Page 127 of 998
                                         19-10412-jlg             Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         131 of 1004
Creditor Name                               Address1                                   Address2                                     Address3     City               State   Zip          Country
BURKEEN APPRAISALS                          341 HOLMES DR                                                                                        PADUCAH            KY      42003
BURKES KLEINS DKI                           3880 W RIVERBEND AVE                                                                                 POST FALLS         ID      83854
BURKEVILLE TOWN                             BURKEVILLE TOWN ‐ TREASU                   P O BOX 277                                               BURKEVILLE         VA      23922
BURKEY, LARRY                               ADDRESS ON FILE
BURKHARDT, JINNY                            ADDRESS ON FILE
BURKHOLDER INS AGENCY                       115 UNIVERSITY BLVD                                                                                  MOBILE             AL      36689
BURKHOLDER, TAYLOR                          ADDRESS ON FILE
BURKINS, KARLTON                            ADDRESS ON FILE
BURKS CONSTRUCTION LLC                      NICHOLAS R. BURKS                          7071 GARRISON LANE                                        DENHAM SPRINGS     LA      70726
BURKS, WALTER                               ADDRESS ON FILE
BURLAZA, BRIAN                              ADDRESS ON FILE
BURLEIGH COUNTY                             BURLEIGH COUNTY ‐ TREASU                   PO BOX 5518                                               BISMARCK           ND      58506
BURLEIGH TOWNSHIP                           BURLEIGH TOWNSHIP ‐ TREA                   6946 ALABASTER RD.                                        WHITTEMORE         MI      48770
BURLESON CONSTRUCTION                       INC                                        9301 SOUTHWEST FWY 370                                    HOUSTON            TX      77074
BURLESON COUNTY                             BURLESON COUNTY ‐ COLLEC                   100 W BUCK ST 202                                         CALDWELL           TX      77836
BURLESON COUNTY CLERK                       100 W BUCK ST STE 203                                                                                CALDWELL           TX      77836
BURLESON COUNTY DISTRICT CLERK              205 E FOX ST STE 2001                                                                                CALDWELL           TX      77836
BURLESON COUNTY MUNICIPAL UTILITY DIST      200 SHADOW OAK LANE                                                                                  SOMERVILLE         TX      77879
BURLESON COUNTY SHERIFF                     1334 TX‐21                                                                                           CALDWELL           TX      77836
BURLESON COUNTY TAX COLLECTOR               100 W BUCK, STE 202                                                                                  CALDWELL           TX      77836
BURLESON, CHARLES                           ADDRESS ON FILE
BURLESON, MICSHAYE                          ADDRESS ON FILE
BURLEY, VALERIE                             ADDRESS ON FILE
BURLINGTON                                  WATER SEWER LIEN                           29 CENTER STREET                                          BURLINGTON         MA      01803
BURLINGTON CITY                             BURLINGTON CITY ‐ TREASU                   425 S. LEXINGTON AVE.                                     BURLINGTON         NC      27215
BURLINGTON CITY                             BURLINGTON CITY TREASURE                   300 N PINE ST                                             BURLINGTON         WI      53105
BURLINGTON CITY                             BURLINGTON CITY‐TAX COLL                   149 CHURCH STREET RM 22                                   BURLINGTON         VT      05401
BURLINGTON CITY                             BURLINGTON CITY‐TAX COLL                   525 HIGH STREET                                           BURLINGTON         NJ      08016
BURLINGTON COUNTY CLERK                     49 RANCOCAS ROAD                                                                                     MOUNT HOLLY        NJ      08060
BURLINGTON TOWN                             BURLINGTON TOWN ‐TAX COL                   200 SPIELMAN HIGHWAY                                      BURLINGTON         CT      06013
BURLINGTON TOWN                             BURLINGTON TOWN TAX COLL                   27 CENTER STREET                                          BURLINGTON         MA      01803
BURLINGTON TOWN                             BURLINGTON TOWN‐TAX COLL                   PO BOX 70                                                 BURLINGTON         ME      04417
BURLINGTON TOWN                             BURLINGTON TWN TREASURER                   32288 BUSHNELL ROAD                                       BURLINGTON         WI      53105
BURLINGTON TOWN                             TAX COLLECTOR                              730 WISCONSIN AVENUE                                      RACINE             WI      53403
BURLINGTON TOWN CLERK                       BURLINGTON TOWN HALL                       200 SPIELMAN HIGHWAY                                      BURLINGTON         CT      06013
BURLINGTON TOWNSHIP                         851 OLD YORK ROAD                                                                                    BURLINGTON         NJ      08016
BURLINGTON TOWNSHIP                         BURLINGTON TWP ‐ TAX COL                   1848 BURLINGTON TURNPIKE                                  TOWANDA            PA      18848
BURLINGTON TOWNSHIP                         BURLINGTON TWP ‐ TREASUR                   5435 STILES RD                                            NORTH BRANCH       MI      48461
BURLINGTON TOWNSHIP                         BURLINGTON TWP ‐ TREASUR                   PO BOX 69                                                 BURLINGTON         MI      49029
BURLINGTON TOWNSHIP                         BURLINGTON TWP ‐COLLECTO                   851 OLD YORK ROAD                                         BURLINGTON         NJ      08016
BURLINGTON VILLAGE                          BURLINGTON VILLAGE ‐ TRE                   P.O. BOX 99                                               BURLINGTON         MI      49029
BURMEISTER, DENA                            ADDRESS ON FILE
BURN & WILCOX LTD                           8888 KEYSTONE CROSSING                     SUITE 710                                                 INDIANAPOLIS       IN      46240
BURN, KATHLEEN                              ADDRESS ON FILE
BURNET COUNTY APPRAISAL DISTRICT            PO BOX 908                                                                                           BURNET             TX      78611‐0908
BURNET COUNTY DISTRICT CLERK                1701 E POLK ‐ ROOM 90                                                                                BURNET             TX      78611
BURNETT COUNTY TREASURER                    7410 COUNTY RD K  NO 101                                                                             SIREN              WI      54872
BURNETT TOWN                                BURNETT TWN TREASURER                      W6273 PARK DRIVE                                          BURNETT            WI      53922
BURNETT, KELLY                              ADDRESS ON FILE
BURNEY ROAD MUD W                           BURNEY ROAD MUD ‐ COLLEC                   6935 BARNEY RD 110                                        HOUSTON            TX      77092
BURNEY WOOD AGENCY                          2405 S GRAND BLVD                                                                                    PEARLAND           TX      77581
BURNHAM BORO                                JOAN E NORTH ‐ TAX COLLE                   113 SOUTH RIDGE ST                                        BURNHAM            PA      17009
BURNHAM TOWN                                BURNHAM TOWN ‐ TAX COLLE                   247 SOUTH HORSEBACK ROAD                                  BURNHAM            ME      04922
BURNING TREE MASTER ASSOCIATION, INC.       PO BOX 54444                                                                                         TULSA              OK      74155
BURNS & WILCOX                              3850 N CAUSEWAY BLVD1800                                                                             METAIRIE           LA      70002
BURNS & WILCOX                              530 MARYVILLE CNT 450                                                                                ST LOUIS           MO      63141
BURNS & WILCOX                              9370 CHESAPEAKE DR 200                                                                               SAN DIEGO          CA      92123
BURNS & WILCOX AGNCY LTD                    25917 NETWORK PLACE                                                                                  CHICAGO            IL      60673
BURNS & WILCOX LTD                          10607 HWY 707 STE 180                                                                                MYRTLE BEACH       SC      29588
BURNS & WILCOX LTD                          14631 N SCOTTSDALE RD                                                                                SCOTTSDALE         AZ      85254
BURNS & WILCOX LTD                          21503 NETWORK PLACE                                                                                  CHICAGO            IL      60673
BURNS & WILCOX LTD                          30833 NORTHWESTERN HIGHWAY, SUITE 220                                                                FARMINGTON HILLS   MI      48334
BURNS & WILCOX LTD                          800 ARENDELL ST                            STE 200                                                   MOREHEAD CITY      NC      28557
BURNS AND WILCOX                            2121 AIRLINE 600                                                                                     METAIRIE           LA      70001
BURNS AND WILCOX                            280 S 400 W 200                                                                                      SALT LAKE CITY     UT      84101
BURNS AND WILCOX                            3000 RIVERCHASE GALLERIA                                                                             BIRMINGHAM         AL      35244
BURNS AND WILCOX                            7807 E PEAKVIEW AVE                                                                                  CENTENNIAL         CO      80111
BURNS AND WILCOX                            N16 W23217 STONERIDGE390                                                                             WAUKESHA           WI      53188
BURNS CITY                                  BURNS CITY‐TAX COLLECTOR                   2715 CHURCH ST                                            BURNS              TN      37029
BURNS ENVIRONMENTAL SERVICES                BURNS & PARTNERS INC                       19360 RINALDI ST 381                                      NORTHRIDGE         CA      91326




                                                                                                                  Page 128 of 998
                                      19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             132 of 1004
Creditor Name                             Address1                         Address2                                     Address3     City             State   Zip     Country
BURNS MASTER PLAN INC                     BURNS ROOFING & REMODELING       3816 JOHNSON DR                                           CARROLLTON       TX      75010
BURNS TOWN                                BURNS TOWN‐ TAX COLLECTO         PO BOX 222                                                CANASERAGA       NY      14822
BURNS TOWNSHIP                            BURNS TOWNSHIP ‐ TREASUR         13583 NEW LOTHRUP RD.                                     BYRON            MI      48418
BURNS, AMANDA                             ADDRESS ON FILE
BURNS, CARMEN                             ADDRESS ON FILE
BURNS, CECELIA                            ADDRESS ON FILE
BURNS, DESIREE                            ADDRESS ON FILE
BURNS, II, PAUL                           ADDRESS ON FILE
BURNS, MONICA                             ADDRESS ON FILE
BURNSIDE CITY                             CITY OF BURNSIDE ‐ CLERK         PO BOX 8                                                  BURNSIDE         KY      42519
BURNSIDE TOWNSHIP                         BURNSIDE TOWNSHIP ‐ TREA         P.O. BOX 55                                               BROWN CITY       MI      48416
BURNSIDE TOWNSHIP                         BURNSIDE TWP ‐ TAX COLLE         1869 ZION RD                                              BELLEFONTE       PA      16823
BURNSIDE TOWNSHIP                         STEPHANIE MARSHALL‐TAX C         125 JACKS LN                                              MAHAFFER         PA      15757
BURNSVILLE TOWN                           BURNSVILLE TOWN ‐ COLLEC         P O BOX 97                                                BURNSVILLE       NC      28714
BURNTHILLS‐BALLSTON LAKE                  BURNTHILL‐BALLSTON‐RECEI         TAX PROCESSING UNIT‐ PO                                   ALBANY           NY      12205
BURNTHILLS‐BLSTON LK CS                   BURNTHILL‐BLSTON CS‐COLL         TAX PROCESSING UNIT‐ PO                                   ALBANY           NY      12205
BUROW APPRAISAL SERVICE LLC               12210 N RIDGE TRAIL                                                                        HALES CORNERS    WI      53130
BURR & FORMAN LLP                         PO BOX 830719                                                                              BIRMINGHAM       AL      35283
BURR GROUP, INC                           MOUNTAIN DISPOSAL                9890 CHERRY AVENUE                                        FONTANA          CA      92335
BURR INSURANCE AGENCY                     40 SOUTHBRIDGE ST,STE215                                                                   WORCHESTER       MA      01608
BURR OAK TOWNSHIP                         BURR OAK TOWNSHIP ‐ TREA         66270 CARPENTERSON                                        STURGIS          MI      49091
BURR OAK VILLAGE                          BURR OAK VILLAGE ‐ TREAS         208 W FRONT ST                                            BURR OAK         MI      49030
BURRELL & BURRELL                         9917 BONAZZI ST                                                                            HOUSTON          TX      77088
BURRELL SCHOOL DISTRICT                   BURRELL SD ‐ TAX COLLECT         115 SCHREIBER ST                                          LOWER BURRELL    PA      15068
BURRELL SCHOOL DISTRICT                   BURRELL SD ‐ TAX COLLECT         201 STONEY HILL RD                                        NEW KENSINGTON   PA      15068
BURRELL TOWNSHIP                          BRENDA PIZER                     PO BOX 455                                                BLACK LICK       PA      15716
BURRELL TOWNSHIP                          BURRELL TWP ‐ TAX COLLEC         405 MILL HILL ROAD                                        FORD CITY        PA      16226
BURRELL, CHASIDY                          ADDRESS ON FILE
BURRELL, LAUREN                           ADDRESS ON FILE
BURRELLS CONSTRUCTION                     CASSANDRA BURRELL                1813 WILLOW PARK DR                                       FORT WORTH       TX      76134
BURREY INSURANCE AGENCY                   9787 FAIRWAY DR                                                                            POWELL           OH      43065
BURRILLVILLE SEWER COMMISSION             P. O.BOX 71                                                                                HARRISVILLE      RI      02830
BURRILLVILLE TOWN                         BURRILLVILLE TN‐TAX COLL         105 HARRISVILLE MAIN STR                                  HARRISVILLE      RI      02830
BURRITT, MARISSA                          ADDRESS ON FILE
BURROLA, ANTHONY                          ADDRESS ON FILE
BURROUGHS CONSTRUCTION                    PO BOX 307005                                                                              SAINT THOMAS     VI      803
BURROUGHS REAL ESTATE                     LAVERNE BURROUGHS                104 WELLINGTON DRIVE                                      KOSCIUSKO        MS      39090
BURROUGHS, CLAYTON                        ADDRESS ON FILE
BURROUGHS, STEPHANY                       ADDRESS ON FILE
BURROUGHS, TAMMIE                         ADDRESS ON FILE
BURROW ROOFING AND GENERAL CONSTRUCTION   114 O DONNA DRIVE                                                                          WAYAHACHIE       TX      75165
BURRTEC WASTE INDUSTRIES                  2340 W MAIN STREET                                                                         BARSTOW          CA      92311
BURRTEC WASTE INDUSTRIES INC              9890 CHERRY AVENUE                                                                         FONTANA          CA      92335
BURSON BAKIES INS AGENCY                  105 W FINDLAY ST                                                                           CARY             OH      43316
BURSTEIN, MARTIN                          ADDRESS ON FILE
BURT BLAIR INS AGENCY                     960 A SCHILLINGER RD N                                                                     MOBILE           AL      36608
BURT COUNTY                               BURT COUNTY ‐ TREASURER          PO BOX 87                                                 TEKAMAH          NE      68061
BURT TOWNSHIP                             BURT TOWNSHIP ‐ TREASURE         21837 GRAND MARAIS AVE                                    GRAND MARAIS     MI      49839
BURT TOWNSHIP                             BURT TOWNSHIP ‐ TREASURE         6681 W BIRCHWOOD RD                                       CHEBOYGAN        MI      49721
BURT, CAROL                               ADDRESS ON FILE
BURT, LATOYA                              ADDRESS ON FILE
BURTCHVILLE TOWNSHIP                      BURTCHVILLE TWP ‐ TREASU         4000 BURTCH ROAD                                          LAKEPORT         MI      48059
BURTON & COMPANY                          1017 L STREET 142                                                                          SACRAMENTO       CA      95814
BURTON CITY                               BURTON CITY ‐ TREASURER          4303 S CENTER RD                                          BURTON           MI      48519
BURTON CITY/ISD                           BURTON CITY/ISD ‐ COLLEC         P.O. BOX 37                                               BURTON           TX      77835
BURTON, BARBARA                           ADDRESS ON FILE
BURTON, BREYANNA                          ADDRESS ON FILE
BURTON, CARL                              ADDRESS ON FILE
BURTON, JO REANE                          ADDRESS ON FILE
BURTON, KRISTINE                          ADDRESS ON FILE
BURTON, MARCIA                            ADDRESS ON FILE
BURTON, MONTY                             ADDRESS ON FILE
BURTON, NATASHA                           ADDRESS ON FILE
BURTON, OLIMPIA                           ADDRESS ON FILE
BURTON, STEPHANIE                         ADDRESS ON FILE
BURTS, TEMEKA                             ADDRESS ON FILE
BURZYNSKI APPRAISALS INC                  547 LONE OAK ROAD                                                                          LONGVIEW         WA      98632
BUSBY, ROBIN                              ADDRESS ON FILE
BUSCHBACH INS AGENCY INC                  5615 W 95TH STREET                                                                         OAK LAWN         IL      60455
BUSCHBACH INSURANCE AGCY                  PO BOX 5000                                                                                PAK LAWN         IL      60455




                                                                                                      Page 129 of 998
                                  19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                   Pg CREDITOR MATRIX
                                                                                          133 of 1004
Creditor Name                        Address1                           Address2                                     Address3     City           State   Zip          Country
BUSH LAW FIRM LLC                    3198 PARLIAMENT CIRCLE 302                                                                   MONTGOMERY     AL      36116
BUSH ROSS P.A.                       1801 N HIGHLAND AVE.                                                                         TAMPA          FL      33602
BUSH, DANYELLE                       ADDRESS ON FILE
BUSH, MARGARET                       ADDRESS ON FILE
BUSHA OKESON INS                     23980 CHAGRIN BLVD 200                                                                       BEACHWOOD      OH      44122
BUSHKILL TOWNSHIP                    BUSHKILL TWP ‐ TAX COLLE           122 VIRGINIA DR                                           NAZARETH       PA      18064
BUSHMIRE, GLENN                      ADDRESS ON FILE
BUSHNELL TOWNSHIP                    BUSHNELL TOWNSHIP ‐ TREA           2949 FENWICK RD                                           FENWICK        MI      48834
BUSIER, MARILYN                      ADDRESS ON FILE
BUSINESS & FAMILY INSURO             1001 HIGHLAND AVE NE                                                                         LARGO          FL      33770
BUSINESS FORMS PLUS LLC              ATTN: GENERAL COUNSEL              116 STAGECOACH CIRCLE                                     MILFORD        CT      06460
BUSINESS FORMS PLUS LLC              ATTN: RONALD JOSEPH                116 STAGECOACH CIRCLE                                     MILFORD        CT      06460
BUSINESS LAW GROUP, P.A.             301 WEST PLATT STREET              375                                                       TAMPA          FL      33606
BUSINESS PERCEPTIONS                 8280 OLD FORGE ROAD                                                                          SOUTHAVEN      MI      38671
BUSSARD, GAYLEEN                     ADDRESS ON FILE
BUSSE, JENNA                         ADDRESS ON FILE
BUSSE, SHANE                         ADDRESS ON FILE
BUSTAMANTE OVIEDO, MARIA             ADDRESS ON FILE
BUSTAMANTE, FREDERICK                ADDRESS ON FILE
BUSTAMENTO CONST &                   MICHAEL & CINDY STORY              12551 ANMAR DR                                            CLEVELAND      TX      77328
BUSTI TOWN                           BUSTI TOWN‐ TAX COLLECTO           P.O. BOX 1289                                             BUFFALO        NY      14240
BUSTRAAN, MEGAN                      ADDRESS ON FILE
BUTLER APPRAISAL SERVICES, LLC       1803 WOLF DR.                                                                                MARION         IL      62959
BUTLER AREA SEWER AUTHORITY          VIRGINIA                           100 LITMAN ROAD                                           BUTLER         PA      16001
BUTLER BORO                          BUTLER BORO ‐ TAX COLLEC           ONE ACE ROAD                                              BUTLER         NJ      07405
BUTLER BUCKLEY & DEETS               6161 BLUE LAGOON DR 420                                                                      MIAMI          FL      33126
BUTLER CITY                          BUTLER CITY‐TAX COLLECTO           PO BOX 476                                                BUTLER         GA      31006
BUTLER CITY                          CITY OF BUTLER ‐ CLERK             P O BOX 229                                               BUTLER         KY      41006
BUTLER CITY  CITY BILL               BUTLER CITY ‐ TREASURER            140 W NORTH ST                                            BUTLER         PA      16001
BUTLER CITY  COUNTY BILL             BUTLER COUNTY ‐ TREASURE           CNTY GOVT CTR ‐124 W DIA                                  BUTLER         PA      16001
BUTLER CNTY MTL                      P O BOX 458                                                                                  ALLISON        IA      50602
BUTLER COUNTY                        BUTLER COUNTY ‐ COLLECTO           100 N MAIN,RM 105                                         POPLAR BLUFF   MO      63901
BUTLER COUNTY                        BUTLER COUNTY ‐ SHERIFF            PO BOX 100                                                MORGANTOWN     KY      42261
BUTLER COUNTY                        BUTLER COUNTY ‐ TREASURE           205 W CENTRAL, RM 207                                     EL DORADO      KS      67042
BUTLER COUNTY                        BUTLER COUNTY ‐ TREASURE           315 HIGH STREET, 10TH FL                                  HAMILTON       OH      45011
BUTLER COUNTY                        BUTLER COUNTY ‐ TREASURE           451 N. 5TH                                                DAVID CITY     NE      68632
BUTLER COUNTY                        BUTLER COUNTY ‐ TREASURE           PO BOX 327                                                ALLISON        IA      50602
BUTLER COUNTY                        BUTLER COUNTY‐TAX COLLEC           700 COURT SQUARE                                          GREENVILLE     AL      36037
BUTLER COUNTY CLERK                  110 N MAIN ST                                                                                MORGANTOWN     KY      42261‐0448
BUTLER COUNTY JUDGE OF PROBATE       PO BOX 756                                                                                   GREENVILLE     AL      36037
BUTLER COUNTY MUTUAL INS             101 CHERRY STREET                                                                            ALLISON        IA      50602
BUTLER COUNTY RECORDER OF DEEDS      124 WEST DIAMOND STREET                                                                      BUTLER         PA      16003
BUTLER COUNTY TAX CLAIM BUREAU       124 WEST DIAMOND STREET                                                                      BUTLER         PA      16003
BUTLER COUNTY TREASURER              205 WEST CENTRAL                                                                             EL DORADO      KS      67042
BUTLER HEAT & A/C                    PO BOX 75 18 CROSBY LANE                                                                     WEST CHATHAM   MA      02669
BUTLER HOME IMPROVEMENT              3531 BILTMORE PLACE                                                                          AUGUSTA        GA      30906
BUTLER REALTY LLC                    938 LANDALE RD                                                                               BIRMINGHAM     AL      35222
BUTLER S.D./BUTLER CITY              BUTLER AREA SD ‐ TAX COL           140 W NORTH ST                                            BUTLER         PA      16001
BUTLER S.D./BUTLER TOWNS             BUTLER AREA SD ‐ TAX COL           290 S. DUFFY RD.                                          BUTLER         PA      16001
BUTLER S.D./CENTER TOWNS             BUTLER AREA SD ‐ TAX COL           375 N DUFFY RD                                            BUTLER         PA      16001
BUTLER S.D./CLEARFIELD T             BUTLER AREA SD ‐ TAX COL           292 MCGRADY HOLLOW ROAD                                   BUTLER         PA      16002
BUTLER S.D./CONNEQUENESS             ANN ISAACS ‐ TAX COLLECT           335 KRIESS ROAD                                           RENFREW        PA      16053
BUTLER S.D./EAST BUTLER              BUTLER AREA SD ‐ TAX COL           903 MADISON AVE                                           EAST BUTLER    PA      16029
BUTLER S.D./OAKLAND TOWN             SHERRY L. FILGES ‐ COLLE           368 EYTH RD                                               BUTLER         PA      16002
BUTLER S.D./SUMMIT TOWNS             BUTLER AREA SD ‐ TAX COL           36 GRANT AVE                                              BUTLER         PA      16002
BUTLER TEMPE HOA                     C/O HEYWOOD MANAGEMENT             42 S HAMILTON PL 101                                      GILBERT        AZ      85233
BUTLER TOWN                          BUTLER TOWN ‐ TAX COLLEC           4576 BUTLER CTR RD                                        WOLCOTT        NY      14590
BUTLER TOWN                          BUTLER TWN TREASURER               N10473 DICKERSON AVENUE                                   THORP          WI      54771
BUTLER TOWNSHIP                      BUTLER TWP ‐ TAX COLLECT           1011 FOUNTAIN ST                                          ASHLAND        PA      17921
BUTLER TOWNSHIP                      BUTLER TWP ‐ TAX COLLECT           290 S. DUFFY RD.                                          BUTLER         PA      16001
BUTLER TOWNSHIP                      GARRY FAIR ‐ TAX COLLECT           1800 TABLE ROCK RD                                        GETTYSBURG     PA      17325
BUTLER TOWNSHIP                      NANCY FREDERICK‐TAX COLL           381 W. BUTLER DR.                                         DRUMS          PA      18222
BUTLER TOWNSHIP                      TAX COLLECTOR                      924 E GIRARD RD                                           QUINCY         MI      49082
BUTLER VAUSE                         655 E TENNESSEE ST                                                                           TALLAHASSEE    FL      32308
BUTLER VILLAGE                       BUTLER VLG TREASURER               12621 W HAMPTON AVE                                       BUTLER         WI      53007
BUTLER, CHARLES                      ADDRESS ON FILE
BUTLER, JULIE                        ADDRESS ON FILE
BUTLER, LISA                         ADDRESS ON FILE
BUTLER, NATASHA                      ADDRESS ON FILE
BUTLER, PAULA                        ADDRESS ON FILE




                                                                                                   Page 130 of 998
                                       19-10412-jlg             Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                134 of 1004
Creditor Name                             Address1                            Address2                                     Address3                           City             State   Zip          Country
BUTLERDAMTO, BARBARA                      ADDRESS ON FILE
BUTMAN TOWNSHIP                           BUTMAN TOWNSHIP ‐ TREASU            5005 HOCKADAY RD                                                                GLADWIN          MI      48624
BUTNER HOMEOWNER ASSOCIATION SVCS         2 OAK TREE PLACE                                                                                                    MAMMOTH LAKES    CA      93546‐1999
BUTT, MATTHEW                             ADDRESS ON FILE
BUTTE COUNTY                              BUTTE COUNTY ‐ TAX COLLE            25 COUNTY CENTER DRIVE S                                                        OROVILLE         CA      95965
BUTTE COUNTY                              BUTTE COUNTY ‐ TREASURER            117 5TH AVE                                                                     BELLE FOURCHE    SD      57717
BUTTE COUNTY                              BUTTE COUNTY ‐ TREASURER            PO BOX 121                                                                      ARCO             ID      83213
BUTTE COUNTY TREASURER                    205 W GRAND                                                                                                         ARCO             ID      83213
BUTTE COUNTY TREASURER TAX COLLECTOR      25 COUNTY CENTER DRIVE              SUITE 125                                                                       OROVILLE         CA      95965
BUTTERBAUGH, NICHOLAS                     ADDRESS ON FILE
BUTTERFIELD JUNCTION HOA                  P.O. BOX 783                                                                                                        PILOT POINT      TX      76258
BUTTERFIELD PLACE IV HOA                  PO BOX 996                                                                                                          MATTESON         IL      60443
BUTTERFIELD TOWNSHIP                      BUTTERFIELD TWP ‐ TREASU            3920 S. 13 MILE ROAD                                                            MERRITT          MI      49667
BUTTERFIELD, WILLIAM                      ADDRESS ON FILE
BUTTERNUT MANOR ASSOCIATION               PO BOX 9574                                                                                                         FORESTVILLE      CT      60119‐574
BUTTERNUTS TOWN                           BUTTERNUTS TOWN‐TAX COLL            PO BOX 318                                                                      GILBERTSVILLE    NY      13776
BUTTE‐SILVER BOW COUNTY                   BUTTE‐SILVER BOW COUNTY             155 W. GRANITE ST ROOM 2                                                        BUTTE            MT      59701
BUTTRAM, DARIN                            ADDRESS ON FILE
BUTTS COUNTY                              BUTTS COUNTY‐TAX COMMISS            625 WEST THIRD STREET, S                                                        JACKSON          GA      30233
BUTTS, DANIEL                             ADDRESS ON FILE
BUTTS, JOHN                               ADDRESS ON FILE
BUTWIN INSURANCE GROUP                    60 CUTTER MILLER ROAD               SUITE 414                                                                       GREAT NECK       NY      11021
BUTZEN, MICHAEL                           ADDRESS ON FILE
BUUCK, DEBRA                              ADDRESS ON FILE
BUXTON TOWN                               BUXTON TOWN ‐ TAX COLLEC            185 PORTLAND ROAD                                                               BUXTON           ME      04093
BUXTON, JANELE                            ADDRESS ON FILE
BUZBEES CONSTRUCTION                      MICAH LANCE BUZBEE                  3255 C.R. 915                                                                   NACOGDOCHES      TX      75964
BUZZARDS BAY WATER DISTRICT               15 WALLACE AVE                                                                                                      BUZZARDS BAY     MA      02532
BWG GROUP                                 WILLIAM B. WATSON                   4120 MCNEIL ST                                                                  DALLAS           TX      75227
BWH HOMES                                 BRADFORD WADE HAYNES                867 AVERY PKWY                                                                  NEW BRAUNFELS    TX      78130
BWW LAW GROUP                             6003 EXECUTIVE BLVD.                SUITE 101                                                                       ROCKVILLE        MD      20852
BWW LAW GROUP                             EVANGELINE TUBILLA                  8100 THREE CHOPT ROAD                        SUITE 240 INVOICING DEPARTMENT     RICHMOND         VA      23229
BWW LAW GROUP LLC                         4520 EAST WEST HIGHWAY 200                                                                                          BETHESDA         MD      20814
BWW LAW GROUP LLC                         ATTN CARRIE WARD; WENDY HARPER      6003 EXECUTIVE BLVD.                         STE 101                            ROCKVILLE        MD      20852
BXS                                       2909 13TH ST                                                                                                        GULFPORT         MS      39501
BXS                                       P O BOX 250                                                                                                         GULFPORT         MS      39502
BXS INS                                   4216 CARMICHAEL RD                                                                                                  MONTGOMERY       AL      36106
BYERLY CONSTRUCTION                       8011 N WEST RD                                                                                                      SALISBURY        MD      21801
BYLERS CARPENTRY                          MARVIN R. BYLER                     18628 NORTH 250TH STREET                                                        OBLONG           IL      62449
BYRAM TOWNSHIP                            BYRAM TOWNSHIP ‐ TAX COL            10 MANSFIELD DRIVE                                                              STANHOPE         NJ      07874
BYRD APPRAISALS                           5440 E LAKESHORE DR                                                                                                 BELTON           TX      76513
BYRD, LEON                                ADDRESS ON FILE
BYRD, MAKEDA                              ADDRESS ON FILE
BYRD, TORIA                               ADDRESS ON FILE
BYRDS HOME REMODELING                     LARRY BYRD                          3714 MAIN ST.                                P.O. BOX 2                         SANFORD          FL      32771
BYRNES INS AGENCY                         6 CONSUMERS AVE                                                                                                     NORWICH          CT      06360
BYRON BERGEN CS CMBD TNS                  TAX COLLECTOR                       6917 W. BERGEN RD                                                               BERGEN           NY      14416
BYRON CITY                                BYRON CITY‐TAX COLLECTOR            401 MAIN ST.                                                                    BYRON            GA      31008
BYRON TOWN                                BYRON TOWN ‐ TAX COLLECT            7028 ROUTE 237                                                                  BYRON            NY      14422
BYRON TOWN                                BYRON TWN TREASURER                 W 5110 MAPLE RIDGE DR                                                           FOND DU LAC      WI      54937
BYRON TOWNSHIP                            BYRON TOWNSHIP ‐ TREASUR            8085 BYRON CENTER AVE                                                           BYRON CENTER     MI      49315
BYRON VILLAGE                             BYRON VILLAGE ‐ TREASURE            146 S SAGINAW ST                                                                BYRON            MI      48418
C & C CARPET FAMILY INC                   4490 E FLORIDA AVE                                                                                                  HEMET            CA      92544
C & C GENERAL CONTRACTOR MISS             3350 RIDGELAKE DR SUITE 200                                                                                         METAIRIE         LA      70002
C & C HOME REMODELING                     MARLON CLARK                        8515 OBSERVATORY STREET                                                         HOUSTON          TX      77088
C & C HVAC AND ELECTRICAL, LLC            JOSHUA C. WOOD                      3250 ARKANSAS RD                                                                WEST MONROE      LA      71291
C & C INSURANCE                           1921 NW 150TH AVE STE101                                                                                            PEMBROKE PINES   FL      33028
C & C INSURANCE SERVICES                  961 HOWARD AVE                                                                                                      BILOXI           MS      39530
C & C ROOFING & SHEET METAL               LAWRENCE CAVALIER                   2234 AUBRY                                                                      NEW ORLEANS      LA      70119
C & G UTILITY CONSTRUCTION LLC            ALBERT MACIAS                       3208 KILGORE AVE.                                                               MCALLEN          TX      78504
C & H INSURANCE AGENCY                    5635 49TH ST N                                                                                                      ST PETERSBURG    FL      33709
C & J CONTRACTORS                         1015 STEPHEN REID DR                                                                                                HUNTINGTOWN      MD      20639
C & K ROOFING                             EMMETT CHAD HART                    11521 SILMARILLION TRAIL                                                        AUSTIN           TX      78739
C & L CONTRACTORS INC.                    366 BAILEY AVENUE                                                                                                   BECKLEY          WV      25801
C & M APPRAISALS INC                      PO BOX 4021                                                                                                         LEITCHFIELD      KY      42755
C & M CLEAN, INC.                         11654 S. ELIZABETH                                                                                                  CHICAGO          IL      60643
C & M FIRST SERVICES INC                  1501 BROADWAY SUITE 1506                                                                                            NEW YORK         NY      10036
C & N CONSTRUCTION INC                    4413 ROOSEVELT RD STE110                                                                                            HILLSIDE         IL      60162
C & R LAND SURVEYING LLC                  1026 LANDRICH LANE                                                                                                  BROUSSARD        LA      70518
C & T ROOFING INC                         7130 W 61ST AVE                                                                                                     ARVADA           CO      80003




                                                                                                         Page 131 of 998
                                           19-10412-jlg             Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             135 of 1004
Creditor Name                                 Address1                                     Address2                                        Address3              City              State   Zip          Country
C & T SERVICES N FLORIDA                      7287 EAGLES PERCH DR                                                                                               JACKSONVILLE      FL      32244
C 4 HOMES LLC                                 400 S GILLETTE AVE 100                                                                                             GILLETTE          WY      82716
C ACQUAFREDDA & EILEEN                        SMITH                                        11010 REDWOOD AVE                                                     PEMBROKE PINES    FL      33026
C AND B ENTERPRISES                           PO BOX 311152                                                                                                      NEW BRAUNFELS     TX      78131
C AND C CONSTRUCTION                          273 COUNTU RD 302                                                                                                  KARNES CITY       TX      78118
C B ASSOCS INS SRVC                           1505 G STREET                                                                                                      MODESTO           CA      95354
C B MERCHANT SERVICES                         P.O. BOX 209                                                                                                       STOCKTON          CA      95201
C BORZEN TRUST FOR                            THE ACCT OF C BORZEN                         11400 LAKE SHORE DR                                                   HOLLYWOOD         FL      33026
C BRIAN CAMPBELL & ANN                        CAMPBELL                                     1391 VLY CREEK DR                                                     NEW RICHMOND      WI      54017
C BRIAN HART INSURANCE                        8874 NW 7TH AVE                                                                                                    MIAMI             FL      33150
C C ASSOCIATES INC                            5901 N CICERO AVE STE301                                                                                           CHICAGO           IL      60646
C D BORING REALTY DBA RE/MAX REALTY PLUS      809 US HIGHWAY 27 SOUTH                                                                                            SEBRING           FL      33870
C D STANTON INS AGENCY                        60 HADDONFIELD BERLIN RD                                                                                           CHERRY HILL       NJ      08034
C DAVID WARD INS/ STATE                       FARM INSURANCE                               4818 NEW CENTURY DR                                                   WILMINGTON        NC      28403
C DENNIS CLAYTON L.L.C.                       3728 N. W 110TH TERRACE                                                                                            GAINESVILLE       FL      32606
C EDWARD MORRIS                               ADDRESS ON FILE
C J ADAMS INSURANCE AGY                       PO BOX 225                                                                                                         NORTHFIELD        NJ      08225
C JEAN‐BAPTISTE &                             M JEAN‐BAPTISTE                              22619 SW 65TH AVE                                                     BOCA RATON        FL      33428
C K ROOFING&CONSTRUCTION                      9800 KELLER RD N                                                                                                   SCANDIA           MN      55073
C K SHETTERLY                                 ADDRESS ON FILE
C KENNETH STILL TRUSTEE                       P.O. BOX 511                                                                                                       CHATTANOOGA       TN      37401‐0511
C KING INSURANCE                              1733 CARLISLE STREET                                                                                               CLEARWATER        FL      33755
C KNAPP ELECTRIC                              3576 JAMES LN                                                                                                      ALEXANDRIA        KY      41001
C N A                                         CONTINENTAL INS. CO                          333 S WABASH AVE                                                      CHICAGO           IL      60604
C O E                                         344 SOUTH MAIN STREET                                                                                              PHILLIPSBURG      NJ      08865
C S HEATON APPRAISALS INC                     2150 S COUNTRY CLUB DR STE 27                                                                                      MESA              AZ      85210
C SATTLER & ASSOCIATES INC                    4109 HOLLAND DRIVE                                                                                                 ST PETE BEACH     FL      33706
C T CORPORATION SYSTEM                        ATTN: ASSOCIATE GENERAL COUNSEL              111 EIGHTH AVENUE                               13TH FLOOR            NEW YORK          NY      10011
C U FINANCIAL GROUP                           PO BOX 9004                                                                                                        LEAGUE CITY       TX      77574
C U N INS                                     11450 BISSONNET ST 302                                                                                             HOUSTON           TX      77099
C WALTER SEARLE AGENCY                        410 FRANKLIN AVE                                                                                                   NUTLEY            NJ      07110
C WOLZEN & P WOLZEN FOR                       EST OF GAYLA WOLZEN                          308 HAMRICK AVE                                                       ROMEOVILLE        IL      60446
C&B COMPLETE CLEANING                         AND CONSTRUCTION                             36007 ZION CHURCH RD                                                  FRANKFORD         DE      19945
C&C FAMILY ROOFING & SIDING                   REGINA STEARN                                533 DAVISVILLE RD                                                     WILLOW GROVE      PA      19090
C&C ROOFING                                   4395 BILL DALE RD                                                                                                  MORGANTON         NC      28655
C&E WURZER CONST INC                          1750 HALLIE RD 1                                                                                                   CHIPPEWA FALLS    WI      54729
C&F COTTO INC                                 VICTOR R. COTTO ORTIZ                        HC 4 BOX 8611                                                         AGUAS BUENAS      PR      00703
C&R CONTRACTORS                               101 DESADIER RD                                                                                                    NATCHITOCHES      LA      71457
C&T COMPLETE TRANSITIONS                      4557TECHNOLOGY DR UNIT 1                                                                                           WILMINGTON        NC      28405
C&T ROOFING AND REMODELING LTD                4005 97TH STREET                                                                                                   LUBBOCK           TX      79423
C, HENRY PAINTING                             CHRIS HENRY                                  CHRIS HENRY                                     263 CEMETERY ROAD     STOYSTOWN         PA      15563
C. HITHE CONSTRUCTION, LLC                    CARL M. HITHE                                4436 SPAIN STREET                                                     NEW ORLEANS       LA      70122
C.E. SMITH HOME IMPROVEMENTS, INC.            CHAS E. SMITH                                639 SHAW AVE                                                          LANGHORNE         PA      19047
C.F. PRIVETT                                  CHARLES F. PRIVETT                           310 N. INDIAN HILL BLVD 220                                           CLAREMONT         CA      91711
C.I.A. SERVICES INC                           465 BEAR SPRINGS ROAD                        P.O. BOX 63178                                                        PIPE CREEK        TX      78063
C.J. ROOFING                                  MARTHA NORRIS OR CLABOEN NORRIS              3421 N.W 176 ST                                                       MIAMI             FL      33056
C.L. RAFFETY, C.P.A., TAX COLLECTOR           360 FAIR LANE                                                                                                      PLACERVILLE       CA      95667
C.T. LOWNDES & COMPANY                        966 MCCANTS DRIVE                                                                                                  MT                SC      29464
C.V.P. COMMUNITY CENTER, INC.                 1601 FORUM PLACE, SUITE 500                                                                                        WEST PALM BEACH   FL      33401
C.W. CELESTINE                                512 MAHLER ST                                                                                                      HOUMA             LA      70363
C/O PCMS                                      RIDGEVIEW EAGLE BEND OWNERS ASSOCIATION      7208 S TUCSON WAY, 125                                                CENTENNIAL        CO      80112
C2 CONSTRUCTION LLC                           9354 ROADRUNNER STREET                                                                                             HIGHLANDS RANCH   CO      80129
C21 VALUE PLUS                                ATTN: JAY KOSLOWITZ                          1520 MADISON AVE.                                                     LAKEWOOD          NJ      08701
C2IT SOLUTIONS LLC                            5270 W 84TH ST STE 550                                                                                             BLOOMINGTON       MN      55437
C3 SOLUTIONS                                  4199 EASTERBROOKE NW                                                                                               KENNESAW          GA      30144
C5 INS AND ASSOCS                             2506 SW 45TH AVE                                                                                                   AMARILLO          TX      79110
CA CALNAN REAL ESTATE                         ATTN: COLLEEN CALNAN                         1705 S RIDGEWOOD AVE                                                  SOUTH DAYTONA     FL      32119
CA CALNAN REAL ESTATE                         ATTN: COLLEEN CALNAN                         204 N. BEACH ST.                                                      DAYTONA BEACH     FL      32114
CA CAPITAL INS                                CA, NV, AND OR ONLY                          P O BOX 2093                                                          MONTEREY          CA      93942
CA CAS INDEM EXCH                             PO BOX 2108                                                                                                        OMAHA             NE      68103
CA DEPT OF BUSINESS OVERSIGHT                 1515 K ST STE 200                                                                                                  SACRAMENTO        CA      95814
CA DEPT OF BUSINESS OVERSIGHT                 320 W 4TH ST STE 750                                                                                               LOS ANGELES       CA      90013
CA FAIR PLAN ASSOC                            PO BOX 76924                                                                                                       LOS ANGELES       CA      90076
CA INC                                        PO BOX 933316                                                                                                      ATLANTA           GA      31193‐3316
CA NEW GENERATION INS                         3117 19TH STREET                                                                                                   BAKERSFIELD       CA      93301
CA PROTECTION INS AGENCY                      5016 SANTA ANITA AVE                                                                                               TEMPLE CITY       CA      91780
CA SECRETARY OF STATE                         PO BOX 944260                                                                                                      SACRAMENTO        CA      94244‐2600
CA SEYMORE BUILDERS                           6926 E PKWY NORTE                                                                                                  MESA              AZ      85212
CA STATE FRANCHISE TAX BOARD                  P.O. BOX 942857                                                                                                    SACRAMENTO        CA      94257‐2857
CAAVE ENTERPRISES                             4710 PARRY AVE                                                                                                     DALLAS            TX      75223




                                                                                                                         Page 132 of 998
                                    19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 136 of 1004
Creditor Name                          Address1                                Address2                                     Address3                 City               State   Zip          Country
CABALLERO, YVETTE                      ADDRESS ON FILE
CABAN, DAVID                           ADDRESS ON FILE
CABARAVDIC, MULIJA                     ADDRESS ON FILE
CABARRUS COUNTY                        CABARRUS COUNTY‐ TAX COL                65 CHURCH ST SE                                                       CONCORD            NC      28025
CABARRUS COUNTY REGISTER OF DEEDS      65 CHURCH ST S                                                                                                CONCORD            NC      28025
CABARRUS COUNTY TAX COLLECTOR          PO BOX 707                                                                                                    CONCORD            NC      28026
CABELL COUNTY CLERK                    750 FIFTH AVE ROOM 108                                                                                        HUNTINGTON         WV      25701
CABELL COUNTY SHERIFF                  CABELL COUNTY ‐ SHERIFF                 750 5TH AVE ‐ ROOM 103                                                HUNTINGTON         WV      25701
CABINET MAGIC INC                      1801 E LAMBERT RD                                                                                             LA HABRA           CA      90631
CABINET SOLUTIONS OF SARASOTA          WRAP UP SOLUTIONS OF SARASOTA INC.      2430 17TH STREET                                                      SARASOTA           FL      34234
CABINETS & MORE                        16565 GEORGE ONEAL RD                                                                                         BATON ROUGE        LA      70817
CABINETS BY RAY                        RAYMOND M. WILLIAMS                     59348 BORGNE AVENUE                                                   BOGALUSA           LA      70427
CABINETS DIRECT                        4122 N DAVIS HWY                                                                                              PENSACOLA          FL      32503
CABLE STRONG ENTERPRISES               CABLES ROOFING & CONSTRUCTION           13033 HWY 155 SOUTH                                                   TYLER              TX      75703
CABLE TOWN                             CABLE TWN TREASURER                     43395 RANDYSEK RD / P.O.                                              CABLE              WI      54821
CABLE, ANA                             ADDRESS ON FILE
CABOT TOWN                             CABOT TOWN ‐ TAX COLLECT                P.O. BOX 36                                                           CABOT              VT      05647
CABRERA CONSTRUCTION                   12290 MERDIAN RD                                                                                              CHICO              CA      95973
CABRERA, MARIO                         ADDRESS ON FILE
CABRERA, PHILLIP                       ADDRESS ON FILE
CABRILLO COASTAL                       301 NW 138TH TER                                                                                              JONESVILLE         FL      32669
CABRILLO GENERAL INS                   P O BOX 357966                                                                                                GAINESVILLE        FL      32635
CABRILLO GENERAL INS                   P O BOX 500750                                                                                                SAN DIEGO          CA      92150
CABRINI VILLAS HOA                     PO BOX 80191                                                                                                  CITY OF INDUSTRY   CA      91716
CABUNGCAL, ANDRE                       ADDRESS ON FILE
CABUNTALA, MARLON                      ADDRESS ON FILE
CABUS, MICHAEL                         ADDRESS ON FILE
CAC ENTERPRISES &                      MATTHEW & KATHRYN KRUSE                 13570 GROVE DR 230                                                    MAPLE GROVE        MN      55311
CACERES, ANA                           ADDRESS ON FILE
CACERES, CARLOS                        ADDRESS ON FILE
CACHE COUNTY                           CACHE COUNTY‐TREASURER                  179 NORTH MAIN 201                                                    LOGAN              UT      84321
CACS CONTRACTOR, LLC                   AQ3 CALLE 23 SANTA TERESITA                                                                                   BAYAMON            PR      00961
CADAVID BUILDING                       SERVICES LLC                            9415 MARINO CIRCLE 207                                                NAPLES             FL      34114
CADDO COUNTY                           CADDO COUNTY ‐ TAX COLLE                BOX 278                                                               ANADARKO           OK      73005
CADDO COUNTY TREASURER                 201 W OKLAHOMA AVE                      104                                                                   ANADARKO           OK      73005
CADDO PARISH                           CADDO PARISH ‐ TAX COLLE                501 TEXAS ST RM 101                                                   SHREVEPORT         LA      71101
CADDO PARISH SHERIFF                   PO BOX 20905                                                                                                  SHREVEPORT         LA      71120‐0905
CADDO PARISH TAX COLLECTOR             501 TEXAS ST, RM 101                                                                                          SHREVEPORT         LA      71101
CADE, NEKEYDA                          ADDRESS ON FILE
CADENA CREEK MOBILE HOME PARK          2851 S LA CADENA DR                                                                                           COLTON             CA      92324
CADENCE INSURANCE                      112 MAGNOLIA ESTATES                    DRIVE                                                                 LEAGUE CITY        TX      77573
CADENCE INSURANCE                      2328 STRAND ST SUITE 220                                                                                      GALVESON           TX      77550
CADILLAC CITY                          CADILLAC CITY ‐ TREASURE                200 LAKE ST                                                           CADILLAC           MI      49601
CADIZ CITY                             CITY OF CADIZ ‐ CLERK                   P O BOX 1465                                                          CADIZ              KY      42211
CADIZ TOWN                             CADIZ TWN TREASURER                     W8735 BUCKHORN RD                                                     BROWNTOWN          WI      53522
CADMUS PROPERTIES                      GROUND RENT                             332 N SCHOOL ST                                                       HONOLULU           HI      96817
CADO CONSTRUCTION LLC                  9415 ECHO PEAK LN                                                                                             HUMBLE             TX      77396
CADOTTE, RICHARD                       ADDRESS ON FILE
CADRE GROUP LLC                        60 KATONA DR  STE 27                                                                                          FAIRFIELD          CT      06824
CADRIEL, REBERTA                       ADDRESS ON FILE
CAERNARVON TOWNSHIP                    DOROTHY LYNN ‐ TAX COLLE                P.O. BOX 368                                                          MORGANTOWN         PA      19543
CAERNARVON TOWNSHIP                    LANCASTER COUNTY ‐ TREAS                150 N QUEEN ST. STE 122                                               LANCASTER          PA      17603
CAETANO, EVELYN                        ADDRESS ON FILE
CAFFREY, BRANDON                       ADDRESS ON FILE
CAGAN MANAGEMENT GROUP, INC.           3856 OAKTON                                                                                                   SKOKIE             IL      60076
CAGLES REMODELING AND REPAIRS          JOHN L. CAGLE                           7004 E 8TH AVE                                                        SPOKANE VALLEY     WA      99212
CAHABA VALLEY FIRE DISTR               CAHABA VALLEY FIRE DISTR                P O BOX 505                                                           CHELSEA            AL      35043
CAHILL APPRAISAL SERVICE               PO BOX 784                                                                                                    ROLLA              ND      58367
CAHILL REMODELING INC                  JAMES J CAHILL                          JAMES J CAHILL                               358 OLD LIMESTONE RD     PARKESBURG         PA      19365
CAHILL, DENNIS                         ADDRESS ON FILE
CAHILL, GARY                           ADDRESS ON FILE
CAHILL, JAMES                          ADDRESS ON FILE
CAHILL, JOAN                           ADDRESS ON FILE
CAI INS AGENCY                         2035 READING RD                                                                                               CINCINNATI         OH      45202
CAIBAI CONSTRUCTION                    10876 SW 24 TER                                                                                               MIAMI              FL      33165
CAIN APPRAISAL SERVICES                110 OAK RIDGE DR                                                                                              HAZLEHURST         GA      31539‐7524
CAIN, IESHA                            ADDRESS ON FILE
CAIRNES TAPLEY INS                     P O BOX 55                                                                                                    JARRETTSVILLE      MD      21084
CAIRO CS (CMBD TNS)                    CAIRO CS ‐ TAX COLLECTOR                PO BOX 10                                                             CAIRO              NY      12413
CAIRO TOWN                             CAIRO TOWN ‐ TAX COLLECT                512 MAIN ST                                                           CAIRO              NY      12413




                                                                                                          Page 133 of 998
                                       19-10412-jlg             Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   137 of 1004
Creditor Name                              Address1                              Address2                                     Address3      City            State   Zip          Country
CAKE, ANGELA                               ADDRESS ON FILE
CAL COAST APPRAISAL CONSULTANTS            INC                                   PO BOX 710961                                              SAN DIEGO       CA      92171
CAL COAST ROOFING AND RAIN GUTTERS INC     MARSHALL DAVIS                        3425 VIA GIOVANNI CIRCLE                                   CORONA          CA      92881
CAL EXECUTIVE INSURANCE                    SERVICES                              PO BOX 221357                                              NEWHALL         CA      91322
CAL PACIFIC                                3355 MYRTLE AVENUE                    SUITE 200                                                  N. HIGHLANDS    CA      95660
CAL PINES PROPERTY OWNERS ASSOCIATION      HC 4 BOX 45010                                                                                   ALTURAS         CA      96101
CAL WESTERN BUILDERS INC                   30497 CANWOOD ST 101                                                                             AGOURA HILLS    CA      91301
CALA HILLS COUNTRY CLUB, LTD.              P.O. BOX 5130                                                                                    OCALA           FL      34478
CALA HILLS MASTER ASSOCIATION, INC.        P.O. BOX 5130                                                                                    OCALA           FL      34478
CALA HILLS ONE HOMEOWNERS ASSOC INC        6972 LAKE GLORIA BLVD                                                                            ORLANDO         FL      32809
CALABRIA, PETER                            ADDRESS ON FILE
CALAIS CITY                                CALAIS CITY‐ TAX COLLECT              11 CHURCH STREET                                           CALAIS          ME      04619
CALAIS TOWN                                CALAIS TOWN‐ TAX COLLECT              3120 PEKIN BROOK ROAD                                      CALAIS          VT      05650
CALAVERAS COUNTY TREASURER‐TAX COLLECTOR   891 MOUNTAIN RANCH ROAD                                                                          SAN ANDREAS     CA      95249
CALAVERAS COUNTY WATER DISTRICT            120 TOMA COURT                                                                                   SAN ANDREAS     CA      95249
CALAVERAS PUBLIC UTILITY DISTRICT          506 W SAINT CHARLES ST                                                                           SAN ANDREAS     CA      95249
CALBERT, JOSEPH                            ADDRESS ON FILE
CALBERT, LA TEASHA                         ADDRESS ON FILE
CALCASIEU PARISH                           CALCASIEU PARISH ‐ COLLE              P.O. BOX 1787                                              LAKE CHARLES    LA      70602
CALCASIEU PARISH POLICE JURY               PO DRAWER 3287                                                                                   LAKE CHARLES    LA      70602
CALCASIEU PARISH SHERIFF & TAX COLLECTOR   P.O. BOX 1787                                                                                    LAKE CHARLES    LA      70602
CALCASIEU PARISH SHERIFFS OFFICE           ATTN:  REDEMPTION DEPT                PO BOX 1450                                                LAKE CHARLES    LA      70602
CALCXML                                    PO BOX  1541                                                                                     BLUFFDALE       UT      84065
CALDERON FINANCIAL                         211 BABCOCK                                                                                      SAN ANTONIO     TX      78201
CALDERON, CAESAR                           ADDRESS ON FILE
CALDERONE‐ZORILLA, CATHERINE               ADDRESS ON FILE
CALDERONS REMODELING                       VICTOR MANUEL CALDERON RODRIGUEZ      6853 CUCULU DR                                             FORTH WORTH     TX      76133
CALDWELL BORO                              CALDWELL BORO‐TAX COLLEC              ONE PROVOST SQUARE                                         CALDWELL        NJ      07006
CALDWELL CNTY MTL                          P O BOX 55                                                                                       KINGSTON        MO      64650
CALDWELL COUNTY                            CALDWELL COUNTY ‐ COLLEC              49 E. MAIN ST                                              KINGSTON        MO      64650
CALDWELL COUNTY                            CALDWELL COUNTY ‐ COLLEC              905 WEST AVE. NW                                           LENOIR          NC      28645
CALDWELL COUNTY                            CALDWELL COUNTY ‐ SHERIF              100 E MARKET ST, COURTHO                                   PRINCETON       KY      42445
CALDWELL COUNTY C/O APPR                   CALDWELL CAD ‐ TAX COLLE              P O BOX 900                                                LOCKHART        TX      78644
CALDWELL COUNTY CLERK                      100 E MARKET ST ROOM 3                                                                           PRINCETON       KY      42445
CALDWELL COUNTY REGISTER OF DEEDS          905 W AVE NW                                                                                     LENOIR          NC      28645
CALDWELL COUNTY TAX COLLECTOR              PO BOX 2200                                                                                      LENOIR          NC      28645
CALDWELL ENVIRONMENTAL SERVICES, LLC       436 DIETZ ST                                                                                     ROSELLE         NJ      07203
CALDWELL LATERAL IRR DIS                   CALDWELL IRRIGATION DIST              1616 E CHICAGO                                             CALDWELL        ID      83605
CALDWELL PARISH                            CALDWELL PARISH ‐ COLLEC              P O BOX 60                                                 COLUMBIA        LA      71418
CALDWELL PARISH CLERK OF COURT             201 MAIN ST STE 1                                                                                COLUMBIA        LA      71418
CALDWELL POLICE DEPARTMENT                 110 5TH AVENUE                                                                                   CALDWELL        ID      83605
CALDWELL TOWNSHIP                          CALDWELL TOWNSHIP ‐ TREA              4273 N. LUCAS RD                                           MANTON          MI      49663
CALE, JUSTIN                               ADDRESS ON FILE
CALEB INS AND FIN                          23102 SEVEN MEADOWS PKWY                                                                         KATY            TX      77494
CALEB INS AND FIN                          SERVICES                              307 S FRIENDSWOOD DR A1                                    FRIENDSWOOD     TX      77546
CALEB LAPP                                 217 AXEL AVE / PO BOX 43                                                                         STRANDBURG      SD      57265
CALEB R HANKINS                            HC 66 BOX 678                                                                                    MARBLE HILL     MO      63764
CALEDONIA MTL FIRE                         N5725 HWY 78                                                                                     PORTAGE         WI      53901
CALEDONIA TOWN                             CALEDONIA TOWN ‐ TAX COL              3109 MAIN STREET                                           CALEDONIA       NY      14423
CALEDONIA TOWN                             CALEDONIA TWN TREASURER               E8311 CUTOFF ROAD                                          NEW LONDON      WI      54961
CALEDONIA TOWNSHIP                         CALEDONIA TOWNSHIP ‐ TRE              751 OAK ST                                                 HUBBARD LAKE    MI      49747
CALEDONIA TOWNSHIP                         CALEDONIA TOWNSHIP ‐ TRE              8196 BROADMOOR AVE SE                                      CALEDONIA       MI      49316
CALEDONIA TOWNSHIP                         CALEDONIA TOWNSHIP ‐ TRE              PO BOX 175                                                 CORUNNA         MI      48817
CALEDONIA VILLAGE                          CALEDONIA VILLAGE ‐ CLER              3095 MAIN STREET                                           CALEDONIA       NY      14423
CALEDONIA VILLAGE                          CALEDONIA VLG TREASURER               5043 CHESTER LANE                                          RACINE          WI      53402
CALEDONIA VILLAGE                          RACINE COUNTY TREASURER               730 WISCONSIN AVE                                          RACINE          WI      53403
CALEDONIA‐MUMFORD CS CMD                   CALEDONIA‐MUMFORD CS‐COL              99 NORTH STREET                                            CALEDONIA       NY      14423
CALEDONIA‐MUMFORD CS CMD                   CALEDONIA‐MUMFORD CS‐COL              FIVE STAR BANK‐ 220 LIBE                                   WARSAW          NY      14569
CALERO SOFTWARE LLC                        PO BOX 101193                                                                                    ATLANTA         GA      30392‐1193
CALERO SOFTWARE, LLC                       ATTN: GENERAL COUNSEL                 1565 JEFFERSON ROAD                          SUITE 120     ROCHESTER       NY      14623
CALERO SOFTWARE, LLC                       ATTN: GENERAL COUNSEL                 375 NORTHRIDGE ROAD                          SUITE 450     ATLANTA         GA      30350
CALERO SOFTWARE, LLC                       ATTN: LEGAL DEPARTMENT                375 NORTHRIDGE ROAD                          SUITE 450     ATLANTA         GA      30350
CALHOUN AGENCY                             19 TANNER STREET                                                                                 HADDONFIELDNJ   NJ      08033
CALHOUN CITY                               CALHOUN CITY‐TAX COLLECT              PO BOX 248                                                 CALHOUN         GA      30703
CALHOUN CITY                               CALHOUN CITY‐TAX COLLECT              PO BOX E                                                   CALHOUN CITY    MS      38916
CALHOUN CITY                               CITY OF CALHOUN ‐ CLERK               P O BOX 294                                                CALHOUN         KY      42327
CALHOUN CLERK OF SUPERIOR COURT            PO BOX 69                                                                                        MORGAN          GA      39866
CALHOUN COUNTY                             CALHOUN CO‐TAX COMMISSIO              P O BOX 111                                                MORGAN          GA      39866
CALHOUN COUNTY                             CALHOUN COUNTY ‐ TAX COL              P O BOX 1174                                               HAMPTON         AR      71744
CALHOUN COUNTY                             CALHOUN COUNTY ‐ TREASUR              102 COURTHOUSE DR. STE 1                                   ST MATTHEWS     SC      29135




                                                                                                            Page 134 of 998
                                          19-10412-jlg                Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     138 of 1004
Creditor Name                                Address1                              Address2                                      Address3                           City               State   Zip        Country
CALHOUN COUNTY                               CALHOUN COUNTY ‐ TREASUR              416 4TH STREET STE 2                                                             ROCKWELL CITY      IA      50579
CALHOUN COUNTY                               CALHOUN COUNTY ‐ TREASUR              PO BOX 306                                                                       HARDIN             IL      62047
CALHOUN COUNTY                               CALHOUN COUNTY‐TAX COLLE              1702 NOBLE ST STE 104                                                            ANNISTON           AL      36201
CALHOUN COUNTY                               CALHOUN COUNTY‐TAX COLLE              20859 CENTRAL AVE EAST ‐                                                         BLOUNTSTOWN        FL      32424
CALHOUN COUNTY                               CALHOUN COUNTY‐TAX COLLE              PO BOX 6                                                                         PITTSBORO          MS      38951
CALHOUN COUNTY C/O APPR                      CALHOUN CAD ‐ TAX COLLEC              P O BOX 49                                                                       PORT LAVACA        TX      77979
CALHOUN COUNTY CLERK OF COURT                302 S RAILROAD AVE                                                                                                     SAINT MATTHEWS     SC      29135
CALHOUN COUNTY JUDGE OF PROBATE              1702 NOBLE ST STE 102                                                                                                  ANNISTON           AL      36201
CALHOUN COUNTY MTL INSCO                     809 WEST MAIN ST                                                                                                       HARDIN             IL      62047
CALHOUN COUNTY REVENUE                       COMMISSIONER                          1702 NOBLE ST STE 104                                                            ANNISTON           AL      36201
CALHOUN COUNTY SHERIFF                       CALHOUN COUNTY ‐ SHERIFF              100 MAIN STREET                                                                  GRANTSVILLE        WV      26147
CALHOUN COUNTY TAX COMMISSION                P.O. BOX 111                                                                                                           MORGAN             GA      39866‐0111
CALHOUN COUNTY TREASURER                     315 W GREEN ST                                                                                                         MARSHALL           MI      49068
CALHOUN MTL INS                              114 N ILLINOIS                                                                                                         LAKE CITY          IA      51449
CALHOUN, STEPHEN                             ADDRESS ON FILE
CALHOUN, SUSAN                               ADDRESS ON FILE
CALIBER CONSTRUCTION                         968 IVY HILLS RD                                                                                                       BELLE PLAINE       MN      56011
CALIBER RESTORATION LLC                      1275 DAVIS RD. STE 240                                                                                                 ELGIN              IL      60123
CALIBRE CONTRACTORS INC.                     JORGE L. RIVERA HERNANDEZ             P.O BOX 1361                                                                     OROCOVIS           PR      00720
CALIF AFFORDABLE INS                         11856 PARAMOUNT BLVD C                                                                                                 DOWNEY             CA      90241
CALIF CONT & SIDING CO                       VICTOR SERPAS                         689 DEVIRIAN PL                                                                  ALTADENA           CA      91001
CALIFON BORO                                 CALIFON BORO ‐ TAX COLLE              39 ACADEMY STREET                                                                CALIFON            NJ      07830
CALIFORNIA ‐ DBO                             COMPANY/BRANCH LICENSING              320 WEST 4TH STREET, SUITE 750                                                   LOS ANGELES        CA      90013‐2344
CALIFORNIA ‐ DBO                             MLO LICENSING                         320 WEST 4TH STREET, SUITE 750                                                   LOS ANGELES        CA      90013‐2344
CALIFORNIA AREA S.D./W.                      WEST PIKE RUN TWP SD ‐ T              P.O. BOX 244                                                                     DAISYTOWN          PA      15427
CALIFORNIA AREA SCHOOL D                     CALIFORNIA AREA SD ‐ COL              P.O. BOX 486                                                                     CALIFORNIA         PA      15419
CALIFORNIA ASD /WEST BRO                     CASD ‐ GENERAL FUND                   235 MAIN ST                                                                      WEST BROWNSVILLE   PA      15417
CALIFORNIA AUTOMOBILE INSURANCE COMPANY      ALMA HERNANDEZ                        4484 WILSHIRE BLVD                                                               LOS ANGELES        CA      90010
CALIFORNIA BANK & TRUST                      1875 SOUTH REDWOOD ROAD                                                                                                SALT LAKE CITY     UT      84104
CALIFORNIA BOARD OF EQUALIZATION             3321 POWER INN RD., STE. 210                                                                                           SACRAMENTO         CA      95826‐3889
CALIFORNIA BORO                              CALIFORNIA BORO ‐ COLLEC              215 ELLSWORTH ST                                                                 CALIFORNIA         PA      15419
CALIFORNIA BUILDERS                          4433 DU LANE ST                                                                                                        HEMET              CA      92544
CALIFORNIA CAPITAL INS                       P.O. BOX 3110                                                                                                          MONTEREY           CA      93942
CALIFORNIA CARPETS AND DESIGN CENTER         CALIFORNIA CARPET CENTER, INC.        5842 LONETREE BLVD                                                               ROCKLIN            CA      95765
CALIFORNIA CAS                               C/O FIRST NAT BANK                    1620 DODGE ST STOP 2204                                                          OMAHA              NE      68197
CALIFORNIA CASUALTY INS. CO.                 P.O. BOX 2108                                                                                                          OMAHA              NE      68103
CALIFORNIA CITY CITATION PROCESSING          PO BOX 2081                                                                                                            TUSTIN             CA      92781‐2081
CALIFORNIA CONST & FIRE                      158 W SAN JOSE AV                                                                                                      CLAREMONT          CA      91711
CALIFORNIA CONSTRUCTION                      AND SIDING CO INC                     689 DEVIRIAN PL                                                                  ALTADENA           CA      91001
CALIFORNIA FAIR PLAN                         P. O. BOX 76924                                                                                                        LOS ANGELES        CA      90076
CALIFORNIA FAIR PLAN PRO                     3435 WILSHIRE BLVD 1200                                                                                                LOS ANGELES        CA      90010
CALIFORNIA FLOOD INSURAN                     4772 MARLBOROUGH DR                                                                                                    SAN DIEGO          CA      92116
CALIFORNIA INS GROUP                         9400 DOUBLE R BLVD                                                                                                     RENO               NV      89521
CALIFORNIA MERIDIAN                          9700 EL CAMINO REAL                                                                                                    ATASCADERO         CA      93422
CALIFORNIA MUTUAL INS CO                     P O BOX 1326                                                                                                           HOLLISTER          CA      95024
CALIFORNIA PERMIER REST                      2511 GARDEN RD 250                                                                                                     MONTEREY           CA      93940
CALIFORNIA REMODELING SERVICE                CHRISTOPHER JIANNALONE JR.            7920 CHERRYWOOD CT                                                               PLEASANTON         CA      94588
CALIFORNIA RENAISSANCE COMMUNITY             9060 IRVINE CENTER DRIVE STE 200                                                                                       IRVINE             CA      92618
CALIFORNIA S.D./LONG BRA                     CALIFORNIA SD ‐ TAX COLL              440 MT TABOR RD                                                                  COAL CENTER        PA      15423
CALIFORNIA SCHOOL DISTRI                     CALIFORNIA SD ‐ TAX COLL              113 2ND ST  BOX 33                                                               ALLENPORT          PA      15412
CALIFORNIA SCHOOL DISTRI                     CALIFORNIA SD ‐ TAX COLL              BOX 548 UNDERWOOD & CORW                                                         ROSCOE             PA      15477
CALIFORNIA SECRETARY OF STATE                1500 11TH STREET                                                                                                       SACRAMENTO         CA      95814
CALIFORNIA SOUTHWESTERN                      21 ORCHARD                                                                                                             LAKE FOREST        CA      92630
CALIFORNIA STATE BOARD OF EQUALIZATION       P. O. BOX 942879                                                                                                       SACRAMENTO         CA      94279‐0001
CALIFORNIA STATE CONTROLLER                  10600 WHITE ROCK RD STE 141                                                                                            RANCHO CORDOVA     CA      95670
CALIFORNIA STATE CONTROLLER                  JOHN CHIANG                           3301 C STREET STE 712                         ATTN PROPERTY TAX POSTPONEMENT     SACRAMENTO         CA      95816
CALIFORNIA STATE CONTROLLER                  PO BOX 942850                                                                                                          SACRAMENTO         CA      94250
CALIFORNIA STATE FRANCHISE TAX BOARD         3321 POWER INN RD., SUITE 250                                                                                          SACRAMENTO         CA      95826‐3893
CALIFORNIA STATE FRANCHISE TAX BOARD         PO BOX 942857                                                                                                          SACRAMENTO         CA      94257
CALIFORNIA STATE TEACHERS                    RETIREMENT SYSTEM‐4
CALIFORNIA STREET CLO IX                     LIMITED PARTNERSHIP
CALIFORNIA SUNROOM PROS, CORPORATION         2534 STATE ST. SUITE 472                                                                                               SAN DIEGO          CA      92101
CALIFORNIA TOWNSHIP                          CALIFORNIA TWP ‐ TREASUR              1026 FREMONT RD                                                                  MONTGOMERY         MI      49255
CALL INSURANCE AGENCY                        95 EAST WILSON BRIDGE RD                                                                                               WORTHINGTON        OH      43085
CALL NOTO PATIO LLC                          ATTN CARL NOTO                        2735 VIRGINIA STREET                                                             KENNER             LA      70062
CALLAHAN COUNTY                              CALLAHAN COUNTY ‐ COLLEC              100 W 4TH 101                                                                    BAIRD              TX      79504
CALLAN, JAMES                                ADDRESS ON FILE
CALLAWAY COUNTY COLLECTOR                    10 E. 5TH ST, ROOM 8                                                                                                   FULTON             MO      65251
CALLAWAY COUNTY TREASURER                    COURT HOUSE                           10 EAST 5TH ST                                                                   FULTON             MO      65251
CALLENDER, TRACIE                            ADDRESS ON FILE




                                                                                                               Page 135 of 998
                                          19-10412-jlg               Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            139 of 1004
Creditor Name                                Address1                                     Address2                                     Address3      City                 State   Zip     Country
CALLENSBURG BORO                             ELAINE WEETER ‐ TAX COLL                     1640 SOUTH REIDSBURG ROA                                   NEW BETHLEHEM        PA      16242
CALLICOON CO‐OPERATIVE                       INSURANCE COMPANY                            P O BOX 675                                                JEFFERSONVILLE       NY      12748
CALLICOON CO‐OPERATIVE                       P O BOX 675                                                                                             JEFFERSONVILLE       NY      12748
CALLICOON TOWN                               CALLICOON TOWN‐TAX COLLE                     1919 LEGION STREET                                         JEFFERSONVILLE       NY      12748
CALLIE CUSTOM HOMES LLC                      31 STEEL RD                                                                                             WYLIE                TX      75098
CALLIE WISE AGENCY                           3324 HIGHWAY 17 SOUTH                                                                                   NORTH MYRTLE BEACH   SC      29582
CALLIES, ALEXANDRIA                          ADDRESS ON FILE
CALLIES, AMANDA                              ADDRESS ON FILE
CALLIS, VONDA                                ADDRESS ON FILE
CALLOWAY APPRAISAL SERVICES                  226 W ALABAMA ST                                                                                        FLORENCE             AL      35630
CALLOWAY COUNTY                              CALLOWAY COUNTY ‐ SHERIF                     701 OLIVE ST                                               MURRAY               KY      42071
CALLOWAY, CHRISTIAN                          ADDRESS ON FILE
CALMESE, GEAWN                               ADDRESS ON FILE
CALN TOWNSHIP                                CALN TWP ‐ TAX COLLECTOR                     253 MUNICIPAL DR                                           THORNDALE            PA      19372
CALNAN REAL ESTATE                           STEPPING STONE REAL ESTATE SERVICES INC      204 N BEACH ST                                             DAYTONA BEACH        FL      32114
CAL‐OR APPRAISALS                            PO BOX 1262                                                                                             FERNDALE             CA      95536
CALUMENT UNION DRAINAGE DIST #1              UNIT OF LOCAL GOVER                          603 E 170TH ST                                             SOUTH HOLLAND        IN      60473
CALUMET EQUITY MUTUAL                        1828 WISCONSIN AVE                                                                                      NEW HOLSTEIN         WI      53061
CALUMET PARK WATER DEPARTMENT                12437 S. MAY STREET                                                                                     CALUMET PARK         IL      60827
CALUMET TOWN                                 CALUMET TWN TREASURER                        N10294 COUNTY ROA G                                        NEW HOLSTEIN         WI      53061
CALUMET TOWNSHIP                             CALUMET TOWNSHIP ‐ TREAS                     25880 RED JACKET RD                                        CALUMET              MI      49913
CALUMET UNION DRAINAGE                       P.O. BOX13304                                                                                           SOUTH HOLLAND        IL      60473
CALUMET VILLAGE                              CALUMET VILLAGE ‐ TREASU                     340 SIXTH ST                                               CALUMET              MI      49913
CALUSA BAY HOMEOWNERS ASSOCIATION, INC.      POST OFFICE BOX 73                                                                                      NICEVILLE            FL      32588
CALUSA LAKES COMMUNITY ASSOCIATION           899 WOODBRIDGE DRIVE                                                                                    VENICE               FL      34293
CALVALLEY INS                                5070 N.6TH ST STE.155                                                                                   FRESNO               CA      93710
CALVARY CONSTRUCTION                         GROUP INC     STE 10                         11616 INDUSTRIPLEX BLVD                                    BATON ROUGE          LA      70809
CALVERT CITY CITY                            CITY OF CALVERT CITY ‐ C                     P O BOX 36                                                 CALVERT CITY         KY      42029
CALVERT COUNTY                               CALVERT COUNTY ‐ TREASUR                     175 MAIN STREET COURTHOU                                   PRINCE FREDERICK     MD      20678
CALVERT COUNTY /SEMIANNU                     CALVERT COUNTY ‐ TREASUR                     175 MAIN STREET COURTHOU                                   PRINCE FREDERICK     MD      20678
CALVERT COUNTY TREASURER                     WATER AND SEWER DIVISION                     175 MAIN STREET                                            PRINCE FREDERICK     MD      20678
CALVETTA BROS. CONSTRUCTION                  TFS CONSTRUCTION INC                         23760 MILES ROAD                                           BEDFORD HTS          OH      44128
CALVIN & ELFREDA                             ROBINSON                                     PO BOX 11841                                               SAINT THOMAS         VI      801
CALVIN B SMITH                               ADDRESS ON FILE
CALVIN K BIGGS                               477 ROCK CREEK RD                                                                                       SYLVAN SPRINGS       AL      35118
CALVIN L. CARRINGTON                         SULAIMAN LAW GROUP, LTD                      2500 SOUTH HIGHLAND AVENUE                   SUITE 200     LOMBARD              IL      60148
CALVIN T LILLISTON JR                        9622 SW 102 PLACE                                                                                       OCALA                FL      34481
CALVIN T. MCCARVER                           6046 GLENHURST DRIVE                                                                                    HOUSTON              TX      77033
CALVIN TOWNSHIP                              CALVIN TOWNSHIP ‐ TREASU                     PO BOX 13                                                  CASSOPOLIS           MI      49031
CALVIN TURNER ROOFING, LLC                   3128 W. 12TH ST.                                                                                        PUEBLO               CO      81003
CALVIN W SMITH CONSTRUCTION CORP             17240 SW 272 STREET                                                                                     HOMESTEAD            FL      33031
CALVIN, DEON                                 ADDRESS ON FILE
CALVIN, TYREEK                               ADDRESS ON FILE
CALWEST CONSTRUCTION INC                     & MARY & ALEX MORALES                        1473 N THESTA                                              FRESNO               CA      93703
CAL‐WEST GENERAL CONSTR                      1014 HOPPER AVE 112                                                                                     SANTA ROSA           CA      95403
CALYPSO CONSTRUCTION                         & REMODELING                                 1054 GLADSTONE DR                                          LEAGUE CITY          TX      77573
CAM FANNIN INS AGENCY                        PO BOX 6745                                                                                             LUBBOCK              TX      79493
CAM MUT AID ASSOC                            13841 US 20                                                                                             MIDDLEBURY           IN      46540
CAMACHO, CHRISTINA                           ADDRESS ON FILE
CAMACHO, ERIC                                ADDRESS ON FILE
CAMACHO, KYRA                                ADDRESS ON FILE
CAMACHO, RONALD                              ADDRESS ON FILE
CAMANO VISTA WATER DISTRICT                  3093 GALENA DRIVE                                                                                       CAMANO ISLAND        WA      98282
CAMARA & COMPANY                             11019 LAKE ARBOR WAY                                                                                    BOWIE                MD      20721
CAMAS COUNTY                                 CAMAS COUNTY ‐ TREASURER                     PO BOX 430                                                 FAIRFIELD            ID      83327
CAMBRIA COUNTY MUTUAL                        P O  BOX 164                                                                                            CARROLLTOWN          PA      15722
CAMBRIA HEIGHTS S.D./CAR                     CAMBRIA HEIGHTS SD ‐ COL                     255 ST. JOSEPH ST., POB                                    CARROLLTOWN          PA      15722
CAMBRIA HEIGHTS S.D./CHE                     CAMBRIA HEIGHTS SD ‐ COL                     180 LECHENE LANE                                           PATTON               PA      16668
CAMBRIA HEIGHTS S.D./CLE                     CAMBRIA HEIGHTS SD ‐ COL                     508 WALNUT HOLLOW RD                                       PATTON               PA      16668
CAMBRIA HEIGHTS S.D./EAS                     NATHALIE MCCONNELL ‐ TC                      171 SUNSET RD                                              CARROLLTOWN          PA      15722
CAMBRIA HEIGHTS S.D./ELD                     CAMBRIA HEIGHTS SD ‐ COL                     662 THIRD AVENUE                                           HASTINGS             PA      16646
CAMBRIA HEIGHTS S.D./HAS                     CAMBRIA HEIGHTS SD ‐ COL                     208 BEAVER ST POB 513                                      HASTINGS             PA      16646
CAMBRIA HEIGHTS S.D./PAT                     CAMBRIA HEIGHTS SD ‐ COL                     800‐ 4TH AVE                                               PATTON               PA      16668
CAMBRIA HEIGHTS S.D./WES                     CAMBRIA HEIGHTS SD ‐ COL                     882 COLE ROAD                                              CARROLLTOWN          PA      15722
CAMBRIA TOWN                                 DEBRA LITTERE‐TAX COLLEC                     4160 UPPER MOUNTAIN ROAD                                   SANBORN              NY      14132
CAMBRIA TOWNSHIP                             CAMBRIA TOWNSHIP ‐ TREAS                     PO BOX 87                                                  FRONTIER             MI      49239
CAMBRIA TOWNSHIP                             CAMBRIA TWP ‐ TAX COLLEC                     1251 COLVER RD                                             EBENSBURG            PA      15931
CAMBRIA VILLAGE                              CAMBRIA VLG TREASURER                        PO BOX 295                                                 CAMBRIA              WI      53923
CAMBRIDGE & LEACH INC                        660 NOSTRAND AVENUE                                                                                     BROOKLYN             NY      11216
CAMBRIDGE AT ABERDEEN HOA, INC.              C/O CAMPBELL PROPERTY MGMT.                  3918 VIA POINCIANA DR. 9                                   LAKE WORTH           FL      33467




                                                                                                                     Page 136 of 998
                                       19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                140 of 1004
Creditor Name                              Address1                           Address2                                     Address3     City                State   Zip        Country
CAMBRIDGE CEN SCH (COMBI                   CAMBRIDGE CS ‐ TAX COLLE           58 SOUTH PARK STREET                                      CAMBRIDGE           NY      12816
CAMBRIDGE CITY                             CAMBRIDGE CITY ‐ TAX COL           795 MASSACHUSETTS AVENUE                                  CAMBRIDGE           MA      02139
CAMBRIDGE COURT                            1661 HARBOR AVE SW 100                                                                       SEATTLE             WA      98126
CAMBRIDGE CS (CMD TNS)                     CAMBRIDGE CS‐TAX COLLECT           58 SOUTH PARK ST                                          CAMBRIDGE           NY      12816
CAMBRIDGE EXTERIORS                        CAMBRIDGE CONSTRUCTION             20 FIRST ST                                               CARY                IL      60013
CAMBRIDGE GREEN CONDO ASSOCIATION          7931 W PAXTON AVE                                                                            TINLEY PARK         IL      60477
CAMBRIDGE HEIGHTS SECTIONS                 PO BOX 879                                                                                   NEWARK              NJ      07101
CAMBRIDGE HEIGHTS UMBRELLA                 PO BOX 879                                                                                   NEWARK              NJ      07101
CAMBRIDGE HOMES REALTY                     ATTN: BIBI GHANIE                  477 MAIN ST                                               HACKENSACK          NJ      07601
CAMBRIDGE HOUSE ‐ PORT CHARLOTTE A CONDO   PO BOX 380758                                                                                MURDOCK             FL      33938
CAMBRIDGE INSURANCE                        99 TROPHY CLUB DR                                                                            TROPHY CLUB         TX      76262
CAMBRIDGE LAKES UNIT 19 CONDOMINIUM ASSN   750 W LAKE COOK ROAD STE 190                                                                 BUFFALO GROVE       IL      60089
CAMBRIDGE MUTUAL FIRE INSURANCE            PO BOX 1984                        95 OLD RIVER RD                                           ANDOVER             MA      01810
CAMBRIDGE ON THE LAKE BRITTANY BUILDING    25 NORTHWEST POINT BLVD            SUITE 330                                                 ELK GROVE           IL      60007
CAMBRIDGE ON THE LAKE, PICARDY BUILDING    225 LAKE BLVD                                                                                BUFFALO GROVE       IL      60089
CAMBRIDGE PLACE LAKEVIEW HOA               8831 W 159TH STREET                                                                          ORLAND HILLS        IL      60487
CAMBRIDGE SPRINGS BORO                     CAMBRIDGE SPRINGS BORO ‐           146 ROOT AVE.                                             CAMBRIDGE SPRINGS   PA      16403
CAMBRIDGE SQUARE CONDOMINIUM INC           204 CAMBRIDGE DRIVE                                                                          COPAIGUE            NY      11726
CAMBRIDGE TOWN                             CAMBRIDGE TOWN ‐ TAX COL           P.O. BOX 127                                              JEFFERSONVILLE      VT      05464
CAMBRIDGE TOWN                             CAMBRIDGE TOWN‐TAX COLLE           846 COUNTY ROUTE 59                                       CAMBRIDGE           NY      12816
CAMBRIDGE TOWNSHIP                         CAMBRIDGE TOWNSHIP ‐ TRE           9990 W M‐50                                               ONSTED              MI      49265
CAMBRIDGE TOWNSHIP                         CAMBRIDGE TWP ‐ TAX COLL           21876 WALTERS ROAD                                        VENANGO             PA      16440
CAMBRIDGE VILLAGE                          CAMBRIDGE VLG TREASURER            PO BOX 99                                                 CAMBRIDGE           WI      53523
CAMBRIDGE VILL‐CAMBRIDGE                   CAMBRIDGE VILLAGE ‐ COLL           56 NORTH PARK STREET                                      CAMBRIDGE           NY      12816
CAMBRIDGE VILL‐WHITE CRK                   CAMBRIDGE VILLAGE ‐ COLL           56 NORTH PARK ST.                                         CAMBRIDGE           NY      12816
CAMBRIDGE WILSON & CO                      2185 HAMPTON AVE                                                                             ST LOUIS            MO      63139
CAMCO SERVICES LLC                         P O BOX 389                                                                                  ROME                GA      30162
CAMDEN CEN SCH (COMBINED                   CAMDEN CEN SCH‐COMM OF F           PO BOX 410                                                CAMDEN              NY      13316
CAMDEN CITY   FISCAL                       CAMDEN CITY ‐TAX COLLECT           520 MARKET ST‐ CITY HALL                                  CAMDEN              NJ      08101
CAMDEN COUNTY                              CAMDEN COUNTY ‐ COLLECTO           1 COURT CIRCLE, SUITE 4                                   CAMDENTON           MO      65020
CAMDEN COUNTY                              CAMDEN COUNTY ‐ TAX COLL           P. O BOX 125                                              CAMDEN              NC      27921
CAMDEN COUNTY                              CAMDEN COUNTY‐TAX COMMIS           PO BOX 698                                                WOODBINE            GA      31569
CAMDEN COUNTY CLERKS OFFICE                520 MARKET ST                      ROOM 102                                                  CAMDEN              NJ      08102
CAMDEN COUNTY MUA                          1645 FERRY AVE                                                                               CAMDEN              NJ      08104
CAMDEN COUNTY MUNICIPAL UTILITIES AUTH     PO BOX 1105                                                                                  BELLMAWR            NJ      08099
CAMDEN COUNTY RECORDER                     520 MARKET STREET                  SUITE 306                                                 CAMDEN              NJ      08102
CAMDEN COUNTY TAX COMMISSIONER             200 E 4TH ST                                                                                 WOODBINE            GA      31569
CAMDEN TOWN                                CAMDEN TOWN ‐ TAX COLLEC           1783 FRIENDS WAY                                          CAMDEN              DE      19934
CAMDEN TOWN                                CAMDEN TOWN ‐ TAX COLLEC           29 ELM STREET                                             CAMDEN              ME      04843
CAMDEN TOWN                                CAMDEN TOWN ‐ TAX COLLEC           P.O. BOX 267                                              CAMDEN              NY      13316
CAMDEN TOWN                                CAMDEN TOWN‐TAX COLLECTO           110 HWY 641 S                                             CAMDEN              TN      38320
CAMDEN TOWNSHIP                            CAMDEN TOWNSHIP ‐ TREASU           PO BOX 116                                                CAMDEN              MI      49232
CAMDEN VILLAGE                             CAMDEN VILLAGE ‐ CLERK             57 MAIN STREET                                            CAMDEN              NY      13316
CAMDEN VILLAGE                             CAMDEN VILLAGE ‐ TREASUR           PO BOX 177                                                CAMDEN              MI      49232
CAMELOT                                    711 KAPIOLANI BLVD SUITE 700                                                                 HONOLULU            HI      96813
CAMELOT VILLAGE ASSOCIATION, INC           6610 MOONLIT DRIVE                                                                           DELRAY BEACH        FL      33446
CAMEO TERRACE NORTH CONDOMINIUM ASSOC      P. O. BOX 368                                                                                GLENVIEW            IL      60025
CAMERON                                    CAMERON CITY ‐ COLLECTOR           205 N MAIN                                                CAMERON             MO      64429
CAMERON AND ROBERTS INS                    6893 MAIN ST                                                                                 LITHONIA            GA      30058
CAMERON CO S.D./ GROVE T                   CAMERON CO SD ‐ TAX COLL           116 CRESTLINE RD POB 64                                   SINNEMAHONING       PA      15861
CAMERON CO SD / EMPORIUM                   R. MICHELLE PARK‐FIEBIG            117 EAST 6TH ST POB 141                                   EMPORIUM            PA      15834
CAMERON CO SD / SHIPPEN                    CAMERON CO SD ‐ TAX COLL           2307 OLD WEST CREEK RD                                    EMPORIUM            PA      15834
CAMERON COUNTY                             CAMERON COUNTY ‐ TAX COL           P O BOX 952                                               BROWNSVILLE         TX      78522
CAMERON COUNTY CLERK                       PO BOX 2178                                                                                  BROWNSVILLE         TX      78520
CAMERON COUNTY DISTRICT CLERK              974 E HARRISON STREET                                                                        BROWNSVILLE         TX      78520
CAMERON COUNTY INS CENTE                   302 QUEEN ISABELLA BLVD                                                                      PORT ISABEL         TX      78578
CAMERON COUNTY IRR DIST                    CAMERON COUNTY IRR DIST            P O BOX 687                                               SAN BENITO          TX      78586
CAMERON COUNTY IRR DIST                    CAMERON COUNTY IRR DIST            PO BOX 295                                                LOS FRESNOS         TX      78566
CAMERON COUNTY TAX ASSESSOR COLLECTOR      PO BOX 952                                                                                   BROWNSVILLE         TX      78522‐0952
CAMERON COUNTY TAX COLLECTOR               964 E. HARRISON                                                                              BROWNSVILLE         TX      78521
CAMERON INS CO                             214 E MCELWAIN DR                                                                            CAMERON             MO      64429
CAMERON M WILSON & ASSOC                   5988 VENTURE PARK DR                                                                         KALAMAZOO           MI      49009
CAMERON MUTUAL INS CO                      214 EAST MCELWAIN DR                                                                         CAMERON             MO      64429
CAMERON PARISH                             CAMERON PARISH ‐ TAX COL           P O BOX 1250                                              CAMERON             LA      70631
CAMERON VILLAGE                            CAMERON VLG TREASURER              PO BOX 387                                                CAMERON             WI      54822
CAMERON, KARENTHEA                         ADDRESS ON FILE
CAMERON, KERI                              ADDRESS ON FILE
CAMERON, LEI                               ADDRESS ON FILE
CAMERON, PAUL                              ADDRESS ON FILE
CAMERONS CHOK DEE CONTRACTING, LLC         PO BOX 364                                                                                   WASHOUGAL           WA      98671




                                                                                                         Page 137 of 998
                                           19-10412-jlg            Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      141 of 1004
Creditor Name                                 Address1                              Address2                                     Address3     City               State   Zip          Country
CAMILAS INS                                   10643 VALLEY BLVD C170                                                                          EL MONTE           CA      91731
CAMILLE, JOHN                                 ADDRESS ON FILE
CAMILLUS TOWN                                 CAMILLUS TOWN ‐ TAX RECE              4600 W GENESEE STREET                                     SYRACUSE           NY      13219
CAMILLUS VILLAGE                              CAMILLUS VILLAGE ‐ CLERK              37 MAIN STREET                                            CAMILLUS           NY      13031
CAMILO E.RESTREPO                             CAMILO                                715 SW 3RD AVE                                            HALLANDALE BEACH   FL      33009
CAMINO COURT CONDOMINIUM ASSOC, INC           8000 SW 81 DR                                                                                   MIAMI              FL      33145
CAMINO REAL VILLAGE CONDOMINIUM               C/O CAMPBELL PROPERTY MANAGEMENT      1215 E HILLSBORO BLVD                                     DEERFIELD BEACH    FL      33441
CAMP CENTRAL APPRAISAL DISTRICT               CAMP CAD ‐ TAX COLLECTOR              143 QUITMAN ST                                            PITTSBURG          TX      75686
CAMP HILL BORO                                DIANE NEIPER ‐ TAX COLLE              2626 LINCOLN ST                                           CAMP HILL          PA      17011
CAMP HILL S.D./CAMP HILL                      DIANE NEIPER ‐ TAX COLLE              2626 LINCOLN ST                                           CAMP HILL          PA      17011
CAMP POINT MTL                                P O BOX 375                                                                                     CAMP POINT         IL      62320
CAMP WELL DRILLING & PUMP SERVICE             10366 MOCCASIN LANE                                                                             MISSOULA           MT      59808
CAMPAC CONSTRUCTION, INC.                     2333 BRICKELL AVE  1816                                                                         MIAMI              FL      33129
CAMPAS, ROGELIO                               ADDRESS ON FILE
CAMPBELL AND ASSOCIATES                       30 MARLENE AV                                                                                   BROCKTON           MA      02301
CAMPBELL APPRAISAL SERVICES                   176 MINOT ST                                                                                    DORCHESTER         MA      02122
CAMPBELL COUNTY                               CAMPBELL COUNTY ‐ SHERIF              1098 MONMOUTH ST, RM 216                                  NEWPORT            KY      41071
CAMPBELL COUNTY                               CAMPBELL COUNTY ‐ TREASU              P O BOX 37                                                RUSTBURG           VA      24588
CAMPBELL COUNTY                               CAMPBELL COUNTY ‐ TREASU              PO BOX 8                                                  MOUND CITY         SD      57646
CAMPBELL COUNTY                               CAMPBELL COUNTY‐TREASURE              PO BOX 1027                                               GILLETTE           WY      82717
CAMPBELL COUNTY                               CAMPBELL COUNTY‐TRUSTEE               PO BOX 72                                                 JACKSBORO          TN      37757
CAMPBELL COUNTY CLERK                         1098 MONMOUTH ST                                                                                NEWPORT            KY      41071
CAMPBELL COUNTY TREASURER                     PO BX 1027                                                                                      GILLETTE           WY      82717‐1027
CAMPBELL GARRETT DISTINC                      HOMES AND ESTATES LP                  2827 PALMETTO BEND                                        RICHMOND           TX      77469
CAMPBELL INS AGENCY                           P O BOX 1695                                                                                    HARRISON           AR      72602
CAMPBELL PROPERTY MANAGEMENT                  1215 E. HILLSBORO BLVD                                                                          DEERFIELD BEACH    FL      33441
CAMPBELL PROPERTY MANAGEMENT                  4985 E SABAL PALM BLVD                                                                          TAMARAC            FL      33319
CAMPBELL PROPERTY MGMT & REAL ESTATE INC      401 MAPLEWOOD DR #23                                                                            JUPITER            FL      33458
CAMPBELL ROOFING & SHEET                      911 SE 15TH AVE                                                                                 CAPE CORAL         FL      33990
CAMPBELL ROOFING INC                          7011 CAMPUS DR.                                                                                 COLORADO SPRINGS   CO      80920
CAMPBELL TOWN                                 CAMPBELL TOWN‐TAX COLLEC              8529 MAIN ST                                              CAMPBELL           NY      14821
CAMPBELL TOWN                                 CAMPBELL TWN TREASURER                2219 BAINBRIDGE STREET                                    LA CROSSE          WI      54603
CAMPBELL TOWNSHIP                             CAMPBELL TOWNSHIP ‐ TREA              P.O. BOX 137                                              CLARKSVILLE        MI      48815
CAMPBELL, CAROL                               ADDRESS ON FILE
CAMPBELL, CORINNA                             ADDRESS ON FILE
CAMPBELL, DESIREE                             ADDRESS ON FILE
CAMPBELL, KIMBERLY                            ADDRESS ON FILE
CAMPBELL, LATESHA                             ADDRESS ON FILE
CAMPBELL, SAKAREE                             ADDRESS ON FILE
CAMPBELL, THEODORE                            ADDRESS ON FILE
CAMPBELL‐HUITT INSURANCE                      3725 7TH ST                                                                                     BAY CITY           TX      77414
CAMPBELLS PRECISION                           ROOFING                               6311 HANNA COURT                                          CHARLOTTE          NC      28212
CAMPBELL‐SAVONA CS CMBD                       CAMPBELL‐SAVONA CS‐COLLE              8455 COUNTY ROUTE 125                                     CAMPBELL           NY      14821
CAMPBELLSBURG CITY                            CITY OF CAMPBELLSBURG ‐               P O BOX 67                                                CAMPBELLSBURG      KY      40011
CAMPBELLSPORT VILLAGE                         CAMPBELLSPORT VLG TREASU              470 GRANDVIEW AVE PO BOX                                  CAMPBELLSPORT      WI      53010
CAMPBELLSVILLE CITY                           CITY OF CAMPBELLSVILLE ‐              110 SOUTH COLUMBIA AVE,                                   CAMPBELLSVILLE     KY      42718
CAMPBELLSVILLE INDEPENDE                      CAMPBELLSVILLE SCHL‐ COL              203 N COURT ST                                            CAMPBELLSVILLE     KY      42718
CAMPECHE SHORES PID  A                        CAMPECHE SHORES PID COLL              P.O. BOX 1368                                             FRIENDSWOOD        TX      77549
CAMPMAN, ROBERT                               ADDRESS ON FILE
CAMPO, TAMMY                                  ADDRESS ON FILE
CAMPOS, CHRISTINE                             ADDRESS ON FILE
CAMPOS, EMILY                                 ADDRESS ON FILE
CAMPOS, TRACEY                                ADDRESS ON FILE
CAMPOVERDE, DIANA                             ADDRESS ON FILE
CAMPTI TOWN                                   CAMPTI TOWN ‐ TAX COLLEC              P.O.BOX 216                                               CAMPTI             LA      71411
CAMPTON TOWN                                  CAMPTON TOWN ‐ TAX COLLE              10 GEARTY WAY                                             CAMPTON            NH      03223
CAMPUS CORPS                                  READY PRO CONTRACTING                 413 N CASS AVE                                            WESTMONT           IL      60559
CAMPUS GREEN I CONDOMINIUM                    11211 SLATER AVE NE                   STE 150                                                   KIRKLAND           WA      98044
CAN DO REPAIRS                                ARTHUR EARL CARTER                    4610 CLOVER ST                                            HOUSTON            TX      77051
CANAAN TOWN                                   CANAAN TOWN ‐ TAX COLLEC              P.O. BOX 68                                               CANAAN             ME      04924
CANAAN TOWN                                   CANAAN TOWN ‐ TAX COLLEC              PO BOX 38                                                 CANAAN             NH      03741
CANAAN TOWN                                   CANAAN TOWN ‐ TAX COLLEC              PO BOX 47                                                 FALLS VILLAGE      CT      06031
CANAAN TOWN                                   CANAAN TOWN‐ TAX COLLECT              PO BOX 459                                                CANAAN             NY      12029
CANAAN TOWNSHIP                               CANAAN TWP ‐ TAX COLLECT              456 OCONNELL ROAD                                         WAYMART            PA      18472
CANADA, BRENT                                 ADDRESS ON FILE
CANADIAN CITY/ISD                             CANADIAN CITY/ISD ‐ COLL              800 HILLSIDE                                              CANADIAN           TX      79014
CANADIAN COUNTY                               CANADIAN COUNTY ‐ COLLEC              PO BOX 1095                                               EL RENO            OK      73036
CANADIAN COUNTY TAX COLLECTOR                 PO BOX 1095                                                                                     EL RENO            OK      73036
CANADIAN COUNTY TREASURER                     ATTN CAROLYN M LECK                   201 N CHOCTAW AVE                                         EL RENO            OK      73036‐1095
CANADICE TOWN                                 CANADICE TOWN‐TAX COLLEC              5949 COUNTY RD 37                                         SPRINGWATER        NY      14560




                                                                                                               Page 138 of 998
                                      19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 142 of 1004
Creditor Name                              Address1                            Address2                                         Address3              City               State   Zip          Country
CANADY AND CANADY PC                       4707 INGERSOLL ST                                                                                          HOUSTON            TX      77027
CANADY‐PYBURN, JASMINE                     ADDRESS ON FILE
CANAJOHARIE C S  (CMBD T                   CANAJAHORIE C S‐TAX COLL            136 SCHOLASTIC WAY                                                     CANAJOHARIE        NY      13317
CANAJOHARIE TOWN                           CANAJOHARIE TN ‐ COLLECT            12 MITCHELL STREET                                                     CANAJOHARIE        NY      13317
CANAJOHARIE VILLAGE                        CANAJOHARIE VILLAGE ‐ CL            75 ERIE BOULEVARD                                                      CANAJOHARIE        NY      13317
CANAL PARK COA                             202 W 25TH ST 301                                                                                          CLEVELAND          OH      44113
CANAL WOODS III CONDOMINIUM ASSOCIATION    ATTN: FRANK GANOCZY                 227 CANAL PARK DRIVE                             UNIT 307              SALISBURY          MD      21804
CANALES, JESSICA                           ADDRESS ON FILE
CANALLY, MARYBETH                          ADDRESS ON FILE
CANAN APPRAISAL COMPANY                    LLC                                 PO BOX 57                                                              ALBANY             IN      47320
CANANDAIGUA CITY                           CANANDAIGUA CITY ‐ TREAS            2 NORTH MAIN ST                                                        CANADAIGUA         NY      14424
CANANDAIGUA CITY (ONTARI                   CANANDAIGUA CITY ‐ TREAS            2 NORTH MAIN ST                                                        CANADAIGUA         NY      14424
CANANDAIGUA CITY SCH(CIT                   CANANDAIGUA CITY ‐ COLLE            143 N PEARL ST                                                         CANANDAIGUA        NY      14424
CANANDAIGUA CITY SCH(CMB                   CANANDAIGUA CITY SCH‐COL            143 NORTH PEARL STREET                                                 CANANDAIGUA        NY      14424
CANANDAIGUA TOWN                           CANANDAIGUA TOWN‐TAX COL            5440 RTE 5 & 20 WEST                                                   CANANDAIGUA        NY      14424
CANARY CREEK ESTATES HOMEOWNER'S ASSOC     900 W. JEFFERSON STREET                                                                                    FRANKLIN           IN      46131
CANASERAGA CEN. SCH. (CO                   CANASERAGA CEN. SCH‐ COL            PO BOX 82                                                              CANASERAGA         NY      14822
CANASTOTA CS  (CMBD TNS)                   CANASTOTA CS ‐ TAX COLLE            120 ROBERTS STREET                                                     CANASTOTA          NY      13032
CANASTOTA VILLAGE                          CANASTOTA VILLAGE ‐ CLER            205 SOUTH PETERSBORO ST.                                               CANASTOTA          NY      13032
CANCEL, JOAN                               ADDRESS ON FILE
CANCELLIERE, JEFFREY                       ADDRESS ON FILE
CANDACE D. ROE                             8984 DARROW  RD, STE 2  106                                                                                TWINSBURG          OH      44087
CANDELARIA, JACOB                          ADDRESS ON FILE
CANDELARIA, SHAWNA                         ADDRESS ON FILE
CANDESCENT SOFTBASE LLC                    20 FALL PIPPIN LANE  SUITE 202                                                                             ASHEVILLE          NC      28803
CANDIA TOWN                                CANDIA TOWN ‐ TAX COLLEC            74 HIGH STREET                                                         CANDIA             NH      03034
CANDICE CARROLL & TY                       CARROLL                             829 SHADY MEADOW DR                                                    HIGHLAND VILLAGE   TX      75077
CANDLELIGHT ESTATES II COMMUNITY ASSOC     P.O. BOX 2802                                                                                              SPRING             TX      77383
CANDLER COUNTY                             CANDLER CO‐TAX COMMISSIO            35 SW BROAD ST D                                                       METTER             GA      30439
CANDLER COUNTY TAX COMMISSIONER            35 SW BROAD STREET SUITE D                                                                                 METTER             GA      30439
CANDLER MOSES & ASSOCIATES INC             184 NORTH MARION AVENUE                                                                                    LAKE CITY          FL      32055
CANDLEWICK LAKE ASSOCIATION INC            13400 HIGHWAY 76                                                                                           POPLAR GROVE       IL      61065
CANDLEWOOD SHORES                          CSTD PROPERTY TAX                   2 STONY HILL RD, SUITE 2                                               BETHEL             CT      06801
CANDOR CEN SCH (COMBINED                   CANDOR CS‐TAX COLLECTOR             555 WARREN ROAD                                                        ITHACA             NY      14850
CANDOR TOWN                                CANDOR TOWN‐TAX COLLECTO            101 OWEGO RD                                                           CANDOR             NY      13743
CANDY LYNN MARVIN                          1245 E MCDOWELL BLVD                                                                                       APACHIE JUNCTION   AZ      85119
CANEADEA TOWN                              CANEADEA TOWN‐ TAX COLLE            PO BOX 596                                                             CANEADEA           NY      14717
CANES CONTRACTORS LLC                      PO BOX 771192                                                                                              MIAMI              FL      33187
CANEY CREEK ESTATES INC                    PO BOX 4317                                                                                                SARGENT            TX      77404‐4317
CANEY FORK ELECTRIC COOPERATIVE, INC.      TINA SMARTT                         P.O. BOX 272                                                           MCMINNVILLE        TN      37111
CANFIELD, CYNDI                            ADDRESS ON FILE
CANGA RESTOR & REMOD                       9820 HAEGERS BEND RD                                                                                       ALGONQUIN          IL      60102
CANGEME PAINTING                           JEFFREY ROBERT CANGEME              JEFFREY ROBERT CANGEME                           188 DEER TRAIL DR     HAWLEY             PA      18428
CANIDATE, JENAYA                           ADDRESS ON FILE
CANISTEO TOWN                              CANISTEO TOWN‐TAX COLLEC            6 SOUTH MAIN STREET                                                    CANISTEO           NY      14823
CANISTEO VILLAGE                           CANISTEO VILLAGE‐CLERK              8 GREEN STREET                                                         CANISTEO NY        NY      14823
CANISTEO‐GREENWOOD CS (C                   CANISTEO‐GREENWOOD CSD              220 LIBERTY STREET                                                     WARSAW             NY      14569
CANNAROZZI, KATRINA                        ADDRESS ON FILE
CANNON & CANNON LAW PC                     8619 S SANDY PARKWAY STE 111                                                                               SANDY              UT      84070
CANNON CONTRACTING LLC                     16371 LAREDO RD                                                                                            SAN ANTONIO        TX      78221
CANNON COUNTY                              CANNON COUNTY‐TRUSTEE               200 W MAIN ST                                                          WOODBURY           TN      37190
CANNON LAW ASSOCIATES                      8619 SANDY PKWY                     #111                                                                   SANDY              UT      84070
CANNON TOWNSHIP                            CANNON TOWNSHIP ‐ TREASU            6878 BELDING RD                                                        ROCKFORD           MI      49341
CANNON VIEW PARK, INC.                     P O BOX 870‐B                                                                                              LAKE OSWEGO        OR      97034
CANNON, ERICA                              ADDRESS ON FILE
CANNON, PAEVENTRICE                        ADDRESS ON FILE
CANNON, PATRICK                            ADDRESS ON FILE
CANO, DAWN                                 ADDRESS ON FILE
CANOA RANCH MASTER                         C/O CADDEN COMMUNITY MGMT           101 S LA CANADA RD, SUITE 20                                           GREEN VALLEY       AZ      85614
CANON BUSINESS PROCESS SERVICES, INC.      ATTN: CHIEF LEGAL OFFICER           460 WEST 34TH STREET                                                   NEW YORK           NY      10001
CANON CONSTRCUTION                         CANON CONSTRUCTION                  3004 PREAKNESS                                                         STOW               OH      44224
CANON FINANCIAL SERVIES INC                14904 COLLECTIONS CENTER DR                                                                                CHICAGO            IL      60693‐0149
CANON MCMILLAN S.D./CECI                   CANON MCMILLAN SD ‐ COLL            102 RAHWAY ROAD                                                        MCMURRAY           PA      15317
CANON MCMILLAN SCHOOL DI                   CANON MCMILLAN SD ‐ COLL            1929 R 519 SOUTH                                                       CANONSBURG         PA      15317
CANON MCMILLIAN S.D./CAN                   CANNON MCMILLIAN SD ‐ TC            68 EAST PIKE STREET 101                                                CANONSBURG         PA      15317
CANONCITO AT APACHE CANYON MWA             PO BOX 6051                                                                                                SANTA FE           NM      87502
CANONGATE CONDOMINIUM ASSOCIATION, INC.    8000 LAGOS DE CAMPO BOULEVARD                                                                              TAMARAC            FL      33321
CANONSBURG BORO                            CANONSBURG BORO ‐ COLLEC            68 EAST PIKE STREET 101                                                CANONSBURG         PA      15317
CANONSBURG‐HOUSTON JOINT SEWER AUTHORITY   68 EAST PIKE STREET                 SUITE 103                                                              CANONSBURG         PA      15317
CANOPIUS US INSURANCE INC                  10150 YORK RD 5TH FLOOR                                                                                    HUNT VALLEY        DE      21030




                                                                                                              Page 139 of 998
                                     19-10412-jlg                 Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                143 of 1004
Creditor Name                             Address1                            Address2                                     Address3                                City              State   Zip        Country
CANRIGHT CONSTRUCTION LLC                 4221 23RD AVE WEST                                                                                                       SEATTLE           WA      98199
CANTAMAR HOMEOWNERS ASSOCIATION, INC      18001 OLD CUTLER RD SUITE 643       C/O T & G MANAGEMENT SERVICES, INC.                                                  PALMETTO BAY      FL      33157
CANTEEN REFRESHMENT SERVICES              FILE 50196                                                                                                               LOS ANGELES       CA      90074‐0196
CANTERBERRY CROSSING MASTER ASSOC         19751 E MAIN ST STE 275                                                                                                  PARKER            CO      80138
CANTERBURY HOMEOWNERS ASSOCIATION, INC    PO BOX 1305                                                                                                              RIDGELAND         MS      39158
CANTERBURY TOWN                           CANTERBURY TOWN‐TAX COLL            1 MUNICIPAL DRIVE                                                                    CANTERBURY        CT      06331
CANTERBURY TOWN                           CANTERBURY TOWN‐TAX COLL            P.O. BOX 500                                                                         CANTERBURY        NH      03224
CANTERBURY WOODS HOMEOWNERS ASSOCIATION   1216 APPLE RIDGE COURT                                                                                                   SOUTH BEND        IN      46614
CANTERBURY, CHRISTOPHER                   ADDRESS ON FILE
CANTEX ROOFING & CONSTRU                  305 LIBERTY DR                                                                                                           IDALOU            TX      79329
CANTEY HANGER LLP                         600 W 6TH ST, SUITE 300                                                                                                  FORT WORTH        TX      76102
CANTIN, ASHLEY                            ADDRESS ON FILE
CANTLEY, KARENA                           ADDRESS ON FILE
CANTON AREA S.D./CANTON                   CANTON AREA SD ‐ TAX COL            PO BOX 160 (LOCK BOX)                                                                MANSFIELD         PA      16933
CANTON AREA S.D./LEROY T                  CANTON AREA SD ‐ TAX COL            PO BOX 160 (LOCK BOX)                                                                MANSFIELD         PA      16933
CANTON AREA S.D./MCINTYR                  CANTON AREA SD ‐ TAX COL            PO BOX 160 (LOCK BOX)                                                                MANSFIELD         PA      16933
CANTON BORO                               CANTON BORO ‐ TAX COLLEC            118 TROY STPOB 7                                                                     CANTON            PA      17724
CANTON CARPETS INC                        JEFF RAMSEY                         22650 INTERSTATE 20                                                                  WILLS POINT       TX      75159
CANTON CHARTER TOWNSHIP                   1150 S CANTON CENTER RD                                                                                                  CANTON            MI      48188
CANTON CHARTER TOWNSHIP                   CANTON TOWNSHIP ‐ TREASU            PO BOX 87010                                                                         CANTON            MI      48187
CANTON CITY ‐ COLLECTOR                   PO BOX 231                                                                                                               CANTON            MO      63435
CANTON CS (CMBD TNS)                      CANTON CS (CMBD TNS)‐COL            P.O. BOX 399                                                                         CANTON            NY      13617
CANTON FENCE CO INC                       1219 WASHINGTON ST                                                                                                       STOUGHTON         MA      02072
CANTON TOWN                               CANTON TOWN ‐ TAX COLLEC            4 MARKET STREET                                                                      CANTON            CT      06019
CANTON TOWN                               CANTON TOWN ‐ TAX COLLEC            801 WASHINGTON STREET                                                                CANTON            MA      02021
CANTON TOWN                               CANTON TOWN ‐ TAX COLLEC            94 TURNER STREET                                                                     CANTON            ME      04221
CANTON TOWN                               CANTON TOWN ‐ TAX COLLEC            P O BOX 987, CITY HALL                                                               CANTON            NC      28716
CANTON TOWN                               CANTON TOWN‐TAX COLLECTO            60 MAIN ST                                                                           CANTON            NY      13617
CANTON TOWNSHIP                           MICHELE DEEGHAN‐TAX COLL            207 SEELEY ROAD                                                                      CANTON            PA      17724
CANTON TOWNSHIP                           SHAREN MOSIER ‐ TAX COLL            1265 WEST CHESTNUT STREE                                                             WASHINGTON        PA      15301
CANTOR FITZGERALD & CO.                   ATTN: GENERAL COUNSEL               110 EAST 59TH STREET                         4TH FLOOR                               NEW YORK          NY      10022
CANTRELL ROOFING LLC                      1610 VZ CR 2511                                                                                                          CANTON            TX      75103
CANTRELL, JESSE                           ADDRESS ON FILE
CANTRES, INC.                             JAVIER CANTRES                      P.O. BOX 232                                                                         ORELAND           PA      19075
CANTRILL CLARK                            15 GARRETT AVE                                                                                                           ROSEMONT          PA      19010
CANTU, FELICIA                            ADDRESS ON FILE
CANTU, HERIBERTO                          ADDRESS ON FILE
CANTU, JOSE                               ADDRESS ON FILE
CANTUA INS AGENCY                         786 REDWOOD DR                                                                                                           GARBEVILLE        CA      95542
CANTWELL, EAMON                           ADDRESS ON FILE
CANUL, SUSAN                              ADDRESS ON FILE
CANUSO, DAVID                             ADDRESS ON FILE
CANYON
CANYON APPRAISAL                          12702 WHISPER CREEK CV                                                                                                   DRAPER            UT      84020
CANYON CAPITAL ADVISORS LLC               MR. MITCHELL RALPH JULIS, MBA       CO‐FOUNDER & CO‐CHIEF INVESTMENT OFFICER     2000 AVENUE OF THE STARS 11TH FLOOR     LOS ANGELES       CA      90067‐4732
CANYON COUNTY TREASURER                   111 N 11TH AVE STE 240                                                                                                   CALDWELL          ID      83605
CANYON COUNTY TREASURER                   PO BOX 1010                                                                                                              CALDWELL          ID      83606
CANYON CREEK PARK LLC                     2860 FALLING BROOK WAY                                                                                                   BOISE             ID      83706
CANYON CREST HOA                          9362 EAST RAINTREE DRIVE                                                                                                 SCOTTSDALE        AZ      85260
CANYON GATE AT NORTHPOINTE OA INC         19522 DEL NORTE CANYON DR                                                                                                TOMBALL           TX      77377
CANYON GATE MASTER ASSOCIATION            8290 ARVILLE ST                                                                                                          LAS VEGAS         NV      89139
CANYON HILL IRR DIST                      CANYON HILL IRR DIST                PO BOX 448                                                                           NAMPA             ID      83653
CANYON INSURANCE ASSOC                    1507 B 4TH AVENUE                                                                                                        CANYON            TX      79015
CANYON ISLES HOA                          2400 CENTREPARK W DRIVE 175                                                                                              WEST PALM BEACH   FL      33409
CANYON LAKE INSURANCE                     P O BOX 2207                                                                                                             CANYON LAKE       TX      78133
CANYON LAKE PROPERTY OWNERS ASSOCIATION   31512 RAILROAD CANYON ROAD                                                                                               CANYON LAKE       CA      92857
CANYON LANDS INS                          3654 N POWER RD 146                                                                                                      MESA              AZ      85215
CANYON MEADOWS MUTUAL WATER COMPANY       PO BOX 453                                                                                                               BODFISH           CA      93205
CANYON MEADOWS PROPERTY OWNERS ASSOC      PO BOX 206                                                                                                               BODFISH           CA      93205
CANYON PINES HOMEOWNERS ASSOC             848 TANAGER ST  SUITE M                                                                                                  INCLINE VILLAGE   NV      89451
CANYON VIEW LIMITED                       9265 GLENOAKS BLVD                                                                                                       SUN VALLEY        CA      91352
CANZE CONSTRUCTION                        8502 SEYMOUR RD                                                                                                          OWOSSO            MI      48867
CAO LIMIN AND LIU QIUXIA                  JOSEPH Y. HONG                      HONG LAW OFFICES LIMITED                     10781 WEST TWAIN AVENUE #100            LAS VEGAS         NV      89135
CAP CLAIMS PUB ADJ & J                    IGLESIAS & Y TORRES                 19720 SW 114TH AVE                                                                   MIAMI             FL      33157
CAPAC VILLAGE                             CAPAC VILLAGE ‐ TREASURE            131 N MAIN ST ‐ BOX 218                                                              CAPAC             MI      48014
CAPACITY INS CO                           3700 COCONUT CRK PKWY                                                                                                    COCONUT CREEK     FL      33066
CAPAX                                     PO BOX 3231                                                                                                              MODESTO           CA      95353
CAPAX GLOBAL LLC                          ATTN: GENERAL COUNSEL               410 NORTH MICHIGAN AVENUE                    SUITE 650                               CHICAGO           IL      60611
CAPAX GLOBAL LLC                          ATTN: JERRY HAWK                    410 NORTH MICHIGAN AVENUE                    SUITE 650                               CHICAGO           IL      60611
CAPE CHARLES TOWN                         2 PLUM ST                                                                                                                CAPE CHARLES      VA      23310




                                                                                                         Page 140 of 998
                                         19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                   Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          144 of 1004
Creditor Name                               Address1                                    Address2                                       Address3        City                 State   Zip          Country
CAPE ELIZABETH TOWN                         CAPE ELIZABETH TN‐COLLEC                    320 OCEAN HOUSE RD                                             CAPE ELIZABETH       ME      04107
CAPE FEAR PUBLIC UTILITY AUTHORITY          235 GOVERNMENT CENTER DRIVE                                                                                WILMINGTON           NC      28403
CAPE GIRARDEAU COUNTY                       CAPE GIRARDEAU CO. ‐ COL                    1 BARTON SQ, SUITE 303                                         JACKSON              MO      63755
CAPE HORN MAINTENANCE CO                    PO BOX 87                                   7849 FIR ST                                                    CONCRETE             WA      98237
CAPE ISLANDS BUILDING & RESTORATION         CAPE ISLANDS CARPET CARE & RESTORATION      611 NEW ROAD                                                   SOMERS POINT         NJ      08244
CAPE MAY CITY                               CAPE MAY CITY ‐ TAX COLL                    643 WASHINGTON STREET                                          CAPE MAY             NJ      08204
CAPE MAY POINT BORO                         CAPE MAY POINT BORO ‐COL                    PO BOX 490                                                     CAPE MAY POINT       NJ      08212
CAPE ROYALE POA                             6 SALES DRIVE                                                                                              COLDSPRING           TX      77331
CAPE ROYALE UD                              CAPE ROYALE UD ‐ TAX COL                    1330 N CAPE ROYALE DR                                          COLDSPRING           TX      77331
CAPE SABLE LAKES ASSOCIATION, INC.          6704 LONE OAK BLVD                                                                                         NAPLES               FL      34109
CAPE VINCENT TOWN                           CAPE VINCENT TN ‐ COLLEC                    P.O. BOX 915                                                   CAPE VINCENT         NY      13618
CAPE VINCENT VILLAGE                        CAPE VINCENT VILLAGE ‐ C                    PO BOX 337                                                     CAPE VINCENT         NY      13618
CAPENTER APPRAISAL SERVICE INC              PO BOX 562                                                                                                 HOPE MILLS           NC      28348
CAPERS, APRIL                               ADDRESS ON FILE
CAPERS, ASHLEY                              ADDRESS ON FILE
CAPEZIO CONTRACTORS INC                     8550 VETERANS HWY                                                                                          MILLERSVILLE         MD      21108
CAPGEMINI U.S. LLC                          ATTN: GENERAL COUNSEL                       623 FIFTH AVENUE, 33RD FLOOR                                   NEW YORK             NY      10022
CAPITAL ADJUSTERS, LLC                      8530 SW 124 AVE SUITE 103                                                                                  MIAMI                FL      33183
CAPITAL AIR SOLUTIONS IN                    7349 PINE VALLEY DR                                                                                        HIALEAH              FL      33015
CAPITAL APPRAISAL LLC                       3748 HEARTLAND DR                                                                                          BISMARCK             ND      58503
CAPITAL APPRAISAL SERVICES INC              12995 S CLEVELAND AVE STE 251                                                                              FORT MYERS           FL      33907
CAPITAL CITY APPRAISAL SERVICES LLC         PO BOX 1323                                                                                                MADISON              GA      30650
CAPITAL CITY TREE                           SERVICE                                     1627 LORANCE DR                                                LITTLE ROCK          AR      72206
CAPITAL CONST SERVS INC                     130 BUFORD RD                                                                                              RICHMOND             VA      23235
CAPITAL CONSTRUCTION                        & LISA DRESSLER                             406 GATEWAY BLVD                                               BURNSVILLE           MN      55337
CAPITAL CONSTRUCTION                        720 CHANEY COVE                                                                                            COLLIERVILLE         TN      38017
CAPITAL CONSTRUCTION                        SERVICES LLC                                10232 VALE ST                                                  COON RAPIDS          MN      55433
CAPITAL CONSTRUCTION LLC                    406 GATEWAY BLVD                                                                                           BURNSVILLE           MN      55337
CAPITAL CONSTRUCTION SERVICES, INC.         601 MOOREFIELD PARK DRIVE                                                                                  N. CHESTERFIELD      VA      23236
CAPITAL DEVELOPMENT GROUP INC.              TAMI HINSON MORRISON                        P. O. BOX 519                                                  GILLETTE             WY      82718
CAPITAL EQUITY MANAGEMENT GROUP, INC.       PO BOX 1747                                                                                                MODESTO              CA      95353
CAPITAL INS                                 1940 NE 163RD STREET                                                                                       N MIAMI BEACH        FL      33162
CAPITAL INS & FIN SRVCS                     5808 HWY 90 W STE F                                                                                        THEODORE             AL      36582
CAPITAL INS AGENCY                          6322 SOVEREIGN 248                                                                                         SAN ANTONIO          TX      78229
CAPITAL INSURANCE GROUP                     P O  BOX 2093                                                                                              MONTEREY             CA      93940
CAPITAL ONE NATIONAL ASSOCIATION            1680 CAPITAL ONE DRIVE                                                                                     MCLEAN               VA      22102
CAPITAL PALMETTO                            BUILDERS LLC                                160 DAHLIA ST                                                  LEXINGTON            SC      29072
CAPITAL PREMIUM FINANCE INC.                2931 KERRY FOREST PKWY STE 103                                                                             TALLAHASSEE          FL      32309
CAPITAL PROPERTY RECOVERY, LLC              29679 LEXINGTON STREET                                                                                     EASTON               MD      21601
CAPITAL REALTY ADVISORS INC                 600 SANDTREE DRIVE STE 109                                                                                 PALM BEACH GARDENS   FL      33403
CAPITAL RECOVERY SYSTEMS, INC.              750 CROSS POINTE RD, SUITE S                                                                               GAHANNA              OH      43230
CAPITAL REGION WATER                        BILLING & COLLECTIONS UNIT                  100 PINE STREET                                                HARRISBURG           PA      17103
CAPITAL RESTORATION LLC                     SUITE 7                                     819 PICKENS INDUSTRIAL D                                       MARIETTA             GA      30062
CAPITAL ROOFING LLC                         DIEGO VAZQUEZ                               2805 BUSHFIELD DR.                                             PIERRE               SD      57501
CAPITAL ROOFING SOLUTIONS, LLC              JONATHAN WHITEHEAD                          2600 LONGHILLS RD. E  1206                                     BENTON               AR      72019
CAPITAL TITLE OF TEXAS                      715 DISCOVERY BLVD., STE. 205                                                                              CEDAR PARK           TX      78613
CAPITAL TITLE SERVICES, INC.                33 CALLE RESOLUCION, SUITE 302                                                                             SAN JUAN             PR      00920‐2727
CAPITALWORX FINANCIAL                       213 PRESERVATION DR                                                                                        SAVANNAH             GA      31419
CAPITOL APPRAISAL SERVICE                   PO BOX 6409                                                                                                FOLSOM               CA      95763
CAPITOL CITY ROOFING LLC                    1520 ANN STREET                                                                                            MONTGOMERY           AL      36107
CAPITOL COFFEE SYSTEMS INC                  1113 CAPITAL BLVD                                                                                          RALEIGH              NC      27603
CAPITOL COUNTY MUTUAL                       12115 LACKLAND RD                                                                                          ST LOUIS             MO      63146
CAPITOL COUNTY MUTUAL                       FIRE INSURANCE                              12115 LACKLAND RD                                              ST LOUIS             MO      63146
CAPITOL INDEMNITY CORP                      1600 ASPEN COMMONS                                                                                         MIDDLETON            WI      53562
CAPITOL INS SRVCS                           P O BOX 590                                                                                                EAGLE PASS           TX      78853
CAPITOL INSURANCE CO                        PO BOX 5900                                                                                                MADISON              WI      53705
CAPITOL PREFERRED INS                       555 CORPORATE DR                                                                                           KALISPELL            MT      59901
CAPITOL PREFERRED INS CO                    4700 140TH AVE N STE 106                                                                                   CLEARWATER           FL      33762
CAPITOL PREFERRED INS CO                    ATTN PAYMENT PROCESSING                     4700 140TH AVE N STE 106                                       CLEARWATER           FL      33762
CAPITOL PREFERRED INS CO                    CTR                                         PO BOX 2057                                                    KALISPELL            MT      59903
CAPITOL PREFERRED INS INC                   P O BOX 31156                                                                                              TAMPA                FL      33631
CAPITOL ROOFING & SERVICES                  THE SMG GROUP INC.                          DBA CAPITOL ROOFING & SERVICES                 217 FM 2738     ALAVARADO            TX      76009
CAPITOL ROOFING INC                         6540 SOUTH COLLEGE AV                                                                                      FORT COLLINS         CO      80525
CAPITOL ROOFING INC.                        805 E. FOX FARM ROAD                                                                                       CHEYENNE             WY      82007
CAPITOL SPECIALTY INS CO                    118 W. PINE ST                                                                                             CENTRALIA            WA      98531
CAPITOL SQUARE HOME OWNERS ASSOCIATION      2800 W. STATE ROAD 84, STE 118                                                                             FT. LAUDERDALE       FL      33312
CAPITOL WEST INSURANCE                      11756 VALLEY BLVD                                                                                          EL MONTE             CA      91732
CAPLAN, JOAN                                ADDRESS ON FILE
CAPLIN & COMP LLC INS                       1001 FARMINGTON AVE                                                                                        WEST HARTFORD        CT      06107
CAPLING, ANGELA                             ADDRESS ON FILE




                                                                                                                     Page 141 of 998
                                           19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           145 of 1004
Creditor Name                                 Address1                                   Address2                                      Address3     City             State   Zip          Country
CAPPADONA, STACIE                             ADDRESS ON FILE
CAPPS ROOFING INC                             ANGELA L PUCEK‐CAPPS                       P O BOX 8053                                               HOBE SOUND       FL      33475
CAPRA, JOHN                                   ADDRESS ON FILE
CAPRI COVE HOMEOWNERS ASSOCIATION, INC.       234 CAPRI COVE PLACE                                                                                  SANFORD          FL      32771
CAPRI INSTALLATION GROUP, LLC                 JEREMY GERVASINI                           207 WINDSOR RD                                             ROBBINSVILLE     NJ      08691
CAPRICE, RONALD                               ADDRESS ON FILE
CAPROCQ REGENCY NC LLC                        PO BOX 3546                                                                                           LITTLE ROCK      AR      72203
CAPRON TOWN                                   CAPRON TOWN ‐ TREASURER                    22688 MAIN STREET                                          CAPRON           VA      23829
CAPSTONE BROSCONTRACTING                      216 N RIVER RIDGE CIRCLE                                                                              BURNSVILLE       MN      55337
CAPSTONE CONSTRUCTION CO. INC                 2917 E. FRANCIS AVE                                                                                   SPOKANE          WA      99208
CAPSTONE CONTRACTING SERVICES, INC            ROBERT E HILL                              5120 S. FLA AVE. STE. 325                                  LAKELAND         FL      33813
CAPSTONE INS LLC                              633 ASBURY DR STE C                                                                                   MANDEVILLE       LA      70471
CAPSTONE INSURANCE LLC                        3333 W NAPOLEON AVE 102                                                                               METAIRIE         LA      70001
CAPSTONE PROPERTY SERVICES (CPS)              PO BOX 330487                                                                                         WEST HARTFORD    CT      06133
CAPSTONE PROPERTY SERVICES LLC                1 WEST WALNUT AVE                                                                                     MERCHANTVILLE    NJ      08109
CAPT COOL & TECH SERV                         208 W SHADOWBEND                                                                                      FRIENDSWORTH     TX      77546
CAPTAINS COVE GOLF & YACHT CLUB, INC          3370 CAPTAINS CORRIDOR                                                                                GREENBACKVILLE   VA      23356
CAPTAINS GRANT HOA, INC.                      C/O LEGUM & NORMAN                         12000 OLD VINE BLVD. SUITE 114                             LEWES            DE      19958
CAPTAINS GRANT HOA, INC.                      C/O LEGUM & NORMAN                         50 CASCADE LANE                                            REHOBOTH BEACH   DE      19971
CAPTIANS POINTE SERVICE CORPORATION, INC      761 VISCAYA BLVD                                                                                      ST. AUGUSTINE    FL      32086
CAPUANO CONSTRUCTION INC                      STE 120                                    2644 CAPITOL TRAIL                                         NEWARK           DE      19711
CAPUTO, MICHAEL                               ADDRESS ON FILE
CARABALLO, SHEINA                             ADDRESS ON FILE
CARASSAI, NANCY                               ADDRESS ON FILE
CARBON COUNTY                                 CARBON COUNTY ‐ TREASURE                   PO BOX 828                                                 RED LODGE        MT      59068
CARBON COUNTY                                 CARBON COUNTY ‐TREASURER                   751 EAST 100 N SUITE 140                                   PRICE            UT      84501
CARBON COUNTY TAX CLAIM BUREAU                COURTHOUSE ANNEX                           PO BOX 37                                                  JIM THORPE       PA      18229‐0037
CARBON COUNTY TREASURER                       PO BOX 7                                                                                              RAWLINS          WY      82301
CARBON COUNTY TREASURER                       PO BOX 828                                                                                            RED LODGE        MT      59068
CARBON EMERY INSURANCE                        147 W. MAIN ST                                                                                        PRICE            UT      84501
CARBON TOWNSHIP                               CARBON TWP ‐ TAX COLLECT                   2339 WILDLIFE LANE                                         SAXTON           PA      16678
CARBONDALE AREA S.D./FEL                      CARBONDALE SD ‐ TAX COLL                   154 FARVIEW ST                                             CARBONDALE       PA      18407
CARBONDALE CITY                               CARBONDALE CITY ‐ COLLEC                   1 N MAIN ST  MUNI BLDG                                     CARBONDALE       PA      18407
CARBONDALE CITY SCHOOL D                      CARBONDALE CITY SD ‐ COL                   1 N MAIN ST MUNI BLDG                                      CARBONDALE       PA      18407
CARBONDALE TOWNSHIP                           CARBONDALE TWP ‐ TAX COL                   117 WALKER ST                                              CHILDS           PA      18407
CARDENAS LAW GROUP LLC                        2300 W 84TH ST 203                                                                                    HIALEAH          FL      33016
CARDENAS LAW GROUP LLC                        829 NE 79TH STREET                                                                                    MIAMI            FL      33138
CARDENAS, JOHN PAUL                           ADDRESS ON FILE
CARDIAC HILL ASSOCIATION                      276 OLD SUNRISE ACRES RD                                                                              SUNRISE BEACH    MO      65079
CARDINAL AGENCY                               4652 A HAYGOOD ROAD                                                                                   VIRGINIA BEACH   VA      23455
CARDINAL APPRAISAL                            SERVICES INC                               PO BOX 120                                                 DELPHI           IN      46923
CARDINAL CATASTROPHE                          SERVICES INC                               PO BOX 723                                                 EDWARDSVILLE     IL      62025
CARDINAL CATASTROPHE SERVICES                 214 HILLSBORO AVE                          PO BOX 723                                                 EDWARDSVILLE     IL      62025
CARDINAL FOREST UNIT OWNERS ASSOCIATION       4330 PRICE WILLIAM PARKWAY, SUITE 201                                                                 WOODBRIDGE       VA      22192
CARDINAL LIEN SERVICES                        P. O. BOX 75210                                                                                       FORT THOMAS      KY      41075
CARDINAL RESTORATION LTD                      122 VERONICA LANE                                                                                     LANSDALE         PA      19446
CARDONA, RAY                                  ADDRESS ON FILE
CARDONAS INS                                  726 GROSS RD                                                                                          MESQUITE         TX      75149
CARDOSA INS                                   3350 SW 148TH AVE 110                                                                                 MIRAMAR          FL      33027
CARDOSO INS AGENCY INC                        374 DARTMOUTH ST                                                                                      NEW BEDFORD      MA      02740
CARDWELL BUILT                                CONSTRUCTION LLC                           6188 W 00 NS                                               KOKOMO           IN      46901
CARDWELL, MICHELE                             ADDRESS ON FILE
CARE PROVIDERS INS BKRS                       26441 CROWN VALLEY PKWY                    SUITE 200                                                  MISSION VIEJO    CA      92691
CAREMASTER LLC                                601 DEXTER ST                                                                                         GREENVILLE       NC      27834
CAREY INSURANCE AGENCY                        LLC                                        203 NE 8TH AVE                                             OCALA            FL      34470
CAREY LAW, LLC                                KATHLEEN E. CAREY                          1880 SILAS DEANE HWY SUITE 203B                            ROCKY HILL       CT      06067
CAREY TOWN                                    CAREY TWN TREASURER                        4966 W. SPRUCE ROAD                                        HURLEY           WI      54534
CARI INS AGENCY                               12890 NW 7TH AVE                                                                                      MIAMI            FL      33168
CARIB SOLAR TECH                              3649 ALTONA WELGUNST                                                                                  SAINT THOMAS     VI      802
CARIBBEAN ALLIANCE INS                        PO BOX 191899                                                                                         SAN JUAN         PR      919
CARIBBEAN BATTERY                             8525 LINDBERG BAY STE 13                                                                              SAINT THOMAS     VI      802
CARIBE CONSTRUCTION INC                       17304 WALKER AVE STE 108                                                                              MIAMI            FL      33157
CARIBOU CITY                                  CARIBOU CITY ‐TAX COLLEC                   25 HIGH STREET                                             CARIBOU          ME      04736
CARIBOU COUNTY                                CARIBOU COUNTY ‐ TREASUR                   PO BOX 507                                                 SODA SPRINGS     ID      83276
CARICOFE GENERAL CONSTRUCTION                 GARY LEE CARICOFE                          15131 BLAYTON LANE                                         LANEXA           VA      23089
CARIDAD ALONSO‐PEREZ                          MORALES & CARIDAD MUNOZ                    9411 SW 64TH TER                                           MIAMI            FL      33173
CARILLON ADULT MASTER ASSOCIATION             21146W SOUTH CARILLON DRIVE                                                                           BUFFALO GROVE    IL      60544
CARILLON ADULT MASTER ASSOCIATION             21146W SOUTH CARILLON DRIVE                                                                           PLAINFIELD       IL      60544
CARILLON LAKES HOMEOWNERS ASSOCIATION         750 W. LAKE COOK ROAD, SUITE 190                                                                      BUFFALO GROVE    IL      60089
CARILLON NORTH HOMEOWNERS ASSOC               2411 CARILLON DR                                                                                      GRAYSLAKE        IL      60030




                                                                                                                     Page 142 of 998
                                        19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         146 of 1004
Creditor Name                              Address1                                    Address2                                     Address3                               City             State   Zip     Country
CARIOTI, JULIA                             ADDRESS ON FILE
CARK & TREVITHICK                          ATTN: ALEXANDER C. MCGILVRAY, JR. ESQ.      800 WILSHIRE BOULEVARD, 12TH FLOOR                                                  LOS ANGELES      CA      90017
CARL BEKOFSKE TRUSTEE                      400 N SAGINAW ST STE 331                                                                                                        FLINT            MI      48502
CARL BRODERICK BROWN                       147 THIBODEAUX RD                                                                                                               FLORIEN          LA      71429
CARL CATAUDELLA & CARRIE                   CATAUDELLA                                  3120 NW 37TH ST                                                                     GAINSVILLE       FL      32605
CARL DAVIDSON                              ADDRESS ON FILE
CARL E. DANGIO, JR.                        ADDRESS ON FILE
CARL HUTT JR.                              ADDRESS ON FILE
CARL JUNCTION                              CARL JUNCTION CITY ‐ COL                    PO BOX 447                                                                          CARL JUNCTION    MO      64834
CARL L BEKOFSKE                            ADDRESS ON FILE
CARL M BATES TRUSTEE                       CHAPTER 13 TRUSTEE                          PO BOX 1819                                                                         RICHMOND         VA      23218
CARL M EXNER                               1204 CR 135                                                                                                                     LINCOLN          TX      78948
CARL PERRY CONSTRUCTION LLC                CARLTON PERRY                               CARLTON PERRY                                1140 E CANTER CT AND P.O. BOX 1256     SISTERS          OR      97759
CARL TULEY ROOFING                         CARL TULEY                                  1201 S. TRINITY STREET                                                              DECATUR          TX      76234
CARL W. SWENSEN AGENCY                     405 MAIN ST                                                                                                                     TOMS             NJ      08753
CARL WHITTLE & PAULA                       WHITTLE                                     4505 LAKE FOREST CIR                                                                PAPILLION        NE      68133
CARL, ROBERT                               ADDRESS ON FILE
CARLA GARIA BUFFALO TOWNSHIP               TAX COLLECTOR                               395 KEPPLE RD                                                                       SARVER           PA      16055
CARLA NICHOLSON                            ADDRESS ON FILE
CARLA PALMER & DAVID                       ADDRESS ON FILE
CARLA ROBBINS                              ADDRESS ON FILE
CARLA ROYSTON                              ADDRESS ON FILE
CARLA YVETTE BROWN, ET AL.                 ROBERT E. RAY                               REHMAN A. BHALESHA                           1177 WEST LOOP SOUTH, STE 1180         HOUSTON          TX      77027
CARLA ZYLIUS &                             ADDRESS ON FILE
CARLETON VILLAGE                           CARLETON VILLAGE ‐ TREAS                    PO BOX 376                                                                          CARLETON         MI      48117
CARLIN HOMEOWNERS ASSOCIATION, INC.        PO BOX 5302                                                                                                                     ALOHA            OR      97006
CARLINS ROOFING & REPAIR, LLC              TIMOTHY M. CARLIN                           2824 IVANHOE ROAD                                                                   BETHLEHEM        PA      18017
CARLISE INS                                1810 E MAIN                                                                                                                     ALICE            TX      78332
CARLISLE BORO                              CARLISLE BORO ‐ TAX COLL                    53 WEST SOUTH STREET                                                                CARLISLE         PA      17013
CARLISLE CITY                              CITY OF CARLISLE ‐ CLERK                    107 E CHESTNUT ST                                                                   CARLISLE         KY      40311
CARLISLE COUNTY                            CARLISLE COUNTY ‐ SHERIF                    PO BOX 487                                                                          BARDWELL         KY      42023
CARLISLE GROUP                             544 JEFFERSON AVENUE                                                                                                            SCRANTON         PA      18510
CARLISLE GROUP, INC.                       ATTN: GENERAL COUNSEL                       544 JEFFERSON AVENUE                                                                SCRANTON         PA      18510
CARLISLE INSURANCE                         AGENCY                                      500 NORTH WATER ST 900                                                              CORPUS CHRISTI   TX      78401
CARLISLE MCNELLIE RINI                     24755 CHAGRIN BV STE 200                                                                                                        CLEVELAND        OH      44122
CARLISLE MCNELLIE RINI KRAMER              & ULRICH CO LPA                             24755 CHAGRIN BLVD SUITE 200                                                        BEACHWOOD        OH      44122
CARLISLE MCNELLIE RINI KRAMER              & ULRICH CO LPA                             24755 CHAGRIN BLVD SUITE 200                                                        CLEVELAND        OH      44122
CARLISLE S.D./ MT HOLLY                    CARLISLE AREA SD ‐ COLLE                    406 N. WALNUT ST                                                                    MT HOLLY SPRGS   PA      17065
CARLISLE S.D./CARLISLE B                   CARLISLE BORO‐ TAX COLLE                    53 WEST SOUTH STREET                                                                CARLISLE         PA      17013
CARLISLE S.D./DICKINSON                    CARLISLE AREA SD ‐ COLLE                    1044 PINE RD                                                                        CARLISLE         PA      17015
CARLISLE S.D./NORTH MIDD                   NORTH MIDDLETON TWP ‐ TC                    2053 SPRING RD                                                                      CARLISLE         PA      17013
CARLISLE TOWN                              CARLISLE TOWN ‐ TAX COLL                    66 WESTFORD STREET                                                                  CARLISLE         MA      01741
CARLISLE TOWN                              CARLISLE TOWN‐TAX COLLEC                    PO BOX 119                                                                          CARLISLE         NY      12031
CARLISLE, COZETTE C                        ADDRESS ON FILE
CARLOS & SERGIO FRANCO                     MEDINA & DAVID FRANCO                       12646 BISCAYNE LAKE DR                                                              JACKSONVILLE     FL      32218
CARLOS A TRIAY PA                          2301 N W 87TH AVE STE 501                                                                                                       DORAL            FL      33172
CARLOS A. CURET SANTIAGO                   ADDRESS ON FILE
CARLOS ALICEA                              ADDRESS ON FILE
CARLOS AND JUDITH CORREA                   ADDRESS ON FILE
CARLOS BONILLA CARDONA                     ADDRESS ON FILE
CARLOS D JACOME                            ADDRESS ON FILE
CARLOS ELECTRIC                            PO BOX 2629                                                                                                                     FREDERIKSTED     VI      841
CARLOS FERREIRA & MIRANDOLINA              DUARTE                                      13 COLUMBINE AVE                                                                    PAWTUCKET        RI      02861
CARLOS FERRER AGENCY                       58 3RD ST                                                                                                                       ELIZABETH        NJ      07206
CARLOS J. VEGA VEGA                        ADDRESS ON FILE
CARLOS LOPEZ NEGRON                        ADDRESS ON FILE
CARLOS MARRERO                             ADDRESS ON FILE
CARLOS OLIVIA                              ADDRESS ON FILE
CARLOS P FRAUSTO ‐ 3 ‐ C CONSTRUCTION      31740 SILK VINE DRIVE                                                                                                           WINCHESTER       CA      92596
CARLOS PEREZ                               ADDRESS ON FILE
CARLOS R MARTIN JR                         ADDRESS ON FILE
CARLOS RUIZ                                ADDRESS ON FILE
CARLOS SOEGAARD                            ADDRESS ON FILE
CARLOS YZAGUIRRE &                         ADDRESS ON FILE
CARLSMITH BALL LLP                         1001 BISHOP STREET                          ASB TOWER, SUITE 2200                                                               HONOLULU         HI      96813
CARLSON APPRAISAL SERVICE                  24329 NEWBURY RD                                                                                                                GAITHERSBURG     MD      20882
CARLSON ENTERPRISES                        604 LA FOX RIVER DR                                                                                                             ALGONQUIN        IL      60102
CARLSON NORRIS & ASSOCIATES INC            1919 COURTNEY DRIVE SUITE 14                                                                                                    FORT MYERS       FL      33901
CARLSON, JULIE                             ADDRESS ON FILE
CARLSON, MILLINEA                          ADDRESS ON FILE




                                                                                                                  Page 143 of 998
                                      19-10412-jlg                Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     147 of 1004
Creditor Name                             Address1                                 Address2                                    Address3                               City                State   Zip          Country
CARLSON, SUSAN                            ADDRESS ON FILE
CARLSTADT BORO                            CARLSTADT BORO ‐ TAX COL                 500 MADISON STREET                                                                 CARLSTADT           NJ      07072
CARLTON COUNTY TREASURER                  CARLTON CO. ‐ AUD/TREASU                 PO BOX 130                                                                         CARLTON             MN      55718
CARLTON FIELDS JORDEN BURT PA             PO BOX 3239                                                                                                                 TAMPA               FL      33601
CARLTON KON AGENCY                        14090 SW FRWY 300  188                                                                                                      SUGAR LAND          TX      77478
CARLTON R GERMAN II                       95 FOLSOM AVE                                                                                                               SOMERSET            MA      02726
CARLTON REGENCY CORPORATION               FIRST SERVICE RESIDENTIAL                622 THIRD AVENUE                            16TH FLOOR                             NEW YORK            NY      10017
CARLTON TOWN                              CARLTON TOWN‐TAX COLLECT                 14341 WATERPORT CARLTON                                                            ALBION              NY      14411
CARLTON TOWN                              CARLTON TWN TREASURER                    E3303 COUNTY ROAD G                                                                KEWAUNEE            WI      54216
CARLTON TOWNSHIP                          CARLTON TOWNSHIP ‐ TREAS                 85 WELCOME RD                                                                      HASTINGS            MI      49058
CARLTON WASHINGTON                        18403 GREEN CYPRESS CT                                                                                                      CYPRESS             TX      77429
CARLYLE HOUSE ASSOCIATION, INC.           2773 S OCEAN BLVD.                                                                                                          PALM BEACH          FL      33480
CARLYLE RIDGE TOWNHOMES                   C/O 13301 S.RIDGELAND                    SUITE B                                                                            PALOS HEIGHTS       IL      60463
CARLYNTON S.D./CARNEGIE                   CARLYNTON SCHOOL DISTRIC                 102 RAHWAY RD                                                                      MCMURRAY            PA      15317
CARLYNTON S.D./CRAFTON B                  CARLYNTON SD ‐ TAX COLLE                 102 RAHWAY RD.                                                                     MCMURRAY            PA      15317
CARMACK, BARBARA                          PATTON, TIDWELL & CULBERTSON, LLP        GEOFFREY P. CULBERTSON                      2800 TEXAS BOULEVARD P.O. BOX 5398     TEXARKANA           TX      75503
CARMAN, MICHAEL                           ADDRESS ON FILE
CARMAN, TERRY                             ADDRESS ON FILE
CARMEL AT ALISO VIEJO HOMEOWNERS          23046 AVENIDA DE LA CARLOTA STE 700                                                                                         LAGUNA HILLS        CA      92653
CARMEL BACKER                             4560 NW 7TH ST                                                                                                              PLANTATION          FL      33317
CARMEL C.S. (CARMEL)                      CARMEL C.S ‐ RECEIVER OF                 60 MC ALPIN AVENUE                                                                 MAHOPAC             NY      10541
CARMEL CEN SCH (TN OF E                   CARMEL CEN SCH ‐ REC OF                  330 ROUTE 376                                                                      HOPEWELL JUNCTION   NY      12533
CARMEL CENTRAL SCH   (PA                  RECEIVER OF TAXES                        P. O. BOX 421                                                                      PATTERSON           NY      12563
CARMEL CENTRAL SCH (KENT                  CARMEL CS‐REC OF TAXES                   25 SYBILS CROSSING                                                                 CARMEL              NY      10512
CARMEL CENTRAL SCH (PUTN                  CARMEL CS‐REC OF TAXES                   P. O. BOX 421                                                                      PATTERSON           NY      12563
CARMEL MANION, ET AL.                     KAT ARIANEJAD, ESQ.                      ONE EMBARCADERO CENTER                      FIFTH FLOOR                            SAN FRANCISCO       CA      94111
CARMEL RETIREMENT CONDOMINIUM ASSOC INC   PO BOX 105302                                                                                                               ATLANTA             GA      30348‐5302
CARMEL TOWN                               CARMEL TOWN ‐ TAX COLLEC                 PO BOX 114                                                                         CARMEL              ME      04419
CARMEL TOWN                               CARMEL TOWN‐TAX COLLECTO                 60 MCALPIN AVE                                                                     MAHOPAC             NY      10541
CARMEL TOWNSHIP                           CARMEL TOWNSHIP ‐ TREASU                 661 BEECH HWY                                                                      CHARLOTTE           MI      48813
CARMEL UTILITIES                          10333 NORTH MERIDIAN ST                  SUITE 270                                                                          INDIANAPOLIS        IN      46290
CARMELINA CONDO ASSOCIATION               1334 SOUTH CARMELINA 3                                                                                                      LOS ANGELES         CA      90025
CARMELO BETANCOURT MARQUEZ                PO BOX 25066                                                                                                                SAN JUAN            PR      00928
CARMEN JOHNSON                            5211 KNOX STREET                                                                                                            PHILADELPHIA        PA      19144
CARMEN L. SANTAMARIA P.A                  10251 SW 72                              ST 104                                                                             MIAMI               FL      33173
CARMEN LAMPLE                             18 MINOT AVE                                                                                                                HAVERHILL           MA      01830
CARMEN LUBBECKE PA                        4411 BEE RIDGE RD                        223                                                                                SARASOTA            FL      34233
CARMEN MARTELL &                          ROBERTO MARTELL                          218 1ST ST                                                                         PERTH AMBOY         NJ      08861
CARMICHAEL APPRAISAL SER                  PO BOX 1330                                                                                                                 ORTING              WA      98360
CARMICHAEL INSURANCE AGY                  130 DEMPSEY AVE                                                                                                             JACKSON             GA      30233
CARMICHAELS AREA SD/CUMB                  PAMELA S. WHYEL‐TAX COLL                 100 MUNICIPAL  RD                                                                  CARMICHAELS         PA      15320
CARMICHEAL, JERI                          ADDRESS ON FILE
CARMINE BUILDERS, INC.                    P.O. BOX 429                                                                                                                GLOUCESTER POINT    VA      23062
CARMONA INSURANCE GROUP                   10682 CORAL WAY ST                                                                                                          MIAMI               FL      33165
CARMOUCHE INS                             5014 HWY 1                                                                                                                  NAPOLEONVILLE       LA      70390
CARNAHAN DEXTER PROP MANAGEMENT INC       20121 VENTURA BLVD NO 203                                                                                                   WOODLAND HILLS      CA      91364
CARNEGIE BORO                             BOROUGH OF CARNEGIE                      102 RAHWAY RD                                                                      MCMURRAY            PA      15317
CARNEGIE SELECT INS                       P O  BOX 2595                                                                                                               NEWBURY PARK        CA      91319
CARNEVALE, KAREN                          ADDRESS ON FILE
CARNEVALE, MATTHEW                        ADDRESS ON FILE
CARNEY                                    MICHEAL CARNEY                           5 EVERETT STREET                                                                   DORCHESTER          ME      02122
CARNEY & CARNEY INS AGENCY LLC            1540B SOUTH BELTLINE HWY                                                                                                    MOBILE              AL      36693
CARNEY, DAMON                             ADDRESS ON FILE
CARNEYS POINT TOWNSHIP                    CARNEYS POINT TWP ‐ COLL                 303 HARDING HIGHWAY                                                                CARNEYS POINT       NJ      08069
CARO CITY                                 CARO CITY ‐ TREASURER                    317 S STATE STREET                                                                 CARO                MI      48723
CAROGA TOWN                               CAROGA TOWN ‐ TAX COLLEC                 PO BOX 328                                                                         CAROGA LAKE         NY      12032
CAROL A HABER & ASSOCIATES LLC            PO BOX 266                                                                                                                  GREEN LANE          PA      18054
CAROL A. MCBRATNIE                        PRO SE ‐ CAROL ANN MCBRATNIE             1130 LARKMOOR BLVD,                                                                BERKLEY             MI      48072
CAROL ANN GEARINGER                       ADDRESS ON FILE
CAROL ANN SANTOS                          ADDRESS ON FILE
CAROL BOBROWSKI‐REYES &                   MIGUEL REYES                             2612 WESTBROOK DR                                                                  FRANKLIN PARK       IL      60131
CAROL BROWNE                              ADDRESS ON FILE
CAROL COMBS &                             SHAUN THOMAS                             1332 NE 45TH ST                                                                    OAKLAND PARK        FL      33334
CAROL GUIDRY                              ADDRESS ON FILE
CAROL HALPERN‐COHEN REAL ESTATE           7915 STARBURST DRIVE                                                                                                        PIKESVILLE          MD      21208
CAROL LAMB & DONALD LAMB                  ADDRESS ON FILE
CAROL LOOMIS                              ADDRESS ON FILE
CAROL M WARNER                            CAROL M. WARNER, PRO SE
CAROL NEWMAN REALTY INC                   6434 PUNTA ROSA DR                                                                                                          DELRAY BEACH        FL      33446
CAROL S. KEY                              SANFORD PARKE                            LAW OFFICES OF SANFORD PARKE                1745 W. ORANGEWOOD AVE., STE. 119      ORANGE              CA      92868




                                                                                                             Page 144 of 998
                                        19-10412-jlg              Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           148 of 1004
Creditor Name                              Address1                                      Address2                                      Address3                       City                  State   Zip          Country
CAROL TAYLOR TAX COLLECTOR                 WOOD CNTY TAX OFFICE                          301 E GOODE ST                                                               QUITMAN               TX      75783
CAROL W FARRELL                            ADDRESS ON FILE
CAROLA JEAN ODAY                           ADDRESS ON FILE
CAROLA, TODD                               ADDRESS ON FILE
CAROLE BRUNSTAD                            ADDRESS ON FILE
CAROLE HURLEY                              ADDRESS ON FILE
CAROLE JEAN JORDAN TAX COLLECTOR           PO BOX 1509                                                                                                                VERO BEACH            FL      32961
CAROLE JOHNSON                             ADDRESS ON FILE
CAROLEE A BOOZER                           ADDRESS ON FILE
CAROLINA APPRAISALS, INC.                  659 HIGHLAND PARK DRIVE                                                                                                    EDEN                  NC      27288
CAROLINA CLEANING                          NETWORK                                       5211 UNION RD                                                                GASTONIA              NC      28056
CAROLINA EAST REALTY LLC                   PO BOX 773                                                                                                                 NEW BERN              NC      28563
CAROLINA FARMERS MUTUAL                    515 A W SALISBURY ST                                                                                                       ASHEBORO              NC      27203
CAROLINA HERITAGE INS                      92 MAIN ST STE C                                                                                                           HILTON HEAD ISLAND    SC      29926
CAROLINA HERITAGE INS                      PO BOX 23405                                                                                                               HILTON HEAD ISLAND    SC      29925
CAROLINA INS CNSLTNTS                      8250 W FLAGLER ST  116                                                                                                     MIAMI                 FL      33144
CAROLINA INS GROUP OF SC                   PO BOX 2086                                                                                                                LEXINGTON             SC      29071
CAROLINA INS SERVICES                      PO BOX 1870                                                                                                                RIDGELAND             SC      29936
CAROLINA INSURERS ASSOCS                   INC OF TABOR CITY                             PO BOX 278                                                                   TABOR CITY            NC      28463
CAROLINA PEDROSO &                         HECTOR AVILA                                  7137 STEVENS AVE                                                             RICHFIELD             MN      55423
CAROLINA PROPERTY GROUP LLC                1643B SAVANNAH HWY SUITE 201                                                                                               CHARLESTON            SC      29407
CAROLINA RESTORATION PRO                   DAVIN RIERA                                   2418 ASHFORD DRIVE                                                           CONCORD               NC      28027
CAROLINA RESTORATION SVCS OF NC            3401 GATEWAY CENTRE BLVD                                                                                                   MORRISVILLE           NC      27560
CAROLINA ROOF & RESTORATION INC.           MFF LLC                                       210 INDUSTRIAL WAY DR. SUITE A                                               KERNERSVILLE          NC      27284
CAROLINA SHORES PROPERTY OWNERS ASSOC      17 LAKEVIEW CT                                                                                                             CAROLINA SHORES       NC      28467
CAROLINE AMERKHANIAN &                     SHANT KHACHADOOR                              1738 E WOODBURY RD                                                           PASADEDA              CA      91104
CAROLINE CNTY VIRGINIA DEPT                OF PUBLIC WORKS                               P O BOX 431                                                                  BOWLING GREEN         VA      22427
CAROLINE COUNTY                            CAROLINE COUNTY ‐ TREASU                      P O BOX 431                                                                  BOWLING GREEN         VA      22427
CAROLINE COUNTY                            CAROLINE COUNTY COMMISSI                      109 MARKET ST ‐ COURTHOU                                                     DENTON                MD      21629
CAROLINE COUNTY /SEMIANN                   CAROLINE COUNTY COMMISSI                      109 MARKET ST ‐ COURTHOU                                                     DENTON                MD      21629
CAROLINE COUNTY TREASURER                  109 MARKET ST. ROOM 133                                                                                                    DENTON                MD      21629
CAROLINE GIM                               9447A FIRESTONE BLVD                                                                                                       DOWNEY                CA      90241
CAROLINE PINES PROPERTY OWNERS ASSOC.      26036 SHANNON MILL DR                                                                                                      RUTHER GLEN           VA      22546
CAROLINE TOWN                              CAROLINE TOWN‐TAX COLLEC                      PO BOX 136                                                                   SLATERVILLE SPRINGS   NY      14881
CAROLYN & TROY BURRELL                     ADDRESS ON FILE
CAROLYN ALLEN AND FOR                      EST OF EARL ALLEN                             PO BOX 31                                                                    CARDALE               PA      15420
CAROLYN BANKOWSKI TRUSTEE                  CHAPTER 13 TRUSTEE                            PO BOX 8250                                                                  BOSTON                MA      02114‐0033
CAROLYN CLASS                              GROUND RENT                                   PO BOX 42113                                                                 BALTIMORE             MD      21284
CAROLYN CLASS                              TAX COLLECTOR                                 PO BOX 42113                                                                 BALTIMORE             MD      21284
CAROLYN COVE ASSOCIATION INC               4580 CAROLYN COVE LANE NORTH                                                                                               JACKSONVILLE          FL      32258
CAROLYN DELZATTO &                         PHILIP DELZATTO                               19 SEDGEWICK LN                                                              STONY BROOK           NY      11790
CAROLYN ESTATES PROPERTY OWNERS ASSOC      PO BOX 1774                                                                                                                MABANK                TX      75147
CAROLYN GREENSTEIN, ET AL.                 ELIYAHU KAPLOUN , ESQ.                        KAPLOUN LAW, P.C.                             445 E. 80TH ST., SUITE 12D     NEW YORK              NY      10075
CAROLYN JOHNSON &                          MARTIN JOHNSON                                4413 VILLAGE CREEK DR                                                        CHESTER               VA      23831
CAROLYN LAFFERTY                           HAMILTON, BURGESS, YOUNG & POLLARD, PLLC      RALPH C. YOUNG, ESQ                           P.O. BOX 959                   FAYETTEVILLE          WV      25840
CAROLYN LAIRD                              ADDRESS ON FILE
CAROLYN MACK                               ADDRESS ON FILE
CAROLYN MCFALLS                            ADDRESS ON FILE
CAROLYN NIEDERT &                          ADDRESS ON FILE
CAROLYN WELLS                              ADDRESS ON FILE
CAROON, APRIL                              ADDRESS ON FILE
CARP LAKE TOWNSHIP                         CARP LAKE TOWNSHIP ‐ TRE                      6339 E GILL RD                                                               CARP LAKE             MI      49718
CARP LAKE TOWNSHIP                         CARP LAKE TOWNSHIP ‐ TRE                      P.O.BOX 397                                                                  WHITE PINE            MI      49971
CARPENTER GANDHI PLLC                      511 W BAY STREET SUITE 367                                                                                                 TAMPA                 FL      33606
CARPENTER INS                              6623 PEARL RD                                                                                                              PARMA HGTS            OH      44130
CARPENTER LIPPS & LELAND LLP               280 PLAZA                                     280 N HIGH ST STE 1300                                                       COLUMBUS              OH      43215
CARPENTER ROOFING                          PAM J CARPENTER                               PO BOX 6054                                                                  LUBBOCK               TX      79493
CARPENTER, JASON                           ADDRESS ON FILE
CARPENTER, MIRANDA                         ADDRESS ON FILE
CARPENTRY CONSTRUCTION                     PO BOX 347                                                                                                                 KENTS HILL            ME      04349
CARPENTRY REMODELING DE                    1632 W 31ST PL                                                                                                             HIALEAH               FL      33012
CARPET & TILE STORE                        3011 OLD MOBILE AVE                                                                                                        PASCAGOULA            MS      39581
CARPET BY JERRY WILTSIE                    GERALD WILTSIE                                8460 W ROSADA WAY                                                            LAS VEGAS             NV      89149
CARPET DISTRICT INC                        533 N AZUSA AVE                                                                                                            WEST COVINA           CA      91791
CARPET EMPORIUM                            ATTN VICK                                     VICS CARPET STORE                             24497 SUNNY MEAD BLVD.         MORENO VALLEY         CA      92553
CARPET GIANT INC                           3407 GULF FREEWAY                                                                                                          HOUSTON               TX      77003
CARPET MIKES                               PO BOX 865‐860 S MAIN ST                                                                                                   LABELLE               FL      33975
CARPET ONE COMMERCIAL FLOORING             COMMERCIAL FLOORING INC                       COMMERCIAL FLOORING INC                       3418 E PERSHING BLVD           CHEYENNE              WY      82001
CARPET PLUS                                PO BOX 232                                                                                                                 LA PORTE              TX      77572
CARPET TOWN CARPET ONE                     WELLSVILLE CARPET TOWN, INC.                  1429 OLEAN PORTVILLE ROAD                                                    WESTONS MILLS         NY      14788




                                                                                                                     Page 145 of 998
                                       19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 149 of 1004
Creditor Name                              Address1                            Address2                                      Address3     City              State   Zip     Country
CARPET WORLD INC                           2840 E SAM HOUSTON PWY S                                                                       PASADENA          TX      77503
CARPET YOUR WORLD, INC                     2611 MIDDLE COUNTRY ROAD                                                                       CENTEREACH        NY      11720
CARPETS 4 U INC                            4304 E LAPALMA AVE                                                                             ANAHEIM           CA      92807
CARPETS GALORE INC                         1601 SOUTH MAIN ST                                                                             LAS VEGAS         NV      89104
CARPINELLI, JENNIFER                       ADDRESS ON FILE
CARR INSURANCE AGENCY                      601 HWY 11 N                                                                                   PICAYUNE          MS      39466
CARR, FRANK                                ADDRESS ON FILE
CARR, GREGORY                              ADDRESS ON FILE
CARR, JONATHAN                             ADDRESS ON FILE
CARR, JULIE                                ADDRESS ON FILE
CARR, RIGGS, & INGRAM, LLC                 CHARLOTTE SCHNEIDER                 PO BOX 3388                                                STUART            FL      34995
CARR, ROBERT                               ADDRESS ON FILE
CARR, SARAH                                ADDRESS ON FILE
CARR, SCOTT                                ADDRESS ON FILE
CARR, SUSAN                                ADDRESS ON FILE
CARRABASSETT VALLEY TOWN                   CARRABASSETT VALLEY‐COLL            RR 1 BOX 2138                                              CARRABASSETT      ME      04947
CARRANZA, NICOLE                           ADDRESS ON FILE
CARRASCO, ANA                              ADDRESS ON FILE
CARRASCO, ASHLEE                           ADDRESS ON FILE
CARRAWAY PROPERTY SERVICES                 CORP                                PO BOX 549                                                 MORENO VALLEY     CA      92556
CARRAWAY, FREDDIE                          ADDRESS ON FILE
CARREON, PAUL                              ADDRESS ON FILE
CARRERA, JASMINE                           ADDRESS ON FILE
CARRIAGE CROSSING II ASSOCIATION, INC.     7235 BONEVAL ROAD, SUITE 400                                                                   JACKSONVILLE      FL      32256
CARRIAGE HILLS HOMEOWNERS ASSOCIATION      PO BOX 87005                                                                                   CANTON            MI      48187
CARRIAGE LANE APPRAISALS                   654 MAIN STREET                                                                                THOMSON           GA      30824
CARRIAGE MANOR BUILDERS                    740 WALNUT ST                                                                                  DANVILLE          PA      17821
CARRIAGE RUN PROPERTY OWNERS ASSOCIATION   C/O FIRST SERVICE RESIDENTIAL       400 CAMPUS DR., SUITE 101                                  COLLEGEVILLE      PA      19426
CARRIAGE WAY COURT CONDO BLDG 5200         5200 CARRIAGE WAY DR                UNIT 216                                                   ROLLING MEADOWS   IL      60008
CARRICO MALDGEN INS                        41000 W 7 MILE RD 140                                                                          NORTHVILLE        MI      48167
CARRIE GAPPINGER                           607 E 1ST ST                                                                                   PROSPER           TX      75078
CARRIE M. WARD                             EDWIN C. COLEMAN, PRO SE            4522 UMATILLA AVE.                                         BALTIMORE         MD      21215
CARRIE OBRIEN & BRENDAN                    OBRIEN                              48 LYNNCLIFF RD                                            HAMPTON BAYS      NY      11946
CARRIE OGILVIE                             8410 E COPPER VILLAGE DR                                                                       HOUSTON           TX      77095
CARRIE SPRY                                10926 XYLITE CT NE                                                                             BLAINE            MN      55449
CARRILLO, CRISTINA                         ADDRESS ON FILE
CARRILLON HOA INC.                         4917 EHRLICH ROAD SUITE 104                                                                    TAMPA             FL      33624
CARRINGTON CONSTRUCTION                    KIMBERLY CARRINGTON                 301 S. ROGERS SUITE 103                                    WAXAHACHIE        TX      75165
CARRINGTON MORTGAGE SERVICES               LLC                                 1600 SOUTH DOUGLASS ROAD                                   ANAHEIM           CA      92806
CARRINGTON PROPERTY SERVICES, LLC          1600 SOUTH DOUGLASS ROAD                                                                       ANAHEIM           CA      92806
CARRION HOME RENOVATIONS                   PO BOX 7327                                                                                    CORPUS CRISTI     TX      78467
CARRIZALES ROOFING                         JUAN CARRIZALES                     2700 REYNOLDS                                              LAREDO            TX      78043
CARROL R HAND INS AGENCY                   PO BOX 1000                                                                                    ANAHUAC           TX      77514
CARROLL BRADFORD INC                       163 E MORSE BLVD 210                                                                           WINTER PARK       FL      32789
CARROLL BRADFORD INC &                     JOANNA B ASHLEY                     4316 QUANDO DR                                             BELLE ISLE        FL      32812
CARROLL CONSTRUCTION, LLC                  P.O. BOX 1010                                                                                  ZACHARY           LA      70791
CARROLL COUNTY                             CARROLL CO‐TAX COMMISSIO            423 COLLEGE ST ‐ ROOM 40                                   CARROLLTON        GA      30117
CARROLL COUNTY                             CARROLL COUNTY ‐ COLLECT            8 SOUTH MAIN, SUITE 2                                      CARROLLTON        MO      64633
CARROLL COUNTY                             CARROLL COUNTY ‐ SHERIFF            440 MAIN STREET                                            CARROLLTON        KY      41008
CARROLL COUNTY                             CARROLL COUNTY ‐ TAX COL            PO BOX 432                                                 BERRYVILLE        AR      72616
CARROLL COUNTY                             CARROLL COUNTY ‐ TREASUR            101 W. MAIN                                                DELPHI            IN      46923
CARROLL COUNTY                             CARROLL COUNTY ‐ TREASUR            119 SOUTH LISBON STREET                                    CARROLLTON        OH      44615
CARROLL COUNTY                             CARROLL COUNTY ‐ TREASUR            301 N. MAIN ST                                             MT CARROLL        IL      61053
CARROLL COUNTY                             CARROLL COUNTY ‐ TREASUR            605‐10 PINE ST                                             HILLSVILLE        VA      24343
CARROLL COUNTY                             CARROLL COUNTY ‐ TREASUR            PO BOX 68                                                  CARROLL           IA      51401
CARROLL COUNTY                             CARROLL COUNTY‐TAX COLLE            PO BOX 193                                                 CARROLLTON        MS      38917
CARROLL COUNTY                             CARROLL COUNTY‐TRUSTEE              625 HIGH ST ‐ SUITE 106                                    HUNTINGDON        TN      38344
CARROLL COUNTY                             COMMISSIONER OF COLLECTI            225 N CENTER ST  ROOM 10                                   WESTMINSTER       MD      21157
CARROLL COUNTY /SEMIANNU                   COMMISSIONER OF COLLECTI            225 N CENTER ST ‐ ROOM 1                                   WESTMINSTER       MD      21157
CARROLL COUNTY CHANCERY CLERK              PO BOX 60                                                                                      CARROLLTON        MS      38917
CARROLL COUNTY CLERK                       440 MAIN STREET                                                                                CARROLLTON        KY      41008
CARROLL COUNTY CLERK OF SUPERIOR           COURT                               PO BOX 1620                                                CARROLLTON        GA      30112
CARROLL COUNTY MARYLAND                    225 N CENTER ST.                    ROOM 103                                                   WESTMINSTER       MD      21157
CARROLL COUNTY TAX COLLECTOR               PO BOX 193                                                                                     CARROLLTON        MS      38917
CARROLL K STEELE INS AGY                   32 PLEASANT STREET                                                                             GLOUCESTER        MA      01930
CARROLL REALTY & INS CO                    PO BOX 278                                                                                     CARROLLTON        GA      30117
CARROLL REALTY PROPERTY MANAGEMENT INC     834 GRACE AVENUE                                                                               PANAMA CITY       FL      32401
CARROLL TOWN                               CARROLL TOWN‐ TAX COLLEC            PO BOX 497                                                 FREWSBURG         NY      14738
CARROLL TOWN                               CARROLL TOWN ‐TAX COLLEC            92 SCHOOL ROAD                                             TWIN MOUNTAIN     NH      03595
CARROLL TOWNSHIP                           CARROLL TWP ‐ TAX COLLEC            104 MAPLE AVE                                              MONONGAHELA       PA      15063




                                                                                                           Page 146 of 998
                                        19-10412-jlg            Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               150 of 1004
Creditor Name                              Address1                          Address2                                     Address3     City                State   Zip          Country
CARROLL TOWNSHIP                           CARROLL TWP ‐ TAX COLLEC          1210 MOUNTAIN VIEW ROAD                                   SHERMANSDALE        PA      17090
CARROLL TOWNSHIP                           CHRISTINA HEISEY‐TAX COL          306 MUMPER LANE                                           DILLSBURG           PA      17019
CARROLL VALLEY BORO                        CARROLL VALLEY BORO ‐ TC          P.O. BOX 241                                              FAIRFIELD           PA      17320
CARROLL, CAMILLE                           ADDRESS ON FILE
CARROLL, CHARLOTTE                         ADDRESS ON FILE
CARROLL, JOHN                              ADDRESS ON FILE
CARROLLTON                                 CARROLLTON CITY ‐ COLLEC          206 W WASHINGTON AVE                                      CARROLLTON          MO      64633
CARROLLTON CITY                            CITY OF CARROLLTON ‐ CLE          P O BOX 156                                               CARROLLTON          KY      41008
CARROLLTON COUNTY PLACE HOA, INC           2727 COUNTY PLACE DRIVE                                                                     CARROLLTON          TX      75006
CARROLLTON FARMERS BRANCH ISD              PO BOX 110611                                                                               CARROLLTON          TX      75011‐0611
CARROLLTON TOWNSHIP                        CARROLTON TOWNSHIP ‐ TRE          1645 MAPLERIDGE                                           SAGINAW             MI      48604
CARROLLTOWN BORO                           CARROLLTOWN BORO ‐ COLLE          255 ST JOSEPH ST,POB 82                                   CARROLLTOWN         PA      15722
CARROLLWOOD VILAGE PHASE I HOA, INC        4131 GUNN HWY                                                                               TAMPA               FL      33618
CARROLLWOOD VILLAGE PHASE III HOA INC      4131 GUNN HWY                                                                               TAMPA               FL      33618
CARROLTON TOWNSHIP                         1645 MAPLERIDGE                                                                             SAGINAW             MI      48604
CARSON & ASSOCIATES INC                    1310WDAISY LGATSONBATES                                                                     LITTLE ROCK         AR      72202
CARSON & CARTER ELECTRIC LLC               324 W 34TH ST                                                                               NORTH LITTLE ROCK   AR      72118
CARSON CITY                                CARSON CITY ‐ TREASURER           123 E MAIN ST ‐ BOX 340                                   CARSON CITY         MI      48811
CARSON CITY                                CARSON CITY ‐ TREASURER           201 NORTH CARSON STREET                                   CARSON CITY         NV      89701
CARSON CITY TREASURER                      201 N CARSON STREET                                                                         CARSON CITY         NV      89701
CARSON COUNTY                              CARSON COUNTY ‐ TAX COLL          P O BOX 399                                               PANHANDLE           TX      79068
CARSON COUNTY APPRAISAL                    CARSON CAD ‐ TAX COLLECT          BOX 970 /102 MAIN ST                                      PANHANDLE           TX      79068
CARSON HARBOR VILLAGE                      17701 S AVALON BLVD                                                                         CARSON              CA      90746
CARSON REAL ESTATE INC                     1114 W MAIN ST                                                                              ARTESIA             NM      88210
CARSON TOWN                                PORTAGE COUNTY TREASURER          1516 CHURCH STREET                                        STEVENS POINT       WI      54481
CARSON, ARTHUR                             ADDRESS ON FILE
CARSON, CALVIN                             ADDRESS ON FILE
CARSON, CHRISTOPHER                        ADDRESS ON FILE
CARSTENSEN, SCOTT                          ADDRESS ON FILE
CARTER COMMUNITIES, INC.                   711 CEDAR CREEK WAY                                                                         WOODSTOCK           GA      30189
CARTER CONBOY CASE BLACKMORE               MALONEY & LAIRD PC ACH            20 CORPORATE WOODS BLVD                                   ALBANY              NY      12211‐2362
CARTER COUNTY                              CARTER COUNTY ‐ COLLECTO          105 MAIN ST                                               VAN BUREN           MO      63965
CARTER COUNTY                              CARTER COUNTY ‐ SHERIFF           300 W MAIN STREET, ROOM                                   GRAYSON             KY      41143
CARTER COUNTY                              CARTER COUNTY ‐ TAX COLL          20 B SOUTHWEST RM104                                      ARDMORE             OK      73401
CARTER COUNTY                              CARTER COUNTY‐TRUSTEE             801 ELK AVE ‐ COURTHOUSE                                  ELIZABETHTON        TN      37643
CARTER COUNTY CLERK                        300 W MAIN ST RM 232                                                                        GRAYSON             KY      41143
CARTER COUNTY CLERK                        801 E ELK AVE COURTHOUSE                                                                    ELIZABETHTON        TN      37643
CARTER COUNTY TREASURER                    20 "B" STREET SW STE 104          FIRST FLOOR                                               ARDMORE             OK      73401
CARTER COUNTY TREASURER                    MARSHA COLLINS                    25 A STREET NW SUITE 105                                  ARDMORE             OK      73401
CARTER COUNTY TREASURER                    ROOM 104 COURTHOUSE BUILDING      20 B SW                                                   ARDMORE             OK      73401
CARTER ELECTRIC                            JAN L CARTER                      733 S. NANCE                                              MINDEN              NE      68959
CARTER EXCAVATING & GRADING                1000 EAST 111TH ST                                                                          CHICAGO             IL      60628‐4614
CARTER GREEN II                            1215 MAIN ST STE 121                                                                        TEWKSBURY           MA      01876
CARTER INS AGENCY                          365 W NORTHSIDE DR STE B                                                                    JACKSON             MS      39206
CARTER VALUATIONS INC                      2 MARK DR                                                                                   SMITHTOWN           NY      11787
CARTER, DARLENE                            ADDRESS ON FILE
CARTER, FREDERICK                          ADDRESS ON FILE
CARTER, JERMAINE                           ADDRESS ON FILE
CARTER, MARGARET                           ADDRESS ON FILE
CARTER, MARLYNN                            ADDRESS ON FILE
CARTER, RAVEN                              ADDRESS ON FILE
CARTER, STEPHANIE                          ADDRESS ON FILE
CARTER, SUSAN                              ADDRESS ON FILE
CARTER, TARSHA                             ADDRESS ON FILE
CARTER, TIMOTHY                            ADDRESS ON FILE
CARTER, VALERIE                            ADDRESS ON FILE
CARTERET BORO                              CARTERET BORO ‐ TAX COLL          100 COOKE AVENUE                                          CARTERET            NJ      07008
CARTERET COUNTY                            CARTERET COUNTY ‐ COLLEC          302 COURTHOUSE SQUARE                                     BEAUFORT            NC      28516
CARTERET COUNTY TAX COLLECTOR              302 COURT HOUSE SQUARE                                                                      BEAUFORT            NC      28516
CARTERET COUNTY TAX COLLECTOR              P O BOX 2189                                                                                BEAUFORT            NC      28516
CARTERET LAND DEVELOPMENT                  683 HWY 70                                                                                  WILLISTON           NC      28589
CARTERET MUNICIPAL COURT                   230 ROOSEVELT AVE                                                                           CARTERET            NJ      07008
CARTERS APPRAISAL SVC                      1342 S CATAMARAN CIR                                                                        CICERO              IN      46034
CARTERS CONSTRUCTION AND PLUMBING          OLIVER CARTER                     3119 CHRISTIE STREET                                      HOUSTON             TX      77026
CARTERS EXCAVATING & GRADING               1000 EAST 11TH ST                                                                           CHICAGO             IL      60628‐4614
CARTHAGE CEN SCH (COMBIN                   CARTHAGE CEN SCH ‐ COLLE          25059 WOOLWORTH ST.                                       CARTHAGE            NY      13619
CARTHAGE MUTUAL INS CO                     PO BOX 495                                                                                  CARTHAGE            IL      62321
CARTHAGE TOWN                              CARTHAGE TOWN ‐TAX COLLE          703A CARTHAGE ROAD                                        CARTHAGE            ME      04224
CARTHAGE TOWN OF                           CARTHAGE TOWN OF‐TAX COL          314 SPRING ST                                             CARTHAGE            TN      37030
CARTHAGE VILLAGE                           CARTHAGE VILLAGE ‐ CLERK          120 S MECHANIC ST                                         CARTHAGE            NY      13619




                                                                                                        Page 147 of 998
                                           19-10412-jlg               Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        151 of 1004
Creditor Name                                 Address1                                Address2                                       Address3     City               State   Zip     Country
CARTHAGE WATER & ELECTRIC PLANT               627 W CENTENNIAL AVE                                                                                CARTHAGE           MO      64836
CARTHAN, DONIESHA                             ADDRESS ON FILE
CARTWRIGHT, BERT                              ADDRESS ON FILE
CARTWRIGHT, CHARITY                           ADDRESS ON FILE
CARUSO, OLGA                                  ADDRESS ON FILE
CARUSO, STEPHEN                               ADDRESS ON FILE
CARUTHERS, RABONDA                            ADDRESS ON FILE
CARUTHERSVILLE                                CARUTHERSVILLE ‐ COLLECT                PO BOX 250                                                  CARUTHERSVILLE     MO      63830
CARVER COUNTY                                 CARVER COUNTY ‐ TREASURE                PO BOX 69                                                   CHASKA             MN      55318
CARVER TOWN                                   CARVER TOWN ‐ TAX COLLEC                108 MAIN STREET                                             CARVER             MA      02330
CARY CITY                                     CARY CITY‐TAX COLLECTOR                 PO BOX 69                                                   CARY               MS      39054
CARY COKER CONSTRUCTION                       INC                                     4935 STANDIFER ROAD                                         COHUTTA            GA      30710
CARY HALFACRE                                 P.O. BOX 641                                                                                        INGRAM             TX      78025
CARY RECONSTRUCTION COMPANY, LLC              2410 RELIANCE AVENUE                                                                                APEX               NC      27539
CARY RECONSTRUCTION FOR                       ACCT OF MELANIE OLIVER                  2410 RELIANCE AVE                                           APEX               NC      27539
CARY TOWN                                     CARY TWN TREASURER                      11644 HWY 73                                                PITTSVILLE         WI      54466
CARYN A CENTINI                               2 CHARITON DRIVE                                                                                    E STROUDSBURG      PA      18301
CAS CONTRACTOR                                CARLOS A. SEIJO RIVERA                  STREET G BB‐22 SANTA ELENA                                  BAYAMON            PR      00957
CASA BELLA PROPERTY MANAGEMENT INC            850 N CROOKS RD  STE 100                                                                            CLAWSON            MI      48017
CASA BELLA PROPERTY MANAGEMENT LLC            1880 HYLAN BLVD. SUITE 2R‐3                                                                         STATEN ISLAND      NY      10305
CASA BELLO CONDOMINIUMS                       815 3RD AVE S.W.                                                                                    LARGO              FL      33770
CASA CLARA CONDOMINIUM ASSOC INC              PO BOX 510299                                                                                       KEY COLONY BEACH   FL      33051
CASA FIESTA TOWNHOUSE CORP                    2000 W HAZELWOOD PKWY                                                                               PHOENIX            AZ      85015
CASA LA MESA TOWNHOMES                        1514 W TODD DRIVE                       SUITE B‐103                                                 TEMPE              AZ      85283
CASA LINDA HOMES INC                          PO BOX 260496                                                                                       CORPUS CHRISTI     TX      78426
CASA MOBIL HOME PARK                          6145 QUAIL AVE OFFICE                                                                               EL PASO            TX      79924
CASA PRIMAVERA HOA                            P. O. BOX 27066                                                                                     TUCSON             AZ      85726
CASA RIO II HOA INC                           54 WINDSOR DRIVE                                                                                    ENGLEWOOD          FL      34223
CASA VILLAGE  COA                             5217 ROANOKE DRIVE                                                                                  WELDON SPRING      MO      63304
CASABELLAS OWNERS ASSOCIATION                 38760 SKY CANYON DR                                                                                 MURRIETA           CA      92563
CASABLANCA HOA                                2900 ADAMS STREET, SUITE C‐200                                                                      RIVERSIDE          CA      92504
CASANUEVA DEVELOPMENT CORP                    717 PONCE DE LEON BLVD SUITE 220‐A                                                                  CORAL GABLES       FL      33134
CASAREZ, BENJAMIN                             ADDRESS ON FILE
CASAREZ, MARIO                                ADDRESS ON FILE
CASAS CONSTRUCTION                            5360 RARITAN WAY                                                                                    DENVER             CO      80221
CASAS ESPLENDORA HOMEOWNERS ASSN.             5832 N PLACITA ESPLENDORA                                                                           TUCSON             AZ      85718
CASCADE APPRAISAL LLC                         PO BOX 6187                                                                                         BELLEVUE           WA      98008
CASCADE CNTY                                  FARMERS MUT                             5000 9TH AVE S                                              GREAT FALLS        MT      59405
CASCADE COUNTY                                CASCADE COUNTY ‐ TREASUR                121 4TH ST N,SUITE 1A                                       GREAT FALLS        MT      59401
CASCADE IRR DIST                              KITTITAS COUNTY ‐ TREASU                205 W 5TH, ROOM 102                                         ELLENSBURG         WA      98926
CASCADE TOWNSHIP                              CASCADE TOWNSHIP ‐ TREAS                2865 THORNHILLS AVE SE                                      GRAND RAPIDS       MI      49546
CASCADE TOWNSHIP                              CASCADE TWP ‐ TAX COLLEC                10510 ROSE VALLEY RD                                        TROUT RUN          PA      17771
CASCADE VILLAGE                               CASCADE VLG TREASURER                   PO BOX 157 / 301 FIRST S                                    CASCADE            WI      53011
CASCADES AT ST LUCIE WEST RESIDENTS ASSC      3055 CARDINAL DRIVE SUITE 200                                                                       VERO BEACH         FL      32963
CASCO COAST TO COAST CONSTRUCTION             3630 IMPERIAL HIGHWAY                   SUITE 4                                                     SANTA FE SPRINGS   CA      90670
CASCO TOWN                                    CASCO TOWN‐TAX COLLECTOR                635 MEADOW ROAD                                             CASCO              ME      04015
CASCO TOWN                                    CASCO TWN TREASURER                     E3181 COUNTY ROAD A                                         ALGOMA             WI      54216
CASCO TOWNSHIP                                CASCO TOWNSHIP ‐ TREASUR                4512 MELDRUM RD                                             CASCO              MI      48064
CASCO TOWNSHIP                                CASCO TOWNSHIP ‐ TREASUR                6509 107TH AVE                                              SOUTH HAVEN        MI      49090
CASE & SONS CONST INC                         PO BOX 893                                                                                          YORBA LINDA        CA      92885
CASE CONSTRUCTION CO                          BOBBY J CASE                            2719 PECAN MANOR DRIVE                                      BAYTOWN            TX      77520
CASE TOWNSHIP                                 CASE TOWNSHIP ‐ TREASURE                P O BOX 260                                                 MILLERSBURG        MI      49759
CASE, BRANDY                                  ADDRESS ON FILE
CASE, KRISTINA                                ADDRESS ON FILE
CASE, KRYSTA                                  ADDRESS ON FILE
CASELLA VALUATION SERVICES LLC                7B OWENS LANDING COURT                                                                              PERRYVILLE         MD      21903
CASEVILLE CITY                                CASEVILLE CITY ‐ TREASUR                6767 MAIN ST ‐ BOX 1049                                     CASEVILLE          MI      48725
CASEVILLE TOWNSHIP                            CASEVILLE TOWNSHIP ‐ TRE                6767 MAIN ST                                                CASEVILLE          MI      48725
CASEY ADD CONDO ASSOC                         FOR ACCT OF C NYBERG                    PO BOX 243                                                  STILLWATER         MN      55082
CASEY AHRENT                                  PO BOX 22                                                                                           KNOBEL             AR      72435
CASEY CASTLES, LLC                            REBECCA CASEY                           1414 CRYSTAL LAKE CIR EAST                                  PEARLAND           TX      77584
CASEY COUNTY                                  CASEY COUNTY ‐ SHERIFF                  PO BOX 100                                                  LIBERTY            KY      42539
CASEY FORD &                                  MEGAN FORD                              579 MCINTOSH RD                                             ORMOND BEACH       FL      32174
CASEY INS GROUP                               626 C ADMIRAL DR 532                                                                                ANNAPOLIS          MD      21401
CASEY INSURANCE GROUP                         PO BOX 407                                                                                          BERLIN             NJ      08009
CASEY JON LAMBRIGHT PC                        DBA LAMBRIGHT & ASSOCIATES              2603 AUGUSTA, STE.1100                                      HOUSTON            TX      77057
CASEY ROBINSON                                588 CR 775                                                                                          DOUGLASS           TX      75943
CASEY SCHICK &                                WILLIAM SCHICK                          PO BOX 1289                                                 MANDEVILLE         LA      70470
CASEY TOWN                                    CASEY TWN TREASURER                     N8138 LOON LAKE ROAD                                        SPOONER            WI      54801
CASEY, ANTHONY                                ADDRESS ON FILE




                                                                                                                   Page 148 of 998
                                   19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               152 of 1004
Creditor Name                         Address1                               Address2                                     Address3     City             State   Zip          Country
CASEY, JEFFREY                        ADDRESS ON FILE
CASEY, KYLE                           ADDRESS ON FILE
CASEYVILLE TOWNSHIP SEWER SYSTEM      1 ECHOLOGY DRIVE                                                                                 OFALLON          IL      62269
CASEYVILLE TOWNSHIP WASTEWATER        TREATMENT SYSTEM                       NO. 1 ECOLOGY DRIVE                                       OFALLON          IL      62269‐1640
CASH COW HOUSE BUYERS &               DONALD & STACEY GIBBS                  5718 W BELLFORT                                           HOUSTON          TX      77035
CASHE COUDRAIN & SANDAGE LLP          PO DRAWER 1509  106 S MAGNOLIA ST                                                                HAMMOND          LA      70404‐1509
CASHION, EDDIE                        ADDRESS ON FILE
CASHTON VILLAGE                       CASHTON VLG TREASURER                  PO BOX 188 / 811 MAIN ST                                  CASHTON          WI      54619
CASKEY & IMGRUND LLC                  1116 BLANDING STREET STE 2A                                                                      COLUMBIA         SC      29201
CASNOVIA TOWNSHIP                     CASNOVIA TOWNSHIP ‐ TREA               245 S. CANADA ROAD                                        CASNOVIA         MI      49318
CASNOVIA VILLAGE                      CASNOVIA VILLAGE ‐ TREAS               P.O. BOX 36                                               CASNOVIA         MI      49318
CASON, TANYA                          ADDRESS ON FILE
CASPER ALCOVA IRRIGATION              CASPER ALCOVA IRR DISTR                PO BOX 849                                                MILLS            WY      82644
CASPIAN CITY                          CASPIAN CITY ‐ TREASURER               P.O. BOX 273                                              CASPIAN          MI      49915
CASS CITY VILLAGE                     CASS CITY VILLAGE ‐ TREA               P.O. BOX 123                                              CASS CITY        MI      48726
CASS COUNTY                           CASS COUNTY ‐ COLLECTOR                2725 CANTRELL RD                                          HARRISONVILLE    MO      64701
CASS COUNTY                           CASS COUNTY ‐ TAX COLLEC               P O BOX 870                                               LINDEN           TX      75563
CASS COUNTY                           CASS COUNTY ‐ TREASURER                100  E SPRINGFIELD ST.                                    VIRGINIA         IL      62691
CASS COUNTY                           CASS COUNTY ‐ TREASURER                200 COURT PARK, ROOM 104                                  LOGANSPORT       IN      46947
CASS COUNTY                           CASS COUNTY ‐ TREASURER                346 MAIN STREET ROOM 203                                  PLATTSMOUTH      NE      68048
CASS COUNTY                           CASS COUNTY ‐ TREASURER                5 W 7TH STREET                                            ATLANTIC         IA      50022
CASS COUNTY                           CASS COUNTY ‐ TREASURER                PO BOX 2806                                               FARGO            ND      58108
CASS COUNTY                           CASS COUNTY AUDITOR‐TREA               PO BOX 3000                                               WALKER           MN      56484
CASS COUNTY MUTUAL                    PO BOX 608                                                                                       CASSELTON        ND      58012
CASS COUNTY TREASURER                 100 EAST SPRINGFIELD STREET                                                                      VIRGINIA         IL      62691
CASS COUNTY TREASURER                 120 N BROADWAY SUITE 113                                                                         CASSOPOLIS       MI      49031
CASS COUNTY TREASURER                 PO BOX 2806                                                                                      FARGO            ND      58108‐2806
CASS SMITH                            ADDRESS ON FILE
CASS TOWNSHIP                         CASS TWP ‐ TAX COLLECTOR               4 GRAY LANE ‐ FORESTVILL                                  POTTSVILLE       PA      17901
CASS TOWNSHIP                         CASS TWP ‐ TAX COLLECTOR               8487 HIDDEN HAVEN DRIVE                                   MAPLETON DEPOT   PA      17052
CASS, DENNIS                          ADDRESS ON FILE
CASSADAGA VILLAGE                     CASSADAGA VILLAGE‐ CLERK               P.O. BOX 286                                              CASSADAGA        NY      14718
CASSADAGA VLLY CS    (CM              CASSADAGA VALLEY CS‐ COL               PO BOX 540                                                SINCLAIRVILE     NY      14782
CASSANDRA BOROUGH                     MILDRED K CHAPPELL                     717 EAST WESLEY AVE                                       PORTAGE          PA      15946
CASSANDRA BURWELL                     2225 ALAMEDA AVE                                                                                 ODESSA           TX      79763
CASSANDRA CAMBISACA                   806 E MADDOCK RD                                                                                 PHOENIX          AZ      85086
CASSANDRA DUDLEY                      932 E HAINES STREET                                                                              PHILADELPHIA     PA      19138
CASSANDRA ROEMER                      18126 DUBUQUE RD                                                                                 SNOHOMISH        WA      98290
CASSEL TOWN                           CASSEL TWN TREASURER                   4282 CARDINAL LANE                                        EDGAR            WI      54426
CASSEL, JAMES                         ADDRESS ON FILE
CASSELLA, DONVITO                     ADDRESS ON FILE
CASSIA COUNTY                         CASSIA COUNTY ‐ TREASURE               1459 OVERLAND AVE‐COUNTY                                  BURLEY           ID      83318
CASSIAN TOWN                          CASSIAN TWN TREASURER                  3853 US HWY                                               HARSHAW          WI      54529
CASSIDY ENTERPRISES LLC               909 ARUNAH AVE                                                                                   CATONSVILLE      MD      21228
CASSIDY, COLLIN                       ADDRESS ON FILE
CASSONDRA HAMMOCK                     2125 FM 534                                                                                      SANDIA           TX      78383
CASSOPOLIS VILLAGE                    CASSOPOLIS VILLAGE ‐ TRE               117 S. BROADWAY, SUITE 1                                  CASSOPOLIS       MI      49031
CAST, FAVIAN                          ADDRESS ON FILE
CAST, KANIECEA                        ADDRESS ON FILE
CAST, KENNETH                         ADDRESS ON FILE
CAST, TYERRA                          ADDRESS ON FILE
CASTA DEL SOL HOA, INC                27651 CASTA DEL SOL DRIVE                                                                        MISSION VIEJO    CA      92692
CASTANEA TOWNSHIP                     CASTANEA TWP ‐ TAX COLLE               230 EAST WATER STREET                                     LOCK HAVEN       PA      17745
CASTANEDA, MARY                       ADDRESS ON FILE
CASTEEL, KORTLYN                      ADDRESS ON FILE
CASTEEL, LYLE                         ADDRESS ON FILE
CASTELLANOS, CHRISTINE                ADDRESS ON FILE
CASTELLANOS, RICHARD                  ADDRESS ON FILE
CASTELLANOS, VANESSA                  ADDRESS ON FILE
CASTILE TOWN                          CASTILE TOWN ‐ TAX COLLE               PO BOX 179                                                CASTILE          NY      14427
CASTILE VILLAGE                       CASTILE VILLAGE ‐ CLERK                PO BOX 515                                                CASTILE          NY      14427
CASTILLA ROOFING&PAMELA&              DANIEL NOVAKOVICH                      2900HORSSHORE DR STE1100                                  NAPLES           FL      34104
CASTILLEJOS, PETER                    ADDRESS ON FILE
CASTILLO HOME BUILDERS                PAUL CASTILLO                          37 GLEN COVE DR.                                          SEGUIN           TX      78155
CASTILLO REAL ESTATE, INC             2710 ASHMONT TERRACE                                                                             SILVER SPRING    MD      20906
CASTILLO, CHRISTINE                   ADDRESS ON FILE
CASTILLO, DAVID                       ADDRESS ON FILE
CASTILLO, DAYSI                       ADDRESS ON FILE
CASTILLO, DENISE                      ADDRESS ON FILE
CASTILLO, FRANCISCA                   ADDRESS ON FILE




                                                                                                        Page 149 of 998
                                          19-10412-jlg            Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    153 of 1004
Creditor Name                                Address1                             Address2                                     Address3              City               State   Zip          Country
CASTILLO, MEGAN                              ADDRESS ON FILE
CASTILLO, VALINDA                            ADDRESS ON FILE
CASTILLOLARRAGA, JUAN                        ADDRESS ON FILE
CASTILLO‐SPRADLING, HORTENSIA                ADDRESS ON FILE
CASTINE TOWN                                 CASTINE TOWN‐TAX COLLECT             P.O. BOX 204                                                       CASTINE            ME      04421
CASTING SALES CORP.                          J.T.NOEL & ASSOC DIV                 11936 W. 1196 ST. 191                                              OVERLAND PARK      KS      66213
CASTLE APARTMENTS 1 BLDG. CONDO, INC.        ATTN PIERRE SERGILE                  2060 NW 48TH TERRACE 207                                           LAUDERHILL         FL      33313
CASTLE GROVE MTL                             P O BOX 67                                                                                              MONTICELLO         IA      52310
CASTLE HARBOUR CONDOMINIUM ASSOC INC         P. O. BOX 686                                                                                           MILLERSVILLE       MD      21108
CASTLE HILL CONDOMINIUMS                     C/O PIONEER PROPERTY MANAGEMENT      146 FOREST ST                                                      FRANKLIN           MA      02038
CASTLE KEY INDEM                             P O BOX 660649                                                                                          DALLAS             TX      75266
CASTLE KEY INS CO                            8711 N FREEPORT PWKY 4A                                                                                 IRVING             CA      75063
CASTLE KEY INSUARNCE COMPANY                 P O BOX 660642                                                                                          DALLAS             TX      75266‐0642
CASTLE MANAGEMENT, LLC                       12270 SW 3RD STREET, SUITE 200                                                                          PLANTATION         FL      33325
CASTLE MOUNTAIN CREEKS OWNERS ASSOC INC      5 SNOW SPRINGS DRIVE                                                                                    GARDEN VALLEY      ID      83622
CASTLE MOUNTAIN HOMES                        850 BANKS LOWMANPOBOX493                                                                                GARDEN VALLEY      ID      83622
CASTLE MOUNTAIN HOMES &                      AURELIE THUESON                      PO BOX 493                                                         GARDEN VALLEY      ID      83622
CASTLE OAKS ESTATES MAST                     11002 BENTON STREET                                                                                     WESTMINSTER        CO      80020
CASTLE ROOFING & COMPANY                     712 CALIFORNIA TRAIL                                                                                    KELLER             TX      76248
CASTLE ROOFING & CONSTR                      3119 US HWY 19 NORTH                                                                                    PALM HARBOR        FL      34684
CASTLE ROOFING CO INC                        2732 N MELPOMENE WAY DR.                                                                                TUCSON             AZ      85749
CASTLE SHANNON BORO                          CASTLE SHANNON BORO ‐ TC             3310 MCROBERTS RD                                                  CASTLE SHANNON     PA      15234
CASTLE SHANNON BOROUGH                       3310 MCROBERTS ROAD                  ATTN LORETTA MILLER, RE: GRASS CUTTING                             PITTSBURGH         PA      15234
CASTLE STEEL BUILDINGS                       9069 BIRCH ST                                                                                           SPRING VALLEY      CA      91977
CASTLE VILLA CONDOMINIUMS, INC.              2025 EAST BELTLINE SE                SUITE 208                                                          GRAND RAPIDS       MI      49546
CASTLE, CHIKIRA                              ADDRESS ON FILE
CASTLE, JUSTIN                               ADDRESS ON FILE
CASTLEROCK COMMUNITIES LLP                   7670 WOODWAY DR STE 300                                                                                 HOUSTON            TX      77063
CASTLEROCK CONSTRUCTION                      SERVICES                             15807 ALDRIDGE CREEK CT                                            CYPRESS            TX      77429
CASTLETON TOWN                               CASTLETON TOWN ‐ TAX COL             P.O. BOX 727                                                       CASTLETON          VT      05735
CASTLETON TOWNSHIP                           CASTLETON TOWNSHIP ‐ TRE             PO BOX 679                                                         NASHVILLE          MI      49073
CASTLETON‐ON‐HUDSON VILL                     CASTLETON‐ON‐HUDSON VIL‐             P.O. BOX 126                                                       CASTLETON          NY      12033
CASTLEWOOD MUD W                             CASTLEWOOD MUD ‐ TAX COL             6935 BARNEY RD 110                                                 HOUSTON            TX      77092
CASTONGUAY ENTERPRISES                       DBA HOMETOWN RITE WINDOW             TED CASTONGUAY                               185 NEW BOSTON ST     WOBURN             MA      01801
CASTONIA MING &                              SHALONDA MING                        8525 RIDGE RD                                                      FAIRBURN           GA      30213
CASTOR CONST GROUP LLC &                     M CASTRO & EST OF A GALA             11231NW 20TH ST STE 129                                            MIAMI              FL      33172
CASTRO COUNTY C/O APPR D                     CASTRO CAD ‐ TAX COLLECT             204 SE 3RD (REAR)                                                  DIMMITT            TX      79027
CASTRO, JAMILE                               ADDRESS ON FILE
CASTRO, MARTIN                               ADDRESS ON FILE
CASTRO, MARY                                 ADDRESS ON FILE
CASTRO, PETER                                ADDRESS ON FILE
CASTRO, VALERIE                              ADDRESS ON FILE
CASUALTY CORP OF AMERICA                     110 WEST MAIN ST                     PO BOX 1120                                                        JONES              OK      73049
CASUALTY INS AGENCY INC                      4000 W 106TH ST 125‐400                                                                                 CARMEL             IN      46032
CASWELL COUNTY                               CASWELL COUNTY ‐ TAX COL             P O BOX 204‐ COUNTY COUR                                           YANCEYVILLE        NC      27379
CASWELL COUNTY TAX COLLECTOR                 139 CHURCH STREET                                                                                       YANCEYVILLE        NC      27379
CASWELL TOWN                                 CASWELL PLANTAION‐ COLLE             1025 VAN BUREN ROAD                                                CASWELL            ME      04750
CAT 5 RESTORATION INC                        18404 S 116TH AV C                                                                                      ORLAND PARK        IL      60467
CAT CONT & BRIAN &                           CHARLES BARGES                       6305 STATELINE RD                                                  SOUTH BELOIT       IL      61080
CATAHOULA PARISH                             CATAHOULA PARISH ‐ COLLE             P. O. BOX 655                                                      HARRISONBURG       LA      71340
CATAHOULA PARISH SHERIFF                     301 BUSHLEY ST RM 105                                                                                   HARRISONBURG       LA      71340
CATALAN, PERLA                               ADDRESS ON FILE
CATALANO & ASSOCIATES                        105 S YORK ST SUITE 550                                                                                 ELMHURST           IL      60126
CATALDI, LORI                                ADDRESS ON FILE
CATANO, MICHELLE                             ADDRESS ON FILE
CATARINO CASALE INS ASSO                     2321 SILAS DEANE HWY                                                                                    ROCKY HILL         CT      06067
CATASAUQUA AREA S.D./HAN                     CATASAUQUA AREA SD ‐ COL             201 N 14TH STREET                                                  CATASAUQUA         PA      18032
CATASAUQUA BORO                              CATASAUQUA BORO ‐ COLLEC             20 SOUTH 15TH ST                                                   CATASAUQUA         PA      18032
CATASAUQUA S.D./N CATASA                     CATASAUQUA AREA SD ‐ COL             1122 SIXTH ST.                                                     NORTH CATASAUQUA   PA      18032
CATASAUQUA SCHOOL DISTRI                     CATASAUQUA SD ‐ TAX COLL             20 S 15TH ST.                                                      CATASAUQUA         PA      18032
CATASTROPHE CONST SERVS B                    8021 E R L THORNTON FWY                                                                                 DALLAS             TX      75228
CATAWBA COUNTY                               CATAWBA COUNTY ‐ TAX COL             PO BOX 368                                                         NEWTON             NC      28658
CATAWBA COUNTY REGISTER OF DEEDS             PO BOX 65                                                                                               NEWTON             NC      28658
CATAWBA COUNTY TAX COLLECTOR                 100 A SOUTH WEST BLVD                                                                                   NEWTON             NC      28658‐0368
CATAWBA COUNTY TAX OFFICE                    25 GOVERNMENT DR                                                                                        NEWTON             NC      28658
CATAWISSA BORO                               PAULA CLARK ‐ TAX COLLEC             138 SOUTH STREET                                                   CATAWISSA          PA      17820
CATCO                                        CATASTROPHE CLEANING &               RESTORATION COMPANY, INC.                    2685 METRO BLVD       MARYLAND HEIGHTS   MT      63043
CATCO INC & TIM & DANAE                      BEDNAR                               2685 METRO BLVD                                                    MARYLAND HEIGHTS   MO      63043
CATES MAHONEY LLC AND                        SANDRA DIGGS‐LAWRENCE                216 WEST POINTE DRIVE SUITE A                                      SWANSEA            IL      62226
CATES, CAROLEE                               ADDRESS ON FILE




                                                                                                             Page 150 of 998
                                          19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            154 of 1004
Creditor Name                                Address1                                     Address2                                      Address3                           City             State   Zip     Country
CATHARINE TOWN                               CATHARINE TOWN‐TAX COLLE                     5182 PARK RD.                                                                    ODESSA           NY      14869
CATHEDRAL CANYON COUNTRY CLUB                CONDOMINIUM ASSOCIATION 17                   68‐950 ADELINA RD                                                                CATHEDRAL CITY   CA      92234
CATHEDRAL ROOF INNO INC                      & J & C MORENO                               4119 TAMIAMI TRAIL E                                                             NAPLES           FL      34112
CATHEDRAL ROOFING                            INNOVATIONS INC                              4119 TAMIAMI TRAIL                                                               NAPLES           FL      34112
CATHEDRAL ROOFING &                          L JACKSON & K LAW                            4119 TAMIAMI TRAIL                                                               NAPLES           FL      34112
CATHEDRAL SPRINGS CONDO HOA                  1111 E TAHQUITZ CANYON WAY SUITE 103                                                                                          PALM SPRINGS     CA      92262
CATHER INS AGENCY, LLC                       230 W CEDAR BAYOU                            LYNCHBURG ROAD                                                                   BAYTOWN          TX      77521
CATHERINE ANCO &                             JOSEPH ANCO                                  1326 212TH AVE                                                                   NEW RICHMOND     WI      54017
CATHERINE C FETNER                           ADDRESS ON FILE
CATHERINE COOK & CHAD                        COOK                                         1065 TIMBERCLIFF DR                                                              MANSFIELD        OH      44907
CATHERINE COWAN CAMP INC                     PO BOX 61741                                                                                                                  BOULDER CITY     NV      89006
CATHERINE E. LAWHON, ET AL.                  LEE SEGAL                                    18617 U.S. HWY, 19 NORTH, SUITE 100                                              CLEARWATER       FL      33764
CATHERINE G LANE                             ADDRESS ON FILE
CATHERINE GRANT                              ADDRESS ON FILE
CATHERINE MUTUNGA                            120 MEENA WAY APT 1D                                                                                                          ELIZABETHTOWN    KY      42701
CATHERINE RYBCZYNSKI TOWN CLERK              TAX RECEIVER                                 6100 SOUTH PARK AVE                                                              HAMBURG          NY      14075
CATHERINE TOWNSHIP                           CATHERINE TWP ‐ TAX COLL                     217 SCENIC HILL DR                                                               WILLIAMSBURG     PA      16693
CATHY CARGEN NEWSOME AGY                     107 S FRIENDSWOOD DR C                                                                                                        FRIENDSWOOD      TX      77546
CATHY CJ HAYS COLLECTOR                      320 WEST COURT                               ROOM 103                                                                         PARAGOULD        AR      72450
CATHY CULLEN                                 ADDRESS ON FILE
CATHY HINK                                   ADDRESS ON FILE
CATHY JAMES INC                              PO BOX 7038                                                                                                                   JACKSONVILLE     NC      28540
CATHY LOZANO                                 ADDRESS ON FILE
CATIC TITLE INSURANCE COMPANY, ET AL.        WILLIAM C. SANDELANDS, ESQ.                  SANDELANDS EYET LLP                           1545 US HIGHWAY 206, SUITE 304     BEDMINSTER       NJ      07921
CATLETTSBURG CITY                            CITY OF CATLETTSBURG ‐ C                     P O BOX 533                                                                      CATLETTSBURG     KY      41129
CATLIN INS CO                                3340 PEACHTREE RD  2950                                                                                                       ATLANTA          GA      30326
CATLIN TOWN                                  CATLIN TOWN‐ TAX COLLECT                     1448 CHAMBERS RD                                                                 BEAVER DAMS      NY      14812
CATO MERIDIAN CS  (COMBI                     CATO MERIDIAN CS‐TAX COL                     2851 ROUTE 370E                                                                  CATO             NY      13033
CATO TOWN                                    CATO TOWN‐ TAX COLLECTOR                     11320 SHORT CUT RD                                                               CATO             NY      13033
CATO TOWN                                    TAX COLLECTOR                                2805 NORTH CTH S                                                                 CATO             WI      54230
CATO TOWNSHIP                                CATO TOWNSHIP ‐ TREASURE                     PO BOX 109                                                                       LAKEVIEW         MI      48850
CATON HOSEY INS                              3731 NOVA RD                                                                                                                  PORT ORANGE      FL      32129
CATON TOWN                                   CATON TOWN‐TAX COLLECTOR                     11161 HENDY HOLLOW ROAD                                                          CORNING          NY      14830
CATONA, JOHN                                 ADDRESS ON FILE
CATONVILLE GATEWAY CONDOMINIUM               147 OLD SOLOMONS ISLAND ROAD, SUITE 400                                                                                       ANNAPOLIS        MD      21401
CATOOSA COUNTY                               CATOOSA CO‐TAX COMMISSIO                     796 LAFAYETTE ST                                                                 RINGGOLD         GA      30736
CATOS TRUCKING ASPHALT & PAVEMENT            3705 W 4TH ST                                                                                                                 PINE BLUFF       AR      71601
CATOSTROPHIC SKILLS RESTORATION              TRACY MARTIN                                 JOSEPH M. CARTER                              716 WEST PARK AVENUE               WEATHERFORD      TX      76086
CATOZZI, MICHAEL                             ADDRESS ON FILE
CATPRO RESTORATION SERVICES, INC.            5382 SOMERSET ST.                                                                                                             LOS ANGELES      CA      90032
CATRON COUNTY                                CATRON COUNTY‐TREASURER                      P.O. BOX 407                                                                     RESERVE          NM      87830
CATS ENTERPRISES                             MICHAEL CATAPANO                             36A SMITHTOWN POLK BLVD                                                          CENTEREACH       NY      11720
CATSKILL CS (CMBD TNS)                       CATSKILL CS ‐ TAX COLLEC                     PO BOX 390                                                                       CATSKILL         NY      12414
CATSKILL TOWN                                TOWN OF CATSKILL‐TAX COL                     439 MAIN ST.                                                                     CATSKILL         NY      12414
CATSKILL VILLAGE                             CATSKILL VILLAGE ‐ CLERK                     422 MAIN STREET                                                                  CATSKILL NY      NY      12414
CATTAIL UTILITIES INC                        COLLECTOR                                    PO BOX 1599                                                                      SEVERNA PARK     MD      21146
CATTANI, CHAD                                ADDRESS ON FILE
CATTARAUGUS COUNTY TREASURER                 303 COURT ST                                                                                                                  LITTLE VALLEY    NY      14755
CATTARAUGUS VILLAGE                          CATTARAUGUS VIL‐ COLLECT                     14 MAIN STREET                                                                   CATTARAGUS       NY      14719
CATTARAUGUS‐LITTLE VALLE                     CATTARAUGUS‐LITLE VL‐COL                     25 FRANKLIN ST N CATTARA                                                         CATTARAUGUS      NY      14719
CATUARA GARCIA, CRYSTAL                      ADDRESS ON FILE
CAUDLE & BALLATO, P.C. ATTORNEYS AT LAW      3123 WEST BROAD STREET                                                                                                        RICHMOND         VA      23230
CAULEY CONSTRUCTION CO                       PO BOX 187                                                                                                                    HITCHCOCK        TX      77563
CAUSTON A. TONEY                             606 POWHATAN PLACE, NW                                                                                                        WASHINGTON       DC      20011
CAVACINI, LISA                               ADDRESS ON FILE
CAVALIER COUNTY                              CAVALIER COUNTY ‐ TREASU                     901 THIRD STREET                                                                 LANGDON          ND      58249
CAVALIERE CONSTRUCTION                       COMPANY LLC                                  PO BOX 2616                                                                      REDMOND          WA      98073
CAVALLO INSURANCE AGENCY                     2044 WILLIAMBRIDGE RD                                                                                                         BRONX            NY      10461
CAVALRY CONST CO INC                         6911 BREEN BLDG C                                                                                                             HOUSTON          TX      77086
CAVALRY CONST SERVS INC                      DAVID & PEGGY LOOSE                          53 COMMERCE PL STE D                                                             VACAVILLE        CA      95687
CAVANAUGH CONSTRUCTION                       & JM & ALBERT JACKSON                        101 MATISSE DR                                                                   OAKLEY           CA      94561
CAVANAUGH INS AGENCY                         10917 W 133 AVE                                                                                                               CEDAR LAKE       IN      46303
CAVANAUGH, MICHAEL                           ADDRESS ON FILE
CAVAZOS, COLTON                              ADDRESS ON FILE
CAVAZOS, MICHELLE                            ADDRESS ON FILE
CAVENDISH TOWN                               CAVENDISH TOWN‐TAX COLLE                     37 HIGH ST                                                                       CAVENDISH        VT      05142
CAW GROUP, INC.                              ANTUAN IRVIN                                 3009 W 141 ST PL                                                                 BLUE ISLAND      IL      60406
CAYEMITTE GROUP                              306 FARNSWORTH AVE                                                                                                            BORDENTOWN       NJ      08505
CAYLOR, DAVID                                ADDRESS ON FILE
CAYLOR, MICHAEL                              ADDRESS ON FILE




                                                                                                                      Page 151 of 998
                                          19-10412-jlg            Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           155 of 1004
Creditor Name                                Address1                                    Address2                                      Address3      City             State   Zip        Country
CAYUGA COUNTY TREASURER                      CAYUGA OFICE BLDG                           160 GENESEE ST, 5TH FLOOR                                   AUBURN           NY      13021
CAYUGA VILLAGE                               CAYUGA VILLAGE‐ CLERK                       6205 RAILROAD STREET                                        CAYUGA NY        NY      13034
CAZ CREEK CT, LLC, MTAG CUST FOR             PO BOX 54303                                                                                            NEW ORLEANS      LA      70154‐4303
CAZENOVIA CREEK FUNDING 1 LLC                P O BOX 54897                                                                                           NEW ORLEANS      LA      70154
CAZENOVIA CS (CMBD TWNS)                     CAZENOVIA CS ‐ TAX COLLE                    PO BOX 450                                                  CAZENOVIA        NY      13035
CAZENOVIA TOWN                               CAZENOVIA TOWN ‐ TAX COL                    7 ALBANY STREET                                             CAZENOVIA        NY      13035
CAZENOVIA VILLAGE                            CAZENOVIA VLG TREASURER                     PO BOX 204 / 206 COUNTY                                     CAZENOVIA        WI      53924
CB APPRAISALS INC                            2833 TIPSICO LAKE ROAD                                                                                  HARTLAND         MI      48353
CB CONSTRUCTION & DESIGN SERVICES, INC.      562 NW MERCANTILE PLACE ‐ SUITE 101                                                                     PORT ST. LUCIE   FL      34986
CB ROOFING CONSTRUCTION INC.                 3433 LITHIA PINECREST RD STE 202                                                                        VALRICO          FL      33596
CB ROOFING, LLC                              CONNIE BERRY                                3105 NORTHRIDGE DR.                                         SHERMAN          TX      75090
CBC CLEANING & REST INC                      25042 ANZA DR                                                                                           VALENCIA         CA      91355
CBC INNOVIS INS                              875 GREENTREE RD                                                                                        PITTSBURGH       PA      15220
CBC5 LLC                                     1711 DAYTONIA RD                                                                                        MIAMI BEACH      FL      33141
CBCINNOVIS INC                               PO BOX 535595                                                                                           PITTSBURGH       PA      15253‐5595
CBCINNOVIS, INC.                             ATTN: CONTRACTS MANAGER                     5100 HAHNS PEAK DRIVE                                       LOVELAND         CO      80538
CBCINNOVIS, INC.                             ATTN: GENERAL COUNSEL                       250 EAST BROAD STREET                                       COLUMBUS         OH      43215
CBCINNOVIS, INC.                             ATTN: LEGAL DEPARTMENT                      250 EAST BROAD STREET                                       COLUMBUS         OH      43215
CBG SURVEYING, INC.                          12025 SHILOH RD                             SUITE 230                                                   DALLAS           TX      75228
CBH CONSTRUCTION INC                         19850 MILAN TER                                                                                         BOCA RATON       FL      33434
CBIZ INS                                     140 E MAIN ST 201                                                                                       BOZEMAN          MT      59715
CBIZ INS SERVICES INC                        PO BOX 676                                                                                              FREDERICK        MD      21705
CBIZ INSURANCE SERVICE                       140 E MAIN ST STE 201                                                                                   BOZEMAN          MT      59715
CBIZ INSURANCE SERVICE                       44 BALTIMORE                                                                                            CUMBERLAND       MD      21502
CBIZ MHM LLC                                 13577 FEATHER SOUND DR SUITE 400                                                                        CLEARWATER       FL      33762
CBL CONSTRUCTORS                             PRESTON L BURRIS                            1837 GREENSTREET ROAD                                       DARLINGTON       SC      29532
CBRE INC                                     PO BOX 848844                                                                                           LOS ANGELES      CA      90084‐8844
CBS APPRAISALS                               21400 S HILLSIDE ROAD                                                                                   FRANKFORT        IL      60423
CBS INSURANCE LLP                            3005 SOUTH TREADAWAY BLD                                                                                ABILENE          TX      79602
CC ANCHOR PLUMBING INC                       1425 YORKTOWN BLVD                                                                                      CORPUS CHRISTI   TX      78418
CC CARPET                                    C CARPET, INC.                              7600 AMBASSADOR ROW                                         DALLAS           TX      75247
CC FLOORING PROFESSIONALS, INC               246 OLD AIRPORT ROAD                                                                                    FLETCHER         NC      28732
CC PROPERTY SERVICES                         11352 STATE RD 84 SUITE 4                                                                               DAVIE            FL      33325
CC&R CONSTRUCTION                            COVINGTON CONSTRUCTION AND RESTORATION      6370 LUSK BLVD STE F104                                     SAN DIEGO        CA      92121
CCA RESTORATION INC                          11610 S MAYFIELD AVE                                                                                    ALSIP            IL      60803
CCB COMMUNITY BANK                           PO BOX 518                                                                                              ANDALUSIA        AL      36420
CCC HOLDING CO, INC                          220 INTERSTATE CT                                                                                       PALM BAY         FL      32904
CCE INS                                      9237 WARD PKWY 235                                                                                      KANSAS CITY      MO      64114
CCH CONSTRUCTION                             1478 NW 1ST STREET SUITE 402                                                                            MIAMI            FL      33125
CCH HOME BUILDING AND                        REMODELING                                  3600 REDDIX LN                                              MONROE           LA      71202
CCIM                                         8030 N MOPAC                                                                                            AUSTIN           TX      78759
CDR INSURANCE                                211 SCHRAFFTS DR                                                                                        WATERBURY        CT      06705
CDS INS AGENCY LLC                           12439 N 32ND ST                                                                                         PHOENIX          AZ      85032
CDS INS AGENCY LLC                           706 E BELL 211                                                                                          PHOENIX          AZ      85022
CDW DIRECT                                   ATTN: GENERAL COUNSEL                       200 NORTH MILWAUKEE AVE                                     VERNON HILLS     IL      60061
CDW DIRECT                                   ATTN: GENERAL COUNSEL                       P.O. BOX 75723                                              CHICAGO          IL      60675‐5723
CDW DIRECT RESTRICTED                        ATTN: GENERAL COUNSEL                       PO BOX 75723                                                CHICAGO          IL      60675‐5723
CDW DIRECT, LLC                              ATTN: DIRECTOR, PROGRAM SALES               2 CORPORATE DRIVE                             SUITE 800     SHELTON          CT      06484
CEA                                          100 LIBERTY WAY                                                                                         DOVER            NH      03820
CEA                                          295 DONALD LYNCH BLVD                                                                                   MARLBOROUGH      MA      01752
CEA CA FAIR PLAN                             P O BOX 76924                                                                                           LOS ANGELES      CA      90010
CEA FOREMOST INS                             P O BOX 9132                                                                                            MARLSBOROUGH     MA      01752
CEA PROCESSING CENTER                        295 DONALD LYNCH BLVD                                                                                   MARLBOROUGH      MA      01752
CEASAR, ROY                                  ADDRESS ON FILE
CEB                                          ATTN: GENERAL COUNSEL                       56 TOP GALLANT ROAD                                         STAMFORD         CT      06902
CECALA, JOSEPH                               ADDRESS ON FILE
CECHINI, MICHELLE                            ADDRESS ON FILE
CECIL CATASTROPHE REST                       129 BILL LEIGHT RD                                                                                      CONOWINGO        MD      21918
CECIL CITY                                   CECIL CITY‐TAX COLLECTOR                    PO BOX 73                                                   CECIL            GA      31627
CECIL COUNTY                                 CECIL COUNTY ‐ TREASURER                    200 CHESAPEAKE BLVD, STE                                    ELKTON           MD      21921
CECIL COUNTY /SEMIANNUAL                     CECIL COUNTY ‐ TREASURER                    200 CHESAPEAKE BLVD., ST                                    ELKTON           MD      21921
CECIL COUNTY FINANCE OFFICE                  200 CHESAPEAKE BLVD., STE. 1100                                                                         ELKTON           MD      21921
CECIL COUNTY, MD                             200 CHESAPEAKE BLVD., STE. 1100                                                                         ELKTON           MD      21921
CECIL PRESCOTT                               ADDRESS ON FILE
CECIL R TURNER & ASSOCIATES                  PO BOX 6906                                                                                             ATLANTA          GA      30315
CECIL RAY JOHNSON                            ADDRESS ON FILE
CECIL TOWNSHIP                               CECIL TWP ‐ TAX COLLECTO                    102 RAHWAY ROAD                                             MCMURRAY         PA      15317
CECILIA RODRIGUEZ &                          NORMA RODRIGUEZ                             1902 16TH AVE N                                             TEXAS CITY       TX      77590
CECILIOS CARPENTRY CORP                      2242 W 78 ST                                                                                            HIALEAH          FL      33016
CEDAR ACRES, INC                             4700 SHERIDAN ST., STE. N                                                                               HOLLYWOOD        FL      33021




                                                                                                                     Page 152 of 998
                                          19-10412-jlg             Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  156 of 1004
Creditor Name                                Address1                           Address2                                       Address3                                 City                 State   Zip     Country
CEDAR BAYOU PARK MUD  L                      CEDAR BAYOU PARK MUD‐COL           11111 KATY FRWY 725                                                                     HOUSTON              TX      77079
CEDAR CANYON APPRAISAL SERVICES INC          1739 LANCER LN                                                                                                             FORT WAYNE           IN      46845
CEDAR COUNTY                                 CEDAR COUNTY ‐ COLLECTOR           PO BOX 280                                                                              STOCKTON             MO      65785
CEDAR COUNTY                                 CEDAR COUNTY ‐ TREASURER           400 CEDAR STREET                                                                        TIPTON               IA      52772
CEDAR COUNTY                                 CEDAR COUNTY ‐ TREASURER           PO BOX 105                                                                              HARTINGTON           NE      68739
CEDAR COUNTY FARMERS                         PO BOX 499                                                                                                                 STOCKTON             MO      65785
CEDAR CREEK TOWNSHIP                         CEDAR CREEK TWP ‐ TREASU           6556 SWEETER RD                                                                         TWIN LAKE            MI      49457
CEDAR CREEK TOWNSHIP                         CEDAR CREEK TWP ‐ TREASU           6670 E 14 RD                                                                            MANTON               MI      49663
CEDAR GROVE TOWNSHIP                         CEDAR GROVE TWP‐COLLECTO           525 POMPTON AVENUE                                                                      CEDAR GROVE          NJ      07009
CEDAR GROVE VILLAGE                          CEDAR GROVE VLG TREASURE           P.O. BOX 426 / 22 WILLOW                                                                CEDAR GROVE          WI      53013
CEDAR LAKE SEWER UTILITY                     7408 CONSTITUTION AVE                                                                                                      CEDAR LAKE           IN      46303
CEDAR LAKE TOWN                              CEDAR LAKE TWN TREASURER           2846 27 1/2 AVE.                                                                        BIRCHWOOD            WI      54817
CEDAR MOUNTAIN VILLAGE LLC                   925 W FIRST STREET                                                                                                         CRAIG                CO      81625
CEDAR RIVER WATER & SEWER DISTRICT           18421 SE PETROVITSKY RD.                                                                                                   RENTON               WA      98058
CEDAR SPRINGS CITY                           CEDAR SPRINGS CITY ‐ TRE           66 S MAIN ST                                                                            CEDAR SPRINGS        MI      49319
CEDAR TOWNSHIP                               CEDAR TOWNSHIP ‐ TREASUR           10055 SWISS DR.                                                                         REED CITY            MI      49677
CEDAR VALLEY & E PACE &                      FOR EST OF V PACE                  13501 BALSAM L STE 120                                                                  DAYTON               MN      55327
CEDAR VALLEY EXT INC                         13501 BALSAM LN 120                                                                                                        DAYTON               MN      55327
CEDARBURG CITY                               CEDARBURG CITY TREASURER           PO BOX 49/ W63N645 WASH                                                                 CEDARBURG            WI      53012
CEDARBURG TOWN                               CEDARBURG TWN TREASURER            1293 WASHINGTON AVE.                                                                    CEDARBURG            WI      53012
CEDARHURST VILLAGE                           CEDARHURST VIL ‐ RECEIVE           200 CEDARHURST AVENUE                                                                   CEDARHURST NY        NY      11516
CEDARIDGE ROOFING COMPANY                    604 B WALNUT ST.                   P.O. BOX 250                                                                            GREENWOOD            MO      64034
CEDARTOWN CITY                               CEDARTOWN CITY‐TAX COLLE           201 EAST AVENUE                                                                         CEDARTOWN            GA      30125
CEDARVILLE TOWNSHIP                          CEDARVILLE TWP ‐ TREASUR           W 988 COUNTY RD G‐12                                                                    CEDAR RIVER          MI      49887
CEDE & CO                                    PO BOX 20                          BOWLING GREEN STN                                                                       NEW YORK             NY      10274
CEDERBERG LAW OFFICES, PC                    1200 28TH STREET                   SUITE 302                                                                               BOULDER              CO      80303
CEILING DOCTOR                               PO BOX 12                                                                                                                  WEBBERS FALLS        OK      74470
CEJAS, STEPHANIE                             ADDRESS ON FILE
CELCO CONSTR SERVICE INC                     SUITE 502                          1004 W WEST COVINA PKWY                                                                 WEST COVINA          CA      91790
CELEBRATION POINTE INS                       720 CELEBRATION AVE 120                                                                                                    CELEBRATION          FL      34747
CELEDINAS INSURANCE GRUP                     4400 PGA BLVD 1000                                                                                                         PALM BEACH GARDENS   FL      33410
CELESTIAL CONSTRUCTION                       120 FAIRFIELD DR APT 202                                                                                                   DUBACH               LA      71235
CELESTINE CONST LLC                          388 MT WASHINGTON                                                                                                          KINGSHILL            VI      851
CELESTINE, SANTECIA                          ADDRESS ON FILE
CELIA HARRIS                                 546 SPYGLASS RD                                                                                                            VALLEY SPRINGS       CA      95252
CELIDET DIAZ & A BEHEIT &                    UNITED CLAIMS ADJ CORP             13442 NW 8TH ST                                                                         MIAMI                FL      33182
CELINA CITY                                  CELINA CITY‐TREASURER              PO BOX 449                                                                              CELINA               TN      38551
CELINA MUTUAL INS CO                         1 INSURANCE SQUARE                                                                                                         CELINA               OH      45822
CELINK                                       COMPU‐LINK CORPORATION             3900 CAPITAL CITY BLVD.                                                                 LANSING              MI      48906
CELIS, ANDREW                                ADDRESS ON FILE
CELLAI LAW OFFICES PC                        150 GROSSMAN DRIVES SUITE 201                                                                                              BRAINTREE            MA      02184
CELORON VILLAGE                              CELORON VILLAGE‐ CLERK             P.O. BOX 577                                                                            CELORON              NY      14720
CELTIC CONSTRUCTION CO LLC                   1338 N DOWNING ST                                                                                                          DENVER               CO      80218
CEM INS CO                                   21805 FIELD PRWY STE 320                                                                                                   DEER PARK            IL      60010
CEM PROPERTIES LLC                           ATTN: CURTIS AMESBURY              1580 ELMWOOD AVE SUITE 1F                                                               ROCHESTER            NY      14620
CEM PROPERTIES, LLC                          1580 ELMWOOD AVENUE, SUITE 1F                                                                                              ROCHESTER            NY      14620
CEMA USA INC                                 & BRYAN & SHEVON SPENCE            2400 NW 92 AVE                                                                          DORAL                FL      33172
CEMENT CITY VILLAGE                          CEMENT CITY VLG ‐ TREASU           P.O. BOX 187                                                                            CEMENT CITY          MI      49233
CENLAR FSB                                   PO BOX 77415                                                                                                               EWING                NJ      08628
CENT OF BROOKLYN CENT, MUNICIPAL CORP        DOUGLAS D SHAFTEL                  KENNEDY & GRAVEN, CHARTERED                    470 U.S. BANK PLZ 200 SOUTH SIXTH ST     MINNEAPOLIS          MN      55402
CENTAURI INS COMPANY                         PO BOX 100117                                                                                                              COLUMBIA             SC      29202
CENTAURI INSURANCE                           1501 LADY STREET                                                                                                           COLUMBIA             SC      29201
CENTAURI INSURANCE                           PO BOX 912487                                                                                                              DENVER               CO      80291
CENTAURI SPECIALTY INS                       P O  BOX 100225                                                                                                            COLUMBIA             SC      29202
CENTENNIAL REALTY INC.                       P O BOX 31/21 MAIN AVE. N                                                                                                  NEW YORK MILLS       MN      56567
CENTENNIAL ROOFING                           205 EXECUTIVE WAY STE A                                                                                                    DESOTO               TX      75115
CENTENNIAL S.D./IVYLAND                      LINDA FANELLI ‐ TAX COLL           991 PENNSYLVANIA AVE                                                                    IVYLAND              PA      18974
CENTENNIAL S.D./UPPER SO                     UPPER SOUTHAMPTON SD ‐ T           935 STREET RD                                                                           SOUTHAMPTON          PA      18966
CENTENNIAL S.D./WARMINST                     WARMINSTER TWP ‐ TAX COL           48 SWAN WAY, SUITE 2                                                                    WARMINSTER           PA      18974
CENTENNIAL STATION CONDO ASSOCIATION         C/O ASSOCIA MID‐ATLANTIC           555 CROTON ROAD, SUITE 400                                                              KING OF PRUSSIA      PA      19406
CENTENNIAL UTILITIES                         CITY OF CIRCLE PINES               CIRCLE PINES UTILITIES                         200 CIVIC HEIGHTS CIRCLE                 CIRCLE PINES         MN      55014
CENTENNIAL VILLAGE TOWNHOME ASSOCIATION      7219 W. LARAWAY ROAD                                                                                                       FRANKFORT            IL      60423
CENTENO, VANESA                              ADDRESS ON FILE
CENTER                                       CENTER CITY ‐ COLLECTOR            PO BOX 147                                                                              CENTER               MO      63436
CENTER GATE VILLAGE CONDO ASSOC SECT 6       C/O PROKOP PA                      2011 BISPHAM ROAD                                                                       SARASOTA             FL      34231
CENTER HARBOR TOWN                           CENTER HARBOR TN ‐ COLLE           PO BOX 873                                                                              CENTER HARBOR        NH      03226
CENTER LINE CITY                             CENTER LINE CITY ‐ TREAS           7070 E. TEN MILE ROAD                                                                   CENTER LINE          MI      48015
CENTER MUT INS CO                            1211 3RD AVE SE                                                                                                            RUGBY                ND      58368
CENTER MUTUAL                                P. O. BOX 365                                                                                                              RUGBY                ND      58368
CENTER POINT FIRE                            ASSESSMENT COLLECTOR               PO BOX 9651                                                                             BIRMINGHAM           AL      35220




                                                                                                             Page 153 of 998
                                         19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 157 of 1004
Creditor Name                               Address1                           Address2                                     Address3        City              State   Zip     Country
CENTER POINT FIRE DISTRICT                  2229 CENTER POINT PARKWAY                                                                       BIRMINGHAM        AL      35215
CENTER TOWN                                 CENTER TWN TREASURER               N3990 STATE ROAD 47                                          APPLETON          WI      54913
CENTER TOWN                                 ROCK COUNTY TREASURER              PO BOX 1508/51 S MAIN ST                                     JANESVILLE        WI      53547
CENTER TOWNSHIP                             CENTER TWP ‐ TAX COLLECT           375 N DUFFY RD                                               BUTLER            PA      16001
CENTER TOWNSHIP                             CENTER TWP ‐ TAX COLLECT           704 PINE ST                                                  ALIQUIPPA         PA      15001
CENTER TOWNSHIP                             MONICA L. KLINE‐TAX COLL           153 SHAMBACH ROAD                                            MIDDLEBURG        PA      17842
CENTER TOWNSHIP  INDIAN                     TAX COLLECTOR                      31 TILLIO LN                                                 HOMER CITY        PA      15748
CENTER VALLEY APPRAISALS                    4443 MILL RD                                                                                    COOPERSBURG       PA      18036
CENTERFIELD CONST & LE T                    NGO & DIEU T HUYNH                 7738 KELLY BEACH RD SE                                       OLYMPIA           WA      98513
CENTERLINE CONSTRUCTION                     MATTHEW WAITE                      3215 E AVE V                                                 PALMDALE          CA      93550
CENTERSIDE II LLC                           PO BOX 846973                                                                                   LOS ANGELES       CA      90084
CENTERTOWN CITY                             CITY OF CENTERTOWN ‐ CLE           PO BOX 517                                                   CENTERTOWN        KY      42328
CENTERVIEW PARTNERS LLC                     31 WEST 52ND ST 22ND FLOOR                                                                      NEW YORK          NY      10019
CENTERVILLE BORO                            CENTERVILLE BORO ‐ COLLE           P.O BOX 105 / 9 PIKE VIE                                     RICHEYVILLE       PA      15358
CENTERVILLE BOROUGH SANITARY AUTHORITY      PO BOX 332                                                                                      RICHEYVILLE       PA      15358
CENTERVILLE CITY                            CENTERVILLE CITY ‐ COLLE           P O BOX 279                                                  CENTERVILLE       TX      75833
CENTERVILLE CITY                            CENTERVILLE CITY‐TAX COL           PO BOX 238                                                   CENTERVILLE       TN      37033
CENTERVILLE CITY                            CENTERVILLE ‐TAX COLLECT           300 E  CHURCH ST                                             CENTERVILLE       GA      31028
CENTERVILLE TOWN                            CENTERVILLE TOWN‐TAX COL           9480 DOW ROAD                                                FREEDOM           NY      14065
CENTERVILLE TOWNSHIP                        CENTERVILLE TWP ‐ TREASU           5874 S FRENCH RD                                             CEDAR             MI      49621
CENTEX ROOF SYS &                           R & J HUGGINS                      4800 W WOOD DR 143                                           WACO              TX      76710
CEN‐TEX ROOF SYSTEMS                        44800 W. WACO DR. STE. 143                                                                      WACO              TX      76710
CENTIER BANK                                600 E 84TH AVE                                                                                  MERRILLVILLE      IN      46410
CENTINEO, PETER                             ADDRESS ON FILE
CENTINNIAL                                  1 DELWOOD DR BLDG 4                                                                             BAILEY            CO      80421
CENTRAL ALABAMA                             APPRAISAL                          50 SHOKULA LN                                                WETUMPKA          AL      36092
CENTRAL ARKANSAS ROOFING SERVICES           MID ARK ROOFING INC                MID ARK ROOFING INC                          P O BOX 983     MABELVALE         AR      72103
CENTRAL BUCKS S.D./BUCKI                    ANN CALDERAIO ‐ TAX COLL           PO BOX 583, TWP BLDG.                                        BUCKINGHAM        PA      18912
CENTRAL BUCKS S.D./CHALF                    NICOLE PERCETTI TAX COLL           207 PARK AVE., TWP BLDG                                      CHALFONT          PA      18914
CENTRAL BUCKS S.D./DOYLE                    CENTRAL BUCKS SD ‐ COLLE           219 WEST COURT ST                                            DOYLESTOWN        PA      18901
CENTRAL BUCKS S.D./DOYLE                    DOYLESTOWN TWP ‐ TAX COL           11 DUANE RD,BLDG D,1ST F                                     DOYLESTOWN        PA      18901
CENTRAL BUCKS S.D./NEW B                    NICOLE PERCETTI ‐ TX COL           207 PARK AVE                                                 CHALFONT          PA      18914
CENTRAL BUCKS S.D./NEW B                    NICOLE PERCETTI ‐ TX COL           POB 565                                                      CHALFONT          PA      18914
CENTRAL BUCKS S.D./PLUMS                    CENTRAL BUCKS SD ‐ COLLE           6162 GERMAN ROAD                                             PLUMSTEADVILLE    PA      18949
CENTRAL BUCKS S.D./WARRI                    MILLIE SELIGA‐TAX COLLEC           3400 PICKERTOWN RD UNIT                                      CHALFONT          PA      18914
CENTRAL BUCKS S.D./WARWI                    CENTRAL BUCKS SD ‐ COLLE           1733 TOWNSHIP GREEN                                          JAMISON           PA      18929
CENTRAL BUCKS SCHOOL DISTRICT               207 PARK AVENUE                                                                                 CHALFONT          PA      18914
CENTRAL BUCKS SCHOOL DISTRICT               PO BOX 2002                                                                                     DOYLESTOWN        PA      18901
CENTRAL BUSINESS BUREAU                     252 N HOCKETT ST                                                                                PORTERVILLE       CA      93257
CENTRAL CAMBRIA S.D./CAM                    CAMBRIA TWP ‐ TAX COLLEC           1251 COLVER RD                                               EBENSBURG         PA      15931
CENTRAL CAMBRIA S.D./EBE                    CENTRAL CAMBRIA SD ‐ COL           300 WEST HIGH ST                                             EBENSBURG         PA      15931
CENTRAL CAMBRIA S.D./JAC                    CENTRAL CAMBRIA SD ‐ COL           2398 BENSHOFF HILL RD                                        JOHNSTOWN         PA      15909
CENTRAL CAROLINA INS                        317 JAKE ALEXANDER BLVD                                                                         SOUTH SALISBURY   NC      28147
CENTRAL CAROLINA INS AGY                    283 N CHURCH ST                                                                                 MOORESVILLE       NC      28115
CENTRAL CASHIERS                            1ST FLOOR 1201 LEOPARD                                                                          CORPUS CHRISTI    TX      78401
CENTRAL CITY BORO                           ANN LOUISE NAPORA ‐ COLL           271 CENTRAL AVE                                              CENTRAL CITY      PA      15926
CENTRAL CITY CITY                           CITY OF CENTRAL CITY ‐ C           214 N 1ST ST                                                 CENTRAL CITY      KY      42330
CENTRAL COAST CASUALTY                      RESTOR                             8415 MORRO RD                                                ATASCADERO        CA      93422
CENTRAL COLUMBIA S.D./MI                    CENTRAL COLUMBIA SD ‐ TC           P.O. BOX 219 (LOCKBOX)                                       BERWICK           PA      18603
CENTRAL COLUMBIA S.D./MO                    CENTRAL COLUMBIA SD ‐ TC           P.O. BOX 219 (LOCKBOX)                                       BERWICK           PA      18603
CENTRAL COLUMBIA S.D./NO                    CENTRAL COLUMBIA SD ‐ TC           P.O. BOX 219 (LOCKBOX)                                       BERWICK           PA      18603
CENTRAL COLUMBIA S.D./SC                    CENTRAL COLUMBIA SD ‐ TC           P.O. BOX 219 (LOCKBOX)                                       BERWICK           PA      18603
CENTRAL COLUMBIA S.D./SO                    CENTRAL COLUMBIA SD ‐ TC           P.O. BOX 219 (LOCKBOX)                                       BERWICK           PA      18603
CENTRAL COMPUTER SERVICES  INC              115 FIESTA WAY                                                                                  FORT LAUDERDALE   FL      33301
CENTRAL CONTRACTORS REMO                    & JOE MORTIMEYER                   223 MEADOW AVE                                               PEORIA            IL      61611
CENTRAL COOP INS                            6 SOUTH GATE RD                                                                                 BALDWINSVILLE     NY      13027
CENTRAL COOP INS                            P O BOX 539                                                                                     BALDWINSVILLE     NY      13027
CENTRAL COVENTRY FIRE DI                    TAX COLLECTOR                      240 ARNOLD ROAD                                              COVENTRY          RI      02816
CENTRAL COVENTRY FIRE DISTRICT              ATTN: JESSICA FINERAN, TC          1691 FLAT RIVER ROAD                                         COVENTRY          RI      02816
CENTRAL DAUPHIN S.D./DAU                    DAUPHIN BORO ‐ TAX COLLE           200 CHURCH ST ‐ POB 487                                      DAUPHIN           PA      17018
CENTRAL DAUPHIN S.D./LOW                    DIANE BAIR ‐ TAX COLLECT           4919 C (REAR) JONESTOWN                                      HARRISBURG        PA      17109
CENTRAL DAUPHIN S.D./MID                    MIDDLE PAXTON TWP ‐ COLL           1140 VICTOR LANE                                             DAUPHIN           PA      17018
CENTRAL DAUPHIN S.D./PAX                    PAXTANG BORO ‐ TAX COLLE           3408 RUTHERFORD ST                                           HARRISBURG        PA      17111
CENTRAL DAUPHIN S.D./PEN                    DAUPHIN COUNTY ‐ TREASUR           CRTHOUSE 101 MARKET ST,                                      HARRISBURG        PA      17101
CENTRAL DAUPHIN S.D./SWA                    SWATARA TWP ‐ TAX COLLEC           599 EISENHOWER BLVD                                          HARRISBURG        PA      17111
CENTRAL DAUPHIN S.D./WES                    THOMAS STEWART ‐ TX COLL           7171 L ALLENTOWN BLVD                                        HARRISBURG        PA      17112
CENTRAL FALLS CITY                          CENTRAL FALLS CITY ‐ COL           580 BROAD STREET(TAX CO                                      CENTRAL FALLS     RI      02863
CENTRAL FARMERS MUT FIRE                    17 POINT WEST BLVD A                                                                            ST CHARLES        MO      63301
CENTRAL FARMERS MUT FIRE                    5065 N HWY 94                                                                                   ST CHARLES        MO      63301
CENTRAL FARMERS MUTUAL                      PO BOX 897                                                                                      ROBBINS           NC      27325




                                                                                                          Page 154 of 998
                                         19-10412-jlg                 Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     158 of 1004
Creditor Name                               Address1                               Address2                                       Address3                      City                 State   Zip        Country
CENTRAL FL PUBLIC ADJ II                    13049 SPRING HILL DR                                                                                                SPRING HILL          FL      34609
CENTRAL FLOOD HAZARD AGENCY                 42 MONROE DR                                                                                                        TRENTON              NJ      8619
CENTRAL FLORIDA BUILDING                    815 W MABBETTE ST                                                                                                   KISSIMMEE            FL      34741
CENTRAL FLORIDA DUST FRE                    924 CENTENNIAL AVE                                                                                                  DELTONA              FL      32738
CENTRAL FLORIDA INS OF                      119 MARION OAKS BLVD E                                                                                              OCALA                FL      34473
CENTRAL FLORIDA INS OF                      MARION OAKS                            119 MARION OAKS BLVD E                                                       OCALA                FL      34473
CENTRAL FLORIDA INSUR                       7720 W WATERS AVE                                                                                                   TAMPA                FL      33615
CENTRAL FLORIDA INSUR                       7753 W WATERS AVE                                                                                                   TAMPA                FL      33615
CENTRAL FLORIDA ROOFING LLC                 1408 PALM DRIVE                                                                                                     WINTER HAVEN         FL      33884
CENTRAL FLORIDA ROOFING, LLC                1027 SNIVELY AVENUE                                                                                                 WINTER HAVEN         FL      33880
CENTRAL FULTON S.D./AYR                     CENTRAL FULTON SD ‐ COLL               1115 CITO RD                                                                 BIG COVE TANNERY     PA      17212
CENTRAL FULTON S.D./BURR                    JOANN D CHILCOTE‐TAX COL               609 LINCOLN WAY EAST                                                         MCCONNELLSBURG       PA      17233
CENTRAL FULTON S.D./LICK                    CENTRAL FULTON SD ‐ COLL               6805 PLEASANT RIDGE RD                                                       HARRISONVILLE        PA      17228
CENTRAL FULTON S.D./TODD                    CENTRAL FULTON SD ‐ COLL               22622 GREAT COVE RD                                                          MCCONNELLSBURG       PA      17233
CENTRAL GREENE S.D./FRAN                    CENTRAL GREENE SD ‐ COLL               568 ROLLING MEADOWS RD                                                       WAYNESBURG           PA      15370
CENTRAL GREENE S.D./PERR                    CHRISTINE JARRELL‐TX COL               181 BIG SHANNON RUN RD                                                       MT MORRIS            PA      15349
CENTRAL GREENE S.D./WASH                    KAREN STOCKDALE‐TAX COLL               961 GARNER RUN RD                                                            WAYNESBURG           PA      15370
CENTRAL GREENE S.D./WAYN                    CENTRAL GREENE SD ‐ COLL               106 FREEDOM ST                                                               BRAVE                PA      15316
CENTRAL GREENE S.D./WAYN                    CENTRAL GREENE SD ‐ COLL               47 E. LINCOLN ST.                                                            WAYNESBURG           PA      15370
CENTRAL GREENE S.D./WHIT                    LINDA VANDRUFF‐TAX COLLE               881 MT. MORRIS RD.                                                           WAYNESBURG           PA      15370
CENTRAL HUDSON GAS & ELEC CORP              284 SOUTH AVE                                                                                                       POUGHKEEPSIE         NY      12601‐4839
CENTRAL II, INC.                            402‐B HUNTINGDON PIKE                                                                                               ROCKLEDGE            PA      19046
CENTRAL ILLINOIS MUTUAL                     PO BOX 137                                                                                                          VILLA GROVE          IL      61956
CENTRAL INS ADVISORS                        3750 NW 87TH AVE 420                                                                                                DORAL                FL      33178
CENTRAL INSURANCE                           6000 N LAMAR BLVD                                                                                                   AUSTIN               TX      78752
CENTRAL INSURANCE COMPANIES                 P.O. BOX 828                                                                                                        VAN WERT             OH      45891‐0828
CENTRAL IOWA APPRAISERS INC                 2400 86TH ST 4                                                                                                      DES MOINES           IA      50322
CENTRAL LAKE TOWNSHIP                       CENTRAL LAKE TWP ‐ TREAS               PO BOX 748                                                                   CENTRAL LAKE         MI      49622
CENTRAL LAKE VILLAGE                        CENTRAL LAKE VLG ‐ TREAS               P.O. BOX 368                                                                 CENTRAL LAKE         MI      49622
CENTRAL MAINE POWER COMPANY                 PO BOX 847810                                                                                                       BOSTON               MA      02284‐7810
CENTRAL MAINLINE SEWER AUTHORITY            PO BOX 35                              93 JONES ST                                                                  LILLY                PA      15938
CENTRAL MASS APPRAISALS INC                 2 WASHINGTON STREET                                                                                                 LEOMINSTER           MA      01453
CENTRAL MASS BUILDING AND CONSTRUCTION      P.O.BOX 1687                                                                                                        FITCHBURG            MA      01420
CENTRAL MINNESOTA                           RENOVATIONS LLC                        20681 FROST COURT                                                            LAKEVILLE            MN      55044
CENTRAL MUT INS                             P O BOX 828                                                                                                         VAN WERT             OH      45891
CENTRAL MUTUAL INS CO                       800 S WASHINGTON ST                                                                                                 VAN WERT             OH      45891
CENTRAL OREGON IRRIGATION DISTRICT          1055 SW LAKE COURT                                                                                                  REDMOND              OR      97756
CENTRAL OUTLET HOMES INC                    PO BOX 972784                                                                                                       YPSILANTI            MI      48197
CENTRAL PARK AT METROWEST                   PO BOX 66368                                                                                                        PHOENIX              AZ      85082‐6368
CENTRAL PARK CONDO ASSOCIATION              MCKENZIE MANAGEMENT INC                2720 S RIVER RD                                STE 214                       DES PLAINES          IL      60018
CENTRAL PARK CONDOMINIUM ASSOCIATION        P.O. BOX 3523                                                                                                       CAPITOL HEIGHTS      MD      20791
CENTRAL PENN APPRAISALS INC                 24 WEST MAIN STREET                                                                                                 SHIREMANSTOWN        PA      17011
CENTRAL ROOFING CO                          555 W 182ND STREET                                                                                                  GARDENA              CA      90248
CENTRAL ROOFING LLC                         992 IL 32                                                                                                           SULLIVAN             IL      61951
CENTRAL SQUARE C.S. (CIC                    CENTRAL SQUARE CS‐REC OF               8236 BREWERTON ROAD                                                          CICERO               NY      13039
CENTRAL SQUARE C.S. (CLA                    CENTRAL SQUARE C.S.‐RECE               4401 STATE ROUTE 31                                                          CLAY                 NY      13041
CENTRAL SQUARE CEN SCH                      CENTRAL SQUARE SC‐COLLEC               44 SCHOOL DRIVE                                                              CENTRAL SQUARE       NY      13036
CENTRAL SQUARE CEN SCH (                    CENTRAL SQUARE CSD‐ COLL               P.O. BOX 677                                                                 CENTRAL SQUARE       NY      13036
CENTRAL SQUARE VILLAGE                      CENTRAL SQUARE VILLAGE‐C               PO BOX 509                                                                   CENTRAL SQUARE       NY      13036
CENTRAL VALLEY CS (GERMA                    CENTRAL VALLEY TAX COLLE               PO BOX 160                                                                   MOHAWK               NY      13407
CENTRAL VALLEY SD/CENTER                    JEANNE BOWSER ‐ TAX COLL               704 PINE ST                                                                  ALIQUIPPA            PA      15001
CENTRAL VALLEY SD/MONACA                    CENTRAL VALLEY SD ‐ COLL               928 PENNSYLVANIA AVENUE                                                      MONACA               PA      15061
CENTRAL VALLEY SD/POTTER                    VICTORIA LEININGER ‐ TC                105 MOWRY RD                                                                 MONACA               PA      15061
CENTRAL VILLAGE FIRE DIS                    CENTRAL VIL FD ‐ COLLECT               PO BOX 305                                                                   CENTRAL VILLAGE      CT      06332
CENTRAL YORK SCH DIST‐SP                    CENTRAL YORK SD ‐ COLLEC               1501 MOUNT ZION ROAD                                                         YORK                 PA      17402
CENTRAL YORK SD/MANCHEST                    CENTRAL YORK SD ‐ COLLEC               3204 FARMTRAIL ROAD                                                          YORK                 PA      17406
CENTRAL YORK SD/NORTH YO                    CENTRAL YORK SD ‐ COLLEC               350 E. 6TH AVE.                                                              YORK                 PA      17404
CENTRE BUILDER                              PO BOX 58159                                                                                                        HOUSTON              TX      77258
CENTRE COUNTY CONSOLIDAT                    CENTRE COUNTY TAX OFFICE               420 HOLMES‐ST WILLOWBANK                                                     BELLFONTE            PA      16823
CENTRE COUNTY MUTUAL FIRE INS CO            3555 BENNER PIKE STE 100                                                                                            BELLEFONTE           PA      16823
CENTRE COURT AT KENDALL                     PO BOX 820210                                                                                                       SOUTH FLORIDA        FL      33082
CENTRE GARDEN CITY LLC                      3910 RCA BOULEVARD SUITE 1015                                                                                       PALM BEACH GARDENS   FL      33410
CENTRE HALL BORO                            CENTRE HALL BORO ‐ COLLE               125 SOUTH PENNSYLVANIA A                                                     CENTRE HALL          PA      16828
CENTRE PARK HOMEOWNERS ASSOCIATION          C/O ASSOCIA ARIZONA                    6840 N ORACLE RD STE  130                                                    TUCSON               AZ      85704
CENTRE TOWNSHIP                             CENTRE TWP ‐ TAX COLLECT               629 CENTER RD.                                                               LEESPORT             PA      19533
CENTRE TOWNSHIP                             CENTRE TWP ‐ TAX COLLECT               954 CLOUSER HOLLOW RD.                                                       NEW BLOOMFIELD       PA      17068
CENTREGARDENCITY,LLC                        C/O GARY, DYTRYCH & RYAN, P.A.         ATTN: JOHN W GARY, ESQUIRE                     701 US HWY ONE, SUITE 402     NORTH PALM BEACH     FL      33408
CENTREGARDENCITY,LLC                        C/O JOHN C. BILLS PROPERTIES, LLC      3920 RCA BLVD, SUITE 2002                                                    PALM BEACH GARDENS   FL      33410
CENTREVILLE VILLAGE                         CENTREVILLE VLG ‐ TREASU               P.O. BOX 333                                                                 CENTREVILLE          MI      49032
CENTRIC COMMUNICATIONS, LLC                 ATTN: GREG JORDAN                      1048 W 27TH STREET                                                           NORFOLK              VA      23517




                                                                                                                Page 155 of 998
                                      19-10412-jlg                Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        159 of 1004
Creditor Name                              Address1                                   Address2                                       Address3                    City               State   Zip        Country
CENTRIFY CORPORATION                       ATTN: GENERAL COUNSEL                      785 NORTH MARY AVENUE                          SUITE 200                   SUNNYVALE          CA      94085
CENTURIA VILLAGE                           CENTURIA VLG TREASURER                     P.O. BOX 280                                                               CENTURIA           WI      54824
CENTURION INSURANCE CO                     P O  BOX 5719 GP O                                                                                                    NEW YORK           NY      10087
CENTURION REALTY, INC.                     3214 BRAINERD ROAD                                                                                                    CHATTANOOGA        TN      37411
CENTURY 21 A‐1 NOLAN REALTY                & CENTURY 21 HOMETOWN ASSOCIATES           776 WESTFIELD STREET                                                       WEST SPRINGFIELD   MA      01089
CENTURY 21 ACTION REALTY                   1425‐J WEST TUNNEL BLVD                                                                                               HOUMA              LA      70360
CENTURY 21 ADVANTAGE GOLD                  ATTN: JESSICA CHURCH                       401 ROUTE 70 EAST                              SUITE 205                   CHERRY HILL        NJ      08034
CENTURY 21 ADVANTAGE GOLD                  CROSS COUNTY PROPERTIES LLC                ATTN: JESSICA CHURCH                           527 CINNAMINSON AVE         PALMYRA            NJ      08065
CENTURY 21 AFFILIATED                      6952 ROTE ROAD                             SUITE 200                                                                  ROCKFORD           IL      61107
CENTURY 21 AFFILIATED                      AMOJH, LLC                                 1388 BALDWIN                                                               JENISON            MI      49428
CENTURY 21 AFFILIATED                      ATTN: MOLLIE PODWELL                       120 W GRAND AVENUE                                                         BELOIT             WI      53511
CENTURY 21 AFFILIATED                      ATTN: RANDALL BROOKSHIRE                   2411 OAK VALLEY DRIVE STE 400                                              ANN ARBOR          MI      48103
CENTURY 21 ALLIANCE                        CONNIE BOYLE REAL ESTATE                   P.O. BOX 1028                                                              NEWTOWN            PA      18940
CENTURY 21 AMERICAN HOMES                  40 UNDERHILL BLVD                          UNIT 1A                                                                    SYOSSET            NY      11791
CENTURY 21 AMERICAN HOMES                  ATTN: THERESA DOSCHER                      40 UNDERHILL BLVD                                                          SYOSSET            NY      11791
CENTURY 21 ATLANTIC PROFESSIONAL REALTY    FENTZ, LLC                                 508 NEW JERSEY AVE, SUITE 2A                                               ABSECON            NJ      08201
CENTURY 21 BELL REAL ESTATE                2103 WARREN AVE                                                                                                       CHEYNNE            WY      82001
CENTURY 21 BEUTLER & ASSOCIATES            NEW T&B ID TWO LLC                         1836 NORTHWEST BLVD                                                        COEUR DALENE       ID      83814
CENTURY 21 BROADHURST & ASSOCIATES, INC.   3405 NORTH KINGS HWY                                                                                                  MYRTLE BEACH       SC      29577
CENTURY 21 CAMPBELL & COMPANY              ARKANSAS FIRST CHOICE REALTY INC           301 W WASHINGTON ST                                                        CAMDEN             AR      71701
CENTURY 21 CHARLES SMITH AGENCY, INC.      1931 HIGHWAY 27                                                                                                       EDISON             NJ      08817
CENTURY 21 CLINKENBEARD AGENCY             SUNBELT GROUP INC.                         1513 W. CHICKASAW                                                          SALLIAW            OK      74955
CENTURY 21 COMMANDER REALTY, INC           COMMANDER REALTY                           COMMANDER REALTY                               2708 HIGHWAY 77             PANAMA CITY        FL      32405‐4408
CENTURY 21 COMPLETE SERVICE REALTY         BRENCO PROPERTIES LIMITED                  721 HWY 14E                                                                RICHALND CENTER    WI      53581
CENTURY 21 COMPLETE SERVICE REALTY         BRENCO PROPERTIES LIMITED                  721 HWY 14E                                                                RICHLAND CENTER    WI      53581
CENTURY 21 COUNTRY REALTY                  COUNTRY REALTY INC                         865 E 200 N SUITE 112‐2                                                    ROOSEVELT          UT      84066
CENTURY 21 DESSERT ROCK                    15311 BEAR VALLEY RD                       SUITE 1                                                                    HESPERIA           CA      92345
CENTURY 21 GILDERMAN & ASSOCIATES II INC   GILDERMAN & ASSOCIATES II INC.             1616 TOWER AVE                                                             SUPERIOR           WI      54880
CENTURY 21 HOME STAR                       ATTN: DIANE ZELLARS                        7613 YORKSHIRE PLACE                                                       CINCINNATI         OH      45237
CENTURY 21 HOMES & INVESTMENTS             408 N HOUSTON RD                                                                                                      WARNER ROBINS      GA      31093
CENTURY 21 HOMESTAR                        ATTN: SHANE REID                           135 ELM STREET                                                             HUDSON             OH      44236
CENTURY 21 IMPERIAL REO                    1520 MADISON AVE                                                                                                      LAKEWOOD           NJ      08701
CENTURY 21 INVESTMENT REALTORS             ATTN: ERIC VETTER                          14096THAVESESUITE1                                                         ABERDEEN           SD      57401
CENTURY 21 J BOLOS                         COVENANT PROPERTIES INC.                   900 LAKE MURRAY BLVD., SUITE 100                                           IRMO               SC      29063
CENTURY 21 JACK ASSOCIATES                 JACK ASSOCIATES REAL ESTATE, INC.          1161 WILLISTON ROAD                                                        SOUTH BURLINGTON   VT      05403
CENTURY 21 JEFF KELLER REALTY              2448 LUMPKIN RD                                                                                                       AUGUSTA            GA      30906
CENTURY 21 JONES REALTY                    CINDY SABASKI                              109 WOODMONT AVE                                                           LEBANON            TN      37087
CENTURY 21 LEGACY REALTY INC               2115 WASHINGTON AVENUE SUITE D                                                                                        CONWAY             AR      72032
CENTURY 21 LIGHTHOUSE REALTY               REALTY HOME PROS LLC                       9471 BAYMEADOWS RD SUITE 308                                               JACKSONVILLE       FL      32256
CENTURY 21 MACK‐MORRIS                     IRIS LURIE REALTORS                        47 ROUTE 9 SOUTH                                                           MORGANVILLE        NJ      07751
CENTURY 21 MCWATERS REALTY SERVICE, INC.   512 CHICKASAWBA STREET                                                                                                BLYTHEVILLE        AR      72315
CENTURY 21 MOSLEY REAL ESTATE, INC.        428 GRAND AVE.                                                                                                        CHICKASHA          OK      23018
CENTURY 21 OLD CAPITOL REALTY              ATTN: HEATHER DARDEN                       185 ROBERSON MILL ROAD                                                     MILLEDGEVILLE      GA      31061
CENTURY 21 PREMIERE REAL ESTATE            1101 E MALONE AVE                                                                                                     SIKESTON           MO      63801
CENTURY 21 SELA                            SPECIALIZED REAL ESTATE SERVICES INC       3540 S. I‐10 SERVICE ROAD W, SUITE 300                                     METAIRIE           LA      70001
CENTURY 21 SOUTHERN REALTY                 MARY LEMONS                                COMBINED REALTIES LLC                          2505 DALRYMPLE ST.          SANFORD            NC      27332
CENTURY 21 TEAM REALTY                     ATTN: JEFF KRALL                           714 ASH STREET                                                             MYRTLE POINT       OR      97458
CENTURY 21 THE REAL ESTATE CENTER          THE 24 TRINITY GROUP LLC                   4850 FAYETTEVILLE ROAD                                                     LUMBERTON          NC      28358
CENTURY 21 TIM BRANDT REAL ESTATE, LLC     ATTN: TIM BRANDT                           1136 E. MAIN ST.                                                           REEDSBURG          WI      53959
CENTURY 21 TOWNE & COUNTRY                 4856 E BASELINE ROAD                       SUITE 103                                                                  MESA               AZ      85206
CENTURY 21 VALUE PLUS REALTY               1520 MADISON AVENUE                                                                                                   LAKEWOOD           NJ      08701
CENTURY 21 VANGUARD                        COVENANT PROPERTIES INC.                   900 LAKE MURRAY BLVD. SUITE 100                                            IRMO               SC      29063
CENTURY 21 WORDEN & GREEN                  256 ROUTE 206                                                                                                         HILLSBOROUGH       NJ      08844
CENTURY CONSTR SERVICES                    SERVICE MASTER RESTORATION BY CENTURY      C/O MOAK DEVELOPMENTS LLC                      BY CENTURY 32014 TAMINA     MAGNOLIA           TX      77354
CENTURY CONSTRUCTION                       2301 W MAIN ST                                                                                                        LANSING            MI      48917
CENTURY CONTRACTING                        MANAGEMENT INC                             490 POTTER RD                                                              DES PLAINES        IL      60016
CENTURY COVERAGE CORP                      76 S CENTRAL AVE                                                                                                      VALLEY STREAM      NY      11580
CENTURY EXTERIORS                          SHAWN TOWNSEND                             2020 GLEN AVE                                                              BELOIT             WI      53511
CENTURY MEADOWS HOMEOWNERS ASSOCIATION     SUSAN PEARCE                               P.O. BOX 28759                                                             LAS VEGAS          NV      89126‐2759
CENTURY MUT INS CO                         P O  BOX 828                                                                                                          VAN WERT           OH      45891
CENTURY MUTUAL INS ASSOC                   P O BOX 168                                                                                                           HARTLEY            IA      51346
CENTURY MUTUAL INS CO                      PO BOX 16052                                                                                                          GREENSBORO         NC      27416
CENTURY MUTUAL INS CO NC                   5 TERRACE WAY STE B                                                                                                   GREENSBORO         NC      27403
CENTURY NATIONAL INS                       555 CORPORATE DRIVE                                                                                                   KALISPELL          MT      59901
CENTURY NATL INS                           FLOOD PROCESSING                           P O BOX 2057                                                               KALISPELL          MT      59903
CENTURY NATL INS                           P O BOX 7001                                                                                                          NORTH HOLLYWOOD    CA      91615
CENTURY NATL INS                           P O BOX 89431                                                                                                         CLEVELAND          OH      44101
CENTURY OFFICE LLC                         3322 MEMORIAL PKWY SW  STE 219                                                                                        HUNTSVILLE         AL      35801
CENTURY PARK CONDOMINIUM ASSOCIATION       55 W 22ND ST                               STE 310                                                                    LOMBARD            IL      60148
CENTURY PUBLIC ADJ &                       ELVINA ELLIS                               1021 IVES DIARY ROAD                                                       MIAMI              FL      33179




                                                                                                                   Page 156 of 998
                                          19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  160 of 1004
Creditor Name                                Address1                           Address2                                      Address3                              City                State   Zip        Country
CENTURY PUBLIC ADJUSTERS                     & FRANCIS NORD                     1021 IVES DAIRY RD 218                                                              MIAMI               FL      33179
CENTURY PUBLIC ADJUSTERS                     17810 W DIXIE HWY STE 2B                                                                                               NORTH MIAMI BEACH   FL      33160
CENTURY RESTORATION                          20301 BLUFFSIDE CIRCLE 112                                                                                             HUNTINGTON BEACH    CA      92646
CENTURY SURETY INSURANCE                     P O  BOX 163340                                                                                                        COLUMBUS            OH      43216
CENTURY21 JEFF KELLER REALTY                 ATTN: SUSAN KELLER JACKSON         2448 LUMPKIN ROAD                                                                   AUGUSTA             GA      30906
CENTURY21 SOWESCO REALTY                     4801 N BUTLER 4000                                                                                                     FARMINGTON          NM      87401
CENTURY21INVESTMENTREALTORS                  ATTN: ERIC VETTER                  14096THAVESESUITE1                                                                  ABERDEEN            SD      57401
CENTURYLINK                                  ATTN: LEGAL DEPARTMENT             1801 CALIFORNIA ST. 900                                                             DENVER              CO      80202
CENTURYLINK                                  PO BOX 2348                                                                                                            SEATTLE             WA      98111‐2348
CENTURY‐NATIONAL INS CO                      12200 SYLVAN ST STE 140                                                                                                NORTH HOLLYWOOD     CA      91606
CENTURY‐NATIONAL INSUARNCE COMPANY           16650 SHERMAN WAY                                                                                                      VAN NUYS            CA      91406
CEN‐WEST ASSOCIATION, INC                    19296 LYONS ROAD                                                                                                       BOCA RATON          FL      33484
CEN‐WEST COMMUNITIES, INC.                   1601 FORUM PLACE, SUITE 500                                                                                            WEST PALM BEACH     FL      33401
CEPEDA, LILY                                 ADDRESS ON FILE
CERA RESTORATION                             1423 WRIGHT BLVD                                                                                                       SCHAUMBURG          IL      60193
CERAMIC TILES USA                            RHONDA SMITH MCKINGHT              19370 SW 106 AVE                                                                    MIAMI               FL      33157
CERDA, CRISTAL                               ADDRESS ON FILE
CERDA, JOSE                                  ADDRESS ON FILE
CERDAFIED HANDYMAN                           SERVICES & MORE                    7707 FOXWAITHE LN                                                                   HUMBLE              TX      77338
CERIDIAN HCM INC                             PO BOX 772830                                                                                                          CHICAGO             IL      60677
CERIDIAN HCM, INC.                           ATTN: GENERAL COUNSEL              3311 EAST OLD SHAKOPEE ROAD                                                         MINNEAPOLIS         MN      55425
CERMINARA, ANTHONY                           ADDRESS ON FILE
CERRO GORDO COUNTY                           CERRO GORDO COUNTY ‐ TRE           220 N WASHINGTON                                                                    MASON CITY          IA      50401
CERRONE, THOMAS                              ADDRESS ON FILE
CERRUTI, VALERIE                             ADDRESS ON FILE
CERRUTO, BOBBIE                              ADDRESS ON FILE
CERTAPRO PAINTERS                            13570 GROVE DR STE 286                                                                                                 MAPLE GROVE         MN      55311
CERTAPRO PAINTERS                            GWC PAINTING INC                   1643 WARWICK AVE 188                                                                WARWICK             RI      02889
CERTAPRO PAINTERS                            TIM JOHNSON                        928 ENTERPRISES, LLC                          720 WILLAS BROOK RD                   CHESAPEAKE          VA      23320
CERTAPRO PAINTERS ‐ LAKEWOOD GOLDEN          EVERGREEN COLOR & DESIGN, LLC      601 16TH ST. #C‐148                                                                 GOLDEN              CO      80401
CERTAPRO PAINTERS OF                         WEST HOUSTON                       565 SOUTH MASON RD 387                                                              KATY                TX      77450
CERTAPRO PAINTERS OF FT WORTH‐ARLINGTON      JON RAGSDALE                       JRAGS ENTERPRISES CO.                         951 WEST PIPELINE ROAD, SUITE 100     HURST               TX      76053
CERTAPRO PAINTERS OF N                       JACKSONVILLE                       6015 MORROW ST E UNIT118                                                            JACKSONVILLE        FL      32217
CERTAPRO PAINTERS OF READING                 KIP HORBAL                         BOSADA INC                                    23 JENNIFER DR.                       BERNVILLE           PA      19506
CERTAPRO PAINTERS OF WESTCHESTER COUNTY      SUSAN MISURACA                     EMBE HOME SOLUTIONS, INC.                     532 BEDFORD ROAD                      BEDFORD HILLS       NY      10507
CERTIFIED APPRAISAL GROUP                    4245 FULTON DR NW                                                                                                      CANTON              OH      44718
CERTIFIED APPRAISAL SERVICES                 1445 CAMINITO CAPISTRANO 5                                                                                             CHULA VISTA         CA      91913
CERTIFIED APPRAISAL SERVICES, INC.           P. O. BOX 967                                                                                                          BLYTHEWOOD          SC      29016
CERTIFIED APPRAISALS INC                     390 BUCKEYE DR                                                                                                         COLORADO SPRINGS    CO      80919
CERTIFIED APPRAISERS                         PO BOX 15537                                                                                                           DEL CITY            OK      73155
CERTIFIED CONSTRUCTION LLC                   5817 S RIDGEWOOD AVENUE                                                                                                PORT ORANGE         FL      32127
CERTIFIED FLOOD SYSTEMS                      5278 DESERT VIEW LN.                                                                                                   WRIGHTWOOD          CA      92397
CERTIFIED FOUNDATION SPECIALISTS, INC        DERRELL BLAKEY                     9714 CASTLERAY LANE                                                                 ROWLETT             TX      75089‐8367
CERTIFIED GARAGES & DOORS, LLC               344‐5 ROUTE 9, 302                                                                                                     LANOKA HARBOR       NJ      08734
CERTIFIED HOUSE LEVELING                     930 FM 2610                                                                                                            LIVINGSTON          TX      77351
CERTIFIED LANGUAGES INTERNATIONAL, LLC       ATTN: GENERAL COUNSEL              4800 SW MACADAM AVENUE                        SUITE 400                             PORTLAND            OR      97239
CERTIFIED PROFESSIONAL ROOFING               ARTHUR KHURSHUDYAN                 180 JUBIE LN.                                                                       SENECA              SC      29672
CERTIFIED PROPERTY RESTORATION               VOGL CONSTRUCTION LLC              35 N MOJAVE RD                                                                      LAS VEGAS           NV      89101
CERTIFIED PROPTY RESTRN                      35 N MOJAVE RD                                                                                                         LAS VEGAS           NV      89101
CERTIFIED REAL ESTATE                        APPRAISERS & CONSULTANTS           821 W 45TH AVE STE C                                                                GRIFFITH            IN      46319
CERTIFIED ROOFING & RENOVATIONS              495 STAN DR. STE 102                                                                                                   MELBOURNE           FL      32904
CERTIFIED ROOFING COMPANY LLC                TOMMY YI                           14935 W. WADSWORTH RD                                                               WADSWORTH           IL      60083
CERVANTES ROOFING LLC                        2918 E 26TH ST                                                                                                         TUCSON              AZ      85713
CERVANTES, CRUZ                              ADDRESS ON FILE
CESAR  PERELLI AND CONSUELO  PERELLI         CESAR PERELLI, PRO SE              525 SOUTH FLAGLER DRIVE, SUITE 50                                                   WEST PALM BEACH     FL      33401
CESAR COLLAZO                                ADDRESS ON FILE
CESAR HERNANDEZ & UNITED                     CLAIMS ADJ & DUBOFF LAW            16711 SAPPHIRE ISLE                                                                 WESTON              FL      33331
CESAR O COLON                                ADDRESS ON FILE
CESAR PRECIADO                               ADDRESS ON FILE
CESAR ROSPIGLIOSI                            ADDRESS ON FILE
CESAR VINICIO                                ADDRESS ON FILE
CESAR, ANGELICA                              ADDRESS ON FILE
CESSNA CONSTRUCTION, INC.                    11135 TAMARACK ROAD                                                                                                    WATERFORD           PA      16441
CEVALLOS, LORRIE                             ADDRESS ON FILE
CF APPRAISAL & CONSULTING GROUP              1290 DAANDRA DRIVE                                                                                                     WATKINSVILLE        GA      30677
CFM INS INC                                  PO BOX 968                                                                                                             CONCORDIA           MO      64020
CFM INSURANCE                                1202 SE FIRST ST                                                                                                       CONCORDIA           MO      64020
CG CONSTRUCTION                              MARILYN CRUZ VIRUET                URB RIVERVIEW 08 CALLE 13                                                           BAYAMON             PR      00961
CHABERT INSURANCE AGENCY                     PO BOX 1209                                                                                                            LAROSE              LA      70373
CHACE BUILDING SUPPLY OF CT INC.             90 RT 171 P.O. BOX 489                                                                                                 WOODSTOCK           CT      06281




                                                                                                            Page 157 of 998
                                      19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            161 of 1004
Creditor Name                            Address1                         Address2                                     Address3                                City              State   Zip          Country
CHACON CHACON, JOSUE                     ADDRESS ON FILE
CHACON PLASTERING, INC.                  2900 DURAZNO AVE.                                                                                                     EL PASO           TX      79905
CHACON, ODILA                            ADDRESS ON FILE
CHACON, SANDRA                           ADDRESS ON FILE
CHAD C. FUSSELL                          ADDRESS ON FILE
CHAD HESTER ROOFING                      CHAD HESTER                      394 SLACK ROAD                                                                       ATHENS            TN      37303
CHAD HUDSON                              ADDRESS ON FILE
CHAD LAWSON                              ADDRESS ON FILE
CHAD PICKARD CONSTRUCTION, L.L.C.        TIM MCNELIS                      1434 SE 13TH STREET                                                                  STUART            FL      34996
CHAD RUCKER &                            REBECCA RUCKER                   5076 GROSBEAK ST                                                                     BRIGHTON          CO      80601
CHAD SLADE AND                           JENNIE SLADE                     920 LAS PALOMAS DR                                                                   LAS VEGAS         NV      89138
CHAD SMITH CONSTRUCTION                  2227 WILLOW PASS ROAD                                                                                                 CONCORD           CA      94520
CHAD STHELE                              ADDRESS ON FILE
CHAD WILLIAMS HOME IMPROVEMENTS          CHAD E. WILLIAMS                 509 N.6                                                                              DUNCAN            OK      73533
CHADALAWADA, HIMABINDU                   ADDRESS ON FILE
CHADBOURN TOWN                           CHADBOURN TOWN ‐ TREASUR         602 N BROWN ST                                                                       CHADBURN          NC      28431
CHADDERTON, RYAN                         ADDRESS ON FILE
CHADDOCK REFRIGERATION HTG & AIR         CONDITIONING INC                 PO BOX 47186                                                                         JACKSONVILLE      FL      32247
CHADDS FORD TOWNSHIP                     CHADDS FORD TWP ‐ COLLEC         1506 PAINTERS CROSSING                                                               CHADDS FORD       PA      19317
CHADWELL APPRAISAL CO LLC                PO BOX 554                                                                                                            BEDFORD           VA      24523
CHAFFEE CITY ‐ COLLECTOR                 222 W YOAKUM                                                                                                          CHAFFEE           MO      63740
CHAFFEE COUNTY‐TREASURER                 104 CRESTONE AVENUE                                                                                                   SALIDA            CO      81201
CHAFFIN, MICHAEL                         ADDRESS ON FILE
CHAGNON INS AGENCY INC                   411 ROUTE 28                                                                                                          WEST YARMOUTH     MA      02673
CHALET HOA                               PO BOX 105007                                                                                                         ATLANTA           GA      30348
CHALET VEGAS HOMEOWNERS ASSOCIATION      ELIZABETH B LOWELL               ROBBINS LAW FIRM                             1995 VILLAGE CENTER CIR., SUITE 190     LAS VEGAS         NV      89134‐0562
CHALFANT BORO                            CAROL DONAHUE ‐ TAX COLL         144 LYNNWOOD AVE                                                                     EAST PITTSBURGH   PA      15112
CHALFONT BORO                            CHALFONT BORO ‐ TAX COLL         40 NORTH MAIN ST.                                                                    CHALFONT          PA      18914
CHALKER, JUDITH                          ADDRESS ON FILE
CHAMBERLAIN INS AGENCY                   7831 SE STARK ST 102                                                                                                  PORTLAND          OR      97215
CHAMBERLAIN, MARC                        ADDRESS ON FILE
CHAMBERLAIN, TODD                        ADDRESS ON FILE
CHAMBERLIN, BARI                         ADDRESS ON FILE
CHAMBERS CONSTRUCTION INC                13403 ALYSSA COURT                                                                                                    BRANDYWINE        MD      20613
CHAMBERS CONSTRUCTION INC                21395 NW 33RD AVENUE                                                                                                  MIAMI GARDENS     FL      33056
CHAMBERS COUNTY                          CHAMBERS CO‐REV COMMISSI         2 LAFAYETTE ST CNTY CRT                                                              LAFAYETTE         AL      36862
CHAMBERS COUNTY                          CHAMBERS COUNTY ‐ COLLEC         BOX 519                                                                              ANAHUAC           TX      77514
CHAMBERS COUNTY CLERK                    PO BOX 728                                                                                                            ANAHUAC           TX      77514
CHAMBERS COUNTY JUDGE OF PROBATE         2 LAFAYETTE ST                                                                                                        LAFAYETTE         AL      36862
CHAMBERS COUNTY MUD 1 JM                 CHAMBERS ID 1 ‐ COLLECTO         103 KERRY                                                                            HIGHLANDS         TX      77562
CHAMBERS COUNTY TAX OFFICE               PO BOX 519                                                                                                            ANAHUAC           TX      77514
CHAMBERS, BRIDGETTE                      ADDRESS ON FILE
CHAMBERS, COREY                          ADDRESS ON FILE
CHAMBERS, KELSEY                         ADDRESS ON FILE
CHAMBERS, MARSHA AND JERRY               MARSHA CHAMBERS, PRO SE          11858 BETTY LN                                                                       KAUFMAN           TX      75142
CHAMBERS, SAMUEL (KEITH)                 ADDRESS ON FILE
CHAMBERS, TALEEMA                        ADDRESS ON FILE
CHAMBERS, TIFFANY                        ADDRESS ON FILE
CHAMBERSBURG BORO                        CHAMBERSBURG BORO ‐ COLL         401 LINCOLN WAY EAST                                                                 CHAMBERSBURG      PA      17201
CHAMBERSBURG S.D./CHAMBE                 CHAMBERSBURG SD ‐ COLLEC         401 LINCOLN WAY EAST                                                                 CHAMBERSBURG      PA      17201
CHAMBERSBURG S.D./GREENE                 CHAMBERSBURG ‐ TAX COLLE         8190 NYESVILLE RD                                                                    CHAMBERSBURG      PA      17202
CHAMBERSBURG S.D./GUILFO                 CHAMBERSBURG AREA SD ‐ T         POB 602                                                                              FAYETTEVILLE      PA      17222
CHAMBERSBURG S.D./HAMILT                 CHAMBERSBURG AREA SD ‐ T         1565 FRANK RD                                                                        CHAMBERSBURG      PA      17202
CHAMBERSBURG S.D./LETTER                 CHAMBERSBURG SD ‐ COLLEC         10352 MOUNTAIN RD ‐ POB                                                              UPPER STRASBURG   PA      17265
CHAMBERSBURG S.D./LURGAN                 CHAMBERSBURG AREA SD ‐ T         8427 ROXBURY RD                                                                      LURGAN            PA      17232
CHAMBLISS INS AGENCY                     1208 W I65 SERVE RD S                                                                                                 MOBILE            AL      36609
CHAMBLISS, TAMIKA                        ADDRESS ON FILE
CHAMPAIGN CONSTRUCTION                   CARL CHAMPAIGN                   1084 CHAMPAIGN LN                                                                    CHARLESTON        SC      29412
CHAMPAIGN COUNTY                         CHAMPAIGN COUNTY ‐ TREAS         1512 S US HWY 68, STE B4                                                             URBANA            OH      43078
CHAMPAIGN COUNTY                         CHAMPAIGN COUNTY ‐ TREAS         1776 E. WASHINGTON                                                                   URBANA            IL      61802
CHAMPAIGN COUNTY TREASURER               PO BOX 9                                                                                                              URBANA            IL      61803
CHAMPION COVERAGE INC                    1556 58TH STREET                                                                                                      BROOKLYN          NY      11219
CHAMPION FOREST TWELVE HOA, INC          22 VILLA BEND DRIVE                                                                                                   HOUSTON           TX      77069
CHAMPION KITCHENS                        340 ALEXANDER ST                                                                                                      SIMI VALLEY       CA      93065
CHAMPION REALTY, LLC                     615 S. BELTLINE HWY WEST                                                                                              SCOTTSBLUFF       NE      69361
CHAMPION RESTORATION, LLC                JEFF POLLITT                     13311 LAWSON RD, STE D.                                                              LITTLE ROCK       AR      72210
CHAMPION ROOFING INC.                    814 S 11TH STREET                                                                                                     MOUNT VERNON      WA      98274
CHAMPION TOWN                            CHAMPION TOWN ‐ TAX COLL         10 NORTH BROAD STREET                                                                CARTHAGE          NY      13619
CHAMPION WINDOW &                        D & A ZABA                       10035 E 40TH AVE 400                                                                 DENVER            CO      80238
CHAMPION WINDOW CO OF                    DENVER LLC                       10035 E 40TH STE 400                                                                 DENVER            CO      80238




                                                                                                     Page 158 of 998
                                        19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       162 of 1004
Creditor Name                              Address1                                  Address2                                     Address3                        City              State   Zip          Country
CHAMPION, TONIA                            ADDRESS ON FILE
CHAMPIONS INSURANCE AGCY                   P O  BOX 890765                                                                                                        HOUSTON           TX      77289
CHAMPIONS MUD                              11111 KATY FREEWAY SUITE 725                                                                                           HOUSTON           TX      77079
CHAMPIONS MUD                              HC FWSD 52                                11111 KATY FRWY 725                                                          HOUSTON           TX      77079
CHAMPLAIN TOWN                             JULIE CASTINE TAX COLLEC                  P.O. BOX 3144                                                                CHAMPLAIN         NY      12919
CHAMPLAIN VILLAGE                          CHAMPLAIN VILLAGE‐ CLERK                  1104 ROUTE 9(MAIN STREET                                                     CHAMPLAIN NY      NY      12919
CHANCE, VIRGE                              ADDRESS ON FILE
CHANCEFORD TOWNSHIP                        CHANCEFORD TWP ‐ TAX COL                  11775 HIVELY RD                                                              BROGUE            PA      17309
CHANCELLOR, REBECCA                        ADDRESS ON FILE
CHANDA, JAYASREE                           ADDRESS ON FILE
CHANDLER & LYDA INS LLC                    3713 LOCKSLEY DRIVE                                                                                                    BIRMINGHAM        AL      35223
CHANDLER & TROGDON AGNCY                   2223 N CHURCH ST                                                                                                       GREENSBORO        NC      27405
CHANDLER CONSTRUCTION                      1370 TRANCAS ST 122                                                                                                    NAPA              CA      94558
CHANDLER CONSTRUCTION & ELECTRICAL         JAMES M CHANDLER                          2309 DOGTOWN ROAD SE                                                         FORT PAYNE        AL      35967
CHANDLER CROSSING ESTATE HOA               4645 E COTTON GIN LOOP                                                                                                 PHOENIX           AZ      85040
CHANDLER INS GROUP INC                     100 OLD DAWSON VILLAGE                    RD BLDG 100 UNIT 210                                                         DAWSONVILLE       GA      30534
CHANDLER ROOFING & SPECI                   9226US HWY 301S POBOX313                                                                                               STATESBORO        GA      30459
CHANDLER ROOFING AND CONSTRUCTION          2411 GOODHUE STREET                                                                                                    RED WING          MN      55066
CHANDLER, RYAN                             ADDRESS ON FILE
CHANELL S WATKINS                          MICHAEL AVANESIAN                         JT LEGAL GROUP                               801 N BRAND BLVE SUITE 1130     GLENDALE          CA      91203
CHANEY & THOMAS INSURANC                   PO BOX 228                                                                                                             LONDON            OH      43140
CHANEY, MARQUES                            ADDRESS ON FILE
CHANEYS PAINTING                           2121 PALACE CT                                                                                                         AUBURN            IN      46706
CHANG, DAVID                               ADDRESS ON FILE
CHANG, GARY                                ADDRESS ON FILE
CHANG, GOAL                                ADDRESS ON FILE
CHANGINGSTREETS.COM                        ATTN: RYAN MCFARLANE                      10801 S SAGINAW ST, STE A                                                    GRAND BLANC       MI      48439
CHANNELVIEW ISD TAX OFFI                   CHANNELVIEW ISD‐ TAX COL                  828 SHELDON RD                                                               CHANNELVIEW       TX      77530
CHANTECLAIRE CONDOMINIUM ASSOC, INC        C/O STOKES PROPERTY MANAGEMENT            3053 51ST STREET                                                             SARASOTA          FL      34234
CHANTEL RAY REAL ESTATE, INC.              ATTN: CHANTEL RAY                         1833 REPUBLIC ROAD, SUITE 103                                                VIRGINIA BEACH    VA      23454
CHANTHAM KONG & KAN                        SEANG & GARY GALLO                        88 KING PHILIP ST                                                            RAYNHAM           MA      02767
CHANTICLEER CONSTRUCTION, LLC              G Z PROPERTIES AND CONSTRUCTION, LLC      G Z PROPERTIES AND CONSTRUCTION, LLC         PO BOX 5382                     GREENVILLE        SC      29606
CHAO, ALLEN                                ADDRESS ON FILE
CHAP ARNOLD INS AGENCY                     PO BOX 1610                                                                                                            CAPE GIRARDEAU    MO      63702
CHAP ROOFING AND REMOLDING                 CHARLES HERRING                           CHARLES HERRING                              6750 GEORGE WASHINGTON DR       JACKSON           MS      39213
CHAPARRAL EVALUATION SERVICES LLC          7090 N ORACLE RD STE 178‐173                                                                                           TUCSON            AZ      85704‐4333
CHAPEL HEIGHTS HOA                         P. O. BOX 792                                                                                                          HAVRE DE GRACE    MD      21078
CHAPEL HILL CITY                           CHAPEL HILL CITY‐TAX COL                  PO BOX 157                                                                   CHAPEL HILL       TN      37034
CHAPEL HILLS COMMUNITY ASSOC               PO BOX 1268                                                                                                            PELHAM            AL      35124
CHAPIN TOWNSHIP                            CHAPIN TOWNSHIP ‐ TREASU                  PO BOX 505                                                                   ELSIE             MI      48831
CHAPLIN & CASTRO INS                       2552 NW 7TH STREET                                                                                                     MIAMI             FL      33125
CHAPLIN TOWN                               CHAPLIN TOWN ‐ TAX COLLE                  PO BOX 944                                                                   WILLIMANTIC       CT      06226
CHAPLIN, GLORIA                            ADDRESS ON FILE
CHAPMAN HOME INC                           6219 HOLLOW LANE                                                                                                       LINO LAKES        MN      55014
CHAPMAN IV, MARK                           ADDRESS ON FILE
CHAPMAN PROPERTIES INC                     PO BOX 8705                                                                                                            DOTHAN            AL      36304
CHAPMAN PROPERTIES, INC.                   ATTN: DAVIS CHAPMAN                       256 HONEYSUCKLE RD, SUITE 18                                                 DOTHAN            AL      36305
CHAPMAN SEPTIC INC                         471 BIG PINE RD                                                                                                        KEY LARGO         FL      33037
CHAPMAN TOWNSHIP                           MARSHA DAVIS ‐ TAX COLLE                  1127 CENTRAL AVE                                                             RENOVO            PA      17764
CHAPMAN, JOELY                             ADDRESS ON FILE
CHAPMAN, PAUL                              ADDRESS ON FILE
CHAPPELL ROOFING INC                       PO BOX 160                                                                                                             FAIRBURY          NE      68352
CHAPPELL, SABRINA                          ADDRESS ON FILE
CHAPTER 13 TRUSTEE DAVID P CUSICK          PO BOX 1858                                                                                                            SACRAMENTO        CA      95812‐1858
CHARBONNEAU, ANGELA                        ADDRESS ON FILE
CHARDONNAY HOMEOWNERS ASSOCIATION INC      4131 GUNN HWY                                                                                                          TAMPA             FL      33618
CHARITON CNTY MTL                          P O BOX 26                                                                                                             MENDON            MO      64660
CHARITON COUNTY                            CHARITON COUNTY ‐ COLLEC                  306 S CHERRY                                                                 KEYTESVILLE       MO      65261
CHARITY APPRAISALS INC                     PO BOX 7151                                                                                                            HUDSON            FL      34674
CHARKO, CHRISTOPHER                        ADDRESS ON FILE
CHARLEMONT TOWN                            CHARLEMONT TOWN‐TAX COLL                  P.O. BOX 604                                                                 CHARLEMONT        MA      01339
CHARLENE AND KELLY MCINTIRE                5536 NE 312TH ST                                                                                                       CAMERON           MO      64429
CHARLEROI AREA SCHOOL DI                   MEG BYRON MALADY ‐ TAX C                  MUNICIPAL BLDG RM 101                                                        CHARLEROI         PA      15022
CHARLEROI AREA SD/N CHAR                   CHARLEROI SD ‐ TAX COLLE                  635 CONRAD AVE                                                               NORTH CHARLEROI   PA      15022
CHARLEROI BORO                             MEG BYRON MALADY ‐ TAX C                  ROOM 101 MUNICIPAL BLDG.                                                     CHARLEROI         PA      15022
CHARLEROI SCHOOL DISTRIC                   CHARLEROI SD ‐ TAX COLLE                  261 GRANDVIEW WAY                                                            CHARLEROI         PA      15022
CHARLEROI SCHOOL DISTRIC                   WAYNE E. RAY ‐ TAX COLLE                  9 MEMORIAL DR                                                                CHARLEROI         PA      15022
CHARLES & DEBRA POSTEL                     10400 LAMAR AVE                                                                                                        OVERLAND PARK     KS      66207
CHARLES A BROWN & ASSOC PLLC               2316 SOUTHMORE                                                                                                         PASADENA          TX      77502
CHARLES A BROWN & ASSOCIATES PLLC          ATTN FCL DEPT                             2316 SOUTHMORE AVENUE                                                        PASADENA          TX      77502




                                                                                                                Page 159 of 998
                                     19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       163 of 1004
Creditor Name                           Address1                                     Address2                                     Address3                        City               State   Zip          Country
CHARLES A BROWN & ASSOCIATES PLLC       D/B/A DOCSOLUTION, INC.                      ATTN: GENERAL COUNSEL                        2316 SOUTHMORE                  PASADENA           TX      77502
CHARLES A BROWN & ASSOCIATES PLLC       D/B/A DOCSOLUTION, INC.                      ATTN: LORI A. LOWE                           2316 SOUTHMORE                  PASADENA           TX      77502
CHARLES A STANZIALE                     CHAPTER 7 TRUSTEE                            100 MULBERRY ST 11TH FL                                                      NEWARK             NJ      07102
CHARLES BELL                            1875 HWY 90/ P.O BOX 306                                                                                                  NOME               TX      77629
CHARLES BERGVALL AGENCY                 717 9TH AVE N                                                                                                             TEXAS CITY         TX      77590
CHARLES BOWMAN                          ADDRESS ON FILE
CHARLES BRENKE                          ADDRESS ON FILE
CHARLES BRYANT &                        LORETTA BRYANT                               157 BRYANT RIDGE TRL                                                         PILOT MOUNTAIN     NC      27041
CHARLES CAREY TAX COLLECTOR             102 WESTMINSTER DR                                                                                                        MARS               PA      16046
CHARLES CHADWICK GIBSON                 58001 HUMPHREY RD                                                                                                         VANCLEAVE          MS      39565
CHARLES CITY COUNTY                     CHARLES CITY COUNTY ‐ TR                     10900 COURTHOUSE RD                                                          CHARLES CITY       VA      23030
CHARLES CLAWSON                         6585 HIGH STREET                                                                                                          LAS VEGAS          NV      89113
CHARLES COLEMAN & AMBER                 COLEMAN                                      4223 FORTUNE PT                                                              ATLANTIC           GA      30349
CHARLES COUNTY                          200 BALTIMORE STREET                                                                                                      LA PLATA           MD      20646
CHARLES COUNTY                          CHARLES COUNTY ‐ TREASUR                     PO BOX 2607                                                                  LA PLATA           MD      20646
CHARLES COUNTY /SEMIANNU                CHARLES COUNTY ‐ TREASUR                     PO BOX 2607                                                                  LA PLATA           MD      20646
CHARLES COUNTY COMMISSIONERS            P.O. BOX 2150                                GOVERNMENT BUILDING                                                          LA PLATA           MD      20646
CHARLES COUNTY GOVERNMENT               PO BOX 1630                                                                                                               LAPLATA            MD      20646
CHARLES COUNTY TREASURER                200 BALTIMORE ST                                                                                                          LA PLATA           MD      20646
CHARLES COUNTY TREASURER                PO BOX 1630                                                                                                               LA PLATA           MD      21803
CHARLES COUNTY TREASURERS OFFICE        PO BOX 2607                                                                                                               LA PLATA           MD      20646
CHARLES COX & BARBARA COX               211 BLANDFORD ST                                                                                                          ROCKVILLE          MD      20850
CHARLES CRANE AGENCY CO                 100 SOUTH 4TH                                                                                                             ST LOUIS           MO      63102
CHARLES D HUGHES                        ADDRESS ON FILE
CHARLES D JOHNSTON                      ADDRESS ON FILE
CHARLES DAVID COTTINGHAM TRUSTEE        PO BOX 020588                                                                                                             TUSCALOOSA         AL      35402
CHARLES DAVID HOWE JR                   ADDRESS ON FILE
CHARLES DAVIS AND                       ADDRESS ON FILE
CHARLES DELOACH                         ADDRESS ON FILE
CHARLES DORMAN INS CO                   PO BOX 427                                                                                                                BETHLEHEM          GA      30620
CHARLES E HUGHES                        ADDRESS ON FILE
CHARLES E TINDELL JR INC                1440 CRAWFORD STREET                                                                                                      CHATTANOOGA        TN      37421
CHARLES E. HILES                        ADDRESS ON FILE
CHARLES E. MURPHY                       ADDRESS ON FILE
CHARLES EARL PAGE                       630 ST JOSEPH ST                                                                                                          GRIFTON            NC      28530
CHARLES EDMOND ESTATE                   1012 STEBONDALE RD                                                                                                        COLUMBIA           SC      29203
CHARLES FISH &                          ELIZABETH FISH                               13525 TOPAZ LAKE CT                                                          ORLANDO            FL      32828
CHARLES G FRIER                         ADDRESS ON FILE
CHARLES G MARCUS AGENCY                 842 SILAS DEANE HWY                                                                                                       WETHERSFIELD       CT      06129
CHARLES H WEST SR                       ADDRESS ON FILE
CHARLES HAYNES & MARTHA                 ADDRESS ON FILE
CHARLES HODGE &                         ADDRESS ON FILE
CHARLES J COLLINS                       ADDRESS ON FILE
CHARLES J DEHART TRUSTEE                8125 ADAMS DR  A                                                                                                          HUMMELSTOWN        PA      17036‐8625
CHARLES J PARRILLI AGNCY                4101 WASHINGTON                                                                                                           HILLSIDE           IL      60162
CHARLES J ROMANO AGENCY                 P O BOX 395                                                                                                               POMONA             NJ      08240
CHARLES J. PATERNOSTRO                  CHARLES J. PATERNOSTRO, ATTORNEY AT LAW      STATE BAR #15569000, 1485 ELM RIDGE RD.      ATTORNEY PRO‐SE                 DENISON            TX      75020
CHARLES JONES, LLC                      300 PHILLIPS BLVD.                           SUITE 400                                                                    TRENTON            NJ      08650‐0488
CHARLES L CHEATHAM APPRAISAL ASSOC      257 WHISPERING WOODS                                                                                                      FLEMING ISLAND     FL      32003
CHARLES L FORD INC                      347 PRESTONFIELD LN                                                                                                       SEVERNA PARK       MD      21146
CHARLES L KIRBY AGENCY                  69 EDDIE DOWLING HIGHWAY                                                                                                  WOONSOCKET         RI      02895
CHARLES L MADDOX                        ADDRESS ON FILE
CHARLES L PUGH CO &                     24241 JOHN R                                                                                                              HAZEL PARK         MI      48030
CHARLES MAYFIELD INS ACY                307 S FRIENDSWOOD STE A1                                                                                                  FRIENDSWOOD        TX      77546
CHARLES MILLER AND SHEILA MILLER        HANSON LAW FIRM, P.C.                        KRISTIE HALLORAN HANSON                      1801 ALTAMONT AVENUE            SCHENECTADY        NY      12205
CHARLES MIX COUNTY                      CHARLES MIX COUNTY ‐ TRE                     PO BOX 339                                                                   LAKE ANDES         SD      57356
CHARLES NOCELLA                         ADDRESS ON FILE
CHARLES P. LIGHT                        ADDRESS ON FILE
CHARLES PLATT INS AGENCY                2295 HILLTOP DR                                                                                                           REDDING            CA      96002
CHARLES R MILLER &                      CHARLENE MILLER                              14705 W 128TH ST                                                             OLATHE             KS      66062
CHARLES R TUTWILER &                    ASSOC INC          1080                      5401 W KENNEDY BLVD                                                          TAMPA              FL      33609
CHARLES R. FRANK                        1542 TIMBERCREEK                                                                                                          HOWE               TX      75459
CHARLES ROBERT DAY &                    ANN MICHELLE DAY                             303 RUSHCREEK DR                                                             WYLIE              TX      75098
CHARLES ROHDEN INS AGNCY                17130 TOWNES RD SUITE A                                                                                                   FREINDSWOOD        TX      77546
CHARLES RUTENBERG REALTY                ATTN: SARA NICHOLAS, PA                      1900 SUMMIT TOWER BLVD.,                     STE 220                         ORLANDO            FL      32810
CHARLES S. DALE, P.A.                   414 NE 4 STREET                                                                                                           FORT LAUDERDALE    FL      33301
CHARLES S. RODRIGUEZ, ET AL.            CONSUMER LAW ORGANIZATION, P.A.              DARREN R. NEWHART; J. DENNIS CARD JR.        721 US HIGHWAY 1, SUITE 201     NORTH PALM BEACH   FL      33408
CHARLES S. RODRIGUEZ, ET AL.            JAMES L. KAUFFMANN                           1054 31ST STREET, SUITE 230                                                  WASHINGTON         DC      20007
CHARLES SAUNDERS                        ADDRESS ON FILE
CHARLES STUART JR                       ADDRESS ON FILE




                                                                                                                Page 160 of 998
                                     19-10412-jlg                Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        164 of 1004
Creditor Name                            Address1                                     Address2                                      Address3                                 City                    State   Zip     Country
CHARLES T KIZER                          ADDRESS ON FILE
CHARLES TERRY CONSTRUCTION INC           2020 FRINGEWOOD DRIVE                                                                                                               MIDLAND                 TX      79707
CHARLES TURPIN AND EST                   OF SHELBY TURPIN DAUGHEN                     1003 ST JAMES PAKR AVE                                                                 MONROE                  MI      48161
CHARLES W LANTZ                          ADDRESS ON FILE
CHARLES W THOMAS TAX COLLECTOR           PO BOX 31149                                                                                                                        TAMPA                   FL      33631
CHARLES WEATHERS, ET AL.                 GABRIEL BORGES                               CHICAGO VOLUNTEER LEGAL SERVICES              33 N. DEARBORN ST., SUITE 400            CHICAGO                 IL      60602
CHARLES WHITE                            JAMIL L WHITE                                LOUIS WHITE PC                                1851 HERITAGE LANE SUITE 148             SACRAMENTO              CA      95815
CHARLES WILLIAMS                         ADDRESS ON FILE
CHARLES WILLIAMSON                       ADDRESS ON FILE
CHARLES, COREY                           ADDRESS ON FILE
CHARLES, RAVEN                           ADDRESS ON FILE
CHARLES, TRADONYA                        ADDRESS ON FILE
CHARLESTON CITY                          CHARLESTON CITY‐TAX COLL                     PO BOX 420                                                                             CHARLESTON              MS      38921
CHARLESTON CO TREASURER                  101 MEETING STREET ROOM 240                                                                                                         CHARLESTON              SC      29401
CHARLESTON COUNTY                        CHARLESTON COUNTY ‐ TREA                     101 MEETING ST, ROOM 240                                                               CHARLESTON              SC      29401
CHARLESTON COUNTY                        RMC OFFICE                                   PO BOX 726                                                                             CHARLESTON              SC      29402
CHARLESTON COUNTY / MOBI                 CHARLESTON COUNTY ‐ TREA                     101 MEETING ST, ROOM 240                                                               CHARLESTON              SC      29401
CHARLESTON COUNTY TAX COLLECTOR          CHARLESTON CUSTOMER SERVICE CENTER           4045 BRIDGE VIEW DR STE 101B                                                           NORTH CHARLESTON        SC      29405
CHARLESTON COUNTY TREASURER              PO BOX 878                                                                                                                          CHARLESTON              SC      29402
CHARLESTON PLACE HOA, INC                16625 S DESERT FOOTHILLS PKWY                                                                                                       PHOENIX                 AZ      85048
CHARLESTON SANITARY BOARD                208 26TH ST                                                                                                                         CHARLESTON              WV      25387
CHARLESTON SANITARY DISTRICT             63365 BOAT BASIN ROAD                        P.O. BOX 5522                                                                          CHARLESTON              OR      97420
CHARLESTON TOWN                          CHARLESTON TOWN ‐ TREASU                     5063 VERMONT ROUTE 105                                                                 W CHARLESTON            VT      05872
CHARLESTON TOWN                          CHARLESTON TOWN‐TAX COLL                     1974 STATE HWY 162                                                                     SPRAKERS                NY      12166
CHARLESTON TOWN                          CHARLESTON TOWN‐TAX COLL                     P.O. BOX 120                                                                           CHARLESTON              ME      04422
CHARLESTON TOWNSHIP                      CHARLESTON TWP ‐ TAX COL                     3140 ARNOT RD                                                                          WELLSBORO               PA      16901
CHARLESTON TOWNSHIP                      CHARLESTON TWP ‐ TREASUR                     P.O. BOX 336 .                                                                         GALESBURG               MI      49053
CHARLESTOWN FIRE DIST                    C‐O RITA DEANE                               PO BOX 327                                                                             CHARLESTOWN             RI      02813
CHARLESTOWN TOWN                         CHARLESTN TN ‐ COLLECTOR                     4540 SOUTH COUNTY TRAIL                                                                CHARLESTOWN             RI      02813
CHARLESTOWN TOWN                         CHARLESTOWN TOWN‐TAX COL                     PO BOX 834                                                                             CHARLESTOWN             NH      03603
CHARLESTOWN TOWNSHIP                     CHESTER COUNTY TREASURER                     313 W MARKET ST STE 3202                                                               WEST CHESTER            PA      19382
CHARLESTOWNE HOMEOWNERS ASSOCIATION      10 CHARLESTOWNE DR                                                                                                                  SAINT ROSE              LA      70087
CHARLET BROTHERS LLC                     911 HIGHWAY 61                                                                                                                      JACKSON                 LA      70748
CHARLEVOIX CITY                          CHARLEVOIX CITY ‐ TREASU                     210 STATE ST                                                                           CHARLEVOIX              MI      49720
CHARLEVOIX TOWNSHIP                      CHARLEVOIX TWP ‐ TREASUR                     12491 WALLER RD                                                                        CHARLEVOIX              MI      49720
CHARLEY BEALS AGENCY                     30941 AGOURA RD 210                                                                                                                 WESTLAKE VILLAGE        CA      91361
CHARLIE C. STOREY                        ADDRESS ON FILE
CHARLIE DAVIS JR                         ADDRESS ON FILE
CHARLIE RAY DOLLINS                      PO BOX 52                                                                                                                           CHINA SPRINGS           TX      76633
CHARLIE ROOFING CO                       GARY LUNDE                                   4418 MOUNTWOOD                                                                         HOUSTON                 TX      77018
CHARLIE SKUMBURDES                       BLANKINGSHIP & CHRISTIANO, P.C; A. HUGO      BLANKINGSHIP, III & THOMAS B. CHRISTIANO      11790 SUNRISE VALLEY DRIVE SUITE 103     RESTON                  VA      20191
CHARLIE WEB & PATRICIA                   WEBB                                         16143 O CONNOR AVE                                                                     FORNEY                  TX      75126
CHARLIE WILLMAN
CHARLIES PLUMBING                        HOMER LEON DUDLEY                            PO BOX 152771                                                                          ARLINGTON               TX      76015
CHARLINE GARIHAN                         3333 TRAILS END RD                                                                                                                  ODESSA                  TX      79762
CHARLOTTE CITY                           CHARLOTTE CITY ‐ TREASUR                     111 E LAWRENCE                                                                         CHARLOTTE               MI      48813
CHARLOTTE CITY                           CHARLOTTE CITY‐TAX COLLE                     PO BOX 129                                                                             CHARLOTTE               TN      37036
CHARLOTTE CNTY BOARD OF CNTY CMSNS       18500 MURDOCK CIRCLE                                                                                                                PORT CHARLOTTE          FL      33948
CHARLOTTE COUNTY                         CHARLOTTE COUNTY ‐ TREAS                     P O BOX 267                                                                            CHARLOTTE COURTHOUSE    VA      23923
CHARLOTTE COUNTY BOARD OF                COUNTY COMMISSIONERS                         18400 MURDOCK CIR                                                                      PORT CHARLOTTE          FL      33948
CHARLOTTE COUNTY COMMUNITY DEVELOPMENT   18400 MURDOCK CIR                                                                                                                   PORT CHARLOTTE          FL      33948
CHARLOTTE COUNTY TAX COLLECTOR           18500 MURDOCK CIRCLE                                                                                                                PORT CHARLOTTE          FL      33948
CHARLOTTE COUNTY TREASURER               201 DAVID BRUCE AVE                          PO BOX 267                                                                             CHARLOTTE COURT HOUSE   VA      23923
CHARLOTTE COUNTY UTILITIES               25550 HARBOR VIEW ROAD                       SUITE 1                                                                                PORT CHARLOTTE          FL      33980
CHARLOTTE HARBOR WATER ASSOCIATION       2515 HIGHLANDS ROAD                                                                                                                 PUNTA GORDA             FL      33983
CHARLOTTE INSURANCE                      6400 S BLVD SUITE B                                                                                                                 CHARLOTTE               NC      28217
CHARLOTTE ISD                            CHARLOTTE ISD ‐ TAX COLL                     P O BOX 366                                                                            CHARLOTTE               TX      78011
CHARLOTTE STOVALL                        300 CLAY RD                                                                                                                         BIG SPRING              TX      79720
CHARLOTTE TOWN                           CHARLOTTE TOWN‐ TAX COLL                     159 FERRY ROAD                                                                         CHARLOTTE               VT      05445
CHARLOTTE TWN                            CHARLOTTE TOWN‐ TAX COLL                     PO BOX 482                                                                             SINCLAIRVILLE           NY      14782
CHARLOTTE VALLEY CEN SCH                 CHARLOTTE VALLEY C S‐COL                     15611 STATE HWY 23                                                                     DAVENPORT               NY      13750
CHARLOTTESVILLE CITY                     CHARLOTTESVILLE CITY TRE                     P O BOX 2854                                                                           CHARLOTTESVILLE         VA      22902
CHARLSON & WILSON INS                    PO BOX 1989                                                                                                                         MANHATTAN               KS      66505
CHARLTON COUNTY                          CHARLTON CO‐TAX COMMISSI                     68 KINGSLAND DR, SUITE A                                                               FOLKSTON                GA      31537
CHARLTON COUNTY TAX COMMISSIONER         68 KINGSLAND DR  STE A                                                                                                              FOLKSTON                GA      31537
CHARLTON TOWN                            CHARLTON TOWN ‐ TAX COLL                     37 MAIN STREET                                                                         CHARLTON                MA      01507
CHARLTON TOWN                            CHARLTON TOWN‐TAX COLLEC                     758 CHARLTON RD                                                                        CHARLTON                NY      12019
CHARLTON TOWNSHIP                        CHARLTON TOWNSHIP ‐ TREA                     P.O. BOX 367                                                                           JOHANNESBURG            MI      49751
CHARLTON, TRAVIS                         ADDRESS ON FILE
CHARMAINE B. KNIGHT, ET AL.              DOMINIC S. RIZZO, ESQ.                       1461 FRANKLIN AVENUE                                                                   GARDEN CITY             NY      11530




                                                                                                                  Page 161 of 998
                                        19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                165 of 1004
Creditor Name                              Address1                           Address2                                     Address3     City                State   Zip          Country
CHARMAINE RAMCHAND &                       RONALD RAMCHAND                    5823 GUENEVERE CT                                         SAINT CLOUD         FL      34772
CHARNETSKI, JUSTIN                         ADDRESS ON FILE
CHARPENTIER INS SRVCS                      525 H STREET                                                                                 BAKERSFIELD         CA      93304
CHARRIEZ, JOSE                             ADDRESS ON FILE
CHARTER INDEM CO                           P O BOX 223687                                                                               DALLAS              TX      75222
CHARTER OAK ESTATES HOA                    PO BOX 2702                                                                                  VISALIA             CA      93279
CHARTER TOWNSHIP OF COMMERCE               2009 TOWNSHIP DRIVE                                                                          COMMERCE TOWNSHIP   MI      48390
CHARTER TOWNSHIP OF FENTON                 12060 MANTAWAUKA DRIVE                                                                       FENTON              MI      48430‐8817
CHARTER TOWNSHIP OF FLINT                  1490 S DYE ROAD                                                                              FLINT               MI      48532
CHARTER TOWNSHIP OF GENESEE                7244 N GENESEE ROAD                                                                          GENESEE             MI      48437
CHARTER TOWNSHIP OF GENESEE                PO BOX 215                                                                                   GENESEE             MI      48437
CHARTER TOWNSHIP OF MERIDIAN               P O BOX 1400                                                                                 OKEMOS              MI      48805‐1400
CHARTER TOWNSHIP OF ORION                  2525 JOSLYN ROAD LAKE                                                                        ORION               MI      48360
CHARTER TOWNSHIP OF YPSILANTI              7200 S HURON RIVER DRIVE                                                                     YPSILANTI           MI      48197
CHARTERED MARKETING INS                    315 W UNIVERSITY DRIVE                                                                       ARLINGTON HEIGHTS   IL      60004
CHARTERWOOD MUD  L                         CHARTERWOOD MUD ‐ COLLEC           11111 KATY FRWY 725                                       HOUSTON             TX      77079
CHARTIER ‐ HOUSTON S.D.                    CHARTIER ‐ HOUSTON SD ‐            2 BUCCANEER DR                                            HOUSTON             PA      15342
CHARTIER APPRAISALS                        220 N MAIN ST                                                                                LANSING             KS      66043
CHARTIERS HOUSTON S.D./H                   CHARTIERS HOUSTON SD ‐ T           42 WESTERN AVENUE                                         HOUSTON             PA      15342
CHARTIERS TOWNSHIP                         CHARTIERS TWP ‐ TAX COLL           2 BUCCANEER DR                                            HOUSTON             PA      15342
CHARTIERS TOWNSHIP SEWER DEBT SERVICE      2 BUCCANEER DRIVE                                                                            HOUSTON             PA      15342
CHARTIERS VALLEY S.D./BR                   CHARTIERS VALLEY SD ‐ TC           425 BOWER HILL RD                                         BRIDGEVILLE         PA      15017
CHARTIERS VALLEY S.D./CO                   CHARTIERS VALLEY SD ‐ TC           102 RAHWAY RD                                             MCMURRAY            PA      15317
CHARTIERS VALLEY S.D./HE                   CHARTIERS VALLEY SD ‐ TC           1714 WALNUT STREET                                        HEIDELBERG          PA      15106
CHARTIERS VALLEY S.D./SC                   CHARTIERS VALLEY SD ‐ TC           301 LINDSAY RD‐TAX OFFIC                                  CARNEGIE            PA      15106
CHARTIS PROP CAS                           PREV:  AIG CAS                     P O BOX 601148                                            PASADENA            CA      91189
CHARTS, LLC                                38 AMBASSADOR CIRCLE                                                                         RANCHO MIRAGE       CA      92270
CHARWAT, ANDREW                            ADDRESS ON FILE
CHASE & LUNT INS                           65 PARKER STREET                                                                             NEWBURYPORT         MA      01950
CHASE APPRAISAL SERVICE LLC                W 6451 RICKEY LANE                                                                           GREENVILLE          WI      54942
CHASE CITY TOWN                            CHASE CITY TOWN ‐ TREASU           319 N MAIN ST                                             CHASE CITY          VA      23924
CHASE COUNTY                               CHASE COUNTY ‐ TREASURER           301 PEARL                                                 COTTONWOOD FALLS    KS      66845
CHASE COUNTY                               CHASE COUNTY ‐ TREASURER           PO BOX 1299                                               IMPERIAL            NE      69033
CHASE ONE AGENCY                           14892 S FM 548                                                                               ROCKWALL            TX      75032
CHASE RESTORATION INC                      167 W MAIN ST                                                                                LAKE HELEN          FL      32744
CHASE SUA                                                                                                                               MIAMI               FL      33157
CHASE TOWN                                 CHASE TWN TREASURER                1330 HAYWOOD LANE                                         SOBOESKI            WI      54171
CHASE TOWNSHIP                             CHASE TOWNSHIP ‐ TREASUR           10538 S. SADDLER RD                                       REED CITY           MI      49677
CHASE, CHASE HAMMERSCHLAG                  1190 WEST NORTHERN PARKWAY         SUITE 124                                                 BALTIMORE           MD      21210
CHASE, LISA                                ADDRESS ON FILE
CHASEBURG VILLAGE                          CHASEBURG VLG TREASURER            PO BOX 156                                                CHASEBURG           WI      54621
CHASSELL TOWNSHIP                          CHASSELL TOWNSHIP ‐ TREA           P O BOX 438                                               CHASSELL            MI      49916
CHASTAIN & ASSOC INS AGY                   700 OGLETHORPE AVE                                                                           ATHENS              GA      30604
CHASTEEN, TERI                             ADDRESS ON FILE
CHASTLETON COOPERATIVE ASSOC               1701 16TH ST NW                                                                              WASHINGTON          DC      20009
CHATAIGNIER TOWN                           CHATAIGNIER TOWN ‐ COLLE           P O BOX 214                                               CHATAIGNER          LA      70524
CHATEAU LAKE SAN MARCOS HOA                1502 CIRCA DEL LAGO                                                                          SAN MARCOS          CA      92078
CHATEAU RESTORATION                        SERVICES LLC                       248 COLE AVE                                              AKRON               OH      44301
CHATEAU VILLAGE CONDO ASSOC. INC           800 TARPON WOODS BLVD F4                                                                     PALM HARBOR         FL      34685
CHATEAUGAY C S (TN OF CH                   CHATEAUGAY C S ‐ TAX COL           P.O. BOX 904                                              CHATEAUGAY          NY      12920
CHATEAUGAY TOWN                            CHATEAUGAY TOWN‐TAX COLL           470 COUNTY RT. 52                                         CHATEAUGAY          NY      12920
CHATELET HOMEOWNERS ASSOCIATION            CLAUDIA MCLARRY                    101 MAPLEWOOD DRIVE 21                                    VICTORIA            TX      77901
CHATHAM BORO                               CHATHAM BORO ‐ TAX COLLE           54 FAIRMOUNT AVENUE                                       CHATHAM             NJ      07928
CHATHAM CITY                               CHATHAM CITY ‐ TAX COLLE           P O BOX 7                                                 CHATHAM             LA      71226
CHATHAM CONSTRUCTION INC.                  1617 CEDAR BAYOU RD                                                                          BAYTOWN             TX      77520
CHATHAM COUNTY                             CHATHAM CO‐TAX COMMISSIO           PO BOX 117037                                             ATLANTA             GA      30368
CHATHAM COUNTY TAX COLLECTOR               PO BOX 697                                                                                   PITTSBORO           NC      27312
CHATHAM COUNTY TAX COMMISSIONER            222 W OGLETHORPE AVE STE 107                                                                 SAVANNAH            GA      31412
CHATHAM CS   (T/O AUSTER                   CHATHAM CS‐ TAX COLLECTO           50 WOODBRIDGE AVENUE                                      CHATHAM             NY      12037
CHATHAM CS   (T‐CHATHAM)                   CHATHAM CS‐ TAX COLLECTO           50 WOODBRIDGE AVENUE                                      CHATHAM             NY      12037
CHATHAM CS   (T‐GHENT)                     CHATHAM CS‐ TAX COLLECTO           50 WOODBRIDGE AVENUE                                      CHATHAM             NY      12037
CHATHAM CS   (T‐KINDERHO                   CHATHAM CS‐ TAX COLLECTO           50 WOODBRIDGE AVENUE                                      CHATHAM             NY      12037
CHATHAM CS   (TN‐CANAAN)                   CHATHAM CS‐ TAX COLLECTO           50 WOODBRIDGE AVENUE                                      CHATHAM             NY      12037
CHATHAM TOWN                               CHATHAM TOWN ‐ TAX COLLE           549 MAIN STREET                                           CHATHAM             MA      02633
CHATHAM TOWN                               CHATHAM TOWN ‐ TREASURER           16 COURT PLACE                                            CHATHAM             VA      24531
CHATHAM TOWN                               CHATHAM TOWN ‐TAX COLLEC           HCR 68 BOX 207                                            CENTER CONWAY       NH      03813
CHATHAM TOWN                               TOWN OF CHATHAM ‐ TX COL           488 ROUTE 295                                             CHATHAM             NY      12037
CHATHAM TOWNSHIP                           CHATHAM TWP ‐ COLLECTOR            58 MEYERSVILLE ROAD                                       CHATHAM             NJ      07928
CHATHAM VILLAGE                            77 MAIN STREET                                                                               CHATHAM             NY      12037
CHATHAM VILLAGE (T‐CHATH                   CHATHAM VILLAGE ‐ CLERK            TRACY MEMORIAL‐ 77 MAIN                                   CHATHAM             NY      12037




                                                                                                         Page 162 of 998
                                        19-10412-jlg             Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     166 of 1004
Creditor Name                              Address1                                Address2                                     Address3                               City               State   Zip     Country
CHATHAM VILL‐GHENT TN                      CHATHAM VILLAGE‐ CLERK                  TRACY MEMORIAL 77 MAIN S                                                            CHATHAM NY         NY      12037
CHATMAN, KIMBERLY                          ADDRESS ON FILE
CHATMAN, PAUL                              ADDRESS ON FILE
CHATSWORTH CITY                            CHATSWORTH CITY‐TAX COLL                PO BOX 516                                                                          CHATSWORTH         GA      30705
CHATTAHOOCHEE COUNTY                       CHATTAHOOCHEE CO‐TAX CMN                215 MCNAUGHTON STREET                                                               CUSSETA            GA      31805
CHATTAHOOCHEE HILLS HOA, INC               1585 OLD NORCROSS ROAD, SUITE 101                                                                                           LAWRENCEVILLE      GA      30046
CHATTANOOGA CITY                           CHATTANOOGA CITY‐TAX COL                101 E 11TH ST ‐ SUITE 10                                                            CHATTANOOGA        TN      37402
CHATTOOGA COUNTY                           CHATTOOGA CO‐TAX COMMISS                PO BOX 517                                                                          SUMMERVILLE        GA      30747
CHATURBEDI, RITESH                         ADDRESS ON FILE
CHATWICK AT MONTEGO BAY                    11784 W. SAMPLE ROAD                                                                                                        CORAL SPRINGS      FL      33065
CHAUMONT VILLAGE                           CHAUMONT VILLAGE ‐ CLERK                PO BOX 297                                                                          CHAUMONT           NY      13622
CHAUNCEY RICHMOND                          PETER L. CARR, ESQ.                     SIAS CARR LLP                                3756 SANTA ROSALIA DRIVE SUITE 326     LOS ANGELES        CA      90008
CHAUTAUQUA COUNTY                          CHAUTAUQUA COUNTY ‐ TREA                215 N CHAUTAUQUA                                                                    SEDAN              KS      67361
CHAUTAUQUA COUNTY DEPT OF FINANCE          GERACE OFFICE BUILDING                  3 N ERIE ST                                                                         MAYVILLE           NY      14757
CHAUTAUQUA LAKE CS (CMBD                   CHAUTAUQUA LAKE CS‐ COLL                P.O. BOX 3354                                                                       BUFFALO            NY      14240
CHAUTAUQUA PATRONS                         529 WEST THIRD STREET                                                                                                       JAMESTOWN          NY      14701
CHAUTAUQUA TOWN                            CHAUTAUQUA TOWN‐ TAX COL                2 ACADEMY STREET                                                                    MAYVILLE           NY      14757
CHAVARRIA, EDDIE                           ADDRESS ON FILE
CHAVERA, LJ                                ADDRESS ON FILE
CHAVERS, AMBER                             ADDRESS ON FILE
CHAVES COUNTY                              CHAVES COUNTY‐TREASURER                 1 ST. MARYS PLACE, SUI                                                              ROSWELL            NM      88203
CHAVEZ HOME REPAIR                         9502 CARDINAL RD                                                                                                            BEASLEY            TX      77417
CHAVEZ, ANNA                               ADDRESS ON FILE
CHAVEZ, EDUARDO                            ADDRESS ON FILE
CHAVEZ, KIMBERLY                           ADDRESS ON FILE
CHAVEZ, MELISSA                            ADDRESS ON FILE
CHAVEZ, RENE                               ADDRESS ON FILE
CHAVIS‐CHRISTOPHER, TONILYNN               ADDRESS ON FILE
CHAZ CRANE CONSTRUCTION, LLC.              1963 BUCKATUNNA CHICORA CLARA ROAD                                                                                          BUCKATUNNA         MS      39322
CHAZY TOWN                                 CHAZY TOWN‐ TAX COLLECTO                PO BOX 219                                                                          CHAZY              NY      12921
CHAZY UNION FREE CS(CMBD                   CHAZY UNION FREE CS‐ COL                609 MINER FARM RD                                                                   CHAZY              NY      12921
CHEAP ROOFING 361                          3649 LEOPARD ST                                                                                                             CORPUS CHRISTI     TX      78408
CHEAP ROOFING 361                          ERNESTO LARA                            1810 COMANCHE ST                                                                    CORPUS CHRISTI     TX      78408
CHEATHAM COUNTY CHANCERY COURT             100 PUBLIC SQUARE, ROOM 106                                                                                                 ASHLAND CITY       TN      37015
CHEATHAM COUNTY TRUSTEE                    264 S MAIN ST NO 107                                                                                                        ASHLAND CITY       TN      37015
CHEATHAM, MALIK                            ADDRESS ON FILE
CHEBEAGUE ISLAND TOWN                      CHEBEAGUE ISLAND TN‐COLL                192 NORTH ROAD                                                                      CHEBEAGUE ISLAND   ME      04017
CHEBOYGAN CITY                             CHEBOYGAN CITY ‐ TREASUR                P.O. BOX 39                                                                         CHEBOYGAN          MI      49721
CHEBOYGAN COUNTY                           870 S MAIN ST                                                                                                               CHEBOYGAN          MI      49721
CHEBOYGAN DEPARTMENT OF PUBLIC SAFETY      403 N HURON STREET                      PO BOX 39                                                                           CHEBOYGAN          MI      49721
CHECCHIA, CHRISTOPHER                      ADDRESS ON FILE
CHECK ELECTRIC, LLC                        3255 FLAGLER AVE SUITE 303                                                                                                  KEY WEST           FL      33040
CHECK RESOLUTION CENTER LLC                2601 S BAYSHORE DRIVE                                                                                                       COCONUT GROVE      FL      33133
CHECKER ASSOCIATES                         PO BOX 3500                                                                                                                 LOGANVILLE         GA      30052
CHEE, DAVID                                ADDRESS ON FILE
CHEEKA THOMPSON‐HUNT                       3850 FM 518 ROAD E APT 2904                                                                                                 LEAGUE CITY        TX      77573
CHEEKS, TIFFANY                            ADDRESS ON FILE
CHEEKTOWAGA CS (CHEETOWA                   CHEEKTOWAGA CS ‐ TAX REC                3301 BROADWAY ST TOWN HA                                                            CHEEKTOWAGA        NY      14227
CHEEKTOWAGA TOWN                           CHEEKTOWAGA TOWN‐TAX COL                3301 BROADWAY                                                                       CHEEKTOWAGA        NY      14227
CHEEKTOWAGA‐MARYVALE CS                    CHEEKTOWAGA‐MARYVALE‐REC                3301 BROADWAY ST. TOWN H                                                            CHEEKTOWAGA        NY      14227
CHEEKTOWAGA‐SLOAN CS (CH                   CHEEKTOWAGA‐SLOAN CS‐REC                3301 BROADWAY ST TOWN HA                                                            CHEEKTOWAGA        NY      14227
CHEEKTOWAGA‐SLOAN CS (W                    CHEEKTOWAGA‐SLOAN CS‐REC                1250 UNION RD                                                                       WEST SENECA        NY      14224
CHEEMA, MUHAMMAD                           ADDRESS ON FILE
CHEESEQUAKE VILLAGE ASSN                   33 GALEWOOD DRIVE                                                                                                           MATAWAN            NJ      07747
CHEEVER, MICHAEL                           ADDRESS ON FILE
CHEIN INS AGENCY INC                       1609 E 29TH ST                                                                                                              BROOKLYN           NY      11229
CHELAN COUNTY TREAURER                     350 ORONDO AVE 7                                                                                                            WENATCHEE          WA      98801
CHELAN MAINTENANCE ASSOCIATION             PO BOX 284                                                                                                                  CHELAN             WA      98816
CHELETTE CUSTOM HOMES INC                  16911 WENDROW DR                                                                                                            SPRING             TX      77379
CHELF, BARTON                              ADDRESS ON FILE
CHELFORD CITY MUD  L                       CHELFORD CITY MUD ‐ COLL                11111 KATY FRWY 725                                                                 HOUSTON            TX      77079
CHELFORD ONE MUD  L                        CHELFORD ONE MUD ‐ COLLE                11111 KATY FRWY 725                                                                 HOUSTON            TX      77079
CHELMSFORD TOWN                            CHELMSFORD TOWN‐TAX COLL                50 BILLERICA ROAD                                                                   CHELMSFORD         MA      01824
CHELSEA CITY                               CHELSEA CITY ‐ TAX COLLE                500 BROADWAY ROOM 213                                                               CHELSEA            MA      02150
CHELSEA CITY                               CHELSEA CITY ‐ TREASURER                305 S MAIN                                                                          CHELSEA            MI      48118
CHELSEA PARK RESIDENTS ASSN INC.           P.O. BOX 895314                                                                                                             LEESBURG           FL      34789
CHELSEA ROSTY                              ADDRESS ON FILE
CHELSEA TOWN                               CHELSEA TOWN ‐ TAX COLLE                P.O. BOX 266                                                                        CHELSEA            VT      05038
CHELSEA TOWN                               CHELSEA TOWN‐TAX COLLECT                560 TOGUS ROAD                                                                      CHELSEA            ME      04330
CHELTENHAM TOWNSHIP                        CHELTENHAM TWP‐FINANCE O                8230 OLD YORK RD                                                                    ELKINS PARK        PA      19027




                                                                                                              Page 163 of 998
                                           19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         167 of 1004
Creditor Name                                 Address1                                 Address2                                     Address3                             City                State   Zip          Country
CHELTENHAM TOWNSHIP SCHO                      CHELTENHAM TWP‐FINANCE O                 8230 OLD YORK RD                                                                  ELKINS PARK         PA      19027
CHEMUNG TOWN                                  CHEMUNG TOWN‐ TAX COLLEC                 48 ROTARY RD EXTENSION                                                            CHEMUNG             NY      14825
CHEN, JING                                    ADDRESS ON FILE
CHEN, KAREN                                   ADDRESS ON FILE
CHEN, ZIXIAO                                  MICHAEL BEEDE, ESQ.                      THE LAW OFFICE OF MIKE BEEDE, PLLC           2470 ST. ROSE PARKWAY, SUITE 307     HENDERSON           NV      89074
CHENAL INSURANCE AGY INC                      14309 W CANTRELL 5                                                                                                         LITTLE ROCK         AR      72223
CHENANGO AT SOUTHFORK OWNERS ASSOC, INC       181 N ARROYA GRANDE BLVD SUITE 125                                                                                         HENDERSON           NV      89074
CHENANGO COUNTY CLERK                         5 COURT ST                                                                                                                 NORWICH             NY      13815
CHENANGO COUNTY TREASURER                     5 COURT ST                                                                                                                 NORWICH             NY      13815
CHENANGO FKS.CEN.SCH.(CM                      BC REAL PROPERTY TAX SER                 60 HAWLEY ST                                                                      BINGHAMTON          NY      13901
CHENANGO TOWN                                 CHENANGO TOWN‐ TAX COLLE                 1529 NYS ROUTE 12                                                                 BINGHAMTON          NY      13901
CHENANGO VALLEY CS (COMB                      BC REAL PROPERTY TAX SER                 60 HAWLEY ST‐BING CSD/ R                                                          BINGHAMTON          NY      13901
CHENAULT APPRAISAL CO PSC                     POB 414                                                                                                                    RICHMOND            KY      40476
CHENAULT, JONATHAN                            ADDRESS ON FILE
CHENEQUA VILLAGE                              CHENEQUA VLG TREASURER                   31275 WEST HIGHWAY K                                                              HARTLAND            WI      53029
CHENEVERT CONSTRUCTION                        AND REMODELING INC                       1616 NORTH 29TH STREET                                                            BATON ROUGE         LA      70802
CHENEY, ZACKARY                               ADDRESS ON FILE
CHENOWITH WATER PUD                           PO BOX 870                                                                                                                 THE DALLES          OR      97058
CHENVERT INSURANCE                            AGENCY                                   PO DRAWER 1392                                                                    ALEXANDRIA          LA      71309
CHERANE PEFLEY                                LAW OFFICES OF ROBERT L. MOORE           6860 HOWARD DRIVE                                                                 MIAMI               FL      33156‐6969
CHERESHANSKAYA, ALEXANDRA                     ADDRESS ON FILE
CHERI BROOKS                                  1470 BONHAM PKWY                                                                                                           LANTANA             TX      76226
CHERLY LOESCH                                 4900 N LINCOLN BLVD                                                                                                        OKLAHOMA CITY       OK      73105
CHEROKEE COUNTY                               CHEROKEE CO‐REV COMMISSI                 260 CEDAR BLUFF RD, STE                                                           CENTRE              AL      35960
CHEROKEE COUNTY                               CHEROKEE CO‐TAX COMMISSI                 2780 MARIETTA HWY                                                                 CANTON              GA      30114
CHEROKEE COUNTY                               CHEROKEE COUNTY ‐ COLLEC                 135 SOUTH MAIN                                                                    RUSK                TX      75785
CHEROKEE COUNTY                               CHEROKEE COUNTY ‐ COLLEC                 213 W DELAWARE RM 207                                                             TAHLEQUAH           OK      74464
CHEROKEE COUNTY                               CHEROKEE COUNTY ‐ COLLEC                 75 PEACHTREE ST, STE 225                                                          MURPHY              NC      28906
CHEROKEE COUNTY                               CHEROKEE COUNTY ‐ TREASU                 110 RAILROAD AVE.                                                                 GAFFNEY             SC      29340
CHEROKEE COUNTY                               CHEROKEE COUNTY ‐ TREASU                 110 W MAPLE, RM 144                                                               COLUMBUS            KS      66725
CHEROKEE COUNTY                               CHEROKEE COUNTY ‐ TREASU                 520 W MAIN / DRAWER E                                                             CHEROKEE            IA      51012
CHEROKEE COUNTY                               TAX COMMISIONER                          2780 MARIETTA HWY                                                                 CANTON              GA      30114
CHEROKEE COUNTY / MOBILE                      CHEROKEE COUNTY ‐ TREASU                 125 E. FLOYED BAKER BLVD                                                          GAFFNEY             SC      29340
CHEROKEE COUNTY APPRAISA                      CHEROKEE CAD ‐ TAX COLLE                 P O BOX 494                                                                       RUSK                TX      75785
CHEROKEE COUNTY APPRAISAL DISTRICT            107 E SIXTH ST                                                                                                             RUSK                TX      75785‐0494
CHEROKEE COUNTY CLERK                         P.O. BOX 420                                                                                                               RUSK                TX      75785‐0420
CHEROKEE COUNTY COURT CLERK                   213 W DELAWARE STREET                                                                                                      TAHLEQUAH           OK      74464
CHEROKEE COUNTY DISTRICT CLERK                135 S MAIN                                                                                                                 RUSK                TX      75785
CHEROKEE COUNTY TAX  ASSESSOR COLL            135 SOUTH MAIN COURTHOUSE                                                                                                  RUSK                TX      75785
CHEROKEE COUNTY TAX COLLECTOR                 75 PEACHTREE ST STE 225                                                                                                    MURPHY              NC      28906
CHEROKEE COUNTY TAX COMMISSIONER              2780 MARIETTA HWY 150                                                                                                      CANTON              GA      30114
CHEROKEE COUNTY TREASURER                     110 RAILROAD AVE STE 110                                                                                                   GAFFNEY             SC      29340
CHEROKEE COUNTY TREASURER                     213 W DELAWARE                           SUITE 207                                                                         TAHLEQUAH           OK      74464
CHEROKEE HOMES                                73‐180 HWY 111                                                                                                             PALM DESERT         CA      92260
CHEROKEE RIDGE PROPERTY OWNERS ASSOC INC      P.O. BOX 143                                                                                                               GUNTERSVILLE        AL      35976
CHERRY COUNTY                                 CHERRY COUNTY ‐ TREASURE                 PO BOX 290                                                                        VALENTINE           NE      69201
CHERRY CREEK CONDOMINIUMS                     3108 WOODED WAY                                                                                                            JEFFERSONVILLE      IN      47130
CHERRY CREEK INS AGENCY                       5660 GREENWOOD PLAZA 500                                                                                                   GREENWOOD VILLAGE   CO      80111
CHERRY CREEK TOWERS CONDO ASSOCIATION         18400 CHERRY CREEK DRIVE                                                                                                   HOLLYWOOD           IL      60430
CHERRY CREEK TOWN                             CHERRY CREEK TN‐ COLLECT                 1133 BOUTWELL HILL                                                                CHERRY CREEK        NY      14723
CHERRY DEVELOPERS INC                         PO BOX 773177                                                                                                              OCALA               FL      34477
CHERRY GROVE TOWNSHIP                         CHERRY GROVE TWP ‐ TREAS                 4830 E M‐55                                                                       CADILLAC            MI      49601
CHERRY HILL ESTATES HKN LLC                   212 OLD OWEN RD 35                                                                                                         SULTAN              WA      98294
CHERRY HILL PLACE HOMEOWNERS ASSOCIATION      P.O. BOX 10511                                                                                                             JACKSON             TN      38308
CHERRY HILL TWP    FISCA                      CHERRY HILL TWP‐TAX COLL                 820 MERCER ST                                                                     CHERRY HILL         NJ      08002
CHERRY KNOLL HOA                              4700 MILLENIA BLVD STE 515                                                                                                 ORLANDO             FL      32839
CHERRY MORA                                   RICHARD C. WAYNE & ASSOCIATES, P.C.      RICHARD C. WAYNE                             100 HAMMOND DRIVE                    ATLANTA             GA      30328
CHERRY RIDGE TOWNSHIP                         EDWARD COAR ‐ TAX COLLEC                 1224 OWEGO TURNPIKE                                                               HONESDALE           PA      18431
CHERRY TOWNSHIP                               CHERRY TWP ‐ TAX COLLECT                 243 HILLTOP ACRES                                                                 SLIPPERY ROCK       PA      16057
CHERRY TREE BORO  INDIAN                      TAX COLLECTOR                            201 S MAIN ST, POB 179                                                            CHERRY TREE         PA      15724
CHERRY TREE BORO SD                           TAX COLLECTOR                            201 S MAIN ST, POB 179                                                            CHERRY TREE         PA      15724
CHERRY VALLEY CEN SCH(CM                      CHERRY VALLEY CS‐TAX COL                 PO BOX 485                                                                        CHERRY VALLEY       NY      13320
CHERRY VALLEY COOP                            P O BOX 9062                                                                                                               WILLIAMSVILLE       NY      14231
CHERRY VALLEY TOWN                            CHERRY VALLEY TN ‐ COLLE                 3 QUARRY ST                                                                       CHERRY VALLEY       NY      13320
CHERRY VALLEY VILLAGE                         CHERRY VALLEY VILLAGE‐CL                 P.O. BOX 392                                                                      CHERRY VALLEY       NY      13320
CHERRY, DARLISHA                              ADDRESS ON FILE
CHERRY, NATASHIA                              ADDRESS ON FILE
CHERRYFIELD TOWN                              CHERRYFIELD TOWN‐TAX COL                 P.O. BOX 58                                                                       CHERRYFIELD         ME      04622
CHERRYGROVE TOWNSHIP                          CHERRYGROVE TWP ‐ COLLEC                 6334 CHERRY GROVE ROAD                                                            CLARENDON           PA      16313
CHERRYHILL TOWNSHIP                           KAREN MARKEL ‐ TAX COLLE                 PO BOX 447                                                                        PENN RUN            PA      15765




                                                                                                                  Page 164 of 998
                                      19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    168 of 1004
Creditor Name                             Address1                                Address2                                       Address3                            City              State   Zip        Country
CHERRYTREE TOWNSHIP                       ANN WARNER ‐ TAX COLLECT                345 BREEDTOWN RD                                                                   TITUSVILLE        PA      16354
CHERRYWOOD CONDOMINIUM ASSOCIATION, INC   3706 CRONDALL LANE SUITE 105            C/O TIDEWATER PROPERTY MANAGEMENT                                                  OWING MILLS       MD      21117
CHERRYWOOD PROPERTY MANAGEMENT, LLC.      P.O. BOX 2618                                                                                                              OCALA             FL      34478
CHERY EUREKA ADAMS‐BRIDGES, DEBTOR        HARLAN, SLOCUM & QUILLEN                KEITH D. SLOCUM                                P.O. BOX 949                        COLUMBIA          TN      38402
CHERYL DARLING FOR THE                    LEWIS LIVING TRUST                      241 MAIN ST                                                                        OXFORD            MA      01540
CHERYL GREEN                              JAMES H. MOSS                           MOSS, KUHN & FLEMING, P.A.                     PO DRAWER 507                       BEAUFORT          SC      29901‐0507
CHERYL J LEVIN ATTORNEY AT LAW            CHERYL J LEVIN P.A..                    4694 N.W. 103RD AVENUE                                                             SUNRISE           FL      33351
CHERYL NIEHENKE TAX COLLECTOR             380 EAST BERLIN ROAD                                                                                                       YORK              PA      17408
CHERYL THORNTON                           ADDRESS ON FILE
CHERYL TOMLINSON                          ADDRESS ON FILE
CHESANING TOWNSHIP                        CHESANING TOWNSHIP ‐ TRE                1025 W BRADY                                                                       CHESANING         MI      48616
CHESANING VILLAGE                         CHESANING VILLAGE ‐ TREA                1100 W. BROAD ST.                                                                  CHESANING         MI      48616
CHESAPEAKE BANK OF MD                     2001 EAST JOPPA ROAD                                                                                                       BALTIMORE         MD      21234
CHESAPEAKE CITY                           CHESAPEAKE CITY ‐ TREASU                306 CEDAR RD                                                                       CHESAPEAKE        VA      23322
CHESAPEAKE CITY TREASURER                 PO BOX 16495                                                                                                               CHESAPEAKE        VA      23328‐6495
CHESAPEAKE CORPORATE SERVICES INC         1414 REISTERSTOWN ROAD‐LOWER LEVEL                                                                                         BALTIMORE         MD      21208
CHESAPEAKE ESTATES OF WALNUT GROVE        575 KOHLER SCHOOL RD                                                                                                       NEW OXFORD        PA      17350
CHESAPEAKE FARMS HOMEOWNERS ASSOCIATION   C/O KALMAN MANAGEMENT INC POB 757       1584 N MILWAUKEE AVE SUITE 16                                                      LIBERTYVILLE      IL      60048
CHESAPEAKE SYSTEM SOLUTIONS, INC.         ATTN: GARRETT VOGELBERGER               TWO OWINGS MILL CORPORATE CENTER               10461 MILL RUN CIRCLE SUITE 600     OWINGS MILL       MD      21117
CHESAPEAKE SYSTEM SOLUTIONS, INC.         ATTN: GENERAL COUNSEL                   TWO OWINGS MILL CORPORATE CENTER               10461 MILL RUN CIRCLE SUITE 600     OWINGS MILL       MD      21117
CHESAPEAKE SYSTEM SOLUTIONS, INC.         ATTN: PETER VOGELBERGER, PRESIDENT      TWO OWINGS MILL CORPORATE CENTER               10461 MILL RUN CIRCLE SUITE 600     OWINGS MILL       MD      21117
CHESAPEAKE SYSTEM SOLUTNS INC             15851 DALLAS PKWY STE 900                                                                                                  ADDISON           TX      75001
CHESAPEAKE WATER ASSOCIATION              PO BOX 476                                                                                                                 LUSBY             MD      20657
CHESCHILLY, AMBER                         ADDRESS ON FILE
CHESHIRE TOWN                             CHESHIRE TOWN  ‐ TAX COL                PO BOX 884                                                                         CHESHIRE          CT      06410
CHESHIRE TOWN                             CHESHIRE TOWN ‐ TAX COLL                P.O. BOX 178                                                                       CHESHIRE          MA      01225
CHESHIRE TOWNSHIP                         CHESHIRE TOWNSHIP ‐ TREA                4096 102ND AVE                                                                     ALLEGAN           MI      49010
CHESILHURST BOROUGH                       201 GRANT AVE                                                                                                              CHESILHURST       NJ      08089
CHESNEY, HOLLY                            ADDRESS ON FILE
CHESNEY, NANCY                            ADDRESS ON FILE
CHEST TOWNSHIP                            CHEST TWP ‐ TAX COLLECTO                180 LECHENE LANE                                                                   PATTON            PA      16668
CHESTEEN, SANTRESA                        ADDRESS ON FILE
CHESTER BORO                              CHESTER BORO ‐ TAX COLLE                50 NORTH RD                                                                        CHESTER           NJ      07930
CHESTER CITY                              CHESTER CITY ‐ TREASURER                1 FOURTH ST                                                                        CHESTER           PA      19013
CHESTER COUNTY                            CHESTER COUNTY ‐ TREASUR                1476 J.A. COCHRAN BYPASS                                                           CHESTER           SC      29706
CHESTER COUNTY                            CHESTER COUNTY ‐ TREASUR                313 W MARKET ST STE 3202                                                           WEST CHESTER      PA      19382
CHESTER COUNTY                            CHESTER COUNTY‐TRUSTEE                  PO BOX 386                                                                         HENDERSON         TN      38340
CHESTER COUNTY RECORDER OF DEEDS          313 WEST MARKET STREET                                                                                                     WEST CHESTER      PA      19380
CHESTER COUNTY TAX CLAIM                  313 WEST MARKET STREET                                                                                                     WEST CHESTER      PA      19380
CHESTER COUNTY TAX COLLECTOR              1476 JA COCHRAN BYPASS                                                                                                     CHESTER           SC      29706
CHESTER COUNTY TREASURER                  313 W MARKET ST                         SUITE 3202                                                                         WEST CHESTER      PA      19380
CHESTER COUNTY TRUSTEE                    PO BOX 386                                                                                                                 HENDERSON         TN      38340
CHESTER HEIGHTS BORO                      CHESTER HEIGHTS BORO ‐ T                PO BOX 152                                                                         CHESTER HEIGHTS   PA      19017
CHESTER HILL BORO                         CHESTER HILL BORO ‐ COLL                516 HILL ST                                                                        PHILIPSBURG       PA      16866
CHESTER INS SRVCS                         1761 W HILLSBORO 204                                                                                                       DEERFIELD BEACH   FL      33442
CHESTER PRIDGEON &                        ARLENE PRIDGEON                         13512 LOS VERJELES RD                                                              MARYSVILLE        CA      95901
CHESTER TOWN                              CHESTER TOWN ‐ TAX COLLE                15 MIDDLEFIELD RD‐BOX 2                                                            CHESTER           MA      01011
CHESTER TOWN                              CHESTER TOWN ‐ TAX COLLE                84 CHESTER ST                                                                      CHESTER           NH      03036
CHESTER TOWN                              CHESTER TOWN ‐ TAX COLLE                PO BOX 314                                                                         CHESTER           CT      06412
CHESTER TOWN                              CHESTER TOWN‐TAX COLLECT                1786 KINGS HWY TOWN HALL                                                           CHESTER           NY      10918
CHESTER TOWN                              CHESTER TOWN‐TAX COLLECT                6307 STATE RTE 9                                                                   CHESTERTOWN       NY      12817
CHESTER TOWN                              CHESTER TOWN‐TAX COLLECT                P.O. BOX 370                                                                       CHESTER           VT      05143
CHESTER TOWN                              CHESTER TWN TREASURER                   N9945 STATE RD 26                                                                  BURNETT           WI      53922
CHESTER TOWNSHIP                          CHESTER TOWNSHIP ‐ TREAS                4401 MULLIKEN RD                                                                   CHARLOTTE         MI      48813
CHESTER TOWNSHIP                          CHESTER TOWNSHIP ‐ TREAS                5758 MCCOY RD                                                                      GAYLORD           MI      49735
CHESTER TOWNSHIP                          CHESTER TOWNSHIP ‐ TREAS                PO BOX 115                                                                         CONKLIN           MI      49403
CHESTER TOWNSHIP                          CHESTER TWP ‐ COLLECTOR                 1 PARKER ROAD                                                                      CHESTER           NJ      07930
CHESTER TOWNSHIP                          CHESTER TWP‐TAX COLLECTO                1216 RAINER RD                                                                     CHESTER           PA      19015
CHESTER UFS   (GOSHEN)                    CHESTER UFS ‐ TAX COLLEC                64 HAMBLET ONIAN AVE                                                               CHESTER           NY      10918
CHESTER UFS  (CHESTER)                    CHESTER UFS‐TAX COLLECTO                64 HAMBLET ONIAN AVE                                                               CHESTER           NY      10918
CHESTER VILLAGE                           CHESTER VILLAGE‐TAX COLL                47 MAIN ST                                                                         CHESTER           NY      10918
CHESTER WATER AUTHORITY                   415 WELSH STREET                                                                                                           CHESTER           PA      19013
CHESTER WATER AUTHORITY                   PO BOX 467                                                                                                                 CHESTER           PA      19016
CHESTERFIELD COUNTY                       CHESTERFIELD COUNTY ‐ TR                178 MILL STREET, COUNTY                                                            CHESTERFIELD      SC      29709
CHESTERFIELD COUNTY                       CHESTERFIELD COUNTY ‐ TR                9901 LORI RD ‐ RM 101                                                              CHESTERFIELD      VA      23832
CHESTERFIELD COUNTY / MO                  CHESTERFIELD COUNTY ‐ TR                200 W. MAIN ST, COURTHOU                                                           CHESTERFIELD      SC      29709
CHESTERFIELD COUNTY DEPT. OF UTILITIES    9840 GOVERNMENT CENTER PKWY             PO BOX 608                                                                         CHESTERFIELD      VA      23832‐0009
CHESTERFIELD COUNTY REGISTER              OF DEEDS                                178 MILL ST                                                                        CHESTERFIELD      SC      29709
CHESTERFIELD COUNTY TAX COLLECTOR         178 MILL ST                                                                                                                CHESTERFIELD      SC      29709
CHESTERFIELD COUNTY TREASURER             9901 LORI ROAD                          ROOM 101                                                                           CHESTERFIELD      VA      23832




                                                                                                               Page 165 of 998
                                           19-10412-jlg                Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           169 of 1004
Creditor Name                                 Address1                                   Address2                                       Address3      City              State   Zip     Country
CHESTERFIELD TOWN                             CHESTERFIELD TN‐ COLLECT                   PO BOX 75                                                    CHESTERFIELD      MA      01012
CHESTERFIELD TOWN                             CHESTERFIELD TN ‐COLLECT                   P.O. BOX 321                                                 CHESTERFIELD      NH      03443
CHESTERFIELD TOWN                             CHESTERFIELD TN‐TAX COLL                   PO BOX 456                                                   KEESEVILLE        NY      12944
CHESTERFIELD TOWNSHIP                         CHESTERFIELD TWP ‐ TREAS                   47275 SUGARBUSH                                              CHESTERFIELD      MI      48047
CHESTERFIELD TOWNSHIP                         CHESTERFIELD TWP‐TAX COL                   300 BORDENTOWN‐CHESTERFI                                     CHESTERFIELD      NJ      08515
CHESTERFIELD TOWNSHIP TREASURER               47275 SUGARBUSH ROAD                                                                                    CHESTERFIELD      MI      48047
CHESTERLY HOME OWNERS ASSOC                   1004 N 34TH AVE                                                                                         YAKIMA            WA      98902
CHESTERTOWN UTILITIES COMMISSION              TOWN OF CHESTERTOWN                        118 N. CROSS ST.                                             CHESTERTOWN       MD      21620
CHESTER‐UPLAND S.D./CHES                      BERKHEIMER ASSOCIATES                      50 NORTH 7TH ST.                                             BANGOR            PA      18013
CHESTER‐UPLAND S.D./CHES                      CHESTER‐UPLAND SD‐TAX CO                   1216 RAINER RD.                                              CHESTER           PA      19015
CHESTNUT CREEK MASTER ASSOCIATION, INC        1450 VENICE EAST BLVD.                     BOX A                                                        VENICE            FL      34292
CHESTNUT RIDGE COA                            PO BOX 215                                                                                              NUTLEY            NJ      07110
CHESTNUT RIDGE S.D./E. S                      CHESTNUT RIDGE SD ‐ COLL                   966 ADAMS RUN ROAD                                           BEDFORD           PA      15522
CHESTNUT RIDGE S.D./KING                      CHESTNUT RIDGE JOINT SD                    1014 MOWERYS MILL ROAD                                       IMLER             PA      16655
CHESTNUT RIDGE S.D./LINC                      CHESTNUT RIDGE SD ‐ COLL                   198 BERKEY HOLLOW RD                                         ALUM BANK         PA      15521
CHESTNUT RIDGE S.D./NEW                       CHESTNUT RIDGE SD ‐ COLL                   3986 CORTLAND DRIVE                                          NEW PARIS         PA      15554
CHESTNUT RIDGE S.D./PAVI                      CHESTNUT RIDGE SD ‐ COLL                   1028 FORREST ROAD                                            IMLER             PA      16655
CHESTNUT RIDGE S.D./W. S                      CHESTNUT RIDGE SD ‐ COLL                   POB 161                                                      ALUM BANK         PA      15521
CHESTNUT RIDGE TOWNHOME ASSOCIATION           7815 W. 159TH STREET                                                                                    TINLEY PARK       IL      60477
CHESTNUT RIDGE VILLAGE                        CHESTNUT RIDGE VIL ‐ REC                   277 OLD NYACK TURNPIKE                                       CHESTNUT RIDGE    NY      10977
CHESTNUTHILL TOWNSHIP                         JUNE ONEILL ‐ TAX COLLE                    P.O BOX 743                                                  EFFORT            PA      18330
CHESTONIA TOWNSHIP                            CHESTONIA TOWNSHIP ‐ TRE                   PO BOX 295                                                   ALBA              MI      49611
CHESWICK BORO                                 LOUISE PARKHILL‐TAX COLL                   POB 242                                                      CHESWICK          PA      15024
CHESWOLD (TL) LLC                             BMO HARRIS BANK AS SECURED PARTY           P.O. BOX 12450                                               NEWARK            NJ      07101
CHESWOLD (TL) LLC                             COLLECTION                                 P. O. BOX 12450                                              NEWARK            NJ      07101
CHESWOLD TOWN                                 CHESWOLD TOWN ‐ TAX COLL                   P O BOX 220                                                  CHESWOLD          DE      19936
CHETCO FEDERAL CREDIT UNION                   4807 SPICEWOOD SPRINGS RD 5100                                                                          AUSTIN            TX      78759
CHETEK CITY                                   CHETEK CITY TREASURER                      P.O. BOX 194                                                 CHETEK            WI      54728
CHETEK TOWN                                   CHETEK TWN TREASURER                       2555 6 1/2 AVE.                                              CHETEK            WI      54728
CHEVY OAKS OWNERS ASSOCIATION, INC.           JOHN KOERNER                               1124 NORTH BRAND BLVD                                        GLENDALE          CA      91202
CHEYBOYGAN COUNTY TREASURER                   870 SOUTH MAIN STREET                                                                                   CHEBOYGAN         MI      49721
CHEYENNE AUTUMN TOWNHOMES ASSOCIATION         390 INTERLOCKEN CRESCENT                   SUITE 500                                                    BROOMFIELD        CO      80021
CHEYENNE COUNTY                               CHEYENNE COUNTY ‐ TREASU                   PO BOX 217                                                   SIDNEY            NE      69162
CHEYENNE COUNTY                               CHEYENNE COUNTY‐TREASURE                   51 S FIRST STREET                                            CHEYENNE WELLS    CO      80810
CHEYENNE COUNTY TREASURER                     1000 10TH AVE                                                                                           SIDNEY            NE      69162
CHEYENNE TILE AND STONE                       STE 5                                      911 EAST FOX FARM RD                                         CHEYENNE          WY      82007
CHEYENNE VALLEY HOA, INC                      1600 NE LOOP 410, SUITE 202                                                                             SAN ANTONIO       TX      78209
CHHETRI, NIMESH                               ADDRESS ON FILE
CHIARLANZA APPRAISALS LLC                     710 EVERGREEN RD                                                                                        LEHIGHTON         PA      18235
CHICAGO ADJUSTING CO                          7512 W LAWRENCE AVE                                                                                     HARWOOD HEIGHTS   IL      60706
CHICAGO FIRE RESTORATION                      JOSEPH RUIEVICH                            8039 185TH STREET                                            TINLEY PARK       IL      60487
CHICAGO HEIGHTS WATER BILLING                 1601 CHICAGO ROAD                                                                                       CHICAGO HEIGHTS   IL      60411
CHICAGO LAND AGENCY SERVICES                  1620 WEST BELMONT AVENUE                                                                                CHICAGO           IL      60657
CHICAGO LAND APPRAISAL SERVICE INC            PO BOX 848                                                                                              LAKE ZURICH       IL      60047
CHICAGO TITLE COMPANY                         16969 VON KARMAN AVE STE 150                                                                            IRVINE            CA      92606
CHICAGO TITLE COMPANY LLC                     135N PENNSYLVANIA ST STE 1575B                                                                          INDIANAPOLIS      IN      46204
CHICAGO TITLE COMPANY, LLC                    10 S LASALLE STREET SUITE 3100                                                                          CHICAGO           IL      60603
CHICAGO TITLE FLOOD SERVICES INC.             1521 NORTH COOPER STREET                   SUITE 400                                                    ARLINGTON         TX      76011
CHICAGO TITLE INS CO                          302 E PETTIGREW ST  110                                                                                 DURHAM            NC      27701
CHICAGO TITLE INSURANCE COMPANY               ATTN: TRUST ACCOUNTING                     601 RIVERSIDE AVE                                            JACKSONVILLE      FL      32204
CHICAGOLAND ADJUSTING & FIRE RESTORATION      JARRETT WRIGHT                             4223 W. 76ST                                                 CHICAGO           IL      60652
CHICAGOLAND FIRE SERVICES                     4858 S. MAY                                                                                             CHICAGO           IL      60609
CHICHESTER S.D./LOWER CH                      CHICHESTER SD  ‐ TAX COL                   400 WHITE CLAY CTR DR‐LO                                     NEWARK            DE      19711
CHICHESTER S.D./MARCUS H                      CHICHESTER SD  ‐ TAX COL                   400 WHITE CLAY CTR DR‐LO                                     NEWARK            DE      19711
CHICHESTER S.D./TRAINER                       CHICHESTER SD  ‐ TAX COL                   400 WHITE CLAY CTR DR‐LO                                     NEWARK            DE      19711
CHICHESTER S.D./UPPER CH                      UPPER CHICHESTER TWP SD                    PO BOX 2067                                                  BOOTHWYN          PA      19061
CHICHESTER TOWN                               CHICHESTER TOWN‐TAX COLL                   54 MAIN STREET                                               CHICHESTER        NH      03258
CHICHKIN, DENNIS                              ADDRESS ON FILE
CHICKAMAUGA CITY                              CHICKAMAUGA CITY‐TAX COL                   PO BOX 69                                                    CHICKAMAUGA       GA      30707
CHICKASAW COUNTY                              CHICKASAW COUNTY ‐ TREAS                   8 E PROSPECT                                                 NEW HAMPTON       IA      50659
CHICKASAW COUNTY CHANCERY CLERK               1 PINSON SQUARE RM 2                                                                                    HOUSTON           MS      38851
CHICKASAW COUNTY TAX COLLECTOR                234 W MAIN ST STE 204                                                                                   OKOLONA           MS      38860
CHICKASAW COUNTY‐HOUSTON                      CHICKASAW COUNTY‐TAX COL                   1 PINSON SQ ‐ ROOM 3                                         HOUSTON           MS      38851
CHICKASAW COUNTY‐OKOLONA                      CHICKASAW COUNTY‐TAX COL                   234 W MAIN ST ‐ ROOM 204                                     OKOLONA           MS      38860
CHICKASAW RIDGE HOA                           811 MABBETTE STREET                                                                                     KISSIMME          FL      34741
CHICKETTI, SEAN                               ADDRESS ON FILE
CHICKSAW COUNTY CHANCERY CLERKS OFFICE        234 W MAIN ST  RM 201                                                                                   OKOLONA           MS      38860
CHICO HOMES REAL ESTATE SALES INC.            2571 CALIFORNIA PARK DRIVE, SUITE 200                                                                   CHICO             CA      95928
CHICO HOMES REAL ESTATE SALES INC.            ATTN: SANDI BAUMAN                         2571 CALIFORNIA PARK DRIVE                     SUITE 200     CHICO             CA      95928
CHICOG TOWN                                   CHICOG TWN TREASURER                       N11375 BURIAN PLACE RD                                       TREGO             WI      54888




                                                                                                                      Page 166 of 998
                                           19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 170 of 1004
Creditor Name                                 Address1                         Address2                                        Address3     City                 State   Zip          Country
CHICOINE, ROSEMARY                            ADDRESS ON FILE
CHICOPEE COLLECTORS OFFICE                    CHICOPEE CITY ‐ TAX COLL         274 FRONT STREET                                             CHICOPEE             MA      01013
CHICOPEE ELECTRIC LIGHT                       725 FRONT ST                                                                                  CHICOPEE             MA      01021
CHICORA BORO                                  CHICORA BORO ‐ TAX COLLE         P.O. BOX 91                                                  CHICORA              PA      16025
CHICOT COUNTY                                 CHICOT COUNTY ‐ TAX COLL         108 MAIN ST (COURTHOUSE)                                     LAKE VILLAGE         AR      71653
CHICOT COUNTY CIRCUIT CLERK                   108 MAIN ST                                                                                   LAKE VILLAGE         AR      71653
CHIEF FISCAL OFFICER                          PO BOX 1004                                                                                   SYRACUSE             NY      13201
CHIEF TRANSPORTATION AND                      LOGISTICS LLC                    19825 CHEYENNE VALLEY DR                                     ROUND ROCK           TX      78664
CHIEH SHENG MAO                               20221 COLONIAL CIRCLE                                                                         HUNTINGTON BEACH     CA      92646
CHIK CHEUK                                    SHUI CHEUK                       13 FAR CORNERS LOOP                                          SPARKS GLENCOE       MD      21152
CHIKAMING TOWNSHIP                            CHIKAMING TOWNSHIP ‐ TRE         PO BOX 40                                                    HARBERT              MI      49115
CHIKAMING TOWNSHIP WATER AND SEWER            P. O. BOX 40                                                                                  HARBERT              MI      49115
CHILDERS FINANCIAL SERVICES                   205 PARKERS MILL RD                                                                           SOMERSET             KY      42501
CHILDERS, FREDERICK                           ADDRESS ON FILE
CHILDRENS HOSPITAL OF                         PHILADELPHIA FOUNDATION          3401 CIVIC CENTER BLVD                                       PHILADELPHIA         PA      19104
CHILDRESS COUNTY  C/O AP                      CHILDRESS CAD ‐ TAX COLL         1710 AVENUE F NW                                             CHILDRESS            TX      79201
CHILDRESS INS AGENCY                          2391 W MAIN ST STE A                                                                          CABOT                AR      72023
CHILDRESS, ARYON                              ADDRESS ON FILE
CHILES, KEITH                                 ADDRESS ON FILE
CHILHOWIE TOWN                                CHILHOWIE TOWN ‐ TREASUR         P.O. BOX 5012                                                CHILHOWIE            VA      24319
CHILI TOWN                                    VIRGINIA IGNATOWSKI, REC         3333 CHILI AVE                                               ROCHESTER            NY      14624
CHILLICOTHE CITY                              CHILLICOTHE CITY ‐ COLLE         BOX 546                                                      CHILLICOTHE          TX      79225
CHILLICOTHE ISD                               CHILLICOTHE ISD ‐ COLLEC         P O BOX 418                                                  CHILLICOTHE          TX      79225
CHILMARK TOWN                                 CHILMARK TOWN ‐ TAX COLL         401 MIDDLE ROAD                                              CHILMARK             MA      02535
CHILTON CITY                                  CHILTON CITY TREASURER           42 SCHOOL ST                                                 CHILTON              WI      53014
CHILTON COUNTY                                CHILTON COUNTY‐TAX COLLE         P O BOX 1760                                                 CLANTON              AL      35046
CHILTON COUNTY PROBATE OFFICE                 500 SECOND AVE N                                                                              CLANTON              AL      35045
CHIMNEY HILL MUD  A                           CHIMNEY HILL MUD ‐ COLLE         P O BOX 1368                                                 FRIENDSWOOD          TX      77549
CHINA TOWN                                    CHINA TOWN‐TAX COLLECTOR         571 LAKEVIEW DRIVE                                           CHINA                ME      04358
CHINA TOWNSHIP                                CHINA TOWNSHIP ‐ TREASUR         4560 INDIAN TRAIL                                            CHINA                MI      48054
CHINCOTEAGUE TOWN                             CHINCOTEAGUE TOWN ‐ TREA         6150 COMMUNITY DR                                            CHINCOTEAGUE         VA      23336
CHINOMONA, TRACY                              ADDRESS ON FILE
CHINTAPALLI, PADMA                            ADDRESS ON FILE
CHINTHACHANMA, BOIY                           ADDRESS ON FILE
CHINYERE J. AMUZIE                            CHINYERE AMUZIE, PRO SE          157 JERSEY AVENUE                                            CLIFFWOOD            NJ      07721
CHIODO REALTY GROUP INC                       1802 N ALAFAYA TRAIL                                                                          ORLANDO              FL      32826
CHIODO REALTY GROUP, INC.                     RUSS CHIODO                      5448 HOFFNER AVE, SUITE 107                                  ORLANDO              FL      32812
CHIODO, DAVID                                 ADDRESS ON FILE
CHIPPEWA COUNTY                               CHIPPEWA CO. ‐ AUD/TREAS         629 NORTH 11TH STREET                                        MONTEVIDEO           MN      56265
CHIPPEWA COUNTY TREASURER                     319 COURT ST, COURTHOUSE                                                                      SAULT SAINTE MARIE   MI      49783
CHIPPEWA FALLS CITY                           CHIPPEWA FALLS CITY TREA         30 W CENTRAL ST                                              CHIPPEWA FLS         WI      54729
CHIPPEWA TOWN                                 CHIPPEWA TWN TREASURER           15910 WAGNER VOGT ROAD                                       BUTTERNUT            WI      54514
CHIPPEWA TOWNSHIP                             CHIPPEWA TOWNSHIP ‐ TREA         11084 E PICKARD RD                                           MT. PLEASANT         MI      48858
CHIPPEWA TOWNSHIP                             CHIPPEWA TOWNSHIP ‐ TREA         30014 W M‐28                                                 ECKERMAN             MI      49728
CHIPPEWA TOWNSHIP                             CHIPPEWA TOWNSHIP ‐ TREA         P.O. BOX 26                                                  CHIPPEWA LAKE        MI      49320
CHIPPEWA TOWNSHIP                             LINDA RAWDING ‐ TAX COLL         2811 DARLINGTON RD ‐ STE                                     BEAVER FALLS         PA      15010
CHIPPS, RYAN                                  ADDRESS ON FILE
CHIS INC                                      7482 LAUREL OAK CT                                                                            SPRINGFIELD          VA      22153
CHISAGO COUNTY                                CHISAGO COUNTY ‐ TREASUR         313 N MAIN ST RM 274                                         CENTER CITY          MN      55012
CHISAGO LAKES GNRL                            21150 OZARD LAN                                                                               SCANDIA              MN      55073
CHISAGO LAKES MUTUAL INS CO                   P O  BOX 189                                                                                  SCANDIA              MN      55073
CHISHOLM ROOFING AND CONSTRUCTION, LLC        6005 RAYBURN DR                                                                               FORTH WORTH          TX      76133
CHISHOLM TRAIL ESTATES, INC                   513 S OLD BNETSY ROAD                                                                         KEENE                TX      76059
CHISHOLM, RHONDA                              ADDRESS ON FILE
CHISM, VON‐NA                                 ADDRESS ON FILE
CHISOLM TRAIL ROOFING & CONSTRUCTION INC      STEVEN J. WALDEN                 525 GARTH BROOKS BLVD                                        YUKON                OK      73099
CHISTIAN SANTOS                               HC 2 BOX 5463                                                                                 CANOVANAS            PR      00729‐9741
CHI‐TOWN BEST WINDOWS                         19134 REVERE ROAD                                                                             MOKENA               IL      60448
CHITTENANGO CS  (CMBD TN                      CHITTENANGO CS ‐ TAX COL         1732 FYLER ROAD                                              CHITTENANGO          NY      13037
CHITTENANGO VILLAGE                           CHITTENANGO VILLAGE ‐ CL         222 GENESEE STREET                                           CHITTENANGO          NY      13037
CHITTENDEN TOWN                               CHITTENDEN TOWN‐TAX COLL         260 CHITTENDEN ROAD                                          CHITTENDEN           VT      05737
CHL INS INC                                   1005 E PALMDALE BLVD                                                                          PALMDALE             CA      93550
CHOATE FRAMERS LLC                            304 OAK CREEK LANE                                                                            LEAGUE CITY          TX      77573
CHOCOLAY TOWNSHIP                             CHOCOLAY TOWNSHIP ‐ TREA         5010 U S 41 SOUTH                                            MARQUETTE            MI      49855
CHOCTAW COUNTY                                CHOCTAW CO‐REV COMMISSIO         117 S MULBERRY ST SUITE                                      BUTLER               AL      36904
CHOCTAW COUNTY                                CHOCTAW COUNTY ‐ TAX COL         300 E DUKE ST                                                HUGO                 OK      74743
CHOCTAW COUNTY                                CHOCTAW COUNTY‐TAX COLLE         PO BOX 907                                                   ACKERMAN             MS      39735
CHOCTAW COUNTY CHANCERY CLERK                 22 QUINN STREET                                                                               ACKERMAN             MS      39735
CHOCTAW COUNTY TAX COLLECTOR                  22  E QUINN ST                                                                                ACKERMAN             MS      39735
CHOCTAW COUNTY TREASURER                      300 E DUKE ST                                                                                 HUGO                 OK      74743




                                                                                                             Page 167 of 998
                                       19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      171 of 1004
Creditor Name                             Address1                                  Address2                                     Address3               City                State   Zip        Country
CHOCTAW JUDGE OF PROBATE                  117 S MULBERRY ST STE 9                                                                                       BUTLER              AL      36904
CHOICE APPRAISALS                         207 ACORN LANE                                                                                                LAKE IN THE HILLS   IL      60156
CHOICE APPRAISALS INC                     PO BOX 1366                                                                                                   AUBURN              ME      04211‐1366
CHOICE BUILDERS LLC                       LESTER HUGHES                             1339 LODEMA LANE                                                    DUNCANVILLE         TX      75116
CHOICE CONTRACTING                        1122 STANFORD RD                                                                                              DANVILLE            KY      40422
CHOICE INS                                1715 MARKET ST 100                                                                                            KIRKLAND            WA      98033
CHOICE INS                                5535 WESTERN BLVD 204                                                                                         RALEIGH             NC      27606
CHOICE INS AGENCY                         4664 SOUTH BLVD                                                                                               VIRGINIA BEACH      VA      23452
CHOICE LEGAL GROUP PA                     PO BOX 9908                                                                                                   FORT LAUDERDALE     FL      33310
CHOICE LEGAL GROUP, P.A.                  1901 WEST CYPRESS CREED ROAD              SUITE 201                                                           FT. LAUDERDALE      FL      33309
CHOICE LEGAL GROUP, P.A.                  ARI.MILLERCLEGALGROUP.COM                 PO BOX 9908                                                         FT LAUDERDALE       FL      33310‐0908
CHOICE ONE ENGINEERING                    440 E HOEWISHER ROAD                                                                                          SIDNEY              OH      45365
CHOICE PLUMBERS, LLC                      DUSTIN EATON                              3008 N. PRUETT ST.                                                  BAYTOWN             TX      77521
CHOICE REMODELING                         21282 WHITE OAK DR                                                                                            CONROE              TX      77306
CHOICE RESTORATION INC                    238 PINE CREST LN                                                                                             LANSDALE            PA      19446
CHOICE, ANGELICA                          ADDRESS ON FILE
CHOICE, NEKEIA                            ADDRESS ON FILE
CHOICECONCRETE CONST INC                  11225 OLD BALTIMORE PIKE                                                                                      BELTSVILLE          MD      20708
CHORPENNING‐MANES, LISA                   ADDRESS ON FILE
CHOSEN 1 ROOFING INC                      2115 SAINT CROIX AVE                                                                                          FORT MYERS          FL      33905
CHOUTEAU COUNTY                           CHOUTEAU COUNTY ‐ TREASU                  COUNTY COURTHOUSE ‐ PO B                                            FORT BENTON         MT      59442
CHOWAN COUNTY                             CHOWAN COUNTY ‐ TAX COLL                  P O BOX 1030                                                        EDENTON             NC      27932
CHOWAN COUNTY REGISTER OF DEEDS           PO BOX 487                                                                                                    EDENTON             NC      27932‐0487
CHOWAN COUNTY TAX DEPARTMENT              305 W FREEMASON ST                                                                                            EDENTON             NC      27932
CHOWAN COUNTY TAX DEPARTMENT              P.O. BOX 1030                                                                                                 EDENTON             NC      27932‐1030
CHOWCHILLA WATER DIST                     CHOWCHILLA WATER DISTRIC                  PO BOX 905                                                          CHOWCHILLA          CA      93610
CHRIEST, HARRY                            ADDRESS ON FILE
CHRIS A. PRIOR AND SAMANTHA J. PRIOR      MAYER & MAYER                             TAVIAN M. MAYER                              P.O. BOX 59            SOUTH ROYALTON      VT      05068
CHRIS ADAMS &                             RONALD ADAMS                              806 LITTLE VALLEY DR                                                MCDONOUGH           GA      30252
CHRIS COLLIER AGENCY                      903 POLLASKY AVE                                                                                              CLOVIS              CA      93612
CHRIS DANIEL, DIST. CLERK                 P.O. BOX 4651                                                                                                 HOUSTON             TX      77210
CHRIS DAVIS AGENCY LLC                    PO BOX 680575                                                                                                 FORT PAYNE          AL      35968
CHRIS FERRY INS AGENCY                    2000 SHORE RD SUITE 206                                                                                       LINWOOD             NJ      08221
CHRIS FERRY INS AGENCY                    PO BOX 356                                                                                                    LINDWOOD            NJ      08221
CHRIS GOODSON APPRAISAL                   SERVICES INC                              1826 14TH AVE                                                       MCPHERSON           KS      67460
CHRIS HINKLE REAL ESTATE, LLC             CHRIS HINKLE                              8712 VANTAGE POINT DR.                                              AUSTIN              TX      78737
CHRIS JOHNSON REALTY LLC                  503 BROOKDALE DRIVE                                                                                           STATEVILLE          NC      28677
CHRIS KALLEN AGENCY                       P O BOX 3442                                                                                                  RANCHO CUCAMONGA    CA      91729
CHRIS KEY                                 ADDRESS ON FILE
CHRIS KUNSTADT &                          ADRIENNE KUNSTADT                         13401 CIRCULO LARGO NE                                              ALBUQUERQUE         NM      87112
CHRIS LANGFORD ROOFING                    CHRISTOPHER LANGFORD                      520 W TYLER ST                                                      GILMER              TX      75644
CHRIS LEEF AGENCY                         P O BOX 3747                                                                                                  SHAWNEE MISSION     KS      66203
CHRIS MARTIN CONSTR &                     JONATHAN& JENNIFER TROSP                  PO BOX 1225                                                         PARIS               TN      38242
CHRIS MARTIN HARDWOODS                    250 RIDGE RD                                                                                                  ROEBUCK             SC      29376
CHRIS MCCOY ROOF CO                       CHRIS MCCOY                               CHRIS MCCOY                                  704 TORRINGTON WAY     FORT SMITH          AR      72908
CHRIS MILLER AGENCY                       3315 MEM PRWY SW 5 400                                                                                        HUNTSVILLE          AL      35801
CHRIS MILLER CONSTRUCTION                 350 PHILLIPS RD                                                                                               STURGIS             MS      39769
CHRIS POSEY RESTORATION, LLC              12337 RALEIGH LAGRANGE RD                                                                                     COLLIERVILLE        TN      38017
CHRIS SIMONS                              ADDRESS ON FILE
CHRIS SOWELLS                             ADDRESS ON FILE
CHRIS THE ROOFER CO.                      CHRIS KIMERER                             4610 EMIL ST.                                                       SAN ANTONIO         TX      78219
CHRIS WELLS CONSTRUCTION                  CHRIS WELLS                               23528 BRADSKY RD                                                    RAPID CITY          SD      57703
CHRIS WINKEL &                            CYNTHIA WINKEL                            2722 NE BRIARWOOD CT                                                ANKENY              IA      50021
CHRISMAN LLC                              ATTN: GENERAL COUNSEL                     97 SOUTHER HIGHTS BLVD.                                             SAN RAFAEL          CA      94901‐5188
CHRISS HANDYMAN SERVICES LLC              1308 NORTH STOCKTON HILL RD STE A378                                                                          KINGMAN             AZ      86401
CHRISTA ARMSTRONG                         ADDRESS ON FILE
CHRISTA HOLLAND                           ADDRESS ON FILE
CHRISTA M ELLIS                           ADDRESS ON FILE
CHRISTEL POND                             ADDRESS ON FILE
CHRISTENSEN CONSTRUCTION LLC              PO BOX 2662                                                                                                   PORT ARANSAS        TX      78373
CHRISTENSEN GROUP                         9855 W 78TH ST 100                                                                                            EDEN PRAIRIE        MN      55344
CHRISTENSEN, CHRISTINA                    ADDRESS ON FILE
CHRISTENSON GROUP                         11100 BREN ROAD W                                                                                             MINNETONKA          MN      55343
CHRISTENSON, REGINA                       ADDRESS ON FILE
CHRISTI D BUIE                            ADDRESS ON FILE
CHRISTIAANSEN, BRENT                      ADDRESS ON FILE
CHRISTIAN BROS ROOFING &                  17008 SHELBYVILLE RD                                                                                          FISHERVILLE         KY      40023
CHRISTIAN BROTHERS CLEANING & RSTRTN      10176 RIVERFORD ROAD                                                                                          LAKESIDE            CA      92040
CHRISTIAN COUNTY                          CHRISTIAN COUNTY ‐ COLLE                  100 W CHURCH, RM 101                                                OZARK               MO      65721
CHRISTIAN COUNTY                          CHRISTIAN COUNTY ‐ SHERI                  216 W 7TH ST                                                        HOPKINSVILLE        KY      42240




                                                                                                               Page 168 of 998
                                   19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                172 of 1004
Creditor Name                         Address1                                Address2                                        Address3                            City              State   Zip          Country
CHRISTIAN COUNTY                      CHRISTIAN COUNTY ‐ TREAS                101 S. MAIN ST.                                                                     TAYLORVILLE       IL      62568
CHRISTIAN COUNTY  CLERK               511 SOUTH MAIN STREET                                                                                                       HOPKINSVILLE      KY      42240
CHRISTIAN FONTANEZ &                  SARA FONTANEZ                           1057 WRIGHT CT                                                                      PLANO             IL      60545
CHRISTIAN JENKINS                     ADDRESS ON FILE
CHRISTIAN S. NELSON                   ADDRESS ON FILE
CHRISTIAN, TIMOTHY                    ADDRESS ON FILE
CHRISTIANA BORO                       LANCASTER COUNTY ‐ TREAS                150 N QUEEN ST. STE 122                                                             LANCASTER         PA      17603
CHRISTIANA TOWN                       CHRISTIANA TWN TREASURER                773 KOSHONONG RD                                                                    CAMBRIDGE         WI      53523
CHRISTIANSBURG TOWN                   CHRISTIANSBURG TOWN ‐ TR                100 E MAIN ST                                                                       CHRISTIANSBURG    VA      24073
CHRISTIE BOWEN DCSD                   ADDRESS ON FILE
CHRISTIE DIEZ &                       RICARDO DIEZ                            5243 NW 99TH AVE                                                                    SUNRISE           FL      33351
CHRISTINA FLOOD &                     JENNIFER FLOOD                          214 RED ROCK DR                                                                     ROGERSVILLE       MO      65742
CHRISTINA HAMMOCK HOA                 1621 E EDGEWOOD DRIVE, SUITE F                                                                                              LAKELAND          FL      33803
CHRISTINA KINNAMON, ET AL.            SERGEI LEMBERG, LEMBERG LAW, LLC        TIMOTHY SOSTRIN, KEOGH LAW LTD.                 JOHN HEIN, SAUERWEIN HEIN, P.C.
CHRISTINA MARIE POWDERLY, ET AL.      CHRISTINA MARIE POWDERLY (PRO PER)      PAUL JOSEPH POWDERLY                            522 SOUTH HELENA STREET             ANAHEIM           CA      92805
CHRISTINA SANDOVAL &                  MARY HELEN SANDOVAL                     4968 QUITMAN                                                                        DENVER            CO      80212
CHRISTINA VAIL                        ADDRESS ON FILE
CHRISTINA WU                          ADDRESS ON FILE
CHRISTINE A HOOD                      ADDRESS ON FILE
CHRISTINE B PITTS &                   ADDRESS ON FILE
CHRISTINE HOWARD                      ADDRESS ON FILE
CHRISTINE KELLOGG GARCIA              ADDRESS ON FILE
CHRISTINE SCHWIRTZ                    ADDRESS ON FILE
CHRISTINE STOCKSON LOBOS              ADDRESS ON FILE
CHRISTINE W. DAVIS, ET AL.            ROBERT W. RUSHING, JR.                  ATTORNEY AT LAW                                 4557 S HIGHWAY 17 BYPASS            MYRTLE BEACH      FL      29577
CHRISTMAN ROOFING INC                 1 VIRGINIA                                                                                                                  MONTANAT CITY     MT      59634
CHRISTMAN, ROBERT                     ADDRESS ON FILE
CHRISTOPHER ALEGRIA                   8943 N SOFT WINDS DR                                                                                                        TUCSON            AZ      85742
CHRISTOPHER ARTURI                    ADDRESS ON FILE
CHRISTOPHER BAIRD AND                 ADDRESS ON FILE
CHRISTOPHER BERRY                     ADDRESS ON FILE
CHRISTOPHER BROWN &                   ADDRESS ON FILE
CHRISTOPHER C GORMAN                  ADDRESS ON FILE
CHRISTOPHER CHANDLER &                ADDRESS ON FILE
CHRISTOPHER CLARK                     ADDRESS ON FILE
CHRISTOPHER D ROGERS                  ADDRESS ON FILE
CHRISTOPHER EPPERSON &                ADDRESS ON FILE
CHRISTOPHER FORSYTH                   ADDRESS ON FILE
CHRISTOPHER GREGORY KREUTZ            ADDRESS ON FILE
CHRISTOPHER HUTTON &                  KRYSTA HUTTON                           2753 S SUPERIOR ST                                                                  MILWAUKEE         WI      53207
CHRISTOPHER J. BAILEY, P.A.           11098 BISCAYNE BLVD, SUITE 401                                                                                              MIAMI             FL      33161
CHRISTOPHER J. BERNO, ET AL.          LAW OFFICES OF EVAN M. ROSEN, P.A.      12 SE 7TH STREET, SUITE 805                                                         FORT LAUDERDALE   FL      33301
CHRISTOPHER JENSEN &                  TIFFANY JENSEN                          7310 N COUNCIL AVE                                                                  BLANCHARD         OK      73010
CHRISTOPHER JONES                     ADDRESS ON FILE
CHRISTOPHER JOSEPH PICHA              9145 95TH AVE                                                                                                               CLEAR LAKE        MN      55319
CHRISTOPHER LAWSON                    ADDRESS ON FILE
CHRISTOPHER LEVINS CONTR              55 FRIENDLY LANE                                                                                                            LEVITTOWN         PA      19055
CHRISTOPHER M HILL & ASSOC PSC        PO BOX 817                                                                                                                  FRANKFORT         KY      40602
CHRISTOPHER M. TRAPANI, P.A.          10640 GRIFFIN ROAD, SUITE 106C                                                                                              COOPER CITY       FL      33328
CHRISTOPHER MICALE TRUSTEE            PO BOX 1001                                                                                                                 ROANOKE           VA      24005‐1001
CHRISTOPHER MOON                      ADDRESS ON FILE
CHRISTOPHER P GREEN                   ADDRESS ON FILE
CHRISTOPHER PERRY & ASSO              7210 BROAD RIVER RD A                                                                                                       IRMO              SC      29063
CHRISTOPHER QUACH                     ADDRESS ON FILE
CHRISTOPHER RUSSIAN                   ADDRESS ON FILE
CHRISTOPHER SANTOLLA                  ADDRESS ON FILE
CHRISTOPHER SEAY &                    MICHELLE SEAY                           1911 OAK BROOK DR                                                                   PORTLAND          TX      78374
CHRISTOPHER SHEA GOODWIN              ADDRESS ON FILE
CHRISTOPHER SIMMONS TONI              ADDRESS ON FILE
CHRISTOPHER SMITH &                   STACEY SMITH                            3917 BURNT LEAF LN                                                                  SNELLVILLE        GA      30039
CHRISTOPHER SPEARS                    ADDRESS ON FILE
CHRISTOPHER SPRINKLE AND              TAMMIE SPINKLE                          765 WOOD VALLEY TRL                                                                 SAINT PETERS      MO      63304
CHRISTOPHER THURSTON INS              975 IH 10 NORTH SUITE100                                                                                                    BEAUMONT          TX      77706
CHRISTOPHER TSCHIFFELY &              LAURA GARCIA                            421 S MARSHALL ST                                                                   LAKEWOOD          CO      80226
CHRISTOPHER WATTS                     141 WARRIOR CT                                                                                                              CHINA GROVE       NC      28023
CHRISTOPHER WOLZEN &                  PAMELA WOLZEN                           308 HAMRICK AVE                                                                     ROMEOVILLE        IL      60446
CHRISTY DODGE & DAMON                 DODGE                                   22500 W 55TH TER                                                                    SHAWNEE           KS      66226
CHRISTY WILLIAMS                      CHARLES WILLIAMS                        2065 HARMONY DR                                                                     CANTON            GA      30115
CHRISWELL LAW OFFICES                 665 PHILADELPHIA ST STE 11                                                                                                  INDIANA           PA      15701
CHS CONTRACTORS LLC                   RONALD EDGARDO RAMOS                    RONALD EDGARDO RAMOS                            140 RED LEAF BLVD                   MONCKS CORNER     SC      29461




                                                                                                            Page 169 of 998
                                          19-10412-jlg                Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         173 of 1004
Creditor Name                                Address1                                  Address2                                      Address3      City                 State   Zip          Country
CHUBB                                        P O  BOX 3362                                                                                         SOUTH PASADENA       CA      91030
CHUBB GROUP INS CO                           ATTN CASH UNIT                            202 HALLS MILL ROAD                                         WHITEHOUSE STATION   NJ      08889
CHUBB INSURANCE                              P O BOX 7247‐0180                                                                                     PHILADELPHIA         PA      19170
CHUBB OF PR                                  CONDO EST DE ARAGON                       P O BOX 191249                                              SAN JUAN             PR      919
CHUCK OLSON REAL ESTATE, INC.                CHUCK OLSON                               241 MAIN STREET                                             KALISPELL            MT      59901
CHU‐ELALAMI, BERNADETTE                      ADDRESS ON FILE
CHUGACH ELECTRIC ASSOCIATION INC             PO BOX 196760                                                                                         ANCHORAGE            AK      99519‐6760
CHUOL, LAM                                   ADDRESS ON FILE
CHURCH & CHURCH                              APPRAISALS LLC                            175 COUNTY RD 100                                           DEATSVILLE           AL      36022
CHURCH AGENCY                                600 E CUYAHOGA FALLS AVE                                                                              AKRON                OH      44310
CHURCH HILL CITY                             CHURCH HILL CITY‐TAX COL                  PO BOX 366                                                  CHURCH HILL          TN      37642
CHURCH MTL                                   3000 SCHUSTER LANE                                                                                    MERRILL              WI      54452
CHURCH MUTUAL                                P O  BOX 2912                                                                                         MILWAUKEE            WI      53201
CHURCH POINT TOWN                            CHURCH POINT TOWN ‐ COLL                  102 CHURCH BLVD                                             CHURCH POINT         LA      70525
CHURCHHILL BORO WOODLAND                     DANIEL DUERRING ‐ COLLEC                  2300 WILLIAM PENN HWY                                       PITTSBURGH           PA      15235
CHURCHILL COUNTY TREASURER                   155 N TAYLOR ST, STE 110                                                                              FALLON               NV      89406
CHURCHILL ESTATES COUNCIL OF CO‐OWNERS       500 THOMAS MORE PARKWAY                                                                               CRESTVIEW HILLS      KY      41017
CHURCHILL TOWNSHIP                           CHURCHILL TOWNSHIP ‐ TRE                  1103 QUIGLEY RD                                             WEST BRANCH          MI      48661
CHURCHVILLE VILLAGE                          CHURCHVILLE VILLAGE ‐ CL                  23 EAST BUFFALO STREET                                      CHURCHVILLE          NY      14428
CHURCHVILLE‐CHILI CS (TN                     CHURCHVILLE‐CHILI CS ‐RE                  118 E SENECA ST.C/0 TOMP                                    ITHACA               NY      14850
CHURCHVILLE‐CHILI CS (TN                     CHURCHVILLE‐CHILI CS ‐RE                  118 E SENECA ST.C/O TOMP                                    ITHACA               NY      14850
CHURCHVILLE‐CHILI CS (TN                     CHURCHVILLE‐CHILI CS‐REC                  118 E SENECA ST.C/0 TOMP                                    ITHACA               NY      14851
CHW INS GROUP                                203 AMICKS FERRY RD 100                                                                               CHAPIN               SC      29036
CIA LEAVITT AGENCY                           100 PREMIUM WAY                                                                                       ALAMOSA              CO      81101
CIACCIO, KELLY                               ADDRESS ON FILE
CIANELLI, BRITTANY                           ADDRESS ON FILE
CIANFRONE NIKOLOFF GRANT & GREENBERG PA      1964 BAYSHORE BLVD, SUITE A                                                                           DUNEDIN              FL      34698
CIANFRONE NIKOLOFF GRANT GREENBERG           SINCLAIR PA                               1964 BAYSHORE BLVD STE A                                    DUNEDIN              FL      34698
CIANFRONE, NIKOLOFF, GRANT,                  GREENBERG & SINCLAIR, P.A.                1964 BAYSHORE BLVD                            SUITE A       DUNEDIN              FL      34698
CIARALLI, BRUNO                              ADDRESS ON FILE
CIARDIELLO INS AGENCY                        2725 WHITNEY AVE                                                                                      HAMDEM               CT      06518
CIBA INSURANCE                               655 NORTH CENTRAL AVENUE STE 2100                                                                     GLANDALE             CA      91203
CIBOLA COUNTY TREASURER                      700 E ROOSEVELT AVE STE 50                                                                            GRANTS               NM      87020
CICCARELLI, ANTHONY                          ADDRESS ON FILE
CICCONE, CATHERINE                           ADDRESS ON FILE
CICERO TOWN                                  CICERO TOWN‐TAX RECEIVER                  8236 BREWERTON ROAD                                         CICERO               NY      13039
CICERO TOWN                                  CICERO TWN TREASURER                      W3765 CICERO RD                                             SEYMOUR              WI      54165
CICHOS CONSTRUCTION                          245 CLEVELAND CT                                                                                      BENNETT              CO      80102
CIG                                          2300 GARDEN RD                                                                                        MONTEREY             CA      93940
CIG CONSTRUCTION LLC                         5023 W 120TH AV 205                                                                                   BROOMFIELD           CO      80020
CIGITAL, INC.                                ATTN: FINANCE                             21351 RIDGETOP CIRCLE                         SUITE 400     DULLES               VA      20166
CIGITAL, INC.                                ATTN: GENERAL COUNSEL                     21351 RIDGETOP CIRCLE                         SUITE 400     DULLES               VA      20166‐6503
CILNY, CHARLES                               ADDRESS ON FILE
CIMARRON CIA, INC.                           945 ELDRIDGE ROAD                                                                                     SUGAR LAND           TX      77478
CIMARRON CONSTRUCTION, LLC                   ROBERT T BERGER                           828 N.E. QUIMBY AVE                                         BEND                 OR      97701
CIMARRON COUNTY                              CIMARRON COUNTY ‐ COLLEC                  P.O. BOX 162                                                BOISE CITY           OK      73933
CIMARRON HILLS AT MCDOWELL                   C/O FIRST SERVICE RESIDENTIAL AZ LLC      9000 E. PIMA CENTER PKWY, SUITE 300                         SCOTTSDALE           AZ      85258
CIMARRON MUD  L                              CIMARRON MUD ‐ TAX COLLE                  11111 KATY FRWY 725                                         HOUSTON              TX      77079
CIMINELLA, STEVEN                            ADDRESS ON FILE
CINA, JILL                                   ADDRESS ON FILE
CINAC, ALMIN                                 ADDRESS ON FILE
CINCINNATI INS                               P O BOX 740099                                                                                        CINCINNATI           OH      45274
CINCINNATI INS CO                            ATTN BILLING                              6200 S GILMORE RD                                           FAIRFIELD            OH      45014
CINCINNATI INS COMPANIES                     P O BOX 145620                                                                                        CINCINNATI           OH      45250
CINCINNATI WINDOW DESIGN LLC                 6564 TYLERS CROSSING                                                                                  WEST CHESTER         OH      45069
CINCINNATUS C S (TN OF C                     CINCINNATUS C S‐TAX COLL                  PO BOX 378                                                  CINCINNATUS          NY      13040
CINCINNATUS CEN SCH (TN‐                     CINCINNATUS CEN SCH‐ COL                  PO BOX 378                                                  CINCINNATUS          NY      13040
CINCINNATUS CENTRAL SCH                      CINCINNATUS CSD‐ TAX COL                  PO BOX 378                                                  CINCINNATUS          NY      13040
CINCINNATUS CS (TN OF WI                     CINCINNATUS CS‐TAX COLLE                  PO BOX 378                                                  CINCINNATUS          NY      13040
CINCINNATUS TOWN                             KAY TRACEY‐ TAX COLLECTO                  2597 ROUTE 26                                               CINCINNATUS          NY      13040
CINCO INC                                    1971 E CHELTENHAM AVE                                                                                 PHILADELPHIA         PA      19124
CINCO MUD 1 W                                CINCO MUD 1 ‐ TAX COLLEC                  6935 BARNEY RD 110                                          HOUSTON              TX      77092
CINCO MUD 10 W                               CINCO MUD 10 ‐ TAX COLLE                  6935 BARNEY RD 110                                          HOUSTON              TX      77092
CINCO MUD 12 W                               CINCO MUD 12 ‐ TAX COLLE                  6935 BARNEY RD 110                                          HOUSTON              TX      77092
CINCO MUD 14 W                               CINCO MUD 14 ‐ TAX COLLE                  6935 BARNEY RD 110                                          HOUSTON              TX      77092
CINCO MUD 3 W                                CINCO MUD 3 ‐ TAX COLLEC                  6935 BARNEY RD 110                                          HOUSTON              TX      77092
CINCO MUD 6 HC W                             CINCO MUD 6 ‐ TAX COLLEC                  6935 BARNEY RD 110                                          HOUSTON              TX      77092
CINCO MUD 6 W                                CINCO MUD 6 ‐ TAX COLLEC                  6935 BARNEY RD 110                                          HOUSTON              TX      77092
CINCO MUD 8 B                                CINCO MUD 8 ‐ TAX COLLEC                  13333 NORTHWEST FREEWAY                                     HOUSTON              TX      77040
CINCO RANCH INSURANCE                        810 S MASON RD STE 140                                                                                KATY                 TX      77450




                                                                                                                   Page 170 of 998
                                           19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            174 of 1004
Creditor Name                                 Address1                                    Address2                                     Address3                               City             State   Zip        Country
CINCO RESIDENTIAL PROPERTY ASSOC, INC         11000 CORPORATE CENTRE DRIVE #150                                                                                               HOUSTON          TX      77041
CINCO SW MUD 2 U                              CINCO SW MUD 2 ‐ TAX COL                    11500 NORTHWEST FREEWAY,                                                            HOUSTON          TX      77092
CINCO SW MUD 3 U                              CINCO SW MUD 3 ‐ TAX COL                    11500 NORTHWEST FREEWAY                                                             HOUSTON          TX      77092
CINCO SW MUD 4 U                              CINCO SW MUD 4 ‐ TAX COL                    11500 NORTHWEST FREEWAY,                                                            HOUSTON          TX      77092
CINDI GHILARDI & DANIEL GHILARDI              700 SUNSET LN                                                                                                                   SHOREWOOD        IL      60404
CINDY BOUDLOCHE TRUSTEE                       555 N CARACAHUA SUITE 600                                                                                                       CORPUS CHRISTI   TX      78401‐0823
CINDY C. TODD RECEIVER OF TAXES               PO BOX 2003                                                                                                                     HYDE PARK        NY      12538
CINDY COX &                                   STEVEN COX                                  14508 NE 49TH CIR                                                                   VANCOUVER        WA      98682
CINDY CURREN AND                              MARTY WEBER                                 13195 MANNING TRL N                                                                 STILLWATER       MN      55082
CINDY HARE                                    ADDRESS ON FILE
CINDY L WALKER, REALTOR                       1510 GUNBARREL ROAD                                                                                                             CHATANOOGA       TN      37421
CINDY LOVELACE AGENCY                         2007 S DOUGLAS HWY E                                                                                                            GILLETTE         WY      82718
CINDY THOMAS INS AGENCY                       2108 FAIRBURN RD                                                                                                                DOUGLASVILLE     GA      30135
CINDYS COUNTRY HOMES LLC                      1293 GREAT FALLS HWY                                                                                                            LANCASTER        SC      29720
CINNAMINSON SEWERAGE AUTHORITY                1621 RIVERTON ROAD                                                                                                              CINNAMINSON      NJ      08077
CINNAMINSON TOWNSHIP                          CINNAMINSON TWP ‐COLLECT                    1621 RIVERTON ROAD                                                                  CINNAMINSON      NJ      08077
CINNAMON RIDGE UTILITIES INC                  6909 BEACH BLVD                                                                                                                 HUDSON           FL      34667
CINNER, ERICA                                 ADDRESS ON FILE
CINTAS FIRE PROTECTION                        LOCK BOX 636525                             PO BOX 636525                                                                       CINCINNATI       OH      45263‐6525
CINTRON LANDSCAPE SERVIC                      7430 MUSKETEER LN                                                                                                               FORT MYERS       FL      33912
CIRA CONNECT LLC                              PO BOX 803555                                                                                                                   DALLAS           TX      75380
CIRAN, GEORGE                                 ADDRESS ON FILE
CIRCLE C HOMEOWNERS ASSOC., INC.              PO BOX 163541                                                                                                                   AUSTIN           TX      78716‐3541
CIRCUIT COURT CLERK                           307 ALBEMARLE DRIVE, SUITE 300A             GENERAL DISTRICT & CIRCUIT COURT BLDG                                               CHESAPEAKE       VA      23322‐5579
CIRCUIT COURT FOR BALTIMORE CITY              100 NORTH CALVERT STREET                                                                                                        BALTIMORE        MD      21202
CIRCUIT COURT FOR QUEEN ANNE'S COUNTY MD      100 COURT HOUSE SQUARE                                                                                                          CENTREVILLE      MD      21617
CIRCUS TIME AMUSEMENTS &                      ENTERTAINMENT                               900 SHERMAN AVENUE                                                                  PENNSAUKEN       NJ      08110
CIRESI, MICHAEL                               ADDRESS ON FILE
CIRO SANCHEZ &                                PILAR SANCHEZ                               750 MONTE CIR                                                                       LINDSAY          CA      93247
CIRO URQUIOLA                                 4512 VARSITY LAKES CT                                                                                                           LEHIGH ACRES     FL      33971
CISCO SYSTEMS CAPITAL CORP                    PO BOX 742927                                                                                                                   LOS ANGELES      CA      90074‐2927
CISCO SYSTEMS CAPITAL CORPORATION             170 W TASMAN DRIVE                          MS SJ13‐3                                                                           SAN JOSE         CA      95134
CIT FINANCE LLC                               10201 CENTURION PARKWAY NORTH               SUITE 100                                                                           JACKSONVILLE     FL      32256
CITADEL ADVISORS LLC                          ATTN:  MR. EDWARD K. BARKER                 HEAD OF SURVEYOR CAPITAL                     131 SOUTH DEARBORN STREET              CHICAGO          IL      60603‐5574
CITADEL ROOFING SYSTEMS                       6106 S JOLIE CT                                                                                                                 SAN ANTONIO      TX      78240
CITADEL SPV LLC                               85 BROAD STREET 18TH FLOOR                                                                                                      NEW YORK         NY      10004
CITATION INS                                  11 GORE RD                                                                                                                      WEBSTER          MA      01570
CITIBANK DE                                   ATTN: ROBERT BLACKBURN                      388 GREENWICH STREET 14TH FL                                                        NEW YORK         NY      10013
CITIBANK NA                                   20 COMMERCE DR                                                                                                                  O FALLON         MO      63366
CITIBANK NA, AS COLLATERAL AGENT              388 GREENWICH STREET                        14TH FLOOR                                                                          NEW YORK         NY      10013
CITIBANK NY                                   ATTN: ROBERT BLACKBURN                      388 GREENWICH STREET 14TH FL                                                        NEW YORK         NY      10013
CITIBAY PAINTING                              WIL PAKEMAN                                 WIL PAKEMAN                                  2251 BUENA VISTA AVE  2                SAN LEANDRO      CA      94577
CITIFINANCIAL SERVICING LLC                   CITIFINANCIAL SERVICING LLC                 300 ST. PAUL PLACE                                                                  BALTIMORE        MD      21202
CITIGROUP GLOBAL MARKETS INC.                 CAPITAL MARKETS DOCUMENTATION UNIT          ATTN: MSFTA OPERATIONS                       388 GREENWICH STREET 17TH FLOOR        NEW YORK         NY      10013
CITIGROUP GLOBAL MARKETS INC.                 GLOBAL MARGIN OPERATIONS                    ATTN: MSFTA OPERATIONS                       580 CROSS POINT PARKWAY, 2ND FLOOR     GETZVILLE        NY      14068
CITIGROUP GLOBAL MARKETS, INC.                ATTN:  MR. JAMES ANTHONY FORESE             PRESIDENT                                    388 GREENWICH STREET                   NEW YORK         NY      10013‐2375
CITIGROUP MLT MORT PTC, SERIES 2009‐C         U.S. BANK NATIONAL ASSOCIATION              U.S. BANK NA AS TRUSTEE                      60 LIVINGSTON                          ST. PAUL         MN      55107‐2292
CITIMORTGAGE                                  ATTN TINA LANTZ                             4740 121ST ST                                                                       URBANDALE        IA      50323
CITIMORTGAGE INC                              1000 TECHNOLOGY DRIVE                                                                                                           OFALLON          MO      63368
CITIMORTGAGE INC                              ATTN: JOHN GUYON, MASTER SERVICING DIV      VETERANS LAND BOARD OF TEXAS                 6801 COLWELL BLVD., MC: NTSB‐2040      IRVING           TX      75039
CITIZENS                                      ASIA DUCKETT                                1402 MANHATTAN BLVD.                         SUITE A                                HARVEY           LA      70058
CITIZENS BANK, N.A.                           GEIER HOMAR & ROY LLP                       131 W. WASHINGTON AVE.                                                              MADISON          WI      53703
CITIZENS BANK, NATIONAL ASSOCIATION           CITIZENS BANK                               NATIONAL ASSOCIATION                         443 JEFFERSON BLVD.                    WARWICK          RI      02886
CITIZENS CLAIMS CONSULT                       & J CAMACHO & M VENTURA                     12595 SW 137TH AVE 309                                                              MIAMI            FL      33186
CITIZENS CLAIMS CONSULT                       12595 SW 137TH AV 309                                                                                                           MIAMI            FL      33186
CITIZENS CLAIMS CONSULT                       12595 SW 137TH AVE 309                                                                                                          MIAMI            FL      33186
CITIZENS INS CO OF AMER                       645 W GRAND RIVER                                                                                                               HOWELL           MI      48843
CITIZENS INS CO OF AMERI                      9000 HAGGERTY RD                                                                                                                BELLEVILLE       MI      48111
CITIZENS INS CO OF AMERI                      CO JP MORGANCHASEMI18206                    9000 HAGGERTY RD                                                                    BELLEVILLE       MI      48111
CITIZENS INS GROUP INC                        1040 RANDOLPH ST 21                                                                                                             THOMASVILLE      NC      23760
CITIZENS INS OF AMER                          DEPT 77360                                  P O BOX 77000                                                                       DETROIT          MI      48277
CITIZENS INS OF AMER                          P O BOX 77000                                                                                                                   DETROIT          MI      48277
CITIZENS INSURANCE                            P O BOX 30301                                                                                                                   TAMPA            FL      33630
CITIZENS MANAGEMENT INC                       GROUND RENT                                 825 NORTH CHARLES STREET                                                            BALTIMORE        MD      21201
CITIZENS MUTUAL INS CO                        PO BOX 6032                                                                                                                     COLUMBIA         MO      62505
CITIZENS PROP INS CORP                        P O  BOX 17869                                                                                                                  JACKSONVILLE     FL      32245
CITIZENS PROP INS CORP                        PAYMENT SRVCS DEPT                          301 W BAY ST 1300                                                                   JACKSONVILLE     FL      32202
CITIZENS PROPERTY &                           4644 W GANDY BLVD                                                                                                               TAMPA            FL      75670
CITIZENS PROPERTY INS                         COMMERICAL DEPT                             P. O. BOX 17850                                                                     JACKSONVILLE     FL      32245
CITIZENS PROPERTY INS CO                      P O  BOX 10563                                                                                                                  TALLAHASSEE      FL      32302




                                                                                                                     Page 171 of 998
                                       19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    175 of 1004
Creditor Name                              Address1                               Address2                                      Address3      City                State   Zip        Country
CITIZENS PROPERTY INSURANCE                P.O. BOX 17850                                                                                     JACKSONVILLE        FL      32245‐7850
CITIZENS PROPERTY INSURANCE CORP.          6676 CORPORATE CENTER PARKWAY                                                                      JACKSONVILLE        FL      32216‐0973
CITLALY CALZONZINT                         2222 WOODCREST DR                                                                                  DEER PARK           TX      77536
CITRIX SYSTEMS INC                         ATTN: GENERAL COUNSEL                  851 WEST CYPRESS CREEK ROAD                   SUITE 100     FORT LAUDERDALE     FL      33309
CITRUS CONTRACTING LLC                     6712 BENJAMIN RD STE 800                                                                           TAMPA               FL      33634
CITRUS COUNTY                              CITRUS COUNTY‐TAX COLLEC               210 N APOPKA AVE ‐ SUITE                                    INVERNESS           FL      34450
CITRUS COUNTY BOCC                         DEPT OF PLANNING AND DEVELOPMENT       3600 W SOVEREIGN PATH, SUITE 147                            LECANTO             FL      34461
CITRUS COUNTY TAX COLLECTOR                210 N APOPKA AVE, RM 100                                                                           INVERNESS           FL      34450
CITRUS COUNTY UTILITIES DIVISION           ATTN: BERNADINE FLOOD‐NICHOLS          3600 W SOVEREIGN PATH, SUITE 292                            LECANTO             FL      34461‐7788
CITRUS GARDENS INC                         1730 TOYON GLEN                                                                                    ESCONDIDO           CA      92026
CITRUS HEIGHTS WATER DISTRICT              6230 SYLVAN RD                                                                                     CITRUS HEIGHTS      CA      95610
CITRUS HILLS PROPERTY OWNERS ASSOC, INC    2541 N RESTON TERR                                                                                 HERNANDO            FL      34442
CITRUS SPRINGS VILLAGE E HOMEOWNERS ASSC   3333 20TH STREET                                                                                   VERO BEACH          FL      32960
CITRUS WOODS PROPERTY OWNERS ASSOCIATION   1610 REYNOLDS ROAD 391                                                                             LAKELAND            FL      33801
CITY   COUNTY OF HONOLUL                   CITY AND COUNTY OF HONOL               530 SOUTH KING STREET, R                                    HONOLULU            HI      96813
CITY & VILLAGE TAX OFFICE                  3 HOLLENBERG CT                                                                                    BRIDGETON           MO      63044
CITY ABSTRACT LLC                          1060 NORTH KINGS HIGHWAY               SUITE 206                                                   CHERRY HILL         NJ      08034
CITY AND COUNTY OF DENVER                  2000 WEST THIRD AVENUE                 WASTEWATER MANAGEMENT DIV                                   DENVER              CO      80223
CITY AND COUNTY OF DENVER                  201 W COLFAX AVE DEPT 401                                                                          DENVER              CO      80202
CITY AND COUNTY OF HONOLULU                530 SOUTH KING ST RM 115                                                                           HONOLULU            HI      96813
CITY AND COUNTY OF HONOLULU                ATTN: CODE COMPLIANCE BRANCH           650 SOUTH KING STREET                         8TH FLOOR     HONOLULU            HI      96813
CITY AND VILLAGE TAX OFFICE, LLC           3 HOLLENBERG CT                                                                                    BRIDGETON           MO      63044
CITY BEST INS                              15024 BEAR VALLEY RD B                                                                             VICTORVILLE         CA      92395
CITY BEST INSURANCE                        10485 MAGNOLIA AVENUE                                                                              RIVERSIDE           CA      92505
CITY BEST INSURANCE                        1630 E 4TH ST SUITE D                                                                              ONTARIO             CA      91764
CITY CARLSBAD, NEW MEXICO                  101 N. HALAGUENO                                                                                   CARLSBAD            NM      88220
CITY CENTER OWNERS ASSOCIATION             315 DIABLO ROAD                        SUITE 221                                                   DANVILLE            CA      94526
CITY CHAMBERLAIN                           CITY OF PLATTSBURGH                    41 CITY HALL PLACE                                          PLATTSBURGH         NY      12901
CITY COLLECTOR                             25 DORRANCE STREET                     ROOM 203                                                    PROVIDENCE          RI      02903
CITY COMPTROLLER                           245 WASHINGTON ST STE 203                                                                          WATERTOWN           NY      13601
CITY HALL                                  340 N WASHINGTON AVE                                                                               SCRANTON            PA      18503
CITY HALL, TREASURER OFFICE/WATER DEPT     216 PAYNE AVE                                                                                      NORTH TONAWANDA     NY      14120
CITY INS PROFESSIONAL                      4005 TEAYS VALLEY RD                                                                               SCOTTS DEPOT        WV      25560
CITY MANAGEMENT GROUP                      ATTN: ALBERT HAKIM                     18499 MACK AVE                                              DETROIT             MI      48236
CITY MANAGEMENT GROUP INC                  23136 ALGER                                                                                        ST. CLAIRE SHORES   MI      48080
CITY NATIONAL ROCHDALE                     FIXED INCOME OPPORTUNITIES FUND
CITY OF ABBEVILLE                          TAX COLLECTOR                          PO BOX 1170                                                 ABBEVILLE           LA      70511‐1170
CITY OF ABERDEEN                           60 N PARKE ST                                                                                      ABERDEEN            MD      21001
CITY OF ABILENE                            555 WALNUT STREET                      P. O. BOX 60                                                ABILENE             TX      79602‐0060
CITY OF ABSECON TAX OFFICE                 500 MILL RD                                                                                        ABSECON             NJ      08201
CITY OF ADAMSVILLE                         LINDA CARMICHAEL                       4828 MAIN STREET                                            ADAMSVILLE          AL      35005
CITY OF ADRIAN                             135 EAST MAUMEE STREET                                                                             ADRIAN              MI      49221
CITY OF AKRON                              161 S HIGH ST                          SUITE 200                                                   AKRON               OH      44308
CITY OF AKRON, OHIO                        166 SOUTH HIGH STREET                  ROOM 505                                                    AKRON               OH      44308
CITY OF ALABASTER                          PO BOX 830525                                                                                      ALABASTER           AL      35007
CITY OF ALAMO                              420 N TOWER RD                                                                                     ALAMO               TX      78516
CITY OF ALAMOGORDO                         1376 E. 9TH STREET                                                                                 ALAMOGORDO          NM      88310
CITY OF ALBANY                             24 EAGLE STREET                        CITY HALL ROOM 110                                          ALBANY              NY      12207
CITY OF ALBANY                             ACCOUNTS RECEIVABLE                    P.O. BOX 490                                                ALBANY              OR      97321‐0144
CITY OF ALBERT LEA                         221 E. CLARK ST.                                                                                   ALBERT LEA          MN      56007
CITY OF ALBUQUERQUE                        CODE ENFORCEMENT DEPT                  600 2ND ST  NW STE 500                                      ALBUQUERQUE         NM      87102
CITY OF ALEDO                              120 NORTH COLLEGE AVENUE               P O BOX 267                                                 ALEDO               IL      61231
CITY OF ALICE ‐ WATER                      500 E. MAIN                                                                                        ALICE               TX      78332
CITY OF ALLEN PARK                         16850 SOUTHFIELD RD                                                                                ALLEN PARK          MI      48101
CITY OF ALLEN PARK WATER                   16850 SOUTHFIELD RD                                                                                ALLEN PARK          MI      48101
CITY OF ALLENTOWN                          ATTN: BUREAU OF REVENUE AND AUDIT      435 HAMILTON STREET, ROOM 215                               ALLENTOWN           PA      18101
CITY OF ALLENTOWN                          ATTN: TREASURY DEPARTMENT              435 HAMILTON STREET                                         ALLENTOWN           PA      18101
CITY OF ALLENTOWN SWEEP                    1400 MARTIN LUTHER KING JR DR                                                                      ALLENTOWN           PA      18102
CITY OF ALTAMONTE SPRINGS                  225 NEWBURYPORT AVENUE                                                                             ALTAMONTE SPRINGS   FL      32701
CITY OF ALTAMONTE SPRINGS LIEN             225 NEWBURYPORT AVENUE                                                                             ALTAMONTE SPRINGS   FL      32701
CITY OF ALTON                              101 EAST THIRD STREET                                                                              ALTON               IL      62002
CITY OF AMARILLO                           509 SE SEVENTH AVE.                                                                                AMARILLO            TX      79105
CITY OF AMARILLO                           P. O. BOX 1971                                                                                     AMARILLO            TX      79105‐1971
CITY OF AMSTERDAM                          61 CHURCH STREET                                                                                   AMSTERDAM           NY      12010
CITY OF ANACORTES                          PO BOX 410                                                                                         ANACORTES           WA      98221
CITY OF ANNAPOLIS                          145 GORMAN STREET                      3RD FLOOR                                                   ANNAPOLIS           MD      21401
CITY OF ANNAPOLIS                          FINANCE OFFICE                         160 DUKE OF GLOUCESTER ST                                   ANNAPOLIS           MD      21401
CITY OF ANSONIA WPCA                       253 MAIN ST.                                                                                       ANSONIA             CT      06401
CITY OF APOPKA                             120 E MAIN STREET                                                                                  APOPKA              FL      32703
CITY OF APOPKA ‐ UTILITY DEPT.             150 E 5TH ST                                                                                       APOPKA              FL      32703




                                                                                                              Page 172 of 998
                                         19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            176 of 1004
Creditor Name                               Address1                                      Address2                                      Address3                      City               State   Zip        Country
CITY OF ARCADIA                             121 W HICKORY ST                                                                                                          ARCADIA            FL      34266
CITY OF ARCO                                PO BOX 196                                                                                                                ARCO               ID      83213
CITY OF ARDEN HILLS                         1245 WEST HIGHWAY 96                                                                                                      ARDEN HILLS        MN      55112
CITY OF ARLINGTON                           P.O. BOX 90231                                MS 63‐0800 FINANCE                                                          ARLINGTON          TX      76004‐3231
CITY OF ARNOLD                              2101 JEFFCO BLVD                                                                                                          ARNOLD             MO      63010
CITY OF ARTESIA                             PO BOX 1310                                                                                                               ARTESIA            NM      88211‐1310
CITY OF ASHLAND                             601 MAIN STREET WEST                                                                                                      ASHLAND            WI      54806
CITY OF ASHLAND                             ATTN DAWNETTE STUMP                           1700 GREENUP AVE RM 208, PO BOX 1839          DEPT OF PLANNING & CD         ASHLAND            KY      41105‐1839
CITY OF ATHENS                              815 N JACKSON STREET                                                                                                      ATHENS             TN      37303
CITY OF ATLANTA                             DAVID COCKRELL, CITY MANAGER                  PO BOX 669                                                                  ATLANTA            TX      75551
CITY OF ATLANTA                             P. O. BOX 931695                                                                                                          ATLANTA            GA      31193‐1695
CITY OF ATLANTA DEPT OF WATERSHED           P.O. BOX 105275                                                                                                           ATLANTA            GA      30348‐5275
CITY OF ATLANTA DEPT OF WATERSHED MGMT      72 MARIETTA ST NW                                                                                                         ATLANTA            GA      30303
CITY OF ATLANTA WATER                       3520 PIEDMONT ROAD                            SUITE 110                                                                   ATLANTA            GA      30305
CITY OF ATLANTIC BEACH FLORIDA              800 SEMINOLE ROAD                                                                                                         ATLANTIC BEACH     FL      32233
CITY OF ATLANTIC CITY TAX COLLECTOR         1301 BACHARACH BLVD                                                                                                       ATLANTIC CITY      NJ      08401
CITY OF ATLANTIS                            260 ORANGE TREE DRIVE                                                                                                     ATLANTIS           FL      33462
CITY OF ATTLEBORO                           1296 WEST STREET                                                                                                          ATTLEBORO          MA      02703
CITY OF ATTLEBORO                           PO BOX 4173                                                                                                               WOBURN             MA      18884‐173
CITY OF AUBURN                              25 WEST MAIN ST                                                                                                           AUBURN             WA      98001
CITY OF AUBURN                              60 COURT STREET                                                                                                           AUBURN             ME      04210
CITY OF AUBURN WATER DEPT                   PO BOX 159                                                                                                                AUBURN             NY      13021
CITY OF AUBURNDALE                          P. O. BOX 186                                                                                                             AUBURNDALE         FL      33823
CITY OF AUGUSTA TAX COLLECTOR               16 CONY STREET                                                                                                            AUGUSTA            ME      04330
CITY OF AURORA ILLINOIS                     44 EAST DOWNER PLACE                                                                                                      AURORA             IL      60507
CITY OF AUSTIN                              1520 RUTHERFORD LN                            BLDG 1                                                                      AUSTIN             TX      78754
CITY OF AVON PARK                           110 EAST MAIN STREET                                                                                                      AVON PARK          FL      33825
CITY OF BAKERSFIELD                         1715 CHESTER AVENUE                                                                                                       BAKERSFIELD        CA      93301
CITY OF BALLINGER                           PO BOX 497                                    700 RAILROAD AVE                                                            BALLINGER          TX      76821
CITY OF BALTIMORE                           DEPARTMENT OF FINANCE                         200 HOLIDAY STREET                                                          BALTIMORE          MD      21202
CITY OF BALTIMORE                           REVENUE COLLECTIONS                           PO BOX 17535                                                                BALTIMORE          MD      21297
CITY OF BALTIMORE BUREAU OF TREAS           MGM                                           200 N HOLIDAY STREET                                                        BALTIMORE          MD      21202
CITY OF BALTIMORE DEPT OF HOUSING &         COMMUNITY DEVELOPMENT                         417 E FAYETTE ST RM 128                                                     BALTIMORE          MD      21202
CITY OF BALTIMORE DIRECTOR OF FINANCE       P O BOX 17535                                                                                                             BALTIMORE          MD      21297
CITY OF BANGOR                              73 HARLOW STREET                                                                                                          BANGOR             ME      04401
CITY OF BARBERTON                           104 3RD ST NW                                                                                                             BARBERTON          OH      44203
CITY OF BARDSTOWN                           220 NORTH 5TH ST.                                                                                                         BARDSTOWN          KY      40004
CITY OF BARNESVILLE                         P O BOX 550                                                                                                               BARNESVILLE        MN      56514‐0550
CITY OF BARSTOW                             220 E MOUNTAIN VIEW STREET                                                                                                BARSTOW            CA      92311
CITY OF BARSTOW                             2340 W MAIN ST                                                                                                            BARSTOW            CA      92311
CITY OF BARTOW UTILITIES                    450 N WILSON AVE                                                                                                          BARTOW             FL      33830
CITY OF BATON ROUGE                         C/O RENITA DIXON                              OFFICE OF PARISH ATTORNEY                     PO BOX 1471                   BATON ROUGE        LA      70821
CITY OF BATTLE CREEK                        PO BOX 1717                                                                                                               BATTLE CREEK       MI      49016‐1717
CITY OF BATTLE CREEK TREASURER              10 N. DIVISION ST.                                                                                                        BATTLE CREEK       MI      49014
CITY OF BATTLE GROUND                       109 SW 1ST ST.                                STE. 220                                                                    BATTLE GROUND      WA      98604
CITY OF BAYTOWN                             220 W. DEFEE                                                                                                              BAYTOWN            TX      77520
CITY OF BAYTOWN                             ATTN: COMMUNITY DEVELOPMENT DIVISION          2401 MARKET ST                                                              BAYTOWN            TX      77520
CITY OF BEACON                              BUILDING DEPARTMENT                           1 MUNICIPAL PLAZA                                                           BEACON             NY      12508
CITY OF BEAUMONT                            550 E 6TH ST                                                                                                              BEAUMONT           CA      92223
CITY OF BEAUMONT ‐ CENTRAL COLLECTIONS      801 MAIN ST. RM 110                           PO BOX 3827                                                                 BEAUMONT           TX      77704
CITY OF BEDFORD                             2000 FOREST RIDGE DRIVE                                                                                                   BEDFORD            TX      76021
CITY OF BEDFORD POLICE DEPT OF CODE         COMPLIANCE DIV                                2121 L. DON DODSON DRIVE                                                    BEDFORD            TX      76021
CITY OF BELLE GLADE                         110 DR. MARTIN LUTHER KING JR, BLVD WEST                                                                                  BELLE GLADE        FL      33430
CITY OF BELLEVIEW                           5343 SE ABSHIER BLVD.                                                                                                     BELLEVIEW          FL      34420
CITY OF BELLEVILLE                          LISA                                          407 E. LINCOLN STREET                         HEALTH & SANITATION DEPT.     BELLEVILLE         IL      62220
CITY OF BELLINGHAM                          210 LOTTIE ST.                                                                                                            BELLINGHAM         WA      98225
CITY OF BELLINGHAM                          P. O. BOX 97                                  210 LOTTIE STREET                                                           BELLINGHAM         WA      98225
CITY OF BELOIT                              ATTN: TREASURER                               100 STATE STREET ‐ 2ND FLOOR                                                BELOIT             WI      53511
CITY OF BERKELEY                            8425 AIRPORT ROAD                                                                                                         BERKELEY           MO      63134‐2098
CITY OF BERKLEY                             3338 COOLIDGE HIGHWAY                                                                                                     BERKLEY            MI      48072
CITY OF BETHLEHEM                           10 E CHURCH ST                                                                                                            BETHLEHEM          PA      18018
CITY OF BETHLEHEM                           P.O. BOX 440                                                                                                              BETHLEHEM          PA      18016‐0440
CITY OF BEVERLY HILLS ‐ MO                  7150 NATURAL BRIDGE ROAD                                                                                                  BEVERLY HILLS      MO      63121
CITY OF BIG BEAR LAKE DEPT OF               WATER & POWER                                 PO BOX 1929                                                                 BIG BEAR LAKE      CA      92315
CITY OF BISBEE                              118 ARIZONA ST                                                                                                            BISBEE             AZ      85603
CITY OF BLACK DIAMOND                       24301 ROBERTS DRIVE, SUITE B                  P.O. BOX 599                                                                BLACK DIAMOND      WA      98010
CITY OF BLAINE                              10801 TOWN SQUARE DRIVE                                                                                                   BLAINE             MN      55449
CITY OF BLOOMFIELD                          141 DEPOT ST, PO BOX 206                                                                                                  BLOOMFIELD         KY      40008
CITY OF BLOOMFIELD HILLS                    45 E LONG LAKE ROAD                                                                                                       BLOOMFIELD HILLS   MI      48304
CITY OF BLOOMINGTON                         109 E OLIVE STREET                                                                                                        BLOOMINGTON        IL      61701




                                                                                                                      Page 173 of 998
                                       19-10412-jlg                Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                     Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        177 of 1004
Creditor Name                             Address1                                    Address2                                       Address3          City              State   Zip        Country
CITY OF BLOOMINGTON, IL                   109 EAST OLIVE STREET                                                                                        BLOOMINGTON       IL      61701
CITY OF BLUE ASH                          FINANCE OFFICE‐ CODE COMPLIANCE             4343 COOPER ROAD                                                 BLUE ASH          OH      45242‐5699
CITY OF BLUE SPRINGS                      903 W. MAIN ST                                                                                               BLUE SPRINGS      MO      64015
CITY OF BOAZ                              P O BOX 537                                                                                                  BOAZ              AL      35957
CITY OF BOCA RATON                        201 W. PALMETTO PARK ROAD                                                                                    BOCA RATON        FL      33432
CITY OF BOISE                             150 N CAPITOL BLVD                                                                                           BOISE             ID      83702
CITY OF BONIFAY                           301 N ETHERIDGE ST.                                                                                          BONIFAY           FL      32425
CITY OF BONITA SPRINGS                    9101 BONITA BEACH ROAD                                                                                       BONITA SPRINGS    FL      34135
CITY OF BONNEY LAKE                       19306 BONNEY LAKE BLVD                                                                                       BONNEY LAKE       WA      98391
CITY OF BOONE                             923 8TH STREET                                                                                               BOONE             IA      50036
CITY OF BORDENTOWN                        324 FARNSWORTH AVE.                                                                                          BORDENTOWN        NJ      08505
CITY OF BOSTON                            BOX 55808                                                                                                    BOSTON            MA      02205
CITY OF BOSTON                            OFFICE OF THE COLLECTOR‐TREASURER           CITY HALL SQUARE, ROOM M‐33                                      BOSTON            MA      02201
CITY OF BOULDER CITY                      401 CALIFORNIA AVENUE                                                                                        BOULDER CITY      NV      89005
CITY OF BOWIE                             15901 EXCALIBUR ROAD                                                                                         BOWIE             MD      20716
CITY OF BOWLING GREEN                     1017 COLLEGE ST.                                                                                             BOWLING GREEN     KY      42101‐2136
CITY OF BOYNE CITY                        319 NORTH LAKE STREET                                                                                        BOYNE CITY        MI      49712
CITY OF BOYNTON BEACH                     CODE COMPLIANCE                             100 E. BOYNTON BEACH BLVD.                                       BOYNTON BEACH     FL      33426
CITY OF BOYNTON BEACH UTILITIES           100 E. BOYNTON BEACH                                                                                         BOYNTON BEACH     FL      33435
CITY OF BOZEMAN SPCL IMP                  CITY OF BOZEMAN TREASURE                    PO BOX 1230                                                      BOZEMAN           MT      59771
CITY OF BRADENTON UTILITY                 101 OLD MAIN                                                                                                 BRADENTON         FL      34205
CITY OF BRANSON                           110 W MADDUX                                                                                                 BRANSON           MO      65616
CITY OF BRECKENRIDGE                      105 NORTH ROSE AVE.                                                                                          BRECKENRIDGE      TX      76424
CITY OF BRENHAM                           UTILTIES DEPARTMENT                         200 W VULCAN ST                                                  BRENHAM           TX      77833
CITY OF BREVARD                           FINANCE DEPARTMENT                          95 W. MAIN STREET                                                BREVARD           NC      28712
CITY OF BRIDGEPORT                        325 CONGRESS ST.                                                                                             BRIDGEPORT        CT      06604
CITY OF BRIDGEPORT                        45 LYON TERRACE                                                                                              BRIDGEPORT        CT      06604
CITY OF BRIDGEPORT                        999 BROAD ST                                                                                                 BRIDGEPORT        CT      06604
CITY OF BRIDGEPORT ANTI BLIGHT DEPT       NEIGHBORHOOD REVITALIZATION                 999 BROAD STREET                                                 BRIDGEPORT        CT      06606
CITY OF BRIDGEPORT WATER POLLUTION        CONTROL AUTH                                695 SEAVIEW AVENUE                                               BRIDGEPORT        CT      06607‐1628
CITY OF BRIDGETON TAX COLLECTOR           CITY HALL                                   181 E COMMERCE ST                                                BRIDGETON         NJ      08302
CITY OF BRIGANTINE                        1417 W BRIGANTINE AVE                                                                                        BRIGANTINE        NJ      08203
CITY OF BRIGANTINE BEACH                  1417 WEST BRIGANTINE AVENUE                                                                                  BRIGANTINE        NJ      08203
CITY OF BRISTOL SEWER OPERATING FUND      CITY OF BRISTOL WPC                         111 NORTH MAIN STREET                                            BRISTOL           CT      06010
CITY OF BRISTOL TREASURER                 497 CUMBERLAND ST., STE. 102                                                                                 BRISTOL           VA      24201
CITY OF BROCKTON                          OFFICE OF THE COLLECTOR OF TAXES            45 SCHOOL STREET                                                 BROCKTON          MA      02301‐4059
CITY OF BROKEN ARROW                      PO BOX 610                                  ATTN: ONE STOP CENTER                                            BROKEN ARROW      OK      74013
CITY OF BROOKLYN CENTER                   6301 SHINGLE CREEK PARKWAY                                                                                   BROOKLYN CENTER   MN      55430
CITY OF BROOKSHIRE                        4029 FIFTH STREET                                                                                            BROOKSHIRE        TX      77423
CITY OF BROWNSVILLE                       WILMA CANO                                  1034 E. LEVEE STREET                           2ND FLOOR         BROWNSVILLE       TX      78520
CITY OF BROWNWOOD                         P.O. BOX 1389                                                                                                BROWNWOOD         TX      76804
CITY OF BRUNSWICK                         1 WEST POTOMAC STREET                                                                                        BRUNSWICK         MD      21716
CITY OF BRUSH                             P.O. BOX 363                                600 EDISON ST.                                                   BRUSH             CO      80723
CITY OF BUCKLEY                           933 MAIN STREET                             PO BOX 1960                                                      BUCKLEY           WA      98321
CITY OF BUCYRUS                           500 S SANDUSKY AVE                                                                                           BUCYRUS           OH      44820
CITY OF BUFFALO                           46 N. MAIN ST.                                                                                               BUFFALO           NY      82834
CITY OF BUFFALO                           46 N. MAIN ST.                                                                                               BUFFALO           WY      82834
CITY OF BUFFALO                           65 NIAGARA SQUARE                                                                                            BUFFALO           NY      14202
CITY OF BUFFALO                           95 FRANKLIN ST, 16TH FLOOR                                                                                   BUFFALO           NY      14202
CITY OF BUFFALO                           OFFICE OF LICENSES                          65 NIAGARA SQUARE                              301 CITY HALL     BUFFALO           NY      14202‐3303
CITY OF BUFFALO                           SOLID WASTE & RECYCLING USER FEE            CITY HALL ‐ ROOM 113                                             BUFFALO           NY      14202
CITY OF BUFFALO OFFICE OF LICENSES        65 NIAGARA SQUARE  RM 313  CITY HAL                                                                          BUFFALO           NY      14202‐3396
CITY OF BUFFALO PUBLIC USER OFFICE        65 NIAGARA SQUARE RM 113                                                                                     BUFFALO           NY      14202
CITY OF BUFFALO TAX OFFICE                65 NIAGARA SQ, ROOM 121                                                                                      BUFFALO           NY      14202
CITY OF BUFFALO WATER                     65 NIAGARA SQ CITY HALL ROOM 121                                                                             BUFFALO           NY      14202
CITY OF BUFFALO‐CITY TAX COLLECTOR        65 NIAGARA SQUARE                           RM 121                                                           BUFFALO           NY      14202
CITY OF BUFORD                            2300 BUFORD HWY                                                                                              BUFORD            GA      30518
CITY OF BULLHEAD                          PO BOX 23189                                                                                                 BULLHEAD CITY     AZ      86439
CITY OF BULLHEAD CITY                     2355 TRANE RD                                                                                                BULLHEAD CITY     AZ      86442
CITY OF BURKBURNETT                       501 SHEPPARD RD.                                                                                             BURKBURNETT       TX      76354
CITY OF BURLESON                          141 W RENFRO                                                                                                 BURLESON          TX      76028
CITY OF BURLINGTON                        525 HIGH ST                                                                                                  BURLINGTON        NJ      08016
CITY OF BURNSVILLE                        COUNTY OF DAKOTA                            100 CIVIC CENTER PARKWAY                                         BURNSVILLE        MN      55337
CITY OF BURTON                            4303 S CENTER RD.                                                                                            BURTON            MI      48519
CITY OF CALAIS                            11 CHURCH STREET                                                                                             CALAIS            ME      04619
CITY OF CALIFORNIA CITY                   21000 HACIENDA BLVD                                                                                          CALIFORNIA CITY   CA      93505‐2259
CITY OF CALUMET CITY                      204 PULASKI ROAD, OFFICE OF CITY CLERK                                                                       CALUMET CITY      IL      60409
CITY OF CALVERT                           PO BOX 505                                                                                                   CALVERT           TX      77837
CITY OF CAMBRIDGE                         410 ACADEMY ST                                                                                               CAMBRIDGE         MD      21613
CITY OF CAMBRIDGE                         P.O. BOX 255                                                                                                 CAMBRIDGE         MD      21613




                                                                                                                   Page 174 of 998
                                       19-10412-jlg               Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           178 of 1004
Creditor Name                              Address1                                      Address2                                      Address3                          City              State   Zip        Country
CITY OF CAMDEN                             520 MARKET ST CITY HALL RM 117                                                                                                CAMDEN            NJ      08101
CITY OF CAMDEN                             CITY HALL, ROOM 117, PO BOX 95120             DEPT OF FINANCE BUREAU OF REVENUE COLL                                          CAMDEN            NJ      08101
CITY OF CAMDEN UTILITY BILLING             PO BOX 52747                                                                                                                  PHOENIX           AZ      85072
CITY OF CANANDAIGUA                        2 N MAIN ST                                                                                                                   CANANDAIGUA       NY      14424
CITY OF CAPE CORAL                         1015 CULTURAL PARK BLVD                                                                                                       CAPE CORAL        FL      33990
CITY OF CAPE CORAL                         PO BOX 150006                                                                                                                 CAPE CORAL        FL      33915
CITY OF CAPE CORAL                         PO BOX 150027                                                                                                                 CAPE CORAL        FL      33915
CITY OF CARIBOU                            25 HIGH ST                                                                                                                    CARIBOU           ME      04736
CITY OF CARROLLTON                         P.O. BOX 110535                                                                                                               CARROLLTON        TX      75011‐0535
CITY OF CASEY                              PO BOX 425                                                                                                                    CASEY             IL      62420
CITY OF CASSELBERRY                        95 TRIPLET LAKE DRIVE                                                                                                         CASSELBERRY       FL      32707
CITY OF CEDAR HILL                         285 UPTOWN BLVD                                                                                                               CEDAR HILL        TX      75104
CITY OF CELESTE                            PO BOX 399                                                                                                                    CELESTE           TX      75423
CITY OF CENTER LINE                        7070 E TEN MILE ROAD                                                                                                          CENTER LINE       MI      48015
CITY OF CENTER POINT                       2209 CENTER POINT PARKWAY                                                                                                     CENTER POINT      AL      35215
CITY OF CENTRAL POINT                      140 S 3RD ST.                                                                                                                 CENTRAL POINT     OR      97502
CITY OF CERES                              2720 2ND ST                                                                                                                   CERES             CA      95307
CITY OF CHAMPAIGN                          102 N. NEIL STREET                                                                                                            CHAMPAIGN         IL      61820
CITY OF CHARLESTON                         P.O. BOX 426                                                                                                                  CHARLESTON        AR      72933
CITY OF CHARLESTON ‐ WV                    915 QUARRIER STREET                           SUITE 4                                                                         CHARLESTON        WV      25301
CITY OF CHARLOTTE                          P O BOX 31032                                                                                                                 CHARLOTTE         NC      28231‐1032
CITY OF CHATTANOOGA                        101 E 11TH STREET STE 200                                                                                                     CHATTANOOGA       TN      37402
CITY OF CHEBOYGAN                          403 NORTH HURON STREET                                                                                                        CHEBOYGAN         MI      49721
CITY OF CHEHALIS                           2007 N.E. KRESKY                                                                                                              CHEHALIS          WA      98532
CITY OF CHELAN                             50 CHELAN FALLS HIGHWAY                                                                                                       CHELAN            WA      98816
CITY OF CHELSEA                            500 BROADWAY RM 215                                                                                                           CHELSEA           MA      02150
CITY OF CHELSEA                            500 BROADWAY, ROOM 213                        TREASURER'S OFFICE                                                              CHELSEA           MA      02150
CITY OF CHESAPEAKE                         PO BOX 16495                                                                                                                  CHESAPEAKE        VA      23328
CITY OF CHESAPEAKE TREASURER               306 CEDAR ROAD                                                                                                                CHESAPEAKE        VA      23322
CITY OF CHESTER                            1330 SWANWICK ST                                                                                                              CHESTER           IL      62233
CITY OF CHICAGO                            121 N LASALLE ST RM 700                                                                                                       CHICAGO           IL      60602
CITY OF CHICAGO                            121 N. LASALLE ST. RM 107A                                                                                                    CHICAGO           IL      60602
CITY OF CHICAGO                            30 N. LASALLE                                 SUITE 700                                                                       CHICAGO           IL      60602
CITY OF CHICAGO                            8212 INNOVATION WAY                                                                                                           CHICAGO           IL      60682
CITY OF CHICAGO                            ADMINISTRATIVE HEARINGS                       400 W. SUPERIOR                                                                 CHICAGO           IL      60694
CITY OF CHICAGO                            CORPORATE COUNSEL #90909 CITY OF CHICAGO      30 N LASALLE, ROOM 700                                                          CHICAGO           IL      60602
CITY OF CHICAGO                            CORPORATION COUNSEL #90909                    CITY OF CHICAGO                               30 N LASALLE ROOM 700             CHICAGO           IL      60602
CITY OF CHICAGO                            DEPARTMENT OF FINANCE                         121 N. LASALLE ST. ROOM 107A                                                    CHICAGO           IL      60602
CITY OF CHICAGO                            DEPARTMENT OF FINANCE                         PO BOX 71429                                                                    CHICAGO           IL      60694
CITY OF CHICAGO                            DEPT OF FINANCE OF UTIL BILLING               P. O. BOX 6330                                                                  CHICAGO           IL      60680
CITY OF CHICAGO                            GREG JANES                                    SENIOR CORPORATION COUNSEL                    30 N LASALLE, #700                CHICAGO           IL      60602
CITY OF CHICAGO                            PO BOX 6330                                                                                                                   CHICAGO           IL      60680
CITY OF CHICAGO                            PO BOX 71429                                                                                                                  CHICAGO           IL      60694
CITY OF CHICAGO                            WATER BILLING                                 PO BOX 6330                                                                     CHICAGO           IL      60680
CITY OF CHICAGO DEPT OF REVENUE            WATER BILLING AND COLLECTIONS                 333 SOUTH STATE ST, SUITE 330                                                   CHICAGO           IL      60604
CITY OF CHICAGO DEPT OF WATER MANAGEMENT   333 S. STATE STREET, SUITE 410                                                                                                CHICAGO           IL      60604
CITY OF CHICAGO HEIGHTS                    1601 CHICAGO ROAD                                                                                                             CHICAGO HEIGHTS   IL      60411
CITY OF CHICAGO, DEPARTMENT OF FINANCE     P.O. BOX 06357                                                                                                                CHICAGO           IL      60606
CITY OF CHICKASHA                          CODE ENFORCEMENT                              117 N. 4TH STREET                                                               CHICKASHA         OK      73018
CITY OF CHICOPEE                           CITY HALL ANNEX 2ND FLOOR                     274 FRONT STREET                                                                CHICOPEE          MA      01013
CITY OF CHICOPEE                           P O BOX 1570, 115 BASKIN DRIVE                                                                                                CHICOPEE          MA      01020
CITY OF CHILLICOTHE, OHIO                  CHILLICOTHE MUNICIPAL UTILITIES DEPT.         35 SOUTH PAINT STREET,P.O. BOX 457                                              CHILLICOTHE       OH      45601
CITY OF CHILOQUIN                          PO BOX 196                                                                                                                    CHILOQUIN         OR      97624
CITY OF CHULA VISTA                        276 4TH AVENUE                                                                                                                CHULA VISTA       CA      91910
CITY OF CINCINNATI                         PO BOX 635487                                                                                                                 CINCINNATI        OH      45263
CITY OF CINCINNATI A MUNICIPAL             SONNEK & GOLDBLATT, LTD.                      GREG GOLDBLATT AND ANDREW D. SONNEK           2368 VICTORY PARKWAY, STE 420     CINCINNATI        OH      45206
CITY OF CINCINNATI OFFICE OF               ADMINISTRATIVE HEARINGS                       805 CENTRAL AVE, SUITE 110                                                      CINCINNATI        OH      45202
CITY OF CIRCLE PINES                       200 CIVIC HEIGHTS CIRCLE                                                                                                      CIRCLE PINES      MN      55014
CITY OF CIRCLEVILLE                        108 EAST FRANKLIN STREET                      DEPARTMENT OF PUBLIC UTILITIES                                                  CIRCLEVILLE       OH      43113
CITY OF CLAREMONT TAX COLLECTOR            58 OPERA HOUSE SQUARE                                                                                                         CLAREMONT         NH      03743
CITY OF CLARKSBURG                         ATTN: SERVICE FEES                            222 WEST MAIN ST.                                                               CLARKSBURG        WV      23601
CITY OF CLARKSVILLE                        BUILDING CODES DEPARTMENT                     1 PUBLIC SQUARE SUITE 119                                                       CLARKSVILLE       TN      37040
CITY OF CLAWSON                            425 N MAIN ST                                                                                                                 CLAWSON           MI      48017
CITY OF CLAY                               CITY OF CLAY ‐ CLERK                          P O BOX 425                                                                     CLAY              KY      42404
CITY OF CLEAR LAKE                         15 N. 6TH STREET                              P.O. BOX 185                                                                    CLEAR LAKE        IA      50428‐0185
CITY OF CLEARWATER UTILITIES               112 S OSCEOLA AVE                                                                                                             CLEARWATER        FL      33756
CITY OF CLERMONT                           685 W MONTROSE STREET                                                                                                         CLERMONT          FL      34711
CITY OF CLEVELAND ‐ DIVISION OF WATER      1201 LAKESIDE AVE                                                                                                             CLEVELAND         OH      44114
CITY OF CLEVELAND DEPT. OF                 BUILDING & HOUSING RECORDS                    601 LAKESIDE AVENUE                           ROOM 517                          CLEVELAND         OH      44114
CITY OF CLEVELAND DIVISION OF WATER        1201 LAKESIDE AVENUE                                                                                                          CLEVELAND         OH      44144




                                                                                                                     Page 175 of 998
                                          19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.           Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        179 of 1004
Creditor Name                                Address1                                 Address2                                  Address3     City                 State   Zip        Country
CITY OF CLEVELAND‐ DIVISION OF WATER         PO BOX 94540                                                                                    CLEVELAND            OH      44101
CITY OF CLEVELAND HEIGHTS                    40 SEVERANCE CIRCLE                                                                             CLEVELAND HEIGHTS    OH      44118
CITY OF CLEWISTON                            115 W VENTURA AVE / 141 CENTRAL AVE                                                             CLEWISTON            FL      33440
CITY OF CLIFTON                              900 CLIFTON AVENUE                                                                              CLIFTON              NJ      07013
CITY OF CLINTON                              611 S 3RD STREET, PO BOX 2958                                                                   CLINTON              IA      52733‐2958
CITY OF CLIO UTILITIES                       505 WEST VIENNA RD.                                                                             CLIO                 MI      48420
CITY OF CLOVIS                               PO BOX 760, 321 CONNELLY                                                                        CLOVIS               NM      88102
CITY OF COCHRAN                              112 NORTH 2ND ST                                                                                BLECKLEY             GA      31014
CITY OF COCHRAN                              CITY OF COCHRAN ‐ COLLEC                 112 W DYKES ST                                         COCHRAN              GA      31014
CITY OF COCOA FLORIDA                        65 STONE ST                                                                                     COCOA                FL      32922
CITY OF COCONUT CREEK FINANCE                4800 WEST COPANS RD                                                                             COCONUT CREEK        FL      33063
CITY OF COLLEGE PLACE                        625 S COLLEGE AVE                                                                               COLLEGE PLACE        WA      99324
CITY OF COLLEGE STATION                      ATTN: ACCOUNTS RECEIVABLE                PO BOX 9973,                                           COLLEGE STATION      TX      77842
CITY OF COLLEGE STATION UTILITIES            PO BOX 10230                                                                                    COLLEGE STATION      TX      77842
CITY OF COLTON FINANCE DEPARTMENT            650 N LA CADENA DRIVE                                                                           COLTON               CA      92324
CITY OF COLUMBIA                             700 NORTH GARDEN STREET                                                                         COLUMBIA             TN      38401
CITY OF COLUMBIA                             P.O. BOX 7997                                                                                   COLUMBIA             SC      29202
CITY OF COLUMBUS PUBLIC UTILITIES            910 DUBLIN ROAD                                                                                 COLUMBUS             OH      43215
CITY OF COMPTON                              205 S WILLOWBROOK AVE.                                                                          COMPTON              CA      90220
CITY OF COMPTON CITATION                     PROCESSING CENTER                        P O BOX 7275                                           NEWPORT BEACH        CA      92658‐7275
CITY OF CONCORD                              311 NORTH STATE STREET                                                                          CONCORD              NH      03301
CITY OF CONCORD COLLECTION OFFICE            41 GREEN STREET                                                                                 CONCORD              NH      03301
CITY OF CONNELL                              104 E. ADAMS, PO BOX 1200                                                                       CONNELL              WA      99326
CITY OF CONNERSVILLE UTILITIES               500 N. CENTRAL AVE                                                                              CONNERSVILLE         IN      47331
CITY OF CONWAY                               1201 OAK ST                                                                                     CONWAY               AR      72032
CITY OF COOPER CITY                          PO BOX 290910                                                                                   COOPER CITY          FL      33329
CITY OF CORAL SPRINGS                        9500 WEST SAMPLE ROAD                                                                           CORAL SPRINGS        FL      33065
CITY OF CORAL SPRINGS                        ATTN MS. CRUZ                            9551 WEST SAMPLE ROAD                                  CORAL SPRINGS        FL      33065
CITY OF CORNING                              794 THIRD STREET                                                                                CORNING              CA      96021
CITY OF CORPUS CHRISTI                       P. O. BOX 2991                                                                                  CORPUS CHRISTI       TX      78401
CITY OF CORPUS CHRISTI‐CENTRAL CASHIERS      PO BOX 9257                                                                                     CORPUS CHRISTI       TX      78469‐9257
CITY OF CORSICANA                            200 N. 12TH ST                                                                                  CORSICANA            TX      75110
CITY OF CORTLAND                             25 COURT STREET                                                                                 CORTLAND             NY      13045
CITY OF COTTAGE GROVE                        PO BOX 251370                                                                                   SAINT PAUL           MN      55125‐6370
CITY OF COTTAGE GROVE UTILITIES              12800 RAVINE PARKWAY SOUTH                                                                      COTTAGE GROVE        MN      55016
CITY OF COTTONPORT                           931 BRYAN ST                                                                                    COTTONPORT           LA      71327
CITY OF COTTONWOOD                           816 N MAIN ST                                                                                   COTTONWOOD           AZ      86326
CITY OF COUNTRY CLUB HILLS                   9422 EUNICE AVENUE                                                                              ST. LOUIS            MO      63136
CITY OF COUNTRY CLUB HILLS ‐ IL              4200 WEST 183RD ST                                                                              COUNTRY CLUB HILLS   IL      60478
CITY OF COVINA                               P. O. BOX 60488                                                                                 LOS ANGELES          CA      90051
CITY OF COZAD                                215 WEST 8TH STREET                      P.O. BOX 309                                           COZAD                NE      69130
CITY OF CRAIGMONT                            109 W MAIN ST                                                                                   CRAIGMONT            ID      83523
CITY OF CRANSTON                             869 PARK AVENUE                                                                                 CRANSTON             RI      02910
CITY OF CRAWFORDSVILLE UTILITIES             300 E. PIKE STREET                                                                              CRAWFORDSVILLE       IN      47933
CITY OF CRESCENT CITY                        3 N SUMMIT ST                                                                                   CRESCENT CITY        FL      32112
CITY OF CRESTVIEW UTILITIES                  198 N WILSON ST                                                                                 CRESTVIEW            FL      32536
CITY OF CRIPPLE CREEK                        PO BOX 430                                                                                      CRIPPLE CREEK        CO      80813
CITY OF CRISFIELD                            PO BOX 270                                                                                      CRISFIELD            MD      21817
CITY OF CRYSTAL                              4141 DOUGLAS DR N                                                                               CRYSTAL              MN      55422
CITY OF CRYSTAL CITY                         130 MISSISSIPPI AVENUE                                                                          CRYSTAL CITY         MO      63019
CITY OF CRYSTAL LAKE                         100 W WOODSTOCK ST                                                                              CRYSTAL LAKE         IL      60014
CITY OF CUDAHY                               P.O. BOX 100510                                                                                 CUDAHY               WI      53110‐6108
CITY OF CULVER                               200 FIRST6 AVE                                                                                  CULVER               OR      97734
CITY OF CUMBERLAND                           57 N LIBERTY ST                                                                                 CUMBERLAND           MD      21502
CITY OF CUTHBERT                             24 COURT STREET                                                                                 CUTHBERT             GA      39840
CITY OF CUTHBERT                             PO BOX 100                                                                                      CUTHBERT             GA      39840
CITY OF DALLAS                               1500 MARILLA STREET                      ROOM 2DS                                               DALLAS               TX      75201
CITY OF DALLAS                               2014 MAIN STREET RM 105                                                                         DALLAS               TX      75201
CITY OF DALLAS                               P O BOX 139076                                                                                  DALLAS               TX      75313‐9076
CITY OF DANBURY                              DEPARTMENT OF PUBLIC UTILITIES           155 DEER HILL AVENUE                                   DANBURY              CT      06810
CITY OF DANIA BEACH UTILITIES                100 W DANIA BEACH BLVD                                                                          DANIE BEACH          FL      33004
CITY OF DANVILLE                             17 W. MAIN STREET                                                                               DANVILLE             IL      61832
CITY OF DANVILLE                             DIVISION OF CENTRAL COLLECTIONS          311 MEMORIAL DRIVE                                     DANVILLE             VA      24541
CITY OF DAVENPORT                            1200 EAST 46TH STREET                                                                           DAVENPORT            IA      52807
CITY OF DAVENPORT                            REVENUE DIVISION                         PO BOX 8003                                            DAVENPORT            IA      52808‐8003
CITY OF DAVISON                              200 E FLINT                              PO BOX 130                                             DAVISON              MI      48423
CITY OF DAYTON                               101 WEST THIRD STREET                                                                           DAYTON               OH      45402
CITY OF DAYTON                               111 S. 1ST STREET                                                                               DAYTON               WA      99328
CITY OF DAYTON                               PO BOX 740575                                                                                   CINCINNATI           OH      45263‐0575
CITY OF DAYTON UTILITY BILLING               101 WEST THIRD STREET                                                                           DAYTON               OH      45402




                                                                                                              Page 176 of 998
                                       19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         180 of 1004
Creditor Name                             Address1                                     Address2                                    Address3     City               State   Zip        Country
CITY OF DAYTONA BEACH                     301 S RIDGEWOOD AVE                          ROOM 176                                                 DAYTONA BEACH      FL      32114
CITY OF DEARBORN                          PO BOX 4269                                                                                           DEARBORN           MI      48126
CITY OF DEARBORN HEIGHTS                  6045 FENTON                                                                                           DEARBORN HEIGHTS   MI      48127
CITY OF DEARBORN TREASURER                13615 MICHIGAN AVE                                                                                    DEARBORN           MI      48126
CITY OF DEARBORN WATER DEPT 3101          P.O. BOX 30516                                                                                        LANSING            MI      48909
CITY OF DEBARY                            NEIGHBORHOOD IMPROVEMENT OFFICE              16 COLOMBIA RD.                                          DEBRAY             FL      32713
CITY OF DEBRAY                            NEIGHBORHOOD IMPROVEMENT OFFICE              16 COLOMBIA RD.                                          DEBRAY             FL      32713
CITY OF DEER PARK                         MICHELLE TURNER                              P.O. BOX 700                                             DEER PARK          TX      77536
CITY OF DEERFIELD BEACH                   150 NE 2ND AVENUE                                                                                     DEERFIELD BEACH    FL      33441
CITY OF DEFUNIAK SPRINGS                  P.O. BOX 685                                                                                          DEFUNIAK SPRINGS   FL      32435
CITY OF DEL RIO                           109 W BROADWAY ST                            ATTN: DORA GARCIA                                        DEL RIO            TX      78840
CITY OF DELAND                            120 S FLORIDA AVENUE                                                                                  DELAND             FL      32720
CITY OF DELAND UT                         120 S FLORIDA AVENUE                                                                                  DELAND             FL      32720
CITY OF DELRAY BEACH                      100 NW 1ST AVENUE                                                                                     DELRAY BEACH       FL      33444
CITY OF DELRAY BEACH                      P.O. BOXX 7959                                                                                        DELRAY BEACH       FL      33482‐7959
CITY OF DELTONA                           2345 PROVIDENCE BLVD.                                                                                 DELTONA            FL      32725
CITY OF DELTONA                           255 ENTERPRISE ROAD                                                                                   DELTONA            FL      32725
CITY OF DENISON                           430 W. CHESTNUT                                                                                       DENISON            TX      75020
CITY OF DENTON                            215 E MCKINNEY STREET                                                                                 DENTON             TX      76201
CITY OF DEPOE BAY                         PO BOX 8                                                                                              DEPOE BAY          OR      97341
CITY OF DES MOINES                        NEIGHBORHOOD INSPECTION DIVISION             602 ROBERT D. RAY DRIVE                                  DES MOINES         IA      50309
CITY OF DES PLAINES                       1420 MINER STREET                                                                                     DES PLAINES        IL      60016
CITY OF DESOTO                            ATTN: CHARLES HUMPHREY                       714 E. BELTLINE ROAD                                     DESOTO             TX      75115
CITY OF DETROIT                           2 WOODWARD AVE                               SUITE 1200                                               DETROIT            MI      48226
CITY OF DETROIT                           735 RANDOLPH ST 16TH FL                                                                               DETROIT            MI      48226
CITY OF DETROIT                           P.O. BOX 32711                                                                                        DETROIT            MI      48232‐0711
CITY OF DETROIT                           REVENUE COLLECTION UNIT                      TWO WOODWARD AVE, ROOM 1012                              DETROIT            MI      48226
CITY OF DETROIT BLDGS SAFETY              ENG & ENVIR DEP                              402 COLEMAN A. YOUNG MUNICIPAL CENTER                    DETROIT            MI      48226
CITY OF DETROIT BOARD OF                  WATER COMMISSIONERS                          P.O. BOX 32711                                           DETROIT            MI      48232
CITY OF DETROIT TREASURER                 402 COLEMAN A. YOUNG MUNICIPAL CENTER                                                                 DETROIT            MI      48226
CITY OF DETROIT TREASURER                 PO BOX 55000                                                                                          DETROIT            MI      48255
CITY OF DETROIT TREASURY                  PO BOX 33523                                 ATTN: ANNETTE SMITH                                      DETROIT            MI      48232
CITY OF DETROIT WATER & SEWER             735 RANDOLPH                                                                                          DETROIT            MI      48226
CITY OF DIMMITT                           P.O. BOX 146                                                                                          DIMMITT            TX      79027
CITY OF DORAVILLE                         3725 PARK AVE                                                                                         DORAVILLE          GA      30340
CITY OF DOUGLASS                          322 S FORREST                                                                                         DOUGLASS           KS      67039
CITY OF DOUGLASVILLE                      PO BOX 1178                                                                                           DOUGLASVILLE       GA      30133
CITY OF DOWAGIAC                          241 S FRONT ST.                              P.O. BOX 430                                             DOWAGIAC           MI      49047
CITY OF DU QUOIN                          PO BOX 466                                                                                            DU QUOIN           IL      62832
CITY OF DUNEDIN                           750 MILWAUKEE AVENUE                                                                                  DUNEDIN            FL      34698
CITY OF DUNKERTON                         200 TOWER STREET                                                                                      DUNKERTON          IA      50626
CITY OF DURANT                            CYNTHIA J. PRICE, CITY CLERK                 P. O. BOX 578                                            DURANT             OK      74702
CITY OF EAGLE PASS TAX OFFICE             100 S. MONROE                                                                                         EAGLE PASS         TX      78852
CITY OF EAST LANSING                      410 ABBOT ROAD                                                                                        EAST LANSING       MI      48823
CITY OF EAST MOLINE WATER DEPT            915 16TH AVE                                                                                          EAST MOLINE        IL      61244
CITY OF EAST ORANGE                       44 CITY HALL PLAZA                                                                                    EAST ORANGE        NJ      07019
CITY OF EAST POINT                        2777 EAST POINT STREET                                                                                EAST POINT         GA      30344
CITY OF EASTON                            1 SOUTH THIRD ST.                            2ND FL                                                   EASTON             PA      18042
CITY OF EASTPOINTE TREASURER              23200 GRATIOT AVENUE                                                                                  EASTPOINT          MI      48021
CITY OF EATON RAPIDS                      200 SOUTH MAIN                                                                                        EATON RAPIDS       MI      48827
CITY OF EDGERTON                          12 ALBION STREET                                                                                      EDGERTON           WI      53534
CITY OF EDGEWATER                         104 N RIVERSIDE DR                                                                                    EDGEWATER          FL      32132
CITY OF EDGEWATER UTILITIES               PO BOX 100                                                                                            EDGEWATER          FL      32132
CITY OF EDGEWATER‐FINANCE DEPARTMENT      P.O. BOX 100                                                                                          EDGEWATER          FL      32132
CITY OF EDMOND                            OFFICE OF THE CITY CLERK, P.O. BOX 2970                                                               EDMOND             OK      73034
CITY OF EDMONDS                           121 5TH AVENUE NORTH                                                                                  EDMONDS            WA      98020
CITY OF EL PASO                           300 N. CAMPBELL                                                                                       EL PASO            TX      79901
CITY OF EL PASO                           ENVIRONMENTAL SERVICES DEPT                  7968 SAN PAULO DR.                                       EL PASO            TX      79907
CITY OF EL PASO TAX OFFICE                221 N. KANSAS                                SUITE 300                                                EL PASO            TX      79901
CITY OF ELGIN                             P.O. BOX 88025                                                                                        CHICAGO            IL      60680‐1025
CITY OF ELROY                             1717 OMAHA STREET                                                                                     ELROY              WI      53929
CITY OF ELY                               480 CAMPTON ST                                                                                        ELY                NV      89301
CITY OF ELY                               501 MILL ST.                                                                                          ELY                NV      89301
CITY OF ENGLEWOOD                         1000 ENGLEWOOD PARKWAY                                                                                ENGLEWOOD          CO      80110
CITY OF ENGLEWOOD                         2‐10 NORTH VAN BRUNT STREET                                                                           ENGLEWOOD          NJ      07631
CITY OF ENUMCLAW                          1339 GRIFFIN AVE                                                                                      ENUMCLAW           WA      98022
CITY OF ERLANGER                          C/O WICHMANN AND ASSOCIATES                  4132 DIXIE HIGHWAY                                       ERLANGER           KY      41018
CITY OF ESCALON                           2060 MCHENRY AVENUE                                                                                   ESCALON            CA      95320
CITY OF EUCLID                            585 EAST 222ND STREET                        MUNICIPAL GOVERNMENT                                     EUCLID             OH      44123
CITY OF EUGENE                            100 W. 10TH AVE                              SUITE 400                                                EUGENE             OR      97401




                                                                                                                 Page 177 of 998
                                    19-10412-jlg            Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      181 of 1004
Creditor Name                          Address1                                     Address2                                     Address3                   City                State   Zip        Country
CITY OF EULESS                         201 NORTH ECTOR DRIVE                                                                                                EULESS              TX      76039
CITY OF EUNICE                         200 2ND STREET/P.O. BOX 1106                                                                                         EUNICE              LA      70536
CITY OF EUPORA                         390 CLARK AVENUE                                                                                                     EUPORA              MS      39744
CITY OF EUSTIS                         10 S EUSTIS ST                                                                                                       EUSTIS              FL      32727
CITY OF EUSTIS                         P.O. DRAWER 68                                                                                                       EUSTIS              FL      32727
CITY OF EUSTIS UT                      10 SOUTH EUSTIS ST                                                                                                   EUSTIS              FL      32726
CITY OF EVANS                          1100 37TH STREET                                                                                                     EVANS               CO      80620
CITY OF EVANSTON                       2100 RIDGE AVE                                                                                                       EVANSTON            IL      60201
CITY OF EVANSVILLE, INDIANA            1 NW MARTIN LUTHER KING JR BLDV                                                                                      EVANSVILLE          IN      47708
CITY OF EVANT WATER DEPARTMENT         PO BOX 10                                                                                                            EVANT               TX      76525
CITY OF EVERETT                        484 BROADWAY                                                                                                         EVERETT             MA      02149
CITY OF EVERETT                        UTILITY SERVICES                             3101 CEDAR ST                                                           EVERETT             WA      98201
CITY OF FAIRFIELD                      P O BOX 336                                                                                                          FAIRFIELD           ID      83327
CITY OF FAIRMONT                       P. O. BOX 1428                                                                                                       FAIRMONT            WV      26555‐1428
CITY OF FAIRVIEW                       1300 NE VILLAGE STREET                                                                                               FAIRVIEW            OR      97024
CITY OF FAIRVIEW HEIGHTS               10025 BUNKUM ROAD                                                                                                    FAIRVIEW HEIGHTS    IL      62208
CITY OF FAIRVIEW PARK                  20777 LORAIN ROAD                                                                                                    FAIRVIEW PARK       OH      44126
CITY OF FALCON HEIGHTS                 2077 W. LARPENTEUR AVENUE                                                                                            FALCON HEIGHTS      MN      55113
CITY OF FALL RIVER                     ONE GOVERNMENT CENTER, CODE ENFORCEMENT      ATTN: GLENN HATHAWAY/BRENDA BEAUDRY                                     FALL RIVER          MA      02722
CITY OF FALL RIVER                     PO BOX 1630                                                                                                          FALL RIVER          MA      02722
CITY OF FALL RIVER TAX COLLECTOR       IDA GERALDES, CITY COLLECTOR                 1 GOVERNMENT CENTER, RM 215                                             FALL RIVER          MA      02722
CITY OF FALLS CITY                     299 MILL STREET                                                                                                      FALLS CITY          OR      97344
CITY OF FARMERS BRANCH                 13000 WILLIAM DODSON PKWY                                                                                            FARMERS BRANCH      TX      75234‐6253
CITY OF FARMINGTON                     23600 LIBERTY STREET                                                                                                 FARMINGTON          MI      48335
CITY OF FARMINGTON HILLS               31555 WEST ELEVEN MILE ROAD                                                                                          FARMINGTON HILLS    MI      48336
CITY OF FERGUSON                       110 CHURCH ST                                                                                                        FERGUSON            MO      63135
CITY OF FERNDALE                       300 E NINE MILE ROAD                                                                                                 FERNDALE            MI      48220
CITY OF FERNDALE                       P.O. BOX 936                                                                                                         FERNDALE            WA      98248
CITY OF FERRIS                         100 TOWN PLAZA                                                                                                       FERRIS              TX      75125
CITY OF FESTUS                         711 WEST MAIN STREET                                                                                                 FESTUS              MO      63028
CITY OF FINDLAY                        318 DORNEY PLAZA                             313 MUNICIPAL BUILDING                                                  FINDLAY             OH      45840
CITY OF FITCHBURG                      718 MAIN STREET                                                                                                      FITCHBURG           MA      01420
CITY OF FITCHBURG                      PO BOX 312                                                                                                           MEDFORD             MA      02155
CITY OF FITCHBURG TAX COLLECTOR        166 BOULDER DRIVE                                                                                                    FITCHBURG           MA      01420
CITY OF FITCHBURG, MA                  1200 RINDGE ROAD                             DEPT OF PUBLIC WORKS ‐ WATER DIVISION                                   FITCHBURG           MA      01420
CITY OF FLINT                          1101 S SAGINAW ST                                                                                                    FLINT               MI      48502
CITY OF FLORENCE                       511 NORTH MAIN STREET                                                                                                FLORENCE            KS      66851
CITY OF FLORENCE, KENTUCKY             8100 EWING BLVD                                                                                                      FLORENCE            KY      41042
CITY OF FLORISSANT                     955 ST. FRANCOIS                                                                                                     FLORISSANT          MO      63031
CITY OF FOLSOM                         50 NATOMA TREET                                                                                                      FOLSOM              CA      95630
CITY OF FOND DU LAC                    P. O. BOX 830                                                                                                        FON DU LAC          WI      54936‐0830
CITY OF FONTANA                        17005 UPLAND AVENUE                                                                                                  FONTANA             CA      92335
CITY OF FONTANA                        8353 SIERRA AVE                                                                                                      FONTANA             CA      92335
CITY OF FOREST HILL                    3219 E. CALIFORNIA PARKWAY                                                                                           FT. WORTH           TX      76119
CITY OF FORKS                          500 E DIVISION ST                                                                                                    FORKS               WA      98331
CITY OF FORT ATKINSON                  101 NORTH MAIN STREET                                                                                                FORT ATKINSON       WI      53538
CITY OF FORT DODGE                     ATTN: CARLY MEIER                            819 1ST AVENUE SOUTH                                                    FORT DODGE          IA      50501
CITY OF FORT LAUDERDALE                100 N ANDREWS AVE                            7TH FLOOR                                                               FORT LAUDERDALE     FL      33301
CITY OF FORT LAUDERDALE                700 N.W. 19TH AVENUE                                                                                                 FORT LAUDERDALE     FL      33311
CITY OF FORT LAUDERDALE ‐ LIEN         100 NORTH ANDREWS AVENUE                                                                                             FORT LAUDERDALE     FL      33301
CITY OF FORT MEADE                     8 WEST BROADWAY, P.O. BOX 856                                                                                        FORT MEADE          FL      33841
CITY OF FORT MYERS                     1825 HENDRY STREET                           SUITE 101                                                               FORT MYERS          FL      33901
CITY OF FORT MYERS                     PO BOX 2217                                                                                                          FORT MYERS          FL      33902
CITY OF FORT MYERS                     TREASURY DIVISION                            2200 SECOND ST.                                                         FORT MYERS          FL      33901
CITY OF FORT MYERS UTILITIES DEPT      2925 DR MARTIN LUTHER KING JR BLVD                                                                                   FORT MYERS          FL      33916
CITY OF FORT PIERCE                    100 N US HWY 1                                                                                                       FORT PIERCE         FL      34950
CITY OF FORT PIERCE                    P. O. BOX 1480                                                                                                       FORT PIERCE         FL      34954
CITY OF FORT SMITH                     623 GARRISON AVENUE                          P. O. BOX 1908                                                          FORT SMITH          AR      72902
CITY OF FORT WALTON BEACH              107 MIRACLE STRIP PARKWAY                                                                                            FORT WALTON BEACH   FL      32548
CITY OF FORT WORTH                     1000 THROCKMORTON                                                                                                    FORT WORTH          TX      76102
CITY OF FORT WORTH                     200 TEXAS ST                                                                                                         FORT WORTH          TX      76102
CITY OF FOSTORIA                       213 S MAIN STREET                                                                                                    FOSTORIA            OH      44830
CITY OF FOX CHASE                      CITY OF FOX CHASE ‐ CLER                     PO BOX 310                                                              HILLVIEW            KY      40129
CITY OF FRANKLIN                       316 CENTRAL STREET                                                                                                   FRANKLIN            NH      03235
CITY OF FRANKLIN                       9229 W LOOMIS ROAD                                                                                                   FRANKLIN            WI      53132‐9728
CITY OF FREDERICK                      101 NORTH COURT STREET                                                                                               FREDERICK           MD      21701
CITY OF FREDERICKTOWN                  124 W MAIN                                   P O BOX 549                                                             FREDERICKTOWN       MO      63645
CITY OF FREEPORT                       200 WEST SECOND STREET                                                                                               FREEPORT            TX      77541
CITY OF FREEPORT,ILLINIOIS             524 W STEPHENSON ST, ROOM 310                                                                                        FREEPORT            IL      61032
CITY OF FRESNO                         UTILITIES BILLING & COLLECTION DIVISION      ATTN COLLECTIONS LIENS                       2600 FRESNO ST RM 1098     FRESNO              CA      93721




                                                                                                               Page 178 of 998
                                         19-10412-jlg             Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  182 of 1004
Creditor Name                               Address1                            Address2                                   Address3          City                 State   Zip        Country
CITY OF FRESNO CODE ENFORCEMENT             2600 FRESNO STREET                  ROOM 3070                                                    FRESNO               CA      93721
CITY OF FRIDLEY                             6431 UNIVERSITY AVE NE                                                                           FRIDLEY              MN      55432
CITY OF FULTON                              415 11TH AVENUE                                                                                  FULTON               IL      61252
CITY OF GAFFNEY                             PO BOX 2109                                                                                      GAFFNEY              SC      29342
CITY OF GAINESVILLE                         306 NE 6TH AVE ROOM 158                                                                          GAINESVILLE          FL      32601
CITY OF GALLUP                              110 W. AZTEC AVENUE                                                                              GALLUP               NM      87301
CITY OF GALVESTON                           PO BOX 779                                                                                       GALVESTON            TX      77550
CITY OF GARDEN CITY                         100 CENTRAL AVENUE                                                                               GARDEN CITY          GA      31405
CITY OF GARDEN CITY                         6000 MIDDLEBELT                                                                                  GARDEN CITY          MI      48135
CITY OF GARDINER                            6 CHURCH ST                                                                                      GARDINER             ME      04345
CITY OF GARIBALDI                           MARY DELORIA                        107 6TH STREET                             P. O. BOX 708     GARIBALDI            OR      97118
CITY OF GARLAND ‐ COLLECTIONS DIVISION      PO BOX 461508                                                                                    GARLAND              TX      75046
CITY OF GARLAND ‐ REVENUE RECOVERY          P. O. BOX 462010                                                                                 GARLAND              TX      75046
CITY OF GAS                                 PO BOX 190/ 228 N. TAYLOR                                                                        GAS                  KS      66742
CITY OF GASTONIA                            181 SOUTH SOUTH ST                                                                               GASTONIA             NC      28054
CITY OF GATES                               101 SORBIN AVE. W.                                                                               GATES                OR      97346
CITY OF GENEVA                              15 S 1ST STREET                                                                                  GENEVA               IL      60134
CITY OF GENEVA                              47 CASTLE ST                                                                                     GENEVA               NY      14456
CITY OF GENEVA ILLINOIS                     15 S 1ST STREET                                                                                  GENEVA               IL      60134
CITY OF GERMANTOWN                          P. O. BOX 38809                                                                                  GERMANTOWN           TN      38183
CITY OF GILLETTE                            201 E 5TH ST                                                                                     GILLETTE             WY      82716
CITY OF GLADSTONE                           525 PORTLAND AVENUE                                                                              GLADSTONE            OR      97027
CITY OF GLENDALE WATER UTILITY              5909 N MILWAUKEE RIVER PARKWAY                                                                   GLENDALE             WI      53209
CITY OF GLENS FALLS                         42 RIDGE STREET                                                                                  GLENS FALLS          NY      12801
CITY OF GOLDENDALE                          1103 SOUTH COLUMBUS                                                                              GOLDENDALE           WA      98620
CITY OF GOLDSBORO UTILITIES                 P O BOX DRAWER A                                                                                 GOLDSBORO            NC      27533
CITY OF GRAND BLANC                         203 E GRAND BLANC ROAD                                                                           GRAND BLANC          MI      48439
CITY OF GRAND ISLAND                        100 E 1ST ST‐ PO BOX 1968                                                                        GRAND ISLAND         NE      68802‐1968
CITY OF GRAND JUNCTION                      250 NORTH 5TH ST                                                                                 GRAND JUNCTION       CO      81501
CITY OF GRAND RAPIDS                        300 MONROE AVE NW                   RM 220 CITY HALL                                             GRAND RAPIDS         MI      49503
CITY OF GRAND RAPIDS TREASURER              300 MONROE AVE NW                   ROOM 220                                                     GRAND RAPIDS         MI      49503‐2296
CITY OF GRAND SALINE                        132 EAST FRANK STREET                                                                            GRAND SALINE         TX      75140
CITY OF GRANDVIEW                           207 W 2ND STREET                                                                                 GRANDVIEW            WA      98930
CITY OF GRANITE FALLS                       MUNICIPAL UTILITIES                 641 PRENTICE STREET                                          GRANITE FALLS        MN      56241
CITY OF GRANTS PASS                         101 NW A STREET                                                                                  GRANTS PASS          OR      97526
CITY OF GREAT FALLS                         PO BOX 5021                                                                                      GREAT FALLS          MT      59403
CITY OF GREEN BAY                           100 NORTH JEFFERSON                 ROOM 106                                                     GREEN BAY            WI      54301
CITY OF GREENACRES                          5800 MELALEUCA LANE                                                                              GREENACRES           FL      33463
CITY OF GREENFIELD                          511 CHESTNUT ST.                                                                                 GREENFIELD           IL      62044
CITY OF GREENSBORO                          300 WEST WASHINGTON STREET                                                                       GREENSBORO           NC      27401
CITY OF GREENSBORO                          P.O. BOX 1170                                                                                    GREENSBORO           NC      27402
CITY OF GREENSBORO                          PHYLLIS WADE                        P.O. BOX 3136                                                GREENSBORO           NC      27402‐3136
CITY OF GREENVILLE UTILITIES                100 PUBLIC SQUARE                                                                                GREENVILLE           OH      45331‐1471
CITY OF GRESHAM                             1333 NW EASTMAN PKWY                                                                             GRESHAM              OR      97030
CITY OF GRETNA                              P.O. BOX 404                                                                                     GRETNA               LA      70054‐0404
CITY OF GROSSE POINTE FARMS                 90 KERBY ROAD                                                                                    GROSS POINTE FARMS   MI      48236
CITY OF GROTON UTILITIES                    DAVID MCCORD                        295 MERIDIAN ST                                              GROTON               CT      06340
CITY OF GROVELAND                           156 S. LAKE AVENUE                                                                               GROVELAND            FL      34736
CITY OF GULFPORT                            2401 53RD STREET SOUTH                                                                           GULFPORT             FL      33707
CITY OF GULFPORT WATER AND SEWER            DEPT 3643                           PO BOX 123643                                                DALLAS               TX      75312
CITY OF HAGERSTOWN                          1 E FRANKLIN ST                                                                                  HAGERSTOWN           MD      21740
CITY OF HAINES CITY                         CODE COMPLIANCE DIVISION            35400 US HIGHWAY 27                                          HAINES CITY          FL      33844
CITY OF HALLANDALE BEACH                    400 SOUTH FEDERAL HIGHWAY                                                                        HALLANDALE BEACH     FL      33009
CITY OF HAMILTON                            200 E MAIN STREET                                                                                HAMILTON             TX      76531
CITY OF HAMMOND                             INSPECTIONS DEPARTMENT              5925 CALUMENT AVE                                            HAMMOND              IN      46320
CITY OF HAMMOND                             PO BOX 2788                                                                                      HAMMOND              LA      70404‐2788
CITY OF HAMPTON TREASURER                   1 FRANKLIN ST                       SUITE 100                                                    HAMPTON              VA      23669
CITY OF HANAHAN                             DAVID, PERMIT CLERK
CITY OF HANSEN                              PO BOX 170                                                                                       HANSEN               ID      83334
CITY OF HARPER WOODS WATER DEPARTMENT       19617 HARPER AVE.                                                                                HARPER WOODS         MI      48225
CITY OF HARRISBURG                          10 N SECOND STREET                                                                               HARRISBURG           PA      17101
CITY OF HARTFORD                            19 WEST MAIN STREET                                                                              HARTFORD             MI      49057
CITY OF HARTFORD                            550 MAIN STREET                     STE 301                                                      HARTFORD             CT      06103
CITY OF HARVEY WATER DEPARTMENT             15320 BROADWAY AVENUE                                                                            HARVEY               IL      60426
CITY OF HAVERHILL                           4 SUMMER STREET ROOM 300            WATER/WASTEWATER BILLING OFFICE                              HAVERHILL            MA      01830
CITY OF HAVRE DE GRACE ‐ UTILITY            711 PENNINGTON AVENUE                                                                            HAVRE DE GRACE       MD      21078
CITY OF HAZEL PARK                          111 EAST NINE MILE ROAD                                                                          HAZEL PARK           MI      48030‐1892
CITY OF HEARNE                              209 CEDAR ST                                                                                     HEARNE               TX      77859
CITY OF HEATH                               200 LAURENCE DRIVE                                                                               HEATH                TX      75032
CITY OF HECTOR                              301 MAIN STREET S                   P O BOX 457                                                  HECTOR               MN      55342




                                                                                                         Page 179 of 998
                                       19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     183 of 1004
Creditor Name                              Address1                                Address2                                    Address3                             City                  State   Zip        Country
CITY OF HEMET                              445 EAST FLORIDA AVENUE                                                                                                  HEMET                 CA      92543
CITY OF HEMPSTEAD UTILITIES                1125 AUSTIN STREET                                                                                                       HEMPSTEAD             TX      77445
CITY OF HENDERSON                          240 WATER STREET                                                                                                         HENDERSON             NV      89015
CITY OF HENDERSON                          600 MAIN STREET                                                                                                          HENDERSON             MN      56044
CITY OF HENDERSON                          PO BOX 716                                                                                                               HENDERSON             KY      42419
CITY OF HENDERSON DIST C                   CITY OF HENDERSON                       PO BOX 52767                                                                     PHOENIX               AZ      85072
CITY OF HENDERSON DIST T                   CITY OF HENDERSON                       PO BOX 52767                                                                     PHOENIX               AZ      85072
CITY OF HENRIETTA                          PO BOX 409                                                                                                               HENRIETTA             TX      76365
CITY OF HERMITAGE                          800 NORTH HERMITAGE ROAD                                                                                                 HERMITAGE             PA      16148
CITY OF HESPERIA                           11011 SANTA FE AVE                                                                                                       HESPERIA              CA      92345
CITY OF HESPERIA                           15840 SMOKE TREE ST.                                                                                                     HESPERIA              CA      92345
CITY OF HIALEAH                            3700 W 4TH AVE                                                                                                           HIALEAH               FL      33012
CITY OF HIALEAH UT                         3700 W 4TH AVE                                                                                                           HIALEAH               FL      33012
CITY OF HIALEAH, FL                        501 PALM AVE.                                                                                                            HIALEAH               FL      33010
CITY OF HIGHLAND PARK                      12050 WOODWARD AVE                                                                                                       HIGHLAND PARK         MI      48203
CITY OF HILLSBORO                          150 E MAIN STREET                                                                                                        HILLSBORO             OR      97123
CITY OF HOBBS                              200 E. BROADWAY ST.                                                                                                      HOBBS                 NM      88240
CITY OF HOLLANDALE                         PO BOX 395                                                                                                               HOLLANDALE            MS      38748
CITY OF HOLLY HILL                         1065 RIDGEWOOD AVENUE                                                                                                    HOLLY HILL            FL      32117
CITY OF HOLLYWOOD                          2600 HOLLYWOOD BLVD.                    RM 103                                                                           HOLLYWOOD             FL      33020
CITY OF HOLLYWOOD                          2600 HOLLYWOOD BLVD.                    RM 103                                                                           HOLLYWOOD             FL      33022
CITY OF HOLLYWOOD UT                       2600 HOLLYWOOD BLVD                     SUITE 103                                                                        HOLLYWOOD             FL      33020
CITY OF HOLTS SUMMIT                       P.O. BOX 429                                                                                                             HOLTS SUMMIT          MO      65043
CITY OF HOMESTEAD                          650 NE 22 TERRACE                       SUITE 100                                                                        HOMESTEAD             FL      33030
CITY OF HONDO                              1600 AVENUE M                                                                                                            HONDO                 TX      78861
CITY OF HOPKINS                            1010 1ST ST SOUTH                                                                                                        HOPKINS               MN      55343
CITY OF HOPKINSVILLE                       715 S VIRGINIA ST                                                                                                        HOPKINSVILLE          KY      42240
CITY OF HOPKINSVILLE                       P. O. BOX 707                                                                                                            HOPKINSVILLE          KY      42241‐0707
CITY OF HOQUIAM                            609 8TH ST                                                                                                               HOQUIAM               WA      98550
CITY OF HORSESHOE BAY                      PO BOX 7765                                                                                                              HORSESHOE BAY         TX      78657
CITY OF HOUSTON                            4200 LEELAND STREET                                                                                                      HOUSTON               TX      77023
CITY OF HOUSTON                            901 BAGBY ST 6TH FLOOR                                                                                                   HOUSTON               TX      77002
CITY OF HOUSTON                            PO BOX 4862                                                                                                              HOUSTON               TX      77210
CITY OF HOUSTON DEPT. OF NEIGHBORHOODS     7125 ARDMORE ST                                                                                                          HOUSTON               TX      77054
CITY OF HOUSTON WATER DEPT                 PO BOX 1560                                                                                                              HOUSTON               TX      77251
CITY OF HUDSONVILLE                        3275 CENTRAL BLVD                                                                                                        HUDSONVILLE           MI      49426
CITY OF HUMBOLDT                           1421 OSBORNE STREET                                                                                                      HUMBOLDT              TN      38343
CITY OF HUNTINGTON                         PO BOX 1659                                                                                                              HUNTINGTON            WV      25717
CITY OF HUNTINGTON WV                      PO BOX 1659                                                                                                              HUNTINGTON            WV      25717
CITY OF HUNTSVILLE                         CITY CLERK‐TREASURER                    P.O. BOX 308                                                                     HUNTSVILLE            AL      35804‐0308
CITY OF HUNTSVILLE/COMMUNITY DEVELOPMENT   P.O. BOX 308                                                                                                             HUNTSVILLE            AL      35804
CITY OF HURST                              ATTN: BRENDA BYBEE                      1505 PRECINCT LINE ROAD                                                          HURST                 TX      76054
CITY OF INDEPENDENCE                       PO BOX 219362                                                                                                            KANSAS CITY           MO      64121‐9362
CITY OF INDIAN WELLS                       44‐950 EL DORADO DR                                                                                                      INDIAN WELLS          CA      92210
CITY OF INDIANAPOLIS                       DEPT OF CODE ENFORCEMENT                200 EAST WASHINGTON STREET SUITE #2222                                           INDIANAPOLIS          IN      46204‐3389
CITY OF INGLESIDE                          2665 SAN ANGELO ST                                                                                                       INGLESIDE             TX      78362
CITY OF INVER GROVE HEIGHTS                8150 BARBARA AVENUE                                                                                                      INVER GROVE HEIGHTS   MN      55077
CITY OF INVERNESS                          212 W. MAIN STREET                                                                                                       INVERNESS             FL      34450
CITY OF IRRIGON                            P.O. BOX 428                                                                                                             IRRIGON               OR      97844
CITY OF IRVINE                             DEPARTMENT OF PUBLIC SAFETY             REGULATORY AFFAIRS
CITY OF IRVING                             RACHEL SEDILLO, OFFICE COORDINATOR      INSPECTIONS DEPARTMENT                      825 W IRVING BLVD                    IRVING                TX      75060
CITY OF IRVING CODE ENFORCEMENT            825 W IRVING BLVD                                                                                                        IRVING                TX      75060
CITY OF ISANTI                             PO BOX 400                                                                                                               ISANTI                MN      55040
CITY OF JACKSON                            101 COURT STREET                                                                                                         JACKSON               MO      63755
CITY OF JACKSON                            101 E. MAIN STREET                      ROOM 101                                                                         JACKSON               TN      38301
CITY OF JACKSON (MI)                       161 W MICHIGAN AVE                                                                                                       JACKSON               MI      49201
CITY OF JACKSONVILLE                       117 WEST DUVAL STREET                   SUITE 375                                                                        JACKSONVILLE          FL      32202
CITY OF JACKSONVILLE                       1220 SOUTH BOLTON STREET                PUBLIC WORKS BUILDING                                                            JACKSONVILLE          TX      75766
CITY OF JACKSONVILLE                       ATTN MICHAEL CORRIGAN                   DUVAL COUNTY TAX COLLECTOR                  231 E. FORSYTH STREET, SUITE 130     JACKSONVILLE          FL      32202‐3370
CITY OF JACKSONVILLE                       MUNICIPAL CODE COMP DIV                 SPECIAL MAGISTRATE ADM OFFICE               214 N HOGAN ST 1ST FL STE 134        JACKSONVILLE          FL      32202
CITY OF JACKSONVILLE                       PO BOX 7                                206 N 5TH ST                                                                     JACKSONVILLE          OR      97530
CITY OF JACKSONVILLE                       SOLID WASTE DIVISION                    1031 SUPERIOR STREET                                                             JACKSONVILLE          FL      32254
CITY OF JACKSONVILLE WASTE                 231 E FORSYTH ST                        RM 130                                                                           JACKSONVILLE          FL      32202
CITY OF JAMESTOWN BOARD OF PUBLIC UTIL     POST OFFICE BOX 700                                                                                                      JAMESTOWN             NY      14702‐0700
CITY OF JAMESTOWN TREASURER                PO BOX 150                                                                                                               JAMESTOWN             NY      14702‐0150
CITY OF JANESVILLE                         18 N. JACKSON STREET                    2ND FLOOR                                                                        JANESVILLE            WI      53547
CITY OF JEANNETTE                          110 SOUTH 2ND STREET                                                                                                     JEANNETTE             PA      15644
CITY OF JEFFERSONVILLE                     500 QUARTERMSTER COURT, SUITE 200                                                                                        JEFFERSONVILLE        IN      47130
CITY OF JOHNSTOWN                          P.O. BOX 1407                                                                                                            JOHNSTOWN             PA      15907‐1407
CITY OF JOLIET                             150 W JEFFERSON ST                                                                                                       JOLIET                IL      60432‐4156




                                                                                                             Page 180 of 998
                                           19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                     Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       184 of 1004
Creditor Name                                 Address1                               Address2                                     Address3            City               State   Zip        Country
CITY OF JOPLIN                                602 S MAIN ST                                                                                           JOPLIN             MO      64801
CITY OF JUNCTION CITY                         794 WEST SHELBY STREET                                                                                  JUNCTION CITY      KY      40440
CITY OF KALAMAZOO                             415 EAST STOCKBRIDGE AVENUE                                                                             KALAMAZOO          MI      49001
CITY OF KALAMAZOO                             KALAMAZOO CITY HALL                    241 W. SOUTH STREET                                              KALAMAZOO          MI      49007
CITY OF KALISPELL                             P.O. BOX 1997                                                                                           KALISPELL          MT      59903‐1997
CITY OF KANSAS CITY, MISSOURI                 414 E 12TH STREET                                                                                       KANSAS CITY        MO      64106
CITY OF KEENE                                 3 WASINGTON STREET                                                                                      KEENE              NH      03431
CITY OF KELLER                                ATTN: CITY SECRETARY'S OFFICE          P.O. BOX 770                                                     KELLER             TX      76244
CITY OF KELSO                                 203 SOUTH PACIFIC AVENUE                                                                                KELSO              WA      98626
CITY OF KENNESAW                              CITY OF KENNESAW TAX DEP               2529 J.O. STEPHENSON AVE                                         KENNESAW           GA      30144
CITY OF KENNEWICK                             210 W 6TH AVE                                                                                           KENNEWICK          WA      99336
CITY OF KENOSHA                               625‐52ND STREET                        ROOM 105                                                         KENOSHA            WI      53140‐3480
CITY OF KENT                                  220 4TH AVE S                                                                                           KENT               WA      98032
CITY OF KETTERING                             FINANCE DEPARTMENT                     KETTERING GOVERNMENT CENTER                  3600 SHROYER RD     KETTERING          OH      45429
CITY OF KILGORE                               815 N. KILGORE ST                                                                                       KILGORE            TX      75662‐5860
CITY OF KILLEEN, BILLING AND COLLECTIONS      P O BOX 1329                           FINANCE BILLING AND COLLECTIONS                                  KILLEEN            TX      76540‐1329
CITY OF KINGMAN                               CITY OF KINGMAN                        310 NORTH FOURTH ST                                              KINGMAN            AZ      86401
CITY OF KINGSPORT                             225 WEST CENTER STREET                                                                                  KINGSPORT          TN      37660
CITY OF KINGSTON                              MS KATHY JANECZEK CITY CLERK           CITY HALL                                    420 BROADWAY        KINGSTON           NY      12401
CITY OF KINGSVILLE                            200 E KLEBERG                                                                                           KINGSVILLE         TX      78363
CITY OF KINGSVILLE                            PO BOX 1458                                                                                             KINGSVILLE         TX      78364
CITY OF KISSIMMEE                             101 CHURCH STREET                                                                                       KISSIMMEE          FL      34741
CITY OF KNOXVILLE NEIGHBORHOOD                400 MAIN ST ROOM 465                                                                                    KNOXVILLE          TN      37902
CITY OF KNOXVILLE, TENNESSEE                  400 MAIN STREET, SUITE 685                                                                              KNOXVILLE          TN      37902
CITY OF LA CROSSE                             400 LA CROSSE ST                                                                                        LA CROSSE          WI      54601
CITY OF LA HABRA HEIGHTS                      CITY CLERKS OFFICE                     1245 NORTH HACIENDA ROAD                                         LA HABRA HEIGHTS   CA      90631
CITY OF LA PORTE                              604 W FAIRMONT PARKWAY                                                                                  LA PORTE           TX      77571
CITY OF LACONIA TAX COLLECTOR                 45 BEACON STREET EAST                                                                                   LACONIA            NH      03247
CITY OF LACONIA WATER DEPARTMENT              P.O. BOX 6146                                                                                           LAKEPORT           NH      03247
CITY OF LAFAYETTE                             20 NORTH 6TH STREET                                                                                     LAFAYETTE          IN      47901‐1412
CITY OF LAKE CITY                             205 N MARION AVENUE                                                                                     LAKE CITY          FL      32055
CITY OF LAKE DALLAS                           212 MAIN ST                                                                                             LAKE DALLAS        TX      75065
CITY OF LAKE FOREST PARK                      17425 BALLINGER WAY NE                                                                                  LAKE FOREST PARK   WA      98155
CITY OF LAKE JACKSON                          25 OAK DRIVE                                                                                            LAKE JACKSON       TX      77566
CITY OF LAKE WALES                            201 W. CENTRAL AVENUE                                                                                   LAKE WALES         FL      33853
CITY OF LAKE WORTH UTILITY DEPARTMENT         414 LAKE AVENUE                                                                                         LAKE WORTH         FL      33460
CITY OF LAKE WORTH‐UTILITIES                  DENISE ANDICO                          7 NORTH DIXIE HIGHWAY                                            LAKE WORTH         FL      33460
CITY OF LAKELAND                              228 SOUTH MASSACHUSETTS AVENUE                                                                          LAKELAND           FL      33801
CITY OF LAKELAND CODE ENFORCEMENT             1104 MARTIN L. KING JR AVE.                                                                             LAKELAND           FL      33805
CITY OF LAKESIDE                              915 N LAKE RD                          P. O. BOX L                                                      LAKESIDE           OR      97449
CITY OF LAKEVILLE                             20195 HOLYOKE AVE                                                                                       LAKEVILLE          MN      55044
CITY OF LAKEWOOD                              DIVISION OF UTILITY BILLING            12805 DETROIT AVENUE                                             LAKEWOOD           OH      44107
CITY OF LAKEWOOD (CALIFORNIA)                 5050 N CLARK AVENUE                                                                                     LAKEWOOD           CA      90712
CITY OF LAMESA                                ATTN: CODE ENFORCEMENT                 601 SOUTH 1ST STREET                                             LAMESA             TX      79331
CITY OF LAMPASAS                              312 E THIRD ST                                                                                          LAMPASAS           TX      76550
CITY OF LANCASTER                             P.O. BOX 1020                                                                                           LANCASTER          PA      17608‐1020
CITY OF LANSING                               124 W MICHIGAN AVE                                                                                      LANSING            MI      48910
CITY OF LAPEER                                576 LIBERTY PARK                                                                                        LAPEER             MI      48446
CITY OF LARAMIE                               PO BOX C‐ ADMINISTRATIVE SERVICES                                                                       LARAMIE            WY      24018
CITY OF LAREDO TAX ASSESSOR‐COLLECT           PO  BOX 6548                                                                                            LAREDO             TX      78042‐6548
CITY OF LARGO                                 201 HIGHLAND AVENUE                    P. O.BOX 296                                                     LARGO              FL      33779‐0296
CITY OF LAS CRUCES                            700 N MAIN STREET                                                                                       LAS CRUCES         NM      88004
CITY OF LAS VEGAS                             400 STEWART AVENUE                                                                                      LAS VEGAS          NV      89101
CITY OF LAS VEGAS                             495 S MAIN ST 4TH FL                                                                                    LAS VEGAS          NV      89101
CITY OF LAS VEGAS DEPT OF FINANCE             P.O. BOX 52794                                                                                          PHOENIX            AZ      85072‐2794
CITY OF LAS VEGAS DIST                        CITY OF LAS VEGAS                      PO BOX 748023                                                    LOS ANGELES        CA      90074
CITY OF LAS VEGAS SEWER SERVICES              DEPARTMENT OF FINANCE                  PO BOX 748022                                                    LOS ANGELES        CA      90074‐8022
CITY OF LAUDERDALE LAKES                      DEPARTMENT OF FINANCIAL SERVICES       4300 NW 36TH STREET                                              LAUDERDALE LAKES   FL      33319
CITY OF LAUDERHILL                            5581 W OAKLAND PARK BLVD                                                                                LAUDERHILL         FL      33313
CITY OF LAVONIA                               P.O.BOX 564                                                                                             LAVONIA            GA      30553
CITY OF LAWRENCE                              200 COMMON STREET                      1ST FLOOR, ROOM 101                                              LAWRENCE           MA      01840
CITY OF LAWRENCE                              P O BOX 415356                                                                                          BOSTON             MA      02241
CITY OF LAWRENCE RE/PP/WS                     PO BOX 726                                                                                              READING            MA      01867
CITY OF LEAVENWORTH                           100 N 5TH STREET                                                                                        LEAVENWORTH        KS      66048
CITY OF LEBANON                               925 MAIN STREET                                                                                         LEBANON            OR      97355
CITY OF LEBANON AUTHORITY                     2311 RIDGEVIEW ROAD                                                                                     LEBANON            PA      17042
CITY OF LEEDS                                 1040 PARK DRIVE                                                                                         LEEDS              AL      35094
CITY OF LEESBURG                              501 W MEADOW ST                                                                                         LEESBURG           FL      34748
CITY OF LEESBURG                              CUSTOMER SERVICE/UTILITY BILLING       501 W MEADOW STREET                                              LEESBURG           FL      34748
CITY OF LEESBURG                              PO BOX 490630                                                                                           LEESBURG           FL      34749




                                                                                                                Page 181 of 998
                                   19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 185 of 1004
Creditor Name                         Address1                                 Address2                                    Address3                             City               State   Zip        Country
CITY OF LEESVILLE                     PO BOX 1191                                                                                                               LEESVILLE          LA      71496
CITY OF LEOMINSTER                    25 WEST STREET                                                                                                            LEOMINSTER         MA      01453
CITY OF LEOMINSTER                    TREASURERS OFFICE                        PO BOX 457                                                                       WORCESTER          MA      01613‐0457
CITY OF LEWISTON                      P.O. BOX 617                                                                                                              LEWISTON           ID      83501
CITY OF LEXINGTON                     919 FRANKLIN AVENUE                                                                                                       LEXINGTON          MO      64067
CITY OF LIBBY                         PO BOX 1428                                                                                                               LIBBY              MT      59923
CITY OF LINCOLN                       555 SOUTH 10TH STREET, ROOM 203                                                                                           LINCOLN            NE      68508
CITY OF LINCOLN CITY                  PO BOX 50                                                                                                                 LINCOLN CITY       OR      97367
CITY OF LINCOLN PARK                  1355 SOUTHFIELD ROAD                                                                                                      LINCOLN PARK       MI      48146
CITY OF LINDEN                        301 NORTH WOOD AVENUE                                                                                                     LINDEN             NJ      07036
CITY OF LINWOOD                       400 POPLAR AVENUE                                                                                                         LINWOOD            NJ      08221
CITY OF LINWOOD                       PO BOX 5008                                                                                                               LYNNWOOD           WA      98046‐5008
CITY OF LITTLE ROCK                   CITY COLLECTOR, CITY HALL, ROOM 100      500 W. MARKHAM                                                                   LITTLE ROCK        AR      72201
CITY OF LIVE OAK                      8001 SHIN OAK DRIVE                                                                                                       LIVE OAK           TX      78233
CITY OF LIVONIA                       P. O. BOX 674191                                                                                                          DETROIT            MI      48267‐4191
CITY OF LIVONIA TREASURER             33000 CIVIC CENTER DRIVE                                                                                                  LIVONIA            MI      48154
CITY OF LIVONIA WATER & SEWER         33000 CIVIC CENTER DRIVE                                                                                                  LIVONIA            MI      48154
CITY OF LOCKPORT                      TAX COLLECTOR                            ONE LOCKS PLAZA                                                                  LOCKPORT           NY      14094
CITY OF LOGAN                         10 S MULBERRY STREET                                                                                                      LOGAN              OH      43128
CITY OF LONG BEACH                    PO BOX 310                               115 BOLSTAD AVENUE WEST                                                          LONG BEACH         WA      98631
CITY OF LONGVIEW                      1525 BROADWAY                                                                                                             LONGVIEW           WA      98632
CITY OF LONGWOOD                      175 W WARREN AVENUE                                                                                                       LONGWOOD           FL      32750
CITY OF LORAIN                        UTILITIES DEPARTMENT                     1106 W. 1ST STREET                                                               LORAIN             OH      44052‐1434
CITY OF LORAIN UTILITIES              200 WEST ERIE AVENUE                                                                                                      LORAIN             OH      44052
CITY OF LOS ANGELES                   201 N. FIGUEROA ST                       ROOM 940                                                                         LOS ANGELES        CA      90012
CITY OF LOS ANGELES                   DEPARTMENT OF BUILDING & SAFETY          201 N FIGUEROA STREET RM 740                                                     LOS ANGELES        CA      90012
CITY OF LOS ANGELES                   LOS ANGELES CITY ‐ TREAS                 200 N SPRING ST RM 201                                                           LOS ANGELES        CA      90012
CITY OF LOS ANGELES HOUSING DEPT      P. O. BOX 30970                                                                                                           LOS ANGELES        CA      90030‐0970
CITY OF LOS ANGELES, HCIDA            PO BOX 17280                                                                                                              LOS ANGELES        CA      90017
CITY OF LOVES PARK                    100 HEART BOULEVARD                                                                                                       LOVES PARK         IL      61111
CITY OF LOWELL                        375 MERRIMACK STREET                     ROOM 30                                                                          LOWELL             MA      01852
CITY OF LUBBOCK                       ACCOUNTING DEPARTMENT                    PO BOX 2000                                                                      LUBBOCK            TX      79457
CITY OF LUBBOCK, TEXAS                1625 13TH STREET                                                                                                          LUBBOCK            TX      79401
CITY OF LUMBERTON                     PO BOX 1388                                                                                                               LUMBERTON          NC      28359
CITY OF LYNCHBURG TREASURER           900 CHURCH ST                                                                                                             LYNCHBURG          VA      24504
CITY OF LYNN HAVEN                    825 OHIO AVE                                                                                                              LYNN HAVEN         FL      32444
CITY OF LYNNWOOD                      PO BOX 5008                                                                                                               LYNNWOOD           WA      98046‐5008
CITY OF MACCLENNY                     118 E. MACCLENNY AVENUE                                                                                                   MACCLENNY          FL      32063
CITY OF MACON                         188 THIRD STREET                                                                                                          MACON              GA      31201
CITY OF MADERA NEIGHBORHOOD           REVITALIZATION                           5 EAST YOSEMITE AVENUE                                                           MADERA             CA      93638
CITY OF MADISON HEIGHTS               300 WEST THIRTEEN MILE ROAD                                                                                               MADISON HEIGHTS    MI      48071
CITY OF MADISON HEIGHTS               SHERMAN & SHERMAN, P.C.                  JEFFREY SHERMAN                             30700 TELEGRAPH ROAD, SUITE 3420     BINGHAM FARMS      MI      48025
CITY OF MADISON LAKE                  525 MAIN STREET                                                                                                           MADISON LAKE       MN      56063
CITY OF MAITLAND                      1776 INDEPENDENCE LANE                                                                                                    MAITLAND           FL      32751
CITY OF MALDEN                        PO BOX 9101                                                                                                               MALDEN             MA      02148
CITY OF MANITOWOC                     900 QUAY ST                                                                                                               MANITOWOC          WI      54220
CITY OF MANKATO                       10 CIVIC CENTER PLAZA                                                                                                     MANKATO            MN      56001
CITY OF MANSFIELD                     1200 E. BROAD STREET                                                                                                      MANSFIELD          TX      76063
CITY OF MANTECA                       1001 W CENTER ST.                                                                                                         MANTECA            CA      95337
CITY OF MARGATE                       5790 MARGATE BLVD                                                                                                         MARGATE            FL      33063
CITY OF MARIANNA                      2898 GREEN STREET                                                                                                         MARIANNA           FL      32446
CITY OF MARION                        1102 TOWER SQUARE PLAZA                                                                                                   MARION             IL      62959
CITY OF MARION                        C/O UTILITY BUILDING                     233 WEST CENTER STREET                                                           MARION             OH      43302
CITY OF MARKHAM                       16313 KEDZIE PARKWAY                                                                                                      MARKHAM            IL      60428
CITY OF MARLIN                        PO DRAWER 980                                                                                                             MARLIN             TX      76661
CITY OF MARQUETTE MICHIGAN            300 W BARAGA AVE                                                                                                          MARQUETTE          MI      49855
CITY OF MARTHASVILLE                  402 E MAIN STREET                                                                                                         MARTHASVILLE       MO      63357
CITY OF MARY ESTHER                   195 CHRISTOBAL ROAD N.                                                                                                    MARY ESTHER        FL      32569
CITY OF MARYLAND HEIGHTS              11911 DORSETT ROAD                                                                                                        MARYLAND HEIGHTS   MO      63043
CITY OF MARYSVILLE                    1049 STATE AVENUE                                                                                                         MARYSVILLE         WA      98270
CITY OF MARYSVILLE                    1111 DELAWARE AVENUE                     PO BOX  389                                                                      MARYSVILLE         MI      48040‐0389
CITY OF MASON TREASURER               201 WEST ASH STREET                                                                                                       MASON              MI      48854
CITY OF MASSILLON SEWER               ONE JAMES DUNCAN PLAZA                                                                                                    MASSILLON          OH      44646
CITY OF MAUMELLE                      P.O. BOX 16474                                                                                                            LITTLE ROCK        AR      72231‐6474
CITY OF MAYFIELD                      NATHAN LAMB                              211 EAST BROADWAY                                                                MAYFIELD           KY      42066
CITY OF MAYFIELD HEIGHTS              6154 MAYFIELD RD                                                                                                          MAYFIELD HEIGHTS   OH      44124
CITY OF MCALLEN                       311 N 15TH ST                                                                                                             MCALLEN            TX      78501
CITY OF MCALLEN ENVIRONMENTAL         & HEALTH CODE COMPLIANCE DEPT            P. O.BOX 220                                                                     MCALLEN            TX      78505
CITY OF MCCALL                        216 E PARK ST                                                                                                             MCCALL             ID      83638
CITY OF MCCLEARY                      100 S 3RD ST                                                                                                              MCCLEARY           WA      98557




                                                                                                         Page 182 of 998
                                         19-10412-jlg            Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           186 of 1004
Creditor Name                               Address1                                     Address2                                      Address3                 City            State   Zip        Country
CITY OF MCHENRY                             333 S GREEN ST                                                                                                      MCHENRY         IL      60050
CITY OF MEDFORD                             200 S IVY ST 2ND FL                                                                                                 MEDFORD         OR      97501
CITY OF MEDFORD                             411 WEST 8TH STREET                          ROOM 380                                                               MEDFORD         OR      97501
CITY OF MEDFORD                             85 GEORGE P. HASSETT DRIVE                                                                                          MEDFORD         MA      02155
CITY OF MELBOURNE                           900 E STRAWBRIDGE AVE                                                                                               MELBOURNE       FL      32901
CITY OF MELVINDALE                          3100 OAKWOOD BLVD.                                                                                                  MELVINDALE      MI      48122
CITY OF MEMPHIS                             701 N MAIN ST. SUITE 170                                                                                            MEMPHIS         TN      38107
CITY OF MENASHA                             100 MAIN ST STE 200                                                                                                 MENASHA         WI      54952
CITY OF MENASHA                             140 MAIN STREET                                                                                                     MENASHA         WI      54952
CITY OF MERIDEN                             142 EAST MAIN STREET                         ROOM 117                                                               MERIDEN         CT      06450
CITY OF MESQUITE                            P.O. BOX 850137                                                                                                     MESQUITE        TX      75185
CITY OF MESQUITE FINANCE DEPT               COLLECTIONS DIVISIONS                        757 N GALLOWAY                                                         MESQUITE        TX      75149
CITY OF MESQUITE SANITATION                 10 E. MESQUITE BLVD.                                                                                                MESQUITE        NV      89027
CITY OF METOLIUS                            636 JEFFERSON AVE                                                                                                   METOLIUS        OR      97741
CITY OF MIAMI                               444 SW 2ND AVE 6TH FLOOR                                                                                            MIAMI           FL      33130
CITY OF MIAMI                               P.O. BOX 1288                                                                                                       MIAMI           OK      74355‐1288
CITY OF MIAMI                               TREASURY MANAGEMENT/PAYMENT PROCESSING       444 SW 2ND AVE 6 FL RM636‐1                                            MIAMI           FL      33130
CITY OF MIAMI ‐ DADE COUNTY                 CODE ENFORCEMENT                             111 NW FIRST STREET SUITE 1750                                         MIAMI           FL      33128
CITY OF MIAMI BEACH FINANCE DEPT            1700 CONVENTION CENTER DRIVE                                                                                        MIAMI BEACH     FL      33139
CITY OF MIAMI GARDENS                       1515 NW 167 ST.                              BLDG 4, SUITE 200                                                      MIAMI GARDENS   FL      33056
CITY OF MIAMI GARDENS                       18605 NW 27 AVENUE                                                                                                  MIAMI GARDENS   FL      33056
CITY OF MIAMI TREASURY MANAGEMENT           444 SW 2ND AVENUE 6TH FLOOR, ROOM 636‐1                                                                             MIAMI           FL      33130
CITY OF MIDDLETON                           245 DEKOVEN DRIVE                                                                                                   MIDDLETOWN      CT      06457
CITY OF MIDDLETOWN                          245 DEKOVEN DR                                                                                                      MIDDLETOWN      CT      06457
CITY OF MIDDLETOWN                          ONE DONHAM PLAZA                                                                                                    MIDDLETOWN      OH      45042
CITY OF MIDDLETOWN                          TAX COLLECTOR                                16 JAMES ST.                                                           MIDDLETOWN      NY      10940
CITY OF MIDDLETOWN TAX COLLECTOR            245 DEKOVEN DRIVE                                                                                                   MIDDLETOWN      CT      06457
CITY OF MIDFIELD                            725 BESSEMER SUPER HWY                                                                                              MIDFIELD        AL      35228
CITY OF MIDLAND                             300 N. LORAINE, FIRST FLOOR                                                                                         MIDLAND         TX      79701
CITY OF MIDWEST CITY                        OFFICE OF THE CITY CLERK                     ATTN: ACCOUNTS RECEIVABLE                     100 N. MIDWEST BLVD.     MIDWEST CITY    OK      73110‐4327
CITY OF MILLVILLE                           12 SOUTH HIGH STREET, PO BOX 609                                                                                    MILLVILLE       NJ      08332
CITY OF MILWAUKEE                           200 EAST WELLS ST                                                                                                   MILWAUKEE       WI      53202
CITY OF MILWAUKEE                           841 N BROADWAY                               ROOM 406                                                               MILWAUKEE       WI      53202
CITY OF MILWAUKEE                           DEPT. OF NEIGHBORHOOD SERVICES               841 N. BROADWAY ROOM 105                                               MILWAUKEE       WI      53202
CITY OF MILWAUKEE                           PO BOX 3268                                                                                                         MILWAUKEE       WI      53201‐3268
CITY OF MILWAUKEE TREASURER                 200 EAST WELLS STREET                        CITY HALL, ROOM 103                                                    MILWAUKEE       WI      53202
CITY OF MINERAL WELLS                       P.O. BOX 460                                                                                                        MINERAL WELLS   TX      76068
CITY OF MINNEAPOLIS                         250 S FOURTH ST                              RM 230                                                                 MINNEAPOLIS     MN      55415
CITY OF MINNEAPOLIS                         350 SOUTH 5TH ST                             RM 325                                                                 MINNEAPOLIS     MN      55415
CITY OF MINNEAPOLIS WATER & SEWER           PO BOX 77028                                                                                                        MINNEAPOLIS     MN      55481
CITY OF MINNEOLA                            800 N HWY 27                                                                                                        MINNEOLA        FL      34715
CITY OF MIRAMAR                             11765 CITY HALL PROMENADE                                                                                           MIRAMAR         FL      33025
CITY OF MIRAMAR                             2200 CIVIC CENTER PLACE                                                                                             MIRAMAR         FL      33025
CITY OF MIRAMAR                             2300 CIVIC CENTER PLACE                                                                                             MIRAMAR         FL      33025
CITY OF MISSION                             1201 E 8TH STREET                                                                                                   MISSION         TX      78572
CITY OF MISSOURI CITY                       1522 TEXAS PARKWAY                                                                                                  MISSOURI CITY   TX      77489
CITY OF MOBILE                              205 GOVERNMENT STREET                        ACCOUNTING DEPARTMENT/ ASSESSMENTS                                     MOBILE          AL      36644
CITY OF MODESTO                             PO BOX 3441                                                                                                         MODESTO         CA      95353
CITY OF MODESTO                             PO BOX 767                                                                                                          MODESTO         CA      95353
CITY OF MODESTO/CUSTOMER SERVICE            PO BOX 642                                   1010 10TH ST SUITE 5300                                                MODESTO         CA      95353
CITY OF MONROE                              120 E. FIRST ST.                                                                                                    MONROE          MI      48161
CITY OF MONROE                              PO BOX 3697                                                                                                         SEATTLE         WA      98124‐3697
CITY OF MONROE                              PO BOX 486                                                                                                          MONROE          OR      97456
CITY OF MONTCLAIR                           CITY CLERK DIVISION                          5111 BENITO STREET                                                     MONTCLAIR       CA      91763
CITY OF MONTGOMERY                          C/O COMPASS BANK                             P.O. BOX 830469                                                        BIRMINGHAM      AL      35283‐0469
CITY OF MONTGOMERY (AL)                     P O BOX 1111                                                                                                        MONTGOMERY      AL      36101
CITY OF MONTGOMERY LICENSING &              REVENUE DIVISION                             PO BOX 5070                                                            MONTGOMERY      AL      36103
CITY OF MONTGOMERY LICENSING & REV DIV      25 WASHINGTON AVENUE ‐ 3RD FLOOR                                                                                    MONTGOMERY      AL      36104
CITY OF MONTICELLO                          245 S MULBERRY ST                                                                                                   MONTICELLO      FL      32344
CITY OF MONTPELIER                          534 WASHINGTON STREET                                                                                               MONTPELIER      ID      83254
CITY OF MOORE HAVEN                         299 RIVERSIDE DRIVE PO BOX 399                                                                                      MOOREHAVEN      FL      33471
CITY OF MORENO VALLEY                       14177 FREDERICK ST                                                                                                  MORENO VALLEY   CA      92552
CITY OF MORENO VALLEY                       PO BOX 7275                                                                                                         NEWPORT BEACH   CA      92658‐7275
CITY OF MORIARTY                            PO BOX 130                                                                                                          MORIARTY        NM      87035
CITY OF MORRISON                            200 WEST MAIN STREET                                                                                                MORRISON        IL      61270
CITY OF MORRISTOWN                          PO BOX 1654                                                                                                         MORRISTOWN      TN      37816
CITY OF MORTON                              P O BOX 1089‐250 MAIN AVE                                                                                           MORTON          WA      98356
CITY OF MOSES LAKE                          401 S. BALSAM                                                                                                       MOSES LAKE      WA      98837
CITY OF MOSS POINT MS                       4320 MCINNIS AVE                                                                                                    MOSS POINT      MS      39563
CITY OF MOUNDSVILLE                         800 6TH STREET, P.O. BOX E                                                                                          MOUNDSVILLE     WV      26041




                                                                                                                     Page 183 of 998
                                      19-10412-jlg            Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  187 of 1004
Creditor Name                            Address1                               Address2                                     Address3       City                   State   Zip        Country
CITY OF MOUNT DORA                       PO BOX 176                                                                                         MOUNT DORA             FL      32756
CITY OF MOUNT PLEASANT                   501 N MADISON                                                                                      MOUNT PLEASANT         TX      75455
CITY OF MOUNT VERNON                     FINANCE DEPARTMENT                     1 ROOSEVELT SQ ROOM 1                                       MOUNT VERNON           NY      10550
CITY OF MT PLEASANT                      100 PUBLIC SQUARE                                                                                  MOUNT PLEASANT         TN      38474
CITY OF MUNCIE                           300 NORTH HIGH STREET                                                                              MUNCIE                 IN      47305
CITY OF MUSKEGON                         933 TERRAE ST                                                                                      MUSKEGON               MI      49440
CITY OF MUSKEGON HEIGHTS                 2724 PECK STREET                                                                                   MUSKEGON HEIGHTS       MI      49444
CITY OF MUSKEGON WATER/SEWER             P.O. BOX 88071                                                                                     CHICAGO                IL      60680‐1071
CITY OF MUSKOGEE                         229 WEST OKMULGEE                                                                                  MUSKOGEE               OK      74401
CITY OF MUSKOGEE                         P.O.BOX 1927 ATTN: CITY CLERK                                                                      MUSKOGEE               OK      74402
CITY OF MYRTLE POINT                     424 5TH STREET                                                                                     MYRTLE POINT           OR      97458
CITY OF N LAS VEGAS DIST                 CITY OF NORTH LAS VEGAS                PO BOX 52797                                                PHOENIX                AZ      85072
CITY OF NAPAVINE                         P.O. BOX 810                                                                                       NAPAVINE               WA      98565
CITY OF NAPLES                           735 8TH STREET S                                                                                   NAPLES                 FL      34102
CITY OF NAPPANEE                         300 WEST LINCOLN ST., PO BOX 29                                                                    NAPPANEE               IN      46550
CITY OF NEDERLAND                        207 NORTH 12TH ST.                                                                                 NEDERLAND              TX      77624
CITY OF NEENAH                           211 WALNUT STREET                                                                                  NEENAH                 WI      54957
CITY OF NEVADA                           1209 6TH STREET                                                                                    NEVADA                 IA      50201
CITY OF NEW BEDFORD                      1105 SHAWMUT AVE                                                                                   NEW BEDFORD            MA      02746
CITY OF NEW BEDFORD                      133 WILLIAM ST                                                                                     NEW BEDFORD            MA      02720
CITY OF NEW BEDFORD                      P O BOX 844551                                                                                     BOSTON                 MA      22844‐551
CITY OF NEW BEDFORD                      P.O. BOX 967                                                                                       NEW BEDFORD            MA      02741‐0967
CITY OF NEW BRITAIN                      27 WEST MAIN STREET                                                                                NEW BRITAIN            CT      06051
CITY OF NEW BRITAIN ‐ CCND               27 WEST MAIN STREET RM 201                                                                         NEW BRITAIN            CT      06051
CITY OF NEW BRITAIN ‐ TICKET OFFICE      27 WEST MAIN STREET RM 103                                                                         NEW BRITAIN            CT      06051
CITY OF NEW BRUNSWICK                    78 BAYARD STREET                       CITY HALL                                                   NEW BRUNSWICK          NJ      08901
CITY OF NEW CASTLE                       230 NORTH JEFFERSON STREET                                                                         NEW CASTLE             PA      16101
CITY OF NEW HAVEN                        165 CHURCH ST                                                                                      NEW HAVEN              CT      06510
CITY OF NEW HAVEN TREASURER              165 CHURCH STREET                                                                                  NEW HAVEN              CT      06510
CITY OF NEW HOPE                         4401 XYLON AVE. N                                                                                  NEW HOPE               MN      55428
CITY OF NEW HOPE                         5500 INTERNATIONAL PKWY                                                                            NEW HOPE               MN      55428
CITY OF NEW LONDON                       DEPARTMENT OF PUBLIC UTILITIES         PO BOX 4127                                                 WOBURN                 MA      01888‐4127
CITY OF NEW ORLEANS                      ATTN: CITY HALL                        1300 PERDIDO STREET, RM 1W40                                NEW ORLEANS            LA      70112
CITY OF NEW ORLEANS                      CODE ENFORCEMENT & HEARING BUREAU      1340 POYDRAS STREET                          SUITE 2100     NEW ORLEANS            LA      70112
CITY OF NEW PORT RICHEY                  5919 MAIN STREET                                                                                   NEW PORT RICHEY        FL      34652
CITY OF NEW SMYRNA BEACH                 210 SAMS AVE                                                                                       NEW SMYRNA BEACH       FL      32168
CITY OF NEW YORK                         280 BROADWAY, 7TH FLOOR                                                                            NEW YORK               NY      10007
CITY OF NEWARK                           220 SOUTH MAIN STREET                                                                              NEWARK                 DE      19711
CITY OF NEWARK                           920 BROAD ST                                                                                       NEWARK                 NJ      07102
CITY OF NEWARK                           PO BOX 13447                                                                                       PHILADELPHIA           PA      19101
CITY OF NEWARK NEW JERSEY                828 BROAD STREET                                                                                   NEWARK                 NJ      07102
CITY OF NEWARK WATER DEPT                920 BROAD ST RM 117                                                                                NEWARK                 NJ      07102
CITY OF NEWBURGH                         83 BROADWAY                                                                                        NEWBURGH               NY      12550
CITY OF NEWPORT                          998 MONMOUTH ST                                                                                    NEWPORT                KY      41071
CITY OF NEWPORT NEWS                     PO BOX 975                                                                                         NEWPORT NEWS           VA      23607‐0975
CITY OF NEWPORT OREGON                   169 SW COAST HWY                                                                                   NEWPORT                OR      97365
CITY OF NICEVILLE UT                     208 PARTIN DRIVE N                                                                                 NICEVILLE              FL      32578
CITY OF NIXON                            100 W. 3RD ST                                                                                      NIXON                  TX      78140
CITY OF NORFOLK TREASURER                810 UNION STREET                                                                                   NORFOLK                VA      23510
CITY OF NORMAN PARK                      PO BOX 197                                                                                         NORMAN PARK            GA      31771
CITY OF NORTH BEND                       PO BOX 896                                                                                         NORTH BEND             WA      98045
CITY OF NORTH CANTON                     145 N MAIN STREET                                                                                  NORTH CANTON           OH      44720
CITY OF NORTH LAS VEGAS                  2250 LAS VEGAS BLVD N STE 250                                                                      NORTH LAS VEGAS        VA      89030
CITY OF NORTH LAS VEGAS                  2250 LAS VEGAS BLVD NORTH              SUITE 300                                                   NORTH LAS VEGAS        NV      89030
CITY OF NORTH LAUDERDALE                 701 SW 71 AVENUE                                                                                   NORTH LAUDERDALE       FL      33068
CITY OF NORTH LAUDERDALE                 P O BOX 12546                                                                                      CAPE CORAL             FL      33915
CITY OF NORTH MIAMI                      776 NE 125TH ST                                                                                    NORTH MIAMI            FL      33161
CITY OF NORTH MIAMI BEACH                17011 NE 19TH AVE                                                                                  NORTH MIAMI BEACH      FL      33162
CITY OF NORTH MIAMI BEACH UT             17011 NE 19TH AVE                                                                                  NORTH MIAMI BEACH      FL      33162
CITY OF NORTH MIAMI LIEN                 776 NE 125TH ST                                                                                    NORTH MIAMI            FL      33161
CITY OF NORTH MIAMI WATER AND SEWER      17011 NE 19TH AVE                                                                                  NORTH MIAMI BEACH      FL      33162
CITY OF NORTH MYRTLE BEACH               1018 SECOND AVENUE SOUTH                                                                           NORTH MYRTLE BEACH     SC      29582
CITY OF NORTH PLAINS                     31360 NW COMMERCIAL ST.                                                                            NORTH PLAINS           OR      97133
CITY OF NORTH PORT                       4970 CITY HALL BOULEVARD                                                                           NORTH PORT             FL      34286
CITY OF NORTH PORT                       ATTENTION: PROPERTY STANDARDS          4970 CITY HALL BOULEVARD                                    NORTH PORT             FL      34286
CITY OF NORTH RICHLAND HILLS             7301 NORTHEAST LOOP 820                                                                            NORTH RICHLAND HILLS   TX      76180
CITY OF NORTH TONAWANDA                  CITY CLERK TREASURER                   216 PAYNE AVENUE                                            NORTH TONAWANDA        NY      14120
CITY OF NORTHAMPTON TAX COLLECTOR        212 MAIN ST.                           305                                                         NORTHAMPTON            MA      01060
CITY OF NORWALK                          125 EAST AVE                                                                                       NORWALK                CT      06851
CITY OF NORWICH                          100 BROADWAY, CITY HALL, ROOM 105                                                                  NORWICH                CT      06360‐4431




                                                                                                           Page 184 of 998
                                           19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           188 of 1004
Creditor Name                                 Address1                                   Address2                                       Address3                      City                 State   Zip        Country
CITY OF NORWICH DEPT OF PUBLIC UTILITIES      16 SOUTH GOLDEN STREET                                                                                                  NORWICH              CT      06360
CITY OF NOVI TREASURERS OFFICE                45175 W. TEN MILE ROAD                                                                                                  NOVI                 MI      48375
CITY OF OAK FOREST                            15440 S CENTRAL AVENUE                                                                                                  OAK FOREST           IL      60452
CITY OF OAK PARK                              14000 OAK PARK BLVD                                                                                                     OAK PARK             MI      48237
CITY OF OAK PARK                              43252 WOODWARD AVENUE                      SUITE 180                                                                    BLOOMFIELD HILLS     MI      48302
CITY OF OAK RIDGE NORTH                       OAK RIDGE NORTH PID‐COLL                   27424 ROBINSON ROAD                                                          OAK RIDGE NORTH      TX      77385
CITY OF OAKDALE                               280 N THIRD AVE                                                                                                         OAKDALE              CA      95361
CITY OF OAKLAND                               150 FRANK H OGAWA PLAZA                    SUITE 5342                                                                   OAKLAND              CA      94612
CITY OF OAKLAND                               250 FRANK H. OGAWA PLAZA                   2ND FLOOR CASHIER                                                            OAKLAND              CA      94612
CITY OF OAKLAND PARK                          3650 NE 12 AVENUE                                                                                                       OAKLAND PARK         FL      33334
CITY OF OAKLAND PARK                          DONALD J QUIER                             CODE ENFORCEMENT DIVISION                      5399 N. DIXIE HWY SUITE 3     OAKLAND PARK         FL      33334
CITY OF OAKLAND, CODE                         ENFORCEMENT ACCOUNTING                     250 FRANK H OGAWA                              SUITE2340                     OAKLAND              CA      94612‐2031
CITY OF OAKLAND/MANDATORY GARBAGE             150 FRANK H. OGAWA PLAZA, STE 5342                                                                                      OAKLAND              CA      94612‐2093
CITY OF OCALA                                 110 SE WATULA AVENUE                                                                                                    OCALA                FL      34417
CITY OF OCALA                                 110 SE WATULA AVENUE                                                                                                    OCALA                FL      34471
CITY OF OCALA                                 201 SE 3RD ST                                                                                                           OCALA                FL      34471
CITY OF OCEAN SHORES                          800 ANCHOR AVENUE NW                                                                                                    OCEAN SHORES         WA      98569
CITY OF OCEAN SHORES                          PO BOX 1539                                                                                                             OCEAN SHORES         WA      98569
CITY OF OCEAN SHORES                          PO BOX 909                                                                                                              OCEAN SHORES         WA      98569
CITY OF ODESSA                                411 W 8TH ST                                                                                                            ODESSA               TX      79761
CITY OF OKANOGAN                              120 3RD AVE. N                                                                                                          OKANOGAN             WA      98840
CITY OF OKANOGAN                              PO BOX 752                                                                                                              OKANOGAN             WA      98840
CITY OF OKEECHOBEE                            CODE ENFORCEMENT OFFICE                    55 SE 3RD AVENUE                                                             OKEECHOBEE           FL      34974
CITY OF OKEMAH                                OKEMAH UTILITIES AUTHORITY                 502 WEST BROADWAY                                                            OKEMAH               OK      74859
CITY OF OLYMPIA                               PO BOX 1967                                                                                                             OLYMPIA              WA      98507‐1967
CITY OF OMAHA                                 1819 FARNAM STREET                         ROOM H‐10 OMAHA/DOUGLAS CIVIC CENTER                                         OMAHA                NE      68183
CITY OF OMAK                                  2 N. ASH STREET                                                                                                         OMAK                 WA      98841
CITY OF ONTARIO                               208 WEST EMPORIA STREET                                                                                                 ONTARIO              CA      91762
CITY OF ONTARIO                               303 EAST B STREET                                                                                                       ONTARIO              CA      91764
CITY OF OPA‐LOCKA                             780 FISHERMAN STREET                       4TH FLOOR                                                                    OPA‐LOCKA            FL      33054
CITY OF OPA‐LOCKA/COLLECTIONS                 PO BOX 540371                                                                                                           OPA‐LOCKA            FL      33054
CITY OF ORANGE TOWNSHIP                       29 NORTH DAY STREET                                                                                                     ORANGE               NJ      07050
CITY OF OREGON CITY                           625 CENTER ST                                                                                                           OREGON CITY          OR      97045
CITY OF ORLANDO                               400 S ORANGE AVE                                                                                                        ORLANDO              FL      32802
CITY OF ORLANDO                               CASHIER                                    400 SOUTH ORANGE  AVENUE 1ST FLOOR             P. O. BOX 4990                ORLANDO              FL      32802
CITY OF ORMOND BEACH                          PO BOX 217                                                                                                              ORMOND BEACH         FL      32175
CITY OF ORMOND BEACH UTILITIES                22 S BEACH ST                                                                                                           ORMOND BEACH         FL      32174
CITY OF ORONO                                 2750 KELLEY PARKWAY PO BOX 66                                                                                           CRYSTAL BAY          MN      55323
CITY OF OSHKOSH                               215 CHURCH AVE                                                                                                          OSHKOSH              WI      54901
CITY OF OTHELLO                               500 E MAIN ST                                                                                                           OTHELLO              WA      99344
CITY OF OTSEGO                                117 E. ORLEANS                                                                                                          OSTEGO               MI      49078
CITY OF OXFORD                                107 COURTHOUSE SQUARE                                                                                                   OXFORD               MS      38655
CITY OF PALATKA                               201 N. 2ND STREET, ELIZABETH A. HEARN                                                                                   PALATKA              FL      32177
CITY OF PALM BAY                              120 MALABAR ROAD SE                                                                                                     PALM BAY             FL      32907
CITY OF PALM BAY                              DEPARTMENT OF FINANCE                      120 MALABAR RD SE                                                            PALM BAY             FL      32907
CITY OF PALM BAY UTILITIES                    120 MALABAR RD SE                                                                                                       PALM BAY             FL      32907
CITY OF PALM BEACH GARDENS                    10500 N MILITARY TRAIL                                                                                                  PALM BEACH GARDENS   FL      33410
CITY OF PALM BEACH GARDENS                    CODE ENFORCEMENT                           10500 NORTH MILITARY TRAIL                                                   PALM BEACH GARDENS   FL      33410
CITY OF PALM COAST                            160 CYPRESS POINT PARKWAY                  B 106                                                                        PALM COAST           FL      32164
CITY OF PALM COAST                            160 LAKE AVE                                                                                                            PALM COAST           FL      32164
CITY OF PALM COAST                            2 UTILITY DRIVE                                                                                                         PALM COAST           FL      32137
CITY OF PALM SPRINGS                          P.O.BOX 2743                                                                                                            PALM SPRINGS         CA      92263
CITY OF PALMDALE                              38300 NORTH SIERRA HIGHWAY                 SUITE D                                                                      PALMDALE             CA      93551
CITY OF PALOS HEIGHTS                         7607 W COLLEGE DR                                                                                                       PALOS HEIGHTS        IL      60463
CITY OF PALOS HILLS                           10335 SOUTH ROBERTS RD                                                                                                  PALOS HILLS          IL      60465
CITY OF PANAMA CITY                           PO BOX 1880                                                                                                             PANAMA CITY          FL      32402
CITY OF PANAMA CITY WATER DEPT                9 HARRISON AVE                                                                                                          PANAMA CITY BEACH    FL      32401
CITY OF PARIS TENNESSEE                       P. O. BOX 970                                                                                                           PARIS                TN      38242
CITY OF PARKERSBURG                           ONE GOVERNMENT SQUARE, P.O. BOX1627                                                                                     PARKERSBURG          WV      26102
CITY OF PASADENA                              1202 SOUTHMORE AVENUE                                                                                                   PASADENA             TX      77502
CITY OF PASADENA,TEXAS                        PO BOX 672                                                                                                              PASADENA             TX      77501
CITY OF PATERSON                              ATTN: LIEN DEPARTMENT                      155 MARKET STREET                                                            PATERSON             NJ      07505
CITY OF PAWTUCKET TAX COLLECTOR               137 ROOSEVELT AVENUE                                                                                                    PAWTUCKET            RI      02860
CITY OF PEABODY, OFFICE OF THE                COLLECTOR OF TAXES                         24 LOWELL STREET                                                             PEABODY              MA      01960
CITY OF PEARLAND                              3519 LIBERTY DRIVE                                                                                                      PEARLAND             TX      77581
CITY OF PEEKSKILL                             840 MAIN STREET                                                                                                         PEEKSKILL            NY      10566
CITY OF PEKIN                                 111 S CAPITOL STREET                                                                                                    PEKIN                IL      61554
CITY OF PELHAM                                PO BOX 1238                                                                                                             PELHAM               AL      35124
CITY OF PELHAM WATER WORKS                    PO BOX 1479                                                                                                             PELHAM               AL      35124‐1479
CITY OF PELHAM, ALABAMA                       PO BOX 1419                                                                                                             PELHAM               AL      35124




                                                                                                                      Page 185 of 998
                                        19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       189 of 1004
Creditor Name                              Address1                                  Address2                                      Address3                         City             State   Zip        Country
CITY OF PEMBROKE PINES                     10100 PINES BOULEVARD                                                                                                    PEMBROKE PINES   FL      33026
CITY OF PEMBROKE PINES UTILITY DEPT        13975 PEMBROKE RD                                                                                                        PEMBROKE PINES   FL      33027
CITY OF PENDLETON                          CITY FINANCE DEPARTMENT                   500 SW DORION AVE                                                              PENDLETON        OR      97801
CITY OF PENSACOLA                          222 WEST MAIN ST.                                                                                                        PENSACOLA        FL      32502
CITY OF PEORIA                             419 FULTON ROOM 100                       ATTN:  TREASURERS OFFICE                                                       PEORIA           IL      61602
CITY OF PEORIA                             8401 W MONROE STREET                                                                                                     PEORIA           AZ      85345
CITY OF PERTH AMBOY                        260 HIGH STREET                                                                                                          PERTH AMBOY      NJ      08861
CITY OF PETERSBURG FINANCE DEPARTMENT      103 W TABB STREET, CITY HALL ANNEX                                                                                       PETERSBURG       VA      23803
CITY OF PHILADELPHIA                       1450 JOHN F KENNEDY BLVD                                                                                                 PHILADELPHIA     PA      19407
CITY OF PHILADELPHIA                       DEPARTMENT OF FINANCE                     PO BOX 56318                                                                   PHILADELPHIA     PA      19130‐6318
CITY OF PHILADELPHIA                       DEPARTMENT OF REVENUE                     1401 JFK BOULEVARD                                                             PHILADELPHIA     PA      19102
CITY OF PHILADELPHIA                       LAW DEPT. WATER COLL UNIT, MUNICIPAL      SERV. BUILD., 5TH FL,                         1401 JOHN F. KENNEDY BLVD.       PHILADELPHIA     PA      19102
CITY OF PHILADELPHIA                       MUNICIPAL SERVICES BUILDING               1401 JOHN F KENNEDY BLVD                                                       PHILADELPHIA     PA      19102
CITY OF PHILADELPHIA                       PO BOX 8409                                                                                                              PHILADELPHIA     PA      19101
CITY OF PHILADELPHIA DEPT OF REVENUE       MUNICIPAL SERVICES BUILDING               ATTN TAXPAYER SERVICES                        1401 JFK BOULEVARD CONCOURSE     PHILADELPHIA     PA      19102
CITY OF PHILADELPHIA DEPT OF REVENUE       P.S.C. AGENCY RECEIVABLES                 1401 JFK BOULEVARD                                                             PHILADELPHIA     PA      19102‐1697
CITY OF PHILADELPHIA DEPT OF REVENUE       WATER REVENUE BUREAU                      PO BOX 41496                                                                   PHILADELPHIA     PA      19101‐1496
CITY OF PHILADELPHIA WATER                 REVENUE BUREAU                            1401 JOHN F KENNEDY BLVD FL 2 230                                              PHILADELPHIA     PA      19102
CITY OF PHILADELPHIA WATER REVENUE         C/O REVENUE COLLECTION BUREAU INC         5900‐02 TORRESDALE AVENUE                                                      PHILADELPHIA     PA      19135
CITY OF PHOENIX                            251 WEST WASHINGTON STREET                5TH FLOOR                                                                      PHOENIX          AZ      85003‐4161
CITY OF PHOENIX                            PO BOX 29115                                                                                                             PHOENIX          AZ      85038‐9115
CITY OF PHOENIX                            REVENUE COLLECTIONS                       251 W WASHINGTON ST 3RD FL                                                     PHOENIX          AZ      85003
CITY OF PICO RIVERA                        6615 PASSONS BOULEVARD                                                                                                   PICO RIVERA      CA      90660
CITY OF PIGGOTT                            194 WEST COURT                                                                                                           PIGGOTT          AR      72454
CITY OF PINELLAS PARK                      5141 78TH AVENUE                                                                                                         PINELLAS PARK    FL      33781
CITY OF PIQUA                              ROBIN E HUNGERFORD                        UTILITY BUSINESS OFFICE                       201 W WATER ST                   PIQUA            OH      45356
CITY OF PITTSBURGH                         200 CITY‐COUNTY BLDG                      414 GRANT ST                                                                   PITTSBURGH       PA      15219‐2476
CITY OF PITTSFIELD                         70 ALLEN STREET                                                                                                          PITTSFIELD       ME      01201
CITY OF PITTSFIELD                         P.O. BOX 981063                                                                                                          BOSTON           MA      02298‐1063
CITY OF PLACERVILLE                        3101 CENTER STREET                                                                                                       PLACERVILLE      CA      95667
CITY OF PLAINFIELD                         515 WATCHUNG AVE                                                                                                         PLAINFIELD       NJ      07061
CITY OF PLAINVIEW                          241 WEST BROADWAY                                                                                                        PLAINVIEW        MN      55964
CITY OF PLANO                              1520 AVENUE K                             SUITE 200                                                                      PLANO            TX      75074
CITY OF PLANT CITY                         PO BOX C                                                                                                                 PLANT CITY       FL      33564
CITY OF PLANTATION                         400 NW 73RD AVE                                                                                                          PLANTATION       FL      33317
CITY OF PLEASANTVILLE TAX OFFICE           18 N. 1ST STREET                                                                                                         PLEASANTVILLE    NJ      08232
CITY OF POLSON                             NORA WALTER                               106 1ST ST STREET EAST                                                         POLSON           MT      59860
CITY OF POMPANO BEACH                      100 W ATLANTIC BLVD                       PO BOX 1300                                                                    POMPANO BEACH    FL      33060
CITY OF POMPANO BEACH                      100 W ATLANTIC BLVD                       RM 119                                                                         POMPANO BEACH    FL      33060
CITY OF PORT ARTHUR, TEXAS                 444 4TH STREET                                                                                                           PORT ARTHUR      TX      77641
CITY OF PORT ORANGE                        1000 CITY CENTER CIRCLE                                                                                                  PORT ORANGE      FL      32129
CITY OF PORT ORCHARD                       216 PROSPECT ST.                                                                                                         PORT ORCHARD     WA      98366
CITY OF PORT ST LUCIE                      FINANCE DEPARTMENT BUILDING A             121 SW PORT ST LUCIE BLVD                                                      PORT ST LUCIE    FL      34984
CITY OF PORT ST LUCIE                      PO BOX 8987                                                                                                              PORT ST LUCIE    FL      64985‐8987
CITY OF PORT ST. JOE                       305 CECIL G. COSTRIN SR. BLVD                                                                                            PORT ST. JOE     FL      32456
CITY OF PORT ST. LUCIE                     121 S.W. PORT ST. LUCIE BLVD.             ATTN: CODE LIEN DEPARTMENT                                                     PORT ST. LUCIE   FL      34894
CITY OF PORT TOWNSEND                      FINANCE DEPARTMENT ‐ UTILITY BILLING      250 MADISON ST                                                                 PORT TOWNSEND    WA      98368
CITY OF PORTAGE TREASURY                   7900 SOUTH WESTNEDGE AVENUE                                                                                              PORTAGE          MI      49002
CITY OF PORTERVILLE                        291 N MAIN ST                                                                                                            PORTERVILLE      CA      93257
CITY OF PORTLAND                           111 SW COLUMBIA ST.                       SUITE 600                                                                      PORTLAND         OR      97201
CITY OF PORTLAND                           1120 SW 5TH AVE                           1ST FLOOR                                                                      PORTLAND         OR      97206
CITY OF PORTLAND                           1120 SW 5TH AVE. ROOM 1250                                                                                               PORTLAND         OR      97204
CITY OF PORTLAND                           1900 BILLY G. WEBB DRIVE                                                                                                 PORTLAND         TX      78374
CITY OF PORTLAND                           PO BOX 4216                                                                                                              PORTLAND         OR      97208
CITY OF PORTLAND                           PO BOX 544                                                                                                               PORTLAND         ME      41112
CITY OF PORTLAND REVENUE BUREAU            111 SW COLUMBIA ST STE 600                                                                                               PORTLAND         OR      97201
CITY OF PORTLAND UTILITIES                 PO BOX 3553                                                                                                              PORTLAND         ME      04104
CITY OF PORTSMOUTH                         801 CRAWFORD STREET                                                                                                      PORTSMOUTH       VA      23704
CITY OF PORTSMOUTH                         WATER/SEWER DEPT                          21 JUNCKINS AVE                                                                PORTSMOUTH       NH      03801
CITY OF PORTSMOUTH TREASURER               801 CRAWFORD STREET                                                                                                      PORTSMOUTH       VA      23704
CITY OF POUGHKEEPSIE                       62 CIVIC CENTER PLAZA                                                                                                    POUGHKEEPSIE     NY      12601
CITY OF POWELL                             270 NORTH CLARK                                                                                                          POWELL           WY      82435
CITY OF POWERS                             275 FIR STREET                            PO BOX 250                                                                     POWERS           OR      97466‐0250
CITY OF PRESCOTT                           CITY OF PRESCOTT FINANCE                  PO BOX 2059                                                                    PRESCOTT         AZ      86302
CITY OF PRESQUE ISLE                       12 SECOND ST                                                                                                             PRESQUE ISLE     ME      04769‐2459
CITY OF PRINEVILLE                         387 NE 3RD ST.                                                                                                           PRINEVILLE       OR      97754
CITY OF PROPERTY MANAGEMENT                4645 EAST COTTON GIN LOOP                                                                                                PHOENIX          AZ      85040
CITY OF PROVIDENCE TAX COLLECTOR           PROVIDENCE CITY HALL                      25 DORRANCE STREET                                                             PROVIDENCE       RI      02903
CITY OF PULLMAN                            325 SE PARADISE ST.                                                                                                      PULLMAN          WA      99163
CITY OF PUNTA GORDA                        326 W MARION AVENUE                                                                                                      PUNTA GORDA      FL      33983




                                                                                                                 Page 186 of 998
                                         19-10412-jlg           Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    190 of 1004
Creditor Name                               Address1                              Address2                                      Address3              City             State   Zip        Country
CITY OF PUYALLUP                            ATTN: UTILITIES DIVISION              333 SOUTH MERIDIAN                                                  PUYALLYP         WA      98371
CITY OF QUINCY                              1305 HANDCOCK ST.                                                                                         QUINCY           MA      02169
CITY OF QUINCY                              404 WEST JEFFERSON ST                 CUSTOMER SERVICE DEPARTMENT                                         QUINCY           FL      32351
CITY OF RAHWAY                              PO BOX 28325                                                                                              NEWARK           NJ      07101‐3140
CITY OF RANCHO MIRAGE                       69825 HIGHWAY 111                     CODE COMPLIANCE DIVISION                                            RANCHO MIRAGE    CA      92270
CITY OF RATHDRUM                            8047‐1 W MAIN ST                                                                                          RATHDRUM         ID      83858
CITY OF RAYMOND                             110 COURTYARD SQUARE                                                                                      RAYMOND          MS      39154
CITY OF RENO                                1 EAST 1ST ST 2ND FL                                                                                      RENO             NV      89505
CITY OF RENO ‐ SOMERSETT                    CITY OF RENO                          FILE 749439                                                         LOS ANGELES      CA      90074
CITY OF RENO 2007 DIST                      CITY OF RENO                          FILE 749439                                                         LOS ANGELES      CA      90074
CITY OF RENO 2009 DIST                      CITY OF RENO                          FILE 749439                                                         LOS ANGELES      CA      90074
CITY OF RENO 2011 DIST                      CITY OF RENO                          FILE 749439                                                         LOS ANGELES      CA      90074
CITY OF RENO 2013 DIST                      CITY OF RENO                          FILE 749439                                                         LOS ANGELES      CA      90074
CITY OF RENO, NV                            1 EAST FIRST STREET                   P.O. BOX 1990                                                       RENO             NV      89505‐1900
CITY OF RENTON                              1055 SOUTH GRADY WAY                                                                                      RENTON           WA      98057
CITY OF RENVILLE                            221 NORTH MAIN ST                                                                                         RENVILLE         MN      56284
CITY OF REVERE, WATER & SEWER DIVISION      281 BROADWAY                                                                                              REVERE           MA      02151
CITY OF RIALTO                              150 S PALM AVENUE                                                                                         RIALTO           CA      92376
CITY OF RICE LAKE TREAS                     30 E EAU CLAIRE ST                                                                                        RICE LAKE        WI      54868
CITY OF RICHARDSON                          411 W ARAPAHO ROAD                                                                                        RICHARDSON       TX      75080
CITY OF RICHARDSON                          P .O.BOX 831907                                                                                           RICHARDSON       TX      75083‐1907
CITY OF RICHLAND                            505 SWIFT BOULEVARD                                                                                       RICHLAND         WA      99352
CITY OF RICHLAND HILLS                      3200 DIANA DRIVE                                                                                          RICHLAND HILLS   TX      76118
CITY OF RICHMOND                            109 E CENTRAL                                                                                             RICHMOND         KS      66080
CITY OF RICHMOND                            900 E BROAD STREET                                                                                        RICHMOND         VA      23219
CITY OF RICHMOND                            C/O FINANCE DEPARTMENT                450 CIVIC CENTER PLAZA                                              RICHMOND         CA      94804
CITY OF RICHMOND                            RICHMOND POLICE DEPT                  ATTN: CODE ENFORCEMENT UNIT                   1701 REGATTA BLVD     RICHMOND         CA      94804
CITY OF RICHMOND DPU‐STORM WATER            730 E BROAD STREET                    5TH FLOOR                                                           RICHMOND         VA      23219
CITY OF RICHMOND VIRGINIA                   DIVISION OF COLLECTIONS               PO BOX 26505                                                        RICHMOND         VA      23261
CITY OF RIDGELAND                           PO BOX 217                                                                                                RIDGELAND        MS      39158
CITY OF RIGBY                               158 WEST FREMONT                                                                                          RIGBY            ID      83442
CITY OF RIO DELL                            675 WILDWOOD AVE                                                                                          RIO DELL         CA      95562
CITY OF RIVER ROUGE WATER                   10600 W. JEFFERSON ST.                                                                                    RIVER ROUGE      MI      48218
CITY OF RIVERA BEACH                        600 W BLUE HERON BLVD.                                                                                    RIVERA BEACH     FL      33404
CITY OF RIVERSIDE                           3900 MAIN ST                                                                                              RIVERSIDE        CA      92522
CITY OF RIVERSIDE CODE ENFORCEMENT          C/O CITATION PROCESSING CENTER        P O BOX 7275                                                        NEWPORT BEACH    CA      92658‐7275
CITY OF RIVIERA BEACH                       600 W. BLUE HERON BLVD                                                                                    RIVIERA BEACH    FL      33404
CITY OF RIVIERA BEACH                       P O BOX 628320                                                                                            ORLANDO          FL      32862
CITY OF RIVIERA BEACH UT SU                 PO BOX 9757                                                                                               RIVIERA BEACH    FL      33419
CITY OF ROBINSDALE                          4100 LAKEVIEW AVE                                                                                         ROBBINSDALE      MN      55422
CITY OF ROCHESTER                           P O BOX 981096                                                                                            BOSTON           MA      22981‐096
CITY OF ROCHESTER                           PO BOX 14270                                                                                              ROCHESTER        NY      14614
CITY OF ROCHESTER NEW YORK                  30 CHURCH STREET                                                                                          ROCHESTER        NY      14614
CITY OF ROCHESTER TAX COLLECTOR             19 WAKEFIELD ST                                                                                           ROCHESTER        NH      03867
CITY OF ROCK HILL                           PO BOX 63039                                                                                              CHARLOTTE        NC      28263
CITY OF ROCK ISLAND                         1528 THIRD AVENUE                                                                                         ROCK ISLAND      IL      61201
CITY OF ROCKFORD                            425 E STATE STREET 1ST FLOOR          CODE ENFORCEMENT DIVISION                                           ROCKFORD         IL      61104
CITY OF ROCKFORD ILLINOIS                   SUSAN KIRBY                           425 EAST STATE STREET                                               ROCKFORD         IL      61104
CITY OF ROCKPORT                            622 E. MARKET ST.                                                                                         ROCKPORT         TX      78382
CITY OF ROCKVILLE                           111 MARYLAND AVENUE                                                                                       ROCKVILLE        MD      20850
CITY OF ROCKY RIVER                         21012 HILLIARD BOULEVARD                                                                                  ROCKY RIVER      OH      44116
CITY OF ROGERS CITY                         193 E. MICHIGAN AVE                                                                                       ROGERS CITY      MI      49779
CITY OF ROGUE RIVER                         133 BROADWAY                          PO BOX 1137                                                         ROGUE RIVER      OR      97537
CITY OF ROOSEVELT PARK                      900 OAKRIDGE RD                                                                                           ROOSEVELT PARK   MI      49441
CITY OF ROSENBURG                           2110 4TH ST                                                                                               ROSENBERG        TX      77471‐0032
CITY OF ROSEVILLE                           2660 CIVIC CENTER DR.                                                                                     ROSEVILLE        MN      55113
CITY OF ROSEVILLE                           29777 GRATIOT AVE                                                                                         ROSEVILLE        MI      48066
CITY OF ROSLYN                              201 S 1ST STREET                      PO BOX 451                                                          ROSLYN           WA      98941
CITY OF ROYAL OAK                           P.O. BOX 64                                                                                               ROYAL OAK        MI      48068
CITY OF RUTLAND TREASURER OFFICE            PO BOX 969                                                                                                RUTLAND          VT      05702
CITY OF SACRAMENTO                          915 I STREET                          4TH FLOOR                                                           SACRAMENTO       CA      95814‐2696
CITY OF SACRAMENTO                          COMMUNITY DEVELOPMENT DEPARTMENT      300 RICHARDS BLVD 3RD FLOOR                                         SACRAMENTO       CA      95811
CITY OF SACRAMENTO                          PO BOX 2770                                                                                               SACRAMENTO       CA      95812‐2770
CITY OF SACRAMENTO DEPT. OF UTILITIES       1395 35TH AVENUE                                                                                          SACRAMENTO       CA      95822
CITY OF SACRAMENTO REVENUE DIVISION         915 I STREET ROOM 1214                                                                                    SACRAMENTO       CA      95814
CITY OF SAFETY HARBOR                       750 MAIN ST                                                                                               SAFETY HARBOR    FL      34695
CITY OF SAGINAW                             ATTN: LISA NEWSOM                     P.O. BOX 79070                                                      SAGINAW          TX      76179
CITY OF SAGINAW ‐ CODE ENFORCEMENT          PO DRAWER 79070                                                                                           SAGINAW          TX      76179
CITY OF SAGINAW WATER                       1315 S WASHINGTON AVE                 CITY HALL, 1ST FLOOR                                                SAGINAW          MI      48601
CITY OF SAINT CLOUD                         PO BOX 1501                                                                                               SAINT CLOUD      MN      56302




                                                                                                              Page 187 of 998
                                         19-10412-jlg              Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            191 of 1004
Creditor Name                               Address1                                      Address2                                     Address3             City               State   Zip        Country
CITY OF SAINT LOUIS                         108 WEST SAGINAW STREET                                                                                         SAINT LOUIS        MI      48880‐1529
CITY OF SAINT PAUL                          15 WEST KELLOGG BLVD                          STE 700                                                           SAINT PAUL         MN      55102
CITY OF SAINT PAUL                          25 W. 4TH ST.                                 ROOM 1000                                                         ST. PAUL           MN      55102
CITY OF SALEM                               1900 WATERFORD DRIVE                                                                                            VERO BEACH         FL      32966
CITY OF SALISBURY                           125 N. DIVISION ST ROOM 103                                                                                     SALISBURY          MD      21801
CITY OF SAMSON                              104 EAST MAIN STREET                                                                                            SAMSON             AL      36477
CITY OF SAN ANGELO, TEXAS                   72 WEST COLLEGE AVE                                                                                             SAN ANGELO         TX      76903
CITY OF SAN ANTONIO                         111 SOLEDAD                                   4TH FLOOR                                                         SAN ANTONIO        TX      78205
CITY OF SAN ANTONIO                         111 SOLEDAD STREET                            SUITE 100                                                         SAN ANTONIO        TX      78205
CITY OF SAN ANTONIO FIN DEPT COLL D         PO BOX 839975                                                                                                   SAN ANTONIO        TX      78283‐3975
CITY OF SAN BERNARDINO                      300 N D ST.                                   6TH FLOOR                                                         SAN BERNARDINO     CA      92418
CITY OF SAN BERNARDINO                      300 NORTH "D" STREET                          3RD FLOOR                                                         SAN BERNARDINO     CA      92418
CITY OF SAN BERNARDINO                      CODE ENFORCEMENT DIVISION                     710 N. D STREET                                                   SAN BERNARDINO     CA      92401
CITY OF SAN BERNARDINO                      PO BOX 710                                                                                                      SAN BERNARDINO     CA      92418
CITY OF SAN DIEGO                           PO BOX 129003                                                                                                   SAN DIEGO          CA      92112
CITY OF SAN DIEGO                           RENTAL UNIT BUSINESS TAX PROGRAM              P.O. BOX 129003                                                   SAN DIEGO          CA      92112‐9003
CITY OF SAN DIEGO UTILITIES                 525 SOUTH STREET                                                                                                SAN DIEGO          CA      92101
CITY OF SAN JACINTO                         ATTN FINANCE DEPARTMENT ‐ DEBBIE VICKERY      595 S. SAN JACINTO AVE                                            SAN JACINTO        CA      92583
CITY OF SANDY                               39250 PIONEER BOULEVARD                                                                                         SANDY              OR      97055
CITY OF SANFORD                             COMMUNITY IMPROVEMENT                         300 N PARK AVENUE                                                 SANFORD            FL      32772
CITY OF SANFORD                             PO BOX 1788                                                                                                     SANFORD            FL      32772‐1788
CITY OF SANFORD COMMUNITY IMPROVEMENT       300 N. PARK AVENUE                                                                                              SANFORD            FL      32771
CITY OF SANTA FE                            801 W SAN MATEO                                                                                                 SANTA FE           NM      87505
CITY OF SANTA FE                            UTILITY CUSTOMER SERVICE                      P.O. BOX 909                                                      SANTA FE           NM      87504‐0909
CITY OF SARASOTA                            ATTN CODE COMPLIANCE                          1565 1ST STREET ANNEX 2ND FLOOR                                   SARASOTA           FL      34236
CITY OF SARASOTA                            ATTN: CODE DEPARTMENT                         1565 FIRST STREET, ROOM 205                                       SARASOTA           FL      34236
CITY OF SARATOGA SPRINGS                    474 BROADWAY                                                                                                    SARATOGA SPRINGS   NY      12866
CITY OF SCANTON                             340 N WASHINGTON AVE                                                                                            SCRANTON           PA      18503
CITY OF SCHENECTADY                         105 JAY STREET                                                                                                  SCHENECTADY        NY      12305
CITY OF SCHENECTADY                         PO BOX 947                                                                                                      SCHENECTADY        NY      12301
CITY OF SCOTSDALE                           CODE ENFORCEMENT                              7447 E INDIAN SCHOOL ROAD, SUITE 210                              SCOTTSDALE         AZ      85251
CITY OF SCRANTON TREASURER                  340 NORTH WASHINGTON AVENUE                                                                                     SCRANTON           PA      18503
CITY OF SEARCY                              300 W. ARCH                                                                                                     SEARCY             AR      72143
CITY OF SEASIDE                             989 BROADWAY ST.                                                                                                SEASIDE            OR      97138
CITY OF SEATTLE                             PO BOX 34016                                                                                                    SEATTLE            WA      98124‐1017
CITY OF SEDONA                              102 ROADRUNNER DRIVE                                                                                            SEDONA             AZ      86336
CITY OF SEGUIN                              PO BOX 591                                                                                                      SEGUIN             TX      78156
CITY OF SELAH                               115 W NACHES AVENUE                                                                                             SELAH              WA      98942
CITY OF SENATH                              P.O. BOX 609                                                                                                    SENATH             MO      63876
CITY OF SEQUIM                              CITY GOVERNMENT                               152 W. CEDAR STREET                                               SEQUIM             WA      98382‐3317
CITY OF SEYMOUR                             123 W MARKET ST., PO BOX 247                                                                                    SEYMOUR            MO      65746
CITY OF SHAKER HEIGHTS                      15600 CHARGIN BLVD                                                                                              SHAKER HEIGHTS     OH      44120
CITY OF SHAKER HEIGHTS                      3400 LEE ROAD                                                                                                   SHAKER HEIGHTS     OH      44120
CITY OF SHEFFIELD LAKE                      4750 RICHELIEU AVENUE                                                                                           SHEFFIELD LAKE     OH      44054
CITY OF SHELBYVILLE                         44 W. WASHINGTON ST.                                                                                            SHELBYVILLE        IN      46176
CITY OF SHELLEY                             101 S EMERSON                                                                                                   SHELLEY            ID      83274
CITY OF SHELLMAN                            51 PARK AVE                                                                                                     SHELLMAN           GA      39886‐0060
CITY OF SHELTON                             54 HILL STREET                                                                                                  SHELTON            CT      06484
CITY OF SHENANDOAH                          29955 IH 45                                                                                                     SHENANDOAH         TX      77381
CITY OF SHERIDAN                            120 SW MILL ST.                                                                                                 SHERIDAN           OR      97378
CITY OF SHOW LOW ‐ SLID                     CITY OF SHOW LOW WATER D                      180 N 9TH ST, SUITE B                                             SHOW LOW           AZ      85901
CITY OF SHREVEPORT                          505 TRAVIS SUITE 120                                                                                            SHREVEPORT         LA      71101
CITY OF SHREVEPORT ‐ AV TAX                 PO BOX 30040                                                                                                    SHREVEPORT         LA      71130
CITY OF SOMERS POINT                        1 WEST NEW JERSEY AVENUE                                                                                        SOMERS POINT       NJ      08244
CITY OF SOMERSWORTH                         ONE GOVERNMENT WAY                                                                                              SOMERSWORTH        NH      03878
CITY OF SOUTH CHARLESTON                    PO BOX 8597                                                                                                     S CHARLESTON       WV      25303
CITY OF SOUTH DAYTONA                       1672 S RIDGEWOOD AVE                                                                                            SOUTH DAYTONA      FL      32119
CITY OF SOUTH DAYTONA                       DEPT OF FINANCE, ATTN: CHRISTINE EDGIL        P.O. BOX 214960                                                   SOUTH DAYTONA      FL      32121
CITY OF SOUTH DAYTONA UTILITIES             301 S RIDGEWOOD AVE 176                                                                                         DAYTONA BEACH      FL      32114
CITY OF SOUTH HAVEN                         539 PHOENIX STREET                                                                                              SOUTH HAVEN        MI      49090
CITY OF SOUTHFIELD                          25501 CLARA LANE                                                                                                SOUTHFIELD         MI      48034
CITY OF SOUTHFIELD                          TREASURER                                     2600 EVERGREEN ROAD                                               SOUTHFIELD         MI      48037
CITY OF SOUTHFIELD TREASURER                1200 NORTH TELEGRAPH ROAD                                                                                       PONTIAC            MI      48341
CITY OF SOUTHFIELD WATER & SEWER DEPT.      PO BOX 33835                                                                                                    DETROIT            MI      48232
CITY OF SPARKS                              431 PRATER WAY                                                                                                  SPARKS             NV      89431
CITY OF SPOKANE                             808 W SPOKANE FALLS BLVD                                                                                        SPOKANE            WA      99201
CITY OF SPRINGFIELD                         36 COURT ST                                                                                                     SPRINGFIELD        MA      01103
CITY OF SPRINGFIELD                         FINANCE DEPARTMENT                            840 BOONVILLE                                                     SPRINGFIELD        MO      65802
CITY OF SPRINGFIELD                         P.O. BOX 788                                  405 NORTH MAIN STREET                                             SPRINGFIELD        TN      37172
CITY OF SPRINGFIELD CODE ENFORCEMENT        PRO SE                                        SIMPSON ASHFORD                              54 KAMUDA STREET     INDIAN ORCHARD     MA      01151




                                                                                                                     Page 188 of 998
                                       19-10412-jlg               Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      192 of 1004
Creditor Name                             Address1                                  Address2                                     Address3                       City                State   Zip        Country
CITY OF SPRINGFIELD UTILITIES             76 EAST HIGH STREET                       FIRST FLOOR                                                                 SPRINGFIELD         OH      45502
CITY OF SPRINGFIELD, OHIO                 76 EAST HIGH STREET                       FIRST FLOOR                                                                 SPRINGFIELD         OH      45502
CITY OF SPRINGTOWN                        PO BOX 444                                                                                                            SPRINGTOWN          TX      76082
CITY OF ST AUGUSTINE UTILITY DEPT         PO BOX 3006                                                                                                           ST AUGUSTINE        FL      32085
CITY OF ST CLOUD                          400 2ND ST SOUTH                                                                                                      ST CLOUD            MN      56301
CITY OF ST CLOUD                          ATTN: CITY CLERK                          1300 NINTH STREET                                                           ST. CLOUD           FL      34769
CITY OF ST CLOUD UT                       1300 9TH ST                               BUILDING A                                                                  ST CLOUD            FL      34769
CITY OF ST GEORGE UTILITIES               PO BOX 1750                                                                                                           SAINT GEORGE        UT      84771
CITY OF ST LOUIS WATER DIVISION           1640 S KINGSHIGHWAY BLVD                                                                                              ST. LOUIS           MO      63110
CITY OF ST MARIES                         602 COLLEGE AVENUE                                                                                                    SAINT MARIES        ID      83861
CITY OF ST PAUL                           1000 CITY HALL ANNEX                      25 WEST FOURTH STREET                                                       ST. PAUL            MN      55102‐1660
CITY OF ST PETERSBURG                     PO BOX 2842                                                                                                           ST PETERSBURG       FL      33731
CITY OF ST PETERSBURG UTILITIES           175 5TH STREET NORTH                                                                                                  ST PETERSBURG       FL      33701
CITY OF ST. ANN                           10405 ST. CHARLES ROCK ROAD                                                                                           ST. ANN             MO      63074
CITY OF ST. ANTHONY                       420 N. BRIDGE ST., SUITE A                                                                                            ST. ANTHONY         ID      83445
CITY OF ST. AUGUSTINE                     75 KING STREET                                                                                                        ST AUGUSTINE        FL      32084
CITY OF ST. CLAIR SHORES                  27600 JEFFERSON CIRCLE DRIVE                                                                                          ST. CLAIRS SHORES   MI      48081
CITY OF ST. GEORGE                        174 EAST 200 NORTH                                                                                                    ST. GEORGE          UT      84770
CITY OF ST. JOSEPH                        1100 FREDERICK AVENUE                     ROOM 106                                                                    ST. JOSEPH          MO      64501
CITY OF ST. LOUIS                         1415 NORTH 13TH STREET                                                                                                ST. LOUIS           MO      63106
CITY OF ST. LOUIS                         DEPARTMENT OF FORESTRY                    ROOM 212 CITY HALL                                                          ST. LOUIS           MO      63103
CITY OF ST. LOUIS PARK                    5005 MINNETONKA BLVD.                                                                                                 ST. LOUIS PARK      MN      55416
CITY OF ST. PETERSBURG                    325 CENTRAL AVE                                                                                                       ST. PETERSBURG      FL      33701
CITY OF ST. PETERSBURG                    P.O. BOX 33034                                                                                                        MIAMI               FL      33034‐8034
CITY OF ST. PETERSBURG FL                 JENNIFER MILLET ‐ COLLECTION OFFICER      P. O. BOX 2842                                                              ST. PETERSBURG      FL      33731
CITY OF ST. PETERSBURG FLORIDA            175 5TH STREET NORTH                                                                                                  PETERSBURG          FL      33701
CITY OF ST. PETERSBURG UTILITIES          325 CENTRAL AVENUE                                                                                                    ST. PETERSBURG      FL      33701
CITY OF ST. PETERSBURG UTILITIES          325 CENTRAL AVENUE                                                                                                    ST. PETERSBURG      FL      33731
CITY OF ST. PETERSBURG WATER              P. O. BOX 33037                                                                                                       ST. PETERSBURG      FL      33733
CITY OF STAMFORD                          111 HARBOR VIEW AVE                                                                                                   STAMFORD            CT      06902
CITY OF STAMFORD TAX COLLECTOR            STAMFORD GOVERNMENT CENTER                888 WASHINGTON BLVD 6TH FLOOR                                               STAMFORD            CT      06901
CITY OF STAYTON                           362 N THIRD AVE                                                                                                       STAYTON             OR      97383
CITY OF STERLING                          421 NORTH 4TH STREET                      PO BOX 4000                                                                 STERLING            CO      80751‐0400
CITY OF STERLING HEIGHTS                  40555 UTICA ROAD                          PO BOX 8009                                                                 STERLING HEIGHTS    MI      48311
CITY OF STEUBENVILLE                      115 SOUTH THIRD STREET                                                                                                STEUBENVILLE        OH      43952
CITY OF STILLWATER                        216 4TH ST NORTH                                                                                                      STILLWATER          MN      55082
CITY OF STOCKDALE                         P.O. BOX 446                                                                                                          STOCKDALE           TX      78160
CITY OF STOCKTON POLICE DEPT              NEIGHBORHOOD SERVICES                     22 E WEBER AVE  RM 350                                                      STOCKTON            CA      95202
CITY OF STOW                              3760 DARROW RD                                                                                                        STOW                OH      44224
CITY OF STREETSBORO                       FINANCE WATER BILLING DEPTARTMENT         9184 STATE ROUTE 43                                                         STREETSBORO         OH      44241
CITY OF STRONGSVILLE                      16099 FOLTZ PARKWAY                                                                                                   STRONGSVILLE        OH      44149‐5598
CITY OF STUART                            121 SW FLAGLER AVENUE                                                                                                 STUART              FL      34994
CITY OF STUART                            ATTN: CODE ENFORCEMENT DIVISION           830 SE MARTIN LUTHUR KING JR. BLVD                                          STUART              FL      33994
CITY OF SUGAR CREEK                       103 S. STERLING                                                                                                       SUGAR CREEK         MO      64054
CITY OF SULLIVAN                          210 WEST WASHINGTON                                                                                                   SULLIVAN            MO      63080
CITY OF SUNRISE                           1607 NW 136TH AVENUE                      BUILDING B                                                                  SUNRISE             FL      33323
CITY OF SUNRISE                           P.O. BOX 31432                                                                                                        TAMPA               FL      33631‐3432
CITY OF SUNRISE                           PUBLIC SERVICES                           10770 W OAKLAND PARK BVD                                                    SUNRISE             FL      33351
CITY OF SUNRISE PUBLIC SERVICE            10770 W OAKLAND PARK BLVD                                                                                             SUNRISE             FL      33351‐6899
CITY OF SUTTON                            107 W GROVE ST. PO BOX 430                                                                                            SUTTON              NE      68979
CITY OF SWAINSBORO                        PO BOX 600                                                                                                            SWAINSBORO          GA      30401
CITY OF SWEET HOME                        1140 12TH AVE                                                                                                         SWEET HOME          OR      97386
CITY OF SYRACUSE DEPARTMENT OF WATER      PO BOX 5268                                                                                                           BINGHAMPTON         NY      13902‐5268
CITY OF TACOMA                            3628 SOUTH 35TH ST                                                                                                    TACOMA              WA      98409
CITY OF TACOMA                            FINANCE DEPARTMENT                        TAX & LICENSE DIVISION                       733 MARKET STREET, ROOM 21     TACOMA              WA      98402‐3770
CITY OF TACOMA                            P.O. BOX 11007                                                                                                        TACOMA              WA      98411
CITY OF TACOMA TAX & LICENSE              DIVISION                                  733 MARKET ST 21                                                            TACOMA              WA      98402
CITY OF TACOMA WASHINGTON                 747 MARKET ST                             SUITE 132                                                                   TACOMA              WA      98402
CITY OF TAFT                              209 EAST KERN STREET                                                                                                  TAFT                CA      93268
CITY OF TALLAHASSEE                       300 S ADAMS ST                                                                                                        TALLAHASSEE         FL      32301
CITY OF TALLAHASSEE                       435 N. MACOMB ST.                         RELAY BOX                                                                   TALLAHASSEE         FL      32301
CITY OF TAMARAC                           7525 NW 88 AVE                                                                                                        TAMARAC             FL      33321
CITY OF TAMARAC                           BUILDING DEPARTMENT                       6011 NOB HILL ROAD 1ST FLOOR                                                TARARAC             FL      33321
CITY OF TAMPA                             306 E. JACKSON STREET                                                                                                 TAMPA               FL      33602
CITY OF TAMPA UT                          315 E KENNEDY BLVD                        1ST FLOOR                                                                   TAMPA               FL      33630
CITY OF TAMPA UTILITIES                   2105 N. NEBRASKA AVENUE                                                                                               TAMPA               FL      33630
CITY OF TAMPA UTILITIES                   P.O. BOX 30191                                                                                                        TAMPA               FL      33630‐3191
CITY OF TARPON SPRINGS                    PO BOX 5004                                                                                                           TARPON SPRINGS      FL      34688
CITY OF TAUNTON                           141 OAK ST.                                                                                                           TAUNTON             MA      02780
CITY OF TAVARES                           PO BOX 1068                                                                                                           TAVARES             FL      32778




                                                                                                               Page 189 of 998
                                          19-10412-jlg                Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       193 of 1004
Creditor Name                                Address1                                Address2                                      Address3     City                     State   Zip        Country
CITY OF TAYLOR                               23555 GODDARD                                                                                      TAYLOR                   MI      48180
CITY OF TAYLOR WATER DEPARTMENT              P.O. BOX 298                                                                                       TAYLOR                   MI      48180
CITY OF TEMPLE                               401 NORTH 3RD STREET                                                                               TEMPLE                   TX      76501
CITY OF TEMPLE                               PO BOX 878                                                                                         TEMPLE                   TX      76503
CITY OF TERRELL ‐ MUNICIPAL DEV DEPT         201 EAST NAST ST.                       P.O. BOX 310                                               TERRELL                  TX      75160
CITY OF THE DALLES                           313 COURT ST                                                                                       THE DALLES               OR      97058
CITY OF THOMASTON                            PO BOX 672                                                                                         THOMASTON                GA      30286
CITY OF THOMASVILLE TAX COLLECTOR            111 VICTORIA PLACE                                                                                 THOMASVILLE              GA      31799
CITY OF THORNTON                             9500 CIVIC CENTER DRIVE                                                                            THORNTON                 CO      80229
CITY OF THOUSAND OAKS                        2100 THOUSAND OAKS BLVD.                                                                           THOUSAND OAKS            CA      91362
CITY OF THREE RIVERS                         333 WEST MICHIGAN AVE                                                                              THREE RIVERS             MI      49093
CITY OF TITUSVILLE                           555 SOUTH WASHINGTON AVENUE                                                                        TITUSVILLE               FL      32796
CITY OF TOLEDO DEPT OF PUBLIC UTILITIES      OHIO BUILDING                           420 MADISON AVE SUITE 100                                  TOLEDO                   OH      43604
CITY OF TOMBALL                              401 MARKET STREET                                                                                  TOMBALL                  TX      77375
CITY OF TORRINGTON                           140 MAIN STREET RM 134                                                                             TORRINGTON               CT      06790
CITY OF TRENTON                              319 EAST STATE STREET                                                                              TRENTON                  NJ      08602
CITY OF TRIPP                                101 W 1ST STREET                                                                                   TRIPP                    SD      57376
CITY OF TROTWOOD                             3035 OLIVE ROAD                                                                                    TROTWOOD                 OH      45426
CITY OF TROY                                 500 W BIG BEAVER                                                                                   TROY                     MI      48084
CITY OF TUCSON                               255 W ALAMEDA                           CITY HALL, 1ST FLOOR                                       TUCSON                   AZ      85701
CITY OF TUCSON                               CITY OF TUCSON                          PO BOX 27210 ATTN FINANC                                   TUCSON                   AZ      85726
CITY OF TUCSON                               PO BOX 27450                                                                                       TUCSON                   AZ      85726‐7450
CITY OF TUCSON                               PO BOX 28804                                                                                       TUCSON                   AZ      85726‐8804
CITY OF TUKWILA                              6200 SOUTHCENTER BLVD.                                                                             TUKWILA                  WA      98188
CITY OF TULARE                               414 E. KERN AVENUE                                                                                 TULARE                   CA      93274
CITY OF TULSA                                175 E 2ND ST.                                                                                      TULSA                    OK      74103
CITY OF TUMWATER                             555 ISRAEL ROAD SW                                                                                 TUMWATER                 WA      98501
CITY OF TUMWATER‐UTILITIES                   P.O. BOX 94279                                                                                     SEATTLE                  WA      98124‐6579
CITY OF TWO RIVERS                           1717 E PARK STREET                                                                                 TWO RIVERS               WI      54241
CITY OF TYLER                                P. O. BOX 2039                                                                                     TYLER                    TX      75710
CITY OF UMATILLA UT                          1 SOUTH CENTRAL AVE                                                                                UMATILLA                 FL      32784
CITY OF UNDERWOOD                            120 MAIN ST SOUTH                       P.O. BOX 106                                               UNDERWOOD                MN      56586
CITY OF UNION                                342 S MAIN                              PO BOX 529                                                 UNION                    OR      97883
CITY OF UNION GAP                            PO BOX 3008                                                                                        UNION GAP                WA      98903
CITY OF UNIVERSITY CITY                      6801 DELMAR BLVD                                                                                   UNIVERSITY CITY          MO      63130
CITY OF URBANA                               LEGAL DIVISION                          400 SOUTH VINE STREET                                      URBANA                   IL      61801
CITY OF UTICA                                7550 AUBURN ROAD                                                                                   UTICA                    MI      48317
CITY OF VALLEJO                              555 SANTA CLARA ST.                                                                                VALLEJO                  CA      94590
CITY OF VALLEJO                              CODE ENFORCEMENT DIVISION               555 SANTA CLARA STREET                                     VALLEJO                  CA      94590‐5922
CITY OF VANCOUVER, WASHINGTON                P.O. BOX 1995                                                                                      VANCOUVER                WA      98668‐1995
CITY OF VENICE                               401 W VENICE AVENUE                                                                                VENICE                   FL      34285
CITY OF VENTNOR                              6201 ATLANTIC AVENUE                                                                               VENTNOR                  NJ      08406
CITY OF VERO BEACH UTILITIES                 PO BOX 1180                                                                                        VERO BEACH               FL      32961
CITY OF VESTAVIA HILLS                       1032 MONTGOMERY HWY                                                                                VESTAVIA HILLS           AL      35216
CITY OF VICTORIA                             700 N MAIN ST. 100                                                                                 VICTORIA                 TX      77901
CITY OF VICTORIA                             P.O. BOX 1758                                                                                      VICTORIA                 TX      77902
CITY OF VICTORVILLE                          14343 CIVIC DR                                                                                     VICTORVILLE              CA      92392
CITY OF VIRGINIA                             153 S FRONT ST                                                                                     VIRGINIA                 IL      62691
CITY OF VIRGINIA BEACH                       2401 COURTHOUSE DR                                                                                 VIRGINIA BEACH           VA      23456
CITY OF VIRGINIA BEACH                       2424 COURTHOUSE DRIVE                   BLDG 18A                                                   VIRGINIA BEACH           VA      23456
CITY OF VISALIA                              FIRE DEPARTMENT                         707 W ACEQUIA AVE                                          VISALIA                  CA      93291
CITY OF VISALIA                              P O BOX 51159                                                                                      LOS ANGELES              CA      90051
CITY OF WACO                                 401 FRANKLIN AVE                                                                                   WACO                     TX      76701
CITY OF WALDPORT                             P.O. BOX 1120                                                                                      WALDPORT                 OR      97394
CITY OF WALLA WALLA                          15 N 3RD AVE                                                                                       WALLA WALLA              WA      99362
CITY OF WALLED LAKE                          1499 E. WEST MAPLE                                                                                 WALLED LAKE              MI      48390
CITY OF WARREN                               ONE CITY SQUARE                         STE 420                                                    WARREN                   MI      48093
CITY OF WARREN TREASURER                     ONE CITY SQUARE                         SUITE 200                                                  WARREN                   MI      48093
CITY OF WARRENTON                            225 S. MAIN AVE. PO BOX 250                                                                        WARRENTON                OR      97146
CITY OF WARWICK                              3275 POST ROAD                                                                                     WARWICK                  RI      02886
CITY OF WARWICK UTILITY                      PO BOX 981076                                                                                      BOSTON                   MA      22981‐076
CITY OF WASCO                                764 EAST STREET                                                                                    WASCO                    CA      93280
CITY OF WASHINGTON                           215 EAST WASHINGTON ST.                                                                            WASHINGTON               IA      52353
CITY OF WASHINGTON COURT HOUSE               CITY GOVERNMENT                         105 N. MAIN STREET                                         WASHINGTON COURT HOUSE   OH      43160
CITY OF WASHINGTON TERRACE                   5249 SOUTH 400 EAST                                                                                WASHINGTON TERRACE       UT      84405
CITY OF WASHINGTON‐SOLID WASTE               55 W. MAIDEN STREET                                                                                WASHINGTON               PA      15301
CITY OF WATERBURY                            ATTN MICHAEL A. PTAK                    235 GRAND ST                                               WATERBURY                CT      06702
CITY OF WATERBURY BUREAU OF WATER            21 EAST AUROURA STREET                                                                             WATERBURY                CT      06708
CITY OF WAUKEGAN                             100 N. MARTIN LUTHER KING JR. AVE.                                                                 WAUKEGAN                 IL      60085
CITY OF WAVERLY                              200 1ST STREET NE                                                                                  WAVERLY                  IA      50677




                                                                                                                 Page 190 of 998
                                           19-10412-jlg             Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             194 of 1004
Creditor Name                                 Address1                                     Address2                                      Address3     City                    State   Zip        Country
CITY OF WAYNESBORO TREASURER                  503 W MAIN ST                                ROOM 105                                                   WAYNESBORO              VA      22980
CITY OF WENATCHEE                             129 S CHELAN AVE                                                                                        WENATCHEE               WA      98807
CITY OF WENATCHEE                             PO BOX 519                                                                                              WENATCHEE               WA      98807
CITY OF WEST ALLIS                            7525 W. GREENFIELD AVE.                                                                                 WEST ALLIS              WI      53214‐4648
CITY OF WEST CHICAGO                          475 MAIN STREET                                                                                         WEST CHICAGO            IL      60185
CITY OF WEST COLUMBIA                         P.O. BOX 487                                 512 E. BRAZOS AVE                                          WEST COLUMBIA           TX      77486
CITY OF WEST COVINA                           1444 WEST GARVEY AVE ROOM 215                                                                           WEST COVINA             CA      91790
CITY OF WEST HAVEN                            355 MAIN ST.                                                                                            WEST HAVEN              CT      06516
CITY OF WEST HAVEN                            PO BOX 401                                                                                              WEST HAVEN              CT      06516
CITY OF WEST MELBOURNE LIEN                   2285 MINTON RD                                                                                          WEST MELBOURNE          FL      32904
CITY OF WEST PALM BEACH                       ATTN: M CHANDLER                             401 CLEMATIS ST 5TH FLOOR                                  WEST PALM BEACH         FL      33401
CITY OF WEST PALM BEACH                       DEPARTMENT OF FINANCE, CASH MANAGEMENT       P O BOX 3366                                               WEST PALM BEACH         FL      33402
CITY OF WEST PALM BEACH                       PO BOX 3366                                                                                             WEST PALM BEACH         FL      33402
CITY OF WEST PALM BEACH                       WEST PALM BEACH FINANCE DEPARTMENT           401 CLEMATIS STREET 5TH FLOOR                              WEST PALM BEACH         FL      33401
CITY OF WEST PALM UTILITIES                   401 CLEMATIS STREET                          1ST FLOOR                                                  WEST PALM BEACH         FL      33401
CITY OF WEST PARK                             1965 SOUTH STATE ROAD 7                                                                                 WEST PARK               FL      33023
CITY OF WEST POINT                            204 COMMERCE ST                                                                                         WEST POINT              MS      39773
CITY OF WEST SACRAMENTO                       1110 WEST CAPITOL AVE                                                                                   WEST SACRAMENTO         CA      95691
CITY OF WEST SACRAMENTO                       P O BOX 2220                                                                                            WEST SACRAMENTO         CA      95691
CITY OF WESTLAND WATER                        36601 FORD RD                                1ST FL                                                     WESTLAND                MI      48185
CITY OF WESTMINISTER                          56 W MAIN ST                                                                                            WESTMINISTER            MD      21157
CITY OF WESTON                                17200 ROYAL PALM BOULEVARD                                                                              WESTON                  FL      33326
CITY OF WESTON                                PO BOX 579                                                                                              WESTON                  OR      97886
CITY OF WESTWEGO                              1100 FOURTH STREET                                                                                      WESTWEGO                LA      70094
CITY OF WHITE SETTLEMENT                      214 MEADOW PARK DRIVE                                                                                   WHITE SETTLEMENT        TX      76108
CITY OF WHITE SULPHUR SPRINGS                 105 WEST HAMPTON / BOX 442                                                                              WHITE SULPHUR SPRINGS   MT      59645
CITY OF WHITE SULPHUR SPRINGS                 PO BOX 442                                                                                              WHITE SULPHUR SPRINGS   MT      59645
CITY OF WICHITA FALLS                         1300 SEVENTH ST.                             STE. 104                                                   WICHITA FALLS           TX      76301
CITY OF WICHITA FALLS                         PO BOX 1431                                                                                             WICHITA FALLS           TX      76307
CITY OF WILDWOOD                              100 N. MAIN ST.                                                                                         WILDWOOD                FL      34785
CITY OF WILDWOOD                              4400 NEW JERSEY AVENUE                                                                                  WILDWOOD                NJ      08260
CITY OF WILLIAMS                              PO BOX 310                                                                                              WILLIAMS                CA      95987
CITY OF WILLIAMSBURG                          DEPARTMENT OF FINANCE                        401 LAFAYETTE STREET                                       WILLIAMSBURG            VA      23185‐3617
CITY OF WILLISTON                             PO BOX 160                                                                                              WILLISTON               FL      32696
CITY OF WILMINGTON                            800 N. FRENCH STREET, 3RD FLOOR              DEPARTMENT OF LICENSES AND INSPECTIONS                     WILMINGTON              DE      19801
CITY OF WILMINGTON                            DIVISION OF REVENUE                          800 FRENCH STREET 1ST FLOOR                                WILMINGTON              DE      19801
CITY OF WILMINGTON DEPARTMENT OF FINANCE      P.O. BOX 15622                                                                                          WILMINGTON              DE      19866‐5622
CITY OF WINDER                                45 E ATHENS ST                               PO BOX 566                                                 WINDER                  GA      30680
CITY OF WINLOCK                               PO BOX 777                                                                                              WINLOCK                 WA      98596
CITY OF WINONA                                P.O. BOX 378                                                                                            WINONA                  MN      55987
CITY OF WINSTON                               201 NW DOUGLAS BOULEVARD                                                                                WINSTON                 OR      97496
CITY OF WINTER GARDEN                         300 W PLANT ST.                                                                                         WINTER GARDEN           FL      34787
CITY OF WINTER HAVEN                          P.O. BOX 2277                                                                                           WINTER HAVEN            FL      33883‐2277
CITY OF WINTER PARK UTILITIES                 401 S. PARK AVE                                                                                         WINTER PARK             FL      32789
CITY OF WINTER SPRINGS FLORIDA                1126 EAST STATE RD 434                                                                                  WINTER SPRINGS          FL      32708
CITY OF WISCONSIN RAPIDS                      444 WEST GRAND AVENUE                                                                                   WISCONSIN RAPIDS        WI      54495
CITY OF WOOD DALE                             404 N. WOOD DALE RD                                                                                     WOOD DALE               IL      60191
CITY OF WOOD RIVER                            111 N WOOD RIVER AVE                                                                                    WOOD RIVER              IL      62095
CITY OF WOODBURY                              33 DELAWARE STREET                                                                                      WOODBURY                NJ      08096
CITY OF WOODWAY                               922 ESTATES DRIVE                                                                                       WOODWAY                 TX      76712
CITY OF WOONSOCKET TAX COLLECTOR'S OFC        169 MAIN STREET                                                                                         WOONSOCKET              RI      02895
CITY OF WORCESTER                             455 MAIN STREET, ROOM 203                                                                               WORCESTER               MA      01608
CITY OF WORCESTER                             DPT. OF PUBLIC WORKS & PARKS WATER DIV.      18 EAST WORCESTER STREET                                   WORCESTER               MA      01604
CITY OF WORCESTER                             PO BOX 15602                                                                                            WORCESTER               MA      01615‐0602
CITY OF WYLIE                                 300 COUNTRY CLUB RD BLD 100                                                                             WYLIE                   TX      75098
CITY OF YACHATS                               KIMMIE JACKSON                               PO BOX 345                                                 YACHATS                 OR      97498
CITY OF YAKIMA                                CODE ADMIN ATTN: CARISSA DELLINGER           129 NORTH 2ND STREET, 2ND FLOOR                            YAKIMA                  WA      98901
CITY OF YONKERS                               40 S BROADWAY  RM 102                                                                                   YONKERS                 NY      10701
CITY OF YORK                                  101 SOUTH GEORGE ST.                                                                                    YORK                    PA      17405
CITY OF YORK                                  50 WEST KING STREET                          PO BOX 509                                                 YORK                    PA      17405
CITY OF YOUNGSTOWN                            26 S. PHELPS STREET                                                                                     YOUNGSTOWN              OH      44503
CITY OF YREKA                                 701 FOURTH STREET                                                                                       YREKA                   CA      96097
CITY OF YUCAIPA                               34272 YUCIPA BLVD                                                                                       YUCIPA                  CA      92399
CITY OF ZANESVILLE                            401 MARKET STREET                                                                                       ZANESVILLE              OH      43701‐3577
CITY OF ZION                                  2828 SHERIDAN RD                                                                                        ZION                    IL      60099‐2674
CITY PROPPERTY MANAGEMENT COMPANY             4645 E COTTON GIN LOOP                                                                                  PHOENIX                 AZ      85040
CITY REALTY PARTNERS INC                      9756 W SAMPLE ROAD                                                                                      CORAL SPRINGS           FL      33065
CITY ROOFING COMPANY                          4020 W. VICKERY BLVD                                                                                    FORT  WORTH             TX      76107
CITY SCHOOL DISTRICT OF ALBANY                PO BOX 15133                                                                                            ALBANY                  NY      12212
CITY SECURITIES                               8900 KEYSTONE XNG STE300                                                                                INDIANAPOLIS            IN      46240




                                                                                                                       Page 191 of 998
                                       19-10412-jlg                Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        195 of 1004
Creditor Name                              Address1                                   Address2                                         Address3            City               State   Zip          Country
CITY TREASURER                             10 N 2ND ST SUITE 103                                                                                           HARRISBURG         PA      17101
CITY TREASURER                             209 PEARL STREET                                                                                                COUNCIL BLUFFS     IA      51503
CITY TREASURER                             24 KENNEDY STREET                          PO BOX 15                                                            BRADFORD           PA      16701
CITY TREASURER                             2401 COURTHOUSE DRIVE                      MUNICIPAL CENTER BLDG 1                                              VIRGINIA BEACH     VA      23456
CITY TREASURER                             CITY HALL                                  30 CHURCH ST ROOM 100 A                                              ROCHESTER          NY      14614
CITY TREASURER                             PO BOX 7                                                                                                        AUBURN             NY      13021
CITY UNDERWRITING                          2001 MARCUS AVE W180                                                                                            LAKE SUCCESS       NY      11042
CITY UTILITIES                             CITY UTILITIES CREDIT & COLLECTIONS        200 E BERRY STREET SUITE 130                                         FORT WAYNE         IN      46802
CITY VIEW ISD                              CITY VIEW ISD ‐ TAX COLL                   1025 CITY VIEW DR                                                    WICHITA FALLS      TX      76306
CITY WEST TOWNHOMES                        1055 ST PAUL PL                                                                                                 CINCINNATI         OH      45202
CITY WIDE CONSTRUCTION L                   11165 WINCHESTER PARK DR                                                                                        NEW ORLEANS        LA      70128
CITY WIDE CONSTRUCTION, INC.               24730 VAN BORN ROAD                                                                                             DEARBORN HEIGHTS   MI      48125
CITY/MESQUITE ANTHEM (79                   CITY OF MESQUITE                           PO BOX 52798                                                         PHOENIX            AZ      85072
CITY/MESQUITE CANYON CRE                   CITY OF MESQUITE                           PO BOX 52798                                                         PHOENIX            AZ      85072
CITYLINE HAMILTON                          BUILDERS                                   822 WEST HAMILTON ST                                                 ALLENTOWN          PA      18101
CITYSCAPE INC                              127 W JUANITA AVE 114                                                                                           MESA               AZ      85210
CITYWIDE REALTY                            800 N RAINBOW 208                                                                                               LAS VEGAS          NV      89107
CITYWIDE REST &                            MITCHELL &DEBORA BRAHLER                   5602 E SPRING ST                                                     TUCSON             AZ      85712
CITYWIDE RESTORATION, INC.                 BRANT ANDERSON                             5602 E. SPRING STREET                                                TUCSON             AZ      85712
CITYWIDE VALUATION SERVICES                20058 VENTURA BLVD 190                                                                                          WOODLAND HILLS     CA      91364
CIUS, EUGENE                               ADDRESS ON FILE
CIVALE AND SON                             ADAM CIVALE                                ADAM CIVALE                                      59 JAMES STREET     MARIDEN            CT      06451
CIVANO 1: NEIGHBORHOOD 1 ASSOC., INC.      C/O CADDEN COMMUNITY MGMT                  1870 W, PRINCE RD. #47                                               TUCSON             AZ      85705
CIVIC ASSOCIATION OF TERRA NOVA            C/O COMMUNITY ASSET MANAGEMENT             9802 F.M 1960 BYPASS WEST STE 210                                    HUMBLE             TX      77338
CIVIL SERVICE EMPLOYEE                     50 CALIFORNIA ST 25TH FL                                                                                        SAN FRANCISCO      CA      94111
CIVIL SERVICE EMPLOYEES                    2121 N CALIFORNIA BLVD STE 555                                                                                  WALNUT CREEK       CA      94596
CJ MEEKO LLC                               JACK ROSALES                               1276 N.W. 42 STREET                                                  MIAMI              FL      33142
CJ‐KJ CONSTRUCTION INC                     1695 E 3RD AVE                                                                                                  BAYSHORE           NY      11706
CJS CONSTRUCTION ROOFING                   AND SIDING                                 1147 RAILROAD ST                                                     CATASAUQUA         PA      18032
CKC CONDOMINIUM ASSOCIATION INC            337 BLOOMFIELD AVE                                                                                              NEWARK             NJ      07107
CKH                                        5402 HOLLY RD 2104                                                                                              CORPUS CHRISTI     TX      78411
CKP INS                                    21845 POWERLINE RD 205                                                                                          BOCA RATON         FL      33433
CKS MARTINEZ BUILDER                       456 KAUIAMA ST                                                                                                  KAHULUI            HI      96732
CL INSURANCE AGENCY INC                    98 MOTT ST RM 328                                                                                               NEW YORK           NY      10013
CL RAFFETY CPA TREASURER & TAX COLLECTOR   360 FAIR LANE                                                                                                   PLACERVILLE        CA      95667
CL RAFFETY CPA TREASURER & TAX COLLECTOR   PO BOX 678002                                                                                                   PLACERVILLE        CA      95667
CL TRACEY LANDSCAPING &                    HOMEWORKS                                  1020 TAYLOR OAKS DR                                                  MARIETTA           GA      30066
CLACKAMAS COUNTY TAX COLLECTOR             PO BOX 6100                                                                                                     PORTLAND           OR      97228‐6100
CLACKAMAS COUNTY TREASURER                 150 BEAVERCREEK ROAD                                                                                            OREGON CITY        OR      97045
CLAFLIN, RICHARD                           ADDRESS ON FILE
CLAGUE TOWERS CONDOMINIUMS                 1507 LEAR INDUSTRIAL PARKWAY, SUITE 1      C/O LAWRENCE MANAGEMENT, INC.                                        AVON               OH      44011
CLAIBORNE COUNTY                           CLAIBORNE COUNTY‐TAX COL                   PO BOX 469                                                           PORT GIBSON        MS      39150
CLAIBORNE COUNTY                           CLAIBORNE COUNTY‐TRUSTEE                   PO BOX 72                                                            TAZEWELL           TN      37879
CLAIBORNE COUNTY TAX COLLECTOR             410 MARKET ST                                                                                                   PORT GIBSON        MS      39150
CLAIBORNE PARISH                           CLAIBORNE PARISH ‐ COLLE                   613 EAST MAIN ST                                                     HOMER              LA      71040
CLAIBORNE TAX AND CIVIL OFFICE             613 EAST MAIN                                                                                                   HOMER              LA      71040
CLAIBORNE, COLIN                           ADDRESS ON FILE
CLAIM ALLY & BARBARA &                     MICHAEL PRINCE   2ND FLR                   31520 CULBERTSON LN                                                  TEMECULA           CA      92591
CLAIMS ELEMENTS                            CONSULTANTS INC                            13621 SW 16TH ST                                                     DAVIE              FL      33325
CLAIMS FILING                              EXPS SCREEN PROCESS
CLAIMS PRO ADJUSTER LLC                    3105 W WATERS AVE STE301                                                                                        TAMPA              FL      33614
CLAIMSMAX ADJUSTORS                        6007 S ORANGE AV                                                                                                ORLANDO            FL      32809
CLAIR APPRAISALS INC                       1632 SE MISTLETOE ST                                                                                            PORT SAINT LUCIE   FL      34983
CLAIR, DONALD                              ADDRESS ON FILE
CLAIRE WHITE                               4619 REDWOOD ST                                                                                                 NEW ORLEANS        LA      70127
CLAIRMONT CONDOMINIUM H ASSOCIATION, INC   C/O GOLDMAN JUDA & ESKEW, P.A.             8211 W. BROWARD BOULEVARD PH‐1                                       PLANTATION         FL      33324
CLAIRTON  CITY                             CLAIRTON CITY ‐ TREASURE                   551 RAVENSBURG BLVD                                                  CLAIRTON           PA      15025
CLAIRTON S.D./CLAIRTON C                   CLAIRTON SD ‐ TAX COLLEC                   102 RAHWAY RD                                                        MCMURRAY           PA      15317
CLALLAM COUNTY TREASURER                   223 E 4TH ST STE 3                                                                                              PORT ANGELES       WA      98362
CLAM FALLS TOWN                            CLAM FALLS TWN TREASURER                   633 335TH AVE                                                        FREDERIC           WI      54837
CLAM LAKE TOWNSHIP                         CLAM LAKE TOWNSHIP ‐ TRE                   8809 E. M‐115                                                        CADILLAC           MI      49601
CLANTON INSURANCE AGENCY                   9100 WHITE BLUFF ROAD                      SUITE 404                                                            SAVANNAH           GA      31406
CLANTON, LORI                              ADDRESS ON FILE
CLANTON, ROD                               ADDRESS ON FILE
CLAPPER CONSTRUCTION LLC                   DAVID A CLAPPER                            14 MEADOW STREET                                                     OTEGO              NY      13825
CLARA BRISTOL                              202 MADISON ST                                                                                                  ABINGDON           VA      24210
CLARA DEL RISCO, P.A.                      10620 GRIFFIN RD, SUITE 102                                                                                     COPPER CITY        FL      33328
CLARA MEJIA                                FOR EST OF ROBERTO MEJIA                   1036 SW 124TH AVE 2                                                  MIAMI              FL      33184
CLARE CITY                                 CLARE CITY ‐ TREASURER                     202 W FIFTH ST                                                       CLARE              MI      48617
CLARE COUNTY TREASURER                     225 W MAIN ST                                                                                                   HARRISON           MI      48625




                                                                                                                     Page 192 of 998
                                           19-10412-jlg               Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          196 of 1004
Creditor Name                                 Address1                                  Address2                                       Address3     City              State   Zip          Country
CLARE NAVARRA                                 4685 PRESTANCIA PL APT 205                                                                            WALDORF           MD      20602
CLAREMONT CITY                                CLAREMONT CITY ‐ TAX COL                  58 OPERA HOUSE SQUARE                                       CLAREMONT         NH      03743
CLAREMONT FARMERS MUTUAL                      PO BOX 218                                                                                            KASSON            MN      55944
CLAREMONT RIDGE COA                           MANAGEMENT                                1251N PLUMGROVE RDSTE140                                    SCHAUMBURG        IL      60173
CLARENCE CS (CLARENCE TN                      CLARENCE CS‐TAX RECEIVER                  1 TOWN PLACE   CLARENCE                                     CLARENCE          NY      14031
CLARENCE CSD(NEWSTEAD TN                      CLARENCE CSD ‐ TAX COLLE                  PO BOX 227                                                  AKRON             NY      14001
CLARENCE GRAY                                 93 WEEQUAHICK AVE                         1ST FL                                                      NEWARK            NJ      07112
CLARENCE TOWN                                 CLARENCE TN ‐ TAX RECEIV                  1 TOWN PLACE  CLARENCE T                                    CLARENCE          NY      14031
CLARENCE TOWNSHIP                             CLARENCE TOWNSHIP ‐ TREA                  27052 R DRIVE NORTH                                         ALBION            MI      49224
CLARENCE W. ELDRIDGE, JR.                     ADDRESS ON FILE
CLARENDON AMERICA INS CO                      411 5TH AVE FL 5                                                                                      NEW YORK          NY      10016
CLARENDON COUNTY                              CLARENDON COUNTY ‐ TREAS                  411 SUNSET DR                                               MANNING           SC      29102
CLARENDON COUNTY / MOBIL                      CLARENDON COUNTY ‐ COLLE                  COURTHOUSE ‐ 3 KEITT ST.                                    MANNING           SC      29102
CLARENDON COUNTY DELINQUENT                   TAX COLLECTOR                             411 SUNSET DR                                               MANNING           SC      29102
CLARENDON COUNTY TAX COLLECTOR                411 SUNSET DR                                                                                         MANNING           SC      29102
CLARENDON COUNTY TREASURER                    411 SUNSET DRIVE                                                                                      MANNING           SC      29102
CLARENDON COUNTY TREASURER                    PO BOX 1251                                                                                           MANNING           SC      29102
CLARENDON HILL CONDOMINIUM TRUST              C/O THE HOFELLER COMPANY                  EIGHT ALTON PLACE, SUITE 3                                  BROOKLINE         MA      02446
CLARENDON TOWN                                CLARENDON TOWN ‐ TAX COL                  P.O. BOX 30                                                 N CLARENDON       VT      05759
CLARENDON TOWN                                CLARENDON TOWN‐TAX COLLE                  PO BOX 145                                                  CLARENDON         NY      14429
CLARENDON TOWNSHIP                            CLARENDON TOWNSHIP ‐ TRE                  PO BOX 274                                                  TEKONSHA          MI      49092
CLARFIELD, OKON, SALOMONE & PINCUS, P.L.      500 SOUTH AUSTRALIAN AVE., SUITE 730                                                                  WEST PALM BEACH   FL      33401
CLARICE HOPKINS AND                           LARRY HOPKINS                             6210 RANIER DR                                              ORLANDO           FL      32810
CLARIO APPRAISAL NETWORK                      300 E SECOND STREET STE 1405                                                                          RENO              NV      89501
CLARION BORO                                  CARLA MAGRINI ‐ TAX COLL                  167 S 7TH AVENUE                                            CLARION           PA      16214
CLARION LIMESTONE S.D./C                      CLARION LIMESTONE SD ‐ T                  2409 REHOBOTH CHURCH RD                                     CLARION           PA      16214
CLARION LIMESTONE S.D./L                      CLARION LIMESTONE SD ‐ T                  889 BEATTY RD                                               STRATTANVILLE     PA      16258
CLARION LIMESTONE S.D./M                      CLARION LIMESTONE SD ‐ T                  607 LAKEVIEW DR POB 27                                      FISHER            PA      16225
CLARION LIMESTONE S.D./S                      CLARION LIMESTONE SD ‐ T                  321 FISHER ROAD                                             STRATTANVILLE     PA      16258
CLARION LIMESTONE SCHOOL                      CORSICA BORO ‐ TAX COLLE                  473 MAIN ST                                                 CORSICA           PA      15829
CLARION S.D./CLARION BOR                      CARLA MAGRINI ‐ TAX COLL                  167 S 7TH AVENUE                                            CLARION           PA      16214
CLARION S.D./MONROE TWP                       CLARION AREA SD ‐ COLLEC                  14932 RT 68                                                 SLIGO             PA      16255
CLARION TOWNSHIP                              CLARION TWP ‐ TAX COLLEC                  2409 REHOBOTH CHURCH RD.                                    CLARION           PA      16214
CLARION‐LIMESTONE SCHOOL                      CLARION‐LIMESTONE SD ‐ T                  1389 ROSEVILLE SIGEL RD                                     BROOKVILLE        PA      15825
CLARISSIE H PENNY                             17745 BEECH RIDGE AVE                                                                                 BATON ROUGE       LA      70817
CLARK & BELL INS AGENCY                       1832 VICTORIA AVE                                                                                     FT MYERS          FL      33901
CLARK BORO                                    LORI MCKNIGHT ‐ TAX COLL                  POB 515                                                     CLARK             PA      16113
CLARK CO IMP DIST 159                         CLARK CO TREASURER ‐ SID                  FILE 57254                                                  LOS ANGELES       CA      90074
CLARK COUNTY                                  501 E COURT AVE ROOM 125                                                                              JEFFERSONVILLE    IN      47130
CLARK COUNTY                                  517 COURT ST RM 302                                                                                   NEILLSVILLE       WI      54456
CLARK COUNTY                                  CLARK COUNTY ‐ COLLECTOR                  111 E. COURT ST, SUITE 1                                    KAHOKA            MO      63445
CLARK COUNTY                                  CLARK COUNTY ‐ SHERIFF                    17 CLEVELAND AVENUE                                         WINCHESTER        KY      40391
CLARK COUNTY                                  CLARK COUNTY ‐ TAX COLLE                  401 CLAY ST (COURTHOUSE)                                    ARKADELPHIA       AR      71923
CLARK COUNTY                                  CLARK COUNTY ‐ TREASURER                  500 S GRAND CENTRAL PKWY                                    LAS VEGAS         NV      89106
CLARK COUNTY                                  CLARK COUNTY ‐ TREASURER                  501 ARCHER AVENUE                                           MARSHALL          IL      62441
CLARK COUNTY                                  CLARK COUNTY ‐ TREASURER                  501 E. COURT AVENUE R.M.                                    JEFFERSONVILLE    IN      47130
CLARK COUNTY                                  CLARK COUNTY ‐ TREASURER                  CALLER BOX 35150                                            SEATTLE           WA      98124
CLARK COUNTY                                  CLARK COUNTY ‐ TREASURER                  PO BOX 1305                                                 SPRINGFIELD       OH      45501
CLARK COUNTY                                  CLARK COUNTY ‐ TREASURER                  PO BOX 185                                                  ASHLAND           KS      67831
CLARK COUNTY                                  CLARK COUNTY ‐ TREASURER                  PO BOX 266                                                  DUBOIS            ID      83423
CLARK COUNTY                                  CLARK COUNTY ‐ TREASURER                  PO BOX 295                                                  CLARK             SD      57225
CLARK COUNTY ASSESSOR                         500 S GRAND CENTRAL PARKWAY               SECOND FLOOR                                                LAS VEGAS         NV      89155‐1401
CLARK COUNTY AUDITOR                          P.O. BOX 5000                                                                                         VANCOUVER         WA      98666‐5000
CLARK COUNTY CLERK                            PO BOX 4060                                                                                           WINCHESTER        KY      40392
CLARK COUNTY CLERK OF CIRCUIT COURT           PO BOX 576                                                                                            ARKADELPHIA       AR      71923
CLARK COUNTY CLERKS OFFICE                    500 S GRAND CENTRAL PKWY                                                                              LAS VEGAS         NV      89155
CLARK COUNTY IMP DIST  1                      CLARK COUNTY TREASURER ‐                  FILE 57254                                                  LOS ANGELES       CA      90074
CLARK COUNTY TAX ASSESSOR                     500 S GRAND CENTRAL PKWY                                                                              LAS VEGAS         NV      89106
CLARK COUNTY TREASURER                        1300 FRANKLIN ST                          2ND FLOOR                                                   VANCOUVER         WA      98666
CLARK COUNTY TREASURER                        500 S GRAND CENTRAL PARKWAY                                                                           LAS VEGAS         NV      89155
CLARK COUNTY TREASURER                        501 EAST COURT AVENUE                                                                                 JEFFERSON         IN      47130
CLARK COUNTY TREASURER                        PO BOX 551220                                                                                         LAS VEGAS         NV      89155‐1220
CLARK COUNTY WATER RECLAMATION DISTRICT       5857 E. FLAMINGO RD.                                                                                  LAS VEGAS         NV      89122
CLARK INS AGENCY                              P O BOX 1426                                                                                          BATESVILLE        MS      38607
CLARK INSURANCE AGENCY                        90 GERMAIN ST                                                                                         CALAIS            MS      04619
CLARK PEST CONTROL OF STOCKTON, INC.          PO BOX 1480                                                                                           LODI              CA      95241
CLARK PROPERTY INS SRVCS                      1810 EXECUTIVE SQUARE                                                                                 JONESBORO         AZ      72401
CLARK REGIONAL WASTEWATER DISTRICT            8000 NE 52ND COURT                                                                                    VANCOUVER         WA      98665
CLARK ROOFING & SHEETMETAL                    MARION E. CLARK                           3708 CR 401                                                 ALVARADO          TX      76009
CLARK ROOFING PLUS, LLC                       TYLER CLARK                               2317 ABSAROKA TRAIL                                         BAR NUNN          WY      82601




                                                                                                                     Page 193 of 998
                                          19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  197 of 1004
Creditor Name                                Address1                           Address2                                     Address3      City             State   Zip     Country
CLARK TOWNSHIP                               CLARK TOWNSHIP ‐ TAX COL           430 WESTFIELD AVE.; MUN.                                   CLARK            NJ      07066
CLARK TOWNSHIP                               CLARK TOWNSHIP ‐ TREASUR           P.O. BOX 367                                               CEDARVILLE       MI      49719
CLARK, AIDAN                                 ADDRESS ON FILE
CLARK, ALAN                                  ADDRESS ON FILE
CLARK, ALICIA                                ADDRESS ON FILE
CLARK, ANASTASIA                             ADDRESS ON FILE
CLARK, ASHLEIGH                              ADDRESS ON FILE
CLARK, CHRISTOPHER                           ADDRESS ON FILE
CLARK, HOWARD                                ADDRESS ON FILE
CLARK, JENNIFER                              ADDRESS ON FILE
CLARK, KENDRA                                ADDRESS ON FILE
CLARK, KHALIF                                ADDRESS ON FILE
CLARK, KIM                                   ADDRESS ON FILE
CLARK, LISA                                  ADDRESS ON FILE
CLARK, LORETTA                               ADDRESS ON FILE
CLARK, MAKEISHA                              ADDRESS ON FILE
CLARK, MYRON                                 ADDRESS ON FILE
CLARK, SADIE                                 ADDRESS ON FILE
CLARK, SAMANTHA                              ADDRESS ON FILE
CLARK, SHARON                                ADDRESS ON FILE
CLARK, SHAWNA                                ADDRESS ON FILE
CLARK, STEPHEN                               ADDRESS ON FILE
CLARK, TAISHA                                ADDRESS ON FILE
CLARK, THOMAS                                ADDRESS ON FILE
CLARKE CONTRACTORS INC                       4475 MUHLHAUSER RD                                                                            WEST CHESTER     OH      45011
CLARKE COUNTY                                CLARKE CO‐REV COMMISSION           114 COURT ST ‐ CNTY CRTH                                   GROVE HILL       AL      36451
CLARKE COUNTY                                CLARKE COUNTY ‐ TREASURE           101 CHALMERS COURT                                         BERRYVILLE       VA      22611
CLARKE COUNTY                                CLARKE COUNTY ‐ TREASURE           PO BOX 157                                                 OSCEOLA          IA      50213
CLARKE COUNTY                                CLARKE COUNTY‐TAX COLLEC           101 S ARCHUSA AVE                                          QUITMAN          MS      39355
CLARKE COUNTY                                CLARKE COUNTY‐TAX COMMIS           PO BOX 1768                                                ATHENS           GA      30603
CLARKE ELECTRIC COOPERATIVE INC              1103 N MAIN ST BOX 161                                                                        OSCEOLA          IA      50213
CLARKE INC & TANYA DALE                      & FOR EST OF CONRAD KISH           4475 MULHAUSER RD                                          WEST CHESTER     OH      45011
CLARKE INSURANCE                             4840 LAKE STREET                                                                              LAKE CHARLES     LA      70605
CLARKE JIGGETTS, CHERYLANN                   ADDRESS ON FILE
CLARKE, ANGELA                               ADDRESS ON FILE
CLARKE, CASEY                                ADDRESS ON FILE
CLARKE, D. SCOTT                             ADDRESS ON FILE
CLARKE, TAMMI                                ADDRESS ON FILE
CLARK‐MORTENSON AGY INC                      PO BOX 606                                                                                    KEENE            NH      03431
CLARK'S FLOORING & INTERIOR SPECIALTIES      ATTN SHELIA M CLARK                1901 DEBRA DR.                                             BAKER            LA      70714
CLARKS FORK MUTUAL INSUR                     17780 SKY LINE RD                                                                             BOONVILLE        MO      65233
CLARKS GREEN BORO                            MARY OBRIEN ‐ TAX COLLE            117 N ABBINGTON RD                                         CLARKS GREEN     PA      18411
CLARKS SEPTIC TANK SERVICE, LLC              PO BOX 11033                                                                                  CASA GRANDE      AZ      85130
CLARKS SUMMIT BORO                           SCOTT THORPE‐TAX COLLECT           PO BOX 212                                                 CHINCHILLA       PA      18410
CLARKS TOWN                                  CLARKS TOWN ‐ TAX COLLEC           P O BOX 360                                                CLARKS VILLAGE   LA      71415
CLARKSBURG TOWN                              CLARKSBURG TOWN‐TAX COLL           111 RIVER RD                                               CLARKSBURG       MA      01247
CLARKSON CITY                                CLARKSON CITY ‐ CLERK              PO BOX 10                                                  CLARKSON         KY      42726
CLARKSON LAW FIRM, LLC                       1300 PICKENS ST                                                                               COLUMBIA         SC      29201
CLARKSON LAW GROUP PC                        2300 W SAHARA AVE 800                                                                         LAS VEGAS        NV      89102
CLARKSON TOWN                                SHARON MATTISON, TAX COL           3710 LAKE ROAD                                             CLARKSON         NY      14430
CLARKSTON VILLAGE CITY                       CLARKSTON VLG CITY ‐ TRE           375 DEPOT RD                                               CLARKSTON        MI      48346
CLARKSTOWN C.S.   (CLARK                     CLARKSTN CS(CLRKSTN)‐COL           10 MAPLE AVENUE                                            NEW CITY         NY      10956
CLARKSTOWN TOWN                              CLARKSTOWN TOWN‐TAX COLL           10 MAPLE AVE                                               NEW CITY         NY      10956
CLARKSVILLE                                  CLARKSVILLE CITY ‐ COLLE           PO BOX 528                                                 CLARKSVILLE      MO      63336
CLARKSVILLE CITY                             CLARKSVILLE CITY‐TAX COL           PO BOX 21                                                  CLARKESVILLE     GA      30523
CLARKSVILLE CITY                             CLARKSVILLE CITY‐TREASUR           1 PUBLIC SQUARE ‐ SUITE                                    CLARKSVILLE      TN      37040
CLARKSVILLE TOWN                             CLARKSVILLE TOWN ‐ TREAS           P O BOX 1147                                               CLARKSVILLE      VA      23927
CLARKSVILLE VILLAGE                          CLARKSVILLE VLG ‐ TREASU           P.O. BOX 118                                               CLARKSVILLE      MI      48815
CLARK‐THOMAS, AISHA                          ADDRESS ON FILE
CLARKTON TOWN                                CLARKTON TOWN ‐ TAX COLL           P O BOX 307                                                CLARKTON         NC      28433
CLARY, KEITH                                 ADDRESS ON FILE
CLARY, SANDRA                                ADDRESS ON FILE
CLASS ACTION CAPITAL RECOVERY, LLC           ATTN: GENERAL COUNSEL              49 MARBLE AVE, SUITE 200                                   PLEASANTVILLE    NY      10570
CLASS ACTION CAPITAL RECOVERY, LLC           ATTN: MARC E. LITTMAN              49 MARBLE AVENUE                             SUITE 200     PLEASANTVILLE    NY      10570
CLASS APPRAISAL INC                          ATTN: GENERAL COUNSEL              2600 BELLINGHAM                              SUITE 100     TROY             MI      48083
CLASS APPRAISAL LLC                          2600 BELLINGHAM RD STE 100                                                                    TROY             MI      48083
CLASSIC APPRAISAL INC                        41009 SOUTHWIND DR                                                                            CANTON           MI      48188
CLASSIC DESIGN HOME REPAIR                   VICENT GOODSON                     709 STRATTON DR                                            MCDONOUGH        GA      30253
CLASSIC HOUSE RESTORATION CONTRACTORS        100 W PFLUGERVILLE PKWY            SUITE 112                                                  AUSTIN           TX      78660
CLASSIC INS AGENCY INC                       1824 WHIPPLE AVE NW                                                                           CANTON           OH      44708




                                                                                                           Page 194 of 998
                                         19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  198 of 1004
Creditor Name                               Address1                            Address2                                     Address3                   City                     State   Zip        Country
CLASSIC KITCHENS DESIGNS                    & ROBERT E MINNICK                  7440 MATTERHORN PL                                                      PRUNEDALE                CA      93907
CLASSIC PLUMBING AND DRAIN, LLC             3220 W. METAIRIE AVE S                                                                                      METAIRIE                 LA      70001
CLASSIC PROPERTY MANAGEMENT                 2235 SEPULVEDA BLVD                                                                                         TORRANCE                 CA      90501
CLASSIC REALTY DEVELOPMENT CORPORATION      1430 RT25A,                                                                                                 PORT JEFFERSON STATION   NY      11776
CLASSIC RENOVATION                          1214 BROOKHOLLOW DR                                                                                         DEER PARK                TX      77536
CLASSIC RESTORATION AND CONSTRUCTION        MNT CONSTRUCTION                    1120 W. 9TH STREET                                                      UPLAND                   CA      91786
CLASSIC ROOFING                             1ST CLASS ROOFING INC               653 ELLICOTT STREET                                                     BATAVIA                  NY      14020
CLASSY CLOSETS                              CLOSET MASTER INC                   CLOSET MASTER INC                            5585 W WELLS PARK ROAD     WEST JORDAN              UT      84081
CLATSOP COUNTY                              CLATSOP COUNTY ‐ TAX COL            820 EXCHANGE ST, SUITE 2                                                ASTORIA                  OR      97103
CLAUDE CORON                                1330 SOKOKIS TRAIL                                                                                          N WATERBORO              ME      04061
CLAUDETTE ROBBINS INS AG                    PO BOX 1471                                                                                                 KINGSTON                 NC      28501
CLAUDIA BENFIELD &                          JASON & JESSICA BENFIELD            1916 CASEY AVE SE                                                       CULLMAN                  AL      35055
CLAUDIA DIAMOND                             235 KITE AVE                                                                                                SEBRING                  FL      33870
CLAUDIA MCKIBBIN &                          BOBBY MCKIBBIN                      2929 NE 106TH ST                                                        ANTHONY                  FL      32617
CLAUDIO ALVAREZ CONSTRUCTION INC.           112 NORTH FRONT STREET                                                                                      CENTRAL POINT            OR      97502
CLAUDIO ALVAREZ CONSTRUCTION INC.           3734 SCENIC AV                                                                                              CENTRAL POINT            OR      97502
CLAUDIO MANNINO AND                         SALVATORE MANNINO                   27 LONGBRIDGE DR                                                        MOUNT LAUREL             NJ      08054
CLAUSEN AGENCY INC                          333 RT 25A                                                                                                  ROCKY POINT              NY      11778
CLAVERACK COOP                              P O BOX 779                                                                                                 KINDERHOOK               NY      12106
CLAVERACK COOP INS                          271 ROXBURY RD STE 1                                                                                        HUDSON                   NY      12534
CLAVERACK COOP INS                          3 HUDSON ST                                                                                                 KINDERHOOK               NY      12106
CLAVERACK TOWN                              CLAVERACK TOWN‐ TAX COLL            P.O. BOX V                                                              MELLENVILLE              NY      12544
CLAWSON CITY                                CLAWSON CITY ‐ TREASURER            425 N MAIN ST                                                           CLAWSON                  MI      48017
CLAWSON INS AGENCY                          412 RAILROAD ST                                                                                             DEER LODGE               MT      59722
CLAWSON INS AGENCY                          P O BOX 109                                                                                                 DEER LODGE               MT      59722
CLAWSON INS AGENCY                          PO BOX 1797                                                                                                 ANGLETON                 TX      77516
CLAXTON CITY                                CLAXTON CITY‐TAX COLLECT            PO BOX 829                                                              CLAXTON                  GA      30417
CLAXTON INS AGENCY LLC                      7008 SHAKESPEARE RD                                                                                         COLUMBIA                 SC      29223
CLAY & LAND INS INC                         P O BOX 171356                                                                                              MEMPHIS                  TN      38187
CLAY & LAND INSURANCE                       866 RIDGEWAY LOOP 200                                                                                       MEMPHIS                  TN      38120
CLAY CHAPMAN IWAMURA                        PULICE & NERVELL                    700 BISHOP ST STE 2100                                                  HONOLULU                 HI      96813
CLAY CHAPMAN IWAMURA PULICE & NERVELL       700 BISHOP STREET                   BISHOP STREET TOWER, SUITE 2100                                         HONOLULU                 HI      96813
CLAY CNTY MTL                               P O BOX 122                                                                                                 CLAY CENTER              NE      68933
CLAY COUNTY                                 1 COURTHOUSE SQUARE                                                                                         LIBERTY                  MO      64068
CLAY COUNTY                                 CLAY CO‐REV COMMISSIONER            P O BOX 155                                                             ASHLAND                  AL      36251
CLAY COUNTY                                 CLAY COUNTY ‐ COLLECTOR             1 COURTHOUSE SQUARE                                                     LIBERTY                  MO      64068
CLAY COUNTY                                 CLAY COUNTY ‐ SHERIFF               102 RICHMOND RD, SUITE 1                                                MANCHESTER               KY      40962
CLAY COUNTY                                 CLAY COUNTY ‐ TAX COLLEC            261 COURTHOUSE DR.                                                      HAYESVILLE               NC      28904
CLAY COUNTY                                 CLAY COUNTY ‐ TAX COLLEC            COUNTY COURTHOUSE                                                       PIGGOTT                  AR      72454
CLAY COUNTY                                 CLAY COUNTY ‐ TREASURER             211 W MAIN ST  SUITE 201                                                VERMILLION               SD      57069
CLAY COUNTY                                 CLAY COUNTY ‐ TREASURER             609 E. NATIONAL  RM.101                                                 BRAZIL                   IN      47834
CLAY COUNTY                                 CLAY COUNTY ‐ TREASURER             712 5TH ST                                                              CLAY CENTER              KS      67432
CLAY COUNTY                                 CLAY COUNTY ‐ TREASURER             PO BOX 1147                                                             SPENCER                  IA      51301
CLAY COUNTY                                 CLAY COUNTY ‐ TREASURER             PO BOX 134                                                              CLAY CENTER              NE      68933
CLAY COUNTY                                 CLAY COUNTY ‐ TREASURER             PO BOX 280                                                              MOORHEAD                 MN      56561
CLAY COUNTY                                 CLAY COUNTY ‐ TREASURER             PO BOX 88                                                               LOUISVILLE               IL      62858
CLAY COUNTY                                 CLAY COUNTY‐TAX COLLECTO            477 HOUSTON ST                                                          GREEN COVE SPRINGS       FL      32043
CLAY COUNTY                                 CLAY COUNTY‐TAX COLLECTO            PO BOX 795                                                              WEST POINT               MS      39773
CLAY COUNTY                                 CLAY COUNTY‐TAX COMMISSI            103 N WASHINGTON ST                                                     FORT GAINES              GA      39851
CLAY COUNTY                                 CLAY COUNTY‐TRUSTEE                 PO BOX 390                                                              CELINA                   TN      38551
CLAY COUNTY APPRAISAL DI                    CLAY CAD ‐ TAX COLLECTOR            P O BOX 108                                                             HENRIETTA                TX      76365
CLAY COUNTY APPRAISAL DISTRICT              PO BOX 568                                                                                                  HENRIETTA                TX      76365
CLAY COUNTY CHANCERY CLERK                  P.O. BOX 815                                                                                                WEST POINT               MS      39773‐0815
CLAY COUNTY DISTRICT CLERK                  PO BOX 548                                                                                                  HENRIETTA                TX      76365
CLAY COUNTY JUDGE OF PROBATE                PO BOX 1120                                                                                                 ASHLAND                  AL      36251
CLAY COUNTY SHERIFF                         246 MAIN STREET                                                                                             CLAY                     WV      25043
CLAY COUNTY TAX COLLECTOR                   151 S 2ND AVE                                                                                               PIGGOTT                  AR      72454‐2632
CLAY COUNTY TAX COLLECTOR                   477 HOUSTON ST                                                                                              GREEN COVE SPRINGS       FL      32043
CLAY COUNTY TREASURER                       609 E NATIONAL AVE  RM 101                                                                                  BRAZIL                   IN      47834
CLAY COUNTY UTILITY AURHORITY               3176 OLD JENNINGS ROAD                                                                                      MIDDLEBURG               FL      32068
CLAY ELECTRIC COOPERATIVE INC               PO BOX 308                                                                                                  KEYSTONE HEIGHTS         FL      32656
CLAY MTL                                    P O BOX 467                                                                                                 SPENCER                  IA      51301
CLAY MUTUAL INS ASSOC                       515 GRAND                                                                                                   SPENCER                  IA      51301
CLAY PAUL INS AGENCY                        1320 GREENWAY DR 640                                                                                        IRVING                   TX      75038
CLAY ROAD MUD  A                            CLAY ROAD MUD ‐ TAX COLL            P O BOX 1368                                                            FRIENDSWOOD              TX      77549
CLAY TOWN                                   CLAY TOWN ‐ RECEIVER OF             4401 ROUTE 31                                                           CLAY                     NY      13041
CLAY TOWNSHIP                               CLAY TOWNSHIP ‐ TREASURE            PO BOX 429                                                              ALGONAC                  MI      48001
CLAY TOWNSHIP                               CLAY TWP ‐ TAX COLLECTOR            22559 SLATES LANE                                                       THREE SPRINGS            PA      17264
CLAY TOWNSHIP                               CLAY TWP ‐ TAX COLLECTOR            421 BEAVER DAM RD                                                       BUTLER                   PA      16001
CLAY TOWNSHIP                               CLAY TWP ‐ TAX COLLECTOR            945 GIRL SCOUT RD.                                                      STEVENS                  PA      17578




                                                                                                           Page 195 of 998
                                           19-10412-jlg             Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       199 of 1004
Creditor Name                                 Address1                               Address2                                      Address3      City               State   Zip          Country
CLAY TOWNSHIP REGIONAL WASTE DISTRICT         10701 NORTH COLLEGE AVE                SUITE A                                                     INDIANAPOLIS       IN      46280
CLAY, ANTHONY                                 ADDRESS ON FILE
CLAYBANKS TOWNSHIP                            CLAYBANKS TOWNSHIP ‐ TRE               6579 CLEVELAND ROAD                                         MONTAGUE           MI      49437
CLAYBURN CORP                                 5090 EASEX FREEWAY                                                                                 BEAUMONT           TX      77708
CLAYLLENE GORE AGENCY                         534 BROADWAY ST                                                                                    MYRTLE BEACH       SC      29577
CLAYMONT LAKE ESTATES HOA                     14323 S OUTER 40 ROAD                  SUITE 301N                                                  CHESTERFIELD       MO      63017
CLAYSBURG KIMMEL S.D./GR                      CLAYSBURG KIMMEL SD ‐ TC               120 CARRIAGE LN POB 236                                     CLAYSBURG          PA      16625
CLAYSBURG KIMMEL S.D./KI                      CLAYSBURG KIMMEL SD ‐ TC               2097 QUEEN ROAD                                             QUEEN              PA      16670
CLAYSVILLE BORO                               MICHELLE MARKLEY ‐ TAX C               250 WAYNE STREET                                            CLAYSVILLE         PA      15323
CLAYTON & ASSOCIATES REAL ESTATE              ATTN: KANDY CLAYTON                    2015 E. CRESTHILL DR                                        HOLLADAY           UT      84117
CLAYTON & MCCULLOH P.A.                       1065 MAITLAND CENTER COMMONS BLVD                                                                  MAITLAND           FL      32751
CLAYTON ANDREW BROOKINS                       1628 ARLINGTON                                                                                     FORT WORTH         TX      76104
CLAYTON BORO                                  CLAYTON BORO ‐ TAX COLLE               125 N DELSEA DRIVE                                          CLAYTON            NJ      08312
CLAYTON BORO PILOT PROGR                      CLAYTON BORO PILOT‐COLLE               125 N DELSEA DRIVE                                          CLAYTON            NJ      08312
CLAYTON CITY                                  CLAYTON CITY ‐ TAX COLLE               BOX 277                                                     CLAYTON            LA      71326
CLAYTON CITY                                  CLAYTON CITY‐TAX COLLECT               837 HWY 76W SUITE 101                                       CLAYTON            GA      30525
CLAYTON COUNTY                                CLAYTON CO‐TAX COMMISSIO               121 S MCDONOUGH ST ANNEX                                    JONESBORO          GA      30236
CLAYTON COUNTY                                CLAYTON COUNTY ‐ TREASUR               PO BOX 417                                                  ELKADER            IA      52043
CLAYTON COUNTY CLERK OF SUPERIOR              COURT                                  9151 TARA BLVD                                              JONESBORO          GA      30236
CLAYTON COUNTY TAX COMMISSIONER               121 S MCDONOUGH STREET                 COURTHOUSE ANNEX 3, 2ND FLOOR                               JONESBORO          GA      30236‐3694
CLAYTON COUNTY WATER AUTHORITY                1600 BATTLE CREEK RD.                                                                              MARROW             GA      30260
CLAYTON FIXED INCOME SERVICES LLC             ATTN: GENERAL COUNSEL                  100 BEARD SAWMILL ROAD                        SUITE 200     SHELTON            CT      06484
CLAYTON FIXED INCOME SERVICES LLC A           7730 UNION PARK AVE  STE 400                                                                       MIDVALE            UT      84047
CLAYTON HOLDINGS LLC                          ATTN: GENERAL COUNSEL                  100 BEARD SAWMILL ROAD STE 200                              SHELTON            CT      06484
CLAYTON SERVICES LLC                          7730 UNION PARK AVE  STE 400                                                                       MIDVALE            UT      84047
CLAYTON SERVICES LLC                          ATTN: GENERAL COUNSEL                  100 BEARD SAWMILL ROAD STE 200                              SHELTON            CT      06484
CLAYTON SERVICES, LLC, AS AGENT               ATTN: GENERAL COUNSEL                  100 BEARD SAWMILL ROAD STE 200                              SHELTON            CT      06484
CLAYTON TOWN                                  CLAYTON TOWN ‐ TAX COLLE               405 RIVERSIDE DRIVE                                         CLAYTON            NY      13624
CLAYTON TOWN                                  CLAYTON TOWN ‐ TAX COLLE               P O BOX 1130                                                CLAYTON            DE      19938
CLAYTON TOWN                                  CLAYTON TW TREASURER                   201 99TH AVE.                                               CLAYTON            WI      54004
CLAYTON TOWN                                  CLAYTON TWN TREASURER                  8348 COUNTY ROAD T                                          LARSEN             WI      54947
CLAYTON TOWNSHIP                              CLAYTON TOWNSHIP ‐ TREAS               2011 S. MORRISH ROAD                                        SWARTZ CREEK       MI      48473
CLAYTON TOWNSHIP                              CLAYTON TOWNSHIP ‐ TREAS               3968 MAIN ST RD                                             STERLING           MI      48659
CLAYTON VILLAGE                               CLAYTON VILLAGE ‐ CLERK                PO BOX 250                                                  CLAYTON            NY      13624
CLAYTON VILLAGE                               CLAYTON VILLAGE ‐ TREASU               P.O. BOX 74                                                 CLAYTON            MI      49235
CLAYTON WATER & SEWER DEPT                    125 N DELSEA DRIVE                                                                                 CLAYTON            NJ      08312
CLAYTON, CODY                                 ADDRESS ON FILE
CLAYTON, JAMEY                                ADDRESS ON FILE
CLAYTON, YVETTE                               ADDRESS ON FILE
CLAYVILLE VILLAGE                             CLAYVILLE VILLAGE ‐ CLER               P.O. BOX 274                                                CLAYVILLE          NY      13322
CLC ROOFING                                   LEON & EILEEN BARTLETT                 200E BELT LINE RD STE203                                    COPPELL            TX      75019
CLC ROOFING, INC.                             PAUL BAKA                              200 EAST BELTLINE ROAD, SUITE 203                           COPPELL            TX      75019
CLEAN CUT CONSTRUCTION LLC                    ADAM JONES                             30601 STEPHEN DR                                            DENHAM SPRINGS     LA      70726
CLEAN CUT ROOFING & SIDING LLC.               VERN AKAUOLA                           430 WEST MAIN STREET                                        MT. PLEASANT       UT      84647
CLEAN CUTS CONSTRUCTION                       3930 SE CR 760                                                                                     ARCADIA            FL      34266
CLEAN SLATE WASHING CLEANING LLC              11418 HIGHWAY 1                                                                                    LAROSE             LA      70373
CLEANER GUYS LLC                              114 LIND STREET                                                                                    MT. VERNON         WA      98273
CLEANING NETWORK                              PO BOX 41975                                                                                       AUSTIN             TX      78704
CLEANWORKS INC                                212 SHUN PIKE                                                                                      JOHNSTON           RI      02919
CLEAR BLUE
CLEAR BROOK CITY MUD  L                       CLEAR BROOK CITY MUD‐COL               11111 KATY FRWY 725                                         HOUSTON            TX      77079
CLEAR CHOICE                                  206                                    1940 W ORANGEWOOD AVE                                       ORANGE             CA      92868
CLEAR CHOICE REALTY, LLC                      PO BOX 2103                                                                                        CHESTERFIELD       VA      23832
CLEAR CHOICE RESTORATION                      2722 I‐694 100                                                                                     NEW BRIGHTON       MN      55112
CLEAR CHOICE RESTORATION LLC                  195 N SHORTRIDGE RD A                                                                              INDIANAPOLIS       IN      46219
CLEAR CHOICE TAX & LIEN SERVICE               7310 W MCNAB ROAD                      SUITE 205                                                   TAMARAC            FL      33321
CLEAR COAST CONSTRUCTION                      STE 103 335                            8816 FOOTHILL BLVD                                          RANCHO CUCAMONGA   CA      91730
CLEAR CREEK COUNTY                            CLEAR CREEK COUNTY‐TREAS               405 ARGENTINE                                               GEORGETOWN         CO      80444
CLEAR CREEK ISD                               CLEAR CREEK ISD ‐ COLLEC               2425 EAST MAIN                                              LEAGUE CITY        TX      77573
CLEAR CREEK LIMITED, INC                      8090 NEWMAN ST.                                                                                    ARVADA             CO      80005
CLEAR CREEK SEC 12 POA                        950 S FRY RD                                                                                       KATY               TX      77450
CLEAR CREEK VALLEY SANITATION DISTRICT        5420 HARLAN                                                                                        ARVADA             CO      80002
CLEAR LAKE CITY COMMUNITY ASSOCIATION         16511 DIANA LANE                                                                                   HOUSTON            TX      77062
CLEAR LAKE CITY WATER AU                      CLEAR LAKE CTY WATER AUT               900 BAY AREA BLVD                                           HOUSTON            TX      77058
CLEAR LAKE RIVERIACOMMUNITY ASSOCIATION       9689 STATE HIGHWAY 281                                                                             KELSEYVILLE        CA      95451
CLEAR LAKE RIVIERA COMMUNITY ASSOCIATION      9689 STATE HIGHWAY 281                                                                             KELSEYVILLE        CA      95451
CLEAR LAKE SANITARY DISTRICT                  5631 235TH STREET                      P.O. BOX 282                                                CLEAR LAKE         IA      50428
CLEAR LAKE TOWN                               CLEAR LAKE TWN TREASURER               473 10TH AVENUE                                             CLEAR LAKE         WI      54005
CLEAR LAKE VILLAGE                            CLEAR LAKE VLG TREASURER               P.O. BOX 48                                                 CLEAR LAKE         WI      54005
CLEAR PATH BROKERAGE                          936 MADISON ST                                                                                     BROOKLYN           NY      11221




                                                                                                                 Page 196 of 998
                                       19-10412-jlg             Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       200 of 1004
Creditor Name                              Address1                                  Address2                                     Address3                             City               State   Zip          Country
CLEAR SKIES RESTORATION                    ATTN MARK & CAROLINA HAAS                 2475 NORTHWINDS PKWY STE 200                                                      ALPHARETTA         GA      30009
CLEAR SKY PROPERTY MANAGEMENT              2929 SW 3 AVENUE SUITE 330                                                                                                  MIAMI              FL      33129
CLEARBROOK COMMUNITY ASSOCIATION           1 CLEARBROOK DRIVE                                                                                                          MONROE TWP         NJ      08831
CLEARBROOK COMMUNITY ASSOCIATION           C/O TAYLOR MANAGEMENT                     80 SOUTH JEFFERSON ROAD 2ND FL.                                                   WHIPPANY           NJ      07981
CLEARBROOK VILLAGE, INC.                   10780 CEDAR POINT BLVD.                                                                                                     BOYNTON BEACH      FL      33437
CLEARCAPITAL COM INC                       PO BOX 39000 DEPT 35176                                                                                                     SAN FRANCISCO      CA      94139
CLEARCAPITAL.COM, INC.                     ATTN: GENERAL COUNSEL                     10875 PIONEER TRAIL                                                               TRUCKEE            CA      96161
CLEARFIELD BORO                            CLEARFIELD BORO ‐ COLLEC                  6 S FRONT ST                                                                      CLEARFIELD         PA      16830
CLEARFIELD COUNTY GRANGE                   1214 S 2ND ST STE D                                                                                                         CLEARFIELD         PA      16830
CLEARFIELD COUNTY TAX CLAIM BUREAU         230 E MARKET ST STE 121                                                                                                     CLEARFIELD         PA      16830
CLEARFIELD S.D./BRADFORD                   CLEARFIELD AREA SD ‐ COL                  3018 SHAWVILLE HWY                                                                WOODLAND           PA      16881
CLEARFIELD S.D./CLEARFIE                   CLEARFIELD AREA SD ‐ COL                  6 S FRONT ST                                                                      CLEARFIELD         PA      16830
CLEARFIELD S.D./COVINGTO                   CLEARFIELD AREA SD ‐ COL                  POB 203                                                                           FRENCHVILLE        PA      16836
CLEARFIELD S.D./GIRARD T                   CLEARFIELD AREA SD ‐ COL                  8983 GILLINGHAM RD                                                                FRENCHVILLE        PA      16836
CLEARFIELD S.D./GOSHEN T                   ANDREA SZEJK ‐ TAX COLLE                  1976 JERRY RUN RD                                                                 CLEARFIELD         PA      16830
CLEARFIELD S.D./LAWRENCE                   CLEARFIELD AREA SD ‐ COL                  105 FULTON ST                                                                     CLEARFIELD         PA      16830
CLEARFIELD TOWN                            CLEARFIEL TWN TREASURER                   N8139 STATE RD 80                                                                 NEW LISBON         WI      53950
CLEARFIELD TOWNSHIP                        CLEARFIELD TWP ‐ TAX COL                  292 MCGRADY HOLLOW ROAD                                                           BUTLER             PA      16002
CLEARFIELD TOWNSHIP                        CLEARFIELD TWP ‐ TAX COL                  508 WALNUT HOLLOW RD                                                              PATTON             PA      16668
CLEARLAKE OAKS COUNTY WATER DISTRICT       PO BOX 709                                                                                                                  CLEARLAKE OAKS     CA      95423
CLEARSPRING TOWN /SEMIAN                   CORPORATION OF CLEARSPRI                  P O BOX 104 ‐ M & T BANK                                                          CLEAR SPRING       MD      21722
CLEARVIEW BLDG SERVICES                    TERESA & TERRY FIVECOAT                   434 BRIGGS ST                                                                     SAN ANTONIO        TX      78211
CLEARVIEW CONDO ASSOCIATION                C/O NEMANICH CONSULTING & MANAGEMENT      2756 CANTON FARM RD                                                               JOLIET             IL      60435
CLEARVIEW EXTERIOR INC                     2 WOODBINE RD                                                                                                               ROLLING MEADOWS    IL      60008
CLEARVIEW PROP DEVELOP                     320 WEST ST                                                                                                                 LUNENBURG          MA      01462
CLEARVIEW REALTY, LLC                      ATTN: BRIAN SHARP                         109 W ARNOLD ST                                                                   CRESTLINE          OH      44827
CLEARVIEW REALTY, LLC                      ATTN: BRIAN SHARP                         646 PARK AVENUE WEST                                                              MANSFIELD          OH      44906
CLEARWATER COUNTY                          CLEARWATER COUNTY ‐ TREA                  213 MAIN AVE N, DEPT 205                                                          BAGLEY             MN      56621
CLEARWATER COUNTY                          CLEARWATER COUNTY ‐ TREA                  PO BOX 707                                                                        OROFINO            ID      83544
CLEARWATER COVE HOMEOWNERS ASSN, ET AL.    MICHAEL F. BOHN                           BOHN LAW FIRM                                2260 CORPORATE CIRCLE, SUITE 480     HENDERSON          NV      89074
CLEARWATER TOWNSHIP                        CLEARWATER TWP ‐ TREASUR                  PO BOX 68                                                                         RAPID CITY         MI      49676
CLEARWATER UNDERWRITERS                    50 S. BELCHER RD  101                                                                                                       CLEARWATER         FL      33765
CLEARWELL MANAGEMENT LLC                   MORDECHAI GELLIS                          210 MILLER ROAD                                                                   LAKEWOOD           NJ      08701
CLEARY BUILDING CORP                       190 PAOLI STREET, PO BOX 930220                                                                                             VERONA             WI      53593
CLEARY, JOHN                               ADDRESS ON FILE
CLEBURNE COUNTY                            CLEBURNE CO‐REV COMMISSI                  120 VICKERY ST ROOM 102                                                           HEFLIN             AL      36264
CLEBURNE COUNTY                            CLEBURNE COUNTY ‐ COLLEC                  320 WEST MAIN STREET                                                              HEBER SPRINGS      AR      72543
CLEEN X CARPET & TILE CARE                 P.O. BOX 3434                                                                                                               CATHEDRAL CITY     CA      92235
CLEGHORN LAND SURVEYING LLC                290 GREENTREE PARKWAY                                                                                                       MACON              GA      31220
CLELAND, ARAN                              ADDRESS ON FILE
CLEM MARMO, JESSICA                        ADDRESS ON FILE
CLEM‐CASTEEL, CINDA                        ADDRESS ON FILE
CLEMDEL CONSTRUCTION CORP                  11 SHORE DR E                                                                                                               MIAMI              FL      33133
CLEMENCIA VALDEZ PRIETO                    1556 HALOA DR                                                                                                               HONOLULU           HI      96818
CLEMENT TOWNSHIP                           CLEMENT TOWNSHIP ‐ TREAS                  1497 EAST M 30                                                                    ALGER              MI      48610
CLEMENT, BRIANNA                           ADDRESS ON FILE
CLEMENT, ELAINE                            ADDRESS ON FILE
CLEMENT, LAWRENCE ‐ 2200069198             MCALISTER, MCALISTER                      MCKINNIS & TUGGLE, P.C.                      TERRY STOKES P.O. BOX 1569           EDMOND             OK      73083
CLEMENT, PAUL                              ADDRESS ON FILE
CLEMENT, VANESSA                           ADDRESS ON FILE
CLEMENTON BORO                             CLEMENTON BORO ‐ TAX COL                  101 GIBBSBORO ROAD                                                                CLEMENTON          NJ      08021
CLEMVAL ENTERPRISES &                      H TRUJILLO & V MEJIA                      3900 MADISON ST                                                                   HOLLYWOOD          FL      33021
CLENDANIEL, SAMUEL                         ADDRESS ON FILE
CLENOTT, TRACEY                            ADDRESS ON FILE
CLEO LLOYD & TULYA &                       CHARLES LONG   UNIT 219H                  8933 BISCAYNE CT                                                                  HUNTINGTON BEACH   CA      92646
CLEON TOWNSHIP                             CLEON TOWNSHIP ‐ TREASUR                  19708 CADILLAC HWY. ‐ M1                                                          COPEMISH           MI      49625
CLEONA BORO                                LEBANON COUNTY ‐ TREASUR                  400 S 8TH ST, ROOM 103                                                            LEBANON            PA      17042
CLEORA CLARK                               ADDRESS ON FILE
CLERK & COMPTROLLER OF PALM BEACH COUNTY   301 N OLIVE AVENUE                                                                                                          WEST PALM BEACH    FL      33401
CLERK & MASTER REGINA NELIGAN              DEPUTY CLERK                              1 PUBLIC SQUARE STE 308                                                           NASHVILLE          TN      37201
CLERK & MASTER, KATHERINE JONES            511 WEST SECOND NORTH STREET                                                                                                MORRISTOWN         TN      37814
CLERK OF CIRCUIT COURT                     320 W COURT ROOM 124                                                                                                        PARAGOULD          AR      72450
CLERK OF CIRCUIT COURT ‐ FL                1769 EAST MOODY BLVD                      BLDG 1                                                                            BUNNELL            FL      32110
CLERK OF COURT                             14741 GOVERNOR ODEN BOWIE DRIVE                                                                                             UPPER MARLBORO     MD      20772
CLERK OF COURT                             24 SUMMIT AVENUE                                                                                                            HAGERSTOWN         MD      21740
CLERK OF COURT ‐ MD                        200 N HOLLIDAY ST                                                                                                           BALTIMORE          MD      21202
CLERK OF COURTS                            303 SOUTH HAMMOND DR. SUITE 335           WALTON COUNTY GOVERNMENT BUILDING                                                 MONROE             GA      30655
CLERK OF COURTS                            CODE ENFORCEMENT                          111 NW 1ST STREET SUITE 1750                                                      MIAMI              FL      33128‐1981
CLERK OF JUDICIAL RECORDS                  200 ADAMS AVENUE                                                                                                            SCRANTON           PA      18503
CLERK OF SUPERIOR COURT                    DEKALB COUNTY                             556 N MCDONOUGH ST GRND FLR                                                       DECATUR            GA      30030




                                                                                                                Page 197 of 998
                                           19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    201 of 1004
Creditor Name                                 Address1                            Address2                                     Address3      City                State   Zip        Country
CLERK OF SUPERIOR COURT                       PO BOX 2145                                                                                    COLUMBUS            GA      31902‐1340
CLERK OF THE CIRCUIT COURT                    100 N. CALVERT STREET                                                                          BALTIMORE           MD      21202
CLERK OF THE CIRCUIT COURT                    30512 PRINCE WILLIAM ST.                                                                       PRINCESS ANNE       MD      21853
CLERK OF THE CIRCUIT COURT                    UPPER MARLBORO                      14735 MAIN STREET                                          UPPER MARLBORO      MD      20772
CLERK OF THE CIRCUIT COURT ‐ YORKTOWN         300 BALLARD STREET                                                                             YORKTOWN            VA      23690
CLERK OF THE CIRCUIT COURT & COMPTROLLER      315 COURT STREET ROOM 150           ATTN: RECORDING DEPARTMENT                                 CLEARWATER          FL      33756
CLERK OF THE COURT                            122111 WALSINGHAM RD                                                                           LARGO               FL      33778
CLERK OF THE COURT                            PRINCE GEORGE'S COUNTY              14735 MAIN STREET                                          UPPER MARLBORO      MD      20772
CLERK OF THE COURT ‐ MD                       401 BOSELY AVENUE                   2ND FLOOR                                                  TOWSON              MD      21204
CLERK OF THE CRCT COURT FOR HARFORD CNTY      20 W. COURTLAND STREET                                                                         BEL AIR             MD      21014
CLERK US DISTRICT COURT                       75 TED TURNER DR SW STE 600                                                                    ATLANTA             GA      30303
CLERKIN, MARK                                 ADDRESS ON FILE
CLERMONT COUNTY                               CLERMONT COUNTY ‐ TREASU            101 E MAIN ST                                              BATAVIA             OH      45103
CLERMONT COUNTY SHERIFF                       4470 STATE RT 222                                                                              BATAVIA             OH      45103‐9777
CLERMONT COUNTY WATER AND SEWER               4400 HASKELL LANE                                                                              BATAVIA             OH      45103
CLERMONT DALE PICKETT                         PO BOX 1017                                                                                    WINDOM              TX      75492
CLERMONT INS CO                               3 UNIVERSITY PLAZA 604                                                                         HACKENSACK          NJ      07601
CLERMONT ROOFING & JOSE                       V PELLOT & ROSA A ALICEA            802 S HWY 27                                               MINNEOLA            FL      34715
CLERMONT ROOFING, INC.                        802 SOUTH HWY 27                                                                               MINNEOLA            FL      34715
CLERMONT TOWN                                 CLERMONT TOWN‐ TAX COLLE            P.O.BOX 261                                                GERMANTOWN          NY      12526
CLEVELAND ASSET MANAGEMENT                    ROMAN TARNAWSKY                     8800 OUTLOOK DRIVE                                         CLEVELAND           OH      44144
CLEVELAND CITY                                CLEVELAND CITY‐TAX COLLE            190 CHURCH ST NE                                           CLEVELAND           TN      37311
CLEVELAND COUNTY                              CLEVELAND COUNTY ‐ COLLE            201 S JONES SUITE 100                                      NORMAN              OK      73069
CLEVELAND COUNTY                              CLEVELAND COUNTY ‐ COLLE            P O BOX 408                                                RISON               AR      71665
CLEVELAND COUNTY                              CLEVELAND COUNTY ‐ COLLE            PO BOX 760                                                 SHELBY              NC      28151
CLEVELAND COUNTY CIRCUIT CLERK                PO BOX 368                                                                                     RISON               AR      71665
CLEVELAND COUNTY CLERK                        201 S JONES AVE SUITE 210                                                                      NORMAN              OK      73069
CLEVELAND COUNTY SPECIAL                      CLEVELAND COUNTY ‐ COLLE            201 S JONES SUITE 100                                      NORMAN              OK      73069
CLEVELAND COUNTY TAX COLLECTOR                PO BOX 370 N ST                                                                                SHELBY              NC      28151‐0370
CLEVELAND COUNTY TREASURER                    201 S JONES AVE                     STE 100                                                    NORMAN              OK      73069
CLEVELAND COUNTY TREASURER                    COUNTY COURTHOUSE                   201 S JONES                                                NORMAN              OK      73069
CLEVELAND DIVISION OF WATER                   1201 LAKESIDE AVENUE EAST                                                                      CLEVELAND           OH      44114
CLEVELAND ELECTRIC                            ILLUMINATING COMPANY                PO BOX 3638                                                AKRON               OH      44309
CLEVELAND HEIGHTS WATER DEPARTMENT            PO BOX 630291                                                                                  CINCINNATI          OH      45263‐0291
CLEVELAND HILL CS (CHKTW                      CLEVELAND HILL CS ‐ RECE            3301 BROADWAY ST. TOWN H                                   CHEEKTOWAGA         NY      14227
CLEVELAND HOME IMPROVEMENT SERVICES           154 MUSTANG DRIVE NW                                                                           CHARLESTON          TN      37310
CLEVELAND ISD                                 316E DALLAS STREET                                                                             CLEVELAND           TX      77327
CLEVELAND PLACE COA                           7 TOZER RD                                                                                     BEVERLY             MA      01915
CLEVELAND TOWN                                CLEVELAND TWN TREASURER             21985 STATE HWY 64                                         CORNELL             WI      54732
CLEVELAND TOWN                                CLEVELAND TWN TREASURER             C2317 FAIRVIEW ROAD                                        EDGAR               WI      54426
CLEVELAND TOWNSHIP                            CLEVELAND TOWNSHIP ‐ TRE            1891 MOUNTAIN VIEW DR                                      CEDAR               MI      49621
CLEVELAND TOWNSHIP                            SHARON SOBER ‐ TAX COLLE            83 TRUMAN AVENUE                                           CATAWISSA           PA      17820
CLEVELAND VILLAGE                             CLEVELAND VILLAGE‐CLERK             P.O. BOX 501                                               CLEVELAND           NY      13042
CLEVELAND VILLAGE                             CLEVELAND VLG TREASURER             PO BOX 87 / 1150 W WASHI                                   CLEVELAND           WI      53015
CLEVELAND, CATHERINE                          ADDRESS ON FILE
CLEVELAND, STACY                              ADDRESS ON FILE
CLEVENGER, JON                                ADDRESS ON FILE
CLEWIS, LAEQUIERRA                            ADDRESS ON FILE
CLICK, DEANNA                                 ADDRESS ON FILE
CLICKPOINT REALTY LLC                         3909 ESQUIRE CT                                                                                BRYAN               TX      77808
CLIENT PREFERENCE                             COMMUNITY PROFESSIONALS             8301 E PRENTICE AVE                          SUITE 200     GREENWOOD VILLAGE   CO      80111‐2905
CLIFF A PONTE INC.                            657 PLEASANT ST.                                                                               FALL RIVER          MA      02721
CLIFF BARNETT                                 807 HWY 62‐65 S                                                                                HARRISON            AR      72601
CLIFF HEALTH INSURANCE                        1531 SAM RITTENBERG BLVD                                                                       CHARLESTON          SC      29407
CLIFF ROE REALTY, INC                         ATTN: CLIFFORD ROE                  8400 113TH ST                                              SEMINOLE,           FL      33776
CLIFF WHALEN REMODELING                       4 BAYRIDGE DR                                                                                  YARMOUTH PORT       MA      02675
CLIFFORD A PONTE                              657 PLEASANT STREET                                                                            FALL RIVER          MA      02721
CLIFFORD HAWKINS                              7715 NW 15 AVE.                                                                                MIAMI               FL      33147
CLIFFORD HONORE SR                            8367 GAY DR                                                                                    BATON ROUGE         LA      70814
CLIFFORD INS CENTER INC                       9790 SE 160TH LANE                                                                             SUMMERFIELD         FL      34491
CLIFFORD TOWNSHIP                             CLIFFORD TWP ‐ TAX COLLE            247 STATE ROUTE 2012                                       CLIFFORD            PA      18407
CLIFFORD, JO‐EL                               ADDRESS ON FILE
CLIFFS ON THE POINTE III                      1100 VICTORS WAY STE 50                                                                        ANN ARBOR           MI      48108
CLIFFSIDE PARK BORO                           CLIFFSIDE PARK BORO‐COLL            525 PALISADE AVENUE                                        CLIFFSIDE PK        NJ      07010
CLIFTON APPRAISAL CO                          1606 PEAVY RD STE 1                                                                            DALLAS              TX      75228
CLIFTON CITY                                  900 CLIFTON AVENUE                                                                             CLIFTON             NJ      07013
CLIFTON CITY                                  CLIFTON CITY ‐ TAX COLLE            900 CLIFTON AVENUE                                         CLIFTON             NJ      07013
CLIFTON CITY                                  CLIFTON CITY‐TAX COLLECT            PO BOX 192                                                 CLIFTON             TN      38425
CLIFTON FINE CEN SCH (CM                      CLIFTON FINE CEN SCH‐COL            4078 STATE HIGHWAY 3                                       STAR LAKE           NY      13690
CLIFTON FORESTRY & APPRAISAL                  SERVICE INC                         PO BOX 882                                                 STATESBORO          GA      30459




                                                                                                             Page 198 of 998
                                        19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      202 of 1004
Creditor Name                              Address1                                 Address2                                      Address3     City               State   Zip        Country
CLIFTON FORGE TOWN                         CLIFTON FORGE TOWN ‐ TRE                 547 MAIN ST                                                CLIFTON FORGE      VA      24422
CLIFTON HEIGHTS BORO                       CLIFTON HEIGHTS BORO ‐ T                 P.O. BOX 95000CL5205                                       PHILADELPHIA       PA      19195
CLIFTON MANAGEMENT                         1326 S. RIDGEWOOD AVE 14                                                                            DAYTONA BEACH      FL      32114
CLIFTON PARK TOWN                          CLIFTON PARK TN‐TAX RECE                 1 TOWN HALL PLAZA‐ TAX O                                   CLIFTON PARK       NY      12065
CLIFTON PAYTON JR                          2506 WILDPARK AVE                                                                                   BALTIMORE          MD      21234
CLIFTON TAX COLLECTOR                      900 CLIFTON AVENUE                                                                                  CLIFTON            NJ      07013
CLIFTON TOWN                               CLIFTON TOWN ‐ TAX COLLE                 135 AIRLINE ROAD                                           CLIFTON            ME      04428
CLIFTON TOWN                               CLIFTON TOWN‐TAX COLLECT                 PO BOX 684                                                 CRANBERRY LAKE     NY      12927
CLIFTON TOWN                               PIERCE COUNTY TREASURER                  PO BOX 87 / 414 W MAIN S                                   ELLSWORTH          WI      54011
CLIFTON TOWNSHIP                           CLIFTON TWP ‐ TAX COLLEC                 P.O. BOX 1123                                              GOULDSBORO         PA      18424
CLIFTON WATER DISTRICT                     510 34 ROAD                                                                                         CLIFTON            CO      81520
CLIFTON WATER DISTRICT                     PO BOX 173704                                                                                       DENVER             CO      80217‐3704
CLIMATE CONTROLERS                         1807 NORWICH ST.                                                                                    BRUNSWICK          GA      31520
CLIMATEC LLC                               DEPT 730047                              PO BOX 660919                                              DALLAS             TX      75266‐0919
CLIMATECARE HVAC &                         JOSEPH & SHARON KING                     2121 BALDWIN AVE STE 25                                    CROFTON            MD      21114
CLIMAX TOWNSHIP                            CLIMAX TOWNSHIP ‐ TREASU                 PO BOX 369                                                 CLIMAX             MI      49034
CLIMAX VILLAGE                             CLIMAX VILLAGE ‐ TREASUR                 P.O. BOX 145                                               CLIMAX             MI      49034
CLINCH COUNTY                              CLINCH COUNTY‐TAX COMMIS                 25 COURT SQUARE ‐ SUITE                                    HOMERVILLE         GA      31634
CLINE CONSTRUCTION & ROOFING INC           1603 BOARDMAN                                                                                       PLEASANT HILL      MO      64080
CLINE READER, SHEILA                       ADDRESS ON FILE
CLINT WILLIAMS                             270 CINDY ST                                                                                        OLD BRIDGE         NJ      08857
CLINTON CEN SCH (COMBINE                   CLINTON CEN SCH‐TAX COLL                 75 CHENENGO AVE                                            CLINTON            NY      13323
CLINTON CITY                               CITY OF CLINTON ‐ CLERK                  110 E CLAY ST                                              CLINTON            KY      42031
CLINTON CITY                               CLINTON CITY‐TAX COLLECT                 100 BOWLING ST ‐ CITY HA                                   CLINTON            TN      37716
CLINTON COUNTY                             CLINTON COUNTY ‐ COLLECT                 207 N MAIN ST, RM 114                                      PLATTSBURG         MO      64477
CLINTON COUNTY                             CLINTON COUNTY ‐ SHERIFF                 100 CROSS ST, SUITE 112                                    ALBANY             KY      42602
CLINTON COUNTY                             CLINTON COUNTY ‐ TREASUR                 220 COURTHOUSE SQUARE                                      FRANKFORT          IN      46041
CLINTON COUNTY                             CLINTON COUNTY ‐ TREASUR                 46 S SOUTH ST, 2ND FLOOR                                   WILMINGTON         OH      45177
CLINTON COUNTY                             CLINTON COUNTY ‐ TREASUR                 PO BOX 174/850 FAIRFAX S                                   CARLYLE            IL      62231
CLINTON COUNTY                             CLINTON COUNTY ‐ TREASUR                 PO BOX 2957                                                CLINTON            IA      52732
CLINTON COUNTY CLERK                       100 SOUTH CROSS STREET                                                                              ALBANY             KY      42602
CLINTON COUNTY CLERK                       850 FAIRFAX                                                                                         CARLYLE            IL      62231
CLINTON COUNTY REGISTER & RECORDER         100 EAST STATE STREET                    SUITE 2500                                                 ST JOHNS           MI      48879
CLINTON COUNTY TAX CLAIM BUREAU            230 EAST WATER ST                                                                                   LOCK HAVEN         PA      17745
CLINTON COUNTY TREASURER                   100 E STATE STREET SUITE 2400                                                                       SAINT JOHNS        MI      48879‐1571
CLINTON COUNTY TREASURER                   137 MARGARET ST SUITE 205                                                                           PLATTSBURGH        NY      12901
CLINTON COUNTY TREASURER                   220 COURTHOUSE SQ                                                                                   FRANKFORT          IN      46041
CLINTON COUNTY TREASURER                   46 SOUTH SOUTH STREET                                                                               WILMINGTON         OH      45177
CLINTON EARL WINGATE                       5416 FOXBORO RD                                                                                     JACKSONVILLE       FL      32208
CLINTON TOWN                               CLINTON TOWN  ‐ TAX COLL                 54 E MAIN ST                                               CLINTON            CT      06413
CLINTON TOWN                               CLINTON TOWN ‐ TAX COLLE                 1215 CENTRE ROAD                                           RHINEBECK          NY      12572
CLINTON TOWN                               CLINTON TOWN ‐ TAX COLLE                 242 CHURCH STREET                                          CLINTON            MA      01510
CLINTON TOWN                               CLINTON TOWN ‐ TAX COLLE                 P. O. BOX 513                                              CLINTON            LA      70722
CLINTON TOWN                               CLINTON TOWN ‐ TAX COLLE                 P.O. BOX 5194                                              CLINTON            NJ      08809
CLINTON TOWN                               CLINTON TOWN‐ TAX COLLEC                 7173 ROUTE 11                                              CHURUBUSCO         NY      12923
CLINTON TOWN                               CLINTON TOWN‐TAX COLLECT                 27 BAKER STREET                                            CLINTON            ME      04927
CLINTON TOWN                               ROCK COUNTY TREASURER                    PO BOX 1508/51 S MAIN ST                                   JANESVILLE         WI      53547
CLINTON TOWNSHIP                           ANGELA MOORE ‐ TAX COLLE                 517 EAU CLAIRE RD                                          EMLENTON           PA      16373
CLINTON TOWNSHIP                           CLINTON TOWNSHIP ‐ TREAS                 172 W MICHIGAN AVE ‐ BOX                                   CLINTON            MI      49236
CLINTON TOWNSHIP                           CLINTON TOWNSHIP ‐ TREAS                 40700 ROMEO PLANK                                          CLINTON TWP.       MI      48038
CLINTON TOWNSHIP                           CLINTON TOWNSHIP ‐ TREAS                 PO BOX 168                                                 COMINS             MI      48619
CLINTON TOWNSHIP                           CLINTON TWP ‐ COLLECTOR                  1225 ROUTE 31, SOUTH ‐ S                                   LEBANON            NJ      08833
CLINTON TOWNSHIP                           CLINTON TWP ‐ TAX COLLEC                 1095 BELMONT TPKE                                          WAYMART            PA      18472
CLINTON TOWNSHIP                           CLINTON TWP ‐ TAX COLLEC                 115 HIGHLAND AVE                                           FACTORYVILLE       PA      18419
CLINTON TOWNSHIP                           CLINTON TWP ‐ TAX COLLEC                 443 DEER CREEK RD.                                         SAXONBURG          PA      16056
CLINTON TOWNSHIP                           KIM ALEXANDER ‐ TAX COLL                 204 WEST BLIND ROAD                                        MONTGOMERY         PA      17752
CLINTON TOWNSHIP TREASURER                 40700 ROMEO PLANK ROAD                                                                              CLINTON TOWNSHIP   MI      48038
CLINTON VILLAGE                            CLINTON VILLAGE ‐ CLERK                  100 NORTH PARK ROW                                         CLINTON            NY      13323
CLINTON VILLAGE                            CLINTON VILLAGE ‐ TREASU                 119 E. MICHIGAN AVE.                                       CLINTON            MI      49236
CLINTON VILLAGE                            ROCK COUNTY TREASURER                    PO BOX 1508/51 S MAIN ST                                   JANESVILLE         WI      53547
CLINTON WALKER CONST                       305 PRIEST ROAD                                                                                     BEEBE              AR      72012
CLINTONVILLE CITY                          CLINTONVILLE CITY TREASU                 CITY HALL 50 10TH ST                                       CLINTONVILLE       WI      54929
CLIO CITY                                  CLIO CITY ‐ TREASURER                    505 W VIENNA ST                                            CLIO               MI      48420
CLM INS GROUP                              P O BOX 345                                                                                         BYHALIA            MS      38611
CLOCKSIN, JUSTIN                           ADDRESS ON FILE
CLOCKTOWER CROSSING COMMUNITY ASSOC.       NEIGHBORHOOD PROPERTY MNGMNT             5340 ENTERPRISE ST, STE B                                  ELDERSBURG         MD      21784
CLOISTERS PROPERTY OWNERS ASSOCIATION      ASSOCIATED PROPERTY MANAGEMENT           1928 LAKE WORTH RD                                         LAKE WORTH         FL      33461
CLOS & ASSOCIATES PC                       35330 NANKIN BLVD STE 702                                                                           WESTLAND           MI      48185
CLOSE UP STORM SERVICE                     ROBERT JOSEPH SITTON                     2801 CORRAL RD                                             SIGNAL MTN         TN      37377
CLOSING CORP INC                           3111 CAMINO DEL RIO NORTH SUITE 200                                                                 SAN DIEGO          CA      92108




                                                                                                                Page 199 of 998
                                           19-10412-jlg               Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          203 of 1004
Creditor Name                                 Address1                                  Address2                                     Address3                             City                State   Zip          Country
CLOSINGCORP, INC.                             ATTN: GENERAL COUNSEL                     6165 GREENWICH DRIVE                         SUITE 300                            SAN DIEGO           CA      92122
CLOSTER BORO                                  CLOSTER BORO ‐ TAX COLLE                  295 CLOSTER DOCK ROAD                                                             CLOSTER             NJ      07624
CLOUD COUNTY                                  CLOUD COUNTY ‐ TREASURER                  811 WASHINGTON, SUITE K                                                           CONCORDIA           KS      66901
CLOUD ROOFING                                 KEN CLOUD ROOFING CO. LLC                 434 BREESPORT                                                                     SAN ANTONIO         TX      78216
CLOUD ROOFING, INC                            280 BEVERS LANE                                                                                                             VALLEY VIEW         TX      76272
CLOUD, ANGELA                                 ADDRESS ON FILE
CLOUD, KERRI                                  ADDRESS ON FILE
CLOUDBLUE TECHNOLOGIES, INC.                  ATTN: GENERAL COUNSEL                     3140 NORTHWOODS PARKWAY                      SUITE 100                            NORCROSS            GA      30071
CLOUDEEVA, INC.                               ATTN: GENERAL COUNSEL                     104 WINDSOR CENTER DRIVE                     SUITE 300                            EAST WINDSOR        NJ      08520
CLOUDEEVA, INC.                               ATTN: HR DEPARTMENT                       104 WINDSOR CENTER DRIVE                     SUITE 300                            EAST WINDSOR        NJ      08520
CLOUSE, LINDSEY                               ADDRESS ON FILE
CLOVER CREEK MUD W                            CLOVER CREEK MUD ‐ COLLE                  6935 BARNEY RD 110                                                                HOUSTON             TX      77092
CLOVERHILL ASSOC                              C/O DOMINION PROPERTIES VIRGINIA LLC      3420 PUMP RD‐ STE #222                                                            RICHMOND            VA      23233
CLOVERLAND TOWN                               CLOVERLAND TWN TREASURER                  PO BOX 1565/ 5860 PERCH                                                           EAGLE RIVER         WI      54521
CLOVERLAND TOWN                               TAX COLLECTOR                             PO BOX 1565/ 5860 PERCH                                                           EAGLE RIVER         WI      54521
CLOW ROOFING AND SIDING COMPANY               434 N TILLAMOOK STREET                                                                                                      PORTLAND            OR      97227
CLOWER TOTAL CONSTRUCTION                     CLINTON CLOWER                            831 CLOWER LANE                                                                   WHITE OAK           TX      75693
CLR HEATING & COOLING                         AND JON & BRANDY WHEELER                  306 N 82ND ST                                                                     KANSAS CITY         KS      66112
CLUBLANDS OF JOLIET HOA                       C/O AMG MANAGEMENT GROUP LLC              1400 ESSINGTON ROAD                                                               JOLIET              IL      60435
CLUNK PAISLEY & ASSOCIATES                    4500 COURTHOUSE BLVD                                                                                                        STOW                OH      44224
CLUNK PAISLEY HOUSER                          4500 COURTHOUSE BLVD                                                                                                        STOW                OH      44224
CLUNK, HOOSE CO., LPA                         4500 COURTHOUSE BLVD                                                                                                        STOW                OH      44224
CLUPPER LLC                                   2386 PAVILLION TER                                                                                                          DELTONA             FL      32738
CLUSTERS AT LEXTON                            25 SOUTH CHURCH ST UNIT 185                                                                                                 MAPLE SHADE         NJ      08052
CLUTTER, DONNA                                ADDRESS ON FILE
CLV CENTRAL SCHOOL                            25 FRANKLIN STREET N                                                                                                        CATTARAUGUS         NY      14719
CLW COMPANIES LLC                             15204 WOOD DUCK TRL NW                                                                                                      PRIOR LAKE          MN      55372
CLYBURN INSURANCE AGENCY                      5637 PRINCESS ANN RD                                                                                                        VIRGINIA BEACH      VA      23462
CLYDE ALDRIDGE INS                            905 E KING AVE                                                                                                              KINGSLAND           GA      31548
CLYDE HALL OWNERS INC                         PO BOX 300‐043                                                                                                              BROOKLYN            NY      11230
CLYDE JOHNSON CONTRACTING & ROOFING INC       PO BOX 216                                                                                                                  CLEWISTON           FL      33440
CLYDE NETTLES ROOFING & PAINTING, INC.        PO BOX 63                                                                                                                   COLUMBIA            SC      29202
CLYDE PERTEET                                 THE LAW OFFICE OF MARC BOUTWELL           CHARLES EDWARDS, ESQ                         P.O. BOX 956                         LEXINGTON           MS      39095
CLYDE RITCHIE                                 BORDAS & BORDAS, PLLC                     JASON E. CAUSEY                              106 EAST MAIN STREET                 SAINT CLAIRSVILLE   OH      43950
CLYDE ROBERT PRICE III                        PO BOX 1413                                                                                                                 ROCKPORT            TX      78381
CLYDE TOWN                                    CLYDE TOWN ‐ TAX COLLECT                  P O BOX 386, CITY HALL                                                            CLYDE               NC      28721
CLYDE TOWNSHIP                                CLYDE TOWNSHIP ‐ TREASUR                  3350 VINCENT RD                                                                   NORTH STREET        MI      48049
CLYDE TOWNSHIP                                CLYDE TOWNSHIP ‐ TREASUR                  PO BOX 671                                                                        FENNVILLE           MI      49408
CLYDE VILLAGE                                 CLYDE VILLAGE ‐ CLERK                     6 SOUTH PARK STREET                                                               CLYDE               NY      14433
CLYDE‐SAVANNAH CEN SCH (                      CLYDE‐SAVANNAH CS ‐ COLL                  215 GLASGOW STREET                                                                CLYDE               NY      14433
CLYMAN VILLAGE                                CLYMAN VLG TREASURER                      PO BOX 129 / 713 MORGAN                                                           CLYMAN              WI      53016
CLYMBER BORO                                  TAX COLLECTOR                             196 FRANKLIN ST                                                                   CLYMER              PA      15728
CLYMER CEN SCH   (CMD TN                      CLYMER CEN SCH‐ TAX COLL                  PO BOX 1595 C/O M&T BANK                                                          BUFFALO             NY      14240
CLYMORE & ASSOCIATES LLC                      2529 S 2070 EAST CIR                                                                                                        ST. GEORGE          UT      84790
CM BUTLER ACA INC &                           N & C PURCHAS                             19201 NW 11 AVE                                                                   MIAMI               FL      33169
CMB VENTURES, INC.                            377 RUBIN CENTER DRIVE, SUITE 122                                                                                           FORT MILL           SC      29708
CMC CLAIM CONSULT INC                         8906 SW 129TH TERRACE                                                                                                       MIAMI               FL      33176
CMC CLAIM CONSULTANTS &                       KIMBERLY&MALLORY JOHNSON                  12651 S DIXIE HWY 207                                                             MIAMI               FL      33156
CME INSURANCE BROKERAGE                       773 60TH STREET 2RR                                                                                                         BROOKLYN            NY      11220
CMF LIMITED LLC & DANA                        GUTH‐ARCHAMBEAU                           PO BOX 2353                                                                       ALPHARETTA          GA      30023
CMF SC BORROW LLC                             UNITED BANK‐ GROUND REN                   PO BOX 220842                                                                     CHANTILLY           VA      20153
CMG HOLDINGS, INC.                            3006 VILLA LANE                                                                                                             MISSOURI CITY       TX      77459
CMG MORTGAGE INSURANCE COMPANY                22 4TH ST                                 FI 13                                                                             SAN FRANCISCO       CA      94103‐3177
CMH HOMES, INC.                               COLLIN BRENNER                            PO BOX 9790                                                                       MARYVILLE           TN      37802
CMJ HOME IMPROVEMENT                          155 TOWNERS RD                                                                                                              CARMEL              NY      10512
CMK CONSTRUCTION INC.                         440 ROBERTS RD SUITE 4                                                                                                      OLDSMAR             FL      34677
CMM COMMERCIAL CONTRACTORS, INC               PO BOX 511315                                                                                                               PUNTA GORDA         FL      33951
CMMCM LLC DBA MULLER CONSTRUCTION             3140 POLARIS AVENUE                       UNIT 8                                                                            LAS VEGAS           NV      89102
CMO AT HUNTERS RUN                            POD MANAGEMENT                            3700 CLUBHOUSE LANE                                                               BOYNTON BEACH       FL      33436
CMR CONSTRUCTION & ROOFING OF TEXAS, LLC      4308 GARLAND DR                                                                                                             HALTOM CITY         TX      76117
CMR CONSTRUCTION & ROOFING, LLC               3006 NORTH LINDBERGH SUITE 703                                                                                              ST. ANN             MO      63074
CMS HARDWOOD FLOORING                         INC                                       6717 SCHELEE CT NW                                                                ROCHESTER           MN      55901
CMSN BOARD OF FNCL INST CONSUMER FINC         DIV OF THE STATE OF SOUTH CAROLINA        1205 PENDLETON ST                            3RD FLOOR, EDGAR BROWN BUILDING      COLUMBIA            SC      29201
CMSN OF BANKING OF THE STATE OF CT            DEPARTMENT OF BANKING                     ATTN JORGE PEREZ                             260 CONSTITUTION PLAZA               HARTFORD            CT      06103‐1800
CMSN OF CORPS OF THE STATE OF CALIFORNIA      1515 K STREET STE 200                                                                                                       SACRAMENTO          CA      95814‐4052
CMSN OF FINANCE OF THE STATE OF MISSOURI      COMMISSIONER LEE R. KEITH                 TRUMAN STATE OFFICE BLDG, ROOM 630                                                JEFFERSON CITY      MO      65102
CMSN OF FNCL REGULATION STATE OF MD           500 N. CALVERT STREET, SUITE 402                                                                                            BALTIMORE           MD      21202
CMSN OF INS OF THE STATE OF NC                325 N SALISBURY ST                                                                                                          RALEIGH             NC      27603
CMSN OF THE BOARD OF FNCL INST                CONSUMER FINANCE DIVISION                 OF THE STATE OF SOUTH CAROLINA               1205 PENDLETON STREET, SUITE 306     COLUMBIA            SC      29201
CNA                                           ATLANTA BRANCH                            GLENRIDGE HIGHLANDS                          5565 GLENRIDGE CONNECTOR NE          ATLANTA             GA      30342




                                                                                                                   Page 200 of 998
                                         19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.            Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   204 of 1004
Creditor Name                               Address1                             Address2                                   Address3     City                  State   Zip        Country
CNA INS                                     LB 790094                            1005 CONVENTION CENTER                                  ST LOUIS              MO      63101
CNA INSURANCE                               PO BOX 790094                                                                                ST LOUIS              MO      63179
CNMI TREASURER                              DEPARTMENT OF COMMERCE               PO BOX 5795 CHRB                                        SAIPAN                MP      96950
CNMI TREASURER DEPARTMENT OF COMMERCE       CAPITOL HILL                                                                                 SAIPAN                MP      96950
CO DEPT OF REVENUE                          1375 SHERMAN ST                                                                              DENVER                CO      80261‐0004
CO PRO CONSTRUCTION                         3440 SHERIDAN BLVD                                                                           DENVER                CO      80212
CO WATERFORD                                PO BOX 1116                                                                                  WIMBERLEY             TX      78676
COACH ROOFING & EXTERIORS, LLC              JESUS MARTINEZ                       509 B OLD WEST DRIVE                                    ROUND ROCK            TX      78664
COACHELLA VALLEY WATER DISTRICT             51501 TYLER ST.                                                                              COACHELLA             CA      92236
COACHELLA VALLEY WATER DISTRICT             75‐515 HOVLEY LANE EAST                                                                      PALM DESERT           CA      92211
COADY & LEWIS ASSOC                         2323 CLEAR LAKE CITY                 BLVD SUITE 120                                          HOUSTON               TX      77062
COAHOMA COUNTY                              COAHOMA COUNTY‐TAX COLLE             PO BOX 219                                              CLARKSDALE            MS      38614
COAHOMA COUNTY CHANCERY CLERK               115 FIRST ST STE 108                                                                         CLARKSDALE            MS      38614
COAL COUNTY CLERK                           4 N MAIN SUITE 1                                                                             COALGATE              OK      74538
COAL COUNTY TREASURER                       4 N MAIN SUITE 4                                                                             COALGATE              OK      74538
COAL TOWNSHIP                               COAL TWP ‐ TAX COLLECTOR             805 W LYNN ST                                           COAL TOWNSHIP         PA      17866
COALDALE BORO                               COALDALE BORO ‐ TAX COLL             221‐223 3RD ST.                                         COALDALE              PA      18218
COALVILLE CITY MUNICIPAL CORP               10 N MAIN STREET                                                                             COALVILLE             UT      84017
COAST 2 COAST LIEN SEARCH & MITIGATION      SVCS                                 34750 US HWY 19 N                                       PALM HARBOR           FL      34684
COAST APPRAISERS & CONSULTANTS INC          2150 HWY 35 STE 250                                                                          SEA GIRT              NJ      08750
COAST ASSESSMENT SERVICE COMPANY            PO BOX 972                                                                                   GARDEN GROVE          CA      92842
COAST CONSTRUCTION CO &                     INGRID & TOM & BETH SEPE             718 KENNEDY ST                                          OAKLAND               CA      94606
COAST FORCE INC                             4110 ENTRPRISE AVE 218                                                                       NAPLES                FL      34104
COAST TO COAST CARPORTS INC                 22525 INTERSTATE 40, PO BOX 100                                                              KNOXVILLE             AR      72845
COAST TO COAST CLAIMS                       4611S UNIV DR STE 192                                                                        DAVIE                 FL      33328
COAST TO COAST ROOFING & BUILDING           CNTRCTORS                            44 FOREST LAKE DR                                       DAUFUSKIE ISLAND      SC      29915‐2305
COASTAL AGENTS                              P O  BOX 87                                                                                  MARMORA               NJ      08223
COASTAL AGENTS ALLIANCE                     802 BLACK HORSE PK  225                                                                      WEST ATLANTIC CITY    NJ      08232
COASTAL AGENTS ALLIANCE                     8025 BLACK HORSE PK 350                                                                      WEST ATLANTIC CITY    NJ      08232
COASTAL AGENTS ALLIANCE                     P O BOX 1074                                                                                 WEST ATLANTIC CITY    NJ      08232
COASTAL AMERICAN INS                        215 SOUTH COMPLEX                                                                            KALISPELL             MT      59901
COASTAL AMERICAN INS                        PO BOX 2976                                                                                  BIGFORK               MT      59911
COASTAL APPRAISAL CO INC                    152 RED BUD COURT                                                                            COVINGTON             LA      70433
COASTAL CLAIMS CONSULT LLC                  ATTN NORBERTO & IRMA ALICEA          102 NE 2ND ST 109                                       BOCA RATON            FL      33432
COASTAL COMM INS                            12129 PANAMA CITY BCH PK                                                                     PANAMA CITY BEACH     FL      32407
COASTAL CONSTRUCTION                        8 BROOKS RD                                                                                  ROCKPORT              MA      01966
COASTAL CRAFTSMEN, LLC                      1606 HWY 70 E                                                                                NEW BERN              NC      28560
COASTAL DESIGN CO                           619 S 10TH ST                                                                                NEDERLAND             TX      77627
COASTAL DKI                                 3324 SE GRAN PARK WAY                                                                        STUART                FL      34997
COASTAL GARAGE DOOR SERVICES                140 COBALT COURT                                                                             WINSTON SALEM         NC      27127
COASTAL GROUP ROOFING INC                   13912 PATRICIA LN                                                                            ALVIN                 TX      77511
COASTAL INS                                 5410 E CO HWY 30A 101                                                                        SANTA ROSA BEACH      FL      32459
COASTAL INS & REAL EST                      PO BOX 2268                                                                                  SHALLOTTE             NC      28459
COASTAL INS AGENCY                          1290 HWY A1A                                                                                 SATELLITE BEACH       FL      32937
COASTAL INS ASSOCIATES LTD                  1212 HIGHWAY 90                                                                              GAUTIER               MS      39553
COASTAL INS GROUP                           150 WESTWARD DRIVE                                                                           MIAMI SPRINGS         FL      33166
COASTAL INS GROUP                           15000 HWY 35 SOUTH                                                                           BLESSING              TX      77419
COASTAL INS GROUP                           558 BRIGHTON AVE                                                                             PORTLAND              ME      04102
COASTAL INSURANCE                           PO BOX 816547                                                                                HOLLYWOOD             FL      33081
COASTAL LEASING AND FIN                     1550 S UNIVERSITY BLVDB                                                                      MOBILE                AL      36609
COASTAL LIVING REALTY                       ATTN: MYRA BEAMS                     9044 SE BRIDGE RD                                       HOBE SOUND            FL      33455
COASTAL MOBILE HOME BROKER OF EXTER         P O BOX 485                                                                                  RUTLAND               VT      05702
COASTAL PLAINS INS                          PO BOX 1079                                                                                  BLUFFTON              SC      29910
COASTAL PLAINS INS AGNCY                    15 BOW CIRCLE                                                                                HILTON HEAD ISLAND    SC      29928
COASTAL PLAINS INS AGNCY                    PO BOX 6869                                                                                  HILTON HEAD ISLAND    SC      29938
COASTAL PROFESSIONAL INS                    7865 BULLITT DR                                                                              MOBILE                AL      36619
COASTAL PROPERTY SERVICES                   108 BOKUM ROAD                                                                               OLD SAYBROOK          CT      06475
COASTAL RESOURCE COMMUNITY MGMT INC         32332 CAMINO CAPISTRANO STE 104                                                              SAN JUAN CAPISTRANO   CA      92675
COASTAL RESTORATION                         PO BOX 2038                                                                                  GEARHART              OR      97138
COASTAL ROOFING & WATERP                    1917 NE 3RD ST 106                                                                           DEERFIELD BEACH       FL      33441
COASTAL SELECT                              P O BOX 7010                                                                                 FAIRFIELD             CA      94533
COASTAL SELECT INS CO                       1455 OLIVER RD                                                                               FAIRFIELD             CA      94534
COASTAL SELECT INS CO                       P O BOX 2646                                                                                 FAIRFIELD             CA      94533
COASTLINE INS AGENCY                        1201 NEW JERSEY AVE                                                                          NORTH WILDWOOD        NJ      08260
COASTLINE INS ASSOCIATES                    OF NC INC                            4831 PORT LOOP RD 4                                     SOUTHPORT             NC      28461
COASTWIDE INSURANCE ASSC                    2517 ROUTE 35 BLDG‐F                 SUITE  102                                              MANASQUAN             NJ      08736
COAT OF PAINT INC                           36 HARGROVE LN                                                                               WILLINGBORO           NJ      08046
COATES ROOFING INC                          KEVIN COATES                         5812 WOODDALE AVE                                       EDINA                 MN      55424
COATES, CALVIN                              ADDRESS ON FILE
COATESVILLE AREA SCHOOL                     BERKHEIMER ASSOCIATES                50 N SEVENTH ST.                                        BANGOR                PA      18013




                                                                                                          Page 201 of 998
                                       19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     205 of 1004
Creditor Name                             Address1                                 Address2                                       Address3                City               State   Zip          Country
COATESVILLE CITY                          KEYSTONE COLLECTIONS                     546 WENDEL RD                                                          IRWIN              PA      15642
COATS QUINN SCHMIDT PA                    1519 DR MLK JR ST N                                                                                             SAINT PETERSBURG   FL      33704
COATS, TIMOTHY                            ADDRESS ON FILE
COATSWORTH CONSTUCTION LLC                MYLES K COATSWORTH                       48 TAUGWONK SPUR UNIT 5                                                STONINGTON         CT      06378
COAUETTE, BENJIMAN                        ADDRESS ON FILE
COBB COUNTY TAX COMMISSION                736 WHITLOCK AVE STE 1                                                                                          MARIETTA           GA      30064
COBB COUNTY WATER DEPARTMENT              660 S. COBB DR. SE                                                                                              MARIETTA           GA      30060
COBB COUNTY WATER SYSTEM                  ATTN: COBB COUNTY                        660 S. COBB DRIVE                                                      MARIETTA           GA      30060‐3113
COBB ROOFING, INC                         320 LAKE PARK DRIVE                                                                                             AVON PARK          FL      33825
COBB VILLAGE                              COBB VLG TREASURER                       PO BOX 158/ 501 BENSON                                                 COBB               WI      53526
COBB, ASHLEY                              ADDRESS ON FILE
COBB, BEVERLY                             ADDRESS ON FILE
COBB, JILLESE                             ADDRESS ON FILE
COBB, LANA                                ADDRESS ON FILE
COBB, STEPHANIE                           ADDRESS ON FILE
COBBLE HILL DEVELOPMENT, LLC              JOHN E. SHEKARCHI                        132 OLD RIVER ROAD                                                     LINCOLN            RI      02865
COBBLESTONE COUNTRY CLUB HOA              10300 ROOKEY WAY                                                                                                PALM CITY          FL      34990
COBLE AND SONS TREE SERVICE               1914 EVANS MILL ROAD                                                                                            PAGELAND           SC      29728
COBLESKILL TOWN                           COBLESKILL TOWN‐TAX COLL                 378 MINERAL SPRINGS RD.                                                COBLESKILL         NY      12043
COBLESKILL VILLAGE                        COBLESKILL VILLAGE‐CLERK                 378 MINERAL SPRINGS RD                                                 COBLESKILL         NY      12043
COBLESKILL‐RICHMOND CS (                  COBLESKIL‐RICHMOND ‐COLL                 BANK RICHMONDVILLE857 E                                                COBLESKILL         NY      12043
COCALICO S.D. (CONSOLIDA                  COCALICO SD TAX ACCOUNT                  PO BOX 177                                                             DENVER             PA      17517
COCHECTON TOWN                            COCHECTON TOWN‐TAX COLLE                 295 MOHN RD.REET                                                       NARROWSBURG        NY      12764
COCHISE APPRAISAL SERVICE LLP             PO BOX 2952                                                                                                     SIERRA VISTA       AZ      85636
COCHISE COUNTY TREASURER                  1415 MELODY LN BLDG E                                                                                           BISBEE             AZ      85603‐1778
COCHITI COMM DEVELOPMENT CORP             5200 COCHITI HWY                                                                                                COCHITI LAKE       NM      87083
COCHRAN COUNTY TAX OFFICE                 100 N MAIN ROOM 101                                                                                             MORTON             TX      79346
COCHRAN EXTERIORS LLC                     7226 E 87TH ST   STE F                                                                                          INDIANAPOLIS       IN      46256
COCHRAN INSURANCE AGENCY                  6450 US HWY 90 STE B                                                                                            SPANISH FORT       AL      36527
COCHRAN PLUMBING SERVICES LLC             RONALD COCHRAN                           14115 RAILROAD ST                                                      LIVE OAK           FL      32060
COCHRAN, TIARA                            ADDRESS ON FILE
COCHRANE & COMPANY                        PO BOX 19150                                                                                                    SPOKANE            WA      99219
COCHRANE AND CO                           1405 S RUSTLE ST                                                                                                SPOKANE            WA      99224
COCHRANTON BORO                           MICHELE KOMAR‐TAX COLLEC                 168 N FRANKLIN STREET                                                  COCHRANTON         PA      16314
COCKE COUNTY                              COCKE COUNTY‐TRUSTEE                     111 COURT AVE ‐ ROOM 107                                               NEWPORT            TN      37821
COCKE COUNTY ASSESSOR                     111 COURT AVE 112                                                                                               NEWPORT            TN      37821
COCKRELL, LISA                            ADDRESS ON FILE
COCKRUM, AMY                              ADDRESS ON FILE
COCONINO COUNTY TREASURER                 110 E CHERRY AVENUE                                                                                             FLAGSTAFF          AZ      86001
COCOZZA, KEITH                            ADDRESS ON FILE
CODE 3 REAL ESTATE                        CODE 3 REALTY & MORTGAGE, INC.           3112 O STREET, SUITE 5                                                 SACRAMENTO         CA      95816
CODE ENFORCEMENT CLERK OF THE COURTS      111 NW 1ST STREET, SUITE 1750                                                                                   MIAMI              FL      33128
CODE VIOLATION SERVICES, INC.             700 AUTOMATION DRIVE                     SUITE F                                                                WINDSOR            CO      80550
CODILIS & ASSOCIATES PC                   ATTN MIKE SULLIVAN                       15 W 030 N FRONTAGE RD STE 100                                         BURR RIDGE         IL      60527
CODILIS & ASSOCIATES PC                   ATTN MIKE SULLIVAN                       650 N SAM HOUSTON PKWY EAST STE 450                                    HOUSTON            TX      77060
CODILIS & ASSOCIATES PC                   ATTN: JASON MERCED                       230 W. MONROE STREET, STE 1125                                         CHICAGO            IL      60606
CODILIS & STAWIARSKI PC                   6782 S POTOMAC ST STE 525                                                                                       CENTENNIAL         CO      80112
CODILIS LAW LLC                           ATTN MIKE SULLIVAN                       8050 CLEVELAND PLACE                                                   MERRILLVILLE       IN      46410
CODILIS STAWIARSKI & MOODY PC             ATTN MIKE SULLIVAN                       15 W 030 N FRONTAGE RD STE 100                                         BURR RIDGE         IL      60527
CODILIS STAWIARSKI AND                    MOODY, PC                                15 W 030 N FRONTAGE RD                                                 BURR RIDGE         IL      60527
CODILIS, MOODY & CIRCELLI, P.C.           15 W 030 N FRONTAGE RD STE 100                                                                                  BURR RIDGE         IL      60527
CODILIS, MOODY & CIRCELLI, P.C.           15 W 030 N FRONTAGE RD STE 200                                                                                  BURR RIDGE         IL      60527
CODILIS, MOODY & CIRCELLI, P.C.           650 N SAM HOUSTON PKWY EAST STE 450                                                                             HOUSTON            TX      77060
CODINGTON COUNTY TREASURER                14 FIRST AVE SE                                                                                                 WATERTOWN          SD      57201
CODMAN COMMONS CONDOMINIUM TRUST          C/O RGR PROPERTY MANAGEMENT              140 WOOD ROAD SUITE 407                                                BRIANTREE          MA      02184
CODORUS TOWNSHIP                          BAMBI HARTLAUB‐TAX COLLE                 5396 SPIRITS LN                                                        GLENVILLE          PA      17329
CODY JAMES HELM                           531 BEAVER VALLEY PIKE                                                                                          LANCASTER          PA      17602
CODY R EPPERSON                           4007 KINGSBURY DR                                                                                               WICHITA FALLS      TX      76301
CODY SHAVELL                              1631 COLQUITT ST B                                                                                              HOUSTON            TX      77006
CODY, JOHN                                ADDRESS ON FILE
CODY, MICHAEL                             ADDRESS ON FILE
COE GROUP INC                             1044 ROUTE 23 SUITE 311                                                                                         WAYNE              NJ      07470
COE INSURANCE                             PO BOX 459                                                                                                      GRANDVIEW          WA      98930
COE INSURANCE AGENCY INC                  2330 KENNEDY BLVD                                                                                               JERSEY CITY        NJ      07304
COE TOWNSHIP                              COE TOWNSHIP ‐ TREASURER                 11426 E BLANCHARD ROAD                                                 SHEPHERD           MI      48883
COE, ERIN                                 ADDRESS ON FILE
COELLO REMODELING                         ELIEL OBED COELLO                        3281 CORDOVA RD                                                        SEGUIN             TX      78155
COENEN, NANCY                             ADDRESS ON FILE
COESTER VMS                               CIERA MONTES                             7529 STANDISH PL. STE. 200                     ROCKVILLE, MD 20855     ROCKVILLE          MD      20855
COEYMANS TOWN                             COEYMANS TOWN‐ TAX COLLE                 18 RUSSELL AVE                                                         RAVENA             NY      12143




                                                                                                                Page 202 of 998
                                      19-10412-jlg            Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       206 of 1004
Creditor Name                            Address1                                    Address2                                     Address3                                   City                  State     Zip        Country
COFFEE COUNTY                            COFFEE COUNTY‐TAX COMMIS                    101 SOUTH PETERSON AVE                                                                  DOUGLAS               GA        31533
COFFEE COUNTY                            COFFEE COUNTY‐TRUSTEE                       1341 MCARTHUR ST ‐ SUITE                                                                MANCHESTER            TN        37355
COFFEE COUNTY ‐ ELBA                     COFFEE CO‐REV COMMISSION                    230 R COURT ST                                                                          ELBA                  AL        36323
COFFEE COUNTY ‐ ENTERPRI                 COFFEE CO‐REV COMMISSION                    101 S EDWARDS                                                                           ENTERPRISE            AL        36330
COFFEE COUNTY JUDGE OF PROBATE           P.O. BOX 311247                                                                                                                     ENTERPRISE            AL        36331
COFFEE COUNTY REVENUE COMMISSIONER       P.O. BOX 411                                                                                                                        ELBA                  AL        36323
COFFEE COUNTY SOLID WASTE                P.O. BOX 2620                               200 WARD ST. W.                                                                         DOUGLAS               GA        31534
COFFEE COUNTY TRUSTEE                    1341 MCARTHUR ST STE 1                                                                                                              MANCHESTER            TN        37355
COFFEE PERKS                             2985 MERCURY RD                                                                                                                     JACKSONVILLE          FL        32207
COFFER CUSTOM                            REMODELING LLC                              9221 DAVENPORT ST NE                                                                    BLAINE                MN        55449
COFFEY COUNTY                            COFFEY COUNTY ‐ TREASURE                    110 S 6TH ST, RM 203                                                                    BURLINGTON            KS        66839
COFFEY INSURANCE AGENCY                  2 WELLMAN AVE SUITE 320                                                                                                             NASHUA                NH        03064
COFFEY, PAMELA                           ADDRESS ON FILE
COFFEY, RICHELLE                         ADDRESS ON FILE
COFFEYS INS AGENCY                       501 W TEXAS AVE                                                                                                                     BAYTOWN               TX        77520
COFFING, GREGORY                         ADDRESS ON FILE
COFFINGER, PAULA                         ADDRESS ON FILE
COFFMAN & SONS LLC                       13781 OLD OAK DR                                                                                                                    FISHERS               IN        46038
COFFMAN APPRAISAL                        1344 MULBERRY DR                                                                                                                    SAN MARCOS            CA        92069
COFFMAN, APRIL                           ADDRESS ON FILE
COGAN, KEVIN                             ADDRESS ON FILE
COGENCY GLOBAL INC                       10 E 40TH ST  10TH FL                                                                                                               NEW YORK              NY        10016
COGENT ECONOMICS                         COGENT QC SYSTEMS                           ATTN: GENERAL COUNSEL                        1 HARBOR DRIVE SUITE 204                   SAUSALITO             CA        94965
COGENT ECONOMICS, INC.                   ATTN: HAKKI C. ETEM                         160 SPEAR STREET                             SUITE 180                                  SAN FRANCISCO         CA        94105
COGENT SERVICING QC                      COGENT QC SYSTEMS                           ATTN: GENERAL COUNSEL                        1 HARBOR DRIVE SUITE 204                   SAUSALITO             CA        94965
COGGINS, JULIE                           ADDRESS ON FILE
COGNIZANT TECH. SOLS. U.S. CORP.         24721 NETWORK PLACE                                                                                                                 CHICAGO               IL        60673‐1247
COGNIZANT TECH. SOLS. U.S. CORP.         ATTN: GENERAL COUNSEL                       101 SOUTH STRATFORD ROAD SUITE 400                                                      WINSTON‐SALEM         NC        27104
COGNIZANT TECH. SOLS. U.S. CORP.         ATTN: GENERAL COUNSEL                       211 QUALITY CIRCLE                                                                      COLLEGE STATION       TX        77845
COGNIZANT TECH. SOLS. U.S. CORP.         ATTN: GENERAL COUNSEL                       500 GLENPOINTE CENTRE WEST                                                              TEANECK               NJ        07666
COGNIZANT TECH. SOLS. U.S. CORP.         ATTN: GENERAL COUNSEL                       HYDERABAD MODULE 8, 9, 10                    FLOOR 9, BUILDING 12A SURVEY NO. 64        MINDSPACE CYBERABAD   HYDERABADTS500081    INDIA
COGNIZANT TECH. SOLS. U.S. CORP.         ATTN: GENERAL COUNSEL                       ODC 2, 3, 8, 14                              5TH AND 6TH FLOOR CARR TOWER               RAMANUJAN IT CITY     TARAMANI RCHENNAI6001INDIA
COGNIZANT TECH. SOLS. U.S. CORP.         ATTN: GENERAL COUNSEL                       ODC 2,3,8, 6TH FLOOR CARR TOWER              TARAMANI RAJIV GANDHI SALAI (OMR)          RAMANUJAN             CHENNAI 600113       INDIA
COGNIZANT TECH. SOLS. U.S. CORP.         ATTN: GENERAL COUNSEL HYDERABAD MODULE      HYDERABAD MODULE 8, 9, 10                    FLOOR 9, BUILDING 12A SURVEY NO. 64        MINDSPACE CYBERABAD   HYDERABADTS500081    INDIA
COGNIZANT TECH. SOLS. U.S. CORP.         ATTN: GENERAL COUNSEL ODC 2, 3,             8, 6TH FLOOR, CARR TOWER RAMANUJAN IT        CITY TARAMANI RAJIV GANDHI SALAI (OMR)     CHENNAI                         600113     INDIA
COGNIZANT TECH. SOLS. U.S. CORP.         ATTN: GENERAL COUNSEL ODC 2,3,8,14,         5TH AND 6TH FLOOR CARR TOWER                 TARAMANI RAJIV GANDHI SALAI (OMR)          RAMANUJAN IT CITY     TARAMANI RCHENNAI6001INDIA
COGNIZANT TECH. SOLS. U.S. CORP.         ATTN: JANINE LJ DURHAM                      2512 DUNLAP AVENUE                                                                      PHOENIX               AZ        32905
COGSWELL INS AGENCY LLC                  800 9TH ST SOUTH                                                                                                                    GREAT FALLS           MT        59403
COHASSET TOWN                            COHASSET TOWN ‐ TAX COLL                    41 HIGHLAND AVENUE                                                                      COHASSET              MA        02025
COHEN & ASSOCIATES PA &                  ASAF & MICHAL S YAARI                       3370 NE 190TH ST 3415                                                                   AVENTURA              FL        33180
COHEN & FORMAN LLC                       334 ST PAUL PLACE                                                                                                                   BALTIMORE             MD        21202
COHEN & GRIGSBY PC                       625 LIBERTY AVE                                                                                                                     PITTSBURGH            PA        15219
COHEN & MALAD, LLP                       1 INDIANA SQUARE                            #1400                                                                                   INDIANAPOLIS          IN        46204
COHEN & THURSTON PA                      1912 HAMILTON ST  STE206                                                                                                            JACKSONVILLE          FL        32210
COHEN & WARREN P.C.                      80 MAPLE AVENUE                                                                                                                     SMITHTOWN             NY        11787
COHEN AND FORMAN LLC                     GROUND RENT                                 334 ST PAUL PLACE                                                                       BALTIMORE             MD        21202
COHEN ASSOCIATES                         PUBLIC ADJUSTERS INC                        3370 NE 190 ST 3415                                                                     AVENTURA              FL        33180
COHEN, BRIAN                             ADDRESS ON FILE
COHEN, BURNS, HARD & PAUL                81 SOUTH MAIN STREET                                                                                                                WEST HARTFORD         CT        06107
COHN & ROTH (NY)                         100 EAST OLD COUNTRY RD, STE 28                                                                                                     MINEOLA               NY        11501
COHN GOLDBERG & DEUTSCH LLC              600 BALTIMORE AVE STE 208                                                                                                           TOWSON                MD        21204
COHOCTAH TOWNSHIP                        COHOCTAH TOWNSHIP ‐ TREA                    6153 BYRON                                                                              HOWELL                MI        48855
COHOCTON TOWN                            COHOCTON TOWN‐TAX COLLEC                    PO BOX 200                                                                              ATLANTA               NY        14808
COHOCTON VILLAGE                         COHOCTON VILLAGE‐CLERK                      17 SO MAIN ST                                                                           COHOCTON NY           NY        14826
COHOES CITY                              COHOES CITY‐ TAX COLLECT                    97 MOHAWK STREET‐ RM 4                                                                  COHOES                NY        12047
COHOES CITY SD                           COHOES CITY SCHOOL‐ COLL                    TAX PROCESSING UNIT‐ PO                                                                 ALBANY                NY        12205
COHORST & ASSOCIATES LLC                 957 LINDEN RD                                                                                                                       MARYSVILLE            KS        66508
COIA, KIMBERLY                           ADDRESS ON FILE
COKATO MUT FIRE INS                      9571 ENDICOTT AVE NW                                                                                                                MAPLE LAKE            MN        55358
COKE COUNTY                              COKE COUNTY ‐ TAX COLLEC                    13 E 7TH ST ‐ COURTHOUSE                                                                ROBERT LEE            TX        76945
COKER APPRAISERS INC                     1102 ALLIE PAYNE RD                                                                                                                 HIGH ISLAND           TX        77623
COKER, REBECCA                           ADDRESS ON FILE
COLANERI, JOANNA                         ADDRESS ON FILE
COLASANTO, BERNADETTE                    ADDRESS ON FILE
COLASANTO, DEBORAH                       ADDRESS ON FILE
COLBERT COUNTY JUDGE OF PROBATE          PO BOX 47                                                                                                                           TUSCUMBIA             AL        35674
COLBERT COUNTY REVENUE COMMISSION        201 NORTH MAIN STREET                                                                                                               TUSCUMBIA             AL        35674
COLBERT COUNTY REVENUE COMMISSIONER      PO BOX 741010                                                                                                                       TUSCUMBIA             AL        35674
COLBERT II, JONATHAN                     ADDRESS ON FILE
COLBERT, LISA                            ADDRESS ON FILE




                                                                                                                Page 203 of 998
                                       19-10412-jlg                 Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    207 of 1004
Creditor Name                              Address1                               Address2                                         Address3                    City              State   Zip          Country
COLBERT, NANCY                             ADDRESS ON FILE
COLBURN TOWN                               COLBURN TWN TREASURER                  15958 366TH ST                                                               STANLEY           WI      54768
COLBY GERRISH INS AGENCY                   2854 FORT SILVER DRIVE                                                                                              BULLHEAD CITY     AZ      86429
COLBY INSURANCE GROUP INC                  276 NEWPORT RD 211                                                                                                  NEW LONDON        NH      03257
COLBY MANAGEMENT INC                       17220 N. BOSWELL BLVD STE140                                                                                        SUN CITY          AZ      85373
COLBY TOWN                                 COLBY TWN TREASURER                    W 1126 CTH N                                                                 COLBY             WI      54421
COLBY, PENNY                               ADDRESS ON FILE
COLCHESTER TOWN                            ANTOINETTE VESSEY‐TAX RE               PO BOX 447                                                                   DOWNSVILLE        NY      13755
COLCHESTER TOWN                            COLCHESTER TN  ‐ COLLECT               127 NORWICH AVE                                                              COLCHESTER        CT      06415
COLCHESTER TOWN                            COLCHESTER TOWN‐TAX COLL               781 BLAKELY ROAD                                                             COLCHESTER        VT      05446
COLD BROOK VILLAGE                         COLD BROOK VILLAGE ‐ CLE               849 OLD STATE ROAD                                                           POLAND            NY      13431
COLD SPRING CITY                           CITY OF COLD SPRING ‐ CL               5694 E ALEXANDRIA PIKE                                                       COLD SPRING       KY      41076
COLD SPRING VILLAGE                        COLD SPRING VILLAGE‐TREA               85 MAIN STREET                                                               COLD SPRING       NY      10516
COLD SPRING VILLAGE CONDO ASSOC. INC       C/O IMAGINEERS LLC                     635 FARMINGTON AVE                                                           HARTFORD          CT      06105
COLD SPRINGS TOWN                          COLD SPRINGS TWN TREASUR               N655 HOWARD ROAD                                                             WHITEWATER        WI      53190
COLDEN TOWN                                COLDEN TOWN ‐ TAX COLLEC               8812 S. STATE RD                                                             COLDEN            NY      14033
COLDSPRINGS TOWNSHIP                       COLDSPRINGS TWP ‐ TREASU               PO BOX 380                                                                   MANCELONA         MI      49659
COLDSTREAM CITY                            COLDSTREAM CITY ‐ COLLEC               9462 BROWNSBORO RD  140                                                      LOUISVILLE        KY      40241
COLDWATER CITY                             COLDWATER CITY ‐ TREASUR               1 GRAND ST.                                                                  COLDWATER         MI      49036
COLDWATER TOWNSHIP                         COLDWATER TOWNSHIP ‐ TRE               319 SPRAGUE RD                                                               COLDWATER         MI      49036
COLDWATER TOWNSHIP                         COLDWATER TOWNSHIP ‐ TRE               PO BOX 214                                                                   WEIDMAN           MI      48893
COLDWELL BANKER                            ATTN: LISA VALENTINE                   188 HIGHWAY 50                                                               ZEPHYR COVE       NV      89448
COLDWELL BANKER                            ATTN: PHILIP BORODA                    15490 VENTURA BLVD STE 100                                                   SHERMAN OAKS      CA      91403
COLDWELL BANKER                            RESIDENTIAL REAL ESTATE, LLC           ATTN: ROBIN METZ                                 2369 SE FEDERAL HIGHWAY     STUART            FL      34994
COLDWELL BANKER A HARTWIG COMPANY          HARTWIG REALTY INC                     43912 20TH STREET WEST                                                       LANCASTER         CA      93534
COLDWELL BANKER ADVANTAGE                  3800 RAEFORD RD                                                                                                     FAYETTEVILLE      NC      28304
COLDWELL BANKER BARNES                     923 C NASHVILLE PIKE                                                                                                GALLATIN          TN      37066
COLDWELL BANKER BARNES                     BARNES REAL ESTATE SERVICES, INC.      114 COOL SPRINGS BLVD                                                        FRANKLIN          TN      37067
COLDWELL BANKER BOB KING REALTY            B‐K RANCH INC                          1647 W. HENDERSON                                                            CLEBURNE          TX      76033
COLDWELL BANKER CLASSIC PROPERTIES         ATTN: AMY GLUCH                        1545 S MAIN STREET                                                           PAYETTE           ID      83661
COLDWELL BANKER FOUNTAIN REALTY            ATTN: ELLEN BECKER                     255 WILLIAMSBURG PARKWAY                                                     JACKSONVILLE      NC      28546
COLDWELL BANKER FRASCATORE REALTY          ATTN: MICHAEL FRASCATORE               5 COMMERCE DRIVE SUITE1                                                      SHELTON           CT      06484
COLDWELL BANKER GARDEN STATE HOMES         25 BROADWAY                                                                                                         ELMWOOD PARK      NJ      07407
COLDWELL BANKER HEART OF                   AMERICA REALTORS LTD                   802 S ELDORADO RD                                                            BLOOMINGTON       IL      61704
COLDWELL BANKER HEART OF AMERICA REALTOR   304 N HERSHEY RD                                                                                                    BLOOMINGTON       IL      61704
COLDWELL BANKER HONIG BELL                 ATTN: DIANE RUSHING                    333 E PERSHING RD ST A                                                       DECATUR           IL      62526
COLDWELL BANKER HONIG‐BELL                 HONIG REALTY INC.                      320 WATERSTONE WAY                                                           JOLIET            IL      60431
COLDWELL BANKER KENNON,                    PARKER, DUNCAN & KEY                   ATTN: JANICE BEAM                                5670 WHITESVILLE RD.        COLUMBUS          GA      31904
COLDWELL BANKER KING THOMPSON              4535 W DUBLIN GRANVILLE RD                                                                                          DUBLIN            OH      43026
COLDWELL BANKER MARTIN MILLER LAMB         REAL ESTATE                            611 N STATE STREET                                                           NORTH VERNON      IN      47265
COLDWELL BANKER MID‐AMERICA GRP REALTORS   MID‐AMERICA REAL ESTATE CO.            1401 50TH ST, SUITE 105                                                      WEST DES MOINES   IA      50266
COLDWELL BANKER PANIAN & MASH, REALTORS    ATTN: TONY PANIAN                      2500 SOUTH WILLIS ST STE 100                                                 ABILENE           TX      79605
COLDWELL BANKER PANIAN & MASH, REALTORS    PANIAN & MASH, LP                      2500 SOUTH WILLIS ST STE 100                                                 ABILENE           TX      79605
COLDWELL BANKER PROPERTIES MANAGEMENT      2120 CHUM CREEK ROAD                                                                                                REDDING           CA      96002
COLDWELL BANKER REAL ESTATE                ATTN: TRACIE MAYS                      104 LOWNDES RD                                                               GOOSE CREEK       SC      29445
COLDWELL BANKER REAL ESTATE SERVICES LLC   REALOGY HOLDINGS CORP                  100 CAMPUS DRIVE SUITE 200                                                   FLORHAM PARK      NJ      07932
COLDWELL BANKER REALTY III LLC             101 N VAN BUREN                                                                                                     ENID              OK      73703
COLDWELL BANKER RESIDENTIAL                ATTN: ROBIN METZ                       2369 SE FEDERAL HWY                                                          STUART            FL      34994
COLDWELL BANKER RESIDENTIAL BROKERAGE      100 FIFTH AVE 7TH FLOOR                                                                                             WALTHAM           MA      02451
COLDWELL BANKER RESIDENTIAL BROKERAGE      PHILIP BORODA                          15490 VENTURA BLVD. SUITE 100                                                SHERMAN OAKS      CA      91403
COLDWELL BANKER RESIDENTIAL BROKERAGE      WALTHAM CORPORATE CENTER               52ND AVE 3RD FL                                                              WALTHAM           MA      02451
COLDWELL BANKER RESORT REALTY              REHOBOTH REALTY, INC.                  20184 COASTAL HIGHWAY                                                        REHOBOTH BEACH    DE      19971
COLDWELL BANKER RUTH HOLLOWAY REALTY       RUTH HOLLOWAY REALTY, INC.             603 S WESTWOOD BLVD.                                                         POPLAR BLUFF      MO      63901
COLDWELL BANKER SELECT                     ATTN: BRIAN KIRK                       3110 MAYER LANE                                                              MUSKOGEE          OK      74403
COLDWELL BANKER SELECT                     SELECT MANAGEMENT GROUP, LLC           8522 E 61ST                                                                  TULSA             OK      74133
COLDWELL BANKER SHOOK                      BENJAMAN VINCENT                       427 MAIN ST                                                                  LAFAYETTE         IN      47901
COLDWELL BANKER TATIE PAYNE INC            1711 W. WORLEY STREET                                                                                               COLUMBIA          MO      65203‐1035
COLDWELL BANKER TOMLINSON GROUP            ATTN: REX TEDESKI                      16130 N. MERCHANT WAY, STE. 110                                              NAMPA             ID      83687
COLDWELL BANKER TOMLINSON GROUP            ATTN: REX TEDESKI                      609 N MIDLAND BLVD                                                           NAMPA             ID      83651
COLDWELL, CHRISTOPHER                      ADDRESS ON FILE
COLE CONSTRUCTION                          1017 S ST MARYS                                                                                                     SIOUX CITY        IA      51106
COLE COUNTY                                COLE COUNTY ‐ COLLECTOR                311 E HIGH ST, RM 100                                                        JEFFERSON CITY    MO      65101
COLE, BETH                                 ADDRESS ON FILE
COLE, JEFFREY                              ADDRESS ON FILE
COLE, ROBIN                                ADDRESS ON FILE
COLE, SHARON                               ADDRESS ON FILE
COLE, TIFFANIE                             ADDRESS ON FILE
COLE, TINA                                 ADDRESS ON FILE
COLEBROOK TOWN                             COLEBROOK TOWN ‐ TAX COL               17 BRIDGE ST                                                                 COLEBROOK         NH      03576
COLEBROOK TOWN                             COLEBROOK TOWN ‐ TAX COL               PO BOX 5                                                                     COLEBROOK         CT      06021




                                                                                                                 Page 204 of 998
                                      19-10412-jlg                 Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          208 of 1004
Creditor Name                             Address1                                      Address2                                      Address3                            City              State   Zip          Country
COLEBROOKDALE TOWNSHIP                    COLEBROOKDALE TWP ‐ COLL                      PO BOX 228                                                                        NEW BERLINVILLE   PA      19545
COLEMAN CITY                              COLEMAN CITY ‐ TREASURER                      PO BOX 504                                                                        COLEMAN           MI      48618
COLEMAN CORP. OF N.W. FLORIDA INC         742 BOULDER CREEK DRIVE                                                                                                         PENSACOLA         FL      32514
COLEMAN COUNTY                            105 S COMMERCIAL AVE                                                                                                            COLEMAN           TX      76834
COLEMAN COUNTY  C/O APPR                  COLEMAN CAD ‐ TAX COLLEC                      P O BOX 914                                                                       COLEMAN           TX      76834
COLEMAN HALL & HEINZE IN                  302 QUEEN ISABELLA BLVD                                                                                                         PORT ISABEL       TX      78578
COLEMAN INS                               1255 BELCHER RD                                                                                                                 DUNEDIN           FL      34698
COLEMAN INS AGENCY INC                    PO BOX 250                                                                                                                      GILBERT           PA      18331
COLEMAN VILLAGE                           MARINETTE COUNTY TREASUR                      1926 HALL AVENUE                                                                  MARINETTE         WI      54143
COLEMAN, AMI                              ADDRESS ON FILE
COLEMAN, CHRISTOPHER                      ADDRESS ON FILE
COLEMAN, FELICIA                          ADDRESS ON FILE
COLEMAN, GARY                             ADDRESS ON FILE
COLEMAN, JAVON                            ADDRESS ON FILE
COLEMAN, RODERICK                         ADDRESS ON FILE
COLEMAN, SHARONDA                         ADDRESS ON FILE
COLEMAN, TALISHA                          ADDRESS ON FILE
COLEMAN, TONY                             ADDRESS ON FILE
COLEMANS INSURANCE                        707 EAST BROADWAY                                                                                                               WEST MEMPHIS      AR      72301
COLEN & WAGONER PA                        7243 BRYAN DAIRY ROAD                                                                                                           LARGO             FL      33777
COLERAIN TOWNSHIP                         4200 SPRINGDALE ROAD                                                                                                            CINCINNATI        OH      45251
COLERAIN TOWNSHIP                         COLERAIN TWP ‐ TAX COLLE                      3746 MAIN ROAD                                                                    BEDFORD           PA      15522
COLERAIN TOWNSHIP                         COLERAIN TWP ‐ TAX COLLE                      65 LAKEVIEW RD.                                                                   KIRKWOOD          PA      17536
COLES COUNTY                              COLES COUNTY ‐ TREASURER                      651 JACKSON‐ ROOM 124                                                             CHARLESTON        IL      61920
COLES TREE & MULCHING SERVICE LLC.        JOSH TAYLOR COLE                              3382 CR 4990                                                                      WINNSBORO         TX      75494
COLES, CHRIS                              ADDRESS ON FILE
COLES‐MOULTRIE ELECTRIC COOPERATIVE       PO BOX 709                                                                                                                      MATTOON           IL      61938‐0709
COLESVILLE TOWN                           COLESVILLE TOWN‐ TAX COL                      PO BOX 27                                                                         HARPURSVILLE      NY      13787
COLETTE GRAIL                             212 B 65TH ST                                                                                                                   VIRGINIA BEACH    VA      23451
COLEY‐TURNER, MICHELE                     ADDRESS ON FILE
COLFAX COUNTY                             COLFAX COUNTY ‐ TREASURE                      411 EAST 11TH STREET                                                              SCHUYLER          NE      68661
COLFAX COUNTY                             COLFAX COUNTY‐TREASURER                       P.O. BOX 98                                                                       RATON             NM      87740
COLFAX FARMERS MTL                        P O BOX 248                                                                                                                     TARKIO            MO      64491
COLFAX TOWN                               COLFAX TWN TREASURER                          E9519 830TH AVENUE                                                                COLFAX            WI      54730
COLFAX TOWNSHIP                           COLFAX TOWNSHIP ‐ TREASU                      15310 130TH AVE                                                                   RODNEY            MI      49342
COLFAX TOWNSHIP                           COLFAX TOWNSHIP ‐ TREASU                      4119 E 16 RD                                                                      MANTON            MI      49663
COLFAX TOWNSHIP                           COLFAX TOWNSHIP ‐ TREASU                      7198 E. LAKESHORE DR                                                              WALKERVILLE       MI      49459
COLFAX TOWNSHIP                           COLFAX TOWNSHIP ‐ TREASU                      PO BOX 68                                                                         THOMPSONVILLE     MI      49683
COLFAX VILLAGE                            DUNN COUNTY  TREASURER                        800 WILSON AVERM 150                                                              MENOMONIE         WI      54751
COLIMON, JESULA                           ADDRESS ON FILE
COLIN ANDREW CLARKE, ET AL.               SOUTH BROOKLYN LEGAL SERVICES                 1360 FULTON STREET, SUITE 301                                                     BROOKLYN          NY      11216
COLIN BLEASDELL, ET AL.                   LAW OFFICES OF JAN V. FARENSBACH              277 BROADWAY, SUITE 1405                                                          NEW YORK          NY      10007
COLIN BLEASDELL, ET AL.                   WILLIAM J. RUSSO, WJ RUSSO & ASSOCS., PC      ATTYS FOR DEF. KAREN BLEASDELL ET AL.         600 THIRD AVENUE, 15TH FLOOR        NEW YORK          NY      10016
COLLACCHI, DENISE                         ADDRESS ON FILE
COLLAGE PARK INS                          3459 EDGEWATER DR                                                                                                               ORLANDO           FL      32804
COLLASO, JOHNATHON                        ADDRESS ON FILE
COLLECT ACRES HOA                         9111 CRAWFORDSVILLE RD                                                                                                          INDPLS            IN      46234
COLLECTION AGENCIES                       DEPARTMENT OF LICENSING                       P.O. BOX 9012                                                                     OLYMPIA           WA      98507‐9045
COLLECTION AGENCY BOARD                   DAWN COLARUSSO                                122 WEST 25TH STREET                          3RD FLOOR EAST                      CHEYENNE          WY      82002
COLLECTION AGENCY BOARD                   DIVISION OF BANKING                           122 WEST 25TH STREET                          3RD FLOOR EAST                      CHEYENNE          WY      82002
COLLECTION BY PARRA                       2620 SW 137 AVE                                                                                                                 MIAMI             FL      33178
COLLECTION DIVISION                       200 HOILDAY STREET                                                                                                              BALTIMORE         MD      21202
COLLECTOR OF REVENUE                      PO BOX 66787                                                                                                                    ST. LOUIS         MO      63166‐6787
COLLECTOR OF REVENUE LEAH BETTS           940 BOONVILLE                                                                                                                   SPRINGFIELD       MO      65802
COLLECTOR OF REVENUE TOWN OF MANCHESTER   PO BOX 150487                                                                                                                   HARTFORD          CT      06115‐0487
COLLECTOR OF TAXES                        TOWN HALL                                     25 HIGH ROAD                                                                      NEWBURY           MA      01951
COLLEEN WRIGHT                            164 STOWE ST                                                                                                                    TOMS RIVER        NJ      08753
COLLEEN WRYSINSKI                         1433 NEVA AVENUE                                                                                                                COLUSA            CA      95932
COLLEGE HWY INS                           P O BOX 549                                                                                                                     SOUTHWICK         MA      01077
COLLEGE PARK CITY/CLAYTO                  COLLEGE PARK ‐TAX COLLEC                      PO BOX 87137‐ TAX DEPT                                                            COLLEGE PARK      GA      30337
COLLEGE PARK CITY/FULTON                  COLLEGE PARK ‐TAX COLLEC                      PO BOX 87137                                                                      COLLEGE PARK      GA      30337
COLLEGE TWP  TOWNSHIP BI                  COLLEGE TWP ‐ TAX COLLEC                      1481 E COLLEGE AVE                                                                STATE COLLEGE     PA      16801
COLLEGEVILLE BORO                         COLLEGEVILLE BORO ‐ COLL                      P.O. BOX 26424                                                                    COLLEGEVILLE      PA      19426
COLLEGIUM FUND LLC SERIES 30              TARA D. CLARK NEWBERRY                        CLARK NEWBERRY LAW FIRM                       810 S DURANGO DR, STE 102           LAS VEGAS         NV      89145‐2487
COLLEGIUM FUND LLC SERIES 31, ET AL.      TARA CLARK NEWBERRY                           CLARK NEWBERRY LAW FIRM                       810 S. DURANGO DRIVE, SUITE 102     LAS VEGAS         NV      89145
COLLEGIUM FUND LLC SERIES 7               TARA NEWBERRY                                 CLARK NEWBERRY LAW FIRM                       810 S DURANGO DR #102               LAS VEGAS         NV      89145
COLLETON COUNTY                           COLLETON COUNTY ‐ TREASU                      31 KLEIN STREET, ROOM 20                                                          WALTERBORO        SC      29488
COLLETON COUNTY REGISTER OF DEEDS         PO BOX 157                                                                                                                      WALTERBORO        SC      29488‐0028
COLLETON COUNTY TAX COLLECTOR             31 KLEIN ST                                                                                                                     WALTERBORO        SC      29488
COLLETON COUNTY TREASURER                 31 KLIEN ST RM 306                                                                                                              WALTERBORO        SC      29488




                                                                                                                    Page 205 of 998
                                           19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     209 of 1004
Creditor Name                                 Address1                             Address2                                      Address3      City               State   Zip     Country
COLLETTA, JEFFREY                             ADDRESS ON FILE
COLLEY TOWNSHIP                               LYNN M SPENCE ‐ TAX COLL             314 MAIN ST                                                 LOPEZ              PA      18628
COLLEY TOWNSHIP SCHOOL D                      SULLIVAN COUNTY SD ‐ COL             314 MAIN ST                                                 LOPEZ              PA      18628
COLLIER APPRAISAL GROUP, LLC                  55 DOUBLE TREE COURT                                                                             DANVILLE           VA      24540
COLLIER CNTY BOARD OF CNTY COMMISSIONERS      3299 TAMIAMI TRAIL EAST STE 700                                                                  NAPLES             FL      34112
COLLIER CNTY UTIL BILLING & CUSTOMER SVC      4420 MERCANTILE AVENUE                                                                           NAPLES             FL      34104
COLLIER COUNTY BOARD OF                       COUNTY COMMISSIONERS                 2800 N HORSESHOE DR                                         NAPLES             FL      34104
COLLIER COUNTY BOARD OF                       COUNTY COMMISSIONERS                 3299 TAMIAMI TRAIL EAST STREET                SUITE 700     NAPLES             FL      34112
COLLIER COUNTY TAX COLLECTOR                  ATTN: PROPERTY TAX DEPARTMENT        3291 TAMIAMI TRAIL EAST                                     NAPLES             FL      34112
COLLIER COUNTY UT                             4420 MERCANTILE AVE.                                                                             NAPLES             FL      34104
COLLIER FINANCIAL, INC.                       4985 TAMIAMI TRAIL E                                                                             NAPLES             FL      34113
COLLIER TOWNSHIP                              COLLIER TWP ‐ TAX COLLEC             102 RAHWAY RD                                               MCMURRAY           PA      15317
COLLIER, KRISTIN                              ADDRESS ON FILE
COLLIER, LATOSHA                              ADDRESS ON FILE
COLLIERS INTERNATIONAL                        PO BOX 3546                                                                                      LITTLE ROCK        AR      72203
COLLIERVILLE CITY                             COLLIERVILLE CITY CLERK              500 POPLAR VIEW PKWY ‐ F                                    COLLIERVILLE       TN      38017
COLLIN BRYAN CONT &                           K KELLY & J KELLY                    3333 LEE PKWY                                               DALLAS             TX      75219
COLLIN COUNTRY CONST LLC                      5412 BATON ROUGE BLVD                                                                            FRISCO             TX      75035
COLLIN COUNTY                                 COLLIN COUNTY ‐ TAX COLL             P.O.BOX 8046                                                MCKINNEY           TX      75070
COLLIN COUNTY MUD 1 U                         COLLIN COUNTY MUD 1 U                11500 NORTHWEST FREEWAY                                     HOUSTON            TX      77092
COLLIN COUNTY TAX OFFICE                      2300 BLOOMDALE RD.                   SUITE 2324                                                  MCKINNEY           TX      75071
COLLINGDALE BORO                              COLLINGDALE BORO ‐ COLLE             BORO HALL ‐ 800 MACDADE                                     COLLINGDALE        PA      19023
COLLINGSWOOD BORO                             COLLINGSWOOD BORO ‐COLLE             678 HADDON AVENUE                                           COLLINGSWOOD       NJ      08108
COLLINS AGENCY                                4366 MIDMOST DR B                                                                                MOBILE             AL      36609
COLLINS APPRAISAL SERVIC                      PO BOX 890                                                                                       FRUITLAND          ID      83619
COLLINS CITY                                  COLLINS CITY‐TAX COLLECT             PO BOX 400                                                  COLLINS            MS      39428
COLLINS CUSTOM PAINTING INC.                  PO BOX 510577                                                                                    MELBOURNE BEACH    FL      32951
COLLINS HANNAFIN, PC                          148 DEER HILL AVENUE                                                                             DANBURY            CT      06810
COLLINS PEST CONTROL LLC                      1349 US HIGHWAY 96 N                                                                             CENTER             TX      75935
COLLINS ROOFING                               DONALD L COLLINS                     526 SHANNON RD.                                             MARION             SC      29571
COLLINS ROOFING LLC                           8006 S PEACH CIR                                                                                 BROKEN ARROW       OK      74011
COLLINS TOWN                                  BECKY JO SUMMERS ‐ TOWN              14093 MILL STREET                                           COLLINS            NY      14034
COLLINS, CHERYL                               ADDRESS ON FILE
COLLINS, CORINE                               ADDRESS ON FILE
COLLINS, DANIEL                               ADDRESS ON FILE
COLLINS, EVAN                                 ADDRESS ON FILE
COLLINS, JOHN                                 ADDRESS ON FILE
COLLINS, KEENEN                               ADDRESS ON FILE
COLLINS, MICHELE                              ADDRESS ON FILE
COLLINS, NICOLE                               ADDRESS ON FILE
COLLINS, TABATHA                              ADDRESS ON FILE
COLLINS, WENDY                                ADDRESS ON FILE
COLLINS‐SCANLON LLP (MD)                      9720 GREENSIDE DRIVE, SUITE 9W                                                                   COCKEYSVILLE       MD      21030
COLLINWOOD CITY                               COLLINWOOD CITY‐TAX COLL             PO BOX 98                                                   COLLINWOOD         TN      38450
COLLIS, PETER                                 ADDRESS ON FILE
COLLOPY, JOSEPH                               ADDRESS ON FILE
COLLS & LIENS TREASURY SVCS DIVISION          2600 HOLLYWOOD BLVD, ROOM 103                                                                    HOLLYWOOD          FL      33020
COLLVER, GARY                                 ADDRESS ON FILE
COLOMA CITY                                   COLOMA CITY ‐ TREASURER              PO BOX 329                                                  COLOMA             MI      49038
COLOMA TOWN                                   COLOMA TWN TREASURER                 W13494 BURR OAK                                             COLOMA             WI      54930
COLOMA TOWNEHOMES                             C/O FREI REAL ESTATE SERVICE         8340 AUBURN BLVD, STE 100                                   CITRUS HEIGHTS     CA      95610
COLOMA TOWNSHIP                               COLOMA TOWNSHIP ‐ TREASU             4919 PAW PAW LAKE RD                                        COLOMA             MI      49038
COLON TOWNSHIP                                COLON TOWNSHIP ‐ TREASUR             PO BOX 608                                                  COLON              MI      49040
COLON VILLAGE                                 COLON VILLAGE ‐ TREASURE             110 N BLACKSTONE AVE ‐ B                                    COLON              MI      49040
COLON, AUREA                                  ADDRESS ON FILE
COLON, MELISSA                                ADDRESS ON FILE
COLONIAL BEACH TOWN                           COLONIAL BEACH TOWN ‐ TR             315 DOUGLAS AVE.                                            COLONIAL BEACH     VA      22443
COLONIAL CONSTRUCTION CO., INC                126 MIDDLEBORO RD                                                                                WILMINGTON         DE      19804
COLONIAL COURT ASSOCIATION                    4780 COVE CIRCLE NORTH                                                                           ST PETERSBURG      FL      33708
COLONIAL ESTATES MOBILE HOME PARK             102 S 1ST STREET SUITE 301                                                                       CHARLOTTESVILLE    VA      22902
COLONIAL GENERAL                              P O  BOX 71467                                                                                   SALT LAKE CITY     UT      84017
COLONIAL GENERAL                              P O BOX 571770                                                                                   MURRAY             UT      84157
COLONIAL GENERAL INS                          8475 E HARTFORD DR  100                                                                          SCOTTSDALE         AZ      85255
COLONIAL GENERAL INS                          PO BOX 14770                                                                                     SCOTTSDALE         AZ      85267
COLONIAL GNRL INS AGENCY                      2305 E SAHARA STE B                                                                              LAS VEGAS          NV      89104
COLONIAL GROUP                                5506 W FRIENDLY AVE 200                                                                          GREENSBORO         NC      27404
COLONIAL GROUP                                PO BOX 4907                                                                                      GREENSBORO         NC      27404
COLONIAL HEIGHTS CITY                         CITY OF COLONIAL HEIGHTS             P O BOX 3401                                                COLONIAL HEIGHTS   VA      23834
COLONIAL HILLS BAKERFIELD HOA, INC            P.O. BOX 850432                                                                                  MOBILE             AL      36685
COLONIAL INS                                  954 W 21ST ST                                                                                    NORFOLK            VA      23517




                                                                                                               Page 206 of 998
                                       19-10412-jlg             Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   210 of 1004
Creditor Name                              Address1                              Address2                                     Address3                         City                  State   Zip        Country
COLONIAL INS AGENCY                        P O BOX 192511                                                                                                      SAN JUAN              PR      919
COLONIAL INSURANCE AGENCY                  1101 MUNOZ RIVERA                                                                                                   SAN JUAN              PR      00925
COLONIAL LLOYDS                            2501 PARKVIEW DR 610                                                                                                FORT WORTH            TX      76102
COLONIAL LLOYDS                            P O BOX 975322                                                                                                      DALLAS                TX      75397
COLONIAL PROPERTY MANAGEMENT               736 W PIONEER BLVD STE 200                                                                                          MESQUITE              NV      89027
COLONIAL PROPERTY MANAGEMENT               8595 S EASTERN AVE                                                                                                  LAS VEGAS             NV      89123
COLONIAL REALTY                            402 SUNNYSIDE HEIGHTS                                                                                               MCMINNVILLE           TN      37110
COLONIAL ROOFING CO                        1207 SUNRISE BEACH RD                                                                                               CROWNSVILLE           MD      21032
COLONIAL S.D./CONSHOHOCK                   COLONIAL SD ‐ COLLECTOR               619 MAPLE STREET                                                              CONSHOHOCKEN          PA      19428
COLONIAL S.D./PLYMOUTH T                   NORTHEAST REVENUE SERVIC              804 FAYETTE ST                                                                CONSHOHOCKEN          PA      19428
COLONIAL SD/WHITE MARSH                    NORTHEAST REVENUE SERVIC              804 FAYETTE ST                                                                CONSHOHOCKEN          PA      19428
COLONIAL VILLAGE CONDOMINIUMS              C/O SUTTON MANAGEMENT                 200 SUTTON ST  STE 95                                                         NORTH ANDOVER         MA      01845
COLONIAL WOODS CONDOMINIUM AT YAPHANK      1 COLONIAL WOODS DRIVE                                                                                              YAPHANK               NY      11980
COLONIE TOWN                               COLONIE TOWN‐TAX RECEIVE              534 LOUDON RD./ MEM. TOW                                                      NEWTONVILLE           NY      12128
COLONIE VILLAGE                            COLONIE VILLAGE‐ TREASUR              2 THUNDER RD VILL. HALL                                                       ALBANY NY             NY      12205
COLONY AT HOLBROOK HOA INC                 ONE CLUBHOUSE DR                                                                                                    HOLBROOK              NY      11741
COLONY CROSSING HOA, INC.                  945 ELDRIDGE ROAD                                                                                                   SUGAR LAND            TX      77478
COLONY GROVES HOA OF SARASOTA INC          5351 LEVI LN                                                                                                        SARASOTA              FL      34233
COLONY INS                                 P O BOX 469012                                                                                                      SAN ANTONIO           TX      78246
COLONY INSURANCE COMPANY                   13185 WARWICK BLVD                                                                                                  NEWPORT NEWS          VA      23604
COLONY POINT 5 CONDO ASSOC. INC            11500 COLONY POINT DRIVE                                                                                            PEMBROKE PINES        FL      33026
COLONY ROOFERS LLC                         3605 SANDY PL RD STE 240                                                                                            MARIETTA              GA      30066
COLONY SQUARE CONDOMINIUMS                 P. O. BOX 542167                                                                                                    DALLAS                TX      75354
COLOR CREATIONS PAINTING CO.               RICARDO A AZUCENA                     107 MANOR DRIVE                                                               SOUTH SAN FRANCISCO   CA      94080
COLOR MASTER                               15411 W WADDELL RD 102                                                                                              SURPRISE              AZ      85379
COLORADO                                   CO DORA                               1560 BROADWAY, SUITE 925                                                      DENVER                CO      80202
COLORADO                                   GLORIA WILLIAMS (NMLS)                1560 BROADWAY, SUITE 925                                                      DENVER                CO      80202
COLORADO APPRAISAL ADVANTAGE INC           16640 VINCENT AVE                                                                                                   MONUMENT              CO      80132‐8126
COLORADO ASSOCIATION SERVICES              TYLER COMMUNITY MANAGEMENT            14142 DENVER WEST PARKWAY, SUITE 350                                          LAKEWOOD              CO      80401
COLORADO BEST ROOFING                      RICARDO PEREZ                         2000 WEST 92ND AVE 600                                                        FEDERAL HEIGHTS       CO      80260
COLORADO BUREAU OF INVESTIGATION           690 KIPLING STREET STE 3000                                                                                         DENVER                CO      80215
COLORADO CONTINENTAL RFG                   10660 W 44TH AV IC                                                                                                  WHEAT RIDGE           CO      80033
COLORADO COUNTY CENTRAL                    COLORADO CAD ‐ TAX COLLE              P O BOX 10                                                                    COLUMBUS              TX      78934
COLORADO COUNTY CLERK                      DARLENE HAYEK                         318 SPRING ST STE 103                                                         COLUMBUS              TX      78934
COLORADO FARM BUREAU                       9177 E MINERAL CIRCLE                                                                                               CENTENNIAL            CO      80112
COLORADO INVESTMENT TRUST LLC              MICHAEL E. LINDSAY                    SNELL & WILMER LLP                           1200 17TH STREET, SUITE 1900     DENVER                CO      80202
COLORADO PATIO CONCEPTS                    7817 ROGERS STREET                                                                                                  ARVADA                CO      80007
COLORADO PREFERRED ROOFING LLC             7775 S CURTICE DRIVE UNIT A                                                                                         LITTLETON             CO      80120
COLORADO SECRETARY OF STATE                1700 BROADWAY, STE. 200                                                                                             DENVER                CO      80290
COLORADO SPRINGS UTILITIES                 PO BOX 1103                                                                                                         COLORADO SPRINGS      CO      80947
COLORADO STORM SOLUTIONS                   3846 BRISTON CT                                                                                                     LOVELAND              CO      80538
COLORADO SUPERIOR ROOFING & CONSTRUCTION   950 WADSWORTH BLVD #306                                                                                             LAKEWOOD              CO      80214
COLORADO UNIFORM CONSUMER CREDIT           1300 BROADWAY 6TH FL                                                                                                DENVER                CO      80203
COLORADO WESTERN CONSTRUCTION              ROOF CRAFTERS OF COLORADO             8395 SWEET WATER RD                                                           LONE TREE             CO      80124
COLQUHOUN, DEREK                           ADDRESS ON FILE
COLQUITT COUNTY                            COLQUITT CO‐TAX COMMISSI              PO BOX 99                                                                     MOULTRIE              GA      31776
COLQUITT COUNTY SOLID                      WASTE DEPARTMENT                      101 EAST CENTRAL AVE                                                          MOULTRIE              GA      31776
COLQUITT COUNTY TAX COMMISSIONER           COLQUITT COUNTY COURTHOUSE ANNEX      101 EAST CENTRAL AVE                                                          MOULTRIE              GA      31776
COLRAIN TOWN                               COLRAIN TOWN ‐ TAX COLLE              55 MAIN ROAD                                                                  COLRAIN               MA      01340
COLSON CONSTRUCTION & RESTORATION LLC      KEITH COLSON                          KEITH COLSON                                 17615 FOREST MIST DR             SPRING                TX      77379
COLSON, NATRINA                            ADDRESS ON FILE
COLT ROOFING AND CONSTRUCTION INC          5001 MCCORMICK MOUNTAIN DR                                                                                          AUSTIN                TX      78734
COLT WATER DEPARTMENT CITY OF COLT         P O BOX 207                                                                                                         COLT                  AR      72326
COLTON ASSOCIATES INC                      PO BOX 471                                                                                                          PRESQUE ISLE          ME      04769‐1471
COLTON, CYNTHIA                            ADDRESS ON FILE
COLTS NECK TOWNSHIP                        COLTS NECK TWP ‐ COLLECT              124 CEDAR DRIVE                                                               COLTS NECK            NJ      07722
COLUMBIA ASSOCIATION                       COLUMBIA ASSOCIATION ‐ T              PO BOX 79998 CA C/O SUNT                                                      BALTIMORE             MD      21279
COLUMBIA ASSOCIATION INC                   6310 HILLSIDE CT., SUITE 100                                                                                        COLUMBIA              MD      21046‐1070
COLUMBIA ASSOCIATION, INC.                 10221 WINCOPIN CIRCLE, SUITE 100                                                                                    COLUMBIA              MD      21044‐3410
COLUMBIA BASIN EXTERIORS LLC               326 SW MCKINLEY AVE                                                                                                 BEND                  OR      97701
COLUMBIA BASIN EXTERIORS, LLC              61533 AMERICAN LOOP SUITE 12                                                                                        BEND                  OR      97702
COLUMBIA BORO                              COLUMBIA BORO ‐ TAX COLL              308 LOCUST ST.                                                                COLUMBIA              PA      17512
COLUMBIA CASUALTY CO                       333 S WABASH AVENUE                                                                                                 CHICAGO               IL      60604
COLUMBIA CITY                              CITY OF COLUMBIA ‐ CLERK              116 CAMPBELLSVILLE ST                                                         COLUMBIA              KY      42728
COLUMBIA CITY                              COLUMBIA CITY‐TAX COLLEC              700 N GARDEN ST                                                               COLUMBIA              TN      38401
COLUMBIA COMMONS ASSOCIATION INC           PO BOX 365                                                                                                          LEXINGTON PARK        MD      20653
COLUMBIA COUNTY                            COLUMBIA CO‐TAX COMMISSI              630 RONALD REAGAN ‐ BLD                                                       EVANS                 GA      30809
COLUMBIA COUNTY                            COLUMBIA COUNTY ‐ COLLEC              101 S COURT SQUARE ‐ PO                                                       MAGNOLIA              AR      71754
COLUMBIA COUNTY                            COLUMBIA COUNTY ‐ TREASU              PO BOX 24                                                                     DAYTON                WA      99328
COLUMBIA COUNTY                            COLUMBIA COUNTY TAX COLL              230 STRAND STREET                                                             ST. HELENS            OR      97051




                                                                                                            Page 207 of 998
                                          19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  211 of 1004
Creditor Name                                Address1                           Address2                                     Address3      City              State   Zip        Country
COLUMBIA COUNTY                              COLUMBIA COUNTY‐TAX COLL           135 NE HERNANDO AVE. STE                                   LAKE CITY         FL      32055
COLUMBIA COUNTY                              COUNTY OFFICE BUILDING             15 N 6TH STREET                                            HUDSON            NY      12534
COLUMBIA COUNTY CLERK OF CIRCUIT             COURT                              P.O. BOX 327                                               MAGNOLIA          AR      71753
COLUMBIA COUNTY REGISTER OF DEEDS            400 DEWITT STREET                                                                             PORTAGE           WI      53901
COLUMBIA COUNTY TAX CLAIM BUREAU             11 W MAIN STREET                                                                              BLOOMSBURG        PA      17815
COLUMBIA COUNTY TAX CLAIM BUREAU             35 W MAIN ST                                                                                  BLOOMSBURG        PA      17815
COLUMBIA COUNTY TAX COLLECTOR                135 NE HERNANDO AVE, STE 125                                                                  LAKE CITY         FL      32055
COLUMBIA COUNTY TAX COLLECTOR                PO BOX 98                                                                                     MAGNOLIA          AR      71754
COLUMBIA COUNTY WATER UTILITY                PO BOX 960                                                                                    GROVETOWN         GA      30813
COLUMBIA FALLS TOWN                          COLUMBIA FALLS TN ‐ COLL           PO BOX 100                                                 COLUMBIA FALLS    ME      04623
COLUMBIA GAS                                 P.O. BOX 742510                                                                               CINCINNATI        OH      45274‐2510
COLUMBIA GAS OF MASSACHUSETTES               P O BOX 742514                                                                                CINCINNATI        OH      45274‐2514
COLUMBIA HOUSE OF BROKERS REALTY, INC        1515 CHAPEL HILL ROAD                                                                         COLUMBIA          MO      65203
COLUMBIA INS                                 2102 WHITE GATE DR                                                                            COLUMBIA          MO      65202
COLUMBIA LAKES HOMEOWNER ASSOC               P.O. BOX 277                                                                                  WEST COLUMBIA     TX      77486
COLUMBIA LLOYDS INS                          PO BOX 540307                                                                                 HOUSTON           TX      77254
COLUMBIA LLOYDS INS CO                       2200 W ALABAMA STE 210                                                                        HOUSTON           TX      77098
COLUMBIA MUT INS                             P O BOX 6032                                                                                  COLUMBIA          MO      65205
COLUMBIA MUT INS                             PO BOX 801726                                                                                 KANSAS CITY       MO      64180
COLUMBIA MUTUAL INS                          PO BOX 618                                                                                    COLUMBIA          MO      65205
COLUMBIA ROOFING                             125 CADILLAC SQUARE                                                                           CAYCE             SC      29033
COLUMBIA ROOFING AND HOME IMPROVEMENT        ANDREW A SMIGELSKI JR              21414 CLEAR FORK CT                                        ASHBURN           VA      20147
COLUMBIA S.D./COLUMBIA B                     COLUMBIA BORO SD ‐ COLLE           200 NORTH 5TH STREET                                       COLUMBIA          PA      17512
COLUMBIA TOWN                                COLUMBIA TOWN ‐ TAX COLL           323 RTE 87                                                 COLUMBIA          CT      06237
COLUMBIA TOWN                                COLUMBIA TOWN ‐ TAX COLL           P O BOX 10                                                 COLUMBIA          LA      71418
COLUMBIA TOWN                                COLUMBIA TOWN ‐ TAX COLL           PO BOX 361                                                 COLUMBIA          NC      27925
COLUMBIA TOWN                                COLUMBIA TOWN ‐ TAX COLL           RR 1,BOX 22E                                               COLUMBIA          ME      04623
COLUMBIA TOWN                                COLUMBIA TOWN‐TAX COLLEC           1679 US ROUTE 3                                            COLUMBIA          NH      03576
COLUMBIA TOWNSHIP                            COLUMBIA TOWNSHIP ‐ TREA           6393 CENTER ST                                             UNIONVILLE        MI      48767
COLUMBIA TOWNSHIP                            COLUMBIA TOWNSHIP ‐ TREA           8500 JEFFERSON ROAD                                        BROOKLYN          MI      49230
COLUMBIA TOWNSHIP                            COLUMBIA TOWNSHIP ‐ TREA           PO BOX 323                                                 GRAND JUNCTION    MI      49056
COLUMBIA WATER COMPANY                       220 LOCUST STREET                                                                             COLUMBIA          PA      17512
COLUMBIANA COUNTY                            COLUMBIANA COUNTY ‐ TREA           105 S MARKET ST                                            LISBON            OH      44432
COLUMBIANA COUNTY AUDITOR                    105 SOUTH MARKET STREET                                                                       LISBON            OH      44432
COLUMBIANA COUNTY TITLE DEPT                 130 S MARKET ST                                                                               LISBON            OH      44432
COLUMBIANA COUNTY TREASURER                  105 S MARKET ST  STE 8                                                                        LISBON            OH      44432
COLUMBIAVILLE VILLAGE                        COLUMBIAVILLE VLG ‐ TREA           PO BOX 100                                                 COLUMBIAVILLE     MI      48421
COLUMBUS CITY                                CITY OF COLUMBUS                   PO BOX 17                                                  COLUMBUS          KY      42032
COLUMBUS CITY                                COLUMBUS CITY TREASURER            PO BOX 192/105 N DICKASO                                   COLUMBUS          WI      53925
COLUMBUS CITY                                TAX COLLECTOR                      PO BOX 192/105 N DICKASO                                   COLUMBUS          WI      53925
COLUMBUS CITY TREASURER ‐ WATER & SEWER      PO BOX 182882                                                                                 COLUMBUS          OH      43218‐2882
COLUMBUS CITY TREASURER DIVISION OF          SEWERAGE DRAINAGE                  PO BOX 163212                                              COLUMBUS          OH      43216‐3212
COLUMBUS CITY TREASURER SEWER                & WATER SVCS                       P.O. BOX 182882                                            COLUMBUS          OH      43218‐2882
COLUMBUS COUNTY                              COLUMBUS COUNTY ‐ COLLEC           125 WASHINGTON ST, STE A                                   WHITEVILLE        NC      28472
COLUMBUS COUNTY REGISTER OF DEEDS            PO BOX 1086                                                                                   WHITEVILLE        NC      28472‐1086
COLUMBUS COUNTY TAX OFFICE                   125 A WASHINGTON STREET                                                                       WHITEVILLE        NC      28472
COLUMBUS DEPARTMENT OF PUBLIC UTILITIES      910 DUBLIN ROAD                                                                               COLUMBUS          OH      43215
COLUMBUS EXTERIORS INC                       18529 HWY 65 NE                                                                               EAST BETHEL       MN      55011
COLUMBUS LIGHT AND POWER                     420 4TH AVENUE SOUTH               PO BOX 949                                                 COLUMBUS          MS      39703
COLUMBUS LIGHT AND WATER DEPARTMENT          PO BOX 22806                                                                                  JACKSON           MS      39225
COLUMBUS MUTUAL INS COMP                     205 S UNIVERSITY AVE                                                                          BEAVER DAM        WI      53916
COLUMBUS MUTUAL TOWN                         N7022 OWL RD                                                                                  BEAVER DAM        WI      53916
COLUMBUS TOWN                                COLUMBUS TOWN‐ TAX COLLE           4340 STATE HWY 80                                          SHERBURNE         NY      13460
COLUMBUS TOWN                                COLUMBUS TWN TREASURER             W2394 HALL ROAD                                            COLUMBUS          WI      53925
COLUMBUS TOWNSHIP                            COLUMBUS TOWNSHIP ‐ TREA           1732 BAUMAN RD.                                            COLUMBUS          MI      48063
COLUMBUS TOWNSHIP                            COLUMBUS TWP ‐ TAX COLLE           359 SCHRAMLING ROAD                                        CORRY             PA      16407
COLUMBUS, CAIRO                              ADDRESS ON FILE
COLUMN INFORMATION SECURITY, LLC             ATTN: GENERAL COUNSEL              10 E 22ND STREET                             SUITE 212     LOMBARD           IL      60148‐6109
COLUSA COUNTY                                COLUSA COUNTY ‐ TAX COLL           547 MARKET STREET, SUITE                                   COLUSA            CA      95932
COLVIN ENTERPRISES, LLC                      CHARLES R. COLVIN                  7332 CRUTCHLOW CT.                                         NICHOLS           SC      29581
COLVIN MILLS AGENCY INC                      PO BOX 430                                                                                    BEAVER            OK      73932
COLWELL, SAM                                 ADDRESS ON FILE
COLWOOD PLACE HOMEOWNERS ASSOCIATION         5135 CAMINO AL NORTE               150                                                        NORTH LAS VEGAS   NV      89031
COLWYN BORO                                  COLWYN BORO ‐ TAX COLLEC           515 SOUTH 4TH ST.                                          COLWYN            PA      19023
COLYER INS AGENCY                            1046 E HIGHLAND BLVD                                                                          SAN ANTONIO       TX      78210
COMAL COUNTY                                 COMAL COUNTY ‐ TAX COLLE           P O BOX 659480                                             SAN ANTONIO       TX      78265
COMAL COUNTY CLERK                           150 N SEQUIN, STE 101                                                                         NEW BRAUNFELS     TX      78130
COMAL COUNTY DISTRICT CLERK                  150 N SEGUIN STE 304                                                                          NEW BRAUNFELS     TX      78130
COMAL COUNTY TAX OFFICE                      CATHY C. TALCOTT, RTA              PO BOX 659480                                              SAN ANTONIO       TX      78265
COMAL COUNTY TAX OFFICE                      PO BOX 311445                                                                                 NEW BRAUNFELS     TX      78130




                                                                                                           Page 208 of 998
                                         19-10412-jlg                Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    212 of 1004
Creditor Name                               Address1                              Address2                                         Address3     City               State   Zip        Country
COMANCHE COUNTY TAX COLLECTOR               101 W CENTRAL AVE                                                                                   COMANCHE           TX      76442
COMANCHE COUNTY TREASURER                   315 SE 5TH ST STE 300                                                                               LAWTON             OK      73501
COMANCHE RURAL WATER DISTRICT 2             294 NE PINE AVENUE                                                                                  ELGIN              OK      73538‐3128
COMBETTAS GENERAL CONSTRUCTION              RANDAL L. COMBETTA                    1010 BOREAS DR.                                               BATON ROUGE        LA      70816
COMBINED INS SERVICES                       PO BOX 557                                                                                          GRAIN VALLEY       MO      64029
COMBINED LOCKS VILLAGE                      COMBINED LOCKS VLG TREAS              405 WALLACE ST                                                COMBINED LOCKS     WI      54113
COMBINED UNDERWRITERS OF                    MIAMI                                 8240 NW 52 TERR SUITE408                                      MIAMI              FL      33166
COMBS INSURANCE AGENCY                      341 S ALASKA ST                                                                                     PALMER             AK      99645
COMBS REMODELING AND ROOFING INC.           1204 DEBBIE LANE                                                                                    HIXSON             TN      37343
COMBS, COURTNEY                             ADDRESS ON FILE
COMBS, JASMINE                              ADDRESS ON FILE
COMCAST                                     PO BOX 105184                                                                                       ATLANTA            GA      30348‐5184
COMCAST                                     PO BOX 660618                                                                                       DALLAS             TX      75266‐0618
COMCAST CABLE COMMUNICATIONS INC            PO BOX 530098                                                                                       ATLANTA            GA      30353‐0098
COMED                                       PO BOX 6111                                                                                         CAROL STREAM       IL      60197
COMER CITY                                  COMER CITY‐TAX COLLECTOR              PO BOX 65                                                     COMER              GA      30629
COMER, ALEXANDRIA                           ADDRESS ON FILE
COMINS TOWNSHIP                             COMINS TOWNSHIP ‐ TREASU              PO BOX 190                                                    FAIRVIEW           MI      48621
COMINSKIE, CYNTHIA                          ADDRESS ON FILE
COMISKEY CAPITAL                            401 TIKI DR                                                                                         TIKI ISLAND        TX      77554
COMISKEY CAPITAL INS AGENCY INC             401 TIKI DR STE 200                                                                                 TIKI ISLAND        TX      77554
COMMALE, DAVID                              ADDRESS ON FILE
COMMAND ROOFING LLC                         8312 E STATE ROUTE 69                                                                               PRESCOTT VALLEY    AZ      86314
COMMERCE & CONSUMER AFFAIRS                 PO BOX 3469                                                                                         HONOLULU           HI      96801
COMMERCE BANK DEPOSIT VERIFICATIONS         DEPT                                  300 NORTH KIRKWOOD RD                                         SAINT LOUIS        MO      63122
COMMERCE DEPARTMENT                         STATE OF MINNESOTA                    85 7TH PLACE EAST, SUITE 500                                  ST. PAUL           MN      55101
COMMERCE INSURANCE                          11 GORE RD                                                                                          WEBSTER            MA      01570
COMMERCE TITLE COMPANY                      5602 MARQUESAS CIRCLE                 SUITE 103                                                     SARASOTA           FL      34233
COMMERCE TITLE COMPANY ‐ CA                 6200 TENNYSON PARKWAY                 SUITE 110                                                     PLANO              TX      75024
COMMERCE TOWNSHIP                           COMMERCE TOWNSHIP ‐ TREA              2009 TOWNSHIP DR                                              COMMERCE           MI      48390
COMMERCE WEST INS CO                        P O BOX 6003                                                                                        GILBERT            AZ      85299
COMMERCE WEST INS CO                        PO BOX 9152                                                                                         MARLBOROUGH        MA      01752
COMMERCIAL ADJUSTMENT COMPANY               CAC SERVICES, INC.                    P.O. BOX 57                                                   ASTORIA            OR      97103
COMMERCIAL HEIGHTS                          ROOFING                               7815 FORTUNE DR STE A                                         SAN ANTONIO        TX      78250
COMMERCIAL INS AGENCY                       15455 MANCHESTER RD 3384                                                                            BALLWIN            MO      63022
COMMERCIAL INS UNDWRTRS                     901 E ST LOUIS ST  205                                                                              SPRINGFIELD        MO      65806
COMMERCIAL INSURANCE GRP                    1773 S 8TH ST                         200                                                           COLORADO SPRINGS   CO      80905
COMMERCIAL REFRIGERATION SVCS INC           2501 W BEHREND DR, STE 39                                                                           PHOENIX            AZ      85027
COMMERCIAL TOWNSHIP                         COMMERCIAL TWP ‐ COLLECT              1768 MAIN STREET                                              PORT NORRIS        NJ      08349
COMMERICAL COV INS                          1119 MARKET ST 3RD FL                                                                               SAN FRANCISCO      CA      94103
COMMERICAL INS GROUP LLC                    P O BOX 60190                                                                                       COLORADO SPRINGS   CO      80960
COMMERICAL INS SOLUTIONS                    15800 PINES BLVD 3112                                                                               PEMBROKE PINES     FL      33027
COMMISSIONER FINANCIAL INSTITUTIONS
COMMISSIONER OF FINANCE                     201 E WASHINGTON STREET                                                                             SYRACUSE           NY      13202
COMMISSIONER OF FINANCE                     CITY OF SYRACUSE CITY HALL            233 E WASHINGTON ST ROOM 128                                  SYRACUSE           NY      13202
COMMISSIONER OF FINANCIAL INSTITUTIONS
COMMISSIONER OF FINANCIAL REGULATION
COMMISSIONER OF STATE LANDS                 STATE OF ARKANSAS                     500 WOODLANE ST STE 109                                       LITTLE ROCK        AR      72201
COMMISSIONER STATE OF CT D.S.S.             55 FARMINGTON AVENUE                                                                                HARTFORD           CT      06105
COMMISSIONERS OF ST. MICHAELS               P. O. BOX 206                                                                                       ST. MICHAELS       MD      21663
COMMODORE LAND CORP                         COLLECTOR                             4750 OWINGS MILLS BLVD                                        OWINGS MILLS       MD      21117
COMMODORE PERRY SCHOOL D                    COMMODORE PERRY SD ‐ COL              16 LINN TYRO RD                                               GREENVILLE         PA      16125
COMMODORE PERRY SCHOOL D                    COMMODORE PERRY SD ‐ COL              434 OSBORN RD.                                                HADLEY             PA      16130
COMMODORE PERRY SCHOOL D                    KAREN KING ‐ TAX COLLECT              24 YEAGER RD                                                  CLARKS MILLS       PA      16114
COMMODORE PERRY SD/DEER                     MARY PEDERSON ‐ TAX COLL              889‐A MILLEDGEVILLE ROAD                                      HADLEY             PA      16130
COMMONS AT HOLDEN                           CONDOMINIUM TRUST                     PO BOX 20057                                                  WORCESTER          MA      01602
COMMONWEALTH CAS                            2500 N 24TH ST                                                                                      PHOENIX            AZ      85008
COMMONWEALTH CD FUND LLC                    520 GRAVES AVE SUITE 203                                                                            ERLANGER           KY      41018
COMMONWEALTH CD FUND, LLC                   510 GRAVES AVE, STE 206                                                                             ERIANGER           KY      41018
COMMONWEALTH CUSTOM RESTORATION, LLC        1001 TYLER STREET‐ SUITE 5                                                                          FREDERICKSBURG     VA      22401
COMMONWEALTH FINANCIAL SYSTEMS INC          245 MAIN STREET                                                                                     DICKSON CITY       PA      18519
COMMONWEALTH INS                            PO BOX 34069                                                                                        SEATTLE            WA      98124
COMMONWEALTH INS CENTER                     944 CAPITOL LANDING RD                                                                              WILLIAMSBURG       VA      23185
COMMONWEALTH OF MASS,                       45 CONGRESS ST.                       SUITE 4100                                                    SALEM              MA      01970
COMMONWEALTH OF MASSACHUSETTS               515 ROCKAWAY AVENUE                                                                                 WORCESTER          MA      01606
COMMONWEALTH OF MASSACHUSETTS               DIVISION OF INSURANCE                 1000WASHINGTON ST 10TH FLOOR                                  BOSTON             MA      02118
COMMONWEALTH OF MASSACHUSETTS               MASSACHUSETTS SECRETARY OF STATE      PO BOX 3952                                                   BOSTON             MA      02241‐3952
COMMONWEALTH OF PENNSYLVANIA                110 N 89TH STREET                     SUITE 204A                                                    PHILADELPHIA       PA      19107‐2412
COMMONWEALTH OF PENNSYLVANIA                17 N. SECOND STREET, SUITE 1300                                                                     HARRISBURG         PA      17101
COMMONWEALTH OF PENNSYLVANIA                P.O. BOX 8591                                                                                       HARRISBURG         PA      17105‐8591




                                                                                                                 Page 209 of 998
                                      19-10412-jlg                Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       213 of 1004
Creditor Name                              Address1                                  Address2                                      Address3                           City               State   Zip        Country
COMMONWEALTH OF PR OFFICE                  CMSN OF FNCL INST                         1492 AVE. PONCE DE LEÓN SUITE 600             EDIF. CENTRO EUROPA                SANTURCE           PR      00909
COMMONWEALTH OF PUERTO RICO                OFFICE OF THE COMMISSIONER                OF FINANCIAL INSTITUTIONS                     PO BOX 11855                       SAN JUAN           PR      00910‐3855
COMMONWEALTH OF PUERTO RICO ATTY GENERAL   ATTN: WANDA VAZQUEZ GARCED                SECTION 902192                                                                   SAN JUAN           PR      00902‐0192
COMMONWEALTH OF VIRGINIA                   1300 E MAIN ST  9                                                                                                          RICHMOND           VA      23219
COMMONWEALTH TRUSTEES LLC                  8601 WESTWOOD CENTER DRIVE SUITE 255                                                                                       VIENNA             VA      22182
COMMONWEALTH UNDERWRITER                   P O BOX 5441                                                                                                               RICHMOND           VA      23220
COMMONWEALTH UNDWRITERS                    2112 W LABURNUM AVE 105C                                                                                                   RICHMOND           VA      23227
COMMUNITAS MANAGEMENT INC.                 3672 E. RAYMOND ST.                                                                                                        INDIANAPOLIS       IN      46203
COMMUNITY ‐ HARBOR BAY ISLE OWNR ASSOC     3195 MECARTNEY ROAD                                                                                                        ALAMEDA            CA      94502
COMMUNITY ACTION NETWORK, INC              3975 COPPER SPRING RD                                                                                                      SPRINGVILLE        TN      38256
COMMUNITY ASSOC SERVICES OF INDIANA        11711 N COLLEGE AVE. SUITE 100                                                                                             CARMEL             IN      46032
COMMUNITY ASSOC. MANAGEMENT SERVICES       3601 CYPRESS GARDENS RD                   STE 1                                                                            WINTER HAVEN       FL      33884
COMMUNITY ASSOC.S MANAGEMENT AT OIB INC    P O BOX 8126                                                                                                               OCEAN ISLE BEACH   NC      28469
COMMUNITY ASSOCIATE UNDERWRITERS           OF AMERICA                                2 CAUFIELD PLACE                                                                 NEWTON             PA      18940
COMMUNITY ASSOCIATION LAW GROUP            915 NW 19TH AVENUE, SUITE H                                                                                                PORTLAND           OR      97209
COMMUNITY ASSOCIATION MANAGEMENT           PO BOX 79032                                                                                                               CHARLOTTE          NC      28271
COMMUNITY ASSOCIATION MANAGEMENT CO.       2240 MERIDIAN BLVD. STE D                                                                                                  MINDEN             NV      89423
COMMUNITY BUILDERS &                       ANGEL & PATRICIA AVILA                    17686 CORRINE WAY                                                                RIVERSIDE          CA      92504
COMMUNITY CARE INS BRKRS                   PO BOX 5057                                                                                                                VALLEJO            CA      94591
COMMUNITY CHAMPIONS CORPORATION            2725 CENTER PLACE SUITE 201                                                                                                MELBOURNE          FL      32940
COMMUNITY FIRST BANK
COMMUNITY HILLS CONDO ASSOC                PO BOX 105007                                                                                                              ATLANTA            GA      30348
COMMUNITY INITIATIVES INC.                 222 SOUTH RIVERSIDE PLAZA                 SUITE 2200                                                                       CHICAGO            IL      60606‐6106
COMMUNITY INS                              1047‐49 HAMILTON ST                                                                                                        ALLENTOWN          PA      18101
COMMUNITY INS SERVICES                     4467 OLD BRANCH AVE                       SUITE 104                                                                        TEMPLE HILLS       MD      20748
COMMUNITY LEGAL SERVICES INC               1424 CHESTNUT ST                                                                                                           PHILADELPHIA       PA      19102
COMMUNITY MANAGEMENT CORPORATION           4840 WESTFIELDS BLVD, STE 300                                                                                              CHANTILLY          VA      20151
COMMUNITY MANAGEMENT GROUP                 CANYON WILLOW PECOS                       2450 BOX CANYON DR.                                                              LAS VEGAS          NV      89128
COMMUNITY MANAGEMENT GROUP LLC             349 FOLLY RD.                             SUITE 2B                                                                         CHARLESTON         SC      29412
COMMUNITY MANAGEMENT INC.                  2105 SE 9TH AVENUE                                                                                                         PORTLAND           OR      97214
COMMUNITY MANAGEMENT PROFESSIONALS         4700 MILLENIA BLVD STE 515                                                                                                 ORLANDO            FL      32839
COMMUNITY MANAGEMENT SERVICES, INC.        1935 DRY CREEK RD. SUITE 203                                                                                               CAMPBELL           CA      95008
COMMUNITY MANAGMENT SERVICES INC           5837 TROUBLE CREEK ROAD                                                                                                    NEW PORT RICHEY    FL      34652
COMMUNITY MGMT CONCEPTS OF JACKSONVILLE    7400 BAYMEADOWS WAY, SUITE #317                                                                                            JACKSONVILLE       FL      32256
COMMUNITY MUTUAL INS                       P O BOX 158                                                                                                                MONTPELIER         VT      05601
COMMUNITY MUTUAL INS                       P O BOX 325                                                                                                                SCHODACK           NY      12063
COMMUNITY SAVANNA CLUB JV                  SAVANNA CLUB                              8600 US HIGHWAY 1 STE 200                                                        MICCO              FL      32976
COMMUNITY TRUST BANK                       3838 OAK LAWN AVENUE                      SUITE P‐100                                                                      DALLAS             TX      75219
COMMUNITY WEALTH SPCLTS                    P O BOX 9                                                                                                                  STUART             NE      66780
COMP RITE APPRAISAL COMPANY                61314 CETNOR CT                                                                                                            WASHINGTON         MI      48094
COMPANION P & C INS                        P O  BOX 100165                                                                                                            COLUMBIA           SC      29202
COMPANION PROP & CAS                       51 CLEMSON ROAD                                                                                                            COLUMBIA           SC      29223
COMPASS INS                                116 CENTER ST                                                                                                              JACKSONVILLE       NC      28546
COMPASS PROPERTY SERVICES                  200 N MAIN STREET                         STE 308                                                                          GRAHAM             NC      27253
COMPASS REO INC                            ATTN: MARISA BARRAGAN                     14 W DOWNER PL, SUITE A                                                          AURORA             IL      60506
COMPASS REO INC                            ATTN: MARISA BARRAGAN                     311 N LOCUST ST STE 2                                                            AURORA             IL      60506
COMPASS RESTORATIONS LLC                   10140 HUEBNER ROAD                                                                                                         SAN ANTONIO        TX      78240
COMPASS ROOFING AND CONS                   & TONI HOFFMAN                            6040 CAMP BOWIE BLVD STE 58                                                      FORT WORTH         TX      76116
COMPASS360 REALTY, INC.                    ATTN: TARA CARTER                         112 NW CENTRAL AVENUE                                                            BLACKSHEAR         GA      31516
COMPASSION CONSTRUCTION                    1120 WALES DR                                                                                                              KELLER             TX      76248
COMPASSION ROOFING & REMODELING LLC        1120 WALES DR                                                                                                              KELLER             TX      76248
COMPETISCAN                                205 W WACKER DR  STE 1900                                                                                                  CHICAGO            IL      60606
COMPETITIVE DESIGNS                        CHARLES DILL II                           922 SODGRASS CT                                                                  LA MARQUE          TX      77568
COMPETITRACK                               ATTN: GENERAL COUNSEL                     36‐36 33RD STREET                                                                LONG ISLAND CITY   NY      11106
COMPIAN, DESIREE                           ADDRESS ON FILE
COMPLETE ANIMAL & CHERYL                   ANNE & BRITT GOBER                        725 COOL SPRINGS BLVD600                                                         FRANKLIN           TN      37067
COMPLETE CARE HOME IMPROVEMENTS            CHRIS SALAZAR                             CHRIS SALAZAR                                 7788 FALLBROOK DR                  HOUSTON            TX      77086
COMPLETE CARPET CARE INC                   DBA SERVICE MASTER BY COMPLETE            34 HALLISTER STREET                                                              STATEN ISLAND      NY      10309
COMPLETE CONSTRUCTION SERVICES             STEPHEN KEPLAR                            26381 VIA CALIFORNIA                                                             CAPISTRANO BEACH   CA      92624
COMPLETE EXTERIORS                         ROBERT BRACKETT                           7805 L STREET                                 STE. 110                           OMAHA              NE      68127
COMPLETE HOME MAINTENANCE                  MARK WHITE                                108 GRAY ROAD                                                                    PALMYRA            ME      04965
COMPLETE INS                               700 R ST 311                                                                                                               LINCOLN            NE      68501
COMPLETE INS AUTHORITY                     GROUP                                     126 E MCNAB RD                                                                   POMPANO BEACH      FL      33060
COMPLETE MASONRY & CONSTRUCTION            PETE TRISHKA                              PETE TRISHKA                                  4682 CAMP BRANCH RD                HUNTINGTON         WV      25701
COMPLETE OASIS                             JOEL B SMITH                              PO BOX 920952                                                                    HOUSTON            TX      77292
COMPLETE PROP RSTRTN AND WINTERIZING LLC   DAVID G. OMER                             FELTON BANKS, PLLC                            7406 CHAPEL HILL ROAD, SUITE H     RALEIGH            NC      27607
COMPLETE PROPERTY                          SERVICES LLC                              2429 BISSONNET ST 545                                                            HOUSTON            TX      77005
COMPLETE RESTORATION                       2208 PRODUCTION DR                                                                                                         INDIANAPOLIS       IN      46241
COMPLETE RESTORATION SOLUTIONS INC         NICK APONE                                398 MIDDLE VIEW DR.                                                              RING GOLD          GA      30736
COMPLETE ROOFING & CONTRACTING             8220 MARSHALL CT.                                                                                                          ARVADA             CO      80003




                                                                                                                 Page 210 of 998
                                     19-10412-jlg                 Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        214 of 1004
Creditor Name                              Address1                                   Address2                                        Address3               City               State   Zip        Country
COMPLETE ROOFING SERVICES, INC             4915 LA MONTE LANE                                                                                                HOUSTON            TX      77092
COMPLETE ROOFING SYSTEMS, INC.             110 LONDONDERRY COURT, SUITE 200                                                                                  WOODSTOCK          GA      30188
COMPLETE TREE SERVICE                      612 EDEN VALLEY RD                                                                                                ROME               GA      30161
COMPLETE TREE SOLUTIONS, LLC               724 RHINEHART ROAD                                                                                                BELLVILLE          OH      44813
COMPLETE WATER REMOVAL                     AND RESTORATION                            1730 PILGRIM RD                                                        CUMMING            GA      30040
COMPLIANCE DISCOVERY SOLUTIONS             ATTN: GENERAL COUNSEL                      150 E 52ND STREET                               SUITE 21001            NEW YORK           NY      10022
COMPLIANCEEASE                             111 ANZA BLVD SUITE 200                                                                                           BURLINGAME         CA      94010‐1932
COMPTON & SONS CONST INC                   2548 SANDY CREEK RD                                                                                               DRY FORK           VA      24549
COMPTON, COLLEEN                           ADDRESS ON FILE
COMPTROLLER OF MARYLAND                    PO BOX 2984                                                                                                       ANNAPOLIS          MD      21404
COMPU‐LINK CORPORATION                     RYAN LA ROSE                               3900 CAPITAL CITY BLVD                                                 LANSING            MI      48906
COMPUTER SCIENCES CORPORATION              ATTN: BART DOCKERY                         11001 LAKELINE BLVD; BLDG 2, SUITE 300                                 AUSTIN             TX      78717
COMPUTER SCIENCES CORPORATION              ATTN: GENERAL COUNSEL                      1775 TYSONS BOULEVARD                                                  TYSONS             VA      22102
COMPUTER SCIENCES CORPORATION              ATTN: GENERAL COUNSEL                      25800 NORTHWESTERN HIGHWAY                      SUITE 525              SOUTHFIELD         MI      48075
COMPUTER SCIENCES CORPORATION              ATTN: LEGAL DEPARTMENT                     3170 FAIRVIEW PARK DRIVE                                               FALLS CHURCH       VA      22042
COMPUTER SCIENCES CORPORATION              PO BOX 951574                                                                                                     DALLAS             TX      75395
COMPUTER TRANSPORTATION SERVICES, LTD.     D/B/A MOVEIT SPECIALIZED LOGISTICS         ATTN: GENERAL COUNSEL                           103 MOVELT DR          BREDA              IA      51436
COMPUTERSHARE                              DEPT CH 19228                                                                                                     PALATINE           IL      60055‐9228
COMSTOCK CHARTER TOWNSHI                   COMSTOCK TOWNSHIP ‐ TREA                   P.O.BOX 449                                                            COMSTOCK           MI      49041
COMSTOCK FARMERS MTL                       P O BOX 97                                                                                                        COMSTOCK           MN      56525
COMSTOCK FARMERS MUTUAL                    15956 17TH ST                                                                                                     COMSTOCK           MN      56525
CONASHAUGH LAKES COMMUNITY ASSOCIATION     102 CONASHAUGH TRAIL                                                                                              MILFORD            PA      18337
CONCEPCION DEL ROSARIO                     26 ENGLISH SADDLE                                                                                                 PARKTON            MD      21120
CONCEPT BUILDING INC                       31 GREEN ST                                                                                                       WALTHAM            MA      02451
CONCETTA M. BUTLER ESTATE                  2S411 RIVERSIDE AVENUE                                                                                            WARENVILLE         IL      60555
CONCHITA D STEWART                         94‐1041 ANANIA CIRCLE UNIT 45                                                                                     MILILANI           HI      96789
CONCHITA WESTMORELAND &                    BUFORD WESTMORELAND                        6529 WANDA LN                                                          HOUSTON            TX      77074
CONCHO COUNTY  C/O APPR                    CONCHO CAD ‐ TAX COLLECT                   P O BOX 68                                                             PAINT ROCK         TX      76866
CONCISE CONSTRUCTION                       2750 S. WADSWORTH BLVD. SUITE D‐100                                                                               DENVER             CO      80227
CONCORD CITY                               CONCORD CITY ‐ TAX COLLE                   41 GREEN STREET                                                        CONCORD            NH      03301
CONCORD CITY                               CONCORD CITY‐TAX COLLECT                   PO BOX 175                                                             CONCORD            GA      30206
CONCORD GEN MUT INS                        4 BOUTON ST                                                                                                       CONCORD            NH      03301
CONCORD GENERAL AGENCY                     P O BOX 10459                                                                                                     FARGO              ND      58106
CONCORD GENERAL MUTUAL INSURANCE COMPANY   4 BOUTON STREET                                                                                                   CONCORD            NH      03301‐5006
CONCORD HOMEOWNERS ASSOCIATION INC         147 OLD SOLOMONS ISLAND ROAD STE 400                                                                              ANNAPOLIS          MD      21401
CONCORD MTL FIRE                           N6427 CTY E                                                                                                       OCONOMOWOC         WI      53066
CONCORD ROOFING CO                         421 ASHLEY PL                                                                                                     PLANO              TX      75075
CONCORD SQUARE HOMES ASSOCIATION           C/O REALTY PERFORMANCE GROUP               1800 HUDSON AVE                                                        ROCHESTER          NY      14617
CONCORD TERRACE LLC                        73 FISHERVILLE RD                                                                                                 CONCORD            NH      03303
CONCORD TOWN                               CONCORD TOWN ‐ TAX COLLE                   22 MONUMENT SQUARE                                                     CONCORD            MA      01742
CONCORD TOWN                               CONCORD TOWN ‐ TAX COLLE                   PO BOX 368                                                             SPRINGVILLE        NY      14141
CONCORD TOWN                               CONCORD TOWN ‐ TREASURER                   P.O. BOX 317                                                           CONCORD            VT      05824
CONCORD TOWN                               CONCORD TWN TREASURER                      N6816 CTH‐E                                                            OCONOMOWOC         WI      53066
CONCORD TOWNSHIP                           CONCORD TOWNSHIP ‐ TREAS                   PO BOX 236                                                             CONCORD            MI      49237
CONCORD TOWNSHIP                           CONCORD TWP ‐ TAX COLLEC                   21110 LINDSEY HOLLOW ROA                                               CORRY              PA      16407
CONCORD TOWNSHIP                           CONCORD TWP ‐ TAX COLLEC                   610 SEVEN HILLS RD                                                     CHICORA            PA      16025
CONCORD TOWNSHIP                           LOUIS GIROLAMI TAX COLLECTOR               43 THORNTON ROAD                                                       GLEN MILLS         PA      19342
CONCORD VILLAGE                            CONCORD VILLAGE ‐ TREASU                   P.O. BOX 306                                                           CONCORD            MI      49237
CONCORD VILLAGE RECREATION ASSOC, INC      6501 N. UNIVERSITY DRIVE                                                                                          TAMARAC            FL      33321
CONCORDE GENERAL AGENCY                    720 28TH ST SW                                                                                                    FARGO              ND      58103
CONCORDE GENERAL AGENCY                    P O BOX 10459                                                                                                     FARGO              ND      58106
CONCORDIA                                  CONCORDIA CITY ‐ COLLECT                   PO BOX 847                                                             CONCORDIA          MO      64020
CONCORDIA PARISH                           CONCORDIA PARISH ‐ COLLE                   4001 CARTER STREET, RM 6                                               VIDALIA            LA      71373
CONCORDIA PARISH CLERK OF COURT            4001 CARTER ST STE 5                                                                                              VIDALIA            LA      71373
CONCOWICH, EDWIN                           ADDRESS ON FILE
CONCRAFT INC                               1171 CENTRE RD                                                                                                    AUBURN HILLS       MI      48326
CONCRETE DESIGNS PAINTING                  & MORE BY MATT JOHNSON                     MATTHEW W JOHNSON                               5335 3RD ST E          BRADENTON          FL      34203
CONCUR TECHNOLOGIES INC                    62157 COLLECTIONS CENTER DR                                                                                       CHICAGO            IL      60693
CONCUR TECHNOLOGIES, INC.                  ATTN: GENERAL COUNSEL                      601 108TH AVENUE NE                             SUITE 1000             BELLEVUE           WA      98004
CONDARCO, COURTNEY                         ADDRESS ON FILE
CONDO ASSOC. OF                            PARKER PLAZA ESTATES INC                   2030 S OCEAN DRIVE                              2030 S OCEAN DRIVE     HALLANDALE BEACH   FL      33009
CONDOCERTS                                 PO BOX 61390                                                                                                      PHOENIX            AZ      85082
CONDOCERTS.COM                             MUTUAL OF OMAHA BANK                       3333 FARNAM STREET                                                     OMAHA              NE      68131
CONDOLL, ERIC                              ADDRESS ON FILE
CONDOMINIO LOS ARCOS EN SUCHVILLE          ASOC. CONDOMINES ARCOS EN SUCHVILLE        80 CALLE 3, OFIC. ADMINISTRACION                                       GUAYNABO           PR      00966‐1682
CONDOMINIO VISTA REAL 1                    CARR. 784 KM 1.6 BO CANABONCITO BUZON      ADMINISTRACION                                                         CAGUS              PR      00727
CONDOMINIUM CONCEPTS MANAGEMENT, INC.      1200 LAKE HEARN DRIVE, SUITE 150                                                                                  ATLANTA            GA      30319
CONDOMINIUM NO. 1 OF THE PINES INC         6300 WOODSIDE COURT  STE 10                                                                                       COLUMBIA           MD      21046‐3212
CONDRAN INS                                4819 N VIEWPOINT DR B                                                                                             PRESCOTT VALLEY    AZ      86314
CONDUENT BUSINESS SERVICES LLC             ATTN.: LOUIS ROSENBERG                     100 CAMPUS DRIVE, SUITE 200                                            FLORHAM PARK       NJ      07932




                                                                                                                    Page 211 of 998
                                     19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                215 of 1004
Creditor Name                           Address1                              Address2                                        Address3                   City               State   Zip        Country
CONDUENT BUSINESS SERVICES LLC          ATTN: LOUIS ROSENBERG                 100 CAMPUS DRIVE, SUITE 200                                                FLORHAM PARK       NJ      07932
CONDUENT BUSINESS SERVICES LLC          PO BOX 201322                                                                                                    DALLAS             TX      75320‐1322
CONDUENT COMMERCIAL SOLUTIONS, LLC      ATTN: GENERAL COUNSEL                 100 CAMPUS DRIVE                                SUITE 200                  FLORHAM PARK       NJ      07932
CONECUH COUNTY                          CONECUH CO‐REV COMMISSIO              111 COURT STREET ‐ TAX C                                                   EVERGREEN          AL      36401
CONECUH COUNTY PROBATE JUDGE            PO BOX 149                                                                                                       EVERGREEN          AL      36401
CONEJOS COUNTY                          CONEJOS COUNTY‐TREASURER              6683 COUNTY ROAD  13                                                       CONEJOS            CO      81129
CONEMAUGH TOWNSHIP                      CONEMAUGH TWP ‐ TAX COLL              1167 FRANKSTOWN ROAD                                                       JOHNSTOWN          PA      15902
CONEMAUGH TOWNSHIP                      INDIANA COUNTY T/C                    6102 SALTSBURG ROAD                                                        SALTSBURG          PA      15725
CONEMAUGH TOWNSHIP AREA                 PEGGY MCCLAIN ‐ TAX COLL              145 FROSTY LN                                                              JOHNSTOWN          PA      15905
CONEMAUGH VALLEY MUT                    DEPT 5720 P O BOX 4110                                                                                           WOBURN             MA      01888
CONEMAUGH VALLEY MUT INS                334 BUDFIELD ST STE 150                                                                                          JOHNSTOWN          PA      15904
CONEMAUGH VALLEY MUT INS                9 N  BRANCH RD                                                                                                   CUBA               NY      14727
CONEMAUGH VALLEY MUTUAL                 701 BELMONT AVE                                                                                                  JOHNSTOWN          PA      15904
CONEMAUGH VALLEY S.D./CO                CONEMAUGH VALLEY SD ‐ TC              1167 FRANKSTOWN ROAD                                                       JOHNSTOWN          PA      15902
CONEMAUGH VALLEY S.D./DA                CONEMAUGH VALLEY SD ‐ TC              124 SEIBERT ST                                                             JOHNSTOWN          PA      15902
CONEMAUGH VALLEY S.D./EA                EAST TAYLOR TWP ‐ COLLEC              321 KEIPER LANE                                                            JOHNSTOWN          PA      15909
CONEMAUGH VALLEY S.D./FR                FRANKLIN BORO ‐ TAX COLL              1243 MAIN ST                                                               JOHNSTOWN          PA      15909
CONERLY, JULIE                          ADDRESS ON FILE
CONERSTONE ASSOC INS SRV                521 LINCOLN BLVD                                                                                                 LINCOLN            CA      95648
CONESTOGA S.D./EAST LAMP                LCTB REAL ESTATE TAX GRO              1845 WILLIAM PENN WAY                                                      LANCASTER          PA      17601
CONESTOGA S.D./UPPER LEA                CONESTOGA VALLEY SD ‐ TC              2110 HORSESHOE ROAD                                                        LANCASTER          PA      17601
CONESTOGA S.D./WEST EARL                LCTCB REAL ESTATE TAX GR              1845 WILLIAM PENN WAY                                                      LANCASTER          PA      17601
CONESTOGA TOWNSHIP                      LANCASTER COUNTY ‐ TREAS              150 N QUEEN ST. STE 122                                                    LANCASTER          PA      17603
CONESUS TOWN                            CONESUS TOWN ‐ TAX COLLE              P.O. BOX 188                                                               CONESUS            NY      14435
CONESVILLE TOWN                         CONESVILLE TOWN‐TAX COLL              128 ACKERLY RD                                                             GILBOA             NY      12076
CONEWAGO TOWNSHIP                       ABBY LATCHAW ‐ TAX COLLE              1920 COPENHAFFER RD                                                        DOVER              PA      17315
CONEWAGO TOWNSHIP                       CONEWAGO TWP ‐ TAX COLLE              129 LINDEN AVE                                                             HANOVER            PA      17331
CONEWAGO TOWNSHIP                       PHILIP TUMMINIA ‐ COLLEC              P.O. BOX 372                                                               HUMMELSTOWN        PA      17036
CONEWAGO VALLEY S.D./ NE                HELEN SMITH ‐ TAX COLLEC              101 KOHLER MILL RD                                                         NEW OXFORD         PA      17350
CONEWAGO VALLEY S.D./BER                DEBORAH BECKER‐TAX COLLE              1025 RACE TRACK ROAD                                                       ABBOTTSTOWN        PA      17301
CONEWAGO VALLEY S.D./CON                CONEWAGO VALLEY SD ‐ COL              129 LINDEN AVE.                                                            HANOVER            PA      17331
CONEWAGO VALLEY S.D./HAM                DOLORES LONG ‐ TAX COLLE              1375 PINE RUN RD                                                           ABBOTTSTOWN        PA      17301
CONEWAGO VALLEY S.D./MCS                LYNN WEAVER ‐ TAX COLLEC              115 N. SECOND ST                                                           MCSHERRYSTOWN      PA      17344
CONEWAGO VALLEY S.D./OXF                CONEWAGO VALLEY SD ‐ COL              526 KOHLER MILL RD                                                         NEW OXFORD         PA      17350
CONEWAGO VALLEY SD/ABBOT                CONEWAGO VALLEY SD ‐ COL              43 ABBOTTS DR                                                              ABBOTTSTOWN        PA      17301
CONEWAGO/GETTYSBURG S.D.                STRABAN TWP ‐ TAX COLLEC              280 CAVALRY FIELD RD                                                       GETTYSBURG         PA      17325
CONEWANGO TOWN                          KAREN BELT‐ TAX COLLECTO              4762 ROUTE 241                                                             CONEWANGO VALLEY   NY      14726
CONEWANGO TOWNSHIP                      CONEWANGO TWP ‐ TAX COLL              432 WEILER ROAD                                                            WARREN             PA      16365
CONEXCO INSURANCE AGENCY                114 TURNPIKE RD STE 109                                                                                          WESTBOROUGH        MA      01581
CONGA                                   PO BOX 7839                                                                                                      BROOMFIELD         CO      80021
CONGAREE BUILDERS INC                   STEVEN TODD SMITH                     242 JACQUES HAVEN RD                                                       GASTON             SC      29053
CONGDON & COLEMAN INS AG                PO BOX 1199                                                                                                      NANTUCKET          MA      02554
CONGLETON, JAIME                        ADDRESS ON FILE
CONIFER INS CO                          550 W MERRILL ST 200                                                                                             BIRMINGHAM         MI      48009
CONIFER INS CO                          P O BOX 3003                                                                                                     BIRMINGHAM         MI      48012
CONINE, ALAN                            ADDRESS ON FILE
CONKLIN TOWN                            BC DIRECTOR OF OMB                    60 HAWLEY ST                                                               BINGHAMTON         NY      13901
CONLEY, JUSTIN                          ADDRESS ON FILE
CONLEY, SCOTT                           ADDRESS ON FILE
CONMURA                                 2323 E MOSSY OAKS RD 185                                                                                         SPRING             TX      77389
CONN, CHEYENNE                          ADDRESS ON FILE
CONNEAUT LAKE BORO                      CONNEAUT LAKE BORO ‐ COL              555 STATE ST POB 5010                                                      CONNEAUT LAKE      PA      16316
CONNEAUT S.D./CONNEAUT L                CONNEAUT SD ‐ TAX COLLEC              555 STATE ST.                                                              CONNEAUT LAKE      PA      16316
CONNEAUT S.D./CONNEAUTVI                CONNEAUT SD ‐ TAX COLLEC              414 GOTHIC ST POB 174                                                      CONNEAUTVILLE      PA      16406
CONNEAUT S.D./LINESVILLE                CONNEAUT SD ‐ TAX COLLEC              103 W ERIE STSTE B                                                         LINESVILLE         PA      16424
CONNEAUT S.D./NORTH SHEN                GERI GODINA‐ RECEIVER OF              11586 LINN RD.                                                             ESPYVILLE          PA      16424
CONNEAUT SD/CONNEAUT TWP                CONNEAUT SD ‐ TAX COLLEC              15207 MAPLES RD                                                            LINESVILLE         PA      16424
CONNEAUT SD/E. FALLOWFIE                CONNEAUT SD ‐ TAX COLLEC              10087 ATLANTIC RD                                                          ATLANTIC           PA      16111
CONNEAUT SD/PINE TWP                    PINE TWP ‐ TAX COLLECTOR              173 NORTH CHESTNUT ST                                                      LINESVILLE         PA      16424
CONNEAUT SD/SADSBURY TWP                SADSBURY TWP ‐ TAX COLLE              10200 FREE RD                                                              CONNEAUT LAKE      PA      16316
CONNEAUT SD/SPRING TWP                  SPRING TWP ‐ TAX COLLECT              21850 S. HICKERNELL RD                                                     CONNEAUTVILLE      PA      16406
CONNEAUT SD/SPRINGBORO B                CONNEAUT SD ‐ TAX COLLEC              144 N MAIN ST                                                              SPRINGBORO         PA      16435
CONNEAUT SD/SUMMIT TWP                  SUMMIT TWP SD ‐ TAX COLL              10751 PLUM ST., POB 266                                                    HARMONSBURG        PA      16422
CONNEAUT TOWNSHIP                       CONNEAUT TWP ‐ TAX COLLE              11330 HILLTOP RD                                                           ALBION             PA      16401
CONNEAUT TOWNSHIP                       CONNEAUT TWP ‐ TAX COLLE              15207 MAPLES RD                                                            LINESVILLE         PA      16424
CONNEAUTVILLE BORO                      CONNEAUTVILLE BORO ‐ COL              414 GOTHIC ST POB 174                                                      CONNEAUTVILLE      PA      16406
CONNECT 2 EVERYTHING                    480 N SAM HOUSTON PKWY E STE 100                                                                                 HOUSTON            TX      77060
CONNECT STAFFING SOLUTIONS LLC          3333 FANNIN ST STE 117                                                                                           HOUSTON            TX      77004
CONNECTICUT                             ALLISON RYAN ‐ LICENSEES P‐Z          CONSUMER CREDIT DIVISION                        260 CONSTITUTION PLAZA     HARTFORD           CT      06103‐1800
CONNECTICUT                             ANNA GRANATEK ‐ LICENSEES A‐G OR      CONSUMER CREDIT DIVISION                        260 CONSTITUTION PLAZA     HARTFORD           CT      06103‐1800




                                                                                                            Page 212 of 998
                                           19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    216 of 1004
Creditor Name                                 Address1                            Address2                                     Address3                           City                  State   Zip        Country
CONNECTICUT                                   ANNE CAPPELLI                       CONSUMER CREDIT DIVISION                     260 CONSTITUTION PLAZA             HARTFORD              CT      06103‐1800
CONNECTICUT                                   JEAN WRIGHT ‐ LICENSEES H‐O         CONSUMER CREDIT DIVISION                     260 CONSTITUTION PLAZA             HARTFORD              CT      06103‐1800
CONNECTICUT DEPT OF REVENUE SERVICES          450 COLUMBUS BLVD                                                                                                   HARTFORD              CT      06103
CONNECTICUT DEPT OF REVENUE SERVICES          PO BOX 2974                                                                                                         HARTFORD              CT      06104
CONNECTICUT FAIR PLAN                         SUNDEL AND MILFORD, INC             P.O. BOX 231                                                                    WATERBURY             CT      06720
CONNECTICUT HOME REPAIR &                     C SANBORN & S SANBORN               143 MOUNTAIN RD                                                                 SEYMOUR               CT      06483
CONNECTICUT INS EXCHANGE                      1133 MERIDEN WATERBURY                                                                                              PLANTSVILLE           CT      06479
CONNECTICUT LIGHT & POWER                     P.O. BOX 150493                                                                                                     HARTFORD              CT      06115‐0493
CONNECTICUT LIGHT & POWER                     PO BOX 650032                                                                                                       DALLAS                TX      75265‐0032
CONNECTICUT SECRETARY OF STATE                30 TRINITY ST                                                                                                       HARTFORD              CT      06115‐0470
CONNECTICUT UNDERWRITERS                      421 WADSWORTH ST                                                                                                    MIDDLETOWN            CT      06457
CONNECTICUT UNDERWRITERS                      PO BOX 2784                                                                                                         MIDDLETON             CT      06457
CONNECTICUT WATER COMPANY                     93 WEST MAIN STREET                                                                                                 CLINTON               CT      06413
CONNELL, NOEL                                 ADDRESS ON FILE
CONNELLSVILLE  CITY BILL                      MARILYNN WEAVER‐CITY TRE            110 N. ARCH ST.                                                                 CONNELLSVILLE         PA      15425
CONNELLSVILLE AREA S.D./                      LESLIE WILTROUT‐TAX COLL            218 WILTROUT HOLLOW RD                                                          WHITE                 PA      15490
CONNELLSVILLE AREA SCHOO                      CONNELLSVILLE AREA SD ‐             110 N. ARCH ST.                                                                 CONNELLSVILLE         PA      15425
CONNELLSVILLE AREA SCHOO                      CONNELLSVILLE AREA SD ‐             413 VINE ST                                                                     SOUTH CONNELLSVILLE   PA      15425
CONNELLSVILLE AREA SCHOO                      DAVID BRADY JR.‐TAX COLL            P.O. BOX 723                                                                    VANDERBILT            PA      15486
CONNELLSVILLE AREA SD/SP                      CONNELLSVILLE AREA SD ‐             165 MILL RUN RD. / PO BO                                                        NORMALVILLE           PA      15469
CONNELLSVILLE ASD/DUNBAR                      CONNELLSVILLE ASD ‐ COLL            3 MAIN STREET                                                                   DUNBAR                PA      15431
CONNELLSVILLE ASD/SALTLI                      SHARI BUKOVAC‐TAX COLLEC            P.O. BOX 144                                                                    MELCROFT              PA      15462
CONNELLSVILLE SCHOOL DIS                      CONNELLSVILLE AREA SD ‐             171 HIGHWAY SUPPLY RD                                                           DUNBAR                PA      15431
CONNELLSVILLE SCHOOL DIS                      CONNELLSVILLE SD ‐ COLLE            P.O. BOX 907                                                                    CONNELLSVILLE         PA      15425
CONNELLSVILLE SCHOOL DIS                      CORRINE MCKNIGHT ‐ TAX C            133 BOYD AVE.                                                                   DAWSON                PA      15428
CONNELLSVILLE TOWNSHIP                        CONNELLSVILLE TWP ‐ COLL            P.O. BOX 907                                                                    CONNELLSVILLE         PA      15425
CONNELLY, CHRISTOPHER                         ADDRESS ON FILE
CONNEMARA PROPERTY OWNERS ASSOCIATION         4420 EVANS TO LOCKS ROAD                                                                                            EVANS                 FL      30809
CONNER APPRAISAL SERVICE                      PO BOX 1126                                                                                                         EDEN                  NC      27289
CONNER ROOFING AND                            JERRY & LISA ROTSCHAFER             3702 N DIVISION AVE                                                             YORK                  NE      68467
CONNER, ERIN                                  ADDRESS ON FILE
CONNERS, MICHELLE                             ADDRESS ON FILE
CONNESTEE FALLS PROPERTY OWNERS ASSOC         33 CONNESTEE TRAIL                                                                                                  BREVARD               NC      28712
CONNIE MOORE LEWISBURG BORO                   TAX COLLECTOR                       110 S 2ND STREET                                                                LEWISBURG             PA      17837
CONNOLLY, GEANEY, ABLITT & WILLARD, PC        101 SULLYS TRAIL                    BLDG 20                                                                         PITTSFORD             NY      14534
CONNOLLY, KYLE                                ADDRESS ON FILE
CONNOQUENESSING BORO                          CONNOQUENESSING BORO ‐ T            BOX 1208 124 W DIAMOND S                                                        BUTLER                PA      16003
CONNOQUENESSING TOWNSHIP                      ANN ISAACS ‐ TAX COLLECT            335 KRIESS ROAD                                                                 RENFREW               PA      16053
CONNORS, JULIA                                ADDRESS ON FILE
CONNORS, THOMASINE                            ADDRESS ON FILE
CONOVER INS                                   1804 W LEWIS ST                                                                                                     PASCO                 WA      99301
CONOVER TOWN                                  CONOVER TWN TREASURER               P.O. BOX 115                                                                    CONOVER               WI      54519
CONOVER, CAROL                                ADDRESS ON FILE
CONOY TOWNSHIP                                LANCASTER COUNTY ‐ TREAS            150 N QUEEN ST. STE 122                                                         LANCASTER             PA      17603
CONRAD WEISER S.D./HEIDE                      CONRAD WEISER SD ‐ COLLE            23 BLOSSOM DRIVE                                                                ROBESONIA             PA      19551
CONRAD WEISER S.D./MARIO                      EILEEN HEYDT ‐ TAX COLLE            POB 26                                                                          WOMELSDORF            PA      19567
CONRAD WEISER S.D./N. HE                      KLOMA KALBACH SD ‐ COLLE            PO BOX 134                                                                      ROBESONIA             PA      19551
CONRAD WEISER S.D./ROBES                      MARSHALL REYNOLDS,TAX CO            276 SOUTH CHURCH ST                                                             ROBESONIA             PA      19551
CONRAD WEISER S.D./SOUTH                      CONRAD WEISER SD ‐ TC               P.O. BOX 98                                                                     WERNERSVILLE          PA      19565
CONRAD WEISER S.D./WERNE                      CONRAD WEISER SD ‐ COLLE            PO BOX 255                                                                      WERNERSVILLE          PA      19565
CONRAD WEISER S.D./WOMEL                      CONRAD WEISER SD ‐ COLLE            542 W HIGH ST                                                                   WOMELSDORF            PA      19567
CONRAD, CHRISTINE                             ADDRESS ON FILE
CONROE MUD 1 U                                CONROE MUD 1 ‐ TAX COLLE            11500 NORTHWEST FREEWAY,                                                        HOUSTON               TX      77092
CONROY, LAURA                                 ADDRESS ON FILE
CONS, MARIA                                   ADDRESS ON FILE
CONSECO FINANCE HELT 2001‐C                   U.S. BANK NATIONAL ASSOCIATION      U.S. BANK NA AS TRUSTEE                      60 LIVINGSTON                      ST. PAUL              MN      55107‐2292
CONSECO FINANCE HELT 2001‐D                   U.S. BANK NATIONAL ASSOCIATION      U.S. BANK NA AS TRUSTEE                      60 LIVINGSTON                      ST. PAUL              MN      55107‐2292
CONSECO FINANCE HELT 2002‐A                   U.S. BANK NATIONAL ASSOCIATION      U.S. BANK NA AS TRUSTEE                      60 LIVINGSTON                      ST. PAUL              MN      55107‐2292
CONSECO FINANCE HELT 2002‐B                   U.S. BANK NATIONAL ASSOCIATION      U.S. BANK NA AS TRUSTEE                      60 LIVINGSTON                      ST. PAUL              MN      55107‐2292
CONSECO FINANCE HELT 2002‐C                   U.S. BANK NATIONAL ASSOCIATION      U.S. BANK NA AS TRUSTEE                      60 LIVINGSTON                      ST. PAUL              MN      55107‐2292
CONSECO FINANCE HILT 2000‐E                   U.S. BANK NATIONAL ASSOCIATION      U.S. BANK NA AS TRUSTEE                      60 LIVINGSTON                      ST. PAUL              MN      55107‐2292
CONSECO FINANCE HOME LOAN TRUST 1999‐G        U.S. BANK NATIONAL ASSOCIATION      U.S. BANK NA AS TRUSTEE                      60 LIVINGSTON                      ST. PAUL              MN      55107‐2292
CONSHOHOCKEN BORO                             CONSHOHOCKEN BORO ‐ COLL            619 MAPLE ST                                                                    CONSHOHOCKEN          PA      19428
CONSOL TAX COLL OF WASHI                      CONSOL TAX COLL OF WASHI            1301 NIEBUHRST                                                                  BRENHAM               TX      77833
CONSOLIDATED ANALYTICS                        DBA OPERATIONAL EXCELLENCE          ATTN: GENERAL COUNSEL                        19712 MACARTHUR BLVD SUITE 110     IRVINE                CA      92612
CONSOLIDATED ANALYTICS INC                    DBA OPERATIONAL EXCELLENCE          ATTN: ARVIN WIJAY                            19712 MACARTHUR BLVD SUITE 110     IRVINE                CA      92612
CONSOLIDATED ANALYTICS INC                    DBA OPERATIONAL EXCELLENCE          ATTN: GENERAL COUNSEL                        2801 TOWNSGATE ROAD SUITE 214      WESTLAKE VILLAGE      CA      91361
CONSOLIDATED COMMUNITY MANAGEMENT             7124 N. NOB HILL ROAD                                                                                               TAMARAC               FL      33321
CONSOLIDATED COOPERATIVE                      PO BOX 740108                                                                                                       CINCINNATI            OH      45274‐0108
CONSOLIDATED EDISON COMPANY OF N.Y. INC.      PO BOX 1702, JAF STATION                                                                                            NEW YORK              NY      10116‐1702




                                                                                                             Page 213 of 998
                                         19-10412-jlg             Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          217 of 1004
Creditor Name                               Address1                                    Address2                                     Address3                                  City              State   Zip        Country
CONSOLIDATED INS SERVICE                    605 RELIABILITY CIRCLE                                                                                                             KNOXVILLE         TN      37932
CONSOLIDATED INS SRVCS                      P O BOX 36                                                                                                                         CARUTHERS         CA      93609
CONSOLIDATED INSURANCES                     PO BOX 32909                                                                                                                       KNOXVILLE         TN      37930
CONSOLIDATED IRRIGATION DISTRICT            P O BOX 209                                                                                                                        SELMA             CA      93662
CONSOLIDATED RURAL WATER DISTRICT 4         PO BOX 750777                                                                                                                      TOPEKA            KS      66675‐0777
CONSOLIDATED TAX COLLECTIONS OF             WASHINGTON COUNTY                           PO BOX 2199                                                                            BRENHAM           TX      77834
CONST PUBLIC ADJUSTORS                      3 TERRY DR 205                                                                                                                     NEWTOWN           PA      18940
CONST SERV OF NH &                          JOHN & LISA HICHBORN                        333 PLEASANT ST                                                                        EPPING            NH      03042
CONST SERVICES & ROOFING                    33 TAYLORS WAY                                                                                                                     FORISTELL         MO      63348
CONSTABLEVILLE VILLAGE                      CONSTABLEVILLE VILLAGE ‐                    PO BOX 458                                                                             CONSTABLEVILLE    NY      13325
CONSTANCE M. POWER;, ET AL.                 SHANNON C. MCKINLEY, ESQ.                   CHRISTOPHER THOMPSON, ESQ.                   33 DAVISON LANE EAST                      WEST ISLIP        NY      11795
CONSTANCE PESCHRINE                         9931 NW 65TH CT E15                                                                                                                TAMARAC           FL      33321
CONSTANCE TAYLOR JOHNSON                    6026 SAINT MORITZ DRIVE                                                                                                            TEMPLE HILLS      MD      20748
CONSTANT, BERLINE                           ADDRESS ON FILE
CONSTANTIA TOWN                             CONSTANTIA TOWN‐TAX COLL                    PO BOX 222                                                                             CONSTANTIA        NY      13044
CONSTANTIN FIASCOS &                        STEFANIE FIASCOS                            301 SE 5TH AVE                                                                         POMPANO BEACH     FL      33060
CONSTANTINE M LIAKAKOS                      ADDRESS ON FILE
CONSTANTINE TOWNSHIP                        CONSTANTINE TWP ‐ TREASU                    PO BOX 40                                                                              CONSTANTINE       MI      49042
CONSTANTINE VILLAGE                         CONSTANTINE VLG ‐ TREASU                    115 WHITE PIGEON ST                                                                    CONSTANTINE       MI      49042
CONSTANTINE, WELLS                          ADDRESS ON FILE
CONSTITUTION INS                            P O BOX 8424                                                                                                                       OMAHA             NE      68108
CONSTITUTIONAL CASUALTY                     5559 NORTH ELSTON AVE                                                                                                              CHICAGO           IL      60630
CONSTITUTIONAL TAX COLLECTOR                PROPERTY TAX DEPT.                          301 NORTH OLIVE AVE                          3RD FLOOR                                 WEST PALM BEACH   FL      33401
CONSTRUCCIONES RAMON                        RAMON APONTE‐PEDRAZA                        RAMON APONTE‐PEDRAZA                         63RD STREET, BLOCK 122‐19, V CAROLINA     CAROLINA          PR      00985
CONSTRUCT & BUILT ALL PRO RESTORATION       ATTN ARTHUR PEREZ                           P O BOX 240335                               4407 PAM HWY                              SAN ANTONIO       TX      78225
CONSTRUCTION & DESIGN INC                   11920 WESTHEIMER RD D139                                                                                                           HOUSTON           TX      77077
CONSTRUCTION DEVELOPMENT INDUSTRIES         11423 S. LOWE                                                                                                                      CHICAGO           IL      60628
CONSTRUCTION MAINTENANCE SERVICES           P.O. BOX 1206                                                                                                                      YUCAIPA           CA      92399
CONSTRUCTION MANAGERS LL                    1315 HWY 81 N                                                                                                                      WESTVILLE         FL      32464
CONSTRUCTION PLUS                           1707 INDIANA ST                                                                                                                    HOUSTON           TX      77006
CONSTRUCTION PRO                            FRANCISCO POMPA                             2990 RICHMOND AVE 650                                                                  HOUSTON           TX      77098
CONSTRUCTION SERVICE INC                    16525 HWY 65 STE 6                                                                                                                 HAM LAKE          MN      55304
CONSTRUCTION SERVICES ETC                   JIMMIE DON THOMPSON                         9708 CR 528                                                                            BURLESON          TX      76028
CONSTRUCTION SERVICES OF WEST MICHIGAN      GRAND RAPID CONSTRUCTION SERVICES CORP      550 32ND STREET                                                                        ADA               MI      49301
CONSTRUCTIVE SERVICES                       985 E JEFFERSON AVE 300                                                                                                            DETROIT           MI      48207
CONSTRUCTORA DON ANDRES                     ANDRES JIMENEZ SEVERINO                     CALLE ANTIOQUIA 2108 ALTO APOLO                                                        GUAYNABO          PR      00969
CONSTRUCTORA HARTMANN, SE                   URB CROWN HILLS, 138                        AVE WINSTON CHURCHILL 319                                                              SAN JUAN          PR      00926‐6013
CONSTRUCTORS 911                            743 LA FELL DR                                                                                                                     MANCHESTER        MO      63021
CONSTRUCTORS INC                            207 WILLARD DR                                                                                                                     OFALLON           IL      62269
CONSTRUEMAX CORP                            325 N ORANGE BLOSSOM TR                                                                                                            ORLANDO           FL      32805
CONSUELO REVUELTA INS                       PO BOX 40168                                MINALLAS STATION                                                                       SAN JUAN          PR      940
CONSULTING ADJUSTERS OF                     8306 MILLS DRIVE STE 419                                                                                                           MIAMI             FL      33183
CONSUMER ENERGY                             PAYMENT CENTER                              PO BOX 740309                                                                          CINCINNATI        OH      45274‐0309
CONSUMER LITIGATION LAW CENTER              TRUST ACCOUNT                               130 S CHAPARRAL COURT STE 140                                                          ANAHEIM           CA      92808
CONSUMER PROTECTION LC                      1180 S OCEAN BLVD                                                                                                                  BOCA RATON        FL      33432
CONSUMER ROOFING INC                        1118 SE 12TH AVE                                                                                                                   CAPE CORAL        FL      33990
CONSUMERINFO.COM INC                        D/B/A EXPERIAN CONSUMER SERVICES            ATTN: GENERAL COUNSEL                        535 ANTON BLVD STE 100                    COSTA MESA        CA      92626
CONSUMERS CHOICE UNDERWRITERS, INC          MARIA S PINEDA                              3600 RED ROAD, STE 601A                                                                MIRAMAR           FL      33025
CONSUMERS ENERGY                            530 W WILLOW ST                                                                                                                    LANSING           MI      48937‐0001
CONSUMERS ENERGY                            P. O. BOX 30079                                                                                                                    LANSING           MI      48937
CONSUMERS ENERGY                            PO BOX 740309                                                                                                                      CINCINNATI        OH      45274
CONSUMERS ENERGY COMPANY                    ONE ENERGY PLAZA                            EP10‐203                                                                               JACKSON           MI      49201
CONSUMERS INS USA INC                       P O BOX 12269                                                                                                                      MURFREESBORO      TN      37129
CONTE, CYNTHIA                              ADDRESS ON FILE
CONTENDER CONSTR AND                        T & R JUDD                                  10602 LYNBROOK DR                                                                      HOUSTON           TX      77042
CONTENDER CONSTRUCTION                      AND ROOFING GROUP                           10602 LYNBROOK DR                                                                      HOUSTON           TX      77042
CONTENDER CONSTRUCTION                      DAWN WRIGHT AND                             10602 LYNBROOK DR                                                                      HOUSTON           TX      77042
CONTINENTAL AGENCY OF CT                    105 SANFORD ST                                                                                                                     HAMDEN            CT      06518
CONTINENTAL AMERICAN                        P O  BOX 421266                                                                                                                    INDIANAPOLIS      IN      46221
CONTINENTAL CASUALTY CO                     P O  BOX 660679                                                                                                                    DALLAS            TX      75266
CONTINENTAL CASUALTY CO (C.N.A.)            CONTINENTAL INS. CO                         333 S WABASH AVE                                                                       CHICAGO           IL      60604
CONTINENTAL CONSTRUCTION                    JESUS M RAMOS                               7133 MAJOVCA CT                                                                        EL PASO           TX      79912
CONTINENTAL COUNTRY CLUB RO, INC.           4131 GUNN HIGHWAY                                                                                                                  TAMPA             FL      33618
CONTINENTAL INS AGCY                        2307 DOUGLAS RD 401                                                                                                                MIAMI             FL      33145
CONTINENTAL INS CO OF PR                    BOX 2 CALLE TABONUCO                                                                                                               GUAYNABO          PR      01920
CONTINENTAL INS SERVICES                    2380 BARATARIA BLVD                                                                                                                MARRERO           LA      70072
CONTINENTAL MANOR II HOA                    C/O SPINNAKER MGMT                          3104 STATE ROUTE 208                                                                   WALLKILL          NY      12589
CONTINENTAL MUT INS                         8049 WEST CHESTER PIKE                                                                                                             UPPER DARBY       PA      19082
CONTINENTAL P&C                             12955 SW 42 ST 5                                                                                                                   MIAMI             FL      33175
CONTINENTAL PROPERTY MANAGEMENT INC         975 EASTON ROAD SUITE 102                                                                                                          WARRINGTON        PA      18976




                                                                                                                   Page 214 of 998
                                       19-10412-jlg                Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       218 of 1004
Creditor Name                              Address1                                  Address2                                      Address3      City              State   Zip        Country
CONTINENTAL PUBLIC ADJUS                   1440 CORAL RIDGE DR 452                                                                               CORAL SPRINGS     FL      33071
CONTINENTAL RANCH COMMUNITY ASSOC          9150 N COACHLINE BLVD                                                                                 TUCSON            AZ      85743
CONTINENTAL REAL ESTATE SERVICES INC       ATTN: GENERAL COUNSEL                     9362 DIELMAN INDUSTRIAL DRIVE                               ST LOUIS          MO      63132
CONTINENTAL REO SERVICES I, COMPANY        7777 BONHOMME AVENUE                      SUITE 1100                                                  CLAYTON           MO      63105
CONTINENTAL REO SERVICES I, COMPANY        CONTINENTAL REAL ESTATE SERVICES INC      9362 DIELMAN INDUSTRIAL DRIVE                               ST. LOUIS         MO      63132
CONTINENTAL REO SERVICES, INC              9362 DIELMAN INDUSTRIAL DRIVE                                                                         ST. LOUIS         MO      63132
CONTINENTAL ROOFING COMPANY, LLC           8006 OLD MADISON PIKE STE.4                                                                           MADISON           AL      35758
CONTINENTAL TOWERS ASSOCIATION             4775 COVE CIRCLE NORTH                                                                                ST PETERSBURG     FL      33708
CONTINENTAL WESTERN                        P O BOX 1594                                                                                          DES MOINES        IA      50306
CONTRA COSTA COUNTY TAX COLLECTOR          625 COURT STREET                          ROOM 100                                                    MARTINEZ          CA      94553
CONTRA COSTA COUNTY TREASURER              PO BOX 631                                                                                            MARTINEZ          CA      94553‐0063
CONTRACTAIR INC                            1220 SW 1ST WAY                                                                                       DEERFIELD BEACH   FL      33441
CONTRACTORS BONDING &                      P O  BOX 9271                                                                                         SEATTLE           WA      98109
CONTRACTORS OF IL & EST                    OF I CAMPBELL&R CAMPBELL                  10S RIVERSIDEPLAZASTE875                                    CHICAGO           IL      60606
CONTRERA ROOFING CORP                      144 NE 26 ST                                                                                          MIAMI             FL      33137
CONTRERAS JR., ARMANDO                     ADDRESS ON FILE
CONTROLLED CLIMATE INC                     DBA JACK STRICKLAND HEATING & AIR         2445 LAKESHORE BLVD                                         JACKSONVILLE      FL      32210
CONVERGE ONE INC                           NW 5806 PO BOX 1450                                                                                   MINNEAPOLIS       MN      55485‐5806
CONVERGEONE HOLDINGS CORP.                 ATTN: GENERAL COUNSEL                     3344 HIGHWAY 149                                            EAGAN             MN      55121
CONVERGEONE, INC.                          ATTN: GENERAL COUNSEL                     3344 HIGHWAY 149                                            EAGAN             MN      55121
CONVERSE COUNTY                            CONVERSE COUNTY‐TREASURE                  107 N 5TH ST, SUITE 129                                     DOUGLAS           WY      82633
CONVERY, MICHELE                           ADDRESS ON FILE
CONVEY COMPLIANCE SYSTEMS, INC.            ATTN: GENERAL COUNSEL                     3300 FERNBROOK LANE NORTH                     SUITE 250     PLYMOUTH          MN      55447
CONVIS TOWNSHIP                            CONVIS TOWNSHIP ‐ TREASU                  19500 15 MILE RD                                            MARSHALL          MI      49068
CONWAY BORO                                LORI BOHACH ‐ TAX COLLEC                  1520 DUPONT STREET                                          CONWAY            PA      15027
CONWAY CONSTRUCTION CO.                    RICHARD R. CONWAY                         10736 LAWRENCE 2120                                         MT. VERNON        MO      65712
CONWAY COUNTY                              CONWAY COUNTY ‐ TAX COLL                  117 S MOOSE STREET ROOM                                     MORRILTON         AR      72110
CONWAY TOWN                                CONWAY TOWN ‐ TAX COLLEC                  221 W. MAIN ST.                                             CONWAY            NC      27820
CONWAY TOWN                                CONWAY TOWN ‐ TAX COLLEC                  32 MAIN ST                                                  CONWAY            MA      01341
CONWAY TOWN                                CONWAY TOWN‐TAX COLLECTO                  1634 EAST MAIN ST                                           CTR CONWAY        NH      03813
CONWAY TOWNSHIP                            CONWAY TOWNSHIP ‐ TREASU                  PO BOX 1157                                                 FOWLERVILLE       MI      48836
CONWAY, DEON                               ADDRESS ON FILE
CONWAY, JASON                              ADDRESS ON FILE
CONWAY, LONDREGAN, SHEEHAN & MONACO, PC    38 HUNTINGTON STREET                                                                                  NEW LONDON        CT      06320
CONWAY, PAUL                               ADDRESS ON FILE
CONWELL, ANITA                             ADDRESS ON FILE
CONYERS CITY                               CONYERS CITY‐TAX COLLECT                  1184 SCOTT ST SE                                            CONYERS           GA      30012
CONYNGHAM BOROUGH                          CONYNGHAM BORO ‐ TAX COL                  28 LAWSON PL ‐ POB 335                                      CONYNGHAM         PA      18219
CONYNGHAM TOWNSHIP                         CONYNGHAM TWP ‐ TAX COLL                  P.O. BOX 380                                                BLOOMSBURG        PA      17815
CONYNGHAM TOWNSHIP                         SANDY WALP ‐ TAX COLLECT                  421 POND HILL MTN RD                                        WAPWALLOPEN       PA      18660
COOK COUNTY                                COOK COUNTY AUDITOR‐TREA                  411 W 2ND STREET                                            GRAND MARAIS      MN      55604
COOK COUNTY                                COOK COUNTY‐TAX COMMISSI                  209 N PARRISH AVENUE                                        ADEL              GA      31620
COOK COUNTY CLERK                          118 N CLARK ST RM 434                                                                                 CHICAGO           IL      60602
COOK COUNTY COLLECTOR                      118 NORTH CLARK ST                        ROOM 112                                                    CHICAGO           IL      60602
COOK COUNTY DEPARTMENT OF REVENUE          118 N CLARK ST RM. 1160                                                                               CHICAGO           IL      60602‐1304
COOK COUNTY TAX COLLECTO                   COOK COUNTY ‐ TREASURER                   P.O. BOX 805436                                             CHICAGO           IL      60680
COOK COUNTY TAX COLLECTOR                  209 N PARISH AVE                                                                                      ADEL              GA      31620
COOK COUNTY TREASURER                      118 N CLARK ST RM 112                                                                                 CHICAGO           IL      60602
COOK COUNTY TREASURER                      P O BOX 805436                                                                                        CHICAGO           IL      60680
COOK COUNTY TREASURER                      PO BOX 4488                                                                                           CAROL STREAM      IL      60197
COOK COUNTY TREASURER                      PO BOX 805438                                                                                         CHICAGO           IL      60680‐4116
COOK MARAN                                 461 PANTIGO RDF                                                                                       EAST HAMPTON      NY      11937
COOK SIDING SUPPLY INC                     606 WEST FIRST ST                                                                                     WALL LAKE         IA      51466
COOK TOWNSHIP                              COOK TWP ‐ TAX COLLECTOR                  196 OLD DISTILLERY RD                                       STAHLSTOWN        PA      15687
COOK, BARBARA                              ADDRESS ON FILE
COOK, BRANDI                               ADDRESS ON FILE
COOK, CONNIE                               ADDRESS ON FILE
COOK, CYNTHIA                              ZUZOLO LAW OFFICES                        700 YOUNGSTOWN WARREN RD                                    NILES             OH      44446
COOK, ERIC                                 ADDRESS ON FILE
COOK, JERRY                                ADDRESS ON FILE
COOK, JOHN                                 ADDRESS ON FILE
COOK, LARCEY                               ADDRESS ON FILE
COOK, LORI                                 ADDRESS ON FILE
COOK, PATRICIA                             ADDRESS ON FILE
COOK, PAUL                                 ADDRESS ON FILE
COOK, RAVEN                                ADDRESS ON FILE
COOKE COUNTY C/O APPR DI                   COOKE CAD ‐ TAX COLLECTO                  201 N DIXON                                                 GAINESVILLE       TX      76240
COOKE DEMERS & GLEASON LLC                 260 MARKET ST STE F                                                                                   NEW ALBANY        OH      43054
COOKE DEMERS LLC                           260 MARKET ST STE F                                                                                   NEW ALBANY        OH      43054
COOKE'S HOPE HOMEOWNERS ASSOCIATION, INC   6967 COOKES HOPE ROAD                     SUITE 2                                                     EASTON            MD      21601




                                                                                                                 Page 215 of 998
                                       19-10412-jlg                Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   219 of 1004
Creditor Name                             Address1                               Address2                                    Address3     City             State   Zip          Country
COOKEVILLE CITY                           COOKEVILLE CITY‐TAX COLL               45 E BROAD ST                                            COOKEVILLE       TN      38501
COOKMAN INS GROUP                         P O BOX 1017                                                                                    ROMNEY           WV      26757
COOKMAN INS GROUP                         P.O. BOX 550                                                                                    PETERSBURG       WV      26847
COOKMAN, LARRY                            ADDRESS ON FILE
COOKS APPRAISAL SERVICE                   519 POND APPLE ROAD                                                                             CLARKSVILLE      TN      37043
COOKS CARPET, INC                         FRED COOK                              1725 HIGHWAY 64 WEST                                     MURPHY           NC      28906
COOKSON AND BOWMAN INS                    471 SUTTON WAY STE 201                                                                          GRASS VALLEY     CA      95945
COOKSON, REBECCA                          ADDRESS ON FILE
COOKSON, TRAVIS                           ADDRESS ON FILE
COOL AIR CONSTRUCTION                     43759 15TH ST WEST 204                                                                          LANCASTER        CA      93534
COOL FLORIDA, INC                         1746 22ND AVE NORTH                                                                             LAKE WORTH       FL      33460
COOL VUE ALUMINUM, INC                    DEAN PALAZZALO                         2624 DELAWARE AVE                                        KENNER           LA      70062
COOLBAUGH TOWNSHIP                        GRATZ WASHENIK‐ TAX COLL               5574 MUNICIPAL DR.                                       TOBYHANNA        PA      18466
COOLER INS AGENCY                         7584 LOW COUNTRY DR                                                                             RIDGELAND        SC      29936
COOLEY ENTERPRISES LLC                    360 HIGHWAY 43                                                                                  SARALAND         AL      36671
COOLING & WINTER LLC                      1355 ROSWELL ROAD SUITE 240                                                                     MARIETTA         GA      30062
COOMBS LAW FIRM                           1715 ‐ 144TH AVENUE SE, SUITE 203                                                               BELLEVUE         WA      98004‐6906
COON VALLEY VILLAGE                       COON VALLEY VLG TREASURE               P.O. BOX 129                                             COON VALLEY      WI      54623
COONAN INSURANCE AGENCY                   267 MAIN STREET                                                                                 OXFORD           MA      01540
COONE, BRIAN                              ADDRESS ON FILE
COONEY, KELLY                             ADDRESS ON FILE
COOPER & MITCHELL INS                     7311 GREENHAVEN DR  208                                                                         SACRAMENTO       CA      95831
COOPER APPRAISALS                         13934 MINPO CAY CT APT C                                                                        CORPUS CHRISTI   TX      78418
COOPER BUILDING&ROOFING                   3000 6TH AVE                                                                                    HUNTSVILLE       AL      35805
COOPER COUNTY                             COOPER COUNTY ‐ COLLECTO               200 MAIN, ROOM 27                                        BOONVILLE        MO      65233
COOPER FLOORING LTD                       3712 OLD DENTON DR                                                                              CARROLLTON       TX      75007
COOPER INS                                3574 W95TH ST                                                                                   EVERGREEN PARK   IL      60805
COOPER INSURANCE AGENCY                   79037 HWY 437 SUITE A                                                                           COVINGTON        LA      70435
COOPER TOWNSHIP                           COOPER TOWNSHIP ‐ TREASU               1590 WEST D AVE                                          KALAMAZOO        MI      49009
COOPER TOWNSHIP                           COOPER TWP ‐ TAX COLLECT               21 WOODBINE LANE                                         DANVILLE         PA      17821
COOPER TOWNSHIP                           COOPER TWP ‐ TAX COLLECT               583 JOHNSON RD                                           GRASSFLAT        PA      16839
COOPER TURNER APPRAISALS INC              PO BOX 770756                                                                                   MEMPHIS          TN      38177
COOPER, AMY                               ADDRESS ON FILE
COOPER, BENJAMIN                          ADDRESS ON FILE
COOPER, CHERRYLN                          ADDRESS ON FILE
COOPER, CRAIG                             ADDRESS ON FILE
COOPER, DIONNE                            ADDRESS ON FILE
COOPER, DON                               ADDRESS ON FILE
COOPER, LAUREN                            ADDRESS ON FILE
COOPER, MARK                              ADDRESS ON FILE
COOPER, MESHA                             ADDRESS ON FILE
COOPER, NADINE                            ADDRESS ON FILE
COOPER, SHALANDRIA                        ADDRESS ON FILE
COOPER, SPRONG & DAVIS                    200 HIGH STREET                        SUITE 500                                                PORTSMOUTH       VA      23705
COOPER, TAMORROWI                         ADDRESS ON FILE
COOPERATIVA DE SEGUROS                    MULT DE PR                             534 N SEMORAN BLVD                                       ORLANDO          FL      32807
COOPERATIVA DE SEGUROS                    MULTIPLES DE PR                        PO BOX 2057                                              KALISPELL        MT      59903
COOPERATIVE DE SEGUROS                    MULTIPLES DE PR                        P O BOX 363846                                           SAN JUAN         PR      00936
CO‐OPERATIVE INS CO                       292 COLONIAL DRIVE                                                                              MIDDLEBURY       VT      05753
CO‐OPERATIVE INSURANCE                    PO BOX 5890                                                                                     MIDDLEBURY       VT      05753
COOPERSBURG BORO                          BOROUGH OF COOPERSBURG ‐               5 N MAIN STREET                                          COOPERSBURG      PA      18036
COOPERSBURG CONSTRUCTION CORPORATION      P.O. BOX 307                                                                                    COOPERSBURG      PA      18036
COOPERSTOWN BORO                          COOPERSTOWN BORO ‐ COLLE               PO BOX 157                                               COOPERSTOWN      PA      16317
COOPERSTOWN CEN. SCH.(CO                  COOPERSTN CEN. SCH‐COLLE               39 LINDEN AVE                                            COOPERSTOWN      NY      13326
COOPERSTOWN CITY                          TAX COLLECTOR                          2525 BURGESS GOWER RD ‐                                  COOPERTOWN       TN      37172
COOPERSTOWN TOWN                          COOPERSTWN TWN TREASURER               10619 HIDDEN VALLEY RD                                   MARIBEL          WI      54227
COOPERSTOWN VILL (T‐OTSE                  COOPERSTOWN VILL‐CLERK                 PO BOX 346                                               COOPERSTOWN      NY      13326
COOPERSVILLE CITY                         COOPERSVILLE CITY ‐ TREA               289 DANFORTH ST                                          COOPERSVILLE     MI      49404
COOPERWEST INS AGY LLC                    PO BOX 88                                                                                       HOLTSVILLE       CA      92250
COORDINATED LOSS                          SERVICES LLC                           101 S ELM ST STE 228                                     GREENSBORO       NC      27401
COOS COUNTY TAX COLLECTOR                 250 NORTH BAXTER                                                                                COQUILLE         OR      97423
COOS COUNTY TAX COLLECTOR                 COOS COUNTY COURTHOUSE                                                                          COQUILLE         OR      97423
COOSA COUNTY JUDGE OF PROBATE             P.O. BOX 218                                                                                    ROCKFORD         AL      35136‐0218
COOSA COUNTY REVENUE COMMISSIONER         PO BOX 7                                                                                        ROCKFORD         AL      35136‐0007
COOSAWATTEE RIVER RESORT ASSOC, INC       634 BEAVER LAKE DR UNIT 5160                                                                    ELLIJAY          GA      30540
COOTE, CARLTON                            ADDRESS ON FILE
COPAKE TOWN                               COPAKE TOWN‐ TAX COLLECT               230 MOUNTAIN VIEW RD                                     COPAKE           NY      12516
COPAL CONSTRUCTION INC                    160 RUE ST CATHERINE ST                                                                         FLORISSANT       MO      63031
COPE APPRAISALS                           307 MOSSY OAK DRIVE                                                                             HUNTSVILLE       AL      35806
COPELAND AGENCY                           5002 S ANDERSON RD B                                                                            OKLAHOMA CITY    OK      73150




                                                                                                           Page 216 of 998
                                           19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    220 of 1004
Creditor Name                                 Address1                            Address2                                       Address3      City                   State   Zip        Country
COPELAND FRANCO SCREWS                        & GILL P A                          P O BOX 347                                                  MONTGOMERY             AL      36101‐0347
COPELAND, ARTEZ                               ADDRESS ON FILE
COPELAND, MICHAEL                             ADDRESS ON FILE
COPEMISH VILLAGE                              COPEMISH VILLAGE ‐ TREAS            P. O. BOX 207                                                COPEMISH               MI      49625
COPENHAGEN CEN SCH   (CO                      COPENHAGEN CEN SCH ‐ COL            3020 MECHANIC ST                                             COPENHAGEN             NY      13626
COPENHAGEN CEN SCH (CMBD                      COPENHAGEN CEN SCH ‐ COL            P.O. BOX 49                                                  COPENHAGEN             NY      13626
COPENHAGEN VILLAGE                            COPENHAGEN VILLAGE ‐ CLE            P. O. BOX 237                                                COPENHAGEN             NY      13626
COPIAH COUNTY                                 COPIAH COUNTY‐TAX COLLEC            PO BOX 705                                                   HAZLEHURST             MS      39083
COPIAH COUNTY CHANCERY CLERK                  122 S LOWE ST                                                                                    HAZLEHURST             MS      39083
COPIAH COUNTY CLERK                           PO BOX 507                                                                                       HAZLEHURST             MS      39083‐0507
COPIAH COUNTY TAX COLLECTOR                   PO BOX 705                                                                                       HAZLEHURST             MS      39083
COPLAY BORO                                   COPLAY BORO ‐ TAX COLLEC            104 S 7TH ST                                                 COPLAY                 PA      18037
COPLAY WHITEHALL SEWER AUTHORITY              3213 MACARTHUR RD.                                                                               WHITEHALL              PA      18052
COPPER BLUFFS HOA                             736 W. PIONEER BLVD                 200                                                          MESQUITE               NV      89027
COPPER CREEK CONSTR                           & R WILLIAMS AS EOE OF M            5980 TOPAZ ST                                                LAS VEGAS              NV      89120
COPPER CREEK HOA                              8966 SPANISH RIDGE AVE STE 100                                                                   LAS VEGAS              NV      89148
COPPER RIDGE CONSTRUCTION LLC                 3563 BOARDWALK CIRCLE                                                                            HIGHLANDS RANCH        CO      80129
COPPERCHASE HOMEOWNERS ASSOCIATION            1301 N MERIDIAN AVE                                                                              OKLAHOMA CITY          OK      73107
COPPERFIELD ADULT                             CONDOMINIUMS OWNERS ASSOC.          PO BOX 23099                                                 TIGARD                 OR      97281
COPPERHEAD CONTRACTING LLC                    52 MERCHANT ROW                                                                                  MILTON                 WI      53563
COPPLE CONSTRUCTION LLC                       KIRK COPPLE                         4205 SHANNON HILL RD                                         ALEXANDRIA             VA      22310
COPPOM, KEVIN                                 ADDRESS ON FILE
COQUINA COVE VILLAS, INC.                     1961 COQUINA WAY                                                                                 CORAL SPRINGS          FL      33071
COQUINA KEY SUBDIVISION HOA, INC              COQUINA KEY HOA                     4845 BELLE TERRE PKWY, C19                                   PALM COAST             FL      32164
COQUINA LAW GROUP PA                          24 CATHEDRAL PLACE                  SUITE 502                                                    ST AUGUSTINE           FL      32084
CORAL CLUB CONDOMINIUM INC.                   5800 OVERSEAS HWY                   SUITE  17                                                    MARATHON               FL      33050
CORAL ISLE EAST CONDOMINIUM ASSOCIATION       3703 NE 166TH                                                                                    NORTH MIAMI BEACH      FL      33160
CORAL LAKES HOMEOWNERS ASSOCIATION, INC.      1750 SW CORAL LAKES WAY                                                                          STUART                 FL      34997
CORAL RIDGE COLONY INC.                       2100 N.E. 39TH STREET               OFFICE                                                       FORT LAUDERDALE        FL      33308
CORAL SPRINGS IMPROVEMENT DISTRICT            10300 NW 11TH MANOR                                                                              CORAL SPRINGS          FL      33071
CORAOPOLIS BORO                               CORAOPOLIS BORO ‐ COLLEC            102 RAHWAY RD                                                MCMURRAY               PA      15317
CORBETT CONSTRUCTION                          P.O.BOX 1013                                                                                     LA CANADA FLINTRIDGE   CA      91012
CORBETT INS AGENCY                            101 S RAINBOW 25                                                                                 LAS VEGAS              NV      89145
CORBETT, GINGER                               ADDRESS ON FILE
CORBIN CITY                                   CORBIN CITY ‐ TAX COLLEC            316 ROUTE 50                                                 CORBIN CITY            NJ      08270
CORBIN CITY ‐ WHITLEY                         CITY OF CORBIN ‐ CLERK              PO BOX 1343                                                  CORBIN                 KY      40702
CORBIN, KAREN                                 ADDRESS ON FILE
CORBISELLO, LEANN                             ADDRESS ON FILE
CORBITT, AMBER                                ADDRESS ON FILE
CORBY ELECTRIC LLC                            CORBY R SALEK                       PO BOX 339                                                   BERNARDSVILLE          NJ      07924
CORCORAN AND HAVLIN                           287 LINDEN ST                                                                                    WELLSELEY              MA      02482
CORDASCO, ROCCO                               ADDRESS ON FILE
CORDELE CITY                                  CORDELE CITY‐TAX COLLECT            501 N 7TH ST                                                 CORDELE                GA      31015
CORDELL D DOWNING                             1431 A STREET SE                                                                                 WASHINGTON             DC      20003
CORDELL INS AGENCY                            4331 OLD HICKORY BLVD               SUITE D                                                      OLD HICKORY            TN      37138
CORDIS S. CLEVENGER JR.                       605 HWE                                                                                          GALION                 OH      44833
CORDOGAN INS                                  154 TIMBER CREEK DRIVE SUITE 2                                                                   CORDOVA                TN      38018
CORDOGAN INS                                  293 S WALNUT BEND 101                                                                            CORDOVA                TN      38018
CORDON, CEASAR                                ADDRESS ON FILE
CORDOVA CITY                                  CITY OF CORDOVA                     PO BOX 1210                                                  CORDOVA                AK      99574
CORDOVA, HEATHER                              ADDRESS ON FILE
CORDOVA, REYNA                                ADDRESS ON FILE
CORDRAY CONSTRUCTION &                        650 S JUNIPER ST                                                                                 GARDNER                KS      66030
CORE CONTRACTORS                              4049 SAINT PAUL ST.                                                                              DENVER                 CO      80219
CORE CONTRACTORS                              4501 LOGAN ST                                                                                    DENVER                 CO      80216
CORE REALTY                                   8833 PERIMETER PARK BLVD 901                                                                     JACKSONVILLE           FL      32216
CORE REALTY LLC                               4110 SOUTHPOINT BLVD SUITE 230                                                                   JACKSONVILLE           FL      32216
CORE REALTY LLC                               ATTN: RYAN COURSON                  4110 SOUTHPOINT BLVD SUITE 230                               JACKSONVILLE           FL      32216
CORELLA, MANUEL                               ADDRESS ON FILE
CORELOGIC CREDCO LLC                          ATTN: BILLING DEPT.                 2 AFFILIATE AVE                                              LOS ANGELES            CA      90001
CORELOGIC CREDCO LLC                          ATTN: GENERAL COUNSEL               10277 SCRIPPS RANCH BOULEVARD                                SAN DIEGO              CA      92131
CORELOGIC CREDCO LLC                          ATTN: TOM BLAUVELT                  10277 SCRIPPS RANCH BOULEVARD                                SAN DIEGO              CA      92131
CORELOGIC CREDCO LLC                          PO BOX 847070                                                                                    DALLAS                 TX      75284
CORELOGIC FLOOD SERVICES LLC                  ATTN: GENERAL COUNSEL               11902 BURNET ROAD                                            AUSTIN                 TX      78758
CORELOGIC FLOOD SERVICES LLC                  ATTN: VICKI CHENAULT                11902 BURNET ROAD                                            AUSTIN                 TX      78758
CORELOGIC FLOOD SERVICES LLC                  PO BOX 202176                                                                                    DALLAS                 TX      75320
CORELOGIC INFORMATION SOLUTIONS               ATTN: TOM BLAUVELT                  4 FIRST AMERICAN WAY                                         SANTA ANA              CA      92707
CORELOGIC INFORMATION SOLUTIONS INC           PO BOX 847239                                                                                    DALLAS                 TX      75284‐7239
CORELOGIC SOLUTIONS, LLC                      ATTN: GENERAL COUNSEL               1625 NW 136TH AVENUE E‐100                                   SUNRISE                FL      33323
CORELOGIC SOLUTIONS, LLC                      ATTN: GENERAL COUNSEL               40 PACIFICA                                    SUITE 900     IRVINE                 CA      92618




                                                                                                               Page 217 of 998
                                     19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   221 of 1004
Creditor Name                           Address1                                 Address2                                       Address3         City               State   Zip     Country
CORELOGIC SOLUTIONS, LLC                ATTN: SAPAN BAFNA                        1625 NW 136TH AVENUE E‐100                                      SUNRISE            FL      33323
CORELOGIC TAX SERVICES LLC              3001 HACKBERRY ROAD                                                                                      IRVING             TX      75063
CORELOGIC TAX SERVICES LLC              ATTN: GENERAL COUNSEL                    40 PACIFICA                                    SUITE 900        IRVINE             CA      92618
CORELOGIC TAX SERVICES LLC              ATTN: GENERAL COUNSEL AND PRESIDENT      1 CORELOGIC DRIVE                              MAILSTOP 4‐5     WESTLAKE           TX      76262
CORELOGIC TAX SERVICES LLC              ATTN: SENIOR VICE PRESIDENT              1 CORELOGIC DRIVE                              MAILSTOP 4‐5     WESTLAKE           TX      76262
CORELOGIC TAX SERVICES LLC              ATTN: TOM BLAUVELT                       4 FIRST AMERICAN WAY                                            SANTA ANA          CA      92707
CORELOGIC TAX SERVICES LLC              PO BOX 200079                                                                                            DALLAS             TX      75320
CORELOGIC, INC.                         ATTN: GENERAL COUNSEL                    4 FIRST AMERICAN WAY                                            SANTA ANA          CA      92707
CORETHIA JOHNSON                        141 MCBRIDE CEMETARY RD                                                                                  FAYETTEVILLE       GA      30215
COREY CONSTRUCTION HOUSTON LLC          12400 TAYLOR ROAD                                                                                        HOUSTON            TX      77041
COREY HARVILL APPRAISALS                308 GREENACRES BLVD                                                                                      BOSSIER CITY       LA      71111
COREY MICHAEL HOFFMAN                   625 7TH ST SE                                                                                            LE MARS            IA      51031
COREY NEHK &                            ADDRESS ON FILE
COREY S. HALLORAN                       COREY S. HOLLORAN (PRO SE)               1875 RIVER RUN DRIVE                                            MARYSVILLE         CA      95901
COREY SEARCY                            35 HEMLOCK DR                                                                                            NEWMAN             GA      30263
COREY SMITH                             ADDRESS ON FILE
COREY TYRONE GLENN AND CAROLYN          YVONNE JOHNSON                           713 EVERGREEN CHURCH ROAD                                       STARR              SC      29684
COREY, BRIAN                            ADDRESS ON FILE
COREY, MARLON                           ADDRESS ON FILE
CORFU VILLAGE                           CORFU VILLAGE ‐ CLERK                    116 EAST MAIN STREET                                            CORFU              NY      14036
CORIE WILLIAMS                          409 CLEARSTREAM LN                                                                                       AUSTELL            GA      30168
CORINNA TOWN                            CORINNA TOWN ‐ TAX COLLE                 8 LEVI STEWART DRIVE                                            CORINNA            ME      04928
CORINTH CEN. SCH.(CMBND.                CORINTH CS‐TAX COLLECTOR                 105 OAK STREET                                                  CORINTH            NY      12822
CORINTH CITY                            CORINTH CITY‐TAX COLLECT                 PO BOX 669                                                      CORINTH            MS      38835
CORINTH TOWN                            CORINTH TOWN ‐ TAX COLLE                 31 EXETER ROAD                                                  CORINTH            ME      04427
CORINTH TOWN                            CORINTH TOWN ‐ TAX COLLE                 P.O. BOX 461                                                    CORINTH            VT      05039
CORINTH TOWN                            CORINTH TOWN‐TAX COLLECT                 600 PALMER AVE                                                  CORINTH            NY      12822
CORINTH VILLAGE                         CORINTH VILLAGE‐CLERK                    244 MAIN ST                                                     CORINTH            NY      12822
CORINTHIA CHRISTMAS                     & PETER CHRISTMAS                        2 DARTMOUTH ST                                                  RANDOLPH           MA      02368
CORK, DEBRA                             ADDRESS ON FILE
CORKY SHAW ENTERPRISES, INC             14729 HIGHWAY 105 WEST SUITE 140                                                                         MONTGOMERY         TX      77356
CORLEY, ERIN                            ADDRESS ON FILE
CORMIER, LUCINDA                        ADDRESS ON FILE
CORMIER, ROSHELLE                       ADDRESS ON FILE
CORMORANT CREEK ESTATES HOA             P.O. BOX 600811                                                                                          JACKSONVILLE       FL      32260
CORN REST INC                           10654 NORTHEND                                                                                           FERNDALE           MI      48220
CORNEJO, ELEONORA                       ADDRESS ON FILE
CORNELIA CITY                           CORNELIA CITY‐TAX COLLEC                 PO BOX 785                                                      CORNELIA           GA      30531
CORNELISON RESTORATION                  DAVE CORNELISON                          1513 W PARKVIEW                                                 OZARK              MO      65721
CORNELL CITY                            CORNELL CITY TREASURER                   P.O. BOX 796/222 MAIN ST                                        CORNELL            WI      54732
CORNELL S.D./CORAOPOLIS                 CORNELL SD ‐ TAX COLLECT                 102 RAHWAY RD                                                   MCMURRAY           PA      15317
CORNELL S.D./NEVILLE TOW                CORNELL SD ‐ TAX COLLECT                 102 RAHWAY RD                                                   MCMURRAY           PA      15317
CORNELL TOWNSHIP                        CORNELL TOWNSHIP ‐ TREAS                 10179 BONEY FALLS H RD                                          CORNELL            MI      49818
CORNELL TOWNSHIP TREASURER              9794 BONEY FALLS H ROAD                                                                                  CORNELL            MI      49818
CORNELL, JOSEPH                         ADDRESS ON FILE
CORNELL, JUSTIN                         ADDRESS ON FILE
CORNELL, KYLIE                          ADDRESS ON FILE
CORNELL, SETH                           ADDRESS ON FILE
CORNER ROCK BUILDING                    COMPANY LLC                              6 CELEBRATION PLACE                                             ASHEVILLE          NC      28806
CORNERSTON CONST & J&L                  SEAMANS          STE 200                 2002 TIMBERLOCH PL                                              THE WOODS          TX      77380
CORNERSTONE AGENCY                      2330 SCENIC HWY                                                                                          SNELLVILLE         GA      30078
CORNERSTONE APPRAISAL                   FOR ACCT JEROME WHITSON                  29 EMMONS D STE G50                                             PRINCETON          NJ      08540
CORNERSTONE APPRAISAL COMPANY LLC       3578 HARTSEL DR STE E STE 185                                                                            COLORADO SPRINGS   CO      80920
CORNERSTONE APPRAISAL SERVICE           PO BOX 854                                                                                               BLUE JAY           CA      92317
CORNERSTONE APPRAISAL SERVICES          CORP                                     217 CHARLES ST                                                  PORT ORANGE        FL      32129
CORNERSTONE APPRAISALS &                29 EMMONS DR G50                                                                                         PRINCETON          NJ      08540
CORNERSTONE APPRAISALS INC              12 SIERRA LOOP                                                                                           ALAMOGORDO         NM      88310
CORNERSTONE BLUE                        150                                      490 NE BUTLER MARKET RD                                         BEND               OR      97701
CORNERSTONE BUILD &CLEAR                CHOICE & NORMA WILSON                    740 S VANBUREN ST STE A                                         PLACENTIA          CA      92870
CORNERSTONE BUILDERS AND                RESTORATION INC                          740 SOUTH VAN BUREN   A                                         PLACENTIA          CA      92870
CORNERSTONE BUILDERS FOR                ACCT OF E WALKER                         9539 FLOWER ST                                                  BELLFLOWER         CA      90706
CORNERSTONE BUILDING &                  RESTORATION LLC                          40820 WOODSIDE PLACE                                            LEESBURG           VA      20175
CORNERSTONE CONSTRUCTION                SUITE 200                                2002 TIMBERLOCK PL                                              THE WOODLANDS      TX      77380
CORNERSTONE CONSTRUCTION & REMODEL      JOHNS CONSTRUCTION SOLUTION, LLC         2506 PORT LAVACA DR                                             VICTORIA           TX      77901
CORNERSTONE ENTERPRISES LLC             PO BOX 720092                                                                                            BYRAM              MS      39272
CORNERSTONE FENCE & ORNA                266 RESERVOIR AVE                                                                                        MERIDEN            CT      06451
CORNERSTONE GENERAL CONTRACTING         CASON CONSTRUCTION, LLC                  2576 GRAVEL DRIVE                                               FORT WORTH         TX      76118
CORNERSTONE INS                         4700 BELL ST                                                                                             AMARILLO           TX      79109
CORNERSTONE INS AGENCY                  P O BOX 610607                                                                                           BAYSIDE            NY      11361
CORNERSTONE INS GROUP                   1668 33RD AVE                                                                                            COLUMBUS           NE      68601




                                                                                                              Page 218 of 998
                                    19-10412-jlg                  Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  222 of 1004
Creditor Name                            Address1                               Address2                                      Address3                              City                 State   Zip        Country
CORNERSTONE LAND SURVEYING               1403 W. TAYLOR STREET                                                                                                      CLARKSVILLE          AR      72830
CORNERSTONE MUD  L                       CORNERSTONE MUD ‐ COLLEC               11111 KATY FRWY 725                                                                 HOUSTON              TX      77079
CORNERSTONE NAT INS CO                   P O BOX 6040                                                                                                               COLUMBIA             MO      65205
CORNERSTONE NATL INS                     P O BOX 2057                                                                                                               KALISPELL            MT      59903
CORNERSTONE ONDEMAND                     ATTN: GENERAL COUNSEL                  1601 CLOVERFIELD BLVD                         SUITE 600 SOUTH                       SANTA MONICA         CA      90404
CORNERSTONE ONDEMAND                     DEPT CH19590                                                                                                               PALATINE             IL      60055‐9590
CORNERSTONE PROPERTIES                   ATTN: AUSTIN WINGATE                   85 ALDEN ST ; PO BOX 122                                                            CHERRY VALLEY        NY      13320
CORNERSTONE PROPERTIES                   PATRICIA WINGATE                       P.O. BOX 122                                                                        CHERRY VALLEY        NY      13320
CORNERSTONE PROPERTIES                   PO BOX 77                                                                                                                  ROSEBOOM             NY      13450
CORNERSTONE PROPERTIES INC               4523 E. BROADWAY ROAD                                                                                                      PHOENIX              AZ      85040
CORNERSTONE PROPERTIES, LLC              GLENN DECOTEAU                         13060 AIRLINE HIGHWAY                                                               GONZALES             LA      70737
CORNERSTONE REAL ESTATE SERVICES LLC     184 PEAMAR DRIVE                                                                                                           WEST COLUMBIA        SC      29170
CORNERSTONE RECONSTRUCTION SVCS LLC      DBA PAUL DAVIS RESTORATION             11800 INDUSTRIPLEX BLVD SUITE 6                                                     BATON ROUGE          LA      70809
CORNERSTONE REMODEL                      WILLIAM LAMME                          14105 VISTA REAL                                                                    VALLEY CENTER        CA      92082
CORNERSTONE RFG & GUTTER LLC             1886 W TEJON AV                                                                                                            PUEBLO WEST          CO      81007
CORNERSTONE ROOFING & GUTTER LLC         ROY HUSKIN                             85 N PRECISION DRIVE                                                                PUEBLO WEST          CO      81007
CORNERSTONE ROOFING & REMODELING         ATTN JERRY CORNERSTONE                 106 ELIZABETH DRIVE                                                                 HORSESHOE BAY        TX      78657
CORNERSTONE SUBDIVISION HOA              9828 BLUEBONNET BLVD, SUITE F                                                                                              BATON ROUGE          LA      70810
CORNERSVILLE CITY                        CORNERSVILLE‐TAX COLLECT               PO BOX 128                                                                          CORNERSVILLE         TN      37047
CORNERSVILLE UTILITIES                   216 VINE STREET                        P.O. BOX 325                                                                        CORNERSVILLE         IN      47331
CORNETT, TRAMECA                         ADDRESS ON FILE
CORNING CITY                             CORNING CITY‐FINANCE OFF               500 NASSER CIVIC CENTER                                                             CORNING              NY      14830
CORNING CITY (STEUBEN CO                 CORNING CITY‐TREASURER                 500 NASSER CIVIC CENTER                                                             CORNING              NY      14830
CORNING CITY SCHOOL DISTRICT             165 CHARLES ST                                                                                                             PAINTED POST         NY      14870
CORNING CSD (COMBINED TN                 CORNING CSD‐ TAX COLLECT               220 LIBERTY ST‐FIVE STAR                                                            WARSAW               NY      14569
CORNING CSD (COMBINED TN                 CORNING CSD‐TAX COLLECTE               220 LIBERTY ST‐FIVE STAR                                                            WARSAW               NY      14569
CORNING CSD (CORNING CIT                 CORNING CSD‐TAX COLLECTE               220 LIBERTY ST‐FIVE STAR                                                            WARSAW               NY      14569
CORNING CSD (TN DIX,ORAN                 CORNING CSD‐TAX COLLECTO               220 LIBERTY ST‐FIVE STAR                                                            WARSAW               NY      14569
CORNING TOWN                             CORNING TOWN‐TAX COLLECT               20 SOUTH MAPLE ST                                                                   CORNING              NY      14830
CORNING TOWN                             CORNING TWN TREASURER                  N1528 S BRANCH ROAD                                                                 MERRILL              WI      54452
CORNISH TOWN                             CORNISH TOWN ‐ TAX COLLE               17 MAPLE ST                                                                         CORNISH              ME      04020
CORNISH, JASMIN                          ADDRESS ON FILE
CORNPLANTER TOWNSHIP                     BECKY KLAPEC ‐ TAX COLLE               82 HORNE LANE                                                                       OIL CITY             PA      16301
CORNVILLE TOWN                           CORNVILLE TOWN‐ TAX COLL               910 MOLUNKUS ROAD                                                                   CORNVILLE            ME      04976
CORNWALL BORO                            LEBANON COUNTY ‐ TREASUR               400 S 8TH ST RM 103                                                                 LEBANON              PA      17042
CORNWALL CENTRAL SCH. (C                 CORNWALL CENTRAL SCH‐COL               24 IDLEWILD AVE                                                                     CORNWALL ON HUDSON   NY      12520
CORNWALL CENTRAL SCH. (N                 CORNWALL CENTRAL SCH‐COL               24 IDLEWILD AVENUE                                                                  CORNWALL ON HUDSON   NY      12520
CORNWALL CENTRAL SCH. (W                 CORNWALL CENTRAL SCH‐COL               24 IDLEWILD AVE                                                                     CORNWALL ON HUDSON   NY      12520
CORNWALL CONSTRUCTION                    30001 UU HWY                                                                                                               WARSAW               MI      65355
CORNWALL TOWN                            CORNWALL TOWN ‐ TAX COLL               2629 ROUTE 30                                                                       CORNWALL             VT      05753
CORNWALL TOWN                            CORNWALL TOWN ‐ TAX COLL               TOWN OFFICE BOX 97                                                                  CORNWALL             CT      06753
CORNWALL TOWN                            CORNWALL TOWN‐TAX COLLEC               183 MAIN STREET                                                                     CORNWALL             NY      12518
CORNWALL VILLAGE                         CORNWALL VILLAGE‐TAX COL               325 HUDSON ST.                                                                      CORNWALL ON HUDSON   NY      12520
CORNWALL‐LEBANON S.D./CO                 KEYSTONE COLLECTIONS                   546 WENDEL ROAD                                                                     IRWIN                PA      15642
CORNWALL‐LEBANON S.D./MT                 KEYSTONE COLLECTIONS                   546 WENDEL ROAD                                                                     IRWIN                PA      15642
CORNWALL‐LEBANON S.D./NO                 KEYSTONE COLLECTIONS                   546 WENDEL ROAD                                                                     IRWIN                PA      15642
CORNWALL‐LEBANON S.D./SO                 KEYSTONE COLLECTIONS                   546 WENDEL ROAD                                                                     IRWIN                PA      15642
CORNWALL‐LEBANON S.D./WE                 KEYSTONE COLLECTIONS                   546 WENDEL ROAD                                                                     IRWIN                PA      15642
COROMANDEL CONDOMINIUM ASSOCIATION       375 KELBURN RD.                                                                                                            DEERFIELD            IL      60015
CORONA INS                               2275 S MAIN ST STE 101                                                                                                     CORONA               CA      92882
CORONA INSURANCE GROUP INC               P O BOX 10878                                                                                                              SAN JUAN             PR      00922
CORONA LAW FIRM PA                       3899 NW 7TH ST SUITE 202B, 2ND FL                                                                                          MIAMI                FL      33126
CORONADO GARDENS HOMEOWNER ASSOCIATION   68‐950 ADELINA RD                                                                                                          CATHERDRAL CITY      CA      92234
CORONADO, CARLA                          ADDRESS ON FILE
CORONADO, SELENA                         ADDRESS ON FILE
CORP CATERERS JAX                        2767 CLYDO RD                                                                                                              JACKSONVILLE         FL      32207
CORP FOR IND LIVING                      157 CHARTER OAK AVE                                                                                                        HARTFORD             CT      06106
CORPORATE AMERICA FAMILY CREDIT          UNION                                  2075 BIG TIMBER ROAD                                                                ELGIN                IL      60123
CORPORATE APPRAISAL CO                   10663 LOVELAND MADEIRA                 ROAD 230                                                                            LOVELAND             OH      45140
CORPORATE CONSTRUCTION &                 DESIGN INC                             830 N JOHN YOUNG PKWY                                                               KISSIMMEE            FL      34741
CORPORATE INS ADVISORS &                 CIA FLOOD                              100 NE 3RD AVE STE 1000                                                             FT LAUDERDALE        FL      33301
CORPORATE MANAGEMENT ADVISORS, INC.      ATTN: MAUREEN DAVIS, EVP               785 DOUGLAS AVENUE                                                                  ALTAMONTE SPRINGS    FL      32714
CORPORATE TRAINING TECHNOLOGIES, INC.    ATTN: GENERAL COUNSEL                  2570 BOULEVARD OF THE GENERALS                BUILDING  200, SUITE 221              EAGLEVILLE           PA      19403
CORPORATE UNITED PURCHASING              CONSORTIUM, INC.                       ATTN: CONTRACTS MANAGER                       24651 CENTER RIDGE ROAD               CLEVELAND            OH      44145
CORPORATE UNITED PURCHASING              CONSORTIUM, INC.                       ATTN: CONTRACTS MANAGER                       24651 CENTER RIDGE ROAD SUITE 527     WESTLAKE             OH      44145
CORPORATE UNITED PURCHASING              CONSORTIUM, INC.                       ATTN: GENERAL COUNSEL                         20325 CENTER RIDGE RD. SUITE 527      ROCKY RIVER          OH      44116
CORPORATE UNITED PURCHASING              CONSORTIUM, INC.                       ATTN: GENERAL COUNSEL                         24651 CENTER RIDGE ROAD               WESTLAKE             OH      44145
CORPORATION SERVICE CO                   PO BOX 13397                                                                                                               PHILADELPHIA         PA      19101‐3397
CORPORATION SERVICE COMPANY              ATTN: GENERAL COUNSEL                  2711 CENTERVILLE ROAD                                                               WILMINGTON           DE      19808‐1645
CORPREW, KATISHA                         ADDRESS ON FILE




                                                                                                            Page 219 of 998
                                        19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               223 of 1004
Creditor Name                              Address1                          Address2                                     Address3               City              State   Zip     Country
CORRAL, LUPITA                             ADDRESS ON FILE
CORRALES, LUZ                              ADDRESS ON FILE
CORREA, SANDY                              ADDRESS ON FILE
CORRECTION ROOFING OF PUERTO RICO INC      JORGE CADIZ ARROYO                PO BOX 2064                                                         BAYAMON           PR      00960
CORREIA, DONNA                             ADDRESS ON FILE
CORREIA, SERGIO                            ADDRESS ON FILE
CORREIA, STEPHEN                           ADDRESS ON FILE
CORRICK, PAMELA                            ADDRESS ON FILE
CORRIGAN BROTHERS PAINTING                 & WATERPROOFING                   12820 82 ST N.                                                      WEST PALM BEACH   FL      33412
CORRIGAN INS AGENCY                        213 LANDING LANE                                                                                      ELKTON            MD      21921
CORRIVEAU INS                              P O BOX 1211                                                                                          BEAUFORT          SC      29901
CORRY AREA SCHOOL DISTRI                   CONCORD TWP ‐ TAX COLLEC          21110 LINDSEY HOLLOW ROA                                            CORRY             PA      16407
CORRY AREA SCHOOL DISTRI                   CORRY AREA SD ‐ TAX COLL          100 S CENTER ST                                                     CORRY             PA      16407
CORRY AREA SCHOOL DISTRI                   CORRY AREA SD ‐ TAX COLL          11470 TURNPIKE ROAD                                                 CORRY             PA      16407
CORRY AREA SCHOOL DISTRI                   CORRY AREA SD ‐ TAX COLL          18322 CROSS ST                                                      CORRY             PA      16407
CORRY AREA SD/COLUMBUS T                   CORRY AREA SD ‐ TAX COLL          359 SCHRAMLING ROAD                                                 CORRY             PA      16407
CORRY AREA SD/SPARTA TWP                   CORRY AREA SD ‐ TAX COLL          24650 ST HWY 89                                                     SPARTANSBURG      PA      16434
CORRY AREA SD/SPARTANSBU                   SPARTANSBURG BORO ‐ TC            579 E MAIN ST POB 103                                               SPARTANSBURG      PA      16434
CORRY AREA SD/SPRING CRE                   CORRY AREA SD ‐ TAX COLL          4580 OLD ROUTE 77                                                   SPRING CREEK      PA      16436
CORRY CITY  CITY   CO BI                   CORRY CITY ‐ TREASURER            100 S CENTER ST                                                     CORRY             PA      16407
CORSICA BORO                               CORSICA BORO ‐ TAX COLLE          473 MAIN ST                                                         CORSICA           PA      15829
CORSO, LARRY                               ADDRESS ON FILE
CORTEZ CO.                                 GIROCO CONSTRUCTION INC.          GIROCO CONSTRUCTION INC.                     13365 RAVEN STREET     SYLMAR            CA      91342
CORTEZ GROVES LOA                          3401 W LAWRENCE LN                                                                                    PHOENIX           AZ      85051
CORTEZ, GUSTAVO                            ADDRESS ON FILE
CORTEZ, KATHLEEN                           ADDRESS ON FILE
CORTINAS DE LONA Y TECHOS P.R              ANGEL HERNANDEZ JORGE             HC‐01 BOX 4048                                                      VILLALBA          PR      00766
CORTINAS MARIE                             MARITZA DELRIOS                   CARRI 848 SAINT JUST                                                TRUJILLO ALTO     PR      00976
CORTLAND CITY                              CORTLAND CITY‐ FINANCE O          25 COURT ST                                                         CORTLAND          NY      13045
CORTLAND CITY SCH (CITY                    CORTLAND CITY SCH ‐ COLL          PO BOX 766                                                          ITHACA            NY      14851
CORTLAND CITY SCH (COMBI                   CORTLAND CITY SCH ‐ COLL          P.O. BOX 766                                                        ITHACA            NY      14851
CORTLAND GROUP LLC                         PO BOX 532                                                                                            MARLTON           NJ      08053
CORTLAND PROPERTIES, INC.                  7612 W. NORTH AVE.                                                                                    ELMWOOD PARK      IL      60707
CORTLANDT SCHOOLS                          MARY E BREINING‐TAX COLL          1 HEADY ST. ‐ TOWN HALL                                             CORTLANDT MANOR   NY      10567
CORTLANDT TOWN                             MARY E BREINING‐TAX COLL          TOWN HALL 1 HEADY ST.                                               CORTLANDT MANOR   NY      10567
CORTLANDVILLE TOWN                         CORTLANDVILLE TN‐COLLECT          3577 TERRACE RD                                                     CORTLAND          NY      13045
CORTNEY WORLINE INS                        501 OAK ST                                                                                            ELKO              NV      89801
CORUNNA CITY                               CORUNNA CITY ‐ TREASURER          402 N SHIAWASSEE                                                    CORUNNA           MI      48817
CORWITH TOWNSHIP                           CORWITH TOWNSHIP ‐ TREAS          P.O. BOX 100                                                        VANDERBILT        MI      49795
CORY S. WOOTEN                             407 RILEY STREET                                                                                      ANDERSON          SC      29624
CORYDON CITY                               CITY OF CORYDON ‐ CLERK           P O BOX 185                                                         CORYDON           KY      42406
CORYELL COUNTY                             CORYELL COUNTY ‐ TAX COL          P O BOX 6                                                           GATESVILLE        TX      76528
CORYELL COUNTY CLERK                       PO BOX 237                                                                                            GATESVILLE        TX      76528
COSBY, SHETIKKA                            ADDRESS ON FILE
COSBY, TATAZANIA                           ADDRESS ON FILE
COSEY, NEKISHA                             ADDRESS ON FILE
COSHOCTON COUNTY                           COSHOCTON COUNTY ‐ TREAS          349 MAIN ST                                                         COSHOCTON         OH      43812
COSHOCTON WATER DEPARTMENT                 760 CHESTNUT STREET                                                                                   COSHOCTON         OH      43812
COSLETT ROOFING                            KIRK EDWARD COSLETT               KIRK EDWARD COSLETT                          508 WASHINGTON         SEDGWICK          KS      67135
COSMICH SIMMONS & BROWN PLLC               PO BOX 22626                                                                                          JACKSON           MS      39225
COSMO A GIUNTA TAX RECEIVER                1605 BUFFALO ROAD                                                                                     ROCHESTER         NY      14624
COSMO SPELLINGS LLC                        5562 ALGONQUIN PL                                                                                     CRESTVIEW         FL      32536
COSMOS MANAGEMENT SERVICES INC             14411 COMMERCE WAY SUITE 240                                                                          MIAMI LAKES       FL      33016
COSSE INS AGENCY                           9232 HWY 23                                                                                           BELLE CHASSE      LA      70037
COSSE, JENNIFER                            ADDRESS ON FILE
COST CUTTER INS                            596 INDIAN TRAIL RD S                                                                                 INDIAN TRAIL      NC      28079
COSTA, LOUIS                               ADDRESS ON FILE
COSTA, SANDRA                              ADDRESS ON FILE
COSTE AGENCY                               1000 MAIN ST                                                                                          HOLBROOK          NY      11741
COSTELLO & ASSOC INS GRP                   265 UNION ST                                                                                          LODI              NJ      07644
COSTELLO HOME                              CONSTRUCTION LLC                  417 N SOMERSET AVE                                                  VENTNOR           NJ      08406
COSTILLA COUNTY                            COSTILLA COUNTY‐TREASURE          400 GASPER ST                                                       SAN LUIS          CO      81152
COSTILLA, JESSICA                          ADDRESS ON FILE
COTA COLE & HUBER LLP                      2261 LAVA RIDGE COURT                                                                                 ROSEVILLE         CA      95661
COTE CONSTRUCTION                          84 GREENWOOOD PLACE                                                                                   GARDNER           MA      01440
COTTA FENCING AND LEMOORE POWDER COAT      JOHN COTTA                        20357 FLINT AVE                                                     LEMOORE           CA      93245
COTTAGE GROVE MHC LLC                      SHERRY SAXON                      7385 99TH STREET SOUTH                                              COTTAGE GROVE     MN      55016
COTTAGE GROVE TOWN                         COTTAGE GROVE TWN TREASU          4058 COUNTY ROAD N                                                  COTTAGE GROVE     WI      53527
COTTAGE GROVE VILLAGE                      COTTAGE GROVE VLG TREASU          221 E COTTAGE GROVE RD                                              COTTAGE GROVE     WI      53527
COTTAGES AT 9TH EAST                       856 EAST 12300 SOUTH 7                                                                                DRAPER            UT      84020




                                                                                                        Page 220 of 998
                                      19-10412-jlg                Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       224 of 1004
Creditor Name                              Address1                                  Address2                                     Address3                           City                  State   Zip          Country
COTTAGES OF MEADOWVIEW COUNCIL             OF CO‐OWNERS                              PO BOX 436989                                                                   LOUISVILLE            KY      40253
COTTEN COVERAGE                            530 HORSE BLOCK RD                                                                                                        FARMINGVILLE          NY      11738
COTTINGHAM REALTY APPRAISAL INC            1336 W STONES CROSSING RD                                                                                                 GREENWOOD             IN      46143
COTTON CONSTRUCTION                        2 REGINA DR                                                                                                               HATTIESBURG           MS      39402
COTTON COUNTY                              COTTON COUNTY ‐ TAX COLL                  301 N BROADWAY                                                                  WALTERS               OK      73572
COTTON CREEK PATIO                         TOWNHOMES   UNIT 6K 296                   6140 S GUN CLUB RD                                                              AURORA                CO      80016
COTTON ELDER CONSTRUCTIO                   36725 FRAZEE HILL RD                                                                                                      DADE CITY             FL      33523
COTTON STATES MUT INS                      P O BOX 2100                                                                                                              BLOOMINGTON           IL      61702
COTTONPORT CITY                            COTTONPORT CITY ‐ COLLEC                  P O BOX 118                                                                     COTTONPORT            LA      71327
COTTONPORT INS                             P O BOX 829                                                                                                               COTTONPORT            LA      71327
COTTONWOOD COUNTY                          COTTONWOOD CO. ‐ AUD/TRE                  900 3RD AVE                                                                     WINDOM                MN      56101
COTTONWOOD CREEK PARK OWNERS ASSOCIATION   1327 EAST WINDSOR PARK DRIVE                                                                                              SALT LAKE CITY        UT      84117
COTTONWOOD CUSTOM MIRROR                   & GLASS                                   3660 MAIN ST STE A                                                              COTTONWOOD            CA      96022
COTTRELL INS AGENCY                        5311 COTTAGE HILL RD                                                                                                      MOBILE                AL      36609
COTTRELLVILLE TOWNSHIP                     COTTRELLVILLE TWP ‐ TREA                  7008 MARSH RD                                                                   COTTRELLVILLE         MI      48039
COTY CONST & REMOD LLC                     1001 6TH ST SOUTH                                                                                                         HOPKINS               MN      55343
COU OF MIAMI INC                           4191 NW 107 AVE                                                                                                           DORAL                 FL      33178
COUCH BRAUNSDORF                           701 MARTINSVILLE RD                                                                                                       LIBERTY CORNER        NJ      07938
COUCH BRAUNSDORF INS                       PO BOX 888                                                                                                                LIBERTY CORNER        NJ      07938
COUCH CONVILLE & BLITT LLC                 1450 POYDRAS ST STE 2200                                                                                                  NEW ORLEANS           LA      70112
COUDERSPORT AREA S.D./EU                   COUDERSPORT AREA SD ‐ TC                  72 WOODLAND HEIGHTS                                                             COUDERSPORT           PA      16915
COUDERSPORT AREA SCHOOL                    COUDERSPORT AREA SD ‐ TC                  17 E. SEVENTH ST., POB 1                                                        COUDERSPORT           PA      16915
COUDERSPORT ASD/HOMER TW                   COUDERSPORT AREA SD‐ COL                  2514 DIVIDING RIDGE RD.                                                         COUDERSPORT           PA      16915
COUDERSPORT BORO                           COUDERSPORT BORO ‐ COLLE                  17 E. SEVENTH ST., POB 1                                                        COUDERSPORT           PA      16915
COUEY, MIKAELA                             ADDRESS ON FILE
COUGHLIN‐CELAYA, KELLY                     ADDRESS ON FILE
COUGHLIN‐CELAYA, TIFFANY                   ADDRESS ON FILE
COUGLIN GRP                                178 MYRTLE BLVD                                                                                                           LARCHMONT             NY      10538
COULTON, DONNA                             ADDRESS ON FILE
COUNCIL OF UNIT OWNERS FAIRMONT            PLAZA A RESIDENTIAL COA                   4801 FAIRMONT AVE                                                               BETHESDA              MD      20814
COUNCIL OF UNIT OWNERS OF                  CHERRYWOOD CONDO ASSOC                    147 OLD SOLOMON'S ISLAND ROAD, SUITE 400                                        ANNAPOLIS             MD      21401
COUNCIL OF UNIT OWNERS OF                  CROMWELL FOUNTAIN III CONDO               147 OLD SOLOMON'S ISLAND ROAD STE 400                                           ANNAPOLIS             MD      21401
COUNCIL OF UNIT OWNERS OF MUTUAL 19A       3701 ROSSMOOR BLVD                                                                                                        SILVER SPRING         MD      20906
COUNCIL OF UNIT OWNERS OF MUTUAL 22        CONDOMINIUM OF ROSSMOOR, INC.             3701 ROSSMOOR BLVD                                                              SILVER SPRING         MD      20906
COUNCIL OF UNIT OWNR                       OF CHERRY VIEW PARK CONDO                 9282 CHERRY LANE                                                                LAUREL                MD      20708
COUNCIL OF UNIT OWNR                       OF PARTRIDGE COURTS CONDO                 11433 CRONRIDGE DRIVE                                                           OWINGS MILLS          MD      21117
COUNCIL OF UNIT OWNR                       OF ROSECROFT COMMONS CONDO                147 OLD SOLOMON'S ISLAND ROAD, SUITE 400                                        ANNAPOLIS             MD      21401
COUNCIL ROCK S.D./NEWTOW                   COUNCIL ROCK SD ‐ COLLEC                  23 N. STATE ST.                                                                 NEWTOWN               PA      18940
COUNCIL ROCK S.D./NEWTOW                   TAMMY SUTTON, TAX COLLEC                  100 MUNICIPAL DR‐NEWTOWN                                                        NEWTOWN               PA      18940
COUNCIL ROCK S.D./NORTHA                   NORTHAMPTON TWP ‐ COLLEC                  55 TOWNSHIP RD                                                                  RICHBORO              PA      18954
COUNCIL ROCK S.D./UPPER                    NICHOLAS ETTORRE ‐ TC                     1 INDEPENDENCE PLACE                                                            WASHINGTON CROSSING   PA      18977
COUNCIL ROCK S.D./WRIGHT                   COUNCIL ROCK SD ‐ COLLEC                  PO BOX 334                                                                      WYCOMBE               PA      18980
COUNSELORLIBRARY.COM LLC                   7037 RIDGE RD STE 300                                                                                                     HANOVER               MD      21076
COUNTER IMPRESSIONS LLC                    801 DAVID WALKER DRIVE                                                                                                    EUSTIS                FL      32726
COUNTRY & TOWN REALTY                      MARGARET T BEELER                         3077 HWY 25 E. 6                                                                TAZEWELL              TN      37879
COUNTRY CARE & CONSTRUCTION, INC           1711 CO HWY 17                                                                                                            IVANHOE               MN      56142
COUNTRY CLUB APARTMENTS AT                 BONAVENTURE 32                            16300 GOLF CLUB ROAD SUITE 2A                                                   WESTON                FL      33326
COUNTRY CLUB CHALETS ASSOCIATION           16C COUNTRY CLUB DRIVE                                                                                                    NEW SMYRNA BEACH      FL      32168
COUNTRY CLUB EDGEWATER VILLAGE ASSOC INC   8175 LAKEWOOD RANCH BLVD                                                                                                  LAKEWOOD RANCH        FL      34202
COUNTRY CLUB ESTATE TOWNHOUSE              CONDO OWNERS ASSOC.                       2105 SE 9TH AVENUE                                                              PORTLAND              OR      97214
COUNTRY CLUB ESTATES                       42‐635 MELANIE PLACE SUITE 103                                                                                            PALM DESERT           CA      92211
COUNTRY CLUB ESTATES ASSOCIATION, INC.     P.O. BOX 270534                                                                                                           CORPUS CHRISTI        TX      78427
COUNTRY CLUB OF MOUNT DORA HOA INC         PO BOX 105302                                                                                                             ATLANTA               GA      30348‐5302
COUNTRY CLUB PLACE CONDO ASSOC. INC.       C/O PROFESSIONAL REALITY CONSULTANTS      3501 DEL PRADO BLVD 100                                                         CAPE CORAL            FL      33904
COUNTRY CLUB SEBRING PROPERTY              OWNERS ASSOC. INC                         4600 HAW BRANCH RD                                                              SEBRING               FL      33875
COUNTRY CREEK VIII HOA, INC.               6972 LAKE GLORIA BLVD.                                                                                                    ORLANDO               FL      32809
COUNTRY FAIR AT BOYNTON BEACH              C/O GRS MANAGEMENT                        3900 WOODLAKE BLVD, SUITE 309                                                   LAKE WORTH            FL      33463
COUNTRY FINANCIAL                          1636 CARLYLE AVE                                                                                                          BELLEVILLE            IL      62221
COUNTRY FINANCIAL                          1711 GE RD                                                                                                                BLOOMINGTON           IL      61704
COUNTRY FINANCIAL                          ATTN CASHIERS                             1711 GE RD                                                                      BLOOMINGTON           IL      61704
COUNTRY FINANCIAL                          P. O. BOX 2100                                                                                                            BLOOMINGTON           IL      61702‐2100
COUNTRY FLOORS OF AMERICA                  MARBLE SYSTEM INC                         DBA COUNTRY FLOORS OF AMERICA                2737 DORR AVE                      FAIRFAX               VA      22031
COUNTRY GARDENS HOMEOWNERS ASSOC INC       14000 HORIZON WAY SUITE 200                                                                                               MT LAUREL             NJ      08054
COUNTRY GREEN ASSOCIATION                  JEANNETTE RIFFEY                          7015 TURNER COURT                                                               KLAMATH FALLS         OR      97603
COUNTRY HOMES OF WILDWOOD GLEN             CONDO ASSOC                               C/O AMERICAN PROPERTY MANAGEMENT             1251 N PLUM GROVE RD SUITE 140     SCHAUMBURG            IL      60173
COUNTRY INS & FIN SVCS                     13890 BISHOPS DR STE 110                                                                                                  BROOKFIELD            WI      53005
COUNTRY INS & FINANCIAL                    1655 SW HIGHLAND AVE                                                                                                      REDMOND               OR      97756
COUNTRY INSURANCE                          1506 MAIN AVE SUITE 101                                                                                                   MOORHEAD              MN      56560
COUNTRY LAKE CONDOMINUM OWNERS ASSOC       100 COUNTRY LN N.E.                                                                                                       WINTER HAVEN          FL      33881
COUNTRY LAKES 1 CONDOMINIUM ASSOC, INC     2445 TAMPA RD, SUITE B                                                                                                    PALM HARBOR           FL      34683




                                                                                                                Page 221 of 998
                                       19-10412-jlg               Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                               Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           225 of 1004
Creditor Name                              Address1                                      Address2                                         Address3                                  City               State   Zip        Country
COUNTRY LAKES OWNERS ASSOCIATION, INC.     8270 COLLEGE PKWY                             SUITE 104                                                                                  FORT MYERS         FL      33919
COUNTRY LIVING INS AGNCY                   P O BOX 16089                                                                                                                            HATTIESBURG        MS      39404
COUNTRY LIVING INSURANCE                   16 OFFICE PARK DR  18                                                                                                                    HATTIESBURG        MS      39402
COUNTRY MANOR MHC LLC                      15619 NE CAPLES RD                                                                                                                       BRUSH PRAIRIE      WA      98606
COUNTRY MEADOWS MHP                        1855 E RIVERSIDE DRIVE                                                                                                                   ONTARIO            CA      91761
COUNTRY MUTUAL INS                         P O BOX 2100                                                                                                                             BLOOMINGTON        IL      61702
COUNTRY MUTUAL INS CO                      P O  BOX 64035                                                                                                                           ST PAUL            MN      55164
COUNTRY MUTUAL INSURANCE                   P O  BOX 14151                                                                                                                           SALEM              OR      97309
COUNTRY PARK  BOCA RATON HOA               C/O SWIFT MANAGEMENT SOLUTIONS, INC.          1750 UNIVERSITY DRIVE 205                                                                  CORAL SPRINGS      FL      33071
COUNTRY ROADS MHC                          6539 TOWNSEND RD                                                                                                                         JACKSONVILLE       FL      32244
COUNTRY ROADS RV VILLAGE                   PROPERTY OWNERS ASSOC                         4645 E COTTON GIN LOOP                                                                     PHOENIX            AZ      85040
COUNTRY RUN HOA                            1225 ALPINE ROAD                              SUITE 206                                                                                  WALNUT CREEK       CA      94596
COUNTRY RUN HOMEOWNERS ASSOCIATION, INC.   2180 W. S.R. 434 SUITE 5000                                                                                                              LONGWOOD           FL      32779
COUNTRY TITLE, LLC                         612 GREENWICH AVENUE                                                                                                                     WARWICK            RI      02886
COUNTRY VILLAGE CONDOMINIUM ASSOC INC      1200 CLINT MOORE ROAD, SUITE 8                                                                                                           BOCA RATON         FL      33487
COUNTRY VILLAS HOMEOWNERS ASSOCIATION      PO BOX 113346                                                                                                                            CARROLLTON         TX      75011‐3346
COUNTRY WIDE CONSTRUCTION                  LINSTAN CORP                                  PO BOX 226                                                                                 WASHINGTON         IN      47501
COUNTRYLAND CONSTRUCTION, LLC              109 SPENCE LANE                                                                                                                          NASHVILLE          TN      37210
COUNTRYLANE WOODS GASCONY HOA              C/O DNI PROPERTIES INC                        662 OFFICE PARKWAY                                                                         CREVE COEUR        MO      63141
COUNTRYSIDE HILLS HOA                      50 E COMMERCE DR STE 110                                                                                                                 SCHAUMBURG         IL      60173
COUNTRYSIDE NORTH COMMUNITY ASSOC, INC     2420 ENTERPRISE RD, SUITE 204                                                                                                            CLEARWATER         FL      33763
COUNTRYSIDE RESTOR INC                     1580 PENN DR                                                                                                                             ANDREAS            PA      18211
COUNTRYSIDE TAX SERVICE, LLC               1000 N HURSTBOURNE PARKWAY, 2ND FLOOR                                                                                                    LOUISVILLE         KY      40223
COUNTRYSIDE WEST PUD HOA INC               P O BOX 290275                                                                                                                           PORT ORANGE        FL      32129‐0275
COUNTRYWALK OF LAKERIDGE HOA INC           1084 EAST BAY AVENUE                                                                                                                     BARNEGAT           NJ      08005
COUNTRYWAY INS CO                          224 HARRISON ST STE 800                                                                                                                  SYRACUSE           NY      13202
COUNTRYWAY INSURANCE CO                    PO BOX 4851                                                                                                                              SYRACUSE           NY      13221
COUNTRYWIDE CONTRACTING                    1150 BLUE MOUND SUITE 810                                                                                                                HASLET             TX      76052
COUNTRYWIDE HOME LOANS, INC., ET AL.       MICHAEL A. SCOTTO ESQ.                        1225 FRANKLIN AVE, SUITE 325                                                               GARDEN CITY        NY      11530
COUNTRYWIDE INS STORE                      210 HWY 90 STE E                                                                                                                         WAVELAND           MS      39576
COUNTRYWIDE INSURANCE                      PO BOX 119                                                                                                                               JEFFERSON VALLEY   NY      10535
COUNTRYWIDE ROOFING LLC                    P O BOX 806                                                                                                                              TOMBALL            TX      77375
COUNTY CLERK                               WASHINGTON COUNTY                             400 S JOHNSTONE AVE  STE 100                                                               BARTLESVILLE       OK      74003
COUNTY OF ALEXANDER                        OFFICE OF THE COUNTY TAX COLLECTOR            PO BOX 38                                                                                  TAYLORSVILLE       NC      28681
COUNTY OF BUCKINGHAM TREASURERS OFF        PO BOX 106                                                                                                                               BUCKINGHAM         VA      23921
COUNTY OF BUCKS TAX CLAIM BUREAU           55 EAST COURT ST                                                                                                                         DOYLESTOWN         PA      18901
COUNTY OF CUYAHOGA                         1219 ONTARIO STREET                                                                                                                      CLEVELAND          OH      44113
COUNTY OF FRESNO REVENUE                   COLLECTIONS UNIT                              2281 TULANE ST                                   P O BOX 226                               FRESNO             CA      93708‐0226
COUNTY OF FRESNO REVENUE                   COLLECTIONS UNIT                              2281 TULARE ST                                   P O BOX 226                               FRESNO             CA      93708‐0226
COUNTY OF GEAUGA, OHIO                     DEPARTMENT OF NATURAL WATER RESOURCES         470 CENTER STREET, BUILDING 3                                                              CHARDON            OH      44024‐1068
COUNTY OF HAMILTON                         138 E COURT ST                                                                                                                           CINCINNATI         OH      45202
COUNTY OF HENRICO VIRGINIA                 DEPARTMENT OF FINANCE/ACCOUNTING              PO BOX 90775                                                                               HENRICO            VA      23272
COUNTY OF HERNANDO BOARD OF                COUNTY COMMISSIONERS                          20 NORTH MAIN ST                                 ROOM 231                                  BROOKSVILLE        FL      34601
COUNTY OF HERNANDO BOARD OF CNTY CMSNS     20 NORTH MAIN ST, RM 231                                                                                                                 BROOKSVILLE        FL      34601
COUNTY OF INDIAN RIVER                     BOARD OF COUNTY COMMISSIONERS                 1801 27TH STREET                                                                           VERO BEACH         FL      32960
COUNTY OF KAUAI                            4444 RICE ST.                                 STE 463                                                                                    LIHUE              HI      96766
COUNTY OF LEHIGH                           17 S 7TH STREET                               ROOM 119                                                                                   ALLENTOWN          PA      18101‐2400
COUNTY OF MADERA                           PO BOX 980126                                                                                                                            WEST SACRAMENTO    CA      95798
COUNTY OF MAUI REAL PROPERTY               TAX DIVISION                                  70 EAST KAAHUMANU AVE                            MAUI MALL SUITE A16                       KAHULUI            HI      96732
COUNTY OF MIDDLESEX                        P.O. BOX 871                                  TREASURER, 4TH FLOOR                                                                       NEW BRUNSWICK      NJ      08901
COUNTY OF MOORE                            1 COURTHOUSE SQUARE                                                                                                                      CARTHAGE           NC      28327
COUNTY OF MOORE                            5227 US 15 501 HIGHWAY                                                                                                                   CARTHAGE           NC      28327‐8665
COUNTY OF NEWAYGO                          1087 E NEWELL ST                              PO BOX 885                                                                                 WHITE CLOUD        MI      49349
COUNTY OF NORTHAMPTON                      669 WASHINGTON STREET                                                                                                                    EASTON             PA      18042
COUNTY OF NORTHHUMBERLAND                  399 SOUTH 5TH STREET                                                                                                                     SUNBURY            PA      17801
COUNTY OF OAKLAND                          A MICHIGAN CONSTITUTIONAL                     2100 PONTIAL LAKE ROAD                                                                     WATERFORD          MI      48328
COUNTY OF ORANGE                           OFFICE OF COMPTROLLER                         P .O.BOX 38                                                                                ORLANDO            FL      32802
COUNTY OF PRINCE GEORGE                    6602 COURTS DRIVE                                                                                                                        PRINCE GEORGE      VA      23875
COUNTY OF RIVERSIDE                        4080 LEMON STREET                             12TH FLOOR                                                                                 RIVERSIDE          CA      92502
COUNTY OF RIVERSIDE                        P. O. BOX 1469                                                                                                                           RIVERSIDE          CA      95202
COUNTY OF ROANOKE TREASURER                PO BOX 791269                                                                                                                            BALTIMORE          MD      21279‐1269
COUNTY OF RUTHERFORD                       289 N MAIN ST                                                                                                                            RUTHERFORDTON      NC      28139
COUNTY OF SACRAMENTO                       4100 BRANCH CENTER ROAD                                                                                                                  SACRAMENTO         CA      95827
COUNTY OF SACRAMENTO                       700 H STREET, STE 6720A                       DEPARTMENT OF REVENUE RECOVERY                                                             SACRAMENTO         CA      95814
COUNTY OF SACRAMENTO                       9700 GOETH RD.                                SUITE A                                                                                    SACRAMENTO         CA      95827
COUNTY OF SACRAMENTO                       CONSOLIDATED UTILITIES BILLING & SERVICE      9700 GOETHE ROAD SUITE C                                                                   SACRAMENTO         CA      95827
COUNTY OF SACRAMENTO                       SACRAMENTO COUNTY UTILITIES BILLING           PO BOX 1804                                                                                SACRAMENTO         CA      95812
COUNTY OF SACRAMENTO DEPT. OF              REVENUE RECOVERY                              PO BOX 1086                                                                                SACRAMENTO         CA      95812‐1086
COUNTY OF SAN BERNARDINO                   825 E 3RD ST                                  RM 207                                                                                     SAN BERNARDINO     CA      92415
COUNTY OF SAN BERNARDINO,                  SPECIAL DISTRICTS DEPT                        WATER AND SANATATION DIVISION                    12402 INDUSTRIAL BLVD. BLDG D SUITE 6     VICTORVILLE        CA      92395




                                                                                                                        Page 222 of 998
                                     19-10412-jlg                  Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     226 of 1004
Creditor Name                              Address1                                Address2                                       Address3                      City            State   Zip        Country
COUNTY OF SANTA BARBARA TTC                PO BOX 579                                                                                                           SANTA BARBARA   CA      93102
COUNTY OF SANTA CRUZ                       DANA MCRAE, ESQ.                        JORDAN SHEINBAUM                               701 OCEAN STREET ROOM 505     SANTA CRUZ      CA      95060
COUNTY OF SUMMIT                           CITY OF TAVARES, ATTN. SUSIE NOVAK      201 E. MAIN STREET, P.O. BOX 1068                                            TAVARES         FL      32778‐1068
COUNTY OF SUMMIT DEPT OF                   SANITARY SEWER SERVICES                 1180 S. MAIN ST.                               STE 201                       AKRON           OH      44301‐1254
COUNTY OF VOLUSIA                          123 W INDIANA AVE                       ROOM 103                                                                     DELAND          FL      32720
COUNTY OF VOLUSIA                          123 W INDIANA AVE                       ROOM 103                                                                     DELAND          FL      33431
COUNTYWIDE EXTERIORS                       2006 RIGSBY RD                                                                                                       SAN ANTONIO     TX      78210
COUPA SOFTWARE, INC.                       ATTN: LEGAL DEPARTMENT                  1855 S GRANT STREET                                                          SAN MATEO       CA      94402
COUPE, RITA                                ADDRESS ON FILE
COURRIER AGENCY INC                        4220 S ARCHER AVE                                                                                                    CHICAGO         IL      60632
COURSEN, GENA                              ADDRESS ON FILE
COURT AT ALIANTE HOA, ET AL.               AARON RAY DEAN                          THE DEAN LEGAL GROUP, LTD                      725 S 8TH STREET SUITE B      LAS VEGAS       NV      89101
COURT ST INS AGENCY                        120 COURT STREET                                                                                                     PLYMOUTH        MA      02360
COURT VILLAS NUMBER 4 HOA                  826 UNION STREET                        SUITE 200                                                                    NEW ORLEANS     LA      70112
COURTDALE BORO                             COURTDALE BORO ‐ TAX COL                5 BLACKMAN ST.                                                               COURTDALE       PA      18704
COURTDRIVE                                 3000 N HOLLYWOOD WAY                                                                                                 BURBANK         CA      91505
COURTLAND TOWN                             COURTLAND TOWN ‐ TREASUR                P O BOX 39                                                                   COURTLAND       VA      23837
COURTLAND TOWNSHIP                         COURTLAND TOWNSHIP ‐ TRE                7450 14 MILE RD                                                              ROCKFORD        MI      49341
COURTLAND WILSON & MONET WILSON            403 HOXIE AVE                                                                                                        CALUMET CITY    IL      60409
COURTLAND WOODS COMMUNITY                  ASSOC                                   PO BOX 32386                                                                 PIKESVILLE      MD      21208
COURTNEY & MORRIS                          APPRAISALS INC                          3201 DAUPHIN ST STE C                                                        MOBILE          AL      36606
COURTNEY, ADRIENNE                         ADDRESS ON FILE
COURTYARDS HOA                             8920 ARVILLE STREET                                                                                                  LAS VEGAS       NV      89139
COURTYARD‐WESTWAY HOA                      12929 GULF FRWY                         320                                                                          HOUSTON         TX      77034
COUSHATTA CITY                             COUSHATTA CITY ‐ TAX COL                P. O. BOX 531                                                                COUSHATTA       LA      71019
COUTO, AUDRIE                              ADDRESS ON FILE
COUTRYER, ERIC                             ADDRESS ON FILE
COVARRUBIAS, OLIVIA                        ADDRESS ON FILE
COVARRUBIAS, RHEYANNE                      ADDRESS ON FILE
COVENANT BUILDING & REMO                   5589 TRAILHEAD LN SE                                                                                                 PRIOR LAKE      MN      55372
COVENANT BUILDING CORPORATION              3240 LORD MURPHY TRL                                                                                                 TALLAHASSEE     FL      32309
COVENANT HOMES CONSTRUCTION & RENOVATION   4041 W. WHEATLAND RD. STE 106                                                                                        DALLAS          TX      75237
COVENANT INS GROUP LLC                     3361 W CANAL ROAD                                                                                                    DOVER           PA      17315
COVENANT RFG & CONST INC                   STE 113                                 3200 GRESHAM LAKE RD                                                         RALEIGH         NC      27615
COVENANT ROOFING & CONST                   & SCOTT & MELISSA GREER                 3801 WAKE FOREST RD 102                                                      RALEIGH         NC      27609
COVENTRY FIRE DISTRICT                     TAX COLLECTOR                           571 WASHINGTON STREET                                                        COVENTRY        RI      02816
COVENTRY PARKHOMES COA                     1990 TORQUAY                                                                                                         ROYAL OAK       MI      48073
COVENTRY TOWN                              COVENTRY TOWN ‐ TAX COLL                1670 FLAT RIVER ROAD                                                         COVENTRY        RI      02816
COVENTRY TOWN                              COVENTRY TOWN ‐ TAX COLL                1712 MAIN STREET‐TAX COL                                                     COVENTRY        CT      06238
COVENTRY TOWN                              COVENTRY TOWN ‐ TAX COLL                P.O. BOX 8                                                                   COVENTRY        VT      05825
COVENTRY TOWN                              COVENTRY TOWN‐ TAX COLLE                1839 ST HWY 235                                                              GREENE          NY      13778
COVERALL MGMT & ROOFING                    STEPHONY CHOPP                          2448 CLUB MANOR                                                              DALLAS          TX      75237
COVERED BRIDGE ASSOCIATION, INC.           101 PARKVIEW CIRCLE                                                                                                  LAKE PLACID     FL      33852
COVERICA INS AGENCY                        14860 MONTFORT DR STE 150                                                                                            DALLAS          TX      75254
COVERT TOWN                                COVERT TOWN‐TAX COLLECTO                POB 265                                                                      INTERLAKEN      NY      14847
COVERT TOWNSHIP                            COVERT TOWNSHIP ‐ TREASU                P.O. BOX 35                                                                  COVERT          MI      49043
COVERWALLET                                100 AVE OF AMERICAS 16FL                                                                                             NEW YORK        NY      10013
COVEY 2888 LLC                             MICHAEL DEFINE                          LAW OFFICE OF MICHAEL DEFINE                   P O BOX 1810                  SUN CITY        AZ      85372
COVEY INS                                  172890 W LAKE HOUSTONPKW                                                                                             HUMBLE          TX      77346
COVINGTON CITY                             CITY OF COVINGTON ‐ CLER                PO BOX 643749                                                                CINCINNATI      OH      45264
COVINGTON CITY                             COVINGTON CITY ‐ TREASUR                333 W. LOCUST ST.                                                            COVINGTON       VA      24426
COVINGTON CITY                             COVINGTON CITY‐TAX COLLE                200 W WASHINGTON ST                                                          COVINGTON       TN      38019
COVINGTON COUNTY                           COVINGTON CO‐REV COMMISS                ONE COURT SQUARE                                                             ANDALUSIA       AL      36420
COVINGTON COUNTY                           COVINGTON COUNTY‐TAX COL                PO BOX 1537                                                                  COLLINS         MS      39428
COVINGTON COUNTY CHANCERY CLERK            PO BOX 1679                                                                                                          COLLINS         MS      39428
COVINGTON COUNTY REVENUE COMMISS           1 NORTH COURT SQUARE                                                                                                 ANDALUSIA       AL      36420
COVINGTON COUNTY TAX COLLECTOR             PO BOX 1537                                                                                                          COLLINS         MS      39428
COVINGTON MANOR&TOWNESAT                   COVINGTON HOA INC                       PMB STE134‐211E LOMBD ST                                                     BALTIMORE       MD      21202
COVINGTON POINT HOMEOWNERS ASSOCIATION     P. O. BOX 4882                                                                                                       COVINGTON       LA      70434
COVINGTON RECREATION ASS                   8701 GEORGIA AVE STE 300                                                                                             SILVER SPRING   MD      20910
COVINGTON RODOWSKY ZOREN                   6010 MEADOW CENTER DR G                                                                                              ELKRIDGE        MD      21075
COVINGTON SPECIALTY                        945 E PACES FERRY RD STE 1800                                                                                        ATLANTA         GA      30326
COVINGTON TOWN                             COVINGTON TOWN ‐ TAX COL                594 PERRY ROAD                                                               PAVILION        NY      14525
COVINGTON TOWNSHIP                         COVINGTON TOWNSHIP ‐ TRE                PO BOX 72                                                                    COVINGTON       MI      49919
COVINGTON TOWNSHIP                         COVINGTON TWP ‐ TAX COLL                20 MOFFAT DRIVE                                                              COVINGTON TWP   PA      18444
COVINGTON TOWNSHIP                         COVINGTON TWP ‐ TAX COLL                POB 203                                                                      FRENCHVILLE     PA      16836
COVINGTON TOWNSHIP                         SCOTT CRAIG ‐ TAX COLLEC                3249 CHERRY FLATS RD                                                         COVINGTON       PA      16917
COVINGTON WATER DISTRICT                   18631 SE 300TH PLACE                                                                                                 COVINGTON       WA      98042
COWAN CITY                                 COWAN CITY‐TAX COLLECTOR                PO BOX 338                                                                   COWAN           TN      37318
COWAN INSURANCE AGY INC                    359 MAIN STREET                                                                                                      HAVERHILL       MA      01830




                                                                                                                Page 223 of 998
                                          19-10412-jlg                Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           227 of 1004
Creditor Name                                Address1                                    Address2                                      Address3                  City            State   Zip          Country
COWAN, KELLY                                 ADDRESS ON FILE
COWANS, DARRYL                               ADDRESS ON FILE
COWANSHANNOCK TOWNSHIP                       COWANSHANNOCK TWP ‐ COLL                    PO BOX 151, 1345 ST RTE                                                 NU MINE         PA      16244
COWARDS, KENYA                               ADDRESS ON FILE
COWART INS AGENCY INC                        1000 HURRICANESHOALSB600                                                                                            LAWRENCEVILLE   GA      30043
COWART INS AGENCY INC                        P O BOX 490070                                                                                                      LAWRENCEVILLE   GA      30049
COWBOY UP ROOFING, INC.                      ALLEN HALE                                  1815 STATE ROUTE 2422                                                   WINGO           KY      42088
COWDEN, WILLIAM                              ADDRESS ON FILE
COWETA COUNTY                                COWETA COUNTY‐TAX COMMIS                    22 E BROAD STREET                                                       NEWNAN          GA      30263
COWLES AND CONNELL                           85 POST OFFICE PARK                                                                                                 WILBRAHAM       MA      01095
COWLEY COUNTY                                COWLEY COUNTY ‐ TREASURE                    321 E. 10TH AVE                                                         WINFIELD        KS      67156
COWLEY COUNTY TREASURER                      311 E 9TH                                                                                                           WINFIELD        KS      67156
COWLEY, DENNIS                               ADDRESS ON FILE
COWLITZ COUNTY                               COWLITZ COUNTY ‐ TREASUR                    207 4TH AVE N (COURTHOUS                                                KELSO           WA      98626
COWLITZ COUNTY TREASURER                     207 4TH AVE N                                                                                                       KELSO           WA      98626
COWLITZ PUD                                  961 12TH                                                                                                            LONGVIEW        WA      98632
COWPET BAY WEST                              6201 WINDWARD WAY                                                                                                   SAINT THOMAS    VI      00802
COX & SON ROOFING INC                        17 COX LANE                                                                                                         HAYESVILLE      NC      28904
COX CONST COMPANY INC                        15816 SOUTH PARK AV                                                                                                 SOUTH HOLLAND   IL      60473
COX CREEK IMPROVEMENT ASSOC, INC             P. O. BOX 225                                                                                                       CHESTER         MD      21619
COX INSURANCE AGENCY                         PO BOX 907                                                                                                          ROCKINGHAM      NC      28380
COX, CLARA                                   ADDRESS ON FILE
COX, JENNIFER                                ADDRESS ON FILE
COX, JOSHUA                                  ADDRESS ON FILE
COX, KENNETH                                 ADDRESS ON FILE
COX, MICHAEL                                 ADDRESS ON FILE
COX, ROBERT                                  ADDRESS ON FILE
COX, SHEROD                                  ADDRESS ON FILE
COX, STEPHEN                                 ADDRESS ON FILE
COX, WILLIAM                                 ADDRESS ON FILE
COXCO GENERAL CONTRACTORS, INC.              605 S. SHERMAN 705 J                                                                                                RICHARDSON      TX      75081
COXSACKIE TOWN                               COXSACKIE TOWN ‐ TAX COL                    PO BOX 313                                                              COXSACKIE       NY      12051
COXSACKIE VILLAGE                            COXSACKIE VIL ‐ COLLECTO                    119 MANSION STREET                                                      COXSACKIE       NY      12051
COXSACKIE‐ATHENS CS    (                     COXSACKIE‐ATHENS CS ‐COL                    PO BOX 36                                                               COXSACKIE       NY      12051
COXSOME, HARRY                               ADDRESS ON FILE
COY INSURANCE AGENCY                         6215 SPRING CYPRESS                                                                                                 SPRING          TX      77379
COY, COURTNEY                                ADDRESS ON FILE
COY, ERICA                                   ADDRESS ON FILE
COZY JOE INC AND                             JOSE & JENNIFER MILITO                      19 PATRICIA LN                                                          LAKE GROVE      NY      11755
CPB SERVICES LLC &                           MARI HILLSDALE                              10205 HEATHER LN                                                        CORCORAN        MN      55374
CPC FIN SRVCS                                3835 SW 8 ST                                                                                                        CORAL GABLES    FL      33134
CPR RESTORATION & CLEANING SERVICE, LLC      8421 HEGERMAN ST                                                                                                    PHILADELPHIA    PA      19136
CPS ENERGY                                   P O BOX 2678                                                                                                        SAN ANTONIO     TX      78289‐0001
CPTC LLC                                     CLAYTON PRONOLD, ESQ.                       2005 MARKET STREET                            STE. 840                  PHILADELPHIA    PA      19103‐7042
CPTC, LLC                                    CLAYTON PRONOLD, ESQ.                       2005 MARKET STREET                            STE. 840                  PHILADELPHIA    PA      19103‐7042
CQ BUILDERS                                  2701 E ALDEN PL                                                                                                     ANAHEIM         CA      92806
CQS
CQS (UK) LLP                                 DR. MICHAEL HINTZE MBA, DBA                 CHIEF EXECUTIVE & SR INVEST OFFICER           4TH FLOOR  ONE STRAND     LONDON                  WC2N 5HR     GB
CQS AIGUILLE DU CHARDONNET                   MF SCA SICAV‐SIF
CR APPRAISALS                                1463 S. THOMPSONVILLE ROAD                                                                                          THOMPSONVILLE   IL      62890
CR PROCESSING                                160 CONGRESS PARK DR207                                                                                             DELRAY BEACH    FL      33445
CR PROCESSING                                6971 N FEDERAL HWY  405                                                                                             BOCA RATON      FL      33487
CRA INTERNATIONAL INC                        PO BOX 845960                                                                                                       BOSTON          MA      02284‐5960
CRAB ORCHARD CITY                            CRAB ORCHARD CITY ‐ CLER                    PO BOX 87                                                               CRAB ORCHARD    KY      40419
CRABDREE INS & FIN                           431‐2 S BEELINE HWY                                                                                                 PAYSON          AZ      85541
CRABTREE LAW GROUP, PA                       8777 SAN JOSE BLVD BUILDING A, STE 200                                                                              JACKSONVILLE    FL      32217
CRACKEL, SUSAN                               ADDRESS ON FILE
CRAFT INS                                    2500 N CHURCH ST                                                                                                    GREENSBORO      NC      27415
CRAFT INS AGY                                P O  BOX 14946                                                                                                      GREENSBORO      NC      27415
CRAFTMASTERS CONST. CO. INC.                 LEO D PELOQUIN                              22 LANSING AVE                                                          SAVANNAH        GA      31406
CRAFTON BORO                                 CRAFTON BORO ‐ TAX COLLE                    102 RAHWAY RD.                                                          MCMURRAY        PA      15317
CRAFTSBURY TOWN                              CRAFTSBURY TOWN‐TAX COLL                    PO BOX 55                                                               CRAFTSBURY      VT      05826
CRAFTSMAN CONSTRUCTION                       SERVICES LLC                                14543 BRANT ST NE                                                       HAM LAKE        MN      55304
CRAIG BLACK ENTERPRISES LLC                  PO BOX 1265                                                                                                         LAKE OSWEGO     OR      97035
CRAIG CITY                                   CITY OF CRAIG                               PO BOX 725                                                              CRAIG           AK      99921
CRAIG CLEMENT APPRAISALS                     PO BOX 932                                                                                                          LAWTON          OK      73502
CRAIG CONNELLY INC                           2591 DALLAS PKWY STE 300                                                                                            FRISCO          TX      75034
CRAIG COUNTY                                 CRAIG COUNTY ‐ TAX COLLE                    210 WEST DELAWARE SUITE                                                 VINITA          OK      74301
CRAIG COUNTY                                 CRAIG COUNTY ‐ TREASURER                    P O BOX 57                                                              NEW CASTLE      VA      24127
CRAIG DAVIS CONSTRUCTION                     24144 BEVERLY ST                                                                                                    WILDOMAR        CA      92595




                                                                                                                     Page 224 of 998
                                          19-10412-jlg               Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         228 of 1004
Creditor Name                                Address1                                  Address2                                       Address3                     City             State   Zip     Country
CRAIG HOFFNER                                LOUIS G. HASNER, ESQ.                     HASNER & HASNER, P.A.                          112 WEST ATLANTIC AVENUE     CLEMENTON        NJ      08021
CRAIG HOLDIMAN                               ADDRESS ON FILE
CRAIG INS AGENCY                             5107 SOUTHPARK DR 201A                                                                                                DURHAM           NC      27713
CRAIG INS AGENCY                             P O BOX 890066                                                                                                        HOUSTON          TX      77289
CRAIG JOHNSON AGENCY                         PO BOX 7663                                                                                                           MACON            GA      31209
CRAIG LABELLE PLUMBING LLC                   CRAIG THEODORE LABELLE                    30812 COUNTY HIGHWAY 21                                                     ROTHSAY          MN      56579
CRAIG LAW FIRM, PC                           CHARLIE M. BRU PENDER                     2001 ASSEMBLY STREET STE 201                                                COLUMBIA         SC      29201
CRAIG M BROWN                                2251 FM 646 RD W STE 120                                                                                              DICKINSON        TX      77539
CRAIG SHOPNECK CH 13 TRUSTEE                 BP TOWER                                  200 PUBLIC SQUARE STE 3860                                                  CLEVELAND        OH      44114
CRAIG SIMON                                  2521 ASTER ST                                                                                                         LAKE CHARLES     LA      70601
CRAIG WEDDLE                                 & JENNIFER WEDDLE                         821 ESSEX DR                                                                PROSPER          TX      75078
CRAIG, DONNA                                 ADDRESS ON FILE
CRAIG, JAMES                                 ADDRESS ON FILE
CRAIG, JESS                                  ADDRESS ON FILE
CRAIG, JOSHUA                                ADDRESS ON FILE
CRAIG, KOURTNE                               ADDRESS ON FILE
CRAIGHEAD COUNTY                             CRAIGHEAD COUNTY ‐ COLLE                  PO BOX 9276                                                                 JONESBORO        AR      72403
CRAIGHEAD, RONNIE                            ADDRESS ON FILE
CRAM, AARON                                  ADDRESS ON FILE
CRANBERRY RIDGE COA                          PO BOX 77                                                                                                             RAYNHAM          MA      02767
CRANBERRY SCHOOL DISTRIC                     CRANBERRY SD ‐ TAX COLLE                  2035 HORNBERG RD                                                            EMLENTON         PA      16373
CRANBERRY SCHOOL DISTRIC                     CRANBERRY SD ‐ TAX COLLE                  POB 295                                                                     SENECA           PA      16346
CRANBERRY TOWNSHIP                           CRANBERRY TWP ‐ TAX COLL                  2525 ROCHESTER RD SUITE                                                     CRANBERRY        PA      16066
CRANBERRY TOWNSHIP                           CRANBERRY TWP ‐ TAX COLL                  POB 295                                                                     SENECA           PA      16346
CRANBERRY VILLAGE RESIDENTS ASSOCIATION      75 CRANBERRY WAY                                                                                                      CARVER           MA      02330
CRANBURY TOWNSHIP                            CRANBURY TWP ‐ COLLECTOR                  23A NORTH MAIN STREET                                                       CRANBURY         NJ      08512
CRANDON CITY                                 CRANDON CITY TREASURER                    PO BOX 335                                                                  CRANDON          WI      54520
CRANDON LAKES ASSOC FOR PROPERTY OWNERS      39 EAST SHORE DR.                                                                                                     NEWTON           NJ      07860
CRANDON TOWN                                 CRANDON TWN TREASURER                     5126 TAMARACK LN                                                            CRANDON          WI      54520
CRANE                                        CRANE CITY ‐ COLLECTOR                    PO BOX 17                                                                   CRANE            MO      65633
CRANE COUNTY                                 CRANE COUNTY ‐ TAX COLLE                  P O BOX 878                                                                 CRANE            TX      79731
CRANE CREEK PROPERTY OWNERS' ASSOC, INC      543 NW LAKE WHITNEY PLACE, SUITE 101                                                                                  PORT ST. LUCIE   FL      34986
CRANE, RICHARD                               ADDRESS ON FILE
CRANE, TERENCE                               ADDRESS ON FILE
CRANESVILLE BORO                             CRANESVILLE BORO ‐ COLLE                  9940 BATEMAN AVENUE                                                         CRANESVILLE      PA      16410
CRANFORD ROOFING, INC                        TEDDY CRANFORD                            826 HWY 84 EAST                                                             COLLINS          MS      39428
CRANFORD TOWNSHIP                            CRANFORD TWP ‐ COLLECTOR                  8 SPRINGFIELD AVE                                                           CRANFORD         NJ      07016
CRANNY, TIMOTHY                              ADDRESS ON FILE
CRANSTON CITY (MTP)                          CRANSTON CITY ‐ TAX COLL                  869 PARK AVENUE                                                             CRANSTON         RI      02910
CRAPARO, JOHN                                ADDRESS ON FILE
CRAVEN COUNTY                                CRAVEN COUNTY ‐ TAX COLL                  226 POLLOCK ST                                                              NEW BERN         NC      28560
CRAVENS DARGAN INS GRP                       10205 WESTHEIMER STE 550                                                                                              HOUSTON          TX      77042
CRAW, JOANN                                  ADDRESS ON FILE
CRAWFORD & VON KELLER LLC                    ATTN CINDY W SMITH                        PO BOX 4216                                                                 COLUMBIA         SC      29240
CRAWFORD & VONKELLER LLC                     PO BOX 4216                                                                                                           COLUMBIA         SC      29240
CRAWFORD AGENCY                              PO BOX 29                                                                                                             GENEVA           OH      44041
CRAWFORD BUTZ AND ASSOCS                     9700 MACKENZIE STE 120                                                                                                ST LOUIS         MO      63123
CRAWFORD CENTRAL S.D./CO                     MICHELE KOMAR‐TAX COLLEC                  168 N FRANKLIN STREET                                                       COCHRANTON       PA      16314
CRAWFORD CENTRAL S.D./ME                     CITY TREASURER                            894 DIAMOND PARK                                                            MEADVILLE        PA      16335
CRAWFORD CENTRAL SD/FAIR                     CRAWFORD CENTRAL SD ‐ TC                  5712 TOWNHALL RD                                                            COCHRANTON       PA      16314
CRAWFORD CENTRAL SD/UNIO                     UNION TWP ‐ TAX COLLECTO                  6789 SHAFER RD                                                              MEADVILLE        PA      16335
CRAWFORD CENTRAL SD/VERN                     DOROTHY LONGSTRETH ‐ COL                  9511 KRIDER ROAD                                                            MEADVILLE        PA      16335
CRAWFORD CENTRAL SD/W. M                     CRAWFORD CENTRAL SD ‐ TC                  20452 COCHRANTON RD                                                         MEADVILLE        PA      16335
CRAWFORD CENTRAL SD/WAYN                     RUTH C GRAHAM ‐ TAX COLL                  28263 LAKE CREEK RD                                                         COCHRANTON       PA      16314
CRAWFORD CITY                                CRAWFORD CITY‐TAX COMMIS                  PO BOX 383                                                                  CRAWFORD         GA      30630
CRAWFORD COUNTY                              112 E MANSFIELD STREET                                                                                                BUCYRUS          OH      44820
CRAWFORD COUNTY                              CRAWFORD CO‐TAX COMMISSI                  PO BOX 634                                                                  ROBERTA          GA      31078
CRAWFORD COUNTY                              CRAWFORD COUNTY ‐ COLLEC                  101 THIRD ST                                                                STEELVILLE       MO      65565
CRAWFORD COUNTY                              CRAWFORD COUNTY ‐ COLLEC                  300 MAIN ST, ROOM 2                                                         VAN BUREN        AR      72956
CRAWFORD COUNTY                              CRAWFORD COUNTY ‐ TREASU                  100 S. DOUGLAS                                                              ROBINSON         IL      62454
CRAWFORD COUNTY                              CRAWFORD COUNTY ‐ TREASU                  111 E FOREST, 2ND FLOOR                                                     GIRARD           KS      66743
CRAWFORD COUNTY                              CRAWFORD COUNTY ‐ TREASU                  112 E MANSFIELD ST, SUIT                                                    BUCYRUS          OH      44820
CRAWFORD COUNTY                              CRAWFORD COUNTY ‐ TREASU                  1202 BROADWAY                                                               DENISON          IA      51442
CRAWFORD COUNTY                              CRAWFORD COUNTY ‐ TREASU                  715 JUDICIAL PLAZA DR                                                       ENGLISH          IN      47118
CRAWFORD COUNTY                              TAX COMMISSIONER                          PO BOX 634                                                                  ROBERTA          GA      31078
CRAWFORD COUNTY CLERK                        OF SUPERIOR COURT                         100 GA HWY 42 S                                                             KNOXVILLE        GA      31050
CRAWFORD COUNTY TAX CLAIM                    903 DIAMOND SQUARE                                                                                                    MEADVILLE        PA      16335
CRAWFORD COUNTY TAX COMMISSIONER             640 GA HWY 128 STE 134                                                                                                ROBERTA          GA      31078
CRAWFORD COUNTY TREASURER                    111 E FOREST                              PO BOX 96                                                                   GIRARD           KS      66743
CRAWFORD COUNTY TREASURER                    200 W MICHIGAN AVE                                                                                                    GRAYLING         MI      49738




                                                                                                                    Page 225 of 998
                                           19-10412-jlg             Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          229 of 1004
Creditor Name                                 Address1                                  Address2                                       Address3                        City              State   Zip          Country
CRAWFORD CUSTOMS                              459 NICHOLS AVE                                                                                                          FAIRHOPE          AL      36532
CRAWFORD EXTERIORS INC.                       PO BOX 1111                                                                                                              PAMPA             TX      79065
CRAWFORD INS AGENCY                           4444 CORONA DRIVE STE139                                                                                                 CORPUS CHRISTI    TX      78411
CRAWFORD ROOFING CO                           STEVEN C CRAWFORD                         1421 C.R. 141                                                                  KAUFMAN           TX      75142
CRAWFORD SIDING, WINDOW & GUTTERING LLC       1513 BRINK CT.                                                                                                           LAWRENCE          KS      66047
CRAWFORD TOWN                                 CRAWFORD TOWN‐TAX COLLEC                  121 ROUTE 302                                                                  PINE BUSH         NY      12566
CRAWFORD TOWNSHIP                             CRAWFORD TWP ‐ TAX COLLE                  3498 PINE MOUNTAIN RD                                                          JERSEY SHORE      PA      17740
CRAWFORD, AUDRELYN                            ADDRESS ON FILE
CRAWFORD, BOBBI                               ADDRESS ON FILE
CRAWFORD, CARL                                ADDRESS ON FILE
CRAWFORD, CRYSTAL                             ADDRESS ON FILE
CRAWFORD, ERIC                                ADDRESS ON FILE
CRAWFORD, HEATHER                             ADDRESS ON FILE
CRAWFORD, JAMIE                               ADDRESS ON FILE
CRAWFORD, JESSICA                             ADDRESS ON FILE
CRAWFORD, JUDITH                              ADDRESS ON FILE
CRAWFORD, KIM                                 ADDRESS ON FILE
CRAWFORD, SYLVIA                              ADDRESS ON FILE
CRAWFORD, TANYA                               ADDRESS ON FILE
CRAWFORD, TINEKA                              ADDRESS ON FILE
CRAWFORDSVILLE ELECTRIC LIGHT &               POWER / ACCELPLUS                         808 LAFEYETTE ROAD                                                             CRAWFORDSVILLE    IN      47933‐0428
CRAWFORDVILLE CITY                            CRAWFORDVILLE ‐TAX COLLE                  P O BOX 8                                                                      CRAWFORDVILLE     GA      30631
CRAYTON SANDERS & NANCY                       SANDERS                                   671 SW 29TH AVE                                                                FORT LAUDERDALE   FL      33312
CRAYTON, CHAD                                 ADDRESS ON FILE
CRAYTON, JERALEE                              ADDRESS ON FILE
CRBR CLEANRITE BUILDRITE                      1200 WEST EAST AV                                                                                                        CHICO             CA      95926
CRC REALTY INC.                               227 COX CREEK PARKWAY                                                                                                    FLORENCE          AL      35630
CRD HOMES, LLC                                JANIS RAMIREZ                             5187 W QUAIL AVE                                                               GLENDALE          AZ      85308
CREAMER, TAMMY                                ADDRESS ON FILE
CREAMER, TAMMY M.                             ADDRESS ON FILE
CREASON, MONICA                               ADDRESS ON FILE
CREATIVE FLOORWORKS LLC                       129 EAST MAY ST                                                                                                          WINDER            GA      30680
CREATIVE KITCHENS                             297 LA PLATA RD NW                                                                                                       ALBUQUERQUE       NM      87107
CREATIVE MANAGEMENT COMPANY                   8323 SOUTHWEST FREEWAY SUITE 330          C/O CREATIVE MANAGEMENT COMPANY                                                HOUSTON           TX      77074
CREATIVE PAINTING CONCEPTS INC.               LOUIS BON TEMPO                           43 LEAVER DR                                                                   PALM COAST        FL      32137
CREATIVE WORKS & RICHARD                      & PAULA KASTNER WILKES                    6821 FULTON ST                                                                 HOUSTON           TX      77022
CREDENTIAL INS                                7300 W MCNAB RD 113                                                                                                      TAMARAC           FL      33321
CREDENTIAL INSURANCE LLC                      6412 N UNIVERSITY DR                      SUITE 142                                                                      TAMARAC           FL      33321
CREDIT CONTROL,LLC                            P.O. BOX 248                                                                                                             HAZELWOOD         MO      63042
CREDIT CORP SOLUTIONS INC                     180 W ELECTION RD STE 200                                                                                                DRAPER            UT      84020
CREDIT LENDERS SERVICE AGENCY                 7 FOSTER AVENUE                           SUITE 200                                                                      GIBBSBORO         NJ      8026
CREDIT NATIONAL                               C/O XAVIER DURANTON                       45 RUE SAINT‐DOMINQUE                                                                                    75700        PARIS
CREDIT PLUS INC                               31550 WINTERPLACE PARKWAY                                                                                                SALISBURY         MD      21804
CREDIT SOLUTIONS OF AMERICA                   1767 CENTRAL PARK AVE                     STE 248                                                                        YONKERS           NY      10710
CREDIT SUISSE AG, AS COLLATERAL AGENT         11 MADISON AVENUE                                                                                                        NEW YORK          NY      10010
CREDIT SUISSE AG, CAYMAN ISLAND BRANCH        AS COLLATERAL AGENT                       11 MADISON AVE 4TH FL                                                          NEW YORK          NY      10010
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH       ATTN: MEGAN E KANE                        CREDIT SUISSE SERVICES (USA) LLC               ONE MADISON AVENUE              NEW YORK          NY      10010
CREDIT SUISSE AS, CAYMAN ISLANDS BRANCH       AS COLLATERAL AGENT                       11 MADISON AVE 4TH FL                                                          NEW YORK          NY      10010
CREDIT SUISSE FIRST BOSTON MORT CPTL LLC      AS ADMINISTRATIVE AGENT                   11 MADISON AVE 4TH FL                                                          NEW YORK          NY      10010
CREDIT SUISSE FIRST BOSTON MORT CPTL LLC      ATTN: MARGARET D DELLAFERA                CREDIT SUISSE SECURITIES (USA) LLC             11 MADISON AVE                  NEW YORK          NY      10010
CREDIT SUISSE FLOATING                        RATE HIGH INCOME FUND
CREDIT SUISSE NOVA (LUX)                      GLOBAL SENIOR LOAN FUND
CREDIT SUISSE SECURITIES (USA) LLC            (BROKER)                                  ATTN:  MR. STEVE EAST                          11 MADISON AVENUE 6TH FLOOR     NEW YORK          NY      10010‐3698
CREDIT SUISSE SECURITIES (USA) LLC            ATTN: HEAD OF CREDIT RISK MANAGEMENT      ELEVEN MADISON AVENUE                                                          NEW YORK          NY      10010‐3629
CREDIT SUISSE SECURITIES (USA) LLC            ATTN: HEAD OF DOCUMENTATION GROUP         ONE MADISON AVENUE                                                             NEW YORK          NY      10010‐3629
CREDIT WORLD SERVICES, INC                    6000 MARTWAY                                                                                                             MISSION           KS      66202
CREDITS INCORPORATED                          PO BOX 127                                                                                                               HERMISTON         OR      97838
CREDSTAR                                      PO BOX 405897                                                                                                            ATLANTA           GA      30384‐5897
CREED & GARNER ROOFING CO. INC                PO BOX 1400                                                                                                              ABERDEEN          NC      28315
CREED, TODD                                   ADDRESS ON FILE
CREEK COUNTY                                  CREEK COUNTY ‐ TAX COLLE                  317 E LEE, RM 201                                                              SAPULPA           OK      74066
CREEK COUNTY TREASURER                        317 EAST LEE                              ROOM 201                                                                       SAPULPA           OK      74066
CREEKSIDE CITY                                CITY OF CREEKSIDE ‐ CLER                  PO BOX 221076                                                                  LOUISVILLE        KY      40252
CREEKSIDE ESTATES OF LAWRENCEVILLE HOA        3905 HARRISON RD., SUITE 200                                                                                             LOGANVILLE        GA      30052
CREEKSIDE HOA                                 PO BOX 54568                                                                                                             LOS ANGELES       CA      90054‐0568
CREEKSIDE OF HILLSBORO MHP                    21000 NW QUATAMA RD SPACE 20                                                                                             BEAVERTON         OR      97006
CREEKSIDE REALTY, INC.                        24205‐A NORTHWESTERN PIKE                 P.O. BOX 1920                                                                  ROMNEY            WV      26757
CREEKSIDE VILLAGE                             3549 ESPLANADE SPACE 313                                                                                                 CHICO             CA      95973
CREEL, SARA                                   ADDRESS ON FILE
CREIGHTON, JENNIFER                           ADDRESS ON FILE




                                                                                                                     Page 226 of 998
                                       19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          230 of 1004
Creditor Name                              Address1                                     Address2                                       Address3         City               State   Zip          Country
CRENSHAW APPRAISALS INC                    301 AUDREY WAY                                                                                               KATHLEEN           GA      31047
CRENSHAW COUNTY                            CRENSHAW CO‐REV COMMISSI                     P O BOX 208                                                     LUVERNE            AL      36049
CRENSHAW COUNTY JUDGE OF PROBATE           29 S GLENWOOD AVE                                                                                            LUVERNE            AL      36049
CRENSHAW COUNTY REVENUE COMMISSIONE        PO BOX 208                                                                                                   LUVERNE            AL      36049
CRENSHAW, CHRISTOPHER                      ADDRESS ON FILE
CRENSHAW, DEANNA                           ADDRESS ON FILE
CRES (MILLSAP & SINGER)                    9362 DIELMAN INDUSTRIAL DRIVE                                                                                ST. LOUIS          MO      63132
CRESCENT RUN                               8500 E SOUTHERN AVE                                                                                          MESA               AZ      85209
CRESCENT SENIOR SECURED                    FLOATING RATE LOAN FUND, LLC
CRESCENT SPRINGS CITY                      CRESCENT SPRINGS ‐ CLER                      739 BUTTERMILK PIKE                                             CRESCENT SPRINGS   KY      41017
CRESCENT TOWN                              CRESCENT TWN TREASURER                       6661 ROUND LAKE RD.                                             RHINELANDER        WI      54501
CRESCENT TOWNSHIP                          JUDITH WITHEE ‐TAX COLLE                     POB 65                                                          CRESCENT           PA      15046
CRESCENT WATER SUPPLY & IMPROVEMENT DIST   P.O. BOX 247                                                                                                 CRESCENT           OR      97733
CRESS, JESSICA                             ADDRESS ON FILE
CRESSKILL BORO                             CRESSKILL BORO ‐ TAX COL                     67 UNION AVENUE                                                 CRESKILL           NJ      07626
CRESSON BORO                               CRESSON BORO ‐ TAX COLLE                     807 6TH ST.                                                     CRESSON            PA      16630
CRESSON TOWNSHIP                           CRESSON TWP ‐ TAX COLLEC                     143 SLATTERY DR                                                 CRESSON            PA      16630
CRESSONA BORO                              CRESSONA BORO ‐ TAX COLL                     3 BEECH ST                                                      CRESSONA           PA      17929
CREST CONSTRUCTION GROUP LLC               401 N MAIN ST                                                                                                BARNEGAT           NJ      08005
CREST HAVEN CONDO TOWNHOMES SECTION 4      2328 S. CONGRESS AVENUE                      STE. 2A                                                         WEST PALM BEACH    FL      33406
CREST MANAGEMENT CO INC                    3399 SOUTH COUNTY TR 2                                                                                       EAST GREENWICH     RI      02818
CREST MOBILE MANOR                         3727 EQUATION RD                                                                                             POMONA             CA      91767
CRESTAR INV                                9806 CHARLBROOK DR                                                                                           SUGAR LAND         TX      77498
CRESTBROOK INS CO                          P O BOX 715692                                                                                               COLUMBUS           OH      43271
CRESTHAVEN ASHELY MASTER ASSOC, INC        2328 SOUTH CONGRESS AVE                      SUITE 1‐C                                                       WEST PALM BEACH    FL      33406
CRESTHAVEN CONDOMINIUM TOWNHOMES SEC 4     C/O FIRST SERVICE RESIDENTIAL                2328 S. CONGRESS AVE, STE. 2A                                   WEST PALM BEACH    FL      33416
CRESTHAVEN VILLAS NO 31 CONDOMINIUM INC    C/O CASTLE MANAGEMENT                        12270 SW 3RD STREET                                             PLANTATION         FL      33325
CRESTLINE BUILDER AND                      JULIA AND C SMITH                            4101 BUCK OWENS BLVD                                            BAKERSFIELD        CA      93308
CRESTLINE SANITATION DISTRICT              PO BOX 3395                                  24516 LAKE DRIVE                                                CRESTLINE          CA      92325
CRESTLINE VILLAGE WATER DISTRICT           P.O. BOX 3347                                777 COTTONWOOD DRIVE                                            CRESTLINE          CA      92325‐3347
CRESTVIEW CITY                             CITY OF CRESTVIEW ‐ CLER                     14 CIRCLE DRIVE                                                 CRESTVIEW          KY      41076
CRESTVIEW HILLS CITY                       CRESTVIEW HILLS ‐ CLERK                      50 TOWN CENTER BLVD                                             CRESTVIEW HILLS    KY      41017
CRESTVIEW HOMEOWNERS ASSOCIATION           1525 CRESTVIEW CT.                                                                                           GRAND JUNCTION     CO      81506
CRESTWOOD AREA S.D./RICE                   JOAN KUGOT ‐ TAX COLLECT                     P O BOX 46                                                      MOUNTAINTOP        PA      18707
CRESTWOOD AREA SD/WRIGHT                   BARBARA J MACKO ‐ COLLEC                     369 S MOUNTAIN BLVD                                             MOUNTAINTOP        PA      18707
CRESTWOOD CITY                             CITY OF CRESTWOOD ‐ CLER                     100 W JEFFERSON ST                                              LAGRANGE           KY      40031
CRESTWOOD MANUFACTURED HOME COMM           2154 OREGON STREET   3 ‐ OFFICE                                                                              SAINT HELENS       OR      97051
CRESTWOOD MHP                              4500 RUDDLE RD SE 17                                                                                         LACEY              WA      98503
CRESTWOOD PARK CONDOMINIUM ASSOC, INC      520‐404 NEWARK‐POMTON TURNPIKE                                                                               POMPTON PLAINS     NJ      07444
CRESTWOOD S.D./DENNISON                    VICTORIA GIOVANNUCCI ‐ T                     243 TUNNEL RD                                                   WHITE HAVEN        PA      18661
CRESTWOOD S.D./DORRANCE                    BEVERLY LUKASHEWSKI‐TX C                     3940 ST. MARYS RD                                               WAPWALLOPEN        PA      18660
CRESTWOOD S.D./NUANGOLA                    BONNIE NENSTIEL‐TAX COLL                     1 LIGHT ST                                                      MOUNTAINTOP        PA      18707
CRESTWOOD S.D./WHITE HAV                   KATHRYN OROSS ‐ TAX COLL                     221 SUSQUEHANNA ST                                              WHITE HAVEN        PA      18661
CRESTWOOD SD/FAIRVIEW TW                   KAREN MCGINNIS ‐ TAX COL                     67 GRACEDALE AVE                                                MOUNTAINTOP        PA      18707
CRESTWOOD SD/PENN LAKE P                   BEVERLY YENCHA‐TAX COLLE                     96 WOODLAND DR                                                  WHITE HAVEN        PA      18661
CRESTWOOD SD/SLOCUM TWP                    CRESTWOOD SD ‐ TAX COLLE                     6799 NUANGOLA RD                                                MOUNTAIN TOP       PA      18707
CRESTWOOD VILLAGE 6 COMMUNITY ASSOC.       6 CONGASIA RD                                                                                                WHITING            NJ      08759
CRESTWOOD VILLAGE AT FREDERICK HOA INC     6902 CRABAPPLE DR                                                                                            FREDERICK          MD      21703
CRESTWOOD VILLAGE FIVE COMMUNITY ASSOC.    325 SCHOOL HOUSE ROAD                                                                                        WHITING            NJ      08759
CRESTWOOD VILLAGE FIVE COMMUNITY ASSOC.    325 SCHOOLHOUSE ROAD                                                                                         WHITING            NJ      08759
CRESTWOOD VILLAGE OF FREDERICK HOA         C/O ANASTASIA MICHAELS, ATTORNEY AT LAW      7540 NORTH MARKET STREET SUITE C                                FREDERICK          MD      21701
CRESWELL HEIGHTS JOINT AUTHORITY           3961 JORDAN STREET                           P.O. BOX 301                                                    SOUTH HEIGHTS      PA      15081
CRESWELL, VALYNCIA                         ADDRESS ON FILE
CREWE SERVICES LLC                         7502 COVE ROYALE LANE                                                                                        RICHMOND           TX      77407
CREWE TOWN                                 CREWE TOWN ‐ TREASURER                       125 E CAROLINA AVE                                              CREWE              VA      23930
CREWLYN CONTRACTING                        DANNY HARYCKI                                DANNY HARYCKI                                  PO BOX 17610     AUSTIN             TX      78717
CREWS APPRAISAL COMPANY                    706 CALVIN AVERY DRIVE                                                                                       WEST MEMPHIS       AR      72301
CREWS, JOLITA                              ADDRESS ON FILE
CREWS, SHARNELL                            ADDRESS ON FILE
CRICKET ROOFING, LLC                       RANDALL RABALAIS, K1 SPECIALTIES             3120 LESLIE DRIVE                                               COLORADO SPRINGS   CO      80909
CRIDER, ROBERT                             ADDRESS ON FILE
CRIPPS ROOFING                             JASON CRIPPS                                 289 CRIPPS LN                                                   MCMINNVILLE        TN      37110
CRISFIELD CITY                             CRISFIELD CITY ‐ TAX COL                     319 W MAIN ST                                                   CRISFIELD          MD      21817
CRISFIELD CITY /SEMIANNU                   CRISFIELD CITY ‐ TAX COL                     319 W MAIN ST                                                   CRISFIELD          MD      21817
CRISP COUNTY                               CRISP COUNTY‐TAX COMMISS                     210 S 7TH ST ‐ ROOM 201                                         CORDELE            GA      31015
CRISPELL ASSOCIATES                        2300 SOUTH ATHERTON STREET                                                                                   STATE COLLEGE      PA      16801
CRISPIN MUNOZ &                            RICARDO RIVAS                                5219 KELSO ST                                                   HOUSTON            TX      77021
CRISTALERIA NELSON INC                     NIURKA V. MANGUAL                            CALLE CARMELO MARTINEZ  74                                      MAYAGUEZ           PR      00610
CRITTENDEN CITY                            CITY OF CRITTENDEN ‐ CLE                     PO BOX 207                                                      CRITTENDEN         KY      41030
CRITTENDEN COUNTY                          CRITTENDEN COUNTY ‐ COLL                     100 COURT SQUARE                                                MARION             AR      72364




                                                                                                                     Page 227 of 998
                                      19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               231 of 1004
Creditor Name                             Address1                           Address2                                     Address3     City                  State   Zip     Country
CRITTENDEN COUNTY                         CRITTENDEN COUNTY ‐ SHER           107 S MAIN ST                                             MARION                KY      42064
CRITTENDEN COUNTY CLERK                   107 S MAIN STE 203                                                                           MARION                KY      42064
CRITTENDEN COUNTY TAX COLLECTOR           250 PINE  STE 2                                                                              MARION                AR      72364
CRIVITZ VILLAGE                           CRIVITZ VLG TREASURER              P.O. BOX 727 / 800 HENRI                                  CRIVITZ               WI      54114
CRM SERVICES LLC                          3961 FLOYD ROAD SUITE 300336                                                                 AUSTELL               GA      30106
CRM SOLUTIONS, LLC                        12 RIVERSIDE BOULEVARD             URB. CARMEN HILLS                                         SAN JUAN              PR      00926
CROCKERY TOWNSHIP                         CROCKERY TOWNSHIP ‐ TREA           17431 112TH AVE                                           NUNICA                MI      49448
CROCKETT CITY/ISD C/O HO                  HOUSTON CAD ‐ TAX COLLEC           P O DRAWER 112                                            CROCKETT              TX      75835
CROCKETT COUNTY                           CROCKETT COUNTY ‐ COLLEC           DRAWER H                                                  OZONA                 TX      76943
CROCKETT COUNTY                           CROCKETT COUNTY‐TRUSTEE            13 N COURT ST ‐ TRUSTEE                                   ALAMO                 TN      38001
CROCKETT ENTERPRISES &                    ALVEDA & JERRY RISING              936 W MANCHESTER BLVD UN                                  INGLEWOOD             CA      90301
CROCKETT, BRITTANY                        ADDRESS ON FILE
CROCKETT, RASHEDA                         ADDRESS ON FILE
CROCKETT, SHUNNA                          ADDRESS ON FILE
CROFTON CITY                              CITY OF CROFTON ‐ CLERK            P O BOX 243                                               CROFTON               KY      42217
CROGHAN TOWN                              CROGHAN TOWN ‐ TAX COLLE           9882 ST RTE 126                                           CASTORLAND            NY      13620
CROGHAN VILL‐CROGHAN TN                   CROGHAN VILL‐CROGHAN TN‐           PO BOX 391                                                CROGHAN               NY      13327
CROIX RIVER CONSTRUCTION                  LLC                                981 EULAINE CIRCLE                                        HAMMOND               WI      54015
CROMWELL FOUNTAIN CONDO ASSOCIATION       P. O. BOX 0759                                                                               GLEN BURNIE           MD      21060
CROMWELL TOWN                             CROMWELL TOWN ‐ TAX COLL           41 WEST ST                                                CROMWELL              CT      06416
CROMWELL TOWNSHIP                         CROMWELL TWP ‐ TAX COLLE           18435 HILL VALLEY RD.                                     SHIRLEYSBURG          PA      17260
CROMWELL, MAJA                            ADDRESS ON FILE
CRONE CONSTRUCTION                        JOHN CRONE                         26523 CR 457                                              MINEOLA               TX      75773
CRONE, MELINDA                            ADDRESS ON FILE
CRONIC DISASTER                           RESTORATION&CONSTRUCTION           PO BOX 491959                                             REDDING               CA      96049
CRONIC DISASTER SVC MASTER                RESTORATION GROUP INC              2662 TARMAC ROAD                                          REDDING               CA      96003
CRONIN REAL ESTATE                        520 W. OSAGE                                                                                 PACIFIC               MO      63069
CROOK COUNTY                              CROOK COUNTY ‐ TAX COLLE           200 NE 2ND ST                                             PRINEVILLE            OR      97754
CROOK COUNTY                              CROOK COUNTY‐TREASURER             PO BOX 160                                                SUNDANCE              WY      82729
CROOK COUNTY TAX COLLECTOR                200 NE SECOND ST.                  SUITE 100                                                 PRINEVILLE            OR      97754
CROOK, MICHAEL                            ADDRESS ON FILE
CROOK, RAY                                ADDRESS ON FILE
CROOKED RIVER RANCH CLUB & MAINT ASSOC    5195 SW CLUBHOUSE ROAD                                                                       CROOKED RIVER RANCH   OR      97760
CROOMS, KIERA                             ADDRESS ON FILE
CROOMS, RAEVONDOLYN                       ADDRESS ON FILE
CROSBY & FOX LLC                          710 S EIGHTH ST                                                                              LAS VEGAS             NV      89101
CROSBY CENTRAL APPR DIST                  CROSBY CAD ‐ TAX COLLECT           P O BOX 505                                               CROSBYTON             TX      79322
CROSBY MUD JM                             CROSBY MUD  ‐ TAX COLLEC           103 KERRY                                                 HIGHLANDS             TX      77562
CROSLEY MASTER ASSOCIATION                2889 CROSLEY DR E                                                                            WEST PALM BEACH       FL      33415
CROSS COMMERCIAL INC                      399 BRINDVAY RD                                                                              MAYPEARL              TX      76064
CROSS CONSTRUCTION                        JAMES B WHITLEY                    223 SIMS                                                  BAINBRIDGE            GA      39818
CROSS CONSTRUCTION CO. INC.               122 JANNA DR                                                                                 BALL                  LA      71405
CROSS COUNTRY EXTERMINATORS               1187 MAIN ST                                                                                 CHIPLEY               FL      32428
CROSS COUNTRY RURAL WATER SYSTEM          PO BOX 61                                                                                    HICKORY RIDGE         AR      72347
CROSS COUNTY                              CROSS COUNTY ‐ TAX COLLE           705 E UNION AVE ROOM 10                                   WYNNE                 AR      72396
CROSS CREEK CONDOMINIUMS                  1500 N. CONGRESS AVE                                                                         WEST PALM BEACH       FL      33401
CROSS CREEK TOWNHOMES HOA                 520 WHITE PLAINS RD STE 450                                                                  TARRYTOWN             NY      10591
CROSS CREEK TOWNSHIP                      CROSS CREEK TWP ‐ COLLEC           28 CLARK AVE                                              AVELLA                PA      15312
CROSS FAMILY HOMES                        2386  S LEE HWY                                                                              CLEVELAND             TN      37311
CROSS INS                                 376 NEWPORT AVENUE                                                                           EAST PROVIDENCE       RI      02916
CROSS PLAINS TOWN                         CROSS PLAINS TWN TREASUR           8676 W MINERAL POINT ROA                                  CROSS PLAINS          WI      53528
CROSS PLAINS VILLAGE                      CROSS PLAINS VLG TREASUR           2417 BREWERY RD                                           CROSS PLAINS          WI      53528
CROSS POINTE HOMEOWNERS ASSOCIATION       405 W 27TH AVE                                                                               ANCHORAGE             AK      99503
CROSS RESTORATION &CONST                  407 E MAIN ST                                                                                WAXAHACHIE            TX      75165
CROSS ROADS BORO                          CROSS ROADS BORO ‐ COLLE           12437 WOODLAND DR                                         FELTON                PA      17322
CROSSCOM INC                              528 W ROOSEVELT RD ST                                                                        WHEATON               IL      60187
CROSSGATE CITY                            CITY OF CROSSGATE ‐ CLER           PO BOX 6423                                               LOUISVILLE            KY      40206
CROSSING FRONTIER MINISTRIES INC.         VICTOR PACHECO                     AVENIDA DEGETAU D10 ALTO                                  CAGUAS                PR      00726
CROSSINGS                                 3401 COLLEGE BLVD 250                                                                        LEAWOOD               KS      66211
CROSSLET INSURANCE                        13246 38TH STREET N                                                                          CLEARWATER            FL      33762
CROSSLEY, BRIAN                           ADDRESS ON FILE
CROSSPOINTE ON THE GREEN TOWNHOME ASSOC   4530 PARK ROAD, SUITE 201                                                                    CHARLOTTE             NC      28209
CROSSROADS I HOA                          375 N STEPHANIE ST STE 911B                                                                  HENDERSON             NV      89014
CROSSROADS III HOA                        PO BOX 96363                                                                                 LAS VEGAS             NV      89193
CROSSROADS INS AGENCY                     1724 NEESE HWY                                                                               ORANGEBURG            SC      29115
CROSSROADS REST SER &                     GREG & SARAH ALLEN                 10625 DEME DR SUITE F                                     INDIANAPOLIS          IN      46236
CROSSTOWN                                 17720 182ST                                                                                  TONGANOXIE            KS      66086
CROSSTOWN COURIERS                        PO BOX 10871                                                                                 TAMPA                 FL      33679
CROSSTOWN REALTORS, INC                   14300 S TOWN CENTER DR                                                                       HOMER GLEN            IL      60491
CROSSVILLE CITY                           CROSSVILLE CITY‐TREASURE           392 N MAIN ST                                             CROSSVILLE            TN      38555




                                                                                                        Page 228 of 998
                                          19-10412-jlg             Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          232 of 1004
Creditor Name                                Address1                                   Address2                                     Address3                            City                   State   Zip          Country
CROSSWINDS CONSTRUCTION                      340 N SAM HOUSTON TOLLWAY EAST A110‐O                                                                                       HOUSTON                TX      77060
CROSWELL CITY                                CROSWELL CITY ‐ TREASURE                   100 N HOWARD AVE                                                                 CROSWELL               MI      48422
CROTHERS, CHRISTOPHER                        ADDRESS ON FILE
CROTON ON HUDSON VILLAGE                     CROTON ON HUDSON VIL ‐ C                   1 VAN WYCK STREET‐MUNICI                                                         CROTON‐ON‐HUDSON       NY      10520
CROTON TOWNSHIP                              CROTON TOWNSHIP ‐ TREASU                   5833 DIVISION ST                                                                 NEWAYGO                MI      49337
CROTTS, CLARA                                ADDRESS ON FILE
CROUSE, JAMES                                ADDRESS ON FILE
CROUSE, LINDA                                ADDRESS ON FILE
CROW RIVER MTL                               6 N FRANKLIN                                                                                                                HUTCHINSON             MN      55350
CROW RIVER MUTUAL INS                        PO BOX 488                                                                                                                  HUTCHINSON             MN      55350
CROW WING COUNTY                             CROW WING COUNTY ‐ TREAS                   322 LAUREL STREETSUITE                                                           BRAINERD               MN      56401
CROW, MICHAEL                                ADDRESS ON FILE
CROW, PATRICIA                               ADDRESS ON FILE
CROWDER HEAT & AIR &                         GODFREY &VALERIE JOHNSON                   2372 7TH ST NW                                                                   BIRMINGHAM             AL      35215
CROWDER, GAIL                                ADDRESS ON FILE
CROWDER, JERRY                               ADDRESS ON FILE
CROWE, DRASHA                                ADDRESS ON FILE
CROWELL, ANDREW                              ADDRESS ON FILE
CROWL, MICHAEL                               ADDRESS ON FILE
CROWLEY CITY                                 CROWLEY CITY ‐ TAX COLLE                   P. O. BOX 1463                                                                   CROWLEY                LA      70527
CROWLEY CONSTRUCTION                         PO BOX 537                                                                                                                  GREENBELT              MD      20768
CROWLEY COUNTY                               CROWLEY COUNTY‐TREASURER                   631 MAIN                                                                         ORDWAY                 CO      81063
CROWLEY FLECK PLLP                           P O BOX 2529                                                                                                                BILLINGS               MT      59103‐2529
CROWLEY INSURANCE                            659 N MAIN STREET                                                                                                           RANDOLPH               MA      02368
CROWLEY, GEORGE                              ADDRESS ON FILE
CROWN EXTERIORS LLC                          5590 SALT RIVER RD                                                                                                          SAINT PETERS           MO      63376
CROWN GENERAL CONTRACTING, INC.              6700 OVERLOOK COURT                                                                                                         ALLENTOWN              PA      18106
CROWN INS AGENCY INC                         3409 RHODE ISLAND AVE A                                                                                                     MOUNT RAINIER          MD      20712
CROWN NORTH INS MARKETIN                     3741 RAILROAD AVE                                                                                                           PITTSBURG              CA      94565
CROWN PARK ESTATES                           C/O SCHERMERHORN & CO                      2737 CENTRAL ST                                                                  EVANSTON               IL      60201
CROWN POINT CS CMD TOWNS                     CROWN POINT CS ‐COLLECTO                   P.O. BOX 35                                                                      CROWN POINT            NY      12928
CROWN POINT TOWN                             CROWN POINT TN ‐ TAX COL                   P.O. BOX 444                                                                     CROWN POINT            NY      12928
CROWN QUALITY ROOFING                        2116 E HIGHWAY 377                                                                                                          GRANBURY               TX      76049
CROWN REALTY SERVICES                        267 E.4TH ST                                                                                                                EMPORIUM               PA      15834
CROWN REINAS INSURANCE AGENCY                5331 N. FIGUEROA ST.                                                                                                        LOS ANGELES            CA      90042
CROWN RIDGE TOWNHOUSE ASSOCIATION, INC.      6714 CROWN RIDGE DRIVE                                                                                                      SAN ANTONIO            TX      78239
CROWN ROOFING AND CONSTRUCTION LLC           RODOLFO BARRON                             1410 GLEN AVE                                                                    DALLAS                 TX      75216
CROWN ROOFING LLC                            240 FIELD END STREET                                                                                                        SARASOTA               FL      34240
CROWN ROOFING LLC                            PO BOX 27948                                                                                                                SCOTTSDALE             AZ      85255
CROWN TITLE CORPORATION                      1 SANFORD AVENUE                                                                                                            BALTIMORE              MD      21228
CROWN, BRIAN                                 ADDRESS ON FILE
CROWNE ROOFING OF TEXAS                      YAZNA ROXANA CARDENAS                      126 LAKESHORE DR                                                                 SAN ANTONIO            TX      78218
CROWNED WITH GOODNESS ROOFING & CSTR         SKIP YODER                                 521 W. SYCAMORE STREET                                                           NEVADA                 MO      64772
CROWNTREE LAKE TRACTS 2 & 3                  6972 LAKE GLORIA BLVD                                                                                                       ORLANDO                FL      32809
CROWNWORX LLC                                6220 CLOVER LAKE DR                                                                                                         CEDAR HILL             MO      63016
CROYLE TOWNSHIP                              CROYLE TWP ‐ TAX COLLECT                   207 BETZ RD                                                                      SIDMAN                 PA      15955
CROZIER, WILBUR                              ADDRESS ON FILE
CRUM & FORSTER INDEM                         305 MADISON AVE                                                                                                             MORRISTOWN             NJ      07960
CRUM & FORSTER INSURANCE                     DIEGO ORTIZ                                1 S WACKER DR # 1350                                                             CHICAGO                IL      60606
CRUMEL, SHERMAN                              ADDRESS ON FILE
CRUMP INS SERVICES                           6075 POPULAR AVE STE 400                                                                                                    MEMPHIS                TN      38119
CRUSADER ROOFING AND CONSTRUCTION            SHAUN BURNS                                SHAUN BURNS                                  8355 HARWOOD ROAD, SUITE 2112       NORTH RICHLAND HILLS   TX      76180
CRUSE REO MANAGEMENT CORP.                   40 UNDERHILL BLVD SUITE 1A                                                                                                  SYOSSET                NY      11791
CRUSE, JACQUELINE                            MAX STORY, P.A.                            MAX STORY                                    328 2ND AVENUE NORTH, SUITE 100     JACKSONVILLE BEACH     FL      32250
CRUTCHFIELD, JENNIFER                        ADDRESS ON FILE
CRUTCHFIELD, SHAKESHA                        ADDRESS ON FILE
CRUZ RELLES, NOE                             ADDRESS ON FILE
CRUZ, DALIA                                  ADDRESS ON FILE
CRUZ, JAMIE                                  ADDRESS ON FILE
CRUZ, KIERRA                                 ADDRESS ON FILE
CRUZ, RACHEL                                 ADDRESS ON FILE
CRUZ, RAFAEL                                 ADDRESS ON FILE
CRUZ, RONINA                                 ADDRESS ON FILE
CRUZ, RYAN                                   ADDRESS ON FILE
CRUZAN PRINCESS CONDO                        4129 LA GRANDE PRINCESSE                                                                                                    CHRISTIANSTED          VI      00820
CRV CONSTRUCTION LLC                         7001 N 10TH ST SUITE 301                                                                                                    MCALLEN                TX      78504
CRYE‐LEIKE                                   6525 QUAIL HOLLOW RD                       STE 410                                                                          MEMPHIS                TN      38120
CRYSTAL CLEAR CLEANING AND CONSTRUCTION      TRAVIS URDAHL                              686 GRANITE AVE                                                                  LIBBY                  MT      59923
CRYSTAL D FARRAR DURAN                       275 BELAIRE DRIVE                                                                                                           PEARL                  MS      39208
CRYSTAL FALLS CITY                           CRYSTAL FALLS CITY ‐ TRE                   401 SUPERIOR AVE                                                                 CRYSTAL FALLS          MI      49920




                                                                                                                   Page 229 of 998
                                           19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                    DITECH HOLDING CORPORATION ET. AL.                   Main Document
                                                                                                       Pg CREDITOR MATRIX
                                                                                                              233 of 1004
Creditor Name                                 Address1                                      Address2                                         Address3      City               State   Zip        Country
CRYSTAL FALLS HOMEOWNERS ASSOCIATION          P. O. BOX 384                                                                                                SOULSBYVILLE       CA      95372
CRYSTAL FALLS TOWNSHIP                        CRYSTAL FALLS TWP ‐ TREA                      P.O. BOX 329                                                   CRYSTAL FALLS      MI      49920
CRYSTAL HARDISON REALTORS, INC                29488 WOODWARD AVE  407                                                                                      ROYAL OAK          MI      48073
CRYSTAL HARWELL ROGERS                        310 4TH STREET SW                                                                                            HICKORY            NC      28602
CRYSTAL HIGHLANDS OWNERS ASSOCIATION          2911 WHITE BIRCH TRAIL                                                                                       BEULAH             MI      49617
CRYSTAL JAMIESON &                            CRYSTAL BLAKE                                 PO BOX 246                                                     SHARON             SC      29742
CRYSTAL JOHNSON                               5407 LOUISE ST                                                                                               BAYTOWN            TX      77521
CRYSTAL JORDAN AGENCY                         P O BOX 58599                                                                                                RALEIGH            NC      27658
CRYSTAL LAKE CONDOMINIUM ASSOCIATION INC      2445 TAMPA RD                                 SUITE B                                                        PALM HARBOR        FL      34683
CRYSTAL LAKE TOWN                             CRYSTAL LAKE TWN TREASUR                      164 22ND AVE                                                   COMSTOCK           WI      54826
CRYSTAL LAKE TOWN                             CRYSTAL LAKE TWN TREASUR                      W2891 DEERBORN DR                                              NESHKORO           WI      54960
CRYSTAL LAKE TOWNSHIP                         CRYSTAL LAKE TWP ‐ TREAS                      PO BOX 2129                                                    FRANKFORT          MI      49635
CRYSTAL LAKE VILLAGES HOA, INC                6415 LAKE WORTH RD, #205                                                                                     GREENACRES         FL      33463
CRYSTAL PITTMAN INS                           2201 OSBORN RD B                                                                                             ST MARYS           GA      31558
CRYSTAL TOWNSHIP                              CRYSTAL TOWNSHIP ‐ TREAS                      1499 E HAMMETT RD.                                             HART               MI      49420
CRYSTAL TOWNSHIP                              CRYSTAL TOWNSHIP ‐ TREAS                      PO BOX 356                                                     CRYSTAL            MI      48818
CS CUSTOM STRUCTURES INC                      1934 GRAVES MILL RD                                                                                          LYNCHBURG          VA      24502
CSA 16 PUBLIC WORKS                           976 OCEA STREET ROOM 207                                                                                     SAN LUIS OBISPO    CA      93408
CSA 70W 3                                     PO BOX 5004                                                                                                  VICTORVILLE        CA      92393
CSAA                                          P O BOX 15119                                                                                                WORCESTER          MA      01615
CSAA AFFINITY INS CO                          P O BOX 41745                                                                                                PHILADELPHIA       PA      19162
CSAA GENERAL INS CO                           PO BOX 60277                                                                                                 LOS ANGELES        CA      90060
CSAA INS EXCHANGE                             COVENIR 5                                     370 MAIN ST                                                    WORCESTER          MA      01068
CSAA INS GROUP                                20500 BELSHAW AVE JOB                         6150 TRANCENTRA                                                CARSON             CA      90746
CSAA INS GROUP                                3055 OAK RD STE W310                                                                                         WALNUT CREEK       CA      94597
CSAA INSURANCE EXCHANGE                       351 TRES PINOS RD, STE D                                                                                     HOLLISTER          CA      95023
CSAA INSURANCE EXCHANGE                       P O BOX 9162                                                                                                 MARLBOROUGH        MA      01752
CSAA INSURANCE EXCHANGE                       PO BOX 60277                                                                                                 LOS ANGELES        CA      90060
CSAA INSURANCE GROUP                          PO BOX 41745                                                                                                 PHILADELPHIA       PA      19162‐0313
CSB HOME IMPROVEMENT INC                      2425 GRAND AVE                                                                                               BELLMORE           NY      11710
CSC CORPORATE DOMAINS INC                     PO BOX 13397                                                                                                 PHILADELPHIA       PA      19101‐3397
CSE INSURANCE GROUP                           P O  BOX 60289                                                                                               LOS ANGELES        CA      90060
CSE SAFEGUARD INS                             PO BOX 8041                                                                                                  WALNUT CREEK       CA      94596
CSI                                           ATTN: GENERAL COUNSEL                         419 LAFAYETTE ST., 3RD FLOOR                                   NEW YORK           NY      10003
CSI CONSTRUCTION                              CONSTRUCTION SERVICES INTERNATIONAL CORP      7500 NW 69TH AVE R‐4                                           MEDLEY             FL      33166
CSM CONSTRUCTION & RESTORATION, INC           3705 MUELLER RD                                                                                              SAINT CHARLES      MO      63301
CSM FORECLOSURE TRUSTEE CORPORATION           15W030 NORTH FRONTAGE ROAD                                                                                   BURR RIDGE         IL      60527
CSR CONSULT & CEGEA                           & DOMINIQUE FRANCE                            1201 SW 24TH AVE                                               MIAMI              FL      33135
CSR CONSULT & CONTRACT                        1201 SW 24 AV                                                                                                MIAMI              FL      33135
CT (CONSUMER FINANCE MONEY SVC AND DEBT)      ATTN CONSUMER CREDIT DIVISION                 260 CONSTITUTION PLAZA                                         HARTFORD           CT      06103‐1800
CT CORP
CT CORPORATION                                ATTN: GENERAL COUNSEL                         111 EIGHTH AVENUE                                              NEW YORK           NY      10011
CT CORPORATION                                ATTN: PROFESSIONAL SERVICES TEAM              4400 EASTON COMMONS WAY                          SUITE 125     COLUMBUS           OH      43219
CT CORPORATION                                P.O. BOX 4349                                                                                                CAROL STREAM       IL      60197‐4349
CT CORPORATION SYSTEM                         28 LIBERTY ST                                                                                                NEW YORK           NY      10005
CT CORPORATION SYSTEM                         ATTN: GENERAL COUNSEL                         111 EIGHTH AVENUE                                              NEW YORK           NY      10011
CT CORPORATION SYSTEM                         P.O. BOX 4349                                                                                                CAROL STREAM       IL      60197
CT DEPT OF REVENUE                            25 SIGOURNEY ST STE 2                                                                                        HARTFORD           CT      06106‐5032
CT FAIR PLAN                                  77 HARTLAND ST STE 308                                                                                       EAST HARTFORD      CT      06128
CT FAIR PLAN                                  PO BOX 280200                                                                                                EAST HARTFORD      CT      06128
CT HOME IMPROVEMENTS                          CHRISTOPHER TODD TUCKER                       7103 N. COUNTY ROAD 1297                                       MIDLAND            TX      79707
CT LIEN SOLUTIONS                             PO BOX 301133                                                                                                DALLAS             TX      75303
CT LOWNDES INS AGENCY                         749 ST ANDREWS BLVD                                                                                          CHARLESTON         SC      29417
CT TRANQUIST INS                              420 CENTER ST FL1                                                                                            WALLINGFORD        CT      06492
CTF APPRAISAL                                 5208 ASH CT                                                                                                  PERRINTON          MI      48871
CTH SURVEYORS, INC                            122 BALLENGER ROAD                                                                                           BLYTHEWOOD         SC      29016
CTI CONTR & VALLEY ADJ &                      ERNEST & STELLA ABALOS                        2036 N GILBERT STE 2‐600                                       MESA               AZ      85203
CTI CONTRACTORS, LLC                          550 W. BASELINE ROAD, STE 102‐317                                                                            MESA               AZ      85210
CTI MECHANICAL                                1320 COLUMBIA AVE E                                                                                          BATTLE CREEK       MI      49014
CTLG ENTERPRISES LLC                          CHRISTOPHER L GRUBBS                          P.O. BOX 140123                                                ST. LOUIS          MO      63114
CTR CLEANUP & TOTAL REST                      KRISTY&TREVOR CHURCHMAN                       PO BOX 172                                                     JEROME             ID      83338
CUBA CITY                                     CUBA CITY TREASURER                           108 N MAIN ST                                                  CUBA CITY          WI      53807
CUBA TOWN                                     CUBA TOWN‐ TAX COLLECTOR                      15 WATER STREET                                                CUBA               NY      14727
CUBAN CARPENTRY LLC                           9900 NW 80TH AVE BAY 4 E                                                                                     HIALEAH GARDENS    FL      33016
CUBA‐RUSHFORD CSD                             CUBA‐RUSHFORD CSD‐ COLLE                      5476 ROUTE 305 NORTH                                           CUBA               NY      14727
CUBA‐RUSHFORD CSD                             CUBA‐RUSHFORD CSD‐ COLLE                      PO BOX 262                                                     WARSAW             NY      14569
CUCAMONGA INS                                 9220 HAVEN AVE 108                                                                                           RANCHO CUCAMONGA   CA      91730
CUDAHY CITY                                   CUDAHY CITY TREASURER                         PO BOX 100510                                                  CUDAHY             WI      53110
CUDAHY CITY                                   TRI INSTALLMENT                               5050 S. LAKE DR                                                CUDAHY             WI      53110
CUELLAR, TIFFANY                              ADDRESS ON FILE




                                                                                                                           Page 230 of 998
                                       19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     234 of 1004
Creditor Name                              Address1                                Address2                                       Address3                City              State   Zip     Country
CUEVAS & ASSOCIATES, P.A.                  ANGELYKA FUENMAYOR                      7480 S.W. 40TH STREET, STE. 600                                        MIAMI             FL      33155
CUEVAS, RAMON                              ADDRESS ON FILE
CUFF, LLATONIA                             ADDRESS ON FILE
CUINGTON, BRIDGETTE                        ADDRESS ON FILE
CULBERSON COUNTY                           CULBERSON COUNTY ‐ COLLE                P O BOX 668                                                            VAN HORN          TX      79855
CULBERSON COUNTY APPRAIS                   CULBERSON CAD ‐ TAX COLL                P O BOX 550                                                            VAN HORN          TX      79855
CULBERTSON, LYDIANA                        ADDRESS ON FILE
CULBREATH, GARY                            ADDRESS ON FILE
CULBREATH, TREVOR                          ADDRESS ON FILE
CULBRETH LAW FIRM PC                       500 N SHORELINE SUITE 612                                                                                      CORPUS CHRISTI    TX      78401
CULBRETH, JOHN                             ADDRESS ON FILE
CULHAM, JAMIE                              ADDRESS ON FILE
CULL, KRISTEN                              ADDRESS ON FILE
CULLENCOLLIMORE IOLTA TRUST                10 EAST PEARL STREET                                                                                           NASHUA            NH      03060
CULLIGAN BOTTLED WATER CO                  7165 BOONE AVE N                                                                                               BROOKLYN PARK     MN      55428
CULLIGAN WATER OF                          ST LOUIS                                2380 CASSENS DRIVE                                                     FENTON            MO      63026
CULLMAN COUNTY                             CULLMAN CO‐REV COMMISSIO                500 2ND AVENUE SW  ROOM                                                CULLMAN           AL      35055
CULLMAN COUNTY PROBATE COURT               500 2ND AVE SW                                                                                                 CULLMAN           AL      35055
CULLMAN RESTORATIONS                       MARCUS R SHADRICK                       740 COUNTY RD 404                                                      CULLMAN           AL      35057
CULP, JON                                  ADDRESS ON FILE
CULPEPER COUNTY                            CULPEPER COUNTY ‐ TREASU                151 N MAIN STREET ‐ SUIT                                               CULPEPER          VA      22701
CULPEPER TOWN                              CULPEPER TOWN ‐ TREASURE                400 S. MAIN ST. SUITE 10                                               CULPEPER          VA      22701
CULPEPPER, GWENDOLYN                       ADDRESS ON FILE
CULTER SEGERSTROM INS                      1030 GREENLEY RD                                                                                               SONORA            CA      95370
CULVER, JAMES                              ADDRESS ON FILE
CUMBERLAND APPRAISAL                       SERVICE INC                             PO BOX 87084                                                           FAYETTEVILLE      NC      28304
CUMBERLAND CITY                            CUMBERLAND CITY ‐ COLLEC                57 N LIBERTY ST                                                        CUMBERLAND        MD      21502
CUMBERLAND CITY                            CUMBERLAND CITY TREASURE                950 1ST AVE                                                            CUMBERLAND        WI      54829
CUMBERLAND CITY /SEMIANN                   CUMBERLAND CITY ‐ COLLEC                57 N LIBERTY ST                                                        CUMBERLAND        MD      21502
CUMBERLAND COUNTY                          CUMBERLAND COUNTY ‐ COLL                117 DICK ST ‐ ROOM 530                                                 FAYETTEVILLE      NC      28301
CUMBERLAND COUNTY                          CUMBERLAND COUNTY ‐ SHER                PO BOX 838                                                             BURKESVILLE       KY      42717
CUMBERLAND COUNTY                          CUMBERLAND COUNTY ‐ TREA                1 COURTHOUSE CIRCLE/ BOX                                               CUMBERLAND        VA      23040
CUMBERLAND COUNTY                          CUMBERLAND COUNTY ‐ TREA                140 COURTHOUSE SQUARE                                                  TOLEDO            IL      62468
CUMBERLAND COUNTY                          CUMBERLAND COUNTY‐TRUSTE                2 S MAIN ST ‐ SUITE 111                                                CROSSVILLE        TN      38555
CUMBERLAND COUNTY CLERK                    140 COURTHOUSE SQUARE                                                                                          TOLEDO            IL      62468
CUMBERLAND COUNTY CLERK                    600 COURTHOUSE SQUARE                                                                                          BURKESVILLE       KY      42717
CUMBERLAND COUNTY TAX COLLECTOR            117 DICK ST   STE 527                                                                                          FAYETTEVILLE      NC      28301
CUMBERLAND COUNTY TAX COLLECTOR            117 DICK ST STE 530                                                                                            FAYETTEVILLE      NC      28301
CUMBERLAND FIRE DIST                       TAX COLLECTOR                           3502 MENDON RD                                                         CUMBERLAND        RI      02838
CUMBERLAND FIRE DISTRICT                   P O BOX 10                                                                                                     MANVILLE          RI      02838
CUMBERLAND HARBOUR POA, INC.               500 SUGAR MILL ROAD, STE. 200B                                                                                 ATLANTA           GA      30350
CUMBERLAND INS GROUP                       633 SHILOH PIKE                                                                                                BRIDGETON         NJ      08302
CUMBERLAND MUT FIRE INS                    PO BOX 556                                                                                                     BRIDGETON         NJ      08302
CUMBERLAND TITLE SERVICES LLC              178 MIDDLE STREET SUITE 402                                                                                    PORTLAND          ME      04101
CUMBERLAND TOWN                            CUMBERLAND TOWN‐TAX COLL                290 TUTTLE ROAD                                                        CUMBERLAND        ME      04021
CUMBERLAND TOWN                            CUMBERLAND TOWN‐TAX COLL                45 BROAD STREET                                                        CUMBERLAND        RI      02864
CUMBERLAND TOWN                            CUMBERLAND TWN TREASURER                1178 23 1/4 AVENUE                                                     CUMBERLAND        WI      54829
CUMBERLAND TOWNSHIP                        CUMBERLAND TWP ‐ TAX COL                2059 TANEYTOWN ROAD                                                    GETTYSBURG        PA      17325
CUMBERLAND TOWNSHIP                        PAMELA S. WHYEL‐TAX COLL                100 MUNICIPAL RD                                                       CARMICHAELS       PA      15320
CUMBERLAND VALLEY S.D./H                   CUMBERLAND VALLEY SD ‐ T                230 S. SPORTING HILL ROA                                               MECHANICSBURG     PA      17050
CUMBERLAND VALLEY S.D./M                   FRANK ROBERTO ‐ TAX COLL                270 N OLD STONEHOUSE RD                                                CARLISLE          PA      17015
CUMBERLAND VALLEY S.D./M                   JULIA WELLER ‐ TAX COLLE                1220 BOILING SPRINGS RD                                                MECHANICSBURG     PA      17055
CUMBERLAND VALLEY S.D./S                   CUMBERLAND VALLEY SD ‐ T                269 WOODS DR                                                           MECHANICSBURG     PA      17050
CUMBERLAND VALLEY TOWNSH                   KATHY TWIGG, TAX COLLECT                423 TEABERRY RD                                                        BEDFORD           PA      15522
CUMBERLAND‐FRANKLIN JOINT MUNICIPAL AUTH   725 MUNICIPAL DRIVE                                                                                            SHIPPENSBURG      PA      17257
CUMING COUNTY                              CUMING COUNTY ‐ TREASURE                PO BOX 267                                                             WEST POINT        NE      68788
CUMMING APPRAISAL SERVICE                  227 EAST PALACE AVENUE                  SUITE W                                                                SANTA FE          NM      87501
CUMMING TOWNSHIP                           CUMMING TOWNSHIP ‐ TREAS                439 N. MORRISON ROAD                                                   WEST BRANCH       MI      48661
CUMMINGS INTERIORS & EXTERIORS             DAVID COMMINGS                          227 LANGSTON DR                                                        GRAVETOWN         GA      30813
CUMMINGS TOWNSHIP                          TAX COLLECTION                          48 W THIRD ST                                                          WILLIAMSPORT PA   PA      17701
CUMMINGS, RASHIDA                          ADDRESS ON FILE
CUMMINGS, TINA                             ADDRESS ON FILE
CUMMINGSCHISOLM, DINA                      ADDRESS ON FILE
CUMMINGTON TOWN                            CUMMINGTON TOWN‐TAX COLL                PO BOX 33                                                              CUMMINGTON        MA      01026
CUMMINS, YOLANDA                           ADDRESS ON FILE
CUMRU TOWNSHIP                             CUMRU TOWNSHIP ‐ TAX COL                1775 WELSH RD                                                          MOHNTON           PA      19540
CUNDIFF, GLENDA                            ADDRESS ON FILE
CUNDIFF, RICHARD                           GALLAGHER & ASSOCIATES LAW FIRM PA      CHARLES R. GALLAGHER III                       5720 CENTRAL AVENUE     ST. PETERSBURG    FL      33707
CUNNINGHAM CONSTRUCTION                    12152 FORT KING ROAD                                                                                           DADE CITY         FL      33525
CUNNINGHAM MACHANIC                        CETLIN JOHNSON HARNEY                   220 N MAIN ST                                                          NATICK            MA      01760




                                                                                                                Page 231 of 998
                                          19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           235 of 1004
Creditor Name                                Address1                                    Address2                                       Address3     City            State   Zip          Country
CUNNINGHAM, ALEXIS                           ADDRESS ON FILE
CUNNINGHAM, JAMARCUS                         ADDRESS ON FILE
CUNNINGHAM, JOHN                             ADDRESS ON FILE
CUNNINGHAM, LATASHA                          ADDRESS ON FILE
CUNNINGHAM, LYDIA                            ADDRESS ON FILE
CUO OF WATERFORD CONDOMINIUM                 8725 LOCH RAVEN BLVD                        STE 201                                                     TOWSON          MD      21286
CUPPLES, DONNAMARIE                          ADDRESS ON FILE
CURB APPEAL ROOFING, LLC                     3817 N. GERALDINE AVENUE                                                                                OKLAHOMA CITY   OK      73127
CURIALE, CHARLENE                            ADDRESS ON FILE
CURLEY & ROTHMAN, LLC                        1100 E HECTOR STREET, STE. 425                                                                          CONSHOHOCKEN    PA      19428
CURRAN CONSULTING LLC                        PO BOX 193                                                                                              NORWOOD         MA      02062
CURRAN ROAD MUTUAL WATER ASSOC               5003 141 ST. E                                                                                          TACOMA          WA      98446
CURRAN, BARBARA                              ADDRESS ON FILE
CURRAN, LINDSEY                              ADDRESS ON FILE
CURRENCE CONST &                             DONALD & KARA FISCHER                       161 MEDALLION DR                                            HEDGESVILLE     WV      25427
CURRENT ELECTRICAL SVCS & INSTALLATION       JERRY HUGH HOWELL                           100 WAYNE CT                                                PIKEVILLE       NC      27863
CURRIE, AARON                                ADDRESS ON FILE
CURRIE, BRIANA                               ADDRESS ON FILE
CURRIE, JAZMYNE                              ADDRESS ON FILE
CURRIER WOODS CONDOMINIUM ASSOCIATION        111 ROBERTS ST SUITE G1                                                                                 EAST HARTFORD   CT      06108
CURRIER WOODS TAX DISTRICT                   111 ROBERTS ST SUITE G1                                                                                 EAST HARTFORD   CT      06108
CURRITUCK COUNTY                             CURRITUCK COUNTY ‐ COLLE                    P O BOX 9                                                   CURRITUCK       NC      27929
CURRY COUNTY                                 CURRY COUNTY ‐ TAX COLLE                    94235 MOORE STREET, STE.                                    GOLD BEACH      OR      97444
CURRY COUNTY                                 CURRY COUNTY‐TREASURER                      417 GIDDING STREET, SUIT                                    CLOVIS          NM      88101
CURRY COUNTY CLERK                           417 GIDDING ST.                             SUITE 130                                                   CLOVIS          NM      88101
CURRY, DENIECE                               ADDRESS ON FILE
CURT HAEG CONSTRUCTION                       CURTIS JOHN HAEG                            2245 175TH AVE                                              MORA            MN      55051
CURT PIERSON ROOFING & CONST SPECIALIST      13641 S. SYCAMORE                                                                                       OLATHE          KS      66062
CURT T LARGENT                               ADDRESS ON FILE
CURTIS 1000 INC ‐ MINNESOTA                  PO BOX 88237                                                                                            MILWAUKEE       WI      53288‐0237
CURTIS APPRAISAL SERVICES                    1118 PARK HILL LANE                                                                                     ESCONDIDO       CA      92025
CURTIS BABB AGENCY                           285 MAIN ST                                                                                             WEST ORANGE     NJ      07052
CURTIS C REDING CH 13                        PO BOX 173                                                                                              MONTGOMERY      AL      36101‐0173
CURTIS FINCH JR & BQFA HOLDING COMP LLC      C/O COLLIERS UNTERNATUINAL                  1 ALLIED DRIVE, SUITE 1500                                  LITTLE ROCK     AR      72203
CURTIS L FRANKLIN                            ADDRESS ON FILE
CURTIS LAW FIRM, LLC                         175 NW 138TH TER, SUITE 100                                                                             NEWBERRY        FL      32669
CURTIS MANAGEMENT CO                         5050 AVENIDA ENCINAS 160                                                                                CARLSBAD        CA      92008
CURTIS MCCLELLAN AND                         WANDA R MCCLELLAN                           2328 7TH AVE NW                                             HICKORY         NC      28601
CURTIS MICHAEL APPRAISAL                     INC                                         11727 TREADWELL DR                                          POWAY           CA      92064
CURTIS R GLOVER                              ADDRESS ON FILE
CURTIS TOWNSHIP                              CURTIS TOWNSHIP ‐ TREASU                    3251 AUSABLE                                                GLENNIE         MI      48737
CURTTRIGHT, MELISSA                          ADDRESS ON FILE
CURVIN ROOFING                               461 SCHOOL CUTOFF                                                                                       JACKSONVILLE    AL      36265
CURWENSVILLE BORO                            CURWENSVILLE BORO ‐ COLL                    PO BOX 239                                                  CURWENSVILLE    PA      16833
CURWENSVILLE S.D./CURWEN                     CURWENSVILLE AREA SD ‐ T                    PO BOX 239                                                  CURWENSVILLE    PA      16833
CURWENSVILLE S.D./FERGUS                     CURWENSVILLE AREA SD ‐ T                    39 BEECH CREEK AVE                                          CURWENSVILLE    PA      16833
CURWENSVILLE S.D./PENN T                     CURWENSVILLE AREA SD ‐ T                    593 WILLIAMS RD                                             CURWENSVILLE    PA      16833
CURWENSVILLE S.D./PIKE T                     PIKE TOWNSHIP‐TAX COLLEC                    596 BAILEY RD                                               CURWENSVILLE    PA      16833
CURZAN, JAMES                                ADDRESS ON FILE
CUSATTI OTERO, MONIQUE                       ADDRESS ON FILE
CUSHING TOWN                                 CUSHING TOWN ‐ TAX COLLE                    39 CROSS ROAD                                               CUSHING         ME      04563
CUSICK COMMUNITY MANAGEMENT                  8008 CORPORATE CENTER DRIVE, SUITE 100                                                                  CHARLOTTE       NC      28226
CUSSEWAGO TOWNSHIP                           CUSSEWAGO TWP ‐ TAX COLL                    13936 WEST CENTER RD.                                       SPRINGBORO      PA      16435
CUSTARDO, VICTOR                             ADDRESS ON FILE
CUSTER COUNTY                                CUSTER COUNTY ‐ TAX COLL                    PO BOX 200                                                  ARAPAHO         OK      73620
CUSTER COUNTY                                CUSTER COUNTY ‐ TREASURE                    1010 MAIN STREET                                            MILES CITY      MT      59301
CUSTER COUNTY                                CUSTER COUNTY ‐ TREASURE                    420 MT RUSHMORE RD                                          CUSTER          SD      57730
CUSTER COUNTY                                CUSTER COUNTY ‐ TREASURE                    431 S 10TH STREET                                           BROKEN BOW      NE      68822
CUSTER COUNTY                                CUSTER COUNTY ‐ TREASURE                    PO BOX 350                                                  CHALLIS         ID      83226
CUSTER COUNTY                                CUSTER COUNTY‐TREASURER                     205 SIXTH STREET                                            WESTCLIFFE      CO      81252
CUSTER TOWNSHIP                              CUSTER TOWNSHIP ‐ TREASU                    3673 E. U.S. HWY 10                                         CUSTER          MI      49405
CUSTER TOWNSHIP                              CUSTER TOWNSHIP ‐ TREASU                    425 E. FORESTER ROAD                                        SANDUSKY        MI      48471
CUSTER TOWNSHIP                              CUSTER TOWNSHIP ‐ TREASU                    PO BOX 505                                                  MANCELONA       MI      49659
CUSTER VILLAGE                               CUSTER VILLAGE ‐ TREASUR                    PO BOX 37                                                   CUSTER          MI      49405
CUSTER, STEVEN                               ADDRESS ON FILE
CUSTODIO, CARLOS                             ADDRESS ON FILE
CUSTOM BUILDERS                              4028 ANNA S RETREAT                                                                                     SAINT THOMAS    VI      802
CUSTOM BUILT SCREEN                          ENCLOSURES INC                              1930 SE 21ST TER                                            CAPE CORAL      FL      33990
CUSTOM CARPET CARE INC                       DBA RAINBOW INTERNATIONAL                   200 W. 12TH ST, SUITE 120                                   WASHINGTON      MO      63090
CUSTOM CHOICE REALTY                         2271 N WASHINGTON BLVD SUITE 3                                                                          NORTH OGDEN     UT      84414




                                                                                                                      Page 232 of 998
                                          19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          236 of 1004
Creditor Name                                Address1                                   Address2                                      Address3                               City               State   Zip          Country
CUSTOM CONSTRUCTION INC                      JAMES GARDNER                              4286 SO. 4850 W.                                                                     WEST VALLEY        UT      84120
CUSTOM COVERAGES INS AGY                     123 S NEWBERGER ST                                                                                                              BRUCE              MS      38915
CUSTOM ENERGY CONCEPTS INC.                  GRZEGORZ SUDOMIRSKI                        1475 PORT ARTHUR CT.                                                                 HOFFMAN ESTATES    IL      60192
CUSTOM EXTERIORS LLC                         91 FIELDEN AVE                                                                                                                  OWENSBORO          KY      42301
CUSTOM FINANCIAL SERVICE                     PO BOX 112                                                                                                                      MONTESANO          WA      98563
CUSTOM FINISH CONSTRUCTION                   SCOTT H THORNBERG                          P.O. BOX 1401                                                                        CRESTLINE          CA      92325
CUSTOM HOME FACELIFTS                        LLC                                        15507 WINDY COVE D                                                                   HOUSTON            TX      77095
CUSTOM HOME IMPROVEMENT                      THOMAS RAY HARRISON JUNIOR                 7570 LOWER BAY RD.                                                                   BAY SAINT LOUIS    MS      39520
CUSTOM HOMES BUILDING                        6027 C NW 31ST AVE                                                                                                              FORT LAUDERDALE    FL      33309
CUSTOM INSURANCE CONTRACTORS, LLC            12504 BLUE HERON WAY                                                                                                            LEESBURG           FL      34788
CUSTOM REMODELERS INC &                      JOY & JEFFERY LARSON                       474 APOLLO DRIVE                                                                     LINO LAKES         MN      55014
CUSTOM REMODELERS, INC                       474 APOLLO DRIVE                                                                                                                LINO LAKES         MN      55014
CUSTOM ROOFING AND CONSTRUCTION, LLC         JAMES FLOYD                                12012 COBBLESTONE DRIVE                                                              FRISCO             TX      75035
CUSTOM SIDING                                MARK LUCORE                                1193 STEPHENSVILLE RD.                                                               MORGAN CITY        LA      70380
CUSUMANO SONS REMODELING INC                 12 WILBUR ST                                                                                                                    LYNBROOK           NY      11563
CUT N DRY RESTORATION                        INFINITY SERVICE GROUP INC                 9757 7TH STREET STE 809                                                              RANCHO CUCAMONGA   CA      91730
CUTCHALL, DREW                               ADDRESS ON FILE
CUTHBERT CITY                                CUTHBERT CITY‐TAX COLLEC                   PO BOX 100                                                                           CUTHBERT           GA      39840
CUTLER TOWN                                  CUTLER TOWN ‐ TAX COLLEC                   P.O. BOX 236                                                                         CUTLER             ME      04626
CUTLER, CAITLIN                              ADDRESS ON FILE
CUTTER CREEK VILLAGE TOWNHOUSE               13800 SW 114TH AVENUE RD                                                                                                        MIAMI              FL      33186
CUTTING EDGE CONST                           1006 MOHAWK AV                                                                                                                  ROYAL OAK          MI      48067
CUTTING EDGE CONSTRUCTN                      1006 MOHAWK AVE                                                                                                                 ROYAL OAK          MI      48067
CUW SOLUTIONS, LLC                           ATTN: GENERAL COUNSEL                      100 MATSONFORD ROAD                                                                  RADNOR             PA      19087
CUYAHOGA COUNTY                              CUYAHOGA COUNTY ‐ TREASU                   2079 EAST 9TH STREET                                                                 CLEVELAND          OH      44115
CUYAHOGA COUNTY FISCAL OFFICE                2079 E 9TH ST 4‐100                                                                                                             CLEVELAND          OH      44114
CUYAHOGA COUNTY TREASURER                    2079 E 9TH ST                                                                                                                   CLEVELAND          OH      44115
CUYAHOGA COUNTY TREASURER                    2079 E. NINTH STREET                                                                                                            CLEVELAND          OH      44115
CUYAHOGA FALLS UTILITIES                     2310 SECOND STREET                                                                                                              CUYAHOGA FALLS     OH      44221
CV RESTORATION LLC                           CHRIS VIGIL                                8286 CONIFER RD                                                                      DENVER             CO      80221
CV STARR                                     STARR ADJUSTMENT SERVICES, INC.            ATTN: KATE GOOKIN                             399 PARK AVENUE, 9TH FLOOR             NEW YORK           NY      10022
CV STARR INDEMNITY                           STARR ADJUSTMENT SERVICES, INC.            ATTN: KATE GOOKIN                             399 PARK AVENUE, 9TH FLOOR             NEW YORK           NY      10022
CVE MASTER MANAGEMENT COMPANY, INC.          3501 WEST DRIVE                                                                                                                 DEERFIELD BEACH    FL      33442
CVP MITIGATION                               12973 SW 112 ST STE 122                                                                                                         MIAMI              FL      33186
CVRF DEERFIELD LTD                           2400 CENTURY BLVD                                                                                                               DEERFIELD BEACH    FL      33442
CVS CAREMARK                                 ONE CVS DRIVE                                                                                                                   WOONSOCKET         RI      02895
CVWD                                         P.O. BOX 5000                                                                                                                   COACHELLA          CA      92236‐5000
CW INSURANCE                                 16 NORDELL CT                                                                                                                   FLORISSANT         MO      63033
CW SMITH INS AGENCY INC                      P O BOX 897                                                                                                                     GREENSBORO         GA      30642
CWI UNDERWRITERS                             5220 S UNIVERSITY 101C                                                                                                          DAVIE              FL      33328
CWS INSURANCE                                435 E KENNEDY ST                                                                                                                SPARTANBURG        SC      29302
CYBERSCOUT, LLC                              ATTN: GENERAL COUNSEL                      7580 N DOBSON ROAD                            SUITE 201                              SCOTTSDALE         AZ      85256
CYBERU, INC.                                 ATTN: GENERAL COUNSEL                      2850 OCEAN PARK BOULEVARD                     SUITE 225                              SANTA MONICA       CA      90405
CY‐CHAMP PUD  L                              CY‐CHAMP PUD ‐ TAX COLLE                   11111 KATY FRWY 725                                                                  HOUSTON            TX      77079
CYLG PC                                      1522 BLAKE ST 300                                                                                                               DENVER             CO      80202
CYLG PC                                      1750 N HIGH STREET                                                                                                              DENVER             CO      80218
CYLON TOWN                                   CYLON TWN TREASURER                        2246 240TH STREET                                                                    DEER PARK          WI      54007
CYNTHIA A DAVIS                              ADDRESS ON FILE
CYNTHIA CHENAULT                             ADDRESS ON FILE
CYNTHIA GRISSOM                              LEGAL SERVICES OF GREATER MIAMI, INC.      MATT BAYARD                                   4343 WEST FLAGLER STREET SUITE 100     MIAMI              FL      33134
CYNTHIA OWENSBY                              ADDRESS ON FILE
CYNTHIA PUCCI & RICHARD PUCCI SR             9865 E PEBBLE CREEK CT                                                                                                          INVERNESS          FL      34450
CYNTHIA RAY &                                R SHANNON RAY                              117 WOODMONT CHASE                                                                   PIEDMONT           AL      36272
CYNTHIA SETTLES                              CYNTHIA SETTLES, PRO SE                    37 OSSMAN COURT                                                                      GARNERVILLE        NY      10923
CYNTHIA ST ANDRE AND                         DANIEL ST ANDRE                            10511 WELLER DR                                                                      AUSTIN             TX      78750
CYNTHIA THOMPSON, ET AL.                     ELIZABETH LEMOINE                          MAKLER, LEMOINE & GOLDBERG, PC                515 NW SALTZMAN ROAD, STE 811          PORTLAND           OR      97229
CYNTHIANA CITY                               CITY OF CYNTHIANA ‐ CLER                   PO BOX 67                                                                            CYNTHIANA          KY      41031
CYPHERS, DAVID                               ADDRESS ON FILE
CYPRESS BEND HOMEOWNERS ASSOCIATION INC      1275 S. PATRICK DRIVE SUITE C                                                                                                   SATELLITE BEACH    FL      32937
CYPRESS BEND IV CONDO                        J & L PROPERTY MANAGEMENT, INC.            10191 W. SAMPLE ROAD SUITE 203                                                       CORAL SPRINGS      FL      33065
CYPRESS CAS                                  536 KIRBY ST                                                                                                                    LAKE CHARLES       LA      70601
CYPRESS CHASE CONDO ASSOC "B" INC            1500 W CYPRESS CREEK ROAD STE 101                                                                                               FORT LAUDERDALE    FL      33309
CYPRESS CLUB                                 PO BOX 195771                                                                                                                   WINTER SPRINGS     FL      32719‐5771
CYPRESS CREEK UD  L                          CYPRESS CREEK UD ‐ COLLE                   11111 KATY FRWY 725                                                                  HOUSTON            TX      77079
CYPRESS FAIRBANKS ISD                        10494 JONES RD STE 106                                                                                                          HOUSTON            TX      77269
CYPRESS FOREST HOA                           P.O. BOX 654                                                                                                                    BENTON             LA      71006
CYPRESS FOREST PUD  T                        CYPRESS FOREST PUD ‐ COL                   12841 CAPRICORN STREET                                                               STAFFORD           TX      77477
CYPRESS GLEN CONDO HOA                       PO BOX 22138                                                                                                                    BAKERSFIELD        CA      93390
CYPRESS GLEN MASTER                          HOMEOWNERS ASSOCIATION                     PO BOX 22138                                                                         BAKERSFIELD        CA      93390
CYPRESS HEAD MASTER HOA, INC.                1326 S RIDGEWOOD AVE                       14                                                                                   DAYTONA BEACH      FL      32114




                                                                                                                    Page 233 of 998
                                    19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.                             Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             237 of 1004
Creditor Name                           Address1                           Address2                                       Address3                  City              State   Zip        Country
CYPRESS HILL MUD 1  A                   CYPRESS HILL MUD 1 ‐ COL           P O BOX 1368                                                             FRIENDSWOOD       TX      77549
CYPRESS HILL SERVICES                   INC                                616 LAKE CYPRESS CIRCLE                                                  OLDSMAR           FL      34677
CYPRESS KLEIN UD W                      CYPRESS KLEIN UD ‐ COLLE           6935 BARNEY RD 110                                                       HOUSTON           TX      77092
CYPRESS LAKE CC VILLAS II CONDO ASSOC   P.O. BOX 100                                                                                                SANIBEL           FL      33957
CYPRESS LAND SURVEYS, INC               702 AVE A NW                                                                                                WINTER HAVEN      FL      33881‐3139
CYPRESS P & C                           12926 GRAN BAY PKWYW200            ATTN OPER ACCT                                                           JACKSONVILLE      FL      32258
CYPRESS P & C INS CO                    C/O SERV 1ST INS GROUP             P O BOX 31637                                                            TAMPA             FL      33631
CYPRESS P&C INS                         P O BOX 31305                                                                                               TAMPA             FL      33631
CYPRESS P&C INSURANCE                   P O  BOX 31301                                                                                              TAMPA             FL      33631
CYPRESS PROP & CAS INS                  4700 140TH AVE N STE 106                                                                                    CLEARWATER        FL      33762
CYPRESS TERMITE‐ CONSTRUCTION           PO BOX 223076                                                                                               CARMEL            CA      93922
CYPRESS TEXAS LLOYDS                    C/O 1ST SRVC INS GROUP             PO BOX 31640                                                             TAMPA             FL      33631
CYPRESS TEXAS LLOYDS                    P O BOX 31640                                                                                               TAMPA             FL      33631
CYPRESS TX LLOYDS                       P O BOX 30224                                                                                               TAMPA             FL      33630
CYPRESS TX LLOYDS                       PO BOX 50909                                                                                                SARASOTA          FL      34232
CYPRESS VILLAGE                         PROPERTY OWNERS ASSOC INC.         108 CYPRESS BLVD WEST                                                    HOMOSASSA         FL      34446
CYPRESS VILLAGE PROPERTY OWNERS ASSOC   108 CYPRESS BLVD WEST                                                                                       HOMOSASSA         FL      34446
CYPRESS‐FAIRBANKS ISD                   CYPRESS‐FAIRBANKS ISD              10494 JONES RD 106                                                       HOUSTON           TX      77065
CYPRESSWOOD MEADOWS HOMEOWNER'S ASSOC   P.O.BOX 539                                                                                                 DUNDEE            FL      33838‐0539
CYPRESSWOOD UD   E                      CYPRESSWOOD UD ‐ TAX COL           17111 ROLLING CREEK                                                      HOUSTON           TX      77090
CYPREXX SERVICES, LLC.                  ATTN: TONY MAHER                   525 GRAND REGENCY BLVD.                                                  BRANDON           FL      33510
CYRC MASTER ASSOCIATION INC             15751 SAN CARLOS BLVD 8                                                                                     FORT MYERS        FL      33908
CYRUSONE                                3581 SOLUTIONS CENTER 773581                                                                                CHICAGO           IL      60677‐3005
CYRUSONE, LLC                           ATTN: GENERAL COUNSEL              1649 FRANKFORD ROAD WEST                                                 CARROLLTON        TX      75007
CYRUSONE, LLC                           ATTN: GENERAL COUNSEL              2335 SOUTH ELLIS STREET                                                  CHANDLER          AZ      85286
CZECHOWICZ, LARRY                       ADDRESS ON FILE
CZEKALSKI  REAL ESTATE  INC             PO BOX 25                                                                                                   NATRONA HEIGHTS   PA      15065
CZEPINSKI, DENISE                       ADDRESS ON FILE
D & C CONTRACTING INC                   PO BOX 440881                                                                                               HOUSTON           TX      77244
D & C FENCE CO INC                      PO BOX 4769                                                                                                 CORPUS CHRISTI    TX      78469
D & C ROOFING, LLC                      PO BOX 209                                                                                                  DRY BRANCH        WV      25061
D & D PAINTING                          LARRY DANIELS                      11766 ROBIN HOOD DR                                                      BATON ROUGE       LA      70815
D & D PLASTERING AND DRYWALL            DARREN HICKEY MCCABE               DARREN HICKEY MCCABE                           69 SUMMIT ST UNIT 12      CLINTON           MA      01510
D & G CONSTRUCTION INC                  4305 E FM 1184 100                                                                                          BURLESON          TX      76028
D & H PAINTING, INC.                    LEANN B. HEADLEY                   DONALD RAY HEADLEY & LEANN B. HEADLEY          6456 GLENFOREST DRIVE     GARDENDALE        AL      35071
D & J DEVELOPMENT INC                   3016 N I35 E                                                                                                LANCASTER         TX      75134
D & J INSULATORS INC                    30 LITTLES LN PO BOX 338                                                                                    HAMPSTEAD         NH      03841
D & J MOBILE HOME TRANSPORT             P.O. BOX 1973                                                                                               GRANTS            NM      87020
D & J ROOFING INC                       PO BOX 8788                                                                                                 MAMMOTH LAKES     CA      93546
D & P GENERAL CONTRACTOR                LLC                                34 E TUNXIS AVE                                                          BLOOMFIELD        CT      06002
D & R CONSTRUCTION CO                   777 HANLEY STREET                                                                                           GARY              IN      46406
D & S CONSTRUCTION LLC                  102 S TRICE                                                                                                 CLAUDE            TX      79019
D & T CONTRACTING LP                    26231 HANNA ROAD                                                                                            SPRING            TX      77386
D ALONZO, CAROLINE                      ADDRESS ON FILE
D AND D INS                             870 E 6TH AVE                                                                                               HIALEAH           FL      33010
D AND G CONSTRUCTION                    10811 RIDERWOOD DR                                                                                          HOUSTON           TX      77099
D COLEMAN CONSTRUCTION                  870 GLENN ST                                                                                                AKRON             OH      44320
D COLEMAN REALTY GROUP LLC              813 LOVE AVENUE                                                                                             TIFTON            GA      31794
D FRANCIS MURPHY INS                    50 MAIN ST                                                                                                  HUDSON            MA      01749
D HODGES PAINTING & ROOFING INC.        DIANE HODGES                       4433 SW 27TH TER                                                         DANIA BEACH       FL      33312
D L MAR ASSOCIATES                      4009 N 15TH AVE                                                                                             PHOENIX           AZ      85015
D M FLEITZ AND ASSOCS                   9811 3RD ST B                                                                                               LOUISVILLE        KY      40272
D PARENTE & HARTMAN &                   S SHUSCAVAGE & G SOLOMON           11 EVANS DR                                                              CRANBURY          NJ      08512
D PECK ROOFING INC                      2990 CARGO ST                                                                                               FORT MYERS        FL      33916
D R Y INSURANCE GROUP                   320 CENTER ST                                                                                               CHARDON           OH      44024
D RONALD BROWN                          47 LOGGERHEAD DRIVE                                                                                         COLUMBIA          SC      29229
D STERLING APPRAISAL SERVICES LLC       25 CLEARWATER CT                                                                                            DAMASCUS          MD      20872
D TORR GENERAL                          CONTRACTORS                        218 NW 92 ST                                                             MIAMI SHORES      FL      33150
D TROTTER GROUP                         CONTRACTING INC                    698 COUNTY ROAD 3341                                                     PARADISE          TX      76073
D&A TAYLOR HVAC INC                     GARY D. TAYLOR                     2334 FOUNDARY DRIVE                                                      KATY              TX      77493
D&D BONDED LOCKSMITHS                   410 C EAST ALDEN AVENUE                                                                                     VALDOSTA          GA      31602
D&D BUILDERS GROUP, INC                 DARIO PACHECO                      4762 SW 127 COURT                                                        MIAMI             FL      33175
D&D FAMILY CONST LLC.                   DAVID LEVIN                        2 GREEN RD                                                               PEABODY           MA      01960
D&D RENOVATIONS INC                     9817 HUFF PUFF RD                                                                                           LAKELAND          TN      38002
D&D SIDING INC                          500 CENTRAL DR STE 108                                                                                      VIRGINIA BEACH    VA      23454
D&G QUALITY ROOFING &                   ROBERT & JOAN HILTON               4305 FM 1187 STE 100                                                     BURLESON          TX      76028
D&G QUALITY ROOFING, INC                4305 FM 1187, STE 100                                                                                       BURLESON          TX      76028
D&K ROOFING                             DAVID W. BRAKEFIELD                1520 LEISURE PLACE, APT. B                                               FESTUS            MO      63028
D&M ENTERPRISE GROUP, LLC               ATTN: STEVEN GERHARDT              88 WEST FRONT STREET                                                     KEYPORT           NJ      07735
D&M INTERIOR TRIM, LLC                  DONALD RAY FLACK                   513 APPLE GROVE RD                                                       LACEYS SPRING     AL      35754




                                                                                                        Page 234 of 998
                                       19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       238 of 1004
Creditor Name                             Address1                                   Address2                                       Address3                             City               State   Zip          Country
D&P CONSTR & RESTR A DIV                  3330 FILLMORE HEIGHTS                                                                                                          COLORADO SPRINGS   CO      80923
D&R ELECTRIC CORP                         STUART J RYAN JR                           112 DEXTER AVE                                                                      WATERTOWN          MA      02472
D&R WATER WELL & PUMP SERVICE             DON L WALKER                               1157 N MEYERSVILLE RD                                                               BRENHAM            TX      77833
D&S HALBERT ENTERPRISES LLC               139 SHERMAN STREET                                                                                                             RUSK               TX      75785
D&S WEATHERPROOFING, LTD                  4410 W ROOSEVELT ROAD                                                                                                          HILLSIDE           IL      60162
D&W WINDOWS & SUNROOMS                    & EST OF JEAN SIMPSON                      8068 E COURT ST                                                                     DAVISON            MI      48423
D. B. HOME REPAIR                         DONNA S BERTOLACCI                         DONNA S BERTOLACCI                             14203 CLEAR CREEK                    SAN ANTONIO        TX      78232
D. R. MARTINEAU CONSTRUCTION, INC         DANIEL R. MARTINEAU                        3711 CRESTWELL ST.                                                                  ST. JAMES CITY     FL      33956
D. RAUSCH CONSTRUCTION                    DON RAUSCH CONSTRUCTION INC.               712 S. WILLIAMS ROAD                                                                PALM SPRINGS       CA      92264
D.B. WRIGHT CONSTRUCTION, INC             120 NW 14TH AVE                                                                                                                DELRAY BEACH       FL      33444
D.C. RANDALL, JR.                         KATHLEEN BOX, ESQ.,                        LEGAL AID SOCIETY OF SAN DIEGO, INC.,          110 S. EUCLID AVE.,                  SAN DIEGO          CA      92114
D.G. DIAZ ROOFING SERVICES                4513 EAST JUDGE PEREZ                                                                                                          MERAUX             LA      70075
D.I.M.E. ADULT 3 ASSOCIATION              5542 TRES PIEDRAS RD                                                                                                           LAS VEGAS          NV      89122
D.J. ROOFING & CONSTRUCTION CO. INC.      24623 W. KINGSCREST CIRCLE                                                                                                     SPRING             TX      77389
D.L.H CONST INC                           DARREL HANEY                               P O BOX 1233                                                                        SEABROOK           TX      77586
D.P. ELECTRIC, INC.                       ATTN: GARY CHILDERS                        6002 S ASH AVENUE                                                                   TEMPE              AZ      85283
D.S. CONSTRUCTION & REMODELING            9002 CHIMNEY ROCK, SUITE G‐131                                                                                                 HOUSTON            TX      77096
D/B/A AMERICAN CRAFTSMAN RESTORATION      AMERICRAFT CONSTRUCTION, INC.              26074 AVE HALL, SUITE 10                                                            VALENCIA           CA      91355
D/B/A CENTURY PUBLIC ADJUSTERS, INC.      A1 PROPERTY DAMAGE CLAIMS AGENCY, INC      A1 PROPERTY DAMAGE CLAIMS AGENCY, INC          960 NE 175TH ST                      N MIAMI BEACH      FL      33162
DABELGOTT INS AGENCY INC                  4765 CARMEL MOUNTAIN 202                                                                                                       SAN DIEGO          CA      92130
DABELSTEIN CONSTRUCTION                   JON P. DABELSTEIN                          1222 QUAKER STREET                                                                  NORTHBRIDGE        MA      01534
DABNEY, CATHY                             ADDRESS ON FILE
DABNEY, SIERRA                            ADDRESS ON FILE
DACEY INSURANCE AGENCY                    INC                                        631 MAIN ST                                                                         EAST GREENWICH     RI      02818
DACKMAN & HEYMAN, LLC                     2221 MARYLAND AVENUE                                                                                                           BALTIMORE          MD      21218
DACKMAN GROUND RENT                       2221 MARYLAND AVE                                                                                                              BALTIMORE          MD      21218
DACKMAN GROUND RENTS                      2221 MARYLAND AVE                                                                                                              BALTIMORE          MD      21218
DACQUISTO, GEMMA                          ADDRESS ON FILE
DADDONA, DIANA                            ADDRESS ON FILE
DADE COUNTY                               DADE COUNTY ‐ COLLECTOR                    300 W. WATER ST                                                                     GREENFIELD         MO      65661
DADE COUNTY                               DADE COUNTY‐TAX COMMISSI                   PO BOX 349                                                                          TRENTON            GA      30752
DADE COUNTY WATER & SEWER AUTHORITY       250 BOND ST                                                                                                                    TRENTON            GA      30752‐2306
DADE PROFESSIONAL ROOFING                 971 NW 35 AVE                                                                                                                  MIAMI              FL      33125
DADE, APRIL                               ADDRESS ON FILE
DADGAR INS                                400 W CUMMINGS PARK6725                                                                                                        WOBURN             MA      01801
DAEZUAN GILKEY                            3186 NW EXPRESSWAY APT 297                                                                                                     OKLAHOMA CITY      OK      73112
DAFTER TOWNSHIP                           DAFTER TOWNSHIP ‐ TREASU                   P.O.BOX 81                                                                          DAFTER             MI      49724
DAGGETT COUNTY                            DAGGETT COUNTY‐TREASURER                   P.O. BOX 400                                                                        MANILA             UT      84046
DAGGETT, REGINALD                         ADDRESS ON FILE
DAGOSTINO & SONS                          CONSTRUCTION INC                           11907 WEST SAMPLE RD                                                                CORAL SPRINGS      FL      33065
DAGSBORO TOWN                             DAGSBORO TOWN ‐ TAX COLL                   33134 MAIN ST POB 420                                                               DAGSBORO           DE      19939
DAHL, TAMARA                              ADDRESS ON FILE
DAHLBERG, SARA                            ADDRESS ON FILE
DAHLEN, DONNA                             ADDRESS ON FILE
DAHLINGER & CO INS                        1216 12TH AVE SOUTH                                                                                                            NAMPA              ID      83653
DAHMS INS                                 1732 RT 206                                                                                                                    SOUTHAMPTON        NJ      08088
DAIGLE & TRAVERS INS                      22 THORNDAL CIRCLE.STE 2                                                                                                       DARIEN             CT      06820
DAIGNAULT REALTY INC                      215 N COURTENAY PKWY                                                                                                           MERRITT ISLAND     FL      32953
DAILEY, JULIA                             ADDRESS ON FILE
DAIRYLAND TOWN                            DAIRYLAND TWN TREASURER                    816 E KINGSDALE RD                                                                  DAIRYLAND          WI      54830
DAISEY TRUST                              MICHAEL F. BOHN                            BOHN LAW FIRM                                  2260 CORPORATE CIRCLE, SUITE 480     HENDERSON          NV      89074
DAISUKE KOBAYASHI                         7065 ROCK GLEN AVE                                                                                                             SAN DIEGO          CA      92111
DAISY ARRAZ CAETA                         2940 SW 114 AVE                                                                                                                MIAMI              FL      33165
DAISYTOWN BORO                            DAISYTOWN BORO ‐ TAX COL                   124 SEIBERT ST                                                                      JOHNSTOWN          PA      15902
DAIWA CAPITAL MARKETS AMERICA, INC.       ATTN: LEGAL DEPARTMENT                     FINANCIAL SQUARE                               32 OLD SLIP                          NEW YORK           NY      10005
DAIWA CAPITAL MARKETS AMERICA, INC.       ATTN: MBS GRADING DESK                     FINANCIAL SQUARE                               32 OLD SLIP                          NEW YORK           NY      10005
DAIWA CAPITAL MARKETS AMERICA, INC.       ATTN: MBS TRADING DESK                     FINANCIAL SQUARE                               32 OLD SLIP                          NEW YORK           NY      10005
DAKOTA COUNTY                             1590 HIGHWAY 55                                                                                                                HASTINGS           MN      55033
DAKOTA COUNTY                             DAKOTA COUNTY ‐ TREASURE                   PO BOX 863                                                                          DAKOTA CITY        NE      68731
DAKOTA COUNTY P.T.  R.                    DAKOTA COUNTY ‐ P.T.& R.                   1590 HIGHWAY 55                                                                     HASTINGS           MN      55033
DAKOTA COUNTY TREASURER                   1590 HWY 55 W                                                                                                                  HASTINGS           MN      55033
DAKOTA COUNTY TREASURER                   1601 BROADWAY                                                                                                                  DAKOTA CITY        NE      68731‐0039
DAKOTA ELECTRIC                           ASSOCIATION                                PO BOX 64427                                                                        ST PAUL            MN      55164
DAKOTA FARM MUT INS                       402 1ST ST S                                                                                                                   BRANDT             SD      57218
DAKOTA FARM MUTUAL INS                    RR1 BOX 200                                                                                                                    BRANDT             SD      62708
DAKOTA FIRE INSURANCE CO                  P O  BOX 712                                                                                                                   DES MOINES         IA      50303
DAKOTA FLOOR COVERING SPECIALISTS         SCOTT ALKEN LYNDEEN                        SCOTT ALKEN LYNDEEN                            1513 2ND AVE. NE                     EAST GRAND FORKS   MN      56721
DAKOTA STANTON MTL                        941 S 8TH ST STE 100                                                                                                           FARMINGTON         MN      55024
DAKOTA TOWN                               DAKOTA TWN TREASURER                       N649 COUNTY RD Y                                                                    WAUTOMA            WI      54982
DALE BORO                                 DALE BORO ‐ TAX COLLECTO                   277 DAVID ST                                                                        JOHNSTOWN          PA      15902




                                                                                                                  Page 235 of 998
                                      19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                239 of 1004
Creditor Name                            Address1                             Address2                                      Address3                               City             State   Zip          Country
DALE C GLASSFORD, P.A.                   P. O. BOX 160052                                                                                                          MIAMI            FL      33116
DALE C. GLASSFORD, PA                    12908 SW                             133RD COURT                                                                          MIAMI            FL      33186
DALE CANNON INS AGENCY                   13818 ZION RD                                                                                                             TOMBALL          TX      77375
DALE COUNTY                              DALE CO‐REV COMMISSIONER             P O BOX 267                                                                          OZARK            AL      36361
DALE COUNTY PROBATE JUDGE                1 COURT SQUARE                                                                                                            OZARK            AL      36360
DALE DODRILL INSURANCE                   INC                                  7807 W MISSISSIPPI AVE                                                               LAKEWOOD         CO      80226
DALE DOWDLE                              1302 GREENSBORO AVE                                                                                                       TUSCALOOSA       AL      35402
DALE E JOHNSON                           7551 E KAEL CIRCLE                                                                                                        MESA             AZ      85207
DALE FRANK INS                           P O BOX 455                                                                                                               SUNDERLAND       MA      01375
DALE KESSLER                             34 S 5TH STREET                                                                                                           ALLENTOWN        PA      18101
DALE LANCASTER                           7606 MEADOW GREEN                                                                                                         SAN ANTONIO      TX      78201
DALE LIEKWEG                             2400 WHITE OAK DR                                                                                                         AMES             IA      50014
DALE LOGUE LONG                          TED GREEN                            LAW OFFICES OF TED GREENE, INC.               1912 F STREET SUITE 110                SACRAMENTO       CA      95811
DALE TIMPLE & THERESA                    LAMAINE TIMPLE                       27384 IMPERIAL OAKS CIR                                                              BONITA SPRINGS   FL      34135
DALE TOWN                                DALE TWN TREASURER                   P.O. BOX 83                                                                          DALE             WI      54931
DALE WHITLOCK CONST.                     DALE R WHITLOCK                      PO BOX 2                                                                             WEST POINT       CA      95255
DALE, HOLLY                              ADDRESS ON FILE
DALE, JAMES                              ADDRESS ON FILE
DALE, JOHN                               ADDRESS ON FILE
DALEBOUT INS AGENCY                      4402 N WALL ST  A                                                                                                         SPOKANE          WA      99205
DALES HANDYMAN SERVICES                  31000 N 10TH AVE                                                                                                          SPIRIT LAKE      IN      83869
DALES INS AGENCY                         12780 W DIXIE HWY 2ND FL                                                                                                  N MIAMI          FL      33161
DALES ROOFING INC                        5681 E US HWY 60                                                                                                          ROGERSVILLE      MO      65742
DALES TREE SERVICE LLC                   ELONZO DALE MESSER JR.               2131 AARON AVENUE                                                                    GRAND RIDGE      FL      32442
DALEUS, LISA                             ADDRESS ON FILE
DALEY, MARYANN                           ADDRESS ON FILE
DALEY, RAYMOND                           ADDRESS ON FILE
DALFE CONST & ADRIANA                    OLIVEIRA & ORANGE CO HSG             2161 WINDCREST LAKE CIR                                                              ORLANDO          FL      32824
DALFORT ROOFING                          JAMES MOLINA                         2216 RIDGEWOOD                                                                       BEDFORD          TX      76021
DALIA LIVAS                              LAW OFFICE OF JUAN ANGEL GUERRA      JUAN ANGEL GUERRA                             1406 N. STUART PLACE ROAD, SUITE A     HARLINGTON       TX      78552
DALLAM CAD                               DALLAM CAD ‐ TAX COLLECT             P O BOX 579                                                                          DALHART          TX      79022
DALLAM COUNTY                            DALLAM COUNTY ‐ TAX COLL             P O BOX 1299                                                                         DALHART          TX      79022
DALLAS A MCKELLIPS                       906 FOREST DR                                                                                                             NORFOLK          NE      68701
DALLAS AREA MUNICIPAL AUTHORITY          101 MEMORIAL HIGHWAY                                                                                                      SHAVERTOWN       PA      18708
DALLAS BORO                              DALLAS BORO ‐ TAX COLLEC             25 MAIN ST                                                                           DALLAS           PA      18612
DALLAS BORO SCHOOL DISTR                 DALLAS BORO SD ‐ TAX COL             25 MAIN ST                                                                           DALLAS           PA      18612
DALLAS CITY                              DALLAS CITY‐TAX COLLECTO             200 MAIN ST                                                                          DALLAS           GA      30132
DALLAS COUNTY                            1201 ELM STREET                      SUITE 2600                                                                           DALLAS           TX      75270
DALLAS COUNTY                            DALLAS COUNTY ‐ COLLECTO             P.O. BOX 529                                                                         BUFFALO          MO      65622
DALLAS COUNTY                            DALLAS COUNTY ‐ TAX COLL             1201 ELM STREET, SUITE 2                                                             DALLAS           TX      75270
DALLAS COUNTY                            DALLAS COUNTY ‐ TAX COLL             P O BOX 1024                                                                         FORDYCE          AR      71742
DALLAS COUNTY                            DALLAS COUNTY ‐ TREASURE             801 COURT ST                                                                         ADEL             IA      50003
DALLAS COUNTY                            DALLAS COUNTY‐TAX COLLEC             P. O. BOX 987                                                                        SELMA            AL      36702
DALLAS COUNTY CIRCUIT& COUNTY CLERK      206 W 3RD ST                                                                                                              FORDYCE          AR      71742
DALLAS COUNTY DISTRICT CLERK             600 COMMERCE STREET, SUITE 103       GEORGER ALLEN COURTS BUILDING                                                        DALLAS           TX      75202
DALLAS COUNTY JUDE OF PROBATE            PO BOX 987                                                                                                                SELMA            AL      36702‐0987
DALLAS COUNTY RECORDING DEPT             509 MAIN ST                                                                                                               DALLAS           TX      75202
DALLAS COUNTY TAX COLLECTOR              105 LAUDERDALE ST                                                                                                         SELMA            AL      36701
DALLAS COUNTY TAX COLLECTOR              1201 ELM STREET, SUITE 2600                                                                                               DALLAS           TX      75270
DALLAS COUNTY TAX COLLECTOR              206 WEST 3RD ST                                                                                                           FORDYCE          AR      71742
DALLAS COUNTY TAX OFFICE                 ATTN: JOHN AMES                      500 ELM STREET                                                                       DALLAS           TX      75202‐3304
DALLAS COUNTY TAX OFFICE                 JOHN R AMES CTA                      PO BOX 139066                                                                        DALLAS           TX      75313
DALLAS COUNTY URD                        DALLAS COUNTY URD ‐ COLL             P O BOX 140035                                                                       IRVING           TX      75014
DALLAS COURT & DETENTION SERVICES        PO BOX 840245                                                                                                             DALLAS           TX      75284
DALLAS HENLEY CONST                      167 PVT 8086                                                                                                              BUNA             TX      77612
DALLAS MTL INS ASSOC                     P O BOX 624                                                                                                               DALLAS CENTER    IA      50063
DALLAS MUTUAL INS ASSOC                  1410 WALNUT STREET                                                                                                        DALLAS CENTER    IA      50063
DALLAS PLANTATION                        DALLAS PLANTATION ‐COLLE             PO BOX 460                                                                           RANGELEY         ME      04970
DALLAS S.D./FRANKLIN TWP                 DALLAS SD ‐ TAX COLLECTO             2825 MEMORIAL HWY                                                                    DALLAS           PA      18612
DALLAS S.D./KINGSTON                     DALLAS SD ‐ TAX COLLECTO             180 E CENTER ST                                                                      SHAVERTOWN       PA      18708
DALLAS TOWN                              DALLAS TWN TREASURER                 1439 4 1/2 AVE                                                                       DALLAS           WI      54733
DALLAS TOWNSHIP                          DALLAS TOWNSHIP ‐ TREASU             510 ELM ST                                                                           FOWLER           MI      48835
DALLAS TOWNSHIP                          HOLLY DAUBERT ‐ TAX COLL             105 LT MICHAEL CLEARY DR                                                             DALLAS           PA      18612
DALLAS TOWNSHIP/SD                       HOLLY DAUBERT ‐ TAX COLL             105 LT MICHAEL CLEARY DR                                                             DALLAS           PA      18612
DALLAS VILLAGE                           DALLAS VLG TREASURER                 P O BOX 84                                                                           DALLAS           WI      54733
DALLAS, CHRISTOPHER                      ADDRESS ON FILE
DALLAS, DONNA                            ADDRESS ON FILE
DALLAS, LASHUNDA                         ADDRESS ON FILE
DALLASTOWN AREA S/D ‐ YO                 YORK COUNTY ‐ TREASURER              28 EAST MARKET STREET‐ R                                                             YORK             PA      17401
DALLASTOWN AREA SCHOOL D                 DALLASTOWN AREA SCHOOL D             700 NEW SCHOOL LANE                                                                  DALLASTOWN       PA      17313




                                                                                                          Page 236 of 998
                                          19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      240 of 1004
Creditor Name                                Address1                               Address2                                     Address3              City             State   Zip          Country
DALLASTOWN AREA SCHOOL D                     DALLASTOWN AREA SD ‐ COL               192 OAK RD                                                         DALLASTOWN       PA      17313
DALLASTOWN AREA SCHOOL D                     DALLASTOWN AREA SD ‐ COL               8594 ALLISON LANE                                                  SEVEN VALLEYS    PA      17360
DALLASTOWN AREA SCHOOL D                     LINDA SHAUB ‐ TAX COLLEC               442  EAST MAIN                                                     DALLASTOWN       PA      17313
DALLASTOWN BORO                              DALLASTOWN BORO ‐ COLLEC               442 EAST MAIN ST                                                   DALLASTOWN       PA      17313
DALLASTOWN S.D./ LOGANVI                     LINDA MARCIN ‐ TAX COLLE               POB 342                                                            LOGANVILLE       PA      17342
DALLSTAR CONSTRUCTION                        ALBERT JUAREZ                          2121 SOUTHMOOR DR                                                  CARROLLTON       TX      75006
DALPIAZ, PETER                               ADDRESS ON FILE
DALTON BORO                                  DALTON BORO ‐ TAX COLLEC               111 WESCOTT ST POB 444                                             DALTON           PA      18414
DALTON CAGE EMORY, ET AL.                    PRO SE                                 DALTON C. AND JENNIFER EMORY                 1296 HARBOR BLVD.     PORT CHARLOTTE   FL      33952
DALTON FIRE DISTRICT                         DALTON FIRE DISTRICT‐COL               462 MAIN STREET                                                    DALTON           MA      01226
DALTON TOWN                                  DALTON TOWN ‐ TAX COLLEC               462 MAIN STREET                                                    DALTON           MA      01226
DALTON TOWN                                  DALTON TOWN ‐ TAX COLLEC               756 DALTON RD                                                      DALTON           NH      03598
DALTON TOWNSHIP                              DALTON TOWNSHIP ‐ TREASU               1616 E RILEY THOMPSON                                              MUSKEGON         MI      49445
DALWORTH RESTORATION                         12750 S. PIPELINE RD                                                                                      EULESS           TX      76040
DALY, KAREN                                  ADDRESS ON FILE
DAMAGE CONTRL & RESTOR                       INC                                    413 DIVISION ST                                                    KANSAS CITY      KS      66103
DAMAGE CONTROL & RESTORATION, INC.           413 DIVISION ST.                                                                                          KANSAS CITY      KS      66103
DAMAGE CONTROL BUILDERS                      C AND B BAIRD                          422 S DREW STREET                                                  MESA             AZ      85210
DAMAGE INC                                   2398 SE 13TH ST                                                                                           POMPANO BEACH    FL      89106
DAMAGE RECOVERY UNIT                         PO BOX 801770                                                                                             KANSAS CITY      MO      64180‐1770
DAMAGE RESTORATION & CON                     936 S INDUSTRIAL PARK RD                                                                                  PRATTVILLE       AL      36067
DAMAGE SOLUTIONS LLC                         250 EQUESTRIAN DR                                                                                         LAFAYETTE        IN      47905
DAMAN ASSOCIATES INC                         808 HIGH MOUNTAIN RD                                                                                      FRANKLIN LAKES   NJ      07417
DAMARIS ROMAN                                PASEOS REALES CABALLERO BW‐1                                                                              ARECIBO          PR      00612
DAMARIS SALGADO                              326 HAWKINS ST 3                                                                                          PROVIDENCE       RI      02904
DAMARISCOTTA TOWN                            DAMARISCOTTA TN‐TAX COLL               21 SCHOOL STREET                                                   DAMARISCOTTA     ME      04543
DAMASCUS                                     DAMASCUS TOWN ‐ TREASURE               208 W LAUREL AVENUE                                                DAMASCUS         VA      24236
DAMASCUS TOWNSHIP                            DAMASCUS TWP ‐ TAX COLLE               22 SHEARDS RD                                                      MILANVILLE       PA      18443
DAMBERG, CATHERINE                           ADDRESS ON FILE
DAMIAN & TRAELYNN                            PIRNER                                 9 PARK DR W                                                        CIRCLE PINES     MN      55014
DAMIAN HELLING                               300 WHITE FOX RUN                                                                                         FALLBROOK        CA      92028
DAMIAN, VONDA                                ADDRESS ON FILE
DAMON CROSSLAND                              1101 HWY 90 E                                                                                             NEW IBERIA       LA      70560
DAMON PEDERSEN INC                           203 S 2ND AVENUE                                                                                          ROCK RAPIDS      IA      51246
DAMON PENDLETON                              ADDRESS ON FILE
DAMONTE, WILLIAM                             ADDRESS ON FILE
DAMPIER BUILDERS LLC                         23991 REAMES RD                                                                                           ZACHARY          LA      70791
DAN BERNAN AGENCY                            998 FARMINGTON AVE                     SUITE 212                                                          WEST HARTFORD    CT      06107
DAN BLOHM ROOFING, INC                       234 CAPE HENRY                                                                                            CORPUS CHRISTI   TX      78412
DAN BURGHARDT INS AGENCY                     3008 DAVID DR                                                                                             METAIRE          LA      70003
DAN BURRY INS AGENCY INC                     PO BOX 6009                                                                                               SOUTH BEND       IN      46660
DAN CO LLC                                   5770 DUDLEY ST                                                                                            ARVADA           CO      80002
DAN CONSTRUCTION                             DANIEL RODRIGUEZ HERRERA               APARTADO 2704                                                      RIO GRANDE       PR      00745
DAN EGGERT CONSTRUCTION                      DANNY J EGGERT                         15535 LA PEYRE                                                     MOORPARK         CA      93021
DAN GREENE & VICKI                           GREENE                                 41 FOREST TRAIL                                                    SAINT PAUL       MN      55115
DAN JOHNSON                                  SCOTT C. EHLERMANN, ESQ.               655 CRAIG RD., STE. 252                                            ST. LOUIS        MO      63141
DAN LYNCH & BECKY LYNCH                      2804 LAKE CREST DR                                                                                        FLOWER MOUND     TX      75022
DAN RYAN INS AGENCY INC                      6300 S WESTERN AVE                                                                                        OKLAHOMA CITY    OK      73139
DAN SALLEE CONSTRUCTION                      4711 SNOWGRASS PL NE                                                                                      OLYMPIA          WA      98516
DAN SERGIO DE LA CRUZ                        J. PATRICK SUTTON                      1706 W. 10TH STREET                                                AUSTIN           TX      78073
DAN SWAN APPRAISALS                          150 RAINBOW ROCK ROAD                                                                                     SEDONA           AZ      86351
DAN THE MAN REAL ESTATE                      ATTN: DANIEL BOLLING                   30 OAKWOOD DR                                                      OXFORD           ME      04270
DAN TOSH & ASSOCIATES                        PO BOX 1287                                                                                               BRENTWOOD        CA      94513
DAN W WELCH INC &                            KELLY TOWNSEND                         893 S MATLACK ST STE130B                                           WEST CHESTER     PA      19382
DAN WEINER INS AGENCY                        235 E NINE MILE RD                     SUITE 11                                                           PENSACOLA        FL      32534
DANA DEAN ROOFING CO LLC                     3605 TRAWICK CIRCLE                                                                                       RALEIGH          NC      27604
DANA E. WHITE, ET AL.                        THIRD PARTY‐PRO SE ‐ SAMUEL WHITE      216 MILLS AVE,                                                     BECKLEY          WV      25801
DANA HERRING                                 310 AMITE RD.                                                                                             BROOKHAVEN       MS      39601
DANA OUTLAW APPRAISALS                       4921 MORTON RD                                                                                            NEW BERN         NC      28560
DANA OUTLAW APPRAISALS                       4921 MORTON RD                                                                                            NEW BERN         NC      28562
DANA TARAR &                                 JEFFREY RUFF                           5221 KIRK ST                                                       DENVER           CO      80249
DANAHER, EMILY                               ADDRESS ON FILE
DANAHER, SYLVIA                              ADDRESS ON FILE
DANBACK INS AGENCY                           8312 BURNETT RD SUITE115                                                                                  AUSTIN           TX      78757
DANBURY CITY                                 DANBURY CITY ‐ TAX COLLE               155 DEER HILL AVE                                                  DANBURY          CT      06810
DANBURY INS                                  230 BEAL ST                                                                                               HINGHAM          MA      02043
DANBURY MILL HOMEOWNERS ASSOCIATION INC      C/O ASSET REAL ESTATE                  4004 EDGEWATER DRIVE                                               ORLANDO          FL      32804
DANBURY PLACE COA                            200 MERRIMACK ST                                                                                          HAVERHILL        MA      01830
DANBURY TOWN                                 DANBURY TOWN ‐ TAX COLLE               23 HIGH STREET                                                     DANBURY          NH      03230
DANBY TOWN                                   DANBY TOWN ‐ TREASURER                 130 BROOK RD                                                       DANBY            VT      05739




                                                                                                               Page 237 of 998
                                           19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      241 of 1004
Creditor Name                                 Address1                              Address2                                    Address3                             City               State   Zip     Country
DANBY TOWN                                    DANBY TOWN‐TAX COLLECTOR              1830 DANBY RD TOWN HALL                                                          ITHACA             NY      14850
DANBY TOWNSHIP                                DANBY TOWNSHIP ‐ TREASUR              10680 CHARLOTTE HIGHWAY                                                          PORTLAND           MI      48875
DANCASKY, CHARLOTTE                           ADDRESS ON FILE
DANDRIDGE CITY                                DANDRIDGE CITY‐TAX COLLE              PO BOX 38                                                                        DANDRIDGE          TN      37725
DANDYKLEAN LLC                                JOHN DAVID KIMBLE                     1010 BLUEBELL STREET                                                             OXNARD             CA      93036
DANE ROOFING                                  KELLY LEE DANE                        KELLY LEE DANE                              6505 W PARK BLVD, SUITE 306‐241      PLANO              TX      75093
DANE VILLAGE                                  DANE VLG TREASURER                    PO BOX 168/102 W MAIN                                                            DANE               WI      53529
DANERI DIEZ PA                                9999 NE 2ND AVE STE 301                                                                                                MIAMI SHORES       FL      33138
DANG, TRUONG                                  ADDRESS ON FILE
DANGELS HOME REMODELING                       MIGUEL A ARPEYTIA                     5 S VICTORIA LN                                                                  STREAMWOOD         IL      60107
DANIA LEYTON, ET AL.                          CORONA LAW FIRM, P.A.                 RICARDO R. CORONA                           3899 NW 7TH STREET, SECOND FLOOR     MIAMI              FL      33126
DANIEL & ROBIN TURNER                         1801 FOREST RD                                                                                                         OKMULGEE           OK      74447
DANIEL ALEXANDER WHITE                        3115 WACOS                                                                                                             SAN ANTONIO        TX      78238
DANIEL B OBRIEN TRUSTEE                       PO BOX 1884                                                                                                            MOBILE             AL      36633
DANIEL B. SMITH                               ADDRESS ON FILE
DANIEL BELTZMAN                               ADDRESS ON FILE
DANIEL BENYAMIN, ET AL.                       KORNFELD & ASSOCIATES, P.C.           RANDY M. KORNFELD                           240 MADISON AVENUE, 8TH FLOOR        NEW YORK           NY      10016
DANIEL BOGUMIL AND                            LAURA L YOUNG                         4889 SE DEVENWOOD WAY                                                            STUART             FL      34997
DANIEL BOONE S.D./AMITY                       DANIEL BOONE SD ‐ COLLEC              2114 WEAVERTOWN ROAD                                                             DOUGLASSVILLE      PA      19518
DANIEL BOONE S.D./BIRDSB                      DANIEL BOONE AREA SD ‐ T              2144 WEAVERTOWN ROAD                                                             DOUGLASSVILLE      PA      19518
DANIEL BOONE S.D./UNION                       DANIEL BOONE AREA SD ‐ T              2144 WEAVERTOWN RD                                                               DOUGLASSVILLE      PA      19518
DANIEL BURDISS & TAYLOR                       BURDISS                               16807NW 76TH ST                                                                  PARKVILLE          MO      64152
DANIEL BUSH                                   ADDRESS ON FILE
DANIEL C HOEAN PUBLIC                         322 DAWN HILL DR                                                                                                       FRIENDSWOOD        TX      77546
DANIEL CANNON PLUMBING &                      13 UNION AVE                                                                                                           SPRING LAKE        NJ      07762
DANIEL CHARLES FRICKEY                        2911A S SHORE BLVD 100                                                                                                 LEAGUE CITY        TX      77573
DANIEL CLEMENS                                898 WEST MAPLE DRIVE                                                                                                   SOUTHHAMPTON       PA      18966
DANIEL CORREIA AND                            SARA CORREIA                          311 HIGHLAND AVE                                                                 DOWNINGTOWN        PA      19335
DANIEL DURIAS                                 ADDRESS ON FILE
DANIEL E SPADONI                              ADDRESS ON FILE
DANIEL E. KISH AKA DANIEL KISH                MICHAEL L. THAL                       10607 CROSSINGS DRIVE                                                            REMINDERVILLE      OH      44202
DANIEL F SURDYK &                             JACQUELINE L SURDYK                   3842 CARMELDO LN                                                                 CANANDAIGUA        NY      14424
DANIEL FARON AND NICOLE NUNN‐FARON            ANGELA REDDEN‐JANSEN                  ANDREW SANDRONI                             3350 GREENWOOD BLVD                  MAPLEWOOD          MO      63143
DANIEL FINGLETON &                            DESTINY ROELOFSZ                      4170 RUEDA DR                                                                    SAN DIEGO          CA      92124
DANIEL FITZGERALD &                           ALLISON FITZGERALD                    6309 WALNUT DR                                                                   PINSON             AL      35126
DANIEL FLOORING & DESIGN                      73 SW 12TH AV 112                                                                                                      DANIA BEACH        FL      33004
DANIEL FRIES & ASSOCIATES INC                 349 B DAHLONEGA STREET                                                                                                 CUMMING            GA      30040
DANIEL GARCIA & MARIA                         PAZ GARCIA                            206 W CLARENDON DR                                                               ROUND LAKE BEACH   IL      60073
DANIEL GOULD AND                              MELISSA GOULD                         10956 MISSISSIPPI DR N                                                           CHAMPLIN           MN      55316
DANIEL GUNTHER & CINDY                        GUNTHER                               6832 NW 1ST CT                                                                   MARGATE            FL      33063
DANIEL H CRAVEN P.C.                          POST OFFICE DRAWER 4489                                                                                                GULF SHORES        AL      36547
DANIEL HAILE ROOFING                          DANIEL HAILE                          PO BOX 1000                                                                      COLBERT            OK      74733
DANIEL HENRY BUILDERS &                       R&M VINYARD                           6040 S MEADE                                                                     CHICAGO            IL      60638
DANIEL HERNANDEZ                              1439 E SAN MIGUEL AVE                                                                                                  PHOENIX            AZ      85014
DANIEL HOLLERAN                               PO BOX 2553                                                                                                            NOVATO             CA      94948
DANIEL HORVATH AND                            AMBER HORVATH                         78 APPLE BLOSSOM DR                                                              LANCASTER          PA      17602
DANIEL INS AGENCY                             18 WEST GALENA                                                                                                         BUTTE              MT      59703
DANIEL J FRIETAS                              ADDRESS ON FILE
DANIEL J HARRINGTON                           ADDRESS ON FILE
DANIEL J TALEREK, TREASURER                   LORAIN COUNTY 226 MIDDLE AVE                                                                                           ELYRIA             OH      44035
DANIEL J. SWEDA & ASSOCIATES P.L.L.C.         21650 W ELEVEN MILE ROAD              SUITE 200                                                                        SOUTHFIELD         MI      48076
DANIEL JAMES CONSTRUCTION                     DANIEL JAMES                          127 ALTON LN                                                                     RINGGOLD           GA      30736
DANIEL L DELANEY                              ADDRESS ON FILE
DANIEL L GARZA                                ADDRESS ON FILE
DANIEL LEE SMITH LLC                          11250 OLD ST AUGUSTINE RD 15‐343                                                                                       JACKSONVILLE       FL      32257
DANIEL M BOLLING/DAN THE MAN REAL ESTATE      30 OAKWOOD DRIVE                                                                                                       OXFORD             ME      04270
DANIEL N STEIN                                9923 VINEYARD LAKE LANE                                                                                                JACKSONVILLE       FL      32256
DANIEL NEALE                                  ADDRESS ON FILE
DANIEL NEMEC                                  ADDRESS ON FILE
DANIEL O. CREAGAN                             ROBERT E. DINARDO, ESQ.               CATANIA MAHON MILLIGRAM & RIDER, PLLC       ONE CORWYN COURT P.O. BOX 1479       NEWBURG            NY      12550
DANIEL ORELLANA                               ADDRESS ON FILE
DANIEL P WIXTED PUBLIC                        ADJUSTER LLC                          20 JASMINE WAY                                                                   SEWELL             NJ      08080
DANIEL PEREZ                                  ADDRESS ON FILE
DANIEL PILES                                  ADDRESS ON FILE
DANIEL R. DELOREY, III                        LINDA O'CONNELL, ESQ                  LAW OFFICES OF LINDA O'CONNELL              P.O. BOX 1461                        ANDOVER            MA      01810
DANIEL SCOTT PERRYMAN                         ADDRESS ON FILE
DANIEL SIMON APPRAISAL SERVICES               24700 E 121ST STREET S                                                                                                 BROKEN ARROW       OK      74014
DANIEL STERNBACH                              ADDRESS ON FILE
DANIEL STRICKLIN                              ADDRESS ON FILE
DANIEL TODD APPRAISAL SERVICES LLC            1815 E GREENBRIAR LN                                                                                                   BLOOMINGTON        IN      47401




                                                                                                              Page 238 of 998
                                           19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 242 of 1004
Creditor Name                                 Address1                         Address2                                     Address3                     City             State   Zip     Country
DANIEL VAUGHAN &                              ADDRESS ON FILE
DANIEL VILORIA                                ADDRESS ON FILE
DANIEL W HOLSHUE                              ADDRESS ON FILE
DANIEL WALKER & JENNIFER                      WALKER                           12 ROMIE DR                                                               JACKSON          TN      38305
DANIEL WITT                                   ADDRESS ON FILE
DANIEL YOWELL ART & PHOTOGRAPHY               256 MAPLE STREET                                                                                           WARMINSTER       PA      18974
DANIEL, JOHNNY                                ADDRESS ON FILE
DANIEL, JOHNSON                               ADDRESS ON FILE
DANIEL, TETSURA                               ADDRESS ON FILE
DANIELLE AND KENNETH GLOVER                   5528 LA CROSS CT                                                                                           FAIRFAX          VA      22032
DANIELLE KELLY ATTORNEYS AT LAW               PLLC IOTA TRUST ACCOUNT          2525 ULYSEES ROAD                                                         TALLAHASSEE      FL      32312
DANIELLE MCPHERSON                            PO BOX 201402                                                                                              CHICAGO          IL      60620
DANIELLE PREVES                               242 THOMPSON ROAD                                                                                          WEBSTER          MA      01570
DANIELS A & B CONSTRUCTION & DEVELOPMENT      6824 LA TIJERA BLVD #124                                                                                   LOS ANGELES      CA      90045
DANIELS COUNTY                                DANIELS COUNTY ‐ TREASUR         PO BOX 37                                                                 SCOBEY           MT      59263
DANIELS REALTY LLC                            LARRY DANIELS                    7600 GEORGIA AVENUE NW SUITE 215                                          WASHINGTON       DC      20012
DANIELS TOWN                                  DANIELS TWN TREASURER            9703 N. MUDHEN LAKE DRIV                                                  SIREN            WI      54872
DANIELS, AMY                                  ADDRESS ON FILE
DANIELS, KATRINA                              ADDRESS ON FILE
DANIELS, LESLIE                               ADDRESS ON FILE
DANIELS, LISA                                 ADDRESS ON FILE
DANIELS, SHERRY                               ADDRESS ON FILE
DANIELSON CONSTRUCTION                        EASTVIEW DEVELOPMENT INC         2939 STATE PARK RD                                                        GREENVILLE       SC      29609
DANIELSON, DESIREE                            ADDRESS ON FILE
DANIELSON, NATHAN                             ADDRESS ON FILE
DANILCHENKO, VLADIMIR                         ADDRESS ON FILE
DANISH MUT INS ASSOC                          PO BOX 349                                                                                                 ELK HORN         IA      51531
DANKO, DAWN                                   ADDRESS ON FILE
DANLEY GARAGE WORLD                           PAUL FISHER                      DANLEY LUMBER COMPANY INC                    612 ACADEMY DR.              NORTHBROOK       IL      60062
DAN‐MAR MANAGEMENT SERVICES, INC.             520 FELLOWSHIP ROAD              SUITE B208                                                                MOUNT LAUREL     NJ      08054
DANN LAW FIRM COMPANY LPA                     2728 EUCLID STE 300                                                                                        CLEVELAND        OH      44115
DANNEMORA TOWN                                DANNEMORA TOWN‐ TAX COLL         78 HIGBY ROAD                                                             DANNEMORA        NY      12935
DANNEMORA VILLAGE(T‐SARA                      DANNEMORA VILLAGE‐ CLERK         P.O. BOX 566                                                              DANNEMORA        NY      12929
DANNER, BILLY                                 ADDRESS ON FILE
DANNY ANDERSON                                7319 WIRT CIRCLE APT 25                                                                                    OMAHA            NE      68134
DANNY ATNIP CONSTRUCTION                      DANNY ATNIP REALTY, INC.         156 IMPORT CIRCLE                                                         HUNTSVILLE       AL      35806
DANNY BOGART ROOFING, LLC                     1248 FM 3048                                                                                               CLEBURNE         TX      76031
DANNY F. ROCK, P.S.C.                         DANNY F. ROCK                    P.O.BOX 234                                                               HODGENVILLE      KY      42748
DANNY HALL AGENCY                             503 WANDO PARK BLVD 130                                                                                    MOUNT PLEASANT   SC      29464
DANNY HENRY                                   ADDRESS ON FILE
DANNY L DUGAR INC                             271 CIRCLE DR                                                                                              MAITLAND         FL      32751
DANNY NAIL CONSTRUCTION INC.                  209 BRAZOS HARBOR                                                                                          GRANBURY         TX      76048
DANNY NOONAN   LLC                            222 W ONTARIO                    SUITE 320                                                                 CHICAGO          IL      60654
DANNY P JAMISON                               ADDRESS ON FILE
DANNY R VARGAS                                ADDRESS ON FILE
DANNY ROWLAND INS AGENCY                      1701 W NW HWY STE 100                                                                                      GRAPEVINE        TX      76051
DANNY WILLIAMS, ET AL.                        VERNON C. GOINS II               GOINS & ASSOCIATES                           1970 BROADWAY, SUITE 260     OAKLAND          CA      94612
DANS CONSTRUCTION                             DANNY NEVDORF                    325 CR 304‐D                                                              SEMINOLE         TX      79360
DANS ROOFING                                  HENRY MUNOZ FRANCISTO            4707 THOMASON DR                                                          MIDLAND          TX      79701
DANSARD LITTLE INS                            15621 S TELEGRAPH RD                                                                                       MONROE           MI      48161
DANSEGLIO, HEIDEMARIE                         ADDRESS ON FILE
DANSEREAU, BRIELLE                            ADDRESS ON FILE
DANSKIN INS AGENCY                            1937 STATE HWY 35                                                                                          WALL TOWNSHIP    NJ      07719
DANSVILLE CEN SCH(COMBIN                      DANSVILLE CEN SCH ‐ COLL         FIVE STAR BANK‐ 220 LIBE                                                  WARSAW           NY      14569
DANSVILLE CEN SCH(COMBIN                      DANSVILLE CS‐TAX COLLECT         284 MAIN ST                                                               DANSVILLE        NY      14437
DANSVILLE TOWN                                A E JACOBS‐ TAX COLLECTO         1487 DAY ROAD                                                             ARKPORT          NY      14807
DANSVILLE VILLAGE                             DANSVILLE VILLAGE ‐ CLER         14 CLARA BARTON STREET                                                    DANSVILLE        NY      14437
DANSVILLE VILLAGE                             INGHAM TOWNSHIP ‐ TREASU         1420 JOHNSON ST                                                           DANSVILLE        MI      48819
DANT, RONALD                                  ADDRESS ON FILE
DANTZLER GROUP INC                            5465 VERNA BLVD                                                                                            JACKSONVILLE     FL      32205
DANTZLER, JESSICA                             ADDRESS ON FILE
DANUBE TOWN                                   DANUBE TOWN ‐ TAX COLLEC         167 SCHALLS HOLLOW RD                                                     LITTLE FALLS     NY      13365
DANUBIO CONSTRUCTION INC.                     WAYNE DANUBIO                    114 HIGH STREET                                                           WEYMOUTH         ME      02689
DANVERS TOWN                                  DANVERS TOWN ‐ TAX COLLE         1 SYLVAN STREET                                                           DANVERS          MA      01923
DANVILLE AREA S.D./DANVI                      LISA STRAUSSER ‐ TAX COL         359 E MARKET ST                                                           DANVILLE         PA      17821
DANVILLE AREA S.D./WEST                       LESLEY YEICH ‐ TAX COLLE         132 ROBINSON RD.                                                          DANVILLE         PA      17821
DANVILLE AREA SCHOOL DIS                      HOLLY AUTEN ‐ TAX COLLEC         2998 MEXICO RD                                                            MILTON           PA      17847
DANVILLE BORO                                 LISA STRAUSSER ‐ TAX COL         359 EAST MARKET STREET                                                    DANVILLE         PA      17821
DANVILLE CITY                                 DANVILLE CITY ‐ TREASURE         311 MEMORIAL DRIVE                                                        DANVILLE         VA      24541
DANVILLE S.D./COOPER TOW                      DANVILLE SD ‐ TAX COLLEC         112 WOODBINE LANE                                                         DANVILLE         PA      17821




                                                                                                          Page 239 of 998
                                        19-10412-jlg                Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      243 of 1004
Creditor Name                              Address1                                 Address2                                     Address3                 City                State   Zip          Country
DANVILLE S.D./MAHONING                     MARLENE GUNTHER‐TAX COLL                 21 WOODBINE LANE                                                      DANVILLE            PA      17821
DANVILLE S.D./RIVERSIDE                    DANVILLE AREA SD ‐ COLLE                 1064 SUNBURY RD                                                       DANVILLE            PA      17821
DANVILLE S.D./RUSH TWP                     DANVILLE AREA SD ‐ COLLE                 47 GRUBB HILL RD                                                      DANVILLE            PA      17821
DANVILLE SANITARY DISTRICT                 16161 GRAPECREEK ROAD                                                                                          DANVILLE            IL      61834
DANVILLE SCHOOL BOARD                      DANVILLE SCHOOL ‐ COLLEC                 152 E MARTIN LUTHER KING                                              DANVILLE            KY      40422
DANVILLE SD/DERRY TOWNSH                   DERRY TWP SD ‐ TAX COLLE                 690 WASHINGTONVILLE RD                                                DANVILLE            PA      17821
DANVILLE SD/MAYBERRY TWP                   JEANIE WESNER ‐ TAX COLL                 244 WONDERVIEW RD                                                     CATAWISSA           PA      17820
DANVILLE SD/VALLEY TWP                     DANVILLE AREA SD ‐ COLLE                 26 VIRGINIA LN                                                        DANVILLE            PA      17821
DANVILLE TOWN                              DANVILLE TOWN ‐ TAX COLL                 P.0. BOX 183                                                          DANVILLE            VT      05828
DANVILLE TOWN                              DANVILLE TOWN ‐ TAX COLL                 PO BOX 25                                                             DANVILLE            NH      03819
DANVILLE UTILITY                           49 NORTH WAYNE STREET                                                                                          DANVILLE            IN      46122
DAO, TRANG                                 ADDRESS ON FILE
DAR ARCHITECTURE LLC                       23720 EDWARD CT                                                                                                DEARBORN            MI      48128
DARALD OSBORNE AND BECKY                   OSBORNE                                  5441 WEST SARAH MYERS DR                                              WEST TERRE HAUTE    IN      47885
DARBY BORO                                 DARBY BORO ‐ TAX COLLECT                 1020 RIDGE AVE                                                        DARBY               PA      19023
DARBY ENTERPRISES                          1801 W. IRVINGTON PL.                                                                                          DENVER              CO      80223
DARBY REALTY SERVICES                      1106 ROBIN DR.                                                                                                 THOMASVILLE         GA      31792
DARBY REALTY SERVICES                      PO BOX 93                                                                                                      THOMASVILLE         GA      31799
DARBY TOWNSHIP                             DARBY TWP ‐ TAX COLLECTO                 21 BARTRAM AVENUE                                                     GLENOLDEN           PA      19036
DARBY, JACQUELYN                           ADDRESS ON FILE
DARBY, MARCUS                              ADDRESS ON FILE
DARCY MORESCKI APPRAISALS                  6 FAIRFAX STREET                                                                                               WINONA              NM      55987
DARCY NIED AGENCY                          4220 W OPPORTUNITY WAY8                                                                                        PHOENIX             AZ      85086
DARDEN INSURANCE INC.                      HAMPSTEAD STATION 12                                                                                           HAMPSTEAD           NC      28443
DARDEN, DONNA                              ADDRESS ON FILE
DARDEN, JOHNA                              ADDRESS ON FILE
DARE COUNTY                                DARE COUNTY ‐ TAX COLLEC                 P O BOX 1000                                                          MANTEO              NC      27954
DARIEN CITY                                DARIEN CITY‐TAX COLLECTO                 PO BOX 452                                                            DARIEN              GA      31305
DARIEN TOWN                                DARIEN TOWN ‐ TAX COLLE                  2 RENSHAW RD, TOWN HALL                                               DARIEN              CT      06820
DARIEN TOWN                                DARIEN TOWN ‐ TAX COLLEC                 10569 ALLEGHANY RD                                                    DARIEN              NY      14040
DARIEN TOWN                                DARIEN TWN TREASURER                     N2826 FOUNDRY RD                                                      DARIEN              WI      53114
DARIEN VILLAGE                             DARIEN VLG TREASURER                     PO BOX 97                                                             DARIEN              WI      53114
DARIN CARLSON & KARIN                      CARLSON                                  907 N MEIGS ST                                                        VALLEY              NE      68064
DARIO IBARRA                               ADDRESS ON FILE
DARKE COUNTY                               DARKE COUNTY ‐ TREASURER                 504 S BROADWAY                                                        GREENVILLE          OH      45331
DARLA AND MICHAEL GOULLA                   DARLA GOULLA, PRO SE                     209 BAKER LN                                                          LEANDER             TX      78641
DARLA AND MICHAEL GOULLA                   MICHAEL AND DEBRA GOULLA, PRO SE         209 BAKER LN                                                          LEANDER             TX      78641
DARLA HARRAH, ET AL.                       RICHARD CRAVENS                          P O BOX 35820                                                         ALBUQUERQUE         NM      87176
DARLENE JOHN, ET AL.                       DNA ‐ PEOPLE'S LEGAL SERVICES, INC.      HEATHER HOECHST                              709 N BUTLER AVE         FARMINGTON          NM      87401
DARLING CONSTRUCTION INC                   212 SOUTHERN SHORES DR                                                                                         BROOKLYN            MI      49230
DARLINGTON BORO                            BERKHEIMER ASSOCIATES                    50 N. SEVENTH ST                                                      BANGOR              PA      18013
DARLINGTON CITY                            DARLINGTON CITY TREASURE                 627 MAIN STREET                                                       DARLINGTON          WI      53530
DARLINGTON CLERK OF COURT                  PO BOX 1177                                                                                                    DARLINGTON          SC      29540
DARLINGTON COUNTY                          DARLINGTON COUNTY ‐ TREA                 1 PUBLIC SQUARE ROOM 203                                              DARLINGTON          SC      29532
DARLINGTON COUNTY / MOBI                   DARLINGTON COUNTY ‐ TREA                 1 PUBLIC SQUARE, ROOM 2                                               DARLINGTON          SC      29532
DARLINGTON COUNTY TAX COLLECTOR            1 PUBLIC SQUARE RM 207                                                                                         DARLINGTON          SC      29532
DARLINGTON COUNTY TREASURER                1 PUBLIC SQUARE, ROOM 203                                                                                      DARLINGTON          SC      29532‐3296
DARLINGTON MTL                             P O BOX 165                                                                                                    DARLINGTON          WI      53530
DARLINGTON TOWNSHIP                        THOMAS HOUSEHOLDER ‐ TC                  3590 DARLINGTON RD                                                    DARLINGTON          PA      16115
DAROSETT INSURANCE                         208 SOUTH 2ND STREET                                                                                           COPPERAS COVE       TX      76522
DARRAH, DANA                               ADDRESS ON FILE
DARREL OLSON INS                           SOLUTIONS INC                            308 E CITRUS AVE                                                      REDLANDS            CA      92373
DARRELL DAVIS ROOFING INC                  181 EAST CHURCH ST.                                                                                            LEXINGTON           TN      38351
DARRELL FONTENOTS PAINTING SERVICE         116 CARSON STREET                                                                                              VILLE PLATTE        LA      70586
DARRELL HENSON CONSTRUCTION                DARRELL HENSON                           17838 LAKE VISTA DR                                                   GREENWELL SPRINGS   LA      70739
DARRELL K HIGNITE                          ADDRESS ON FILE
DARRELL PRESSLEY                           ADDRESS ON FILE
DARRELL R SAMS                             ADDRESS ON FILE
DARRELL RAVENELL DBA RAVENELL CSTR CO      224 RODENBERRY RD                                                                                              CROSS               SC      29436
DARREN BOURN &                             ADDRESS ON FILE
DARREN CLARK                               ADDRESS ON FILE
DARREN JONES                               ADDRESS ON FILE
DARREN SHADDUCK                            ADDRESS ON FILE
DARRIN ARTHUR                              ADDRESS ON FILE
DARRIN BANKS AND DAWNAE SILVIA             223 WALL ST  288                                                                                               HUNTINGTON          NY      11743
DARRINGTON, DANAIJAH                       ADDRESS ON FILE
DARROW APPRAISAL SERVICES                  460 WELTON FALLS RD                                                                                            ALEXANDRIA          NH      03222
DARRYL ADAM BRANDON                        DARRYL BRANDON                           69 CHRISTOPHER STREET                                                 MONTCLAIR           NJ      07042
DARRYL KEITH BROWDER                       DARYL BROWDER, PRO SE                    1925 10TH ST.                                                         DES MOINES          IA      50314
DARSEY O. VARNEDOE, ET AL.                 MICHAEL D. MALONEY, ESQ.                 TED A. GREENE, ESQ.                          1912 F STREET, # 110     SACRAMENTO          CA      95811




                                                                                                               Page 240 of 998
                                           19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      244 of 1004
Creditor Name                                 Address1                              Address2                                     Address3                               City               State   Zip        Country
DART APPRAISAL COM                            PO BOX 771730                                                                                                             DETROIT            MI      48277‐1730
DART APPRAISAL.COM, INC.                      ATTN: GENERAL COUNSEL                 2600 W. BIG BEAVER RD.                       540                                    TROY               MI      48084
DART APPRAISAL.COM, INC.                      ATTN: MICHAEL DRESDEN                 2600 W BIG BEAVER RD                         540                                    TROY               MI      48084
DART RESTORATION CORP                         365 S MAIN ST                                                                                                             FREEPORT           NY      11520
DARTAGNON, JOHNATHAN                          ADDRESS ON FILE
DARTMOUTH TOWN                                DARTMOUTH TOWN ‐ TAX COL              400 SLOCUM ROAD                                                                     DARTMOUTH          MA      02747
DARTT, JASON                                  ADDRESS ON FILE
DARU, SHAMIK                                  ADDRESS ON FILE
DARWIN ECOSYSTEM, LLC                         ATTN: GENERAL COUNSEL                 1365 PARK ROAD                                                                      CHANHASSEN         MN      55317
DARYL FERGUSON AND JULIE FERGUSON             MELISSA A. HUELSMAN, ESQ.             LAW OFFICES OF MELISSA A. HUELSMAN, P.S.     705 SECOND AVENUE, SUITE 601           SEATTLE            WA      98104
DARYL JAMES TANIGUCHI, ET AL.                 MARK CLEMENT                          45‐193 KEANA ROAD                                                                   KANHOE             HI      96744
DARYL JOHN ZACH INC                           3488 W. ST. BRIDES CIRCLE                                                                                                 ORLANDO            FL      32812
DARYL OLGA COMBS                              112 HEATHCOTE RD                                                                                                          LINDENHURST        NY      11757
DASA SERVICES INC                             5836 PINE CREEK DR                                                                                                        ST. AUGUSTINE      FL      32092
DASHER INSURANCES AGENCY                      105 EAST 1ST STREET                                                                                                       SPRINGFIELD        GA      31329
DATA QUICK                                    1421 WELLS BRANCH PARKWAY             SUITE 305                                                                           PFLUGERVILLE       TX      78660
DATABANK HOLDINGS LTD                         PO BOX 732200                                                                                                             DALLAS             TX      75373‐2200
DATABANK HOLDINGS LTD.                        ATTN: CHIEF FINANCIAL OFFICER         400 SOUTH AKARD                              SUITE 100                              DALLAS             TX      75202
DATABANK HOLDINGS LTD.                        ATTN: GENERAL COUNSEL                 400 S. AKARD STREET                          SUITE 100                              DALLAS             TX      75202
DATABANK HOLDINGS LTD.                        ATTN: PRESIDENT                       400 SOUTH AKARD                              SUITE 100                              DALLAS             TX      75202
DATADOG INC                                   620 8TH AVE 45TH FLOOR                                                                                                    NEW YORK           NY      10018‐1741
DATAFOUNDRY                                   PO BOX 730396                                                                                                             DALLAS             TX      75373‐0396
DATALINK  USE61000026                         NW 8286                               PO BOX 1450                                                                         MINNEAPOLIS        MN      55485‐1450
DATALINK CORPORATION                          ATTN: SR. DIRECTOR OF OPERATIONS      10050 CROSSTOWN CIRCLE                       SUITE 500                              EDEN PRAIRIE       MN      55344
DATALOOM INC                                  1501 CENTERVILLE PARKE DR                                                                                                 MANAKIN SABOT      VA      23103
DATAMYX, LLC                                  ATTN: GENERAL COUNSEL                 2300 GLADES ROAD                             SUITE 400E                             BOCA RATON         FL      33431
DATAMYX, LLC                                  ATTN: GENERAL COUNSEL                 301 YAMATO ROAD                              SUITE 200                              BOCA RATON         FL      33431
DATAQUICK INFORMATION SYSTEMS, INC.           F/K/A MINDBOX, INC.                   ATTN: LEGAL                                  9530 TOWNE CENTRE DRIVE, SUITE 200     SAN DIEGO          CA      92122
DATATREND TECHNOLOGIES INC                    P.O. BOX 1575                                                                                                             MINNEAPOLIS        MN      55480
DATAVERIFY                                    PO BOX 535595                                                                                                             PITTSBURGH         PA      15253‐5595
DATAVISION RESOURCES LLC                      TALX CORP                             4076 PAYSPHERE CIRCLE                                                               CHICAGO            IL      60674‐4076
DATAW ISLAND CLUB, INC                        P. O. BOX 819                                                                                                             BEAUFORT           SC      29901
DATILUS, SABINE                               ADDRESS ON FILE
DATTILO, JANET                                ADDRESS ON FILE
DATTILO, RACHEL                               ADDRESS ON FILE
DAUGHERTY TOWNSHIP                            DAUGHERTY TWP ‐ TAX COLL              201 WOODS DR                                                                        NEW BRIGHTON       PA      15066
DAUGHERTY, RICHARD                            ADDRESS ON FILE
DAULETIYAROV, ABAY                            ADDRESS ON FILE
DAULISA, PAUL                                 ADDRESS ON FILE
DAUPHIN BORO                                  DAUPHIN BORO ‐ TAX COLLE              200 CHURCH ST                                                                       DAUPHIN            PA      17018
DAUPHIN COUNTY TAX CLAIM                      2 SOUTH 2ND ST                                                                                                            HARRISBURG         PA      17108
DAUPHIN COUNTY TREASURER                      101 MARKET ST                         ROOM 105                                                                            HARRISBURG         PA      17101
DAVCO ENERGY SYSTEMS                          ABS SOUTHEAST LLC                     5902 FAYETTEVILLE RD                                                                RALEIGH            NC      27603
DAVE BORN                                     6662 S EUCLID                                                                                                             BAY CITY           MI      48706
DAVE BROWN AT MOUNTAIN & UNIVERSITY HOA       PO BOX 25466                                                                                                              TEMPE              AZ      85285
DAVE HARPER CONSTRUCTION LLC                  DAVE HARPER                           736 BUTE ROAD                                                                       UNIONTOWN          PA      15401
DAVE HICKS                                    ADDRESS ON FILE
DAVE JOHNSON BUILDING &                       17 LASKEY RD                                                                                                              WINDHAM            ME      04062
DAVE MILLET INS                               13491 HWY 90 STE 1                                                                                                        BOUTTE             LA      70039
DAVE OWENS INS                                44309 LOWTREE AVE                                                                                                         LANCASTER          CA      93534
DAVE POMAVILLE & SONS, INC                    7233 E. EIGHT MILE ROAD                                                                                                   WARREN             MI      48091
DAVE STOUT INS                                2140 SAGAMORE PKWY N                                                                                                      LAFAYETTE          IN      47904
DAVE‐CO PLUMBING LLC                          DAVID HARDIN                          P.O BOX 78275                                                                       BATON ROUGE        LA      70837
DAVEN AGENCY INC                              266 RT 34                                                                                                                 MATAWAN            NJ      07747
DAVENPORT TOWN                                DAVENPORT TOWN ‐ TAX COL              P.O. BOX 88                                                                         DAVENPORT CENTER   NY      13751
DAVENTRY RESIDENTIAL ASSOCIATION, INC         177 DAVENTRY DR                                                                                                           CALERA             AL      35040
DAVERN, CHERYL                                ADDRESS ON FILE
DAVES CARPENTRY SERVICE                       DAVID L. SCHNEIDER                    211 3RD AVE NW                                                                      RUGBY              ND      58368
DAVES CUSTOM CONTRACTING                      55 HAVES ST                                                                                                               PAINESVILLE        OH      44077
DAVES FENCE, INC                              MICHAEL SELLERS                       P.O. BOX 530489                                                                     DEBARY             FL      32753‐0489
DAVES ROOFING & SIDING & CONSTRUCTION CO      1951 DOE TRAIL                                                                                                            DILLON             SC      29536
DAVID & RACHEL DEAN                           ADDRESS ON FILE
DAVID A DEBROEKERT                            ADDRESS ON FILE
DAVID A GALLO & ASSOC LLP                     95‐25 QUEENS BLVD 11TH FL                                                                                                 REGO PARK          NY      11374
DAVID A KOBRIN P.A.                           8900 WS 107TH AVENUE                                                                                                      MIAMI              FL      33176
DAVID A MAZEI                                 ADDRESS ON FILE
DAVID A. JARRETT AND SUSAN M. JARRETT         PRITCHETT & BURCH, PLLC               JONATHAN E. HUDDLESTON                       P.O. DRAWER 100                        WINDSOR            NC      27983
DAVID ACOSTA RIVERA                           ADDRESS ON FILE
DAVID ADAIR BUILDER INC                       DAVID ADAIR                           PO BOX 2229                                                                         DENHAM SPRINGS     LA      70727
DAVID AKINSANYA                               ADDRESS ON FILE




                                                                                                               Page 241 of 998
                                         19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  245 of 1004
Creditor Name                               Address1                            Address2                                      Address3                        City              State   Zip          Country
DAVID ANTHONY &                             ADDRESS ON FILE
DAVID ANTHONY GUTBERLET                     ADDRESS ON FILE
DAVID APONIK REALTOR, LLC                   PO BOX 391634                                                                                                     DELTONA           FL      32739
DAVID ARMSTRONG JR. SERVICES SERVICES       20 ALBEMARLE SHORES                                                                                               COLUMBIA          NC      27925
DAVID B CRAIG ATTORNEY AT LAW               1903 BRAGG BLVD SUITE 4                                                                                           FAYETTEVILLE      NC      28303
DAVID BANGE ROOFING                         6851 SW 21ST COURT STE 1                                                                                          DAVIE             FL      33317
DAVID BETHKE PLUMBING                       DAVID BETHKE                        8450 CANBY AVE                                                                NORTHRIDGE        CA      91325
DAVID BLASSINGAME                           ADDRESS ON FILE
DAVID BLATZ                                 ADDRESS ON FILE
DAVID BLUM PA                               PO BOX 7624                                                                                                       SEMINOLE          FL      33775
DAVID BOTELER                               ADDRESS ON FILE
DAVID BURCHARD TRUSTEE                      PO BOX  8059                                                                                                      FOSTER CITY       CA      94404
DAVID C COYLE                               ADDRESS ON FILE
DAVID C JORDAN AGENCY                       3873 WEST HWY 501                                                                                                 CONWAY            SC      29526
DAVID CAMPBELL                              ADDRESS ON FILE
DAVID CANTU INS AGENCY                      11216 WEST AVE STE 4                                                                                              SAN ANTONIO       TX      78213
DAVID CHAMPION AND                          JOANA CHAMPION                      1205 N AVE                                                                    ESCONDIDO         CA      92026
DAVID CHAPMAN                               ADDRESS ON FILE
DAVID CLARKE INS                            4404 EXPRESSWAY                                                                                                   MISSOULA          MT      59808
DAVID CLUCK                                 ADDRESS ON FILE
DAVID COLLINS                               ADDRESS ON FILE
DAVID DEMAR WALLACE                         ADDRESS ON FILE
DAVID DYAL                                  ADDRESS ON FILE
DAVID E BAUMAN                              ADDRESS ON FILE
DAVID E. PLATTE, P.A.                       1465 S. FT. HARRISON AVENUE         SUITE 202                                                                     CLEARWATER        FL      33756
DAVID ELECTRIC SERVICE                      LLC                                 6013 N COLLEGE AVE                                                            INDIANAPOLIS      IN      46220
DAVID ENGLAND & KATHRYN                     ENGLAND                             128 RIVER DOWNS DR                                                            HUNTSVILLE        AL      35811
DAVID F GRAVES REAL                         ADDRESS ON FILE
DAVID FERNANDO ORTIZ                        ADDRESS ON FILE
DAVID FITZPATRICK                           ADDRESS ON FILE
DAVID G GRAHAM &                            ADDRESS ON FILE
DAVID G GRAY TRUSTEE                        81 CENTRAL AVE                                                                                                    ASHEVILLE         NC      28801
DAVID G PEAKE CH 13 TRUSTEE                 9660 HILLCROFT STE 430                                                                                            HOUSTON           TX      77096
DAVID G. LANHAM                             ADDRESS ON FILE
DAVID G. SPROUSE, ET AL.                    DAVID G. SPROUSE AND                JUDY K. SPROUSE, PRO SE                       3335 RINGGOLD RD, SUITE 102     EAST RIDGE        TN      37412
DAVID GAMBILL AND SUSAN MCCARN              LAW OFFICE OF ELIZABETH LEHRER      P O BOX 14156                                                                 SANTA ROSA        CA      95402
DAVID GEHRLICH                              ADDRESS ON FILE
DAVID GEIB                                  ADDRESS ON FILE
DAVID GERMAN JR                             ADDRESS ON FILE
DAVID GETCHELL LLC                          DAVID GETCHELL                      111 LEWIS BLVD SE                                                             ST. PETERSBURG    FL      33711
DAVID GLENN &                               ADDRESS ON FILE
DAVID H CANTU INS AGENCY                    11230 WEST AVE UNIT 1201                                                                                          SAN ANTONIO       TX      78213
DAVID HALL LAND SURVEYING                   COMPANY INC                         26 BRENTSHIRE SQUARE                                                          JACKSON           TN      38305
DAVID HALL LAND SURVEYING CO.               DAVID HALL                          26 BRENTSHIRE SQUARE                                                          JACKSON           TN      38305
DAVID HALL ROOFING                          11502 W 17TH ST N                                                                                                 WICHITA           KS      67212
DAVID HENRY CONSTRUCTION                    LLC                                 3432 WHITMAN CIRCLE                                                           LAKELAND          FL      33803
DAVID HEROUX                                ADDRESS ON FILE
DAVID HOMES &                               ADDRESS ON FILE
DAVID HULL & MARCIA HULL                    ADDRESS ON FILE
DAVID J DOUGHERTY                           ADDRESS ON FILE
DAVID J GRESHAM                             DAVID J GRESHAM (PRO SE)            400 SOUTH HOLLY STREET                                                        CANBY             OR      97013
DAVID JAMES APPRAISALS                      9160 HIGHWAY 64 STE 12 311                                                                                        LAKELAND          TN      38002
DAVID JOHNSON INS AGENCY                    2507 THOUSAND OAKS BLVD                                                                                           THOUSAND OAKS     CA      91362
DAVID JOHNSTON                              ADDRESS ON FILE
DAVID K GUTHRIE PLLC                        10189 E CARDIFF PLACE                                                                                             TUCSON            AZ      85748
DAVID K. WILSON                             ADDRESS ON FILE
DAVID KARGEL AND LINDA KARGEL               DAVIS KARGAL (PRO SE)               9 AUBRIETA RANCHO                                                             SANTA MARGARITA   CA      92688
DAVID KIMBROUGH INS                         317 S FRIENDSWOOD DR                                                                                              FRIENDSWOOD       TX      77546
DAVID KNIPP & DONNA                         KNIPP                               144 MIDLAND RD                                                                GLEN BURNIE       MD      21060
DAVID L COOK                                ADDRESS ON FILE
DAVID L ODOM‐C.D. HOME SERVICES             30307 CAMPWOOD DR                                                                                                 MAGNOLIA          TX      77354
DAVID L PREISEL                             ADDRESS ON FILE
DAVID L SKELTON CH 13 TRUSTEE               525 B ST STE 1430                                                                                                 SAN DIEGO         CA      92101‐4507
DAVID L SWANN & SON INC                     1290 ADELINA ROAD                                                                                                 PRINCE FEDERICK   MD      20678
DAVID L.CARGILLE AND JULIE L. CARGILLE      DAVID L. CARGILLE, PRO SE           JULIE L. CARGILLE, PRO SE                     29 MILLSTONE DRIVE              EAST WINDSOR      NJ      08512
DAVID LEN SHAHAM SMART SMART LAW            OFFICES                             8880 CAL CENTER DRIVE SUITE 400                                               SACRAMENTO        CA      95826
DAVID LEWIS ROOFING                         DAVID R. LEWIS                      1908 N COLLEGE                                                                MCKINNEY          TX      75069
DAVID M CAVANAUGH &                         DONNA M CAVANAUGH                   1868 LOCHSHYRE LOOP                                                           OCOEE             FL      34761
DAVID M FREAS SR                            104 EAST PACIFIC AVE                                                                                              VILLAS            NJ      08251
DAVID MAGSAYO                               ADDRESS ON FILE




                                                                                                            Page 242 of 998
                                     19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                                              Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              246 of 1004
Creditor Name                           Address1                            Address2                                      Address3                                    City            State   Zip          Country
DAVID MARK                              ADDRESS ON FILE
DAVID MARTINEZ                          ADDRESS ON FILE
DAVID MCLAURIN APPRAISER LLC            105 W HARRISON ST                                                                                                             DILLON          SC      29536
DAVID MILLICAN INS                      PO BOX 1704                                                                                                                   COPPERAS COVE   TX      76522
DAVID MINEAR AND WILLIAM                SCOTT                               5 DOMINION ST                                                                             RANCHO MIRAGE   CA      92270
DAVID MONKIEWICZ &                      ADDRESS ON FILE
DAVID NIX AGENCY                        2526 BLUE MEADOW DR                                                                                                           TEMPLE          TX      76502
DAVID ONEAL                             ADDRESS ON FILE
DAVID ONKS & CYNTHIA                    ONKS                                117 NORTH HAMPTON BLVD                                                                    STAFFORD        VA      22554
DAVID ORENSTEIN                         ADDRESS ON FILE
DAVID ORR COOK COUNTY CLERK             118 N CLARK ST                      4TH FLOOR                                                                                 CHICAGO         IL      60602
DAVID OSBORNE AND STACY                 OSBORNE                             3511 QUINCY DR                                                                            ANDERSON        IN      46011
DAVID OZUNA                             ADDRESS ON FILE
DAVID PARKS CONTRACTING                 DAVID C. PARKS                      215 COLUMBINE LANE                                                                        GALAX           VA      24333
DAVID PAYNE                             ADDRESS ON FILE
DAVID PEMBERTON AND                     STARLA PEMBERTON                    809 MIMOSA DR                                                                             GUTHRIE         OK      73044
DAVID R LEISTER                         ADDRESS ON FILE
DAVID R PATE AGENCY                     7008 HARPS MILL RD 105                                                                                                        RALEIGH         NC      27615
DAVID R WRIGHT                          ADDRESS ON FILE
DAVID R. ROY, P.A.                      4209 N FEDERAL HWY                                                                                                            POMPANO BEACH   FL      33064
DAVID REARDON                           ADDRESS ON FILE
DAVID ROBERTS                           ADDRESS ON FILE
DAVID S GED PA                          101 AVIATION DRIVE NORTH                                                                                                      NAPLES          FL      34104
DAVID S GILLETTE                        ADDRESS ON FILE
DAVID SACKS REAL ESTATE, INC            DAVID L SACKS                       4054 MCKINNEY AVE                             SUITE 310                                   DALLAS          TX      75204
DAVID SCOTT &                           DEBORAH SCOTT                       3003 PRAIRIE PL                                                                           SUGAR LAND      TX      77479
DAVID SCOTT &                           KIMBERLY SCOTT                      413 MARLENE CT                                                                            RIDGECREST      CA      93555
DAVID SEWELL INS                        10777 NW FRWY 102                                                                                                             HOUSTON         TX      77092
DAVID SOARES LLC                        105 TECHNOLOGY DRIVE                                                                                                          TRUMBULL        CT      06611
DAVID STEINER & RHONDA                  ADDRESS ON FILE
DAVID STEVEN ASCHER                     ADDRESS ON FILE
DAVID STONE &                           TALA TEYMOUR                        10341 SW 114TH TER                                                                        MIAMI           FL      33176
DAVID STROUD CONSTRUCTION INC           934 QUAIL LANE                                                                                                                RICHLANDS       NC      28574
DAVID T FURST &                         ERMINIE FURST                       627 W 6TH ST                                                                              ERIE            PA      16507
DAVID TITO, APPELLEE                    DAVID W. LANGLEY                    8551 W. SUNRISE BLVD., SUITE 303                                                          PLANTATION      FL      33322
DAVID VALDEZ                            ADDRESS ON FILE
DAVID VALENCIA                          ADDRESS ON FILE
DAVID VU                                ADDRESS ON FILE
DAVID W PLOEGER                         ADDRESS ON FILE
DAVID W RUSKIN TRUSTEE ‐ DETROIT        26555 EVERGREEN RD  STE 1100                                                                                                  SOUTHFIELD      MI      48076‐4251
DAVID W. DEVIN                          SHIERS LAW FIRM                     TRACY DIGIOVANNI                              AARON J. ATKISSION 600 KITSAP ST, # 202     PORT ORCHARD    WA      98366
DAVID W. MITCHEM                        MOUNTAIN STATE JUSTICE, INC.        MICHAEL NISSIM‐SABAT; LYDIA MILNES            215 S. THIRD ST, SUITE 901                  CLARKSBURG      WV      26301
DAVID WAYNE PRICE, GWENDOLYN PRICE      SPEAKS & SPEAKS                     BILL SPEAKS                                   P.O. BOX 1918                               CLANTON         AL      35046
DAVID WELCKER                           ADDRESS ON FILE
DAVID WISHART & PATRICK                 CARRIGAN&EST P CARRIGAN             312 ROSS DR                                                                               BUCHANAN        MI      49107
DAVID WISLEY AND                        ADDRESS ON FILE
DAVID YOUNG                             ADDRESS ON FILE
DAVID ZANGARI &                         ADDRESS ON FILE
DAVID ZIRKLE                            ADDRESS ON FILE
DAVID, CHRISTOPHER                      ADDRESS ON FILE
DAVID, EVELYNE                          ADDRESS ON FILE
DAVIDS AMERICAN EAGLE                   DAVID TOVAN                         2311 COLONIAL CT SOUTH                                                                    LEAGUE CITY     TX      77573
DAVIDS FINE FURNITURE                   INC                                 12346 SW 117 CT                                                                           MIAMI           FL      33186
DAVIDSON CNTY MUT FIRE                  PO BOX 475                                                                                                                    LEXINGTON       NC      27293
DAVIDSON CNTY MUTUAL INS                37 W 1ST AVE                                                                                                                  LEXINGTON       NC      27292
DAVIDSON COUNTY                         DAVIDSON COUNTY ‐ COLLEC            913 GREENSBORO ST STE 30                                                                  LEXINGTON       NC      27292
DAVIDSON COUNTY                         DAVIDSON COUNTY‐TRUSTEE             PO BOX 196358                                                                             NASHVILLE       TN      37219
DAVIDSON COUNTY REGISTER                501 BROADWAY                                                                                                                  NASHVILLE       TN      37203
DAVIDSON COUNTY TAX COLLECTOR           913 GREENSBORO ST                                                                                                             LEXINGTON       NC      27292
DAVIDSON COUNTY TRUSTEE                 700 2ND AVE N SUITE 220                                                                                                       NASHVILLE       TN      37210
DAVIDSON FINK LLP                       28 E MAIN ST SUITE 1700                                                                                                       ROCHESTER       NY      14614
DAVIDSON PLUMBING                       P. O.BOX 1096                                                                                                                 COLUMBUS        MT      59019
DAVIDSON, LEAH                          ADDRESS ON FILE
DAVIDSON, RHONDA                        ADDRESS ON FILE
DAVIDSON, RON                           ADDRESS ON FILE
DAVIE COUNTY                            DAVIE COUNTY ‐ TAX COLLE            123 S. MAIN ST.                                                                           MOCKSVILLE      NC      27028
DAVIES & ASSOCIATES LAND SURVEYING      1105 N 100 EAST                                                                                                               CHESTERTON      IN      46304
DAVIES, DAVID                           ADDRESS ON FILE
DAVIES, PEGGY                           ADDRESS ON FILE
DAVIESS COUNTY                          DAVIESS COUNTY ‐ COLLECT            102 N. MAIN                                                                               GALLATIN        MO      64640




                                                                                                        Page 243 of 998
                                         19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   247 of 1004
Creditor Name                               Address1                             Address2                                       Address3                         City               State   Zip        Country
DAVIESS COUNTY                              DAVIESS COUNTY ‐ SHERIFF             212 ST ANN STREET                                                               OWENSBORO          KY      42303
DAVIESS COUNTY                              DAVIESS COUNTY ‐ TREASUR             200 EAST WALNUT ST. ROOM                                                        WASHINGTON         IN      47501
DAVIESS COUNTY CLERK                        212 SAINT ANN STREET ROOM 104                                                                                        OWENSBORO          KY      42303
DAVIESS COUNTY SHERIFF                      212 ST ANN ST                                                                                                        OWENSBORO          KY      42303‐4146
DAVIEW LLC                                  4407 NEOSHO                                                                                                          ST. LOUIS          MO      63116
DAVILA AND DEFUSCO                          225 BROADWAY 308                                                                                                     METHUEN            MA      01844
DAVILA, ANGEL                               ADDRESS ON FILE
DAVILA, JASMINE                             ADDRESS ON FILE
DAVILA, WILLIAM                             ADDRESS ON FILE
DAVIS & SONS, LLC                           TROY DAVIS                           2761 E. 4135 S.                                                                 HOLLADAY           UT      84124
DAVIS AC & HEATING                          13900 CR 455 107                                                                                                     CLERMONT           FL      34711
DAVIS AIR CONDITIONING                      AND HEATING INC                      13900 CR 455 STE 107                                                            CLEMONT            FL      34711
DAVIS AND DAVIS APPRAISALS INC              14335 FREELAND ST                                                                                                    DETROIT            MI      48227
DAVIS AND KOOTUR LAW OFFICE CO LPA          407 HOWARD STREET                                                                                                    BRIDGEPORT         OH      43912
DAVIS APPRAISAL COMPANY LLC                 5580 STATE STREET STE 8                                                                                              SAGINAW            MI      48603
DAVIS APPRAISAL GROUP                       PO BOX 506                                                                                                           MIAMISBURG         OH      45342
DAVIS APPRAISALS                            PO BOX 35049                                                                                                         FAYETTEVILLE       NC      28303
DAVIS BROTHERS CONSTRUCT                    2021 YANKEE RD                                                                                                       MENLO              GA      30731
DAVIS BROTHERS INS AGNCY                    9400 HWY 107                                                                                                         SHERWOOD           AR      72120
DAVIS BROWN KOEHN                           DAVID ERICKSON; KRISTEN MOTTET       215 10TH STREET, SUITE 300                                                      DES MOINES         IA      50309
DAVIS BROWN KOEHN SHORS                     AND ROBERTS PC                       215 10TH ST  STE 1300                                                           DES MOINES         IA      30309
DAVIS BROWN KOEHN SHORS AND                 ROBERTS PC ACH                       215 10TH ST  STE 1300                                                           DES MOINES         IA      50309‐3993
DAVIS CONSTRUCTION                          ALLIANCE LLC                         5193 SE 39TH LOOP                                                               OCALA              FL      34480
DAVIS CONSTRUCTION INC                      150 SITTER COURT                                                                                                     COLORADO SPRINGS   CO      80911
DAVIS CONSTRUCTION LLC                      18319 CR 132                                                                                                         LIVE OAK           FL      32060
DAVIS COUNTY                                DAVIS COUNTY ‐ TREASURER             100 COURTHOUSE SQUARE                                                           BLOOMFIELD         IA      52537
DAVIS COUNTY                                DAVIS COUNTY‐TREASURER               61 S. MAIN STE. 105                                                             FARMINGTON         UT      84025
DAVIS COUNTY ASSESSOR                       P.O. BOX 618                                                                                                         FARMINGTON         UT      84025‐0618
DAVIS CREATIVE BUILDING AND DESIGN CO.      CAROL DAVIS                          615 FISKE RD.                                                                   BARTON             VT      05822
DAVIS DYER MAX INC                          PO BOX 495429                                                                                                        GARLAND            TX      75049
DAVIS GENERAL CONTRACTORS LLS               KYLE DAVIS                           KYLE DAVIS                                     4740 KELLER HASLET ROAD  108     FORT WORTH         TX      76244
DAVIS HOME CONSTRUCTION                     4550 CR 5237 ALVIN                                                                                                   ALVIN              TX      77511
DAVIS MAILES MCGUIRE GARDNER PLLC           40 E RIO SALADO PARKWAY STE 425                                                                                      TEMPE              AZ      85281
DAVIS POLK AND WARDWELL LLP                 450 LEXINGTON AVE                                                                                                    NEW YORK           NY      10017
DAVIS REMODELING & J&J                      HARE                                 4815 N CLEVELAND AVE                                                            KANSAS CITY        MO      64119
DAVIS, ALTON                                ADDRESS ON FILE
DAVIS, AMARIS                               ADDRESS ON FILE
DAVIS, AMBER                                ADDRESS ON FILE
DAVIS, ANNE                                 ADDRESS ON FILE
DAVIS, ANNETTE                              ADDRESS ON FILE
DAVIS, ANTHONI                              ADDRESS ON FILE
DAVIS, AUSTIN                               ADDRESS ON FILE
DAVIS, BESSIE                               ADDRESS ON FILE
DAVIS, BRITNEY                              ADDRESS ON FILE
DAVIS, BROWN, KOEHN, SHORS                  & ROBERTS, P.C.                      215 10TH STREET                                STE. 1300                        DES MOINES         IA      50309
DAVIS, CASSANDRA                            ADDRESS ON FILE
DAVIS, CHRISTINE                            ADDRESS ON FILE
DAVIS, CHRISTOPHER                          ADDRESS ON FILE
DAVIS, DONALD                               ADDRESS ON FILE
DAVIS, DOROTHY                              ADDRESS ON FILE
DAVIS, DUSTI                                ADDRESS ON FILE
DAVIS, ERIC                                 ADDRESS ON FILE
DAVIS, FENELL                               ADDRESS ON FILE
DAVIS, FORREST                              ADDRESS ON FILE
DAVIS, HAILEY                               ADDRESS ON FILE
DAVIS, HAROLD                               ADDRESS ON FILE
DAVIS, JAMES                                ADDRESS ON FILE
DAVIS, JASON                                ADDRESS ON FILE
DAVIS, JEANEVA                              ADDRESS ON FILE
DAVIS, JESSICA
DAVIS, JESSICA                              ADDRESS ON FILE
DAVIS, JOHN                                 ADDRESS ON FILE
DAVIS, JORDAN                               ADDRESS ON FILE
DAVIS, JULIA                                ADDRESS ON FILE
DAVIS, LARRY                                ADDRESS ON FILE
DAVIS, LATONYA                              ADDRESS ON FILE
DAVIS, LAURA                                ADDRESS ON FILE
DAVIS, LEE                                  ADDRESS ON FILE
DAVIS, LINDSEY                              ADDRESS ON FILE
DAVIS, LISA                                 ADDRESS ON FILE




                                                                                                              Page 244 of 998
                                         19-10412-jlg           Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              248 of 1004
Creditor Name                               Address1                        Address2                                      Address3                              City              State   Zip          Country
DAVIS, MARLON                               ADDRESS ON FILE
DAVIS, MARY                                 ADDRESS ON FILE
DAVIS, MELISSA                              ADDRESS ON FILE
DAVIS, MIGNONNE                             ADDRESS ON FILE
DAVIS, NICOLE                               ADDRESS ON FILE
DAVIS, RONELLE                              ADDRESS ON FILE
DAVIS, SHAWN                                ADDRESS ON FILE
DAVIS, SIERRA                               ADDRESS ON FILE
DAVIS, STEPHANIE                            ADDRESS ON FILE
DAVIS, SUSAN                                ADDRESS ON FILE
DAVIS, VANESSECA                            ADDRESS ON FILE
DAVIS, VERONICA                             ADDRESS ON FILE
DAVIS, VICKY                                ADDRESS ON FILE
DAVIS, WANDA                                ADDRESS ON FILE
DAVIS, WYATT                                ADDRESS ON FILE
DAVIS, YVETTE                               ADDRESS ON FILE
DAVIS, ZAVRICK                              ADDRESS ON FILE
DAVIS, ZENA                                 ADDRESS ON FILE
DAVIS‐DYER‐MAX AGENCY                       3200 BROADWAY BLVD              SUITE 400                                                                           GARLAND           TX      75043
DAVIS‐MILLER, KAYCE                         ADDRESS ON FILE
DAVISOKOLL LLC                              103 EXECUTIVE CT  3                                                                                                 WAXAHACIE         TX      75165
DAVISON CITY                                DAVISON CITY ‐ TREASURER        200 E FLINT ST ‐ BOX 130                                                            DAVISON           MI      48423
DAVISON COUNTY                              DAVISON COUNTY ‐ TREASUR        200 EAST 4TH AVENUE                                                                 MITCHELL          SD      57301
DAVISON COUNTY TREASURER                    200 EAST 4TH AVE                                                                                                    MITCHELL          SD      57301
DAVISON GOLF CREST ESTATES CONDO ASSOC      6190 TAYLOR DRIVE                                                                                                   FLINT             MI      48507
DAVISON TOWNSHIP                            DAVISON TOWNSHIP ‐ TREAS        1280 N IRISH ROAD                                                                   DAVISON           MI      48423
DAVISON, WILLIAM                            ADDRESS ON FILE
DAVIS‐TAYLOR INSURANCE                      204 E REED ST                                                                                                       RED OAK           IA      51566
DAVY PROPERTY SOLUTIONS INC                 1301 EASTFIELD DR                                                                                                   CLEARWATER        FL      33764
DAWES COUNTY                                451 MAIN ST                                                                                                         CHADRON           NE      69337
DAWES COUNTY                                DAWES COUNTY ‐ TREASURER        PO BOX 790                                                                          CHADRON           NE      69337
DAWKINS, PATRICK                            ADDRESS ON FILE
DAWN ARNST, TAX COLLECTOR                   P. O. BOX 1279                                                                                                      MARHSALLS CREEK   PA      18335
DAWN BERG                                   ADDRESS ON FILE
DAWN CORBO                                  ADDRESS ON FILE
DAWN D ARNOLD                               ADDRESS ON FILE
DAWN GASKINS, ET AL.                        JAMES KEAVENEY, ESQ.            KEAVENEY LEGAL GROUP, LLC                     1101 N. KINGS HIGHWAY, SUITE G100     CHERRY HILL       NJ      08034
DAWN WRIGHT                                 ADDRESS ON FILE
DAWSEY, DAWN                                ADDRESS ON FILE
DAWSON BORO                                 CORRINE MCKNIGHT‐TAX COL        133 BOYD AVE.                                                                       DAWSON            PA      15428
DAWSON CITY                                 DAWSON CITY‐TAX COLLECTO        PO BOX 190                                                                          DAWSON            GA      39842
DAWSON COUNTY                               DAWSON COUNTY ‐ TREASURE        207 WEST BELL                                                                       GLENDIVE          MT      59330
DAWSON COUNTY                               DAWSON COUNTY ‐ TREASURE        700 N. WASHINGTON, ROOM                                                             LEXINGTON         NE      68850
DAWSON COUNTY                               DAWSON COUNTY‐TAX COMMIS        25 JUSTICE WAY  SUITE 12                                                            DAWSONVILLE       GA      30534
DAWSON COUNTY C/O APPR D                    DAWSON CAD ‐ TAX COLLECT        P O BOX 797                                                                         LAMESA            TX      79331
DAWSON COUNTY TAX COMMISSIONER              25 JUSTICE WAY STE 1222                                                                                             DAWSONVILLE       GA      30534
DAWSON OF FL                                3501 DEL PRADO BLVD 204                                                                                             CAPE CORAL        FL      33904
DAWSON PEST CONTROL                         517 EAST 12TH STREET                                                                                                COZAD             NE      69130
DAWSON VALUATION GROUP                      2870 PEACHTREE RD 227                                                                                               ATLANTA           GA      30305
DAWSON, JAY                                 ADDRESS ON FILE
DAWSON, THOMAS                              ADDRESS ON FILE
DAY COUNTY                                  DAY COUNTY ‐ TREASURER          711 W. 1ST STREET, SUITE                                                            WEBSTER           SD      57274
DAY PITNEY LLP                              1 JEFFERSON ROAD                                                                                                    PARSIPPANY        NJ      07054
DAY PITNEY, LLP                             1 JEFFERSON ROAD                                                                                                    PARSIPPANY        NJ      07054‐2891
DAY TOWN                                    DAY TOWN‐TAX COLLECTOR          1650 N. SHORE RD                                                                    HADLEY            NY      12835
DAY TOWN                                    DAY TWN TREASURER               D1838 COUNTY ROAD C                                                                 STRATFORD         WI      54484
DAY TOWNSHIP                                DAY TOWNSHIP ‐ TREASURER        3899 E. BRIGGS ROAD                                                                 STANTON           MI      48888
DAY, CHRISTOPHER                            ADDRESS ON FILE
DAY, RICHTONDRA                             ADDRESS ON FILE
DAYLIGHT DESIGNS, INC.                      16301 VALLEY ROAD                                                                                                   EDEN PRAIRIE      MN      55347
DAYTON BOROUGH                              STEPHANIE RUPP‐TAX COLLE        324 E MAIN ST                                                                       DAYTON            PA      16222
DAYTON CITY                                 CITY OF DAYTON ‐ CLERK          514 6TH AVENUE                                                                      DAYTON            KY      41074
DAYTON CITY                                 DAYTON CITY‐TAX COLLECTO        PO BOX 226                                                                          DAYTON            TN      37321
DAYTON INDEPENDENT SCHOOL DISTRICT          P.O. BOX 457                                                                                                        DAYTON            TX      77535‐0457
DAYTON ISD                                  DAYTON ISD ‐ TAX COLLECT        P O BOX 457                                                                         DAYTON            TX      77535
DAYTON POWER AND LIGHT COMPANY              PO BOX 740598                                                                                                       CINCINNATI        OH      45274‐0598
DAYTON TOWN                                 DAYTON TOWN ‐ TAX COLLEC        33 CLARKS MILLS ROAD                                                                DAYTON            ME      04005
DAYTON TOWN                                 DAYTON TOWN ‐ TREASURER         125‐B EASTVIEW STREET                                                               DAYTON            VA      22821
DAYTON TOWN                                 DAYTON TOWN‐ TAX COLLECT        9100 ROUTE 62                                                                       SOUTH DAYTON      NY      14138
DAYTON TOWN                                 DAYTON TWN TREASURER            24230 CO HWY ZZ                                                                     RICHLAND CENTER   WI      53581




                                                                                                        Page 245 of 998
                                         19-10412-jlg             Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            249 of 1004
Creditor Name                               Address1                                      Address2                                     Address3                                    City            State   Zip        Country
DAYTON TOWN                                 WAUPACA COUNTY TREASURER                      811 HARDING ST                                                                           WAUPACA         WI      54981
DAYTON TOWNSHIP                             DAYTON TOWNSHIP ‐ TREASU                      1160 S. STONE RD                                                                         FREMONT         MI      49412
DAYTON TOWNSHIP                             DAYTON TOWNSHIP ‐ TREASU                      2873 PHELPS LAKE RD                                                                      MAYVILLE        MI      48744
DAYTON WATER DEPARTMENT                     101 W 3RD ST                                                                                                                           DAYTON          OH      45402
DAYVILLE F.D.  2                            DAYVILLE F.D ‐ TAX COLLE                      PO BOX 307                                                                               DAYVILLE        CT      06241
DAZ, INC.                                   16380 COOPER                                                                                                                           TAYLOR          MI      48180
DAZEY CONSTRUCTION                          870 JUDIWAY STREET                                                                                                                     HOUSTON         TX      77018
DB ASSOCIATES OF CT                         ATTN: GEORGE SZNAJ                            321 MAIN STREET                                                                          FARMINGTON      CT      06032
DB ASSOCIATES OF CT LLC NE ASSET PROS       ATTN: GEORGE SZNAJ                            321 MAIN STREET                              23 SCHOOLHOUSE RD OLD SAYBROOK CT 06475     FARMINGTON      CT      06032
DB CONSTRUCTION                             1328 RICHARDSON RD                                                                                                                     LUFKIN          TX      75904
DB ENVIRONMENTAL CONSULTING                 DAVID BALK                                    P.O. BOX 815                                                                             BRATTLEBORO     VT      05302
D‐B ROOFING                                 DENNIS W. BROWN                               P.O BOX 1071                                                                             SHALLOWATER     TX      79363
DB ROOFING & M SCHMIDT                      & S SCHMIDT                                   2113 QUAIL RUN DR                                                                        CORINTH         TX      76208
DBA OLD REPUBLIC SERVICING SOLUTIONS        OLD REPUBLIC NATIONAL TITLE INSURANCE CO      530 SOUTH MAIN ST, SUITE 1031                                                            AKRON           OH      44311
DBA RE/MAX BEST CHOICE                      BEST CHOICE REALTY LLC                        P.O. BOX 1008                                                                            ARNOLD          MO      63010
DBA WALLACE & ASSOCIATES                    PO BOX 405                                                                                                                             BURLINGTON      WA      98233
DBK APPRAISAL COMPANY INC                   141 FAIRWAY DR                                                                                                                         ROCKINGHAM      NC      28379
DBS ROOFING                                 DBS CONTRACTING, LLC                          P.O. BOX 1385                                                                            NEWINGTON       VA      22122
DBT APPRAISALS INC                          425 WAKE ROBIN DR                                                                                                                      COCKEYSVILLE    MD      21030
DC DEPARTMENT OF CONSUMER AFFAIRS           1100 4TH STREET SW                                                                                                                     WASHINGTON      DC      20024
DC DEPT ‐ INS SECURITIES & BANKING          1050 FIRST ST NE #801                                                                                                                  WASHINGTON      DC      20002
DC OFFICE OF TAX AND REVENUE                1101 4TH STREET SW                            SUITE 270 WEST                                                                           WASHINGTON      DC      20024
DC PROPERTY INSURANCE                       FACILITY                                      3290 N RIDGE RD 210                                                                      ELLICOTT CITY   MD      21043
DC RESTORATION                              422 S DREW ST                                                                                                                          MESA            AZ      85210
DC RESTORATION                              DAMAGE CONTROL BUILDER LLC                    422 S DREW ST.                                                                           MESA            AZ      85210
DC TREASURER                                1100 4TH ST SW 5TH FL                                                                                                                  WASHINGTON      DC      20024
DC TREASURER                                2000 14TH STREET, NW                          6TH FLOOR                                                                                WASHINGTON      DC      20009
DC TREASURER                                DCRA, OFFICE OF COMPLIANCE & ENFORCEMENT      1100 4TH STREET SW 5TH FLOOR                                                             WASHINGTON      DC      20024
DC TREASURER                                OFFICE OF TAX AND REVENUE                     PO BOX 98095                                                                             WASHINGTON      DC      20090‐8095
DC WATER & SEWER AUTHORITY                  CUSTOMER SERVICE DEPARTMENT                   PO BOX 97200                                                                             WASHINGTON      DC      20090
DC WATER AND SEWER AUTHORITY                810 FIRST ST NE                               ATTN: BUSINESS OFFICE                                                                    WASHINGTON      DC      20002
DCAP OF RICHMOND INC                        1440 FOREST AVENUE                                                                                                                     STATEN ISLAND   NY      10302
DCM SERVICES, LLC                           ATTN: GENERAL COUNSEL                         7601  PENN AVENUE, SOUTH                     STE A610                                    MINNEAPOLIS     MN      55423
DCT CONSTRUCTION                            1109 SCOTT TOWN RD                                                                                                                     NEW BERN        NC      28560
DCWWA                                       27 HIGH STREET                                DUTCHESS COUNTY WATER & WASTEWATER AUTH                                                  POUGHKEEPSIE    NY      12601
DDR                                         HOMECRAFT BUILDING INC                        3415 VINEYARD HILL                                                                       OAKLAND TWP     MI      48306
DDR CLAIMS CONSULTANTS                      6191ORANGE DR STE 6159E2                                                                                                               DAVIE           FL      33314
DDR RESTORATION INC                         5001 PHILLIPS HWY LOT 91                                                                                                               JACKSONVILLE    FL      32207
DE BACA COUNTY                              DE BACA COUNTY‐TREASURER                      P.O. BOX 389                                                                             FORT SUMNER     NM      88119
DE CASTRO, IRINEO                           ADDRESS ON FILE
DE CORDOVA BEND ESTATES                     5301 COUNTRY CLUB DRIVE                                                                                                                GRANBURY        TX      76049
DE DIVISION OF MOTOR VEHICLES               P.O. BOX 698                                                                                                                           DOVER           DE      19903‐0698
DE DIVISION OF REVENUE                      PO BOX 8750                                                                                                                            WILMINGTON      DE      19899‐8751
DE HESUS, MICHELLE                          ADDRESS ON FILE
DE JESUS, BLANCA                            ADDRESS ON FILE
DE LA CRUZ, ANDREW                          ADDRESS ON FILE
DE LA CRUZ, CRYSTAL                         ADDRESS ON FILE
DE LA CRUZ, DIANNA                          ADDRESS ON FILE
DE LA CRUZ, RUBEN                           ADDRESS ON FILE
DE LA TORRE, JULIO                          ADDRESS ON FILE
DE LAGE LANDEN FINANCIAL SERVICES, INC      1111 OLD EAGLE SCHOOL RD                                                                                                               WAYNE           PA      19087
DE LORA, DELFO                              ADDRESS ON FILE
DE LUCA, LINDA                              ADDRESS ON FILE
DE MOLINA, ALFRED G.                        ADDRESS ON FILE
DE ROSA, LISA                               ADDRESS ON FILE
DE RUYTER CS   (CBMD TNS                    DE RUYTER CS ‐ TAX COLLE                      735 UTICA ST                                                                             DERUYTER        NY      13052
DE RUYTER TOWN                              DE RUYTER TOWN ‐ TAX COL                      PO BOX 394                                                                               DERUYTER        NY      13052
DE SHIELDS, ERIK                            ADDRESS ON FILE
DE SMET FARM MTL INS CO                     120 CALUMENT AVE ST                                                                                                                    DE SMET         SD      57231
DE SMET FARM MUT INS OF                     P O  BOX 9                                                                                                                             DE SMET         SD      57231
DE SMET FARM MUT INS OF                     PO BOX 9                                                                                                                               DE SMET         SD      57231
DE SOTO PARISH                              DE SOTO PARISH ‐ TAX COL                      205 FRANKLIN STREET                                                                      MANSFIELD       LA      71052
DE SOTO PARISH SHERIFF                      SHERIFF & EX‐OFFICIO TAX COLL                 205 FRANKLIN STREET                                                                      MANSFIELD       LA      71052
DE SOUZA, YVES                              ADDRESS ON FILE
DE VRIES ROOFING CO INC                     DEVRIES ROOFING CO., INC.                     8550 S 77 AVE.                                                                           BRIDGEVIEW      IL      60455
DEAF SMITH COUNTY APPRAI                    DEAF SMITH CAD ‐ TAX COL                      P O BOX 2298                                                                             HEREFORD        TX      79045
DEAL BORO                                   DEAL BORO ‐ TAX COLLECTO                      190 NORWOOD AVENUE                                                                       DEAL            NJ      07723
DEAL, HERMAN                                ADDRESS ON FILE
DEAL, MOSELEY AND SMITH, LLP                870 WEST KING STREET, SUITE B                                                                                                          BOONE           NC      28607
DEAL, TERESA                                ADDRESS ON FILE




                                                                                                                     Page 246 of 998
                                        19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  250 of 1004
Creditor Name                              Address1                             Address2                                     Address3                                City               State   Zip          Country
DEAN & ASSOCIATES                          PO BOX 908                                                                                                                LINN CREEK         MO      65052
DEAN AND DRAPER INS                        3131 W ALABAMA 150                                                                                                        HOUSTON            TX      77098
DEAN DE SOTO                               7719 PIPERS W                                                                                                             SAN ANTONIO        TX      78251
DEAN ENTERPRISES INC                       1535 RTE 206                                                                                                              TABORNACLE         NJ      08088
DEAN KLIMEK, PRO SE                        DEAN KLIMEK, PRO SE                  1041 WILLETT STREET                                                                  SCHENECTADY        NY      12303
DEAN LAW FIRM, LLC                         230 NE 25TH AVENUE, SUITE 300                                                                                             OCALA              FL      34470
DEAN LAWTHERS &                            MICHELLE LAWTHERS                    614 FREMONT ST                                                                       MARSHALLTOWN       IA      50158
DEAN MORRIS                                1505 N 19TH ST                                                                                                            MONROE             LA      71201
DEAN MORRIS AGENCY                         413 APPALACHIA WAY                                                                                                        MCKINNEY           TX      75071
DEAN MORRIS LLC                            1505 NORTH 19TH STREET                                                                                                    MONROE             LA      71201
DEAN MORRIS LLP                            1505 NORTH 19TH STREET                                                                                                    MONROE             LA      71201
DEAN MORRIS LLP                            ATTN CANDACE COURTEAU                JAY MORRIS; MARIANNE GUILLORY                1505 NORTH 19TH                         MONROE             LA      71201
DEAN R PORTEOUS                            31 LIVINGSTONE AE                                                                                                         BEVERLY            MA      01915
DEAN, BREANDREA                            ADDRESS ON FILE
DEAN, BYRON                                ADDRESS ON FILE
DEAN, CECILLIA                             ADDRESS ON FILE
DEAN, DANIEL                               ADDRESS ON FILE
DEAN, JERIE                                ADDRESS ON FILE
DEAN, TAYLOR                               ADDRESS ON FILE
DEANER, AARON                              ADDRESS ON FILE
DEANNA HAAS &                              MICHAEL E HAAS                       1033 TURNBERRY CIR                                                                   LOUISVILLE         CO      80027
DEANS & HOMER INS                          340 PINE ST   2ND FL                                                                                                      SAN FRANCISCO      CA      94104
DEANS CONSTRUCTION COMPANY, INC            240 VINSON RD                                                                                                             GOLDSBORO          NC      27534
DEANS PRO PAINTING                         DEAN NAEGELE                         10810 W FAIRMONT AVE                                                                 MILWAUKEE          WI      53225
DEANZA TERMITE & PEST CONTROL INC          PO BOX 291                                                                                                                MURRIETA           CA      92564‐0291
DEARBORN CITY                              DEARBORN CITY ‐ TREASURE             16901 MICHIGAN AVE STE 2                                                             DEARBORN           MI      48126
DEARBORN COUNTY                            DEARBORN COUNTY ‐ TREASU             165 MARY ST                                                                          LAWRENCEBURG       IN      47025
DEARBORN HEIGHTS CITY                      DEARBORN HEIGHTS ‐ TREAS             6045 FENTON                                                                          DEARBORN HTS       MI      48127
DEARBORN HEIGHTS WATER DEPARTMENT          6045 FENTON                                                                                                               DEARBORN HEIGHTS   MI      48127
DEARBORN VILLAGE II CONDO ASSOC.           C/O FORTH GROUP                      22 E CULLERTON SUITE 1                                                               CHICAGO            IL      60616
DEARBORN VILLAGE II CONDOMINIUM ASSOC      C/O FORTH GROUP                      22 E CULLERTON SUITE 1                                                               CHICAGO            IL      60616
DEARING ENTERPRISES, INC.                  9199 SVL BOX                                                                                                              VICTORVILLE        CA      92395
DEARING REPAIR SERVICE, INC.               1974 BIRMINGHAM RIDGE RD                                                                                                  SALTILLO           MS      38866
DEAS BUILDER & REMODELER, INC.             420 NORTH AVENUE                                                                                                          NEWPORT NEWS       VA      23601
DEB HAUSSMANN LLC                          2170 HOLLOW VIEW DRIVE                                                                                                    BETTENDORF         IA      52722
DEBARROS, KIMBERLY                         ADDRESS ON FILE
DEBBIE JOHNSON, ET AL.                     PRO SE ‐ THE BERGMAN LAW FIRM        (HELENE BERGMAN)                             1001 S. DAIRY ASHFORD, SUITE 100        HOUSTON            TX      77079
DEBBIE K METES                             & MIRCEA METES                       12895 QUAIL VISTA RD                                                                 APPLE VALLEY       CA      92308
DEBIEN CRUZ, MARIE                         ADDRESS ON FILE
DEBOER, CALLIE                             ADDRESS ON FILE
DEBOER, JONATHAN                           ADDRESS ON FILE
DEBOLT, JOYCE                              ADDRESS ON FILE
DEBORAH A. WRIGHT (FORMERLY SIMPSON)       VLACHOS & VLACHOS, P.C.              BRIAN E. WEISS                               5659 STADIUM DRIVE                      KALAMAZOO          MI      49009
DEBORAH B LANGEHENNING, TRUSTEE            3801 CAPITAL OF TEXAS HWY S,         SUITE 320                                                                            AUSTIN             TX      78704
DEBORAH BREMER                             ADDRESS ON FILE
DEBORAH CAUSSEY                            ADDRESS ON FILE
DEBORAH EWING AND KEVIN EWING
DEBORAH FREELON                            A. RITA KOSTOPOULOS                  KISTOPOULOS & ASSOCIATES PLLC                31201 CHICAGO ROAD SOUTH, STE C‐102     WARREN             MI      48093
DEBORAH HANNA                              ADDRESS ON FILE
DEBORAH HERSTINE TAX COLLECTOR             SOUTHERN LEHIGH SCHOOL DISTRICT      4485 CALVERT ST                                                                      CENTER VALLEY      PA      18034
DEBORAH HOGAN &                            ROBERT HOGAN                         14020 138TH AVE W                                                                    TAYLOR RIDGE       IL      61284
DEBORAH K DEBENEDICTIS                     ADDRESS ON FILE
DEBORAH LEDBETTER                          ADDRESS ON FILE
DEBORAH OLSON INS AGENCY                   10592‐B FAQUA                                                                                                             HOUSTON            TX      77089
DEBORAH PISCIOTTA                          ADDRESS ON FILE
DEBORAH S WALDEN, TAX COLLECTOR            72 TURNER ST                                                                                                              AUSTIN             PA      16720
DEBORAH WASHINGTON &                       LARRY WASHINGTON                     17340 E DORADO DR                                                                    CENTENNIAL         CO      80015
DEBORAH WATSON, ET AL.                     KEITH H. WERWAS                      MATTON AND WERWAS, PC                        134 N. LASALLE STREET, SUITE 1040       CHICAGO            IL      60602
DEBORAH WATTS                              640 HILLTOP DR                                                                                                            LAKESIDE           OR      97449
DEBOW, TAMIKA                              ADDRESS ON FILE
DEBRA A. SISK                              MOUNTAIN STATE JUSTICE, INC.         SARAH K. BROWN, ESQ                          1031 QUARRIER STREET, SUITE 200         CHARLESTOWN        WV      23501
DEBRA CROPSEY                              ADDRESS ON FILE
DEBRA GASAWAY &                            ADDRESS ON FILE
DEBRA L MILLER TRUSTEE                     PO BOX 11550                                                                                                              SOUTH BEND         IN      46634
DEBRA STEGALL LLC                          419 CREEK VIEW CT                                                                                                         MCDONOUGH          GA      30252
DEBRA WALLACE RECEIVER TOWN OF VESTAL      516 FRONT ST                                                                                                              VESTAL             NY      13850
DEBRULE, SUZANNE                           ADDRESS ON FILE
DEBUCK CONSTRUCTION INC                    6226 AUBURN RD                                                                                                            SHELBY TWP         MI      48317
DECARVALHO, JULIANO                        ADDRESS ON FILE
DECATUR CITY                               DECATUR CITY‐TAX COLLECT             P O BOX 945650                                                                       ATLANTA            GA      30394




                                                                                                           Page 247 of 998
                                    19-10412-jlg                  Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           251 of 1004
Creditor Name                              Address1                                      Address2                                     Address3              City                State   Zip          Country
DECATUR CNTY FARMERS                       329 WEST WASHINGTON ST                                                                                           GREENSBURG          IN      47240
DECATUR COUNTY                             DECATUR CO‐TAX COMMISSIO                      PO BOX 246                                                         BAINBRIDGE          GA      39818
DECATUR COUNTY                             DECATUR COUNTY ‐ TREASUR                      120 E HALL                                                         OBERLIN             KS      67749
DECATUR COUNTY                             DECATUR COUNTY ‐ TREASUR                      150 COURTHOUSE SQUARERM                                            GREENSBURG          IN      47240
DECATUR COUNTY                             DECATUR COUNTY ‐ TREASUR                      207 N MAIN                                                         LEON                IA      50144
DECATUR COUNTY                             DECATUR COUNTY‐TRUSTEE                        PO BOX 488                                                         DECATURVILLE        TN      38329
DECATUR COUNTY CLERK OF SUPERIOR           COURT                                         PO BOX 336                                                         BAINBRIDGE          GA      39818
DECATUR COUNTY TAX COMMISSIONER            112 W WATER ST                                                                                                   BAINBRIDGE          GA      39818
DECATUR TOWN                               DECATUR TOWN‐TAX COLLECT                      159 MRAVLJA RD.                                                    WORCHESTER          NY      12197
DECATUR TOWN                               DECATUR TOWN‐TAX COLLECT                      PO BOX 188                                                         DECATUR             TN      37322
DECATUR TOWN                               DECATUR TWN TREASURER                         PO BOX 333/1408 14TH STR                                           BROADHEAD           WI      53520
DECATUR TOWNSHIP                           DECATUR TOWNSHIP ‐ TREAS                      106 N GEORGE ST                                                    DECATUR             MI      49045
DECATUR TOWNSHIP                           DECATUR TWP ‐ TAX COLLEC                      1285 CENTRE RD                                                     OSCEOLA MILLS       PA      16666
DECATUR TOWNSHIP                           DECATUR TWP ‐ TAX COLLEC                      565 WHISKEY ROAD                                                   MCCLURE             PA      17841
DECATUR VILLAGE                            DECATUR VILLAGE ‐ TREASU                      114 N. PHELPS ST.                                                  DECATUR             MI      49045
DECELLES, STUART                           ADDRESS ON FILE
DECHERD CITY                               DECHERD CITY‐TAX COLLECT                      PO BOX 488                                                         DECHERD             TN      37324
DECHERT LLP                                ATTN: DAVID H. KISTENBROKER                   35 WEST WACKER DRIVE, SUITE 3400                                   CHICAGO             IL      60601
DECHERT LLP                                PO BOX 7247‐6643                                                                                                 PHILADELPHIA        PA      19170
DECKARD, SARA                              ADDRESS ON FILE
DECKER, BRITTANY                           ADDRESS ON FILE
DECKERT, ANDREW                            ADDRESS ON FILE
DECKERVILLE VILLAGE                        DECKERVILLE VLG ‐ TREASU                      2521 BLACK RIVER                                                   DECKERVILLE         MI      48427
DECKSIDCOR LLC                             3160 WOODBRIDGE CT                                                                                               SNELLVILLE          GA      30039
DECMAN, MICHAEL                            ADDRESS ON FILE
DECOSTA, SOPHIA                            ADDRESS ON FILE
DECOTIS INSURANCE ASSOC                    245 WATERMAN ST STE 501                                                                                          PROVIDENCE          RI      02906
DECRAEN, ELIZABETH                         ADDRESS ON FILE
DECRANE, SUSAN                             ADDRESS ON FILE
DEDCO CONSTRUCTION INC                     OMELIO RUFIN                                  2225 SW 131 PL                                                     MIAMI               FL      33175
DEDHAM TOWN                                DEDHAM TOWN ‐ TAX COLLEC                      26 BRYANT STREET                                                   DEDHAM              MA      02026
DEDHAM TOWN                                DEDHAM TOWN ‐TAX COLLECT                      2073 MAIN RD, STE A                                                DEDHAM              ME      04429
DEDIK, LAUREN                              ADDRESS ON FILE
DEDMON, PATRICIA                           ADDRESS ON FILE
DEDOMINIC, ELIZABETH                       ADDRESS ON FILE
DEE & TS PRO TREE                          SERVICE INC                                   1187 PATTERSON ROAD                                                CAPE CORAL          FL      33909
DEE, KATERINA                              ADDRESS ON FILE
DEE, KIMYATTA                              ADDRESS ON FILE
DEEMSTON BORO                              DEEMSTON BORO ‐ TAX COLL                      43 HASTINGS RD                                                     FREDERICKTOWN       PA      15333
DEEMSTON BOROUGH SCHOOL                    DEEMSTON BORO SD ‐ COLLE                      43 HASTINGS RD                                                     FREDERICKTOWN       PA      15333
DEEP RIVER TOWN                            DEEP RIVER TN  ‐ COLLECT                      PO BOX 13                                                          DEEP RIVER          CT      06417
DEEP RIVER TOWNSHIP                        DEEP RIVER TWP ‐ TREASUR                      PO BOX 440                                                         STERLING            MI      48659
DEEP RIVER TOWNSHIP TREASURER              525 STREET ST                                                                                                    STERLING            MI      48659
DEEP SOUTH ROOFING, LLC                    PO BOX 720277                                                                                                    BYRAM               MS      39272
DEEP STEAM CARPET CLEANERS                 CENTRAL COAST CASUALTY RESTORATION, INC.      8415 MORRO RD.                                                     ATASCADERO          CA      93422
DEEPAK GUPTA &                             MAMTA GUPTA                                   10631 WILTON DR                                                    FRISCO              TX      75035
DEEPDALE GARDENS THIRD CORP.               60‐33 MARATHON PARKWAY                                                                                           LITTLE NECK         NY      11362
DEEPWOOD CONDOMINIUMS OWNERS ASSOCIATION   C/O CONTINENTAL MANAGEMENT COMPANY            2012 W 25TH ST SUITE 301                                           CLEVELAND           OH      44113
DEER CREEK HOMEOWNERS ASSOCIATION          13 DEER CREEK DRIVE                                                                                              CROSSVILLE          TN      38571
DEER CREEK TOWN                            DEER CREEK TWN TREASURER                      W9952 COUNTY ROAD F                                                BEAR CREEK          WI      54922
DEER CREEK TOWNSHIP                        MARY PEDERSON ‐ TAX COLL                      889‐A MILLEDGEVILLE ROAD                                           HADLEY              PA      16130
DEER CROSSING HOA                          506 SATTERWHITE LN                                                                                               MAGNOILIA           TX      77354
DEER HOLLOW AT TAMPA BAY ASSOCIATION INC   409 E COLLEGE AVE                                                                                                RUSKIN              FL      33570
DEER ISLE TOWN                             DEER ISLE TOWN ‐TAX COLL                      P.O. BOX 46                                                        DEER ISLE           ME      04627
DEER LAKE BORO                             DEER LAKE BORO ‐ TAX COL                      312 MAPLE BLVD                                                     ORWIGSBURG          PA      17961
DEER LAKES S.D./EAST DEE                   DEER LAKES SD ‐ TAX COLL                      124 YOST DR                                                        TARENTUM            PA      15084
DEER LAKES S.D./FRAZER T                   DEER LAKES SD ‐ TAX COLL                      111 BAJACK LN                                                      TARENTUM            PA      15084
DEER LAKES S.D./WEST DEE                   DEER LAKES SD ‐ TAX COLL                      P.O. BOX 4                                                         RUSSELLTON          PA      15076
DEER PARK CITY                             DEER PARK CITY ‐ TAX COL                      P O BOX 700/TAX DEPT                                               DEER PARK           TX      77536
DEER PARK EAST HOMEOWNERS ASSOCIATION      5403 CYPRESS AVENUE                                                                                              ST. JOSEPH          MO      64503
DEER PARK ROAD
DEER PARK ROAD MANAGEMENT CO. LP           ATTN:  MR. SCOTT EDWARD BURG, MBA             1195 BANGTAIL WAY                                                  STEAMBOAT SPRINGS   CO      80487‐1819
DEER PARK ROAD MANAGEMENT CO. LP           MR. SCOTT EDWARD BURG, MBA                    CIO & PORTFOLIO MANAGER                      1195 BANGTAIL WAY     STEAMBOAT SPRINGS   CO      80487‐1819
DEER RUN COMMUNITY ASSOCIATION             P. O. BOX 584                                                                                                    MONTGOMERYVILLE     PA      18936
DEER RUN ESTATES                           1429 ESSINGTON ROAD                                                                                              JOLIET              IL      60435
DEER RUN MOBILE HOME PARK                  PO BOX 2073                                                                                                      ORTING              WA      98360
DEERE, SARA                                ADDRESS ON FILE
DEERFIELD INS                              420 LAKE COOK RD 111                                                                                             DEERFIELD           IL      60015
DEERFIELD OPEN SPACE ASSOCIATION INC       6655 SANTA BARBARA RD                         8546                                                               ELKRIDGE            MD      21075
DEERFIELD TOWN                             DEERFIELD TOWN ‐ TAX COL                      6329 WALKER ROAD                                                   DEERFIELD           NY      13502




                                                                                                                    Page 248 of 998
                                       19-10412-jlg            Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       252 of 1004
Creditor Name                             Address1                                   Address2                                     Address3     City               State   Zip          Country
DEERFIELD TOWN                            DEERFIELD TOWN ‐ TAX COL                   8 CONWAY STREET                                           SOUTH DEERFIELD    MA      01373
DEERFIELD TOWN                            DEERFIELD TOWN ‐ TAX COL                   8 RAYMOND ROAD                                            DEERFIELD          NH      03037
DEERFIELD TOWN                            DEERFIELD TWN TREASURER                    59  LONDON RD                                             CAMBRIDGE          WI      53532
DEERFIELD TOWN                            DERFIELD TWN TREASURER                     W11832 COUNTY RD GG                                       HANCOCK            WI      54943
DEERFIELD TOWNSHIP                        DEERFIELD TOWNSHIP ‐ TRE                   16875 ONE MILE RD                                         MORLEY             MI      49336
DEERFIELD TOWNSHIP                        DEERFIELD TOWNSHIP ‐ TRE                   30 E BURNSIDE ROAD                                        N BRANCH           MI      48461
DEERFIELD TOWNSHIP                        DEERFIELD TOWNSHIP ‐ TRE                   3032 SOUTH WINN RD                                        MT PLEASANT        MI      48858
DEERFIELD TOWNSHIP                        DEERFIELD TOWNSHIP ‐ TRE                   4492 CENTER RD                                            LINDEN             MI      48451
DEERFIELD TOWNSHIP                        DEERFIELD TWP ‐ COLLECTO                   736 LANDIS AVENUE                                         ROSENHAYN          NJ      08352
DEERFIELD TOWNSHIP                        TAX COLLECTOR                              PO BOX 176                                                DEERFIELD          MI      49238
DEERFIELD VILLAGE                         DEERFIELD VILLAGE ‐ TREA                   101 W RIVER STREET                                        DEERFIELD          MI      49238
DEERFIELD VILLAGE                         DEERFIELD VLG TREASURER                    PO BOX 66 4 N MAIN ST                                     DEERFIELD          WI      53531
DEERHURST HOMEOWNERS ASSOCIATION          5131 DEERHURST CRESCENT CIRCLE                                                                       BOCA RATON         FL      33486
DEERING CONSTRUCTION                      119 E JUNIPER WAY, SE                                                                                ROME               GA      30161
DEERING TOWN                              DEERING TOWN ‐ TAX COLLE                   762 DEERING CENTER ROAD                                   DEERING            NH      03244
DEERING WOODS CONDOMINIUM ASSOC           C/O AMERICAN COMMUNITY MANAGEMENT INC      7484 CANDLEWOOD ROAD SUITE H                              HANOVER            MD      21076
DEERPARK TOWN                             DEERPARK TOWN‐ TAX COLLE                   420 RTE 209                                               HUGUENOT           NY      12746
DEERPATH CLUSTER HOMEOWNERS ASSOC         425 DEERPATH DR                                                                                      SCHEREVILLE DR     IN      46375
DEERPATH POA                              30 N SKYVIEW LANE                                                                                    FAYETTEVILLE       AR      72701
DEERWOOD COUNCIL OF CO‐OWNERS, INC.       1800 AUGUSTA, SUITE 200                    C/O KRJ MANAGEMENT INC                                    HOUSTON            TX      77057
DEERWOOD LAKES ASSOCIATION, INC.          PO BOX 578                                                                                           HEMPSTEAD          TX      77445
DEES REAL ESTATE SERVICES INC.            EASTER DANIEL                              1544 WINCHESTER AVE SUITE 822                             ASHLAND            KY      41101
DEFALCO, BRETT                            ADDRESS ON FILE
DEFAULTLAW.COM                            4919 MEMORIAL HIGHWAY                      SUITE 200                                                 TAMPA              FL      33634
DEFAZIO, ANTHONY                          ADDRESS ON FILE
DEFIANCE CLERK OF COURTS                  221 CLINTON ST                                                                                       DEFIANCE           OH      43512
DEFIANCE COUNTY                           DEFIANCE COUNTY ‐ TREASU                   500 W 2ND ST, 101                                         DEFIANCE           OH      43512
DEFIANCE COUNTY TREASURER                 500 W 2ND ST STE 301                                                                                 DEFIANCE           OH      43512
DEFILLIPPO, JAMES                         ADDRESS ON FILE
DEFOREST ROOFING &                        TAMMY JOHNSON                              11281 RICHMAIND AVE J104                                  HOUSTON            TX      77077
DEFOREST VILLAGE                          DEFOREST VLG TREASURER                     120 S STEVENSON STREET                                    DEFOREST           WI      53532
DEGENER, JARED                            ADDRESS ON FILE
DEGNEAU, JOSH                             ADDRESS ON FILE
DEGRATE, ALISHA                           ADDRESS ON FILE
DEGRATE, TIMOTHY                          ADDRESS ON FILE
DEGUISE, ANNI                             ADDRESS ON FILE
DEHAVEN, ROBERT                           ADDRESS ON FILE
DEHN, DONALD                              ADDRESS ON FILE
DEHNER, KATIE                             ADDRESS ON FILE
DEIDRE BOWIE &                            JEFFERY MILLS                              2869 HURSTVIEW DR                                         HURST              TX      76054
DEIMAN, DONALD                            ADDRESS ON FILE
DEIRDRA NICHOLE GREENLEE                  27 LAKE VALLEY CT                                                                                    JOHNSON CITY       TN      37604
DEISS, STEVEN                             ADDRESS ON FILE
DEISSROTH, ROBERT                         ADDRESS ON FILE
DEITSCH & WRIGHT PA                       6415 LAKE WORTH RD 305                                                                               LAKE WORTH         FL      33463
DEJONG, TAYLOR                            ADDRESS ON FILE
DEJSHA SIMMONS                            4540 EMERSON AVE S.                                                                                  ST PETERSBURG      FL      33711
DEK ROOFING INC                           3823 NW 49 STREET                                                                                    TAMARAC            FL      33309
DEKALB CITY                               DEKALB CITY‐TAX COLLECTO                   P O BOX 579                                               DEKALB             MS      39328
DEKALB COUNTY                             DE KALB COUNTY ‐ TREASUR                   100 S. MAIN                                               AUBURN             IN      46706
DEKALB COUNTY                             DEKALB CO‐REV COMMISSION                   206 GRAND AVE SW                                          FORT PAYNE         AL      35967
DEKALB COUNTY                             DEKALB COUNTY ‐ COLLECTO                   109 W. MAIN ST                                            MAYSVILLE          MO      64469
DEKALB COUNTY                             DEKALB COUNTY ‐ TREASURE                   110 E SYCAMORE                                            SYCAMORE           IL      60178
DEKALB COUNTY                             DEKALB COUNTY‐TAX COMMIS                   4380 MEMORIAL DR ‐ ROOM                                   DECATUR            GA      30032
DEKALB COUNTY                             DEKALB COUNTY‐TRUSTEE                      732 S CONGRESS BLVD ‐ RO                                  SMITHVILLE         TN      37166
DEKALB COUNTY                             P O BOX 105942                                                                                       ATLANTA            GA      30348‐5942
DEKALB COUNTY                             P.O. BOX 1027                                                                                        DECATUR            GA      30031‐1027
DEKALB COUNTY BOARD OF COMMISSIONERS      P .O.BOX 1027                                                                                        DECANTUR           GA      30031
DEKALB COUNTY JUDGE OF PROBATE            300 GRAND AVE W STE 100                                                                              FORT PAYNE         AL      35967
DEKALB COUNTY REVENUE COMMISSION          206 GRAND AVE SW                                                                                     FORT PAYNE         AL      35967
DEKALB COUNTY TAX COMMISSIONER            4380 MEMORIAL DR                           SUITE 100                                                 DECATUR            GA      30032
DEKALB COUNTY TAX COMMISSIONER            PO BOX 100004                                                                                        DECATUR            GA      30031
DEKALB COUNTY TREASURER                   100 S MAIN ST COURTHOUSE                                                                             AUBURN             IN      46706
DEKALB FARM MUTUAL                        525 W MICHIGAN AVE                                                                                   AUBURN             IN      46706
DEKALB ROOFING CO., INC                   3653 REDWING CIRCLE                                                                                  DECATUR            GA      30056
DEKALB TOWN                               DEKALB TOWN ‐ TAX COLLEC                   PO BOX 133                                                DEKALB JUNCTION    NY      13630
DEKORRA TOWN                              DEKORRA TWN TREASURER                      W8495 CTH VJ                                              POYNETTE           WI      53955
DEL AMO MOBILE HOME ESTATES               ATTN MANAGERS OFFICE                       2601 E VICTORIA                                           RANCHO DOMINGUEZ   CA      90220
DEL LA ROSA, CYRILA                       ADDRESS ON FILE
DEL LAGO HOMEOWNER ASSOCIATION            3930 S. ALMA SCHOOL ROAD                                                                             CHANDLER           AZ      85248




                                                                                                                Page 249 of 998
                                    19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    253 of 1004
Creditor Name                          Address1                                   Address2                                     Address3                                City               State   Zip          Country
DEL MAR BUILDERS                       165 W 10TH ST                                                                                                                   CHICAGO HEIGHTS    IL      60411
DEL MAR BUILDERS                       DJH, INC DBA DEL MAR BUILDERS              165 W 10TH STREET                                                                    CHICAGO HEIGHTS    IL      60411
DEL MAR INSURANCE ASSOC                3801 SARATOGA BLVD                         SUITE 105                                                                            CORPUS CHRISTI     TX      78415
DEL NORTE COUNTY                       DEL NORTE COUNTY TAX COL                   981 H STREET, SUITE 150                                                              CRESCENT CITY      CA      95531
DEL NORTE COUNTY TAX COLLECTOR         981 H ST.                                  STE 150                                                                              CRESCENT CITY      CA      95531
DEL NORTE MAINT CO.                    HENRY ENRIQUEZ                             2300 WHEELING  D                                                                     EL PASO            TX      79930
DEL NORTE MOBILE ESTATES               321 W NORTH AVE                                                                                                                 LOMPOC             CA      93436
DEL PRADO MOBILE HOME PARK             1616 S EUCLID AVE                                                                                                               ANAHEIM            CA      92802
DEL RIO CITY                           DEL RIO CITY ‐ TAX COLLE                   109 W. BROADWAY                                                                      DEL RIO            TX      78840
DEL RIO DISCOUNT CORPORATION           12501 N.W. 7TH AVENUE                                                                                                           NORTH MIAMI        FL      33168
DEL ROSARIO, MARLA                     ADDRESS ON FILE
DEL SOL INS AGENCY                     3007 S DAIRY ASHFORD 3                                                                                                          HOUSTON            TX      77082
DEL SOL ROOFING ENTERPRISE, INC        7570 NW 14 ST, SUITE 111                                                                                                        MIAMI              FL      33126
DELA GARZA, VICTORIA                   ADDRESS ON FILE
DELACRUZ CONSTRUCTION                  PO BOX 2174                                                                                                                     HANFORD            CA      93232
DELAFIELD CITY                         WAUKESHA COUNTY TREASURE                   515 W MORELAND BLVD. RM                                                              WAUKESHA           WI      53188
DELAFIELD TOWN                         DELAFIELD TWN TREASURER                    W302N1254 MAPLE AVENUE                                                               DELAFIELD          WI      53018
DELAFIELD TOWN                         TAX COLLECTOR                              W302N1254 MAPLE AVENUE                                                               DELAFIELD          WI      53018
DELAIRE COUNTRY CLUB, INC.             4645 WHITE CEDAR LANE                                                                                                           DELRAY BEACH       FL      33445
DELANCO SEWERAGE AUTHORITY             P. O. BOX 5073                                                                                                                  DELANCO            NJ      08075
DELANCO TOWNSHIP                       ATTN: WATER DEPARTMENT                     770 COOPERTOWN RD                                                                    DELANCO            NJ      08075
DELANCO TOWNSHIP                       DELANCO TWP‐TAX COLLECTO                   770 COOPERTOWN ROAD                                                                  DELANCO            NJ      08075
DELANEY INSURANCE AGENCY               8231 WHITE OAK AVE                                                                                                              RANCHO CUCAMONGA   CA      91730
DELANEY PROJECT                        MANAGEMENT                                 7663 OAK DR                                                                          KEYSTONE HEIGHTS   FL      32656
DELANO TOWNSHIP                        DELANO TWP ‐ TAX COLLECT                   200 HAZLE STREET ‐ BOX 1                                                             DELANO             PA      18220
DELANO‐EARLIMART IRR DIS               DELANO‐EARLIMART I.D.                      14181 AVENUE 24                                                                      DELANO             CA      93215
DELANSON VILLAGE                       DELANSON VILLAGE‐CLERK                     P.O. BOX 235                                                                         DELANSON           NY      12053
DELATORRE INS                          12900 SW 128TH ST 207                                                                                                           MIAMI              FL      33186
DELATORRE INSURANCE                    12905 SW 42 STREET, SUITE 216                                                                                                   MIAMI              FL      33175
DELAURENTIS, DENISE                    ADDRESS ON FILE
DELAVAN CITY                           DELAVAN CITY TREASURER                     PO BOX 465 / 123 S 2ND S                                                             DELAVAN            WI      53115
DELAVAN CITY                           TAX COLLECTOR                              123 S 2ND STREET, PO BOX                                                             DELAVAN            WI      53115
DELAVAN MUTUAL INS                     P O BOX 740                                                                                                                     DELAVAN            IL      61734
DELAVAN TOWN                           DELAVAN TWN TREASURER                      5621 TOWNHALL RD                                                                     DELAVAN            WI      53115
DELAWARE                               CAROLE HOFFECKER                           OFFICE OF THE BANK COMMISSIONER              555 E. LOOCKERMAN STREET, SUITE 210     DOVER              DE      19901
DELAWARE                               DELLA STOKES (ADMIN SPECIALIST)            OFFICE OF THE BANK COMMISSIONER              555 E. LOOCKERMAN STREET, SUITE 210     DOVER              DE      19901
DELAWARE                               QUINN MILLER                               OFFICE OF THE BANK COMMISSIONER              555 E. LOOCKERMAN STREET, SUITE 210     DOVER              DE      19901
DELAWARE ACADEMY SD AT D               DACSD AT DELHI‐TAX COLLE                   2 SHELDON DRIVE                                                                      DELHI              NY      13753
DELAWARE CITY                          DELAWARE CITY ‐  TREASUR                   407 CLINTON ST                                                                       DELAWARE CITY      DE      19706
DELAWARE CNTL MTL                      101 LEGION ST                                                                                                                   MANCHESTER         IA      52057
DELAWARE COUNTY                        DELAWARE COUNTY ‐ COLLEC                   P O BOX 1080                                                                         JAY                OK      74346
DELAWARE COUNTY                        DELAWARE COUNTY ‐ TREASU                   100 WEST MAIN, ROOM 102                                                              MUNCIE             IN      47305
DELAWARE COUNTY                        DELAWARE COUNTY ‐ TREASU                   140 N SANDUSKY ST                                                                    DELAWARE           OH      43015
DELAWARE COUNTY                        DELAWARE COUNTY ‐ TREASU                   201 W .FRONT ST. GOVT. C                                                             MEDIA              PA      19063
DELAWARE COUNTY                        DELAWARE COUNTY ‐ TREASU                   PO BOX 27                                                                            MANCHESTER         IA      52057
DELAWARE COUNTY FIRE &                 REST & S & M MCMULLEN                      15 1/2 N BARTRAM AVE                                                                 GLENOLDEN          PA      19036
DELAWARE COUNTY JANITOR                5 1/2 BARTRAM AVE                                                                                                               GLENOLDEN          PA      19036
DELAWARE COUNTY TAX CLAIM BUREAU       201 WEST FRONT STREET                                                                                                           MEDIA              PA      19063
DELAWARE COUNTY TREASURER              100 W MAIN ST RM 102                                                                                                            MUNCIE             IN      47305
DELAWARE COUNTY TREASURER              111 MAIN ST                                                                                                                     DELHI              NY      13753‐0431
DELAWARE COUNTY TREASURER              201 WEST FRONT STREET                                                                                                           MEDIA              PA      19063
DELAWARE COUNTY TREASURER              P.O. BOX 1080                                                                                                                   JAY                OK      74346‐1080
DELAWARE COUNTY TREASURER              PO BOX 1886                                                                                                                     MEDIA              PA      19063‐8886
DELAWARE DIVISION OF CORPORATIONS      401 FEDERAL STREET, 4                                                                                                           DOVER              DE      19901
DELAWARE DIVISION OF REVENUE           820N FRENCH ST 8TH FLOOR                                                                                                        WILMINGTON         DE      19801
DELAWARE DIVISION OF REVENUE           MATT FAY                                   820 N FRENCH ST, CARVEL STATE BUILDING                                               WILMINGTON         DE      19801
DELAWARE DMV                           303 TRANSPORTATION CIRCLE ‐ DOVER DMV                                                                                           DOVER              DE      19901
DELAWARE ELECTRIC COOPERATIVE          P.O. BOX 600                                                                                                                    GREENWOOD          DE      19950
DELAWARE EMPLOYMENT TRAINING FUND      PO BOX 41780                                                                                                                    PHILADELPHIA       PA      19101‐1780
DELAWARE GRANGE MUTUAL                 P O BOX 812                                                                                                                     DOVER              DE      19903
DELAWARE MUTUAL INSURANC               PO BOX 209                                                                                                                      HERMAN             MN      56248
DELAWARE RIDGE HOA                     PO BOX 26145                                                                                                                    OVERLAND PARK      KS      66225
DELAWARE SECRETARY OF STATE            401 FEDERAL ST., STE. 4                                                                                                         DOVER              DE      19901
DELAWARE TOWN                          DELAWARE TOWN‐TAX COLLEC                   PO BOX 129                                                                           HORTONVILLE        NY      12745
DELAWARE TOWNSHIP                      DELAWARE TOWNSHIP ‐ TREA                   7979 MAPLE GROVE RD                                                                  MINDEN CITY        MI      48456
DELAWARE TOWNSHIP                      DELAWARE TWP ‐ COLLECTOR                   PO BOX 500                                                                           SERGEANTSVILLE     NJ      08557
DELAWARE TOWNSHIP                      DELAWARE TWP ‐ TAX COLLE                   138 EDGEWATER DRIVE                                                                  DINGMANS FERRY     PA      18328
DELAWARE TOWNSHIP                      DELAWARE TWP ‐ TAX COLLE                   147 ONIONTOWN RD                                                                     GREENVILLE         PA      16125
DELAWARE TOWNSHIP                      DELAWARE TWP ‐ TAX COLLE                   549 JONES RD                                                                         MIFFLINTOWN        PA      17059
DELAWARE TOWNSHIP                      JEAN KLINE ‐ TAX COLLECT                   (REAR) 75 CHERRY ST POB                                                              DEWART             PA      17730




                                                                                                             Page 250 of 998
                                        19-10412-jlg            Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               254 of 1004
Creditor Name                              Address1                          Address2                                     Address3                              City              State   Zip          Country
DELAWARE VALLEY SCH DIST                   DELAWARE VALLEY SD ‐ COL          107 EAST HIGH ST                                                                   MILFORD           PA      18337
DELAWARE VALLEY SCH DIST                   DELAWARE VALLEY SD ‐ COL          109 GERMAN HILL RD                                                                 SHOHOLA           PA      18458
DELAWARE VALLEY SCH DIST                   DELAWARE VALLEY SD ‐ COL          119 NITCHE RD                                                                      SHOHOLA           PA      18458
DELAWARE VALLEY SCH DIST                   DELAWARE VALLEY SD ‐ COL          128 SUNSET TRAIL                                                                   MILFORD           PA      18337
DELAWARE VALLEY SCH DIST                   DELAWARE VALLEY SD ‐ COL          138 EDGEWATER DRIVE                                                                DINGMANS FERRY    PA      18328
DELAWARE VALLEY SCH DIST                   JANE M DRAKE ‐ TAX COLLE          807 AVENUE N                                                                       MATAMORAS         PA      18336
DELAWARE VALLEY SCH DIST                   WESTFALL TWP SD ‐ COLLEC          1032 DELAWARE DRIVE                                                                MATAMORAS         PA      18336
DELAWARE WATER GAP BORO                    CHRISTINE FARBER ‐ TAX C          106 MOUNTAIN RDPOB 211                                                             DEL WATER GAP     PA      18327
DELAY, JAMES                               ADDRESS ON FILE
DELBERT MELVIN                             3319 HUNTLEY SQ DR T‐2                                                                                               TEMPLE HILLS      MD      20748
DELCAMBRE TOWN                             DELCAMBRE TOWN ‐ TAX COL          107 N RAILROAD                                                                     DELCAMBRE         LA      70528
DELCORA                                    100 EAST 5TH STREET                                                                                                  CHESTER           PA      19013
DELCORA                                    100 EAST 5TH STREET                                                                                                  CHESTER           PA      19016
DELEON ROOFING & CONSTRUCTION              RICARDO Z. DELEON                 612 S SEAMAN STREET                                                                EASTLAND          TX      76448
DELEON, JENNIFER                           ADDRESS ON FILE
DELEON, MARIZA                             ADDRESS ON FILE
DELEON, MICHELLE                           ADDRESS ON FILE
DELEON, TERESA                             ADDRESS ON FILE
DELEVAN VILLAGE                            DELEVAN VILLAGE‐ CLERK            PO BOX 216                                                                         DELEVAN           NY      14042
DELFIACCO SEWERS INC.                      780 LILY CACHE LANE                                                                                                  BOLINGBROOK       IL      60440
DELGADILLO, SANDRA                         ADDRESS ON FILE
DELGADO, GLADDYS                           ADDRESS ON FILE
DELGADO, TERRY                             ADDRESS ON FILE
DELGADO, TIMOTHY                           ADDRESS ON FILE
DELHI CHARTER TOWNSHIP                     DELHI CHARTER TWP TREASU          2074 AURELIUS ROAD                                                                 HOLT              MI      48842
DELHI TOWN                                 DELHI TOWN ‐ TAX COLLECT          5 ELM STREET                                                                       DELHI             NY      13753
DELHI TOWN                                 DELHI TOWN ‐ TAX COLLECT          P O BOX 277                                                                        DELHI             LA      71232
DELHI VILLAGE                              DELHI VILLAGE ‐ CLERK             PO BOX 328                                                                         DELHI             NY      13753
DELIA, DENNIS                              BREVARD CONSUMER LAW CENTER       GEORGE M. GINGO                              400 ORANGE STREET                     TITUSVILLE        FL      32796
DELITA CORDES PC                           60 SE 6TH ST                                                                                                         MADRAS            OR      97741
DELL INSURANCE CLAIMS                      SERVICE                           3800 INVERRARY BLVD 101F                                                           LAUDERHILL        FL      33319
DELL PRAIRIE TOWN                          DELL PRAIRIE TWN TREASUR          871 S. GLEN LANE                                                                   WISCONSIN DELLS   WI      53965
DELLDONNA APPRAISAL                        SERVICES LLC                      3341 VINEVILLE AVE                                                                 MACON             GA      31204
DELLONA TOWN                               DELLONA TWN TREASURER             E8062 COUNTY ROAD H                                                                LYNDON STATION    WI      53944
DELLUTRI LAW GROUP PA                      1436 ROYAL PALM SQUARE BLVD                                                                                          FORT MYERS        FL      33919
DELMAN, ALAN                               ADDRESS ON FILE
DELMAR CONSTRUCTION AND ROOFING            4572 N HIATUS RD                                                                                                     SUNRISE           FL      33351
DELMAR LEROY WEBB III                      ALMOST ANYTHING CONSTRUCTION      387 CARROLL CREEK RD                                                               JOHNSON CITY      TN      37601
DELMAR TOWN                                DELMAR TOWN ‐ TAX COLLEC          100 S PENNSYLVANIA AVE                                                             DELMAR            DE      19940
DELMAR TOWN                                DELMAR TOWN ‐ TAX COLLEC          100 S PENNSYLVANIA AVE                                                             DELMAR            MD      21875
DELMAR TOWN                                DELMAR TWN TREASURER              9020 345TH ST                                                                      STANLEY           WI      54768
DELMAR TOWN /SEMIANNUAL                    DELMAR TOWN ‐ TAX COLLEC          100 S PENNSYLVANIA AVE                                                             DELMAR            MD      21875
DELMAR TOWNSHIP                            DELMAR TWP ‐ TAX COLLECT          662 BUCK ROAD                                                                      WELLSBORO         PA      16901
DELMAR, MARIE                              ADDRESS ON FILE
DELMARI BUILDERS                           21405 TUMBLEWEED WAY                                                                                                 SANTA CLARITA     CA      91350
DELMARVA POWER                             PO BOX 13609                                                                                                         PHILADELPHIA      PA      19101‐3609
DELMONT BORO                               MARYBELLE WEBER‐TAX COLL          606 TOLLGATE LANE                                                                  DELMONT           PA      15626
DELOA & SONS CONSTRUCTION                  FD CONSTRUCTION INC.              328 N ADAMS                                                                        PAPILLION         NE      68046
DELOACH & HOFSTRA, P.A.                    8640 SEMINOLE BLVD                                                                                                   SEMINOLE          FL      33772
DELOACH, DUANE                             ADDRESS ON FILE
DELOACH, JASON                             ADDRESS ON FILE
DELOITTE
DELOITTE & TOUCHE LLP                      ATTN: WALLACE NUTTYCOMBE          100 KIMBALL DR                                                                     PARSIPPANY        NJ      07054
DELOITTE & TOUCHE LLP                      PO BOX 844708                                                                                                        DALLAS            TX      75284‐4708
DELONG LEAK LOCATORS &                     WALLEN & RATHY GRIEB              17954 COUNTRY CLUB DR                                                              KEMP              TX      75143
DELORES BROWN                              ADDRESS ON FILE
DELORES CRUTCHER                           HAINES & KRIEGER, LLC             GEORGE HAINES                                8985 S. EASTERN AVENUE, SUITE 350     LAS VEGAS         NV      89123
DELORES MOORE AND                          ADDRESS ON FILE
DELOUCHE JEAN LOUIS                        ADDRESS ON FILE
DELOUCHE JEANLOUS FOR                      ADDRESS ON FILE
DELP INS SVCS                              1021 MILL CRK DR SUITE 6                                                                                             FEASTERVILLE      PA      19053
DELP INS SVCS                              1035 MILL CRK DR 1ST FL                                                                                              FEASTERVILLE      PA      19053
DELP, TIMOTHY                              ADDRESS ON FILE
DELPHENE LANE                              370 LAKESHORE CIR                                                                                                    HARTWELL          GA      30643
DELRAN TOWNSHIP                            900 CHESTER AVENUE                                                                                                   DELRAN            NJ      08075
DELRAN TOWNSHIP                            DELRAN TWP‐TAX COLLECTOR          900 CHESTER AVE., MUN. B                                                           DELRAN            NJ      08075
DELRAY VILLAS HOME OWNERS ASSOCIATION      P.O. BOX 7228                                                                                                        DELRAY BEACH      FL      33482
DELRAY VILLAS PLAT III HOA INC             5841 CONNIE BLVD                                                                                                     DELRAY BEACH      FL      33484
DELRAY VILLAS PLAT NO.4‐5 HOA INC          P.O. BOX 6262                                                                                                        DELRAY BEACH      FL      33482‐6262
DELSOL ROOFING ENTERPRIS                   7570 NW 14 ST                                                                                                        MIAMI             FL      33126




                                                                                                        Page 251 of 998
                                           19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                    DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                                       Pg CREDITOR MATRIX
                                                                                                              255 of 1004
Creditor Name                                 Address1                                      Address2                                       Address3                                  City               State   Zip          Country
DELTA APPRAISAL CO                            142 MYLNAR AVENUE                                                                                                                      MANTECA            CA      95336
DELTA BORO                                    YORK COUNTY ‐ TREASURER                       28 EAST MARKET STREET, R                                                                 YORK               PA      17401
DELTA COUNTY                                  DELTA COUNTY ‐ TAX COLLE                      P O BOX 388                                                                              COOPER             TX      75432
DELTA COUNTY                                  DELTA COUNTY‐TREASURER                        501 PALMER ST 202                                                                        DELTA              CO      81416
DELTA DENTAL OF PENNSYLVANIA                  ONE DELTA DRIVE                                                                                                                        MECHANICSBURG      PA      17055
DELTA DEVELOPMENT OF LAKE CHARLES L.L.C       P.O. BOX 5753                                                                                                                          LAKE CHARLES       LA      70606
DELTA DISASTER SERVICES                       5535 W 56TH AV 104                                                                                                                     ARVADA             CO      80002
DELTA DISASTER SVCS OF SOUTHERN COLORADO      EJC IMPROVEMENTS, INC.                        EJC IMPROVEMENTS, INC.                         3295 FILLMORE RIDGE HEIGHTS               COLORADO SPRINGS   CO      80907
DELTA EXTERIORS LLC                           22 FOXBORO RD                                                                                                                          SAINT LOUIS        MO      63124
DELTA EXTERIORS LLC                           8220 DELMAR BLVD 100                                                                                                                   ST LOUIS           MO      63124
DELTA G CONSTRUCTION SERVICES, LLC            P.O. BOX 680186                                                                                                                        SAN ANTONIO        TX      78268
DELTA GENERAL AGCY CORP                       4848 LOOP CENTRAL DR 1000                                                                                                              HOUSTON            TX      77081
DELTA GENERAL AGCY CORP                       SUITE 1000                                    4848 LOOP CENTRAL DR                                                                     HOUSTON            TX      77081
DELTA LAKE IRR DIST BOND                      DELTA LAKE IRR DIST BOND                      10370 CHARLES GREEN RD                                                                   EDCOUCH            TX      78538
DELTA LAKE IRR DIST FLAT                      DELTA LAKE IRR DIST FLAT                      10370 CHARLES GREEN RD                                                                   EDCOUCH            TX      78538
DELTA LLOYDS INS CO                           P. O. BOX 2045                                                                                                                         HOUSTON            TX      77252
DELTA MARCLIFF INS                            80 E MAIN ST                                                                                                                           LITTLE FALLS       NJ      07424
DELTA POWER, INC.                             1790 E. MCFADDEN AVENUE, SUITE 106                                                                                                     SANTA ANA          CA      92706
DELTA RIDGE HOMEOWNERS                        ASSOCIATION                                   360 LOUCKS ROAD                                                                          YORK               PA      17404
DELTA SURVEY COMPANY INC                      DONALD E SHEFFER                              P.O. BOX 747                                                                             BRINKLEY           AZ      72021
DELTA TITLE CORPORATION                       3625 N. I‐10 SERVICE ROAD W                                                                                                            METAIRIE           LA      70002
DELTA TOWNSHIP                                DELTA TOWNSHIP ‐ TREASUR                      7710 W SAGINAW                                                                           LANSING            MI      48917
DELTON TOWN                                   DELTON TWN TREASURER                          PO BOX 148/ 30 WISCONSIN                                                                 LAKE DELTON        WI      53940
DELUCA & ASSOCIATES REAL ESTATE, LLC          10515 SWEETBRIAR PARKWAY                                                                                                               SILVER SPRING      MD      20903
DELUCA, DAYNA                                 ADDRESS ON FILE
DELUXE FINANCIAL SERVICES, LLC                ATTN: CONTRACT ADMINISTRATION                 3660 VICTORIA STREET NORTH                                                               SHOREVIEW          MN      55126
DELUXE ROOFING AND CONSTRUCTION, LLC.         1925 SAGE TRAIL                                                                                                                        HURST              TX      76054
DEMAKIS LAW OFFICES, PC                       56 CENTRAL AVE                                                                                                                         LYNN               MA      01901
DEMANCHE MCCHRISTIAN, LLC                     JEFFREY A. MCCHRISTIAN, ESQUIRE               49 WEST MAIN STREET                                                                      AVON               CT      06001
DEMAND REMODELING &                           RESTORATION                                   4358 A RIDER TRAIL NORTH                                                                 EARTH CITY         MO      63045
DEMAR, KATINA                                 ADDRESS ON FILE
DEMAR, RENEE                                  ADDRESS ON FILE
DEMARCUS WILLIAMS                             ADDRESS ON FILE
DEMAREST BORO                                 DEMAREST BORO ‐ TAX COLL                      118 SERPENTINE ROAD                                                                      DEMAREST           NJ      07627
DEMASTER, CHRISTOPHER                         ADDRESS ON FILE
DEMASTERS INS                                 1130 WESTPORT RD                                                                                                                       KANSAS CITY        MO      64111
DEMERY, ANGELINA                              ADDRESS ON FILE
DEMERY, LASHANDA                              ADDRESS ON FILE
DEMERY, SANDRA                                ADDRESS ON FILE
DEMETRIA A. GORDON                            WILLIAM F. BARNES, III; PETERS, MURDAUGH      PARKER, ELTZROTH & DETRICK, P.A.               101 MULBERRY STREET EAST P.O. BOX 457     HAMPTON            SC      29924
DEMETRIOU GENERAL AGENCY                      111 BROADWAY,SUITE 1702                                                                                                                NEW YORK           NY      10006
DEMITROS APPRAISAL                            21005 WATERTOWN ROAD SUITE A1                                                                                                          WAUKESHA           WI      53186‐1822
DEMMER, CHRYSTAL                              ADDRESS ON FILE
DEMONACO INS AGENCY INC                       314 KINGS HWY                                                                                                                          BROOKLYN           NY      11223
DEMOREST CITY                                 DEMOREST CITY‐TAX COLLEC                      PO BOX 128                                                                               DEMOREST           GA      30535
DEMOSS AND SONS HOME                          IMPROVEMENT CO                                1313 MEANWELL RD                                                                         DUNDEE             MI      48131
DEMPSEY ROOFING &                             CONTRACTING                                   2703 OAKDALE CT                                                                          STAFFORD           TX      77477
DEMPSEY, BLAKE                                ADDRESS ON FILE
DEMPSEY, JAMES                                ADDRESS ON FILE
DENDRON TOWN                                  DENDRON TOWN ‐ TREASURER                      2855 ROLFE HIGHWAY                                                                       DENDRON            VA      23839
DENEDO, SHANNON                               ADDRESS ON FILE
DENIHAN, COURTNEY                             ADDRESS ON FILE
DENIS A MILLER INS AGNCY                      60 W PARK AVE                                                                                                                          LONG BEACH         NY      11561
DENIS WHITLEY & JAMES A                       WHITLEY                                       510 GLENWOOD AVE UNIT407                                                                 RALEIGH            NC      27603
DENIS, NICOLE                                 ADDRESS ON FILE
DENISCO ELECTRIC                              65 CARON ST                                                                                                                            MANCHESTER         NH      03103
DENISE ACKER &                                ADDRESS ON FILE
DENISE BARROW                                 PRO SE                                        DENISE BARROW                                  4739 MCEVER VIEW DRIVE                    SUGAR HILL         GA      30518
DENISE KUTLU                                  ADDRESS ON FILE
DENISE M PAPPALARDO TRUSTEE                   PO BOX 16607                                                                                                                           WORCESTER          MA      01601
DENISE MONAHAN                                ADDRESS ON FILE
DENISE P. MAHONEY PA                          1940 NW 35TH TERRACE                                                                                                                   COCONUT CREEK      FL      33066
DENISE PARKER                                 ADDRESS ON FILE
DENISON AND ASSOCIATES                        2789 PASS ROAD STE A                                                                                                                   BILOXI             MS      39531
DENISON AND ASSOCIATES                        INS LLC                                       2789 PASS ROAD STE A                                                                     BILOXI             MS      39531
DENISON, MATT                                 ADDRESS ON FILE
DENMAN, TYA                                   ADDRESS ON FILE
DENMARK TOWN                                  DENMARK TOWN ‐ TAX COLLE                      3707 ROBERTS ROAD                                                                        CARTHAGE           NY      13619
DENMARK TOWN                                  DENMARK TOWN ‐ TAX COLLE                      62 EAST MAIN STREET                                                                      DENMARK            ME      04022
DENMARK TOWNSHIP                              DENMARK TOWNSHIP ‐ TREAS                      PO BOX 44                                                                                RICHVILLE          MI      48758




                                                                                                                         Page 252 of 998
                                         19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           256 of 1004
Creditor Name                               Address1                                     Address2                                     Address3                 City              State   Zip          Country
DENMARK VILLAGE                             BROWN COUNTY ‐ TREASURER                     PO BOX 23600/305 EAST WA                                              GREEN BAY         WI      54305
DENNIE H. NEW CONSTRUCTION                  DENNIE H. NEW                                DENNIE H. NEW                                7194 SW BUSCH STREET     PALM CITY         FL      34990
DENNING TOWN                                DENNING TOWN ‐ TAX COLLE                     1567 DENNING RD.                                                      CLARYVILLE        NY      12725
DENNIS BADGER & ASSOCIATES INC              PO BOX 23220                                                                                                       LEXINGTON         KY      40523
DENNIS BLACK                                1155 LARK SONG LANE                                                                                                ENCINITAS         CA      92024
DENNIS C. HAUSMANN, JR.                     630 MAIN ST                                                                                                        HAMILTON          OH      45013
DENNIS D ULICNY                             ADDRESS ON FILE
DENNIS DI FRANCESCO                         ADDRESS ON FILE
DENNIS DUKE CONSTRUCTION                    251 SOUTH ANKLE ST                                                                                                 VISALIA           CA      93292
DENNIS GARLAND &                            ADDRESS ON FILE
DENNIS GEORGE &                             ADDRESS ON FILE
DENNIS HOFMANN &                            ADDRESS ON FILE
DENNIS INS                                  209 CRYSTAL GROVE 101                                                                                              LUTZ              FL      33548
DENNIS JORGENSEN & ASSOC                    ADDRESS ON FILE
DENNIS LA CHARITE CONST                     2527 W 237TH ST STE F                                                                                              TORRANCE          CA      90505
DENNIS LANGAN CONST &                       REMODELING INC                               4025 HALLS MILL RD D                                                  MOBILE            AL      36693
DENNIS LOOPER LAND SURVEYOR                 DENNIS W. LOOPER                             588 FOX RD.                                                           MAYFIELD          KY      42066
DENNIS LOPEZ                                ADDRESS ON FILE
DENNIS MALLERNEE PAINTING & PLASTERING      905 W. 37TH                                                                                                        ANDERSON          IN      46013
DENNIS MCBRIDE                              ADDRESS ON FILE
DENNIS MUNCY &                              MARCIA MUNCY                                 4227 S REDWOOD PL                                                     BROKEN ARROW      OK      74011
DENNIS R. HABER, PA                         ANNA DALESSANDRO                             8925 SW 148 ST., 200                                                  PALMETTO BAY      FL      33176
DENNIS ROOFING INC &                        SHARON SINGLETARY                            PO BOX 924273                                                         PRINCETON         FL      33092
DENNIS T RIOS                               ADDRESS ON FILE
DENNIS TOWN                                 DENNIS TOWN ‐ TAX COLLEC                     685 ROUTE 134                                                         SOUTH DENNIS      MA      02660
DENNIS TOWNSHIP                             DENNIS TWP‐TAX COLLECTOR                     PO BOX 214                                                            DENNISVILLE       NJ      08214
DENNIS WATER DISTRICT                       PO BOX 2000                                                                                                        SOUTH DENNIS      MA      02660
DENNIS WILCOX                               ADDRESS ON FILE
DENNIS WITTNEBERT                           ADDRESS ON FILE
DENNIS, KENNETH                             ADDRESS ON FILE
DENNIS, WINONA                              ADDRESS ON FILE
DENNISON APPRAISAL SERVICES, LLC            P.O. BOX 931                                                                                                       FLAT ROCK         NC      28731
DENNISON TOWNSHIP                           VICTORIA GIOVANNUCCI ‐ T                     243 TUNNEL ROAD                                                       WHITE HAVEN       PA      18661
DENNISON, REBECCA                           ADDRESS ON FILE
DENNY & SONS, LLC                           P O BOX 1101                                                                                                       BISMARCK          ND      58502
DENNY DE ARMOND                             PRO SE ‐ DENNY DEARNOND                      14490 S. FLORANCE AVE                                                 BIXEY             OK      74008
DENNY, KINDRA                               ADDRESS ON FILE
DENNYSVILLE TOWN                            DENNYSVILLE TN ‐ COLLECT                     P.O. BOX 70                                                           DENNYSVILLE       ME      04628
DENSITY CONT &A FRIERSON                    & RC CHIN FRIERSON                           731 MACON PL                                                          UNIONDALE         NY      11553
DENSON NELMS, VONEDRA                       ADDRESS ON FILE
DENT COUNTY                                 DENT COUNTY ‐ COLLECTOR                      400 N. MAIN                                                           SALEM             MO      65560
DENT, TAWANDA                               ADDRESS ON FILE
DENTON COUNTY                               DENTON COUNTY ‐ TAX COLL                     PO BOX 90223                                                          DENTON            TX      76202
DENTON COUNTY DISTRICT CLERK                PO BOX 2146                                                                                                        DENTON            TX      76209
DENTON COUNTY LID  L                        DENTON COUNTY LID ‐ COLL                     11111 KATY FRWY 725                                                   HOUSTON           TX      77079
DENTON COUNTY RECLAM U                      DENTON CO RECLAM RD/UTL                      11500 NW FREEWAY, 465                                                 HOUSTON           TX      77092
DENTON COUNTY TAX COLLECTOR                 1505 E MCKINNEY ST                                                                                                 DENTON            TX      76209
DENTON TOWNSHIP                             DENTON TOWNSHIP ‐ TREASU                     PO BOX 289                                                            PRUDENVILLE       MI      48651
DENVER BORO                                 LEE ANNE CROOKS‐TAX COLL                     501 MAIN STREET                                                       DENVER            PA      17517
DENVER CITY   COUNTY                        DENVER‐MANAGER OF FINANC                     201 W COLFAX AVE, DEPT4                                               DENVER            CO      80202
DENVER COUNTY AND CITY M                    DENVER‐MANAGER OF FINANC                     201 W COLFAX AVE, DEPT                                                DENVER            CO      80202
DENVER MEADOWS MOBILE & RV PARK             2075 POTOMAC ST                                                                                                    AURORA            CO      80011
DENVER TOWNSHIP                             DENVER TOWNSHIP ‐ TREASU                     PO BOX 408                                                            HESPERIA          MI      49421
DENVER TOWNSHIP TREASURER                   2805 N SHEPHERD RD                                                                                                 MOUNT PLEASANT    MI      48858
DENVER TOWNSHIP TREASURER                   2805 N SHEPHERD RD                                                                                                 MT PLEASANT       MI      48858
DENVER WATER                                P.O. BOX 1733423                                                                                                   DENVER            CO      80217‐3343
DENVILLE TOWNSHIP                           DENVILLE TWP ‐ COLLECTOR                     ONE ST. MARYS PLACE                                                   DENVILLE          NJ      07834
DEPACE INS                                  11440 W SAMPLE RD                                                                                                  CORAL SPRS        FL      33065
DEPANFILIS, NICK                            ADDRESS ON FILE
DEPARTMENT OF ASSESSMENT AND TAXATION       150 BEAVERCREEK RD                                                                                                 OREGON CITY       OR      97045
DEPARTMENT OF CODE ENFORCEMENT              400 MAPLE AVENUE                                                                                                   HARVEY            LA      70058
DEPARTMENT OF COMMERCE                      1030 COMMERCE                                P.O. BOX 42525                                                        OLYMPIA           WA      98504
DEPARTMENT OF COMMERCE                      1030 COMMERCE                                P.O. BOX 42525                                                        OLYMPIA           WA      98504‐2525
DEPARTMENT OF ENVIRONMENTAL SERVICES        167 ROA HOOK ROAD                                                                                                  COURTLAND MANOR   NY      10567
DEPARTMENT OF FINANCE                       495 S MAIN STREET                                                                                                  LAS VEGAS         NV      89101
DEPARTMENT OF FINANCE ‐ HOWARD COUNTY       PO BOX 3367                                                                                                        ELLICOTT CITY     MD      21041‐3367
DEPARTMENT OF FINANCIAL INSTITUTIONS
DEPARTMENT OF FINANCIAL INSTITUTIONS        4822 MADISON YARDS WAY, NORTH TOWER                                                                                MADISON           WI      53705
DEPARTMENT OF FINANCIAL INSTITUTIONS        EMILY STANTON, ADMINISTRATIVE SECRETARY      324 S STATE ST STE. 201                      P.O. BOX 146800          SALT LAKE CITY    UT      84111‐6800
DEPARTMENT OF FINANCIAL INSTITUTIONS        EVA REES, SUPERVISOR                         324 S STATE ST STE. 201                      P.O. BOX 146800          SALT LAKE CITY    UT      84111‐6800




                                                                                                                    Page 253 of 998
                                       19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       257 of 1004
Creditor Name                              Address1                                  Address2                                     Address3                           City             State   Zip        Country
DEPARTMENT OF LABOR AND INDUSTRIES         REGION 4                                  7273 LINDERSON WAY SW 1ST FLOOR                                                 TUMWATER         WA      98501
DEPARTMENT OF PROFESSIONAL & FINC REG      ATTN DORIS A WHITAKER                     BUREAU OF CONSUMER CREDIT PROTECTION         35 STATE HOUSE STATION             AUGUSTA          ME      04333‐0035
DEPARTMENT OF REAL ESTATE                  542 FORBES AVENUE                                                                                                         PITTSBURGH       PA      15219
DEPARTMENT OF REVENUE                      PO BOX 34456                                                                                                              SEATTLE          WA      98124‐1456
DEPARTMENT OF SOCIAL AND HEALTH SERVICES   OFFICE OF FINANCIAL RECOVERY              712 PEAR ST SE                                                                  OLYMPIA          WA      98504‐0001
DEPARTMENT OF VETERANS AFFAIRS             9500 BAY PINES BLVD                                                                                                       ST PETERSBURG    FL      33731
DEPARTMENT OF VETERANS AFFAIRS             REGIONAL OFFICE                           155 VAN GORDON STREET                        BOX 25126                          DENVER           CO      80225
DEPAUL, JOHN                               ADDRESS ON FILE
DEPENDABLE DOOR SYSTEMS                    INC                                       1932 NORTH MAIN ST UNIT1                                                        SPANISH FORK     UT      84660
DEPENDABLE HANDYMAN SER                    14837 CENTRAL PK                                                                                                          MIDLOTHIAN       IL      60445
DEPENDABLE INS                             1030 S ORANGE AVE                                                                                                         NEWARK           NJ      07106
DEPERE CITY                                BROWN COUNTY ‐ TREASURER                  PO BOX 23600/305 EAST WA                                                        GREEN BAY        WI      54305
DEPERE CITY                                TAX COLLECTOR                             PO BOX 23600/305 EAST WA                                                        GREEN BAY        WI      54305
DEPETRO APPRAISAL SERVICES, INC.           35 BROAD STREET                                                                                                           MANASQUAN        NJ      08736
DEPETRO, PATRICIA                          ADDRESS ON FILE
DEPEW UNION FREE CS (CHK                   DEPEW UNION FREE CS ‐ RE                  3301 BROADWAY ST. TOWN H                                                        CHEEKTOWAGA      NY      14227
DEPEW UNION FREE CS (LAN                   DEPEW UNION FREE CS ‐ RE                  TOWN HALL 21 CENTRALAVE                                                         LANCASTER        NY      14086
DEPEW VILLAGE(CHEEKTOWAG                   DEPEW VILLAGE ‐ TREASURE                  85 MANITOU STREET                                                               DEPEW            NY      14043
DEPEW VILLAGE(T‐LANCASTE                   DEPEW VILLAGE ‐ CLERK                     85 MANITOU STREET                                                               DEPEW            NY      14043
DEPLER, DAVID                              ADDRESS ON FILE
DEPOSIT CS (COMBINED TOW                   BC REAL PROPERTY TAX SER                  60 HAWLEY ST‐BING CSD/ R                                                        BINGHAMTON       NY      13901
DEPOSIT CS (COMBINED TOW                   BC REAL PROPERTY TAX SER                  P.O. BOX 2087BC RP DEP                                                          BINGHAMTON       NY      13902
DEPOSIT TOWN                               DEPOSIT TOWN ‐ TAX COLLE                  3 ELM ST                                                                        DEPOSIT          NY      13754
DEPOSIT VILLAGE(SANFORD                    DEPOSIT VILLAGE‐ TAX COL                  146 FRONT ST                                                                    DEPOSIT NY       NY      13754
DEPOSIT VILL‐DEPOSIT TN                    DEPOSIT VILL‐DEPOSIT TN‐                  146 FRONT STREET                                                                DEPOSIT NY       NY      13754
DEPOY ENTERPRISES                          1222 FORESTBROOK                                                                                                          DESOTO           TX      75115
DEPPEN, CYNTHIA                            ADDRESS ON FILE
DEPRANG, JORDAN                            ADDRESS ON FILE
DEPREE, JENNIFER                           ADDRESS ON FILE
DEPT OF ASSESSMENTS & TAXATION             301 W PRESTON ST                                                                                                          BALTIMORE        MD      21201‐5941
DEPT OF BANKING & SECURITIES               COMMONWEALTH OF PA                        MARKET SQUARE PLAZA                          17 N SECOND STREET, SUITE 1300     HARRISBURG       PA      17101
DEPT OF COMMERCE & CONSUMER AFFAIRS        PVL LICENSING BRANCH                      335 MERCHANT STREET, ROOM 301                                                   HONOLULU         HI      96801
DEPT OF COMMERCE OF THE STATE OF MINN      85 7TH PLACE EAST SUITE 280                                                                                               SAINT PAUL       MN      55101
DEPT OF COMMERCE OF THE STATE OF MINN      85 7TH PLACE EAST, SUITE 280                                                                                              SAINT PAUL       MN      55101
DEPT OF CONSUMER & REGULATORY AFFAIRS      BUSINESS LICENSE DIVISION                 1100 4TH STREET SW                                                              WASHINGTON       DC      20024
DEPT OF CONSUMER & REGULATORY AFFAIRS      OFFICE OF COMPLIANCE & ENFORCEMENT        1100 4TH STREET SW, 5TH FLOOR                                                   WASHINGTON       DC      20024
DEPT OF FINANCIAL INSTITUTIONS             324 SOUTH STATE STREET SUITE 201                                                                                          SALT LAKE CITY   UT      84111
DEPT OF HOUSING &                          URBAN DEVELOPMENT (HUD)                   C/O NOVAD MANAGEMENT CONSULTING, LLC         2401 NW 23RD STREET, SUITE1A1      OKLAHOMA CITY    OK      73107
DEPT OF HOUSING & COMMUNITY DEVELOPMENT    417 E. FAYETTE STREET, ROOM 100                                                                                           BALTIMORE        MD      21202
DEPT OF PROFESSIONAL & FINANCIAL REG       BUREAU OF CONSUMER CREDIT PROTECTION      76 NORTHERN AVE                                                                 GARDINER         ME      04345
DEPT OF PUBLIC WORKS &                     SOLID WASTE MANAGEMENT                    2525 NW 62ND ST 5TH FL                       2525 NW 62ND ST 5TH FL             MIAMI            FL      33147
DEPT OF VETERANS ADMINISTRATION            1240 E 9TH ST                                                                                                             CLEVELAND        OH      44199
DEPTFORD TOWNSHIP                          1011 COOPER STREET                                                                                                        DEPTFORD         NJ      08096
DEPTFORD TOWNSHIP                          DEPTFORD TWP ‐ COLLECTOR                  1011 COOPER STREET                                                              DEPTFORD         NJ      08096
DEPTFORD TOWNSHIP MUA                      898 CATTELL RD                                                                                                            WENONAH          NJ      08090
DEPUTY COLLECTOR                           91 1ST PARISH RD                                                                                                          SCITUATE         MA      02066
DER MANOUEL INS                            P O BOX 28906                                                                                                             FRESNO           CA      93729
DERBY CENTER VILLAGE                       DERBY CENTER ‐ TAX COLLE                  PO BOX 137                                                                      DERBY            VT      05829
DERBY CENTER VILLAGE‐WAT                   DERBY CENTER W/S‐TAX COL                  PO BOX 137                                                                      DERBY            VT      05829
DERBY CITY                                 DERBY CITY ‐ TAX COLLECT                  1 ELIZABETH STREET                                                              DERBY            CT      06418
DERBY DOWNS CONDOMINIUM ASSOCIATION, INC   6972 LAKE GLORIA BLVD.                                                                                                    ORLANDO          FL      32809
DERBY LINE VILLAGE                         DERBY LINE VILLAGE‐ COLL                  P.O. BOX 209                                                                    DERBY LINE       VT      05830
DERBY TAX COLLECTOR                        1 ELIZABETH STREET                                                                                                        DERBY            CT      06418
DERBY TOWN                                 DERBY TOWN ‐ TREASURER                    124 MAIN STREET                                                                 DERBY            VT      05829
DERBY WATER POLLUTION CONTROL              1 ELIZABETH STREET                                                                                                        DERBY            CT      06418
DERCON CONSTRUCTION                        SERVICES INC                              727 170TH LANE NW                                                               ANDOVER          MN      55304
DEREK PETERSON & LAURA                     PETERSON                                  7742 COUNTY RD 164                                                              CARTHAGE         MO      64836
DEREWAL, KRISTOPHER                        ADDRESS ON FILE
DERGEZ GYORGY INC                          1819 SE 37TH PL                                                                                                           OCALA            FL      34471
DERITIS, MICHELE                           ADDRESS ON FILE
DERK JOEL MILLICAN                         11071 FOSTORIA RD                                                                                                         CLEVELAND        TX      77328
DERK SMITH & SHERRY                        SMITH                                     4706 SILVER RIDGE DR                                                            JACKSONVILLE     FL      32207
DERMA TOWN                                 DERMA TOWN‐TAX COLLECTOR                  PO BOX 98                                                                       DERMA            MS      38839
DEROSE DISASTER PRO                        THOMAS J DEROSE                           201 STATE ST                                                                    BADEN            PA      15005
DEROUEN, CHRISTOPHER                       ADDRESS ON FILE
DEROUEN, LELA                              ADDRESS ON FILE
DERRICK CRAWFORD AND                       CATINA CRAWFORD                           4131 KING KREST                                                                 SAN ANTONIO      TX      78219
DERRICK FIELDS ELECTRICAL HEATING          & AIR SVCS                                P.O. BOX 2939                                                                   RUSTON           LA      71270
DERRICK INS AGENCY                         P O BOX 446                                                                                                               JOHNSTON         SC      29832
DERRICK MURPHY INS                         21175 TOMBALL PKWY 260                                                                                                    HOUSTON          TX      77070




                                                                                                                Page 254 of 998
                                          19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    258 of 1004
Creditor Name                                Address1                             Address2                                     Address3     City              State   Zip          Country
DERRICK PERRYMAN                             1912 12TH PI. SW                                                                               BIRMINGHAM        AL      35211
DERRICK, KAREN                               ADDRESS ON FILE
DERRICK, STEWART                             ADDRESS ON FILE
DERRY AREA SCHOOL DISTRI                     DERRY AREA SD ‐ TAX COLL             106 E. MAIN ST.                                           NEW ALEXANDRIA    PA      15670
DERRY AREA SCHOOL DISTRI                     DERRY AREA SD ‐TAX COLLE             978 N CHESTNUT ST EXT                                     DERRY             PA      15627
DERRY SCHOOL DISTRICT                        DERRY SD ‐ TAX COLLECTOR             312 W. 2ND AVENUE                                         DERRY             PA      15627
DERRY TOWN                                   DERRY TOWN ‐ TAX COLLECT             14 MANNING STREET                                         DERRY             NH      03038
DERRY TOWNSHIP                               DERRY TOWNSHIP ‐ TAX COL             978 N CHESTNUT ST EXT                                     DERRY             PA      15627
DERRY TOWNSHIP                               DERRY TWP ‐ TAX COLLECTO             10 LAUREL ST                                              LEWISTOWN         PA      17044
DERRY TOWNSHIP                               DERRY TWP ‐ TAX COLLECTO             610 CLEARWATER RD.                                        HERSHEY           PA      17033
DERRY TOWNSHIP                               DERRY TWP ‐ TAX COLLECTO             690 WASHINGTONVILLE RD                                    DANVILLE          PA      17821
DERRY TOWNSHIP MUNICIPAL AUTHORITY           5760 ROUTE 982                       P.O. BOX 250                                              NEW DERRY         PA      15671
DERRY TOWNSHIP MUNICIPAL AUTHORITY           670 CLEARWATER ROAD                                                                            HERSHEY           PA      17033
DERRY TOWNSHIP SANITARY SEWER AUTHORITY      74 RESERVE LANE                                                                                LEWISTOWN         PA      17044
DERRY TOWNSHIP SCHOOL DI                     DERRY TWP SD ‐ TAX COLLE             610 CLEARWATER RD                                         HERSHEY           PA      17033
DERRY TOWNSHIP TAX OFFICE                    610 CLEARWATER ROAD                                                                            HERSHEY           PA      17033
DERSCHAN, CHANDLER                           ADDRESS ON FILE
DES MOINES COUNTY                            DES MOINES COUNTY ‐ TREA             PO BOX 248                                                BURLINGTON        IA      52601
DES MOINES WATERWORKS                        2201 GEORGE FLAGG PKWY                                                                         DES MOINES        IA      50321
DES MOINES WATERWORKS                        2201 GEORGE FLAGG PKWY                                                                         DES MOINES        IN      50321‐1190
DES QUALITY HOME IMPROVEMENTS                EDWARD FINLEY                        1518 GRINNELL STREET                                      DALLAS            TX      75216
DESAI, NAINESH                               ADDRESS ON FILE
DESAULNIERS, ANNETTE                         ADDRESS ON FILE
DESAULNIERS‐BARCZEWSKI, ANNETTE              ADDRESS ON FILE
DESCHENE, JENNIFER                           ADDRESS ON FILE
DESCHUTES COUNTY                             DESCHUTES COUNTY TAX COL             1300 NW WALL ST. STE 203                                  BEND              OR      97703
DESCHUTES COUNTY TAX COLLECTOR               1300 NW WALL STREET                  SUITE 200                                                 BEND              OR      97703
DESERSA, KERRI                               ADDRESS ON FILE
DESERT APPRAISALS LLC                        2595 CHANDLER AVE 17                                                                           LAS VEGAS         NV      89120
DESERT DISPOSAL                              9890 CHERRY AVENUE                                                                             FONTANA           CA      92335
DESERT DRY LLC                               2020 W PINNACLE PEAK RD                                                                        PHOENIX           AZ      85027
DESERT EMPIRE INS SRVCS                      77564 COUNTRY CLUB B401                                                                        PALM DESERT       CA      92211
DESERT HARBOR HOA                            14100 N 83RD AVE SUITE 200                                                                     PEORIA            AZ      85381
DESERT HOLDING RESORTS                       16820 VENTURA BLVD                                                                             ENCINO            CA      91436
DESERT INN ESTATES OWNERS ASSOCIATION        5280 MUIR WOODS PARKWAY                                                                        LAS VEGAS         NV      89122
DESERT INN MOBILE FAMILY ESTATES             OWNERS ASSOC                         5100 BLUE RIDGE PARKWAY                                   LAS VEGAS         NV      89122
DESERT INN MOBILE FAMILY TRUST               C/O THE MANAGEMENT TRUST             8485 W. SUNSET ROAD, 100                                  LAS VEGAS         NV      89113
DESERT ISLAND COMMUNITY ASSOCIATION          950 ISLAND DRIVE                                                                               RANCHO MIRAGE     CA      92270
DESERT LIVING INC                            8925 S PECOS RD STE 15A                                                                        HENDERSON         NV      89074
DESERT MANAGEMENT                            J.N. LEWIS GROUP                     PO BOX 799                                                RANCHO MIRAGE     CA      92270
DESERT MEADOWS 1 PROPERTY OWNERS ASSOC.      P O BOX 1161                                                                                   GREEN VALLEY      AZ      85614
DESERT RESORT MANAGEMENT, INC.               42‐635 MELANIE PLACE, SUITE 103                                                                PALM DESERT       CA      92211
DESERT ROSE ESTATES                          100 NW 16TH ST STE 121                                                                         FRUITLAND         ID      83619
DESERT SANDS MHC                             32750 DATE PALM DR                                                                             CATHEDRAL CITY    CA      92234
DESERT SCHOOLS FCU                           PO BOX 2945                                                                                    PHOENIX           AZ      85062‐2945
DESERT SPECIALTY                             UNDERWRITERS INC                     9609B COMANCHE NE                                         ABUQUERQUE        NM      87111
DESERT SPRINGS TILE & CARPET                 DS TILE INC.                         73800 DINAH SHORE DRIVE 103                               PALM DESERT       CA      92211
DESERT VILLA HOMEOWNERS ASSOCIATION          1499 CHALLENGER AVE.                                                                           ALAMOGORDO        NM      88310
DESERT WEST INS AGENCY                       PO BOX 640210                                                                                  EL PASO           TX      79904
DESERTDOG APPRAISAL LLC                      6140 MISTY BROOK CT                                                                            LAS VEGAS         NV      89149
DESHA COUNTY                                 DESHA COUNTY ‐ TAX COLLE             PO BOX 428                                                ARKANSAS CITY     AR      71630
DESHA COUNTY CLERK OF CIRCUIT COURT          PO BOX 188                                                                                     ARKANSAS CITY     AR      71630‐0188
DESHANO COMPANIES INC                        325 COMMERCE CT                                                                                GLADWIN           MI      48624
DESIGN BUILD ENGIN &                         EUGENE & ALONA VELASQUEZ             12330 LISBOROUGH RD                                       BOWIE             MD      20720
DESIGN BUILDERS INC                          1585 NW 163 ST                                                                                 MIAMI GARDENS     FL      33169
DESIGN BY ALEXX LLC                          10726 AUTUMN MEADOW LN                                                                         HOUSTON           TX      77064
DESIGN CONCEPT REMODELING SERVICES           6620 NW 22 CT                                                                                  MARGATE           FL      33063
DESIGN HOME REMODELING CORP                  290 NW 161 STREET                                                                              MIAMI             FL      33169
DESIGN ILLUSIONS                             ALI SENASI                           22265 CAMINITO ARROYO SECO                                LAGUNA HILLS      CA      92653
DESIGN KRAFT & YLIJAH                        BROWN & ISABEL ZAPATA                3551 SW 137TH AVE                                         MIRAMAR           FL      33027
DESIGN PRO SCREENS INC                       887 WATERWAY PLACE                                                                             LONGWOOD          FL      32750
DESIGN RESTORATION &                         103                                  4305 MT PLEASANT ST NW                                    NORTH CANTON      OH      44720
DESIGN TEMP AC                               STE 235                              18975 MARBACH LANE                                        SAN ANTONIO       TX      78266
DESIGNCO CONSTRUCTION                        RUSSELL P. HAWKS                     1747 14TH ST. SE                                          RIO RANCHO        NM      87124
DESIGNER KITCHENS                            250 SUNRISE AVE                                                                                HONESDALE         PA      18431
DESILVA, ELIZABETH                           ADDRESS ON FILE
DESIR LAW FIRM PA                            1 E BROWARD BLVD STE 700                                                                       FORT LAUDERDALE   FL      33301
DESIR, JERRY                                 ADDRESS ON FILE
DESIREE CANDIS PEARSON                       2800 CLUB CORTILE CIR., APT.B                                                                  KISSIMMEE         FL      34746
DESMOND FRANKLIN                             7051 ESTATE TUTU                                                                               SAINT THOMAS      VI      802




                                                                                                             Page 255 of 998
                                           19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        259 of 1004
Creditor Name                                 Address1                                Address2                                     Address3           City            State   Zip          Country
DESOTO COUNTY                                 DESOTO COUNTY‐TAX COLLEC                365 LOSHER ST ‐ SUITE 11                                        HERNANDO        MS      38632
DESOTO COUNTY                                 DESOTO COUNTY‐TAX COLLEC                PO BOX 729                                                      ARCADIA         FL      34265
DESOTO COUNTY BOCC                            201 E OAK STREET STE 204                                                                                ARCADIA         FL      34266
DESOTO COUNTY TAX COLLECTOR                   365 LOSHER STREET, STE 110                                                                              HERNANDO        MS      38632
DESOTO COUNTY TAX COLLECTOR                   PO BOX 729                                                                                              ARCADIA         FL      34265
DESOTO MOULTON                                7550 US HWY 1                                                                                           VERO BEACH      FL      32967
DESOTO MOULTON LLC                            947 20TH PLACE                                                                                          VERO BEACH      FL      32960
DESOTO PARISH CLERK OF COURT                  PO BOX 1206                                                                                             MANSFIELD       LA      71052
DESPINIS, IRACLES                             ADDRESS ON FILE
DESSIE BRUMFIELD                              PRO SE                                  3936 NORTH 18TH STREET                                          MILWAUKEE       WI      53206
DESTASIO, JOSEPH                              ADDRESS ON FILE
DESTEFANO, BRIAN                              ADDRESS ON FILE
DESTIN DEV                                    DESHAWN DAVIS                           4990 BRACE STREET                                               BEAUMONT        TX      77708
DESTINY ROOFING                               ROGER HUGHES                            409 MOCKINGBIRD LANE                                            WAGONER         OK      74467
DETERS, JEFFREY                               ADDRESS ON FILE
DETOUR TOWNSHIP                               DETOUR TOWNSHIP ‐ TREASU                PO BOX 244                                                      DETOUR          MI      49725
DETRAYS PARK LLC                              3601 18TH AVE SE                                                                                        OLYMPIA         WA      98501
DETROIT CITY TREASURER                        DETROIT CITY ‐ TREASURER                PO BOX 55000, DEPT. 2683                                        DETROIT         MI      48255
DETROIT TREASURER                             2 WOODWARD AVE                          ROOM 120                                                        DETROIT         MI      48226
DETROIT WATER & SEWERAGE DEPARTMENT           735 RANDOLPH STREET, 16TH FLOOR                                                                         DETROIT         MI      48226
DETROIT WATER AND SEWER                       DEPT                                    PO BOX 32711                                                    DETROIT         MI      48232
DETROIT WATER AND SEWERAGE DEPT.              P.O. BOX 32711                                                                                          DETROIT         MI      48232
DETSCO, INC                                   PO BOX 40545                                                                                            HOUSTON         TX      77240‐0545
DETTLING & ASSOCIATES                         PO BOX 714                                                                                              ATMORE          AL      36504
DETWILER, MATTHEW                             ADDRESS ON FILE
DEUEL COUNTY                                  DEUEL COUNTY ‐ TREASURER                PO BOX 268                                                      CHAPPELL        NE      69129
DEUEL COUNTY                                  DUEL COUNTY ‐ TREASURER                 PO BOX 680                                                      CLEAR LAKE      SD      57226
DEUTSCHE BANK & TRUST CO AMERICAS             CORPORATE TRUST & AGENCY SERVICES       PO BOX 1757 CHURCH ST STATION                                   NEW YORK        NY      10008
DEUTSCHE BANK SECURITIES INC.                 ATTN: COLLATERAL MANAGEMENT             60 WALL STREET                               22NDFLOOR          NEW YORK        NY      10005
DEUTSCHE BANK SECURITIES INC.                 ATTN: COLLATERAL MANAGEMENT             60 WALL STREET                               36TH FLOOR         NEW YORK        NY      10005
DEUTSCHE BANK SECURITIES INC.                 ATTN: INSTITUTIONAL CLIENT GROUP        60 WALL STREET                               3RD FLOOR          NEW YORK        NY      10005
DEUTSCHE BANK SECURITIES INC.                 ATTN: LEGAL‐REPO PRACTICE GROUP         60 WALL STREET                               36TH FLOOR         NEW YORK        NY      10005
DEUTSCHE BANK SECURITIES, INC.                ATTN:  MR. STEVEN POLLARD, MBA          GLOBAL HEAD OF EQUITY RESEARCH               60 WALL STREET     NEW YORK        NY      10005‐2836
DEUTSCHE BK AG NY BRANCH AS MTG  AC           OF LSOP 3 PA 1 LLC ACCT 4443799572      PO BOX 780191                                                   PHILADELPHIA    PA      19178‐0191
DEVAL LLC                                     ROOSEVELT PLAZA SUITE 3A                                                                                SAN JUAN        PR      00917
DEVAULT, ANDONEE                              ADDRESS ON FILE
DEVCO INSURANCE SERVICES                      3845 FM 1960 WEST                       SUITE 110                                                       HOUSTON         TX      77068
DEVELOP INC & AVIS & BEV                      & AINSLEY & C&E WIGGINS                 9914 PINPOINT AVE                                               SAVANNAH        GA      31406
DEVERS ISD                                    DEVERS ISD ‐ TAX COLLECT                BOX 488                                                         DEVERS          TX      77538
DEVICH, TYLER                                 ADDRESS ON FILE
DEVIN DERHAM BURK TRUSTEE                     PO BOX 50013                                                                                            SAN JOSE        CA      95150‐0013
DEVIN HUIZINGH &                              MARGARET HUIZINGH                       2640 SUNSET LN                                                  GREELEY         CO      80634
DEVIN KULLA AND                               CHRISTOPHER CORKADEL                    8093 E 50TH DR                                                  DENVER          CO      80238
DEVIN TRUJILLO &                              TIFFANY TRUJILLO                        PO BOX 1446                                                     SAINT JOHN      VI      830
DEVIN, DAVID                                  ADDRESS ON FILE
DEVIN, JONATHAN                               ADDRESS ON FILE
DEVINE APPRAISALS INC                         28 GEORGETOWN DR                                                                                        CARY            IL      60013
DEVINE COUNTERTOPS LLC                        4107 STRIDEN LOOP                                                                                       BELLINGHAM      WA      98226
DEVINE TOTAL CONSTRUCTION CORP                JORGE VALDES                            10111 SW 26 ST                                                  MIAMI           FL      33165
DEVLIN, BRIAN                                 ADDRESS ON FILE
DEVLIN, EILEEN                                ADDRESS ON FILE
DEVON FYFFE                                   58 DANIEL STREET                                                                                        EAST HARTFORD   CT      06108
DEVON TITLE AGENCY                            1680 CROOKS RD                                                                                          TROY            MI      48084
DEVONCE CONSTRUCTION                          1595 MAPLEWOOD ST                                                                                       SYLVAN LAKE     MI      48320
DEVONSHIRE AT WHITE MARSH                     CONDOMINIUM ASSOC. INC                  147 OLD SOLOMONS ISLAND ROAD STE 400                            ANNAPOLIS       MD      21401
DEVONSHIRE CONSTRUCTION                       23607 FARMINGTON RD                                                                                     FARMINGTON      MI      48336
DEVONSHIRE III AT WHITE MARSH                 CONDO ASSOC                             3103 EMMORTON ROAD                                              ABINGDON        MD      21009
DEVORE, DAVID                                 ADDRESS ON FILE
DEVORE, MARTHA                                ADDRESS ON FILE
DEWAYNE ASHDOWN INS                           9601 JONES RD STE 148                                                                                   HOUSTON         TX      77065
DEWBERRY INS AGENCY                           625 W FOX AVE                                                                                           EUPORA          MS      39744
DEWEY BEACH TOWN                              DEWEY BEACH TOWN ‐ COLLE                105 RODNEY AVENUE                                               DEWEY BEACH     DE      19971
DEWEY BURCHETT HOME IMPROVEMENTS              DEWEY BURCHETT                          401 BILTMORE PLACE                                              PORTSMOUTH      VA      23702
DEWEY COUNTY                                  DEWEY COUNTY ‐ TAX COLLE                PO BOX 38                                                       TALOGA          OK      73667
DEWEY COUNTY                                  DEWEY COUNTY ‐ TREASURER                PO BOX 36                                                       TIMBER LAKE     SD      57656
DEWEY HERITAGE CONSTRUCTION JON K HARGIS      414 SE WASHINGTON BLVD  169                                                                             BARTLESVILLE    OK      74006
DEWEY INS                                     10620 GRIFFIN RD 201                                                                                    COOPER CITY     FL      33328
DEWEY INSURANCE AGENCY INC.                   9050 PINES BLVD. SUITE 340                                                                              HOLLYWOOD       FL      33024
DEWEY TOWN                                    DEWEY TWN TREASURER                     23212 COUNTY ROAD X                                             SHELL LAKE      WI      54871
DEW‐FAST INC                                  2401 NORMAN STREET                                                                                      HARVEY          LA      70058




                                                                                                                 Page 256 of 998
                                       19-10412-jlg                Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     260 of 1004
Creditor Name                              Address1                                Address2                                      Address3                        City               State   Zip          Country
DEWIND, MICHAEL                            ADDRESS ON FILE
DEWITT CHARTER TOWNSHIP                    DEWITT CHTR TWP ‐ TREASU                1401 W HERBISON ROAD                                                          DEWITT             MI      48820
DEWITT CITY                                DEWITT CITY ‐ TREASURER                 414 E MAIN ST                                                                 DEWITT             MI      48820
DEWITT COUNTY                              DEWITT COUNTY ‐ TAX COLL                P O BOX 489                                                                   CUERO              TX      77954
DEWITT COUNTY                              DEWITT COUNTY ‐ TREASURE                201 W. WASHINGTON                                                             CLINTON            IL      61727
DEWITT INSURANCE                           PO BOX 6489                                                                                                           DIAMOND HEAD       MS      39525
DEWITT TOWN                                ANGELA EPOLITO, RECEIVER                5400 BUTTERNUT DRIVE                                                          EAST SYRACUSE      NY      13057
DEWITT, KATHLEEN                           ADDRESS ON FILE
DEWITT‐NICK EVOLA                          10733 SUNSET OFFICE DR                  255                                                                           ST LOUIS           MO      63127
DEXTER                                     DEXTER CITY ‐ COLLECTOR                 301 E STODDARD ST                                                             DEXTER             MO      63841
DEXTER AND ASSOCIATES                      BRENDA DEXTER                           122 N. MADISONVILLE ST. P.O. BOX 634                                          CROFTON            KY      42217
DEXTER AND COMPANY                         3601 CEDAR SPRINGS                                                                                                    DALLAS             TX      75219
DEXTER BERESFORD &                         ESTELLE BERESFORD                       1507 RUNNING OAK LN                                                           ROYAL PALM BEACH   FL      33411
DEXTER CITY                                DEXTER CITY TREASURER                   8140 MAIN ST                                                                  DEXTER             MI      48130
DEXTER CITY                                DEXTER CITY‐TAX COLLECTO                PO BOX 1145                                                                   DEXTER             GA      31019
DEXTER R HOWARD                            & MELINDA HOWARD                        122 ASHLEI LANE                                                               SEARCY             AR      72143
DEXTER TOWN                                DEXTER TOWN ‐ TAX COLLEC                23 MAIN STREET                                                                DEXTER             ME      04930
DEXTER TOWN                                DEXTER TWN TREASURER                    4120 STATE HWY 80                                                             PITTSVILLE         WI      54466
DEXTER TOWNSHIP                            DEXTER TOWNSHIP ‐ TREASU                6880 DEXTER PINCKNEY RD.                                                      DEXTER             MI      48130
DEXTER VILLAGE                             DEXTER VILLAGE ‐ CLERK                  PO BOX 62                                                                     DEXTER             NY      13634
DF DWYER AGENCY                            38 BELLEVUE AVE                                                                                                       NEWPORT            RI      02840
DFB INS GROUP LLC                          700 HIGHLANDER  340                                                                                                   ARLINGTON          TX      76015
DFI‐BCA                                    201 W WASHINGTON AVE STE 300                                                                                          MADISON            WI      53703‐2701
DFM BUILDERS ETC                           19175 CYPRESS CHURCH RD                                                                                               CYPRESS            TX      77433
DFT CONSTRUCTION                           16 GLADSTONE AVE                                                                                                      WAREHAM            MA      02571
DFW FLOORING WAREHOUSE                     2901 W PIONEER PRKWY                                                                                                  PANTEGO            TX      76013
DFW ROOFING                                PETE MULLIGAN                           1245 MOHAWK TRAIL                                                             RICHARDSON         TX      75080
DFW SIDING AND PATIO                       110 INDUSTRIAL DR                                                                                                     FORNEY             TX      75126
DG CONSTRUCTION & RENO                     115 SAMDIN BLVD                                                                                                       HAMILTON           NJ      08610
DG INSURANCE AGENCY                        309 NORTH GARDEN                                                                                                      VISALIA            CA      93291
DG YOUNG BUILDING & HOME IMPROVEMENT LLC   DARIN GERALD YOUNG                      4125 CURTIS ROAD                                                              LEONARD            MI      48367
DGB CONSTRUCTION INC                       SUITE 205E                              8600 NORTHWEST HWY                                                            CRYSTAL LAKE       IL      60014
DGG RE INVESTMENTS LLC, ET AL.             ATTN: DAN LEADER                        2021 HARTEL STREET                                                            LEVITTOWN          PA      19057
DGG RE INVESTMENTS LLC, ET AL.             ATTN: GENERAL COUNSEL                   2021 HARTEL STREET                                                            LEVITTOWN          PA      19057
DGG RE INVESTMENTS LLC, ET AL.             ATTN: GREG MATECKI                      2021 HARTEL STREET                                                            LEVITTOWN          PA      19057
DH CONSTRUCTION                            4324 ORANGE GROVE AV                                                                                                  SACRAMENTO         CA      95841
DH CONSTRUCTION & MARIE                    BURNS & EDWARD PUGH JR                  4324 ORANGE GROVE AVE A                                                       SACRAMENTO         CA      95841
DHALIWAL, HARDEEP                          ADDRESS ON FILE
DHANIS ISD                                 DHANIS ISD ‐ TAX COLLEC                 BOX 337                                                                       DHANIS             TX      78850
DHB MANAGEMENT SERVICES LLC                1498 CREEK TRAIL                                                                                                      PRESCOTT           AZ      86305
DHEIN APPRAISAL SERVICE                    513 FREMONT ST                                                                                                        KIEL               WI      53042
DHI HOLDINGS LLP                           JEFFREY JACKSON & ASSOCIATES, PLLC      JEFFREY C. JACKSON                            2200 N. LOOP WEST, STE. 108     HOUSTON            TX      77018
DHI ROOFING                                PO BOX 647                                                                                                            GARDEN CITY        MO      64747
DHI ROOFING                                SEAN & AMBER ZICARI                     536 SE STATE ROUTE 291                                                        LEES SUMMIT        MO      64063
DHN ATTORNEYS, PA                          801 N MAGNOLIA AVE                      SUITE 216                                                                     ORLANDO            FL      32803
DI GIACOMO, CARMINE                        ADDRESS ON FILE
DI MICHELLES LAWN AND LANDSCAPE LLC        14339 SUMMERSET DR                                                                                                    GONZALES           LA      70737
DIAL PLUMBING & AIR COND                   290 PAINT ST                                                                                                          ROCKLEDGE          FL      32955
DIAL, KEVIN                                ADDRESS ON FILE
DIALOGDIRECT, INC.                         ATTN: GENERAL COUNSEL                   13700 OAKLAND AVENUE                                                          HIGHLAND PARK      MI      48203
DIALOGDIRECT, INC.                         ATTN: JIM GUILLAUMIN, CFO               13700 OAKLAND AVENUE                                                          HIGHLAND PARK      MI      48203
DIALTO, JENNIFER                           ADDRESS ON FILE
DIAMANTE INS SERVICES                      7107 ARLINGTON AVE                      SUITE A                                                                       RIVERSIDE          CA      92503
DIAMOND                                    DIAMOND CITY ‐ COLLECTOR                PO BOX 8                                                                      DIAMOND            MO      64840
DIAMOND & 4 BROTHERS ROO                   6537 N 55TH AVE STE 951                                                                                               GLENDALE           AZ      85301
DIAMOND B INVESTORS                        548 GIBSON DRIVE                        SUITE 200                                                                     ROSEVILLE          CA      95678
DIAMOND BLUFF TOWN                         DIAMOND BLUFF TWN TREASU                N3658 CO RD OO                                                                HAGER CITY         WI      54014
DIAMOND CONSTRUCTION INC                   DBA DIAMOND ROOFING OF FLORIDA          P O BOX 2446                                                                  UMATILLA           FL      32784
DIAMOND GLEN HOA                           331 PIERCY ROAD                                                                                                       SAN JOSE           CA      95138
DIAMOND HARDWOOD FLOORS LLC                TIMOTHY S BEAGLING                      950 OLD KINGS ROAD                                                            DAYTONA BEACH      FL      32117
DIAMOND INS AGENCY INC                     3445 E 4 AVE                                                                                                          HIALEAH            FL      33013
DIAMOND INS PARTNERS                       3706 H N ROOSEVELT BLVD                                                                                               KEY WEST           FL      33040
DIAMOND KK INC                             11879 WHITE OAK PASS                                                                                                  CONROE             TX      77385
DIAMOND KK INC                             330 RAYFORD RD 320                                                                                                    SPRING             TX      77386
DIAMOND LAKES TILE AND                     GROUT                                   192 LETA LANE                                                                 BISMARCK           AR      71929
DIAMOND LANDSCAPING SERV                   PO BOX 817                                                                                                            WESLACO            TX      78599
DIAMOND RESTORATION, LLC                   416 OLD CHARLOTTE ROAD SW                                                                                             CONCORD            NC      28027
DIAMOND SPRINGS WATER  INC                 PO BOX 667887                                                                                                         CHARLOTTE          NC      28266
DIAMOND STATE                              P O BOX 206859                                                                                                        DALLAS             TX      75320
DIAMOND STATE INS PNC BK                   CO JH FERGUSON LB773607                 350 EAST DEVON AVE                                                            ITASCA             IL      60143




                                                                                                               Page 257 of 998
                                   19-10412-jlg                  Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        261 of 1004
Creditor Name                             Address1                                    Address2                                      Address3                             City              State   Zip     Country
DIAMOND STATE INSURANCE                   JH FERGUSON                                 3607 SOLUTIONS CENTER                                                              CHICAGO           IL      60677
DIAMOND TERRACE CONDOMINIUM INC           C/O GAP ENTERPRISES 20 NUGENT DR                                                                                               CLIFTON           NJ      07012
DIAMOND TOWNHOME HOMEOWNERS ASSOCIATION   PO BOX 803555                                                                                                                  DALLAS            TX      75380
DIAMOND TSCHANZ, BARBARA                  ADDRESS ON FILE
DIAMONDHEAD COUNTRY CLUB                  & PROPERTY OWNERS ASSOC INC                 5300 DIAMONDHEAD CIRCLE                                                            DIAMONDHEAD       MS      39525
DIAMONDHEAD COUNTRY CLUB &                PROPERTY OWNERS ASSOC.                      7610 COUNTRY CLUB CIRCLE                                                           DIAMONDHEAD       MI      39525
DIAMONDHEAD FIRE PROT DIST                4440 KALANI DRIVE                                                                                                              DIAMONDHEAD       MS      39525
DIAMONDHEAD FIRE PROT DIST                4440 KALAVI DRIVE                                                                                                              DIAMONDHEAD       MS      39525
DIANA EDWARDS                             CARRIGAN & ANDERSON, PLLC                   DAVID M. ANDERSON                             101 N. SHORELINE BLVD, SUITE 420     CORPUS CHRISTI    TX      78401
DIANA L. INSOLIO, ATTORNEY AT LAW         P. O. BOX 671                                                                                                                  MADISON           CT      06443
DIANA RICCARDI                            ADDRESS ON FILE
DIANA VELEZ                               ADDRESS ON FILE
DIANE B MCWHIRTER, ATTORNEY               P.O. BOX 1646                                                                                                                  WINTER PARK       FL      32790
DIANE GIBSON, ET AL.                      TIMOTHY M. DOLAN, ATTORNEY AT LAW           P. O. BOX 455                                                                      GARIBALDI         OR      97118
DIANE K BAIR TAX COLLECTOR                4919 C (REAR) JONESTOWN RD                                                                                                     HARRISBURG        PA      17109
DIANE LILLY                               DIANE LILLY, PRO SE                         607 MARION AVE                                                                     OPELIKA           AL      36801
DIANE MILLER                              JAMES KEAVENEY, ESQ.                        KEAVENEY LEGAL GROUP, LLC                     1000 MAPLEWOOD DRIVE, SUITE 202      MAPLE SHADE       NJ      08054
DIANE NELSON TAX COLLECTOR                315 COURT ST                                                                                                                   CLEARWATER        FL      33756
DIANE RICHARD                             ADDRESS ON FILE
DIANE ROBERTS COTANCHE                    & ELLIOTT SCHWARZ                           432 KNOLL TREE LN                                                                  APOPKA            FL      32712
DIANE SANDERS FOR THE                     EST OF LEONA HAWKINS                        5312 DESOTO PL                                                                     SARASOTA          FL      34234
DIANE THOMPSON AND                        COREY THOMPSON                              810 CLARK DR                                                                       KINGFISHER        OK      73750
DIANE TRAN INSURANCE AGY                  11209 BELLAIRE BLVD                         SUITE C20                                                                          HOUSTON           TX      77072
DIANNA M STENZEL                          ADDRESS ON FILE
DIANNA M. STROH, ET AL.                   BRIAN T. AHRENDT                            SWORD & AHRENDT LAW OFFICE, P.C.              PO BOX 283                           HOT SPRINGS       SD      57747
DIANNE C KERNS, TRUSTEE                   7320 N LA CHOLLA 154                                                                                                           TUCSON            AZ      85741
DIANNE LUINE                              ADDRESS ON FILE
DIAS, JOHN                                ADDRESS ON FILE
DIATLOVA, TATIANA                         ADDRESS ON FILE
DIAZ ‐ RIVERA, MIRELYS                    ADDRESS ON FILE
DIAZ ‐ RIVERA, NORELYS                    ADDRESS ON FILE
DIAZ INS SRVCS                            P O BOX 6130                                                                                                                   DLBERVILLE        MS      39540
DIAZ ROOFING INC                          2329 E MULBERRY ST BLD A                                                                                                       ANGLETON          TX      77515
DIAZ ROOFING INC                          RENE DIAZ JR.                               RENE DIAZ JR.                                 4906 PRESIDENTIAL ST                 SEFFNER           FL      33584
DIAZ, AMANDA                              ADDRESS ON FILE
DIAZ, ASHLEY                              ADDRESS ON FILE
DIAZ, BRETT                               ADDRESS ON FILE
DIAZ, BRITNEY                             ADDRESS ON FILE
DIAZ, DELPHINE                            ADDRESS ON FILE
DIAZ, EVIE                                ADDRESS ON FILE
DIAZ, FERNANDO                            ADDRESS ON FILE
DIAZ, JANET                               ADDRESS ON FILE
DIAZ, JOSEPH                              ADDRESS ON FILE
DIAZ, ROCELIA                             ADDRESS ON FILE
DIAZ, ROSEANN                             ADDRESS ON FILE
DIAZ, ROXANA                              ADDRESS ON FILE
DIAZ, SHANNON                             ADDRESS ON FILE
DIBATTISTA, JAMES                         ADDRESS ON FILE
DIBERNARDO, SHARON                        ADDRESS ON FILE
DIBUDIO & DEFENDIS INS G                  PO BOX 5479                                                                                                                    FRESNO            CA      93755
DICICCO, CHRISTOPHER                      ADDRESS ON FILE
DICK LEWIS INS AGENCY                     5317 N HWY 70 WEST                                                                                                             MOREHEAD CITY     NC      28557
DICK LINDLEY INS                          211 E CENTRAL AVE                                                                                                              WINTER HAVEN      FL      33880
DICKENS & SON CONT &                      NEIL & MARY JANE ROBBINS                    684 BERRY HILL RD                                                                  DANVILLE          VA      24541
DICKENS GARDENS CONDO ASSOCIATION         C/O HORIZON MAINTENANCE SERVICES, INC.      5618 HOLLYWOOD BLVD                                                                HOLLYWOOD         FL      33021
DICKENS, HEATHER                          ADDRESS ON FILE
DICKENSON COUNTY                          DICKENSON COUNTY ‐ TREAS                    P O BOX 708                                                                        CLINTWOOD         VA      24228
DICKENSON GILROY LLC                      3780 MANSELL ROAD                           SUITE 140                                                                          ALPHARETTA        GA      30022
DICKER KRIVOK AND STOLOFF PA              1818 AUSTRALIAN AVENUE SOUTH                SUITE 400                                                                          WEST PALM BEACH   FL      33409
DICKERSON & ASSOCIATES                    4300 BAYOU BLVD STE 14                                                                                                         PENSACOLA         FL      32503
DICKERSON, CASSIE                         ADDRESS ON FILE
DICKEY COUNTY                             DICKEY COUNTY ‐ TREASURE                    P.O. BOX 369                                                                       ELLENDALE         ND      58436
DICKEY INSURANCE AGENCY                   9658 N MAY AVE STE 100                                                                                                         OKLAHOMA CITY     OK      73120
DICKEY LAW FIRM PA                        620 E TWIGGS ST SUITE 305                                                                                                      TAMPA             FL      33602
DICKEY LAW FIRM, PA                       410 S WARE BLVD, STE 606                                                                                                       TAMPA             FL      33619
DICKEY, KAREN                             ADDRESS ON FILE
DICKEYVILLE VILLAGE                       DICKEYVILLE VLG TREASURE                    PO BOX 219 / 500 EAST AV                                                           DICKEYVILLE       WI      53808
DICKIE ROUSE                              205 1ST ST                                                                                                                     ACKWORTH          IA      50001
DICKINSON CNTY MTL                        613 LAKE ST                                                                                                                    SPIRIT LAKE       IA      51360
DICKINSON COUNTY                          DICKINSON COUNTY ‐ TREAS                    109 E 1ST ST                                                                       ABILENE           KS      67410




                                                                                                                  Page 258 of 998
                                          19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    262 of 1004
Creditor Name                                Address1                             Address2                                     Address3                            City               State   Zip          Country
DICKINSON COUNTY                             DICKINSON COUNTY ‐ TREAS             1802 HILL AVENUE  DRAWER                                                         SPIRIT LAKE        IA      51360
DICKINSON TOWN                               BC DIRECTOR OF OMB                   60 HAWLEY ST                                                                     BINGHAMTON         NY      13901
DICKINSON TOWN                               KELLY CLARK‐ TAX COLLECT             PO BOX 107                                                                       DICKINSON CTR      NY      12930
DICKINSON TOWNSHIP                           DICKINSON TWP ‐ TAX COLL             1044 PINE RD                                                                     CARLISLE           PA      17015
DICKINSON, BOBBIE                            ADDRESS ON FILE
DICKSON CITY                                 DICKSON CITY‐TAX COLLECT             600 E WALNUT ST                                                                  DICKSON            TN      37055
DICKSON CITY BORO                            DICKSON CITY BORO ‐ TC               901 ENTERPRISE DR                                                                DICKSON CITY       PA      18519
DICKSON COUNTY TRUSTEE                       PO BOX 246                                                                                                            CHARLOTTE          TN      37036
DICKSON TOWNSHIP                             DICKSON TOWNSHIP ‐ TREAS             14270 BRETHREN BLVD BOX                                                          BRETHREN           MI      49619
DICKSON, THOMAS                              ADDRESS ON FILE
DICKY MATOS                                  3 GLEN  ST                                                                                                            HOLYOKE            MA      01040
DICUPE, MIRIAM                               ADDRESS ON FILE
DIEBOLT CONSTRUCTION L.L.C                   4009 WESTCHESTER                                                                                                      WACO               TX      76710
DIEDERICH INS                                506 W MAIN ST                                                                                                         CARBONDALE         IL      62901
DIEDERICH, STACY                             ADDRESS ON FILE
DIEGO MARTIN LEYES                           20310 NE 3RD CT APT 1                                                                                                 MIAMI              FL      33179
DIEHL ENTERPRISES INC.                       STEVE DIEHL                          521 BISHOP STREET                                                                SALINA             KS      67401
DIEHL, MARK                                  ADDRESS ON FILE
DIEHL, ROY                                   ADDRESS ON FILE
DIEHL, YANA                                  ADDRESS ON FILE
DIEU‐CHAU TRAN, ET AL.                       ARLEO LAW FIRM, PLC                  ELIZABETH J. ARLEO                           16870 WEST BERNARDO DRIVE, #400     SAN DIEGO          CA      92127
DIFONZOS RESTORATION LLC                     18 KING RD                                                                                                            WALLINGFORD        CT      06492
DIFRANCESCO INSURANCE AG                     1115 WEST MAIN                                                                                                        WATERBURY          CT      06722
DIGBY COMPANY LLC                            9609 B DAVID MOORE DRIVE                                                                                              AUSTIN             TX      78748
DIGGS, VARNEL                                PRO SE ‐ VARNELL DIGGS               17111 COPPERHEAD DR                                                              ROUND ROCK         TX      78664
DIGHTON TOWN                                 DIGHTON TOWN ‐ TAX COLLE             979 SOMERSET AVENUE                                                              DIGHTON            MA      02715
DIGHTON WATER DISTRICT                       192 WILLIAMS ST                                                                                                       NORTH DIGHTON      MA      02764
DIGITAL DATAVOICE CORP                       1210 NORTHLAND DR STE 160                                                                                             MENDOTA HEIGHTS    MN      55120
DIGITAL DATAVOICE CORPORATION                ATTN: GENERAL COUNSEL                1210 NORTHLAND DRIVE                         SUITE 160                           MENDOTA HEIGHTS    MN      55120
DIGITAL DELIVERY INC                         ATTN: LORI STACY                     4400 ALPHA ROAD                                                                  DALLAS             TX      75244
DIGITAL DELIVERY, INC.                       ATTN: LORI STACY                     4400 ALPHA ROAD                                                                  DALLAS             TX      75244
DIGREGORIO, NICOLE                           ADDRESS ON FILE
DILFER, JUSTIN                               ADDRESS ON FILE
DILJOHN, PETAL                               ADDRESS ON FILE
DILL APPRAISALS                              7054 WHITE BUFFALO ROAD                                                                                               COLORADO SPRINGS   CO      80919
DILLARD PROPERTIES, LLC                      804 LIBERTY PLACE                                                                                                     SICKLERVILLE       NJ      08081
DILLEY ISD/CITY C/O FRIO                     FRIO CAD ‐ TAX COLLECTOR             P O BOX 1129                                                                     PEARSALL           TX      78061
DILLEY, STEPHANIE                            ADDRESS ON FILE
DILLINGHAM CITY                              CITY OF DILLINGHAM                   PO BOX 889                                                                       DILLINGHAM         AK      99576
DILLON COUNTY / MOBILE H                     DILLON COUNTY  ‐ TREASUR             COUNTY COURTHOUSE PO BOX                                                         DILLON             SC      29536
DILLON COUNTY CLERK OF COURT                 PO BOX 1220                                                                                                           DILLON             SC      29536
DILLON COUNTY DELIQUENT TAX                  COLLECTOR                            401 W MAIN ST  RM 204                                                            DILLON             SC      29536
DILLON COUNTY TREASURER                      401 W MAIN ST 204                                                                                                     DILLON             SC      29536
DILLON COUNTY TREASURER                      DILLON COUNTY  ‐ TREASUR             401 W MAIN ST RM 204                                                             DILLON             SC      29536
DILLON MCCANDLESS KING COULTER & GRAHAM      128 WEST CUNNINGHAM STREET                                                                                            BUTLER             PA      16001
DILLON‐CHAUNCEY, MICHELLE                    ADDRESS ON FILE
DILLSBURG BORO                               DILLSBURG BORO ‐ TAX COL             25 WEST FRANKLIN STREET                                                          DILLSBURG          PA      17019
DILULLO, DAVID                               ADDRESS ON FILE
DIMARTINO, SUSAN                             ADDRESS ON FILE
DIMATTIA AGENCY & ASSOC                      PO BOX 66199                                                                                                          BATON ROUGE        LA      70896
DIME ADULT 3 ASSOCIATION                     6295 MCLEOD DRIVE                    SUITE 16                                                                         LAS VEGAS          NV      89120
DIMEDIO, MICHAEL                             ADDRESS ON FILE
DIMENSION POOLS & CONSTRUCTION               COUNTY STAR MORTGAGE LLC             COUNTY STAR MORTGAGE LLC                     4621 KINGWAY LANE                   MCKINNEY           TX      75070‐8503
DIMENSION REALTY SERVICES                    5882 S ‐ 900 E.                      STE 201                                                                          SALT LAKE CITY     UT      84121
DIMENSIONAL PRO CONSTRUCTION LLC             16430 S FM 156                                                                                                        JUSTIN             TX      76247
DIMENSIONS                                   212 CAMERON AVE                                                                                                       LOCKPORT           IL      60441
DIMES, BARBARA                               ADDRESS ON FILE
DIMITRI, MARCUS                              ADDRESS ON FILE
DIMITRIY BERNIK                              303 W STATE ST UNIT 308                                                                                               DOYLESTOWN         PA      18901
DIMMICH, DINKELACKER & ANEWALT, P.C.         2987 CORPORATE COURT, SUITE 210                                                                                       OREFIELD           PA      18069
DIMMIT COUNTY                                DIMMIT COUNTY ‐ TAX COLL             P O BOX 425                                                                      CARRIZO SPRINGS    TX      78834
DIMMIT COUNTY CLERK                          103 N 5TH ST                                                                                                          CARRIZO SPRINGS    TX      78834
DIMOCK TOWNSHIP                              DIMOCK TWP ‐ TAX COLLECT             580 WILBUR ROAD                                                                  HOP BOTTOM         PA      18824
DIMOND & SONS LLC                            1489 E MURRAY CANYON RD                                                                                               ERDA               UT      84074
DIMONDALE VILLAGE                            DIMONDALE VILLAGE ‐ TREA             P.O. BOX 26                                                                      DIMONDALE          MI      48821
DIMONT & ASSOCIATES INC                      18451 N DALLAS PKWY STE 200                                                                                           DALLAS             TX      75287
DIMONT & ASSOCIATES LLC                      18451 N DALLAS PKWY STE 200                                                                                           DALLAS             TX      75287
DIMONT & ASSOCIATES, LLC                     18451 N DALLAS PKWY STE 200                                                                                           DALLAS             TX      75287
DIMONT AND ASSOCIATES, INC.                  ATTN: BERNIE DIMONT, PRESIDENT       1333 EAST MADISON AVENUE                     SUITE 200                           SAN DIEGO          CA      92021
DIMONT AND ASSOCIATES, INC.                  ATTN: GENERAL COUNSEL                1333  E. MADISON AVENUE                      200                                 EL CAJON           CA      92021




                                                                                                             Page 259 of 998
                                           19-10412-jlg              Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                    DITECH HOLDING CORPORATION ET. AL.                     Main Document
                                                                                                       Pg CREDITOR MATRIX
                                                                                                              263 of 1004
Creditor Name                                 Address1                                      Address2                                      Address3           City             State   Zip          Country
DIMONT AND ASSOCIATES, INC.                   ATTN: GENERAL COUNSEL                         18451 N DALLAS PARKWAY                                           DALLAS           TX      75287
DINA R. BIESTERFELD                           ADDRESS ON FILE
DINELLO CONTRACTING INC.                      ROBERT P. DINELLO                             3342 LIPIZZAN DR                                                 DENTON           TX      76210
DINESH KOIRALA &                              ASHMITA THAPA                                 2621 FRANCES LANE                                                LITTLE ELM       TX      75068
DINGLE, JANET                                 ADDRESS ON FILE
DINGMAN TOWNSHIP                              DINGMAN TWP ‐ TAX COLLEC                      119 NITCHE RD.                                                   SHOHOLA          PA      18458
DINO GAILEGOS                                 6817 BLUE SKYWAY DR                                                                                            CORPUS CHRISTI   TX      78414
DINOFA INSURANCE                              3109 CEDAR BRIDGE RD                                                                                           NORTHFIELD       NJ      08225
DINOFA INSURANCE                              PO BOX 547                                                                                                     LONGPORT         NJ      08403
DINSMORE & SHOHL LLP                          PO BOX 640635                                                                                                  CINCINNATI       OH      45264‐0635
DINSTAN CLEARY WEST                           1223 GEORGE C WILSON DR                                                                                        AUGUSTA          GA      30909
DINWIDDIE COUNTY                              DINWIDDIE COUNTY ‐ TREAS                      P O BOX 178                                                      DINWIDDIE        VA      23841
DINWIDDIE COUNTY TREASURER                    PO BOX 178                                                                                                     DINWIDDIE        VA      23841
DINWIDDIE COUNTY WATER                        PO BOX 100                                                                                                     PETERSBURG       VA      23803
DIOMANDE, ANDREW                              ADDRESS ON FILE
DION, KATIE                                   ADDRESS ON FILE
DION, TONY                                    ADDRESS ON FILE
DIONICIO SANTIAGO LOPEZ                       HC01 4139 BO. CALLEJONES                                                                                       LARES            PR      00669
DIONISIO MONFIL MIRANDA                       1600 E WASHINTON ST                                                                                            MONTGOMERY       AL      36107
DIONNE, JULE                                  ADDRESS ON FILE
DIPATRIZIO CONSTRUCTION                       ALFRED J. DIPATRIZIO                          1567 LOWER STATE RD                                              DOYLESTOWN       PA      18901
DIPIETRI CONTRACTORS INC                      7650 LAKE SHORE DR                                                                                             OWINGS           MD      20736
DIPIETROPOLO, EMILY                           ADDRESS ON FILE
DIRECT INSURANCE                              1306 AVE M                                                                                                     PLANO            TX      75074
DIRECT SOURCE INS                             3901 WILLIAMS BLVD                                                                                             KENNER           LA      70065
DIRECTOR OF FINANCE                           100 N. HOLLIDAY ST.                                                                                            BALTIMORE        MD      21202
DIRECTOR OF FINANCE                           200 CHESAPEAKE BOULEVARD                      SUITE 1100                                                       ELKTON           MD      21921
DIRECTOR OF FINANCE                           200 N HOLLIDAY STREET                                                                                          BALTIMORE        MD      21202
DIRECTOR OF FINANCE                           CIVIC CENTER 74‐5044 ANE KEOHOKALOLE HWY      BUILDING D 2ND FLOOR                                             KAILUA‐KONA      HI      96740
DIRECTOR OF FINANCE                           REVENUE COLLECTIONS                           PO BOX 17353                                                     BALTIMORE        MD      21297‐1535
DIRECTOR OF FINANCE ‐ HOWARD COUNTY           3430 COURT HOUSE DRIVE                                                                                         ELLICOTT CITY    MD      21043
DIRECTOR OF FINANCE BALTIMORE CITY            20 N HOLIDAY ST                                                                                                BALTIMORE        MD      21202
DIRECTOR OF FINANCE COUNTY OF HAWAII          AUPUNI CENTER                                 101 PAUAHI STREET SUITE 4                                        HILO             HI      96720
DIRECTOR OF FINCL INSTITUTIONS DIVISION
DIRECTOR OF NEBRASKA                          DEPT OF BANKING & FINANCE                     PO BOX 95006                                  1526 K ST #300     LINCOLN          NE      68508
DIRECTOR OF THE DEPT OF                       FINCL INSTITUTIONS
DIRECTOR OF THE FINCL INSTITUTIONS DIV
DIRECTOR OF THE OFFICE OF CONSUMER            CREDIT REGULATION OF THE STATE OF ME          35 STATE HOUSE STATION                                           AUGUSTA          ME      04333
DIRECTV INC                                   PO BOX 105249                                                                                                  ATLANTA          GA      30348‐5249
DIRK E. FUCHS PA                              8140 W WATERS AVE                             STE E                                                            TAMPA            FL      33615
DIROCCO CONSTRUCTION                          1122 OLD DIXIE HWY SUITE B6                                                                                    VERO BEACH       FL      32960
DIRUS INC                                     1142 CORLES AVE                                                                                                NEPTUNE          NJ      07753
DISALVO, DOMINIC                              ADDRESS ON FILE
DISANTO, DANIEL                               ADDRESS ON FILE
DISASTER MASTERS                              DBA PUROCLEAN DISASTER RESPONSE               432 LINCOLN BLVD                                                 MIDDLESEX        NJ      08846
DISASTER ONE INC                              3012 PETTERSON ST                                                                                              GREENSBORO       NC      27407
DISASTER PRO CONS & K&S                       BROOKS                                        7141 NW 48 WAY                                                   COCONUT CREEK    FL      33073
DISASTER RECOVERY                             SERVICES LTD                                  2142 MCMYLER ST NW                                               WARREN           OH      44485
DISASTER RELIEF PUBLIC A                      13266 SW 206 TERRACE                                                                                           MIAMI            FL      33177
DISASTER RESPONSE LLC                         13888 HIGHWAY 55                                                                                               MCCALL           ID      83638
DISASTER SPECIALISTS                          BENABBY, INC.                                 PO BOX 480, 9 JAN SEBASTIAN DRIVE                                SANDWICH         MA      02563
DISASTER SQUAD                                725 EAST IRMA LANE                                                                                             PHOENIX          AZ      85024
DISCOUNT FLOORING PLUS                        17610 SW 80 CT                                                                                                 PALMETTO BAY     FL      33157
DISCOUNT INS                                  8302 NW 103RD ST 102                                                                                           HILEAH GARDENS   FL      33016
DISCOUNT INS AGENCY                           968 W LAKE ST                                                                                                  ROSELLE          IL      60172
DISCOUNT INS NETWORK                          801 NE 125TH STREET                                                                                            NORTH            MI      33161
DISCOVERREADY, LLC                            ATTN: GENERAL COUNSEL                         200 SOUTH COLLEGE STREET                      10TH FLOOR         CHARLOTTE        NC      28202
DISCOVERY HOMEOWNERS ASSOCIATION              P.O. BOX 394                                                                                                   WALKERSVILLE     MD      21793
DISH NETWORK LLC                              PO BOX 94063                                                                                                   PALATINE         IL      60094‐4063
DISMUKE, BRITTANY                             ADDRESS ON FILE
DIST OF COLUMBIA OFFICE OF TAX & REVENUE      PO BOX 96166                                                                                                   WASHINGTON       DC      20090
DIST OF COLUMBIA WATER & SEWER AUTHORITY      810 FIRST STREET, NE SUITE 1100                                                                                WASHINGTON       DC      20002
DISTEL JOSEPH & CO,INC                        5 TWO MILE ROAD                                                                                                FARMINGTON       CT      06032
DISTINCTIVE CONSTRUCTION                      4883 J ST                                                                                                      SAINT CLOUD      FL      34771
DISTINCTIVE HOME                              BUILDERS INC                                  7401 WILES RD STE 142                                            CORAL SPRINGS    FL      33067
DISTINGUISHED CONTRACTOR                      GROUP                                         15476 NW 77CT 422                                                MIAMI LAKES      FL      33016
DISTINGUISHED PROGRAMS                        1180 AVE OF THE AMERICAS                                                                                       NEW YORK         NY      10036
DISTINGUISHED PROGRAMS                        INSURANCE BROKERAGE LLC                       1180 AVE OF THE AMERICAS                                         NEW YORK         NY      10036
DISTRICT CLERK                                P.O. BOX 1515                                 C/O LINEBARGER GOGGAN BLAIR & SAMPSON                            HOUSTON          TX      77251‐1515
DISTRICT COURT OF TITUS COUNTY                P.O. BOX 492                                                                                                   MT. PLEASANT     TX      75456‐0492




                                                                                                                        Page 260 of 998
                                        19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      264 of 1004
Creditor Name                              Address1                                 Address2                                        Address3                       City               State   Zip          Country
DISTRICT OF COLUMBIA                       BRIAN ROUSE                              810 FIRST STREET NE, SUITE 701                                                 WASHINGTON         DC      20002
DISTRICT OF COLUMBIA                       DEPT OF INSURANCE                        SECURITIES AND BANKING                          1050 FIRST STREET, NE, 801     WASHINGTON         DC      20002
DISTRICT OF COLUMBIA                       GENERAL CONTACT                          810 FIRST STREET NE, SUITE 701                                                 WASHINGTON         DC      20002
DISTRICT OF COLUMBIA                       OFFICE OF TAX & REVENUE                  1101 4TH ST SW #270                                                            WASHINGTON         DC      20024
DISTRICT OF COLUMBIA                       TIWANA HICKS                             810 FIRST STREET NE, SUITE 701                                                 WASHINGTON         DC      20002
DISTRICT OF COLUMBIA (WA                   DC DEPT OF FINANCE & REV                 1101 4TH ST SW, WEST BLD                                                       WASHINGTON         DC      20024
DISTRICT OF COLUMBIA ATTORNEY GENERAL      ATTN: KARL A. RACINE                     441 4TH ST, NW                                                                 WASHINGTON         DC      20001
DISTRICT OF COLUMBIA TAX COLLECTOR         1101 4TH ST  SW STE W270                                                                                                WASHINGTON         DC      20024
DISTRICT OF COLUMBIA WATER &               SEWER                                    5000 OVERLOOK AVE SW 4TH FL                                                    WASHINGTON         DC      20032
DISTRICT TOWNSHIP                          DISTRICT TWP ‐ TAX COLLE                 102 ORCHARD ROAD                                                               FLEETWOOD          PA      19522
DITECH FINANCIAL LLC                       ADDRESS ON FILE
DITECH FINANCIAL LLC                       300 BAYPORT DRIVE SUITE 1100                                                                                            TAMPA              FL      33607
DITECH FINANCIAL LLC                       345 ST. PETER ST                                                                                                        ST. PAUL           MN      55102
DITECH MORTGAGE CORP                       ATTN: SOURCING / MC: 190‐FTW‐B96         1100 VIRGINIA DRIVE, SUITE 100                                                 FORT WASHINGTON    PA      19034
DITIO INC                                  346 LOCUST ST STE 100                                                                                                   PITTSBURGH         PA      15218
DITNES, KATHRYN                            ADDRESS ON FILE
DIV OF FIN INSTITUTIONS CONSUMER FI        77 SOUTH HIGH STREET 21ST FLOOR                                                                                         COLUMBUS           OH      43215
DIVERSE PEST MANAGEMENT, INC               945 HUBER STREET                                                                                                        GROVER BEACH       CA      93433
DIVERSFIELD INS INDUSTRI                   307 INTNTL CR 610                                                                                                       HUNT VALLEY        MD      21030
DIVERSIFIED APPRAISAL SERVICES OF          MINNESOTA INC                            PO BOX 1721                                                                    SAINT CLOUD        MN      56302
DIVERSIFIED APPRAISAL SERVICES OF          MINNESOTA INC                            PO BOX 1721                                                                    SAINT CLOUD        MN      56302‐1721
DIVERSIFIED EXCELLENCE CORP                GERALD SIMS                              PO BOX 131321                                                                  HOUSTON            TX      77219
DIVERSIFIED P AND C                        10101 SW FRWY STE 108                                                                                                   HOUSTON            TX      77074
DIVERSIFIED ROOFING CONTRACTORS            5640 MONTANA AVE, SUITE G                                                                                               EL PASO            TX      79925
DIVERT CONSTRUCTION INC                    GAYLEN & BETTY ALEXANDER                 12814 COOPER BREAKS DR                                                         HUMBLE             TX      77346
DIVIDE COUNTY                              DIVIDE COUNTY ‐ TREASURE                 P.O. BOX 29                                                                    CROSBY             ND      58730
DIVIDE INS                                 10235 FAIR OAKS BLVD                                                                                                    FAIR OAKS          CA      95628
DIVINE DESIGN STONE &                      158 LIBERTY ST                                                                                                          HACKENSACK         NJ      07601
DIVINE NJ LLC                              100 DUNCAN AVE APT B1                                                                                                   JERSEY CITY        NJ      07306
DIVINE RENOVATION                          PO BOX 8587                                                                                                             HOUSTON            TX      77249
DIVIRGILIO FINANCIAL GRP                   270 BROADWAY                                                                                                            LYNN               MA      01904
DIVISION OF BANKING ‐ UCCC                 DEANNA CHAFIN, LICENSING SPECIALIST      HERSCHLER BUILDING, 3RD FLOOR EAST              122 WEST 25TH STREET           CHEYENNE           WY      82002
DIVISION OF FINANCE                        301 W HIGH STREET ROOM 630                                                                                              JEFFERSON CITY     MO      65101
DIX TOWN                                   DIX TOWN‐TAX COLLECTOR                   304 7TH STREET                                                                 WATKINS GLEN       NY      14891
DIXFIELD TOWN                              DIXFIELD TOWN ‐ TAX COLL                 46 MAIN STREET                                                                 DIXFIELD           ME      04224
DIXIE COUNTY                               DIXIE COUNTY‐TAX COLLECT                 P O DRAWER 5040                                                                CROSS CITY         FL      32628
DIXIE INSURORS                             711 NW 23RD AVE                                                                                                         MIAMI              FL      33125
DIXIE LOCK & KEY INC                       521 E HILL ST                                                                                                           THOMSON            GA      30824
DIXMONT TOWN                               DIXMONT TOWN ‐ TAX COLLE                 P.O. BOX 100                                                                   DIXMONT            ME      04932
DIXON AGENCY INC                           2321 OLIVE STREET                                                                                                       PINE BLUFF         AR      71611
DIXON COUNTY                               DIXON COUNTY ‐ TREASURER                 PO BOX 416                                                                     PONCA              NE      68770
DIXON ONEAL AGENCY                         405 W FIRST ST                                                                                                          VIDALIA            GA      30474
DIXON SERVICES INC                         1315 FARMVILLE RD                                                                                                       MEMPHIS            TN      38122
DIXON, COLLEEN                             ADDRESS ON FILE
DIXON, CRAIG                               ADDRESS ON FILE
DIXON, DENMAR                              ADDRESS ON FILE
DIXON, JESSICA                             ADDRESS ON FILE
DIXON, KEVIN                               ADDRESS ON FILE
DIXON, MARCIA                              ADDRESS ON FILE
DIXON, SCOTT                               ADDRESS ON FILE
DIXON, SHARMORA                            ADDRESS ON FILE
DIXON, SHERYL                              ADDRESS ON FILE
DIXON, STEVE                               ADDRESS ON FILE
DIY‐EMS LLC                                8011 FM 3180 SUITE B                                                                                                    BAYTOWN            TX      77523
DJ BAKSHODEAH AGENCY                       2100 N MAIN ST STE 105                                                                                                  FT WORTH           TX      76164
DJ MARTIN APPRAISALS                       42750 OLD BICKEL PLACE                                                                                                  FALL RIVER MILLS   CA      96028
DJL APPRAISALS, INC.                       815 PRINCE FERRY LANE                                                                                                   MT. PLEASANT       SC      29464
DK BUILDER LLC                             4166 DIVISION HWY                                                                                                       EAST EARL          PA      17519
DKS INVESTMENTS                            9879 MAUMELLE BLVD                                                                                                      MAUMELLE           AR      72113
DKS SERVICE GROUP, LLC                     311 ROSALIND AVENUE, SUITE 303                                                                                          ORLANDO            FL      32801
DL INSURANCE GROUP LLC                     17998 CHESTERFIELD                       AIRPORT RD 210                                                                 CHESTEFIELD        MO      63006
DLG APPRAISAL INC                          10601 CABO WABO DR                                                                                                      LAREDO             TX      78045
DLG DEVELOPMENT CORP                       11 TOMAHAWK DR.                                                                                                         BURLINGTON         NJ      08016
DLR GROUP INC                              520 NICOLLET MALL SUITE 200                                                                                             MINNEAPOLIS        MN      55402
DM ELITE LLC                               J. D. MENDEZ                             4627 N. STAHL PARK SUITE103                                                    SAN ANTONIO        TX      78217
DM LOVITT INS AGY                          P O  BOX 3052                                                                                                           TUCSON             AZ      85702
DMA BUILDERS                               1032 W. FLORENCE AVENUE                                                                                                 LOS ANGELES        CA      90044
DMC CONSTRUCTION                           271 CREEKSIDE COURT                                                                                                     LINDENHURST        IL      60046
DMC MUTUAL INS ASSOC.                      PO BOX 69                                                                                                               MEDIAPOLIS         IA      52637
DMC PAINTING INC                           152 SUMMER ST                                                                                                           PLYMOUTH           MA      02360




                                                                                                                  Page 261 of 998
                                 19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                   Pg CREDITOR MATRIX
                                                                                          265 of 1004
Creditor Name                       Address1                            Address2                                     Address3                   City               State   Zip          Country
DMITRIY LYUBIMSKIY &                FOR EST OF Y LYUBIMSKAYA            20430 E BELLEWOOD PL                                                    AURORA             CO      80015
DMJ APPRAISAL SERVICES INC          27445 MURRIETA OAKS AVE                                                                                     MURRIETA           CA      92562
DML OVERALL SERVICES, LLC           252 BRANCH ROAD                                                                                             THOMASTON          CT      06787
DMN MTL                             800 S WAPELLO RD                                                                                            MEDIAPOLIS         IA      52637
DMR PLUMBING                        STE 170‐452                         2351 SUNSET BLVD                                                        ROCKLIN            CA      95765
DMT CONSTRUCTION                    1821 N ZARAGOZA 207‐311                                                                                     EL PASO            TX      79936
DNA CONSTRUCTION LLC                909 87TH DR NE                                                                                              LAKE STEVENS       WA      98258
DNC GLOBAL CONSTRUCTION             144 FAIRVILLE ROAD                                                                                          CHADDS FORD        PA      19317
DND APPRAISAL SERVICES              2 WELLMAN AVE SUITE 240                                                                                     NASHUA             NH      03064
DO RESCREENS LLC                    13603 BOTANY BAY CT                                                                                         RIVERVIEW          FL      33569
DO, DON JUAN                        ADDRESS ON FILE
DO, HUY                             ADDRESS ON FILE
DO, SAMANTHA                        ADDRESS ON FILE
DOBBIN PLANTERSVILLE WSC            PO BOX 127                                                                                                  PLANTERSVILLE      TX      77363
DOBBS FERRY VILLAGE                 DOBBS FERRY VILLAGE ‐ CL            112 MAIN ST                                                             DOBBS FERRY        NY      10522
DOBBS, TIFFANY                      ADDRESS ON FILE
DOBESH, CELESTA                     ADDRESS ON FILE
DOBESH, CHRISTOPHER                 ADDRESS ON FILE
DOBIAS, PAULETTE                    ADDRESS ON FILE
DOBLE, GINVIC                       ADDRESS ON FILE
DOBSON CONTRACTORS INC.             STEVE DOBSON                        521 W. WALNUT CIR                                                       GARLAND            TX      75040
DOBSON, KAVONNAH                    ADDRESS ON FILE
DOBYNES, BRENDA                     ADDRESS ON FILE
DOCKSEY, NICHOLAS                   ADDRESS ON FILE
DOCSOLUTION, INC.                   2316 SOUTHMORE                                                                                              PASADENA           TX      77502
DOCSOLUTIONS, INC.                  (BY BROWN & ASSOCIATES)             ATTN: GENERAL COUNSEL                        10592A FUQUA               HOUSTON            TX      77089
DOCTOR DECK                         MATTHEW FRANTZ                      MATTHEW FRANTZ                               411 HOBBIT HOLLOW ROAD     ALTOONA            PA      16601
DOCTOR PEPPERS FLOORING             600 MULE RD                         SUITE 4                                                                 TOMS RIVER         NJ      08757
DOCUSIGN INC                        DEPT 3428 PO BOX 123428                                                                                     DALLAS             TX      75312
DOCUSIGN, INC.                      ATTN: LEGAL                         221 MAIN STREET                              SUITE 1000                 SAN FRANCISCO      CA      94105
DODDRIDGE COUNTY SHERIFF            DODDRIDGE COUNTY ‐ SHERI            118 E COURT STREET, ROOM                                                WEST UNION         WV      26456
DODGE COUNTY                        DODGE COUNTY ‐ TREASURER            PO BOX 999                                                              FREMONT            NE      68026
DODGE COUNTY                        DODGE COUNTY AUDITOR‐TRE            721 MAIN STREET N /DEPT                                                 MANTORVILLE        MN      55955
DODGE COUNTY                        DODGE COUNTY‐TAX COMMISS            PO BOX 668                                                              EASTMAN            GA      31023
DODGEVILLE CITY                     DODGEVILLE CITY TREASURE            100 E FOUNTAIN ST                                                       DODGEVILLE         WI      53533
DODGEVILLE TOWN                     DODGEVILLE TWN TREASURER            108 E LEFFLER ST                                                        DODGEVILLE         WI      53533
DODRILL INS                         P O BOX 27299                                                                                               LAKEWOOD           CO      80227
DODSON PEST CONTROL                 PO BOX 3067                                                                                                 FLORENCE           SC      29502
DODSON, SHEREECE                    ADDRESS ON FILE
DOG GONE MOLD                       MSMJ LLC                            637 W 58TH STREET                                                       KANSAS CITY        MO      64113
DOHERTY, KATHLEEN                   ADDRESS ON FILE
DOHMAN, JESSICA                     ADDRESS ON FILE
DOIGGS CARPET CARE INC              & MICHELLE JOHNSON                  2931 RIDGE RD STE101‐114                                                ROCKWALL           TX      75032
DOKOS, ANDREW                       ADDRESS ON FILE
DOLAN & EDWARDS FNCL SER            PO BOX 888                                                                                                  CLIENTE            NV      89008
DOLAN AND DOLAN PA                  ONE LEGAL LANE  53 SPRING ST        PO BOX D                                                                NEWTON             NJ      07860
DOLAND, MARILYN                     ADDRESS ON FILE
DOLGEVILLE CS (CMBD TNS)            DOLGEVILLE CS ‐ TAX COLL            PO BOX 4823                                                             UTICA              NY      13504
DOLGEVILLE CS CMD TOWNS             DOLGEVILLE CS CMD TN‐COL            PO BOX 4823                                                             DOLGEVILLE         NY      13504
DOLGEVILLE VILLAGE                  DOLGEVILLE VIL ‐ COLLECT            41 N MAIN ST                                                            DOLGEVILLE         NY      13329
DOLGEVILLE VILLAGE (T‐OP            DOLGEVILLE VILLAGE ‐ CLE            41 NORTH MAIN STREET                                                    DOLGEVILLE         NY      13329
DOLHOF CONSTRUCTION LLC             MICHAEL & BARBARA BARRY             7371 BRANTINGHAM RD                                                     GREIG              NY      13345
DOLIN INS CENTER LLC                PO BOX 120                                                                                                  MANCHESTER         CT      06045
DOLLAR LAKE VILLAGE                 CONDOMINIUM II ASSOC. INC.          PO BOX 105302                                PO BOX 105302              ATLANTA            GA      30348‐5302
DOLLAR WISE, LLC                    PERRY BECNEL                        4472 ROSEMONT                                                           NEW ORLEANS        LA      70126
DOLLMAN, TAYLOR                     ADDRESS ON FILE
DOLORES COUNTY TREASURER            409 MAIN STREET                                                                                             DOVE CREEK         CO      81324
DOLORES YEE                         PRO SE
DOLPHIN CARPET & TILE               3550 NW 77 CT                                                                                               MIAMI              FL      33122
DOLPHIN INS OF 8TH ST               1775 SW 8TH ST                                                                                              MIAMI              FL      33135
DOLPHIN PUBLIC ADJUSTERS            395 NW 86 PLACE STE 3                                                                                       MIAMI              FL      33126
DOLSON INS                          124 WOODLAND CT                                                                                             MICHIGAN CITY      IN      46360
DOMAIN CONDOMINIUM ASSOCIATION      900 NORTH KINGSBURY                                                                                         CHICAGO            IL      60610
DOME9 SECURITY                      ATTN: DAFFY GEFFNER                 2730 SAND HILL ROAD                                                     MENLO PARK         CA      94025
DOMESTIC DESIGNS ROOFING INC        438 N FLETCHER AVE                                                                                          FERNANDINA BEACH   FL      32034
DOMICILE CONSULTANTS                WILLIE G HOPKINS                    1102 HIGH ST                                                            BURLINGTON CITY    NJ      08016
DOMINATION CONSTRUCTION LLC         4231 E. SUNDANCE AVENUE                                                                                     GILBERT            AK      85297
DOMINGO, MYLA                       ADDRESS ON FILE
DOMINGUEZ BENCOMO, MARIA            ADDRESS ON FILE
DOMINGUEZ HILLS ESTATE              ATTN  PARK OFFICE                   19009 LAUREL PARK RD                                                    RANCHO DOMINGUEZ   CA      90220




                                                                                                   Page 262 of 998
                                    19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               266 of 1004
Creditor Name                          Address1                              Address2                                     Address3                     City              State   Zip     Country
DOMINGUEZ, CELIA                       ADDRESS ON FILE
DOMINGUEZ, ESTHER                      ADDRESS ON FILE
DOMINGUEZ, FRANCISCA                   ADDRESS ON FILE
DOMINGUEZ, RUBY                        ADDRESS ON FILE
DOMINICK, LAKISHA                      ADDRESS ON FILE
DOMINICK, NATASHA                      ADDRESS ON FILE
DOMINION HOMES                         ATTN: AMY ABDOO                       PO BOX 13                                                                 CLINTON           NY      13323
DOMINION INSURANCE                     2180 MCCOMAS WAY 111                                                                                            VIRGINIA BEACH    VA      23456
DOMINION SURVEYORS, INC                8808‐H PEAR TREE VILLAGE COURT                                                                                  ALEXANDRIA        VA      22309
DOMINION VIRGINIA POWER                PO BOX 26543                                                                                                    RICHMOND          VA      23290
DOMINO ONE LLC                         AMBERLEA DAVIS                        LAW OFFICE OF AMBERLEA DAVIS                 415 S. 6TH ST, 3RD FLOOR     LAS VEGAS         NV      89101
DOMINUS LAW & RECOVERY                 & BRET & CATHRYN SNYDER               4846 CARDINAL BLVD                                                        JACKSONVILLE      FL      32210
DOMUS CONST & DESIGN INC               8864 FRUITRIDGE RD                                                                                              SACRAMENTO        CA      95826
DOMUS CONSTRUCTION                     8864 FRUITRIDGE RD                                                                                              SACRAMENTO        CA      95826
DOMUS CONSTRUCTION & DESIGN, INC.      8864 FRUITRIDGE RD                                                                                              SACRAMENTO        CA      95826
DON AVERA                              ADDRESS ON FILE
DON BULLARD INSURANCE                  4709 OLEANDER DR                                                                                                WILMINGTON        NC      28403
DON BYBEE CONSTRUCTION, INC.           6518 BAKER BLVD                                                                                                 RICHLAND HILLS    TX      76118
DON CHOE & MYONG CHOE                  4083 VIEWCREST LOOP                                                                                             FLOYDS KNOBS      IN      47119
DON D RUTHERFORD AND SONS INC          807 WEST 2ND                                                                                                    WICHITA           KS      67203
DON FERGUSON INS AGENCY                2940 BROADWAY BLVD  101                                                                                         GARLAND           TX      75042
DON FRIEDRICHERSEN INS                 2355 GOLD MEADOW 265                                                                                            GOLD RIVER        CA      95670
DON GREERS CONSTRUCTION                DONALD C. GREER                       411 S. BROAD ST                                                           LACON             IL      61540
DON J HELSER                           ADDRESS ON FILE
DON JACOBSEN PLUMBINGINC               1531 EDEN WAY                                                                                                   YUBA CITY         CA      95993
DON JAGODA ASSOCIATES, INC.            ATTN: GENERAL COUNSEL                 100 MARCUS DRIVE                                                          MELVILLE          NY      11747
DON MCMENEMY INC                       381 VALVERDE LN                                                                                                 SAINT AUGUSTINE   FL      32086
DON NEAL                               ADDRESS ON FILE
DON R SCHEIDT & CO INC                 434 FOURTH ST STE 4                                                                                             COLUMBUS          IN      47201
DON RAMATICI INS INC                   PO BOX 551                                                                                                      PETALUMA          CA      94953
DON TOOLE & ASSOCIATES, INC            P.O. BOX 833                          111 PENDLETON STREET NW                                                   AIKEN             SC      29802
DON WRIGHT CONSTRUCTION                DONALD RAY WRIGHT                     43177 W 281 S                                                             DEPEW             OK      74028
DONA ANA COUNTY                        DONA ANA COUNTY‐TREASURE              845 NORTH MOTEL BLVD, RM                                                  LAS CRUCES        NM      88007
DONA ANA COUNTY TREASURER              P O BOX 1179                                                                                                    LAS CRUCES        NM      88004
DONADIO INS                            10995 OWINGS MILLS 220                                                                                          OWINGS MILLS      MD      21117
DONAHEW, JAMES                         ADDRESS ON FILE
DONAHUE ROOFING LLC                    3970 AV D D                                                                                                     BILLINGS          MT      59102
DONALD & DIANE WALKER                  13132 SW 42ND ST                                                                                                DAVIE             FL      33330
DONALD & KAREN MCCRANEY                2616 EASTBROOK DR                                                                                               LAKELAND          FL      33811
DONALD BRADLEY JONES                   629 CLYDESDALE LANE                                                                                             BARGERSVILLE      IN      46106
DONALD BROWN                           ADDRESS ON FILE
DONALD COURTNEY                        ADDRESS ON FILE
DONALD D BAKER                         ADDRESS ON FILE
DONALD DAVIS                           ADDRESS ON FILE
DONALD DISHMAN                         ADDRESS ON FILE
DONALD E GRESH JR AGENCY               60 MARKSFIELD                         60 MARKSFIELD DR.STE 6A                                                   CHARLESTON        SC      29407
DONALD E SLEDD                         ADDRESS ON FILE
DONALD FISHER &                        KARA FISHER                           395 MASON FARM DR                                                         KEARNEYSVILLE     WV      25430
DONALD FLYNT                           ADDRESS ON FILE
DONALD H BAILIE AGENCY                 1220 GREENE ST                                                                                                  AUGUSTA           GA      30901
DONALD J ALLEN                         ADDRESS ON FILE
DONALD JONES                           PRO SE
DONALD L DECKER ‐ TRUSTEE              PO BOX 9237                                                                                                     TERRE HAUTE       IN      47808
DONALD LELAND DRIVER, ET AL.           THOMAS P. KELLY                       50 OID COURTHOUSE SQUARE, SUITE 609                                       SANTA ROSA        CA      95404
DONALD M BROWN ESQ                     32 PINE TREE LANE                                                                                               AVON              CT      06001
DONALD M LUKE                          ADDRESS ON FILE
DONALD MCCOTTREY                       ADDRESS ON FILE
DONALD PATTERSON                       ADDRESS ON FILE
DONALD POWERS & FOR                    ESTATE OF LINDA RHODES                265 OVACHITA 11                                                           CAMDEN            AR      71701
DONALD ROY FULMAN                      100 PINEY GROVE RD                                                                                              KATHLEEN          GA      31047
DONALD S ROWAN INS AGNCY               537 WESTVIEW VILLAGE                                                                                            WACO              TX      76710
DONALD X CLAVIN RECEIVER OF TAXES      200 NORTH FRANKLIN STREET UNIT D      TOWN OF HEMPSTEAD                                                         HEMPSTEAD         NY      11550
DONALD X CLAVIN RECEIVER OF TEXAS      200 NORTH FRANKLIN STREET UNIT D      TOWN OF HEMPSTEAD                                                         HEMPSTEAD         NY      11550
DONALDSON, JEANINE                     ADDRESS ON FILE
DONALDSON, RODNEY                      ADDRESS ON FILE
DONALDSONVILLE CITY                    DONALDSONVILLE CITY COLL              P O BOX 470                                                               DONALDSONVILLE    LA      70346
DONALSONVILLE CITY                     DONALSONVILLE ‐TAX COLLE              PO BOX 308                                                                DONALSONVILLE     GA      39845
DON‐CON, INC.                          DONALD E. SCHOMLER                    286 BRIDGETON PIKE                                                        MULLICA HILL      NJ      08062
DONDAPATI, RAJENDER                    ADDRESS ON FILE
DONE RESTORATION                       2145 BARRETT PARK DR 102                                                                                        KENNESAW          GA      30144




                                                                                                        Page 263 of 998
                                          19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  267 of 1004
Creditor Name                                Address1                           Address2                                     Address3                           City                State   Zip          Country
DONE RIGHT CONSTRUCTION                      & REMODELING LLC                   1321 FAIRFAX SOUTH                                                              LAKELAND            FL      33813
DONE RIGHT ROOFING & GENERAL CSTR            1647 S. US. HWY 36                                                                                                 MILANO              TX      76556
DONEGAL INS GROUP                            1195 RIVER ROAD                                                                                                    MARIETTA            PA      17547
DONEGAL MUTUAL INSURANCE                     1195 RIVER ROAD                    PO BOX 300                                                                      MARIETTA            PA      17547
DONEGAL MUTUAL INSURANCE                     P O  BOX 300                                                                                                       MARIETTA            PA      17547
DONEGAL S.D./EAST DONEGA                     DONEGAL SCHOOL DISTRICT            1051 KOSER ROAD                                                                 MOUNT JOY           PA      17552
DONEGAL S.D./MARIETTA BO                     DONEGAL SD ‐ TAX COLLECT           1051 KOSER ROAD                                                                 MOUNT JOY           PA      17552
DONEGAL S.D./MOUNT JOY B                     DONEGAL SD ‐ TAX COLLECT           1051 KOSER ROAD                                                                 MOUNT JOY           PA      17552
DONEGAL TOWNSHIP                             DONEGAL TWP ‐ TAX COLLEC           3653 RTE 31 BOX 243                                                             DONEGAL             PA      15628
DONEGAL TOWNSHIP                             SHERYLANN GREIBEL ‐ COLL           604 LIBERTY LN                                                                  CHICORA             PA      16025
DONEGAL TOWNSHIP                             TAMERA MARTIN ‐ TAX COLL           757 RT 40W                                                                      WEST ALEXANDER      PA      15376
DONGBU INS CO                                1010 NORTHERN BLVD 238                                                                                             GREAT NECK          NY      11021
DONGBU INS CO                                P O BOX 31000                                                                                                      HONOLULU            HI      96849
DONGBU INS CO LTD                            P O BOX 5171                                                                                                       NEW YORK            NY      10087
DONGBU INS CO LTD                            P O BOX 844223                                                                                                     BOSTON              MA      02284
DONGBU INSURACE CO                           1440 KAPIOLANI BLVD STE 950                                                                                        HONOLULU            HI      96814
DONGBU INSURACE CO                           STE 950                            1440 KAPIOLANI BLVD                                                             HONOLULU            HI      96814
DONIPHAN COUNTY                              DONIPHAN COUNTY ‐ TREASU           120 E CHESTNUT ST                                                               TROY                KS      66087
DONIPHAN COUNTY TREASURER                    P.O. BOX 308                                                                                                       TROY                KS      66087
DONLEY COUNTY APPRAISAL                      DONLEY CAD ‐ TAX COLLECT           P O BOX 1220                                                                    CLARENDON           TX      79226
DONLEY INS AGENCY                            115 E MAIN ST                                                                                                      FLORENCE            CO      81226
DONLEY, ARYAN                                ADDRESS ON FILE
DONNA CITY                                   DONNA CITY ‐ TAX COLLECT           307 S 12TH ST                                                                   DONNA               TX      78537
DONNA COOPER                                 ADDRESS ON FILE
DONNA DENTON                                 ADDRESS ON FILE
DONNA EDDY AND                               ADDRESS ON FILE
DONNA HELMSORIG, ET AL.                      CHRISTOPHER THOMPSON, ESQ.         LAW OFFICES OF CHRISTOPHER THOMPSON          33 DAVISON LANE EAST               WEST ISLIP          NY      11795
DONNA IRRIGATION DIST  1                     DONNA IRR DIST 1 FLAT              P O BOX 775                                                                     DONNA               TX      78537
DONNA IRRIGATION DIST‐MA                     DONNA IRR DIST‐MAINT‐COL           P O BOX 775                                                                     DONNA               TX      78537
DONNA L LANDRY                               ADDRESS ON FILE
DONNA M RINALDO ESQ                          54 GROVE STREET UNIT 1A                                                                                            SOMERVILLE          NJ      08876
DONNA M. GRITTERS                            ROSS M. ZAMBON                     SULAIMAN LAW GROUP, LTD                      900 JORIE BOULEVARD, SUITE 150     OAK BROOK           IL      60523
DONNA MANISCALCO &                           ROBERT SALVAGIO                    2 HILLDALE RD                                                                   NEW FAIRFIELD       CT      06812
DONNA MILANI, ET AL.                         ERNEST E. RANALLI, ESQ.            THE RANALLI LAW GROUP                        742 VETERANS MEMORIAL HIGHWAY      HAUPPAUGE           NY      11788
DONNA PICKERSGILL                            ADDRESS ON FILE
DONNA POWELL PARKER PA                       8591 FORSYTH DR                                                                                                    SEMINOLE            FL      33772
DONNA PRYOR                                  ADDRESS ON FILE
DONNA RODRIGUEZ & EST OF                     RICHARD STARNES                    1090 W EXCHANGE PKWY5201                                                        ALLEN               TX      75013
DONNA WESTMORELAND                           & BILLY WESTMORELAND               119 SEDGEFIELD CT                                                               ANDERSON            SC      29621
DONNA WINT & FOR THE EST                     OF CHRISTOPHER WINT                9 S COMARES AVE                                                                 SAINT AUGUSTINE     FL      32080
DONNA WOLD                                   ADDRESS ON FILE
DONNA ZUCCARELLI                             ADDRESS ON FILE
DONNE GARCIA INS AGENCY                      4485 CALDER AVE                                                                                                    BEAUMONTTX          TX      77706
DONNELLEY FINANCIAL LLC                      PO BOX 531832                                                                                                      ATLANTA             GA      30353‐1832
DONNELLY AND SPROUL INC                      55 HARRISTOWN RD                                                                                                   GLEN ROCK           NJ      07452
DONNELLY, MICHAEL                            ADDRESS ON FILE
DONNIE H. STEWART,INC                        2428 HWY 17 S. BUSINESS                                                                                            GARDEN CITY BEACH   SC      29576
DONOFRIO APPRAISAL ASSOCIATES INC            PO BOX 7507                                                                                                        WARNER ROBINS       GA      31095‐7507
DONOHOE, DAWN                                ADDRESS ON FILE
DONORA BORO                                  DONORA BORO ‐ TAX COLLEC           239 WADDELL AVE                                                                 DONORA              PA      15033
DONOVAN INSURANCE                            6267 DUPONT STATION CT                                                                                             JACKSONVILLE        FL      32217
DONS FAST CASH INC                           1422 W HILL AVE                                                                                                    VALDOSTA            GA      31601
DOOLEY, TERESA                               ADDRESS ON FILE
DOOLEYS HANDYMAN SERVICE                     CHADD DOOLEY                       179 ST CLAIR AVE                                                                ELKHART             IN      46516
DOOLITTLE, HOLLY                             ADDRESS ON FILE
DOOLY COUNTY TAX COMMISSIONER                PO BOX 371                                                                                                         VIENNA              GA      31092
DOONAN GRAVES & LONGORIA LLC                 100 CUMMINGS CENTER  STE 225D                                                                                      BEVERLY             MA      01915
DOONER, EDWARD                               ADDRESS ON FILE
DOONEY, JAMES                                ADDRESS ON FILE
DOORS & MORE CONSTRUCT &                     FOR THE ACCT OF R CULVER           17092 MAGNOLIA PKWY                                                             SOUTHFIELD          MI      48075
DORADO CONSTRUCTION & HANDYMAN CORP          DONALD RIVERA                      PO BOX 1559                                                                     DORADO              PR      00646
DORAL PARK COUNTRY CLUB ASSOCIATION INC      5001 N.W. 104TH AVENUE                                                                                             DORAL               FL      33178
DORAN, VINCENT                               ADDRESS ON FILE
DORASAMI, RAMAN                              ADDRESS ON FILE
DORATT, PATRICIA                             ADDRESS ON FILE
DORCHESTER COUNTY                            DORCHESTER COUNTY ‐ TREA           201 JOHNSTON STREET                                                             ST GEORGE           SC      29477
DORCHESTER COUNTY                            DORCHESTER COUNTY ‐ TREA           P O BOX 66 ‐ CNTY OFFICE                                                        CAMBRIDGE           MD      21613
DORCHESTER COUNTY / MOBI                     DORCHESTER COUNTY ‐ TREA           201 JOHNSTON ST (PO BOX                                                         ST GEORGE           SC      29477
DORCHESTER COUNTY /SEMIA                     DORCHESTER COUNTY ‐ TREA           P O BOX 66   COUNTY OFFI                                                        CAMBRIDGE           MD      21613
DORCHESTER COUNTY DELINQUENT                 TAX COLLECTOR                      201 JOHNSTON STREET                                                             SAINT GEORGE        SC      29477




                                                                                                           Page 264 of 998
                                          19-10412-jlg             Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     268 of 1004
Creditor Name                                Address1                              Address2                                       Address3               City               State   Zip          Country
DORCHESTER COUNTY TREASURER                  201 JOHNSON ST                                                                                              SAINT GEORGE       SC      29477
DORCHESTER COUNTY TREASURER                  501 COURT LANE 102                                                                                          CAMBRIDGE          MD      21613
DORCHESTER GREEN CONDOMINIUM ASSOC           300 N LASALLE ST STE 4925                                                                                   CHICAGO            IL      60654
DORCHESTER INS CO                            P O BOX 1520                                                                                                ST THOMAS          VI      00804
DORCHESTER INS CO                            P O BOX 1520                                                                                                ST THOMAS          VI      804
DOREE ADAMS LLC                              7400 CENTER ST.                                                                                             MENTOR             OH      44060
DOREEN ORTIZ &                               ADDRESS ON FILE
DORIES DE LARA                               450 W DAYBREAK LN                                                                                           ROUND LAKE         IL      60073
DORIS COLEMAN VS DITECH FINANCIAL, LLC       THE HARPER LAW OFFICE                 R. VICTOR HARPER                               717 S. LINCOLN         STAR CITY          AR      71667
DORIS R FENNELL                              ADDRESS ON FILE
DORMONT BORO                                 DORMONT BORO ‐ TAX COLLE              1444 HILLSDALE AVE. STE                                               PITTSBURGH         PA      15216
DOROTHY J. SMOTHERS                          J. RACHEL SCOTT                       ATLANTA LEGAL AID SOCIETY, INC.                54 ELLIS STREET NE     ATLANTA            GA      30303
DOROTHY LEE                                  ADDRESS ON FILE
DORR APPRAISALS PF & CD INC                  2534 CENTRAL AVE                                                                                            AUGUSTA            GA      30904
DORR TOWNSHIP                                DORR TOWNSHIP ‐ TREASURE              4196 18TH ST                                                          DORR               MI      49323
DORRANCE TOWNSHIP                            BEVERLY LUKASHEWSKI‐TX C              3940 ST. MARYS RD                                                     WAPWALLOPEN        PA      18660
DORSE EVRIDGE &                              BARBARA EVRIDGE                       PO BOX 327                                                            NEW CASTLE         KY      40050
DORSET TOWN                                  DORSET TOWN ‐ TAX COLLEC              112 MAD TOM ROAD                                                      EAST DORSET        VT      05253
DORSEY INS AGENCY INC                        503 JEFFERSON TRCE BLVD                                                                                     NEW IBERIA         LA      80562
DORSEY, VERONICA                             ADDRESS ON FILE
DORSEYJR, CHARLES                            ADDRESS ON FILE
DORSEYS UNLIMITED CONSTRUCTION               TRE & ASSOCIATES, INC                 801‐C KENNEDALE SUBLETT RD                                            KENNENDALE         TX      76060
DORTY, FELICIA                               ADDRESS ON FILE
DORVAL, MARVINS                              ADDRESS ON FILE
DOSCHER, KEVIN                               ADDRESS ON FILE
DOSS, JUSTIN                                 ADDRESS ON FILE
DOTHAN DISCOUNT BUILDING MATERIAL INC        PO BOX 8605                           114 ZENITH ROAD                                                       DOTHAN             AL      36304
DOTHAN UTILITIES                             125 NORTH SAINT ANDREWS STREET                                                                              DOTHAN             AL      36303
DOTHAN UTILITIES                             PO BOX 6728                                                                                                 DOTHAN             AL      36302
DOTHLYNE REID                                1218 SEAVIEW                                                                                                NORTH LAUDERDALE   FL      33068
DOTSON, AMANDA                               ADDRESS ON FILE
DOTSON, TERESA                               ADDRESS ON FILE
DOTSON, TIFFANIE                             ADDRESS ON FILE
DOTTERMAN INC                                2020 ANDERSON FERRY ROAD                                                                                    CINCINNATI         OH      45238
DOTTRIO LLC                                  400‐66                                3351 CORRIDOR MARKETPL                                                LAUREL             MD      20724
DOTY TOWN                                    DOTY TWN TREASURER                    14899 COUNTY ROAD T                                                   MOUNTAIN           WI      54149
DOUBLE A ROOFING                             ARTURO REYES                          420 E. 11TH STREET                                                    DUMAS              TX      79029
DOUBLE M LAWN SERVICE LLC                    PO BOX 3537                                                                                                 CLEWISTON          FL      33440
DOUBLE N LAWN RANGERS                        PO BOX 162                                                                                                  GANS               OK      74936
DOUBLE S CONSTRUCTION &                      13547 VENTURE OF BLVD408                                                                                    SHERMAN OAKS       CA      91423
DOUBLE STUD                                  7985 WEST 16TH AVE                                                                                          LAKEWOOD           CO      80214
DOUCET & ASSOCIATES CO LPA                   700 STONEHENGE PKWY SECOND FLOOR                                                                            DUBLIN             OH      43017
DOUCET, GENE                                 ADDRESS ON FILE
DOUCETTE ENTERPRISES                         1905 BANKS RD                                                                                               MARGATE            FL      33063
DOUG ADAMS                                   ADDRESS ON FILE
DOUG BELDEN, HILLSBOROUGH TAX COLLECTOR      PO BOX 30012                                                                                                TAMPA              FL      33630‐3012
DOUG CRAWFORD INS AGENCY                     102 E ALISO ST                                                                                              OJAI               CA      93023
DOUG HODGE & PATRICIA                        HODGE                                 2408 SKYVIEW DR                                                       RICHARDSON         TX      75080
DOUG JONES INSURANCE AGY                     2132 STATESVILLE BLVD                                                                                       SALISBURY          NC      28147
DOUG MARTIN ASSOCIATES                       PO BOX 792                                                                                                  CLAREMONT          NH      03743
DOUG PRESTIER & CHATEAU                      & LINDA & CHRIS COLE                  842 S MAIN                                                            NORTH CANTON       OH      44720
DOUG SMITH &                                 LINDA SMITH                           7327 JOHNSTOWN UTICA RD                                               JOHNSTOWN          OH      43031
DOUG STIEBELING &                            DANETTE STIEBELING                    1027 ALGARE LOOP                                                      WINDERMERE         FL      34786
DOUGHERTY APPRAISAL SERVICES LLC             13635 COUNTY RD 10‐3                                                                                        LYONS              OH      43533
DOUGHERTY COUNTY                             DOUGHERTY CO‐TAX COMMISS              PO BOX 1827                                                           ALBANY             GA      31702
DOUGHERTY COUNTY CLERK OF THE                SUPERIOR COURT                        240 PINE AVE STE 100                                                  ALBANY             GA      31702
DOUGHERTY COUNTY TAX DEPT                    PO BOX 1827                                                                                                 ALBANY             GA      31702‐1827
DOUGHERTY, ADELE                             ADDRESS ON FILE
DOUGHERTY, BRIAN                             ADDRESS ON FILE
DOUGHTERY INSURANCE AGY                      24020 MAIN STREET                                                                                           STARTFORD          CT      06615
DOUGLAS A MERRICK                            325 MIDDLE COUNTRY RD F                                                                                     SELDEN             NY      11784
DOUGLAS APPRAISALS                           PO BOX 201                                                                                                  HEBER SPRINGS      AR      72543
DOUGLAS B KIEL TRUSTEE                       4725 S MONACO ST STE 120                                                                                    DENVER             CO      80237
DOUGLAS BROCKMAN &                           JAYNE BROCKMAN                        57 ATWATER DR                                                         SAINT PETERS       MD      63376
DOUGLAS C WILLIAMS AGNCY                     303 MOSLEY DR                                                                                               LYNN HAVEN         FL      32444
DOUGLAS CITY                                 DOUGLAS CITY ‐ TREASURER              PO BOX 757                                                            DOUGLAS            MI      49406
DOUGLAS COUNTY                               DOUGLAS CO. ‐ AUDITOR/TR              305 8TH AVENUE WEST                                                   ALEXANDRIA         MN      56308
DOUGLAS COUNTY                               DOUGLAS CO‐TAX COMMISSIO              8700 HOSPITAL DRIVE                                                   DOUGLASVILLE       GA      30134
DOUGLAS COUNTY                               DOUGLAS COUNTY ‐ COLLECT              203 E. LINCOLN AVE                                                    AVA                MO      65608
DOUGLAS COUNTY                               DOUGLAS COUNTY ‐ TAX COL              1036 SE DOUGLAS AVE, ROO                                              ROSEBURG           OR      97470




                                                                                                                Page 265 of 998
                                      19-10412-jlg                 Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 269 of 1004
Creditor Name                              Address1                            Address2                                    Address3     City                  State   Zip          Country
DOUGLAS COUNTY                             DOUGLAS COUNTY ‐ TREASUR            1100 MASSACHUSETTS                                       LAWRENCE              KS      66044
DOUGLAS COUNTY                             DOUGLAS COUNTY ‐ TREASUR            1616 8TH STREET                                          MINDEN                NV      89423
DOUGLAS COUNTY                             DOUGLAS COUNTY ‐ TREASUR            1819 FARNAM ST, RM H‐02                                  OMAHA                 NE      68183
DOUGLAS COUNTY                             DOUGLAS COUNTY ‐ TREASUR            PO BOX 320                                               TUSCOLA               IL      61953
DOUGLAS COUNTY                             DOUGLAS COUNTY ‐ TREASUR            PO BOX 609                                               WATERVILLE            WA      98858
DOUGLAS COUNTY                             DOUGLAS COUNTY ‐ TREASUR            PO BOX 68                                                ARMOUR                SD      57313
DOUGLAS COUNTY                             DOUGLAS COUNTY‐TREASURER            100 THIRD STREET, SUITE                                  CASTLE ROCK           CO      80104
DOUGLAS COUNTY CLERK & RECORDER            401 S CENTER ST                                                                              TUSCOLA               IL      61953
DOUGLAS COUNTY CLERK TREASURER             1616 8TH ST                         2ND FLOOR                                                MINDEN                NV      89423
DOUGLAS COUNTY SEWER DISTRICT 1            692 EASTMONT AVE                                                                             EAST WENATCHEE        WA      98802
DOUGLAS COUNTY STORM WAT                   DOUGLAS COUNTY ‐ TREASUR            PO BOX 609                                               WATERVILLE            WA      98858
DOUGLAS COUNTY TAX COLLECTOR               1036 SE DOUGLAS AVE                 RM 205                                                   ROSEBURG              OR      97470
DOUGLAS COUNTY TAX COMMISSION              8700 HOSPITAL DR                                                                             DOUGLASVILLE          GA      30134
DOUGLAS COUNTY TREASURER                   1100 MASSACHUSETTS                                                                           LAWRENCE              KS      66044
DOUGLAS COUNTY TREASURER                   1313 BELKNAP ST RM 102                                                                       SUPERIOR              WI      54880
DOUGLAS COUNTY TREASURER                   1819 FARNAM ST                      H‐03                                                     OMAHA                 NE      68183
DOUGLAS COUNTY TREASURER                   213 S. RAINIER AVE                                                                           WATERVILLE            WA      98858
DOUGLAS COUNTY TREASURER                   213 S. RAINIER AVE                                                                           WATERVO;;E            WA      98858
DOUGLAS COUNTY TREASURER                   PO BOX 3000                                                                                  MINDEN                NV      89423
DOUGLAS COUNTY WATER AND SEWER AUTHORITY   P. O. BOX 1157                                                                               DOUGLASVILLE          GA      30133
DOUGLAS D. DEHART, INC                     796 ENERGY WAY                                                                               CHULA VISTA           CA      91911
DOUGLAS DRANE                              ADDRESS ON FILE
DOUGLAS ENGELHARDT                         667 HIDDEN LN                                                                                GROSSE POINTE WOODS   MI      48236
DOUGLAS G & BEVERLY JEAN LOEWER            DOUGLAS G LOEWER                    4780 PINE RIDGE ROAD                                     NAPLES                FL      34119
DOUGLAS I CONSTRUCTION                     4801 RIGHTSELL RD                                                                            LITTLE ROCK           AR      72223
DOUGLAS JAY TOWNSEND &                     L TROUTMAN & C BARKER               2485 SHUMARD OAK DR                                      BRASELTON             GA      30517
DOUGLAS K DART                             ADDRESS ON FILE
DOUGLAS KNIGHT                             ADDRESS ON FILE
DOUGLAS KNOX                               ADDRESS ON FILE
DOUGLAS L MARSTON                          ADDRESS ON FILE
DOUGLAS TOWN                               DOUGLAS TOWN ‐TAX COLLEC            29 DEPOT STREET                                          DOUGLAS               MA      01516
DOUGLAS TOWN                               DOUGLAS TWN TREASURER               W7995 ST RD 23                                           ENDEAVOR              WI      53930
DOUGLAS W NEWAY CHAPTER 13 TRUSTEE         200 WEST FORSYTH ST, STE 1520                                                                JACKSONVILLE          FL      32202
DOUGLAS YAGER                              ADDRESS ON FILE
DOUGLAS, DEBBIE                            ADDRESS ON FILE
DOUGLAS, DONNA                             ADDRESS ON FILE
DOUGLAS, JAMES                             ADDRESS ON FILE
DOUGLAS, PETER                             ADDRESS ON FILE
DOUGLASS HILLS CITY                        CITY OF DOUGLASS HILLS ‐            PO BOX 43284                                             LOUISVILLE            KY      40253
DOUGLASS TOWNSHIP                          DOUGLASS TOWNSHIP ‐ TREA            3589 N. SHERIDAN RD                                      STANTON               MI      48888
DOUGLASS TOWNSHIP                          DOUGLASS TWP ‐ TAX COLLE            82 WINDING RD                                            BOYERTOWN             PA      19512
DOUGLASS TOWNSHIP                          REBECCA ZERN ‐ TAX COLLE            76 MERKEL RD                                             GILBERTSVILLE         PA      19525
DOUMAUX, JOHN                              ADDRESS ON FILE
DOUSMAN VILLAGE                            WAUKESHA COUNTY TREASURE            515 W MORELAND BLVD. RM                                  WAUKESHA              WI      53188
DOVE, JEANNE                               ADDRESS ON FILE
DOVER AREA SCHOOL DISTRI                   DOVER AREA SD ‐ TAX COLL            237 SHIPPENSBURG  ROAD                                   E. BERLIN             PA      17316
DOVER AREA SCHOOL DISTRI                   DOVER AREA SD ‐ TAX COLL            65 AMBER VIEW RD                                         DOVER                 PA      17315
DOVER AREA SCHOOL DISTRI                   KRISTINE B KEENER ‐ COLL            3700‐6 DAVISBURG RD                                      DOVER                 PA      17315
DOVER BAY                                  P O BOX 9855                                                                                 THE WOODLANDS         TX      77387
DOVER BORO                                 DOVER BORO ‐ TAX COLLECT            65 AMBER VIEW RD                                         DOVER                 PA      17315
DOVER CITY                                 DOVER CITY ‐ TAX COLLECT            288 CENTRAL AVENUE                                       DOVER                 NH      03820
DOVER CITY                                 DOVER CITY ‐ TAX COLLECT            POB 15558                                                WILMINGTON            DE      19886
DOVER CITY                                 DOVER CITY‐TAX COLLECTOR            PO BOX 447                                               DOVER                 TN      37058
DOVER HOMEOWNERS ASSOCIATION INC           PO BOX 440020                                                                                AURORA                CO      80044‐0020
DOVER MAINTENANCE ASSOCIATION, INC         17319 SAN PEDRO                     SUITE 318                                                SAN ANTONIO           TX      78232
DOVER PLACE CAI                            3784 PROGRESS AVE STE 107                                                                    NAPLES                FL      34104
DOVER PLAINS CS  (AMENIA                   DOVER PLAINS CS‐TAX COLL            2368 RT 22                                               DOVER PLAINS          NY      12522
DOVER PLAINS CS  (UNIONV                   DOVER PLAINS CS‐TAX COLL            2368 RT 22                                               DOVER PLAINS          NY      12522
DOVER TOWN                                 DOVER TOWN ‐ TAX COLLECT            126 EAST DUNCAN HILL RD                                  DOVER PLAINS          NY      12522
DOVER TOWN                                 DOVER TOWN ‐ TAX COLLECT            37 NORTH SUSSEX STREET                                   DOVER                 NJ      07801
DOVER TOWN                                 DOVER TOWN ‐ TAX COLLECT            5 SPRINGDALE AVENUE                                      DOVER                 MA      02030
DOVER TOWN                                 DOVER TOWN ‐ TAX COLLECT            PO BOX 527                                               WEST DOVER            VT      05356
DOVER TOWN                                 DOVER TWN TREASURER                 4110 S BEAUMONT AVE                                      KANSASVILLE           WI      53139
DOVER TOWNSHIP                             DOVER TOWNSHIP ‐ TREASUR            5040 SPARR RD                                            GAYLORD               MI      49735
DOVER TOWNSHIP                             DOVER TOWNSHIP ‐ TREASUR            6888 N SHOOKUM RD                                        LUTHER                MI      49656
DOVER TOWNSHIP                             KRISTINE B KEENER ‐ COLL            3700‐6 DAVISBURG RD                                      DOVER                 PA      17315
DOVER TOWNSHIP                             TAX COLLECTOR                       102 E MAUMEE ST                                          ADRIAN                MI      49221
DOVER UNION FREE CS  (DO                   DOVER UNION FREE CS ‐COL            2368 RT 22                                               DOVER PLAINS          NY      12522
DOVER‐FOXCROFT TOWN                        DOVER‐FOXCROFT TN ‐ COLL            48 MORTON AVE  SUITE A                                   DOVER‐FOXCROFT        ME      04426
DOVETAIL LOG HOME SERVICES                 LARRY HOGHEAD                       7412 MILLER ROAD                                         CHRISTIANA            TN      37037




                                                                                                         Page 266 of 998
                                      19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               270 of 1004
Creditor Name                             Address1                           Address2                                       Address3               City             State   Zip     Country
DOVRE TOWN                                DOVRE TWN TREASURER                304 25 1/2 STREET                                                     CHETEK           WI      54728
DOWAGIAC CITY                             DOWAGIAC CITY ‐ TREASURE           P.O. BOX 430                                                          DOWAGIAC         MI      49047
DOWD, JENNIFER                            ADDRESS ON FILE
DOWDELL PUD   E                           DOWDELL PUD ‐ TAX COLLEC           17111 ROLLING CREEK                                                   HOUSTON          TX      77090
DOWDELL, CARRIE                           ADDRESS ON FILE
DOWDENS ADDITION ASSOCIATION INC          C/O M & T BANK                     P O BOX 1210                                                          FORT ASHBY       WV      26719
DOWDY CONST SERVICES LLC                  JOE DOWDY                          JOE DOWDY                                      3808 BAINBRIDGE CT     PLANO            TX      75023
DOWDY, JAMES                              ADDRESS ON FILE
DOWEY INSURANCE AGENCY                    1423 TILTON ROAD SUITE8                                                                                  NORTHFIELD       NJ      08225
DOWLING AND ONEIL INS                     973 IYANNOUGH RD                                                                                         HYANNIS          MA      02601
DOWN TO THE LETTER                        PO BOX 31685                                                                                             HOUSTON          TX      77231
DOWNE TOWNSHIP                            DOWNE TOWNSHIP ‐ TAX COL           288 MAIN STREET                                                       NEWPORT          NJ      08345
DOWNERS GROVE SANITARY DISTRICT           2710 CURTISS ST.                                                                                         DOWNERS GROVE    IL      60515
DOWNES HARDWOOD FLOORS INC                6020 GRIFFITH LAKE DR                                                                                    MILFORD          DE      19963
DOWNES, JAMES                             ADDRESS ON FILE
DOWNING VILLAGE                           DOWNING VLG TREASURER              801 90TH STREET                                                       DOWNING          WI      54734
DOWNINGTOWN AREA SCHOOL                   BERKHEIMER ASSOCIATES              50 NORTH SEVENTH ST                                                   BANGOR           PA      18013
DOWNINGTOWN BORO                          DOWNINGTOWN BORO‐TAX COL           PO BOX 1004 (C/O DOWNING                                              DOWNINGTOWN      PA      19335
DOWNINGTOWN MUNICIPAL WATER AUTHORITY     100 WATER PLANT WAY                                                                                      DOWNINGTOWN      PA      19335
DOWNSVILLE CS  (CMBD TNS                  DOWNSVILLE CS ‐ TAX COLL           P.O. BOX 431                                                          DELHI            NY      13753
DOYEL & CO., INC                          CRAIG S DOYEL                      6420 ETZEL AVENUE                                                     ST. LOUIS        MO      63133
DOYLE & FOUTTY PC                         41 E WASHINGTON ST STE 400                                                                               INDIANAPOLIS     IN      46204
DOYLE LEGAL CORP                          41 E WASHINGTON  STE 400                                                                                 INIANAPOLIS      IN      46204
DOYLE ROOF MASTERS, INC.                  2905 BROADWAY SE                                                                                         ALBUQUERQUE      NM      87102
DOYLE STORY                               6145 QUAIL 503                                                                                           EL PASO          TX      79924
DOYLE WEBER, KELLY                        ADDRESS ON FILE
DOYLE, CONOR                              ADDRESS ON FILE
DOYLE, ZANE                               ADDRESS ON FILE
DOYLESTOWN BORO                           DOYLESTOWN BORO ‐ COLLEC           219 WEST COURT ST                                                     DOYLESTOWN       PA      18901
DOYLESTOWN TOWNSHIP MUNICIPAL AUTHORITY   425 WELLS ROAD                                                                                           DOYLESTOWN       PA      18901
DOYLESTOWN TOWNSHIP TAX COLLECTOR         SAMUEL KOLODNEY TAX COLLECTOR      PO BOX 2002                                                           DOYLESTOWN       PA      18901
DOYLESTOWN TWP TAX COL.                   DOYLESTOWN TWP ‐ TAX COL           11 DUANE RD,BLDG D,1ST F                                              DOYLESTOWN       PA      18901
DOYLESTOWN VILLAGE                        DOYLESTWN VLG TREASURER            N4031 BRUCE STREET                                                    DOYLESTOWN       WI      53928
DP & ROOFING AND CONSTRUCTION INC         JOSE CARLOS GARICA                 4601 MANSFIELD HWY                                                    FORTH WORTH      TX      76119
DP ELECTRIC                               6002 S ASH AVE                                                                                           TEMPE            AZ      85283
DPH CONSTRUCTION LLC                      PO BOX 747                                                                                               FARMVILLE        NC      27828
DPS CONTRACTING INC                       9762 TANNER RD                                                                                           HOUSTON          TX      77041
DPS INSURANCE GROUP,INC                   500 GRANITE AVE,SUITE 3                                                                                  MILTON           MA      02186
DPS VENTURES, LLC DBA                     1436 TRIAD CENTER DR.                                                                                    SAINT PETERS     MO      63376
DR ROOF ATLANTA                           88 MANSELL COURT                                                                                         ROSWELL          GA      30076
DR ROOFING INC                            12524 RENDON ROAD                                                                                        BURLESON         TX      76028
DR. EXTERIORS LLC                         GEORGE HELD                        5612 N 96TH ST                                                        OMAHA            NE      68134
DR. REMODEL                               RND SERVICES LLC                   1401 STONE MOUNTAIN PKWY                                              AUBREY           TX      76227
DR3 CONSTRUCTION                          DCR SOLUTIONS LLC                  PO BOX 1292                                                           CONROE           TX      77305
DRACUT TOWN                               DRACUT TOWN ‐ TAX COLLEC           62 ARLINGTON STREET                                                   DRACUT           MA      01826
DRAIN CHAMP INC                           P O BOX 271334                                                                                           SALT LAKE CITY   UT      84127
DRAIN, LETHA                              ADDRESS ON FILE
DRAINS R US LLC                           KIT DENG                           6123 ALMA ST                                                          PHILADELPHIA     PA      19149
DRAKE BEEMONT MUTUAL INS                  110 NORTH FIRST STREET                                                                                   OWENSVILLE       MO      65066
DRAKE EXTERIORS LLC                       2371 BRITT STREET                                                                                        GARYSON          GA      30017
DRAKE, HEATHER                            ADDRESS ON FILE
DRAKE, SABRINA                            ADDRESS ON FILE
DRAKES BRANCH                             DRAKES BRANCH ‐ TREASURE           P O BOX 191                                                           DRAKES BRANCH    VA      23937
DRAPCHAK, JOHN                            ADDRESS ON FILE
DRAPEAUX, TERRANCE                        ADDRESS ON FILE
DRAPER AND ASSOCS                         3209 W ALABAMA                                                                                           HOUSTON          TX      77098
DRAPER TOWN                               DRAPER TWN TREASURER               PO BOX 73                                                             WINTER           WI      54896
DRAVOSBURG BORO                           CHARLES GROSS ‐ TAX COLL           226 MAPLE ST                                                          DRAVOSBURG       PA      15034
DREAGER, BERNADETTE                       ADDRESS ON FILE
DREAM COLOR CONCEPTS                      BRUCE RAMPHAL                      13775 KENSINGTON AVE NE                                               PRIOR LAKE       MN      55372
DREAM HOME RESTORATION LLC                BRADLEY SEBAK                      660 LINTON BLVD                                SUITE 209              DELRAY BEACH     FL      33444
DREAM RESTORATIONS INC                    648 S YALE AVE                                                                                           ADDISON          IL      60101
DREAM TEAM CONSTRUCTIONS                  LLC                                407 CHURCH ST                                                         SUMTER           SC      29150
DREHER TOWNSHIP                           DREHER TWP ‐ TAX COLLECT           PO BOX 505                                                            NEWFOUNDLAND     PA      18445
DREHER, JAIME                             ADDRESS ON FILE
DRENDEL ENTERPRISES INC                   DBA REMAX HERITAGE                 249 N COUNTRY LN. STE. 201                                            FOND DU LUC      WI      54935
DRENNON, SHELLBE                          ADDRESS ON FILE
DRESDEN CITY                              DRESDEN CITY‐TAX COLLECT           117 W MAIN ST                                                         DRESDEN          TN      38225
DRESDEN TOWN                              DRESDEN TOWN ‐ TAX COLLE           P.O. BOX 30/534 GARDINER                                              DRESDEN          ME      04342
DRESDEN TOWN                              DRESDEN TOWN‐TAX COLLECT           1 LILLIANS WAY                                                        CLEMENS          NY      12819




                                                                                                          Page 267 of 998
                                       19-10412-jlg                Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   271 of 1004
Creditor Name                              Address1                              Address2                                       Address3                                  City                  State   Zip     Country
DRESSER VILLAGE                            DRESSER VLG TREASURER                 PO BOX 547                                                                               DRESSER               WI      54009
DREW CHORNEY AND                           KANDACE CHORNEY                       106 ABBEY RD                                                                             LEBANON               TN      37090
DREW CITY                                  DREW CITY‐TAX COLLECTOR               130 W SHAW AVE                                                                           DREW                  MS      38737
DREW COUNTY                                DREW COUNTY ‐ TAX COLLEC              210 S MAIN ST                                                                            MONTICELLO            AR      71655
DREW MIKE JR.                              1032 WARD ST.                                                                                                                  CHESTER               PA      19013
DREW WOODS CONDO ASSOC                     17 COMMERCE DR                                                                                                                 BEDFORD               NH      03110
DREWES LAW PLLC                            509 FIRST AVENUE NORTHEAST STE 2                                                                                               MINNEAPOLIS           MN      55413
DREXLER, KATIE                             ADDRESS ON FILE
DREYER, ROBIN                              ADDRESS ON FILE
DREYFUSS FIRM PLC                          2 VENTURE STE 450                                                                                                              IRVINE                CA      92618
DRIFTWAY HILLS CONDO ASSOC.                8 DRIFTWAY HILLS ROAD                                                                                                          DANBURY               CT      06811
DRIFTWOOD BUILDERS ROOFING                 M&D HOLDING, LP                       12308 TWIN CREEKS RD 101 A                                                               MANCHAZA              TX      78652
DRIFTWOOD CONDOMINIUM ASSOCIATION INC      C/O SULLIVAN STREET                   SUITE 112                                                                                PUNTA GORDA           FL      33950
DRISKELLS FLOORING LLC                     4713 SHERLOCK PL                                                                                                               SAINT AUGUSTINE       FL      32086
DROMGOOLE, MICHAEL                         ADDRESS ON FILE
DROPPERS, BRITTANY                         ADDRESS ON FILE
DROWN, ROBERT                              ADDRESS ON FILE
DRP INS ASSOCS                             535 HARRISON AVE                                                                                                               HARRISON              NJ      07029
DRR BUILDERS INC                           18938 BARRY LANE                                                                                                               HUMBLE                TX      77346
DRS OF CENTRAL FLORIDA, INC.               6107 ANNO AVENUE                                                                                                               ORLANDO               FL      32809
DRT CONSTRUCTION                           CARLOS R. CRUZ COLON                  P.O. BOX 772                                                                             COAMO                 PR      00769
DRUCKER, MICHAEL                           ADDRESS ON FILE
DRUCKER, VERONICA                          ADDRESS ON FILE
DRUCKMAN LAW GROUP PLLC                    242 DREXEL AVE                                                                                                                 WESTBURY              NY      11590
DRUID HILLS CITY                           CITY OF DRUID HILLS ‐ CL              PO BOX 6777                                                                              LOUISVILLE            KY      40206
DRUM                                       1 EAST 22ND STREET SUITE 200                                                                                                   LOMBARD               IL      60148
DRUM POINT PROPERTY OWNERS ASSOCIATION     401 LAKE DRIVE                                                                                                                 LUSBY                 MD      20657
DRUM POINT VILLAGE CONDO ASSOCIATION INC   PO BOX 292                                                                                                                     GARWOOD               NJ      07027
DRUMMOND ISLAND TOWNSHIP                   DRUMMOND ISLAND ‐ TREASU              PO BOX 225                                                                               DRUMMOND ISLAND       MI      49726
DRUMMOND TOWN                              DRUMMOND TWN TREASURER                46900 BLUE MOON ROAD                                                                     DRUMMOND              WI      54832
DRUMORE TOWNSHIP                           DRUMORE TWP ‐ TAX COLLEC              2124 BALD EAGLE ROAD                                                                     DRUMORE               PA      17518
DRURY BROS ROOFING WYOMING, INC.           1651 CAREY AVE SUITE 18 E                                                                                                      CHEYENNE              WY      82009
DRY CREEK CONSTRUCTION                     425 PINE ST STE 1‐F                                                                                                            GALT                  CA      95632
DRY CREEK MOBILE HOME ESTATES              1533 PLAYGROUND WAY                                                                                                            MODESTO               CA      95355
DRY FORCE CORP                             3701 W ROYAL LN SUITE 120                                                                                                      IRVING                TX      75063
DRY PRONG VILLAGE                          DRY PRONG VILLAGE ‐ COLL              P. O. BOX 268                                                                            DRY PRONG             LA      71423
DRY RIDGE CITY                             CITY OF DRY RIDGE ‐ CLER              PO BOX 145                                                                               DRY RIDGE             KY      41035
DRY ROOFING INC                            19100 CYPRESS VIEW DR                                                                                                          FORT MYERS            FL      33967
DRY SEAL ROOFING AND CONSTRUCTION          TRAVIS W TIBBITS                      390 OLIVE STREET BOX 254                                                                 MARTENSDALE           IA      50160
DRY ZONE, LLC                              ROB ROBERTS                           P.O BOX 135                                                                              MILTON                DE      19968
DRYDEN CEN SCH (CMBD TWN                   DRYDEN CEN SCH ‐ TAX COL              555 WARREN RD‐ TST BOCES                                                                 ITHACA                NY      14850
DRYDEN CEN SCH (CMBD TWN                   DRYDEN CS‐TAX COLLECTOR               555 WARREN RD‐ TST BOCES                                                                 ITHACA                NY      14850
DRYDEN MUTUAL INS                          12 ELLIS DRIVE                                                                                                                 DRYDEN                NY      13053
DRYDEN MUTUAL INS                          P O BOX 635                                                                                                                    DRYDEN                NY      13053
DRYDEN TOWN                                DRYDEN TOWN‐TAX COLLECTO              93 EAST MAIN ST                                                                          DRYDEN                NY      13053
DRYDEN TOWNSHIP                            DRYDEN TOWNSHIP ‐ TREASU              4849 DRYDEN RD                                                                           DRYDEN                MI      48428
DRYDEN VILLAGE                             DRYDEN VILLAGE ‐ TREASUR              P.O. BOX 329                                                                             DRYDEN                MI      48428
DRYMAN CONSTRUCTION &                      ISMAIL & ZUBADA IBRAHIM               1348 MIMS ROAD                                                                           ROCKWALL              TX      75032
DRYMASTER                                  DIMAR ENTERPRISES INC.                PO BOX 308                                                                               SAN JUAN CAPISTRANO   CA      92693
DRYMEDIC RESTORATION                       BLOOMFIELD LLC                        795 INDUSTRIAL CT                                                                        BLOOMFIELD TWP        MI      48302
DRYOLOGY RESTORATION INC                   13727 SW 152 STREET, SUITE 276                                                                                                 MIAMI                 FL      33177
DRYSDALE, COREY                            ADDRESS ON FILE
DRYTECH CO LLC                             13483 FENWAY BLVD CIR N                                                                                                        HUGO                  MN      55038
DRYTIME RESTORATION LLC                    PO BOX 821696                                                                                                                  VANCOUVER             WA      98682
DSA BROKERAGE SRVCS INC                    2 MOTT STREET ROOM 501                                                                                                         NEW YORK              NY      10013
DSCHAAK, FAITH                             ADDRESS ON FILE
DSG                                        2550 NW 72 AVE 317                                                                                                             MIAMI                 FL      33122
DSHS                                       1100 W. 49TH STREET                                                                                                            AUSTIN                TX      78756
DSI FRANI SCHMIDT INS                      800 VILLAGE SQ CROSSING               214                                                                                      PALM BEACH GARDENS    FL      33410
DST APPRAISALS                             63 SHARLENE LANE                                                                                                               PLAINVILLE            MA      02762
DT & Y CONSULTING INC                      600 N WALNUT                                                                                                                   SHERMAN               TX      75090
DT ROOFING LLC                             DEREK TANNER                          911 EAST HIGHWAY 377 SUITE 105                                                           GRANBURY              TX      76048
DTE ENERGY                                 P.O. BOX 740786                                                                                                                CINCINNATI            OH      45274
DTE ENERGY COMPANY                         2000 SECOND AVE                                                                                                                DETROIT               MI      48226
DTP CONSTRUCTION AND HOME IMPROVEMENTS     1003 E. PACIFIC AVE.                                                                                                           GLADEWATER            TX      75647
DTRIC                                      1600 KAPIOLANI BLVD STE 1520                                                                                                   HONOLULU              HI      96814
DTRIC                                      STE 1520                              1600 KAPIOLANI BLVD                                                                      HONOLULU              HI      96814
DTRT INS                                   12550 W ATLANTIC BLVD                                                                                                          CORAL SPRINGS         FL      33071
DU DAO                                     8707 KIRKSAGE DRIVE                                                                                                            HOUSTON               TX      77089
DUAL DIAGNOSIS TREATMENT CENTER, INC       PETER K. STRIS, ESQ.                  STRIS & MAHER LLP                              725 SOUTH FIGUEROA STREET, SUITE 1830     LOS ANGELES           CA      09917




                                                                                                              Page 268 of 998
                                        19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 272 of 1004
Creditor Name                              Address1                            Address2                                     Address3     City             State   Zip          Country
DUALL HOME SERVICE                         KEVIN GARNIER                       8748 S. LASALLE AVE                                       LOS ANGELES      CA      90047
DUANE E MARTIN LLC                         3310W BELL RD PMB 1001                                                                        PHOENIX          AZ      85053
DUANE HAFLEY                               ADDRESS ON FILE
DUANE MORRIS LLP                           30 S.17TH STREET                                                                              PHILADELPHIA     PA      19103‐4196
DUANESBURG CEN SCH (CMBN                   DUANESBURG CS‐TAX COLLEC            133 SCHOOL DR                                             DELANSON         NY      12053
DUANESBURG CEN SCH (COMB                   DUANESBURG CEN SCH‐COLLE            133 SCHOOL DR                                             DELANSON         NY      12053
DUANESBURG TOWN                            DUANESBURG TOWN‐TAX COLL            5853 WESTERN TURNPIKE                                     DUANESBURG       NY      12056
DUARTE CONSTRUCTION                        6060 KING RD PO BOX 1260                                                                      LOOMIS           CA      95650
DUARTE, JULIE                              ADDRESS ON FILE
DUARTE, YOLANDA                            ADDRESS ON FILE
DUBACH CITY                                DUBACH CITY ‐ TAX COLLEC            P.O. BOX 252                                              DUBACH           LA      71235
DUBAN, LYNNE                               ADDRESS ON FILE
DUBE, JUSTICE                              ADDRESS ON FILE
DUBE, LISA                                 ADDRESS ON FILE
DUBEAU, KENNETH                            ADDRESS ON FILE
DUBIN, PENNI                               ADDRESS ON FILE
DUBISKY, JOHN                              ADDRESS ON FILE
DUBLIN BORO                                SUSAN PAFF  ‐ TAX COLLEC            119 MAPLE AVE                                             DUBLIN           PA      18917
DUBLIN CITY                                DUBLIN CITY‐TAX COLLECTO            100 S CHURCH STREET                                       DUBLIN           GA      31021
DUBLIN TOWN                                DUBLIN TOWN ‐ TREASURER             101 DUBLIN PARK ROAD                                      DUBLIN           VA      24084
DUBLIN TOWN                                DUBLIN TOWN ‐TAX COLLECT            1120 MAIN STREET                                          DUBLIN           NH      03444
DUBLIN TOWNSHIP                            DUBLIN TOWNSHIP‐TAX COLL            21347 MAIN ST BOX 234                                     SHADE GAP        PA      17255
DUBLIN TOWNSHIP                            DUBLIN TWP ‐ TAX COLLECT            2996 PLUM HOLLOW RD                                       FT LITTLETON     PA      17223
DUBO ROOFING CO &                          FOR EST RACHEL DORSETT              830 KINGSLEY AVE                                          ORANGE PARK      FL      32073
DUBOFF LAW FIRM                            680 NE 127TH ST                                                                               NORTH MIAMI      FL      33161
DUBOIS AREA S.D./WINSLOW                   DUBOIS AREA SD ‐ TAX COL            189 TURKEY TRACK LN                                       REYNOLDSVILLE    PA      15851
DUBOIS CITY  CO/CITY BIL                   DUBOIS CITY ‐ TAX COLLEC            16 W SCRIBNER AVE  CITY                                   DUBOIS           PA      15801
DUBOIS COUNTY                              DUBOIS COUNTY ‐ TREASURE            ONE COURTHOUSE SQUARE                                     JASPER           IN      47546
DUBOIS S.D./BRADY TWP                      ELIZABETH WINGERT‐TX COL            2716 SCHUCKERS ORCHARD R                                  LUTHERSBURG      PA      15848
DUBOIS S.D./DUBOIS CITY                    DUBOIS AREA SD ‐ TAX COL            16 W SCRIBNER AVE CITY B                                  DUBOIS           PA      15801
DUBOIS S.D./HUSTON TWP                     DUBOIS AREA SD ‐ TAX COL            11837 BENNETTS VALLEY HW                                  PENFIELD         PA      15849
DUBOIS S.D./SANDY TWP                      DUBOIS AREA SD ‐ TAX COL            9 OVERDORF AVE                                            DUBOIS           PA      15801
DUBOIS S.D./UNION TWP                      DUBOIS AREA SD ‐ TAX COL            1191 S. CONTINENTAL DR                                    ROCKTON          PA      15856
DUBOIS SCHOOL DISTRICT                     SYKESVILLE BORO‐TAX COLL            23 STATION ST                                             SYKESVILLE       PA      15865
DUBOIS WATER UTILITIES, INC.               5470 EAST WATERWORKS STREET                                                                   DUBOIS           IN      47257‐9769
DUBOIS, CHRISTINE                          ADDRESS ON FILE
DUBON, ESLY
DUBON, ESLY                                ADDRESS ON FILE
DUBOSE & ASSOCIATES                        2600 W FREEWAY                                                                                FORT WORTH       TX      76102
DUBRAY, KIMBERLY                           ADDRESS ON FILE
DUBUQUE COUNTY                             DUBUQUE COUNTY ‐ TREASUR            720 CENTRAL AVENUE                                        DUBUQUE          IA      52001
DUBUQUE COUNTY MUT INS                     207 2ND AVE SW                                                                                FARLEY           IA      52046
DUCE REALTY INC.                           CHIDI EZE, ESQ.                     255 LIVINGSTON STREET, 3RD FLOOR                          BROOKLYN         NY      11217
DUCHENE, MIKAYLA                           ADDRESS ON FILE
DUCHESNE COUNTY                            DUCHESNE COUNTY‐TREASURE            PO BOX 989                                                DUCHESNE         UT      84021
DUCK CREEK VILLAGE HOA                     3568 E. RUSSELL ROAD                                                                          LAS VEGAS        NV      89120
DUCK CREEK VILLAGE HOA                     5940 S RAINBOW BLVD                                                                           LAS VEGAS        NV      89118
DUCKENFIELD, BRIAN                         ADDRESS ON FILE
DUCKETT CREEK SANITARY DISTRICT            3550 HIGHWAY K                                                                                OFALLON          MO      63368
DUCKETT, DANUELLE                          ADDRESS ON FILE
DUCKETT, MARVIN                            ADDRESS ON FILE
DUCKSTEIN CONTRACTING, INC.                DUCKSTIEN CONTRACTING               627 CHARTIERS AVENUE                                      MCKEES ROCKS     PA      15136
DUCKSWORTH, INDIA                          ADDRESS ON FILE
DUCKWOOD HOMEOWNERS ASSOCIATION, INC.      C/O ROSS EARLE & BONAN, PA.         6821 SE LILLIAN COURT                                     STUART           FL      34997
DUCKWORTH INS AGENCY                       3824 BROADWAY                                                                                 HOUSTON          TX      77017
DUCO DISASTER SERVICES                     & FRANCIS KAPSIS                    6804 HOBSON VALLEY DR UN                                  WOODRIDGE        IL      60517
DUCOTE ROOFING & CONSTRUCTION              SHANNON C. DUCOTE                   9249 DUHON RD                                             MAURICE          LA      70555
DUCRE, TATISHA                             ADDRESS ON FILE
DUDLEY CITY                                DUDLEY CITY‐TAX COLLECTO            PO BOX 315                                                DUDLEY           GA      31022
DUDLEY DEY                                 6815 BISCANE BLVD SUITE 103                                                                   MIAMI            FL      33138
DUDLEY NEIGHBORS IND                       GROUND RENT                         504 DUDLEY ST                                             ROXBURY          MA      02119
DUDLEY TOWN                                DUDLEY TOWN ‐ TAX COLLEC            71 WEST MAIN STREET                                       DUDLEY           MA      01571
DUDLEY, ANGIE                              ADDRESS ON FILE
DUDLEYS EXCAVATING, INC                    209 SAN BENITO AVE                                                                            GERBER           CA      96035
DUDLEYS HANDYMAN SERVICES LLC              1714 ROTAN RD                                                                                 MOUNT PLESEANT   TX      75455
DUENWEG                                    DUENWEG CITY ‐ COLLECTOR            P.O. BOX 105                                              DUENWEG          MO      64841
DUERR, DANIELLE                            ADDRESS ON FILE
DUEVEL, AMANDA                             ADDRESS ON FILE
DUFF & PHELPS, LLC                         ATTN: GENERAL COUNSEL               55 EAST 52ND STREET                                       NEW YORK         NY      10055
DUFF, BRIAN                                ADDRESS ON FILE




                                                                                                          Page 269 of 998
                                19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                273 of 1004
Creditor Name                      Address1                                   Address2                                       Address3     City               State   Zip          Country
DUFFEE, CRISPIN                    ADDRESS ON FILE
DUFFIELD HOME IMPROVEMENTS         DUFFIELD ALUMINUM INC.                     4566 NW 5TH BLVD. STE I                                     GAINESVILLE        FL      32609
DUFFIELD, CATHRYN                  ADDRESS ON FILE
DUFFY INS                          317 BROADWAY                                                                                           WYOMA SQUARE       MA      01904
DUFFY, CAROLYN                     ADDRESS ON FILE
DUFFY, SCOTT                       ADDRESS ON FILE
DUFRENE, JOHN                      ADDRESS ON FILE
DUGAR, ARCHANA                     ADDRESS ON FILE
DUGARD CONSTRUCTION INC            11244 CEDAR CREEK FARMS                                                                                GLEN ST MARY       FL      32040
DUGGAN, CHATERA                    ADDRESS ON FILE
DUGGINS LAW FIRM                   723 AURORA AVENUE                                                                                      METAIRIE           LA      70005‐2603
DUGGIRALA, SOWMYA                  ADDRESS ON FILE
DUGOSH, KEITH                      ADDRESS ON FILE
DU‐HENSON, JULIE                   ADDRESS ON FILE
DUKE ENERGY                        PO BOX 1004                                                                                            CHARLOTTE          NC      28201
DUKE ENERGY                        PO BOX 1326                                                                                            CHARLOTTE          NC      28201
DUKE ENERGY                        PO BOX 1327                                                                                            CHARLOTTE          NC      28201
DUKE ENERGY                        PO BOX 70515                                                                                           CHARLOTTE          NC      28272‐0515
DUKE ENERGY                        PO BOX 70516                                                                                           CHARLOTTE          NC      28272‐0516
DUKE ENERGY CORPORATION            ATTN: GENERAL COUNSEL                      550 SOUTH TRYON STREET                                      CHARLOTTE          NC      28202‐1904
DUKE ENERGY ONLINE SERVICES        ATTN: GENERAL COUNSEL                      550 SOUTH TRYON STREET                                      CHARLOTTE          NC      28202
DUKE ENERGY PROGRESS               PO BOX 1003                                                                                            CHARLOTTE          NC      28201‐1003
DUKE PARTNERS II, LLC              2015 MANHATTAN BEACH BLVD., SUITE 100                                                                  REDONDO BEACH      CA      90278
DUKE POWER PROGRESS                410 SOUTH WILMINGTON STREET                                                                            RALEIGH            NC      27601
DUKE, LEANA                        ADDRESS ON FILE
DUKES, ALEESE                      ADDRESS ON FILE
DUKES, LEPKETIA                    ADDRESS ON FILE
DULANEY TITLE & ESCROW, LLC        1018 DULANEY VALLEY ROAD                                                                               TOWSON             MD      21204
DULIN, MICHAEL                     ADDRESS ON FILE
DULUTH CITY                        DULUTH CITY‐TAX COLLECTO                   3167 MAIN ST                                                DULUTH             GA      30096
DUMAR, THOMAS                      ADDRESS ON FILE
DUMAS & MCPHAIL                    126 GOVERNMENT STREET                      (36602) PO BOX 870                                          MOBILE             AL      36601
DUMAS, NADINE                      ADDRESS ON FILE
DUMBAUGH INS                       122 S MAIN ST                                                                                          MT VERNON          OH      43050
DUMFRIES TOWN                      DUMFRIES TOWN ‐ TREASURE                   17755 MAIN STREET                                           DUMFRIES           VA      22026
DUMLER, GEORGE                     ADDRESS ON FILE
DUMMER TOWN                        DUMMER TOWN ‐ TAX COLLEC                   75 HILL RD                                                  DUMMER             NH      03588
DUMMERSTON TOWN                    DUMMERSTON TOWN‐TAX COLL                   1523 MIDDLE ROAD                                            EAST DUMMERTSTON   VT      05346
DUMONT BORO                        DUMONT BORO ‐ TAX COLLEC                   80 WEST MADISON AVE                                         DUMONT             NJ      07628
DUN & BRADSTREET                   PO BOX 75434                                                                                           CHICAGO            IL      60675‐5434
DUN & BRADSTREET, INC.             ATTN: GENERAL COUNSEL                      103 JFK PARKWAY                                             SHORT HILLS        NJ      07078
DUNAHOE INSURANCE AGENCY INC.      SUSAN REYNOLDS                             617 W. BROAD P.O. BOX 1069                                  MINEOLA            TX      75773
DUNAKEY & KLATT PC                 BRIAN SAYER                                531 COMMERCIAL ST, 250                                      WATERLOO           IA      50701
DUNAS CONTRACTORS GROUP LLC        PO BOX 270265                                                                                          SAN JUAN           PR      00928
DUNBAR BORO                        DUNBAR BORO ‐ TAX COLLEC                   3 MAIN STREET                                               DUNBAR             PA      15431
DUNBAR INS AGENCY                  115 S LASALLE ST                                                                                       CHICAGO            IL      60603
DUNBAR INSURANCE AGENCY            2635 W 79TH ST                                                                                         CHICAGO            IL      60652
DUNBAR TOWN                        MARINETTE COUNTY TREASUR                   1926 HALL AVENUE                                            MARINETTE          WI      54143
DUNBAR TOWNSHIP                    DUNBAR TWP ‐ TAX COLLECT                   PO BOX 175                                                  LEISENRING         PA      15455
DUNBAR, DANIELLE                   ADDRESS ON FILE
DUNBARTON                          4330 PRINCE WILLIAM PKWY SUITE 201                                                                     WOODBRIDGE         VA      22192
DUNBARTON TOWN                     DUNBARTON TOWN ‐ TAX COL                   1011 SCHOOL ST                                              DUNBARTON          NH      03046
DUNCAN COOLING&HEATING             202 ROCKCLIFF AVE                                                                                      LEHIGH ACRES       FL      33936
DUNCAN JJR CONST LLC               20 ANNEX PL                                                                                            BERGENFIELD        NJ      07621
DUNCAN LAW OFFICES PC              7601 CHURCHILL RD APT 324                                                                              DALLAS             TX      75251
DUNCAN, RUSS                       ADDRESS ON FILE
DUNCAN, SANDERS                    ADDRESS ON FILE
DUNCANNON BORO                     DUNCANNON BORO ‐ TAX COL                   717 NORTH HIGH STREET                                       DUNCANNON          PA      17020
DUNCANNON BOROUGH                  428 NORTH HIGH STREET                                                                                  DUNCANNON          PA      17020
DUNCANSVILLE BORO                  DENISE L LLOYD ‐ TAX COL                   919 8TH AVENUE                                              DUNCANSVILLE       PA      16635
DUNDEE MUTL INS                    P O BOX 50                                                                                             PARK RIVER         ND      58270
DUNDEE TOWNSHIP                    DUNDEE TOWNSHIP ‐ TREASU                   179 MAIN ST.                                                DUNDEE             MI      48131
DUNDEE VILLAGE                     DUNDEE VILLAGE ‐ TREASUR                   350 W MONROE ST                                             DUNDEE             MI      48131
DUNDY COUNTY                       DUNDY COUNTY ‐ TREASURER                   PO BOX 425                                                  BENKELMAN          NE      69021
DUNELLEN BORO   FISCAL             DUNELLEN BORO ‐TAX COLLE                   353 NORTH AVENUE                                            DUNELLEN           NJ      08812
DUNES CITY                         P.O. BOX 97                                                                                            WESTLAKE           OR      97493
DUNFEE, MICHAEL                    ADDRESS ON FILE
DUNFORD, ERNEST                    ADDRESS ON FILE
DUNG B NGUYEN                      12203 MONTCLIFF                                                                                        HOUSTON            TX      77066
DUNG DINH                          475 SLEEPY HOLLOW LANE                                                                                 MARION             MS      39342




                                                                                                           Page 270 of 998
                                        19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                274 of 1004
Creditor Name                              Address1                           Address2                                     Address3     City            State   Zip          Country
DUNHAM & CHEMUNG                           306 N JOHNSON ST                                                                             HARVARD         IL      60030
DUNHAM INS                                 2601 E OAKLAND PARK BLVD                                                                     FT LAUDERDALE   FL      33306
DUNHAM, JANEL                              ADDRESS ON FILE
DUNHAM, KRYSTAL                            ADDRESS ON FILE
DUNHAM, TAREN                              ADDRESS ON FILE
DUNHILL HOMEOWNERS ASSOCIATION             PO BOX 105302                                                                                ATLANTA         GA      30348‐5302
DUNHOUR AGENCY INC                         44 TANNER STREET                                                                             HADDONFIELD     NJ      08033
DUNHOUR AGENCY INC                         PO BOX 48                                                                                    HADDONFIELD     NJ      08033
DUNKARD TOWNSHIP                           DUNKARD TWP ‐ TAX COLLEC           POB 468                                                   BOBTOWN         PA      15315
DUNKER, MIKAYLA                            ADDRESS ON FILE
DUNKERSON, MARISELA                        ADDRESS ON FILE
DUNKIRK CITY                               DUNKIRK CITY‐ TREASURER            CITY HALL 342 CENTRAL AV                                  DUNKIRK         NY      14048
DUNKIRK CITY   (CHAUTAUQ                   DUNKIRK CITY‐ TREASURER            342 CENTRAL AVE                                           DUNKIRK         NY      14048
DUNKIRK CITY SCH   (CMBD                   DUNKIRK CITY SCH‐TAX COL           345 CENTRAL AVE                                           DUNKIRK         NY      14048
DUNKIRK CITY SCHOOL   (C                   DUNKIRK CITY SCHOOL‐ COL           345 CENTRAL AVE                                           DUNKIRK         NY      14048
DUNKIRK TOWN                               DUNKIRK TWN TREASURER              793 STATE HWY 138 SOUTH                                   STOUGHTON       WI      53589
DUNKLE, SAMANTHA                           ADDRESS ON FILE
DUNKLIN COUNTY                             DUNKLIN COUNTY ‐ COLLECT           P.O. BOX 445                                              KENNETT         MO      63857
DUNLAP CITY                                DUNLAP CITY‐TAX COLLECTO           PO BOX 546                                                DUNLAP          TN      37327
DUNLAP SEPTIC EXCAVATION                   PERRY J DUNLAP                     P.O. BOX 532                                              ROGUE RIVER     OR      97537
DUNLAP, ALISE                              ADDRESS ON FILE
DUNLAP, ARMANDO                            ADDRESS ON FILE
DUNLAP, JANET                              ADDRESS ON FILE
DUNLAP, MELISSA                            ADDRESS ON FILE
DUNLEAVY, GERALD                           ADDRESS ON FILE
DUNMORE BORO                               DUNMORE BORO ‐ TAX COLLE           400 S BLAKELY ST                                          DUNMORE         PA      18512
DUNMORE SCHOOL DISTRICT                    DUNMORE SD ‐ TAX COLLECT           400 S BLAKELY ST                                          DUNMORE         PA      18512
DUNN COUNTY                                DUNN COUNTY ‐ TREASURER            205 OWENS STREET                                          MANNING         ND      58642
DUNN INSRUANCE AGENCY                      PO BOX 325                                                                                   SOMERS POINT    NJ      08244
DUNN TOWN                                  DUNN TWN TREASURER                 4156 COUNTY ROAD B                                        MCFARLAND       WI      53558
DUNN TOWN                                  DUNN TWN TREASURER                 E4216 COUNTY ROAD Z                                       MENOMONIE       WI      54751
DUNN, ANTHONY                              ADDRESS ON FILE
DUNN, GANELL                               ADDRESS ON FILE
DUNN, MARK                                 ADDRESS ON FILE
DUNN, MIRANDA                              ADDRESS ON FILE
DUNN, XAVIER                               ADDRESS ON FILE
DUNNE & CARTER REAL ESTATE                 APPRAISERS LTD                     18355 S LEANNE LN                                         MOKENA          IL      60448
DUNNE APPRAISAL GROUP                      PO BOX 890                                                                                   FRUITLAND       ID      83619
DUNNSTABLE TOWNSHIP                        DUNNSTABLE TWP ‐ TAX COL           230 EAST WATER STREET                                     LOCK HAVEN      PA      17745
DUNRIGHT CONTRACTING SER                   11603 MACFADEN DR                                                                            SPOTSYLVANIA    VA      22551
DUNSTABLE TOWN                             DUNSTABLE TOWN ‐ TAX COL           511 MAIN STREET                                           DUNSTABLE       MA      01827
DUNSTAN CLEARY & WEST LLP                  1223 GEORGE C WILSON DR                                                                      AUGUSTA         GA      30909
DUPAGE CONSTRUCTION LLC                    136 WESTMORE MEYERS A                                                                        LOMBARD         IL      60148
DUPAGE COUNTY                              DUPAGE COUNTY ‐ TREASURE           421 N COUNTY FARM ROAD                                    WHEATON         IL      60187
DUPAGE COUNTY COLLECTOR                    PIO BOX 4203                                                                                 CAROL STREAM    IL      60197
DUPAGE COUNTY PUBLIC WORKS DEPARTMENT      P.O. BOX 4751                                                                                CAROL STREAM    IL      60197‐4751
DUPEE APPRAISALS                           58 DUBLIN ROAD                                                                               CHESHIRE        MA      01225
DUPLAIN TOWNSHIP                           DUPLAIN TOWNSHIP ‐ TREAS           PO BOX 71                                                 ELSIE           MI      48831
DUPLIN COUNTY                              DUPLIN COUNTY ‐ TAX COLL           P O BOX 968                                               KENANSVILLE     NC      28349
DUPONT BORO                                DUPONT BORO ‐ TAX COLLEC           600 CHESTNUT ST                                           DUPONT          PA      18641
DUPONT MUTUAL INSURANCE                    PO BOX 175                                                                                   MARION          WI      54950
DUPONT, DORIS                              ADDRESS ON FILE
DUPRE LAW FIRM PC                          983 WOOD DUCK CT                                                                             SANTA CLARA     CA      95051
DUPREE & WEBB INC                          P O BOX 6522                                                                                 RALEIGH         NC      27628
DUPREE AND WEBB                            1633 GLENWOOD AVE                                                                            RALEIGH         NC      27608
DUPREE, KAYLA                              ADDRESS ON FILE
DUPREE, YOLANDA                            ADDRESS ON FILE
DUPRIS, JAMIE                              ADDRESS ON FILE
DUPUY, FABRIANNE                           ADDRESS ON FILE
DUQUESNE CITY                              DUQUESNE CITY ‐ TAX COLL           12 S SECOND ST                                            DUQUESNE        PA      15110
DUQUESNE LIGHT COMPANY                     PO BOX 67                                                                                    PITTSBURGH      PA      15267‐0001
DUQUESNE S.D./DUQUESNE C                   DUQUESNE SD ‐ TAX COLLEC           12 S SECOND ST                                            DUQUESNE        PA      15110
DURABLE ROOFING COMPANY, INC               3836 WEST 148TH ST.                                                                          MIDLOTHIAN      IL      60445
DURAMACKS STRUCTURES                       4060 I‐80 SERVICE RD                                                                         BURNS           WY      82053
DURAMAX ROOFING & CONSTRUCTION INC.        8415 SOUTHERN SPRINGS DRIVE                                                                  INDIANAPOLIS    IN      46237
DURAN BUILDERS LLC                         318 W MULBERRY ST                                                                            DEMING          NM      88030
DURAN, DAIANA                              ADDRESS ON FILE
DURAN, MARY                                ADDRESS ON FILE
DURAN, PHILIP                              ADDRESS ON FILE
DURAN, REYNA                               ADDRESS ON FILE




                                                                                                         Page 271 of 998
                                      19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        275 of 1004
Creditor Name                            Address1                                     Address2                                     Address3                            City           State    Zip          Country
DURAN, ROSAURA                           ADDRESS ON FILE
DURAND CITY                              DURAND CITY ‐ TREASURER                      215 W CLINTON ST                                                                 DURAND         MI       48429
DURAND CITY                              DURAND CITY TREASURER                        PO BOX 202 / 104 E MAIN                                                          DURAND         WI       54736
DURAND INS                               690 TAUNTON AVE                                                                                                               SEEKONK        MA       02771
DURAND, DAVID                            ADDRESS ON FILE
DURANE BARROW                            48135 TIMBER PARK CT                                                                                                          BELLEVILLE     MI       48111
DURANGO INS & FIN SRVCS                  84 WEST AVE                                                                                                                   NORWALK        CT       06854
DURFEE BUFFINTON                         INSURANCE AGENCY                             377 SECOND STREET                                                                FALL RIVER     MA       02721
DURHAM COMMERCIAL CPTL CORP              FOR CONNOLLY GEANEY ABLITT & WILLARD PC      101 SULLY'S TRAIL                            BLDG 20                             PITTSFORD      NY       14534
DURHAM COUNTY TAX COLLECTOR              200 E MAIN ST                                                                                                                 DURHAM         NC       27701
DURHAM COUNTY/CITY                       DURHAM COUNTY/CITY ‐ COL                     200 E MAIN STREET 1ST FL                                                         DURHAM         NC       27701
DURHAM TOWN                              DURHAM TOWN ‐ TAX COLLEC                     7309 STATE RT 81                                                                 EAST DURHAM    NY       12423
DURHAM TOWN                              DURHAM TOWN ‐ TAX COLLEC                     8 NEW MARKET RD                                                                  DURHAM         NH       03824
DURHAM TOWN                              DURHAM TOWN ‐ TAX COLLEC                     PO BOX 428                                                                       DURHAM         CT       06422
DURHAM TOWN                              DURHAM TOWN ‐TAX COLLECT                     630 HALLOWELL ROAD                                                               DURHAM         ME       04222
DURHAM TOWNSHIP                          DURHAM TWP ‐ TAX COLLECT                     P.O. BOX 44                                                                      DURHAM         PA       18039
DURHAM, DAVID                            ADDRESS ON FILE
DURHAM, ROBIN                            ADDRESS ON FILE
DURHAM, ROBIN                            SYDNEY L. GOLD & ASSOCIATES                  1835 MARKET STREET,SUITE 515                                                     PHILADELPHIA   PA       19103
DURKIN, KEVIN                            ADDRESS ON FILE
DURNEY AGENCY INC                        409 8TH ST                                                                                                                    HOQUIAM        WA       98550
DUROJAYE, ABIOLA                         ADDRESS ON FILE
DURRANI, HINA                            ADDRESS ON FILE
DURYEA BORO                              DURYEA BORO ‐ TAX COLLEC                     79 MAIN ST                                                                       DURYEA         PA       18642
DUSKO INS AGENCY                         9302 MERIDIAN ST STE 200                                                                                                      INDIANAPOLIS   IN       46260
DUSTIN D MCLAIN                          ADDRESS ON FILE
DUSTIN K. BAXTER                         ADDRESS ON FILE
DUSTY OLIVIER LLC                        626 VEROT SCHOOL RD C                                                                                                         LAFAYETTE      LA       70508
DUSWN‐DIVISION OF UTIL                   & SOLID WASTE MGMT                           4520 METROPOLITAN COURT                                                          FREDERICK      MD       21704
DUTCHESS COUNTY CLERK                    22 MARKET STREET                                                                                                              POUGHKEEPSIE   NY       12601
DUTCHMEN CONSTRUCTION                    20254 LAM ROAD                                                                                                                COVINGTON      LA       70435
DUTCHMEN CONSTRUCTION LLC                20254 LAM ROAD                                                                                                                COVINGTON      LA       70435
DUTLI & BORNEMAN, LLP                    CARL M. DUTLI                                545 NE SEVENTH STREET                                                            PRINEVILLE     OR       97754
DUTTY ROOFING CORP                       10801 SW 152 ST                                                                                                               MIAMI          FL       33157
DUVA, VICTOR                             ADDRESS ON FILE
DUVAL COUNTY                             DUVAL COUNTY ‐ TAX COLLE                     P O BOX 337                                                                      SAN DIEGO      TX       78384
DUVAL COUNTY                             DUVAL COUNTY‐TAX COLLECT                     231 E FORSYTH ST ‐ RM 13                                                         JACKSONVILLE   FL       32202
DUVAL COUNTY CLERK                       PO BOX 248                                                                                                                    SAN DIEGO      TX       78384
DUVAL COUNTY CLERK OF CIRCUIT COURT      501 W ADAMS ST                                                                                                                JACKSONVILLE   FL       32202
DUVAL COUNTY CLERK OF COURT              501 W ADAMS ST                               ROOM 23385                                                                       JACKSONVILLE   FL       32202
DUVAL COUNTY CLERK OF COURT              501 W ADAMS ST.                              ROOM 2338                                                                        JACKSONVILLE   FL       32202
DUVAL COUNTY TAX COLLECTOR               231 E FORSYTH ST RM 130                                                                                                       JACKSONVILLE   FL       32202
DUVAL COUNTY TAX COLLECTOR               231 E FORSYTH STREET                                                                                                          JACKSONVILLE   FL       32202
DUVAL COUNTY TAX COLLECTOR               P O BOX 44009                                                                                                                 JACKSONVILLE   FL       32231
DUVAL COUNTY TAX OFFICE                  P.O. BOX 337                                                                                                                  SAN DIEGO      TX       78384‐0337
DUVAL REALTY OF JAX                      2250 CASSAT AVE                                                                                                               JACKSONVILLE   FL       32210
DUVAL REALTY OF JAX                      ATTN: GLEN HARE                              2250 CASSAT AVE                                                                  JACKSONVILLE   FL       32210
DUVALL, MONIQUE                          ADDRESS ON FILE
DUVONN ERNEST DAVIS                      7331 W OUTER DRIVE                                                                                                            DETROIT        MI       48235
DUXBURY & RAY INS AGENCY                 P O BOX 17088                                                                                                                 SMITHFIELD     RI       02917
DUXBURY TOWN                             DUXBURY TOWN ‐ TAX COLLE                     5421 VERMONT RT 100                                                              DUXBURY        VT       05676
DUXBURY TOWN                             DUXBURY TOWN ‐ TAX COLLE                     878 TREMONT STREET                                                               DUXBURY        MA       02332
DV ROOFING                               DAVID VIOLETTE ENTERPRISES, LLC              9302 LETCOMBE                                                                    SAN ANTONIO    TX       78254
DVL GROUP INC                            115 SINCLAIR ROAD                                                                                                             BRISTOL        PA       19007
DVL GROUP, INC.                          ATTN: SANJA DOLEZAR‐MOTZ                     115 SINCLAIR ROAD                                                                BRISTOL        PA       19007
DVORAK, CHRISTINE                        ADDRESS ON FILE
DWAYNE APPLE AND                         ANNA APPLE                                   508 N 3RD ST                                                                     BELEN          NM       87002
DWAYNE BOWLIN                            JUDSON CARUSONE                              BEHRENDS CARUSONE & COVINGTON                P O BOX 10552                       EUGENE         OR       97440
DWAYNE LEMMON APPRAISAL SERVICE          390 FM 1635                                                                                                                   ATLANTA        TX       75551
DWAYNE LILLY                             BREN J. POMPONIO                             MOUNTAIN STATE JUSTICE, INC.                 1031 QUARRIER STREET, SUITE 200     CHARLESTON     WV       25301
DWC RESTORATION DBA DWC ROOFING          1052 GREENWOOD SPRINGS BLVD                  SUITE D                                                                          GREENWOOD      IN       46143
DWELL REAL ESTATE COMPANY                CINDY SABASKI                                109 WOODMONT AVE                                                                 LEBANON        TN       37087
DWIGHT GREGORY                           621 CRESCENT CIR MID                                                                                                          MIDWEST CITY   OK       73110
DWIGHT TOWNSHIP                          DWIGHT TOWNSHIP ‐ TREASU                     PO BOX 22                                                                        KINDE          MI       48445
DWIGHT W CLARK L.L.C.                    8850 STANFORD BLVD                           SUITE 1750                                                                       COLUMBIA       MD       21045
D‐WING INC                               1585 BEVERLY CT 130                                                                                                           AURORA         IL       60502
DWS INVESTMENT GMBH                      ATTN:  MR. STEFAN KREUZKAMP                  CHIEF INVESTMENT OFFICER                     MAINZER LANDSTRASSE 11‐17           FRANKFURT      HESSEN   60329        DE
DXT CONSULTING LLC                       18842 WALDING RD.                                                                                                             MONTGOMERY     TX       77356
DYBERRY TOWNSHIP                         DYBERRY TWP ‐ TAX COLLEC                     285 GRIMMS RD                                                                    HONESDALE      PA       18431
DYCK‐ONEAL INC                           PO BOX 13370                                                                                                                  ARLINGTON      TX       76094




                                                                                                                 Page 272 of 998
                                  19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             276 of 1004
Creditor Name                        Address1                              Address2                                     Address3         City               State   Zip          Country
DYCZEK, NIKKI                        ADDRESS ON FILE
DYE, DAVID                           ADDRESS ON FILE
DYER BROOK TOWN                      DYER BROOK TOWN ‐TAX COL              864 DYER BROOK ROAD                                           DYER BROOK         ME      04747
DYER CITY                            DYER CITY‐TRUSTEE                     235 S ROYAL ST                                                DYER               TN      38330
DYER COUNTY                          DYER COUNTY‐TRUSTEE                   PO BOX 1360                                                   DYERSBURG          TN      38025
DYER COUNTY CLERK & MASTER           1 VETERANS SQUARE RM  201                                                                           DYERSBURG          TN      38025
DYER COUNTY REGISTER OF DEEDS        101 WEST COURT STREET ROOM 200                                                                      DYERSBURG          TN      38024
DYER MANOR F.F. 3                    DYER MANOR F.F ‐ TAX COL              PO BOX 245                                                    WARAUREGAN         CT      06387
DYER, JACK                           ADDRESS ON FILE
DYERSBURG CITY                       DYERSBURG CITY‐TAX COLLE              425 W COURT ST                                                DYERSBURG          TN      38024
DYERSBURG ELECTRIC SYSTEM            211 EAST COURT STREET                                                                               DYERSBURG          TN      38024
DYKE & WINZERLING PLC                415 N MCKINLEY SUITE 1177                                                                           LITTLE ROCK        AR      72205
DYKE & WINZERLING, P.L.C.            ASHLEY LACHOWSKY                      415 NORTH MCKINLEY                           SUITE 1177       LITTLE ROCK        AR      72205
DYKE HENRY GOLDSHOLL &               WINZERLING PLC                        415 N MCKINLEY STE 555                                        LITTLE ROCK        AR      72205
DYKEMA COX SMITH                     DYKEMA GOSSETT, PLLC                  400 RENAISSANCE CENTER                                        DETROIT            MI      48243
DYKEMA GOSSETT PLLC                  ACCTS RECEIVABLE                      400 RENAISSANCE CTR  38TH FLOOR                               DETROIT            MI      48243
DYLAN G BARTHELL                     55 MIDWOOD FARM RD                                                                                  EAST HAMPTON       CT      06424
DYNACON BUILDERS INC                 10 CHESTNUT DR STE E                                                                                BEDFORD            NH      03110
DYNAMIC RESTORATION LLC              PO BOX 757                                                                                          LAWRENCEBURG       KY      40342
DYNAMIC RFG & CONST LLC              2305 E ARAPAHOE RD 203                                                                              CENTENNIAL         CO      80122
DYNASTY AGENCY                       83 KEARNY AVE                                                                                       KEARNY             NJ      07032
DYNASTY BUILDING SOLUTIO             3914 US HWY 301 N 200                                                                               TAMPA              FL      33619
DYNASTY BUILDING SOLUTIONS, LLC      3914 US HWY 301 N. STE 200                                                                          TAMPA              FL      33619
DYTEDRIC FORTUNE                     6567 DALARK DR                                                                                      BATON ROUGE        LA      70812
DZABIC, EDIN                         ADDRESS ON FILE
DZANGARE, RWISAI                     ADDRESS ON FILE
DZELILOVIC, ADNAN                    ADDRESS ON FILE
DZEN RESIDENIAL ROOFING LLC          105 EDWIN RD                                                                                        SOUTH WINDSOR      CT      06074
E & A ROOFING                        4663 PINE LAKE DR SW                                                                                SHALLOTTE          NC      28470
E & D ROOFING, INC.                  2170 NW 11 ST. 41                                                                                   MIAMI              FL      33125
E & E GUTTERS LLC                    2301 W 25TH ST RD                                                                                   GREELEY            CO      80634
E & G EXTERMINATORS, INC.            122 NORTH BROADWAY                                                                                  SOUTH AMBOY        NJ      08879
E & K AGENCY                         P O BOX 600                                                                                         EATONTOWN          NJ      07724
E & K BUSINESS LAW GROUP LLC         1651 N CLYDE MORRIS BLVD SUITE 1                                                                    DAYTONA BEACH      FL      32117
E & L INS                            1241 SW 27TH AVE                                                                                    MIAMI              FL      33135
E & R ROOFING, INC.                  4619 W. PICACHO                                                                                     LAS CRUCES         NM      88007
E & S RESTORATION INC                PETE TRISHKA                          7136 S 87 AVE                                                 JUSTICE            IL      60458
E A APPRAISAL                        1149 ANDREW LANE                                                                                    CORONA             CA      92881
E AND C HOMES LLC                    EDDIE PARKER                          EDDIE PARKER                                 2611 ASHMONT     MISSOURI CITY      TX      77459
E AND S INS GROUP                    13701 SW 88TH ST 303‐1                                                                              MIAMI              FL      33186
E C CONSTRUCTION                     4002 BRIDGEDABLE DR                                                                                 HOUSTON            TX      77039
E COMMERCE GROUP PRODUCTS INC        PO BOX 60524                                                                                        CITY OF INDUSTRY   CA      91716‐0524
E EUGENE HASTINGS TRUST              PO BOX 14839                                                                                        MONROE             LA      71207
E G OF FL                            2455 E SUNRISE BLVD PH8                                                                             FT LAUDERDALE      FL      33304
E HARRIMAN CONSTRUCTION              & JUNE BROWN                          5495 BANNERGATE DRIVE                                         JOHNS CREEK        GA      30022
E JACKSON & SON                      3038 ROLLING RD                                                                                     WINDSOR            MD      21244
E L CREECH & CO                      2600 BARRETT ST                                                                                     VIRGINIA BEACH     VA      23452
E M FREEDMAN INS                     20 SCANLON DR                                                                                       RANDOLPH           MA      02368
E M FREEDMAN INS AGENCY              888 WASHINGTON ST 201                                                                               DEDHAM             MA      02026
E MARK BREED III PA                  325 NORTH COMMERCE AVENUE                                                                           SEBRING            FL      33870
E N DORNBUSCH AGENCY INC             211 GRANDVIEW DR  207                                                                               FORT MITCHELL      KY      41017
E OCONNELL AND A                     OCONNELL & ENTRUSTED                  PO BOX 567                                                    LAKEVILLE          CT      06039
E PENN SD/UPPER MILFORD              UPPER MILFORD EPSD/UMT ‐              5671 CHESTNUT STREET                                          EMMAUS             PA      18049
E STROUDSBURG S.D./E STR             EAST STROUDSBURG AREA SD              311 EAST BROAD STREET                                         EAST STROUDSBURG   PA      18301
E STROUDSBURG S.D./LEHMA             EAST STROUDSBURG SD ‐ TC              136 VAN WHY ROAD                                              BUSHKILL           PA      18324
E STROUDSBURG S.D./PRICE             JANICE CABRAL ‐ TAX COLL              PO BOX 1391                                                   EAST STROUDSBURG   PA      18301
E STROUDSBURG S.D./SMITH             EAST STROUDSBURG SD ‐ TC              3017 VALHALLA VIEW DRIVE                                      EAST STROUDSBURG   PA      18301
E Z INS                              7875 MOFFETT RD B                                                                                   SEMMES             AL      36575
E Z INS AGENCY LLC                   6800 MOFFETT RD SUITE B                                                                             MOBILE             AL      36618
E&E REMODELING, LLC.                 3200 LOCKHEED BLVD 104                                                                              ALEXANDRIA         VA      22306
E&P PAINTING                         EDWARD G. HAVENS                      253 FIGHTER DR                                                VIRGINIA BEACH     VA      23454
E&S CONSTRUCTION OF                  OF RICHMOND CORP                      477 TYSENS LANE                                               STATEN ISLAND      NY      10306
E. AROCHO APPRAISAL GROUP, PSC       P.O. BOX 255                                                                                        ARECIBO            PR      00613
E. STROUDSBURG SCH DIST‐             JOAN HORGER ‐ TAX COLLEC              269 DORYS RD ‐ BLUE HERO                                      DINGMANS FERRY     PA      18328
E.C BURNSED, INC.                    E.C. BURNSED                          109 BUTLER AVENUE, P.O BOX 2209                               TYBEE ISLAND       GA      31328
E.H.L. GARAGE DOOR SERVICE           ESTEBAN HERRERA LUNA                  606 SE 15TH STREET                                            OKLAHOMA CITY      OK      73129
E.J. HOLTZ SEWER PLANT, INC.         633 S. LOGAN BLVD.                                                                                  ALTOONA            PA      16602
E.L INSURANCE AGENCY                 136‐15 37TH AVE,SUITE 2A                                                                            FLUSHING           NY      11354
E.L SHIRLEY & SONS ROOFING INC       1202 WASHINGTON                                                                                     WICHITA            KS      67211
E.M. SNOW INC.                       E.M. SNOW INC                         971 MAIN STREET                                               WALTHAM            MA      02451




                                                                                                      Page 273 of 998
                                      19-10412-jlg                 Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 277 of 1004
Creditor Name                              Address1                            Address2                                       Address3                               City                State   Zip          Country
E.STROUDSBURG S.D./MIDDL                   EAST STROUDSBURG AREA SD            326 FRUTCHEY DRIVE                                                                    EAST STROUDSBURG    PA      18302
E.SYRACUSE‐MINOA CS   (S                   E.SYRACUSE‐MINOA CS ‐COL            407 FREMONT RD                                                                        EAST SYRACUSE       NY      13057
E.W. SMITH AGENCY                          23051 GIBRALTAR RD                                                                                                        FLAT ROCK           MI      48134
E2 DESIGN AND CONSTR                       LLC                                 11908 CANTERWOOD DR N                                                                 JACKSONVILLE        FL      32246
EA ROOFING & SIDING LLC                    11170 LEE HWY STE 150                                                                                                     FAIRFAX             VA      22030
EA STEVENS COMPANY                         PO BOX 188                                                                                                                MALDEN              MA      02148
EA, JULIE                                  ADDRESS ON FILE
EADS, VALERIE                              ADDRESS ON FILE
EADY, LECHER                               ADDRESS ON FILE
EADY‐AMIN, AYSHA                           ADDRESS ON FILE
EAGAN INSURANCE GROUP                      2629 N CAUSEWAY BLVD                                                                                                      METAIRIE            LA      70002
EAGAN INSURANCE GROUP                      PO BOX 8590                                                                                                               METAIRE             LA      70011
EAGEN, INC.                                ATTN: GENERAL COUNSEL               7373 PERSHING AVENUE                           SUITE 1E                               ST. LOUIS           MO      63130
EAGEN, INC.                                ATTN: MEG SHUFF                     7373 PERSHING AVE                              SUITE 1E                               ST. LOUIS           MO      63130
EAGLE AMERICAN INS AGNCY                   11811 N FRWY 416                                                                                                          HOUSTON             TX      77060
EAGLE APPRAISAL                            600 E STATE ST SUITE 400                                                                                                  EAGLE               ID      83616
EAGLE BRICK CONSTRUCTION                   15952 NW 48TH AVE                                                                                                         MIAMI LAKES         FL      33014
EAGLE BULL, DENISE                         ADDRESS ON FILE
EAGLE BULL, GWENDOLYN                      ADDRESS ON FILE
EAGLE CONST & E&J                          SCHCOLNIK & B SUNDBERG              16641 SONORA RD                                                                       OAKDALE             CA      95361
EAGLE CONSTRUCTION                         628 N WINDSOR AV                                                                                                          STOCKTON            CA      95205
EAGLE CONSTRUCTION                         ANDERSON MOORE                      ANDERSON MOORE                                 608 FREEMAN ST.                        MINEOLA             TX      78773
EAGLE COUNTY                               EAGLE COUNTY‐TREASURER              P.O. BOX 479                                                                          EAGLE               CO      81631
EAGLE COUNTY TREASURER                     PO BOX 479                                                                                                                EAGLE               CO      81631‐0479
EAGLE CREEK CONTRACTOR &                   GE MOUA & YOUNG THAO                5035 EAGLE CREEK BLVD                                                                 SHAKOPEE            MN      55379
EAGLE CREEK CONTRACTORS                    & SHAWN & DAWN JOHNSON              5035 EAGLE CREEK BLVD                                                                 SHAKOPEE            MN      55379
EAGLE CREEK CONTRACTORS                    5035 EAGLE CREEK BLVD                                                                                                     SHAKOPEE            MN      55379
EAGLE CREST RANCH HOMEOWNERS ASSOCIATION   1870 W PRINCE ROAD SUITE 47                                                                                               TUCSON              AZ      85705
EAGLE ESTATES HOA                          281 LAURA LANE                                                                                                            HEMPHILL            TX      75948
EAGLE EXTERIORS LLC                        ROGER S. LIPTON II                  319 N. WASHINGTON                                                                     WELLINGTON          KS      67152
EAGLE EYE CONTRACTORS                      BRADLEY WALTERS                     2027 BELLS CHAPEL RD                                                                  WAXAHACHIE          TX      75165
EAGLE EYE INVESTMENTS, LLC                 19189 TOWNSHIP ROAD                                                                                                       COVINGTON           LA      70435
EAGLE EYE ROOFING                          EAGLE EYE EXTERIORS INC             12589 S. ELK CREEK CT                                                                 PARKER              CO      80134
EAGLE HARBOR TOWNSHIP                      EAGLE HARBOR TWP ‐ TREAS            321 CENTER ST                                                                         EAGLE HARBOR        MI      49950
EAGLE HARBOUR CONDOMINIUM                  911 HILDEBRAND LANE NE              SUITE 102                                                                             BAINBRIDGE ISLAND   WA      98110
EAGLE INS                                  390 NE 167TH ST                                                                                                           N MIAMI BEACH       FL      33162
EAGLE INS AGENCY INC                       10424 N DALE MABRY HWY                                                                                                    TAMPA               FL      33618
EAGLE INSURANCE AGENCY                     1071 AUBURN RD STE C                                                                                                      TURNER              ME      04282
EAGLE INSURANCE SERVICES                   200 S WHITE HORSE PIKE                                                                                                    SOMERDALE           NJ      08083
EAGLE INVESTORS                            ALLISON R. SCHMIDT                  ALLISON R SCHMIDT ESQ. LLC                     8465 W. SAHARA AVE.  SUITE 111‐504     LAS VEGAS           NV      89117
EAGLE LAKE TOWN                            EAGLE LAKE TOWN ‐TAX COL            P.O. BOX 287                                                                          EAGLE LAKE          ME      04739
EAGLE PAINTING & DRYWALL INC               3095 E PATRICK LANE SUITE 10                                                                                              LAS VEGAS           NV      89120
EAGLE PASS CITY                            EAGLE PASS CITY ‐ COLLEC            100 S MONROE ST                                                                       EAGLE PASS          TX      78852
EAGLE PASS ISD                             EAGLE PASS ISD ‐ TAX COL            P O BOX 1530                                                                          EAGLE PASS          TX      78853
EAGLE PASS ISD TAX OFFICE                  1420 EIDSON RD                                                                                                            EAGLE PASS          TX      78853
EAGLE POINT CLUB SUBDIVISION               OWNERS ASSO., INC.                  C/O KEYS‐CALDWELL, INC.                        1162 INDIAN HILLS BLVD.                VENICE              FL      34293
EAGLE POINT IRRIGATION DISTRICT            P O BOX 157                                                                                                               EAGLE POINT         OR      97524
EAGLE POINT MUTUAL INS                     23 W CENTRAL ST                                                                                                           CHIPPEWA FALLS      WI      54729
EAGLE POINT TOWN                           EAGLE POINT TWN TREASURE            8391 137TH STREET                                                                     CHIPPEWA FALLS      WI      54729
EAGLE RESTORATION LLC                      101 SKIPJACK ROAD, SUITE 10                                                                                               PRINCE FREDERICK    MD      20678
EAGLE RIVER CITY                           EAGLE RIVER CITY TREASUR            PO BOX 1269 / 525 E MAPL                                                              EAGLE RIVER         WI      54521
EAGLE ROOFING                              THOMAS J EMBERTON                   P.O. BOX 277                                                                          GAINESVILLE         TX      76241
EAGLE ROOFING COMPANY LLC                  7352 GRAMA GRASS CT                                                                                                       COLORADO SPRINGS    CO      80915
EAGLE TERRACE CONDOMINIUM                  405 W. 27TH AVE.                                                                                                          ANCHORAGE           AK      99503
EAGLE TOWN                                 EAGLE TOWN ‐ TAX COLLECT            P.O. BOX 67                                                                           BLISS               NY      14024
EAGLE TOWN                                 EAGLE TWN TREASURER                 PO BOX 327 / 820 E MAIN                                                               EAGLE               WI      53119
EAGLE TOWNSHIP                             EAGLE TOWNSHIP ‐ TREASUR            PO BOX 203                                                                            EAGLE               MI      48822
EAGLE TRACE COMMUNITY ASSOCIATION, INC.    8211 W. BROWARD BLVD,  PH‐1                                                                                               PLANTATION          FL      33324
EAGLE VALLEY HOMEOWNERS ASSOCIATION, INC   PO BOX 30                                                                                                                 FREDERICK           CO      80504
EAGLE VIEW ROOFING LLC                     1540 MAIN ST. UNIT 218, 180                                                                                               WINDSOR             CO      80550
EAGLE VILLAGE                              EAGLE VLG TREASURER                 PO BOX 295 / 820 E MAIN                                                               EAGLE               WI      53119
EAGLE VILLAGE                              TAX COLLECTOR                       515 W MORELAND BLVD. RM                                                               WAUKESHA            WI      53188
EAGLE, JAMES                               ADDRESS ON FILE
EAGLEMARK INS                              217 S. 3RD ST                                                                                                             LEMOYNE             PA      17043
EAGLES RIDGE‐A PLANNED COMMUNITY           7164 RT 209                         C/O NEPA MANAGEMENT                                                                   STROUDSBURG         PA      18360
EAGLES WAY HOMEOWNERS ASSOCIATION, INC.    1352 EAGLES WAY                                                                                                           XENIA               OH      45385‐6605
EAGLESWOOD TOWNSHIP                        EAGLESWOOD TWP ‐ COLLECT            146 DIVISION ST                                                                       WEST CREEK          NJ      08092
EAGLEVIEW RESTORATION PERFORMANCE          JOSH ACEVES                         417 N. 12TH ST.                                                                       CORSICANA           TX      75110
EAGLEVILLE CITY                            EAGLEVILLE CITY‐TAX COLL            PO BOX 68                                                                             EAGLEVILLE          TN      37060
EAKIN TREE SERVICE                         MARK EAKIN                          1717 SPRING CREEK RD                                                                  BAINBRIDGE          GA      39817




                                                                                                            Page 274 of 998
                                          19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   278 of 1004
Creditor Name                                Address1                            Address2                                     Address3     City               State   Zip          Country
EALY, LATOYA                                 ADDRESS ON FILE
EAMON SMART ENTERPRISES INC                  1508 SE 17TH AVE 5                                                                            CAPE CORAL         FL      33990
EAN SERVICES LLC ‐ SERVICING NATL C          RENTAL                              PO BOX 402334                                             ATLANTA            GA      30384
EAN SERVICES, LLC                            ATTN: GENERAL COUNSEL               600 CORPORATE PARK DRIVE                                  ST. LOUIS          MO      63105
EAPPRAISE COMPANY LLC                        11654 PLAZA AMERICA DR NO 248                                                                 RESTON             VA      20190
EARHART APPRAISAL LLC                        5940 CLEVER RD                                                                                BELLVILLE          OH      44813
EARL BEADLE & SON                            CONSTRUCTION                        4923 TOLL DUGGER RD                                       CULLEOKA           TN      38451
EARL CLARK ROOFING CO INC                    536 S LEBARON                                                                                 MESA               AZ      85210
EARL FEDRICK AND                             CYNTHIA FEDRICK                     1117 PARKWOOD AVE                                         GROVELAND          FL      34736
EARL GREENWOOD CONSTRUCTION, INC             EARL GREENWOOD                      210 S NEW BRAUNFELS AVE                                   SAN ANTONIO        TX      78203
EARL J FOSTER                                2610 182ND AVE NW                                                                             OAK GROVE          MN      55011
EARL MILLER CONSTRUCTION, INC.               182 SADDLEBROOK COURT                                                                         DAKOTA DUNES       SD      57049
EARL TOWNSHIP                                DALE WATKINS ‐ TAX COLLE            32 GILDE RD                                               DOUGLASSVILLE      PA      19518
EARL TOWNSHIP                                LANCASTER COUNTY ‐ TREAS            150 N QUEEN ST. STE 122                                   LANCASTER          PA      17603
EARL VALENTINE                               5100 LEBANON AVE APT 903                                                                      PHILADELPHIA       PA      19131
EARL W FULLERTON JR                          101 ADMIRAL DR                                                                                WILMINGTON         DE      19804
EARL W STANDIFER                             7785 COUNTY ROAD 51                                                                           CLANTON            AL      35046
EARL W. JOHNSTON ROOFING LLC                 5721 DEWEY STREET                                                                             HOLLYWOOD          FL      33023
EARLHAM BUILDING CENTER INC.                 170 SOUTH CHESTNUT AVENUE                                                                     EARLHAM            IA      50072
EARLINGTON CITY                              CITY OF EARLINGTON ‐ CLE            103 W MAIN ST                                             EARLINGTON         KY      42410
EARLVILLE VILLAGE(HAMILT                     EARLVILLE VILLAGE ‐ CLER            PO BOX 88                                                 EARLVILLE          NY      13332
EARLY CONSTRUCTION INC                       153 MAIN STREET                                                                               MEDWAY             MA      02053
EARLY COUNTY                                 EARLY COUNTY‐TAX COMMISS            111 COURT SQUARE ‐ SUITE                                  BLAKELY            GA      39823
EARLYS CONTRACTING CO                        3201 LESLIE AVE                                                                               TEMPLE HILLS       MD      20748
EARLYSVILLE FOREST HOA INC                   P O BOX 61                                                                                    EARLYSVILLE        VA      22936‐0061
EARNEST ROOFING, LLC                         1308 BANDERA HIGHWAY                                                                          KERRVILLE          TX      78028
EARP APPRAISAL SERVICE INC                   6301 NC 42 EAST                                                                               SELMA              NC      27576
EARTH RESOURCES, INC                         11185 MARY BALL RD, BOX 520                                                                   LANCASTER          VA      22503
EARTH TECH (DE), LLC                         2620 HUNT ROAD                                                                                LAND O LAKES       FL      34638
EARTH XPLOR, INC.                            6068 N. DALLAS PKWY, SUITE 200                                                                PLANO              TX      75024
EASCO TOTAL COMFORT                          2815 MONTGOMERY ROAD                                                                          HUNTSVILLE         TX      77340
EASE ROOFING                                 GLENN WILLIAMS                      7424 HACKAMORE RD.                                        ZEPHYRHILLS        FL      33541
EASLAND INS AGENCY                           1805 FLORENCE RD  11                                                                          KILLEEN            TX      76541
EASLEY CONSTRUCTION                          PO BOX 3464                                                                                   VICTORIA           TX      77903
EASLEY CONTRACTORS, INC.                     ART TATUM                           3136 SUMMER AVENUE                                        MEMPHIS            TN      38112
EASLEY, HAROLD                               ADDRESS ON FILE
EASON, DOMINIQUE                             ADDRESS ON FILE
EAST ALLEGHENY S.D./EAST                     EAST ALLEGHENY SD ‐ COLL            907 R FLORENCE AVE                                        EAST MCKEESPORT    PA      15035
EAST ALLEGHENY S.D./NORT                     EAST ALLEGHENY SD ‐ COLL            1401 GREENSBURG AVE                                       NORTH VERSAILLES   PA      15137
EAST ALLEGHENY S.D./WALL                     EAST ALLEGHENY SD ‐ COLL            413 WALL AVE                                              WALL               PA      15148
EAST ALLEGHENY S.D./WILM                     FRANK TYLKA ‐ TAX COLLEC            226 WELSH AVE                                             WILMERDING         PA      15148
EAST ALLEN TOWNSHIP                          EAST ALLEN TWP ‐ TAX COL            5344 NOR‐BATH BLVD                                        NORTHAMPTON        PA      18067
EAST AMWELL TOWNSHIP                         EAST AMWELL TWP‐COLLECTO            1070 U.S. HIGHWAY 202                                     RINGOES            NJ      08551
EAST AND WEST                                RECONSTRUCTION LLC                  1536 SW 13TH CT                                           POMPANO BEACH      FL      33069
EAST AURORA CS (AURORA T                     EAST AURORA CS ‐ TAX REC            300 GLEED AVENUE                                          EAST AURORA        NY      14052
EAST AURORA CS (ELMA TN)                     EAST AURORA CS ‐ TAX COL            TOWN HALL 1600 BOWEN RD                                   ELMA               NY      14059
EAST AURORA VILLAGE                          EAST AURORA VILLAGE ‐ CL            571 MAIN ST                                               E AURORA           NY      14052
EAST BANGOR BORO                             EAST BANGOR BORO ‐ COLLE            132 N. BROAD ST.                                          EAST BANGOR        PA      18013
EAST BATON ROUGE PARISH                      CITY HALL, 2ND FLOOR                222 SAINT LOUIS STREET, ROOM 238                          BATON ROUGE        LA      70802
EAST BATON ROUGE PARISH                      EAST BATON ROUGE PARISH             P O BOX 70                                                BATON ROUGE        LA      70821
EAST BATON ROUGE PARISH CLERK OF             COURT                               PO BOX 1991                                               BATON ROUGE        LA      70821‐1991
EAST BATON ROUGE PARISH SHERIFFS OFFICE      222 SAINT LOUIS STREET              ROOM 238                                                  BATON ROUGE        LA      70802
EAST BATON ROUGE SHERIFFS OFFICE             222 ST LOUIS ST ROOM 238                                                                      BATON ROUGE        LA      70802
EAST BAY MUNICIPAL UTILITY DISTRICT          375 11TH STREET                                                                               OAKLAND            CA      94607
EAST BAY MUNICIPAL UTILITY DISTRICT          P.O. BOX 1000                                                                                 OAKLAND            CA      94649
EAST BAY TOWNSHIP                            EAST BAY TOWNSHIP ‐ TREA            1965 THREE MILE RD NORTH                                  TRAVERSE CITY      MI      49686
EAST BAY WINDOW & REMOD                      15 GOODING AVE U 16                                                                           BRISTOL            RI      02809
EAST BERLIN BORO                             DEBRA TATE ‐ TAX COLLECT            197 JACOBS ST                                             EAST BERLIN        PA      17316
EAST BETHLEHEM TOWNSHIP                      EAST BETHLEHEM TWP ‐ COL            34 WATER STREET                                           FREDERICKTOWN      PA      15333
EAST BLOOMFIELD TOWN                         EAST BLOOMFIELD TN‐COLLE            3234 WHEELER STATION RD                                   BLOOMFIELD         NY      14469
EAST BRADFORD TOWNSHIP                       CHESTER COUNTY TREASURER            313 W MARKET ST. STE 320                                  WEST CHESTER       PA      19382
EAST BRADY BORO                              KINA FINK ‐ TAX COLLECTO            601 ROBINSON ST POB 196                                   EAST BRADY         PA      16028
EAST BRANDYWINE TOWNSHIP                     DENNIS MULHERN ‐ TAX COL            1214 HORSESHOE PIKE TWP                                   DOWNINGTOWN        PA      19335
EAST BRIDGEWATER TOWN                        EAST BRIDGEWATER TN‐COLL            175 CENTRAL STREET                                        EAST BRIDGEWATER   MA      02333
EAST BROOKFIELD TOWN                         EAST BROOKFIELD TN‐COLLE            122 CONNIE MACK DR                                        E BROOKFIELD       MA      01515
EAST BROOKLYN F.D.                           EAST BROOKLYN FD‐TAX COL            PO BOX 253                                                BROOKLYN           CT      06234
EAST BRUNSWICK TOWNSHIP                      E BRUNSWICK TWP‐TAX COLL            11 COLD RUN ROAD                                          NEW RINGGOLD       PA      17960
EAST BRUNSWICK TOWNSHIP                      EAST BRUNSWICK TWP ‐ COL            1 JEAN WALLING CIVIC CEN                                  EAST BRUNSWICK     NJ      08816
EAST BUFFALO TOWNSHIP                        EAST BUFFALO TWP ‐ COLLE            308 S 18TH ST                                             LEWISBURG          PA      17837
EAST BUTLER BORO                             EAST BUTLER BORO ‐ COLLE            BOX 317 ‐ 903 MADISON AV                                  EAST BUTLER        PA      16029




                                                                                                            Page 275 of 998
                                          19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     279 of 1004
Creditor Name                                Address1                              Address2                                     Address3     City              State   Zip        Country
EAST CALN TOWNSHIP                           BERKHEIMER ASSOCIATES                 50 NORTH SEVENTH ST                                       BANGOR            PA      18013
EAST CAROLINA RESTORATION SERVICES LLC       CHRIS CANNON                          P.O. BOX 1211                                             KINSTON           NC      28503
EAST CARROLL PARISH                          EAST CARROLL PARISH COLL              P O BOX 246                                               LAKE PROVIDENCE   LA      71254
EAST CARROLL PARISH CLERK OF COURT           400 FIRST ST SUITE 3                                                                            LAKE PROVIDENCE   LA      71254
EAST CARROLL TOWNSHIP                        NATHALIE MCCONNELL ‐ TC               171 SUNSET RD                                             CARROLLTOWN       PA      15722
EAST CENTRAL ENERGY                          PO BOX 39                                                                                       BRAHAM            MN      55006
EAST CHILLISQUAQUE TOWNS                     BARRY BOWERS SR‐TAX COLL              4025 STATE RTE 642                                        MILTON            PA      17847
EAST CHINA TOWNSHIP                          EAST CHINA TWP ‐ TREASUR              5111 RIVER RD                                             EAST CHINA        MI      48054
EAST COAST CONST &                           TERRY HARNEY ‐ CHAMBERS               PO BOX 636                                                KENNEDALE         TX      76060
EAST COAST INSURANCE LLC                     320 S UNIVERSITY DR                                                                             PLANTATION        FL      33324
EAST COAST PUBLIC ADJ                        INC                                   224 PALERMO AV                                            CORAL GABLES      FL      33134
EAST COCALICO TOWNSHIP                       EAST COCALICO TWP ‐ COLL              500 MOHNS HILLS RD                                        REINHOLDS         PA      17569
EAST COCALICO TOWNSHIP AUTHORITY             102 HILL ROAD                                                                                   DENVER            PA      17517
EAST COLONY SQUARE HOMEOWNERS ASSN, INC      1131 UNIVERSITY BLVD., WEST #101                                                                SILVER SPRING     MD      20902
EAST COOPER INS AGENCY                       1039 JOHNNIE DODDS BLVD               SUITE 6                                                   MOUNT PLEASANT    SC      29464
EAST COVENTRY TOWNSHIP                       EAST COVENTRY TWP ‐ COLL              10 ELEANOR DR                                             SPRING CITY       PA      19475
EAST DEER TOWNSHIP                           EAST DEER TWP ‐ TAX COLL              124 YOST DR                                               TARENTUM          PA      15084
EAST DONEGAL SEWER AUTHORITY                 190 ROCK POINT ROAD                                                                             MARIETTA          PA      17547
EAST DONEGAL TOWNSHIP                        190 ROCK POINT ROAD                                                                             MARIETTA          PA      17547
EAST DONEGAL TOWNSHIP                        LANCASTER COUNTY ‐ TREAS              150 N QUEEN ST. STE 122                                   LANCASTER         PA      17603
EAST DRUMORE TOWNSHIP                        LANCASTER COUNTY ‐ TREAS              150 N QUEEN ST. STE 122                                   LANCASTER         PA      17603
EAST DUBLIN CITY                             EAST DUBLIN CITY‐TAX COL              116 SAVANNAH AVE                                          EAST DUBLIN       GA      31027
EAST EARL TOWNSHIP                           EAST EARL TWP ‐ TAX COLL              4610 DIVISION HWY                                         EAST EARL         PA      17519
EAST FALLOWFIELD TOWNSHI                     EAST FALLOWFIELD TWP ‐ T              10087 ATLANTIC RD                                         ATLANTIC          PA      16111
EAST FALLOWFIELD TWP                         CHESTER COUNTY TREAURER               313 W MARKET ST STE 3202                                  WEST CHESTER      PA      19382
EAST FELICIANA PARISH OFFICE                 PO BOX 207                                                                                      CLINTON           LA      70722
EAST FINLEY TOWNSHIP                         EAST FINLEY TWP ‐ COLLEC              244 MCDONALD RD                                           WEST ALEXANDER    PA      15376
EAST FISHKILL TOWN                           CLAUDIA D. HECKERT‐ COLL              TOWN HALL 330 RT 376                                      HOPEWELL JCT      NY      12533
EAST FRANKLIN TOWNSHIP                       TERRY J STEFFY ‐ TAX COL              603 REESEDALE RD                                          ADRIAN            PA      16210
EAST GOSHEN TWP                              1580 PAOLI PIKE                                                                                 WEST CHESTER      PA      19380
EAST GOSHEN TWP                              EAST GOSHEN TWP ‐ COLLEC              1580 PAOLI PIKE                                           WEST CHESTER      PA      19380
EAST GRANBY TOWN                             EAST GRANBY TN ‐ COLLECT              PO BOX 69                                                 E GRANBY          CT      06026
EAST GRAND RAPIDS CITY                       EAST GRAND RAPIDS ‐ TREA              750 LAKESIDE DR SE                                        E GRAND RAPIDS    MI      49506
EAST GREENBUSH CS   (TN                      EAST GREENBUSH CS‐ COLLE              29 ENGLEWOOD AVENUE                                       EAST GREENBUSH    NY      12061
EAST GREENBUSH CS   SCHO                     KATHY LUBBERS‐ TAX RECEI              PO BOX 436                                                E SCHODACK        NY      12063
EAST GREENBUSH CS  (TN E                     EAST GREENBUSH CS‐ COLLE              29 ENGLEWOOD AVENUE                                       EAST GREENBUSH    NY      12061
EAST GREENBUSH CS (N.GRE                     EAST GREENBUSH CS‐ COLLE              29 ENGLEWOOD AVE                                          EAST GREENBUSH    NY      12061
EAST GREENBUSH TOWN                          EAST GREENBUSH TN‐COLLEC              P.O. BOX 309                                              EAST GREENBUSH    NY      12061
EAST GREENVILLE BORO                         DIANE CRIDDLE ‐ TAX COLL              PO BOX 206                                                EAST GREENVILLE   PA      18041
EAST GREENWICH TOWN                          EAST GREENWICH TN ‐ COLL              125 MAIN STREET                                           E GREENWICH       RI      02818
EAST GREENWICH TOWNSHIP                      EAST GREENWICH TWP ‐ COL              159 DEMOCRAT ROAD                                         MICKLETON         NJ      08056
EAST HADDAM TOWN                             EAST HADDAM TOWN‐TAX COL              PO BOX 403                                                MOODUS            CT      06469
EAST HAMPTON TOWN                            EAST HAMPTON TN‐ COLLECT              PO BOX 178                                                EAST HAMPTON      CT      06424
EAST HAMPTON TOWN                            EAST HAMPTON TN‐RECEIVER              300 PANTIGO PLACE, STE 1                                  EAST HAMPTON      NY      11937
EAST HAMPTON VILLAGE                         EAST HAMPTON VIL‐COLLECT              86 MAIN STREET                                            EAST HAMPTON      NY      11937
EAST HANOVER TOWNSHIP                        EAST HANOVER TWP ‐ COLLE              376 NORTH CRAWFORD ROAD                                   GRANTVILLE        PA      17028
EAST HANOVER TOWNSHIP                        EAST HANOVER TWP‐COLLECT              411 RIDGEDALE AVENUE                                      EAST HANOVER      NJ      07936
EAST HANOVER TOWNSHIP                        LEBANON COUNTY ‐ TREASUR              400 S 8TH ST RM 103                                       LEBANON           PA      17042
EAST HARTFORD TOWN                           EAST HARTFORD TN‐ COLLEC              740 MAIN ST TOWN HALL                                     E HARTFORD        CT      06108
EAST HAVEN TOWN                              EAST HAVEN TOWN‐TAX COLL              250 MAIN ST TOWN HALL                                     E HAVEN           CT      06512
EAST HEMPFIELD TOWNSHIP                      LANCASTER COUNTY ‐ TREAS              150 N QUEEN ST. STE 122                                   LANCASTER         PA      17603
EAST HIGHLANDS RANCH MASTER HOA              INC                                   7136 CLUB VIEW                                            HIGHLAND          CA      92346
EAST HILLS VILLAGE                           EAST HILLS VIL ‐ RECEIVE              209 HARBOR HILL RD                                        E HILLS           NY      11576
EAST HOPEWELL TOWNSHIP                       EAST HOPEWELL TWP ‐ COLL              12437 WOODLAND DR.                                        FELTON            PA      17322
EAST HUNTINGDON TOWNSHIP                     2494 RT 981                           P.O. BOX 9                                                ALVERTON          PA      15612
EAST HUNTINGDON TOWNSHIP                     E HUNTINGDON TWP ‐ COLLE              314 PORTER AVE                                            SCOTTDALE         PA      15683
EAST IRONDEQUOIT CS (TN                      EAST IRONDEQUOIT CS ‐COL              TOWN HALL 1280 TITUS                                      ROCHESTER         NY      14617
EAST JOLIET SANITARY DISTRICT                PO BOX 3695                                                                                     JOLIET            IL      60434‐3695
EAST JORDAN CITY                             TAX COLLECTOR                         201 MAIN ‐ PO BOX 499                                     EAST JORDAN       MI      49727
EAST KILLINGLY F.D.                          EAST KILLINGLY F.D ‐ COL              PO BOX 214                                                EAST KILLINGLY    CT      06243
EAST KINGSTON TOWN                           EAST KINGSTON TN ‐ COLLE              PO BOX 249                                                EAST KINGSTON     NH      03827
EAST LAMPETER TOWNSHIP                       LANCASTER COUNTY ‐ TREAS              150 N QUEEN ST, STE 122                                   LANCASTER         PA      17608
EAST LANCASTER S.D./BREC                     LCTCB REAL ESTATE TAX GR              1845 WILLIAM PENN WAY                                     LANCASTER         PA      17601
EAST LANCASTER S.D./CAER                     LCTB REAL ESTATE TAX GRO              1845 WILLIAM PENN WAY                                     LANCASTER         PA      17601
EAST LANCASTER S.D./EARL                     LCTB REAL ESTATE TAX GRO              1845 WILLIAM PENN WAY                                     LANCASTER         PA      17601
EAST LANCASTER S.D./EAST                     LCTB REAL ESTATE TAX GRO              1845 WILLIAM PENN WAY                                     LANCASTER         PA      17601
EAST LANCASTER S.D./NEW                      LCTB REAL ESTATE TAX GRO              1845 WILLIAM PENN WAY                                     LANCASTER         PA      17601
EAST LANCASTER S.D./TERR                     LCTB REAL ESTATE TAX GRO              1845 WILLIAM PENN WAY                                     LANCASTER         PA      17601
EAST LANSDOWNE BORO                          EAST LANSDOWNE BORO ‐ TC              155 LEXINGTON AVE                                         EAST LANSDOWNE    PA      19050
EAST LANSING CITY                            EAST LANSING CITY ‐ TREA              410 ABBOTT RD.                                            E LANSING         MI      48823




                                                                                                              Page 276 of 998
                                        19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              280 of 1004
Creditor Name                              Address1                         Address2                                     Address3     City               State   Zip        Country
EAST LONGMEADOW TOWN                       EAST LONGMEADOW TN‐ COLL         60 CENTER SQUARE                                          EAST LONGMEADOW    MA      01028
EAST LYCOMING AREA S.D./                   TAX COLLECTION                   PO BOX 640                                                WELLSBORO          PA      16901
EAST LYCOMING S.D./FRANK                   EAST LYCOMING AREA SD ‐          PO BOX 85                                                 LAIRDSVILLE        PA      17742
EAST LYCOMING S.D./PENN                    TAX COLLECTION                   PO BOX 640                                                WELLSBORO          PA      16901
EAST LYCOMING S.D./SHREW                   EAST LYCOMING SD ‐ COLLE         12194 RT 220 HWY                                          HUGHESVILLE        PA      17737
EAST LYCOMING S.D./WOLF                    WOLF TWP SD ‐ TAX COLLEC         695 RTE 405 HWY                                           HUGHESVILLE        PA      17737
EAST LYCOMING S.D/HUGHES                   HUGHESVILLE BORO SD ‐ TC         215 S SECOND STREET                                       HUGHESVILLE        PA      17737
EAST LYCOMING SCHOOL DIS                   TAX COLLECTION BUREAU            PO BOX 640                                                WELLSBORO          PA      17702
EAST LYME TOWN                             EAST LYME TOWN ‐ TAX COL         PO BOX 511                                                NIANTIC            CT      06357
EAST MAHONING TWP                          INDIAN                           695 OLSON RD                                              MARION CENTER      PA      15759
EAST MAIN ST INS                           1020 MCCOURTNEY RD                                                                         GRASS VALLEY       CA      95949
EAST MANCHESTER TOWNSHIP                   EAST MANCHESTER TWP ‐ TC         20 BONITA DR                                              MT WOLF            PA      17347
EAST MARLBOROUGH TOWNSHI                   BERKHEIMER ASSOCIATES            50 NORTH SEVENTH ST.                                      BANGOR             PA      18013
EAST MCKEESPORT BORO                       EAST MCKEESPORT BORO ‐ T         907 R FLORENCE AVE                                        EAST MCKEESPORT    PA      15035
EAST MEAD TOWNSHIP                         EAST MEAD TWP ‐ TAX COLL         11669 PRENATT RD                                          GUYS MILLS         PA      16327
EAST MILLINOCKET TOWN                      EAST MILLINOCKET TN‐COLL         53 MAIN STREET                                            EAST MILLINOCKET   ME      04430
EAST MONTPELIER TOWN                       EAST MONTPELIER TN‐COLLE         40 KELTON ROAD                                            EAST MONTPELIER    VT      05651
EAST NANTMEAL TOWNSHIP                     HAB‐RET, E. NANTMEAL TWP         50 N 7TH ST                                               BANGOR             PA      18013
EAST NASSAU VILLAGE                        EAST NASSAU VILLAGE‐CLER         PO BOX 268                                                EAST NASSAU        NY      12062
EAST NEWARK BORO                           EAST NEWARK BORO ‐ COLLE         34 SHERMAN AVENUE                                         EAST NEWARK        NJ      07029
EAST NORRITON TOWNSHIP                     KATE GILLEN ‐ TAX COLLEC         34 E GERMANTOWN PIKE                                      NORRISTOWN         PA      19401
EAST NORWEGIAN TOWNSHIP                    EAST NORWEGIAN TWP ‐ COL         720 ST. CLAIR PORT CARBO                                  POTTSVILLE         PA      17901
EAST ORANGE CITY                           EAST ORANGE CITY ‐ COLLE         44 CITY HALL PLAZA                                        EAST ORANGE        NJ      07018
EAST ORANGE MUNICIPAL COURT                221 FREEWAY DRIVE EAST                                                                     EAST ORANGE        NJ      07018
EAST ORANGE TAX COLLECTION DEPARTMENT      44 CITY HALL PLAZA                                                                         EAST ORANGE        NJ      07018
EAST ORANGE WATER COMMISSION               99 SOUTH GROVE ST                                                                          EAST ORANGE        NJ      07018
EAST ORANGE WATER COMMISSION               99 SOUTH GROVE ST                                                                          EAST ORANGE        NJ      07081
EAST ORANGE WATER DEPARTMENT               99 SOUTH GROVE ST                                                                          EAST ORANGE        NJ      07018
EAST OTTO TOWN                             EAST OTTO TOWN‐ TAX COLL         9407 BOWEN RD                                             E OTTO             NY      14729
EAST PENN  COUNTY BILL                     EAST PENN TWP ‐ TAX COLL         PO BOX 44                                                 ASHFIELD           PA      18212
EAST PENN  TOWNSHIP BILL                   EAST PENN TWP ‐ TAX COLL         PO BOX 44                                                 ASHFIELD           PA      18212
EAST PENN S.D./LOWER MAC                   EPSD‐LMT TAX COLLECTOR           3410 BROOKSIDE RD                                         MACUNGIE           PA      18062
EAST PENN SCHOOL DISTRIC                   EAST PENN SD ‐ TAX COLLE         28 S 4TH ST                                               EMMAUS             PA      18049
EAST PENN SCHOOL DISTRIC                   EAST PENN SD ‐ TAX COLLE         60 S CHESTNUT ST                                          MACUNGIE           PA      18062
EAST PENN SCHOOL DISTRIC                   SAMANTHA TREXLER‐TAX COL         463 THOMAS ST                                             ALBURTIS           PA      18011
EAST PENNSBORO S.D./EAST                   EAST PENNSBORO AREA SD ‐         98 S ENOLA DR, RM 101                                     ENOLA              PA      17025
EAST PENNSBORO TOWNSHIP                    98 S ENOLA DR                                                                              ENOLA              PA      17025
EAST PENNSBORO TOWNSHIP                    EAST PENNSBORO TWP ‐ COL         98 S ENOLA DR, RM 101                                     ENOLA              PA      17025
EAST PETERSBURG BORO                       LANCASTER COUNTY ‐ TREAS         150 N QUEEN ST. STE 122                                   LANCASTER          PA      17603
EAST PIKELAND TOWNSHIP                     EAST PIKELAND TWP ‐ COLL         50 NO. SEVENTH STREET                                     BANGOR             PA      18013
EAST PITTSBURGH BORO                       EAST PITTSBURGH BORO ‐ T         809 EAST PITTSBURG PLAZA                                  EAST PITTSBURGH    PA      15112
EAST POINT CITY                            EAST POINT CITY‐TAX COLL         1526 E FORREST AVE ‐ SUI                                  EAST POINT         GA      30344
EAST POINT TOWERS CONDOMINIUM, INC         ATTN MANAGEMENT OFFICE           1170 N. FEDERAL HIGHWAY                                   FORT LAUDERDALE    FL      33304
EAST PROSPECT BORO                         EAST PROSPECT BORO ‐ COL         P.O. BOX 285                                              EAST PROSPECT      PA      17317
EAST PROVIDENCE ‐ UTILITY                  DEPT 317,  PO BOX 9714                                                                     PROVIDENCE         RI      02940‐9714
EAST PROVIDENCE CITY                       EAST PROVIDENCE CITY‐COL         145 TAUNTON AVE                                           E PROVIDENCE       RI      02914
EAST PROVIDENCE TOWNSHIP                   TAMMY NYCUM ‐ TAX COLLEC         1917 MT CHAPEL RD                                         BEDFORD            PA      15533
EAST QUINCY SERVICES DISCT                 179 ROGERS AVE                                                                             QUINCY             CA      95971
EAST RAMAPO CS    (CLARK                   EAST RAMAPO CS‐TAX COLLE         10 MAPLE AVE                                              NEW CITY           NY      10956
EAST RAMAPO CS  (HAVERST                   ANN M. MCGOVERN‐ TAX COL         1 ROSMAN ROAD                                             GARNERVILLE        NY      10923
EAST ROCHESTER BORO                        EAST ROCHESTER BORO ‐ TC         760 SPRUCE ST.                                            EAST ROCHESTER     PA      15074
EAST ROCHESTER CS   (TN.                   EAST ROCHESTER CS ‐ COLL         626 COMMERCE DRIVE TAX L                                  AMHERST            NY      14228
EAST ROCHESTER CS (PITTS                   EAST ROCHESTER CS ‐ RECE         11 SOUTH MAIN STREET                                      PITTSFORD          NY      14534
EAST ROCHESTER PUBLIC S                    EAST ROCHESTER PUBLIC‐RE         1350 TURK HILL ROAD                                       FAIRPORT           NY      14450
EAST ROCHESTER TOWN                        EAST ROCHESTER TN ‐ RECE         317 MAIN STREET                                           E ROCHESTER        NY      14445
EAST ROCHESTER VILLAGE                     EAST ROCHESTER VILLAGE ‐         317 MAIN STREET                                           E ROCHESTER        NY      14445
EAST ROCKAWAY VILLAGE                      EAST ROCKAWAY VIL‐RECEIV         376 ATLANTIC AVENUE                                       E ROCKAWAY         NY      11518
EAST ROCKHILL TOWNSHIP                     EAST ROCKHILL TWP ‐ COLL         2037 HILL RD                                              SELLERSVILLE       PA      18960
EAST RUTHERFORD BORO                       EAST RUTHERFORD BORO‐COL         1 EVERETT PLACE                                           EAST RUTHERFORD    NJ      07073
EAST ST CLAIR TOWNSHIP                     EAST ST CLAIR TWP ‐ COLL         966 ADAMS RUN ROAD                                        BEDFORD            PA      15522
EAST STROUDSBURG BORO                      EAST STROUDSBURG BORO ‐          311 EAST BROAD ST                                         EAST STROUDSBURG   PA      18301
EAST STROUDSBURG BOROUGH                   PO BOX 303                                                                                 EAST STROUDSBURG   PA      18301‐0303
EAST SYRACUSE VILLAGE                      EAST SYRACUSE VILLAGE ‐          204 NORTH CENTER STREET                                   E SYRACUSE         NY      13057
EAST SYRACUSE‐MINOA CS                     EAST SYRACUSE‐MINOA ‐REC         301 BROOKLEA DRIVE                                        FAYETTVILLE        NY      13066
EAST SYRACUSE‐MINOA CS (                   EAST SYRACUSE‐MINOA ‐REC         5400 BUTTERNUT DRIVE                                      EAST SYRACUSE      NY      13057
EAST TAWAS CITY                            EAST TAWAS CITY ‐ TREASU         PO BOX 672                                                EAST TAWAS         MI      48730
EAST TAYLOR TOWNSHIP                       EAST TAYLOR TWP ‐ COLLEC         321 KEIPER LANE                                           JOHNSTOWN          PA      15909
EAST TENESSEE MUT INS CO                   P O BOX 328                                                                                BLOUNTVILLE        TN      37617
EAST TENNESSEE MTL INS                     3188 HWY 126                                                                               BLOUNTVILLE        TN      37617
EAST TEXAS LEAK LOCATORS                   SHOPE‐FLORES LLC                 P.O. BOX 1663                                             WHITEHOUSE         TX      75791




                                                                                                       Page 277 of 998
                                      19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            281 of 1004
Creditor Name                            Address1                         Address2                                     Address3     City               State   Zip        Country
EAST TEXAS ROOFING AND C                 PO BOX 183                                                                                 CROCKETT           TX      75835
EAST TEXAS TILE & ACOUSTICS              P O BOX 621                                                                                LINDALE            TX      75771
EAST TN MUT INS CO                       P O BOX 328                                                                                BLOUNTVILLE        TN      37617
EAST TROY TOWN                           EAST TROY TWN TREASURER          PO BOX 872/ N9330 STEWAR                                  EAST TROY          WI      53120
EAST TROY VILLAGE                        EAST TROY VLG TREASURER          2015 ENERGY DR                                            EAST TROY          WI      53120
EAST UNION TOWNSHIP                      VICKI BEVANS ‐ TAX COLLE         80 W PINE ST POB 265                                      SHEPPTON           PA      18248
EAST VALLEY WATER DISTRICT               PO BOX 3550                                                                                ONTARIO            CA      91761‐0955
EAST VANDERGRIFT BORO                    EAST VANDERGRIFT BORO ‐          POB 307                                                   EAST VANDERGRIFT   PA      15629
EAST VANDERGRIFT BOROUGH                 P.O. BOX 460                                                                               EAST VANDERGRIFT   PA      15629
EAST VINCENT TOWNSHIP                    BERKHEIMER ASSOCIATES            50 N 7TH ST                                               BANGOR             PA      18013
EAST WASHINGTON BORO                     EAST WASHINGTON BORO ‐ T         661 EAST BEAU ST.                                         EAST WASHINGTON    PA      15301
EAST WENATCHEE WATER DISTRICT            692 EASTMONT AVE                                                                           E. WENATCHEE       WA      98802
EAST WEST APPRAISAL GROUP LLC            41 SOUTH MAIN ST                                                                           MIDDLETON          MA      01949
EAST WEST ROOFING                        4783 NW 9TH AVE                                                                            POMPANO BEACH      FL      33064
EAST WHEATFIELD TOWNSHIP                 TAX COLLECTOR                    161 ROPERS VIEW RD                                        VINTONDALE         PA      15961
EAST WHITELAND TOWNSHIP                  209 CONESTOGA ROAD                                                                         FRAZER             PA      19355‐1633
EAST WHITELAND TOWNSHIP                  EAST WHITELAND TWP ‐ COL         6 ELK DRIVE                                               MALVERN            PA      19355
EAST WILLISTON VILLAGE                   EAST WILLISTON VIL‐RECEI         2 PROSPECT STREET                                         EAST WILLISTON     NY      11596
EAST WINDSOR TOWN                        EAST WINDSOR TN‐ COLLECT         11 RYE ST                                                 BROAD BROOK        CT      06016
EAST WINDSOR TOWNSHIP                    EAST WINDSOR TWP‐COLLECT         16 LANNING BLVD                                           EAST WINDSOR       NJ      08520
EASTAMPTON TOWNSHIP                      EASTAMPTON TWP ‐ COLLECT         12 MANORHOUSE COURT                                       EASTAMPTON         NJ      08060
EASTBROOK TOWN                           EASTBROOK TOWN‐TAX COLLE         959 EASTBROOK ROAD                                        EASTBROOK          ME      04634
EASTCHESTER SCHOOLS                      EASTCHESTER SCH‐RECEIVER         40 MILL RD                                                EASTCHESTER        NY      10709
EASTCHESTER TOWN                         EASTCHESTER TOWN‐RECEIVE         40 MILL ROAD                                              EASTCHESTER        NY      10709
EASTER, LISA                             ADDRESS ON FILE
EASTER, MICHELE                          ADDRESS ON FILE
EASTERN IA MTL                           506 1ST AVE S                                                                              MT VERNON          IA      52314
EASTERN INS GROUP LLC                    233 W CENTRAL STREET                                                                       NATICK             MA      01760
EASTERN KITCHEN INC                      8195 BELFORD WAY                                                                           MELBOURNE          FL      32940
EASTERN LEBANON CO. S.D.                 EASTERN LEBANON CO SD ‐          P.O. BOX 500                                              NEWMANSTOWN        PA      17073
EASTERN LEBANON S.D./HEI                 EASTERN LEBANON CO SD ‐          P.O. BOX 500                                              NEWMANSTOWN PA     PA      17073
EASTERN LEBANON S.D./MIL                 EASTERN LEBANON CO SD ‐          P.O. BOX 500                                              NEWMANSTOWN        PA      17073
EASTERN LEBANON S.D./RIC                 EASTERN LEBANON CO SD ‐          P.O. BOX 500                                              NEWMANSTOWN        PA      17073
EASTERN MAINE ELECTRIC COOP              PO BOX 425                                                                                 CALAIS             ME      04619‐0425
EASTERN MUNICIPAL WATER DISTRICT         2270 TRUMBLE ROAD                                                                          PERRIS             CA      92570
EASTERN MUNICIPAL WATER DISTRICT         2270 TRUMBLE ROAD                                                                          PERRIS             CA      92572
EASTERN MUNICIPAL WATER DISTRICT         PO BOX 8300                                                                                PERRIS             CA      92572‐8300
EASTERN MUT INS                          OF NY                            PO BOX 238                                                GREENVILLE         NY      12083
EASTERN OH MUTL INS                      23080 CADIZ RD                                                                             FREEPORT           OH      43973
EASTERN PLAINS INS                       PO BOX 907                                                                                 PORTALES           NM      88130
EASTERN ROOFING                          JAMES G. HAFNER                  8384 69TH ST. SOUTH                                       COTTAGE GROVE      MN      55016
EASTERN SHORE INS                        21036 A ST HWY 181 102C                                                                    FAIRHOPE           AL      36532
EASTERN TAX SERVICE INC                  400 S MAIN ST STE 103                                                                      NICHOLASVILLE      KY      40356
EASTERN UNITED INS                       16782 N KENDALL DR                                                                         MIAMI              FL      33196
EASTERN UNITED INS                       175 FOUNTAINBLEAU 2A‐1                                                                     MIAMI              FL      33172
EASTERN YORK COUNTY SEWER AUTHORITY      44 WALNUT SPRINGS ROAD                                                                     HALLAM             PA      17406
EASTERN YORK S.D./EAST P                 EASTERN YORK SD ‐ COLLEC         P.O. 285                                                  EAST PROSPECT      PA      17317
EASTERN YORK S.D./HALLAM                 SHARON DUPLER ‐ TAX COLL         250 W. BEAVER ST                                          HALLAM             PA      17406
EASTERN YORK S.D./HELLAM                 ELIZABETH ADCOCK ‐ TC            4900 PLEASANT VALLEY RD                                   YORK               PA      17406
EASTERN YORK S.D./LOWER                  DAWN FITCH ‐ TAX COLLECT         57 NEW BRIDGEVILLE RD                                     WRIGHTSVILLE       PA      17368
EASTERN YORK SCHOOL DIST                 EASTERN YORK SD ‐ COLLEC         751 FRONT ST S                                            WRIGHTSVILLE       PA      17368
EASTFORD TOWN                            EASTFORD TOWN ‐ TAX COLL         P.O. BOX 98                                               EASTFORD           CT      06242
EASTGATE PARK OF MARIANNA LLC            5194 HWY 90                                                                                MARIANNA           FL      32446
EASTHAM TOWN                             EASTHAM TOWN ‐ TAX COLLE         2500 STATE HIGHWAY                                        EASTHAM            MA      02642
EASTHAMPTON CITY                         EASTHAMPTON CITY ‐ COLLE         50 PAYSON AVENUESUITE 1                                   EASTHAMPTON        MA      01027
EASTLAKE HOMEOWNERS ASSOCIATION          9031 TOWN CENTER PKWY                                                                      BRADENTON          FL      34202
EASTLAKE VILLAGE                         EASTLAKE VILLAGE ‐ TREAS         175 MAIN ST.                                              EASTLAKE           MI      49626
EASTLAND COUNTY                          EASTLAND COUNTY ‐ COLLEC         PO BOX 389                                                EASTLAND           TX      76448
EASTLAND COUNTY APPRAISA                 EASTLAND CAD ‐ TAX COLLE         P O BOX 914                                               EASTLAND           TX      76448
EASTLAND COUNTY CLERK                    100W MAIN STE 102                                                                          EASTLAND           TX      76448
EASTLAND COUNTY DISTRICT CLERK           100 W MAIN ST STE 206                                                                      EASTLAND           TX      76448
EASTMAN CITY                             EASTMAN CITY‐TAX COLLECT         PO DRAWER 40                                              EASTMAN            GA      31023
EASTMAN COMMUNITY ASSOCIATION            PO BOX 53                                                                                  GRANTHAM           NH      03753
EASTMAN INS INC                          P O BOX 3365                                                                               WENATCHEE          WA      98807
EASTMAN INSURANCE AGENCY                 PO BOX 219                                                                                 EASTMAN            GA      31023
EASTMAN SOUND & MUSIC INC                DBA MUSIC OF RAPID CITY          PO BOX 20236                                              BILLINGS           MT      59104‐0236
EASTMAN TOWN                             EASTMAN TWN TREASURER            58420 COUNTY ROAD D                                       EASTMAN            WI      54626
EASTON AMERICA INS AGY                   PO BOX 193900                                                                              SAN JUAN           PR      919
EASTON AREA S.D./FORKS T                 ANNE BENNETT MORSE ‐ TC          1606 SULLIVAN TR ‐ MUNI                                   EASTON             PA      18040
EASTON CITY                              EASTON CITY ‐ TAX COLLEC         123 SOUTH 3RD ST.                                         EASTON             PA      18042




                                                                                                     Page 278 of 998
                                     19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                             Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   282 of 1004
Creditor Name                           Address1                                 Address2                                     Address3                    City             State   Zip        Country
EASTON FD                               EASTON FD ‐ TAX COLLECTO                 PO BOX 73                                                                EASTON           CT      06612
EASTON S.D./LOWER MT BET                LOWER MOUNT BETHEL TWP ‐                 6574 S DELAWARE DR                                                       MARTINS CREEK    PA      18063
EASTON SCHOOL DISTRICT/E                BERKHEIMER ASSOCIATES                    50 NORTH SEVENTH ST                                                      BANGOR           PA      18013
EASTON SCHOOL DISTRICT/P                EASTON AREA SD ‐ TAX COL                 3 WELLER PLACE                                                           EASTON           PA      18045
EASTON SUBURBAN WATER AUTHORITY         3700 HARTLEY AVE                                                                                                  EASTON           PA      18043
EASTON TOWN                             EASTON TOWN ‐ TAX COLLEC                 1060 EASTON VALLEY ROAD                                                  EASTON           NH      03580
EASTON TOWN                             EASTON TOWN ‐ TAX COLLEC                 136 ELM STREET                                                           NORTH EASTON     MA      02356
EASTON TOWN                             EASTON TOWN ‐ TAX COLLEC                 14 S HARRISON ST                                                         EASTON           MD      21601
EASTON TOWN                             EASTON TOWN ‐ TAX COLLEC                 225 CENTER RD                                                            EASTON           CT      06612
EASTON TOWN                             EASTON TOWN ‐TAX COLLECT                 P.O. BOX 127                                                             EASTON           ME      04740
EASTON TOWN                             EASTON TOWN‐TAX COLLECTO                 1071 ST RT 40                                                            GREENWICH        NY      12834
EASTON TOWN                             EASTON TWN TREASURER                     PO BOX 102                                                               GRAND MARSH      WI      53936
EASTON TOWN                             TAX COLLECTOR                            E6915 SUNRISE RD                                                         WAUSAU           WI      54403
EASTON TOWN /SEMIANNUAL                 EASTON TOWN ‐ TAX COLLEC                 14 S HARRISON ST                                                         EASTON           MD      21601
EASTON TOWNSHIP                         EASTON TOWNSHIP ‐ TREASU                 126 MEADOWLARK DR                                                        IONIA            MI      48846
EASTON UTIL CMSN                        (A FUND OF THE TOWN OF EASTON MD)        PO BOX 1189                                  201 N WASHINGTON STREET     EASTON           MD      21601
EASTON UTILITIES                        PO BOX 1189                                                                                                       EASTON           MD      21601‐8923
EASTON WATER/SEWER LIENS                EASTON TOWN ‐ TAX COLLEC                 136 ELM STREET                                                           NORTH EASTON     MA      02356
EASTOVER SANITARY DISTRICT              3876 DUNN ROAD                                                                                                    EASTOVER         NC      28312
EASTPOINT WATER AND SEWER DISTRICT      40 ISLAND DR                                                                                                      EASTPOINT        FL      32328
EASTPOINTE CITY                         EASTPOINTE CITY ‐ TREASU                 23200 GRATIOT AVE.                                                       EASTPOINTE       MI      48021
EASTPORT CITY                           EASTPORT CITY ‐ TAX COLL                 22 WASHINGTON STREET                                                     EASTPORT         ME      04631
EASTSIDE VILLAGE HOMEOWNERS ASSOC       189 SE CLAUDIA WAY                                                                                                LAKE CITY        FL      32025
EASTSIDERS                              NICK LEGAKIS HOME IMPROVEMENTS INC.      394 MIDDLE COUNTRY ROAD                                                  SELDEN           NY      11784
EASTTOWN TOWNSHIP                       CHESTER COUNTY TREASURER                 313 W MARKET ST STE 3202                                                 WEST CHESTER     PA      19382
EASTTOWN TOWNSHIP                       SUE HUTT                                 566 BEAUMONT RD                                                          DEVON            PA      19333
EASTVALE BORO                           TRACY COVER ‐ TAX COLLEC                 617 2ND AVE EASTVALE                                                     BEAVER FALLS     PA      15010
EASTVIEW MHP INC                        60‐B SYCAMORE AVE                                                                                                 ANNANDALE        MN      55302
EASTVILLE TOWN                          EASTVILLE TOWN ‐ TREASUR                 POB 747                                                                  EASTVILLE        VA      23347
EASTWOOD ISLAND POA                     P.O. BOX 5078                                                                                                     GUN BARREL       TX      75147
EATMON, TERENCE                         ADDRESS ON FILE
EATON & YOST CONSTR                     2510 GRAND AVE                                                                                                    BILLINGS         MT      59102
EATON AND BERUBE INS                    11 CONCORD ST                                                                                                     NASHUA           NH      03064
EATON COUNTY                            1045 INDEPENDENCE BLVD                                                                                            CHARLOTTE        MI      48813
EATON COUNTY TREASURER                  1045 INDEPENDENCE BLVD.                                                                                           CHARLOTTE        MI      48813
EATON GROUP ATTORNEYS                   1507, 309 NORTH BLVD                                                                                              BATON ROUGE      LA      70801
EATON INS                               6689 LAKE WORTH RD                                                                                                LAKE WORTH       FL      33467
EATON INS AGENCY                        2221 VILLA AVE 100                                                                                                CLOVIS           CA      93612
EATON INSURANCE AGENCY                  PO BOX 275                                                                                                        PRATHER          CA      93651
EATON INVESTMENTS INC                   PO BOX 28507                                                                                                      SANTA ANA        CA      92799
EATON PROVIDENT GROUP                   3333 N HAYDEN RD                                                                                                  SCOTTSDALE       AZ      85251
EATON RAPIDS CITY                       EATON RAPIDS CITY ‐ TREA                 200 S MAIN ST                                                            EATON RAPIDS     MI      48827
EATON RAPIDS TOWNSHIP                   EATON RAPIDS TWP ‐ TREAS                 2512 S. CANAL ROAD                                                       EATON RAPIDS     MI      48827
EATON RFG & EXT INC                     3821 BOUNOUS ST                                                                                                   WICHITA          KS      67213
EATON ROOFING & JEFFREY                 & KIM FUND                               3518 SE 21ST STE A                                                       TOPEKA           KS      66607
EATON TOWN                              BROWN COUNTY ‐ TREASURER                 PO BOX 23600/305 EAST WA                                                 GREEN BAY        WI      54305
EATON TOWN                              EATON TOWN ‐ TAX COLLECT                 P.O. BOX 66                                                              MORRISVILLE      NY      13408
EATON TOWN                              EATON TOWN ‐TAX COLLECTO                 P.O. BOX 118                                                             EATON NH         NH      03832
EATON TOWN                              EATON TWN TREASURER                      24125 W STEINTHAL RD                                                     KIEL             WI      53042
EATON TOWNSHIP                          BECKY WATKINS ‐ TAX COLL                 829 HUNTER HIGHWAY                                                       TUNKHANNOCK      PA      18657
EATON TOWNSHIP                          EATON TOWNSHIP ‐ TREASUR                 3981 E. CLINTON TRAIL                                                    CHARLOTTE        MI      48813
EATON VANCE FLOATING                    RATE INCOME PLUS FUND
EATON VANCE INSTITUTIONAL               SENIOR LOAN FUND
EATON VANCE INTL (CAYMAN ISLANDS)       FLOATING‐RATE INCOME PORTFOLIO
EATON VANCE SHORT DURATION              DIVERSIFIED INCOME FUND
EATONTOWN BORO                          EATONTOWN BORO ‐ TAX COL                 47 BROAD STREET                                                          EATONTOWN        NJ      07724
EATONTOWN BOROUGH                       47 BROAD ST                                                                                                       EATONTOWN        NJ      07724
EATONTOWN SEWER AUTHORITY               47 BROAD ST                                                                                                       EATONTOWN        NJ      07724
EAU CLAIR VILLAGE                       EAU CLAIR VILLAGE ‐ TREA                 PO BOX 338                                                               EAU CLAIRE       MI      49111
EAU CLAIRE BORO                         EAU CLAIRE BORO ‐ COLLEC                 220 EAST MAIN ST POB 223                                                 EAU CLAIR        PA      16030
EAU CLAIRE CITY                         CHIPPEWA COUNTY TREASURE                 711 N BRIDGE ST RM 105                                                   CHIPPEWA FALLS   WI      54729
EAU CLAIRE CITY                         EAU CLAIRE COUNTY TREASU                 721 OXFORD AVE                                                           EAU CLAIRE       WI      54703
EAU CLAIRE COUNTY TREASURER             721 OXFORD AVE STE 1650                                                                                           EAU CLAIRE       WI      54703
EAU PLEINE TOWN                         EAU PLEINE TWN TREASURER                 3073 COUNTY ROAD G                                                       JUNCTION CITY    WI      54443
EA‐YOOS AGENCY INC                      780 BURMONT RD                                                                                                    DREXEL HILL      PA      19026
EBEL, CODY                              ADDRESS ON FILE
EBELMIRO MONTANAC &                     NANCY CONTRERAS                          2456 BROWNWOOD DR                                                        MULBERRY         FL      33860
EBENSBURG BORO                          EBENSBURG BORO ‐ TAX COL                 300 WEST HIGH ST                                                         EBENSBURG        PA      15931
EBERS, JESSICA                          ADDRESS ON FILE
EBI CONSULTING                          21 B STREET                                                                                                       BURLINGTON       MA      01803




                                                                                                            Page 279 of 998
                                         19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    283 of 1004
Creditor Name                               Address1                              Address2                                     Address3                         City               State   Zip          Country
EBRON, LANCE                                ADDRESS ON FILE
EBY SURVEY INC                              600 2ND ST                                                                                                          WOODSBORO          TX      78393
EC CONSTRUCTION, LLC                        628 N. WINDSOR AVENUE                                                                                               STOCKTON           CA      95205
EC COUNSEL PLLC                             3440 HLYWD BLVD STE 415                                                                                             HOLLYWOOD          FL      33021
ECC ROOFING & SIDING                        JAMES P MILSOP                        24 CEDARBROOK RD.                                                             SICKLERVILLE       NJ      08081
ECHAINNA THOMAS AND GLENN THOMAS            167 CLUB HOUSE DR                                                                                                   EAST STROUDSBURG   PA      18302
ECHELON COMMON FACILITIES ASSOC, INC        14000 HORIZON WAY                     SUITE 200                                                                     MT. LAUREL         NJ      08054
ECHO GLENN HOMEOWNERS ASSOCIATION           259 N PECOS RD                        100                                                                           HENDERSON          NV      89074
ECHO HAWK & OLSEN                           P.O. BOX 6119                                                                                                       POCATELLO          ID      83205
ECHO HILLS HOMEOWNERS ASSOCIATION           14800 GALAXIE AVE 105                                                                                               APPLE VALLEY       MN      55124
ECHO REPAIR REMODEL AND RECONSTRUCTION      10531 E CHINOOK TRAIL                                                                                               PARKER             CO      80138
ECHO TOWNSHIP                               ECHO TOWNSHIP ‐ TREASURE              PO BOX  888                                                                   E JORDAN           MI      49727
ECHOLS COUNTY                               ECHOLS COUNTY‐TAX COMMIS              PO BOX 113                                                                    STATENVILLE        GA      31648
ECHOLS, ELAINA                              ADDRESS ON FILE
ECI                                         PO BOX 600                                                                                                          PIEDMONT           OK      73078
ECI CONSTRUCTION INC                        16 ARBUTUS DR                                                                                                       KEY WEST           FL      33040
ECKBERG, KEITH                              ADDRESS ON FILE
ECKEL INSURANCE INC                         PO BOX 997                                                                                                          CHARLESTOWN        RI      02813
ECKEL, JAN                                  ADDRESS ON FILE
ECKELKAMP, JARED                            ADDRESS ON FILE
ECKERT INS AGENCY                           108 CENTRAL AVE 4                                                                                                   GOOSE CREEK        SC      29445
ECKERT INSURANCE GROUP                      INC                                   11601 NW 7TH AVE                                                              MIAMI              FL      33168
ECKERT SEAMANS CHERIN & MELLOTT LLC         600 GRANT STREET 44TH FLOOR                                                                                         PITTSBURGH         PA      15219
ECKFORD TOWNSHIP                            ECKFORD TOWNSHIP ‐ TREAS              8212 20 MILE RD                                                               HOMER              MI      49245
ECO CLEAN LLC                               133 S 2ND PL                                                                                                        BRIGHTON           CO      80601
ECO DRY RECONSTRUCTION                      & THOMAS MARINO                       1394 N FARRELL CT                                                             GILBERT            AZ      85233
ECO DRY RESTORATION                         & ESTATE OF J MAUK                    PO BOX 14523                                                                  MESA               AZ      85216‐4523
ECO GENERAL CNTRCTORS DBA ECO ROOFING       RICHARD LACK                          RICHARD LACK                                 501 NORTHWEST HIGHWAY #3101      IRVING             TX      75039
ECO LOGIC ENVIRONMENTAL TESTING INC         P O BOX 1024                                                                                                        SPARTA             NJ      07871
ECO ROOF AND SOLAR INC.                     610 S. LIPAN ST.                                                                                                    DENVER             CO      80223
ECO SHIELD PUBLIC ADJ                       400 S LAKE ST 112                                                                                                   ROSELLE            IL      60172
ECOMARK SALES INC AND                       BENJAMIN & SARA DURAN                 4665 PARIS ST STE 300C                                                        DENVER             CO      80239
ECONOMY BORO                                ECONOMY BORO ‐ TAX COLLE              116 FIRST ST HIGHFIELD E                                                      FREEDOM            PA      15042
ECONOMY PREMIER ASSURANC                    P O BOX 350                                                                                                         WARWICK            RI      02887
ECONOMY SEPTIC TANK SERVICE                 325 FOREST RIDGE DRIVE                                                                                              JACKSONVILLE       AL      36265
ECORSE CITY                                 ECORSE CITY ‐ TREASURER               3869 W JEFFERSON AVE                                                          ECORSE             MI      48229
ECOSTRUCTURES INC                           13107 PARADISE VALLEY DR                                                                                            HOUSTON            TX      77069
ECTOR COUNTY C/O APPRAIS                    ECTOR CAD ‐ TAX COLLECTO              1301 E 8TH ST                                                                 ODESSA             TX      79761
ECU AMERICA CONSTRUCTION                    LLC                                   22 STEVENS ST                                                                 DANBURY            CT      06810
ED BLACK HOME REPAIR                        CONTRACTOR                            6632 BRADDOCK                                                                 DALLAS             TX      75232
ED BORDAS TILE & STONE                      GREG & LISA MCLAUGHLIN                315 WELCOME AVE                                                               WEST GROVE         PA      19390
ED DAWES INSURANCE SRVCS                    360 NW 183RD ST                                                                                                     MIAMI              FL      33169
ED KADLECK APPRAISALS                       16605 RUSTIC MEADOWS                                                                                                DALLAS             TX      75248
ED LEE INSURANCE                            PO BOX 1477                                                                                                         LAKE PANASOFFKEE   FL      33538
ED LEEPER                                   9721 31ST ST E                                                                                                      EDGEWOOD           WA      98371
ED LOUCKS INS AGENCY                        4701 FM 2920 ST C1                                                                                                  SPRING             TX      77388
ED PAINT SHOP AND MILLWO                    2026 NW 23 COURT STE A                                                                                              MIAMI              FL      33142
ED SENEZ ALUMINUM SPECIALISTS, INC.         720 N. VOLUSIA AVE                                                                                                  ORANGE CITY        FL      32763
ED SIMS DEVELOPMENT                         PO BOX 510266                                                                                                       KEY COLONY BEACH   FL      33051
ED SMITH INS AGENCY                         PO BOX 3668                                                                                                         FLORENCE           SC      29502
ED THOMPSON INSURANCE                       2205 BROADWAY ST                                                                                                    PEARLAND           TX      77581
ED TRETINA ELECTRICAL                       26 FOREST CT                                                                                                        TABERNACLE         NJ      08088
ED WEEREN INSURANCE                         PO BOX 14444                                                                                                        AUSTIN             TX      78761
ED WOLFE CONSTRUCTION, INC.                 9401 N 1425TH STREET                                                                                                EFFINGHAM          IL      62401
EDCAS INS SERVICES                          8145 CYPRESS AVE STE M                                                                                              FONTANA            CA      92335
EDDIE A. WISDOM AND MALON M. WISDOM         PRO SE                                4194 EAGLE LANE                                                               ORANGE PARK        FL      32065
EDDIE ADAIR                                 ADDRESS ON FILE
EDDIE BS ROOFING                            ENTERPRISES LLC                       1080 NE 211 TERR                                                              MIAMI              FL      33179
EDDIE F. VELEZ STRUBBE                      URB. COUNTRY CLUB CALLE 535 QN18                                                                                    CAROLINE           PR      00982
EDDIE JERNIGAN F B                          1303B INDEPENDENCE BLVD                                                                                             WILMINGTON         NC      28403
EDDIE MARTINEZ AGY INC                      4942 EVERHARY ROAD                                                                                                  CORPUS CHRISTI     TX      78411
EDDIE VILLARREAL AGENCY                     2167 S MCCOLL RD                                                                                                    EDINBURG           TX      78539
EDDIE ZARAHIN INS AGENCY                    PO BOX 17105                                                                                                        PENSACOLA          FL      32522
EDDIE, CURTIS                               JOSEPH Y. HONG                        HONG LAW OFFICES LIMITED                     10781 WEST TWAIN AVENUE #100     LAS VEGAS          NV      89135
EDDIES CONSTRUCTION CO                      402 OSAGE ST                                                                                                        ORANGE             TX      77630
EDDINGTON TOWN                              EDDINGTON TOWN ‐ TAX COL              906 MAIN ROAD                                                                 EDDINGTON          ME      04428
EDDY COUNTY                                 EDDY COUNTY ‐ TREASURER               524 CENTRAL AVENUE                                                            NEW ROCKFORD       ND      58356
EDDY COUNTY                                 EDDY COUNTY‐TREASURER                 101 W GREEN, SUITE 117                                                        CARLSBAD           NM      88220
EDDY, MARKESHA                              ADDRESS ON FILE
EDDYS INDEPENDENT GRP                       8701 E KELLOGG DR                                                                                                   WICHITA            KS      67207




                                                                                                             Page 280 of 998
                                      19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                284 of 1004
Creditor Name                              Address1                           Address2                                        Address3             City               State   Zip          Country
EDDYSTONE BORO                             EDDYSTONE BORO ‐ TAX COL           1300 EAST 12TH STREET                                                EDDYSTONE          PA      19022
EDDYSTONE BOROUGH                          1300 E. 12TH STREET                ATTN: ROBIN HENDERSON                                                EDDYSTONE          PA      19022
EDDYVILLE CITY                             EDDYVILLE CITY ‐ CLERK             PO BOX 744                                                           EDDYVILLE          KY      42038
EDEL ROOFING & CONST INC                   3321 W ALBERTA RD A                                                                                     EDINBURG           TX      78539
EDELMAN COMBS LATTURNER & GOODWIN          LLC                                20 SOUTH CLARK ST  STE 1500                                          CHICAGO            IL      60603
EDEN CS (COMBINED TNS)                     EDEN CS ‐ TAX COLLECTOR            2795 E CHURCH ST                                                     EDEN               NY      14057
EDEN MTL                                   301 N K AVE HWY 218 N                                                                                   VINTON             IA      52349
EDEN MUTUAL INSURANCE                      PO BOX 507                                                                                              VINTON             IA      52349
EDEN TOWN                                  EDEN TOWN ‐ TAX COLLECTO           2795 E CHURCH                                                        EDEN               NY      14057
EDEN TOWN                                  EDEN TOWN ‐ TAX COLLECTO           71 OLD SCHOOL HOUSE ROAD                                             EDEN MILLS         VT      05653
EDEN TOWN                                  EDEN TWN TREASURER                 N4419 CHURCH RD                                                      EDEN               WI      53019
EDEN TOWN CLERK                            2795 EAST CHURCH ST                                                                                     EDEN               NY      14057
EDEN TOWNSHIP                              EDEN TOWNSHIP ‐ TREASURE           PO BOX 85                                                            IRONS              MI      49644
EDEN TOWNSHIP                              EDEN TWP ‐ TAX COLLECTOR           130 POND RD                                                          QUARRYVILLE        PA      17566
EDEN TWP                                   ROGER L BEADLE TREASURER           5560 S CUSTER RD                                                     CUSTER             MI      49405
EDEN VILLAS GARDEN COURT TOWNHOMES ASSOC   5 RIVERCHASE RIDGE                                                                                      BIRMINGHAM         AL      35244
EDENVILLE TOWNSHIP                         EDENVILLE TOWNSHIP ‐ TRE           467 MOORE ST. ‐ BOX 24                                               EDENVILLE          MI      48620
EDGAR ARRUBLA                              ADDRESS ON FILE
EDGAR CONSTRUCTION & STONE                 JAMES EDGAR                        1718 FANNIN                                                          ABILENE            TX      79603
EDGAR COUNTY                               EDGAR COUNTY ‐ TREASURER           111 N CENTRAL AVE                                                    PARIS              IL      61944
EDGAR COUNTY CLERK                         115 W COURT ST ROOM J                                                                                   PARIS              IL      61944
EDGAR MORAN & MARIAH                       MORENO                             7335 COUNTY RD 4351                                                  ARANSAS PASS       TX      78336
EDGARDO J RODRIGUEZ                        ADDRESS ON FILE
EDGARTOWN TOWN                             EDGARTOWN TOWN ‐ TAX COL           PO BOX 1012                                                          EDGARTOWN          MA      02539
EDGE MILLWORK                              12054 MADISON OAK ST                                                                                    HOUSTON            TX      77038
EDGE REAL ESTATE                           38 S. 2ND E.                                                                                            REXBURG            IN      83440
EDGE ROOFING LLC                           6805 KEITH BRIDGE RD                                                                                    GAINESVILLE        GA      30506
EDGE, PAMELA                               ADDRESS ON FILE
EDGECOMB TOWN                              EDGECOMB TOWN ‐ TAX COLL           PO BOX 139                                                           EDGECOMB           ME      04556
EDGECOMBE COUNTY                           EDGECOMBE COUNTY ‐ COLLE           201 SOUTH ANDREWS ST, RM                                             TARBORO            NC      27886
EDGECOMBE COUNTY TAX COLLECTOR             201 SAINT ANDREW ST                                                                                     TARBORO            NC      27886‐0010
EDGECOMBE FARMERS FIRE                     PO BOX 489                                                                                              TARBORO            NC      27886
EDGEFIELD COUNTY                           EDGEFIELD COUNTY ‐ TREAS           129 COURTHOUSE SQUARE, S                                             EDGEFIELD          SC      29824
EDGEFIELD COUNTY / MOBIL                   EDGEFIELD COUNTY ‐ TREAS           129 COURTHOUSE SQ‐STE 20                                             EDGEFIELD          SC      29824
EDGEFIELD COUNTY TAX COLLECTOR             206 PENN STREET STE 2                                                                                   EDGEFIELD          SC      29824
EDGEMOOR PARK COA                          4915 N LINCOLN                                                                                          CHICAGO            IL      60625
EDGERTON CITY                              ROCK COUNTY TREASURER              PO BOX 1508/51 S MAIN ST                                             JANESVILLE         WI      53547
EDGERTON WATER/SEWER UTILITY               RANDY OREN                         12 ALBION ST                                                         EDGERTON           WI      53534
EDGEWATER BORO   FISCAL                    EDGEWATER BORO ‐ TAX COL           55 RIVER ROAD                                                        EDGEWATER          NJ      07020
EDGEWATER CONDO APTS OF DELTONA FL INC     175 PALMETTO WOODS COURT                                                                                DELTONA            FL      32725
EDGEWATER MANAGEMENT GROUP, INC            20 PROSPECT STREET, SUITE 201                                                                           BALLASTON SPA      NY      12020
EDGEWATER PARK AT WESTBROOK VILLAGE        17220 N. BOSWELL BLVD  140                                                                              SUN CITY           AR      85373
EDGEWATER PARK TOWNSHIP                    EDGEWATER PARK TWP‐ COLL           400 DELANCO ROAD                                                     EDGEWATER PARK     NJ      08010
EDGEWATER TOWN                             EDGEWATER TWN TREASURER            P.O. BOX 338 / 1470 N WO                                             BIRCHWOOD          WI      54817
EDGEWATER VILLAGE CONDO ASSOC. INC         BOX 2260, 22375 EDGEWATER DR                                                                            PUNTA GORDA        FL      33980
EDGEWOOD BORO                              EDGEWOOD BORO ‐ TAX COLL           2 RACE ST                                                            PITTSBURGH         PA      15218
EDGEWOOD CITY                              CITY OF EDGEWOOD ‐ CLERK           385 DUDLEY ROAD                                                      EDGEWOOD           KY      41017
EDGEWOOD HOMEOWNERS ASSOCIATION            C/O AMC                            1401 EL CAMINO AVENUE SUITE 200                                      SACRAMENTO         CA      95814‐2746
EDGEWORTH, ZAKEYA                          ADDRESS ON FILE
EDGILE, LLC                                ATTN: LAWRENCE WOLF                7000 N MOPAC EXPRESSWAY                         SUITE 200            AUSTIN             TX      78731
EDGINGTON CONSTRUCTION                     MICHAEL EDGINGTON                  MICHAEL EDGINGTON                               1303 WEST STREET     GRINNELL           IA      50112
EDGMONT TOWNSHIP                           EDGMONT TWP ‐ TAX COLLEC           1000 GRADYVILLE RD, POB                                              GRADYVILLE         PA      19039
EDGY APPRAISAL                             M E EDGY ENTER                     126 RIVERWALK DR                                                     BRUNSWICK          GA      31523
EDI APPRAISAL SERVICES INC                 30520 OLMSTEAD RD                                                                                       FLAT ROCK          MI      48134
EDILE CONSTRUCTION LLC                     MAURY DIAKITE                      731 WOODMONT BEACH RD S                                              DES MOINES         WA      98198
EDINA REALTY                               9240 STATE HWY 25                                                                                       MONTICELLO         MN      55362
EDINBERG CEN SCH (COMBIN                   EDINBERG CS‐TAX COLLECTO           4 JOHNSON ROAD                                                       EDINBURG           NY      12134
EDINBORO BORO                              EDINBORO BORO ‐ TAX COLL           P.O. BOX 374                                                         EDINBORO           PA      16412
EDINBURG TOWN                              EDINBURG TOWN ‐ TAX COLL           946 EDINBURG ROAD                                                    EDINBURG           ME      04448
EDINBURG TOWN                              EDINBURG TOWN ‐ TREASURE           P O BOX 85                                                           EDINBURG           VA      22824
EDINBURG TOWN                              FAYE FRAISER‐TAX COLLECT           45 MILITARY RD                                                       EDINBURG           NY      12134
EDISON INS                                 P O BOX 31435                                                                                           TAMPA              FL      33631
EDISON INS CO                              100 PARAMOUNT DR STE 100                                                                                SARASOTA           FL      34232
EDISON TOWNSHIP                            100 MUNICIPAL BLVD.                                                                                     EDISON             NJ      08817
EDISON TOWNSHIP   FISCAL                   EDISON TWP‐TAX COLLECTOR           100 MUNICIPAL BOULEVARD                                              EDISON             NJ      08817
EDITH ELIAS                                ADDRESS ON FILE
EDITH TREVINO INS AGENCY                   900 E ALTON GLOOR                  SUITE 4                                                              BROWNSVILLE        TX      78526
EDJEN ENTERPRISE, LLC                      2970 IRWIN BRIDGE ROAD                                                                                  CONYERS            GA      30012
EDKA CONSTRUCTION                          EDUARDO HERNANDEZ                  8200 HAVEN AVE 15207                                                 RANCHO CUCAMONGA   CA      91730
EDMESTON CEN SCH (COMBIN                   EDMESTON CS‐TAX COLLECTO           11 NORTH ST                                                          EDMESTON           NY      13335




                                                                                                            Page 281 of 998
                                        19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   285 of 1004
Creditor Name                              Address1                              Address2                                     Address3                 City             State   Zip     Country
EDMESTON TOWN                              EDMESTON TOWN‐TAX COLLEC              2 WEST STREET                                                         EDMESTON         NY      13335
EDMONDSON, CYNTHIA                         ADDRESS ON FILE
EDMONDSON, TINA                            ADDRESS ON FILE
EDMONSON & ASSOCIATES, INC,. REALTORS      2833 NASA PKWY                                                                                              SEABROOK         TX      77586
EDMONSON COUNTY                            EDMONSON COUNTY ‐ SHERIF              PO BOX 100                                                            BROWNSVILLE      KY      42210
EDMONSON COUNTY CLERK                      108 N MAIN ST                                                                                               BROWNSVILLE      KY      42210
EDMORE VILLAGE                             EDMORE VILLAGE ‐ TREASUR              209 S SHELDON BX 170                                                  EDMORE           MI      48829
EDMUND GROMNICKI                           16304 ST FATRICK LN                                                                                         BONITA SPRINGS   FL      34135
EDO INC                                    1504 S PROSPECT AVE                                                                                         PARK RIDGE       IL      60068
EDRIC CONSTRUCTION                         HUE VO                                13518 OAK BEND FOREST DR                                              HOUSTON          TX      77083
EDRIC MORROW                               5128 PALM                                                                                                   ST. LOUIS        MO      63115
EDRICH, NICO                               ADDRESS ON FILE
EDS CONSTRUCT & YEVA                       ADALIAN & MICHAEL RUBIN               7722 WENTWORTH ST                                                     TUJUNGA          CA      91042
EDS CONSTRUCTION                           7722 WENTWORTH ST                                                                                           TUJUNGA          CA      91042
EDS LAWN SERVICE HOME                      IMPROVEMENTS & FIREWOOD               5440 ARNETTE RD                                                       HOPE MILLS       NC      28348
EDSON‐NEIL INCORPORATED                    PO BOX 270142                                                                                               FLOWER MOUND     TX      75027
EDUARDO COMESANA                           8490 NW 195TH TERR                                                                                          HIALEAH          FL      33015
EDUARDO CUBIDES INS                        7030 ADDICKS CLODINE 114                                                                                    HOUSTON          TX      77083
EDUARDO JOSE REYES SANTIAGO                15 MARGARITA ST URB. LA SERRANIA                                                                            CAGUAS           PR      00725
EDUARDO MORENO &                           ADDRESS ON FILE
EDUARDO SEDO                               ADDRESS ON FILE
EDUARDO VAZQUEZ VELAZQUEZ                  ADDRESS ON FILE
EDWARD A MEEKINS                           ADDRESS ON FILE
EDWARD BAILEY, ET AL.                      BENJAMIN D. KNAUPP                    GARLAND GRIFFITHS KNAUPP                     254 NORTH FIRST AVE.     HILLSBORO        OR      97124
EDWARD BARTLETT & SONS REMODELING LLC      ADDRESS ON FILE
EDWARD D CORNMAN                           ADDRESS ON FILE
EDWARD DON CAMERON                         ADDRESS ON FILE
EDWARD F SULLIVAN INS                      ADDRESS ON FILE
EDWARD GARCIA                              ADDRESS ON FILE
EDWARD GILMORE                             ADDRESS ON FILE
EDWARD GONZALEZ INS AGCY                   PO BOX 5193                                                                                                 CORPUS CHRISTI   TX      78465
EDWARD GREEN                               ADDRESS ON FILE
EDWARD J MANEY CHPT 13 TRUSTEE             101 N FIRST AVE STE 1775                                                                                    PHOENIX          AZ      85003
EDWARD J PATNAUDE TR LLC                   3170 ROUTE 35 NORTH                                                                                         LAVALLETTE       NJ      08735
EDWARD J. KREUTER                          EDWARD J. KREUTER, PRO SE             P.O. BOX 697                                                          WOODSTOCK        NY      12498
EDWARD JOSEPH FILEMYR IV                   11 PARK PLACE SUITE 1212                                                                                    NEW YORK         NY      10007
EDWARD L SANDERS INS AGY                   PO BOX 2828                                                                                                 LA PLATA         MD      20646
EDWARD LANE BIRD                           ADDRESS ON FILE
EDWARD LENCESKI INC                        3243 RT 112 5 BLD 1                                                                                         MEDFORD          NY      11763
EDWARD M CANTU INS AGNCY                   7122‐C SOUTH STAPLES                                                                                        CORPUS CHRISTI   TX      78413
EDWARD M. SANCHEZ                          ADDRESS ON FILE
EDWARD MAKOWSKI                            ADDRESS ON FILE
EDWARD MILLER &                            ADDRESS ON FILE
EDWARD PAGEL                               ADDRESS ON FILE
EDWARD SINGH AND MARTHA SINGH              RYAN CHILDERS                         CHILDERS & ASSOCIATES                        1430 BROADWAY STREET     EL CENTRO        CA      92243
EDWARD SPADARO CONST &                     GREGORY & ROBIN BOYCE                 264 SEMINARY HILL RD                                                  CARMEL           NY      10512
EDWARD SPADARO CONSTRUCT                   264 SEMINARY HILL RD                                                                                        CARMEL           NY      10512
EDWARD TABER INSURANCE                     1312 CHALK LANE                                                                                             CEDAR PARK       TX      78613
EDWARD TONNER                              ADDRESS ON FILE
EDWARD TUCKER III AND                      ADDRESS ON FILE
EDWARD VASQUEZ                             ADDRESS ON FILE
EDWARDS & MIMS INS AGNCY                   307 WEST MAIN STREET                                                                                        KINGSTREE        SC      29556
EDWARDS & MIMS INS AGNCY                   P O BOX 566                                                                                                 KINGSTREE        SC      29556
EDWARDS COUNTY                             EDWARDS COUNTY ‐ TREASUR              312 MASSACHUSETTS                                                     KINSLEY          KS      67547
EDWARDS COUNTY                             EDWARDS COUNTY ‐ TREASUR              50 EAST MAIN STREETSUIT                                               ALBION           IL      62806
EDWARDS ELECTRIC                           ANTHONY R EDWARDS                     1013 W WALNUT ST.                                                     BROWNSTOWN       IN      47220
EDWARDS TOWN                               EDWARDS TOWN ‐ TAX COLLE              161 MAIN STREET                                                       EDWARDS          NY      13635
EDWARDS TOWNSHIP                           EDWARDS TOWNSHIP ‐ TREAS              PO BOX 353                                                            WEST BRANCH      MI      48661
EDWARDS, BRANDON                           ADDRESS ON FILE
EDWARDS, BREAA                             ADDRESS ON FILE
EDWARDS, DAMIEN                            ADDRESS ON FILE
EDWARDS, DEJAH                             ADDRESS ON FILE
EDWARDS, JAMES                             ADDRESS ON FILE
EDWARDS, JESSICA                           ADDRESS ON FILE
EDWARDS, KAREN                             ADDRESS ON FILE
EDWARDS, KIMBERLEY                         ADDRESS ON FILE
EDWARDS, LANIEKA                           ADDRESS ON FILE
EDWARDS, LISHA                             ADDRESS ON FILE
EDWARDS, MARLON                            ADDRESS ON FILE
EDWARDS, MICHAEL                           ADDRESS ON FILE




                                                                                                            Page 282 of 998
                                     19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   286 of 1004
Creditor Name                           Address1                                 Address2                                     Address3                                City                  State   Zip     Country
EDWARDS, MYRA                           ADDRESS ON FILE
EDWARDS, PHILIP                         ADDRESS ON FILE
EDWARDS, SIDNEY                         ADDRESS ON FILE
EDWARDS, TRINNETT                       ADDRESS ON FILE
EDWARDS/KNOX CEN.SCH(CMB                EDWARDS/KNOX CEN.SCH‐COL                 PO BOX 630                                                                           RUSSELL               NY      13684
EDWARDSBURG VILLAGE                     EDWARDSBURG VLG ‐ TREASU                 PO BOX 596                                                                           EDWARDSBURG           MI      49112
EDWARDS‐PATTIN, SHEENA                  ADDRESS ON FILE
EDWARDSVILLE BORO                       EDWARDSVILLE BORO ‐ COLL                 470 MAIN ST                                                                          EDWARDSVILLE          PA      18704
EDWARDS‐WYSE OVERHEAD DOOR              GULF COAST GARAGE DOORS, LLC             110 BRAZOS RIVER ROAD                                                                FREEPORT              TX      77541
EDWIN BETANCOURT SANTOS                 3412 CALLE CAMARON                                                                                                            TOA BAJO              PR      00949
EDWIN C LIU                             ADDRESS ON FILE
EDWIN J OTOOLE INS                      ADDRESS ON FILE
EDWIN LIPSEY                            ADDRESS ON FILE
EDWIN MARIN                             ADDRESS ON FILE
EDWIN OCONNOR                           ADDRESS ON FILE
EDWIN ROOFING                           EDWIN SALSADO                            4101 DONGOLA CT                                                                      LAS VEGAS             NV      89110
EDWINA JENKINS                          KATHRYN LISS                             LAF                                          120 SOUTH LASALLE STREET, SUITE 900     CHICAGO               IL      60603
EE CONST & RENOV INC                    16221 SW 102 PLACE                                                                                                            MIAMI                 FL      33157
EF MASON AGENCY                         1102 OCEAN AVE                                                                                                                SEA BRIGHT            NJ      07760
EFFECTIVE COVERAGE, INC                 41 ELIZABETH ST                          SUITE 202                                                                            NEW YORK              NY      10013
EFFINGHAM COUNTY                        EFFINGHAM CO‐TAX COMMISS                 PO BOX 787                                                                           SPRINGFIELD           GA      31329
EFFINGHAM COUNTY                        EFFINGHAM COUNTY ‐ TREAS                 101 N. 4TH ST. ROOM 202                                                              EFFINGHAM             IL      62401
EFFINGHAM COUNTY CLERK OF SUPERIOR      COURT                                    700 N PINE ST 110                                                                    SPRINGFIELD           GA      31329
EFFINGHAM COUNTY TAX COLLECTOR          901 NORTH PINE STREET                                                                                                         SPRINGFIELD           GA      31329
EFFINGHAM TOWN                          EFFINGHAM TOWN ‐TAX COLL                 68 SCHOOL STREET                                                                     EFFINGHAM             NH      03882
EFIBERNET INC                           1300 MERIDIAN ST STE 36                                                                                                       HUNTSVILLE            AL      35801
EFK OF MIAMI                            6800 SW 40 ST STE673                                                                                                          MIAMI                 FL      33155
EFKOWITZ, DONNA                         ADDRESS ON FILE
EFL LLC                                 304 S JONES BLVD U 1599                                                                                                       LAS VEGAS             NV      89107
EFLOODZONE.COM
EFRAIN MATOS LUYANDA                    URB SANTA RITA, I‐13                                                                                                          FAJARDO               PR      00738
EFRAIN P NAVARRETE &                    AMALIA PACHECO                           1004 MESQUITE ST                                                                     REFUGIO               TX      78377
EFRAIN RAMOS REY                        15 CALLE LOS MEDINAS LAS GRANJA                                                                                               VEGA BAJA             PR      00693
EFRAIN YANEZ CONSTRUCTION               EFRAIN YANEZ                             42931 ROAD 52                                                                        REEDLEY               CA      93654
EFS RESTORATION CORP                    6133 GRAND AVE                                                                                                                MASPETH               NY      11378
EGBORO, PATRICK                         ADDRESS ON FILE
EGELSTON TOWNSHIP                       EGELSTON TOWNSHIP ‐ TREA                 5428 E APPLE AVE                                                                     MUSKEGON              MI      49442
EGEONU, ANTHONY                         ADDRESS ON FILE
EGG HARBOR CITY TAX COLLECTOR           500 LONDON AVE                                                                                                                EGG HARBOR CITY       NJ      08215
EGG HARBOR TOWN                         DOOR COUNTY TREASURER                    421 NEBRASKA STREET                                                                  STURGEON BAY          WI      54235
EGG HARBOR TOWNSHIP                     3515 BARGAINTOWN ROAD                                                                                                         EGG HARBOR TOWNSHIP   NJ      08234
EGG HARBOR TOWNSHIP                     EGG HARBOR TWP‐COLLECTOR                 3515 BARGAINTOWN ROAD                                                                EGG HARBOR TOWNSHIP   NJ      08234
EGG HARBOR TOWNSHIP MUNICIPAL           UTILITY AUTHORITY                        6700 DELIAH RD.                                                                      EGG HARBOR TOWNSHIP   NJ      08234
EGG HARBOR VILLAGE                      DOOR COUNTY TREASURER                    421 NEBRASKA STREET                                                                  STURGEON BAY          WI      54235
EGOLF, ERIC                             ADDRESS ON FILE
EGREMONT TOWN                           EGREMONT TOWN ‐ TAX COLL                 171 EGREMONT PLAIN ROAD‐                                                             NORTH EGREMONT        MA      01252
EH PHIFER CONSTRUCTION CO INC.          PHIFER CONSTRUCTION CO INC.              16021 INDUSTRIAL DRIVE BAY 6                                                         GAITHERSBURG          MD      20877
EHLERS CONSTRUCTION, INC.               MAUTIN M HANSEN                          1085 MADERA                                                                          EUGENE                OR      97402
EHLERS, DYLAN                           ADDRESS ON FILE
EHLY, JAMIE                             ADDRESS ON FILE
EHMANN, MICHAEL                         ADDRESS ON FILE
EHNES, KARISSA                          ADDRESS ON FILE
EHR ELECTRIC SERVICE                    EDUARDO L. HERNANDEZ                     PO BOX 10,000 PMB 264                                                                CANOVANAS             PR      00729
EHRENFELD BORO                          EHRENFELD BORO ‐ TAX COL                 132 SIXTH ST                                                                         SOUTH FORK            PA      15956
EIBYE & LYNCH                           CONSTRUCTION CO LLC                      62 HIGHLAND ST                                                                       WALPOLE               MA      02081
EID, KRISTYNE                           ADDRESS ON FILE
EIDMAN AGENCY INC                       145 ROUTE 303                                                                                                                 WEST NYACK            NY      10994
EIGHTH UTILITIES DISTRIC                EIGHTH UTILITIE DIST‐COL                 18 MAIN STREET                                                                       MANCHESTER            CT      06042
EIKO ALVANDI & JOE                      ALVANDI                                  872 EATON CT                                                                         SCHAUMBURG            IL      60193
EILEEN AND LOUIS PRATS                  36 ROUNDTREE DRIVE                                                                                                            KINGS PARK            NY      11754
EILEEN HENZEL INSURANCE                 P O  BOX 206                                                                                                                  LAWRENCE              NY      11559
EILEEN TERMUNDE                         1845 GREGORY AVE                                                                                                              GLENDALE HEIGHTS      IL      60139
EILERS, BETH                            ADDRESS ON FILE
EILMAN, MICHAEL                         ADDRESS ON FILE
EINSPANIER, GREGORY                     ADDRESS ON FILE
EINSTEIN PLUMBING&HEATIN                PO BOX 835                                                                                                                    BEND                  OR      97709
EIS COLORADO AND                        JOHN & JOAN CARMODY                      475 W 115TH AVE UNIT 6                                                               NORTHGLENN            CO      80234
EIS COLORADO INC                        800 E 73RD AVE UNIT 1                                                                                                         DENVER                CO      80229
EISENBERG, GOLD & AGRAWAL, P.C.         1040 NORTH KINGS HIGHWAY, SUITE 200                                                                                           CHERRY HILL           NJ      08034
EISENBRAUN, KAREN                       ADDRESS ON FILE




                                                                                                            Page 283 of 998
                                           19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         287 of 1004
Creditor Name                                 Address1                                 Address2                                       Address3                           City               State   Zip          Country
EISENBRAUN, RUSSELL                           ADDRESS ON FILE
EISENSMIDTS, JOANNE                           ADDRESS ON FILE
EISENSTEIN TOWN                               EISENSTEIN TWN TREASURER                 W6115 ST RD 182                                                                   PARK FALLS         WI      54552
EISINGER BROWN ET AL, TRUST ACCOUNT           4000 HOLLYWOOD BLVD                      STE 265‐SOUTH                                                                     HOLLYWOOD          FL      33021
EISS, MARY                                    ADDRESS ON FILE
EITE, RACHEL                                  ADDRESS ON FILE
EJ LIMONE CONSTRUCTION                        6 JOSEPHS WAY                                                                                                              GLOUCESTER         MA      01930
EJD CSTR CNTRCTORS & INVESTMENT CORP          1700 NE 143 ST                                                                                                             NORTH MIAMI        FL      33181
EJS HANDYMAN INC.                             34 CALLE SAN FRANCISCO                                                                                                     DORADO             PR      00646
EKEREN, JUSTIN                                ADDRESS ON FILE
EKHOFF BUILDERS INC                           403 RADIO CITY DR                                                                                                          NORTH PEKIN        IL      61554
EL ADOBE HOMEOWNERS ASSOCIATION               C/O NORTHSTAR MANAGEMENT                 7108 N. FRESNO STREET, 370                                                        FRESNO             CA      93720
EL BEY, FADIYLA                               ADDRESS ON FILE
EL CAMINO IRR DIST                            EL CAMINO IRR DIST ‐ TRE                 8451 STATE HIGHWAY 99W                                                            GERBER             CA      96035
EL CARO VILLAS HOA INC                        C/O PMG SERVICES                         1939 ALMA SCHOOL RD # 150                                                         MESA               AZ      85210
EL DORADO COUNTY                              C.L. RAFFETY, EL DORADO                  360 FAIR LANE                                                                     PLACERVILLE        CA      95667
EL DORADO COUNTY TTC                          360 FAIR LANE                                                                                                              PLACERVILLE        CA      95667
EL DORADO DISPOSAL                            580 TRUCK ST                                                                                                               PLACERVILLE        CA      95667
EL DORADO ESTATES                             4525 W TWAIN                                                                                                               LAS VEGAS          NV      89103
EL DORADO HOMEOWNERS ASSOCIATION, ET AL.      ROGER P. CROTEAU                         ROGER P. CROTEAU & ASSOCIATES, LTD.            9120 WEST POST ROAD  SUITE 100     LAS VEGAS          NV      89148
EL DORADO IRRIGATION DISTRICT                 2890 MOSQUITO RD                                                                                                           PLACERVILLE        CA      95667
EL DORADO IRRIGATION DISTRICT                 P.O. BOX 981270                                                                                                            WEST SACRAMENTO    CA      95798‐1270
EL DORADO ROOFING & CONSTRUCTION LLC          1400 ROBERT E. LEE                                                                                                         EL DORADO          AR      71730
EL DORADO SPRINGS                             EL DORADO SPRINGS  ‐ COL                 135 W SPRING                                                                      ELDORADO SPRINGS   MO      64744
EL DORADO UD W                                EL DORADO UD ‐ TAX COLLE                 6935 BARNEY RD 110                                                                HOUSTON            TX      77092
EL FIKI, HUSSAM                               ADDRESS ON FILE
EL KAREH                                      ADDRESS ON FILE
EL LAGO CONDOMINIUM ASSOCIATION               6157 N SHERIDAN ROAD                                                                                                       CHICAGO            IL      60660
EL LAZKANI, ELIA                              ADDRESS ON FILE
EL MELLOUKI, ABDELALI                         ADDRESS ON FILE
EL PASO CITY TAX OFFICE                       EL PASO CITY‐ TAX COLLEC                 P.O.BOX 2992                                                                      EL PASO            TX      79999
EL PASO CNTY WATER IMPROVEMENT DIST NO1       P.O.BOX 749                              13247 ALAMEDA AVE                                                                 CLINT              TX      79836
EL PASO COUNTY                                EL PASO COUNTY‐TREASURER                 1675 GARDEN OF THE GODS                                                           COLORADO SPRINGS   CO      80907
EL PASO COUNTY TAX ASSESSOR                   PO BOX 2992                                                                                                                EL PASO            TX      79999‐2992
EL PASO COUNTY TREASURER                      1675 GARDEN OF THE GODS ROAD             SUITE 2100                                                                        COLORADO SPRINGS   CO      80907
EL PASO COUNTY TREASURER                      1675 W GARDEN OF THE GODS RD STE 21                                                                                        COLORADO SPRINGS   CO      80907
EL PASO COUNTY WATER DIS                      EL PASO CO WATER DIST 1                  13247 ALAMEDA AVE                                                                 CLINT              TX      79836
EL PASO ROOFING                               ISAAC TORRES                             ISAAC TORRES                                   7923 MONTERREY                     EL PASO            TX      79915
EL PASO ROOFING, CO                           ISAAC M TORRES                           12309 ROJAS STE. A‐5                                                              EL PASO            TX      79928
EL PASO TAX COLLECTOR                         221 N. KANSAS                            3RD FLOOR, SUITE 300                                                              EL PASO            TX      79901
EL PASO TOWN                                  EL PASO TWN TREASURER                    W4548 CO RD G                                                                     ELLSWORTH          WI      54011
EL TITI LLC                                   3388 WEST 80TH ST 202                                                                                                      HIALEAH            FL      33018
EL WHITE CONSTRUCTION                         4714 LOUETTA RD                                                                                                            SPRING             TX      77388
ELAINE JENNINGS INS                           4637 VINCENNES BLVD  7                                                                                                     CAPE CORAL         FL      33904
ELAINE KOSICH                                 706 HARVEY AVE                                                                                                             DAYTONA BEACH      FL      32118
ELAINE M PHILLIPS TAX COLLECTOR               203 MUNICIPAL DRIVE                                                                                                        BELLE VERNON       PA      15012
ELAINE M. ALFIERO                             1788 LEGARE LANE                                                                                                           VIRGINIA BEACH     VA      23464
ELALAMI, MOHAMMED                             ADDRESS ON FILE
ELAM APPRAISALS                               P.O. BOX 17770                                                                                                             MISSOULA           MT      59808
ELAN HOMEOWNERS ASSOC                         9440 SAHARA AVE STE 237                                                                                                    LAS VEGAS          NV      89117
ELBA CS (CMD TOWNS)                           ELBA CS ‐ TAX COLLECTOR                  PO BOX 2501                                                                       BUFFALO            NY      14240
ELBA TOWN                                     ELBA TOWN ‐ TAX COLLECTO                 7 MAPLE AVE                                                                       ELBA               NY      14058
ELBA TOWN                                     ELBA TWN TREASURER                       W11027 ANHAUSER RD                                                                COLUMBUS           WI      53925
ELBA TOWNSHIP                                 ELBA TOWNSHIP ‐ TREASURE                 4717 LIPPINCOTT                                                                   LAPEER             MI      48446
ELBA TOWNSHIP                                 ELBA TOWNSHIP ‐ TREASURE                 PO BOX 209                                                                        ASHLEY             MI      48806
ELBERT COUNTY                                 ELBERT COUNTY‐TAX COMMIS                 45 FOREST AVE                                                                     ELBERTON           GA      30635
ELBERT COUNTY                                 ELBERT COUNTY‐TREASURER                  P.O. BOX 67                                                                       KIOWA              CO      80117
ELBERT INS AGENCY                             PO BOX 4009                                                                                                                LAKE JACKSON       TX      77566
ELBERTA VILLAGE                               ELBERTA VILLAGE ‐ TREASU                 P.O. BOX 8                                                                        ELBERTA            MI      49628
EL‐BOURINI, GI‐HANN                           ADDRESS ON FILE
ELBRIDGE TOWN                                 ELBRIDGE TOWN ‐ TAX RECE                 PO BOX 568                                                                        JORDAN             NY      13080
ELBRIDGE TOWNSHIP                             ELBRIDGE TOWNSHIP ‐ TREA                 3209 N. 144TH AVE                                                                 HART               MI      49420
ELBRIDGE VILLAGE                              ELBRIDGE VILLAGE ‐ CLERK                 PO BOX 267                                                                        ELBRIDGE           NY      13060
ELC GENERAL CONTRACTING                       LLC                                      13212 PLEASANTVIEW LN                                                             FAIRFAX            VA      22033
ELCANO CONSTRUCTION LLC                       6314 60TH STREET                                                                                                           KENOSHA            WI      53144
ELCHO TOWN                                    ELCHO TWN TREASURER                      PO BOX 206                                                                        ELCHO              WI      54428
ELCOR REALTY OF ROCHESTER, INC                3552 WEST RIVER PKWY NW                                                                                                    ROCHESTER          MN      55901
ELDEN, SHARON                                 ADDRESS ON FILE
ELDER PEST CONTROL, INC.                      P.O. BOX 169                                                                                                               ABSECON            NJ      08201
ELDER RODRIGUES                               ELDER RODRIGUES, PRO SE                  139 PARKVILLE AVENUE                                                              BUFFALO            NY      14213




                                                                                                                    Page 284 of 998
                                    19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            288 of 1004
Creditor Name                          Address1                           Address2                                     Address3                               City               State   Zip     Country
ELDER TOWNSHIP                         ELDER TWP ‐ TAX COLLECTO           662 3RD AVENUE                                                                      HASTINGS           PA      16646
ELDER, BRODERICK                       ADDRESS ON FILE
ELDER, YOLANDA                         ADDRESS ON FILE
ELDERON VILLAGE                        ELDERON VLG TREASURER              PO BOX 15/ 408 S HIGHLAN                                                            ELDERON            WI      54429
ELDERWOOD TOWNHOUSE HOA                6333 ELDER GROVE DRIVE                                                                                                 DALLAS             TX      75232
ELDHOSE, AJU                           ADDRESS ON FILE
ELDON DRUE BATES                       5817 E CALLE DEL PAISANO                                                                                               PHOENIX            AZ      85018
ELDON PROVIDENCE &                     CLAUDIA ROLLE                      11717 NW 12TH ST                                                                    PEMBROKE PINES     FL      33026
ELDORADO COUNTRY CLUB ASSOCIATION      160 N E 8TH AVENUE                                                                                                     HALLANDALE BEACH   FL      33009
ELDRED BROWN                           7839 ORCHARDWOODS CIR                                                                                                  SACRAMENTO         CA      95828
ELDRED CENTRAL SCH. (COM               ELDRED CS‐TAX COLLECTOR            PO BOX 366                                                                          ELDRED             NY      12732
ELDRED CENTRAL SCH. (DEE               ELDRED CS‐REC OF TAXES             PO BOX 366                                                                          ELDRED             NY      12732
ELDRED TOWNSHIP                        ELDRED TWP ‐ TAX COLLECT           2133 SANFORD ROAD                                                                   PITTSFIELD         PA      16340
ELDRED TOWNSHIP                        ELDRED TWP ‐TAX COLLECTO           PO BOX 430                                                                          KUNKLETOWN         PA      18058
ELDRED TOWNSHIP                        TAX COLLECTION                     48 W THIRD ST                                                                       WILLIAMSPORT       PA      17701
ELDRED TWP                             ELDRED TWP ‐ TAX COLLECT           137 GREELEY RD                                                                      BROOKVILLE         PA      15825
ELDRED TWP (SCHOOL BILL)               BROOKVILLE AREA SD ‐ COL           137 GREELEY RD                                                                      BROOKVILLE         PA      15825
ELDRED, JENNIFER                       ADDRESS ON FILE
ELDREDGE AND LUMPKIN INS               697 MAIN ST                                                                                                            CHATHAM            MA      02633
ELDREDGE, JACLYN                       ADDRESS ON FILE
ELDRIDGE CONSTRUCTION                  RODNEY ELDRIDGE                    205 MAPLE BOX 74                                                                    BURDETT            KS      67523
ELEANA ESTRADA                         6211 BLAYNEY DR                                                                                                        KILLEEN            TX      76549
ELEAZAR VEGA                           AULT LAW OFFICE, LLC               ANDREW AULT                                  1300 N. PENNSYLVANIA ST, SUITE 205     INDIANAPOLIS       IN      46202
ELECTRIC COMPANY INC                   10710 PINTAIL PLACE                                                                                                    JONESBORO          GA      30238
ELECTRIC INS CO                        75 SAM FONZO DR                                                                                                        BEVERLY            MA      01915
ELECTRIC INSURANCE CO                  P O BOX 9147                                                                                                           CHELSEA            MA      02150
ELECTRICAL SPECIALISTS                 BRANDON J HOGAN                    3956 E 117TH                                                                        TOPEKA             KS      66414
ELECTRONIC CLOSING SERVICES, INC.      1980 POST OAK BLVD.                SUITE 300                                                                           HOUSTON            TX      77056
ELEESON, KELLI                         ADDRESS ON FILE
ELEFTHERIOS MIARIS &                   JOANNE MIARIS                      65 WILLIOW ST                                                                       WOBURN             MA      01801
ELEGANT FLOOR AND CROWN                7407 E RIVERSIDE DR                                                                                                    ONTARIO            CA      91761
ELEGANT GRANITE AND                    CABINET INC                        1826 SOUTH BURNSIDE AVE                                                             GONZALES           LA      70737
ELEGANT HOMES & DESIGNS                INC                                PO BOX 8472                                                                         CORAL SPRINGS      FL      33075
ELEMENTS PROP INS CO                   P O BOX 100152                                                                                                         COLUMBIA           SC      29202
ELEMENTS PROPERTY INS CO               1501 LADY ST                                                                                                           COLUMBIA           SC      29201
ELEMENTS RESTORATION LLC               2802 N HOWARD AVE                                                                                                      TAMPA              FL      33607
ELEMENTS USA ADJUSTING                 INC                                5883 SW 21 ST                                                                       WEST PARK          FL      33023
ELEMENTUM SERVICES INC                 15555 MAIN ST D4 516                                                                                                   HESPERIA           CA      92345
ELENA ALVARDO                          600 N KANSAS AVE                                                                                                       WESLACO            TX      78596
ELENA C ALZUGARAY                      12720 SW 68 LANE                                                                                                       MIAMI              FL      33183
ELENA DEJEU                            LEO FASEN, ESQ.                    12340 SANTA MONICA BLVD., # 234                                                     LOS ANGELES        CA      90025
ELENA MIRONENKO                        ELENA MIRONENKO (PRO SE)           2101 NE 49TH STREET                                                                 VANCOUVER          WA      98663
ELENA PENA & OMAR PENA                 5335 SW 112TH AVE                                                                                                      MIAMI              FL      33165
ELEONORA BURLACU &                     BOGDAN TAREAN                      3012 W JARLATH ST                                                                   CHICAGO            IL      60645
ELEPHANT INSURANCE CO                  P O BOX 75658                                                                                                          BALTIMORE          MD      21275
ELEVA VILLAGE                          ELEVA VLG TREASURER                P O BOX 206                                                                         ELEVA              WI      54738
ELEVATE CONSTRUCTION INC               1099 BROWN ST UNIT 203                                                                                                 WAUCONDA           IL      60084
ELEVATE ROOFING, LLC                   JONATHAN M RUSHING                 9483 GRAND OAKS ST, NW                                                              CONCORD            NC      28027
ELEVATED ROOFING &                     MICHELE & PATRICK FEYEN            15222 KING RD 402                                                                   FRISCO             TX      75034
ELEVATED ROOFING LLC                   1400 LAKESIDE DR                                                                                                       PROSPER            TX      75078
ELEVATED ROOFING LLC                   15222 KING RD 402                                                                                                      FRISCO             TX      75034
ELEVATION ROOFING AND RESTORATION      CLAY BROADWATER                    2533 LAUGHING GULL CIR                                                              SEABROOK           TX      77586
ELEVE INVESTMENTS LLC                  10885 NW 79 ST                                                                                                         DORAL              FL      33178
ELFANT WISSAHICKON REALTORS            ATTN: MARY JO POTTS                7112 GERMANTOWN AVE                                                                 PHILADELPHIA       PA      19119
ELFANT WISSAHICKON REALTORS            ATTN: MARY JO POTTS                8039 GERMANTOWN AVE                                                                 PHILADELPHIA       PA      19118
ELGIN BORO                             ELGIN BORO ‐ TAX COLLECT           18322 CROSS ST                                                                      CORRY              PA      16407
ELI COHEN AGENCY INC                   342 KINGS HWY STE 1                                                                                                    BROOKLYN           NY      11223
ELI SPILSBURY                          278 NANCY LANE                                                                                                         PLEASANT HILL      CA      94523
ELIAS INSURANCE AGY LLC                5726 GULF FREEWAY                  SUITE 100                                                                           HOUSTON            TX      77023
ELIAS RAMIREZ INS                      6901 LAWNDALE ST                                                                                                       HOUSTON            TX      77023
ELIAS REMODELING AND NEW               CONSTRUCTION                       PO BOX 26                                                                           BRYAN              TX      77806
ELIBERTO B PAINTING                    2203 DREXEL ST                                                                                                         HYATTSVILLE        MD      20783
ELICLADES SERVICE INC                  476 WELLINGTON AVE                                                                                                     CRANSTON           RI      02910
ELIDA SERRANO ARAUJO                   8624 MT. SHASTA                                                                                                        EL PASO            TX      79904
ELIE NASSAR                            ELIE NASSAR, PRO SE
ELIESER GONZALEZ                       14439 DUNCUM ST 2                                                                                                      HOUSTON            TX      77015
ELIEZER JOHANSEN                       CALLE DELTA 356                                                                                                        SAN JUAN           PR      00922
ELIEZER LOPEZ NIEVES                   84 CALLE LOS MILLONES                                                                                                  ISABELA            PR      00662
ELIGATI, LATHA                         ADDRESS ON FILE
ELIJAH MAJOR                           PO BOX 76                                                                                                              SHELDON            SC      29941




                                                                                                     Page 285 of 998
                                          19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       289 of 1004
Creditor Name                                Address1                                   Address2                                     Address3                        City                State   Zip     Country
ELINOR TREDER                                435 SHERWOOD FOREST DR                                                                                                  DELRAY BEACH        FL      33445
ELIOT TOWN                                   ELIOT TOWN ‐ TAX COLLECT                   1333 STATE ROAD                                                              ELIOT               ME      03903
ELISHA WILLIAMS                              MORGAN & MORGAN, PLLC                      ROCKY WILKINS                                4450 CANTON ROAD, SUITE 200     JACKSON             MS      39211
ELISHER, DEAUNDRA                            ADDRESS ON FILE
ELITE APPRAISAL INC                          10895 SW 91ST STREET                                                                                                    MIAMI               FL      33176
ELITE APPRAISAL SERVICES                     1843 E WINDMERE DR                                                                                                      PHOENIX             AZ      85048
ELITE ARMOUR ROOFING LLC                     MIGUEL A. SANCHEZ‐MARTINEZ                 1750 W. OGDEN AVE UNIT 5397                                                  NAPERVILLE          IL      60567
ELITE CABINETS AND HARDWOOD FLOORS           ALEXANDER GUEZHIER                         2468 SOUTH SCRANTON WAY                                                      AURORA              CO      80014
ELITE COMMUNITY MANAGEMENT                   RANCHO BERNARDO COMMUNITY MANAGEMENT INC   11717 BERNARDO PLAZA COURT, SUITE #215                                       SAN DIEGO           CA      92128
ELITE CONSTRUCTION                           12 CONTINENTAL BLVD                                                                                                     MERRIMACK           NH      03054
ELITE CORE INVESTMENTS LLC                   3758 E 104TH AVE 38                                                                                                     THORNTON            CO      80233
ELITE COVERAGE LLC                           273 AZALEA RD STE 104                                                                                                   MOBILE              AL      36609
ELITE COVERAGE LLC                           3333 A COTTAGE HILL RD                                                                                                  MOBILE              AL      36606
ELITE CUSTOM HOME BLDRS                      151 THOMPSON RD                                                                                                         WEBSTER             MA      01570
ELITE DISASTER RESPONSE LLC                  RESTORATION 1 SOUTH HOUSTON, CFI, LLC      716 GRANTHAM RD                                                              BAYTOWN             TX      77521
ELITE EXTERIORS                              14535 INDUSTRIAL RD                                                                                                     OMAHA               NE      68144
ELITE EXTERIORS INC                          STE A                                      1513 SOUTHCROSS DR W                                                         BURNSVILLE          MN      55306
ELITE EXTERIORS OF DENVER                    STEVEN PARKER                              11881 GRAPE CT.                                                              THORNTON            CO      80233
ELITE HOME APPRAISAL LLC                     12128 N DIVISION ST PMB 190                                                                                             SPOKANE             WA      99218
ELITE HOME RESTORATION                       DANIEL & ELENA STONE                       9843 SCHAFFNER DR                                                            HUNTLEY             IL      60142
ELITE HOME SOLUTIONS LLC                     2854 STAGE CENTER DR105                                                                                                 BARTLETT            TN      38134
ELITE INS                                    2904 E HWY 76                                                                                                           MULLINS             SC      29574
ELITE LENDER SERVICES, INC.
ELITE MANAGEMENT PROFESSIONALS INC           4112 BLUE RIDGE RD STE 100                                                                                              RALEIGH             NC      27612
ELITE ONE INS AGENCY INC                     PO BOX 69                                                                                                               TABOR CITY          NC      28463
ELITE PRO FLOORING INC                       7912 SW 29TH STREET                                                                                                     DAVIE               FL      33328
ELITE PROFESSIONAL PAINTING                  ASHLEY NICOLE COFFMAN                      6245 BRISTOL DRIVE                                                           FAYETTEVILLE        NC      28314
ELITE REST & MICHAEL &                       BERNADINE CRUSE                            50423 HUNTERS CREEK                                                          UTICA               MI      48317
ELITE RESTOR PRO                             6950 FRANCES AVE S 120                                                                                                  EDINA               MN      55435
ELITE RESTORATION AND                        1361 LINCOLN AVE STE 2                                                                                                  HOLBROOK            NY      11741
ELITE RESTORATION INC                        1920 HIGHLAND AV E                                                                                                      TWIN FALLS          ID      83301
ELITE RESTORATION PRO LLC                    6950 FRANCE AVE SUITE 120                                                                                               EDINA               MN      55435
ELITE ROOFING                                2460 ROSE RD                                                                                                            ALBERTVILLE         AL      35951
ELITE ROOFING                                5475 PEORIA ST 4‐106                                                                                                    DENVER              CO      80239
ELITE ROOFING                                74255 E SUMMERSIDE PL                                                                                                   BEL AIRE            KS      67226
ELITE ROOFING & SIDING LLC                   DARYL MATHEIS                              53 ENTERPRISES                               1029 OZARK CARE DRIVE           OSAGE BEACH         MO      65065
ELITE ROOFING AND                            RESTORATION LLC                            941 THREEWOOD CIR                                                            BOWLING GREEN       KY      42103
ELITE ROOFING AND CONSTRUCTION               CHARLES J MISER                            PO BOX 1864                                                                  MASON               TX      76856
ELITE ROOFING COMPANY OF NASHVILLE INC.      1048 JEFFERSON STREET                                                                                                   NASHVILLE           TN      37208
ELITE ROOFING SERVICES INC.                  P.O. BOX 1796                                                                                                           RIDEGELAND          MS      39158
ELITE ROOFING SOLUTIONS, INC.                17423 VILLAGE GREEN DR.                                                                                                 HOUSTON             TX      77040
ELITE SOLUTIONS                              706 OHIO RIVER BLVD                                                                                                     PITTSBURGH          PA      15202
ELITE WATER DAMAGE RESTORATION, INC          JENNIFER MULLER                            451 VEIT RD                                                                  HUNTINGDON VALLEY   PA      19006
ELIZABETH A HALL                             ADDRESS ON FILE
ELIZABETH ADCOCK                             ADDRESS ON FILE
ELIZABETH ALICE DELANEY                      ADDRESS ON FILE
ELIZABETH AND EDWARD HORNER                  ADDRESS ON FILE
ELIZABETH BORO                               ROBIN SCHMIDT ‐ TAX COLL                   POB 37                                                                       ELIZABETH           PA      15037
ELIZABETH BULKIEWICZ                         ADDRESS ON FILE
ELIZABETH CITY                               ELIZABETH CITY ‐ TAX COL                   P. O. BOX 457                                                                ELIZABETH           LA      70638
ELIZABETH CITY  ‐ABATEME                     ELIZABETH CITY ‐ TAX COL                   50 WINFIELD SCOTT PLAZA                                                      ELIZABETH           NJ      07201
ELIZABETH CITY  ‐FISCAL                      ELIZABETH CITY ‐TAX COLL                   50 WINFIELD SCOTT PLAZA                                                      ELIZABETH           NJ      07201
ELIZABETH COSTIGAN                           101 GOLDEN THAL CT                                                                                                      CARY                NC      27519
ELIZABETH D RIPPLE                           1905 NW 27TH TERRACE                                                                                                    GAINESVILLE         FL      32605
ELIZABETH DIAS                               1996 WASHINGTON VALLEY RD                                                                                               MARTINSVILLE        NJ      08836
ELIZABETH E MCCALLISTER                      ADDRESS ON FILE
ELIZABETH FORWARD S.D./E                     MARY WALOS ‐ TAX COLLECT                   522 ROCK RUN RD ‐ MUNI B                                                     ELIZABETH           PA      15037
ELIZABETH FORWARD S.D./E                     ROBIN SCHMIDT ‐ TAX COLL                   POB 37                                                                       ELIZABETH           PA      15037
ELIZABETH FORWARD S.D./F                     ELIZABETH FORWARD SD ‐ T                   1000 GOLDEN CIR                                                              ELIZABETH           PA      15037
ELIZABETH KOPEC &                            PIOTR MITERA                               309 W BEECH DR                                                               SCHAUMBURG          IL      60193
ELIZABETH LEHRER                             ADDRESS ON FILE
ELIZABETH M. FULLER
ELIZABETH MASON, PC                          3104 MONTE VISTA BLVD. NE                                                                                               ALBURQUERQUE        NM      87106
ELIZABETH MCKAY &                            TOMMY MCKAY                                21434 KATY LANE                                                              GOODMAN             MO      64843
ELIZABETH R WELLBORN PA                      350 JIM MORAN BLVD                         SUITE 100                                                                    DEERFIELD BEACH     FL      33442
ELIZABETH R. DAVIS                           KELLY HUDDLESTON                           HUDDLESTON LAW OFFICE                        316 EAST MARCY                  SANTA FE            NM      87501
ELIZABETH RICHARDS &                         WESLEY RICHARDS                            2160 COUNTY RD 703                                                           CULLMAN             AL      35055
ELIZABETH ROJAS TRUSTEE                      15260 VENTURA BLVD STE 710                                                                                              SHERMAN OAKS        CA      91403
ELIZABETH SCHAEFER                           ADDRESS ON FILE
ELIZABETH TOWNSHIP                           LANCASTER COUNTY ‐ TREAS                   150 N QUEEN ST. STE 122                                                      LANCASTER           PA      17603




                                                                                                                   Page 286 of 998
                                           19-10412-jlg             Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    290 of 1004
Creditor Name                                 Address1                            Address2                                      Address3                     City               State   Zip          Country
ELIZABETH TOWNSHIP                            MARY WALOS ‐ TAX COLLECT            522 ROCK RUN RD ‐ MUNI B                                                   ELIZABETH          PA      15037
ELIZABETH W CRISP                             ADDRESS ON FILE
ELIZABETH'S LANDING COMMUNITY ASSOC, INC      147 OLD SOLMON'S ISLAND ROAD        SUITE 400                                                                  ANNAPOLIS          MD      21401
ELIZABETHTON CITY                             ELIZABETHTON‐TAX COLLECT            136 S SYCAMORE ST                                                          ELIZABETHTON       TN      37643
ELIZABETHTOWN BORO                            LANCASTER COUNTY ‐ TREAS            150 N QUEEN ST. STE 122                                                    LANCASTER          PA      17603
ELIZABETHTOWN CITY                            CITY OF ELIZABETHTOWN ‐             PO BOX 550                                                                 ELIZABETHTOWN      KY      42702
ELIZABETHTOWN INS CO                          P O BOX 228                                                                                                    ELIZABETHTOWN      PA      17022
ELIZABETHTOWN S.D. (CONS                      ELIZABETHTOWN AREA SD ‐             600 EAST HIGH STREET                                                       ELIZABETHTOWN      PA      17022
ELIZABETHTOWN TOWN                            DEBRA BROOKS‐ TAX COLLEC            BOX 344                                                                    ELIZABETHTOWN      NY      12932
ELIZABETHTOWN TOWN                            ELIZABETHTOWN TOWN ‐ TRE            805 W BROAD STREET‐TAX O                                                   ELIZABETHTOWN      NC      28337
ELIZABETHTOWN‐LEWIS CS C                      ELIZABETHTN‐LEWIS CS‐COL            PO BOX 158                                                                 ELIZABETHTOWN      NY      12932
ELIZABETHVILLE BORO                           MARILYN M. HENNINGER ‐ T            87 E BROAD ST                                                              ELIZABETHVILLE     PA      17023
ELIZALDE, EMMA                                ADDRESS ON FILE
ELIZONDO, PABLO                               ADDRESS ON FILE
ELK COUNTY                                    ELK COUNTY ‐ TREASURER              127 N PINE                                                                 HOWARD             KS      67349
ELK CREEK TOWNSHIP                            ELK CREEK TWP ‐ TAX COLL            9225 FILLINGER RD                                                          CRANESVILLE        PA      16410
ELK LAKE AREA S D ‐ DIMO                      ELK LAKE AREA SD ‐ COLLE            580 WILBER RD                                                              HOP BOTTOM         PA      18824
ELK LAKE AREA S D ‐ SPRI                      BARBARA FUHREY‐TAX COLLE            13210 STRICKLAND HILL                                                      SPRINGVILLE        PA      18844
ELK LAKE SCH DIST‐RUSH T                      ELK LAKE SD ‐ TAX COLLEC            3139 S R 706                                                               LAWTON             PA      18828
ELK LAKE SCHOOL DISTRICT                      BETTY JEAN WHITE‐TAX COL            745 RETTA ROAD                                                             MONTROSE           PA      18801
ELK LICK TOWNSHIP                             ELK LICK TWP ‐ TAX COLLE            168 SCHOENBURGH LANE                                                       MEYERSDALE         PA      15552
ELK MOUND TOWN                                ELK MOUND TWN TREASURER             E8235 COUNTY ROAD E                                                        ELK MOUND          WI      54739
ELK MOUND VILLAGE                             DUNN COUNTY TREASURER               800 WILSON AVERM 150                                                       MENOMONIE          WI      54751
ELK PARK TOWN                                 ELK PARK TOWN ‐ TAX COLL            P O BOX 248                                                                ELK PARK           NC      28622
ELK RAPIDS TOWNSHIP                           ELK RAPIDS TWP ‐ TREASUR            PO BOX 365                                                                 ELK RAPIDS         MI      49629
ELK RAPIDS VILLAGE                            ELK RAPIDS VILLAGE ‐ TRE            P.O. BOX 398                                                               ELK RAPIDS         MI      49629
ELK TOWN                                      ELK TWN TREASURER                   W7478 POINT RD                                                             PHILLIPS           WI      54555
ELK TOWNSHIP                                  680 WHIG LANE                                                                                                  MONROEVILLE        NJ      08343
ELK TOWNSHIP                                  ELK TOWNSHIP ‐ TAX COLLE            680 WHIG LANE ROAD                                                         MONROEVILLE        NJ      08343
ELK TOWNSHIP                                  ELK TOWNSHIP ‐ TREASURER            PO BOX 298                                                                 IRONS              MI      49644
ELK TOWNSHIP                                  ELK TOWNSHIP ‐ TREASURER            PO BOX 35                                                                  PECK               MI      48466
ELK TOWNSHIP                                  ELK TWP ‐ TAX COLLECTOR             119 ROCKY GLEN ROAD                                                        OXFORD             PA      19363
ELK TOWNSHIP                                  ELK TWP ‐ TAX COLLECTOR             427 KNIGHT TOWN ROAD                                                       SHIPPENVILLE       PA      16254
ELK TOWNSHIP TAX COLLECTOR                    680 WHIG LANE                                                                                                  MONROEVILLE        NJ      08343
ELKAYAM HOLDINGS                              DBS 911 RESTORATION OF HOUSTON      6212 EVERGREEN ST                                                          HOUSTON            TX      77081
ELKHART COUNTY                                ELKHART COUNTY ‐ TREASUR            117 NORTH SECOND STREET                                                    GOSHEN             IN      46526
ELKHART COUNTY AUDITOR                        117 2ND ST  203                                                                                                GOSHEN             IN      46526
ELKHART COUNTY TREASURER                      117 N SECOND ST ROOM 203                                                                                       GOSHEN             IN      46526
ELKHART LAKE VILLAGE                          ELKHART LAKE VLG TREASUR            PO BOX 143/40 PINE ST                                                      ELKHART LAKE       WI      53020
ELKHORN CITY                                  ELKHORN CITY TREASURER              PO BOX 920 / 9 S BRAOD S                                                   ELKHORN            WI      53121
ELKHORN CITY                                  TAX COLLECTOR                       100 WEST WALWORTH/ PO BO                                                   ELKHORN            WI      53121
ELKHORN COMMUNITY ASSOC                       AARON RAY DEAN                      THE DEAN LEGAL GROUP, LTD                     725 S 8TH STREET SUITE B     LAS VEGAS          NV      89101
ELKHORN ROOFING CO INC                        610 NATHAN LN                                                                                                  ELKHORN            WI      53121
ELKIN TOWN                                    ELKIN TOWN ‐ TAX COLLECT            P O BOX 857                                                                ELKIN              NC      28621
ELKIN‐PECK PLLC                               12515 SPRING HILL DR                                                                                           SPRING HILL        FL      34609
ELKINS LAKE RECREATION CORPORATION            282 ELKINS LAKE                                                                                                HUNTSVILLE         TX      77340
ELKINS, KELLIE                                ADDRESS ON FILE
ELKIS CONSTRUCTION INC                        7647 W 18 LANE                                                                                                 HIALEAH            FL      33014
ELKLAND BORO                                  ELKLAND BORO ‐ TAX COLLE            238 PATTISON AVE                                                           ELKLAND            PA      16920
ELKLAND TWP                                   TREASURER                           3953 HURON LINE RD                                                         CASS CITY          MI      48726
ELKO COUNTY TREASURER                         571 IDAHO ST, STE 101                                                                                          ELKO               NV      89801
ELKO COUNTY TREASURER                         571 IDAHO ST, STE 101                                                                                          ELKO               NV      89801‐0008
ELKTON TOWN                                   ELKTON TOWN ‐ TREASURER             20593 BLUE & GOLD DR.                                                      ELKTON             VA      22827
ELLE GEORGE REAL ESTATE INC                   ADDRESS ON FILE
ELLEN BELL &                                  ADDRESS ON FILE
ELLEN BOOKER KIRBY TREASURER                  P O BOX 297                                                                                                    HEATHSVILLE        VA      22473
ELLEN MARIE LAWSON AND SCOTT PRICE            WALKER, MELVIN & WOODALL, LLC       SETH M. WOODALL                               P.O. BOX 528                 EDEN               NC      27289
ELLEN POLITZER                                ADDRESS ON FILE
ELLEN S BEST ATTORNEY AT LAW                  36 MAIN ST                                                                                                     BLUE HILL          ME      04614
ELLENBURG TOWN                                NATHAN LA BOMBARD TAX CO            PO BOX 64                                                                  ELLENBURG CENTER   NY      12934
ELLENDALE TOWN                                ELLENDALE TOWN ‐ TAX COL            P O BOX 6                                                                  ELLENDALE          DE      19941
ELLENVILLE C S   (MAMAKA                      ELLENVILLE C S‐TAX COLLE            28 MAPLE AVE                                                               ELLENVILLE         NY      12428
ELLENVILLE CENTRAL SCHOOL TAX COLLECTOR       PO BOX 47                                                                                                      ELLENVILLE         NY      12428
ELLENVILLE CS  (CMBD TNS                      ELLENVILLE CS‐TAX COLLEC            28 MAPLE AVENUE                                                            ELLENVILLE         NY      12428
ELLENVILLE VILLAGE                            ELLENVILLE VILLAGE‐CLERK            2 ELTING COURT, 2ND FLOO                                                   ELLENVILLE         NY      12428
ELLER, TIMOTHY                                ADDRESS ON FILE
ELLERBE TOWN                                  ELLERBE TOWN ‐ TAX COLLE            P O BOX 310, CITY HALL                                                     ELLERBE            NC      28338
ELLERY TOWN                                   ELLERY TOWN‐ TAX COLLECT            25 SUNNYSIDE AVE                                                           BEMUS POINT        NY      14712
ELLICOTT TOWN                                 ELLICOTT TOWN‐ TAX COLLE            PO BOX 5011‐LOCKBOX                                                        BUFFALO            NY      14240
ELLICOTTVILLE CEN.SCH.(C                      ELLICOTTVILLE SC‐COLLECT            626 COMMERCE DRIVE TAX                                                     AMHERST            NY      14228




                                                                                                              Page 287 of 998
                                        19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 291 of 1004
Creditor Name                              Address1                            Address2                                     Address3      City            State   Zip        Country
ELLICOTTVILLE TOWN                         ELLICOTTVILLE TN‐ COLLEC            FIVE STAR BANK‐ 220 LIBE                                   WARSAW          NY      14569
ELLICOTTVILLE VILLAGE                      ELLICOTTVILLE VILLAGE‐ C            FIVE STAR BANK‐ 220 LIBE                                   WARSAW          NY      14569
ELLIE GEORGE REAL ESTATE INC               1575 E MCANDREWS RD  200                                                                       MEDFORD         OR      97504
ELLIE MAE INC                              4420 ROSEWOOD DRIVE, SUITE 500                                                                 PLEASANTON      CA      94588
ELLIE MAE INC                              PO BOX 671453                                                                                  DALLAS          TX      75267‐1453
ELLIE MAE INC ACH                          ATTN.: JOHN COPPA                   4420 ROSEWOOD DRIVE, SUITE 500                             PLEASANTON      CA      94588
ELLIE MAE INC ALLREGS 60702405 USE         2600 EAGAN WOODS DR  STE 220                                                                   EAGAN           MN      55121
ELLIE MAE, INC.                            ATTN: GENERAL COUNSEL               4155 HOPYARD ROAD                            SUITE 200     PLEASANTON      CA      94588
ELLIE MAE, INC.                            ATTN: GENERAL COUNSEL               4420 ROSEWOOD DRIVE                          SUITE 500     PLEASANTON      CA      94588
ELLIJAY CITY                               ELLIJAY CITY‐TAX COLLECT            197 N MAIN STREET                                          ELLIJAY         GA      30540
ELLINGSON, GRACE                           ADDRESS ON FILE
ELLINGTON MUTUAL                           310 N OLK STREET                                                                               HORTONVILLE     WI      54944
ELLINGTON MUTUAL INS CO                    PO BOX 356                                                                                     HORTONVILLE     WI      54944
ELLINGTON TOWN                             ELLINGTON TOWN ‐ TAX COL            PO BOX 158                                                 ELLINGTON       CT      06029
ELLINGTON TOWN                             ELLINGTON TOWN‐ TAX COLL            P.O. BOX 344                                               ELLINGTON       NY      14732
ELLINGTON TOWN                             ELLINGTON TWN TREASURER             W7826 MASON STREET                                         HORTONVILLE     WI      54944
ELLINGTON TOWNSHIP                         ELLINGTON TOWNSHIP ‐ TRE            2330 JACOB RD                                              CARO            MI      48723
ELLINGTON, JEFFREY                         ADDRESS ON FILE
ELLIOT GROSSMAN                            315 E 86TH ST APT 6CE                                                                          NEW YORK        NY      10028
ELLIOT INS AGENCY                          11 NORTH MAST                                                                                  GOFFSTOWN       NH      03045
ELLIOT WHITLER INS SRVCS                   75 SYLVAN ST. SUTIE B202                                                                       DANVERS         MA      01923
ELLIOTT & POMEROY REALTORS INC.            ATTN: CAROLE BAROTTI                1922 OLD RT 17                                             ROSCOE          NY      12776
ELLIOTT COUNTY                             ELLIOTT COUNTY ‐ SHERIFF            PO BOX 729                                                 SANDY HOOK      KY      41171
ELLIOTT ENTERPRISES LLC                    55101 HUNTINGTON RD                                                                            BEND            OR      97707
ELLIOTT FLOOR COVERING &                   VILHELM & DONNA NIELSON             25392 CALLE BECERRA                                        LAGUNA NIGUEL   CA      92677
ELLIOTT INS GROUP                          7609 STEILACOOM BLVD 500                                                                       LAKEWOOD        WA      98498
ELLIOTT INS GROUP                          8614A P O RTLAND AVE. E.                                                                       TACOMA          WA      98445
ELLIOTT J SERVICES                         242 E COTTONWOOD ST                                                                            ONTARIO         CA      91761
ELLIOTT J. SERVICES                        ELLIOTT J RAMIREZ                   242 E. COTTONWOOD ST.                                      ONTARIO         CA      91761
ELLIOTT SHULL                              PO BOX 4432                                                                                    CHERRY HILL     NJ      08034
ELLIOTT, ASHLEY                            ADDRESS ON FILE
ELLIOTT, BEAU                              ADDRESS ON FILE
ELLIOTT, CASEY                             ADDRESS ON FILE
ELLIOTT, DANIEL                            ADDRESS ON FILE
ELLIOTT, KATRINA                           ADDRESS ON FILE
ELLIOTT, KESHIA                            ADDRESS ON FILE
ELLIOTT, LORI                              ADDRESS ON FILE
ELLIOTT, LYNN                              ADDRESS ON FILE
ELLIOTT, RENAE                             ADDRESS ON FILE
ELLIS AGENCY INC                           P O BOX 380                                                                                    YORK            ME      03909
ELLIS APPRAISAL SERVICE                    12780 N OLD MERIDIAN ST                                                                        CARMEL          IN      46032
ELLIS APPRAISALS                           110 FOX HILL DRIVE                                                                             WERNERSVILLE    PA      19565
ELLIS COUNTY                               109 SOUTH JACKSON ROOM T125                                                                    WAXAHACHIE      TX      75165
ELLIS COUNTY                               ELLIS COUNTY ‐ TAX COLLE            P O DRAWER 188                                             WAXAHACHIE      TX      75168
ELLIS COUNTY                               ELLIS COUNTY ‐ TAX COLLE            PO BOX 176                                                 ARNETT          OK      73832
ELLIS COUNTY                               ELLIS COUNTY ‐ TREASURER            718 MAIN ST                                                HAYS            KS      67601
ELLIS COUNTY TAX OFFICE                    P.O. DRAWER 188                                                                                WAXAHACHIE      TX      75168‐0188
ELLIS INSURANCE AGENCY                     15335 SAN PEDRO AVE                                                                            SAN ANTONIO     TX      78232
ELLIS INSURANCE AGY INC                    182 W CENTRAL ST                    SUITE 102                                                  NATICK          MA      01760
ELLIS PAINTER RATTERREE & ADAMS LLP        PO BOX 9946                                                                                    SAVANNAH        GA      31412
ELLIS REALTY & INS AGNCY                   701 1ST ST W                                                                                   HAMPTON         SC      29924
ELLIS TOWNSHIP                             ELLIS TOWNSHIP ‐ TREASUR            10397 MUNGER RD                                            AFTON           MI      49705
ELLIS, BOBBY                               ADDRESS ON FILE
ELLIS, CARDON                              ADDRESS ON FILE
ELLIS, CLAUDEA                             ADDRESS ON FILE
ELLIS, DENARIAN                            ADDRESS ON FILE
ELLIS, KENNETH                             ADDRESS ON FILE
ELLIS, PAINTER,                            RATTEREE & ADAMS LLP                2 E BRYAN ST ‐ 10TH FL                                     SAVANNAH        GA      31401
ELLIS, PAINTER, RATTERREE & ADAMS LLP      2 E. BRYAN STREET                   10TH FLOOR                                                 SAVANNAH        GA      31401
ELLIS, RICH                                ADDRESS ON FILE
ELLIS, TIFFANY                             ADDRESS ON FILE
ELLISBURG TOWN                             ELLISBURG TOWN ‐ TAX COL            11574 SOUTH MAIN ST.                                       ELLISBURG       NY      13636
ELLISON INS                                5425 PEACHTREE PKWY                                                                            NORCROSS        GA      30092
ELLISON, BRANDON                           ADDRESS ON FILE
ELLISON, KELVIN                            ADDRESS ON FILE
ELLPORT BORO                               RITA FOLEY ‐ TAX COLLECT            111 FOURTH ST                                              ELLWOOD CITY    PA      16117
ELLSWORTH B CLARK AND                      ELAINE MARIE CLARK                  9723 KEPLER MCVEY CT                                       SPRINGS         TX      77379
ELLSWORTH BORO                             ELLSWORTH BORO ‐ TAX COL            P.O BOX 175                                                ELLSWORTH       PA      15331
ELLSWORTH CITY                             ELLSWORTH CITY ‐TAX COLL            1 CITY HALL PLAZA                                          ELLSWORTH       ME      04605
ELLSWORTH COUNTY                           ELLSWORTH COUNTY ‐ TREAS            210 N KANSAS                                               ELLSWORTH       KS      67439




                                                                                                          Page 288 of 998
                                          19-10412-jlg             Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                                  Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     292 of 1004
Creditor Name                                Address1                              Address2                                          Address3                                    City             State   Zip          Country
ELLSWORTH TOWN                               ELLSWORTH TWN TREASURER               N 4339 COUNTY RD DD                                                                           ELLSWORTH        WI      54011
ELLSWORTH TOWNSHIP                           ELLSWORTH TOWNSHIP ‐ TRE              4232 N SKOOKUM RD                                                                             LUTHER           MI      49656
ELLSWORTH VILLAGE                            ELLSWORTH VLG TREASURER               130 N CHESTNUT                                                                                ELLSWORTH        WI      54011
ELLSWORTH, KIMBERLY                          ADDRESS ON FILE
ELLWOOD AREA S/D                             MARY ANN PORTUGALLO ‐ TC              525 LAWRENCE AVE MUNI BL                                                                      ELLWOOD CITY     PA      16117
ELLWOOD AREA SCHOOLS/ELL                     ELLWOOD SD ‐ TAX COLLECT              111 4TH ST.                                                                                   ELLPORT          PA      16117
ELLWOOD AREA SD/PERRY TW                     DOROTHY WALLACE ‐TAX COL              3790 STATE RTE 488                                                                            PORTERSVILLE     PA      16051
ELLWOOD AREA SD/WAMPUN B                     ELLWOOD AREA SD ‐ COLLEC              1029 MAIN ST POB 167                                                                          WAMPUM           PA      16157
ELLWOOD AREA SD/WAYNE                        ELLWOOD AREA SD ‐ COLLEC              177 REN LEE AVENUE                                                                            ELLWOOD CITY     PA      16117
ELLWOOD BORO                                 MARY ANN PORTUGALLO ‐ TC              525 LAWRENCE AVE ‐ MUNI                                                                       ELLWOOD CITY     PA      16117
ELLYN L BROWN                                ADDRESS ON FILE
ELLZY, VINCENT                               ADDRESS ON FILE
ELM GROVE VILLAGE                            ELM GROVE VLG TREASURER               13600 JUNEAU BLVD                                                                             ELM GROVE        WI      53122
ELMA TOWN                                    ELMA TOWN ‐ RECEIVER OF               TOWN HALL‐1600 BOWEN RD                                                                       ELMA             NY      14059
ELMBURST MUTUAL POWER & LIGHT COMPANY        120 132ND SO                                                                                                                        TACOMA           WA      98444
ELMCREST IMPROVEMENT ASSOCIATION INC         25925 W ELMWOOD AVENUE                                                                                                              WAUCONDA         IL      60084
ELMDALE FARMERS MUT INS                      P O BOX 250                                                                                                                         UPSALA           MN      56384
ELMENHURST, LINDZY                           ADDRESS ON FILE
ELMER BORO                                   ELMER BORO ‐ TAX COLLECT              120 SOUTH MAIN STREET                                                                         ELMER            NJ      08318
ELMER E. BOURLAND                            ADDRESS ON FILE
ELMER LOPEZ                                  ADDRESS ON FILE
ELMER TOWNSHIP                               ELMER TOWNSHIP ‐ TREASUR              1730 W COOPER RD                                                                              SANDUSKY         MI      48471
ELMER TOWNSHIP                               ELMER TOWNSHIP ‐ TREASUR              863 W KITTLE RD                                                                               MIO              MI      48647
ELMERS ROOFING LLC                           DANIEL K. KING JR                     139 BOWMAN RD                                                                                 LANCASTER        PA      17602
ELMHURST TOWNSHIP                            BERKHEIMER ASSOCIATES                 50 N 7TH ST                                                                                   BANGOR           PA      18013
ELMIRA CAPITAL, LLC                          1266 WEST PACES FERRY ROAD            BOX 517                                                                                       ATLANTA          GA      30327
ELMIRA CITY                                  ELMIRA CITY‐ CHAMBERLAIN              317 EAST CHURCH STREET                                                                        ELMIRA           NY      14901
ELMIRA CITY   (CHEMUNG C                     ELMIRA CITY(CHEMUNG)‐COL              320 E MARKET ST                                                                               ELMIRA           NY      14901
ELMIRA CSD   (COMBINED T                     ELMIRA CSD‐ TAX COLLECTO              951 HOFFMAN STREET                                                                            ELMIRA           NY      14905
ELMIRA HEIGHTS CS (COMBI                     ELMIRA HEIGHTS CS‐ COLLE              2083 COLLEGE AVENUE                                                                           ELMIRA HEIGHTS   NY      14903
ELMIRA HEIGHTS VILL (HOR                     ELMIRA HEIGHTS VILLAGE‐               215 ELMWOOD AVE                                                                               ELMIRA HTS       NY      14903
ELMIRA HEIGHTS VILLAGE                       ELMIRA HEIGHTS VILLAGE‐               215 ELMWOOD AVE                                                                               ELMIRA HTS       NY      14903
ELMIRA TOWN                                  ELMIRA TOWN‐ TAX COLLECT              1255 W WATER ST                                                                               ELMIRA           NY      14905
ELMIRA TOWNSHIP                              ELMIRA TOWNSHIP ‐ TREASU              1404 N. TOWNLINE ROAD                                                                         GAYLORD          MI      49735
ELMORE COUNTY                                ELMORE CO‐REV COMMISSION              100 E COMMERCE ST ROOM 1                                                                      WETUMPKA         AL      36092
ELMORE COUNTY                                ELMORE COUNTY ‐ TREASURE              150 SOUTH 4TH EAST, SUIT                                                                      MOUNTAIN HOME    ID      83647
ELMORE COUNTY REVENUE COMMISSIONER           100 E COMMERCE ST RM 107                                                                                                            WETUMPKA         AL      36092‐1147
ELMORE TOWN                                  ELMORE TOWN ‐ TAX COLLEC              P.O. BOX 123                                                                                  LAKE ELMORE      VT      05657
ELMSFORD VILLAGE                             ELMSFORD VILLAGE ‐ CLERK              15 SOUTH STONE AVENUE                                                                         ELMSFORD NY      NY      10523
ELMWOOD PARK BORO                            ELMWOOD PARK BORO ‐ COLL              182 MARKET STREET                                                                             ELMWOOD PARK     NJ      07407
ELMWOOD PARK VILLAGE                         ELMWOOD PARK VLG TREASUR              3131 TAYLOR AVE. UNIT 1                                                                       RACINE           WI      53405
ELMWOOD TOWNSHIP                             ELMWOOD TOWNSHIP ‐ TREAS              10090 E. LINCOLN RD                                                                           TRAVERSE CITY    MI      49684
ELMWOOD TOWNSHIP                             TAX COLLECTOR                         5115 SEELEY RD                                                                                CASS CITY        MI      48726
ELMWOOD VILLAGE                              ELMWOOD VLG TREASURER                 P.O. BOX 26 / 323 WINTER                                                                      ELMWOOD          WI      54740
ELNAZIR, AZZA                                ADDRESS ON FILE
ELO RESTORATION INC                          3415 KORI RD                                                                                                                        JACKSONVILLE     FL      32257
ELO RESTORATION INC &                        MICHELLE BINGHAM                      3415 KORI RD                                                                                  JACKSONVILLE     FL      32257
ELO RESTORATION, INC.                        DEREK SEAN WILLIAMS                   3415 KORI RD                                                                                  JACKSONVILLE     FL      32257
ELON TOWN                                    ELON TOWN ‐ TREASURER                 104 S. WILLIAMSON AVE.                                                                        ELON             NC      27244
ELOUISE HAWKINS                              ARKANSAS FAIR HOUSING COMMISSION      101 E. CAPITOL AVE. SUITE 212                     HESTER CRISWELL, JD, CHIEF INVESTIGATOR     LITTLE ROCK      AR      72201
ELOY TORRES                                  11208 E 27TH ST                                                                                                                     TULSA            OK      74129
ELROY CITY                                   ELROY CITY TREASURER                  1717 OMAHA ST                                                                                 ELROY            WI      53929
ELSA BIANCA GOMEZ &                          JOSE LUIS GOMEZ                       4826 WILDERNESS GLEN CT                                                                       KATY             TX      77449
ELSA PASTRANO                                BABAK SEMNAR                          SEMNAR & HARTMAN                                  41707 WINCHESSTER ROAD  SUITE 201           TEMECULA         CA      92590
ELSA SCHMITZ TAX COLLECTOR                   5 ELM STREET                                                                                                                        DELHI            NY      13753
ELSIE VILLAGE                                ELSIE VILLAGE ‐ TREASURE              125 W MAIN ‐ BOX 408                                                                          ELSIE            MI      48831
ELSINBORO TOWNSHIP                           ELSINBORO TWP ‐ COLLECTO              619 SALEM‐FORT ELFSBORG                                                                       SALEM            NJ      08079
ELSMERE CITY                                 CITY OF ELSMERE ‐ CLERK               318 GARVEY AVENUE                                                                             ELSMERE          KY      41018
ELSMERE TOWN                                 ELSMERE TOWN ‐ TAX COLLE              11 POPLAR AVE                                                                                 ELSMERE          DE      19805
ELSTON, MICHELLE                             ADDRESS ON FILE
ELTEC CSTR & INVESTMENT LIQUIDATION GRP      2400 N.W 98 ST                                                                                                                      MIAMI            FL      33147
ELTON G. CALLOWAY                            1148 ONEAL LN                                                                                                                       BATON ROUGE      LA      70816
ELTON TOWN                                   ELTON TOWN ‐ TAX COLLECT              P. O. BOX 27                                                                                  ELTON            LA      70532
ELUL, ARIEL                                  ADDRESS ON FILE
ELUVIA MARTINEZ &                            NOEL MARTINEZ                         2120 DANIEL WAY                                                                               CARROLLTON       TX      75006
ELVATON TOWNE CONDOMINIUM, REGIME II         21 CHRISTOPHER WAY                                                                                                                  EATONTOWN        NJ      07724
ELVIS HOME IMPROVEMENT                       JEFFERY ELVIS                         3912 POND ROAD                                                                                FLORENCE         SC      29501
ELW CLUSTER HOME IMPROVEMENT                 ASSN. UNIT II, INC.                   C/O MANAGEMENT AND ASSOCIATES                     720 BROOKER CREEK BLVD. #206                OLDSMAR          FL      34077
ELWOOD UTILITIES                             PO BOX 18                                                                                                                           ELWOOD           IN      46036
ELY TOWNSHIP                                 ELY TOWNSHIP ‐ TREASURER              1555 CO. ROAD 496                                                                             ISHPEMING        MI      49849




                                                                                                                   Page 289 of 998
                                         19-10412-jlg             Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            293 of 1004
Creditor Name                               Address1                                      Address2                                     Address3      City                  State   Zip          Country
ELYAHU COHEN                                JOCELINE COHEN                                11325 42ND PL N                                            PLYMOUTH              MN      55441
ELYNX                                       ATTN: GENERAL COUNSEL                         11501 NORTHLAKE DRIVE                                      CINCINNATI            OH      45249
ELYNX, LTD.                                 ATTN: GENERAL COUNSEL                         7870 EAST KEMPER ROAD                        SUITE 200     CINCINNATI            OH      45249
ELYNX, LTD.                                 ATTN: GENERAL COUNSEL                         9205 SW GEMINI DRIVE                         SUITE D       BEAVERTON             OR      97008
ELYSE ENTERPRISES LLC                       516 S CAPITOL BLVD                                                                                       BOISE                 ID      83702
ELYSIAN CONSTRUCTION INC                    301 THOMAS AVE N                                                                                         MINNEAPOLIS           MN      55405
ELYSIUM HOME OWNERS ASSOCIATION             1029 ELYSIUM BLVD.                                                                                       MOUNT DORA            FL      32757
ELYSSA ANTONACCI &                          PETER ANTONACCI                               2907 PINEBROOK DR                                          BOCA RATON            FL      33433
ELZAHWY, MAI                                ADDRESS ON FILE
EMAL, MATTHEW                               ADDRESS ON FILE
EMANUEL COUNTY TAX COMMISSION               101 S MAIN                                                                                               SWAINSBORO            GA      30401
EMASON INC                                  11399 16TH COURT N  STE 100                                                                              ST PETERSBURG         FL      33716
EMASON, INC., DBA CLARIFIRE                 ATTN: GENERAL COUNSEL                         11399 16TH COURT NORTH                       SUITE 100     ST. PETERSBURG        FL      33716
EMBASSY CONSTRUCTION, INC                   310 N. COTA ST                                                                                           CORONA                CA      92880
EMBASSY COOPERATIVE INC.                    34‐03 BROADWAY, C/O FIRST MANAGMENT CORP                                                                 ASTORIA               NY      11106
EMBASSY COURTS MAINTENANCE ASSOCIATION      C/O ATLANTIS MANAGEMENT                       11011 SHERIDAN ST 208                                      COOPER CITY           FL      33026
EMBASSY LAKES MASTER OWNERS ASSOC. INC      C/O ATLANTIS MANAGEMENT                       3522 EMBASSY DRIVE                                         COOPER CITY           FL      33026
EMBASSY TOWERS ASSOCIATION, INC.            2625 PARK AVENUE                                                                                         BRIDGEPORT            CT      06604
EMBDEN TOWN                                 EMBDEN TOWN ‐ TAX COLLEC                      809 EMBDEN POND RD                                         EMBDEN                ME      04958
EMC INSURANCE COMPANIES                     ATTN HOME OFC ACCTNG                          717 MULBERRY STREET                                        DES MOINES            IA      50309
EMC INSURANCE COMPANIES                     P O BOX 712                                                                                              DES MOINES            IA      50306
EMCASCO                                     FLEGAL INSURANCE                              214 ANDREWS STREET                                         ROSSVILLE             GA      30741
EMCO AIR CONDITIONING &                     HEATING INC                                   315 YORK ST                                                SOUTH HOUSTON         TX      77587
EMERA MAINE                                 PO BOX 11008                                                                                             LEWISTON              ME      04243‐9459
EMERALD BAY CLUB, INC.                      208 S. BAY DRIVE                                                                                         BULLARD               TX      75757
EMERALD COAST APPRAISAL SER NWFL            1218 E CROSS ST                                                                                          PENSACOLA             FL      32503
EMERALD COAST TITLE CO LLC                  1308 37TH ST                                                                                             SEAVIEW               WA      98644
EMERALD COAST UTILITIES AUTHORITY           9255 STURDEVANT ST.                                                                                      PENSACOLA             FL      32514
EMERALD CONTRACTING CORP                    1375 PLAINFIELD AVENUE                                                                                   WATCHUNG              NJ      07069
EMERALD ESTATES WATER ASSOCIATION           PO BOX 1082                                                                                              HAYDEN                ID      83835
EMERALD FOREST UD  L                        EMERALD FOREST UD ‐ COLL                      11111 KATY FRWY 725                                        HOUSTON               TX      77079
EMERALD GREEN POA                           PO BOX 65                                                                                                ROCK HILL             NY      12775
EMERALD HILLS VILLAGE                       8555 BACARDI AVE                                                                                         INVER GROVE HEIGHTS   MN      55077
EMERALD ISLE                                8754 REED DRIVE, SUITE 9                                                                                 EMERALD ISLE          NC      28594
EMERALD ISLE TOWN                           EMERALD ISLE TOWN ‐ TREA                      7500 EMERALD DRIVE                                         EMERALD ISLE          NC      28594
EMERALD LAKES ASSOC                         1112 GLADE DR                                                                                            LONG POND             PA      18334
EMERALD MANAGEMENT & CONSULTING LLC         14900 INTERURBAN AVE SOUTH STE 271                                                                       SEATTLE               WA      98168
EMERALD TOWING                              20618 MOUNTAIN HIGHWAY E                                                                                 SPANAWAY              WA      98387
EMERALD TOWN                                EMERALD TWN TREASURER                         2358 CTY RD DD                                             BALDWIN               WI      54002
EMERALD VALLEY LANDSCAPE MAINT ASSN         C/O TERRA WEST MANAGEMENT SERVICES            6655 S. CIMARRON ROAD, SUITE 200                           LAS VEGAS             NV      89113
EMERALD VALLEY REAL ESTATE                  ATTN: TARA NAGELHOUT                          6 W 17TH                                                   EUGENE                OR      97401
EMERALD VALLEY REAL ESTATE                  GENIUSTARA INC                                6 W 17TH                                                   EUGENE                OR      97401
EMERGENCY CONSTRUCTION &                    LARRY & DEBRA VANWINKLE                       2349 N WATNEY WAY STE A                                    FAIRFIELD             CA      94533
EMERGENCY CONSTRUCTION REPAIR SVCS INC      PO BOX 1568                                                                                              REDONDO BEACH         CA      90278
EMERGENCY RESTORATION                       1401 E 14 MILE RD                                                                                        TROY                  MI      48083
EMERGENCY RESTORATION                       EXPERTS                                       1921 FREEDOM DRIVE                                         CHARLOTTE             NC      28208
EMERGENCY SERVICE RESTORATION OF TEXAS      PO BOX 1774                                                                                              REDONDO BEACH         CA      90278
EMERGENCY SERVICES                          PO BOX 618183                                                                                            ORLANDO               FL      32861
EMERGENCY WATER & FIRE                      RESTORATIONS INC                              136 HUFF DR                                                LAWRENCEVILLE         GA      30044
EMERITUS BUILDERS                           120 E PLUM ST STE B                                                                                      ANGLETON              TX      77515
EMERSON BORO                                EMERSON BORO ‐ TAX COLLE                      1 MUNICIPAL PLACE                                          EMERSON               NJ      07630
EMERSON CARPET ONE                          EMERSON‐KENNEDY ENTERPRISES                   11031 COURSEY BLVD                                         BATON ROUGE           LA      70816
EMERSON TOWNSHIP                            EMERSON TOWNSHIP ‐ TREAS                      5676 E ST CHARLES RD                                       ITHACA                MI      48847
EMERSON, MARY                               ADDRESS ON FILE
EMERSON, THOMAS                             ADDRESS ON FILE
EMERSON, WILLIAM                            ADDRESS ON FILE
EMERY AND JAMES LTD                         300 EAST MORRIS AVE                                                                                      HAMMOND               LA      70403
EMERY COUNTY                                EMERY COUNTY‐TREASURER                        PO BOX 595                                                 CASTLE DALE           UT      84513
EMERY TOWN                                  EMERY TWN TREASURER                           N8058 RIVER RD                                             PHILLIPS              WI      54555
EMILIA BALTIERRA                            ADDRESS ON FILE
EMILY ERNESTINE WARDLOW                     ADDRESS ON FILE
EMILY MINOTT                                ADDRESS ON FILE
EMILY STALEY TAX COLLECTOR                  214 FORT HUNTER ROAD                                                                                     AMSTERDAM             NY      12010
EMINENCE CITY                               EMINENCE CITY ‐ CLERK                         PO BOX 163                                                 EMINENCE              KY      40019
EMINENT PROPERTIES, LLC                     P.O.BOX 91023                                                                                            PITTSBURG             PA      15221
EMJ CONTRACTORS INC                         4308 MAPLE PL                                                                                            BELTSVILLE            MD      20705
EMLEN COMMONS HOMEOWNERS ASSOCIATION        C/O ROBERT E. SMART, TREASURER                6750 EMLEN STREET                                          PHILADELPHIA          PA      19119
EMLENTON BORO                               EMLENTON BORO ‐ TAX COLL                      406 GROVE AVE                                              EMLENTON              PA      16373
EMMANUEL INS & ASSOCS                       2370 E 8TH AVE                                                                                           HILEAH                FL      33013
EMMAUS BORO                                 EMMAUS BORO ‐ TAX COLLEC                      28 S 4TH ST                                                EMMAUS                PA      18049




                                                                                                                     Page 290 of 998
                                         19-10412-jlg             Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          294 of 1004
Creditor Name                               Address1                                    Address2                                      Address3                         City                   State   Zip          Country
EMMET COUNTY                                EMMET COUNTY ‐ TREASURER                    PO BOX 55                                                                      ESTHERVILLE            IA      51334
EMMET TOWN                                  EMMET TWN TREASURER                         N794 N. WATER ST                                                               WATERTOWN              WI      53098
EMMETT DALE MCDANELL                        21130 BIG TREE                                                                                                             CROSBY                 TX      77532
EMMETT SHIELDS &                            ADDRESS ON FILE
EMMETT TOWNSHIP                             EMMET TOWNSHIP ‐ TREASUR                    621 CLIFF ST                                                                   BATTLE CREEK           MI      49014
EMMETT TOWNSHIP                             EMMETT TOWNSHIP ‐ TREASU                    11100 DUNNIGAN                                                                 EMMETT                 MI      48022
EMMETT VILLAGE                              EMMETT VILLAGE ‐ TREASUR                    PO BOX 127                                                                     EMMETT                 MI      48022
EMMONS COUNTY                               EMMONS COUNTY ‐ TREASURE                    PO BOX 188                                                                     LINTON                 ND      58552
EMMONS ROOFING AND GUTTERS LLC              425 MAIN ST                                                                                                                KERRVILLE              TX      78028
EMORTGAGE LOGIC                             9151 BOULEVARD 26                           STE 400                                                                        NORTH RICHLAND HILLS   TX      76180‐5605
EMORTGAGE LOGIC                             AMERICAN BANKERS INSURANCE GROUP, INC.      28227 NETWORK PLACE                                                            CHICAGO                IL      60673‐1282
EMORTGAGE LOGIC LLC                         28227 NETWORK PLACE                                                                                                        CHICAGO                IL      60673
EMORTGAGE LOGIC, LLC                        ATTN: GENERAL COUNSEL                       9151 BOULEVARD 26                             SUITE 400                        NORTH RICHLAND HILLS   TX      76180
EMORTGAGE LOGIC, LLC                        ATTN: RALPH SELLS                           8317 WHITLEY ROAD                                                              WATAUGA                TX      76148
EMPIRE CARPETS CA LIMITED PARTNERSHIP       333 NORTHWEST AVE                                                                                                          NORTHLAKE              IL      60164
EMPIRE DISPOSAL LTD                         5301 SUN VALLEY DRIVE                                                                                                      FORT WORTH             TX      76119
EMPIRE INDEMNITY INS. CO                    P O  BOX 673397                                                                                                            MARIETTA               GA      30006
EMPIRE INDEPENDENT INS                      6786 MAGNOLIA AVE                                                                                                          RIVERSIDE              CA      92506
EMPIRE INS                                  6063 MAIN ST A                                                                                                             NORTH BRANCH           MN      55056
EMPIRE PRO RESTORATION INC                  6511 NOVA DR                                SUITE 208                                                                      DAVIE                  FL      33317
EMPIRE REAL ESTATE MANAGEMENT LLC           720 4TH STREET                                                                                                             WATERVLIET             NY      12189
EMPIRE RENOVATION INC                       5939 W MONTROSE AVE                                                                                                        CHICAGO                IL      60634
EMPIRE ROOFING & RESTOR                     3735 HARRISON RD STE 700                                                                                                   LOGANVILLE             GA      30052
EMPIRE STATE LANDSCAPING                    540 WATERBURY HILL RD                                                                                                      LAGRANGEVILLE          NY      12540
EMPIRE STATE ROOFING                        154 S HOUSTON LAKE RD                                                                                                      WARNER ROBINS          GA      31088
EMPIRE TODAY  LLC                           333 NORTHWEST AVE                                                                                                          NORTHLAKE              IL      60164
EMPIRE TOWN                                 EMPIRE TWN TREASURER                        W3909 ARTESIAN ROAD                                                            FOND DU LAC            WI      54937
EMPIRE TOWNSHIP                             EMPIRE TOWNSHIP ‐ TREASU                    P.O. BOX 234                                                                   EMPIRE                 MI      49630
EMPLOYERS FIRE INS                          P O  BOX 4002                                                                                                              WOBURN                 MA      01888
EMPLOYMENT TECHNOLOGIES CORP                532 S NEW YORK AVE                                                                                                         WINTER PARK            FL      32789‐4242
EMPORIA CITY                                EMPORIA CITY ‐ TREASURER                    201 S MAIN ST                                                                  EMPORIA                VA      23847
EMPORIUM BORO                               R. MICHELLE PARK‐FIEBIG                     117 E 6TH ST POB 141                                                           EMPORIUM               PA      15834
EMPRESAS LA MONTANA                         SNEFTALI BURGOS PEREZ                       HC‐02 BOX 7300                                                                 OROCOVIS               PR      00720
EMPRESS HOUSE COA INC                       520 WESTFIELD AVE STE 302                                                                                                  ELIZABETH              NJ      07207
EMS CONSTRUCTION                            2846 HILLTOP RD                                                                                                            CONCORD                CA      94520
EMSWORTH BORO                               EMSWORTH BORO ‐ TAX COLL                    171 CENTER AVE MUNI BLDG                                                       PITTSBURGH             PA      15202
EMYS HOMES                                  IGNATIUS I. EMEKA                           6806 FLOWERMOUND DRIVE                                                         SUGAR LAND             TX      77479
ENAMA, KYLE                                 ADDRESS ON FILE
ENANORIA, ASHLEY                            ADDRESS ON FILE
ENCANTO REAL UD W                           ENCANTO REAL UD ‐ COLLEC                    6935 BARNEY RD 110                                                             HOUSTON                TX      77092
ENCHANTED FOREST PROPERTY OWNERS ASSOC      SHERICE ESSON                               P.O. BOX 40                                                                    WATERS                 MI      49797
ENCHANTED ROOFING LLC                       3409 BRYN MAWR DR NE                                                                                                       ALBUQUERQUE            NM      87107
ENCHANTED ROOFING LLC                       PO BOX 91764                                                                                                               ALBUQUERQUE            NM      87199
ENCHANTED VALLEY HOA                        7170 CHERRY PARK DRIVE                                                                                                     HOUSTON                TX      77095
ENCHAUTEGUI, LUIS                           ADDRESS ON FILE
ENCINAS, ERICA                              ADDRESS ON FILE
ENCOMPASS HOME & AUTO                       INS                                         P O BOX 660649                                                                 DALLAS                 TX      75266
ENCOMPASS INDEMNITY CO                      75 EXECUTIVE PKWY                                                                                                          HUDSON                 OH      44237
ENCOMPASS INDPNDT INS CO                    P O  BOX 16200                                                                                                             READING                PA      19612
ENCOMPASS INS CO                            ATTN LENDER RELATIONS                       8711 FREEPORT PKWY N                                                           IRVING                 TX      75063
ENCOMPASS INSURANCE CO                      2775 SANDERS ROAD                                                                                                          NORTHBROOK             IL      60062
ENCOMPASS INSURANCE COMPANY OF AMERICA      P O BOX 660649                                                                                                             DALLAS                 TX      75266‐0649
ENCORE CONSTRUCTION LLC                     136 JOLIMAR STREET                                                                                                         NAPOLEONVILLE          LA      70390
ENCORE ROOFING                              ENCORE CUSTOM HOMES INC.                    ENCORE CUSTOM HOMES, INC.                     5284 TRAIL LAKE DR               FORT WORTH             TX      76133
ENDEAVOR EXTERIORS                          7808 CHERRY CREEK SOUTH DR                  SUITE 401                                                                      DENVER                 CO      80231
ENDEAVOR VILLAGE                            ENDEAVOR VLG TREASURER                      PO BOX 228                                                                     ENDEAVOR               WI      53930
ENDER, NICHOLAS                             ADDRESS ON FILE
ENDICOTT VILLAGE                            ENDICOTT VILLAGE‐ CLERK                     1009 EAST MAIN STREET                                                          ENDICOTT               NY      13760
ENDLESS ADDITIONS INC.                      152 THUNDERBIRD DR. SUITE 204                                                                                              RICHMOND HILL          GA      31324
ENDURANCE AMERICAN                          333 WESTCHESTER AVE                                                                                                        WHITE PLAINS           NY      10604
ENDURANCE ASSURANCE CORP (SOMPO)            ENDURANCE US INSURANCE ‐ CLAIMS             ATTN: CLAIMS DEPARTMENT                       750 THIRD AVENUE, 18TH FLOOR     NEW YORK               NY      10017
ENDURANCE ASSURANCE CORP (SOMPO)            ENDURANCE US INSURANCE ‐ CLAIMS             ATTN: COURTNEY BURNS                          750 THIRD AVENUE, 18TH FLOOR     NEW YORK               NY      10017
ENDURANCE ROOFING LLC                       11522 MACON ST                                                                                                             HENDERSON              CO      80640
ENERGETIX INC.                              P.O. BOX 5008                                                                                                              BUFFALO                NY      14240
ENERGY ADVANTAGE ROOF & SOLAR               2190 N. BRYANT ST. 219                                                                                                     DENVER                 CO      80211
ENERGY ARMOR WINDOWS & DOORS, LLC           2907 N. 38TH ST.                                                                                                           LINCOLN                NE      68504
ENERGY COOPERATIVE (THE)                    PO BOX 740467                                                                                                              CINCINNATI             OH      45274‐0467
ENERGY EFFICIENT CONSTRUCTION CO. INC       3829 WEST ROAD                                                                                                             TRENTON                MI      48183
ENERGY FACTORY LLC                          511 NORTH 3RD STREET                                                                                                       PALATKA                FL      32177
ENERGY ONE AMERICA, LLC                     454 JESSEN LANE                                                                                                            CHARLESTON             SC      29492




                                                                                                                    Page 291 of 998
                                      19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            295 of 1004
Creditor Name                            Address1                         Address2                                     Address3                       City              State   Zip          Country
ENERGY ROOFING COMPANIES                 10153 W US HWY 90                                                                                            LAKE CITY         FL      32055
ENERGYWISE DUCTLESS HEAT PUMPS           ROBERT A. ANDERSON               7455 BALLEY ROAD                                                            CLINTON           WA      98236
ENFIELD TOWN                             ENFIELD TOWN ‐ TAX COLLE         789 HAMMETT ROAD                                                            ENFIELD           ME      04493
ENFIELD TOWN                             ENFIELD TOWN ‐ TAX COLLE         P.O.BOX 373                                                                 ENFIELD           NH      03748
ENFIELD TOWN                             ENFIELD TOWN‐ TAX COLLEC         820 ENFIELD ST                                                              ENFIELD           CT      06082
ENG INSURANCE                            1000 N HIATUS RD 102                                                                                         MIAMI             FL      33026
ENG INSURANCE                            PO BOX 841256                                                                                                PEMBROKE PINES    FL      33084
ENG, DENITA                              ADDRESS ON FILE
ENGELKE HOME SALES, LLC                  187 STATELINE RD E 1                                                                                         SOUTHAVEN         MS      38671
ENGEL‐MCMAHON, KALIN                     ADDRESS ON FILE
ENGESSER, DENVER                         ADDRESS ON FILE
ENGHOUSE INTERACTIVE INC                 DEPT CH 17123                                                                                                PALATINE          IL      60055
ENGLADE BOUDREAUX AGENCY                 1891 CABANOSE AVE                                                                                            LUTCHER           LA      70071
ENGLAND, LETICIA                         ADDRESS ON FILE
ENGLAND, RICARDO                         ADDRESS ON FILE
ENGLAND, SHASTA                          ADDRESS ON FILE
ENGLE FARMERS MUTUAL                     310 FM 2238                                                                                                  SCHULENBURG       TX      78956
ENGLE FARMERS MUTUAL                     BENEFIT ASSOCIATION INC          310 FM 2238                                                                 SCHULENBURG       TX      78956
ENGLETT & ASSOCIATES PLLC                150 N ORANGE AVE STE 303                                                                                     ORLANDO           FL      32801
ENGLEWOOD CITY                           ENGLEWOOD CITY ‐ TAX COL         2‐10 N VAN BRUNT STREET                                                     ENGLEWOOD         NJ      07631
ENGLEWOOD CITY                           ENGLEWOOD CITY‐TAX COLLE         111 S NIOTA ST                                                              ENGLEWOOD         TN      37329
ENGLEWOOD CLIFFS BORO                    ENGLEWOOD CLIFFS ‐COLLEC         482 HUDSON TERRACE                                                          ENGLEWOOD CLIFF   NJ      07632
ENGLEWOOD MUNICIPAL COURT                73 S VAN BRUNT ST                                                                                            ENGLEWOOD         NJ      07631
ENGLEWOOD WATER DISTRICT                 201 SELMA AVE                                                                                                ENGLEWOOD         FL      34223
ENGLISH INS GROUP LLC                    5005 200TH STREET SW             SUITE 102                                                                   LYNWOOD           WA      98036
ENGLISH INSURANCE GROUP                  PO BOX 779                                                                                                   LYNNWOOD          WA      98046
ENGLISH, AMANDA                          ADDRESS ON FILE
ENGLISH, IRMA                            ADDRESS ON FILE
ENGLISH, MICHELLE ‐ 2200007037           JOHN J. BLEIDT                   105 S. SHERRIN AVENUE                                                       LOUISVILLE        KY      40207
ENGLISH, PATRICIA                        ADDRESS ON FILE
ENGLISH, RICHARD                         ADDRESS ON FILE
ENGLISH, VERDELL                         ADDRESS ON FILE
ENGLISHTOWN BORO                         ENGLISHTOWN BORO ‐ COLLE         15 MAIN STREET                                                              ENGLISHTOWN       NJ      07726
ENHANCED COMMERCIAL SER                  80 PONDELLA RD SUITE G                                                                                       N FORT MYERS      FL      33903
ENIGMA INSURANCE SERVICE                 9673 SIERRA AVE, SUITE H                                                                                     FONTACA           CA      92335
ENNEPER, NANCY                           ADDRESS ON FILE
ENNIS, ROBERT                            ADDRESS ON FILE
ENO, MARK                                ADDRESS ON FILE
ENOCH, CHERRI                            ADDRESS ON FILE
ENON VALLEY BORO                         VERONICA DOMBROSKY‐TX CO         PO BOX 112                                                                  ENON VALLEY       PA      16120
ENOSBURG FALLS VILLAGE                   ENOSBURG FALLS VIL ‐ COL         42 VILLAGE DRIVE                                                            ENOSBURG FALLS    VT      05450
ENOSBURG TOWN                            ENOSBURG TOWN ‐ TAX COLL         P.O. BOX 465                                                                ENOSBURG FALLS    VT      05450
ENRIQUE & VICTOR                         ROOFING INC                      5101 CAMBRIDGE AVE                                                          KANSAS CITY       MO      64129
ENRIQUE I POSADAS & AZUCENA POSADAS      2586 GLEN KELLER COURT                                                                                       SAN JOSE          CA      95148
ENRIQUE MENDIETA &                       R FERN III & W HIPES             3619 EPPINGDALE DR                                                          HOUSTON           TX      77066
ENRIQUE PERZ & JAVIER                    ZAMBRANA                         630 SW 116TH CT                                                             SWEETWATER        FL      33174
ENSLEY TOWNSHIP                          ENSLEY TOWNSHIP ‐ TREASU         7494 120TH STREET                                                           SAND LAKE         MI      49343
ENTERGY                                  639 LOYOLA AVENUE                                                                                            NEW ORLEANS       LA      70113
ENTERGY                                  PO BOX 8104                                                                                                  BATON ROUGE       LA      70891‐8104
ENTERGY                                  PO BOX 8105                                                                                                  BATON ROUGE       LA      70891‐8105
ENTERGY ARKANSAS INC                     PO BOX 8101                                                                                                  BATON ROUGE       LA      70891
ENTERGY NEW ORLEANS LLC                  PO BOX 8106                                                                                                  BATON ROUGE       LA      70891
ENTERPRISE BUILDERS, LLC                 RONALD G KILLION                 7420 HAMMERLY BLVD                                                          HOUSTON           TX      77055
ENTERPRISE IRRIGATION DISTRICT           3939 S 6TH ST 325                                                                                            KLAMATH FALLS     OR      97603
ENTERPRISE IRRIGATION DISTRICT           WILLIAM M GANONG                 514 WALNUT AVENUE                                                           KLAMATH FALLS     OR      97601
ENTERPRISE TOWN                          ENTERPRISE TWN TREASURER         733 ENTERPRISE CREEK ROA                                                    PELICAN LAKE      WI      54463
ENTERRA REALTY INC.                      ATTN: ROMAN DZIUBA               7204 W 27TH STREET, 227                                                     ST LOUIS PARK     MN      55426
ENTRUST INC                              PO BOX 972894                                                                                                DALLAS            TX      75397‐2894
ENTRUST INSURANCE                        1431 PONCE DE LEON BLVD                                                                                      CORAL GABLES      FL      33134
ENTRUST, INC.                            ATTN: GENERAL COUNSEL            1187 PARK PLACE                                                             SHAKOPEE          MN      55379
ENTRUST, INC.                            ATTN; GENERAL COUNSEL            TWO LINCOLN CENTER                           5420 LBJ FREEWAY SUITE 300     DALLAS            TX      75240
ENTRUSTED                                STEAM‐A‐WAY INC.                 945 W. 15TH STREET                                                          RIVIERA BEACH     FL      33404
ENTRUSTED & GARY &                       LOUISE STRAY                     951 W 15TH ST                                                               RIVIERA BEACH     FL      33404
ENUMCLAW INSURANCE GROUP                 PO BOX 34983                                                                                                 SEATTLE           WA      98124
ENUMCLAW PROP & CAS INS                  1460 WELLS STREET                                                                                            ENUMCLAW          WA      98022
ENVIRO CLEAN                             P O BOX 454                                                                                                  WURTSBORO         NY      12790
ENVIRO ROOFING AND CONSTRUCTION          P.O. BOX 9206                                                                                                DENVER            CO      80209
ENVIROCHECK INC                          2211 W ORANGEWOOD AVE                                                                                        ORANGE            CA      92868
ENVIRON PHASE I CONDO ASSOC. INC.        12350 SW 132 CT                  SUITE 114                                                                   MIAMI             FL      33186
ENVIRONMENTAL CLEANING &                 1636 BOWLEYS QUARTERS RD                                                                                     BALTIMORE         MD      21220




                                                                                                     Page 292 of 998
                                        19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          296 of 1004
Creditor Name                              Address1                                     Address2                                         Address3                          City             State   Zip        Country
ENVIRONMENTAL CODE CITATIONS               200 HOLIDAY STREET                                                                                                              BALTIMORE        MD      21202
ENVIRONMENTAL SERVICES OF FERNDALE         18640 MACK AVE NO 1029                                                                                                          GROSSE POINTE    MI      48236
ENVIROPRO USA                              15822 SW 99 TERRACE                                                                                                             MIAMI            FL      33196
ENVIROTECH ROOFING GROUP                   13400 SW 38 ST                                                                                                                  MIAMI            FL      33175
ENVIROTECH ROOFING GRP &                   E BONET & RAUL VALDES                        13400 SW 38 ST                                                                     MIAMI            FL      33175
ENVISION REALTY CONSULTA                   100 ASHLYN RIDGE                                                                                                                MCDONOUGH        GA      30252
ENVISION REALTY CONSULTANTS LLC            100 ASHLYN RIDGE                                                                                                                MCDONOUGH        GA      30252
ENVY RESTORATION & CONST                   803 E MELODY DR                                                                                                                 GILBERT          AZ      85234
EOI DIRECT                                 1880 W. JUDITH LANE                          SUITE 220                                                                          BOISE            ID      83705
EOS AT FOUNTAINHEAD LLC                    PO BOX 733321                                                                                                                   DALLAS           TX      75373‐3321
EOS MANAGEMENT LP                          ATTN:  MR. STEVEN MICHAEL FRIEDMAN, MBA      MANAGING PARTNER                                 437 MADISON AVENUE 14TH FLOOR     NEW YORK         NY      10022‐7040
E‐OSCAR‐WEB                                PO BOX 55000 DEPT 224501                                                                                                        DETROIT          MI      48255‐2245
EP                                         34641 GRANTHAM COLLEGE 2                                                                                                        SLIDELL          LA      70460
EP & ASSOC ROOFING & HOME IMPROVEMENT      ATTN EARNEST ALBERT PENNINGTON               406 JEFFERSON RD                                 P.O. BOX 684                      HENRIETTA        NC      28076
EP REMODELING SERVICES                     VICTOR LOPEZ                                 1925 E BELT LINE RD.                             SUITE 211                         CARROLLTON       TX      75006
EPHRAIM VILLAGE                            DOOR COUNTY TREASURER                        421 NEBRASKA STREET                                                                STURGEON BAY     WI      54235
EPHRATA BORO                               LANCASTER COUNTY ‐ TREAS                     150 N QUEEN ST. STE 122                                                            LANCASTER        PA      17603
EPHRATA S.D./BOROUGH OF                    EPHRATA AREA SD ‐ COLLEC                     803 OAK BLVD ‐ATTN: TAX                                                            EPHRATA          PA      17522
EPHRATA S.D./CLAY TWP                      EPHRATA AREA SD ‐ COLLEC                     803 OAK BLVD ‐ATTN: TAX                                                            EPHRATA          PA      17522
EPHRATA S.D./EPHRATA BOR                   EPHRATA AREA SD ‐ COLLEC                     803 OAK BLVD ‐ATTN: TAX                                                            EPHRATA          PA      17522
EPHRATA S.D./EPHRATA TWP                   EPHRATA AREA SD ‐ COLLEC                     803 OAK BLVD ‐ATTN: TAX                                                            EPHRATA          PA      17522
EPHRATA TOWNSHIP                           LANCASTER COUNTY ‐ TREAS                     150 N QUEEN ST. STE 122                                                            LANCASTER        PA      17603
EPHRATAH TOWN                              EPHRATAH TOWN ‐ TAX COLL                     3782 STATE HWY 10                                                                  ST JOHNSVILLE    NY      13452
EPIC AGENCY                                P O  BOX 241029                                                                                                                 APPLE VALLEY     MN      55124
EPIC GROUP                                 8360 W FLAGLER ST 204                                                                                                           MIAMI            FL      33144
EPIC INSURANCE SOLUTIONS INC.              1900 PLANTSIDE DR.                                                                                                              LOUISVILLE       KY      40299
EPIC OUTDOOR CREATIONS LLC                 EFRAIN OLAVE HERNANDEZ                       5071 SPARROW STREET                                                                BRIGHTON         CO      80601
EPIC PRODUCTIONS OF PHOENIX, LLC           ATTN: GENERAL COUNSEL                        7167 E. RANCHO VISTA DRIVE 139                                                     SCOTTSDALE       AZ      85251
EPIE, NSIMA                                ADDRESS ON FILE
EPIK CONSTRUCTION SERVICES                 SHAWN FERFORT                                920 WILLOW BROOK DR.                                                               ALLEN            TX      75002
EPIQ SYSTEMS INC                           PO BOX 122584                                                                                                                   DALLAS           TX      75312‐2584
EPOCH CONSTRUCTION                         5424 ROSELENA WAY                                                                                                               KEYES            CA      95328
EPPERSON, CASSANDRA                        ADDRESS ON FILE
EPPING TOWN                                EPPING TOWN ‐ TAX COLLEC                     157 MAIN STREET                                                                    EPPING           NH      03042
EPPOLITE, LEWIS                            ADDRESS ON FILE
EPPS VILLAGE                               EPPS VILLAGE ‐ TAX COLLE                     P O BOX 253                                                                        EPPS             LA      71237
EPRO ASSOCS INC                            500 WASHINGTON AVE                                                                                                              PHILADELPHIA     PA      19147
EPSOM TOWN                                 EPSOM TOWN ‐ TAX COLLECT                     914 SUNCOOK VALLEY HIGHW                                                           EPSOM            NH      03234
EPSTAR, LLC.                               1565 SNOWY PLOVER                                                                                                               EL PASO          TX      79928
EPSTEIN, ELLIOTT                           ADDRESS ON FILE
EQUIFAX                                    ATTN: GENERAL COUNSEL                        11432 LACKLAND ROAD                                                                ST. LOUIS        MO      63146
EQUIFAX                                    ATTN: GENERAL COUNSEL                        1550 PEACHTREE STREET, NW                                                          ATLANTA          GA      30309
EQUIFAX INFORMATION SERVICES, LLC          ATTN: CONTRACT ADMINISTRATION                1550 PEACHTREE STREET, NW                                                          ATLANTA          GA      30309
EQUIFAX INFORMATION SERVICES, LLC          ATTN: GENERAL COUNSEL                        1550 PEACHTREE STREET, NW                                                          ATLANTA          GA      30309
EQUIFAX INFORMATION SVCS LLC               PO BOX 105835                                                                                                                   ATLANTA          GA      30348‐5835
EQUIFAX MORTGAGE SOLUTIONS                 PO BOX 71221                                                                                                                    CHARLOTTE        NC      28272‐1221
EQUINIX INC                                4252 SOLUTIONS CENTER                                                                                                           CHICAGO          IL      60677‐4002
EQUINIX LLC OR EQUINIX, INC.               ATTN: GENERAL COUNSEL                        ONE LAGOON DRIVE                                                                   REDWOOD CITY     CA      94065
EQUITABLE CLAIMS ADJ                       CORP                                         8360 SW 45 ST                                                                      MIAMI            FL      33155
EQUITABLE PUBLIC                           ADJUSTERS & AUTO APPRAIS                     4530 PINE TREE DR                                                                  BOYNTON BEACH    FL      33436
EQUITABLE PUBLIC ADJ &                     GLORIA DASSA                                 4530 PINE TREE DR                                                                  BOYNTON BEACH    FL      33436
EQUITY CAPITAL REAL ESTATE                 LA MAISON PROPERTIES                         875‐A ISLAND DRIVE SUITE 117                                                       ALAMEDA          CA      94502
EQUITY INS CO                              P O BOX 4499                                                                                                                    TULSA            OK      74159
EQUITY REALTY INC.                         9506 HARFORD ROAD                                                                                                               BALTIMORE        MD      21234
EQUITY REALTY OF PINELLAS INC              ATTN: PETER CHICOURIS                        6500 1 AVE N                                                                       ST. PETERSBURG   FL      33710
EQUITY REALTY OF PINELLAS INC              ATTN: PETER CHICOURIS                        6500 1 AVE N                                                                       ST.PETERSBURG    FL      33710
EQUITY REALTY, INC.                        ATTN: BARBARA AYD                            9506 HARFORD RD.                                                                   BALTIMORE        MD      21234
EQUITY REALTY, INC., T/A CENTURY 21        THE REAL ESTATE CENTRE                       ATTN: BARBARA AYD                                9506 HARFORD RD.                  BALTIMORE        MD      21234
ER HOME IMPROVEMENTS CORP.                 RAYMOND GUZMAN                               9960 S.W. 8TH ST                                                                   PEMBROKE PINES   FL      33025
ERA GRIZZARD REAL ESTATE                   ATTN: JESSICA GRAHAM                         1300 CITIZENS BOULEVARD, SUITE 150                                                 LEESBURG         FL      34748
ERA KEY REALTY SERVICES                    76 CHURCH STREET                                                                                                                WHITINSVILLE     MA      01588
ERA MERIDIAN REAL ESTATE GROUP             MERIDIAN DEVELOPMENT GROUP INC.              2624 LEECHBURG ROAD                                                                LOWER BURRELL    PA      15068
ERA MI CASA REAL ESTATE                    ATTN: JOE CASTILLO                           3958 W. 55TH STREET                                                                CHICAGO          IL      60632
ERA SELLERS BUYERS REAL ESTATE             ATTN: LISA RAMOS                             780 N. RESLER DR                                                                   EL PASO          TX      79912
ERA SELLERS, BUYERS & ASSOCIATES           780 NORTH RESLER DRIVE                                                                                                          EL PASO          TX      79912
ERA STATEWIDE REALTY                       284 HIGHWAY 206                              SUITE B                                                                            HILLSBOROUGH     NJ      08844
ERA TOM GRIZZARD REALTORS                  ATTN: JESSICA GRAHAM                         1300 CITIZENS BOULEVARD, SUITE 150                                                 LEESBURG         FL      34748
ERA TOP SERVICE REALTY                     219‐21 JAMAICA AVENUE                                                                                                           QUEENS VILLAGE   NY      11428
ERASMO SAENZ & NEREIDA                     SAENZ                                        3707 KAREN LN                                                                      PASADENA         TX      77503
ERASMO VELAZQUEZ                           73 BRAZARO AVE                                                                                                                  LOS LUNAS        NM      87031




                                                                                                                       Page 293 of 998
                                19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                               DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                  Pg CREDITOR MATRIX
                                                                                         297 of 1004
Creditor Name                      Address1                            Address2                                     Address3                           City               State   Zip          Country
ERATH COUNTY                       ERATH COUNTY ‐ TAX COLLE            320 W COLLEGE                                                                   STEPHENVILLE       TX      76401
ERATH INS GROUP INC                105 N BROADWAY                                                                                                      ERATH              LA      70533
ERATH TOWN                         ERATH TOWN ‐ TAX COLLECT            115 W. EDWARDS                                                                  ERATH              LA      70533
ERB, LARRY                         ADDRESS ON FILE
ERBER, TIMOTHY                     ADDRESS ON FILE
ERC CONSTRUCTION THOMAS BYERS      THOMAS BYERS                        PO BOX 45                                                                       YELLVILLE          AR      72687
ERDMANN, TARA                      ADDRESS ON FILE
ERIC AND TAWNYA BRIMHALL           JUDSON T. PITTS                     WIMMER & PITTS, P.C.                         11651 S HARVEST RAIN AVE           SOUTH JORDAN       UT      84095
ERIC BELK                          7027 N. BEASLEY RD                                                                                                  PHEBA              MS      39755
ERIC BOWKER AND MEGAN              FLIGINGER                           643 108TH AVE NW                                                                COON RAPIDS        MN      55448
ERIC C HUTSON INSURANCE            14520 MEMORIAL DR, STE K                                                                                            HOUSTON            TX      77079
ERIC C. SANDERS ET AL
ERIC DAVIS TILE & MARBLE LLC       ERIC DAVIS                          ERIC DAVIS                                   3601 NW 183RD STREET               STARKE             FL      32091
ERIC DERZIE AND ASSOCS             1345 E 4TH ST 1L                                                                                                    BROOKLYN           NY      11230
ERIC DERZIE AND ASSOCS             P O BOX 230315                                                                                                      BROOKLYN           NY      11223
ERIC DIBNER                        602 SOUTHFORD RD                                                                                                    SOUTHBURY          CT      06488
ERIC GILL ROOFING                  2830MATLOCK OLD UNION RD                                                                                            BOWLING GREEN      KY      42104
ERIC H LINDQUIST PC LLO            8712 W DODGE RD  SUITE 260                                                                                          OMAHA              NE      68114
ERIC H LINDQUIST PC LLO            8712 W DODGE RD  SUITE 260                                                                                          OMAHA              NE      68114‐3419
ERIC HOFFMAN &                     ADDRESS ON FILE
ERIC J BRUMO                       ADDRESS ON FILE
ERIC J. LEKANDER                   ADDRESS ON FILE
ERIC JOHNSON CONSTR AND            RONALD & LESLIS FONTENOT            1541 BELLFLOWER CT                                                              STONE MOUNTAIN     GA      30088
ERIC JONES & CHERYL JONES          3643 ELDER OAKS BLVD APT 6311                                                                                       BOWIE              MD      20716
ERIC M PAYNTAR &                   TRACEY S PAYNTAR                    1500 REYNARD RD                                                                 SUFFOLK            VA      23433
ERIC NELSON & ALEXANDRA            NELSON                              20086 FERN GLEN BLVD N                                                          FOREST LAKE        MN      55025
ERIC P BABENDRANGER &              BROOKE BABENDRANGER                 17631 PARRISH CT                                                                SOUTH BEND         IN      46635
ERIC POLITE AND                    ANGELA POLITE                       1326 S PARADISE LN                                                              DAYTONA BEACH      FL      32119
ERIC PORTER                        ADDRESS ON FILE
ERIC RABANG                        ELLIOTT W GALE                      SAGARIA LAW                                  3017 DOUGLAS BLVD. SUITE 200       ROSEVILLE          CA      95661
ERIC STEINHAUER, ET AL.            ERIC STEINHAUER                     LAW OFFICE OF ERIC STEINHAUER                1919 ADDISON STREET, SUITE 105     BERKELEY           CA      94794
ERIC TOUZALIN                      ADDRESS ON FILE
ERIC TUCKER                        ADDRESS ON FILE
ERIC W LUDWIG                      ADDRESS ON FILE
ERIC WATKINS, ET AL.               LACY LAW FIRM                       BRANDON LACY                                 630 S. MAIN STREET                 JONESBORO          AR      72401
ERICA HOMES, LLC                   1196 A GREAT FALLS HWY                                                                                              LANCASTER          SC      29720
ERICA J CONSTATINESCO LTD          PO BOX 778135                                                                                                       HENDERSON          NV      89077
ERICA JADE PLLC                    ERICA CONSTANTINESLO                P O BOX 778135                                                                  HENDERSON          NV      89077
ERICA JADE PLLC                    P O BOX 778135                                                                                                      HENDERSON          NV      89077
ERICK GUTIERREZ                    ADDRESS ON FILE
ERICKA CARROLL                     ADDRESS ON FILE
ERICKSON CUSTOM                    BUILDING LLC                        208 PLUM AVENUE                                                                 INMAN              KS      67546
ERICKSON, JACOB                    ADDRESS ON FILE
ERICKSON, JOSEPH                   ADDRESS ON FILE
ERICKSON, MEGAN                    ADDRESS ON FILE
ERICKSON, SCOTT                    ADDRESS ON FILE
ERICS LANDSCAPE/ CONSTRUCTION      2728 ORCHARD EXT.                                                                                                   WILLOUGHBY HILLS   OH      44092
ERICSON, JAMES                     ADDRESS ON FILE
ERICSON, SCALISE & MANGAN, PC      35 PEARL STREET                     SUITE 301                                                                       NEW BRITAIN        CT      06051
ERIE                               100 ERIE INS. PL                                                                                                    ERIE               PA      16530
ERIE & NIAGARA INS ASSOC           8800 SHERIDAN DR                                                                                                    WILLIAMSVILLE      NY      14231
ERIE & NIAGARA INS ASSOC           P O BOX 9062                                                                                                        WILLIAMSVILLE      NY      14231
ERIE CITY  CITY BILL               ERIE CITY ‐ TREASURER               626 STATE ST RM 105 CITY                                                        ERIE               PA      16501
ERIE CITY  COUNTY BILL             ERIE COUNTY ‐ TREASURER             626 STATE ST, RM 105 CIT                                                        ERIE               PA      16501
ERIE COUNTY                        ERIE COUNTY ‐ TREASURER             247 COLUMBUS AVE, SUITE                                                         SANDUSKY           OH      44870
ERIE COUNTY CLERK                  92 FRANKLIN ST.                                                                                                     BUFFALO            NY      14202
ERIE COUNTY TAX CLAIM BUREAU       140 W SIXTH ST RM 110                                                                                               ERIE               PA      16501
ERIE COUNTY TAX COLLECTOR          95 FRANKLIN ST  RM 100                                                                                              BUFFALO            NY      14202
ERIE COUNTY TREASURER              247 COLUMBUS AVENUE                                                                                                 SANDUSKY           OH      44870
ERIE COUNTY WATER AUTHORITY        295 MAIN ST                         ROOM 350                                                                        BUFFALO            NY      14203
ERIE INS EXCH                      100 ERIE INSURANCE PLACE                                                                                            ERIE               PA      16530
ERIE INSURANCE EXCHANGE            P O  BOX 1699                                                                                                       ERIE               PA      16530
ERIE SCHOOL DISTRICT               ERIE CITY SD ‐ TAX COLLE            626 STATE ST RM 105 CITY                                                        ERIE               PA      16501
ERIE TOWNSHIP                      ERIE TOWNSHIP ‐ TREASURE            2065 ERIE RD                                                                    ERIE               MI      48133
ERIE WATER WORKS                   340 WEST BAYFRONT PARKWAY                                                                                           ERIE               PA      16504
ERIE WATER WORKS                   340 WEST BAYFRONT PARKWAY                                                                                           ERIE               PA      16507
ERIK GINKINGER INS                 12730 NEW BRITTANY 417                                                                                              FT MYERS           FL      33907
ERIKA REYES LORENZANA              1115 N EJIDO AVE                                                                                                    LAREDO             TX      78043
ERIN & KEVIN CORRIE                719 RHODE ISLAND AVE                                                                                                NORFOLK            VA      23508
ERIN FOY‐VIAN                      629 W LEXINGTON DR                                                                                                  GLENDALE           CA      91203




                                                                                                  Page 294 of 998
                                          19-10412-jlg            Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        298 of 1004
Creditor Name                                Address1                                 Address2                                     Address3                                 City               State   Zip          Country
ERIN PRAIRIE TOWN                            ERIN PRAIRIE TWN TREASUR                 1530 190TH STREET                                                                     NEW RICHMOND       WI      54017
ERIN TOWN                                    ERIN TOWN‐ TAX COLLECTOR                 1138 BREESPORT RD                                                                     ERIN               NY      14838
ERIN TOWN                                    ERIN TWN TREASURER                       1846 STATE HIGHWAY 83                                                                 HARTFORD           WI      53027
ERIN WELCH &                                 WILLIAM C WELCH                          450 TOM FLOYD RD                                                                      COMO               MS      38619
ERLANDSON, ALEXANDER                         ADDRESS ON FILE
ERLANGER CITY                                CITY OF ERLANGER ‐ CLERK                 505 COMMONWEALTH AVE                                                                  ERLANGER           KY      41018
ERLENBUSCH, ANNIE                            ADDRESS ON FILE
ERMILIO, ANDREW                              ADDRESS ON FILE
ERNEST CRABTREE &                            BONNIE CRABTREE                          1955 LIBERTY ST                                                                       CAMDEN             OH      45311
ERNEST HEINS                                 & SUZANN HEINS                           10363 HOLLY CREEK RD                                                                  TERRELL            TX      75160
ERNEST SCHISCHA INS AGY                      201 BED FORD AVE                                                                                                               BROOKLYN           NY      11211
ERNEST V DEL DUKE AGCY                       1190 MARLKRESS RD                                                                                                              CHERRY HILL        NJ      08003
ERNEST, JOSEFA                               ADDRESS ON FILE
ERNESTINE SPENCER &                          ADDRESS ON FILE
ERNESTO CABALLERO HERNANDEZ                  SERVICIOS PROFESIONALES                  SAN ISIDRO C‐1 221‐B                                                                  CANOVANAS          PR      00729
ERNESTO HERNANDEZ                            ADDRESS ON FILE
ERNIE JOHNSON INS AGENCY                     714 N NEW RD                                                                                                                   PLEASANTVILLE      NJ      08232
ERNIE’S GUTTER INC                           1195 W CUSTER PL                                                                                                               DENVER             CO      80223
ERNNESHA KERR &                              MARCEL KERR                              411 W WINNECONNA PKWY                                                                 CHICAGO            IL      60620
ERNST & YOUNG LLP                            ATTN: GENERAL COUNSEL                    1901 6TH AVENUE NORTH                        SUITE 1200                               BIRMINGHAM         AL      35203
ERNST & YOUNG LLP                            ATTN: GENERAL COUNSEL                    ONE TAMPA CITY CENTER                        SUITE 2400 201 NORTH FRANKLIN STREET     TAMPA              FL      33602
ERNST & YOUNG US LLP                         PO BOX 933514                                                                                                                  ATLANTA            GA      31193‐3514
ERNST AND YOUNG LLP 60702903 USE             3712 SOLUTIONS CENTER                                                                                                          CHICAGO            IL      60677‐3007
ERNST APPRAISAL GROUP INC                    3213 FAIRPLAY CT                                                                                                               FORT COLLINS       CO      80526
ERNST PUBLISHING CO LLC                      ONE COMMERCE PLAZA 99 WASHINGTON AV                                                                                            ALBANY             NY      12210
ERNY INS AGENCY                              107A ENERGY PARKWAY                                                                                                            LAFAYETTE          LA      70508
ERNY INS AGENCY                              222 RUE DE JEAN 100                                                                                                            LAFAYETTE          LA      70508
ERNY INS AGENCY                              2474 W CONGRESS ST                                                                                                             LAFAYETTE          LA      70506
ERROL ESTATE PROPERTY OWNERS ASSOC, INC      6972 LAKE GLORIA BLVD                                                                                                          ORLANDO            FL      32809
ERROL MCINTOSH                               1269 W 71ST PL                                                                                                                 CHICAGO            IL      60636
ERROL TOWN                                   ERROL TOWN ‐ TAX COLLECT                 PO BOX 115                                                                            ERROL NH           NH      03579
ERSKINE H SCOTT AND                          ESTELLE SCOTT                            890 HWY 221                                                                           CAMDEN             AL      36726
ERVIN, IVY                                   ADDRESS ON FILE
ERVING TOWN                                  ERVING TOWN ‐ TAX COLLEC                 12 EAST MAIN ST                                                                       ERVING             MA      01344
ERWIN CITY                                   ERWIN CITY‐TAX COLLECTOR                 211 N MAIN AVE                                                                        ERWIN              TN      37650
ERWIN INSURANCE AGENCY                       4228 BLANDING BLVD                                                                                                             JACKSONVILLE       FL      32210
ERWIN INSURANCE LLC                          2200 CASSAT AVE                                                                                                                JACKSONVILLE       FL      32210
ERWIN TOWNSHIP                               ERWIN TOWNSHIP ‐ TREASUR                 PO BOX 117                                                                            IRONWOOD           MI      49938
ERZINGER CONSTRUCTION CO                     2660 OAKHAVEN ST NE                                                                                                            PALM BEACH         FL      32905
ESCALERA, CARMINA                            ADDRESS ON FILE
ESCAMBIA CO CLERK OF THE CIRCUIT             COURT                                    PO BOX 333                                                                            PENSACOLA          FL      32591‐0333
ESCAMBIA COUNTY                              ESCAMBIA COUNTY‐TAX COLL                 213 PALAFOX PLACE                                                                     PENSACOLA          FL      32502
ESCAMBIA COUNTY                              ESCAMBIA COUNTY‐TAX COLL                 314 BELLVILLE AVE ROOM 2                                                              BREWTON            AL      36426
ESCAMBIA COUNTY JUDGE OF PROBATE             PO BOX 557                                                                                                                     BREWTON            AL      36427
ESCAMBIA COUNTY TAX COLLECTOR                213 PALAFOX PLACE                                                                                                              PENSACOLA          FL      32502
ESCAMBIA COUNTY TAX COLLECTOR                314 BELLEVILLE AVE                                                                                                             BREWTON            AL      36427‐0407
ESCAMBIA COUNTY TAX COLLECTOR                PO BOX 1312                                                                                                                    PENSACOLA          FL      32591‐1312
ESCANABA CITY                                ESCANABA CITY ‐ TREASURE                 P.O. BOX 948                                                                          ESCANABA           MI      49829
ESCANABA TOWNSHIP                            ESCANABA TOWNSHIP ‐ TREA                 8579 J CO 416 ROAD                                                                    CORNELL            MI      49818
ESCANDON ROOFING, INC.                       4330 ROSA AVE.                                                                                                                 EL PASO            TX      79905
ESCANDON, JOLENE                             ADDRESS ON FILE
ESCOBAR, JOANN                               ADDRESS ON FILE
ESCOBEDO, STEPHANIE                          ADDRESS ON FILE
ESCOFFERY, NADINE                            ADDRESS ON FILE
ESCROW TODAY                                 13181 N CROSSROADS PKWY                  SUITE 104                                                                             CITY OF INDUSTRY   CA      91746
ESENE, TIMOTHY                               ADDRESS ON FILE
ESHAK, ELIAS                                 ADDRESS ON FILE
ESLER & LINDIE, P.A.                         400 SOUTHEAST 6TH STREET                                                                                                       FORT LAUDERDALE    FL      33301
ESMERALDA COUNTY                             ESMERALDA COUNTY ‐ TREAS                 PO BOX 547                                                                            GOLDFIELD          NV      89013
ESOBAR, EUNICE                               ADDRESS ON FILE
ESOPUS TOWN                                  ESOPUS TOWN‐TAX COLLECTO                 P O BOX 700                                                                           PT EWEN            NY      12466
ESPANA COEN CONST CO &                       NORMITA & RAFAEL PATAG                   7006 N 1ST LANE                                                                       MCALLEN            TX      78504
ESPARZA, DIANA                               ADDRESS ON FILE
ESPERANCE TOWN                               ESPERANCE TOWN‐TAX COLLE                 PO BOX 226                                                                            ESPERANCE          NY      12066
ESPERICUETA, JACQUELINE                      ADDRESS ON FILE
ESPIE, EYVETTE                               ADDRESS ON FILE
ESPIEL, LLC                                  ATTN: GENERAL COUNSEL                    601 CALIFORNIA STREET                        SUITE 980                                SAN FRANCISCO      CA      94108
ESPINDOLA OLESEK, PATRICIA                   ADDRESS ON FILE
ESPINOSA PAINTER                             414 N WILMINGTON AVE                                                                                                           COMPTON            CA      90220
ESPINOZA ROOFING CO                          295 ESCALANTE DR                                                                                                               EL PASO            TX      79927




                                                                                                                 Page 295 of 998
                                      19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    299 of 1004
Creditor Name                            Address1                                 Address2                                   Address3                        City                 State   Zip          Country
ESPINOZA, MONICA                         ADDRESS ON FILE
ESPINOZA, THOMAS                         ADDRESS ON FILE
ESPINOZAS REMODELING &                   LILLIE OLIVER                            11106 SAGERIVER CT                                                         HOUSTON              TX      77089
ESPINOZAS REMODELING CO                  11106 SAGERIVER CT                                                                                                  HOUSTON              TX      77089
ESPIRITU SANTO DEVELOP &                 CONSTRUCTION GROUP                       11565 SW 7 ST                                                              MIAMI                FL      33174
ESPOSITO, ALFONSO                        ADDRESS ON FILE
ESQUEDA, SANTIAGO                        ADDRESS ON FILE
ESQUILIN PLUMBING CONTRACTOR INC         PO BOX 52                                                                                                           LAS PIEDRAS          PR      00771‐0052
ESQUIRE ASSIST, LTD.                     125 LOCUST STREET                                                                                                   HARRISBURG           PA      17101
ESQUIRE ASSOCIATION MANAGEMENT, LLC      480 NEW HOLLAND AVE SUITE 8204                                                                                      LANCASTER            PA      17602
ESQUIRE CLEANERS, INC                    2538 ALBANY AVE                                                                                                     WEST HARTFORD        CT      06117
ESQUIVEL, ANTONIA                        ADDRESS ON FILE
ESQUIVEL, JUAN                           ADDRESS ON FILE
ESSENT GUARANTY INC                      ATTN: CLIENT SERVICES                    P.O. BOX 881                                                               WINSTON‐SALEM        NC      27199
ESSENT GUARANTY, INC.                    ATTN: GENERAL COUNSEL                    TWO RADNOR CORPORATE CENTER                100 MATSONFORD ROAD 3RD FL.     RADNOR               PA      19087
ESSEX COUNTY                             ESSEX COUNTY ‐ TREASURER                 BOX 489                                                                    TAPPAHANNOCK         VA      22560
ESSEX COUNTY CLERK                       465 MARTIN LUTHER KING JR. BLVD.                                                                                    NEWARK               NJ      07102
ESSEX COUNTY TREASURER                   321 PRINCE ST                                                                                                       TAPPAHANNOCK         VA      22560
ESSEX COUNTY TREASURER                   7551 COURT ST                                                                                                       ELIZABETHTOWN        NY      12932
ESSEX COUNTY TREASURER OFFICE            PO BOX 489                                                                                                          TAPPAHANNOCK         VA      22560‐0499
ESSEX FELLS TOWNSHIP                     ESSEX FELLS TWP‐COLLECTO                 P.O. BOX 38                                                                ESSEX FELLS          NJ      07021
ESSEX INSURANCE CO                       P O BOX 2010                                                                                                        GLEN ALLEN           VA      23058
ESSEX TOWN                               ESSEX TOWN  ‐ TAX COLLEC                 29 WEST AVE TOWN HALL                                                      ESSEX                CT      06426
ESSEX TOWN                               ESSEX TOWN ‐ TAX COLLECT                 30 MARTIN STREET                                                           ESSEX                MA      01929
ESSEX TOWN                               ESSEX TOWN ‐ TAX COLLECT                 81 MAIN STREET                                                             ESSEXJUNCTION        VT      05452
ESSEX TOWN                               ESSEX TOWN ‐ TAX COLLECT                 PO BOX 45                                                                  ESSEX                NY      12936
ESSEX TOWNSHIP                           ESSEX TOWNSHIP ‐ TREASUR                 5462 W. LOWE RD                                                            ST JOHNS             MI      48879
ESSEXVILLE CITY                          ESSEXVILLE CITY ‐ TREASU                 1107 WOODSIDE AVE                                                          ESSEXVILLE           MI      48732
EST OF ANNIE MORRIS                      14580 DRY BRIDGE                                                                                                    RUTHER GLEN          VA      22546
EST OF ARCADIO MEZA                      5620 S CONTINENTAL RD                                                                                               TUCSON               AZ      85735
EST OF ARLETHA JACKSON                   & ANNETTE DAVIS                          8036 WATER VIEW DR                                                         BELMONT              NC      28012
EST OF CATHERINE ANCO                    & JOSEPH ANCO                            1326 212TH AVE                                                             NEW RICHMOND         WI      54017
EST OF CHARLES GLESSING                  & D FREAD                                4066 NE MOON RIVER CIR                                                     JENSEN BEACH         FL      34957
EST OF CURTIS REEVES &                   MAGGIE & MARK REEVES                     2801 BROSNAN ST                                                            SAN DIEGO            CA      92111
EST OF D RODRIGUEZ &                     ESTELA CUEVAS                            7342 STONE PINE LN                                                         HOUSTON              TX      77041
EST OF E WALSH & M KANE                  & E WALSH & R WALDRON JR                 4 WAR ADMIRAL LN                                                           MEDIA                PA      19063
EST OF EDNA BERNHART                     & JUDITH BARBOUR                         136 BOLAS RD                                                               DUXBURY              MA      02332
EST OF ELIZABETH MCCABE                  7205 SUNLIGHT PEAK DR NE                                                                                            RIO RANCHO           NM      87144
EST OF GEORGE ARCENEAUX                  300 MARTIN OAKS DR                                                                                                  LAFAYETTE            LA      70501
EST OF GERALDINE MARTELL                 & EST OF DONALD MARTELL                  432 WHITMAN BLVD                                                           ELYRIA               OH      44035
EST OF INA O NEIL                        1218 JACKSON RD                                                                                                     CLEARWATER           FL      33755
EST OF J CRAIG & C CRAIG                 & MA CRAIG TRUST                         PO BOX 662                                                                 FERNLEY              NV      89408
EST OF JOANNE DEBERRY                    1520 MANOR DR                                                                                                       GLADSTONE            OR      97027
EST OF JOHN GILMORE                      1105 S STAPLES                                                                                                      CORPUS CHRISTY       TX      78404
EST OF JOHN HIGDON&JASON                 &CLAUDIA&JESSICA BENFIEL                 1916 CASEY AVE SE                                                          CULLMAN              AL      35055
EST OF JOHN SHIELDS                      AND JEFFREY SHIELDS                      8922 MEMORIAL DR                                                           HOUSTON              TX      77024
EST OF JOSEPH MILES                      1723 AUBURN ST                                                                                                      ROCKFORD             IL      61103
EST OF KATHY JUMPER                      5890 CEDAR TREE LN                                                                                                  NAPLES               FL      34116
EST OF LINDA JOHNSON                     & D JOHNSON & D MADISON                  9716 CREST DR                                                              OKLAHOMA CITY        OK      73130
EST OF LOUIS PELLEGRINI                  62 FAXON ST                                                                                                         NEWTON               MA      02458
EST OF MARCELLA BJORK                    792 YANK ST                                                                                                         GOLDEN               CO      80401
EST OF MARIE BENNETT &                   JOYCE FINTER                             4904 S 91ST E AVE                                                          TULSA                OK      74145
EST OF MICHAEL SCHOCK                    & LINA SCHOCK                            574 QUAIL CYN                                                              SAN ANTONIO          TX      78249
EST OF PEARLINE FELDER &                 LOUIS TYSON                              10 FRANCINE ST                                                             RANDALLSTOWN         MD      21133
EST OF RACHEL DORSETT                    APT 2EN                                  6207 KENNEDY BLVD E                                                        WEST NEW YORK        NJ      07093
EST OF RICHARD NOVOA &                   BRENDA NOVOA                             1062 ROSEWOOD DR                                                           SANTA MARIA          CA      93458
EST OF S HAYDEN & BRUCE                  LASH                                     5362 FAIRHILL DR                                                           RAVENNA              OH      44266
EST OF SYED MOHIUDDIN                    & AYSHA N MOHIUDDIN                      606 CLOVIS CT                                                              COLLEGE STATION      TX      77845
ESTADA HOMEOWNERS ASSOCIATION, INC.      2801 N. UNIVERSITY DRIVE, SUITE 204                                                                                 CORAL SPRINGS        FL      33065
ESTANCIA                                 C/O RESOURCE PROPERTY MANAGEMENT         7300 PARK ST.                                                              SEMINOLE             FL      33777
ESTANCIA VALLEY SOLID                    WASTE AUTH                               PO BOX 736                                                                 ESTANCIA             NM      87016
ESTATE AT WESTBURY PARK                  PO BOX 7665                                                                                                         HILTON HEAD ISLAND   SC      29938
ESTATE CLAIM SERVICE AND                 PETER & DENISE SMITH                     934 CROMWELL AVE 2                                                         SAINT PAUL           MN      55114
ESTATE CLAIM SERVICES LLC                934 CROMWELL AVE                                                                                                    SAINT PAUL           MN      55114
ESTATE OF                                AMY SCHELCHER                            1725 E LOOP 230                                                            SMITHVILLE           TX      78957
ESTATE OF                                ANDREW SIMMERING                         477 VALHALLA DR                                                            COLORADO SPRINGS     CO      80901
ESTATE OF                                EVELYN SULLIVAN                          PO BOX 1146                                                                GRANBURY             TX      76048
ESTATE OF                                ROSALIO DELOS SANTOS                     441 MANANAI APTA                                                           HONOLULU             HI      96818
ESTATE OF                                SANDRA FITZGERALD                        29244 ROAN DR                                                              WARREN               MI      48093
ESTATE OF BRUCE CASEY                    & MARY CASEY                             79 BRECKENRIDGE DR                                                         AURORA               IL      60504




                                                                                                           Page 296 of 998
                                         19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   300 of 1004
Creditor Name                               Address1                             Address2                                     Address3                            City               State   Zip          Country
ESTATE OF DONALD KEITH THUM, DECEASED       NICHOLAS KRITIKOS                    HOFFMAN & FORDE                              3033 FIFTH AVENUE. SUITE 225        SAN DIEGO          CA      92103
ESTATE OF DOROTHY MARY STEWART              TREVOR MARTIN                        HORSPOOL & HORSPOOL                          300 E STATE STREET SUITE 200        REDLANDS           CA      92373
ESTATE OF ELIZABETH                         SNYDER                               509 KELSI DR                                                                     MOORE              OK      73160
ESTATE OF EULA JENKINS                      CHRISTINE COLLIER                    2928 LEMUEL DAWSON RD                                                            KINSTON            NC      28501
ESTATE OF FRANK C GUILAUME                  HADASSAH GUILLAUME                   1525 NE 136TH ST                                                                 NORTH MIAMI        FL      33161
ESTATE OF GENEVA SHORTRIDGE                 245 LIST AVENUE                      C/O RICHARD E. SHORTRIDGE SR.                                                    PASADENA           MD      21122
ESTATE OF JESUS LAM                         683 SE 6TH PLACE                                                                                                      HIALEAH            FL      33010
ESTATE OF JOHN KOPCHO, ET AL.
ESTATE OF JOHN MAUK &                       DUSTIN VILLARREAL                    528 PERRY ST                                                                     SANDUSKY           OH      44870
ESTATE OF KATHLEEN JOHNSON                  1666 DELAWARE AVE                                                                                                     LAWTON             IA      51030‐8000
ESTATE OF KENNETH SPERLING, ET AL.          KAREN SUE SPERLING, PRO SE
ESTATE OF LASCELLS G ALLEN                  GODFREY ALLEN                        7616 UDINE AVENUE                                                                ORLANDO            FL      32819
ESTATE OF PEDRO RAMIREZ GARCIA, ET AL.      JONATHAN S MILDER                    THE LAW OFFICE OF JONATHAN S MILDER          301 EAST COOK STREET, SUITE A       SANTA MARIA        CA      93454
ESTATE OF ROBERT A GARELICK                 TED GARELICK                         10412 SOUTH WEST 50TH STREET                                                     MIAMI              FL      33165
ESTATE OF ROBERT WEGNER, ET AL.             SAM DANIEL, ESQ.                     1756 S UTICA AVE.                                                                TULSA              OK      74104
ESTATE OF RONALD L TOBIAS
ESTATE OF RUTH F. GRIFFIN, ET AL.           REBECCA L. BLACK, ESQUIRE            PA 309127 LUTZ & PAWK; MORGAN CENT. BLDG     101 E DIAMOND ST STE 102            BUTLER             PA      16001
ESTATE OF THOMAS E HEFFRON                  1755 S NAPERVILLE RD STE 200                                                                                          WHEATON            IL      60189
ESTATE OF TOM GUNNING                       & JO GUNNING                         6003 LANSFORD LN                                                                 COLLEYVILLE        TX      76034
ESTATES AT CULLEN PARK HOA, INC             PO BOX 690269                                                                                                         HOUSTON            TX      77269
ESTATES OF DAVIS GROVE HOAS, INC            3036 CENTRE OAK WAY                                                                                                   GERMANTOWN         TN      38138
ESTATES OF NORTHWOOD HOMES ASSOC INC        5717 NORTH BEAMAN AVENUE                                                                                              KANSAS CITY        MO      64151
ESTEBANIA MUNIZ‐GONZALEZ                    5711 KISLIN PL                                                                                                        ORLANDO            FL      32807
ESTELL MANOR CITY                           ESTELL MANOR CITY ‐COLLE             148 CUMBERLAND AVENUE                                                            ESTELL MANOR       NJ      08319
ESTELLA TOWN                                ESTELLA TWN TREASURER                21870 COUNTY HIGHWAY EE                                                          CORNELL            WI      54732
ESTELLA VERONA ROBERTS, ET AL.              PRO SE ‐ MARK ALAN FREDERICKSON      788 DORA CELESTE DR                                                              LAS VEGAS          NM      87701
ESTEP HOMES INC                             13329 4TH ST                                                                                                          SANTA FE           TX      77510
ESTER, DAWNESE                              ADDRESS ON FILE
ESTES LAW PC                                605 FOREST ST                                                                                                         RENO               NV      89509
ESTHER LOPEZ                                DAVID H. KRIEGER                     HAINES & KRIEGER, LLC                        8985 S. EASTERN AVE., SUITE 350     HENDERSON          NV      89123
ESTHER M LUSKUS                             2 HURLBUT STREET                                                                                                      ARKPORT            NY      14807
ESTHER TATIS &                              TEMISTOCLES TATIS                    5340 NW 168 TERR                                                                 MIAMI              FL      33055
ESTILL COUNTY                               ESTILL COUNTY ‐ SHERIFF              130 MAIN STREET, COURTHO                                                         IRVINE             KY      40336
ESTILL SPRINGS CITY                         ESTILL SPRINGS‐TAX COLLE             100 HUDGINS ST                                                                   ESTILL SPRINGS     TN      37330
ESTRADA ROOFING                             ESTRADA HOME MAINTENANCE, INC        1738 SW 57 AVE                                                                   MIAMI              FL      33155
ESTRADA ROOFING, LLC                        JOSE S ESTRADA                       2625 E BOULDER ST                                                                COLORADO SPRINGS   CO      80909
ESTRADA, ANGELA
ESTRADA, ANGELA                             ADDRESS ON FILE
ESTRADA, CRYSTAL                            ADDRESS ON FILE
ESTRADA, LAURIE                             ADDRESS ON FILE
ESTRADA, LETYCIA                            ADDRESS ON FILE
ESTRADA, MARICRUZ                           ADDRESS ON FILE
ESTRADA, MICHELLE                           ADDRESS ON FILE
ESTRADA, SADIE                              ADDRESS ON FILE
ESTRADA, SHINDER                            ADDRESS ON FILE
ESTRAL BEACH VILLAGE                        ESTRAL BEACH VLG ‐ TREAS             7196 LAKESHORE                                                                   NEWPORT            MI      48166
ESTRELLA                                    12460 SW 8TH ST 101                                                                                                   MIAMI              FL      33184
ESTRELLA COMMUNITY ASSOCIATION              8360 E VIA DE VENTURA STE L 100                                                                                       SCOTTSDALE         AZ      85258
ESTRELLA INS                                3750 W FLAGLER ST                                                                                                     MIAMI              FL      33134
ESTRELLA INS                                7061 TAFT ST                                                                                                          HOLLYWOOD          FL      33024
ESTRELLA INS                                720 W HALLANDALE BCH101                                                                                               HALLANDALE BEACH   FL      33009
ESTRELLA INSURANCE                          1140 W 68 ST STE B                                                                                                    HIALEAH            FL      33014
ESTRELLA PLUMBING CONTRACTORS INC           7001 W 35 AVE                        116                                                                              HIALEAH            FL      33018
ESTRELLA, JONATHAN                          ADDRESS ON FILE
ESTUARDO VASQUEZ                            527 W. 55TH ST.                                                                                                       LOS ANGELES        CA      90037
ESURANCE INS SRVCS INC                      1011 SUNSET BLVD STE 100                                                                                              ROCKLIN            CA      95677
ESURANCE INS SRVCS INC                      BOA LOCKBOX SVCS740473               2706 MEDIA CENTER DR                                                             LOS ANGELES        CA      90065
ESURANCE P AND C INS CO                     P O BOX 740473                                                                                                        LOS ANGELES        CA      90074
ETAME, ARMAND                               ADDRESS ON FILE
ETC INC                                     13043 N EMERALD DRIVE                                                                                                 HAYDEN             ID      83835
ETC REALTY LLC                              3718 SUMTER AVENUE SOUTH                                                                                              SAINT LOUIS PARK   MN      55426
ETCREALTY                                   ATTN: LANE HANSEN                    3718 SUMTER AVE S                                                                MINNEAPOLIS        MN      55426
ETCREALTY                                   ATTN: LANE HANSEN                    3718 SUMTER AVE S                                                                ST. LOUIS PARK     MN      55426
ETHAN JACKSON INVESTMENTS LLC               14101 BARONESS COURT                                                                                                  ORLANDO            FL      32828
ETHAN PENNINGTON AND                        CAITLIN PENNINGTON                   17737 JOLIET RD                                                                  SHERIDAN           IN      46069
ETHAN REED MCKINNEY                         13302 EARLY SUNSET DR                                                                                                 MEMPHIS            IN      47143
ETHEL JACKSON                               5949 BLUE HERON CT                                                                                                    BATON ROUGE        LA      70817
ETHOS GENERAL CONT                          10303 E DRY CREEK RD 400                                                                                              ENGLEWOOD          CO      80112
ETHRIDGE, NICOLE                            ADDRESS ON FILE
ETIENNE, CHRISTIAN                          ADDRESS ON FILE




                                                                                                            Page 297 of 998
                                     19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            301 of 1004
Creditor Name                           Address1                          Address2                                      Address3                              City              State   Zip        Country
ETNA BORO                               ETNA BORO ‐ TAX COLLECTO          437 BUTLER ST                                                                       PITTSBURGH        PA      15223
ETNA TOWN                               ETNA TOWN ‐ TAX COLLECTO          PO BOX G                                                                            ETNA              ME      04434
ETON CITY                               ETON CITY‐TAX COLLECTOR           PO BOX 407                                                                          ETON              GA      30724
ETON PLACE CONDOMINIUM                  C/O VANGUARD MANAGEMENT           P.O. BOX 93687                                                                      LAS VEGAS         NV      89193‐3687
ETOWAH CITY                             ETOWAH CITY‐TAX COLLECTO          415 N TENNESSEE AVE                                                                 ETOWAH            TN      37331
ETOWAH COUNTY                           ETOWAH CO‐REV COMMISSION          800 FORREST AVE ‐ ROOM                                                              GADSDEN           AL      35901
ETOWAH COUNTY JUDGE OF PROBATE          PO BOX 187                                                                                                            GADSDEN           AL      35902
ETOWAH COUNTY REVENUE COMMISSIONER      800 FORREST AVE                                                                                                       GADSDEN           AL      35901
ETOWAH FLOORING CARPET ONE              ETOWAH DECORATING CENTER INC      615 WALESKA ROAD                                                                    CANTON            GA      30114
ETRADE FINANCIAL CORPORATION            PO BOX 484                                                                                                            JERSEY CITY       NJ      07303
ETTRICK TOWN                            ETTRICK TWN TREASURER             PO BOX 52                                                                           ETTRICK           WI      54627
EUBANKS HOMES INC                       645 HURRICANE CREEK CIRCLE                                                                                            ANNA              TX      75409
EUBANKS, KESHIA                         ADDRESS ON FILE
EUCLID RFG & SIDING INC                 424 S VERMONT ST                                                                                                      PALATINE          IL      60067
EUGENE A MARQUIS                        12C FRANKLIN DRIVE                                                                                                    MAPLE SHADE       NJ      08052
EUGENE A WIGGINS JR INC                 2024 S SOUTHLAND AVE                                                                                                  GONZALEZ          LA      70737
EUGENE ELIAS &                          ADDRESS ON FILE
EUGENE F BRYMER                         ADDRESS ON FILE
EUGENE HUNT                             ADDRESS ON FILE
EUGENE NAGLER                           ADDRESS ON FILE
EUGENE P HEITMAN                        ADDRESS ON FILE
EUGENE SCHECHTER                        ADDRESS ON FILE
EUGENE ZELLER AND MICHELLE              ADDRESS ON FILE
EULA GRAY                               JAMES KEAVENEY, ESQ.              KEAVENEY LEGAL GROUP, LLC                     1101 N. KINGS HIGHWAY, SUITE G100     CHERRY HILL       NJ      08034
EULA MYERS                              ADDRESS ON FILE
EULA WHITE                              ADDRESS ON FILE
EULALIA TOWNSHIP                        EULALIA TWP ‐ TAX COLLEC          72 WOODLAND HEIGHTS                                                                 COUDERSPORT       PA      16915
EULAS TODD BROOKS                       6518 OLD ORCHARD RD                                                                                                   SEBRING           FL      33876
EUNICE CITY                             EUNICE CITY ‐ TAX COLLEC          P O BOX 1106                                                                        EUNICE            LA      70535
EUNICE‐LAMAR, TERRI                     ADDRESS ON FILE
EUPORA CITY                             EUPORA CITY‐TAX COLLECTO          390 CLARK AVE                                                                       EUPORA            MS      39744
EUREKA COUNTY                           EUREKA COUNTY ‐ TREASURE          PO BOX 677                                                                          EUREKA            NV      89316
EUREKA FLOOR CARPET ONE                 2385 MYRTLE AVE                                                                                                       EUREKA            CA      95501
EUREKA TOWN                             EUREKA TWN TREASURER              1914 230TH STREET                                                                   ST CROIX FALLS    WI      54024
EUREKA TOWNSHIP                         EUREKA TOWNSHIP ‐ TREASU          9322 S GREENVILLE RD                                                                GREENVILLE        MI      48838
EUREST DINING SERVICES                  PO BOX 417632                                                                                                         BOSTON            MA      02241‐7632
EUROCRAFT CONTRACTORS &                 25525 W IVANHOE RD                                                                                                    WAUCONDA          IL      60084
EUROPEAN SPACES LLC                     1160 N FEDERAL HWY 1221                                                                                               FORT LAUDERDALE   FL      33304
EUROQUALITY IMPROVEMENTS                LLC                               5466 KENNESAW DR                                                                    BATON ROUGE       LA      70817
EUSTIS INSURANCE                        110 VETERANS BLVD STE200                                                                                              METALRIE          LA      70005
EUSTIS ROOFING COMPANY INC.             15311 OLD US HWY 441 SUITE A                                                                                          TAVARES           FL      32778
EUSTIS TOWN                             EUSTIS TOWN‐TAX COLLECTO          P.O. BOX 350                                                                        STRATTON          ME      04982
EVA TERZAKIS                            IRA H. LAPP, ESQ.                 NEIMARK & NEIMARK, LLP                        37 CONGERS ROAD                       NEW CITY          NY      10956
EVALUATION CONCEPTS                     299 MONTANA DE ORO ST                                                                                                 TULARE            CA      93274
EVALUATION CONCEPTS                     PO BOX 516                                                                                                            TULARE            CA      93275
EVAN SUSSKIND AND                       MINDI SUSSKIND                    9616 EAGLE RIDGE DR                                                                 BETHESDA          MD      20817
EVANGELINA PUENTES &                    ROLANDO PUENTES                   10352 SW 21 ST TER                                                                  MIAMI             FL      33165
EVANGELINE PARISH                       EVANGELINE PARISH ‐ COLL          200 COURT STREET, SUITE                                                             VILLE PLATTE      LA      70586
EVANGELINE TOWNSHIP                     EVANGELINE TWP ‐ TREASUR          111 N. EAST ST.                                                                     BOYNE CITY        MI      49712
EVANS APPRAISAL SERVICE INC             479 EAST AVE                                                                                                          CHICO             CA      95926
EVANS CARPET DEPOT LLC                  14397 UNIVERSITY AVE                                                                                                  HAMMOND           LA      70401
EVANS CITY BORO                         WILDA CLAWSON, TAX COLLE          141 EVANS ST                                                                        EVANS CITY        PA      16033
EVANS CONSTRUCTION                      KENNY OLIN EVANS                  190 PARHAM RD                                                                       MILLEDGEVILLE     GA      31061
EVANS COUNTY                            EVANS COUNTY‐TAX COMMISS          PO BOX 685                                                                          CLAXTON           GA      30417
EVANS COUNTY TAX COMMISSIONER           201 FREEMAN ST STE 4                                                                                                  CLAXTON           GA      30417‐0685
EVANS MILLS VILLAGE                     EVANS MILLS VILLAGE ‐ CL          PO BOX 176                                                                          EVANS MILLS       NY      13637
EVANS REAL ESTATE CO INS                502 E 42TH ST                                                                                                         TONGANOXIE        KS      66086
EVANS ROOFING                           MISH MORAN                        20064‐9 TOWNSEND FORD ROAD                                                          ATHENS            AL      35614
EVANS TOWN                              LYNN M. KRAJACIC, TOWN C          8787 ERIE ROAD                                                                      ANGOLA            NY      14006
EVANS, AHMAD                            ADDRESS ON FILE
EVANS, ANGELA                           ADDRESS ON FILE
EVANS, BETH                             ADDRESS ON FILE
EVANS, CARLIANO                         ADDRESS ON FILE
EVANS, CHRISTINA                        ADDRESS ON FILE
EVANS, ESSIE                            W. PAUL FRYER                     306 N WEST STREET                             P. O. BOX 1540                        BAINBRIDGE        GA      39818
EVANS, KELLY                            ADDRESS ON FILE
EVANS, KENDRA                           ADDRESS ON FILE
EVANS, KRISTINA                         ADDRESS ON FILE
EVANS, LILLIE                           ADDRESS ON FILE
EVANS, RICHARD                          ADDRESS ON FILE




                                                                                                      Page 298 of 998
                                     19-10412-jlg                 Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          302 of 1004
Creditor Name                              Address1                                     Address2                                     Address3                                City                 State   Zip          Country
EVANS, TANELL                              ADDRESS ON FILE
EVANS, WILLIAM                             ADDRESS ON FILE
EVANS‐BRANT CS (EVANS TN                   EVANS‐BRANT CS ‐ TAX REC                     8787 ERIE ROAD                                                                       ANGOLA               NY      14006
EVANS‐HARMATUK, MARGARET                   ADDRESS ON FILE
EVANSVILLE CITY                            ROCK COUNTY TREASURER                        PO BOX 1508/51 S MAIN ST                                                             JANESVILLE           WI      53547
EVANSVILLE CITY                            TAX COLLECTOR                                PO BOX 1508/51 S MAIN ST                                                             JANESVILLE           WI      53547
EVANSVILLE WATER & SEWER UTILITY           1 NW MARTIN LUTHER KING JR BLVD RM 104                                                                                            EVANSVILLE           IN      47740
EVART CITY                                 EVART CITY ‐ TREASURER                       200 S MAIN                                                                           EVART                MI      49631
EVART TOWNSHIP                             TAX COLLECTOR                                1373 90TH AVE                                                                        EVART                MI      49631
EVARTS TREMAINE                            1111 SUPERIOR AVE 420                                                                                                             CLEVELAND            OH      44114
EVC SOFTWARE INC                           7719 LOVERS LN                                                                                                                    DALLAS               TX      75225
EVE CAMPBELL INS                           P O BOX 4046                                                                                                                      MALIBU               CA      90264
EVE, JASON                                 ADDRESS ON FILE
EVELINE TOWNSHIP                           EVELINE TOWNSHIP ‐ TREAS                     PO BOX 248                                                                           CHARLEVOIX           MI      49720
EVELYN ANNETT CHATMAN, ET AL.              JACKSONVILLE AREA LEGAL AID, INC.            KATHERINE HANSON                             126 WEST ADAMS STREET                   JACKSONVILLE         FL      32202
EVELYN B JACKSON                           7501 WRENWOOD DR                                                                                                                  SACRAMENTO           CA      95823
EVELYN HERNANDEZ                           1150 SW 138TH AVE                                                                                                                 MIAMI                FL      33184
EVELYN L WHITTAKER                         PO BOX 2121                                                                                                                       EATONVILLE           FL      32751
EVELYN MCDOWELL                            3014 BARRON AVE APT 103                                                                                                           MEMPHIS              TN      38114
EVELYN R COREY                             11044 CORAL ALOE AVE                                                                                                              FOUNTAIN VALLEY      CA      92708
EVELYNN W JOHNSON                          1050 W 79TH ST  416                                                                                                               CHICAGO              IL      60620
EVER READY UTILITIES, INC.                 8895 N MILITARY TRAIL, SUITE 203D                                                                                                 PALM BEACH GARDENS   FL      33410
EVERBANK                                   100 SUMMER STREET                            SUITE 3232                                                                           BOSTON               MA      02110
EVERBANK                                   BRIAN MORROW ‐ PRO SE                        889 NE 214 LANE CONDO #3                                                             MIAMI                FL      33179
EVERBANK                                   BRUCE JACOBS & ASSOCIATES, P.A.              BRUCE JACOBS; ALFRED I. DUPONT BLDG          169 EAST FLAGLER STREET, STE 1620       MIAMI                FL      33131
EVERBANK                                   DON R. HETTER (PRO SE)                       08 MERCED ROAD                                                                       LOS LUMAS            NM      87031
EVERBANK                                   MARILYN A. MAHUSKY                           VERMONT LEGAL AID                            56 MAIN STREET, SUITE 801               SPRINGFIELD          VT      05156
EVERBANK                                   TIAA BANK                                    301 WEST BAY STREET                                                                  JACKSONVILLE         FL      32202
EVERBANK ‐ USA                             ATTN: CAROLINE WATKINS                       301 WEST BAY STREET                                                                  JACKSONVILLE         FL      32202
EVERBANK, ET AL.                           HUSCH BLACKWELL LLP (ATTORNEY FOR MERS)      JO ANN SANDIFER, ESQ                         190 CARONDELET PLAZA, SUITE 600         MEMPHIS              TN      38107
EVERBANK, ET AL.                           SAM BLAISS, ESQ                              ATTORNEY FOR JAMES K. & PATSY H. WINTER      77 ADAMS AVENUE                         MEMPHIS              TN      38120
EVERBANK, ET AL.                           SHUTTLEWORTH WILLIAMS, PLLC                  MICHAEL G. DERRICK; PHILLIP C. BASS          22 NORTH FRONT STREET, SUITE 850        MEMPHIS              TN      38103
EVERBANK, ET AL.                           TOMMY HENSON, PRO SE                         1203 CHELSEA AVE                                                                     MEMPHIS              TN      38103
EVERBANK, ET AL.                           WYATT, TARRANT & COMBS, LLP                  ATTORNEY FOR BANK OF BARTLETT                1715 AARON BRENNER DRIVE, SUITE 800     ST. LOUIS            MO      63105
EVERBRIDGE INC                             PO BOX 740745                                                                                                                     LOS ANGELES          CA      90074‐0745
EVERBRIDGE, INC.                           ATTN: GENERAL COUNSEL                        500 N BRAND BLVD                             SUITE 1000                              GLENDALE             CA      91203
EVERBRIDGE, INC.                           ATTN: LEGAL DEPARTMENT                       500 N. BRAND BLVD.                           SUITE 1000                              GLENDALE             CA      91203
EVEREST CONSTRUCTION LLC                   5032 W POST ROAD                                                                                                                  LAS VEGAS            NV      89118
EVEREST NATL INS                           P O BOX 830                                                                                                                       LIBERTY CORNERS      NJ      07938
EVEREST SECURITY INS CO                    P O BOX 1620                                                                                                                      ALPHARETTA           GA      30009
EVERETT BORO                               EVERETT BORO ‐ TAX COLLE                     831 WEST ST.                                                                         EVERETT              PA      15537
EVERETT CASH MTL                           P O BOX 2057                                                                                                                      KALISPELL            MT      59903
EVERETT CASH MUTUAL INS                    10591 LINCOLN HWY                                                                                                                 EVERETT              PA      15537
EVERETT CASH MUTUAL INS.                   P O BOX 88                                                                                                                        EVERETT              PA      15537
EVERETT CASH MUTUAL INS.                   P. O. BOX 21                                                                                                                      BEDFORD              PA      15522
EVERETT CITY                               EVERETT CITY ‐ TAX COLLE                     484 BROADWAY                                                                         EVERETT              MA      02149
EVERETT S.D./EAST PROVDI                   TAMMY NYCUM ‐ TAX COLLEC                     1917 MT CHAPEL RD                                                                    BREEZEWOOD           PA      15533
EVERETT S.D./EVERETT BOR                   EVERETT AREA SD ‐ COLLEC                     831 WEST ST.                                                                         EVERETT              PA      15537
EVERETT S.D./MONROE TOWN                   EVERETT SD ‐ TAX COLLECT                     PO BOX 57                                                                            CLEARVILLE           PA      15535
EVERETT S.D./SOUTHAMPTON                   LADAWN KIFER ‐TAX COLLEC                     577 S MILK & WATER RD                                                                EVERETT              PA      15537
EVERETT S.D./WEST PROVID                   EVERETT AREA SD ‐ COLLEC                     111 ADAMS STREET                                                                     EVERETT              PA      15537
EVERETT TOWNSHIP                           EVERETT TOWNSHIP ‐ TREAS                     1516 E 8TH STREET                                                                    WHITE CLOUD          MI      49349
EVERGREEN APPRAISAL GROUP INC              11410 NE 124TH ST                                                                                                                 KIRKLAND             WA      98034
EVERGREEN AT CLIFTON COA INC               C/O TAYLOR MANAGEMENT COMPANY                80 JEFFERSON ROAD 2ND FLOOR                                                          WHIPPANY             NJ      07981
EVERGREEN AT CLIFTON COA INC               C/O TAYLOR MANAGEMENT COMPANY                80 SOUTH JEFFERSON ROAD 2ND FLOOR                                                    WHIPPANY             NJ      07981
EVERGREEN INS AGENCY                       3501 ELLA BLVD                                                                                                                    HOUSTON              TX      77018
EVERGREEN INS INC                          583 105TH AVE N STE 2                                                                                                             ROYAL PALM BEACH     FL      33411
EVERGREEN INSURANCE AGENCY, INC.           LESHAWN                                      P. O BOX 924074                                                                      HOUSTON              TX      77292
EVERGREEN OF CRESTWOOD CONDOMINIUM ASSOC   GNP MANAGEMENT GROUP, LLC AS AGENT           430 N. MICHIGAN AVE 2ND FLOOR                                                        CHICAGO              IL      60611
EVERGREEN P & C INS AGY                    25 ROBERT PITT DRIVE                         SUITE 200F                                                                           MONSEY               NY      10952
EVERGREEN PRESERVE CONDOMINIUM             164 WESTFORD ROAD, SUITE 15                  C/O WINER & BENNETT, LLP                                                             TYNGSBORO            MA      01879
EVERGREEN PRESERVE CONDOMINIUM             PO BOX 315                                                                                                                        BILLERICA            MA      01862
EVERGREEN TOWN                             EVERGREEN TWN TREASURER                      PO BOX 367                                                                           SPOONER              WI      54801
EVERGREEN TOWNSHIP                         EVERGREEN TOWNSHIP ‐ TRE                     PO BOX 147                                                                           SHERIDAN             MI      48884
EVERHOME MORTGAGE COMPANY                  8100 NATIONS WAY                                                                                                                  JACKSONVILLE         FL      32256
EVERHOME MORTGAGE COMPANY                  HARRISON & RADEKER, P.A.                     ANDREW S. RADEKER                            P.O. BOX 50143                          COLUMBIA             SC      29250
EVERHOME MORTGAGE COMPANY                  P.O. BOX 530579                                                                                                                   ATLANTA              GA      21228
EVERING, GARY                              ADDRESS ON FILE
EVERLAST HOME ENERGY SOLUTIONS             G D FRIEND INC                               2921 DAIMLER ST                                                                      SANTA ANA            CA      92705
EVERLASTING EXTERIORS                      INC                                          17218 PRESLEY CIRCLE                                                                 HASTINGS             MN      55033




                                                                                                                   Page 299 of 998
                                  19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              303 of 1004
Creditor Name                        Address1                               Address2                                      Address3      City             State   Zip          Country
EVERLINE, JACQUELINE                 ADDRESS ON FILE
EVERSON BORO                         EVERSON BORO ‐ TAX COLLE               604 GRAFF ST.                                               EVERSON          PA      15631
EVERSOURCE                           P O BOX 650032                                                                                     DALLAS           TX      75265‐0032
EVERSOURCE                           PO BOX 650047                                                                                      DALLAS           TX      75265‐0047
EVERSOURCE                           PO BOX 650851                                                                                      DALLAS           TX      75265‐0851
EVERSOURCE                           PO BOX 660753                                                                                      DALLAS           TX      75266‐0753
EVERSOURCE ENERGY                    PO BOX 56002                                                                                       BOSTON           MA      02205
EVERSOURCE ENERGY                    PO BOX 56003                                                                                       BOSTON           MA      02205
EVERSURE AGENCY                      25833 ST HWY 181                                                                                   DAPHNE           AL      36526
EVERYDAY RESTORATIONS INC.           DOMINICK BELLAVIA                      398 W. ARMY TRAIL RD 234                                    BLOOMINGDALE     IL      60108
EVERYDAY RESTORATIONSINC             398 W ARMY TRAIL RD 234                                                                            BLOOMINGDALE     IL      60108
EVERYTHING INTERIOR                  1150 WEST 27TH ST                                                                                  JACKSONVILLE     FL      32209
EVERYTHING SOLAR                     1901 W COLONIAL DRIVE                                                                              ORLANDO          FL      32804
EVESHAM MUA                          P.O. BOX 467                                                                                       MARLTON          NJ      08053
EVESHAM TOWNSHIP                     EVESHAM TWP ‐ COLLECTOR                984 TUCKERTON ROAD                                          MARLTON          NJ      08053
EVISTA ENVIRO HEALTH SYS             4030 BIRCH ST 105                                                                                  NEWPORT BEACH    CA      92660
EVITA MATSON                         8404 HENRY ST                                                                                      ORANGE           TX      77630
EVLES INSURANCE AGENCY               51146 COUNTRY RD 5 N                                                                               ELKHART          IN      46514
EVOLUTION ROOFING AND                GENERAL CONTRACTORS                    9801 PINEHURST DR                                           ROWLATT          TX      75089
EVOLUTION TECH                       5241 SW 155TH AVE                                                                                  MIRAMAR          FL      33027
EVR‐GARD CONSTRUCTION CO             5711 W SLAUSON AV 150                                                                              CULVER CITY      CA      90230
EVVA WEIDELI AND HERMAN WEIDELI      21113 129TH AVE. E                                                                                 GRAHAM           WA      98338
EWA PYC &                            WALDEMAR PYC                           104 S BARAT AVE                                             SAINT LOUIS      MO      63135
EWART, MARYGRACE                     ADDRESS ON FILE
EWENI, ASHTON                        ADDRESS ON FILE
EWING TOWNSHIP TAX OFFICE            2 JAKE GARZIO DR                                                                                   EWING            NJ      08628
EWING TOWNSHIP‐FISCAL                EWING TOWNSHIP ‐TAX COLL               2 JAKE GARZIO DRIVE                                         EWING            NJ      08628
EWING, BRIANNA                       ADDRESS ON FILE
EWING, EUGENE                        ADDRESS ON FILE
EWING, KIM                           ADDRESS ON FILE
EX E1 SBS LLC                        7809 CALLE DE COBRE NE                                                                             ALBUQUERQUE      NM      87109
EXACTA ILLINOIS SURVEYORS INC        316 EAST JACKSON ST                                                                                MORRIS           IL      60450
EXACTA OHIO                          RESIDENTIAL SURVEY COMPANY, LLC        2132 EAST 9TH STREET.                         SUITE 203     CLEVELAND        OH      44115
EXCALIBER NAT                        4503 WOODLAND CORP 100                                                                             TAMPA            FL      33614
EXCALIBRE MANAGEMENT CO              2860 MILL CREEK ROAD                   PO BOX 200                                                  MENTONE          CA      92359
EXCALIBUR ENTERPRISES, LTD.          360 W MAIN STREET                                                                                  TRAPPE           PA      19426
EXCALIBUR EXTERIORS                  6295 W 55TH AV                                                                                     ARVADA           CO      80002
EXCALIBUR EXTERIORS LLC              AJT EXTERIORS LLC                      6295 W 55TH AVE                                             ARVADA           CO      80002
EXCALIBUR NAT                        5706 BENJAMIN CNT DR 116                                                                           TAMPA            FL      33634
EXCALIBUR NATIONAL INSCO             P O BOX 26129                                                                                      TAMPA            FL      33623
EXCEL ADJUSTERS INC                  SUITE 685                              3530 WILSHIRE BLVD                                          LOS ANGELES      CA      90010
EXCEL APPRAISAL SERVICES             24410 N 36TH WAY                                                                                   PHOENIX          AZ      85050
EXCEL CONSTRUCTION                   SERVICES INC                           13240 N 26TH PL                                             PHOENIX          AZ      85032
EXCEL EXTERIORS INC                  6230 10TH ST N UNIT 420                                                                            OAKDALE          MN      55128
EXCEL HOME CONSTR AND                S & D TRUMAN                           571 JACOB WAY 201                                           ROCHESTER        MI      48304
EXCEL REALTY                         XL REALTY, INC.                        PO BOX 1808                                                 LAKE DALLAS      TX      75065
EXCEL ROOFING                        13431 EVERGREEN LANE                                                                               DAYTON           MN      55327
EXCEL ROOFING                        4510 S FEDERAL BLVD                                                                                ENGLEWOOD        CO      80110
EXCEL ROOFING & CONTRACTING          RYAN FOLCK                             19702 BELLA LOMA DR. 9302                                   SAN ANTONIO      TX      78256
EXCEL ROOFING INC                    4510 S FEDERAL BLVD                                                                                ENGLEWOOD        CO      80110
EXCEL ROOFING INC                    KEVIN OXLEY                            4510 S FEDERAL BLVD                                         ENGLEWOOD        CO      80110
EXCEL ROOFING INC & W&M              WALLACE                                4510 S FEDERAL BLVD                                         ENGLEWOOD        CO      80110
EXCEL SOLAR INC                      3860 TOBY AVENUE                                                                                   MALABAR          FL      32950
EXCEL SPECIALIZED                    ROOFING LLC                            5701 WATAUGA RD                                             WATAUGA          TX      76148
EXCELL APPRAISALS                    PO BOX 8195                                                                                        FLEMING ISLAND   FL      32006
EXCELLENCE CONTRACTORS DBR LLC       4220 STEVE REYNOLDS BLVD SUITE 16                                                                  NORCROSS         GA      30093
EXCELLENCE INSURANCE                 3801 SW 107TH AVE                                                                                  MIAMI            FL      33165
EXCELLENT ROOFING &                  CHIMNEY                                84 JEWELL ST                                                GARFIELD         NJ      07026
EXCELLENT ROOFING CORP.              1050 WEST 37TH STREET                                                                              HIALEAH          FL      33012
EXCELSIOR                            62 MAPLE AVE                                                                                       KEENE            NH      03431
EXCELSIOR CLEANERS INC               6 PACEVIEW DR                                                                                      HOWELL           NJ      07731
EXCELSIOR INS                        PO BOX 703                                                                                         KEENE            NH      03431
EXCELSIOR RESTORATION                & HILDA RUIZ                           2430 N GLASSELL ST STE E                                    ORANGE           CA      92865
EXCELSIOR RESTORATION, INC.          2430 N GLASSELL SUITE  E                                                                           ORANGE           CA      92865
EXCELSIOR TOWN                       EXCELSIOR TWN TREASURER                PO BOX 57                                                   ROCK SPRINGS     WI      53961
EXCELSIOR TOWNSHIP                   EXCELSIOR TOWNSHIP ‐ TRE               5898 TYLER RD SE                                            KALKASKA         MI      49646
EXCEPTIONAL APPRAISALS               4200 S GRANITE DRIVE                                                                               CHANDLER         AZ      85249
EXCEPTIONAL EXTERIORS                7940 S UNIV BLVD STE 100                                                                           CENTENNIAL       CO      80122
EXCEPTIONAL EXTERIORS, LLC           3679 S HURON ST. SUITE 402                                                                         ENGLEWOOD        CO      80110
EXCLUSIVE CONCRETE FLOOR             331 BROOKCREST CIRCLE                                                                              ROCKLEDGE        FL      32955




                                                                                                        Page 300 of 998
                                      19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               304 of 1004
Creditor Name                              Address1                          Address2                                      Address3                          City               State   Zip        Country
EXCLUSIVE PROPERTY MANAGEMENT              ARDENT VENTURES LLC               2945 WEST CYPRESS CREEK ROAD, SUITE 201                                         FORT LAUDERDALE    FL      33309
EXECUHOME REALTY                           ATTN: YVONNE MENEGHIN             11238 BIRD RIVER GROVE                                                          WHITE MARSH        MD      21162
EXECUHOME REALTY                           ATTN: YVONNE MENEGHIN             9512 HARFORD RD                                                                 BALTIMORE          MD      21234
EXECUTIVE APPRAISAL AND                    CONSULTING INC                    23071 DEERFLY RD                                                                BROOKSVILLE        FL      34602
EXECUTIVE APPRAISAL SERV                   LISA L CONNER                     2733 PRAIRIE LANE                                                               SNELLVILLE         GA      30039
EXECUTIVE APPRAISAL SERVICES INC           PO BOX 13822                                                                                                      ALBUQUERQUE        NM      87192
EXECUTIVE DIRECTOR, OFFICE OF FNCL INST    COMMONWEALTH OF KENTUCKY          1025 CAPITAL CENTER DRIVE, SUITE 200                                            FRANKFORT          KY      40601
EXECUTIVE HOLMES CONDOMINIUM ASSOCIATION   PO BOX 677                                                                                                        LEES SUMMIT        MO      64063
EXECUTIVE INS CLAIMS                       SERV                              13932 SE 74 TERRACE                                                             MIAMI              FL      33183
EXECUTIVE INS. SVCS                        RR2 BOX 10566                     113 ESTATE BARRON SPOT                                                          KINGSHILL          VI      850
EXECUTIVE INS. SVCS                        THE VILLAGE MALL 4                                                                                                ST CROIX           VI      00850
EXECUTIVE INSURANCE SER                    RR 210566                                                                                                         KINGSHILT          VI      850
EXECUTIVE PARK LLC                         ATTN: LEGAL DEPARTMENT            PO BOX 235000                                                                   MONTGOMERY         AL      36123
EXECUTIVE PARK LLC                         PO BOX 235021                                                                                                     MONTGOMERY         AL      36123‐5021
EXECUTIVE RISK                             P O  BOX 1615                                                                                                     WARREN             NJ      70611
EXECUTIVE ROOFING &                        OSCAR & YORDANKA MENDEZ           8022 SW 89TH ST                                                                 MIAMI              FL      33156
EXELAND VILLAGE                            EXELAND VLG TREASURER             11045 W 5TH ST.                                                                 EXELAND            WI      54835
EXETER BORO                                EXETER BORO ‐ TAX COLLEC          1101 WYOMING AVE                                                                EXETER             PA      18643
EXETER BOROUGH SEWER                       1000 WILKES‐BARRE STREET                                                                                          HANOVER TOWNSHIP   PA      18703
EXETER FIRE DISTRICT                       TAX COLLECTOR                     PO BOX 197                                                                      EXETER             RI      02822
EXETER S.D./EXETER TOWNS                   EXETER TWP SD ‐ TAX COLL          10 FAIRLANE RD                                                                  READING            PA      19606
EXETER S.D./SAINT LAWREN                   SUSAN EGGERT ‐ TAX COLLE          3540 SAINT LAWRENCE AVE                                                         READING            PA      19606
EXETER TOWN                                EXETER TOWN ‐ TAX COLLEC          10 FRONT ST                                                                     EXETER             NH      03833
EXETER TOWN                                EXETER TOWN ‐ TAX COLLEC          1220 STETSON ROAD                                                               EXETER             ME      04435
EXETER TOWN                                EXETER TOWN ‐ TAX COLLEC          675 TEN ROD ROAD                                                                EXETER             RI      02822
EXETER TOWN                                EXETER TOWN‐TAX COLLECTO          PO BOX 31                                                                       SCHUYLER LAKE      NY      13457
EXETER TOWN                                GREEN COUNTY TREASURER            1016 16TH AVE.                                                                  MONROE             WI      53566
EXETER TOWNSHIP                            EXETER TOWNSHIP ‐ TREASU          6158 SCOFIELD RD                                                                MAYBEE             MI      48159
EXETER TOWNSHIP                            EXETER TOWNSHIP‐TAX COLL          124 CHURCH ST.                                                                  FALLS              PA      18615
EXETER TOWNSHIP                            EXETER TWP ‐ TAX COLLECT          10 FAIRLANE ROAD                                                                READING            PA      19606
EXETER TOWNSHIP                            WAYMAN N SMITH SR ‐ COLL          662 APPLETREE RD                                                                HARDING            PA      18643
EXIT KING REALTY                           ATTN: LAUREN FUS                  8728 EAST STATE ROAD 70                                                         BRADENTON          FL      34202
EXIT KING REALTY                           ATTN: STEVE FORBES                1800 TAMIAMI TRAIL S                                                            VENICE             FL      34293
EXIT REALTY HOMEWARD BOUND                 ATTN: JOHN FARRELL                1500 VESTAL PARKWAY E,                        SUITE 101                         VESTAL             NY      13850
EXIT REALTY HOMEWARD BOUND                 JOHN JAY HB, LLC                  1500 VESTAL PARKWAY E. STE 101                                                  VESTAL             NY      13850
EXIT REALTY N.F.I.                         7139 N. 9TH AVENUE                                                                                                PENSACOLA          FL      32504
EXIT REALTY SUN LIVING                     STRAWN REO                        (MANAGING MEMBER OF LOF VENTURES LLC)         1490 S. PRICE ROAD, SUITE 305     CHANDLER           AZ      85286
EXL LEGAL PLLC                             12425 28TH ST N STE 200                                                                                           ST PETERSBURG      FL      33716
EXMORE TOWN                                EXMORE TOWN ‐ TREASURER           P O BOX 647                                                                     EXMORE             VA      23350
EXNER, DAVID                               ADDRESS ON FILE
EXODUS FINANCIAL                           135 MONTICELLO AVE                                                                                                JERSEY CITY        NJ      07304
EXOVATIONS OF ATLANTA                      LLC                               1550‐A OAK INDUSTRIAL LN                                                        CUMMING            GA      30041
EXP REALTY LLC                             ATTN: RALPH AND KAREN CHIODO      168 W RIDGE PIKE 131                                                            LIMERICK           PA      19468
EXP REALTY LLC                             PLATINUM SERVICES LLC             168 W RIDGE PIKE #131                                                           LIMERICK           PA      19468
EXP REALTY LLC‐PLATINUM GROUP              ATTN: RALPH AND KAREN CHIODO      168 W RIDGE PIKE, 131                                                           LIMERICK           PA      19468
EXPEDITED APPRAISALS LLC                   1694 SEABISCUIT TRAIL                                                                                             DELAND             FL      32720
EXPERIAN                                   PO BOX 881971                                                                                                     LOS ANGELES        CA      90088‐1971
EXPERIAN INFORMATION SOLUTIONS, INC.       AND FAIR ISSAC CORPORATION        ATTN: GENERAL COUNSEL                         475 ANTON BOULEVARD               COSTA MESA         CA      92626
EXPERIAN INFORMATION SOLUTIONS, INC.       ATTN: GENERAL COUNSEL             475 ANTON BOULEVARD                                                             COSTA MESA         CA      92626
EXPERIAN INFORMATION SOLUTIONS, INC.       ATTN: GENERAL COUNSEL             MEMBERSHIP DEPARTMENT                         955 AMERICAN LANE, 4TH FLOOR      SCHAUMBURG         IL      60173
EXPERIAN MARKETING SOLUTIONS INC           PO BOX 886133                                                                                                     LOS ANGELES        CA      90088
EXPERT CONTRACTING FIRM                    1702 1ST STREET E SUITE H                                                                                         HUMBLE             TX      77338
EXPERT EXTERIORS LLC                       8120 SHERIDAN BLVD 207C                                                                                           WESTMINSTER        CO      80003
EXPERT GENERAL                             CONTRACTING LLC                   535 MARLTON PIKE W                                                              CHERRY HILL        NJ      08002
EXPERT HARDWOOD FLOORING                   618 E MEADOWBROOK AVE                                                                                             ORANGE             CA      92865
EXPERT INTERIOR AND EXTERIORS, INC.        JOANNE HERMAN                     2442 BRISTOL ROAD                                                               BENSALEM           PA      19020
EXPERT ONE INS AGENCY                      6007 1/2 FALLBROOK AVE                                                                                            WOODLAND HILLS     CA      91367
EXPERT PLUMBING CONTR                      LLC                               7384 HAWKS CLIFF DR W                                                           JACKSONVILLE       FL      32222
EXPERT PUBLIC ADJUSTERS                    1755 W BROADWAY ST STE                                                                                            OVIEDO             FL      32765
EXPERT REAL ESTATE & INVESTMENT            ATTN: CAROLINE GIM                9447‐A FIRESTONE BLVD                                                           DOWNEY             CA      90241
EXPERT RENOVATIONS                         ROY MENDELSSOHN                   424 BIG FOUR                                                                    WIGGINS            MS      39577
EXPERT ROOFING INC                         171 ERICK ST Y‐1                                                                                                  CRYSTAL LAKE       IL      60014
EXPERT WATER REMOVAL                       CBNJR, INC.                       5991 31ST STREET E                                                              BRADENTON          FL      34203
EXPORT BORO                                EXPORT BORO ‐ TAX COLLEC          5951 JOHNSON AVE                                                                EXPORT             PA      15632
EXPRESS APPRAISAL SERVICE                  8709 GREENS LANE                                                                                                  RANDALLSTOWN       MD      21133
EXPRESS APPRAISAL SERVICE                  PO BOX 201                                                                                                        HEBER SPRINGS      AR      72543
EXPRESS APPRAISALS                         460 KEYS CT                                                                                                       TRACY              CA      95377
EXPRESS INS                                4222 W CAPITOL DR 302                                                                                             MILWAUKEE          WI      53216
EXPRESS RESTORATIONS                       830 W BANTA RD                                                                                                    INDIANAPOLIS       IN      46217
EXPRESS ROOFING AND                        JACK & NANCY METZ                 186 CHARDONNAY CT                                                               WINCHESTER         KY      40391




                                                                                                         Page 301 of 998
                                    19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            305 of 1004
Creditor Name                          Address1                           Address2                                     Address3     City               State   Zip          Country
EXPRESS ROOFING AND HOME               76 FUNTON DR N                                                                               ALVIN              TX      77511
EXPRESS SUNROOMS OF AMERICA            WILLIAM E. NEWMAN                  818 OLD GROVE MANOR                                       JACKSONVILLE       FL      32207
EXQUISITE HOMES & RENOVATIONS          JOHN P. DOMINGUEZ                  3610 CREST BROOK APT 2                                    CORPUS CHRISTI     TX      78415
EXTERIOR COMPANY INC                   1200 CORPORATE BLVD                                                                          LANCASTER          PA      17601
EXTERIOR ENERGY CONSULT&               K MCDONALD & S SINNETT             6409 N OAK TRAFFIC WAY                                    GLADSTONE          MO      64118
EXTERIOR GURU                          5680 W 29TH AVE                                                                              WHEAT RIDGE        CO      80234
EXTERIOR REMODEL & DESIG               8550 S 137TH CIR STE 2                                                                       OMAHA              NE      68138
EXTERIOR REMODELING INC                412 HANNES ST                                                                                SILVER SPRING      MD      20901
EXTERIORS PLUS LLC                     12481 RHODE ISLAND AVE S                                                                     SAVAGE             MN      55378
EXTERIORS PLUS LLC &                   Q CHRISTIAN & THANH TRAN           12481 RHODE ISLAND AVE S                                  SAVAGE             MN      55378
EXTERMITECH PEST CONTROL LLC           547 S DECATUR ST                                                                             MONTGOMERY         AL      36104
EXTON ROOFING CO.                      CATHY EXTON                        4302 EAST GRANDSTAFF                                      CUSHING            OK      74023
EXTRACO INSURANCE                      18 SO. MAIN STREET                 7TH FLOOR                                                 TEMPLE             TX      76503
EXTREME HOME                           IMPROVEMENTS                       16101 W FARMINGTON RD                                     TRIVOLI            IL      61569
EXTREME RESTORATION INC                301 W 8TH AVE                                                                                WEST HOMESTEAD     PA      15120
EXTREME ROOFING LLC                    & K & K BURTON                     1548 W ALAMEDA AVE STE B                                  DENVER             CO      80223
EXTREME ROOFING LLC                    1548 W ALAMEDA AVE B                                                                         DENVER             CO      80223
EXTREME ROOFING LLC                    PO BOX 625                                                                                   LAKE HAVASU CITY   AZ      86405
EXTREME WELDING AND                    MACHINE                            507 S HW 385                                              DIMMITT            TX      79027
EYCHIS, DMITRIY                        ADDRESS ON FILE
EZ BUILDERS GROUP INC.                 12517 SHERMAN WAY SUITE A.                                                                   NORTH HOLLYWOOD    CA      91605
E‐Z FLOW INNOVATIONS                   1059 MAIN STREET                                                                             FISHKILL           NY      12524
E‐Z GENERAL & ROOFING                  4751 NE 10 AVE                                                                               OAKLAND PARK       FL      33334
EZ HOME SOLUTION LLC                   403 N. CHURCH AVE                                                                            MULBERRY           FL      33860
EZ INS SOLUTIONS                       650 HILLCREST RD NW 500                                                                      LILBURN            GA      33047
EZ MANAGEMENT SERVICES                 INC                                647‐1 LOFTSTRAND LANE                                     ROCKVILLE          MD      20850
EZ MANAGEMENT SERVICES                 MARY & RONALD HUNTLEY              6471 LOFTSTRAND LN                                        ROCKVILLE          MD      20850
EZELL, DARVIN                          ADDRESS ON FILE
EZELL, JULI                            ADDRESS ON FILE
EZ‐ROOF & EZ‐RESTORATION SERVICES      2701 INDIAN CREST DRIVE                                                                      PELHAM             AL      35124
F & F ROOFING                          FREDDIE D FERGUSON                 5205 MILLER AVE                                           FT WORTH           TX      76119
F & J INSURANCE SERVICES               539 BLOOMFIELD AVE                                                                           NEWARK             NJ      07107
F & T SERVICES                         102 BILL COX RD                                                                              JONESBORO          TN      37659
F BOYLE ADJUSTMENT                     9A EASTON COURT                                                                              LAKEHURST          NJ      08759
F GWEN BOYD‐PORTER & BOB               PORTER                             829 CANONGATE DR                                          FLOWER MOUND       TX      75022
F LAX CONSTRUCTION                     651 LIVERNOIS                                                                                FERNDALE           MI      48220
F&H ESTIMATING INC                     5315 SW 117 AVE                                                                              MIAMI              FL      33175
F. LOPEZ CONSTRUCTION                  FERNANDO LOPEZ GARCIA              HC‐05 BOX 29534                                           CAMUY              PR      00627
F. SULLIVAN CALLAHAN, PLC              327 DUKE STREET                                                                              NORFOLK            VA      23510
F.A.R. DEVELOPMENT GROUP, INC.         14051 SW 106 ST                                                                              MIAMI              FL      33186
F.H CONTRACTOR                         FELIX HAMPTON JR                   104 BETTY DRIVE                                           MONROE             LA      71202
FA INS SRVCS                           8353 SW 124 ST 205F                                                                          MIAMI              FL      33156
FABARO, GRYSELL                        ADDRESS ON FILE
FABIAN GUTIERREZ                       1911 MONTERREY AVE                                                                           LAREDO             TX      78040
FABIUS TOWN                            FABIUS TOWN ‐ TAX COLLEC           7786 MAIN STREET                                          FABIUS             NY      13063
FABIUS TOWNSHIP                        FABIUS TOWNSHIP ‐ TREASU           P.O. BOX 87                                               THREE RIVERS       MI      49093
FABIUS VILLAGE                         FABIUS VILLAGE ‐ CLERK             PO BOX 102                                                FABIUS             NY      13063
FABIUS‐POMPEY CS (CMD TO               FABIUS‐POMPEY CS‐TAX COL           1211 MILL ST                                              FABIUS             NY      13063
FABRIZIO & BROOK PC                    700 TOWER DR STE 510                                                                         TROY               MI      48098
FABRIZIO AND BROOK                     700 TOWER DR STE 510                                                                         TROY               MI      48098
FACEY, JANET                           ADDRESS ON FILE
FACKRELL, DENISE                       ADDRESS ON FILE
FACTORY DIRECT EXTERIORS INC           204 SHAWNEE ST                                                                               HOT SPRINGS        AK      71913
FACTORYVILLE BORO                      SUZANNE SWIFT ‐ TAX COLL           POB 80                                                    FACTORYVILLE       PA      18419
FACTSET DIGITAL SOLUTIONS LLC          601 MERRIT 7  3RD FL                                                                         NORWALK            CT      06851
FACTUAL DATA                           PO BOX 771938                                                                                DETROIT            MI      48277‐1938
FACTUAL DATA FLOOD
FAGENSON & PUGLISI PLLC                450 SEVENTH AVENUE SUITE 704                                                                 NEW YORK           NY      10123
FAHIE, LATISHA                         ADDRESS ON FILE
FAI                                    2271 W MALVERN AVE STE 284                                                                   FULLERTON          CA      92833
FAILS, JOSEPH                          ADDRESS ON FILE
FAIMAN, DENISE                         ADDRESS ON FILE
FAIN, KAREN                            ADDRESS ON FILE
FAIR AND SQUARE ROOFING LLC            13101 SHETLAND LN                                                                            FORT MYERS         FL      33912
FAIR BLUFF TOWN                        FAIR BLUFF TOWN ‐ TREASU           125 WASHINGTON ST, STE A                                  WHITEVILLE         NC      28472
FAIR CLAIMS CONSULTANTS                10227 SW 24 STREET B434                                                                      MIAMI              FL      33165
FAIR HAVEN BORO                        FAIR HAVEN BORO‐TAX COLL           748 RIVER ROAD                                            FAIR HAVEN         NJ      07704
FAIR HAVEN TOWN                        FAIR HAVEN TOWN‐TAX COLL           3 NORTH PARK PLACE                                        FAIR HAVEN         VT      05743
FAIR HOME IMPROVEMENT                  NEIL N. FEHR                       521 CR 201                                                SEMINOLE           TX      79360
FAIR LAWN BORO                         FAIR LAWN BORO ‐ TAX COL           8‐01 FAIR LAWN AVE                                        FAIR LAWN          NJ      07410




                                                                                                     Page 302 of 998
                                           19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         306 of 1004
Creditor Name                                 Address1                                 Address2                                       Address3     City              State   Zip          Country
FAIR LAWN BOROUGH                             8‐01 FAIR LAWN AVE                                                                                   FAIR LAWN         NJ      07410
FAIR LAWN WATER BILLING                       8‐01 FAIR LAWN AVENUE                                                                                FAIR LAWN         NJ      07410
FAIRBANKS NORTH STAR BOR                      FAIRBANKS NORTH STAR BOR                 809 PIONEER ROAD                                            FAIRBANKS         AK      99701
FAIRBANKS TOWN                                FAIRBANKS TWN TREASURER                  N4806 SPIEGEL ROAD                                          TIGERTON          WI      54486
FAIRBANKS, CHAD                               ADDRESS ON FILE
FAIRBURN CITY                                 FAIRBURN CITY‐TAX COLLEC                 56 MALONE STREET                                            FAIRBURN          GA      30213
FAIRCHANCE BORO                               A.THOMAS KAPALKO‐TAX COL                 31‐33 N MORGANTOWN ST                                       FAIRCHANCE        PA      15436
FAIRCHANCE GEORGES JNT MUNI SEWAGE AUTH       DIANE PATTERSON                          141 BIG SIX ROAD                                            SMITHFIELD        PA      15478
FAIRCLAIMS RFG & CONST                        5250 HWY 78 750‐407                                                                                  SACHSE            TX      75048
FAIRCLAIMS RFG & CONST &                      A BOWSER & EST B BOWSER                  5250 HWY 78 STE 750‐407                                     SACHSE            TX      75048
FAIRCLAIMS ROOFING & CONSTRUCTION             FCR CONSTRUCTION LLC                     5250 HWY 78 750‐407                                         SACHSE            TX      75048
FAIRCLOTH, TAMMY                              ADDRESS ON FILE
FAIRCREST 14 MAINTENANCE CORPORATION INC      8211 W. BROWARD BOULEVARD PH‐1                                                                       PLANTATION        FL      33324
FAIRCREST CONDOMINIUM ASSOCIATION, INC        5100 BURCHETTE RD 1704                                                                               TAMPA             FL      33647
FAIRFAX CITY                                  FAIRFAX CITY ‐ TAX COLLE                 P O DRAWER 8                                                FAIRFAX           SC      29827
FAIRFAX CITY                                  FAIRFAX CITY ‐ TREASURER                 10455 ARMSTRONG ST RM 23                                    FAIRFAX           VA      22030
FAIRFAX COUNTY                                FAIRFAX COUNTY ‐ TREASUR                 12000 GOVT CTR PKWY, RM                                     FAIRFAX           VA      22035
FAIRFAX MANOR CONDO UNIT OWNERS ASSOC         36625 VINE ST                            STE ONE‐B                                                   WILLOUGHBY        OH      44094
FAIRFAX TOWN                                  FAIRFAX TOWN ‐ TAX COLLE                 12 BUCK HOLLOW ROAD                                         FAIRFAX           VT      05454
FAIRFAX VILLAGE CONDO VI ASSOC. INC           3833 FARRAGUT AVE                                                                                    KENSINGTON        MD      20895
FAIRFAX VILLAGE II CONDOMINIUM                1428 U STREET NW 2ND FLOOR                                                                           WASHINGTON        DC      20009
FAIRFAX WATER                                 FAIRFAX COUNTY WATER AUTHORITY           8570 EXECUTIVE PARK AVENUE                                  FAIRFAX           VA      22031‐2218
FAIRFIELD BAY COMMUNITY CLUB INC              PO BOX 1370                                                                                          FAIRFIELD BAY     AZ      72088
FAIRFIELD BAY COMMUNITY CLUB INC              PO BOX 1370                                                                                          FAIRFIELD CITY    AR      72088
FAIRFIELD BORO                                FAIRFIELD BORO ‐ TAX COL                 208 EAST MAIN STREET                                        FAIRFIELD         PA      17320
FAIRFIELD COUNTY                              FAIRFIELD COUNTY  ‐ COLL                 P O BOX 7                                                   WINNSBORO         SC      29180
FAIRFIELD COUNTY                              FAIRFIELD COUNTY ‐ TREAS                 210 E MAIN ST, RM 206                                       LANCASTER         OH      43130
FAIRFIELD COUNTY BANK                         INS SERVICES LLC                         255 TUNIX HILL RD                                           FAIRFIELD         CT      06825
FAIRFIELD COUNTY TAX COLLECTOR                101 S CONGRESS ST                                                                                    WINNSBORO         SC      29180
FAIRFIELD COUNTY TREASURER                    PO BOX 7                                                                                             WINNSBORO         SC      29180‐0007
FAIRFIELD ELECTRIC COOPERATIVE INC            PO BOX 2500                                                                                          BLYTHEWOOD        SC      29016
FAIRFIELD GLADE COMMUNITY CLUB                7827 PEAVINE RD                                                                                      FAIRFIELD GLADE   TN      38558
FAIRFIELD HARBOUR POA INC                     C/O CAS INC                              P O BOX 83                                                  PINEHURST         NC      28370
FAIRFIELD INS SRVCS INC                       101 ROUTE 130S MONROE                    BLDG 210                                                    CINNAMINSON       NJ      08077
FAIRFIELD MUNICIPAL UTILITIES                 MICHELE BURLESON                         1000 WEBSTER ST.                                            FAIRFIELD         CA      94533‐4836
FAIRFIELD PLANTATION POA                      265 FAIRFIELD ROAD                                                                                   VILLA RICA        GA      30180
FAIRFIELD S.D./CARROLL V                      FAIRFIELD SD ‐ TAX COLLE                 7 DONNA TRAIL, POB 241                                      FAIRFIELD         PA      17320
FAIRFIELD S.D./FAIRFIELD                      FAIRFIELD SD ‐ TAX COLLE                 208 EAST MAIN STREET                                        FAIRFIELD         PA      17320
FAIRFIELD S.D./HAMILTONB                      FAIRFIELD AREA SD ‐ COLL                 PO BOX 183                                                  FAIRFIELD         PA      17320
FAIRFIELD TOWN                                FAIRFIELD TOWN ‐ TAX COL                 19 LAWRENCE AVENUE                                          FAIRFIELD         ME      04937
FAIRFIELD TOWN                                FAIRFIELD TOWN ‐ TAX COL                 611 OLD POST RD                                             FAIRFIELD         CT      06824
FAIRFIELD TOWN                                FAIRFIELD TOWN ‐ TAX COL                 P.O. BOX 5                                                  FAIRFIELD         VT      05455
FAIRFIELD TOWN                                FAIRFIELD TOWN ‐ TAX COL                 PO BOX 158                                                  NEWPORT NY        NY      13416
FAIRFIELD TOWN                                FAIRFIELD TWN TREASURER                  E11938 SHADY LANE ROAD                                      BARABOO           WI      53913
FAIRFIELD TOWNSHIP                            FAIRFIELD TOWNSHIP ‐ TRE                 4510 W. MULBERRY                                            MORENCI           MI      49256
FAIRFIELD TOWNSHIP                            FAIRFIELD TWP ‐ COLLECTO                 PO BOX 240                                                  FAIRTON           NJ      08320
FAIRFIELD TOWNSHIP                            FAIRFIELD TWP ‐ TAX COLL                 5712 TOWNHALL RD.                                           COCHRANTON        PA      16314
FAIRFIELD TOWNSHIP                            FAIRFIELD TWP‐COLLECTOR                  230 FAIRFIELD ROAD                                          FAIRFIELD         NJ      07004
FAIRFIELD TOWNSHIP                            FAIRFIELDTOWNSHIP ‐ TRE                  4447 VINCENT ROAD                                           ELSIE             MI      48831
FAIRFIELD TOWNSHIP                            LAURA HENDERSON‐TAX COLL                 205 BEAUFORT RD                                             NEW FLORENCE      PA      15944
FAIRFIELD TOWNSHIP                            TAX COLLECTION                           48 WEST 3RD ST.                                             WILLIAMSPORT      PA      17701
FAIRFIELD TOWNSHIP LAURA HENDERSON            TAX COLLECTOR                            205 BEAUFORT ROAD                                           NEW FLORENCE      PA      15944
FAIRGROVE TOWNSHIP SET                        TUSCOLA CO TREASURER                     5752 W DECKERVILLE RD                                       FAIRGROVE         MI      48733
FAIRGROVE VILLAGE                             FAIRGROVE VILLAGE ‐ TREA                 PO BOX 227                                                  FAIRGROVE         MI      48733
FAIRHARBOR OWNERS INC                         2410 NORTH OCEAN AVE SUITE 302                                                                       FARMINGVILLE      NY      11738
FAIRHAVEN INS                                 7023 NE 175TH ST I                                                                                   KENMORE           WA      98028
FAIRHAVEN TOWN                                FAIRHAVEN TOWN ‐ TAX COL                 40 CENTRE STREET                                            FAIRHAVEN         MA      02719
FAIRHAVEN TOWNSHIP                            FAIRHAVEN TOWNSHIP ‐ TRE                 551 SECOND ST                                               BAY PORT          MI      48720
FAIRHOPE SINGLE TAX CORP                      FAIRHOPE SINGLE TAX CORP                 336 FAIRHOPE AVE                                            FAIRHOPE          AL      36532
FAIRLANE MOBILE HOME SALES INC                147 LACONIA RD                                                                                       TILTON            NH      03276
FAIRLANE MOBILE HOMES                         2005 MASSACHUSETTS AVE                                                                               LUNENBURG         MA      01462‐1898
FAIRLINGTON ARBOR                             4330 PRINCE WILLIAM PARKWAY STE 201                                                                  WOODBRIDGE        VA      22192
FAIRMARKET ADVISORS LLC                       PO BOX 276                                                                                           HOLLIS            NH      03049
FAIRMONT FARMERS MUTUAL                       INSURANCE                                118 DOWNTOWN PLAZA                                          FAIRMONT          MN      56031
FAIRMONT INS BROKERS LTD                      1600 60TH STREET                                                                                     BROOKLYN          NY      11204
FAIRMOUNT CITY                                FAIRMOUNT CITY‐TAX COLLE                 PO BOX 705                                                  FAIRMOUNT         GA      30139
FAIRMOUNT TOWNSHIP                            JENNIFER ZYLO ‐ TAX COLL                 58 JOHNSTON RD                                              SWEET VALLEY      PA      18656
FAIROAKS HOMEOWNERS ASSOCIATION, INC.         1707 FAIROAKS DR.                                                                                    CALDWELL          ID      83605
FAIROAKS NORTH INC                            3809 N OAK DR.                                                                                       TAMPA             FL      33611
FAIRPLAINS TOWNSHIP                           FAIRPLAINS TWP ‐ TREASUR                 PO BOX 202                                                  SHERIDAN          MI      48884




                                                                                                                    Page 303 of 998
                                           19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         307 of 1004
Creditor Name                                 Address1                                 Address2                                     Address3                City                State   Zip        Country
FAIRPORT C.S. (TN OF PER                      FAIRPORT C.S ‐ TAX RECEI                 1350 TURK HILL ROAD                                                  FAIRPORT            NY      14450
FAIRPORT VILLAGE                              FAIRPORT VILLAGE ‐ CLERK                 31 SOUTH MAIN ST                                                     FAIRPORT            NY      14450
FAIRVIEW                                      FAIRVIEW CITY ‐ COLLECTO                 P.O. BOX 100                                                         FAIRVIEW            MO      64842
FAIRVIEW BORO                                 FAIRVIEW BORO ‐ TAX COLL                 59 ANDERSON AVENUE                                                   FAIRVIEW            NJ      07022
FAIRVIEW CITY                                 FAIRVIEW CITY‐TAX COLLEC                 7100 CITY CENTER CIRCLE                                              FAIRVIEW            TN      37062
FAIRVIEW ESTATES OF CITRUS HILL POA           2541 N RESTON TERR                                                                                            HERNANDO            FL      34442
FAIRVIEW ESTATES OF CITRUS HILLS POA INC      2541 N RESTON TERR                                                                                            HERNANDO            FL      34442
FAIRVIEW RESTORATION INC                      6285 CHURCH ST                                                                                                GILROY              CA      95020
FAIRVIEW TOWNSHIP                             FAIRVIEW TWP ‐ TAX COLLE                 1303 KITTANNING PIKE                                                 KARNS CITY          PA      16041
FAIRVIEW TOWNSHIP                             FAIRVIEW TWP ‐ TAX COLLE                 8460 LUTHER ROAD                                                     GIRARD              PA      16417
FAIRVIEW TOWNSHIP                             KAREN MCGINNIS ‐ TAX COL                 67 GRACEDALE AVE                                                     MOUNTAINTOP         PA      18707
FAIRVIEW TOWNSHIP                             KENDRA ALLEN ‐ TAX COLLE                 712 SAW MILL RD                                                      LEWISBERRY          PA      17339
FAIRVIEW TWP SCHOOL DIST                      FAIRVIEW TWP SD ‐ COLLEC                 8460 LUTHER ROAD                                                     GIRARD              PA      16417
FAIRVIEW UTILITIES AUTHORITY                  P O BOX 386                                                                                                   FAIRVIEW            OK      73737
FAIRWAY CUSTOM HOMES INC                      STE 500‐215                              13055 RIVERDALE DR NW                                                COON RAPIDS         MN      55448
FAIRWAY ESTATES HOMEOWNERS ASSOCIATION        C/O ASSOCIA/PC                           27051 TOWNE CENTRE DR STE 200                                        FOOTHILL RANCH      CA      92610
FAIRWAY GREENS CONDO ASSOC                    425 PONTIUS AVE N 203                                                                                         SEATTLE             WA      98109
FAIRWAY HILLS HOMEOWNERS ASSOCIATION INC      PO BOX 162147                                                                                                 ALTAMONTE SPRINGS   FL      32716
FAIRWAY HOMES INC                             PO BOX 1132                                                                                                   NASHVILLE           NC      27856‐1132
FAIRWAY INSURANCE GROUP                       5461 N FEDERAL HW                                                                                             FT LAUDERDALE       FL      33308
FAIRWAY OAKS HOA                              2807 UNIVERSITY DR PMB 196                                                                                    MUSCATINE           IA      52761
FAIRWAY RESTORATION                           M.J. TAKISAKI, INC                       M.J. TAKISAKI, INC                           1312 S WELLER ST        SEATTLE             WA      98144
FAIRWAY WOODS LLC                             28 E 25TH STREET                                                                                              BALTIMORE           MD      21218
FAIRWAY WOODS LLC                             GROUND RENT                              40 YORK RD, STE 300                                                  TOWSON              MD      21204
FAIRWAY WOODS LLC                             GROUNT RENT                              40 YORK RD, STE 300                                                  TOWSON              MD      21204
FAIRWAYS AT BONAVENTURE                       CONDO ASSOC. INC                         C/O CASTLE MANAGEMENT                        12270 SW 3RD STREET     PLANTATION          FL      33325
FAIRWAYS AT ROLLING HILLS HOA                 2884 S. OSCEOLA AVENUE                                                                                        ORLANDO             FL      32806
FAIRWAYS DEVELOPMENT SERVICES GROUP           2054 N THORNTON RD                                                                                            CASA GRANDE         AZ      85122
FAIRWAYS NORTH AT LEISURE WORLD A CONDO       3701 ROSSMOOR BLVD                                                                                            SILVER SPRING       MD      20906
FAIRWAYS OWNERS ASSOCIATION                   P.O. BOX 1759                                                                                                 BEAUFORT            SC      29920
FAIRWEATHER POINTE HOA                        1200 FIFTH AVE STE 1410                                                                                       SEATTLE             WA      98101
FAIRWOOD CREST                                PO BOX 3080                                                                                                   BELLEVUE            WA      98009
FAISON, KIMBERLY                              ADDRESS ON FILE
FAITH HVAC, INC.                              2034 COLUMBIA BLVD  207                                                                                       ST. HELENS          OR      97051
FAITHORN TOWNSHIP                             FAITHORN TOWNSHIP ‐ TREA                 W 8480 CEDAR LANE                                                    VULCAN              MI      49892
FALCHETTA, STEPHEN                            ADDRESS ON FILE
FALCON HEIGHTS CONDO                          ASSOC                                    PO BOX 127                                                           KLAMATH FALLS       OR      97601
FALCON INS                                    1001 WATER ST BLDG K100                                                                                       KERRVILLE           TX      78028
FALCONER CEN SCH   (CMD                       FALCONER CEN SCH‐TAX COL                 PO BOX 5011 ‐ LOCKBOX                                                BUFFALO             NY      14240
FALCONER VILLAGE                              FALCONER VILLAGE‐ CLERK                  215 S. WORK ST.                                                      FALCONER            NY      14733
FALK LAW FIRM, P.A.                           7400 TAMIAMI TRAIL NORTH, SUITE 103                                                                           NAPLES              FL      34108
FALKOV, ELLA                                  ADDRESS ON FILE
FALKOWSKI, LORI                               ADDRESS ON FILE
FALL CITY WATER DISTRICT                      P O BOX 1059                                                                                                  FALL CITY           WA      98024
FALL CREEK MUT INS CO                         PO BOX 186                                                                                                    FALL CREEK          WI      54742
FALL CREEK VILLAGE                            FALL CREEK VLG TREASURER                 PO BOX 156                                                           FALL CREEK          WI      54742
FALL RIVER CITY                               FALL RIVER CITY‐TAX COLL                 ONE GOVERNMENT CENTER                                                FALL RIVER          MA      02722
FALL RIVER COUNTY                             FALL RIVER COUNTY ‐ TREA                 906 N RIVER STREET                                                   HOT SPRINGS         SD      57747
FALL RIVER RURAL ELECTRIC COOPERATIVE         1150 N 3400 E                                                                                                 ASHTON              ID      83420
FALL RIVER VILLAGE                            FALL RIVER VLG TREASURER                 BOX 37                                                               FALL RIVER          WI      53932
FALL RIVER WATER/SEWER L                      FALL RIVER CITY‐TAX COLL                 ONE GOVERNMENT CENTER                                                FALL RIVER          MA      02722
FALLBROOK PUBLIC UTILITY DISTRICT             P O BOX 2290                                                                                                  FALLBROOK           CA      92028
FALLBROOK UD  A                               FALLBROOK UD ‐ TAX COLLE                 P O BOX 1368                                                         FRIENDSWOOD         TX      77549
FALLGATTER & RHODES INS                       1701 G STREET                                                                                                 BAKERSFIELD         CA      93301
FALLIS PROPERTIES LLC                         21 PASATIEMPO DRIVE                                                                                           SANTA CRUZ          CA      95060
FALLON COUNTY                                 FALLON COUNTY ‐ TREASURE                 PO BOX 787                                                           BAKER               MT      59313
FALLOWFIELD TOWNSHIP                          WAYNE E. RAY ‐ TAX COLLE                 9 MEMORIAL DR                                                        CHARLEROI           PA      15022
FALLS CHURCH CITY                             FALLS CHURCH CITY ‐ TREA                 300 PARK AVENUE, SUITE 1                                             FALLS CHURCH        VA      22046
FALLS CITY CONSTRUCTION                       3521 S PRALRLE GARDENS                                                                                        SIOUX FALLS         SD      57110
FALLS COUNTY                                  FALLS COUNTY ‐ TAX COLLE                 125 BRIDGE ST, ROOM 207                                              MARLIN              TX      76661
FALLS COUNTY CLERK                            PO BOX 458                                                                                                    MARLIN              TX      76661
FALLS CREEK BORO SCHOOL                       LUANN HOUSTON ‐ TAX COLL                 118 FULLER AVE POB 24                                                FALLS CREEK         PA      15840
FALLS LAKE NAT                                6131 FALLS OF NEUSE 306                                                                                       RALEIGH             NC      27609
FALLS OF INVERRARY CONDO INC                  8010 N UNIVERSITY DR                                                                                          TAMARAC             FL      33321
FALLS RIVER COMMUNITY ASSOCIATION, INC.       PO BOX 99149                                                                                                  RALEIGH             NC      27624
FALLS TOWNSHIP                                FALLS TWP ‐ TAX COLLECTO                 188 LINCOLN HWY SUITE 10                                             FAIRLESS HILLS      PA      19030
FALLS TOWNSHIP                                FALLS TWP ‐ TAX COLLECTO                 768 HIGHLAND ROAD                                                    DALTON              PA      18414
FALLS, BRANDON                                ADDRESS ON FILE
FALLSBURG CS  (COMBINED                       FALLSBURG CS‐TAX COLLECT                 P.O. BOX 1208                                                        MONTICELLO          NY      12701
FALLSBURG TOWN                                FALLSBURG TOWN‐TAX COLLE                 PO BOX 310                                                           BUFFALO             NY      14240




                                                                                                                  Page 304 of 998
                                      19-10412-jlg             Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                308 of 1004
Creditor Name                             Address1                            Address2                                      Address3                             City           State   Zip          Country
FALLSTON BORO                             FALLSTON BORO ‐ TAX COLL            102 BEAVER ST                                                                      FALLSTON       PA      15066
FALMOUTH CITY                             FALMOUTH CITY ‐ TAX COLL            230 MAIN STREET                                                                    FALMOUTH       KY      41040
FALMOUTH TOWN                             FALMOUTH TOWN ‐ TAX COLL            59 TOWN HALL SQ‐ COLLEC                                                            FALMOUTH       MA      02540
FALMOUTH TOWN                             FALMOUTH TOWN ‐TAX COLLE            271 FALMOUTH RD                                                                    FALMOUTH       ME      04105
FAM DOUGLAS & J DOUGLAS                   & DOUGLAS FAMILY TRUST              324 LAS BRISAS BLVD                                                                SEGUIN         TX      78155
FAMILY DISCOUNT INS                       170 BROADWAY                                                                                                           METHUN         MA      01844
FAMILY FINANCIAL GRP INC                  3501 GUS THOMASSON RD 25                                                                                               MESQUITE       TX      75150
FAMILY FIRST CONST                        5420 209TH LN NE                                                                                                       WYOMING        MN      55092
FAMILY FRIENDLY CONT &                    PHIL & PATRICIA BOHN                9001 BALTIMORE RD                                                                  FREDERICK      MD      21704
FAMILY HOME IMPROVEMENT CORP.             434 ELMONT ROAD                                                                                                        ELMONT         NY      11003
FAMILY INS                                1225 CRANSTON RD                                                                                                       CRANSTON       RI      02920
FAMILY INS AGENCY                         P O BOX 7337                                                                                                           ST THOMAS      VI      00801
FAMILY INS AGENCY                         P O BOX 7337                                                                                                           ST THOMAS      VI      801
FAMILY MUTUAL INS                         P O BOX 668                                                                                                            CANDO          ND      58324
FAMILY SECURITY                           100 PARAMOUNT DR                                                                                                       SARASOTA       FL      34232
FAMILY SECURITY                           P O BOX 31393                                                                                                          TAMPA          FL      33631
FAMILY SECURITY INS                       C O BCT                             295 DONALD LYNCH BLVD                                                              MARLBOROUGH    MA      01752
FAMILY SECURITY INS CO                    PO BOX 9155‐B                                                                                                          MARLBOROUGH    MA      01752
FAMILY TREE SERVICE INC                   26 BLUE BELL RD                                                                                                        GREENBRIER     AR      72058
FANA AUBURN 234 LLC                       10655 NE 4TH STREET STE 700                                                                                            BELLEVUE       WA      98004
FANA, DAMARIS                             ADDRESS ON FILE
FANCHER, ELIZABETH                        ADDRESS ON FILE
FANCHER, LOGAN                            ADDRESS ON FILE
FANCY FLUSH                               11604 BUTTONWOOD DR                                                                                                    AUSTIN         TX      78759
FANE, MARIBEL                             ADDRESS ON FILE
FANELLI‐HARLEY‐HAPER                      42 LANCASTER AVE                    SUITE 101                                                                          PAOLI          PA      19301
FANI, ELVIS                               ADDRESS ON FILE
FANNETT TOWNSHIP                          FANNETT TWP ‐ TAX COLLEC            20610 MOUNTAIN RD                                                                  DOYLESBURG     PA      17219
FANNETT‐METAL S.D./FANNE                  FANNETT‐METAL SD ‐ COLLE            20610 MOUNTAIN RD                                                                  DOYLESBURG     PA      17219
FANNETT‐METAL S.D./METAL                  FANNETT‐METAL SD ‐ COLLE            18882 HILL RD BOX 198                                                              WILLOW HILL    PA      17271
FANNIE MAE                                1835 MARKET STREET                  SUITE 2300                                                                         PHILADELPHIA   PA      19103
FANNIE MAE                                2727 SPRING CREEK DRIVE                                                                                                SPRING         TX      77373
FANNIE MAE                                3900 WISCONSIN AVE NW                                                                                                  WASHINGTON     DC      20016‐2892
FANNIE MAE                                3900 WISCONSIN AVENUE NW                                                                                               WASHINGTON     DE      20016‐289
FANNIE MAE                                ATTN:                               2727 SPRING CREEK DRIVE                                                            SPRING         TX      77373
FANNIE MAE                                ATTN: CUSTOMER DELIVERY TEAM        FANNIE MAE                                    300 WISCONSIN AVENUE                 WASHINGTON     DC      20016
FANNIE MAE                                MCARDLE LAW & ASSOCIATES, PLLC      LUCAS B. MCARDLE                              280 MERRIMACK STREET, SUITE 310      LAWRENCE       MA      01843
FANNIE MAE                                MIDTOWN CENTE                       1100 15TH STREET, NW                                                               WASHINGTON     DC      20005
FANNIE MAE NATIONAL SERVICING ORG         14221 DALLAS PARKWAY STE 11201                                                                                         DALLAS         TX      75254‐2916
FANNIE MAE, ET AL.                        JOHN B. ENNIS, ESQ.                 1200 RESERVOIR AVENUE                                                              CRANSTON       RI      02920
FANNIE MAE, ET AL.                        PRO SE GABRIELLE RENE               33‐35 BELVOIR ROAD                                                                 MILTON         MA      02186
FANNIN COUNTY                             FANNIN COUNTY‐TAX COMMIS            400 W MAIN ST ‐ ROOM 103                                                           BLUE RIDGE     GA      30513
FANNIN COUNTY APPRAISAL DISTRICT          831 W ST HWY 56                                                                                                        BONHAM         TX      75418
FANNIN COUNTY CLERK                       101 E SAM RAYBURN                                                                                                      BONHAM         TX      75418
FANTASTIC CARPET SERVS                    8950 WESTPARK 201‐2                                                                                                    HOUSTON        TX      77063
FANTER, PATTY                             ADDRESS ON FILE
FANTOZZI, SUSANN                          ADDRESS ON FILE
FANWOOD BORO                              FANWOOD BORO ‐ TAX COLLE            75 NORTH MARTINE AVENUE                                                            FANWOOD        NJ      07023
FAR HILLS BORO                            FAR HILLS BORO ‐ TAX COL            P.O. BOX 249                                                                       FAR HILLS      NJ      07931
FAR WEST SKYLINE HOMEOWNERS ASSOCIATION   2810 S. 1ST STREET                                                                                                     AUSTIN         TX      78704
FARA ESTATES HOMEOWNERS ASSOCIATION       C/O THE MANAGEMENT ALTERNATIVE      1932 W ORANGEBURG AVE                                                              MODESTO        CA      95350
FARADAY CONSTRUCTION                      14261 E 4TH AVE STE 270                                                                                                AURORA         CO      80011
FAREVERSE LLC, ET AL.                     WENDY MARIE WEATHERS, ESQ           CABANILLAS & ASSOCIATES .                     120 BLOOMINGDALE ROAD, SUITE 400     MELVILLE       NY      11747
FAREVERSE LLC, ET AL.                     WENDY MARIE WEATHERS, ESQ           CABANILLAS & ASSOCIATES .                     120 BLOOMINGDALE ROAD, SUITE 400     WHITE PLAINS   NY      10605
FARIAS, MANUEL                            ADDRESS ON FILE
FARIBAULT COUNTY                          FARIBAULT COUNTY ‐ TREAS            PO BOX 130                                                                         BLUE EARTH     MN      56013
FARIDI, MOMINA                            ADDRESS ON FILE
FARKHAD SHARIPOV &                        DILNORA SHARIPOV                    2930 CONNER LN                                                                     KISSIMMEE      FL      34741
FARLEY INSURANCE SERVICE                  5600 PEACE RIVER RD                                                                                                    NORTH PORT     FL      34287
FARLEY, JUSTINE                           ADDRESS ON FILE
FARLEY, KATHRYN                           ADDRESS ON FILE
FARLEY, MINNIE                            ADDRESS ON FILE
FARLEY, ROBERT                            ADDRESS ON FILE
FARM & HOME MUTUAL INS                    P O BOX 1546                                                                                                           PARAGOULD      AR      72451
FARM & HOME SECURITY                      1201 WEST COURT ST                                                                                                     PARAGOULD      IA      72451
FARM AND HOME MUTUAL INSURANCE COMPANY    PO BOX 1546                                                                                                            PARAGOULD      AR      72451
FARM AND HOME SECURITY                    MUT INS ASSOC                       102 S IOWA AVE                                                                     WASHINGTON     IA      52353
FARM ASSURE LLC                           2200 WEST ALABAMA ST 210                                                                                               HOUSTON        TX      77098
FARM ASSURE LLC                           PO BOX 7234                                                                                                            EDMOND         OK      73083
FARM BUREAU                               10720 KANIS RD                                                                                                         LITTLE ROCK    AR      72211




                                                                                                          Page 305 of 998
                                          19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 309 of 1004
Creditor Name                                Address1                          Address2                                        Address3     City               State   Zip        Country
FARM BUREAU                                  3965 RICHLANDS HWY                                                                             JACKSONVILLE       NC      28540
FARM BUREAU                                  520 HARRIS AVE                                                                                 RAEFORD            NC      28376
FARM BUREAU                                  611 MARTIN LUTHER KING                                                                         MALVERN            AR      72104
FARM BUREAU                                  902 WASHINGTON POST RD                                                                         NEW BERN           NC      28560
FARM BUREAU                                  ALABAMA/NORTH CAROLINA            P O BOX 27427                                                RALIEGH            NC      27611
FARM BUREAU                                  PO BOX 4488                                                                                    BEAUFORT           SC      29903
FARM BUREAU FIN SRVCS                        2012 CORPORATE LN STE108                                                                       NAPERVILLE         IL      60563
FARM BUREAU FINANCIAL                        P O  BOX 6460                                                                                  CAROL STREAM       IL      60197
FARM BUREAU GENERAL                          P O  BOX 30400                                                                                 LANSING            MI      48909
FARM BUREAU INS                              623 SABISTON DR                                                                                SWANSBORO          NC      28584
FARM BUREAU INS                              P O BOX 1958                                                                                   GOLDBORO           NC      27533
FARM BUREAU INS CO                           P O  BOX 1348                                                                                  LARAMIE            WY      82073
FARM BUREAU INS CO                           P O  BOX 1974                                                                                  JACKSON            MS      39215
FARM BUREAU INS CO                           P O BOX 5647                                                                                   DENVER             CO      80217
FARM BUREAU INS CO OF MI                     7373 W SAGINAW HWY                                                                             LANSING            MI      48917
FARM BUREAU INS SERVICES                     6752 PARKER FARM RD 110                                                                        WILMINGTON         NC      28405
FARM BUREAU INSURANCE                        4528 S SCATTERFIELD RD                                                                         ANDERSON           IN      46013
FARM BUREAU INSURANCE                        6311 RIDGEWOOD RD                                                                              JACKSON            MS      39215
FARM BUREAU INSURANCE                        P O  BOX 147032                                                                                GAINSVILLE         FL      32614
FARM BUREAU INSURANCE                        PO BOX 307                                                                                     COLUMBIA           TN      38402
FARM BUREAU INSURANCE CO                     P O  BOX 27427                                                                                 RALEIGH            NC      27611
FARM BUREAU INSURANCE CO                     P O  BOX 95005                                                                                 BATON ROUGE        LA      70895
FARM BUREAU MTL INSCO ID                     275 TIERRA VISTA DR                                                                            POCATELLO          ID      83205
FARM BUREAU MUT INS                          OF MICHIGAN                       PO BOX 30400                                                 LANSING            MI      48909
FARM BUREAU MUTUAL INS                       275 TIERRA VISTA DRIVE            P O BOX 4848                                                 POCATELLO          ID      83205
FARM BUREAU MUTUAL INS                       P O BOX 7008                                                                                   MACON              GA      31298
FARM BUREAU MUTUAL INSUR                     P O  BOX 2124                                                                                  CAYCE              SC      29171
FARM BUREAU MUTUAL OF AR                     P O BOX  31                                                                                    LITTLE ROCK        AR      72203
FARM BUREAU OF IN                            P O BOX 1250                                                                                   INDIANAPOLIS       IN      46206
FARM BUREAU OF MICHIGAN                      P O  BOX 30960                                                                                 LANSING            MI      48909
FARM BUREAU OF NC                            P.O. BOX 27427                                                                                 RALEIGH            NC      27611
FARM BUREAU P&C INS                          PREV: FARM BUR MUT INS            P O BOX 6460                                                 CAROL STREAM       IL      60197
FARM BUREAU PROPERTY & CASUALTY INS CO       ROBIN JONES                       5400 UNIVERSITY AVENUE                                       WEST DES MOINES    IA      50266‐5997
FARM BUREAU TOWN &                           COUNTRY INS OF MO                 P O BOX 636                                                  JEFFERSON CITY     MO      65102
FARM BUREAU TOWN & COUNTRY INS CO OF MO      805 W. MECHANIC                                                                                HARRISONVILLE      MO      64701
FARM BUREAU TOWN&COUNTRY                     PO BOX 658                                                                                     JEFFERSON CITY     MO      65102
FARM COUNTRY INS                             1951 MEMORIAL DR                                                                               ST JOHNSBURY CTR   VT      05863
FARM FAMILY                                  1949 EAST SUNSHINE                                                                             SPRINGFIELD        MO      65899
FARM FAMILY CAS INS                          ALL OTHER PREFIXES                P O BOX 656                                                  ALBANY             NY      12201
FARM FAMILY CAS INS CO                       344 ROUTE 9 W                                                                                  GLENMONT           NY      12077
FARM FAMILY CASUALTY                         INSURANCE COMPANY                 PO BOX 10787                                                 SPRINGFIELD        MO      65808
FARM MTL INS ST FRANCOIS                     1109A STE GENEVIEVE AVE                                                                        FARMINGTON         MO      63640
FARM MUT INS OF LINCOLN                      P O BOX 276                                                                                    CANTON             SD      57013
FARMER BROS CO                               PO BOX 79705                                                                                   CITY OF INDUSTRY   CA      91716
FARMER BROTHERS CO                           PO BOX 732855                                                                                  DALLAS             TX      75373
FARMER INS GROUP                             11600 WASHINGTON PL 112                                                                        LOS ANGELES        CA      90066
FARMER RESTORATION, LLC                      SCOTT GAY                         4560 BELTLINE RD, SUITE 400                                  ADDISON            TX      75001
FARMER ROOFING & RESTORATION LLC             793 PARKVIEW CT                                                                                HIGHLAND VILLAGE   TX      75077
FARMER ROOFING SYSTEMS INC.                  1900 MCKINNEY AVE.                                                                             DALLAS             TX      75201
FARMER, CHASSIDY                             ADDRESS ON FILE
FARMER, JESSICA                              ADDRESS ON FILE
FARMER, NIKEERA                              ADDRESS ON FILE
FARMER, TAYLOR                               ADDRESS ON FILE
FARMER, WILLIAM                              ADDRESS ON FILE
FARMERS                                      P O BOX 894883                                                                                 LOS ANGELES        CA      90189
FARMERS & LABORERS                           232 S STURGEON                                                                                 MONTGOMERY CITY    MO      63361
FARMERS & LABORERS COOP                      P O  BOX 37                                                                                    MEXICO             MO      65265
FARMERS & LABORERS COOP                      P O BOX 37                                                                                     MEXICO             MO      65265
FARMERS & MECH MUT INS                       169 OLD ZION RD                                                                                NORTHEAST          MD      21901
FARMERS & MECHANICS                          2 N BROAD ST                                                                                   LITITZ             PA      17543
FARMERS & MECHANICS                          P O  BOX 71                                                                                    FORKSVILLE         PA      18616
FARMERS & MECHANICS                          PO BOX 1700                                                                                    LITITZ             PA      17543
FARMERS & MECHANICS                          PO BOX 1917                                                                                    MARTINSBURG        WV      25402
FARMERS & MERCHANTS                          207 N 7TH ST                                                                                   CLANTON            AL      35046
FARMERS & MERCHANTS MTL                      100 4TH ST                                                                                     CALUMET            MI      49913
FARMERS &MERCHANTS                           PO BOX 509                                                                                     CALUMET            MI      49913
FARMERS ALLIANCE MTL CO                      1122 NORTH MAIN ST                                                                             MCPHERSON          KS      67460
FARMERS ALLIANCE MUTUAL                      PO BOX 1401                                                                                    MCPHERSON          KS      67460
FARMERS AUTO INS ASSOC                       2505 COURT STREET                                                                              PEKIN              IL      61558
FARMERS CASUALTY                             P O BOX 182738                                                                                 COLUMBUS           OH      43218




                                                                                                             Page 306 of 998
                                         19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                310 of 1004
Creditor Name                               Address1                          Address2                                    Address3        City              State   Zip        Country
FARMERS CASUALTY CO                         1300 WOODLAND AVE                                                                             WEST DES MOINES   IA      50265
FARMERS COOPERATIVE                         142 SECOND STREET                                                                             VANCEBURG         KY      41179
FARMERS COOPERATIVE IRRIGATION COMPANY      102 N MAIN                                                                                    PAYETTE           ID      83661
FARMERS FIRE                                LB 826994 RT 38 E GATE D                                                                      MOORESTOWN        NJ      08057
FARMERS FIRE INS                            P O BOX 20189                                                                                 YORK              PA      17402
FARMERS FIRE INS CO                         P O  BOX 64403                                                                                BALTIMORE         MD      21264
FARMERS FIRE INS CO                         P O BOX 429                                                                                   CONWAY            AR      72033
FARMERS FIRE INS CO                         P.O. BOX 826694                                                                               PHILADELPHIA      PA      19182
FARMERS FIRE INS CO INC                     780 HARKRIDER ST                                                                              CONWAY            AR      72032
FARMERS HOME                                1115 WEED LANE                                                                                VINCENNES         IN      47591
FARMERS HOME INS                            P O BOX 377                                                                                   RICHMOND          MO      64085
FARMERS HOME INSURANCE                      1115 WEED LANE                                                                                VINCENNES         IN      47591
FARMERS HOME MTL AID                        108 COURT SQUARE                                                                              FLEMINGSBURG      KY      41041
FARMERS HOME MUTUAL INS                     P O  BOX 9420                                                                                 MINNEAPOLIS       MN      55440
FARMERS INS CO                              OF FLEMINGTON                     PO BOX 452                                                  THREE BRIDGES     NJ      08887
FARMERS INS GROUP                           555 CORPORATE DRIVE                                                                           KALISPELL         MT      59901
FARMERS INS GROUP                           C/O CITIBANK LOCKBOX OPE          8430 W BRYNMAWR AVE 3RD                                     CHICAGO           IL      60631
FARMERS INS GROUP                           P O  BOX 89‐4729                                                                              LOS ANGELES       CA      90189
FARMERS INS INC                             P O BOX 0991                                                                                  CAROL STREAM      IL      60132
FARMERS INS. CO OF IDAHO                    5105 W OVERLAND ROAD                                                                          BOISE             ID      83705
FARMERS INSURANCE                           1301 RIO GRANDE NW 4                                                                          ALBUQUERQUE       NM      87104
FARMERS INSURANCE                           16060 N  59TH AVE STE                                                                         GLENDALE          AZ      85306
FARMERS INSURANCE                           22608 GREATER MACK                                                                            ST CLAIRE SHORE   MI      48080
FARMERS INSURANCE                           MICHAEL WARD                      1008 N HICKORY AVENUE                                       BROKEN ARROW      OK      74012
FARMERS INSURANCE                           P O  BOX 913                                                                                  CAROL STREAM      IL      60132
FARMERS INSURANCE                           PAYMENT PROCESSING CENTER         P. O. BOX 894883                                            LOS ANGELES       CA      90189‐4883
FARMERS INSURANCE                           PAYMENT PROCESSING CENTER         PO BOX 0991                                                 CAROL STREAM      IL      60132‐0991
FARMERS INSURANCE                           PO BOX 96040                                                                                  CHARLOTTE         NC      28296
FARMERS INSURANCE CO OF                     FLEMINGTON                        23 ROYAL RD, SUITE 100                                      FLEMINGTON        NJ      08822
FARMERS INSURANCE EXCHANGE                  ROBERT OLD                        FLOOD PROCESSING CENTER                     PO BOX 2057     KALISPELL         MT      59903‐2057
FARMERS INSURANCE FLOOD                     P O  BOX 731178                                                                               DALLAS            TX      75373
FARMERS INSURANCE GROUP                     FLOOD ONLY                        P O BOX 2057                                                KALISPELL         MT      59903
FARMERS MT BERRYVILLE                       305 S MAIN                                                                                    BERRYVILLE        AR      72616
FARMERS MTL                                 1010 MAIN ST                                                                                  HULL              IA      51239
FARMERS MTL                                 P O BOX 148                                                                                   OSAGE             IA      50461
FARMERS MTL                                 P O BOX 246                                                                                   FAYETTE           IA      52142
FARMERS MTL                                 P O BOX 333                                                                                   EMMETSBURG        IA      50536
FARMERS MTL                                 P O BOX 390                                                                                   JEFFERSON         IA      50129
FARMERS MTL                                 P O BOX 533                                                                                   NEWBERRY          SC      29108
FARMERS MTL                                 P O BOX 565                                                                                   MOVILLE           IA      51039
FARMERS MTL AID                             10591 LINCOLN HWY                                                                             EVERETT           PA      15537
FARMERS MTL CLEARWATER                      P O BOX 38                                                                                    GONVICK           MN      56644
FARMERS MTL DAVIESS CNTY                    204 E CORRINE                                                                                 GALLATIN          MO      64640
FARMERS MTL FIRE                            572 W 1ST AVE                                                                                 PLENTYWOOD        MT      59254
FARMERS MTL FIRE MARBLE                     18132 RT 208                                                                                  MARBLE            PA      16334
FARMERS MTL GRANVILLE                       P O BOX 188                                                                                   OXFORD            NC      27565
FARMERS MTL HOME                            P O BOX 4                                                                                     HOOPER            NE      68031
FARMERS MTL INS ASSOC                       P O BOX 59                                                                                    TRAER             IA      50675
FARMERS MTL INS BENTON                      311 W MAIN ST                                                                                 WARSAW            MO      65355
FARMERS MTL INS OF MARIO                    621 S MAIN ST                                                                                 PALMYRA           MO      63461
FARMERS MTL LAGRANGE                        P O BOX 256                                                                                   LAGRANGE          IN      46761
FARMERS MTL OF MT                           200 S WIBAUX ST                                                                               WIBAUX            MT      59353
FARMERS MTL OF TN                           837 N HALL OF FAME DR                                                                         KNOXVILLE         TN      37917
FARMERS MTL OK                              217 W OKLAHOMA                                                                                OKARCHE           OK      73762
FARMERS MTL PLATTE                          P O BOX 2480                                                                                  PLATTE CITY       MO      64079
FARMERS MTL PROTECTIVE                      P O BOX 11                                                                                    LINCOLN           MO      65338
FARMERS MTL ROSELLE                         1424 HWY 71 N                                                                                 CARROLL           IA      51401
FARMERS MTL WA CNTY                         P O BOX 436                                                                                   JONESBOROUGH      TN      37659
FARMERS MTL WASHINGTON                      P O BOX 827                                                                                   ABINGDON          VA      24212
FARMERS MUT AID                             P O BOX 322                                                                                   BRENHAM           TX      77833
FARMERS MUT FIRE                            OF WEST PA                        10925 PERRY HWY                                             WEXFORD           PA      15090
FARMERS MUT FIRE BRANCH                     36 DIVISION ST                                                                                COLDWATER         MI      49036
FARMERS MUT FIRE INS                        144 W MAIN ST                                                                                 SEVIERVILLE       TN      37862
FARMERS MUT FIRE INS                        OKLAHOMA                          PO BOX 9                                                    OKARCHE           OK      73762
FARMERS MUT FIRE INS                        PO BOX 128                                                                                    BERRYVILLE        AR      72616
FARMERS MUT FIRE INS                        PO BOX 59                                                                                     MARBLE            PA      16334
FARMERS MUT FIRE INS                        PO BOX 88                                                                                     VERONA            KY      41092
FARMERS MUT HAIL INS                        6785 WESTOWN PKWY W                                                                           DES MOINES        IA      50266
FARMERS MUT INS                             201 ST LOUIS AVE                                                                              FULTON            MO      65251
FARMERS MUT INS                             OF DADE                           PO BOX 236                                                  LOCKWOOD          MO      65682




                                                                                                        Page 307 of 998
                                        19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.           Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 311 of 1004
Creditor Name                              Address1                            Address2                                  Address3     City               State   Zip     Country
FARMERS MUT INS                            OF MACON MO                         PO BOX 36                                              MACON              MO      63552
FARMERS MUT INS                            P O  BOX 157                                                                               COLE CAMP          MO      65325
FARMERS MUT INS                            P O  BOX 236                                                                               LOCKWOOD           MO      65682
FARMERS MUT INS                            P O  BOX 36                                                                                MACON              MO      63552
FARMERS MUT INS                            PO BOX 14                                                                                  MONETT             MO      65708
FARMERS MUT INS ASSC                       106 2ND ST                                                                                 SCHLESWIG          IA      51461
FARMERS MUT INS ASSC                       510 BRANCH ST                                                                              COLUMBIA CITY      IN      46725
FARMERS MUT INS ASSC                       518 BRANCH ST                                                                              COLUMBIA CITY      IN      46725
FARMERS MUT INS ASSC                       P O  BOX 812                                                                               HULL               IA      51239
FARMERS MUT INS ASSC                       PO BOX 39                                                                                  GARNAVILLO         IA      52049
FARMERS MUT INS ASSOC                      726 4TH AVE                                                                                SIBLEY             IA      51249
FARMERS MUT INS CO                         25380 HWY 13                                                                               MANCHESTER         MN      56007
FARMERS MUT INS CO                         440 E JEFFERSON ST                                                                         PLYMOUTH           IN      46563
FARMERS MUT INS CO                         640 W MAIN ST                                                                              ABINGDON           VA      24212
FARMERS MUT INS CO                         703 W POPLAR                                                                               ROGERS             AR      72756
FARMERS MUT INS CO                         OF KANSAS                           PO BOX 396                                             ELLINWOOD          KS      67526
FARMERS MUT INS CO                         PO BOX 166                                                                                 WASHINGTON         KY      41096
FARMERS MUT INS CO                         PO BOX 732                                                                                 PULASKI            TN      38478
FARMERS MUT INS OF                         109 E BOONESLICK RD                                                                        WARRENTON          MO      63383
FARMERS MUT INS OF                         CLINTON COUNTY                      202 WEST MAPLE STREET                                  PLATTSBURG         MO      64477
FARMERS MUT INS OF                         NOBLE CNTY                          PO BOX 147                                             AVILLA             IN      46710
FARMERS MUT INS OF                         WARREN CNTY                         109 E BOONESLICK RD                                    WARRENTON          MO      63383
FARMERS MUT INS OF NE                      501 SOUTH 13TH STREET                                                                      LINCOLN            NE      68508
FARMERS MUT INSURANCE OF                   LINN COUNTY                         PO BOX 218                                             MEADVILLE          MO      64659
FARMERS MUT OF GRANT                       & BLACKFORD CNTS                    2125 S WESTERN AVE                                     MARION             IN      46953
FARMERS MUT OF LIVINGSTO                   821 WASHINGON                                                                              CHILLICOTHE        MO      64601
FARMERS MUT OF NEBRASKA                    P O BOX 81529                                                                              LINCOLN            NE      68501
FARMERS MUT UNITED                         502 N LINDEN                                                                               WAHOO              NE      68066
FARMERS MUTUAL                             1011 EAST EIGHTH ST                                                                        TRAVERSE CITY      MI      49686
FARMERS MUTUAL FIRE &                      LIGHTING INS CO                     505 STATE ST                                           MOUND CITY         MO      64470
FARMERS MUTUAL FIRE ASSN                   20 MORAN CIRCLE                                                                            FAIRMONT           WV      26554
FARMERS MUTUAL FIRE INS                    125 WEST BROADWAY                                                                          SALEM              NJ      08079
FARMERS MUTUAL FIRE INS                    309 E SAN ANTONIO ST                                                                       NEW BRAUNFELS      TX      76130
FARMERS MUTUAL FIRE INS                    CO OF SALEM COUNTY                  125 WEST BROADWAY                                      SALEM              NJ      08079
FARMERS MUTUAL FIRE INS                    OF COMAL CITY                       309 E SAN ANTONIO ST                                   NEW BRAUNFELS      TX      76130
FARMERS MUTUAL FIRE INSURANCE CO.          P O  BOX 59                                                                                MARBLE             PA      16334
FARMERS MUTUAL FIRE INSURANCE COMPANY      PO BOX 9                                                                                   OKARCHE            OK      73762
FARMERS MUTUAL INS                         40 MOREN CIRCLE                                                                            WHITEHALL          WV      26554
FARMERS MUTUAL INS                         P O BOX 129                                                                                GENTRY             AR      72734
FARMERS MUTUAL INS ASSOC                   135 S MAIN ST                                                                              FAYETTE            IA      52142
FARMERS MUTUAL INS ASSOC                   708 CHASE STREET                                                                           OSAGE              IA      50461
FARMERS MUTUAL INS ASSOC                   P O  BOX 221                                                                               MORGAN HILL        TX      76465
FARMERS MUTUAL INS ASSOC                   P O BOX 273                                                                                SIBLEY             IA      51249
FARMERS MUTUAL INS ASSOC                   PO BOX 221                                                                                 MORGAN MILL        TX      76465
FARMERS MUTUAL INS CO                      P O BOX 394                                                                                MARYVILLE          MO      64468
FARMERS MUTUAL INS CO OF                   395 ST GENEVIEVE DR                                                                        SAINTE GENEVIEVE   MO      63670
FARMERS MUTUAL INS CO OF PETTIS CNTY       401 S. LAMINE                                                                              SEDALIA            MO      65301
FARMERS MUTUAL INS OF MT                   P O BOX 363                                                                                WIBAUX             MT      59353
FARMERS MUTUAL OF BENTON                   P O  BOX 675                                                                               WARSAW             MO      65355
FARMERS MUTUAL OF DADE                     810 MAIN ST                                                                                LOCKWOOD           MO      65682
FARMERS MUTUAL OF SALEM                    P O BOX 263                                                                                SALEM              NJ      08079
FARMERS MUTUAL OF TN                       PO BOX 3428                                                                                KNOXVILLE          TN      37927
FARMERS PIONEER MUTUAL                     P O BOX 127                                                                                ONARGA             IL      60955
FARMERS PROTECTIVE INSCO                   119 W 4TH STREET                                                                           STUTTGART          AR      72160
FARMERS TOWN MUTUAL INS                    400 EAST ST                                                                                WILTON             WI      54670
FARMERS UNION                              1 GENERAL DRIVE                                                                            SUN PRAIRIE        WI      53596
FARMERS UNION MTL                          1415 12TH AVE SE                                                                           JAMESTOWN          ND      58402
FARMERS UNION MTL                          2215 N REYNOLDS RD                                                                         BRYANT             AR      72022
FARMERS UNION MTL BRADLY                   P O BOX 1016                                                                               CLEVELAND          TN      37364
FARMERS UNION MTL OF MT                    300 RIVER DR N LB 2169                                                                     GREAT FALLS        MT      59403
FARMERS UNION MUT                          P O  BOX 860                                                                               BRYANT             AR      72089
FARMERS UNION MUTUAL                       P O BOX 2169                                                                               GREAT FALLS        MT      59403
FARMERS UNION MUTUAL INS                   P O BOX 2020                                                                               JAMESTOWN          ND      58402
FARMERS&MECHANICS INS CO                   25 ADMINSTRATIVE DR                                                                        MARTINSBURG        WV      25404
FARMERSVILLE TOWN                          FARMERSVILLE TN‐ COLLECT            8963 LAKE AVE                                          FRANKLINVILLE      NY      14737
FARMERVILLE TOWN                           FARMERVILLE TOWN ‐ COLLE            P O BOX 427                                            FARMERVILLE        LA      71241
FARMINGDALE BORO                           FARMINGDALE BORO ‐ COLLE            11 ASBURY AVE                                          FARMINGDALE        NJ      07727
FARMINGDALE CONDO                          20440 CENTURY BLVD SUITE 100                                                               GERMANTOWN         MD      20874
FARMINGDALE TOWN                           FARMINGDALE TOWN‐TAX COL            289 MAINE AVENUE                                       FARMINGDALE        ME      04344
FARMINGDALE VILLAGE                        FARMINGDALE VIL‐RECEIVER            361 MAIN STREET                                        FARMINGDALE        NY      11735




                                                                                                       Page 308 of 998
                                       19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       312 of 1004
Creditor Name                              Address1                                  Address2                                     Address3                           City               State   Zip          Country
FARMINGTON CITY                            FARMINGTON CITY  ‐ TREAS                  23600 LIBERTY ST                                                                FARMINGTON         MI      48335
FARMINGTON HILLS CITY                      FARMINGTON HILLS ‐ TREAS                  31555 ELEVEN MILE RD                                                            FARMINGTON HILLS   MI      48336
FARMINGTON INS AGENCY                      24 FARMINGTON AVE                                                                                                         PROVIDENCE         RI      02909
FARMINGTON MUTUAL INS CO                   264 STATE ROAD 35                                                                                                         OSCEOLA            WI      54020
FARMINGTON TOWN                            FARMINGTON TOWN‐ TAX COL                  1 MONTEITH DR TOWN HALL                                                         FARMINGTON         CT      06032
FARMINGTON TOWN                            FARMINGTON TOWN ‐TAX COL                  153 FARMINGTON FALLS RD                                                         FARMINGTON         ME      04938
FARMINGTON TOWN                            FARMINGTON TOWN‐TAX COLL                  1000 COUNTY RD 8                                                                FARMINGTON         NY      14425
FARMINGTON TOWN                            FARMINGTON TOWN‐TAX COLL                  356 MAIN STREET                                                                 FARMINGTON         NH      03835
FARMINGTON TOWN                            FARMINGTON TWN TREASURER                  304 STATE RD. 35                                                                OSCEOLA            WI      54020
FARMINGTON TOWN                            FARMINGTON TWN TREASURER                  7555 FOREST VIEW                                                                WEST BEND          WI      53090
FARMINGTON TOWN                            FARMINGTON TWN TREASURER                  N2875 ANDERSON RD                                                               MINDORO            WI      54644
FARMINGTON TOWN                            FARMINGTON TWN TREASURER                  W2804 CTH‐B                                                                     WATERTOWN          WI      53094
FARMINGTON TOWN                            TOWN OF FARMINGTON ‐ COL                  473 BOOTH BRANCH LN                                                             GREENWOOD          DE      19950
FARMINGTON TOWN                            WAUPACA COUNTY TREASURER                  811 HARDING ST                                                                  WAUPACA            WI      54981
FARMINGTON TOWN CLERK                      1 MONTEITH DRIVE                                                                                                          FARMINGTON         CT      06032
FARMINGTON TOWNSHIP                        FARMINGTON TWP ‐ TAX COL                  2600 SCRANTON HOLLOW RD.                                                        WARREN             PA      16365
FARMINGTON TOWNSHIP                        FARMINGTON TWP ‐ TAX COL                  679 ENGLE RUN RD, POB 60                                                        LUCINDA            PA      16235
FARMSTRONG LLC                             JAMES D ARMSTRONG JR                      13701 FRIENDSHIP RD                                                             WALKER             LA      70785
FARMVILLE TOWN                             FARMVILLE TOWN ‐ TAX COL                  3672 N. MAIN ST.                                                                FARMVILLE          NC      27828
FARMVILLE TOWN                             FARMVILLE TOWN ‐ TREASUR                  116 N MAIN ST                                                                   FARMVILLE          VA      23901
FARNHAM "N" CONDOMINIUM ASSOCIATION, INC   2400 CENTREPARK WEST DRIVE SUITE 175                                                                                      WEST PALM BEACH    FL      33409
FAROOQ, MYLENE                             S. RYAN PATTERSON                         JT LEGAL GROUP, APC                          801 N. BRAND BLVD., SUITE 1130     GLENDALE           CA      91203
FARR APPRAISAL SERVICE INC                 4275 N 500 W                                                                                                              PLEASANT VIEW      UT      84414
FARR, VANESSA                              ADDRESS ON FILE
FARRELL AREA SCHOOL DIST                   FARRELL CITY ‐ TREASURER                  500 ROEMER BLVD CITY BLD                                                        FARRELL            PA      16121
FARRELL CITY  CO/CITY BI                   FARRELL CITY ‐ TREASURER                  500 ROEMER BLVD  CITY BL                                                        FARRELL            PA      16121
FARRELL CITY SCHOOL DIST                   WHEATLAND BORO‐ TAX COLL                  71 BROADWAY AVE POB 631                                                         WHEATLAND          PA      16161
FARRELL PATEL JOMARRON &                   LOPEZ PLLC                                4300 BISCAYNE BLVD                                                              MIAMI              FL      33137
FARRELL, BARBARA                           ADDRESS ON FILE
FARRELL, FELICIA                           ADDRESS ON FILE
FARRELL, SHELBI                            ADDRESS ON FILE
FARRELL, ZAC                               ADDRESS ON FILE
FARRELLS CARPENTRY & TRIM WORK LLC         19320 NORTH JOOR ROAD                                                                                                     ZACHARY            LA      70791‐8411
FARREN REALTY GROUP                        519 LOGAN                                                                                                                 DANVILLE           IL      61832
FARREN, JENNIFER                           ADDRESS ON FILE
FARREN, LOUIS                              ADDRESS ON FILE
FARRER, ELEANOR                            ADDRESS ON FILE
FARRINGTON ELECTRIC INC                    316 SYLVANIA AVE                                                                                                          AVON BY THE SEA    NJ      07717
FARROW DISASTER RESTOR                     GROUP                                     3784 LEE RD                                                                     CLEVELAND          OH      44128
FARRUGIA CONTRACTING &                     MYRITA MCDOWELL                           69 BAY PATH RD                                                                  CHARLTON           MA      01507
FARRUGLA CONTRACTING                       COMPANY                                   69 BAY PATH RD                                                                  CHARLTON           MA      01507
FARWELL VILLAGE                            FARWELL VILLAGE ‐ TREASU                  PO BOX 374                                                                      FARWELL            MI      48622
FARWELL, SHAYLA                            ADDRESS ON FILE
FASO, ANTHONY                              ADDRESS ON FILE
FASSBENDER AGENCY                          INSURANCE & FINANCIAL                     2051 GAUSE BLVD E 50                                                            SLIDELL            LA      70461
FAST FORWARD SERVICES                      LLC                                       PO BOX 38544                                                                    HOUSTON            TX      77238
FAST GLASS, INC.                           FIRST CLASS GLASS                         1650 GREG ST.                                                                   SPARKS             NV      89431
FAST HELP, LLC                             1819 BELT WAY DRIVE                                                                                                       ST. LOUIS          MO      63114
FAST QUOTES INSURANCE                      161‐42 128 AVE                                                                                                            JAMAICA            NY      11434
FASTSIGNS                                  4070 N BELT LINE RD    114                                                                                                IRVING             TX      75038
FASTWAY DRYWALL & RENOVATIONS LLC          1324 GARDENIA DR                                                                                                          METAIRIE           LA      70005
FATHER & SON CONSTRUCTION, INC.            LARRY E JEFFERSON                         2416 W 78TH STREET                                                              INGLEWOOD          CA      90305
FATHER & SON REST AND                      RICHARD & MELISSA POE                     16235 WINDERMERE CIR                                                            SOUTHGATE          MI      48195
FATHOM REALTY GROUP                        ATTN: STEPHEN POWELL                      80586 WILLOW LANE                                                               INDIO              CA      92201
FATIME & SHEFIT KORRESHI                   12491 SORRENTO BLVD                                                                                                       STERLING HEIGHTS   MI      48312
FATTORE‐BROZEK, ALICIA                     ADDRESS ON FILE
FAULK COUNTY                               FAULK COUNTY ‐ TREASURER                  PO BOX 309                                                                      FAULKTON           SD      57438
FAULKEY GULLEY MUD  A                      FAULKEY GULLEY MUD ‐ COL                  P O BOX 1368                                                                    FRIENDSWOOD        TX      77549
FAULKNER COUNTY                            FAULKNER COUNTY ‐ COLLEC                  806 FAULKNER STREET                                                             CONWAY             AR      72034
FAULKNER, ANGELA                           ADDRESS ON FILE
FAULKNER, JUDITH                           ADDRESS ON FILE
FAUQUIER COUNTY                            FAUQUIER COUNTY ‐ TREASU                  29 ASHBY STREET                                                                 WARRENTON          VA      20186
FAUSET, TANYA                              ADDRESS ON FILE
FAUSTINO ROOFING &                         REMODELATION                              1219 PARK LN                                                                    KATY               TX      77450
FAVORS, SEKOU                              ADDRESS ON FILE
FAWN GROVE BORO                            YORK COUNTY ‐ TREASURER                   28 EAST MARKET ST. ‐ ROO                                                        YORK               PA      17401
FAWN TOWNSHIP                              FAWN TOWNSHIP ‐ TAX COLL                  3054 HOWES RUN RD                                                               TARENTUM           PA      15084
FAWN TOWNSHIP                              FAWN TWP ‐ TAX COLLECTOR                  686 ALUM ROCK RD                                                                NEW PARK           PA      17352
FAY K BOLAND BOROUGH OF BRENTWOOD          3730 BROWNSVILLE ROAD                                                                                                     PITTSBURGH         PA      15227
FAY SERVICING LLC                          440 S LASALLE ST 2000                                                                                                     CHICAGO            IL      60605




                                                                                                                Page 309 of 998
                                          19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          313 of 1004
Creditor Name                                Address1                                   Address2                                      Address3                                   City                State   Zip        Country
FAYE MYRETTE‐CROSLEY                         PRO PER                                    FAYE MYRETTE‐CROSLEY                          6262 HIGHLAND AVENUE                       RICHMOND            CA      94805
FAYETTE CITY BORO                            CHARLOTTE BROWN‐TAX COLL                   181 CONNELLSVILLE ST                                                                     FAYETTE CITY        PA      15438
FAYETTE COUNTY                               FAYETTE CO‐REV COMMISSIO                   PO BOX 337                                                                               FAYETTE             AL      35555
FAYETTE COUNTY                               FAYETTE CO‐TAX COMMISSIO                   140 W. STONEWALL AVE ‐ R                                                                 FAYETTEVILLE        GA      30214
FAYETTE COUNTY                               FAYETTE COUNTY ‐ SHERIFF                   150 N LIMESTONE ST, SUIT                                                                 LEXINGTON           KY      40507
FAYETTE COUNTY                               FAYETTE COUNTY ‐ TREASUR                   133 S MAIN STREET, SUITE                                                                 WASHINGTON CH       OH      43160
FAYETTE COUNTY                               FAYETTE COUNTY ‐ TREASUR                   221 S 7TH ST, RM 105                                                                     VANDALIA            IL      62471
FAYETTE COUNTY                               FAYETTE COUNTY ‐ TREASUR                   401 CENTRAL AVENUE                                                                       CONNERSVILLE        IN      47331
FAYETTE COUNTY                               FAYETTE COUNTY ‐ TREASUR                   PO BOX 273                                                                               WEST UNION          IA      52175
FAYETTE COUNTY                               FAYETTE COUNTY‐TRUSTEE                     PO BOX 340                                                                               SOMERVILLE          TN      38068
FAYETTE COUNTY                               PO BOX 190                                                                                                                          FAYETTEVILLE        GA      30214
FAYETTE COUNTY  C/O APPR                     FAYETTE CAD ‐ TAX COLLEC                   P O BOX 836                                                                              LA GRANGE           TX      78945
FAYETTE COUNTY (CONSOLID                     NANCY LEE WILSON ‐ TREAS                   61 E MAIN ST ‐ CO COURTH                                                                 UNIONTOWN           PA      15401
FAYETTE COUNTY APPRAISAL DISTRICT            111 S VAIL ST                                                                                                                       LA GRANGE           TX      78945‐0836
FAYETTE COUNTY CLERK                         162 E MAIN ST, STE 109                                                                                                              LEXINGTON           KY      40507
FAYETTE COUNTY CLERK                         PO BOX 59                                                                                                                           LA GRANGE           TX      78945
FAYETTE COUNTY CLERK & RECORDER              221 S SEVENTH ST RM 106                                                                                                             VANDALIA            IL      62471
FAYETTE COUNTY JUDGE OF PROBATE              PO BOX 670                                                                                                                          FAYETTE             AL      35555
FAYETTE COUNTY PROTHONOTARY                  61 EAST MAIN STREET                                                                                                                 UNIONTOWN           PA      15401
FAYETTE COUNTY REVENUE COMMISSION            200 E. MAIN STREET                                                                                                                  LEXINGTON           KY      40555
FAYETTE COUNTY REVENUE COMMISSIONER          P O BOX 337                                                                                                                         FAYETTE             AL      35555
FAYETTE COUNTY SHERIFF                       FAYETTE COUNTY ‐ SHERIFF                   P O BOX 509                                                                              FAYETTEVILLE        WV      25840
FAYETTE COUNTY SHERIFFS TAX OFFICE           PO BOX 509                                                                                                                          FAYETTEVILLE        WV      25840
FAYETTE COUNTY TAX CLAIM BUREAU              61 E MAIN ST                                                                                                                        UNIONTOWN           PA      15401
FAYETTE COUNTY TRUSTEE                       16755 HWY 64  RM 105                                                                                                                SOMERVILLE          TN      38068
FAYETTE COUNTY WATER SYSTEM                  140 STONEWALL AVENUE, WEST, SUITE 101                                                                                               FAYETTEVILLE        GA      30214
FAYETTE TOWN                                 FAYETTE TOWN‐TAX COLLECT                   1439 YELLOW TAVERN ROAD                                                                  WATERLOO            NY      13165
FAYETTE TOWN                                 FAYETTE TOWN‐TAX COLLECT                   2589 MAIN STREET                                                                         FAYETTE             ME      04349
FAYETTE TOWN                                 FAYETTE TWN TREASURER                      21368 ENGLISH HOLLOW RD                                                                  MINERAL POINT       WI      53565
FAYETTE TOWNSHIP                             FAYETTE TWP ‐ TAX COLLEC                   144 RED BANK RD                                                                          MCALISTERVILLE      PA      17049
FAYETTEVILLE CITY                            FAYETTEVILLE‐TAX COLLECT                   110 S ELK AVE                                                                            FAYETTEVILLE        TN      37334
FAYETTEVILLE PUBLIC WORKS COMM.              ATTN ASSESSMENT DEPT                       PO BOX 7000                                                                              FAYETTEVILLE        NC      28302‐7000
FAYETTEVILLE VILLAGE                         FAYETTEVILLE VIL‐COLLECT                   425 EAST GENESEE STREET                                                                  FAYETTEVILLE        NY      13066
FAYETTEVILLE‐MANLIUS CS                      ANN CHRISTMAS‐ TOWN CLER                   8354 ROUTE 20                                                                            MANLIUS             NY      13104
FAYETTEVILLE‐MANLIUS CS                      FAYETTEVIL‐MANLIUS CS‐RE                   301 BROOKLEA DRIVE                                                                       FAYETTEVILLE        NY      13066
FAYSTON TOWN                                 FAYSTON TOWN ‐ TAX COLLE                   866 NORTH FAYSTON ROAD                                                                   NORTH FAYSTON       VT      05660
FAZ ROOFING INC.                             4541 E. R L THORNTON FRWY                                                                                                           DALLAS              TX      75223
FAZZOLARI, FRANCESCO                         ADDRESS ON FILE
FB TAYLOR INS AGENCY                         PO BOX 1346                                                                                                                         NEDERLAND           TX      77627
FBA BUILDERS INC                             FREDERICK B ALLEN, V                       1127 KANE DRIVE                                                                          PORT ORANGE         FL      32129
FBALLIANCE                                   P O BOX 45‐9082                                                                                                                     SUNRISE             FL      33345
FBC INSURANCE AGENCY                         1808 BROTHERS BLVD                                                                                                                  COLLEGE STATION     TX      77845
FBIAM                                        3119 BROADMOOR DR                                                                                                                   SUGAR LAND          TX      77478
FC LOAN, INC. DBA SILVER LINING REALTY       ATTN: DAN KELLY                            20241 BIRCH ST.                               SUITE 201                                  NEWPORT BEACH       CA      92660
FC LOAN, INC. DBA SILVER LINING REALTY       ATTN: DAN KELLY, VP                        20241 BIRCH ST.                               SUITE 201                                  NEWPORT BEACH       CA      92660
FC LOAN, INC. DBA SILVER LINING REALTY       ATTN: GENERAL COUNSEL                      20241 BIRCH ST.                               SUITE 201                                  NEWPORT BEACH       CA      92660
FC TUCKER MUNCIE REALTORS                    3417 W BETHEL AVENUE SUITE E                                                                                                        MUNCIE              IN      47304
FC TUCKER/ FIVE STAR REAL ESTATE             ATTN: BRAD TAFLINGER                       3417 W BETHEL AVE. STE. E                                                                MUNCIE              IN      47304
FCC & GWALTNEY &                             LINDA MARSHALL                             722DULANEY VLY RD STE353                                                                 TOWSON              MD      21204
FCC FINANCE LLC                              17000 DALLAS PKWY 120                                                                                                               DALLAS              TX      75248
FCCI INS CO                                  P O BOX 405563                                                                                                                      ATLANTA             GA      30384
FCGC CONSTRUCTION                            3916 I‐30                                                                                                                           MESQUITE            TX      75150
FCGC CONSTRUCTION &                          ELAINE & DAVID WAUCHOPE                    3916 I‐30                                                                                MESQUITE            TX      75150
FCIG                                         1090 KENSINGTON PARK2000                                                                                                            ALTAMONTE SPRINGS   FL      32714
FCIG / FL CHARTERED INS                      1200 CITY VIEW CENTER                                                                                                               OVIEDO              FL      32765
FCS COMMUNITY MANAGEMENT                     MEADOWBROOK HOMEOWNERS INC.                P.O. BOX 5555                                                                            DRAPER              UT      84020
FEAGINS, CHERISE                             ADDRESS ON FILE
FEARRAND APPRAISAL SERVICE                   141 DARCY PARKWAY                                                                                                                   LATHROP             CA      95330
FEASTER, NORMAN                              ADDRESS ON FILE
FEASTER, TIFFANY                             ADDRESS ON FILE
FEATHERKILE, DIANA                           ADDRESS ON FILE
FEATHERSON, JOHN                             ADDRESS ON FILE
FEATHERSTON REAL ESTATE SPECIALIST           272 WEST VISALIA RD  STE B                                                                                                          FARMERSVILLE        CA      93223
FEATHERSTON, EDITH                           ADDRESS ON FILE
FEBUS ROOFING INC                            RAMON A. FEBUS REYES                       CALLE BUEN CONSEJO 24 BO. CUCHARILLA                                                     CATANO              PR      00963
FED. NAT'L MORTGAGE ASSOCIATION, ET AL.      VALDA C. DUBOA, ESQ.                       DUOBA LAW GROUP, PLLC                         WEST ISLIP LAW CENER 475 MONTAUK HIGHWAY   WEST ISLIP          NY      11795
FEDE INSURANCE AGENCY                        391 BROAD ST                                                                                                                        BLOOMFIELD          NJ      07003
FEDELL GROUP                                 5005 ROCKSIDE RD 5TH FL                                                                                                             INDEPENDENCE        OH      44131
FEDERAL EXPRESS CORP                         PO BOX 94515                                                                                                                        PALATINE            IL      60094‐4515
FEDERAL EXPRESS CORPORATION                  AND FEDEX GROUND PACKAGE SYSTEM, INC.      ATTN: GENERAL COUNSEL                         1000 FEDEX DRIVE                           MOON TOWNSHIP       PA      15108




                                                                                                                    Page 310 of 998
                                       19-10412-jlg               Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           314 of 1004
Creditor Name                              Address1                                      Address2                                     Address3                              City                   State   Zip     Country
FEDERAL EXPRESS CORPORATION AND            FEDEX GROUND PACKAGE SYSTEM, INC.             ATTN: GENERAL COUNSEL                        1000 FEDEX DRIVE                      MOON TOWNSHIP          PA      15108
FEDERAL FLOOD CERTIFICATION CORPORATION    4000 HORIZON WAY                                                                                                                 IRVING                 TX      75063
FEDERAL FLOOD HAZARD RESEARCH OF PR, INC
FEDERAL HOME LOAN MORTGAGE CORPORATION     LAW OFFICE OF LORELEI FIALA, P.A.             LORELEI FIALA                                319 CLEMATIS STREET, #416             WEST PALM BEACH        FL      33401
FEDERAL HOUSING FINANCE AGENCY, ET AL.     DIANA S. EBRON, ESQ.                          KIM, GILBERT, EBRON                          7625 DEAN MARTIN DRIVE, SUITE 110     LAS VEGAS              NV      89139
FEDERAL HOUSING FINANCE AGENCY, ET AL.     DIANA S. EBRON, ESQ.                          KIM, GILBERT, EBRON                          7625 DEAN MARTIN DRIVE, SUITE 110     LAS VEGAS              NV      89139
FEDERAL HOUSING FINANCE AGENCY, ET AL.     DIANA S. EBRON, ESQ.                          KIM, GILBERT, EBRON                          7625 DEAN MARTIN DRIVE, SUITE 110     LAS VEGAS              NV      89139
FEDERAL HOUSING FINANCE AGENCY, ET AL.     DIANA S. EBRON, ESQ.                          KIM, GILBERT, EBRON                          7625 DEAN MARTIN DRIVE, SUITE 110     LAS VEGAS              NV      89139
FEDERAL HOUSING FINANCE AGENCY, ET AL.     MICHAEL F. BOHN                               BOHN LAW FIRM                                2260 CORPORATE CIRCLE, SUITE 480      HENDERSON              NV      89074
FEDERAL HOUSING FINANCE AGENCY, ET AL.     ROGER P. CROTEAU                              ROGER P. CROTEAU & ASSOCIATES, LTD.          9120 WEST POST ROAD  SUITE 100        LAS VEGAS              NV      89148
FEDERAL HOUSING FINANCE AGENCY, ET AL.     ROGER P. CROTEAU                              ROGER P. CROTEAU & ASSOCIATES, LTD.          9120 WEST POST ROAD, SUITE 100        LAS VEGAS              NV      89148
FEDERAL HOUSING FINANCE AGENCY, ET AL.     ROGER P. CROTEAU                              ROGER P. CROTEAU & ASSOCIATES, LTD.          9120 WEST POST ROAD  SUITE 100        LAS VEGAS              NV      89148
FEDERAL HOUSING FINANCE AGENCY, ET AL.     ROGER P. CROTEAU                              ROGER P. CROTEAU & ASSOCIATES, LTD.          9120 WEST POST ROAD  SUITE 100        LAS VEGAS              NV      89148
FEDERAL HOUSING FINANCE AGENCY, ET AL.     ROGER P. CROTEAU                              ROGER P. CROTEAU & ASSOCIATES, LTD.          9120 WEST POST ROAD  SUITE 100        LAS VEGAS              NV      89148
FEDERAL HOUSING FINANCE AGENCY, ET AL.     SNELL & WILMER LLP ‐ KLOMP, WAYNE
FEDERAL INSURANCE CO                       5050 HOPYARD RD 400                                                                                                              PLEASANTON             CA      94588
FEDERAL INSURANCE CO (CHUBB)               202B HALLS MILL ROAD                                                                                                             WHITEHOUSE STATION     NJ      08889
FEDERAL NATIONAL MORTGAGE ASSN, ET AL.     MICHAEL C. NISSIM‐SABAT                       MOUNTAIN STATE JUSTICE, INC.                 215 S THIRD STREET, SUITE 901         CLARKSBURG             WV      26301
FEDERAL NATIONAL MORTGAGE ASSOCIATI        PO BOX 277672                                                                                                                    ATLANTA                GA      30384
FEDERAL NATIONAL MORTGAGE ASSOCIATION      HOOD & LAY, L.L.C.                            RHONDA STEADMAN HOOD, ESQ                    1117 22ND STREET, SUITE 101           BIRMINGHAM             AL      35205
FEDERAL NATIONAL MORTGAGE ASSOCIATION      JOHN S. CAMPBELL                              CAMPBELL & ASSOCIATES, P.A.                  60 MABEL ST.                          PORTLAND               ME      04103
FEDERAL NATIONAL MORTGAGE ASSOCIATION      KERRY P. FAUGHNAN                             P.O. BOX 335361                                                                    NORTH LAS VEGAS        NV      89033
FEDERAL NATIONAL MORTGAGE ASSOCIATION      NONE
FEDERAL NATIONAL MORTGAGE ASSOCIATION      PRO SE                                        BARBARA WILLIAMS                             1192 BAY STREET                       SPRINGFIELD            MA      01109
FEDERAL NATIONAL MORTGAGE ASSOCIATION      PRO SE                                        JAY HAINES                                   133 KENDUSKEAG AVENUE                 BANGOR                 ME      04401
FEDERAL NATIONAL MORTGAGE ASSOCIATION      PRO SE                                        MARK LASKOWSKI                               246 POLAND CORNER ROAD                POLAND                 ME      04274
FEDERAL NATIONAL MORTGAGE ASSOCIATION      PRO SE                                        NELLIE SYLTE                                 1816 POCOSHOCK BLVD                   RICHMOND               VA      23235
FEDERAL NATIONAL MORTGAGE ASSOCIATION      SCOTT PETERSON MORRISON, SHERWOOD,             WILSON, & DEOLA, PLLP                       401 NORTH LAST CHANCE GULCH           HELENA                 MT      59601
FEDERAL TRADE COMMISSION                   600 PENNSYLVANIA AVENUE, NW                                                                                                      WASHINGTON             DC      20580
FEDERATED MUT INSCO                        P O BOX 328                                                                                                                      OWATONNA               MN      55060
FEDERATED MUTUAL GROUP                     121 E PARK SQUARE                                                                                                                OWATONNA               MN      55060
FEDERATED NAT INS CO                       11050 LAKE UNDERHILL                          LB 628083                                                                          ORLANDO                FL      32825
FEDERATED NAT INS CO                       P O BOX 407193                                                                                                                   FT LAUDERDALE          FL      33310
FEDERATED NATIONAL                         14050 NW 14 ST 180                                                                                                               SUNRISE                FL      33323
FEDERATED NATIONAL                         5130 PARKWAY PLZ                                                                                                                 CHARLOTTE              NC      28217
FEDERATED NATIONAL INS                     P O BOX 407193                                                                                                                   FT LAUDERDALE          FL      33340
FEDERATED NATIONAL INSCO                   555 CORPORATE DRIVE                                                                                                              KALISPELL              MT      59901
FEDERATED NATIONAL INSURANCE COMPANY       14050 NW 14 STREET                            SUITE 180                                                                          SUNRISE                FL      33323
FEDERATED NTL                              LB 936153 WF                                  3585 ATLANTA AVE                                                                   HAPEVILLE              GA      30354
FEDERATED NTL INS CO                       P O BOX 896671                                                                                                                   CHARLOTTE              NC      28289
FEDERICI                                   RONALD FEDERICI                               RONALD FEDERICI                              326 PLYMOUTH PLACE                    CHERRY HILL            NJ      08002
FEDERICO & REBECCA GARZA                   10615 MOUNTAIN CRK                                                                                                               LAREDO                 TX      78045
FEDERICO LUJAN                             3040 LAYTON AVE.                                                                                                                 HALTOM CITY            TX      76117
FEDEX CORPORATE SERVICES, INC.             ATTN: GENERAL COUNSEL                         942 SOUTH SHADY GROVE ROAD                                                         MEMPHIS                TN      38120
FEDEX CORPORATION                          ATTN: GENERAL COUNSEL                         942 SOUTH SHADY GROVE ROAD                                                         MEMPHIS                TN      38120
FEDEX MEDIA CORPORATION                    ATTN: DAVE FENSKE                             3635 HOMESTEAD STREET                                                              RAPID CITY             SD      57703
FEE INSURANCE GROUP                        1ST NATIONAL CTR, ST 700                                                                                                         HUTCHINSON             KS      67504
FEENEY & DIXON, LLP                        512 NEWARK POMPTON TURNPIKE                                                                                                      POMPTON PLAINS         NJ      07444
FEENEY, MATTHEW                            ADDRESS ON FILE
FEENEY, RYAN                               ADDRESS ON FILE
FEHR BUILDERS LLC                          31 DOUGHERTY DR                                                                                                                  CROSS HILL             SC      29332
FEHRMAN REALTY                             90 W EADS PKWY                                                                                                                   LAWRENCEBURG           IN      47025
FEHRMAN REALTY                             AMERICAN PROPERTY INVESTMENT CORPORATION      90 W EADS PKWY                                                                     LAWRENCEBURG           IN      47025
FEIGHNER INS                               959 E 4TH ST                                                                                                                     MARION                 IN      46952
FEIN SUCH & CRANE                          28 E MAIN ST STE 1800                                                                                                            ROCHESTER              NY      14614
FEIN SUCH & CRANE LLP                      28 E MAIN ST STE 1800                                                                                                            ROCHESTER              NY      14614
FEIN SUCH & CRANE LLP                      7 CENTURY DRIVE                               SUITE 201                                                                          PARSIPPANY             NJ      07054
FEIN SUCH KAHN & SHEPARD PC                7 CENTURY DR, STE 201                                                                                                            PARSIPPANY TROY HILL   NJ      07054
FEIN SUCH KAHN & SHEPARD PC                7 CENTURY DRIVE                               SUITE 201                                                                          PARSIPPANY             NJ      07054
FEIN V DITECH FINANCIAL LLC ET AL          C/O RG/2 CLAIMS ADMINISTRATION LLC            30 S 17TH ST FL 5                                                                  PHILADELPHIA           PA      19103
FEIN, SUCH & CRANE LLP                     MARIO SERRA                                   28 EAST MAIN STREET                          SUITE 1800                            ROCHESTER              NY      14614
FEINBERG, ROBERT                           ADDRESS ON FILE
FEINGOLD AND FEINGOLD                      22 ELM ST                                                                                                                        WORCESTER              MA      01608
FEIST ENTERPRISES                          PO BOX 6919                                                                                                                      LA QUINTA              CA      92248
FEIWELL & HANNOY PC                        8415 ALLISON POINTE BLVD                                                                                                         INDIANAPOLIS           IN      46250
FEIWELL & HANNOY, P.C.                     DOUGLAS J. HANNOY                             251 NORTH ILLINOIS ST.                       SUITE 1700                            INDIANAPOLIS           IN      46204
FEJZICH, TAJANA                            ADDRESS ON FILE
FELBER & SONS ROOFING                      2377 OLD ZUMBROTA ST                                                                                                             REDWING                MN      55066
FELCH TOWNSHIP                             FELCH TOWNSHIP ‐ TREASUR                      W‐5803 GROVELAND MINE RD                                                           FELCH                  MI      49831
FELDCO FACTORY DIRECT, LLC                 125 E OAKTON ST                                                                                                                  DES PLAINES            IL      60018




                                                                                                                    Page 311 of 998
                                         19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      315 of 1004
Creditor Name                               Address1                                Address2                                     Address3                       City              State   Zip          Country
FELDMAN INS AGENCY                          5225 KATY FRWY  525                                                                                                 HOUSTON           TX      77007
FELDMAN PERLSTEIN & GREENE LLC              10 WATERSIDE DR STE 303                                                                                             FARMINGTON        CT      06032
FELDMAN, ELIOT                              ADDRESS ON FILE
FELICIANO ARROYO RODRIGUEZ                  LOT 35 HWY 59 CAMINO REFORMA                                                                                        LAREDO            TX      78044
FELICIANO CONSTRUCTION &                    MARIA & FRANKLIN VELOZ                  4210 W CAYUGA STREET                                                        TAMPA             FL      33614
FELICIANO CONSTRUCTION INC.                 9808 S. MAPLEWOOD AVE                                                                                               EVERGREEN PARK    IL      60805
FELICITA EL HASSAN                          RICARDO CORONA                          FLORIDA BAR NO. 111333                       3899 NW 7 ST, SECOND FLOOR     MIAMI             FL      33126
FELIPE N AYALA & G                          ACOSTO & J QUIROGA                      13026 NEWBROOK DR                                                           HOUSTON           TX      77072
FELIX CRUZ COLON                            CALLE NUNEZ ROMEO 153 APT A BAJO                                                                                    CAYEY             PR      00736
FELIX TITLE AFFIXTURES LLC                  14819 N. CAVE CREEK ROAD 5                                                                                          PHOENIX           AZ      85032
FELIX ZAREMBA & CO ,INC                     2110 NORTHERN BLVD                                                                                                  MANHASSET         NY      11030
FELIX, ALICIA                               ADDRESS ON FILE
FELIX, JENNIFER                             ADDRESS ON FILE
FELIX, THOMAS                               ADDRESS ON FILE
FELKER, RENEE                               ADDRESS ON FILE
FELL TOWNSHIP                               FELL TWP ‐ TAX COLLECTOR                154 FARVIEW ST                                                              CARBONDALE        PA      18407
FELLER ROOFING OF NEW BR                    808 W COUNTY LINE RD                                                                                                NEW BRAUNFELS     TX      78130
FELMART CABINETS                            8151 OGDEN                                                                                                          HOUSTON           TX      77017
FELSOT, TANYA                               ADDRESS ON FILE
FELTMAN, MICHAEL                            ADDRESS ON FILE
FELTON INSURANCE SVCS                       PO BOX 525                              6222 HWY 9                                                                  FELTON            CA      95018
FELTON TOWN                                 FELTON TOWN ‐ TAX COLLEC                P O BOX 329                                                                 FELTON            DE      19943
FELTON, JOSHUA                              ADDRESS ON FILE
FELTY AND LEMBRIGHT CO                      1500 W 3RD ST  STE 400                                                                                              CLEVELAND         OH      44113
FEMA FLOOD PAYMENTS                         SHIRLEY SAUL                            P.O. BOX 790348                                                             ST. LOUIS         MO      63179
FEMA NATL FLOOD INS PRO                     P O  BOX 2965                                                                                                       SHAWNEE MISSION   KS      66201
FENCE DEPOT LLC AND                         BILLIE &MICHAEL MORIATIS                790 SW AIROSO BLVD                                                          PORT ST LUCIE     FL      34983
FENHAUS, NOEL                               ADDRESS ON FILE
FENIGER & ULIASZ LLP                        45 BAY STREET                                                                                                       MANCHESTER        NH      03104
FENIX INS INC                               903 E ST SE                                                                                                         AUBURN            WA      98002
FENNER TOWN                                 FENNER TOWN ‐ TAX COLLEC                5400 NELSON RD‐ SHARON L                                                    CAZENOVIA         NY      13035
FENNER, DUSTIN                              ADDRESS ON FILE
FENNIMORE CITY                              FENNIMORE CITY TREASURER                860 LINCOLN AVE                                                             FENNIMORE         WI      53809
FENNVILLE CITY                              FENNVILLE CITY ‐ TREASUR                P.O. BOX 666                                                                FENNVILLE         MI      49408
FENOLA FRANCOIS                             PO BOX 7706                                                                                                         CHRISTIANSTED     VI      823
FENSKE MEDIA CORP                           PO BOX 245                                                                                                          RAPID CITY        SD      57709
FENTIN & GOLDMAN LLP                        120 BLOOMINGDALE RD STE 308                                                                                         WHITE PLAINS      NY      10605
FENTON CITY                                 FENTON CITY ‐ TREASURER                 301 S LEROY ST                                                              FENTON            MI      48430
FENTON TOWN                                 BC DIRECTOR OF OMB                      60 HAWLEY ST                                                                BINGHAMTON        NY      13901
FENTON TOWNSHIP                             FENTON TOWNSHIP ‐ TREASU                12060 MANTAWAUKA                                                            FENTON            MI      48430
FENTRESS COUNTY                             FENTRESS COUNTY‐TRUSTEE                 PO BOX 883                                                                  JAMESTOWN         TN      38556
FENTRESS COUNTY COURT CLERK                 140 JUSTICE CENTER DR 126                                                                                           JAMESTOWN         TN      38556
FENTRESS COUNTY TRUSTEE                     101 S MAIN ST                                                                                                       JAMESTOWN         TN      38556
FENWICK ISLAND TOWN                         FENWICK ISLAND TOWN ‐ TC                800 COASTAL HWY ‐ TAX OF                                                    FENWICK ISLAND    DE      19944
FERDINAND FARMERS                           1405 MAIN ST                                                                                                        FERDINAND         IN      47532
FERDINAND FARMERS INS GR                    PO BOX 263                                                                                                          FERDINAND         IN      47532
FERDINAND T. MOORE, ANDREA LIU              BOB GILL WITH SAUL EWING                1919 PENNSYLVANIA AVE., NW, SUITE 550                                       WASHINGTON        DC      20006‐3434
FERENCY, SHAWN                              ADDRESS ON FILE
FERGUS COUNTY                               FERGUS COUNTY ‐ TREASURE                712 W. MAIN ST.                                                             LEWISTOWN         MT      59457
FERGUS FARM MUT                             224 W MAIN ST 503                                                                                                   LEWISTOWN         MT      59457
FERGUSON AGENCY                             9229 UNIVERSITY BLVD  A                                                                                             N CHARLESTON      SC      29406
FERGUSON CITY                               CITY OF FERGUSON ‐ CLERK                P O BOX 222                                                                 FERGUSON          KY      42533
FERGUSON REAL ESTATE LLC                    2904 FOREST CT                                                                                                      JOPLIN            MO      64801
FERGUSON TOWNSHIP                           FERGUSON TWP ‐ TAX COLLE                39 BEECH CREEK AVE                                                          CURWENSVILLE      PA      16833
FERGUSON TWP  TOWNSHIP B                    FERGUSON TWP ‐ TAX COLLE                3147 RESEARCH DR                                                            STATE COLLEGE     PA      16801
FERGUSON, ANITA                             ADDRESS ON FILE
FERGUSON, DANIELLE                          ADDRESS ON FILE
FERGUSON, DAVID                             ADDRESS ON FILE
FERGUSON, MARILYN                           ADDRESS ON FILE
FERMAN, MARIA & CARLOS                      AKIN GUMP STRAUSS HAUER & FELD LLP      1111 LOUISIANA ST.                           44TH FLOOR                     HOUSTON           TX      77002
FERMANAGH TOWNSHIP                          FERMANAGH TWP ‐ TAX COLL                2806 ARCH ROCK RD                                                           MIFFLINTOWN       PA      17059
FERMANUK, NELLY                             ADDRESS ON FILE
FERMIN O GUERRA SR & LORRAINE Y GUERRA      317 HIGH MEADOWS DRIVE                                                                                              FLORENCE          CO      81226
FERMON HANSELL                              6225 S 241ST E AVE                                                                                                  BROKEN ARROW      OK      74014
FERNANDEZ BUILDERS INC                      8329 GARRISON CIRCLE                                                                                                TAMPA             FL      33615
FERNANDEZ LANDONI, MARCO                    ADDRESS ON FILE
FERNANDEZ, CYNTHIA                          ADDRESS ON FILE
FERNANDEZ, EMILIO                           ADDRESS ON FILE
FERNANDEZ, JORDYN                           ADDRESS ON FILE
FERNANDEZ, LEOPOLDO                         ADDRESS ON FILE




                                                                                                               Page 312 of 998
                                       19-10412-jlg                Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   316 of 1004
Creditor Name                              Address1                              Address2                                     Address3                           City              State   Zip          Country
FERNANDEZ, MARIELENA                       ADDRESS ON FILE
FERNANDEZ, PAOLA                           ADDRESS ON FILE
FERNANDEZ, ROBERTO                         ADDRESS ON FILE
FERNANDO MARTINEZ, ET AL.                  BENJAMIN KNAUPPP                      GARLAND GRIFFITHS KNAUPP                     305 N FIRST AVE                    HILLSBORO         OR      97124
FERNANDO REYNA                             1104 BARKLY CT                                                                                                        PEARLAND          TX      77581
FERNANDO VASQUEZ &                         MARIA VASQUEZ                         1737 69TH AVE                                                                   GREELEY           CO      80634
FERNDALE BORO                              FERNDALE BORO ‐ TAX COLL              109 STATION ST                                                                  JOHNSTOWN         PA      15905
FERNDALE CITY                              FERNDALE CITY ‐ TREASURE              300 E NINE MILE ROAD                                                            FERNDALE          MI      48220
FERNDALE ESTATES COMM ASSN INC             4606 CYPRESS CRK PKWY 135                                                                                             HOUSTON           TX      77069
FERNDALE S.D./BROWNSTOWN                   FERNDALE SD ‐ TAX COLLEC              408 HABICHT ST                                                                  JOHNSTOWN         PA      15906
FERNDALE S.D./DALE BORO                    DALE BORO ‐ TAX COLLECTO              277 DAVID ST                                                                    JOHNSTOWN         PA      15902
FERNDALE S.D./FERNDALE B                   FERNDALE AREA SD ‐ COLLE              109 STATION ST                                                                  JOHNSTOWN         PA      15905
FERNDALE S.D./LORAIN BOR                   FERNDALE AREA SD ‐ COLLE              129 CLAIR AVE                                                                   JOHNSTOWN         PA      15902
FERNDALE S.D./MIDDLE TAY                   FERNDALE AREA SD ‐ COLLE              257 LINKVILLE RD                                                                JOHNSTOWN         PA      15906
FERNHOLZ, NICHOLAS                         ADDRESS ON FILE
FERNWOOD LAKEVIEW CONDOMINIUM ASSOC #1     1450 NW 87 AVE                        SUITE 204                                                                       DORAL             FL      33172
FERRANDINO, CARMEL                         ADDRESS ON FILE
FERRARA CONSULTANTS & SA ROOF TECH, LLC    GARRET HUDLOW                         6572 MONTROSE TRAIL                                                             TALLAHASSEE       FL      32309
FERRARI APPRAISALS LLC                     PO BOX 83                                                                                                             MARLBOROUGH       CT      06447
FERRAVIT REMODELING                        GUSTAVO FERRER                        209 IROQUOIS ROAD                                                               HILLSIDE          IL      60162
FERREIRA, FLORBELA                         ADDRESS ON FILE
FERREIRA, MICHEAL                          ADDRESS ON FILE
FERRELL ROOFING LLC                        314 COCKRELL HILL RD                                                                                                  OVILLA            TX      75154‐1408
FERRELL, KYRA                              ADDRESS ON FILE
FERRER, DIEGO                              ADDRESS ON FILE
FERRIDAY TOWN                              FERRIDAY TOWN ‐ TAX COLL              1116 SECOND STREET                                                              FERRIDAY          LA      71334
FERRIS HOME IMPROVEMENTS LLC               1908 KIRKWOOD HWY                                                                                                     NEWARK            DE      19711
FERRIS TOWNSHIP                            FERRIS TOWNSHIP ‐ TREASU              3011 CRYSTAL RD                                                                 VESTABURG         MI      48891
FERRISBURG TOWN                            FERRISBURG TOWN‐TAX COLL              3279 ROUTE 7                                                                    FERRISBURGH       VT      05456
FERRY COUNTY                               FERRY COUNTY ‐ TREASURER              350 EAST DELAWARE 13                                                            REPUBLIC          WA      99166
FERRY TOWNSHIP                             FERRY TOWNSHIP ‐ TREASUR              3222 GREEN STREET                                                               SHELBY            MI      49455
FERRYSBURG CITY                            FERRYSBURG CITY ‐ TREASU              17290 ROOSEVELT RD                                                              FERRYSBURG        MI      49409
FERS PROFESSIONAL PAINT                    8734 LIPAN RD UNIT F                                                                                                  HOUSTON           TX      77063
FERULLO INS AGENCIES                       1587 MCDANIEL DRIVE                                                                                                   WEST CHESTER      PA      19380
FES REMODELING LLC                         1338 OLIVE ST                                                                                                         INDIANAPOLIS      IN      46203
FETERL, ALEXANDRA                          ADDRESS ON FILE
FETTERMAN, JAMES                           ADDRESS ON FILE
FETUI, TALALELEI                           ADDRESS ON FILE
FEW, WILLIAM                               ADDRESS ON FILE
FEWER AGENCY                               3 MAPLE AVE                                                                                                           BARRE             VT      05641
FEY INS SERVICES PARK                      PLACE WEST                            PO BOX 238                                                                      OXFORD            OH      45056
FFH CONSTRUCTION LLC                       3203 WACO STREET                                                                                                      FORT SMITH        AR      72903
FGC, INC                                   P.O. BOX 2365                                                                                                         PARK CITY         UT      84060
FGUA                                       510 HWY 466                           SUITE 204                                                                       LADY LAKE         FL      32159
FGUA                                       6915 PERRINE RANCH ROAD                                                                                               NEW PORT RICHEY   FL      34655
FH ROOFING LLC                             FREDRICK HILL JR                      FREDERICK HILL, JR                           30 SALEM RD                        WILTON            CT      06897
FHF ENTERPRISE, LLC                        530 MCCLESKY DRIVE                                                                                                    FORREST CITY      AR      72335
FHFA, FANNIE MAE, FREDDIE MAC              ROGER P. CROTEAU                      ROGER P. CROTEAU & ASSOCIATES, LTD.          9120 WEST POST ROAD  SUITE 100     LAS VEGAS         NV      89148
FIBERLINK                                  ATTN: GENERAL COUNSEL                 1787 SENTRY PARKWAY WEST BUILDING 18         SUITE 200                          BLUE BELL         PA      19422
FIBERLINK COMMUNICATIONS CORPORATION       ATTN: GENERAL COUNSEL                 1787 SENTRY PARKWAY                          WEST BUILDING 18 SUITE 200         BLUE BELL         PA      19422
FIBERLINK COMMUNICATIONS CORPORATION       ATTN: GENERAL COUNSEL                 DEPT. 3012                                   PO BOX 123012                      DALLAS            TX      75312
FIBERLINK COMMUNICATIONS CORPORATION       ATTN: GENERAL COUNSEL                 DEPT. 3012                                   PO BOX 123012                      DALLAS            TX      75312‐3012
FICS                                       SYSTEMS INC                           14285 MIDWAY ROD  200                                                           ADDISON           TX      75001‐3620
FIDELITY COLLECTION SERVICE                P O BOX 429                                                                                                           HILLSBORO         OR      97123
FIDELITY F&C COMPANY                       BOA LB SRVCS 402045                   6000 FELDWOOF RD                                                                COLLEGE PARK      GA      30349
FIDELITY FIRE AND CASUALTY                 6000 FELDWOOD RD                                                                                                      COLLEGE PARK      CA      30349
FIDELITY INFORMATION SERVICES, LLC         ATTN: GENERAL COUNSEL                 601 RIVERSIDE AVENUE                                                            JACKSONVILLE      FL      32204
FIDELITY LAND TITLE AGENCY OF CINCINNATI   10723 MONTGOMERY RD.                                                                                                  CINCINNATI        OH      45242
FIDELITY MOHAWK INS                        PO BOX 400                                                                                                            BRANCHVILLE       NJ      07826
FIDELITY NATIONAL                          2201 FARNAM ST  STE 200                                                                                               OMAHA             NE      68102
FIDELITY NATIONAL INDEMNITY INSURANCE      ALSTON CALAF & ASSOCIATION  INC.      800 COOPER ST                                STE104                             CAMDEN            NJ      08102
FIDELITY NATIONAL INS                      P O  BOX 45126                                                                                                        JACKSONVILLE      FL      32232
FIDELITY NATIONAL INS                      P O BOX 33003                                                                                                         ST PETERSBURG     FL      33733
FIDELITY NATIONAL PROPERTY AND CASUALTY    P.O. BOX 33070                                                                                                        ST. PETERSBURG    FL      33733‐8070
FIDELITY NATIONAL TITLE AGENCY, INC.       19500 STATE HWY 249                   SUITE 485                                                                       HOUSTON           TX      77070
FIDELITY NATIONAL TITLE COMPANY            7565 MISSION VALLEY ROAD STE 100                                                                                      SAN DIEGO         CA      92108
FIDELITY NATIONAL TITLE COMPANY LLC        20 N CLARK STREET                     SUITE 220                                                                       CHICAGO           IL      60602
FIDELITY NATL INDEM INS                    P O BOX 33070                                                                                                         ST PETERSBURG     FL      33733
FIDELITY NATL INS CO                       3916 STATE ST  SUITE 2                                                                                                SANTA BARBARA     CA      93105
FIDELITY ROOFING INC                       JONATHAN WILLIAM PRESCOTT             5310 SHERRILLS FORD RD                                                          CATAWBA           NC      28609




                                                                                                            Page 313 of 998
                                           19-10412-jlg             Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        317 of 1004
Creditor Name                                 Address1                                Address2                                       Address3                            City                 State   Zip          Country
FIELD AND PARTNERS INC                        1185  WISTERIA DRIVE                                                                                                       MALVERN              PA      19355
FIELD ASSET SERVICES , LLC                    ATTN: GENERAL COUNSEL                   101 WEST LOUIS HENNA BLVD.                     SUITE 400                           AUSTIN               TX      78728
FIELD ASSET SERVICES, LLC                     ATTN: DON NEVILLE, GENERAL MANAGER      101 WEST LOUIS HENNA BLVD.                     SUITE 400                           AUSTIN               TX      78728
FIELD ASSET SERVICES, LLC                     ATTN: O. DALE MCPHERSON, CEO            101 WEST LOUIS HENNA BLVD                      SUITE 400                           AUSTIN               TX      78728
FIELD INS AGENCY                              810 6TH AVE S                                                                                                              SURFSIDE BEACH       SC      29575
FIELD INS OF SURFSIDE IN                      PO BOX 15404                                                                                                               SURFSIDE BEACH       SC      29587
FIELD, DEVIN                                  ADDRESS ON FILE
FIELD, FREDERICK                              ADDRESS ON FILE
FIELDCREST CONDOMINUM ASSOCIATION             17720 S. OAK PARK AVENUE                                                                                                   TINLEY PARK          IL      60477
FIELDER, ERICA                                ADDRESS ON FILE
FIELDER, STERLING                             ADDRESS ON FILE
FIELDGLASS, INC.                              ATTN: GENERAL COUNSEL                   111 N. CANAL STREET                            SIXTH FLOOR                         CHICAGO              IL      60606
FIELDING, DAVID                               ADDRESS ON FILE
FIELDS AND COMPANY                            83 THOMAS COHEN DR                                                                                                         HILTON HEAD ISLAND   SC      29926
FIELDS DISCOUNT ROOFING                       & CONSTRUCTION LLC                      2953 WESTFIELD RD                                                                  GULF BREEZE          FL      32563
FIELDS LOSS CONSULTANTS                       1332N HALSTED ST STE 404                                                                                                   CHICAGO              IL      60642
FIELDS, APRIL                                 ADDRESS ON FILE
FIELDS, ASHLYNN                               ADDRESS ON FILE
FIELDS, CAROLYN                               ADDRESS ON FILE
FIELDS, KATHERINE                             ADDRESS ON FILE
FIELDS, MERCEDES                              ADDRESS ON FILE
FIELDS, NASTASSIA                             ADDRESS ON FILE
FIELDS, SHERICA                               ADDRESS ON FILE
FIELDSBORO BORO                               FIELDSBORO BORO ‐TAX COL                204 WASHINGTON STREET                                                              FIELDSBORO           NJ      08505
FIELDS‐DUNLAP, MARILYN                        ADDRESS ON FILE
FIERROS, ALAN                                 ADDRESS ON FILE
FIESTA SOL CONDOMINIUM ASSOCIATION            C/O SEASIDE SERVICES                    100 E. SWORDFISH LANE, SUITE D                                                     SOUTH PADRE ISLAND   TX      78597
FIETZ, ADAM                                   ADDRESS ON FILE
FIFE LAKE TOWNSHIP                            FIFE LAKE TOWNSHIP ‐ TRE                9777 VANS LANE                                                                     FIFE LAKE            MI      49633
FIFE LAKE VILLAGE                             FIFE LAKE VILLAGE ‐ TREA                P.O. BOX 298                                                                       FIFE LAKE            MI      49633
FIFIELD TOWN                                  PRICE COUNTY TREASURER                  126 CHERRY ST                                                                      PHILLIPS             WI      54555
FIFTH THIRD BANK                              5001 KINGSLEY DR                                                                                                           CINCINNATI           OH      45263‐5300
FIG FINACIAL INS GROUP                        1720 N 24TH ST C                                                                                                           FRUITLAND            ID      83619
FIGUEROA & SON CONTRACTING CO INC             64 ASHLAND ST                                                                                                              NEW ROCHELLE         NY      10801
FIGUEROA REMODELING SVCS                      14219 PAPADOSA ST                                                                                                          HOUSTON              TX      77053
FIGUEROA, DEBORAH                             ADDRESS ON FILE
FIGUEROA, LAURA                               ADDRESS ON FILE
FIGUEROA, ORLANDO                             ADDRESS ON FILE
FIGUEROA, PAULA                               ADDRESS ON FILE
FIGUEROA, PAULINE                             ADDRESS ON FILE
FIGUEROA, SANDRA                              ADDRESS ON FILE
FIGUEROA, ZACHARY                             ADDRESS ON FILE
FIKES, TERESA                                 ADDRESS ON FILE
FIL AMERICAN CONSTRUC                         LLC                                     16635 SPRING CYPRESS RD                                                            CYPRESS              TX      77429
FILE PACK & TRANSPORT INC                     PO BOX 2267                                                                                                                BRENHAM              TX      77834
FILER INSURANCE, INC                          MILLIE BECERRA                          9440 SW 77 AVE                                                                     MIAMI                FL      33156
FILER TOWNSHIP                                FILER TOWNSHIP ‐ TREASUR                2505 FILER CITY ROAD                                                               MANISTEE             MI      49660
FILER, TROY                                   ADDRESS ON FILE
FILGO APPRAISAL SERVICE                       3490 HWY 371 N                                                                                                             MANTACHIE            MS      38855
FILGO, CHELSEA                                ADDRESS ON FILE
FILIPE LUIS & CATHY LAPAS                     1201 SHERLIN RD                                                                                                            BRIDGEWATER          NJ      08807
FILKINS COLBERT & ASSOCS                      3509 CANTON RD                                                                                                             MARIETTA             GA      30066
FILLICETTI, PATRICIA                          ADDRESS ON FILE
FILLMORE COUNTY                               FILLMORE CO. ‐  AUD/TREA                PO BOX 627                                                                         PRESTON              MN      55965
FILLMORE COUNTY                               FILLMORE COUNTY ‐ TREASU                PO BOX 229                                                                         GENEVA               NE      68361
FILLMORE CS (COMBINED TN                      FILLMORE CS‐ TAX COLLECT                HUME TOWN HALL PO BOX 30                                                           FILLMORE             NY      14735
FILLMORE TOWNSHIP                             FILLMORE TOWNSHIP ‐ TREA                4219 52ND ST                                                                       HOLLAND              MI      49423
FILSONS REAL ESTATE APPRAISAL                 SERVICES INC                            11 LEGACY DR                                                                       ROSWELL              GA      30075
FIMBRES, MIGUEL                               ADDRESS ON FILE
FIN INS CNSTLNTS                              P O BOX 2486                                                                                                               MANDEVILLE           LA      70470
FINAL CONCEPTS ENT INC                        3240 NORMAN BLALOCK RD                                                                                                     WILLOW SPRING        NC      27592
FINAL TOUCH CONSTRUCTION                      21012 AURORA RD                                                                                                            BEDFORD              OH      44146
FINALLY INS                                   7801 CORAL WAY 124                                                                                                         MIAMI                FL      33155
FINANCE INSURANCE LTD                         1164 BISHOP ST STE 400                                                                                                     HONOLULU             HI      96813
FINANCE OF AMERICA REVERSE LLC                CHRISTOPHER L ESPOSITO                  269 WEST 231ST STREET                                                              BRONX                NY      10463
FINANCE OF AMERICA REVERSE, ET AL.            8023 EAST 63RD PLACE                    SUITE 700                                                                          TULSA                OK      74133
FINANCE OF AMERICA STRUCTURED SECURITIES      KEAVENEY LEGAL GROUP, LLC               JAMES KEAVENEY, ESQ.                           1101 N. KINGS HIGHWAY, STE G100     CHERRY HILL          NJ      08034
FINANCE OFAMERICA; REVERSE MORTGAGE,LLC       THE PETTIT LAW FIRM; JULIE PETTIT       DAVID B. URTEAGA; JANE CHERRY                  3710 RAWLINS, SUITE 1050            DALLAS               TX      75219
FINANCIAL ASSET SERVICES INC                  17752 MITCHELL N STE A                                                                                                     IRVINE               CA      92614
FINANCIAL ASSURANCE LLC                       6620 RIVERSIDE DRIVE                    SUITE 210                                                                          METAIRIE             LA      70003




                                                                                                                   Page 314 of 998
                                        19-10412-jlg             Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    318 of 1004
Creditor Name                              Address1                               Address2                                        Address3                        City                     State   Zip          Country
FINANCIAL FREEDOM                          P. O. BOX 85400                                                                                                        AUSTIN                   TX      78708
FINANCIAL GUARANTEE                        559 SAN FELIPE STE 275                                                                                                 HOUSTON                  TX      77056
FINANCIAL INDUSTRY COMPUTER                SYSTEMS, INC.                          ATTN: GENERAL COUNSEL                           14285 MIDWAY ROAD SUITE 200     ADDISON                  TX      75001
FINANCIAL INS                              5808 BLUE LAGOON DR 400                                                                                                MIAMI                    FL      33126
FINANCIAL INS SRVCS INC                    194 ROCKINGHAM RD                                                                                                      LONDONDERRY              NH      03053
FINANCIAL INST DIV OF THE STATE OF NV      OFFICE OF THE COMMISSIONER             303 W SAHARA AVE STE 250                                                        LAS VEGAS                NV      89102
FINANCIAL INSURANCE EXCHANGE               ATTN: GENERAL COUNSEL                  5319 US HIGHWAY 19                                                              NEW PORT RICHEY          FL      34652
FINANCIAL INSURANCE EXCHANGE               BY FINANCIAL EXCHANGE, INC.            ATTN: GENERAL COUNSEL                           5319 US HIGHWAY 19              NEW PORT RICHEY          FL      34652
FINANCIAL LOUNGE                           3104 VOSSDALE RD                                                                                                       HOUSTON                  TX      77027
FINANCIAL NETWORK INC                      10401 F BAUR BOULEVARD                                                                                                 ST. LOUIS                MO      63132
FINANCIAL NETWORK, INC.                    ATTN: GENERAL COUNSEL                  10670 GATEWAY BLVD                                                              ST. LOUIS                MO      63132
FINANCIAL RISK SOLUTIONS                   ATTN FRS JACKSON BARTON                9658 N. MAY AVE SUITE100                                                        OKLAHOMA CITY            OK      73157
FINANCIAL SRVCS CNTR INC                   P O BOX 1709                                                                                                           EAST LANSING             MI      48826
FINCASTLE CITY                             CITY OF FINCASTLE ‐ CLER               P O BOX 22052                                                                   LOUISVILLE               KY      40252
FINCH AC AND HEATING INC                   3802 UNDERWOOD RD                                                                                                      LAPORTE                  TX      77571
FINCH MILNER, WHITNEY                      ADDRESS ON FILE
FINCK, ELTONJON                            ADDRESS ON FILE
FINDLAY REAL ESTATE GROUP INC              ROBERT FINDLAY                         208 COMET DRIVE UNIT A                                                          BRAIDWOOD                IL      60408
FINDLAY ROOFING                            4181 JVL INDUSTRIAL PARK                                                                                               MARIETTA                 GA      30066
FINDLAY ROOFING‐ROOFROOF                   FINDLAY INC.                           4181 JVL INDUSTRIAL PARK DR                                                     MARIETTA                 GA      30066
FINDLAY TOWNSHIP                           BARBARA COATES ‐ TAX COL               1271 RTE 30 POB 395                                                             CLINTON                  PA      15026
FINDLEY TOWNSHIP                           FINDLEY TWP ‐ TAX COLLEC               369 MCCLELLAND ROAD                                                             MERCER                   PA      16137
FINE HOME CONSTRUCTION, INC.               DONALD E DOBRES                        DONALD E DOBRES                                 184 HOWARD STREET               TOWNSHIP OF WASHINGTON   NJ      07676
FINE LINE RESTORATIONLLC                   1319 HICKORY DR                                                                                                        BEAVERCREEK              OH      45434
FINE TECH INC.                             LUIS SANCHEZ                           6102 S.W. 14TH STREET                                                           MIAMI                    FL      33144
FINER FIRE RESTORATION                     MARC FEIN                              125 DENTON AVENUE                                                               NEW HYDE PARK            NY      11040
FINGER & FINGER A PROFESSIONAL CORP        158 GRAND STREET                                                                                                       WHITE PLAINS             NY      10601
FINGER LAKES FIRE & CAS                    PO BOX 550                                                                                                             TRUMANSBURG              NY      14886
FINIS GEE JR &                             APRIL GEE                              403 LAKE DR                                                                     QUITMAN                  TX      75783
FINISHING TOUCH CARPET ONE                 IDEAL TRUE VALUE INC                   503 WEST 1ST AVE                                                                CROSSETT                 AR      71635
FINISHING TOUCH DRYWALL                    DONNIE GENTON                          DONNIE GENTON                                   1200 HARVEST RIDGE BLVD.        MEMPHIS                  IN      47143
FINKEL LAW FIRM LLC                        4000 FABER PLC DR STE450               PO BOX 71727                                                                    CHARLSTON                SC      29415
FINKELSTEIN, KERN,                         STEINBERG & CUNNINGHAM PC              PC                                              1810 AILOR AVE                  KNOXVILLE                TN      37921
FINKENBINDER, LISA                         ADDRESS ON FILE
FINLAY & COMPANY LLC                       PO BOX 240764                                                                                                          MONTGOMERY               AL      36124
FINLAYSON, RACHEL                          ADDRESS ON FILE
FINLEY APPRAISALS PA                       PO BOX 1972                                                                                                            SALISBURY                MD      21802
FINLEY HOME SERVICES INC                   3031 STANFORD RANCH ROAD SUITE 2                                                                                       ROCKLIN                  CA      95765
FINLEY, RODNEY                             ADDRESS ON FILE
FINN BOWLING INVESTMENTS LLC               JON BOWLING                            10063 THOROUGHBRED LANE                                                         CINCINNATI               OH      45231
FINN BOWLING INVESTMENTS LLC               JON BOWLING                            9313 MASON MONTGOMERY RD 120                                                    MASON                    OH      45040
FINN, DEBORAH                              ADDRESS ON FILE
FINNEY COUNTY                              FINNEY COUNTY ‐ TREASURE               311 N 9TH                                                                       GARDEN CITY              KS      67846
FINNEY INS CORP                            5601 SHERIDAN ST                                                                                                       HOLLYWOOD                FL      33021
FINNEY, TABITHA                            ADDRESS ON FILE
FINNEY, VICTORIA                           ADDRESS ON FILE
FINNIGAN, WILLIAM                          ADDRESS ON FILE
FINNS COVE HOMEOWNERS ASSOCIATION INC      1320 N SEMORAN BLVD SUITE 100                                                                                          ORLANDO                  FL      32807
FIORAVANTI, ALBERT                         ADDRESS ON FILE
FIORENZA, ANTHONY                          ADDRESS ON FILE
FIORENZA, JOANNE                           ADDRESS ON FILE
FIORETTI, TIMOTHY                          ADDRESS ON FILE
FIRE INDUSTRY RESTOR                       EXPERTS INC                            PO BOX 2133                                                                     OREGON CITY              OR      97045
FIRE INSURANCE EXCHANGE                    16511 BROOKHURST ST                                                                                                    FOUNTAIN VALLEY          CA      92708
FIRE INSURANCE EXCHANGE                    FLOOD INSURANCE PROCESSING CENTER      PO BOX 731178                                                                   DALLAS                   TX      75373
FIRE INSURANCE EXCHANGE                    P O BOX 2478                                                                                                           LOS ANGELES              CA      90051
FIRE INSURANCE EXCHANGE                    P O BOX 51196                                                                                                          LOS ANGELES              CA      90051
FIRE INSURANCE EXCHANGE                    PO BOX 2057                                                                                                            KALISPELL                MT      59903
FIRE INSURANCE EXCHANGE                    PO BOX 894883                                                                                                          LOS ANGELES              CA      90189‐4883
FIRE MARK INS AGENCY                       11111 KATY FREEWAY                     SUITE 450                                                                       HOUSTON                  TX      77079
FIRE RECONSTRUCTION INC                    & ISAAC & NORA VALDEZ                  20220 HEMPSTEAD RD STE33                                                        HOUSTON                  TX      77065
FIRE RECONSTRUCTION INC                    20220 HEMPSTEAD RD 33                                                                                                  HOUSTON                  TX      77065
FIRE RECONSTRUCTION, INC.                  JOHNSON                                20220 HEMPSTEAD RD SUITE 33                                                     HOUSTON                  TX      77065
FIRECON CONSTRUCTION                       SERVICES INC                           1010 MORSE AVE STE C                                                            SCHAUMBURG               IL      60193
FIREFIGHTER ROOFING, LLC.                  7609 AUBREY LN                                                                                                         NORTH RICHLAND HILLS     TX      76182
FIREHOUSE ROOFING LLC                      3324 E 12TH ST.                                                                                                        KANSAS CITY              MO      64127
FIREKLEEN LLC                              PO BOX 2260                                                                                                            CHESTERFIELD             VA      23832
FIREMANS FUND INS CO                       ATTN CASHIER                           1 PROGRESS POINT PKWY                                                           OFALLON                  MO      63368
FIREMANS FUND INS CO                       PO BOX 352                                                                                                             MINNEAPOLIS              MN      55440
FIREMANS FUND INSCO                        BOX 162                                                                                                                PALATINE                 IL      60055




                                                                                                                Page 315 of 998
                                           19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      319 of 1004
Creditor Name                                 Address1                              Address2                                      Address3                                City                 State   Zip          Country
FIREMENS INS OF DC                            7315 WISCONSIN AVE S                                                                                                        BETHESDA             MD      20814
FIRESAFE CHIMNEY SYSTEMS, INC                 5335 RITCHIE ROAD                                                                                                           BEALETON             VA      22712
FIRESERVICE INC                               3120 WINKLER AV 30                                                                                                          FORT MYERS           FL      33916
FIRESTONE AGY OF FLORIDA                      1500 UNIVERSITY DRIVE                 SUITE 212                                                                             CORAL SPRINGS        FL      33071
FIRESTONE CONSTRUCTION                        CO                                    PO BOX 193                                                                            EAST ROCKAWAY        NY      11518
FIREWORKS CLEANING LLC                        12210 CONWAY RD                                                                                                             BELTSVILLE           MD      20705
FIRLANE VILLAGE MHP LLC                       307 29TH NE STE 104                                                                                                         PUYALLUP             WA      98372
FIRM OF LA                                    2356 E MCNEESE ST                                                                                                           CHARLES              LA      70607
FIRMINGER, ELIZABETH                          ADDRESS ON FILE
FIRST 100 LLC                                 LUIS AYON                             AYON LAW                                      8716 SPANISH RIDGE AVENUE, STE. 115     LAS VEGAS            NV      89148
FIRST ADVANTAGE BACKGROUND SERVICES           PO BOX 403532                                                                                                               ATLANTA              GA      30384‐3532
FIRST AMER SPECIALTY INS                      P O BOX 1618                                                                                                                SANTA ANA            CA      92702
FIRST AMER SPECIALTY INS                      PO BOX 2219                                                                                                                 SANTA ANA            CA      92707
FIRST AMERICAN DATA TREE LLC                  ATTN: BONNIE HANES                    1555 W WALNUT HILL LANE                                                               IRVING               TX      75038
FIRST AMERICAN DATA TREE LLC                  ATTN: GENERAL COUNSEL                 4 FIRST AMERICAN WAY                                                                  SANTA ANA            CA      92707
FIRST AMERICAN DATA TREE LLC                  ATTN: LEGAL DEPARTMENT                1100 VIRGINIA DRIVE                           SUITE 100                               FORT WASHINGTON      PA      19034
FIRST AMERICAN DATA TREE LLC                  PO BOX 31001‐2286                                                                                                           PASADENA             CA      91110
FIRST AMERICAN FIELD SERVICES                 P.O. BOX 202057                                                                                                             DALLAS               TX      75320‐4532
FIRST AMERICAN FLOOD DATA                     11902 BURNET RD                                                                                                             AUSTIN               TX      78758
FIRST AMERICAN INS AGNCY                      5384 POPLAR AVE  317                                                                                                        MEMPHIS              TN      38119
FIRST AMERICAN INSURANCE                      114 E. 5TH STREET                                                                                                           SANTA ANA            CA      92701
FIRST AMERICAN MORG SERV                      FILE 50124                            PO BOX 31001‐2274                                                                     PASADENA             CA      91110
FIRST AMERICAN MORTGAGE SOLUTIONS             LAURA GIVNER                          PO BOX 31001‐2274                                                                     PASADENA             CA      91110‐2274
FIRST AMERICAN MORTGAGE SOLUTIONS             PO BOX 776121                         PO BOX 776121                                                                         CHICAGO              IL      60677‐6121
FIRST AMERICAN NATIONWIDE DOCUMENTS           ATTN: RANDY GILSTER, PRESIDENT        1 FIRST AMERICAN WAY                                                                  WESTLAKE             TX      76262
FIRST AMERICAN P&C INS                        4 FIRST AMERICAN WAY                                                                                                        SANTA ANA            CA      92707
FIRST AMERICAN P&C INS                        FLOOD PROCESSING                      P O BOX 2057                                                                          KALISPELL            MT      59903
FIRST AMERICAN P&C INS                        PO BOX 2009                                                                                                                 SANTA ANA            CA      92707
FIRST AMERICAN TITLE COMPANY                  4795 REGENT BLVD 1006‐A                                                                                                     IRVING               TX      75063
FIRST AMERICAN TITLE COMPANY                  P. O. BOX 596                                                                                                               HAMILTON             MT      59840
FIRST AMERICAN TITLE INS CO                   PO BOX 31001‐2274                                                                                                           PASADENA             CA      91110‐2274
FIRST AMERICAN TITLE INSURANCE                COMPANY ‐ CLAIMS                      9000 E PIMA CENTER PKWY                                                               SCOTTSDALE           AZ      85258
FIRST AMERICAN TITLE INSURANCE COMPANY        14239 WEST BELL ROAD                  SUITE 115                                                                             SURPRISE             AZ      85374
FIRST AMERICAN TITLE INSURANCE COMPANY        2490 PASEO VERDE PARKWAY, 100                                                                                               HENDERSON            NV      89074
FIRST AMERICAN TITLE INSURANCE COMPANY        ATTN: CHIEF OPERATING OFFICER         3 FIRST AMERICAN WAY                                                                  SANTA ANA            CA      92707
FIRST AMERICAN TITLE INSURANCE COMPANY        ATTN: DIVISION COUNSEL                3 FIRST AMERICAN WAY                                                                  SANTA ANA            CA      92707
FIRST AMERICAN TITLE INSURANCE COMPANY        ATTN: GENERAL COUNSEL                 1 FIRST AMERICAN WAY                                                                  SANTA ANA            CA      92707
FIRST AMERICAN TITLE INSURANCE COMPANY        ATTN: GENERAL COUNSEL                 3 FIRST AMERICAN WAY                                                                  SANTA ANA            CA      92707
FIRST AMERICAN TITLE INSURANCE COMPANY        LENDERS ADVANTAGE                     ATTN: GENERAL COUNSEL                         114 EAST FIFTH STREET                   SANTA ANA            CA      92701
FIRST AMERICAN TITLE OF SOUTH DAKOTA LLC      801 MT. RUSHMORE ROAD                 SUITE 100                                                                             RAPID CITY           SD      57701
FIRST AMERICAN TRUSTEE                        CHET SCONYERS, MICHAEL GONZALEZ       6 CAMPUS CIRCLE, BLDG 6                                                               WESTLAKE             TX      76262
FIRST AMERICAN TRUSTEE SERVICING              SOLUTIONS LLC                         PO BOX 31001‐2276                                                                     PASADENA             CA      91110
FIRST APPRAISAL OF FLORIDA INC                PO BOX 219                                                                                                                  LABELLE              FL      33975
FIRST AVENUE INS SERVICE                      24479 MISSION BLVD                                                                                                          HAYWARD              CA      94544
FIRST BALDWIN INS                             8154 HWY 59 STE 201                                                                                                         FOLEY                AL      36535
FIRST CALL 24/7                               11352 W STATE RD 84 37                                                                                                      DAVIE                FL      33325
FIRST CALL 24/7, INC                          SHARONA ELGAZAR                       11352 W STATE RD. 84 SUITE 37                                                         DAVIE                FL      33325
FIRST CALL RESTORATION                        1990 SEWARD AVENUE                                                                                                          NAPLES               FL      34109
FIRST CAPITAL APPRAISAL LLC                   PO BOX 5642                                                                                                                 BOISE                ID      83705
FIRST CAROLINA INSURANCE                      8761 DORCESTER RD STE230                                                                                                    N CHARLESTON         SC      29420
FIRST CHOICE APPRAISALS                       2018 ASPEN CT                                                                                                               ANTIOCH              CA      94509
FIRST CHOICE CONSTRUCTION                     ABE PETERS                            PO BOX 1558                                                                           SEMINOLE             TX      79360
FIRST CHOICE CONTRACT                         & VINCENT STOKELY                     17115 METHIL DRIVE                                                                    SPRING               TX      77379
FIRST CHOICE CONTRACT &                       ANN THOM & MR COOPER                  17115 METHIL DRIVE                                                                    SPRING               TX      77379
FIRST CHOICE CONTRACTORS                      215 KINGWOOD DR                                                                                                             FAYETTEVILLE         GA      30215
FIRST CHOICE ENVIR                            7010ARLINGTON AVE STE203                                                                                                    RIVERSIDE            CA      92503
FIRST CHOICE HOMES                            25 S MONROE ST 310                                                                                                          MONROE               MI      48161
FIRST CHOICE INS                              2832 STIRLING RD B                                                                                                          HOLLYWOOD            FL      33020
FIRST CHOICE INS                              350 PINE ST  220                                                                                                            BEAUMONT             TX      77701
FIRST CHOICE INS                              8315 SW 24TH ST                                                                                                             MIAMI                FL      33155
FIRST CHOICE INSURANCE                        310 E MONTGOMERY XRDS 6                                                                                                     SAVANNNAH            GA      31406
FIRST CHOICE PLUMBING SO                      1687 SW S MACEDO BLVD                                                                                                       PORT SAINT LUCIE     FL      34984
FIRST CHOICE PROPERTY MGMT GROUP, INC.        1489 W. PALMETTO PARK RD 514                                                                                                BOCA RATON           FL      33486
FIRST CHOICE ROOFING                          95 N. CLEVELAND ST.                                                                                                         WILKES BARRE         PA      18705
FIRST CHOICE SERVICES                         43 PEBBLE DR                                                                                                                BALTIMORE            MD      21225
FIRST CITIZENS BANK                           DAC‐15                                PO BOX 27131                                                                          RALEIGH              NC      27611
FIRST CITIZENS INS SRVCS                      P O BOX 29611                                                                                                               RALEIGH              NC      27626
FIRST CLASS INS MARKET                        4101 NW 9TH STREET                                                                                                          MIAMI                FL      33126
FIRST COAST ASSOCIATION MANAGEMENT, LLC       11555 CENTRAL PARKWAY, SUITE 801                                                                                            JACKSONVILLE         FL      32224
FIRST COAST CONSUMER LAW                      340 THIRD AVE S  STE A                                                                                                      JACKSONVILLE BEACH   FL      32250




                                                                                                                Page 316 of 998
                                           19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                    DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                                       Pg CREDITOR MATRIX
                                                                                                              320 of 1004
Creditor Name                                 Address1                                      Address2                                         Address3                                City               State   Zip        Country
FIRST COAST SECURITY SERVS INC                PO BOX 865577                                                                                                                          ORLANDO            FL      32886
FIRST COLONIAL APPRAISALS                     PO BOX 14777                                                                                                                           RICHMOND           VA      23221
FIRST COLONY INS INC                          13313 SOUTHWEST FREEWAY                       SUITE 288                                                                                SUGARLAND          TX      77478
FIRST COLONY LID  2  L                        FIRST COLONY LID 2 ‐ COL                      11111 KATY FRWY 725                                                                      HOUSTON            TX      77079
FIRST COLONY LID  L                           FIRST COLONY LID ‐ COLLE                      11111 KATY FRWY 725                                                                      HOUSTON            TX      77079
FIRST COLONY MUD 10  L                        FIRST COLONY MUD 10 COLL                      11111 KATY FRWY 725                                                                      HOUSTON            TX      77079
FIRST COLONY MUD 9 T                          FIRST COLONY MUD 9 ‐ COL                      12841 CAPRICORN STREET                                                                   STAFFORD           TX      77477
FIRST COLONY ROOFING &                        MICHAEL & JAIME VIRKUS                        4771 SWEETWATER BLVD162                                                                  SUGAR LAND         TX      77479
FIRST COLONY ROOFING &                        REMODELING                                    4771 SWEETWATER BLVD162                                                                  SUGAR LAND         TX      77479
FIRST COMMONWEALTH                            654 PHILADELPHIA ST                                                                                                                    INDIANA            PA      15701
FIRST COMMUNITY                               LB SRVCS MAC C7301‐L25                        1740 BROADWAY ST FL L2                                                                   DENVER             CO      80274
FIRST COMMUNITY INS                           P O BOX 33060                                                                                                                          ST PETERSBURG      FL      33733
FIRST COMMUNITY INS CO                        P O  BOX 33059                                                                                                                         ST. PETERSBURG     FL      33733
FIRST COMMUNITY INSURANCE COMPANY             CHRISTINA PENKALA                             11101 ROOSEVELT BLVD N                                                                   ST PETERSBURG      FL      33716
FIRST DATA RESOURCES LLC                      PO BOX 310464                                                                                                                          DES MOINES         IA      50331‐0464
FIRST FINANCIAL BANK, N.A.                    125 3RD STREET                                                                                                                         COLUMBUS           IN      47201
FIRST FLOORS                                  10771 ESTATE LANE                                                                                                                      DALLAS             TX      75238
FIRST FOUR CONSTRUCTION, LLC                  3106 BERRY ROAD, NE                                                                                                                    WASHINGTON         DC      20018
FIRST FUNDING SERVICES                        WATER/SEWER UTILITY                           3414 MORNING WOOD DRIVE                                                                  OLNEY              MD      20832
FIRST GENERAL                                 7900 NW 155 ST 105                                                                                                                     MIAMI LAKES        FL      33016
FIRST GENERAL SERVICES                        8387 N SUNBURST TR                                                                                                                     PARKER             CO      80134
FIRST GENERAL SERVICES                        COLORADO SPRINGS                              1625 TUSKEGEE PL STE 160                                                                 COLORADO SPRINGS   CO      80915
FIRST GUARANTY MORTGAGE CORP, ET AL.          MADDIN, HAUSER, ROTH & HELLER, P.C.           28400 NORTHWESTERN HIGHWAY, 2ND FLOOR            ATTORNEYS FOR PLAINTIFF                 SOUTHFIELD         MI      48034
FIRST GULFSTREAM GARDEN APTS CONDO, INC.      215 SOUTHEAST 3RD AVE.                                                                                                                 HALLANDALE BEACH   FL      33009
FIRST IMPRESSIONS PROPERTY MGMT, LLC          329 INDIAN VALLEY DR                                                                                                                   REEDS SPRING       MO      65737
FIRST IN TITLE                                1999 N UNIVERSITY DRIVE                       SUITE 300                                                                                CORAL SPRINGS      FL      33071
FIRST INS CO OF HAWAII                        1100 WARD AVENUE                                                                                                                       HONOLULU           HI      96814
FIRST INS CO OF HAWAII                        DEPT 2240 MAC C7301‐L25                       1700 LINCOLN ST LL3                                                                      DENVER             CO      80274
FIRST INS CO OF HAWAII                        PO BOX 912240                                                                                                                          DENVER             CO      80291
FIRST INS CO OF HI                            P O BOX 2866                                                                                                                           HONOLULU           HI      96803
FIRST INS GROUP                               10967 BIRD RD                                                                                                                          MIAMI              FL      33165
FIRST INS GROUP                               1405 N COLLEGE AVE                                                                                                                     BLOOMINGTON        IN      47404
FIRST INS OF FL                               9720 STIRLING RD 103                                                                                                                   COOPER CITY        FL      33024
FIRST INSURANCE CO                            P O  BOX 2855                                                                                                                          HONOLULU           HI      90803
FIRST INSURANCE COMPANY                       P O  BOX 29930                                                                                                                         HONOLULU           HI      96820
FIRST INSURANCE FUNDING                       P O BOX 66468                                                                                                                          CHICAGO            IL      60666
FIRST INTERNATIONAL TITLE                     1999 N UNIVERSITY DR                          STE 201                                                                                  CORAL SPRINGS      FL      33071
FIRST INTERNATIONAL TITLE AGENCY INC          633 EAST MAIN STREET                          SUITE 3                                                                                  RIVERHEAD          NY      11901
FIRST INTERNET BANK OF INDIANA                PO BOX 6080                                                                                                                            FISHERS            IN      46038
FIRST JERSEY & MAIN ST APPRAISAL              GROUP LLC                                     503 WHITE HORSE PIKE STE 201                                                             HADDON HEIGHTS     NJ      08035
FIRST LENDERS DATA (FLDI)                     10800 PECAN PARK BLVD.                        SUITE 310                                                                                AUSTIN             TX      78750
FIRST LIBERTY FUNDING CORPORATION             1940 GARNET AVE, STE 230                                                                                                               SAN DIEGO          CA      92109
FIRST LIBERTY INS/ REMIT                      PRC SERVICES                                  PO BOX 7300                                                                              DOVER              NH      03821
FIRST LINE INS SRVCS INC                      43 INVERNESS DR E                                                                                                                      ENGLEWOOD          CO      80112
FIRST LONE STAR CONTRACTORS                   3330 SYLVAN AVE                                                                                                                        DALLAS             TX      75212
FIRST MACE MEADOW WATER ASSOCIATION           PO BOX 365                                                                                                                             PINE GROVE         CA      95665
FIRST MANHATTAN CO.                           ATTN:  MR. ALFRED BYRON NIMOCKS III, MBA      MANAGING DIRECTOR & PORTFOLIO MANAGER            399 PARK AVENUE                         NEW YORK           NY      10022‐5089
FIRST MAXFIELD MTL INS                        124 S STATE ST                                                                                                                         DENVER             IA      50622
FIRST MAXFIELD MUTUAL                         P O BOX 385                                                                                                                            DENVER             IA      50622
FIRST MIDWEST BANK                            1 PIERCE PLACE STE 1500                                                                                                                ITASCA             IL      60143
FIRST MTL                                     614 E MARKET ST                                                                                                                        SMITHFIELD         NC      27577
FIRST MUT INS CO                              PO BOX 410                                                                                                                             SMITHFIELD         NC      27577
FIRST NATIONAL                                764 BESSEMER ST STE 101                                                                                                                MEADVILLE          PA      16335
FIRST NATIONAL FIN                            405 E PENNSYLVANIA BLVD                                                                                                                FEASTERVILLE       PA      19053
FIRST NATIONAL INS CO                         OF AMERICA                                    P O BOX 10003                                                                            MANCHESTER         NH      03108
FIRST NATIONAL INS CO                         P O BOX 6476                                                                                                                           CAROL STREAM       IL      60197
FIRST NATIONAL INSURANCE                      SAFECO PLAZA                                                                                                                           SEATTLE            WA      98185
FIRST NIGARA RISK MGMT                        401 PLYMOUTH RD STE 600                                                                                                                PLYMOUTH MEETING   PA      19462
FIRST OUT ROOFING                             NICK FREDRICKSON                              WICK & OSCAR, LLC                                2401 JUNEAU CT.                         CORINTH            TX      76210
FIRST PACIFIC ADVISORS LLC                    ATTN:  MR. BRIAN ANTHONY SELMO, CFA           PARTNER                                          11601 WILSHIRE BOULEVARD SUITE 1200     LOS ANGELES        CA      90025‐1748
FIRST PALMETTO INS AGNCY                      10023 OCEAN HIGHWAY                                                                                                                    PAWLEYS ISLAND     SC      29585
FIRST PREMIUM INS GROUP                       190 NEW CAMELLIA BLVD                                                                                                                  COVINGTON          LA      70433
FIRST PRIORITY APPRAISALS INC                 692 RELIANCE DRIVE                                                                                                                     ODENTON            MD      21113
FIRST PROTECTIVE                              BOA LB 403884                                 6000 FELDWOOD RD                                                                         COLLEGE PARK       GA      30349
FIRST PROTECTIVE                              DEPT 2094 MAC C7301‐L25                       1700 LINCOLN ST LL 3                                                                     DENVER             CO      80274
FIRST PROTECTIVE                              INSURANCE                                     PO BOX 912094                                                                            DENVER             CO      80291
FIRST PROTECTIVE                              INSURANCE COMPANY                             P. O. BOX 403884                                                                         ATLANTA            GA      30384
FIRST PROTECTIVE                              P O  BOX 912094                                                                                                                        DENVER             CO      80291
FIRST PROTECTIVE                              P O BOX 403884                                                                                                                         ATLANTA            GA      30384
FIRST RATE CONSTRUCTION                       INC                                           408 JUANITA STREET                                                                       COLORADO SPRINGS   CO      80909




                                                                                                                           Page 317 of 998
                                          19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      321 of 1004
Creditor Name                                Address1                               Address2                                     Address3        City              State   Zip        Country
FIRST RATE INS                               8508‐2 SW 8 ST                                                                                      MIAMI             FL      33144
FIRST RESPONSE                               1919 S MICHIGAN ST                                                                                  SOUTH BEND        IN      46613
FIRST RESPONSE                               DUNWOODY ENTERPRISES INC               1307 MARLEY DRIVE                                            COLUMBIA          SC      29210
FIRST RESPONSE & JOHN &                      MARY ANN IRVIN                         PO BOX 340518                                                BROOKLYN          NY      11234
FIRST RESPONSE CLEANING CORP.                C. WALSH                               P O BOX 340518                                               BROOKLYN          NY      11234
FIRST RESPONSE LEADS LLC                     9860 SW 161 AVE                                                                                     MIAMI             FL      33196
FIRST RESPONSE REST                          3465 TABLE ROCK RD                                                                                  MEDFORD           OR      97504
FIRST RESTORATION                            MICHAEL W FLORENCE                     8560 FISHER WOODS DRIVE                                      LORTON            VA      22079
FIRST SERVICE RESIDENTIAL                    2328 S. CONGRESS AVE                   SUITE 2A                                                     WEST PALM BEACH   FL      33406
FIRST SERVICE RESIDENTIAL FLORIDA INC        2950 N 28 TERRACE                                                                                   HOLLYWOOD         FL      33020
FIRST SERVICE RESIDENTIAL HOUSTON, INC.      5295 HOLLISTER                                                                                      HOUSTON           TX      77040
FIRST SOURCE                                 600 MAPLE AVE                                                                                       HARTFORD          AL      36344
FIRST SOUTH INSURANCE                        PO BOX 908                                                                                          LEXINGTON         SC      29072
FIRST SPECIALTY INS                          P O BOX 2979                                                                                        OVERLAND PARK     KS      66201
FIRST STATE INS AGENCY                       P O BOX 37                                                                                          INDEPENDENCE      LA      70443
FIRST TEK, INC.                              ATTN: GENERAL COUNSEL                  1551 S WASHINGTON AVENUE                     SUITE 402 A     PISCATAWAY        NJ      08854
FIRST TEXAS EXTERIORS                        LLC                                    8501 EMERALD TRACE WAY                                       FORT WORTH        TX      76244
FIRST TEXAS SERVICES LLC                     700 HIGHLANDER BLVD 350                                                                             ARLINGTON         TX      76015
FIRST TITLE & ESCROW INC                     15 W GUDE DRIVE                        SUITE 400                                                    ROCKVILLE         MD      20850
FIRST WESTERN TITLE ACQUISITION              1999 N UNIVERSITY DRIVE                SUITE 300                                                    CORAL SPRINGS     FL      33071
FIRSTLINE NATIONAL                           INSURANCE COMPANY                      P O BOX 62434                                                BALTIMORE         MD      21264
FIRSTMERIT BANK, N.A.                        106 SOUTH MAIN STREET                                                                               AKRON             OH      44038‐1417
FIRSTSERVICE RESIDENTIAL                     MIDATLANTIC, LLC                       21 CHRISTOPHER WAY                                           EATONTOWN         NJ      07724
FIRSTSERVICE RESIDENTIAL CA INC              ATTN ESCROW DEPT                       195 N EUCLID AVE                                             UPLAND            CA      91786
FIRSTSERVICE RESIDENTIAL CALIFORNIA LLC      15241 LAGUNA CANYON ROAD                                                                            IRVINE            CA      92618
FIRSTSERVICE RESIDENTIAL DC METRO LLC        11351 RANDOM HILLS ROAD                SUITE 500                                                    FAIRFAX           VA      22030
FIRSTSERVICE RESIDENTIAL MIDATLANTIC         JERSEY SHORE HOLDINGS, INC             21 CHRISTOPHER WAY                                           EATONTOWN         NJ      07724
FIS COMPLIANCE COACH                         FIS                                    PO BOX 4535                                                  CAROL STREAM      IL      60197‐4535
FIS FLOOD SERVICES
FISCH, ESMERALDA                             ADDRESS ON FILE
FISCHER, DARIA                               ADDRESS ON FILE
FISCHER, JANNA                               ADDRESS ON FILE
FISCHER, JULIE                               ADDRESS ON FILE
FISCHER, KAITLYN                             ADDRESS ON FILE
FISCHER, LESLIE                              ADDRESS ON FILE
FISCHETTE INS AGENCY                         114‐15 ROCKAWAY BEACH                  BLVD                                                         ROCKAWAY PARK     NY      11694
FISER INSURANCE AGENCY                       215 FIRST STREET                                                                                    CLARKSDALE        MS      38614
FISERV SOLUTIONS, LLC                        ATTN: GENERAL COUNSEL                  255 FISERV DRIVE                                             BROOKFIELD        WI      53045
FISH, CASSANDRA                              ADDRESS ON FILE
FISH, JAYDEEN                                ADDRESS ON FILE
FISHEL, ROBERT                               ADDRESS ON FILE
FISHER & FLOYD ROOFING & SHEET METAL CO      716 N SCENIC HWY                                                                                    LAKE WALES        FL      33859
FISHER & PHILLIPS LLP                        1075 PEACHTREE STREET NE STE 3500                                                                   ATLANTA           GA      30309
FISHER BROWN AGENCY                          PO BOX 711                                                                                          PENSACOLA         FL      32502
FISHER BROWN BOTTRELL IN                     PO BOX 1490                                                                                         JACKSON           MS      39215
FISHER COUNTY  C/O APPR                      FISHER CAD ‐ TAX COLLECT               P O BOX 516                                                  ROBY              TX      79543
FISHER INS AGENCY INC                        19 MIDSTATE DR 120                                                                                  AUBURN            MA      01501
FISHER PROVENCE REAL ESTATE, INC             904 E 6TH                                                                                           STILLWATER        OK      74074
FISHER REAL ESTATE LLC                       ATTN: EMESE FISHER                     304 COCONINO LN                                              RUIDOSO           NM      88345
FISHER REAL ESTATE LLC                       EMESE D. FISHER                        304 COCONINO LANE                                            RUIDOSO           NM      88345
FISHER ROOFING OF KEARNEY                    SELBERT INC.                           2308 E HWY 30                                                KEARNEY           NE      68847
FISHER, CHERYL                               ADDRESS ON FILE
FISHER, CHRISTOPHER                          ADDRESS ON FILE
FISHER, DARRYL                               ADDRESS ON FILE
FISHER, DEAN                                 ADDRESS ON FILE
FISHER, DENNIS                               ADDRESS ON FILE
FISHER, MARY                                 ADDRESS ON FILE
FISHER, MAYNARD                              ADDRESS ON FILE
FISHER, MICHELE                              ADDRESS ON FILE
FISHER, NICHOLAS                             ADDRESS ON FILE
FISHER, ROBERT                               ADDRESS ON FILE
FISHER, SAVANNA                              ADDRESS ON FILE
FISHER, STACY                                ADDRESS ON FILE
FISHER, WILLIAM                              ADDRESS ON FILE
FISHERS STORM WATER UTILITY                  1 MUNICIPAL DR                                                                                      FISHERS           IN      46038
FISHINGCREEK TOWNSHIP                        COLUMBIA COUNTY ‐ TAX OF               11 W MAIN ST POB 380                                         BLOOMSBURG        PA      17815
FISHKILL TOWN                                FISHKILL TN ‐ TAX RECEIV               807 ROUTE 52                                                 FISHKILL          NY      12524
FISHKILL TOWN HALL                           807 ROUTE 52                                                                                        FISHKILL          NY      12524
FISHKILL VILLAGE                             FISHKILL VILLAGE ‐ CLERK               1095 MAIN STREET                                             FISHKILL          NY      12524
FISK DEMOLITION, INC                         42 HWY 26 STE C                                                                                     VALLEY SPRINGS    CA      95252




                                                                                                               Page 318 of 998
                                          19-10412-jlg             Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        322 of 1004
Creditor Name                                Address1                                 Address2                                     Address3                              City             State   Zip     Country
FIST CONSTRUCTION INC                        & ROSA MONTOYA                           1815 W 68 ST                                                                       HIALEAH          FL      33014
FIST CONSTRUCTION INC                        1815 W 68 ST                                                                                                                HIALEAH          FL      33014
FITCH, JAMAL                                 ADDRESS ON FILE
FITCHBURG CITY                               FITCHBURG CITY ‐TAX COLL                 166 BOULDER DRIVE, SUITE                                                           FITCHBURG        MA      01420
FITCHBURG CITY                               FITCHBURG CITY TREASURER                 5520 LACY RD                                                                       FITCHBURG        WI      53711
FITCHBURG MTL FIRE INS                       P O BOX 4104                                                                                                                WOBURN           MA      01888
FITCHBURG MUT INS                            PO BOX 9109                                                                                                                 DEDHAM           MA      02027
FITE & COMPANY CONSTRUCTION                  FBH CONSTRUCTION INC.                    9857 HORN ROAD                                                                     SACRAMENTO       CA      95827
FITE, SHERIE                                 ADDRESS ON FILE
FITNESS INTERNATIONAL, LLC                   ATTN: GENERAL COUNSEL                    3161 MICHELSON DRIVE                                                               IRVINE           CA      92612
FITZ CONSTRUCTION LLC                        118 VINTAGE PARK BLVD W                                                                                                     HOUSTON          TX      77070
FITZ ROOFING LLC                             KOREY FITZ                               212 E. MAIN ST 203                                                                 TOMBALL          TX      77375
FITZGERALD CITY                              FITZGERALD CITY‐TAX COLL                 302 E CENTRAL AVE                                                                  FITZGERALD       GA      31750
FITZGERALD, ANTHONY                          ADDRESS ON FILE
FITZPATRICK ASSOCIATES                       525 FITZPATRICK AVE                                                                                                         WACO             TX      76708
FITZPATRICK, RYAN                            ADDRESS ON FILE
FITZPATRICK, TRACEE                          ADDRESS ON FILE
FITZSULLIVAN, JENNIFER                       ADDRESS ON FILE
FITZWILLIAM TOWN                             FITZWILLIAM TOWN‐TAX COL                 13 TEMPLETON TURNPIKE                                                              FITZWILLIAM      NH      03447
FIUMARA, EVELYN                              ADDRESS ON FILE
FIVE BOROUGH REMODELING                      215 CALIFORNIA AVE                                                                                                          UNIONDALE        NY      11553
FIVE BROTHERS                                12220 EAST 13 MILE RD                                                                                                       WARREN           MI      48093
FIVE BROTHERS INSURANCE                      3635 S DALE MABRY HWY                                                                                                       TAMPA            FL      33629
FIVE BROTHERS MORT CO SVCS & SECURING        12220 EAST 13 MILE ROAD                                                                                                     WARREN           MI      48089
FIVE BROTHERS MORTGAGE COMPANY               SERVICES AND SECURING, INC.              ATTN: GENERAL COUNSEL                        12220  EAST 13 MILE ROAD STE. 100     WARREN           MI      48093
FIVE BROTHERS MORTGAGE COMPANY               SERVICING AND SECURING, INC.             ATTN: GENERAL COUNSEL                        12220 EAST 13 MILE RD SUITE 100       WARREN           MI      48093
FIVE BROTHERS MORTGAGE COMPANY               SERVICING AND SECURING, INC.             ATTN: GENERAL COUNSEL                        12220 EAST 13 MILE ROAD STE 100       WARREN           MI      48093
FIVE BROTHERS MORTGAGE COMPANY               SERVICING AND SECURING, INC.             ATTN: GENERAL COUNSEL                        12220 EAST 13 MILE ROAD SUITE 100     WARREN           MI      48093
FIVE BROTHERS MORTGAGE COMPANY SERVICES      AND SECURING, INC.                       ATTN: GENERAL COUNSEL                        12220 EAST 13 MILE ROAD STE. 100      WARREN           MI      48093
FIVE BROTHERS MORTGAGE COMPANY SERVICES      AND SECURING, INC.                       ATTN: GENERAL COUNSEL                        12220 EAST 13 MILE ROAD SUITE 100     WARREN           MI      48093
FIVE BROTHERS MORTGAGE SERVS                 12220 13 MILE RD STE 100                                                                                                    WARREN           MI      48093
FIVE POINT RESTORATION                       1376 W 8040 S STE 6                                                                                                         WEST JORDAN      UT      84088
FIVE STAR ADJUSTING                          CONSTANCE PESCHERINE                     1640 W OAKLAND PARK BLVD                                                           OAKLAND PARK     FL      33311
FIVE STAR CLAIMS                             ADJUSTING                                1640W OAKLANDPRKBLVD202                                                            OAKLAND PARK     FL      33311
FIVE STAR CLAIMS                             ADJUSTING        STE 208                 4450 W EAU GALLIE BLVD                                                             MELBOURNE        FL      32934
FIVE STAR CLAIMS ADJ &                       ELEANOR & ANTHONEY SEIXA                 8424 NW 40TH CT                                                                    SUNRISE          FL      33351
FIVE STAR CLAIMS ADJ &                       W ACOSTA & N CISNEROS                    1640 W OAKLAND PARK BLVD                                                           OAKLAND PARK     FL      33311
FIVE STAR CLAIMS ADJ &                       Y OWENS & K JOHNSTON                     4450 W EAU GALLIE BLVD S                                                           MELBOURNE        FL      32934
FIVE STAR CLAIMS ADJUST                      & MEGAN & CASEY FORD                     1640W OAKLAND PRKBLVD202                                                           OAKLAND BEACH    FL      32174
FIVE STAR CLAIMS ADJUSTING                   FIVE STAR FORT LAUDERDALE, LLC           FIVE STAR FORT LAUDERDALE, LLC               1640 W OAKLAND PARK BLVD, 202         OAKLAND PARK     FL      33311
FIVE STAR COMPLETE                           RESTORATION INC                          17215 HARGER COURT                                                                 NOBLESVILLE      IN      46060
FIVE STAR FIELD SERVICE LLC                  200B STONEBRIDGE BLVD                                                                                                       JACKSON          TN      38305
FIVE STAR HOME IMPROVEME                     3154 DUBUQUE ST NE                                                                                                          IOWA CITY        IA      52240
FIVE STAR PAINTING                           4650 BARNARD DR                                                                                                             CORPUS CHRISTI   TX      78413
FIVE STAR PAINTING AND                       CONSTRUCTION                             624 N 7TH                                                                          SEQUIM           WA      98382
FIVE STAR PAINTING OF WACO                   CYNTHIA PRAESEL‐PRAESEL CORPORATION      22 OLEANDER                                                                        WACO             TX      76708
FIVE STAR PARTY OF UTAH                      COUNTY                                   105 S STATE ST 215                                                                 OREM             UT      84058
FIVE STAR PROPERTY MGMT                      18045 ALYSSE CT                                                                                                             ORLAND PARK      IL      60467
FIVE STAR PROPERTY MGMT                      JOE TORNABENE                            18045 ALYSSE CT                                                                    ORLAND PARK      IL      60467
FIVE STAR REAL ESTATE SERVICES               ATTN: BARBARA PETERSON                   3836 HWY 45 N                                                                      JACKSON          TN      38305
FIVE STAR REAL ESTATE SERVICES LLP           ATTN: BARBARA PETERSON                   1015 PINE LAKE RD                                                                  LEXINGTON        TN      38351
FIVE STAR RESTORATION                        & CONSTRUCTION INC                       2372 GOLD RIVER RD                                                                 GOLD RIVER       CA      95670
FIVE STAR ROOFING                            9808 N ARMINIA AVE                                                                                                          TAMPA            FL      33612
FIVE TOWNS LLC                               8141 54TH AVE NORTH                                                                                                         ST PETERSBURG    FL      33709
FIVE9, INC.                                  ATTN: GENERAL COUNSEL                    4000 EXECUTIVE PARKWAY                       SUITE 400                             SAN RAMON        CA      94583
FIVE9, INC.                                  ATTN: LEGAL COUNSEL                      4000 EXECUTIVE PARKWAY                       SUITE 400                             SAN RAMON        CA      94583
FIVESTAR LANDSCAPING                         JOSE ALVAREZ                             P.O. BOX 187                                                                       RENTON           WA      98057
FIX IT CHIX LLC                              12035 LASALLE RIVER RD                                                                                                      CONROE           TX      77304
FIXIT SERVICES AND REPAIRS, LLC              6642 WESTWOOD BLVD                                                                                                          BEAUMONT         TX      77707
FIZZUOGLIO CONSTRUCTION                      PAUL V. FIZZUOGLIO                       19 INDIAN AVE                                                                      FLANDERS         NY      11901
FJP ENTERPRISES, LLC                         340 DEER TRAIL LN                                                                                                           GOLIAD           TX      77963
FKA SCOTT C FLORIN PA                        4511 N HIMES AVE SUITE 200                                                                                                  TAMPA            FL      33614
FL DEPT OF REVENUE                           5050 W TENNESSEE ST                                                                                                         TALLAHASSEE      FL      32399
FL FARM BUREAU CAS INS                       P O BOX 147032                                                                                                              GAINESVILLE      FL      32614
FL PENINSULA INS                             P O BOX 30010                                                                                                               TAMPA            FL      33630
FLA PRO PAINTING                             531 N STATE RD 7                                                                                                            MARGATE          FL      33063
FLAGLER COUNTY                               FLAGLER COUNTY‐TAX COLLE                 PO BOX 846                                                                         BUNNELL          FL      32110
FLAGSHIP CLAIMS                              CONSULTING                               14352 SW 30 ST                                                                     MIAMI            FL      33175
FLAGSHIP INS AGENCY                          PO BOX 40399                                                                                                                NEW BEDFORD      MA      02744
FLAGSTAFF INSURANCE INC                      1300 E BUTLER AVE                        SUITE 100                                                                          FLAGSTAFF        AZ      86002




                                                                                                                 Page 319 of 998
                                        19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               323 of 1004
Creditor Name                              Address1                          Address2                                   Address3                     City                     State   Zip          Country
FLAGSTAR BANK FSB                          5151 CORPORATE DR                                                                                         TROY                     MI      48098
FLAGSTAR BANK, FSB                         YOHANA M. MANNING                 53A COMPANY ST                             2120 COMPANY STREET STE1     CHRISTIANSTED            VI      00820
FLAHERTY INS AGENCY                        51 MILL ST UNIT 12                                                                                        HANOVER                  MA      02339
FLAHERTYS FLOORING AMERICA                 FLAHERTY, INC                     13422 GRANT ROAD                                                        CYPRESS                  TX      77429
FL‐AM INSURANCE AGENCY                     31 FARRANDALE AVE                                                                                         BLOOMFIELD               NJ      07003
FL‐AM INSURANCE AGENCY                     PO BOX 29                                                                                                 BLOOMFIELD               NJ      07003
FLAMAND & ASSOCIATES INC                   55 JEFFERSON BLVD                                                                                         WARWICK                  RI      02888
FLAMBEAU TOWN                              FLAMBEAU TWN TREASURER            W8392 PARKVIEW RD                                                       LADYSMITH                WI      54848
FLAMINGO FAIRWAYS I CONDOMINIUM ASSOC      8125 CELESTE DRIVES                                                                                       NAPLES                   FL      34113
FLAMINGO ISLES MUD  A                      FLAMINGO ISLES MUD ‐ COL          PO BOX 1368                                                             FRIENDSWOOD              TX      77549
FLANAGAN ASSOCIATES                        12 PECK STREET                                                                                            NORTH HAVEN              CT      06473
FLANDERS CONSTRUCTIONLLC                   2723 RD 77                                                                                                EDSON                    KS      67733
FLANNAGAN, DANIELLE                        ADDRESS ON FILE
FLANNAGAN, MICHAEL                         ADDRESS ON FILE
FLAT ROCK CITY                             FLAT ROCK CITY ‐ TREASUR          25500 GIBRALTER RD                                                      FLAT ROCK                MI      48134
FLAT ROCK VILLAGE                          FLAT ROCK VILLAGE ‐ COLL          PO BOX 1288                                                             FLAT ROCK                NC      28731
FLATHEAD COUNTY TREASURER                  935 1ST AVE W                     SUITE T                                                                 KALISPELL                MT      59901
FLATHEAD FARM MUT INS                      24 1ST AVE EAST STE E                                                                                     KALISPELL                MT      59901
FLATWOODS CITY                             CITY OF FLATWOODS ‐ CLER          2513 REED STREET                                                        FLATWOODS                KY      41139
FLAWLESS FINISH                            CONSTRUCTION LLC                  3440 S CLIFTON AVE                                                      SPRINGFIELD              MO      65807
FLAWLESS FINISH &                          MARK & TINA LAROSE                3440 S CLIFTON AVE                                                      SPRINGFIELD              MO      65807
FLAX, CRYSTAL                              ADDRESS ON FILE
FLAXTON FARMERS                            16 MAIN ST                                                                                                BOWBELLS                 ND      58721
FLD WOOD ELECTRIC                          FERNANDO L DIAZ                   CALLE 47 1903 AIRVIEW                                                   SAN JUAN                 PR      00926
FLEETWOOD BORO                             MARCI MAYER ‐ TAX COLLEC          78 BROOKFIELD DR.                                                       FLEETWOOD                PA      19522
FLEETWOOD PROPERTY OWNERS ASSOC INC        17171 PARK ROW SUITE 310                                                                                  HOUSTON                  TX      77084
FLEETWOOD S.D./FLEETWOOD                   MARCI MAYER ‐ TAX COLLEC          78 BROOKFIELD DR.                                                       FLEETWOOD                PA      19522
FLEETWOOD S.D./MAIDENCRE                   FLEETWOOD AREA SD ‐ COLL          16 ADELE AVE                                                            BLANDON                  PA      19510
FLEETWOOD S.D./RICHMOND                    FLEETWOOD AREA SD ‐ COLL          2237 MOSELEM SPRING RD                                                  FLEETWOOD                PA      19522
FLEISCHER & FLEISCHER, LLC                 25 N. BRIDGE ST                                                                                           SOMERVILLE               NJ      08876
FLEISCHMANNS VILLAGE                       FLEISCHMANNS VILLAGE ‐ C          PO BOX 339                                                              FLEISCHMANNS             NY      12430
FLEMING COUNTY                             FLEMING COUNTY ‐ SHERIFF          201 COURT SQ                                                            FLEMINGSBURG             KY      41041
FLEMING TOWN                               FLEMING TOWN‐ TAX COLLEC          2433 DUBLIN ROAD                                                        AUBURN                   NY      13021
FLEMING, GRACE                             ADDRESS ON FILE
FLEMING, GREGORY                           ADDRESS ON FILE
FLEMING, RACHEL                            ADDRESS ON FILE
FLEMING, SABRINA                           ADDRESS ON FILE
FLEMING, TALISA                            ADDRESS ON FILE
FLEMINGSBURG CITY                          CITY OF FLEMINGSBURG ‐ C          P O BOX 406                                                             FLEMINGSBURG             KY      41041
FLEMINGTON BORO                            FLEMINGTON BORO‐TAX COLL          38 PARK AVE                                                             FLEMINGTON               NJ      08822
FLEMINGTON BORO                            TOM ZETTLE ‐ TAX COLLECT          1322 SOUTH HILLVIEW ST                                                  FLEMINGTON               PA      17745
FLETCHER BRIGHT COMPANY                    1007 ASHLAND TER                  SUITE 103                                                               CHATTANOOGA              TN      37415
FLETCHER TOWN                              FLETCHER TOWN ‐ TAX COLL          300 OLD CANE CREEK RD                                                   FLETCHER                 NC      28732
FLETCHER TOWN                              FLETCHER TOWN ‐ TAX COLL          33 SHAW ROAD                                                            CAMBRIDGE                VT      05444
FLETCHER, CASEY                            ADDRESS ON FILE
FLETCHER, DEENA                            ADDRESS ON FILE
FLETCHER, SHILETHA                         ADDRESS ON FILE
FLEUR DE LIS INTERIOR                      EXTERIOR                          2315 METAIRIE HEIGHTS                                                   METAIRIE                 LA      70001
FLEWELLEN, MILLICENT                       ADDRESS ON FILE
FLEX BUILDERS INC &                        B & P STUHLER                     187 SOUTH RTE 73 A                                                      HAMMONTON                NJ      08037
FLEXMAN, JENNY                             ADDRESS ON FILE
FLINT CHARTER TOWNSHIP                     FLINT TOWNSHIP ‐ TREASUR          1490 SOUTH DYE                                                          FLINT CITY               MI      48532
FLINT CITY                                 FLINT CITY‐TREASURER              1101 S SAGINAW ST.                                                      FLINT                    MI      48502
FLINT CONSTRUCTION                         KARL A. FLINT                     PO BOX 207                                                              EAST RANDOLPH            VT      05041
FLINT EMC                                  PO BOX 530812                                                                                             ATLANTA                  GA      30353‐0812
FLINT, DENISE                              ADDRESS ON FILE
FLITSCH, MICHAEL                           ADDRESS ON FILE
FLOM REGION MUT FIRE INS                   P O BOX 298                                                                                               FLOM                     MN      56541
FLOOD & PETERSON INS INC                   4687 W 18TH                                                                                               GREELEY                  CO      80634
FLOOD BROTHERS                             5124 VIVIAN PL                                                                                            TAMPA                    FL      33619
FLOOD BROTHERS DISPOSAL & RECYCLING        PO BOX 4560                                                                                               CAROL STREAM             IL      60197
FLOOD INS AGENCY                           5700 SW 34TH ST  402‐B                                                                                    GAINESVILLE              FL      32608
FLOOD MASTER, LLC                          JOHN LARSEN                       1284 WEST 1130 NORTH 6                                                  ST. GEORGE               UT      84770
FLOOD MEDICS RESTORATION                   11166 DOWNS ROAD                                                                                          PINEVILLE                NC      28134
FLOOD ONE, INC.                            LUZ ROZADO                        P. O. BOX                                                               TOA BAJA                 PR      00950
FLOOD PATROL                               PO BOX 77387                                                                                              CORONA                   CA      92877
FLOOD PROCESSING CENTER                    PO BOX 2057                                                                                               KALISPELL                MT      59903
FLOOD RELIEF, INC.                         1241 OAKCREST CR                                                                                          CORONA                   CA      92882
FLOOD USA INC                              5333 E GERDA DR                                                                                           ANAHEIM                  CA      92807
FLOOD ZONE CERTIFICATION, INC.             58 WHITE BEECHES DR                                                                                       TOWNSHIP OF WASHINGTON   NJ      7676




                                                                                                      Page 320 of 998
                                           19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       324 of 1004
Creditor Name                                 Address1                               Address2                                        Address3                City              State   Zip          Country
FLOOD, KENDRALA                               ADDRESS ON FILE
FLOOD, MAKAI                                  ADDRESS ON FILE
FLOODPLAIN CONSULTANTS, INC.                  800 E 56TH ST                                                                                                  BROWNSBURG        IN      46112
FLOODS AID                                    JOSE CRISTIAN G. BARRAGAN              16429 SUN SUMMIT DRIVE                                                  RIVERSIDE         CA      92503
FLOODSIMPLE                                   1740 BROADWAY LL2                      LB 913198 MAC C7301L25                                                  DENVER            CO      80274
FLOODSIMPLE INS SRVCS                         113 CHERRY ST  22340                                                                                           SEATTLE           WA      98104
FLOODSMART INSURANCE INC                      PO BOX 2222                                                                                                    ANACORTES         WA      98221
FLOOR CONNECTION                              JODI WOODARD                           2390 NORTH MAIN                                                         VIDOR             TX      77662
FLOOR COVERINGS INTL NE SAN ANTONIO           NON‐DUCOR, LLC                         1495 N. BUSINESS IH‐35, STE. 100                                        NEW BRAUNFELS     TX      78130
FLOOR FACTORY                                 8217 SUBBASE 6A                                                                                                SAINT THOMAS      VI      802
FLOOR GALLERY                                 MFF LLC                                2510 SMITH RANCH RD STE 100                                             PEARLAND          TX      77584
FLOOR MAX                                     1903 PINEHURST ST SW                                                                                           HARTSELLE         AL      35640
FLOOR TO CEILING                              602 8TH AVE                                                                                                    GREELEY           CO      80631
FLOORING 101, INC.                            MEGAN PLYMALE                          1720 JONES WAY                                                          OXNARD            CA      93033
FLOORING AMERICA                              CARPET COUNTRY LTD                     CARPET COUNTRY LTD                              4390 CRAIN HWY          WHITE PLAINS      MD      20695
FLOORING AMERICA                              LONG BEACH FLOOR COVERING              LONG BEACH FLOOR COVERING                       975 E WILLOW STREET     SIGNAL HILL       CA      90755
FLOORING CENTER                               251 S LAKE DESTINY ROAD                                                                                        ORLANDO           FL      32810
FLOORING LIQUIDATORS &                        JAMES & KELLY KRUSEL                   PO BOX 314                                                              LEMOORE           CA      93245
FLOORING LIQUIDATORS INC.                     160 E. BULLARD AVENUE                                                                                          FRESNO            CA      93710
FLOORING TRENDS INC                           7920 FOREST HILLS RD                                                                                           LOVES PARK        IL      61111
FLOORS DIRECT                                 1701 NW FEDERAL HIGHWAY                                                                                        STUART            FL      34994
FLOORS DIRECT                                 K & P CAPITAL INC                      1701 NW FEDERAL HIGHWAY                                                 STUART            FL      34994
FLOORS FOR LIVING, LLC                        10511 KIPP WAY 430                                                                                             HOUSTON           TX      77099
FLOORS FOR YOU INC                            1485 N GREEN ST                                                                                                BROWNSBURG        IN      46112
FLOORTX BY MIKE, LLC                          1315 W. GRAND PARKWAY S. STE 110B                                                                              KATY              TX      77494
FLORA MUTUAL INSURANCE COMPANY                PO BOX 368                                                                                                     DANUBE            MN      56230
FLORA MUTUAL INSURANCE COMPANY                PO BOX 368                                                                                                     DANUBE            MN      56230‐0368
FLORA, BRENT                                  ADDRESS ON FILE
FLORAL LAKES HOMEOWNERS ASSOCIATION, INC      2055 S. FLORAL AVENUE                                                                                          BARTOW            FL      33830
FLORAL PARK VILLAGE                           FLORAL PARK VIL‐ RECEIVE               1 FLORAL BOULEVARD                                                      FLORAL PARK       NY      11001
FLORENCE APPRAISAL, INC.                      P.O.BOX 13595                                                                                                  FLORENCE          SC      29504
FLORENCE CITY                                 CITY OF FLORENCE ‐ CLERK               8100 EWING BLVD                                                         FLORENCE          KY      41042
FLORENCE COUNTY                               FLORENCE COUNTY ‐ TREASU               180 N. IRBY ST., MSC‐Z                                                  FLORENCE          SC      29501
FLORENCE COUNTY / MOBILE                      FLORENCE COUNTY ‐ TREASU               180 N IRBY ST                                                           FLORENCE          SC      29501
FLORENCE COUNTY CLERK OF COURT                180 N IRBY ST                                                                                                  FLORENCE          SC      29501
FLORENCE COUNTY DELINQUENT TAX                CITY/ COUNTY COMPLEX                   180 N IRBY ST, MSC‐TT                                                   FLORENCE          SC      29501
FLORENCE COUNTY TREASURER                     180 N IRBY ST, MSC‐Z                                                                                           FLORENCE          SC      29501
FLORENCE DELVAT AND                           ADDRESS ON FILE
FLORENCE TOLLGATE COA                         50FLORENCE TOLLGATE PL UNIT 1                                                                                  FLORENCE          NJ      08518
FLORENCE TOWN                                 FLORENCE TWN TREASURER                 PO BOX 247                                                              FLORENCE          WI      54121
FLORENCE TOWN                                 JOAN SALMON ‐ TAX COLLEC               1173 TABERG‐FLORENCE RD                                                 CAMDEN            NY      13316
FLORENCE TOWNSHIP                             FLORENCE TOWNSHIP ‐ TREA               16249 CENTREVILLE‐CONSTA                                                CONSTANTINE       MI      49042
FLORENCE TOWNSHIP                             FLORENCE TWP ‐ COLLECTOR               711 BROAD STREET                                                        FLORENCE          NJ      08518
FLORENCE, BELINDA                             ADDRESS ON FILE
FLORENCIO ALFREDO CHANCHAN ORELLANA           FLORENCIO CHAN CHAN                    241 N. 80TH ST                                                          MESA              AZ      85207
FLORENTINE ESTATES HOME OWNERS ASSOC          182 FLORENTINE AVE                                                                                             FLORENCE          OR      97439
FLORES CONTRACTOR                             EDGAR FLORES                           6006 CARBON AVE P‐B AR                                                  PINE BLUFF        AR      71602
FLORES FLORES CANALES & CHU PLLC              5517 MCPHERSON STE 14                                                                                          LAREDO            TX      78041
FLORES ROOFING AND CONSTRUCTION LLC           JAIME FLORES                           3971 SOUTH ROBINSON DR                                                  LORENA            TX      76655
FLORES, CELESTE                               ADDRESS ON FILE
FLORES, DANIEL                                ADDRESS ON FILE
FLORES, DENISE                                ADDRESS ON FILE
FLORES, JOHN                                  ADDRESS ON FILE
FLORES, MARISELA                              ADDRESS ON FILE
FLORES, MICHAEL                               ADDRESS ON FILE
FLORES, NANCY                                 ADDRESS ON FILE
FLORES, RICHARD                               ADDRESS ON FILE
FLORES, SOFIA                                 ADDRESS ON FILE
FLORHAM PARK BORO                             FLORHAM PARK BORO ‐ COLL               111 RIDGEDALE AVENUE                                                    FLORHAM PARK      NJ      07932
FLORIAN INS AGENCY                            1856 HOLLOWAY ROAD                                                                                             HOLLAND           OH      43528
FLORIAN INSURANCE                             12839 US HWY 19                                                                                                HUDSON            FL      34667
FLORIDA                                       BUREAU OF REGULATORY FINANCE           200 EAST GAINES STREET                                                  TALLAHASSEE       FL      32399‐0376
FLORIDA                                       NEW APPLICATION REQUIREMENT            200 EAST GAINES STREET                                                  TALLAHASSEE       FL      32399‐0376
FLORIDA ADVANCED PROPERTIES, INC              12895 SW 132ND STREET, SUITE 103                                                                               MIAMI             FL      33186
FLORIDA ALUMINUM CONCEPTS                     JODY RAY FRANKS                        2350 LAKE EASY RD                                                       BABSON PARK       FL      33827
FLORIDA ASSOC & PROPERTY MANAGEMENT, INC      POST OFFICE BOX 11143                                                                                          TALLAHASSEE       FL      32302
FLORIDA ASSURERS                              777 ARTHUR GODFREY 400                                                                                         MIAMI BEACH       FL      33140
FLORIDA BANKERS INS                           1631 W FLAGLER ST                                                                                              MIAMI             FL      33135
FLORIDA BANKERS INS                           961 SW 122 AVE                                                                                                 MIAMI             FL      33184
FLORIDA BEST QUOTE                            520 N INDIAN ROCK RD                                                                                           BELLEAIR BLUFFS   FL      33770




                                                                                                                   Page 321 of 998
                                           19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       325 of 1004
Creditor Name                                 Address1                               Address2                                      Address3     City                State   Zip        Country
FLORIDA BONDS & INS                           P O BOX 441106                                                                                    JACKSONVILLE        FL      32222
FLORIDA BUSINESS INS INC                      123 NW 13TH ST STE 208                                                                            BOCA RATON          FL      33432
FLORIDA CATASTROPHE CORP                      7214 EDGEWATER DR                                                                                 ORLANDO             FL      32810
FLORIDA CITY INS                              1485 NE 1ST AVE 103                                                                               FLORIDA CITY        FL      33034
FLORIDA CLAIMS ADJUSTING                      8201 PETERS RD STE1000                                                                            PLANTATION          FL      33324
FLORIDA CLAIMS ADVISORS                       7971RIVIERA BLVD STE 208                                                                          MIRAMAR             FL      33023
FLORIDA COAST AIR                             CONDITIONING                           7025 PENTA PLACE                                           WESLEY CHAPEL       FL      33545
FLORIDA CONSTRUCTION                          SERVICES INC                           17181 MCINTOSH RD                                          HILLIARD            FL      32046
FLORIDA CONSUMER LAW CENTER PA                5210 W KENNEDY BLVD                                                                               TAMPA               FL      33609
FLORIDA DAMAGE SOLUTIONS                      LLC                                    14461 SW 37TH ST                                           MIRAMAR             FL      33027
FLORIDA DEPARTMENT OF FINANCIAL               SERVICES                               PO BOX 6350                                                TALLAHASSEE         FL      32314‐6350
FLORIDA DEPARTMENT OF REVENUE                 1415 W US HIGHWAY 90                   SUITE 115                                                  LAKE CITY           FL      32055‐6156
FLORIDA DEPARTMENT OF REVENUE                 5050 WEST TENNESSEE STREET                                                                        TALLAHASSEE         FL      32399
FLORIDA DEPARTMENT OF REVENUE                 6302 E MARTIN LUTHER KING BLVD         STE 100                                                    TAMPA               FL      33619
FLORIDA DEPT OF REVENUE                       COLLECTION AGENCY SECTION              PO BOX 8045                                                TALLAHASSEE         FL      32314‐8045
FLORIDA DEPT OF STATE                         PO BOX 6327                                                                                       TALLAHASSEE         FL      32314
FLORIDA DEPT OF STATE, DIVISION OF CORPS      2661 EXECUTIVE CENTER CIR W                                                                       TALLAHASSEE         FL      32301
FLORIDA DREAMS REALTY GROUP, INC              2704 REW CIR. SUITE 102                                                                           OCOEE               FL      34761‐2994
FLORIDA FAMILY                                DEPT 2206 MAC7301‐L25                  1700 LINCOLN ST LL 3                                       DENVER              CO      80274
FLORIDA FAMILY INS CO                         27599 RIVERVIEW CNTR 100                                                                          BONITA SPRINGS      FL      34136
FLORIDA FAMILY INSURANCE                      P O  BOX 7667                                                                                     NAPLES              FL      34101
FLORIDA FAMILY INSURANCE                      PO BOX 912139                                                                                     DENVER              CO      80291
FLORIDA FAMILY MUT.INS                        P O BOX 136001                                                                                    BONITA SPRINGS      FL      34136
FLORIDA FARM BUREAU                           CASUALTY INS CO                        5700 SW 34TH ST                                            GAINESVILLE         FL      32608
FLORIDA FAST TITLE SERVICE INC                6310 N NEBRASKA AVE                                                                               TAMPA               FL      33604
FLORIDA FIRST INS & TAX                       1503 S CYPRESS RD                                                                                 POMPANO BEACH       FL      33060
FLORIDA FIRST INSURANCE                       2515 HOLLYWOOD BLVD                                                                               HOLLYWOOD           FL      33020
FLORIDA FIRST INSURANCE & TAX SVC. 1.         1503 S. CYPRESS RD                                                                                POMPANO BEACH       FL      33334
FLORIDA FORECLOSURE                           & CREDIT DEFENSE FIRM PL               13575 58TH STREET N. SUITE 140                             CLEARWATER          FL      33760
FLORIDA FORECLOSURE ATTORNEYS, PLLC           4855 TECHNOLOGY WAY                    SUITE 630                                                  BOCA RATON          FL      33431
FLORIDA FORECLOSURE ATTORNEYS, PLLC           601 CLEVELAND STREET                   SUITE 690                                                  CLEARWATER          FL      33755
FLORIDA GOVERNMENTAL UTILITY AUTHORITY        1229 HOMESTEAD RD N                                                                               LEHIGH ACRES        FL      33936
FLORIDA GOVERNMENTAL UTILITY AUTHORITY        280 WEKIVA SPRINGS ROAD                SUITE 2000                                                 LONGWOOD            FL      32779
FLORIDA GOVERNMENTAL UTILITY AUTHORITY        6915 PERRINE RANCH ROAD                                                                           NEW PORT RICHEY     FL      34655
FLORIDA GOVERNMENTAL UTILITY AUTHORITY        P O BOX 152695                                                                                    CAPE CORAL          FL      33915
FLORIDA GOVERNMENTAL UTILITY AUTHORITY        P.O. BOX 150700                                                                                   CAPE CORAL          FL      33915
FLORIDA GOVERNMENTAL UTILITY AUTHORITY        PO BOX 151225                                                                                     CAPE CORAL          FL      33915
FLORIDA HOUSING FINANCE CORP                  227 N BRONOUGH ST  STE 5000                                                                       TALLAHASSEE         FL      32301
FLORIDA INS PLANNER & FN                      PO BOX 915077                                                                                     LONGWOOD            FL      32791
FLORIDA INS PLANNERS                          195 WEKIVA SPRINGS  104                                                                           LONGWOOD            FL      32779
FLORIDA INS SPECIALIST                        1025 GREENWOOD BLVD 295                                                                           LAKE MARY           FL      32746
FLORIDA INSURANCE                             ASSOCIATION LLC                        300 E COLONIAL DR                                          ORLANDO             FL      32801
FLORIDA INSURANCE CLAIM                       SPECIALIST                             9861 SW 48 ST                                              MIAMI               FL      33165
FLORIDA KEYS AQUEDUCT AUTHORITY               1100 KENNEDY DRIVE                                                                                KEY WEST            FL      33040
FLORIDA KEYS AQUEDUCT AUTHORITY               3200 OVERSEAS HWY                                                                                 MARATHON            FL      33050
FLORIDA KEYS ROOFING                          PO BOX 431475                                                                                     BIG PINE KEY        FL      33043
FLORIDA LAWPROS P.A.                          DBA LAWPROS LAW FIRM                   7900 NW 155TH STREET 101                                   MIAMI LAKES         FL      33016
FLORIDA LOSS PUBLIC ADJ                       9000 SHERIDAN ST STE 16                                                                           PEMBROKE PINES      FL      33024
FLORIDA MAINT SERV INC                        1860 CANOVA ST                                                                                    PALM BAY            FL      32909
FLORIDA OFFICE OF FINANCIAL REGULATION        200 E. GAINES STREET                                                                              TALLAHASSEE         FL      32399
FLORIDA PENINSULA INS CO                      P O  BOX 30010                                                                                    TAMPA               FL      33630
FLORIDA PENINSULA INSURANCE CO.               100 ARTHUR ANDERSON PARKWAY            SUITE  100                                                 SARASOTA            FL      34232
FLORIDA PEST CONTROL &                        CHEMICAL CO INC                        PO BOX 3046                                                SAINT AUGUSTINE     FL      32085
FLORIDA PINES HOA, INC                        8390 CHAMPIONSGATE BLVD SUITE 304                                                                 CHAMPIONSGATES      FL      33896
FLORIDA POWER & LIGHT CO                      GENERAL MAIL FACILITY                                                                             MIAMI               FL      33188‐0001
FLORIDA PREMIUM INS CORP                      1500 WESTON RD SUITE2001                                                                          WESTON              FL      33326
FLORIDA PROF LAW GROUP                        ACCT OF DORIS FENNELL                  4600 SHERIDAN ST STE 303                                   HOLLYWOOD           FL      33021
FLORIDA PUBLIC ADJUSTING                      2020 NE 163RD ST STE 206                                                                          NORTH MIAMI BEACH   FL      33162
FLORIDA RESIDENTIAL APPRAISALS LLC            2046 TREASURE COAST PLAZA A118                                                                    VERO BEACH          FL      32960
FLORIDA ROOF SERVICES                         2605 FOREST PWY N                                                                                 LARGO               FL      33771
FLORIDA SECRETARY OF STATE                    R.A. GRAY BUILDING                     500 SOUTH BRONOUGH STREET                                  TALLAHASSEE         FL      32399‐0250
FLORIDA SPEC INS CO                           PO BOX 459083                                                                                     SUNRISE             FL      33345
FLORIDA SPECIALTY                             13010 SAWGRASS CORP 300                                                                           SUNRISE             FL      33323
FLORIDA SPECIALTY                             C O SUNTRUST                           P O BOX 919531                                             ORLANDO             FL      32891
FLORIDA STANDARD ROOFING                      J RODRIGUEZ &L FERNANDEZ               7070 SW 9 STREET 102                                       MIAMI               FL      33144
FLORIDA STATE ROOF                            SYSTEMS INC                            140 PRIVATE PLACE                                          WEST PALM BEACH     FL      33413
FLORIDA TOWN                                  FLORIDA TOWN ‐ TAX COLLE               214 FORT HUNTER RD                                         AMSTERDAM           NY      12010
FLORIDA TOWN                                  FLORIDA TOWN ‐ TAX COLLE               379 MOHAWK TRAIL                                           FLORIDA TOWN        MA      01343
FLORIDA UNION FREE SCH.                       FLORIDA UNION FREE ‐COLL               132 KINGS HIGHWAY                                          WARWICK             NY      10990
FLORIDA UNIVRSAL ROOFING                      1808 ACME STREET                                                                                  ORLANDO             FL      32805




                                                                                                                 Page 322 of 998
                                           19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          326 of 1004
Creditor Name                                 Address1                                  Address2                                     Address3                                  City             State    Zip          Country
FLORIDA UNLIMITED                             SERVICES INC                              4568 KEY LARGO LN                                                                      BONITA SPRINGS   FL       34134
FLORIDA VALUATION GROUP INC                   806 RIVERSIDE AVENUE                                                                                                             JACKSONVILLE     FL       32204
FLORIDA VILLAGE                               FLORIDA VILLAGE‐TAX COLL                  33 SOUTH MAIN ST                                                                       FLORIDA          NY       10921
FLORIDA WEST INS INC                          12749 W HILLSBORO AVE                     SUITE A                                                                                TAMPA            FL       33635
FLORIDAS BEST ROOFING                         13 PINE CIRCLE DR                                                                                                                PALM COAST       FL       32164
FLORIDIAN INTERNATIONAL                       ADJUSTERS                                 1619 NW 84 AVE                                                                         DORAL            FL       33126
FLORIDIAN PUBLIC ADJ                          12595 SW 137TH AVE 203                                                                                                           MIAMI            FL       33186
FLORIDIAN PUBLIC ADJUSTERS                    FLORIDIAN INTERNATIONAL ADJUSTERS         1619 NW 84 AVE                                                                         MIAMI            FL       33126
FLORIEN CITY                                  FLORIEN CITY ‐ TAX COLLE                  P O BOX 68                                                                             FLORIEN          LA       71429
FLORIST MTL INS CO                            P O BOX 428                                                                                                                      EDWARDSVILLE     IL       62025
FLORNOY‐DAVIS, TORRIE                         ADDRESS ON FILE
FLOWER HILL VILLAGE                           FLOWER HILL VILLAGE ‐ CL                  1 BONNIE HEIGHTS RD                                                                    MANHASSET        NY       11030
FLOWERFIELD TOWNSHIP                          FLOWERFIELD TWP ‐ TREASU                  PO BOX 709                                                                             MARCELLUS        MI       49067
FLOWERS, BARBARA                              ADDRESS ON FILE
FLOWERS, GEORGE                               ADDRESS ON FILE
FLOWERS, HEZEKA                               ADDRESS ON FILE
FLOWERS, LYNNA                                ADDRESS ON FILE
FLOWERS, MINERVA                              ADDRESS ON FILE
FLOWERS, NATALIE                              ADDRESS ON FILE
FLOWERY BRANCH CITY                           FLOWERY BRANCH ‐TAX COLL                  PO BOX 757                                                                             FLOWERY BRANCH   GA       30542
FLOW‐LINE CONSTRUCTION                        INC                                       PO BOX 600881                                                                          DALLAS           TX       75360
FLOW‐LINE CONSTRUCTION &                      CURTIS&JENNIFER EDENFIEL                  PO BOX 600881                                                                          DALLAS           TX       75360
FLOYD & VARNEY INC                            1736 GRANDIN RD SW                                                                                                               ROANOKE          VA       24015
FLOYD APPRAISAL WORKS                         108 E 2ND AVE                                                                                                                    HOHENWALD        TN       38462
FLOYD CNTY MTL                                P O BOX 278                                                                                                                      CHARLES CITY     IA       50616
FLOYD COUNTY                                  FLOYD COUNTY ‐ SHERIFF                    PO BOX 152                                                                             PRESTONSBURG     KY       41653
FLOYD COUNTY                                  FLOYD COUNTY ‐ TREASURER                  100 EAST MAIN STREET, RO                                                               FLOYD            VA       24091
FLOYD COUNTY                                  FLOYD COUNTY ‐ TREASURER                  101 SOUTH MAIN ST  303                                                                 CHARLES CITY     IA       50616
FLOYD COUNTY                                  FLOYD COUNTY ‐ TREASURER                  311 W. HAUSS SQUARE, ROO                                                               NEW ALBANY       IN       47150
FLOYD COUNTY                                  FLOYD COUNTY‐TAX COMMISS                  4 GOVERNMENT PLAZA‐ SUI                                                                ROME             GA       30161
FLOYD COUNTY  C/O APPR D                      FLOYD CAD ‐ TAX COLLECTO                  P O BOX 249                                                                            FLOYDADA         TX       79235
FLOYD COUNTY CLERK OF COURT                   3 GOVERNMENT PLAZA STE 101                                                                                                       ROME             GA       30161
FLOYD COUNTY TAX COLLECTOR                    4 GOVERNMENT PLAZA SUITE 109                                                                                                     ROME             GA       30161
FLOYD COUNTY TAX COMMISSION                   PO BOX 26                                                                                                                        ROME             GA       30161
FLOYD COUNTY TAX COMMISSIONER                 101 WEST 5TH AVE                                                                                                                 ROME             GA       30167
FLOYD COUNTY TREASURER                        311 HAUSS SQUARE                                                                                                                 NEW ALBANY       IN       47150
FLOYD GROUP RE APPRAISAL                      SERVICES                                  PO BOX 754                                                                             MILAN            TN       38358
FLOYD INSURANCE                               2108 OXFORD STREET                                                                                                               MISSOULA         MT       59801
FLOYD TOWN                                    FLOYD TOWN ‐ TAX COLLECT                  PO BOX 163                                                                             STITTVILLE       NY       13469
FLOYD WILTZ &                                 ADDRESS ON FILE
FLOYD, JAYME                                  ADDRESS ON FILE
FLOYD, JONDA                                  ADDRESS ON FILE
FLOYD, MICHELE                                ADDRESS ON FILE
FLOYDS INS AGENCY                             1306 NW 53RD ST                                                                                                                  LAWTON           OK       73505
FLOZELL WILLIAMS                              2605 WEST SOMERSET ST                                                                                                            PHILADELPHIA     PA       19132
FLUID INTERIORS LLC                           100 N 6TH ST STE 100A                                                                                                            MINNEAPOLIS      MN       55403
FLUSHING CITY                                 FLUSHING CITY ‐ TREASURE                  725 E. MAIN ST.                                                                        FLUSHING         MI       48433
FLUSHING TOWNSHIP                             FLUSHING TOWNSHIP ‐ TREA                  6524 N SEYMOUR RD                                                                      FLUSHING         MI       48433
FLUVANNA COUNTY                               FLUVANNA COUNTY ‐ TREASU                  P O BOX 299                                                                            PALMYRA          VA       22963
FLYING BY, KERRIE                             ADDRESS ON FILE
FLYNN APPRAISAL CONSULTANTS                   8012 CEDAR GLEN LN                                                                                                               LOUISVILLE       KY       40291
FLYNN TOWNSHIP                                FLYNN TOWNSHIP ‐ TREASUR                  3735 JUHL RD                                                                           BROWN CITY       MI       48416
FLYNNE, LESLIE                                ADDRESS ON FILE
FLYNNS GEN CONTRACTING                        JAMES FLYNN                               35 LAWLEY ST                                                                           DORCHESTER       MA       02122
FLYNT, KIMBERLEY                              ADDRESS ON FILE
FLYWAY MUTUAL INS CO                          918 W MAIN ST                             PO BOX 308                                                                             WAUPUN           WI       53963
FM AGENCY GROUP                               1810 BARATARIA BLVD                                                                                                              MARRERO          LA       70072
FM HOME ENTERPRISES, INC                      FREDDY O MEJIA MIRIGNO                    CALLE ACUAMARINA RH ‐2                       URB MARINA BAHIA                          CATANO           PR       00962
FM LAW GROUP, P.A.                            14100 PALMETTO FRONTAGE ROAD, 390                                                                                                MIAMI LAKES      FL       33016
FMBC                                          P O BOX 22                                                                                                                       FAYETTEVILLE     TX       78940
FMI INS                                       P O BOX 400                                                                                                                      BRANCHVILLE      NJ       07826
FMI INSURANCE COMPANY                         5 BROAD STREET                                                                                                                   BRANCHVILLE      NJ       07826
FMI INSURANCE COMPANY                         5 BROAD STREET                                                                                                                   BRANCHVILLE      NJ       07826‐0600
FNA 2018‐1 LLC                                7200 MOPAC EXPRESSWAY STE120                                                                                                     AUSTIN           TX       78731
FNF BUS. PROC. OUTSC.  SVCS IN, PRIV LTD      ATTN: GENERAL COUNSEL UMIYA BUS. BAY      TOWER 1, 6TH FLOOR CESSNA BUS. PK            OUTER RING ROAD KADUBEESANAHALLI VILL     VARTHUR HOBLI    BANGALORE56010‐3
FNIS FLOOD SERVICES                           1521 N. COOPER STREET                     FOURTH FLOOR                                                                           ARLINGTON        TX       76011‐5942
FNTG SERVICE CENTER                           ATTN LCPG TEAM                            6500 PINCREST DR  STE 600                                                              PLANO            TX       75024
FNTG SERVICE CENTER                           CHICAGO TITLE INSURANCE COMPANY           6500 PINECREST DR, STE. 600                                                            PLANO            TX       75024
FOAMAX INSULATION                             ANN MARIE GARCIA                          2520 BRANDING IRON DR 15                                                               DICKINSON        TX       77539
FOARD COUNTY C/O APPR DI                      FOARD CAD ‐ TAX COLLECTO                  P.O.BOX 419                                                                            CROWELL          TX       79227




                                                                                                                   Page 323 of 998
                                           19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     327 of 1004
Creditor Name                                 Address1                             Address2                                     Address3      City             State   Zip     Country
FOARD, MELVIN                                 ADDRESS ON FILE
FOBBS, DAWANNA                                ADDRESS ON FILE
FOGEL, DARLENE                                ADDRESS ON FILE
FOGLE, DAVID                                  ADDRESS ON FILE
FOL, CARINE                                   ADDRESS ON FILE
FOLCROFT BORO                                 KATHLEEN KELLY‐TAX COLLE             1555 ELMWOOD AVE                                           FOLCROFT         PA      19032
FOLCROFT BOROUGH TAX COLLECTOR                KATHLEEN KELLY                       712 SCHOOL LANE                                            FOLCROFT         PA      19032
FOLEY & PALENSCAR                             121 CENTRAL ST STE 205                                                                          NORWOOD          MA      02062
FOLEY PROPERTIES INC                          50 S MAIN STREET SUITE 200                                                                      NAPERVILLE       IL      60540
FOLEY PROPERTIES, INC.                        ATTN: URSULA FOLEY                   50 S MAIN STREET                             SUITE 200     NAPERVILLE       IL      60540
FOLEY, CHARLES                                ADDRESS ON FILE
FOLEY, HEATHER                                ADDRESS ON FILE
FOLEY, MARK                                   ADDRESS ON FILE
FOLKS & OCONNOR                               1850 NORTH CENTRAL AVENUE            SUITE 1140                                                 PHOENIX          AZ      85004
FOLKS, MARCY                                  ADDRESS ON FILE
FOLKSTON CITY                                 FOLKSTON CITY‐TAX COLLEC             541 1ST ST                                                 FOLKSTON         GA      31537
FOLLIS, DIANNE                                ADDRESS ON FILE
FOLSOM BORO                                   FOLSOM BORO‐TAX COLLECTO             1700 12TH ST (RT. 54)                                      FOLSOM           NJ      08037
FOLSON, LATONYA                               ADDRESS ON FILE
FOLTYN CARPENTRY LLC                          PO BOX 983                                                                                      CHRISTIANSTED    VI      821
FOLTZ, ELISA                                  ADDRESS ON FILE
FOND DU LAC CITY                              FOND DU LAC COUNTY TREAS             PO BOX 1515 / 160 S MACY                                   FOND DU LAC      WI      54936
FOND DU LAC TOWN                              FOND DU LAC TWN TREASURE             N6297 TOWNLINE ROAD                                        FOND DU LAC      WI      54937
FONDA‐FULTONVILLE CS                          FONDA‐FULTONVILLE CS‐COL             20 PARK ST.                                                FONDA            NY      12068
FONTAINE FAMILY ‐ THE REAL ESTATE LEADER      ATTN: BRENDA FONTAINE                336 CENTER ST.                                             AUBURN           ME      04210
FONTAINE INS AGENCY                           545 CHURCH LANE                                                                                 YEADON           PA      19050
FONTANA‐ON GENEVA LAKE V                      FONTANA‐ON GENEVA LAKE V             PO BOX 200 / 175 VALLEY                                    FONTANA          WI      53125
FONTANEZ, ANGELIK                             ADDRESS ON FILE
FONTENOT CONSTRUCTION COMPANY                 FRANCIS FONTENOT                     9230 LOMBARD STREET                                        BEAUMONT         TX      77707
FONTENOT PAINTING LLC                         11450 AUTUMN BROOK DR                                                                           PONCHATOULA      LA      70454
FONTENOT, KELLY                               ADDRESS ON FILE
FONTES, FRANCISCO                             ADDRESS ON FILE
FOOFOT, INC., D/B/A BEFORE THE GRASS          DAVID RITCHIE                        4533 WEST WACO DRIVE                                       WACO             TX      76710
FOOTHILL REAL ESTATE INCORPORATED             ATTN: STEPHEN FRENCH                 27462 TABLE MEADOW RD.                                     AUBURN           CA      95602
FOOTHILLS IMPROVMENT &                        M KNIPPEL & A DEMARS                 23950 EAST 156TH AVE                                       BRIGHTON         CO      80603
FOR ESTATE OF ANNIE KING                      & ANTWANE KING                       1602 LANSDOWN AVE                                          GREENSBORO       NC      27401
FOR HIS GLORY PROFESSIONAL SERVICES, LLC      DANIEL GLOVER                        1189 W 30TH STREET                                         JACKSONVILLE     FL      32209
FOR THE EST OF                                CHARLES D ROBERSON                   2026 BRIARVIEW DR                                          HOUSTON          TX      77077
FOR THE EST OF                                JUAN P CABRERA SR                    730 NE 1ST PL                                              HIALEAH          FL      33010
FOR THE EST OF                                YVONNE VALENTINO                     10110 SW NIMBULS AVE B3                                    PORTLAND         OR      97223
FOR THE EST OF BLANCHE                        SUMNER & DOLORES ROBINSO             3804 MEADOW COVE                                           WHITE HALL       AR      71602
FOR THE EST OF J DEBERRY                      RESTORATION     STE A110             275 S BEAVERROCK RD                                        OREGON CITY      OR      97045
FOR THE EST OF RODNEY                         LANDERS & TERRY LANDERS              7348 BRADY OAKS DR                                         FORT WORTH       TX      76135
FOR THE EST OF TEOFILA                        HORMIZDA & B & A MULAS               10635 SW 148TH CT                                          MIAMI            FL      33196
FOR THE EST OF W DAWSON                       & SMITH CLEANING & REST              5310 HWY 76                                                PENDLETON        SC      29670
FOR THE ESTATE OF                             BEATRICE FITZPATRICK                 55 REDLAND RD                                              SHORTER          AL      36075
FOR THE ESTATE OF                             JEFFREY BROWN                        PO BOX 8486                                                LEXINGTON        KY      40533
FOR THE ESTATE OF                             MARY THAYER                          5449 27TH AVE SE                                           NAPLES           FL      34116
FOR THE ESTATE OF                             MICHAEL ARGETSINGER                  3210 SEAFOAM DR                                            CORPUS CHRISTI   TX      78418
FOR THE ESTATE OF                             WILLIAM WOLFF                        4716 AMBASSADOR                                            EL PASO          TX      79924
FOR THE ESTATES OF                            CHARLES LEONARD III                  3617 21ST AVE SE                                           RIO RANCHO       NM      87124
FOR THE PUBLIC ADJUSTERS, INC.                5448 APEX PEAKWAY, STE.  365                                                                    APEX             NC      27502
FOR WHAT ITS WORTH ENTERPRISE, INC.           1120 SW 31ST STREET                                                                             PALM CITY        FL      34990
FORBES INS AGENCY                             P O BOX 8597                                                                                    BACLIFF          TX      77518
FORBES ROAD S.D./DUBLIN                       FORBES ROAD SD ‐ TAX COL             2996 PLUM HOLLOW RD                                        FT LITTLETON     PA      17223
FORBES ROAD S.D./TAYLOR                       FORBES RD SD ‐ TAX COLLE             154 NORTH HESS RD                                          HUSTONTOWN       PA      17229
FORBES ROAD S.D./WELLS T                      DREMA PURNELL ‐ TAX COLL             1798 WELLS VALLEY RD                                       WELLS TANNERY    PA      16691
FORBES, KEVIN                                 ADDRESS ON FILE
FORBES, MISHELLE                              ADDRESS ON FILE
FORCHETTI, STEVEN                             ADDRESS ON FILE
FORD & ASSOCIATES INS                         3527 E JOPPA ROAD                                                                               BALTIMORE        MD      21234
FORD CITY BORO                                ALLYSSA BURK ‐ TAX COLLE             1212 THIRD AVE                                             FORD CITY        PA      16226
FORD CITY COA                                 PO BOX 185                                                                                      TINLEY PARK      IL      60477
FORD CITY CONDOMINIUM                         C/O VP PROPERTY MGMT                 8200 W 185TH ST STE H‐21                                   TINLEY PARK      IL      60487
FORD COUNTY                                   FORD COUNTY ‐ TREASURER              100 GUNSMOKE 3RD FLOOR                                     DODGE CITY       KS      67801
FORD COUNTY                                   FORD COUNTY ‐ TREASURER              PO BOX 92                                                  PAXTON           IL      60957
FORD RIVER TOWNSHIP                           FORD RIVER TWP ‐ TREASUR             3988 11TH RD                                               BARK RIVER       MI      49807
FORD ROOFING SERVICE LLC                      PO BOX 10                                                                                       CHARENTON        LA      70523
FORD TOWN                                     FORD TWN TREASURER                   N2783 MCVEY RD                                             GILMAN           WI      54433
FORD, ANTOINE                                 ADDRESS ON FILE




                                                                                                              Page 324 of 998
                                       19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 328 of 1004
Creditor Name                              Address1                            Address2                                     Address3                City              State   Zip          Country
FORD, CHANEL                               ADDRESS ON FILE
FORD, HEATHER                              ADDRESS ON FILE
FORD, JEFFERSON                            ADDRESS ON FILE
FORD, KADAR                                ADDRESS ON FILE
FORD, KATRINA                              ADDRESS ON FILE
FORD, LORI                                 ADDRESS ON FILE
FORD, SHIREKA                              ADDRESS ON FILE
FORD, SUSAN                                ADDRESS ON FILE
FORD, TA‐TANISHA                           ADDRESS ON FILE
FORDHAM, DEVONIA
FORDHAM, DEVONIA                           ADDRESS ON FILE
FORDHAM, MICHAEL                           ADDRESS ON FILE
FORDNEY, AMBER                             ADDRESS ON FILE
FORDS APPRAISAL SERVICE                    1118 MAPLE DR                                                                                            MOUNTAIN HOME     ID      83647
FORDS SIXTY THREE LLC                      PO BOX 32111                                                                                             BALTIMORE         MD      21282‐2111
FORE ROOFING & CONST.                      P.O. BOX 5521                                                                                            ARDMORE           OK      73401
FORE, MILDRED                              ADDRESS ON FILE
FORECLOSED PROPERTY MANAGEMENT FORCE LLC   440 SOUTH FEDERAL HIGHWAY  207                                                                           DEERFIELD BEACH   FL      33441
FORECLOSED PROPERTY MGMT FORCE, LLC        440 SOUTH FEDERAL HIGHWAY #207                                                                           DEERFIELD BEACH   FL      33441
FORECLOSURE CLEANUP SPECIALIST             305 NE 6TH SUITE 743                                                                                     GRANTS PASS       OR      97526
FORECLOSURE TRASHOUT & REHAB               PO BOX 1006                                                                                              ACKERMAN          MS      39735
FORECLOSURELINK, INC.                      BRYAN BECKLER                       4401 HAZEL AVENUE, SUITE 225                 ATTN: BRYAN BECKLER     FAIR OAKS         CA      95628
FOREMAN, BRANDY                            ADDRESS ON FILE
FOREMAN, MARYBENNIE                        ADDRESS ON FILE
FOREMOST                                   DEPT 2390                                                                                                CAROL STREAM      IL      60132
FOREMOST                                   P O BOX 15665                                                                                            WORCESTER         MA      01615
FOREMOST                                   P O BOX 4665                                                                                             CAROL STREAM      IL      60197
FOREMOST COUNTY MUTUAL                     2936 E. SAM HOUSTON PARKWAY                                                                              PASADENA          TX      77503
FOREMOST INS                               C/O CITIBANK LB BOX 915             8430 W BRYN MAWR 3RD FL                                              CHICAGO           IL      60631
FOREMOST INS CO                            555 CORPORATE DR                                                                                         KALISPELL         MT      59901
FOREMOST INS CO                            900 S PINE ISLAND RD 600                                                                                 PLANTATION        FL      33324
FOREMOST INS GRAND RAPID                   P O BOX 0915                                                                                             CAROL STREAM      IL      60132
FOREMOST INS GROUP                         370 MAIN ST 5                                                                                            WORCESTER         MA      01608
FOREMOST INS GROUP                         500 DONALD LYNCH BLVD                                                                                    MARLBOROUGH       MA      01752
FOREMOST INS GROUP                         P O BOX 371329                                                                                           PITTSBURGH        PA      15250
FOREMOST INSURANCE                         P O  BOX 2450                                                                                            CALEDONIA         MI      49316
FOREMOST INSURANCE                         P O BOX 0915                                                                                             CAROL STREAM      IL      60132
FOREMOST INSURANCE CO                      FLOOD DEPT                          PO BOX 2057                                                          KALISPELL         MT      59903
FOREMOST INSURANCE CO                      P O BOX 0915                                                                                             CAROL STREAM      IL      60132
FOREMOST INSURANCE CO                      P O BOX 3357                                                                                             GRAND RAPIDS      MI      49501
FOREMOST INSURANCE COMPANY                 P .O. BOX 2450                                                                                           GRAND RAIPIDS     MI      49501
FOREMOST ROOFING SYSTEMS LLC               8426 N. 123RD EAST AVE, UNIT A                                                                           OWASSO            OK      74055
FOREST AREA SCHOOL DISTR                   BRANDY S BROMLEY‐TAX COL            149 OAK ST                                                           OIL CITY          PA      16301
FOREST AREA SCHOOL DISTR                   FOREST AREA SD ‐ TAX COL            778 RED BRUSH RD                                                     TIONESTA          PA      16353
FOREST AREA SCHOOL DISTR                   FOREST AREA SD ‐ TAX COL            POB 114                                                              MARIENVILLE       PA      16239
FOREST AREA SCHOOL DISTR                   KINGSLEY TWP ‐ TAX COLLE            2957 CREEK RD                                                        TIONESTA          PA      16353
FOREST AREA SCHOOL DISTR                   YVONNE WATTERS TAX COLLE            PO BOX 5                                                             WEST HICKORY      PA      16370
FOREST BEND HOA                            4300 LAURA LEIGH                                                                                         FRIENDSWOOD       TX      77546
FOREST CITY                                FOREST CITY‐TAX COLLECTO            120 S DAVIS ST                                                       FOREST            MS      39074
FOREST CITY BORO                           FOREST CITY BORO ‐ TAX C            935 N MAIN ST                                                        FOREST CITY       PA      18421
FOREST CITY REGIONAL S.D                   CLARA M KEAST ‐ TAX COLL            1937 CREEK DR.                                                       WAYMART           PA      18472
FOREST CITY REGIONAL S.D                   FOREST CITY REGIONAL SD             254 SVECZ RD                                                         UNIONDALE         PA      18470
FOREST CITY REGIONAL SCH                   FOREST CITY REGIONAL SD             935 N MAIN ST                                                        FOREST CITY       PA      18421
FOREST CITY SCHOOL DIST.                   MARIANNE THORPE‐TAX COLL            1095 BELMONT TURNPIKE                                                WAYMART           PA      18472
FOREST GLEN CONDOMINIUM ASSOCIATION        PO BOX 1595                                                                                              SOUTHAMPTON       PA      18966
FOREST GLEN CONDOMINIUMS INC               16429 UPTON RD                      SUITE 2                                                              EAST LANSING      MI      48823
FOREST GLEN HOMEOWNERS ASSOCIATION         C/O 12612 W GLEN COURT                                                                                   CHOCTAW           OK      73020
FOREST GREEN FARMERS MUT                   1217 S MAPLE                                                                                             SALISBURY         MO      65281
FOREST HILLS BORO                          JANET SULLIVAN ‐ TAX COL            4400 GREENSBURG PIKE                                                 PITTSBURGH        PA      15221
FOREST HILLS CITY                          CITY OF FOREST HILLS ‐ C            911 BLANKENBAKER PKWY, S                                             LOUISVILLE        KY      40243
FOREST HILLS EAST CIVIC ASSOCIATION        GARY MEREDITH                       P. O. BOX 3781                                                       HOLIDAY           FL      36490
FOREST HILLS MUD L                         FOREST HILLS MUD ‐ COLLE            11111 KATY FRWY 725                                                  HOUSTON           TX      77079
FOREST HILLS S.D./ADAMS                    ADAMS TWP ‐ TAX COLLECTO            191 MAIN ST                                                          ST MICHAEL        PA      15951
FOREST HILLS S.D./CROYLE                   CROYLE TWP ‐ TAX COLLECT            207 BETZ RD                                                          SIDMAN            PA      15955
FOREST HILLS S.D./EHRENF                   FOREST HILLS SD ‐ COLLEC            132 SIXTH ST                                                         SOUTH FORK        PA      15956
FOREST HILLS S.D./SOUTH                    FOREST HILLS SD ‐ COLLEC            PO BOX 121                                                           SOUTH FORK        PA      15956
FOREST HILLS S.D./SUMMER                   FOREST HILLS SD ‐ COLLEC            PO BOX 456                                                           BEAVERDALE        PA      15921
FOREST HILLS S.D./WILMOR                   FOREST HILLS SD ‐ COLLEC            POB 103                                                              WILMORE           PA      15962
FOREST HOME TOWNSHIP                       FOREST HOME TWP ‐ TREASU            P.O. BOX 317                                                         BELLAIRE          MI      49615
FOREST INS FACILITY                        P O  BOX 7635                                                                                            METAIRIE          LA      70010




                                                                                                          Page 325 of 998
                                     19-10412-jlg                Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         329 of 1004
Creditor Name                              Address1                                    Address2                                     Address3                                City              State   Zip        Country
FOREST LAKE CONDOMINIUM ASSOCIATION, INC   5837 TROUGLE CREEK RD                                                                                                            NEW PORT RICHEY   FL      34652
FOREST LAKE REAL ESTATE GROUP LLC          10 MOREWOOD STREET                                                                                                               MT. PLEASANT      PA      15666
FOREST LAKE REAL ESTATE GROUP LLC          ATTN: JEFFREY WALKER                        10 MOREWOOD STREET                                                                   MT. PLEASANT      PA      15666
FOREST LAKE TOWNSHIP                       FOREST LAKE TWP ‐ COLLEC                    10275 FOREST LAKE RD                                                                 MONTROSE          PA      18801
FOREST LAKES CLUB                          45 SLEEPY HOLLOW RD.                        P.O. BOX 394                                                                         ANDOVER           NJ      07821
FOREST LAKES PARK COMMUNITY ASSOC, INC     9528 SE 190TH AVE                                                                                                                OCKLAWAHA         FL      32179
FOREST LAKES WATER CO.                     45 SLEEPY HOLLOW RD.                        P.O. BOX 264                                                                         ANDOVER           NJ      07821
FOREST NORTH COMMUNITY IMPROVEMENT ASSOC   10200 HEMPSTEAD HWY 2C                                                                                                           HOUSTON           TX      77092
FOREST PARK CITY                           FOREST PARK CITY‐TAX COL                    745 FOREST PARKWAY                                                                   FOREST PARK       GA      30297
FOREST PINES OF MANATEE ASSOCIATION INC    PO BOX 105302                                                                                                                    ATLANTA           GA      30348‐5302
FOREST TOWN                                FOREST TWN TREASURER                        2839 CTY ROAD Q                                                                      CLEAR LAKE        WI      54005
FOREST TOWN                                FOREST TWN TREASURER                        BOX 129 / S355 PINE AVEN                                                             ONTARIO           WI      54651
FOREST TOWN                                FOREST TWN TREASURER                        W239 CHICKADEE DRIVE                                                                 ST CLOUD          WI      53079
FOREST TOWNSHIP                            FOREST TOWNSHIP ‐ TREASU                    130 E. MAIN STREET                                                                   OTISVILLE         MI      48463
FOREST TOWNSHIP                            FOREST TOWNSHIP ‐ TREASU                    P O BOX 206                                                                          LAKE CITY         MI      49651
FOREST TOWNSHIP                            FOREST TOWNSHIP ‐ TREASU                    PO BOX 633                                                                           ONAWAY            MI      49765
FOREST VIEW LLC                            7927 FOREST HILLS RD                                                                                                             LOVES PARK        IL      61111
FORESTBURG TOWN                            FORESTBURG TOWN‐TAX COLL                    332 KING RD                                                                          FORESTBURGH       NY      12777
FORESTDALE FIRE DISTRICT                   FORESTDALE FIRE DISTRICT                    751 HEFLIN AVENUE EAST                                                               BIRMINGHAM        AL      35214
FORESTER TOWNSHIP                          FORESTER TOWNSHIP ‐ TREA                    4627 N LAKESHORE RD                                                                  DECKERVILLE       MI      48427
FORESTER, ROBERT                           ADDRESS ON FILE
FORESTPORT TOWN                            FORESTPORT TOWN‐TAX COLL                    P.O. BOX 7                                                                           FORESTPORT        NY      13338
FORESTVILLE CS    (CMBD                    FORESTVILLE CS‐ TAX COLL                    PO BOX 177                                                                           FORESTVILLE       NY      14062
FORESTVILLE TOWN                           DOOR COUNTY TREASURER                       421 NEBRASKA STREET                                                                  STURGEON BAY      WI      54235
FORESTVILLE VILLAGE                        DOOR COUNTY TREASURER                       421 NEBRASKA STREET                                                                  STURGEON BAY      WI      54235
FORESTVILLE VILLAGE                        FORESTVILLE VLG ‐ TREASU                    PO BOX 36                                                                            FORESTVILLE       MI      48434
FOREVER HOME IMPROVEMENT INC.              646 CENTRE AVE                                                                                                                   LINDENHURST       NY      11757
FORK TOWNSHIP                              FORK TOWNSHIP ‐ TREASURE                    3515 HOOVER RD                                                                       BARRYTON          MI      49305
FORKS TOWNSHIP                             ANNE BENNETT MORSE ‐ TC                     1606 SULLIVAN TR ‐ MUNI                                                              EASTON            PA      18040
FORKS TOWNSHIP                             FORKS TWP ‐ TAX COLLECTO                    73 BAHR RD                                                                           NEW ALBANY        PA      18833
FORMFREE HOLDINGS CORPORATION              ATTN: CHIEF TECHNOLOGY OFFICER              3245 PEACHTREE PKWY.                         SUITE D‐177                             JOHNS CREEK       GA      30024
FORMS & FUNCTIONS, INC.                    6001 SW 116 STREET                                                                                                               MIAMI             FL      33156
FORMULA ROOFING & REMOD                    & ALISON DARBY                              4560 COLUMBINE ST                                                                    DENVER            CO      80216
FORMULA ROOFING & REMOD                    4560 COLUMBINE ST                                                                                                                DENVER            CO      80216
FORMULA ROOFING & REMODELING               DBA CUSTOM TILE ROOFING                     4560 COLUMBINE STREET                                                                DENVER            CO      80216
FORNOS, ERICA                              ADDRESS ON FILE
FORNOTH, NICOLETTE                         ADDRESS ON FILE
FORREST "BUTCH" FREEMAN COUNTY TREASURER   320 ROBERT S KERR                           ROOM 307                                                                             OKLAHOMA CITY     OK      73102
FORREST & ASSOCIATES                       PO BOX 12303                                                                                                                     BIRMINGHAM        AL      35203
FORREST BUILDERS, LLC                      171 RIBERIA STREET                                                                                                               ST. AUGUSTINE     FL      32084
FORREST COUNTY CHANCERY CLERK              PO BOX 951                                                                                                                       HATTIESBURG       MS      39403
FORREST COUNTY TAX COLLECTOR               601 NORTH MAIN STREET                                                                                                            HATTIESBURG       MS      39401
FORREST MCKEE, ESQ                         15401 WEST 9TH AVE                                                                                                               GOLDEN            CO      80401
FORREST, JOYCE                             ADDRESS ON FILE
FORREST, STANLEY                           ADDRESS ON FILE
FORRESTER BROTHERS                         ROOFING                                     7 N DARWIN RD                                                                        EDMOND            OK      73034
FORRESTON MUTUAL                           208 N WALNUT AVE                                                                                                                 FORRESTON         IL      61030
FORRESTON MUTUAL INS CO                    P O BOX 666                                                                                                                      FORRESTON         IL      61030
FORST BECVAR INSURANCE                     10055 ROOSEVELT RD A                                                                                                             WESTCHESTER       IL      60154
FORSYTH COUNTY                             FORSYTH CO‐TAX COMMISSIO                    1092 TRIBBLE GAP ROAD                                                                CUMMING           GA      30040
FORSYTH COUNTY                             FORSYTH COUNTY ‐ TAX COL                    201 N CHESTNUT ST                                                                    WINSTON ‐ SALEM   NC      27101
FORSYTH INS SRVCS                          995 N COLLIER BLVD                                                                                                               MARCO ISLAND      FL      34145
FORSYTH ROOFING, LLC                       JAMES B. MCINTIRE                           6420 BLACK OAK DR.                                                                   CUMMING           GA      30040
FORSYTH TOWNSHIP                           FORSYTH TOWNSHIP ‐ TREAS                    PO BOX 1360                                                                          GWINN             MI      49841
FORSYTHE APPRAISALS LLC                    222 LITTLE CANADA ROAD                                                                                                           ST. PAUL          MN      55117‐2375
FORSYTHE COLONY                            C/O VIP PROPERTY MGMT‐2531 ARAGON BLVD                                                                                           SUNRISE           FL      33322
FORSYTHIA HOMEOWNERS ASSOCIATION INC       100 E LINTON BLVD SUITE 406B                C/O GALLUP ACCOUNTING                                                                DELRAY BEACH      FL      33483
FORSYTH‐LUSEN, SANDRA                      ADDRESS ON FILE
FORT ANN CEN SCH (COMBIN                   FORT ANN CS ‐ TAX COLLEC                    GLENS FALLS NATL BANK‐PO                                                             FORT ANN          NY      12827
FORT ANN TOWN                              FORT ANN TOWN‐TAX COLLEC                    P.O. BOX 176                                                                         FORT ANN          NY      12827
FORT ANN VILLAGE                           FORT ANN VILLAGE ‐ CLERK                    P.O. BOX 236                                                                         FORT ANN          NY      12827
FORT APACHE HOMES, INC.                    LUIS AYON                                   AYON LAW                                     8716 SPANISH RIDGE AVENUE SUITE 115     LAS VEGAS         NV      89148
FORT ATKINSON CITY                         FORT ATKINSON CITY TREAS                    101 N MAIN ST                                                                        FORT ATKINSON     WI      53538
FORT BEND CO MUD 133 A                     FORT BEND CO MUD 133‐COL                    P O BOX 1368                                                                         FRIENDSWOOD       TX      77549
FORT BEND CO MUD 134                       TAX COLLECTOR                               12841 CAPRICORN STREET                                                               STAFFORD          TX      77477
FORT BEND CO MUD 148 A                     FORT BEND CO MUD 148‐COL                    P O BOX 1368                                                                         FRIENDSWOOD       TX      77549
FORT BEND CO MUD 156 A                     FORT BEND CO MUD 156 COL                    P O BOX 1368                                                                         FRIENDSWOOD       TX      77549
FORT BEND CO MUD 159 A                     FORT BEND CO MUD 159‐COL                    P O BOX 1368                                                                         FRIENDSWOOD       TX      77549
FORT BEND CO MUD 170 A                     FORT BEND CO MUD 170‐COL                    P O BOX 1368                                                                         FRIENDSWOOD       TX      77549
FORT BEND CO MUD 171 A                     FORT BEND CO MUD 171‐COL                    P O BOX 1368                                                                         FRIENDSWOOD       TX      77549




                                                                                                                  Page 326 of 998
                                  19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                               DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                  Pg CREDITOR MATRIX
                                                                                         330 of 1004
Creditor Name                        Address1                          Address2                                     Address3     City          State   Zip     Country
FORT BEND CO MUD 172 A               FORT BEND CO MUD 172‐COL          P O BOX 1368                                              FRIENDSWOOD   TX      77549
FORT BEND CO MUD 182 A               FORT BEND CO MUD 182‐COL          P O BOX 1368                                              FRIENDSWOOD   TX      77549
FORT BEND CO. LID   2  L             FORT BEND CO LID 2 ‐ COL          11111 KATY FRWY 725                                       HOUSTON       TX      77079
FORT BEND CO. LID   7 A              FORT BEND CO LID 7 ‐ COL          P O BOX 1368                                              FRIENDSWOOD   TX      77549
FORT BEND CO. LID  14  L             FORT BEND CO LID 14 COLL          11111 KATY FRWY 725                                       HOUSTON       TX      77079
FORT BEND CO. MUD   2 A              FORT BEND CO MUD 2 ‐ COL          P O BOX 1368                                              FRIENDSWOOD   TX      77549
FORT BEND CO. MUD  19 E              FORT BEND CO MUD 19 COLL          17111 ROLLING CREEK DRIV                                  HOUSTON       TX      77090
FORT BEND CO. MUD  23 A              FORT BEND CO MUD 23 COLL          P O BOX 1368                                              FRIENDSWOOD   TX      77549
FORT BEND CO. MUD  25 A              FORT BEND CO MUD 25 COLL          P O BOX 1368                                              FRIENDSWOOD   TX      77549
FORT BEND CO. MUD  34  L             FORT BEND CO MUD 34 COLL          11111 KATY FRWY 725                                       HOUSTON       TX      77079
FORT BEND CO. MUD  37 E              FORT BEND CO MUD 37 COLL          17111 ROLLING CREEK DRIV                                  HOUSTON       TX      77090
FORT BEND CO. MUD  42 A              FORT BEND CO MUD 42 COLL          P O BOX 1368                                              FRIENDSWOOD   TX      77549
FORT BEND CO. MUD  46  L             FORT BEND CO MUD 46 COLL          11111 KATY FRWY 725                                       HOUSTON       TX      77079
FORT BEND CO. MUD  47  L             FORT BEND CO MUD 47 COLL          11111 KATY FRWY 725                                       HOUSTON       TX      77079
FORT BEND CO. MUD  48  L             FORT BEND CO MUD 48 COLL          11111 KATY FRWY 725                                       HOUSTON       TX      77079
FORT BEND CO. MUD  49  L             FORT BEND CO MUD 49 COLL          11111 KATY FRWY 725                                       HOUSTON       TX      77079
FORT BEND CO. MUD  57 A              FORT BEND CO MUD 57 COLL          P O BOX 1368                                              FRIENDSWOOD   TX      77549
FORT BEND CO. MUD  58 A              FORT BEND CO MUD 58 COLL          P O BOX 1368                                              FRIENDSWOOD   TX      77549
FORT BEND CO. MUD  81 E              FORT BEND CO MUD 81 COLL          17111 ROLLING CREEK DRIV                                  HOUSTON       TX      77090
FORT BEND CO. MUD  94  L             FORT BEND CO MUD 94 COLL          11111 KATY FRWY 725                                       HOUSTON       TX      77079
FORT BEND CO. MUD 111 A              FORT BEND CO MUD 111‐COL          P O BOX 1368                                              FRIENDSWOOD   TX      77549
FORT BEND CO. MUD 116 W              FORT BEND CO MUD 116‐COL          6935 BARNEY RD 110                                        HOUSTON       TX      77092
FORT BEND CO. MUD 118  L             FORT BEND CO MUD 118‐COL          11111 KATY FRWY 725                                       HOUSTON       TX      77079
FORT BEND CO. MUD 119 W              FORT BEND CO MUD 119‐COL          6935 BARNEY RD 110                                        HOUSTON       TX      77092
FORT BEND CO. MUD 124 A              FORT BEND CO MUD 124‐COL          P.O. BOX 1368                                             FRIENDSWOOD   TX      77549
FORT BEND CO. MUD 140 U              FORT BEND CO MUD 140‐COL          11500 NORTHWEST FREEWAY,                                  HOUSTON       TX      77092
FORT BEND CO. MUD 141 A              FORT BEND CO MUD 141‐COL          P O BOX 1368                                              FRIENDSWOOD   TX      77549
FORT BEND CO. MUD 142 W              FORT BEND CO MUD 142‐COL          6935 BARNEY RD 110                                        HOUSTON       TX      77092
FORT BEND CO. MUD 144 W              FORT BEND CO MUD 144‐COL          6935 BARNEY RD 110                                        HOUSTON       TX      77092
FORT BEND CO. MUD 145 A              FORT BEND CO MUD 145‐COL          P.O. BOX 1368                                             FRIENDSWOOD   TX      77549
FORT BEND CO. MUD 165  L             FORT BEND CO MUD 165‐COL          11111 KATY FRWY 725                                       HOUSTON       TX      77079
FORT BEND CO. MUD 185 L              FORT BEND CO MUD 185‐COL          11111 KATY FRWY 725                                       HOUSTON       TX      77079
FORT BEND CO. MUD 24 A               FORT BEND CO MUD 24 COLL          P O BOX 1368                                              FRIENDSWOOD   TX      77549
FORT BEND CO. MUD 26 U               FORT BEND CO MUD 26 COLL          11500 NORTHWEST FREEWAY,                                  HOUSTON       TX      77092
FORT BEND CO. MUD 30 U               FORT BEND CO MUD 30 COLL          11500 NORTHWEST FREEWAY,                                  HOUSTON       TX      77092
FORT BEND CO. WCID  3  L             FORT BEND CO WCID 3 COLL          11111 KATY FRWY 725                                       HOUSTON       TX      77079
FORT BEND COUNTY                     FORT BEND COUNTY ‐ COLLE          1317 EUGENE HEIMANN CIRC                                  RICHMOND      TX      77469
FORT BEND COUNTY CLERK               301 JACKSON ST                                                                              RICHMOND      TX      77469
FORT BEND COUNTY DISTRICT CLERK      301 JACKSON ST                                                                              RICHMOND      TX      77469
FORT BEND COUNTY LID 10              FORT BEND CO LID 10 COLL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY LID 11              FORT BEND CO LID 11 COLL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY LID 15              FORT BEND CO LID 15 COLL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY LID 17              FORT BEND CO LID 17 COLL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY LID 19              FORT BEND CO LID 19 COLL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY LID 20              FORT BEND CO LID 20 COLL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 106             FORT BEND CO MUD 106‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 108             FORT BEND CO MUD 108‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 109             FORT BEND CO MUD 109‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 115             FORT BEND CO MUD 115‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 117             FORT BEND CO MUD 117‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 121             FORT BEND CO MUD 121‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 122             FORT BEND CO MUD 122‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 123             FORT BEND CO MUD 123‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 128             FORT BEND CO MUD 128‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 129             FORT BEND CO MUD 129‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 130             FORT BEND CO MUD 130‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 131             FORT BEND CO MUD 131‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 137             FORT BEND CO MUD 137‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 138             FORT BEND CO MUD 138‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 139             FORT BEND CO MUD 139‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 143             FORT BEND CO MUD 143‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 146             FORT BEND CO MUD 146‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 147             FORT BEND CO MUD 147‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 149             FORT BEND CO MUD 149‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 151             FORT BEND CO MUD 151‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 152             FORT BEND CO MUD 152‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 158             FORT BEND CO MUD 158‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 163             FORT BEND COUNTY MUD 163          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 176             FORT BEND CO MUD 176‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
FORT BEND COUNTY MUD 194             FORT BEND COUNTY MUD 194          12841 CAPRICORN STREET                                    STAFFORD      TX      77477




                                                                                                  Page 327 of 998
                                       19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               331 of 1004
Creditor Name                             Address1                           Address2                                     Address3       City             State   Zip     Country
FORT BEND COUNTY MUD 206                  FORT BEND COUNTY MUD 206           11111 KATY FRWY 725                                         HOUSTON          TX      77079
FORT BEND COUNTY MUD 35                   FORT BEND CO MUD 35 COLL           12841 CAPRICORN STREET                                      STAFFORD         TX      77477
FORT BEND COUNTY MUD 5 T                  FORT BEND MUD 5 ‐ COLLEC           12841 CAPRICORN STREET                                      STAFFORD         TX      77477
FORT BEND COUNTY MUD 50                   FORT BEND CO MUD 50 COLL           12841 CAPRICORN STREET                                      STAFFORD         TX      77477
FORT BEND COUNTY TAX ASSESSOR             1317 EUGENE HEIMANN CIRCLE                                                                     RICHMOND         TX      77469
FORT BRAGG FEDERAL CREDIT UNION           POST OFFICE BOX 70240                                                                          FORT BRAGG       NC      28307
FORT CHERRY S.D./MCDONAL                  KEYSTONE COLLECTIONS GRO           546 WENDEL RD                                               IRWIN            PA      15642
FORT CHERRY SCH. DIST.                    KEYSTONE COLLECTIONS GRO           546 WENDEL RD                                               IRWIN            PA      15642
FORT CHERRY SCHOOL DISTR                  FORT CHERRY SD ‐ TAX COL           4 KELLEY LANE                                               HICKORY          PA      15340
FORT CHERRY SCHOOL DISTR                  KEYSTONE COLLECTIONS GRO           546 WENDEL RD                                               IRWIN            PA      15642
FORT COLLINS‐LOVELAND WATER DISTRICT      5150 SNEAD DRIVE                                                                               FORT COLLINS     CO      80525
FORT DODGE ASPHALT                        2516 7TH AVE S                                                                                 FORT DODGE       IA      50501
FORT EDWARD CEN SCH (TN‐                  FORT EDWARD CS ‐ TAX COL           159 BROADWAY                                                FORT EDWARD      NY      12828
FORT EDWARD TOWN                          FORT EDWARD TOWN‐TAX COL           118 BROADWAY                                                FT EDWARD        NY      12828
FORT EDWARD VILLAGE                       FORT EDWARD VILLAGE ‐ CL           118 BROADWAY                                                FORT EDWARD      NY      12828
FORT FAIRFIELD TOWN                       FORT FAIRFIELD TW ‐COLLE           18 COMMUNITY CENTER DR.                                     FORT FAIRFIELD   ME      04742
FORT GRATIOT TOWNSHIP                     FORT GRATIOT TWP ‐ TREAS           3720 KEEWAHDIN RD.                                          FORT GRATIOT     MI      48059
FORT INS                                  11980 SW 8TH ST                                                                                MIAMI            FL      33184
FORT JOHNSON VILLAGE                      FORT JOHNSON VILLAGE‐CLE           P.O. BOX 179                                                FORT JOHNSON     NY      12070
FORT KENT TOWN                            FORT KENT TOWN ‐TAX COLL           416 WEST MAIN STREET                                        FORT KENT        ME      04743
FORT LEE BORO                             FORT LEE BORO ‐ TAX COLL           309 MAIN STREET                                             FORT LEE         NJ      07024
FORT LINCOLN CONDO ONE                    ASSC                               1428 U ST NW SECOND FL                                      WASHINGTON       DC      20009
FORT MOJAVE INDIAN RESER                  FORT MOJAVE TAX COMMISSI           500 MERRIMAN AVENUE                                         NEEDLES          CA      92363
FORT MOJAVE TRIBE RESIDENTIAL INC         8490 S HWY 95 STE 101                                                                          MOHAVE VALLEY    AZ      86440
FORT PIERCE UTILITIES AUTHORITY           206 S. 6TH STREET                                                                              FORT PIERCE      FL      34948
FORT PIERCE UTILITIES AUTHORITY           206 S. 6TH STREET                                                                              FORT PIERCE      FL      34950
FORT PLAIN C S    (CMBD                   FORT PLAIN C S ‐ TAX COL           FORT PLAIN CSD 25 HIGH S                                    FORT PLAIN       NY      13339
FORT PLAIN VILLAGE CMBD                   FORT PLAIN VILLAGE CMBD‐           168 CANAL STREET                                            FORT PLAIN       NY      13339
FORT VALLEY CITY                          FORT VALLEY CITY‐TAX COL           204 W CHURCH STREET                                         FORT VALLEY      GA      31030
FORT, JOTANA                              ADDRESS ON FILE
FORT, MIETTA                              ADDRESS ON FILE
FORT, SHAKEYA                             ADDRESS ON FILE
FORTAY ROOFING & CONSTRUCTION LLC.        P.O. BOX 503                                                                                   BOSTWICK         GA      30623
FORTE ENVIRONMENTAL                       VETERAN EDS INC                    10372 STANFORD AVE., S                                      GARDEN GROVE     CA      92840
FORTE, JACQUELINE                         ADDRESS ON FILE
FORTE, LLC                                ATTN: CEO AND SENIOR COUNSEL       7601 PENN AVENUE, SOUTH                      SUITE A610     MINNEAPOLIS      MN      55423
FORTEC BLDG GROUP LLC                     1701E WOODFIELD RDSTE401                                                                       SCHAUMBURG       IL      60173
FORTEC BUILDING GRP LLC&                  JOSE & MARIA CERVANTES             218 CEDAR CREST DR                                          SCHAUMBURG       IL      60193
FORTENBERRY BUILDERS INC                  PO BOX 751                                                                                     OCEAN SPRINGS    MS      39566
FORTENBERRY ROOFING CO.                   801 HALL AVE                                                                                   LITTLEFIELD      TX      79339
FORTENBERRY, WENDY                        ADDRESS ON FILE
FORTIER, ANDRE                            ADDRESS ON FILE
FORTIFIED INS GROUP                       4014 CHASE AVE  203                                                                            MIAMI BEACH      FL      33140
FORTIFIED INSURANCE AGY                   911 CANADIAN RD                                                                                MANCHESTER       NH      03109
FORTIFIED ROOFING LLC                     CHAYNE KRUMWIEDE                   2451 S TIMBERLINE RD APT 6106                               FORT COLLINS     CO      80525
FORTIN, LUCINDA                           ADDRESS ON FILE
FORTUNA, JOSEPH                           ADDRESS ON FILE
FORTUNE INSURANCE INC                     365 PALERMO AVE                                                                                CORAL GABLES     FL      33134
FORTUNE, ANDREW                           ADDRESS ON FILE
FORTY FORT BORO                           THOMAS ALEXANDER‐TAX COL           1271 WYOMING AVE.                                           FORTY FORT       PA      18704
FORTY INS ASSOCS                          1844 W FAIRBANKS AVE                                                                           WINTER PARK      FL      32789
FORUM                                     2800 THORNDYKE AVE W                                                                           SEATTLE          WA      98199
FORWARD ASSET MANAGEMENT                  393 OAK ST                                                                                     RIDGEFIELD       NJ      07657
FORWARD MUT INS CO                        PO BOX 326                                                                                     IXONIA           WI      53036
FORWARD REAL ESTATE GROUP INC             ATTN: MARILOU WARD                 1401 ALTA VISTA DR                                          BAKERSFIELD      CA      93305
FORWARD TOWNSHIP                          FORWARD TWP ‐ TAX COLLEC           1000 GOLDEN CIR                                             ELIZABETH        PA      15037
FORWARD TOWNSHIP                          FORWARD TWP ‐ TAX COLLEC           124 GLENWOOD AVE                                            EVANS CITY       PA      16033
FOSDICK, JEFF                             ADDRESS ON FILE
FOSS CONSTRUCTION &                       ERIK & JESSICA MEYER               228 AVENUE E                                                BILLINGS         MT      59101
FOSSELMAN, KEILONA                        ADDRESS ON FILE
FOSSIL SPRINGS RANCH HOA, INC             P. O. BOX 803555                                                                               DALLAS           TX      75380
FOSTER & WITMER                           911 DULUTH HWY STE D1                                                                          LAWRENCE         GA      30043
FOSTER & WITMER INS                       3100 BRECKINRIDGE BLV510                                                                       DULUTH           GA      30096
FOSTER AND PARKER INS AG                  1643 N SCHNOOR AVE 103                                                                         MADERA           CA      93637
FOSTER BRANCH HOA NO 1 INC                4307 GALLATIN ST                                                                               HYATTSVILLE      MD      20784
FOSTER COUNTY                             FOSTER COUNTY ‐ TREASURE           PO BOX 104                                                  CARRINGTON       ND      58421
FOSTER INS AGENCY                         P O BOX 5328                                                                                   FLORENCE         SC      29502
FOSTER INS SRVCS                          97 SANTA MARIA DR                                                                              TORRINGTON       CT      06790
FOSTER PREMIER INC                        750 W LAKE COOK RD                 STE 190                                                     BUFFALO GROVE    IL      60089
FOSTER REALTY, INC.                       PO BOX 315                                                                                     WAIANAE          HI      96792




                                                                                                        Page 328 of 998
                                           19-10412-jlg                Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                    DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                                       Pg CREDITOR MATRIX
                                                                                                              332 of 1004
Creditor Name                                 Address1                                      Address2                                        Address3     City                State   Zip          Country
FOSTER TOWN                                   FOSTER TOWN ‐ TAX COLLEC                      181 HOWARD HILL ROAD                                         FOSTER              RI      02825
FOSTER TOWNSHIP                               1185 E MAIN ST                                                                                             BRADFORD            PA      16701
FOSTER TOWNSHIP                               FOSTER TOWNSHIP ‐ TREASU                      PO BOX 274                                                   WEST BRANCH         MI      48661
FOSTER TOWNSHIP                               FOSTER TWP ‐ TAX COLLECT                      1185 E MAIN ST                                               BRADFORD            PA      16701
FOSTER TOWNSHIP                               FOSTER TWP ‐ TAX COLLECT                      1478 SUNBURY RD                                              POTTSVILLE          PA      17901
FOSTER TOWNSHIP                               FOSTER TWP ‐ TAX COLLECT                      31 FOSTER AVE                                                FREELAND            PA      18224
FOSTER TOWNSHIP UTILITIES                     1185 EAST MAIN STREET                                                                                      BRADFORD            PA      16701
FOSTER, CAROLINE                              ADDRESS ON FILE
FOSTER, DEMETRIUS                             ADDRESS ON FILE
FOSTER, FELICIA                               ADDRESS ON FILE
FOSTER, JASMIN                                ADDRESS ON FILE
FOSTER, RACHANDRA                             ADDRESS ON FILE
FOSTER, RAQUAN                                ADDRESS ON FILE
FOSTER, SHANAE                                ADDRESS ON FILE
FOSTER, TAMEKA                                ADDRESS ON FILE
FOSTER, TYLER                                 ADDRESS ON FILE
FOSTERS ROOFING ENTERPRISES, INC              PO BOX 633                                                                                                 BROOKSVILLE         FL      34605
FOTH & FOTH CO LPA                            11221 PEARL RD                                                                                             STRONGSVILLE        OH      44136
FOULADI, MIKE                                 ADDRESS ON FILE
FOUNDATION INS                                225 UNION BLVD STE 150                                                                                     LAKEWOOD            CO      80228
FOUNDATION INS GROUP                          2920 KINGMAN ST STE 118                                                                                    METAIRIE            LA      70006
FOUNDATION REPAIR & G&A                       SHERMAN                                       977 E 14 MILE RD                                             TROY                MI      48083
FOUNDATION SYSTEMS OF                         MICHIGAN INC                                  32985 SCHOOLCRAFT RD                                         LIVONIA             MI      48150
FOUNDATIONS INS AGENCY                        76 N 100 E STE A10                                                                                         AMERICAN FORK       UT      84003
FOUNDATIONS ON THE LEVEL                      PETER VOSCHAK                                 118 MIDDLE STREET SUITE1020                                  LAKE MARY           FL      32746
FOUNDERS INS                                  1645 E BIRCHWOOD AVE                                                                                       DES PLAINES         IL      60018
FOUNDERS INS CO                               1111 E TOUHY AVE 300                                                                                       DES PLAINES         IL      60018
FOUNDERS INS CO                               1150 E TOUHY AVE 200W                                                                                      DES PLAINES         IL      60018
FOUNDERS INS GRP                              1300 WINSTED RD                                                                                            TORRINGTON          CT      06790
FOUNTAIN CITY                                 FOUNTAIN CITY TREASURER                       P.O. BOX 85/ 42 NORTH MA                                     FOUNTAIN CITY       WI      54629
FOUNTAIN COUNTY TREASURER                     301 4TH ST                                                                                                 COVINGTON           IN      47932
FOUNTAIN CREST 1                              14032 S. KOSNER AVENUE, STE M                 C/O EPI MANAGEMENT                                           CRESTWOOD           IL      60445
FOUNTAIN HILL BORO                            FOUNTAIN HILL BORO ‐ COL                      941 LONG ST                                                  FOUNTAIN HILL       PA      18015
FOUNTAIN HILLS SANITARY DISTRICT              16841 E PEPPERWOOD CIR                                                                                     FOUNTAIN HILLS      AZ      85268
FOUNTAIN LANE CONDOMINIUM TRUST               45 BRAINTREE HILL OFFICE PARK, SUITE 107                                                                   BRAINTREE           MA      02184
FOUNTAIN OF THE SUN/PARCEL 9 PHASE 2          P.O BOX 14479                                                                                              MESA                AZ      85216
FOUNTAIN PRAIRIE TOWN                         FOUNTAIN PRAIRIE TWN TRE                      W1514 CTH Z, PO BOX 16,                                      FALL RIVER          WI      53932
FOUNTAIN ROOFING                              11515 HWY 53 W                                                                                             RANGER              GA      30734
FOUNTAIN SPRINGS ESTATES                      2131 G STREET                                                                                              BAKERSFIELD         CA      93301
FOUNTAIN SPRINGS ESTATES HOA                  2131 G STREET                                                                                              BAKERSFIELD         CA      93301
FOUNTAIN TOWN                                 FOUNTAIN TOWN ‐ TAX COLL                      6777 W. WILSON ST.                                           FOUNTAIN            NC      27829
FOUNTAIN TOWN                                 FOUNTAIN TWN TREASURER                        N5771 MATZKE RD                                              NEW LISBON          WI      53950
FOUNTAIN, DALE                                ADDRESS ON FILE
FOUNTAINHEAD CONDOMINIUM ASSOC, INC           308 MIRACLE STIP PARKWAY, SW                                                                               FORT WALTON BEACH   FL      35248
FOUNTAINHEAD MUD W                            FOUNTAINHEAD MUD ‐ COLLE                      6935 BARNEY RD 110                                           HOUSTON             TX      77092
FOUNTAINS                                     4821 SOUTH SHERIDAN STE 201                                                                                TULSA               OK      74145
FOUNTAINS SOUTH VILLAS ASSOCIATION, INC       4615 FOUNTAINS DRIVE, SUITE B                                                                              LAKE WORTH          FL      33467
FOUR CORNERS CUSTOM BUIL                      146 FREDERICKSVILLE RD                                                                                     MERTZTOWN           PA      19539
FOUR CORNERS III CONDOMINIUM ASSOCIATION      5332‐34 S KIMBARK AVENUE                                                                                   CHICAGO             IL      60615
FOUR COUSINS LLC                              COLLECTOR                                     P.O. BOX 15013                                               PIKESVILLE          MD      21208
FOUR SEASONS APPRAISAL SERVICES LLC           200 SADDLE CREEK LANE                                                                                      HOLLIDAYSBURG       PA      16648
FOUR SEASONS AT MAPLETON HOA INC              C/O PREMIER MANAGEMENT ASSOC                  140 SYLVAN AVENUE SUITE 300                                  ENGLEWOOD CLIFFS    NJ      07632
FOUR SEASONS AT SMITHVILLE HOA                C/O FIRST SERVICE RESIDENTIAL                 21 CHRISTOPHER WAY                                           EATONTOWN           NJ      07724
FOUR SEASONS AT WEATHERBY HOA                 21 CHRISTOPHER WAY                                                                                         EATONTOWN           NJ      07724
FOUR SEASONS COMMUNITY ASSOCIATION            1560 SPRING MEADOW DRIVE                                                                                   LAKEWOOD            NJ      08701
FOUR SEASONS CONDO ASSN                       OF WINTER PARK INC                            PO BOX 105302                                                ATLANTA             GA      30348‐5302
FOUR SEASONS CONDOMINIUM ASSOC, INC           3799 S BANANA RIVER BLVD                                                                                   COCOA BEACH         FL      32931
FOUR SEASONS CONDOMINIUM ASSOCIATION          1560 SPRING MEADOW DRIVE                                                                                   LAKEWOOD            NJ      08701
FOUR SEASONS CONTRACTING                      INC                                           452 PEBBLEBROOK COURT                                        SUGAR GROVE         IL      60554
FOUR SEASONS LAKESIDE CONDOS ASSOC. INC       8000 UTAH STREET                                                                                           MERRILLVILLE        IN      46410
FOUR SEASONS REALTY GROUP INC                 4752 PLSGAH DRIVE                                                                                          CANTON              NC      28716
FOUR SEASONS RESTORATION                      TARRANT SERVICES INC.                         2705 ST. LOUIS AVE.                                          FORT WORTH          TX      76110
FOUR SEASONS RESTORATION, INC.                2512 E. FENDER AVE., SUITE C                                                                               FULLERTON           CA      92831
FOUR SEASONS ROOF & REMODEL SERVICES INC      TRAVIS HENDRICKSON                            1429 AVE. D 251                                              SNOHOMISH           WA      98290
FOUR SEASONS ROOFING & RESTORATION            DENNIS HUFFSTUTLER                            104 SPRING PEAK CT                                           HOLLY SPRINGS       NC      27540
FOURSQUARE INS AGENCY                         3421 E 21ST ST                                                                                             TULSA               OK      74114
FOURTE & ASSOCIATES LTD                       2261 120TH ST                                                                                              BLUE ISLAND         IL      60406
FOUSHEE, MICHAEL                              ADDRESS ON FILE
FOWLER CONSTRUCTION LLC                       PO BOX 147                                                                                                 NEWCASTLE           TX      76372
FOWLER TOWN                                   TOWN OF FOWLER ‐TAX COLL                      87 LITTLE YORK RD                                            GOUVERNEUR          NY      13642




                                                                                                                          Page 329 of 998
                                     19-10412-jlg                  Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      333 of 1004
Creditor Name                              Address1                                 Address2                                         Address3                                City              State   Zip          Country
FOWLER VILLAGE                             FOWLER VILLAGE ‐ TREASUR                 880 N CEDAR TRL                                                                          FOWLER            MI      48835
FOWLER, ASHUNTAY                           ADDRESS ON FILE
FOWLERS INSULATION & TERMITE PROTECTION    P O BOX 339                                                                                                                       GERALDINE         AL      35974
FOWLERS, LENIKA                            ADDRESS ON FILE
FOWLERVILLE VILLAGE                        FOWLERVILLE VLG ‐ TREASU                 213 S GRAND AVE                                                                          FOWLERVILLE       MI      48836
FOX & ROACH REALTORS                       ATTN: DONALD SEPETY                      100 DEERFIELD LANE SUITE 140                                                             MALVERN           PA      19355
FOX APPRAISALS INC                         246 ELMSHAVEN DR                                                                                                                  LANSING           MI      48917
FOX BUILDERS INC                           3401 MEADOWVIEW DR                                                                                                                CORINTH           TX      76210
FOX CHAPEL AUTHORITY                       255 ALPHA DRIVE                                                                                                                   PITTSBURGH        PA      15238
FOX CHAPEL BORO                            FOX CHAPEL BORO ‐ COLLEC                 102 RAHWAY ROAD                                                                          MCMURRAY          PA      15317
FOX CHAPEL S.D./ASPINWAL                   FOX CHAPEL AREA SD ‐ COL                 217 COMMERCIAL AVE                                                                       ASPINWALL         PA      15215
FOX CHAPEL S.D./BLAWNOX                    FOX CHAPEL AREA SD ‐ COL                 310 WALNUT ST                                                                            PITTSBURGH        PA      15238
FOX CHAPEL S.D./FOX CHAP                   FOX CHAPEL AREA SD ‐ COL                 102 RAHWAY RD                                                                            MCMURRAY          PA      15317
FOX CHAPEL S.D./INDIANA                    JULIE LEVENTRY ‐ TAX COL                 93 LITTLE DEER CREEK RD                                                                  CHESWICK          PA      15024
FOX CHAPEL S.D./OHARA T                    FOX CHAPEL SD ‐ TAX COLL                 102 RAHWAY RD                                                                            MCMURRAY          PA      15317
FOX CHAPEL S.D./SHARPSBU                   PAT HYATT ‐ TAX COLLECTO                 1611 MAIN ST                                                                             PITTSBURGH        PA      15215
FOX CROSSING VILLAGE                       FOX CROSSING VILLAGE                     2000 MUNICIPAL DR.                                                                       NEENAH            WI      54956
FOX ELECTRIC, LTD                          FOX ELECTRIC I, LTD                      PO BOX 13338                                                                             ARLINGTON         TX      76094
FOX HILL FARMS COMMUNITY ASSOCIATION       C/O PENCO MANAGEMENT INC                 PO BOX 1119                                                                              CHADDS FORD       PA      19317
FOX HOLLOW HOMEOWNERS ASSOCIATION, INC     F H H A INC                              3149 CALLE MARAVILLOSA                                                                   BROWNSVILLE       TX      78526‐1249
FOX HOLLOW WEST HOMEOWNER ASSOCIATION      151 FRIES MILL ROAD, SUITE 502                                                                                                    TURNERSVILLE      NJ      08012
FOX HUNT HOMEOWNERS ASSOCIATION INC        17220 N BOSWELL BLVD 140                                                                                                          SUN CITY          AZ      85373
FOX LAKE CITY                              FOX LAKE CITY TREASURER                  PO BOX 105 / 248 E STATE                                                                 FOX LAKE          WI      53933
FOX LAKE INLAND LAKE DISTRICT              W 10543 COUNTY RD. F                                                                                                              FOX LAKE          WI      53933
FOX LAKE TOWN                              FOX LAKE TWN TREASURER                   N10476 HOWARD DR                                                                         FOX LAKE          WI      53933
FOX MCWHITE, OLIVIA                        ADDRESS ON FILE
FOX MEADOW HOA OF OCALA                    2123 SW 20TH PLACE                       SUITE B                                                                                  OCALA             FL      34471
FOX MEADOW HOA OF OCALA INC                P O BOX 3305                                                                                                                      BELLEVIEW         FL      34421
FOX MEADOWHOME OWNER ASSOC. OF OCALA INC   P O BOX 3305                                                                                                                      BELLEVIEW         FL      34421
FOX METRO WATER RECLAMATION DISTRICT       682 STATE RT 31                                                                                                                   OSWEGO            IL      60543
FOX POINT HOMEOWNERS ASSOCIATION           750 LAKE COOK RD SUITE 375               C/O PICKER & ASSOCIATES LLC                                                              BUFFALO GROVE     IL      60089
FOX POINT VILLAGE                          FOX POINT VLG TREASURER                  7200 N SANTA MONICA BLVD                                                                 FOX POINT         WI      53217
FOX REMODELING LLC                         3509 N 32ND ST                                                                                                                    PHOENIX           AZ      85018
FOX RIDGE ASSOCIATION INC                  PO BOX 1706                                                                                                                       CARMEL            IN      46082
FOX RUN HOA OF TAVARES, INC                440 FOX RUN BLVD                                                                                                                  TAVARES           FL      32778
FOX SURVEYING COMPANY INC                  106 S ELM ST                             PO BOX 133                                                                               PROSPECT          OH      43342
FOX TOWNSHIP                               FOX TWP ‐ TAX COLLECTOR                  20 DRY RUN RD                                                                            SHUNK             PA      17768
FOX TOWNSHIP                               JILL PRITT ‐ TAX COLLECT                 760 SHELVEY SUMMIT RDPO                                                                  KERSEY            PA      15846
FOX TOWNSHIP SCHOOL DIST                   FOX TWP SD ‐ TAX COLLECT                 20 DRY RUN RD                                                                            SHUNK             PA      17768
FOX, CONSTANCE                             ADDRESS ON FILE
FOX, DAVID                                 ADDRESS ON FILE
FOX, GARRETT                               ADDRESS ON FILE
FOX, JOHN                                  ADDRESS ON FILE
FOX, SONJA                                 ADDRESS ON FILE
FOX, THOMAS                                ADDRESS ON FILE
FOXBERRY TRACE HOA                         PO BOX 65761                                                                                                                      PHOENIX           AZ      85082‐5761
FOXBOROUGH TOWN                            FOXBOROUGH TOWN‐TAX COLL                 40 SOUTH STREET                                                                          FOXBOROUGH        MA      02035
FOXBOROUGH VILLAGE HOMEOWNER ASSOCIATION   29 EMERALD LANE                                                                                                                   OLD BRIDGE        NJ      08857
FOXFIRE COMMUNITY ASSOC OF COLLIER CNTY    1030 KINGS WAY                                                                                                                    NAPLES            FL      34104
FOXFIRE PROPERTIES INC                     PO BOX 686                                                                                                                        LURAY             VA      22835
FOXFIRE VILLAGE TOWN                       FOXFIRE VILLAGE TOWN ‐ T                 1 TOWN HALL DR                                                                           FOXFIRE VILLAGE   NC      27281
FOXFIRE VILLAS II HOA, INC                 5435 JAEGER ROAD #4                                                                                                               NAPLES            FL      34109
FOXLEDGE CONDOMINIUM ASSOCIATION           1010 HOPE STREET 2ND FLOOR                                                                                                        STAMFORD          CT      06907
FOXSON, IRINE                              ADDRESS ON FILE
FOXWOOD LAKE ESTATES POA                   4848 FOXWOOD BLVD UNIT 901                                                                                                        LAKELAND          FL      33810
FOXX & ASSOCIATES                          1129 CHARLES ST.                                                                                                                  CLEARWATER        FL      33755
FOY INS                                    163 MAIN ST 102                                                                                                                   SALEM             NH      03079
FOY INS GROUP‐NASHUA                       350 MAIN ST                                                                                                                       NASHUA            NH      03060
FOY INSURANCE                              64 PORTMOUTH AVE                                                                                                                  EXETER            NH      03827
FOY INSURANCE AGENCY                       1889 ELM STREET                                                                                                                   MANCHESTER        NH      03104
FP PROPERTY REPAIRS INC                    4623 SW 14TH AV                                                                                                                   CAPE CORAL        FL      33914
FP PROPERTY RESTORATION                    11922FAIRWAY LAKES DR 2                                                                                                           FORT MYERS        FL      33913
FPA CRESCENT FUND                          ATTN:  MR. STEVEN TODD ROMICK, CFA       MANAGING PARTNER                                 11601 WILSHIRE BOULEVARD SUITE 1200     LOS ANGELES       CA      90025‐1748
FPP CONSTRUCTION CORP                      1184 E TREMONT AVENUE                                                                                                             BRONX             NY      10460
FPR FORCE                                  FLORIDA PROPERTY RECEIVER FORCE LLC      5920 S HIGHWAY A1A SUITE 101                                                             MELBOURNE BEACH   FL      32951
FR&R                                       6105 KINGS RD EAST                                                                                                                LEWISVILLE        TX      75077
FRACKVILLE BORO                            FRACKVILLE BORO ‐ COLLEC                 P.O. BOX 486                                                                             FRACKVILLE        PA      17931
FRAGOZO, CARLOTA                           ADDRESS ON FILE
FRAILEY TOWNSHIP                           FRAILEY TWP ‐ TAX COLLEC                 111 MARYLAND STREET                                                                      DONALDSON         PA      17981
FRAINEY, CATHLEEN                          ADDRESS ON FILE




                                                                                                                   Page 330 of 998
                                        19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                334 of 1004
Creditor Name                              Address1                           Address2                                      Address3                            City             State   Zip          Country
FRAKES CONSTRUCTION                        6641 39TH ST                                                                                                         GROVES           TX      77619
FRALEY & FRALEY PC                         1401 EL CAMINO AVE STE 370                                                                                           SACRAMENTO       CA      95815
FRAME RESTORATION LLC                      9121 ROUNDBLUFF RD                                                                                                   PLANO            TX      75025
FRAME RESTORATION LLC &                    KELLY & SANDRA KEPRTA              3741 KENNOWAY                                                                     THE COLONY       TX      75056
FRAMINGHAM CITY                            FRAMINGHAM CITY‐TAX COLL           150 CONCORD STREET                                                                FRAMINGHAM       MA      01702
FRANCES CHEN & CLEMENT                     YU                                 4632 PONY CT                                                                      CARROLLTON       TX      75010
FRANCES JAMES TAX COLLECTOR                LACKAWAXEN TWP                     363 WESTCOLANG ROAD                                                               HAWLEY           PA      18428
FRANCES MURPHY & JAMES                     ADDRESS ON FILE
FRANCES NELLY & EST OF                     KENNETH NEELY                      391 MIDWAY ACRES DR                                                               HOWE             TX      75459
FRANCES STELLY                             ADDRESS ON FILE
FRANCESCA ROTELLA, ET AL.                  NICOLAS P. SCUNZIANO, ESQ.         SCUNZIANO & ASSOCIATES                        8413 13TH AVENUE, LOWER LEVEL       BROOKLYN         NY      11228
FRANCESTOWN TOWN                           FRANCESTOWN TN ‐ COLLECT           P.O. BOX 67                                                                       FRANCESTOWN      NH      03043
FRANCHI, MARIE                             ADDRESS ON FILE
FRANCINA CONEY                             ADDRESS ON FILE
FRANCINE BOND INS AGENCY                   2915 N HIGH SCHOOL RD                                                                                                INDIANAPOLIS     IN      46224
FRANCIONE APPRAISAL                        TEAM LLC                           166 N SABIN STREET                                                                ST DAVID         AZ      85630
FRANCIS & CO INC                           3103 BRECKENRIDGE LN               SUITE 6                                                                           LOUISVILLE       KY      40220
FRANCIS C KEARNEY                          ADDRESS ON FILE
FRANCIS CARWRIGHT AND                      LISA CARTWRIGHT                    8711 DOUGLAS DR N                                                                 BROOKLYN PARK    MN      55445
FRANCIS CREEK VILLAGE                      FRANCIS CREEK VLG TREASU           PO BOX 68 / 200 NORWOOD                                                           FRANCIS CREEK    WI      54214
FRANCIS DIPCHAN                            ADDRESS ON FILE
FRANCIS L KING COUNTY TREASURER            100 WEST BEAU ST SUITE 102                                                                                           WASHINGTON       PA      15301
FRANCIS NORD                               ADDRESS ON FILE
FRANCIS P MAZZELLA LLC                     13 HARVARD WAY                                                                                                       OAKLAND          NJ      07436
FRANCIS, BRIAN                             ADDRESS ON FILE
FRANCIS, JAMMAHL                           ADDRESS ON FILE
FRANCIS, JANET                             ADDRESS ON FILE
FRANCIS, LANZCE                            ADDRESS ON FILE
FRANCIS, LETICIAH                          ADDRESS ON FILE
FRANCISCO A. CUETO RAMIREZ                 ADDRESS ON FILE
FRANCISCO ARMANDO MEDRANO                  ADDRESS ON FILE
FRANCISCO FUENTES                          ADDRESS ON FILE
FRANCISCO GARCIA &                         ADDRESS ON FILE
FRANCISCO JIMENEZ JR, ET AL.               DIANE AULT CULLEN, ESQ.            DIANE AULT CULLEN, P.C.                       P.O. BOX 592                        ISLAND HEIGHTS   NJ      08732
FRANCISCO JOSE AGUERO, P.A.                ADDRESS ON FILE
FRANCISCO PEREZ &                          ADDRESS ON FILE
FRANCISCO SAINZ‐LARA                       ADDRESS ON FILE
FRANCISCO VICTORIA‐CARBAJAL                ADDRESS ON FILE
FRANCO, STEVEN                             ADDRESS ON FILE
FRANCO, THOMAS                             ADDRESS ON FILE
FRANCO, THOMAS J.                          ADDRESS ON FILE
FRANCONIA TOWN                             FRANCONIA TOWN ‐ TAX COL           PO BOX 900                                                                        FRANCONIA        NH      03580
FRANCONIA TOWNSHIP                         FRANCONIA TWP ‐ TAX COLL           671 ALLENTOWN RD                                                                  TELFORD          PA      18969
FRANK A COVELLI                            ADDRESS ON FILE
FRANK A. CASTILLO AND BRIDGET MAY          FRANK A. CASTELLO (PRO SE)         BRIDGET MAY (PRO SE)                          1046 EAST EDGEFIELD AVENUE          UPLAND           CA      91786
FRANK AYOUNG‐CHEE &                        ASHLIE AYOUNG‐CHEE                 4131 BOUNCE DR                                                                    ORLANDO          FL      32812
FRANK BLANKENSHIP                          ADDRESS ON FILE
FRANK BRAMANTE INS                         ADDRESS ON FILE
FRANK BUACHIE                              ADDRESS ON FILE
FRANK GOOD BUILDING CONT                   & GARY & MELISSA FINK              382 WILD ROSE LN                                                                  MONROE           VA      24574
FRANK GRIFFO                               ADDRESS ON FILE
FRANK H FURMAN INC                         1314 E ATLANTIC BLVD                                                                                                 POMPANO BEACH    FL      33060
FRANK HICKEY III &                         ADDRESS ON FILE
FRANK HOWARD                               ADDRESS ON FILE
FRANK INS AGENCY INC                       309 N GALLOWAY STE 100                                                                                               MESQUITE         TX      75149
FRANK J. KLEIN & SONS INC.                 300 REISTERSTOWN ROAD                                                                                                PIKESVILLE       MD      21208
FRANK J. WEAVER INC.                       9603 DEERECO RD                    SUITE 301                                                                         TIMONIUM         MD      21903
FRANK J. WEINDEL                           JAMES KEAVENEY, ESQ.               KEAVENEY LEGAL GROUP, LLC                     1000 MAPLEWOOD DRIVE, SUITE 202     MAPLE SHADE      NJ      08052
FRANK L. SIAU AGENCY INC                   1710 HIGHMARKET STREET                                                                                               GEORGETOWN       SC      29440
FRANK LUND                                 ADDRESS ON FILE
FRANK M RUSSO                              ADDRESS ON FILE
FRANK PEES CHAPTER 13 TRUSTEE              130 E WILSON BRIDGE RD                                                                                               WORTHINGTON      OH      43085
FRANK PEREZ‐SIAM P.A.                      7001 SOUTHWEST 87TH COURT                                                                                            MIAMI            FL      33173
FRANK PEREZ‐SIAM, P.A.. TRUST ACCOUNT      7001 SW 87TH COURT                                                                                                   MIAMI            FL      33173‐2509
FRANK PETRACCA                             ELKIN‐PECK, PLLC                   RICHARD PECK                                  12515 SPRING HILL DRIVE             SPRING HILL      FL      34609
FRANK R. ANGELLE                           ADDRESS ON FILE
FRANK ROE APPRAISAL                        4841 NE 7TH ST                                                                                                       OCALA            FL      34470
FRANK RYBERG JR                            ADDRESS ON FILE
FRANK SUAREZ HERNANDEZ                     ADDRESS ON FILE
FRANK TOLAND &                             ADDRESS ON FILE




                                                                                                          Page 331 of 998
                                    19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                   Pg CREDITOR MATRIX
                                                                                          335 of 1004
Creditor Name                          Address1                         Address2                                     Address3     City            State   Zip          Country
FRANK TOLEDO AND                       ADDRESS ON FILE
FRANK WEINBERG & BLACK                 7805 SW 6TH COURT                                                                          PLANTATION      FL      33324
FRANK, GAIL                            ADDRESS ON FILE
FRANK, WEINBERG & BLACK, P.L.          7805 S.W. 6TH COURT                                                                        PLANTATION      FL      33324
FRANKE, SCOTT                          ADDRESS ON FILE
FRANKEL, EDWARD                        ADDRESS ON FILE
FRANKENLUST TWP                        FRANKENLUST TWP ‐ TREASU         2401 DELTA RD                                             BAY CITY        MI      48706
FRANKENMUTH CITY                       FRANKENMUTH CITY ‐ TREAS         240 W GENESEE                                             FRANKENMUTH     MI      48734
FRANKENMUTH MUT INS                    ONE MUTUAL AVE                                                                             FRANKENMUTH     MI      48787
FRANKENMUTH TOWNSHIP                   FRANKENMUTH TWP ‐ TREASU         PO BOX 245                                                FRANKENMUTH     MI      48734
FRANKFORD TOWN                         FRANKFORD TOWN ‐ TAX COL         5 MAIN STREET                                             FRANKFORD       DE      19945
FRANKFORD TOWNSHIP                     FRANKFORD TWP‐COLLECTOR          151 U.S. HIGHWAY 206                                      AUGUSTA         NJ      07822
FRANKFORT CITY                         CITY OF FRANKFORT ‐ CLER         PO BOX 697                                                FRANKFORT       KY      40602
FRANKFORT CITY                         FRANKFORT CITY ‐ TREASUR         PO BOX 351                                                FRANKFORT       MI      49635
FRANKFORT TOWN                         FRANKFORT TOWN ‐ TAX COL         P.O. BOX 218                                              FRANKFORT       ME      04438
FRANKFORT TOWN                         FRANKFORT TOWN ‐ TAX COL         PO BOX 4851‐TOWN OF FRAN                                  UTICA           NY      13504
FRANKFORT TOWN                         FRANKFORT TWN TREASURER          F4379 COUNTY ROAD E                                       COLBY           WI      54421
FRANKFORT VILLAGE                      FRANKFORT VILLAGE ‐ CLER         110 RAILROAD STSUITE 2                                    FRANKFORT       NY      13340
FRANKFORT‐SCHUYLER C S (               FRANKFORT‐SCHUYLER ‐COLL         C/O M & T BANK PO BOX 48                                  UTICA           NY      13504
FRANKFORT‐SCHUYLER CS (T               FRANKFORT‐SCHUYLER ‐COLL         P.O. BOX 4882                                             UTICA           NY      13504
FRANKIE STOCKTON                       FRANK STOCKTON, PRO SE           3332 S. LEONARD ROAD                                      NEW PALESTINE   IN      46163
FRANKITO, THOMAS                       ADDRESS ON FILE
FRANKLIN AREA SCHOOL DIS               BONNIE K SHARRAR ‐ COLLE         207 TRANSYLVAN DR                                         FRANKLIN        PA      16323
FRANKLIN AREA SCHOOL DIS               FRANKLIN AREA SD ‐ COLLE         C/O FIRST NAT. BANK, PO                                   HERMITAGE       PA      16148
FRANKLIN AREA SD/IRWIN T               FRANKLIN AREA SD ‐ COLLE         4639 SCRUBGRASS RD                                        GROVE CITY      PA      16127
FRANKLIN BORO                          FRANKLIN BORO ‐ TAX COLL         1243 MAIN STREET                                          JOHNSTOWN       PA      15909
FRANKLIN BORO                          FRANKLIN BORO ‐ TAX COLL         46 MAIN STREET                                            FRANKLIN        NJ      07416
FRANKLIN C S (TN OF FRAN               FRANKLIN C S ‐ TAX COLLE         PO BOX 888                                                FRANKLIN        NY      13775
FRANKLIN C S (TN OF MERE               FRANKLIN C S ‐ TAX COLLE         P.O.BOX 888                                               FRANKLIN        NY      13775
FRANKLIN CITY                          CITY OF FRANKLIN ‐ CLERK         PO BOX 2805                                               FRANKLIN        KY      42135
FRANKLIN CITY                          FRANKLIN CITY ‐ TAX COLL         316 CENTRAL STREET                                        FRANKLIN        NH      03235
FRANKLIN CITY                          FRANKLIN CITY ‐ TAX COLL         P O BOX 567                                               FRANKLIN        LA      70538
FRANKLIN CITY                          FRANKLIN CITY ‐ TREASURE         207 W 2ND AVE                                             FRANKLIN        VA      23851
FRANKLIN CITY                          FRANKLIN CITY TREASURER          9229 W LOOMIS RD                                          FRANKLIN        WI      53132
FRANKLIN CITY  CITY BILL               FRANKLIN CITY ‐ TAX COLL         PO BOX 1348                                               HERMITAGE       PA      16148
FRANKLIN CITY  COUNTY BI               VENANGO COUNTY ‐ TREASUR         PO BOX 708                                                FRANKLIN        PA      16323
FRANKLIN CNTY FARMERS                  500 MAIN ST                                                                                BROOKVILLE      IN      47012
FRANKLIN COUNTY                        FRANKLIN CO‐REV COMMISSI         PO BOX 248                                                RUSSELLVILLE    AL      35653
FRANKLIN COUNTY                        FRANKLIN CO‐TAX COMMISSI         PO BOX 100                                                CARNESVILLE     GA      30521
FRANKLIN COUNTY                        FRANKLIN COUNTY ‐ COLLEC         215 E. NASH ST.                                           LOUISBURG       NC      27549
FRANKLIN COUNTY                        FRANKLIN COUNTY ‐ COLLEC         400 E. LOCUST, RM 103                                     UNION           MO      63084
FRANKLIN COUNTY                        FRANKLIN COUNTY ‐ COLLEC         P O BOX 70                                                MT VERNON       TX      75457
FRANKLIN COUNTY                        FRANKLIN COUNTY ‐ SHERIF         PO BOX 5260                                               FRANKFORT       KY      40602
FRANKLIN COUNTY                        FRANKLIN COUNTY ‐ TREASU         1010 FRANKLIN AVE                                         BROOKVILLE      IN      47012
FRANKLIN COUNTY                        FRANKLIN COUNTY ‐ TREASU         1016 N 4TH AVESUITE A20                                   PASCO           WA      99301
FRANKLIN COUNTY                        FRANKLIN COUNTY ‐ TREASU         1255 FRANKLIN STREET, ST                                  ROCKY MOUNT     VA      24151
FRANKLIN COUNTY                        FRANKLIN COUNTY ‐ TREASU         315 S MAIN, RM 107                                        OTTAWA          KS      66067
FRANKLIN COUNTY                        FRANKLIN COUNTY ‐ TREASU         373 S HIGH STREET, 17TH                                   COLUMBUS        OH      43215
FRANKLIN COUNTY                        FRANKLIN COUNTY ‐ TREASU         39 W ONEIDA ‐ COUNTY COU                                  PRESTON         ID      83263
FRANKLIN COUNTY                        FRANKLIN COUNTY ‐ TREASU         PO BOX 178                                                HAMPTON         IA      50441
FRANKLIN COUNTY                        FRANKLIN COUNTY ‐ TREASU         PO BOX 967                                                BENTON          IL      62812
FRANKLIN COUNTY                        FRANKLIN COUNTY‐TAX COLL         PO BOX 456                                                MEADVILLE       MS      39653
FRANKLIN COUNTY                        FRANKLIN COUNTY‐TAX COLL         PO DRAWER 188                                             APALACHICOLA    FL      32329
FRANKLIN COUNTY                        FRANKLIN COUNTY‐TRUSTEE          PO BOX 340                                                WINCHESTER      TN      37398
FRANKLIN COUNTY ‐ CHARLE               FRANKLIN COUNTY ‐ COLLEC         P O BOX 278                                               CHARLESTON      AR      72933
FRANKLIN COUNTY CHANCERY CLERK         36 MAIN STREET                                                                             MEADVILLE       MS      39653
FRANKLIN COUNTY CLERK OF CIRCUIT       COURT                            PO BOX 567                                                ROCKY MOUNT     VA      24151
FRANKLIN COUNTY DISTRICT CLERK         PO BOX 750                                                                                 MOUNT VERNON    TX      75457
FRANKLIN COUNTY FARMERS                P O BOX 117                                                                                HAMPTON         IA      50441
FRANKLIN COUNTY IRR DIST               FRANKLIN COUNTY ‐ TREASU         1016 N 4TH AVE                                            PASCO           WA      99301
FRANKLIN COUNTY JUDGE OF PROBATE       BARRY MOORE                      PO BOX 70                                                 RUSSELLVILLE    AL      35653
FRANKLIN COUNTY REGISTER OF DEEDS      PO BOX 545                                                                                 LOUISBURG       NC      27549
FRANKLIN COUNTY TAX CLAIM              2 N MAIN ST                                                                                CHAMBERSBURG    PA      17201
FRANKLIN COUNTY TAX COLLECTOR          215 E NASH ST                                                                              LOUISBURG       NC      27549
FRANKLIN COUNTY TAX COLLECTOR          33 MARKET ST  STE 202                                                                      APALACHICOLA    FL      32329
FRANKLIN COUNTY TREASURER              100 PUBLIC SQUARE                PO BOX 967                                                BENTON          IL      62812
FRANKLIN COUNTY TREASURER              1010 FRANKLIN AVE                                                                          BROOKVILLE      IN      47012
FRANKLIN COUNTY TREASURER              1016 N 4TH AVENUE                                                                          PASCO           WA      99301
FRANKLIN COUNTY TREASURER              373 SOUTH HIGH STREET                                                                      COLUMBUS        OH      43215‐6306
FRANKLIN COUNTY‐OZARK DI               FRANKLIN COUNTY ‐ COLLEC         PO BOX 1267                                               OZARK           AR      72949




                                                                                                   Page 332 of 998
                                       19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 336 of 1004
Creditor Name                             Address1                             Address2                                      Address3               City             State   Zip        Country
FRANKLIN D FULLER                         79 IRICK STREET                                                                                           STONE            KY      41567
FRANKLIN FARMERS MUT INS                  146 W JEFFERSON ST                                                                                        SPRING GREEN     WI      53588
FRANKLIN FARMERS MUT INS                  PO BOX 147                                                                                                SPRING GREEN     WI      53588
FRANKLIN FLOOD LLC                        PO BOX 2057                                                                                               KALSIPELL        MT      59903
FRANKLIN G PILICY PC                      PO BOX 760                                                                                                WATERTOWN        CT      06795‐0760
FRANKLIN G. PILICY, PC                    365 MAIN STREET                                                                                           WATERTOWN        CT      06795
FRANKLIN HO ASSURANCE                     P O BOX 2057                                                                                              KALISPELL        MT      59903
FRANKLIN HOMEOWNERS INS                   555 CORPORATE DRIVE                                                                                       KALISPELL        MT      59901
FRANKLIN INS GROUP                        7190 SW 87TH AVE 407                                                                                      MIAMI            FL      33173
FRANKLIN ISD                              FRANKLIN ISD ‐ TAX COLLE             P O BOX 748                                                          FRANKLIN         TX      77856
FRANKLIN J. WINSKI                        JIVIDEN LAW OFFICES, DAVID A.        JIVIDEN, ESQ, CHAD D. HAUGHT, ESQ             729 N. MAIN STREET     WHEELING         WV      26003
FRANKLIN L SORRELLS                       4282 INDIANA CIR                                                                                          PACE             FL      32571
FRANKLIN LAKES BORO                       FRANKLIN LAKES BORO ‐COL             480  DE KORTE DRIVE                                                  FRANKLIN LAKES   NJ      07417
FRANKLIN PARISH                           FRANKLIN PARISH ‐ COLLEC             6556 MAIN STREET                                                     WINNSBORO        LA      71295
FRANKLIN PARISH CLERK OF COURT            PO BOX 1564                                                                                               WINNSBORO        LA      71295
FRANKLIN PARK BORO                        FRANKLIN PARK BORO ‐ COL             2344 WEST INGOMAR ROAD                                               PITTSBURGH       PA      15237
FRANKLIN REGIONAL S.D./D                  FRANKLIN REGIONAL SD ‐ T             606 TOLLGATE LANE                                                    DELMONT          PA      15626
FRANKLIN REGIONAL SCHOOL                  KEYSTONE COLLECTIONS                 546 WENDEL RD                                                        IRWIN            PA      15642
FRANKLIN RESEARCH LLC                     P O BOX 233                                                                                               PAYSON           UT      84651
FRANKLIN RIDGE HOA                        3103 EMMORTON RD                                                                                          ABINGDON         MD      21009
FRANKLIN ROUSE AGENCY                     1107 NEW P O INT BLVD  5                                                                                  LELAND           NC      28451
FRANKLIN SANDERS INS                      2422 MAIN ST                                                                                              CONWAY           SC      29526
FRANKLIN SCHOOL DISTRICT                  ANGELA MOORE ‐ TAX COLLE             517 EAU CLAIRE RD                                                    EMLENTON         PA      16373
FRANKLIN STATION HOA                      3655 A OLD COURT RD SUITE 15                                                                              BALTIMORE        MD      21208
FRANKLIN TOWN                             FRANKLIN TOWN ‐ TAX COLL             355 EAST CENTRAL STREET                                              FRANKLIN         MA      02038
FRANKLIN TOWN                             FRANKLIN TOWN ‐ TAX COLL             7 MEETINGHOUSE HILL RD                                               FRANKLIN         CT      06254
FRANKLIN TOWN                             FRANKLIN TOWN ‐ TAX COLL             PO BOX 1479                                                          FRANKLIN         NC      28744
FRANKLIN TOWN                             FRANKLIN TOWN ‐ TAX COLL             PO BOX 209                                                           VERMONTVILLE     NY      12989
FRANKLIN TOWN                             FRANKLIN TOWN ‐ TAX COLL             PO BOX 63                                                            FRANKLIN         NY      13775
FRANKLIN TOWN                             FRANKLIN TOWN‐ TAX COLLE             P.O. BOX 82                                                          FRANKLIN         VT      05457
FRANKLIN TOWN                             FRANKLIN TOWN ‐TAX COLLE             P.O. BOX 206                                                         FRANKLIN         ME      04634
FRANKLIN TOWN                             FRANKLIN TWN TREASURER               12818 SAN ROAD                                                       WHITELAW         WI      54247
FRANKLIN TOWN                             FRANKLIN TWN TREASURER               S7580 STATE HWY 27                                                   VIROQUA          WI      54665
FRANKLIN TOWNSHIP                         C.J. MITCHELL ‐ TAX COLL             198 NORTH ROAD                                                       BUTLER           PA      16001
FRANKLIN TOWNSHIP                         CHESTER COUNTY TREASURER             313 W MARKET ST STE 3202                                             WEST CHESTER     PA      19382
FRANKLIN TOWNSHIP                         FRANKLIN TOWNSHIP ‐ TREA             3922 W MONROE ROAD                                                   TIPTON           MI      49287
FRANKLIN TOWNSHIP                         FRANKLIN TOWNSHIP ‐ TREA             49850 US HWY 41                                                      HANCOCK          MI      49930
FRANKLIN TOWNSHIP                         FRANKLIN TOWNSHIP ‐ TREA             9310 MEREDITH GRADE ‐ RT                                             HARRISON         MI      48625
FRANKLIN TOWNSHIP                         FRANKLIN TWP ‐ COLLECTOR             1571 DELSEA DRIVE                                                    FRANKLINVILLE    NJ      08322
FRANKLIN TOWNSHIP                         FRANKLIN TWP ‐ COLLECTOR             202 SIDNEY ROAD                                                      PITTSTOWN        NJ      08867
FRANKLIN TOWNSHIP                         FRANKLIN TWP ‐ TAX COLLE             142 GRIMPLIN RD                                                      VANDERBILT       PA      15486
FRANKLIN TOWNSHIP                         FRANKLIN TWP ‐ TAX COLLE             177 MCNEAL MT. LANE                                                  MONROETON        PA      18832
FRANKLIN TOWNSHIP                         FRANKLIN TWP ‐ TAX COLLE             2275 MUMMASBURG RD                                                   GETTYSBURG       PA      17325
FRANKLIN TOWNSHIP                         FRANKLIN TWP ‐ TAX COLLE             2825 MEMORIAL HWY                                                    DALLAS           PA      18612
FRANKLIN TOWNSHIP                         FRANKLIN TWP ‐ TAX COLLE             4304 SPRUCE CREEK RD                                                 SPRUCE CREEK     PA      16683
FRANKLIN TOWNSHIP                         FRANKLIN TWP ‐ TAX COLLE             570 ROLLING MEADOWS RD                                               WAYNESBURG       PA      15370
FRANKLIN TOWNSHIP                         FRANKLIN TWP ‐ TAX COLLE             6881 OLD STATE RD                                                    EDINBORO         PA      16412
FRANKLIN TOWNSHIP                         FRANKLIN TWP ‐ TAX COLLE             697 FURNACE RD                                                       MIDDLEBURG       PA      17842
FRANKLIN TOWNSHIP                         FRANKLIN TWP ‐ TAX COLLE             PO BOX 85                                                            LAIRDSVILLE      PA      17742
FRANKLIN TOWNSHIP                         FRANKLIN TWP‐TAX COLLECT             P.O. BOX 547                                                         BROADWAY         NJ      08808
FRANKLIN TOWNSHIP                         KRISTEN KELOSKY ‐ COLLEC             229 HICKERNELL RD                                                    FOMBELL          PA      16123
FRANKLIN TOWNSHIP                         R P NIEDERBERGER‐TX COLL             2361 BOOTH ROAD                                                      HALLSTEAD        PA      18822
FRANKLIN TOWNSHIP                         RHONDA HARPSTER‐TAX COLL             16 FRANKLINTOWN RD                                                   DILLSBURG        PA      17019
FRANKLIN TOWNSHIP   FISC                  FRANKLIN TWP ‐ COLLECTOR             475 DEMOTT LANE                                                      SOMERSET         NJ      08873
FRANKLIN TOWNSHIP MUNI SANITARY AUTH      3001 MEADOWBROOK RD.                                                                                      MURRYSVILLE      PA      15668‐1627
FRANKLIN TOWNSHIP SEWER                   70 COMMERCE DRIVE                                                                                         SOMERSET         NJ      08873
FRANKLIN TOWNSHIP TAX COLLECTOR           1571 DELSEA DRIVE                                                                                         FRANKLINVILLE    NJ      08322
FRANKLIN TOWNSHIP WATER                   40 CHURCHILL RD.                                                                                          SOMERSET         NJ      08873
FRANKLIN TWP  COUNTY BIL                  FRANKLIN TWP ‐ TAX COLLE             1860 FAIRYLAND RD                                                    LEHIGHTON        PA      18235
FRANKLIN TWP  TOWNSHIP B                  FRANKLIN TWP ‐ TAX COLLE             1860 FAIRYLAND RD                                                    LEHIGHTON        PA      18235
FRANKLIN VILLAGE                          FRANKLIN VILLAGE ‐ CLERK             P.O. BOX 886                                                         FRANKLIN         NY      13775
FRANKLIN VILLAGE                          FRANKLIN VILLAGE ‐ TREAS             32325 FRANKLIN RD                                                    FRANKLIN         MI      48025
FRANKLIN WATER/SEWER LIE                  FRANKLIN TOWN ‐ TAX COLL             355 EAST CENTRAL STREET                                              FRANKLIN         MA      02038
FRANKLIN, ARLYNN                          ADDRESS ON FILE
FRANKLIN, CAROL                           ADDRESS ON FILE
FRANKLIN, CHANDRA                         ADDRESS ON FILE
FRANKLIN, JASON                           ADDRESS ON FILE
FRANKLIN, KAREN                           ADDRESS ON FILE
FRANKLIN, KEVIN                           ADDRESS ON FILE
FRANKLIN, LINDA                           ADDRESS ON FILE




                                                                                                           Page 333 of 998
                                          19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     337 of 1004
Creditor Name                                Address1                              Address2                                     Address3             City                State   Zip          Country
FRANKLIN, RICHARD                            ADDRESS ON FILE
FRANKLIN, SOPHIA                             ADDRESS ON FILE
FRANKLIN, THANDI                             ADDRESS ON FILE
FRANKLIN, YOLANDA                            ADDRESS ON FILE
FRANKLINTON CITY                             FRANKLINTON CITY ‐ COLLE              301 11TH AVE                                                      FRANKLINTON         LA      70438
FRANKLINTOWN BORO                            RHONDA HARPSTER‐TAX COLL              16 FRANKLINTOWN RD                                                DILLSBURG           PA      17019
FRANKLINVILLE CS ( COMBI                     FRANKLINVILLE CS‐TAX COL              31 NO MAIN ST                                                     FRANKLINVILLE       NY      14737
FRANKLINVILLE TOWN                           FRANKLINVILLE TN‐ COLLEC              PO BOX 146                                                        FRANKLINVILLE       NY      14737
FRANKLINVILLE VILLAGE                        FRANKLINVILLE VILLAGE‐ C              19 PENNSYLVANIA AVE                                               FRANKLINVILLE       NY      14737
FRANKS & ASSOC INSURANCE                     P O BOX 490008                                                                                          COLLEGE PARK        GA      30349
FRANKS HANDYMAN SERVICE LLC                  FRANK KAY                             935 E. MCDONALD 1                                                 PILOT POINT         TX      76258
FRANKS HOME IMPROVEMENT                      415 ORCHARD ST                                                                                          NEW BEDFORD         MA      02740
FRANKS PAINTING & PAPERHANGING               FRANK E. PENNACCHIO                   FRANK E. PENNACCHIO                          60 COUNTY STREET     PEABODY             MA      01960
FRANKS RESIDENTIAL & COMMERCIAL REPAIRS      FRANKLYN WINES                        1228 AMERICANA LN                                                 MESQUITE            TX      75150
FRANKS ROOFING & SPRAYING INC.               13828 PALM BEACH BLVD                                                                                   FORT MYERS          FL      33905
FRANKSTON CITY                               FRANKSTON CITY ‐ TAX COL              P O BOX 186                                                       FRANKSTON           TX      75763
FRANKSTON INDEPENDENT SCHOOL DIST            100 PERRY STREET                                                                                        FRANKSTON           TX      75763
FRANKSTOWN TOWNSHIP                          KATHRYN HILEMAN‐TAX COLL              2065 SCOTCH VALLEY ROAD                                           HOLLIDAYSBURG       PA      16648
FRANKTASTIC PAINTING                         FRANK PATTERSON                       2287 N. CORONADO PKWY  D                                          THORNTON            CO      80229
FRANKUM APPRAISAL SERVICES LLC               PO BOX 27323                                                                                            MACON               GA      31221
FRANSO F GRIFFIN JR                          6014 CABANNE PL                                                                                         ST LOUIS            MO      63112
FRANSOS, JASON                               ADDRESS ON FILE
FRANTZ‐GIBSON CONSTRUCTION COMPANY LLC       11940 CLOVERLAND AVE                                                                                    BATON ROUGE         LA      70809
FRANZOSO CONRACTING INC                      33 CROTON POINT AVE                                                                                     CROTON‐ON‐HUDSON    NY      10520
FRASCATORE REALTY                            5 COMMERCE DRIVE                                                                                        SHELTON             CT      06484
FRASER AGENCY INC                            375 W WASHINGTON                                                                                        STEPHENVILLE        TX      76401
FRASER BROTHERS GROUP                        811 AMBOY AVE                                                                                           EDISON              NJ      08818
FRASER CITY                                  FRASER CITY ‐ TREASURER               33000 GARFIELD                                                    FRASER              MI      48026
FRASER PROP & ADJUSTING                      INC                                   16375 NE 18TH AV 201                                              NORTH MIAMI BEACH   FL      33162
FRASER PROP ADJ & JEAN                       MELISSSA MOUSSIGNAC                   16375 NE 18TH AVE 201                                             NORTH MIAMI BEACH   FL      33162
FRASER PROPERTY & ADJUSTING INC              16375 NE 18TH AVE, SUITE 201                                                                            NORTH MIAMI BEACH   FL      33162
FRASER TOWNSHIP                              FRASER TOWNSHIP ‐ TREASU              1474 N MACKINAW RD                                                LINWOOD             MI      48634
FRASER TREBILCOCK DAVIS & DUNLAP, P.C.       124 W. ALLEGAN STREET                 STE. 1000                                                         LANSING             MI      48933
FRASIER, JAMES                               ADDRESS ON FILE
FRASIER, VERONICA                            ADDRESS ON FILE
FRATERNAL ORDER OF POLICE PEACE              OFFICER                               11630 CAROLINE RD                                                 PHILADELPHIA        PA      19154‐2110
FRATERRIGO, MICHELLE                         ADDRESS ON FILE
FRAUENSHUH AS RECEIVER AT 180 E 5TH ST       7101 WEST 78TH STREET, SUITE 100                                                                        BLOOMINGTON         MN      55439
FRAUENSHUH INC                               180 EAST 5TH ST                                                                                         SAINT PAUL          MN      55101
FRAVEL & ASSOC INSURANCE                     231 SUTTON ST SUITE 1B                                                                                  ANDOVER             MA      01845
FRAZAO INSURANCE                             115 TECHNOLOGY DR                     SUITE B306                                                        TRUMBULL            CT      06611
FRAZEE, CALLIE                               ADDRESS ON FILE
FRAZER APPRAISALS LLC                        100 N WHITLEY DR  NO 101                                                                                FRUITLAND           ID      83619
FRAZER TOWNSHIP                              FRAZER TWP ‐ TAX COLLECT              111 BAJACK LANE                                                   TARENTUM            PA      15084
FRAZIER PARK WATER                           PO BOX 1525                                                                                             FRAZIER PARK        CA      93225
FRAZIER SCHOOL DISTRICT                      FRAZIER SD ‐ TAX COLLECT              126 COTTOM ROAD                                                   DAWSON              PA      15428
FRAZIER SCHOOL DISTRICT                      FRAZIER SD ‐ TAX COLLECT              P.O. BOX 684                                                      GRINDSTONE          PA      15442
FRAZIER SCHOOL DISTRICT                      GINA E. DREUCCI ‐ COLLEC              400 LIBERTY ST SUITE B ‐                                          PERRYOPOLIS         PA      15473
FRAZIER SCHOOL DISTRICT                      SCOTT BRUNDEGE‐TAX COLLE              PO BOX 66                                                         NEWELL              PA      15466
FRAZIER, ARLANDRA                            ADDRESS ON FILE
FRAZIER, LAKEYSAR                            ADDRESS ON FILE
FRAZIER, LISA                                ADDRESS ON FILE
FRAZIER, ROXANN                              ADDRESS ON FILE
FRED ACKLIN                                  ADDRESS ON FILE
FRED BISCHOFF INS                            341 W INDIANOWN RD                                                                                      JUPITER             FL      33458
FRED DEWART                                  PO BOX 3417                                                                                             YUBA CITY           CA      95992
FRED HOOKS                                   ADDRESS ON FILE
FRED M SCHWARTZ                              ADDRESS ON FILE
FRED MORRIS AGENCY                           1980 RT 112 STE 2                                                                                       CORAM               NY      11727
FRED MYERS ROOFING & REMODELING              P.O BOX 768                           141 SPLIT TRAIL LANE                                              MOUNT AIRY          NC      27030
FRED PENN                                    ADDRESS ON FILE
FRED PRICE JR AGENCY                         P O BOX 187                                                                                             GAUTIER             MS      39553
FRED SMITH                                   ADDRESS ON FILE
FRED VALDEZ ROOFING, INC.                    FRED VALDEZ                           5010 HIGHBANK DRIVE                                               ARLINGTON           TX      76018
FREDA M CUNDIFF                              ADDRESS ON FILE
FREDD CONSTRUCTION                           123 E LAKE ST STE 101                                                                                   BLOOMINGDALE        IL      60108
FREDDIE MAC                                  8200 JONES BRANCH DRIVE                                                                                 MCLEAN              VA      22102
FREDDIE MAC                                  8250 JONES BRANCH DRIVE                                                                                 MCLEAN              VA      22102
FREDDIES FAMOUS                              CONSTRUCTION                          341 LEONIDAS DR                                                   SAN ANTONIO         TX      78220
FREDDY CONSTRUCTION                          WILFREDO F CARBONELL                  406 CORTELYOU RD                                                  BROOKLYN            NY      11218




                                                                                                              Page 334 of 998
                                        19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          338 of 1004
Creditor Name                              Address1                                     Address2                                     Address3                     City                State   Zip     Country
FREDERIC TOWNSHIP                          FREDERIC TOWNSHIP ‐ TREA                     P.O. BOX 78                                                               FREDERIC            MI      49733
FREDERIC VILLAGE                           FREDERIC VLG TREASURER                       PO BOX 567                                                                FREDERIC            WI      54837
FREDERICA TOWN                             FREDERICA TOWN ‐ TAX COL                     P O BOX 294                                                               FREDERICA           DE      19946
FREDERICK ALLEN                            8108 GERMANTOWN AVE                                                                                                    PHILADELPHIA        PA      19118
FREDERICK COUNTY                           FREDERICK COUNTY ‐ TREAS                     107 NORTH KENT STREET                                                     WINCHESTER          VA      22601
FREDERICK COUNTY                           FREDERICK COUNTY ‐ TREAS                     PO BOX 4310                                                               FREDERICK           MD      21705
FREDERICK COUNTY /SEMIAN                   FREDERICK COUNTY ‐ TREAS                     PO BOX 4310                                                               FREDERICK           MD      21705
FREDERICK COUNTY DUSWM                     4520 METROPOLITAN COURT                                                                                                FREDERICK           MD      21704
FREDERICK COUNTY GOVERNMENT                FREDERICK COUNTY MARYLAND                    12 EAST CHURCH STREET                                                     FREDERICK           MD      21701
FREDERICK COUNTY MARYLAND                  4520 METROPOLITAN COURT                                                                                                FREDERICK           MD      21704
FREDERICK COUNTY TREASURER                 107 N KENT ST                                                                                                          WINCHESTER          VA      22601
FREDERICK COUNTY TREASURER                 30 N MARKET ST                                                                                                         FREDERICK           MD      21701
FREDERICK FIRE & FLOOD, INC.               5938 JEFFERSON PIKE                                                                                                    FREDERICK           MD      21703
FREDERICK J GINTERT AGY                    417 N 10TH ST                                                                                                          LA PORTE            TX      77571
FREDERICK J. HANNA & ASSOCIATES, P.C.      2253 NW PKWY SE                                                                                                        MARIETTA            GA      30067
FREDERICK J. NUZZO                         PRO SE                                       FREDERICK NUZZO                              6233 PRESIDENTIAL CIRCLE     ZEPHYRHILLS         FL      33540
FREDERICK KREIER                           AND DEBRA KREIER                             5337 IRONWOOD DR NW                                                       ALBUQUERQUE         NM      87114
FREDERICK LUSTER                           SKAAR AND FEAGLE, LLP                        JUSTIN T. HOLCOMBE                           133 MIRRAMONT LAKE DRIVE     WOODSTOCK           GA      30189
FREDERICK M. WHITEHOUSE                    85 AMES ST.                                                                                                            MARLBORO            MA      01752
FREDERICK MTL                              57 THOMAS JOHNSON DR                                                                                                   FREDERICK           MD      21702
FREDERICK MUT INS                          PO BOX 608                                                                                                             FREDERICK           MD      21704
FREDERICK OVERLOOK HOA, INC                C/0 ANASTASIA MICHAELS, ATTORNEY AT LAW      7540 NORTH MARKET STREET, SUITE C                                         FREDERICK           MD      21701
FREDERICK R GIORDANO                       12 BAY BERRY DR                                                                                                        BROOKFIELD          CT      06804
FREDERICK REIGLE CH 13 TRUSTEE             PO BOX 4010                                                                                                            READING             PA      19606
FREDERICK SPOGEN &                         TERESA SPOGEN                                1300 SW 42ND ST                                                           OCALA               FL      34474
FREDERICKS FLOORING LLC.                   LUKE FREDERICK RASCH                         5520 DEVORE DR.                                                           BATON ROUGE         LA      70811
FREDERICKSBURG CITY                        FREDERICKSBURG CITY ‐ TR                     715 PRINCESS ANNE ST STE                                                  FREDERICKSBURG      VA      22401
FREDON TOWNSHIP                            FREDON TWP‐TAX COLLECTOR                     443 ROUTE 94                                                              NEWTON              NJ      07860
FREDONIA CEN SCH (CMD TN                   FREDONIA CEN SCH‐TAX COL                     PO BOX 6                                                                  FREDONIA            NY      14063
FREDONIA TOWN                              FREDONIA TWN TREASURER                       PO BOX 12                                                                 FREDONIA            WI      53021
FREDONIA TOWNSHIP                          FREDONIA TOWNSHIP ‐ TREA                     PO BOX 271                                                                MARSHALL            MI      49068
FREDONIA VILLAGE                           FREDONIA VILLAGE‐ CLERK                      9‐11 CHURCH STREET                                                        FREDONIA            NY      14063
FREDONIA VILLAGE                           FREDONIA VLG TREASURER                       PO BOX 159 / 242 FREDONI                                                  FREDONIA            WI      53021
FREDRICK C WUNDER                          GROUND RENT                                  629 ROCKAWAY BEACH AVE                                                    ESSEX               MD      21221
FREEBORN COUNTY                            FREEBORN CO. ‐ AUD/TREAS                     411 S BROADWAY                                                            ALBERT LEA          MN      56007
FREEBORN COUNTY TREASURER                  411 S BROADWAY AVE                                                                                                     ALBERT LEA          MN      56007
FREEBURG BORO                              FREEBURG BORO ‐ TAX COLL                     401 E. MARKET STREET                                                      FREEBURG            PA      17827
FREEBURG MHC LLC                           59 DEERFIELD CT                                                                                                        FREEBURG            IL      62243
FREED, KAREN                               ADDRESS ON FILE
FREEDMAN ANSELMO LINDBERG LLC              PO BOX 3228                                                                                                            NAPERVILLE          IL      60566
FREEDOM AC HEAT & METAL                    LLC                                          1833 FM 646 NORTH                                                         SANTA FE            TX      77510
FREEDOM AREA SD/NEW SEWI                   COLLECTOR‐LINDA MITC                         233 MILLER RD                                                             ROCHESTER           PA      15074
FREEDOM BORO                               FREEDOM BORO ‐ TAX COLLE                     901 3RD AVE                                                               FREEDOM             PA      15042
FREEDOM MUTUAL INS                         4349 HWY 50 E                                                                                                          LINN                MO      65051
FREEDOM RECOVERY SERVICES, LLC             5112 COMMERCIAL DR.                                                                                                    N. RICHLAND HILLS   TX      76180
FREEDOM ROOFING                            13359NHWY 183 STE406‐583                                                                                               AUSTIN              TX      78750
FREEDOM ROOFING & RESTORATION LLC          18237 W PORT AU PRINCE LN                                                                                              SURPRISE            AZ      85388
FREEDOM S.D./CONWAY BORO                   LORI BOHACH ‐ TAX COLLEC                     1520 DUPONT STREET                                                        CONWAY              PA      15027
FREEDOM S.D./FREEDOM BOR                   FREEDOM AREA SD ‐ COLLEC                     901 3RD AVE                                                               FREEDOM             PA      15042
FREEDOM TOWN                               FREEDOM TOWN ‐ TAX COLLE                     71 PLEASANT STREET                                                        FREEDOM             ME      04941
FREEDOM TOWN                               FREEDOM TOWN‐ TAX COLLEC                     PO BOX 89                                                                 SANDUSKY            NY      14133
FREEDOM TOWN                               FREEDOM TOWN ‐TAX COLLEC                     P.O. BOX 458                                                              FREEDOM             NH      03836
FREEDOM TOWN                               FREEDOM TWN TREASURER                        6065 STATE HIGHWAY 52                                                     WABENO              WI      54566
FREEDOM TOWN                               FREEDOM TWN TREASURER                        P.O. BOX 1007                                                             FREEDOM             WI      54131
FREEDOM TOWN                               FREEDOM TWN TREASURER                        PO BOX 176                                                                ROCK SPRINGS        WI      53951
FREEDOM TOWN                               TAX COLLECTOR                                P.O. BOX 1007                                                             FREEDOM             WI      54131
FREEDOM TOWNSHIP                           FREEDOM TOWNSHIP ‐ TREAS                     11200 PLEASANT LAKE RD                                                    MANCHESTER          MI      48158
FREEDOM TOWNSHIP                           HOLLY LINK, TAX COLLECTO                     182 FREEDOM ST.                                                           EAST FREEDOM        PA      16637
FREEDOM TOWNSHIP                           KIMBERLY BECKETT‐TAX COL                     596 MIDDLE CREEK RD                                                       FAIRFIELD           PA      17320
FREEDOM TRUCKING COMPANY, INC              76 HAVEN STREET                                                                                                        MILFORD             MA      01757
FREEHOLD BORO                              FREEHOLD BORO ‐ TAX COLL                     51 WEST MAIN STREET                                                       FREEHOLD            NJ      07728
FREEHOLD BOROUGH                           51 WEST MAIN STREET                                                                                                    FREEHOLD            NJ      07728
FREEHOLD LAND SURVEYS INC                  PO BOX 188                                                                                                             CARRBORO            NC      27510
FREEHOLD TOWNSHIP                          FREEHOLD TWP ‐ COLLECTOR                     ONE MUNICIPAL PLAZA                                                       FREEHOLD            NJ      07728
FREEHOLD TOWNSHIP                          FREEHOLD TWP ‐ TAX COLLE                     POB 202                                                                   PITTSFIELD          PA      16340
FREEHOLD TOWNSHIP TAX COLLECTOR            1 MUNICIPAL PLAZA                                                                                                      FREEHOLD            NJ      07728
FREELAND BORO                              FREELAND BORO ‐ TAX COLL                     POB 148                                                                   FREELAND            PA      18224
FREEL‐QUINA, SHARON                        ADDRESS ON FILE
FREEMAN & SON FIRE REST                    UNIT 609                                     31566 RAILROAD CANYON RD                                                  CANYON LAKE         CA      92587
FREEMAN AND ASSOCIATES                     2150‐B ACADEMY CIRCLE                                                                                                  COLORADO SPRINGS    CO      80909




                                                                                                                   Page 335 of 998
                                        19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              339 of 1004
Creditor Name                              Address1                         Address2                                     Address3                                 City             State   Zip          Country
FREEMAN ROOFING INC                        397 HIGHWAY 25 N                                                                                                       GREENBRIER       AR      72058
FREEMAN TOWNSHIP                           FREEMAN TOWNSHIP ‐ TREAS         7280 MANNSIDING RD                                                                    LAKE             MI      48632
FREEMAN, DEBORAH                           ADDRESS ON FILE
FREEMAN, ERICKH                            ADDRESS ON FILE
FREEMAN, MEREDITH                          ADDRESS ON FILE
FREEMAN, MICHELLE                          ADDRESS ON FILE
FREEMAN, NICK                              ADDRESS ON FILE
FREEMAN, PAUL AND JOHANNA                  LEAVENLAW                        AARON M. SWIFT                               NE PROF CENT 3900 FIRST ST N STE 100     ST. PETERSBURG   FL      33703
FREEMAN, RAQUEL                            ADDRESS ON FILE
FREEMAN, WANDA                             ADDRESS ON FILE
FREEMANS ELECTRIC SERVICE INC              PO BOX 2354                                                                                                            RAPID CITY       SD      57709‐2354
FREEMANS FLOORING OF CLEVELAND             RICHARD FREEMAN                  RICHARD G. FREEMAN                           1473 HELEN HIGHWAY                       CLEVELAND        GA      30528
FREEMANS QUALITY ROOFING, INC.             113 N. WASHINGTON                                                                                                      CLINTON          MO      64735
FREEMANSBURG BORO                          FREEMANSBURG BORO ‐ COLL         211 JUNIATA STREET                                                                    FREEMANSBURG     PA      18017
FREEMONT HOMES INC &                       CHAD & JENNIFER HUMLE            718 N STEWART AVE                                                                     FREMONT          MI      49412
FREENEY, KEWANNA                           ADDRESS ON FILE
FREEPORT BORO                              SUE C HUNTER ‐ TAX COLLE         216 SECOND STREET                                                                     FREEPORT         PA      16229
FREEPORT S.D./BUFFALO TO                   FREEPORT AREA SD ‐ COLLE         395 KEPPLE RD                                                                         SARVER           PA      16055
FREEPORT S.D./FREEPORT B                   SUE C. HUNTER ‐ TAX COLL         216 SECOND STREET                                                                     FREEPORT         PA      16229
FREEPORT S.D./SOUTH BUFF                   FREEPORT AREA SD ‐ COLLE         380 IRON BRIDGE RD                                                                    FREEPORT         PA      16229
FREEPORT TOWN                              FREEPORT TOWN ‐TAX COLLE         30 MAIN ST                                                                            FREEPORT         ME      04032
FREEPORT TOWNSHIP                          FREEPORT TWP ‐ TAX COLLE         850 GOLDEN OAKS ROAD                                                                  NEW FREEPORT     PA      15352
FREEPORT VILLAGE                           FREEPORT VILLAGE ‐ TREAS         PO BOX 10                                                                             FREEPORT         MI      49325
FREEPORT VILLAGE                           FREEPORT VILLAGE‐RECEIVE         46 NORTH OCEAN AVENUE                                                                 FREEPORT         NY      11520
FREER ISD                                  FREER ISD ‐ TAX COLLECTO         P O DRAWER X                                                                          FREER            TX      78357
FREERS BUILD MAINT & CON                   9687 GRUWELL WAY                                                                                                       ELK GROVE        CA      95624
FREESE, GREG                               ADDRESS ON FILE
FREESOIL TOWNSHIP                          FREESOIL TOWNSHIP ‐ TREA         6920 N. POPLAR RD                                                                     FREE SOIL        MI      49411
FREESOIL VILLAGE                           FREESOIL VILLAGE ‐ TREAS         PO BOX 144                                                                            FREE SOIL        MI      49411
FREESTONE COUNTY                           FREESTONE COUNTY ‐ COLLE         P O BOX 257                                                                           FAIRFIELD        TX      75840
FREESTONE COUNTY CLERK                     PO BOX 1010                                                                                                            FAIRFIELD        TX      75840
FREESTONE COUNTY TAX COLLECTOR             112 E MAIN                                                                                                             FAIRFIELD        TX      75840
FREESTONE INSURANCE                        5501 LBJ FRWY STE 1200                                                                                                 DALLAS           TX      75240
FREETOWN TOWN                              FREETOWN TOWN ‐ TAX COLL         3 NORTH MAIN STREET                                                                   ASSONET          MA      02702
FREETOWN TOWN                              GAIL G. HEADY‐ TAX COLLE         4195 FREETOWN CROSS ROAD                                                              CINCINNATUS      NY      13040
FREEWAY INS                                4982 W ATLANTIC BL                                                                                                     MARGATE          FL      33063
FREEWAY P & C                              6761 PANSY DR                                                                                                          MIRAMAR          FL      33023
FREI, MARY                                 ADDRESS ON FILE
FREIBERT & MATTINGLY TITLE GROUP, LLC      800 LILY CREEK ROAD              STE. 102                                                                              LOUISVILLE       KY      40243
FREIDA R MARCH                             41916 CREEK BEND PL                                                                                                    LEESBURG         VA      20175
FREISINGER, CAROLINE                       ADDRESS ON FILE
FREISTATT MUTUAL INS CO                    411 N MAIN                                                                                                             FREISTATT        MO      65654
FREITAS, MICHELLE                          ADDRESS ON FILE
FRELINGHUYSEN TOWNSHIP                     FRELINGHUYSEN TWP ‐ COLL         210 MAIN ST                                                                           JOHNSONBURG      NJ      07825
FREMIN CONSTRUCTION INC                    6412 NEW TOWN RD                                                                                                       WAXHAW           NC      28173
FREMONT CITY                               FREMONT CITY ‐ TREASURER         101 E MAIN ST                                                                         FREMONT          MI      49412
FREMONT COUNTY                             FREMONT COUNTY ‐ TREASUR         151 W 1ST N ST, ROOM 11                                                               ST. ANTHONY      ID      83445
FREMONT COUNTY                             FREMONT COUNTY ‐ TREASUR         PO BOX 299                                                                            SIDNEY           IA      51652
FREMONT COUNTY                             FREMONT COUNTY‐TREASURER         615 MACON AVENUE, SUITE                                                               CANON CITY       CO      81212
FREMONT COUNTY                             FREMONT COUNTY‐TREASURER         PO BOX 465                                                                            LANDER           WY      82520
FREMONT COUNTY IRRIGATIO                   FREMONT COUNTY‐TREASURER         PO BOX 465                                                                            LANDER           WY      82520
FREMONT MUTUAL INS                         933 E MAIN ST                                                                                                          FREMONT          MI      49412
FREMONT ROOFING CO INC                     P O BOX 552                                                                                                            FREMONT          OH      43420
FREMONT TOWN                               FREMONT TOWN ‐ TAX COLLE         295 MAIN ST                                                                           FREMONT          NH      03044
FREMONT TOWN                               FREMONT TOWN‐TAX COLLECT         PO BOX 69                                                                             FREMONT CENTER   NY      12736
FREMONT TOWN                               FREMONT TWN TREASURER            W1894 CTY HWY H                                                                       CHILI            WI      54420
FREMONT TOWNSHIP                           FREMONT TOWNSHIP ‐ TREAS         17625 NESLON RD                                                                       ST CHARLES       MI      48655
FREMONT TOWNSHIP                           FREMONT TOWNSHIP ‐ TREAS         7300 BROWN RD                                                                         CROSWELL         MI      48422
FREMONT TOWNSHIP                           FREMONT TOWNSHIP ‐ TREAS         PO BOX 187                                                                            MAYVILLE         MI      48744
FREMONT TOWNSHIP                           FREMONT TOWNSHIP ‐ TREAS         PO BOX 335                                                                            WINN             MI      48896
FREMONT VILLAGE PARK HOA                   PO BOX 23099                                                                                                           TIGRAD           OR      97281
FRENCH CREEK TOWN                          FRENCH CREEK TN‐ COLLECT         10073 KING RD                                                                         CLYMER           NY      14724
FRENCH, CATHERINE                          ADDRESS ON FILE
FRENCH, JESSICA                            ADDRESS ON FILE
FRENCH, WILLIAM                            ADDRESS ON FILE
FRENCHTOWN BORO                            FRENCHTN BOROUGH‐COLLECT         29 SECOND STREET                                                                      FRENCHTOWN       NJ      08825
FRENCHTOWN CHARTER TOWNS                   FRENCHTOWN TWP ‐ TREASUR         2744 VIVIAN RD                                                                        MONROE           MI      48162
FRENCHVILLE TOWN                           FRENCHVILLE TOWN‐TAX COL         P.O. BOX 97                                                                           FRENCHVILLE      ME      04745
FRENKEL LAMBERT                            WEISSMAN & GORDON                20 WEST MAIN STREET                                                                   BAY SHORE        NY      11706
FRENKEL LAMBERT WEISS WEISMAN &            GORDON LLP                       53 GIBSON STREET                                                                      BAY SHORE        NY      11706




                                                                                                       Page 336 of 998
                                       19-10412-jlg                Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    340 of 1004
Creditor Name                              Address1                               Address2                                     Address3      City               State   Zip        Country
FRENKEL LAMBERT WEISS WEISMAN & GOR        53 GIBSON ST                           53 GIBSON ST                                               BAY SHORE          NY      11706‐8304
FRENKEL LAMBERT WEISS WEISMAN & GORDON     80 MAIN STREET                         STE. 460                                                   WEST ORANGE        NJ      07052
FRENKEL LAMBERT WEISS WIESMAN & GORDON     53 GIBSON STREET                                                                                  BAY SHORE          NY      11706
FRERICKS, JESSE                            ADDRESS ON FILE
FRESH COAT PAINT & CONTRACTING             OLVIN REYES                            62 YANKEE ST                                               BRENTWOOD          NY      11717
FRESH START DEVELOPMENT                    PO BOX 310592                                                                                     TAMPA              FL      33680
FRESH START RESTORATION                    & CONSTRUCTION INC                     8630‐M GUILDFORD RD 264                                    COLUMBIA           MD      21046
FRESHWATERS SURVEYING, INC.                SCOTT C. FRESHWATERS                   PO BOX 4524                                                SUNRIVER           OR      97707
FRESNO COUNTY                              FRESNO COUNTY ‐ TAX COLL               2281 TULARE STREET, ROOM                                   FRESNO             CA      93721
FRESNO COUNTY PUBLIC ADMINISTRATOR         ESTATE OF JANET FEAR                   3333 EAST AMERICAN AVE, STE. G                             FRESNO             CA      93725
FRESNO COUNTY TAX COLLECTOR                ATTN: VICKI CROW CPA                   PO BOX 1247                                                FRESNO             CA      93715
FRESNO COUNTY TAX COLLECTOR                P.O. BOX 1192                                                                                     FRESNO             CA      93715‐1192
FRESNO COUNTY TREASURER                    2281 TULARE ST                         HALL OF RECORDS ROOM 105                                   FRESNO             CA      93721
FRESNO COUNTY TREASURER‐ TAX COLLECTOR     PO BOX 1192                                                                                       FRESNO             CA      93715
FREWSBURG C S (CMBD TNS)                   FREWSBURG CSD‐ TAX COLLE               26 INSTITUTE ST                                            FREWSBURG          NY      14738
FREY CONSTRUCTION & HOME IMPROVEMENT LLC   530 PARK AVE                                                                                      PRAIRIE DU SAC     WI      53578
FREY, MICHAEL                              ADDRESS ON FILE
FRG CONTRACTORS CORP                       1859 S DIXIE HIGHWAY                                                                              POMPANO BEACH      FL      33060‐8948
FRICKE, JEFFREY                            ADDRESS ON FILE
FRICKEY INS AGENCY                         17300 EL CAMINO REAL102                                                                           HOUSTON            TX      77058
FRIDAY ELDREDGE & CLARK LLP                400 W CAPITOL AVE  STE 2000                                                                       LITTLE ROCK        AR      72201
FRIEDMAN & MACFADYEN, P.A.                 MARK H. FRIEDMAN                       210 E. REDWOOD ST.                           SUITE 400     BALTIMORE          MD      21202
FRIEL, TRACEY                              ADDRESS ON FILE
FRIENDLY ACRES OWNERS ASSOCIATION, INC.    139 FRIENDLY ACRES LANE                                                                           HAWLEY             PA      18428
FRIENDLY VILLAGE COMMUNITY ASSOC # 5       19345 AVENUE OF THE OAKS                                                                          NEWHALL            CA      91321
FRIENDS COVE MTL                           500 EAST PITT ST                                                                                  BEDFORD            PA      15522
FRIENDS COVE MUTUAL INS                    P O BOX 646                                                                                       BEDFORD            PA      15522
FRIENDS INS BROKERAGE                      3606 NOSTRAND AVE                                                                                 BROOKLYN           NY      11229
FRIENDSHIP C.S. (CMBD TW                   FRIENDSHIP C.S.‐ TAX COL               P O BOX 183                                                WARSAW             NY      14569
FRIENDSHIP TOWN                            FRIENDSHIP TOWN‐TAX COLL               P.O. BOX 207                                               FRIENDSHIP         ME      04547
FRIENDSHIP TOWN                            FRIENDSHIP TWN TREASURER               N9345 VIADUCT RD                                           VAN DYNE           WI      54979
FRIENDSHIP TOWN                            FRIENSHIP TOWN‐ TAX COLL               4 E. MAIN ST TOWN HALL                                     FRIENDSHIP         NY      14739
FRIENDSHIP TOWNSHIP                        FRIENDSHIP TWP ‐ TREASUR               1521 W. TOWNLINE ROAD                                      HARBOR SPRINGS     MI      49740
FRIENDSHIP VILLAGE                         FRIENDSHIP VLG TREASURER               PO BOX 206 / 507 W LAKE                                    FRIENDSHIP         WI      53934
FRIENDSWOOD ISD                            FRIENDSWOOD ISD ‐ COLLEC               P O BOX 31                                                 FRIENDSWOOD        TX      77549
FRIES MILL ESTATES COA                     151 FRIES MILL RD SUITE 502                                                                       TURNERSVILLE       NJ      08012
FRIES TOWN                                 FRIES TOWN ‐ TREASURER                 P O BOX 452                                                FRIES              VA      24330
FRIESLAND VILLAGE                          FRIESLAND VLG TREASURER                PO BOX 208                                                 FRIESLAND          WI      53935
FRIO COMMUNITIES IMPROVEMENT ASSN          259 BUD DANNER                         PO BOX 248                                                 LEAKEY             TX      78873
FRIO COUNTY                                FRIO COUNTY ‐ TAX COLLEC               500 E SAN ANTONIO ST BOX                                   PEARSALL           TX      78061
FRIO COUNTY CLERK                          500 E SAN ANTONIO ST6                                                                             PEARSALL           TX      78061
FRISBEY, YOLANDA                           ADDRESS ON FILE
FRISCH, NEIL                               ADDRESS ON FILE
FRISCH, THOMAS                             ADDRESS ON FILE
FRISCIA & ROSS, PA                         5550 W EXECUTIVE DRIVE, SUITE 250                                                                 TAMPA              FL      33609
FRISON REALTY & CONSTRUCTION CO INC        827 W HIGHLAND AVE                                                                                ALBANY             GA      31706
FRISON, AMY                                ADDRESS ON FILE
FROEHLING, ERIC                            ADDRESS ON FILE
FROELICH, DANIELLE                         ADDRESS ON FILE
FROELICH, KRISTIN                          ADDRESS ON FILE
FROILAN RAMIREZ                            8450 SW 156 CT 402                                                                                MIAMI              FL      33193
FROM THE GROUND UP                         26536 FAIRGATE AVE                                                                                NEWHALL            CA      91321
FROM THE GROUND UP PROPERTY                PRESERVATION LLC                       1035 RIDGE ROAD                                            RISING SUN         MD      21911
FROM THE GROUND UP PROPERTY PRESERVATION   DUANE AND MICHELLE GOSTOMSKI           1035 RIDGE ROAD                                            RISING SUN         MD      21911
FRONT RANGE EXTERIORS LLC                  2345 ACADEMY PL SUITE 100                                                                         COLORADO SPRINGS   CO      80909
FRONT RANGE SEAMLESS GUTTERS INC.          4871 WC RD 7                                                                                      ERIE               CO      80516
FRONT ROYAL TOWN                           FRONT ROYAL TOWN ‐ TREAS               102 E MAIN ST.                                             FRONT ROYAL        VA      22630
FRONTAL MERUS                              2327 PINEWOOD DRIVE                                                                               PALM BAY           FL      32905
FRONTENAC ROOFING AND CONSTRUCTION, LLC    1610 DES PERES ROAD, SUITE 150                                                                    FRONTENAC          MO      63131
FRONTIER CONST &                           INTERIORS                              4076 ALAMO ST                                              RIVERSIDE          CA      92501
FRONTIER CONSTR & INTER                    4076 ALAMO ST                                                                                     RIVERSIDE          CA      92501
FRONTIER CONSTRUCTION &                    KATHLEEN WINTERS                       37787 ALDER CT                                             MURRIETA           CA      92562
FRONTIER CONSTRUCTION & INTERIORS          4076 ALAMO STREET                                                                                 RIVERSIDE          CA      92501
FRONTIER COUNTY                            FRONTIER COUNTY ‐ TREASU               PO BOX 10                                                  STOCKVILLE         NE      69042
FRONTIER CS (HAMBURG TN‐                   FRONTIER CS‐TAX RECEIVER               S‐6100 SOUTH PARK AVE                                      HAMBURG            NY      14075
FRONTIER GENERAL                           P O BOX 230                                                                                       FT WORTH           TX      76101
FRONTIER GENERAL INS AGENCY, INC           KEITH PARKER                           2035 FM 359                                  SUITE F       RICHMOND           TX      77469
FRONTIER INS AGENCY                        10250 WEST 44TH AVE                                                                               WHEATRIDGE         CO      80033
FRONTIER INS AGENCY LLC                    8525 KENNEDY BOULEVARD                                                                            NORTH BERGEN       NJ      07047
FRONTIER MT CARROLL MTL                    PO BOX 31                                                                                         MT CARROLL         IL      61053




                                                                                                             Page 337 of 998
                                      19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               341 of 1004
Creditor Name                            Address1                            Address2                                       Address3                City              State   Zip          Country
FRONTIER MUT INS CO                      PO BOX 340                                                                                                 LINCOLN           IL      62656
FRONTIER PROPERTY MANAGEMENT             PO BOX 444                                                                                                 NEWARK            CA      94560
FRONTIER RESTORATION, LLC                11757 W KEN CARYL AVENUE                                                                                   LITTLETON         CO      80127
FRONTLINE HOMEOWNERS INS                 BOA FIDELITY F & C                  PO BOX 403884                                                          ATLANTA           GA      30384
FRONTLINE HOMEOWNERS INS                 P O  BOX 402045                                                                                            ATLANTA           GA      30384
FROST SUBDIVISON HOA                     1131 UNIVERSITY BLVD W STE 101                                                                             SILVER SPRING     MD      20902
FROST TOWNSHIP                           FROST TOWNSHIP ‐ TREASUR            PO BOX 848                                                             HARRISON          MI      48625
FROSTBURG CITY                           FROSTBURG CITY ‐ TAX COL            59 EAST MAIN ST ‐ TAX OF                                               FROSTBURG         MD      21532
FROSTBURG CITY /SEMIANNU                 FROSTBURG CITY ‐ TAX COL            59 EAST MAIN ST. ‐ TAX O                                               FROSTBURG         MD      21532
FRS DATA, LLC                            424 E CENTRAL BLVD                  424                                                                    ORLANDO           FL      32801
FRUETEL, TROY                            ADDRESS ON FILE
FRUITLAND TOWN                           FRUITLAND TOWN ‐ TAX COL            401 E MAIN ST                                                          FRUITLAND         MD      21826
FRUITLAND TOWN /SEMIANNU                 FRUITLAND TOWN ‐ TAX COL            401 E MAIN ST                                                          FRUITLAND         MD      21826
FRUITLAND TOWNSHIP                       FRUITLAND TOWNSHIP ‐ TRE            4545 NESTROM RD                                                        WHITEHALL         MI      49461
FRUITPORT TOWNSHIP                       FRUITPORT TOWNSHIP ‐ TRE            5865 AIRLINE RD                                                        FRUITPORT         MI      49415
FRUITPORT VILLAGE                        FRUITPORT TOWNSHIP TREAS            5865 AIRLINE RD                                                        FRUITPORT         MI      49415
FRUITRIDGE VISTA WATER CO.               1108 2ND ST                                                                                                SACRAMENTO        CA      95814
FRY ROAD MUD  L                          FRY ROAD MUD ‐ TAX COLLE            11111 KATY FRWY 725                                                    HOUSTON           TX      77079
FRY, ANDREW                              ADDRESS ON FILE
FRY, RAYMOND                             ADDRESS ON FILE
FRYAR CONSTRUCTION LLC                   284 FAIRFIELD LN                                                                                           LAFAYETTE         GA      30728
FRYE ISLAND TOWN                         FRYE ISLAND TOWN‐TAX COL            1 SUNSET RD                                                            FRYE ISLAND       ME      04071
FRYE, KEN                                ADDRESS ON FILE
FRYEBURG TOWN                            FRYEBURG TOWN ‐ TAX COLL            16 LOVEWELL POND ROAD                                                  FRYEBURG          ME      04037
FSB INS                                  23 FEDERAL DRIVE                                                                                           JACKSON           TN      38305
FT ALEXANDER                             PO BOX 5756                                                                                                BLUE JAY          CA      92317
FT BEND CO MGMT DIST 1                   TAX COLLECTOR                       12841 CAPRICORN STREET                                                 STAFFORD          TX      77477
FT BEND COUNTY MUD 167 U                 FT BEND COUNTY MUD 167              11500 NORTHWEST FREEWAY,                                               HOUSTON           TX      77092
FT BEND‐WALLER                           MUD 3 A COLLECTOR                   P O BOX 1368                                                           FRIENDSWOOD       TX      77549
FT MITCHELL CITY                         CITY OF FT MITCHELL ‐ CL            PO BOX 176277                                                          FT MITCHELL       KY      41017
FT THOMAS CITY                           CITY OF FT THOMAS ‐ CLER            130 N FT THOMAS AVE                                                    FORT THOMAS       KY      41075
FT WRIGHT CITY                           CITY OF FT WRIGHT ‐ CLER            409 KYLES LANE                                                         FT WRIGHT         KY      41011
FT. LEBOEUF S.D./MILL VI                 FT. LEBEOUF SD ‐ TAX COL            2340 WOODS RDPOB 102                                                   MILL VILLAGE      PA      16427
FT. LEBOEUF S.D./SUMMIT                  FT. LEBOEUF SD ‐ TAX COL            1754 TOWNHALL ROAD WEST                                                ERIE              PA      16509
FT. LEBOEUF S.D./WATERFO                 FT. LEBOEUF SD ‐ TAX COL            12723 ROUTE 19 S POB 718                                               WATERFORD         PA      16441
FT. LEBOEUF S.D./WATERFO                 FT. LEBOEUF SD ‐ TAX COL            POB 608                                                                WATERFORD         PA      16441
FTI CONSULTING                           PO BOX 418178                                                                                              BOSTON            MA      02241
FTP INSURANCE CO                         131 WHITE OAK LANE                                                                                         OLD BRIDGE        NJ      08857
FUDGE, SHANA                             ADDRESS ON FILE
FUGARINO, PATRICIA                       ADDRESS ON FILE
FUHRMEISTER, SAMANTHA                    ADDRESS ON FILE
FUJITSU COMPUTER PRODUCTS OF             AMERICA                             PO BOX 840032                                                          DALLAS            TX      75284‐0850
FULFORD, CRAIG                           ADDRESS ON FILE
FULL BLAST PRESSURE WASH                 LANGE ROOFING                       1538 W. STAN SCHLUETER LP.                                             KILLEEN           TX      76549
FULL CIRCLE MANAGEMENT                   4123 AVENIDA DE LA PLATA                                                                                   OCEANSIDE         CA      92056
FULL CIRCLE RESTORATION                  & CONSTR SERVICES INC               4325 RIVER GREEN PKWY                                                  DULUTH            GA      30096
FULL SCOPE INS                           7829 POWERLINE RD                                                                                          RICHMOND          TX      77469
FULL SVC PLUMBING GENERAL CNTRCTING      & RESTORATION SVCS                  JOHN OPTIZ                                     280 CROSS RAIL LANE     NORCO             CA      92860
FULLER SERVICES INC                      PO BOX 692135                                                                                              HOUSTON           TX      77269
FULLER SUDLOW                            5909 PEACHTREE DUNWOODY                                                                                    ATLANTA           GA      30328
FULLER, NATHAN                           ADDRESS ON FILE
FULLER, RYAN                             ADDRESS ON FILE
FULLMER BROS CONST LLC                   46‐005 KAWA ST 206                                                                                         KANEOHE           HI      96744
FULLSTORY INC                            120 OTTLEY DRIVE NE SUITE 100                                                                              ATLANTA           GA      30324
FULLWOOD, SONIA                          ADDRESS ON FILE
FULMER CONST.                            MACALUSO ENTERPRISES                1600 DEWEY AVENUE                                                      ROCHESTER         NY      14615
FULMONT MUT INS CO                       PO BOX 487                                                                                                 JOHNSTOWN         NY      12095
FULSAAS EXTERIORS INC                    14206 AUDOBON WAY                                                                                          ROSEMOUNT         MN      55068
FULSHEAR MUD  1 L                        FULSHEAR MUD 1 ‐ TAX COL            11111 KATY FRWY 725                                                    HOUSTON           TX      77079
FULTON AGENCY INS                        1301 E OAKLAND PARK BLVD                                                                                   FORT LAUDERDALE   FL      33334
FULTON CITY                              CITY OF FULTON ‐ CLERK              P O BOX 1350                                                           FULTON            KY      42041
FULTON CITY                              FULTON CITY‐ CHAMBERLAIN            141 SOUTH FIRST STREET‐M                                               FULTON            NY      13069
FULTON CITY                              FULTON CITY‐TAX COLLECTO            213 W WIYGUL ST                                                        FULTON            MS      38843
FULTON CITY CS (COMBINED                 FULTON CITY CS‐TAX COLLE            PO BOX 610                                                             FULTON            NY      13069
FULTON CITY SCH DIS(CITY                 FULTON CITY SCH DIST‐COL            PO BOX 610                                                             FULTON            NY      13069
FULTON CO/S FULTON CITY                  FULTON CO‐TAX COMM                  141 PRYOR ST SW ‐ SUITE                                                ATLANTA           GA      30303
FULTON COUNTY                            141 PRYOR STREET                                                                                           ATLANTA           GA      30303
FULTON COUNTY                            FULTON COUNTY ‐ SHERIFF             PO BOX 7                                                               HICKMAN           KY      42050
FULTON COUNTY                            FULTON COUNTY ‐ TAX COLL            PO BOX 126                                                             SALEM             AR      72576
FULTON COUNTY                            FULTON COUNTY ‐ TREASURE            100 NORTH MAIN ROOM 104                                                LEWISTOWN         IL      61542




                                                                                                          Page 338 of 998
                                         19-10412-jlg             Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        342 of 1004
Creditor Name                               Address1                                  Address2                                        Address3     City              State   Zip        Country
FULTON COUNTY                               FULTON COUNTY ‐ TREASURE                  125 E 9TH STREET                                             ROCHESTER         IN      46975
FULTON COUNTY                               FULTON COUNTY ‐ TREASURE                  152 S FULTON ST, STE 155                                     WAUSEON           OH      43567
FULTON COUNTY                               FULTON COUNTY‐TAX COMMIS                  141 PRYOR ST SW ‐ SUITE                                      ATLANTA           GA      30303
FULTON COUNTY / CHATTAHO                    FULTON COUNTY‐TAX COMMIS                  141 PRYOR ST SW ‐ SUITE                                      ATLANTA           GA      30303
FULTON COUNTY / JOHNS CR                    FULTON COUNTY‐TAX COMMIS                  141 PRYOR ST SW ‐ SUITE                                      ATLANTA           GA      30303
FULTON COUNTY / MOUNTAIN                    FULTON COUNTY‐TAX COMMIS                  141 PRYOR ST SW ‐ SUITE                                      ATLANTA           GA      30303
FULTON COUNTY / SANDY SP                    FULTON COUNTY‐TAX COMMIS                  141 PRYOR ST SW ‐ SUITE                                      ATLANTA           GA      30303
FULTON COUNTY CLERK                         100 N MAIN                                                                                             LEWISTOWN         IL      61542
FULTON COUNTY SHERIFFS OFFICE               185 CENTRAL AVENUE, S.W.                                                                               ATLANTA           GA      30303
FULTON COUNTY TAX COMMISSIONER              141 PRYOR ST SW  RM 1106                                                                               ATLANTA           GA      30303
FULTON COUNTY TAX COMMISSIONER              141 PRYOR STREET                                                                                       ATLANTA           GA      30303
FULTON COUNTY TREASURER                     223 W MAIN ST                                                                                          JOHNSTOWN         NY      12095‐0128
FULTON SOUTH CONDO ASSOCIATION              5507 E 48TH PL                                                                                         TULSA             OK      74135
FULTON TOWN                                 FULTON TOWN‐TAX COLLECTO                  1168 BEAR LADDER RD                                          WEST FULTON       NY      12194
FULTON TOWN                                 ROCK COUNTY TREASURER                     PO BOX 1508/51 S MAIN ST                                     JANESVILLE        WI      53547
FULTON TOWNSHIP                             FULTON TOWNSHIP ‐ TREASU                  3425 W CLEVELAND RD ‐ BO                                     PERRINTON         MI      48871
FULTON TOWNSHIP                             LANCASTER COUNTY ‐ TREAS                  150 N QUEEN ST. STE 122                                      LANCASTER         PA      17608
FULTON, BRYCE                               ADDRESS ON FILE
FULTONVILLE VILLAGE                         FULTONVILLE VILLAGE ‐ CL                  PO BOX 337                                                   FULTONVILLE       NY      12072
FUNARI PUBLIC ADJUSTERS                     2951 S 16TH ST                                                                                         PHILADELPHIA      PA      19145
FUNDAMENTAL ENGINEERING&                    7401 NW 11 COURT                                                                                       PLANTATION        FL      33313
FUNK, CHRISTOPHER                           ADDRESS ON FILE
FUNK, GREGORY                               ADDRESS ON FILE
FUNKSTOWN TOWN /SEMIANNU                    FUNKSTOWN TOWN ‐ TAX COL                  P O BOX 235                                                  FUNKSTOWN         MD      21734
FURLOW, RAYCHELL                            ADDRESS ON FILE
FURMANSKY, ARK                              ADDRESS ON FILE
FURNACE, MARCEL                             ADDRESS ON FILE
FURNAS COUNTY                               FURNAS COUNTY ‐ TREASURE                  PO BOX 407                                                   BEAVER CITY       NE      68926
FURNAS, DEANNA                              ADDRESS ON FILE
FUSION REALTORS                             FUSION REAL ESTATE INC                    1029 COMMERCIAL ST                                           WATERLOO          IA      50702
FUSSELL APPRAISAL INC.                      423 PINE CREEK TRAIL                                                                                   MOUNT AIRY        NC      27030
FUSSELL, JESSICA                            ADDRESS ON FILE
FUTURE AGE ENTERPRISES, INC                 ATTN: CEDRIC AGE                          520 W PALMDALE BLVD. SUITE J                                 PALMDALE          CA      93551
FUTURE AGE ENTERPRISES, INC.                1605 E PALMDALE BLVD                      SUITE E                                                      PALMDALE          CA      93550
FUTURITY INS                                P O BOX 4277                                                                                           DEERFIELD BEACH   FL      33442
FYDRYCH, DANIEL                             ADDRESS ON FILE
FYDRYCH, SONIA                              ADDRESS ON FILE
FZDS                                        875 GREENTREE ROAD, 8 PARKWAY CENTER                                                                   PITTSBURGH        PA      15220
G & B ROOFING                               GARY                                      27 VENUS STREET                                              ALDA              NE      68810
G & D FLOORS, LLC                           3400 GOUGH DRIVE                                                                                       WALDORF           MD      20602
G & G ENTERPRISES COMPLETE                  EXCAVATING SVC                            5907 RENIE RD.                                               BELLVILLE         OH      44813
G & G ROOFING CONSTRUCTION INC              456 GUS HIPP BLVD                                                                                      ROCKLEDGE         FL      32955
G & G SURVEY AND CONSULTING, INC            9226 NEEDVILLE FAIRCHILDS RD.                                                                          NEEDVILLE         TX      77461
G & H EXCLUSIVE VINYL SIDING L ROOFING      DAVID B HANSON                            P. O BOX 8715                                                CORPUS CHRISTI    TX      78468
G & H ROOFING                               PO BOX 491                                                                                             LINDALE           TX      75771
G & I HOMES INC                             P.O. BOX 226                                                                                           FRANKFORT         NY      13340
G & M DRYWALL CONSTRUCTION, LLC             GARY SEAN HUFFMAN                         444 LAKE ELOISE POINTE BLVD                                  WINTER HAVEN      FL      33880
G & N                                       153 CORDAVILLE RD 310                                                                                  SOUTHBOROUGH      MA      01772
G & S COMPANIES LLC                         1267 ATKINS TRIMM BLVD                                                                                 BIRMINGHAM        AL      35226
G & Z INS                                   3419 S COULTER ST 5A                                                                                   AMARILLO          TX      79109
G AND G ROOFING                             KENNET GREEN                              7129 KASSARINE PASS                                          HOUSTON           TX      77033
G C SELLERS CONTRACTOR                      1800 GREEN ACRES                                                                                       JACKSONVILLE      AR      72076
G DAVID HARRIS INS                          688 SOUTH DR                                                                                           MIAMI SPRINGS     FL      33166
G DOUGLAS SCHEPP                            4605PEMBROKE LAKE CIR202                                                                               VIRGINIA BEACH    VA      23455
G E MERRITT CONSTRUCTION                    LLC                                       PO BOX 1636                                                  MT JULIET         TN      37121
G ESPINOZA & E FRANCO &                     G ESPINOZA FRANCO                         2907 MEQUITE DR                                              CARROLLTON        TX      75007
G G & E CONSTRUCTION                        GEORGE L ROBERSON                         8647 CRATER TERRACE                                          LAKE PARK         FL      33403
G GONZALEZ &                                TRACY GONZALEZ                            2462 ROUND TABLE CT                                          FORT MYERS        FL      33912
G H DUNN INS AGENCY INC                     215 MAIN ST                                                                                            BUZZARDS BAY      MA      02532
G HATLEY ROOFING & CONSTRUCTION             GREGORY HATLEY                            4487 CHANTILLY LN                                            FRISCO            TX      75034
G KOUTSOGIANIS&CHRIS ROE                    &ADAMANTIOS FRANGIADAKIS                  95 DES PLAINES LN                                            HOFFMAN ESTATES   IL      60169
G L ROOFING LLC                             MATTHEW LUJAN                             PO BOX 884, 102 PROSPECT ST                                  FORT MORGAN       CO      80701
G LEWIS WATSON & JOYCE WATSON               30 KINGS POINT DR                                                                                      HAMPTON           VA      23669
G LOEBER INS                                591 MANTUA BLVD 201                                                                                    SEWELL            NJ      08080
G M WAGGONER                                3958 SPRING BRANCH DRIVE                                                                               ROSWELL           NM      88203
G R EXPRESS LLC                             COLLECTOR                                 151 N HIGHLAND AVE                                           BALTIMORE         MD      21224
G S A T RESTORATION INC                     1450 OAKBROOK DR 400                                                                                   NORCROSS          GA      30093
G S HEATING & AIR CONDITIONING INC.         GEORGE SEPANOSSIAN                        4525 SAN FERNANDO ROAD A                                     GLENDALE          CA      91204
G S JONES CONSULT &                         CONST                                     8347 OHIO RIVER BLVD                                         PITTSBURGH        PA      15202
G SCHNITZIER &                              ANNIE SCHNITZIER                          1000 MITFORD PL                                              MIDLOTHIAN        VA      23114




                                                                                                                    Page 339 of 998
                                       19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    343 of 1004
Creditor Name                              Address1                               Address2                                    Address3      City                State   Zip        Country
G TREASURY SS LLC                          3 CORPORATE DR 110                                                                               LAKE ZURICH         IL      60047
G TREASURY SS, LLC                         ATTN: PEG PATER                        3 CORPORATE DRIVE                           SUITE 110     LAKE ZURICH         IL      60047
G WEEKS CONSTRUCTION INC                   GARLON GREGORY WEEKS                   6755 CO HWY 280E                                          DEFUNIAK SPRINGS    FL      32435
G&B CONSTRUCTION                           74 OLD HOLYOKE RD                                                                                WESTFIELD           MA      01085
G&G PRECISION                              CONSTRUCTION LLC                       86 BACK TRAIL RD                                          CLEVELAND           GA      30528
G&H HOME SERVICES LLC                      1314 ESTRIDGE DR                                                                                 ROCKLEDGE           FL      32955
G&M ROOFING AND ACOUSTICS                  302 E. 61ST ST                                                                                   ODESSA              TX      79762
G&R BUILDERS LLC                           PO BOX 9971                                                                                      THE WOODLANDS       TX      77387
G. BRIAN PATTERSON, REVENUE COMMISSIONER   100 S CLINTON STREET                   SUITE A                                                   ATHENS              AL      35611
G. MITCH PETREE CONSTRUCTION               GORDON M. PETREE                       2690 MARTHA LN                                            SEDALIA             MO      65301
G. STEVEN MCKONLY PC                       LORI MILLER                            119 BALTIMORE ST.                                         HANOVER             PA      17331
G.B ROOFING                                GERARDO BENITES                        130 GREEN ST. LOOP                                        MARION              NC      28752
G.F. WALLS AGENCY INC                      1018 SOUTH CHURCH STREET                                                                         SMITHFIELD          VA      23430
G‐11 ENTERPRISES INC                       7185OLD ALEXNDRIAFERRYRD                                                                         CLINTON             MD      20735
GA DEPT OF REVENUE                         P.O. BOX 105296                                                                                  ATLANTA             GA      30348‐5136
GA DRUG FREE WORKPLACE PROGRAM             STATE BRD OF WORKERS COMPENSATION      270 PEACHTREE ST NW                                       ATLANTA             GA      30303‐1299
GA FAIR PLAN                               3355 ANNANDALE LANE  3                                                                           SUWANEE             GA      30024
GA FARM BUREAU CAS INS                     P O  BOX 7008                                                                                    MACON               GA      31209
GA FARM BUREAU INS                         PO BOX 7408                                                                                      MACON               GA      31209
GA FARM BUREAU MUT INS                     P O  BOX 912519                                                                                  DENVER              CO      80291
GA GROUP                                   4618 N HIATUS RD                                                                                 SUNRISE             FL      33351
GA PREMIUM ROOFING                         5450 CROOKED CRK RD 200                                                                          PEACHTREE CORNERS   GA      30092
GA ROOF ADVISORS LLC                       GASBON HOLDING LLC                     1091 HARDAGE FARM DRIVE                                   MARIETTA            GA      30064
GA ROOF AND TREE SERVICE                   2774 GREEN MARSH CT                                                                              DECATUR             GA      30034
GA SECRETARY OF STATE                      SUITE 313 WEST TOWER                   2 MLK JR DR SE                                            ATLANTA             GA      30334
GABALY, GWYN                               ADDRESS ON FILE
GABARA SALES                               327 US HWY 23                                                                                    ROGERS CITY         MI      49779
GABE JUAREZ III AGENCY                     1747 CITADEL PLAZA  207                                                                          SAN ANTONIO         TX      78209
GABEL, MARYROSE                            ADDRESS ON FILE
GABLE, TAWNYA                              ADDRESS ON FILE
GABLES ASSURANCE GROUP                     1450 MADRUGA AVE 210                                                                             CORAL GABLES        FL      33146
GABLES GROVE CONSTRUCTION MGMT INC.        LEONARDO RIOSECO                       4821 SW 75 AVE                                            MIAMI               FL      33155
GABLES INSURANCE AGENCY                    CORP                                   2875 NE 191ST ST 702B                                     AVENTURA            FL      33180
GABLES PARK TOWER CONDOMINIUM ASSOC, INC   911 E. PONCE DE LEON BLVD                                                                        CORAL GABLES        FL      33134
GABLES PROFESSIONAL                        3934 SW 8TH STREET 303                                                                           CORAL GABLES        FL      33134
GABOUREL INS AGENCY                        6454 CONCORD ROAD                                                                                BEAUMONT            TX      77708
GABRIEL DAUGHTER & SONS                    OFELIA ANGELA MARTINEZ‐CURIEL          473 MYRA                                                  EL PASO             TX      79915
GABRIEL VAZQUEZ                            ADDRESS ON FILE
GABRIELS DOOR INC                          4032 PARK PLACE CIRCLE                                                                           ELLENWOOD           GA      30294
GAD INS                                    777 GOODALE BLVD 200                                                                             COLUMBUS            OH      43212
GADBERRY & ASSOC INC                       PO BOX 509                                                                                       PITTSBORO           IN      46167
GADLER, JOAN                               ADDRESS ON FILE
GADSDEN COUNTY                             GADSDEN COUNTY‐TAX COLLE               16 S CALHOUN ST                                           QUINCY              FL      32351
GADSDEN COUNTY CLERK OF CIRCUIT COU        PO BOX 1649                                                                                      QUINCY              FL      32351
GADSDEN COUNTY TAX COLLECTOR               16 S CALHOUN ST                                                                                  QUINCY              FL      32351
GADSON PROPERTIES LLC                      808 BETHEL RD                                                                                    BAINBRIDGE          GA      39817
GAFFNEY APPRAISAL SERVICES                 1405 CHEWS LANDING RD SUITE 40A                                                                  LAUREL SPRINGS      NJ      08021
GAFFNEY CITY (DLQ REPORT                   GAFFNEY CITY ‐ TAX COLLE               201 N LIMESTONE STREET,                                   GAFFNEY             SC      29340
GAFFNEY, MEGAN                             ADDRESS ON FILE
GAGE AND ASSOCIATES LLC                    JERRY L GAGE                           1728 SCRIPTURE ST                                         DENTON              TX      76201
GAGE COUNTY                                GAGE COUNTY ‐ TREASURER                PO BOX 519                                                BEATRICE            NE      68310
GAGE, PATRICIA                             ADDRESS ON FILE
GAGLIARDI, LEIGH                           ADDRESS ON FILE
GAGNON PEACOCK & VEREEKE PC                1349 EMPIRE CENTRAL DR STE 500                                                                   DALLAS              TX      75247
GAIL ALLAN QUIMBY                          PO BOX 7                                                                                         LONG BEACH          WA      98631
GAIL DYER                                  39 AMBLESIDE CRESENT DR                                                                          SUGAR LAND          TX      77479
GAIL LESLIE                                4901 93RD ST                                                                                     LUBBOCK             TX      79424
GAIL S PREGO                               P O BOX 14                                                                                       GLEN ROCK           PA      17357
GAIL STRATTON                              8 CALLE LOMA                                                                                     SANTA FE            NM      87507
GAILYARD, SIDNEY                           ADDRESS ON FILE
GAINES CONSTRUCTION CO                     3802 BASKERVILLE DRIVE                                                                           BOWIE               MD      20721
GAINES COUNTY C/O APPRAI                   GAINES CAD ‐ TAX COLLECT               P O BOX 490                                               SEMINOLE            TX      79360
GAINES TOWN                                GAINES TOWN‐TAX COLLECTO               14087 RIDGE RD                                            ALBION              NY      14411
GAINES TOWNSHIP                            GAINES TOWNSHIP ‐ TREASU               8555 KALAMAZOO AVE SE                                     CALEDONIA           MI      49316
GAINES TOWNSHIP                            GAINES TOWNSHIP ‐ TREASU               9255 W GRAND BLANC RD.                                    GAINES              MI      48436
GAINES TOWNSHIP                            GAINES TWP ‐ TAX COLLECT               1905 ROUTE 6 ‐ POB 1                                      GAINES              PA      16921
GAINES VILLAGE                             GAINES VILLAGE ‐ TREASUR               113 GENESSE                                               GAINES              MI      48436
GAINES, CHRISTIE                           ADDRESS ON FILE
GAINES, DEREK                              ADDRESS ON FILE
GAINES, VALEEKA                            ADDRESS ON FILE




                                                                                                            Page 340 of 998
                                         19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   344 of 1004
Creditor Name                               Address1                             Address2                                     Address3       City             State   Zip     Country
GAINESBORO CITY                             GAINESBORO CITY‐TAX COLL             PO BOX 594                                                  GAINESBORO       TN      38562
GAINESVILLE CITY                            GAINESVILLE CITY‐TAX COL             P O BOX 2496                                                GAINESVILLE      GA      30503
GAINESVILLE REGIONAL UTILITIES              301 SE 4TH AVE                                                                                   GAINESVILLE      FL      32601
GAITHER, BREA                               ADDRESS ON FILE
GAITHER, ERICKAH                            ADDRESS ON FILE
GAITHER, LATRICIA                           ADDRESS ON FILE
GAJARDO, KATHRINE                           ADDRESS ON FILE
GALAN CONTRERAS, IRMA                       ADDRESS ON FILE
GALANTE, PRIYA                              ADDRESS ON FILE
GALARZA NAVARRO, CARLOS                     ADDRESS ON FILE
GALAVIZ, ELIZABETH                          ADDRESS ON FILE
GALAX CITY                                  GALAX CITY ‐ TREASURER               111 EAST GRAYSON STREET                                     GALAX            VA      24333
GALAXY CONSTRUCTION LLC                     DANNY NEVDORF                        11022 CAYMAN MIST DR.                                       HOUSTON          TX      77075
GALE ANN NOVAK                              708 PASEO BELMONTE                                                                               RIO RICO         AZ      85648
GALE MITCHELL & ASSOCIATES INC              600 AUSTIN AVE STE 29                                                                            WACO             TX      76701
GALE TOWN                                   GALE TWN TREASURER                   N18700 TRIM ROAD                                            GALESVILLE       WI      54630
GALE, KELSEY                                ADDRESS ON FILE
GALE, NICK                                  ADDRESS ON FILE
GALEN TOWN                                  GALEN TOWN ‐ TAX COLLECT             6 SOUTH PARK STREET                                         CLYDE            NY      14433
GALENA PARK ISD                             GALENA PARK ISD ‐ COLLEC             P O BOX 113                                                 GALENA PARK      TX      77547
GALENA, CAITLIN                             ADDRESS ON FILE
GALENA, DEBRA                               ADDRESS ON FILE
GALENA, ROBERT                              ADDRESS ON FILE
GALESBURG CITY                              GALESBURG CITY ‐ TREASUR             200 E MICHIGAN AVE                                          GALESBURG        MI      49053
GALESVILLE CITY                             GALESVILLE CITY TREASURE             P.O.BOX 327/ 16773 S MAI                                    GALESVILLE       WI      54630
GALETON AREA S.D./GAINES                    GALETON AREA SD ‐ COLLEC             1905 ROUTE 6 ‐ POB 1                                        GAINES           PA      16921
GALETON AREA SD/ABBOTT T                    GALETON AREA SD ‐ COLLEC             94 LECHLER BRANCH RD                                        GALETON          PA      16922
GALETON ASD/WEST BRANCH                     GALETON AREA SCHOOL DIS              1141 GERMANIA RD                                            GALETON          PA      16922
GALIEN TOWNSHIP                             GALIEN TOWNSHIP ‐ TREASU             1767 BUFFALO RD                                             GALIEN           MI      49113
GALIEN VILLAGE                              GALIEN VILLAGE ‐ TREASUR             PO BOX 296                                                  GALIEN           MI      49113
GALIGHER HOME REPAIR‐ WILLIAM GALIGHER      10761 DEAL RD                                                                                    NORTH FT MYERS   FL      33917
GALINI SIDING & WINDOWS                     487 S WELLWOOD AVE                                                                               LINDENHURST      NY      11757
GALLAGHER TOWNSHIP                          GALLAGHER TWP ‐ TAX COLL             19511 COUDERSPORT PIKE                                      LOCK HAVEN       PA      17745
GALLAGHER, GRACE                            ADDRESS ON FILE
GALLAGHER, KEVIN                            ADDRESS ON FILE
GALLAGHER, LAUREN                           ADDRESS ON FILE
GALLAGHER, REGINA                           ADDRESS ON FILE
GALLAGHER, THOMAS                           ADDRESS ON FILE
GALLAGHER, TRACEY                           ADDRESS ON FILE
GALLANT RESTORATION                         MANAGEMENT LLC                       PO BOX 365                                                  EDGEWOOD         TX      75117
GALLARDO INSURANCE AGNY                     2955 INTERNATIONAL BLVD              SUITE E                                                     BROWNSVILLE      TX      78521
GALLATIN CITY                               GALLATIN CITY‐TAX COLLEC             132 W MAIN ST ‐ ROOM 111                                    GALLATIN         TN      37066
GALLATIN CNTY ASSESSMENT                    P O BOX 802                                                                                      WARSAW           KY      41095
GALLATIN COUNTY                             GALLATIN COUNTY ‐ SHERIF             106 W MAIN STREET                                           WARSAW           KY      41095
GALLATIN COUNTY                             GALLATIN COUNTY ‐ TREASU             311 WEST MAIN ST ROOM 10                                    BOZEMAN          MT      59715
GALLATIN COUNTY                             GALLATIN COUNTY ‐ TREASU             484 N. LINCOLN BLVD.                                        SHAWNEETOWN      IL      62984
GALLATIN COUNTY CLERK                       1429 MONTGOMERY RD                                                                               GHENT            KY      41045
GALLATIN COUNTY TREASURER                   311 W MAIN RM 103                                                                                BOZEMAN          MT      59715
GALLATIN TOWN                               GALLATIN TOWN‐ TAX COLLE             PO BOX 67                                                   ANCRAM           NY      12502
GALLEGOS LAW OFFICES PC                     116 14TH ST SW                                                                                   ALBUQUERQUE      NM      87102
GALLEGOS PAGE KAHN, TABITHA                 ADDRESS ON FILE
GALLERY CONDOMINIUM                         C/O MCKEY & POAGUE R E SERVICES      10322 S WESTERN AVE                                         CHICAGO          IL      60643
GALLIA COUNTY                               GALLIA COUNTY ‐ TREASURE             18 LOCUST ST, ROOM 1291                                     GALLIPOLIS       OH      45631
GALLIGO, KAYLA                              ADDRESS ON FILE
GALLITZIN BORO                              GALLITZIN BORO ‐ TAX COL             411 CONVENT STREET                                          GALLITZIN        PA      16641
GALLITZIN TOWNSHIP                          GALLITZIN TWP ‐ TAX COLL             220 SPINDLEY RD                                             GALLITZIN        PA      16641
GALLO, ALEXANDRA                            ADDRESS ON FILE
GALLO, CHRISTOPHER                          ADDRESS ON FILE
GALLO, ROBERT                               ADDRESS ON FILE
GALLOWAY JOHNSON TOMPKINS BURR              & SMITH APLC                         701 POYDRAS STREET                           40TH FLOOR     NEW ORLEANS      LA      70139
GALLOWAY JOHNSON TOMPKINS BURR              & SMITH APLC                         701 POYDRAS STREET 40TH FLOOR                               NEW ORLEANS      LA      70139
GALLOWAY JOHNSON TOMPKINS BURR &            SMITH APLC                           1301 MCKINNEY ST 1400                                       HOUSTON          TX      77025
GALLOWAY JOHNSON TOMPKINS BUTT              & SMITH APLC                         701 POYDRAS STREET 40TH FLOOR                               NEW ORLEANS      LA      70139
GALLOWAY TOWNSHIP                           300 E JIMMIE LEEDS ROAD                                                                          GALLOWAY         NJ      08205
GALLOWAY TOWNSHIP                           GALLOWAY TWP‐TAX COLLECT             300 EAST JIMMIE LEEDS RO                                    GALLOWAY         NJ      08205
GALLOWAY, CAROLYN                           ADDRESS ON FILE
GALLOWAY, GREGORY                           ADDRESS ON FILE
GALLOWAY, JOHNSON, TOMKINS,                 BURR & SMITH APLC                    1301 MCKINNEY STREET                         SUITE 1400     HOUSTON          TX      77010
GALLUP ACCOUNTING                           100 E LINTON BLVD STE 406‐B                                                                      DELRAY BEACH     FL      33483
GALLUP, DANIEL                              ADDRESS ON FILE




                                                                                                            Page 341 of 998
                                        19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.            Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                345 of 1004
Creditor Name                              Address1                           Address2                                   Address3     City               State   Zip     Country
GALT CONTRACTING INC                       17433‐5 ALICO CENTER RD                                                                    FORT MYERS         FL      33967
GALVAN BUILDERS CONSTRUCTION COMPANY       3837 SOUTH PADRE ISLAND DR.                                                                CORPUS CHRISTI     TX      78415
GALVAN CONSTRUCTION INC                    11400 SE 92 AVE                                                                            MIAMI              FL      33176
GALVAN REMODELING LLC                      15196 OVERTON ST                                                                           BRIGHTON           CO      80603
GALVAN, DANIEL                             ADDRESS ON FILE
GALVESTON CO MUD  6  A                     GALVESTON CO MUD 6 ‐ COL           P O BOX 1368                                            FRIENDSWOOD        TX      77549
GALVESTON CO MUD 14 W                      GALVESTON CO MUD 14 COLL           6935 BARNEY RD 110                                      HOUSTON            TX      77092
GALVESTON CO MUD 15 W                      GALVESTON CO MUD 15 COLL           6935 BARNEY RD 110                                      HOUSTON            TX      77092
GALVESTON CO MUD 31 A                      GALVESTON CO MUD 31 COLL           PO BOX 1368                                             FRIENDSWOOD        TX      77549
GALVESTON CO MUD 32 A                      GALVESTON CO MUD 32 COLL           PO BOX 1368                                             FRIENDSWOOD        TX      77549
GALVESTON CO MUD 39  L                     GALVESTON CO MUD 39 COLL           11111 KATY FRWY 725                                     HOUSTON            TX      77079
GALVESTON CO MUD 44 A                      GALVESTON CO MUD 44 COLL           PO BOX 1368                                             FRIENDSWOOD        TX      77549
GALVESTON CO MUD 45 A                      GALVESTON CO MUD 45 COLL           PO BOX 1368                                             FRIENDSWOOD        TX      77549
GALVESTON CO MUD 46 A                      GALVESTON CO MUD 46 COLL           PO BOX 1368                                             FRIENDSWOOD        TX      77549
GALVESTON CO MUD 66 A                      GALVESTON CO MUD 66 COLL           P O BOX 1368                                            FRIENDSWOOD        TX      77549
GALVESTON CO MUD 68  L                     GALVESTON CO MUD 68 COLL           11111 KATY FRWY 725                                     HOUSTON            TX      77079
GALVESTON COUNTY                           722 MOODY                                                                                  GALVESTON          TX      77550
GALVESTON COUNTY                           GALVESTON COUNTY ‐ COLLE           P O BOX 1169                                            GALVESTON          TX      77553
GALVESTON COUNTY CLERK                     PO BOX 17253                                                                               GALVESTON          TX      77552
GALVESTON COUNTY MUD 43                    GALVESTON CO MUD 43‐COLL           PO BOX 1368                                             FRIENDSWOOD        TX      77549
GALVESTON COUNTY TAX OFFICE                722 MOODY STREET                                                                           GALVESTON          TX      77550
GALVESTON INSUR ASSOC                      6025 HEARDS LANE                   PO BOX 16767                                            GALVESTON          TX      77552
GALVESTON INSUR ASSOC                      P O  BOX 16767                                                                             GALVESTON          TX      77552
GALVESTON WEST BEACH DEVELOPMENT, LLC      5124 POLK STREET                                                                           HOUSTON            TX      77023
GALVIN & GALVIN INC                        3126 BATTLEGROUND AVE                                                                      GREENSBORO         NC      27408
GALWAY CEN SCH (COMBINED                   GALWAY CS‐TAX COLLECTOR            5317 SACANDAGA ROAD                                     GALWAY             NY      12074
GALWAY CEN.SCH (CMBND. T                   GALWAY CEN.SCH ‐ TAX COL           5317 SACANDAGA ROAD                                     GALWAY             NY      12074
GALWAY TOWN                                GALWAY TOWN‐TAX COLLECTO           5910 SACANDAGA ROAD                                     GALWAY             NY      12074
GAM HOME IMPROVEMENT INC                   8212 HOCKING PL                                                                            ALEXANDRIA         VA      22309
GAMA INSURANCE SERVICES                    424 E 6TH ST SUITE 5                                                                       CORONA             CA      92879
GAMACHE & MYERS                            1000 CAMERA AVE                                                                            ST. LOUIS          MO      63126
GAMBLE TOWNSHIP                            TAX COLLECTION                     48 WEST 3RD ST.                                         WILLIAMSPORT       PA      17701
GAMBOA, ESTEBAN                            ADDRESS ON FILE
GAMBOA, ROSALBA                            ADDRESS ON FILE
GAMBOGI, DAVID                             ADDRESS ON FILE
GAMBONE, ADAM                              ADDRESS ON FILE
GAMBREL, MAURICE                           ADDRESS ON FILE
GAME CHANGER PROPERTIES LLC                4771 BAYOU BLVD STE 3 234                                                                  PENSACOLA          FL      32503
GAMEZ, ODETT                               ADDRESS ON FILE
GAMMONS INS AGENCY                         328 BEDFORD ST                                                                             LAKEVILLE          MA      02347
GANANDA CEN SCH (COMBINE                   GANANDA CS ‐ TAX COLLECT           1500 DAYSPRING RIDGE                                    WALWORTH           NY      14568
GANAPA, SAVITHA                            ADDRESS ON FILE
GANCHROW, MARK                             ADDRESS ON FILE
GANEM, ANNY                                ADDRESS ON FILE
GANESUNI, RADHIKA                          ADDRESS ON FILE
GANGES TOWNSHIP                            GANGES TOWNSHIP ‐ TREASU           6438 119TH AVE.                                         FENNVILLE          MI      49408
GANJE, JARED                               ADDRESS ON FILE
GANNON CHIMNEY REPAIR                      116 CHURCH ST                                                                              WILLOW GROVE       PA      19090
GANNS DISC SIDING INC                      BRANDON & GENNIE MCCAIG            1380 WAGON MTN RD                                       TUSCUMBIA          AL      35674
GANT, WILLIE                               ADDRESS ON FILE
GAO, XIAOWEN                               ADDRESS ON FILE
GAONA, DIANA                               ADDRESS ON FILE
GAP APPRAISALS INC                         10532 FULBRIGHT AVENUE                                                                     LAS VEGAS          NV      89166
GAP CREEK COMMUNITY ASSOCIATION INC        PO BOX 6781                                                                                SHERWOOD           AR      72124
GAPHIE CONSTRUCTION INC                    17606 SW 32ND ST                                                                           MIRAMAR            FL      33029
GAPPSI                                     1015 WEST JERICHO TURNPIKE                                                                 SMITHTOWN          NY      11787
GARAN LUCOW MILLER PC                      1155 BREWERY PARK BLVD 200                                                                 DETROIT            MI      48207
GARAN LUCOW MILLER PC                      200                                1155 BREWERY PARK BLVD                                  DETROIT            MI      48207
GARANCO INC                                615 W MAIN STREET                                                                          PILOT MOUNTAIN     NC      27041
GARAY, GILBERTO                            ADDRESS ON FILE
GARBER ATLAS FRIES &ASSO                   3070 LAWSON BLVD                                                                           OCEANSIDE          NY      11572
GARBETT, MATTHEW                           ADDRESS ON FILE
GARBUTT, DORIAN                            ADDRESS ON FILE
GARBUTT, SYLVIAN                           ADDRESS ON FILE
GARCIA AND SONS DRYWALL                    297 NW BILTMORE ST                                                                         PORT SAINT LUCIE   FL      34983
GARCIA HANDYMAN SERVICES                   1312 BEACON AVE                                                                            ANAHEIM            CA      92802
GARCIA INS AGENCY                          10101 SW FRWY  207                                                                         HOUSTON            TX      77074
GARCIA INS SERVICES                        3815 MACARTHUR BLVD                                                                        NEW ORLEANS        LA      70114
GARCIA ROOFING LLC &                       JASON & MELISSA ZITO               18219 SWAMP                                             PRAIRIEVILLE       LA      70769
GARCIA ROOFING REPLACEME                   18219 SWAMP RD                                                                             PRAIRIEVILLE       LA      70769




                                                                                                       Page 342 of 998
                                       19-10412-jlg             Doc 15                Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           346 of 1004
Creditor Name                              Address1                                      Address2                                     Address3                 City             State   Zip     Country
GARCIA ROOFING, LLC                        18219 SWAMP RD                                                                                                      PRAIRIEVILLE     LA      70769
GARCIA, ANDRE                              ADDRESS ON FILE
GARCIA, ANDREA                             ADDRESS ON FILE
GARCIA, ANGEL                              ADDRESS ON FILE
GARCIA, ANNETTE                            ADDRESS ON FILE
GARCIA, AVEL                               ADDRESS ON FILE
GARCIA, BRITTANY                           ADDRESS ON FILE
GARCIA, CARLOS                             ADDRESS ON FILE
GARCIA, CRYSTIE                            ADDRESS ON FILE
GARCIA, DENISE                             ADDRESS ON FILE
GARCIA, DIEGO                              ADDRESS ON FILE
GARCIA, ELIZABETH                          ADDRESS ON FILE
GARCIA, FRANCES                            ADDRESS ON FILE
GARCIA, GERARDO                            ADDRESS ON FILE
GARCIA, GINA                               ADDRESS ON FILE
GARCIA, HEATHER                            ADDRESS ON FILE
GARCIA, JACKLYN                            ADDRESS ON FILE
GARCIA, JESSICA                            ADDRESS ON FILE
GARCIA, JONATHAN                           ADDRESS ON FILE
GARCIA, KRIS                               ADDRESS ON FILE
GARCIA, LAURA                              ADDRESS ON FILE
GARCIA, LISA                               ADDRESS ON FILE
GARCIA, MARY                               ADDRESS ON FILE
GARCIA, MICHAEL                            ADDRESS ON FILE
GARCIA, MILKA                              ADDRESS ON FILE
GARCIA, MONICA                             ADDRESS ON FILE
GARCIA, NANCY                              ADDRESS ON FILE
GARCIA, PATRICIA                           ADDRESS ON FILE
GARCIA, REYNALDO                           ADDRESS ON FILE
GARCIA, RUBEN                              ADDRESS ON FILE
GARCIA, SAMANTHA                           ADDRESS ON FILE
GARCIA, SERENA                             ADDRESS ON FILE
GARCIA, THOMAS                             ADDRESS ON FILE
GARCIA, VANESSA                            ADDRESS ON FILE
GARCIA, VERONICA                           ADDRESS ON FILE
GARCIA, VIANCA                             ADDRESS ON FILE
GARCIA‐VELASQUESZ, GENARO (PENA)           HARGADON, LENIHAN & HERRINGTON                CHRISTOPHER H. MORRIS                        713 WEST MAIN STREET     LOUISVILLE       KY      40202
GARDEN ACRES MOBILE HOME PARK INC          1105 S ROGERS ST                                                                                                    POOLER           GA      31322
GARDEN CITY CITY                           GARDEN CITY CITY  ‐ TREA                      6000 MIDDLEBELT RD ‐ BOX                                              GARDEN CITY      MI      48136
GARDEN CITY VILLAGE                        GARDEN CITY VIL ‐ COLLEC                      351 STEWART AVENUE                                                    GARDEN CITY      NY      11530
GARDEN COUNTY                              GARDEN COUNTY ‐ TREASURE                      PO BOX 350                                                            OSHKOSH          NE      69154
GARDEN GATE DESIGNS                        3198 ROSE QUARTZ                                                                                                    SPRING           TX      77388
GARDEN GROVES CONDOMINIUMS                 C/O PORT GARDNER PROPERTY MANAGEMENT INC      2907 HEWITT AVE                                                       EVERETT          WA      98201
GARDEN STATE INS AGY LTD                   76 S. ORANGE AVE SUITE 2                                                                                            SOUTH ORANGE     NJ      07079
GARDEN STATE PROP RESTOR                   34 S MAPLE AV                                                                                                       MARLTON          NJ      08053
GARDEN STATE PUB ADJ INC                   PO BOX 1303                                   34 S MAPLE AV                                                         MARLTON          NJ      08053
GARDEN TOWNSHIP                            GARDEN TOWNSHIP ‐ TREASU                      P.O. BOX 12                                                           GARDEN           MI      49835
GARDEN VALLEY LLC                          8622 S ZARZAMORA                                                                                                    SAN ANTONIO      TX      78224
GARDEN VILLAS CONDOMINIUM 1 ASSOC, INC     AMY LEDESMA                                   P.O. BOX 126792                                                       HIALEAH          FL      33012
GARDENS OF KENDALL #4 CONDOMINIUM ASSOC    10985 SW 107TH STREET                                                                                               MIAMI            FL      33176
GARDENS OF KENDALL PROPERTY OWNERS ASSOC   10621 SW112TH AVE                                                                                                   MIAMI            FL      33176
GARDENS OF PLEASANT PLAINS                 41 COLUMBINE CIRCLE                                                                                                 TOMS RIVER       NJ      08755
GARDINER CITY                              GARDINER CITY ‐TAX COLLE                      6 CHURCH ST                                                           GARDINER         ME      04345
GARDINER MAREK AGENCY                      36802 HWY 17 S UNIT A                                                                                               N MYRTLE BEACH   SC      29582
GARDINER TOWN                              GARDINER TOWN‐TAX COLLEC                      PO BOX 1                                                              GARDINER         NY      12525
GARDNER BROWN, MARY                        ADDRESS ON FILE
GARDNER CITY                               GARDNER CITY                                  95 PLEASANT STREET‐ROOM                                               GARDNER          MA      01440
GARDNER CONTRACTING LLC                    909 TELLURIDE ST                                                                                                    AURORA           CO      80011
GARDNER ENGINEERING, P.A.                  216 SECOND STREET                                                                                                   INDIANOLA        MS      38751
GARDNER LAW OFFICES                        320‐1 E GRAHAM ST                                                                                                   SHELBY           NC      28150
GARDNER NEWSPAPER INC                      PO BOX 410                                                                                                          BAXLEY           GA      31515
GARDNER ROOFING, INC.                      4614 SW TOPEKA BLVD.                                                                                                TOPEKA           KS      66609
GARDNER, CAREY                             ADDRESS ON FILE
GARDNER, CARL                              ADDRESS ON FILE
GARDNER, GREGORY                           ADDRESS ON FILE
GARDNER, HAZEL                             ADDRESS ON FILE
GARDNER, MARK                              ADDRESS ON FILE
GARDNER, ROBIN                             ADDRESS ON FILE
GARDNER, SHAKEITHA                         ADDRESS ON FILE
GARDNER, TRACY                             ADDRESS ON FILE




                                                                                                                    Page 343 of 998
                                      19-10412-jlg              Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          347 of 1004
Creditor Name                              Address1                                     Address2                                       Address3                           City               State   Zip          Country
GARDNER, TYREE                             ADDRESS ON FILE
GARDOSIK, STEPHEN                          ADDRESS ON FILE
GARFIAS, LAWANA                            ADDRESS ON FILE
GARFIELD @ CV CONDO 1 ASSOC                C/O PROGRESSIVE COMM MGMT FT LAUDERDALE      13460 SW 10TH STREET, #103                                                        PEMBROKE PINE      FL      33027
GARFIELD CITY                              GARFIELD CITY ‐ TAX COLL                     111 OUTWATER LANE                                                                 GARFIELD           NJ      07026
GARFIELD COUNTY                            109 8TH  ST  STE 204                                                                                                           GLENWOOD SPRINGS   CO      81601
GARFIELD COUNTY                            GARFIELD COUNTY ‐ COLLEC                     PO BOX 489                                                                        ENID               OK      73702
GARFIELD COUNTY                            GARFIELD COUNTY ‐ TREASU                     PO BOX 340                                                                        POMEROY            WA      99347
GARFIELD COUNTY                            GARFIELD COUNTY ‐ TREASU                     PO BOX 511                                                                        BURWELL            NE      68823
GARFIELD COUNTY                            GARFIELD COUNTY‐TREASURE                     109 EIGHTH STREET 204                                                             GLENWOOD SPGS      CO      81601
GARFIELD COUNTY                            GARFIELD COUNTY‐TREASURE                     PO BOX 77                                                                         PANGUITCH          UT      84759
GARFIELD COUNTY TREASURER                  P.O. BOX 1069                                                                                                                  GLENWOOD SPRINGS   CO      81602‐1069
GARFIELD FARM MUTUAL                       919 S PANNA MARIA AVE                                                                                                          KARNES             TX      78118
GARFIELD TOWN                              GARFIELD TWN TREASURER                       690 MINNEAPOLIS ST                                                                AMERY              WI      54001
GARFIELD TOWN                              GARFIELD TWN TREASURER                       N14073 N SAND LANE                                                                FAIRCHILD          WI      54741
GARFIELD TOWNSHIP                          466 W SHARON RD                                                                                                                FIFE LAKE          MI      49633
GARFIELD TOWNSHIP                          GARFIELD TOWNSHIP ‐ TREA                     1138 W. ERICKSON RD                                                               LINWOOD            MI      48634
GARFIELD TOWNSHIP                          GARFIELD TOWNSHIP ‐ TREA                     3672 WISTERIA                                                                     FREMONT            MI      49412
GARFIELD TOWNSHIP                          GARFIELD TOWNSHIP ‐ TREA                     3848 VETERANS DR.                                                                 TRAVERSE CITY      MI      49684
GARFIELD TOWNSHIP                          GARFIELD TOWNSHIP ‐ TREA                     466 W SHARON RD SE                                                                FIFE LAKE          MI      49633
GARFIELD TOWNSHIP                          GARFIELD TOWNSHIP ‐ TREA                     8340 GIBSON AVE                                                                   LAKE               MI      48632
GARFIELD TOWNSHIP                          GARFIELD TOWNSHIP ‐ TREA                     P.O. BOX 148                                                                      ENGADINE           MI      49827
GARGANO‐CRIMI, ANTONIA                     ADDRESS ON FILE
GARIAN PROPERTY MAINTENANCE INC            111 PEPES FARM ROAD                                                                                                            MILFORD            CT      06460
GARIBAY, SYLVIA                            ADDRESS ON FILE
GARIEPY, LORI                              ADDRESS ON FILE
GARLAND CITY C/O TAX DEP                   GARLAND CITY ‐ TAX COLLE                     P.0.BOX 462010                                                                    GARLAND            TX      75040
GARLAND COUNTY                             GARLAND COUNTY ‐ TAX COL                     200 WOODBINE  RM 108                                                              HOT SPRINGS        AR      71901
GARLAND INSURANCE INC                      5620 US HWY 98 N                                                                                                               LAKELAND           FL      33809
GARLAND ISD                                GARLAND ISD ‐ TAX COLLEC                     PO BOX 461407                                                                     GARLAND            TX      75046
GARLAND REALTY & DEVELOPMENT               ATTN: JAYLEN GARLAND                         212 W HADLEY AVENUE                                                               LAS CRUCES         NM      88005
GARLAND REALTY & DEVELOPMENT               EDWIN GARLAND                                5046 DIAMOND MINE RD                                                              LAS CRUCES         NM      88011
GARLAND TOWN                               GARLAND TOWN ‐ TAX COLLE                     P.O. BOX 36                                                                       GARLAND            ME      04939
GARLAND, SHAMIR                            ADDRESS ON FILE
GARLOW INSURANCE AGENCY                    312 CEDER LAKES DR                           SUITE 201                                                                         CHESAPEAKE         VA      23322
GARNER ASSET MANAGEMENT CORP.              ATTN:  MR. ROBERT SIBLEY GARNER              PRESIDENT & CHIEF COMPLIANCE OFFICER           5700 GRANITE PARKWAY SUITE 200     PLANO              TX      75024‐6623
GARNER REMODELING & HOME IMPROVEMENT INC   KEVIN GARNER                                 117 SE 25TH STREET                                                                TOPEKA             KS      66605
GARNER, CINDY                              ADDRESS ON FILE
GARNER, DEVIN                              ADDRESS ON FILE
GARNER, KARL                               ADDRESS ON FILE
GARNER, WADE                               ADDRESS ON FILE
GARNER, WILLIAM                            ADDRESS ON FILE
GARNER, WILLIAM R.                         ADDRESS ON FILE
GARNET VALLEY S.D./BETHE                   GARNET VALLEY AREA SD ‐                      1092 BETHEL ROAD                                                                  GARNET VALLEY      PA      19060
GARNET VALLEY S.D./CHEST                   GARNET VALLEY AREA SD ‐                      PO BOX 152                                                                        CHESTER HEIGHTS    PA      19017
GARNET VALLEY S.D./CONCO                   GARNET VALLEY SCHOOL DIS                     43 THORNTON ROAD                                                                  GLEN MILLS         PA      19342
GAROFALO, BRIAN                            ADDRESS ON FILE
GARRARD COUNTY                             GARRARD COUNTY ‐ SHERIFF                     15 PUBLIC SQ, SUITE 4                                                             LANCASTER          KY      40444
GARRARD COUNTY CLERK                       15 PUBLIC SQUARE  STE 5                                                                                                        LANCASTER          KY      40444
GARRARD ROOFING & CONST.                   JIMMY GARRARD                                PO BOX 146                                                                        ALTOONA            AL      35952
GARRET COUNTY, MD                          203 S 4TH STREET                                                                                                               OAKLAND            MD      21550
GARRETT COUNTY                             GARRETT COUNTY COMMISSIO                     203 S FOURTH ST ‐ ROOM 1                                                          OAKLAND            MD      21550
GARRETT COUNTY /SEMIANNU                   GARRETT COUNTY COMMISSIO                     203 S FOURTH ST  RM 107‐                                                          OAKLAND            MD      21550
GARRETT COUNTY DEPT OF PUBLIC UTILITIES    2008 MARYLAND HIGHWAY STE 2                                                                                                    MT LAKE PARK       MD      21550
GARRETT COUNTY PUBLIC UTILITIES            2008 MARYLAND HIGHWAY SUITE 2                                                                                                  MR LAKE PARK       MD      21550
GARRETT COUNTY PUBLIC UTILITIES            2008 MARYLAND HIGHWAY SUITE 2                                                                                                  MT LAKE PARK       MD      21550
GARRETT CUSTOM HOMES                       5210 SPRUCE ST                                                                                                                 BELLAIRE           TX      77401
GARRETT STOTZ COMPANY                      1601 ALLIANT AVE                                                                                                               LOUSVILLE          KY      40299
GARRETT, CARRIN                            ADDRESS ON FILE
GARRETT, DARRYL                            ADDRESS ON FILE
GARRETT, DAWN                              ADDRESS ON FILE
GARRETT, LOUIS                             ADDRESS ON FILE
GARRETTS LANDSCAPING AND LAWN              SERVICE                                      PO BOX 982                                                                        LAWTON             OK      73502
GARRICK CONSTRUCTION SERVICES INC          CHRISTIE MORENO                              5316 EAST THIRD STREET                                                            KATY               TX      77493
GARRIDO PAINTING SVC                       23011 EARLMIST DR                                                                                                              SPRING             TX      77373
GARRIS AGENCY                              5004 LINCOLN RD 20                                                                                                             HATTIESBURG        MS      39402
GARRISON CENTRAL SCH (PH                   GARRISON CS‐REC OF TAXES                     P. O. BOX 1163                                                                    BUFFALO            NY      14240
GARRISON GREEN HOA                         555 CROTON RD STE 400                                                                                                          KING OF PRUSSIA    PA      19406
GARRISON INS                               231 W 4TH ST 106                                                                                                               LOVELAND           CO      80537
GARRISON ROOFING                           1420 W WYNNEWOOD ST                                                                                                            SULPHUR            OK      73086




                                                                                                                     Page 344 of 998
                                        19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 348 of 1004
Creditor Name                              Address1                            Address2                                       Address3                            City                State   Zip          Country
GARRISON, DAWN                             ADDRESS ON FILE
GARRISON, HARRY                            ADDRESS ON FILE
GARRITY, CONNOR                            ADDRESS ON FILE
GARRY LITTLE ROOFING, LLC                  8603 SE LEE                                                                                                            LAWTON              OK      73501
GARRY MCLEAN ROSE & JANICE L ROSE          695 S. CLEARWATER FALLS DRIVE                                                                                          LAYTON              UT      84041
GARRY, BRYAN                               ADDRESS ON FILE
GARTMAN INSURANCE AGENCY                   2317 GOVERNMENT ST                                                                                                     OCEAN SPRINGS       MS      39564
GARTNER INC                                PO BOX 911319                                                                                                          DALLAS              TX      75391‐1319
GARTNER, INC.                              ATTN: GENERAL COUNSEL               56 TOP GALLANT ROAD                                                                STAMFORD            CT      06904
GARVIN COUNTY                              GARVIN COUNTY ‐ TAX COLL            201 W. GRANT RM 9                                                                  PAULS VALLEY        OK      73075
GARVIN, ANITA                              ADDRESS ON FILE
GARVIN, TEMIKA                             ADDRESS ON FILE
GARWOOD BORO                               GARWOOD BORO ‐ TAX COLLE            403 SOUTH AVENUE                                                                   GARWOOD             NJ      07027
GARWOOD BOROUGH TAX COLLECTOR              403 SOUTH AVE                                                                                                          GARWOOD             NJ      07027
GARY & SHIRLEY BARBER                      2732 GOLF LAKE DR                                                                                                      PLANT CITY          FL      33566
GARY AUSTIN BRADSHAW                       166 BRADSHAW CROW RD.                                                                                                  FAISON              NC      28341
GARY BEAN APPRAISAL                        PO BOX 530121                                                                                                          BIRMINGHAM          AL      35253
GARY BELL INS AGENCY                       719 SAWDUST DR 216                                                                                                     THE WOODLANDS       TX      77380
GARY BLALOCK INS AGENCY                    951 WEST PIPELINE ROAD              SUITE 307                                                                          HURST               TX      76053
GARY BLOWER                                ADDRESS ON FILE
GARY C PEARS                               ADDRESS ON FILE
GARY CROSBY                                ADDRESS ON FILE
GARY DAVIS                                 ADDRESS ON FILE
GARY DONALD TATOM ROOFING CO               2320 CLARIDGE CIRCLE                                                                                                   PLANO               TX      75075
GARY FOGLE AND                             AMANDA FOGLE                        137 KURTZ RD                                                                       SCHWENKSVILLE       PA      19473
GARY FREELAND & BRANDY                     FREELAND                            88 ROCK RUN RD                                                                     FRIENDLY            WV      26146
GARY FRIDAY                                ADDRESS ON FILE
GARY HIATT, P.A.                           491 NEWHOPE DR.                                                                                                        ALTAMONTE SPRINGS   FL      32714
GARY IN SANITATION DISTRICT ‐ SEWER        839 BROADWAY                                                                                                           GARY                IN      46402
GARY JARRELL                               BRANDON S. STEELE, ESQ.             3049 ROBERT C. BYRD DRIVE, STE 100                                                 BECKLEY             WV      25801
GARY JONES, REGINA                         ADDRESS ON FILE
GARY KERN                                  ADDRESS ON FILE
GARY L MOYER APPRAISALS                    3685 HIGHWAY 393                                                                                                       KINDER              LA      70648
GARY L SMITH &                             ADDRESS ON FILE
GARY L VIETH & ASSOCIATES INC              5916 E ANDERSON DRIVE                                                                                                  SCOTTSDALE          AZ      85254
GARY L. EVANS , ET AL.                     PODY & MCDONALD PLLC                1200 FIFTH AVE, SUITE 1410                                                         SEATTLE             WA      98101‐3106
GARY L. LAUGHLIN                           ADDRESS ON FILE
GARY LEE BICE                              ADDRESS ON FILE
GARY MATLOFF                               ADDRESS ON FILE
GARY MCINTOSH                              ADDRESS ON FILE
GARY N BRAINARD &                          ADDRESS ON FILE
GARY NASH MAINTENANCE SERVICE              A‐C & HEATING                       ATTN GARY C. NASH                              1101 RICHWOOD RD. NO. 2.APT.112     MONROE              LA      71202
GARY P BOLTON PERSONAL REPRESENTATIVE      FOR DOROTHY A BOLTON                3312 CARAWAY STREET                                                                COCOA               FL      32927
GARY S ANDERSON                            3515 N 205 ST                                                                                                          ELKHORN             NE      68022
GARY S FREDERICKS PC                       180 NEWBURY ST STE 2309                                                                                                DANVERS             MA      01923
GARY SAKAI                                 ADDRESS ON FILE
GARY SANITARY DISTRICT                     3600 WEST 3RD AVE                                                                                                      GARY                IN      46406
GARY SPARANO                               ADDRESS ON FILE
GARY STEINKE                               ADDRESS ON FILE
GARY STRAY & LOUISE                        ADDRESS ON FILE
GARY T BRINGMAN ROOFING                    & MARYIN & ROXANNE RAKES            1111 29TH AVE W                                                                    BRADENTON           FL      34205
GARY T BRINGMAN ROOFING                    INC                                 1111 29TH AVE W                                                                    BRADENTON           FL      34205
GARY T SEWELL &                            ADDRESS ON FILE
GARY W. LONG AND SUSAN M. LONG             MARK A. KEARNS                      P.O. BOX 916                                                                       PORTLAND            ME      04104
GARY W. WEST                               ADDRESS ON FILE
GARY, HEATHER                              ADDRESS ON FILE
GARY, TERESA                               ADDRESS ON FILE
GARYSBURG TOWN                             GARYSBURG TOWN ‐ TAX COL            504 OLD HIGHWAY, TOWN HA                                                           GARYSBURG           NC      27831
GARZA AGENCY                               4600 HWY 6 N 103                                                                                                       HOUSTON             TX      77084
GARZA CONSTRUCTION                         ROBERT GARZA, JR                    11927 MEADOWDALE DR.                                                               MEADOWS PLACE       TX      77477
GARZA COUNTY                               GARZA COUNTY ‐ TAX COLLE            P O BOX 26                                                                         POST                TX      79356
GARZA, AMANDA                              ADDRESS ON FILE
GARZA, CARLOS                              ADDRESS ON FILE
GARZA, JOANNA                              ADDRESS ON FILE
GARZA, PAMELA                              ADDRESS ON FILE
GARZA, PEDRO                               ADDRESS ON FILE
GARZA, SANTOS                              ADDRESS ON FILE
GARZAS PAINTING                            GERARDO GARZA                       2406 SUNCREEK LANE                                                                 PEARLAND            TX      77584
GAS DISTRIBUTION SYSTEM, INC.              P.O. BOX 816                                                                                                           THREE LAKES         WI      54562
GAS LIGHT SALES, INC                       203 INDEPENDENCE LN                                                                                                    NEW CASTLE          PA      16101




                                                                                                            Page 345 of 998
                                         19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 349 of 1004
Creditor Name                               Address1                           Address2                                    Address3     City                State   Zip          Country
GAS LITE CONDOMINIUM ASSOCIATION, INC.      699 BLOOMFIELD AVE.                                                                         BLOOMFIELD          CT      06002
GASCONADE COUNTY                            GASCONADE COUNTY ‐ COLLE           119 E 1ST STREET, RM 4                                   HERMANN             MO      65041
GASCONADE FARMERS                           P O BOX 87                                                                                  HERMANN             MO      65041
GASCONADE FARMERS MUTUAL                    200 EAST FIRST ST                                                                           HERMAN              MO      65041
GASKEY, DANNY                               ADDRESS ON FILE
GASKIN, ERIKA                               ADDRESS ON FILE
GASKIN, MELONIECE                           ADDRESS ON FILE
GASKINS, MICHAEL                            ADDRESS ON FILE
GASPAR‐BARAJAS, ANNAROSA                    ADDRESS ON FILE
GASPER ROOFING LLC                          59 W MAPLE AVE                                                                              MERCHANTVILLE       NJ      08109
GASQUE AGENCY                               827 SURFSIDE DRIVE                                                                          SURFSIDE BEACH      SC      29575
GASSER PROPERTY MANAGEMENT                  PO BOX 508                                                                                  ANTIOCH             TN      37011‐0508
GASTINEAU, ANNIE                            ADDRESS ON FILE
GASTON COUNTY                               GASTON COUNTY ‐ TAX COLL           128 W MAIN ST                                            GASTONIA            NC      28052
GASTON COUNTY TAX COLLECTOR                 128 WEST MAIN AVE                                                                           GASTONIA            NC      28053
GASTON, PEGGY                               ADDRESS ON FILE
GASTON, SHANELL                             ADDRESS ON FILE
GASTON, SONIA                               ADDRESS ON FILE
GATE CITY TOWN                              GATE CITY TOWN ‐ TREASUR           156 E JACKSON ST                                         GATE CITY           VA      24251
GATES CITY                                  GATES CITY‐TAX COLLECTOR           PO BOX 129                                               GATES               TN      38037
GATES COUNTY                                GATES COUNTY ‐ TAX COLLE           P O BOX 426                                              GATESVILLE          NC      27938
GATES OF HILLSBORO POA INC                  PO BOX 4252                                                                                 DEERFIELD BEACH     FL      33442
GATES TOWN                                  COSMO GIUNTA ‐TAX RECEIV           1605 BUFFALO ROAD                                        ROCHESTER           NY      14624
GATES, JULIE                                ADDRESS ON FILE
GATES, LARRY                                ADDRESS ON FILE
GATES, MIA                                  ADDRESS ON FILE
GATES‐CHILI C.S. (TN OF                     COSMO A. GIUNTA, TAX REC           1605 BUFFALO RD                                          ROCHESTER           NY      14624
GATES‐CHILI CEN SCH (TN                     GATES‐CHILI CEN SCH ‐REC           3333 CHILI AVE                                           ROCHESTER           NY      14624
GATESS  HOME IMPROVEMENTS                   RICKEY GATES SR.                   4828 MAYFLOWER                                           HOUSTON             TX      77033
GATEWAY ADJUSTERS INC                       1703 GOLFVIEW DR                                                                            COLLINSVILLE        IL      62234
GATEWAY AGENCY NATIONAL                     426 HWY 36 2                                                                                HIGHLANDS           NJ      07732
GATEWAY BROTHERS CONSTRUCTION INC           2958 HWY F                                                                                  PACIFIC             MO      63069
GATEWAY INSURANCE AGENCY                    2430 W OAKLAND PARK BLVD                                                                    FT.LAUDERDALE       FL      33311
GATEWAY PARK HOA INC                        20 MERIDIAN ROAD UNIT 2                                                                     EATONTOWN           NJ      07724
GATEWAY RANCH HOA, INC                      1600 W BROADWAY RD.                SUITE 200                                                TEMPE               AZ      85282
GATEWAY REALTY OF GOTHENBURG INC.           1006 LAKE AVE                                                                               GOTHENBURG          NE      69138
GATEWAY S.D./MONROEVILLE                    PATRICK FULKERSON ‐ COLL           2700 MONROEVILLEBLVD.                                    MONROEVILLE         PA      15146
GATEWAY S.D./PITCAIRN BO                    GATEWAY ASD ‐ TAX COLLEC           575 SEVENTH STREET                                       PITCAIRN            PA      15140
GATEWAY SERVICES CDD                        13240 GRIFFIN DR                                                                            FORT MYERS          FL      33913
GATEWAY UNDERWRITERS                        AGENCY INC                         2458 OLD DORSETT RD 110                                  MARYLAND HEIGHTS    MO      63043
GATEWOOD, SHAWN                             ADDRESS ON FILE
GATLIN, MILDRED                             ADDRESS ON FILE
GATLIN, TODD                                ADDRESS ON FILE
GATLIN, VALENA                              ADDRESS ON FILE
GATLINBURG CITY                             GATLINBURG CITY‐TAX COLL           PO BOX 5                                                 GATLINBURG          TN      37738
GATOR ROOFING & CONSTRUC                    11300 SW 13 ST STE 204                                                                      PEMBROKE PINES      FL      33025
GAUS APPRAISAL SERVICE                      4206 HEMLOCK BLVD                                                                           TEMPLE              TX      76502
GAUTHEIER HOUGHTALING &                     WILLIAMS                           3500 N HULLEN ST                                         METAIRIE            LA      70002
GAUTHIER, HOUGHTALING & WILLIAMS, LLP       3500 NORTH HULLEN STREET                                                                    METAIRIE            LA      70002
GAVIN, RODNEY                               ADDRESS ON FILE
GAY, BRYCE                                  ADDRESS ON FILE
GAY, TERESA                                 ADDRESS ON FILE
GAYLA MANOR HOMEOWNERS ASSOCIATION          P. O. BOX 365                                                                               PINE GROVE          CA      95665
GAYLORD CITY                                GAYLORD CITY ‐ TREASURER           305 E MAIN ST.                                           GAYLORD             MI      49735
GAYMON, JAMES                               ADDRESS ON FILE
GAYNOR & DONALD FORGIONE                    1025 LANDMARK DR                                                                            MCDONOUGH           GA      30252
GAYTON, LANAE                               ADDRESS ON FILE
GB LAW GROUP LLC                            51 NORTH MAIN STREET                                                                        WEST HARTFORD       CT      06107
GBH COMMERCIAL SERVICES INC                 PO BOX 1414                                                                                 CULLMAN             AL      35056
GBMB INS AGENCY LLC                         800 ISOM RD STE 100                                                                         SAN ANTONIO         TX      78216
GBS ENTERPRISES INC                         6801 S. EMPORIA STREET 103                                                                  GREENWOOD VILLAGE   CO      80112
GBS RESTORATION SERVICES CORP               333 WEST MERRICK ROAD, UNIT B                                                               VALLEY STREAM       NY      11580
GC FONSECA CONSTRUCTION, INC.               JESUS FONSECA ALFONSO              650 16TH AVE NE                                          NAPLES              FL      34120
GCA  ENVIRONMENTAL                          2545 CHARDLER AV 4                                                                          LAS VEGAS           NV      89120
GCB SERVICES                                CAROLYN L WILLIAMS                 BOX 269, 1103 SHORE RD                                   LINWOOD             NJ      08221
GCC LAW CENTER, LLC                         3785 NW 82 AVENUE, SUITE 417                                                                DORAL               FL      33166
GCCISD TAX SERVICES                         PO BOX 2805                                                                                 BAYTOWN             TX      77521
GCH CONSTRUCTION SVC INC                    9672 ALONDRA BLVD                                                                           BELLFLOWER          CA      90706
GCM INSURANCE LLC                           P O  BOX 474                                                                                AMORY               MS      38821
GDS ENTERPRISES INC                         198 WEST BOOT RD                                                                            DOWNINGTOWN         PA      19335




                                                                                                         Page 346 of 998
                                         19-10412-jlg                Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       350 of 1004
Creditor Name                               Address1                                 Address2                                        Address3             City             State   Zip     Country
GEARY CONSTRUCTION INC.                     TERRENCE R. GEARY                        15711 OLETA LN                                                       SUGARLAND        TX      77498
GEARY COUNTY                                GEARY COUNTY ‐ TREASURER                 200 E. 8TH ST                                                        JUNCTION CITY    KS      66441
GEARY, BRIAN AND CONNIE                     NOBILE & THOMPSON CO, LPA                MICHAEL B. ZIEG, ESQ                            4876 CEMETERY RD     HILLIARD         OH      43026
GEAUGA COUNTY                               GEAUGA COUNTY ‐ TREASURE                 211 MAIN STREET, SUITE 1                                             CHARDON          OH      44024
GEBHARDT, KAYLA                             ADDRESS ON FILE
GEBRIEL, HIWOT                              ADDRESS ON FILE
GEDDES TOWN                                 JOSEPH RANIERI, TOWN CLE                 1000 WOODS ROAD                                                      SOLVAY           NY      13209
GEDNALSKE, KELLY                            ADDRESS ON FILE
GEER SERVICES INC                           301 W BAY ST STE 460                                                                                          JACKSONVILLE     FL      32202
GEIBEL, THERESA                             ADDRESS ON FILE
GEICO  INSURANCE AGENCY                     1 GEICO BLVD.                                                                                                 FREDERICKSBURG   VA      22412
GEICO GENERAL INS                           1 GEICO PLAZA                                                                                                 WASHINGTON       DC      20046
GEICO INS AGENCY INC                        PO BOX 5578                                                                                                   FREDERICKSBURG   VA      22403
GEICO INSURANCE                             ATTN NBST 4TH FLOOR                      1 GEICO BLVD                                                         FREDRICKSBURG    VA      22412
GEIGER GEIGER & ASSOC INC                   PO BOX 321354                                                                                                 COCOA BEACH      FL      32932
GEIGER, RYAN                                ADDRESS ON FILE
GEIR, BRIAN                                 ADDRESS ON FILE
GEISLER ROOFING & HOME IMPROVEMENT          HASENBANK ENTERPRISES INC                908 E 6TH ST.                                                        CONCORDIA        KS      66901
GEIST CONSTRUCTION & REMODELING LLC         DAVID K. GEIST                           PO BOX 1326                                                          SUMMERFIELD      FL      34492
GEIST SCHWARZ & JELLINEK PLLC               1 N LEXINGTON AVE 11TH FLOOR                                                                                  WHITE PLAINS     NY      10601
GEISTOWN BORO                               GEISTOWN BORO ‐ TAX COLL                 341 TEABERRY LANE                                                    JOHNSTOWN        PA      15904
GELLNER INS SERVICE INC                     103B COMMERCE PARK DR                                                                                         WESTERVILLE      OH      43082
GELMER MORAN                                2121 N NEVA AVE                                                                                               CHICAGO          IL      60707
GELSEY, RODESIA                             ADDRESS ON FILE
GEM COUNTY                                  GEM COUNTY ‐ TREASURER                   COURTHOUSE 415 E. MAIN S                                             EMMETT           ID      83617
GEM EXTERIORS                               2734 BARNEY CT                                                                                                MCHENRY          IL      60051
GEM INS AGENCIES                            P O BOX 27469                                                                                                 HOUSTON          TX      77227
GEM REAL ESTATE                             ATTN: GLENN MILLER                       1206 N MAIN ST                                                       NORTH CANTON     OH      44720
GEM REAL ESTATE                             ATTN: GLENN MILLER                       1206 N MAIN ST                                  STE 117              NORTH CANTON     OH      44720
GEM REAL ESTATE ASSOCIATES, INC             1206 NORTH MAIN STREET 117                                                                                    NORTH CANTON     OH      44720
GEM STATE INS                               333 MAIN ST                                                                                                   GOODING          ID      83330
GEM STATE INS                               PO BOX 236                                                                                                    GOODING          ID      83330
GEMCON                                      GERARDO MIJARES                          1848 JACK NICKLAUS                                                   EL PASO          TX      79935
GEMINI CONDOMINIUM ASSOCIATION, INC.        C/O FIRST SERVICE RESIDENTIAL            1930 COMMERCE LANE                                                   JUPITER          FL      33458
GEMINI CONSTRUCTION INC                     27259 JESS HARRY RD                                                                                           GRAND RAPIDS     MN      55744
GEMINI DEVELOPMENT LLC                      OUR FAMILY & FRIENDS INC                 5494 5TH ST                                                          ST. AUGUSTINE    FL      32080
GEMINI GENERAL                              CONTRACTING LLC                          370 RIDGE POINTE DR                                                  CARMEL           IN      46032
GEMINI GENERAL CONT & JK                    & CAROL KIEFER                           370 RIDGE POINTE DR                                                  CARMEL           IN      46032
GEMINI INSURANCE AGENCY                     2929 MOSSROCK STE 209                                                                                         SAN ANTONIO      TX      78230
GEMINI INSURANCE AGENCY                     P O BOX 591759                                                                                                SAN ANTONIO      TX      78259
GEMINI MATHEW & ANIL                        MATHEW                                   302 CREEKWOOD DR                                                     SUNNYVALE        TX      75182
GEMINI RESTORATION INC                      726 LEHIGH AV                                                                                                 UNION            NJ      07083
GEMINI TITLE & ESCROW, INC.                 110 NORTH WASHINGTON STREET              STE 500                                                              ROCKVILLE        MD      20850
GEMINI WALLCOVERING & RENOVATIONS INC       9115 SAUNAS CT                                                                                                LORTON           VA      22079
GEMLO, TERRI                                ADDRESS ON FILE
GEMMILL CONSTRUCTION                        38082 ENCANTO RD                                                                                              MURRIETA         CA      92563
GEMSTONE CLEANING &                         PAINTING                                 19926 WINDCROFT HOLLOW                                               KATY             TX      77449
GEN CONT OF CENTR FL                        & EMERITO & I HERNANDEZ                  1650 SAND LAKE RD STE205                                             ORLANDO          FL      32809
GEN CONTR OF CENTR FL                       12328 SW 117TH COURT                                                                                          MIAMI            FL      33186
GEN CONTRCT CENTRAL FL                      R ROJAS & A MONTIEL                      1650 SAND LAKE RD 205                                                ORLANDO          FL      32809
GENARO FRAGOSO                              3409 UTAH AVE                                                                                                 DALLAS           TX      75216
GENE BEVAN APPRAISAL                        ADDRESS ON FILE
GENE C JORGENSEN & ASSOCIATES INC           10249 S ALDER GROVE WAY                                                                                       SOUTH JORDAN     UT      84009
GENE E WILLIS INS AGENCY                    612 WEST MAIN STREET                                                                                          JACKSONMO        MO      63755
GENE FULCHER &                              ADDRESS ON FILE
GENE GARNER INSURANCE                       13103 FM W STE 2189                                                                                           HOUSTON          TX      77065
GENE S. BONHAM C.P.A., P.A.                 1999 N. UNIVERSITY DRIVE, SUITE 212                                                                           CORAL SPRINGS    FL      33071
GENE STEWART                                ADDRESS ON FILE
GENERAL ASSURANCE                           OF AMERICA                               P O BOX 9469                                                         RICHMOND         VA      23228
GENERAL ASSURANCE                           P O BOX 9469                                                                                                  RICHMOND         VA      23228
GENERAL ASSURANCE OF AME                    3114 SOUTHSIDE AVE                                                                                            RICHMOND         VA      23228
GENERAL BROWN CS    CMD                     GENERAL BROWN CS ‐ COLLE                 PO BOX 530                                                           DEXTER           NY      13634
GENERAL BUILDERS SERVICES, INC              JOSHUA HUNTER                            555 CORPORATE DR. SUITE 120                                          LADERA RANCH     CA      92694
GENERAL CONTRACTOR INC                      311 EARLINGTON RD                                                                                             HAVERTOWN        PA      19083
GENERAL CONTRACTORS LLC                     1259 ST GEORGE AVE                                                                                            ROSELLE          NJ      07203
GENERAL CONTRACTORS OF CENTRAL FLORIDA      1650 SAND LAKE RD SUITE 205                                                                                   ORLANDO          FL      32809
GENERAL ENGINEERING COMPANY                 916 SILVER LAKE DR                                                                                            PORTAGE          WI      53901
GENERAL EXTERIOR CONSTRU                    1730 REAGAN BLVD                                                                                              MCHENRY          IL      60051
GENERAL INS AGY OF                          315 N BROADWAY ST                                                                                             BLYTHEVILLE      AR      72315
GENERAL INS CONSULTANTS                     3904 S STATE RD 7                                                                                             MIRAMAR          FL      33023




                                                                                                                   Page 347 of 998
                                       19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  351 of 1004
Creditor Name                             Address1                              Address2                                      Address3                             City              State   Zip          Country
GENERAL INS CORP                          10350 SW 64TH ST                                                                                                         MIAMI             FL      33173
GENERAL INS SERVICES                      PO BOX 1027                                                                                                              KEENE             TX      76059
GENERAL INSURANCE SERVICES, INC           DIANNE DAVIS                          P.O. BOX 278                                                                       SYLVA             NC      28779
GENERAL LINES INSURANCE                   3418 W 84TH STREET                    SUITE 106                                                                          HIALEAH           FL      33018
GENERAL MASONRY CONSTRU                   10941 SW 102 CT                                                                                                          MIAMI             FL      33176
GENERAL MCLANE S.D./EDIN                  GENERAL MCLANE SD ‐ COLL              P.O.BOX 374                                                                        EDINBORO          PA      16412
GENERAL MCLANE S.D./FRAN                  FRANKLIN TWP ‐ TAX COLLE              6881 OLD STATE RD                                                                  EDINBORO          PA      16412
GENERAL MCLANE SD                         WASHINGTON TWP SD ‐ COLL              12591 DRAKE TOWN RD                                                                EDINBORO          PA      16412
GENERAL MCLANE SD/MCKEAN                  KAREN HAMME, TAX COLLECT              9231 EDINBORO ROAD                                                                 MCKEAN            PA      16426
GENERAL RECON & THILO                     VOSS & M FLORES GIL                   1300 S FRAZIER ST 209                                                              CONROE            TX      77301
GENERAL STAR INSURANCE                    P O  BOX 10354                                                                                                           STAMFORD          CT      06902
GENERALLY, SHANTA                         ADDRESS ON FILE
GENERAZIO ASSOCS                          265 BROAD ST                                                                                                             BLOOMFIELD        OH      07003
GENES CONSTRUCTION, LLC                   8811 TEEL PKWY STE 100 5626                                                                                              FRISCO            TX      75035
GENESEE COUNTY TREASURER                  1101 BEACH ST                                                                                                            FLINT             MI      48502‐1475
GENESEE COUNTY TREASURER                  1101 BEACH ST, STE 144                                                                                                   FLINT             MI      48502
GENESEE PARK CONDOMINIUM ASSOC INC        1630 DES PERES ROAD SUITE 210                                                                                            ST LOUIS          MO      63131
GENESEE PATRONS                           218 E MAIN ST                                                                                                            BATAVIA           NY      14020
GENESEE PATRONS                           COOP INS                              218 E MAIN ST                                                                      BATAVIA           NY      14020
GENESEE TOWN                              GENESEE TOWN‐ TAX COLLEC              P.O. BOX 40                                                                        LITTLE GENESEE    NY      14754
GENESEE TOWN                              GENESEE TWN TREASURER                 P.O. BOX 242 / S42 W3139                                                           GENESEE DEPOT     WI      53127
GENESEE TOWN                              TAX COLLECTOR                         S43 W31391 HWY 83 / P.O.                                                           GENESEE DEPOT     WI      53127
GENESEE TOWNSHIP                          GENESEE TOWNSHIP ‐ TREAS              7244 N GENESEE RD                                                                  GENESEE           MI      48437
GENESEE TOWNSHIP                          GENESEE TWP ‐ TAX COLLEC              126 WINTERGREEN RD                                                                 GENESEE           PA      16923
GENESEE VALLEY CENTRAL S                  GENESEE VALLEY CS‐ COLLE              1 JAGUAR DR                                                                        BELMONT           NY      14813
GENESEO CEN SCH (COMBINE                  GENESEO CEN SCH‐TAX COLL              FIVE STAR BANK‐ 220 LIBE                                                           WARSAW            NY      14569
GENESEO TOWN                              GENESEO TOWN ‐ TAX COLLE              4630 MILLENNIUM DR                                                                 GENESEO           NY      14454
GENESEO VILLAGE                           GENESEO VILLAGE ‐ CLERK               119 MAIN STREET                                                                    GENESEO           NY      14454
GENESIS APPRAISAL GROUP                   63101 DAKOTA DRIVE                                                                                                       BEND              OR      97701
GENESIS CAPITAL                           MANAGEMENT INC                        PO BOX 13811                                                                       MACON             GA      31208
GENESIS CAPITAL VENTURES, LLC             384 INVERNESS PARKWAY, SUITE 280                                                                                         ENGLEWOOD         CO      80112
GENESIS COMMUNITY MANAGEMENT, INC.        9700 RICHMOND, SUITE 230                                                                                                 HOUSTON           TX      77042
GENESIS CONTRACTORS                       SOLUTIONS                             384 INVERNESE PWY STE280                                                           ENGLEWOOD         CO      80112
GENESIS DEVELOPMENT GROUP, LLC            1521 ALTON RD, SUITE 798                                                                                                 MIAMI BEACH       FL      33139
GENESIS PROP RESTOR INC                   7429 W ARGYLE ST                                                                                                         HARWOOD HEIGHTS   IL      60706
GENESIS REALTY CO.                        GENESIS & ASSOCIATES OF NC, LLC       2207 LANE ST.                                                                      KANNAPOLIS        NC      28083
GENESIS REMODELING &                      C MARTINEZ & M HERNANDEZ              9555WSHOUSTONPWYSSTE325                                                            HOUSTON           TX      77099
GENESIS REMODELING CORP                   CARLOS &MARINA HERNANDEZ              9555WSAMHOUSTONPWYSTE325                                                           HOUSTON           TX      77099
GENESIS RESTORATION, INC.                 3389 SHERIDAN STREET, SUITE 257                                                                                          HOLLYWOOD         FL      33021
GENESIS ROOFING                           CAROLYN ANN GARRETT                   CAROLYN ANN GARRETT                           2604 6TH AVE N                       TEXAS CITY        TX      77590
GENESIS ROOFING & CONSTRUCTION, INC.      200 WEST BEAR CREEK ROAD                                                                                                 GLENN HEIGHTS     TX      75154
GENESIS TOTAL EXTERIORS                   GENESIS CONSTRUCTION INC              1250 BERGAN PARKWAY B‐110                                                          EVERGREEN         CO      80439
GENESIS TREE SERVICE                      JOSE ORELLANA                         5118 GRASILLA DR                                                                   HOUSTON           TX      77045
GENESSE COUNTY REGISTER OF DEES           1101 BEACH STREET, ROOM 138                                                                                              FLINT             MI      48502
GENESYS TELECOMMUNICATIONS                LABORATORIES INC                      2001 JUNIPERO SERRA BLVD 700                                                       DALY CITY         CA      94014
GENEVA CITY                               GENEVA CITY‐ CONTROLLER               47 CASTLE STREET                                                                   GENEVA            NY      14456
GENEVA CITY SCH DISTRICT                  GENEVA CSD ‐ TAX COLLECT              FIVE STAR BANK‐ 220 LIBE                                                           WARSAW            NY      14569
GENEVA CITY SCHOOL DISTR                  GENEVA CSD ‐ TAX COLLECT              FIVE STAR BANK‐ 220 LIBE                                                           WARSAW            NY      14569
GENEVA COUNTY                             GENEVA CO‐REV COMMISSION              200 N COMMERCE ST                                                                  GENEVA            AL      36340
GENEVA TOWN                               GENEVA TOWN‐TAX COLLECTO              3750 COUNTY RD 6                                                                   GENEVA            NY      14456
GENEVA TOWN                               GENEVA TWN TREASURER                  N3496 COMO RD                                                                      LAKE GENEVA       WI      53147
GENEVA TOWNSHIP                           62565 CR 380                                                                                                             BANGOR            MI      49013‐9430
GENEVA TOWNSHIP                           GENEVA TOWNSHIP ‐ TREASU              P.O. BOX 399                                                                       COLEMAN           MI      48618
GENEVA TOWNSHIP                           GENEVA TOWNSHIP ‐ TREASU              PO BOX 206                                                                         BANGOR            MI      49013
GENEVA WALKER                             16402 HEIDEN CIR                                                                                                         SPRING            TX      77379
GENEVIEVE P VELAZQUEZ                     5005 WARREN STREET APT 205                                                                                               SKOKIE            IL      60077
GENEVIEVE RYAN SLAWSON                    519 N CENTRAL                         UNIT 1 LA                                                                          MT PROSPECT       IL      60056
GENOA CHARTER TOWNSHIP TAX COLLECTO       2911 DORR RD                                                                                                             BRIGHTON          MI      48116
GENOA CITY VILLAGE                        GENOA CITY VLG TREASURER              PO BOX 428 / 755 FELLOWS                                                           GENOA CITY        WI      53128
GENOA TOWN                                GENOA TOWN‐ TAX COLLECTO              1000 BARTNICK RD                                                                   GENOA             NY      13071
GENOA TOWN                                GENOA TWN TREASURER                   E778 MAPLE DRIVE                                                                   GENOA             WI      54632
GENOA TOWNSHIP                            GENOA TOWNSHIP ‐ TREASUR              2911 DORR RD                                                                       BRIGHTON          MI      48116
GENOVEVO QUINTANA AND                     SANDRA QUINTANA                       5343 PECOS ST                                                                      DENVER            CO      80221
GENPACT INTERNATIONAL INC                 1000 HAWKINS BLVD  STE A                                                                                                 EL PASO           TX      79915
GENPACT INTERNATIONAL, INC                ATTN: GENERAL COUNSEL                 40 OLD RIDGEBURY ROAD                         THIRD FLOOR                          DANBURY           CT      06810
GENPACT INTERNATIONAL, INC                ATTN: GENERAL COUNSEL                 42 OLD RIDGEBURY ROAD                         FIRST FLOOR                          DANBURY           CT      06810
GENPACT MORTGAGE SERVICES, INC.           ATTN: GENERAL COUNSEL                 15420 LAGNA CANYON RD.                        STE. 100                             IRVINE            CA      92618
GENPACT MORTGAGE SERVICES, INC.,          AS AGENT                              ATTN: GENERAL COUNSEL                         15420 LAGUNA CANYON ROAD STE 100     IRVINE            CA      92618
GENTILE, DAWNE                            ADDRESS ON FILE
GENTRY COUNTY                             GENTRY COUNTY ‐ COLLECTO              104 N. POLK ST                                                                     ALBANY            MO      64402




                                                                                                            Page 348 of 998
                                    19-10412-jlg                  Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                352 of 1004
Creditor Name                             Address1                            Address2                                          Address3                              City          State   Zip          Country
GENTRY R HUMPHREY & VIRGINIA NOSSETT      129 S DALE AVE UNIT 6                                                                                                       ANAHEIM       CA      92804
GENTRY, KENYATTA                          ADDRESS ON FILE
GENWORTH MORTGAGE INSURANCE               6601 SIX FORKS ROAD                                                                                                         RALEIGH       NC      27615‐6520
GENWORTH MORTGAGE INSURANCE CORPORATION   ATTN: GENERAL COUNSEL               8325 SIX FORKS ROAD                                                                     RALEIGH       NC      27615
GENWORTH MTG INS CORP                     P O BOX 277197                                                                                                              ATLANTA       GA      30384
GENY INS GROUP LLC                        992 DAVIDSON DR STE 108                                                                                                     NASHVILLE     TN      37205
GEO BUILDERS                              WANDA SUDERSAN                      WANDA SUDERSAN                                    1079 TRENT RD                         CAMDEN        NJ      08104
GEO OF SOUTH FLORIDA INC                  7071 SW 23RD ST                                                                                                             MIAMI         FL      33155
GEOFFREY WILLIAM LAVELL LLC               1078 SAN ANDREAS ST                                                                                                         HENDERSON     NV      89002
GEOFILL MATERIAL                          TECHNOLOGIES                        PO BOX 1003                                                                             CIBOLO        TX      78108
GEORGE & ROBIN ONEIL                      ADDRESS ON FILE
GEORGE A GLENN PA                         PO BOX 8                                                                                                                    VERO BEACH    FL      32961
GEORGE A. DAVIS                           ADDRESS ON FILE
GEORGE ALBRIGHT, TAX COLLECTOR            PO BOX 970                                                                                                                  OCALA         FL      34478
GEORGE ALVARADO JR.                       ADDRESS ON FILE
GEORGE AWAD                               ADDRESS ON FILE
GEORGE BABCOCK                            ADDRESS ON FILE
GEORGE BLOXOM                             ADDRESS ON FILE
GEORGE BRANDT                             ADDRESS ON FILE
GEORGE C HOEZ JR                          ADDRESS ON FILE
GEORGE C RITACCO                          ADDRESS ON FILE
GEORGE CAISSE PAINTING                    GEORGE L CAISSE, JR                 110 BERRY LANE                                                                          BRISTOL       RI      02809
GEORGE COUNTY                             ADDRESS ON FILE
GEORGE D. THOMAS                          ADDRESS ON FILE
GEORGE DANIELS INS AGY                    2416 NORTH HIGHWAY 67                                                                                                       FLORISSANT    MO      63033
GEORGE FRANK                              ADDRESS ON FILE
GEORGE FREY TRUST                         PO BOX 190                                                                                                                  MIDDLETOWN    PA      17057
GEORGE GAITHER                            ADDRESS ON FILE
GEORGE H OWENBY, III                      ADDRESS ON FILE
GEORGE HARRIS BUILDING COMPANY            GEORGE HARRIS                       PO BOX 374                                                                              HAZELHURST    MS      39083
GEORGE HASTICK AND                        ADDRESS ON FILE
GEORGE J HREHA SR                         ADDRESS ON FILE
GEORGE KUNKEL CONTRACT                    1191 SKUNK RD                                                                                                               BATH          PA      18014
GEORGE L FREY INS                         755 W STATE RD 434 STE I                                                                                                    LONGWOOD      FL      32750
GEORGE M GINGO PA                         400 ORANGE STREET                                                                                                           TITUSVILLE    FL      32796
GEORGE M REIBER TRUSTEE                   3136 S WINTON RD                                                                                                            ROCHESTER     NY      14623
GEORGE MENDOZA                            ADDRESS ON FILE
GEORGE MILES &                            ADDRESS ON FILE
GEORGE MOLYNEAUX                          ADDRESS ON FILE
GEORGE NEMETH                             ADDRESS ON FILE
GEORGE PETERSEN INS                       AGENCY INC                          PO BOX 1227                                                                             EUREKA        CA      95502
GEORGE PETERSON AIR CONDITION & HEATING   5221 DAVID DRIVE                                                                                                            KENNER        LA      70065
GEORGE PLUMBING CO, INC.                  GEORGE SALIBA                       12 BURWOOD LANE                                                                         SAN ANTONIO   TX      78216
GEORGE POLLOCK INSURANCE                  257 CARATOKE HWY STE F                                                                                                      MOYOK         NC      27958
GEORGE R HORVATH &                        ADDRESS ON FILE
GEORGE R NOEGEL                           ADDRESS ON FILE
GEORGE RICHMOND INS AGY                   229 DOWLEN RD, SUITE 11B                                                                                                    BEAUMONT      TX      77706
GEORGE RICK & SYLVIA                      ADDRESS ON FILE
GEORGE SOTERAS &                          ADDRESS ON FILE
GEORGE STEVEN BASHEN, ET AL.              BAKER & ASSOCIATES                  REESE BAKER, ESQ                                  5151 KATY FREEWAY, #200               HOUSTON       TX      77007
GEORGE THOMAS RE & APPRAISAL              PO BOX 17183                                                                                                                RICHMOND      VA      23226
GEORGE W CONEY                            ADDRESS ON FILE
GEORGE W STEVENSON CH 13 TRUSTEE          5350 POPLAR AVE STE 500                                                                                                     MEMPHIS       TN      38119‐3697
GEORGE WEBER, ET AL.                      FLORIDA FORECLOSURE & CREDIT        DEFENSE FIRM, P.L.; LEE SEGAL                     13575 58TH STREET NORTH SUITE 140     CLEARWATER    FL      33760
GEORGE WHITE APPRAISALS                   1930 2ND AVE N                                                                                                              BESSEMER      AL      35020
GEORGE, ALYSSA                            ADDRESS ON FILE
GEORGE, BETHANY                           ADDRESS ON FILE
GEORGE, CARLYE                            ADDRESS ON FILE
GEORGE, JUSTIN                            ADDRESS ON FILE
GEORGE, NIKIA                             ADDRESS ON FILE
GEORGE, XAVIER                            ADDRESS ON FILE
GEORGES PLUMBING OF THE                   KEYS INC                            PO BOX 501065                                                                           MARATHON      FL      33050
GEORGES TOWNSHIP                          GEORGES TWP ‐ TAX COLLEC            320 SMITHVILLE ‐ HIGHHOU                                                                SMITHVILLE    PA      15478
GEORGETOWN CITY                           CITY OF GEORGETOWN ‐ CLE            100 N COURT ST                                                                          GEORGETOWN    KY      40324
GEORGETOWN COMMONS HOME OWNERS            6506 SHELTON HOME CT                                                                                                        ARLINGTON     TX      76017
GEORGETOWN COMMUNITY SERVICES ASSOC       1234 KING GEORGE BLVD                                                                                                       SAVANNAH      GA      31419
GEORGETOWN COUNTY                         GEORGETOWN COUNTY ‐ TREA            129 SCREVEN STREET, RM 1                                                                GEORGETOWN    SC      29440
GEORGETOWN COUNTY / MOBI                  GEORGETOWN COUNTY ‐ TREA            129 SCREVEN STREET, RM 1                                                                GEORGETOWN    SC      29440
GEORGETOWN COUNTY DELINQUENT TAX          OFFICE  ATTN:  TREASURE OFFICE      PO BOX 421270                                                                           GEORGETOWN    SC      29442
GEORGETOWN COUNTY TREASURER               129 SCREVERN ST                                                                                                             GEORGETOWN    SC      29440




                                                                                                              Page 349 of 998
                                           19-10412-jlg           Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       353 of 1004
Creditor Name                                 Address1                               Address2                                         Address3     City             State   Zip        Country
GEORGETOWN FIRE DISTRICT                      GEORGETOWN FD ‐ TAX COLL               PO BOX 518                                                    GEORGETOWN       CT      06829
GEORGETOWN OF BATAVIA CONDO                   50 EAST COMMERCE DR. SUITE 110                                                                       SCHAUMBURG       IL      60173
GEORGETOWN OF BATAVIA II CONDO ASSN.          C/O NORTHWEST PROPERTY MANAGEMENT      780 TEK DRIVE                                                 CRYSTAL LAKE     IL      60014
GEORGETOWN SQUARE CONDO ASSOC.                C/O FOSTER PREMIER, INC.               750 W. LAKE COOK RD., STE. 190                                BUFFALO GROVE    IL      60089
GEORGETOWN TOWN                               GEORGETOWN TOWN ‐ COLLEC               39 THE CIRCLE                                                 GEORGETOWN       DE      19947
GEORGETOWN TOWN                               GEORGETOWN TOWN‐TAX COLL               1 LIBRARY STREET                                              GEORGETOWN       MA      01833
GEORGETOWN TOWN                               GEORGETOWN TOWN‐TAX COLL               50 BAYPOINT ROAD                                              GEORGETOWN       ME      04548
GEORGETOWN TOWN                               GEORGETWN TWN TREASURER                2182 100TH ST.                                                LUCK             WI      54853
GEORGETOWN TOWN                               TAX COLLECTOR                          100 POLK COUNTY PLAZA ST                                      BALSAM LAKE      WI      54810
GEORGETOWN TOWNSHIP                           GEORGETOWN TWP ‐ TREASUR               P.O. BOX 769                                                  JENISON          MI      49429
GEORGETOWN VILLAGE                            GEORGETOWN VILLAGE ‐ COL               P O BOX 220                                                   GEORGETOWN       LA      71432
GEORGIA                                       BETTY THOMAS                           2990 BRANDYWINE ROAD, SUITE 200                               ATLANTA          GA      30341‐5565
GEORGIA                                       DEBORAH LONG                           2990 BRANDYWINE ROAD, SUITE 200                               ATLANTA          GA      30341‐5565
GEORGIA                                       FERNANDO ORNELAS                       2990 BRANDYWINE ROAD, SUITE 200                               ATLANTA          GA      30341‐5565
GEORGIA                                       GENERAL CONTACT                        2990 BRANDYWINE ROAD, SUITE 200                               ATLANTA          GA      30341‐5565
GEORGIA ANN MURRELL                           1321 3/4 WEST 109TH ST                                                                               LOS ANGELES      CA      90044
GEORGIA CAS & SURETY CO                       4370 PEACHTREE RD NE                                                                                 ATLANTA          GA      30319
GEORGIA DEPARTMENT OF BANKING & FINANCE       2990 BRANDYWINE ROAD, SUITE 200                                                                      ATLANTA          GA      30341‐5565
GEORGIA DEPARTMENT OF REVENUE                 1800 CENTURY BOULEVARD                                                                               ATLANTA          GA      30345
GEORGIA DEPARTMENT OF REVENUE                 PO BOX 740397                                                                                        ATLANTA          GA      30374
GEORGIA DEPT OF COMMUNITY AFFAIRS A           60 EXECUTIVE PARK S  NE                                                                              ATLANTA          GA      30329
GEORGIA FARM BUREAU CAS                       1620 BASS RD                                                                                         MACON            GA      31210
GEORGIA INS BROKERAGE IN                      193 AUBURN AVE NE                                                                                    ATLANTA          GA      30303
GEORGIA LIFE REALTY                           ATTN: DEBORAH HOHENSTEIN               PO BOX 1538                                                   VILLA RICA       GA      30180
GEORGIA LIFE REALTY                           REO ADVANTAGE INC,                     241 SOUTH CARROLL RD                                          VILLA RICA       GA      30180
GEORGIA POWER                                 241 RALPH MCGILL BLVD.                                                                               ATLANTA          GA      30308
GEORGIA POWER                                 96 ANNEX                                                                                             ATLANTA          GA      30396‐0001
GEORGIA PREMIER                               5895 MEMORIAL DR C                                                                                   STONE MOUNTAIN   GA      30083
GEORGIA PREMIER INSURANC                      PO BOX 871176                                                                                        STONE MOUNTAIN   GA      30087
GEORGIA SECRETARY OF STATE                    313 WEST TOWER                         2 MARTIN LUTHER KING JR. DR.                                  ATLANTA          GA      30334‐1530
GEORGIA TOWN                                  GEORGIA TOWN‐TAX COLLECT               47 TOWN COMMON ROAD                                           ST ALBANS        VT      05478
GEORGIA UNDERWRITING ASSOCIATION              3355 ANNANDALE LN                      #3                                                            SUWANEE          GA      30024
GEORGIA WATER & FIRE                          1891 MCFARLAND PARKWAY                                                                               ALPHARETTA       GA      30005
GEORGINI, CHONGIN                             ADDRESS ON FILE
GEOSCIENCE ENGINEERING                        2712 SATSUMA DRIVE 400                                                                               DALLAS           TX      75229
GEOTRAC                                       3900 LAYLIN ROAD                                                                                     NORWALK          OH      44857
GEOVERA INS                                   PO BOX 7010                                                                                          FAIRFIELD        CA      94533
GEOVERA INS CO                                1455 OLIVER RD                                                                                       FAIRFIELD        CA      94534
GEOVERA INS COMPANY                           PO BOX 2408                                                                                          FAIRFIELD        CA      94533
GEOVERA SPECIALTY                             P O BOX 21160                                                                                        FT LAUDERDALE    FL      33335
GEOVERA SPECIALTY INS                         P O BOX 20869                                                                                        ST PETERSBURG    FL      33742
GEOVERA SPECIALTY INS                         P O BOX 7010                                                                                         FAIRFIELD        CA      94533
GEOVERA SPECIALTY INSURANCE COMPANY           PAYMENT PROCESSING CENTER              PO BOX 7010                                                   FAIRFIELD        CA      94533‐0232
GERACI, ANDREW                                ADDRESS ON FILE
GERALD A CRAFT                                ADDRESS ON FILE
GERALD ALVIN BOYKIN & BARBARA ANN BOYKIN      ADDRESS ON FILE
GERALD ARNOLD REAL ESTATE                     4A HOMES, LLC                          311 GOLDEN OCALA BLVD                                         MACON            GA      31216
GERALD B CAMPBELL                             ADDRESS ON FILE
GERALD BAILEY INS AGCY                        314 N EXPRESSWAY                                                                                     GRIFFIN          GA      30223
GERALD BROWN REALTY & APPRAISALS              12115 OLD MARLBORO PIKE                                                                              UPPER MARLBORO   MD      20772
GERALD BRYANT INS AGENCY                      4001 N SHEPPED  122                                                                                  HOUSTON          TX      77018
GERALD BYERS                                  ADDRESS ON FILE
GERALD D PATTERSON                            ADDRESS ON FILE
GERALD F WOLLSCHLAEGER                        ADDRESS ON FILE
GERALD LE DESMA                               ADDRESS ON FILE
GERALD LOMBARDO                               ADDRESS ON FILE
GERALD MUSCAVITCH AGENCY                      11658 HURON ST SUITE 100                                                                             NORTHGLENN       CO      80234
GERALD R PATTERSON &                          ADDRESS ON FILE
GERALD T TAETZ                                ADDRESS ON FILE
GERALD TRADUP                                 ADDRESS ON FILE
GERALD WALLACE &                              ADDRESS ON FILE
GERALD WASSERMAN LLC                          3939 N CAUSEWAY BLVD STE 200                                                                         METAIRIE         LA      70002
GERARD INS SRVCS LLC                          P O BOX 729                                                                                          SAN ANDREAS      CA      95249
GERARD MENTZ &                                AMBER MENTZ                            805 VICTORIA DR                                               RED LION         PA      17356
GERARD R VETTER TRUSTEE                       PO BOX 1171                                                                                          GLEN BURNIE      MD      21060‐1171
GERARDI INS SRVCS                             16 POMFRET ST                                                                                        PUTNAM           CT      06260
GERASIMOV, LENA                               ADDRESS ON FILE
GERBER, WILLIAM                               ADDRESS ON FILE
GERDES, KEVIN                                 ADDRESS ON FILE
GERGEN, SHARON                                ADDRESS ON FILE




                                                                                                                    Page 350 of 998
                                     19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                 DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                    Pg CREDITOR MATRIX
                                                                                           354 of 1004
Creditor Name                            Address1                        Address2                                    Address3      City             State   Zip     Country
GERHARDS                                 6800 GISHOLT DR PO8124                                                                    MADISON          WI      53708
GERI GODINA TAX COLLECTOR                11586 LINN ROAD                                                                           ESPYVILLE        PA      16424
GERKIN, KIMBERLY                         ADDRESS ON FILE
GERLACH, LORI                            ADDRESS ON FILE
GERLACH, SABRINA                         ADDRESS ON FILE
GERLOFF COMPANY INC                      JAMES F GREGORY                 14955 BULVERDE ROAD                                       SAN ANTONIO      TX      78247
GERMAN AMERICAN FARM MTL                 15901 CENTRALCOMMERCE304                                                                  PFLUGERVILLE     TX      78660
GERMAN CONSTRUCTION INC                  2725 25TH AVE SE                                                                          ROCHESTER        MN      55904
GERMAN FARMERS MTL                       20 SPRING AVE                                                                             WUKON            IA      52172
GERMAN FARMERS MTL ASSMN                 151 TILDEN RD                                                                             CAIRO            NE      68824
GERMAN FARMERS MTL SARDI                 P O BOX 28                                                                                LAINGS           OH      43752
GERMAN FARMERS MUT INS                   116 NORTH MAIN                                                                            SIOUX CENTER     IA      51250
GERMAN FARMERS MUT INS                   PO BOX 325                                                                                SIOUX CENTER     IA      51250
GERMAN FARMERS MUTUAL                    INSURANCE COMPANY               PO BOX 357                                                NEW KNOXVILLE    OH      45871
GERMAN FARMERS MUTUAL                    P O  BOX 357                                                                              NEW KNOXVILLE    OH      45871
GERMAN FLATTS TOWN                       GERMAN FLATTS TN ‐ COLLE        PO BOX 160                                                MOHAWK           NY      13407
GERMAN GUTIERREZ                         163 W. ROOSEVELT RD.                                                                      WEST CHICAGO     IL      60185
GERMAN MTL                               HWY 4 & 7 P O BOX 160                                                                     POMERY           IA      50575
GERMAN MTL INS ASSOC                     702 SOUTH MAIN                                                                            MONTICELLO       IA      52310
GERMAN MUT INS                           P O BOX 191                                                                               NAPOLEON         OH      43545
GERMAN MUT INS                           P O BOX 245                                                                               SCRIBNER         NE      68057
GERMAN MUT INS ASSOC NE                  914 ALDEN DR                                                                              AUBURN           NE      68305
GERMAN MUT INSCO DELPHOS                 112 E 3RD STREET                                                                          DELPHOS          OH      45833
GERMAN MUTL INS CO DELPH                 112 E 3RD STREET                                                                          DELPHOS          OH      45833
GERMAN MUTUAL INS ASSOC                  500 E HARRISON ST                                                                         POMEROY          IA      50575
GERMAN MUTUAL INS CO                     1733 MORNINGSTAR BLVD                                                                     DECATUR          IN      46733
GERMAN MUTUAL INS CO                     OF INDIANA                      1733 MORNINGSTAR BLVD                                     DECATUR          IN      46733
GERMAN RODRIGUEZ &                       MAYRA RODRIGUEZ                 13718 HANWELL AVE                                         BELLFLOWER       CA      90706
GERMAN TOWN                              GERMAN TOWN‐ TAX COLLECT        2491 COUNTY ROAD 2                                        MCDONOUGH        NY      13801
GERMAN TOWNSHIP                          GERMAN TWP ‐ TAX COLLECT        POB 282                                                   MCCLELLANDTOWN   PA      15458
GERMANIA FARM MUT INS                    ASSOC                           P O BOX 1400                                              BRENHAM          TX      77834
GERMANIA FARM MUTUAL INSURANCE COMPANY   507 HIGHWAY 290 EAST                                                                      BRENHAM          TX      77833
GERMANIA INS CO                          507 HWY 290 EAST                                                                          BRENHAM          TX      77833
GERMANIA TOWN                            GERMANIA TWN TREASURER          N3495 COMET RD                                            TIGERTON         WI      54486
GERMANTOWN C S (TN OF CL                 GERMANTOWN CS‐SCHOOL BUS        TAX PROCESSING UNIT‐ PO                                   ALBANY           NY      12212
GERMANTOWN C S (TN OF GA                 GERMANTOWN CS‐SCHOOL BUS        TAX PROCESSING UNIT‐ PO                                   ALBANY           NY      12212
GERMANTOWN C S (TN OF GE                 GERMANTOWN CS‐SCHOOL BUS        TAX PROCESSING UNIT‐ PO                                   ALBANY           NY      12212
GERMANTOWN C S (TN OF LI                 GERMANTOWN CS‐SCHOOL BUS        TAX PROCESSING UNIT‐ PO                                   ALBANY           NY      12212
GERMANTOWN CITY                          GERMANTOWN CITY‐TREASURE        1930 S GERMANTOWN RD                                      GERMANTOWN       TN      38138
GERMANTOWN INS                           P O BOX 100                                                                               PHILADELPHIA     PA      19105
GERMANTOWN MUT INS CO                    W209 N11845 INS PLACE                                                                     GERMANTOWN       WI      53022
GERMANTOWN MUTUAL INS CO                 P O BOX 1020                                                                              GERMANTOWN       WI      53022
GERMANTOWN MUTUAL INSURANCE              P.O. BOX 1020                                                                             GERMANTOWN       WI      53022
GERMANTOWN TOWN                          GERMANTOWN TOWN‐ TAX COL        375 NORTHERN BOULEVARD                                    GERMANTOWN       NY      12526
GERMANTOWN TOWN                          GERMANTWN TWN TREASURER         N7560 17TH AVE                                            NEW LISBON       WI      53950
GERMANTOWN TOWN                          GERMANTWN TWN TREASURER         W216N14124 SPPRINGSIDE L                                  RICHFIELD        WI      53076
GERMANTOWN VILLAGE                       GERMANTWN VLG TREASURER         N112 W17001 MEQUON RD/BO                                  GERMANTOWN       WI      53022
GERMANTOWN VILLAGE                       N112 W17001                     PO BOX 1986/432 E WASHIN                                  WEST BEND        WI      53095
GERMANY TOWNSHIP                         GERMANY TWP ‐ TAX COLLEC        780 KINDIG RD                                             LITTLESTOWN      PA      17340
GERMANY, IESHIA                          ADDRESS ON FILE
GERNER & KEARNS, CO., L.P.A.             TINA DAY                        809 WRIGHT SUMMIT PARKWAY                   SUITE 200     FORT WRIGHT      KY      41011
GERRISH TOWNSHIP                         GERRISH TOWNSHIP ‐ TREAS        2997 E HIGGINS LK DR                                      ROSCOMMON        MI      48653
GERSHMAN LAW OFFICE PC                   610 YORK RD STE 200                                                                       JENKINTOWN       PA      19046
GERTSCH, ALICIA                          ADDRESS ON FILE
GERZAIN ANDAYA PINEDA &                  EDWARD & LAURA ORTIZ            6067 MOUNTAIN VIEW AVE                                    RIVERSIDE        CA      92504
GESINGER EXTERIORS LLC                   14275 95TH STREET SW                                                                      COKATO           MN      55321
GETAHOUSE INC.                           12507 LEE LAKE DRIVE                                                                      SPOTSYLVANIA     VA      22551
GETDOCSNOW.COM, LLC                      8675 S. EASTERN AVENUE                                                                    LAS VEGAS        NV      89123
GETTY, ERIC                              ADDRESS ON FILE
GETTYSBURG  S.D./MOUNT J                 KIMBERLY LITTLE‐TAX COLL        3425 BALTIMORE PIKE                                       LITTLESTOWN      PA      17340
GETTYSBURG BORO                          GETTYSBURG BORO ‐ COLLEC        65 W MIDDLE ST                                            GETTYSBURG       PA      17325
GETTYSBURG S.D./CUMBERLA                 GETTYSBURG SD ‐ TAX COLL        2059 TANEYTOWN ROAD                                       GETTYSBURG       PA      17325
GETTYSBURG S.D./FRANKLIN                 GETTYSBURG AREA SD ‐ COL        2275 MUMMASBURG RD                                        GETTYSBURG       PA      17325
GETTYSBURG S.D./FREEDOM                  KIMBERLY BECKETT‐TAX COL        596 MIDDLE CREEK RD                                       FAIRFIELD        PA      17320
GETTYSBURG S.D./GETTYSBU                 GETTYSBURG SD ‐ TAX COLL        65 W MIDDLE ST                                            GETTYSBURG       PA      17325
GETTYSBURG S.D./HIGHLAND                 SUSAN FORSYTHE ‐ TAX COL        745 KNOXLYN RD                                            GETTYSBURG       PA      17325
GEYERMAN, SHARON                         ADDRESS ON FILE
GG & SON SERVICES LLC                    421 NW 215 AVE                                                                            PEMBROKE PINES   FL      33029
GG INS                                   5120 WOODWAY DR 5020                                                                      HOUSTON          TX      77056
GHAZEE, JOSEPHINE                        ADDRESS ON FILE




                                                                                                   Page 351 of 998
                                        19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  355 of 1004
Creditor Name                              Address1                             Address2                                     Address3                 City            State   Zip     Country
GHENT TOWN                                 GHENT TOWN‐ TAX COLLECTO             P.O.BOX 98                                                            GHENT           NY      12075
GHERARDI, KEVIN                            ADDRESS ON FILE
GHERARDI, VINCENT                          ADDRESS ON FILE
GHIRMAI, AWET                              ADDRESS ON FILE
GHOLSTON, CLIFFORD                         ADDRESS ON FILE
GHOSHAL SNEHASHIS AND                      SUPARNA MUKHERJEE                    11814 S ROCK WILLOW WAY                                               PARKER          CO      80134
GIA RISK MANAGEMENT LLC                    9195 W 44TH AVE                                                                                            WHEAT RIDGE     CO      80033
GIAMPORCARO, PETER                         ADDRESS ON FILE
GIANG N DUONG                              7123 FAVIAN CT                                                                                             HOUSTON         TX      77083
GIANGOBBE‐COLE, EMMA                       ADDRESS ON FILE
GIANNONE, PHILLIP                          ADDRESS ON FILE
GIBBONS NEUMAN                             SEGALL ALLEN & HALLORAN              3321 HENDERSON BLVD                                                   TAMPA           FL      33609
GIBBONS NEUMAN BELLO                       SEGALL ALLEN & HALLORAN              3321 HENDERSON BLVD                                                   TAMPA           FL      33609
GIBBONS, JESSICA                           ADDRESS ON FILE
GIBBS REALTY & AUCTION CO INC              4891 D HWY 153                                                                                             EASLEY          SC      29642
GIBBS ROOFING & SIDING                     516 KEENELAND AVE                                                                                          WOODSTOCK       GA      30189
GIBBS, BRAD                                ADDRESS ON FILE
GIBBS, CANDACE                             ADDRESS ON FILE
GIBBS, CLAY                                ADDRESS ON FILE
GIBBS, JAMI                                ADDRESS ON FILE
GIBBSBORO BORO                             GIBBSBORO BORO ‐TAX COLL             49 KIRKWOOD ROAD                                                      GIBBSBORO       NJ      08026
GIBRALTAR CITY                             GIBRALTAR CITY ‐ TREASUR             29450 MUNRO                                                           GIBRALTER       MI      48173
GIBRALTAR TOWN                             DOOR COUNTY TREASURER                421 NEBRASKA STREET                                                   STURGEON BAY    WI      54235
GIBSLAND TOWN                              GIBSLAND TOWN ‐ TAX COLL             P.O. BOX 309                                                          GIBSLAND        LA      71028
GIBSON & ASSOCIATES, LLC                   2754 ELECTRIC ROAD SUITE D                                                                                 ROANOKE         VA      24018
GIBSON CONSTRUCTION                        PO BOX 16734                                                                                               MEMPHIS         TN      38116
GIBSON COUNTY                              101 N MAIN                                                                                                 PRINCETON       IN      47670
GIBSON COUNTY                              GIBSON COUNTY ‐ TREASURE             101 N. MAIN                                                           PRINCETON       IN      47670
GIBSON COUNTY                              GIBSON COUNTY‐TRUSTEE                PO BOX 259                                                            TRENTON         TN      38382
GIBSON COUNTY CLERK & MASTERS OFFICE       204 N COURT SQUARE B                                                                                       TRENTON         TN      38382
GIBSON COUNTY TRUSTEE                      1 COURT SQUARE 102                                                                                         TRENTON         TN      38382
GIBSON COUNTY TRUSTEE                      P O BOX 259                                                                                                TRENTON         TN      38382
GIBSON ELECTRICAL                          WILLIAM GIBSON                       4212 RED BIRD LN.                                                     DALLAS          TX      75237
GIBSON HANDYMAN SERVICES                   101 WILLIAMS ROAD                                                                                          WEST PARK       FL      33023
GIBSON TOWN                                GIBSON N TREASRER                    2211 ROCKLEDGE RD                                                     MISHICOT        WI      54228
GIBSON TOWNSHIP                            GIBSON TOWNSHIP ‐ TREASU             8368 SAUNDERS RD                                                      STANDISH        MI      48658
GIBSON TOWNSHIP                            LINDA SIVERS ‐ TAX COLLE             11503 SR 92                                                           SOUTH GIBSON    PA      18842
GIBSON, ARTHUR                             ADDRESS ON FILE
GIBSON, BRANDY                             ADDRESS ON FILE
GIBSON, CHARMAGNE                          ADDRESS ON FILE
GIBSON, DEBRA                              ADDRESS ON FILE
GIBSON, JASON                              ADDRESS ON FILE
GIBSON, JOSCELYN                           ADDRESS ON FILE
GIBSON, JUSTIN                             ADDRESS ON FILE
GIBSON, KENYETTA                           ADDRESS ON FILE
GIBSON, KIMBERLY                           ADDRESS ON FILE
GIBSON, ROSEMARY                           ADDRESS ON FILE
GIBSON, RYAN                               ADDRESS ON FILE
GIBSON, SYDNEY                             ADDRESS ON FILE
GIBSON, TROY                               ADDRESS ON FILE
GIBSON, YVONNE                             ADDRESS ON FILE
GIBSONVILLE TOWN                           GIBSONVILLE TOWN ‐ TREAS             129 W MAIN ST                                                         GIBSONVILLE     NC      27249
GIBSONVILLE TOWN ‐ ALAMA                   GIBSONVILLE TOWN  ‐ TREA             129 W MAIN ST                                                         GIBSONVILLE     NC      27249
GIC MANAGEMENT                             211 E PARKWOOD 205                                                                                         FRIENDSWOOD     TX      77546
GIDEON                                     GIDEON CITY ‐ COLLECTOR              PO BOX 396                                                            GIDEON          MO      63848
GIEBEL, JOSEPH                             ADDRESS ON FILE
GIERTSEN CO OF MN INC                      8385 10TH AV N                                                                                             GOLDEN VALLEY   MN      55427
GIES, CHRISTOPHER                          ADDRESS ON FILE
GIESEY, BRANDON                            ADDRESS ON FILE
GIESLER, SANDRA                            ADDRESS ON FILE
GIFFIN, TAMURA                             ADDRESS ON FILE
GIFFORD INS AGENCY                         1547 E LITTLE CREEK 101                                                                                    NORFOLK         VA      23518
GIG SEMPRE LLC                             PO BOX 3791                                                                                                BIG SPRING      TX      79720
GIGAMON INC.                               ATTN: LEGAL DEPARTMENT               3300 OLCOTT STREET                                                    SANTA CLARA     CA      95054
G‐III CONSTRUCTION                         GEORGE LEROY ARGETSINGER III         GEORGE LEROY ARGETSINGER III                 895 S. DICKINSON DR.     RUSK            TX      75785
GIKLING, TIFFANY                           ADDRESS ON FILE
GIL & ASSOC INSURANCE CONSULTANTS INC      9485 SW 72 STREET, SUITE 120‐A                                                                             MIAMI           FL      33173
GIL GARDEN AVETRANI INS                    10689 N KENDALL DR  208                                                                                    MIAMI           FL      33176
GIL H PINEIRO VARGAS                       URB. ALMIRA AQ 11 CALLE 12                                                                                 TOA BAJA        PR      00949
GIL, ANGELICA                              ADDRESS ON FILE




                                                                                                           Page 352 of 998
                                          19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                356 of 1004
Creditor Name                                Address1                         Address2                                   Address3                         City             State   Zip          Country
GIL, VINCENT                                 ADDRESS ON FILE
GILA COUNTY                                  GILA COUNTY ‐ TREASURER          1400 EAST ASH STREET                                                        GLOBE            AZ      85501
GILA COUNTY TREASURER                        1400 EAST ASH STREET                                                                                         GLOBE            AZ      85501
GILA COUNTY TREASURER                        1400 EAST ASH STREET                                                                                         GLOBE            AZ      85502‐1093
GILBERT GARCIA                               ADDRESS ON FILE
GILBERT J BLANCHARD INS                      AGENCY                           1317 SE BLVD                                                                MORGAN CITY      LA      70380
GILBERT JIMENEZ, ET AL.                      GEORGE E. ADELO, ESQ             PO BOX 2477                                                                 SANTA FE         NM      87504
GILBERT L PRIDDY &                           ADDRESS ON FILE
GILBERT LOPEZ                                ADDRESS ON FILE
GILBERT MORALES, ET AL.                      VILT & ASSOCIATES, P.C.          ROBERT C. VILT                             5177 RICHMOND AVE, STE. 1142     HOUSTON          TX      77056
GILBERT S MORDOH & CO INC                    PO BOX 159                                                                                                   BLOOMINGTON      IN      47402
GILBERT TOOMER                               ADDRESS ON FILE
GILBERT VILLAGE                              ADDRESS ON FILE
GILBERT, ADAM                                ADDRESS ON FILE
GILBERT, CHRIS                               ADDRESS ON FILE
GILBERT, JARED                               ADDRESS ON FILE
GILBERT, JERMAIA                             ADDRESS ON FILE
GILBERT, TRACIE                              ADDRESS ON FILE
GILBERTO JAVIER PARIS MILLON                 ADDRESS ON FILE
GILBERTO MARTINEZ &                          ADDRESS ON FILE
GILBERTO MOMPELLER                           ADDRESS ON FILE
GILBERTSVILLE‐MT.UPTON S                     GMU SCHOOL TAX COLLECTOR         693 ST. HWY 51                                                              GILBERTSVILLE    NY      13776
GILBERTSVILLE‐MT.UPTON S                     GMU SCHOOL TAX COLLECTOR         693 STATE HWY 51                                                            GILBERTSVILLE    NY      13776
GILBOA TOWN                                  GILBOA TOWN‐TAX COLLECTO         PO BOX 187 TOWN HALL                                                        GILBOA           NY      12076
GILBOA‐CONESVILLE C S (T                     GILBOA‐CONESVILLE CS‐COL         248 HUBBARD RD                                                              GILBOA           NY      12076
GILBOA‐CONESVLE CS (CMBN                     IRENE HESS ‐ TAX COLLECT         248 HUBBARD ROAD                                                            GILBOA           NY      12076
GILCHRIST COUNTY                             GILCHRIST COUNTY‐TAX COL         PO BOX 194                                                                  TRENTON          FL      32693
GILCHRIST COUNTY TAX COLLECTOR               112 S MAIN STREET                                                                                            TRENTON          FL      32693‐0194
GILCHRIST TRADING POST, LLC                  6075 M‐33                                                                                                    ATLANTA          MI      49709
GILDARDO CORNEJO                             217 LILLY DR                                                                                                 SAN JUAN         TX      78589
GILDEMEISTER, KRISTEN                        ADDRESS ON FILE
GILES CARPENTRY &                            FOUNDATION                       7828 HWY 43 SOUTH                                                           KOSCIUSKO        MS      39090
GILES COUNTY                                 GILES COUNTY ‐ TREASURER         130 N MAIN STREET                                                           PEARISBURG       VA      24134
GILES COUNTY                                 GILES COUNTY‐TRUSTEE             PO BOX 678                                                                  PULASKI          TN      38478
GILES, CARMELITA                             ADDRESS ON FILE
GILES, THOMAS                                ADDRESS ON FILE
GILFILLAN,GILPIN & BREHMAN                   101 GREENWOOD AVENUE             SUITE 420                                                                   JENKINTOWN       PA      19046
GILFORD TOWN                                 GILFORD TOWN ‐TAX COLLEC         47 CHERRY VALLEY ROAD                                                       GILFORD          NH      03249
GILFORD TOWNSHIP                             GILFORD TOWNSHIP ‐ TREAS         6230 GILFORD RD                                                             FAIRGROVE        MI      48733
GILILEO ROOFING SERVICE LLC                  P.O. BOX 90549                                                                                               LAKELAND         FL      33804
GILL CONSTRUCTION INC.                       MATTHEW R. GILL                  19409 OLD RIVER ROAD                                                        VANCLEAVE        MS      39565
GILL TOWN                                    GILL TOWN ‐ TAX COLLECTO         325 MAIN ROAD                                                               GILL             MA      01354
GILL, CLARA                                  ADDRESS ON FILE
GILL, JAMES                                  ADDRESS ON FILE
GILL, STEVEN                                 ADDRESS ON FILE
GILLAM, NEIKO                                ADDRESS ON FILE
GILLASPIE, KATHARINE                         ADDRESS ON FILE
GILLEN, JENNIFER                             ADDRESS ON FILE
GILLESPIE CENTRAL APPRAI                     GILLESPIE CENTRAL APPRAI         1159 S. MILAM                                                               FREDERICKSBURG   TX      78624
GILLESPIE FARM MTL                           319 FRIENDSHIP LANE                                                                                          FREDERICKSBURG   TX      78624
GILLESPIE FARM MUTUAL INSURANCE COMPANY      319 FRIENDSHIP LANE                                                                                          FREDERICKSBURG   TX      78624
GILLETT CITY                                 GILLETT CITY TREASURER           150 N MCKENZIE AVE                                                          GILLETT          WI      54124
GILLETT TOWN                                 GILLETT TWN TREASURER            PO BOX 605                                                                  GILLETT          WI      54124
GILLFORD MUTUAL FIRE INS                     122 N LAKESHORE DR                                                                                           LAKE CITY        MN      55041
GILLIAM COUNTY                               GILLIAM COUNTY ‐ TAX COL         PO BOX 484                                                                  CONDON           OR      97823
GILLIES, CANDI                               ADDRESS ON FILE
GILLIS PAINTING                              EDWARD GILLIS                    126 NARRAGANSETT AVE                                                        JAMESTOWN        RI      02835
GILLISPIE, MATTHEW                           ADDRESS ON FILE
GILLMAN INS GROUP                            11375 SOUTHBRIDGEPKWY100                                                                                     ALPHARETTA       GA      30022
GILMAN CITY                                  GILMAN CITY ‐ COLLECTOR          429 MAIN ST                                                                 GILMAN CITY      MO      64642
GILMAN TOWN                                  GILMAN TWN TREASURER             N7304 410TH ST                                                              SPRING VALLEY    WI      54767
GILMANTON TOWN                               GILMANTON TOWN ‐TAX COLL         PO BOX 550                                                                  GILMANTON        NH      03237
GILMER COUNTY                                GILMER COUNTY‐TAX COMMIS         1 BROAD ST ‐ SUITE 105                                                      ELLIJAY          GA      30540
GILMER COUNTY SHERIFF                        GILMER COUNTY ‐ SHERIFF          10 HOWARD ST                                                                GLENVILLE        WV      26351
GILMER COUNTY TAX COMMISSIONER               1 BROAD STREET                   SUITE 105                                                                   ELLIJAY          GA      30540
GILMER, CHAD                                 ADDRESS ON FILE
GILMER, CINDY                                ADDRESS ON FILE
GILMOND INS AGEANCY INC                      725 N HWY A1A C‐111                                                                                          JUPITER          FL      33477
GILMORE TOWNSHIP                             GILMORE TOWNSHIP ‐ TREAS         6991 FORDYCE ROAD                                                           FARWELL          MI      48622
GILMORE TOWNSHIP                             GILMORE TOWNSHIP ‐ TREAS         PO BOX 247                                                                  ELBERTA          MI      49628




                                                                                                       Page 353 of 998
                                          19-10412-jlg             Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             357 of 1004
Creditor Name                                Address1                                      Address2                                       Address3     City              State   Zip          Country
GILMORE, REKIA                               ADDRESS ON FILE
GILMOUR, ANGELA                              ADDRESS ON FILE
GILPIN COUNTY                                GILPIN COUNTY‐TREASURER                       203 EUREKA STREET                                           CENTRAL CITY      CO      80427
GILPIN TOWNSHIP                              GILPIN TWP ‐ TAX COLLECT                      962 ICE POND ROAD                                           LEECHBURG         PA      15656
GILS ROOFING                                 GILVER DICKSON                                HC 63 BOX 313                                               WINSLOW           AZ      86047
GILSON‐HEEBNER, PATRICIA                     ADDRESS ON FILE
GILSTRAP ROOFING INC.                        1512 EASLEY BRIDGE ROAD                                                                                   GREENVILLE        SC      29611
GILSUM TOWN                                  GILSUM TOWN‐TAX COLLECTO                      P.O. BOX 36                                                 GILSUM            NH      03448
GIMBEL, TRAVIS                               ADDRESS ON FILE
GINA B POTTER                                ADDRESS ON FILE
GINA CRAWFORD                                ADDRESS ON FILE
GINCO CONSTRUCTION &                         DEVELOPMENT                                   1075 CAXAMBAS DRIVE                                         MARCO ISLAND      FL      34145
GINGER C CARTER                              250 DIXIE ROAD                                                                                            RED SPRINGS       NC      28377
GINGER TYLER AGENCY                          513 S 1ST ST                                                                                              SELAH             WA      98942
GINGERICH, LINDA                             ADDRESS ON FILE
GINGLES TOWN                                 GINGLES TWN TREASURER                         50725 STATE HWY 112                                         ASHLAND           WI      54806
GINNIE MAE                                   550 12TH STREET SW, THIRD FLOOR                                                                           WASHINGTON        DC      20024
GINNIE MAE                                   OFFICER OF ISSUER & PORTFOLIO MANAGEMENT      425 3RD STREET, SW                                          WASHINGTON        DC      20024
GINSBACH, CRYSTAL                            ADDRESS ON FILE
GIOELLO, JANET                               ADDRESS ON FILE
GIORDANO RESIDENTIAL APP                     210 IVANHOE DR                                                                                            ROBBINSVILLE      NJ      08691
GIORGIO COYNE & ASSC INC                     1851 RITNER STREET                                                                                        PHILADELPHIA      PA      19145
GIORLANDO, SALVATORE                         ADDRESS ON FILE
GIOVANNI INSIGNARES                          & KRISTINE INSIGNARES                         3804 PLUM SPRINGS LN                                        ELLICOTT CITY     MD      21042
GIOVANTTI INS AGENCY INC                     PO BOX 1688                                                                                               MEDFORD           NJ      08055
GIOVINA PAVONE &                             PETER PAVONE                                  4863 N VINE AVE                                             NORRIDGE          IL      60706
GIPSON SURVEYING                             398 ELMORE RD                                                                                             CABOT             AR      72023
GIPSON, ALEXANDRIA                           ADDRESS ON FILE
GIRARD BORO                                  GIRARD BORO ‐ TAX COLLEC                      705 LAKE ST                                                 GIRARD            PA      16417
GIRARD CITY                                  GIRARD CITY‐TAX COLLECTO                      P O BOX 10                                                  GIRARD            GA      30426
GIRARD S.D./LAKE CITY                        GIRARD SD ‐ TAX COLLECTO                      10029 SEELEY STREET                                         LAKE CITY         PA      16423
GIRARD SCHOOL DISTRICT/G                     GIRARD SD ‐ TAX COLLECTO                      10140 WEST RIDGE RD                                         GIRARD            PA      16417
GIRARD SCHOOL DISTRICT/G                     GIRARD SD ‐ TAX COLLECTO                      705 LAKE ST                                                 GIRARD            PA      16417
GIRARD TOWNSHIP                              GIRARD TOWNSHIP ‐ TREASU                      1009 MARSHALL RD                                            COLDWATER         MI      49036
GIRARD TOWNSHIP                              GIRARD TWP ‐ TAX COLLECT                      10140 WEST RIDGE RD                                         GIRARD            PA      16417
GIRARD TOWNSHIP                              GIRARD TWP ‐ TAX COLLECT                      8983 GILLINGHAM RD                                          FRENCHVILLE       PA      16836
GIRARDEAU, FADIA                             ADDRESS ON FILE
GIRARDVILLE BORO                             GIRARDVILLE BORO ‐ COLLE                      PO BOX 104                                                  GIRARDVILLE       PA      17935
GIRGEN, TEAL                                 ADDRESS ON FILE
GIRVIN & FERLAZZO, P.C.                      20 CORPORATE WOODS BLVD                                                                                   ALBANY            NY      12211
GISH, DEANNA                                 ADDRESS ON FILE
GIST, TIFFANY                                ADDRESS ON FILE
GITONGA, LYNN                                ADDRESS ON FILE
GITZKE, JENNA                                ADDRESS ON FILE
GIULIANI CONSTRUCTION & RESTORATION INC      424 LANO STREET                                                                                           SAN JOSE          CA      95125
GIUOCO, SAMUEL                               ADDRESS ON FILE
GIVENS, MAURICE                              ADDRESS ON FILE
GIZZI, BRIAN                                 ADDRESS ON FILE
GJ GENERAL CONTRACTOR                        608 9TH ST NE                                                                                             RIO RANCHO        NM      87124
GJ MULTIPLES SERVICES                        EDGAR BETANCOURT DELEON                       VIA 37‐4SN‐3 VILLA FONTANA                                  CAROLINA          PR      00983
GJS APPRAISING                               926 W 62ND ST                                                                                             MINNEAPOLIS       MN      55419‐2210
GJS TRADITIONAL BLDG LLC                     PO BOX 47742                                                                                              ST PETERSBURG     FL      33710
GK CONSTRUCTION                              GREGORY KWON                                  50 MORNING GLEN DRIVE                                       SUWANEE           GA      30024
GK CONSTRUCTION INC                          7122 RESEDA BLVD STE 202                                                                                  RESEDA            CA      91335
GL NAVARRO ROOFING &                         LINDA & LOFTEN SWINT                          7211 SULKY LANE                                             SAN ANTONIO       TX      78240
GLACIER COMPANY & SERENA                     & MICHAEL MARTIN                              9427 195TH ST E                                             PRIOR LAKE        MN      55372
GLACIER COUNTY                               512 E MAIN                                                                                                CUT BANK          MT      59427
GLACIER COUNTY                               GLACIER COUNTY ‐ TREASUR                      512 EAST MAIN ST                                            CUT BANK          MT      59427
GLAD, CYNTHIA                                ADDRESS ON FILE
GLAD, CYNTHIA J.                             ADDRESS ON FILE
GLADE SPRING TOWN                            GLADE SPRING TOWN ‐ TREA                      113 EAST GLADE STREET                                       GLADE SPRING      VA      24340
GLADE TOWNSHIP                               CATHY VAVALA ‐ TAX COLLE                      160 JENNIE LN                                               WARREN            PA      16365
GLADES COUNTY                                GLADES COUNTY‐TAX COLLEC                      PO DRAWER 1589                                              MOORE HAVEN       FL      33471
GLADEWATER CITY/ISD                          GLADEWATER ISD ‐ TAX COL                      P O BOX 1688                                                GLADEWATER        TX      75647
GLADSTONE CITY                               GLADSTONE CITY ‐ TREASUR                      1100 DELTA AVE                                              GLADSTONE         MI      49837
GLADSTONE RUSSELL, ET AL.                    KORTE & WORTMAN, P.A.                         2041 VISTA PARKWAY, SUITE 102                               WEST PALM BEACH   FL      33411
GLADWIN CITY                                 GLADWIN CITY ‐ TREASURER                      1000 WEST CEDAR AVENUE                                      GLADWIN           MI      48624
GLADWIN COUNTY TREASURER                     401 W CEDAR AVENUE                                                                                        GLADWIN           MI      48624
GLADWIN TOWNSHIP                             GLADWIN TOWNSHIP ‐ TREAS                      3167 N HOCKADAY RD                                          GLADWIN           MI      48624
GLADYS BELIZAIRE                             ADDRESS ON FILE




                                                                                                                        Page 354 of 998
                                         19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          358 of 1004
Creditor Name                               Address1                                    Address2                                     Address3     City               State   Zip          Country
GLADYS JOSEPH                               ADDRESS ON FILE
GLADYS LATTIMORE AND                        ADDRESS ON FILE
GLANCY, STEPHANIE                           ADDRESS ON FILE
GLANN LANDON                                2280 OLIVET AVE                                                                                       LOS OLIVOS         CA      93441
GLANTON, BRION                              ADDRESS ON FILE
GLANTON, LATOYA                             ADDRESS ON FILE
GLASCO WATER DISTRICT                       4 HIGH STREET, TOWN OF SAUGERTIES           ATTN: TAX COLLECTOR                                       SAUGERTIES         NY      12477
GLASCO, TAJA                                ADDRESS ON FILE
GLASCOCK COUNTY                             GLASCOCK CO‐TAX COMMISSI                    PO BOX 221                                                GIBSON             GA      30810
GLASFORD, JULIE                             ADDRESS ON FILE
GLASGOW CITY                                GLASGOW CITY ‐ CLERK                        PO BOX 278                                                GLASGOW            KY      42142
GLASGOW TOWN                                GLASGOW TOWN ‐ TREASURER                    P O BOX 326                                               GLASGOW            VA      24555
GLASGOW VILLAGE HOA                         C/O DNI PROPERTIES, INC.                    662 OFFICE PARKWAY                                        ST. LOUIS          MO      63141
GLASS LEWIS & CO LLC                        ONE SANSOME ST SUITE 3300                                                                             SAN FRANCISCO      CA      94104
GLASS, ROBERT                               ADDRESS ON FILE
GLASSBORO BORO                              GLASSBORO BORO ‐ TAX COL                    1 SOUTH MAIN STREET                                       GLASSBORO          NJ      08028
GLASSBORO PILOT                             GLASSBORO BORO ‐ TAX COL                    1 SOUTH MAIN STREET                                       GLASSBORO          NJ      08028
GLASSER AND GLASER, P.L.C.                  580 E MAIN ST STE 600                                                                                 NORFOLK            VA      23510
GLASSER AND GLASSER                         580 E MAIN ST STE 600                                                                                 NORFOLK            VA      23510
GLASSER AND GLASSER PLC                     580 E MAIN ST STE 600                                                                                 NORFOLK            VA      23510
GLASSPORT BORO                              GLASSPORT BORO ‐ TAX COL                    440 MONONGAHELA AVE                                       GLASSPORT          PA      15045
GLASTONBURY TOWN                            GLASTONBURY TOWN‐TAX COL                    2155 MAIN ST TOWN HALL                                    GLASTONBURY        CT      06033
GLAZER & ASSOCIATES, P.A.                   3113 STIRLING RD.                           SUITE 201                                                 FORT LAUDERDALE    FL      33312
GLEADLE, DANIEL                             ADDRESS ON FILE
GLEASON CITY                                GLEASON CITY‐TAX COLLECT                    PO BOX 720                                                GLEASON            TN      38229
GLEASON, MICHAEL                            ADDRESS ON FILE
GLEASON, TIMOTHY                            ADDRESS ON FILE
GLEN ARBOR TOWNSHIP                         GLEN ARBOR TWP ‐ TREASUR                    PO BOX 56                                                 GLEN ARBOR         MI      49636
GLEN BRIAR CONDO, INC                       12009 NEBEL ST                                                                                        ROCKVILLE          MD      20852
GLEN BURNIE BANK                            GROUND RENT                                 PO BOX 70                                                 GLEN BURNIE        MD      21060
GLEN COVE CITY                              GLEN COVE CITY ‐ TAX COL                    9 GLEN STREET                                             GLEN COVE          NY      11542
GLEN COVE COUNTY                            GLEN COVE COUNTY ‐ TAX D                    9 GLEN STREET                                             GLEN COVE          NY      11542
GLEN COVE SCHOOL                            GLEN COVE SCHOOL‐RECEIVE                    9 GLEN STREET                                             GLEN COVE          NY      11542
GLEN FLORA VILLAGE                          GLEN FLORA VLG TREASURER                    W16516 OLD HWY 194                                        SHELDON            WI      54766
GLEN FORSTER CONST &                        CLARK & SHONDA OWEN                         PO BOX 53451                                              LUBBOCK            TX      79453
GLEN FORSTER CONSTRUCTION                   PO BOX 53451                                                                                          LUBBOCK            TX      79453
GLEN GARDNER BORO                           GLEN GARDNER BORO‐ COLLE                    PO BOX 307                                                GLENGARDNER        NJ      08826
GLEN HARRIS & ASSOCIATES                    PO BOX 21887                                                                                          OKLAHOMA CITY      OK      73156
GLEN HAVEN PROPERTY OWNERS ASSOCIATION      P. O.BOX 1812                                                                                         TRINITY            TX      75862‐1812
GLEN HOA OF CITRUS COUNTY INC               PO BOX 640482                                                                                         BEVERLY HILLS      FL      34464
GLEN LEONARD                                & MANUEL DA MOTTA                           220 MEMPHIS AVE                                           HUNTINGTON BEACH   CA      92648
GLEN O CAMERON                              366 FAIRMONT AVE                                                                                      POCATELLO          ID      83201‐3806
GLEN OAKS HOMEOWNERS ASSOCIATION, INC.      147 OLD SOLOMONS ISLAND ROAD, STE. 400                                                                ANNAPOLIS          MD      21401
GLEN OAKS MANOR HOA, INC                    4370 SOUTH TAMIAMI TRAIL                    SUITE 102                                                 SARASOTA           FL      34231
GLEN RIDGE BORO                             GLEN RIDGE BORO‐TAX COLL                    825 BLOOMFIELD AVE. ROOM                                  GLEN RIDGE         NJ      07028
GLEN ROCK BORO                              GLEN ROCK BORO ‐ TAX COL                    108 WEST COURT                                            GLEN ROCK          PA      17327
GLEN ROCK BORO                              GLEN ROCK BORO ‐ TAX COL                    MUNICIPAL BLDG1 HARDING                                   GLEN ROCK          NJ      07452
GLEN SULCA &                                ELENA SULCA                                 18063 NW 60TH CT                                          HIALEAH            FL      33015
GLEN TOWN                                   GLEN TOWN ‐ TAX COLLECTO                    7 ERIE ST                                                 FULTONVILLE        NY      12072
GLEN WINSOR                                 ADDRESS ON FILE
GLENBEULAH VILLAGE                          GLENBEULAH VLG TREASURER                    P.O. BOX 128 / 110 N SWI                                  GLENBEULAH         WI      53023
GLENBEULAH VILLAGE                          TAX COLLECTOR                               P.O. BOX 128 / 110 N SWI                                  GLENBEULAH         WI      53023
GLENBROOK HOMEOWNERS ASSOCIATION            P.O. BOX 447                                                                                          GLENBROOK          NV      89413
GLENBROOK WATER COOPERATIVE                 PO BOX 295                                                                                            GLENBROOK          NV      89413
GLENBURN TOWN                               GLENBURN TOWN ‐ TAX COLL                    144 LAKEVIEW ROAD                                         GLENBURN           ME      04401
GLENBURN TOWNSHIP                           GLENBURN TWP ‐ TAX COLLE                    P.O. BOX 497                                              DALTON             PA      18414
GLENCAIRN COMMUNITY IMPROVEMENT ASSOC       17030 KIETH HARROW BLVD.                                                                              HOUSTON            TX      77084
GLENCO ROOFING, INC.                        GLEN PIERCE                                 3136 S. MAIN ST.                                          FORT WORTH         TX      76110
GLENCOE CITY                                CITY OF GLENCOE ‐ CLERK                     PO BOX 98                                                 GLENCOE            KY      41046
GLENDA BRUNK                                GLENDA BRUNK, PRO SE                        1010 CTY RD 300                                           ELLINGTON          MO      63638
GLENDALE CITY                               GLENDALE CITY TREASURER                     5909 N MILWAUKEE RIVER P                                  GLENDALE           WI      53209
GLENDALE CITY                               TRI INSTALLMENT                             5909 N MILWAUKEE RIVER P                                  GLENDALE           WI      53209
GLENDALE ROOFING & CHAD                     & ERICA OGLE                                6130 W MYRTLE AVE                                         GLENDALE           AZ      85301
GLENDALE ROOFING & CONSTRUCTION LLC         6130 W MYRTLE AVENUE                                                                                  GLENDALE           AZ      85301
GLENDALE S.D./BECCARIA T                    GLENDALE AREA SD ‐ COLLE                    915 MAPLE ROAD                                            COALPORT           PA      16627
GLENDALE S.D./IRVONA BOR                    GLENDALE SD ‐ TAX COLLEC                    255 HOPKINS STREET                                        IRVONA             PA      16656
GLENDALE S.D./READE TWP                     ALICE ODONNELL ‐ TAX COL                    PO BOX 79                                                 GLASGOW            PA      16644
GLENDALE S.D./WHITE TWP                     WHITE TWP ‐ TAX COLLECTO                    1949 BEAVER VALLEY RD                                     FLINTON            PA      16640
GLENDALE SPRING HOA                         P.O. BOX 15427                                                                                        SCOTTSDALE         AZ      85267
GLENDALE TOWN                               GLENDALE TWN TREASURER                      30684 CITY HWY P                                          KENDALL            WI      54638




                                                                                                                   Page 355 of 998
                                       19-10412-jlg                 Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    359 of 1004
Creditor Name                              Address1                               Address2                                     Address3                           City              State   Zip     Country
GLENDALYS SANTIAGO AND                     ANGEL SANTIAGO SR                      4002 DOWNEY CT                                                                  ORLANDO           FL      32822
GLENDON BORO (NRTHMPTN                     GLENDON BORO ‐ TAX COLLE               24 FRAKNLIN ST                                                                  EASTON            PA      18042
GLENEAGLES CONDO I ASSN, INC               P. O. BOX 480337                                                                                                       DELRAY BEACH      FL      33448
GLENEAGLES CONDO III ASSN INC              PO BOX 480337                                                                                                          DELRAY BEACH      FL      33448
GLENEAGLES CONDOMINIUM 1 ASSOCIATION       15390 STRATHEARN DR                                                                                                    DELRAY BEACH      FL      33446
GLENEAGLES COUNTRY CLUB                    7667 VICTORY LANE                                                                                                      DELRAY BEACH      FL      33446
GLENEAGLES COUNTRY CLUB, INC.              7667 VICTORY LANE                                                                                                      DELRAY BEACH      FL      33446
GLENFIELD BORO                             GLENFIELD BORO ‐ TAX COL               91 HILL ROAD                                                                    SEWICKLEY         PA      15143
GLENHAVEN MOBILODGE                        13181 LAMPSON AVE                                                                                                      GARDEN GROVE      CA      92840
GLENMEADOW CONDOMINIUM TRUST               ROSANNA                                1105 LEXINGTON STREET, BUILDING 1‐R                                             WALTHAM           MA      02451
GLENMORA CITY                              GLENMORA CITY ‐ TAX COLL               P O BOX 265                                                                     GLENMORA          LA      71433
GLENMORE TOWN                              BROWN COUNTY ‐ TREASURER               PO BOX 23600/305 EAST WA                                                        GREEN BAY         WI      54305
GLENN B STEARNS CH 13 TRUSTEE              801 WARRENVILLE RD STE 650                                                                                             LISLE             IL      60532
GLENN BRIDGES                              ADDRESS ON FILE
GLENN CALDWELL INS                         14566 MONO WAY                                                                                                         SONORA            CA      95370
GLENN COUNTY                               GLENN COUNTY ‐ TAX COLLE               516 WEST SYCAMORE STREET                                                        WILLOWS           CA      95988
GLENN COUNTY TAX COLLECTOR                 516 W SYCAMORE STREET                                                                                                  WILLOWS           CA      95988
GLENN DAVIS                                GLENN DAVIS (PRO SE)                   P.O. BOX 26232                                                                  TUCSON            AZ      85726
GLENN DAVIS & ASSOCS INC                   23452 HWY 80 EAST                                                                                                      STATESBORO        GA      30461
GLENN DAVIS, ET AL.                        TINA DAVIS (PRO SE)                    7451 W VELVO RD.                                                                TUCSON            AZ      85757
GLENN E. QUINN, JANE DOE, OCCUPANT         PRO SE ‐ GLENN QUINN                   PO BOX 13591                                                                    OKLAHOMA CITY     OK      73113
GLENN FINLEY ATTORNEY AT LAW               2024 WILLIAMSBRIDGE ROAD                                                                                               BRONX             NY      10461
GLENN FORSTER CONSTRUCTION                 P.O. BOX 53451                                                                                                         LUBBOCK           TX      79453
GLENN GRAE OWNER ASSOC.                    C/O 4 DEGREES REAL ESTATE              1826 E SPRAGUE AVE                                                              SPOKANE           WA      99202
GLENN HALL                                 ADDRESS ON FILE
GLENN INSURANCE AGENCY                     PO BOX 365                                                                                                             ABSECON           NJ      08201
GLENN INSURANCE INC                        500 E ABSENCON BLVD                                                                                                    ABSENCON          NJ      82010
GLENN J RUSSELL                            ADDRESS ON FILE
GLENN KINGERY INC                          PO BOX 2262                                                                                                            SALEM             VA      24153
GLENN KNAKE                                ADDRESS ON FILE
GLENN M ROSS, PC                           566 SOUTH BETHLEHEM PIKE                                                                                               FORT WASHINGTON   PA      19034
GLENN M. ATTAWAY                           ADDRESS ON FILE
GLENN MELTON AND IVEL  MELTON              BRIAN C. ANDREWS, JAMES E. PILLEY      D. WILSON JORDAN; ANDREWS LAW GROUP          6496 WEATHERS PLACE, SUITE 200     SAN DIEGO         CA      92121
GLENN RECKARD &                            ADDRESS ON FILE
GLENN ROZZEL                               ADDRESS ON FILE
GLENN SASSER                               ADDRESS ON FILE
GLENN SMYLY                                ELKIN‐PECK, PLLC                       RICHARD PECK                                 12515 SPRING HILL DRIVE            SPRING HILL       FL      34609
GLENN TENORE &                             ADDRESS ON FILE
GLENN WALKER REMODELING                    GLENN SCOTT WALKER                     GLENN SCOTT WALKER                           4121 FM 1836                       KAUFMAN           TX      75142
GLENN, CARL                                ADDRESS ON FILE
GLENN, JENNIFER                            ADDRESS ON FILE
GLENN, NATHANIEL                           ADDRESS ON FILE
GLENN, SAMUEL                              ADDRESS ON FILE
GLENNCO CONSTR & ANNA &                    GREGORY SARI                           163 YORKTOWN RD                                                                 SWEDESBORO        NJ      08085
GLENNVILLE CITY                            GLENNVILLE CITY‐TAX COLL               134 S VETERANS BLVD                                                             GLENNVILLE        GA      30427
GLENOLDEN BORO                             DONNA RUGGIERO ‐ TAX COL               P.O. BOX 185                                                                    GLENOLDEN         PA      19036
GLENS FALLS CITY                           GLENS FALLS CITY‐TAX COL               42 RIDGE STREET                                                                 GLENS FALLS       NY      12801
GLENS FALLS CITY SCH (CI                   GLENS FALLS CS‐TAX COLLE               42 RIDGE ST                                                                     GLENS FALLS Y     NY      12801
GLENS FALLS COMMON SD(CI                   GLENS FALLS COMMON ‐COLL               42 RIDGE STREET                                                                 GLENS FALLS       NY      12801
GLENSHANNONRESERVE COMMUNITY ASSOC, INC    10907 GLENWOLDE                                                                                                        HOUSTON           TX      77099
GLENSHIRE CIVIC ASSOCIAT                   PO BOX 177                                                                                                             PICKERINGTON      OH      43147
GLENVIEW CITY                              CITY OF GLENVIEW ‐ CLERK               PO BOX 37                                                                       GLENVIEW          KY      40025
GLENVIEW HILLS CITY                        CITY OF GLENVIEW HILLS ‐               6311 LIME ROAD                                                                  LOUISVILLE        KY      40222
GLENVIEW MANOR CITY                        CITY OF GLENVIEW MANOR ‐               PO BOX 221196                                                                   LOUISVILLE        KY      40252
GLENVILLE TOWN                             GLENVILLE TN‐TAX RECEIVE               18 GLENRIDGE RD                                                                 GLENVILLE         NY      12302
GLENWOOD RESIDENTIAL SERVICES              523 KYSER SPRING                                                                                                       HEATH             TX      75632
GLENWOOD RESIDENTIAL SERVICES              JERRY MITCHELL DAVIS                   523 KYSER SPRING                                                                HEALTH            TX      75032
GLENWOOD TOWN                              GLENWOOD TWN TREASURER                 3072 150TH AVENUE                                                               GLENWOOD CITY     WI      54013
GLERTSEN COMPANY OF                        WISCONSIN INC      STE C               W223 N798 SARATOGA DR                                                           WAUKESHA          WI      53186
GLICK, JEREMY                              ADDRESS ON FILE
GLICKMAN, SARA                             ADDRESS ON FILE
GLOABL RISK SRVCS                          28365 DAVIS PKWY 201                                                                                                   WARRENVILLE       IL      60555
GLOBAL ALLIANCE INTER                      NETWORK LLC                            PO BOX 520111                                                                   MIAMI             FL      33152
GLOBAL ALUMINUM FACTORY                    JOSE PEREZ                             BUENA VISTA 450 A 1751                                                          SAN JUAN          PR      00926
GLOBAL APPRAISAL LLC                       116 SETTLERS MILL LN                                                                                                   DURHAM            NC      27713
GLOBAL ARCHITECTURAL SERVICES INC          251 VALENCIA AVE. 1728                                                                                                 CORAL GABLES      FL      33114
GLOBAL BUILDERS                            1632 CANTON RD                                                                                                         JASPER            GA      30143
GLOBAL BUILDERS & M                        EDWARDS & BLECA                        365 RIDGE POINT DR                                                              CARMEL            IN      46032
GLOBAL BUILDERS LLC                        1601 ORINOCO AVE                                                                                                       COLUMBUS          IN      47201
GLOBAL CROSSING TELECOMMUNICATIONS, INC.   ATTN: GENERAL COUNSEL                  1025 ELDORADO BOULEVARD                                                         BROOMFIELD        CO      80021




                                                                                                             Page 356 of 998
                                        19-10412-jlg             Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                                 Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           360 of 1004
Creditor Name                              Address1                                      Address2                                         Address3                                    City                 State   Zip          Country
GLOBAL ELITE REALTY                        504 INDEPENDENCE BLVD.                                                                                                                     SICKLERVILLE         NJ      08081
GLOBAL ENT SOUTH FL INC                    1043 NW 31ST AV                                                                                                                            POMPANO BEACH        FL      33069
GLOBAL GREEN INS AGENCY                    1371 MCNUTT                                                                                                                                HERCULANEUM          MO      63048
GLOBAL GREEN INS AGENCY                    204 WEST PITMAN ST STE A                                                                                                                   OFALLON              MO      63366
GLOBAL GREEN INS AGENCY                    4568 MERAMEC BOTTOM 2                                                                                                                      ST LOUIS             MO      63128
GLOBAL GREEN INS AGENCY                    995 COOL SPRINGS INDUSTR                                                                                                                   OFALLON              MO      63366
GLOBAL INS SRVCS                           21301 POWERLINE RD 211                                                                                                                     BOCA RATON           FL      33433
GLOBAL INSURANCE AGENCY                    LLC                                           514 WESTFIELD AVE                                                                            ELIZABETH            NJ      07208
GLOBAL LIBERTY INS CO OF                   68 S SERVICE RD 450                                                                                                                        MELVILLE             NY      11747
GLOBAL MANAGEMENT SERVICES CORP.           6625 MIAMI LAKES DRIVE, SUITE  365                                                                                                         MIAMI                FL      33014
GLOBAL PROCEEDS LLC                        8194 W DEER VALLEY RD STE 106‐278                                                                                                          PEORIA               AZ      85382
GLOBAL PROPERTIES REALTY, LLC              10800 N. MILITARY TRAIL 118                                                                                                                PALM BEACH GARDENS   FL      33410
GLOBAL RFG & CONTRACT                      LLC                                           2211 S 156TH CIR 2A                                                                          OMAHA                NE      68130
GLOBAL ROOFING                             QUALITY ROOFING OF COLORADO LLC.              6635 S. DAYTON ST. SUITE 230                                                                 GREENWOOD VILLAGE    CO      80111
GLOBAL ROOFING &                           DERRICK & ALLYSON LAWARY                      2575 NORTHBROOKE PLAZA                                                                       NAPLES               FL      34119
GLOBAL SOFTWARE SERVICES, INC.             D/B/A LATITUDE SOFTWARE                       ATTN: GENERAL COUNSEL                            7800 BELFORT PARKWAY SUITE 100              JACKSONVILLE         FL      32256
GLOBETROTTERS ENG. CORP                    DAVE FELLER                                   300 SOUTH WACKER DRIVE                           SUITE 400                                   CHICAGO              IL      60606
GLOCESTER TOWN                             GLOCESTER TOWN ‐ TAX COL                      1145 PUTNAM PIKE                                                                             CHEPACHET            RI      02814
GLORIA BROWN                               COMMUNITY LEGAL SERVICES, INC.                BY:  KERRY E. SMITH, ESQUIRE                     ATTORNEY ID NO. 94473  1424 CHESTNUT ST     PHILADELPHIA         PA      19102
GLORIA BYRNE &                             MICHELLE BYRNE                                2445 RAVENSWOOD DR                                                                           TITUSVILLE           FL      32780
GLORIA DASSA                               5149 MAGELLAN WAY E                                                                                                                        DELRAY BEACH         FL      33484
GLORIA PUGH                                42788 WINDING POND TRAIL                                                                                                                   BELLEVILLE           MI      48111
GLORON AGENCY INC                          120 BROADWAY 37TH FLOOR                                                                                                                    NEW YORK             NY      10271
GLORY ENTERPRISES LLC                      PO BOX 1328                                                                                                                                CLEBURNE             TX      76033
GLORY FONTAH &                             STEPHEN TANJANG                               9216 HOBART ST                                                                               UPPER MARLBORO       MD      20774
GLOSSER, GARY                              ADDRESS ON FILE
GLOSTER TOWN                               GLOSTER TOWN‐TAX COLLECT                      PO BOX 1019                                                                                  GLOSTER              MS      39638
GLOUCESTER CITY                            GLOUCESTER CITY‐TAX COLL                      512 MONMOUTH AVENUE                                                                          GLOUCESTER CITY      NJ      08030
GLOUCESTER CITY                            GLOUCESTER CITY‐TAX COLL                      9 DALE AVENUE                                                                                GLOUCESTER           MA      01930
GLOUCESTER CITY                            MUNICIPAL BUILDING, 512 MONMOUTH STREET                                                                                                    GLOUCESTER CITY      NJ      08030
GLOUCESTER CITY                            WATER SEWER                                   512 MONMOUTH ST                                                                              GLOUCESTER CITY      NJ      08030
GLOUCESTER COUNTY                          GLOUCESTER COUNTY ‐ TREA                      6489 MAIN ST ‐ COURTS BL                                                                     GLOUCESTER           VA      23061
GLOUCESTER COUNTY TREASURERS OFFICE        6489 MAIN STREET                                                                                                                           GLOUCESTER           VA      23061
GLOUCESTER TOWNSHIP  ‐FI                   GLOUCESTER TWP ‐COLLECTO                      PO BOX 8                                                                                     BLACKWOOD            NJ      08012
GLOUCESTER TOWNSHIP MUA                    P. O. BOX 216                                                                                                                              GLANDORA             NJ      08029
GLOUCESTOR TOWNSHIP MUA                    PO BOX 216                                    71 LANDING                                                                                   GLENDORA             NJ      08029
GLOUDEMAN, ROSS                            ADDRESS ON FILE
GLOUSTER CONST & EST OF                    R PINNEY & M MAGRAS                           PO BOX 502942                                                                                ST THOMAS            VI      805
GLOVER TOWN                                GLOVER TOWN ‐ TAX COLLEC                      51 BEAN HILL RD                                                                              GLOVER               VT      05839
GLOVER, ABREE                              ADDRESS ON FILE
GLOVER, ALICIA                             ADDRESS ON FILE
GLOVER, GERALD                             ADDRESS ON FILE
GLOVER, JASON                              ADDRESS ON FILE
GLOVER, STEPHANIE                          ADDRESS ON FILE
GLOVERSVILLE CITY                          GLOVERSVILLE CITY‐COMM O                      3 FRONTAGE ROAD‐ CITY HA                                                                     GLOVERSVILLE         NY      12078
GLOVERSVILLE CITY  (FULT                   GLOVERSVILLE CITY‐CO TRE                      223 WEST MAIN ST RM 202                                                                      JOHNSTOWN            NY      12095
GLOVERSVILLE CS CMD TOWN                   GLOVERSVILLE CSD‐TAX COL                      234 LINCOLN ST                                                                               GLOVERSVILLE         NY      12078
GLS LEGAL SERVICES                         1216 LUCHETTI STREET                                                                                                                       SAN JUAN             PR      907
GLS LEGAL SERVICES. LLC                    GENEVIEVE LOPEZ STIPES, ESQ.                  P.O. BOX 367308                                                                              SAN JUAN             PR      00936‐7308
GLUF, MICHAEL                              ADDRESS ON FILE
GLV INS                                    2005 VISTA PRKWY 200                                                                                                                       WEST PALM BEACH      FL      33411
GLYNN COUNTY                               GLYNN COUNTY‐TAX COMMISS                      1725 REYNOLDS ST ‐ ROOM                                                                      BRUNSWICK            GA      31520
GLYNN COUNTY CLERK OF SUPERIOR             COURT                                         PO BOX 1355                                                                                  BRUNSWICK            GA      31520
GLYNN COUNTY TAX COMMISSIONER              PO BOX 1259                                                                                                                                BRUNSWICK            GA      31521‐1259
GLYNN HUMPHREY                             PO BOX 1084                                                                                                                                WHITEWRIGHT          TX      75491
GM SERVICES HOME MAINTENANCE & REPAIR      3563 MEADOWDALE DRIVE                                                                                                                      VALDOSTA             GA      31606
GMAC INSURANCE                             P O BOX 414356                                                                                                                             BOSTON               MA      02241
GMAC MORTAGE CORPORATION                   ATTN: MIKE AMBLE                              4 WALNUT GROVE DRIVE                                                                         HORSHAM              PA      19044
GMAC MORTGAGE, LLC                         JOHN J. BLEIDT                                105 S. SHERRIN AVENUE                                                                        LOUISVILLE           KY      40207
GMAC MORTGAGE, LLC.                        CHIDI EZE, ESQ.,                              255 LIVINGSTON STREET., 3RD FLOOR                                                            BROOKLYN             NY      11217
GMAC MORTGAGE. LLC                         K. SPENCER LAUTERBAUGH, ESQ                   THE LAUTERBAUGH LAW FIRM                         151 NORTH MAIN STREET                       NEW CITY             NY      10956
GMAC REAL ESTATE FINE PROPERTIES           421 SAINT MICHAELS DR                                                                                                                      SANTA FE             NM      87505
GMACM HOME EQUITY LOAN TRUST 2006‐HE3      BNY MELLON TRUST CO N.A.  AS TRUSTEE          CORPORATE TRUST ‐ MBS                            500 ROSS STREET ‐ 12TH FLOOR                PITTSBURGH           PA      15262
GMACM HOME EQUITY LOAN TRUST 2006‐HE5      BNY MELLON TRUST CO N.A.  AS TRUSTEE          CORPORATE TRUST ‐ MBS                            500 ROSS STREET ‐ 12TH FLOOR                PITTSBURGH           PA      15262
GMACM HOME EQUITY LOAN TRUST 2007‐HE2      BNY MELLON TRUST CO N.A.  AS TRUSTEE          CORPORATE TRUST ‐ MBS                            500 ROSS STREET ‐ 12TH FLOOR                PITTSBURGH           PA      15262
GMACM HOME LOAN TRUST 2006‐HLTV1           BNY MELLON TRUST CO N.A.  AS TRUSTEE          CORPORATE TRUST ‐ MBS                            500 ROSS STREET ‐ 12TH FLOOR                PITTSBURGH           PA      15262
GMACM MORTGAGE LOAN TRUST 2010‐2,          MORTGAGE PASSTHROUGH CERTIFICATES 2010‐2      U.S. BANK NA AS TRUSTEE                          60 LIVINGSTON                               ST. PAUL             MN      55107‐2292
G‐MAR INS                                  8200 W 33 AVE  7                                                                                                                           HIALEAH              FL      33018
GMC SOFTWARE TECHNOLOGY INC.               ATTN: RICHARD WALL                            470 ATLANTIC AVENUE                              4TH FLOOR                                   BOSTON               MA      02210
GMF APPRAISALS INC                         5400 53RD AVE                                                                                                                              SACRAMENTO           CA      95823




                                                                                                                        Page 357 of 998
                                     19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               361 of 1004
Creditor Name                             Address1                           Address2                                     Address3     City              State   Zip          Country
GMM INS INC                               115‐A LIBRARY HILL LANE                                                                      LEXINGTON         SC      29072
GMM PROPERTIES &                          RAUL MORALES                       17426 FAIRWAY OAKS DR                                     SPRING            TX      57703
GMM PROPERTIES LLC& RAUL                  MORALES& M MORALES‐BATES           PO BOX 11323                                              SPRING            TX      77391
GMPI INC                                  PO BOX 198539                                                                                CHICAGO           IL      60619
GMS CONSTRUCTION CO INC                   PO BOX 565                                                                                   SOUTHBURY         CT      06488
GMT ASSOCIATES INSURANCE                  1631 HILLSIDE AVE                                                                            NEW HYDE PARK     NY      11040
GNC CONSTRUCTION & REMODELING             GUSTAVO CORDERO JR.                10431 THORNHURN CT                                        HOUSTON           TX      77065
GND CONST & JUAN                          RODRIGUEZ & I GUERRERO             163 W ROOSEVELT RD                                        WEST CHICAGO      IL      60185
GND CONSTRUCTION                          163 W ROOSEVELT RD                                                                           WEST CHICAGO      IL      60185
GNP BROKERAGE                             1944 A 52ND ST                                                                               BROOKLYN          NY      11204
GNS INSURANCE SRVCS INC                   PO BOX 4208                                                                                  CEDAR PARK        TX      78630
GNSD UNLIMITED ROOF SERVICES CORP         HENISSE CARRERA                    13640 NW 19 AVE, 18                                       OPA LOCKA         FL      33054
GO FIXX IT                                2465 WEST SHORE RD                                                                           WARWICK           RI      02889
GO PRO CONSTRUCTION INC                   1108 POND VIEW DR                                                                            FOLSOM            CA      95630
GO WITH GREEN                             ALONZA H. GREEN                    1206 WILKINS RD.                                          MOBILE            AL      36618
GOBBLE, AMANDA                            ADDRESS ON FILE
GOBERT, KALEENA                           ADDRESS ON FILE
GOBLES CITY                               GOBLES CITY  ‐ TREASURER           105 E MAIN ST                                             GOBLES            MI      49055
GOCELA, JOHN                              ADDRESS ON FILE
GOCO GROUP LLC &                          CHARLES & OLA NOONAN               8207 SAM SNEAD                                            SAN ANTONIO       TX      78240
GODBOUT, NICOLAS                          ADDRESS ON FILE
GODFREY, DAVID                            ADDRESS ON FILE
GODFREY, ETON                             ADDRESS ON FILE
GODFREY, KARL                             ADDRESS ON FILE
GODINA, RUBY                              ADDRESS ON FILE
GODSIL, MILISSA                           ADDRESS ON FILE
GODWIN, ELLEN                             ADDRESS ON FILE
GOEBBEL, CRAIG                            ADDRESS ON FILE
GOEDE, ADAMCZYK & DEBOEST, PLLC           8950 FONTANA DEL SOL WAY           100                                                       NAPLES            FL      34109
GOEDE, ADAMCZYK, DEBOEST & CROSS PLLC     8950 FONTANA DEL SOL WAY           STE 100                                                   NAPLES            FL      34109
GOEDECKE SURVEYING, LLC                   205 S. MAIN, P.O. BOX 68                                                                     EL DORADO         KS      67042
GOEDERT REAL ESTATE                       1324 N. MAIN ST.                                                                             ADRIAN            MI      49221
GOEDKEN, BRAD                             ADDRESS ON FILE
GOEL, AKHIL                               ADDRESS ON FILE
GOERLICH, LISA                            ADDRESS ON FILE
GOETZ INSURORS INC                        P O BOX 190                                                                                  FORT MORGAN       CO      80701
GOETZ TOWN                                GOETZ TWN TREASURER                PO BOX 147 / 23681 COUNT                                  CADOTT            WI      54727
GOFFSTOWN TOWN                            GOFFSTOWN TOWN ‐ TAX COL           16 MAIN STREET                                            GOFFSTOWN         NH      03045
GOFORTH, WARREN                           ADDRESS ON FILE
GOGA, AURORE                              ADDRESS ON FILE
GOGEL AND GOGEL                           2 MATTOON STREET                                                                             SPRINGFIELD       MA      01105
GOH, BELINDA                              ADDRESS ON FILE
GOINGS, NANCY                             ADDRESS ON FILE
GOINS, SHEILA                             ADDRESS ON FILE
GOLD CREEK TOWNHOUSE OWNERS ASSOCIATION   1401 EL CAMINO AVE 200                                                                       SACRAMENTO        CA      95815
GOLD KEY CLUB HOA, INC.,                  14275 SW 142 AVE                                                                             MIAMI             FL      33186
GOLD KEY ROOFING LLC                      4874 S ORANGE AVE                                                                            ORLANDO           FL      32806
GOLD MEDAL APPRAISALS & REALTY LLC        15719 N EQUESTRIAN TRAIL                                                                     TUCSON            AZ      85739
GOLD PROPERTY MANAGEMENT & ASSOC. INC.    175 FONTAINEBLEAU BLVD. 2A5                                                                  MIAMI             FL      33172
GOLD SPRINGS WEST ASSOCIATION             PO BOX 1854                                                                                  COLUMBIA          CA      95310‐1854
GOLD STAR ADJUSTERS LLC                   2601 MICHAELSON WAY                                                                          JACKSONVILLE      FL      32223
GOLD STAR CONTRACTINGLLC                  3025 4TH AVE E                                                                               SHAKOPEE          MN      55379
GOLD STAR PREMIUM                         ROOFING INC                        1425 BRENTWOOD ST UNIT14                                  LAKEWOOD          CO      80214
GOLD START GROUP LLC                      201 NW 64 AVE                                                                                MIAMI             FL      33126
GOLDAMITY INS                             22320 BARTON RD D                                                                            GRAND TERRACE     CA      92313
GOLDBERG & CUVILLIER PC                   1400 MONTREAL RD STE 100                                                                     TUCKER            GA      30084
GOLDCREST COMMUNITIES                     C/O SCHMIDT PROPERTIES             1011 W SANETTA                                            NAMPA             ID      83651
GOLDCREST COMMUNITIES, L.L.C.             722 N. CAMBRIDGE                                                                             NAMPA             ID      83651
GOLDCREST COMMUNITIES, LLC                722 N CAMBRIDGE ST.                                                                          NAMPA             ID      83651
GOLDEN & AMOS PLLC                        543 FIFTH ST                                                                                 PARKERSBURG       WV      26101
GOLDEN AND AMOS PLLC                      P O BOX 81                                                                                   PARKERSBURG       WV      26102
GOLDEN BEAR INS CO                        709 N CENTER ST                                                                              STOCKTON          CA      95202
GOLDEN BEAR INSURANCE                     COMPANY                            P. O. BOX 981146                                          WEST SACREMENTO   CA      95798
GOLDEN BEAR INSURANCE                     P O BOX 981146                                                                               WEST SACREMENTO   CA      95798
GOLDEN BELT CONSTRUCTION, LLC             BRAD CRONE                         PO BOX 1784                                               GREAT BEND        KS      67530
GOLDEN CENTURY INS                        69‐27 164TH ST 2ND FL                                                                        FRESH MEADOWS     NY      11365
GOLDEN GATE IRRIGATION DISTRICT           824 DEARBORN STREET                                                                          CALDWELL          ID      83605
GOLDEN GLOBAL INSURANCE                   19950 W COUNTRY CLUB DR            SUITE 902                                                 AVENTURA          FL      33180
GOLDEN HIGHLANDS HOMEOWNERS ASSOCIATION   21276 WHITE PINE DR 9                                                                        TEHACHAPI         CA      93561
GOLDEN HILLS CSD                          P O BOX 637                                                                                  TEHACHAPI         CA      93581




                                                                                                        Page 358 of 998
                                       19-10412-jlg                Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        362 of 1004
Creditor Name                              Address1                                   Address2                                         Address3            City                 State   Zip        Country
GOLDEN HILLS PROPERTY OWNERS ASSOC, INC    2775 NW 49TH AVENUE #205 PMB 229                                                                                OCALA                FL      34482‐4088
GOLDEN HILLS SANITATION CO INC             IN RECEIVERSHIP                            PO BOX 3257                                                          CLOVIS               CA      93613
GOLDEN HOME IMPROVEMENT                    7611 NARCISSUS ST                                                                                               HOUSTON              TX      77012
GOLDEN LAKES HOMEOWNERS ASSOC. INC.        1500 GOLDEN LAKES BLVD.                                                                                         WEST PALM BEACH      FL      33411
GOLDEN LAKES HOMEOWNERS ASSOCIATION, INC   1500 GOLDEN LAKES BLVD                                                                                          WEST PALM BEACH      FL      33411
GOLDEN MEADOW TOWN                         GOLDEN MEADOW TOWN ‐ COL                   P.O. BOX 307                                                         GOLDEN MEADOW        LA      70357
GOLDEN MOSS INS AGENCY                     PO BOX 248                                                                                                      PORT NECHES          TX      77651
GOLDEN OPPORTUNITY, LLC                    PATRICIA GOLDEN, PRO SE                    570 MILLER RD                                                        SOUTH WINDSOR        CT      6074
GOLDEN RAIN FOUNDATION OF LAGUNA WOODS     24351 EL TORO ROAD                                                                                              LAGUNA WOODS         CA      92637
GOLDEN RAIN FOUNDATION OF LAGUNA WOODS     PO BOX 2220                                                                                                     LAGUNA WOODS         CA      92654
GOLDEN REALTY SERVICES COMPANY, LLC        P. O. BOX 1554                                                                                                  BUDA                 TX      78610
GOLDEN RULE GENERAL CONTRACTING, LLC       WILLIAM R OHAVER                           5365 WILSON RD                                                       FORT WORTH           TX      76140
GOLDEN SPIKE ROOFING                       4010 S SPRUCE ST                                                                                                DENVER               CO      80237
GOLDEN SPREAD ROOFING INC                  405 S CROCKETT                                                                                                  AMARILLO             TX      79106
GOLDEN STATE APPRAISAL COMPANY             PO BOX 3394                                                                                                     VICTORVILLE          CA      92395
GOLDEN STATE INS SRVCS                     P O BOX 3157                                                                                                    APPLE VALLEY         CA      92307
GOLDEN STATE INSPECTIONS                   2113 EAST F STREET                         SUITE 1                                                              OAKDALE              CA      95361
GOLDEN SURF TOWERS CONDO ASSOC. INC        C/O ACCOUNTSULT LLC                        3109 STIRLING ROAD SUITE 202                                         FORT LAUDERDALE      FL      33312
GOLDEN TOWNSHIP                            GOLDEN TOWNSHIP ‐ TREASU                   PO BOX 26                                                            MEARS                MI      49436
GOLDEN TREE                                GOLDENTREE ASSET MANAGEMENT LP             485 LEXINGTON AVENUE, 15TH FLOOR                                     NEW YORK             NY      10017
GOLDEN TRIANGLE WASTE SERVICES             PO BOX 8880                                                                                                     COLUMBUS             MS      39705
GOLDEN VALLEY APPRAISALS                   PO BOX 131                                                                                                      ATWATER              CA      95301
GOLDEN VALLEY COUNTY                       GOLDEN VALLEY COUNTY TRE                   PO BOX 10                                                            RYEGATE              MT      59074
GOLDEN VALLEY ESTATES                      6505 241ST AVE E OFFICE                                                                                         BUCKLEY              WA      98321
GOLDEN VALLEY MHC LLP                      18006 SKY PARK CIRCLE STE 200                                                                                   IRVINE               CA      92614
GOLDEN VALLEY REST &                       TRANG LAM & QUANG LAM                      3635 W RICHERT AVE 102                                               FRESNO               CA      93722
GOLDEN, SYLVIA                             ADDRESS ON FILE
GOLDENSURF TOWERS CONDOMINIUM              137 GOLDEN ISLES DRIVE                                                                                          HALLANDALE BEACH     FL      33009
GOLDEY, TAMMY                              ADDRESS ON FILE
GOLDFARB, ROBERT                           ADDRESS ON FILE
GOLDMAN & GRANT ATTORNEYS AT LAW           205 W. RANDOLPH                            SUITE 1100                                                           CHICAGO              IL      60606
GOLDMAN ENTERPRISES                        DBA PAUL DAVIS RESTORATION OF KS CITY      14813 W 95TH STREET                                                  LENEXA               KS      66215
GOLDMAN SACHS
GOLDMAN SACHS & CO                         ATTN: NEW YORK FUNDING                     200 WEST STREET                                  5TH FLOOR           NEW YORK             NY      10282
GOLDMAN SACHS & CO.                        ATTN: REPO DOCUMENTATION                   30 HUDSON STREET                                 4TH FLOOR           JERSEY CITY          NJ      07302
GOLDMAN SACHS ASSET MANAGEMENT LP          ATTN:  MR. STEVEN MARK BARRY               CIO OF FUNDAMENTAL EQUITY                        200 WEST STREET     NEW YORK             NY      10282‐2102
GOLDMAN SACHS ASSET MGMT. LP               MR. STEVEN MARK BARRY                      CIO OF FUNDAMENTAL EQUITY                        200 WEST STREET     NEW YORK             NY      10282‐2102
GOLDMAN SACHS MMAF                         MR. KENT ARTHUR CLARK CFA, MBA             MANAGING DIRECTOR                                200 WEST STREET     NEW YORK             NY      10282‐2102
GOLDMAN SACHS MULTI MGR ALTS FUND          ATTN:  MR. KENT ARTHUR CLARK CFA, MBA      MANAGING DIRECTOR                                200 WEST STREET     NEW YORK             NY      10282‐2102
GOLDMAN SACHS TRUST II                     GOLDMAN SACHS MULTI‐MANAGER                NON‐CORE FIXED INCOME FUND
GOLDMAN, NEAL P.                           ADDRESS ON FILE
GOLDMAN, TISEO & STURGES, P.A.             701 JC CENTER COURT                        SUITE 3                                                              PORT CHARLOTTE       FL      33954
GOLDNER ASSOCIATES, INC.                   ATTN: GENERAL COUNSEL                      231 VENTURE CIRCLE                                                   NASHVILLE            TN      37228
GOLDNER ASSOCIATES, INC.                   ATTN: MITCH EMOFF                          231  VENTURE CIRCLE                                                  NASHVILLE            TN      37228
GOLDSBORO BORO                             DEBRA S. POPP ‐ TAX COLL                   1909 OLD TRAIL ROAD                                                  ETTERS               PA      17319
GOLDSIDE ESTATES HOMEOWNERS ASSOC.         PO BOX 943                                                                                                      OAKHURST             CA      93644
GOLDSMITH, JERRY                           ADDRESS ON FILE
GOLDSMITH, YUBANCA                         ADDRESS ON FILE
GOLDSON, CRAIG                             ADDRESS ON FILE
GOLDSTAR CONSTRUCTION                      WILLIAM K TCHENG                           1913 HILL PLACE                                                      SNOHOMISH            WA      98290
GOLDSTAR PREMIUM ROOFING INC               1425 BRENTWOOD UNIT 14                                                                                          LAKEWOOD             CO      80214
GOLDSTEIN & GREENLAW LLP                   118‐35 QUEENS BLVD STE 1515                                                                                     FOREST HILLS         NY      11375
GOLDSTEIN AND PECK, P.C.                   WALTER A. FLYNN, JR.                       1087 BROAD STREET                                                    BRIDGEPORT           CT      06604
GOLDSTEIN EDGAR & REAGAN                   741 J CLYDE MORRIS BLVD                                                                                         NEWPORT NEWS         VA      23601
GOLDSTEIN, MARIA                           ADDRESS ON FILE
GOLEY, HANIKA                              ADDRESS ON FILE
GOLF BREEZE REALTY LLC                     13435 S MCCALL RD SUITE 95                                                                                      PORT CHARLOTTE       FL      33981
GOLF KNOLLS ASSOCIATION                    29070 CAMINO ALBA                                                                                               MURRIETA             CA      92563
GOLF POINTE AT PALM AIRE CTRY CLUB ASSN    3701 SOUTH OSPREY AVENUE                                                                                        SARASOTA             FL      34239
GOLF TO GULF BUILDERSINC                   10600 CHEVROLET WAY 211                                                                                         ESTERO               FL      33928
GOLF VIEW COLONY HOMEOWNERS ASSOCIATION    1002 COLONY DRIVE                                                                                               NORTH MYRTLE BEACH   SC      29582
GOLFVIEW HOA INC                           25031 CRANES ROOST CIR                                                                                          LEESBURG             FL      34748
GOLIAD CITY/ISD                            GOLIAD CITY/ISD ‐ COLLEC                   P O BOX 830                                                          GOLIAD               TX      77963
GOLIAD COUNTY                              GOLIAD COUNTY ‐ TAX COLL                   P O BOX 800                                                          GOLIAD               TX      77963
GOLIATH ROOFING & REMODE                   2437 BAY AREA BLVD 109                                                                                          HOUSTON              TX      77058
GOLL, CASSANDRA                            ADDRESS ON FILE
GOLLAN, CHRISTOPHER                        ADDRESS ON FILE
GOLSON LAW FIRM                            WILLIAM M GOLSON                           1230 S. MYRTLE AVE., STE.105                                         CLEARWATER           FL      33756‐3445
GOLSON, BRITTANY                           ADDRESS ON FILE
GOMEZ INSURANCE AGENCY                     3641 MITCHELL RD SUITE D                                                                                        CERES                CA      95307




                                                                                                                     Page 359 of 998
                            19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                         DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                            Pg CREDITOR MATRIX
                                                                                   363 of 1004
Creditor Name                  Address1                          Address2                                     Address3     City             State   Zip          Country
GOMEZ ROOFING CO               1015 NW 31 AVE                                                                              POMPANO BEACH    FL      33069
GOMEZ, ESMERALDA               ADDRESS ON FILE
GOMEZ, JAGGER                  ADDRESS ON FILE
GOMEZ, JESSICA                 ADDRESS ON FILE
GOMEZ, JORGE                   ADDRESS ON FILE
GOMEZ, ODETTE                  ADDRESS ON FILE
GOMEZ, VYVY                    ADDRESS ON FILE
GOMOLL, JEFFREY                ADDRESS ON FILE
GONCALVES, NANCY               ADDRESS ON FILE
GONCHER, LIANE                 ADDRESS ON FILE
GONSALVES, LILLIANA            ADDRESS ON FILE
GONSALVES, ROBERT              ADDRESS ON FILE
GONSER, JACQUI                 ADDRESS ON FILE
GONSTEAD, JON                  ADDRESS ON FILE
GONYON, ALYSSA                 ADDRESS ON FILE
GONZALES COUNTY                GONZALES COUNTY ‐ COLLEC          P O BOX 677                                               GONZALES         TX      78629
GONZALES, AUGUSTINE            ADDRESS ON FILE
GONZALES, FELICIA              ADDRESS ON FILE
GONZALES, GABRIELLA            ADDRESS ON FILE
GONZALES, JENNIFER             ADDRESS ON FILE
GONZALES, RITA                 ADDRESS ON FILE
GONZALES, VANESSA              ADDRESS ON FILE
GONZALES, VICKIE               ADDRESS ON FILE
GONZALEZ & HERRERA PA          11401 SW 40TH ST STE 204                                                                    MIAMI            FL      33165
GONZALEZ INS AGENCY            2700 N MACDILL AVE 109                                                                      TAMPA            FL      33607
GONZALEZ REMODELING            615 FREEMAN ST                                                                              CALDWELL         TX      77836
GONZALEZ ROOFING &             GUTTERS                           1251 E ORCHID DR                                          PUEBLO WEST      CO      81007
GONZALEZ TEXAS BUILDERS        5431 CAPLIN ST                                                                              HOUSTON          TX      77026
GONZALEZ, ALEJANDRO            ADDRESS ON FILE
GONZALEZ, AMANDA               ADDRESS ON FILE
GONZALEZ, ANTHONY              ADDRESS ON FILE
GONZALEZ, ARACELI              ADDRESS ON FILE
GONZALEZ, ARNOLD               ADDRESS ON FILE
GONZALEZ, CHRISTOPHER          ADDRESS ON FILE
GONZALEZ, DENISE               ADDRESS ON FILE
GONZALEZ, EMMANUEL             ADDRESS ON FILE
GONZALEZ, FRANCES              ADDRESS ON FILE
GONZALEZ, GLORIA               ADDRESS ON FILE
GONZALEZ, ISMAEL               ADDRESS ON FILE
GONZALEZ, JENNY                ADDRESS ON FILE
GONZALEZ, JOANNE               ADDRESS ON FILE
GONZALEZ, MAYRA                ADDRESS ON FILE
GONZALEZ, MELISSA              ADDRESS ON FILE
GONZALEZ, ROXANNE              ADDRESS ON FILE
GONZALEZ, TONY                 ADDRESS ON FILE
GONZALEZ, TRACEY               ADDRESS ON FILE
GONZALEZ, VALERIA              ADDRESS ON FILE
GONZALEZ, VICTORIA             ADDRESS ON FILE
GONZALEZ‐DOWNS, OLIVIA         ADDRESS ON FILE
GONZALEZ‐PEREZ, ALEJANDRO      ADDRESS ON FILE
GONZALO JIMENEZ INS AGY        8323 SOUTHWEST FREEWAY            SUITE 390                                                 HOUSTON          TX      77074
GONZELEZ AND CO INS            5833 KENNEDY BLVD                                                                           N BERGEN         NJ      07047
GOOCH, ASHLEY                  ADDRESS ON FILE
GOOCH, LISA                    ADDRESS ON FILE
GOOCHLAND COUNTY               GOOCHLAND COUNTY ‐ TREAS          1800 SANDY HOOK ROAD                                      GOOCHLAND        VA      23063
GOOD LUCK HOME REMODELIN       8423 MOBUD DR                                                                               HOUSTON          TX      77036
GOOD NEWS APPRAISALS           EDWARD J NEWSOME                  PO BOX 16161                                              KANSAS CITY      MO      64112
GOOD TURN CONTRACTING LL       3628 HICKORY AVE                                                                            BALTIMORE        MD      21211
GOOD, KEVIN                    ADDRESS ON FILE
GOODAR TOWNSHIP                GOODAR TOWNSHIP ‐ TREASU          5468 GOODAR RD                                            SOUTH BRANCH     MI      48761
GOODE, LATASHA                 ADDRESS ON FILE
GOODE, MADELINE                ADDRESS ON FILE
GOODHUE COUNTY                 GOODHUE CO. ‐ AUD/TREASU          509 W 5TH STREET, RM 206                                  RED WING         MN      55066
GOODING COUNTY                 GOODING COUNTY ‐ TREASUR          PO BOX 326                                                GOODING          ID      83330
GOODLAND GLASS LLC             829 W HWY 24                                                                                GOODLAND         KS      67735
GOODLAND TOWNSHIP              GOODLAND TOWNSHIP ‐ TREA          2374 N VAN DYKE                                           IMLAY CITY       MI      48444
GOODLETTSVILLE CITY            PROPERTY TAX OFFICE               105 S MAIN STREET                                         GOODLETTSVILLE   TN      37072‐1747
GOODLETTSVILLE CITY/DAVI       GOODLETTSVILLE‐TAX COLLE          105 S MAIN ST                                             GOODLETTSVILLE   TN      37072
GOODLETTSVILLE CITY/SUMN       GOODLETTSVILLE‐TAX COLLE          105 S MAIN ST                                             GOODLETTSVILLE   TN      37072
GOODLOE‐GREEN, MARILYN         ADDRESS ON FILE




                                                                                            Page 360 of 998
                                 19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                   Pg CREDITOR MATRIX
                                                                                          364 of 1004
Creditor Name                       Address1                            Address2                                     Address3                     City               State   Zip     Country
GOODMAN                             GOODMAN CITY ‐ COLLECTOR            203 W. BARLOW                                                             GOODMAN            MO      64843
GOODMAN MANAGEMENT CO INC           125 BRONX RIVER RD TENANT CORP      5683 RIVERDALE AVENUE, STE 203                                            BRONX              NY      10471
GOODMAN SHAPIRO &                   LOMBARDI LLC                        14 BREAKNECK RD STE 203                                                   LINCOLN            RI      02865
GOODMAN SHAPIRO & LOMBARDI LLC      14 BREAKNECK HILL RD STE 203                                                                                  LINCOLN            RI      02865
GOODMAN SHAPIRO & LOMBARDI LLC      3 ALLIED DR STE 107                                                                                           DEDHAM             MA      02026
GOODMAN TOWN                        GOODMAN TWN TREASURER               PO BOX 306 / W15762 NORT                                                  GOODMAN            WI      54125
GOODMAN, SHELICIA                   ADDRESS ON FILE
GOODRICH ROOFING CORP               3401 VASSAR DR NE                                                                                             ALBUQUERQUE        NM      87107
GOODRICH VILLAGE                    GOODRICH VILLAGE ‐ TREAS            P.O.BOX 276                                                               GOODRICH           MI      48438
GOODRICH, BRIAN                     ADDRESS ON FILE
GOODS, LARRY                        ADDRESS ON FILE
GOODSON, JEREMY                     ADDRESS ON FILE
GOODVILLE MUT CAS CO                625 WEST MAIN ST                                                                                              NEW HOLLAND        PA      17557
GOODVILLE MUTUAL CAS                PO BOX 489                                                                                                    NEW HOLLAND        PA      17557
GOODVIN, MARIA                      ADDRESS ON FILE
GOODWELL TOWNSHIP                   GOODWELL TOWNSHIP ‐ TREA            3164 NORTH ELM AVE                                                        WHITE CLOUD        MI      49349
GOODWILL REALTY GROUP               579 W NORTH AVENUE                  SUITE 300B                                                                ELMHURST           IL      60126
GOODWILL REALTY GROUP INC           17W220 22ND ST STE 250B                                                                                       OAKBROOK TERRACE   IL      60181
GOODWILL REALTY GROUP, INC.         579 W. NORTH AVE., SUITE 300B                                                                                 ELMHURST           IL      60126
GOODWIN APPRAISALS                  1650 CAMINO DEL REX                                                                                           LAS CRUCES         NM      88005
GOODWIN MANAGEMENT, INC.            11149 RESEARCH BLVD. SUITE 100                                                                                AUSTIN             TX      78759
GOODWIN REO GROUP INC               2338 N LOOP 1604 W SUITE 120                                                                                  SAN ANTONIO        TX      78248
GOODWIN, BETTY                      ADDRESS ON FILE
GOODWIN, MELINDA                    ADDRESS ON FILE
GOODWIN, MICHELLE                   ADDRESS ON FILE
GOODWIN, NICOLE                     ADDRESS ON FILE
GOODWIN, TABATHA                    ADDRESS ON FILE
GOODWORKS SCRANTON &                P O BOX 1257                                                                                                  GLASTONBURY        CT      06033
GOOGLE LLC                          1600 AMPHITHEATRE PARKWAY                                                                                     MOUNTAIN VIEW      CA      94043
GOOGLE, INC.                        ATTN: GENERAL COUNSEL               1600 AMPHITHEATRE PARKWAY                                                 MOUNTAIN VIEW      CA      94043
GOOSBY, BRENDA                      ADDRESS ON FILE
GOOSE CREEK CISD                    4544 INTERSTATE 10                                                                                            EAST BAYTOWN       TX      77521
GOOSE CREEK CISD                    GOOSE CREEK CISD ‐ COLLE            P O BOX 2805                                                              BAYTOWN            TX      77522
GOOSEHEAD INS                       100 E ROYAL LN  320                                                                                           IRVING             TX      75039
GOOSEHEAD INS                       1500 SOLANA BLVD 4 4500                                                                                       WESTLAKE           TX      76262
GOOSEHEAD INS                       9830 SW 77TH AVE 200                                                                                          MIAMI              FL      33156
GOOSEHEAD INS AGENCY LLC            PO BOX 732300                                                                                                 DALLAS             TX      75373
GOOSEHEAD INSURANCE                 2020 PONCE DE LEON BLVD             SUITE 1205B                                                               CORAL GABLES       FL      33134
GORDON  FEINBLATT LLC               233 EAST REDWOOD STREET                                                                                       BALTIMORE          MD      21202
GORDON APPRAISAL SERVICE INC        1601 BROADWAY AVE SUITE 10                                                                                    MATTOON            IL      61938
GORDON BORO                         GORDON BORO ‐ TAX COLLEC            5 RIDGE LANE POB 93                                                       GORDON             PA      17936
GORDON C GRIMES                     ADDRESS ON FILE
GORDON COUNTY                       GORDON COUNTY‐TAX COMMIS            PO BOX 337                                                                CALHOUN            GA      30703
GORDON DIXON INS AGENCY             1141 GILLIONVILLE RD                                                                                          ALBANY             GA      31707
GORDON E KING                       ADDRESS ON FILE
GORDON EDWARD PINCZKOWSKI           ADDRESS ON FILE
GORDON J. SPROUL                    ADDRESS ON FILE
GORDON MORRIS & ELEANOR MORRIS      ADDRESS ON FILE
GORDON PADILLA, JASTHY              ADDRESS ON FILE
GORDON REMODELING & REPAIR          DENNIS GORDON                       DENNIS GORDON                                5415 S PRINCETON             CHICAGO            IL      60609
GORDON SAFE & LOCK INC              9206 FM 1960 W                                                                                                HOUSTON            TX      77070
GORDON, ERICA                       ADDRESS ON FILE
GORDON, JAMES                       ADDRESS ON FILE
GORDON, PARIS                       ADDRESS ON FILE
GORDON, ROBERT                      CHARLES BILLINGS PC                 GREGORY WRIGHT                               14901 QUORUM DR STE 525,     DALLAS             TX      75254
GORDON, RON                         ADDRESS ON FILE
GORDON, SHAYLA                      ADDRESS ON FILE
GORDON‐SARTAIN, RUTH                ADDRESS ON FILE
GORDONSVILLE TOWN                   GORDONSVILLE TOWN ‐ TREA            P O BOX 276                                                               GORDONSVILLE       VA      22942
GORDY ROOFING INC                   251 CR 3960                                                                                                   BIG SANDY          TX      75755
GORE TOWNSHIP                       GORE TOWNSHIP ‐ TREASURE            5491 N LAKESHORE                                                          PORT HOPE          MI      48468
GORE‐RABELL REAL ESTATE, INC.       909 NW 6TH STREET                                                                                             GAINESVILLE        FL      32601
GORES, CHRISTOPHER                  ADDRESS ON FILE
GORGES & CO INC                     2345 YORK RD                                                                                                  TIMONIUM           MD      21093
GORHAM TOWN                         GORHAM TOWN ‐ TAX COLLEC            20 PARK ST                                                                GORHAM             NH      03581
GORHAM TOWN                         GORHAM TOWN ‐TAX COLLECT            75 SOUTH ST                                                               GORHAM             ME      04038
GORHAM TOWN                         GORHAM TOWN‐TAX COLLECTO            PO BOX 224                                                                GORHAM             NY      14461
GORHAM‐MIDDLESEX CSD                GORHAM‐MIDDLESEX CSD COL            4100 BALDWIN RD                                                           RUSHVILLE          NY      14544
GORHAM‐MIDDLESEX CSD (CO            GORHAM‐MIDDLESEX CSD‐COL            4100 BALDWIN ROAD                                                         RUSHVILLE          NY      14544
GORMAN APPRAISALS                   1110 W OAKLAND AVE                                                                                            AUSTIN             MN      55912




                                                                                                   Page 361 of 998
                                          19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  365 of 1004
Creditor Name                                Address1                           Address2                                     Address3     City              State   Zip     Country
GORMAN CITY                                  GORMAN CITY ‐ TAX COLLEC           P O BOX 236                                               GORMAN            TX      76454
GORMAN ISD                                   GORMAN ISD ‐ TAX COLLECT           BOX 8                                                     GORMAN            TX      76454
GORMAN, PETER                                ADDRESS ON FILE
GORMLEY, JAMES                               ADDRESS ON FILE
GORNALL CONSTRUCTION, INC.                   408 LONG ST.                                                                                 CUMBERLAND        MD      21502
GORNTO, ERIN                                 ADDRESS ON FILE
GOROWSKY INSRANCE                            706 CAPTAIN ONEAL DR                                                                         DAPHINE           NE      36526
GOSCH, STACY                                 ADDRESS ON FILE
GOSCHIE MCCARTHY & ASSOCIATES                923 COUNTRY CLUB ROAD STE 150                                                                EUGENE            OR      97401
GOSHEN C S   (GOSHEN)                        GOSHEN C S‐TAX COLLECTOR           227 MAIN STREET                                           GOSHEN            NY      10924
GOSHEN C S   (HAMPTONBUR                     GOSHEN C S‐TAX COLLECTOR           227 MAIN STREET                                           GOSHEN            NY      10924
GOSHEN C S   (WALLKILL)                      GOSHEN C S‐TAX COLLECTOR           227 MAIN STREET                                           GOSHEN            NY      10924
GOSHEN C S   (WAWAYANDA)                     GOSHEN C S‐TAX COLLECTOR           227 MAIN STREET                                           GOSHEN            NY      10924
GOSHEN CITY                                  CITY OF GOSHEN ‐ CLERK             PO BOX 112                                                GOSHEN            KY      40026
GOSHEN COUNTY                                2125 EAST A                                                                                  TORRINGTON        WY      82240
GOSHEN COUNTY                                GOSHEN COUNTY‐TREASURER            PO BOX 878                                                TORRINGTON        WY      82240
GOSHEN TOWN                                  GOSHEN TOWN ‐ TAX COLLEC           42 A NORTH ST                                             GOSHEN            CT      06756
GOSHEN TOWN                                  GOSHEN TOWN ‐ TAX COLLEC           42 MAIN STREET                                            GOSHEN            MA      01032
GOSHEN TOWN                                  GOSHEN TOWN ‐ TAX COLLEC           PO BOX 58                                                 GOSHEN            NH      03752
GOSHEN TOWN                                  GOSHEN TOWN‐TAX COLLECTO           PO BOX 507                                                GOSHEN            NY      10924
GOSHEN TOWNSHIP                              ANDREA SZEJK ‐ TAX COLLE           1976 JERRY RUN RD                                         CLEARFIELD        PA      16830
GOSHEN VILLAGE                               GOSHEN VILLAGE‐CLERK               276 MAIN STREET                                           GOSHEN            NY      10924
GOSHON, LAWRENCE                             ADDRESS ON FILE
GOSHORN, MEGAN                               ADDRESS ON FILE
GOSS INSURANCE AGENCY                        4706 HIXSON PIKE STE 104                                                                     HIXSON            TN      37343
GOSS, CINDY                                  ADDRESS ON FILE
GOSS, TRACY                                  ADDRESS ON FILE
GOSSMAN, MICHAEL                             ADDRESS ON FILE
GOSSMAN, SARAH                               ADDRESS ON FILE
GOSTEBSKI, NICOLE                            ADDRESS ON FILE
GOSWAMI, JITENDER                            ADDRESS ON FILE
GOSWAMI, KIRAN                               ADDRESS ON FILE
GOT APPRAISALS                               4000 EXECUTIVE PKWY 230                                                                      SAN RAMON         CA      94583
GOT PAVEMENT NEEDS INC                       ROBERT BRAINARD                    577 BROCKTON AVE                                          ABINGTON          MA      02351
GOTAY, CARMEN                                ADDRESS ON FILE
GOTAY, NELLIE                                ADDRESS ON FILE
GOTCHA COVERED & LARRY                       MCLIN                              31736 TICKFAW ACRES RD                                    HOLDEN            LA      70744
GOTTFRIED, STANLEY                           ADDRESS ON FILE
GOTTLIEB, SHANE                              ADDRESS ON FILE
GOTTLIEBS AGENCY                             66 ROUTE 59                                                                                  MONSEY            NY      10952
GOTTSHALL, EDGAR                             ADDRESS ON FILE
GOTTZMAN AND ASSOCS                          6971 N FEDERAL HWY 402                                                                       BOCA RATON        FL      33487
GOUGER, CHRISTIE                             ADDRESS ON FILE
GOUGH, KALIYAH                               ADDRESS ON FILE
GOULD, BRANDY                                ADDRESS ON FILE
GOULD, TERESA                                ADDRESS ON FILE
GOULDSBORO TOWN                              GOULDSBORO TOWN ‐TAX COL           P.O. BOX 68                                               PROSPECT HARBOR   ME      04669
GOURDE, CYNTHIA                              ADDRESS ON FILE
GOURDINE, ANTONIO                            ADDRESS ON FILE
GOURLEY TOWNSHIP                             GOURLEY TOWNSHIP ‐ TREAS           N.12893 MACK RD D1                                        CARNEY            MI      49812
GOUVERNEUR CEN SCH (COMB                     RACHEL WAINWRIGHT TAX CO           33 CLINTON STEET                                          GOUVERNEUR        NY      13642
GOUVERNEUR TOWN                              GOUVERNEUR TOWN‐TAX COLL           1227 US HIGHWAY 11                                        GOUVERNEUR        NY      13642
GOUVERNEUR VILLAGE                           GOUVERNEUR VILLAGE‐CLERK           33 CLINTON STREET/COMMUN                                  GOUVERNEUR        NY      13642
GOVE COUNTY                                  GOVE COUNTY ‐ TREASURER            520 WASHINGTON, SUITE 10                                  GOVE              KS      67736
GOVEA, MANUEL                                ADDRESS ON FILE
GOVERNMENTAL UTILITY SVCS CORP OF MOODY      P O BOX 370                                                                                  MOODY             AL      35004
GOVERNOR MIFFLIN S.D./BR                     SUSAN SUMMERS ‐ TAX COLL           889 ALLEGHENYVILLE RD                                     MOHNTON           PA      19540
GOVERNOR MIFFLIN S.D./CU                     CUMRU TOWNSHIP ‐ TAX COL           1775 WELSH RD                                             MOHNTON           PA      19540
GOVERNOR MIFFLIN S.D./KE                     GOVERNOR MIFFLIN SD ‐ TC           339 S KENHORST BLVD                                       KENHORST          PA      19607
GOVERNOR MIFFLIN S.D./MO                     GOVERNOR MIFFLIN SD                10 SOUTH WAVERLY STREET                                   SHILLINGTON       PA      19607
GOVERNOR MIFFLIN S.D./SH                     GOVERNOR MIFFLIN SD ‐ TC           2 E LANCASTER AVEPOB 94                                   SHILLINGTON       PA      19607
GOVERNOR OF ARIZONA                          GOVERNOR DOUG DUCEY                1700 W WASHINGTON ST                                      PHOENIX           AZ      85007
GOVERNORS LAKE CONDOMINIUMS                  35835 VINE STREET                                                                            EAST LAKE         OH      44095
GOVERNORS POINTE II CONDO ASSOC              21 CHRISTOPHER WAY                                                                           EATONTOWN         NJ      07724
GOWANDA CS CMD TOWNS                         GOWANDA CS ‐ TAX COLLECT           PO BOX 346                                                GOWANDA           NY      14070
GOWANDA CS CMD TOWNS                         GOWANDA CS‐ TAX COLLECTO           PO BOX 346                                                GOWANDA           NY      14070
GOWANDA VILLAGE   (PERSI                     GOWANDA VILLAGE‐ CLERK             27 E MAIN ST                                              GOWANDA           NY      14070
GOWANDA VILLAGE(COLLINS                      GOWANDA VILLAGE ‐ CLERK            27 EAST MAIN STREET                                       GOWANDA NY        NY      14070
GOWDRU, DHANANJAYA                           ADDRESS ON FILE
GOWDY, CRYSTAL                               ADDRESS ON FILE




                                                                                                           Page 362 of 998
                                         19-10412-jlg             Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          366 of 1004
Creditor Name                               Address1                                    Address2                                        Address3                                   City                 State   Zip     Country
GOWNLEY APPRAISAL GROUP                     3 EASTWOOD LANE                                                                                                                        POTTSVILLE           PA      17901
GOYETTE PROPERTIES INC                      3172 BYRON ROAD                                                                                                                        GREEN COVE SPRINGS   FL      32043
GOYINS, KEVIN                               ADDRESS ON FILE
GOZUM, CHARMAINE                            ADDRESS ON FILE
GP CONSTRUCTION GROUP                       1000 TEXAN TRAIL STE 135                                                                                                               GRAPEVINE            TX      76051
GP CONSTRUCTION GROUP                       GP GROUP OF COMPANIES, LLC                  1000 TEXAN TRAIL, SUITE 135                                                                GRAPEVINE            TX      76051
GP CONSTRUCTION GROUP                       GREGG PETERSON CONSTRUCTION GROUP, LLC      1000 TEXAN TRAIL, SUITE 135                                                                GRAPEVINE            TX      76051
GP INS                                      6409 BLUE HERRON DR                                                                                                                    FLOWERY BRANCH       GA      30542
GP INS AGENCY INC                           6515 SE KING RD                                                                                                                        MILWAUKIE            WI      97222
GPM, INC                                    1319 MIRAMAR ST SUITE 101                                                                                                              CAPE CORAL           FL      33904
GR EXPRESS LLC                              151 N HIGHLAND AVE                                                                                                                     BALTIMORE            MD      21224
GR INVESTMENTS LLC                          COLLECTOR                                   400 EAST JOPPA ROAD SUIT                                                                   TOWSON               MD      21286
GR INVESTMENTS, LLC                         3401 GREENWAY                               SUITE 51                                                                                   BALTIMORE            MD      21218
GRABEK, AMY                                 ADDRESS ON FILE
GRABER, JOHNATHAN                           ADDRESS ON FILE
GRABER, NICHOLAS                            ADDRESS ON FILE
GRABHER, KIMBERLY                           ADDRESS ON FILE
GRABLE & ASSOCIATES REALTY LLC              215 E VAN BUREN ST SUITE 101                                                                                                           COLUMBIA CITY        IN      46725
GRACE AND SONS APPRAISAL SERVICE            PO BOX 3579                                                                                                                            SHAWNEE              OK      74802
GRACE KOVITZ, ET AL.                        SCOTT J. OH                                 LAW OFFICES OF SCOTT J. OH                      2454 E. DEMPSTER, STE. 310                 DES PLAINES          IL      60016
GRACE ROOFING & SHEET METAL ENTERPRISE      766 RIVERSIDE DRIVE                                                                                                                    CORAL SPRINGS        FL      33071
GRACE ROOFING ENTERPRISE                    766 RIVERSIDE DR                                                                                                                       CORAL SPRINGS        FL      33071
GRACE, JACQUELINE                           ADDRESS ON FILE
GRACE, REGINIA                              ADDRESS ON FILE
GRACEVILLE BINGO, ET AL.                    CHARLES M WYNN LAW OFFICES, PA              CHARLES M WYNN                                  P. O. BOX 146                              MARIANNA             FL      32447
GRACIA, MARY                                ADDRESS ON FILE
GRACIOUS LIVING REALTY                      3039 GLENMONT DR.                                                                                                                      ROANOKE              VA      24018
GRADY BASS AND                              NOTOSHA BASS                                8812 NORA LN                                                                               INDIANAPOLIS         IN      46240
GRADY COUNTY                                GRADY COUNTY ‐ TAX COLLE                    PO BOX 280                                                                                 CHICKASHA            OK      73023
GRADY COUNTY                                GRADY COUNTY‐TAX COMMISS                    114 FIRST ST NE                                                                            CAIRO                GA      39828
GRADY COUNTY CLERK                          326 W. CHOCTAW AVENUE                                                                                                                  CHICKASHA            OK      73018
GRADY COUNTY TAX COMMISSIONER               114 1ST STREET NE                                                                                                                      CAIRO                GA      39828
GRADY COUNTY TREASURER                      326 W CHOCTAW AVENUE                                                                                                                   CHICKASHA            OK      73018
GRADY COUNTY TREASURER                      P O BOX 280                                                                                                                            CHICKASHA            OK      73023
GRADY ISD C/O APPR DIST                     MARTIN CAD ‐ TAX COLLECT                    P O BOX 1349                                                                               STANTON              TX      79782
GRADY MCNAIR AND ELIZABETH MCNAIR           SELLERS, AYERS, DORTCH AND LYONS, P.A.      BRETT DRESSLER                                  410 CAMERON‐BROWN BLDG 301 S MCDOWELL ST   CHARLOTTE            NC      28204
GRADY PROPERTY RESTORATION, LLC             4635 CHURCH RD STE 300                                                                                                                 CUMMING              GA      30028
GRADY, BETTY                                ADDRESS ON FILE
GRADYS AIR AND HEAT SVCS                    ZACHARY R. GRADY                            5116 COUNTY RD 155                                                                         ALVIN                TX      77511
GRAEAGLE CONST LLC                          5016 CECILE AV                                                                                                                         LAS VEGAS            NV      89115
GRAFF APPRAISAL GROUP LLC                   6916 LIPSCOMB DR                                                                                                                       WILMINGTON           NC      28412
GRAFF, JAMES                                ADDRESS ON FILE
GRAFTON TOWN                                GRAFTON TOWN ‐ TAX COLLE                    117 MAIN STREET                                                                            GRAFTON              VT      05146
GRAFTON TOWN                                GRAFTON TOWN ‐ TAX COLLE                    30 PROVIDENCE ROAD                                                                         GRAFTON              MA      01519
GRAFTON TOWN                                GRAFTON TOWN ‐ TAX COLLE                    PO BOX 233                                                                                 GRAFTON              NY      12082
GRAFTON TOWN                                GRAFTON TOWN ‐ TAX COLLE                    PO BOX 277                                                                                 GRAFTON              NH      03240
GRAFTON TOWN                                GRAFTON TWN TREASURER                       PO BOX 143/1102 BRIDGE S                                                                   GRAFTON              WI      53024
GRAFTON VILLAGE                             GRAFTON VLG TREASURER                       860 BADGER CIRCLE                                                                          GRAFTON              WI      53024
GRAHAM APPRAISALS LLC                       7919 TOBY WAY                                                                                                                          MISSOULA             MT      59808
GRAHAM CITY                                 GRAHAM CITY ‐ TAX COLLEC                    201 S. MAIN ST.                                                                            GRAHAM               NC      27253
GRAHAM COUNTY                               GRAHAM COUNTY ‐ TAX COLL                    12 N. MAIN ST                                                                              ROBBINSVILLE         NC      28771
GRAHAM COUNTY                               GRAHAM COUNTY ‐ TREASURE                    410 N POMEROY                                                                              HILL CITY            KS      67642
GRAHAM COUNTY                               GRAHAM COUNTY ‐ TREASURE                    921 THATCHER BOULEVARD                                                                     SAFFORD              AZ      85546
GRAHAM COUNTY TREASURER                     921 THATCHER BLVD                                                                                                                      SAFFORD              AZ      85546
GRAHAM GROUP INC                            2914 SE LOOP 820                                                                                                                       FORT WORTH           TX      76140
GRAHAM HILL MUTUAL WATER CO INC             9922 249TH STREET EAST                                                                                                                 GRAHAM               WA      98338
GRAHAM INTERIORS &                          J HORKEY & K HORKEY                         1336 HWY 16 S                                                                              GRAHAM               TX      76450
GRAHAM MANAGEMENT                           2825 WILCREST DR., STE 600                                                                                                             HOUSTON              TX      77042
GRAHAM RODGERS INS GROUP                    501 FRANK PHILLIPS  300                                                                                                                BARTLESVILLE         OK      74003
GRAHAM ROGERS INC                           PO BOX 668                                                                                                                             BARTLESVILLE         OK      74005
GRAHAM ROOFING INC                          P O BOX 4332                                                                                                                           SALISBURY            NC      28145
GRAHAM TOWNSHIP                             GRAHAM TWP ‐ TAX COLLECT                    82 LOCUST DRIVE                                                                            MORRISDALE           PA      16858
GRAHAM, ARCENEAUX & ALLEN, LLC              601 POYDRAS ST.                             SUITE 2080                                                                                 NEW ORLEANS          LA      70130
GRAHAM, DARRYL                              ADDRESS ON FILE
GRAHAM, LATOYA                              ADDRESS ON FILE
GRAHAM, MARK                                ADDRESS ON FILE
GRAHAM, SARAH                               ADDRESS ON FILE
GRAHAM, THOMAS                              ADDRESS ON FILE
GRAHAM, VICKIE                              ADDRESS ON FILE
GRAHAM, ZANE                                ADDRESS ON FILE




                                                                                                                      Page 363 of 998
                                     19-10412-jlg               Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       367 of 1004
Creditor Name                             Address1                                   Address2                                      Address3     City                  State   Zip        Country
GRAIN DEALERS MUT                         PO BOX 3125                                                                                           INDIANAPOLIS          IN      46206
GRAINGER                                  DEPT 861996940                             PO BOX 419267                                              KANSAS CITY           MO      64141‐6267
GRAINGER COUNTY                           GRAINGER COUNTY‐TRUSTEE                    PO BOX 213                                                 RUTLEDGE              TN      37861
GRAINGER, WILLIAM                         ADDRESS ON FILE
GRAMA MIA CORP                            PO BOX 7668                                                                                           PONCE                 PR      00733
GRAMBLING TOWN                            GRAMBLING TOWN ‐ TAX COL                   P O BOX 109                                                GRAMBLING             LA      71245
GRAMBY INVESTMENTS                        COLLECTOR                                  P.O. BOX 15013                                             BALTIMORE             MD      21282
GRAMERCY TOWN                             GRAMERCY TOWN ‐ TAX COLL                   P O DRAWER 340                                             GRAMERCY              LA      70052
GRAMMERCY PARK HOA, INC                   501 ZION ROAD ‐ #8                                                                                    EGG HARBOR TOWNSHIP   NJ      08234
GRAN OAK COA                              2300 W GRANVILLE AVE                                                                                  CHICAGO               IL      60659
GRANADA PARK HOMEOWNERS ASSOCIATION       1120 SCENIC DRIVE                                                                                     MODESSTO              CA      95350
GRANADA PARK HOMEOWNERS ASSOCIATION       1120 SCENIC DRIVE                                                                                     MODESTO               CA      95350
GRANADOS, ASHLEE                          ADDRESS ON FILE
GRANADOS, CARLOS                          ADDRESS ON FILE
GRANADOS, JUNELLE                         ADDRESS ON FILE
GRANADOS, VERONICA                        ADDRESS ON FILE
GRANBURY CARPET CLEANING                  1515 SUNFLOWER LANE                                                                                   GRANBURY              TX      76048
GRANBURY GLASS & MIRROR CO                PO BOX 336                                                                                            GRANBURY              TX      76048
GRANBY FIRE DISTRICT                      GRANBY FIRE DISTRICT‐COL                   215B W. STATE STREET                                       GRANBY                MA      01033
GRANBY SANIATION DISTRICT                 PO BOX 560                                 3493 GRAND COUNTY ROAD 57                                  GRANBY                CO      80446‐0560
GRANBY TOWN                               GRANBY TOWN ‐ TAX COLLEC                   215B W. STATE STREET                                       GRANBY                MA      01033
GRANBY TOWN                               GRANBY TOWN ‐ TAX COLLEC                   820 COUNTY ROUTE 8                                         FULTON                NY      13069
GRANBY TOWN                               GRANBY TOWN ‐ TAX COLLEC                   PO BOX 56                                                  GRANBY                VT      05840
GRANBY TOWN                               GRANBY TOWN‐TAX COLLECTO                   15 N GRANBY RD                                             GRANBY                CT      06035
GRAND BAY FIRE RESCUE                     PO BOX 797                                                                                            GRAND BAY             AL      36541
GRAND BEACH VILLAGE                       GRAND BEACH VLG ‐ TREASU                   48200 PERKIN BLVD                                          NEW BUFFALO           MI      49117
GRAND BLANC CITY                          GRAND BLANC CITY ‐ TREAS                   203 E GRAND BLANC RD                                       GRAND BLANC           MI      48439
GRAND BLANC TOWNSHIP                      GRAND BLANC TWP ‐ TREASU                   5371 S. SAGINAW ST                                         FLINT                 MI      48507
GRAND CANE VILLAGE                        GRAND CANE VILLAGE ‐ COL                   P O BOX 82                                                 GRAND CANE            LA      71032
GRAND CHUTE TOWN                          GRAND CHUTE TWN TREASURE                   1900 GRAND CHUTE BLVD                                      GRAND CHUTE           WI      54913
GRAND COTEAU TOWN                         GRAND COTEAU TOWN ‐ COLL                   P O DRAWER G                                               GRAND COTEAU          LA      70541
GRAND COUNTY                              GRAND COUNTY‐TREASURER                     125 EAST CENTER ST                                         MOAB                  UT      84532
GRAND COUNTY                              GRAND COUNTY‐TREASURER                     308 BYERS AVENUE                                           HOT SULPHUR SPRINGS   CO      80451
GRAND FORKS COUNTY                        GRAND FORKS COUNTY ‐ TRE                   PO BOX 5638                                                GRAND FORKS           ND      58206
GRAND HAVEN CITY                          GRAND HAVEN CITY ‐ TREAS                   519 WASHINGTON                                             GRAND HAVEN           MI      49417
GRAND HAVEN HOMEOWNERS ASSOCIATION        C/O LIEBERMAN MANAGEMENT SERVICES INC      25 NORTHWEST POINT BLVD SUITE 330                          ELK GROVE VILLAGE     IL      60007
GRAND HAVEN TOWNSHIP                      GRAND HAVEN TWP ‐ TREASU                   13300‐168 AVE.                                             GRAND HAVEN           MI      49417
GRAND ISLAND CS (GRAND I                  GRAND ISLAND CS ‐ REC OF                   2255 BASELINE RD                                           GRAND ISLAND          NY      14072
GRAND ISLAND ESTATES HOA INC              PO BOX 350285                                                                                         GRAND ISLAND          FL      32735
GRAND ISLAND TOWN                         GRAND ISLAND TOWN ‐ CLER                   2255 BASE LINE RD                                          GRAND ISLAND          NY      14072
GRAND ISLE CITY                           GRAND ISLE CITY ‐ COLLEC                   P O BOX 200                                                GRAND ISLE            LA      70358
GRAND ISLE TOWN                           GRAND ISLE TOWN‐TAX COLL                   P.O BOX 49                                                 GRAND ISLE            VT      05458
GRAND JUNCTION CITY/HARD                  GRAND JUNCTION‐TAX COLLE                   150 TIPPAH ST                                              GRAND JUNCTION        TN      38039
GRAND LAKE CONSTRUCTION CO INC            6 CHATEAU ROTHCHILD DR                                                                                KENNER                LA      70065
GRAND LAKES MUD  1 A                      GRAND LAKES MUD 1 ‐ COLL                   5 OAKTREE                                                  FRIENDSWOOD           TX      77549
GRAND LAKES MUD 2 W                       GRAND LAKES MUD 2 ‐ COLL                   6935 BARNEY RD., 110                                       HOUSTON               TX      77092
GRAND LAKES MUD 4 W                       GRAND LAKES MUD 4 ‐ COLL                   6935 BARNEY RD., 110                                       HOUSTON               TX      77092
GRAND LAKES WCID B                        GRAND LAKES WCID ‐ COLLE                   13333 NORTHWEST FREEWAY                                    HOUSTON               TX      77040
GRAND LEDGE CITY                          GRAND LEDGE CITY ‐ TREAS                   310 GREENWOOD ST                                           GRAND LEDGE           MI      48837
GRAND MISSION MUD 1 T                     GRAND MISSION MUD 1 COLL                   12841 CAPRICORN STREET                                     STAFFORD              TX      77477
GRAND MISSION MUD 2 T                     GRAND MISSION MUD 2 COLL                   12841 CAPRICORN STREET                                     STAFFORD              TX      77477
GRAND MOUNTAIN CONSTRUCTION COMPANY LLC   MARK MCGROARTY                             3531 SOUTH LOGAN ST D‐103                                  ENGLEWOOD             CO      80113
GRAND OAKS MUD  L                         GRAND OAKS MUD ‐ TAX COL                   11111 KATY FRWY 725                                        HOUSTON               TX      77079
GRAND OAKS VILLAGE II CONDOMINIUM ASSOC   MICHELLE FILIPIAK                          97 NORTHBOUND GRATIOT AVENUE                               MT. CLEMENS           MI      48043
GRAND OHIO CONDOMINIUM ASSN               211 E OHIO STREET                                                                                     CHICAGO               IL      60611
GRAND PRIZE ROOFING                       EDWARD A UBANOSKI                          21418 GREENGATE DR.                                        SPRING                TX      77388
GRAND RAPIDS CITY                         GRAND RAPIDS CITY ‐ TREA                   300 MONROE NW, RM 220                                      GRAND RAPIDS          MI      49503
GRAND RAPIDS CITY TREASURER               300 MONROE AVE NW                                                                                     GRAND RAPIDS          MI      49503
GRAND RAPIDS CONST SERVS                  550 32ND ST SE                                                                                        GRAND RAPIDS          MI      49548
GRAND RAPIDS TOWN                         GRAN RAPIDS TWN TREURER                    2410 48TH STREET S                                         WISCONSIN RAPIDS      WI      54494
GRAND RAPIDS TOWNSHIP                     GRAND RAPIDS TWP ‐ TREAS                   1836 E BELTLINE NE.                                        GRAND RAPIDS          MI      49525
GRAND ROOFING COMPANY LLC                 1GRAND ROOFING COMPANY LLC                 7301 BROADWAY EXTENSION SUITE 227                          OKLAHOMA CITY         OK      73116
GRAND SLAM HOME IMPROVEMENT               CHRISTOPHER SUTELA                         23105 ITHACA                                               OAK PARK              MI      48237
GRAND VIEW TOWN                           GRAND VIEW TWN TREASURER                   PO BOX 4                                                   GRANDVIEW             WI      54839
GRANDE PROPERTY SERVICES, INC.            PO BOX 3085                                                                                           PLACIDA               FL      33946
GRANDE VERANDAHS ON BAY OWNR' ASSOC       2870 SCHERER DRIVE N. SUITE 100                                                                       ST. PETERSBURG        FL      33716
GRANDE VIEW PARK HOA                      PO BOX 361                                                                                            SEVERN                MD      21144
GRANDE VIEW RESIDENTIAL ASSOC             271 VILLAGE PARKWAY                                                                                   HELENA                AL      35080
GRANDVILLE CITY                           GRANDVILLE CITY ‐ TREASU                   3195 WILSON AVESW                                          GRANDVILLE            MI      49418
GRANGE INS ASSOC                          P O BOX 21089                                                                                         SEATTLE               WA      98111




                                                                                                                 Page 364 of 998
                                     19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       368 of 1004
Creditor Name                           Address1                                     Address2                                     Address3     City               State   Zip          Country
GRANGE INS COMPANY                      P O  BOX 88017                                                                                         CHICAGO            IL      60680
GRANGE INSURANCE                        650 SOUTH FRONT STREET                                                                                 COLUMBUS           OH      43206
GRANGE INSURANCE                        671 S HIGH ST                                                                                          COLUMBUS           OH      43206
GRANGE INSURANCE ASSN                   P O  BOX 21089                                                                                         SEATTLE            WA      98111
GRANGE INSURANCE ASSOC                  200 CEDAR ST                                                                                           SEATTLE            WA      98121
GRANGE MTL                              135 E CANADIAN AVE                                                                                     VINITA             OK      74301
GRANGE MUT FIRE INS                     P O BOX 121                                                                                            TROY               PA      16947
GRANGE MUT INS ASSOC                    22751 W NORTH AVE                                                                                      LAMONT             OK      74643
GRANGE MUT INS CO                       PO BOX 246                                                                                             BROKEN BOW         NE      68822
GRANGE MUTUAL                           9811 3RD ST ROAD SUITE B                                                                               LOUISVILLE         KY      40272
GRANGE MUTUAL CASUALTY                  PO BOX 182657                                                                                          COLUMBUS           OH      43218
GRANILLO, MOLLY                         ADDRESS ON FILE
GRANITE COUNTY                          GRANITE COUNTY ‐ TREASUR                     PO BOX 9                                                  PHILIPSBURG        MT      59858
GRANITE FALLS TOWN                      GRANITE FALLS TOWN ‐ TRE                     P O DRAWER 10                                             GRANITE FALLS      NC      28630
GRANITE STATE INS CO                    3RD FLOOR                                    70 PINE ST                                                NEW YORK           NY      10270
GRANITE STATE INS CO                    70 PINE ST                                                                                             NEW YORK           NY      10270
GRANITE STONE CUTTERS &                 GUILLERMO & AURA PACHECO                     900E UNIVERSITY DR STE F                                  MCKINNEY           TX      75069
GRANITE TELCOMMUNICATIONS LLC           100 NEWPORT AVE EXT.                                                                                   QUINCY             MA      02171
GRANITE TELCOMMUNICATIONS LLC           PO BOX 983119                                                                                          BOSTON             MA      02298‐3119
GRANJA, MARIA                           ADDRESS ON FILE
GRANO INSURANCE                         59 SOUTH ORANGE AVE                                                                                    SOUTH ORANGE       NJ      07079
GRANT ACQUISITIONS GMS                  10 FERRIS ST SUITE 102                                                                                 HIGHLAND PARK      MI      48203
GRANT AND ASSOCIATES SURVEYING LLC      PO BOX 878 160 HUNTINGTON AVE N SUITE C                                                                CASTLE ROCK        WA      98611
GRANT BOLT ROOFING, INC.                1421 E. ST. JOSEPH ST.                                                                                 RAPID CITY         SD      57701
GRANT C REES ATTORNEY PL                30 KIMBALL AVE STE 307                                                                                 SOUTH BURLINGTON   VT      05403
GRANT C REES ATTORNEY PLC               30 KIMBALL AVE STE 307                                                                                 SOUTH BURLINGTON   VT      05403
GRANT CITY                              GRANT CITY ‐ COLLECTOR                       PO BOX 398                                                GRANT CITY         MO      64456
GRANT CITY                              GRANT CITY ‐ TREASURER                       280 S MAPLE ST ‐BOX 435                                   GRANT              MI      49327
GRANT COUNTY                            GRANT COUNTY ‐ SHERIFF                       212 BARNES RD, SUITE A                                    WILLIAMSTOWN       KY      41097
GRANT COUNTY                            GRANT COUNTY ‐ TAX COLLE                     101 W CENTER ROOM 108                                     SHERIDAN           AR      72150
GRANT COUNTY                            GRANT COUNTY ‐ TAX COLLE                     112 E GUTHRIE ROOM 105                                    MEDFORD            OK      73759
GRANT COUNTY                            GRANT COUNTY ‐ TAX COLLE                     PO BOX 10                                                 CANYON CITY        OR      97820
GRANT COUNTY                            GRANT COUNTY ‐ TREASURER                     10 2ND STREET NE                                          ELBOW LAKE         MN      56531
GRANT COUNTY                            GRANT COUNTY ‐ TREASURER                     108 S GLENN                                               ULYSSES            KS      67880
GRANT COUNTY                            GRANT COUNTY ‐ TREASURER                     210 E 5TH AVENUE                                          MILBANK            SD      57252
GRANT COUNTY                            GRANT COUNTY ‐ TREASURER                     401 SOUTH ADAMS‐RM.229                                    MARION             IN      46953
GRANT COUNTY                            GRANT COUNTY ‐ TREASURER                     PO BOX 277                                                CARSON             ND      58529
GRANT COUNTY                            GRANT COUNTY ‐ TREASURER                     PO BOX 37                                                 EPHRATA            WA      98823
GRANT COUNTY                            GRANT COUNTY‐TREASURER                       PO BOX 89                                                 SILVER CITY        NM      88062
GRANT COUNTY SHERIFF                    GRANT COUNTY ‐ SHERIFF                       5 HIGHLAND AVE                                            PETERSBURG         WV      26847
GRANT COUNTY TAX COLLECTOR              101 WEST CENTER ROOM 108                                                                               SHEIRDAN           AR      72150
GRANT COUNTY TAX COLLECTOR              101 WEST CENTER ROOM 108                                                                               SHERIDAN           AR      72150
GRANT COUNTY TREASURER                  P O BOX 37                                                                                             EPHRARA            WA      98823
GRANT COUNTY TREASURER                  PO BOX 37                                                                                              EPHRATA            WA      98823‐0037
GRANT FINSTER & LUCRETIA                MILLER                                       3273 VRAIN ST                                             DENVER             CO      80212
GRANT GROUND RENTS                      COLLECTOR                                    PO BOX 5994                                               PIKESVILLE         MD      21282
GRANT MACHINE                           5003 SHANK                                                                                             PEARLAND           TX      77581
GRANT PARISH                            GRANT PARISH ‐ TAX COLLE                     P O BOX 187                                               COLFAX             LA      71417
GRANT PARISH SHERIFF                    PO BOX 187                                                                                             COLFAX             LA      71417
GRANT PROPERTY MANAGEMENT               1599 NW 9TH AVE STE 2                                                                                  BOCA RATON         FL      33486
GRANT ROAD PUD   E                      GRANT ROAD PUD ‐ TAX COL                     17111 ROLLING CREEK                                       HOUSTON            TX      77090
GRANT TOWN                              GRANT TWNTREASURER                           W3866 HILL ROAD                                           GRANTON            WI      54436
GRANT TOWN                              PORTAGE COUNTY TREASURER                     1516 CHURCH STREET                                        STEVENS POINT      WI      54481
GRANT TOWNSHIP                          GRANT TOWNSHIP ‐ TREASUR                     16195  21 MILE ROAD                                       BIG RAPIDS         MI      49307
GRANT TOWNSHIP                          GRANT TOWNSHIP ‐ TREASUR                     3398 128TH ST                                             GRANT              MI      49327
GRANT TOWNSHIP                          GRANT TOWNSHIP ‐ TREASUR                     4049 INDIAN LAKE ROAD                                     NATIONAL CITY      MI      48748
GRANT TOWNSHIP                          GRANT TOWNSHIP ‐ TREASUR                     4280 S. RIVER ROAD                                        CHEBOYGAN          MI      49721
GRANT TOWNSHIP                          GRANT TOWNSHIP ‐ TREASUR                     4760 EAST BEAVERTON RD.                                   CLARE              MI      48617
GRANT TOWNSHIP                          GRANT TOWNSHIP ‐ TREASUR                     4885 SEBEWAING RD                                         OWENDALE           MI      48754
GRANT TOWNSHIP                          GRANT TOWNSHIP ‐ TREASUR                     7140 S OCEANA DR                                          ROTHBURY           MI      49452
GRANT TOWNSHIP                          GRANT TOWNSHIP ‐ TREASUR                     741 E COUNTY LINE RD                                      MANISTEE           MI      49660
GRANT TOWNSHIP                          GRANT TOWNSHIP ‐ TREASUR                     7942 WILDCAT ROAD                                         JEDDO              MI      48032
GRANT TOWNSHIP                          GRANT TOWNSHIP ‐ TREASUR                     8467 DAVIS ROAD                                           BUCKLEY            MI      49620
GRANT TOWNSHIP                          GRANT TOWNSHIP ‐ TREASUR                     PO BOX 76                                                 COPPER HARBOR      MI      49918
GRANT, BRANDI                           ADDRESS ON FILE
GRANT, CHARLES                          ADDRESS ON FILE
GRANT, DAIMION                          ADDRESS ON FILE
GRANT, DARRYL                           ADDRESS ON FILE
GRANT, GREGORY                          ADDRESS ON FILE
GRANT, KEIMYA                           ADDRESS ON FILE




                                                                                                                Page 365 of 998
                                           19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           369 of 1004
Creditor Name                                 Address1                                   Address2                                           Address3                  City               State   Zip          Country
GRANT, THOMAS                                 ADDRESS ON FILE
GRANT, TYLER                                  ADDRESS ON FILE
GRANTHAM TOWN                                 GRANTHAM TOWN ‐ TAX COLL                   300 ROUTE 10 S                                                               GRANTHAM           NH      03753
GRANTHAM, JAMES                               ADDRESS ON FILE
GRANTS MOBILE DETAILING                       LAWN CARE ACH                              142 DESCENDANT ROAD                                                          HOLLY HILL         SC      29059
GRANTS PASS IRRIGATION DISTRICT               200 FRUITDALE DR                                                                                                        GRANTS PASS        OR      97527
GRANTS ROOFING AND CONSTRUCTION               MELVIN DWANE GRANT                         14665 DUSTI RD.                                                              EUSTACE            TX      75124
GRANTSBURG TOWN                               GRANTSBURG TWN TREASURER                   PO BOX 642                                                                   GRANTSBURG         WI      54840
GRANTSBURG VILLAGE                            GRANTSBURG VLG TREASURER                   316 SO.BRAD STREET                                                           GRANTSBURG         WI      54840
GRANVILLE CEN SCH (COMBI                      GRANVILLE CS ‐ TAX COLL                    58 QUAKER ST                                                                 GRANVILLE          NY      12832
GRANVILLE CONDOMINIUM H ASSOCIATION, INC      7598 GRANVILLE DRIVE                                                                                                    TAMARAC            FL      33321
GRANVILLE COUNTY                              GRANVILLE COUNTY ‐ COLLE                   143 WILLIAMSBORO ST                                                          OXFORD             NC      27565
GRANVILLE COUNTY TAX DEPARTMENT               141 WILLIAMSBORO ST                                                                                                     OXFORD             NC      27565‐0219
GRANVILLE TOWN                                GRANVILLE TOWN ‐ TAX COL                   P.O. 247/707 MAIN ROAD                                                       GRANVILLE          MA      01034
GRANVILLE TOWN                                GRANVILLE TOWN‐TAX COLLE                   42 MAIN ST.                                                                  GRANVILLE          NY      12832
GRANVILLE TOWNSHIP                            BARBARA MORGAN ‐ TAX COL                   384 JARREL RD                                                                GRANVILLE SUMMIT   PA      16926
GRANVILLE TOWNSHIP                            GRANVILLE TWP ‐ TAX COLL                   481 HAWSTONE RD                                                              LEWISTOWN          PA      17044
GRANVILLE VILLAGE                             GRANVILLE VILLAGE ‐ CLER                   P.O. BOX 208                                                                 GRANVILLE          NY      12832
GRAP RESTORATION                              GRAP CORPORATION                           GRAP CORPORATION                                   P. O. BOX 71642           ALBANY             GA      31708
GRAPELAND CTY/ISD C/O HO                      HOUSTON CAD ‐ TAX COLLEC                   P O BOX 112                                                                  CROCKETT           TX      75835
GRAPEVINE AREA TAX OFFIC                      GRAPEVINE AREA ‐ TAX COL                   3072 MUSTANG DR                                                              GRAPEVINE          TX      76051
GRASCO INC                                    STE 12                                     1970 E OSCEOLA PKWY                                                          KISSIMMEE          FL      34743
GRASS LAKE TOWNSHIP                           GRASS LAKE TWP ‐ TREASUR                   PO BOX 216                                                                   GRASS LAKE         MI      49240
GRASS LAKE VILLAGE                            GRASS LAKE VILLAGE ‐ TRE                   PO BOX 737                                                                   GRASS LAKE         MI      49240
GRASSO, BRIANA                                ADDRESS ON FILE
GRASSROOTS CONSTRUCITON                       PO BOX 50905                                                                                                            BOWLING GREEN      KY      42102
GRASSROOTS CONSTRUCTION                       105 MISTY LN                                                                                                            ARANSAS PASS       TX      78336
GRATE, DANIELA                                ADDRESS ON FILE
GRATER, JANICE                                ADDRESS ON FILE
GRATIOT COUNTY                                GRATIOT COUNTY ‐ TREASUR                   P O BOX 17                                                                   ITHACA             MI      48847
GRATIOT COUNTY TREASURER                      214 E CENTER ST                                                                                                         ITHACA             MI      48847‐0017
GRATIOT TOWN                                  GRATIOT TWN TREASURER                      5885 STATE ROAD 78                                                           GRATIOT            WI      53541
GRATTAN TOWNSHIP                              GRATTAN TOWNSHIP ‐ TREAS                   12050 OLD BELDING RD                                                         BELDING            MI      48809
GRATZ BORO                                    DAUPHIN COUNTY ‐ TREASUR                   COURTHOUSE RM. 105 101 M                                                     HARRISBURG         PA      17101
GRATZ WASHENIK TAX COLLECTOR                  COOLBAUGH MUNICIPAL CENTER                 5574 MUNICIPAL DRIVE                                                         TOBYHANNA          PA      18466
GRAVES COUNTY                                 GRAVES COUNTY ‐ SHERIFF                    101 E SOUTH ST, STE 3                                                        MAYFIELD           KY      42066
GRAVES COUNTY SHERIFF DEPT                    101 EAST SOUTH ST                                                                                                       MAYFIELD           KY      42066
GRAVES, GENEVA‐JEWEL                          ADDRESS ON FILE
GRAVES, JENNIFER                              ADDRESS ON FILE
GRAVES, STARLA                                ADDRESS ON FILE
GRAVINK, MICHAEL                              ADDRESS ON FILE
GRAVITT, VALERIE                              ADDRESS ON FILE
GRAY & ASSOCIATES                             STE 2000                                   100 CONGRESS AVE                                                             AUSTIN             TX      78701
GRAY & ASSOCIATES LLP                         ATTN DUNCAN C. DELHEY; JASON A. FLAIG      LISA HOOPER                                        16345 W. GLENDALE DR.     NEW BERLIN         WI      53151
GRAY & ASSOCIATES LLP                         PO BOX 88071                                                                                                            MILWAUKEE          WI      53288‐0071
GRAY AND ASSOC LLP                            P O BOX 88071                              16345 W GLENDALE DR                                                          NEW BERLIN         WI      53151
GRAY CITY                                     GRAY CITY‐TAX COLLECTOR                    PO BOX 443                                                                   GRAY               GA      31032
GRAY CONSTRUCTION AND ASSOCIATES, INC.        12925 S.W. 84 AVE ROAD                                                                                                  MIAMI              FL      33156
GRAY COUNTY                                   GRAY COUNTY ‐ TAX COLLEC                   P O BOX 382                                                                  PAMPA              TX      79066
GRAY COUNTY                                   GRAY COUNTY ‐ TREASURER                    300 SOUTH MAIN                                                               CIMARRON           KS      67835
GRAY COUNTY TREASURER                         P.O. BOX 507                                                                                                            CIMARRON           KS      67835‐0507
GRAY DANIELS, LESLIE                          ADDRESS ON FILE
GRAY ROBINSON PA                              PO BOX 3068                                                                                                             ORLANDO            FL      32802
GRAY ROBINSON, P.A                            T.W. ANDERSON JR.                          301 E. PINE STREET, SUITE 1400                                               ORLANDO            FL      32801
GRAY TOWN                                     GRAY TOWN ‐TAX COLLECTOR                   24 MAIN STREET                                                               GRAY               ME      04039
GRAY, ANTHONY                                 ADDRESS ON FILE
GRAY, CHAD                                    ADDRESS ON FILE
GRAY, ERIC                                    ADDRESS ON FILE
GRAY, ERIK                                    ADDRESS ON FILE
GRAY, JASMINE                                 ADDRESS ON FILE
GRAY, JEANELLE                                ADDRESS ON FILE
GRAY, MARIA                                   ADDRESS ON FILE
GRAY, NYCOLE                                  ADDRESS ON FILE
GRAY, TIMOTHY                                 ADDRESS ON FILE
GRAY, VALECIA                                 ADDRESS ON FILE
GRAYBAR ELECTRIC COMPANY INC                  34 N MERAMEC AVE                                                                                                        CLAYTON            MO      63105
GRAYBAR ELECTRIC COMPANY, INC.                ATTN: DIRECTOR, CORPORATE PROPERTIES       34 NORTH MERAMEC AVENUE                                                      ST. LOUIS          MO      63105
GRAYDEN APPRAISAL                             580 TIMBER WOOD BLVD                                                                                                    NEWARK             DE      19702
GRAYER, MARTINA                               ADDRESS ON FILE
GRAYLESS INS                                  1100 TRAVIS                                                                                                             RICHMOND           TX      77469




                                                                                                                          Page 366 of 998
                                           19-10412-jlg            Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    370 of 1004
Creditor Name                                 Address1                            Address2                                    Address3                                 City               State   Zip          Country
GRAYLING CITY                                 GRAYLING CITY ‐ TREASURE            P.O. BOX 549                                                                         GRAYLING           MI      49738
GRAYLING TOWNSHIP                             GRAYLING TOWNSHIP ‐ TREA            PO BOX 521                                                                           GRAYLING           MI      49738
GRAYMOOR/DEVONDALE CITY                       GRAYMOOR/DEVONDALE‐ CLER            1500 LYNN WAY                                                                        LOUISVILLE         KY      40222
GRAYS HARBOR COUNTY                           GRAYS HARBOR TREASURER              PO BOX 831                                                                           MONTESANO          WA      98563
GRAYS HARBOR COUNTY TREASURER                 100 WEST BROADWAY                   STE 22                                                                               MONTESANO          WA      98563
GRAYS HARBOR COUNTY WATER DISTRICT NO. 2      6709 OLYMPIC HIGHWAY                                                                                                     ABERDEEN           WA      98569
GRAYS HARBOR WATER DISTRICT 1                 2058 SR 105, PO BOX 175                                                                                                  GRAYLAND           WA      98547
GRAYS, BARRY                                  ADDRESS ON FILE
GRAYSON CARROLL                               ADDRESS ON FILE
GRAYSON CARROLLN WYTHE                        ADDRESS ON FILE
GRAYSON CITY                                  CITY OF GRAYSON ‐ CLERK             302 E MAIN STREET                                                                    GRAYSON            KY      41143
GRAYSON COUNTY                                GRAYSON COUNTY ‐ SHERIFF            44 PUBLIC SQUARE                                                                     LEITCHFIELD        KY      42754
GRAYSON COUNTY                                GRAYSON COUNTY ‐ TAX COL            P O BOX 2107                                                                         SHERMAN            TX      75091
GRAYSON COUNTY                                GRAYSON COUNTY ‐ TREASUR            P O BOX 127                                                                          INDEPENDENCE       VA      24348
GRAYSON COUNTY CLERK                          100 W HOUSTON STE 11                                                                                                     SHERMAN            TX      75090
GRAYSON COUNTY TAX COLLECTOR                  PO BOX 2107                                                                                                              SHERMAN            TX      75091
GRAYSON COUNTY TAX OFFICE                     P.O. BOX 2107                                                                                                            SHERMAN            TX      75091‐2107
GRAYSTONE PINES HOA                           262 E. 3900 SOUTH 200                                                                                                    SALT LAKE CITY     UT      84107‐1558
GRAYSVILLE CITY                               GRAYSVILLE CITY‐TAX COLL            136 HARRISON ST                                                                      GRAYSVILLE         TN      37338
GRAZIANO, CRAIG                               ADDRESS ON FILE
GREAT AMER E & S INS                          P O  BOX 89400                                                                                                           CLEVELAND          OH      44101
GREAT AMERICAN                                GREAT AMERICAN INSURANCE GROUP      5 WATERSIDE CROSSING                                                                 WINDSOR            CT      06095
GREAT AMERICAN                                GREAT AMERICAN INSURANCE GROUP      ATTN: MICHAEL HENNING                       5 WATERSIDE CROSSING                     WINDSOR            CT      06095
GREAT AMERICAN E&S INSCO                      301 E 4TH ST 20TH FLOOR                                                                                                  CINCINNATI         OH      45202
GREAT AMERICAN E&S INSCO                      SPECIALTY ACCT GAT‐17N              301 E 4TH ST 20TH FLOOR                                                              CINCINNATI         OH      45202
GREAT AMERICAN INSURANCE                      PO BOX 89400                                                                                                             CLEVLAND           OH      44101
GREAT AMERICAN TITLE AGENCY INC               1626 N LITCHFIELD RD STE 180                                                                                             GOODYEAR           AZ      85395
GREAT AMERICAN TITLE AGENCY, INC.             7720 N. 16TH STREET, 450                                                                                                 PHOENIX            AZ      85020
GREAT AMERICAN TREE                           PO BOX 3591                                                                                                              SEATTLE            WA      98124
GREAT BARRINGTON FIRE DISTRICT                WATER DEPARTMENT                    17 EAST STREET                                                                       GREAT BARRINGTON   MA      01230‐1403
GREAT BARRINGTON TOWN                         TOWN OF GREAT BARRINGTON            334 MAIN STREET SUITE 1                                                              GREAT BARRINGTON   MA      01230
GREAT BEND BORO                               LORI L ZAWISKI‐TAX COLLE            PO BOX 265                                                                           GREAT BEND         PA      18821
GREAT BEND TOWNSHIP                           GREAT BEND TWP ‐ TAX COL            16 HALLS ROAD                                                                        GREAT BEND         PA      18821
GREAT BEND TOWNSHIP SCHO                      GREAT BEND TWP SD ‐ COLL            16 HALLS ROAD                                                                        GREAT BEND         PA      18821
GREAT COUNTRY FARM BUREA                      110 N FIRST ST                                                                                                           MEDFORD            OK      73759
GREAT CYPRESS VILLAGE HOA, INC.               16816 CAMILLE ST.                                                                                                        HUDSON             FL      34667
GREAT FL                                      10471 N KENDALL DR B101                                                                                                  MIAMI              FL      33176
GREAT FL INS                                  12745 S DIXIE HWY                                                                                                        MIAMI              FL      33156
GREAT FLORDIA INS                             717 PONCE DE LEON BL 211                                                                                                 CORAL GABLES       FL      33134
GREAT FLORIDA INSURANCE                       4213 BEE RIDGE ROAD                                                                                                      SARASOTA           FL      34233
GREAT GEORGIA INS AGENCY                      1340 BELLS FERRY RD 112                                                                                                  MARIETTA           GA      30066
GREAT HOMES GROUP LLC                         CHRISTOPHER ROSADO, ESQ.            MILLER ROSADO & ALGOIS, LLP; JONATHAN       SILVER 320 OLD COUNTRY ROAD, STE 103     GARDEN CITY        NY      11530
GREAT LAKES APPRAISALS LLC                    1352 FERN AVE                                                                                                            DULUTH             MN      55805
GREAT LAKES BLDG & REST                       & JESSE & DELPHIA BROWN             750 LAWNVIEW BLVD                                                                    CHARDON            OH      44024
GREAT LAKES CAS INS                           P O  BOX 2004                                                                                                            KEENE              NH      03431
GREAT LAKES CAS INS CO                        55 WEST ST                                                                                                               KEENE              NH      03431
GREAT LAKES CASUALTY                          INSURANCE COMPANY                   P O BOX 2004                                                                         KEENE              NH      03431
GREAT LAKES FLOOD CERTIFICATION, LLC          P.O. BOX 663                                                                                                             WAUTOMA            WI      54982
GREAT LAKES INSURANCE                         P O BOX 308662                                                                                                           ST THOMAS          VI      00803
GREAT LAKES INSURANCE VI                      9053 ESTATE THOMAS 103              ROYAL PLANS PROF BLDG                                                                ST THOMAS          VI      802
GREAT LAKES MUTUAL                            INSURANCE COMPANY                   PO BOX 549                                                                           CALUMET            MI      44913
GREAT LAKES MUTUAL                            P O  BOX 549                                                                                                             CALUMET            MI      44913
GREAT LAKES MUTUAL INS                        58730 US HWY 41                                                                                                          CALUMET            MI      49913
GREAT LAKES REINSURANCE                       11023 WETMORE RD                                                                                                         SAN ANTONIO        TX      78216
GREAT NECK VILLAGE                            GREAT NECK VIL ‐ RECEIVE            61 BAKER HILL ROAD                                                                   GREAT NECK         NY      11023
GREAT NORTHWEST INS                           228 S ST FRANCIS DR                                                                                                      SANTA FE           NM      87501
GREAT NORTHWEST INS                           7906 MENUAL BLVD NE                                                                                                      ALBUQUERQUE        NM      87710
GREAT NORTHWEST INS                           P O BOX 1075                                                                                                             TUTTLE             OK      73089
GREAT NORTHWEST INS CO                        108 E CENTER ST                                                                                                          LAKE CITY          MN      55041
GREAT NORTHWEST INS CO                        1112 5TH ST SOUTH                                                                                                        NAMPA              ID      83651
GREAT NORTHWEST INS CO                        2214 CENTRAL AVE NE                                                                                                      MINNEAPOLIS        MN      55418
GREAT NORTHWEST INS CO                        2229 W STATE STREET                                                                                                      BOISE              ID      83702
GREAT NORTHWEST INS CO                        29826 ELLENSBURG                                                                                                         GOLD BEACH         OR      97444
GREAT NORTHWEST INS CO                        3817 NW EXPRESSWAY 760                                                                                                   OKLAHOMA CITY      OK      73112
GREAT NORTHWEST INS CO                        9909 CANYON RD EAST                                                                                                      PUYALLUP           WA      98373
GREAT OAK CONSTRUCTION                        INC                                 931 STATE ROUTE 28 116                                                               MILFORD            OH      45150
GREAT QUALITY ROOFING LLC                     125 APPLEBLOSSOM CT.                                                                                                     BELTON             MO      64012
GREAT RIVER ROOFING INC.                      JACOB XAVIER WELTI                  1206 3RD ST. S                                                                       LA CROSSE          WI      54601
GREAT ROCK VILLAGE CONDOMINIUM TRUST          P.O. BOX 330                                                                                                             NORTH FALMOUTH     MA      02556
GREAT TX CNTY MTL INS CO                      580 WALNUT STREET                                                                                                        CINCINNATI         OH      45202




                                                                                                            Page 367 of 998
                                           19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  371 of 1004
Creditor Name                                 Address1                          Address2                                      Address3                             City               State   Zip        Country
GREAT VALLEY S.D./CHARLE                      KEYSTONE COLLECTIONS              546 WENDEL RD                                                                      IRWIN              PA      15642
GREAT VALLEY S.D./E WHIT                      KEYSTONE COLLECTIONS              546 WENDEL ROAD                                                                    IRWIN              PA      15642
GREAT VALLEY S.D./MALVER                      KEYSTONE COLLECTIONS              546 WENDEL ROAD                                                                    IRWIN              PA      15642
GREAT VALLEY S.D./WILLIS                      KEYSTONE COLLECTIONS              546 WENDEL ROAD                                                                    IRWIN              PA      15642
GREAT VALLEY TOWN                             GREAT VALLEY TN‐ COLLECT          PO BOX 427                                                                         GREAT VALLEY       NY      14741
GREATDATA COM INC                             P O BOX 1999                                                                                                         ANDREWS            NC      28901
GREATER AUGUSTA UTILITY DISTRICT              LINNAY WATHEN                     12 WILLIAMS STREET                                                                 AUGUSTA            ME      04330
GREATER CHARLESTON REMOD                      2753 GARDEN CREEK RD                                                                                                 CHARLESTON         SC      29414
GREATER CINCINNATI WATER                      WORKS INC                         PO BOX 5487                                                                        CAROL STREAM       IL      60197
GREATER CINCINNATI WATER WORKS                4747 SPRING GROVE AVENUE                                                                                             CINCINNATI         OH      45232
GREATER EAST END MANAGEM                      GREATER EAST END MGMT DI          17111 ROLLING CREEK DRIV                                                           HOUSTON            TX      77090
GREATER FRONT RANGE ROOFING, LLC              1501 ACADEMY CT 200                                                                                                  FORT COLLINS       CO      80524
GREATER GREENSBURG SEWAGE AUTHORITY           P.O. BOX 248                                                                                                         GREENSBURG         PA      15601‐0248
GREATER HAZLETON JOINT SEWER AUTHORITY        500 OSCAR THOMAS DR                                                                                                  HAZLETON           PA      18201
GREATER HOME AND AUTO                         7350 HWY 57 J                                                                                                        OCEAN SPRINGS      MS      39565
GREATER JOHNSTOWN S.D./L                      LOWER YODER TWP ‐ COLLEC          128 J STREET                                                                       JOHNSTOWN          PA      15906
GREATER JOHNSTOWN S.D./S                      HAROLD SINGER ‐ TAX COLL          1610 BEDFORD ST                                                                    JOHNSTOWN          PA      15902
GREATER LATROBE SCHOOL D                      GREATER LATROBE SD ‐ COL          152  BEATTY COUNTY RD                                                              LATROBE            PA      15650
GREATER LATROBE SCHOOL D                      GREATER LATROBE SD ‐ COL          901 JEFFERSON ST                                                                   LATROBE            PA      15650
GREATER LATROBE SCHOOL D                      YOUNGSTOWN BORO‐TAX COLL          PO BOX 638                                                                         YOUNGSTOWN         PA      15696
GREATER MIRAMAR INS                           7175 PEMBROKE RD                                                                                                     PEMBROKE PINES     FL      33023
GREATER NANTICOKE AREA S                      LEONARD BARTOSIEWICZ ‐ T          1795 WEST MOUNTAIN ROAD                                                            PLYMOUTH           PA      18651
GREATER NANTICOKE AREA S                      SANDY WALP ‐ TAX COLLECT          421 POND HILL MTN RD                                                               WAPWALLOPEN        PA      18660
GREATER NANTICOKE S.D./N                      BERKHEIMER ASSOCIATES             50 N SEVENTH ST.                                                                   BANGOR             PA      18013
GREATER NANTICOKE S.D./N                      HAB RET                           50 N SEVENTH ST                                                                    BANGOR             PA      18013
GREATER NEW HAVEN WATER                       POLLUTION CONTROL AUTHORITY       PO BOX 150486                                                                      HARTFORD           CT      06115
GREATER NEW HAVEN WATER POLLUTION             CONTROL AUTHORITY                 260 EAST ST                                                                        NEW HAVEN          CT      06511
GREATER NEW HAVEN WPCA                        260 EAST STREET                                                                                                      NEW HAVEN          CT      06511‐5839
GREATER NORTHSIDE MGMT D                      GREATER NORTHSIDE MGMT D          11500 NORTHWEST FREEWAY,                                                           HOUSTON            TX      77092
GREATER NORTHWOOD COVENANT ASSOC, INC         PO BOX 11390                                                                                                         BALTIMORE          MD      21239
GREATER NY MUTUAL INSURANCE COMPANY           CHURCH STREET POST OFFICE         PO BOX 4692                                                                        NEW YORK           NY      10261‐4692
GREATER ORLANDO BUILDERS                      2253 KENTUCKY AVE                                                                                                    WINTER PARK        FL      32789
GREATER PEORIA SANITARY DISTRICT              2322 S. DARST STREET                                                                                                 PEORIA             IL      61607
GREATER PINE ISLAND WATER ASSOC INC           5281 PINE ISLAND ROAD                                                                                                BOKEELIA           FL      33922
GREATER POTTSVILLE AREA SEWER AUTHORITY       401 NORTH CENTRE STREET           P.O. BOX 1163                                                                      POTTSVILLE         PA      17901
GREATER SEATTLE CONST                         LLC                               10201 MAIN ST 101                                                                  BOTHELL            WA      98011
GREATER SEATTLE CONSTRUCTION, LLC             17820 130TH AVE NE                                                                                                   WOODINVILLE        WA      98072
GREATER SIERRA INS SERVS                      1233 SKI RUN BLVD STE 1                                                                                              SOUTH LAKE TAHOE   CA      96150
GREATER WENATCHEE IRR DI                      DOUGLAS COUNTY ‐ TREASUR          PO BOX 609                                                                         WATERVILLE         WA      98858
GREATWHITE CONSTRUCTION & PAINTING            2470 S ZEPHHR STREET                                                                                                 LAKEWOOD           CO      80227
GREAVES, KATHLEEN                             ADDRESS ON FILE
GREBE, BETTY                                  ADDRESS ON FILE
GRECCO, KARI                                  ADDRESS ON FILE
GRECH, CRISTINA                               ADDRESS ON FILE
GREECE C.S. (TN OF GREEC                      GREECE C.S ‐ RECEIVER OF          1 VINCE TOFANY BLVD                                                                ROCHESTER          NY      14612
GREECE TOWN                                   GREECE TOWN‐TAX RECEIVER          1 VINCE TOFANY BLVD                                                                ROCHESTER          NY      14612
GREELEY COUNTY                                GREELEY ‐ COUNTY ‐ TREAS          208 HARPER                                                                         TRIBUNE            KS      67879
GREELEY COUNTY                                GREELEY COUNTY ‐ TREASUR          PO BOX 288                                                                         GREELEY            NE      68842
GREEN & ASSOCIATES REALTY                     GEORGE GREEN III                  PO BOX 21188                                                                       LOUISVILLE         KY      40221
GREEN & ASSOCIATES REALTY                     PO BOX 21188                                                                                                         LOUISVILLE         KY      40221
GREEN & HALL, A PROFESSIONAL CORPORATION      ARTIN BETPERA, ESQ.               1851 E FIRST STREET 10TH FLOOR                                                     SANTA ANA          CA      92705
GREEN BAY CITY                                BROWN COUNTY ‐ TREASURER          PO BOX 23600/305 EAST WA                                                           GREEN BAY          WI      54305
GREEN BAY CITY                                TAX COLLECTOR                     PO BX 23600/305 EAST WAL                                                           GREEN BAY          WI      54305
GREEN BAY TOWN                                BROWN COUNTY ‐ TREASURER          PO BOX 23600/305 EAST WA                                                           GREEN BAY          WI      54305
GREEN BAY WATER UTILITY                       PO BOX 1210                                                                                                          GREEN BAY          WI      54305
GREEN BROOK TOWNSHIP                          GREEN BROOK TWP‐COLLECTO          111 GREENBROOK ROAD                                                                GREEN BROOK        NJ      08812
GREEN BRYANT & FRENCH, LLP                    1230 COLUMBIA ST.                 1120                                                                               SAN DIEGO          CA      92101
GREEN CLEAN RESTORATION                       & CLEANING SERVICES               7229 UNIVERSITY AVE NE                                                             FRIDLEY            MN      55432
GREEN COMFORT INC                             180 HENRY ST                                                                                                         JERSEY SHORE       PA      17740
GREEN CONST & RESTOR                          190 COLONY ST                                                                                                        MERIDEN            CT      06451
GREEN CONSTRUCTION & RESTORATION LLC          190 COLONY STREET                                                                                                    MERIDEN            CT      06451
GREEN CONSTRUCTION SERVICES, LLC              3829 PROGRESS DRIVE                                                                                                  LAKELAND           FL      33811
GREEN CONTRACTOR OF TX                        & ALONSO SAUCEDO                  11220 BEACH FRONT DR                                                               EL PASO            TX      79936
GREEN CONTRACTORS OF                          TEXAS                             11220 BEACH FRONT DR                                                               EL PASO            TX      79936
GREEN COUNTRY ROOFTOPS                        1908 N ELWOOD AVE                                                                                                    TULSA              OK      74106
GREEN COUNTY                                  GREEN COUNTY ‐ SHERIFF            203 W COURT ST                                                                     GREENSBURG         KY      42743
GREEN COUNTY MUTUAL                           326 6TH ST                                                                                                           MONROE             WI      53566
GREEN EMERALD HOMES, LLC, APPELLANT           STOPA LAW FIRM                    MARK P. STOPA                                 2202 N. WESTSHORE BLVD SUITE 200     TAMPA              FL      33607
GREEN ENERGY INSULATION                       16430 BRIDGEWALK DR                                                                                                  LITHIA             FL      33547
GREEN ENGINEERING & CONS                      8757 NW 35 LN                                                                                                        DORAL              FL      33172




                                                                                                            Page 368 of 998
                                       19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     372 of 1004
Creditor Name                              Address1                                Address2                                        Address3          City                State   Zip        Country
GREEN FORM CONSTRUCTION, INC               2301 EAST 28TH ST                                                                                         CHATTANOOGA         TN      37407
GREEN GABLE ROOFING                        1140 US HWY 287 SUITE 400‐181                                                                             BROOMFIELD          CO      80020
GREEN GATE CONSTRUCTION, LLC               HENRY GREEN                             14241 COURSEY BLVD, STE. A‐12 182                                 BATON ROUGE         LA      70817
GREEN GLOBAL RESTORATION & TECH, INC       15011 PARKWAY LOOP BLDG 10 SUITE C                                                                        TUSTIN              CA      92780
GREEN GROVE TOWN                           GREEN GROVE TWN TREASURE                N14292 PELSDORF AVE                                               CURTISS             WI      54460
GREEN GROVE TOWN                           TAX COLLECTOR                           W3766 CTY HWY N                                                   OWEN                WI      54460
GREEN HAMMER LLC                           4326 PARKWAY DRIVE                                                                                        BOSSIER CITY        LA      71112
GREEN HILL CONDOMINIUM OWNERS ASSOC        BARRY BAUMAN                            1001 CITY AVENUE                                                  WYNNEWOOD           PA      19096
GREEN HILLS PARK WEST 3 CONDO              PO BOX 14‐4216                                                                                            CORAL GABLES        FL      33114‐4216
GREEN IMAGE &                              L MONTEZ‐LOYA                           7537 OLD AIRPORT RD A                                             SANTA FE            NM      87507
GREEN INS AGENCY                           4325 MIDMOST DR STE C                                                                                     MOBILE              AL      36609
GREEN INSURANCE AGENCY                     PO BOX 364923                                                                                             SAN JUAN            PR      936
GREEN ISLAND C S (TN GRE                   GREEN ISLAND CS‐ SCH COL                PO BOX 1541                                                       GREEN ISLAND        NY      12183
GREEN ISLAND TOWN                          TOWN OF GREEN ISLAND ‐ T                69 HUDSON AVE                                                     GREEN ISLAND        NY      12183
GREEN ISLAND VILLAGE                       GREEN ISLAND VILLAGE‐ CL                20 CLINTON ST                                                     GREEN ISLAND        NY      12183
GREEN LAKE CITY                            GREEN LAKE CITY TREASURE                PO BOX 216 / 534 MILL ST                                          GREEN LAKE          WI      54941
GREEN LAKE TOWN                            GREEN LAKE TWN TREASURER                N2998 N KEARLEY RD                                                MARKESAN            WI      53946
GREEN LAKE TOWNSHIP                        GREEN LAKE TWP ‐ TREASUR                9394 TENTH ST.‐ BOX 157                                           INTERLOCHEN         MI      49643
GREEN LANE BORO                            BLAINE BERGEY ‐ TAX COLL                P.O. BOX 425                                                      GREEN LANE          PA      18054
GREEN MOUNTAIN CONTRACTORS                 4636 MAXIM COURT                                                                                          LAS CRUCES          NM      88011
GREEN MOUNTAIN ENERGY                      PO BOX 650001                                                                                             DALLAS              TX      75265‐0001
GREEN MOUNTAIN INS CO                      4 BOUTON STREET                                                                                           CONCORD             NH      33010
GREEN MOUNTAIN POWER                       CORP                                    PO BOX 1611                                                       BRATTLEBORO         VT      05302
GREEN MOUNTAIN POWER CORP                  PO BOX 1611                                                                                               BRATTLEBORO         VT      05302‐1611
GREEN MOUNTAIN WATER & SANITATION DIST     13919 W. UTAH AVENUE                                                                                      LAKEWOOD            CO      80228
GREEN OAK CHARTER TOWNSHIP                 10001 SILVER LAKE ROAD                                                                                    BRIGHTON            MI      48116
GREEN OAK TOWNSHIP                         GREEN OAK TOWNSHIP ‐ TRE                10001 SILVER LAKE RD                                              BRIGHTON            MI      48116
GREEN READY INC                            1700 CALLENDER STREET                                                                                     ROSENBERG           TX      77471
GREEN RENOVATIONS LLC                      10619 BULL VALLEY ROAD                                                                                    WOODSTOCK           IL      60098
GREEN RHINO BUILDERS LLC                   62 DALLAS S/C SUITE 313                                                                                   DALLAS              PA      18612
GREEN RIVER ESTATES CONDO ASSOC.           C/O AROUND THE CLOCK, INC               716 WEST MEEKER ST, STE 101                                       KENT                WA      98032
GREEN RIVER VILLAGE                        ATTN:  MANAGEMENT                       4901 GREEN RIVER DRIVE                                            CORONA              CA      92880
GREEN RUN HOMES ASSOCIATION                1248 GREEN GARDEN CIRCLE                                                                                  VIRGINIA BEACH      VA      23453
GREEN SPRING CITY                          CITY OF GREEN SPRING ‐ C                PO BOX 261                                                        HARRODS CREEK       KY      40027
GREEN SPRING VALLEY HOMEOWNERS ASSOC INC   8200 PERRIN BEITEL, SUITE 128                                                                             SAN ANTONIO         TX      78218
GREEN TEC LLC                              390 PIKE RD UNIT 1                                                                                        HUNTINGDEN VALLEY   PA      19006
GREEN TIMBERS CONDOMINIUM ASSOCIATION      PMB 251 703 S. GREENVILLE WEST DR       7                                                                 GREENVILLE          MI      48838
GREEN TOWNSHIP                             GREEN TOWNSHIP ‐ TAX COL                PO BOX 65                                                         TRANQUILITY         NJ      07879
GREEN TOWNSHIP                             GREEN TOWNSHIP ‐ TREASUR                14221 ALFALFA RD                                                  LACHINE             MI      49753
GREEN TOWNSHIP                             GREEN TOWNSHIP ‐ TREASUR                PO BOX 23                                                         PARIS               MI      49338
GREEN TOWNSHIP  INDIAN                     TAX COLLECTOR                           770 HILL RD                                                       COMMODORE           PA      15729
GREEN TRAILS MUD W                         GREEN TRAILS MUD ‐ COLLE                6935 BARNEY RD 110                                                HOUSTON             TX      77092
GREEN TREE 2008‐HE1                        U.S. BANK NA AS TRUSTEE                 60 LIVINGSTON                                                     ST. PAUL            MN      55107‐2292
GREEN TREE 2008‐MH1                        WELLS FARGO BANK NAS TRUSTEE            9062 OLD ANNAPOLIS ROAD                                           COLUMBIA            MD      21045
GREEN TREE 2008‐REC1                       U.S. BANK NA AS TRUSTEE                 60 LIVINGSTON                                                     ST. PAUL            MN      55107‐2292
GREEN TREE HOME                            SOLUTIONS                               6 SCHWARZ ST PLAZA                                                EDWARDSVILLE        IL      62025
GREEN TREE INS                             1 EAST MAIN ST                                                                                            WEBSTER             MA      01570
GREEN TREE MORTGAGE LOAN TRUST 2005‐HE1    WELLS FARGO BANK  NA AS TRUSTEE         9062 OLD ANNAPOLIS ROAD                                           COLUMBIA            MD      21045
GREEN TREE RECREATIONAL, EQUIPMENT         & CONSUMER TRUST 1997‐D                 U.S. BANK NA AS TRUSTEE                         60 LIVINGSTON     ST. PAUL            MN      55107‐2292
GREEN TREE RECREATIONAL, EQUIPMENT         & CONSUMER TRUST 1998‐B                 U.S. BANK NA AS TRUSTEE                         60 LIVINGSTON     ST. PAUL            MN      55107‐2292
GREEN TREE RECREATIONAL, EQUIPMENT         & CONSUMER TRUST 1998‐C                 U.S. BANK NA AS TRUSTEE                         60 LIVINGSTON     ST. PAUL            MN      55107‐2292
GREEN VALLEY COUNTRY CLU                   8925 S PECOS RD STE 15A                                                                                   HENDERSON           NV      89074
GREEN VALLEY COUNTRY CLUB VISTAS II POA    101 W. PASEO RECORTADO                                                                                    GREEN VALLEY        AZ      85614
GREEN VALLEY COUNTY WATER DISTRICT         39520 CALLE CASCADA                                                                                       GREEN VALLEY        CA      91390
GREEN VALLEY PUEBLO ESTATES HOA            145 WEST ALISO DRIVE                                                                                      GREEN VALLEY        AZ      85614
GREEN VALLEY RECREATION INC                PO BOX 586                                                                                                GREEN VALLEY        AZ      85622
GREEN VALLEY SOUTH OWNERS ASSOC NO 1       259 N. PECOS RD.,#100                                                                                     HENDERSON           NV      89074
GREEN VALLEY SOUTH OWNERS ASSOC. NO. 1     259 N. PECOS RD                         #100                                                              HENDERSON           NV      89074
GREEN VALLEY TOWN                          GREEN VALLEY TWN TREASUR                N7211 RIVER HEIGHTS                                               CECIL               WI      54111
GREEN VALLEY TOWN                          GREEN VALLEY WN TREASURE                308 JOEL LANE                                                     AUBURNDALE          WI      54412
GREEN WAY BUILDERS                         698 MADRONE WAY                                                                                           PARADISE            CA      95969
GREEN WILLOW CONDOMINIUM ASSOCIATION       16531 OAK PARK AVENUE                                                                                     TINLEY PARK         IL      60477
GREEN, ANNASTACIA                          ADDRESS ON FILE
GREEN, BRITTANY                            ADDRESS ON FILE
GREEN, CAMERON                             ADDRESS ON FILE
GREEN, CAMISHA                             ADDRESS ON FILE
GREEN, CHRIS                               ADDRESS ON FILE
GREEN, DARIAN                              ADDRESS ON FILE
GREEN, DYNELL                              ADDRESS ON FILE
GREEN, ENITRA                              ADDRESS ON FILE




                                                                                                                 Page 369 of 998
                                      19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                373 of 1004
Creditor Name                              Address1                           Address2                                     Address3     City            State   Zip          Country
GREEN, HAROLD                              ADDRESS ON FILE
GREEN, INGRID                              ADDRESS ON FILE
GREEN, JANASTA                             ADDRESS ON FILE
GREEN, JANNA                               ADDRESS ON FILE
GREEN, JOSEPH                              ADDRESS ON FILE
GREEN, LEGERRON                            ADDRESS ON FILE
GREEN, MAUREEN                             ADDRESS ON FILE
GREEN, MICHAEL                             ADDRESS ON FILE
GREEN, MICHELLE                            ADDRESS ON FILE
GREEN, MIESHA                              ADDRESS ON FILE
GREEN, PATRICIA                            ADDRESS ON FILE
GREEN, QUEANELIQUILIA                      ADDRESS ON FILE
GREEN, TONYA                               ADDRESS ON FILE
GREENAWALT ROOFING                         COMPANY        STE 20C‐1           1200 CORPORATE BLVD                                       LANCASTER       PA      17601
GREENAWALT ROOFING &                       FRANK & ELIZABETH NACE             1200 CORPORATE BLVD 2001                                  LANCASTER       PA      17601
GREENBELT HOMES INC                        1 HAMILTON PLACE                                                                             GREENBELT       MD      20770
GREENBERG RHEIN&MARGOLIS                   1768 LITCHFIELD TURNPIKE                                                                     WOODBRIDGE      CT      06525
GREENBERG STONE & URBANO                   PA                                 11440 N KENDALL DR 400                                    MIAMI           FL      33170
GREENBERG TRAURIG LLP                      1750 TYSONS BLVD 1000                                                                        MCLEAN          VA      22102
GREENBERG,STONE & URBANO                   11440 N KENDALL DR PH                                                                        MIAMI           FL      33170
GREENBRIAR ASSOCIATION                     1 DARLEY CIRCLE UNIT 3                                                                       BRICK           NJ      08724
GREENBRIAR ASSOCIATION, INC.               1 DARLEY CIRCLE                                                                              BRICK           NJ      08724
GREENBRIAR CONDOMINIUM APTS 1 ASSN  INC.   P.O. BOX 628207                                                                              ORLANDO         FL      32862‐8207
GREENBRIAR CONDOMINIUM ASSOCIATION INC     2677 S OCEAN BLVD                                                                            BOCA RATON      FL      33432
GREENBRIAR CONDOMINIUM PHASE II INC        6300 WOODSIDE COURT  STE 10                                                                  COLUMBIA        MD      21046‐3212
GREENBRIAR KINGSWOOD HOMEOWNERS ASSN       9400 S SANTA FE AVE                                                                          OKLAHOMA CITY   OK      73139
GREENBRIAR WOODLANDS COMMUNITY ASSOC INC   1 KENSINGTON CIRCLE                                                                          TOMS RIVER      NJ      08755
GREENBRIER CITY                            GREENBRIER CITY‐TAX COLL           PO BOX 466                                                GREENBRIER      TN      37073
GREENBRIER CONDOMINIUM SIX                 HOMEOWNERS ASSOCIATION             6438 CITY WEST PARKWAY                                    EDEN PRAIRIE    MN      55344
GREENBRIER COUNTY SHERIF                   GREENBRIER COUNTY ‐ SHER           PO BOX 347                                                LEWISBURG       WV      24901
GREENBRIER COUNTY SHERIFFS TAX             OFFICE                             912 COURT STREET N STE 3                                  LEWISBURG       WV      24901
GREENBRIER HOME OWNERS ASSOC               5000 CALIFORNIA AVE                206                                                       BAKERSFIELD     CA      93309
GREENBROOK CONDOMIUIUM OWNERS  ASSOC       2105 SE 9TH                                                                                  PORTLAND        OR      97214
GREENBROOK II CONDO ASSOC                  400 ISLAND ST                                                                                STOUGHTON       MA      02072
GREENBURG RHEIN & MARGOL                   1768 LITCHFIELD TURNPIKE                                                                     WOODBRIDGE      CT      06525
GREENBURGH RECEIVER OF TAXES               177 HILLSIDE AVENUE                                                                          GREENBURGH      NY      10607
GREENBURGH SCHOOLS                         GREENBURGH ‐ RECEIVER OF           177 HILLSIDE AVENUE                                       GREENBURGH      NY      10607
GREENBURGH SEWER & WATER                   181 KNOLLWOOD RD                                                                             WHITE PLAINS    NY      10607
GREENBURGH TOWN                            GREENBURGH TOWN ‐ TAX RE           177 HILLSIDE AVE.                                         GREENBURGH      NY      10607
GREENBUSH SANITARY DISTRICT                P.O. BOX 71                                                                                  GREENBUSH       WI      53026‐0071
GREENBUSH TOWN                             GREENBUSH TOWN ‐ TAX COL           PO BOX 230                                                GREENBUSH       ME      04418
GREENBUSH TOWN                             GREENBUSH TWN TREASURER            N6644 SUGARBUSH RD                                        GLENBEULAH      WI      53023
GREENBUSH TOWNSHIP                         GREEN BUSH TWP ‐ TREASUR           3784 E FRENCH RD                                          ELSIE           MI      48831
GREENBUSH TOWNSHIP                         GREENBUSH TOWNSHIP ‐ TRE           PO BOX 8                                                  GREENBUSH       MI      48738
GREENCASTLE BORO                           BARBARA BOCK, TAX COLLEC           39 CHAMBERS LANE SUITE 1                                  GREENCASTLE     PA      17225
GREENCASTLE‐ANTRIM S.D./                   GREENCASTLE ANTRIM SD ‐            39 CHAMBERS LANE                                          GREENCASTLE     PA      17225
GREENCASTLE‐ANTRIM S.D./                   GREENCASTLE‐ANTRIM SD ‐            39 CHAMBERS LANE SUITE 1                                  GREENCASTLE     PA      17225
GREENDALE TOWNSHIP                         GREENDALE TOWNSHIP ‐ TRE           3480 W ISABELLA RD                                        SHEPHERD        MI      48883
GREENDALE VILLAGE                          6500 NORTHWAY, P O BOX                                                                       GREENDALE       WI      53129
GREENDALE VILLAGE                          GREENDALE VLG TREASURER            6500 NORTHWAY                                             GREENDALE       WI      53129
GREENE APPRAISAL CO LLC                    600 CANDLER ST                                                                               GAINESVILLE     GA      30501
GREENE CEN SCH (TN OF GR                   GREENE CEN SCH‐ TAX COLL           NBT BANK 80 S.CHENANGO S                                  GREENE          NY      13778
GREENE CENTRAL SCHOOL(TN                   GREENE CS ‐COLLECTOR               40 S CANAL ST                                             GREENE          NY      13778
GREENE CNTY FARMERS                        P O BOX 156                                                                                  GREENEVILLE     TN      37744
GREENE COUNTY                              COUNTY TREASURER                   93 EAST HIGH ST                                           WAYNESBURG      PA      15370
GREENE COUNTY                              GREENE CO‐REV COMMISSION           400 MORROW AVE ‐ REV COM                                  EUTAW           AL      35462
GREENE COUNTY                              GREENE COUNTY ‐ COLLECTO           940 N. BOONVILLE AVE                                      SPRINGFIELD     MO      65802
GREENE COUNTY                              GREENE COUNTY ‐ TAX COLL           320 W COURT ST RM 103                                     PARAGOULD       AR      72450
GREENE COUNTY                              GREENE COUNTY ‐ TAX COLL           P O BOX 482                                               SNOW HILL       NC      28580
GREENE COUNTY                              GREENE COUNTY ‐ TREASURE           114 NORTH CHESTNUT                                        JEFFERSON       IA      50129
GREENE COUNTY                              GREENE COUNTY ‐ TREASURE           15 GREENE ST                                              XENIA           OH      45385
GREENE COUNTY                              GREENE COUNTY ‐ TREASURE           519 N MAIN                                                CARROLLTON      IL      62016
GREENE COUNTY                              GREENE COUNTY ‐ TREASURE           ONE EAST MAIN RM 102                                      BLOOMFIELD      IN      47424
GREENE COUNTY                              GREENE COUNTY ‐ TREASURE           P O BOX 157                                               STANARDSVILLE   VA      22973
GREENE COUNTY                              GREENE COUNTY‐TAX COLLEC           PO BOX 477                                                LEAKESVILLE     MS      39451
GREENE COUNTY                              GREENE COUNTY‐TAX COMMIS           1034 SILVER DRIVE, SUITE                                  GREENSBORO      GA      30642
GREENE COUNTY                              GREENE COUNTY‐TRUSTEE              204 N CUTLER ST ‐ SUITE                                   GREENEVILLE     TN      37745
GREENE COUNTY CHANCERY CLERK               PO BOX 810                                                                                   LEAKESVILLE     MS      39451
GREENE COUNTY CLERK  OF SUPERIOR CO        113 N MAIN ST, STE 109                                                                       GREENSBORO      GA      30642
GREENE COUNTY TAX COMMISSIONER             1034 SILVER DR SUITE 101                                                                     GREENSBORO      GA      30642




                                                                                                         Page 370 of 998
                                      19-10412-jlg                 Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       374 of 1004
Creditor Name                              Address1                                  Address2                                     Address3                         City                State   Zip          Country
GREENE COUNTY TREASURER                    1E MAIN RM 130                                                                                                          BLOOMFIELD          IN      47424
GREENE COUNTY TREASURER                    411 MAIN ST                                                                                                             CATSKILL            NY      12414
GREENE COUNTY TRUSTEE                      204 N CUTLER ST  STE 216                                                                                                GREENEVILLE         TN      37745
GREENE COUNTY TRUSTEE                      204 NORTH CUTLER ST, STE. 216                                                                                           GREENVILLE          TN      37745
GREENE COUNTY WATER AND SEWER DEPARTMENT   102 HARRIS AVE                                                                                                          EUTAW               AL      35462
GREENE INSURANCE AGENCY                    741 BULTMAN DR                                                                                                          SUMTER              SC      29150
GREENE LAW PC                              11 TALCOTT NOTCH ROAD                                                                                                   FARMINGTON          CT      06032
GREENE TOWN                                GREENE TOWN ‐ TAX COLLEC                  P.O. BOX 510                                                                  GREENE              ME      04236
GREENE TOWN                                GREENE TOWN‐ TAX COLLECT                  PO BOX 129                                                                    GREENE              NY      13778
GREENE TOWNSHIP                            GREENE TWP ‐ TAX COLLECT                  222 KINSMAN RD                                                                JAMESTOWN           PA      16134
GREENE TOWNSHIP                            GREENE TWP ‐ TAX COLLECT                  4889 LONG RUN RD                                                              LOGANTON            PA      17747
GREENE TOWNSHIP                            GREENE TWP ‐ TAX COLLECT                  8190 NYESVILLE RD                                                             CHAMBERSBURG        PA      17202
GREENE TOWNSHIP                            GREENE TWP ‐ TAX COLLECT                  8628 WATTSBURG ROAD                                                           ERIE                PA      16509
GREENE TOWNSHIP                            GREENE TWP ‐ TAX COLLECT                  P.O. BOX 383                                                                  NEWFOUNDLAND        PA      18445
GREENE TOWNSHIP                            WILLIAM A. LAUGHLIN JR.                   PO BOX 178                                                                    HOOKSTOWN           PA      15050
GREENE VILLAGE                             GREENE VILLAGE‐ TAX COLL                  P.O.BOX 207                                                                   GREENE              NY      13778
GREENE, BEVERLY ‐ 2200076204               KEITH A. NAGLE, ESQ                       NAGLE LAW OFFICES                            P.O. BOX 248                     MIDDLEBORO          KY      40965
GREENE, BRITNEY                            ADDRESS ON FILE
GREENE, LINDA                              ADDRESS ON FILE
GREENE, SHANTELL                           ADDRESS ON FILE
GREENE, VANESSA                            ADDRESS ON FILE
GREENEVILLE TOWN                           GREENEVILLE TOWN‐TAX COL                  200 N COLLEGE ST                                                              GREENEVILLE         TN      37745
GREENFIELD CITY                            7325 W. FOREST HOME AVE,                                                                                                GREENFIELD          WI      53220
GREENFIELD CITY                            GREENFIELD CITY TREASURE                  7325 W FOREST HOME/ RM 1                                                      GREENFIELD          WI      53220
GREENFIELD CITY                            GREENFIELD CITY‐TAX COLL                  222 N FRONT ST                                                                GREENFIELD          TN      38230
GREENFIELD LAKES HOA                       P.O.BOX 62708                                                                                                           PHOENIX             AZ      85082
GREENFIELD TOWN                            GREENFIELD TOWN‐TAX COLL                  14 COURT SQUARE                                                               GREENFIELD          MA      01301
GREENFIELD TOWN                            GREENFIELD TOWN‐TAX COLL                  P.O BOX 256                                                                   GREENFIELD          NH      03047
GREENFIELD TOWN                            GREENFIELD TOWN‐TAX COLL                  PO BOX 10                                                                     GREENFIELD CENTER   NY      12833
GREENFIELD TOWN                            GREENFIELD TWN TREASURER                  N1721 RIDGEVIEW DR                                                            LA CROSSE           WI      54601
GREENFIELD TOWNSHIP                        GREENFIELD TWP ‐ TAX COL                  109 HIGHPOINT STREET                                                          GREENFIELD          PA      18407
GREENFIELD TOWNSHIP                        GREENFIELD TWP ‐ TAX COL                  120 CARRIAGE LN POB 236                                                       CLAYSBURG           PA      16625
GREENFIELD TOWNSHIP                        GREENFIELD TWP ‐ TAX COL                  9381 STATION RD.                                                              ERIE                PA      16510
GREENFIELD VILLAGE RV RESORT               111 S GREENFIELD RD                                                                                                     MESA                AZ      85206
GREENGATE PLACE HOA                        2204 TIMBERLOCH PLACE                     245                                                                           THE WOODLANDS       TX      77380
GREENGLADE VILLAS HOMEOWNERS               P.O.BOX 650279                                                                                                          MIAMI               FL      33175
GREENHALGH INS INC                         3144 CAHABA HEIGHTS RD                                                                                                  BIRMINGHAM          AL      35243
GREENLAND INS                              14526 OLD KATY RD 220                                                                                                   HOUSTON             TX      77079
GREENLAND TOWN                             GREENLAND TOWN ‐ TAX COL                  575 PORTSMOUTH AVE                                                            GREENLAND           NH      03840
GREENLAND TOWNSHIP                         GREENLAND TOWNSHIP ‐ TRE                  BOX 236                                                                       MASS CITY           MI      49948
GREENLEE COUNTY                            GREENLEE COUNTY ‐ TREASU                  PO BOX 1227                                                                   CLIFTON             AZ      85533
GREENLIGHT APPRAISALS INC                  29 GENTILLY LACE AVE                                                                                                    HENDERSON           NV      89002
GREENLINE COMPANY                          211 DONELSON PIKE STE 9                                                                                                 NASHVILLE           TN      37214
GREENLING ROOFING INC.                     1954 J AND C BLVD                                                                                                       NAPLES              FL      34109
GREENPOINT AGENCY, INS.                    179‐14 UNION TURNPIKE                                                                                                   FLUSHING            NY      11366
GREENPOINT MHCT, PTC, SERIES 1999‐5        BNY MELLON TRUST CO N.A.  AS TRUSTEE      CORPORATE TRUST ‐ MBS                        500 ROSS STREET ‐ 12TH FLOOR     PITTSBURGH          PA      15262
GREENPOINT MHCT, PTC, SERIES 2000‐1        BNY MELLON TRUST CO N.A.  AS TRUSTEE      CORPORATE TRUST ‐ MBS                        500 ROSS STREET ‐ 12TH FLOOR     PITTSBURGH          PA      15262
GREENPOINT MHCT, PTC, SERIES 2000‐3        BNY MELLON TRUST CO N.A.  AS TRUSTEE      CORPORATE TRUST ‐ MBS                        500 ROSS STREET ‐ 12TH FLOOR     PITTSBURGH          PA      15262
GREENPOINT MHCT, PTC, SERIES 2000‐4        BNY MELLON TRUST CO N.A.  AS TRUSTEE      CORPORATE TRUST ‐ MBS                        500 ROSS STREET ‐ 12TH FLOOR     PITTSBURGH          PA      15262
GREENPOINT MHCT, PTC, SERIES 2000‐5        BNY MELLON TRUST CO N.A.  AS TRUSTEE      CORPORATE TRUST ‐ MBS                        500 ROSS STREET ‐ 12TH FLOOR     PITTSBURGH          PA      15262
GREENPOINT MHCT, PTC, SERIES 2000‐6        BNY MELLON TRUST CO N.A.  AS TRUSTEE      CORPORATE TRUST ‐ MBS                        500 ROSS STREET ‐ 12TH FLOOR     PITTSBURGH          PA      15262
GREENPOINT MHCT, PTC, SERIES 2000‐7        BNY MELLON TRUST CO N.A.  AS TRUSTEE      CORPORATE TRUST ‐ MBS                        500 ROSS STREET ‐ 12TH FLOOR     PITTSBURGH          PA      15262
GREENPOINT MHCT, PTC, SERIES 2001‐1        BNY MELLON TRUST CO N.A.  AS TRUSTEE      CORPORATE TRUST ‐ MBS                        500 ROSS STREET ‐ 12TH FLOOR     PITTSBURGH          PA      15262
GREENPOINT MHCT, PTC, SERIES 2001‐2        BNY MELLON TRUST CO N.A.  AS TRUSTEE      CORPORATE TRUST ‐ MBS                        500 ROSS STREET ‐ 12TH FLOOR     PITTSBURGH          PA      15262
GREENPOINT RESTORATION                     5960 FAIRVIEW RD 400                                                                                                    CHARLOTTE           NC      28210
GREENPORT TOWN                             GREENPORT TOWN‐ TAX COLL                  600 TOWN HALL DRIVE                                                           HUDSON              NY      12534
GREENPORT VILLAGE                          GREENPORT VILLAGE ‐ COLL                  236 THIRD STREET                                                              GREENPORT           NY      11944
GREENRIVER INVESTMENTS, LLC.               207 E. BROADWAY, P.O. BOX 1101                                                                                          CAMPBELLSVILLE      KY      42719‐1101
GREENS AT ROCK GLEN HOA, INC               3103 EMMORTON ROAD                                                                                                      ABINGDON            MD      21009
GREENS MOBILE HOME PARK                    207 N KOONCE ST                                                                                                         COLUMBIA            AL      36319
GREENSBORO BORO                            GREENSBORO BORO ‐ COLLEC                  120 OLD DAIRY RD                                                              DILLINER            PA      15327
GREENSBORO CITY                            GREENSBORO CITY‐TAX COLL                  212 N MAIN ST                                                                 GREENSBORO          GA      30642
GREENSBURG CITY                            CITY OF GREENSBURG ‐ CLE                  110 W COURT ST                                                                GREENSBURG          KY      42743
GREENSBURG CITY  CITY BI                   KEYSTONE MUNICIPAL COLLE                  546 WENDEL RD.                                                                IRWIN               PA      15642
GREENSBURG SALEM SCHOOL                    GREENSBURG SALEM SD ‐ TC                  114 MAIN ST POB 180                                                           SLICKVILLE          PA      15684
GREENSBURG SALEM SCHOOL                    GREENSBURG SALEM SD ‐ TC                  564 STANTON ST                                                                SW GREENSBURG       PA      15601
GREENSBURG SALEM SCHOOL                    KEYSTONE COLLECTIONS                      546 WENDEL RD                                                                 IRWIN               PA      15642
GREENSBURG SALEM SCHOOL                    MARIANNE BOLLING ‐ COLLE                  1644 BROAD ST                                                                 GREENSBURG          PA      15601
GREENSBURG TOWN                            GREENSBURG TOWN ‐ COLLEC                  P. O. BOX 160                                                                 GREENSBURG          LA      70441
GREENSCAPE LANDSCAPE                       CONSTRUCTION                              1234 W RIDGECREST BLVD                                                        RIDGECREST          CA      93555




                                                                                                                Page 371 of 998
                                       19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       375 of 1004
Creditor Name                              Address1                                  Address2                                       Address3     City              State   Zip          Country
GREENSPAN BROKERAGE                        ATTN: MARY GREENSPAN                      3170 E WINERY ROAD                                          PAHRUMP           NV      89048
GREENSPAN, HEATHER                         ADDRESS ON FILE
GREENSPOON & MARDER PA                     SUITE 700                                 100 W CYPRESS CREEK RD                                      FORT LAUDERDALE   FL      33309
GREENSPOON MARDER                          100 WEST CYPRESS CREEK RD                                                                             FORT LAUDERDALE   FL      33309
GREENSPOON MARDER PA                       100 W CYPRESS CREEK RD STE 700                                                                        FORT LAUDERDALE   FL      33309
GREENSVILLE COUNTY                         GREENSVILLE COUNTY ‐ TRE                  1781 GREENSVILLE COUNTY                                     EMPORIA           VA      23847
GREENTREE AGENCY INSIDE                    345 ST PETER ST 7TH FL                                                                                ST PAUL           MN      55102
GREENTREE AGENCY INSIDE                    POLICIES                                  345 ST PETER ST 7TH FL                                      ST PAUL           MN      55102
GREENTREE AT YONKERS CONDO                 1053 SAW MILL RIVER RD                                                                                ARDSLEY           NY      10502
GREENTREE BORO                             GREENTREE BORO ‐ TAX COL                  10 W MANILLA AVE                                            PITTSBURGH        PA      15220
GREENTREE CONDOMINIUM ASSOCIATION          2510 NW 97 AVE.                           200                                                         DORAL             FL      33172
GREENTREE VILLAGE COMMUNITY ASSOCIATION    1075 KINGWOOD DRIVE, SUITE 100                                                                        KINGWOOD          TX      77339
GREENTREE VILLAS CONDO ASSOC. INC          4674 GREENTREE PLACE APT B                                                                            BOYNTON BEACH     FL      33436‐4176
GREENTREES VILLAGE, INC.                   1600 RHODENDRON DR, SUITE 320                                                                         FLORENCE          OR      97439
GREENTREE‐SAND CREEK TRAIL ASSOCIATION     1075 KINGWOOD DRIVE, SUITE 100                                                                        KINGWOOD          TX      77339
GREENUP COUNTY                             GREENUP COUNTY ‐ SHERIFF                  PO BOX 318                                                  GREENUP           KY      41144
GREENUP, RODNEY                            ADDRESS ON FILE
GREENVIEW LAWN CARE & HANDYMAN SVCS, LLC   DAVE GARRISON                             2003 DUBLOON DT                                             EDWARDSVILLE      IL      62025
GREENVILL BORO END CONTRCT                 TRI‐COUNTY INDUSTRIES                     159 TCI PARK DR                                             GROVE CITY        PA      16127
GREENVILLE AREA SCHOOL D                   GREENVILLE AREA SD ‐ COL                  278 S MERCER ST                                             GREENVILLE        PA      16125
GREENVILLE BORO                            FRANK VANDERSLICE‐TX COL                  10 NORTH MAIN ST ‐ BOX 2                                    GREENVILLE        PA      16125
GREENVILLE CITY                            CITY OF GREENVILLE ‐ CLE                  PO BOX 289                                                  GREENVILLE        KY      42345
GREENVILLE CITY                            GREENVILLE CITY ‐ TREASU                  411 S LAFAYETTE ST                                          GREENVILLE        MI      48838
GREENVILLE CITY                            GREENVILLE CITY‐TAX COLL                  PO BOX 548                                                  GREENVILLE        GA      30222
GREENVILLE COUNTY                          GREENVILLE COUNTY ‐ COLL                  301 UNIVERSITY RIDGE SUI                                    GREENVILLE        SC      29601
GREENVILLE COUNTY / MOBI                   GREENVILLE COUNTY ‐ TREA                  301 UNIVERSITY RIDGE SUI                                    GREENVILLE        SC      29601
GREENVILLE COUNTY REGISTER OF              DEEDS                                     301 UNIVERSITY RIDGE STE 1300                               GREENVILLE        SC      29601
GREENVILLE COUNTY TAX COLLECTOR            301 UNIVERSITY RIDGE SUITE 700                                                                        GREENVILLE        SC      29601
GREENVILLE COUNTY TAX COLLECTOR            PO BOX 100221                                                                                         COLUMBIA          SC      29202‐3221
GREENVILLE COUNTY TREASURER                301 UNIVERSITY RIDGE STE 700                                                                          GREENVILLE        SC      29601‐3659
GREENVILLE CS (COMBINED                    GREENVILLE CS ‐ TAX COLL                  NTL BANK COXSACKIE/BOX 2                                    GREENVILLE        NY      12083
GREENVILLE CS (COMBINED                    GREENVILLE CS‐TAX COLLEC                  PO BOX 271                                                  GREENVILLE        NY      12083
GREENVILLE CS (COMBINED                    GREENVILLE SC‐ TAX COLLE                  NATIONAL BANK OF COXSACK                                    GREENVILLE        NY      12083
GREENVILLE MUNICIPAL COURT                 PO BOX 1049                                                                                           GREENVILLE        TX      75403‐1049
GREENVILLE SCHOOL DISTRI                   FRANK VANDERSLICE‐TX COL                  10 NORTH MAIN ST ‐ BOX 2                                    GREENVILLE        PA      16125
GREENVILLE SCHOOL DISTRI                   GREENVILLE SD ‐ TAX COLL                  359 GROOVER RD                                              GREENVILLE        PA      16125
GREENVILLE TOWN                            GREENVILLE TOWN‐TAX COLL                  1537 U.S. HIGHWAY ROUTE                                     PORT JERVIS       NY      12771
GREENVILLE TOWN                            GREENVILLE TOWN‐TAX COLL                  46 MAIN STREET                                              GREENVILLE        NH      03048
GREENVILLE TOWN                            GREENVILLE TOWN‐TAX COLL                  P.O. BOX 1109                                               GREENVILLE        ME      04441
GREENVILLE TOWN                            GREENVILLE TOWN‐TAX COLL                  PO BOX 38                                                   GREENVILLE        NY      12083
GREENVILLE TOWN                            GREENVILLE TWN TREASURER                  PO BOX 60/ W6860 PARKVI                                     GREENVILLE        WI      54942
GREENVILLE TOWNSHIP                        CHARLOTTE CLARK‐TAX COLL                  3410 GREENVILLE RD                                          MEYERSDALE        PA      15552
GREENWAY PALMS HOA                         C/O PLANNED DEVELOPMENT SERVICES LLC      14100 N 83RD AVE SUITE 200                                  PEORIA            AZ      85381
GREENWICH CEN SCH (COMBI                   GREENWICH CS ‐ TAX COLLE                  132 MAIN ST                                                 GREENWICH         NY      12834
GREENWICH INSURANCE CO                     70 SEAVIEW HOUSE                                                                                      STAMFORD          CT      06902
GREENWICH INSURANCE CO.                    XL CATLIN                                 1 WFC 200 LIBERTY STREET                                    NEW YORK          NY      10281
GREENWICH TOWN                             GREENWICH TOWN ‐ TAX COL                  101 FIELD PT RD ‐COLLECT                                    GREENWICH         CT      06830
GREENWICH TOWN                             GREENWICH TOWN‐TAX COLLE                  2 ACADEMY STREET                                            GREENWICH         NY      12834
GREENWICH TOWNSHIP                         GREENWICH TWP ‐ COLLECTO                  321 GREENWICH STREET                                        STEWARTSVILLE     NJ      08886
GREENWICH TOWNSHIP                         GREENWICH TWP ‐ COLLECTO                  420 WASHINGTON ST                                           GIBBSTOWN         NJ      08027
GREENWICH TOWNSHIP                         GREENWICH TWP ‐ TAX COLL                  81 OSWALD ROAD                                              LENHARTSVILLE     PA      19534
GREENWICH TOWNSHIP /HOPE                   GREENWICH TWP ‐ COLLECTO                  590 SHILOH PIKE                                             BRIDGETON         NJ      08302
GREENWICH VILLAGE (T‐ EA                   GREENWICH VILLAGE ‐ CLER                  6 ACADEMY STREET                                            GREENWICH         NY      12834
GREENWICH VILLAGE(GREENW                   GREENWICH VILLAGE ‐ CLER                  6 ACADEMY STREET                                            GREENWICH         NY      12834
GREENWOOD CITY                             GREENWOOD CITY TREASURER                  PO BOX D / 102 N MAIN ST                                    GREENWOOD         WI      54437
GREENWOOD COUNTY                           GREENWOOD COUNTY ‐ TREAS                  311 N MAIN                                                  EUREKA            KS      67045
GREENWOOD COUNTY                           GREENWOOD COUNTY ‐ TREAS                  528 MONUMENT ST ‐ RM 101                                    GREENWOOD         SC      29646
GREENWOOD COUNTY / MOBIL                   GREENWOOD COUNTY ‐ COLLE                  528 MONUMENT ST‐ RM 101                                     GREENWOOD         SC      29646
GREENWOOD FOREST FUND INC                  12700 CHAMPION FOREST DRIVE                                                                           HOUSTON           TX      77066
GREENWOOD INS                              3934 CYPRESS CREEK 240                                                                                HOUSTON           TX      77068
GREENWOOD INSURANCE                        3934 FM 1960 W STE 240                                                                                HOUSTON           TX      77068
GREENWOOD LAKE UFS (WARW                   GREENWOOD LAKE UFS‐COLLE                  132 KINGS HIGHWAY                                           WARWICK           NY      10990
GREENWOOD LAKE VILLAGE                     GREENWOOD LAKE VILLAGE ‐                  P.O. BOX 7                                                  GREENWOOD LAKE    NY      10925
GREENWOOD PARK ASSOC                       6 WOODBINE AVE‐1771                                                                                   GREENWOOD LAKE    NY      10925
GREENWOOD S.D./LIVERPOOL                   GREENWOOD SD ‐ TAX COLLE                  103 AUCKER ST                                               LIVERPOOL         PA      17045
GREENWOOD S.D./TUSCARORA                   CAROL MOYER ‐ TAX COLLEC                  390 HOMINY DR.                                              NEWPORT           PA      17074
GREENWOOD TOWN                             GREENWOOD TOWN ‐ TAX COL                  593 GORE RD.                                                GREENWOOD         ME      04255
GREENWOOD TOWN                             GREENWOOD TOWN ‐ TAX COL                  9381 GREENWOOD RD                                           GREENWOOD         LA      71033
GREENWOOD TOWN                             GREENWOOD TOWN ‐ TAX COL                  P O BOX 216‐PROPERTY TAX                                    GREENWOOD         DE      19950
GREENWOOD TOWN                             GREENWOOD TWN TREASURER                   S3823 BEAVER CREEK DR.                                      HILLSBORO         WI      54634




                                                                                                                  Page 372 of 998
                                       19-10412-jlg                 Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          376 of 1004
Creditor Name                              Address1                                     Address2                                     Address3                                City               State   Zip        Country
GREENWOOD TOWN                             GREENWOOD TWN TREASURER                      W2744 CTH M                                                                          MEDFORD            WI      54451
GREENWOOD TOWNSHIP                         DIANE BRINSER ‐ TAX COLL                     19 DEAD END ROAD                                                                     MILLERSTOWN        PA      17062
GREENWOOD TOWNSHIP                         GREENWOOD TOWNSHIP ‐ TRE                     2620 CHERRY GROVE                                                                    HARRISON           MI      48625
GREENWOOD TOWNSHIP                         GREENWOOD TOWNSHIP ‐ TRE                     4030 WILLIAMS RD                                                                     LEWISTON           MI      49756
GREENWOOD TOWNSHIP                         GREENWOOD TOWNSHIP ‐ TRE                     5193 S. 180TH AVE.                                                                   HESPERIA           MI      49421
GREENWOOD TOWNSHIP                         GREENWOOD TOWNSHIP ‐ TRE                     9025 YALE RD                                                                         AVOCA              MI      48006
GREENWOOD TOWNSHIP                         GREENWOOD TOWNSHIP ‐ TRE                     PO BOX 105                                                                           MANTON             MI      49663
GREENWOOD TOWNSHIP                         GREENWOOD TWP ‐ TAX COLL                     858 CHESTNUT RD                                                                      MILLVILLE          PA      17846
GREENWOOD TOWNSHIP SCHOO                   DIANE BRINSER ‐ TAX COLL                     19 DEAD END ROAD                                                                     MILLERSTOWN        PA      17062
GREENWOOD UD  A                            GREENWOOD UD ‐ TAX COLLE                     P O BOX 1368                                                                         FRIENDSWOOD        TX      77549
GREENWOOD UTILITIES                        101 WRIGHT PLACE                                                                                                                  GREENWOOD          MS      38930
GREENWOOD UTILITIES                        PO BOX 866                                                                                                                        GREENWOOD          MS      38935‐0866
GREENWOOD VILLAGE                          2 N RIVERSIDE PLAZA SUITE 800                                                                                                     CHICAGO            IL      60606
GREENWOOD VILLAGE                          370 CHAPMAN BOULVARD                                                                                                              MANORVILLE         NY      11949
GREENWOOD, DENIECE                         ADDRESS ON FILE
GREER COUNTY                               GREER COUNTY ‐ TAX COLLE                     PO BOX 458                                                                           MANGUM             OK      73554
GREER RANCH COMMUNITY ASSOCIATION          31608 RAILROAD CANYON RD                                                                                                          CANYON LAKE        CA      92587
GREER, ASHLEY                              ADDRESS ON FILE
GREER, COLLEEN                             ADDRESS ON FILE
GREER, DANIEL                              ADDRESS ON FILE
GREG A HEYBLOM                             ADDRESS ON FILE
GREG ALLRED CONSTRUCTION                   2430 CT RD 715                                                                                                                    HANCEVILLE         AL      35077
GREG EDWARDS AGENCY                        929 LINCOLN AVE                                                                                                                   NAPA               CA      94558
GREG GRAHAM                                ADDRESS ON FILE
GREG GRAHAM LLC                            201 E MAIN ST 207                                                                                                                 WAXAHACHIE         TX      75165
GREG GRAHAM, LLC                           PO BOX 3099                                                                                                                       WAXAHACHIE         TX      75168
GREG JENKINS BUILDING & CONSTRUCTION INC   522 E AVE K                                                                                                                       GRAND PRAIRIE      TX      75050
GREG JONES CONSTRUCTION                    13603 CR 283N                                                                                                                     KILGORE            TX      75662
GREG LOPEZ CONST &                         MARK & JEANNE BAETA                          407 PONDEROSA DR                                                                     WESTWOOD           CA      96137
GREG P RUIZ INS AGENCY                     1519 E JUDGE PEREZ 7                                                                                                              CHALMETTE          LA      70043
GREG SCOTT                                 ADDRESS ON FILE
GREG SOUZA DEVELOPMENT AND CONSTRUCTION    GREG SOUZA                                   6101 W. PRYOR AVE.                                                                   VISALIA            CA      93277
GREG STONE                                 ADDRESS ON FILE
GREG TAPHORN INS                           540 US 31 S                                                                                                                       GREENWOOD          IN      46142
GREG UNSETH PAINTING &                     EXTERIORS LLC                                3625 BETTY DRIVE A                                                                   COLORADO SPRINGS   CO      80917
GREG VAN CLEVE BUILDER                     DBA FUTURISTIC ROOFING SYSTEMS               GREG VAN CLEVE                               241 MURIEL N.E.                         ALBUQUERQUE        NM      87123
GREGG & VALBY LLP                          1700 WEST LOOP SOUTH, SUITE 200                                                                                                   HOUSTON            TX      77027
GREGG & VALBY PC                           1700 WEST LOOP SOUTH STE 200                                                                                                      HOUSTON            TX      77027
GREGG & VALBY, LLP                         ATTN: GENERAL COUNSEL                        1700 WEST LOOP SOUTH                         SUITE 200                               HOUSTON            TX      77027
GREGG & VALBY, LLP                         ATTN: SCOTT R. VALBY                         1700 WEST LOOP SOUTH                         SUITE 200                               HOUSTON            TX      77027
GREGG CONST COMPANY                        113 SOUDER DR                                                                                                                     HURST              TX      76053
GREGG COUNTY                               GREGG COUNTY ‐ TAX COLLE                     P O BOX 1431                                                                         LONGVIEW           TX      75606
GREGG COUNTY CLERK                         PO BOX 3049                                                                                                                       LONGVIEW           TX      75606
GREGG COUNTY TAX OFFICE                    101 E. METHVIN                                                                                                                    LONGVIEW           TX      75601
GREGG PETERSON CONSTRUCTION GROUP          GREGG PETERSON                               GREGG PETERSON                               3600 NW 138TH STREET STE 102            OKLAHOMA CITY      OK      73134
GREGG TOWNSHIP                             GREGG TWP ‐ TAX COLLECTO                     17696 RUSSELL RD                                                                     ALLENWOOD          PA      17810
GREGG TOWNSHIP                             GREGG TWP ‐ TAX COLLECTO                     PO BOX 87                                                                            SPRING MILLS       PA      16875
GREGG WILLIAMS RECEIVER FOR TNPPM          LANDMARK LLC ACH                             2112 E 4TH ST STE 230                                                                SANTA ANA          CA      92705
GREGG WILLIAMS, RCV FOR TNPPM LANDMARK     C/O TRIDENT PACIFIC REAL ESTATE GRP INC      ATTN: GREGG WILLIAMS, PRINCIPAL              500 NEWPORT CENTER DRIVE SUITE. 850     NEWPORT  BEACH     CA      92660
GREGG, AMBER                               ADDRESS ON FILE
GREGOREK, JEANETTE                         ADDRESS ON FILE
GREGORIO CARDENAS                          ADDRESS ON FILE
GREGORIO LUNA MENDOZA JR                   ADDRESS ON FILE
GREGORIO TOMASSINI BELTRAN                 ADDRESS ON FILE
GREGORY A BURR                             ADDRESS ON FILE
GREGORY A BURRELL TRUSTEE                  ADDRESS ON FILE
GREGORY AND ADAMS PC                       190 OLD RIDGEFIELD ROAD                                                                                                           WILTON             CT      06897
GREGORY BROWN                              ADDRESS ON FILE
GREGORY C HILLIS                           ADDRESS ON FILE
GREGORY C. MORSE                           GREGORY MORSE, PRO SE                        223 HIGH POINT DR                                                                    PLANO              TX      75094
GREGORY CASEY AND                          ADDRESS ON FILE
GREGORY COUNTY                             ADDRESS ON FILE
GREGORY D HOHENSTEIN                       ADDRESS ON FILE
GREGORY F X DALY                           ADDRESS ON FILE
GREGORY F X DALY COLLECTOR OF REVENUE      1640 S KINGSHIGHWAY BL.                                                                                                           ST LOUIS           MO      63110‐2230
GREGORY F.X. DALY, COLLECTOR OF REVENUE    1200 MARKET ST ROOM 110                                                                                                           ST. LOUIS          MO      63103
GREGORY FLOYD                              ADDRESS ON FILE
GREGORY FX DALY                            COLLECTOR OF REVENUE                         PO BOX 66787                                                                         ST. LOUIS          MO      63166
GREGORY FX DALY                            PO BOX 66787                                                                                                                      ST. LOUIS          MO      63166
GREGORY GALLAGHER                          FOLEY LAW OFFICES, PLLC                      RAYMOND I. FOLEY, II                         15530 MIDDLEBELT                        LIVONIA            MI      48154




                                                                                                                   Page 373 of 998
                                    19-10412-jlg              Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       377 of 1004
Creditor Name                          Address1                                      Address2                                   Address3                         City           State   Zip          Country
GREGORY GUNDERSON                      ADDRESS ON FILE
GREGORY INSURANCE AGENCY               789 RAILROAD                                                                                                              ELKO           NV      89801
GREGORY JAVARDIAN                      ADDRESS ON FILE
GREGORY L WINTERS                      ADDRESS ON FILE
GREGORY L. HOOD ‐ SUMMER HILL          DAVID L MCGUFFEY                              559 MARTIN ST. SE                                                           ATLANTA        GA      30312
GREGORY LUND                           ADDRESS ON FILE
GREGORY S. WILSON                      ADDRESS ON FILE
GREGORY SHOEMAKER                      ADDRESS ON FILE
GREGORY TOMBERLIN                      ADDRESS ON FILE
GREGORY URSU                           ADDRESS ON FILE
GREGORY WAITE                          ADDRESS ON FILE
GREGORY WESTMORELAND AGY               2024 CORP CNTR DR 101                                                                                                     MYRTLE BEACH   SC      29577
GREGORY WHITE                          ADDRESS ON FILE
GREGORY WHITLOCK                       ADDRESS ON FILE
GREGORY, SHEILA                        ADDRESS ON FILE
GREGS LOCK & KEY SERVICE, INC.         112 SOUTH MEMORIAL DRIVE                                                                                                  INDEPENDENCE   MO      64050
GREIGG, FANDENIA                       ADDRESS ON FILE
GREIMAN CONSTRUCTION SERVICES LC       EDWARDO URIBE                                 880 FRONT STREET                                                            GARNER         IA      50438
GRENADA CITY                           GRENADA CITY‐TAX COLLECT                      108 S MAIN STREET                                                           GRENADA        MS      38901
GRENADA COUNTY                         GRENADA COUNTY‐TAX COLLE                      59 GREEN ST ‐ ROOM 7                                                        GRENADA        MS      38901
GRENADA COUNTY CHANCERY CLERK          PO BOX 1208                                                                                                               GRENADA        MS      38902
GRENGA & SONS &                        ROBERT & SHANA GRENGA                         31 UDELL ST                                                                 PROVIDENCE     RI      02904
GRENGA & SONS SITE &                   31 UDELL ST                                                                                                               PROVIDENCE     RI      02904
GRENN WATER WELL & SUPPLY INC          1320 PRICEDALE DR SE                                                                                                      BOGUE CHITTO   MS      39629
GRESHAM, JOHN                          ADDRESS ON FILE
GRESKO, CHELSEY                        ADDRESS ON FILE
GRESKO, DONNAMARIE                     ADDRESS ON FILE
GRESS, ELIZABETH                       ADDRESS ON FILE
GRETCHEN D HOLLAND TRUSTEE             301 N MAIN STREET STE 1904                                                                                                GREENVILLE     SC      29601
GRETNA CITY                            GRETNA CITY ‐ TAX COLLEC                      P O BOX 404                                                                 GRETNA         LA      70054
GRETNA TOWN                            GRETNA TOWN ‐ TREASURER                       P O BOX 602                                                                 GRETNA         VA      24557
GREY & MOURIN PA &                     DENNIS LEDESMA                                1800 SW 1ST ST STE 206                                                      MIAMI          FL      33135
GREYSTAR CONTRACTORS LLC               741 DULLES AVE C                                                                                                          STAFFORD       TX      77477
GREYSTONE AT BOYNTON BEA               PO BOX 165109                                                                                                             MIAMI          FL      33116
GREYSTONE MANOR CONDOMINIUM TRUST      55 LAKE STREET 4TH FLOOR STE 5                                                                                            NASHUA         NH      03060
GREYSTONE POWER CORPORATION            PO BOX 6071                                                                                                               DOUGLASVILLE   GA      30154‐6071
GREZEGORZ DANKO                        22 BRANDFORD WAY                                                                                                          COATESVILLE    PA      19320
GREZIK, MICHELE                        ADDRESS ON FILE
GRG BEST INS AGENCY INC                1400 E KATELLA AVE 213                                                                                                    ORANGE         CA      92867
GRG PROPERTIES LLC                     110 INDIANA LANE                                                                                                          WILLIAMSBURG   VA      23188
GRICE ROOFING                          CARL M GRICE                                  P O BOX 364                                                                 SIBLEY         LA      71073
GRICE, RANDALL                         ADDRESS ON FILE
GRIDLOCK INC                           11921 HILLTOP RD SUITE 12                                                                                                 ARGYLE         TX      76226
GRIER, SHAQUOYA                        ADDRESS ON FILE
GRIEVE, MICHAEL                        ADDRESS ON FILE
GRIFFEN, MARY                          ADDRESS ON FILE
GRIFFIN GEN AGENCY                     363 N SAM HOUSTON 1000                                                                                                    HOUSTON        TX      77060
GRIFFIN GENERAL AGENCY, INC.           363 N SAM HOUSTON PKWY E. SUITE 1000                                                                                      HOUSTON        TX      77060‐2408
GRIFFIN UNDERWRITING SER               2375 130H AVE 200                                                                                                         BELLEVUE       WA      98005
GRIFFIN UNDERWRITING SRV               P O BOX 3867                                                                                                              BELLEVUE       WA      98009
GRIFFIN, DANTE                         ADDRESS ON FILE
GRIFFIN, DAWNYHETTA                    ADDRESS ON FILE
GRIFFIN, JEFFREY                       ADDRESS ON FILE
GRIFFIN, JEROME                        ADDRESS ON FILE
GRIFFIN, JR., CLOYD                    ADDRESS ON FILE
GRIFFIN, LATARA                        ADDRESS ON FILE
GRIFFIN, MATTHEW                       ADDRESS ON FILE
GRIFFIN, MICHELLA                      ADDRESS ON FILE
GRIFFIN, TONI                          ADDRESS ON FILE
GRIFFINS CONSTRACTIG &                 ROXANNE & ALAN SMITH                          1109 WOODROW RD                                                             LUBBOCK        TX      79423
GRIFFINS CONTRACTING                   1109 WOODROW RD                                                                                                           LUBBOCK        TX      79423
GRIFFIS, JULIE                         ADDRESS ON FILE
GRIFFITH INS LLP                       1240 W CHESTER PIKE 214                                                                                                   WEST CHESTER   PA      19382
GRIFFITH ROOFING COMPANY               INC                                           207 RANCH TRAIL                                                             ROCKWALL       TX      75032
GRIFFITH, ASHLEY                       ADDRESS ON FILE
GRIFFITH, CHERYL                       ADDRESS ON FILE
GRIFFITH, DAWN                         ADDRESS ON FILE
GRIFFITH, MARC                         ADDRESS ON FILE
GRIFFITH, PATRICK AND CONNIE           DOOLEY & ASSOCIATES, P.C.                     MARSHAL W. DOOLEY, ESQ                     14228 MIDWAY ROAD, SUITE 214     DALLAS         TX      75244
GRIFFITH, PATRICK AND CONNIE           ROSENTHAL WEINER LLP (APPELLATE COUNSEL)      DAVID R. WEINER                            12221 MERIT DR., SUITE 1640      DALLAS         TX      75251




                                                                                                              Page 374 of 998
                                           19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                             Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    378 of 1004
Creditor Name                                 Address1                            Address2                                     Address3                    City                    State   Zip          Country
GRIFFITH, SCOTT                               ADDRESS ON FILE
GRIFFITHS, SAMUEL                             ADDRESS ON FILE
GRIFTON TOWN                                  GRIFTON TOWN ‐ TAX COLLE            P O BOX 579                                                              GRIFTON                 NC      28530
GRIGGS COUNTY                                 GRIGGS COUNTY ‐ TREASURE            PO BOX 340                                                               COOPERSTOWN             ND      58425
GRIGGS NELSON                                 MUTUAL INSURANCE                    P O BOX 424                                                              MCVILLE                 ND      58524
GRIGGS NELSON                                 P O BOX 424                                                                                                  MCVILLE                 ND      58524
GRILL SUBDIVISION HOUSING ASSOCIATION         P. O. BOX 193                                                                                                JOLIET                  MT      59041
GRILLO, JEFFREY                               ADDRESS ON FILE
GRIMAUD RENTALS AND INVESTMENTS INC           P.O. BOX 1693                                                                                                THOMSON                 GA      30824
GRIMBILAS, HAYDEN                             ADDRESS ON FILE
GRIMBLE, MELODY                               ADDRESS ON FILE
GRIMES COUNTY APPRAISAL DISTRICT              PO BOX 489                                                                                                   ANDERSON                TX      77830
GRIMES COUNTY C/O APPRAI                      GRIMES CAD ‐ TAX COLLECT            P O BOX 489                                                              ANDERSON                TX      77830
GRIMES COUNTY DISTRICT CLERK                  PO BOX 234                                                                                                   ANDERSON                TX      77830
GRIMES, CLAUDETTE                             ADDRESS ON FILE
GRIMES, JOSEPH                                ADDRESS ON FILE
GRIMES, WILLIAM                               ADDRESS ON FILE
GRIMSLEY LAW FIRM LLC                         1703 LAUREL ST                                                                                               COLUMBIA                SC      29201
GRINNELL MTL                                  4215 HWT 146 S                                                                                               GRINNELL                IA      50112
GRINNELL MUTUAL                               PO BOX 790                                                                                                   GRINNELL                IA      50112
GRISAFI, VINCENT                              ADDRESS ON FILE
GRISEL SARDUY &                               MODESTO HERNANDEZ                   3031 SW 134 CT                                                           MIAMI                   FL      33175
GRISHAM, BRYAN                                ADDRESS ON FILE
GRISHAM, LESLIE                               ADDRESS ON FILE
GRIST MILL REAL ESTATE                        ATTN: RONNIE REBIS                  265 MAIN STREET                                                          SAUGERTIES              NY      12477
GRIST MILL REAL ESTATE INC                    265 MAIN STREET                                                                                              SAUGERITES              NY      12477
GRISWOLD TOWN                                 GRISWOLD TOWN ‐ TAX COLL            PO BOX 369                                                               GRISWOLD                CT      06351
GRISWOLD, JASON                               ADDRESS ON FILE
GRIT INS GROUP                                P O BOX 9848                                                                                                 SALT LAKE CITY          UT      84109
GRITTMAN, JACOB                               ADDRESS ON FILE
GRIZZLY FLATS CSD                             4765 SCIARONI ROAD, PO BOX 250                                                                               GRIZZLY FLATS           CA      95636‐0250
GRODANZ, JACOB                                ADDRESS ON FILE
GROENEWEG, ALEX                               ADDRESS ON FILE
GROENEWEG, JAMIE                              ADDRESS ON FILE
GROH, GAIL                                    ADDRESS ON FILE
GROH, GREGORY                                 ADDRESS ON FILE
GROH, SARAH                                   ADDRESS ON FILE
GROHS, JASON                                  ADDRESS ON FILE
GRONA BOLES MARTIN                            BLOXSOM INSURANCE                   PO BOX 790828                                                            SAN ANTONIO             TX      78279
GRONDEL CNSTRUCTION                           DANIEL CHRISTIAN GRONDEL            DANIEL CHRISTIAN GRONDEL                     9116 E. SPRAGUE AVE 601     SPOKANE VALLEY          WA      99206
GRONVOLD, LYNN                                ADDRESS ON FILE
GROODY, ROBERT                                ADDRESS ON FILE
GROPUS CONSTRUCTION INC                       18811 NW 77 CT                                                                                               MIAMI                   FL      33015
GROSJEAN BROTHERS LLC                         2206 HICKORY RIDGE                                                                                           BOSSIER CITY            LA      71111
GROSS POLOWY                                  1775 WEHRLE DRIVE                   SUITE 100                                                                WILLIAMSVILLE           NY      14221
GROSS POLOWY AS ATTORNEY FOR WELLS            FARGO HOME MORTGAGE                 900 MERCHANTS CONCOURSE  STE 412                                         WESTBURY                NY      11590
GROSS POLOWY LLC                              1775 WEHRLE DR STE 100                                                                                       WILLIAMSVILLE           NY      14221
GROSS POLOWY ORLANS LLC                       SUITE 100                           1775 WEHRLE DRIVE                                                        BUFFALO                 NY      14221
GROSS POLOWY, LLC                             1775 WEHRLE DRIVE                                                                                            WILLIAMSVILLE           NY      14221
GROSS, TODD                                   ADDRESS ON FILE
GROSSE ILE TOWNSHIP                           GROSSE ILE TWP ‐ TREASUR            9601 GROH                                                                GROSSE ILE              MI      48138
GROSSE POINTE CITY                            GROSSE POINTE CITY ‐ TRE            17147 MAUMEE AVE                                                         GROSSE POINTE           MI      48230
GROSSE POINTE FARMS CITY                      GROSSE POINTE FARMS  ‐ T            90 KERBY RD                                                              GROSSE PT FARMS         MI      48236
GROSSE POINTE PARK CITY                       GROSSE POINTE PARK ‐ TRE            15115 E JEFFERSON AVE                                                    GROSSE PT PARK          MI      48230
GROSSE POINTE SHORES VIL                      GROSSE POINTE SHORES ‐ T            795 LAKE SHORE RD                                                        GROSSE POINTE SHORES    MI      48236
GROSSE POINTE WOODS CITY                      GROSSE POINTE WOODS ‐ TR            20025 MACK PLAZA                                                         GROSSE PTE WOODS CITY   MI      48236
GROSSKREUTZ, NICK                             ADDRESS ON FILE
GROSSLEY, TAMECA                              ADDRESS ON FILE
GROSSLIGHT INSURANCE AGY                      1333 WESTWOOD BLVD                  SUITE 200                                                                LOS ANGELES             CA      90024
GROSSO, TIMOTHY                               ADDRESS ON FILE
GROSVENOR PARK II COUNCIL OF UNIT OWNERS      C/O ZALCO REALTY INC                8701 GEORGIA AVENUE, SUITE 300                                           SILVER SPRING           MD      20910‐3713
GROTH, LINDA                                  ADDRESS ON FILE
GROTON CEN SCH (COMBINED                      GROTON CS‐TAX COLLECTOR             PO BOX 99                                                                GROTON                  NY      13073
GROTON TOWN                                   GROTON TOWN ‐ TAX COLLEC            1476 SCOTT HIGHWAY                                                       GROTON                  VT      05046
GROTON TOWN                                   GROTON TOWN ‐ TAX COLLEC            173 MAIN STREET                                                          GROTON                  MA      01450
GROTON TOWN                                   GROTON TOWN ‐ TAX COLLEC            45 FORT HILL RD                                                          GROTON                  CT      06340
GROTON TOWN                                   GROTON TOWN ‐ TAX COLLEC            754 NORTH GROTON RD                                                      GROTON                  NH      03241
GROTON TOWN                                   GROTON TOWN‐TAX COLLECTO            101 CONGER BLVD                                                          GROTON                  NY      13073
GROTON TOWN (WATER DISTR                      GROTON TN (WTR DIST)‐COL            173 MAIN STREET                                                          GROTON                  MA      01450
GROTON VILLAGE                                GROTON VILLAGE‐CLERK                PO BOX 100                                                               GROTON                  NY      13073




                                                                                                             Page 375 of 998
                                        19-10412-jlg             Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 379 of 1004
Creditor Name                              Address1                            Address2                                     Address3         City               State   Zip     Country
GROTTOES TOWN                              GROTTOES TOWN ‐ TREASURE            601 DOGWOOD AVE                                               GROTTOES           VA      24441
GROTTS & ASSOCIATES                        PO BOX 50                                                                                         PANA               IL      62557
GROTTS & ASSOCIATES APPRAISERS             110 W SECOND ST                                                                                   PANA               IL      62557
GROUND AFFECTS LAWN &                      5790 HATCHERY RD                                                                                  WATERFORD          MI      48329
GROUND RENTS LLC                           P. O. BOX 32111                                                                                   BALTIMORE          MD      21282
GROUNDLEASE MANAGEMENT                     GROUND RENT                         1691 MICHIGAN AVE, STE 4                                      MIAMI BEACH        FL      33139
GROUNDLEASE MANAGEMENT                     GROUNT RENT                         1691 MICHIGAN AVE, STE 4                                      MIAMI BEACH        FL      33139
GROUNDLEASE MANAGEMENT, LLC                10800 BISCAYNE BOULEVARD                                                                          MIAMI              FL      33161
GROUNDLEASE MANAGEMENT, LLC                1691 MICHIGAN AVENUE                                                                              MIAMI BEACH        FL      33139
GROUP AFFORDABLE ONE                       HOME SERVICES                       807 FRONT STREET                                              RICHMOND           TX      77469
GROUP PROPERTIES LLC                       PO BOX 87                                                                                         DUNCANVILLE        AL      35456
GROUT TOWNSHIP                             GROUT TOWNSHIP ‐ TREASUR            4311 GEDNEY RD                                                GLADWIN            MI      48624
GROVE & CINTRON, P.A.                      2600 EAST BAY DRIVE, SUITE 220                                                                    LARGO              FL      33771
GROVE CITY AREA S.D./LIB                   GROVE CITY AREA SD ‐ COL            293 EAST VALCOURT RD                                          GROVE CITY         PA      16127
GROVE CITY AREA SCHOOL D                   GROVE CITY SD ‐ TAX COLL            303 HILLCREST CIRCLE                                          GROVE CITY         PA      16127
GROVE CITY AREA SD/PINE                    GROVE CITY AREA SD ‐ COL            441 BLACKTOWN ROAD                                            GROVE CITY         PA      16127
GROVE CITY AREA SD/SPRIN                   CHRISTI CRATTY‐TAX COLLE            262 OLD MERCER ROAD                                           VOLANT             PA      16156
GROVE CITY AREA SD/WOLF                    GROVE CITY AREA SD ‐ COL            2737 SCRUBGRASS ROAD                                          GROVE CITY         PA      16127
GROVE CITY BORO                            GROVE CITY BORO ‐ COLLEC            303 HILLCREST CIRCLE                                          GROVE CITY         PA      16127
GROVE ISLE AT VERO BEACH                   C/O ELLIOTT MERRILL MANAGEMENT      835 20TH PL                                                   VERO BEACH         FL      32960
GROVE MANOR NEIGHBORHOOD ASSOC., INC.      6131 B LAKE WORTH RD                                                                              GREENACRES         FL      33463
GROVE MUNICIPAL SERVICES AUTHORITY         104 WEST 3RD ST                                                                                   GROVE              OK      74344
GROVE MUTUAL FIRE INS CO                   75 HWY 4 N                                                                                        MELROSE            MN      56352
GROVE TOWN                                 GROVE TOWN‐ TAX COLLECTO            10433 COUNTY RD 16                                            SWAIN              NY      14884
GROVE TOWNSHIP                             SHIREEN SIPE ‐ TAX COLLE            116 CRESTLINE RD POB 64                                       SINNEMAHONING      PA      15861
GROVELAND TOWN                             GROVELAND TOWN ‐ TAX COL            183 MAIN STREET                                               GROVELAND          MA      01834
GROVELAND TOWN                             GROVELAND TOWN ‐ TAX COL            4955 ATEN RD                                                  GROVELAND          NY      14462
GROVELAND TOWNSHIP                         GROVELAND TOWNSHIP ‐ TRE            4695 GRANGE HALL RD                                           HOLLY              MI      48442
GROVER L. BARTON, ET AL.                   HICKY & COLLINS                     JENNIFER HICKY COLLINS                       P.O. BOX 747     FORREST CITY       AR      72336
GROVER TOWN                                MARINETTE COUNTY TREASUR            1926 HALL AVENUE                                              MARINETTE          WI      54143
GROVER, LATOYA                             ADDRESS ON FILE
GROVER, MARY                               ADDRESS ON FILE
GROVES CITY WATER BILLING                  3947 LINCOLN AVE                                                                                  GROVES             TX      77619
GROVES REMODELING LLC                      16308 VIKI LYNN PLACE                                                                             PFLUGERVILLE       TX      78660
GROVES, EARNEST                            ADDRESS ON FILE
GROVES, JOHN                               ADDRESS ON FILE
GROVES, SANDRA                             ADDRESS ON FILE
GROVES, WILLIAM                            ADDRESS ON FILE
GROW TOWN                                  GROW TWN TREASURER                  N4781 CLOVERLAND RD                                           LADYSMITH          WI      54848
GROWERS MTL INS                            11611 N MERIDIAN ST 600                                                                           CARMEL             IN      46032
GROWERS MUTUAL INS CO                      P O  BOX 466                                                                                      NEW PALESTINE      IN      46163
GROYNOM, PETER                             ADDRESS ON FILE
GRS MANAGEMENT ASSOCIATES, INC.            3900 WOODLAKE BLVD.                 STE 309                                                       LAKE WORTH         FL      33463
GRU APPRAISAL ASSOCIATES LLC               845 SIR THOMAS COURT SUITE 9                                                                      HARRISBURG         PA      17109
GRUBBS, TAJA                               ADDRESS ON FILE
GRUBER & ASSOCIATES INC                    1135 NORTH KROME AVE                                                                              HOMESTEAD          FL      33030
GRULER, SARAH                              ADDRESS ON FILE
GRUMER, ELLIOTT                            ADDRESS ON FILE
GRUNDY COUNTY                              GRUNDY COUNTY ‐ COLLECTO            700 MAIN, 2ND FLOOR                                           TRENTON            MO      64683
GRUNDY COUNTY                              GRUNDY COUNTY ‐ TREASURE            111 E WASHINGTON STREET                                       MORRIS             IL      60450
GRUNDY COUNTY                              GRUNDY COUNTY ‐ TREASURE            706 G AVENUE  CO COURTHO                                      GRUNDY CENTER      IA      50638
GRUNDY COUNTY                              GRUNDY COUNTY‐TRUSTEE               PO BOX 32                                                     ALTAMONT           TN      37301
GRUNDY MUTUAL INS ASSOC                    715 G AVE                                                                                         GRUNDY CENTER      IA      50638
GRUNWELL CASHERO CO                        1041 MAJOR AVE                                                                                    DETROIT            MI      48217
GRUPPO, MICHAEL                            ADDRESS ON FILE
GRUPPO, NATASHA                            ADDRESS ON FILE
GRYGOR, JOSHUA                             ADDRESS ON FILE
GRZESKIEWICZ, THERESA                      ADDRESS ON FILE
GSAT REST & TRANSOPHER                     RANSOPHER & TEDRICK                 1450 OAKBROOK DR STE 400                                      NORCROSS           GA      30093
GSI GENERAL INC                            2426 N 1ST ST                                                                                     MILWAUKEE          WI      53212
GSIG LLC                                   200 W PALMETTO PARK RD              SUITE 203                                                     BOCA RATON         FL      33432
GSIG LLC                                   ATTN: DAVID COHEN                   200 W PALMETTO PARK RD                       STE 203          BOCA RATON         FL      33432
GSIG, LLC                                  240 W PALMETTO PARK RD              STE 300D                                                      BOCA RATON         FL      33432
GSIG, LLC                                  ATTN: DAVID COHEN                   240 W PALMETTO PARK RD                       STE 300B         BOCA RATON         FL      33432
GSM INSURORS                               PO BOX 1478                                                                                       ROCKPORT           TX      78381
GSRAN‐Z, LLC                               2020 HOWELL MILL ROAD, C513                                                                       ATLANTA            GA      30318
GSRPM MORTGAGE LOAN TRUST 2003‐1
GT REALTY SERVICES INC                     5854 ROY HEIGHTS                                                                                  COLORADO SPRINGS   CO      80918
GTB ENTERPRISES                            LLOYD GLENN EDWARDS                 1552 MCCALL RD                                                SPRINGFIELD        GA      31329
GTC CONSTRUCTION LLC                       TRISTAN CORDIER                     2300 PHILLIPS PL                                              CHEYENNE           WY      82009




                                                                                                          Page 376 of 998
                                           19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      380 of 1004
Creditor Name                                 Address1                              Address2                                         Address3                           City               State   Zip     Country
GTMUA                                         71 LANDING ROAD                                                                                                           BLACKWOOD          NJ      08012
GTO RESTORATION AND CONSTRUCTION              DAVID R. GONZALEZ                     4810 BEECHAVEN STREET                                                               HOUSTON            TX      77053
GTR CONTRACTORS LLC                           480 NORTH DEAN ROAD                                                                                                       AUBURN             AL      36830
GTS LAW PA                                    2423 SW 147TH AVE 252                                                                                                     MIAMI              FL      33185
GTS LAW PA &                                  JESSEY RODRIGUEZ                      2423 SW 147TH AVE 252                                                               MIAMI              FL      33185
GTW INSURANCE                                 2705 ST PETERS HOWELL D                                                                                                   ST PETERS          MO      63376
GUADA COMA MECHANICAL, INC.                   KOLIN                                 1617 S. BUSINESS 35                                                                 NEW BRAUNFELS      TX      78130
GUADALUPE ACOSTA &                            JACKLYN QUIROGA                       16610 SINALOA DR                                                                    HOUSTON            TX      77083
GUADALUPE COUNTY                              GUADALUPE COUNTY ‐ COLLE              P O DRAWER 70                                                                       SEGUIN             TX      78156
GUADALUPE COUNTY                              GUADALUPE COUNTY‐TREASUR              1448 HISTORIC ROUTE 66                                                              SANTA ROSA         NM      88435
GUADALUPE COUNTY DISTRICT CLERK               211 W COURT ST STE 209                                                                                                    SEGUIN             TX      78155
GUADALUPE COUNTY TAX COLLECTOR                307 WEST COURT                                                                                                            SEGUIN             TX      78155
GUADALUPE GONZALES &                          MARIA GONZALES                        24 A ST                                                                             ROSWELL            NM      88203
GUADALUPE KENNEDY &                           LARRY KENNDEY                         826 BIG SKY BND                                                                     SAN ANTONIO        TX      78216
GUADALUPE M PAREDES                           JUAN J GARCIA, JR.                    260 W. CANTON RD.                                                                   LAREDO             TX      78041
GUADALUPE MATA JR                             517 N DRENNAN                                                                                                             HOUSTON            TX      77003
GUADALUPE MATA JR AND                         OLGA SOTELO                           517 N DRENNAN ST                                                                    HOUSTON            TX      77003
GUAETTA AND BENSON LLC                        73 PRINCETON ST STE 212                                                                                                   NORTH CHELMSFORD   MA      01863
GUAJARDO, DANIEL                              ADDRESS ON FILE
GUAM                                          ALICE CRUZ                            PO BOX 23607 GMF                                                                    BARRIGADA          GUAM    96921
GUAM                                          FRANCINE SALAS                        PO BOX 23607 GMF                                                                    BARRIGADA          GUAM    96921
GUAM                                          GENERAL CONTACT                       PO BOX 23607 GMF                                                                    BARRIGADA          GUAM    96921
GUAM ATTORNEY GENERAL                         ATTN: ELIZABETH BARRETT‐ANDERSON      ADMINISTRATION DIVISION                          590 S MARINE CORPS DR, STE 901     TAMUNING           GU      96913
GUAM SECRETARY OF STATE                       1240 ARMY DRIVE                                                                                                           BARRIGADA          GU      96913
GUARANTEE RESTORATION SERVICES, LLC           11811 DUNLAY LANE                                                                                                         BATON ROUGE        LA      70809
GUARANTEE ROOFING SIDING & INSULATION CO      CHARESE E. YANNEY                     2005 EAST 4TH STREET                                                                SIOUX CITY         IA      51101
GUARANTEED ROOFING &                          REMODELING                            2401 25TH AVE N                                                                     TEXAS CITY         TX      77590
GUARANTEED ROOFING AND CONSTRUCTION           TERESA K. WAKEFIELD                   224 DIRKS DRIVE                                                                     WICHITA FALLS      TX      76302
GUARANTEED ROOFING INC                        12502 S FLORENCE                                                                                                          JENKS              OK      74037
GUARANTY ABSTRACT COMPANY                     P.O. BOX 3048                                                                                                             TULSA              OK      74101
GUARANTY SHEET METAL WORKS, INC.              2649 DELAWARE AVE                                                                                                         KENNER             LA      70062
GUARD DOG INSURANCE                           7733 FORSYTH BLVD  1100                                                                                                   ST LOUIS           MO      63105
GUARD INS GROUP                               16 S RIVER ST                                                                                                             PHILADELPHIA       PA      18703
GUARDIAN ADJ &                                REY & JOSEFINA RUBIO                  770 PONCE DE LEON BLVD                                                              CORAL GABLES       FL      33134
GUARDIAN ADJ SERV &                           ROBERT & STEPHANIE TERRY              770 PONCE DE LEON BLVD                                                              CORAL GABLES       FL      33134
GUARDIAN ADJUSTING SERVS                      103                                   770 PONCE DE LEON BLVD                                                              CORAL GABLES       FL      33134
GUARDIAN ASSET MANAGEMENT                     2021 HARTEL STREET                                                                                                        LEVITTOWN          PA      19057
GUARDIAN ASSET MANAGEMENT                     ATTN: DAN LEADER                      2021 HARTEL STREET                                                                  LEVITTOWN          PA      19057
GUARDIAN ASSET MANAGEMENT (LD)                KATIE CATHEY                          2021 HARTEL STREET                                                                  LEVITTOWN          PA      19057
GUARDIAN ASSET MANAGEMENT (N)                 KATIE CATHEY                          2021 HARTEL STREET                                                                  LEVITTOWN          PA      19057
GUARDIAN ASSET MANAGEMENT (RC)                KATIE CATHEY                          2021 HARTEL STREET                                                                  LEVITTOWN          PA      19057
GUARDIAN EXTERIORS, INC                       1019 N DUNCANVILLE RD                                                                                                     DUNCANVILLE        TX      75116
GUARDIAN HOME IMPROVEMENTS LLC                17 W HENDRICKSON AVENUE                                                                                                   MORRISVILLE        PA      19067
GUARDIAN INS
GUARDIAN INS                                  P O BOX 9109                                                                                                              ST THOMAS          VI      801
GUARDIAN INSURANCE                            9716 ESTATE THOMAS  200                                                                                                   ST THOMAS          VI      00802
GUARDIAN INSURANCE                            9716 ESTATE THOMAS  200                                                                                                   ST THOMAS          VI      802
GUARDIAN PREFERRED PROPERTIES                 7119 INDIANA AVE                                                                                                          RIVERSIDE          CA      92504
GUARDIAN PROPERTY MANAGEMENT                  6704 LONE OAK BLVD                                                                                                        NAPLES             FL      34109
GUARDIAN RESTORATION, INC                     MATT KOWAHL                           13440 DAMAR DRIVE                                UNIT D                             PHILADELPHIA       PA      19116
GUARDIAN ROOF SYSTEMS                         REAL TIME RESULTS INC                 3800 HALIK RD SUITE 5                                                               PEARLAND           TX      77581
GUARDIAN ROOFS                                SUDDUTH CONSTRUCTIONS INC.            1010 N. BATAVIA ST., SUITE F                                                        ORANGE             CA      92867
GUARDIAN TAX PARTNERS INC                     1423 GRANDVIEW AVE                                                                                                        PAPILLION          NE      68046
GUARRACINO, NICHOLAS                          ADDRESS ON FILE
GUENTHER TOWN                                 GUENTHER TWN TREASURER                1371 KOLODZIEJ LANE                                                                 MOSINEE            WI      54455
GUERENA, SAMANTHA                             ADDRESS ON FILE
GUERNSEY COUNTY                               GUERNSEY COUNTY ‐ TREASU              627 WHEELING AVE, STE 20                                                            CAMBRIDGE          OH      43725
GUERNSEY COUNTY TREASURER                     627 WHEELING AVE SUITE 201                                                                                                CAMBRIDGE          OH      43725
GUERRA CONSULTING &                           MANUEL & YAZMIN RUIZ                  3900 NW 79TH AVE 583                                                                DORAL              FL      33166
GUERRA, DERON                                 ADDRESS ON FILE
GUERRA, SULMA                                 ADDRESS ON FILE
GUERRERO & ASSOCIATES                         ALEJANDRO GUERRERO                    3428 BROOKROCK ST.                                                                  EL PASO            TX      79935
GUERRERO HOME STORE                           12376 DANDELION WAY                                                                                                       VICTORVILLE        CA      92392
GUERRERO, CARLOS                              ADDRESS ON FILE
GUERRERO, FERNANDO                            ADDRESS ON FILE
GUERRERO, JULITA                              ADDRESS ON FILE
GUEVARA, BRENDA                               ADDRESS ON FILE
GUEVARA, JILLEANNE                            ADDRESS ON FILE
GUFFEY INS                                    3409 WILLIAMS BLVD 9                                                                                                      KENNER             LA      70065
GUIA, ISMAEL                                  ADDRESS ON FILE




                                                                                                                   Page 377 of 998
                                           19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 381 of 1004
Creditor Name                                 Address1                         Address2                                     Address3                         City              State   Zip        Country
GUICE ENGINEERING / SURVEYING                 C.M. GUICE                       2298 HIGHWAY 25                                                               IUKA              MS      38852
GUIDEONE INS                                  1111 ASHWORTH RD                                                                                               WEST DES MOINES   IA      50265
GUIDEONE MUT INS                              PO BOX 14599                                                                                                   DES MOINES        IA      50306
GUIDO ALVAREZ                                 21 GRAHAM ST                                                                                                   EMELLE            AL      35459
GUILDERLAND C.S.  (TN OF                      GUILDERLAND C.S‐ TAX REC         5209 WESTERN TURNPIKE                                                         GUILDERLAND       NY      12009
GUILDERLAND TOWN                              GUILDERLAND TN‐ TAX RECE         5209 WESTERN TURNPIKE                                                         ALTAMONT          NY      12009
GUILFORD COUNTY                               GUILFORD COUNTY ‐ COLLEC         400 WEST MARKET ST                                                            GREENSBORO        NC      27401
GUILFORD COUNTY REGISTER OF DEEDS             325 E RUSSELL AVE RM 155                                                                                       HIGH POINT        NC      27261
GUILFORD COUNTY TAX DEPARTMENT                400 W MARKET STREET                                                                                            GREENSBORO        NC      27401
GUILFORD COUNTY TAX DEPARTMENT                PO BOX 71072                                                                                                   CHARLOTTE         NC      28272‐1072
GUILFORD TOWN                                 GAIL HOFFMAN,TOWN CLERK          223 MARBLE ROAD                                                               GUILFORD          NY      13780
GUILFORD TOWN                                 GUILFORD TOWN ‐ TAX COLL         236 SCHOOL ROAD                                                               GUILFORD          VT      05301
GUILFORD TOWN                                 GUILFORD TOWN ‐ TAX COLL         31 PARK ST                                                                    GUILFORD          CT      06437
GUILFORD TOWN                                 GUILFORD TOWN ‐ TAX COLL         PO BOX 355                                                                    GUILFORD          ME      04443
GUILFORD TOWNSHIP                             GUILFORD TWP ‐ TAX COLLE         POB 602                                                                       FAYETTEVILLE      PA      17222
GUILFORD TOWNSHIP AUTHORITY SEWER             2350 LOOP ROAD                                                                                                 CHAMBERSBURG      PA      17202
GUILFORD WATER AUTHORITY                      115 SPRING VALLEY ROAD                                                                                         CHAMBERSBURG      PA      17202
GUILFORD‐SANGERVILLE SANITARY DISTRICT        PO BOX 370                                                                                                     GUILFORD          ME      04443
GUILLAUME, BAUDELAIRE                         ADDRESS ON FILE
GUILLEN, MAXIMILIANO                          ADDRESS ON FILE
GUILLERMO A LARA                              15411 SW 159TH ST                                                                                              MIAMI             FL      33187
GUILLERMO C ZEPEDA                            310 FAIRVIEW AVE.                                                                                              SAN ANTONIO       TX      78223
GUILLERMO DE LOS COBOS, ET AL.                VILT AND ASSOCIATES, P.C.        ROBERT C. VILT                               5177 RICHMOND AVE, STE. 1142     HOUSTON           TX      77056
GUILLERMO OSVALDO ROA                         401 KELLY LN                                                                                                   BAYTOWN           TX      77521
GUILLERMO PACHECO                             & AURA PACHECO                   4517 EVANSHIRE WAY                                                            MCKINNEY          TX      75070
GUILLERNIO SANCHEZ                            516 1/2 7TH ST                                                                                                 WEST DES MOINES   IA      50265
GUILLORYS LAWN CARE LLC                       PO BOX 317                                                                                                     PALMETTO          LA      71358
GUINDON, CORY                                 ADDRESS ON FILE
GUISE, SCOTT                                  ADDRESS ON FILE
GUITTERREZ INS SERVICES                       857 PALM BLVD                                                                                                  BROWNSVILLE       TX      78520
GULDI GROUP LLC                               PO BOX 298607                                                                                                  PEMBROKE PINES    FL      33029
GULF AGENCY                                   100 INTERSTATE PARK 125                                                                                        MONTGOMERY        AL      36109
GULF COAST A/C & ELECTRICAL                   SERVICES LLC                     PO BOX 1295                                                                   WHARTON           TX      77488
GULF COAST ALUMINUM                           20301 GRANDE OAKES SHOPP                                                                                       ESTERO            FL      33928
GULF COAST APPRAISALS                         1738 SUMMERWOODS LANE                                                                                          GRIFFIN           GA      30224
GULF COAST APRAISAL OF GA & FL LLC            64 GARDEN HILLS DR                                                                                             NEWNAN            GA      30263
GULF COAST COMMUNITY MANAGEMENT, LLC          677 NORTH WASHINGTON BLVD                                                                                      SARASOTA          FL      34236
GULF COAST FLOORING INC.                      DANIEL OLURE                     37 WENTWORTH AVE                                                              PITTSBURGH        PA      15229
GULF COAST INS SOLUTIONS                      PO BOX 219271                                                                                                  HOUSTON           TX      77218
GULF COAST PROS LLC                           RAUL MARTINEZ                    2527 FOX WATER DRIVE                                                          SPRING            TX      77386
GULF COAST RESTORATION &                      CONSTRUCTION                     17031 4 ALICO COMMERCE C                                                      FORT MYERS        FL      33967
GULF COAST ROOFING AND                        SHEET METAL INC                  2051 PRINCETON STREET                                                         SARASOTA          FL      34237
GULF COAST ROOFING AND REMODELING             JEFFREY C. SKIPPER               2231 S COMMERCIAL STREET                                                      ARANSAS PASS      TX      78336
GULF COAST ROOFING CO., INC                   2101 J & C BLVD                                                                                                NAPLES            FL      34109
GULF COAST VALVE &                            SUPPLY COMPANY                   PO BOX 727                                                                    DICKINSON         TX      77539
GULF COASTAL PROPERTIES INC                   1252 CAPE SAN BLAS ROAD                                                                                        CAPE SAN BLAS     FL      32456
GULF COUNTY                                   GULF COUNTY‐TAX COLLECTO         1000 CECIL COSTIN BLVD ‐                                                      PORT ST JOE       FL      32456
GULF EAGLE SUPPLY &                           DORIS HARRIS                     3214 S ST                                                                     FORT MYERS        FL      33916
GULF INS                                      1811 N BRAZOSPORT BLVD                                                                                         FREEPORT          TX      77541
GULF INSURANCE                                PO BOX 2968                                                                                                    FREEPORT          TX      77542
GULF POWER COMPANY                            PO BOX 830660                                                                                                  BIRMINGHAM        AL      35283‐0660
GULF SHORES INS AGENCY                        PO BOX 789                                                                                                     GULF SHORES       AL      36547
GULF STATES INS CO                            1301 CAMELIA BLVD 301                                                                                          LAFAYETTE         LA      70508
GULF VIEW ESTATES OWNERS ASSOCIATION INC      PO BOX 18809                                                                                                   SARASOTA          FL      34276
GULFSTREAM                                    9020  BELLHURST WAY 103                                                                                        WEST PALM BEACH   FL      33411
GULFSTREAM INS GROUP INC                      PO BOX 8908                                                                                                    FT LAUDERDALE     FL      33310
GULFSTREAM INSURANCE INC                      4455 MILITARY TRAIL 202                                                                                        JUPITER           FL      33458
GULFSTREAM P & C                              DEPT 2308 MAC7301‐L25            1700 LINCOLN ST LL 3                                                          DENVER            CO      80274
GULFSTREAM P & C INS CO                       FLOOD                            PO BOX 912308                                                                 DENVER            CO      80291
GULFSTREAM P & C INS CO                       P O  BOX 912308                                                                                                DENVER            CO      80291
GULFSTREAM P & C INS CO                       P O BOX 211805                                                                                                 BEDFORD           TX      76095
GULFSTREAM P&C INS                            P O BOX 100248                                                                                                 COLUMBIA          SC      29202
GULFSTREAM PROPERTY &                         1516 WASHINGTON ST                                                                                             COLUMBIA          SC      29201
GULFSTREAM PROPERTY &                         CASUALTY                         1516 WASHINGTON ST                                                            COLUMBIA          SC      29201
GULFSTREAM PROPERTY AND CASUALTY              EAGAN INSURANCE INC.             P. O. BOX 100248                                                              COLUMBIA          SC      29202‐3248
GULFSTREAM ROOFING INC                        140 NW 18TH AVE                                                                                                DELRAY BEACH      FL      33444
GULICH TOWNSHIP                               GULICH TWP ‐ TAX COLLECT         1009 GINTER MORANN HIGHW                                                      SMITHMILL         PA      16680
GULL LAKE TOWN                                GULL LAKE TWN TREASURER          N10035 GARDNER LAKE RD                                                        SPRINGBROOK       WI      54875
GULLET CONTRACTING LLC                        220 NORTH 7TH STREET                                                                                           PACIFIC           MO      63069
GULLEY, JORDAN                                ADDRESS ON FILE




                                                                                                          Page 378 of 998
                                         19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.           Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     382 of 1004
Creditor Name                               Address1                               Address2                                  Address3     City                State   Zip          Country
GULLO, STEVEN                               ADDRESS ON FILE
GUM BRANCH MOBILE HOME SALES &              SERVICE                                1378 B HWY 196 W                                       HINESVILLE          GA      31313
GUNDERSON PALMER NELSON & ASHMORE           LLP                                    PO BOX 8045                                            RAPID CITY          SD      57709‐8045
GUNNELL, SHONDA                             ADDRESS ON FILE
GUNNER CONSTRUCTION LLC                     5580 126TH ST N                                                                               HUGO                MN      55038
GUNNISON COUNTY                             GUNNISON COUNTY‐TREASURE               221 N WISCONSIN STE T                                  GUNNISON            CO      81230
GUNPLAIN TOWNSHIP                           GUNPLAIN TOWNSHIP ‐ TREA               P.O. BOX 146                                           PLAINWELL           MI      49080
GUPTA, ANJALI                               ADDRESS ON FILE
GURAJADA, MADHAVI                           ADDRESS ON FILE
GURLEY, BRYAN                               ADDRESS ON FILE
GURNELL, KORTNEY                            ADDRESS ON FILE
GURNEY, LANDIS                              ADDRESS ON FILE
GURNSEY, LISA                               ADDRESS ON FILE
GURSKY RAGAN, P.A. TRUST ACCOUNT            14 NE 1ST AVENUE, SECOND FLOOR                                                                MIAMI               FL      33132
GURSTEL CHARGO PA                           6681 COUNTRY CLUB DRIVE                                                                       GOLDEN VALLEY       MN      55427
GURSTEL LAW FIRM P.C.                       6681 COUNTRY CLUB DRIVE                                                                       GOLDEN VALLEY       MN      55427
GURU 360 ROOFING & RESTORATION, LLC         8511 DAVIS LAKE PKWY SUITE C6‐184                                                             CHARLOTTE           NC      28269
GURULE, LESLIE                              ADDRESS ON FILE
GURUNG, KETSADAPHONE                        ADDRESS ON FILE
GUS LOPEZ                                   ADDRESS ON FILE
GUSMAN, BOBBI                               ADDRESS ON FILE
GUSTAFSON INDUSTRIES, INC.                  P.O. DRAWER 8                                                                                 BOYNTON BEACH       FL      33425
GUSTAFSON, DONALD                           ADDRESS ON FILE
GUSTAFSON, STEPHANIE                        ADDRESS ON FILE
GUSTAVIA HOUSTON                            ADDRESS ON FILE
GUSTAVIA L CROWDER                          ADDRESS ON FILE
GUSTAVO CANIZARES &                         ADDRESS ON FILE
GUSTIN TOWNSHIP                             GUSTIN TOWNSHIP ‐ TREASU               2676 EAST PROCUNIER                                    HARRISVILLE         MI      48740
GUSTIN, TARA                                ADDRESS ON FILE
GUTHMAN, MARCUS                             ADDRESS ON FILE
GUTHRIE CITY                                CITY OF GUTHRIE ‐ CLERK                P O BOX 125                                            GUTHRIE             KY      42234
GUTHRIE COUNTY                              GUTHRIE COUNTY ‐ TREASUR               200 NORTH 5TH STREET                                   GUTHRIE CENTER      IA      50115
GUTHRIE PLUMBING                            SERVICES INC                           PO BOX 56                                              ELBURN              IL      60119
GUTHRIE, AMANDA                             ADDRESS ON FILE
GUTHRIE, MARILYN                            ADDRESS ON FILE
GUTHRIE, MARION                             ADDRESS ON FILE
GUTHRIE, REBECCA                            ADDRESS ON FILE
GUTIERREZ‐ YBARRA, JESSICA                  ADDRESS ON FILE
GUTIERREZ, AL                               ADDRESS ON FILE
GUTIERREZ, ALEJANDRO                        ADDRESS ON FILE
GUTIERREZ, CELINA                           ADDRESS ON FILE
GUTIERREZ, JOSE                             ADDRESS ON FILE
GUTIERREZ, KIANA                            ADDRESS ON FILE
GUTIERREZ, LINDA                            ADDRESS ON FILE
GUTIERREZ, SYLVIA                           ADDRESS ON FILE
GUTIERREZ, YURI                             ADDRESS ON FILE
GUTTA, DIVYA                                ADDRESS ON FILE
GUTTENBERG TOWN                             GUTTENBERG TOWN‐TAX COLL               6808 PARK AVENUE                                       GUTTENBERG          NJ      07093
GUTTER GUY                                  4414 SOUTH 25TH ST                                                                            FORT SMITH          AR      72901
GUTTER HELMET OF CENTRAL FL‐INC             871 SUNSHINE LANE, 101                                                                        ALTAMONTE SPRINGS   FL      32714
GUTTER HELMET OF GREATER DENVER & NOCO      PREFERRED INSTALL LLC                  PO BOX 1296                                            ENGLEWOOD           CO      80150
GUTTER MASTERS OF                           CENTRAL FLORIDA                        725 BROWN CHAPEL RD                                    SAINT CLOUD         FL      34769
GUTTER MD INC                               325 NW 3 CT                                                                                   DEERFIELD BEACH     FL      33441
GUTZMAN, KIM                                ADDRESS ON FILE
GUY & ANNAMARIE MARRO                       ADDRESS ON FILE
GUY APPRAISAL INC                           PO BOX 8161                                                                                   ST JOSEPH           MO      64508
GUY HULEC PLASTERING AND PAINTING, INC      513 N KEPLER RD                                                                               DELAND              FL      32724
GUY L MCNUTT INS                            910 4TH ST                                                                                    ROSENBURG           TX      77471
GUY ROOFING, INC.                           201 JONES ROAD                                                                                SPARTANBURG         SC      29307
GUY, SHERRIE                                ADDRESS ON FILE
GUYER, WILLIAM                              ADDRESS ON FILE
GUZMAN INS                                  1920 CENTERVILLE TPKE97                                                                       VIRGINIA BEACH      VA      23464
GUZMAN, ELIZABETH                           ADDRESS ON FILE
GUZMAN, LYNETTE                             ADDRESS ON FILE
GUZMAN, PATRICIA                            ADDRESS ON FILE
GUZMAN, VIRIDIANA                           ADDRESS ON FILE
GVC CONSTRUCTION                            11881 SW 207 ST                                                                               MIAMI               FL      33177
GVI INS CORP                                1320 N ATLANTIC ST                                                                            SPOKANE             WA      99201
GVL GROUP, INC.                             ATTN: SANJA DOLEZAR‐MOTZ               115 SINCLAIR ROAD                                      BRISTOL             PA      19007
GW CONTRACTING LLC                          10715 TAMRYN BLVD                                                                             HOLLY               MI      48442




                                                                                                           Page 379 of 998
                                           19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       383 of 1004
Creditor Name                                 Address1                               Address2                                   Address3             City               State   Zip        Country
GWENDOLYN & CHARLIE &                         ANNE JACKSON                           2620 NW 21ST CT                                                 FORT LAUDERDALE    FL      33311
GWENDOLYN HART AND                            EST OF CARL DOUTHIT                    1420 E LINTON AVE                                               SAINT LOUIS        MO      63107
GWENDOLYN M KERNEY, TRUSTEE                   CHAPTER 13                             P.O. BOX 228                                                    KNOXVILLE          TN      37901‐0228
GWENDOLYN N JONES                             3401 BETH DR                                                                                           MESQUITE           TX      75150
GWINNETT COUNTY                               GWINNETT CO‐TAX COMMISSI               75 LANGLEY DR                                                   LAWRENCEVILLE      GA      30046
GWINNETT COUNTY DEPT                          OF WATER RESOURCES                     684 WINDER HIGHTWAY                                             LAWRENCEVILLE      GA      30046
GWINNETT COUNTY DEPT OF WATER RESOURCES       684 WINDER HIGHWAY                                                                                     LAWRENCEVILLE      GA      30046
GWINNETT COUNTY DEPT OF WATER RESOURCES       684 WINDNER HWY                                                                                        LAWRENCEVILLE      GA      30045
GYARMATHY, JEFFREY                            ADDRESS ON FILE
GYLES, MELONY                                 ADDRESS ON FILE
GYSIN INS                                     27866 MEADOW DR                                                                                        EVERGREEN          CO      80439
GZEAS CONSTRUCTION LLC                        19 ROWLAND ST                                                                                          NEWARK             NJ      07104
H & A CONSTRUCTION &                          GARY & NANCY ULMER                     1202 S MAIN ST                                                  LEON               IA      50144
H & H CREATION CONSTRUCTION & ROOFING         7401 MILES RD STE 320                                                                                  CORAL SPRINGS      FL      33067
H & H CREATIONS                               CONSTRUCTION & ROOFING                 7401 WILES RD 320                                               CORAL SPRINGS      FL      33067
H & H REMODELING                              JIMMY L. HENSELY, SR.                  JIMMY L. HENSELY, SR.                      731 S RAYNOR AVE     JOLIET             IL      60436
H & H ROOFING, LLC                            H & H OPERATING, LLC                   PO BOX 29142                                                    SHREVEPORT         LA      71149
H & L REALTY AND MANAGEMENT CO. INC.          P.O. BOX 80360                                                                                         LAS VEGAS          NV      89180‐0360
H & R WATERWORKS                              PO BOX 3                                                                                               EAST OLYMPIA       WA      98540
H & S CONTRACTING INC                         H&S CONTRACTING INC                    126 E WALNUT STREET                                             OGLESBY            IL      61348
H & W CONSOLIDATED MANAGEMENT SERVICES        128 VISION PARK BLVD 110                                                                               SHENANDOAH         TX      77384
H A BERKHEIMER, BERKHEIMER TAX ADMIN.         1301 12TH STREET                       STE 102                                                         ALTOONA            PA      16601
H G CURRY ASSOCIATES                          PO BOX 1094                                                                                            LANHAM             MD      20703
H HILLS SEWAGE WORKS CORP                     PO BOX 873                                                                                             SOUTHBURY          CT      06488‐0873
H J SPIER CO                                  8250 WOODFIELD XG 330                                                                                  INDIANAPOLIS       IN      46240
H R HATCH INS AGENCY INC                      31 MILK ST SUITE 410                                                                                   BOSTON             MA      02109
H W BURKHART & ASSOC                          1215 BUELL AVE                                                                                         JOLIET             IL      60435
H&A CONSTRUCTION                              1202 S MAIN ST                                                                                         LEON               IA      50144
H&A LAWN SERVICE                              301 PARK LANE                                                                                          WARREN             AR      71671
H&H CONSTRUCTION OF                           1525 AMBER LANE                                                                                        GUNTERSVILLE       AL      35976
H&H PREMIUM COONTRACTORS                      CORP                                   65 PRINCE AVE                                                   FREEPORT           NY      11520
H&H ROOFING LLC                               407 RUTH ST                                                                                            YANKTON            SD      57078
H&H TRUCKING AND TREE SERVICE, LLC.           KIM HUNTER                             4695 N. HIGHWAY 71                                              WEWAHITCHKA        FL      32465
H&I CONSTRUCTION/REMODELING, INC.             26962 BLANCO RD                                                                                        SAN ANTONIO        TX      78260
H&JWF SUN VILLAGE                             3660 WAIALAE AVE SUITE 4                                                                               HONOLULU           HI      96816
H&O INVESTMENTS LLC                           17425 OPPORTUNITY AVENUE                                                                               BATON ROUGE        LA      70817
H&S ROOFING                                   TRINA HENDRIX                          29500 HWY 29                                                    MARLOW             OK      73055
H. ROSCOE TAYLOR JR                           INSURANCE AGENCY                       731 GRAND ST                                                    JERSEY CITY        NJ      07304
H.D. ELECTRIC/HOME IMPROVEMENT                HERON DIAZ                             27 JASMINE LN                                                   WATSONVILLE        CA      95076
H.O.V.E. ROAD MAINTENANCE                     P.O.BOX 6227                                                                                           OCEAN VIEW         HI      96737‐6227
H.W. GASTON CONSTRUCTION                      12108 FM 1399                                                                                          MARIETTA           TX      75566
H2O DRYING SOLUTIONS &                        M GALLAGHER & B CLARK                  6021 KENLEY LN                                                  CHARLOTTE          NC      28217
H3 HARDWOOD FLOORS &                          ALEKSANDAR & JIN SPASIC                830 BINBROOK DRIVE                                              HENDERSON          NV      89052
HA MY DESIGN &                                JOSE & ARACELY MUNOZ                   22222 SHERMAN WAY                                               CANOGA PARK        CA      91303
HA ROOFING & REMODELING                       1706 WHITEOAK DR                                                                                       GARLAND            TX      75040
HAAG MANAGEMENT INC.                          2295 NW CORPORATE BLVD SUITE 138                                                                       BOCA RATON         FL      33486
HAAGEN, SHYRA                                 ADDRESS ON FILE
HAAKENSON, LEE                                ADDRESS ON FILE
HAAKON COUNTY                                 HAAKON COUNTY ‐ TREASURE               PO BOX 905                                                      PHILIP             SD      57567
HAAN ROOFING AND                              CONSTRUCTION LLC                       1620 CROW CREEK RD                                              DAVENPORT          IA      52807
HAAS RESTORATION                              CYNTHIA E PURSER                       209 W. DELIMAR ST.                                              BROKEN ARROW       OK      74012
HAAS, CHRISTIAN                               ADDRESS ON FILE
HAAS, GENE                                    ADDRESS ON FILE
HAAS, JOHN                                    ADDRESS ON FILE
HAAS, STEVEN                                  ADDRESS ON FILE
HABERMAN INS GROUP INC                        95F ASHLEY AVENUE                                                                                      WEST SPRINGFIELD   MA      01089
HABERSHAM COUNTY                              HABERSHAM CO‐TAX COMMISS               6257 ST HWY 115‐ SUITE                                          CLARKESVILLE       GA      30523
HABIB, HAITHAM                                ADDRESS ON FILE
HABITAT FOR HUMANITY                          PHILADELPHIA INC                       1829 N 19TH ST                                                  PHILADELPHIA       PA      19121
HABITAT FOR HUMANITY CENTRAL                  ARIZONA                                PO BOX 20186                                                    PHOENIX            AZ      85036
HAB‐RET                                       P. O. BOX 25144                                                                                        LEHIGH             PA      18002‐5144
HACHEY, STEVEN                                ADDRESS ON FILE
HACIENDA MOBILE HOME ESTATES                  736 WEST PIONEER BLVD., SUITE 200                                                                      MESQUITE           NV      89027
HACIENDA VILLAS HOMEOWNERS ASSOC INC          P. O.BOX 105302                                                                                        ATLANTA            GA      30348‐5302
HACKENSACK CITY                               HACKENSACK CITY ‐TAX COL               65 CENTRAL AVENUE                                               HACKENSACK         NJ      07601
HACKER, MALLAYNDA                             ADDRESS ON FILE
HACKETT RENOVATION & CONSTRUCTION INC.        11860 LA COLINA ROAD                                                                                   SAN DIEGO          CA      92131
HACKETT, JANEECE                              ADDRESS ON FILE
HACKETT, TULANA                               ADDRESS ON FILE
HACKETTSTOWN MUNICIPAL UTILITY AUTHORITY      426 HURLEY DR                                                                                          HACKETTSTOWN       NJ      07840




                                                                                                              Page 380 of 998
                                          19-10412-jlg             Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         384 of 1004
Creditor Name                                Address1                                  Address2                                       Address3                                City                State   Zip     Country
HACKETTSTOWN TOWN                            HACKETTSTN TN ‐ COLLECTO                  215 STIGER STREET                                                                      HACKETTSTOWN        NJ      07840
HACKEY, DOMINIQUE                            ADDRESS ON FILE
HACKMAN, PATRICK                             ADDRESS ON FILE
HADDAD, WILLIAM                              ADDRESS ON FILE
HADDAM TOWN                                  HADDAM TOWN ‐ TAX COLLEC                  30 FIELD PARK DR                                                                       HADDAM              CT      06438
HADDOCK, TAMMY
HADDON AGENCY                                323 HADDON AVENUE                                                                                                                HADDON TOWNSHIP     NJ      08108
HADDON HEIGHTS BORO                          HADDON HEIGHTS BORO ‐COL                  625 STATION AVENUE                                                                     HADDON HEIGHTS      NJ      08035
HADDON TOWNSHIP                              HADDON TWP‐TAX COLLECTOR                  135 HADDON AVNUE                                                                       WESTMONT            NJ      08108
HADDON TOWNSHIP TAX OFFICE                   135 HADDON AVENUE                                                                                                                HADDON TOWNSHIP     NJ      08108
HADDONFIELD BORO                             HADDONFIELD BORO‐TAX COL                  242 KINGS HIGHWAY EAST                                                                 HADDONFIELD         NJ      08033
HADE, DANIEL                                 ADDRESS ON FILE
HADFIELD GREENE CONDOMINIUM ASSOCIATION      C/O LIGHTHOUSE PROPERTY MANAGEMENT        16 CHURCH ST                                                                           OSPREY              FL      34229
HADLEY INSURIT GROUP                         INSURANCE AGENCY                          246 DURFEE ST                                                                          FALL RIVER          MA      02720
HADLEY TOWN                                  HADLEY TOWN ‐ TAX COLLEC                  100 MIDDLE STREET                                                                      HADLEY              MA      01035
HADLEY TOWN                                  HADLEY TOWN‐TAX COLLECTO                  PO BOX 323                                                                             HADLEY              NY      12835
HADLEY TOWNSHIP                              HADLEY TOWNSHIP ‐ TREASU                  PO BOX 227                                                                             HADLEY              MI      48440
HADLEY, STEVEN                               ADDRESS ON FILE
HADLEY‐LUZERNE CEN SCH (                     HADLEY‐LUZERNE CS‐ COLLE                  PO BOX 200                                                                             LAKE LUZERNE        NY      12846
HADLOCK REALTY & DEVELOPMENT                 CAROL LEE WOODLEY                         175 A CHIMACUM ROAD                                                                    PORT HADLOCK        WA      98339
HAENDEL, JAMIE                               ADDRESS ON FILE
HAEUSER INS AGENCY                           2717 RIDGELAND DR                                                                                                                METAIRIE            LA      70002
HAFTARCZYK, KRISTEN                          ADDRESS ON FILE
HAGAMAN VILLAGE                              HAGAMAN VILLAGE ‐ CLERK                   86 PAWLING STREET                                                                      HAGAMAN             NY      12086
HAGAN CITY                                   HAGAN CITY‐TAX COLLECTOR                  PO BOX 356                                                                             HAGAN               GA      30429
HAGAN, VICTORIA                              ADDRESS ON FILE
HAGANS, LARASHEAL                            ADDRESS ON FILE
HAGAR TOWNSHIP                               HAGAR TOWNSHIP ‐ TREASUR                  PO BOX 87                                                                              RIVERSIDE           MI      49084
HAGE & ASSOCIATES INC                        415 1ST AVE SUITE A                                                                                                              FAIRBANKS           AK      99701
HAGEBOCK, JOHN                               ADDRESS ON FILE
HAGEN, DUSTY                                 ADDRESS ON FILE
HAGER, BARBARA                               ADDRESS ON FILE
HAGER, TODD                                  ADDRESS ON FILE
HAGERS CROSSING HOA                          92 THOMAS JOHNSON DR STE 170                                                                                                     FREDERICK           MD      21702
HAGERSTOWN CITY                              HAGERSTOWN CITY ‐ COLLEC                  1 E FRANKLIN ST ‐ TREASU                                                               HAGERSTOWN          MD      21740
HAGERSTOWN CITY /SEMIANN                     HAGERSTOWN CITY ‐ COLLEC                  1 E FRANKLIN ST ‐TREAS O                                                               HAGERSTOWN          MD      21740
HAGERSTOWN LIGHT DEPARTMENT                  PO BOX 4608                                                                                                                      LANCASTER           PA      17604
HAGERTY APPRAISALS                           647 W LOSEY ST                                                                                                                   GALESBURG           IL      61401
HAGGARD, SHAVON                              ADDRESS ON FILE
HAGGE INS                                    P O BOX 29                                                                                                                       WINFIELD            IA      52659
HAGGERTY CONST FOR                           ACCT SUBHASH JAYANT                       2474 WIGWAM DR STE A                                                                   STOCKTON            CA      95205
HAGGERTY CONST INC                           2474 WIGMAN DR A                                                                                                                 STOCKTON            CA      95205
HAGGERTY, DAVID                              ADDRESS ON FILE
HAGGTECH SOLUTIONS                           JASON HAGGERTON                           P.O. BOX 731                                                                           KINGSVILLE          TX      78364
HAGMAN, GREGORY                              ADDRESS ON FILE
HAGOOD & GARVEY                              1001 N. LAKE DESTINY RD SUITE 250                                                                                                MAITLAND            FL      32751
HAGOOD AND ASSOCIATES LLC                    451 MAITLAND AVENUE                                                                                                              ALTAMONTE SPRINGS   FL      32701
HAGUE TOWN                                   HAGUE TOWN‐TAX COLLECTOR                  PO BOX 509                                                                             HAGUE               NY      12836
HAHN & HESSEN LLP                            ROBERT MALATAK, ESQ. / BRIGETTE ROSE      488 MADISON AVENUE                                                                     NEW YORK            NY      10022
HAHN, DARIN                                  ADDRESS ON FILE
HAHN, JOHN                                   ADDRESS ON FILE
HAHN, REBECCA                                ADDRESS ON FILE
HAIDARY, JULIANA                             ADDRESS ON FILE
HAIL PRO CORP.                               LEVI STRASSER                             816 ACOMA ST                                                                           DENVER              CO      80203
HAILE OGBAZGHI                               MATTHEW D MELLEN                          MELLEN LAW FIRM                                ONE EMBARCADERO CENTER, FIFTH FLOOR     SAN FRANCISCO       CA      94111
HAINES & KRIEGER CLIENT TRUST                ACCOUNT                                   8985 S EASTERN AVE STE 350                                                             LAS VEGAS           NV      89123
HAINES TOWNSHIP                              HAINES TWP ‐ TAX COLLECT                  111 W. PLUM STREET/POB 1                                                               AARONSBURG          PA      16820
HAINES, JANETTE                              ADDRESS ON FILE
HAINESPORT TOWNSHIP                          HAINESPORT TWP ‐ COLLECT                  PO BOX 477                                                                             HAINESPORT          NJ      08036
HAINESPORT TOWNSHIP                          PO BOX 477                                                                                                                       HAINESPORT          NJ      08036
HAINLEN APPRAISAL SERVIC                     24 W CAMELBACK RD A425                                                                                                           PHOENIX             AZ      85013
HAINLEN APPRAISAL SERVICES LLC               24 W CAMELBACK RD A425                                                                                                           PHOENIX             AZ      85013
HAIRSTON, HASSELL                            ADDRESS ON FILE
HAIRSTON, KIMBERLY                           ADDRESS ON FILE
HAJ CONSTRUCTION AND                         CHESTLEY & APRIL REED                     3109 TREE TRAIL PKWY                                                                   NORCROSS            GA      30093
HAJJ AGENCY                                  36 MILL PLAIN RD  101                                                                                                            DANSBURY            CT      06811
HAJOST, ANDREW                               ADDRESS ON FILE
HAL A. NIELSEN, ET AL.                       JACOBS KEELEY, PLLC ‐ BRUCE JACOBS        ALFRED I. DUPONT BUILDING                      169 EAST FLAGLER STREET SUITE 1620      MIAMI               FL      33131
HALDANE CENT SCH (PHILIP                     HALDANE CS‐TAX COLLECTOR                  PO BOX 1305                                                                            BUFFALO             NY      14240
HALDANE CSD                                  15 CRAIGSIDE DRIVE                                                                                                               COLD SPRING         NY      10516




                                                                                                                    Page 381 of 998
                                         19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               385 of 1004
Creditor Name                               Address1                         Address2                                     Address3      City             State   Zip          Country
HALDEMAN, MATTHEW                           ADDRESS ON FILE
HALDEMANCORP BUILDERS                       1800 INDUSTRIAL DR                                                                          AUBURN           CA      95603
HALE & ASSOCS INC                           100 CUSHMAN ST STE 200                                                                      FAIRBANKS        AK      99701
HALE APPRAISAL SERVICES LLC                 898 SW LAKE MONTGOMERY AVE                                                                  LAKE CITY        FL      32025
HALE COUNTY                                 HALE COUNTY‐TAX COLLECTO         1001 MAIN ST                                               GREENSBORO       AL      36744
HALE COUNTY APPRAISAL DI                    HALE CAD ‐ TAX COLLECTOR         P O BOX 329                                                PLAINVIEW        TX      79073
HALE COUNTY JUDGE OF PROBATE                1001 MAIN ST                                                                                GREENSBORO       AL      36744
HALE TOWN                                   HALE TWN TREASURER               N43473 PAWELKE ROAD                                        STRUM            WI      54773
HALE, AUSTIN                                ADDRESS ON FILE
HALE, DENNIS                                ADDRESS ON FILE
HALE, RENAE                                 ADDRESS ON FILE
HALEDON BORO                                HALEDON BORO ‐ TAX COLLE         510 BELMONT AVENUE                                         HALEDON          NJ      07508
HALES CORNERS VILLAGE                       HALES CORNERS VLG TREASU         5635 S NEW BERLIN RD                                       HALES CORNER     WI      53130
HALEY DUSA ENGINEERING &                    SURVEYING GROUP LLC              270 REGENCY RIDGE DRIVE                      SUITE 203     DAYTON           OH      45459
HALEY DUSA ENGINEERING & SURVEYING GRP      270 REGENCY RIDGE DIVE           SUITE 203                                                  DAYTON           OH      45459
HALEY FRANKLIN &                            JASON BARGER                     3822 135TH ST                                              LUBBOCK          TX      79423
HALEY INSURANCE                             MARKETING INC                    9444 DESCHUTES RD                                          PALO CEDRO       CA      96073
HALEY, SUSAN                                ADDRESS ON FILE
HALEYVILLE WATER WORKS AND SEWER            BOARD                            808 21ST STREET                                            HALEYVILLE       AL      35565
HALFMOON TOWN                               KAREN S PINGELSKI‐ COLLE         2A HALFMOON TOWN PLAZA                                     HALFMOON         NY      12065
HALFMOON TOWNSHIP                           HALFMOON TWP ‐ TAX COLLE         1948 HALFMOON VALLEY ROA                                   PORT MATILDA     PA      16870
HALICK WATER ASSOCIATION, INC.              1221 FREDERICK LN NE                                                                        OLYMPIA          WA      98506
HALIFAX BORO                                BRYDON LIDLE ‐ TAX COLLE         234 ARMSTRONG ST.                                          HALIFAX          PA      17032
HALIFAX COUNTY                              HALIFAX COUNTY ‐ TAX COL         P O BOX 68 ‐ COUNTY COUR                                   HALIFAX          NC      27839
HALIFAX COUNTY                              HALIFAX COUNTY ‐ TREASUR         1030 COWFORD ROAD                                          HALIFAX          VA      24558
HALIFAX COUNTY CLERK OF                     CIRCUIT COURT                    PO BOX 729                                                 HALIFAX          VA      24558‐0729
HALIFAX COUNTY REGISTER OF DEEDS            P.O. BOX 67                                                                                 HALIFAX          NC      27839
HALIFAX COUNTY TAX OFFICE                   PO BOX 68                                                                                   HALIFAX          NC      27839
HALIFAX MUTUAL INS CO                       119 WHITFIELD ST                 PO BOX 338                                                 ENFIELD          NC      27823
HALIFAX MUTUAL INS CO                       P O  BOX 338                                                                                ENFIELD          NC      27823
HALIFAX S.D./HALIFAX BOR                    BRYDON LIDLE ‐ TAX COLLE         234 ARMSTRONG ST.                                          HALIFAX          PA      17032
HALIFAX S.D./HALIFAX TWP                    HALIFAX TWP ‐ TAX COLLEC         458 RIDGE ROAD                                             HALIFAX          PA      17032
HALIFAX S.D./JACKSON TWP                    HALIFAX AREA SD ‐ COLLEC         2950 ARMSTRONG VALLEY RD                                   HALIFAX          PA      17032
HALIFAX S.D./WAYNE TWP                      HALIFAX SD ‐ TAX COLLECT         1555 BACK RD                                               HALIFAX          PA      17032
HALIFAX TOWN                                HALIFAX TOWN ‐ TAX COLLE         499 PLYMOUTH STREET                                        HALIFAX          MA      02338
HALIFAX TOWN                                HALIFAX TOWN ‐ TAX COLLE         PO BOX 127                                                 WEST HALIFAX     VT      05358
HALIFAX TOWN                                HALIFAX TOWN ‐ TREASURER         P O BOX 627                                                HALIFAX          VA      24558
HALIFAX TOWNSHIP                            HALIFAX TWP ‐ TAX COLLEC         458 RIDGE ROAD                                             HALIFAX          PA      17032
HALIM, JEFFREY                              ADDRESS ON FILE
HALINA MINNITI                              775 NW 4TH AVE                                                                              BOCA RATON       FL      33432
HALL & HALL ATTORNEYS AT LAW                PO BOX 2928                                                                                 WEST COLUMBIA    SC      29171
HALL APPRAISALS OF REAL ESTATE LLC          PO BOX 470882                                                                               CELEBRATION      FL      34747
HALL COUNTY                                 HALL COUNTY ‐ TREASURER          121 SOUTH PINE ST                                          GRAND ISLAND     NE      68801
HALL COUNTY                                 HALL COUNTY‐TAX COMMISSI         PO BOX 1579                                                GAINESVILLE      GA      30503
HALL COUNTY C/O APPR DIS                    HALL CAD ‐ TAX COLLECTOR         512 MAIN, 14                                               MEMPHIS          TX      79245
HALL COUNTY CLERK                           512 MAIN ST STE 8                                                                           MEMPHIS          TX      79245
HALL COUNTY TAX COMMISSIONER                2875 BROWNS BRIDGE RD                                                                       GAINESVILLE      GA      30503
HALL, AMBERLYNNE                            ADDRESS ON FILE
HALL, ANDREW                                ADDRESS ON FILE
HALL, CHARLOTT                              ADDRESS ON FILE
HALL, ELIZABETH                             ADDRESS ON FILE
HALL, GARY                                  ADDRESS ON FILE
HALL, IMANI                                 ADDRESS ON FILE
HALL, JOSEPH                                ADDRESS ON FILE
HALL, KENDRA                                ADDRESS ON FILE
HALL, KHALLUM                               ADDRESS ON FILE
HALL, MICHELE                               ADDRESS ON FILE
HALL, MICHELLE                              ADDRESS ON FILE
HALL, PATRICIA                              ADDRESS ON FILE
HALL, THADDEUS                              ADDRESS ON FILE
HALL, WALTER                                ADDRESS ON FILE
HALL, WANZER                                ADDRESS ON FILE
HALLAHAN MCGUINNESS LORY                    553 WESTCHESTER AVE                                                                         RYE BROOK        NY      10573
HALLAM BORO                                 SHARON DUPLER ‐ TAX COLL         250 W. BEAVER ST                                           HALLAM           PA      17406
HALLBERG COMMERICAL INSU                    120 W 22ND ST STE 101                                                                       OAK BROOK        IL      60523
HALLENBECK, KIMBERLY                        ADDRESS ON FILE
HALLER, MEGAN                               ADDRESS ON FILE
HALLIDAY & HALLIDAY PC                      376 E 400 S SUITE 300                                                                       SALT LAKE CITY   UT      84111
HALLIDAY & WATKINS                          376 EAST 400 SOUTH               SUITE 300                                                  SALT LAKE CITY   UT      84111
HALLIDAY & WATKINS, P.C.                    376 EAST 400 SOUTH               SUITE 300                                                  SALT LAKE CITY   UT      84111




                                                                                                        Page 382 of 998
                                         19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                386 of 1004
Creditor Name                               Address1                          Address2                                     Address3     City              State   Zip          Country
HALLIDAY ROOFING                            GEORGE HALLIDAY                   10482 BALTIMORE AVE  172                                  BELTSVILLE        MD      20705
HALLIDAY WATKINS & MANN                     355 UNION BLVD STE 250                                                                      LAKEWOOD          CO      80228
HALLIDAY WATKINS & MANN PC                  355 UNION BLVD STE 250                                                                      LAKEWOOD          CO      80228
HALLIDAY WATKINS & MANN PC                  376 EAST 400 SOUTH STE 300                                                                  SALT LAKE CITY    UT      84111
HALLMARKS REMOLDING                         500 DOVE DALE LANE                                                                          ALVIN             TX      77511
HALLOCK MTL                                 P O BOX 695                                                                                 HALLOCK           MN      56728
HALLORAN, LUKOFF & SMITH, P.C.              JOHNNA F. TIERNEY, ESQUIRE        432 COUNTY STREET                                         NEW BEDFORD       MA      02740
HALLORAN, MICHAEL                           ADDRESS ON FILE
HALLOWELL CITY                              HALLOWELL CITY ‐TAX COLL          1 WINTHROP ST                                             HALLOWELL         ME      04347
HALLS CITY                                  HALLS CITY‐TAX COLLECTOR          208 N CHURCH ST                                           HALLS             TN      38040
HALLS CONST & DEVEL LLC                     1409 BEAR CREEK CIR                                                                         WARRENSBURG       MO      64093
HALLS CONST & DEVELOP &                     BYRON & NICOLE SMARR              1409 BEAR CREEK CIRCLE                                    WARRENSBURG       MO      64093
HALLS ROOFING                               KENNY HALL                        6712 S ROUTE 45‐52                                        CHEBANSE          IL      60922
HALLS ROOFING AND SHEET METAL, INC          40209 INDUSTRIAL PARK CIRCLE                                                                GEORGETOWN        TX      78626
HALLSTEAD BORO                              TERRY GOFF ‐ TAX COLLECT          207 MAIN ST.                                              HALLSTEAD         PA      18822
HALLWRIGHT GEN AGY                          3407 NE PARKWAY 100                                                                         SAN ANTONIO       TX      78218
HALO BRANDED SOLUTIONS INC                  3182 MOMENTUM PLACE                                                                         CHICAGO           IL      60689‐5331
HALO GROUP LLC                              7413 MANCHESTER RD                                                                          ST LOUIS          MO      63143
HALO ROOFING AND                            CONSTRUCTION LLC                  3750 WEST MAIN ST                                         NORMAN            OK      73072
HALPERN LAW GROUP, P.A.                     4239 SW HIGH MEADOWS AVENUE                                                                 PALM CITY         FL      34990
HALPERN LAW GROUP, P.A., TRUST ACCOUNT      4201 SW HIGH MEADOWS AVENUE                                                                 PALM CITY         FL      34990
HALPINS, INC.                               7740 GREENWELL SPRINGS RD.                                                                  BATON ROUGE       LA      70814
HALSEY TOWN                                 HALSEY TWN TREASURER              1248 GREINER ROAD                                         ATHENS            WI      54411
HALSTAD MUT FIRE                            P O BOX 297                                                                                 HALSTAD           MN      56548
HALSTEAD & ASSOCIATES                       INC                               PO BOX 1251                                               TIFTON            GA      31793
HALTON‐ADEYEYE, EVELYN                      ADDRESS ON FILE
HALVORSON INS INC                           6131 E GRANT RD                                                                             TUCSON            AZ      85712
HALVORSON, ROBERT                           ADDRESS ON FILE
HAM, RONNIE                                 ADDRESS ON FILE
HAMAKER, JILL                               ADDRESS ON FILE
HAMAKER, MATHEW                             ADDRESS ON FILE
HAMBLEN COUNTY                              HAMBLEN COUNTY‐TRUSTEE            511 WEST 2ND NORTH ST                                     MORRISTOWN        TN      37814
HAMBLEN COUNTY TRUSTEE                      511 W 2ND NORTH ST 206                                                                      MORRISTOWN        TN      37814
HAMBLEN FARMER MUTUAL                       110 N CUMBERLAND ST                                                                         MORRISTOWN        TN      37814
HAMBROUGH, BRIAN                            ADDRESS ON FILE
HAMBURG BORO                                HAMBURG BORO ‐ TAX COLLE          16 WALLKILL AVENUE                                        HAMBURG           NJ      07419
HAMBURG BORO                                REBECCA HENNE ‐ TAX COLL          318 N 5TH ST                                              HAMBURG           PA      19526
HAMBURG CS   (CMBED TNS)                    HAMBURG CS ‐ TAX COLLECT          6100 SOUTH PARK AVENUE                                    HAMBURG           NY      14075
HAMBURG CS (HAMBURG TN‐H                    HAMBURG CS ‐ TAX COLLECT          S‐6100 SOUTH PARK AVE                                     HAMBURG           NY      14075
HAMBURG CS (ORCHARD PARK                    HAMBURG CS ‐ RECEIVER OF          6100 SOUTH PARK AVE                                       HAMBURG           NY      14075
HAMBURG S.D./HAMBURG BOR                    REBECCA HENNE ‐ TAX COLL          POB 492                                                   HAMBURG           PA      19526
HAMBURG S.D./PERRY TOWNS                    HAMBURG AREA SD ‐ COLLEC          338 ALLENDALE RD                                          SHOEMAKERSVILLE   PA      19555
HAMBURG S.D./SHOEMAKERSV                    HAMBURG AREA SD ‐ COLLEC          706 FRANKLIN ST                                           SHOEMAKERSVILLE   PA      19555
HAMBURG S.D./TILDEN TOWN                    ALISON EPTING‐ TAX COLLE          874 HEX HIGHWAY                                           HAMBURG           PA      19526
HAMBURG S.D./UPPER BERN                     HAMBURG AREA SD ‐ COLLEC          115 PEACOCK ROAD                                          MOHRSVILLE        PA      19541
HAMBURG S.D./UPPER TULPE                    LISA WHITE ‐ TAX COLLECT          18 BRENTON LANE                                           BETHEL            PA      19507
HAMBURG S.D./WINDSOR TOW                    HAMBURG AREA SD ‐ COLLEC          393 HEPNER RD                                             HAMBURG           PA      19526
HAMBURG TOWN                                HAMBURG TOWN‐TAX COLLECT          6100 SOUTH PARK AVE                                       HAMBURG           NY      14075
HAMBURG TOWN                                HAMBURG TWN TREASURER             8470 COUNTY ROAD H                                        ATHENS            WI      54411
HAMBURG TOWNSHIP                            HAMBURG TOWNSHIP ‐ TREAS          P.O. BOX 157                                              HAMBURG           MI      48139
HAMBURG VILLAGE                             HAMBURG VILLAGE ‐ CLERK           100 MAIN STREET                                           HAMBURG           NY      14075
HAMBY AND ALOISIO AGENCY                    53 PERIMETER CENTRE 400                                                                     ATLANTA           GA      30346
HAMDEN TOWN                                 HAMDEN TOWN ‐ TAX COLLEC          2750 DIXWELL AVE                                          HAMDEN            CT      06518
HAMEL MTL                                   P O BOX 7                                                                                   HAMEL             IL      62046
HAMEL, LINDA                                ADDRESS ON FILE
HAMER APPRAISAL SERVICES                    9 1‐2 HIGHLAND RD                                                                           MERRIMAC          MA      01860
HAMEROFF INS AGENCY                         13506 N ROME AVE                                                                            TAMPA             FL      33613
HAMEROFF INSURANCE                          PO BOX 270127                                                                               TAMPA             FL      33688
HAMES HOMES LLC                             5410 WABASH ST SW                                                                           CEDAR RAPIDS      IA      52404
HAMILTON BROS CONST CORP                    49 N FEDERAL HWY STE 156                                                                    POMPANO BEACH     FL      33062
HAMILTON CITY                               HAMILTON CITY‐TAX COLLEC          PO BOX 112                                                HAMILTON          GA      31811
HAMILTON COUNTY                             HAMILTON COUNTY ‐ TREASU          100 SOUTH JACKSON                                         MC LEANSBORO      IL      62859
HAMILTON COUNTY                             HAMILTON COUNTY ‐ TREASU          1111 13TH ST, SUITE 2                                     AURORA            NE      68818
HAMILTON COUNTY                             HAMILTON COUNTY ‐ TREASU          138 E COURT ST RM 402                                     CINCINNATI        OH      45202
HAMILTON COUNTY                             HAMILTON COUNTY ‐ TREASU          2300 SUPERIOR ST, STE 7                                   WEBSTER CITY      IA      50595
HAMILTON COUNTY                             HAMILTON COUNTY ‐ TREASU          33 N 9TH STREET, SUITE 1                                  NOBLESVILLE       IN      46060
HAMILTON COUNTY                             HAMILTON COUNTY‐TAX COLL          207 NE 1ST ST                                             JASPER            FL      32052
HAMILTON COUNTY                             HAMILTON COUNTY‐TRUSTEE           625 GEORGIA AVE ‐ ROOM 2                                  CHATTANOOGA       TN      37402
HAMILTON COUNTY  C/O APP                    HAMILTON CAD ‐ TAX COLLE          119 E HENRY ST                                            HAMILTON          TX      76531
HAMILTON COUNTY CLERK & MASTER              625 GEORGIA AVE RM210                                                                       CHATTANOOGA       TN      37402




                                                                                                         Page 383 of 998
                                        19-10412-jlg             Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          387 of 1004
Creditor Name                              Address1                                     Address2                                          Address3                       City           State   Zip        Country
HAMILTON COUNTY ELECTRIC COOP              PO BOX 753                                                                                                                    HAMILTON       TX      76531
HAMILTON COUNTY REGISTER OF DEEDS          PO BOX 1639                                                                                                                   CHATTANOOGA    TN      37401‐1639
HAMILTON COUNTY TAX COLLECTOR              207 NE 1ST ST, RM 104                                                                                                         JASPER         FL      32052
HAMILTON COUNTY TEASURER                   138 E COURT ST                                                                                                                CINCINNATI     OH      45202
HAMILTON COUNTY TREASURER                  33 N NINTH ST                                                                                                                 NOBLESVILLE    IN      46060
HAMILTON COUNTY WATER QUALITY              1250 MARKET ST STE 3044                                                                                                       CHATTANOOGA    TN      37402
HAMILTON CS  (CMBD TNS)                    HAMILTON CS ‐ TAX COLLEC                     47 W KENDRICK AVE                                                                HAMILTON       NY      13346
HAMILTON DOWNS ROOFING & CONSTRUCTION      13434 GROVER ST.                                                                                                              OMAHA          NE      68144
HAMILTON GENERAL CONTRACTING, LLC          RONALD HAMILTON                              RONALD W. HAMILTON                                2183 VALLEY VIEW DR. SOUTH     SAYLORSBURG    PA      18353
HAMILTON LAKES                             TOWNHOME ASSOCIATION                         PO BOX 186                                                                       ORLAND PARK    IL      60462
HAMILTON LANDON INC                        18888 HIGHWAY 18                             SUITE 101                                                                        APPLE VALLEY   CA      92307
HAMILTON LANDON REAL ESTATE                18888 US HIGHWAY 18, SUITE 101                                                                                                APPLE VALLEY   CA      92307
HAMILTON LANDON REAL ESTATE                ATTN: JASON LANDON                           18888 HIGHWAY 18                                  SUITE 101                      APPLE VALLEY   CA      92307
HAMILTON POINTE/MISTY PINES HOA INC        C/O DIVERSIFIED PROPERTY MANAGEMENT INC      28 S. NEW YORK RD., SUITE B‐6                                                    GALLOWAY       NJ      08205
HAMILTON REALTOR GROUP LLC                 HAMILTON INVESTMENT GROUP, LLC SERIES B      790 BARRON BLVD                                                                  GRAYSLAKE      IL      60030
HAMILTON REALTOR GROUP, LLC                ATTN: ELONA HAMILTON                         790 BARRON BLVD                                                                  GRAYSLAKE      IL      60030‐1330
HAMILTON ROOFING & ACOUSTICS               H&A L.L.C.                                   925 W. 4TH                                                                       HUTCHINSON     KS      67501
HAMILTON SQUARE APPRAISAL GROUP            60 JONI AVENUE                                                                                                                HAMILTON TWP   NJ      08690
HAMILTON TOWN                              HAMILTON TOWN ‐ TAX COLL                     577 BAY ROAD                                                                     HAMILTON       MA      01936
HAMILTON TOWN                              HAMILTON TOWN ‐ TREASURE                     53 E COLONIAL HWY                                                                HAMILTON       VA      20158
HAMILTON TOWN                              HAMILTON TWN TREASURER                       W3197 WALKER RD                                                                  WEST SALEM     WI      54669
HAMILTON TOWN                              MADISON COUNTY TREASURER                     16 BROAD STREET                                                                  HAMILTON NY    NY      13346
HAMILTON TOWNSHIP                          ATTN: TAX AND UTILITY                        2090 GREENWOOD AVENUE                                                            HAMILTON       NJ      08609
HAMILTON TOWNSHIP                          DOLORES LONG ‐ TAX COLLE                     1375 PINE RUN RD                                                                 ABBOTTSTOWN    PA      17301
HAMILTON TOWNSHIP                          HAMILTON TOWNSHIP ‐ TREA                     3042 N RODGERS RD                                                                HARRISON       MI      48625
HAMILTON TOWNSHIP                          HAMILTON TOWNSHIP ‐ TREA                     75406 56TH ST                                                                    DECATUR        MI      49045
HAMILTON TOWNSHIP                          HAMILTON TOWNSHIP ‐ TREA                     7596 E BUCHANAN RD                                                               ASHLEY         MI      48806
HAMILTON TOWNSHIP                          HAMILTON TWP ‐ TAX COLLE                     1565 FRANK RD                                                                    CHAMBERSBURG   PA      17202
HAMILTON TOWNSHIP                          HAMILTON TWP ‐ TAX COLLE                     157 EUGENE DR                                                                    STROUDSBURG    PA      18360
HAMILTON TOWNSHIP                          HAMILTON TWP‐TAX COLLECT                     6101 13TH ST. SUIT 202                                                           MAYS LANDING   NJ      08330
HAMILTON TOWNSHIP                          P.O. BOX 00150                                                                                                                HAMILTON       NJ      08650‐0150
HAMILTON TOWNSHIP   FISC                   HAMILTON TWP‐DIV OF REVE                     PO BOX 00150                                                                     HAMILTON       NJ      08650
HAMILTON TOWNSHIP MUA                      6024 KEN SCULL AVE                                                                                                            MAYS LANDING   NJ      08330
HAMILTON TOWNSHIP MUNICIPAL AUTHORITY      1270 CROTTLESTOWN ROAD                                                                                                        CHAMBERSBURG   PA      17202
HAMILTON TOWNSHIP MUNICIPAL UTIL AUTH      6024 KEN SCULL AVE.                                                                                                           MAYS LANDING   NJ      08330
HAMILTON, AARIKA                           ADDRESS ON FILE
HAMILTON, BRIAN                            ADDRESS ON FILE
HAMILTON, DEBORAH                          ADDRESS ON FILE
HAMILTON, DREW                             ADDRESS ON FILE
HAMILTON, JACQUI                           ADDRESS ON FILE
HAMILTON, JADETRUS                         ADDRESS ON FILE
HAMILTON, LARRY                            PRO SE ‐ LARRY HAMILTON                      1008 BISCAYNE DR.                                                                LITTLE ROCK    AR      72227
HAMILTON, MONET                            ADDRESS ON FILE
HAMILTON, TORRANCE                         ADDRESS ON FILE
HAMILTONBAN TOWNSHIP                       HAMILTONBAN TWP ‐ COLLEC                     PO BOX 183                                                                       FAIRFIELD      PA      17320
HAMLET CITY                                HAMLET CITY ‐ TREASURER                      P O BOX 1229, CITY HALL                                                          HAMLET         NC      28345
HAMLET MUT INS                             PO BOX 5                                                                                                                      REYNOLDS       IL      61279
HAMLET PUD OWNERS ASSOCIATION              868 E HAMLET CIR S                                                                                                            MIDWAY         UT      84049
HAMLIN COUNTY                              HAMLIN COUNTY ‐ TREASURE                     PO BOX 267                                                                       HAYTI          SD      57241
HAMLIN TOWN                                KATHI RICKMAN,TAX COLLEC                     1658 LAKE RD                                                                     HAMLIN         NY      14464
HAMLIN TOWNSHIP                            HAMLIN TOWNSHIP ‐ TREASU                     3775 NORTH JEBAVY                                                                LUDINGTON      MI      49431
HAMLIN TOWNSHIP                            HAMLIN TOWNSHIP ‐ TREASU                     6463 S. CLINTON TRAIL                                                            EATON RAPIDS   MI      48827
HAMLIN TOWNSHIP                            HAMLIN TWP ‐ TAX COLLECT                     P O BOX 195                                                                      HAZELHURST     PA      16733
HAMM, BRIAN                                ADDRESS ON FILE
HAMMA SERVICES                             6319 MAGNOLIA ST                                                                                                              KATY           TX      77493
HAMMEL TOWN                                HAMMEL TWN TREASURER                         N3485 FRANKS ROAD                                                                MEDFORD        WI      54451
HAMMER BLDG & RESTOR INC                   3205 FASHION SQUARE BLVD                                                                                                      SAGINAW        MI      48603
HAMMER INS SERVICES INC                    17049 VALLEY BLVD E                                                                                                           FONTANA        CA      92335
HAMMER, MARK                               ADDRESS ON FILE
HAMMERGROUP LLC                            PO BOX 567                                                                                                                    MCLEANSVILLE   NC      27301
HAMMERHEAD ROOFING &                       REMODELING LLC                               7123 APPLETON ST                                                                 HOUSTON        TX      77022
HAMMERHEAD ROOFING AND REMODELING LLC      ROY VARA JR.                                 7123 APPLETON ST.                                                                HOUSTON        TX      77022
HAMMERMAN & HULTGREN PC                    3101 N CENTRAL AVE STE 500                                                                                                    PHOENIX        AZ      85012
HAMMERSCOTTS INC                           12419 CHICKASAW TRAIL                                                                                                         LARGO          FL      33774
HAMMOND AIR CONDITIONING                   INC                                          3412 GALILEE ROAD                                                                JACKSONVILLE   FL      32207
HAMMOND BOWERMAN & ASSOC INC               12 WINDWARD WAY                                                                                                               MIDDLE RIVER   MD      21220
HAMMOND CEN SCH (COMBINE                   HAMMOND CEN SCH‐TAX COLL                     HAMMOND S/D BOX 219                                                              HAMMOND        NY      13646
HAMMOND CITY                               HAMMOND CITY ‐ TAX COLLE                     P O BOX 2788                                                                     HAMMOND        LA      70404
HAMMOND ROOFING INC                        4675 SW 83 TERRACE                                                                                                            DAVIE          FL      33328
HAMMOND TOWN                               HAMMOND TWN TREASURER                        PO BOX 177                                                                       HAMMOND        WI      54015




                                                                                                                        Page 384 of 998
                                         19-10412-jlg             Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     388 of 1004
Creditor Name                               Address1                               Address2                                     Address3       City               State   Zip          Country
HAMMOND VILLAGE                             HAMMOND VLG TREASURER                  PO BOX 337 / 455 DAVIS S                                    HAMMOND            WI      54015
HAMMOND WATER WORKS                         6505 COLUMBIA AVE                                                                                  HAMMOND            IN      46320
HAMMOND WATER WORKS DEPARTMENT              6505 COLUMBIA AVENUE                                                                               HAMMOND            IN      46320
HAMMOND, CURTRISHA                          ADDRESS ON FILE
HAMMOND, DAJONE                             ADDRESS ON FILE
HAMMOND, LISA                               ADDRESS ON FILE
HAMMOND, THOMAS                             ADDRESS ON FILE
HAMMONDS HOOBLER, ANDREA                    ADDRESS ON FILE
HAMMONDSPORT  CS (COMBIN                    HAMMONDSPORT CS‐TAX COLL               FIVE STAR BANK‐ 220 LIBE                                    WARSAW             NY      14569
HAMMONTON TOWN                              HAMMONTON TOWN ‐TAX COLL               100 CENTRAL AVENUE                                          HAMMONTON          NJ      08037
HAMMONTREE & ASSOCIATION INC                PO BOX 2402                                                                                        DALTON             GA      30722
HAMMS AIR CONDITIONING AND HEATING          EARL D. & DEBORAH S. HAMM              4053 CR 1060                                 PO BOX 331     SAN AUGUSTINE      TX      75972
HAMPDEN COUNTY TREASURER                    36 COURT ST                                                                                        SPRINGFIELD        MA      01103
HAMPDEN EAST CONDOMINIUM TRUST              15 BENTON DRIVE                                                                                    EAST LONGMEADOW    MA      01028
HAMPDEN TOWN                                HAMPDEN TOWN ‐ TAX COLLE               106 WESTERN AVE                                             HAMPDEN            ME      04444
HAMPDEN TOWN                                HAMPDEN TOWN ‐ TAX COLLE               625 MAIN STREET                                             HAMPDEN            MA      01036
HAMPDEN TOWN                                HAMPDEN TWN TREASURER                  N1185 OLD F RD                                              RIO                WI      53960
HAMPDEN TOWNSHIP                            230 S SPORTING HILL ROAD                                                                           MECHANICSBURG      PA      17050‐3097
HAMPDEN TOWNSHIP                            HAMPDEN TWP ‐ TAX COLLEC               230 S. SPORTING HILL ROA                                    MECHANICBURG       PA      17050
HAMPSHIRE COUNTY SHERIFF                    HAMPSHIRE COUNTY ‐ SHERI               66 N HIGH ST, ROOM 105                                      ROMNEY             WV      26757
HAMPSHIRE WOODS LANDOWNER ASSOCIATION       PO BOX 16                                                                                          ERROL              NH      03579‐0016
HAMPSTEAD TOWN                              HAMPSTEAD TOWN ‐ TAX COL               PO BOX 298                                                  HAMPSTEAD          NH      03841
HAMPTON & HAMPTON                           8965 SOUTH PECOS ROAD                  SUITE 9A                                                    HENDERSON          NV      89074
HAMPTON & HAMPTON COLLECTIONS LLC           880 SEVEN HILLS DRIVE, SUITE 200                                                                   HENDERSON          NV      89052
HAMPTON & HAMPTON COLLECTIONS LLC           880 SEVEN HILLS ST STE 200                                                                         HENDERSON          NV      89052
HAMPTON BORO                                HAMPTON BORO ‐ TAX COLLE               P.O. BOX 407                                                HAMPTON            NJ      08827
HAMPTON CITY                                HAMPTON CITY ‐ TREASURER               1 FRANKLIN ST SUITE 100                                     HAMPTON            VA      23669
HAMPTON CITY /STORM WATE                    HAMPTON CITY ‐ TREASURER               1 FRANKLIN ST, SUITE 100                                    HAMPTON            VA      23669
HAMPTON CITY TREASURER                      PO BOX 3800                                                                                        HAMPTON            VA      23663‐3800
HAMPTON COUNTY                              HAMPTON COUNTY ‐ TREASUR               POST OFFICE BOX 87                                          HAMPTON            SC      29924
HAMPTON COUNTY TAX COLLECTOR                201 JACKSON AVE W                                                                                  HAMPTON            SC      29924
HAMPTON COUNTY TREASURER                    201 JACKSON AVE W                                                                                  HAMPTON            SC      29924
HAMPTON COURT CONDOMINIUM ASSOCIATION       430‐440 TELSER ROAD                                                                                LAKE ZURICH        IL      60047
HAMPTON COURT HOA, INC                      5001 HWY 190, SUITE C‐3                                                                            COVINGTON          LA      70433
HAMPTON FALLS TOWN                          HAMPTON FALLS TN ‐ COLLE               1 DRINKWATER RD                                             HAMPTON FALLS      NH      03844
HAMPTON LAKES P.O.A., INC.                  1215 E. HILLSBORO BLVD.                                                                            DEERFIELD BEACH    FL      33441
HAMPTON PLACE HOMEOWNERS ASSOCIATION        6424 FERSHAW PLACE                                                                                 FORT WORTH         TX      76116
HAMPTON ROAD UTILITY BILLING SVC‐HRUBS      DEPT OF PUBLIC WORKS, STORM WATER      810 UNION ST ‐ ROOM 809                                     NORFOLK            VA      23510
HAMPTON ROADS UTILITY                       1434 AIR RAIL AVENUE                                                                               VIRGINIA BEACH     VA      23455
HAMPTON ROADS UTILITY BILLING SERVICES      1434 AIR RAIL AVENUE                                                                               VIRGINIA BEACH     VA      23455
HAMPTON SHALER WATER AUTHORITY              3101 MCCULLY ROAD                                                                                  ALLISON PARK       PA      15101
HAMPTON TOWN                                HAMPTON TOWN ‐ TAX COLLE               100 WINNACUNNET ROAD                                        HAMPTON            NH      03842
HAMPTON TOWN                                HAMPTON TOWN ‐ TAX COLLE               PO BOX 94                                                   HAMPTON            CT      06247
HAMPTON TOWNSHIP                            HAMPTON TOWNSHIP ‐ TREAS               PO BOX 187                                                  BAY CITY           MI      48707
HAMPTON TOWNSHIP                            HAMPTON TOWNSHIP‐TAX COL               102 RAHWAY ROAD                                             MCMURRAY           PA      15317
HAMPTON TOWNSHIP                            HAMPTON TWP ‐ COLLECTOR                1 RUMSEY WAY                                                NEWTON             NJ      07860
HAMPTON TOWNSHIP S.D./HA                    HAMPTON TWP SD‐TAX COLLE               102 RAHWAY ROAD                                             MCMURRAY           PA      15317
HAMPTON VILLAS CONDOMINIUM                  P.O. BOX 609                           C/O M. WALTER                                               SPEONK             NY      11972
HAMPTON, BRENDA                             ADDRESS ON FILE
HAMPTON, ZOE                                ADDRESS ON FILE
HAMPTONBURGH TOWN                           HAMPTONBURGH TN‐TAX COLL               18 BULL RD                                                  CAMPBELL HALL      NY      10916
HAMPTON‐DONELSON, SHARANDA                  ADDRESS ON FILE
HAMTRAMCK CITY (SUMMER T                    HAMTRAMCK CITY ‐ TREASUR               3401 EVALINE ST                                             HAMTRAMCK          MI      48212
HAMTRAMCK CITY (WINTER T                    HAMTRAMCK CITY ‐ TREASUR               3401 EVALINE ST                                             HAMTRAMCK          MI      48212
HANAA SAFAR                                 1 BULLENS AVE                                                                                      WAYNE              NJ      07470
HANAN FAMUDITIMI                            378 WINDSONG CIR                                                                                   GLENDALE HEIGHTS   IL      60139
HANAPEL, TIMOTHY                            ADDRESS ON FILE
HANCHER, CASSIE                             ADDRESS ON FILE
HANCOCK CITY                                HANCOCK CITY ‐ TAX COLLE               126 WEST HIGH ST                                            HANCOCK            MD      21750
HANCOCK CITY                                HANCOCK CITY ‐ TREASURER               399 QUINCY ST                                               HANCOCK            MI      49930
HANCOCK CITY /SEMIANNUAL                    HANCOCK CITY ‐ TAX COLLE               126 WEST HIGH ST                                            HANCOCK            MD      21750
HANCOCK CONSTRUCTION                        ERNEST HANCOCK                         5384 FM 180                                                 LEDBETTER          TX      78946
HANCOCK CONSTRUCTION INC                    29874 BAYVIEW                                                                                      GROSSE IIE         MI      48138
HANCOCK COUNTY                              HANCOCK CO‐TAX COMMISSIO               9031 EAST BROAD ST.                                         SPARTA             GA      31087
HANCOCK COUNTY                              HANCOCK COUNTY ‐ SHERIFF               PO BOX 427                                                  HAWESVILLE         KY      42348
HANCOCK COUNTY                              HANCOCK COUNTY ‐ TREASUR               111 AMERICAN LEGION PLAC                                    GREENFIELD         IN      46140
HANCOCK COUNTY                              HANCOCK COUNTY ‐ TREASUR               300 S MAIN STREET, COURT                                    FINDLAY            OH      45840
HANCOCK COUNTY                              HANCOCK COUNTY ‐ TREASUR               855 STATE STREET                                            GARNER             IA      50438
HANCOCK COUNTY                              HANCOCK COUNTY ‐ TREASUR               PO BOX 248                                                  CARTHAGE           IL      62321
HANCOCK COUNTY                              HANCOCK COUNTY‐TAX COLLE               854 HWY 90    SUITE 3                                       BAY ST LOUIS       MS      39520




                                                                                                              Page 385 of 998
                                    19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            389 of 1004
Creditor Name                          Address1                           Address2                                     Address3                         City               State   Zip     Country
HANCOCK COUNTY                         HANCOCK COUNTY‐TRUSTEE             PO BOX 269                                                                    SNEEDVILLE         TN      37869
HANCOCK COUNTY CHANCERY CLERK          854 HWY 90 STE B                                                                                                 BAY SAINT LOUIS    MS      39520
HANCOCK COUNTY SHERIFF                 HANCOCK COUNTY ‐ SHERIFF           P O BOX 458                                                                   NEW CUMBERLAND     WV      26047
HANCOCK COUNTY TAX COLLECTOR           854 HWY 90 STE B                                                                                                 BAY SAINT LOUIS    MS      39520
HANCOCK CS (COMBINED TOW               HANCOCK CS ‐ TAX COLLECT           NBT BANK11 E. MAIN ST.                                                        HANCOCK            NY      13783
HANCOCK INJURY ATTORNEYS               SUITE 201                          2805 W BUSCH BLVD                                                             TAMPA              FL      33618
HANCOCK TOWN                           HANCOCK TOWN ‐ TAX COLLE           17131 STATE HIGHWAY 97                                                        HANCOCK            NY      13783
HANCOCK TOWN                           HANCOCK TOWN ‐ TAX COLLE           P.O. BOX 1077                                                                 HANCOCK            MA      01237
HANCOCK TOWN                           HANCOCK TOWN ‐ TAX COLLE           PO BOX 6                                                                      HANCOCK            NH      03449
HANCOCK TOWN                           HANCOCK TOWN‐TAX COLLECT           P.O. BOX 68                                                                   HANCOCK            ME      04640
HANCOCK TOWN                           HANCOCK TWN TREASURER              PO BOX 193                                                                    HANCOCK            WI      54943
HANCOCK VILLAGE                        HANCOCK VILLAGE ‐ CLERK            85 E. FRONT STREET                                                            HANCOCK            NY      13783
HANCOCK VILLAGE                        HANCOCK VLG TREASURER              PO BOX 154                                                                    HANCOCK            WI      54943
HANCOCK WOOD ELECTRIC COOP             INC                                PO BOX 190                                                                    NORTH BALTIMORE    OH      45872
HANCOCK, GUNNAR                        ADDRESS ON FILE
HANCOCK‐LEAVITT INS AGY                PO BOX 755                                                                                                       TAYLOR             AZ      85939
HAND COUNTY                            HAND COUNTY ‐ TREASURER            415 W 1ST AVENUE                                                              MILLER             SD      57362
HANDLEN‐ROBESON INC                    PO BOX 2800                                                                                                      POST FALLS         ID      83877
HANDS THAT HELPS OTHERS                KENNETH WAYNE BREE                 4901 MISTY LANE 507                                                           BAY CITY           TX      77414
HANDY ANDY‐SP                          JERALD W. ANDERSON                 1606 W. NELSON AVE.                                                           ARANSAS PASS       TX      78336
HANDY CONTRACTOR, INC.                 MICHAEL ROSEN                      1520 EAST PARK AVENCE                                                         TALLAHASSEE        FL      32301
HANDY DANDY MAN LLC                    MICHAEL SPANKS                     MICHAEL SPANKS                               4114 W LOUISIANA STATE DRIVE     KENNER             LA      70065
HANDY MAN ON HAND                      PO BOX 692                                                                                                       HUGOTON            KS      67951
HANDY MANNY HOME                       RENOVATIONS                        61 W WILLOW ST                                                                BRENTWOOD          NY      11717
HANDY TOWNSHIP                         HANDY TOWNSHIP ‐ TREASUR           PO BOX 189                                                                    FOWLERVILLE        MI      48836
HANDY, ROXANNE                         ADDRESS ON FILE
HANDYMAN COMPANY                       5314 N FALKENBURG RD                                                                                             TAMPA              FL      33610
HANDYMAN CONST                         PO BOX 846                                                                                                       LOS BANOS          CA      93635
HANDYMAN CONTRACTOR                    8341 FAIR OAK BLVD                                                                                               CARMICHAEL         CA      95608
HANDYMAN HERO LLC                      5850 S MILITARY TR STE5                                                                                          LAKE WORTH         FL      33463
HANDYMAN ON CALL, LLC                  2919 INDUSTRIAL PARK DRIVE                                                                                       FINKSBURG          MD      21048
HANDYMAN PLUS                          ANNIE M KIM                        3023 BRUNSWICK AVE                                                            NEW BERN           NC      28562
HANDYMAN PRO                           8115 SW 12TH ST                                                                                                  MIAMI              FL      33144
HANDYMAN SERVICES                      28762 CAMEL RD                                                                                                   SUN CITY           CA      92586
HANDYMAN SOLUTIONS & MORE              NOEL MARTINEZ RODRIGUEZ            URB. COLINAS DEL YUNQUE CALLE 9 H‐1                                           RIO GRANDE         PR      00745
HANDYMANS BEST INC                     838 NIGHTINGALE RD                                                                                               JACKSONVILLE       FL      32216
HANDZ ON COMPANY                       303 PRAIRIE LANE                                                                                                 LAFAYETTE          LA      70501
HANER PARK HOMEOWNERS ASSOCIATION      6525 CORVALLIS RD.                                                                                               INDEPENDENCE       OR      97351
HANES, BONNIE                          ADDRESS ON FILE
HANEY ASSOCS                           20 N 4TH ST                                                                                                      EMMAUS             PA      18049
HANEY ELSAIED &                        EST OF SHAKER ELSAIED              10171 ABLE ST NE                                                              BLAINE             MN      55434
HANEY, CAMMIE                          ADDRESS ON FILE
HANG, CHOU                             ADDRESS ON FILE
HANGLEY ARONCHICK SEGAL                PUDLIN & SCHILLER                  ATTN WILLIAM T. HANGLEY                      ONE LOGAN SQUARE, 27TH FLOOR     PHILADELPHIA       PA      19103
HANGLEY ARONCHICK SEGAL PUDLIN         & SCHILLER                         ONE LOGAN SQUARE, 27TH FLOOR                                                  PHILADELPHIA       PA      19103
HANKINS, CHASTITY                      ADDRESS ON FILE
HANKINS, FELICIA                       ADDRESS ON FILE
HANKINS, SARITA                        ADDRESS ON FILE
HANKS, JOEL                            ADDRESS ON FILE
HANLON, CRAIG                          ADDRESS ON FILE
HANLONS CONSTRUCTION INC               SUITE 200                          20550 S LAGRANGE RD                                                           FRANKFORT          IL      60423
HANN, SANDRA                           ADDRESS ON FILE
HANNAH, ALEXIS                         ADDRESS ON FILE
HANNIBAL CEN SCH  (COMBI               HANNIBAL CEN SCH‐TAX COL           928 CAYUGA STREET                                                             HANNIBAL           NY      13074
HANNIBAL CEN SCH (TN OF                HANNIBAL CEN SCH‐TAX COL           928 CAYUGA ST                                                                 HANNIBAL           NY      13074
HANNIBAL TOWN                          HANNIBAL TOWN‐TAX COLLEC           824 COUNTY RT 34                                                              HANNIBAL           NY      13074
HANNIFY INS AGENCY                     520 W VALLEY PKWY, STE E                                                                                         ESCONDIDO          CA      92025
HANNIGAN, CAROLYN                      ADDRESS ON FILE
HANNON INSURANCE AGENCY                INC                                221 REID AVE                                                                  PORT SAINT JOE     FL      32456
HANNON LEGAL & KASSIM                  HERNANDEZ & M MORA                 2665S BAYSHORE DR STE301                                                      MIAMI              FL      33133
HANNON MURPHY INS                      P O BOX 457                                                                                                      PEMBROKE           MA      02359
HANOVER AMER INS                       P O  BOX 580045                                                                                                  CHARLOTTE          NC      28258
HANOVER AREA SCHOOL DIST               MILDRED LUBA, TAX COLLEC           1267 SANS SOUCI PKWY                                                          HANOVER TOWNSHIP   PA      18706
HANOVER AREA SD/ASHLEY B               ASHLEY SD ‐ TAX COLLECTO           49 WEST CEMETERY STREET                                                       ASHLEY             PA      18706
HANOVER BORO                           HANOVER BORO ‐ TAX COLLE           207 THIRD STREET                                                              HANOVER            PA      17331
HANOVER BOROUGH                        44 FREDERICK STREET                                                                                              HANOVER            PA      17331
HANOVER COUNTY                         HANOVER COUNTY ‐ TREASUR           7507 LIBRARY DRIVE, ROOM                                                      HANOVER            VA      23069
HANOVER E & S                          213 RACINE DR                                                                                                    WILMINGTON         NC      28403
HANOVER EXCESS & SURPLUS               P O BOX 12450                                                                                                    WILMINGTON         NC      28405
HANOVER FIRE & CASUALTY                COMPANY                            PO BOX 3009                                                                   BIG FORK           MT      59911




                                                                                                     Page 386 of 998
                                          19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      390 of 1004
Creditor Name                                Address1                               Address2                                     Address3     City               State   Zip     Country
HANOVER FIRE & CASUALTY                      P O  BOX 3009                                                                                    BIG FORK           MT      59911
HANOVER INS                                  PO BOX 580045                                                                                    CHARLOTTE          NC      28258
HANOVER INS CO                               5130 PKWY PLAZA BLVD                                                                             CHARLOTTE          NC      28217
HANOVER INS CO                               ATTN RETAIL LB 580045                  5130 PKWY PLAZA BLVD                                      CHARLOTTE          NC      28217
HANOVER INS CO                               P O BOX 580045                                                                                   CHARLOTTE          NC      28298
HANOVER PUBLIC SD/HANOVE                     HANOVER PUBLIC SD ‐ COLL               207 THIRD STREET                                          HANOVER            PA      17331
HANOVER S.D./SUGAR NOTCH                     HANOVER SD ‐ TAX COLLECT               379 HILL ST                                               SUGAR NOTCH        PA      18706
HANOVER TOWN                                 HANOVER TOWN ‐ TAX COLLE               550 HANOVER STREET SUITE                                  HANOVER            MA      02339
HANOVER TOWN                                 HANOVER TOWN ‐ TAX COLLE               PO BOX 483                                                HANOVER            NH      03755
HANOVER TOWN                                 HANOVER TOWN ‐ TAX COLLE               PO BOX 70                                                 HANOVER            ME      04237
HANOVER TOWN                                 HANOVER TOWN‐ TAX COLLEC               68 HANOVER ST                                             SILVER CREEK       NY      14136
HANOVER TOWNSHIP                             HANOVER TOWNSHIP ‐ TREAS               P.O. BOX 40                                               HORTON             MI      49246
HANOVER TOWNSHIP                             HANOVER TOWNSHIP ‐ TREAS               PO BOX 334                                                BUCKLEY            MI      49620
HANOVER TOWNSHIP                             HANOVER TWP ‐ COLLECTOR                P.O. BOX 250                                              WHIPPANY           NJ      07981
HANOVER TOWNSHIP                             HANOVER TWP ‐ TAX COLLEC               1675 STATE RTE 168                                        GEORGETOWN         PA      15043
HANOVER TOWNSHIP                             HANOVER TWP ‐ TAX COLLEC               50 N. SEVENTH STREET                                      BANGOR             PA      18013
HANOVER TOWNSHIP                             HANOVER TWP ‐ TAX COLLEC               71 S KINGS CREEK RD                                       BURGETTSTOWN       PA      15021
HANOVER TOWNSHIP                             MILDRED LUBA, TAX COLLEC               1267 SANS SOUCI PKWY                                      HANOVER TOWNSHIP   PA      18706
HANOVER TOWNSHIP                             PO BOX 334                                                                                       BUCKLEY            MI      49620
HANOVER TWP  TOWNSHIP BI                     HANOVER TWP TREASURY DEP               2202 GROVE RD                                             ALLENTOWN          PA      18109
HANOVER VILLAGE                              HANOVER VILLAGE ‐ TREASU               PO BOX 220                                                HANOVER            MI      49241
HANS H GOCHENAUR                             432A BROMLEY PLACE                                                                               WYCKOFF            NJ      07481
HANSBERRY & JOURDONNAIS PLLC                 3111 GRANT ST STE B                                                                              MISSOULA           MT      59801
HANSEL, PIET                                 ADDRESS ON FILE
HANSELL, ERIN                                ADDRESS ON FILE
HANSEN, CHRISTOPHER                          CHRISTOPHER HANSEN, PRO SE             9531 STATE ROAD, APT. E                                   PHILADELPHIA       PA      19114
HANSEN, DEBRA                                ADDRESS ON FILE
HANSEN, JEFFREY                              ADDRESS ON FILE
HANSEN, ROBERTA                              ADDRESS ON FILE
HANSFORD COUNTY                              HANSFORD COUNTY ‐ COLLEC               PO BOX 367                                                SPEARMAN           TX      79081
HANSON AGENCY                                3400 S COLLEGE AVE                                                                               BRYAN              TX      77801
HANSON CITY                                  HANSON CITY ‐ TAX COLLEC               PO BOX 337                                                HANSON             KY      42413
HANSON CNTY FARM                             P O BOX 307                                                                                      ALEXANDRIA         SD      57311
HANSON COUNTY                                HANSON COUNTY ‐ TREASURE               PO BOX 500                                                ALEXANDRIA         SD      57311
HANSON TOWN                                  HANSON TOWN ‐ TAX COLLEC               542 LIBERTY STREET                                        HANSON             MA      02341
HANSON, CAROL                                ADDRESS ON FILE
HANSON, DANA                                 ADDRESS ON FILE
HANSON, DEBRA                                ADDRESS ON FILE
HANSON, DONALD                               ADDRESS ON FILE
HANSON, NICOLAS                              ADDRESS ON FILE
HANSON, SCOTT                                ADDRESS ON FILE
HANSON, TOM                                  ADDRESS ON FILE
HANTZ COMMERCIAL INS AGY                     26200 AMERICAN DR                                                                                SOUTHFIELD         MI      48034
HAO TEXAS BUILDER LLC                        2322 MONARCH DR                                                                                  GARLAND            TX      75040
HAPEVILLE CITY                               HAPEVILLE CITY‐TAX COLLE               3468 N FULTON AVE                                         HAPEVILLE          GA      30354
HAPGOOD, MOLLY                               ADDRESS ON FILE
HAPPY HOUSE CONSTRUCTION                     INC & J & C FIELDS                     3185 AVIAMAR CIRCLE 202                                   NAPLES             FL      34114
HAPPY PROPERTIES LLC                         GROUND RENT                            40 YORK RD, STE 300                                       TOWSON             MD      21204
HAPPY TRAILS COMMUNITY ASSOCIATION           C/O HOAMCO                             P.O. BOX 1000                                             PRESCOTT           AZ      86304
HAQ, ATIF                                    ADDRESS ON FILE
HARA MANAGEMENT, INC                         C/O HARA MANAGEMENT INC                931 S SEMORAN BLVD., STE 214                              WINTER PARK        FL      32792
HARAHAN CITY                                 HARAHAN CITY ‐ TAX COLLE               6437 JEFFERSON HWY                                        HARAHAN            LA      70123
HARALSON COUNTY                              HARALSON CO‐TAX COMMISSI               PO BOX 330                                                BUCHANAN           GA      30113
HARALSON COUNTY CLERK OF SUPERIOR C          PO BOX 849                                                                                       BUCHANAN           GA      30113
HARBAUGH, DAVID                              ADDRESS ON FILE
HARBERS INS                                  210 12TH ST                                                                                      FORTUNA            CA      95540
HARBES, JASON                                ADDRESS ON FILE
HARBESON, STEFANIE                           ADDRESS ON FILE
HARBISON, KWANELL                            ADDRESS ON FILE
HARBOR & WATERFORD CORP                      6012 HARFORD RD                                                                                  BALTIMORE          MD      21214
HARBOR BEACH CITY                            HARBOR BEACH CITY ‐ TREA               766 STATE ST                                              HARBOR BEACH       MI      48441
HARBOR CREST CONDOMINIUM ASSOCIATION         C/O HARBOR BUSINESS SERVICES, INC      7512 STANICH LANE 6                                       GIG HARBOR         WA      98335
HARBOR INS                                   6645 S US HWY 1                                                                                  PORT ST LUCIE      FL      34952
HARBOR INS SRVC INC                          2800 MARINA BAY DR STE P                                                                         LEAGUE CITY        TX      77573
HARBOR INSURANCE CO                          810 63RD AVE NORTH                                                                               ST PETERSBURG      FL      33702
HARBOR ISLES CONDO ASSOC OF BREVARD INC      600 S BREVARD AVENUE                                                                             COCOA BEACH        FL      32931
HARBOR MANAGEMENT SERVICES                   P.O. BOX 924176                                                                                  HOMESTEAD          FL      33090
HARBOR SPRINGS CITY                          HARBOR SPRINGS ‐ TREASUR               160 ZOLL                                                  HARBOR SPRINGS     MI      49740
HARBOR VIEW IMPROVEMENT ASSOCIATION          PO BOX 46                                                                                        CHESTER            MD      21619
HARBOR VIEW RESTORATION                      180 FIGUREA AVENUE                                                                               STATEN ISLAND      NY      10312




                                                                                                               Page 387 of 998
                                          19-10412-jlg             Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    391 of 1004
Creditor Name                                Address1                             Address2                                     Address3     City              State   Zip        Country
HARBORCREEK SCHOOL DISTR                     HARBORCREEK SD ‐ TAX COL             5601 BUFFALO RD                                           HARBORCREEK       PA      16421
HARBORCREEK TOWNSHIP                         HARBORCREEK TWP ‐ COLLEC             5601 BUFFALO RD                                           HARBORCREEK       PA      16421
HARBOUR CREST CONDOMINIUM ASSOCIATI          PO BOX 150484                                                                                  HARTFORD          CT      06115
HARBOUR ISLE AT HUTCHINSON ISLAND            WEST CONDO AI                        PO BOX 028100                                             MIAMI             FL      33102
HARBOUR OAKS HOMEOWNERS ASSN., INC.          PO BOX 421552                                                                                  KISSIMMEE         FL      34742‐1552
HARBOUR POINTE CONDOMINIUM ASSOCIATION       C/O PROPERTY CONCEPTS INC            5622 CALIFORNIA AVE SW                                    SEATTLE           WA      98136
HARCO INSURANCE SERVICES                     10777 NW FREEWAY STE 700                                                                       HOUSTON           TX      77092
HARCO NATIONAL                               2850 W GOLF RD                                                                                 ROLLING MEADOWS   IL      60008
HARDEE COUNTY                                HARDEE COUNTY‐TAX COLLEC             110 W OAK STREET 102                                      WAUCHULA          FL      33873
HARDEE COUNTY CLERK OF CIRCUIT               COURT                                PO BOX 1749                                               WAUCHULA          FL      33873
HARDEE COUNTY CLERK OF COURTS                417 WEST MAIN STREET                 SUITE 202                                                 WAUCHULA          FL      33873
HARDEMAN COUNTY                              HARDEMAN COUNTY ‐ COLLEC             P O BOX 30                                                QUANAH            TX      79252
HARDEMAN COUNTY                              HARDEMAN COUNTY‐TRUSTEE              PO BOX 337                                                BOLIVAR           TN      38008
HARDEMAN COUNTY REGISTER OF DEEDS            100 N MAIN ST                                                                                  BOLIVAR           TN      38008
HARDEMAN COUNTY TRUSTEE                      PO BOX 337                                                                                     BOLIVAR           TN      38008
HARDEMAN, NAYANA                             ADDRESS ON FILE
HARDEMAN, SHAREDA                            ADDRESS ON FILE
HARDEN & ASSOCIATES                          545 AMBER DRIVE                                                                                MOUNT JULIET      TN      37122
HARDEN HOMES                                 3820 COLONIAL BLVD 100                                                                         FORT MYERS        FL      33966
HARDENS HOME IMPV                            119 COOPER ST                                                                                  PRINGLE           PA      18704
HARDER APPRAISAL SERVICE                     PO BOX 1797                                                                                    LA PINE           OR      97739
HARDESTY APPRAISALS LLC                      PO BOX 521                                                                                     RADCLIFF          KY      40159
HARDESTY CONSTRUCTIONINC                     14430 SOMMERVILLE CT B                                                                         MIDLOTHIAN        VA      23113
HARDESTY HEIGHTS ASSOCIATION                 460 PAMLICO STREET                                                                             COLUMBUS          OH      43228
HARDIMAN, CHERYL                             ADDRESS ON FILE
HARDIN COUNTY                                HARDIN COUNTY ‐ SHERIFF              150 N PROVIDENT WAY, SUI                                  ELIZABETHTOWN     KY      42701
HARDIN COUNTY                                HARDIN COUNTY ‐ TAX COLL             P O DRAWER 2260                                           KOUNTZE           TX      77625
HARDIN COUNTY                                HARDIN COUNTY ‐ TREASURE             ONE COURTHOUSE SQUARE, S                                  KENTON            OH      43326
HARDIN COUNTY                                HARDIN COUNTY ‐ TREASURE             PO BOX 38                                                 ELIZABETHTOWN     IL      62931
HARDIN COUNTY                                HARDIN COUNTY ‐ TREASURE             PO BOX 391                                                ELDORA            IA      50627
HARDIN COUNTY                                HARDIN COUNTY‐TRUSTEE                465 MAIN ST                                               SAVANNAH          TN      38372
HARDIN COUNTY AUDITOR                        ONE COURTHOUSE SQUARE SUITE 250                                                                KENTON            OH      43326‐2389
HARDIN COUNTY CLERK                          PO BOX 187                                                                                     ELIZABETHTOWN     IL      62931
HARDIN COUNTY CLERK                          PO BOX 38                                                                                      KOUNTZE           TX      77625
HARDIN COUNTY TAX OFFICE                     PO BOX 2260                                                                                    KOUNTZE           TX      77625
HARDIN PUBLIC ADJUSTING                      LLC                                  201 PARROT DR                                             MONTICELLO        GA      31064
HARDING & JACOB INS AGCY                     26414 CENTER RIDGE DR                                                                          WEST LAKE         OH      44145
HARDING & PERKINS                            207 1ST ST E                                                                                   PRAIRIE CITY      SD      57649
HARDING TOWN                                 HARDING TWN TREASURER                N3203 COUNTY ROAD E                                       MERRILL           WI      54452
HARDING TOWNSHIP                             HARDING TWP ‐ COLLECTOR              P.O. BOX 666                                              NEW VERNON        NJ      07976
HARDINSBURG CITY                             CITY OF HARDINSBURG ‐ CL             P O BOX 149                                               HARDINSBURG       KY      40143
HARDWICK TOWN                                HARDWICK TOWN ‐ TAX COLL             P.O. BOX 523                                              HARDWICK          VT      05843
HARDWICK TOWN                                HARDWICK TOWN ‐ TAX COLL             PO BOX 575                                                GILBERTVILLE      MA      01031
HARDWICK TOWNSHIP                            HARDWICK TWP ‐ COLLECTOR             40 SPRING VALLEY ROAD                                     HARDWICK          NJ      07825
HARDWICK, BRADFORD                           ADDRESS ON FILE
HARDWOOD CREATIONS                           315 WOODYS LN                                                                                  STANLEY           NC      28164
HARDWOOD TRAILS POA INC                      1136 NE 14TH STREET                                                                            OCALA             FL      34470
HARDY APPRAISAL COMPANY                      PO BOX 212538                                                                                  MARTINEZ          GA      30917
HARDY COUNTY SHERIFF                         HARDY COUNTY ‐ SHERIFF               204 WASHINGTON ST                                         MOOREFIELD        WV      26836
HARDY HILL III, PERSONAL REPRESENTATIVE      5542 PRAIRIEVIEW ROAD                                                                          GREENWOOD         FL      32443
HARDY, BRYNNE                                ADDRESS ON FILE
HARDYSTON TOWNSHIP   /FR                     HARDYSTON TWP‐COLLECTOR              149 WHEATSWORTH RD. SUIT                                  HARDYSTON         NJ      07419
HARDYSTON TOWNSHIP MUA                       149 WHEATSWORTH ROAD SUITE A                                                                   HARDYSTON         NJ      07419
HARE, STEVEN                                 ADDRESS ON FILE
HAREN, SUSAN                                 ADDRESS ON FILE
HARFORD CO BENEFIT CHARG                     HARFORD COUNTY ‐ TREASUR             220 S MAIN STREET                                         BEL AIR           MD      21014
HARFORD CO LANDIS CIRCLE                     HARFORD CO TREASURER                 220 S MAIN ST                                             BEL AIR           MD      21014
HARFORD CO PRORATED AREA                     HARFORD COUNTY ‐ TREASUR             220 S MAIN ST                                             BEL AIR           MD      21014
HARFORD CO SCOTS FANCY R                     HARFORD COUNTY ‐ TREASUR             220 S MAIN ST                                             BEL AIR           MD      21014
HARFORD CO USER BENEFIT                      HARFORD COUNTY ‐ TREASUR             220 S MAIN STREET                                         BEL AIR           MD      21014
HARFORD COUNTY                               220 S. MAIN STREET                                                                             BEL AIR           MD      21014
HARFORD COUNTY                               HARFORD COUNTY ‐ TREASUR             220 SOUTH MAIN STREET                                     BEL AIR           MD      21014
HARFORD COUNTY /SEMIANNU                     HARFORD COUNTY ‐ TREASUR             220 SOUTH MAIN STREET                                     BEL AIR           MD      21014
HARFORD COUNTY GOVERNMENT                    220 SOUTH MAIN ST                                                                              BEL AIR           MD      21014
HARFORD CUSTOM LLC                           2114 POTEET ROAD                                                                               FOREST HILL       MD      21050
HARFORD MUTUAL                               INSURANCE                            200 N MAIN ST                                             BEL AIR           MD      21014
HARFORD MUTUAL INS CO                        200 NORTH MAIN ST                                                                              BEL AIR           MD      21014
HARFORD TOWN                                 HARFORD TOWN ‐ TAX COLLE             131 STATE ROUTE 200                                       RICHFORD          NY      13835
HARFORD TOWNSHIP                             HARFORD TWP ‐ TAX COLLEC             334 MILLER RD                                             NEW MILFORD       PA      18834
HARGROVE ROOFING LLC                         212 TEXAS STREET 110                                                                           SHREVEPORT        LA      71101




                                                                                                             Page 388 of 998
                                      19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.                             Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             392 of 1004
Creditor Name                            Address1                          Address2                                       Address3                  City               State   Zip          Country
HARGROVE, ANAMISCHA                      ADDRESS ON FILE
HARING TOWNSHIP                          HARING TOWNSHIP ‐ TREASU          515 BELL AVE.                                                            CADILLAC           MI      49601
HARKINS CUSTOM CONSTRUCTION INC.         665 SECRET TRIAL                                                                                           BUNNELL            FL      32110
HARKINS, JESSICA                         ADDRESS ON FILE
HARLAN CITY                              CITY OF HARLAN ‐ CLERK            PO BOX 783                                                               HARLAN             KY      40831
HARLAN COUNTY                            HARLAN COUNTY ‐ SHERIFF           210 E CENTRAL ST, SUITE                                                  HARLAN             KY      40831
HARLAN COUNTY                            HARLAN COUNTY ‐ TREASURE          PO BOX 559                                                               ALMA               NE      68920
HARLAN IND SCHOOL DISTRI                 HARLAN IND SCHOOL ‐  COL          PO BOX 1193                                                              HARLAN             KY      40831
HARLAN SLOCUM AND QUILLEN                39 PUBLIC SQUARE 2ND FLOOR                                                                                 COLUMBIA           TN      38402
HARLAN, SLOCUM AND QUILLEN AND           KEISHA TUCKER                     39 PUBLIC SQUARE 2ND FLOOR                                               COLUMBIA           TN      38402
HARLANDER, THOMAS                        ADDRESS ON FILE
HARLEY, ERIK                             ADDRESS ON FILE
HARLEY, MICHELLE                         ADDRESS ON FILE
HARLEYSVILLE                             555 CORPORATE DR                                                                                           KALISPELL          MT      59901
HARLEYSVILLE MTL INS CO                  355 MAPLE AVE                                                                                              HARLEYSVILLE       PA      19438
HARLEYSVILLE MUT INS                     P O BOX 2057                                                                                               KALISPELL          MT      59903
HARLEYSVILLE MUTUAL INS                  PO BOX 37712                                                                                               PHILADELPHIA       PA      19101
HARLEYSVILLE PREFERRED                   355 MAPLE ST                                                                                               HARLEYSVILLE       PA      19441
HARLIN, CASSANDRA                        ADDRESS ON FILE
HARLINGEN IRRIG DIST  1                  HARLINGEN IRRIG DIST 1            P O BOX 148                                                              HARLINGEN          TX      78551
HARLINGEN TAX OFFICE                     HARLINGEN‐ TAX COLLECTOR          PO BOX 2643                                                              HARLINGEN          TX      78550
HARLINGEN TAX OFFICE                     PO BOX 2643                                                                                                HARLINGEN          TX      78551‐2643
HARMAR TOWNSHIP                          HARMAR TWP ‐ TAX COLLECT          P.O. BOX 294                                                             CHESWICK           PA      15024
HARMEYER ROOFING & CONSTRUCTION LLC      1170 ASBURY WAY                                                                                            HEBRON             KY      41017
HARMON LAW OFFICE                        150 CALFORNIA ST                                                                                           NEWTON             MA      02458
HARMON LAW OFFICE PC                     150 CALIFORNIA ST                                                                                          NEWTON             MA      02458
HARMON LAW OFFICES ‐ ANDREW HARMON       150 CALIFORNIA STREET                                                                                      NEWTON             MA      02458
HARMON LAW OFFICES PC                    150 CALIFORNIA STREET                                                                                      NEWTON             MA      02458
HARMON LAW OFFICES PC                    ANDREW S. HARMON                  MARK P. HARMON; SIMONE EDMONDS                 150 CALIFORNIA ST         NEWTON             MA      02458
HARMON LAW OFFICES, PC                   P.O. BOX 610389                                                                                            NEWTON HIGHLANDS   MA      02461‐0389
HARMON ROOFING                           BOBBY DEAN HARMON                 BOBBY DEAN HARMON                              803 FAYE STREET           LAKE CITY          AR      72437
HARMONY BORO                             ANN JOHN ‐ TAX COLLECTOR          334 SECOND STREET                                                        HARMONY            PA      16063
HARMONY ESCROW                           17100 GILLETTE AVE                                                                                         IRVINE             CA      92614
HARMONY FIRE DISTRICT                    TAX COLLECTOR                     194 PUTNAM PIKE                                                          GLOUCESTER         RI      02814
HARMONY LAKE HOA                         11784 WEST SAMPLE ROAD 103                                                                                 CORAL SPRINGS      FL      33065
HARMONY S.D./BURNSIDE TW                 STEPHANIE MARSHALL‐TAX C          125 JACKS LN                                                             MAHAFFEY           PA      15757
HARMONY TOWN                             HARMONY TOWN‐ TAX COLLEC          5962 NIOBE RD                                                            PANAMA             NY      14767
HARMONY TOWN                             HARMONY TOWN‐TAX COLLECT          PO BOX 40                                                                HARMONY            ME      04942
HARMONY TOWN                             ROCK COUNTY TREASURER             PO BOX 1508/51 S MAIN ST                                                 JANESVILLE         WI      53547
HARMONY TOWNSHIP                         HARMONY TOWNSHIP TAX COL          3003 BELVIDERE ROAD                                                      PHILLIPSBURG       NJ      08865
HARMONY TOWNSHIP                         HARMONY TWP ‐ TAX COLLEC          16 LENZMAN COURT                                                         AMBRIDGE           PA      15003
HARMONY TOWNSHIP                         HARMONY TWP ‐ TAX COLLEC          98 BETHEL HILL ROAD                                                      SUSQUEHANNA        PA      18847
HARMONY TOWNSHIP                         YVONNE WATTERS TAX COLLE          PO BOX 5                                                                 WEST HICKORY       PA      16370
HARMS, JOSHUA                            ADDRESS ON FILE
HARN, JUSTIN                             ADDRESS ON FILE
HARNER, DANIEL                           ADDRESS ON FILE
HARNETT COUNTY                           HARNETT COUNTY ‐ TAX COL          305 W CORNELIUS HARNETT                                                  LILLINGTON         NC      27546
HARNETT COUNTY FARM BURE                 P O BOX 369                                                                                                LILLINGTON         NC      27546
HARNETT CUNTY FARM BUREA                 709 S FIRST ST                                                                                             LILLINGTON         NC      27546
HARNEY COUNTY                            HARNEY COUNTY ‐ TAX COLL          450 N BUENA VISTA13                                                      BURNS              OR      97720
HARNISCH INC                             E1221 ST RD 64                                                                                             DOWNING            WI      54734
HARNISH, SCOTT                           ADDRESS ON FILE
HARO, DAVID                              ADDRESS ON FILE
HAROLD "HAP" MAY PC                      TWO RIVERWAY, 15TH FLOOR                                                                                   HOUSTON            TX      77056
HAROLD BRADLEY                           PRO SE
HAROLD CARTER REALTORS INC               5068 W PLANO PKWY 205                                                                                      PLANO              TX      75093
HAROLD CRAIG &                           ADDRESS ON FILE
HAROLD ESCOTTO &                         LIXLIA ESCOTTO                    74 HAMPDEN RD                                                            STAFFORD SPRINGS   CT      06076
HAROLD J BARKLEY JR, TRUSTEE             P.O. BOX 4476                                                                                              JACKSON            MS      39296‐4476
HAROLD L EVANS I                         ADDRESS ON FILE
HAROLD MCAMIS &                          ADDRESS ON FILE
HAROLD W WELLS & SON INC                 1418 N HOWE ST                                                                                             SOUTHPORT          NC      28461
HAROLD W WELLS AND SON                   INC                               ONE NORTH 3RD ST                                                         WILMINGTON         NC      28401
HAROLD ZAMILUS                           VY H. TRUONG                      LAW OFFICES OF VY H. TRUONG                    985 DORCHESTER AVENUE     DORCHESTER         MA      02125
HARPER & ASSOCS INS INC                  2 SOUTH FLORIDA ST                                                                                         MOBILE             AL      36606
HARPER APPRAISAL SERVICE                 6106 DOLLARWAY ROAD                                                                                        PINE BLUFF         AR      71602
HARPER COUNTY                            HARPER COUNTY ‐ TAX COLL          PO BOX 440                                                               BUFFALO            OK      73834
HARPER COUNTY                            HARPER COUNTY ‐ TREASURE          201 N. JENNINGS                                                          ANTHONY            KS      67003
HARPER CUSTOM CONSTRUCTION LLC           CLARK HARPER                      105 MARGHARETTA DR.                                                      EATONTON           GA      31024
HARPER SIDING WINDOWS & ROOFING          14511 MACARTHUR DR                                                                                         N. LITTLE ROCK     AK      72118




                                                                                                        Page 389 of 998
                                      19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              393 of 1004
Creditor Name                              Address1                         Address2                                        Address3     City              State   Zip          Country
HARPER WOODS CITY                          HARPER WOODS CITY ‐ TREA         19617 HARPER AVE                                             HARPER WOODS      MI      48225
HARPER, BRUCE                              ADDRESS ON FILE
HARPER, FELICIA                            ADDRESS ON FILE
HARPER, JEFFREY                            ADDRESS ON FILE
HARPER, JOHN                               ADDRESS ON FILE
HARPERSFIELD TOWN                          HARPERSFIELD TN ‐ COLLEC         25399 STATE HIGHWAY 23                                       HARPERSFIELD      NY      13786
HARPSWELL TOWN                             HARPSWELL TOWN‐TAX COLLE         P.O. BOX 39                                                  HARPSWELL         ME      04079
HARPURSVILLE CEN SCH CMB                   HARPURSVILLE CEN SCH‐COL         NBT BANK OF AFTON‐182 MA                                     AFTON             NY      13730
HARPURSVILLE CS (CMD TOW                   HARPURSVILLE CS‐ TAX COL         54 MAIN ST                                                   HARPURSVILLE      NY      13787
HARR AND ASSOCS                            20020 VETERANS BLVD 16                                                                        PORT CHARLOTTE    FL      33954
HARR, HEATHER                              ADDRESS ON FILE
HARREL T. SCOTT ROOFING CONTRACTOR         HARREL T SCOTT                   956 GLENN DR                                                 CANYON LAKE       TX      78133
HARRELL INS AGENCY                         2000 SAM RITTENBERG 124                                                                       CHARLESTON        SC      29407
HARRELL, VALORIEN                          ADDRESS ON FILE
HARRIET LANE TOA                           ADDRESS ON FILE
HARRIET UDELL                              ADDRESS ON FILE
HARRIETSTOWN TOWN                          HARRIETSTN TN ‐ COLLECTO         39 MAIN STREET                                               SARANAC LAKE      NY      12983
HARRIETTA VILLAGE                          HARRIETTA VILLAGE ‐ TREA         505 S DAVIS                                                  HARRIETTA         MI      49638
HARRIGAN INS                               P O BOX 967                                                                                   ORANGE            CT      06477
HARRIMAN CITY                              HARRIMAN CITY‐TAX COLLEC         PO BOX 433                                                   HARRIMAN          TN      37748
HARRIMAN VILLAGE                           HARRIMAN VILLAGE‐CLERK           1 CHURCH ST VLG CLRK                                         HARRIMAN          NY      10926
HARRINGTON & ASSOC OF                      PO BOX 8275                                                                                   COLUMBUS          GA      31908
HARRINGTON & ASSOC OF COLUMBUS INC         PO BOX 8275                                                                                   COLUMBUS          GA      31908
HARRINGTON CITY                            HARRINGTON CITY ‐ TREASU         106 DORMAN STREET                                            HARRINGTON        DE      19952
HARRINGTON PARK BORO                       HARRINGTON PARK BORO‐COL         85 HARRIOT AVENUE                                            HARRINGTON PARK   NJ      07640
HARRINGTON PLACE CONDOMINIUM ASSOCIATION   C/O AROUND THE CLOCK INC         716 W MEEKER STREET STE 101                                  KENT              WA      98032
HARRINGTON, BRUCE                          ADDRESS ON FILE
HARRINGTON, CHRISTI                        ADDRESS ON FILE
HARRINGTON, SHAWNTESSA                     ADDRESS ON FILE
HARRIS & ASSOCIATES LLC                    3731 W NORTH AVE                                                                              MILWAUKEE         WI      53208
HARRIS AND HYDE LLC                        5851 HERONPARK PLACE                                                                          LITHIA            FL      33547
HARRIS AND HYDE LLC                        ATTN: LAURA HARRIS               5851 HERONPARK PLACE                                         LITHIA            FL      33547
HARRIS CO MUD 457                          TAX COLLECTOR                    11500 NORTHWEST FREEWAY,                                     HOUSTON           TX      77092
HARRIS CO MUD 499                          TAX COLLECTOR                    P O BOX 1368                                                 FRIENDSWOOD       TX      77549
HARRIS CO MUD 530                          PO BOX 1368                                                                                   FRIENDSWOOD       TX      77549
HARRIS CO WCID‐FONDREN R                   HARRIS CO WCID‐FONDREN R         11111 KATY FRWY 725                                          HOUSTON           TX      77079
HARRIS CONSTRUCTION                        JASON MICHAEL HARRIS             TIFTON 5 CEDAR RIDGE ROAD                                    TIFTON            GA      31794
HARRIS COUNTY                              HARRIS COUNTY ‐ TAX COLL         PO BOX 3547                                                  HOUSTON           TX      77253
HARRIS COUNTY                              HARRIS COUNTY‐TAX COMMIS         PO BOX 152                                                   HAMILTON          GA      31811
HARRIS COUNTY  CLERK                       PO BOX 1525                                                                                   HOUSTON           TX      77251‐1525
HARRIS COUNTY CLERK                        201 CAROLINE, 3RD FLOOR                                                                       HOUSTON           TX      77210
HARRIS COUNTY CLERK OF SUPERIOR            COURT                            PO BOX 528                                                   HAMILTON          GA      31811
HARRIS COUNTY FWSD 1A W                    HARRIS COUNTY FWSD 1A            6935 BARNEY RD                                               HOUSTON           TX      77092
HARRIS COUNTY FWSD 47                      HARRIS COUNTY FWSD 47            210 BROOKVIEW                                                CHANNELVIEW       TX      77530
HARRIS COUNTY FWSD 51  L                   HARRIS COUNTY FWSD 51            11111 KATY FRWY 725                                          HOUSTON           TX      77079
HARRIS COUNTY FWSD 58  L                   HARRIS COUNTY FWSD 58            11111 KATY FRWY 725                                          HOUSTON           TX      77079
HARRIS COUNTY FWSD 6 JM                    HARRIS COUNTY FWSD 6 COL         103 KERRY                                                    HIGHLANDS         TX      77562
HARRIS COUNTY FWSD 61                      HARRIS COUNTY FWSD 61            P O BOX 325                                                  CYPRESS           TX      77410
HARRIS COUNTY MUD   6  A                   HARRIS COUNTY MUD 6 COLL         P O BOX 1368                                                 FRIENDSWOOD       TX      77549
HARRIS COUNTY MUD   8  E                   HARRIS COUNTY MUD 8 COLL         17111 ROLLING CREEK DRIV                                     HOUSTON           TX      77090
HARRIS COUNTY MUD  11  L                   HARRIS COUNTY MUD 11‐COL         11111 KATY FRWY 725                                          HOUSTON           TX      77079
HARRIS COUNTY MUD  16  L                   HARRIS COUNTY MUD 16‐COL         11111 KATY FRWY 725                                          HOUSTON           TX      77079
HARRIS COUNTY MUD  23  E                   HARRIS COUNTY MUD 23‐COL         17111 ROLLING CREEK                                          HOUSTON           TX      77090
HARRIS COUNTY MUD  24  E                   HARRIS COUNTY MUD 24‐COL         17111 ROLLING CREEK                                          HOUSTON           TX      77090
HARRIS COUNTY MUD  26  E                   HARRIS COUNTY MUD 26‐COL         17111 ROLLING CREEK                                          HOUSTON           TX      77090
HARRIS COUNTY MUD  44  E                   HARRIS COUNTY MUD 44‐COL         17111 ROLLING CREEK                                          HOUSTON           TX      77090
HARRIS COUNTY MUD  46  E                   HARRIS COUNTY MUD 46‐COL         17111 ROLLING CREEK                                          HOUSTON           TX      77090
HARRIS COUNTY MUD  49  L                   HARRIS COUNTY MUD 49‐COL         11111 KATY FRWY 725                                          HOUSTON           TX      77079
HARRIS COUNTY MUD  53  L                   HARRIS COUNTY MUD 53‐COL         11111 KATY FRWY 725                                          HOUSTON           TX      77079
HARRIS COUNTY MUD  55  E                   HARRIS COUNTY MUD 55‐COL         17111 ROLLING CREEK                                          HOUSTON           TX      77090
HARRIS COUNTY MUD  58  E                   HARRIS COUNTY MUD 58‐COL         17111 ROLLING CREEK                                          HOUSTON           TX      77090
HARRIS COUNTY MUD  69  A                   HARRIS COUNTY MUD 69‐COL         P O BOX 1368                                                 FRIENDSWOOD       TX      77549
HARRIS COUNTY MUD  70  L                   HARRIS COUNTY MUD 70‐COL         11111 KATY FRWY 725                                          HOUSTON           TX      77079
HARRIS COUNTY MUD  71  T                   HARRIS COUNTY MUD 71‐COL         12841 CAPRICORN STREET                                       STAFFORD          TX      77477
HARRIS COUNTY MUD  82  E                   HARRIS COUNTY MUD 82‐COL         17111 ROLLING CREEK                                          HOUSTON           TX      77090
HARRIS COUNTY MUD 102  A                   HARRIS COUNTY MUD 102            P O BOX 1368                                                 FRIENDSWOOD       TX      77549
HARRIS COUNTY MUD 104 W                    HARRIS COUNTY MUD 104            6935 BARNEY RD 110                                           HOUSTON           TX      77092
HARRIS COUNTY MUD 105  L                   HARRIS COUNTY MUD 105            11111 KATY FRWY 725                                          HOUSTON           TX      77079
HARRIS COUNTY MUD 106  T                   HARRIS COUNTY MUD 106            12841 CAPRICORN STREET                                       STAFFORD          TX      77477
HARRIS COUNTY MUD 109 BS                   HARRIS COUNTY MUD 109            822 PASADENA BLVD                                            DEER PARK         TX      77536




                                                                                                          Page 390 of 998
                           19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                        DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                           Pg CREDITOR MATRIX
                                                                                  394 of 1004
Creditor Name                 Address1                          Address2                                     Address3     City          State   Zip     Country
HARRIS COUNTY MUD 118 W       HARRIS COUNTY MUD 118             6935 BARNEY RD 110                                        HOUSTON       TX      77092
HARRIS COUNTY MUD 119 U       HARRIS COUNTY MUD 119             11500 NORTHWEST FREEWAY,                                  HOUSTON       TX      77092
HARRIS COUNTY MUD 120 T       HARRIS COUNTY MUD 120             12841 CAPRICORN STREET                                    STAFFORD      TX      77477
HARRIS COUNTY MUD 122  L      HARRIS COUNTY MUD 122             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 127  E      HARRIS COUNTY MUD 127             17111 ROLLING CREEK DRIV                                  HOUSTON       TX      77090
HARRIS COUNTY MUD 130  L      HARRIS COUNTY MUD 130             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 132  L      HARRIS COUNTY MUD 132             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 136  L      HARRIS COUNTY MUD 136             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 144 W       HARRIS COUNTY MUD 144             6935 BARNEY RD 110                                        HOUSTON       TX      77092
HARRIS COUNTY MUD 147  L      HARRIS COUNTY MUD 147             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 148  L      HARRIS COUNTY MUD 148             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 149  L      HARRIS COUNTY MUD 149             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 150 W       HARRIS COUNTY MUD 150             6935 BARNEY RD 110                                        HOUSTON       TX      77092
HARRIS COUNTY MUD 151 W       HARRIS COUNTY MUD 151             6935 BARNEY RD 110                                        HOUSTON       TX      77092
HARRIS COUNTY MUD 152 W       HARRIS COUNTY MUD 152             6935 BARNEY RD 110                                        HOUSTON       TX      77092
HARRIS COUNTY MUD 153  L      HARRIS COUNTY MUD 153             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 154  L      HARRIS COUNTY MUD 154             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 155  L      HARRIS COUNTY MUD 155             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 156  A      HARRIS COUNTY MUD 156             P O BOX 1368                                              FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 157  L      HARRIS COUNTY MUD 157             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 158  L      HARRIS COUNTY MUD 158             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 162  L      HARRIS COUNTY MUD 162             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 163 T       HARRIS COUNTY MUD 163             12841 CAPRICORN STREET                                    STAFFORD      TX      77477
HARRIS COUNTY MUD 165  L      HARRIS COUNTY MUD 165             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 166  L      HARRIS COUNTY MUD 166             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 167  A      HARRIS COUNTY MUD 167             P O BOX 1368                                              FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 168  L      HARRIS COUNTY MUD 168             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 172  L      HARRIS COUNTY MUD 172             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 173 U       HARRIS COUNTY MUD 173             11500 NORTHWEST FREEWAY,                                  HOUSTON       TX      77092
HARRIS COUNTY MUD 179 W       HARRIS COUNTY MUD 179             6935 BARNEY RD 110                                        HOUSTON       TX      77092
HARRIS COUNTY MUD 18 W        HARRIS COUNTY MUD 18‐COL          6935 BARNEY RD 110                                        HOUSTON       TX      77092
HARRIS COUNTY MUD 180  L      HARRIS COUNTY MUD 180             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 183  L      HARRIS COUNTY MUD 183             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 186  L      HARRIS COUNTY MUD 186             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 188  A      HARRIS COUNTY MUD 188             P O BOX 1368                                              FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 191  L      HARRIS COUNTY MUD 191             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 196 U       HARRIS COUNTY MUD 196             11500 NORTHWEST FREEWAY,                                  HOUSTON       TX      77092
HARRIS COUNTY MUD 200 W       HARRIS COUNTY MUD 200             6935 BARNEY RD 110                                        HOUSTON       TX      77092
HARRIS COUNTY MUD 202  E      HARRIS COUNTY MUD 202             17111 ROLLING CREEK                                       HOUSTON       TX      77090
HARRIS COUNTY MUD 208  L      HARRIS COUNTY MUD 208             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 213B A      HARRIS COUNTY MUD 213B            P O BOX 1368                                              FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 217  E      HARRIS COUNTY MUD 217             17111 ROLLING CREEK                                       HOUSTON       TX      77090
HARRIS COUNTY MUD 220 A       HARRIS CO MUD 220 ‐ COLL          P O BOX 1368                                              FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 221 W       HARRIS COUNTY MUD 221             6935 BARNEY RD 110                                        HOUSTON       TX      77092
HARRIS COUNTY MUD 222  T      HARRIS COUNTY MUD 222             12841 CAPRICORN STREET                                    STAFFORD      TX      77477
HARRIS COUNTY MUD 230  A      HARRIS COUNTY MUD 230             P O BOX 1368                                              FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 238 W       HARRIS COUNTY MUD 238             6935 BARNEY RD 110                                        HOUSTON       TX      77092
HARRIS COUNTY MUD 239  A      HARRIS COUNTY MUD 239             P O BOX 1368                                              FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 248  E      HARRIS COUNTY MUD 248             17111 ROLLING CREEK                                       HOUSTON       TX      77090
HARRIS COUNTY MUD 249 L       HARRIS COUNTY MUD 249             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 250  A      HARRIS COUNTY MUD 250             P O BOX 1368                                              FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 255  T      HARRIS COUNTY MUD 255             12841 CAPRICORN STREET                                    STAFFORD      TX      77477
HARRIS COUNTY MUD 257 A       HARRIS COUNTY MUD 257             PO BOX 1368                                               FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 261  E      HARRIS COUNTY MUD 261             17111 ROLLING CREEK                                       HOUSTON       TX      77090
HARRIS COUNTY MUD 264 W       HARRIS COUNTY MUD 264             6935 BARNEY RD 110                                        HOUSTON       TX      77092
HARRIS COUNTY MUD 276 B       HARRIS COUNTY MUD 276             13333 NORTHWEST FREEWAY                                   HOUSTON       TX      77040
HARRIS COUNTY MUD 278  A      HARRIS COUNTY MUD 278             P O BOX 1368                                              FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 280 B       HARRIS COUNTY MUD 280             13333 NORTHWEST FREEWAY                                   HOUSTON       TX      77040
HARRIS COUNTY MUD 281 W       HARRIS COUNTY MUD 281             6935 BARNEY SUITE 110                                     HOUSTON       TX      77092
HARRIS COUNTY MUD 282 W       HARRIS COUNTY MUD 282             6935 BARNEY SUITE 110                                     HOUSTON       TX      77092
HARRIS COUNTY MUD 284 W       HARRIS COUNTY MUD 284             6935 BARNEY RD 110                                        HOUSTON       TX      77092
HARRIS COUNTY MUD 285 W       HARRIS COUNTY MUD 285             6935 BARNEY RD 110                                        HOUSTON       TX      77092
HARRIS COUNTY MUD 286 U       HARRIS COUNTY MUD 286             11500 NORTHWEST FREEWAY,                                  HOUSTON       TX      77092
HARRIS COUNTY MUD 287  T      HARRIS COUNTY MUD 287             12841 CAPRICORN STREET                                    STAFFORD      TX      77477
HARRIS COUNTY MUD 290  T      HARRIS COUNTY MUD 290             12841 CAPRICORN STREET                                    STAFFORD      TX      77477
HARRIS COUNTY MUD 304 W       HARRIS COUNTY MUD 304             6935 BARNEY RD 110                                        HOUSTON       TX      77092
HARRIS COUNTY MUD 316 W       HARRIS COUNTY MUD 316             6935 BARNEY RD 110                                        HOUSTON       TX      77092
HARRIS COUNTY MUD 322  L      HARRIS COUNTY MUD 322             11111 KATY FRWY 725                                       HOUSTON       TX      77079
HARRIS COUNTY MUD 33 T        HARRIS COUNTY MUD 33‐COL          12841 CAPRICORN STREET                                    STAFFORD      TX      77477
HARRIS COUNTY MUD 341 B       HARRIS COUNTY MUD 341             13333 NORTHWEST FREEWAY                                   HOUSTON       TX      77040




                                                                                           Page 391 of 998
                              19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                           DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                              Pg CREDITOR MATRIX
                                                                                     395 of 1004
Creditor Name                    Address1                          Address2                                     Address3      City          State   Zip     Country
HARRIS COUNTY MUD 342 W          HARRIS COUNTY MUD 342             6935 BARNEY RD 110                                         HOUSTON       TX      77092
HARRIS COUNTY MUD 344 A          HARRIS COUNTY MUD 344             P O BOX 1368                                               FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 345 W          HARRIS COUNTY MUD 345             6935 BARNEY RD 110                                         HOUSTON       TX      77092
HARRIS COUNTY MUD 354  L         HARRIS COUNTY MUD 354             11111 KATY FRWY 725                                        HOUSTON       TX      77079
HARRIS COUNTY MUD 355  L         HARRIS COUNTY MUD 355             11111 KATY FRWY 725                                        HOUSTON       TX      77079
HARRIS COUNTY MUD 359 W          HARRIS COUNTY MUD 359             6935 BARNEY RD 110                                         HOUSTON       TX      77092
HARRIS COUNTY MUD 36 BSP         HARRIS COUNTY MUD 36‐COL          822 PASADENA BLVD                                          DEER PARK     TX      77536
HARRIS COUNTY MUD 360 W          HARRIS COUNTY MUD 360             6935 BARNEY RD 110                                         HOUSTON       TX      77092
HARRIS COUNTY MUD 361 W          HARRIS COUNTY MUD 361             6935 BARNEY RD., 110                                       HOUSTON       TX      77092
HARRIS COUNTY MUD 364  L         HARRIS COUNTY MUD 364             11111 KATY FRWY 725                                        HOUSTON       TX      77079
HARRIS COUNTY MUD 365  L         HARRIS COUNTY MUD 365             11111 KATY FRWY 725                                        HOUSTON       TX      77079
HARRIS COUNTY MUD 367  T         HARRIS COUNTY MUD 367             12841 CAPRICORN STREET                                     STAFFORD      TX      77477
HARRIS COUNTY MUD 368  L         HARRIS COUNTY MUD 368             11111 KATY FRWY 725                                        HOUSTON       TX      77079
HARRIS COUNTY MUD 370 B          HARRIS COUNTY MUD 370             13333 NORTHWEST FREEWAY                                    HOUSTON       TX      77040
HARRIS COUNTY MUD 371  L         HARRIS COUNTY MUD 371             11111 KATY FRWY 725                                        HOUSTON       TX      77079
HARRIS COUNTY MUD 372  A         HARRIS COUNTY MUD 372             P.O. BOX 1368                                              FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 373  A         HARRIS COUNTY MUD 373             P.O. BOX 1368                                              FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 374 T          HARRIS COUNTY MUD 374             12841 CAPRICORN STREET                                     STAFFORD      TX      77477
HARRIS COUNTY MUD 381  A         HARRIS COUNTY MUD 381             P O BOX 1368                                               FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 382  A         HARRIS COUNTY MUD 382             P O BOX 1368                                               FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 383 T          HARRIS COUNTY MUD 383             12841 CAPRICORN STREET                                     STAFFORD      TX      77477
HARRIS COUNTY MUD 389 T          HARRIS COUNTY MUD 389             12841 CAPRICORN STREET                                     STAFFORD      TX      77477
HARRIS COUNTY MUD 390 W          HARRIS COUNTY MUD 390             6935 BARNEYSUITE 110                                       HOUSTON       TX      77092
HARRIS COUNTY MUD 391  L         HARRIS COUNTY MUD 391             11111 KATY FREEWAYSUITE                                    HOUSTON       TX      77079
HARRIS COUNTY MUD 393  A         HARRIS COUNTY MUD 393             P O BOX 1368                                               FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 396  L         HARRIS COUNTY MUD 396             11111 KATY FREEWAYSUITE                                    HOUSTON       TX      77079
HARRIS COUNTY MUD 397  L         HARRIS COUNTY MUD 397             11111 KATY FREEWAYSUITE                                    HOUSTON       TX      77079
HARRIS COUNTY MUD 399  A         HARRIS COUNTY MUD 399             P O BOX 1368                                               FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 400 W          HARRIS COUNTY MUD 400             6935 BARNEY RD 110                                         HOUSTON       TX      77092
HARRIS COUNTY MUD 401  L         HARRIS COUNTY MUD 401             11111 KATY FREEWAYSTE 7                                    HOUSTON       TX      77079
HARRIS COUNTY MUD 405 T          HARRIS COUNTY MUD 405             12841 CAPRICORN STREET                                     STAFFORD      TX      77477
HARRIS COUNTY MUD 407 T          HARRIS COUNTY MUD 407             12841 CAPRICORN STREET                                     STAFFORD      TX      77477
HARRIS COUNTY MUD 410 T          HARRIS COUNTY MUD 410             12841 CAPRICORN STREET                                     STAFFORD      TX      77477
HARRIS COUNTY MUD 411 A          HARRIS COUNTY MUD 411             P O BOX 1368                                               FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 412 A          HARRIS COUNTY MUD 412             P O BOX 1368                                               FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 415 U          HARRIS COUNTY MUD 415             11500 NORTHWEST FREEWAY,                                   HOUSTON       TX      77092
HARRIS COUNTY MUD 419 W          HARRIS COUNTY MUD 419             6935 BARNEY RD 110                                         HOUSTON       TX      77092
HARRIS COUNTY MUD 420 A          HARRIS COUNTY MUD 420             P O BOX 1368                                               FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 421  A         HARRIS COUNTY MUD 421             P O BOX 1368                                               FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 43 B           HARRIS COUNTY MUD 43‐COL          13333 NORTHWEST FREEWAY                                    HOUSTON       TX      77040
HARRIS COUNTY MUD 432  L         HARRIS COUNTY MUD 432             11111 KATY FREEWAYSTE 7                                    HOUSTON       TX      77079
HARRIS COUNTY MUD 433 T          HARRIS COUNTY MUD 433             12841 CAPRICORN STREET                                     STAFFORD      TX      77477
HARRIS COUNTY MUD 434 B          HARRIS COUNTY MUD 434             13333 NORTHWEST FREEWAY                                    HOUSTON       TX      77040
HARRIS COUNTY MUD 449 T          HARRIS COUNTY MUD 449             12841 CAPRICORN STREET                                     STAFFORD      TX      77477
HARRIS COUNTY MUD 450  A         HARRIS COUNTY MUD 450             P O BOX 1368                                               FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 459 U          HARRIS CO MUD 459 ‐ COLL          11500 NORTHWEST FREEWAY,                                   HOUSTON       TX      77092
HARRIS COUNTY MUD 460 U          HARRIS COUNTY MUD 460             11500 NORTHWEST FREEWAY,                                   HOUSTON       TX      77092
HARRIS COUNTY MUD 480  A         HARRIS COUNTY MUD 480             P O BOX 1368                                               FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 495 A          HARRIS COUNTY MUD 495COL          P O BOX 1368                                               FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 5 B            HARRIS COUNTY MUD 5 COLL          13333 NORTHWEST FREEWAY                                    HOUSTON       TX      77040
HARRIS COUNTY MUD 50             12900 CROSBY LYNCHBURG                                                                       CROSBY        TX      77532
HARRIS COUNTY MUD 50 JM          HARRIS COUNTY MUD 50 COL          103 KERRY                                                  HIGHLANDS     TX      77562
HARRIS COUNTY MUD 501 L          HARRIS COUNTY MUD 501             11111 KATY FRWY 725                                        HOUSTON       TX      77079
HARRIS COUNTY MUD 502 L          HARRIS COUNTY MUD 502             11111 KATY FRWY 725                                        HOUSTON       TX      77079
HARRIS COUNTY MUD 504 A          HARRIS COUNTY MUD 504             P O BOX 1368                                               FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 529 T          HARRIS COUNTY MUD 529COL          12841 CAPRICORN STREET                                     STAFFORD      TX      77477
HARRIS COUNTY MUD 531 A          HARRIS COUNTY MUD 531COL          P O BOX 1368                                               FRIENDSWOOD   TX      77549
HARRIS COUNTY MUD 61 W           HARRIS COUNTY MUD 61‐COL          6935 BARNEY RD 110                                         HOUSTON       TX      77092
HARRIS COUNTY MUD 62 W           HARRIS COUNTY MUD 62‐COL          6935 BARNEY RD 110                                         HOUSTON       TX      77092
HARRIS COUNTY MUD 64 W           HARRIS COUNTY MUD 64‐COL          6935 BARNEY RD 110                                         HOUSTON       TX      77092
HARRIS COUNTY MUD 65 W           HARRIS COUNTY MUD 65‐COL          6935 BARNEY RD 110                                         HOUSTON       TX      77092
HARRIS COUNTY MUD 81 W           HARRIS COUNTY MUD 81‐COL          6935 BARNEY RD 110                                         HOUSTON       TX      77092
HARRIS COUNTY MUD 86 U           HARRIS COUNTY MUD 86‐COL          11500 NORTHWEST FREEWAY,                                   HOUSTON       TX      77092
HARRIS COUNTY MUD 96 W           HARRIS COUNTY MUD 96‐COL          6935 BARNEY RD 110                                         HOUSTON       TX      77092
HARRIS COUNTY RID 1  L           HARRIS COUNTY RID 1 COLL          11111 KATY FRWY 725                                        HOUSTON       TX      77079
HARRIS COUNTY TAX COLLECTOR      102 N COLLEGE ST                                                                             HAMILTON      GA      31811
HARRIS COUNTY TAX COLLECTOR      PO BOX 4622                                                                                  HOUSTON       TX      77210
HARRIS COUNTY TAX OFFICE         1001 PRESTON ST                                                                              HOUSTON       TX      77002
HARRIS COUNTY TAX OFFICE         ATTN: MIKE SULLIVAN               1001 PRESTON AVE                             SUITE 100     HOUSTON       TX      77002
HARRIS COUNTY TAX OFFICE         PO BOX 3547                                                                                  HOUSTON       TX      77253




                                                                                              Page 392 of 998
                                  19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              396 of 1004
Creditor Name                        Address1                               Address2                                     Address3     City               State   Zip     Country
HARRIS COUNTY UD 14 W                HARRIS COUNTY UD 14 COLL               6935 BARNEY RD 110                                        HOUSTON            TX      77092
HARRIS COUNTY UD 15 W                HARRIS COUNTY UD 15 COLL               6935 BARNEY RD 110                                        HOUSTON            TX      77092
HARRIS COUNTY UD 16 B                HARRIS COUNTY UD 16 COLL               13333 NORTHWEST FREEWAY                                   HOUSTON            TX      77040
HARRIS COUNTY UD 6 T                 HARRIS COUNTY UD 6 ‐ COL               12841 CAPRICORN STREET                                    STAFFORD           TX      77477
HARRIS COUNTY WCID  36               HARRIS COUNTY WCID 36                  11111 KATY FREEWAYSUITE                                   HOUSTON            TX      77079
HARRIS COUNTY WCID  84               HARRIS COUNTY WCID 84                  11111 KATY FRWY 725                                       HOUSTON            TX      77079
HARRIS COUNTY WCID  91               HARRIS COUNTY WCID 91                  17111 ROLLING CREEK                                       HOUSTON            TX      77090
HARRIS COUNTY WCID  96               HARRIS COUNTY WCID 96                  11111 KATY FRWY 725                                       HOUSTON            TX      77079
HARRIS COUNTY WCID 1 JM              HARRIS COUNTY WCID 1‐COL               103 KERRY                                                 HIGHLANDS          TX      77562
HARRIS COUNTY WCID 109 W             HARRIS COUNTY WCID 109                 6935 BARNEY RD 110                                        HOUSTON            TX      77092
HARRIS COUNTY WCID 110               HARRIS COUNTY WCID 110                 17111 ROLLING CREEK                                       HOUSTON            TX      77090
HARRIS COUNTY WCID 113               HARRIS COUNTY WCID 113                 11111 KATY FRWY 725                                       HOUSTON            TX      77079
HARRIS COUNTY WCID 114               HARRIS COUNTY WCID 114                 17111 ROLLING CREEK                                       HOUSTON            TX      77090
HARRIS COUNTY WCID 116               HARRIS COUNTY WCID 116                 PO BOX 73109                                              HOUSTON            TX      77273
HARRIS COUNTY WCID 116               PO BOX 73109                                                                                     HOUSTON            TX      77273
HARRIS COUNTY WCID 119 W             HARRIS COUNTY WCID 119                 6935 BARNEY RD 110                                        HOUSTON            TX      77092
HARRIS COUNTY WCID 132 W             HARRIS COUNTY WCID 132                 6935 BARNEY RD 110                                        HOUSTON            TX      77092
HARRIS COUNTY WCID 133               HARRIS COUNTY WCID 133                 11111 KATY FRWY 725                                       HOUSTON            TX      77079
HARRIS COUNTY WCID 136               HARRIS COUNTY WCID 136                 P O BOX 1368                                              FRIENDSWOOD        TX      77549
HARRIS COUNTY WCID 145               HARRIS COUNTY WCID 145                 11111 KATY FRWY 725                                       HOUSTON            TX      77079
HARRIS COUNTY WCID 155               HARRIS COUNTY WCID 155                 11111 KATY FRWY 725                                       HOUSTON            TX      77079
HARRIS COUNTY WCID 156               HARRIS COUNTY WCID 156                 11111 KATY FRWY 725                                       HOUSTON            TX      77079
HARRIS COUNTY WCID 157 W             HARRIS COUNTY WCID 157                 6935 BARNEY RD 110                                        HOUSTON            TX      77092
HARRIS COUNTY WCID 21 U              HARRIS COUNTY WCID 21                  11500 NORTHWEST FREEWAY,                                  HOUSTON            TX      77092
HARRIS COUNTY WCID 70 W              HARRIS COUNTY WCID 70                  6935 BARNEY RD 110                                        HOUSTON            TX      77092
HARRIS COUNTY WCID 74 U              HARRIS COUNTY WCID 74                  11500 NORTHWEST FREEWAY,                                  HOUSTON            TX      77092
HARRIS COUNTY WCID 89 W              HARRIS COUNTY WCID 89                  6935 BARNEY RD 110                                        HOUSTON            TX      77092
HARRIS FAHIE &                       RUTH & THEODORE THOMAS                 PO BOX 10309                                              SAINT THOMAS       VI      802
HARRIS FOWLER INS INC                2841 MOODY PKWY  100                                                                             MOODY              AL      35004
HARRIS HOMES                         1409 SW AACHEN AVENUE                                                                            PORT SAINT LUCIE   FL      34953
HARRIS INS SRVCS                     426 SUTTON WAY STE 106A                                                                          GRASS VALLEY       CA      95945
HARRIS MADDEN POWELL                 1770 KIRBY PARK WAY                                                                              MEMPHIS            TN      38138
HARRIS MARTIN INS AGENCY             414 N MAIN ST                                                                                    CREEDMOOR          NC      27522
HARRIS PLUMBING &                    REPAIRS                                18927 NW 56TH CT                                          MIAMI GARDENS      FL      33055
HARRIS REAL ESTATE COMPANY, INC      1025 MAIN STREET, MEZZANINE SUITE                                                                WHEELING           WV      26003
HARRIS REALTY LLC                    2505 N. CHARLES ST                                                                               BALTIMORE          MD      21218
HARRIS SECURITY SOLUTIONS INC        6278 N FEDERAL HWY STE 279                                                                       FORT LAUDERDALE    FL      33308
HARRIS TOWNSHIP                      HARRIS TOWNSHIP ‐ TREASU               W 577 CR 400                                              BARK RIVER         MI      49807
HARRIS TOWNSHIP                      HARRIS TWP ‐ TAX COLLECT               224 E MAIN ST                                             BOALSBURG          PA      16827
HARRIS, ANJANETTE                    ADDRESS ON FILE
HARRIS, ASADA                        ADDRESS ON FILE
HARRIS, BENJAMIN                     ADDRESS ON FILE
HARRIS, BRENDA                       ADDRESS ON FILE
HARRIS, BRIDGET                      ADDRESS ON FILE
HARRIS, CANDICE                      ADDRESS ON FILE
HARRIS, CHRISTOPHER                  ADDRESS ON FILE
HARRIS, DANIELLE                     ADDRESS ON FILE
HARRIS, DAVID                        ADDRESS ON FILE
HARRIS, FREDRICK                     ADDRESS ON FILE
HARRIS, GENEA                        ADDRESS ON FILE
HARRIS, JAMMY                        ADDRESS ON FILE
HARRIS, JANE                         ADDRESS ON FILE
HARRIS, KIM                          ADDRESS ON FILE
HARRIS, LATOYA                       ADDRESS ON FILE
HARRIS, LISA                         ADDRESS ON FILE
HARRIS, MALCOLM                      ADDRESS ON FILE
HARRIS, MICHAEL                      ADDRESS ON FILE
HARRIS, MITCHELL                     ADDRESS ON FILE
HARRIS, NICOLE                       ADDRESS ON FILE
HARRIS, ROBIN                        ADDRESS ON FILE
HARRIS, SHANE                        ADDRESS ON FILE
HARRIS, SHEENA                       ADDRESS ON FILE
HARRIS, SHERRIE                      ADDRESS ON FILE
HARRIS, SHIRLEY                      ADDRESS ON FILE
HARRIS, ST. LAURENT & CHAUDRY        40 WALL ST.                            53RD FLOOR                                                NEW YORK           NY      10005
HARRIS, STEPHEN                      ADDRESS ON FILE
HARRIS, TERESA                       ADDRESS ON FILE
HARRIS, TINA                         ADDRESS ON FILE
HARRIS, WHITNEY                      ADDRESS ON FILE
HARRIS‐BRAZORIA COUNTY M             HARRIS‐BRAZORIA COUNTY                 P O BOX 1368                                              FRIENDSWOOD        TX      77549




                                                                                                       Page 393 of 998
                                      19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                397 of 1004
Creditor Name                            Address1                             Address2                                         Address3     City                State   Zip          Country
HARRISBURG CITY  CITY BI                 HARRISBURG CITY ‐ TREASU             10 N 2ND ST, GOVT. CENTE                                      HARRISBURG          PA      17101
HARRISBURG CITY  COUNTY                  DAUPHIN COUNTY ‐  TREASU             COURTHOUSE RM. 105 101 M                                      HARRISBURG          PA      17101
HARRISBURG CITY TREASURER                GOVERNMENT CENTER                    10 NORTH 2ND STREET SUITE 305                                 HARRISBURG          PA      17101
HARRISBURG S.D./HARRISBU                 HARRISBURG SD ‐ TAX COLL             10 NORTH SECOND STREET                                        HARRISBURG          PA      17101
HARRIS‐FORT BEND CO MUD                  HARRIS‐FORT BEND CO MUD              13333 NORTHWEST FREEWAY                                       HOUSTON             TX      77040
HARRIS‐FT BEND CO MUD 3                  HARRIS‐FT BEND CO MUD 3              6935 BARNEY RD 110                                            HOUSTON             TX      77092
HARRIS‐FT BEND CO MUD 3                  HARRIS‐FT BEND CO MUD 3              6935 BARNEY SUITE 110                                         HOUSTON             TX      77092
HARRIS‐FT BEND MUD   1                   HARRIS‐FT BEND MUD 1‐COL             17111 ROLLING CREEK                                           HOUSTON             TX      77090
HARRIS‐MOORE, POLA                       ADDRESS ON FILE
HARRISON A SMITH                         & TORRI S SMITH                      2806 15TH AVE                                                 ROCK ISLAND         IL      61201
HARRISON BRIDGEMAN, ANDREA               ADDRESS ON FILE
HARRISON BUILDERS &                      T NALBONE & K BUCKLEY                401 E MILLSTREAM RD                                           CREAM RIDGE         NJ      08514
HARRISON CENTRAL APPRAIS                 HARRISON CAD‐TAX COLLECT             P O BOX 818                                                   MARSHALL            TX      75671
HARRISON CENTRAL APPRAISAL DISTRICT      P.O. BOX 818                                                                                       MARSHALL            TX      75671‐0818
HARRISON CITY                            HARRISON CITY ‐ TREASURE             2105 SULLIVAN DR                                              HARRISON            MI      48625
HARRISON COUNTY                          HARRISON COUNTY ‐ COLLEC             1505 MAIN STREET                                              BETHANY             MO      64424
HARRISON COUNTY                          HARRISON COUNTY ‐ COLLEC             P O BOX 967                                                   MARSHALL            TX      75671
HARRISON COUNTY                          HARRISON COUNTY ‐ SHERIF             113 W PIKE ST                                                 CYNTHIANA           KY      41031
HARRISON COUNTY                          HARRISON COUNTY ‐ TREASU             100 W MARKET ST                                               CADIZ               OH      43907
HARRISON COUNTY                          HARRISON COUNTY ‐ TREASU             111 NORTH 2ND AVENUE                                          LOGAN               IA      51546
HARRISON COUNTY                          HARRISON COUNTY ‐ TREASU             245 ATWOOD STREET, SUITE                                      CORYDON             IN      47112
HARRISON COUNTY                          HARRISON COUNTY‐RECIEVER             1 HEINEMAN PLACE                                              HARRISON            NY      10528
HARRISON COUNTY                          HARRISON COUNTY‐TAX COLL             1801 23RD AVE                                                 GULFPORT            MS      39501
HARRISON COUNTY                          P.O. BOX 967                                                                                       MARSHALL            TX      75671‐0967
HARRISON COUNTY AUDITOR                  245 ATWOOD ST ROOM 211                                                                             CORYDON             IN      47112
HARRISON COUNTY CHANCERY CLERK           1801 23RD AVE                                                                                      GULFPORT            MS      39501
HARRISON COUNTY CLERK                    PO BOX 1365                                                                                        MARSHALL            TX      75671
HARRISON COUNTY SHERIFF                  301 W MAIN ST                                                                                      CLARKSBURG          WV      26301
HARRISON COUNTY SHERIFF                  HARRISON COUNTY ‐ SHERIF             301 W MAIN ST ‐ TAX OFFI                                      CLARKSBURG          WV      26301
HARRISON COUNTY TAX COLLECTOR            200 W HOUSTON, RM 108                                                                              MARSHALL            TX      75671
HARRISON COUNTY TAX COLLECTOR            PO BOX 1270                                                                                        GULFPORT            MS      39502
HARRISON COUNTY TREASURER                245 ATWOOD ST STE 213                                                                              CORYDON             IN      47112
HARRISON ENGINEERING LLC                 8851 BOAT CLUB ROAD STE 121‐195                                                                    FORT WORTH          TX      76179
HARRISON GAMMONS & RAWLINSON PC          PO BOX 19008                                                                                       HUNTSVILLE          AL      35804
HARRISON GARDENS OWNERS CORP             535 BROAD HOLLOW RD  STE A‐15                                                                      MELVILLE            NY      11747
HARRISON PARK OWNERS INC                 926 BLOOMFIELD AVE STE 1                                                                           GLEN RIDGE          NJ      07028
HARRISON PARK OWNERS, INC.               C/O CMNJ                             926 BLOOMFIELD AVE., SUITE 1                                  GLEN RIDGE          NJ      07028
HARRISON REALTY INC                      795 N FIRST ST                       PO BOX 499                                                    HARRISON            MI      48625
HARRISON REALTY, INC.                    ATTN: BARBARA HECKER                 795 N FIRST ST., P O BOX 499                                  HARRISON            MI      48625
HARRISON ROOFING CO. INC                 TRACY STEWART                        1317 SOUTH HILL                                               SAN ANGELO          TX      76903
HARRISON SCHOOLS                         HARRISON SCH‐TAX RECEIVE             1 HEINEMAN PL                                                 HARRISON            NY      10528
HARRISON TOWN                            HARRISON TOWN ‐ TAX COLL             318 HARRISON AVENUE                                           HARRISON            NJ      07029
HARRISON TOWN                            HARRISON TOWN ‐ TAX RECE             1 HEINEMAN PLACE                                              HARRISON            NY      10528
HARRISON TOWN                            HARRISON TOWN ‐TAX COLLE             20 FRONT STREET                                               HARRISON            ME      04040
HARRISON TOWN                            HARRISON TWN TREASURER               4858 HANSEN ROAD                                              ANTIGO              WI      54409
HARRISON TOWN                            HARRISON TWN TREASURER               W1203 LONG LAKE DR N                                          GLEASON             WI      54435
HARRISON TOWN                            HARRISON TWN TREASURER               W5298 HWY 114                                                 MENASHA             WI      54952
HARRISON TOWN PILOT                      HARRISON TN PILOT‐COLLEC             318 HARRISON AVENUE                                           HARRISON            NJ      07029
HARRISON TOWNSHIP                        HARRISON TOWNSHIP ‐ TREA             38151 LANSE CREUSE                                            HARRISON TOWNSHIP   MI      48045
HARRISON TOWNSHIP                        HARRISON TWP ‐ COLLECTOR             114 BRIDGETON PIKE                                            MULLICA HILL        NJ      08062
HARRISON TOWNSHIP                        HARRISON TWP ‐ TAX COLLE             53 GARFIELD STREET                                            NATRONA             PA      15065
HARRISON VILLAGE                         HARRISON VLG TREASURER               W5298 HWY 114                                                 MENASHA             WI      54952
HARRISON, KIAMESHA                       ADDRESS ON FILE
HARRISON, TOMISHA                        ADDRESS ON FILE
HARRISONBURG CITY                        HARRISONBURG CITY ‐ TREA             409 S MAIN ST                                                 HARRISONBURG        VA      22801
HARRISONBURG VILLAGE                     HARRISONBURG VILLAGE‐COL             P O BOX 658                                                   HARRISONBURG        LA      71340
HARRISONS ENTERPRISES LLC                710 E MAIN STREEN                                                                                  LEXINGTON           KY      40502
HARRISVILLE BORO                         HARRISVILLE BORO ‐ COLLE             127 BROWNTOWN ROAD                                            HARRISVILLE         PA      16038
HARRISVILLE CEN SCH (COM                 HARRISVILLE CEN SCH ‐COL             14371 PIRATE LANE                                             HARRISVILLE         NY      13648
HARRISVILLE CITY                         HARRISVILLE CITY ‐ TREAS             PO BOX 364                                                    HARRISVILLE         MI      48740
HARRISVILLE FIRE & WATER                 115 CENTRAL ST                                                                                     HARRISVILLE         RI      02830
HARRISVILLE TOWN                         HARRISVILLE TOWN‐TAX COL             PO BOX 262                                                    HARRISVILLE         NH      03450
HARRISVILLE TOWNSHIP                     HARRISVILLE TWP ‐ TREASU             PO BOX 565                                                    HARRISVILLE         MI      48740
HARRISVILLE VILLAGE                      HARRISVILLE VILLAGE ‐ CL             5959 OLD STATE ROAD EXT                                       HARRISVILLE         NY      13648
HARRIS‐WALLER MUD 2 (HAR                 HARRIS‐WALLER MUD 2                  13333 NORTHWEST FREEWAY                                       HOUSTON             TX      77040
HARRODSBURG CITY                         CITY OF HARRODSBURG ‐ CL             208 S MAIN ST                                                 HARRODSBURG         KY      40330
HARRY & STELLA NUTTALL                   9609 W 93RD ST                                                                                     OVERLAND PARK       KS      66212
HARRY D. MASTERS                         HARRY MASTERS                        149 ELM STREET                                                BASTROP             LA      71220
HARRY DAO INSURANCE                      8300 W SAM HOUSTON 122                                                                             HOUSTON             TX      77072
HARRY DAVID AVANT                        ADDRESS ON FILE




                                                                                                             Page 394 of 998
                                        19-10412-jlg             Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                398 of 1004
Creditor Name                              Address1                           Address2                                    Address3     City                   State   Zip          Country
HARRY F GAHM                               ADDRESS ON FILE
HARRY G MERRITT FOR                        EST OF JAMES LUCAS                 PO BOX 71713                                             ALBANY                 GA      31708
HARRY H RIDER                              ADDRESS ON FILE
HARRY J DEVINE INC                         2121 WEST COUNTY LINE RD                                                                    JACKSON                NJ      08527
HARRY KELLEHER AND CO                      5720 SALMEN ST                                                                              HARAHN                 LA      70123
HARRY L. JAMES                             ADDRESS ON FILE
HARRY MORSE INS AGCY SC                    P O BOX 60699                                                                               N CHARLESTON           SC      29419
HARRY STEVENSON                            ADDRESS ON FILE
HARRY THE HANDYMAN, LLC                    HARRY P TRIANTIS                   437 CENTER AVE.                                          WESTWOOD               NJ      07675
HARRY W GORST COMPANY                      9310 TOPANGA CANYON RD                                                                      CHATSWORTH             CA      91311
HARSHAL VEERA &                            ADDRESS ON FILE
HART APPRAISAL SERVICE                     8501 37TH ST W                                                                              UNIVERSITY PLACE       WA      98466
HART APPRAISALS LLC                        6414 GENERAL DIAZ ST                                                                        NEW ORLEANS            LA      70124
HART CITY                                  HART CITY ‐ TREASURER              407 STATE ST                                             HART                   MI      49420
HART COUNTY                                HART COUNTY ‐ SHERIFF              116 E UNION STREET                                       MUNFORDVILLE           KY      42765
HART COUNTY                                HART COUNTY‐TAX COMMISSI           PO DRAWER 748                                            HARTWELL               GA      30643
HART COUNTY CLERK                          MOTOR VEHICLES DEPT                MAIN STREET COURTHOUSE                                   MUNFORDVILLE           KY      42765‐0277
HART COUNTY SHERIFF                        PO BOX 206                                                                                  MUNFORDVILLE           KY      42765‐0206
HART INS AGENCY                            168 N JOHNSTON ST                                                                           DALLAS                 TX      30132
HART INS AGENCY                            243 MAIN ST                                                                                 BUZZARDS BAY           MA      02532
HART KING A PROFESSIONAL CORP              4 HUTTON CENTRE DR STE 900                                                                  SANTA ANA              CA      92707
HART ROOFING                               JOHN HART                          3528 MELANIE LN                                          PLANO                  TX      75023
HART TOWNSHIP                              HART TOWNSHIP ‐ TREASURE           PO BOX 740                                               HART                   MI      49420
HART, ANN                                  ADDRESS ON FILE
HART, DEMETRIUS                            ADDRESS ON FILE
HART, LATRICE                              ADDRESS ON FILE
HART, PAMELA                               ADDRESS ON FILE
HARTELS / DBJ DISPOSAL COMPANIES, LLC      930 HIGHWAY 2                                                                               PROCTOR                MN      55810
HARTENSTINE, JACK                          ADDRESS ON FILE
HARTFIELD, JUDITH                          ADDRESS ON FILE
HARTFORD CASUALTY                          PO BOX 660917                                                                               DALLAS                 TX      75266
HARTFORD CEN SCH (COMBIN                   HARTFORD CS ‐ TAX COLLEC           165 MAIN STREET                                          HARTFORD               NY      12838
HARTFORD CITY                              CITY OF HARTFORD ‐ CLERK           116 E WASHINGTON ST                                      HARTFORD               KY      42347
HARTFORD CITY                              HARTFORD CITY ‐ TREASURE           19 W MAIN                                                HARTFORD               MI      49057
HARTFORD CITY                              HARTFORD CITY‐TAX COLLEC           550 MAIN ST‐ROOM 106                                     HARTFORD               CT      06103
HARTFORD CITY                              HARTFORDCITY TREASURER             109 N MAIN ST CITY HALL                                  HARTFORD               WI      53027
HARTFORD CITY ELDERLY                      HARTFORD CITY‐TAX COLLEC           550 MAIN ST‐ROOM 106                                     HARTFORD               CT      06103
HARTFORD COUNTY GOVERNMENT                 220 S MAIN ST                                                                               BEL AIR                MD      21014
HARTFORD COUNTY MARYLAND                   BUREAU OF REVENUE COLLECTIONS      PO BOX 609                                               BEL AIR                MD      21014‐0609
HARTFORD COUNTY RECORDER                   550 MAIN STREET                                                                             HARTFORD               CT      06103
HARTFORD FIRE INS                          P O BOX 660912                                                                              DALLAS                 TX      75266
HARTFORD INS                               P O  BOX 2902                                                                               HARTFORD               CT      06104
HARTFORD INS CO                            555 CORPORATE DRIVE                                                                         KALISPELL              MT      59901
HARTFORD INS CO                            P O BOX 660916                                                                              DALLAS                 TX      75266
HARTFORD INS OF MIDWEST                    FLOOD                              P O BOX 2057                                             KALISPELL              MT      59903
HARTFORD INS OF MIDWEST                    P O  BOX 5556                                                                               HARTFORD               CT      06102
HARTFORD INSURANCE                         1010 MOCKINGBIRD LN 100                                                                     DALLAS                 TX      75247
HARTFORD INSURANCE CO                      4401 MIDDLESETTLEMENT RD                                                                    NEW HARTFORD           NY      13413
HARTFORD INSURANCE CO OF THE MIDWEST       R & R AGENCY INC                   P.O. BOX 731178                                          DALLAS                 TX      75373
HARTFORD TOWN                              HARTFORD TOWN ‐ TAX COLL           1196 MAIN STREET                                         HARTFORD               ME      04220
HARTFORD TOWN                              HARTFORD TOWN‐TAX COLLE            165 COUNTY RTE 23                                        HARTFORD               NY      12838
HARTFORD TOWN                              HARTFORD TOWN‐TAX COLLEC           PO BOX 887                                               WHITE RIVER JUNCTION   VT      05001
HARTFORD TOWN                              HARTFORD TWN TREASURER             3360 COUNTY HWY K                                        HARTFORD               WI      53027
HARTFORD TWP                               HARTFORD TOWNSHIP ‐ TREA           61310 COUNTY ROAD 687                                    HARTFORD               MI      49057
HARTILL HOMES LLC                          9440STRATTONN DR APT4104                                                                    FRISCO                 TX      75033
HARTLAND MUT INS                           312 E 7TH ST                                                                                LOGAN                  IA      51546
HARTLAND MUTUAL INS CO                     PO BOX 1026                                                                                 MINOT                  ND      58702
HARTLAND TOWN                              HARTLAND TOWN ‐ TAX COLL           21 ACADEMY STREET                                        HARTLAND               ME      04943
HARTLAND TOWN                              HARTLAND TOWN ‐ TAX COLL           8942 RIDGE RD                                            GASPORT                NY      14067
HARTLAND TOWN                              HARTLAND TOWN ‐ TAX COLL           PO BOX 267                                               E HARTLAND             CT      06027
HARTLAND TOWN                              HARTLAND TOWN‐TAX COLLEC           1 QUECHEE ROAD                                           HARTLAND               VT      05048
HARTLAND TOWN                              HARTLAND TWN TREASURER             W6157 CO RD EE                                           BAY CITY               WI      54723
HARTLAND TOWNSHIP                          HARTLAND TOWNSHIP ‐ TREA           2655 CLARK                                               HARTLAND               MI      48353
HARTLAND VILLAGE                           HARTLAND VLG TREASURER             210 COTTONWOOD AVE                                       HARTLAND               WI      53029
HARTLAND VILLAGE                           TAX COLLECTOR                      1320 PEWAUKEE RD RM148                                   WAUKESHA               WI      53188
HARTLEY & MORTON, ATTORNEYS AT LAW         800 VILLAGE SQUARE CROSSING        SUITE 222                                                PALM BEACH GARDENS     FL      33410
HARTLEY COUNTY  C/O APPR                   HARTLEY CAD ‐ TAX COLLEC           P O BOX 405                                              HARTLEY                TX      79044
HARTLEY TOWNSHIP                           HARTLEY TWP‐TAX COLLECTO           103 SOUTH SECOND ST                                      LEWISBURG              PA      17837
HARTMAN ROOFING                            HARTMAN EXTERIORS                  10206 S. GEORGIA STREET                                  AMARILLO               TX      79118
HARTMAN ROOFING                            HUB‐CITY ROOFING LLC               201 NE LOOP 289                                          LUBBOCK                TX      79403




                                                                                                        Page 395 of 998
                                      19-10412-jlg                Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    399 of 1004
Creditor Name                             Address1                                Address2                                       Address3     City                 State   Zip          Country
HARTMAN ROOFING, INC.                     KIRBY R. HARTMAN                        96 W. 4TH ST.                                               SAN ANGELO           TX      76903
HARTMAN, MICHAEL                          ADDRESS ON FILE
HARTMAN, SCOTT                            ADDRESS ON FILE
HARTMANN, JESSICA                         ADDRESS ON FILE
HARTMANN, KARL                            ADDRESS ON FILE
HARTMARK ESTATES HOA                      112 WALDEMAR CT SE                                                                                  WINTER HAVEN         FL      33884
HARTON, DANAYIA                           ADDRESS ON FILE
HARTS LOCATION TOWN                       HARTS LOCATION TN ‐COLLE                P.O. BOX 540                                                BARTLETT             NH      03812
HARTSFIELD WOODS HOMEOWNERS ASSOCIATION   PO BOX 3401                                                                                         TALLAHASSEE          FL      32315
HARTSFIELD, LINDA                         ADDRESS ON FILE
HARTSVILLE TOWN                           HARTSVILLE TOWN‐TAX COLL                5150 PURDY CREEK RD                                         HORNELL              NY      14843
HARTWELL CITY                             HARTWELL CITY‐TAX COLLEC                456 E HOWELL STREET                                         HARTWELL             GA      30643
HARTWELL CONSORTIUM                       TOMMY L. HARTWELL                       17794 ICON TRAIL                                            LAKEVILLE            MN      55044
HARTWICK TOWN                             HARTWICK TOWN ‐ TAX COLL                103 TOWN DRIVE                                              HARTWICK             NY      13348
HARTWICK TOWNSHIP                         TAX COLLECTOR                           9354 15 MILE ROAD                                           EVART                MI      49631
HARTZELL INS ASSOCS                       2501 N BETHLEMHEM PIKE                                                                              HATFIELD             PA      19440
HARUNDALE CIVIC ASSOCIATION INC           P.O. BOX 522                                                                                        GLEN BURNIE          MD      21060
HARVARD TOWN                              HARVARD TOWN‐TAX COLLECT                13 AYER ROAD                                                HARVARD              MA      01451
HARVATH ROOFING INC                       STEVEN R HARVATH                        6506 15TH AVE WEST                                          BRADENTON            FL      34209
HARVEL, JESSE                             ADDRESS ON FILE
HARVELL AND COLLINS PA                    1107 BRIDGES STREET                                                                                 MOREHEAD CITY        NC      28557
HARVEST RUN AT PINEY ORCHARD              C/O RESIDENTIAL REALTY GROUP, INC.      3600 CRONDALL LANE STE 103                                  OWINGS MILLS         MD      21117
HARVEY & CAROLYN ROBERTS                  &HC ROBERTS TR DTD 92308                1460 BUTTE RD                                               PRESCOTT             AZ      86303
HARVEY BONIN & SUSAN                      BONIN                                   1071 SHERI BLVD                                             SOUTH DAYTONA        FL      32119
HARVEY CEDARS BORO                        HARVEY CEDARS BORO ‐ COL                PO BOX 3185                                                 HARVEY CEADARS       NJ      08008
HARVEY COUNTY                             HARVEY COUNTY ‐ TREASURE                PO BOX 909                                                  NEWTON               KS      67114
HARVEY CREW AND                           CATHERINE CREW                          2619 EAGLE ROCK LN                                          KISSIMMEE            FL      34746
HARVEY INSURANCE                          3825 WEST COURT STREET                                                                              PASCO                WA      99301
HARVEY INSURANCE AGENCY                   PO BOX 1854                                                                                         INTERLACHEN          FL      32148
HARVEY LEE HERBIN                         ADDRESS ON FILE
HARVEY LYONS                              ADDRESS ON FILE
HARVEY MILLER REAL ESTATE, LLC.           2715 KENNEDY RD                                                                                     JANESVILLE           WI      53545
HARVEY, JAMES                             ADDRESS ON FILE
HARVEY, MORRIS                            ADDRESS ON FILE
HARVEYS LAKE BORO                         HARVEYS LAKE BORO ‐ COL                 70 COOK ST                                                  DALLAS               PA      18612
HARVEYS LAKE SCHOOL DIST                  LAKE‐LEHMAN SD ‐ TAX COL                70 COOK ST                                                  DALLAS               PA      18612
HARVEYS LOCK SHOP INC                     414 3RD ST                                                                                          RAPID CITY           SD      57701
HARWELL, JUSTIN                           ADDRESS ON FILE
HARWICH TOWN                              HARWICH TOWN ‐ TAX COLLE                732 MAIN STREET                                             HARWICH              MA      02645
HARWINTON TOWN                            HARWINTON TOWN ‐ TAX COL                100 BENTLEY DR                                              HARWINTON            CT      06791
HARWINTON TREE SERVICE LLC                145 DELAY ROAD                                                                                      HARWINTON            CT      06791
HAS SAN LAKE MUT INS                      309 BRIGHTON AVE S                                                                                  BUFFALO              MN      55313
HASBROUCK HEIGHTS BORO                    HASBROUCK HEIGHTS ‐COLLE                320 BOULEVARD                                               HASBROUCK HEIGHTS    NJ      07604
HASK JAM INC                              11801 TREGIOVO PL                                                                                   FORT WASHINGTON      MD      20744
HASKELL COUNTY                            HASKELL COUNTY ‐ TAX COL                PO BOX 718                                                  STIGLER              OK      74462
HASKELL COUNTY                            HASKELL COUNTY ‐ TREASUR                300 S INMAN                                                 SUBLETTE             KS      67877
HASKELL COUNTY C/O APPR                   HASKELL CAD ‐ TAX COLLEC                P O BOX 467                                                 HASKELL              TX      79521
HASKELL COUNTY CLERK                      105 SE 3RD ST C                                                                                     STIGLER              OK      74462
HASKELL COUNTY TREASURER                  PO BOX 718                                                                                          STIGLER              OK      74462
HASKELL, MICHELLE                         ADDRESS ON FILE
HASKEW INC                                8408 LOS REYES CT NW                                                                                ALBUQUERQUE          NM      87120‐5349
HASLETT & ASSOCIATES                      8387 N ORACLE RD                        SUITE 100                                                   TUCSON               AZ      85704
HASLEY CANYON MOBILE ESTATES LLC          30000 HASLEY CANYON RD                                                                              CASTAIC              CA      91384
HASLEY JR, MILTON                         ADDRESS ON FILE
HASS, DLISA                               ADDRESS ON FILE
HASSELL AGENCY                            106 MATTHEWS INDIAN TRL                                                                             INDIAN TRAIL         NC      28079
HASSETT, JOHN                             ADDRESS ON FILE
HASSLER & ASSOCIATES INSURANCE AGENCY     55 WEST 5TH ST                                                                                      PANAMA CITY          FL      32401
HASTINGS APPRAISALS                       TIMOTHY G HASTINGS                      7830 VETERANS PKWY STE C                                    COLUMBUS             GA      31909
HASTINGS BORO                             HASTINGS BORO ‐ TAX COLL                208 BEAVER ST POB 513                                       HASTINGS             PA      16646
HASTINGS BROKERAGE LTD                    P O BOX 80630                                                                                       LAS VEGAS            NV      89180
HASTINGS CITY                             HASTINGS CITY ‐ TREASURE                201 E STATE ST                                              HASTINGS             MI      49058
HASTINGS MUT INS                          404 E WOODLAWN AVE                                                                                  HASTINGS             MI      49058
HASTINGS ON HUDSON VILLA                  HASTINGS ON HUDSON VIL‐C                7 MAPLE AVE                                                 HASTINGS‐ON‐HUDSON   NY      10706
HASTINGS STAINED FLOORS                   P.O. BOX 741596                                                                                     DALLAS               TX      75374
HASTINGS TOWN                             HASTINGS TOWN‐TAX COLLEC                1134 US RT 11                                               CENTRAL SQ           NY      13036
HASTINGS TOWNSHIP                         HASTINGS TOWNSHIP ‐ TREA                885 RIVER RD                                                HASTINGS             MI      49058
HASTY INS‐WHITEVILLE                      312 COLUMBUS CORNERS                                                                                WHITEVILLE           NC      28472
HAT CITY POOLS                            358 MAIN ST                                                                                         DANBURY              CT      06810
HATBORO BORO                              HATBORO BORO ‐ TAX COLLE                414 S YORK RD                                               HATBORO              PA      19040




                                                                                                               Page 396 of 998
                                         19-10412-jlg            Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         400 of 1004
Creditor Name                               Address1                                   Address2                                     Address3                         City              State   Zip          Country
HATBORO HORSHAM SCHOOL D                    HATBORO‐HORSHAM SD ‐ COL                   414 S YORK RD                                                                 HATBORO           PA      19040
HATBORO‐HORSHAM SCHOOL D                    HATBORO‐HORSHAM SD ‐ COL                   229 MEETING HOUSE RD                                                          HORSHAM           PA      19044
HATCH APPRAISAL SERVICE                     85 N 200 W                                                                                                               SCIPIO            UT      84656
HATCH CUSTOM HOMES AND REMODELING, LLC      JARED HATCH                                P.O. BOX 714                                                                  TAYLOR            AZ      85930
HATCH, LAURIE                               ADDRESS ON FILE
HATCHER KIMREY                              P O BOX 1003                                                                                                             ROWLETT           TX      75030
HATCHER, STANLEY                            ADDRESS ON FILE
HATCHER, TYLER                              ADDRESS ON FILE
HATCHETT, SHARLEE                           ADDRESS ON FILE
HATFIELD BORO                               NANCY DEFINIS ‐ TAX COLL                   P.O. BOX 190                                                                  HATFIELD          PA      19440
HATFIELD TOWN                               HATFIELD TOWN ‐ TAX COLL                   59 MAIN STREET                                                                HATFIELD          MA      01038
HATFIELD TOWNSHIP                           HATFIELD TWP ‐ TAX COLLE                   2028 LENHART RD                                                               HATFIELD          PA      19440
HATFIELD TOWNSHIP MUNICIPAL AUTHORITY       3200 ADVANCE LANE                                                                                                        COLMAR            PA      18915
HATFIELD, DAVID                             ADDRESS ON FILE
HATHAWAY CONDOMINIUMS                       227 W ELM ST  9                                                                                                          BROCKTON          MA      02301
HATHAWAY, DAVID                             ADDRESS ON FILE
HATROCK EXCAVATING                          PO BOX 1155                                                                                                              LYONS             CO      80540
HATTEN, LISA                                ADDRESS ON FILE
HATTER HINKEBEIN BARLOW                     INSURANCE                                  5300 BRADSTOWN RD                                                             LOUISVILLE        KY      40291
HATTER WILLIAMS PURDY                       2230 FARADAY AVE                                                                                                         CARLSBAD          CA      92008
HATTER WILLIAMS PURDY                       INS                                        2230 FARADAY AVE                                                              CARLSBAD          CA      92008
HATTER, BRITTINI                            ADDRESS ON FILE
HATTIE WASHINGTON FOR                       EST CURTIS WASHINGTON                      31 GRANBY LN                                                                  WILLINGBORO       NJ      08046
HATTON CONSTRUCTION                         6141 ORANGE AVE 30                                                                                                       CYPRESS           CA      90630
HATTON TOWNSHIP                             HATTON TOWNSHIP ‐ TREASU                   1682 S BLUEGILL RD                                                            CLARE             MI      48617
HATTON, SARAH                               ADDRESS ON FILE
HATTON, TIMOTHY                             ADDRESS ON FILE
HAUG, BENJAMIN                              ADDRESS ON FILE
HAUGE, JOHN                                 ADDRESS ON FILE
HAUGEN VILLAGE                              HAUGEN VLG TREASURER                       PO BOX 234                                                                    HAUGEN            WI      54841
HAUGHEY PHILPOT & LAURENT PA                816 NORTH MAIN ST                                                                                                        LACONIA           NH      03246
HAUGHTON TOWN                               HAUGHTON TOWN ‐ TAX COLL                   PO BOX 729                                                                    HAUGHTON          LA      71037
HAUGO, TIMOTHY                              ADDRESS ON FILE
HAUL IT OFF                                 3336 AUGUSTA HIGHWAY                                                                                                     GILBERT           SC      29054
HAUSELMAN RAPPIN & OLSWANG LTD              39 SOUTH LASALLE ST  STE 1105                                                                                            CHICAGO           IL      60603
HAUSEMAN, CHAD                              ADDRESS ON FILE
HAUSER, ARLISS                              ADDRESS ON FILE
HAUSMAN KUNKEL INC                          40 SOUTH PROSPECT                                                                                                        ROSELLE           IL      60172
HAVAPAD REALTY GROUP                        98 E. GRAND BLVD                                                                                                         CORONA            CA      92879
HAVAPAD REALTY GROUP                        RYJEN GROUP INC                            98 E. GRAND BLVD                                                              CORONA            CA      92879
HAVEMAN, ROBERT                             ADDRESS ON FILE
HAVENS, CHRISTY                             ADDRESS ON FILE
HAVENWOOD HOA                               PO BOX 991                                                                                                               TRACYTON          WA      98393‐0991
HAVERFORD S.D./HAVERFORD                    HAVERFORD TWP SD ‐ COLLE                   50 EAST EAGLE RD                                                              HAVERTOWN         PA      19083
HAVERFORD SD                                50 E EAGLE ROAD                                                                                                          HAVERTOWN         PA      19083
HAVERFORD TOWNSHIP                          HAVERFORD TWP ‐ TAX COLL                   1014 DARBY RD ATTN: FINA                                                      HAVERTOWN         PA      19083
HAVERFORD TOWNSHIP TAX COLLECTOR            2325 DARBY ROAD                                                                                                          HAVERTOWN         PA      19083
HAVERHILL CITY                              HAVERHILL CITY ‐ TAX COL                   4 SUMMER STREET, ROOM 11                                                      HAVERHILL         MA      01830
HAVERHILL TOWN                              HAVERHILL TOWN ‐ TAX COL                   2975 DARTMOUTH COLLEGE H                                                      NORTH HAVERHILL   NH      03774
HAVERHILL WASTEWATER TREATMENT              4 SUMMER ST                                SUITE 300                                                                     HAVERHILL         MA      01830
HAVERSTRAW TOWN                             HAVERSTRAW TOWN‐TAX COLL                   1 ROSMAN RD TOWN HALL                                                         GARNERVILLE       NY      10923
HAVERSTRAW VILLAGE                          HAVERSTRAW VIL‐COLLECTOR                   40 NEW MAIN STREET                                                            HAVERSTRAW        NY      10927
HAVLU, CHRISTINE                            ADDRESS ON FILE
HAVRE DE GRACE CITY                         HAVRE DE GRACE CITY ‐ TC                   711 PENNINGTON AVE                                                            HAVRE DE GRACE    MD      21078
HAVRE DE GRACE CITY /SEM                    HAVRE DE GRACE CITY ‐ TC                   711 PENNINGTON AVE                                                            HAVRE DE GRACE    MD      21078
HAWAII                                      ALISON KIYOTOKI                            335 MERCHANT STREET, ROOM 221                                                 HONOLULU          HI      96813
HAWAII                                      COUNTY DIRECTOR OF FINAN                   101 PAUAHI STREET SUITE                                                       HILO              HI      96720
HAWAII                                      DWIGHT YOUNG                               335 MERCHANT STREET, ROOM 221                                                 HONOLULU          HI      96813
HAWAII                                      GENERAL CONTACT                            335 MERCHANT STREET, ROOM 221                                                 HONOLULU          HI      96813
HAWAII CMSN OF FINANCIAL INSTITUTIONS       DEPT OF COMMERCE AND CONSUMER AFFAIRS                                                   335 MERCHANT STREET, RM. 221     HONOLULU          HI      96813
HAWAII COUNTY TREASURER                     25 AUPUNI ST                                                                                                             KAILUA KONA       HI      96740
HAWAII DEPT OF COMMERCE                     & CONSUMER AFFAIRS                         335 MERCHANTS STREET                                                          HONOLULU          HI      96813
HAWAIIAN HURRICAN GROUP                     75‐5656 KUAKINI HYW 202                                                                                                  KAILUA‐KONA       HI      96740
HAWAIIAN HURRICAN GROUP                     75‐5870 WALUA RD STE 200                                                                                                 KAILUA‐KONA       HI      96740
HAWAIIAN INS & GUAR LTD                     P O BOX 2255                                                                                                             HONOLULU          HI      96804
HAWAIIAN INS. & GUARANTY                    P O  BOX 2255                                                                                                            HONOLULU          HI      96804
HAWAIIAN PARADISE PARK OWNERS ASSOC         HC 3  BOX 11000                                                                                                          KEAAU             HI      96749
HAWAIIAN PARADISE PARK OWNERS ASSOC.        HC 3 BOX 11000                                                                                                           KEAAU             HI      96749
HAWAIIANA MANAGEMENT COMPANY LTD            711 KAPIOLANI BOULEVARD                    SUITE 700                                                                     HONOLULU          HI      96813
HAWES TOWNSHIP                              HAWES TOWNSHIP ‐ TREASUR                   2070 E FRENCH RD                                                              LINCOLN           MI      48742




                                                                                                                  Page 397 of 998
                                     19-10412-jlg               Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       401 of 1004
Creditor Name                             Address1                                   Address2                                     Address3               City                State   Zip          Country
HAWESVILLE CITY                           CITY OF HAWESVILLE ‐ CLE                   P O BOX 157                                                         HAWESVILLE          KY      42348
HAWKEYE MTL                               315 S 2ND AVE W                                                                                                NEWTON              IA      50208
HAWKEYE MUTUAL INS ASSOC                  PO BOX 516                                                                                                     NEWTON              IA      50208
HAWKINS COUNTY                            HAWKINS COUNTY‐TRUSTEE                     110 E MAIN ST ‐ ROOM 203                                            ROGERSVILLE         TN      37857
HAWKINS COUNTY REGISTER OF DEEDS          110 E MAIN STREET ROOM 102                                                                                     ROGERSVILLE         TN      37857
HAWKINS HOMES LLC                         PO BOX 797                                                                                                     HARPURSVILLE        NY      13787
HAWKINS MELENDREZ PC                      9555 HILLWOOD DR  STE 150                                                                                      LAS VEGAS           NV      89134
HAWKINS PEST CONTROL, LLC                 316 LEDBETTER ROAD                                                                                             TRAVELERS REST      SC      29690
HAWKINS VILLAGE                           HAWKINS VLG TREASURER                      PO BOX 108                                                          HAWKINS             WI      54530
HAWKINS, ASHLEY                           ADDRESS ON FILE
HAWKINS, JEANINE                          ADDRESS ON FILE
HAWKINS, KATHRYN                          ADDRESS ON FILE
HAWKINS, ROSALIND                         ADDRESS ON FILE
HAWKINS, SHANDRICA                        ADDRESS ON FILE
HAWKINS, TIMOTHY                          ADDRESS ON FILE
HAWKINS, TREY                             ADDRESS ON FILE
HAWKWORKS LLC                             PO BOX 32516                                                                                                   PHOENIX             AZ      85016
HAWLEY BORO                               HAWLEY BORO ‐ TAX COLLEC                   416 CHESTNUT AVE                                                    HAWLEY              PA      18428
HAWLEY TROXELL ENNIS & HAWLEY             LLP                                        PO BOX 1617                                                         BOISE               ID      83701‐1617
HAWORTH BORO                              HAWORTH BORO ‐ TAX COLLE                   300 HAWORTH AVENUE                                                  HAWORTH             NJ      07641
HAWORTH INC.                              ATTN: BUSINESS RESOURCE                    CENTER CONSULTANT                            ONE HAWORTH CENTER     HOLLAND             MI      49423
HAWTHORN WOODS COUNTRY CLUB ASSOCIATION   C/O LIEBERMAN MANAGEMENT SERVICES INC      25 NORTHWEST POINT BLVD SUITE 330                                   ELK GROVE VILLAGE   IL      60007
HAWTHORNE BORO                            HAWTHORNE BORO ‐ TAX COL                   445 LAFAYETTE AVENUE‐ TA                                            HAWTHORNE           NJ      07506
HAWTHORNE BOROUGH                         445 LAFAYETTE AVE                                                                                              HAWTHORNE           NJ      07506
HAWTHORNE GARDENS OWNERS CORP             PO BOX 12557                                                                                                   NEWARK              NJ      07101
HAWTHORNE INC                             6301 N CHARLES STREET STE 2                                                                                    BALTIMORE           MD      21212
HAWTHORNE INC                             6301 N CHARLES STREET, S                                                                                       BALTIMORE           MD      21212
HAWTHORNE TOWN                            DOUGLAS COUNTY TREASURER                   1313 BELKNAP ST, RM 102                                             SUPERIOR            WI      54880
HAY CREEK MTL INS CO                      109 BROADWAY                                                                                                   GOODHUE             MN      55027
HAY CREEK MUT FIRE                        PO BOX 68                                                                                                      GOODHUE             MN      55027
HAY RIVER TOWN                            HAY RIVER TWN TREASURER                    E4756 1050TH AVE                                                    WHEELER             WI      54772
HAY TOWNSHIP                              HAY TOWNSHIP ‐ TREASURER                   1220 E HIGHWOOD RD                                                  BEAVERTON           MI      48612
HAYBERG RESTOR NETWORK                    LLC                                        1315 N WOOSTER AV                                                   STRASBURG           OH      44680
HAYCOCK TOWNSHIP                          HAYCOCK TWP ‐ TAX COLLEC                   730 DEERWOOD LN                                                     RICHLANDTOWN        PA      18955
HAYDEN & ASSOCIATES                       12650 WHITEHALL DR.                                                                                            FT. MYERS           FL      33907
HAYDEN, AMBER                             ADDRESS ON FILE
HAYDEN, JAMES                             ADDRESS ON FILE
HAYDEN, SHERLEE                           ADDRESS ON FILE
HAYEN, LISHA                              ADDRESS ON FILE
HAYES CONSTRUCTION                        ALBERT LEROY HAYES                         40469 RD 724                                                        CAMBRIDGE           NE      69022
HAYES COUNTY                              HAYES COUNTY ‐ TREASURER                   PO BOX 370                                                          HAYES CENTER        NE      69032
HAYES TOWNSHIP                            HAYES TOWNSHIP ‐ TREASUR                   08346 SHRIGLEY RD                                                   CHARLEVOIX          MI      49720
HAYES TOWNSHIP                            HAYES TOWNSHIP ‐ TREASUR                   PO BOX 2238                                                         GAYLORD             MI      49734
HAYES TOWNSHIP                            HAYES TOWNSHIP ‐ TREASUR                   PO BOX 310                                                          HARRISON            MI      48625
HAYES, ANDREA                             ADDRESS ON FILE
HAYES, BARBARA                            ADDRESS ON FILE
HAYES, DANIELLE                           ADDRESS ON FILE
HAYES, DEBORAH                            ADDRESS ON FILE
HAYES, MICHAEL                            ADDRESS ON FILE
HAYES, TIFFANY                            ADDRESS ON FILE
HAYES‐STEIN, HEATHER                      ADDRESS ON FILE
HAYFIELD TOWNSHIP                         HAYFIELD TWP ‐ TAX COLLE                   17620 BROOKHOUSER RD.                                               SAEGERTOWN          PA      16433
HAYGOOD HOME RENOVATION                   1520 SILVERPINES RD                                                                                            HOUSTON             TX      77062
HAYLES CONSTRUCTION                       WESLEY COLE HAYLES                         2914 STATE HWY 59A                                                  STRATFORD           OK      74872
HAYMAN ENGINEERING                        617 PARK AVE                                                                                                   COLUMBIA            MS      39429
HAYMAN, EDWARD                            ADDRESS ON FILE
HAYMAN, TEKISHA                           ADDRESS ON FILE
HAYMARKET TOWN                            HAYMARKET TOWN ‐ TREASUR                   15000 WASHINGTON STREET                                             HAYMARKET           VA      20169
HAYNES TOWNSHIP                           HAYNES TOWNSHIP ‐ TREASU                   3271 N US 23                                                        HARRISVILLE         MI      48740
HAYNES, BRITTANY                          ADDRESS ON FILE
HAYNES, ERIKA                             ADDRESS ON FILE
HAYNES, JASMINE                           ADDRESS ON FILE
HAYNES, KARLISHA                          ADDRESS ON FILE
HAYNES, WYNNE                             ADDRESS ON FILE
HAYNESVILLE TOWN                          HAYNESVILLE TOWN ‐ COLLE                   1711 MAIN ST                                                        HANESVILLE          LA      71038
HAYS & SONS                               B BAKER & T RICHARDSON                     800 E THOMPSON RD                                                   INDIANAPOLIS        IN      46227
HAYS & SONS COMPLETE                      757 E MURRY ST                                                                                                 INDIANAPOLIS        IN      46227
HAYS & SONS COMPLETE RES                  & ERICH & LORI SCHUMANN                    800 E THOMPSON RD                                                   INDIANAPOLIS        IN      46227
HAYS & SONS CONSTRUCT &                   ANTHONY & GLENDORIA MACK                   800 E THOMPSON RD                                                   INDIANAPOLIS        IN      46227
HAYS COUNTY                               HAYS COUNTY ‐ TAX COLLEC                   712 S STAGECOACH TRAIL                                              SAN MARCOS          TX      78666




                                                                                                                Page 398 of 998
                                     19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               402 of 1004
Creditor Name                           Address1                             Address2                                     Address3                 City              State   Zip          Country
HAYS COUNTY CONSTABLE PCT 1             712 S STAGECOACH TRAIL                                                                                     SAN MARCOS        TX      78666
HAYS COUNTY DISTRICT CLERK              712 S STAGECOACH TRL                                                                                       SAN MARCOS        TX      78666
HAYS COUNTY TAX ASSESSOR COLLECTOR      712S STAGECOACH TRAIL                                                                                      SAN MARCOS        TX      78666
HAYS COUNTY TAX OFFICE                  712 S STAGECOACH TRAIL STE 1120                                                                            SAN MARCOS        TX      78666
HAYS INSURANCE COMPANY                  PO BOX 638                                                                                                 WEST COLUMBIA     TX      77486
HAYS UTILITY SERVICE                    PO BOX 2569                                                                                                SPRING            TX      77383
HAYS, IVAN                              ADDRESS ON FILE
HAYS, MICHELLE                          ADDRESS ON FILE
HAYSTACK ESTATES CONDOMINIUM            164 WESTFORD RD 16                                                                                         TYNGSBORO         MA      01879
HAYWARD CITY                            HAYWARD CITY TREASURER               PO BOX 969 / 15899W THIR                                              HAYWARD           WI      54843
HAYWARD TOWN                            HAYWARD TWN TREASURER                PO BOX 13260/15460W STAT                                              HAYWARD           WI      54843
HAYWOOD                                 HAYWOOD CITY ‐ COLLECTOR             417 STATE HWY U                                                       ORAN              MO      63771
HAYWOOD COUNTY                          HAYWOOD COUNTY ‐ TAX COL             215 N. MAIN STREETSUITE                                               WAYNESVILLE       NC      28786
HAYWOOD COUNTY                          HAYWOOD COUNTY‐TRUSTEE               1 N WASHINGTON AVE                                                    BROWNSVILLE       TN      38012
HAYWOOD REMODELING &                    CONSTRUCTION                         9709 STONE RIVER CIRCLE                                               DALLAS            TX      75231
HAYWOOD TAX COLLECTOR                   215 NORTH MAIN STREET                                                                                      WAYNESVILLE       NC      28786
HAYWOOD, CIARA                          ADDRESS ON FILE
HAYWOOD, DANIELLE                       ADDRESS ON FILE
HAYWOOD, NAYANNA                        ADDRESS ON FILE
HAZARD CITY                             CITY OF HAZARD ‐ CLERK               PO BOX 420                                                            HAZARD            KY      41702
HAZARD INS AGENCY                       1008 NW 1ST AVE                                                                                            HOMESTEAD         FL      33030
HAZARDVILLE WATER COMPANY               281 HAZARD AVE                                                                                             ENFIELD           CT      06082
HAZEL CITY                              CITY OF HAZEL ‐ CLERK                PO BOX 156                                                            HAZEL             KY      42049
HAZEL GREEN TOWN                        HAZEL GREEN TWN TREASURE             700 YORK RD                                                           CUBA CITY         WI      53811
HAZEL GREEN VILLAGE                     HAZEL GREEN VLG TREASURE             PO BOX 367 / 1610 FAIRPL                                              HAZEL GREEN       WI      53811
HAZEL PARK CITY                         HAZEL PARK CITY ‐ TREASU             111 E NINE MILE ROAD                                                  HAZEL PARK        MI      48030
HAZEL R. ALLEN, ET AL.                  MOUNTAIN STATE JUSTICE, INC.         SARAH K. BROWN                               1217 QUARRIER STREET     CHARLESTON        WV      23501
HAZEL, KEVIN                            ADDRESS ON FILE
HAZELHURST CITY                         HAZELHURST CITY‐TAX COLL             PO BOX 519                                                            HAZELHURST        GA      31539
HAZELHURST TOWN                         HAZELHURST TWN TREASURER             PO BOX 469                                                            HAZELHURST        WI      54531
HAZELTON CITY AUTHORITY                 PO BOX 3898                                                                                                SCRANTON          PA      18505‐0898
HAZELTON HAULING                        959 JOHLER AVE                                                                                             SCRANTON          PA      18508
HAZELTON TOWNSHIP                       HAZELTON TOWNSHIP ‐ TREA             PO BOX 188                                                            NEW LOTHROP       MI      48460
HAZELTON, DEANNA                        ADDRESS ON FILE
HAZEN, CAROL                            ADDRESS ON FILE
HAZLE TOWNSHIP                          HAZLE TWP ‐ TAX COLLECTO             1201A NORTH CHURCH ST. S                                              HAZLETON          PA      18202
HAZLEHURST CITY                         HAZLEHURST CITY‐TAX COLL             PO BOX 549                                                            HAZLEHURST        MS      39083
HAZLET TOWNSHIP                         HAZLET TWP‐TAX COLLECTOR             1766 UNION AVE                                                        HAZLET            NJ      07730
HAZLET TWP SEWER UTILITY                1766 UNION AVE                                                                                             HAZLET            NJ      07730
HAZLETON AREA S.D./CONYN                MADELYN LAWSON ‐ TAX COL             28 LAWSON PL ‐PO BOX 335                                              CONYNGHAM         PA      18219
HAZLETON AREA S.D./HAZLE                BERKHEIMER ASSOCIATES/HA             POB 25144                                                             LEHIGH VALLEY     PA      18002
HAZLETON AREA S.D./SUGAR                HAZELTON AREA SD ‐ COLLE             102 PECORA ROAD                                                       SUGARLOAF         PA      18222
HAZLETON AREA S.D./WEST                 DIANE DUTZ ‐ TAX COLLECT             123 EAST BROAD STREET                                                 WEST HAZLETON     PA      18202
HAZLETON AREA S.D.‐BLACK                HAZELTON AREA SD ‐ COLLE             766 ROCK GLEN RD                                                      SUGAR LOAF        PA      18249
HAZLETON AREA S/D ‐ MCAD                MCADOO BORO SD ‐ TAX COL             412 E GRANT ST                                                        MCADOO            PA      18237
HAZLETON AREA SCHOOL DIS                HAZELTON AREA SD ‐ COLLE             31 FOSTER AVE                                                         FREELAND          PA      18224
HAZLETON AREA SCHOOL DIS                HAZLETON AREA SD ‐ COLLE             1201A NORTH CHURCH ST. S                                              HAZLETON          PA      18202
HAZLETON AREA SD/ KLINE                 KLINE TWP ‐ TAX COLLECTO             609 LUCENO BLVD                                                       MCADOO            PA      18237
HAZLETON CITY  CITY BILL                BERKHEIMER ASSOCIATES/HA             50 N SEVENTH ST                                                       BANGOR            PA      18013
HAZLETON CITY  CO BILL                  LUZERNE COUNTY ‐ TREASUR             200 N RIVER ST                                                        WILKES‐BARRE      PA      18711
HAZLETON S.D./BANKS TOWN                MARIAN LOCKWOOD‐TAX COLL             21 EAST OAK ST POB 282                                                TRESCKOW          PA      18254
HAZLETON S.D./BEAVER MEA                MARY ELLEN HINES TAX COL             79 BROAD ST                                                           BEAVER MEADOWS    PA      18216
HAZLETON S.D./BUTLER TWP                NANCY FREDERICK‐TAX COLL             381 W. BUTLER DR.                                                     DRUMS             PA      18222
HAZLETON S.D./FREELAND                  HAZLETON SD ‐ TAX COLLEC             POB 148                                                               FREELAND          PA      18224
HAZLETON S.D./NORTH UNIO                HAZELTON SD ‐ TAX COLLEC             PO BOX 668                                                            NUREMBERG         PA      18241
HAZLETON SCHOOL DISTRICT                VICKI BEVANS ‐ TAX COLLE             80 W PINE ST POB 265                                                  SHEPPTON          PA      18248
HB CONTRACTING, INC.                    27758 SANTA MARGARITA PKWY 375                                                                             MISSION VIEJO     CA      92691
HBC SOLUTIONS LLC                       LEONEL CERDA                         3414 E. LYON ST                                                       LAREDO            TX      78043
HC CONSTRUCTION & GRADING LLC           ZACHERY COLMAN                       2291 HWY 76 WEST                                                      CLAYTON           GA      30525
HC WCID 74 TAX OFFICE                   4901 SANDYDALE LANE                                                                                        HOUSTON           TX      77039‐3722
HCC                                     AIG, FINANCIAL LINES CLAIMS          ATTN: STEPHANIE ALMANSA                      PO BOX 25947             SHAWNEE MISSION   KS      66225
HCE CONSTRUCTION GROUP INC              2366 DOREEN STREET                                                                                         GRAND PRAIRIE     TX      75050
HCIDLA                                  1200 WEST 7TH STREET 1ST FLOOR                                                                             LOS ANGELES       CA      90017
HCIT                                    2735 E PARLEYS WAY 303                                                                                     SALT LAKE CITY    UT      84109
HCL AMERICA INC.                        ATTN: GENERAL COUNSEL                330 POTRERO AVENUE                                                    SUNNYVALE         CA      94085
HCS RESTORATION KC LLC                  & DAVID ONEAL                        5400 JOHNSON DR 145                                                   MISSION           KS      66205
HCS RESTORATION KC LLC                  5400 JOHNSON DR 145                                                                                        MISSION           KS      66205
HDI‐GERLING AMERICA                     161 N CLARK ST,  48TH FL                                                                                   CHICAGO           IL      60601
HDL INS                                 PO BOX 1985                                                                                                FOLEY             AL      36536
HDL LAUREL AVE                          400 E LAUREL AVE                                                                                           FOLEY             AL      36535




                                                                                                        Page 399 of 998
                                    19-10412-jlg                  Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                403 of 1004
Creditor Name                              Address1                           Address2                                     Address3             City             State   Zip          Country
HDS MARKETING INC                          633 NAPOR BLVD                                                                                       PITTSBURGH       PA      15205
HE, JUNJUN                                 ADDRESS ON FILE
HEAD INSURANCE                             PO BOX 567                                                                                           GOLDTHWAITE      TX      76844
HEAD OF THE HARBOR VILLA                   HEAD OF HARBOR VIL‐COLLE           500 NORTH COUNTRY ROAD                                            SAINT JAMES      NY      11780
HEADD‐NORR, INC.                           HEADD‐NORR INC                     600 BLACKMON STREET                                               CHARLOTTE        NC      28208
HEADLAND INS AGENCY INC                    P O BOX 325                                                                                          HEADLAND         AL      36345
HEADLAND INSURANCE AGCY                    6 E CHURCH ST                                                                                        HEADLAND         AL      36345
HEADS UP REAL ESTATE                       CONSULTING INC                     3400 REIMS CT                                                     AUSTIN           TX      78738
HEADSTRONG BUSINESS SERVICES, INC.         ATTN: GENERAL COUNSEL              11911 FREEDOM DR.                            SUITE 900            RESTON           VA      20190
HEADWATERS MTL INS CO                      2820 BELTRAMI AVE NW                                                                                 BEMIDJI          MN      56601
HEADWAY EXEC LLC                           711 S 11TH ST STE B                                                                                  RICHMOND         TX      77469
HEALEY APPRAISAL                           1405 MERCER RD                                                                                       NORRIDGEWOCK     ME      04957
HEALEY, JUSTIN                             ADDRESS ON FILE
HEALTHCARE ASSOCIATES CREDIT UNION         1151 E WARRENVILLE ROAD                                                                              NAPERVILLE       IL      60563
HEALTHY WAY WATERPROOFING                  & MOLD REMEDIATION                 1901 ROUTE 71 SUITE 2D                                            WALL             NJ      07719
HEALY CONTRACTING                          TIMOTHY MARK HEALY                 4901 SHADY SPRINGS DR.                                            ARLINGTON        TX      76017
HEALY REALTORS                             92 E. WATER STREET                                                                                   TOMS RIVER       NJ      08753
HEARD COUNTY                               HEARD COUNTY‐TAX COMMISS           PO BOX 519                                                        FRANKLIN         GA      30217
HEARD, LAMAR                               ADDRESS ON FILE
HEARD, MAHOGANY                            ADDRESS ON FILE
HEARN & MUSE INC                           46 YELLOW BLUFF RD                                                                                   MIDWAY           GA      31320
HEARN, COLETTE                             ADDRESS ON FILE
HEARN, RICHARD                             ADDRESS ON FILE
HEART OF AMERICA REALTORS, LTD             COLDWELL BANKER HEART OF           AMERICAN REALTOR                             304 N HERSHEY RD     BLOOMINGTON      IL      61704
HEART OF TEXAS ELECTRIC COOP               PO BOX 598                                                                                           ROSEBUD          TX      76570
HEARTEN BUILDERS LLC                       STE 201                            1560 W BAY AREA BLVD                                              FRIENDWOOD       TX      77546
HEARTH INS                                 5400 LBJ FRWY 200                                                                                    DALLAS           TX      75240
HEARTH INS GP                              P O BOX 832327                                                                                       RICHARDSON       TX      75083
HEARTHSTONE MANOR HOMEOWNERS ASSOCIATION   P.O. BOX 508                                                                                         ANTIOCH          TN      37011‐0508
HEARTING, ANDREA                           ADDRESS ON FILE
HEARTLAND BUILDING CO                      PO BOX 1285                                                                                          LABELLE          FL      33975
HEARTLAND CONSTR SVCSLLC                   5208 GALENA AVE                                                                                      CASTLE ROCK      CO      80104
HEARTLAND GENERAL                          3817 NW EXPWY STE 760                                                                                OKLAHOMA CITY    OK      73112
HEARTLAND INS AGENCY                       2451 EXECUTIVE DR STE200                                                                             ST CHARLES       MO      63303
HEARTLAND MTL                              101 N WOOSTER                                                                                        ALGONIA          IA      50511
HEARTLAND MTL                              161 3RD AVE S                                                                                        LISMORE          MN      56155
HEARTLAND MTL                              P O BOX 98                                                                                           LISMORE          MN      56155
HEARTLAND MTL WI                           P O BOX 35                                                                                           ETTRICK          WI      54627
HEARTLAND MUT INS ASSN                     IA ONLY                            P O BOX 594                                                       ALGONA           IA      50501
HEARTLAND MUT INS ASSN                     P O BOX 594                                                                                          ALGONA           IA      50501
HEARTLAND MUTUAL INS CO                    1112 MASCOUTAH AVE                                                                                   BELLEVILLE       IL      62220
HEARTLAND MUTUAL INS CO                    P O  BOX 863                                                                                         WEST SALEM       WI      54669
HEARTLAND PAPER COMPANY                    808 W CHEROKEE                                                                                       SIOUX FALLS      SD      57104
HEARTLAND PAPER COMPANY                    ATTN: GENERAL COUNSEL              808 W CHEROKEE ST                                                 SIOUX FALLS      SD      57104‐0341
HEARTLAND PELLA                            2704 PLANT ST                                                                                        RAPID CITY       SD      57702
HEARTLAND PROPERTIES INC                   P O BOX 913                                                                                          FARMVILLE        VA      23901
HEATH CLUCK DELIVERS                       11947 FAWNVIEW DR                                                                                    HOUSTON          TX      77070
HEATH ENTERPRIZE                           ELMER EUGENE HEATH                 255 GUTHERIE TURNER ROAD                                          SNOW HILL        NC      28580
HEATH OF NC INC                            227 FISH DRIVE                                                                                       ANGIER           NC      27501
HEATH TOWN                                 HEATH TOWN ‐ TAX COLLECT           1 EAST MAIN STREET                                                HEATH            MA      01346
HEATH TOWNSHIP                             HEATH TOWNSHIP ‐ TREASUR           P.O. BOX 241                                                      HAMILTON         MI      49419
HEATH, ASHLEY                              ADDRESS ON FILE
HEATHDALE HOA                              P. O. BOX 7029                                                                                       PASADENA         CA      91109
HEATHER CROFT CONDOMINIUM ASSOC, INC       PO BOX 247                                                                                           PLEASANTVILLE    NJ      08232
HEATHER D STELLING &                       ADDRESS ON FILE
HEATHER FAGEL & MICHAEL                    ADDRESS ON FILE
HEATHER FARMS HOMEOWNERS ASSOCIATION       1501 MARCHBANKS DRIVE                                                                                WALNUT CREEK     CA      94598
HEATHER GARDENS ASSOCIATION                2888 S. HEATHER GARDENS WAY                                                                          AURORA           CO      80014
HEATHER GLEN CONDOMINIUM ASSOCIATION       10 CENTRE DRIVE                                                                                      MONROE           NJ      08831
HEATHER HONEYGHAN                          ADDRESS ON FILE
HEATHER WELSON &                           ADDRESS ON FILE
HEATHERLOCH MUD   A                        HEATHERLOCH MUD ‐ COLLEC           P O BOX 1368                                                      FRIENDSWOOD      TX      77549
HEATHERWOOD GARDENS HOME OWNERS ASSOC      P.O. BOX 71353                                                                                       TUSCALOOSA       AL      35405
HEATHERWOOD VILLAS                         155 ROMEO ROAD, SUITE 500                                                                            ROCHESTER        MI      48308
HEATHGATE ‐SUNFLOWER                       PO BOX 25406                                                                                         TAMARAC          FL      33320
HEATON REAL ESTATE INC                     309 LONG CIR                                                                                         ROANOKE RAPIDS   NC      27870
HEAVENLY ROOFING LLC                       4921 TEJON ST                                                                                        DENVER           CO      80221
HEAVENS TOUCH PAINTING                     23 WINDY PINES CRES                                                                                  PORTSMOUTH       VA      23703
HEAVNER  BEYERS AND MIHLAR                 LLC                                111 E MAIN STE 200                                                DECATUR          IL      62523
HEAVNER SCOTT BEYERS &                     MIHLAR LLC                         111 E MAIN STREET                                                 DECATUR          IL      62523




                                                                                                         Page 400 of 998
                                        19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  404 of 1004
Creditor Name                              Address1                             Address2                                  Address3          City            State   Zip          Country
HEAVNER, BEYERS & MIHLAR, LLC              111 E. MAIN ST.                                                                                  DECATUR         IL      62523
HEAVY HITTERS INC                          27781 GREENWALD AVE                                                                              PERRIS          CA      92570
HEBARD INS AGENCY INC                      3837 TAYLOR RD                                                                                   LOOMIS          CA      95650
HEBCO LLC                                  4458 JUD STREET                                                                                  REXBURG         ID      83440
HEBEL & HORNUNG PSC                        6511 GLENRIDGE PARK PLACE STE 1                                                                  LOUISVILLE      KY      40222
HEBERT MASONRY CONTRACTOR                  22330 RABBIT RUN DRIVE                                                                           BATON ROUGE     LA      70817
HEBERT PROPERTY, INVESTMENTS LLC           RANDALL N HEBERT                     1000 RANDY RD                                               PICAYUNE        MS      39466
HEBERT WILTZ AGENCY                        3201 CANAL ST 100                                                                                NEW ORLEANS     LA      70119
HEBERT, MARY                               ADDRESS ON FILE
HEBRON ESTATES CITY                        HEBRON ESTATES ‐ TAX COL             PO BOX 416                                                  HILLVIEW        KY      40129
HEBRON TOWN                                HEBRON TOWN ‐ TAX COLLEC             15 GILEAD ST                                                HEBRON          CT      06248
HEBRON TOWN                                HEBRON TOWN ‐ TAX COLLEC             27 JAMES LANE                                               HEBRON          NH      03241
HEBRON TOWN                                HEBRON TOWN ‐ TAX COLLEC             PO BOX 304                                                  HEBRON          ME      04238
HEBRON TOWN                                HEBRON TOWN‐TAX COLLECTO             3161 COUNTY RT 30                                           SALEM           NY      12865
HEBRON TOWN                                HEBRON TWN TREASURER                 W5143 CARNES ROAD                                           FORT ATKINSON   WI      53538
HEBRON TOWN /SEMIANNUAL                    HEBRON TOWN ‐ TAX COLLEC             P O BOX 299                                                 HEBRON          MD      21830
HECETA WATER PEOPLES UTILITY DISTRICT      87845 HWY 101                                                                                    FLORENCE        OR      97439
HECKMAN, MARK                              ADDRESS ON FILE
HECKSCHER ESTATES HOA                      136 BEECHER AVE EXT                                                                              EAST ISLIP      NY      11730
HECTOR FERNANDEZ CONSTRUCCION              P.O. BOX 5895                                                                                    CAGUAS          PR      00726
HECTOR MEJIA AND                           ADELINA MEJIA                        51805‐2 COMMANCHE AVE                                       FORT HOOD       TX      76544
HECTOR PINA                                5067 RADCLIFF ST                                                                                 MARRERO         LA      70072
HECTOR SAUL VALDIVIERE SR PALCO CSTR       4732 TUMBLEWEED                                                                                  EL PASO         TX      79924
HECTOR TOWN                                HECTOR TOWN‐TAX COLLECTO             5097 NYS RTE 227                                            BURDETT         NY      14818
HECTOR VALERO                              404 CARROLL ST                                                                                   ATHENS          TX      75751
HECTOR, DEBRA                              ADDRESS ON FILE
HEDBERG AND SON ROOFING, INC.              3407 DELAWARE AVE                                                                                DES MOINES      IA      50313
HEDGER, TIRZA                              ADDRESS ON FILE
HEDGES, ANGELA                             ADDRESS ON FILE
HEDGES, KENT                               ADDRESS ON FILE
HEDGES, SHAWN                              ADDRESS ON FILE
HEE M KIM                                  766 E ROSARITA DR                                                                                FULLERTON       CA      92835
HEEREN, MELISSA                            ADDRESS ON FILE
HEERSCHAP, KRISTIE                         ADDRESS ON FILE
HEESE, HOLLY                               ADDRESS ON FILE
HEFFERNAN INS AGENCY                       P O BOX 1360                                                                                     GALVESTON       TX      77553
HEFFINGTON & ASSOCIATES                    911 BEVILLE ROAD                                                                                 DAYTONA BEACH   FL      32119
HEFLIN, WAYLON                             ADDRESS ON FILE
HEGE CONSTRUCTION                          JUSTIN M HEGE                        JUSTIN M HEGE                             1700 RIDGE RD     LEXINGTON       NC      27295
HEGEL, NICOLE                              ADDRESS ON FILE
HEGERT, THOMAS                             ADDRESS ON FILE
HEGG REALTORS INC                          2804 EAST 26TH STREET                                                                            SIOUX FALLS     SD      57103
HEGGAN REALTY INC                          905 BUTLER AVE                                                                                   WILMINGTON      DE      19803
HEGGESTAD, MARK                            ADDRESS ON FILE
HEGINBOTHAM, ROBIN                         ADDRESS ON FILE
HEGINS TOWNSHIP                            HEGINS TWP ‐ TAX COLLECT             1165 E MAIN STPOB 177                                       HEGINS          PA      17938
HEIDELBERG BORO                            HEIDELBERG BORO ‐ COLLEC             1714 WALNUT STREET                                          HEIDELBERG      PA      15106
HEIDELBERG TOWNSHIP                        HEIDELBERG TWP ‐ TAX COL             23 BLOSSOM DRIVE                                            ROBESONIA       PA      19551
HEIDELBERG TOWNSHIP                        HEIDELBERG TWP ‐ TAX COL             6292 SUNSET RD                                              GERMANSVILLE    PA      18053
HEIDELBERG TOWNSHIP                        LEBANON COUNTY ‐ TREASUR             400 S 8TH ST RM 103                                         LEBANON         PA      17042
HEIDELBERG TOWNSHIP                        SHERRY THOMPSON‐TAX COLL             1271 MOULSTOWN RD N.                                        HANOVER         PA      17331
HEIDGERKEN, CARESSINA                      ADDRESS ON FILE
HEIDI S. KENNY, ESQ.                       11426 YORK ROAD                      1ST FLOOR                                                   COCKEYSVILLE    MD      21030
HEIDI VARGAS                               3366 NEW HOPE CIR                                                                                BREMERTON       WA      98311
HEIDRICK & STRUGGLES INC                   1133 PAYSPHERE CIRCLE                                                                            CHICAGO         IL      60674‐1010
HEIDT AGENCY                               226 ROCK RD                                                                                      GLEN ROCK       NJ      07452
HEIDT, MICHAEL                             ADDRESS ON FILE
HEIGH, MATTHEW                             ADDRESS ON FILE
HEIMARCK, KIRSTEN                          ADDRESS ON FILE
HEIMBACH, WAYNE                            ADDRESS ON FILE
HEIN, HOWARD                               ADDRESS ON FILE
HEINZ, KAREN                               ADDRESS ON FILE
HEINZEN, JAMES                             ADDRESS ON FILE
HEISLER, FELDMAN & MCCORMICK, P.C.         293 BRIDGE ST, SUITE 322                                                                         SPRINGFIELD     MA      01103
HEISLER, LAURA                             ADDRESS ON FILE
HEISLER, MICHELLE                          ADDRESS ON FILE
HEITLAND, DILLON                           ADDRESS ON FILE
HELDERMAN, AMY                             ADDRESS ON FILE
HELDT, SAMANTHA                            ADDRESS ON FILE
HELEN CRAIGO                               DANIEL T. LATTANZI                   PEPPER & NASON                            8 HALE STREET     CHARLESTON      WV      25301




                                                                                                        Page 401 of 998
                                      19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              405 of 1004
Creditor Name                            Address1                           Address2                                     Address3                              City             State   Zip          Country
HELEN HAYES AND FRANCES HAYES            MORGAN & MORGAN                    GLENN F. GAVER                               76 SOUTH LAURA STREET, SUITE 1100     JACKSONVILLE     FL      32202
HELEN LIGHTSTONE‐BLOCH                   7132 DORNOUGH LN                                                                                                      BRADENTON        FL      34202
HELEN SPANN GENERAL REAL                 PROPERTY APPRAISER                 846 OLD SALEM RD                                                                   MURRAY           KY      42071
HELENA CELIK                             ADDRESS ON FILE
HELENA CONSTRUCTION & ROOFING            CARL WILLIAMS                      3053 HIGHWAY 49                                                                    HELENA           AR      72390
HELENA TOWNSHIP                          HELENA TOWNSHIP ‐ TREASU           PO BOX 233                                                                         ALDEN            MI      49612
HELENE GOSS                              ADDRESS ON FILE
HELENSDALE IRR DIST                      OKANOGAN COUNTY ‐ TREASU           149 THIRD NORTH RM 201                                                             OKANOGAN         WA      98840
HELENVILLE MUT INS                       PO BOX 67                                                                                                             HELENVILLE       WI      53137
HELEOTES, AMY                            ADDRESS ON FILE
HELGESON, KATHLEEN                       ADDRESS ON FILE
HELIOS APPRAISALS INC                    590 WEST HIGHWAY 105 STE 213                                                                                          MONUMENT         CO      80132
HELLAM TOWNSHIP                          ELIZABETH ADCOCK ‐ TC              4900 PLEASANT VALLEY RD                                                            YORK             PA      17406
HELLER, NICHOLAS                         ADDRESS ON FILE
HELLERTOWN BORO                          HELLERTOWN BORO ‐ COLLEC           685 MAIN ST                                                                        HELLERTOWN       PA      18055
HELLERTOWN BOROUGH                       685 MAIN ST                                                                                                           HELLERTOWN       PA      18055
HELLERTOWN BOROUGH AUTHORITY             501 DURHAM ST                                                                                                         HELLERTOWN       PA      18055
HELM, KATHRYN                            ADDRESS ON FILE
HELMER, TERRY                            ADDRESS ON FILE
HELMETTA BORO                            HELMETTA BORO ‐ TAX COLL           51 MAIN STREET                                                                     HELMETTA         NJ      08828
HELMEY, LACEY                            ADDRESS ON FILE
HELOU, LEE                               ADDRESS ON FILE
HELP SYSTEMS LLC                         NW 5955                            PO BOX 1450                                                                        MINNEAPOLIS      MN      55485‐5955
HELPING HANDS REMODELING                 62335 COMMERCIAL STRET                                                                                                ROSELAND         LA      70456
HELPSYSTEMS, LLC                         ATTN: GENERAL COUNSEL              6455 CITY WEST PARKWAY                                                             EDEN PRAIRIE     MN      55344
HELSETH, KADE                            ADDRESS ON FILE
HELSLEY ROOFING COMPANY, INC.            6817 K. AVENUE 102                                                                                                    PLANO            TX      75074
HELVETIA TOWN                            HELVETIA TWN TREASURER             E2825 CTY ROAD GG                                                                  IOLA             WI      54945
HEMANT GUPTA &                           RACHANA GUPTA                      15941 JOHNSON CREEK DR                                                             NORTHVILLE       MI      48168
HEMINGWAY CITY                           HEMINGWAY CITY ‐ TAX COL           P O BOX 968, CITY HALL                                                             HEMINGWAY        SC      29554
HEMINGWAY‐YOUNG, HADRIAN                 ADDRESS ON FILE
HEMISPHERE CONSTRUCTION LLC              P.O. BOX 14561                                                                                                        HOUSTON          TX      77221
HEMLOCK FARMS COMMUNITY ASSOCIATION      1007 HEMLOCK FARMS                                                                                                    LORDS VALLEY     PA      18428
HEMLOCK TOWNSHIP                         HEMLOCK TWP ‐ TAX COLLEC           116 FROSTY VALLEY RD                                                               BLOOMSBURG       PA      17815
HEMPFIELD AREA SCHOOL DI                 HEMPFIELD AREA SD ‐ COLL           17 S 6TH ST                                                                        YOUNGWOOD        PA      15697
HEMPFIELD AREA SCHOOL DI                 JIM REGOLA ‐ TAX COLLECT           938 ST CLAIR WAY, STE 1                                                            GREENSBURG       PA      15601
HEMPFIELD AREA SCHOOL DI                 KEYSTONE COLLECTIONS GRO           546 WENDEL RD                                                                      IRWIN            PA      15642
HEMPFIELD S.D. (CONSOLID                 HEMPFIELD SD ‐ TAX COLLE           200 CHURCH STATT: TAX                                                              LANDISVILLE      PA      17538
HEMPFIELD SCHOOL DISTRIC                 MICHAEL RADAKOVICH ‐ COL           BOX 485                                                                            MANOR            PA      15665
HEMPFIELD SCHOOL DISTRIC                 ROBERT BURY ‐ TAX COLLEC           318 PAINTERSVILLE RD                                                               NEW STANTON      PA      15672
HEMPFIELD TOWNSHIP                       HEMPFIELD TWP ‐ TAX COLL           278 S MERCER ST                                                                    GREENVILLE       PA      16125
HEMPFIELD TOWNSHIP                       JIM REGOLA ‐ TAX COLLECT           938 ST CLAIR WAY                                                                   GREENSBURG       PA      15601
HEMPFIELD TOWNSHIP SCHOO                 HEMPFIELD ASD  ‐ TAX COL           546 WENDEL RD                                                                      IRWIN            PA      15642
HEMPHILL COUNTY                          HEMPHILL COUNTY ‐ COLLEC           P O BOX 959                                                                        CANADIAN         TX      79014
HEMPSTEAD COUNTY                         HEMPSTEAD COUNTY ‐ COLLE           P O BOX 549                                                                        HOPE             AR      71802
HEMPSTEAD COUNTY CLERK OF CIRCUIT C      PO BOX 1420                                                                                                           HOPE             AR      71802‐1420
HEMPSTEAD SCHOOL                         HEMPSTEAD TOWN‐ TAX RECE           200 NORTH FRANKLIN STREE                                                           HEMPSTEAD        NY      11550
HEMPSTEAD TOWN                           HEMPSTEAD TN ‐ TAX RECEI           200 N. FRANKLIN ST                                                                 HEMPSTEAD        NY      11550
HEMPSTEAD VILLAGE                        HEMPSTEAD VIL ‐ RECEIVER           99 NICHOLS COURT                                                                   HEMPSTEAD        NY      11550
HENDERSON ANDERSON INS                   6677 W THUNDERBIRD K182                                                                                               GLENDALE         AZ      85306
HENDERSON APPRAISALS                     4302 CALL FIELD RD STE A                                                                                              WICHITA FALLS    TX      76308
HENDERSON CITY                           CITY OF HENDERSON ‐ CLER           222 FIRST ST, ATTN: TAX                                                            HENDERSON        KY      42420
HENDERSON CITY                           HENDERSON CITY‐TAX COLLE           PO BOX 68                                                                          HENDERSON        TN      38340
HENDERSON COUNTY                         HENDERSON COUNTY ‐ COLLE           125 N. PRAIRIEVILLE ST.                                                            ATHENS           TX      75751
HENDERSON COUNTY                         HENDERSON COUNTY ‐ COLLE           200 N GROVE ST SUITE 66                                                            HENDERSONVILLE   NC      28792
HENDERSON COUNTY                         HENDERSON COUNTY ‐ SHERI           20 N MAIN ST, SUITE 112                                                            HENDERSON        KY      42420
HENDERSON COUNTY                         HENDERSON COUNTY ‐ TREAS           4TH & WARREN / COURTHOUS                                                           OQUAWKA          IL      61469
HENDERSON COUNTY                         HENDERSON COUNTY‐TRUSTEE           17 MONROE ST ‐ ROOM 3                                                              LEXINGTON        TN      38351
HENDERSON COUNTY CLERK                   125 N PRAIRIEVILLE STE 101                                                                                            ATHENS           TX      75751‐2070
HENDERSON COUNTY DISTRICT CLERK          100 E TYLER STREET RM 202                                                                                             ATHENS           TX      75751
HENDERSON COUNTY REGISTER OF DEEDS       17 MONROE AVE STE 5                                                                                                   LEXINGTON        TN      38351
HENDERSON COUNTY TAX                     ASSESSOR/COLLECTOR                 125 N PRAIRIEVILLE ST                                                              ATHENS           TX      75751
HENDERSON COUNTY TAX COLLECTOR           200 N GROVE ST, STE 66                                                                                                HENDERSONVILLE   NC      28792‐5027
HENDERSON TOWNSHIP                       HENDERSON TOWNSHIP ‐ TRE           10136 S 21 RD                                                                      CADILLAC         MI      49601
HENDERSON TOWNSHIP                       HENDERSON TWP ‐ TAX COLL           11367 PENN WOODS RD.                                                               HUNTINGDON       PA      16652
HENDERSON TOWNSHIP                       HENDERSON TWP ‐ TAX COLL           5186 BIG RUN PRESCOTTVIL                                                           REYNOLDSVILLE    PA      15851
HENDERSON, AMBERLY                       ADDRESS ON FILE
HENDERSON, CHANTE                        ADDRESS ON FILE
HENDERSON, CHRISTINA                     ADDRESS ON FILE
HENDERSON, JOSEPH                        ADDRESS ON FILE




                                                                                                       Page 402 of 998
                                         19-10412-jlg                Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           406 of 1004
Creditor Name                               Address1                                     Address2                                     Address3                                  City             State   Zip          Country
HENDERSON, JOSHUA                           ADDRESS ON FILE
HENDERSON, LIANE                            ADDRESS ON FILE
HENDERSON, LORILOVELY                       ADDRESS ON FILE
HENDERSON, MARTINA                          ADDRESS ON FILE
HENDERSON, NICOLE                           ADDRESS ON FILE
HENDERSON, RHEA                             ADDRESS ON FILE
HENDERSON, TIFFANY                          ADDRESS ON FILE
HENDERSON, WESLEY                           ADDRESS ON FILE
HENDERSONVILLE CITY                         HENDERSONVILLE CITY ‐ TC                     145 5TH AVE E, ATT: BETH                                                               HENDERSONVILLE   NC      28792
HENDERSONVILLE CITY                         HENDERSONVILLE‐TAX COLLE                     101 MAPLE DR N                                                                         HENDERSONVILLE   TN      37075
HENDRICK HUDSON SCH                         PEEKSKILL                                    840 MAIN ST                                                                            PEEKSKILL        NY      10566
HENDRICK, MARY                              ADDRESS ON FILE
HENDRICKS COUNTY                            HENDRICKS COUNTY ‐ TREAS                     355 S. WASHINGTON ST. RM                                                               DANVILLE         IN      46122
HENDRICKS TOWNSHIP                          HENDRICKS TOWNSHIP ‐ TRE                     N8050 TROUT LAKE RD                                                                    NAUBINWAY        MI      49762
HENDRICKS, KIM                              ADDRESS ON FILE
HENDRICKS, TYLER                            ADDRESS ON FILE
HENDRICKSON APPRAISALS                      1939 GOLFVIEW DR                                                                                                                    CLARKSTON        WA      99403
HENDRICKSON, BETH                           ADDRESS ON FILE
HENDRICKSON, COLLEEN                        ADDRESS ON FILE
HENDRICKSON, JESSE                          ADDRESS ON FILE
HENDRICKSON, MEAGAN                         ADDRESS ON FILE
HENDRICKSON, SUSAN                          ADDRESS ON FILE
HENDRICKSON, THOMAS                         ADDRESS ON FILE
HENDRICKSON, TIFFANY                        ADDRESS ON FILE
HENDRIX LAW OFFICE PLLC                     70 S VAL VISTA DR STE A3‐418                                                                                                        GILBERT          AZ      85296‐1365
HENDRIX, MISTY                              ADDRESS ON FILE
HENDRIX, PAULINE                            ADDRESS ON FILE
HENDRY COUNTY                               HENDRY COUNTY‐TAX COLLEC                     25 E HICKPOOCHEE AVE                                                                   LABELLE          FL      33935
HENDRY COUNTY CLERK OF COURTS               PO BOX 1760                                                                                                                         LA BELLE         FL      33975‐1760
HENDRY COUNTY TAX COLLECTOR                 25 E HICKPOOCHEE AVE                                                                                                                LA BELLE         FL      33935
HENG, CHANLY                                ADDRESS ON FILE
HENLEY LOTTERHOS & HENLEY PLLC              PO BOX 389                                                                                                                          JACKSON          MS      39205‐0389
HENLINE, TODD                               ADDRESS ON FILE
HENN & SONS CONSTRUCTION SERVICES, INC      13733 WICKER AVE                                                                                                                    CEDAR LAKE       IN      46303
HENN, CORI                                  ADDRESS ON FILE
HENN, STEVEN                                ADDRESS ON FILE
HENNEBERG, PATRICK                          ADDRESS ON FILE
HENNEPIN COUNTY                             HENNEPIN COUNTY ‐ TREASU                     A‐600 GOVERNMENT CTE 300                                                               MINNEAPOLIS      MN      55487
HENNEPIN COUNTY TREASURER                   300 S 6TH ST                                                                                                                        MINNEAPOLIS      MN      55487
HENNEPIN COUNTY TREASURER                   A600 GOVERNMENT CENTER                                                                                                              MINNEAPOLIS      MN      55487
HENNESSEY, DANIEL                           ADDRESS ON FILE
HENNESSEY, KEVIN                            ADDRESS ON FILE
HENNESSEY, LORI                             ADDRESS ON FILE
HENNIKER TOWN                               HENNIKER TOWN ‐ TAX COLL                     18 DEPOT HILL ROAD                                                                     HENNIKER         NH      03242
HENNING CITY                                HENNING CITY‐TAX COLLECT                     260 N MAIN ST                                                                          HENNING          TN      38041
HENNINGS, MARY BETH                         ADDRESS ON FILE
HENRICH INS GROUP                           13920 OSPREY CT STE B                                                                                                               WEBSTER          TX      77598
HENRICKS WILGING INS SRV                    N6369 US HWY 12 SUITE B                                                                                                             ELKHORN          WI      53121
HENRICKSON, LAVETA                          ADDRESS ON FILE
HENRICO COUNTY                              HENRICO COUNTY ‐ TREASUR                     4301 E PARHAM RD                                                                       HENRICO          VA      23228
HENRIETTA                                   HENRIETTA CITY ‐ COLLECT                     PO BOX 227                                                                             HENRIETTA        MO      64036
HENRIETTA EATON                             HARVARD LEGAL AID BUREAU                     H. ESME CARAMELLO; ANNA I. KURTZ             23 EVERETT STREET, 1ST FLOOR              CAMBRIDGE        MA      02138
HENRIETTA GREENWOOD                         AND UNION                                    E2064 ST RD 33                                                                         WONEWOC          WI      53968
HENRIETTA TOWN                              HENRIETTA TN ‐ TAX RECEI                     475 CALKINS RD                                                                         HENRIETTA        NY      14467
HENRIETTA TOWN                              HENRIETTA TWN TREASURER                      15204 TAMARACK DR                                                                      CAZENOVIA        WI      53924
HENRIETTA TOWNSHIP                          HENRIETTA TOWNSHIP ‐ TRE                     11732 BUNKERHILL RD                                                                    PLEASANT LAKE    MI      49272
HENRIQUEZ, AZHLEY                           ADDRESS ON FILE
HENRY ALLEN ZINN, ET AL.                    LAW OFFICE OF JEFFREY D. GOLDSTEIN, LLC      JEFFREY D. GOLDSTEIN                         11 NORTH WASHINGTON STREET, SUITE 520     ROCKVILLE        MD      20850
HENRY CLAY TOWNSHIP                         156 MARTIN ROAD                                                                                                                     MARKLEYSBURG     PA      15459
HENRY COUNTY                                HENRY CO‐REV COMMISSIONE                     101 COURT SQUARE SUITE C                                                               ABBEVILLE        AL      36310
HENRY COUNTY                                HENRY COUNTY ‐ COLLECTOR                     100 W FRANKLIN ST                                                                      CLINTON          MO      64735
HENRY COUNTY                                HENRY COUNTY ‐ SHERIFF                       PO BOX 298                                                                             NEW CASTLE       KY      40050
HENRY COUNTY                                HENRY COUNTY ‐ TREASURER                     101 S. MAIN                                                                            NEW CASTLE       IN      47362
HENRY COUNTY                                HENRY COUNTY ‐ TREASURER                     307 W. CENTER ST.                                                                      CAMBRIDGE        IL      61238
HENRY COUNTY                                HENRY COUNTY ‐ TREASURER                     PO BOX 146                                                                             MT PLEASANT      IA      52641
HENRY COUNTY                                HENRY COUNTY ‐ TREASURER                     PO BOX 218                                                                             COLLINSVILLE     VA      24078
HENRY COUNTY                                HENRY COUNTY ‐ TREASURER                     PO BOX 546                                                                             NAPOLEON         OH      43545
HENRY COUNTY                                HENRY COUNTY‐TAX COMMISS                     140 HENRY PKWY                                                                         MCDONOUGH        GA      30253
HENRY COUNTY                                HENRY COUNTY‐TRUSTEE                         PO BOX 776                                                                             PARIS            TN      38242
HENRY COUNTY JUDGE OF PROBATE               101 W COURT SQUARE STE A                                                                                                            ABBEVILLE        AL      36310‐0457




                                                                                                                    Page 403 of 998
                                          19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                              Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          407 of 1004
Creditor Name                                Address1                                   Address2                                      Address3                                    City                State   Zip          Country
HENRY COUNTY MUTUAL                          PO BOX 130                                                                                                                           CLINTON             MO      64735
HENRY COUNTY TAX COMMISSIONER                140 HENRY PARKWAY                                                                                                                    MCDONOUGH           GA      30253
HENRY COUNTY TREASURER                       100 E WASHINGTON ST                                                                                                                  MOUNT PLEASANT      IA      52641
HENRY COUNTY TREASURER                       3300 KINGS MOUNTAIN RD                                                                                                               COLLINSVILLE        VA      24078
HENRY COUNTY TREASURER                       PO BOX 218                                                                                                                           COLLINSVILLE        VA      24078
HENRY E HILDEBRAND III TRUSTEE               PO BOX 340019                                                                                                                        NASHVILLE           TN      37203
HENRY FREUDENBURG INS                        6202 STUART ROAD                                                                                                                     GALVESTON           TX      77551
HENRY GLASPIE &                              ADDRESS ON FILE
HENRY INS AGENCY L                           904 12TH AVENUE S                                                                                                                    NAMPA               ID      83651
HENRY JASSO                                  ADDRESS ON FILE
HENRY JOHNSON AND ASSOCIATES PA              6640 WILLOW PARK DR.                                                                                                                 NAPLES              FL      34109
HENRY MATOZA JR                              ADDRESS ON FILE
HENRY MAURISS, THREE GALS CAPITAL, LLC       NICHOLAS H VAN PARYS                       NORDIC STAR                                   960 S WESTLAKE BLVD 960 S WESTLAKE BLVD     WESTLAKE            CA      91361
HENRY MILLER &                               ADDRESS ON FILE
HENRY R. KIMMONS                             ADDRESS ON FILE
HENRY ROOFING INC                            TIMOTHY HENRY                              2631 FELDSPAR CR                                                                          VALLEJO             CA      94591
HENRY RUSSELL INS AGENCY                     22905 STATE HWY 59                                                                                                                   ROBERTSDALE         AL      36567
HENRY SERVICES INC                           7449 OLD SEWARD HWY                                                                                                                  ANCHORAGE           AK      99518
HENRY Z ROOFING, LLC                         3096 PROMENADE                                                                                                                       RICHARDSON          TX      75080
HENRY, MARK                                  ADDRESS ON FILE
HENRY, MELISSA                               ADDRESS ON FILE
HENRY, PAMELA                                ADDRESS ON FILE
HENRY, QUEEN                                 ADDRESS ON FILE
HENSLEY INTERESTS LLC                        2281 DEMARET DR                                                                                                                      DUNEDIN             FL      34698
HENSLEY LAND SURVEYING                       2449 ARKABUTLA RD                                                                                                                    COLDWATER           MS      38618
HENSLEY REALTY COMPANY                       105 B THOMPSON RD                                                                                                                    RUSSELL             KY      41169
HENSLEY, EMILY                               ADDRESS ON FILE
HENSON, MELTON                               ADDRESS ON FILE
HENTON, DONNA                                ADDRESS ON FILE
HEPBURN TOWNSHIP                             TAX COLLECTION                             48 WEST 3RD ST.                                                                           WILLIAMSPORT        PA      17701
HEPWORTH, ADAM                               ADDRESS ON FILE
HER, GREGORY                                 ADDRESS ON FILE
HER, PANGFUA                                 ADDRESS ON FILE
HERB WEEMS PLUMBING &                        SEPTIC LLC                                 1010 TENTH STREET                                                                         DAYTONA BEACH       FL      32117
HERBER, FLORA                                ADDRESS ON FILE
HERBERT L BESKIN, TRUSTEE                    PO BOX 2103                                                                                                                          CHARLOTTESVILLE     VA      22902
HERBERT L BRATCHER                           ADDRESS ON FILE
HERBERT WHEATFALL                            PO BOX 174                                                                                                                           NAVASOTA            TX      77868
HERBERT, CATHE                               ADDRESS ON FILE
HERBERT, JOHN                                ADDRESS ON FILE
HERBERT, MEGAN                               ADDRESS ON FILE
HERBERT, REGINA                              ADDRESS ON FILE
HERCULES CONST LLC                           43 MANOR TERR                                                                                                                        ORANGE              NJ      07050
HERCULES ROOFING LLC                         1181S RODGERS CIR STE 21                                                                                                             BOCA RATON          FL      33498
HEREFORD TOWNSHIP                            JACKIE WATKINS ‐ TAX COL                   979 GRAVEL PIKE                                                                           PALM                PA      18070
HEREFORD, RAPHAEL                            ADDRESS ON FILE
HERFORD INSURANCE AGENCY                     8101 TWIN CITY HWY                                                                                                                   PT ARTHUR           TX      77642
HERGES, MICHAEL                              ADDRESS ON FILE
HERIBER TO GABRIEL                           PO BOX 357                                                                                                                           CHRISTIANSTED       VI      821
HERIBERTO MORALES ROLDON                     RR5 BOX 8333                                                                                                                         TOA ALTA            PR      00953
HERITAGE  XTERIORS LLC                       1202 PIONEER DR                                                                                                                      HOLMEN              WI      54636
HERITAGE AG AGENCY                           2051 FOREST AVE                                                                                                                      CHINO               CA      95928
HERITAGE AT DEER CREEK ASSOCIATES LLC        15831 NE 8TH STREET STE 200                                                                                                          BELLEVUE            WA      98008
HERITAGE CARPET AND FLOORING                 1440 NORTH MAIN STREET                                                                                                               NORTH CANTON        OH      44720
HERITAGE CONSTRUCTION &                      C MANORA & D MANORA                        921 W NEW HOPE DR                                                                         CEDAR PARK          TX      78613
HERITAGE CONSTRUCTION COMPANY, LLC           921 W NEW HOPE, SUITE 102                                                                                                            CEDAR PARK          TX      78613
HERITAGE CREEK                               CITY OF HERITAGE CREEK ‐                   8700 JUSTICE WAY                                                                          LOUISVILLE          KY      40229
HERITAGE CROSSINGS CLUBHOUSE &               COLONY RIDGE MERGED ASSN                   8301 E PRENTICE AVE 200                                                                   GREENWOOD VILLAGE   CO      80111
HERITAGE ESTATES HOMEOWNERS                  ASSOCIATION                                5940 S RAINBOW BLVD                                                                       LAS VEGAS           NV      89118‐2506
HERITAGE GENERAL                             6 INVERNESS CT E 110                                                                                                                 ENGLEWOOD           CO      80112
HERITAGE HARBOUR COMMUNITY ASSOCIATION       959 RIVER STRAND LOOP                                                                                                                ANNAPOLIS           MD      21401
HERITAGE HILLS OF WESTCHESTER ‐ CONDO 7      PO BOX 265                                                                                                                           SOMERS              NY      10589
HERITAGE HILLS SOCIETY, LTD                  C/O HERITAGE MANAGEMENT SERVICES, LLC      PO BOX 304, 346 ROUTE 202                                                                 SOMERS              NY      10589
HERITAGE HILLS WATER WORKS CORP.             C/O HDG INC.                               PO BOX 873                                                                                SOUTHBURY           CT      06488
HERITAGE HOUSE REALTY, INC.                  2805 N. BALTIMORE                                                                                                                    KIRKSVILLE          MO      63501
HERITAGE INSURANCE                           7785 66TH ST N                                                                                                                       PINELLAS PARK       FL      33781
HERITAGE INSURANCE SRVCS                     826 BUSTLETON PIKE                         SUITE 203                                                                                 FEASTERVILLE        PA      19053
HERITAGE INTERIORS CARPET ONE                2609 W. MAIN ST                                                                                                                      BAYTOWN             TX      77520
HERITAGE LAKES HOA, INC                      1800 PRESTON PARK BLVD., SUITE 101                                                                                                   PLANO               TX      75093
HERITAGE LAKESIDE OWNERS ASSOCIATION         P. O. BOX 80297                                                                                                                      CITY OF INDUSTRY    CA      91716‐8297




                                                                                                                    Page 404 of 998
                                      19-10412-jlg                 Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       408 of 1004
Creditor Name                              Address1                                  Address2                                       Address3     City              State   Zip        Country
HERITAGE LANDING CONDOMINIUM ASSOC INC     1100 HERITAGE LANDING DRIVE                                                                           CHATTANOOGA       TN      37402
HERITAGE MANAGEMENT CORP                   PO BOX 2495                                                                                           OCALA             FL      34478
HERITAGE MTL INS ASSOC                     109 ADAMS                                                                                             WEST UNION        IA      52175
HERITAGE OAKS OF GEORGETOWN HOA, INC       P.O. BOX 803555                                                                                       DALLAS            TX      75380‐3555
HERITAGE P & C INS CO                      4503 WOODLAND CORP 100                                                                                TAMPA             FL      33614
HERITAGE P & C INS CO                      C O THE BANK OFTAMPA100                   4503 WOODLAND CORP                                          TAMPA             FL      33614
HERITAGE P&C CAS INS CO                    C/O THE BANK OF TAMPA                     P O BOX 22007                                               TAMPA             FL      33622
HERITAGE P&C CAS INS CO                    P O BOX 22007                                                                                         TAMPA             FL      33622
HERITAGE PARK COMMUNITY IMPROVEMENT ASSN   1225 ALMA ROAD                                                                                        RICHARDSON        TX      75081
HERITAGE PID 1 U                           HERITAGE PID 1 ‐ TAX COL                  11500 NORTHWEST FREEWAY                                     HOUSTON           TX      77092
HERITAGE PINES COMM ASSOC INC              11524 SCENIC HILLS BLVD                                                                               HUDSON            FL      34667
HERITAGE PINES COMMUNITY ASSOC, INC        11524 SCENIC HILLS BLVD                                                                               HUDSON            FL      34667
HERITAGE PLACE COMMUNITY ASSOC, INC        33 INDEPENDENCE DR                                                                                    GULF PORT         MS      39507
HERITAGE PLAMS HOA                         44‐291 S HERITAGE PALMS DR.                                                                           INDIO             CA      92201
HERITAGE POINTE CONDO ASSOCIATION          P.O. BOX 100                                                                                          PALOS PARK        IL      60464
HERITAGE PROPERTY &                        700 CENTRAL AVE STE 33                                                                                ST  PETERSBURG    FL      33701
HERITAGE REALTY                            HOME FINDERS INC                          920 STONE CREEK DRIVE, SUITE C                              GARDEN CITY       KS      67846
HERITAGE RESIDENTIAL REALTY, INC.          ATTN: TARA CARTER                         112 NW CENTRAL AVENUE                                       BLACKSHEAR        GA      31516
HERITAGE RIDGE NORTH POA, INC.             5757 SE FEDERAL HIGHWAY                                                                               STUART            FL      34997
HERITAGE ROOFING                           10 LOCUST                                                                                             LOS LUNAS         NM      87031
HERITAGE ROOFING &                         D MEDINA & J MORENO                       7572 BRIGHTWATER PL                                         OVIEDO            FL      32765
HERITAGE ROOFING, INC                      1590 N BATES STREET                                                                                   STEPHENVILLE      TX      76401
HERITAGE SQUARE SOUTH HOA, INC             3690 CANNON CIRCLE                                                                                    LAS VAGAS         NV      89121
HERITAGE TITLE COMPANY, INC                AMERICAN HERITAGE TITLE AGENCY, INC.      4582 S. ULSTER STREET 1300                                  DENVER            CO      80237
HERITAGE TITLE COMPANY, INC.               4582 S ULSTER STREET                      SUITE 1300                                                  DENVER            CO      80237
HERITAGE TOWNHOMES CONDOS HOA              PO BOX 1531                                                                                           SALINAS           CA      93902‐1531
HERITAGE TRACE HOA                         102 LARCH CIRCLE STE 302                                                                              NEWPORT           DE      19804
HERITAGE VILLAGE MASTER ASSOCIATION, INC   719 EAST HILL ROAD                                                                                    SOUTHBURY         CT      06488
HERITAGE VILLAGE WATER COMPANY             PO BOX 873                                                                                            SOUTHBURY         CT      06488
HERKIMER COUNTY CLERK                      109 MARY STREET                           SUITE 1111                                                  HERKIMER          NY      13350
HERKIMER COUNTY TREASURER                  109 MARY STREET                                                                                       HERKIMER          NY      13350
HERKIMER CS  (CMD TNS)                     HERKIMER CS ‐ TAX COLLEC                  114 N PROSPECT ST                                           HERKIMER          NY      13350
HERKIMER TOWN                              HERKIMER TOWN ‐ TAX COLL                  114 NORTH PROSPECT STREE                                    HERKIMER          NY      13350
HERKIMER VILLAGE                           HERKIMER VILLAGE ‐ CLERK                  120 GREEN STREET                                            HERKIMER          NY      13350
HERMAN B HOLLAND                           ADDRESS ON FILE
HERMAN GRIFFIN                             ADDRESS ON FILE
HERMAN HOLLAND                             ADDRESS ON FILE
HERMAN ISLEY & PATRICIA ISLEY              ADDRESS ON FILE
HERMAN L. LINDSEY                          ADDRESS ON FILE
HERMAN TOWN                                HERMAN TWN TREASURER                      N5952 PIERCE ROAD                                           MAYVILLE          WI      53050
HERMAN TOWN                                HERMAN TWN TREASURER                      N8139 FRANKLIN ROAD                                         PLYMOUTH          WI      53073
HERMAN TOWN                                HERMAN TWN TREASURER                      W10601 STATE HIGHWAY 29                                     SHAWANO           WI      54166
HERMAN VENABLE INS AGY                     1027 JOHNSON ST                                                                                       LAFAYETTE         LA      70501
HERMAN, SARA                               ADDRESS ON FILE
HERMANSEN, TIFFANY                         ADDRESS ON FILE
HERMINIO MELENDEZ                          ADDRESS ON FILE
HERMITAGE                                  HERMITAGE CITY ‐ COLLECT                  23621 US HWY 54                                             HERMITAGE         MO      65668
HERMITAGE AREA SCHOOL DI                   HERMITAGE SD ‐ TREASURER                  800 N HERMITAGE RD                                          HERMITAGE         PA      16148
HERMITAGE CITY                             HERMITAGE CITY ‐ TREASUR                  800 N HERMITAGE RD                                          HERMITAGE         PA      16148
HERMITAGE I CONDOMINIUMS                   1928 W IRVING PARK RD                                                                                 CHICAGO           IL      60613
HERMON TOWN                                HERMON TOWN ‐ TAX COLLEC                  P.O. BOX 6300                                               HERMON            ME      04402
HERMON TOWN                                HERMON TOWN‐TAX COLLECTO                  103 MAPLE ST                                                HERMON            NY      13652
HERMON‐DEKALB CEN SCH (C                   HERMON‐DEKALB CS‐TAX COL                  HERMON CSD709 E. DEKALB                                     DEKALB JUNCTION   NY      13630
HERMOSILLO, AMELIA                         ADDRESS ON FILE
HERNAN CAQUES AND                          MARCIA NARANJO DECAQUES                   3309 BRIDLEPATH RD                                          EASTON            PA      18045
HERNANDEZ & SUAREZ, P.L.                   215 WEST 49 STREET                                                                                    HIALEAH           FL      33012
HERNANDEZ DIAZ, PATRICIA                   ADDRESS ON FILE
HERNANDEZ HARDWOOD                         FLOORS INC                                3404 E BELKNAP ST                                           FORT WORTH        TX      76111
HERNANDEZ INT&EXT HOME                     REPAIR & CONCRETE LLC                     5826 NORDE DR E                                             JACKSONVILLE      FL      32244
HERNANDEZ VARGAS, OMAR DE JESUS            ADDRESS ON FILE
HERNANDEZ VARGAS, REYNA                    ADDRESS ON FILE
HERNANDEZ, ALDO                            ADDRESS ON FILE
HERNANDEZ, ALISON                          ADDRESS ON FILE
HERNANDEZ, ALONSO                          ADDRESS ON FILE
HERNANDEZ, AMANDA                          ADDRESS ON FILE
HERNANDEZ, AMY                             ADDRESS ON FILE
HERNANDEZ, ANDREW                          ADDRESS ON FILE
HERNANDEZ, ANJELLICA                       ADDRESS ON FILE
HERNANDEZ, DENISE                          ADDRESS ON FILE
HERNANDEZ, FLORENTINO                      ADDRESS ON FILE




                                                                                                                  Page 405 of 998
                                          19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         409 of 1004
Creditor Name                                Address1                                  Address2                                     Address3                City             State   Zip          Country
HERNANDEZ, HEATHER                           ADDRESS ON FILE
HERNANDEZ, JOSE                              ADDRESS ON FILE
HERNANDEZ, NICHOLAS                          ADDRESS ON FILE
HERNANDEZ, NORMA                             ADDRESS ON FILE
HERNANDEZ, ROBERTO                           ADDRESS ON FILE
HERNANDEZ, ROSA                              ADDRESS ON FILE
HERNANDEZ, RUBY                              ADDRESS ON FILE
HERNANDEZ, RUTHIE                            ADDRESS ON FILE
HERNANDEZ, SOFIA                             ADDRESS ON FILE
HERNANDEZ, SYLVIA                            ADDRESS ON FILE
HERNANDO COUNTY                              CODE ENFORCEMENT                          789 PROVIDENCE BLVD                                                  BROOKSVILLE      FL      34601
HERNANDO COUNTY                              HERNANDO COUNTY‐TAX COLL                  20 N MAIN ST ‐ RM 112                                                BROOKSVILLE      FL      34601
HERNANDO COUNTY MOSQUITO CONTROL             15400 WISCON ROAD                                                                                              BROOKSVILLE      FL      34601
HERNANDO COUNTY TAX COLLECTOR                20 NORTH MAIN STREET                      ROOM 112                                                             BROOKSVILLE      FL      34601
HERNANDO COUNTY UTILITIES                    15365 CORTEZ BLVD                                                                                              BROOKSVILLE      FL      34613‐6174
HERNDON BORO                                 HERNDON BORO ‐ TAX COLLE                  161 N MAIN STREET                                                    HERNDON          PA      17830
HERNDON TOWN                                 HERNDON TOWN ‐ TREASURER                  777 LYNN STREET ‐ SUITE                                              HERNDON          VA      20170
HERON POND HOMEOWNERS ASSOCIATION, INC.      2108 CAPITAL DRIVE SUITE 102                                                                                   WILMINGTON       NC      28405
HERONS GLEN HOMEOWNERS ASSOCIATION INC       C/O MYERS BRETTHOLTZ & CO PA              12671 WHITEHALL DR                                                   FORT MYERS       FL      33907
HERONS GLEN RECREATION DISTRICT              2250 AVENIDA DEL VERA                     STE 100                                                              N. FT. MYERS     FL      33917
HERONS LANDING HOA                           10509 PROFESSIONAL CIRCLE, SUITE 200                                                                           RENO             NV      89521
HERREN, ASHLEY                               ADDRESS ON FILE
HERRERA HEATING AND AIR CONDITIONING         GERARDO CESAS HERRERA                     8500 FIELD CREEK CT.                                                 FORT WORTH       TX      76134
HERRERA POND                                 SAUL HERRERA                              4433 BERKE RD                                                        FORT WORTH       TX      76115
HERRERA, ASHLEY                              ADDRESS ON FILE
HERRERA, ERICA                               ADDRESS ON FILE
HERRERA, RHEIANON                            ADDRESS ON FILE
HERRERA, YADIRA                              ADDRESS ON FILE
HERRICK TOWNSHIP                             HERRICK TWP ‐ TAX COLLEC                  254 SVECZ ROAD                                                       UNIONDALE        PA      18470
HERRICK TOWNSHIP                             MELISSA CLOUSE‐ TAX COLL                  261 YANKEE CAMP LANE                                                 WYALUSING        PA      18853
HERRICK, FEINSTEIN LLP                       210 CARNEGIE CENTER                       SUITE 102                                                            PRINCETON        NJ      08540
HERRICK, KRISTIN                             ADDRESS ON FILE
HERRING AGENCY INC                           108 MAYBELLE ST                                                                                                CARTERVILLE      GA      30120
HERRING, SYMONE                              ADDRESS ON FILE
HERRINGER, RENEE                             ADDRESS ON FILE
HERRINGTON, DANIEL                           ADDRESS ON FILE
HERRITAGE ROOFING SVCS                       7621 BRIGHTWATER PL                                                                                            OVIEDO           FL      32765
HERRON GROUP INSURANCE                       14525 FM 529 104                                                                                               HOUSTON          TX      77095
HERRON, ROSA                                 ADDRESS ON FILE
HERSCHEL C ADCOCKJR                          ANGIE RABALAIS, BRANDY MAY                CASIE JENKINS, HERSCHEL ADCOCK               13541 TIGER BEND RD     BATON ROUGE      LA      70817
HERSCHEL C. ADCOCK                           13541 TIGER BEND ROAD                                                                                          BATON ROUGE      LA      70817
HERSCHEL C. ADCOCK                           13541 TIGERBEND ROAD                                                                                           BATON ROUGE      LA      70817
HERSCHER & HERSCHER, P.A.                    ILENE HERSCHER, ESQ                       1550 MADRUGA AVE                             SUITE 120               CORAL GABLES     FL      33146
HERSEY TOWNSHIP                              HERSEY TOWNSHIP ‐ TREASU                  PO BOX 97                                                            HERSEY           MI      49639
HERSEY VILLAGE                               HERSEY VILLAGE ‐ TREASUR                  P.O. BOX 82                                                          HERSEY           MI      49639
HERSH, GINA                                  ADDRESS ON FILE
HERSHEL MILLIGAN                             2207 AVE. G                                                                                                    NEDERLAND        TX      77627
HERSUM CONSTRUCTION INC                      4223 PONDEROSA AVE, SUITE A                                                                                    SAN DIEGO        CA      92123
HERTFORD COUNTY                              HERTFORD COUNTY ‐ COLLEC                  115 JUSTICE DRIVE, SUITE                                             WINTON           NC      27986
HERTIAGE MANOR GREENBRIER HOA INC            BLOCK                                     PO BOX 658                                                           LEXINGTON PARK   MD      20653
HERVAS REMODELING LLC                        6585 DOVE COURT                                                                                                MASON            OH      45040
HERZKA INS                                   5415 18TH AVE                                                                                                  BROOKLYN         NY      11204
HESLOP, SONEIKA                              ADDRESS ON FILE
HESPERIA VILLAGE                             HESPERIA VILLAGE ‐ TREAS                  33 E MICHIGAN AVE ‐ BOX                                              HESPERIA         MI      49421
HESS, FAUNA                                  ADDRESS ON FILE
HESS, RYAN                                   ADDRESS ON FILE
HESSAMEDDIN DAHI                             1693 FREMONT COURT                                                                                             CROFTON          MD      21114
HESSE, BENJAMIN                              ADDRESS ON FILE
HESSE, JACINDA                               ADDRESS ON FILE
HESSEL, BRITTANY                             ADDRESS ON FILE
HESSENTHALER, ROBERT                         ADDRESS ON FILE
HESSMER VILLAGE                              HESSMER VILLAGE ‐ COLLEC                  P O BOX 125                                                          HESSMER          LA      71341
HESTER & HARRISON INS                        117 NORTH WALNUT ST                                                                                            STEELE           MO      63877
HESTER, BRITTANY                             ADDRESS ON FILE
HET INC                                      DBA EDWARD TABER INSURANCE SERVICES       1312 CHALK LANE                                                      CEDAR PARK       TX      76813
HETTINGER COUNTY                             HETTINGER COUNTY ‐ TREAS                  336 PACIFIC AVENUE                                                   MOTT             ND      58646
HEUSTIS, NOEL                                ADDRESS ON FILE
HEVENER, FRANK                               ADDRESS ON FILE
HEWGLEY, AARON                               ADDRESS ON FILE
HEWITT TOWN                                  HEWITT TWN TREASURER                      H12407 COUNTY LINE ROAD                                              MERRILL          WI      54452




                                                                                                                  Page 406 of 998
                                       19-10412-jlg                Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                     Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     410 of 1004
Creditor Name                              Address1                                Address2                                     Address3            City              State   Zip          Country
HEWITT VILLAGE                             HEWITT VLG TREASURER                    7951 YELLOW STONE DR                                             HEWITT            WI      54441
HEWITT, ADAM                               ADDRESS ON FILE
HEWITT, APRIL                              ADDRESS ON FILE
HEWITT, BRIANA                             ADDRESS ON FILE
HEWITT, JAMI                               ADDRESS ON FILE
HEWITT, RYANN                              ADDRESS ON FILE
HEWITTS FLOORING                           JOHN TREY HEWITT                        1925 SHUMANTOWN ROAD                                             ELLABELL          GA      31308
HEWLETT HARBOR VILLAGE                     INC. VILLAGE OF HEWLETT                 449 PEPPERIDGE RD VILLAG                                         HEWLETT HARBOR    NY      11557
HEWLETT‐PACKARD COMPANY                    ATTN: DIRECTOR OF CONTRACTS             3000 HANOVER STREET                                              PALO ALTO         CA      94304
HEXAGON GEN CONTR SER &                    EST OF J MOSCHINI                       28 N WILLOW ST                                                   MONTCLAIR         NJ      07042
HEY NEIGHBOR LLC                           1809 W. MAIN ST                                                                                          LOUISVILLE        OH      44641
HEYDARI FIN GROUP INC                      3120 SW FRWY STE 218                                                                                     HOUSTON           TX      77098
HF RESENDER CONST INC                      INC                                     4421 N PROSPECT AVE                                              FRESNO            CA      93772
HFA BUILDERS & A OLIVAS                    & NOE ESCOBEDO                          1104 BRASHEAR LN                                                 CEDAR PARK        TX      78613
HGZ FENCES & REMODELING                    30021 SW 149 AVE                                                                                         HOMESTEAD         FL      33033
HH INS                                     3443 1ST AVE N                                                                                           ST PETERSBURG     FL      33713
HI DESERT TILE                             12176 INDUSTRIAL BLVD                                                                                    VICTORVILLE       CA      92395
HI DESERT WATER DISTRICT                   55439 TWENTYNINE PALMS HIGHWAY                                                                           YUCCA VALLEY      CA      92284
HI GREENS OF INVERRARY INC                 5800 N W 44 STREET                                                                                       LAUDERHILL        FL      33319
HI LINE HOMES                              11306 62ND AVE EAST                                                                                      PUYALLUP          WA      98373
HI POINT ROOFING                           DUSTIN SCHMALZRIED                      DUSTIN SCHMALZRIED                           3820 MANCHESTER     PLANO             TX      75023
HI PROP INS ASSOC                          P.O. BOX 30020                                                                                           HONOLULU          HI      96820
HI‐5 ROOFING LLC                           1496 BRICE RD                                                                                            REYNOLDSBURG      OH      43068
HI‐5 ROOFING LLC                           709 PERIWINKLE LN                                                                                        AURORA            IL      60504
HIBBERD, ANITA                             ADDRESS ON FILE
HIBISKE INS                                1613 MILITARY CUTOFF200                                                                                  WILMINGTON        NC      28403
HIBISKI INSURANCE                          6841‐C MARKET ST                                                                                         WILMINGTON        NC      28405
HICALIBER OF UTAH INCORPORATED             1330 WEST SUNSET BOULEVARD  L                                                                            ST. GEORGE        UT      84770
HICKERSON, ROSALYN                         ADDRESS ON FILE
HICKEY, THOMAS                             ADDRESS ON FILE
HICKLIN OVERHEAD DOORS                     5201 NE 14TH ST STE C                                                                                    DES MOINES        IA      50313
HICKMAN BROTHERS                           2462 HORSE BRANCH RD                                                                                     TURBEVILLE        SC      29162
HICKMAN CITY                               CITY OF HICKMAN ‐ CLERK                 1812 S SEVENTH ST                                                HICKMAN           KY      42050
HICKMAN COUNTY                             HICKMAN COUNTY ‐ SHERIFF                110 E CLAY ST, STE B                                             CLINTON           KY      42031
HICKMAN COUNTY                             HICKMAN COUNTY‐TRUSTEE                  114 N CENTRAL AVE ‐ SUIT                                         CENTERVILLE       TN      37033
HICKORY BAY TOWERS HOA                     85 WHITE BRIDGE RD                      STE 100 A                                                        NASHVILLE         TN      37221
HICKORY CNTY FRMRS                         107 E P O LK ST                                                                                          HERITAGE          MO      65668
HICKORY CNTY FRMRS                         P O BOX 132                                                                                              HERITAGE          MO      65668
HICKORY COUNTY                             107 POLK ST                                                                                              HERMITAGE         MO      65668
HICKORY COUNTY                             HICKORY COUNTY ‐ COLLECT                PO BOX 92                                                        HERMITAGE         MO      65668
HICKORY TOWNSHIP                           HICKORY TWP ‐ TAX COLLEC                1874 LACLAIR DR                                                  NEW CASTLE        PA      16101
HICKORY TOWNSHIP                           HICKORY TWP ‐ TAX COLLEC                275 RUDOLPH RD                                                   TIONESTA          PA      16353
HICKS CUSTOM TILE                          BRANDON M. HICKS                        170 ELMCREST LANE                                                EL DORADO         AK      71730
HICKS, CATHERINE                           ADDRESS ON FILE
HICKS, CONSUELA                            ADDRESS ON FILE
HICKS, DANA                                ADDRESS ON FILE
HICKS, GERALD                              ADDRESS ON FILE
HICKS, KRISTIN                             ADDRESS ON FILE
HICKS, RYAN                                ADDRESS ON FILE
HIDALGO COUNTY                             HIDALGO COUNTY ‐ TAX COL                P O BOX 178                                                      EDINBURG          TX      78540
HIDALGO COUNTY                             HIDALGO COUNTY‐TREASURER                300 S. SHAKESPEARE                                               LORDSBURG         NM      88045
HIDALGO COUNTY CLERKS OFFICE               100 N CLOSNER                                                                                            EDINBURG          TX      78540‐0058
HIDALGO COUNTY CLERKS OFFICE               100 N. CLOSNER                                                                                           EDINBURG          TX      78539
HIDALGO COUNTY TAX ASSESSOR‐COLLECTOR      PO BOX 178                                                                                               EDINBURG          TX      78540
HIDALGO COUNTY TAX COLLECTOR               2802 US HWY 281                                                                                          EDINBURG          TX      78539
HIDALGO COUNTY TAX COLLECTOR               ASSESSOR                                PO BOX 178                                                       EDINBURG          TX      78540‐0178
HIDDE CONSTRUCTION LLC                     TIM HIDDE                               33488 STATE HWY 371                                              PEQUOT LAKES      MN      56472
HIDDEN COVES PROPERTY OWNERS ASSOCIATION   261 HIDDEN COVES DRIVE                                                                                   HOUSTON           TX      77364
HIDDEN CREEK CONDO ASSOC INC               PO BOX 61148                                                                                             PHOENIX           AZ      85082
HIDDEN CREEK HOA                           PO BOX 61148                                                                                             PHOENIX           AZ      85082
HIDDEN LAKE AT MEADOW WOODS HOA, INC.      2909 GRAFTON DR                                                                                          KISSIMMEE         FL      34741
HIDDEN LAKE OWNERS ASSOCIATION, INC.       P.O. BOX 1242                                                                                            SPRINGDALE        AR      72765
HIDDEN LAKE VILLAGE                        55 W. 22ND STE 310                                                                                       LOMBARD           IL      60148
HIDDEN LAKES ESTATES HOA, INC.             10524 MOSS PARK RD., SUITE 204‐602      C/O PREMIER COMMUNITY MANAGERS, INC                              ORLANDO           FL      32832
HIDDEN MEADOWS CONDOMINIUM ASSOC.          C/O EXECUTIVE PROPERTY MANAGEM          4‐08 TOWNE CENTER DRIVE                                          NORTH BRUNSWICK   NJ      08902
HIDDEN RIDGE VILLAGE OWNERS ASSOCIATION    9060 IRVINE CENTER DRIVE                STE 200                                                          IRVINE            CA      92618
HIDDEN SPRINGS RANCH CONDOMINIUMS HOA      7100 SW HAMPTON ST                      SUITE 103                                                        TIGARD            OR      97223
HIDDEN VALLEY                              FOUNDATION INC                          PO BOX 4180                                                      HIDDEN VALLEY     PA      15502
HIDDEN VALLEY COMMUNITY                    SERVICES ASSN INC.                      PO BOX 105302                                                    ATLANTA           GA      30348‐5302
HIDDEN VALLEY CONDOMINIUM ASSOCIATION      1517 HILL ROAD                          SUITE L‐2                                                        READING           PA      19607




                                                                                                              Page 407 of 998
                                       19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          411 of 1004
Creditor Name                              Address1                                     Address2                                    Address3                         City               State   Zip          Country
HIDDEN VALLEY INS                          2469 E FORT UNION BL 200                                                                                                  COTTONWOOD HGHTS   UT      84121
HIDDEN VIEW INC                            3445 HIDDEN VIEW LN NE                                                                                                    SALEM              OR      97305
HIDDEN VILLAGE HOMEOWNERS ASSN             1760 SE 27TH LOOP                                                                                                         OCALA              FL      34471
HIDE‐A‐WAY LAKE CLUB, INC.                 101 HIDE‐A‐WAY LANE CENTRAL                                                                                               HIDEAWAY           TX      75771
HIDINGER, MERLE                            ADDRESS ON FILE
HIEB, ANDREW                               ADDRESS ON FILE
HIEDI ANDERSON                             16 JEMEZ                                                                                                                  LOS LUNAS          NM      87031
HIEU TRAN & PHUONG TRAN                    4144 MARYANNE PL                                                                                                          HALTOM CITY        TX      76137
HIGGINBOTHAM INS AGENCY                    1300 TENTH STREET                                                                                                         WICHITA FALLS      TX      76301
HIGGINBOTHAM INS AGENCY                    500 W 12TH ST                                                                                                             FORT WORTH         TX      76102
HIGGINBOTHAM INS AGENCY                    P O BOX 908                                                                                                               FORT WORTH         TX      76101
HIGGINBOTHAM, ANDREA                       ADDRESS ON FILE
HIGGINS & WELCH APPRAISERS LLC             709 BETHLEHEM PIKE STE 6                                                                                                  ERDENHEIM          PA      19038
HIGGINS CONSTRUCTION                       JEFFERY W HIGGINS                            551 SR 1014                                                                  NICHOLSON          PA      18446
HIGGINS HEATING, AC & REFRIGERATION INC    1632 BEMIDJI AVENUE N                                                                                                     BEMIDJI            MN      56601
HIGGINS INS AGENCY                         2214 CENTRAL AVE NE                                                                                                       MINNEAPOLIS        MN      55418
HIGGINS TOWNSHIP                           HIGGINS TOWNSHIP                             PO BOX 576                                                                   ROSCOMMON          MI      48653
HIGGINS, CHRISTINA                         ADDRESS ON FILE
HIGGS APPRAISAL                            505 W CORRINGTON AVE                                                                                                      PEORIA             IL      61604
HIGGSOME LLC                               555 BROOK HALLOW DR                                                                                                       MCDONOUGH          GA      30252
HIGH ALTITUDE CONTRACTORS LLC              BRANDON BUSH                                 3855 E. 123RD AVE                                                            THORNTON           CO      80241
HIGH BRIDGE BORO                           HIGH BRIDGE BORO ‐ COLLE                     97 WEST MAIN STREET                                                          HIGH BRIDGE        NJ      08829
HIGH CALIBER CONST GROUP                   1671 WOODLAND DR                                                                                                          WILLIAMSTOWN       NJ      08094
HIGH COUNTRY APPRAISALS                    3240 SUDBURY RD                                                                                                           SHINGLE SPRINGS    CA      95682
HIGH COUNTRY INS SRVCS                     P O BOX 1489                                                                                                              BOONE              NC      28607
HIGH DESERT LAWYERS LLC                    500 MARQUETTE AVE NW STE 1200                                                                                             ALBUQUERQUE        NM      87102
HIGH DESERT ROOFING OF NORTHERN ARIZONA    5261 N ROBERT RD.                                                                                                         PRESCOTT VALLEY    AZ      86314
HIGH MARK INS AGENCY                       9149 S MONROE PLAZA A                                                                                                     SANDY              UT      84070
HIGH MEADOW RANCH COMMUNITY ASSOC, INC     LEAD ASSOCIATION MANAGEMENT, INC.            13231 CHAMPION FOREST DRIVE STE 112                                          HOUSTON            TX      77069
HIGH PERFORMANCE REPAIR & MAINTENANCE      7450 NW 74 ST                                                                                                             MEDLEY             FL      33166
HIGH PERFORMANCE RESTORATION, LLC          6500 PRESTON RD SUITE 201                                                                                                 FRISCO             TX      75034
HIGH PINES OWNERS ASSOCIATION              20434 KENNETH LAINER DRIVE                                                                                                MONUMENT           CO      80132‐8300
HIGH POINT                                 555 CORPORATE DR                                                                                                          KALISPELL          MT      59901
HIGH POINT ‐ DELRAY BEACH                  CONDO ASSOC SECT 1                           292 HIGH POINT BLVD                                                          DELRAY BEACH       FL      33445
HIGH POINT COMMUNITY PROPERTY OWNERS INC   12249 CLUB HOUSE ROAD                                                                                                     BROOKSVILLE        FL      34614
HIGH POINT EXTERIORS LLC                   9720 COIT RD STE 220‐248                                                                                                  PLANO              TX      75025
HIGH POINT INSURANCE                       C/O PLYMOUTH ROCK                            PO BOX 55165                                                                 BOSTON             MA      02205
HIGH POINT OF DELRAY COA SEC 4 INC         824 CLUB DRIVE                                                                                                            DELRAY BEACH       FL      33445
HIGH POINT OF HARTSDALE CONDO 3            400‐500 HIGH POINT DRIVE                                                                                                  HARTSDALE          NY      10530
HIGH POINT WEST SECTION 1 COA              P.O. BOX 243399                                                                                                           BOYNTON BEACH      FL      33424
HIGH PRIDE ROOFING &                       E WINGO & F WINGO                            723 N WEBER ST STE 300                                                       COLORADO SPRINGS   CO      80903
HIGH RIDGE CONDO ASSOC.                    JIM LAABS                                    273 HIGH RIDGE CIRCLE                                                        MIDWAY             AR      72651
HIGH RIDGE CONDO ASSOCIATION               237 HIGH RIDGE CIRCLE                                                                                                     MIDWAY             AR      72651
HIGH RIDGE HOME SOLUTIONS INC.             BRANDON PERGANTIS                            3291 HWY 186                                                                 GOOD HOPE          GA      30641
HIGH ROCK CONSTRUCTION &                   JOHN & LAURA HARRIGAN                        505 N ARKANSAS ST                                                            ROGERS             AR      72756
HIGH ROCK, JOSHUA                          ADDRESS ON FILE
HIGH SIERRA ESTATES MUTUAL DOMESTIC        WATER ASSOC.                                 PO BOX 33                                                                    ALTO               NM      88312
HIGH STANDARD ROOFING INC                  GREGORY WILLIAMS                             6728 RHODE ISL. DR. E                                                        JACKSONVILLE       FL      32209
HIGH TIDE ROOFING & WATERPROOFING, INC.    4075 A1A SOUTH, SUITE 100A                                                                                                ST AUGUSTINE       FL      32080
HIGH TOWER RESTORATION                     JUANDA TYNER                                 1307 N LAKE HOWARD DR                                                        WINTER HAVEN       FL      33881
HIGH TOWER ROOFING & CONTRACTING LLC       5302 S FLORIDA AVE STE 209                                                                                                LAKELAND           FL      33813
HIGH VALLEY COUNTRY CLUB, INC.             P.O. BOX 427                                                                                                              PACKWOOD           WA      98361‐0427
HIGH VALLEY COUNTY CLUB INC                PO BOX 427                                                                                                                PACKWOOD           WA      98361
HIGH WEST SIDING AND                       20 MOUNT VIEW LN SUITE F                                                                                                  COLORADO SPRINGS   CO      80907
HIGHGATE F CONDOMINIUM ASSOCIATION, INC.   1904 CLUBHOUSE DRIVE                                                                                                      SUN CITY CENTER    FL      33573
HIGHGATE TOWN                              HIGHGATE TOWN ‐ TAX COLL                     P.O. BOX 189                                                                 HIGHGATE CENTER    VT      05459
HIGHLAND APPRAISALS, LLC                   54 PEACEFUL VALLEY ROAD                                                                                                   TRUMBULL           CT      06611
HIGHLAND BROOK TOWNHOUSE ASSOCIATION       8700 TRINITY DRIVE                                                                                                        ORLAND PARK        IL      60462
HIGHLAND CAPITAL MANAGEMENT FUND ADVS LP   ATTN:  MR. MARK KIYOSHI OKADA, CFA           CO‐FOUNDER & CHIEF INVESTMENT OFFICER       300 CRESCENT COURT SUITE 700     DALLAS             TX      77046‐2009
HIGHLAND CAPITAL MANAGEMENT LP             ATTN:  MR. MARK KIYOSHI OKADA, CFA           CO‐FOUNDER & CHIEF INVESTMENT OFFICER       300 CRESCENT COURT SUITE 700     DALLAS             TX      75201‐7849
HIGHLAND CHARTER TOWNSHI                   HIGHLAND TOWNSHIP ‐ TREA                     205 N JOHN ST                                                                HIGHLAND           MI      48357
HIGHLAND CONST& M SMITH&                   B SMITH & SMITH TRUST                        10528 HLOUSEK LN                                                             BELLE FOURCHE      SD      57717
HIGHLAND COUNTY                            HIGHLAND COUNTY ‐ TREASU                     P O BOX 512                                                                  MONTEREY           VA      24465
HIGHLAND COUNTY                            HIGHLAND COUNTY ‐ TREASU                     PO BOX 824                                                                   HILLSBORO          OH      45133
HIGHLAND COUNTY CODE ENFORCEMENT           505 S COMMERCE AVE                                                                                                        SEBRING            FL      33870
HIGHLAND CS (CMBD TNS)                     HIGHLAND SCHOOL TAX COLL                     PO BOX 1570                                                                  BUFFALO            NY      14240
HIGHLAND FALLS CEN   (HI                   HIGHLAND FALLS CEN‐COLLE                     254 MAIN ST                                                                  HIGHLAND FALLS     NY      10928
HIGHLAND FALLS VILLAGE                     HIGHLAND FALLS VILLAGE‐C                     303 MAIN ST                                                                  HIGHLND FLS        NY      10928
HIGHLAND FLOATING RATE                     OPPORTUNITIES FUND
HIGHLAND GLOBAL ALLOCATION FUND            ATTN:  MR. JAMES DAVID DONDERO CFA, CPA      CO‐FOUNDER & PRESIDENT                      300 CRESCENT COURT SUITE 700     DALLAS             TX      75201‐7849




                                                                                                                  Page 408 of 998
                                       19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                412 of 1004
Creditor Name                              Address1                           Address2                                      Address3     City               State   Zip     Country
HIGHLAND HEIGHTS CITY                      HIGHLAND HEIGHTS ‐ CLER            176 JOHNS HILL RD                                          HIGHLAND HEIGHTS   KY      41076
HIGHLAND HILLS HOA                         2275 CORPORATE CIRCLE                                                                         HENDERSON          NV      89074
HIGHLAND INSURANCE INC                     PO BOX 2487                                                                                   HUNTINGTON         WV      25725
HIGHLAND LAKES COUNTRY CLUB &              COMMUNITY ASSOC                    PO BOX 578                                                 HIGHLAND LAKES     NJ      07422
HIGHLAND LAKES COUNTRY CLUB AND            COMMUNITY ASSOC.                   PO BOX 578 ‐ 2240 LAKESIDE DRIVE WEST                      HIGHLAND LAKES     NJ      07422
HIGHLAND LAKES PROPERTY OWNERS ASSN INC.   PO BOX 105302                                                                                 ATLANTA            GA      30348
HIGHLAND LAKES PROPERTY OWNERS ASSOC INC   P. O.BOX 105302                                                                               ATLANTA            GA      30348
HIGHLAND MTL FIRE INS CO                   206 NEIL LANE                                                                                 MCDOWELL           VA      24458
HIGHLAND MTL INS                           P O BOX 47                                                                                    CALIFORNIA         MO      65018
HIGHLAND PARK BORO                         HIGHLAND PARK BORO ‐ COL           PO BOX 1330                                                HIGHLAND PARK      NJ      08904
HIGHLAND PARK CITY                         HIGHLAND PARK CITY ‐ TRE           12050 WOODWARD                                             HIGHLAND PARK      MI      48203
HIGHLAND PARK TOWNHOMES ASSOCIATION, INC   PO BOX 471721                                                                                 FORT WORTH         TX      76147
HIGHLAND PARK WATER DEPT                   12050 WOODWARD AVE                                                                            HIGHLAND PARK      MI      48203
HIGHLAND REALTY GROUP LLC                  357 LOCUST STREET                                                                             COLUMBIA           PA      17512
HIGHLAND REALTY GROUP LLC                  ATTN: PAUL SNYDER                  357 LOCUST STREET                                          COLUMBIA           PA      17512
HIGHLAND SEWER AND WATER AUTHORITY         120 TANK DRIVE                                                                                JOHNSTOWN          PA      15904
HIGHLAND SPRINGS CTRY CLUB OWNERS ASSN     P O BOX 13710                                                                                 PALM DESERT        CA      92255
HIGHLAND SPRINGS VILLAGE HOA               1275 CENTER COURT DRIVE                                                                       COVINA             CA      91724
HIGHLAND SPRINGS VILLAGE HOA               C/O LORDON MANAGEMENT              1275 CENTER COURT DRIVE                                    COVINA             CA      91724
HIGHLAND TITLE AGENCY                      6622 SOUTH 1300 EAST                                                                          SALT LAKE CITY     UT      84121
HIGHLAND TOWN                              HIGHLAND TOWN‐TAX COLLEC           2‐4 PROCTOR RD                                             ELDRED             NY      12732
HIGHLAND TOWN                              HIGHLAND TWN TREASURER             12035 E GRAVES RD                                          LAKE NEBAGAMON     WI      54849
HIGHLAND TOWNSHIP                          HIGHLAND TOWNSHIP ‐ TREA           10168 HIBMA RD                                             TUSTIN             MI      49688
HIGHLAND TOWNSHIP                          HIGHLAND TWP ‐ TAX COLLE           P.O. BOX 743                                               PARKESBURG         PA      19365
HIGHLAND TOWNSHIP                          SUSAN FORSYTHE ‐ TAX COL           745 KNOXLYN RD                                             GETTYSBURG         PA      17325
HIGHLAND VIEW MOBILE ESTATES               2655 NW HIGHLAND DR SPACE 126                                                                 CORVALLIS          OR      97330
HIGHLANDER IMPROVEMENT CO.                 RAFAL KARKOSZKA                    2200 GLADSTONE COURT  SUITE B                              GLENDALE HEIGHTS   IL      60139
HIGHLANDER, CHRISTI                        ADDRESS ON FILE
HIGHLANDS BORO‐FISCAL                      HIGHLANDS BORO ‐COLLECTO           171 BAY AVENUE                                             HIGHLANDS          NJ      07732
HIGHLANDS COUNTY                           HIGHLANDS COUNTY‐TAX COL           540 S COMMERCE AVE                                         SEBRING            FL      33870
HIGHLANDS COUNTY CLERK                     590 S COMMERCE AVE                                                                            SEBRING            FL      33870
HIGHLANDS COUNTY CODE ENFORCEMENT          505 S COMMERCE AVENUE                                                                         SEBRING            FL      33870
HIGHLANDS COUNTY TAX COLLECTOR             540 S. COMMERCE AVENUE                                                                        SEBRING            FL      33870
HIGHLANDS OWNERS ASSOCIATION, INC.         888 WEST VENTURA BLVD              SUITE C                                                    CAMERILLO          CA      93010
HIGHLANDS RANCH COMMUNITY ASSOC            9568 UNIVERSITY BLVD                                                                          HIGHLANDS RANCH    CO      80126
HIGHLANDS RANCH COMMUNITY ASSOCIATION      9568 UNIVERSITY BLVD                                                                          HIGHLANDS RANCH    CO      80126
HIGHLANDS S.D./BRACKENRI                   HIGHLANDS SD ‐ TAX COLLE           111 MORGAN STREET                                          BRACKENRIDGE       PA      15014
HIGHLANDS S.D./FAWN TOWN                   HIGHLANDS SD ‐ TAX COLLE           3054 HOWES RUN RD                                          TARENTUM           PA      15084
HIGHLANDS S.D./HARRISON                    HIGHLANDS SD ‐ TAX COLLE           53 GARFIELD ST                                             NATRONA            PA      15065
HIGHLANDS S.D./TARENTUM                    HIGHLANDS SD ‐ TAX COLLE           318 SECOND AVE                                             TARENTUM           PA      15084
HIGHLANDS TOWN                             HIGHLANDS TN‐TAX RECEIVE           254 MAIN ST                                                HIGHLAND FLS       NY      10928
HIGHLINE WATER DISTRICT                    23828 30TH AVE S                                                                              KENT               WA      98032
HIGHMARK REST &                            DAVID & DEBORA GINGOLD             8720 EAGKE CREEK PKWY                                      SAVAGE             MN      55378
HIGHMARK RESTORS INC                       12237 NICOLLET AV S                                                                           BURNSVILLE         MN      55337
HIGHPOINT INS CO                           P O BOX 2057                                                                                  KALISPELL          MT      59903
HIGHSPIRE BORO                             COLLECTOR/JOHN HOCH                72 ROOP ST                                                 HIGHSPIRE          PA      17034
HIGHT, AMY                                 ADDRESS ON FILE
HIGHTOWER INS AGENCY                       3811 SCHAEFER AVE STE I                                                                       CHINO              CA      91710
HIGHTSTOWN BORO                            HIGHTSTOWN BORO‐TAX COLL           156 BANK STREET                                            HIGHTSTOWN         NJ      08520
HIGHVIEW ESTATES OWNERS CORP               PO BOX 64953                                                                                  PHOENIX            AZ      85082
HIGIER ALLEN & LAUTIN PC                   2711 N HASKELL AVE STE 2400                                                                   DALLAS             TX      75204
HIGUERA, SHERRI                            ADDRESS ON FILE
HILAND WATER CORP                          PO BOX 699                                                                                    NEWBERG            OR      97132
HILBERT NATIONAL REALTY, INC.              151 RIES ROAD                                                                                 BALLWIN            MO      63021
HILBERT VILLAGE                            HILBERT VLG TREASURER              PO BOX 266                                                 HILBERT            WI      54129
HILBURN, KEONIA                            ADDRESS ON FILE
HILCO ELECTRIC COOPERATIVE INC             PO BOX 127                                                                                    ITASCA             TX      76055
HILDA HUTCHINSON                           HILDA HUTCHINSON, PRO SE           377 E. 98TH STREET                                         BROOKLYN           NY      11212
HILDALGO COUNTY TAX ASSESSOR‐COLLECTOR     2804 S. BUSINESS HWY 281           PABLO (PAUL) VILLARREAL JR. PCC                            EDINBURG           TX      78539
HILDEBRAN TOWN (DLQ REPO                   HILDEBRAN TOWN‐ TAX COLL           109 SOUTH CENTER STREET                                    HILDEBRAN          NC      28637
HILDEBRANDT, STEPHEN                       ADDRESS ON FILE
HILDRETH, STEVEN                           ADDRESS ON FILE
HILE, STACEY                               ADDRESS ON FILE
HILES MCLEOD INS AGENCY                    PO BOX 2747                                                                                   PENSACOLA          FL      32513
HILES TOWN                                 HILES TWN TREASURER                9193 N MAIN ST                                             HILES              WI      54511
HILGART, CHRISTOPHER                       ADDRESS ON FILE
HILL & ASSOCIATES                          83480 CLEAR LAKE ROAD                                                                         FLORENCE           OR      97439
HILL & COMPANY                             PO BOX 902                                                                                    LA GRANGE          TX      78945
HILL & USHER INS AGENCY                    3033 N 44TH ST SUITE 300                                                                      PHOENIX            AZ      85018
HILL BROS., CONSTRUCTION                   KARA HILL                          12022 WARFIELD ST                                          SAN ANTONIO        TX      78216




                                                                                                          Page 409 of 998
                                           19-10412-jlg            Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         413 of 1004
Creditor Name                                 Address1                                 Address2                                     Address3     City               State   Zip        Country
HILL COUNTRY REALTY                           824 A EARL GARRETT ST                                                                              KERRVILLE          TX      78028
HILL COUNTRY RESTORATION                      & RANCH SERVICES                         PO BOX 87                                                 HARPER             TX      78631
HILL COUNTY                                   HILL COUNTY ‐ TAX COLLEC                 P.O BOX 412                                               HILLSBORO          TX      76645
HILL COUNTY                                   HILL COUNTY ‐ TREASURER                  315 4TH STREET                                            HAVRE              MT      59501
HILL COUNTY APPRAISAL DI                      HILL CAD ‐ TAX COLLECTOR                 P.O. BOX 416                                              HILLSBORO          TX      76645
HILL COUNTY APPRAISAL DISTRICT                1407 ABBOTT AVE                                                                                    HILLSBORO          TX      76645‐0416
HILL COUNTY ASSESSOR COLLECTOR                P.O. BOX 412                                                                                       HILLSBORO          TX      76645
HILL COUNTY CLERK                             PO BOX 398                                                                                         HILLSBORO          TX      76645
HILL COUNTY DISTRICT CLERK                    P.O. BOX 634                                                                                       HILLSBORO          TX      76645
HILL COURT MASTER COA                         1 HILL COURT UNIT 1A                                                                               NORWALK            CT      06850
HILL FIN AND INS SRVCS                        5732 E 2ND ST STE A                                                                                LONG BEACH         CA      90805
HILL FLIPS LLC                                299 TWIN LAKES LANE                                                                                GASTON             SC      29053
HILL HAMILTON AGENCY                          200 DOWELL                                                                                         BELLEFONTAINE      OH      43311
HILL INDUSTRIES LLC                           5895 COUNTY RD 189                                                                                 FLORENCE           AL      35633
HILL INSURANCE AGENCY                         303 GREEN ST N W                                                                                   GAINESVILLE        GA      30501
HILL REALTY                                   SHERI D HILL                             2749 SALES LANDING RD                                     CAMDEN             TN      38320
HILL TOWN                                     HILL TOWN ‐ TAX COLLECTO                 30 CRESCENT STREET ‐ SUI                                  HILL               NH      03243
HILL TOWNSHIP                                 HILL TOWNSHIP ‐ TREASURE                 989 SCHEMP RD                                             LUPTON             MI      48635
HILL TOWNSHIP TREASURER                       989 SCHEMP RD.                                                                                     LUPTON             MI      48635
HILL WALLACK LLP                              202 CARNEGIE CENTER                                                                                PRINCETON          NJ      08543
HILL, ADAM                                    ADDRESS ON FILE
HILL, BENJAMIN                                ADDRESS ON FILE
HILL, BRANDON                                 ADDRESS ON FILE
HILL, CHARLES                                 ADDRESS ON FILE
HILL, DERRICK                                 ADDRESS ON FILE
HILL, ERICA                                   ADDRESS ON FILE
HILL, ERIK                                    ADDRESS ON FILE
HILL, FREDERICK                               ADDRESS ON FILE
HILL, HALEY                                   ADDRESS ON FILE
HILL, IESHA                                   ADDRESS ON FILE
HILL, IZEAL                                   ADDRESS ON FILE
HILL, JASON                                   ADDRESS ON FILE
HILL, JEREMY                                  ADDRESS ON FILE
HILL, JOSEPH                                  ADDRESS ON FILE
HILL, KALEIGH                                 ADDRESS ON FILE
HILL, KERI                                    ADDRESS ON FILE
HILL, LARISSA                                 ADDRESS ON FILE
HILL, MATTHEW                                 ADDRESS ON FILE
HILL, NICHOLAS                                ADDRESS ON FILE
HILL, SARITA                                  ADDRESS ON FILE
HILL, SHARON                                  ADDRESS ON FILE
HILL, SHAVONNE                                ADDRESS ON FILE
HILL, SIMMIEON                                ADDRESS ON FILE
HILL, STEFANIE                                ADDRESS ON FILE
HILLBURN VILLAGE                              HILLBURN VIL‐TAX RECEIVE                 31 MOUNTAIN AVENUE                                        HILLBURN           NY      10931
HILLCO BUILDING SERVICE, LLC                  1109 HUB STREET                                                                                    HOUSTON            TX      77023
HILLCREST APPRAISAL INC                       PO BOX 212                                                                                         BUFFALO            WY      82834
HILLCREST EAST BLDG NO 22                     4350 HILLCREST DRIVE 104                                                                           HOLLYWOOD          FL      33021
HILLCREST ESTATES COMMUNITY                   26840 ALISO VIEJO PARKWAY SUITE 100                                                                ALISO VIEJO        CA      92656
HILLCREST MOBILE HOME TENANTS ASSOC, INC      79 E GROVE STREET                                                                                  MIDDLEBORO         MA      02346
HILLCREST RANCH COMMUNITY                     PO BOX 64762                                                                                       PHOENIX            AZ      85082
HILLCREST/EASTON MHC, LLC                     BETTY WADSWORTH, COMMUNITY MANAGER       P.O. BOX 1720                                             PITTSFORD          NY      14534
HILLCROFT TOWNHOUSE CONDOMINIUM               C/O ROSABELLA MANAGEMENT                 388 WESTCHESTER AVE                                       PORT CHESTER       NY      10573
HILLEY & WYANT‐CORTEZ, P.A.                   840 US HIGHWAY ONE, SUITE 345                                                                      NORTH PALM BEACH   FL      33408
HILLIARD, JUSTIN                              ADDRESS ON FILE
HILLMAN TOWNSHIP                              HILLMAN TOWNSHIP ‐ TREAS                 PO BOX 25                                                 HILLMAN            MI      49746
HILLMAN VILLAGE                               HILLMAN VILLAGE ‐ TREASU                 24220 VETERANS MEMORIAL                                   HILLMAN            MI      49746
HILL‐RUSSELL, JUSTIN                          ADDRESS ON FILE
HILLS   DALE CITY                             HILLS & DALE ‐ TAX COLLE                 PO BOX 22262                                              LOUISVILLE         KY      40252
HILLS AT NORTHAMPTON COMMUNITY                975 EASTON RD STE 102                                                                              WARRINGTON         PA      18976
HILLS CONSTRUCTION, LLC                       13809 NORTHWEST CT.                                                                                HASLET             TX      76052
HILLS OF LAKE LOUISA HOMEOWNERS ASSOC         PO BOX 105302                                                                                      ATLANTA            GA      30348‐5302
HILLS OF LAKE MARY HOA, INC.                  ANITA ROBERTS                            3112 W. LAKE MARY BLVD                                    LAKE MARY          FL      32746
HILLS, RUDOLPH                                ADDRESS ON FILE
HILLSBORO CITY                                HILLSBORO CITY TREASURER                 PO BOX 447                                                HILLSBORO          WI      54634
HILLSBORO MUNICIPAL COURT                     150 E MAIN ST                                                                                      HILLSBORO          OR      97123
HILLSBOROUGH CNTY BOCC PUBLIC UTIL DEPT       UTILITIES SUPPORT DIVISION               601 EAST KENNEDY BOULEVARD                                TAMPA              FL      33602
HILLSBOROUGH CNTY CLERK ‐ CRCT COURT          800 EAST TWIGGS ST.                      ROOM 101                                                  TAMPA              FL      33602
HILLSBOROUGH COUNTY                           HILLSBOROUGH CO‐TAX COLL                 PO BOX 30012  ‐ATTN: PRO                                  TAMPA              FL      33630
HILLSBOROUGH COUNTY                           PUBLIC UTILITIES DEPARTMENT              332 N. FALKENBURG ROAD                                    TAMPA              FL      33619




                                                                                                                  Page 410 of 998
                                           19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   414 of 1004
Creditor Name                                 Address1                           Address2                                     Address3               City                  State   Zip        Country
HILLSBOROUGH COUNTY BOCC                      601 E KENNEDY BLVD                                                                                     TAMPA                 FL      33602
HILLSBOROUGH COUNTY PUBLIC                    UTILITIES                          PO BOX 30702                                                        TAMPA                 FL      33630
HILLSBOROUGH COUNTY PUBLIC UTILITIES          332 N FALKENBURG RD                                                                                    TAMPA                 FL      33619
HILLSBOROUGH COUNTY TAX COLL6031100           601 E KENNEDY BLVD, 14TH FL                                                                            TAMPA                 FL      33602‐4931
HILLSBOROUGH COUNTY TAX COLLECTOR             2506 N FALKENBURG RD                                                                                   TAMPA                 FL      33619
HILLSBOROUGH COUNTY TAX COLLECTOR             2814 E HILLSBOROUGH AVE            BLDG 2                                                              TAMPA                 FL      33610
HILLSBOROUGH COUNTY TAX COLLECTOR             ATTN: DOUG BELDEN                  2506 N. FALKENBURG ROAD                                             TAMPA                 FL      33619
HILLSBOROUGH MUA                              PO BOX 5909                                                                                            HILLSBOROUGH          NJ      08844
HILLSBOROUGH TAX COLLECT                      HILLSBOROUGH‐TAX COLLECT           379 SOUTH BRANCH ROAD                                               HILLSBOROUGH          NJ      08844
HILLSBOROUGH TOWN                             HILLSBOROUGH TN ‐COLLECT           27 SCHOOL STREET                                                    HILLSBOROUGH          NH      03244
HILLSBOROUGH TOWNSHIP                         379 S BRANCH ROAD                                                                                      HILLSBOROUGH          NJ      08844
HILLSDALE BORO                                HILLSDALE BORO ‐ TAX COL           380 HILLSDALE AVENUE                                                HILLSDALE             NJ      07642
HILLSDALE CITY                                HILLSDALE CITY ‐ TREASUR           97 N BROAD ST                                                       HILLSDALE             MI      49242
HILLSDALE COUNTY TREASURER                    29 N HOWELL ST                                                                                         HILLSDALE             MI      49242‐1649
HILLSDALE TOWN                                HILLSDALE TOWN‐ TAX COLL           PO BOX 232                                                          HILLSDALE             NY      12529
HILLSDALE TOWNSHIP                            HILLSDALE TOWNSHIP ‐ TRE           PO BOX 181                                                          HILLSDALE             MI      49242
HILLSIDE COUNTRY HOMES                        INC                                595 PALMER AVE                                                      BENNETT               CO      80102
HILLSIDE HOMEOWNERS ROADS ASSOCIATION         P. O. BOX 88                                                                                           LAKESIDE              MT      59922
HILLSIDE TOWNSHIP                             1409 LIBERTY AVE                                                                                       HILLSIDE              NJ      07205‐1345
HILLSIDE TOWNSHIP  ‐FISC                      HILLSIDE TWP ‐ COLLECTOR           1409 LIBERTY AVE                                                    HILLSIDE              NJ      07205
HILLSVILLE TOWN                               HILLSVILLE TOWN ‐ TREASU           P O BOX 545                                                         HILLSVILLE            VA      24343
HILLTOP ESTATES HOMEOWNERS ASSOC INC          16690 SE 96TH AVE                                                                                      SUMMERFIELD           FL      34491
HILLTOWN TOWNSHIP                             HILLTOWN TWP ‐ TAX COLLE           13 WEST CREAMERY RDPOB                                              HILLTOWN              PA      18927
HILLTOWN TOWNSHIP WATER                       & SEWER AUTHORITY                  316 HIGHLAND PARK ROAD                       PO BOX 365             SELLERSVILLE          PA      18960
HILLVIEW CITY                                 CITY OF HILLVIEW ‐ CLERK           283 CRESTWOOD LN                                                    LOUISVILLE            KY      40229
HILLWOOD CONDOMINIUM ASSOCIATION INC          786 BLANDING BLVD 118                                                                                  ORANGE PARK           FL      32065
HILLYER, WILLIAM                              ADDRESS ON FILE
HILROY RICHARDS, ET AL.                       SCOT F. MCCHAIN                    ILP+ MCCHAIN MILLER NISSMAN                  53A COMPANY STREET     CHRISTIANSTED         VI      00820
HILTON C S  (TN OF CLARK                      HILTON C S ‐ REC OF TAXE           1658 LAKE RD                                                        HAMLIN                NY      14464
HILTON C S  (TN OF HAMLI                      HILTON C S ‐ RECEIVER OF           1658 LAKE RD                                                        HAMLIN                NY      14464
HILTON C.S. (TN OF GREEC                      HILTON C.S ‐ RECEIVER OF           1 VINCE TOFANY BLVD.                                                ROCHESTER             NY      14612
HILTON C.S. (TN OF PARMA                      HILTON C.S ‐ RECEIVER OF           PO BOX 728                                                          HILTON                NY      14468
HILTON HEAD PLANTATION POA INC                7 SURREY LANE                                                                                          HILTON HEAD ISLANDS   SC      29926
HILTON VILLAGE                                HILTON VILLAGE ‐ CLERK             59 HENRY STREET                                                     HILTON NY             NY      14468
HIMELFARB LAW OFFICE PA                       8919 REISTERSTOWN RD                                                                                   BALTIMORE             MD      21208
HIMELFARB LAW OFFICE PA ATTORNEYS AT LAW      1700 REISTERSTOWN RD.              SUITE 237                                                           BALTIMORE             MD      21208
HIMELFARB LAW OFICE PA                        8919 REISTERSTOWN RD                                                                                   BALTIMORE             MD      21208
HINDBERG, MAMIE                               ADDRESS ON FILE
HINDIN, DAVID                                 ADDRESS ON FILE
HINDIN, TIMOTHY                               ADDRESS ON FILE
HINDMAN, JENNIFER                             ADDRESS ON FILE
HINDS COUNTY                                  HINDS COUNTY‐TAX COLLECT           316 S PRESIDENT STREET                                              JACKSON               MS      39201
HINDS COUNTY CHANCERY CLERK                   316 S PRESIDENT ST  2ND FL                                                                             JACKSON               MS      39201
HINDS COUNTY TAX COLLECTOR                    316 S PRESIDENT 1ST FLR                                                                                JACKSON               MS      39201
HINE KNOPP VERNON INS                         501 E MIDLAND ST                                                                                       BAY CITY              MI      48706
HI‐NELLA BORO                                 HI‐NELLA BORO ‐ TAX COLL           100 WYKAGYL ROAD                                                    HI NELLA              NJ      08083
HINES, EILEEN                                 ADDRESS ON FILE
HINES, KEISHAWNDA                             ADDRESS ON FILE
HINESBURG TOWN                                HINESBURG TOWN ‐ TAX COL           10632 RTE 116                                                       HINESBURG             VT      05461
HINGHAM GROUP                                 230 BEAL STREET                                                                                        HIGHAM                MA      02043
HINGHAM MUT FIRE INS                          PO BOX 9229                                                                                            CHELSEA               MA      02150
HINGHAM TOWN                                  HINGHAM TOWN ‐TAX COLLEC           210 CENTRAL STREET                                                  HINGHAM               MA      02043
HINKLE, BARBARA                               ADDRESS ON FILE
HINOJOSA FENCE CO                             5550 AYERS ST                                                                                          CORPUS CHRISTI        TX      78415
HINOJOSA, ERIKA                               ADDRESS ON FILE
HINSDALE COUNTY                               HINSDALE COUNTY‐TREASURE           317 N. HENSON                                                       LAKE CITY             CO      81235
HINSDALE CS (COMBINED)                        HINSDALE CS‐ TAX COLLECT           FIVE STAR BANK‐ 220 LIBE                                            WARSAW                NY      14569
HINSDALE TOWN                                 HINSDALE TOWN ‐ TAX COLL           39 SOUTH ST                                                         HINSDALE              MA      01235
HINSDALE TOWN                                 HINSDALE TOWN‐ TAX COLLE           FIVE STAR BANK‐ 220 LIBE                                            WARSAW                NY      14569
HINSDALE TOWN                                 HINSDALE TOWN ‐TAX COLLE           11 MAIN ST                                                          HINSDALE              NH      03451
HINSHAW & CULBERTSON LLP                      8142 SOLUTIONS CENTER DRIVE                                                                            CHICAGO               IL      60677
HINSHAW DANIELSON & MARQUESS PC               103 W STATE ST                                                                                         MARSHALLTOWN          IA      50158
HINSON, EBONY                                 ADDRESS ON FILE
HINSON, LISA                                  ADDRESS ON FILE
HINTON TOWNSHIP                               HINTON TOWNSHIP ‐ TREASU           PO BOX 60                                                           LAKEVIEW              MI      48850
HINTON, CARMEN                                ADDRESS ON FILE
HINTZ, MATTHEW                                ADDRESS ON FILE
HIOTT, JENNIFER                               ADDRESS ON FILE
HIPP, LAWRENCE                                ADDRESS ON FILE
HIPPE, JASMINE                                ADDRESS ON FILE




                                                                                                            Page 411 of 998
                                       19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     415 of 1004
Creditor Name                             Address1                                 Address2                                        Address3     City            State   Zip     Country
HIPPO                                     101 W 6TH ST 5TH FL                                                                                   AUSTIN          TX      78701
HIPPO                                     191 CASTRO ST B                                                                                       MOUNTAIN VIEW   CA      94041
HIPPO                                     P O BOX 49241                                                                                         SAN JOSE        CA      95161
HIPPO INS                                 P O BOX 49219                                                                                         SAN JOSE        CA      95161
HIPPO INS                                 P O BOX 49247                                                                                         SAN JOSE        CA      95161
HIRAM TOWN                                HIRAM TOWN ‐ TAX COLLECT                 25 ALLARD CIRCLE                                             HIRAM           ME      04041
HIRCHERT, TRAVIS                          ADDRESS ON FILE
HIRMAN, DAWN                              ADDRESS ON FILE
HIROCHO, DEONDRE                          ADDRESS ON FILE
HIROCHO, KAZUMASA                         ADDRESS ON FILE
HIS TO OWN CONSTRUCTION                   3611 AVALON CASTLE DR                                                                                 SPRING          TX      77386
HIS WILL CONST ROSIE &                    DONALD COLEMAN                           5460 W FERDINAND                                             CHICAGO         IL      60644
HIS WILL CONSTRUCTION                     5460 W FERDINAND ST                                                                                   CHICAGO         IL      60644
HISCO ENVIRONMENTAL, LLC                  3604 FERNANDINA RD.                                                                                   COLUMBIA        SC      29210
HISPANO‐ AMERICANO INS                    4721 N MAIN AVE                                                                                       HOUSTON         TX      77009
HISTORIC RESTORATIONS                     INC                                      875 NORTH AVE                                                MACON           GA      31211
HITCHCOCK COUNTY                          HITCHCOCK COUNTY ‐ TREAS                 PO BOX 248                                                   TRENTON         NE      69044
HITCHCOCK, LAURA                          ADDRESS ON FILE
HI‐TECH HOME IMPROVEMENTS, INC.           900 WALT WHITMAN ROAD SUITE 305                                                                       MELVILLE        NY      11747
HITESH PATEL                              5408 CRANSTON CT                                                                                      GLEN ALLEN      VA      23059
HITT, MICHAEL                             ADDRESS ON FILE
HITZEL, ROXANN                            ADDRESS ON FILE
HIX, MARISSA                              ADDRESS ON FILE
HIXON TOWN                                HIXON TWN TREASURER                      N15042 FRENCHTOWN AVE                                        WITHEE          WI      54498
HIXTON TOWN                               HIXTON TWN TREASURER                     N8974 POLE GROVE RD                                          HIXTON          WI      54635
HMIA                                      2626 CANAL ST 3RD FL                                                                                  NEW ORLEANS     LA      70119
HMN CONSTRUCTION CORP                     2606 PLAYUELA                                                                                         AGUADILLA       PR      00603
HMN INC                                   GROUND RENT                              PO BOX 393                                                   STEVENSON       MD      21153
HN INSURANCE SERVICES                     P O  BOX 421547                                                                                       ATLANTA         GA      30342
HNL MARKETING LLC                         JOSEPH SAMUEL THACKER                    2008 OAK HOLLOW DR.                                          BEDFORD         TX      76021
HO, ANGEL                                 ADDRESS ON FILE
HO, FREDERICK                             ADDRESS ON FILE
HO, JACQUELINE                            ADDRESS ON FILE
HO, THUYTAM                               ADDRESS ON FILE
HOA CAPITAL RESOLUTIONS, LLC              1701 PENNSYLVANIA AVE, NW SUITE 300                                                                   WASHINGTON      DC      20006
HOA COLLECTIONS LLC                       6375 S PECOS RD STE 214                                                                               LAS VEGAS       NV      89120
HOA FINANCIAL SERVICES LLC                1820 NE JENSEN BEACH BLVD                                                                             JENSEN BEACH    FL      34957
HOA LAWYERS GROUP LLC                     9500 WEST FLAMINGO RD SUITE 204                                                                       LAS VEGAS       NV      89147
HOA MANAGEMENT COMPANY                    P. O. BOX 10000                          3205 LAKESIDE VILLAGE DRIVE                                  PRESCOTT        AZ      86304
HOANG, CHI                                ADDRESS ON FILE
HOANG, CINDY                              ADDRESS ON FILE
HOANG, SON                                ADDRESS ON FILE
HOAR, LANCE                               ADDRESS ON FILE
HOBAN INS                                 18 HICKORY ST                                                                                         FRANKFORD       DE      19945
HOBART VILLAGE                            BROWN COUNTY ‐ TREASURER                 PO BOX 23600/305 EAST WA                                     GREEN BAY       WI      54305
HOBART VILLAGE                            HOBART VILLAGE ‐ CLERK                   P.O. BOX 53                                                  HOBART          NY      13788
HOBBIB, PATRICIA                          ADDRESS ON FILE
HOBBS, FELICIA                            ADDRESS ON FILE
HOBBS, RUDY                               ADDRESS ON FILE
HOBOKEN CITY  ‐FISCAL                     HOBOKEN CITY ‐TAX COLLEC                 94 WASHINGTON STREET                                         HOBOKEN         NJ      07030
HOBOKEN CITY ‐ABATEMENT                   HOBOKEN CITY ‐ TAX COLLE                 94 WASHINGTON STREET                                         HOBOKEN         NJ      07030
HOCHHEIM PRAIRIE FARM                     500 HWY 77‐A NORTH                                                                                    YOAKUM          TX      77995
HOCHHEIM PRAIRIE FARM                     MUT INS ASSOC                            500 S US HIGHWAY 77A                                         YOAKUM          TX      77995
HOCKESSIN HOLDINGS, INC., AS TRUSTEE      KENNETH S. HARTER                        5080 SPECTRUM DRIVE, SUITE 1000‐E                            ADDISON         TX      75001
HOCKING COUNTY                            HOCKING COUNTY ‐ TREASUR                 PO BOX 28                                                    LOGAN           OH      43138
HOCKING COUNTY TREASURER                  1 E MAIN ST                                                                                           LOGAN           OH      43138
HOCKLEY COUNTY                            HOCKLEY COUNTY ‐ TAX COL                 624 AVENUE H, SUITE 101                                      LEVELLAND       TX      79336
HODDER, CLINTON                           ADDRESS ON FILE
HODGDON TOWN                              HODGDON TOWN ‐TAX COLLEC                 179 HODGDON MILLS ROAD                                       HODGDON         ME      04730
HODGE, JARVAS                             ADDRESS ON FILE
HODGE, KIASI                              ADDRESS ON FILE
HODGE, MARIA                              ADDRESS ON FILE
HODGE, MARK                               ADDRESS ON FILE
HODGEMAN COUNTY                           HODGEMAN COUNTY ‐ TREASU                 500 MAIN ST                                                  JETMORE         KS      67854
HODGENVILLE CITY                          CITY OF HODGENVILLE ‐ CL                 PO BOX 189                                                   HODGENVILLE     KY      42748
HODGES FORD INS AGENCY                    1957 RAINBOW DR                                                                                       GADSDEN         AL      35901
HODGES PAINTING & REMODELING              THOMAS BRANDON HODGES                    258 GLEN OAK CIRCLE                                          RIDGEWAY        VA      24148
HODGES, DAVID                             ADDRESS ON FILE
HODGES, KRISTIN                           ADDRESS ON FILE
HODGES, MICHAEL                           ADDRESS ON FILE




                                                                                                                 Page 412 of 998
                                      19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                416 of 1004
Creditor Name                              Address1                           Address2                                     Address3                 City              State   Zip          Country
HODOSH, LYON & HAMMER                      41 COMSTOCK PKWY                                                                                         CRANSTON          RI      2921
HOEGEN APPRAISAL SERVICES                  41 BRIARBROOK DRIVE                                                                                      NORTH KINGSTOWN   RI      02852
HOEGLER, MICHAEL                           ADDRESS ON FILE
HOELZ APPRAISALS LLC                       507 BLACK EARTH RD                                                                                       WALES             WI      53183
HOEPPNER, KELLY                            ADDRESS ON FILE
HOF, SAMUEL                                ADDRESS ON FILE
HOFBAUER, KEN                              ADDRESS ON FILE
HOFELMAN, ARTHUR                           ADDRESS ON FILE
HOFER, MICHAEL                             ADDRESS ON FILE
HOFFMAN APPRAISAL SERS                     LLC                                PO BOX 126                                                            ROSE HILL         KS      67133
HOFFMAN INS GROUP                          P O BOX 709                                                                                              SUGARLAND         TX      77487
HOFFMAN INS GRP                            14905 SW FRWY STE 200                                                                                    SUGAR LAND        TX      77478
HOFFMAN INSURANCE GROUP, LLC               14905 SOUTHWEST FREEWAY 200                                                                              SUGAR LAND        TX      77478
HOFFMAN, MARK                              ADDRESS ON FILE
HOFFMAN, MARTHA                            ADDRESS ON FILE
HOFFMAN, RONDA                             ADDRESS ON FILE
HOFFMAN, SCOTT                             ADDRESS ON FILE
HOFFMAN, SHEILA                            ADDRESS ON FILE
HOGER, VICTORIA                            ADDRESS ON FILE
HOHENBERGER, MAXANN                        ADDRESS ON FILE
HOHENWALD CITY                             HOHENWALD CITY‐TREASURER           118 W LINDEN AVE                                                      HOHENWALD         TN      38462
HO‐HO‐KUS                                  HO‐HO‐KUS ‐ TAX COLLECTO           333 WARREN AVENUE                                                     HO‐HO‐KUS         NJ      07423
HOKE COUNTY                                HOKE COUNTY ‐ TAX COLLEC           227 N. MAIN ST.                                                       RAEFORD           NC      28376
HOKE COUNTY REGISTER OF DEEDS              113 CAMPUS AVE                                                                                           RAEFORD           NC      28376
HOKE COUNTY TAX COLLECTOR                  PO BOX 217                                                                                               RAEFORD           NC      28376‐0217
HOLBROOK INS AGCY                          29856 NWESTERN HWY                                                                                       SOUTHFIELD        MI      48034
HOLBROOK TOWN                              HOLBROOK TOWN ‐ TAX COLL           50 NORTH FRANKLIN STREET                                              HOLBROOK          MA      02343
HOLBROOK, FRANK                            ADDRESS ON FILE
HOLCOMBE LAND DEVELOPMENT INC              2215 C W PALMETTO ST  STE 200                                                                            FLORENCE          SC      29501
HOLDEN BEACH TOWN                          HOLDEN BEACH TOWN ‐ TREA           110 ROTHSCHILD                                                        HOLDEN BEACH      NC      28462
HOLDEN INS AGENCY INC                      823 BELNAP ST SUITE 121                                                                                  SUPERIOR          WI      54880
HOLDEN MUNICIPAL LIGHT DEPARTMENT          1 HOLDEN STREET                                                                                          HOLDEN            MA      01520
HOLDEN RIDGE OWNERS ASSOCIATION, INC       4735 OLD CANOE CREEK RD                                                                                  SAINT CLOUD       FL      34769
HOLDEN ROOFING, INC                        2128 FIRST STREET                                                                                        ROSENBERG         TX      77471
HOLDEN TOWN                                HOLDEN TOWN ‐ TAX COLLEC           570 MAIN ROAD                                                         HOLDEN            ME      04429
HOLDEN TOWN                                HOLDEN TOWN ‐TAX COLLECT           1204 MAIN STREET                                                      HOLDEN            MA      01520
HOLDEN, THOMAS                             ADDRESS ON FILE
HOLDER, PRISMA                             ADDRESS ON FILE
HOLDERNESS TOWN                            HOLDERNESS TOWN‐TAX COLL           P.O. BOX 203                                                          HOLDERNESS        NH      03245
HOLDINESS, BETTY                           ADDRESS ON FILE
HOLDING TOWNSHIP                           JULIANNE EBNET                     41249 190TH AVE.                                                      ALBANY            MN      56307
HOLEY NAVARRE WATER SYSTEMS INC            PO BOX 6539                                                                                              NAVARRE           FL      32566
HOLHOUSE SERVICES                          JON HOLMAN                         JON HOLMAN                                   811 1/2 W 6TH STREET     ANDERSON          IN      46016
HOLIDAY BEACH HOME TRACTS                  26100 N US HWY 101                                                                                       HOODSPORT         WA      98548
HOLIDAY CITY  MONROE HOMEOWNERS, INC       600 CARIBBEAN WAY                                                                                        WILLIAMSTOWN      NJ      08094
HOLIDAY CITY @ BERKELEY SHAREOWNERS CORP   631 JAMAICA BLVD.                                                                                        TOMS RIVER        NJ      08757
HOLIDAY CITY ASSOCIATION                   2170 YORKTOWNE BLVD                                                                                      TOMS RIVER        NJ      08753
HOLIDAY CITY ASSOCIATION                   2170 YORKTOWNE BLVD                                                                                      TOMS RIVER        NJ      22181‐6189
HOLIDAY CITY ASSOCIATION                   NANCY DENNY                        2170 YORKTOWNE BLVD.                                                  TOMS RIVER        NJ      08753
HOLIDAY CITY AT BERKELEY                   SHAREOWNERS CORP                   631 JAMAICA BOULEVARD                                                 TOMS RIVER        NJ      08757
HOLIDAY CITY ORGANIZATION                  1846 YORKTOWNE BOULEVARD                                                                                 TOMS RIVER        NJ      08753
HOLIDAY CITY SOUTH HOMEOWNERS CORP         139 SANTIAGO DRIVE                                                                                       TOMS RIVER        NJ      08757
HOLIDAY CITY WEST HOMEOWNERS CORPORATION   45 CABRILLO BOULEVARD                                                                                    TOMS RIVER        NJ      08757
HOLIDAY HEIGHTS HOME OWNERS ASSOCIATION    96 PRINCE CHARLES DRIVE                                                                                  TOMS RIVER        NJ      08757
HOLIDAY ISLAND SUBURBAN IMPROVEMENT DIST   110 WOODSDALE DRIVE                                                                                      HOLIDAY ISLAND    AR      72631‐4641
HOLIDAY VILLAGE CSA                        P.O. BOX 60002                                                                                           NEWARK            NJ      07101
HOLIDAY WEST MOBILE HOME PARK              35777 FORD ROAD                                                                                          WESTLAND          MI      48185
HOLIDAY, SUZETTE                           ADDRESS ON FILE
HOLLADAY CONSTRUCTION                      17300 FAIRWAY DR                                                                                         ATHENS            AL      35613
HOLLAND & HOLLAND PROP                     6539 DARREN DRIVE                                                                                        OLIVE BRANCH      MS      38654
HOLLAND & KNIGHT LLP                       PO BOX 864084                                                                                            ORLANDO           FL      32886‐4084
HOLLAND APPRAISAL SERVICES INC             599 HIGHWAY 58                                                                                           CAPE CARTERET     NC      28584
HOLLAND CITY                               HOLLAND CITY ‐ TREASURER           270 S RIVER AVE                                                       HOLLAND           MI      49423
HOLLAND CS (COMBINED TNS                   HOLLAND CS ‐ TAX COLLECT           PO BOX 404                                                            HOLAND            NY      14080
HOLLAND GROUP APPRAISALS LLC               6269 CALLICOTT AVENUE                                                                                    WOODLAND HILLS    CA      91367
HOLLAND HOMES                              BRIAN HOLLAND                      45 CAROL AVE                                                          PEMBROKE          MA      02359
HOLLAND MTL FIRE                           265 S MAIN ST                                                                                            CEDAR GROVE       WI      53013
HOLLAND PATENT C S   (CM                   HOLLAND PATENT C S ‐ COL           9601 MAIN STREET                                                      HOLLAND PATENT    NY      13354
HOLLAND TAX COLLECTOR                      27 STURBRIDGE ROAD                                                                                       HOLLAND           MA      01521
HOLLAND TOWN                               BROWN COUNTY ‐ TREASURER           PO BOX 23600/305 EAST WA                                              GREEN BAY         WI      54305




                                                                                                         Page 413 of 998
                                     19-10412-jlg             Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 417 of 1004
Creditor Name                           Address1                               Address2                                     Address3              City               State   Zip          Country
HOLLAND TOWN                            HOLLAND TOWN ‐ TAX COLLE               120 SCHOOL ROAD                                                    DERBYLINE          VT      05830
HOLLAND TOWN                            HOLLAND TOWN ‐ TAX COLLE               27 STURBRIDGE ROAD                                                 HOLLAND            MA      01521
HOLLAND TOWN                            HOLLAND TWN TREASURER                  W3005 COUNTY RD G                                                  CEDAR GROVE        WI      53013
HOLLAND TOWN                            HOLLAND TWN TREASURER                  W7937 COUNTY ROAD MH                                               HOLMEN             WI      54636
HOLLAND TOWN                            JUNE MCARTHUR‐TAX COLLEC               PO BOX 404                                                         HOLLAND            NY      14080
HOLLAND TOWN                            TAX COLLECTOR                          W7937 COUNTY ROAD MH                                               HOLMEN             WI      54636
HOLLAND TOWNSHIP                        HOLLAND TOWNSHIP ‐ TREAS               353 N 120 ST                                                       HOLLAND            MI      49424
HOLLAND TOWNSHIP                        HOLLAND TOWNSHIP ‐ TREAS               9312 S YOUNG RD                                                    FALMOUTH           MI      49632
HOLLAND TOWNSHIP                        HOLLAND TWP ‐ COLLECTOR                61 CHURCH ROAD                                                     MILFORD            NJ      08848
HOLLAND, LATWAN                         ADDRESS ON FILE
HOLLAND, LEONARD                        ADDRESS ON FILE
HOLLAND, RITA                           ADDRESS ON FILE
HOLLANDALE CITY                         HOLLANDALE CITY‐TAX COLL               PO BOX 395                                                         HOLLANDALE         MS      38748
HOLLANDALE VILLAGE                      HOLLANDALE VLG TREASURER               PO BOX 55 / 200 5TH AVE                                            HOLLANDDALE        WI      53544
HOLLANDER GOODE & LOPEZ PA              314 SOUTH FEDERAL HIGHWAY                                                                                 DANIA BEACH        FL      33004
HOLLANDS GEN CONTRACTORS                80 FORGE RD                                                                                               LEXINGTON          VA      24450
HOLLENBACK TOWNSHIP                     JULIE HART ‐ TAX COLLECT               24 CHESTNUT LANE                                                   WAPWALLOPEN        PA      18660
HOLLER LAW FIRM LLC                     185 PLAINS ROAD STE 100W                                                                                  MILFORD            CT      06461
HOLLEY C S (TN CLARENDON                HOLLEY C S ‐ TAX COLLECT               3800 N MAIN ST                                                     HOLLEY             NY      14470
HOLLEY C S (TN OF MURRAY                HOLLEY C S‐TAX COLLECTOR               3800 N MAIN ST                                                     HOLLEY             NY      14470
HOLLEY CEN SCH (TN OF CL                HOLLEY CEN SCH ‐ TAX COL               3800 NORTH MAIN STREET                                             HOLLEY             NY      14470
HOLLEY INS                              1604 A MOCKINGBIRD CT                                                                                     FLORENCE           AL      35630
HOLLEY NAVARRE WATER SYSTEMS INC        PO BOX 6539                                                                                               NAVARRE            FL      32566
HOLLEY VILLAGE                          HOLLEY VILLAGE‐CLERK                   72 PUBLIC SQUARE                                                   HOLLEY             NY      14470
HOLLIDAY INTERIORS                      1004 SPRING CYPRESS RD                                                                                    SPRING             TX      77373
HOLLIDAY, LASHAWN                       ADDRESS ON FILE
HOLLIDAYSBURG BORO                      HOLLIDAYSBURG BORO ‐ COL               223 BEDFORD STREET                                                 HOLLIDAYSBURG      PA      16648
HOLLIDAYSBURG S.D./ALLEG                HOLLIDAYSBURG AREA SD ‐                892 OLD ROUTE 22                                                   DUNCANSVILLE       PA      16635
HOLLIDAYSBURG S.D./BLAIR                HOLLIDAYSBURG AREA SD ‐                556 HILLSIDE VIEW DRIVE                                            DUNCANVILLE        PA      16635
HOLLIDAYSBURG S.D./DUNCA                DENISE L LLOYD ‐ TAX COL               919 8TH AVENUE                                                     DUNCANSVILLE       PA      16635
HOLLIDAYSBURG S.D./FRANK                KATHRYN HILEMAN‐TAX COLL               2065 SCOTCH VALLEY ROAD                                            HOLLIDAYSBURG      PA      16648
HOLLIDAYSBURG S.D./HOLLI                HOLLIDAYSBURG AREA SD ‐                223 BEDFORD STREET                                                 HOLLIDAYSBURG      PA      16648
HOLLIDAYSBURG S.D./JUNIA                HOLLIDAYSBURG AREA SD ‐                1934 KNOB ROAD                                                     PORTAGE            PA      15946
HOLLIE BAUMEISTER                       6911 FOXHURST LN                                                                                          HUMBLE             TX      77338
HOLLIN HOME REMODELING                  LLC                                    2221JUSTIN RD STE199‐129                                           FLOWER MOUND       TX      75028
HOLLINGSWORTH                           RIDDLEBERGER INS LLC                   405 S 5TH AVE                                                      DENTON             MD      21629
HOLLINGSWORTH ROOFINGLLC                1966 IRON CITY RD                                                                                         ANNISTON           AL      36207
HOLLINGTON CONDOMINIUM ASSOCIATION      RESIDENTIAL REALTY GROUP, INC          3600 CRONDALL LANE, SUITE 103                                      OWINGS MILLS       MD      21117
HOLLIS APPRAISALS INC                   2974 HARTLEY ROAD WEST                                                                                    JACKSONVILLE       FL      32257
HOLLIS TOWN                             HOLLIS TOWN ‐ TAX COLLEC               34 TOWN FARM ROAD                                                  HOLLIS             ME      04042
HOLLIS TOWN                             HOLLIS TOWN ‐ TAX COLLEC               7 MONUMENT SQUARE                                                  HOLLIS             NH      03049
HOLLIS, LAWANDA                         ADDRESS ON FILE
HOLLISTER INSURORS                      PO BOX 1350                                                                                               BAY CITY           TX      77404‐1350
HOLLISTON TOWN                          HOLLISTON TOWN ‐ TAX COL               703 WASHINGTON STREET                                              HOLLISTON          MA      01746
HOLLISTON VILLAS                        706 WEST BROADWAY 204                                                                                     GLENDALE           CA      91204
HOLLISTON WATER/SEWER LI                HOLLISTON TOWN ‐ TAX COL               703 WASHINGTON STREET                                              HOLLISTON          MA      01746
HOLLOMAN, TONIA                         ADDRESS ON FILE
HOLLON HOME IMPROVEMENT                 JAMES HOLLON                           1252 RIVER RD UNIT 15                                              EDGEWATER          NJ      07020
HOLLORAN, NORA                          ADDRESS ON FILE
HOLLOW CREEK CITY                       CITY OF HOLLOW CREEK ‐ C               7504 FEGENBUSH LANE BLDG                                           LOUISVILLE         KY      40228
HOLLOWAY, KARI                          ADDRESS ON FILE
HOLLOWAY, LINDA                         ADDRESS ON FILE
HOLLY K LISKA TAX COLLECTOR             207 THIRD STREET                                                                                          HANOVER            PA      17331
HOLLY LAKE ASSOCIATION                  15951 SW 41ST STREET 300               C/O NEXTGENMANAGEMENT, LLC                                         DAVIE              FL      33331
HOLLY LAKE RANCH ASSOCIATION            220 HOLLY LODGE CIRCLE                                                                                    HOLLY LAKE RANCH   TX      75765
HOLLY SPRING CITY                       HOLLY SPRING ‐TAX COLLEC               3237 HOLLY SPRINGS PARKW                                           HOLLY SPRINGS      GA      30115
HOLLY TOWNSHIP                          HOLLY TOWNSHIP ‐ TREASUR               102 CIVIC DR                                                       HOLLY              MI      48442
HOLLY TRANQUILLO                        4175 THALIA STATION CIR                                                                                   VIRGINIA BEACH     VA      23452
HOLLY TWEED                             938 DEXTER CORNER RD                                                                                      TOWNSEND           DE      19734
HOLLY VILLAGE                           HOLLY VILLAGE ‐ TREASURE               300 EAST ST; KARL RICHTE                                           HOLLY              MI      48442
HOLLYVALE RENTAL HOLDINGS, LLC          2015 MANHATTAN BEACH BLVD STE 100                                                                         REDONDO BEACH      CA      90278
HOLLYVILLA CITY                         CITY OF HOLLY VILLA ‐ CL               PO BOX 100                                                         FAIRDALE           KY      40118
HOLM APPRAISALS                         6908 W 82ND ST                                                                                            BLOOMINGTON        MN      55438
HOLM INTERNATIONAL PROPERTIES           DARIUS RAFIE                           MORTENSON & RAFIE                            10781 W TWAIN AVE     LAS VEGAS          NV      89135
HOLM INTERNATIONAL PROPERTIES LLC       DARIUS RAFIE                           MORTENSON & RAFIE                            10781 W TWAIN AVE     LAS VEGAS          NV      89135
HOLM INTERNATIONAL PROPERTIES LLC       PETER MORTENSON                        MORTENSON & RAFIE LLP                        10781 W TWAIN AVE     LAS VEGAS          NV      89135
HOLM, ANDREW                            ADDRESS ON FILE
HOLMAN FLOOR COMPANY, INC.              PO BOX 968                                                                                                ALEXANDER CITY     AL      35011
HOLMAN, MICHAEL                         ADDRESS ON FILE
HOLMDEL TOWNSHIP                        HOLMDEL TWP ‐ COLLECTOR                4 CRAWFORDS CORNER RD                                              HOLMDEL            NJ      07733




                                                                                                          Page 414 of 998
                                        19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               418 of 1004
Creditor Name                              Address1                          Address2                                     Address3     City              State   Zip     Country
HOLMEN VILLAGE                             HOLMEN VLG TREASURER              PO BOX 158 / 421 S MAIN                                   HOLMEN            WI      54636
HOLMES & SONS ROOFING/PAINTING, INC.       2995 NW 6TH CT.                                                                             FORT LAUDERDALE   FL      33311
HOLMES CITY FARMERS MUT                    2308 S BROADWAY 10                                                                          ALEXANDRIA        MN      56308
HOLMES CITY FARMERS MUT                    INSURANCE                         2308 S BROADWAY 10                                        ALEXANDRIA        MN      56308
HOLMES COUNTY                              HOLMES COUNTY ‐ TREASURE          75 E CLINTON ST, SUITE 1                                  MILLERSBURG       OH      44654
HOLMES COUNTY                              HOLMES COUNTY‐TAX COLLEC          1 COURT SQUARE                                            LEXINGTON         MS      39095
HOLMES COUNTY                              HOLMES COUNTY‐TAX COLLEC          224 N WAUKESHA ST                                         BONIFAY           FL      32425
HOLMES COUNTY CHANCERY CLERK               PO BOX 1211                                                                                 LEXINGTON         MS      39095
HOLMES COUNTY CLERK OF CIRCUIT CT          PO BOX 397                                                                                  BONIFAY           FL      32425
HOLMES COUNTY TAX COLLECTOR                1 COURT SQUARE                                                                              LEXINGTON         MS      39095
HOLMES DISPOSITION, CORP                   P.O. BOX 483                                                                                MODENA            NY      12548
HOLMES TOWNSHIP                            HOLMES TOWNSHIP ‐ TREASU          W7816 EISERLE LANE                                        DAGGETT           MI      49821
HOLMES, ALEXIA                             ADDRESS ON FILE
HOLMES, DERRINEKA                          ADDRESS ON FILE
HOLMES, MARY                               ADDRESS ON FILE
HOLMES, NANCY                              ADDRESS ON FILE
HOLMES, QIANA                              ADDRESS ON FILE
HOLMES, STEVE                              ADDRESS ON FILE
HOLMES, TREVA                              ADDRESS ON FILE
HOLMES‐WAYNE ELECTRIC COOPERATIVE INC      PO BOX 112                                                                                  MILLERSBURG       OH      44654
HOLMGREN, JUNE                             ADDRESS ON FILE
HOLP CONSTRUCTION INC                      5713 SAWYERS GREEN TRAIL                                                                    SEYMOUR           TN      37865
HOLQUIN, ABDON                             ADDRESS ON FILE
HOLSCHBACH, KELSEY                         ADDRESS ON FILE
HOLSINGER, RONICA                          ADDRESS ON FILE
HOLSO, JAMESON                             ADDRESS ON FILE
HOLSTON, BRIDGETTE                         ADDRESS ON FILE
HOLT CARPENTRY                             8897 E SHARON DR                                                                            SCOTTSDALE        AZ      85260
HOLT COUNTY                                HOLT COUNTY ‐ COLLECTOR           102 W. NODAWAY ST                                         OREGON            MO      64473
HOLT COUNTY                                HOLT COUNTY ‐ TREASURER           PO BOX 648                                                ONEILL            NE      68763
HOLT INS AGENCY                            P O BOX 547                                                                                 RANCO CUCAMONGA   CA      91729
HOLT INSURANCE AGENCY                      PO BOX 1467                                                                                 DAYTON            TX      77535
HOLTAN, RYAN                               ADDRESS ON FILE
HOLTER, NATALIA                            ADDRESS ON FILE
HOLTH & KOLLMAN LLC                        58 HUNTINGTON STREET                                                                        NEW LONDON        CT      06320
HOLTON TOWN                                HOLTON TWN TREASURER              3496 TOWN HALL ROAD                                       ABBOTSFORD        WI      54405
HOLTON TOWNSHIP                            HOLTON TOWNSHIP ‐ TREASU          6511 HOLTON WHITEHALL RD                                  HOLTON            MI      49425
HOLTZ, CHAD                                ADDRESS ON FILE
HOLTZCLAW, APRIL                           ADDRESS ON FILE
HOLUB INS AGENCY                           3526 E FM 528 STE 201                                                                       FRIENDSWOOD       TX      77546
HOLWAY TOWN                                HOLWAY TWN TREASURER              N744 HAMM DR                                              OWEN              WI      54460
HOLYOKE CITY                               HOLYOKE CITY ‐ TAX COLLE          536 DWIGHT ST ROOM 13                                     HOLYOKE           MA      01040
HOLYOKE MUTUAL INS CO                      HOLYOKE SQUARE                    PO BOX 981066                                             BOSTON            MA      02298
HOLYOKE WATER WORKS                        20 COMMERCIAL ST.                                                                           HOLYOKE           MA      01040
HOMAN PAINTING                             JOHN HOMAN JR.                    2602 AMES AVE                                             CHEYENNE          WY      82001
HOME ‐ ONE ROOFING                         ROBERT E SHERWOOD                 17821 BENT TREE RIDGE                                     COUNCIL BLUFFS    IA      51503
HOME & LAND PROS LLC                       ATTN: ROSIE ELLIOTT               1061 CALVARY CHURCH RD                                    BISHOPVILLE       SC      29010
HOME AGAIN ROOF CONST                      8030 S MEMORIAL DR B                                                                        TULSA             OK      74133
HOME ALLIANCE REALTY                       ATTN: LISA LOPEZ                  142 E. BAY AVE                                            MANAHAWKIN        NJ      08050
HOME AND LAND BROKERS INC                  1865 VETERANS PARK DR             SUITE 304                                                 NAPLES            FL      34109
HOME APPRAISING GROUP                      INC                               18 CAMPUS BLVD  STE 100                                   NEWTOWN SQUARE    PA      19073
HOME ASSOCIATION SOLUTIO                   PO BOX 26145                                                                                OVERLAND PARK     KS      66225
HOME BUILDERS CONTRACTORS                  ZACH LAUGHLIN                     4116 N. COLONY BLVD                                       THE COLONY        TX      75056
HOME BUYERS REALTY                         24 WEST TENTH STREET                                                                        TRACY             CA      95376
HOME BUYERS REALTY                         632 W 11TH ST STE 215                                                                       TRACY             CA      95376
HOME COMPLIANCE SERVICES                   401 E CORPORATE DR                SUITE 290                                                 LEWISVILLE        TX      75067
HOME CRAFTERS NICK FITZGERALD              NICK FITZGERALD                   2219 ASHLEY PARK                                          PLANO             TX      75074
HOME DEPOT                                 2455 PACES FERRY RD NW                                                                      ATLANTA           GA      30339
HOME DEPOT FOR ACCT OF                     ANNIE MARBURY                     703 EDMON AVE                                             OPELIKA           AL      36804
HOME DEPOT FOR ACCT OF                     DONALD R EVANS                    24360 RIMCREST LN                                         MORENO VALLEY     CA      92557
HOME DEPOT FOR ACCT OF                     EDWARD GARCIA                     117 BRANDYWINE LN                                         VICTORIA          TX      77901
HOME DEPOT FOR THE ACCT                    OF CHARLOTTE ARMSTRONG            1620 COAL SHOVEL TRAIL                                    CONYERS           GA      30013
HOME DEPOT FOR THE ACCT                    OF CHESTER GADSON                 5057 WINTERBERRY DR                                       INDIANAPOLIS      IN      46254
HOME DEPOT FOR THE ACCT                    OF GARY GREGUS                    210 FAWN DR                                               HARLEYSVILLE      PA      19438
HOME DEPOT FOR THE ACCT                    OF MYRIAME THERESIAS              3579 SW 69TH WAY                                          MIRAMAR           FL      33023
HOME DEPOT FOR THE ACCT                    OF SHAKIA WHITEHURST              25 CANAAN RD                                              STRATFORD         CT      06614
HOME DEPOT FOR THE ACCT                    OF ZIAD QASSAS                    3502 IRON LOFT CT                                         KATY              TX      77450
HOME DEPOT U.S.A., INC.                    2455 PACES FERRY ROAD                                                                       ATLANTA           GA      30339
HOME DEPOT USA INC                         2455 PACES FERRY RD SE                                                                      ATLANTA           GA      30339
HOME DESIGN MFG                            PO BOX 527                                                                                  FONTANA           WI      53125




                                                                                                        Page 415 of 998
                                           19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             419 of 1004
Creditor Name                                 Address1                                     Address2                                       Address3                         City             State   Zip        Country
HOME EQUITY LOAN TRUST 1998‐C                 US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                                   ST. PAUL         MN      55107‐2292
HOME EQUITY MORT ASSET‐BACKED TRST            SERIES INDS 2006‐2B                          DEUTSCHE BANK NTL TRUST CO AS TRUSTEE          1761 EACH ST. ANDREWS PLACE      SANTA ANA        CA      92705‐4934
HOME EQUITY MORT LOAN ASSET‐BACKED TRST       SERIES INDS 2006‐3                           DEUTSCHE BANK NTL TRUST CO AS TRUSTEE          1761 EACH ST. ANDREWS PLACE      SANTA ANA        CA      92705‐4934
HOME EQY LOAN PT CERT, SERIES 2006‐HSA1       BNY MELLON TRUST CO N.A.  AS TRUSTEE         CORPORATE TRUST ‐ MBS                          500 ROSS STREET ‐ 12TH FLOOR     PITTSBURGH       PA      15262
HOME EVOLUTION CONTRAC &                      JEREMY & LISA LEUBNER                        22 CRESEENT TERR                                                                COHOES           NY      12047
HOME EVOLUTION CONTRACTOR                     ALEXANDER KOTSYUBA                           323 FARM TO MARKET RD                                                           MECHANICVILLE    NY      12118
HOME FARMERS MUTUAL INS                       P O BOX 207                                                                                                                  TEUTOPOLIS       IL      62467
HOME FIRST AGENCY                             PO BOX 9770                                                                                                                  MARYVILLE        TN      37802
HOME FIRST TITLE GROUP LLC                    MICHELLE BLACK                               165 CROFTON BLVD 201                                                            CROFTON          MD      21114
HOME IMPROVEMENT                              325 SOUTHFIELD DR                                                                                                            BROCKTON         MA      02302
HOME IMPROVEMENT LOAN TRUST 1995‐C            US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                                   ST. PAUL         MN      55107‐2292
HOME IMPROVEMENT LOAN TRUST 1995‐D            US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                                   ST. PAUL         MN      55107‐2292
HOME IMPROVEMENT LOAN TRUST 1995‐F            US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                                   ST. PAUL         MN      55107‐2292
HOME IMPROVEMENT LOAN TRUST 1996‐A            US BANK NATIONAL ASSOCIATION AS TRUSTEE      US BANK NATIONAL ASSOC AS TRUSTEE              60 LIVINGSTON                    ST. PAUL         MN      55107‐2292
HOME IMPROVEMENT SERVICES, INC.               P.O. BOX 1409                                                                                                                CLAYTON          NC      27528
HOME IMPROVEMENT SURGEON                      920 OAK ST 1ST FL                                                                                                            ROSELLE          NJ      07203
HOME INNOVATIONS                              17424 W GRAND PKWYS 146                                                                                                      SUGAR LAND       TX      77479
HOME IPRV & HOME EQUITY LOAN TRST 1996‐C      US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                                   ST. PAUL         MN      55107‐2292
HOME IPRV & HOME EQUITY LOAN TRST 1996‐D      US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                                   ST. PAUL         MN      55107‐2292
HOME IPRV & HOME EQUITY LOAN TRST 1996‐F      US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                                   ST. PAUL         MN      55107‐2292
HOME IPRV & HOME EQUITY LOAN TRST 1997‐B      US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                                   ST. PAUL         MN      55107‐2292
HOME IPRV & HOME EQUITY LOAN TRST 1997‐C      US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                                   ST. PAUL         MN      55107‐2292
HOME IPRV & HOME EQUITY LOAN TRST 1997‐D      US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                                   ST. PAUL         MN      55107‐2292
HOME IPRV & HOME EQUITY LOAN TRST 1997‐E      US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                                   ST. PAUL         MN      55107‐2292
HOME IPRV & HOME EQUITY LOAN TRST 1998‐B      US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                                   ST. PAUL         MN      55107‐2292
HOME LOAN INSURANCE AGY                       PO BOX 100                                                                                                                   GRAND JUNCTION   CO      81502
HOME LOAN TRUST 2006‐HI3                      THE BNY MELLON TRUST CO N.A. AS TRUSTEE      CORPORATE TRUST ‐ MBS                                                           PITTSBURGH       PA      15262
HOME LOAN TRUST 2006‐HI4                      THE BNY MELLON TRUST CO N.A. AS TRUSTEE      CORPORATE TRUST ‐ MBS                                                           PITTSBURGH       PA      15262
HOME LOGIC LLC & JAME &                       SANDRA SAULS                                 45 NORTH RIDGE DR                                                               LOUISBURG        NC      27549
HOME MASTERS                                  2232 S VINEYARD AVE                                                                                                          ONTARIO          CA      91761
HOME MASTERS INTL &                           NABIL & MERVAT MIKHAIL                       2232 S VINEYARD AVE                                                             ONTARIO          CA      91761
HOME MUT INS ASSOC OF                         CARROLL CO                                   PO BOX 367                                                                      MANNING          IA      51455
HOME MUT INS ASSOC OF                         P O  BOX 367                                                                                                                 MANNING          IA      51455
HOME MUTUAL INS OF                            502 2ND AVE N                                                                                                                WAHPETON         ND      58075
HOME MUTUAL INS OF                            RICHLAND COUNTY                              502 2ND AVE N                                                                   WAHPETON         ND      58075
HOME OWNERS INSURANCE                         6101 ANACAPRIE BLVD                                                                                                          LANSING          MI      48917
HOME PERFECT RESTORATION                      HOME PERFECT CARPET AND TILE CLEANING        PO BOX 892105                                                                   TEMECULA         CA      92589
HOME PERFORMANCE SOLUTIONS LLC                NATHAN D. HILL                               26701 E. 267TH ST                                                               HARRISONVILLE    MO      64701
HOME PLACE REALTY                             450 STATE RD 13N 106                                                                                                         SAINT JOHNS      FL      32259
HOME PLACE REALTY                             L&J REAL ESTATE LLC                          450 STATE ROAD 13N, SUITE 106                                                   ST JOHNS         FL      32259
HOME POINTE REAL ESTATE                       1301 E 17TH ST, STE2                                                                                                         IDAHO FALLS      ID      83404
HOME POINTE REAL ESTATE                       1840 E 17TH STREET                                                                                                           IDAHO FALLS      ID      83404
HOME PRIDE CONTRACTORS, INC.                  5202 Q STREET                                                                                                                OMAHA            NE      68117
HOME PRO AMERICA LLC                          15301 EDINBOROUGH AVE NE                                                                                                     PRIOR LAKE       MN      55372
HOME PRO OF THE                               CAROLINAS LLC                                PO BOX 2746                                                                     ROCK HILL        SC      29732
HOME PRO OF VIRGINIA LLC                      LEON FORD                                    2411 CHESTER HILL CIR                                                           N CHESTERFIELD   VA      23234
HOME PRO ROOFING, LLC                         RYAN P HAWLEY                                728 S WESTLAND DR.                                                              APPLETON         WI      54914
HOME PROVIDERS LTD                            4060 BRIDGECREEK DR                                                                                                          ROCKWALL         TX      75032
HOME PUBLIC ADJ INC                           1803 HARTEL AVE                                                                                                              PHILADELPHIA     PA      19111
HOME QUEST REALTY                             ATTN: ELLIE GEORGE                           1575 E. MCANDREWS RD. 200                                                       MEDFORD          OR      97504
HOME REALTY                                   149 W 22ND ST                                                                                                                BUENA VISTA      VA      24416
HOME REBUILD SERVICES                         LLC                                          PO BOX 2636                                                                     CUMMING          GA      30028
HOME REMEDY LLC                               9505 YUPONDALE                                                                                                               HOUSTON          TX      77080
HOME REPAIR SPECIALISTS, LLC                  PO BOX 1509                                                                                                                  GARDENDALE       AL      35071
HOME SERVICE DOCTORS                          9821 GODWIN DRIVE                                                                                                            MANASSAS         VA      20110
HOME SOLUTIONS                                9501 SLAUSON AVE                                                                                                             PICO RIVERA      CA      90660
HOME SOLUTIONS                                TRAFFANSTEDT ENTERPRISES LLC                 3304 PEPPERELL PKWY, STE 2                                                      OPELIKA          AL      36801
HOME SOLUTIONS  D&L LLC                       3190 AUDUBON CT                                                                                                              ZACHARY          LA      70791
HOME SOLUTIONS D&L AND                        MICHAEL & LAKESHA FERRY                      3190 AUDUBON CT                                                                 ZACHARY          LA      70791
HOME SOLUTIONS ROOFING                        AMERIHOME SOLUTIONS, LLC                     320 CLEEK DRIVE                                                                 SUMMERFIELD      NC      27358
HOME SOURCE REALTY INC.                       804 W MAIN STREET                                                                                                            RIVERTON         WY      82501
HOME STATE CNTY MTL INS                       P O BOX 8036                                                                                                                 WACO             TX      76714
HOME TAILOR                                   3105 GLENRIDGE DR                                                                                                            PALM HARBOR      FL      34685
HOME TAX SOLUTIONS LLC                        4849 GREENVILLE AVE STE 1620                                                                                                 DALLAS           TX      75206
HOME TEAM ROOFING, INC.                       HOMETEAM ROOFING INC                         820 N GLENVILLE                                                                 RICHARDSON       TX      75081
HOME TOWN BUILDERS                            103 MINNESOTA ST SE                                                                                                          REINIER          WA      98576
HOME TOWN HANDYMAN                            28 AFONSO WAY                                                                                                                MILLVILLE        MA      01529
HOME TOWN HANDYMAN &                          SCOTT & LAURA CRISAFULLI                     52 HARDING ST                                                                   MILFORD          MA      01757
HOME TOWNSHIP                                 HOME TOWNSHIP ‐ TREASURE                     10158 N CENTERLINE RD                                                           BITELY           MI      49309
HOME TOWNSHIP                                 HOME TOWNSHIP ‐ TREASURE                     1251 M‐46                                                                       EDMORE           MI      48829




                                                                                                                        Page 416 of 998
                                      19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              420 of 1004
Creditor Name                            Address1                           Address2                                     Address3                                   City             State   Zip        Country
HOME TRUST MANAGEMENT, LLC               1802 NORTH ALAFAYA TRAIL                                                                                                   ORLANDO          FL      32826
HOME TURF ADVANTAGE                      3681 NW 119 AVE                                                                                                            SUNRISE          FL      33323
HOME TURF ADVANTAGE                      JAMES WILLIAM ENGLE III            3681 NW 119 AVENUE                                                                      SUNRISE          FL      33323
HOME360, INC.                            POST OFFICE BOX 80271                                                                                                      BATON ROUGE      LA      70898
HOMEBRIDGE FINANCIAL SERVICES, INC       ERNEST RANALLI, ESQ.               THE RANALLI LAW GROUP, PLLC                  742 VETERANS MEMORIAL HIGHWAY              HAUPPAUGE        NY      11788
HOMEBUYERS INCORPORATED                  1423 GRANDVIEW AVE SUITE 101                                                                                               PAPILLION        NE      68046
HOMEBUYERS INCORPORATED                  JEANETTE STULL                     ATWOOD, HOSTEN, BROWN, DEAVER & SPIER        P.C. L.L.O.; 575 FALBROOK BLVD STE 206     LINCOLN          NE      68521
HOMECEPTIONAL PROPERTIES LLC             5039 SEMINOE ROAD                                                                                                          CHEYENNE         WY      82009
HOMECERTS INC.                           195 W MAIN ST 112                                                                                                          LEHI             UT      84043
HOMECHEK APPRAISALS                      117 CAPE POINT BLVD                                                                                                        CAPE CARTERET    NC      28584
HOMECO INC                               11665 FUQUA ST C‐300                                                                                                       HOUSTON          TX      77034
HOMEFIRST AGENCY                         5000 CLAYTON RD                                                                                                            MARYVILLE        TN      37804
HOMEFIX CUSTOM REMODELIN                 9115‐K WHISKEY BOTTOM RD                                                                                                   LAUREL           MD      20723
HOMEFIX CUSTOM REMODELING CORP           1506 JOH AVE SUITE 188                                                                                                     BALTIMORE        MD      21227
HOMEFRONT REALTY AND AUCTION             714 N MILITARY AVE                                                                                                         LAWRENCEBURG     TN      38464
HOMEGUARD RESTORATION                    HOMEGUARD SERVICES LLC             6850 W 52ND AVE 101                                                                     ARVADA           CO      80002
HOMEINSURANCE AGENTS.COM                 1410 PRISTINE WAY                                                                                                          SUGAR LAND       TX      77479
HOME‐MART INC                            9516 E ADMIRAL PLACE                                                                                                       TULSA            OK      74115
HOMEOWNER ASSOCIATION SERVICES, INC      3513 E RUSSELL RD                                                                                                          LAS VEGAS        NV      89113
HOMEOWNER MANAGEMENT SERVICES, INC.      P.O. BOX 2458                                                                                                              ALPHARETTA       GA      30023‐2458
HOMEOWNERS ASSOCIATION SERVICES INC      3513 E RUSSELL RD                                                                                                          LAS VEGAS        NV      89120
HOMEOWNERS CATASTROPHE                   2063 E 3900 S  100                                                                                                         SALT LAKE CITY   UT      84124
HOMEOWNERS CATASTROPHE                   2063 EAST 3900 SOUTH                                                                                                       SALT LAKE CITY   UT      84124
HOMEOWNERS CHOICE                        145 NW CENTRAL PARK PALZA 115                                                                                              PORT LUCIE       FL      34986
HOMEOWNERS CHOICE INS.                   P O BOX 23177                                                                                                              TAMPA            FL      33623
HOMEOWNERS CHOICE P & C                  P O BOX 23177                                                                                                              TAMPA            FL      33623
HOMEOWNERS CHOICE P&C                    P O  BOX 5127                                                                                                              CLEARWATER       FL      33758
HOMEOWNERS CHOICE PROP &                 CASUALTY                           5300 W CYPRESS  STE 100                                                                 TAMPA            FL      33607
HOMEOWNERS CONCERNS LLC                  10701 MELODY DRIVE 315                                                                                                     NORTHGLENN       CO      80234
HOMEOWNERS INS BROKERAG                  P O  BOX 1110                                                                                                              BEACON           NY      12506
HOMEOWNERS INS OF AMER                   P O BOX 167808                                                                                                             IRVING           TX      75016
HOMEOWNERS INSURANCE GRP                 3600 SOUTH STATE ROAD 7                                                                                                    MIRIMAR          FL      33023
HOMEOWNERS OF AMERICA CO                 1333 CORP O RATE DR  325                                                                                                   IRVING           TX      75038
HOMEOWNERS OF AMERICA CO                 1400 CORPORATE DR 300                                                                                                      IRVING           TX      75038
HOMEOWNERS OF LA CITA, INC.              PO BOX 105302                                                                                                              ATLANTA          GA      30348‐5302
HOMEOWNERS OF LAS VERDES, INC            PO BOX 1354                                                                                                                TITUSVILLE       FL      32781
HOMEOWNERS OF SHERWOOD FOREST INC        P O BOX 585                                                                                                                MIMS             FL      32754
HOMEOWNR CHOICE PROPERTY                 & CASUALTY INS CO                  JAMES COWAN                                  5300 WEST CYPRESS STREET, SUITE 100        TAMPA            FL      33607
HOMEPOINTE REAL ESTATE                   ATTN: KEVIN BIRCH                  1301 E. 17TH ST. SUITE 2                                                                IDAHO FALLS      ID      83404
HOME‐PRO RESTORATION, INC.               1340 REMINGTON RD SUITE J                                                                                                  SCHAUMBURG       IL      60173
HOMER (TN OF HOMER) VILL                 HOMER VILLAGE ‐ TAX COLL           53 SOUTH MAIN ST                                                                        HOMER            NY      13077
HOMER C S  (CMBD TNS)                    HOMER C S ‐ TAX COLLECTO           25 S. MAIN ST                                                                           HOMER            NY      13077
HOMER CENTER S.D./CENTER                 HOMER CENTER SD ‐ COLLEC           31 TILLIO LN                                                                            HOMER CITY       PA      15748
HOMER CITY BORO                          THOMAS CITERONI‐TAX COLL           15 NORTH MAIN STPOB 45                                                                  HOMER CITY       PA      15748
HOMER INSURANCE CENTER                   509 STERLING HWY STE 201                                                                                                   HOMER            AK      99603
HOMER MCCOLLUM & PEGGY                   MCCOLLUM                           1606 E 29TH ST                                                                          SHEFFIELD        AL      35660
HOMER TOWN                               HOMER TOWN ‐ TAX COLLECT           31 NORTH MAIN STREET                                                                    HOMER            NY      13077
HOMER TOWNSHIP                           HOMER TOWNSHIP ‐ TREASUR           522 N HOMER RD                                                                          MIDLAND          MI      48640
HOMER TOWNSHIP                           HOMER TOWNSHIP ‐ TREASUR           PO BOX 194                                                                              HOMER            MI      49245
HOMER TOWNSHIP                           HOMER TWP ‐ TAX COLLECTO           2514 DIVIDING RIDGE RD                                                                  COUDERSPORT      PA      16915
HOMER VILLAGE                            HOMER VILLAGE ‐ TREASURE           PO BOX 155                                                                              HOMER            MI      49245
HOMER/CNETER SD/HOMER C                  THOMAS CITERONI‐TC                 15 N MAIN ST                                                                            HOMER CITY       PA      15748
HOMERO JARAMILLO                         1929 CHAMBERLAIN ST                                                                                                        HOUSTON          TX      77093
HOMEROS POOL PLASTERING                  607 1‐2 GULF BANK RD                                                                                                       HOUSTON          TX      77037
HOMERVILLE CITY                          HOMERVILLE CITY‐TAX COLL           20 S COLLEGE ST  SUITE A                                                                HOMERVILLE       GA      31634
HOMES AMERICA                            700 N GRANT  STE 600                                                                                                       ODESSA           TX      79761
HOMES AND LAND BROKERS INC.              ATTN: ROBERT CUCCINELLO            1865 VETERANS PARK DR, SUITE304                                                         NAPLES           FL      34109
HOMES AND LAND BROKERS INC.              ATTN: ROBERT CUCCINELLO            3606 ENTERPRISE AVE 233                                                                 NAPLES           FL      34104
HOMES BY HAMMERSMITH INC                 13799 PARK BLVD 115                                                                                                        SEMINOLE         FL      33776
HOMES DIRECT OF CHANDLER                 6420 W ALLISON RD                                                                                                          CHANDLER         AZ      85226
HOMES DIRECT OF OREGON                   LLC                                3838 PALM HARBOR DR NE                                                                  MILLERSBURG      OR      97321
HOMES OF PAVO                            207 HARRIS ST                                                                                                              PAVO             GA      31778
HOMES PRESPECTIVE LLC                    2 EAST SOSSEX PLACE                                                                                                        NEW CASTLE       DE      19720
HOMESERVE USA CORP                       601 MERRITT 7, 6TH FL.                                                                                                     NORWALK          CT      06851
HOMESIDE PROPERTIES, INC.                2555 WESTSIDE PKWY, SUITE 600                                                                                              ALPHARETTA       GA      30004
HOMESITE                                 LB MAC C7301‐L25                   1740 BROADWAY SR FL L2                                                                  DENVER           CO      80274
HOMESITE INS                             P O BOX 414356                                                                                                             BOSTON           MA      02241
HOMESITE INS CO                          99 BEDFORD ST                                                                                                              BOSTON           MA      02111
HOMESITE INS CO                          P O BOX 419361                                                                                                             BOSTONMA         MA      02241
HOMESITE INS CO                          P O BOX 9154                                                                                                               MARLBOROUGH      MA      01752




                                                                                                       Page 417 of 998
                                     19-10412-jlg                 Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  421 of 1004
Creditor Name                              Address1                             Address2                                     Address3                              City             State   Zip        Country
HOMESITE INS OF IL                         P O BOX 414356                                                                                                          BOSTON           MA      02241
HOMESITE INS OF ILLINOIS                   ONE GIECO BLVD                                                                                                          FREDRICKSBURG    VA      22412
HOMESITE INSURANCE                         BOA LB 414356 MA55270207             2 MORRISSEY BLVD                                                                   DORCHESTER       MA      02125
HOMESITE INSURANCE                         P O BOX 912470                                                                                                          DENVER           CO      80291
HOMESITE INSURANCE                         P. O. BOX 414356                                                                                                        BOSTON           MA      02241‐4356
HOMESITE INSURANCE                         PO BOX 5300                                                                                                             BINGHAMTON       NY      13902‐9953
HOMESLEY CONSTRUCTION INC                  416 S WESTERN AVE                                                                                                       MOSES LAKE       WA      98837
HOMESMITH FOUNDATION REPAIR                JOHN SMITH                           215 TANGLEWOOD DRIVE                                                               TOOL             TX      75143
HOMESPRING RESIDENTIAL SVCS, LLC (YOHOA)   1618 LOCKHILL SELMA RD.                                                                                                 SAN ANTONIO      TX      78213
HOMESTAR CONTRACTING LLC                   1267 DELL RIDGE CT                                                                                                      ST PETERS        MO      63303
HOMESTEAD APPRAISALS INC                   2201 DOUBLE CREEK DR2003                                                                                                ROUND ROCK       TX      78664
HOMESTEAD AT MANSFIELD HOMEOWENERS ASSOC   120 HOMESTEAD DRIVE                                                                                                     COLUMBUS         NJ      08022
HOMESTEAD BORO                             HOMESTEAD BORO ‐ TAX COL             221 E 7TH AVE.                                                                     HOMESTEAD        PA      15120
HOMESTEAD MANAGEMENT CORPORATION           1499 W 121ST AVENUE 100                                                                                                 WESTMINISTER     CO      80234
HOMESTEAD MUT INS                          5291 COUNTY RD II                                                                                                       LARSEN           WI      54947
HOMESTEAD QUALITY MOBILE HOMES INC         PO BOX 6146                                                                                                             WATERTOWN        NY      13601
HOMESTEAD TOWNSHIP                         HOMESTEAD TOWNSHIP ‐ TRE             PO BOX 315                                                                         HONOR            MI      49640
HOMESTEAD VILLAGE HOMEOWNERS ASSOCIATION   PO BOX 515                                                                                                              WARWICK          NY      10990
HOMESTEAD VILLAGE MHC                      7901 N CALIFORNIA DRIVE                                                                                                 RALEIGH          NC      27616
HOMESTREET ROOFING, INC.                   9797 E. EASTER AVE SUITE A                                                                                              CENTENNIAL       CO      80112
HOMETELOS, L.P. DBA HOMETRACKER            ATTN: GRACE RUPPLE                   16850 DALLAS PARKWAY                         SUITE 1200                            DALLAS           TX      75248
HOMETELOS, L.P. DBA HOMETRACKER            C/O MORAN & OZBIRN, P.C.             ATTN: DAVID W. OZBIRN                        8750 N. CENTRAL EXPWY. SUITE 1040     DALLAS           TX      75231
HOMETOWN AMERICA MANAGEMENT                150 N WACKER DRIVE SUITE 2800                                                                                           CHICAGO          IL      60606
HOMETOWN ATLANTIC AGENCY                   120 WEST PARK AVENUE                 SUITE 101PARK AVE STE 10                                                           LONG BEACH       NY      11561
HOMETOWN BUILDERS &                        VIOLET JOHNSON                       103 MINNESOTA ST SE                                                                RAINIER          WA      98576
HOMETOWN CRESCENT RUN LLC                  150N WACKER DR STE 2800                                                                                                 CHICAGO          IL      60606
HOMETOWN OAK POINT I, LLC.                 DEBBERA SILVA                        HOMETOWN COMMUNITIES LIMITED PARTNERSHIP     150 N. WACKER DRIVE, SUITE 2800       CHICAGO          IL      60606
HOMETOWN OAK TREE RANCH, LLC, ET AL.       C. WILLIAMS DAHLIN                   HART KING A PROFESSIONAL CORPORATION         4 HUTTON CENTRE DRIVE, SUITE 900      SANTA ANA        CA      92707
HOMETOWN REALTY                            LINDA KAY JOYNER                     10620 HWY 51 S 3                                                                   ATOKA            TN      38004
HOMETOWN RESTORATION, LLC                  46 LAFAYETTE AVE                                                                                                        NEW ROCHELLE     NY      10801
HOMETOWN ROOFING, INC                      JOHNNY NESBITT                       729 NORTH HARBOUR CITY BLVD                                                        MELBOURNE        FL      32925
HOMETOWN ROOFING, INC.                     13316 MILLARD AVE                                                                                                       OMAHA            NE      68137
HOMETOWN ROOFING, LLC                      705 S. FLOYD RD                                                                                                         RICHARDSON       TX      75080
HOMETOWN SANITATION LLC                    815 SIMPSON AVE                                                                                                         HOQUIAM          WA      98550
HOMETRUST BANK                             PO BOX 10                                                                                                               ASHEVILLE        NC      28802
HOMEWERKS LLC                              1416 WRIGHT ST                                                                                                          PLEASANT HILL    MO      64080
HOMEWIRE REALTY                            11617 W BLUEMOUND ROAD                                                                                                  WAUWATOSA        WI      53226
HOMEWISEDOCS.COM                           4773 MANGELS BLVD                                                                                                       FAIRFIELD        CA      94534
HOMEWORKS                                  TIM ROBINSON CONSTRUCTION, INC.      TIM ROBINSON CONSTRUCTION, INC.              60 NORTH LAUREL LANE                  BREVARD          NC      28712
HOMEWORKS COLARELLI LLC                    & N & L MATARAZZO                    464N 2ND RD                                                                        HAMMONTON        NJ      08037
HOMISTIC REAL ESTATE, INC.                 ATTN: LEANN DETTORE                  271 DORIC AVE.                                                                     CRANSTON         RI      02910
HOM‐WERKS LLC                              6725 SEA TURTLE WAY                                                                                                     FORT WORTH       TX      76135
HONAKER TOWN                               HONAKER TOWN ‐ TREASURER             P O BOX 746                                                                        HONAKER          VA      24260
HONEOYE CEN SCH (CMBD TW                   HONEOYE CEN SCH‐ COLLECT             PO BOX 525                                                                         HONEOYE          NY      14471
HONEOYE FALLS VILLAGE                      HONEOYE FALLS VILLAGE ‐              5 EAST STREET                                                                      HONEOYE FALLS    NY      14472
HONEOYE FALLS‐LIMA CS (T                   HONEOYE FALLS‐LIMA CS‐RE             16 W MAIN ST                                                                       HONEOYE FALLS    NY      14472
HONEOYE FLS‐LIMA CS CMD                    HONEOYE FLS‐LIMA CS ‐ RE             FIVE STAR BANK‐220 LIBER                                                           WARSAW           NY      14569
HONES, ALANE                               ADDRESS ON FILE
HONESDALE BORO                             HONESDALE BORO ‐ TAX COL             112 B 10TH ST                                                                      HONESDALE        PA      18431
HONEST PLUMBING & ROOTER, INC              36 E MAGNOLIA BLVD                                                                                                      BURBANK          CA      91502
HONEY BROOK BORO                           CHESTER COUNTY TREASURER             313 W MARKET ST STE 3202                                                           WEST CHESTER     PA      19382
HONEY BROOK TOWNSHIP                       CHESTER COUNTY TREASURER             313 WEST MARKET ST. SUIT                                                           WEST CHESTER     PA      19382
HONEY CREEK TOWN                           HONEY CREEK TWN TREASURE             E8700 COUNTY RD C                                                                  NORTH FREEDOM    WI      53951
HONEY‐DO SPECIALTIES                       DALE FRANK ROBBINS                   811 SCOTT ST                                                                       GLADEWATER       TX      75647
HONG TRUONG &                              HUE LILLY TRUONG                     301 NW 151ST AVE                                                                   PEMBROKE PINES   FL      33028
HONG, JOSEPH                               ADDRESS ON FILE
HONGYAN DUAN                               9530 SHADOW GATE LN                                                                                                     HOUSTON          TX      77040
HONICKER, JILL                             ADDRESS ON FILE
HONOR ADVISORS                             7272 BURBANK DR 22                                                                                                      BATON ROUGE      LA      70820
HONORABLE LINDA FUGATE                     PO DRAWER 70                                                                                                            BRONSON          FL      32621
HONORABLE ROOFING CO LLC                   101 INSPIRATION LN                                                                                                      EDGEWOOD         NM      87015
HONORABLE, MARTY                           ADDRESS ON FILE
HOOBER, TIFFNEY                            ADDRESS ON FILE
HOOD & LAY LLC                             1117 22ND STREET SOUTH                                                                                                  BIRMINGHAM       AL      35244
HOOD CENTRAL APPRAISAL D                   HOOD CENTRAL APPRAISAL D             1902 W PEARL                                                                       GRANBURY         TX      76048
HOOD COUNTY                                HOOD COUNTY ‐ TAX ASSESS             1410 W PEARL ST                                                                    GRANBURY         TX      76048
HOOD COUNTY APPRAISAL DISTRICT             1902 W PEARL STREET                                                                                                     GRANBURY         TX      76048
HOOD COUNTY APPRAISAL DISTRICT             P.O. BOX 819                                                                                                            GRANBURY         TX      76048
HOOD COUNTY CLERK                          PO BOX 339                                                                                                              GRANBURY         TX      76048‐0339
HOOD COUNTY TAX ASSESSOR                   PO BOX 1178                                                                                                             GRANBURY         TX      76048‐8178




                                                                                                           Page 418 of 998
                                          19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    422 of 1004
Creditor Name                                Address1                             Address2                                     Address3       City                  State   Zip       Country
HOOD COUNTY TAX OFFICE                       PO BOX 1178‐8178                                                                                 GRANBURY              TX      76048
HOOD RIVER COUNTY                            HOOD RIVER CO TAX COLLEC             601 STATE ST,BUDGET & FI                                    HOOD RIVER            OR      97031
HOOD, KRIS                                   ADDRESS ON FILE
HOOK & LADDER REALTY INC                     ATTN: WILLIAM HOWELL                 49 N. EAST AVE                                              SARASOTA              FL      34237
HOOK & LADDER REALTY OF CENTRAL FL LLC       4 HEMLOCK RADIAL DRIVE               4 HEMLOCK RADIAL DRIVE                                      OCALA                 FL      34472
HOOK & LADDER REALTY OF CENTRAL FLORIDA      4 HEMLOCK RADIAL DRIVE                                                                           OCALA                 FL      34472
HOOK & LADDER REALTY, INC.                   ATTN: WILLIAM HOWELL                 1970 MAIN STREET 203A                                       SARASOTA              FL      34236
HOOKER COUNTY                                HOOKER COUNTY ‐ TREASURE             PO BOX 184                                                  MULLEN                NE      69152
HOOKER, THERESA                              ADDRESS ON FILE
HOOKERTON TOWN                               HOOKERTON TOWN ‐ TAX COL             227 E. MAIN ST.                                             HOOKERTON             NC      28538
HOOKS, NATASHA                               ADDRESS ON FILE
HOOKS, PARIS                                 ADDRESS ON FILE
HOOKSETT TOWN                                HOOKSETT TOWN ‐ TAX COLL             35 MAIN STREET                                              HOOKSETT              NH      03106
HOOPER & ASSOCIATES                          PO BOX 125                                                                                       WALDORF               MD      20604
HOOPER HAYES AND ROGAN                       5440 NW 33RD AVE 110                                                                             FT LAUDERDALE         FL      33309
HOOPER SPUHLER& STURGEON                     PO BOX 59                                                                                        TULARE                CA      93275
HOOPER, AMY                                  ADDRESS ON FILE
HOOPER, TRACEY                               ADDRESS ON FILE
HOOSICK FALLS C S (TN‐WH                     HOOSICK FALLS CS ‐ COLLE             TAX PROCESSING UNIT‐ PO                                     ALBANY                NY      12212
HOOSICK FALLS CS (CMD TN                     HOOSICK FALLS CS‐TAX COL             TAX PROCESSING UNIT‐ PO                                     ALBANY                NY      12212
HOOSICK FALLS VILLAGE                        HOOSICK FALLS VIL‐COLLEC             24 MAIN STREET                                              HOOSICK FALLS         NY      12090
HOOSICK TOWN                                 HOOSICK TOWN ‐ TAX COLLE             PO BOX 17                                                   HOOSICK FALLS         NY      12090
HOOSICK VLY CS (CMBD TNS                     HOOSICK VLY CS‐TAX COLLE             2 PLEASANT AVE                                              SCHAGHTICOKE          NY      12154
HOOSIER INS GROUP                            450 E 96TH ST STE 500                                                                            INDIANAPOLIS          IN      46240
HOOTSUITE MEDIA INC                          5 E 8TH AVE                                                                                      VANCOUVER             BC      V5T1R6    CANADA
HOOTSUITE MEDIA INC.                         ATTN: GENERAL COUNSEL                5 EAST 8TH AVENUE                                           VANCOUVER             BC      V5T 1R6   CANADA
HOOTSUITE MEDIA INC.                         ATTN: GENERAL COUNSEL                5 EAST 8TH AVENUE                                           VANCOUVER             BC      V5T 4S8   CANADA
HOOVER SLOVACEK LLP                          5051 WESTHEIMER SUITE 1200                                                                       HOUSTON               TX      77056
HOOVER, DAVID                                ADDRESS ON FILE
HOOVERSVILLE BORO                            COUNTY TREASURERS OFFICE             300 NORTH CENTER AVE., S                                    SOMERSET              PA      15501
HOP BOTTOM BORO                              HOP BOTTOM BORO ‐ COLLEC             115 S CENTER STREET                                         HOP BOTTOM            PA      18824
HOPATCONG BORO                               HOPATCONG BORO ‐ TAX COL             111 RIVER STYX ROAD                                         HOPATCONG             NJ      07843
HOPE JIMENEZ                                 PO BOX 402                                                                                       HOLLISTER             CA      95024
HOPE LOANPORT INC                            100 INTERNATIONAL DR 23RD FLOOR                                                                  BALTIMORE             MD      21202
HOPE LOANPORT, INC.                          ATTN: CAMILLO MELCHIORRE, CEO        100 INTERNATIONAL DRIVE                      23RD FLOOR     BALTIMORE             MD      21292
HOPE LOANPORT, INC.                          ATTN: GENERAL COUNSEL                100 INTERNATIONAL DRIVE                      23RD FLOOR     BALTIMORE             MD      21292
HOPE MUTUAL INS                              P O BOX 358                                                                                      TYLER                 TX      56178
HOPE RC                                      6728 FOXBERRY RD                                                                                 FAYETTEVILLE          NC      28314
HOPE TOWN                                    HOPE TOWN ‐ TAX COLLECTO             441 CAMDEN ROAD                                             HOPE                  ME      04847
HOPE TOWN                                    HOPE TOWN ‐ TAX COLLECTO             548 NYS ROUTE 30                                            NORTHVILLE            NY      12134
HOPE TOWNSHIP                                HOPE TOWNSHIP ‐ TAX COLL             407 HOPE‐ GREAT MEADOWNS                                    HOPE                  NJ      07844
HOPE TOWNSHIP                                HOPE TOWNSHIP ‐ TREASURE             1264 EAST SHAFFER RD                                        HOPE                  MI      48628
HOPE TOWNSHIP                                HOPE TOWNSHIP ‐ TREASURE             5463 S M‐43 HWY                                             HASTINGS              MI      49058
HOPE VALLEY/WYOMING FIRE                     HOPE VLY/WYOMING FD‐COLL             P.O. BOX 1130                                               HOPE VALLEY           RI      02832
HOPEDALE TOWN                                HOPEDALE TOWN ‐TAX COLLE             78 HOPEDALE STREET                                          HOPEDALE              MA      01747
HOPES LANDING PROPERTY OWNERS ASSOC          699 COUNTY ROAD 2930                                                                             PITTSBURG             TX      75686
HOPEWELL BORO                                HOPEWELL BORO ‐ TAX COLL             88 EAST BROAD STREET                                        HOPEWELL              NJ      08525
HOPEWELL BORO                                HOPEWELL BORO ‐ TAX COLL             P.O BOX 182                                                 HOPEWELL              PA      16650
HOPEWELL CITY                                HOPEWELL CITY ‐ TREASURE             300 N MAIN STREET, ROOM                                     HOPEWELL              VA      23860
HOPEWELL FEDERAL CREDIT UNION                501 HOPEWELL DRIVE                                                                               HEATH                 OH      43056
HOPEWELL ROOFING SERVICE                     LLC                                  300 AVON ST                                                 STRATFORD             CT      06615
HOPEWELL S.D./HOPEWELL T                     DIANE PALSA ‐ TAX COLLEC             1700 CLARK BLVD                                             ALIQUIPPA             PA      15001
HOPEWELL S.D./INDEPENDEN                     HOPEWELL AREA SD ‐ COLLE             135 BOCKTOWN‐CORK RD                                        ALIQUIPPA             PA      15001
HOPEWELL S.D./RACOON TWP                     HOPEWELL S.D.‐TAX COLLEC             216 SHIVLER ROAD                                            HOOKSTOWN             PA      15050
HOPEWELL TOWN                                HOPEWELL TOWN‐TAX COLLEC             2716 COUNTY ROAD 47                                         CANANDAIGUA           NY      14424
HOPEWELL TOWNSHIP                            590 SHILOH PIKE                                                                                  BRIDGETON             NJ      08302
HOPEWELL TOWNSHIP                            BEVERLY PAUL ‐ TAX COLLE             70 PAUL LN3                                                 WASHINGTON            PA      15301
HOPEWELL TOWNSHIP                            DARLENE PARKER‐TAX COLLE             23 BALLAST LANE                                             STEWARTSTOWN          PA      17363
HOPEWELL TOWNSHIP                            DIANE PALSA ‐ TAX COLLEC             1700 CLARK BLVD                                             ALIQUIPPA             PA      15001
HOPEWELL TOWNSHIP                            HOPEWELL TWP ‐ COLLECTOR             201 WASHINGTON CROSSING/                                    INGTON RDTITUSVILLE   NJ      08560
HOPEWELL TOWNSHIP                            HOPEWELL TWP ‐ COLLECTOR             590 SHILOH PIKE                                             BRIDGETON             NJ      08302
HOPEWELL TOWNSHIP                            HOPEWELL TWP ‐ TAX COLLE             1181 RUSSELL DRIVE                                          JAMES CREEK           PA      16657
HOPEWELL TOWNSHIP                            HOPEWELL TWP ‐ TAX COLLE             34 LOVERS LANE                                              NEWBURG               PA      17240
HOPEWELL TOWNSHIP                            SHIRLEY MELLOTT ‐ TX COL             1244 RAYSTOWN RD                                            EVERETT               PA      15537
HOPEWELL TOWNSHIP SEWER                      2759 RAYSTOWN RD                                                                                 HOPEWELL              PA      16650
HOPGOOD, BRIAN                               ADDRESS ON FILE
HOPKINS COUNTY                               HOPKINS COUNTY ‐ SHERIFF             56 NORTH MAIN STREET                                        MADISONVILLE          KY      42431
HOPKINS COUNTY                               HOPKINS COUNTY ‐ TAX COL             PO BOX 481                                                  SULPHUR SPRINGS       TX      75483
HOPKINS COUNTY DISTRICT CLERK                118 CHURCH ST                                                                                    SULPHUR SPRINGS       TX      75482
HOPKINS COUNTY TAX OFFICE                    128 JEFFERSON ST  SUITE D                                                                        SULPHUR SPRINGS       TX      75482




                                                                                                             Page 419 of 998
                                        19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  423 of 1004
Creditor Name                              Address1                             Address2                                     Address3     City              State   Zip          Country
HOPKINS LAW, PLLC                          3809 JUNIPER TRACE, SUITE 101                                                                  AUSTIN            TX      78738
HOPKINS TOWNSHIP                           HOPKINS TOWNSHIP ‐ TREAS             2894 22ND ST                                              HOPKINS           MI      49328
HOPKINSVILLE CITY                          CITY OF HOPKINSVILLE ‐ C             P O BOX 707                                               HOPKINSVILLE      KY      42241
HOPKINTON TOWN                             HOPKINTON TOWN ‐ TAX COL             1 TOWN HOUSE ROAD                                         HOPKINTON         RI      02833
HOPKINTON TOWN                             HOPKINTON TOWN ‐ TAX COL             18 MAIN STREET                                            HOPKINTON         MA      01748
HOPKINTON TOWN                             HOPKINTON TOWN ‐ TAX COL             7 CHURCH ST                                               HOPKINTON         NY      12965
HOPKINTON TOWN                             HOPKINTON TOWN ‐ TAX COL             846 MAIN STREET                                           CONTOOCOOK        NH      03229
HOPP, ANDREW                               ADDRESS ON FILE
HOPP, BRIAN                                ADDRESS ON FILE
HOPPE, STEVEN                              ADDRESS ON FILE
HOPPER HICKS & WRENN PLLC                  PO BOX 247                                                                                     OXFORD            NC      27565
HOPSON SURVEYING                           8950 HIGHWAY 8                                                                                 NEW EDINBURG      AR      71660
HOPSON, ATIYA                              ADDRESS ON FILE
HOPSON, MICHAEL                            ADDRESS ON FILE
HOPTON, RHONDA                             ADDRESS ON FILE
HORA, ROBERT                               ADDRESS ON FILE
HORACE MANN INS                            P O BOX 19464                                                                                  SPRINGFIELD       IL      62794
HORACE MANN INS COMPANY                    P O BOX 2466                                                                                   DENVER            CO      80224
HORACE MANN INSURANCE                      1 HORACE MANN PLAZA                                                                            SPRINGFIELD       IL      62715
HORAZDOVSKY, CYNTHIA                       ADDRESS ON FILE
HORENCIA GONZALEZ &                        ROLANDO GROOSCORS                    12296 SW 122ND ST                                         MIAMI             FL      33186
HORGAN INS AGENCY                          44 BARNSTABLE RD                                                                               HYANNIS           MA      02601
HORICON CITY                               HORICON CITY TREASURER               404 E LAKE ST                                             HORICON           WI      53032
HORICON TOWN                               HORICON TOWN‐TAX COLLECT             PO BOX 41                                                 BRANT LAKE        NY      12815
HORIZON COMM TECH INC                      30 FAIRBANKS STE 110                                                                           IRVINE            CA      92618
HORIZON CONDOMINIUM DEVELOPMENT, INC.      1950 STONEGATE DRIVE, SUITE 250                                                                VESTAVIA HILLS    AL      35242‐2561
HORIZON CONTRACTING INC                    PO BOX 562                                                                                     COBB              CA      95426
HORIZON CONTRACTING LLC                    2244 SHAW SCHOOL ROAD                                                                          ODESSA            MO      64076
HORIZON HOLDINGS                           GEORGIA LLC                          196 JOHN FRANK WARD BLVD                                  MCDONOUGH         GA      30253
HORIZON HOMES                              4843 KENTUCKY AVE SE                                                                           NORTON            VA      24273
HORIZON INS AGENCY                         5151 REED RD SUITE 219B                                                                        COLUMBUS          OH      43220
HORIZON INS GROUP                          2880 E NORTHERN AVE                                                                            PHOENIX           AZ      85028
HORIZON MANUFACTURED                       HOMES INC                            7100 W FLORIDA AVE                                        HEMET             CA      92545
HORIZON PLANNING                           P O BOX 118                                                                                    PLAINVIEW         NY      11803
HORIZON PUBLIC ADJUSTORS                   1515 SE 14 COURT                                                                               DEERFIELD BEACH   FL      33441
HORIZON REALTY OF ALACHUA, INC             ATTN: PATRICIA MOSER                 16407 NW 174TH DR                                         ALACHUA           FL      32615
HORIZONS OF INVERRAY CONDO D ASSOC.        7932 WILES ROAD                                                                                CORAL SPRINGHS    FL      33065
HORIZONS OF INVERRAY CONDO D ASSOC.        7932 WILES ROAD                                                                                CORAL SPRINGS     FL      33065
HORIZONS UNLIMITED HOME                    7387 WASHINGTON BLVD 104                                                                       ELKRIDGE          MD      21075
HORIZONS WEST                              PO BOX 910298                                                                                  ST GEORGE         UT      84791
HORIZONTAL INTEGRATION                     1660 HIGHWAY 100 S  STE 200                                                                    ST LOUIS PARK     MN      55416
HORN BROS ROOFING INC                      2325 S JASON ST                                                                                DENVER            CO      80223
HORN BROTHERS ROOFING &                    KIRBY & SHARON EDWARDS               2325 S JASON STREET                                       DENVER            CO      80223
HORN PLUMBING & HEATING INC                304 NATIONAL ROAD SUITE 100                                                                    EXTON             PA      19341
HORN, TERESA                               ADDRESS ON FILE
HORNBEAK CITY                              HORNBEAK CITY‐TAX COLLEC             PO BOX 265                                                HORNBEAK          TN      38232
HORNBY TOWN                                PAMELA A SMITH‐ TAX COLL             4830 HORNBY ROAD                                          BEAVER DAMS       NY      14812
HORNE, ERIC                                ADDRESS ON FILE
HORNELL CITY                               CITY CHAMBERLAIN‐TAX COL             P.O.BOX 627                                               HORNELL           NY      14843
HORNELL CITY   (STEUBEN                    HORNELL CITY‐TAX COLLECT             82 MAIN ST                                                HORNELL           NY      14843
HORNELL CITY SCH DIS (CO                   HORNELL CSD‐TREASURER                BOX 627                                                   HORNELL           NY      14843
HORNELL CITY SD   (CY OF                   HORNELL CITY SD‐TREASURE             BOX 627                                                   HORNELL           NY      14843
HORNELLSVILLE TOWN                         HORNELLSVILLE TN‐COLLECT             PO BOX 1                                                  ARKPORT           NY      14807
HORNERSVILLE                               HORNERSVILLE CITY ‐ COLL             PO BOX 219                                                HORNERSVILLE      MO      63855
HORNING, DARLA                             ADDRESS ON FILE
HORNOR APPRAISAL COMPANY                   622 PECAN                                                                                      HELENA            AR      72342
HORNS CONSTRUCTION                         JEFF HORN                            P.O. BOX 57                                               TALLADEGA         AL      35160
HORNSBY CITY                               HORNSBY CITY‐TAX COLLECT             PO BOX 58                                                 HORNSBY           TN      38044
HORRY COUNTY                               HORRY COUNTY ‐ TREASURER             1301 2ND AVE ‐ GOVT & JU                                  CONWAY            SC      29526
HORRY COUNTY / MOBILE HO                   HORRY COUNTY ‐ TREASURER             1301 2ND AVE ‐ GOVT & JU                                  CONWAY            SC      29526
HORRY COUNTY REGISTER OF DEEDS             PO BOX 470                                                                                     CONWAY            SC      29528
HORRY COUNTY TAX COLLECTOR                 1301 2ND AVE                                                                                   CONWAY            SC      29526‐1828
HORRY COUNTY TREASURER                     PO BOX 1237                                                                                    CONWAY            SC      29528
HORSE CAVE CITY                            CITY OF HORSE CAVE ‐ CLE             P O BOX 326                                               HORSE CAVE        KY      42749
HORSE INS AGY SPECIALIST                   1013 S. HWY 377                                                                                PILOT POINT       TX      76258
HORSE PRAIRIE MUT                          125 LOCKWOOD DR                                                                                RED BUD           IL      62278
HORSEHEADS CS (COMBINED                    HORSEHEADS CS‐ TAX COLLE             1 RAIDER LANE                                             HORSEHEADS        NY      14845
HORSEHEADS TOWN                            HORSEHEADS TOWN‐ TAX COL             150 WYGANT RD TOWN HALL                                   HORSEHEADS        NY      14845
HORSEHEADS VILLAGE                         HORSEHEADS VIL‐ COLLECTO             202 SOUTH MAIN STREET                                     HORSEHEADS        NY      14845
HORSEPEN BAYOU MUD  A                      HORSEPEN BAYOU MUD ‐ COL             P O BOX 1368                                              FRIENDSWOOD       TX      77549




                                                                                                           Page 420 of 998
                                       19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     424 of 1004
Creditor Name                              Address1                                Address2                                     Address3           City                  State   Zip          Country
HORSESHOE BAY MAINTENANCE FUND, INC.       9000 HWY. 2147                          P. O. BOX 8636                                                  HORSESHOE BAY         TX      78657
HORSESHOE BAY MAINTENANCE FUND, INC.       PO BOX 8636                                                                                             HORSESHOE BAY         TX      78657
HORSESHOE BAY PROPERTY OWNERS ASSOC, INC   PO BOX 7773                             PHYSICAL: 107 TWILIGHT                                          HORSESHOE BAY         TX      78657
HORSESHOE BAY RESORT REALTY LLC            PO BOX 7766                                                                                             HORSESHOE BAY         TX      78657
HORSHAM TOWNSHIP                           HORSHAM TWP ‐ TAX COLLEC                1025 HORSHAM RD                                                 HORSHAM               PA      19044
HORTON TOWNSHIP                            HORTON TOWNSHIP ‐ TREASU                4770 LOGGERS TRAIL                                              ALGER                 MI      48610
HORTON TOWNSHIP                            HORTON TWP ‐ TAX COLLECT                114 BEECH GROVE RD                                              RIDGWAY               PA      15853
HORTON, DAVID                              ADDRESS ON FILE
HORTON, DEBORAH                            ADDRESS ON FILE
HORTON, RANDALL                            ADDRESS ON FILE
HORTON, RAY                                ADDRESS ON FILE
HORTON, TINA                               ADDRESS ON FILE
HORTONS INSURANCE AGENCY                   LLC                                     122 E PLAQUEMINE ST                                             CHURCH POINT          LA      70525
HORTONVILLE VILLAGE                        HORTONVILLE VLG TREASURE                PO BOX 99 / 531 N NASH S                                        HORTONVILLE           WI      54944
HORWITZ INC                                4401 QUEBEC AVE N                                                                                       NEW HOPE              MN      55428
HORWITZ, INC                               ATTN: GENERAL COUNSEL                   7400 49TH AVENUE NORTH                                          NEW HOPE              MN      55428
HOSKINS AND SONS                           CONSTRUCTION                            PO BOX 1057                                                     MIDDLETOWN            CA      95461
HOSS CONSTRUCTION                          10444 GULFDALE DRIVE                                                                                    SAN ANTONIO           TX      78216
HOST.NET                                   3500 NW BOCA RATON BLVD BLDG 901                                                                        BOCA RATON            FL      33431
HOSTO & BUCHAN, PLLC                       701 W 7TH ST                                                                                            LITTLE ROCK           AR      72201
HOT SPRING COUNTY                          HOT SPRING COUNTY ‐ COLL                210 LOCUST STREET                                               MALVERN               AR      72104
HOT SPRING COUNTY CIRCUIT CLERK            210 LOCUST ST                                                                                           MALVERN               AR      72104
HOT SPRINGS COUNTY                         HOT SPRINGS COUNTY‐TREAS                415 ARAPAHOE ST                                                 THERMOPOLIS           WY      82443
HOT SPRINGS TOWN                           HOT SPRINGS TOWN ‐ COLLE                186 BRIDGE ST.                                                  HOT SPRINGS           NC      28743
HOT SPRINGS VILLAGE POA                    895 DESOTO BLVD                                                                                         HOT SPRINGS VILLAGE   AR      71909
HOT SPRINGS VILLAGE POA                    895 DESOTO BLVD                         895 DESOTO BLVD                                                 HOT SPRINGS VILLAGE   AR      71909
HOT SPRINGS VILLAGE PROPERTY OWNERS ASSN   895 DESOTO BOULEVARD                                                                                    HOT SPRINGS           AR      71909
HOT SPRINGS VILLAGE TOWNHOUSE ASSOC        1 PERRALENA LANE                                                                                        HOT SPRINGS VILLAGE   AR      71909
HOTCHKISS INS AGENCY LLC                   4120 INTERNATIONAL 2000                                                                                 CARROLLTON            TX      75007
HOUCHENS, RYAN                             ADDRESS ON FILE
HOUCK, HELENE                              ADDRESS ON FILE
HOUGHTON CITY                              HOUGHTON CITY ‐ TREASURE                PO BOX 606                                                      HOUGHTON              MI      49931
HOUGHTON CONTRACTING LLC                   GARY HOUGHTON                           17 CARROUSEL LANE                                               HAMILTON              NJ      08619
HOUGHTON TOWNSHIP                          HOUGHTON TOWNSHIP ‐ TREA                5059 FOURTH ST                                                  EAGLE RIVER           MI      49950
HOULIHAN LOKEY CAPITAL INC                 10250 CONSTELLATION BLVD 5TH FLOOR                                                                      LOS ANGELES           CA      90067
HOULTON TOWN                               HOULTON TOWN ‐TAX COLLEC                21 WATER ST                                                     HOULTON               ME      04730
HOUMAN, BETH                               ADDRESS ON FILE
HOUNDSWOOD LLC                             GROUND RENT                             PO BOX 1102                                                     BROOKLANDVILLE        MD      21022
HOUNSFIELD TOWN                            HOUNSFIELD TOWN‐TAX COLL                18774 CO RT 66                                                  WATERTOWN             NY      13601
HOURIHANE CARPENTRY                        LEONARD HOURIHANE                       842 COMMERCIAL ST                                               WEYMOUTH              ME      02189
HOUSE ANYTHING                             22139 WESTHEIMER PKWY243                                                                                KATY                  TX      77450
HOUSE CHILSON & ASSOCS                     400 WHITE SPAR RD                                                                                       PRESCOTT              AZ      86303
HOUSE DOCTOR                               CURTIS ANDERSON                         CURTIS ANDERSON, III                         520 GREER RD       LIVINGSTON            TX      77351
HOUSE DOCTORS CONSTRUCTION, INC.           3329 PEACH DRIVE                                                                                        JACKSONVILLE          FL      32246
HOUSE OF BROKERS REALTY, INC.              ATTN: COLBY ARDREY                      1515 CHAPEL HILL ROAD                                           COLUMBIA              MO      65203
HOUSE OF CABINETRY                         25150 BERNWOOD DR STE 4                                                                                 BONITA SPRINGS        FL      34135
HOUSE OF INS                               448 RT 112                                                                                              PATCHOGUE             NY      11772
HOUSE REAL ESTATE OF OKLAHOMA, L.L.C.      506 E WYANDOTTE AVE                                                                                     MCALESTER             OK      74501
HOUSE REAL ESTATE OF OKLAHOMA, L.L.C.      ATTN: JERRY CROWL                       506 E. WYANDOTTE                                                MCALESTER             OK      74501
HOUSEAL INS                                3918 MONTCLAIR RD 208                                                                                   BIRMINGHAM            AL      35213
HOUSEHOLDER, ELIZABETH                     ADDRESS ON FILE
HOUSEKEEPER HOME REPAIR                    LARRY D. HINTON                         LARRY D. HINTON                              5004 ALAMO CT.     RALEIGH               NC      27616
HOUSER & ALLISON APC                       9970 RESEARCH DR                                                                                        IRVINE                CA      92618
HOUSER APPRAISAL                           SERVICES INC     UNIT 14                359 EAST ENTERPRISE DR                                          PUEBLO WEST           CO      81007
HOUSER ROOFING LLC                         401 COLUMBUS RD                                                                                         SEALY                 TX      77474
HOUSES IN SAN ANTONIO, LTD                 2012 NW MILITARY                                                                                        SAN ANTONIO           TX      78213
HOUSETOP ROOFING INC                       521 SOUND DR                                                                                            KEY LARGO             FL      33037
HOUSEWRIGHTSID, LLC                        P.O. BOX 2468                                                                                           HAYDEN                ID      83835
HOUSING AUTH CHEROKEE                      1500 HENSLEY DR                                                                                         TAHLEQUAH             OK      74465
HOUSING AUTH CHEROKEE                      P O BOX 1007                                                                                            TAHLEQUAH             OK      74465
HOUSING OPPORTUNITIES COMMISSION           10400 DETRICK AVENUE                                                                                    KENSINGTON            MD      20895‐2484
HOUSMANS ALUMINUM & SCREENING INC.         2911 DUSA DRIVE STE E                                                                                   MELBOURNE             FL      32934
HOUSTON AGENCIES INC                       211 HIGHLAND CROSS DR                   260                                                             HOUSTON               TX      77073
HOUSTON BORO                               HOUSTON BORO ‐ TAX COLLE                42 WESTERN AVENUE                                               HOUSTON               PA      15342
HOUSTON CARPET & B AKINS                   & TANIA HERNANDEZ                       2022 E BROADWAY                                                 PEARLAND              TX      77581
HOUSTON CASUALTY                           AIG, FINANCIAL LINES CLAIMS             ATTN: STEPHANIE ALMANSA                      PO BOX 25947       SHAWNEE MISSION       KS      66225
HOUSTON CITY                               HOUSTON CITY‐TAX COLLECT                120 E MADISON ST                                                HOUSTON               MS      38851
HOUSTON COMMUNITY MANAGEMENT SERVICES      1225 ALMA ROAD                                                                                          RICHARDSON            TX      75081
HOUSTON COUNTY                             HOUSTON CO‐REV COMMISSIO                462 N OATES ST; 5TH FLOO                                        DOTHAN                AL      36302
HOUSTON COUNTY                             HOUSTON CO‐TAX COMMISSIO                PO DRAWER 7799                                                  WARNER ROBINS         GA      31095




                                                                                                              Page 421 of 998
                                       19-10412-jlg            Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     425 of 1004
Creditor Name                             Address1                                 Address2                                     Address3                          City             State   Zip        Country
HOUSTON COUNTY                            HOUSTON COUNTY ‐ TAX COL                 P O BOX 941                                                                    CROCKETT         TX      75835
HOUSTON COUNTY                            HOUSTON COUNTY ‐ TREASUR                 304 SOUTH MARSHALL                                                             CALEDONIA        MN      55921
HOUSTON COUNTY                            HOUSTON COUNTY‐TRUSTEE                   PO BOX 210                                                                     ERIN             TN      37061
HOUSTON COUNTY CLERK                      P.O. BOX 370                                                                                                            CROCKETT         TX      75835
HOUSTON COUNTY JUDGE OF PROBATE           PO DRAWER 6406                                                                                                          DOTHAN           AL      36302
HOUSTON COUNTY REVENUE COMMISSIONER       PO BOX 6406                                                                                                             DOTHAN           AL      36302
HOUSTON COUNTY TAX COMMISION              200 CARL VINSON PKWY                                                                                                    WARNER ROBINS    GA      31095
HOUSTON COUNTY TAX COMMISSION             462 N. OATES ST., 5TH FLOOR                                                                                             DOTHAN           AL      36303
HOUSTON COUNTY TAX COMMISSIONER           201 PERRY PARKWAY                                                                                                       PERRY            GA      31069
HOUSTON COUNTY UTILITIES SYSTEM           200 CARL VINSON PARKWAY                                                                                                 WARNER ROBINS    GA      31088‐5821
HOUSTON DISASTER                          SERVICES INC                             5741 KANSAS ST                                                                 HOUSTON          TX      77007
HOUSTON DISCOUNT FLOORS                   AND REMODEL LLC                          9125 AIRPORT BLVD                                                              HOUSTON          TX      77061
HOUSTON DOWNTOWN MGMT DI                  HOUSTON DOWNTOWN MGT DIS                 P O BOX 672346                                                                 HOUSTON          TX      77267
HOUSTON EXTERIORS ETC                     LLC                                      PO BOX 270251                                                                  HOUSTON          TX      77277
HOUSTON GEN LLOYDS                        P O BOX 2932                                                                                                            FORT WORTH       TX      76113
HOUSTON HEIGHTS CONCEPTS                  & R NICHOLS & S NICHOLS                  PO BOX 62543                                                                   HOUSTON          TX      77205
HOUSTON HOME REVIVAL LP                   26703 WEDGEWOOD PARK                                                                                                    CYPRESS          TX      77433
HOUSTON HOUSE ELEVATION                   12223 CHIMNEY ROCK STE B                                                                                                HOUSTON          TX      77035
HOUSTON JOE HARDWOOD                      3215 STONEY MIST DRIVE                                                                                                  SUGAR LAND       TX      77479
HOUSTON REMODELERS                        PO BOX 1614                                                                                                             SPRING           TX      77383
HOUSTON REMODELERS &                      RIAN & DEBRA RUSSELL                     PO BOX 1614                                                                    SPRING           TX      77383
HOUSTON REMODELING                        CONTRACTORS                              14902 PINE POINT CT                                                            HOUSTON          TX      77070
HOUSTON ROOFING AND CONSTRUCTION LLC      11875 W.  LITTLE YORK RD. 104                                                                                           HOUSTON          TX      77041
HOUSTON SPECIALTY INS CO                  800 GESSNER ROAD STE 600                                                                                                HOUSTON          TX      77024
HOUSTON SURPLUS LINES                     INC                                      14090 SW FREEWAY 400                                                           SUGAR LAND       TX      77478
HOUSTON TOWN                              HOUSTON TOWN ‐ TAX COLLE                 350 SCHOOL STREET                                                              HOUSTON          DE      19954
HOUSTON, JULIET                           ADDRESS ON FILE
HOUSTON, KIZZY                            ADDRESS ON FILE
HOUSTON, SUSAN                            ADDRESS ON FILE
HOUTZDALE BORO                            JOANNA LATOSKY ‐ TAX COL                 722 SUE ST                                                                     HOUTZDALE        PA      16651
HOVE ROAD MAINTENANCE CORP                PO BOX 6227                                                                                                             OCEAN VIEW       HI      96737
HOWARD BUKKY & ASSOCIATES LLC             682 LAUREL RIDGE DR                                                                                                     GAHANNA          OH      43230
HOWARD CITY VILLAGE                       HOWARD CITY ‐ TREASURERV                 125 SHAW ST.                                                                   HOWARD CITY      MI      49329
HOWARD CNTY MTL                           P O BOX 87                                                                                                              CRESCO           IA      52136
HOWARD CONSTRUCTION LLC                   580‐3 WELLS RD                                                                                                          ORANGE PARK      FL      32073
HOWARD COUNTY                             HOWARD COUNTY ‐ COLLECTO                 COURTHOUSE SQUARE  1                                                           FAYETTE          MO      65248
HOWARD COUNTY                             HOWARD COUNTY ‐ TAX COLL                 P O BOX 1111                                                                   BIG SPRING       TX      79721
HOWARD COUNTY                             HOWARD COUNTY ‐ TAX COLL                 P O BOX 36                                                                     NASHVILLE        AR      71852
HOWARD COUNTY                             HOWARD COUNTY ‐ TREASURE                 137 N ELM STREET                                                               CRESCO           IA      52136
HOWARD COUNTY                             HOWARD COUNTY ‐ TREASURE                 220 NORTH MAIN STRM 226                                                        KOKOMO           IN      46901
HOWARD COUNTY                             HOWARD COUNTY ‐ TREASURE                 612 INDIAN STREET,SUITE                                                        ST. PAUL         NE      68873
HOWARD COUNTY                             OFFICE OF FINANCE‐HOWARD                 3430 COURT HOUSE DRIVE                                                         ELLICOTT CITY    MD      21043
HOWARD COUNTY /SEMIANNUA                  OFFICE OF FINANCE‐HOWARD                 3430 COURT HOUSE DRIVE                                                         ELLICOTT CITY    MD      21043
HOWARD COUNTY AUDITOR                     220 N MAIN ST RM 222                                                                                                    KOKOMO           IN      46901
HOWARD COUNTY BOARD OF COMMISSIONERS      220 NORTH MAIN STREET                                                                                                   KOKOMO           IN      46901
HOWARD COUNTY DIR OF FINANCE              PO BOX 37213                                                                                                            BALTIMORE        MD      21297
HOWARD COUNTY DIRECTOR OF FINANCE         3430 COURTHOUSE DRIVE                                                                                                   ELLICOTT CITY    MD      21043
HOWARD COUNTY DIRECTOR OF FINANCE         P.O. BOX 3367                                                                                                           ELLICOTT CITY    MD      21041
HOWARD COUNTY LANDMARK REALTY             INC                                      691 HWY 27 S BYPASS                                                            NASHVILLE        AR      71852
HOWARD COUNTY TREASURER                   220 N. MAIN ST.                          ROOM 226                                                                       KOKOMO           IN      46901
HOWARD COUNTY TREASURER                   612 INDIAN STREET STE 9                                                                                                 SAINT PAUL       NE      68873
HOWARD COUNTY, MARYLAND                   3430 COURTHOUSE DR                                                                                                      ELLICOTT CITY    MD      21043
HOWARD HANNA                              REALTY USA WNY INC HOWARD HANNA WNY      1880 W STADIUM BLVD                                                            ANNA ARBOR       MI      48103
HOWARD HANNA INS SRVCS                    1000 GAMMA                                                                                                              PITTSBURGH       PA      15238
HOWARD HELP HANDS AND                     DEDRA & STEPHEN MOON                     3422 WOODSMAN LN                                                               VIRGINIA BEACH   VA      23464
HOWARD HUGHES PROPERTIES, INC.            2120 SNOW TRAIL                                                                                                         LAS VEGAS        NV      89134
HOWARD INSURANCE AGENCY                   11110 HIGHWAY 6                                                                                                         SANTA FE         TX      77510
HOWARD J PETERS AGY, INC                  289 SOUTH WASHINGTON AVE                                                                                                BERGENFIELD      NJ      07621
HOWARD JAFFE, ET AL.                      ALLAN HERZLICH                           HERZLICH & BLUM                              15760 VENTURA BLVD. SUITE 850     ENCINO           CA      91436
HOWARD M S HU TRUSTEE                     1132 BISHOP ST STE 301                                                                                                  HONOLULU         HI      96813
HOWARD MUNK                               PAUL SELIGMAN, ESQ.                      77 ANNIN ROAD                                                                  WEST CALDWELL    NJ      07006
HOWARD TOWN                               HOWARD TOWN‐TAX COLLECTO                 3725 MILL ROAD                                                                 AVOCA            NY      14809
HOWARD TOWNSHIP                           HOWARD TOWNSHIP ‐ TREASU                 1345 BARRON LAKE RD                                                            NILES            MI      49120
HOWARD TOWNSHIP                           SHELIA YODER ‐ TAX COLLE                 222 HIGHLAND DRIVE                                                             HOWARD           PA      16841
HOWARD VILLAGE                            BROWN COUNTY ‐ TREASURER                 PO BOX 23600/305 EAST WA                                                       GREEN BAY        WI      54305
HOWARD, AZIZE                             ADDRESS ON FILE
HOWARD, CHRISTINA                         ADDRESS ON FILE
HOWARD, CLIFFORD                          ADDRESS ON FILE
HOWARD, DAVID                             ADDRESS ON FILE
HOWARD, DAYTAIVEIS                        ADDRESS ON FILE




                                                                                                              Page 422 of 998
                                         19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                     Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      426 of 1004
Creditor Name                               Address1                                Address2                                     Address3            City              State   Zip          Country
HOWARD, ERIC                                ADDRESS ON FILE
HOWARD, ERICKA                              ADDRESS ON FILE
HOWARD, JARROD                              ADDRESS ON FILE
HOWARD, JOHN                                ADDRESS ON FILE
HOWARD, KEENAN                              ADDRESS ON FILE
HOWARD, KELLY                               ADDRESS ON FILE
HOWARD, NATALIE                             ADDRESS ON FILE
HOWARD, RACHALE                             ADDRESS ON FILE
HOWARD, SARA                                ADDRESS ON FILE
HOWARD, SUZETTE                             ADDRESS ON FILE
HOWARDS GROVE VILLAGE                       HOWARDS GROVE VLG TREASU                913 S WISCONSIN DR                                               HOWARDSGROVE      WI      53083
HOWARTH, MICHELE                            ADDRESS ON FILE
HOWE TOWNSHIP                               HOWE TOWNSHIP ‐ TAX COLL                109 JUNIATA PARKWAY EAST                                         NEWPORT           PA      17074
HOWELL & ASSOC INS AGY                      6677 THREE NOTCH ROAD                   SUITE E                                                          MOBILE            AL      36619
HOWELL & SONS                               RODNEY HOWELL                           240 TOLBERT LOOP                                                 HINESTON          LA      71438
HOWELL APPRAISAL INC                        11810 DUCK CIR                                                                                           SPOTSYLVANIA      VA      22553
HOWELL CITY                                 HOWELL CITY ‐ TREASURER                 611 EAST GRAND RIVER                                             HOWELL            MI      48843
HOWELL COUNTY                               HOWELL COUNTY ‐ COLLECTO                35 COURT SQUARE 201                                              WEST PLAINS       MO      65775
HOWELL INSURANCE                            425 W 2ND STREET                                                                                         MERCEDES          TX      78570
HOWELL MCKOY                                5863 PEMBERTON STREET                                                                                    PHILADELPHIA      PA      19143
HOWELL TOWNSHIP                             HOWELL TOWNSHIP ‐ TREASU                3525 BYRON RD                                                    HOWELL            MI      48855
HOWELL TOWNSHIP                             HOWELL TWP‐TAX COLLECTOR                4567 ROUTE 9 NORTH  2ND                                          HOWELL            NJ      07731
HOWELL WATER DISTRICT                       P. O. BOX 696                                                                                            RED BLUFFS        CA      96080
HOWELL, JANET                               ADDRESS ON FILE
HOWELL, JOSEPH                              ADDRESS ON FILE
HOWELL, ROCHELL                             ADDRESS ON FILE
HOWELLS, CHRISTINE                          ADDRESS ON FILE
HOWLAND TOWN                                HOWLAND TOWN ‐ TAX COLLE                8 MAIN STREET                                                    HOWLAND           ME      04448
HOWLAND TOWNSHIP                            205 NILES COURTLAND                                                                                      WARREN            OH      44484
HOWLAND, INA                                ADDRESS ON FILE
HOWLETT ON HOMES INC                        752 NW 41ST WAY                                                                                          DEERFIELD BEACH   FL      33442
HOWLEY, MARK                                ADDRESS ON FILE
HOWSE, KIMBERLEY                            ADDRESS ON FILE
HOYT APPRAISALS                             DALE W. HOYT                            117 NORTH CHESTNUT                                               JEFFERSON         IA      50129
HOYT, CARL                                  ADDRESS ON FILE
HOYT, HERSCHEL                              ADDRESS ON FILE
HOZIE MOORE                                 12414 WRIGHT OAKS                                                                                        HOUSTON           TX      77014
HP                                          USE THIS 60705017                       PO BOX 402582                                                    ATLANTA           GA      30384‐2582
HP ASSOCIATES INC.                          3325 COCHRAN ST.  100                                                                                    SIMI VALLEY       CA      93063
HPL CONSTRUCTION                            2150 E LOCUST                                                                                            DECATUR           IL      62521
HPS MANAGEMENT                              HARFORD PROPERTY SERVICES, INC.         424 N. UNION AVE                                                 HAVRE DE GRACE    MD      21017
HRASKY, DEBRA                               ADDRESS ON FILE
HRB SERV                                    JOSEPH J COFFARO                        6315 ASHLEY MANOR DR                                             SPRING            TX      77389
HRDIRECT                                    PO BOX 669390                                                                                            POMPANO BEACH     FL      33066‐9390
HRE 500 GRAPEVINE HWY LLC                   PO BOX 54577                                                                                             HURST             TX      76054
HROMY, JOHN                                 ADDRESS ON FILE
HRSD                                        PO BOX 71092                                                                                             CHARLOTTE         NC      28272
HRSOFT USA INC                              PO BOX 200108                                                                                            PITTSBURGH        PA      15251‐0108
HRSOFT USA, INC.                            ATTN: GENERAL COUNSEL                   2200 LUCIEN WAY                              SUITE 203           MAITLAND          FL      32751
HRSOFT, INC.                                ATTN: CHIEF EXECUTIVE OFFICER           2200 LUCIEN WAY                              SUITE 201           MAITLAND          FL      32751
HRSOFT, INC.                                ATTN: GENERAL COUNSEL                   2200 LUCIEN WAY                              SUITE 201           MAITLAND          FL      32751
HRSOFT, INC.                                ATTN: GENERAL COUNSEL                   2200 LUCIEN WAY                              SUITE 203           MAITLAND          FL      32751
HRT INSURANCE GROUP                         6729 J SPANISH FORT BLVD                                                                                 SPANISH FORT      AL      36527
HRUBS                                       400 GRANBY STREET                       1ST FLOOR                                                        NORFOLK           VA      23510
HRUBS                                       DEPT. OF PUBLIC WORKS, STORM WATER      810 UNION ST., ROOM 809                                          NORFOLK           VA      23510
HRUBS                                       P.O. BOX 1651                                                                                            NORFOLK           VA      23501
HRUBS                                       P.O. BOX 71092                                                                                           CHARLOTTE         NC      28272‐1092
HRUSKA INS                                  10040 W 190TH PL                                                                                         MOKENA            IL      60448
HSBR INS                                    9055 SE BRIDGE RD                                                                                        HOBE SOUND        FL      33455
HSG AUTH OF THE CHEROKEE NATION (HACN)      INSURANCE DEPARTMENT                    PO BOX 1007                                                      TAHLEQUAH         OK      74465
HSIEH, JIM                                  ADDRESS ON FILE
HSR PROPERTY SERVICES LLC                   7601 W 191ST STREET SUITE 1E                                                                             TINLEY PARK       IL      60487
HTA APPRAISERS                              5171 TEATHER ST                                                                                          SPRING HILL       FL      34608
HTH CONTRACTORS, LLC                        TRACY HANNA                             INGRID S. HANNA                              5323 NODAWAY LN     SPRING            TX      77379
HUANG, VICKI                                ADDRESS ON FILE
HUB INSURANCE                               299 BALLARDVILLE ST                                                                                      WILMINGTON        MA      01887
HUB INSURANCE                               PO BOX 5189                                                                                              HILTON HEAD       SC      29938
HUB INTERNATIONAL                           100 PARK DR SO                                                                                           GREAT FALLS       MT      59401
HUB INTERNATIONAL                           1414 W 4TH ST                                                                                            PUEBLO            CO      81004
HUB INTERNATIONAL                           480 NORRISTOWN RD 2ND FL                                                                                 BLUE BELL         PA      19422




                                                                                                               Page 423 of 998
                                       19-10412-jlg            Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   427 of 1004
Creditor Name                             Address1                               Address2                                     Address3      City               State   Zip          Country
HUB INTERNATIONAL                         637 WEST YELLOWSTONE                                                                              CASPER             WY      82601
HUB INTERNATIONAL GULF S                  300 CONSOURSE BLVD  300                                                                           RIDGELAND          MS      39157
HUB INTERNATIONAL GULF S                  3510 N CAUSEWAY BLVD 300                                                                          METAIRIE           LA      70002
HUB INTERNATIONAL INS                     PO BOX 939                                                                                        BURLINGTON         NC      27216
HUB INTERNATIONAL INSURANCE               ATTN ACCTING EVIDOFP‐01                PO BOX 2158                                                RIVERSIDE          CA      92516
HUB INTERNATIONAL SE                      PO BOX 7188                                                                                       MYRTLE BEACH       SC      29572
HUB INTL IF THE MIDWEST                   2430 MALL DR, SUITE 280                                                                           NORTH CHARLESTON   SC      29406
HUB INTL NORTHWEST                        PO BOX 3018                                                                                       BOTHEL             WA      98041
HUB INTL SOUTHEAST                        PO BOX 1820                                                                                       BLUFFTON           SC      29910
HUB INTNL                                 777 SW 37TH AVE 500                                                                               MIAMI              FL      33135
HUB INTNTL                                4128 S DEMAREE STE A                                                                              VISALIA            CA      93277
HUB INTNTL NW                             P O BOX X                                                                                         BELLINGHAM         WA      98227
HUB PERSONAL INSURANCE                    180 RIVER ROAD 2ND FLOOR                                                                          SUMMIT             NJ      07901
HUBBARD COUNTY                            HUBBARD CO. ‐ AUD/TREASU               301 COURT AVENUE                                           PARK RAPIDS        MN      56470
HUBBARD TOWN                              HUBBARD TWN TREASURER                  W3472 WILDCAT RD                                           IRON RIDGE         WI      53035
HUBBARD, ANDREW                           ADDRESS ON FILE
HUBBARD, DANIKA                           ADDRESS ON FILE
HUBBARDSTON TOWN                          HUBBARDSTON TOWN‐TAX COL               7 MAIN STREETUNIT 10                                       HUBBARDSTON        MA      01452
HUBBARDTON TOWN                           HUBBARDTON TOWN‐TAX COLL               1831 MONUMENT HILL ROAD                                    CASTLETON          VT      05735
HUBBELL, KATHLEEN                         ADDRESS ON FILE
HUBLE, BRYAN                              ADDRESS ON FILE
HUBLEY TOWNSHIP                           HUBLEY TWP ‐ TAX COLLECT               492 FEARNOT RD                                             SACRAMENTO         PA      17968
HUBSPOT INC                               PO BOX 674722                                                                                     DETROIT            MI      48267‐4722
HUBSPOT IRELAND LIMITED                   ATTN: LEGAL                            30 NORTH WALL QUAY                           2ND FLOOR     DUBLIN                     1
HUBSPOT, INC.                             ATTN: GENERAL COUNSEL                  25 FIRST STREET                              2ND FLOOR     CAMBRIDGE          MA      02141
HUBSPOT, INC.                             ATTN: GENERAL COUNSEL                  PO BOX 674722                                              DETROIT            MI      48267
HUCK, ANGELA                              ADDRESS ON FILE
HUCKA, LAURA                              ADDRESS ON FILE
HUCKABY, BRYAN                            ADDRESS ON FILE
HUCKO & HUCKO PA                          14814 HARRY COLT CT                                                                               TAMPA              FL      33626
HUD                                       RISK BASED INS PROGRAM                 2100 ELLIOTT ROAD                                          TEMPE              AZ      85284
HUDELSON, JANNELLE                        ADDRESS ON FILE
HUDEPOHL RESTORATION                      THOMAS M. HUDEPOHL CONST. CO. INC      2430 E. SHARON RD                                          CINCINNATI         OH      45241
HUD‐FOC DEBT                              1005 CONVENTION PLAZA                  GOVERNMENT LOCKBOX 979056                                  ST. LOUIS          MO      63101
HUDGENS, SHARON                           ADDRESS ON FILE
HUDSON & MARSHALL LLC                     STE 1150                               14785 PRESTON RD                                           DALLAS             TX      75254
HUDSON C S (TN OF GREENP                  HUDSON CITY SCHOOL DISTR               215 HARRY HOWARD AVE                                       HUDSON             NY      12534
HUDSON C S (TN OF LIVING                  HUDSON CITY SCHOOL DISTR               215 HARRY HOWARD AVE                                       HUDSON             NY      12534
HUDSON CITY                               HUDSON CITY ‐ TREASURER                121 N CHURCH ST                                            HUDSON             MI      49247
HUDSON CITY                               HUDSON CITY‐ TREASURER                 520 WARREN STREET                                          HUDSON             NY      12534
HUDSON CITY                               ST CROIX COUNTY TREASURE               1101 CARMICHAEL RD.                                        HUDSON             WI      54016
HUDSON CITY                               TAX COLLECTOR                          1101 CARMICHAEL ROAD                                       HUDSON             WI      54016
HUDSON CITY SCH (CITY OF                  HUDSON CITY SCHOOL DISTR               215 HARRY HOWARD AVE                                       HUDSON             NY      12534
HUDSON CITY SCH (TN OF S                  HUDSON CITY SCHOOL DISTR               215 HARRY HOWARD AVE                                       HUDSON             NY      12534
HUDSON CITY SCH (TN OF T                  HUDSON CITY SCHOOL DISTR               215 HARRY HOWARD AVE                                       HUDSON             NY      12534
HUDSON CTY SCH (TN OF CL                  HUDSON CTY SCH‐ TAX COLL               215 HARRY HOWARD AVE                                       HUDSON             NY      12534
HUDSON FALLS CEN SCH (CM                  HUDSON FALLS CS‐TAX COLL               210 MAIN STREET                                            HUDSON FALLS       NY      12839
HUDSON FALLS CS (TOWN OF                  HUDSON FALLS CS‐TAX COLL               6 MICHIGAN ST                                              HUDSON FALLS       NY      12839
HUDSON FALLS VILLAGE                      HUDSON FALLS VILLAGE ‐ C               220 MAIN STREET                                            HUDSON FLS         NY      12839
HUDSON HARBOUR CONDO ASSOCIATION INC      C/O ARGUS PROPERTY MANAGEMENT INC      2477 STICKNEY POINT ROAD SUITE 118A                        SARASOTA           FL      34231
HUDSON HOMES                              4532 FOLSE DR                                                                                     METAIRIE           LA      70006
HUDSON INS AGENCY                         108 CLINTON BLVD                                                                                  CLINTON            MS      39056
HUDSON PARK COOP. APT, INC.               2 HAMILTON AVENUE                      C/O GRAMATAN MANAGEMENT                                    NEW ROCHELLE       NJ      10801
HUDSON REALTORS, INC                      311 WEST NOLEMAN                                                                                  CENTRALIA          IL      62801
HUDSON TOWN                               HUDSON TOWN ‐ TAX COLLEC               12 SCHOOL STREET                                           HUDSON             NH      03051
HUDSON TOWN                               HUDSON TOWN ‐ TAX COLLEC               2150 HUDSON ROAD                                           HUDSON             ME      04449
HUDSON TOWN                               HUDSON TOWN ‐ TAX COLLEC               78 MAIN STREET                                             HUDSON             MA      01749
HUDSON TOWN                               HUDSON TOWN ‐ TREASURER                550 CENTRAL ST.                                            HUDSON             NC      28638
HUDSON TOWN                               ST CROIX COUNTY TREASURE               1101 CARMICHAEL RD.                                        HUDSON             WI      54016
HUDSON TOWNSHIP                           HUDSON TOWNSHIP ‐ TREASU               08755 HUFFMAN LAKE RD                                      ELMIRA             MI      49730
HUDSON TOWNSHIP                           TREASURER                              13986 W BEECHER RD                                         HUDSON             MI      49247
HUDSON VALLEY CLASSIC HOMES LLC           9 TEN EYCK PLACE                                                                                  EDISON             NJ      08820
HUDSON VIEW CONST                         11 MAIN ST                                                                                        NEW HAMBURG        NY      12590
HUDSON VIEW CONSTRUCTION                  ART GLYNN ENTERPRISES INC.             11 MAIN STREET                                             NEW HAMBURG        NY      12590
HUDSON, ETHAN                             ADDRESS ON FILE
HUDSON, MICHAEL                           ADDRESS ON FILE
HUDSON, MICHELLE                          ADDRESS ON FILE
HUDSON, RONALD                            ADDRESS ON FILE
HUDSON, STEPHANIE                         ADDRESS ON FILE
HUDSON, TAQUELA                           ADDRESS ON FILE




                                                                                                            Page 424 of 998
                                     19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               428 of 1004
Creditor Name                           Address1                             Address2                                        Address3     City               State   Zip     Country
HUDSONVILLE CITY                        HUDSONVILLE CITY ‐ TREAS             3275 CENTRAL BLVD                                            HUDSONVILLE        MI      49426
HUDSPETH, JALISA                        ADDRESS ON FILE
HUDZINSKI, MICHAEL                      ADDRESS ON FILE
HUE NGUYEN & THE NGUYEN                 & STEVEN MUSGRAVE                    4808 OAK PROMENADE LN                                        ORLANDO            FL      32819
HUERFANO COUNTY                         HUERFANO COUNTY‐TREASURE             401 MAIN STREET 206                                          WALSENBURG         CO      81089
HUETHER, ANTHONY                        ADDRESS ON FILE
HUF CONSTRUCTION LLC                    322 HUNTER PASS                                                                                   WAXAHACHIE         TX      75165
HUFFAKER ROOFING                        880 DAVIS BLVD SUITE C                                                                            SOUTHLAKE          TX      76092
HUFFMAN ENGINEERING & SURVEYING         COURTENEY PROFESSIONAL SERVICES      537 COLLEGE AVENUE, SUITE A                                  SANTA ROSA         CA      95404
HUFFMAN, JOSHUA                         ADDRESS ON FILE
HUFFMAN, ZACHARY                        ADDRESS ON FILE
HUFFSTETLER & COMPANY                   9818 WHITHORN                        SUITE A                                                      HOUSTON            TX      77095
HUGES INS                               5415 26TH ST W                                                                                    BRADENTON          FL      34207
HUGGARD, MICHAEL                        ADDRESS ON FILE
HUGGINS INSURANCE AGENCY                605 18TH AVE NORTH                                                                                MYRTLE BEACH       SC      29577
HUGH COTTON INS                         2315 CURRY FORD RD                                                                                ORLANDO            FL      32806
HUGHES & ASSOCIATES                     11146 GIRDLED ROAD                                                                                CONCORD TOWNSHIP   OH      44077
HUGHES COUNTY                           HUGHES COUNTY ‐ TAX COLL             200 N BROADWAY, STE 6                                        HOLDENVILLE        OK      74848
HUGHES COUNTY                           HUGHES COUNTY ‐ TREASURE             104 E CAPITAL AVE                                            PIERRE             SD      57501
HUGHES COUNTY SHERIFF                   3200 E. HWY 34, SUITE 9                                                                           PIERRE             SD      57501
HUGHES PISHVAEE, ADRIANA                ADDRESS ON FILE
HUGHES REMODELING LLC                   1082 GALWAY RD                                                                                    DAVIDSONVILLE      MD      21035
HUGHES WATTERS &                        ASKANASE LLP     28TH FL             1201 LOUISIANA ST                                            HOUSTON            TX      77002
HUGHES WATTERS & ASKANASE LLP           1201 LOUISIANA ST 28TH FL                                                                         HOUSTON            TX      77002
HUGHES WEST‐BROOK INS                   17220 NEW HOPE 116                                                                                FOUNTAIN VALLEY    CA      92728
HUGHES, CASSANDRA                       ADDRESS ON FILE
HUGHES, CRYSTAL                         ADDRESS ON FILE
HUGHES, DONNA                           ADDRESS ON FILE
HUGHES, KATHY                           ADDRESS ON FILE
HUGHES, KELLY                           ADDRESS ON FILE
HUGHES, KENNETH                         ADDRESS ON FILE
HUGHES, LISETTE                         ADDRESS ON FILE
HUGHES, MELINDA                         ADDRESS ON FILE
HUGHES, RENEA                           ADDRESS ON FILE
HUGHESTOWN BORO                         HUGHESTOWN BORO ‐ COLLEC             5 SKYLINE DR                                                 HUGHESTOWN         PA      18640
HUGHESVILLE BORO                        HUGHESVILLE BORO ‐ COLLE             215 S SECOND STREET                                          HUGHESVILLE        PA      17737
HUGHEY, FELICIA                         ADDRESS ON FILE
HUGHSTELLA MANUEL                       3623 173 CT UNIT 11D                                                                              CHICAGO            IL      60623
HUGO CONSTRUCTION                       4208 S FRANCISCO AVE                                                                              CHICAGO            IL      60632
HUGO R. RETANA                          59. MARTIN AVE                                                                                    HEMPSTEAD          NY      11550
HUITT CUNNINGHAM                        1604 ANNAPOLIS AVE                                                                                HYATTSVILLE        MD      20785
HUKILL, MCKENZIE                        ADDRESS ON FILE
HULBERT TOWNSHIP                        HULBERT TOWNSHIP ‐ TREAS             PO BOX 128                                                   HULBERT            MI      49748
HULETT AGENCY                           3010 W PARK RD 101                                                                                ARLINGTON          TX      76013
HULIN INSURANCE AGENCY                  9700 MAURICE AVE                                                                                  MAURICE            LA      70555
HULL & COMPANY                          11405 NORTH COMMUNITY                HOUSE RD SUITE 100                                           CHARLOTTE          NC      28277
HULL & COMPANY                          220 GILBRALTAR RD 100                                                                             HORSHAM            PA      19044
HULL & COMPANY                          ABRAHAM MATHEW                       800 CARILLON PARKWAY, STE 150                                SAINT PETERSBURG   FL      33716
HULL & COMPANY                          PO BOX 21567                                                                                      FT LAUDERDALE      FL      33335
HULL & COMPANY INC                      6443 SW BEAVERTON ‐                  HILLSDALE HIGHWAY                                            PORTLAND           OR      97221
HULL & COMPANY INC                      P O BOX 21160                                                                                     FT LAUDERDALE      FL      33335
HULL & COMPANY INC                      PO BOX 20027                                                                                      ST PETERSBURG      FL      33742
HULL TOWN                               HULL TOWN ‐ TAX COLLECTO             253 ATLANTIC AVENUE                                          HULL               MA      02045
HULL TOWN                               PORTAGE COUNTY TREASURER             1516 CHURCH STREET                                           STEVENS POINT      WI      54481
HULL, BARBARA                           ADDRESS ON FILE
HULL, DAVID                             ADDRESS ON FILE
HULLABY, SHANIQUA                       ADDRESS ON FILE
HULME CONSTRUCTION, INC.                12060 STAR RD                                                                                     BROOKSVILLE        FL      34613
HULMEVILLE BORO                         NANCY MITCHELL‐TAX COLLE             321 MAIN STREET                                              HULMEVILLE         PA      19047
HULSEY JOHNSTON APPRAISAL SERV INC      108 NORTH COLLEGE ST                                                                              STATESBORO         GA      30458
HULSEY, AMANDA                          ADDRESS ON FILE
HUMBERTO PEREZ JR &                     ELENA ALVARDO                        601 S GEORGIA AVE                                            WESLACO            TX      78596
HUMBLE ISD                              HUMBLE ISD ‐ TAX COLLECT             PO BOX 2000                                                  HUMBLE             TX      77347
HUMBLE SURVEYING COMPANY                709 WASHINGTON AVE STE B                                                                          CLEVELAND          TX      77327
HUMBOLDT CITY/GIBSON                    HUMBOLDT CITY‐TAX COLLEC             1421 OSBORNE ST                                              HUMBOLDT           TN      38343
HUMBOLDT CITY/MADISON                   HUMBOLDT CITY‐TAX COLLEC             1421 OSBORNE ST                                              HUMBOLDT           TN      38343
HUMBOLDT COUNTY                         HUMBOLDT COUNTY ‐ TREASU             203 MAIN STREET                                              DAKOTA CITY        IA      50529
HUMBOLDT COUNTY                         HUMBOLDT COUNTY ‐ TREASU             50 WEST 5TH STREET                                           WINNEMUCCA         NV      89445
HUMBOLDT COUNTY                         HUMBOLDT COUNTY TAX COLL             825 5TH STREET, ROOM 125                                     EUREKA             CA      95501
HUMBOLDT COUNTY TAX COLLECTOR           825 5TH ST                           ROOM 125                                                     EUREKA             CA      95501




                                                                                                           Page 425 of 998
                                      19-10412-jlg                Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    429 of 1004
Creditor Name                              Address1                               Address2                                     Address3               City               State   Zip          Country
HUMBOLDT COUNTY TREASURER                  50 W FIFTH ST                                                                                              WINNEMUCCA         NV      89445
HUMBOLDT MUTUAL INS ASSO                   P O BOX 35                                                                                                 HUMBOLDT           IA      50548
HUMBOLDT REALTY                            606 SUMNER AVE                                                                                             HUMBOLDT           IA      50548
HUMBOLDT TOWN                              BROWN COUNTY ‐ TREASURER               PO BOX 23600/305 EAST WA                                            GREEN BAY          WI      54305
HUMBOLDT TOWNSHIP                          HUMBOLDT TOWNSHIP ‐ TREA               244 COUNTY RD FAF                                                   CHAMPION           MI      49814
HUMBOLT FARM MUTUAL                        402 FIRST STREET S                                                                                         BRANDT             SD      57218
HUMER, TIFFANY                             ADDRESS ON FILE
HUMES APPRAISAL SERVICE INC                5889 SW 29TH ST                                                                                            TOPEKA             KS      66614
HUMMELSTOWN BORO                           ANGELA DURANTINE ‐ COLLE               PO BOX 185                                                          HUMMELSTOWN        PA      17036
HUMPHREY COLVIN& COLEMAN                   PO BOX 1901                                                                                                NEW BEDFORD        MA      02741
HUMPHREY TOWN                              HUMPHREY TOWN‐ TAX COLLE               4875 HUMPHREY ROAD                                                  GREAT VALLEY       NY      14741
HUMPHREY, MICHELLE                         ADDRESS ON FILE
HUMPHREYS COUNTY                           HUMPHREYS COUNTY‐TAX COL               102 CASTLEMAN ST                                                    BELZONI            MS      39038
HUMPHREYS COUNTY                           HUMPHREYS COUNTY‐TRUSTEE               102 THOMPSON ST ‐ ROOM 5                                            WAVERLY            TN      37185
HUMPHREYS COUNTY CHANCERY CLERK            102 CASTLEMAN STREET                                                                                       BELZONI            MS      39038
HUMPHREYS, MELISSA                         ADDRESS ON FILE
HUMPHRIES, TARSHA                          ADDRESS ON FILE
HUMPHRYS, EMILY                            ADDRESS ON FILE
HUNEYCUTT GROUP                            1908 EASTWOOD RD 320                                                                                       WILMINGTON         NC      28403
HUNGRY ROOFERS INCORPORATED                P. BROSKIE                             4 SYCAMORE ST                                                       FLAGLER BEACH      FL      32136
HUNIHAN PAINTING & WATERPROOFING           1310 NW 118TH AVE                                                                                          PLANTATION         FL      33323
HUNKER BORO                                KEYSTONE COLLECTIONS GRO               546 WENDEL RD                                                       IRWIN              PA      15642
HUNKINS & EATON AGENCY                     93 MAIN STREET                                                                                             LITTLETON          NH      03561
HUNLOCK TOWNSHIP                           HUNLOCK TWP ‐ TAX COLLEC               310 HARTMAN RD                                                      HUNLOCK CREEK      PA      18621
HUNOVAL LAW FIRM PLLC                      JARED SLATER                           501 MINUET LANE                              SUITE 104A             CHARLOTTE          NC      28217
HUNT CLUB INS                              2755 BORDER LAKE RD                                                                                        APOPKA             FL      32703
HUNT COUNTY                                HUNT COUNTY ‐ TAX COLLEC               P O BOX 1042                                                        GREENVILLE         TX      75403
HUNT COUNTY CLERK                          PO BOX 1316                                                                                                GREENVILLE         TX      75401
HUNT COUNTY TAX OFFICE                     2500 STONEWALL ST                                                                                          GREENVILLE         TX      75401
HUNT LEIBERT ‐ RICHARD LEIBERT             RICHARD LEIBERT                        50 WESTON STREET                                                    HARTFORD           CT      06107
HUNT LEIBERT JACOBSON PC                   50 WESTON ST                                                                                               HARTFORD           CT      06120
HUNT LEIBERT PC                            50 WESTON ST                                                                                               HARTFORD           CT      06120
HUNT PLUMBING HEATING & AIR CONDITIONING   27175 COX DRIVE                                                                                            MECHANICSVILLE     MD      20659
HUNT RIDGE AT TALL PINES INC               C/O PARKLANE RES                       9851 STATE ROAD 54                                                  NEW PORT RICHEY    FL      34655
HUNT, BETTY                                ADDRESS ON FILE
HUNT, CHELSEA                              ADDRESS ON FILE
HUNT, EVETTE                               ADDRESS ON FILE
HUNT, JAMES                                ADDRESS ON FILE
HUNT, TARA                                 ADDRESS ON FILE
HUNTCLIFF HOMES ASSOCIATION, INC           P.O. BOX 500365                                                                                            ATLANTA            GA      31150
HUNTE, CHRISTOPHER                         ADDRESS ON FILE
HUNTE, TORLISHA                            ADDRESS ON FILE
HUNTER COVE POA INC                        PO BOX 190913                                                                                              MOBILE             AL      36619
HUNTER HAMILTON                            PO BOX 74008970                                                                                            CHICAGO            IL      60674
HUNTER INSURANCE                           PO BOX 1                                                                                                   MANVILLE           RI      02838
HUNTER KELSEY II LLC                       3432 GREYSTONE DR STE 100                                                                                  AUSTIN             TX      78731
HUNTER MARCH INS                           908 W WASHINGTON ST                                                                                        SUFFOLK            VA      23434
HUNTER TOWN                                HUNTER TOWN ‐ TAX COLLEC               PO BOX 909/TOWN HALL                                                TANNERSVILLE       NY      12485
HUNTER TOWN                                HUNTER TWN TREASURER                   PO BOX 634 / 9316 N COUN                                            HAYWARD            WI      54843
HUNTER VILLAGE                             HUNTER VILLAGE ‐ CLERK                 PO BOX 441                                                          HUNTER             NY      12442
HUNTER VILLAS CONDOMINIUM OWNERS ASSOC     6836 HUNTER VILLA LANE                                                                                     WEST VALLEY CITY   UT      84128
HUNTER, JAYMES                             ADDRESS ON FILE
HUNTER, KIANNA                             ADDRESS ON FILE
HUNTER, KRISTINE                           ADDRESS ON FILE
HUNTER, SAMANTHA                           ADDRESS ON FILE
HUNTERS CHASE MAINTENANCE ASSOC INC        PO BOX 803555                                                                                              DALLAS             TX      75380
HUNTERS COMMUNITIES HOA                    P. O. BOX 1791                                                                                             LITHONIA           GA      30038‐1027
HUNTERS CREEK COMMUNITY ASSOCIATION        14101 TOWN LOOP BLVD                                                                                       ORLANDO            FL      32837
HUNTERS CREEK HOA                          5702 KIRKPATRICK WAY                                                                                       INDIANAPOLIS       IN      46220
HUNTERS GLEN COA, INC.                     9099 TECHNOLOGY LANE                                                                                       FISHERS            IN      46038
HUNTERS GLEN COMMUNITY ASSOCIATION         5821 SOUTHWEST FREEWAY, SUITE 370                                                                          HOUSTON            TX      77057
HUNTERS GLEN CONDOMINIUM                   6540 CENTERVILLE BUSINESS PKWY                                                                             DAYTON             OH      45459
HUNTERS GLEN IV ASSOCIATION                8303 SOUTHWEST FREEWAY                 SUITE 800                                                           HOUSTON            TX      77074
HUNTERS GLEN MUD   E                       HUNTERS GLEN MUD ‐ COLLE               17111 ROLLING CREEK                                                 HOUSTON            TX      77090
HUNTER'S GREEN COMMUNITY ASSOC, INC        9456 HIGHLAND OAK DRIVE                                                                                    TAMPA              FL      33647
HUNTERS GREEN HOMEOWNERS ASSOCIATION INC   16690 PARK ROW DRIVE                                                                                       HOUSTON            TX      77084
HUNTERS HOLLOW CITY                        CITY OF HUNTERS HOLLOW ‐               11300 ANGELINA RD                                                   LOUISVILLE         KY      40229
HUNTERS PARK COMMUNITY ASSOCIATION         4503‐A HICKORY DOWNS                                                                                       HOUSTON            TX      77084
HUNTERS RUN POA, INC.                      3500 CLUBHOUSE LANE                                                                                        BOYNTON BEACH      FL      33436
HUNTERS VALLEY LOT OWNERS                  NEIL FRANK, TREASURER                  HOME OWNERS ASSOCIATION                      1723 COTTONTAIL DR     MILFORD            OH      45150




                                                                                                             Page 426 of 998
                                      19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   430 of 1004
Creditor Name                              Address1                              Address2                                     Address3     City               State   Zip        Country
HUNTER‐TANNERSVILLE CS(C                   HUNTER‐TANNERSVILLE‐ COL              P.O. BOX 1018                                             TANNERSVILLE       NY      12485
HUNTERWOOD VILLAGE I ASSOCIATION           CIA SERVICES INC PO BOX 63178                                                                   PIPE CREEK         TX      78063‐3178
HUNTINGDON AREA SCHOOL D                   HUNTINGDON AREA SD ‐ COL              10331 FRAIN RD                                            MILL CREEK         PA      17060
HUNTINGDON AREA SCHOOL D                   HUNTINGDON AREA SD ‐ COL              211 6TH STREET                                            HUNTINGDON         PA      16652
HUNTINGDON AREA SCHOOL D                   HUNTINGDON AREA SD ‐ COL              9960 MOUNTAIN ROAD                                        MILL CREEK         PA      17060
HUNTINGDON AREA SCHOOL D                   ONEIDA TWP  ‐ TAX COLLEC              7856 SENECA LANE                                          HUNTINGDON         PA      16652
HUNTINGDON AREA SCHOOL D                   PENN TWP ‐ TAX COLLECTOR              13006 REDSTONE RIDGE ROA                                  HESSTON            PA      16647
HUNTINGDON BORO                            HUNTINGDON BORO ‐ COLLEC              211 6TH STREET                                            HUNTINGDON         PA      16652
HUNTINGDON CITY                            HUNTINGDON CITY‐TAX COLL              PO BOX 668                                                HUNTINGDON         TN      38344
HUNTINGDON COUNTY TAX CLAIM BUREAU         223 PENN STREET                                                                                 HUNTINGDON         PA      16652
HUNTINGDON ONEILL                          ROOFING LLC                           1588 NORTH PARKWAY                                        MEMPHIS            TN      38112
HUNTINGDON SD/JACKSON TW                   HUNTINGDON SD ‐ TAX COLL              4655 BARR ROAD                                            HUNTINGDON         PA      16652
HUNTINGTON AREA S.D./SMI                   SMITHFIELD BORO SD ‐ COL              202 SOUTH 13TH STREET,SU                                  HUNTINGDON         PA      16652
HUNTINGTON AREA SD                         HUNTINGTON AREA SD ‐ COL              BOX 7                                                     MCCONNELLSTOWN     PA      16660
HUNTINGTON CONDOMINIUM ASSOCIATION         8826 SANTA FE DRIVE, SUITE 190                                                                  OVERLAND PARK      KS      66012
HUNTINGTON COUNTY                          HUNTINGTON COUNTY ‐ TREA              201 N JEFFERSON ST ROOM                                   HUNTINGTON         IN      46750
HUNTINGTON COUNTY TREASURER                201 N JEFFERSON ST, ROOM 104                                                                    HUNTINGTON         IN      46750
HUNTINGTON LAKES SECTION FOUR              C/O SEACREST SERVICES                 2400 CENTERPARK W. DR SUITE 175                           WEST PALM BEACH    FL      33409
HUNTINGTON LAKES SECTION TWO ASSOC.        C/O C.A.M.S.                          1037 STATE RD. 7, STE. 302                                WELLINGTON         FL      33414
HUNTINGTON LAKES SECTIONN FOUR             C/O SEACREST SERVICES                 2400 CENTERPARK W DR SUITE 175                            WEST PALM BEACH    FL      33409
HUNTINGTON MANOR HOA, INC                  C/O KEMPER MANAGEMENT ASSOCIATES      P. O. BOX 1451                                            BELAIR             MD      21014
HUNTINGTON NEIGHBORHOOD ASSOC INC          PO BOX 65061                                                                                    PHOENIX            AZ      85082
HUNTINGTON OF CARROLLWOOD                  2906 BUSCH LAKE BLVD                                                                            TAMPA              FL      33614
HUNTINGTON PARK HOA INC                    C/O ACCESS PROPERTY MANAGEMENT        4 WALTER E FORAN BLVD SUITE 311                           FLEMINGTON         NJ      08822
HUNTINGTON POINTE COMMUNITY ASSOCIATION    2477 STICKNEY POINT RD 118A                                                                     SARASOTA           FL      34231
HUNTINGTON TOWN                            HUNTINGTON TN‐TAX RECEIV              100 MAIN ST                                               HUNTINGTON         NY      11743
HUNTINGTON TOWN                            HUNTINGTON TOWN‐TAX COLL              4930 MAIN ROAD                                            HUNTINGTON         VT      05462
HUNTINGTON TOWN                            HUNTINGTON TOWN‐TAX COLL              P.O. BOX 550                                              HUNTINGTON         MA      01050
HUNTINGTON TOWNSHIP                        HUNTINGTON TWP ‐ TAX COL              6133 OLD HARRISBURG RD                                    YORK SPRINGS       PA      17372
HUNTINGTON TOWNSHIP                        LINDA SITLER ‐ TAX COLLE              637 MUNICIPAL RD                                          SHICKSHINNY        PA      18655
HUNTINGTON WOODS CITY                      HUNTINGTON WOODS ‐ TREAS              26815 SCOTIA ROAD                                         HUNTINGTON WOODS   MI      48070
HUNTINGTON WOODS CONDO ASSOC. INC          6054 27TH STREET WEST                                                                           BRADENTON          FL      34207
HUNTINGTON WOODS NEIGHBORHOOD ASSOC, INC   P.O. BOX 4034                                                                                   FRANKFORT          KY      40604
HUNTINGTON, AMBERLY                        ADDRESS ON FILE
HUNTLAND TOWN                              HUNTLAND TOWN‐TAX COLLEC              100 BANKS ST ‐ DWR H                                      HUNTLAND           TN      37345
HUNTLEY SQUARE CONDO                       7484 CANDLEWOOD ROAD                  SUITE H                                                   HANOVER            MD      21076
HUNTON & WILLIAMS LLP                      PO BOX 405759                                                                                   ATLANTA            GA      30384‐5759
HUNTSVILLE ABSTRACT & TITLE COMPANY        1214 SAM HOUSTON AVENUE                                                                         HUNTSVILLE         TX      77340
HUNTWICK CIVIC ASSOCIATION                 5300 CORAL GABLES DR                                                                            HOUSTON            TX      77069
HUNTWYCK VILLAGE HOMEOWNERS ASSOCIATION    P.O. BOX 5065                                                                                   SLIDELL            LA      70469‐5065
HUOT, AMANDA                               ADDRESS ON FILE
HURD, LA KENDRIA                           ADDRESS ON FILE
HURLEY CITY                                HURLEY CITY TREASURER                 405 5TH AVENUE N                                          HURLEY             WI      54534
HURLEY TOWN                                HURLEY TOWN‐TAX COLLECTO              PO BOX 569                                                HURLEY             NY      12443
HURLEY‐MYERS, ZACHARIAH                    ADDRESS ON FILE
HURON COUNTY                               HURON COUNTY ‐ TREASURER              16 E MAIN ST                                              NORWALK            OH      44857
HURON COUNTY                               HURON COUNTY ‐ TREASURER              PO BOX 69                                                 BAD AXE            MI      48413
HURON COUNTY TREASURER                     16 EAST MAIN STREET                                                                             NORWALK            OH      44857‐1597
HURON TOWN                                 HURON TOW ‐ TAX COLLECTO              10880 LUMMISVILLE RD                                      WOLCOTT            NY      14590
HURON TOWNSHIP                             HURON TOWNSHIP ‐ TREASUR              22950 HURON RIVER DR                                      NEW BOSTON         MI      48164
HURRICANE ADJUSTERS LLC                    PO BOX 805                                                                                      NAPLES             FL      34106
HURRY CLAIM PUBLIC                         ADJUSTERS LLC                         PO BOX 960776                                             MIAMI              FL      33296
HURST HOME INS CO                          189 NORTH UPPER ST                                                                              LEXINGTON          KY      40507
HURST HOME INS CO                          PO BOX 1580                                                                                     LEXINGTON          KY      40588
HURST, JONAH                               ADDRESS ON FILE
HURSTBOURNE CITY                           CITY OF HURSTBOURNE ‐ CL              200 WHITTINGTON PKWY, ST                                  LOUISVILLE         KY      40222
HURT TOWN                                  HURT TOWN ‐ TREASURER                 533 POCKET RD                                             HURT               VA      24563
HURT, SHENITA                              ADDRESS ON FILE
HURTADO INVESTMENTS LLC                    5805 BELLAIRE BLVD STE A                                                                        HOUSTON            TX      77081
HURTADO INVESTMENTS, LLC                   5805‐A BELLAIRE BLVD.                                                                           HOUSTON            TX      77081
HURTADO, DAYANERE                          ADDRESS ON FILE
HURTADO, EDWARD                            ADDRESS ON FILE
HUSCH BLACKWELL                            P O BOX 790379                                                                                  SAINT LOUIS        MO      63179
HUSK JAM, INC.                             11801 TREGIOVO PL                                                                               FORT WASHINGTON    MD      20744
HUSKER HAMMER SIDING, WINDOWS & ROOFING    MLKHEC INC.                           1406 VETERANS DR                                          ELKHORN            NE      68022
HUSKER HARDWOOD FLOORS                     22243 MUDHOLLOW RD                                                                              COUNCIL BLUFFS     IA      51503
HUSS, DAVID                                ADDRESS ON FILE
HUSSAIN, CESIRA                            ADDRESS ON FILE
HUSTISFORD TOWN                            HUSTISFORD TWN TREASURER              N4425 COUNTY ROAD R                                       IRON RIDGE         WI      53035
HUSTISFORD VILLAGE                         HUSTISFORD VLG TREASURER              PO BOX 345 / 201 S LAKE                                   HUSTISFORD         WI      53034




                                                                                                            Page 427 of 998
                                          19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        431 of 1004
Creditor Name                                Address1                                 Address2                                     Address3     City               State   Zip          Country
HUSTON INS & FNCL SRVCS                      1601 TIFFIN AVE                                                                                    FINDLAY            OH      45840
HUSTON TOWNSHIP                              HUSTON TWP ‐ TAX COLLECT                 1152 LOCK MOUNTAIN ROAD                                   MARTINSBURG        PA      16662
HUSTON TOWNSHIP                              HUSTON TWP ‐ TAX COLLECT                 11837 BENNETTS VALLEY HW                                  PENFIELD           PA      15849
HUSTON TOWNSHIP                              HUSTON TWP ‐ TAX COLLECT                 167 MEYERS LN                                             JULIAN             PA      16844
HUTCHENS LAW FIRM LLP                        PO BOX 2505                                                                                        FAYETTEVILLE       NC      28302
HUTCHENS LAW FIRM LLP                        TINA CORYELL                             4317 RAMSEY STREET                                        FAYETTEVILLE       NC      28311
HUTCHENS LAW FIRM, LLP                       4317 RAMSEY STREET                                                                                 FAYETTEVILLE       NC      28311
HUTCHENS, SENTER, KELLAM & PETITT, P.A.      P.O. BOX 2505                                                                                      FAYETTEVILLE       NC      28302
HUTCHERSON INS SERVICES                      1212 N. LOCUST ST, STE B                                                                           DENTON             TX      76201
HUTCHINGSON AGENCY                           35 N. BLACK HORSE PIKE                                                                             BLACKWOOD          NJ      08012
HUTCHINS PLUMBING & AC &                     SHAUN & DENIS MCNEELY                    1301S SAM RAYBURY FRWY                                    SHERMAN            TX      75090
HUTCHINS TOWN                                HUTCHINS TWN TREASURER                   W15916 WOODLAWN RD.                                       BIRNAMWOOD         WI      54414
HUTCHINS, VIVIAN                             ADDRESS ON FILE
HUTCHINSON COUNTY                            HUTCHINSON COUNTY ‐ COLL                 P O BOX 989                                               STINNETT           TX      79083
HUTCHINSON COUNTY                            HUTCHINSON COUNTY ‐ TREA                 140 EUCLID ST ‐ RM 135                                    OLIVET             SD      57052
HUTCHINSON, ANDREW                           ADDRESS ON FILE
HUTCHINSON, EMMANUEL                         ADDRESS ON FILE
HUTCHISON, JACOB                             ADDRESS ON FILE
HUTFINDER.COM INC                            1224 RACE RD SUITE 100                                                                             BALTIMORE          MD      21237
HUTLO CONDO ASSOCIATION                      17220 N. BOSWELL BLVD 140                                                                          SUN CITY           AZ      85373
HUTTER CONSTRUCTION SERV                     111 WEST EASY ST                                                                                   DESTREHAN          LA      70047
HUTTO ROOFING INC                            HAROLD D HUTTO                           1850 BENEFIT RD                                           CHESAPEAKE         VA      23322
HUTTON, CYNTHIA                              ADDRESS ON FILE
HUXCO CONSTRUCTION & REMODELING              102 N TRUMAN BLVD                                                                                  CRYSTAL CITY       MO      63019
HUY, TONY                                    ADDRESS ON FILE
HUYCK, BRENDA                                ADDRESS ON FILE
HUYNH, ANTHONY                               ADDRESS ON FILE
HVWC                                         P.O. BOX 981015                                                                                    BOSTON             MA      02298‐1015
HW CONTRACTING LLC                           110CUMBERLANDPRKDRSTE303                                                                           SAINT AUGUSTINE    FL      32095
HYANNIS WATER SYSTEM                         367 MAIN STREET                                                                                    HYANNIS            MA      02601
HYATT LEGAL PLANS INC                        1111 SUPERIOR AVE  STE 800                                                                         CLEVELAND          OH      44114‐2507
HYATT TIMES SQUARE                           135 W 45TH ST                                                                                      NEW YORK           NY      10036
HYDE & SWIGART APC                           2221 CAMINO DEL RIO SOUTH SUITE 101                                                                SAN DIEGO          CA      92108
HYDE COUNTY                                  HYDE COUNTY ‐ TAX COLLEC                 P O BOX 279, COURTHOUSE                                   SWANQUARTER        NC      27885
HYDE COUNTY                                  HYDE COUNTY ‐ TREASURER                  PO BOX 399                                                HIGHMORE           SD      57345
HYDE PARK BORO                               HYDE PARK BORO ‐ TAX COL                 802 THIRD AVE                                             HYDE PARK          PA      15641
HYDE PARK CS   (HYDE PAR                     HYDE PARK CS ‐ REC OF TA                 4383 ALBANY POST ROAD                                     HYDE PARK          NY      12538
HYDE PARK CS  (POUGHKEEP                     TOWN OF POUGHKEEPSIE                     1 OVEROCKER RD                                            POUGHKEEPSIE       NY      12603
HYDE PARK CS (CLINTON TN                     HYDE PARK CS ‐ TAX COLLE                 PO BOX 2033                                               HYDE PARK          NY      12538
HYDE PARK CS(PLEASANT VL                     HYDE PARK CS ‐ TAX COLLE                 PO BOX 2033                                               HYDE PARK          NY      12538
HYDE PARK INS SERVICES                       4904 W CYPRESS ST                                                                                  TAMPA              FL      33607
HYDE PARK TOWN                               CINDY C. TODD ‐ TAX RECE                 P.O. BOX 2003                                             HYDE PARK          NY      12538
HYDE PARK TOWN                               HYDE PARK TOWN ‐ TAX COL                 344 VT ROUTE 15 WEST                                      HYDE PARK          VT      05655
HYDE, ARLENE                                 ADDRESS ON FILE
HYDROGLOW CLEANING AND FLOOR CARE            AQUARIUS WORLDWIDE ENTERPRISES LLC       4011 W BAY VILLA AVE                                      TAMPA              FL      33611
HYER QUALITY ROOFING &                       CONSTRUCTION                             1463 NE 28 CT                                             POMPANO BEACH      FL      33064
HY‐GRADE CONTRACTORS                         1648 LOCUST AVE UNIT E                                                                             BOHEMIA            NY      11716
HYLAND COURTS TOWN HOA INC.                  5500 HYLAND COURTS DR                                                                              BLOOMINGTON        MN      55437
HYMAN, THERESA                               ADDRESS ON FILE
HYMSON GOLDSTEIN & PANTILIAT PLLC            16427 N SCOTTSDALE RD STE 300                                                                      SCOTTSDALE         AZ      85254
HYNDMAN BOROUGH MUNICIPAL AUTHORITY          PO BOX 445                                                                                         HYNDMAN            PA      15545
HYNES, COLLETTE                              ADDRESS ON FILE
HYPERBUILT, INC.                             PO BOX 8912                                                                                        MESA               AZ      85214
HY‐POINT ROOFING                             RODNEY STREBECK                          2620 PLAINS VIEW DR.                                      BURLESON           TX      76028
HYUNDAI MARINE & FIRE                        300 SYLVAN AVE                                                                                     ENGLEWOOD CLIFFS   NJ      07632
HYUNDAI MARINE & FIRE                        INS CO                                   300 SYLVAN AVE                                            ENGLEWOOD CLIFFS   NJ      07632
HYUNDAI MARINE & FIRE                        P O BOX 1017                                                                                       ENGLEWOOD CLIFFS   NJ      07632
I BUILD INC                                  3306 SPUMANTI LN                                                                                   LEANDER            TX      78641
I DEAL REAL ESTATE INC                       12555 ORANGE DR 218                                                                                DAVIE              FL      33330
I DEAL REAL ESTATE INC                       7081 TAFT ST                                                                                       HOLLYWOOD          FL      33024
I DEAL REAL ESTATE, INC.                     ATTN: BRETT MATTHEWS                     12555 ORANGE DR                              218          DAVIE              FL      33330
I PAINT USA                                  5005 WILES RD 101                                                                                  COCONUT CREEK      FL      33073
I.D.N. HARDWOOD & CARPET SUPERSTORE          JOHN ELKHANI                             7947 CANOGA AVE                                           CANOGA PARK        CA      91304
I‐20 HOME CENTER INC                         PO BOX 7354                                                                                        TYLER              TX      75711
IA DEPT OF REVENUE & FINANCE                 P.O. BOX 10468                                                                                     DES MOINES         IA      50306‐0468
IA FAIR PLAN                                 2700 WESTOWN PKWY 415                                                                              WEST DES MOINES    IA      50266
IA FAIR PLAN                                 6967 UNIVERSITY                                                                                    WINDSOR HEIGHTS    IA      50324
IABC INC                                     P O BOX 4781                                                                                       FOSTER CITY        CA      94404
IAI INC REALTY APPRAISAL SERVICES            689 N MILL SUITE 104                                                                               PLYMOUTH           MI      48170
IAN & TYRA FOX                               & SERVPRO OF RIO RANCHO                  4374 ALEXANDER BLVD NEG                                   ALBUQUERQUE        NM      87107




                                                                                                                 Page 428 of 998
                                           19-10412-jlg             Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             432 of 1004
Creditor Name                                 Address1                                     Address2                                        Address3                            City                     State   Zip          Country
IAN D. GRANT                                  PRO SE
IAN DAVID TURK                                6515 EDENVALE RD                                                                                                                 BALTIMORE                MD      21209
IAN MCKELVEY                                  30 ELIZABETH ST                                                                                                                  DRAVOSBURG               PA      15034
IAN MICHAEL SMITH AND EILEEN SMITH            TONY CARA                                    CDLG PC                                         2973 HARBOR BOULEVARD SUITE 594     COSTA MESA               CA      92626
IAN THOMAS CONSTRUCTION                       PO BOX 7533                                                                                                                      SAINT THOMAS             VI      801
IBARRA, JOSEPH                                ADDRESS ON FILE
IBC INSURANCE AGENCY                          5800 SAN DARIO 2ND FLOOR                                                                                                         LAREDO                   TX      78041
IBEKWE, HARIETH                               ADDRESS ON FILE
IBERIA PARISH                                 IBERIA PARISH ‐ TAX COLL                     300 IBERIA SUITE 120                                                                NEW IBERIA               LA      70560
IBERIA PARISH CLERK OF COURT                  P.O. DRAWER 12010                                                                                                                NEW IBERIA               LA      70562
IBERVILLE PARISH TAX COLLECTOR                PO BOX 231                                                                                                                       PLAQUEMINE               LA      70765
IBISWORLD INC                                 11755 WILSHIRE BLVD 11TH FL                                                                                                      LOS ANGELES              CA      90025
IBM                                           ATTN: GENERAL COUNSEL                        P.O. BOX 643600                                                                     PITTSBURGH               PA      15264
IBM                                           ATTN: GENERAL COUNSEL                        ROD. JORNALISTA F. AGUIAR                                                           HORTOLANDIA, SAO PAOLO   SP      13186900     BRAZIL
IBM 91222                                     P.O. BOX 643600                                                                                                                  PITTSBURGH               PA      15264
IBS CONSTRUCTION GROUP                        111 NE 1ST ST STE 507                                                                                                            MIAMI                    FL      33132
IBX INS AGENCY                                P O BOX 1394                                                                                                                     ELIZABETH CITY           NC      27906
ICAN BENEFIT                                  2700 N MILITARY TRL 340                                                                                                          BOCA RATON               FL      33431
ICARD PROMOTIONS LLC                          401 E LAS OLAS BLVD 130‐551                                                                                                      FORT LAUDERDALE          FL      33301
ICARD PROMOTIONS LLC                          ATTN: JEFF EHNEY, CEO                        401 E LAS OLAS BLVD 130‐551                                                         FORT LAUDERDALE          FL      33315
ICAT MANAGERS                                 PO BOX 100225                                                                                                                    COLUMBIA                 SC      29202
ICAT SPECIALTY INS                            P O BOX 100225                                                                                                                   COLUMBIA                 SC      29202
ICAT SPECIALTY INS CO                         LB 973482                                    1501 LADY ST                                                                        COLUMBIA                 SC      29202
ICC RESTOR & CLEAN SERV                       451 COMMERCE DR 800                                                                                                              WOODBURY                 MN      55125
ICC RESTORATION                               KIMBERLY HORTON                              451 COMMERCE DR 800                                                                 WOODBURY                 MN      55125
ICE, ROBERT                                   ADDRESS ON FILE
ICENHOWER, ANNETTE                            ADDRESS ON FILE
ICHABOD CRANE C S (TN OF                      ICHABOD CRANE C S‐ COLLE                     BANK OF KINDERHOOK 1 HUD                                                            KINDERHOOK               NY      12106
ICHABOD CRANE C S (TN OF                      ICHABOD CRANE CS‐TAX COL                     BANK OF KINDERHOOK 1 HUD                                                            KINDERHOOK               NY      12106
ICHABOD CRANE C S (TN‐KI                      ICHABOD CRANE C S‐ COLLE                     BANK OF KINDERHOOK 1 HUD                                                            KINDERHOOK               NY      12106
ICHABOD CRANE CS (CHATAM                      ICHABOD CRANE CS‐TAX COL                     1 HUDSON ST                                                                         KINDERHOOK               NY      12106
ICON ADVISORY GROUP LTD                       14785 PRESTON RD STE 1125                                                                                                        DALLAS                   TX      75254
ICON ADVISORY GROUP, LTD                      ATTN: GENERAL COUNSEL                        14785 PRESTON ROAD                              SUITE 1125                          DALLAS                   TX      75254
ICON CONSTRUCTION &                           DESIGN                                       425 E ARROW HWY 707                                                                 GLENDORA                 CA      91740
ICON GROUP                                    13876 SW 56 ST 151                                                                                                               MIAMI                    FL      33175
ICONIK BUILDERS INC                           2794 LOKER AVE W STE 109                                                                                                         CARLSBAD                 CA      92010
ID DEPT OF FINANCE                            800 PARK BLVD  SUITE 200                                                                                                         BOISE                    ID      83712
ID SECRETARY OF STATE                         450 N 4TH ST                                                                                                                     BOISE                    ID      83720‐0080
ID STATE TAX COMMISSION                       P.O. BOX 36                                                                                                                      BOISE                    ID      83722‐0036
IDA COUNTY                                    IDA COUNTY ‐ TREASURER                       401 MOOREHEAD STREET                                                                IDA GROVE                IA      51445
IDA TOWNSHIP                                  IDA TOWNSHIP ‐ TREASURER                     3016 LEWIS AVE,P.O.BOX 2                                                            IDA                      MI      48140
IDAHO                                         COLEEN HODSON (MSB‐SUPERVISOR)               CONSUMER FINANCE BUREAU/SECURITIES BUR.         800 PARK BLVD, SUITE 200            BOISE                    ID      83712
IDAHO                                         CONSUMER FINANCE BUREAU                      SECURITIES BUREAU                               PO BOX 83720                        BOISE                    ID      83720‐0031
IDAHO                                         ERIN VAN ENGELEN (MLO LICENSING)             CONSUMER FINANCE BUREAU/SECURITIES BUR.         800 PARK BLVD, SUITE 200            BOISE                    ID      83712
IDAHO                                         GENERAL CONSUMER LENDERS                     CONSUMER FINANCE BUREAU/SECURITIES BUR.         800 PARK BLVD, SUITE 200            BOISE                    ID      83712
IDAHO                                         GENERAL DEBT                                 CONSUMER FINANCE BUREAU/SECURITIES BUR.         800 PARK BLVD, SUITE 200            BOISE                    ID      83712
IDAHO                                         GENERAL MLO LICENSING                        CONSUMER FINANCE BUREAU/SECURITIES BUR.         800 PARK BLVD, SUITE 200            BOISE                    ID      83712
IDAHO                                         GENERAL MONEY TRANSMITTERS                   CONSUMER FINANCE BUREAU/SECURITIES BUR.         800 PARK BLVD, SUITE 200            BOISE                    ID      83712
IDAHO                                         GENERAL MORTGAGE COMPANIES                   CONSUMER FINANCE BUREAU/SECURITIES BUR.         800 PARK BLVD, SUITE 200            BOISE                    ID      83712
IDAHO                                         GINNIE SORENSEN (MSB LICENSING)              CONSUMER FINANCE BUREAU/SECURITIES BUR.         800 PARK BLVD, SUITE 200            BOISE                    ID      83712
IDAHO                                         JAN KOCHAN (MORTGAGE COMPANY LICENSING)      CONSUMER FINANCE BUREAU/SECURITIES BUR.         800 PARK BLVD, SUITE 200            BOISE                    ID      83712
IDAHO                                         JEFF FLORA (MSB)                             CONSUMER FINANCE BUREAU/SECURITIES BUR.         800 PARK BLVD, SUITE 200            BOISE                    ID      83712
IDAHO                                         K.C. SCHALER (LICENSING SUPERVISOR)          CONSUMER FINANCE BUREAU/SECURITIES BUR.         800 PARK BLVD, SUITE 200            BOISE                    ID      83712
IDAHO (CONSUMER FIN & DEBT INDUSTRY LIC)      ATTN LAURIE COBURN                           CONSUMER FINANCE BUREAU/SECURITIES BUR          800 PARK BLVD, SUITE 200            BOISE                    ID      83712
IDAHO (MORT CONSUMER FIN AND DEBT             EXAM & MCR) ATTN ANTHONY POLIDORI            CONSUMER FINANCE BUREAU/SECURITIES BUR          800 PARK BLVD, SUITE 200            BOISE                    ID      83712
IDAHO (MSB LICENSING & EXAMINATIONS)          ATTN NORMAN REAL                             CONSUMER FINANCE BUREAU/SECURITIES BUR          800 PARK BLVD, SUITE 200            BOISE                    ID      83712
IDAHO COUNTY                                  IDAHO COUNTY ‐ TREASURER                     320 WEST MAIN ST, ROOM 2                                                            GRANGEVILLE              ID      83530
IDAHO DEPT OF LABOR                           317 W MAIN ST                                                                                                                    BOISE                    ID      83735
IDAHO FIRE & FLOOD                            RESTOR                                       2601 POLE LINE RD                                                                   POCATELLO                ID      83201
IDAHO FIRE & FLOOD RESTORATION LLC            2601 POLE LINE RD                                                                                                                POCATELLO                ID      83201
IDAHO FIRE & PRESTON &                        EMILY CARTER                                 2601 POLE LINE RD                                                                   POCATELLO                ID      83201
IDAHO POWER COMPANY                           PROCESSING CENTER                            P.O. BOX 34966                                                                      SEATTLE                  WA      98124‐1966
IDAHO RIVER REALTY                            ATTN: KEVIN CARROLL                          6003 W OVERLAND RD SUITE 104                                                        BOISE                    ID      83709
IDAHO STATE TAX COMMISSION                    800 PARK BLVD PLAZA IV                                                                                                           BOISE                    ID      83712‐7742
IDEAL CONTRACTIONG INC                        654 FORD AVENUE                                                                                                                  METUCHEN                 NJ      08840
IDEAL DEVELOP CONCEPTS                        LLC                                          3374 LAWRNCEVLLE SUWANEE                                                            SUWANEE                  GA      30024
IDEAL EXTERIORS OF LA                         INC                                          PO BOX 2596                                                                         MONROE                   LA      71207
IDEAL INS GROUP                               19050 SW 7TH ST                                                                                                                  PEMBROKE PINES           FL      33029
IDEAL INSURANCE AGENCY                        326 3RD STREET                                                                                                                   LAKEWOOD                 NJ      08701
IDEAL KITCHEN & BATH                          1297 W 635 S                                                                                                                     OREM                     UT      84058




                                                                                                                         Page 429 of 998
                                       19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  433 of 1004
Creditor Name                             Address1                              Address2                                        Address3                               City                  State   Zip          Country
IDEAL PAINTING                            VERNON DRAYTON                        66 AMHEARST STREET                                                                     CHARLESTON            SC      29403
IDEAL PEST AND LAWN                       PO BOX 126170                                                                                                                FORT WORTH            TX      76126
IDEAL PRINTERS INC                        645 OLIVE ST                                                                                                                 ST PAUL               MN      55130
IDEAL ROOFING COMPANY                     LLC                                   3311 IDLEWOOD ST                                                                       SIOUX CITY            IA      51104
IDEEN, SAMUEL                             ADDRESS ON FILE
IDELIA ALVARADO                           & ERIC ALVARADO                       9130 SW 34TH ST                                                                        MIAMI                 FL      33165
IDENTITY INS SRVCS                        730 S CENTRAL AVE 207                                                                                                        GLENDALE              CA      91204
IDK LLC                                   449 SILAS DEANE HWY SUITE 2‐A                                                                                                WETHERSFIELD          CT      06109
IDLEWILD RIVERFRONT CONDO ASSOC.          645 SIERRA ROSE DRIVE                 SUITE 105A                                                                             RENO                  NV      89511
IDLEWILD RIVERFRONT HOA II                C/O CRMG                              83 CONTINENTAL DR., SUITE B                                                            RENO                  NV      89509
IDS PROP CAS INS                          70700 AMERIPRISE FIN CNT                                                                                                     MINNEAPOLIS           MN      55474
IDS PROPERTY CASUALTY                     INSURANCE COMPANY                     3500 PACKERLAND DR                                                                     DE PERE               WI      54115
IDT911, LLC                               ATTN: GENERAL COUNSEL                 7580 NORTH DOBSON ROAD                          SUITE 201                              SCOTTSDALE            AZ      85256‐2717
IDT911, LLC                               ATTN: MATT CULLINA, CEO               7580 NORTH DOBSON ROAD                          SUITE 201                              SCOTTSDALE            AZ      85256‐2717
IDT911, LLC                               ATTN: SEAN DALY, PRESIDENT AND        CHIEF OPERATING OFFICER                         30 KENNEDY PLAZA 5TH FLOOR             PROVIDENCE            RI      02903
IDULA, SANDHYA                            ADDRESS ON FILE
IE RESTORATION INC                        STE O‐P                               6611 ARLINGTON AVE                                                                     RIVERSIDE             CA      92504
IES COMMERCIAL INC                        2810 S ROOSEVELT ST                                                                                                          TEMPE                 AZ      85282
IFC ROOFING AND CONSTRUCTION              IFC CONTRACTING SOLUTIONS             5013 COLLEYVILLE BLVD                           SUITE 201                              COLLEYVILLE           TX      76034
IFFERT, MARY                              ADDRESS ON FILE
IFFRIG, KAREN                             ADDRESS ON FILE
IFP ADVISORS, INC.                        ATTN:  MR. AARON LEE GILMAN, CFA      CHIEF INVESTMENT OFFICER                        3030 N ROCKY POINT DR WEST STE 700     TAMPA                 FL      33607‐5907
IGE CONSTRUCTION INC                      8785 NW 108 LN                                                                                                               HIALEAH               FL      33018
IKEA & VICKIE MYNES                       986 EVERETT ST                                                                                                               LOS ANGELES           CA      90026
IKON BUILDERS INC                         A336                                  32158 CAMINO CAPISTRANO                                                                SAN JUAN CAPISTRANO   CA      92675
IKON BUILDERS, INC                        32158 CAMINO CAPISTRONO, A336                                                                                                SAN JUAN CAPISTRANO   CA      92675
IL DEPT OF FINANCIAL & PROF RE DUPE       320 W WASHINGTON ST                                                                                                          SPRINGFIELD           IL      62786
IL DEPT OF FINANCIAL & PROFESSIONAL       REGULATION                            320 W WASHINGTON ST                                                                    SPRINGFIELD           IL      62786
IL DEPT OF REVENUE                        501 S 2ND ST                                                                                                                 SPRINGFIELD           IL      62756
IL SECRETARY OF STATE                     501 SOUTH 2ND ST RM 11                                                                                                       SPRINGFIELD           IL      62756
ILAND WIND ENERGY                         PO BOX 4277                                                                                                                  KINGSHILL             VI      851
ILION VILLAGE                             ILION VILLAGE ‐ CLERK                 PO BOX 4231                                                                            UTICA                 NY      13504
ILLINOIS                                  BELINDA PINELA                        DIVISION OF BANKING                             100 W. RANDOLPH STREET,  9TH FLOOR     CHICAGO               IL      60601
ILLINOIS                                  GENERAL INDIVIDUALS                   DIVISION OF BANKING                             100 W. RANDOLPH STREET,  9TH FLOOR     CHICAGO               IL      60601
ILLINOIS                                  GENERAL MORTGAGE COMPANIES            DIVISION OF BANKING                             100 W. RANDOLPH STREET,  9TH FLOOR     CHICAGO               IL      60601
ILLINOIS                                  KYLE KRAPF                            DIVISION OF BANKING                             100 W. RANDOLPH STREET,  9TH FLOOR     CHICAGO               IL      60601
ILLINOIS FAIR PLAN ASSN                   PO BOX 95445                                                                                                                 CHICAGO               IL      60694
ILLINOIS FAIR PLAN ASSOC                  130 E RANDOLPH STE 1050                                                                                                      CHICAGO               IL      60601
ILLINOIS FARMERS INS CO                   P O BOX 2057                                                                                                                 KALISPELL             MT      59903
ILLINOIS HOUSING DEVELOPMENT              AUTHORITY                             401 N MICHIGAN AVE STE 700                                                             CHICAGO               IL      60611
ILLINOIS INS CENTER                       4410 W ROOSEVELT RD 100                                                                                                      HILLSIDE              IL      60162
ILLINOIS NATIONAL INSURANCE CO (AIG)      AIG, FINANCIAL LINES CLAIMS           ATTN: STEPHANIE ALMANSA                         PO BOX 25947                           SHAWNEE MISSION       KS      66225
ILLINOIS SECRETARY OF STATE               213 STATE CAPITAL                                                                                                            SPRINGFIELD           IL      62756
ILLINOIS UNION INSURANCE                  525 W MONROE ST STE 400                                                                                                      CHICAGO               IL      60661
ILLINOIS UNION INSURANCE                  COMPANY                               525 W MONROE ST STE 400                                                                CHICAGO               IL      60661
ILLUMINATING COMPANY                      PO BOX 3687                                                                                                                  AKRON                 OH      44309‐3687
ILYAICH, JOSEPH                           ADDRESS ON FILE
IMAGINATION NORTH LANDSCAPE               MAINTENANCE ASSOC.                    2360 CORPORATE CIRCLE DR                                                               HENDERSON             NV      89074
IMAGINATION RENOVATION                    11393 ROUSSEAU DR                                                                                                            HOUSTON               TX      77065
IMARK CORP                                114 W EDINBOROUGH AVE                                                                                                        RAEFORD               NC      28376
IMBEAH, MARY                              ADDRESS ON FILE
IMELDA CASIPIT &                          ELLA CASIPIT                          4236 LAS BRISAS CT                                                                     IRVING                TX      75038
IMG INC                                   109 77TH ST                                                                                                                  OCEAN CITY            MD      21842
IMGA                                      P O BOX 340004                                                                                                               AUSTIN                TX      78734
IMGA LLC                                  7 LAKEWAY CENTRE CT 1                                                                                                        AUSTIN                TX      78734
IMLAY CITY                                IMLAY CITY ‐ TREASURER                150 N MAIN ST                                                                          IMLAY                 MI      48444
IMLAY TOWNSHIP                            IMLAY TOWNSHIP ‐ TREASUR              682 FAIRGROUNDS RD                                                                     IMLAY CITY            MI      48444
IMMEDIATE RESPONSE RESTORATION INC        4435 W. 153RD ST B                                                                                                           LAWNDALE              CA      90260
IMO REMODELING                            4412 MCDILL DR                                                                                                               LOUISVILLE            KY      40215
IMOBISA INS AGENCY INC                    1517 HUGUENOT RD STE 102                                                                                                     MIDLOTHIAN            VA      23113
IMORTGAGE SERVICES, LLC                   ATTN: CHRISTOPHER SEYMOUR             2570 BOYCE PLAZA ROAD                           BOYCE PLAZA III                        PITTSBURGH            PA      15241
IMORTGAGE SERVICES, LLC                   ATTN: GENERAL COUNSEL                 2570 BOYCE PLAZA ROAD                           BOYCE PLAZA III                        PITTSBURGH            PA      15241
IMPACT CONSTRUCTION LLC                   PO BOX 9196                                                                                                                  SAINT THOMAS          VI      801
IMPACT INS REST                           2340 E PERRY RD  125                                                                                                         PLAINFIELD            IN      46168
IMPARK                                    150 S 5TH ST  SUITE 360                                                                                                      MINNEAPOLIS           MN      55402
IMPERIAL CLAIMS                           ADJUSTERS INC    STE 326              1761 W HILLSBORO BLVD                                                                  DEERFIELD BEACH       FL      33442
IMPERIAL CONSTRUCTION & ROOFING           ALEJANDRO GARCIA                      14401 RUDI KUEFNER DR                                                                  HORIZON CITY          TX      79928
IMPERIAL COUNTY                           IMPERIAL COUNTY TAX COLL              940 MAIN STREET SUITE 10                                                               EL CENTRO             CA      92243
IMPERIAL COUNTY TREASURER COLLECTOR       940 WEST MAIN ST                      SUITE 106                                                                              EL CENTRO             CA      92243
IMPERIAL COV I CONDO                      7300 PARK ST                                                                                                                 SEMINDE               FL      33777




                                                                                                              Page 430 of 998
                                          19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            434 of 1004
Creditor Name                                Address1                                     Address2                                      Address3                                   City               State   Zip        Country
IMPERIAL COVE 12 (XII) CONDOMINIUM           C/O RESOURCE PROPERTY MGMT.                  7300 PARK ST.                                                                            SEMINOLE           FL      33777
IMPERIAL COVE IX 9 CONDOMINIUM               C/O RESOURCE PROPERTY MANAGEMENT             7300 PARK STREET                                                                         SEMINOLE           FL      33777
IMPERIAL EMBASSY CONDOMINIUM ONE, INC.       5837 TROUBLE CREEK ROAD                                                                                                               NEW PORT RICHEY    FL      34652
IMPERIAL F&C INS                             P O BOX 702507                                                                                                                        DALLAS             TX      75370
IMPERIAL FIRE & CAS                          1700 LINCOLN ST LL3                          MAC C7300‐L35 DEPT 2063                                                                  DENVER             CO      80274
IMPERIAL FIRE & CASUALTY                     INS CO                                       14800 QUORUM DR 250                                                                      DALLAS             TX      75254
IMPERIAL FIRE & CASUALTY                     INSURANCE COMPANY                            P O BOX 753                                                                              OPELOUSAS          LA      70571
IMPERIAL FIRE & CASUALTY                     P O BOX 753                                                                                                                           OPELOUSAS          LA      70571
IMPERIAL FIRE & CASUALTY                     PO BOX 912063                                                                                                                         DENVER             CO      80291
IMPERIAL FIRE & CASUALTY INSURANCE COMP      MANUEL DEPASCUAL                             DEPT 2063                                                                                DENVER             CO      80291‐2063
IMPERIAL HARBOURS CONDO ASSOC., INC.         333 LAKE HOWARD DRIVE NW                                                                                                              WINTER HAVEN       FL      33881
IMPERIAL LAKE MASTER HOA                     12301 NW 7TH LN                                                                                                                       MIAMI              FL      33182‐2019
IMPERIAL PFS                                 IPFS CORPORATION                             1055 BROADWAY,11TH FLOOR                                                                 KANSAS CITY        MO      64105‐1575
IMPERIAL POINT COLONNADES CONDO ASSN         C/O AIP MANAGEMENT                           622 BANYAN TRAIL STE #150                                                                BOCA RATON         FL      33431
IMPERIAL REO                                 ATTN: JAY KOSLOWITZ                          1520 MADISON AVE                                                                         LAKEWOOD           NJ      08701
IMPERIAL ROOFING                             426 WESTERN AV                                                                                                                        STATESVILLE        NC      28677
IMPERIAL TERRACE EAST HOA                    2412 VINDALE ROAD                                                                                                                     TAVARES            FL      32778
IMPERIALAKES COMMUNITY SVCS ASSOC 1 INC      P.O. BOX 5983                                                                                                                         LAKELAND           FL      33807‐5983
IMPERIUM INSURANCE CO                        P O BOX 357966                                                                                                                        GAINSVILLE         FL      32635
IMPERIUM NS CO                               120 W 45TH ST 36TH FLOOR                                                                                                              NEW YORK           NY      10036
IMPRESSIONS BUILDING CORPORATION             EDWARD WILLIAMSON                            EDWARD WILLIAMSON                             4 GARFIELD STREET                          FRANKLIN           MA      02038
IMPROVEIT OF ATLANTA LLC                     236 FORSYTH ST SW 302                                                                                                                 ATLANTA            GA      30303
IMS RELOCATION                               INDEPENDENT MOVERS INC                       2005 MC DANIEL DRIVE SUITE 150                                                           CARROLLTON         TX      75006
IMSE, MERCEDES                               ADDRESS ON FILE
IMT INS CO                                   4445 CORPORATE DR                                                                                                                     WEST DES MOINES    IA      50266
IMT INSURANCE COMPANY                        AGENCY: HEITMANN INSURANCE SERVICES INC      P.O. BOX 646                                                                             VICTOR             IA      52347
IMT INSURANCE COMPANY                        P.O. BOX 402001                                                                                                                       DES MOINES         IA      50940
IMW CONSTRUCTION                             6838 NW 28 COURT                                                                                                                      MARGATE            FL      33063
IN & OUT FLOORING                            27 EASTFORD CT                                                                                                                        PARKVILLE          MD      21234
IN CONTROL INSURANCE                         437 S YELLOWSTONE DR                         SUITE 120                                                                                MADISON            WI      53719
IN CONTROL INSURANCE                         4650 WHITEBUD TERR                                                                                                                    DE FOREST          WI      53532
IN DEPT OF REVENUE                           P.O. BOX 7218                                                                                                                         INDIANAPOLIS       IN      46207‐7218
IN FAIR PLAN                                 8777 PURDUE RD  360                                                                                                                   INDIANAPOLIS       IN      46268
IN FAIR PLAN                                 P O BOX 6457 DEPT 283                                                                                                                 INDIANAPOLIS       IN      46206
IN FARMERS MUT INS                           P O BOX 856                                                                                                                           INDIANAPOLIS       IN      46206
IN HIM INC                                   524 DIVISION ST                                                                                                                       FERNANDINA BEACH   FL      32034
IN HIS NAME CONSTRUCTION LLC                 DAVID L BRUNSON JR                           DAVID L BRUNSON JR                            812 S DOGWOOD PL                           BROKEN ARROW       OK      74012
IN RE ELIZABETH TATE                         LAW OFFICE OF PATRICK E. HERMAN              PATRICK E. HERMAN, ESQ.                       P.O. BOX 2789                              SPRING VALLEY      CA      91979
IN RE WILSON L CLOW AND LYNNE A CLOW         RICHARD BILLIN                               ATTORNEY AT LAW                               812 BENNETT AVE.                           MEDFORD            OR      97504
IN RE:  DOLORES YEE                          DOLORES YEE (PRO SE)                         3339 KUYKENDALL PLACE                                                                    SAN JOSE           CA      95148
IN RE: BOSWELL, JERRY GLEN, ET AL.           RICHARD L. COX, TRUSTEE                      364 LONG POINT ROAD                                                                      HOT SPRINGS        AR      71913
IN RE: CHARLES OLISEKENI ANYADIKE            A.O.E. LAW & ASSOCIATES                      ANTHONY O. EGBASE                             350 SOUTH FIGUEROA STREET, SUITE 189       LOS ANGELES        CA      90071
IN RE: DAVID JOSEPH MORALES                  DAVID JOSEPH MORALES, PRO SE                 4013 TULAROSA AVE.                                                                       EL PASO            TX      79903
IN RE: DAWN D. DILLON ESTATE                 DAWN DILLON, PRO SE                          5003 THUNDER RIVER CIRCLE                                                                LAS VEGAS          NV      89148
IN RE: DUBOIS, MARK L., ET AL.               BUDSBERG LAW GROUP, PLLC                     BRIAN L. BUDSBERG                             P.O. BOX 1489                              OLYMPIA            WA      98507
IN RE: DULA, ROSALIE, DEBTOR                 PHILADELPHIA LEGAL ASSISTANCE                JOANNE WERDEL                                 718 ARCH STREET SUITE 300N                 PHILADELPHIA       PA      19106
IN RE: DWIGHT GEORGE SULC, DEBTOR            ANITA F. SANDERS                             830 NW 10TH STREET                                                                       OKLAHOMA CITY      OK      73106
IN RE: EPIFANIO CASTILLO                     MICHAEL K. DANIELS                           P.O. BOX 1640                                                                            ALBUQUERQUE        NM      87103
IN RE: GREGORY YEE, DEBTOR                   LEWIS PHON, ESQ.                             LAW OFFICES OF LEWIS PHON                     4040 HEATON COURT                          ANTIOCH            CA      94509
IN RE: HIRAM MARCIAL, JR., ET AL.            RICHARD H. TAYLOR                            1614 ELLIS STREET                                                                        BRUNSWICK          GA      31520
IN RE: JEFFERY J. BRASHER                    ANTHONY B. BUSH                              PARLIAMENT PLACE PROFESSIONAL CENTER          3198 PARLIAMENT CIRCLE 302                 MONTGOMERY         AL      36116
IN RE: LAURA DENISE WASHINGTON, DEBTOR       THE POPE LAW FIRM                            JAMES Q. POPE                                 5151 KATY FREEWAY, SUITE 306               HOUSTON            TX      77007
IN RE: LAURA PUI LUNG ANDERS, DEBTOR         HAINES & KRIEGER, LLC                        GEORGE HAINES                                 8985 SOUTH EASTERN AVENUE SUITE 350        HENDERSON          NV      89123
IN RE: MARGARET A. MCCLUSKEY, DEBTOR         WATERMAN & MAYER, LLP                        PATRICIA M. MAYER                             301 OXFORD VALLEY ROAD SUITE 203B          YARDLEY            PA      19067
IN RE: MARSHALL, BRIAN K., ET AL.            RONDA J. WINNECOUR, ATTORNEY AND             CHAPTER 13 TRUSTEE; U.S. STEEL TOWER          600 GRANT STREET, SUITE 3250               PITTSBURGH         PA      15219
IN RE: MARTIN, KENNETH, ET AL.               WILLIAM C. MILLER                            CHAPTER 13 STANDING TRUSTEE                   900 MARKET STREET, ROOM 214                PHILADELPHIA       PA      19107
IN RE: MORGAN SETH EASTERLING, ET AL.        BUSH LAW FIRM                                ANTHONY B. BUSH                               3198 PARLIAMENT CIRCLE 302                 MONTGOMERY         AL      36116
IN RE: PATRICIA ROBERSON, DEBTOR             CONNER & ROBERTS                             AMELIA C. ROBERTS                             4115 NORTH TERRACE                         CHATTANOOGA        TN      37411
IN RE: RICHNER, COLLEEN TRACY, DEBTOR        SABATINI LAW FIRM, LLC ‐ CARLO SABATINI      216 N. BLAKELY STREET                                                                    DUNMORE            PA      18512
IN RHODES MANAGEMENT, INC.                   1130 TIENKEN COURT                           SUITE 102                                                                                ROCHESTER HILLS    MI      48306
INC. VILLAGE OF LINDENHURST                  430 S. WELLWOOD AVE                                                                                                                   LINDENHURST        NY      11757
INCLINE ENTERPRISES INC                      26175 BIRCH BLUFF RD                                                                                                                  SHOREWOOD          MN      55331
INCORPORATED VILLAGE OF LINDENHURST          430 SO WELLWOOD AVENUE                                                                                                                LINDENHURST        NY      11757
INDECOMM CORPORATION                         ATTN: GENERAL COUNSEL                        379 THORNALL STREET                                                                      EDISON             NJ      08837
INDECOMM CORPORATION                         C/O INDECOMM HOLDINGS INC.                   ATTN RAJAN NAIR, PRESIDENT MORTGAGE SVCS      200 MIDDLESEX ESSEX TURNPIKE SUITE 105     ISELIN             NJ      08830      CAYMAN ISLANDS
INDECOMM HOLDINGS INC                        14900 BOGLE DRIVE SUITE 103                                                                                                           CHANTILLY          VA      20151
INDECOMM HOLDINGS INC                        ATTN: TEDDI HORAN                            205 REGENCY EXECUTIVE PARK DRIVE, SUITE 500                                              CHARLOTTE          NC      28217
INDECOMM HOLDINGS INC.                       D/B/A INDECOMM GLOBAL SERVICES               ATTN: GENERAL COUNSEL                         379 THORNALL STREET                        EDISON             NJ      08837
INDECOMM HOLDINGS INC.                       D/B/A INDECOMM GLOBAL SERVICES               ATTN: GENERAL COUNSEL                         379 THORNALL STREET 2ND FLOOR              EDISON             NJ      08837
INDECOMM HOLDINGS INC‐ACH                    INDECOMM GLOBAL SERVICES                     25281 NETWORK PLACE                                                                      CHICAGO            IL      60673‐1252




                                                                                                                      Page 431 of 998
                                       19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        435 of 1004
Creditor Name                              Address1                                   Address2                                       Address3                                 City                State    Zip        Country
INDECOMM HOLDINGS, INC.                    AS AGENT TO DITECH MORTGAGE CORP.          ATTN: GENERAL COUNSEL                          379 THORNALL STREET 2ND FLOOR            EDISON              NJ       08837
INDECOMM HOLDINGS, INC.                    AS AGENT TO GREEN TREE SERVICING, LLC      ATTN: GENERAL COUNSEL                          379 THORNALL STREET 2ND FLOOR            EDISON              NJ       08837
INDECOMM HOLDINGS, INC.                    ATTN: GENERAL COUNSEL                      200 MIDDLESEX ESSES TURNPIKE                   SUITE 105                                ISELIN              NJ       08830
INDECOMM HOLDINGS, INC.                    ATTN: GENERAL COUNSEL                      379 THORNALL STREET                                                                     EDISON              NJ       08837
INDECOMM HOLDINGS, INC.                    ATTN: GENERAL COUNSEL                      379 THORNALL STREET                            2ND FLOOR                                EDISON              NJ       08837
INDECOMM HOLDINGS, INC.                    ATTN: GENERAL COUNSEL                      4201 MITCHELLVILLE ROAD                        SUITE 400                                BOWIE               MD       20716
INDECOMM HOLDINGS, INC.                    ATTN: GENERAL COUNSEL                      PO BOX 309 GT, UGLAND HOUSE                    SOUTH CHURCH STREET                      GEORGE TOWN         GRAND CAYMAN        CAYMAN ISLANDS
INDECOMM HOLDINGS, INC.                    D/B/A INDECOMM GLOBAL SERVICES             ATTN: GENERAL COUNSEL                          1260 ENERGY LANE MAIL STOP CODE 7000     ST. PAUL            MN       55108
INDECOMM HOLDINGS, INC.                    DBA INDECOMM GLOBAL SERVICES, INC.         ATTN: GENERAL COUNSEL                          379 THORNALL STREET                      EDISON              NJ       08837
INDECOMM MORTGAGE U INC                    41650 GARDENBROOK STE 100                                                                                                          NOVI                MI       48375
INDEED INC                                 MAIL CODE 5160                                                                                                                     DALLAS              TX       75266‐0367
INDEPENDENCE CITY                          CITY OF INDEPENDENCE ‐ C                   P.O. BOX 830                                                                            INDEPENDENCE        KY       41051
INDEPENDENCE CITY                          INDEPENDENCE CITY TREASU                   P.O. BOX 189 / 23688 ADA                                                                INDEPENDENCE        WI       54747
INDEPENDENCE COUNTY                        INDEPENDENCE CNTY ‐ COLL                   110 BROAD STREETROOM 10                                                                 BATESVILLE          AR       72501
INDEPENDENCE REO                           661 W GERMANTOWN PIKE SUITE 210                                                                                                    PLYMOUTH MEETING    PA       19462
INDEPENDENCE SQUARE CONDO ASSOC.           C/O ACCESS PROPERTY MANAGEMENT             4 WALTER E FORAN BLVD SUITE 311                                                         FLEMINGTON          NJ       08822
INDEPENDENCE TOWN                          INDEPENDENCE TN‐ COLLECT                   851 COUNTY ROAD 19                                                                      WHITESVILLE         NY       14897
INDEPENDENCE TOWN                          INDEPENDENCE TOWN ‐ COLL                   P O BOX 35                                                                              INDEPENDENCE        LA       70443
INDEPENDENCE TOWN                          INDEPENDENCE TOWN ‐ TREA                   317 EAST MAIN ST                                                                        INDEPENDENCE        VA       24348
INDEPENDENCE TOWNSHIP                      INDEPENDENCE TWP ‐ COLLE                   135 BOCKTOWN CORK ROAD                                                                  ALIQUIPPA           PA       15001
INDEPENDENCE TOWNSHIP                      INDEPENDENCE TWP ‐ COLLE                   1920 AVELLA RD.                                                                         AVELLA              PA       15312
INDEPENDENCE TOWNSHIP                      INDEPENDENCE TWP ‐ COLLE                   P.O. BOX 164                                                                            GREAT MEADOWS       NJ       07838
INDEPENDENCE TOWNSHIP                      INDEPENDENCE TWP ‐ TREAS                   6483 WALDON CENTER DR                                                                   CLARKSTON           MI       48346
INDEPENDENT CAPITAL HOLDINGS INC           PO BOX 1056                                                                                                                        RICHMOND            KY       40476
INDEPENDENT CAPITAL HOLDINGS LLC           P. O. BOX 1056                                                                                                                     RICHMOND            KY       40476
INDEPENDENT CHOICE INS                     P O BOX 4509                                                                                                                       LEESVILLE           SC       29070
INDEPENDENT CONTRACTOR                     WILLIAM BIAGGI SOTO                        6727 ISLANDER LANE                                                                      TAMPA               FL       33615
INDEPENDENT GROUP INC                      3235 SATELLITE 400  300                                                                                                            DULUTH              GA       30096
INDEPENDENT INS BROKERS                    7554 WOODROW ST                                                                                                                    IRMO                SC       29063
INDEPENDENT INS COUNSLOR                   PO BOX 1286                                                                                                                        ALVIN               TX       77512
INDEPENDENT INSURORS INC                   1714 DEER TRACK TRL 210                                                                                                            ST LOUIS            MO       63131
INDEPENDENT INVSTMNT SRV                   1016 ATLANTIC AVE                                                                                                                  BALDWIN             NY       11510
INDEPENDENT MTL FIRE                       P O BOX 896671                                                                                                                     CHARLOTTE           NC       28289
INDEPENDENT PROPERTY SERVICES              965 WALNUT AVE                                                                                                                     VALLEJO             CA       94592
INDEPENDENT REALTORS/ A METRO PLEX‐ CSTR   BOBBY RAY GRIFFITH JR.                     PO BOX 831783                                                                           RICHARDSON          TX       75083‐1783
INDEPENDENT ROOFING &                      SIDING INC                                 PO BOX 293                                                                              CLEAR LAKE          WI       54005
INDEPENDENT ROOFING INC                    405 22ND ST                                                                                                                        GREELEY             CO       80631
INDEPENDENT SETTLEMENT SERVICES            200 HIGHTOWER BLVD.                                                                                                                PITTSBURGH          PA       15205
INDEPENDENT SETTLEMENT SERVICES, LLC       ATTN: CEO                                  200 HIGHTOWER BLVD.                            SUITE 301                                PITTSBURGH          PA       15205
INDEPENDENT SETTLEMENT SERVICES, LLC       ATTN: GENERAL COUNSEL                      200 HIGHTOWER BLVD.                            SUITE 301                                PITTSBURGH          PA       15205
IN‐DEPTH RESTORATION                       13450 SW 134 AVENUE, BLDG B, NO 4                                                                                                  MIAMI               FL       33186
INDIAN AREA SD                             WHITE TWP                                  2275 PHILADELPHIA ST                                                                    INDIANA             PA       15701
INDIAN BEACH TOWN                          INDIAN BEACH TAX COLLECT                   100 MUNICIPAL CIRCLE                                                                    PINE KNOLL SHORES   NC       28512
INDIAN CREEK VILLAS, INC. HOA              ELLEN                                      P. O. BOX 2805                                                                          PALM SPRINGS        CA       92263
INDIAN FIELD AT HARDYSTON HOA              C/O COMET MGMT                             15 AMES BLVD.                                                                           HAMBURG             NJ       07419
INDIAN HARBOR INSURANCE COMPANY            70 SEAVIEW AVE                                                                                                                     STAMFORD            CT       06902‐6040
INDIAN HARBOR OWNERS ASSOCIATION INC.      801 W APACHE TRL                                                                                                                   GRANBURY            TX       76048
INDIAN HILLS CITY                          INDIAN HILLS CITY ‐ CLER                   PO BOX 70306                                                                            LOUISVILLE          KY       40270
INDIAN HILLS GENERAL IMPROVEMENT DIST      3394 JAMES LEE PARK RD                                                                                                             CARSON CITY         NV       89705
INDIAN HILLS MH PARK & ESTATES             PO BOX 8675                                                                                                                        NIKISKI             AK       99635
INDIAN LAKE BORO                           DON REED ‐ TAX COLLECTOR                   1201 PENINSULA DRIVE                                                                    CENTRAL CITY        PA       15926
INDIAN LAKE CS (TN INDIA                   INDIAN LAKE CS ‐ TAX COL                   POB 323                                                                                 INDIAN LAKE         NY       12842
INDIAN LAKE PROPERTY OWNERS ASSOC INC      5 EXCALIBUR TRL                                                                                                                    CEDAR GROVE         TN       38321
INDIAN LAKE TOWN                           INDIAN LAKE TN ‐ COLLECT                   P.O. BOX 730                                                                            INDIAN LAKE         NY       12842
INDIAN LAKE VILLAGE CONDOMINIUM ASSOC      P.O. BOX 160310                                                                                                                    HIALEAH             FL       33016
INDIAN MOUTAIN LAKE CIVIC ASSOCIATION      95 HIGHRIDGE ROAD                                                                                                                  ALBRIGHTSVILLE      PA       18210
INDIAN PALMS COMMUNITY ASSOCIATION         C/O DESERT MANAGEMENT                      42427 RANCHO MIRAGE LANE                                                                RANCHO MIRAGE       CA       92270
INDIAN PALMS COUNTRY CLUB ASSOCIATION      C/O PERSONALIZED PROPERTY MANAGEMENT       68950 ADELINA ROAD                                                                      CATHEDRAL CITY      CA       92234
INDIAN RIDGE CONDOMINIUM                   PO BOX 488                                                                                                                         ANDOVER             MA       01810
INDIAN RIDGE CONDOMINIUMS CO OWNERS ASSN   P.O. BOX 281                                                                                                                       MICHIGAN CITY       IN       46361
INDIAN RIVER COLONY CLUB, INC              JULIE ROBERTS                              1936 FREEDOM DRIVE                                                                      MELBOURNE           FL       32940
INDIAN RIVER CONSTR INC                    139 S INDIAN CIR                                                                                                                   COCOA               FL       32922
INDIAN RIVER COUNTY                        1801 27TH STREET                                                                                                                   VERO BEACH          FL       32960
INDIAN RIVER COUNTY                        INDIAN RIVER CO‐TAX COLL                   PO BOX 1509                                                                             VERO BEACH          FL       32961
INDIAN RIVER COUNTY TAX COLLECTOR          1800 27TH ST                               BLDG B                                                                                  VERO BEACH          FL       32961
INDIAN RIVER COUNTY UTILITIES              1801 27TH STREET                                                                                                                   VERO BEACH          FL       32960
INDIAN RIVER COUNTY UTILITY                1801 27TH ST                                                                                                                       VERO BEACH          FL       32960
INDIAN RIVER CS    CMD T                   INDIAN RIVER CS‐TAX COLL                   32735 B COUNTY ROUTE 29                                                                 PHILADELPHIA        NY       13673
INDIAN RIVER POINT HOA INC                 3250 NE CANDICE AVENUE SUITE 87                                                                                                    JENSEN BEACH        FL       34957
INDIAN SHORES PROPERTY OWNERS ASSOC        P.O. BOX 63178                             C/O C.I.A. SERVICES, INC.,                                                              PIPE CREEK          TX       78063‐3178




                                                                                                                   Page 432 of 998
                                         19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         436 of 1004
Creditor Name                               Address1                                   Address2                                       Address3                                City                  State   Zip        Country
INDIAN SPRING MASTER ASSOCIATION            3561 SW CORPORATE PARKWAY                                                                                                         PALM CITY             FL      34990
INDIAN SPRINGS HOA, INC                     P. O. BOX 21453                                                                                                                   HILLTON HEAD ISLAND   SC      29925
INDIAN SPRINGS REAL ESTATE                  5035 HWY 90                                                                                                                       MARIANNA              FL      32446
INDIAN SPRINGS VILLAGE ASSOCIATION          15350 SW SEQUOIA PARKWAY, SUITE 200                                                                                               PORTLAND              OR      97224
INDIAN SUMMER VILLAGE II CONDO ASSOC.       10251 SW 72ND STREET                       10251 SW 72ND STREET                           SUITE #A‐104                            MIAMI                 FL      33173
INDIAN TRAIL TOWN                           INDIAN TRAIL TOWN ‐ COLL                   P O BOX 2430                                                                           INDIAN TRAIL          NC      28079
INDIANA ‐ DFI                               RYAN BLACK                                 CONSUMER CREDIT DIVISION                       30 SOUTH MERIDIAN STREET, SUITE 300     INDIANAPOLIS          IN      46204
INDIANA ‐ DFI                               TABITHA BUTTS                              CONSUMER CREDIT DIVISION                       30 SOUTH MERIDIAN STREET, SUITE 300     INDIANAPOLIS          IN      46204
INDIANA AREA SD                             CHANTELL TODD ‐ TAX COLL                   1207 WOOD RD                                                                           SHELOCTA              PA      15774
INDIANA AREA SD                             SHELOCTA BORO                              PO BOX 312                                                                             SHELOCTA              PA      15774
INDIANA AREA SD/INDIANA                     DAVID WATKINS                              315 PHILADELPHIA STREET                                                                INDIANA               PA      15701
INDIANA BORO                                DAVID WATKINS                              315 PHILADELPHIA STREET                                                                INDIANA               PA      15701
INDIANA BUREAU OF MOTOR VEHICLES            4523 W 16TH ST                                                                                                                    INDIANAPOLIS          IN      46222
INDIANA COUNTY MUN. SERVICES AUTHORITY      602 KOLTER DRIVE                                                                                                                  INDIANA               PA      15701
INDIANA DEPARTMENT OF REVENUE               P.O. BOX 595                                                                                                                      INDIANAPOLIS          IN      46206
INDIANA FARM BUREAU                         225 SOUTH EAST ST                                                                                                                 INDIANAPOLIS          IN      46202
INDIANA FARM BUREAU                         225 SOUTH FAST ST                                                                                                                 INDIANAPOLIS          IN      46202
INDIANA FARMERS MTL INS                     10 W 106TH ST                                                                                                                     INDIANAPOLIS          IN      46290
INDIANA HOUSING & COMMUNITY                 DEVELOPMENT AUTHORITY                      30 SOUTH MERIDIAN ST STE 1000                                                          INDIANAPOLIS          IN      46204
INDIANA INS CO                              P O BOX 5001                                                                                                                      HAMILTON              OH      45012
INDIANA INS CO                              P O BOX 703                                                                                                                       KEENE                 NH      03431
INDIANA MICHIGAN POWER                      PO BOX 371496                                                                                                                     PITTSBURGH            PA      15250
INDIANA RESTORATION                         1710 S 10TH ST                                                                                                                    NOBLESVILLE           IN      46060
INDIANA SECRETARY OF STATE                  200 W. WASHINGTON STREET, SUITE 201                                                                                               INDIANAPOLIX          IN      46204
INDIANA TOWNSHIP                            JULIE LEVENTRY ‐ TAX COL                   93 LITTLE DEER CREEK RD                                                                CHESWICK              PA      15024
INDIANAPOLIS POWER & LIGHT CO               P.O. BOX 110                                                                                                                      INDIANAPOLIS          IN      46206‐0110
INDIANAPOLIS POWER & LIGHTING COMPANY       PO BOX 110                                                                                                                        INDIANAPOLIS          IN      46206
INDIANAS REO TEAM LLC.                      717 EAST BROADWAY STREET                                                                                                          FORTVILLE             IN      46040
INDIANAS REO TEAM LLC.                      ATTN: KELLY WOOD                           717 E BROADWAY STREET                                                                  FORTVILLE             IN      46040
INDIANFIELDS TOWNSHIP                       TAX COLLECTOR                              1633 MERTZ RD                                                                          CARO                  MI      48723
INDIANOLA CITY                              INDIANOLA CITY‐TAX COLLE                   101 FRONT ST                                                                           INDIANOLA             MS      38751
INDOOR OUTDOOR                              JAMES A RAY                                6856 ARBOR HOLLOW LANE                                                                 DICKINSON             TX      77539
INDUS INSURANCE AGENCY                      6968 65TH ST, SUITE C                                                                                                             SACRAMENTO            CA      95823
INDUSTRIE LOFTS COA                         1215 MAIN ST STE 121                                                                                                              TEWKSBURY             MA      01876
INDUSTRY BORO                               KIMBERLY KELLEY‐TAX COLL                   PO BOX 245                                                                             INDUSTRY              PA      15052
INDUSTRY BOROUGH MUNICIPAL AUTHORITY        1149 EAST WILLOWBROOK DR                   PO BOX 259                                                                             INDUSTRY              PA      15052
INDUSTRY ELITE LLC                          26430 SILVERLEAF DR                                                                                                               PLAINFIELD            IL      60585
INDUSTRY TOWN                               INDUSTRY TOWN‐TAX COLLEC                   1033 INDUSTRY ROAD                                                                     INDUSTRY              ME      04938
INDYMAC CERTIFICATE TRUST 2004‐2            DEUTSCHE BANK NTL TRUST CO AS TRUSTEE      1761 EACH ST. ANDREWS PLACE                                                            SANTA ANA             CA      92705‐4934
INDYMAC RESIDENTIAL ASSET‐BACKED TRST       SERIES 2004‐LH1                            DEUTSCHE BANK NTL TRUST CO AS TRUSTEE          1761 EACH ST. ANDREWS PLACE             SANTA ANA             CA      92705‐4934
INFANTE ADJUSTMENT                          BUREAU PA                                  PO BOX 212557                                                                          ROYAL PALM BEACH      FL      33421
INFINITE CONSTRUCTION                       SHAWN GAB                                  301 MAIN ST, SUITE 2200                                                                BATON ROUGE           LA      70825
INFINITY GENERAL CONTRACTOR LLC             16 N MILL ST                                                                                                                      CLEBURNE              TX      76033
INFINITY INDEM INS CO                       5205 N OCONNOR BLV 700                                                                                                            IRVING                TX      75039
INFINITY INS CO                             P O BOX 830189                                                                                                                    BIRMINGHAM            AL      35283
INFINITY LIEN SOLUTIONS                     CRAIG ANDERSON                             5900 S. LAKEFOREST DR., STE. 380                                                       MCKINNEY              TX      75070
INFINITY LIEN SOLUTIONS LLC                 5900 S LAKE FOREST DR 380                                                                                                         MCKINNEY              TX      75070
INFINITY PUBLICADJUSTING                    LLC                                        1045 94TH ST STE 1                                                                     BAY HARBOR ISLANDS    FL      33154
INFINITY ROOF & SIDING &                    LARRY & LAURA RASMUSSEN                    4585 VRAIN ST                                                                          DENVER                CO      80212
INFINITY ROOFING & SIDNG                    18000 GROESCHKE RD ST                                                                                                             HOUSTON               TX      77084
INFINITY TALENT SOLUTIONS LLC               1207 N HIMES AVE SUITE 1                                                                                                          TAMPA                 FL      33607
INFINITY TILE LLC                           665 BELLHURST CT                                                                                                                  ORLANDO               FL      32835
INFINITY TOUCH GENERAL CONSTRUCTION         PAUL                                       321 STILLWELLS CORNER ROAD                                                             FREEHOLD              NJ      07728
INFOARMOR INC                               DEPT 3189                                  PO BOX 123189                                                                          DALLAS                TX      75312‐3189
INFODEFENSE, INC.                           ATTN: GENERAL COUNSEL                      2745 DALLAS PARKWAY                            SUITE 510                               PLANO                 TX      75093
INFOGROUP, INC.                             ATTN: GENERAL COUNSEL                      1020 E 1ST STREET                                                                      PAPILLION             NE      68046
INFORMA BUSINESS INTELLIGENCE, INC.         ATTN: GENERAL COUNSEL                      5 HOWICK PLACE                                                                         LONDON                        SW1P 1WG UNITED KINGDOM
INFORMA RESEARCH SERVICES, INC.             ATTN: GENERAL COUNSEL                      26565 AGOURA ROAD                              SUITE 300                               CALABASAS             CA      91302‐1942
INFORUPTCY, LLC                             ATTN: GENERAL COUNSEL                      3000 NORTH HOLLYWOOD WAY                                                               BURBANK               CA      91505
INFRASTRUCTURE RENEWAL OF TEXAS             ALEJANDRO GUTIERREZ                        2530 IROQUOIS ST.                                                                      DALLAS                TX      75212
INGALLS INS AGENCY                          501 E 8TH AVE                                                                                                                     YUMA                  CO      80759
INGALLS, ALEXANDER                          ADDRESS ON FILE
INGALLSTON TOWNSHIP                         INGALLSTON TWP ‐ TREASUR                   N2490 M‐35                                                                             MENOMINEE             MI      49858
INGERSOLL TOWNSHIP                          INGERSOLL TOWNSHIP ‐ TRE                   3093 S POSEYVILLE RD                                                                   MIDLAND               MI      48640
INGERSOLL, WILLIAM                          ADDRESS ON FILE
INGHAM COUNTY DRAIN COMMISSIONER            707 BUHL RD.,PO BOX 220                                                                                                           MASON                 MI      48854
INGHAM COUNTY TREASURER                     341 SOUTH JEFFERSON ST                                                                                                            MASON                 MI      48854
INGHAM TOWNSHIP                             INGHAM TOWNSHIP ‐ TREASU                   P.O. BOX 238                                                                           DANSVILLE             MI      48819
INGMIRE‐PHILLIPS INS INC                    216 CLAYTON ST                                                                                                                    BRUSH                 CO      80723
INGRAM & ASSOCIATES                         PO BOX 1135                                                                                                                       LAKE ARROWHEAD        CA      92352




                                                                                                                    Page 433 of 998
                                          19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                                               Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            437 of 1004
Creditor Name                                Address1                                     Address2                                      Address3                                     City              State   Zip          Country
INGRAM BORO                                  INGRAM BORO ‐ TAX COLLEC                     102 RAHWAY ROAD                                                                            MCMURRAY          PA      15317
INGRAM MICRO ITAD                            PO BOX 74008729                                                                                                                         CHICAGO           IL      60674
INGRAM VILLAGE                               INGRAM VLG TREASURER                         N6100 ST HWY 73                                                                            GLEN FLORA        WI      54526
INGRAM, DEANNA                               ADDRESS ON FILE
INGRAM, KENYA                                ADDRESS ON FILE
INGRAM, LISSA                                ADDRESS ON FILE
INGRID PHILLIPS, ET AL.                      CHRISTOPHER P. RIDOUT, ESQ.                  ZIMMERMAN REED LLP                            2381 ROSECRANS AVE., SUITE 328               MANHATTAN BEACH   CA      90245
INGUS NARUNS (BORROWER)                      ARCHER, BYINGTON, GLENNON & LEVINE, LLP      JOHN H BYINGTO, III, ESQ.                     1 HUNTINGTON QUAD. STE 4C10 P.O BOX 9064     MELVILLE          NY      11747‐9064
INGVALSEN, KALIE                             ADDRESS ON FILE
INHOUSE SERVICES                             JOHNNY PREJEAN JR.                           3214 WINDY ROYAL DR                                                                        HOUSTON           TX      77045
INKSTER CITY                                 INKSTER CITY ‐ TREASURER                     26215 TROWBRIDGE                                                                           INKSTER           MI      48141
INLAND MTL INS CO                            P O BOX 2085                                                                                                                            HUNTINGTON        WV      25721
INLAND MUTUAL INSURANCE COMPANY              1017 6TH AVE                                                                                                                            HUNTINGTON        WV      25701
INLAND NORTHWEST VALUATION GROUP             14808 W CHARLES RD                                                                                                                      NINE MILE FALLS   WA      99026
INLAND PACIFIC CONTR                         425 W LA CADENA DR STE19                                                                                                                RIVERSIDE         CA      92501
INLAND REO SERVICES                          ATTN: SHARI POTTS                            25190 HANCOCK AVE, STE B                                                                   MURRIETA          CA      92562
INLAND REO SERVICES                          INLAND REALTY SERVICES INC                   25190 HANCOCK AVENUE SUITE B                                                               MURRIETA          CA      92562
INLAND TOWNSHIP                              INLAND TOWNSHIP ‐ TREASU                     19668 US 31                                                                                INTERLOCHEN       MI      49643
INLAND VALLEY SURVEYING INC                  130 W. WALNUT AVE SUITE A‐5                                                                                                             PERRIS            CA      92571
INLET CEN SCH  (TN OF IN                     INLET CEN SCH ‐ TAX COLL                     PO BOX 512                                                                                 INLET             NY      13360
INLET TOWN                                   INLET TOWN ‐ TAX COLLECT                     160 NYS ROUTE 28                                                                           INLET             NY      13360
INMAN KIRCHER MCBRIDE AG                     2 EAST 79TH STREET                                                                                                                      HARVYE CEDARS     NJ      08008
INMAN MURPHY TERMITE & PEST CONTROL          P O BOX 341263                                                                                                                          BARTLETT          TN      38184
INMAN, JENNIFER                              ADDRESS ON FILE
INMANS PAINTING                              STAN INMAN                                   9802 FORTUNE RIDGE                                                                         CONVERSE          TX      78109
INNOVATION GROUP & BOA                       & BRADLEY WILDE                              PO BOX 8563                                                                                KENTWOOD          MI      49518
INNOVATION REAL ESTATE SPECIALIST, INC.      45489 MARKET STREET                                                                                                                     SHELBY TOWNSHIP   MI      48315
INNOVATIVE BUILDERS LLC                      161‐474                                      429 GREENSPRING HWY                                                                        BIRMINGHAM        AL      35209
INNOVATIVE BUILDING                          PO BOX 490298                                                                                                                           BLAINE            MN      55449
INNOVATIVE BUILDING &                        DESIGN LLC                                   PO BOX 490298                                                                              BLAINE            MN      55449
INNOVATIVE CMTY. MGMT. SOLUTIONS, INC.       905 EAST MARTIN LUTHER KING JR. DRIVE        SUITE 460                                                                                  TARPON SPRINGS    FL      34689
INNOVATIVE COMMUNITY                         MANAGEMENT SOLUTIONS, INC.                   905 EAST MARTIN LUTHER KING JR. DRIVE         SUITE 460                                    TARPON SPRINGS    FL      34689
INNOVATIVE FLOORING SOL                      5901 CENTRALCREST ST                                                                                                                    HOUSTON           TX      77092
INNOVATIVE HOME CONCEPTS                     21886 W VERNON RIDGE RD                                                                                                                 MUNDELEIN         IL      60060
INNOVATIVE HOME CONCEPTS                     INC                                          4410 IL ROUTE 176                                                                          CRYSTAL LAKE      IL      60014
INNOVATIVE INS NETWORKS                      141 WEST 95TH STREET                                                                                                                    CHICAGO           IL      60628
INNOVATIVE INS RESOURCES                     615 PILKOI ST 1717                                                                                                                      HONOLULU          HI      96814
INNOVATIVE ROOFING SOLUTIONS                 SOLID COMMITMENT, INC.                       8020 COUNTY ROAD 804                                                                       BURLESON          TX      76028
INNOVATIVE TAX SOLUTIONS                     7229 HELSEM BEND                                                                                                                        DALLAS            TX      75230
INNOVATIVE TAX SOLUTIONS LLC                 NIEL SHANK                                   7229 HELSEM BEND CIRCLE                                                                    DALLAS            TX      75230
INNOVATIVE TAX SOLUTIONS, LLC                ATTN: NIEL SHANK, PRESIDENT                  1402 KLOWA DRIVE                                                                           ARLINGTON         TX      76012
INNOVATIVE TITLE COMPANY, LLC                ERIKA RIVERA                                 6750 WEST LOOP SOUTH, SUITE 450                                                            BELLAIRE          TX      77401
INNOVIS DATA SOLUTIONS, INC.                 ATTN: JEFF VANSCHOYCK                        1651 NW PROFESSIONAL PLAZA                                                                 COLUMBUS          OH      43220
INOUYE, JULETTA                              ADDRESS ON FILE
INS AGENCY OF CAPE COD                       PO BOX 1053                                                                                                                             SANDWICH          MA      02563
INS AGY SW FL INC                            PO BOX 683                                                                                                                              ELLIJAY           GA      30540
INS ASSOC OF CARROLLTON                      103 PARL PLACE WAY                                                                                                                      CARROLLTON        GA      30117
INS CONSULTANTS                              7951 RIVIERA BLVD STE410                                                                                                                MIRAMAR           FL      33023
INS CONSULTING GROUP                         799 BRICKELL PL 600                                                                                                                     MIAMI             FL      33131
INS GRP OF CENTRAL FL                        7523 ALOMA AVE SUITE 106                                                                                                                WINTER PARK       FL      32792
INS GRP OF CONNETICUT                        PO BOX 1299                                                                                                                             MADISON           CT      06443
INS INNOVATORS AGY OF                        P O BOX 680                                                                                                                             W. SPRINGFIELD    MA      01090
INS NW                                       1919 N 3RD ST STE 1                                                                                                                     COEUR D ALENE     ID      83814
INS PLACEMENT FAC OF PA                      530 WALNUT ST STE 1650                                                                                                                  PHILADELPHIA      PA      19106
INS PLACEMENT FACILITY                       190 N INDEPENDENTMALL301                                                                                                                PHILADELPHIA      PA      19106
INS PLACEMENT FACILITY                       OF PA/‐FAIR PLAN                             190 N INDEPENDE MALL 301                                                                   PHILADELPHIA      PA      19106
INS PRODUCTS RESOURCE                        3769 PONTCHARTRAIN DR 9                                                                                                                 SLIDELL           LA      70458
INS RESOURCES & RISK MGM                     3470 N LECANTO HWY                                                                                                                      BEVERLY HILLS     FL      34465
INS RESOURSE OF NY AGENC                     1059 NOSTRAND AVE                                                                                                                       BROOKLYN          NY      11225
INS SERVICE CENTER                           P O BOX 40736                                                                                                                           FAYETTEVILLE      NC      28309
INS SERVICES CONSTR &                        KHALDOUN & HANNAH DABAIN                     1271 W MAPLE                                                                               CLAWSON           MI      48017
INS SERVICES OF PASCO                        4212 LTTLE RD                                                                                                                           NEW PORT RICHEY   FL      34655
INS SOLUTIONS CENTER                         635 C HWY 6 E                                                                                                                           BATESVILLE        MS      38606
INS TIME OF BRANDENTON                       PO BOX 359                                                                                                                              BRANDENTON        FL      34205
INS UNDERWRITERS LTD                         PO BOX 6738                                                                                                                             METLAIRIE         LA      70009
INS/SEGUROS OF AMERICA                       4109 N ARMENIA STE B                                                                                                                    TAMPA             FL      33607
INSGROUP INC                                 5151 SAN FELIPE 24TH FL                                                                                                                 HOUSTON           TX      77056
INSIDE MORTGAGE FINANCE                      PUBLICATIONS INC                             7910 WOODMONT AVE STE 1000                                                                 BETHESDA          MD      20814
INSIGHT DIRECT USA, INC.                     ATTN: GENERAL COUNSEL                        6820 SOUTH HARL AVE                                                                        TEMPE             AZ      85283
INSIGHT DIRECT USA, INC.                     ATTN: LEGAL DEPT.                            6820 SOUTH HARL AVE                                                                        TEMPE             AZ      85283




                                                                                                                      Page 434 of 998
                                     19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 438 of 1004
Creditor Name                           Address1                               Address2                                      Address3     City              State   Zip        Country
INSIGHT DIRECT/ DATALINK                6820 SOUTH HARL AVENUE                 205 REGENCY EXECUTIVE PARK DRIVE, SUITE 500                CHARLOTTE         NC      28217
INSIGHT DIRECT/ DATALINK                PO BOX 731069                                                                                     DALLAS            TX      75373‐1069
INSIGHT ENVIRONMENTAL, INC.             3009 A DE LA VINA ST                                                                              SANTA BARBARA     CA      93105
INSIGHT ENVIRONMENTALINC                1180 EUGENIA PL STE 103                                                                           CARPINTERIA       CA      93013
INSIGHT GENZANO BUILDERS, LLC           10 STILES AVE                                                                                     MAPLE SHADE       NJ      08052
INSIGHT GLOBAL                          PO BOX 198226                                                                                     ATLANTA           GA      30384‐8226
INSIGHT LIMITED CATALOG                 ATTN: GENERAL COUNSEL                  6820 S. HARL AVE.                                          TEMPE             AZ      85283
INSIGHT REAL ESTATE GROUP               8495 PARDEE DR                         6545                                                       OAKLAND           CA      94614
INSIGHT RISK MANGEMENT                  6401 P O PLAR AVE STE 250                                                                         MEMPHIS           TN      38119
INSIGHT RISK MGMT LLC                   7200 GOODLETT FARMS PRWY                                                                          CORDOVA           TN      38016
INSIGHT VALUATION                       4588 NOVATO ST                                                                                    UNION CITY        CA      94587
INSKIP, JAMES                           ADDRESS ON FILE
INSPRO INSURANCE                        PO BOX 6847                                                                                       LINCOLN           NE      68506
INSTALACIONES JC CORP                   URB. PUNTO ORO CALLE COCOLLO 4083                                                                 PONCE             PR      00728
INSTANT CERTIFIED APPRAISAL LLC         PO BOX 6217                                                                                       SCOTTSDALE        AZ      85261
INSTANT CERTS, INC.                     14 MONARCH BAY PLAZA 451                                                                          MONARCH BEACH     CA      92629
INSTANT WEB, LLC                        ATTN: GENERAL COUNSEL                  7951 POWERS BLVD                                           CHANHASSEN        MN      55317
INSURANCE ADJUSTMENT                    BUREAU INC                             PO BOX 145                                                 BALA CYNWYD       PA      19004
INSURANCE ADVISORS OF LA                LLC                                    111 EAST MAGEE STREET                                      COVINGTON         LA      70433
INSURANCE AGENCIES INC                  1601 NEW RD SUITE 100                                                                             NORTHFIELD        NJ      08225
INSURANCE AGENCIES INC                  PO BOX 225                                                                                        NORTHFIELD        NJ      08225
INSURANCE AGY OF OH                     7100 N HIGH ST. STE. 300                                                                          WORTHINGTON       OH      43085
INSURANCE ALLSTARS                      43950 MARGARITA RD C1                                                                             TEMECULA          CA      92592
INSURANCE ASSOCIATES                    1061 UNIVERSITY BLVD                                                                              MIDDLETOWN        OH      45042
INSURANCE ASSOCIATES INC                720 NEW LONDON RD                                                                                 NEWARK            DE      19711
INSURANCE ASSOCIATES INC                800 BETHEL STREET  200                                                                            HONOLULU          HI      96813
INSURANCE ASSOCIATES OF                 RANKIN COUNTY                          PO BOX 399                                                 BRANDON           MS      39043
INSURANCE ASSOCS                        709 DENVER                                                                                        DALHART           TX      79022
INSURANCE ASSOCS OF GOSH                P O BOX 84                                                                                        GOSHEN            IN      46527
INSURANCE ASSOS GROUP                   PO BOX 66627                                                                                      HOUSTON           TX      77266
INSURANCE BROKERS OF IN                 400 CAMBY CT                                                                                      GREENWOOD         IN      46142
INSURANCE BROKERS OF MN                 P O BOX 659                                                                                       PEQUOT LAKES      MN      56472
INSURANCE BY ALLIED BRKS                630 COWPER STREET                                                                                 PALO ALTO         CA      94301
INSURANCE CENTER INC                    2200 HIDDEN VALLEY DRIVE                                                                          LITTLE ROCK       AR      72212
INSURANCE CLAIM ATTORNEY                2121 PONCE DE LEON BLVD                                                                           MIAMI             FL      33134
INSURANCE CLAIM SPECIALI                7396 SKYLINE DRIVE                                                                                DELRAY BEACH      FL      33446
INSURANCE CLAIMS EXPERTS                & MARIA AGUIRRE                        4900 SW 18TH ST                                            FORT LAUDERDALE   FL      33317
INSURANCE CLAIMS EXPERTS                14261 SW 120TH COURT                                                                              MIAMI             FL      33186
INSURANCE CO OF FLORIDA                 3751 MARYWEATHER LN                    SUITE 102                                                  WESLEY CHAPEL     FL      33544
INSURANCE CONSULTANTS                   20180 CENTER RIDGE RD                                                                             ROCKY RIVER       OH      44116
INSURANCE CORNER GROUP                  3680 NW 11TH ST                                                                                   MIAMI             FL      33125
INSURANCE DIALOGUE                      13700 OAKLAND AVE                                                                                 HIGHLAND PARK     MI      48203
INSURANCE DIRECT                        1135 KILDAIRE FARM RD                  SUITE 200                                                  CARY              NC      27511
INSURANCE ETC INS                       512 S BRAND BLVD 202                                                                              SAN FERNANDO      CA      91340
INSURANCE ETC INS                       MARKETING                              512 S BRAND BLVD 202                                       SAN FERNANDO      CA      91340
INSURANCE EXCHANGE AGNCY                15459 SOUTH PARK AVE                                                                              SOUTH HOLLAN      IL      60473
INSURANCE GROUP OF TEXAS                5018 ANTOINE DR E                                                                                 HOUSTON           TX      77092
INSURANCE GROUP OF TEXAS                LLC                                    5018 ANTOINE DR E                                          HOUSTON           TX      77092
INSURANCE GROUPE                        905F E LANGSFORD RD                                                                               LEES SUMMIT       MO      64063
INSURANCE INDUSTRIES                    953 NE 125TH ST                                                                                   NORTH MIAMI       FL      33161
INSURANCE INNOVATORS                    130 S. EASTON ROAD                                                                                GLENSIDE          PA      19038
INSURANCE INTERMEDIARES                 PO BOX 182500                                                                                     COLUMBIS          OH      43218
INSURANCE INTERMEDIARIES                INC                                    280 N HIGH ST 300                                          COLUMBUS          OH      43215
INSURANCE JUNCTION                      3320 BROADWAY                                                                                     GALVESTON         TX      77590
INSURANCE JUNCTION INC                  3320 BROADWAY                                                                                     GALVESTON         TX      77550
INSURANCE LEADER INC                    1237 ELMWOOD AVE                                                                                  PROVIDENCE        RI      02907
INSURANCE LEADER SERVICE                7210 LAWNDALE ST SUITE D                                                                          HOUSTON           TX      77012
INSURANCE MAN & ASSOC                   P O BOX 3128                                                                                      MIDLAND           TX      79702
INSURANCE MARKETERS INC                 266 DOUGLAS RD STE 712                                                                            CORAL GABLES      FL      33134
INSURANCE NET                           PO BOX 150                                                                                        WHARTON           TX      77224
INSURANCE NOODLE                        30 N LASALLE 2500                                                                                 CHICAGO           IL      60602
INSURANCE ONE                           25800 NORTHWESTERN HWY                 STE 130                                                    SOUTHFIELD        MI      48075
INSURANCE ONE AGENCY                    14180 DALLAS PKWY 900                                                                             DALLAS            TX      75254
INSURANCE ONE AGENCY                    601 EMBASSY OAKS STE 101                                                                          SAN ANTONIO       TX      78216
INSURANCE OPTIONS                       5255 KEELE ST C                                                                                   JACKSON           MS      39206
INSURANCE PARTNERS GROUP                6457 REFLECTIONS DR 210                                                                           DUBLIN            OH      43017
INSURANCE PLACE                         2111 PALOMAR AIRPORT322                                                                           CARLSBAD          CA      92011
INSURANCE PLUS                          P O BOX 487                                                                                       HELENA            AR      72342
INSURANCE PROFESSIONALS                 3521 E BROWN RD 101                                                                               MESA              AZ      85213
INSURANCE REPAIR SPECIALISTS, INC.      647 DEALE ROAD                                                                                    DEALE             MD      20751




                                                                                                          Page 435 of 998
                                           19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    439 of 1004
Creditor Name                                 Address1                            Address2                                      Address3                    City               State   Zip        Country
INSURANCE REST INC &                          MICHELLE MARTIN                     30 ABEEL RED                                                              MONROE TOWNSHIP    NJ      08831
INSURANCE RESTORATION NETWORK, INC.           9901 INDIANA AVENUE, SUITE 102                                                                                RIVERSIDE          CA      92503
INSURANCE SECURITY ASSOC                      6767 FOREST HILL AVE 120                                                                                      RICHMOND           VA      23225
INSURANCE SERVICES                            100 N MORAIN ST 200                                                                                           KENNEWICK          WA      99336
INSURANCE SOLUTIONS                           1803 25TH ST STE 2                                                                                            FORT PIERCE        FL      34947
INSURANCE SOLUTIONS                           210 COLEMAN BLVD SUITET                                                                                       MT PLEASANT        SC      29464
INSURANCE SOLUTIONS                           7640 NE LOOP 820 99                                                                                           N RICHLAND HILLS   TX      76180
INSURANCE SOLUTIONS                           GROUP                               472 N DEAN RD  104                                                        AUBURN             AL      36830
INSURANCE SRVC CENTER                         3820 RAEFORD ROAD                                                                                             FAYETTEVILLE       NC      28304
INSURANCE TODAY                               4536 N UNIVERSITY DR                                                                                          LAUDERHILL         FL      33351
INSURANCE UNLIMITED                           8239 STELLACOOM BLVD SW                                                                                       LAKEWOOD           WA      98498
INSURANCE WORLDWIDE INC                       1871 WEST OAKLAND PARK              BLVD SUITE W                                                              FORT LAUDERDALE    FL      33311
INSURANCE ZONE                                P O BOX 6310                                                                                                  MIRAMAR BEACH      FL      32550
INSURANCESERVICES INC                         PO BOX 385                                                                                                    SPENCER            IN      47460
INSURCOMM INC                                 3510 LAFAYETTE RD 4                                                                                           PORTSMOUTH         NH      03801
INSURE IT GROUP CORP                          8221 SW 128 STREET                                                                                            MIAMI              FL      33156
INSURE IT GRP                                 10621 N KENDALL DR 209                                                                                        MIAMI              FL      33176
INSURE POINTE OF TEXAS                        2909 HILLCRAFT SUITE 600                                                                                      HOUSTON            TX      77057
INSURE PRO                                    12894 S PONY EXPRESS 200                                                                                      DRAPER             UT      84020
INSURE RIGHT INS AGENCY                       69 N 490 WEST                                                                                                 AMERICAN FORK      UT      84003
INSURE SAFE                                   2300 SW 57TH AVE                                                                                              MIAMI              FL      33155
INSURE SECURE INS AGENCY                      4707 13TH AVE                                                                                                 BROOKLYN           NY      11219
INSURECO INS AGENCY                           14800 FRYE RD                                                                                                 FT WORTH           TX      76155
INSUREFIRST LLC                               344 WEST 65TH ST STE 103                                                                                      HIALEAH            FL      33012
INSURE‐RITE INC                               3901 W 95TH ST                                                                                                EVERGREEN PARK     IL      60805
INSURICA OF LAWTON                            10 SW 2ND ST                                                                                                  LAWTON             OK      73501
INSURORS INDEMNITY                            P O BOX 612484                                                                                                DALLAS             TX      75261
INSURORS INDEMNITY COMPANY (26)               P.O. BOX 612484                                                                                               DALLAS             TX      75261‐2484
INSURTEC                                      PO BOX 25                                                                                                     RICH HILL          MO      64779
INT/EXT CONSTRUCTION                          KINLEE R. HOYT                      610 N BROWNING ST                                                         SEYMOUR            TX      76380
INTEGITY INS & ASSOCS                         P O BOX 70337                                                                                                 ODESSA             TX      79769
INTEGON NATIONAL                              P O BOX 912063                                                                                                DENVER             CO      80291
INTEGON NATIONAL INS CO                       500 WEST 5TH STREET                                                                                           WINSTON SALEM      NC      27102
INTEGON NATIONAL INSURANCE COMPANY            5630 UNIVERSITY PARKWAY                                                                                       WINSTON‐SALEM      NC      27105
INTEGON NATIONAL INSURANCE COMPANY            NATIONAL GENERAL INSURANCE          PO BOX 89431                                                              CLEVELAND          OH      44101‐6431
INTEGRA INS SRVCS                             224 N YENLO ST STE 1                                                                                          WASILLA            AK      99654
INTEGRAND ASSURANCE                           CO                                  PO BOX 70128                                                              SAN JUAN           PR      936
INTEGRAND ASSURANCE                           P O  BOX 70128                                                                                                SAN JUAN           PR      00936
INTEGRATED DESIGN                             632 SW 130TH TERR                                                                                             DAVIE              FL      33325
INTEGRIMARK, LLC                              102 SOUTH ST                        P. O. BOX 553                                                             SILVER CLIFF       CO      81252
INTEGRITY APPRAISAL INC                       PO BOX 7841                                                                                                   TACOMA             WA      98417
INTEGRITY APPRAISAL MANAGEMENT CO             DUANE MILLER                        500 EAST MAIN STREET                                                      BLUE RIDGE         GA      30513
INTEGRITY APPRAISAL SERVICES                  26741 PORTOLA PKWY STE 1E265                                                                                  FOOTHILL RANCH     CA      92610‐1763
INTEGRITY BUILDING                            SOLUTIONS                           6041 DEMOTT AVE                                                           COMMERCE CITY      CO      80022
INTEGRITY CONCEPTS                            CORY L. DUFAULT                     556 N. JACKSON STREET                                                     WICKENBURG         AZ      85390
INTEGRITY CONSTRUCTION                        2612 SLEEPY HOLLOW DR                                                                                         PEARLAND           TX      77581
INTEGRITY CONSTRUCTION                        BENJAMIN BRIGGS                     1101 MADISON AVE                                                          YAKIMA             WA      98902
INTEGRITY CONSTRUCTION                        CHAD JOHNSTON                       CHAD JOHNSTON                                 15214 COUNTRY ACRES DR.     LINDALE            TX      75771
INTEGRITY CONSTRUCTION                        INC                                 4348 BOXWOOD TR                                                           ELLENWOOD          GA      30294
INTEGRITY CONSTRUCTION                        LTD                                 934 HAZEL COURT                                                           DENVER             CO      80204
INTEGRITY CONSTRUCTION &                      DEVELOPMENT LLC                     121 SPRINGS STREET                                                        BRIDGEWATER        MA      02324
INTEGRITY GUTTERS LLC                         WAYNE W WHITNEY                     23108 SE 230TH PL                                                         MAPLE VALLEY       WA      98038
INTEGRITY HOME & CONST                        & DANIEL&JANE SHEREPITA             207 EAST BRIDGERS AVE                                                     AUBURNDALE         FL      33823
INTEGRITY HOME SALES, INC.                    11617 W BLUEMOUND RD                                                                                          WAUWATOSA          WI      53226
INTEGRITY INS AGENCY                          2047 SW TOPEKA BLVD  A                                                                                        TOPEKA             KS      66612
INTEGRITY INS AGENCY                          2634 KERRYBROOK CT                                                                                            SAN ANTONIO        TX      78230
INTEGRITY INS. CO                             PO BOX 740604                                                                                                 CINCINNATI         OH      45274
INTEGRITY MUTUAL INS CO                       2121 E CAPITAL DR                                                                                             APPLETON           WI      54912
INTEGRITY PROPERTY MANAGEMENT, INC.           5665 CORAL RIDGE DRIVE                                                                                        CORAL SPRINGS      FL      33076
INTEGRITY RESTORATION                         555 BLANDING BLVD 5                                                                                           ORANGE PARK        FL      32073
INTEGRITY RESTORATION &                       DAISUKE KOBAYASHI                   4901 MORENA BLVD 502                                                      SAN DIEGO          CA      92117
INTEGRITY RESTORATION &                       REMEDIATION LLC                     26INDSTRLLOOP E STE174                                                    ORANGE PARK        FL      32073
INTEGRITY RESTORATION & REMEDIATION INC.      555 BLANDING BLVD SUITE G                                                                                     ORANGE PARK        FL      32073
INTEGRITY RFG & PAINT                         LLC                                 115 NORTH UNION BLVD                                                      COLORADO SPRINGS   CO      80909
INTEGRITY ROOFING AND PAINTING, LLC           115 N UNION BLVD                                                                                              COLORADO SPRINGS   CO      80909
INTEGRITY ROOFING AND SIDING                  INTEGRITY RSM                       4807 WEST AVE., SUITE 201‐202                                             SAN ANTONIO        TX      78213
INTEGRO ROOFING                               4071 HONEY BEAR LOOP                                                                                          AUSTIN             TX      78681
INTEGRO ROOFING &                             100 CONGRESS 2000                                                                                             AUSTIN             TX      78701
INTEGROUS ROOFING & RESTORATION INC           INTEGROUS INC                       9249 S BROADWAY 200‐386                                                   HIGHLANDS RANCH    CO      80129
INTELLACLAIM LLC                              12150 SW 128 CT 105                                                                                           MIAMI              FL      33186




                                                                                                              Page 436 of 998
                                           19-10412-jlg               Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          440 of 1004
Creditor Name                                 Address1                                  Address2                                        Address3                             City               State   Zip        Country
INTELLIGENT QUALITY SOLUTIONS, INC.           ATTN: GENERAL COUNSEL                     750 BOONE AVENUE NORTH                                                               GOLDEN VALLEY      MN      55426
INTELLIGENT QUALITY SOLUTIONS, INC.           ATTN: STEVE CROWELL, PRESIDENT            750 BOONE AVENUE NORTH                                                               GOLDEN VALLEY      MN      55426
INTELLIGENT QUALITY SOLUTIONS, INC.           ATTN: STEVEN CROWELL, PRESIDENT           4205 LANCASTER LANE SOUTH                                                            PLYMOUTH           MN      55441
INTELLIGIZE INC                               ATTN ACCOUNTING                           1920 ASSOCIATION DR STE 300                                                          RESTON             VA      20191
INTELLIGIZE, INC.                             ATTN: FINANCE MANAGER                     1920 ASSOCIATION DRIVE                          SUITE 303                            RESTON             VA      20191
INTELLIGIZE, INC.                             ATTN: TODD HICKS                          CHIEF EXECUTIVE OFFICER                         1920 ASSOCIATION DRIVE               RESTON             VA      20191
INTELLINSURANCE                               4970 SW 72 AVE 107                                                                                                             MIAMI              FL      33155
INTEND ROOFING                                GABRIEL GONZALEZ VENEGAS                  5810 CARY GRANT DR                                                                   SAN ANTONIO        TX      78240
INTENSIVE MARKETING                           35731 GATINEAU ST                                                                                                              MURRIETA           CA      92563
INTER INS AGENCY                              380 N BROADWAY  400                                                                                                            JERICHO            NY      11753
INTER KLEEN INC                               1599 SW 30TH AVE STE 4                                                                                                         BOYNTON BEACH      FL      33426
INTER OCEAN INS AGENCY                        9800 BUCCANEER MALL 12                                                                                                         ST THOMAS          VI      802
INTER OCEAN INS AGY                           7B PETERS REST                                                                                                                 ST. CROIX          VI      00820
INTER OCEAN INS AGY                           7B PETERS REST                            SHOPPING CTR                                                                         ST. CROIX          VI      820
INTERACTIVE INTELLIGENCE, INC.                ATTN: LEGAL DEPARTMENT                    7601 INTERACTIVE WAY                                                                 INDIANAPOLIS       IN      46278
INTERAMERICAN INSURANCE                       IS600 MIDWEST RD STE 300                                                                                                       OAKBROOK TERRACE   IL      60181
INTERASSURANCE                                9190 BISCAYNE BLVD 201                                                                                                         MIAMI SHORES       FL      33138
INTERBORO INS CO                              155 MINEOLA BLVD                                                                                                               MINEOLA            NY      11501
INTERBORO INS CO                              4700 140TH AVE N 106                                                                                                           CLEARWATER         FL      33762
INTERBORO INS CO                              P O BOX 31309                                                                                                                  TAMPA              FL      33631
INTERBORO INS CO                              P O BOX 935496                                                                                                                 ATLANTA            GA      31193
INTERBORO INSURANC CO                         GP O  BOX 229                                                                                                                  MINEOLA            NY      11501
INTERBORO SCHOOL DISTRIC                      INTERBORO SD ‐ TAX COLLE                  900 WASHINGTON AVE                                                                   PROSPECT PARK      PA      19076
INTERBORO SCHOOL DISTRICT                     900 WASHINGTON AVENUE                                                                                                          PROPSECT PARK      PA      19076
INTERCOASTAL ROOFING SOLUTIONS, LLC           6290 OLD DIXIE HIGHWAY                                                                                                         VERO BEACH         FL      32967
INTERCONTINENTAL CONTRA                       8130 SW 13TH TERRACE                                                                                                           MIAMI              FL      33144
INTERCONTINENTAL CONTRACTING &                ENGINEERING CORP.                         2901 SW 79TH CT                                                                      MIAMI              FL      33155
INTER‐COUNTY FLOORING                         BARNA GYENIS                              2528 FRESHWATER RD.                                                                  EUREKA             CA      95503
INTERINSURANCE EXCH OF                        P O  BOX 25005                                                                                                                 SANTA ANA          CA      92799
INTERINSURANCE EXCHANGE                       OF THE AUTOMOBILE CLUB                    PO BOX 25236                                                                         SANTA ANA          CA      92799
INTERINSURANCE EXCHANGE                       P O  BOX 25211                                                                                                                 SANTA ANA          CA      92799
INTERINSURANCE EXCHANGE                       P O  BOX 25236                                                                                                                 SANTA ANA          CA      92799
INTERINSURANCE EXCHANGE                       P O BOX 25001                                                                                                                  SANTA ANA          CA      92799
INTERINSURANCE EXCHANGE                       P O BOX 25449                                                                                                                  SANTA ANA          CA      92799
INTERIOR ACCENTS &                            G & J LOZANO                              2725 RIVEROAKS DRIVE                                                                 PORT NECHES        TX      77651
INTERIOR RENOVATION SERVICES                  RON SANFORD                               32 CHAMBER STREET                                                                    NEWBURGH           NY      12550
INTERKLEEN, INC.                              ATTN: GENERAL COUNSEL                     1599 SW 30TH AVENUE                             SUITE 04                             BOYNTON BEACH      FL      33426
INTERLAKEN BORO                               INTERLAKEN BORO‐TAX COLL                  100 GRASSMERE AVENUE                                                                 INTERLAKEN         NJ      07712
INTERLAKEN VILLAGE                            INTERLAKEN VILLAGE‐CLERK                  PO BOX 305                                                                           INTERLAKEN         NY      14847
INTERLINK APPRAISAL SERVICES LLC              PO BOX 231293                                                                                                                  DETROIT            MI      48223
INTERLOCK INDUSTRIES, INC                     7‐25 WALPOLE PARK SOUTH                                                                                                        WALPOLE            MA      02081
INTERMOUNTAIN GAS COMPANY                     PO BOX 64                                                                                                                      BOISE              ID      83732
INTERMOUNTAIN HAZARDS                         1650 BUNKERHILL RD                                                                                                             HOLLADAY           UT      84117
INTERMOUNTAIN INSURANCE                       P O BOX 249                                                                                                                    FALL RIVER MILLS   CA      96028
INTERMOUNTAIN RURAL ELECTRIC ASSOCIATION      5496 N US HWY 85                                                                                                               SEDALIA            CO      80135
INTERMOUNTAIN WEST CONTR                      4109 W NIKE DR                                                                                                                 WEST JORDAN        UT      84088
INTERNAL REVENUE SERVICE                      CENTRALIZED INSOLVENCY OPERATION          P.O. BOX 7346                                                                        PHILADELPHIA       PA      19101‐7346
INTERNAL REVENUE SERVICE ‐MO                  P.O. BOX 219236                                                                                                                KANSAS CITY        MO      64141‐9236
INTERNATIONAL BUSINESS                        MACHINES CORPORATION                      ATTN: GENERAL COUNSEL                           30 S 17TH ST                         PHILADELPHIA       PA      19103
INTERNATIONAL BUSINESS                        MACHINES CORPORATION                      ATTN: GENERAL COUNSEL                           PO BOX 643600                        PITTSBURGH         PA      15264‐3600
INTERNATIONAL EXCESS                          3700 PARK EAST DR 250                                                                                                          BEACHWOOD          OH      44122
INTERNATIONAL FREEDOM INDUSTRIES              MICHAEL BEEDE, ESQ.                       THE LAW OFFICE OF MIKE BEEDE, PLLC              2470 ST. ROSE PARKWAY, SUITE 307     HENDERSON          NV      89074
INTERNATIONAL INS                             7990 SW 117 AVE S209                                                                                                           MIAMI              FL      33183
INTERNATIONAL INS GROUP                       5171 WALLINGS RD 250                                                                                                           NORTH ROYALTON     OH      44133
INTERSTATE CONCRETE & ASPHALT                 5111 E. BROADWAY                                                                                                               SPOKANE            WA      99212
INTERSTATE CONST LLC                          40200 BRENTWOOD DR 109                                                                                                         STERLING HEIGHTS   MI      48310
INTERSTATE CONST LLC                          40200 BRENTWOOD DR ST                                                                                                          STERLING HEIGHTS   MI      48310
INTERSTATE CONSTR LLC &                       KEN & KATHY STEPHENS                      40200BRENTWOOD DR STE109                                                             STERLING HEIGHTS   MI      48310
INTERSTATE FIRE&CASUALTY                      55 E MONROE                                                                                                                    CHICAGO            IL      60603
INTERSTATE MUD  A                             INTERSTATE MUD ‐ TAX COL                  P O BOX 1368                                                                         FRIENDSWOOD        TX      77549
INTERSTATE ROOF & B LONG                      & EST CHRISTOPHER LONG                    1000 W 47TH AVE                                                                      DENVER             CO      80211
INTERSTATE ROOFING INC                        1000 W 47TH AV                                                                                                                 DENVER             CO      80211
INTERSTATE ROOFING, INC.                      BARLO, INC.                               1000 W. 47TH. AVE.                                                                   DENVER             CO      80211
INTERTHINX  INC                               PO BOX 31001‐2268                                                                                                              PASADENA           CA      91110‐2270
INTERTHINX SVCS INC., OPERATING THROUGH       FIRST AMERICAN FULFILLMENT SVS. DIV.      ATTN: GENERAL COUNSEL                           3 FIRST AMERICAN WAY                 SANTA ANA          CA      92707
INTERVEST CONSTRUCTION                        INC                                       2379 BEVILLE RD                                                                      DAYTONA BEACH      FL      32119
INTERWEST INS SRVCS                           P O BOX 255188                                                                                                                 SACRAMENTO         CA      95865
INTEX INS                                     10950 BISSONNET ST 150A                                                                                                        HOUSTON            TX      77099
INTGRATED INS SLTNS                           44675 CAPE CT                                                                                                                  ASHBURN            VA      20147
INTL GRANITE & STONE LLC                      1842 GUNN HWY                                                                                                                  ODESSA             FL      33556




                                                                                                                      Page 437 of 998
                                      19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      441 of 1004
Creditor Name                            Address1                                   Address2                                    Address3                      City              State   Zip        Country
INTRACITY AGENCY                         3181 WISSMAN AVENUE                                                                                                  BRONX             NY      10465
INTRACOASTAL ROOFING & CONST INC         PO BOX 4791                                                                                                          WILMINGTON        NC      28406
INTRALINKS INC                           PO BOX 392134                                                                                                        PITTSBURGH        PA      15251‐9134
INVENTIVE RENOVATIONS                    6320 N SANDEE DR                                                                                                     MERIDIAN          ID      83646
INVERNESS COMMUNITY                      6230 LEWIS AVE                                                                                                       TEMPERANCE        MI      48182
INVERNESS FOREST ID  E                   INVERNESS FOREST ID COLL                   17111 ROLLING CREEK                                                       HOUSTON           TX      77090
INVERNESS TOWN                           INVERNESS TOWN‐TAX COLLE                   PO BOX 166                                                                INVERNESS         MS      38753
INVERNESS TOWNSHIP                       INVERNESS TOWNSHIP ‐ TRE                   PO BOX 620                                                                CHEBOYGAN         MI      49721
INVESCO CAPITAL MANAGEMENT LLC           ATTN:  MR. JASON STONEBERG, CFA            DIR OF RESEARCH & PRODUCT DEVELOPMENT       3500 LACEY ROAD SUITE 700     DOWNERS GROVE     IL      60515‐5456
INVESCO WILSHIRE MICRO CAP ETF           ATTN:  MR. PETER HUBBARD                   DIRECTOR OF PORTFOLIO MANAGEMENT            3500 LACEY ROAD SUITE 700     DOWNERS GROVE     IL      60515‐5456
INVESTA SERVICES                         100 GROVE ROAD                             SUITE 6                                                                   WEST DEPTFORD     NJ      08066
INVESTA SERVICES LLC                     1266 W. PACES FERRY RD, STE 517                                                                                      ATLANTA           GA      30237
INVESTCORP LLC                           P. O. BOX 423                                                                                                        MOUNT OLIVE       AL      35117
INVISION ROOFING, LLC                    2819 WOODCLIFFE ST                                                                                                   SAN ANTONIO       TX      78230
INWOOD BEACH CLUB                        PO BOX 1604                                                                                                          PORT ORCHARD      WA      98366
INWOOD CONDOMINIUM ASSOCIATION INC       3200 PARK AVENUE                                                                                                     BRIDGEPORT        CT      06604
INWOOD NORTH HOA                         PO BOX 218194                                                                                                        HOUSTON           TX      77218‐8194
INYO COUNTY                              INYO COUNTY ‐ TAX COLLEC                   PO DRAWER O                                                               INDEPENDENCE      CA      93526
INYO COUNTY TREASURER TAX COLLECTOR      PO DRAWER O                                                                                                          INDEPENDENCE      CA      93526
IOA NORTHEAST                            1451 RT 34 SUITE 101                                                                                                 FARMINGDALE       NJ      07727
IODKOVSKAYA, VIKTORIYA                   ADDRESS ON FILE
IOLA TOWN                                WAUPACA COUNTY TREASURER                   811 HARDING ST                                                            WAUPACA           WI      54981
IOLA VILLAGE                             WAUPACA COUNTY TREASURER                   811 HARDING ST                                                            WAUPACA           WI      54981
IONA BONNEVILLE SEWER DISTRICT           3395 E LEIHM LANE                                                                                                    IDAHO FALLS       ID      83401
IONIA CITY                               IONIA CITY ‐ TREASURER                     114 N KIDD ST                                                             IONIA             MI      48846
IONIA COUNTY TREASURER                   MAIN COURTHOUSE                            100 W MAIN STREET 1ST FLOOR                                               IONIA             MI      48846
IONIA TOWNSHIP                           IONIA TOWNSHIP ‐ TREASUR                   2673 E TUTTLE RD                                                          IONIA             MI      48846
IOSCO COUNTY                             P.O. BOX 538                                                                                                         TAWAS CITY        MI      48764‐0538
IOSCO TOWNSHIP                           IOSCO TOWNSHIP ‐ TREASUR                   2050 BRADLEY RD                                                           WEBBERVILLE       MI      48892
IOWA                                     CRAIG CHRISTENSEN                          200 E. GRAND AVENUE, SUITE 300                                            DES MOINES        IA      50309‐1827
IOWA                                     GENERAL CONTACT                            200 E. GRAND AVENUE, SUITE 300                                            DES MOINES        IA      50309‐1827
IOWA                                     RANDY JOHNSON                              200 E. GRAND AVENUE, SUITE 300                                            DES MOINES        IA      50309‐1827
IOWA ATTORNEY GENERAL                    CONSUMER PROTECTION DIVISION               ATTN: NOTIFICATION & FEES ADMINISTRATOR     1305 E. WALNUT STREET         DES MOINES        IA      50319
IOWA CONSUMER CREDIT ADMINISTRATOR       HOOVER BLDG                                1305 E WALNUT ST                                                          DES MOINES        IA      50319
IOWA COUNTY                              IOWA COUNTY ‐ TREASURER                    901 COURT AVENUE                                                          MARENGO           IA      52301
IOWA DEPTARTMENT OF COMMERCE             200 EAST GRAND AVENUE, SUITE 300                                                                                     DES MOINES        IA      50309
IOWA DIVISION OF BANKING                 200 GRAND AVE STE 300                                                                                                DES MOINES        IA      50309‐1827
IOWA MUTUAL GROUP                        509 NINTH STREET                           PO BOX 290                                                                DEWITT            IA      52742
IOWA MUTUAL INS                          P O BOX 290                                                                                                          DEWITT            IA      52742
IOWA PARK CITY/ISD                       IOWA PARK CITY/ISD ‐ COL                   P O BOX 428                                                               IOWA PARK         TX      76367
IOWA RIVER MUT INS                       1515 EDGINGTON AVE                                                                                                   ELDORA            IA      50627
IOWA SECRETARY OF STATE                  321 E. 12TH STREET                                                                                                   DES MOINES        IA      50319
IPC INS OF FL                            10481 SW 88TH ST D‐204                                                                                               MIAMI             FL      33176
IPC SYSTEMS INC                          PO BOX 26644                                                                                                         NEW YORK          NY      10087‐6644
IPC SYSTEMS, INC.                        ATTN: GENERAL COUNSEL                      HARBORSIDE FINANCIAL CENTER PLAZA 10        1500 PLAZA TEN 15TH FLOOR     JERSEY CITY       NJ      07311
IPC SYSTEMS, INC.                        ATTN: VICE PRESIDENT OF LEGAL AFFAIRS      HARBORSIDE FINANCIAL CENTER PLAZA 10        1500 PLAZA TEN 15TH FLOOR     JERSEY CITY       NJ      07311
IPPOLITO, LINDA                          ADDRESS ON FILE
IPSS CORPORATION                         24722 NETWORK PL                                                                                                     CHICAGO           IL      60673
IPSWICH TOWN                             IPSWICH TOWN ‐ TAX COLLE                   25 GREEN STREET                                                           IPSWICH           MA      01938
IPSWITCH INC                             MOVEIT                                     PO BOX 3726                                                               NEW YORK          NY      10008‐3726
IQC INNOVATIVE QUALITY CONSULTING        DANIEL GUERRERO                            2403 GLENN LAKES LANE                                                     MISSOURI CITY     TX      77459
IR SOLUTIONS                             14041 NW 8TH ST                                                                                                      SUNRISE           FL      33325
IRA TOWN                                 IRA TOWN‐ TAX COLLECTOR                    2487 W. MAIN STREET                                                       CATO              NY      13033
IRA TOWNSHIP                             IRA TOWNSHIP ‐ TREASURER                   7085 MELDRUM RD                                                           IRA               MI      48023
IRASBURG TOWN                            IRASBURG TOWN ‐ TAX COLL                   P.O. BOX 51                                                               IRASBURG          VT      05845
IRB PROPERTIES LLC                       216 TEXAS ST                                                                                                         SHREVEPORT        LA      71101
IRBY, JERRY                              ADDRESS ON FILE
IRC SERVICES                             DONALD J. R. BUCCHNER                      1002 BORDEAUX DRIVE                                                       LEANDER           TX      78641
IREDELL COUNTY                           IREDELL COUNTY ‐ TAX COL                   P O BOX 1027                                                              STATESVILLE       NC      28687
IREDELL COUNTY REGISTER OF DEEDS         201 E WATER ST                                                                                                       STATESVILLE       NC      28677
IREDELL COUNTY TAX COLLECTOR             P O BOX  1027                                                                                                        STATESVILLE       NC      28687
IRELAND & ASSOCIATES SURVEYING INC       1301 S INTERNATIONAL PKWY                  SUITE 2001                                                                LAKE MARY         FL      32746
IRENE DELACRUZ INS                       621 SCHILLING ST                                                                                                     BAYTOWN           TX      77520
IRG INS                                  4301 NE 1ST TERR 2                                                                                                   FORT LAUDERDALE   FL      33334
IRION COUNTY                             IRION COUNTY ‐ TAX COLLE                   P O BOX 859                                                               MERTZON           TX      76941
IRIS ORTIZ                               BO. SIERRA CARR 722 KM 1.7 /               AC‐01 BOX 5831                                                            AIBONITO          PR      00705
IRISHMANS DO ALL                         35349 SIERRA VISTA RD                                                                                                YUCAIPA           CA      92399
IRISH‐OIEN, SANDRA                       ADDRESS ON FILE
IRIZARRY INS AGENCY                      3218 RIVER RD                                                                                                        CAMDEN            NJ      08105
IRIZARRY, SANYA                          ADDRESS ON FILE




                                                                                                              Page 438 of 998
                                      19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        442 of 1004
Creditor Name                            Address1                                     Address2                                      Address3             City             State   Zip          Country
IRMA REYES                               PO BOX 258                                                                                                      ACWORTH          GA      30101
IRMO LOCK COMPANY, INC.                  7418 WOODROW STREET                                                                                             IRMO             SC      29063
IRON CLOUD, APRIL                        ADDRESS ON FILE
IRON CLOUD, LORI                         ADDRESS ON FILE
IRON COUNTY                              IRON COUNTY ‐ COLLECTOR                      202 S SHEPHERD                                                     IRONTON          MO      63650
IRON COUNTY                              IRON COUNTY‐TREASURER                        PO BOX 369                                                         PAROWAN          UT      84761
IRON COUNTY TREASURER                    PO BOX 369                                                                                                      PAROWAN          UT      84761
IRON GATE TOWN                           IRON GATE TOWN ‐ TREASUR                     P O BOX 199                                                        IRON GATE        VA      24448
IRON MOUNTAIN                            PO BOX 27128                                                                                                    NEW YORK         NY      10087‐7128
IRON MOUNTAIN                            PO BOX 601002                                                                                                   PASADENA         CA      91189
IRON MOUNTAIN CITY                       IRON MOUNTAIN CITY ‐ TRE                     501 S. STEPHENSON AVE.                                             IRON MOUNTAIN    MI      49801
IRON MOUNTAIN INFORMATION                MANAGEMENT, LLC                              ATTN: GENERAL COUNSEL                         1 FEDERAL STREET     BOSTON           MA      02110
IRON MOUNTAIN OSDP                       P.O. BOX 27129                                                                                                  NEW YORK         NY      10087‐7129
IRON RIDGE VILLAGE                       IRON RIDGE VLG TREASURER                     PO BOX 247 / 205 PARK ST                                           IRON RIDGE       WI      53035
IRON RIVER CITY                          TAX COLLECTOR                                106 W GENESEE                                                      IRON RIVER       MI      49935
IRON RIVER CONSTRUCTION                  586 BAVARIA LANE                                                                                                CHASKA           MN      55318
IRON RIVER TOWN                          IRON RIVER TWN TREASURER                     P.O. BOX 485                                                       IRON RIVER       WI      54847
IRON RIVER TOWNSHIP                      IRON RIVER TWP ‐ TREASUR                     102 MCNUTT RD                                                      IRON RIVER       MI      49935
IRONDEQUOIT TOWN                         BARBARA GENIER, TAX RECE                     1280 TITUS AVE                                                     ROCHESTER        NY      14617
IRONGATE REALTY                          ATTN: STEVE STRONG                           3295 KEMP RD.                                                      DAYTON           OH      45431
IRONOAKS AT SUN LAKES                    SUN LAKES HOMEOWNERS ASSOCIATION 3           24218 S OAKWOOD BLVD                                               SUN LAKES        AZ      85142
IRONSHORE                                34 WESTBROOK PL                                                                                                 WESTBROOK        CT      06498
IRONSHORE INS LTD                        75 FEDERAL ST 5TH FL                                                                                            BOSTON           MA      02110
IRONSIDE INS                             112 WATER ST 401                                                                                                BOSTON           MA      02109
IRONSIDE RESTORATION INC                 545 W WISE RD STE 204                                                                                           SCHAUMBURG       IL      60193
IRONTON                                  IRONTON CITY ‐ COLLECTOR                     123 N MAIN                                                         IRONTON          MO      63650
IRONTON TOWN                             IRONTON TWN TREASURER                        E4681 COUNTY ROAD S                                                REEDSBURG        WI      53959
IRONTON VILLAGE                          IRONTON VLG TREASURER                        600 STATE STREET                                                   LA VALLE         WI      53941
IRONWOOD CITY                            IRONWOOD CITY ‐ TREASURE                     213 S MARQUETTE ST                                                 IRONWOOD         MI      49938
IRONWOOD PROPERTY OWNERS                 COASTAL PROPERTY MANAGEMENT                  10 SE CENTRAL PARKWAY UNIT 400                                     STUART           FL      34997
IRONWOOD TOWNSHIP                        IRONWOOD TOWNSHIP ‐ TREA                     N10892 LAKE RD                                                     IRONWOOD         MI      49938
IRONWOOD VILLAGE HOA OF CASA GRANDE      1600 W. BROADWAY RD. STE 200                                                                                    TEMPE            AZ      85282
IROOF & RESTORATION                      MICHAEL DUNN                                 1021 E. SOUTH BOULDER RD. STE L                                    LOUISVILLE       CO      80027
IROQUOIS AREA S D‐LAWREN                 JOYCE SPITZNOGLE‐TAX COL                     4230 IROQUOIS AVE                                                  ERIE             PA      16511
IROQUOIS COUNTY                          IROQUOIS COUNTY ‐ TREASU                     1001 E GRANT                                                       WATSEKA          IL      60970
IROQUOIS COUNTY COLLECTOR                1001 E GRANT STREET                                                                                             WATSEKA          IL      60970
IROQUOIS CS  (WALES TN‐I                 IROQUOIS CS ‐ TAX COLLEC                     12345 BIG TREE ROAD                                                WALES CENTER     NY      14169
IROQUOIS CS (AURORA TN‐I                 IROQUOIS CS‐TAX RECEIVER                     300 GLEED AVENUE                                                   EAST AURORA      NY      14052
IROQUOIS CS (ELMA TN)                    IROQUOIS CS ‐ TAX COLLEC                     TOWN HALL 1600 BOWEN ROA                                           ELMA             NY      14059
IROQUOIS CS (MARILLA TN‐                 IROQUOIS CS ‐ TAX COLLEC                     PO BOX 120                                                         MARILLA          NY      14102
IROQUOIS SCHOOL DISTRICT                 IROQUOIS SD ‐ TAX COLLEC                     2812 E 32ND ST                                                     ERIE             PA      16510
IRVIN B GREEN & ASSOC                    PO BOX 492000                                                                                                   LEESBURG         FL      34749
IRVIN, RACHEL                            ADDRESS ON FILE
IRVINE CITY                              CITY OF IRVINE ‐ CLERK                       101 CHESTNUT STREET                                                IRVINE           KY      40336
IRVINE PIPE SUPPLY &                     MATTHEW CROWLEY                              PO BOX 162                                                         TRABUCO CANYON   CA      92678
IRVING B GREEN & ASSOC                   26600 ACE AVE                                                                                                   LEESBURG         FL      34748
IRVING ISD                               IRVING ISD ‐ TAX COLLECT                     P O BOX 152021                                                     IRVING           TX      75015
IRVING PARK TERRACE CONDO ASSOC.         CORTLAND PROPERTIES, INC.                    7612 W. NORTH AVENUE                                               ELMWOOD PARK     IL      60707
IRVING TOWNSHIP                          IRVING TOWNSHIP ‐ TREASU                     3425 WING RD                                                       HASTINGS         MI      49058
IRVING, DARRYL                           ADDRESS ON FILE
IRVING, DAVID                            ADDRESS ON FILE
IRVINGTON CITY                           CITY OF IRVINGTON ‐ CLER                     P O BOX 374                                                        IRVINGTON        KY      40146
IRVINGTON TOWNSHIP   FIS                 IRVINGTON TWP ‐ COLLECTO                     MUNICIPAL BLDG., 1 CIVIC                                           IRVINGTON        NJ      07111
IRVINGTON VILLAGE                        IRVINGTON VILLAGE ‐ CLER                     85 MAIN STREET                                                     IRVINGTON        NY      10533
IRVONA BORO                              IRVONA BORO ‐ TAX COLLEC                     255 HOPKINS STREET                                                 IRVONA           PA      16656
IRWIN BORO                               IRWIN BORO ‐ TAX COLLECT                     411 MAIN ST                                                        IRWIN            PA      15642
IRWIN COUNTY                             IRWIN COUNTY‐TAX COMMISS                     202 S IRWIN AVE                                                    OCILLA           GA      31774
IRWIN HOME EQUITY LOAN TRUST 2004‐1      US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                      ST. PAUL         MN      55107‐2292
IRWIN HOME EQUITY LOAN TRUST 2005‐1      US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                      ST. PAUL         MN      55107‐2292
IRWIN HOME EQUITY LOAN TRUST 2006‐1      US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                      ST. PAUL         MN      55107‐2292
IRWIN HOME EQUITY LOAN TRUST 2006‐2      WELLS FARGO BANK NTL ASSOC AS TRUSTEE        9062 OLD ANNAPOLIS ROAD                                            COLUMBIA         MD      21045
IRWIN HOME EQUITY LOAN TRUST 2006‐3      WELLS FARGO BANK NTL ASSOC AS TRUSTEE        9062 OLD ANNAPOLIS ROAD                                            COLUMBIA         MD      21045
IRWIN HOME EQUITY LOAN TRUST 2007‐1      WELLS FARGO BANK NTL ASSOC AS TRUSTEE        9062 OLD ANNAPOLIS ROAD                                            COLUMBIA         MD      21045
IRWIN HOWARD APPRAISALS INC              1434 CASSANDRA DR                                                                                               JACKSONVILLE     FL      32217
IRWIN TOWNSHIP                           IRWIN TWP ‐ TAX COLLECTO                     4639 SCRUBGRASS RD                                                 GROVE CITY       PA      16127
ISA CONSTRUCTION INC                     13262 SW 251ST LANE                                                                                             HOMESTEAD        FL      33032
ISAAC BAKAR                              & IRIS BAKAR                                 2011 NE 210 ST                                                     MIAMI            FL      33179
ISAAC H MATALON                          29 LA PALOMA                                                                                                    DANA POINT       CA      92629
ISAACS ROOFING AND                       INSULATION CORP                              17225 S DIXIE HWY 200                                              PALMETTO BAY     FL      33157
ISAACSON, MATTHEW                        ADDRESS ON FILE




                                                                                                                  Page 439 of 998
                                           19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  443 of 1004
Creditor Name                                 Address1                          Address2                                     Address3       City                   State   Zip          Country
ISABEL C BALBOA TRUSTEE                       535 RT 38 STE 580                                                                             CHERRY HILL TOWNSHIP   NJ      08002
ISABEL RODRIGUEZ AGENCY                       7812 FLORENCE AVE                                                                             DOWNEY                 CA      90240
ISABELLA COUNTY                               ISABELLA COUNTY ‐ TREASU          200 N MAIN ST                                               MT PLEASANT            MI      48858
ISABELLA COUNTY TREASURER                     200 N MAIN                                                                                    MOUNT PLEASANT         MI      48858
ISABELLA TOWNSHIP                             ISABELLA TOWNSHIP ‐ TREA          3929 E ROSEBUSH RD                                          ROSEBUSH               MI      48878
ISABELLE ST DENIS                             1574 NW 85TH DR                                                                               CORAL SPRINGS          FL      33071
ISAGIO INS CORP                               530 E 4 AVE                                                                                   HIALEAH                FL      33010
ISAIAH BLANCAS CONSTRUCTION                   P.O. BOX 2583                                                                                 ANTHONY                NM      88021
ISAKSEN INSURANCE INC                         PO BOX 430534                                                                                 BIG PINE KEY           FL      33043
ISAKSEN, KRISTIN                              ADDRESS ON FILE
ISANTI COUNTY                                 ISANTI COUNTY ‐ TREASURE          555 18TH AVE SW, ROOM 11                                    CAMBRIDGE              MN      55008
ISANTI COUNTY AUDITOR‐TREASURER               555 18TH AVE SW                                                                               CAMBRIDGE              MN      55008
ISAURO MONTOYA JR.                            321 HAMMOND AVE                                                                               SAN ANTONIO            TX      78210
ISAYEV, KARINE                                ADDRESS ON FILE
ISC SERVICES                                  1271 W MAPLE RD                                                                               CLAWSON                MI      48017
ISCA, DIANNA                                  ADDRESS ON FILE
ISCA, GIOVANNI                                ADDRESS ON FILE
ISCENTIAL                                     8220 JONES STE 100                                                                            HOUSTON                TX      77065
ISCHUA TOWN                                   ISCHUA TOWN‐ TAX COLLECT          PO BOX 216                                                  WARSAW                 NY      14569
ISGN CORPORATION                              ATTN: GENERAL COUNSEL             1333 GATEWAY DRIVE                           SUITE 1000     MELBOURNE              FL      32901
ISGN CORPORATION                              ATTN: GENERAL COUNSEL             2330 COMMERCE PARK DRIVE NE                  SUITE 2        PALM BAY               FL      32905
ISGN CORPORATION                              ATTN: GENERAL COUNSEL             600 A NORTH JOHN RODES BLVD                                 MELBOURNE              FL      32934
ISGN CORPORATION                              PO BOX 644780                                                                                 PITTSBURGH             PA      15264‐4780
ISGN FULFILLMENT SERVICES, INC.               ATTN: GENERAL COUNSEL             31 INWOOD ROAD                                              ROCKY HILL             CT      06067
ISGN SOLUTIONS INC                            ATTN: E. ROCK PRIMAS              2330 COMMERCE PARK DRIVE, NE, SUITE 2                       PALM BAY               FL      32905
ISGN SOLUTIONS INC                            PO BOX 1043                                                                                   BUFFALO                NY      14240
ISGN SOLUTIONS, INC.                          ATTN: LEGAL DEPARTMENT            2330 COMMERCE PARK DRIVE NORTHEAST           SUITE 2        PALM BAY               FL      32905
ISHAM, CONNOR                                 ADDRESS ON FILE
ISHMAEL, REBECCA                              ADDRESS ON FILE
ISHPEMING CITY                                ISHPEMING CITY ‐ TREASUR          100 E DIVISION ST                                           ISHPEMING              MI      49849
ISHPEMING TOWNSHIP                            ISHPEMING TOWNSHIP ‐ TRE          1575 US 41 WEST                                             ISHPEMING              MI      49849
ISIDRO ZEFERINO                               & ELIUTH GOMEZ                    21318 BINFORD CIR                                           WALLER                 TX      77484
ISIKA, NICHOLAS                               ADDRESS ON FILE
ISKRA, MARY                                   ADDRESS ON FILE
ISLA MERITA HOMEOWNERS CONDOMINIUM            11784 WEST SAMPLE ROAD            103                                                         CORAL SPRINGS          FL      33065
ISLAND ADVANTAGE REALTY LLC                   360 MOTOR PARKWAY SUITE 200A                                                                  HAUPPAUGE              NY      11788
ISLAND ADVANTAGE REALTY, LLC                  ATTN: TODD YOVINO                 360 MOTOR PARKWAY                            SUITE 200A     HAUPPAUGE              NY      11788
ISLAND BUILDERS & NICK &                      MARY ALTOBELLI                    102235 OVERSEAS HWY                                         KEY LARGO              FL      33037
ISLAND CITY                                   CITY OF ISLAND ‐ CLERK            PO BOX 33                                                   ISLAND                 KY      42350
ISLAND CONSTRUCTION SOUTHWEST FL. INC.        319 SE 31ST TERRACE                                                                           CAPE CORAL             FL      33904
ISLAND COUNTY                                 ISLAND COUNTY ‐ TREASURE          PO BOX 699                                                  COUPEVILLE             WA      98239
ISLAND COUNTY TREASURER                       PO BOX 699                                                                                    COUPEVILLE             WA      98239‐0699
ISLAND COVE VILLAS AT MEADOW WOODS            1511 E SR 434                     SUITE 3001                                                  WINTER SPRINGS         FL      32708
ISLAND CROSSING HOA INC                       P O BOX 105302                                                                                ATLANTA                GA      30348‐5302
ISLAND FALLS TOWN                             ISLAND FALLS TN ‐COLLECT          P.O. BOX 100                                                ISLAND FALLS           ME      04747
ISLAND HEIGHTS BORO                           ISLAND HEIGHTS BORO ‐COL          P.O. BOX 797                                                ISLAND HEIGHTS         NJ      08732
ISLAND INS AGENCY                             3229 FLAGLER AVE STE 112                                                                      KEY WEST               FL      33040
ISLAND INS CO                                 P O BOX 2057                                                                                  KALISPELL              MT      59903
ISLAND INS CO                                 PO BOX 30970                                                                                  HONOLULU               HI      96820
ISLAND OFFICIALS, LLC                         ATTN: RYAN MORRISON               164 S BROAD STREET                                          WOODBURY               NJ      08096
ISLAND PARK VILLAGE                           ISLAND PARK VILL‐RECEIVE          127 LONG BEACH RD                                           ISLAND PARK            NY      11558
ISLAND PARK VILLAGE ASSOCIATION INC           4170 GRANDVIEW RD                                                                             ISLAND PARK            ID      83401
ISLAND PARK VILLAGE SEC III                   8840 TERRENE COURT 102                                                                        BONITA SPRINGS         FL      34135
ISLAND PREMIER INS CO                         1022 BETHEL ST                                                                                HONOLULU               HI      96813
ISLAND ROOFING &                              RESTORATION LLC                   12342TAMIAMI TRLE STE201                                    NAPLES                 FL      34113
ISLAND ROOFING AND RESTORATION LLC            JASON S MARTIN                    12342 TAMIAMI TRL E. STE 201                                NAPLES                 FL      34113
ISLAND UNLIMITED SERVICES                     JAIME ORTIZ SANCHEZ               CALLE BERNARDO BOIL 729 URB. FAIRVIEW                       SAN JUAN               PR      00926
ISLAND VISTA ESTATES, LLC                     STANLEY L. MARTIN                 5100 W. LEMON STREET, SUITE 109                             TAMPA                  FL      33609
ISLANDIA I CONDOMINIUM ASSOCIATION INC.       9550 S. OCEAN DR.                                                                             JENSEN BEACH           FL      34952
ISLANDIA VILLAGE                              ISLANDIA VILL‐TAX COLLEC          1100 OLD NICHOLS ROAD                                       ISLANDIA               NY      11749
ISLANDS REAL ESTATE & APPRAISAL CO            13053 E OGLETHORPE HIGHWAY                                                                    MIDWAY                 GA      31320
ISLANDS REAL ESTATE COMP                      BOYCE INC                         PO BOX 129                                                  MIDWAY                 GA      31320
ISLE AU HAUT TOWN                             ISLE AU HAUT TN‐ COLLECT          PO BOX 106                                                  ISLE AU HAUT           ME      04645
ISLE LA MOTTE TOWN                            ISLE LA MOTTE TN ‐ COLLE          P.O. BOX 250                                                ISLE LA MOTTE          VT      05463
ISLE OF TAMARAC HOME OWNER ASSOCIATION        10500 NW 70 ST                                                                                TAMARAC                FL      33321
ISLE OF TUSCANY NEIGHBORHOOD ASSOCIATION      459 NW PRIMA VISTA BLVD.                                                                      PORT ST. LUCIE         FL      34983
ISLE OF WIGHT COUNTY                          ISLE OF WIGHT COUNTY TRE          17090 MONUMENT CIRCLE, S                                    ISLE OF WIGHT          VA      23397
ISLESBORO TOWN                                ISLESBORO TOWN ‐TAX COLL          150 MAIN STREET                                             ISLESBORO              ME      04848
ISLIP TOWN (MTP)                              ISLIP TOWN‐RECEIVER OF T          40 NASSAU AVENUE, STE 4                                     ISLIP                  NY      11751
ISNER INS ASSOCS                              221 S HAMILTON                                                                                COLUMBUS               OH      43213




                                                                                                           Page 440 of 998
                                    19-10412-jlg             Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      444 of 1004
Creditor Name                          Address1                                     Address2                                     Address3               City               State   Zip     Country
ISOIONIC SOLUTIONS INC                 ISOIONIC SOLUTIONS INC.                      148 5TH AVENUE                                                      BAYSHORE           NY      11706
ISOM INS                               P O BOX 99                                                                                                       HAWTHORNE          NV      89415
ISOM, GEORGE                           ADDRESS ON FILE
ISOM, GEORGE R.                        ADDRESS ON FILE
ISOM, TIFFANY                          ADDRESS ON FILE
ISONIC CORP                            ISAAC GARCIA                                 BO: MANGO CARR 31 K 19.7 C/JOBOS 1                                  JUNCOS             PR      00777
ISRAEL OTERO                           170 ROLLINS AVE 2ND FLOOR                                                                                        ROCKVILLE          MD      20850
ISRAEL, RAYMONDE                       ADDRESS ON FILE
ISSAC MARTINEZ AGENCY                  2039 E PRICE RD SUITE B                                                                                          BROWNSVILLE        TX      78521
ISSAC MATALON                          29 LA PALOMA                                                                                                     DANA POINT         CA      92629
ISU FRANCIS‐PINNEY INS                 2267 LAVA RIDGE CT 200                                                                                           ROSEVILLE          CA      95661
ISU INSURANCE SERVICES                 800 PACIFIC STREET                                                                                               PLACERVILLE        CA      95667
ISUFI, MIRJETA                         ADDRESS ON FILE
IT RENOVATIONS INC                     22441 HAWTHORN AVE                                                                                               MORENO VALLEY      CA      92553
ITALIANO INSURANCE                     3021 W SWAIN AVE                                                                                                 TAMPA              FL      33609
ITALY TOWN                             ITALY TOWN ‐ TAX COLLECT                     6060 ITALY VALLEY RD                                                NAPLES             NY      14512
ITASCA CITY                            ITASCA CITY ‐ TAX COLLEC                     134 N HILL                                                          ITASCA             TX      76055
ITASCA COUNTY                          ITASCA CO. ‐ AUD/TREASUR                     123 NE 4TH STREET                                                   GRAND RAPIDS       MN      55744
ITASCA MTL                             P O BOX 389                                                                                                      GRAND RAPIDS       MN      55744
ITASCA MUTUAL INS CO                   15 NE 5TH ST                                                                                                     GRAND RAPIDS       MN      55744
ITAWAMBA COUNTY                        ITAWAMBA COUNTY‐TAX COLL                     201 W MAIN STREET                                                   FULTON             MS      38843
ITAWAMBA COUNTY CHANCERY CLERK OF      COURT                                        P O BOX 776                                                         FULTON             MS      38843
ITAWAMBA COUNTY TAX COLLECTOR          PO BOX 818                                                                                                       FULTON             MS      38843
ITHACA CITY                            CITY CHAMBERLAIN‐TAX COL                     108 E. GREEN STREET                                                 ITHACA             NY      14850
ITHACA CITY                            ITHACA CITY ‐ TREASURER                      129 W EMERSON ST.                                                   ITHACA             MI      48847
ITHACA CITY (TOMPKINS CO               ITHACA CITY‐TREASURER                        108 E GREEN STREET                                                  ITHACA NY          NY      14850
ITHACA CITY S D (COMBINE               ITHACA CITY S D‐TAX COLL                     118 E SENECA ST.C/O TOMP                                            ITHACA             NY      14850
ITHACA CITY SD (CITY OF                ITHACA CITY SD‐TAX COLLE                     118 E SENECA ST.C/O TOMP                                            ITHACA             NY      14850
ITHACA TOWN                            ITHACA TOWN‐TAX COLLECTO                     215 N TIOGA ST                                                      ITHACA             NY      14850
ITHACA TOWN                            ITHACA TWN TREASURER                         29088 HELL HOLLOW RD                                                HILLPOINT          WI      53937
ITMAN GREGORY MASF                     ATTN:  MR. MATTHEW JAMES EAGAN CFA, MBA      VICE PRESIDENT                               1 FINANCIAL CENTER     BOSTON             MA      02111
ITR GROUP                              2520 LEXINGTON AVE S  SUITE 500                                                                                  MENDOTA HEIGHTS    MN      55120
ITR GROUP, INC.                        ATTN: GENERAL COUNSEL                        2520 LEXINGTON AVENUE SOUTH                                         MENDOTA HEIGHTS    MN      55120
ITRUST INS                             11324 ARCADE 4                                                                                                   LITTLE ROCK        AR      72212
IUKA CITY                              IUKA CITY‐TAX COLLECTOR                      118 S PEARL ST                                                      IUKA               MS      38852
IVAN KIYATKIN                          8 CEDAR HILL CT.                                                                                                 VOORHEES           NJ      08043
IVAN PEREZ ROSSELLO                    7601 CHURCHILL WAY, APT 1628                                                                                     DALLAS             TX      75251
IVAN QUINTANA                          383 RD. 845  APTO. 27                                                                                            SAN JUAN           PR      00926
IVAN SOLBACH COMPANY                   1625 SW 42 ST                                                                                                    GAINSVILLE         FL      32601
IVANHOE IRR DIST                       IVANHOE IRRIGATION DISTR                     33777 ROAD 164                                                      VISALIA            CA      93292
IVANHOE PROPERTY OWNERS                IMPROVEMENT ASSOC. INC                       880 CHARMAINE DRIVE EAST                                            WOODVILLE          TX      75979
IVER BUILT LLC                         ANTONIO ATTERBERRY                           5613 ASH STREET                                                     BLACK HAWK         SD      57718
IVERSON VILLAGE CONDOMINIUM            PO BOX 1831                                                                                                      LA PLATA           MD      20646
IVERSON, JEREMY                        ADDRESS ON FILE
IVES INSURANCE SERVICES                INC                                          2850 WOMBLE RD 103                                                  SAN DIEGO          CA      92106
IVEY MCCLELLAN GATTON & SIEGMUND       LLP                                          PO BOX 3324                                                         GREENSBORO         NC      27402
IVEYS DESIGNER REMODELING              PO BOX 563                                                                                                       BLOOMING GROVE     TX      76626
IVINS, FABIOLA                         ADDRESS ON FILE
IVON BARROSO AND MARIA                 ELENA HERNANDEZ                              3350 SW 1ST ST                                                      MIAMI              FL      33135
IVY ESTATES LLC                        11950 HIGHWAY 67                                                                                                 LAKESIDE           CA      92040
IVY GLEN CONDO HOA INC                 C/O MERIDIAN REALTY SERVICES                 PO BOX 20429                                                        WINSTON‐SALEM      NC      27120
IVY GLENN HOMEOWNERS ASSOCIATION       2003 IVY GLENN COVE                                                                                              BIRMINGHAM         AL      35243
IVY HALL HOMEOWNERS ASSOCIATION        4530 PARK ROAD, SUITE 201                                                                                        CHARLOTTE          NC      28209
IVY LANDSCAPE, INC                     6968 LAKEVIEW LN                                                                                                 ATLANTA            GA      30360
IVY LEAGUE ESTATES, INC.               C/O THE GAFFNEY GROUP                        1111 E. TAHQUITZ CANYON WAY 107                                     PALM SPRINGS       CA      92262
IVY RIDGE COUNCIL OF CO‐OWNERS         2220 GRANDVIEW DRIVE, SUITE 250                                                                                  FORT MITCHELL      KY      41017
IVY, ELIZABETH                         ADDRESS ON FILE
IVY, SCOTT D.                          ADDRESS ON FILE
IVY, TOMIKO                            ADDRESS ON FILE
IVYLAND BORO                           LINDA FANELI ‐ TAX COLLE                     991 PENNSYLVANIA AVE                                                IVYLAND            PA      18974
IVYMOR APPRAISALS INC                  PO BOX 784                                                                                                       BENSALEM           PA      19020
IXONIA TOWN                            IXONIA TWN TREASURER                         PO BOX 109                                                          IXONIA             WI      53036
IXRAINE CHOUTE                         & CHRISTIEN CHOUTE                           6900 SW 8TH ST                                                      NORTH LAUDERDALE   FL      33068
IZAMAR GUERRERO &                      RENE LOPEZ                                   307 E BROWN ST                                                      WEST CHICAGO       IL      60185
IZARD COUNTY                           IZARD COUNTY ‐ TAX COLLE                     P. O. BOX 490                                                       MELBOURNE          AR      72556
IZARD COUNTY TAX COLLECTOR             80 E MAIN ST                                                                                                     MELBOURNE          AR      72556
J & A AGENCY                           4360 NORTH STREET                                                                                                BATON ROUGE        LA      70806
J & A INS AGENCY INC                   1300 RIDENOUR BLVD  100                                                                                          KENNESAW           GA      30152
J & A REMODELING                       10607 OFFER DR                                                                                                   HOUSTON            TX      77031
J & A ROOFING                          JON WESTERFELD                               P O BOX 2263                                                        BRENHAM            TX      77834




                                                                                                               Page 441 of 998
                                          19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 445 of 1004
Creditor Name                                Address1                          Address2                                        Address3        City              State   Zip     Country
J & B INSURANCE AGENCY                       360 OAK STREET                                                                                    BROCKTON          MA      02301
J & B WATERPROOFING, LLC                     ROBERTA MCCART                    249 E 23RD STREET                                               RIVIERA BEACH     FL      33404
J & D ELECTRICAL SERVICE                     & J BLACKWELL & LINDA NG          9710 WOODY OAKS DR                                              HOUSTON           TX      77095
J & DS ENTERPRISES                           7919 BUNKER WOOD LN                                                                               HOUSTON           TX      77086
J & E CONSTRUCTION                           766 NE 96TH ST                                                                                    MIAMI SHORES      FL      33138
J & J CABINETRY, INC.                        J&J CABINETRY INC                 775 E COCHRAN STREET UNIT A                                     SIMI VALLEY       CA      93065
J & J COS                                    CLEMENT JACKQUET                  2200 RIO GRANDE                                                 ORANGE            TX      77630
J & J HOME REPAIR LLC                        JOSH POLLARD                      505 BENNETT ST.                                                 MILTON            DE      19968
J & J INS AGENCY                             4922 RANDALL PKWY                                                                                 WILMINGTON        NC      28403
J & J MECHANICAL, INC.                       1440 HWY 258 SOUTH                                                                                KINSTON           NC      28504
J & J QUALITY AIR                            CONDITIONING                      5508 NW 23 AVE                                                  MIAMI             FL      33142
J & K ROOFING, INC.                          13000 WEST 43RD DRIVE                                                                             GOLDEN            CO      80403
J & L COVERAGE INC                           39‐01 MAIN ST SUITE 405                                                                           FLUSHING          NY      11354
J & L PROPERTY MANAGEMENT, INC.              10191 WEST SAMPLE ROAD 203                                                                        CORAL SPRINGS     FL      33065
J & L ROOFING LLC                            JAMES WOODS                       46998 KIOWA‐BENNETT RD                                          BENNETT           CO      80102
J & M BUILDERS &                             JAMIE & MARK RASCOE               41810 FRIAR TUCK DR                                             MONTGOMERY        TX      77316
J & M CONSTRUCTION AND MAINTENANCE INC.      HC 44, BOX 12761                                                                                  CAYEY             PR      00736
J & M PAINTING                               2518 PIDDLER DR                                                                                   SPRING            TX      77373
J & M REMODELING                             JEFF HOLLARD                      8225 BAYLARK DR                                                 CORPUS CHRISTI    TX      78412
J & M RESTORATION SERVICES INC.              1970 CORPORATE SQUARE "D"                                                                         LONGWOOD          FL      32750
J & M ROOFING & AUDRY &                      ROBERT VANCOTT                    2604 POWERS AVE STE 2                                           JACKSONVILLE      FL      32207
J & N REALTY INC                             8800 ETON AVENUE SPACE 79                                                                         CANOGA PARK       CA      91304
J & P CONSTRUCTION LLC                       P. O. BOX 3423                                                                                    FREDERICKSTED     VI      00841
J & R APPRAISALS INC                         680 COMMERCE DR STE 245                                                                           WOODBURY          MN      55125
J & RRE ENTERPRISES                          8412 FAIRMONT DR NW                                                                               ALBUQUERQUE       NM      87120
J & S CONSTRUCTION                           1152 32ND ST NE                                                                                   AUBURN            WA      98002
J & S CONSTRUCTION                           KEVIN T JONES                     204 SCARLET ST                                                  OPELOUSAS         LA      70570
J & S COVERAGE INC                           109 LAFAYETTE SUITE 705                                                                           NEW YORK          NY      10013
J & S PAINTING CONTR &                       HOME IMPROVEMENT                  2726 ALBERMARLE PLACE                                           WALDORF           MD      20601
J & W CONTRACTORS                            BILLY WHITEHURST                  518 N FLORIDA STREET                            PO BOX 7016     MONTGOMERY        AL      36107
J & W ROOFING INC.                           GREG WEEKS                        P.O BOX 8041                                                    MIDLAND           TX      79708
J & Z ROOFING                                PO BOX 13447                                                                                      MAUMELLE          AR      72113
J A KNAPP INS                                4525 E SKYLINE 115                                                                                TUCSON            AZ      85718
J A MARIANO INS AGENCY                       PO BOX 390                                                                                        ROSENHAYN         NJ      08235
J A T INS SERVICES INC                       6702 N GUNLOCK AVE                                                                                TAMPA             FL      33614
J AND A INS SERVICES                         12918 SW 133 CT                                                                                   MIAMI             FL      33186
J AND A INSURANCE                            1643 KENNEDY BLVD                                                                                 JERSEY CITY       NJ      07305
J AND A SEVERANCE                            AND THURN CONSTRUCTION            1245 JEFFERSON DR                                               LAKELAND          FL      33803
J AND B ROOFING LLC                          941 16TH AVE N                                                                                    SOUTH ST PAUL     MN      55075
J AND D LLC                                  JOE MOORE J AND D LLC             10220 MODENA SCHOOL RD.                                         ROSENBERG         TX      77471
J AND J PROPERTY HOLDINGS LLC                73N COUNTRY CLUB DR                                                                               PHOENIX           AZ      85014
J AND M CONTRACTING LLC                      10300 CARLOW RD                                                                                   CHESTERFIELD      VA      23838
J AND S CONSTRUCTION INC.                    JOSEPH MARRONE                    8600 OLD GRAPHIC RD.                                            MULBERRY          AR      72947
J AND SONS CONTRACTING, LLC                  5512 GARDEN GROVE RD                                                                              CHESTERFIELD      VA      23832
J ARCHER INS GROUP LLC                       5252 WESTCHESTER ST 260                                                                           HOUSTON           TX      77005
J B LLOYDS & ASSOCIATES                      8401 N CENTRAL EXPY               1000                                                            DALLAS            TX      75225
J BAKER & R MALINOWSKI &                     ROMANY & NEAL CURRY               1705 JOSEPHINE ST                                               KEY WEST          FL      33040
J BAYLOR ENTERPRISE                          4231 NW 11 AVE                                                                                    FORT LAUDERDALE   FL      33309
J BROTHERS ROOFING INC                       PO BOX 281                                                                                        CRESCENT CITY     FL      32181
J BUILDERS, LLC.                             JUSTIN R. HOLZWARTH               17207 HIDEAWAY RD.                                              CARTHAGE          MO      64836
J BURKE MCCARTHY INS                         1279 RIVER ST                                                                                     HYDE PARK         MA      02136
J BYRNE AGENCY INC                           5200 NEW JERSEY AVE                                                                               WILDWOOD          NJ      08260
J BYRNE AGENCY INC                           PO BOX 1409                                                                                       WILDWOOD          NJ      08260
J BYRNE AGENCY INC.                          5200 NEW JERSEY AVE               PO BOX 1409                                                     WILDWOOD          NJ      08260
J BYRNE INSURANCE AGENCY                     PO BOX 1409                                                                                       WILDWOOD          NJ      08260
J C MARSHALL CONSTRUCTION, INC               JAMES C MARSHALL JR               2160 REYNARD PLACE                                              MERRITT ISLAND    FL      32952
J C MORTON COMPANY                           PO BOX 581                                                                                        SILVER SPRINGS    FL      34489
J CANALES ROOFING AND CONSTRUCTION           8818 MT DELANO                                                                                    EL PASO           TX      79904
J CAREY PROPERTIES INC                       1122 AYRSHIRE STREET                                                                              ORLANDO           FL      32839
J DUNCANSON ROOFING                          DALLAS LLC                        600 N PEARL ST STE S2210                                        DALLAS            TX      75201
J DUNCANSON ROOFING LLC                      1604 N SYLVANIA AV                                                                                FORT WORTH        TX      76111
J EVERETT EAVES AGENCY                       650 POYDRAS ST STE 1500                                                                           NEW ORLEANS       LA      70130
J F BOCK                                     601 16TH ST  C‐324                                                                                GOLDEN            CO      80401
J FERG PROS FOR ACCT OF                      W&C PETTY                         11513 HIGHWAY 62 82                                             WOLFFORTH         TX      79382
J FERG ROOFING &                             DANIEL & LISA MARTIN              11513 HIGHWAY 6282                                              WOLFFORTH         TX      79382
J FERG ROOFING & FOAM                        J FERG FOAM, INC.                 11513 HWY 62/82                                                 WOLFFORTH         TX      79382
J G ROOFING LLC                              1001 TEXAS AVE                                                                                    CORPUS CHRISTI    TX      78404
J GODWIN CONSTRUCTION LLC                    ROLANDO SANCHEZ                   320 WOODHORST PLACE                                             COPPELL           TX      75019
J GOODMAN INS AGENCY                         1990 E SANTA FE STE 103                                                                           OLATHE            KS      66062
J H CONSTRUCTION &                           HILDA & JOE HIDALGO               PO BOX 1772                                                     BELEN             NM      87002




                                                                                                             Page 442 of 998
                                           19-10412-jlg                Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        446 of 1004
Creditor Name                                 Address1                                Address2                                       Address3       City                 State   Zip        Country
J H FERGUSON & ASSOC LLC                      P O BOX 206584                                                                                        DALLAS               TX      75320
J H FERGUSON & ASSOCIATE                      125 S WACKER DR 1580                                                                                  CHICAGO              IL      60606
J H WHITE CO LLC                              10523 BRINWOOD DR                                                                                     HOUSTON              TX      77043
J HANSEN APPRAISAL ASSOC                      LLC                                     8202 CHESTNUT AVE                                             BOWIE                MD      20715
J JARAMILLO INSURANCE                         P O BOX 195357                                                                                        SAN JUAN             PR      00919
J KEY ROOFING LLC                             2040 DALLY TRAIL                                                                                      COVINGTON            GA      30014
J KIRK JOHNSON AGY                            1451 HWY 17 S STE  B                                                                                  NORTH MYRTLE BEACH   SC      29582
J L NADEAU APPRAISALS                         408 MONROE AVE S                                                                                      HOPKINS              MN      55343‐8456
J M BLEVINS                                   ADDRESS ON FILE
J MARK CHRISTENSEN APPRAISAL SERV P           8118 DEER RUN WAY                                                                                     SOUTH WEBER          UT      84405
J MARK GROUP                                  J. MARK GROUP LLC                       24 SHARPLEY DR                                                CHADDS FORD          PA      19317
J MURPHY BUILDING CONT &                      PHILLIP & DANIELLE FLORA                16 HIGHVIEW BLVD                                              BROOKHAVEN           NY      11719
J N J PAINTING & MORE                         JOSEPH HINKLEY                          201 S. BLAKELY ST., 319                                       DUNMORE              PA      18512
J P CRISCIONE CONSTR. & MAINTENANCE, LLC      5801 WHITE HORSE PIKE                                                                                 EGG HARBOR CITY      NJ      08215
J P HANDYMAN                                  5 GALLOWS HILL RD                                                                                     CORTLANDT MANOR      NY      10567
J P REMODELING COMPANY                        JOSE PINEDA                             1349 DAYTONA                                                  CORPUS CHRISTI       TX      78415
J P SVENDSEN AGENCY                           27 LUCY ST                                                                                            WOODBRIGDE           CT      06525
J PAUL ROOFING                                833 E ARAPAHO                           SUITE 206                                                     RICHARDSON           TX      75081
J PAUL ROOFING &                              CONSTRUCTION                            613 BUSINESS PARKWAY                                          RICHARDSON           TX      75081
J PETERMAN LEGAL GROUP LTD.                   165 BISOPS WAY                          SUITE 100                                                     BROOKFIELD           WI      53005
J PHILLIPS ENTERPRISES INCORPORTATED          JERRY PHILLIPS                          9515 COUNTY ROAD 4515                                         LARUE                TX      75770
J RILEY ROOFING                               1917 STONEHILL DR                                                                                     JUSTIN               TX      76247
J ROBERT HARLAN AKA HARLAN SLOCUM &           QUILLEN & PHILLIP R & VIVIAN TONEY      39 PUBLIC SQUARE 2ND FLOOR                                    COLUMBIA             TN      38402
J RODRIGUEZ PAINTING AND                      4122 CONWARD DR                                                                                       HOUSTON              TX      77066
J S BRADDOCK AGENCY                           22 NORTH MAIN STREET                                                                                  MEDFORD              NJ      08055
J S HERRING CONTRACTING                       10005 MARSHALL CORNER RD                                                                              WHITE PLAINS         MD      20695
J S WARD & SON INC                            101 SOUTH 4TH ST                                                                                      ARTESIA              NM      88210
J SCOTT MCKIBBIN                              ADDRESS ON FILE
J SMITH LANIER                                605 CHESTNUT ST                                                                                       CHATTANOOGA          TN      37450
J SMITH LANIER                                P O BOX 162928                                                                                        ATLANTA              GA      30321
J SQUARED 2 LLC                               6003 COUNTRY CLUB DR                                                                                  LAKE WALES           FL      33898
J STARR APPRAISALS                            4759 STEEPLECHASE DRIVE                                                                               MACUNGIE             PA      18062
J T ROSBOROGH INC                             214 MAIN STREET                                                                                       ELLSWORTH            ME      04605
J VAN APPRAISALS                              2374 NICOLE ANN CIR                                                                                   GREEN BAY            WI      54311
J WALKER CONSTRUCTION                         1134 BELAIR BLVD                                                                                      SLIDELL              LA      70460
J WALOCK CONSTRUCTION                         6334 OAK CLUSTER DR                                                                                   GREENWELL SPRINGS    LA      70739
J WELDA CONSTRUCTION INC                      5620MEMORIAL AVE N STE I                                                                              STILLWATER           MN      55082
J WILLIAM CHARLTON                            ADDRESS ON FILE
J ZAC INC                                     5249 OGREN AVENUE NE                                                                                  SAINT MICHAEL        MN      55376
J&B CUSTOM CARPENTRY LLC                      1680 MARAVILLA AVE                                                                                    FORT MYERS           FL      33901
J&C PAINTING CONTRACTING                      6385 ROBINS TRACE                                                                                     STONE MOUNTAIN       GA      30087
J&D INSURANCE AGENCY LLC                      217 W BUSINESS HWY 83                                                                                 LA FERIA             TX      78559
J&E CUSTOM HOMES INC &                        JOHN & NICOLE AMARAL                    39 FENWICK LN                                                 PALM COAST           FL      32137
J&F MOBILE HOMES                              PO BOX  231                                                                                           MADILL               OK      73446
J&J PLUMBING &HEATING CO                      101 WOODHAVEN ST                                                                                      MATTAPAN             MA      02126
J&M HOMES LLC                                 15815 S POPE LANE                                                                                     OREGON CITY          OR      97045
J&M HOMES LLC AND MARIA                       AND FERNANDO MARTINEZ                   15815 S POPE LANE                                             OREGON CITY          OR      97045
J&M PAINTING INC                              116 DUMBARTON RD APT C                                                                                BALTIMORE            MD      21212
J&M RESTORATION SERVICES                      1970 COR SQUARE STE D                                                                                 LONGWOOD             FL      32750
J&M ROOFING SERVICES INC.                     2604 POWERS AVENUE SUITE 2                                                                            JACKSONVILLE         FL      32207
J&P ROOFING                                   1100 CIR 1583                                                                                         CULLMAN              AL      35058
J&R DESIGN PLANNING &                         ENGINEERING                             2115 W CRESCENT AVE 261                                       ANAHEIM              CA      92801
J&X DRYWALL LLC                               1247 PENINSULA TRCE                                                                                   LAWRENCEVILLE        GA      30044
J. ADAMS CONSTRUCTION, LLC                    611 LEE STREET                                                                                        LAKE VILLAGE         AR      71653
J. ALFARO RANGEL                              4610 ALLISON RD 509                                                                                   HOUSTON              TX      77048
J. BATTISTA P & H, LLC                        PETE TRISHKA                            83 HYATT ROAD                                                 BRANCHVILLE          NJ      07826
J. COULTER & CO INC                           107 HARBOR DR                                                                                         PORT CHESTER         NY      10573
J. H. CONSTRUCTION & HOME IMPROVEMENT         JEFFREY L. HAM                          19 PROSPECT STREET                                            TAUNTON              MA      02780
J. H. MILLER, JR. LAND SURVEYING              J. H. MILLER, JR.                       166 COTTONWOOD DRIVE                                          HERTFORD             NC      27944
J. JOSEPH POLINI                              ADDRESS ON FILE
J. SCOTT MORSE, ESQ                           9 NEWBURG AVE                           STE 201                                                       CATONSVILLE          MD      21228
J.A. MARIANO AGENCY                           PO BOX 390                                                                                            ROSENHAYN            NJ      08352
J.C. CONSTRUCTION                             JUAN CARLOS VELEZ                       CARR. 857, KM. 9.5, BO CARDOZO                                CAROLINA             PR      00985
J.C. ROOFING                                  JESSIE CARRISALEZ                       2211 COLLEGE AVE                                              SNYDER               TX      79549
J.D. POWER                                    ATTN: GENERAL COUNSEL                   3200 PARK CENTER DRIVE                         13TH FLOOR     COSTA MESA           CA      92626
J.D.R. SEPTIC SERVICES LLC                    JAMES DEAN ROBINSON                     4386 HUNTINGTOWN RD                                           HUNTINGTOWN          MD      20639
J.F. GATOR CONSTRUCTION COMPANY, LLC          4604 W. NEPOLEON AVE.                                                                                 METAIRIE             LA      70001
J.M.A. CONTRACTING, LLC                       JOSE ANDRADE                            241 SOUTH 7TH AVE                                             MANVILLE             NJ      08835
J.N. JOHNSON SALES AND SVC INC                4200 W 76TH ST                                                                                        MINNEAPOLIS          MN      55435
J.P. MASCARO & SONS                           SOLID WASTE SERVICES, INC.              2650 AUDUBON ROAD                                             AUDUBON              PA      19403




                                                                                                                   Page 443 of 998
                                        19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 447 of 1004
Creditor Name                              Address1                            Address2                                      Address3                                  City             State   Zip        Country
J.P. MORGAN CHASE BANK, N.A.               C/O J.P. MORGAN SECURITIES LLC      500 STANTON CHRISTIANA ROAD                   OPS 2, FLOOR 2                            NEWARK           DE      19713‐2107
J.P. MORGAN SECURITIES LLC                 ATTN: COLLATERAL SERVICES           500 STANTON CHRISTINA ROAD                    OPS 2, FLOOR 2                            NEWARK           DE      19713‐2107
J.R. JOHNSON, INC.                         JEFF BLIZE                          P.O. BOX 17196                                                                          PORTLAND         OR      97217
J.S. RUIZ REALTY, INC                      6320 RUCKER RD.                     SUITE K                                                                                 INDIANAPOLIS     IN      46220
J.V.B. FINANCIAL GROUP, LLC                ATTN: GENERAL COUNSEL               1633 BROADWAY                                 28TH FLOOR                                NEW YORK         NY      10019
J.W. KIRSCHKE                              P.O. BOX 2071                                                                                                               MOUNTAIN HOME    AR      72654
J1 CONSTRUCTION                            7432 MESQUITE FLOR DR                                                                                                       EL PASO          TX      79934
J2 GLOBAL CANADA                           2 GURDWARA ROAD                     3RD FLOOR                                                                               OTTAWA           ON      K2E 1A2    CANADA
J2 GLOBAL CANADA                           PO BOX 512986                                                                                                               LOS ANGELES      CA      90051‐0986
J3 ROOFING & REMODELING                    JERRY JEFFERS                       8208 VICTORY DR                                                                         AMARILLO         TX      79119
J5 CONSTRUCTION                            JEFFREY A CASTILLO                  40984 N PALM SPRINGS ROAD                                                               QUEEN CREEK      AZ      85140
J5 RESTORATION LLC                         5460 BABCOCK RD. SUITE 120C                                                                                                 SAN ANTONIO      TX      78240
JA EDWARDS OF AMERICA, INC                 7058 STAPOINT COURT                                                                                                         WINTER PARK      FL      32792
JA HOUDE BUILDERS                          PO BOX 488                                                                                                                  WALLINGFORD      CT      06492
JA TAYLOR ROOFING, INC                     302 MELTON DR                                                                                                               FORT PIERCE      FL      34982
JAAAMMM REAL ESTATE                        11310 STATE ROUTE 46                                                                                                        SUNMAN           IN      47041
JABEAU                                     MICHAEL S LAVENDER                  4308 JACKSBORO HWY                                                                      WICHITA FALLS    TX      76180
JABURG & WILK, P.C.                        3200 N CENTRAL AVE                                                                                                          PHOENIX          AZ      85012
JACARANDA WEST HOA UNITS 31 & 32           LOU PAUL                            2357‐3 SOUTH TAMIAMI TRAIL, PMB 196                                                     VENICE           FL      34293
JACARANDA, LLC                             STOPA LAW FIRM                      MARK P. STOPA                                 2202 NORTH WEST SHORE BLVD. SUITE 200     TAMPA            FL      33607
JACINTO NIEVES LANDRAU &                   NORMA IRIS RODRIGUEZ ROSADO         IBERIA CONDO, APARTMENT 1402                                                            SAN JUAN         PR      00920
JACK & HARVEY INC                          GROUND RENT                         PO BOX 1102                                                                             BROOKLANDVILLE   MD      21022
JACK ABELL INC                             PO BOX 3024                                                                                                                 LAVALE           MD      21504
JACK BAKER INS AGENCY                      7531 BRIDGETOWN RD                                                                                                          CINCINNATI       OH      45248
JACK BECKINGHAM AGY                        1750 CALIFORNIA AVE 102                                                                                                     CORONA           CA      92881
JACK COUNTY                                JACK COUNTY ‐ TAX COLLEC            100 MAIN   RM 209                                                                       JACKSBORO        TX      76458
JACK COUNTY APPRAISAL DI                   JACK CAD ‐ TAX COLLECTOR            P O BOX 958                                                                             JACKSBORO        TX      76458
JACK DAUGHERTY INS                         201 E MAIN ST BOX A1                                                                                                        ENNIS            MT      59729
JACK DUNN INC                              PO BOX 325                                                                                                                  PINE GROVE       CA      95665
JACK E HOUGHTON JR                         78 BARLETT AVE                                                                                                              PITTSFIELD       MA      01201
JACK GREEN INS AGENCY                      4325 D MIDMOST DRIVE                                                                                                        MOBILE           AL      36609
JACK HARDMAN INC                           4757 NEW JESUP HWY                                                                                                          BRUNSWICK        GA      31520
JACK HOLLISTER INSURANCE AGENCY, INC.      TERESA HOLLISTER                    P.O. BOX 1350                                                                           BAY CITY         TX      77404‐1350
JACK MACCORD                               ADDRESS ON FILE
JACK OBOYLE & ASSOCIATES                   P O BOX 815369                                                                                                              DALLAS           TX      75381
JACK OF ALL TRADES                         CHRISTOPHER COREY HUTCHENS          CHRISTOPHER COREY HUTCHENS                    923 SUGARFIELD CT                         SUGAR LAND       TX      77498
JACK O'NEILL RAMEY, ET AL.                 JANE DEARWESTER [SB#27782]          FERIKES & BLEYNAT, PLLC                       48 PATTON AVE., SUITE 300                 ASHEVILLE        NC      28801
JACK RICHARD BROWNING                      141 BOB WHITE                                                                                                               DENISON          TX      75020
JACK S. KILMER, ET AL.                     MARK A PUSTAY, ESQ                  P O BOX 25242                                                                           ALBUQUERQUE      NM      87125
JACK TANKERSLEY AGENCY                     P O BOX 6                                                                                                                   MOUNT PLESANT    SC      29465
JACK TAYLOR INS AGENCY                     14241 NORTHWEST BLVD                                                                                                        CORPUS CHRISTI   TX      78410
JACK W GOODING TRUSTEE                     PO BOX 8202                                                                                                                 LITTLE ROCK      AR      72221
JACK WADE & COMPANY INC                    JOHN G WADE                         JOHN G WADE                                   3011 AMERICAN WAY                         MISSOULA         MT      59808
JACK, BARBARA                              ADDRESS ON FILE
JACK, SUSAN                                ADDRESS ON FILE
JACKA LIQUORI AGENCY                       121 PULASKI RD                                                                                                              KINGS PARK       NY      11754
JACKIE CARROLL ROOFING                     7115 MARYLAND COURT                                                                                                         MEMPHIS          TN      38133
JACKIE HARRISON                            ADDRESS ON FILE
JACKIE ROBINSON                            ADDRESS ON FILE
JACKIE S WILLIAMS                          ADDRESS ON FILE
JACKIE SHORT                               ADDRESS ON FILE
JACKMAN TOWN                               JACKMAN TOWN ‐ TAX COLLE            P.O. BOX 269                                                                            JACKMAN          ME      04945
JACKO, MELODIE                             ADDRESS ON FILE
JACKRABBIT ROAD PUD W                      JACKRABBIT ROAD PUD COLL            6935 BARNEY RD 110                                                                      HOUSTON          TX      77092
JACKS DISPOSAL, INC.                       9890 CHERRY AVENUE                                                                                                          FONTANA          CA      92335
JACKS MOBILE HOMES INC                     700 EKASTOWN RD                                                                                                             SARVER           PA      16055
JACKSON & BROWN                            9388 VALLEY VIEW DR 100                                                                                                     ALBUQUERQUE      NM      87114
JACKSON & CAMPBELL PC                      1120 20TH STREET, NW                SUITE 300 SOUTH                                                                         WASHINGTON       DC      20036‐3437
JACKSON & MCPHERSON LLC                    1010 COMMON ST STE 1800                                                                                                     NEW ORLEANS      LA      70112
JACKSON & MCPHERSON, LLC                   CRIS JACKSON                        1010 COMMON STREET, SUITE 1800                                                          NEW ORLEANS      LA      70112
JACKSON AGENCY                             210 E MAIN ST                                                                                                               LEBANON          IN      46052
JACKSON APPRAISAL                          SERVICES INC                        165 RACCOON RUN                                                                         FORTSON          GA      31808
JACKSON CITY                               JACKSON CITY ‐ CLERK                333 BROADWAY ST                                                                         JACKSON          KY      41339
JACKSON CITY                               JACKSON CITY‐TAX COLLECT            101 E MAIN ST ‐ SUITE 10                                                                JACKSON          TN      38301
JACKSON CITY                               TAX COLLECTOR                       161 W MICHIGAN AVE                                                                      JACKSON          MI      49201
JACKSON CO MI TREASURER                    120 WEST MICHIGAN AVE               JACKSON COUNTY TOWER BUILDING                                                           JACKSON          MI      49201
JACKSON COUNTY                             JACKSON CO. ‐ AUD/TREASU            PO BOX 226                                                                              JACKSON          MN      56143
JACKSON COUNTY                             JACKSON CO‐REV COMMISSIO            102 E LAUREL ST ‐ STE 12                                                                SCOTTSBORO       AL      35768
JACKSON COUNTY                             JACKSON CO‐TAX COMMISSIO            PO BOX 247                                                                              JEFFERSON        GA      30549
JACKSON COUNTY                             JACKSON COUNTY ‐ COLLECT            415 E 12TH ST, SUITE 100                                                                KANSAS CITY      MO      64106




                                                                                                           Page 444 of 998
                                        19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         448 of 1004
Creditor Name                              Address1                                    Address2                                     Address3     City               State   Zip        Country
JACKSON COUNTY                             JACKSON COUNTY ‐ SHERIFF                    PO BOX 426                                                MCKEE              KY      40447
JACKSON COUNTY                             JACKSON COUNTY ‐ TAX COL                    115 W MAIN 102                                            EDNA               TX      77957
JACKSON COUNTY                             JACKSON COUNTY ‐ TAX COL                    208 MAIN ‐ COURTHOUSE                                     NEWPORT            AR      72112
JACKSON COUNTY                             JACKSON COUNTY ‐ TAX COL                    401 GRINDSTAFF COVE ROAD                                  SYLVA              NC      28779
JACKSON COUNTY                             JACKSON COUNTY ‐ TAX COL                    PO BOX 1569                                               MEDFORD            OR      97501
JACKSON COUNTY                             JACKSON COUNTY ‐ TREASUR                    111 S MAIN ST.                                            BROWNSTOWN         IN      47220
JACKSON COUNTY                             JACKSON COUNTY ‐ TREASUR                    201 WEST PLATT                                            MAQUOKETA          IA      52060
JACKSON COUNTY                             JACKSON COUNTY ‐ TREASUR                    400 NEW YORK AVE, RM 206                                  HOLTON             KS      66436
JACKSON COUNTY                             JACKSON COUNTY ‐ TREASUR                    PO BOX 279                                                KADOKA             SD      57543
JACKSON COUNTY                             JACKSON COUNTY ‐ TREASUR                    PO BOX 430                                                MURPHYSBORO        IL      62966
JACKSON COUNTY                             JACKSON COUNTY‐TAX COLLE                    2915 CANTY ST ‐ SUITE B                                   PASCAGOULA         MS      39567
JACKSON COUNTY                             JACKSON COUNTY‐TAX COLLE                    PO BOX 655                                                GRACEVILLE         FL      32440
JACKSON COUNTY                             JACKSON COUNTY‐TREASURER                    396 LAFEVER STREET                                        WALDEN             CO      80480
JACKSON COUNTY                             JACKSON COUNTY‐TRUSTEE                      PO BOX 1                                                  GAINESBORO         TN      38562
JACKSON COUNTY ‐ TAX COLLECTOR             401 GRINDSTAFF COVE ROAD                                                                              SYLVA              NC      28779
JACKSON COUNTY CHANCERY CLERK              2915 CANTY ST STE R                                                                                   PASCAGOULA         MS      39567
JACKSON COUNTY CHANCERY CLERK              3104 MAGNOLIA ST                                                                                      PASCAGOULA         MS      39567
JACKSON COUNTY CLERK                       1001 WALNUT ST                                                                                        MURPHYSBORO        IL      62966
JACKSON COUNTY CLERK                       COUNTY COURTHOUSE RM 303                                                                              ALTUS              OK      73521
JACKSON COUNTY CLERK OF CIRCUIT            COURT                                       PO DRAWER 510                                             MARIANNA           FL      32446
JACKSON COUNTY COLLECTOR                   415 E 12TH STREET                           SUITE 100                                                 KANSAS CITY        MO      64106
JACKSON COUNTY JUDGE OF PROBATE            P.O. BOX 128                                                                                          SCOTTSBORO         AL      35768‐0128
JACKSON COUNTY RECORDER                    415 E 12TH ST  104                                                                                    KANSAS CITY        MO      64106
JACKSON COUNTY REGISTER OF DEEDS           120 WEST MICHIGAN                                                                                     JACKSON            MI      49201
JACKSON COUNTY SHERIFF                     JACKSON COUNTY ‐ SHERIFF                    100 COURT ST, TAX DEPT                                    RIPLEY             WV      25271
JACKSON COUNTY SHERIFF                     PO BOX 426                                                                                            MCKEE              KY      40447
JACKSON COUNTY TAX COLLECTOR               2915 CANTY ST SOUTH WING                                                                              PASCAGOULA         MS      39567
JACKSON COUNTY TAXATION OFFICE             10 SOUTH OAKDALE                            ROOM 111                                                  MEDFORD            OR      97501
JACKSON COUNTY TREASURER                   120 W MICHIGAN                                                                                        JACKSON            MI      49201
JACKSON COUNTY TREASURER                   JACKSON COUNTY ‐ TAX COL                    PO BOX 939                                                ALTUS              OK      73522
JACKSON COUNTY TREASURER                   JACKSON COUNTY ‐ TREASUR                    P.O. BOX 980                                              JACKSON            OH      45640
JACKSON CUSTOM HOMES & REMODELING LLC      FRANK E JACKSON                             5378 WESTWOOD DRIVE                                       ST CHARLES         MO      63304
JACKSON INS                                2075 W 76TH ST                                                                                        HIALEAH            FL      33016
JACKSON INS AGENCY                         P O BOX 67                                                                                            FAYETTEVILLE       GA      30214
JACKSON INSURANCE AGENCY                   & AUTO TITLE                                1656 BENTON ROAD                                          BOSSIER CITY       LA      71111
JACKSON LAW GROUP PA                       1301 PLANTATION ISLAND DRIVE SUITE 304                                                                ST AUGUSTINE       FL      32080
JACKSON PARISH                             JACKSON PARISH ‐ TAX COL                    500 E COURT ST RM 100                                     JONESBORO          LA      71251
JACKSON ROOFING                            CHRISTOPHER CHARLES WOODRUFF JACKSON        7800 PRESTON ROAD, SUITE 109                              PLANO              TX      75024
JACKSON ROOFING &                          REMODELING                                  887 STATE HWY 173                                         HEADLAND           AL      36345
JACKSON ROOFING CO. INC.                   1320 S. W. 68TH ST.                                                                                   OKLAHOMA CITY      OK      73159
JACKSON SUMNER & ASSOC                     PO BOX 2540                                                                                           BOONE              NC      28607
JACKSON SUMNER & ASSOCS                    P O BOX 2720                                                                                          BOONE              NC      28607
JACKSON TOWERS CONDO ASSOC., INC.          303 E.WACKER DRIVE, STE.1900                                                                          CHICAGO            IL      60601
JACKSON TOWN                               JACKSON TOWN ‐ TAX COLLE                    P O BOX 1150                                              JACKSON            LA      70748
JACKSON TOWN                               JACKSON TOWN ‐ TAX COLLE                    P O BOX 614, CITY HALL                                    JACKSON            NC      27845
JACKSON TOWN                               JACKSON TOWN ‐ TAX COLLE                    P.O. BOX 393                                              BROOKS             ME      04921
JACKSON TOWN                               JACKSON TOWN ‐TAX COLLEC                    P.O. BOX 336‐ TAX COLLEC                                  JACKSON            NH      03846
JACKSON TOWN                               JACKSON TOWN‐TAX COLLECT                    648 SKELLIE RD                                            SALEM              NY      12865
JACKSON TOWN                               JACKSON TWN TREASURER                       28139 W BASS LAKE ROAD                                    WEBSTER            WI      54893
JACKSON TOWN                               JACKSON TWN TREASURER                       673 STATE ROAD 82                                         WISCONSIN DELLS    WI      53965
JACKSON TOWN                               JACKSON TWN TREASURER                       PO BOX 337 / 3146 DIVISI                                  JACKSON            WI      53037
JACKSON TOWNSHIP                           95 WEST VETERANS HWY.                       RT. 528                                                   JACKSON            NJ      08527
JACKSON TOWNSHIP                           JACKSON TWP ‐ COLLECTOR                     95 WEST VETERANS HIGHWAY                                  JACKSON            NJ      08527
JACKSON TOWNSHIP                           JACKSON TWP ‐ TAX COLLEC                    188 WILSON MILL RD                                        COCHRANTON         PA      16314
JACKSON TOWNSHIP                           JACKSON TWP ‐ TAX COLLEC                    2398 BENSHOFF HILL RD                                     JOHNSTOWN          PA      15909
JACKSON TOWNSHIP                           JACKSON TWP ‐ TAX COLLEC                    2950 ARMSTRONG VALLEY RD                                  HALIFAX            PA      17032
JACKSON TOWNSHIP                           JACKSON TWP ‐ TAX COLLEC                    4655 BARR ROAD                                            HUNTINGDON         PA      16652
JACKSON TOWNSHIP                           JACKSON TWP ‐ TAX COLLEC                    76 MID PENN DRIVE                                         SELINSGROVE        PA      17870
JACKSON TOWNSHIP                           JACKSON TWP ‐ TAX COLLEC                    PO BOX 147                                                MILLERTON          PA      16936
JACKSON TOWNSHIP                           JACKSON TWP ‐ TAX COLLEC                    PO BOX 253‐113 CENTER RO                                  REEDERS            PA      18352
JACKSON TOWNSHIP                           JACQUELINE LATOSEK ‐ COL                    1681 HUNTSVILLE ROAD                                      JACKSON TOWNSHIP   PA      18708
JACKSON TOWNSHIP                           JEANNE GROGG ‐ TAX COLLE                    7043 WOODLAND DR                                          SPRING GROVE       PA      17362
JACKSON TOWNSHIP                           LEBANON COUNTY ‐ TREASUR                    400 S 8TH STREET, RM 103                                  LEBANON            PA      17042
JACKSON TOWNSHIP                           SHIRLEY ZEIGLER ‐ COLLEC                    123 RAMSEY RD                                             EVANS CITY         PA      16033
JACKSON TOWNSHIP                           STEVEN BOBB ‐ TAX COLLEC                    4485 STATE ROUTE 225                                      DORNSIFE           PA      17823
JACKSON TOWNSHIP                           SUSAN PEASE ‐ TAX COLLEC                    366 PEASE FARM RD                                         SUSQUEHANNA        PA      18847
JACKSON VALLEY IRR DIST                    JACKSON VALLEY ID ‐ TREA                    6755 LAKE AMADOR DR                                       IONE               CA      95640
JACKSON VILLAGE                            JACKSON VLG TREASURER                       PO BOX 637                                                JACKSON            WI      53037
JACKSON WAYNE MORGAN                       120 WAKEFIELD DR                                                                                      MACON              GA      31210
JACKSON, ANDRE                             ADDRESS ON FILE




                                                                                                                  Page 445 of 998
                                    19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.            Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              449 of 1004
Creditor Name                          Address1                             Address2                                   Address3     City              State   Zip          Country
JACKSON, BELINDA                       ADDRESS ON FILE
JACKSON, BRITTANY                      ADDRESS ON FILE
JACKSON, CARLA                         ADDRESS ON FILE
JACKSON, CHERYL                        ADDRESS ON FILE
JACKSON, CLARENCE                      ADDRESS ON FILE
JACKSON, CUSHENA                       ADDRESS ON FILE
JACKSON, CYNTHIA                       ADDRESS ON FILE
JACKSON, DANNIELLE                     ADDRESS ON FILE
JACKSON, DEANNA                        ADDRESS ON FILE
JACKSON, DEBORAH                       ADDRESS ON FILE
JACKSON, DERRICK                       ADDRESS ON FILE
JACKSON, EMERYE                        ADDRESS ON FILE
JACKSON, ERICA                         ADDRESS ON FILE
JACKSON, ERNEST                        ADDRESS ON FILE
JACKSON, EZEKIEL                       ADDRESS ON FILE
JACKSON, FREDERICK                     ADDRESS ON FILE
JACKSON, GEORGE                        ADDRESS ON FILE
JACKSON, ISSAIL                        ADDRESS ON FILE
JACKSON, JENNIFER                      ADDRESS ON FILE
JACKSON, JOSETTE                       ADDRESS ON FILE
JACKSON, JULIA                         ADDRESS ON FILE
JACKSON, KATRINA                       ADDRESS ON FILE
JACKSON, KESHUNDA                      ADDRESS ON FILE
JACKSON, KJUANNA                       ADDRESS ON FILE
JACKSON, LANASHIA                      ADDRESS ON FILE
JACKSON, LATONYA                       ADDRESS ON FILE
JACKSON, LATOYA                        ADDRESS ON FILE
JACKSON, LAWANDA                       ADDRESS ON FILE
JACKSON, MENTRELL                      ADDRESS ON FILE
JACKSON, MONICA                        ADDRESS ON FILE
JACKSON, NAOMI                         ADDRESS ON FILE
JACKSON, QUERITA                       ADDRESS ON FILE
JACKSON, RYAN                          ADDRESS ON FILE
JACKSON, SHAKENDRA                     ADDRESS ON FILE
JACKSON, SHARRON                       ADDRESS ON FILE
JACKSON, SHAYLA                        ADDRESS ON FILE
JACKSON, SHINITA                       ADDRESS ON FILE
JACKSON, SHONQUAILLA                   ADDRESS ON FILE
JACKSON, STEPHANIE                     ADDRESS ON FILE
JACKSON, TAKASHA                       ADDRESS ON FILE
JACKSON, TANITA                        ADDRESS ON FILE
JACKSON, TARESA                        ADDRESS ON FILE
JACKSON, TATIANA                       ADDRESS ON FILE
JACKSON, TRACY                         ADDRESS ON FILE
JACKSON, TRISSIE                       ADDRESS ON FILE
JACKSON, VINELLA                       ADDRESS ON FILE
JACKSON, VONETTA                       ADDRESS ON FILE
JACKSON, WHITNEY                       ADDRESS ON FILE
JACKSON‐GAINES, JACQUELINE             ADDRESS ON FILE
JACKSON‐LEE, MIYOSHA                   ADDRESS ON FILE
JACKSONPORT TOWN                       DOOR COUNTY TREASURER                421 NEBRASKA STREET                                     STURGEON BAY      WI      54235
JACKSONS CONTRACTING INC               LASCELLES JACKSON                    3715 CASSEN RD                                          RANDALLSTOWN      MD      21133
JACKSON‐TERRY, SAMARI                  ADDRESS ON FILE
JACKSONVILLE AREA LEGAL AID, INC.      126 W. ADAMS STREET                                                                          JACKSONVILLE      FL      32202
JACO CONTRACT SOLN INC                 5120 HAZEL ST                                                                                COVINGTON         GA      30014
JACOB BISHOP                           ADDRESS ON FILE
JACOB BOLNICK &                        ADDRESS ON FILE
JACOB J KATZ AND CO                    455 RT 304                                                                                   BARDONIA          NY      10954
JACOB WAUKE AND KAZUE WAUKE            98‐822 AINANUI LOOP                                                                          AIEA              HI      96701
JACOBO, ANTHONY                        ADDRESS ON FILE
JACOBS INS                             2328 S CONGRESS AVE 2A                                                                       WEST PALM BEACH   FL      33406
JACOBS TOWN                            JACOBS TWN TREASURER                 BOX 184                                                 GLIDDEN           WI      54527
JACOBS, BRUCE                          ADDRESS ON FILE
JACOBS, DAVID                          ADDRESS ON FILE
JACOBS, DEMOND                         ADDRESS ON FILE
JACOBS, LUKE                           ADDRESS ON FILE
JACOBS, MARTIN                         ADDRESS ON FILE
JACOBS, TARA                           ADDRESS ON FILE
JACOBSON CONSTRUCTION & DEVMT INC      P.O. BOX 73536                                                                               PUYALLUP          WA      98373‐3536
JACOBSON, GODFARB &                    SCOTT INC                            960 HOLMDEL RD. BLDG 1                                  HOLMDEL           NJ      07733




                                                                                                     Page 446 of 998
                                          19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   450 of 1004
Creditor Name                                Address1                            Address2                                      Address3                             City                State   Zip     Country
JACOBUS BORO                                 CYNTHIA FERREE ‐ TAX COL            POB 140                                                                            JACOBUS             PA      17407
JACOBY, JONATHAN                             ADDRESS ON FILE
JACOBY, PAUL                                 ADDRESS ON FILE
JACQUELINE A FELSER RECEIVER OF TAXES        1250 UNION ROAD                                                                                                        WEST SENECA         NY      14224
JACQUELINE ALFORD                            ADDRESS ON FILE
JACQUELINE DENISE ZAHL, ET AL.               KATE DONAT ITURRALDE                DONAT & DONAT, P.C.                           150 HOUSTON STREET                   BATAVIA             IL      60510
JACQUELINE DEROUEN AND                       ADDRESS ON FILE
JACQUELINE MCCOY                             JACQUELINE MCCOY, PRO SE            142 PECAN ROW LN                                                                   ALEXANDRIA          LA      71303
JACQUELINE R JACKSON &                       ADDRESS ON FILE
JACQUELINE WOOTEN STEWART                    ADDRESS ON FILE
JACQUES & MINER INC                          3843 CR 39                                                                                                             ADDISON             AL      35540
JACQUES, CATHY                               ADDRESS ON FILE
JACQUES, CHRIS                               ADDRESS ON FILE
JACQUES, LYNNE                               ADDRESS ON FILE
JACQUES, MICHAEL                             ADDRESS ON FILE
JACQUES, SHAINA                              ADDRESS ON FILE
JACQULIN SMITH                               ADDRESS ON FILE
JADA ROOFING LLC                             4137 PINTO RD MIDDLEBURG                                                                                               MIDDLEBURG          FL      32068
JADE ERICKSON CONSTRUCTION, LLC              JADE ERICKSON                       451 9TH STREET EAST                                                                HECTOR              MN      55342
JAE CONSTRUCTION LLC                         306 CHICO DR                                                                                                           LAS VEGAS           NM      87701
JAEGER, BRIAN                                ADDRESS ON FILE
JAF APPRAISALS & REAL ESTATE                 PO BOX 4791                                                                                                            HOMOSASSA SPRINGS   FL      34447
JAFFE TILCHIN INS                            15350 N FL AVE                                                                                                         TAMPA               FL      33613
JAFFREY TOWN                                 JAFFREY TOW ‐TAX COLLECT            10 GOODNOW STREET                                                                  JAFFREY             NH      03452
JAG INS AGENCY                               6405 W 34TH ST                                                                                                         BERWYN              IL      60402
JAG INSURANCE GROUP                          2151 LEJEUNE RD                     STE 308                                                                            CORAL GABLES        FL      33134
JAG ROOFING                                  1119 W COPPER AV                                                                                                       HOBBS               NM      88240
JAH ENTERPRISES, LLC                         8609 BALL CAMP PIKE                                                                                                    KNOXVILLE           TN      37931
JAIME GARRIDO                                ADDRESS ON FILE
JAIME LACAYO                                 ADDRESS ON FILE
JAIME LEOS AND REBECCA                       LEOS                                104 GROUSE RD                                                                      VICTORIA            TX      77905
JAIME LINAREZ‐CASTILLO &                     ADDRESS ON FILE
JAIME, ALMA                                  ADDRESS ON FILE
JAIMES HOME IMPROVEMENTS                     744 N 6TH ST                                                                                                           READING             PA      19601
JAIR RUIZ                                    ADDRESS ON FILE
JAIRO BARAHONA                               ADDRESS ON FILE
JAIRO BARAHONA &                             ADDRESS ON FILE
JAISON HROBAR & TERESA                       ADDRESS ON FILE
JAKE L HUBBARD                               ADDRESS ON FILE
JAKE PARROT INS AGENCY                       2508 N HERITAGE ST                                                                                                     KINSTON             NC      28501
JAKOB, MICHAEL                               ADDRESS ON FILE
JALENI CONSTRUCTION GROUP                    HURDIS BONNER JR                    3008 GLEN GARDEN DR N                                                              FT WORTH            TX      76119
JALOMO, JOE                                  ADDRESS ON FILE
JAM BALLON INS                               2441 NW 93 AVE 107A                                                                                                    DORAL               FL      33172
JAM ELECTRIC SVC                             350 NW 46 AVE                                                                                                          PLANTATION          FL      33317
JAM SPECIAL OPPORTUNITIES FUND II, L.P.      ATTN: MICHAEL SEKITS                2121 ROSECRANS AVENUE                         SUITE 2390                           EL SEGUNDO          CA      90245
JAM SPECIAL OPPORTUNITIES FUND II, L.P.      C/O DECHERT LLP                     ATTN KRISTOPHER BROWN                         1095 AVENUE OF THE AMERICAS          NEW YORK            NY      10036
JAMAICA TOWN                                 JAMAICA TOWN‐ TAX COLLE             PO BOX 173                                                                         JAMAICA             VT      05343
JAMCO DISTRIBUTING                           MARK PERMENTER                      6604 SOUTHWEST FREEWAY  A                                                          HOUSTON             TX      77014
JAMCO ROOFING & EXTERIORS, LLC               JAMES FORTENBERRY                   1130 LUKE ST.                                                                      IRVING              TX      75061
JAMES & JANELL BLACK                         1108 W FAY CIR                                                                                                         KINGFISHER          OK      73750
JAMES & MYRTIS GATES &                       SOUTH RIVER RESTORATION             3007 S RED HAWK DR                                                                 GRAND PRAIRIE       TX      75052
JAMES & TRACY MARTIN                         10730 N 49TH ST APT 1052                                                                                               SCOTTSDALE          AZ      85254
JAMES A BABNEW INS                           17 WILLIAMS WAY                                                                                                        OCEAN VIEW          NJ      02843
JAMES A SNYDER                               ADDRESS ON FILE
JAMES A SWEENEY                              ADDRESS ON FILE
JAMES ACOSTA AGENCY                          2850 S SAM HOUSTON PKWYE                                                                                               HOUSTON             TX      77047
JAMES ALEXANDER ANDERSON                     ADDRESS ON FILE
JAMES ALFORD                                 ADDRESS ON FILE
JAMES AND DAN BURDICK                        THOMAS R. NAPIERALA                 NAPIRELA LAW OFFICES, LLC                     413 N. 2ND STREET STE# 150           MILWAUKEE           WI      53203
JAMES AND MARCIA LORANG ET AL                BERNIE F. PAGEL, ESQ.               LAWTON & CATES                                345 W. WASHINGTON AVE. SUITE 201     MADISON             WI      53703
JAMES BARONI                                 ADDRESS ON FILE
JAMES BARR CONSTRUCTION                      205 EDENS AVE                                                                                                          LEAGUE CITY         TX      77573
JAMES BEARD                                  ADDRESS ON FILE
JAMES BELLER &                               ADDRESS ON FILE
JAMES BENYAMIN EVANS &                       ADDRESS ON FILE
JAMES BLACK                                  ADDRESS ON FILE
JAMES BROS. CONSTRUCTION, INC.               43963 43RD ST. ‐ PO BOX 59                                                                                             ELYSIAN             MN      56028
JAMES BROWN                                  ADDRESS ON FILE
JAMES C KENT                                 ADDRESS ON FILE




                                                                                                             Page 447 of 998
                                         19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     451 of 1004
Creditor Name                               Address1                               Address2                                    Address3                           City            State   Zip          Country
JAMES C LIGMAN PA                           15715 S DIXIE HWY 323                                                                                                 MIAMI           FL      33157
JAMES C. MCCLANAHAN                         ADDRESS ON FILE
JAMES C. STEWARD                            ESPY, NETTLES, SCOGIN AND              MCWILLIAMS, P.C.                            PLAINTIFF'S COUNSEL ISAAC EPSY
JAMES CABOT BALTIMORE                       ADDRESS ON FILE
JAMES CAMPBELL & KAREN                      ADDRESS ON FILE
JAMES CARTLEDGE                             BERRY & ASSOCIATES                     ADAM J. KLEIN                               2751 BUFORD HIGHWAY, SUITE 600     ATLANTA         GA      30324
JAMES CITY COUNTY                           JAMES CITY COUNTY ‐ TREA               PO BOX 8701                                                                    WILLIAMSBURG    VA      23187
JAMES CITY COUNTY TREASURER                 100‐B MOUNTS BAY ROAD                                                                                                 WILLIAMSBURG    VA      23185
JAMES CITY SERVICE AUTHORITY                P.O. BOX 8784                                                                                                         WILLIAMSBURG    VA      23187
JAMES CLARK INDUSTRIES &                    R & D WRIGHT                           8604 CENTRAL AVE                                                               HYATTSVILLE     MD      20785
JAMES CROFT                                 ADDRESS ON FILE
JAMES D. DAUGHERTY                          ADDRESS ON FILE
JAMES DALKE                                 LEGAL AID SERVICES OF OKLAHOMA         LAWTON LAW OFFICE                           MICHAEL WILSON 323 C AVE           LAWTON          OK      73501
JAMES DANIEL ALBER, INC                     16902 EL CAMINO REAL                   SUITE 1D                                                                       HOUSTON         TX      77058
JAMES DEES & JILL DEES                      ADDRESS ON FILE
JAMES DELUCA JR                             ADDRESS ON FILE
JAMES DEROSE                                ADDRESS ON FILE
JAMES DODDS                                 ADDRESS ON FILE
JAMES DYE                                   ADDRESS ON FILE
JAMES E ALBERTELLI PA                       DBA ALBERTELLI LAW                     5404 CYPRESS CTR DR 300                                                        TAMPA           FL      33609
JAMES E CLARK                               ADDRESS ON FILE
JAMES E HYMON AND                           ADDRESS ON FILE
JAMES E MOORE INS                           1508 MILITARY CUTOFF 104                                                                                              WILMINGTON      NC      28403
JAMES E RIGDON                              ADDRESS ON FILE
JAMES E WILLIAMSON                          ADDRESS ON FILE
JAMES E. ALBERTELLI, P.A. &                 THE ALBERTELLI FIRM, P.C.              100 GALLERIA PKWY                           SUITE 960                          ATLANTA         GA      30339
JAMES E. CLARK INDUSTRIES, INC.             8604 CENTRAL AVENUE                                                                                                   HYATTSVILLE     MD      20785
JAMES EXFORD                                ADDRESS ON FILE
JAMES F BRENZEL &                           ADDRESS ON FILE
JAMES F CIRILLO JR ESQ                      128 CHESTNUT ST                                                                                                       BRANFORD        CT      06405
JAMES F DELESKEY HOME IMPROVEMENTS INC      1204 MADISON AVE                                                                                                      DAYTONA BEACH   FL      32114
JAMES F SUTTON AGENCY                       149 E MAIN STREET                                                                                                     EAST ISLIP      NY      11730
JAMES F. TRUITT JR., P.A.                   KELLY BUILDING, SUITE 101              20 EAST TIMONIUM ROAD                                                          TIMONIUM        MD      21093
JAMES FERNANDEZ                             ADDRESS ON FILE
JAMES FERRICK &                             ADDRESS ON FILE
JAMES G BURKET                              ADDRESS ON FILE
JAMES GAFFNEY & MARIA                       STANKE                                 5585 220TH ST N                                                                FOREST LAKE     MN      55025
JAMES GARMAN HOMES CORP                     PO BOX 19713                                                                                                          HOUSTON         TX      77224
JAMES GARY GEORGE                           ADDRESS ON FILE
JAMES GIBSON                                ADDRESS ON FILE
JAMES GILBERT AND                           ADDRESS ON FILE
JAMES GRUBBS                                ADDRESS ON FILE
JAMES GUIMOND                               ADDRESS ON FILE
JAMES H DONNER &                            KAREN R DONNER                         8264 SE MUNSON HILL RD                                                         LEON            KS      67074
JAMES HAMILTON &                            ADDRESS ON FILE
JAMES HARE &                                ADDRESS ON FILE
JAMES HARMON &                              ADDRESS ON FILE
JAMES HENLEY TRUSTEE                        P.O. BOX  31980                                                                                                       JACKSON         MS      39286‐1980
JAMES HERBERT                               ADDRESS ON FILE
JAMES ISLAND PUBLIC SERVICE DISTRICT        139 SIGNAL POINT ROAD                                                                                                 CHARLESTON      SC      29422
JAMES J. DOWD & SONS INS                    14 BOBALIA RD                                                                                                         HOLYOKE         MA      01040
JAMES JAMISON                               ADDRESS ON FILE
JAMES JOHNSTON                              ADDRESS ON FILE
JAMES JONES                                 ADDRESS ON FILE
JAMES JONES                                 JAMES JONES, PRO SE
JAMES K BARENTINE                           ADDRESS ON FILE
JAMES K COX JR                              ADDRESS ON FILE
JAMES KATE ROOFING                          2106 HODGES PL                                                                                                        MANSFIELD       TX      76063
JAMES KOSMALA AND                           ADDRESS ON FILE
JAMES KREGLO &                              ADDRESS ON FILE
JAMES L BEAN                                ADDRESS ON FILE
JAMES L RANDALL SRA LLC                     33 WEST FRANKLIN STREET SUITE 201                                                                                     HAGERSTOWN      MD      21740
JAMES L TORRES PA                           1300 W EAU GALLIE BLVD STE A                                                                                          MELBOURNE       FL      32935
JAMES L. AUDDIFRED                          374 MAIN ST                                                                                                           SACO            ME      4072
JAMES L. FOUNTAIN JR.                       1050 MCBRIDE RD.                                                                                                      PROTEM          MO      65733
JAMES LESSARD &                             ADDRESS ON FILE
JAMES LEWIS                                 ADDRESS ON FILE
JAMES M HOLLOWAY                            ADDRESS ON FILE
JAMES M OUSLEY                              ADDRESS ON FILE
JAMES M ROLLINS                             ADDRESS ON FILE




                                                                                                             Page 448 of 998
                                           19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    452 of 1004
Creditor Name                                 Address1                            Address2                                    Address3                              City             State   Zip          Country
JAMES M WATSON                                ADDRESS ON FILE
JAMES M WYMAN, TRUSTEE                        P.O. BOX 997                                                                                                          MOUNT PLEASANT   SC      29465‐0997
JAMES M. BURKE                                RICHARD COBB                        LAKE & COBB, PLC                            1095 W RIO SALADO PKWY, SUITE 206     TEMPE            AZ      85281
JAMES M. JONES, AS SUCCESSOR IN INTEREST      MOHAMMAD MAAZ                       JT LEGAL GROUP, APC                         801 N. BRAND BLVD. STE. 1130          GLENDALE         CA      91203
JAMES M. LOOTS PC                             JAMES M. LOOTS                      634 G. STREET SE                            SUITE 200                             WASHINGTON       DC      20003
JAMES MARSHALL &                              ADDRESS ON FILE
JAMES MARTINEZ BURNS                          ADDRESS ON FILE
JAMES MCCANN                                  ADDRESS ON FILE
JAMES MCCLOSKEY                               ADDRESS ON FILE
JAMES MEAGHER                                 ADDRESS ON FILE
JAMES MOCKAITIS                               ADDRESS ON FILE
JAMES MUDLIN & PATTY                          ADDRESS ON FILE
JAMES P MCNAUGHTON &                          ADDRESS ON FILE
JAMES P MURPHY                                ADDRESS ON FILE
JAMES P TAGGART                               ADDRESS ON FILE
JAMES PENGILLY                                GREENE INFUSO, LLP                  MICHAEL V. INFUSO                           3030 SOUTH JONES BLVD., SUITE 101     LAS VEGAS        NV      89146
JAMES PORTMAN WEBSTER LAW OFFICE              PLC                                 1845 SOUTH DOBSON ROAD SUITE 201                                                  MESA             AZ      85202
JAMES QUICK & ASSOC INC                       PO BOX 1379                                                                                                           CHAPMANVILLE     WV      25508
JAMES QUINTESSENZA IRREV                      TRUST 8/22/12                       817 MONTCLAIR DR                                                                  LEXINGTON        KY      40502
JAMES R AYLER                                 ADDRESS ON FILE
JAMES R LUKSIK                                ADDRESS ON FILE
JAMES R MAXWELL & ASSOCIATES, INC.            1104 CATHEDRAL CIRCLE                                                                                                 MADISON          AL      35758
JAMES R MEYERS III                            ADDRESS ON FILE
JAMES R WATSON BUILDERS                       INC                                 4489 CARY DR                                                                      SNELLVILLE       GA      30039
JAMES R WILLIAMS AGENCY                       849 WEST BROAD AVENUE                                                                                                 ALBANY           GA      31701
JAMES RAMBERT, ET AL.                         PRO SE
JAMES REYNOLDS                                ADDRESS ON FILE
JAMES RIORDAN &                               ADDRESS ON FILE
JAMES RIVER INS CO                            551 W 51ST PLACE                                                                                                      HIALEAH          FL      33012
JAMES S PORTER                                PRO SE
JAMES S THOMAS &                              ADDRESS ON FILE
JAMES SATTERWHITE &                           ADDRESS ON FILE
JAMES SAWYER INS                              P O BOX 767                                                                                                           ABERDEEN         NC      28315
JAMES SCHENZ                                  ADDRESS ON FILE
JAMES SCHOELTLER &                            ADDRESS ON FILE
JAMES SCHRANER                                ADDRESS ON FILE
JAMES SEARS CONSTRUCTION                      JAMES F. SEARS                      20 CASA DE REINA                                                                  ALAMOGORDO       NM      88310
JAMES SELKIRK &                               ADDRESS ON FILE
JAMES SHOGREN                                 ADDRESS ON FILE
JAMES STANDLEY                                ADDRESS ON FILE
JAMES STEENSON RESIDENTIAL                    PROPERTY APPRAISER LLC              17770 SE 95TH CIRCLE                                                              SUMMERFIELD      FL      34491
JAMES STEPHEN PADGETT                         ADDRESS ON FILE
JAMES STONE                                   ADDRESS ON FILE
JAMES STONER                                  ADDRESS ON FILE
JAMES SWAIN & MARILYN A                       ADDRESS ON FILE
JAMES T EARLE II                              ADDRESS ON FILE
JAMES T. GAUSE                                ADDRESS ON FILE
JAMES THOMAS DAUGHERTY                        ADDRESS ON FILE
JAMES THOMPSON &                              ADDRESS ON FILE
JAMES THORNBERRY AGENCY                       5375 TAMMY LITTLE DR                                                                                                  SECTION          AL      35771
JAMES TOWNSHIP                                JAMES TOWNSHIP ‐ TREASUR            6060 SWAN CREEK ROAD                                                              SAGINAW          MI      48609
JAMES TRAVIS JOHNSON                          ADDRESS ON FILE
JAMES VISCOME PA                              5732 MUIRFIELD VILLAGE CIRCLE                                                                                         LAKE WORTH       FL      33463
JAMES VOLLMAR & LINDA                         ADDRESS ON FILE
JAMES W DOLBOW                                ADDRESS ON FILE
JAMES W MCINTIRE JR                           ADDRESS ON FILE
JAMES W SHELTON  & ASSOCIATES INC             PO BOX 2008                                                                                                           LA PLATA         MD      20646‐2008
JAMES W. TURNER CONSTRUCTION, LTD.            14215 MARY JANE LANE                                                                                                  TOMBALL          TX      77377
JAMES WINFIELD &                              MELISSA WINFIELD                    70 LANTERN PARK LN N                                                              SOUTHBURY        CT      06488
JAMES WOLFINGER &                             ADDRESS ON FILE
JAMES, CARDELL                                ADDRESS ON FILE
JAMES, CONJANEIKA                             ADDRESS ON FILE
JAMES, JOSHUA                                 ADDRESS ON FILE
JAMES, LYNETTE                                ADDRESS ON FILE
JAMES, SHERRYL                                ADDRESS ON FILE
JAMES, TONYA                                  ADDRESS ON FILE
JAMES, VICKI                                  ADDRESS ON FILE
JAMESBURG BORO                                JAMESBURG BORO ‐ TAX COL            131 PERRINEVILLE ROAD                                                             JAMESBURG        NJ      08831
JAMESTOWN AREA S.D./GREE                      JAMESTOWN AREA SD ‐ COLL            222 KINSMAN RD                                                                    JAMESTOWN        PA      16134
JAMESTOWN AREA SCHOOL DI                      JOANN GOODLIN‐TAX COLLEC            311 CHESTNUT ST                                                                   JAMESTOWN        PA      16134




                                                                                                            Page 449 of 998
                                         19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    453 of 1004
Creditor Name                               Address1                              Address2                                     Address3                                    City                   State   Zip          Country
JAMESTOWN CITY                              CITY OF JAMESTOWN ‐ CLER              PO BOX 587                                                                               JAMESTOWN              KY      42629
JAMESTOWN CITY                              JAMESTOWN CITY‐ TREASURE              PO BOX 150                                                                               JAMESTOWN              NY      14702
JAMESTOWN CSD CMD TOWNS                     JAMESTOWN CSD‐ TAX COLLE              P.O.BOX 150                                                                              JAMESTOWN              NY      14702
JAMESTOWN PROPERTY OWNERS ASSOCIATION       185 E INDIANTOWN ROAD                 SUITE 127                                                                                JUPITER                FL      33477
JAMESTOWN SD/S.SHENANGO                     S SHENANGO TWP ‐ TAX COL              6865 COLLINS RD.                                                                         JAMESTOWN              PA      16134
JAMESTOWN TOWN                              JAMESTOWN TOWN‐TAX COLLE              93 NARRAGANSETT AVENUE                                                                   JAMESTOWN              RI      02835
JAMESTOWN TOWNSHIP                          JAMESTOWN TOWNSHIP ‐ TRE              2380 RILEY                                                                               HUDSONVILLE            MI      49426
JAMESTOWN TOWNSHIP                          JAMESTWN TWNSHIP TREASUR              2367 BLUFF RD                                                                            CUBACITY               WI      53807
JAMES‐TURNER, DWUAKA                        ADDRESS ON FILE
JAMESVILLE DEWITT CS (PO                    JAMESVILLE DEWITT CS‐COL              8354 ROUTE 20                                                                            MANLIUS                NY      13104
JAMESVILLE‐DEWITT C.S. (                    JAMESVILLE‐DEWITT CS.‐RE              5020 BALL ROAD                                                                           SYRACUSE               NY      13215
JAMESVILLE‐DEWITT C.S. (                    JAMESVILLE‐DEWITT CS.‐RE              5400 BUTTERNUT DRIVE                                                                     EAST SYRACUSE          NY      13057
JAMI ROSE                                   ADDRESS ON FILE
JAMIE BAILEY COUNTY TREASURER               121 4TH STREET NORTH                  SUITE 1A                                                                                 GREAT FALLS            MT      59401
JAMIL GEORGE RABADI                         TIMOTHY MCFARLIN,                     MCFARLIN LLP                                 4 PARK PLAZA SUITE 1025                     IRVINE                 CA      92614
JAMISON APPRAISAL SERVICES                  PO BOX 5772                                                                                                                    WYOMISSING             PA      19610
JAMISON INS AGENCY INC                      13 E MAIN STREET                                                                                                               RICHMOND               VA      05477
JAMMALAMADAKA, RAVI                         ADDRESS ON FILE
JAMMER, BRYAN                               ADDRESS ON FILE
JAMPRO PLUMBING INC                         3316 NW 33RD CT                                                                                                                FORT LAUDERDALE        FL      33309
JAMUNAR, SATYANAND                          ADDRESS ON FILE
JAN HAMILTON TRUSTEE                        PO BOX 3527                                                                                                                    TOPEKA                 KS      66601‐3527
JAN LOEWEN INS                              703 2ND ST 305                                                                                                                 SANTA ROSA             CA      95404
JAN P JOHNSON TRUSTEE                       PO BOX 1708                                                                                                                    SACRAMENTO             CA      95812
JAN SENSENICH CH 13 TRUSTEE                 2456 CHRISTIAN ST STE 3                                                                                                        WHITE RIVER JUNCTION   VT      05001
JAN VANDEVANTER &                           ADDRESS ON FILE
JANA YOUNG &                                ADDRESS ON FILE
JANDT, BARBARA                              ADDRESS ON FILE
JANE DAVELLA &                              ADDRESS ON FILE
JANE E CHRISTIANSON                         ADDRESS ON FILE
JANE E. BYFIELD‐HALL, ET AL.                JOHN J O'NEIL, JR.                    FRANCIS O'NEIL LLC                           255 MAIN STREET                             HARTFORD               CT      06106
JANEEN AGBAY AND ANTHONY AGBAY              ADDRESS ON FILE
JANELLE C. WILSON, ET AL.                   BRIAN L. BOGER                        LAW OFFICE OF BRIAN L. BOGER                 1331 ELMWOOD AVENUE SUITE 210 PO BOX 65     COLUMBIA               SC      29201
JANESVILLE CITY                             ROCK COUNTY                           PO BOX 1508/51 S MAIN ST                                                                 JANESVILLE             WI      53547
JANESVILLE TOWN                             JANESVILLE TWN TREASURER              1628 N LITTLE COURT                                                                      JANESVILLE             WI      53548
JANET E GREEN                               ADDRESS ON FILE
JANET J TURNER                              ADDRESS ON FILE
JANET MCFATE                                ADDRESS ON FILE
JANET MOREST &                              ADDRESS ON FILE
JANET SHERWOOD, ET AL.                      LINDSEY B. WHISENHANT                 130 S. CHARLTON                                                                          WOODVILLE              TX      75979
JANET SULLIVAN TAX COLLECTOR                ADDRESS ON FILE
JANETTE DANIEL                              ADDRESS ON FILE
JANEWAY LAW                                 9800 S. MERIDIAN BLVD.                SUITE 400                                                                                ENGLEWOOD              CO      80112
JANEWAY LAW FIRM PC                         LOCKBOX 775426 350 EAST DEVO AVE                                                                                               ITASCA                 IL      60143
JANEWAY LAW FIRM, P.C.                      19201 E MAIN STREET                   SUITE 205                                                                                PARKER                 CO      80134
JANEWAY LAW FIRM, PC                        SARAH TOLLE                           PO BOX 775426                                                                            CHICAGO                IL      60677‐5426
JANG, WOOYOUNG                              ADDRESS ON FILE
JANICE D MALLORY, ATTORNEY AT LAW, LLC      205 CLUB LANE                                                                                                                  HAMILTON               GA      31811
JANICE JOHNSON                              ADDRESS ON FILE
JANICE PLITNICK, ET AL.                     GIANCARLO MALINCONCIO, ESQ.           LAW OFFICE OF CARL E. PERSON                 225 E. 36TH STREET, SUITE 3A                NEW YORK               NY      10016
JANICE S. PUGH                              ADDRESS ON FILE
JANICE SAVOIE                               ADDRESS ON FILE
JANICE STEPLIGHT, ET AL.                    PAMELA SMITH, ESQ.                    STERN AND STERN ESQUIRES                     50 COURT STREET, APT 1100                   BROOKLYN               NY      11201
JANICE WINTER &                             ADDRESS ON FILE
JANICE Y EVANS                              ADDRESS ON FILE
JANIENE R DAILEY                            ADDRESS ON FILE
JANINE THORMANN                             ADDRESS ON FILE
JANIS, JENNIFER                             ADDRESS ON FILE
JANIS, KENNEDY                              ADDRESS ON FILE
JANIS, SAMANTHA                             ADDRESS ON FILE
JANITCH, LYNNE                              ADDRESS ON FILE
JANKOWSKI, JASON                            ADDRESS ON FILE
JANNA L. COUNTRYMAN ‐ TRUSTEE               500 N CENTRAL EXPRESSWAY STE 350                                                                                               PLANO                  TX      75074
JANNATI JAHROMI, MASSOUD                    ADDRESS ON FILE
JANNEY CONSTRUCTION SERVICES LLC            640 N. SEMORAN BLVD.                                                                                                           AZALEA PARK            FL      32807
JANSEN ADJUSTERS INTERNA                    922 W GREENS RD                                                                                                                HOUSTON                TX      77067
JANSEN ROOFING  REPAIR, INC.                11700 61ST AVE PLACE                                                                                                           BLUE GRASS             IA      52726
JANSEN, HEATHER                             ADDRESS ON FILE
JANSEN, MICHAEL                             ADDRESS ON FILE
JANSKY ELECTRIC & CONSTRUCTION              DAVID G. JANSKY                       P.O. BOX 1106                                                                            BAY CITY               TX      77404




                                                                                                             Page 450 of 998
                                       19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   454 of 1004
Creditor Name                             Address1                               Address2                                     Address3                           City                State   Zip     Country
JANSZ, JAMIE                              ADDRESS ON FILE
JANT, SYMPHANI                            ADDRESS ON FILE
JANT, YOLANDA                             ADDRESS ON FILE
JANUARY, RABIAH                           ADDRESS ON FILE
JANZ, REBECCA                             ADDRESS ON FILE
JANZEN, VICTORIA                          ADDRESS ON FILE
JAQUES, TIFFANY                           ADDRESS ON FILE
JARA, MARCELINO                           ADDRESS ON FILE
JARAMILLO, RUDY                           ADDRESS ON FILE
JARE IMPROVEMENTS CORP                    ABISAI PERDOMO                         1438 SABAL TRAIL                                                                WESTON              FL      33327
JARED A COUVILLON                         ADDRESS ON FILE
JARED FREEDMAN                            LAW OFFICE OF RICHARD J. CALDWELL      KELLEY KRONENBERG‐ TRACY BELINDA NEWMARK     8201 PETERS ROAD, STE 4000         PLANTATION          FL      33324
JARED HALL CLOUTIER, ATTORNEY AT LAW      117 SPRINGCREEK ROAD                                                                                                   ST. JOHNSBURY       VT      05819
JARED LEE LYDON                           ADDRESS ON FILE
JARMAN‐KING, NATASHA                      ADDRESS ON FILE
JAROCHO CARPENTRY                         P.O BOX 5                                                                                                              PAINTER             VA      23420
JARRATT TOWN                              JARRATT TOWN ‐ TREASURER               P O BOX 336                                                                     JARRATT             VA      23867
JARRELL, BRANDON                          ADDRESS ON FILE
JARRETT WALKER CONST INC.                 GEORGE T JARRETT JR                    P.O. BOX 367                                                                    TONEY               AL      35773
JARROD AND JENNIFER HESS                  2643 QUEEN ALBERTA DR                                                                                                  VALRICO             FL      33594
JARROD GOODMAN & AUDREY                   GOODMAN                                5705 TAWAKONI DR                                                                DENTON              TX      76226
JARVIS PROPERTY RESTOR                    41800 EXECUTIVE DR                                                                                                     HARRISON TOWNSHIP   MI      48045
JARVIS RESTORATION LLC                    25241 MAINSAIL DRIVE                                                                                                   DANA POINT          CA      92629
JARVIS, HEATHER                           ADDRESS ON FILE
JARVIS, PRISCILLA                         ADDRESS ON FILE
JAS INS SERVICES                          2500 W HIGGINS RD 425                                                                                                  HOFFMAN ESTATES     IL      60169
JASBIR SINGH &                            KAMALJIT SINGH                         16194 EASTRIDGE CT                                                              CHINO HILLS         CA      91709
JASKULKE, PAULA                           ADDRESS ON FILE
JASMIN, TONYA                             ADDRESS ON FILE
JASMINE GARDENS CONDOMINIUM, INC.         7100 W.COMMERCIAL BLVD 107                                                                                             LAUDERHILL          FL      33319
JASMINE HOMEOWNERS ASSOCIATION            C/O CCM                                7124 N. NOB HILL RD                                                             TAMARAC             FL      33321
JASMINE MCCLENDONE                        ADDRESS ON FILE
JASNOCH, JACQUELYN                        ADDRESS ON FILE
JASON A DUNN, PLC                         565 N. BIRDNECK ROAD                                                                                                   VIRGINIA BEACH      VA      23451
JASON A. MALLARI & NICOLE MALLARI         FURAH Z. FARUQUI, ESQ.                 FZF LAW, P.C.                                2121 N. CALIFORNIA BLVD., #290     WALNUT CREEK        CA      94596
JASON BARLOW & KELLY                      ADDRESS ON FILE
JASON BEASLEY & CHRISTIE                  ADDRESS ON FILE
JASON BIONDOLILLO                         ADDRESS ON FILE
JASON C. MAXEY                            ADDRESS ON FILE
JASON CARPENTER                           ADDRESS ON FILE
JASON CENTENO                             ADDRESS ON FILE
JASON CRUSE                               ADDRESS ON FILE
JASON D. STOERMANN                        ADDRESS ON FILE
JASON DEHART                              ADDRESS ON FILE
JASON ERIC VANDIVER                       ADDRESS ON FILE
JASON FERRETTI INS                        1551 W 13TH ST 107                                                                                                     UPLAND              CA      91786
JASON FERRETTI INS                        AGENCY                                 1150 N MOUNTAIN AVE 205                                                         UPLAND              CA      91786
JASON HAROLD MCMILLAN                     ADDRESS ON FILE
JASON JIMENEZ INS AGENCY                  8323 SW FRWY STE 390                                                                                                   HOUSTON             TX      77074
JASON KURTZ & MARLENE                     RIOS‐ECATERA                           3209 SHELLY HILL RD                                                             MOUNT VERNON        WA      98274
JASON LEPPO                               ADDRESS ON FILE
JASON M KOPP                              ADDRESS ON FILE
JASON MEGIE                               ADDRESS ON FILE
JASON NEIL YOUNG & FOR                    ADDRESS ON FILE
JASON OLENICK                             ADDRESS ON FILE
JASON P SMITH                             ADDRESS ON FILE
JASON SMITH                               ADDRESS ON FILE
JASON STROBLE & SABRINA                   ADDRESS ON FILE
JASON STRODE &                            ADDRESS ON FILE
JASON VAUGHAN                             ADDRESS ON FILE
JASON WOLCOTT INS SRVCS                   25255 CABOT RD. STE 204                                                                                                LAGUNA HILLS        CA      92653
JASONS DELI                               ADDRESS ON FILE
JASPER CEN SCH (COMBINED                  JASPER CS‐TAX COLLECTER                PO BOX 223                                                                      WARSAW              NY      14569
JASPER CITY                               JASPER CITY‐TAX COLLECTO               200 BURNT MOUNTAIN ROAD                                                         JASPER              GA      30143
JASPER CITY                               JASPER CITY‐TAX COLLECTO               4460 MAIN ST                                                                    JASPER              TN      37347
JASPER CNTY MTL                           505 S MAIN                                                                                                             CATHAGE             MO      64836
JASPER CO WCID 1                          JASPER CO WCID 1 ‐ COLLE               P O BOX 1207                                                                    BUNA                TX      77612
JASPER CONTR INC &                        MARIA & PEDRO TORRES                   1848 RUSHDEN DR                                                                 OCOCE               FL      34761
JASPER CONTRACTORS                        1690 ROBERTS BLVD, SUITE 112                                                                                           KENNESAW            GA      30144
JASPER CONTRACTORS &                      CHANDRA LAWSON                         1690 ROBERTS BLVD STE112                                                        KENNESAW            GA      30144




                                                                                                            Page 451 of 998
                                        19-10412-jlg               Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       455 of 1004
Creditor Name                              Address1                                  Address2                                     Address3                        City             State   Zip          Country
JASPER CONTRACTORS &                       DANIEL & PUNADAI MANGROO                  1690 ROBERS BLVD STE 112                                                     KENNESAW         GA      30144
JASPER CONTRACTORS &                       TU DO & DON DOAN                          1690 ROBERTS BLVD STE112                                                     KENNESAW         GA      30144
JASPER CONTRACTORS AND                     DAVID & ROBIN WARNBERG                    1690 ROBERTS BLVD STE112                                                     KENNESAW         GA      30144
JASPER CONTRACTORS INC                     2924 BRAKLEY STE A5                                                                                                    BATON ROUGE      LA      70816
JASPER CONTRACTORS INC &                   JOSE & LUZ PEREZ                          1690 ROBERTS BLVD 112                                                        KENNESAW         GA      30144
JASPER COUNTY                              JASPER COUNTY ‐ COLLECTO                  302 S MAIN, ROOM 107                                                         CARTHAGE         MO      64836
JASPER COUNTY                              JASPER COUNTY ‐ TAX COLL                  P.O. DRAWER 1970                                                             JASPER           TX      75951
JASPER COUNTY                              JASPER COUNTY ‐ TREASURE                  115 WEST WASHINGTON ST.                                                      RENSSELAER       IN      47978
JASPER COUNTY                              JASPER COUNTY ‐ TREASURE                  204 W WASHINGTON ST. STE                                                     NEWTON           IL      62448
JASPER COUNTY                              JASPER COUNTY ‐ TREASURE                  358 THIRD AVE ROOM 106                                                       RIDGELAND        SC      29936
JASPER COUNTY                              JASPER COUNTY ‐ TREASURE                  PO BOX 1387                                                                  NEWTON           IA      50208
JASPER COUNTY                              JASPER COUNTY‐TAX COLLEC                  27 W 8TH ST                                                                  BAY SPRINGS      MS      39422
JASPER COUNTY                              JASPER COUNTY‐TAX COMMIS                  126 W GREEN ST ‐ ROOM 12                                                     MONTICELLO       GA      31064
JASPER COUNTY / MOBILE H                   JASPER COUNTY ‐ TREASURE                  P O BOX 722                                                                  RIDGELAND        SC      29936
JASPER COUNTY CLERK                        PO BOX 2070                                                                                                            JASPER           TX      75951
JASPER COUNTY CLERK OF THE CHANCERY        PO BOX 1047                                                                                                            BAY SPRINGS      MS      39422
JASPER COUNTY COLLECTOR                    302 S MAIN ST.                            RM 107                                                                       CARTHAGE         MO      64836
JASPER COUNTY SOLID WASTE                  27 E 8TH AVE                                                                                                           BAY SPRINGS      MS      39422
JASPER COUNTY TAX ASSESSOR                 COLLECTOR                                 160 N WHEELER ST                                                             JASPER           TX      75951
JASPER COUNTY TAX COLLECTOR                PO BOX 428                                                                                                             RIDGELAND        SC      29936
JASPER COUNTY TAX COMMISSION               126 W GREENE ST STE 125                                                                                                MONTICELLO       GA      31064
JASPER COUNTY TAX OFFICE                   PO BOX 1970                                                                                                            JASPER           TX      75951
JASPER COUNTY TREASURER                    115 W WASHINGTON STE 201                                                                                               RENSSELAER       IN      47978
JASPER COUNTY TREASURER                    358 THIRD AVE                                                                                                          RIDGELAND        SC      29936
JASPER FOX                                 402 CHURCHILL DR                                                                                                       COCOA            FL      32926
JASPER SUH & ASSOCIATES                    16654 SOLEDAD CANYON RD 234                                                                                            CANYON COUNTRY   CA      91387
JASPER TOWN                                JASPER TOWN‐TAX COLLECTO                  3807 PREACHER ST  DRAWER                                                     JASPER           NY      14855
JASPER TOWNSHIP                            JASPER TOWNSHIP ‐ TREASU                  4841 S. LEWIS ROAD                                                           ST LOUIS         MI      48880
JASSO, DIANA                               ADDRESS ON FILE
JAT INSURANCE SERVICES                     6702 NORTH GUNLOCK AVE                                                                                                 TAMPA            FL      33614
JAUDON, JIMMY                              ADDRESS ON FILE
JAUREGUI & LINDSEY LLC                     244 INVERNESS CENTER DRIVE SUITE 200                                                                                   BIRMINGHAM       AL      35242‐4834
JAUREGUI CONSTRUCTION                      DAVID JAUREGUI                            15607 PEBBLE BEND DRIVE                                                      HOUSTON          TX      77068
JAVA TOWN                                  JAVA TOWN ‐ TAX COLLECTO                  4222 RT 98                                                                   NORTH JAVA       NY      14113
JAVAD KAVIANI                              4525 DEAN MARTIN STE 1909                                                                                              LAS VEGAS        NV      89103
JAVDO CONSTRUCTION GENERAL CONTRACTOR      349 FULBROOK                                                                                                           SAN ELIZARIO     TX      79849
JAVETZ APPRAISALS LLC                      9100 WHITE BLUFF RD SUITE 205                                                                                          SAVANNAH         GA      31406
JAVIER FLORES                              ADDRESS ON FILE
JAVIER GUADAYOL P.A.                       13412 SW 128TH ST                                                                                                      MIAMI            FL      33186
JAVIER MENDEZ A PROFESSIONAL CORP          9420 W SAHARA 100                                                                                                      LAS VEGAS        NV      89117
JAVIER RODRIGUEZ                           ADDRESS ON FILE
JAVIER SANTAMARINA &                       NATASHA NAVARRO                           6870 SW 77TH TER                                                             SOUTH MIAMI      FL      33143
JAVITCH, BLOCK & RATHBONE, LLC             DAWN BARTON                               700 WALNUT STREET                            SUITE 300                       CINCINNATI       OH      45202
JAVON CARTER                               MICHELLE A. PAUL                          HEATH J. THOMPSON, P.C.                      4224 HOLLAND ROAD SUITE 108     VIRGINIA BEACH   VA      23452
JAW REATY & VALUATION, INC                 ATTN: EDWARD WISNIOWSKI                   2514 LIBERTY PARK COURT                                                      CREST HILL       IL      60403
JAWDAT LAHLOUH, NISREEN LALHOUH            WILLIAM B LOOK, JR.                       P O BOX 1381                                                                 MONTEREY         CA      93942
JAWORSKI, RITA                             ADDRESS ON FILE
JAX SUPPLY & SERVICE SOLUTIONS INC         11856 FITCHWOOD CIRCLE                                                                                                 JACKSONVILLE     FL      32258
JAY ANDERSON                               4424 BOSTON DR                                                                                                         PLANO            TX      75093
JAY CONTRACTING                            SEAN J. HALES                             9442 WAXWING ST.                                                             CORPUS CHRISTI   TX      78418
JAY COUNTY TREASURER                       120 N COURT ST                                                                                                         PORTLAND         IN      47371
JAY ERSKINE FELICIA                        ERSKINE                                   6511 NOVA DR 227                                                             DAVIE            FL      33317
JAY GUTIERREZ INS AGENCY                   4702 EVERHART RD                                                                                                       CORPUS CHRISTI   TX      78411
JAY HOLDER                                 ADDRESS ON FILE
JAY NEWMAN INS                             2930 B LANGLEY AVE                                                                                                     PENSACOLA        FL      32504
JAY OSBORNE AGENCY                         16913 HWY 83                                                                                                           MOSS POINT       MS      39562
JAY TOWN                                   JAY TOWN ‐ TAX COLLECTOR                  1036 VT ROUTE 242                                                            JAY              VT      05859
JAY TOWN                                   JAY TOWN ‐ TAX COLLECTOR                  PO BOX 730                                                                   AUSABLE FORKS    NY      12912
JAY TOWN                                   JAY TOWN ‐TAX COLLECTOR                   340 MAIN ST                                                                  JAY              ME      04239
JAY TOWNSHIP                               JAMES ALLEGRETTO‐TX COLL                  P.O. BOX 156                                                                 FORCE            PA      15841
JAYENDRA PATEL                             & VANISHA PATEL                           280 PRIME DR                                                                 COMMERCE         GA      30530
JAY‐MAR ACRES INC                          576N BIRDNECK RD 258                                                                                                   VIRGINIA BEACH   VA      23451
JAYME SIMMS                                ADDRESS ON FILE
JAYNE ANTONY                               ADDRESS ON FILE
JAYOTT GENERAL &                           JEFFREY STONE                             PO BOX 284                                                                   LUDLOW           MA      01056
JAYS FLOORS & MORE                         1661 SW SOUTH MACEDO BV                                                                                                PORT ST LUCIE    FL      34984
JAYS HANDYMAN & ROOFING                    JIMMIE ARMSTRONG JR                       12255 TURNLEY DRIVE                                                          BATON ROUGE      LA      70807
JAYS IDEAL INS AGENCY                      P O BOX 30096                                                                                                          HOUSTON          TX      77249
JB & SONS CONSTRUCTION                     JAMES CECIL BLAIR II                      124 GREENLAWN CT                                                             EAST PEORIA      IL      61611
JB INS                                     6144 ATLANTIC BLVD B                                                                                                   MAYWOOD          CA      90270




                                                                                                                Page 452 of 998
                                         19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            456 of 1004
Creditor Name                               Address1                                      Address2                                     Address3                   City               State   Zip        Country
JB KELLY APPRAISALS INC                     193 E BLACK CRATER AVE                                                                                                SISTERS            OR      97759
JB ROOFING LLC                              1057 DANIELS RUN RD NE                                                                                                CHECK              VA      24072
JB3, LLC                                    ROBERT BABIAK                                 PO BOX 1001                                                             JACKSON            NJ      08527
JBC GROUP INC                               11708 PALMER DR                                                                                                       TAMPA              FL      33624
JBG GROUND RENTS                            GROUND RENT                                   7207 DENBERG ROAD                                                       BALTIMORE          MD      21209
JBG PLUMBING                                PO BOX 1086                                                                                                           NORTH EASTHAM      MA      02651
JBM ROOFING D.B.A JUAN MORALES ROOFING      570 TRUMAN DR.                                                                                                        OSWEGO             IL      60543
JBMR ESTATES LLC                            9805 KATY CREEK CT                                                                                                    BROOKSHIRE         TX      77423
JBO SURVEYING, LLC                          P.O. BOX 6955                                                                                                         GRANBURY           TX      76049
JBS PROPERTIES                              7065 LAKESHORE BLVD                                                                                                   MENTOR             OH      44060
JC BELL CHAPTER 13 TRUSTEE                  PO BOX 566                                                                                                            HATTIESBURG        MS      39403
JC DEVELOPMENT MULTI SER                    982 NE 35TH ST                                                                                                        OAKLAND PARK       FL      33334
JC GENERAL &                                GUSTAVO & ARLENE OJEDA                        PO BOX 3079                                                             KEARNY             NJ      07032
JC MAGEE SECURITY SOLUTIONS, INC.           P.O. BOX 596                                                                                                          THOROFARE          NJ      08086
JC REMODELING INC.                          LUIS ALVAREZ COLON                            620 CALLE MONSERATE                                                     SAN JUAN           PR      00907
JC RESTORATION & REMEDIATION, INC           1508 HOOVER AVE                                                                                                       NATIONAL CITY      CA      91950
JC RESTORATION INC                          3200 SQUIBB AVE                                                                                                       ROLLING MEADOWS    IL      60008
JC ROOFING AND PAINTING, INC                3417 HULEN STREET  200                                                                                                FORT WORTH         TX      76107
JC RUPP AGENCY                              1129 W KANSAS STE A                                                                                                   LIBERTY            MO      64069
JCA CONSULTANT                              4615 NW 72ND AVE 110                                                                                                  MIAMI              FL      33166
JCCI                                        27334 AFTON WAY                                                                                                       HUFFMAN            TX      77336
JCM CAPITAL INVESTMENTS LLC                 PO BOX 31                                                                                                             RANCHO CUCAMONGA   CA      91729
JCM CAPITAL INVESTMENTS LLC                 PO BOX 31                                                                                                             RANCHO CUCAMONGA   GA      91729
JCO INDUSTRIAL INC                          7803 N KENDALL DR F116                                                                                                MIAMI              FL      33156
J‐CONN ROOFING & REPAIR                     SERVICE INC                                   7300 ELM FOREST RD                                                      AUSTIN             TX      78745
JCP&L                                       PO BOX 3687                                                                                                           AKRON              OH      44309
JCS CONSTRUCTION                            SERVICES LLC                                  1050 NW 129 AVE                                                         MIAMI              FL      33182
JCS GRANITE & FLOORING                      & EST OF JOSEPH MILES                         6203 MATERIAL AVE STE 1                                                 LOVES PARK         IL      61111
JD BECKER CONSTRUCTION LLC                  3285 DIUBLE RD                                                                                                        ANN ARBOR          MI      48103
JD CONSTRUCTION                             1122 S UNION RD                                                                                                       MANTECA            CA      95337
JD CREATIVE CONSTRUCTION                    EUSEBIO AVALO                                 625 ELDRON AVE                                                          DELTONA            FL      32738
JD FINISHING                                920 WIESS ST                                                                                                          BEAUMONT           TX      77703
JD GRIFFITHS CO                             8401 CALUMET RD                                                                                                       MILWAUKEE          WI      53224
JD PROPERTY CONSULTING                      71 COMMONWEALTH CIRCLE                                                                                                LEOMINSTER         MA      01453
JD ROOF CO                                  JD ROOF VENTURES LLC                          2101 HILLSHIRE CIRCLE                                                   MEMPHIS            TN      38133
JDB DESIGN BUILD                            174 SWEETBRIAR DR.                                                                                                    CLAREMONT          CA      91711
JDI CONST & J RODRIGUEZ                     & L FERNANDEZ                                 10115 SW 144TH PLACE                                                    MIAMI              FL      33186
JDK HOME SERVICES LLC                       3315 NORTH 35TH STREET                                                                                                TACOMA             WA      98407
JDM APPRAISALS                              5565 VALDEZ AVENUE                                                                                                    RIVERSIDE          CA      92509
JDS ELECTRIC & URBANO JR                    & ROSALIE RODRIGUEZ                           1501 DRAPER ST                                                          KINGSBURG          CA      93631
JE BROWN & ASSOCIATES I                     303 LENNON                                                                                                            WALNUT CREEK       CA      94598
JE CLEAR POOLS LLC                          PO BOX 152791                                                                                                         TAMPA              FL      33684
JEA                                         PO BOX 45047                                                                                                          JACKSONVILLE       FL      32232‐5047
JEAN ANDERSON                               ADDRESS ON FILE
JEAN B BERNADIN &                           ADDRESS ON FILE
JEAN BATES & ASSOCIATES                     70 RAILROAD AVENUE                                                                                                    DANVILLE           CA      94526
JEAN GUSTAVSEN AGENCY                       ADDRESS ON FILE
JEAN JUSTE, ET AL.                          ARTHUR C. CZAJA                               LAW OFFICES OF ARTHUR C. CZAJA & ASSOCS.     7521 N. MILWAUKEE AVE.     NILES              IL      60714
JEAN LOUIS, BERNADINE                       ADDRESS ON FILE
JEAN LUCCERNE                               ADDRESS ON FILE
JEAN MCKINLEY CO INC                        1728 S RICHEY                                                                                                         PASADENA           TX      77502
JEAN NOVIUS                                 ADDRESS ON FILE
JEAN RAMEAU                                 ADDRESS ON FILE
JEAN RYLAND                                 ADDRESS ON FILE
JEANERETTE CITY                             JEANERETTE CITY ‐ COLLEC                      P O BOX 209                                                             JEANERETTE         LA      70544
JEANET DOOHAN                               ADDRESS ON FILE
JEANETTE CITY  CITY BILL                    JEANNETTE CITY ‐ TAX COL                      110 S SECOND ST                                                         JEANNETTE          PA      15644
JEANIE CARTER                               ADDRESS ON FILE
JEANINE MILLS INS AGNCY                     900 W DAVIS ST STE 201                                                                                                CONROE             TX      77301
JEANMARD, RHONDA                            ADDRESS ON FILE
JEANNE ARICIA FRANCOIS, ET AL.              THE LAW OFFICES OF DAVID MORRISSET, P.C.      DAVID MORISSET, ESQ.                         2809 CHURCH AVENUE         BROOKLYN           NY      11226
JEANNE S FREY INS AGY                       2713 ROUTE 23                                                                                                         NEW FOUNDLAND      NJ      07435
JEANNETTE CAUSTRITA                         ADDRESS ON FILE
JEANNETTE SCHOOL DISTRIC                    JEANNETTE SDR ‐ TAX COLL                      110 S 2ND ST                                                            JEANNETTE          PA      15644
JEANNIE VERDUGO                             ADDRESS ON FILE
JEANSTOUCH SERV &                           T CINEUS & N FENELUS                          PO BOX 616988                                                           ORLANDO            FL      32861
JEBMADA CONSTRUCTION LLC                    665 E CAMPUS CIRCLE                                                                                                   FORT LAUDERDALE    FL      33312
JECK, EVAN                                  ADDRESS ON FILE
JEDT INSURANCE                              PO BOX 150                                                                                                            MADISON            GA      30650
JEFCO                                       JEFF BARKER                                   941 FM 813 W                                                            PALMER             TX      75152




                                                                                                                     Page 453 of 998
                                        19-10412-jlg               Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       457 of 1004
Creditor Name                              Address1                                  Address2                                     Address3     City             State   Zip     Country
JEFF & SHANNON ZUNDEL                      ADDRESS ON FILE
JEFF ALL NEEDS                             JEFF BANKS                                130 COUNTY RD 208                                         ATHENS           TN      37303
JEFF ANDERSON CONSTRUCTION                 JEFF ANDERSON                             5850 BIRCHMONT PLACE DR                                   ST LOUIS         MO      63129
JEFF BEARDSLEY REMODELING                  JEFFREY S. BEARDSLEY                      76 S. LAKE ST.                                            NORTHEAST        PA      16428
JEFF BIRD HOME SELLING TEAM, LLC           3701 W WACO DRIVE                                                                                   WACO             TX      76710
JEFF CLEMENSON                             PO BOX 6038                                                                                         HILO             HI      96720
JEFF DAVIS COUNTY                          14 JEFF DAVIS ST                                                                                    HAZLEHURST       GA      31539
JEFF DAVIS COUNTY                          JEFF DAVIS CO‐TAX COMMIS                  PO BOX 558                                                HAZELHURST       GA      31539
JEFF DAVIS COUNTY                          JEFF DAVIS COUNTY ‐ COLL                  P O BOX 1061                                              FORT DAVIS       TX      79734
JEFF DUNNING INS                           426 SUTTON WAY 116                                                                                  GRASS VALLEY     CA      95945
JEFF H SMITH                               ADDRESS ON FILE
JEFF HONEYCUTT INS.                        1501 N HWY 67                                                                                       MIDLOTHIAN       TX      76065
JEFF KUSILEK                               ADDRESS ON FILE
JEFF LINTA COMPANY                         4627 LAKE CIRCLE                                                                                    LITTLE RIVER     SC      29566
JEFF MCCULLOUGH CONSTRUCTION               JEFFREY S. MCCULLOUGH                     528 S EMMA AVE                                            VENTURA          CA      93003
JEFF PARDUE                                ADDRESS ON FILE
JEFF RICHARDS, ET AL.                      ETHAN NOBLES                              149 S. MARKET                                             BENTON           AR      72019
JEFF ROBERSON & ASSOCIATES INC             913 CRESTMEADE DR                                                                                   GARLAND          TX      75040
JEFF SACKETT                               ADDRESS ON FILE
JEFF SCHMIDT ENERGY MAINTENANCE MGMT.      JEFFREY LEE SCHMIDT                       123 MOTEL DR                                              SAN ANTONIO      TX      78219
JEFF SEARS & CHRISTINA                     ADDRESS ON FILE
JEFF SIMONIS & EST FRANK                   RIEDLE & ALINE RIEDLE                     76 THOMPSON POND RD                                       SPENCER          MA      01562
JEFF SMITH                                 ADDRESS ON FILE
JEFF SMITH AGENCY                          P O BOX 163                                                                                         CLINT            TX      79836
JEFF TRETINA                               ADDRESS ON FILE
JEFF UPDIKE CONSTRUCTION                   1442 WATER ST                                                                                       KETCHIKAN        AK      99901
JEFF VAUGHAN                               ADDRESS ON FILE
JEFF WALEY                                 ADDRESS ON FILE
JEFF WOODSON                               P.O. BOX 193                                                                                        BRIDGEPORT       TX      76426
JEFFCO GUTTERING CO., INC.                 23 NEW SUGAR CREEK ROAD                                                                             FENTON           MO      63026
JEFFERIES FUNDING LLC                      520 MADISON AVENUE                                                                                  NEW YORK         NY      10022
JEFFERIES LLC                              ATTN: GENERAL COUNSEL                     520 MADISON AVENUE, 16TH FOOR                             NEW YORK         NY      10022
JEFFERIES LLC                              ATTN: STEPHEN KIM, JULIUS PELLEGRITO      101 HUDSON STREET, 11TH FLOOR                             JERSEY CITY      NJ      07302
JEFFERIES, MARKEESE                        ADDRESS ON FILE
JEFFERS CLEANING & RESTORATION             JEFFERS & SON TILE CORP                   650 S. ALVEY DR                                           MAPLETON         UT      84664
JEFFERS, MONIQUE                           ADDRESS ON FILE
JEFFERSON BORO      (YOR                   DARLENE STAUFFER ‐ COLLE                  P.O. BOX 2                                                CODORUS          PA      17311
JEFFERSON CITY                             JEFFERSON CITY TREASURER                  317 S MAIN ST                                             JEFFERSON        WI      53549
JEFFERSON CITY                             JEFFERSON CITY‐TAX COLLE                  112 CITY CENTER DR                                        JEFFERSON CITY   TN      37760
JEFFERSON CNTY MTL                         50 S 4TH ST                                                                                         FAIRFIELD        IA      52556
JEFFERSON CNTY MUT                         PO BOX 430                                                                                          FAIRFIELD        IA      52556
JEFFERSON CO SHERIFF                       531 COURT PLACE                           SUITE 604                                                 LOUISVILLE       KY      40202
JEFFERSON COUNTY                           500 WEST WALNUT ST                                                                                  MONTICELLO       FL      32345
JEFFERSON COUNTY                           JEFFERSON CO‐TAX COMMISS                  PO BOX 426                                                LOUISVILLE       GA      30434
JEFFERSON COUNTY                           JEFFERSON COUNTY ‐ COLLE                  220 N MAIN RM 104                                         WAURIKA          OK      73573
JEFFERSON COUNTY                           JEFFERSON COUNTY ‐ COLLE                  729 MAPLE ST                                              HILLSBORO        MO      63050
JEFFERSON COUNTY                           JEFFERSON COUNTY ‐ COLLE                  P O BOX 2112                                              BEAUMONT         TX      77704
JEFFERSON COUNTY                           JEFFERSON COUNTY ‐ COLLE                  P O DRAWER A                                              PINE BLUFF       AR      71611
JEFFERSON COUNTY                           JEFFERSON COUNTY ‐ SHERI                  531 COURT PLACE, RM 604                                   LOUISVILLE       KY      40202
JEFFERSON COUNTY                           JEFFERSON COUNTY ‐ TREAS                  100 S. 10TH ST.  RM. 100                                  MT VERNON        IL      62864
JEFFERSON COUNTY                           JEFFERSON COUNTY ‐ TREAS                  300 E. MAIN  ST. RM 105                                   MADISON          IN      47250
JEFFERSON COUNTY                           JEFFERSON COUNTY ‐ TREAS                  300 W. JEFFERSON ST                                       OSKALOOSA        KS      66066
JEFFERSON COUNTY                           JEFFERSON COUNTY ‐ TREAS                  301 MARKET STREET, RM 10                                  STEUBENVILLE     OH      43952
JEFFERSON COUNTY                           JEFFERSON COUNTY ‐ TREAS                  411 4TH STREET                                            FAIRBURY         NE      68352
JEFFERSON COUNTY                           JEFFERSON COUNTY ‐ TREAS                  PO BOX 146                                                RIGBY            ID      83442
JEFFERSON COUNTY                           JEFFERSON COUNTY ‐ TREAS                  PO BOX 308                                                FAIRFIELD        IA      52556
JEFFERSON COUNTY                           JEFFERSON COUNTY ‐ TREAS                  PO BOX 571                                                PORT TOWNSEND    WA      98368
JEFFERSON COUNTY                           JEFFERSON COUNTY ‐ TREAS                  PO BOX H                                                  BOULDER          MT      59632
JEFFERSON COUNTY                           JEFFERSON COUNTY TAX COL                  66 SE "D" STREET, STE E                                   MADRAS           OR      97741
JEFFERSON COUNTY                           JEFFERSON COUNTY‐TAX COL                  500 WEST WALNUT ST.                                       MONTICELLO       FL      32344
JEFFERSON COUNTY                           JEFFERSON COUNTY‐TAX COL                  PO BOX 357                                                FAYETTE          MS      39069
JEFFERSON COUNTY                           JEFFERSON COUNTY‐TREASUR                  100 JEFFERSON COUNTY PKW                                  GOLDEN           CO      80419
JEFFERSON COUNTY                           JEFFERSON COUNTY‐TRUSTEE                  PO BOX 38                                                 DANDRIDGE        TN      37725
JEFFERSON COUNTY ‐ BIRMI                   JEFFERSON COUNTY‐TAX COL                  716 RICHARD ARRINGTON JR                                  BIRMINGHAM       AL      35203
JEFFERSON COUNTY CHANCERY CLERK            1483 MAIN ST                                                                                        FAYETTE          MS      39069
JEFFERSON COUNTY CLER                      101 WEST BARRAQUE ST RM SUITE 101                                                                   PINE BLUFF       AR      71601
JEFFERSON COUNTY CLERK                     527 W JEFFERSON ST                                                                                  LOUISVILLE       KY      40202
JEFFERSON COUNTY CLERK                     PO BOX 1151                                                                                         BEAUMONT         TX      77704
JEFFERSON COUNTY CLERK OF COURT            1 COURTHOUSE CIRCLE                                                                                 MONTICELLO       FL      32344
JEFFERSON COUNTY COLLECTOR                 729 MAPLE ST                              SUITE 36                                                  HILLSBORO        MO      63050




                                                                                                                Page 454 of 998
                                           19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         458 of 1004
Creditor Name                                 Address1                                 Address2                                     Address3                      City                 State   Zip     Country
JEFFERSON COUNTY JUDGE OF PROBATE             1801 3RD AVE RM 101                                                                                                 BESSEMER             AL      35020
JEFFERSON COUNTY JUDGE OF PROBATE             716 N 21ST ST, COURTHOUSE                                                                                           BIRMINGHAM           AL      35203
JEFFERSON COUNTY SEWER BILLING                716 RICHARD ARRINGTON BLVD               SUITE 800                                                                  BIRMINGHAM           AL      35203
JEFFERSON COUNTY SHERIFF                      JEFFERSON COUNTY ‐ SHERI                 112 E WASHINGTON ST                                                        CHARLES TOWN         WV      25414
JEFFERSON COUNTY TAX COLLECTOR                1801 3RD AVE N RM 201                                                                                               BESSEMER             AL      35020
JEFFERSON COUNTY TAX COLLECTOR                66 SE D STREET                           SUITE E                                                                    MADRAS               OR      97741
JEFFERSON COUNTY TAX COLLECTOR                J T SMALLWOOD                            716 RICHARD ARRINGTON JR BLVD N                                            BIRMINGHAM           AL      35203
JEFFERSON COUNTY TAX COMMISSIONER             736 PEACHTREE ST                                                                                                    LOUISVILLE           GA      30434
JEFFERSON COUNTY TAX OFFICE                   1149 PEARL ST                                                                                                       BEAUMONT             TX      77701
JEFFERSON COUNTY TREASURER                    100 JEFFERSON COUNTY PARKWAY 2520                                                                                   GOLDEN               CO      80419
JEFFERSON COUNTY TREASURER                    175 ARSENAL ST                                                                                                      WATERTOWN TOWNSHIP   NY      13601
JEFFERSON COUNTY TREASURER                    300 E MAIN ST RM 105                                                                                                MADISON              IN      47250
JEFFERSON COUNTY TREASURER                    301 MARKET ST STE 105                                                                                               STEUBENVILLE         OH      43952
JEFFERSON COUNTY TREASURER                    716 RICHARD ARRINGTON JR. BLVD N                                                                                    BIRMINGHAM           AL      35203
JEFFERSON COUNTY‐BESSEME                      JEFFERSON COUNTY‐TAX COL                 1801 3RD AVE N ‐ ROOM 20                                                   BESSEMER             AL      35020
JEFFERSON CS (COMBINED T                      JEFFERSON CS‐TAX COLLECT                 1332 STATE ROUTE 10                                                        JEFFERSON            NY      12093
JEFFERSON DAVIS COUNTY                        JEFFERSON DAVIS CO‐TAX C                 PO BOX 547                                                                 PRENTISS             MS      39474
JEFFERSON DAVIS COUNTY CHANCERY               CLERKS OFFICE                            PO BOX 1137                                                                PRENTISS             MS      39474
JEFFERSON DAVIS COUNTY TAX                    ASSESSOR COLLECTOR                       PO BOX 547                                                                 PRENTISS             MS      39474
JEFFERSON DAVIS PARISH                        JEFFERSON DAVIS PARISH                   P O BOX 863                                                                JENNINGS             LA      70546
JEFFERSON DAVIS PARISH CLERK OF               COURT                                    PO BOX 799                                                                 JENNINGS             LA      70546
JEFFERSON HILLS BORO (AL                      JOSEPHINE LIPNICKY ‐ COL                 BOX 826                                                                    JEFFERSON HILLS      PA      15025
JEFFERSON MORGAN S.D./JE                      JEFFERSON MORGAN SD ‐ TC                 121 COOL SPRINGS STREET                                                    JEFFERSON            PA      15344
JEFFERSON MORGAN S.D./MO                      JEFFERSON MORGAN SD ‐ TC                 243 SECOND STREET                                                          MATHER               PA      15346
JEFFERSON NATIONAL FINANCIAL CORPORATION      JEFFERSON NATIONAL FINANCIAL CORP        435 HUDSON STREET                                                          NEW YORK             NY      10014
JEFFERSON PARISH                              SHERIFF AND COLLECTOR                    P O BOX 130                                                                GRETNA               LA      70054
JEFFERSON PARISH LA TAX COLLECTION            GEN GOV BLDG ‐ 200 DERBIGNY ST  STE                                                                                 GRETNA               LA      70054
JEFFERSON PARISH POOL CASH                    400 MAPLE AVE                                                                                                       HARVEY               LA      70058
JEFFERSON PARISH POOLED CASH                  1221 ELMWOOD PARK BLVD.                  SUITE 701                                                                  JEFFERSON            LA      70123
JEFFERSON PARISH POOLED FUNDS                 200 DERBIGNY STREET, SUITE 5200                                                                                     GRETNA               LA      70053
JEFFERSON PARISH SHERRIFFS OFFICE             200 DERGINY                              SUITE 1200                                                                 GRETNA               LA      70053
JEFFERSON PARISH TAX COLLECTOR                330 METAIRIE                                                                                                        METAIRIE             LA      70001
JEFFERSON PARRISH                             400 MAPLE AVE                                                                                                       HARVEY               LA      70058
JEFFERSON PARRISH TAX COLLECTOR               SHERIFFS OFFICE                          200 DERBIGNY  SUITE 1200                                                   GRETNA               LA      70053
JEFFERSON PINES II CONDO ASSOC.               16 CHURCH STREET                                                                                                    OSPREY               FL      34229
JEFFERSON REALTY APPRAISAL                    1126 11TH STREET                                                                                                    AUGUSTA              GA      30901
JEFFERSON TOWN                                JEFFERSON TOWN ‐ TAX COL                 1349 PRESIDENTIAL HWY                                                      JEFFERSON            NH      03583
JEFFERSON TOWN                                JEFFERSON TOWN ‐ TAX COL                 302 EAST MAIN ST                                                           JEFFERSON            NC      28640
JEFFERSON TOWN                                JEFFERSON TOWN ‐ TAX COL                 PO BOX 77                                                                  JEFFERSON            ME      04348
JEFFERSON TOWN                                JEFFERSON TWN TREASURER                  E5320 ROLLING HILLS RD                                                     VIROQUA              WI      54665
JEFFERSON TOWN                                JEFFERSON TWN TREASURER                  W3756 CTH K                                                                JUDA                 WI      53550
JEFFERSON TOWN                                JEFFERSON TWN TREASURER                  W7006 CTH J                                                                JEFFERSON            WI      53549
JEFFERSON TOWNSHIP                            GEORGE ELICH ‐ TAX COLLE                 591 CEDAR GROVE RD                                                         BURGETTSTOWN         PA      15021
JEFFERSON TOWNSHIP                            JEFFERSON TOWNSHIP ‐ TRE                 2837 BIRD LAKE RD. ‐ BOX                                                   OSSEO                MI      49266
JEFFERSON TOWNSHIP                            JEFFERSON TOWNSHIP ‐ TRE                 64679 M‐62 SOUTH                                                           CASSOPOLIS           MI      49031
JEFFERSON TOWNSHIP                            JEFFERSON TWP ‐ COLLECTO                 1033 WELDON RD MUNICIPAL                                                   LAKE HOPATCONG       NJ      07849
JEFFERSON TOWNSHIP                            JEFFERSON TWP ‐ TAX COLL                 121 COOL SPRINGS STREET                                                    JEFFERSON            PA      15344
JEFFERSON TOWNSHIP                            JEFFERSON TWP ‐ TAX COLL                 245 HELLER ROAD                                                            BUTLER               PA      16002
JEFFERSON TOWNSHIP                            JEFFERSON TWP ‐ TAX COLL                 3776‐D POWELLS VALLEY R                                                    HALIFAX              PA      17032
JEFFERSON TOWNSHIP                            JEFFERSON TWP ‐ TAX COLL                 563 NEW SCHAEFFERSTOWN R                                                   BERNVILLE            PA      19506
JEFFERSON TOWNSHIP                            JEFFERSON TWP ‐ TAX COLL                 89 CHARLESTON RD                                                           MERCER               PA      16137
JEFFERSON TOWNSHIP                            JEFFERSON TWP ‐ TAX COLL                 PO BOX 684                                                                 GRINDSTONE           PA      15442
JEFFERSON TOWNSHIP                            K.S. WHITT ‐ TAX COLLECT                 605 BARRON RD                                                              SOMERSET             PA      15501
JEFFERSON TOWNSHIP                            KAREN THEOBALD ‐ TAX COL                 POB 951                                                                    HAMLIN               PA      18427
JEFFERSON TOWNSHIP                            PO BOX 188                                                                                                          CASSOPOLIS           MI      49031
JEFFERSON, DERRICK                            ADDRESS ON FILE
JEFFERSON, ENNIS                              ADDRESS ON FILE
JEFFERSON, NEFERTORI                          ADDRESS ON FILE
JEFFERSON, WENDY                              ADDRESS ON FILE
JEFFERSONTOWN CITY                            CITY OF JEFFERSONTOWN ‐                  10416 WATTERSON TRAIL                                                      JEFFERSONTOWN        KY      40299
JEFFERSONVILLE CITY                           JEFFERSONVILLE ‐TAX COLL                 PO BOX 223                                                                 JEFFERSONVILLE       GA      31044
JEFFERSONVILLE VILLAGE                        JEFFERSONVILLE VIL ‐ COL                 PO BOX 189                                                                 JEFFERSONVILLE       VT      05464
JEFFERSONVILLE VILLAGE                        JEFFERSONVILLE VIL‐COLLE                 PO BOX 555                                                                 JEFFERSONVILLE       NY      12748
JEFFERY CHANDLER                              ADDRESS ON FILE
JEFFERY GRAHAM                                ADDRESS ON FILE
JEFFERY KASPER AND KAREN                      ADDRESS ON FILE
JEFFERY M LAND                                ADDRESS ON FILE
JEFFERY MEYERS                                ADDRESS ON FILE
JEFFERY POLLARD &                             ADDRESS ON FILE
JEFFERY SEELBACH                              HAHN LAW FIRM, P.C.                      DERRICK J. HAHN, ESQ                         900 JACKSON ST., STE. 180     DALLAS               TX      75202




                                                                                                                  Page 455 of 998
                                         19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    459 of 1004
Creditor Name                               Address1                              Address2                                       Address3                                City              State   Zip     Country
JEFFERY SMITH                               ADDRESS ON FILE
JEFFERY, NIKEYA                             ADDRESS ON FILE
JEFFRE PRICE &                              ADDRESS ON FILE
JEFFREY & LINDA                             ADDRESS ON FILE
JEFFREY ANDERSON AND                        ADDRESS ON FILE
JEFFREY B GREGG                             ADDRESS ON FILE
JEFFREY BERMAN &                            ADDRESS ON FILE
JEFFREY BLAINE MILLER                       ADDRESS ON FILE
JEFFREY C. WIDNER AND DARLENE WIDNER        THE LYONS LAW GROUP, P.A.             REBBECCA A. GOODALL                            4103 LITTLE ROAD                        NEW PORT RICHEY   FL      34655
JEFFREY CIUREK                              STEPHANIE B. NICKSE, ESQ.             SB NICKSE LAW OFFICES, LLC                     100 MILL PLAIN ROAD, 3RD FLOOR          DANBURY           CT      06811
JEFFREY DEETS                               ADDRESS ON FILE
JEFFREY DONAHUE                             ADDRESS ON FILE
JEFFREY DUCKETT LLC                         ADDRESS ON FILE
JEFFREY F DRAGON & ASSOC                    FOR ACCT OF FLAVIO LOPEZ              1842 ROUTE 70 EAST                                                                     CHERRY HILL       NJ      08003
JEFFREY F. LELLO                            JEFFREY LELLO, PRO SE                 1014 1ST STREET                                                                        GLEN BURNIE       MD      21060
JEFFREY FREEMAN &                           ADDRESS ON FILE
JEFFREY HAAS                                ADDRESS ON FILE
JEFFREY I. SILBERMAN                        ADDRESS ON FILE
JEFFREY KOCH                                ADDRESS ON FILE
JEFFREY KRZEMINSKI &                        ADDRESS ON FILE
JEFFREY L BLACKWELL                         ADDRESS ON FILE
JEFFREY L GEORGE‐ REO EXPENSE ACCOUNT       1047 LINCOLN WAY EAST                                                                                                        CHAMBERSBURG      PA      17201
JEFFREY L SAPIR TRUSTEE                     399 KNOLLWOOD ROAD                                                                                                           WHITE PLAINS      NY      10603
JEFFREY L. GALSTON, ATTORNEY AT LAW         6720 PATTERSON AVENUE SUITE D                                                                                                RICHMOND          VA      23226
JEFFREY LAMB AGENCY                         9352 LEBANON PIKE C                                                                                                          DAYTON            OH      45458
JEFFREY LOWE                                ADDRESS ON FILE
JEFFREY M KELLNER TRUSTEE                   131 N LUDLOW ST  STE 900                                                                                                     DAYTON            OH      45402
JEFFREY MANTEI &                            ADDRESS ON FILE
JEFFREY MEURET & LIND                       ADDRESS ON FILE
JEFFREY MICHAEL                             ADDRESS ON FILE
JEFFREY N JOHNSON                           ADDRESS ON FILE
JEFFREY PARENTEAU &                         JENNIFER PARENTEAU                    51 DEER HILLS CIRCLE                                                                   NORTH OAKS        MN      55127
JEFFREY R MODICA & KATARZYNA MODICA         ADDRESS ON FILE
JEFFREY R. COON AND HATTIE E. WESELYK       STEWART C. CRAWFORD, JR., ESQ.        LAW OFFICES OF STEWART C. CRAWFORD             & ASSOCIATES 55 N. LANSDOWNE AVENUE     LANSDOWNE         PA      19050
JEFFREY R. RADER                            DARWYN P. FAIR & ASSOCIATES           535 GRISWOLD, STE. 111‐554                                                             DETROIT           MI      48226
JEFFREY SALADIN &                           ADDRESS ON FILE
JEFFREY SCOTT BECKERMAN, ADMINISTRATOR      76 SOUTH ORANGE AVENUE SUITE 205                                                                                             SOUTH ORANGE      NJ      07079
JEFFREY STONE                               ADDRESS ON FILE
JEFFREY TANNER                              ADDRESS ON FILE
JEFFREY TOWBERMAN                           ADDRESS ON FILE
JEFFREY TRAMMELL                            ADDRESS ON FILE
JEFFRIES, COLLIN                            ADDRESS ON FILE
JEFFS BAKER &                               ADDRESS ON FILE
JELEEL BUSARI INS AGENCY                    275 W CAMPBELL RD STE313                                                                                                     RICHARDSON        TX      75080
JELLUM, KAREN                               ADDRESS ON FILE
JEM ALUMINUM, INC                           181 WOOD RIDGE TRAIL                                                                                                         SANFORD           FL      32771
JEMEZ AGENCY INC                            P O BOX 929                                                                                                                  LOS ALAMOS        NM      87544
JEMO INSURANCE AGENCY LL                    666 NE 125 ST, SUITE 232                                                                                                     NORTH MIAMI       FL      33161
JEN.TEX LLC                                 331 CR 248                                                                                                                   GEORGETOWN        TX      78633
JENA TOWN                                   JENA TOWN ‐ TAX COLLECTO              P O BOX 26                                                                             JENA              LA      71342
JENAL RENTAS                                242 DICKINSON ST                                                                                                             SPRINGFIELD       MA      01108
JENCA INS                                   12150 SW 128TH CT 132                                                                                                        MIAMI             FL      33186
JENEEN LOMAX                                & RICHARD LOMAX                       3911 S KING DR                                                                         CHICAGO           IL      60653
JENEL MCGRATH REALTORS LLC                  JENEL MCGRATH                         719 N CROCKETT ST                                                                      SHERMAN           TX      75090
JENKE CONTRACTING INC                       1270 COLONIAL PARK DR.                                                                                                       SEVERN            MD      21144
JENKINS CITY                                CITY OF JENKINS ‐ CLERK               PO BOX 568                                                                             JENKINS           KY      41537
JENKINS COUNTY                              JENKINS CO‐TAX COMMISSIO              PO BOX 646                                                                             MILLEN            GA      30442
JENKINS INS AGENCY                          414 BAYOU DR                                                                                                                 LAMARQUE          TX      77568
JENKINS RESTORATION                         22980 SHAW RD                                                                                                                STERLING          VA      20166
JENKINS SERVICES INC                        & MARY J FIELDS                       22980 SHAW RD                                                                          STERLING          VA      20166
JENKINS TOWNSHIP                            GENEVIEVE MUDLOCK ‐ COLL              3 LAFLIN RD                                                                            INKERMAN          PA      18640
JENKINS, ADAM                               ADDRESS ON FILE
JENKINS, ANGELA                             ADDRESS ON FILE
JENKINS, ASHLEY                             ADDRESS ON FILE
JENKINS, COREY                              ADDRESS ON FILE
JENKINS, CRYSTAL                            ADDRESS ON FILE
JENKINS, DOMINIQUE                          ADDRESS ON FILE
JENKINS, MICHAEL                            ADDRESS ON FILE
JENKINS, MONICA                             ADDRESS ON FILE
JENKINS, PATRICE                            ADDRESS ON FILE




                                                                                                               Page 456 of 998
                                      19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              460 of 1004
Creditor Name                            Address1                           Address2                                      Address3                             City              State   Zip          Country
JENKINS, RACHEL                          ADDRESS ON FILE
JENKINS, TODD                            ADDRESS ON FILE
JENKINS, VERNON                          ADDRESS ON FILE
JENKINTOWN BORO                          JENKINTOWN BORO ‐ COLLEC           100 WEST AVE‐614 WEST                                                              JENKINTOWN        PA      19046
JENKINTOWN S.D./JENKINTO                 JENKINTOWN SD ‐ TAX COLL           100 WEST AVE‐614 WEST                                                              JENKINTOWN        PA      19046
JENKS TOWNSHIP                           JENKS TWP ‐ TAX COLLECTO           POB 114                                                                            MARIENVILLE       PA      16239
JENNER AREA JOINT SEWER AUTHORITY        102 SAYLOR STREET                                                                                                     JENNERSTOWN       PA      15547
JENNER TOWNSHIP                          JENNER TWP ‐ TAX COLLECT           174 ST CLAIR DR                                                                    BOSWELL           PA      15531
JENNERS, PATRICIA                        ADDRESS ON FILE
JENNERSTOWN BORO                         JENNERSTOWN BORO ‐ COLLE           BOX 106                                                                            JENNERSTOWN       PA      15547
JENNESS, CHAD                            ADDRESS ON FILE
JENNIE M TATE TOD                        ADDRESS ON FILE
JENNIFER & JASON HANLON                  ADDRESS ON FILE
JENNIFER & WILLIAM                       ADDRESS ON FILE
JENNIFER &TRACIE MARKELL                 ADDRESS ON FILE
JENNIFER AFFLECK                         ADDRESS ON FILE
JENNIFER BATES COMISKEY                  DANNLAW                            BRIAN D. FLICK (PHV TO BE SUBMITTED)          2728 EUCLID AVENUE, SUITE 300        CLEVELAND         OH      44115
JENNIFER BATES COMISKEY                  JULIANA GAITA, P.A.                LISA HAILEY                                   2701 BOCA RATON BLVD., SUITE 107     BOCA RATON        FL      33431
JENNIFER BIGGS &                         ADDRESS ON FILE
JENNIFER CERNY &                         ADDRESS ON FILE
JENNIFER CHANDLER                        ADDRESS ON FILE
JENNIFER CRUTCHFIEL                      ADDRESS ON FILE
JENNIFER D LARSON                        ADDRESS ON FILE
JENNIFER DOLLY &                         ADDRESS ON FILE
JENNIFER E. MULE, ET AL.                 DINEEN PASHOUKOS WASYLIK           COUNSEL FOR APPELLANTS; DPW LEGAL             P.O. BOX 48323                       TAMPA             FL      33646
JENNIFER EVANS                           CARR AND ASSOCIATES                CHAVON CARR                                   2555 N MACGREGOR WAY, SUITE 150      HOUSTON           TX      77004
JENNIFER GUADALUPE                       ADDRESS ON FILE
JENNIFER HOCUTT & JOHN                   ADDRESS ON FILE
JENNIFER HUTCHISON AND                   ADDRESS ON FILE
JENNIFER J KRAMER LLC                    250 NW 4TH DIAGONAL                                                                                                   BOCA RATON        FL      33432
JENNIFER L. HILL AND DARREN L. HILL      LAWRENCE W. ERWIN, ESQ.            221 NW LAFAYETTE AVENUE                                                            BEND              OR      97701‐1927
JENNIFER L. SHEPARDSON, ET AL.           PAUL T. PREW                       DIMENTO & SULLIVAN                            23 NORFOLK AVENUE                    SOUTH EASTON      MA      02375
JENNIFER MCCARTNEY AND                   ADDRESS ON FILE
JENNIFER MOULTON                         ADDRESS ON FILE
JENNIFER PIDGEON &                       ADDRESS ON FILE
JENNIFER R BROOKS                        ADDRESS ON FILE
JENNIFER REMMERS &                       ADDRESS ON FILE
JENNIFER SATTERWHITE INS                 4502 RIVERSTONE BLVD               SUITE 1103C                                                                        MISSOURI CITY     TX      77459
JENNIFER SILLERY                         ADDRESS ON FILE
JENNIFER STEVENS &                       ADDRESS ON FILE
JENNIFER TACKETT                         ADDRESS ON FILE
JENNIFER VALENZUELA                      ADDRESS ON FILE
JENNIFER VOZKA                           ADDRESS ON FILE
JENNINE MATTON &                         ADDRESS ON FILE
JENNINGS COUNTY                          JENNINGS COUNTY ‐ TREASU           200 E BROWN ST                                                                     VERNON            IN      47282
JENNINGS COUNTY TREASURER                P.O. BOX 368                                                                                                          VERNON            IN      47282‐0368
JENNINGS INDUSTRIES, INC                 2046 SOUTH PALOMINO ST                                                                                                WASHINGTON        UT      84780
JENNINGS INS AGENCY INC                  122‐C AVALON DR                                                                                                       SALISBURY         NC      28147
JENNINGS STROUSS & SALMON PLC            ONE E WASHINGTON ST STE 1900                                                                                          PHOENIX           AZ      85004‐2554
JENNINGS, CHRISTINA                      ADDRESS ON FILE
JENNINGS, DESHANDA                       ADDRESS ON FILE
JENNINGS, LORI                           ADDRESS ON FILE
JENSEN INSULATION INC                    1122 S CONGRESS AVE                                                                                                   WEST PALM BEACH   FL      33406
JENSEN, CARON                            ADDRESS ON FILE
JENSEN, JESSIE                           ADDRESS ON FILE
JENSEN, JULIE                            ADDRESS ON FILE
JENSEN, KELLY                            ADDRESS ON FILE
JENSEN, LESLIE                           ADDRESS ON FILE
JENSEN, LUKE                             ADDRESS ON FILE
JENSEN, MARA                             ADDRESS ON FILE
JENSEN, REBECCA                          ADDRESS ON FILE
JENSENS TRAILER COURT                    PO BOX 335                                                                                                            TONOPAH           NV      89049
JENSON, BRADLEY                          ADDRESS ON FILE
JENT CONSTRUCTION                        14727 GOOSERUN RD                                                                                                     AURORA            IN      47001
JERALD GILBERT                           ADDRESS ON FILE
JERDE APPRAISALS INC                     30170 SAVOIE ST                                                                                                       MURRIETA          CA      92563
JERE L HENDRICKSON                       ADDRESS ON FILE
JEREMIAH GONZALES &                      ADDRESS ON FILE
JEREMIAH N DESROCHERS                    ADDRESS ON FILE
JEREMY CHANDLER CONSTRUCTION             JEREMY SCOTT CHANDLER              3258 SMITH FARM RD                                                                 MATTHEWS          NC      28104




                                                                                                        Page 457 of 998
                                           19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  461 of 1004
Creditor Name                                 Address1                          Address2                                     Address3                                City               State   Zip          Country
JEREMY CONAWAY                                ADDRESS ON FILE
JEREMY KLEIN & TARA                           ADDRESS ON FILE
JEREMY LAGERVAL                               ADDRESS ON FILE
JERI HUNTER                                   ADDRESS ON FILE
JERI T OBRIEN                                 ADDRESS ON FILE
JERICHO CAGLE                                 PO BOX 890                                                                                                             FRUITLAND          ID      83619
JERICHO TOWN                                  JERICHO TOWN‐ TAX COLLEC          67 VT ROUTE 15                                                                       JERICHO            VT      05465
JERICHO VILLAGE                               JERICHO VILLAGE‐TAX COLL          P.O. BOX 363                                                                         JERICHO            VT      05465
JERICO CONSTRUCTION                           7511 VERNWOOD ST                                                                                                       HOUSTON            TX      77040
JERMONE C THROWER                             ADDRESS ON FILE
JERMYN BORO                                   ADDRESS ON FILE
JERNANE WILLIAMS &                            ADDRESS ON FILE
JEROME A PATZNER JR                           ADDRESS ON FILE
JEROME COUNTY                                 JEROME COUNTY ‐ TREASURE          300 N LINCOLN, SUITE 309                                                             JEROME             ID      83338
JEROME DEHERRERA &                            ADDRESS ON FILE
JEROME THOMAS & SYLVIA                        ADDRESS ON FILE
JEROME TOWNSHIP                               JEROME TOWNSHIP ‐ TREASU          1370 WEST KIRKS TRAIL                                                                SANFORD            MI      48657
JEROMES CONSTRUCTION                          JEROME ADDISON                    757 CLARA AND CLARA ROAD                                                             GREESNBURG         LA      70441
JERRILS & ASSOCIATES INC                      PO BOX 21                                                                                                              SPARTA             MI      49345
JERROLD LEROY BIESTERFELD                     257 NW 56TH ST                                                                                                         NEWPORT            OR      97365
JERRY A BOGUS AGENCY                          130 CANAL ST STE 604                                                                                                   POOLER             GA      31322
JERRY ANDERSON                                ADDRESS ON FILE
JERRY BRADSHAW PAINTING WATER DAMAGE          HOME IMPROVEMENT LLC              1216 HWY 393 N                                                                       SANTA ROSA BEACH   FL      32459
JERRY BUNN                                    ADDRESS ON FILE
JERRY CROXEN                                  ADDRESS ON FILE
JERRY D HUGHES                                ADDRESS ON FILE
JERRY DALTON                                  ADDRESS ON FILE
JERRY GUTZMER                                 LUIS AYON                         AYON LAW                                     8716 SPANISH RIDGE AVENUE SUITE 115     LAS VEGAS          NV      89148
JERRY GUTZMER; AND LARA WILLIAMS              LUIS ALONSO AYON                  AYON BURK                                    8716 SPANISH RIDGE AVENUE, STE. 115     LAS VEGAS          NV      89148
JERRY HARNE AND                               ADDRESS ON FILE
JERRY HARRIS                                  ADDRESS ON FILE
JERRY J. MILLER                               ADDRESS ON FILE
JERRY JONES                                   ADDRESS ON FILE
JERRY KILLEBREW                               ADDRESS ON FILE
JERRY KIRCHMAN & ASSOCIATED                   PO BOX 8038                                                                                                            GREENVILLE         TX      75404
JERRY L FOX COLLECTOR                         201 MAIN ST                                                                                                            TROY               MO      63379
JERRY LEWIS ROOFING INC                       27275 BOHLE ROAD                                                                                                       MECHANICSVILLE     MD      20659
JERRY LJUNGGREN FIN SRVC                      19524 BALLINGER WAY NEB                                                                                                SHORELINE          WA      98155
JERRY LYNN SHELTON                            ADDRESS ON FILE
JERRY M CRAFTON                               ADDRESS ON FILE
JERRY MALONE                                  ADDRESS ON FILE
JERRY NEWMANS ROOFING                         & REMODELING INC                  290 N PROSPECT ST                                                                    MARENGO            IL      60152
JERRY OLIVER                                  ADDRESS ON FILE
JERRY P LACKEY APPRAISAL SERVICE              INC                               PO BOX 1055                                                                          DENVER             NC      28037
JERRY PEREZ D/B/A LIGHTHOUSE INVESTMENTS      KELLY K. MCKINNIS, ESQ.           3423 W. ALBERTA ROAD                                                                 EDINBURG           TX      78539
JERRY R. BREWER CONSTRUCTION                  25934 3RD                                                                                                              LOS MOLINOS        CA      96055
JERRY RIGGINS AGENCY                          4235 LEIGANN LANE                                                                                                      HOUSTON            TX      77047
JERRY SANDOVAL                                ADDRESS ON FILE
JERRY WILLIAM HAINES                          ADDRESS ON FILE
JERRY WILSON & ASSOCIATES INC                 4148 TRUMP BLVD                                                                                                        MILTON             FL      32583
JERSEY CITY  ‐FISCAL                          JERSEY CITY FISCAL‐COLLE          280 GROVE STREET ROOM 1                                                              JERSEY CITY        NJ      07302
JERSEY CITY ABATEMENT PR                      JERSEY CITY‐ DEPT OF FIN          280 GROVE STREET, ROOM 1                                                             JERSEY CITY        NJ      07302
JERSEY CITY MUN. UTILITIES AUTHORITY          P. O. BOX 57008                                                                                                        NEWARK             NJ      07101‐5708
JERSEY CITY MUNICIPAL COURT                   365 SUMMIT AVE                                                                                                         JERSEY CITY        NJ      07306
JERSEY CITY TAX COLLECTOR                     280 GROVE STREET                  ROOM 101                                                                             JERSEY CITY        NJ      07302
JERSEY COAST INS & FNCL                       9 NORTH WASHINGTON AVE                                                                                                 MARGATE CITY       NJ      08402
JERSEY COUNTY                                 JERSEY COUNTY ‐ TREASURE          200 N LAFAYETTE, STE 5                                                               JERSEYVILLE        IL      62052
JERSEY SHORE AREA S.D./L                      JERSEY SHORE AREA SD ‐ T          P.O. BOX 4455                                                                        LANCASTER          PA      17604
JERSEY SHORE AREA S.D./P                      JERSEY SHORE AREA SD ‐ T          P.O. BOX 4455                                                                        LANCASTER          PA      17604
JERSEY SHORE AREA SCHOOL                      JERSEY SHORE ARES SD ‐ T          P.O. BOX 7045                                                                        LANCASTER          PA      17604
JERSEY SHORE BORO                             TAX COLLECTION                    48 WEST 3RD ST.                                                                      WILLIAMSPORT       PA      17701
JERSEY SHORE BORO SCHOOL                      JERSEY SHORE AREA SD ‐ T          PO BOX 4455                                                                          LANCASTER          PA      17604
JERSEY SHORE S.D./ANTHON                      JERSEY SHORE AREA SD ‐ T          P.O. BOX 4455                                                                        LANCASTER          PA      17604
JERSEY SHORE S.D./AVIS B                      JERSEY SHORE AREA SD ‐ T          PO BOX 4455                                                                          LANCASTER          PA      17604
JERSEY SHORE S.D./MCHENR                      JERSEY SHORE AREA SD ‐ T          P.O. BOX 4455                                                                        LANCASTER          PA      17604
JERSEY SHORE SERVICES                         CHRISTINA DIDONATO                519 SHARK LANE                                                                       MANAHAWKIN         NJ      08050
JERSEYVILLE MTL CNTY FIR                      P O BOX 96                                                                                                             JERSEYVILLE        IL      62052
JERUSALEM TOWN                                JERUSALEM TOWN ‐ TAX COL          3816 ITALY HILL ROAD                                                                 BRANCHPORT         NY      14418
JERVISS FETHKE INS                            71 W WEBSTER AVE                                                                                                       MUSKEGON           MI      49440
JES CAPITAL INVESTMENTS LLC                   110 HARTRANFT AVE                                                                                                      NORRISTOWN         PA      19401




                                                                                                           Page 458 of 998
                                        19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   462 of 1004
Creditor Name                              Address1                              Address2                                      Address3                    City              State   Zip          Country
JES CONTRACTING LLC                        JOAQUIN SANJUAN                       518 LOMBARDY RD                                                           WINTER SPRINGS    FL      32708
JES, CTIBOR                                ADDRESS ON FILE
JESKA, ANDREW                              ADDRESS ON FILE
JESS C ARNDELL AND                         PRO SE
JESS RANCH MASTER HOA                      1275 CENTER COURT DRIVE                                                                                         COVINA            CA      91724
JESS SANDOVAL                              210 LAFAYETTE BLVD                                                                                              CHEYENNE          WY      82009
JESSAMINE COUNTY                           JESSAMINE COUNTY ‐ SHERI              101 S SECOND STREET                                                       NICHOLASVILLE     KY      40356
JESSE & EMILY WALSETH                      3416 126TH CIR NE                                                                                               BLAINE            MN      55449
JESSE ELLIS                                1605 MCPHERSON ST                                                                                               PHILADELPHIA      PA      19150
JESSE GARCIA AGENCY                        5933 PATTON ST SUITE A                                                                                          CORPUS CHRISTI    TX      78414
JESSE MAURICE RANCOURT                     3 SHERWOOD RD                                                                                                   HARWICH           MA      02645
JESSE MORENO AND                           CHARLOTTE MORENO                      3744 JUNGLE PLUM DR E                                                     NAPLES            FL      34114
JESSE T REESE INC                          2014 ASSEMBLY STREET                                                                                            COLUMBIA          SC      29201
JESSES LANDSCAPING                         1129 E CHESTNUT ST                                                                                              ALTUS             OK      73521
JESSEY RODRIGUEZ &                         ADDRESS ON FILE
JESSICA BLIXT AND                          ADDRESS ON FILE
JESSICA DOWD AND                           ADDRESS ON FILE
JESSICA L. CHURCH                          ADDRESS ON FILE
JESSICA LEFERE                             ADDRESS ON FILE
JESSICA STEWART                            ADDRESS ON FILE
JESSIE JONES                               ADDRESS ON FILE
JESSIKA MARSHALL &                         ADDRESS ON FILE
JESSUP BORO                                JESSUP BORO ‐ TAX COLLEC              395 LANE ST                                                               JESSUP            PA      18434
JESUP CITY                                 JESUP CITY‐TAX COLLECTOR              PO BOX 427                                                                JESUP             GA      31598
JESUP INS AGENCY                           192 E CHERRY ST                                                                                                 JESUP             GA      31546
JESUS ARBOLEYA AGENCY                      320 HIALEAH DR                                                                                                  HILEAH            FL      33010
JESUS BARAJAS AND                          SONIA BARAJAS                         6100 CALIFORNIA AVE                                                       ODESSA            TX      79762
JESUS CABRERA CABRERA                      BO. GUADIANA CARRIL 64 R. 826                                                                                   NARANJITO         PR      00719‐7523
JESUS CAMACHO &                            MARIA VENTURA                         15950 SW 103RD LN                                                         MIAMI             FL      33196
JESUS CEJA                                 5066 FOOTHILL AVE                                                                                               RIVERSIDE         CA      92503
JESUS DIAZ INS AGENCY                      12121 WESTHEIMER BLVD                 SUITE 120                                                                 HOUSTON           TX      77077
JESUS M. LACEND REYES                      ADDRESS ON FILE
JESUS M. NIEVES TELLADO                    ADDRESS ON FILE
JESUS VAZQUEZ                              ADDRESS ON FILE
JET ELECTRIC                               4261 YERBA BUENA AVE                                                                                            SAN JOSE          CA      95121
JETER, ANGELA                              ADDRESS ON FILE
JETSTREAM HOLDINGS LLC                     PO BOX 648                                                                                                      CRESTWOOD         KY      40014
JETT ENT OF NE LLC                         & DANIEL & KAYLA WATTS                8221 FOREST COURT                                                         SAINT AUGUSTINE   FL      32092
JETT, DONNA                                ADDRESS ON FILE
JEWEL A COLE INSURANCE                     3725 STAGG DR                                                                                                   BEAUMONT          TX      77701
JEWELL INSURANCE AGENCY                    1101 WORCHESTER ROAD                                                                                            FARMINGHAM        MA      01703
JEWETT CITY DEPT. OF PUBLIC UTILITIES      9 EAST MAIN ST                                                                                                  JEWETT CITY       CT      06351
JEWETT TOWN                                JEWETT TOWN ‐ TAX COLLEC              809 COUNTY ROUTE 40                                                       EAST JEWETT       NY      12424
JEWSON, SALVACION                          ADDRESS ON FILE
JF & A, LLC                                3690 HIGHPOINT STREET                                                                                           SAN ANTONIO       TX      78217
JF CONSTRUCTION, INC.                      EDWARD W.HARDIG                       ANDERSON, AGOSTINO & KELLER, P.C.             131 S. TAYLOR ST.           SOUTH BEND        IN      46601‐1521
JF MARTINEZ LLC                            5203 GRANADA BLVD                                                                                               CORAL GABLES      FL      33146
JFC ROOFING & LEE &                        WILLIAM BUNSELMEYER                   2804 BARNES DR                                                            DENTON            TX      76209
JFD MAINTENANCE CORP                       ANDREA C. DIMA                        42 ACADEMY LANE                                                           LEVITTOWN         NY      11756
JFS CONSTRUCTION GROUP, INC                7141 WOODLEY AVE                                                                                                VAN NUYS          CA      91406
JG HAUSE CONST INC                         193 3RD ST N                                                                                                    BAYPORT           MN      55003
JG HOME IMPROVEMENT                        COREY SASS                            J J GREIL ENTERPRISES LLC                     2230 BOHM DR                LITTLE CHUTE      WI      54140
JGI INSURANCE GROUP LLC                    3610 GALILEO DRIVE 102                                                                                          TRINITY           FL      34655
JGL CONSTRUCTION, INC.                     8001 FORBES PLACE 207                                                                                           SPRINGFIELD       VA      22151
JH REMODELING, INC.                        JAIME HERNANDEZ                       11115 MILLS RD. SUITE 107                                                 CYPRESS           TX      77429
JH&K SPECTRUM CONTRACTING INC              105 W MAIN ST                                                                                                   CROWLEY           TX      76036
JHAMTEC CONSTRUCTION INC                   739 NW 101 TERRACE                                                                                              CORAL SPRINGS     FL      33071
JIC ROOFING LLC/ J'S                       INDEPENDENT CONTRACTING LLC           JABAN BARCHUE                                 11809 SKYWAY AVE            OKLAHOMA CITY     OK      73162
JIFFY GARAGE DOORS, LLC                    RICHARD HALL                          115 E. FRANKLIN AVENUE                                                    NEW CASTLE        DE      19720
JIJI FINE ART FINISHES                     JIJI LEE                              2 INTERNATIONAL BLVD                                                      RANCHO MIRAGE     CA      92270
JILES, RICHARD                             ADDRESS ON FILE
JILL & SETH LANG                           ADDRESS ON FILE
JILL BLACKETER‐YEE                         ADDRESS ON FILE
JILL BROWNE                                ADDRESS ON FILE
JILL ENGLE WOOD COUNTY TREASURER           1 COURTHOUSE SQUARE                                                                                             BOWLING GREEN     OH      43402
JILL GETTINGS & CHARLES                    ADDRESS ON FILE
JILL‐CAPRI SIMMS, DEFENDANT/APPELLEE       THE LAW OFFICES OF DEBI V. RUMPH      DEBI V. RUMPH                                 933 LEE ROAD, SUITE 301     ORLANDO           FL      32910
JIM BARTLETT                               ADDRESS ON FILE
JIM BENNETT                                ADDRESS ON FILE
JIM BLACK CONSTRUCTION INC.                12279 PENNSYLVANIA STREET                                                                                       THORNTON          CO      80241




                                                                                                             Page 459 of 998
                                       19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         463 of 1004
Creditor Name                             Address1                                     Address2                                    Address3                                     City             State   Zip     Country
JIM BRESEE                                ADDRESS ON FILE
JIM C JARRETT AGENCY                      P O  BOX 4298                                                                                                                         MOORESVILLE      NC      28117
JIM HAMMOND ELECTRIC INC                  PO BOX 3083                                                                                                                           YUBA CITY        CA      95992
JIM HARRIFF REALTY LTD                    8180 BLUFFVIEW DRIVE                                                                                                                  MANLIUS          NY      13104
JIM HARVEY AGENCY                         6511 STEWART RD STE 10                                                                                                                GALVESTON        TX      77551
JIM HINES INSURANCE                       1206 APOLLO RD 850785                                                                                                                 RICHARDSON       TX      75085
JIM HOGG COUNTY                           JIM HOGG COUNTY ‐ COLLEC                     P O BOX 160                                                                              HEBBRONVILLE     TX      78361
JIM HOGG COUNTY ISD                       JIM HOGG COUNTY ISD COLL                     P O BOX 88                                                                               HEBRONVILLE      TX      78361
JIM HOGG COUNTY TAX OFFICE                205 E TILLEY                                                                                                                          HEBBRONVILLE     TX      78361
JIM HOGG COUNTY WCID 2                    JIM HOGG CO WCID 2‐COLLE                     P O BOX 148                                                                              HEBBRONVILLE     TX      78361
JIM HOWE AGENCY                           3720 FAR WEST BLVD  114                                                                                                               AUSTIN           TX      78731
JIM JENSEN REAL ESTATE INC.               612 11TH AVE N                                                                                                                        MOORHEAD         MN      56560
JIM MCCANLIES                             ADDRESS ON FILE
JIM MELLON GENERAL CONTRACTING, INC.      SHANNON                                      436 S. LANSDOWNE AVENUE                                                                  YEADON           PA      19050
JIM NOBLES MANAGEMENT, INC.               251 WINDWARD PASSAGE                         SUITE F                                                                                  CLEARWATER       FL      33767
JIM OLIVIERS ROOFING LOUISIANA LLC        455 RIDGE ROAD                                                                                                                        LAFAYETTE        LA      70506
JIM RAY INSURANCE                         7879 PINES BLVD STE 101                                                                                                               PEMBROKE PINES   FL      33024
JIM REGOLA, TAX COLLECTOR                 938 ST CLAIR WAY                                                                                                                      GREENSBURG       PA      15601
JIM SCHELLS HOME IMPROVEMENT              JAMES J SCHELL                               31758 STATE RT 171                                                                       SUSQUEHANNA      PA      18847
JIM SKIFFEY III APPRAISALS                PO BOX 487                                                                                                                            WARREN           OH      44482
JIM SWEITZER                              ADDRESS ON FILE
JIM THORPE BORO  COUNTY                   JIM THORPE BORO ‐ COLLEC                     427 SOUTH STREET                                                                         JIM THORPE       PA      18229
JIM THORPE S.D./JIM THOR                  JIM THORPE AREA SD ‐ COL                     427 SOUTH STREET                                                                         JIM THORPE       PA      18229
JIM THORPE S.D./PENN FOR                  JOSIAH BEHRENS ‐ TAX COL                     263 BEHRENS RD                                                                           JIM THORPE       PA      18229
JIM THORPE SCHOOL DISTRICT                C/O NORTHEAST REVENUE SERVICE                410 CENTER AVE, STE 203                                                                  JIM THORPE       PA      18229
JIM THORPE SD /KIDDER TO                  JIM THORPE SD ‐ TAX COLL                     306 NORTH LAKE DRIVE                                                                     LAKE HARMONY     PA      18624
JIM TOMAN AGENCY                          ADDRESS ON FILE
JIM WALKER &                              ADDRESS ON FILE
JIM WALL INS                              6045 HAZEL AVE                                                                                                                        ORANGEVALE       CA      95662
JIM WATERS INSURANCE                      1713‐12TH AVE RD                                                                                                                      NAMPA            ID      83686
JIM WELLS COUNTY  C/O AP                  JIM WELLS CAD ‐ TAX COLL                     P O BOX 607                                                                              ALICE            TX      78333
JIM WELLS COUNTY APPRAISAL DISTRICT       P.O. BOX 607                                                                                                                          ALICE            TX      78333
JIM WELLS COUNTY CLERK                    PO BOX 1459                                                                                                                           ALICE            TX      78333
JIMCOR AGENY INC                          60 CRAIG ROAD                                                                                                                         MONTVALE         NJ      07645
JIMENEZ, ISAAC                            ADDRESS ON FILE
JIMENEZ, ROBERT                           ADDRESS ON FILE
JIMI WOODRUFF AGENCY                      2805 MARKET ST                                                                                                                        WILMINGTON       NC      28403
JIMICHI HOME IMPROVEMENT                  DIANNA M BROWN                               619 SPRUCE DRIVE                                                                         HOLBROOK         NY      11741
JIMISON, LATASHA                          ADDRESS ON FILE
JIMMIE CLYDE PRESLEY, ET AL.              BUSH LAW FIRM                                ANTHONY B. BUSH                             PARL PL PROF CENT3198 PARLIAMENT CIR.302     MONTGOMERY       AL      36116
JIMMIE D. GROUNDS                         ADDRESS ON FILE
JIMMIE MARICLE                            ADDRESS ON FILE
JIMMY BRITT BUILDERS                      510 OAK RIDGE DR                                                                                                                      OXFORD           GA      30054
JIMMY CRITESER REAL ESTATE LLC            5607 SUSAN AVENUE                                                                                                                     KALAMAZOO        MI      49048
JIMMY G. MASSEY                           ADDRESS ON FILE
JIMMY GARY INS AGENCY                     1251 W GREENOAKS 140                                                                                                                  ARLINGTON        TX      75013
JIMMY N DENNIS                            ADDRESS ON FILE
JIMMY PARKER                              MCCAMY, PHILLIPS, TUGGLE & FORDHAM, LLP      NATHAN LOCK                                 P.O. BOX 1105                                DALTON           GA      30722
JIMMY PRESCHER ROOFING                    10049 ELDORADA DR                                                                                                                     BURLESON         TX      76028
JIMMY RAYFORD HALE                        ADDRESS ON FILE
JIMMY SURRATT                             ADDRESS ON FILE
JIMMYS CONSTRUCTION                       COMPANY                                      3525 E HEDDA ST                                                                          LONG BEACH       CA      90805
JIMMYS HEATING & COOLING INC              PO BOX 2231                                                                                                                           DOTHAN           AL      36302
JIREH PLUMBING CORP                       11604 NW 4 TER                                                                                                                        MIAMI            FL      33172
JIRI MAREK &                              ZUZANA MLYNAROVA                             10736 63RD AVE                                                                           SEMINOLE         FL      33772
JIRON, JOSEPHINE                          ADDRESS ON FILE
JJ BROTHERS                               1925 SW 185 AVE                                                                                                                       MIRAMAR          FL      33029
JJ COLON LLC                              1202 S BROAD ST                                                                                                                       BROOKSVILLE      FL      34601
JJ QUALITY BUILDERS                       27541 SW 139 PL                                                                                                                       HOMESTEAD        FL      33032
JJ ROOFING & WATERPROOF                   16300 SW 137 AVE                                                                                                                      MIAMI            FL      33177
JJ ROOFING AND RESTORATI                  8612 NE 116TH ST                                                                                                                      KANSAS CITY      MO      64157
JJ SERVICES                               5527 ROARING PEAKS LN                                                                                                                 KATY             TX      77449
JJ&S ASBESTOS REMOVALINC                  925 POINSETTIA AVE STE 4                                                                                                              VISTA            CA      92081
JJC AGENCY CORP                           3921 BELL BLVD 204 205                                                                                                                BAYSIDE          NY      11361
JJM INSURANCE AGENCY                      623 CHANDLER STREET                                                                                                                   WORCESTER        MA      01602
JJND ENTERPRISES                          CRYSTAL ELLER                                ELLER LAW, LLC                              104 S. JONES BLVD                            LAS VEGAS        NV      89107
JJND ENTERPRISES, LLC                     CRYSTAL ELLER                                ELLER LAW, LLC                              104 S JONES BLVD                             LAS VEGAS        NV      89107
JJR CONTRACTORS                           690 CATALONIA                                                                                                                         SAN ELIZARIO     TX      79849
JJS CAPITAL INVESTMENTS LLC               PATTI GLENN                                  1163 MAIN ST                                                                             SPRINGFIELD      MA      01103
JJV CONSTRUCTION INC                      615 GULF BANK RD                                                                                                                      HOUSTON          TX      77037




                                                                                                                 Page 460 of 998
                                     19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   464 of 1004
Creditor Name                           Address1                                 Address2                                     Address3                                    City                      State   Zip        Country
JK BROWN ENTERPRISES                    3032 MARINA BAYDRIVE                     SUITE 100                                                                                LEAGUE CITY               TX      77573
JK HUGHES CONSTRUCTION LLC              JOHN K HUGHES II                         JOHN K HUGHES II                             225 PARKVIEW AVENUE                         READING                   PA      19606
JK HVAC SERVICES LLC                    14 JONES LN                                                                                                                       HARDWICK CITY             NJ      07825
JK MCDOUGALL INC                        3875S CAMINOSIERA PANTAN                                                                                                          TUCSON                    AZ      85730
JKT CONSTRUCTION                        610 N ANN                                                                                                                         ROCKPORT                  TX      78382
JL BEANS GROUP LLC                      PO BOX 422                                                                                                                        FAYETTEVILLE              GA      30214
JL CUSTOM DESIGNS LLC                   4514 OLEANDER                                                                                                                     BELLAIRE                  TX      77401
JL DOWNS CONSTRUCTION                   551 NE S NEBERGALL LP                                                                                                             ALBANY                    OR      97321
JL LOONEY ENTERPRISES                   INC                                      PO BOX 1109                                                                              ELBERTON                  GA      30635
JL LOONEY ENTERPRISES &                 STACEY AYERS                             2423 GOLDMINE HOLLY SPRG                                                                 ROYSTON                   GA      30662
JL ROOFING                              AARON COMBS                              AARON COMBS                                  1340 WEAVER ST                              GRAFTON                   WV      26354
JL ROOFING LLC                          24087 E 3RD PL                                                                                                                    AURORA                    CO      80018
JLA REAL ESTATE GROUP                   3590 CENTRAL AVE STE 200                                                                                                          RIVERSIDE                 CA      92506
JLB ADVISORS LLC                        908 GALILEE LANE                                                                                                                  TOMPKINSVILLE             KY      42167
JLC REAL ESTATE GROUP LLC               P O BOX 275                                                                                                                       WENONAH                   NJ      08090
JLF ENTERPRISES INC                     62 MARTIN SPRINGS RD                                                                                                              FOREST HILL               LA      71430
JLH CONSTRUCTION INC                    12428 JOMANI DR                                                                                                                   BAKERSFIELD               CA      93312
JLQ ROOFING & SIDING                    11910 DOUGLAS FIR                                                                                                                 HOUSTON                   TX      77066
JM COMMANDER                            1827 ROSELAWN AVE                                                                                                                 STOCKTON                  CA      95204
JM CONSTRUCTION                         DBA JM CONSTRUCTION                      MIDLANDS RESTORATION INC                     562 DIVISION STREET                         CAMPBELL                  CA      95008
JM DESIGN AND                           CONSTRUCTION                             PO BOX 2466                                                                              ANGLETON                  TX      77516
JM ENVIRONMENTAL INC                    PO BOX 2189                                                                                                                       GRANITE BAY               CA      95746
JM GUTTERS LLC                          1008 PAYTON WAY                                                                                                                   TUCKER                    GA      30084
JM HERNANDEZ REMODELING                 LLC                                      515 TURNER DR                                                                            HOUSTON                   TX      77076
JM PRIVATE INS AGENCY                   7274 SW 48TH ST                                                                                                                   MIAMI                     FL      33155
JM ROOFING INNOVATIONS &                CONSTRUCTION PLUS CORP                   118 N 13TH ST                                                                            ROGERS                    AR      72756
JM STAPLES PUBLIC ADJUST                17 STARL RD                                                                                                                       WORCESTER                 MA      01602
JM WILSON CORP                          8036 MOORSBRIDGE RD                                                                                                               PORTAGE                   MI      49024
JMAR CONSTRUCTION LLC.                  MARK NELSON                              1025 TEXAS AVE.                                                                          BRIDGE CITY               TX      77611
JMARK BUSINESS SOLUTIONS INC.           ATTN: GENERAL COUNSEL                    601 N. NATIONAL AVE                          SUITE 102                                   SPRINGFIELD               MO      65802
JMARK BUSINESS SOLUTIONS, INC.          ATTN: GENERAL COUNSEL                    601 N. NATIONAL AVE                          SUITE 102                                   SPRINGFIELD               MO      65802
JMC GARDENS CONDO ASSOC                 14411 COMMERCE WAY STE 240                                                                                                        MIAMI LAKES               FL      33016
JMC HOME IMPROVEMENT & REPAIR           JAMES M CHARETTE                         246 MOUNTAIN RD                                                                          ELLINGTON                 CT      06029
JMC HOMES INC                           390 RACETRACK RD                                                                                                                  MCDONOUGH                 GA      30252
JMC REMODELING INC                      245 VALLEY RD                                                                                                                     OXFORD                    NJ      07863
JMC ROOFING                             MIKE WHITE                               810 BROOKS ST                                                                            ROSENBERG                 TX      77471
JMJ                                     1337 MARTIN LUTHER KING JR                                                                                                        MACON                     GA      31201
JMR GRANITE & MARBLE COR                17731 NE 13TH AVE                                                                                                                 NORTH MIAMI BEACH         FL      33162
JMS BUILDING CORPORATION                2220 W. DALE CIRCLE                                                                                                               DELAND                    FL      32720
JN ROOFING                              JOSE J NERI                              JOSE J NERI                                  141 LARRY WAYNE DR.                         COMFORT                   TX      78013
JNC FLOORING CONTRC &                   ISABEL & ORESTES MUJICA                  3475 SW 142 CT                                                                           MIAMI                     FL      33175
JND ASSOCIATES LLC                      PO BOX 333                                                                                                                        THOROFARE                 NJ      08086
JNL MULTI MANAGER ALTERNATIVE FUND      ATTN:  MR. FRANK THOMAS BIANCO, CFA      DIRECTOR, PORTFOLIO MANAGER & ANALYST        30 ROCKEFELLER PLAZA 55TH FLOOR             NEW YORK                  NY      10112‐5499
JNOS CONSTRUCTION AND MAINTENANCE       MERVIN J GEORGE                          PO BOX 4588 KINGSHILL, C/STED                                                            CHRISTIANSTED, ST CROIX   VI      00851
JNR CONSTRUCTION CORP                   4041 2ND AVE SE                                                                                                                   NAPLES                    FL      34117
JNZ INS SRVCS                           9965‐54 SAN JOSE BLVD                                                                                                             JACKSONVILLE              FL      32257
JO DAVIESS COUNTY                       JO DAVIESS COUNTY ‐ TREA                 330 N BENCH ST                                                                           GALENA                    IL      61036
JO DAVIESS MTL                          P O BOX 6086                                                                                                                      GALENA                    IL      61036
JO LOIS BROWN                           ADDRESS ON FILE
JO MORTON & JAY MORTON                  ADDRESS ON FILE
JOAN BARAJAS HANDYMAN                   6401 PATOL ST                                                                                                                     LAREDO                    TX      78043
JOAN CARTER AND FOR EST                 OF RONALD CARTER                         1855 W 9460 S                                                                            SOUTH JORDAN              UT      84095
JOAN GALLEGOS                           ADDRESS ON FILE
JOAN KING                               ADDRESS ON FILE
JOAN MURPHY                             ADDRESS ON FILE
JOAN W COHEN                            ADDRESS ON FILE
JOANN RAY                               ADDRESS ON FILE
JOANNA KENNEDY                          ADDRESS ON FILE
JOANNA MILLER                           ADDRESS ON FILE
JOANNE ABENS, ET AL.                    ERICK B DEOBLER                          WHITE MARSH ANDERSON MARTIN                  VICKERS DOEBLER & GOODE; 511 E ETNA RD.     OTTAWA                    IL      61350
JOANNE GUDZAK                           ADDRESS ON FILE
JOANNE W EVANS                          ADDRESS ON FILE
JOAQUIN ROMERO & T&L                    CALVERT                                  178 ALMA DR                                                                              ENNIS                     TX      75119
JOB GIBSON                              ADDRESS ON FILE
JOBA ADJUSTING INC &                    CIRO URQUIOLA                            4110 CENTER POINTE DR215                                                                 FORT MYERS                FL      33916
JOBES, DAVID                            ADDRESS ON FILE
JOCELYN HARGROVE &                      RAYMOND HARGROVE                         PO BOX 913                                                                               ROCKPORT                  TX      78381
JOCKEY CLUB OF NORTH PORT POA INC       3050 PAN AMERICAN BLVD.                                                                                                           NORTH PORT                FL      34287
JOCKISCH, TODD                          ADDRESS ON FILE
JODI MCKINLEY                           ADDRESS ON FILE




                                                                                                            Page 461 of 998
                                          19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  465 of 1004
Creditor Name                                Address1                           Address2                                    Address3                                City               State   Zip     Country
JODI ST CLAIR                                ADDRESS ON FILE
JODI STROHM INS                              ADDRESS ON FILE
JODOCK, ERIK                                 ADDRESS ON FILE
JODY DELLADONNA                              ADDRESS ON FILE
JODY EANES &                                 ADDRESS ON FILE
JODY GILBERTSON                              ADDRESS ON FILE
JOE & KATHY EARHART                          ADDRESS ON FILE
JOE AND DONNA SHIELD, ET AL.                 DOVER DIXON HORNE PLLC             MONTE D. ESTES                              425 WEST CAPITOL AVENUE, SUITE 3700     LITTLE ROCK        AR      72201
JOE CAMPOS INS                               928 W NOLANS LOOP                                                                                                      PHARR              TX      78577
JOE COOK AGENCY                              4440 W MAIN ST B                                                                                                       LEAGUE CITY        TX      77573
JOE COOLS COOLING & HEATING                  JOE LEFKOSKI                       10209 E RANCHO DIEGO LN                                                             CROWLEY            TX      76036
JOE DONALD HARDMAN                           ADDRESS ON FILE
JOE E DAVIS & GRETA ANN                      ADDRESS ON FILE
JOE G TEDDER POLK COUNTY TAX COLLECTOR       PO BOX 1189                                                                                                            BARTOW             FL      33831
JOE HALL ROOFING INC                         1925 W PIONEER PKWY                                                                                                    ARLINGTON          TX      76013
JOE HARVEY ENTERPRISES                       DAVID JOE HARVEY JR.               929 3RD AVENUE                                                                      WINDOM             MN      56101
JOE HICKMAN                                  ADDRESS ON FILE
JOE HIDALGO &                                ADDRESS ON FILE
JOE HOOVER SIDING & GUTTER                   ADDRESS ON FILE
JOE KEITH HEWATT                             ADDRESS ON FILE
JOE M STAUB BUILDING                         GROUP INC                          152 FAIRWAYS DR                                                                     HENDERSONVILLE     TN      37075
JOE MARTINEZ                                 ADDRESS ON FILE
JOE NEBEL CONSTRUCTION                       PO BOX 215                                                                                                             SHANANDOAH         IA      51601
JOE OCHOA ROOFS & EVEN MORE                  JOE OCHOA ROOFING, INC.            12939 FOLKCREST WAY                                                                 STAFFORD           TX      77477
JOE PULLMAN ROOFING & CONSTRUCTION INC.      403 S BUERKLE                                                                                                          STUTTGART          AR      72160
JOE RAYBURN INS AGENCY                       3619 AVIATION WAY 101                                                                                                  MEDFORD            OR      97504
JOE SAUTER PA                                1925 MOOR DRIVE                                                                                                        LAKE WORTH         FL      33461
JOE TAYLOR RESTORATION, INC.                 855 NW 17TH AVE., SUITE C                                                                                              DELRAY BEACH       FL      33445
JOE TUZZOLINO, II (PRO SE)                   JOE TUZZOLINO, II (PRO SE)         SHELI TUZZOLINO                             11755 MALAGA DRIVE, #1081               RANCHO CUCAMONGA   CA      91730
JOE WEST INSURANCE AGNCY                     406 S. BOULDER STE 600                                                                                                 TULSA              OK      74103
JOE WHEELER EMC                              PO BOX 460                                                                                                             TRINITY            AL      35673
JOE WOOD CONST & ROOFING                     711 RED ROCK RD                                                                                                        WICHITA FALLS      TX      76305
JOE WOOD CONSTRUCTION & ROOFING, LLC         711 RED ROCK RD                                                                                                        WICHITA FALLS      TX      76305
JOEL BOYLES LLC                              JOEL BOYLES                        111 LANTANA AVENUE                                                                  FLAGLER BEACH      FL      32136
JOEL FREIS PA                                16510 LAKE TREE DR                                                                                                     WESTON             FL      33326
JOEL FREIS, PA                               JOEL FREIS                         4306 FOXTAIL LANE                                                                   WESTON             FL      33331
JOEL GOVEA                                   WILLIAM LARR                       ANDERSON MCPHARLIN & CONNERS                707 WILSHIRE BOULEVARD SUITE 4000       LOS ANGELES        CA      90017
JOEL JOHNSTON                                ADDRESS ON FILE
JOEL KURTZ                                   ADDRESS ON FILE
JOEL LOOMIS                                  ADDRESS ON FILE
JOEL MONTANO, ET AL.                         LAW OFFICE OF BRIAN A. THOMAS      BRIAN A. THOMAS, ESQ                        2535 WYOMING NE, SUITE A                ALBUQUERQUE        NM      87112
JOEL OF ALL TRADES                           JOEL SMITH                         303 S. 15TH STREET                                                                  ESTHERVILLE        IA      51334
JOEL RAMIREZ JR                              ADDRESS ON FILE
JOEL S GODBEY &                              ADDRESS ON FILE
JOEL W. RICHARDSON                           ADDRESS ON FILE
JOEL WILSON PONTO                            ADDRESS ON FILE
JOELE FRANK WILKINSON BRIMMER                ADDRESS ON FILE
JOELLE O FOUCHER AND                         ADDRESS ON FILE
JOELS REMODELING SERVICE, LLC                DON PAYNE                          JOEL ZARATE PACHECO                         8646 SULLIVAN RD                        BATON ROUGE        LA      70818
JOES ROOFING LLC                             100 WINDSOR DR                                                                                                         EATONTON           GA      31024
JOES SERVICES                                PO BOX 825                                                                                                             MIDDLEBURY         CT      06762
JOEY SCHOOLER AGENCY                         8410 RIVERS AVE STE J                                                                                                  CHARLESTON         SC      29406
JOFFRE ROOFING                               JOSEPH A. JOFFRE, JR               901 ROCK CREEK DR                                                                   OAK LEAF           TX      75154
JOHANNA WOODS LLC                            2909 E MONTPELIER ST                                                                                                   BROKEN ARROW       OK      74014
JOHANNES SYBRANOY &                          AMBER SYBRANOY                     901 AVE Q                                                                           MATAMORAS          PA      18336
JOHANSEN, MICHELLE                           ADDRESS ON FILE
JOHANSEN, TYLER                              ADDRESS ON FILE
JOHL & CO INS AGENCY INC                     199 CENTER AVENUE                                                                                                      WESTWOOD           NJ      07675
JOHN & JEAN HACKNEY                          ADDRESS ON FILE
JOHN & KAREN CROSSLEY                        ADDRESS ON FILE
JOHN & RITA TESTER & FOR                     ADDRESS ON FILE
JOHN A ALDRICH JR                            ADDRESS ON FILE
JOHN A BURCHETT                              ADDRESS ON FILE
JOHN A CARR                                  ADDRESS ON FILE
JOHN A JOHNSON GENERAL CONTRACTOR            JOHN A JOHNSON                     268 SAUSOLITO STREET                                                                CORTE MADERA       CA      94925
JOHN A NEWBERRY                              ADDRESS ON FILE
JOHN A PARKS CO                              49 WEST WILLIS ST                                                                                                      DETROIT            MI      48201
JOHN A PIERCE AGENCY                         934 MAIN ST                                                                                                            WINCHESTER         MA      01890
JOHN A. BONELLI CUSTOM BUILDING, LLC         12 SOUTH TRAIL                                                                                                         NIANTIC            CT      06357
JOHN ALLEN & BARBARA                         ADDRESS ON FILE




                                                                                                          Page 462 of 998
                                      19-10412-jlg               Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   466 of 1004
Creditor Name                            Address1                                Address2                                     Address3                         City              State   Zip          Country
JOHN ALVE REAL ESTATE APPRAISAL LLC      PO BOX 2204                                                                                                           HILLSBORO         OR      97123
JOHN ANTHONY CONSTRUCTION                JOHN ANTHONY                            2025 DIANE LN                                                                 ALABASTER         AL      35007
JOHN ARQUETTE                            ADDRESS ON FILE
JOHN ASHTON LEBLANC AGY                  11711 SHADOW CREEK PKWY                 125                                                                           PEARLAND          TX      77584
JOHN ASSATURIAN                          ADDRESS ON FILE
JOHN BASILE                              ADDRESS ON FILE
JOHN BEACH CONSTRUCTION                  & THOMAS CORREA                         3625 PARK CENTRAL BLVD N                                                      POMPANO BEACH     FL      33064
JOHN BEATTY                              PRO SE                                  JOHN BEATTY                                  432 EASTERN AVENUE               LYNN              MA      01902
JOHN BLAKE                               ADDRESS ON FILE
JOHN BOSTIC                              ADDRESS ON FILE
JOHN BOUSHARD                            ADDRESS ON FILE
JOHN BRECKER                             ADDRESS ON FILE
JOHN BURGER HEATING &AIR                 PO BOX 1056                                                                                                           YUBA CITY         CA      95992
JOHN BURTON PLUMBING & HEATING INC       104 NORCROSS AVENUE UNIT B                                                                                            METUCHEN          NJ      08840
JOHN C THORNBURGE TRUSTEE                PO BOX 1991                                                                                                           ALEXANDRIA        LA      71309
JOHN C. FORTNER                          ADDRESS ON FILE
JOHN C. FRUE, P.A.                       20 BATTERY PARK AVE., SUITE 405                                                                                       ASHEVILLE         NC      28801
JOHN C. MARLLET                          ADDRESS ON FILE
JOHN CASH SMITH                          GEORGE B. BARRON                        ATTORNEY AT LAW                              108 7TH STREET                   ORANGE            TX      77630
JOHN CELESTAND & KARLA                   ADDRESS ON FILE
JOHN CHAPPETTA                           ADDRESS ON FILE
JOHN CHARLES HEINRICH, ET AL.            MIKE CHAPPARS                           LAW OFFICE OF ROBERT C ABRAMS                5412 N PALM AVENUE SUITE 101     FRESNO            CA      93704
JOHN CLIFFORD DAUGHTERY                  ADDRESS ON FILE
JOHN COOPER INS                          984‐D WAYNE RD                                                                                                        SAVANNAH          TN      38372
JOHN COPLEY                              ADDRESS ON FILE
JOHN D CLUNK CO LPA                      THE LAW OFFICE OF JOHN D CLUNK          4500 COURTHOUSE BLVD                                                          STOW              OH      44224
JOHN D NEWBURG                           ADDRESS ON FILE
JOHN D POLK                              ADDRESS ON FILE
JOHN D ZENO                              ADDRESS ON FILE
JOHN D. GAYTAN                           JOHN G. HELSTOWSKI                      TEXAS STATE BAR NO. 24078653                 13601 PRESTON RD. STE. E920      DALLAS            TX      75240
JOHN D. WELCH AND ASSOCIATES, INC.       1091 LAKE BREEZE                                                                                                      CANYON LAKE       TX      78133
JOHN DALBY                               JONATHAN FORK                           1016 W 6TH AVENUE                            SUITE 200                        ANCHORAGE         AK      99501
JOHN DAVID AMARO                         ADDRESS ON FILE
JOHN DAVID HUDSON III                    ADDRESS ON FILE
JOHN DAVIS &                             ADDRESS ON FILE
JOHN DAY WATER DISTRICT                  PO BOX 1317                                                                                                           ASTORIA           OR      97103
JOHN DEEB JR                             ADDRESS ON FILE
JOHN DENTON & KAREN                      ADDRESS ON FILE
JOHN DIETZ APPRAISAL SERVICES            240 S SEPULVEDA BLVD STE 101                                                                                          MANHATTAN BEACH   CA      90266
JOHN DILLON INS                          1016 BROOKSTOWN AVE                                                                                                   WINSTON SALEM     NC      27101
JOHN DOYLE                               ADDRESS ON FILE
JOHN DRISCOLL, III                       KEVIN LONG, PRO SE                      LAURE LONG, PRO SE                           2910 AIRDRIE AVENUE              ABINGDON          MD      21009
JOHN E EPPERLY                           ADDRESS ON FILE
JOHN E MCNUTT                            ADDRESS ON FILE
JOHN E TRABUCCO                          ADDRESS ON FILE
JOHN E. GARNES
JOHN EATON & ANGELA                      ADDRESS ON FILE
JOHN F BAXTER INC                        2926 GEORGE WASHINGTON                  MEMORIAL HWY                                                                  HAYES             VA      23072
JOHN F LOGAN TRUSTEE                     PO BOX 61039                                                                                                          RALEIGH           NC      27661‐1039
JOHN FIELDS AGNECY                       10 E MONUMENT AVE                                                                                                     KISSIMMEE         FL      34741
JOHN G ESPINOSA FNCL GRP                 9350 SOUTH DIXIE HWY                    PENTHOUSE 1                                                                   MIAMI             FL      33156
JOHN G ROBBINS                           ADDRESS ON FILE
JOHN GALT AGENCY                         6300 NW 5TH WAY                                                                                                       FORT LAUDERDALE   FL      33309
JOHN GAMBLE                              ADDRESS ON FILE
JOHN GLEASON                             ADDRESS ON FILE
JOHN GRANATA FNCL SRVCS                  253 21 ST AVE                                                                                                         PATERSON          NJ      07501
JOHN GRASTY &                            ADDRESS ON FILE
JOHN GREGOR AND JADWIGA MORYS            LAW OFFICES OF EVAN M. ROSEN, P.A.      EVAN M. ROSEN                                12 SE 7TH STREET, SUITE 805      FORT LAUDERDALE   FL      33301
JOHN GUZMAN &                            ADDRESS ON FILE
JOHN H BARTER ASSOCS                     11 DALE ST 1ST FLOOR                                                                                                  WEST HARTFORD     CT      06107
JOHN H LANDRY                            ADDRESS ON FILE
JOHN H. SCHMITT                          ADDRESS ON FILE
JOHN HAGAN &                             ADDRESS ON FILE
JOHN HALEY 1 ROOFER                      7204 W 27TH ST 104                                                                                                    ST LOUIS PARK     MN      55426
JOHN HARDEMAN, TRUSTEE                   P.O. BOX 1948                                                                                                         OKLAHOMA CITY     OK      73101‐1948
JOHN HENDERSON                           ADDRESS ON FILE
JOHN HENDRY INSURANCE                    PO BOX 250                                                                                                            ZACHARY           LA      70791
JOHN HENRY SMITH                         ADDRESS ON FILE
JOHN HILL AGENCY                         635 ROUTE 9                                                                                                           BAYVILLE          NJ      08721
JOHN HUMMER                              ADDRESS ON FILE




                                                                                                            Page 463 of 998
                                         19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   467 of 1004
Creditor Name                               Address1                             Address2                                      Address3                                City                State   Zip          Country
JOHN J & THOMAS R SCHIFF                    ADDRESS ON FILE
JOHN J & THOMAS R SCHIFF & CO               PO BOX 145496                                                                                                              CINCINNATI          OH      45250
JOHN J CONNOLLY                             ADDRESS ON FILE
JOHN J COONEY                               ADDRESS ON FILE
JOHN J HUNT III                             ADDRESS ON FILE
JOHN J KOVACAKS INS AGY                     208 CENTER ST                                                                                                              WALLINGFORD         CT      06492
JOHN J LAWLESS INS AGY                      13 WHITING STREET                                                                                                          HINGHAM             MA      02043
JOHN J SUPPA AGENCY                         2564 COLE RD                                                                                                               WEXFORD             PA      15090
JOHN K BAKER                                ADDRESS ON FILE
JOHN K WEINSTEIN, TAX COLLECTOR             193 BIRCH AVE.                                                                                                             PITTSBURGH          PA      15228
JOHN KIELTY                                 LUIS AYON                            AYON LAW                                      8716 SPANISH RIDGE AVENUE SUITE 115     LAS VEGAS           NV      89148
JOHN L SCOTT                                ADDRESS ON FILE
JOHN L SCOTT INC                            1954 SE LUND AVE                                                                                                           PORT ORCHARD        WA      98366
JOHN L SCOTT NEWPORT                        ADDRESS ON FILE
JOHN L SCOTT REAL ESTATE                    ATTN: RON BISHOP                     1954 LUND AVE.                                                                        PORT ORCHARD        WA      98366
JOHN L SCOTT SANDY                          17150 UNIVERSITY AVENUE              SUITE 200                                                                             SANDY               OR      97055
JOHN L SCOTT‐WSL                            1124 CORNUCOPIA ST NW SUITE 101                                                                                            SALEM               OR      97304
JOHN L SENNING LAW OFFICES                  P O BOX 38                                                                                                                 ESSEX               CT      06426
JOHN L. SCOTT                               ADDRESS ON FILE
JOHN L. SCOTT, INC.                         11040 MAIN STREET                    SUITE 280                                                                             BELLEVUE            WA      98004
JOHN LANGAS                                 ADDRESS ON FILE
JOHN LAWRENCE KEMP JR                       ADDRESS ON FILE
JOHN LINDSEY INC                            9041 SW 197 ST                                                                                                             CUTLER BAY          FL      33157
JOHN M BROWN INS                            750 N FRANKLIN ST 208                                                                                                      CHICAGO             IL      60654
JOHN M CHRISTY                              ADDRESS ON FILE
JOHN M HAUBER TRUSTEE                       151 N DELAWARE ST STE 1400                                                                                                 INDIANAPOLIS        IN      46204
JOHN M HUTCHENS                             ADDRESS ON FILE
JOHN M. RENNAR, ET AL.                      JAMES KEAVENEY, ESQ.                 KEAVENEY LEGAL GROUP, LLC                     1000 MAPLEWOOD DRIVE, SUITE 202         MAPLE SHADE         NJ      08052
JOHN MAIN CONSTRUCTION                      JOHN F. MAIN JR.                     10200 GILLIAM COURT                                                                   TILLAMOOK           OR      97141
JOHN MALONEY & THE                          MALONEY FAMILY TRUST                 22740 RIDGE LINE RD                                                                   DIAMOND BAR         CA      91765
JOHN MANN & BARBARA MANN                    ADDRESS ON FILE
JOHN MANOS, ET AL.                          LAW OFFICE OF LARRY R GLAZER         NICOLETTE GLAZER, ESQ.                        1875 CENTURY PARK E STE 700             LOS ANGELES         CA      90067
JOHN MARKLUND                               ADDRESS ON FILE
JOHN MCCARY GENERAL CONTRACTOR              9808 N.ARMENIA AVENUE                                                                                                      TAMPA               FL      33612
JOHN MCGEE JR &                             ADDRESS ON FILE
JOHN MILAZZO                                ADDRESS ON FILE
JOHN MILLER AGENCY                          2705 BROADWAY ST STE 127                                                                                                   PEARLAND            TX      77581
JOHN MILLER WARREN JR &                     GLENN & DOREEN DUNLAP                1004 EAST JEFFERSON                                                                   WAXAHACHIE          TX      75165
JOHN MILTON INSURANCE                       11738 S. WILCREST DR                                                                                                       HOUSTON             TX      77099
JOHN MOORE INS AGENCY                       2760 A PEACHTREE INDUSTR                                                                                                   DULUTH              GA      30096
JOHN MOORE LP                               10005 W SAM HOUSTON PKWY N           SUITE 200                                                                             HOUSTON             TX      77064
JOHN MORGAN MCLACHIAN AG                    75 E MAIN ST                                                                                                               SOMERVILLE          NJ      08876
JOHN NELSON ROOFING                         PO BOX 711                                                                                                                 NEWELL              SD      57760
JOHN NYHAN EUROCRAFT                        ADDRESS ON FILE
JOHN OLENYIK                                ADDRESS ON FILE
JOHN P BURKE                                ADDRESS ON FILE
JOHN P MEEHAN AGENCY                        1254 WEST CHASTER AVE                SUITE 102                                                                             HAVERTON            PA      19083
JOHN P TAYLOR                               ADDRESS ON FILE
JOHN P. MARSHALL                            ADDRESS ON FILE
JOHN PARAPPURATHU &                         ADDRESS ON FILE
JOHN PATRICK DUBOSE                         ADDRESS ON FILE
JOHN PAUL ARCIA PA                          ADDRESS ON FILE
JOHN PAUL KENNEDY                           ADDRESS ON FILE
JOHN PLEMONS INS AGENCY                     2323 CENTER ST SUITE A                                                                                                     DEER PARK           TX      77536
JOHN POLTORAK & EVA                         POLTORAK                             1008 W GLENN TRL                                                                      ELK GROVE VILLAGE   IL      60007
JOHN POWER TAX COLLECTOR                    5830 NW 34TH BLVD                                                                                                          GAINESVILLE         FL      32653‐2115
JOHN POWERS                                 ADDRESS ON FILE
JOHN PRESTON TOMPKINS                       PO BOX 815                                                                                                                 NEW HAVEN           WV      25265
JOHN PRILLER & ASSOCIATES                   3323 N 17TH AVE                                                                                                            PENSACOLA           FL      32503‐4124
JOHN R AMES CTA TAX ASSESSOR‐COLLECTOR      500 ELM ST                                                                                                                 DALLAS              TX      75202
JOHN R BAXTER SR                            ADDRESS ON FILE
JOHN R. CHASE                               TONY CARA, ESQ.                      PETER NISSON, ESQ.                            CDLG, PC 2973 HARBOR BLVD., # 594       COSTA MESA                  92626
JOHN RANDALL                                ADDRESS ON FILE
JOHN REINA, ET AL.                          DUSTIN BOWMAN, ESQ.                  125‐10 QUEENS BOULEVARD, SUITE 218                                                    KEW GARDENS         NY      11415
JOHN REINA, ET AL.                          MARK ANDERSON, ESQ.; SHIRYAK,        BOWMAN, ANDERSON, GILL & KADOCHNIKOV LLP      80‐02 KEW GARDENS ROAD, SUITE 600       KEW GARDENS         NY      11415
JOHN RICHARD STEVENS, ET AL.                CVERCKO & ASSOCIATES                 ALEXANDER CVERCKO  CVERCKO & ASSOCIATES       1260‐3 BEACH BOULEVARD  SUITE 314       JACKSONVILLE        FL      32246
JOHN ROBERTS APPRAISAL SERVICE              120 N BAY STREET                                                                                                           EUSTIS              FL      32726
JOHN ROLAND                                 ELLIOT GALE                          SAGARIA LAW, P.C.                             3017 DOUGLAS BLVD., # 200               ROSEVILLE           CA      95661
JOHN RUGGLES                                ADDRESS ON FILE
JOHN RUSSELL RIVERA                         ADDRESS ON FILE




                                                                                                             Page 464 of 998
                                       19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                              Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 468 of 1004
Creditor Name                             Address1                             Address2                                      Address3                                    City               State   Zip          Country
JOHN RYALS AND                            DALE RYALS                           20 EAGLE CT                                                                               ORMOND BEACH       FL      32174
JOHN SENA AGENCY                          190 GLADES RD C                                                                                                                BOCA RATON         FL      33432
JOHN SINISHTAJ                            ADDRESS ON FILE
JOHN SJOSTEDT                             ADAM T. SHERWIN                      THE SHERWIN LAW FIRM                          5 MIDDLESEX AVENUE, 4TH FLOOR SUITE 400     SOMERVILLE         MA      02145
JOHN SMITH                                ADDRESS ON FILE
JOHN SNYDER                               ADDRESS ON FILE
JOHN STEWART                              ADDRESS ON FILE
JOHN STIGLICH &                           ADDRESS ON FILE
JOHN STORM                                ADDRESS ON FILE
JOHN SVEJCAR                              ADDRESS ON FILE
JOHN T CASE                               ADDRESS ON FILE
JOHN T COOK & ASSOC INC                   PO BOX 8100                                                                                                                    MYRTLE BEACH       SC      29578
JOHN T COOK AND                           ASSOCIATES                           4616 MAIN ST                                                                              LORIS              SC      29569
JOHN T GROVES & PATRICIA                  F GROVES                             1241 GINGER CRES                                                                          VIRGINIA BEACH     VA      23453
JOHN TATE & VALERIE TATE                  202 CALLIOPE ST                                                                                                                OCOEE              FL      34761
JOHN THOMPSON &                           MICHELLE THOMPSON                    534 10TH ST                                                                               RED WING           MN      55066
JOHN THURSTON COMMISSIONER                OF STATE LANDS                       500 WOODARD ST, SUITE 109                                                                 LITTLE ROCK        AR      72201
JOHN TISCHLER                             LINDA F. BERMAN, ESQ.                303 W. LANCASTER AVENUE, # 136                                                            WAYNE              PA      19087
JOHN TOMLIN & LETICIA                     TOMLIN                               4325 NOLFORD PL                                                                           CORPUS CHRISTI     TX      78410
JOHN V. IMHOF, EXECUTOR OF THE            ESTATE OF EDITH L. PEABODY           49 WEST MAIN STREET                                                                       CAMBRIDGE          NY      12816
JOHN VALDES INS                           907 W MAIN ST                                                                                                                  LEAGUE CITY        TX      77573
JOHN W ALDERMAN ESQ                       3 MONTICELLO PLACE                                                                                                             CHARLESTON         WV      25314
JOHN W BAGENTS JR                         ADDRESS ON FILE
JOHN W REGER                              ADDRESS ON FILE
JOHN W SCOTT INS                          ADDRESS ON FILE
JOHN W STRICKLAND JR                      ADDRESS ON FILE
JOHN W. WHITT                             HEWITT & SALVATORE, PLLC             ANTHONY M. SALVATORE, ESQ                     204 NORTH COURT STREET                      FAYETTEVILLE       WV      25840
JOHN WAAGE CHAPTER 13 TRUSTEE             PO BOX 25001                                                                                                                   BRADENTON          FL      34206
JOHN WALLER                               ADDRESS ON FILE
JOHN WASSMER &                            ADDRESS ON FILE
JOHN WHEATON                              ADDRESS ON FILE
JOHN WILLIAM SUNDELIUS                    ADDRESS ON FILE
JOHN WILLIAMS, PA                         1225 N. KING STREET STE 700                                                                                                    WILMINGTON         DE      19801
JOHN WOLBERT                              ADDRESS ON FILE
JOHN WOODS JR & ASSOCIATES                310 CHURCHILL RD STE F                                                                                                         YOUNGSTOWN         OH      44505
JOHN WOODS ROOFING                        ADDRESS ON FILE
JOHN WYLIE &                              ADDRESS ON FILE
JOHN ZICCA LANDSCAPING INC                432 WILLET AVENUE                                                                                                              PORT CHESTER       NY      10573
JOHN ZYDOWSKY                             ADDRESS ON FILE
JOHN, CHRISTINE                           ADDRESS ON FILE
JOHN, CHRISTOPHER                         ADDRESS ON FILE
JOHN, DALTON                              ADDRESS ON FILE
JOHN, MARION                              ADDRESS ON FILE
JOHNNIE HARRIS, JR                        ADDRESS ON FILE
JOHNNY GHOENS ROOFING &                   MIKE & MELISSA BELL                  428 W OLD CAMDEN RD                                                                       HARTSVILLE         SC      29550
JOHNNY H MONEGAN                          ADDRESS ON FILE
JOHNNY LYNCH                              ADDRESS ON FILE
JOHNNY PERALEZ                            ADDRESS ON FILE
JOHNNY ROCKHOLD JR                        ADDRESS ON FILE
JOHNNY VARGAS GONZALEZ                    ADDRESS ON FILE
JOHNNY'S FLOORING OUTLET                  JOHNNY'S CARPET WAREHOUSE            & FLOORING OUTLET, LLC                        100 KING ST                                 LONGVIEW           TX      75602
JOHNS FLAHERTY & COLLI8NS SC              205 5TH AVE S                                                                                                                  LA CROSSE          WI      54601
JOHNS PLUMBING                            JOHN E SPILLERS III                  930 SR 19‐SOUTH                                                                           PALATKA            FL      32177
JOHNS PLUMBING COM INC                    2110 SW 60 WAY                                                                                                                 MIRAMAR            FL      33023
JOHNSBURG CEN SCH (COMBI                  JOHNSBURG CS‐TAX COLLECT             P.O. BOX 96                                                                               NORTH RIVER        NY      12856
JOHNSBURG TOWN                            JO A SMITH ‐ TAX COLLECT             219 MAIN ST                                                                               NORTH CREEK        NY      12853
JOHNSON & JOHNSON                         P O  BOX 1376                                                                                                                  COLUMBIA           SC      29202
JOHNSON & JOHNSON                         PO BOX 162867                                                                                                                  ATLANTA            GA      30321
JOHNSON & JOHNSON                         PO BOX 899                                                                                                                     CHARLESTON         SC      29402
JOHNSON & JOHNSON INC                     200 WINGO WAY STE 200                                                                                                          MT PLEASANT        SC      29464
JOHNSON & SILVER LLP                      12720 HILLCREST RD  SUITE 280                                                                                                  DALLAS             TX      75230
JOHNSON & WILSON REAL ESTATE CO, LLC      207 B EAST 5TH NORTH STREET                                                                                                    SUMMERVILLE        SC      29483
JOHNSON AND FREEDMAN, LLC                 1587 NORTHEAST EXPRESSWAY                                                                                                      ATLANTA            GA      30329
JOHNSON APPRAISAL GROUP                   5317 FLETCHER AVE SOUTH                                                                                                        FERNANDINA BEACH   FL      32034
JOHNSON APPRAISAL SERVICES                10148 MOSAIC WAY                                                                                                               ELK GROVE          CA      95757
JOHNSON BLUMBERG & ASSOC                  SUITE 1125                           230 W MONROE ST                                                                           CHICAGO            IL      60606
JOHNSON BLUMBERG & ASSOC LLC              PO BOX 71449                                                                                                                   CHICAGO            IL      60694‐1449
JOHNSON BLUMBERG ASSOCIATES               ATTN: JASON MERCED                   230 W. MONROE STREET, STE 1125                                                            CHICAGO            IL      60606
JOHNSON CITY CS  (TWN.UN                  BC REAL PROPERTY TAX SER             60 HAWLEY ST‐BING CSD/ R                                                                  BINGHAMTON         NY      13901
JOHNSON CITY CS (ME.CHEN                  BC REAL PROPERTY TAX SER             60 HAWLEY ST‐BING CSD/ R                                                                  BINGHAMTON         NY      13901




                                                                                                           Page 465 of 998
                                     19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              469 of 1004
Creditor Name                           Address1                            Address2                                     Address3     City              State   Zip        Country
JOHNSON CITY LOCKSMITH                  DAVID IRICK, CRL                    499 GARRISON HOLLOW RD                                    ELIZABETHTON      TN      37643
JOHNSON CITY VILLAGE                    JOHNSON CITY VILLAGE‐ CL            PO BOX 320                                                JOHNSON CITY      NY      13790
JOHNSON CITY/CARTER                     JOHNSON CITY‐TAX COLLECT            601 E MAIN ST ‐ TAX DEPT                                  JOHNSON CITY      TN      37601
JOHNSON CITY/SULLIVAN                   JOHNSON CITY‐TAX COLLECT            601 E MAIN ST ‐ TAX DEPT                                  JOHNSON CITY      TN      37601
JOHNSON CITY/WASHINGTON                 JOHNSON CITY‐TAX COLLECT            601 E MAIN ST ‐ TAX DEPT                                  JOHNSON CITY      TN      37601
JOHNSON CONSTR CO LLC                   4TH FLOOR                           1745 SHEA CENTER DR                                       HIGHLANDS RANCH   CO      80129
JOHNSON COUNTY                          JOHNSON CO‐TAX COMMISSIO            PO BOX 163                                                WRIGHTSVILLE      GA      31096
JOHNSON COUNTY                          JOHNSON COUNTY ‐ COLLECT            1310 S. MAGUIRE ST, SUIT                                  WARRENSBURG       MO      64093
JOHNSON COUNTY                          JOHNSON COUNTY ‐ SHERIFF            339 MAIN STREET                                           PAINTSVILLE       KY      41240
JOHNSON COUNTY                          JOHNSON COUNTY ‐ TAX COL            P O BOX 75                                                CLEBURNE          TX      76033
JOHNSON COUNTY                          JOHNSON COUNTY ‐ TAX COL            P.O. BOX 344                                              CLARKSVILLE       AR      72830
JOHNSON COUNTY                          JOHNSON COUNTY ‐ TREASUR            111 S. CHERRY ST, STE 15                                  OLATHE            KS      66061
JOHNSON COUNTY                          JOHNSON COUNTY ‐ TREASUR            86 W. COURT ST                                            FRANKLIN          IN      46131
JOHNSON COUNTY                          JOHNSON COUNTY ‐ TREASUR            P.O BOX 38/111 N 5TH STR                                  VIENNA            IL      62995
JOHNSON COUNTY                          JOHNSON COUNTY ‐ TREASUR            PO BOX 2420                                               IOWA CITY         IA      52244
JOHNSON COUNTY                          JOHNSON COUNTY ‐ TREASUR            PO BOX 476                                                TECUMSEH          NE      68450
JOHNSON COUNTY                          JOHNSON COUNTY‐TREASURER            76 NORTH MAIN ST                                          BUFFALO           WY      82834
JOHNSON COUNTY                          JOHNSON COUNTY‐TRUSTEE              PO BOX 22                                                 MOUNTAIN CITY     TN      37683
JOHNSON COUNTY  CLERK                   P.O. BOX 1986                                                                                 CLEBURNE          TX      76033‐1986
JOHNSON COUNTY CLERK                    230 COURT STREET 124                                                                          PAINTSVILLE       KY      41240
JOHNSON COUNTY CLERK / RECORDER         117 N 5TH STREET                                                                              VIENNA            IL      62995
JOHNSON COUNTY DISTRICT CLERK           PO BOX 495                                                                                    CLEBURNE          TX      76033
JOHNSON COUNTY TAX COLLECTOR            P.O. BOX  75                                                                                  CLEBURNE          TX      76033‐0075
JOHNSON COUNTY TAX COMMISSIONER         PO BOX 163                                                                                    WRIGHTSVILLE      GA      31096
JOHNSON COUNTY TREASURER                111 S CHERRY                        SUITE 2400                                                OLATHE            KS      66061
JOHNSON COUNTY TREASURER                86 W COURT ST                                                                                 FRANKLIN          IN      46131
JOHNSON CREEK VILLAGE                   JOHNSON CREEK VLG TREASU            PO BOX 238 / 125 DEPOT S                                  JOHNSON CREEK     WI      53038
JOHNSON CUSTOM HOMEBUILDERS, LLC        P.O. BOX 178                                                                                  BRIDGE CITY       TX      77611
JOHNSON DELUCA KURISKY & GOULD, PC      1221 LAMAR STREET, SUITE 1000                                                                 HOUSTON           TX      77010
JOHNSON EXTERIORS                       9625 42ND ST NE                                                                               SAINT MICHAEL     MN      55376
JOHNSON ROOFING LLC                     1635N GRNFLD RD BLD2108                                                                       MESA              AZ      85205
JOHNSON ROOFING ORLANDO                 405 RUTH ST                                                                                   LONGWOOD          FL      32779
JOHNSON SMITH HIBBARD &                 WILDMAN LAW FIRM LLP                220 N CHURCH STREET                                       SPARTANBURG       SC      29306
JOHNSON TOWN                            JOHNSON TOWN ‐ TAX COLLE            293 LOWER MAIN ST WEST                                    JOHNSON           VT      05656
JOHNSON VILLAGE                         JOHNSON VILLAGE‐TAX COLL            P.O. BOX 603                                              JOHNSON           VT      05656
JOHNSON, AISHA                          ADDRESS ON FILE
JOHNSON, ALIZABETH                      ADDRESS ON FILE
JOHNSON, ALLISON                        ADDRESS ON FILE
JOHNSON, AMY                            ADDRESS ON FILE
JOHNSON, ANDRAETTA                      ADDRESS ON FILE
JOHNSON, ANDREA                         ADDRESS ON FILE
JOHNSON, ANDREW                         ADDRESS ON FILE
JOHNSON, ANGELA                         ADDRESS ON FILE
JOHNSON, AQUITA                         ADDRESS ON FILE
JOHNSON, AUDREY                         ADDRESS ON FILE
JOHNSON, BARBARA                        ADDRESS ON FILE
JOHNSON, BENJAMIN                       ADDRESS ON FILE
JOHNSON, BRADLEY                        ADDRESS ON FILE
JOHNSON, BRANDI                         ADDRESS ON FILE
JOHNSON, BRANDON                        ADDRESS ON FILE
JOHNSON, BREASIA                        ADDRESS ON FILE
JOHNSON, BRENDA                         ADDRESS ON FILE
JOHNSON, BRIANA                         ADDRESS ON FILE
JOHNSON, CALEB                          ADDRESS ON FILE
JOHNSON, CHARLOTTE                      ADDRESS ON FILE
JOHNSON, CHARNETTA                      ADDRESS ON FILE
JOHNSON, CHRISTINE                      ADDRESS ON FILE
JOHNSON, CHRISTOPHER                    ADDRESS ON FILE
JOHNSON, CIERA                          ADDRESS ON FILE
JOHNSON, CLINTON                        ADDRESS ON FILE
JOHNSON, CLYDE                          ADDRESS ON FILE
JOHNSON, COLLETTE                       ADDRESS ON FILE
JOHNSON, CONNOR                         ADDRESS ON FILE
JOHNSON, DAIN                           ADDRESS ON FILE
JOHNSON, DANICE                         ADDRESS ON FILE
JOHNSON, DARNELL                        ADDRESS ON FILE
JOHNSON, DARRELL                        ADDRESS ON FILE
JOHNSON, DAWN                           ADDRESS ON FILE
JOHNSON, DEANZALA                       ADDRESS ON FILE
JOHNSON, DEJA                           ADDRESS ON FILE




                                                                                                       Page 466 of 998
                           19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                        DITECH HOLDING CORPORATION ET. AL.            Main Document
                                                                           Pg CREDITOR MATRIX
                                                                                  470 of 1004
Creditor Name                 Address1                          Address2                                   Address3     City          State   Zip     Country
JOHNSON, ELEANOR              ADDRESS ON FILE
JOHNSON, ERIC                 ADDRESS ON FILE
JOHNSON, ERIKA                ADDRESS ON FILE
JOHNSON, ERIN                 ADDRESS ON FILE
JOHNSON, GALISIA              ADDRESS ON FILE
JOHNSON, GLORIA               ADDRESS ON FILE
JOHNSON, HEATHER              ADDRESS ON FILE
JOHNSON, JACQUELINE           ADDRESS ON FILE
JOHNSON, JADE                 ADDRESS ON FILE
JOHNSON, JAKWAUN              ADDRESS ON FILE
JOHNSON, JASON                ADDRESS ON FILE
JOHNSON, JAY                  ADDRESS ON FILE
JOHNSON, JEANINE              ADDRESS ON FILE
JOHNSON, JENNIFER             ADDRESS ON FILE
JOHNSON, JEREE                ADDRESS ON FILE
JOHNSON, JESSE                ADDRESS ON FILE
JOHNSON, JORDAN               ADDRESS ON FILE
JOHNSON, JUDITH               ADDRESS ON FILE
JOHNSON, KEDRA                ADDRESS ON FILE
JOHNSON, KELSEY               ADDRESS ON FILE
JOHNSON, KENISHA              ADDRESS ON FILE
JOHNSON, KENNETH              ADDRESS ON FILE
JOHNSON, KIMBERLY             ADDRESS ON FILE
JOHNSON, KORAN                ADDRESS ON FILE
JOHNSON, LAMNE                ADDRESS ON FILE
JOHNSON, LATOSHA              ADDRESS ON FILE
JOHNSON, LATOYA               ADDRESS ON FILE
JOHNSON, LATRICA              ADDRESS ON FILE
JOHNSON, LAWRENCE             ADDRESS ON FILE
JOHNSON, MARIA                ADDRESS ON FILE
JOHNSON, MARK                 ADDRESS ON FILE
JOHNSON, MARY                 ADDRESS ON FILE
JOHNSON, MEGAN                ADDRESS ON FILE
JOHNSON, MICHAEL              ADDRESS ON FILE
JOHNSON, MICHELLE             ADDRESS ON FILE
JOHNSON, MONTOYA              ADDRESS ON FILE
JOHNSON, NICHOLAS             ADDRESS ON FILE
JOHNSON, NICOLE               ADDRESS ON FILE
JOHNSON, PHELISHA             ADDRESS ON FILE
JOHNSON, PHYLLIS              ADDRESS ON FILE
JOHNSON, RANDI                ADDRESS ON FILE
JOHNSON, REGINAL              ADDRESS ON FILE
JOHNSON, RICHARD              ADDRESS ON FILE
JOHNSON, ROBBYE               ADDRESS ON FILE
JOHNSON, ROBBYE G.            ADDRESS ON FILE
JOHNSON, ROBERT               ADDRESS ON FILE
JOHNSON, RONALD               ADDRESS ON FILE
JOHNSON, RYAN                 ADDRESS ON FILE
JOHNSON, RYSHON               ADDRESS ON FILE
JOHNSON, SARA                 ADDRESS ON FILE
JOHNSON, SENORA               ADDRESS ON FILE
JOHNSON, SHAVANNA             ADDRESS ON FILE
JOHNSON, SHAVONDA             ADDRESS ON FILE
JOHNSON, SHERRYL              ADDRESS ON FILE
JOHNSON, SONYA                ADDRESS ON FILE
JOHNSON, SUE                  ADDRESS ON FILE
JOHNSON, SUSAN                ADDRESS ON FILE
JOHNSON, TEKIA                ADDRESS ON FILE
JOHNSON, TERESA               ADDRESS ON FILE
JOHNSON, THOMAS               ADDRESS ON FILE
JOHNSON, TIFFANY              ADDRESS ON FILE
JOHNSON, TODD                 ADDRESS ON FILE
JOHNSON, TOMIKA               ADDRESS ON FILE
JOHNSON, VERNETTA             ADDRESS ON FILE
JOHNSON, VONNDA               ADDRESS ON FILE
JOHNSON, YOLANDA              ADDRESS ON FILE
JOHNSONBURG BORO              JOHNSONBURG BORO ‐ COLLE          520B MARKET ST POB 234                                  JOHNSONBURG   PA      15845
JOHNSONBURG S.D./JOHNSON      JOHNSONBURG SD ‐ TAX COL          520B MARKET ST POB 234                                  JOHNSONBURG   PA      15845
JOHNSON‐GAFFNEY, DIANE        ADDRESS ON FILE
JOHNSONS TREE SERVICEINC      1361 ROUTE 52                                                                             CARMEL        NY      10512




                                                                                         Page 467 of 998
                                  19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   471 of 1004
Creditor Name                        Address1                                    Address2                                      Address3                 City              State   Zip     Country
JOHNSTON CONSTRUCTION CO. INC.       12727 STATE ROUTE 21                                                                                               DE SOTO           MN      63020
JOHNSTON COUNTY                      JOHNSTON COUNTY ‐ COLLEC                    403 WEST MAIN SUITE 103                                                TISHOMINGO        OK      73460
JOHNSTON COUNTY                      JOHNSTON COUNTY ‐ COLLEC                    P O BOX 451                                                            SMITHFIELD        NC      27577
JOHNSTON COUNTY CLERK                403 W MAIN ROOM 101                                                                                                TISHOMINGO        OK      73460
JOHNSTON COUNTY TAX COLLECTOR        PO BOX 451                                                                                                         SMITHFIELD        NC      27577
JOHNSTON COUNTY TREASURER            403 W MAIN  STE 103                                                                                                TISHOMINGO        OK      73460
JOHNSTON LAND SURVEYING              ROB JOHNSTON                                540 WEST 8TH STREET                                                    PORT ANGELES      WA      98362
JOHNSTON TOWN                        TAX COLLECTOR                               1385 HARTFORD AVE                                                      JOHNSTON          RI      02919
JOHNSTON, CHAD                       ADDRESS ON FILE
JOHNSTON, STEPHEN                    ADDRESS ON FILE
JOHNSTONE, DEBRA                     ADDRESS ON FILE
JOHNSTOWN CITY                       JOHNSTOWN CITY ‐ TREASUR                    33‐41 E MAIN ST                                                        JOHNSTOWN         NY      12095
JOHNSTOWN CITY  (FULTON              JOHNSTOWN CITY‐ TREASURE                    POB 160                                                                JOHNSTOWN         NY      12095
JOHNSTOWN CITY  CITY BIL             BERKHEIMER ASSOCIATES                       50 N 7TH ST                                                            BANGOR            PA      18013
JOHNSTOWN CITY  COUNTY B             CAMBRIA COUNTY ‐ TREASUR                    200 S CENTER ST                                                        EBENSBURG         PA      15931
JOHNSTOWN CREDIT BUREAU, INC.        2355 BEDFORD STREET SUITE 4                                                                                        JOHNSTOWN         PA      15904
JOHNSTOWN CSD CMD TOWNS              JOHNSTOWN CSD‐ TAX COLLE                    1 SIR BILLS CIRCLE‐ SUIT                                               JOHNSTOWN         NY      12095
JOHNSTOWN REGIONAL SEWAGE            410 MAIN STREET                                                                                                    JOHNSTOWN         PA      15907
JOHNSTOWN S.D./JOHNSTOWN             BERKHEIMER ASSOCIATES                       50 N SEVENTH ST.                                                       BANGOR            PA      18013
JOHNSTOWN TOWN                       JOHNSTOWN TOWN ‐ TAX COL                    2753 STATE HWY 29                                                      JOHNSTOWN         NY      12095
JOHNSTOWN TOWN                       JOHNSTWN TWN TREASURER                      32 235TH AVENUE                                                        CUMBERLAND        WI      54829
JOHNSTOWN TOWN                       ROCK COUNTY TREASURER                       PO BOX 1508/51 S MAIN ST                                               JANESVILLE        WI      53547
JOHNSTOWN TOWNSHIP                   JOHNSTOWN TOWNSHIP ‐ TRE                    PO BOX 188                                                             DELTON            MI      49046
JOINER PLUMBING SERVICES             MICHAEL JOINER PLUMBING SERVICES, INC.      2030 OLD COAL CITY ROAD                                                PELL CITY         AL      35125
JOINER, NANCY                        ADDRESS ON FILE
JOINT INSURANCE ASSOCIATION          170 W RIDGELY ROAD                          SUITE 230                                                              LUTHERVILLE       MD      21093
JOKIC, FRANK                         ADDRESS ON FILE
JOLENE AMES, ET AL.                  STEPHEN S TALT, ESQUIRE                     2596 MISSION, SUITE 310                                                SAN MARINO        CA      91108
JOLLY, CHRISTOPHER                   ADDRESS ON FILE
JOLLY, PATRICIA                      ADDRESS ON FILE
JOLYNN SISK                          ADDRESS ON FILE
JON D. CURTIS                        ADDRESS ON FILE
JON DARREL STROUD &                  ADDRESS ON FILE
JON DUNCAN & MELISSA                 ADDRESS ON FILE
JON M APPLEGET                       ADDRESS ON FILE
JON M WINGERT                        ADDRESS ON FILE
JON R. CRASE CONSTRUCTION, INC.      164 GILMAN AVENUE                                                                                                  CAMPBELL          CA      95008
JON WALKOWSKI &                      ADDRESS ON FILE
JON WRIGHT ROOFING                   1915 PETERS RD., SUITE 310                                                                                         IRVING            TX      75061
JONAH BARNHILL                       ADDRESS ON FILE
JONATHAN A BAYNES                    ADDRESS ON FILE
JONATHAN ANDREWS & DEBRA             ADDRESS ON FILE
JONATHAN CARLISLE &                  ADDRESS ON FILE
JONATHAN EDUARDO PICHARD             ADDRESS ON FILE
JONATHAN GINEO                       ADDRESS ON FILE
JONATHAN HARRIS
JONATHAN J PAUL                      ADDRESS ON FILE
JONATHAN K LAYLAND                   ADDRESS ON FILE
JONATHAN KELLY                       ADDRESS ON FILE
JONATHAN KISH                        JONATHAN PAUL KISH                          5017 HILDRETH CT.                                                      CONCORD           NC      28025
JONATHAN KOLLSTEDT                   ADDRESS ON FILE
JONATHAN LOUIS                       ADDRESS ON FILE
JONATHAN S GRAY                      RICHARE BIIIIN, ESQ.                        ATTORNEY AT LAW                               812 BENNETT AVENUE       MEDFORD           OR      97504
JONATHAN S MILDER                    ADDRESS ON FILE
JONATHAN STRATTON                    ADDRESS ON FILE
JONATHAN WRIGHT &                    HOLLY WRIGHT                                830 HIGHLAND RD                                                        FRANKFORT         IL      60423
JONATHAN YERBY &                     SHARON B YERBY                              2724 CANYON CREST CT                                                   ARLINGTON         TX      76006
JONATHANS LANDING POA, INC.          2400 CENTERPARK WEST DRIVE # 175                                                                                   WEST PALM BEACH   FL      33409
JONES & ASSOCIATES                   LBJ HOME IMPROVEMENT, LLC                   LBJ HOME IMPROVEMENT, LLC                     701 EAST 40TH STREET     LUBBOCK           TX      79404
JONES & CO INSURORS                  1358 E KINGSLEY STE E                                                                                              SPRINGFIELD       MO      65804
JONES & JONES HOME IMPROVEMENT       WILLIAM R. JONES                            404 BELL STREET                                                        ENFIELD           NC      27823
JONES APPRAISAL                      323 WARWICK STREET                                                                                                 SAINT PAUL        MN      55105
JONES CONSTRUCTION COMPANY           BOBBY L JONES                               P O BOX 8065                                                           CHATTANOOGA       TN      37414
JONES COUNTY                         JONES COUNTY ‐ TAX COLLE                    P O BOX 87                                                             TRENTON           NC      28585
JONES COUNTY                         JONES COUNTY ‐ TREASURER                    PO BOX 79                                                              ANAMOSA           IA      52205
JONES COUNTY                         JONES COUNTY‐TAX COMMISS                    PO BOX 417                                                             GRAY              GA      31032
JONES COUNTY APPRAISAL DISTRICT      PO BOX 348                                                                                                         ANSON             TX      79501
JONES COUNTY C/O APPR DI             JONES CAD ‐ TAX COLLECTO                    P O BOX 348                                                            ANSON             TX      79501
JONES COUNTY CHANCERY CLERK          415 N 5TH AVE                                                                                                      LAUREL            MS      39440
JONES COUNTY CHANCERY CLERK OF       COURT                                       101 N COURT ST STE D                                                   ELLISVILLE        MS      39437




                                                                                                             Page 468 of 998
                                   19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.           Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            472 of 1004
Creditor Name                         Address1                            Address2                                  Address3     City                State   Zip        Country
JONES COUNTY SCHOOL DISTRICT          5204 US‐11                                                                                 ELLISVILLE          MS      39437
JONES COUNTY TAX COLLECTOR            101 N COURT ST                                                                             ELLISVILLE          MS      39437
JONES COUNTY TAX COLLECTOR            LAUREL OFFICE                       501 N 5TH AVE                                          LAUREL              MS      39440
JONES COUNTY TAX COMMISSIONER         166 INDUSTRIAL BLVD                                                                        GRAY                GA      31032
JONES COUNTY‐ELLISVILLE               JONES COUNTY‐TAX COLLECT            101 N COURT ST                                         ELLISVILLE          MS      39437
JONES COUNTY‐LAUREL                   JONES COUNTY‐TAX COLLECT            PO BOX 511                                             LAUREL              MS      39441
Jones Day LLP                         Attn:  Ben Rosenblum                250 Vesey St                                           New York            NY      10281
JONES EWING DOBBS &                   TAMPLIN INS AGENCY                  PO BOX 1214                                            COVERGTON           GA      30015
JONES HERITAGE REALTORS               BRIAN K JONES                       915 N BROADWAY                                         PITTSBURG           KS      66762
JONES INS                             1507 WASHINGTON ST                                                                         DURHAM              NC      27701
JONES INS AGENCY INC                  1010 CENTRAL AVE                                                                           NEBRASKA CITY       NE      68410
JONES INSURANCE ADVISORS              2801 FLIGHT SAFETY DR                                                                      VERO BEACH          FL      32960
JONES LANG LASALLE BROKERAGE INC      71700 TREASURY CENTER               71700 TREASURY CENTER                                  CHICAGO             IL      60694‐1700
JONES PAINTING                        H. GLENN JONES JR                   123 CHURCHVIEW LANE                                    MADISON             VA      22727
JONES REAL ESTATE                     APPRAISALS LLC                      1560 S EUFAULA AVE                                     EUFAULA             AL      36027
JONES TEAM LLC                        520 SOUTH WASHINGTON ST                                                                    SAINT CROIX FALLS   WI      54024
JONES WALKER                          201 ST CHARLES AVE 50TH FLR                                                                NEW ORLEANS         LA      70170‐5100
JONES WHITAKER, ROBIN                 ADDRESS ON FILE
JONES, AMANDA                         ADDRESS ON FILE
JONES, BARBARA                        ADDRESS ON FILE
JONES, BENJAMIN                       ADDRESS ON FILE
JONES, BESSIE                         ADDRESS ON FILE
JONES, BRIAN                          ADDRESS ON FILE
JONES, BYRAN                          ADDRESS ON FILE
JONES, BYRON                          ADDRESS ON FILE
JONES, CANAAN                         ADDRESS ON FILE
JONES, CARA                           ADDRESS ON FILE
JONES, CATHERINE                      ADDRESS ON FILE
JONES, CHRISTOPHER                    ADDRESS ON FILE
JONES, CONNIE                         ADDRESS ON FILE
JONES, COURTNEY                       ADDRESS ON FILE
JONES, CYNTHIA                        ADDRESS ON FILE
JONES, DAMON                          ADDRESS ON FILE
JONES, DANAH                          ADDRESS ON FILE
JONES, DAPHNEY                        ADDRESS ON FILE
JONES, DEL                            ADDRESS ON FILE
JONES, DIAMOND                        ADDRESS ON FILE
JONES, DWANA                          ADDRESS ON FILE
JONES, EARL                           ADDRESS ON FILE
JONES, ERIC                           ADDRESS ON FILE
JONES, INGRID                         ADDRESS ON FILE
JONES, JAMIA                          ADDRESS ON FILE
JONES, JAMIE                          ADDRESS ON FILE
JONES, JANICE                         ADDRESS ON FILE
JONES, JASON                          ADDRESS ON FILE
JONES, JENNIFER                       ADDRESS ON FILE
JONES, JESSICA                        ADDRESS ON FILE
JONES, JUDY                           ADDRESS ON FILE
JONES, KEITH                          ADDRESS ON FILE
JONES, KENDRA                         ADDRESS ON FILE
JONES, KENESHA                        ADDRESS ON FILE
JONES, KENNETH                        ADDRESS ON FILE
JONES, KENT                           ADDRESS ON FILE
JONES, KEVIN                          ADDRESS ON FILE
JONES, KYONNA                         ADDRESS ON FILE
JONES, LATIA                          ADDRESS ON FILE
JONES, LATRICE                        ADDRESS ON FILE
JONES, MERION                         ADDRESS ON FILE
JONES, MITCHELL                       ADDRESS ON FILE
JONES, NICHOLE                        ADDRESS ON FILE
JONES, OGREITA                        ADDRESS ON FILE
JONES, PAMELA                         ADDRESS ON FILE
JONES, PAVALIN                        ADDRESS ON FILE
JONES, QUANISHA                       ADDRESS ON FILE
JONES, RAFAEL                         ADDRESS ON FILE
JONES, RAYMOND                        ADDRESS ON FILE
JONES, ROBERT                         ADDRESS ON FILE
JONES, ROBIN                          ADDRESS ON FILE
JONES, RONALD                         ADDRESS ON FILE
JONES, SABRIYAH                       ADDRESS ON FILE




                                                                                                  Page 469 of 998
                                       19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              473 of 1004
Creditor Name                              Address1                         Address2                                      Address3     City                   State   Zip          Country
JONES, SANDRA                              ADDRESS ON FILE
JONES, SARAH                               ADDRESS ON FILE
JONES, SHEILA                              ADDRESS ON FILE
JONES, SHERWIN                             ADDRESS ON FILE
JONES, SHONTE                              ADDRESS ON FILE
JONES, SIERRA                              ADDRESS ON FILE
JONES, STEFANI                             ADDRESS ON FILE
JONES, STEVE                               ADDRESS ON FILE
JONES, TAKIYAH                             ADDRESS ON FILE
JONES, TAMIKA                              ADDRESS ON FILE
JONES, THYROSIA                            ADDRESS ON FILE
JONES, TIFFANIE                            ADDRESS ON FILE
JONES, TYRONE                              ADDRESS ON FILE
JONES, VERONICA                            ADDRESS ON FILE
JONES, VONDA                               ADDRESS ON FILE
JONES, WILLIAM                             ADDRESS ON FILE
JONES, WOLF & KAPASI LLC                   375 PASSAIC AVE                                                                             FAIRFIELD              NJ      07004
JONESBORO CITY                             JONESBORO CITY‐TAX COLLE         124 NORTH AVENUE                                           JONESBORO              GA      30236
JONESBORO TOWN                             JONESBORO TOWN ‐ TAX COL         P. O. BOX 610                                              JONESBORO              LA      71251
JONESBOROUGH CITY                          JONESBOROUGH‐TAX COLLECT         123 BOONE ST                                               JONESBOROUGH           TN      37659
JONESBURG                                  JONESBURG CITY ‐ COLLECT         P.O. BOX 256                                               JONESBURG              MO      63351
JONES‐DOVE, KENISHA                        ADDRESS ON FILE
JONES‐EVANS, TANYA                         ADDRESS ON FILE
JONESFIELD TOWNSHIP                        JONESFIELD TWP ‐ TREASUR         PO BOX 5                                                   MERRILL                MI      48637
JONES‐FRANK, JAIMEE                        ADDRESS ON FILE
JONES‐LOWMAN, DEIRDRE                      ADDRESS ON FILE
JONES‐MOYER, CAPRICE                       ADDRESS ON FILE
JONESPORT TOWN                             JONESPORT TOWN ‐ TAX COL         70 SNARE CREEK LANE                                        JONESPORT              ME      04649
JONESTOWN BORO                             LEBANON COUNTY ‐ TREASUR         400 S. 8TH ST. RM 103                                      LEBANON                PA      17042
JONESVILLE CITY                            JONESVILLE CITY ‐ TREASU         265 E. CHICAGO STREET                                      JONESVILLE             MI      49250
JONESVILLE CITY                            JONESVILLE CITY ‐ TREASU         P O BOX 785, CITY HALL                                     JONESVILLE             SC      29353
JONESVILLE TOWN                            JONESVILLE TOWN ‐ COLLEC         1503 NC HIGHWAY 67                                         JONESVILLE             NC      28642
JONESVILLE TOWN                            JONESVILLE TOWN ‐ COLLEC         P O BOX 428                                                JONESVILLE             LA      71343
JONESVILLE TOWN                            JONESVILLE TOWN ‐ TREASU         842 PARK STREET                                            JONESVILLE             VA      24263
JONNIE FRANKLIN STURKEY JR.                4983 MT CARMEL RD.                                                                          WALTERBORO             SC      29488
JORDAL AGENCY INC                          1538 RT 9 NO                                                                                CAPE MAY CH            NJ      08210
JORDAL INSURANCE AGENCY                    PO BOX 838                                                                                  CAPE MAY COURT HOUSE   NJ      08210
JORDAN APPRAISALS INC                      8120 GARDEN OAKS DR                                                                         GARDEN RIDGE           TX      78266
JORDAN HYDEN WOMBLE CULBRETH & HOLZER PC   USE THIS 60603470                500 N SHORELINE SUITE 612                                  CORPUS CHRISTI         TX      78401
JORDAN INS AGENCY                          2742 SW 8TH ST 218                                                                          MIAMI                  FL      33135
JORDAN KAUFMAN KCTTC                       PO BOX 541004                                                                               LOS ANGELES            CA      90054‐1004
JORDAN PRICE WALL GRAY                     JONES & CARLTON, PLLC            1951 CLARK AVENUE                                          RALEIGH                NC      27605
JORDAN PRICE WALL GRAY JONES &             CARLTON PLLC                     PO BOX 10669                                               RALEIGH                NC      27605
JORDAN REAL ESTATE                         RENEE JORDAN                     1038 FIRST STREET                                          BENICIA                CA      94510
JORDAN RESTORATION, INC.                   MICHAEL E MALONE                 1122 TRIPP RD., STE B                                      MESQUITE               TX      75150
JORDAN TAX SERVICE INC                     102 RAHWAY RD                                                                               MCMURRAY               PA      15317
JORDAN TAX SERVICE INC                     102 RAHWAY RD                                                                               MCMURRY                PA      15317
JORDAN TAX SERVICE INC                     7100 BAPTIST ROAD                                                                           BETHEL PARK            PA      15102
JORDAN TOWNSHIP                            JORDAN TOWNSHIP ‐ TREASU         PO BOX 385                                                 EAST JORDAN            MI      49727
JORDAN TOWNSHIP                            JORDAN TWP ‐ TAX COLLECT         411 E MAHANTONGO CREEK R                                   HERNDON                PA      17830
JORDAN TOWNSHIP                            TAX COLLECTION                   48 WEST 3RD STREET                                         WILLIAMSPORT           PA      17701
JORDAN TYREE CONST                         1011 GREEN HILL DR                                                                          BONNE TERRE            MO      63628
JORDAN VILLAGE                             JORDAN VILLAGE ‐ CLERK           PO BOX 561                                                 JORDAN                 NY      13080
JORDAN, BRANDON                            ADDRESS ON FILE
JORDAN, DARCY                              ADDRESS ON FILE
JORDAN, DEANDRE                            ADDRESS ON FILE
JORDAN, DIAVONNI                           ADDRESS ON FILE
JORDAN, JANAYA                             ADDRESS ON FILE
JORDAN, NATHANIEL                          ADDRESS ON FILE
JORDAN, STEPHANIE                          ADDRESS ON FILE
JORDAN‐ELBRIDGE C S (LYS                   JORDAN‐ELBRIDGE C S‐RECE         9 NORTH CHAPPELL ST                                        JORDAN                 NY      13080
JORDAN‐ELBRIDGE C S (TN‐                   JORDAN‐ELBRIDGE CS‐RECEI         9 NORTH CHAPPELL ST                                        JORDAN                 NY      13080
JORDAN‐ELBRIDGE CS   (CM                   JORDAN‐ELBRIDGE CS‐RECEI         9 NORTH CHAPPELL ST                                        JORDAN                 NY      13080
JORDAN‐ELBRIDGE CS (VAN                    JORDAN‐ELBRIDGE CS‐RECEI         9 NORTH CHAPPELL ST                                        JORDAN                 NY      13080
JORDANS HOME BUILDING                      LLC                              PO BOX 3393                                                HUEYTOWN               AL      35023
JORDEN HYDEN WOMBLE                        ADDRESS ON FILE
JORGE & JULIA CRISTIN &                    ADDRESS ON FILE
JORGE A CAUSO                              ADDRESS ON FILE
JORGE A VALDEZ HINOJOSA                    ADDRESS ON FILE
JORGE ALFREDO RANGEL                       ADDRESS ON FILE




                                                                                                        Page 470 of 998
                                         19-10412-jlg             Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  474 of 1004
Creditor Name                               Address1                            Address2                                     Address3                               City             State   Zip     Country
JORGE ALFREDO VALENCIA                      ADDRESS ON FILE
JORGE ALTAMIRANO                            ADDRESS ON FILE
JORGE DEJESUS ESPARZA                       ADDRESS ON FILE
JORGE DIAZ & IDANIA                         ADDRESS ON FILE
JORGE DOMINGUEZ                             BRENT F. VULLINGS, ESQ.             VULLINGS LAW GROUP, LLC                      3953 RIDGE PIKE, SUITE 102             COLLEGEVILLE     PA      19426
JORGE E HERNANDEZ                           ADDRESS ON FILE
JORGE I .CORTES                             HUDDLESTON LAW OFFICES              BRIAN HUDDLESTON                             4527 EAST 91ST STREET                  TULSA            OK      74137
JORGE L. ORTIZ BERRIOS                      ADDRESS ON FILE
JORGE PEREZ VAZQUEZ                         ADDRESS ON FILE
JOSARA BISHOP                               GARY M. SMITH                       MOUNTAIN STATE JUSTICE, INC.                 1031 QUARRIER STREET, SUITE 200        CHARLESTON       WV      23501
JOSE & KATHLEEN URQUIZA                     ADDRESS ON FILE
JOSE & MARITZA MENDEZ                       ADDRESS ON FILE
JOSE A CARRASQUILLO                         ADDRESS ON FILE
JOSE A DIAZ COLON                           ADDRESS ON FILE
JOSE A GUZMAN                               ADDRESS ON FILE
JOSE A ONDARZA                              ADDRESS ON FILE
JOSE A PRIETO SR                            ADDRESS ON FILE
JOSE A RODRIGUEZ                            ADDRESS ON FILE
JOSE A. GARCIA                              ADDRESS ON FILE
JOSE A. RIVERA PEREZ                        ADDRESS ON FILE
JOSE A. RIVERA RIVERA                       ADDRESS ON FILE
JOSE ALVARADO                               ADDRESS ON FILE
JOSE ANTONIO GOMEZ RODRIGUEZ                ADDRESS ON FILE
JOSE BRILLON KRAUSSE                        ADDRESS ON FILE
JOSE CABRERA & ESTATE OF                    ADDRESS ON FILE
JOSE CENTENO                                ADDRESS ON FILE
JOSE CEPEDA                                 ADDRESS ON FILE
JOSE CORDERO & MAGALY                       ADDRESS ON FILE
JOSE D URIOSTE                              ADDRESS ON FILE
JOSE D. REVERON PADIN                       ADDRESS ON FILE
JOSE DANIEL REYES                           ADDRESS ON FILE
JOSE DORAN                                  ADDRESS ON FILE
JOSE F. CONTRERAS                           ADDRESS ON FILE
JOSE FLOOR FINISHERS                        1039 BEAVER BEND RD                                                                                                     HOUSTON          TX      77088
JOSE FRANCO &                               ADDRESS ON FILE
JOSE GARCED                                 ADDRESS ON FILE
JOSE GARCIA &                               ADDRESS ON FILE
JOSE GONZALES III                           ADDRESS ON FILE
JOSE GONZALEZ ROOFING                       JOSE GONZALEZ                       2820 MOORE                                                                          CORPUS CHRISTI   TX      78407
JOSE H. JIMENEZ, ET AL.                     SUSAN PERSAUD, ESQ.                 LAW OFFICES OF SUSAN N. PERSAUD, PLLC        220 OLD COUNTRY ROAD, SUITE 200        MINEOLA          NY      11501
JOSE HERNANDEZ                              ADDRESS ON FILE
JOSE HERNANDEZ & JUAN &                     ADDRESS ON FILE
JOSE J. ESTEVEZ, ET AL.                     SANDRA GALVAN, ESQ.                 LAW OFFICE OF SANDRA GALVAN, LLC             17 ARCADIAN AVENUE, SUITE 204          PARAMUS          NJ      07652
JOSE L FREITAS                              ADDRESS ON FILE
JOSE L. DUQUE                               ADDRESS ON FILE
JOSE L. SEGURA                              ADDRESS ON FILE
JOSE LAGO                                   ADDRESS ON FILE
JOSE LARA &                                 ADDRESS ON FILE
JOSE LATOUR & WATSON FAM                    ADDRESS ON FILE
JOSE LOPEZ DOMENECH                         ADDRESS ON FILE
JOSE LUERA &                                ADDRESS ON FILE
JOSE LUIS QUINONES ORTEGA                   ADDRESS ON FILE
JOSE LUIS REYES                             ADDRESS ON FILE
JOSE M. CRUZ, JR.                           DAVID M MEDEARIS                    SULLINS JOHNSTON ROHRBACH & MAGERS           3200 SOUTHWEST FREEWAY, SUITE 2200     HOUSTON          TX      77027
JOSE MADRIGAL                               ADDRESS ON FILE
JOSE MALDONADO                              ADDRESS ON FILE
JOSE MARTINEZ                               159 LUTHER ST                                                                                                           HOUSTON          TX      77076
JOSE MARTINEZ CONST INC                     132 BENNINGTON ST                                                                                                       EAST BOSTON      MA      02128
JOSE MORENO CONSTRUCTION                    JOSE CRESCENCIO MORENO AGUILAR      7446 WOOD OAK DR                                                                    HOUSTON          TX      77040
JOSE O. MERCADO                             BREEN LAW FIRM                      DAVID H. BREEN                               1341 44TH AVENUE NORTH SUITE 200       MYRTLE BEACH     SC      29577
JOSE OVIEDO REMODELING                      9414 SANDRA ST                                                                                                          HOUSTON          TX      77016
JOSE PACHECO &                              ADDRESS ON FILE
JOSE PEREZ                                  ADDRESS ON FILE
JOSE PONCE &                                ADDRESS ON FILE
JOSE QUINTANA                               ADDRESS ON FILE
JOSE R FERNANDEZ DBA F & D CONTRACTORS      6999 MCPHERSON                      SUITE 321                                                                           LAREDO           TX      78041
JOSE R PEREZ PA                             ADDRESS ON FILE
JOSE RAMIREZ TRIMMASTERS INC                JOSE RAMIREZ                        4426 SW TABOR ST                                                                    PT.ST. LUCIE     FL      34953
JOSE RAYA CRUZ                              ADDRESS ON FILE
JOSE RODRIGUEZ AND                          ADDRESS ON FILE




                                                                                                           Page 471 of 998
                                           19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         475 of 1004
Creditor Name                                 Address1                                 Address2                                     Address3                              City              State   Zip          Country
JOSE S CASTELLO INS AGY                       701 DARTMOUTH STREET                                                                                                        SOUTH DARTMOUTH   MA      02748
JOSE S. CASTELLO INS AGY                      1817 ACUSNET AVENUE                                                                                                         NEW BEDFORD       MA      02746
JOSE SANTOS                                   ADDRESS ON FILE
JOSE SILVERA AND                              CORNELIA SILVERA                         1743 LAKE SIDE AVE                                                                 DAVENPORT         FL      33837
JOSE VALDEZ REMODELING                        ADDRESS ON FILE
JOSE VALENCIA                                 ADDRESS ON FILE
JOSEPH & SONS                                 JOSEPH F. DESROSIERS                     JOSEPH F. DESROSIERS                         63 OLD PLYMOUTH RD.                   SAGAMORE BEACH    MA      02562
JOSEPH A BELDSOE III TRUSTEE                  PO BOX 2179                                                                                                                 MEMPHIS           TN      38101
JOSEPH A BRUNO & ASSOCS                       475 WHITE PLAINS RD  15                                                                                                     EASTCHESTER       NY      10709
JOSEPH A MARCELIN                             ADDRESS ON FILE
JOSEPH A. COLEMAN, JR.                        PRO SE                                   JOSEPH COLEMAN                               4382 OAKLEAF CIRCLE                   DECATUR           GA      30034
JOSEPH A. LIGOTTI, JR. AND PAULA LIGOTTI      FISHER LEGAL                             CHAZ ROBERT FISHER                           217 HANOVER STREET  #184              BOSTON            MA      02113
JOSEPH ALAN KELLY                             ADDRESS ON FILE
JOSEPH AND BERTHA LUCERO                      CROWLEY & GRIBBLE, P.C.                  CLAYTON E.CROWLEY, ESQ                       300 CENTRAL AVENUE SW, SUITE 3500     ALBUQUERQUE       NM      87102
JOSEPH BLACK TRUSTEE                          PO BOX 846                                                                                                                  SEYMOUR           IN      47274
JOSEPH BRUNEAU                                ADDRESS ON FILE
JOSEPH CURLEY AND                             ADDRESS ON FILE
JOSEPH DAVIS                                  ADDRESS ON FILE
JOSEPH DE LA ROSA, JR.                        NELSON W. GOODELL, ESQ.                  THE GOODELL LAW FIRM                         5 THIRD STREET, SUITE 1100            SAN FRANCISCO     CA      94103
JOSEPH DE MARTINO                             ADDRESS ON FILE
JOSEPH DEL BUONO, INC.                        J. DEL BUONO                             JAMES DEL BUONO                              216 E 4TH AVENUE                      CONSHOHOCKEN      PA      19428
JOSEPH DEMOTT                                 ADDRESS ON FILE
JOSEPH DSOUZA & MARIA                         ADDRESS ON FILE
JOSEPH E DONAHUE III                          ADDRESS ON FILE
JOSEPH E SOLAN JR                             ADDRESS ON FILE
JOSEPH EDWARD MURPHY                          ADDRESS ON FILE
JOSEPH F KOCH                                 ADDRESS ON FILE
JOSEPH F MULLANEY JR                          ADDRESS ON FILE
JOSEPH GALICIA                                ADDRESS ON FILE
JOSEPH H MCGLONE INC                          PO BOX 220                                                                                                                  BARRINGTON        NJ      08007
JOSEPH H TYSON & COMPANY                      P O  BOX 643                                                                                                                MEDIA             PA      19063
JOSEPH HOLLANDER & CRAFT LLC                  500 N MARKET ST                                                                                                             WICHITA           KS      67214
JOSEPH IRIZARRI & DAISY                       ADDRESS ON FILE
JOSEPH J LOMBARD                              ADDRESS ON FILE
JOSEPH J. HALL                                ADDRESS ON FILE
JOSEPH J. MANCUSO, P.A.                       262 WILSHIRE BLVD                                                                                                           CASSELBERRY       FL      32707
JOSEPH JABLONSKI                              ADDRESS ON FILE
JOSEPH JORGENSEN                              ADDRESS ON FILE
JOSEPH KRAR & ASSOCS INC                      PO BOX 580                                                                                                                  SOUTHINGTON       CT      06489
JOSEPH L RANIERI TOWN CLERK                   1000 WOODS ROAD                                                                                                             SOLVAY            NY      13209‐1545
JOSEPH LACOUR SR.                             ADDRESS ON FILE
JOSEPH LEWIS KRINER &                         ADDRESS ON FILE
JOSEPH M BLACK TRUSTEE                        P.O. BOX 20                                                                                                                 SEYMOUR           IN      47274‐0020
JOSEPH M MUNDY & KELLY M                      ADDRESS ON FILE
JOSEPH M SHIMP                                ADDRESS ON FILE
JOSEPH M TOBIN PC                             (DBA TOBIN & MELIEN)                     45 COURT ST                                  #1                                    NEW HAVEN         CT      6511
JOSEPH M WILLIAMS                             ADDRESS ON FILE
JOSEPH MIER & ASSOCIATES                      906 CM FAGAN DR STE A4                                                                                                      HAMMOND           LA      70403
JOSEPH MIKE PAYNE                             ADDRESS ON FILE
JOSEPH MOORE ENTERPRISES                      INC                                      1510 RANDOLPH ST 201                                                               CARROLLTON        TX      75006
JOSEPH MULLER                                 ADDRESS ON FILE
JOSEPH NICHOLAS &                             ADDRESS ON FILE
JOSEPH OSBORNE & MELLISA                      ADDRESS ON FILE
JOSEPH P CONNER JR                            ADDRESS ON FILE
JOSEPH P HERLIHY                              ADDRESS ON FILE
JOSEPH P MCCLELLAND LLC                       583 EAST THIRD STREET                                                                                                       JACKSON           GA      30233
JOSEPH R. TERRANOVA, ET AL.                   ROBERT E. BROWN, ESQ.                    THE LAW OFFICES OF ROBERT E. BROWN, P.C.     2409 RICHMOND ROAD                    STATEN ISLAND     NY      10306
JOSEPH RAUSA &                                ADDRESS ON FILE
JOSEPH RUMFELLOW JR                           ADDRESS ON FILE
JOSEPH S OCONNOR REAL ESTATE INC              ATTN: JOSEPH OCONNOR                     86 S MOUNTAIN BLVD                                                                 MOUNTAIN TOP      PA      18707
JOSEPH SARANDOS                               ADDRESS ON FILE
JOSEPH SHELTON                                ADDRESS ON FILE
JOSEPH STACHEL                                ADDRESS ON FILE
JOSEPH SUMPTER AND LEON GEE CO.               JOSEPH SUMPTER                           1233 W. WESTMORELAND ST.                                                           PHILADELPHIA      PA      19140
JOSEPH T CALLINAN                             ADDRESS ON FILE
JOSEPH T MILLER CO INC                        8511 WEST CHESTER PK                                                                                                        UPPER DARBY       PA      19082
JOSEPH W HENSON AGENCY                        4659 EVERHART RD    107                                                                                                     CORPUS CHRISTI    TX      78411
JOSEPH W. LIGMAN, P.A.                        15715 SOUTH DIXIE HIGHWAY SUITE 319                                                                                         MIAMI             FL      33157
JOSEPH, SONYA                                 ADDRESS ON FILE
JOSEPH, WISVINSON                             ADDRESS ON FILE




                                                                                                                  Page 472 of 998
                                         19-10412-jlg             Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            476 of 1004
Creditor Name                               Address1                                      Address2                                     Address3                             City               State   Zip          Country
JOSEPH2 UNLIMITED                           3105 SABLE TRAIL                                                                                                                ATLANTA            GA      30349
JOSEPHINE ALBERTA SHIELDS                   750 OLD COUNTY RD                                                                                                               BROOKINGS          OR      97415
JOSEPHINE COUNTY TAX COLLECTOR              500 NW 6TH ST., DEPT. 14                                                                                                        GRANTS PASS        OR      97526
JOSE'S YARD MAINTENANCE &                   LANDSCAPING SERVICES                          P.O.BOX 40                                                                        PINOLE             CA      94564
JOSESPH F MCHUGH AGY INC                    300 1/2 BROAD STREET                                                                                                            FLORENCE           NJ      08518
JOSEY, DANA                                 ADDRESS ON FILE
JOSH & PEGGY SOMMERS &                      ADDRESS ON FILE
JOSH DERR                                   ADDRESS ON FILE
JOSH SMITH INS                              1119 PECAN AVE                                                                                                                  GARDENDALE         AL      35071
JOSH WILLIAMSON                             ADDRESS ON FILE
JOSHM LTD.                                  19962 TORRENCE AVENUE                                                                                                           LYNWOOD            IL      60411
JOSHUA A BURNETT                            ADDRESS ON FILE
JOSHUA ATKINS                               ADDRESS ON FILE
JOSHUA BASIN WATER DISTRICT                 PO BOX 675                                                                                                                      JOSHUA TREE        CA      92252
JOSHUA BIENENFELD, ET AL.                   RONALD H. FRESHMAN, ESQ.                      DOBE LAW GROUP, APC                          2372 S.E. BRISTOL ST., 2ND FLOOR     NEWPORT BEACH      CA      92660
JOSHUA BLAKE                                ADDRESS ON FILE
JOSHUA CAULDER                              ADDRESS ON FILE
JOSHUA CONSTRUCTION CORP                    109‐27  113 ST                                                                                                                  S OZONE PARK       NY      11420
JOSHUA COON                                 ADDRESS ON FILE
JOSHUA JAMES FORSYTHE                       ADDRESS ON FILE
JOSHUA MOSS                                 ADDRESS ON FILE
JOSHUA SCOTT NORS &                         ADDRESS ON FILE
JOSHUA THOMPSON III                         ADDRESS ON FILE
JOSHUA W HICKS                              ADDRESS ON FILE
JOSROD ROOFING                              JOSE RODRIGUEZ                                JOSE RODRIGUEZ                               8034 CULEBRA RD.                     SAN ANTONIO        TX      78251
JOSSELYN TIRADO                             ADDRESS ON FILE
JOSUE CONSTRUCTION INC                      299 S MAIN STREET                                                                                                               FALL RIVER         MA      02721
JOSUE ENOC GARCIA                           ADDRESS ON FILE
JOUBERT CONSTRUCTION CORPORATION LLC        DON HARPER                                    28843 BALMORAL WAY                                                                FARMINGTON HILLS   MI      48334
JOUBERT, DESHERICK                          ADDRESS ON FILE
JOUBERT, TASHONA                            ADDRESS ON FILE
JOURDANTON CITY                             JOURDANTON CITY ‐ COLLEC                      1604 STATE HIGHWAY 97 EA                                                          JOURDANTON         TX      78026
JOURNEY INS GROUP                           32 MOCKINGBIRD LANE                                                                                                             WOODBINE           NJ      08270
JOVANOVIC‐FETAHOVIC, BRANKA                 ADDRESS ON FILE
JOY HILL                                    ADDRESS ON FILE
JOY INSURANCE                               2531 NW 72 AVE B                                                                                                                MIAMI              FL      33122
JOY NOECKER                                 ADDRESS ON FILE
JOYCE BOGARD                                ADDRESS ON FILE
JOYCE BRADLEY BABIN TRUSTEE                 PO BOX 8064                                                                                                                     LITTLE ROCK        AR      72203
JOYCE BREAUX                                ADDRESS ON FILE
JOYCE DEASON & ASSOCIATES                   PO BOX 58281                                                                                                                    NASHVILLE          TN      37205
JOYCE GOODMAN‐GUENTHER, P.A.                10723 SW 104 STREET                                                                                                             MIAMI              FL      33176
JOYCE H WARD                                ADDRESS ON FILE
JOYCE HERNDON & GARY GARRARD PTR            107 PARK AVENUE                                                                                                                 WARNER ROBINS      GA      31088
JOYCE M CARMINE AND                         ADDRESS ON FILE
JOYCE M JANTO &                             ADDRESS ON FILE
JOYCE MCNEE                                 ADDRESS ON FILE
JOYE ROOFING LLC                            5552 SYLVAN DRIVE                                                                                                               COLUMBIA           SC      29206
JOYFIELD TOWNSHIP                           JOYFIELD TOWNSHIP ‐ TREA                      PO BOX 256                                                                        BENZONIA           MI      49616
JP CAPITAL AND INSURANCE                    INC                                           407 E 2ND ST                                                                      JACKSON            GA      30233
JP MAGUIRE &                                JOHN & MARY LAWSON                            266 BROOKSIDE RD                                                                  WATERBURY          CT      06708
JP MORGAN CHASE                             ATTN: ARAT APIK                               383 MADISON AVENUE 8TH FLOOR                                                      NEW YORK           NY      10179
JP MORGAN CHASE BANK NA                     WSS GLOBAL FEE BILLING                        PO BOX 26040                                                                      NEW YORK           NY      10087‐6040
JP PERRY INS                                3342 KORI RD                                                                                                                    JACKSONVILLE       FL      32257
JP ROOFING &                                VICTOR SERPAS                                 5007 GETTYSBURG AVE                                                               CHINO              CA      91710
JPK CAPITAL LTD                             ATTN: JIM KENNEDY                             15255 S 94TH AVE                             SUITE 500                            ORLAND PARK        IL      60462
JPK, CAPITAL LTD                            11512 WEST 183RD STREET                       SUITE SE                                                                          ORLAND PARK        IL      60467
JPMORGAN CHASE BANK, N.A.                   ATTN: LEASE ADMINISTRATION MANAGER            1111 POLARIS PARKWAY                         MAIL CODE OH1‐0241                   COLUMBUS           OH      43240
JPMORGAN SECURITIES LLC (INVEST MGMT.)      ATTN  MR. CARLOS MAURICIO HERNANDEZ, MBA      CHIEF EXECUTIVE OFFICER                      277 PARK AVENUE                      NEW YORK           NY      10172‐0003
JPRESTON CONTRACTING & D                    1338 W 1ST PLACE                                                                                                                MESA               AZ      85201
JPRO LLC                                    JOSH A HARTSELL                               208 OAK GROVE STREET                                                              LOCUST             NC      28097
JPS HOME MAINTENANCE & REPAIR, LLC          116 MANTUA PIKE                                                                                                                 WEST DEPTFORD      NJ      08051
JQ ALUMINUM SERVICES COR                    1260 NW 38 ST                                                                                                                   MIAMI              FL      33142
JQD, LLC (DBA PRO SOLUTIONS)                P.O. BOX 311                                                                                                                    PITTSBURG          CA      94565
JR CONTRACTOR LLC                           URB MIRAFLORES CALLE ROSA 20                                                                                                    COAMO              PR      00769
JR PREWITT & ASSOCIATES                     P O BOX 55088                                                                                                                   BIRMINGHAM         AL      35255
JR PREWITT & ASSOCS                         2146 HIGHLAND AVE                                                                                                               BIRMINGHAM         AL      35205
JRC SERVICES OF CENT FLA                    JAMES RICCI                                   1087 PRESCOTT BLVD                                                                DELTONA            FL      32738
JRL ALUMINUM SERVICES, INC.                 JOHN R LEBRUN                                 JOHN R LEBRUN                                1304 NE 24TH STREET                  JENSEN BEACH       FL      34957
JRS CONSTRUCTION                            PO BOX 364                                                                                                                      THOMASVILLE        AL      36784




                                                                                                                     Page 473 of 998
                                   19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                   Pg CREDITOR MATRIX
                                                                                          477 of 1004
Creditor Name                         Address1                          Address2                                      Address3                          City              State   Zip     Country
JRT GREEN MAINTENANCE LLC             JULIO R. TORRES ZAVALETA          14241 SW 94TH CIRL. LANE  103                                                   MIAMI             FL      33186
JRW CONTRACTING LLC                   PO BOX 180909                                                                                                     UTICA             MI      48318
JS CONSTRUCTION CONSULTANTS           4614 NE 67TH STREET                                                                                               KANSAS CITY       MT      64119
JS PROPERTY MANAGEMENT LLC            21406 QUARTER COVE                                                                                                MT DORA           FL      32757
JS REED CONSTRUCTION LLC              JEFFREY S REED                    4919 OAK LN                                                                     ORANGE            TX      77632
JSB CONSTRUCTION INC                  40803 EVERGREEN AVE                                                                                               NORTH BRANCH      MN      55056
JSDC LAW OFFICES                      134 SIPE AVENUE                                                                                                   HUMMELSTOWN       PA      17036
JSF INS AGENCY                        7551 WILES RD STE 102                                                                                             CORAL SPRINGS     FL      33067
JSR CONSTRUCTION                      EFRAIN BARAZZA                    81 SINAI DR.                                                                    CURRIE            NC      28435
J‐STAR ENTERPRISES                    PO BOX 189                                                                                                        LEONA             TX      75850
JT LEGAL GROUP APC                    801N BRAND BLVD STE 1130                                                                                          GLENDALE          CA      91203
JT REO MANAGEMENT                     TWIN METRO REALTY LLC             P.O. BOX 241417                                                                 APPLE VALLEY      MN      55124
JT SMALLWOOD TAX COLLECTOR            716 RICHARD ARRINGTON BLVD        ROOM 160                                                                        BIRMINGHAM        AL      35203
JTC AND INS                           53 KEARNY AVE                                                                                                     KEARNY            NJ      07032
JTD CONTRACTING AND                   VICTORIA PIETRZAK                 361 BAHIA COURT                                                                 LONGWOOD          FL      32779
JTE CONSTRUCTION                      JASON ERMIS                       600 N ARKANSAS ST                                                               SEYMOUR           TX      76380
J‐TECH CONSTRUCTION LLC               MICHAEL GREGORY                   6200 HAVELOCK AVE                                                               LINCOLN           NE      68507
JTI INSURANCE AGENCY                  1565 GLENNS BAY ROAD                                                                                              SURFSIDE BEACH    SC      29575
JTJ CONSTRUCTION CO INC               486 MARBLE QUARRY RD                                                                                              TALLADEGA         AL      35160
JTL HOME IMPROVEMENTS                 LLC                               353 GODSHALL RD                                                                 SOUDERTON         PA      18964
JTO CONTRACTING LLC                   106 COMMERCE ST 103                                                                                               LAKE MARY         FL      32746
JTR ROOFING & KARI                    & DENNIS HARVIEUX                 11200 STILWATER BLVD SUI                                                        LAKE ELMO         MN      55042
JUAB COUNTY                           JUAB COUNTY‐TREASURER             160 NORTH MAIN ST                                                               NEPHI             UT      84648
JUAN & SANDRA GIL                     ADDRESS ON FILE
JUAN B RIZO                           ADDRESS ON FILE
JUAN BELLON                           ADDRESS ON FILE
JUAN BENITEZ QUINONES                 ADDRESS ON FILE
JUAN CARLOS RAMIREZ                   ADDRESS ON FILE
JUAN DE DIOS GARCIA                   ADDRESS ON FILE
JUAN FERNANDEZ                        ADDRESS ON FILE
JUAN HEARD, LATAWN HEARD, ET AL.      ROBIN F. REYNOLDS, P.C.           ROBIN F. REYNOLDS, ESQ                        139 SOUTH BROADNAX STREET         DADEVILLE         AL      36853
JUAN M RODRIGUEZ TORRES               ADDRESS ON FILE
JUAN MANUEL CORONA                    ADDRESS ON FILE
JUAN MATA DRYWALL                     ADDRESS ON FILE
JUAN MEJIA                            ADDRESS ON FILE
JUAN PANTOJA                          ADDRESS ON FILE
JUAN RODRIGUEZ & MELBA                ADDRESS ON FILE
JUAN RODRIGUEZ AND                    ADDRESS ON FILE
JUAN RODRIGUEZ‐MOJICA, ET AL.         HECTOR FIGUEROA VINCENTY          BUFETE DEL PUEBLO P.S.C. EDIFICIO NORFE       201 AVE. 65 DE INFANTERIA 714     RIO PIEDRAS       PR      00924
JUAN ROJAS                            ADDRESS ON FILE
JUAN ROMERO                           ADDRESS ON FILE
JUANA M HERNANDEZ                     ADDRESS ON FILE
JUANA PELAEZ &                        ADDRESS ON FILE
JUANA VILLEGAS                        ADDRESS ON FILE
JUANIATA TOWNSHIP                     ADDRESS ON FILE
JUANITA MARTIN                        ADDRESS ON FILE
JUAREZ, ADAM                          ADDRESS ON FILE
JUAREZ, CARLOS                        ADDRESS ON FILE
JUAREZ, SERGIO                        ADDRESS ON FILE
JUAREZ, VICTORIA                      ADDRESS ON FILE
JUBAE MUJAHID, ET AL.                 JUBAR MUJAHID, PRO SE             72 OAKFIELD AVENUE                                                              FREEPORT          NY      11520
JUDA J. EPSTEIN, ATTN AT LAW          3543 MAIN STREET                  SECOND FLOOR                                                                    BRIDGEPORT        CT      06606
JUDA, ESKEW & ASSOCIATES, P.A         8211 W.BROWARD BOULEVARD          PH‐1                                                                            PLANTATION        FL      33324
JUDE, SARA                            ADDRESS ON FILE
JUDGE GROUP                           PO BOX 820120                                                                                                     PHILADELPHIA      PA      19182
JUDITH BASIN COUNTY                   JUDITH BASIN COUNTY TREA          PO BOX 427                                                                      STANFORD          MT      59479
JUDITH HANSCOM                        ADDRESS ON FILE
JUDITH HARRIS AND TRACY               ADDRESS ON FILE
JUDITH KERN &                         ADDRESS ON FILE
JUDITH KIMBRELL                       ADDRESS ON FILE
JUDY HOLDER INS INC                   288 N IRONWOOD  111                                                                                               APACHE JUNCTION   AZ      85120
JUDY LITTLE                           ADDRESS ON FILE
JUDY LYNN RASMUS‐DREES, ET AL.        DENNIS J. NAUGHTON                NAUGHTON LAW FIRM                             1080 9TH AVENUE, 1ST FLOOR        MARION            IA      52302
JULES MINNE INS AGENCY                10210 FRANKFORD                   200                                                                             LUBBOCK           TX      79424
JULES, BRANDY                         ADDRESS ON FILE
JULIA & WILLIAM MCDONALD              ADDRESS ON FILE
JULIA C JEWELL &                      JOHN JEWELL                       2423 NETHERWOOD CT                                                              PEARLAND          TX      77584
JULIA CLARKE SPATARO INS              AGENCY INC                        1925 DAVINA ST                                                                  HENDERSON         NV      89074
JULIA DAVIS LAW FIRM, LLC             409 S. PROSPECT                   SUITE F                                                                         BLOOMINGTON       IL      61704
JULIA E PARSONS                       ADDRESS ON FILE




                                                                                                    Page 474 of 998
                                    19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             478 of 1004
Creditor Name                          Address1                            Address2                                     Address3                                 City                 State   Zip          Country
JULIA LENKOFF & LANA &                 KURT GIES                           PO BOX 1115                                                                           OAKLAND              FL      34760
JULIA PACE                             ADDRESS ON FILE
JULIAN AGENCY REAL ESTATE              ATTN: GIULIANA VAN TYNE             22 LANE AVENUE                                                                        LAVALE               MD      21502
JULIAN APPRAISAL GROUP LLC             4517 BRENT WOOD DR                                                                                                        BELMONT              NC      28012
JULIAN SALTER COMPANY                  3230 CENTRAL MALL DRIVE                                                                                                   PORT ARTHUR          TX      77642
JULIE A BEARD                          ADDRESS ON FILE
JULIE A GIBBS &                        ADDRESS ON FILE
JULIE ANN HAVARD &                     THIRD PARTY‐PRO SE                  ANTHONY WELCH                                7322 SW FREEWAY, #802                    HOUSTON              TX      77074
JULIE BUDEAU                           GARY M. BULLOCK, ESQ.               GARY M. BULLOCK AND ASSOCIATES, P.C.         1000 S.W. BROADWAY, # 2460               PORTLAND             OR      97205
JULIE FARR                             ADDRESS ON FILE
JULIE GRAVELY                          ADDRESS ON FILE
JULIE MCLAUGHLIN HAYLOCK               ADDRESS ON FILE
JULIE MICHAEL &                        ADDRESS ON FILE
JULIE RENFROE                          ADDRESS ON FILE
JULIENNE PREVIL AND                    ADDRESS ON FILE
JULIES REALTY                          ATTN: JULIE SIDOREVSKAYA            1700 KENNEDY CAUSEWAY                        SUITE 160                                NORTH BAY VILLAGE    FL      33141
JULIO DRIGGS & MICHELLE                ADDRESS ON FILE
JULIO GARCIA                           ADDRESS ON FILE
JULIO RUIZ                             ADDRESS ON FILE
JULIO ZULETA                           ADDRESS ON FILE
JULLIAN JUSTICE INS                    AGENCY                              229 CLARK AVE C                                                                       YUBA CITY            CA      95991
JUMELY MLAKER & MICHAEL                MLAKER                              4224 NW 73RD AVE                                                                      CORAL SPRINGS        FL      33065
JUNCALS GROUP INC &                    ANGEL & MIGUEL JUNCAL               14831 HARDING LN                                                                      HOMESTEAD            FL      33033
JUNCTION CITY CITY                     CITY OF JUNCTION CITY ‐             P O BOX 326                                                                           JUNCTION CITY        KY      40440
JUNEAU CITY                            JUNEAU CITY TREASURER               PO BOX 163 / 150 MILLER                                                               JUNEAU               WI      53039
JUNEAU CITY AND BOROUGH                CITY AND BOROUGH OF JUNE            155 SOUTH SEWARD STREET                                                               JUNEAU               AK      99801
JUNEAU COUNTY TREASURER                220 EAST STATE STREET               ROOM 112                                                                              MAUSTON              WI      53948
JUNEAU UTILITY COMMISSION              PO BOX 62                                                                                                                 JUNEAU               WI      53039
JUNG, ALLAN                            ADDRESS ON FILE
JUNG, PAULA                            ADDRESS ON FILE
JUNIATA CO SD/FERMANAGH                JUNIATA COUNTY SD ‐ COLL            2806 ARCH ROCK RD                                                                     MIFFLINTOWN          PA      17059
JUNIATA COUNTY S.D./BEAL               JUNIATA SD ‐ TAX COLLECT            1449 CEDAR PRESS ROAD                                                                 PORT ROYAL           PA      17082
JUNIATA COUNTY S.D./DELA               JUNIATA COUNTY SD ‐ COLL            549 JONES ROAD                                                                        MIFFLINTOWN          PA      17059
JUNIATA COUNTY S.D./FAYE               JUNIATA COUNTY SD ‐ COLL            144 RED BANK RD                                                                       MCALISTERVILLE       PA      17049
JUNIATA COUNTY S.D./LACK               LUCY VAWN ‐ TAX COLLECTO            733 BERRY RIDGE RD                                                                    EAST WATERFORD       PA      17021
JUNIATA COUNTY S.D./MIFF               MIFFLIN BORO SD ‐ COLLEC            105 SUMMIT ST, POB 403                                                                MIFFLIN              PA      17058
JUNIATA COUNTY S.D./MILF               JUNIATA AREA SD ‐ COLLEC            776 STETLER RD                                                                        MIFFLINTOWN          PA      17059
JUNIATA COUNTY S.D./MONR               JUNIATA COUNTY SD ‐ COLL            2585 SANDYVALLEY RD                                                                   RICHFIELD            PA      17086
JUNIATA COUNTY S.D./PORT               JUNIATA COUNTY SD ‐ COLL            313 MILFORD ST                                                                        PORT ROYAL           PA      17082
JUNIATA COUNTY S.D./SUSQ               SUSQUEHANNA TWP SD ‐ COL            1644 CLUB RD                                                                          LIVERPOOL            PA      17045
JUNIATA COUNTY S.D./THOM               JUNIATA COUNTY SD ‐ COLL            42 RIDGE ST.  .                                                                       THOMPSONTOWN         PA      17094
JUNIATA COUNTY S.D./TURB               JUNIATA COUNTY SD ‐ COLL            317 STOUFFER RD                                                                       PORT ROYAL           PA      17082
JUNIATA COUNTY S.D./TUSC               JUNIATA COUNTY SD ‐ COLL            12588 RTE 75 S                                                                        HONEY GROVE          PA      17035
JUNIATA COUNTY S.D./WALK               WALKER TWP SD ‐ TAX COLL            6213 WILLIAM PENN HWY                                                                 MIFFLINTOWN          PA      17059
JUNIATA COUNTY TAX CLAIM BUREAU        COURTHOUSE                          PO BOX 68                                                                             MIFFLINTOWN          PA      17059‐0068
JUNIATA MUTUAAL INS CO                 PO BOX 268                                                                                                                MCALISTERVILLE       PA      17049
JUNIATA TERRACE BORO                   JERI DUKES ‐ TAX COLLECT            216 DELAWARE AVENUE                                                                   LEWISTOWN            PA      17044
JUNIATA TOWNSHIP                       JUNIATA TWP ‐ TAX COLLEC            1934 KNOB ROAD                                                                        PORTAGE              PA      15946
JUNIATA TOWNSHIP                       JUNIATA TWP ‐ TAX COLLEC            259 HONEYSUCKLE HOLLOW R                                                              NEWPORT              PA      17074
JUNIATA VALLEY SCHOOL DI               JUNIATA VALLEY SD ‐ COLL            4655 BARR RD                                                                          HUNTINGDON           PA      16652
JUNIATA VALLEY SCHOOL DI               JUNIATA VALLEY SD ‐ COLL            9410 RUNKS RD                                                                         HUNTINGDON           PA      16652
JUNIATA VALLEY SCHOOL DI               WEST TWP ‐ TAX COLLECTOR            9422 EWING RD                                                                         PETERSBURG           PA      16669
JUNIATA VALLEY SD/MORRIS               JUNIATA VALLEY SD ‐ COLL            3632 WILLIAM PENN HWY                                                                 ALEXANDRIA           PA      16611
JUNIOR REMODELING                      870 NORTH VICTORY DR                                                                                                      HOUSTON              TX      77088
JUNIOR RICHARD SNOW                    PO BOX 536                                                                                                                STANARDSVILLE        VA      22973
JUNIORS HOME REMODELING                1455 WALKER AVE                                                                                                           UNION                NJ      07083
JUNIUS MONETTE &                       MARQUIS MONETTE                     22732 ADDISON ST                                                                      SOUTHFIELD           MI      48033
JUNIUS TOWN                            JUNIUS TOWN‐TAX COLLECTO            690 WHISKEY HILL RD                                                                   WATERLOO             NY      13165
JUNK A WAY HAULING INC.                16409 SE DIVISION ST                SUITE 216, PMB‐317                                                                    PORTLAND             OR      97236
JUNKBOYZ PRESERVATION CORPORATION      PO BOX 135                                                                                                                POMONA               NY      10970
JUPITER HOUSE, LLC, APPELLANT          STOPA LAW FIRM                      MARK P. STOPA                                2202 NORTH WESTSHORE BLVD. SUITE 200     TAMPA                FL      33607
JUPITER MANAGEMENT, LLC                1340 US HIGHWAY 1, STE 102                                                                                                JUPITER              FL      33469
JUPITER VILLAGE PHASE IX HOA, INC      4227 NORTHLAKE BLVD                                                                                                       PALM BEACH GARDENS   FL      33410
JURASIC CONSTRUCTION                   CLARK WILLIAMS                      4029 MAPLE ST                                                                         OMAHA                NE      68111
JURAY & ASSOCS INC                     7703 MAPLE AVE STE 2                                                                                                      PENNSAUKEN           NJ      08109
JURIS CO.                              P.O. BOX 12939                                                                                                            TALLAHASSEE          FL      32317
JURUPA HILLS CASCADE                   PACIFIC MUTUAL LIFE INS CO DBA      6130 CAMINO REAL  ATTN:PK MGMT                                                        RIVERSIDE            CA      92509
JUSKO, MICHAEL                         ADDRESS ON FILE
JUST BRILLIANT RESTORATI               2215 ENTERPRISE DR 1511                                                                                                   WESTCHESTER          IL      60154
JUST CALL MARVIN                       7434 MAPLE WALK DR                                                                                                        HUMBLE               TX      77346




                                                                                                      Page 475 of 998
                                       19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                               Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     479 of 1004
Creditor Name                             Address1                                 Address2                                      Address3                                     City               State   Zip        Country
JUST IN CONSTRUCTION INC                  & JENISE MUSHANEY                        42338 52ND ST WEST                                                                         QUARTZ HILL        CA      93536
JUST INS BRKRS                            5788 SW 40 ST                                                                                                                       MIAMI              FL      33155
JUST INS BROKERS                          7601 E TREASURE DR CU1                                                                                                              MIAMI BEACH        FL      33141
JUST JIM SERVICE                          JIMMIE PAINTER                           2635 HERITAGE COLONY DR                                                                    WEBSTER            TX      77598
JUST LAW, INC.                            381 SHOUP AVENUE                         SUITE 211                                                                                  IDAHO FALLS        ID      83405‐0271
JUST ME LLC                               19563 TAVERNEY DR.                                                                                                                  GAITHERSBURG       MD      20879
JUST RIGHT CARPENTRY & PAINTING INC       543 EVELYN AVE                                                                                                                      EAST MEADOW        NY      11554
JUST ROOF IT LLC                          12445 RIO LN                                                                                                                        PEYTON             CO      80831
JUST ROOFS INC                            2256 BRENTFIELD ROAD                                                                                                                JACKSONVILLE       FL      32225
JUST SOLD REALTY CORP                     PO BOX 1026                                                                                                                         MILLES PLACE       NY      11764
JUSTICE AC & HEATING, INC                 JOSE I ALVAREZ                           9758 LEOPARD ST                                                                            CORPUS CHRISTI     TX      78410
JUSTICE CONSTRUCTION, LLC                 5016 302ND ST. CT. E.                                                                                                               GRAHAM             WA      98338
JUSTICE, JIMMY                            ADDRESS ON FILE
JUSTICE, PRINTICE                         ADDRESS ON FILE
JUSTIN ALLENBAUGH                         319 N D STREET                                                                                                                      HERINGTON          KS      67449
JUSTIN BOYD & NATALIE                     BOYD                                     6502 W 18TH ST RD                                                                          GREELEY            CO      80634
JUSTIN BUCHANON                           728 MCKNIGHT ST                                                                                                                     READING            PA      19601
JUSTIN BUDROW                             8 BERKLEY AVE                                                                                                                       SOUTHINGTON        CT      06489
JUSTIN CHANCE BURLESON                    4324 W. PARK ROW                                                                                                                    CORSICANA          TX      75110
JUSTIN CLARK & ASSOCIATES PLLC            500 WINDERLEY PLACE STE 100                                                                                                         MAITLAND           FL      32751
JUSTIN HAWKES                             26895 ALISO CREEK RD B598                                                                                                           ALISO VIEJO        CA      92656
JUSTIN KILISZEK REALTOR LLC               ATTN: JUSTIN KILISZEK                    619 FOREST DRIVE                                                                           SPRINGFIELD        NJ      07081
JUSTIN KILISZEK REALTOR, LLC              15 SKYLINE DRIVE                                                                                                                    MORRISTOWN         NJ      07960‐5146
JUSTIN PROCTOR                            105 EMERALD DUNES CIR                                                                                                               HENDERSON          NV      89052
JUSTIN RIGGS                              1415 W MAIN STREET                                                                                                                  MEMPHIS            TX      79245
JUSTIN SMITH CONSTRUCTION                 JUSTIN SMITH                             2510 WEST NICKAJACK RD                                                                     RINGGOLD           GA      30736
JUSTIN STRONG, ET AL.                     KELLY R. O'BRIEN; MEASURE, SAMPSEL,      SULLIVAN & O'BRIEN, P.C.                      24 FIRST AVENUE EAST, STE C P.O. BOX 918     KALISPELL          MT      59903‐0918
JUSTIN WIEREMA &                          CYNTHIA WIEREMA                          5625 W 2ND AVE                                                                             LAKEWOOD           CO      80226
JUSTIN WILLIAMS                           3823 BLYTHEWOOD PL                                                                                                                  FORT WAYNE         IN      46804
JUSTIN, BENJAMIN                          ADDRESS ON FILE
JUSTINO COLON VALDEZ                      HC 7 BOX 33570                                                                                                                      CAGUAS             PR      00727
JUSTUS & CO ROOFING                       123 WESTVIEW                                                                                                                        IOWA PARK          TX      76367
JUTTING, ALISA                            ADDRESS ON FILE
JUTTING, DAYTON                           ADDRESS ON FILE
JV INS                                    2178 NW 7TH ST                                                                                                                      MIAMI              FL      33125
JV WATER FILTERS                          JOSELYN VEINTIDOS CRUZ                   COND. VISTA VERDE APT 226                                                                  SAN JUAN           PR      00924
JVS INS AGENCY                            9600 SW 8TH ST STE 27                                                                                                               MIAMI              FL      33174
JVS PROFESSIONAL                          REMODELING CO                            16702 W LONGWOOD MEADOWS                                                                   CYPRESS            TX      77429
JW ROOFING & CONST                        20425 US HWY 271                                                                                                                    WINONA             TX      75792
JWS GROUND RENTS                          STE 300                                  20 S CHARLES ST, 3RD FL,                                                                   BALTIMORE          MD      21201
JY CONSTRUCTION AND RENOVATIONS, LLC      7949 JEFFERSON HWY                                                                                                                  BATON ROUGE        LA      70809
JY HOME REPAIR INC                        JAMES A YOUNG                            1574 BLYTHE ISLAND DR                                                                      BRUNSWICK          GA      31523
K & I REALTY COMPANY                      GROUND RENT                              P.O. BOX 177                                                                               BROOKLANDVILLE     MD      21022
K & J HEATING &                           COOLING LLC                              25 TUCCITTO RD                                                                             PORTLAND           CT      06480
K & J LANDSCAPING                         180 TOM SWAMP RD                                                                                                                    HAMDEN             CT      06518
K & K HOME IMPROVEMENT                    CHRISTOPHER KALTHOFF                     352 BREEZY HILL RD                                                                         PARKSVILLE         NY      12768
K & K LAWN CARE                           16 ANTHONY ST                                                                                                                       MONTGOMERY         AL      36108
K & L GATES LLP                           210 SIXTH AVE                                                                                                                       PITTSBURGH         PA      15222
K & M DISTRIBUTING &                      ROOFING SYSTEMS INC.                     P.O. BOX 11423                                                                             CASA GRANDE        AZ      85130
K & R PAINTING AND REMOD                  14061 SW 270TH TERRACE                                                                                                              HOMESTEAD          FL      33032
K & S  INSURANCE AGENCY                   5222 BAKER CYPRESS                       SUITE 140                                                                                  HOUSTON            TX      77084
K B BROWN CONST CO &                      CHRIS& MARYANN FERNANDEZ                 115 EAST ST JOSEPH ST                                                                      ARCADIA            CA      91006
K BLADES & C RIGGINS                      & R RIGGINS                              3727 THOMAS PT RD                                                                          ANNAPOLIS          MD      21403
K H ROOFING & CONSTRUCTION                KEVIN HOYT                               1466 MCARTHUR AVE                                                                          COLORADO SPRINGS   CO      80909
K MCCOY INC INSURANCE                     1878 ARENA DRIVE                                                                                                                    HAMILTON           NJ      08610
K MICHAEL FITZGERALD BANKRUPTCY           TRUSTEE                                  PO BOX 2139                                                                                MEMPHIS            TN      38101
K MILLER PLUMBING INC                     18821 NW 28 PL                                                                                                                      MIAMI GARDENS      FL      33056
K P ROOFING MASTERS LLC                   7100 NW 12 ST                                                                                                                       MIAMI              FL      33126
K P ROOFING MASTERS LLC                   7100 NW 12 ST                                                                                                                       MIAMI              FL      33128
K SIMON CONSTRUCTION, INC.                150 AVIATION DR S. 201                                                                                                              NAPLES             FL      34104
K WINTER SERVICES INC                     1323 SIBLEY ST                                                                                                                      HASTINGS           MN      55033
K& P ROOFING, SIDING &                    HOME IMPROVEMENT, INC.                   914‐A1 N. ENGLISH STATION ROAD                                                             LOUISVILLE         KY      40223
K&B HOA SERVICES OF CA                    1320 NORTH HACIENDA RD                                                                                                              LA HABRA           CA      90631
K&D VENTURES INC                          4164 AUSTIN BLUFFS PKWY STE. 237                                                                                                    COLORADO SPRINGS   CO      80918
K&H EXTERIORS                             5257 SWANSON ST STE 1                                                                                                               ROSCOE             IL      61073
K&J EXCAVATION & CONST                    28 MAPLE TREE RD                                                                                                                    BROOKFIELD         CT      06804
K&K ENTERPRISE                            ANITRA EILAND                            3561 KAISER AVE                                                                            SAINT CLOUD        FL      34772
K&L SYSTEMS, LLC                          2240 W. SOUTH AIRPORT ROAD, SUITE E                                                                                                 TRAVERSE CITY      MI      49684
K&M ROOFING AND CONSTRUCTION              1716 BAKER ROAD                                                                                                                     SHERMAN            TX      75090
K&R APPRAISAL SERVICES                    PO BOX 162                                                                                                                          WEST ROXBURY       MA      02132




                                                                                                               Page 476 of 998
                                          19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      480 of 1004
Creditor Name                                Address1                               Address2                                     Address3              City               State   Zip          Country
K&R HEATING & AIR                            144 NOTTINGHAM TRAIL                                                                                      HOUMA              LA      70360
K.D. ROOFING                                 KENNETH DICKERSON                      11960 COUNTY ROAD 495                                              TYLER              TX      75706
K.L. DELANY COMPANY, LLC                     108 NE GASLIGHT LANE                                                                                      BLUE SPRINGS       MO      64014
K.S. BUILDING SERVICES                       SONG WON KIM                           SONG WON KIM                                 1716 LYNNVILLE TR     AUSTIN             TX      78727
K2 APPRAISALS LLC                            PO BOX 1547                                                                                               GILBERT            AZ      85299
K3 MANAGEMENT SERVICES                       PO BOX 2416                                                                                               LITTLETON          CO      80161
K3 RENOVATIONS                               K3HB, LLC                              2500 WILCREST DR, SUITE 312                                        HOUSTON            TX      77042
K9 CONSTRUCTION                              WILLIAM KINNAIRD                       2720 SANGER TERRACE                                                DELTONA            FL      32738
KABAT CHAPMAN & OZMER LLP                    JESSICA GALLEGOS                       171 17TH STREET, NW SUITE 1550                                     ATLANTA            GA      30363
KABINOFF, STEVEN                             ADDRESS ON FILE
KABIR, SABIHA                                ADDRESS ON FILE
KADER INS                                    5712 HILLCROFT ST                                                                                         HOUSTON            TX      77036
KAECHELE, KENYA                              ADDRESS ON FILE
KAELIN‐BROWN, BRIDGET                        ADDRESS ON FILE
KAFKA, DILLION                               ADDRESS ON FILE
KAGAN LUBIC LEPPER                           FINKELSTIEN & GOLD, LLP                200 MADISON AVENUE                           24TH FLOOR            NEW YORK           NY      10016‐4001
KAHAN INS                                    1228 56TH ST                                                                                              BROOKLYN           NY      11219
KAHANE & ASSOCIATES PA                       8201 PETERS RD                         SUITE 3000                                                         PLANTATION         FL      33324
KAHLER, STANLEY                              ADDRESS ON FILE
KAHN INS BRKG LLC                            4819 13 AVE                                                                                               BROOKLYN           NY      11219
KAHUNA RENOVATIONS &HOME                     1211 E SOBRE LOMAS                                                                                        TUCSON             AZ      85718
KAI SONNENSCHEIN &                           CHRISTINE SONNENSCHEIN                 9713 62ND AVE N                                                    SAINT PETERSBURG   FL      33708
KAINZ, TIFFANY                               ADDRESS ON FILE
KAIROS PARTNERS, LLC                         ATTN: JEFFREY M. MARKLEY               6997 REDANSA DRIVE                                                 ROCKFORD           IL      61108
KAISER FOUNDATION HEALTH PLAN                PO BOX 29080  MEMB ADMIN‐GROUP                                                                            HONOLULU           HI      96820‐1480
KAISER INS SRVCS INC                         3131 BELL ST                                                                                              AMARILLO           TX      79106
KAISER, MARY ANN                             ADDRESS ON FILE
KAIZEN CONTRACTING & ROOFING, LLC            9525 HWY 2301                                                                                             YOUNGSTOWN         FL      32466
KALA POINT OWNERS ASSOCIATION                1760 KALA POINT DRIVE                                                                                     PORT TOWNSEND      WA      98368
KALAHAR APPRAISAL LLC                        6493 W LAKETOWNE DRIVE                                                                                    ALBERTVILLE        MN      55301
KALAMAZOO CITY                               KALAMAZOO CITY ‐ TREASUR               241 W SOUTH                                                        KALAMAZOO          MI      49007
KALAMAZOO COUNTY TREASURER                   201 W KALAMAZOO AVE                                                                                       KALAMAZOO          MI      49007
KALAMAZOO TOWNSHIP                           1720 RIVERVIEW RD                                                                                         KALAMAZOO          MI      49004
KALAMO TOWNSHIP                              KALAMO TOWNSHIP ‐ TREASU               8960 SPORE ST                                                      VERMONTVILLE       MI      49096
KALENDA, MISTY                               ADDRESS ON FILE
KALEVA VILLAGE                               KALEVA VILLAGE ‐ TREASUR               9219 AURA BOX 45                                                   KALEVA             MI      49645
KALITA INSURNACE AGENCY                      PO BOX 639                                                                                                WATERBURY          CT      06795
KALKASKA COUNTY TREASURER                    605 N BIRCH ST                                                                                            KALKASKA           MI      49646‐0780
KALKASKA TWP                                 KALKASKA TOWNSHIP ‐ TREA               PO BOX 1410                                                        KALKASKA           MI      49646
KALKASKA VILLAGE                             KALKASKA VILLAGE ‐ TREAS               200 HYDE ST                                                        KALKASKA           MI      49646
KALLAM, TRACY                                ADDRESS ON FILE
KAL‐MOR USA LLC                              LAW OFFICE OF RAFFI A. NAHABEDIAN      7408 DOE AVE.                                                      LAS VEGAS          NV      89117
KAL‐MOR USA LLC                              LAW OFFICE OF RAFFI A. NAHABEDIAN      7408 DOE AVE.                                                      LAS VEGAS          NV      89117
KAL‐MOR‐USA LLC                              576 MIDDLETON WAY                                                                                         COLDSTREAM         BC      V1B3W8       CANADA
KAMARA, ELONER                               ADDRESS ON FILE
KAMAS CITY                                   170 N MAIN                                                                                                KAMAS              UT      84036
KAMDEN REALTY INC                            2020 PINEMOUNT BLVD                                                                                       STATESBORO         GA      30461
KAMEHAMEHA SCHOOLS                           567 SOUTH KING ST                                                                                         HONOLULU           HI      96813
KAMEL, MARIM                                 ADDRESS ON FILE
KAML, ROBERT                                 ADDRESS ON FILE
KAMM, JERRY                                  ADDRESS ON FILE
KAMP GROUP LLC                               2405 BEACONWOOD DR                                                                                        GREENSBORO         NC      27455
KAMPHENKEL, DANIEL                           ADDRESS ON FILE
KAMYAB, AHMAD                                ADDRESS ON FILE
KANABEC COUNTY                               KANABEC CO. ‐ AUD/TREASU               18 NORTH VINE STREET                                               MORA               MN      55051
KANASAS CITY TREASURER                       414 EAST 12TH STREET                                                                                      KANSAS CITY        MO      64106
KANAWHA COUNTY SHERIFF/TREASURER             409 VIRGINIA ST E                                                                                         CHARLESTON         WV      25301
KANDIE BAKER                                 304 W 1 ST                                                                                                CLE ELUM           WA      98922
KANDIYOHI ABSTRACT AND TITLE CO              309 LAKELAND DRIVE SW STE 4                                                                               WILLMAR            MN      56201
KANDIYOHI COUNTY                             KANDIYOHI CO. ‐ AUD/TREA               PO BOX 896                                                         WILLMAR            MN      56201
KANE AREA SCHOOL DISTRIC                     KANE AREA SD ‐ TAX COLLE               311 W PINE AVE                                                     KANE               PA      16735
KANE AREA SCHOOL DISTRIC                     KANE AREA SD ‐ TAX COLLE               60 SLEEPY HOLLOW RD                                                KANE               PA      16735
KANE BORO                                    KANE BORO ‐ TAX COLLECTO               311 W PINE AVE                                                     KANE               PA      16735
KANE COUNTY                                  KANE COUNTY ‐ TREASURER                719 S. BATAVIA AVE., BLD                                           GENEVA             IL      60134
KANE COUNTY                                  KANE COUNTY‐TREASURER                  76 NORTH MAIN, COURTHOUS                                           KANAB              UT      84741
KANE COUNTY CLERKS TAX REDEMPTION DEPT.      719 S. BATAVIA AVE                     BLDG G                                                             GENEVA             IL      60134
KANE COUNTY MTL INS                          P O  BOX 26                                                                                               GENEVA             IL      60134
KANE COUNTY TREASURER                        P.O. BOX 4025                                                                                             GENEVA             IL      60134
KANE CTY MUT INS                             417 WILLIAMSBURG AVE                                                                                      GENEVA             IL      60134
KANE INS GROUP                               4016 N LINCOLN AVE                                                                                        CHICAGO            IL      60618




                                                                                                               Page 477 of 998
                                         19-10412-jlg            Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          481 of 1004
Creditor Name                               Address1                                    Address2                                     Address3                                 City               State   Zip          Country
KANE, GRACE                                 ADDRESS ON FILE
KANG HO                                     18977 AMBERLY PL                                                                                                                  ROWLAND HEIGHTS    CA      91748
KANGAROO CONTRACTORS                        2334 N RIDGE RD                                                                                                                   MCKINNEY           TX      75070
KANIA LAW FIRM P.A.                         600‐A CENTREPARK DR                                                                                                               ASHEVILLE          NC      28805
KANKAKEE COUNTY                             KANKAKEE COUNTY ‐ TREASU                    189 E COURT STREET  FIRS                                                              KANKAKEE           IL      60901
KANOCO, LLC                                 1515 E. 52ND ST                                                                                                                   SAVANNAH           GA      31404
KANSAS                                      GENERAL MORTGAGE CONTACT                    700 SW JACKSON STREET, SUITE 300                                                      TOPEKA             KS      66603‐3796
KANSAS                                      JIM PAYNE                                   700 SW JACKSON STREET, SUITE 300                                                      TOPEKA             KS      66603‐3796
KANSAS                                      KARLA MEADORS                               700 SW JACKSON STREET, SUITE 300                                                      TOPEKA             KS      66603‐3796
KANSAS                                      KATIE HOLM                                  700 SW JACKSON STREET, SUITE 300                                                      TOPEKA             KS      66603‐3796
KANSAS CITY BOARD OF PUBLIC UTILITIES       PO BOX 219661                                                                                                                     KANSAS CITY        MO      64121‐9661
KANSAS CITY TREASURER                       136 BELLAIRE AVE                                                                                                                  KANSAS CITY        MO      64123
KANSAS CITY WATER SERVICES DEPARTMENT       4800 E. 63RD STREET                                                                                                               KANSAS CITY        MO      64130
KANSAS FAIR PLAN                            1007 MAIN STREET                                                                                                                  GOODLAND           KS      67735
KANSAS FAIR PLAN                            1115 SW WANAMAKER RD                                                                                                              TOPEKA             KS      66604
KANSAS FAIR PLAN                            BIN  020153                                 P O BOX 790343                                                                        ST LOUIS           MO      61379
KANSAS MTL                                  1435 SW TOPEKA BLVD                                                                                                               TOPEKA             KS      66601
KANSAS MUTUAL INSURANCE                     P O BOX 1247                                                                                                                      TOPEKA             KS      66601
KANSAS OFFICE OF THE STATE BANK CMSN        CONSUMER AND MORTGAGE LENDING DIVISION      PAM DIEL, PUBLIC SERVICE ADMINISTRATOR       700 SW JACKSON ST, STE. 300              TOPEKA             KS      66603
KANSAS SECRETARY OF STATE                   120 SW 10TH AVENUE                                                                                                                TOPEKA             KS      66612
KANTA, GERALD                               ADDRESS ON FILE
KANTER, SAMUEL                              ADDRESS ON FILE
KAPASU INS                                  15885 MAIN ST 130                                                                                                                 HESPERIA           CA      92345
KAPE RFG & GUTTERS INC                      12096 W 50TH PLACE                                                                                                                WHEAT RIDGE        CO      80033
KAPHAR ROOFING & CONSTRUCTION, LLC          600 TOWER DRIVE                                                                                                                   MOORE              OK      73160
KAPIOLANI TERRACE AOAO                      C/O HAWAIIAN PROPERTIES, LTD                P.O. BOX 38078                                                                        HONOLULU           HI      96837‐1078
KAPITANKER, GALINA                          ADDRESS ON FILE
KAPLAN & KAPLAN, P.A.                       11 EAST MOUNT ROYAL AVE                                                                                                           BALTIMORE          MD      21202
KAPLAN CITY                                 KAPLAN CITY ‐ TAX COLLEC                    701 N CUSHING AVE                                                                     KAPLAN             LA      70548
KAPLAN, HELEN                               ADDRESS ON FILE
KAPLAN, LEONID                              ADDRESS ON FILE
KAPLANSKY                                   10 KEARNEY RD 2ND FL                                                                                                              NEEDHAM HEIGHTS    MA      02494
KAPLANSKY INS AGENCY                        208 WASHINGTON ST                                                                                                                 FAIR HAVEN         MA      02719
KAPLIN STEWART MELOFF REITER                & STEIN PC                                  PO BOX 3037                                                                           BLUE BELL          PA      19422‐3037
KAPNICK INS GROUP                           P O  BOX 1801                                                                                                                     ADRIAN             MI      49221
KAPPES INS AGENCY                           P O BOX 3362                                                                                                                      MARGATE CITY       NJ      08402
KAPPES INSURANCE AGENCY                     617 NORTH DELAVAN AVE                                                                                                             MARGATE            NJ      08402
KAPSNER, DIANNE                             ADDRESS ON FILE
KAPUSTA, OTZEL & AVERAIMO                   MILFORD LAW, LLC                            250 BROAD STREET                                                                      MILFORD            CT      06460
KARA BROSNIHAN &                            ADDRESS ON FILE
KARA WEST TRUSTEE                           PO BOX 511                                                                                                                        CHATTANOOGA        TN      37401
KARAH MICHELE KAY                           ADDRESS ON FILE
KARAKTOR LLC                                49544 COMPASS POINT                                                                                                               CHESTERFIELD TWP   MI      48047
KARANDA VILLAGE II CONDO ASSOC. INC         12270 SW 3RD STREET                                                                                                               PLANTATION         FL      33325
KARANDA VILLAGE VI CONDO ASSOC. INC         C/O CASTLE MANAGEMENT                       12270 SW 3RD ST                                                                       PLANTATION         FL      33325
KARANDA VILLAGE VI CONDO ASSOC., INC.       C/O CASTLE GROUP, PO BOX 559009                                                                                                   FORT LAUDERDALE    FL      33066
KARANDA VILLAGE VII CONDO ASSOC., INC.      4159 CARAMBOLA CIRCLE SOUTH                                                                                                       COCONUT CREEK      FL      33066
KARAPET MAMIKONYAN                          13015 RATNER STREET                                                                                                               NORTH HOLLYWOOD    CA      91605
KARCHER, KIMBERLY                           ADDRESS ON FILE
KARDON APPRAISALS                           2812 SEBASTIAN CT                                                                                                                 JACKSONVILLE       FL      32224
KAREN A. GAGLIANO, PA TRUST ACCOUNT         955‐N NW 17TH AVENUE                                                                                                              DELRAY BEACH       FL      33445
KAREN CABRAL AND                            ADDRESS ON FILE
KAREN DAVIS                                 ADDRESS ON FILE
KAREN G TURBEVILLE                          ADDRESS ON FILE
KAREN HADDON & WILLIAM                      ADDRESS ON FILE
KAREN L. HAYES                              MANCHEE & MANCHEE, PC                       JAMES J. MANCHEE                             2745 NORTH DALLAS PARKWAY, SUITE 420     PLANO              TX      75093
KAREN LEE HENKE, SUCCESSOR TRUSTEE          3520 SOUTH PARK AVENUE                                                                                                            SEDALIA            MO      65301
KAREN LYONS YOUNG &                         ADDRESS ON FILE
KAREN MAPLES AND THE                        ADDRESS ON FILE
KAREN MICLETTE INSURANCE                    PO BOX 550                                                                                                                        GARBERVILLE        CA      95542
KAREN PASSAMONTE &                          ADDRESS ON FILE
KAREN RYAN                                  ADDRESS ON FILE
KAREN SIMIONI                               ADDRESS ON FILE
KAREN VAN SICKLE                            ADDRESS ON FILE
KAREN WHITE & BENJAMIN WHITE                ADDRESS ON FILE
KAREN WONSETLER, PA. D/B/A KWPA             860 N ORANGE AVENUE, STE 135                                                                                                      ORLANDO            FL      32801
KARGLEDER, DELORES                          ADDRESS ON FILE
KARI ANDERSON & DENNIS                      ADDRESS ON FILE
KARI FREDRICH                               ADDRESS ON FILE
KARIN DOOLITTLE &                           ADDRESS ON FILE




                                                                                                                   Page 478 of 998
                                        19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                                Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      482 of 1004
Creditor Name                              Address1                                 Address2                                       Address3                                     City               State   Zip     Country
KARL E JOHNSTON LLC                        12 BELVEDERE LANE                                                                                                                    PALM COAST         FL      32137
KARL SHARP                                 ADDRESS ON FILE
KARLA REISNER                              ADDRESS ON FILE
KARLAPUDI, VASUDEVA                        ADDRESS ON FILE
KARMI PROPERTIES                           MICHAEL BEEDE, ESQ.                      THE LAW OFFICE OF MIKE BEEDE, PLLC             2470 ST. ROSE PARKWAY, SUITE 307             HENDERSON          NV      89074
KARNES CITY ISD                            KARNES CITY ISD ‐ COLLEC                 PO BOX 38                                                                                   KARNES CITY        TX      78118
KARNES COUNTY                              KARNES COUNTY ‐ TAX COLL                 200 E CALVERT SUITE 3                                                                       KARNES CITY        TX      78118
KARNITZ, REBECCA                           ADDRESS ON FILE
KARNS CITY ASD/BRADYS BE                   KARNS CITY AREA SD ‐ COL                 612 SEYBERTOWN RD.                                                                          EAST BRADY         PA      16028
KARNS CITY BORO                            KARNS CITY BORO ‐ COLLEC                 170 PETROLIA ST ‐ PO BOX                                                                    KARNS CITY         PA      16041
KARNS CITY S.D./BRUIN BO                   KARNS CITY AREA SD ‐ COL                 108 PARK ST                                                                                 BRUIN              PA      16022
KARNS CITY S.D./CHICORA                    KARNS CITY AREA SD ‐ COL                 P.O. BOX 91                                                                                 CHICORA            PA      16028
KARNS CITY S.D./DONEGAL                    SHERYLANN GEIBEL ‐ TAX C                 604 LIBERTY LN                                                                              CHICORA            PA      16025
KARNS CITY S.D./FAIRVIEW                   KARNS CITY AREA SD ‐ COL                 1303 KITTANNING PIKE                                                                        KARNS CITY         PA      16041
KARNS CITY S.D./KARNS CI                   KARNS CITY AREA SD ‐ COL                 170 PETORLIA ST ‐ PO BOX                                                                    KARNS CITY         PA      16041
KARNS CITY S.D./SUGAR CR                   KARNS CITY SD ‐ TAX COLL                 351 KITTANNING HOLLOW RD                                                                    EAST BRADY         PA      16028
KARNS CITY SD/EAST BRADY                   KINA FINK ‐ TAX COLLECTO                 601 ROBINSON ST POB 196                                                                     EAST BRADY         PA      16028
KAROLINA SORENSSON                         PRO SE                                   KAROLINA SORENSSON                             615 FLYBRIDGE LANE                           BEAUFORT           NC      28516
KARPE REAL ESTATE CENTER                   8501 CAMINO MEDIA 400                                                                                                                BAKERSFIELD        CA      93311
KARPINSKE, ANNETTE                         ADDRESS ON FILE
KARR INSURANCE AGENCY                      934 W PRICE RD                                                                                                                       BROWNSVILLE        TX      78520
KARR, SHELBI                               ADDRESS ON FILE
KARROL GOMEZ &                             ADDRESS ON FILE
KARS CONSTRUCTION LLC                      D & A ZABA                               5500 DACONO CT                                                                              BYERS              CO      80103
KARSLO, WILLIAM                            ADDRESS ON FILE
KASER VILLAGE                              KASER VILLAGE‐TREASURER                  P.O. BOX 391                                                                                KASER              NY      10952
KASHARINA, YEVGENIYA                       ADDRESS ON FILE
KASHDIN, DANIEL                            ADDRESS ON FILE
KASICA ROOFING                             90 NOLANS POINT RD                                                                                                                   LAKE HOPATCONG     NJ      07849
KASS SHULER PA                             1505 N FLORIDA AVE                                                                                                                   TAMPA              FL      33602
KASS SHULER SOLOMON                        SPECTOR FOYLE SINGER                     1505 N FLORIDA AVE                                                                          TAMPA              FL      33602
KASSON TOWNSHIP                            KASSON TOWNSHIP ‐ TREASU                 8777 S. TOWER RD                                                                            MAPLE CITY         MI      49664
KAT CONSTRUCTION                           8833 79TH ST                                                                                                                         ANNANDALE          MN      55302
KATCHKO VITIELLO & KARIKOMI PC             11500 W OLYMPIC BLVD STE 400                                                                                                         LOS ANGELES        CA      90064
KATCHMARK CONSTRUCTION, INC.               3856‐A DULLES SOUTH COURT                                                                                                            CHANTILLY          VA      20151
KATCHMARK CONTRACTING                      CAT CONTRACTING, INC                     CAT CONTRACTING, INC                           4460 BROOKFIELD CORPORATE DRIVE, SUITE E     CHANTILLY          VA      20151
KATEISHE DOMANIQUE JOSEPH                  2514 INLET SPRING AVE                                                                                                                NORTH LAS VEGAS    NV      89031
KATELLA MOBILEHOME ESTATES                 8681 KATELLA AVE OFFICE                                                                                                              STANTON            CA      90680
KATHERINE BURKE, ET AL.                    J. SAMUEL TENEBAUM                       BLUHM LEGAL CLINIC, #15245                     NWU LAW 375 EAST CHICAGO AVENUE              CHICAGO            IL      60611
KATHERINE SMITH &                          ADDRESS ON FILE
KATHERINE WEBB &                           ADDRESS ON FILE
KATHLEEN A LEAVITT CH 13                   201 LAS VEGAS BLVD S STE 200                                                                                                         LAS VEGAS          NV      89101
KATHLEEN ARCURE‐RUNG                       ADDRESS ON FILE
KATHLEEN C. DEY                            DAVID KRIEGER, ESQ.                      HAINES & KRIEGER                               8985 S. EASTERN AVE #350                     LAS VEGAS          NV      89123
KATHLEEN CARLETON                          ADDRESS ON FILE
KATHLEEN HANSEN                            ROBERT P. HUCKABY, ESQ.                  3330 LAKE TAHOE BLVD. # 10                                                                  SOUTH LAKE TAHOE   CA      96150
KATHLEEN LAUGHLIN  TRUSTEE                 13930 GOLD CIRCLE  201                                                                                                               OMAHA              NE      68144
KATHLEEN M NEAL ESQUIRE                    100 MECHANIC ST BLDG 80                                                                                                              SOUTHBRIDGE        MA      01550
KATHLEEN M RUSSO                           ADDRESS ON FILE
KATHLEEN MCPHILLIPS &                      ADDRESS ON FILE
KATHLEEN SANCHEZ &                         ADDRESS ON FILE
KATHLEEN SPINA                             ADDRESS ON FILE
KATHLEEN WAGNER                            ADDRESS ON FILE
KATHRANI, CHAARMI                          ADDRESS ON FILE
KATHRYN ARON &                             ADDRESS ON FILE
KATHRYN COPPELMAN                          ADDRESS ON FILE
KATHRYN EASTWOOD                           ADDRESS ON FILE
KATHRYN I BRINGLE TRUSTEE                  PO BOX 2115                                                                                                                          WINSTON SALEM      NC      27102
KATHRYN STRICKLAND BROKER                  107 BERRYWOOD COURT                                                                                                                  ROANOKE RAPIDS     NC      27870
KATHRYN Y. WATSON                          ADDRESS ON FILE
KATHY DOCKERY TRUSTEE                      700 S FLOWER ST STE 1950                                                                                                             LOS ANGELES        CA      90017
KATHY DOTSON                               ADDRESS ON FILE
KATHY EMSWILER TAX COLLECTOR               NORTHEASTERN SCHOOL DISTRICT             20 BONITA DRIVE                                                                             MT WOLF            PA      17347
KATHY GONZALEZ REAL ESTATE INC             3900 ARUBA COURT                                                                                                                     CHICO              CA      95973
KATHY SHROUT                               ADDRESS ON FILE
KATRINA JOHNSON, ET AL.                    LANE LAW FIRM, PLLC                      ROBERT C. LANE, ESQ                            6200 SAVOY DRIVE, SUITE 1150                 HOUSTON            TX      77036
KATY INSURANCE AGENCY                      PO BOX 597                                                                                                                           KATY               TX      77492
KATYLAND COMMUNITY IMPROVEMENT ASSOC.      7170 CHERRY PARK DRIVE                                                                                                               HOUSTON            TX      77095
KATZMAN CHANDLER PA                        1500 W CYPRESS CREEK ROAD SUITE 408                                                                                                  FORT LAUDERDALE    FL      33309
KATZMAN GARFINKEL, P.A.                    SHAUN M. ZACIEWSKI                       5297 WEST COPANS ROAD                                                                       MARGATE            FL      33063




                                                                                                                 Page 479 of 998
                                       19-10412-jlg             Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    483 of 1004
Creditor Name                             Address1                                Address2                                     Address3                              City             State   Zip          Country
KATZ‐SCHNUR, SHERI                        ADDRESS ON FILE
KAUAI                                     KAUAI DIRECTOR OF FINANC                4444 RICE STREET SUITE 4                                                           LIHUE            HI      96766
KAUFFMAN, NATHAN                          ADDRESS ON FILE
KAUFMAN & CANOLES P.C.                    HEATHER L. BELL                         150 WEST MAIN STREET, SUITE 2100                                                   NORFOLK          VA      23510
KAUFMAN & CANOLES PC                      PO BOX 3037                                                                                                                NORFOLK          VA      23514
KAUFMAN & CANOLES PC                      PO BOX 3037                                                                                                                NORFOLK          VA      23514‐3037
KAUFMAN COUNTY                            KAUFMAN COUNTY ‐ TAX COL                P O BOX 339                                                                        KAUFMAN          TX      75142
KAUFMAN COUNTY CLERK                      100 W MULBERRY COURTHOUSE                                                                                                  KAUFMAN          TX      75142
KAUFMAN COUNTY MUD 6 U                    KAUFMAN COUNTY MUD 6‐COL                11500 NORTHWEST FREEWAY,                                                           HOUSTON          TX      77092
KAUFMAN COUNTY MUD 7 U                    KAUFMAN COUNTY MUD 7‐COL                11500 NORTHWEST FREEWAY,                                                           HOUSTON          TX      77092
KAUFMAN COUNTY TAX OFFICE                 PO BOX 339                                                                                                                 KAUFMAN          TX      75142
KAUFMAN, ANDREA                           ADDRESS ON FILE
KAUFMAN, ENGLETT & LYND, PLLC             150 N. ORANGE AVE, SUITE 100                                                                                               ORLANDO          FL      32801
KAUFMAN, JACK                             ADDRESS ON FILE
KAUFMAN, RICHARD                          ADDRESS ON FILE
KAUFMANN, PATRICIA                        ADDRESS ON FILE
KAUKAUNA CITY                             KAUKAUNA CITY TREASURER                 PO BOX 890 / 144 W SECON                                                           KAUKAUNA         WI      54130
KAUKAUNA TOWN                             KAUKAUNA TWN TREASURER                  N2687 MCCABE ROAD                                                                  KAUKAUNA         WI      54130
KAUKAUNA UTILITIES                        PO BOX 1777                                                                                                                KAUKAUNA         WI      54130
KAUNEONGA LAKE SEWER DISTRICT             PO BOX 340                                                                                                                 KAUNEONGA LAKE   NY      12749
KAUR, JASPREET                            ADDRESS ON FILE
KAUSHIK BUDDHADEV &                       RATNAMALA RAJPOPAT                      980 MARQUETTE LN                                                                   FOSTER CITY      CA      94404
KAUTZ, SARA                               ADDRESS ON FILE
KAVIN STONE                               2228 NEVADA 17                                                                                                             ROSSTON          AR      71858
KAW INVESTMENTS, LLC                      2707 BISHOP RD                                                                                                             JEFFERSONVILLE   IN      47130
KAW PARKS LLC                             104 CHEROKEE STREET                                                                                                        PRINCETON        MN      55371
KAWKAWLIN TOWNSHIP                        KAWKAWLIN TOWNSHIP ‐ TRE                1836 E. PARISH ROAD                                                                KAWKAWLIN        MI      48631
KAY COUNTY TREASURER                      201 S MAIN COURTHOUSE                                                                                                      NEWKIRK          OK      74647
KAY HERRINGTON AND                        ADDRESS ON FILE
KAY KULHMANN AGENCY INC                   2390 HWY K                                                                                                                 O FALLON         MO      63368
KAY MATHEWS REAL ESTATE APPRAISAL         PO BOX 251                                                                                                                 MINDEN           NV      89423
KAY MITCHELL APPRAISAL SERVICES           1186 GOODWIN RD NE                                                                                                         ATLANTA          GA      30324
KAY PACEY INS SERVICES                    3233 DRY CREEK RD                                                                                                          NAPA             CA      94558
KAYE BENDER REMBAUM, P.L.                 1200 PARK CENTRAL BLVD SOUTH                                                                                               POMPANO BEACH    FL      33064
KAYE MOUNSEY                              ADDRESS ON FILE
KAYLEE BOHANNON                           PO BOX 52                                                                                                                  CHINA SPRINGS    TX      76633
KAZEN MEURER & PEREZ LLP                  919 WASHINGTON                                                                                                             LAREDO           TX      78040
KAZEN, MEURER & PEREZ, LLP                211 CALLE DEL NORTE                                                                                                        LAREDO           TX      78041
KAZEROUNI LAW GROUP APC                   245 FISCHER AVE STE D1                                                                                                     COSTA MESA       CA      92626
KB & SONS CONSTRUCTION INC.               7555 SADDLE CREEK TRAIL                                                                                                    SARASOTA         FL      34241
KB CANYON STATE                           12034 N 35TH AVE                                                                                                           PHOENIX          AZ      85029
KB CONSTRUCTION COMPANY                   115 E ST JOSEPH ST                                                                                                         ARCADIA          CA      91006
KB INVESTMENTS & REALTY, LLC              P.O. BOX 1379                                                                                                              WENDELL          NC      27591
KB REMODELING &                           JOHN & WENDY ULRICH                     PO BOX 73                                                                          ALBERTVILLE      AL      35950
KBC CONSTRUCTION AND REMODELING, LLC      KRISTOFFER CHOMOUT                      7730 SHADY WAY DR                                                                  SUGAR LAND       TX      77479
KC & SONS CONSTRUCTION                    420 PLEASANT AVE                                                                                                           PISCATAWAY       NJ      08854
KC APPRAISALS INC                         349 WEST 1200 NORTH                                                                                                        AMERICAN FORK    UT      84003
KC BROTHERS CONSTRUCTION, LLC             213 EAST MEMORIAL DRIVE                                                                                                    HINESVILLE       GA      31313
KC EMERGENCY RESTORATIONS                 KC CONSTRUCTION & MAINTENANCE INC.      1425 TUSKAWILLA RD. UNIT 159                                                       WINTER SPRINGS   FL      32708
KC FLOORS & MORE, INC                     31895 MISSION TRAIL                                                                                                        LAKE ELSINORE    CA      92530
KC REO SALES INC                          6910 HASKELL AVE                                                                                                           KANSAS CITY      KS      66109
KC ROOFING & RENOVATION                   SOLUTIONS LLC                           3209 SW 11TH ST CIRCLE                                                             BLUE SPRINGS     MO      64015
KC STEVENS APPRAISALS                     PO BOX 2608                                                                                                                OLATHE           KS      66063
KC WATER SERVICES                         P.O. BOX 807045                                                                                                            KANSAS CITY      MO      64180
KCL ENTERPRISES LLC                       9094 MOCKINGBIRD DR                                                                                                        SANIBEL          FL      33957
KCMO CITY TREASURER                       PO BOX 801751                                                                                                              KANSAS CITY      MO      64180
KCMO WATER SERVICES DEPARTMENT            P. O. BOX 807045                                                                                                           KANSAS CITY      MO      64180‐7045
KCP&L                                     KANSAS CITY POWER & LIGHT               PO BOX 219330                                                                      KANSAS CITY      MO      64121‐9330
KCPL                                      PO BOX 219703                                                                                                              KANSAS CITY      MO      64121
KDA MULTI SERVICES LLC                    13241 SW 10TH MANOR                                                                                                        DAVIE            FL      33325
KE ALOHA HOLDINGS LLC                     GREENE INFUSO, LLP                      MICHAEL V. INFUSO                            3030 SOUTH JONES BLVD., SUITE 101     LAS VEGAS        NV      89146
KE ALOHA HOLDINGS LLC                     MICHAEL BEEDE, ESQ.                     THE LAW OFFICE OF MIKE BEEDE, PLLC           2470 ST. ROSE PARKWAY, SUITE 307      HENDERSON        NV      89074
KE CONSTRUCTION & TANIA                   HERNANDEZ & BRIAN AKINS                 4730 WIDEROP LN                                                                    FRIENDSWOOD      TX      77546
KEANE HONG &                              LESLIE LAM                              3822 HOLLOW CROSSING DR                                                            ORLANDO          FL      32817
KEANSBURG BORO‐FISCAL                     KEANSBURG BORO ‐TAX COLL                29 CHURCH STREET                                                                   KEANSBURG        NJ      07734
KEANSBURG WATER & SEWER                   29 CHURCH STREET                                                                                                           KEANSBURG        NJ      07734
KEARNEY & MACDONALD, LLP                  800 HINGHAM STREET                      SUITE 2015                                                                         ROCKLAND         MA      02370
KEARNEY COUNTY                            KEARNEY COUNTY ‐ TREASUR                PO BOX 299                                                                         MINDEN           NE      68959
KEARNEY TOWNSHIP                          KEARNEY TOWNSHIP ‐ TREAS                PO BOX 301                                                                         BELLAIRE         MI      49615
KEARNEY, AALIYAH                          ADDRESS ON FILE




                                                                                                             Page 480 of 998
                                          19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   484 of 1004
Creditor Name                                Address1                            Address2                                    Address3                                    City                   State   Zip          Country
KEARNEY, ADRIENNE                            ADDRESS ON FILE
KEARNY COUNTY                                KEARNY COUNTY ‐ TREASURE            304 N MAIN                                                                              LAKIN                  KS      67860
KEARNY COUNTY TREASURER                      PO BOX 146                                                                                                                  LAKIN                  KS      67860
KEARNY TOWN                                  KEARNY TOWN ‐TAX COLLECT            402 KEARNY AVENUE                                                                       KEARNY                 NJ      07032
KEARNY WATER DEPARTMENT                      PO BOX 40108                                                                                                                NEWARK                 NJ      71014‐001
KEARNY WATER DEPARTMENT                      PO BOX 40108                                                                                                                NEWARK                 NJ      71044‐001
KEATING TOWNSHIP                             JAN KNIGHT, TAX COLLECTO            3175 ROUTE 46                                                                           SMETHPORT              PA      16749
KEATON, SARAH                                ADDRESS ON FILE
KEAVENY, KATIE                               ADDRESS ON FILE
KEAVENY, PATRICK                             ADDRESS ON FILE
KEECH, RENEE                                 ADDRESS ON FILE
KEECH, SARAH                                 ADDRESS ON FILE
KEEDYSVILLE TOWN /SEMIAN                     KEEDYSVILLE TOWN ‐ COLLE            P O BOX 359                                                                             KEEDYSVILLE            MD      21756
KEEFE INS AGENCY INC                         51 W CENTRAL ST                                                                                                             FRANKLIN               MA      02038
KEEGO HARBOR CITY                            KEEGO HARBOR CITY ‐ TREA            2025 BEECHMONT                                                                          KEEGO HARBOR           MI      48320
KEELAN M HAWORTH                             2235 SUTTON RD                                                                                                              LAKELAND               FL      33810
KEELER & ASSOCIATES                          10231 E LUCILLE DR                                                                                                          TUCSON                 AZ      85730
KEELER TOWNSHIP                              KEELER TOWNSHIP ‐ TREASU            PO BOX 65                                                                               HARTFORD               MI      49057
KEELER, CHASE                                ADDRESS ON FILE
KEENA BAILEY &                               CLYDE BAILEY                        4455 NW 200TH ST                                                                        MIAMI GARDENS          FL      33055
KEENAN INS AGENCY                            6263 CYPRESS CREEK PKWY                                                                                                     HOUSTON                TX      77069
KEENAN SIVITZ                                1313 E 18TH AVENUE                                                                                                          TAMPA                  FL      33605
KEENE CITY                                   KEENE CITY ‐TAX COLLECTO            3 WASHINGTON STREET                                                                     KEENE                  NH      03431
KEENE TOWN                                   KEENE TOWN ‐ TAX COLLECT            P.O. BOX 245                                                                            KEENE                  NY      12942
KEENE TOWNSHIP                               KEENE TOWNSHIP ‐ TREASUR            2938 HAWLEY HIGHWAY                                                                     SARANAC                MI      48881
KEENER, ELIZABETH                            ADDRESS ON FILE
KEEP YOUR HOME CALIFORNIA                    ATTN JANET VAN‐Y                    PO BOX 4034 MS 900                                                                      SACRAMENTO             CA      95812
KEEPING YOU DRY ROOFING                      631 TRIUMPH CT. SUITE 4                                                                                                     ORLANDO                FL      32805
KEER & HEYER INS AGENCY                      PO BOX 1030                                                                                                                 POINT PLEASENT BEACH   NJ      08742
KEESAL, YOUNG & LOGAN                        LORI MULHALL                        400 OCEANGATE                                                                           LONG BEACH             CA      90802
KEETCH ASSOCIATES                            PO BOX 1910                                                                                                                 ALICE                  TX      78333
KEETON, KRISTOPHER                           ADDRESS ON FILE
KEHAULANI CERIZO &                           LAURI CERIZO                        PO BOX 1631                                                                             MAKAWAO                HI      96768
KEHEW & VAILLANCOURT                         1224 WEST MAIN RD                                                                                                           MIDDLETOWN             RI      02842
KEHRES, MICHELE                              ADDRESS ON FILE
KEIL, DEBRA                                  ADDRESS ON FILE
KEITH A BURCH &                              ADDRESS ON FILE
KEITH A WENT WORTH                           ADDRESS ON FILE
KEITH B. COBB, SR.                           MARK D. MAILMAN, ESQ.               FRANCIS & MAILMAN, PC                       LAND TITLE BLDG, 19TH FL 100 S BROAD ST     PHILADELPHIA           PA      19110
KEITH BROWN &                                ADDRESS ON FILE
KEITH CORDER &                               ADDRESS ON FILE
KEITH COUNTY                                 KEITH COUNTY ‐ TREASURER            511 N. SPRUCE ST, SUITE                                                                 OGALLALA               NE      69153
KEITH G JOSEPH                               ADDRESS ON FILE
KEITH HIGHTOWER                              ADDRESS ON FILE
KEITH JOSEPH APPRAISER                       832 HOLBROOK DR                                                                                                             NEWPORT NEWS           VA      23602
KEITH KIRBY PAINTING                         108 BEACHWOOD DR                                                                                                            WEST COLUMBIA          SC      29170
KEITH LACKO                                  ADDRESS ON FILE
KEITH LYNCHARD DBA ROOFING                   KEITH LYNCHARD                      KEITH LYNCHARD                              810 AIRPORT ROAD                            HOT SPRINGS            AR      71913
KEITH MONTELEONE                             ADDRESS ON FILE
KEITH P HOPKINS                              ADDRESS ON FILE
KEITH POTTS                                  ADDRESS ON FILE
KEITH RODRIGUEZ TRUSTEE                      PO BOX 3445                                                                                                                 LAFAYETTE              LA      70502‐3445
KEITH SOLLEY AND                             ADDRESS ON FILE
KEITH, BRANDE                                ADDRESS ON FILE
KEITHS ROOFING & HOME IMPROVEMENT LLC        2444 FENDLEY RD                                                                                                             AMITY                  AR      71921
KELA COOK CROWELL                            PO BOX 21928                                                                                                                WACO                   TX      76702
KELBAUGH, JUSTIN                             ADDRESS ON FILE
KELLAR, STEPHANIE                            ADDRESS ON FILE
KELLER STONEBRAKER INS                       47 E SOUTH ST  103                                                                                                          FREDERICK              MD      21701
KELLER WILLIAMS                              ADDRESS ON FILE
KELLER WILLIAMS COLORADO                     WEST REALTY, LLC                    ATTN: TRAVIS COX                            826 GRAND AVE                               GLENWOOD SPRINGS       CO      81623
KELLER WILLIAMS EXCELLENCE                   ATTN: TONY GREENE                   2331 YORK ROAD                                                                          LUTHERVILLE‐TIMONIUM   MD      21093
KELLER WILLIAMS MIDTOWN REO DIVISION         ATTN: JUSTIN KILISZEK               181 MAPLEWOOD AVE                                                                       MAPLEWOOD              NJ      07040
KELLER WILLIAMS OF LAKESIDE                  ATTN: MELANIE LOVATI                45609 VILLAGE BLVD                                                                      SHELBY TWP             MI      48315
KELLER WILLIAMS PALM BEACH CENTRAL           2005 VISTA PARKWAY STE 100                                                                                                  WEST PALM BEACH        FL      33411
KELLER WILLIAMS PROFESSIONALS REALTY         86 ASHELAND AVE                                                                                                             ASHEVILLE              NC      28801
KELLER WILLIAMS REALTY                       2338 N LOOP W                       SUITE 120                                                                               SAN ANTONIO            TX      78248
KELLER WILLIAMS REALTY                       ATTN: LARRY HARPER                  400 E MAIN ST                               STE 110                                     VISALIA                CA      93291
KELLER WILLIAMS REALTY                       ATTN: MELANIE LOVATI                45609 VILLAGE BLVD                                                                      SHELBY TWP             MI      48315
KELLER WILLIAMS REALTY ‐ GULDI RE GROUP      PO BOX 298607                                                                                                               PEMBROKE PINES         FL      33029




                                                                                                           Page 481 of 998
                                           19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     485 of 1004
Creditor Name                                 Address1                             Address2                                       Address3     City              State   Zip          Country
KELLER WILLIAMS REALTY ‐ THE MARKETPLACE      GVRE, LLC                            2230 CORPORATE CIRCLE  250                                  HENDERSON         NV      89074
KELLER WILLIAMS REALTY PARTNERS               PARTNERS, INC.                       11005 METCALF AVE                                           OVERLAND PARK     KS      66210
KELLER WILLIAMS REALTY RIO GRANDE             VALLEY                               833 N WARE RD                                               MCALLEN           TX      78501
KELLER WILLIAMS REALTY THE MARKETPLACE        ATTN: RICK BRENKUS                   2230 CORPORATE CIRCLE 250                                   HENDERSON         NV      89074
KELLER WILLIAMS REALTY TULARE COUNTY          ATTN: LARRY HARPER                   400 E MAIN ST                                               VISALIA           CA      93291
KELLER, SHELBY                                ADDRESS ON FILE
KELLER, WILLIAM                               ADDRESS ON FILE
KELLERMAN INS                                 17‐14 147TH ST                                                                                   WHITESTONE        NY      11357
KELLEY CONSTRUCTION OF SUMTER                 953 WESTFIELD COURT                                                                              SUMTER            SC      29154
KELLEY L SKEHEN TRUSTEE                       625 SILVER AVE SW STE 350                                                                        ALBUQUERQUE       NM      87102
KELLEY MYERS                                  ADDRESS ON FILE
KELLEY ROOFING                                TERRY MCCREE                         4615 BUSHLAND BLVD.                                         ANARILLO          TX      79106
KELLEY, LAURA                                 ADDRESS ON FILE
KELLEY, PATRICK                               ADDRESS ON FILE
KELLEYS ROOFING CORP.                         17345 S.E. 34 LANE                                                                               OCKLAWAHA         FL      32179
KELLI AMICK &                                 ADDRESS ON FILE
KELLI L CRAFTON                               ADDRESS ON FILE
KELLIE HILLIER GENSCHAW                       518 S FRONT ST                                                                                   MARQUETTE         MI      49855
KELLOGG INS                                   205 W CAMERON AVE STE A                                                                          KELLOGG           ID      83837
KELLON INSURANCE AGENCY                       2951 ELMORE PARK RD                                                                              BARLETT           TN      38184
KELLY & CRANDALL PLC                          3925 CHAIN BRIDGE RD  STE 202                                                                    FAIRFAX           VA      22030
KELLY & KEVIN SIZEMORE                        4519 BURKEMONT RD                                                                                MORGANTON         NC      28655
KELLY APPRAISAL SERVICES                      15 SUNSET TERRACE                                                                                PORTLAND          CT      06480
KELLY B KLEPPER                               ADDRESS ON FILE
KELLY BONASERA & TIM                          OCONNOR                              10309 YATES DR N                                            BROOKLYN PARK     MN      55443
KELLY CONTRACTING LLC                         1800 TURNPIKE STREET                                                                             STOUGHTON         MA      02072
KELLY DAHMS                                   ADDRESS ON FILE
KELLY DUNAGAN &                               ASHLEE DUNAGAN                       9471 BREWER WAY                                             VILLA PARK        CA      92861
KELLY INS AGENCY                              1341 44TH AVE. N. STE101                                                                         MRYTLE BEACH      SC      29577
KELLY JONESON                                 ADDRESS ON FILE
KELLY KLINEPIER &                             ADDRESS ON FILE
KELLY LECHE                                   ADDRESS ON FILE
KELLY M JOHNSON & CO                          2133 SILVERSIDE DR STE L                                                                         BATON ROUGE       LA      70808
KELLY MANAGEMENT                              PO BOX 10015                                                                                     BAKERSFIELD       CA      93389
KELLY REED                                    ADDRESS ON FILE
KELLY REMICK CH 13 TRUSTEE                    PO BOX 6099                                                                                      SUN CITY CENTER   FL      33571
KELLY ROOFING LLC                             9930 CHANNEL 30 DRIVE                                                                            BONITA SPRINGS    FL      34135
KELLY ROST &                                  LEMOYNE ROST                         890 RICKETT RD                                              BRIGHTON          MI      48116
KELLY TOWNSHIP                                KELLY TWP ‐ TAX COLLECTO             103 SOUTH SECOND ST                                         LEWISBURG         PA      17837
KELLY WELCH & DEBY WELCH                      2412 COUNTY RD 1942                                                                              ARANSAS PASS      TX      78336
KELLY WHITE &                                 ADDRESS ON FILE
KELLY WOOD & WILL WHITE                       ADDRESS ON FILE
KELLY, AMY                                    ADDRESS ON FILE
KELLY, BARBARA                                ADDRESS ON FILE
KELLY, JASON                                  ADDRESS ON FILE
KELLY, JOSEPH                                 ADDRESS ON FILE
KELLY, JOSEPH H. JR.                          ADDRESS ON FILE
KELLY, KRISTA                                 ADDRESS ON FILE
KELLY, LAUREN                                 ADDRESS ON FILE
KELLY, LUISA                                  ADDRESS ON FILE
KELLY, MARK                                   ADDRESS ON FILE
KELLY, MICHAEL                                ADDRESS ON FILE
KELLY, NICOLE                                 ADDRESS ON FILE
KELLY, ROBERT                                 ADDRESS ON FILE
KELLY, SEAN                                   ADDRESS ON FILE
KELMAN, JENNIFER                              ADDRESS ON FILE
KELMANN REST &                                ADDRESS ON FILE
KELMER, SCOTT                                 ADDRESS ON FILE
KELSCH, TAMMY                                 ADDRESS ON FILE
KELSEY MCCLOUD                                ADDRESS ON FILE
KELSEY, KECHERYL                              ADDRESS ON FILE
KELSO                                         KELSO VILLAGE‐ COLLECTOR             PO BOX 279                                                  KELSO             MO      63758
KELSO & SHELBY FARMERS                        BOX 307                                                                                          AMBOY             MN      56010
KELSTON LAND OWNERS ASSOCIATION INC           4802 SW 85TH AVE                                                                                 GAINESVILLE       FL      32609
KELTNER INSURANCE                             3232 S PERKINS                                                                                   MEMPHIS           TN      38118
KELVIN C JOHNSON                              902 S PARKWAY EAST                                                                               MEMPHIS           TN      38106
KEMAH VILLAGE PROPERTY OWNERS, INC.           P.O. BOX 80355                                                                                   DALLAS            TX      75380‐3555
KEMBER, JESSICA                               ADDRESS ON FILE
KEMLY, RACHAEL                                ADDRESS ON FILE
KEMMETMUELLER, KEVIN                          ADDRESS ON FILE




                                                                                                                Page 482 of 998
                                       19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  486 of 1004
Creditor Name                             Address1                              Address2                                     Address3                City              State   Zip     Country
KEMP, INECE                               ADDRESS ON FILE
KEMP, TATIA                               ADDRESS ON FILE
KEMPER COUNTY                             KEMPER COUNTY‐TAX COLLEC              100 MAIN STREET                                                      DEKALB            MS      39328
KEMPER DIRECT INS                         8630 LYNDON B JOHNSON FY 400                                                                               DALLAS            TX      75243
KEMPER DIRECT INSURANCE                   P O BOX 660421                                                                                             DALLAS            TX      75266
KEMPER INDEPENDENCE INS                   12926 GRAN BAY PKWY W                                                                                      JACKSONVILLE      FL      32250
KEMPER INS CO                             P O  BOX 25347                                                                                             OVERLAND PARK     KS      66225
KEMPER INSURANCE                          P O BOX 3987                                                                                               SCRANTON          PA      18505
KEMPER INSURANCE CO                       P O BOX 223687                                                                                             DALLAS            TX      75222
KEMPER PREFERRED                          KEMPER INS GROUP                      PO BOX 70839                                                         CHARLOTTE         NC      28272
KEMPS LAWN & HOME CARE                    2266 DEER TRAIL RD                                                                                         COOPERSBURG       PA      18036
KEMPTEN & REBECCA SCHWAH                  & BRIAN HOMZA                         759 ERIE ST                                                          SHREVEPORT        LA      71106
KEN ALLEN INSURANCE AGY                   310 E INTERSTATE 30                   STE M‐105                                                            GARLAND           TX      75043
KEN BOWEN AIR                             CONDITIONING LLC                      2254 RIPPLING HILL ST                                                SAN ANTONIO       TX      78232
KEN BURTON JR TAX COLLECTOR               P.O. BOX 25300                                                                                             BRADENTON         FL      34206
KEN COLLEY & ASSOCIATES INC               2409 S WALDRON RD                                                                                          FORT SMITH        AR      72903
KEN CURTIS AGENCY INC                     30 WASHINGTON ST                                                                                           MY. HOLLY         NJ      08060
KEN EVANS AGENCY INC                      2674 A GEORGE WASHINGTON              MEM HWY                                                              HAYES             MA      23072
KEN MORTON & SON, LLC                     SHANNON MORTON                        P. O. BOX 146                                                        PITMAN            NJ      08071
KEN R. CHEN, ET AL.
KEN SANDERS                               ADDRESS ON FILE
KEN STEPP APPRAISAL SERVICES INC          PO BOX 20112                                                                                               OKLAHOMA CITY     OK      73156
KENAGA IMPROVEMENT AND                    21222 NE 172ND ST                                                                                          HOLT              MO      64048
KENAI PENINSULA BOROUGH                   KENAI PENINSULA FINANCE               144 NORTH BINKLEY STREET                                             SOLDOTNA          AK      99669
KENBRIDGE TOWN                            KENBRIDGE TOWN ‐ TREASUR              511 E 5TH AVE                                                        KENBRIDGE         VA      23944
KENCADE CONSTRUCTION INC                  8502 RIVERSIDE DR E                                                                                        SUMNER            WA      98390
KENCO ENTERPRISES INC.                    3801 S.W. 11 ST.                                                                                           FORT LAUDERDALE   FL      33312
KENDADE CONDO 2 ASSOCIATION               9600 NW 25 ST 5D                                                                                           DORAL             FL      33172
KENDALL ACRES WEST CONDO ASSOCIATION      C/O COURTESY PROPERTY MANAGEMENT      13250 SW 135 AVE                                                     MIAMI             FL      33186
KENDALL COUNTY                            KENDALL COUNTY ‐ TREASUR              111 W FOX ST                                                         YORKVILLE         IL      60560
KENDALL COUNTY C/O APPR                   KENDALL CAD ‐ TAX COLLEC              118 MARKET AVE                                                       BOERNE            TX      78006
KENDALL CS (COMBINED TNS                  KENDALL CS ‐ TAX COLLECT              1932 KENDALL ROAD                                                    KENDALL           NY      14476
KENDALL TOWN                              KENDALL TOWN‐TAX COLLECT              1873 KENDALL RD                                                      KENDALL           NY      14476
KENDRA HAPP GLOVER                        & RICHARD GLOVER                      20951 PLEASANT PARK RD                                               CONIFER           CO      80433
KENDRICK, EDNA                            ADDRESS ON FILE
KENDRICK, JACKIE                          ADDRESS ON FILE
KENDRICK, JOHN                            ADDRESS ON FILE
KENDRICK, PENELOPE                        ADDRESS ON FILE
KENDRICK, URSULA                          ADDRESS ON FILE
KENDUSKEAG TOWN                           KENDUSKEAG TOWN‐TAX COLL              P.O. BOX 308                                                         KENDUSKEAG        ME      04450
KENEBREW, CORETTA                         LONE STAR LEGAL AID                   DAVID J. GUILLORY                            414 E. PILAR STREET     NACOGDOCHES       TX      75963
KENHORST BORO                             KENHORST BORO ‐ TAX COLL              339 S KENHORST BLVD                                                  KENHORST          PA      19607
KENILWORTH BORO                           KENILWORTH BORO‐TAX COLL              567 BOULEVARD                                                        KENILWORTH        NJ      07033
KENKEL, BENJAMIN                          ADDRESS ON FILE
KENMON VALLEY MHP                         8378 COMMERCIAL BLVD                                                                                       PEVELY            MO      63070
KENMORE CS (TONAWANDA TN                  KENMORE CS ‐ RECEIVER OF              2919 DELAWARE AVE.RM 14                                              KENMORE           NY      14217
KENMORE ROAD ASSOCIATION, INC             100 KENMORE ROAD                                                                                           BLOOMFIELD        CT      06002
KENMORE VILLAGE                           KENMORE VILLAGE ‐ CLERK               2919 DELAWARE AVE., ROOM                                             KENMORE           NY      14217
KENMURE POA, INC.                         10 KENMURE DRIVE                                                                                           FLAT ROCK         NC      28731
KENN CONSTRUCTION                         JOHN N. KENNEMUR                      503 BOYKIN                                                           BIG SPRING        TX      79720
KENNAN TOWN                               KENNAN TWN TREASURER                  N3814 COUNTY RD N                                                    KENNAN            WI      54537
KENNARD CITY/ISD C/O HOU                  HOUSTON CAD ‐ TAX COLLEC              P O BOX 112                                                          CROCKETT          TX      75835
KENNEBUNK TOWN                            KENNEBUNK TOWN ‐ TAX COL              1 SUMMER STREET                                                      KENNEBUNK         ME      04043
KENNEBUNKPORT TOWN                        KENNEBUNKPORT TN ‐ COLLE              6 ELM STREET                                                         KENNEBUNKPORT     ME      04046
KENNEDY ARMS HOMEOWNERS ASSOC             440 WHITE PLAINS RD                   SUITE 303                                                            EASTCHESTER       NY      10709
KENNEDY CARPET CLEANERS                   221 LIBBEY PARKWAY                                                                                         WEYMOUTH          MA      02189
KENNEDY CONNECTION REALTORS               15255 S 94TH AVENUE 500                                                                                    ORLAND PARK       IL      60462
KENNEDY INSURANCE AGENCY                  7801 ST HWY 59 A                                                                                           FOLEY             AL      36535
KENNEDY LEWIS RENTON                      401 WHITNEY AVE 160                                                                                        GRETNA            LA      70056
KENNEDY TOWNSHIP                          KENNEDY TWP ‐ TAX COLLEC              102 RAHWAY RD                                                        MCMURRAY          PA      15317
KENNEDY, CHARLES                          ADDRESS ON FILE
KENNEDY, CHASSIDY                         ADDRESS ON FILE
KENNEDY, DARIN                            ADDRESS ON FILE
KENNEDY, JOHN                             ADDRESS ON FILE
KENNEDY, LEONA                            ADDRESS ON FILE
KENNEDY, MICHAEL                          ADDRESS ON FILE
KENNEDY, NAKIA                            ADDRESS ON FILE
KENNEDY, PATRICK                          ADDRESS ON FILE
KENNEDY, VICKI                            ADDRESS ON FILE
KENNEDY, WALLACE                          ADDRESS ON FILE




                                                                                                           Page 483 of 998
                                       19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 487 of 1004
Creditor Name                             Address1                             Address2                                     Address3                             City           State   Zip     Country
KENNEDYS POOL SERVICE INC                 86164 GRENACHE LANE                                                                                                    COACHELLA      CA      92236
KENNER CITY                               KENNER CITY ‐ TAX COLLEC             1801 WILLIAM BLVD, RM 10                                                          KENNER         LA      70062
KENNETH & HEATHER WOLF &                  ADDRESS ON FILE
KENNETH & KIMBERLY                        ADDRESS ON FILE
KENNETH BANKS                             ADDRESS ON FILE
KENNETH C JOHNSON                         ADDRESS ON FILE
KENNETH COLEMAN                           ADDRESS ON FILE
KENNETH CRANDALL                          KENNETH E. CRANDALL IV (PRO SE)      125 SOUTH IDAHO STREET                       P.O. BOX 296                         EDEN           ID      83325
KENNETH D MITCHELL                        ADDRESS ON FILE
KENNETH E. RASKA                          ADDRESS ON FILE
KENNETH ERIC TRENT                        ADDRESS ON FILE
KENNETH FARMER &                          ADDRESS ON FILE
KENNETH G SHARPE                          ADDRESS ON FILE
KENNETH GAIDAS &                          ADDRESS ON FILE
KENNETH HOMER &                           ADDRESS ON FILE
KENNETH J KRAYESKE LAW OFFICES            255 MAIN ST  5TH FL                                                                                                    HARTFORD       CT      06106
KENNETH J PALKO AND GERTRUDE J PALKO      153 LAKE AVENUE                                                                                                        METUCHEN       NJ      08840
KENNETH JEFFREY MULLINIX                  ADDRESS ON FILE
KENNETH JESMAIN                           ADDRESS ON FILE
KENNETH LEASE                             ADDRESS ON FILE
KENNETH MAINE &                           ADDRESS ON FILE
KENNETH OLIVER                            ADDRESS ON FILE
KENNETH PATRICK TITUS                     ADDRESS ON FILE
KENNETH PETERS AND JOANN PETERS           UNDERWOOD & RIEMER, PC               JAMES D. PATTERSON, ESQ                      166 GOVERNMENT STREET  SUITE 100     MOBILE         AL      36602
KENNETH R HENRY AGENCY                    12680 W LAKE HOUSTON PKW                                                                                               HOUSTON        TX      77044
KENNETH R REED, ATTORNEY PSC              241 ELM STREET                                                                                                         LUDLOW         KY      41016
KENNETH RATYNIAK &                        ADDRESS ON FILE
KENNETH RICHARD &                         ADDRESS ON FILE
KENNETH RICHINS &                         ADDRESS ON FILE
KENNETH RIPPEE                            ADDRESS ON FILE
KENNETH SPERLING, ET AL.                  JOSEPH F BUFOGLE, ESQ.               BUFOGLE &ASSOC.                              2405 E SKELLY DR.                    TULSA          OK      74105
KENNETH STEWART & LEAH                    ADDRESS ON FILE
KENNETH W KOOP                            ADDRESS ON FILE
KENNETH WATERS SR                         ADDRESS ON FILE
KENNETH WAYNE THOMPSON                    ADDRESS ON FILE
KENNETT CONSOLIDATED SCH                  KEYSTONE COLLECTIONS                 546 WENDEL RD                                                                     IRWIN          PA      15642
KENNETT SQUARE BORO                       BERKHEIMER ASSOCIATES                50 N 7TH ST                                                                       BANGOR         PA      18013
KENNETT TOWNSHIP                          KENNETT TWP ‐ TAX COLLEC             50 NORTH 7TH STREET                                                               BANGOR         PA      18013
KENNEWICK IRR DIST                        KENNEWICK IRRIGATION DIS             2015 S ELY STREET                                                                 KENNEWICK      WA      99337
KENNEY & MEDINA PC                        3302 MCGINNIS FERRY RD STE 100                                                                                         SUWANEE        GA      30024
KENNEY, IRIS                              ADDRESS ON FILE
KENNINGTON LANE HOLDINGS                  12841 JONES RD STE 100                                                                                                 HOUSTON        TX      77070
KENNON, FAITH                             ADDRESS ON FILE
KENNON, PARKER, DUNCAN & DAVIS, LLC       5670 WHITESVILLE RD                                                                                                    COLUMBUS       GA      31904
KENNY & ASSOCIATES INC                    327 DAHLONEGA ST SUITE 104                                                                                             CUMMING        GA      30040
KENNY BAGWELL                             KENNYS ROOFING                       5191 COUNTY ROAD 616                                                              HANCEVILLE     AL      35077
KENNY BLACK AGENCY                        5740 BROADWAY SUITE 106                                                                                                PEARLAND       TX      77581
KENNY LAW GROUP, LLC                      HEIDI S. KENNY                       11426 YORK RD, 1ST FLOOR                                                          COCKEYSVILLE   MD      21030
KENNY ONG FINCL SRVCS                     8450 W MCDOWELL RD  105                                                                                                PHOENIX        AZ      85037
KENNY RAY WESTON JR                       1005 N GRAHAM ST                                                                                                       HOPE           AR      71801
KENNY STRANGE ELECTRIC                    KENNY STRANGE                        2436 NORTH EAST AVE                                                               PANAMA CITY    FL      32405
KENNY WOOD ROOFING                        KENNETH J WOOD JR                    724 PARKWOOD DR.                                                                  CLARKSVILLE    IN      47129
KENNYS ELECTRIC, INC                      KENNETH YOUNG                        160 F COUNTY ROAD 414                                                             BUFFALO        TX      75831
KENNYS SEAMLESS GUTTERS, LP               1011 S. OTIS CRT                                                                                                       LAKEWOOD       CO      80226
KENOCKEE TOWNSHIP                         KENOCKEE TOWNSHIP ‐ TREA             P.O. BOX 220                                                                      AVOCA          MI      48006
KENOSHA CITY TRI ANNUAL                   625 52ND STREET, RM 105                                                                                                KENOSHA        WI      53140
KENOSHA COUNTY TREASURER                  1010 56TH ST                                                                                                           KENOSHA        WI      53140
KENOSHA WATER UTILITY                     4401 GREEN BAY ROAD                                                                                                    KENOSHA        WI      53144
KENSINGTON FIRE DISTRICT                  KENSINGTON FD ‐ TAX COLL             PO BOX 2                                                                          KENSINGTON     CT      06037
KENSINGTON GLEN HOA INC.                  1599 NW 9TH AVE, STE 2                                                                                                 BOCA RATON     FL      33486
KENSINGTON INS                            6 W 18TH ST 11TH FL                                                                                                    NEW YORK       NY      10011
KENSINGTON TOWN                           KENSINGTON TOWN‐TAX COLL             95 AMESBURY RD                                                                    KENSINGTON     NH      03833
KENSINGTON TRAILS                         ASSOCIATION OF HOMEOWNER             11149 RESEARCH BLVD 100                                                           AUSTIN         TX      78759
KENSINGTON WOODS LAKE ASSOCIATION         721 KENSINGTON PLACE                                                                                                   OFALLON        IL      62269
KENT CITY VILLAGE                         KENT CITY VILLAGE ‐ TREA             83 SPRING ST.                                                                     KENT CITY      MI      49330
KENT COUNTY                               KENT COUNTY ‐ TAX OFFICE             555 BAY ROAD  ROOM 121                                                            DOVER          DE      19901
KENT COUNTY /SEMIANNUAL                   OFFICE OF FINANCE‐KENT C             400 HIGH ST. 2ND FL                                                               CHESTERTOWN    MD      21620
KENT COUNTY OFFICE OF FINANCE             400 HIGH ST                                                                                                            CHESTERTOWN    MD      21620
KENT COUNTY REGISTER OF DEEDS             300 MONROE AVENUE NW                                                                                                   GRAND RAPIDS   MI      49503
KENT COUNTY TAX OFFICE                    555 BAY RD                                                                                                             DOVER          DE      19901




                                                                                                          Page 484 of 998
                                      19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 488 of 1004
Creditor Name                              Address1                            Address2                                      Address3                     City            State   Zip          Country
KENT COUNTY TREASURER                      300 MONROE NW                                                                                                  GRAND RAPIDS    MI      49503
KENT COUNTY, MD                            400 HIGH ST., 2ND FLOOR                                                                                        CHESTERTOWN     MD      21620
KENT ELLIOTT ROOFING                       KENT ELLIOTT CONSTRUCTION, INC      128 W WASHINGTON DR.                                                       SAN ANGELO      TX      76903
KENT GREENWOOD PLASTERING, CO.             KENT GREENWOOD                      3702 HWY E                                                                 GRANBY          MO      64844
KENT SHIRES CONDOMINIUM                    PO BOX 5640                                                                                                    KENT            WA      98064
KENT TOWN                                  KENT TOWN ‐ TAX COLLECTO            PO BOX 311                                                                 KENT            CT      06757
KENT TOWN                                  KENT TOWN‐TAX COLLECTOR             25 SYBILS CROSSING                                                         CARMEL          NY      10512
KENT WILLIAMS, PORTLAND                    ADDRESS ON FILE
KENT, TITUS                                ADDRESS ON FILE
KENTON CITY/GIBSON                         KENTON CITY‐TAX COLLECTO            108 N POPLAR ST                                                            KENTON          TN      38233
KENTON CNTY ASSESSMENT                     FIRE INSURANCE                      8 MCCULLUM RD                                                              INDEPENDENCE    KY      41051
KENTON COUNTY                              KENTON COUNTY ‐ SHERIFF             PO BOX 188070                                                              ERLANGER        KY      41018
KENTON TOWN                                KENTON TOWN ‐ TAX COLLEC            PO BOX 102                                                                 KENTON          DE      19955
KENTUCKY                                   EMILY MCDONALD                      1025 CAPITAL CENTER DRIVE, SUITE 200                                       FRANKFORT       KY      40601
KENTUCKY                                   GENERAL CONTACT                     1025 CAPITAL CENTER DRIVE, SUITE 200                                       FRANKFORT       KY      40601
KENTUCKY                                   INDIVIDUAL MLOS AND PROCESSORS      1025 CAPITAL CENTER DRIVE, SUITE 200                                       FRANKFORT       KY      40601
KENTUCKY                                   JACKIE STAHMANN                     1025 CAPITAL CENTER DRIVE, SUITE 200                                       FRANKFORT       KY      40601
KENTUCKY                                   MORTGAGE BROKERS AND COMPANIES      1025 CAPITAL CENTER DRIVE, SUITE 200                                       FRANKFORT       KY      40601
KENTUCKY                                   PAM FITZGERALD                      1025 CAPITAL CENTER DRIVE, SUITE 200                                       FRANKFORT       KY      40601
KENTUCKY                                   TAMMY SCRUGGS                       1025 CAPITAL CENTER DRIVE, SUITE 200                                       FRANKFORT       KY      40601
KENTUCKY DEPARTMENT OF REVENUE             6716 GRADE LANE, SUITE 910                                                                                     LOUISVILLE      KY      40213‐3439
KENTUCKY FAIR PLAN                         10605 SHELBYVILLE 102                                                                                          LOUISVILLE      KY      40223
KENTUCKY FARM BUREAU                       9201 BUNSEN PARKWAY                                                                                            LOUISVILLE      KY      40250
KENTUCKY FARM BUREAU                       PO BOX 8560045                                                                                                 LOUISVILLE      KY      40285
KENTUCKY FARM BUREAU INSURANCE COMPANIES   PO BOX 20700                                                                                                   LOUISVILLE      KY      40250‐0700
KENTUCKY GROWERS INS                       PO BOX 1810                                                                                                    LEXINGTON       KY      40588
KENTUCKY HOUSING CORPORATION               1231 LOUISVILLE RD                                                                                             FRANKFORT       KY      40601
KENTUCKY INS GROUP                         P O BOX 910828                                                                                                 LEXINGTON       KY      40591
KENTUCKY NATL INS CO                       2709 OLD ROSEBUD ROAD                                                                                          LEXINGTON       KY      40509
KENTUCKY NATL INS CO                       P O  BOX 12270                                                                                                 LEXINGTON       KY      40582
KENTUCKY SECRETARY OF STATE                700 CAPITOL AVENUE, SUITE 118                                                                                  FRANKFORT       KY      40601
KENTUCKY SECRETARY OF STATE                P.O. BOX 1150                                                                                                  FRANKFORT       KY      40602‐1150
KENTUCKY STATE TREASURER                   1025 CAPITAL ENTER DR STE 200                                                                                  FRANKFORT       KY      40601
KENTUCKY STATE TREASURER                   UNCLAIMED PROPERTY DIV              1050 US HWY 127 S STE 100                                                  FRANKFORT       KY      40601
KENTUCKY TAX BILL SERVICING, ET AL.        LAURA A. PHILLIPS, PLLC             LAURA PHILLIPS, ESQ                           120A COLES COURT             BARBOURVILLE    KY      40906
KENTUCKY TAX BILL SERVICING, INC.          4135 ALEXANDRIA PIKE SU 102                                                                                    COLD SPRING     KY      41076
KENTUCKY TAX LIEN FUND, LLC                P.O. BOX 34011                                                                                                 LEXINGTON       KY      40588‐4011
KENTUCKY UTILTIES COMPANY                  PO BOX 25212                                                                                                   LEHIGH VALLEY   PA      18002‐5212
KENTWOOD CITY                              KENTWOOD CITY ‐ TREASURE            PO BOX 8848                                                                KENTWOOD        MI      49518
KENTWOOD HOMEOWNERS ASSOCIATION            PO BOX 1252                                                                                                    FAIR OAKS       CA      95628
KENTWOOD TOWN                              KENTWOOD TOWN ‐ TAX COLL            308 AVENUE G                                                               KENTWOOD        LA      70444
KENWOOD AT AVANDALE COA                    2215 OLD MARLTON PIKE E                                                                                        MARLTON         NJ      08053
KENWOOD HOUSE CONDOMINIUM ASSC             3833 FARRAGUT AVENUE                                                                                           KENSINGTON      MD      20895
KENWORTH JOHNSTON APPRAISALS INC           PO BOX 90                                                                                                      WATERLOO        IL      62298
KENYON HOLDEN WARSAW MTL                   P O BOX 278                                                                                                    WANAMINGO       MN      55983
KENYON REAL ESTATE APPRAISAL & INV         7594 TRILLIUM BLVD SUITE 100                                                                                   SARASOTA        FL      34241
KEOHANE, TIFFANY                           ADDRESS ON FILE
KEOKUK COUNTY                              KEOKUK COUNTY ‐ TREASURE            101 S MAIN                                                                 SIGOURNEY       IA      52591
KEON WILLIAMS                              1415 T L THREADGILL RD                                                                                         CAMDEN          AL      36726
KEPNER, AMBER                              ADDRESS ON FILE
KERBER, JENNIFER                           ADDRESS ON FILE
KEREN NASIBI                               ERICA T. YITZHAK, ESQ.              YITZHAK & EPSTEIN                             17 BARSTOW RD., STE. 406     GREAT NECK      NY      11021
KERN CITY CIVIC ASSOCIATION                1003 PEBBLE BEACH DR                                                                                           BAKERSFIELD     CA      93309
KERN COUNTY                                KERN COUNTY ‐ TAX COLLEC            PO BOX 541004                                                              LOS ANGELES     CA      90054
KERN COUNTY TREASURER‐TAX COLLECTOR        1115 TRUXTUN AVE                                                                                               BAKERSFIELD     CA      93301
KERN COUNTY TREASURER‐TAX COLLECTOR        PO BOX 541004                                                                                                  LOS ANGELES     CA      90054
KERN, THOMAS                               ADDRESS ON FILE
KERN‐DELTA WATER DIST                      KERN‐DELTA WATER DISTRIC            501 TAFT HWY                                                               BAKERSFIELD     CA      93307
KERNIDE FILS‐AIME &                        NELKENS FILS‐AIME                   1727 CEDAR LAKE DR                                                         ORLANDO         FL      32824
KERNS, MARK                                ADDRESS ON FILE
KERR COUNTY TAX COLLECTOR                  700 MAIN ST STE 124                                                                                            KERRVILLE       TX      78028
KERR, JEREMY                               ADDRESS ON FILE
KERR, SUSIE                                ADDRESS ON FILE
KERRVILLE ISD                              329 EARL GARRETT                                                                                               KERRVILLE       TX      78028
KERRVILLE ROOFING INC                      600 CARDINAL DR                                                                                                KERRVILLE       TX      78028
KERRY A KEIM                               & TIM W ROBBINS                     10604 RALIEGH AVE                                                          LUBBOCK         TX      79424
KERRY A. HYLAND                            JAMES A. FOLEY                      4116 WEST VICKERY BLVD., #103                                              FORT WORTH      TX      76107
KERRY A. HYLAND                            MCCARTY & RABURN                    DENNIS MCCARTY                                P.O. BOX 1448                CEDAR HILL      TX      75104
KERSHAW COUNTY / MOBILE                    KERSHAW COUNTY ‐ TREASUR            515 WALNUT STREET                                                          CAMDEN          SC      29020
KERSHAW COUNTY REGISTER OF DEEDS           515 WALNUT ST                                                                                                  CAMDEN          SC      29020




                                                                                                           Page 485 of 998
                                      19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               489 of 1004
Creditor Name                            Address1                            Address2                                      Address3                City                State   Zip        Country
KERSHAW COUNTY TREASURER                 PO BOX 622                                                                                                CAMDEN              SC      29021‐0622
KERSHAW, ROSA                            ADDRESS ON FILE
KERVAN INS AGENCY                        7098 N SHADELAND AVE D                                                                                    INDIANAPOLIS        IN      46220
KESHEQUA CS CMD TOWNS                    KESHEQUA CS ‐ TAX COLLEC            FIVE STAR BANK‐ 220 LIBE                                              WARSAW              NY      14569
KESSEE, RACHELLE                         ADDRESS ON FILE
KESSEL APPRAISAL                         7998 LANCELOT                                                                                             CINCINNATI          OH      45244
KESSLER & KEIRNAN, P.C.                  3255 N. ARLINGTON HEIGHTS ROAD      SUITE 505                                                             ARLINGTON HEIGHTS   IL      60004
KESSLER ALAIR INS SRVCS                  2335 W FOOTHILL BLVD 3                                                                                    UPLAND              CA      91786
KESSLER FINANCIAL SERVICES, L.P.         DBA THE KESSLER GROUP               ATTN: CHIEF FINANCIAL OFFICER                 855 BOYLSTON STREET     BOSTON              MA      02116
KESSLER INS AGENCY                       103 S MAIN                                                                                                SWEENY              TX      77480
KESSLER LAW OFFICES                      240 N CENTER ST                                                                                           MESA                AZ      85201
KESSLER, ALLISON                         ADDRESS ON FILE
KESSNER, GRETCHEN                        ADDRESS ON FILE
KETCH & CO                               C/O BNY MELLON                      PO BOX 3920002                                                        PITTSBURGH          PA      15251‐9000
KETCHIKAN GATEWAY BOROUG                 KETCHIKAN GATEWAY REVENU            1900 1ST AVE, STE 118                                                 KETCHIKAN           AK      99901
KETTERING COMMUNITY ASSOCIATION          204 WASHINGTON AVE SUITE 102                                                                              LA PLATA            MD      20646
KETTERMAN ROWLAND &                      WESTLUND         STE 302            16500 SAN PEDRO AVE                                                   SAN ANTONIO         TX      78232
KETTNER LAW APC                          2150 W WASHINGTON ST STE 104                                                                              SAN DIEGO           CA      92110
KEVIL CITY                               KEVIL CITY ‐ CLERK                  PO BOX 70                                                             KEVIL               KY      42053
KEVIN A KOBIE AC                         CONTRACTOR                          6481 PINE CONE CT                                                     FORT MYERS          FL      33912
KEVIN A. STEVENS PC                      98 LAFAYETTE AVENUE                                                                                       SUFFERN             NY      10901
KEVIN BRINK &                            ADDRESS ON FILE
KEVIN BROOKMOLE                          ADDRESS ON FILE
KEVIN BRUCE                              ADDRESS ON FILE
KEVIN BYARS MARSHALL COUNTY SHERIFF      52 JUDICIAL DRIVE                                                                                         BENTON              KY      42025
KEVIN CAMPBELL                           ADDRESS ON FILE
KEVIN CHILDERS INS AGENC                 6302 BROADWAY SUITE 205                                                                                   PEARLAND            TX      77581
KEVIN CONSTRUCTION                       1654 S BRANCH PKWY                                                                                        SPRINGFIELD         MA      01129
KEVIN DEAN GRIMES; LINDA ANN GRIMES      CARL B. DAVIS, ESQ.                 300 WEST DOUGLAS AVENUE, #650                                         WICHITA             KS      67202
KEVIN ERIC FISHKIND                      ADDRESS ON FILE
KEVIN GRIMES APPRAISAL                   2700 SYCAMORE WOODS CT                                                                                    LOUISVILLE          KY      40241
KEVIN GUENTHER & TERESA                  ADDRESS ON FILE
KEVIN KELLEY &                           ADDRESS ON FILE
KEVIN KOPP INSURANCE AGY                 502 HWY 3 N SUITE B                                                                                       LEAGUE CITY         TX      77573
KEVIN KUCHEL CONSTRUCTION                800 STOCKYARDS PLACE                                                                                      SIOUX CITY          IA      51106
KEVIN L KUPER JR                         ADDRESS ON FILE
KEVIN LEE & CO                           2828 FOREST LN 2300                                                                                       DALLAS              TX      75234
KEVIN LEE YOUNG                          ADDRESS ON FILE
KEVIN LUND AND MARGARET                  ADDRESS ON FILE
KEVIN M OTOOLE                           ADDRESS ON FILE
KEVIN MCDONALD                           ADDRESS ON FILE
KEVIN MCDONALD & SARA                    ADDRESS ON FILE
KEVIN MELENDEZ COLON                     ADDRESS ON FILE
KEVIN NEWTON HANNIFY                     ADDRESS ON FILE
KEVIN OLLI                               ADDRESS ON FILE
KEVIN P MCELROY AGENCY                   17620 113TH AVE N STE 2                                                                                   MAPLE GROVE         MN      55369
KEVIN PALL                               ADDRESS ON FILE
KEVIN PRACHAR                            ADDRESS ON FILE
KEVIN PRESSLEY & STACIE                  ADDRESS ON FILE
KEVIN R ANDERSON TRUSTEE                 405 SOUTH MAIN STREET  STE 600                                                                            SALT LAKE CITY      UT      84111
KEVIN R HENRY INC                        14480 CALLE NUBLADO                                                                                       SAN DIEGO           CA      92129
KEVIN REEVES AND                         ADDRESS ON FILE
KEVIN ROBERT TAYLOR                      ADDRESS ON FILE
KEVIN ROEGNER &                          ADDRESS ON FILE
KEVIN SCOTT MONTANDO                     ADDRESS ON FILE
KEVIN SHEALY AGENCY                      781 SAINT ANDREWS BLVD                                                                                    CHARLESTON          SC      29407
KEVIN SMITH & EST OF F                   RIEDLE & ALINE RIEDLE               81 DOWNY RD                                                           NORTH BROOKFIELD    MA      01535
KEVIN SUSTAIRE                           ADDRESS ON FILE
KEVIN SWEET                              ADDRESS ON FILE
KEVIN WEAVER, AVIN INC.                  250 CHURCHILL CT, STE. 600                                                                                WOODSTOCK           GA      30188
KEVINS CONSTRUCTION                      KEVIN KELLY                         2524 EAST FOREST DRIVE                                                NEWPORT             NC      28570
KEVINS GLASS AND ROOFING                 TIM MARANTO                         1604 ST WILLIAMS LOOP                                                 ROUND ROCK          TX      78665
KEVINS ROOFING & REMODELING CO           KEVIN LITTLE                        P.O BOX 9672                                                          COLUMBUS            GA      31908
KEVORKIAN, CHARLES                       ADDRESS ON FILE
KEWASKUM TOWN                            TAX COLLECTOR                       9019 KETTLE MORAINE DRIV                                              KEWASKUM            WI      53040
KEWASKUM VILLAGE                         KEWASKUM VLG TREASURER              PO BOX 38 /204 1ST ST                                                 KEWASKUM            WI      53040
KEWAUNEE CITY                            KEWAUNEE CITY TREASURER             401 FIFTH STREET                                                      KEWAUNEE            WI      54216
KEY AGENCY                               PO BOX 1283                                                                                               ENGLEWOOD           FL      34295
KEY BISCAYNE CLAIM                       ADJUSTERS CORP                      800 CRANDON BLVD STE 203                                              KEY BISCAYNE        FL      33149
KEY CITY INS AGENCY                      12370 HESPERIA RD STE 9                                                                                   VICTORVILLE         CA      92395




                                                                                                         Page 486 of 998
                                     19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    490 of 1004
Creditor Name                           Address1                                  Address2                                       Address3                         City             State   Zip          Country
KEY CITY INSURANCE AGY                  PO BOX 1628                                                                                                               VICTORVILLE      CA      92393
KEY INS                                 777 CANAL VIEW BLVD 100                                                                                                   ROCHESTER        NY      14623
KEY INS OF ROUNDUP                      437 MAIN ST                                                                                                               ROUNDUP          MT      59072
KEY INSURANCE AGENCY                    123 WEST LEWIS STREET                                                                                                     LIVINGSTON       MT      59047
KEY JANNESARI                           THE LANE LAW FIRM                         ROBERT "CHIP' LANE                             6200 SAVOY DRIVE, SUITE 1150     HOUSTON          TX      77036
KEY PENINSULA INVESTMENTS LLC           PO BOX 701                                                                                                                WAUNA            WA      98395
KEY ROOFING INC                         19861 WEST GRAND AVE                                                                                                      LAKE VILLA       IL      60046
KEY WEST COOLING COMPANY                410 AVENUE E                                                                                                              KEY WEST         FL      33040
KEY WEST INS AGENCY                     646 UNITED ST STE 1                                                                                                       KEY WEST         FL      33040
KEY, JUDITH                             ADDRESS ON FILE
KEYA PAHA COUNTY                        KEYA PAHA COUNTY ‐ TREAS                  PO BOX 368                                                                      SPRINGVIEW       NE      68778
KEYES APPRAISALS LLC                    98 WOODMERE MALL                                                                                                          CROSSVILLE       TN      38555
KEYMARK INC                             105 TECH LANE                                                                                                             LIBERTY          SC      29657
KEYNOTE PROPERTIES LLC                  AARON R. DEAN                             THE DEAN LEGAL GROUP, LTD.                     721 SOUTH 6TH STREET             LAS VEGAS        NV      89101
KEYPORT BORO                            KEYPORT BORO ‐ TAX COLLE                  70 WEST FRONT STREET                                                            KEYPORT          NJ      07735
KEYS AT KURE BEACH HOA, INC.            701 SAILOR CT                                                                                                             KURE BEACH       NC      28449
KEYS HOME AND INVESTMENT                INC                                       3152 NORTHSIDE DR 101B                                                          KEY WEST         FL      33042
KEYS INS SRVCS                          5800 OVERSEAS HWY                                                                                                         MARATHON         FL      33050
KEYS ROOFING INC                        PO BOX 1227                                                                                                               KEY LARGO        FL      33037
KEYSER, ERIN                            ADDRESS ON FILE
KEYSER, JENNIFER                        ADDRESS ON FILE
KEYSTONE APPRAISAL GROUP CORP           881 S OREM BLVD STE 3                                                                                                     OREM             UT      84058
KEYSTONE APPRAISALS                     3070 WINDWARD PLAZA STE F780                                                                                              ALPHARETTA       GA      30005
KEYSTONE CARPET CRAFTERS                82 SALEM RD                                                                                                               SCHWENKSVILLE    PA      19473
KEYSTONE CENTRAL S.D./BA                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./BE                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./CA                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./CH                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./DU                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./FL                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./GA                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./GR                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./LA                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./LE                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./LI                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./LO                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./MI                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./NO                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./PI                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./PO                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./RE                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./SO                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE CENTRAL S.D./WO                KEYSTONE CENTRAL SD                       PO BOX 6059 (LOCK BOX)                                                          HERMITAGE        PA      16148
KEYSTONE COLLECTIONS GROUP              KRATZENBERG & ASSOCIATES, INC.            546 WENDEL ROAD                                                                 IRWIN            PA      15642
KEYSTONE DEVELOPMENT                    2920 EIGHTH AV                                                                                                            BESSEMER         AL      35020
KEYSTONE GENERAL CONTRACTING LLC        1545 LINE AVE SUITE 140                                                                                                   SHREVEPORT       LA      71101
KEYSTONE INSURANCE                      700 HORIZON DRIVE                                                                                                         HAMILTON         NJ      08691
KEYSTONE INSURANCE GROUP                21301 POWERLINE RD                        SUITE 312                                                                       BACA RATON       FL      33433
KEYSTONE NATIONAL INS CO                41908 RT 6                                                                                                                WYALUSING        PA      18853
KEYSTONE NATL INS                       PO BOX 7                                                                                                                  WYALUSING        PA      18853
KEYSTONE OAKS S.D./CASTL                KEYSTONE OAKS SD ‐ COLLE                  3310 MCROBERTS RD                                                               CASTLE SHANNON   PA      15234
KEYSTONE OAKS S.D./DORMO                KEYSTONE OAKS SD ‐ COLLE                  1444 HILLSDALE AVENUE ST                                                        PITTSBURGH       PA      15216
KEYSTONE OAKS S.D./GREEN                KEYSTONE OAKS SD ‐ COLLE                  10 W MANILLA AVE                                                                PITTSBURGH       PA      15220
KEYSTONE PREMIER                        SETTLEMENT SERVICES, LLC                  1400 N. PROVIDENCE ROAD                        BUILDING 2, SUITE 1000           MEDIA            PA      19063
KEYSTONE PROPERTY MANAGEMENT GROUP      ORANGEWOOD PROPERTY MANAGEMENT            2001 9TH AVENUE, SUITE 308                                                      VERO BEACH       FL      32960
KEYSTONE S.D./CALLENSBUR                ELAINE WEETER ‐ TAX COLL                  1640 SOUTH REIDSBURG ROA                                                        NEW BETHLEHEM    PA      16242
KEYSTONE S.D./ELK TWP                   KEYSTONE SD ‐ TAX COLLEC                  427 KNIGHT TOWN ROAD                                                            SHIPPENVILLE     PA      16254
KEYSTONE S.D./KNOX BORO                 KEYSTONE SD ‐ TAX COLLEC                  408 E RAILROAD ST                                                               KNOX             PA      16232
KEYSTONE S.D./LICKING TW                MENDY STEWART ‐ TAX COLL                  6720 ROUTE 58                                                                   EMLENTON         PA      16373
KEYSTONE S.D./SALEM TWP                 KIMBERLY WYMAN‐TAX COLLE                  3671 ROUTE 208                                                                  KNOX             PA      16232
KEYSTONE S.D./SHIPPENVIL                KEYSTONE SD ‐ TAX COLLEC                  408 E RAILROAD ST                                                               KNOX             PA      16232
KEYSTONE‐INLAND INC                     744 N 2ND STREET                                                                                                          EL CAJON         CA      92021
KEYSVILLE TOWN                          KEYSVILLE TOWN ‐ TREASUR                  P O BOX 42                                                                      KEYSVILLE        VA      23947
KFORCE INC                              PO BOX 277997                                                                                                             ATLANTA          GA      30384‐7997
KFORCE, INC.                            ATTN: GENERAL COUNSEL                     1001 E. PALM AVE.                                                               TAMPA            FL      33605
KFR LAND TRUST                          1001 S PALM CANYON DR                                                                                                     PALM SPRINGS     CA      92264
KGS‐ALPHA CAPITAL MARKETS, LP           ATTN: FREDERIC M. KRIEGER                 601 LEXINGTON AVENUE, 44TH FLOOR                                                NEW YORK         NY      10022
KGS‐ALPHA CAPITAL MARKETS, LP           ATTN: JOHN HALEY, HEAD OF OPERATIONS      601 LEXINGTON AVENUE, 44TH FLOOR                                                NEW YORK         NY      10022
KHALDOUN DABAIN AND                     HANNAH DABAIN                             74273 1ST ST                                                                    ARMADA           MI      48005
KHALID RASHID                           RALPH GOLDBERG, ESQ.                      GOLDBERG AND CUVILLIER, P.C.                   1400 MONTREAL ROAD SUITE 100     TUCKER           GA      30084




                                                                                                               Page 487 of 998
                                     19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             491 of 1004
Creditor Name                           Address1                           Address2                                     Address3     City             State   Zip          Country
KHAN, AHMAD                             ADDRESS ON FILE
KHAN, ARSHI                             ADDRESS ON FILE
KHAN, ASAD                              ADDRESS ON FILE
KHAN, BIBI                              ADDRESS ON FILE
KHAN, MUHAMMAD                          ADDRESS ON FILE
KHAN, REHAN                             ADDRESS ON FILE
KHAN, RIDWAN                            ADDRESS ON FILE
KHAN, ZAKI                              ADDRESS ON FILE
KHAN, ZAYN                              ADDRESS ON FILE
KHANDELWAL, RAJESH                      ADDRESS ON FILE
KHANG, KA                               ADDRESS ON FILE
KHANNA, PRANJAL                         ADDRESS ON FILE
KHARE, SHILPA                           ADDRESS ON FILE
KHB APPRAISALS                          814 MAPLEWOOD DR                                                                             KOKOMO           IN      46902
KHIRALLAH PLLC                          325 N ST PAUL ST STE 3400                                                                    DALLAS           TX      75201
KIAH LOFLAND                            940 WALNUT CIR SW                                                                            MARIETTA         GA      30060
KIANTONE TOWN                           KIANTONE TOWN‐ TAX COLLE           1521 PECK SETTLEMENT ROA                                  JAMESTOWN        NY      14701
KIBBLE AND PRENTICE                     601 UNION ST 1000                                                                            SEATTLE          WA      98101
KICHEFSKI, CONRAD                       ADDRESS ON FILE
KICKAPOO TOWN                           KICKAPOO TWN TREASURER             P.O. BOX 1                                                READSTOWN        WI      54652
KICKER INSURES ME                       3601 PRESTON AVE STE A                                                                       PASADENA         TX      77505
KIDD & COMPANY REALTY LLC               15341 GAMECOCK RD                                                                            MIDLOTHIAN       VA      23112
KIDD REALTY & APPRAISAL                 507 WEST END DR                                                                              NEW ALBANY       MS      38652
KIDD&COMPANY REALTY LLC                 15341 GAMECOCK RD                                                                            MIDLOTHIAN       VA      23112
KIDD, KAMELIA                           ADDRESS ON FILE
KIDD, NICOLE                            ADDRESS ON FILE
KIDDER COUNTY                           KIDDER COUNTY ‐ TREASURE           PO BOX 8                                                  STEELE           ND      58482
KIDDER TWP  TOWNSHIP BIL                KIDDER TWP ‐ TAX COLLECT           PO BOX 197                                                LAKE HARMONY     PA      18624
KIDDS PEST CONTROL                      HUGH G KIDD                        648 RAILROAD BED ROAD                                     SUMMERTOWN       TN      38483
KIDNEY, GEORGE                          ADDRESS ON FILE
KIDWAI, FARHAT                          ADDRESS ON FILE
KIEF ADLER INC                          462 PESARO ST                                                                                OAK PARK         CA      91377
KIEFER REALTY PA                        ATTN: SCOTT KIEFER                 8720 SW HIGHWAY 200 12                                    OCALA            FL      34481
KIEL CITY                               KIEL CITY TREASURER                PO BOX 98 / 621 6TH STRE                                  KIEL             WI      53042
KIER, BRITTANY                          ADDRESS ON FILE
KIERNAN, ROBERT                         ADDRESS ON FILE
KIESER, JOHN                            ADDRESS ON FILE
KIESEWETTER INS GROUP                   23112 CINCO RANCH BLVD                                                                       KATY             TX      77494
KIETHLEY INS AGENCY                     2521 S LOOP 35 SUITE A                                                                       ALVIN            TX      77511
KIFLE, ANTENEHE                         ADDRESS ON FILE
KIGHT REALTY CORPORATION                PO BOX 12742                                                                                 NORFOLK          VA      23541
KII TELECOMMUNICATIONS, L.L.C.          ATTN: GENERAL COUNSEL              20 HUNTERS LN.                                            BASKING RIDGE    NJ      07920‐2685
KILANDER, SAYSHA                        ADDRESS ON FILE
KILBUCK TOWNSHIP                        KILBUCK TWP ‐ TAX COLLEC           102 RAHWAY RD                                             MCMURRAY         PA      15317
KILBY, LAURIE                           ADDRESS ON FILE
KILDARE TOWN                            KILDARE TWN TREASURER              N2865 COUNTY RD HH                                        LYNDON STATION   WI      53944
KILGRO & ASSOCIATES INC                 439 JOHNSTON ST                                                                              DECATUR          AL      35601
KILGUS, KEVEN                           ADDRESS ON FILE
KILKENNY APPRAISAL SERVICE              PO BOX 632                                                                                   ABILENE          KS      67410
KILKER ROOFING & CONSTRUCTION, LLC      4608 RANCHO DEL NORTE TRAIL                                                                  MCKINNEY         TX      75070
KILLARNEY WOODS MHP                     37100 S 26TH PL                                                                              FEDERAL WAY      WA      98003
KILLEARN HOMES ASSOCIATION, INC.        2705 KILLEARNEY WAY                                                                          TALLAHASSEE      FL      32309
KILLIAN CONTRACTORS LLC                 360 CENTRAL AVENUE                                                                           METUCHEN         NJ      08840
KILLIAN TOWN                            KILLIAN TOWN ‐ TAX COLLE           P.O. BOX 546                                              SPRINGFIELD      LA      70462
KILLIAN, GREGORY                        ADDRESS ON FILE
KILLIAN, MICHAEL                        ADDRESS ON FILE
KILLINGLY TOWN                          KILLINGLY TOWN ‐ TAX COL           172 MAIN STREET                                           KILLINGLY        CT      06239
KILLINGSWORTH AGENCY INC                19259 CORTEZ BLVD                                                                            BROOKSVILLE      FL      34601
KILLINGTON GATEWAY II COA               PO BOX 48                                                                                    CHITTENDEN       VT      05737
KILLINGTON TOWN                         KILLINGTON TOWN‐ TAX COL           P.O. BOX 429                                              KILLINGTON       VT      05751
KILLINGWORTH TOWN                       KILLINGWORTH TN ‐ COLLEC           323 ROUTE 81                                              KILLINGWORTH     CT      06419
KILMARNOCK TOWN                         KILMARNOCK TOWN ‐ TREASU           1 NORTH MAIN ST                                           KILMARNOCK       VA      22482
KILMARNOCK TOWN  (NORTHU                KILMARNOCK TOWN ‐ TREASU           P O BOX 1357                                              KILMARNOCK       VA      22482
KILMICHAEL CITY                         KILMICHAEL CITY‐TAX COLL           PO BOX 296                                                KILMICHAEL       MS      39747
KILONGOZI, ILUNGA                       ADDRESS ON FILE
KILPATRICK TOWNSEND                     PO BOX 945614                                                                                ATLANTA          GA      30394
KILSTROM, LONN                          ADDRESS ON FILE
KIM ANDRADE                             ADDRESS ON FILE
KIM HEMPHILL                            ADDRESS ON FILE
KIM MARTIN                              ADDRESS ON FILE




                                                                                                      Page 488 of 998
                                          19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     492 of 1004
Creditor Name                                Address1                              Address2                                     Address3     City                  State   Zip          Country
KIM MEHRTENS                                 ADDRESS ON FILE
KIM RAJUNIS                                  ADDRESS ON FILE
KIM RICHARDS & CHARLES                       ADDRESS ON FILE
KIM SCARPIELLO ‐ TAX COLLECTOR               188 LINCOLN HIGHWAY                                                                             FAIRLESS HILLS        PA      19030
KIM, ANTHONY                                 ADDRESS ON FILE
KIM, CAROL                                   ADDRESS ON FILE
KIM, JINNY                                   ADDRESS ON FILE
KIMBALL CITY                                 KIMBALL CITY‐TAX COLLECT              675 MAIN ST                                               KIMBALL               TN      37347
KIMBALL COUNTY                               KIMBALL COUNTY ‐ TREASUR              114 EAST 3RD ST, SUITE 4                                  KIMBALL               NE      69145
KIMBALL INSURANCE LLC                        35 HUDSON AVE                                                                                   GULIFORD              ME      04443
KIMBALL TOWNSHIP                             2160 WADHAMS ROAD                                                                               KIMBALL               MI      48074‐4598
KIMBALL, CATHY                               ADDRESS ON FILE
KIMBERLEE ANN SALIMENO                       P O BOX 553                                                                                     WESTCLIFFE            CO      81252
KIMBERLEY R CULVER                           19057 SE 269TH ST                                                                               COVINGTON             WA      98042
KIMBERLIEE CHRISTENSEN                       205 LAURELFIELD DR                                                                              FRIENDSWOOD           TX      77546
KIMBERLING CITY                              KIMBERLING CITY ‐ COLLEC              P O BOX 370                                               KIMBERLING CITY       MO      65686
KIMBERLY A. RUSSELL                          ADDRESS ON FILE
KIMBERLY BELLEROSE                           ADDRESS ON FILE
KIMBERLY CAPORALE                            ADDRESS ON FILE
KIMBERLY GOTTMAN                             ADDRESS ON FILE
KIMBERLY HILLS MOBILE HOME PARK              2305 WEST 92ND AVENUE                                                                           DENVER                CO      80260
KIMBERLY PINCKNEY                            ADDRESS ON FILE
KIMBERLY PLACE CONDOMINIUM INC               2394 SUN VALLEY CIRCLE                                                                          SILVER SPRING         MD      20906
KIMBERLY POTTER                              ADDRESS ON FILE
KIMBERLY RAPOSO                              ADDRESS ON FILE
KIMBERLY RICHARD                             ADDRESS ON FILE
KIMBERLY SOSA                                ADDRESS ON FILE
KIMBERLY STEVENS &                           ADDRESS ON FILE
KIMBERLY VILLAGE                             KIMBERLY VLG TREASURER                515 W KIMBERLY AVE                                        KIMBERLY              WI      54136
KIMBERLY VILLAGE HOMES ASSOCIATION           P.O. BOX 2222                                                                                   DAVENPORT             IA      52809‐2222
KIMBLE COUNTY                                KIMBLE COUNTY ‐ TAX COLL              P O BOX 307                                               JUNCTION              TX      76849
KIMBLE, SEAN                                 ADDRESS ON FILE
KIMBRELS HOME REPAIR                         HOWARD R. KIMBREL                     289 PEAFOWL RD                                            SYLVESTER             GA      31791
KIMBROUGH, BRITTANY                          ADDRESS ON FILE
KIMCO RESIDENTIAL                            SERVICE                               1010 LISA LN                                              KINGWOOD              TX      77339
KIMMEL TOWNSHIP                              KIMMEL TWP ‐ TAX COLLECT              2097 QUEEN ROAD                                           QUEEN                 PA      16670
KIMS MANAGEMENT                              FREDERICK L. WILLIAMSON               POST OFFICE BOX 26                                        SHELDON               SC      29941
KINCADE, LAMANIYA                            ADDRESS ON FILE
KINCAID ROOFING & REMODELING                 KRIS EVERIT KINCAID                   5701‐122ND STREET                                         LUBBOCK               TX      79424
KINDE VILLAGE                                KINDE VILLAGE ‐ TREASURE              PO BOX 117                                                KINDE                 MI      48445
KINDER TOWN                                  KINDER TOWN ‐ TAX COLLEC              P O DRAWER AH                                             KINDER                LA      70648
KINDERHOOK TOWN                              KINDERHOOK TOWN‐ TAX COL              4 CHURCH STREET                                           NIVERVILLE            NY      12130
KINDERHOOK TOWNSHIP                          KINDERHOOK TWP ‐ TREASUR              797 S. ANGOLA RD                                          COLDWATER             MI      49036
KINDERHOOK VILLAGE                           KINDERHOOK VILLAGE‐ CLER              PO BOX 325                                                KINDERHOOK            NY      12106
KINETIC CONSULTANT &                         CONTRACTORS                           18W 686 31ST ST                                           OAK BROOK             IL      60523
KINETIC RESTORATION                          RETHINK RESTORATION PARTNERS LLC      14 INVERNESS DR E A‐144                                   ENGLEWOOD             CO      80112
KING   QUEEN COUNTY                          KING & QUEEN COUNTY ‐ TR              P O BOX 98                                                KING AND QUEEN        VA      23085
KING & ASSOC INS LLC                         1620 WESTGATE CR 120                                                                            BRENTWOOD             TN      37027
KING APPRAISAL SERVICE INC                   PO BOX 5                                                                                        LAS VEGAS             NV      89125
KING ARTHUR COURT                            2708 ALT. 19 NORTH SUITE 603                                                                    PALM HARBOR           FL      34683
KING CITY CIVIC ASSOCIATION                  15245 SW 116TH AVENUE                                                                           KING CITY             OR      97224
KING CITY COUNTY COLLECTOR                   115 NORTH OHIO                                                                                  KING CITY             MO      64463
KING CITY TERRACE CONDOMINIUMS, INC.         12625 SW PRINCE EDWARD CT UNIT B                                                                KING CITY             OR      97224
KING CONSTR., RENOVATION & BUILDING LLC      2811 CLEVELAND AVE                                                                              FORT MYERS            FL      33901
KING COUNCIL CONDO                           211 E LOMBARD ST BOX 134                                                                        BALTIMORE             MD      21202
KING COUNTY                                  500 FOURTH AVE, ROOM 600                                                                        SEATTLE               WA      98104‐2387
KING GEORGE COUNTY                           KING GEORGE COUNTY ‐ TRE              10459 COURTHOUSE DR‐SUIT                                  KING GEORGE           VA      22485
KING GLEN CONSTRUCTION                       PO BOX 1292 CHARLOTTE AM                                                                        ST THOMAS             VI      804
KING HELLER CONSTRUCTION, LLC                2117 FOGARTY AVE                                                                                KEY WEST              FL      33040
KING INS                                     3200 CHARLES BLVD                                                                               GREENVILLE            NC      27858
KING INS AGENCY INC                          11326 Q ST                                                                                      OMAHA                 NE      68137
KING OF GLORY OF CHICAGO                     INC                                   4302 WEST MADISON                                         CHICAGO               IL      60624
KING ROOFING SERVICES &                      CHRISTOPHER &JANE HANSEN              1755 J & C BLVD                                           NAPLES                FL      34109
KING ROOFING, LLC                            444 N. GUN BARREL LN.                                                                           GUN BARREL CITY       TX      75156
KING SOLOMON BUILDERS                        TARU ROBINSON                         27147 ALLENBY PARK DR                                     MAGNOLIA              TX      77354
KING STREET AGENCY LLC                       P O BOX 20819                                                                                   CHARLESTON            SC      29413
KING SUPPORT SYSTEMS                         INSURANCE SERVICES                    31381 RANCHO VIEJO 101                                    SAN JUAN CAPISTRANO   CA      92675
KING TOWN                                    KING TWN TREASURER                    N10189 ANGLERS AVE                                        TOMAHAWK              WI      54487
KING TOWNSHIP                                KING TWP ‐ TAX COLLECTOR              1014 MOWERYS MILL ROAD                                    IMLER                 PA      16655
KING WILLIAM COUNTY                          KING WILLIAM COUNTY ‐ TR              P O BOX 156                                               KING WILLIAM          VA      23086




                                                                                                              Page 489 of 998
                                          19-10412-jlg            Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         493 of 1004
Creditor Name                                Address1                                  Address2                                     Address3     City                 State   Zip          Country
KING, CHARISE                                ADDRESS ON FILE
KING, CINDY                                  ADDRESS ON FILE
KING, DAVID                                  ADDRESS ON FILE
KING, DIANNE                                 ADDRESS ON FILE
KING, FRED                                   ADDRESS ON FILE
KING, HAROLD                                 ADDRESS ON FILE
KING, JAMAAL                                 ADDRESS ON FILE
KING, KAREN                                  ADDRESS ON FILE
KING, MARK                                   ADDRESS ON FILE
KING, MATTHEW                                ADDRESS ON FILE
KING, NICHOLAS                               ADDRESS ON FILE
KING, SARAH                                  ADDRESS ON FILE
KING, TACARRA                                ADDRESS ON FILE
KING, TAMERA                                 ADDRESS ON FILE
KING, TERRI                                  ADDRESS ON FILE
KING, TIMOTHY                                ADDRESS ON FILE
KING‐BYOUS, TONI RICHELLE                    ADDRESS ON FILE
KINGDOM BUILDERS LLC                         8840 MILLARD LEE LANE                                                                               CHATTANOOGA          TN      37416
KINGERY & COMPANY INC                        315 COMMERCIAL DR A3                                                                                SAVANNAH             GA      31406
KINGERY & COMPANY INC                        7505 WATERS AVE STE D6                                                                              SAVANNAH             GA      31406
KINGFIELD TOWN                               KINGFIELD TOWN ‐TAX COLL                  38 SCHOOL STREET                                          KINGFIELD            ME      04947
KINGFISHER COUNTY                            KINGFISHER COUNTY ‐ COLL                  PO BOX 148                                                KINGFISHER           OK      73750
KINGHORN INS AGENCY                          1544 FORDING ISLAND RD                                                                              HILTON HEAD ISLAND   SC      29926
KINGMAN COUNTY                               KINGMAN COUNTY ‐ TREASUR                  130 N SPRUCE                                              KINGMAN              KS      67068
KING‐PHILLIPS INS AGCY                       9494 SW FREEWAY STE 310                                                                             HOUSTON              TX      77074
KINGS COUNTY TAX COLLECTOR                   1400 W LACEY BLVD                                                                                   HANFORD              CA      93230
KINGS COURT HOMEOWNERS ASSOCIATION INC.      DAGMARA RODRIGUEZ                         8600 SW 113TH PLACE                                       MIAMI                FL      33173
KINGS FIRE CONST CORP                        216‐17 MERRICK BLVD                                                                                 LAURELTON            NY      11413
KINGS GATE HOA, INC.                         1600 W COLONIAL DR                        C/O MELROSE MANAGEMENT PARTNERSHIP                        ORLANDO              FL      32804
KINGS GRANT RECREATION ASSOCIATION           INC                                       3414 MORNINGWOOD DR                                       OLNEY                MD      20832
KINGS ISLE COMMUNITY ASSOCIATION, INC.       100 NW KINGS ISLE BLVD                                                                              PORT ST. LUCIE       FL      34986
KINGS MANOR MUD   A                          KINGS MANOR MUD ‐ COLLEC                  P O BOX 1368                                              FRIENDSWOOD          TX      77549
KINGS PLUMBING SERVICE, INC.                 EDDIE BAREIS                              14050 NW 6TH CT                                           MIAMI                FL      33168
KINGS PLUMBING SERVICE, INC.                 EDDIE BAREIS                              14050 NW 6TH CT                                           NORTH MIAMI          FL      33168
KINGS PLUMBING SERVICE, INC.                 EDDIE BAREIS                              14050 NW 6TH CT                                           NORTH MIAMI          FL      33169
KINGS POINT IN TAMARAC, INC.                 C/O JUDA, ESKEW & ASSOC                   82 W BROWARD BLVD PH‐1                                    PLANTATION           FL      33324
KINGS REMEDIATION                            TRUST IN THE KING                         41106 RAWLING CT                                          INDIO                CA      92203
KINGS RIDGE COMMUNITY ASSOCIATION            6972 LAKE GLORIA BLVD                                                                               ORLANDO              FL      32809‐3200
KINGS RIGHT, LLC                             4064 ROBINWOOD COVE                                                                                 MEMPHIS              TN      38111
KINGS ROAD HOME OWNERS ASSOCIATION           P.O BOX 247                                                                                         GONZALEZ             FL      32560
KINGS ROW TRAILER PARK                       3660 BOULDER HWY                                                                                    LAS VEGAS            NV      89121
KINGS VILLAGE CORP                           1755 UTICA AVENUE                                                                                   BROOKLYN             NY      11234
KINGSBRIDGE MUD  L                           KINGSBRIDGE MUD ‐ COLLEC                  11111 KATY FRWY 725                                       HOUSTON              TX      77079
KINGSBURY COUNTY                             KINGSBURY COUNTY ‐ TREAS                  PO BOX 166                                                DE SMET              SD      57231
KINGSBURY TOWN                               KINGSBURY TOWN‐TAX COLLE                  6 MICHIGAN STREET                                         HUDSON FALLS         NY      12839
KINGSFORD CITY                               KINGSFORD CITY ‐ TREASUR                  305 S. CARPENTER AVENUE                                   KINGSFORD            MI      49802
KINGSLAND CITY                               KINGSLAND CITY‐TAX COLLE                  PO BOX 250                                                KINGSLAND            GA      31548
KINGSLEY AT CENTURY VILLAGE CONDO #II        C/O PROGRESSIVE COMMUNITY MANAGEMENT      13460 SW 10TH STREET                                      PEMBROKE PINES       FL      33027
KINGSLEY CITY                                CITY OF KINGSLEY ‐ CLERK                  PO BOX 5515                                               LOUISVILLE           KY      40255
KINGSLEY TOWNSHIP                            KINGSLEY TWP ‐ TAX COLLE                  2957 CREEK RD                                             TIONESTA             PA      16353
KINGSLEY VILLAGE                             KINGSLEY VILLAGE ‐ TREAS                  207 S BROWNSON AVE                                        KINGSLEY             MI      49649
KINGSLEY, WILLIAM                            ADDRESS ON FILE
KINGSPORT CITY/HAWKINS                       KINGSPORT CITY‐TAX COLLE                  225 WEST CENTER STREET                                    KINGSPORT            TN      37660
KINGSPORT CITY/SULLIVAN                      KINGSPORT CITY‐TAX COLLE                  225 W CENTER ST                                           KINGSPORT            TN      37660
KINGSTON BORO                                KINGSTON BORO  ‐ TAX COL                  500 WYOMING AVE                                           KINGSTON             PA      18704
KINGSTON CITY                                KINGSTON CITY‐TAX COLLEC                  900 WATERFORD PLACE                                       KINGSTON             TN      37763
KINGSTON CITY                                KINGSTON CITY‐TREASURER                   420 BROADWAY                                              KINGSTON             NY      12401
KINGSTON CITY SCHOOL                         DISTRICT TAX COLLECTOR                    61 CROWN ST                                               KINGSTON             NY      12401
KINGSTON CS (CMBD TNS)                       KINGSTON CS‐TREASURER                     61 CROWN ST                                               KINGSTON             NY      12401
KINGSTON CSD (KINGSTON C                     KINGSTON CSD‐TAX OFFICE                   61 CROWN ST BOARD OF EDU                                  KINGSTON             NY      12401
KINGSTON FIRE DISTRICT                       KINGSTON F. D. TAX COLLE                  35 BILL ROAD                                              KINGSTON             RI      02881
KINGSTON INS                                 152 A MAIN ST                                                                                       KINGSTON             NH      03848
KINGSTON MUTUAL INS                          420 W MAIN ST                                                                                       GENOA                IL      60135
KINGSTON SPRINGS TOWN                        KINGSTON SPRINGS TOWN                     PO BOX 256                                                KINGSTON SPRINGS     TN      37082
KINGSTON TOWN                                KINGSTON TOWN ‐ TAX COLL                  163 MAIN STREET                                           KINGSTON             NH      03848
KINGSTON TOWN                                KINGSTON TOWN ‐ TAX COLL                  26 EVERGREEN STREET                                       KINGSTON             MA      02364
KINGSTON TOWN                                KINGSTON TOWN TREASURER                   W6551 STH 44                                              DALTON               WI      53926
KINGSTON TOWN                                KINGSTON TOWN‐TAX COLLEC                  906 SAWKILL ROAD                                          KINGSTON NY          NY      12401
KINGSTON TOWNSHIP                            KINGSTON TWP ‐ TAX COLLE                  180 E CENTER ST                                           SHAVERTOWN           PA      18708
KINGSTON TOWNSHIP                            TAX COLLECTOR                             5915 LEGG RD                                              KINGSTON             MI      48741




                                                                                                                  Page 490 of 998
                                      19-10412-jlg               Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        494 of 1004
Creditor Name                             Address1                                    Address2                                     Address3     City               State   Zip       Country
KINGSTON VILLAGE                          KINGSTON VILLAGE ‐ TREAS                    PO BOX 187                                                KINGSTON           MI      48741
KINGSTONE INSURANCE CO                    15 JOYS LANE                                                                                          KINGSTON           NY      12401
KINGSWAY AMIGO INS                        P O BOX 2057                                                                                          KALISPELL          MT      59903
KINGSWOOD ASSOCIATION INC                 263 BOSTON POST ROAD                                                                                  ORANGE             CT      06477
KINGTOWN FARMERS MTL                      P O BOX 158                                                                                           MCINTOSH           MN      56556
KINGWOOD TOWNSHIP                         KINGWOOD TWP ‐ COLLECTOR                    599 OAK GROVE RD                                          FRENCHTOWN         NJ      08825
KINNEAR, RANDALL                          ADDRESS ON FILE
KINNELON BOROUGH                          130 KINNELON ROAD                                                                                     KINNELON           NJ      07405
KINNELON HEIGHTS CONDO ASSOC. INC         1655 VALLEY ROAD SUITE 300                                                                            WAYNE              NJ      07470
KINNEY COUNTY  C/O APPR                   KINNEY CAD ‐ TAX COLLECT                    P O BOX 1377                                              BRACKETTVILLE      TX      78832
KINNEY COUNTY CLERK                       PO BOX 9                                                                                              BRACKETTVILLE      TX      78832
KINNEY GROUP INC                          2525 PONCE DE LEON 300                                                                                CORAL GABLES       FL      33134
KINNEY MANAGEMENT SERVICES                PO BOX 25466                                                                                          TEMPE              AZ      85285
KINNEY PIKE AGENCY                        62 KNIGHT LANE                                                                                        WILLISTON          VT      05495
KINNEY PIKE INS AGENCY                    PO BOX 370                                                                                            RUTLAND            VT      05701
KINNICKINNIC TOWN                         KINNICKINNIC TWN TREASUR                    1142 RIFLE RANGE RD                                       RIVER FALLS        WI      54022
KINROSS TOWNSHIP                          KINROSS TOWNSHIP ‐ TREAS                    4884 W CURTIS ST                                          KINCHELOWE         MI      49788
KINSALE INSURANCE CO                      PO BOX 17008                                                                                          RICHMOND           VA      23226
KINSALL & SONS ROOFING                    INC                                         7052 PRESTWICK CIR S                                      JACKSONVILLE       FL      32244
KIOWA COUNTY                              KIOWA COUNTY ‐ TAX COLLE                    PO BOX 900                                                HOBART             OK      73651
KIOWSKI, AARON                            ADDRESS ON FILE
KIP WOODRUFF INS AGENCY                   6707 RUFE SNOW DR                           SUITE 40                                                  FORTH WORTH        TX      76148
KIPPER APPRAISALS                         1706 BORDEAUX CT.                                                                                     FALLSTON           MD      21047
KIPPLEY, FAITH                            ADDRESS ON FILE
KIRA, INC.                                ATTN: GENERAL COUNSEL                       263 ADELAIDE STREET WEST                     350          TORONTO            ON      M5H 1Y2   CANADA
KIRAN M SONDHI AGENCY                     541 BROADWAY                                                                                          LONG BRANCH        NJ      07740
KIRBERG COMPANY                           1400 SOUTH THIRD ST                                                                                   ST LOUIS           MO      63104
KIRBY SOAR INS AGENCY                     809 S EVERS ST                                                                                        PLANT CITY         FL      33563
KIRBY, GEORGE                             ADDRESS ON FILE
KIRCHER, PATRICIA                         ADDRESS ON FILE
KIRK & HUTH P C                           19500 HALL RD SUITE 100                                                                               CLINTON TOWNSHIP   MI      48038
KIRK BENTER                               2390 E LUCAS DR                                                                                       BEAUMONT           TX      77703
KIRK COMMERCIAL INS                       AGENCY                                      305 OAKS TRAIL STE 102                                    GARLAND            TX      75043
KIRK P. BEAT, ET AL.                      MARK CORIELL                                54 E. MAIN ST.                                            NORWALK            OH      44857
KIRK SHIELDS CPA PCC                      TAX ASSESSOR COLLECTOR                      PO BOX 1431                                               LONGVIEW           TX      75606
KIRK, AMANDA                              ADDRESS ON FILE
KIRK, DONTRAIL                            ADDRESS ON FILE
KIRK, IRIS                                ADDRESS ON FILE
KIRKHAM, MARK                             ADDRESS ON FILE
KIRKIN ROOFING                            1053 LOWER TWIN LANE RD                                                                               NEW CASTLE         DE      19720
KIRKLAND & ELLIS LLP                      300 NORTH LASALLE STREET                                                                              CHICAGO            IL      60654
KIRKLAND & ELLIS LLP                      ATTN:  GREGORY F. PESCE, ESQ.               300 NORTH LASALLE                                         CHICAGO            IL      60654
KIRKLAND & ELLIS LLP                      ATTN: PATRICK J. NASH, ESQ.                 300 NORTH LASALLE                                         CHICAGO            IL      60654
KIRKLAND CITY                             123 FIFTH AVENUE                                                                                      KIRKLAND           WA      98033
KIRKLAND INS                              1249 44TH ST                                                                                          BROOKLYN           NY      11219
KIRKLAND TOWN                             KIRKLAND TN ‐RECEIVER OF                    PO BOX 467                                                CLINTON            NY      13323
KIRKLAND, KELLI                           ADDRESS ON FILE
KIRKMONT MUD W                            KIRKMONT MUD ‐ TAX COLLE                    6935 BARNEY RD 110                                        HOUSTON            TX      77092
KIRKNESS ROOFING, INC.                    144 MOORE LANE                                                                                        BILLINGS           MT      59101
KIRKPATRICK, CRYSTAL                      ADDRESS ON FILE
KIRKSIDE HOMES ASSOCIATION                P. O. BOX 9691                                                                                        KANSAS CITY        MO      64134
KIRKWOOD TOWN                             BC DIRECTOR OF OMB                          60 HAWLEY ST                                              BINGHAMTON         NY      13901
KIRKWOOD VILLAGE HOMEOWNERS ASSOCIATION   11000 CORPORATE CENTRE DRIVE SUITE 150                                                                HOUSTON            TX      77041
KIRSCH, KATELYN                           ADDRESS ON FILE
KIRSNER, KARLEY                           ADDRESS ON FILE
KIRSTEIN INS                              4722 NW 2ND AVE C104                                                                                  BOCA RATON         FL      33431
KIRVEN COMPANY                            7 RALPH HENDRICKS DRIVE                                                                               SIMPSONVILLE       SC      29681
KIRYAS JOEL VILLAGE                       KIRYAS JOEL VIL‐RECEIVER                    PO BOX 626                                                MONROE             NY      10949
KIRYAS‐JOEL UNION FREE S                  KIRYAS‐JOEL UNION FR‐COL                    48 BAKERTOWN RD STE 401                                   MONROE             NY      10950
KISKI AREA SCHOOL DISTRI                  ANGELA DUFFNER ‐ TAX COL                    2324 ROUTE 380                                            SALTSBURG          PA      15681
KISKI AREA SCHOOL DISTRI                  KISKI AREA SD ‐ TAX COLL                    128 B WASHINGTON AVE‐PO                                   VANDERGRIFT        PA      15690
KISKI AREA SCHOOL DISTRI                  KISKI AREA SD ‐ TAX COLL                    170 THORN ST                                              APOLLO             PA      15613
KISKI AREA SCHOOL DISTRI                  KISKI AREA SD ‐ TAX COLL                    287 PINE RUN CHURCH RD                                    APOLLO             PA      15613
KISKI AREA SCHOOL DISTRI                  KISKI AREA SD ‐ TAX COLL                    802 3RD ST                                                HYDE PARK          PA      15641
KISKI AREA SCHOOL DISTRI                  KISKI AREA SD ‐ TAX COLL                    BOX 544                                                   AVONMORE           PA      15618
KISKI AREA SCHOOL DISTRI                  KISKI AREA SD ‐ TAX COLL                    POB 307                                                   EAST VANDERGRIFT   PA      15629
KISKI S.D./PARKS TOWNSHI                  AMY PERROZ ‐ TAX COLLECT                    1129 INDUSTRIAL PARK RD,                                  VANDERGRIFT        PA      15690
KISKI SCHOOL DISTRICT                     CHRISTINE FULLER‐TAX COL                    KISKI PRK PLZ‐1001 S LEE                                  LEECHBURG          PA      15656
KISKI VALLEY WATER POLLUTION              CONTROL AUTHORITY                           1361 SCHOOL RD                                            LEECHBURG          PA      15656
KISKIMINETAS TOWNSHIP                     KISKIMINETAS TWP ‐ COLLE                    600 FIRST ST.                                             APOLLO             PA      15613




                                                                                                                 Page 491 of 998
                                        19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  495 of 1004
Creditor Name                              Address1                             Address2                                       Address3                                City               State   Zip          Country
KISSIMMEE GRANITE & MARBLE                 500 N. HOAGLAND BLVD                                                                                                        KISSIMMEE          FL      34741
KISSIMMEE UTILITY AUTHORITY                1701 WEST CARROLL ST                                                                                                        KISSIMMEE          FL      34741
KISTLER BORO                               KISTLER BORO ‐ TAX COLLE             390 CEDAR ST  KISTLER                                                                  MT UNION           PA      17066
KIT CARSON COUNTY                          KIT CARSON COUNTY‐TREASU             251 SIXTEENTH ST 203                                                                   BURLINGTON         CO      80807
KITCHEN & BATHROOM REMODELING CORP         NORMAN GARCIA                        2384 W 80TH STREET SUITE Z                                                             HIALEAH            FL      33016
KITCHEN AND BATH                           CREATIONS                            1030 S VOLUSIA AVE                                                                     ORANGE CITY        FL      32763
KITCHEN AND BATH DEPOT, INC                945 MIDDLE COUNTRY RD.                                                                                                      SELDEN             NY      11784
KITCHEN CABINET DISCOUNT, INC              8820 NW 150 ST.                                                                                                             MIAMI LAKES        FL      33018
KITCHEN SOLUTIONS                          AUSTIN MAYES                         AUSTIN MAYES, INC.                             216 NOTTINGHAM DRIVE WEST               JACKSONVILLE       FL      32259
KITCHEN, HENRY                             ADDRESS ON FILE
KITCHENS REALTY INC                        6332 HWY 77 SOUTH                                                                                                           SOUTHSIDE          AL      35907
KITE CITY                                  KITE CITY‐TAX COLLECTOR              PO BOX 190                                                                             KITE               GA      31049
KITE, BONNIE                               ADDRESS ON FILE
KITSAP COUNTY TREASURER                    614 DIVISION ST                      MS‐32                                                                                  PORT ORCHARD       WA      98366
KITT, DIANA                                ADDRESS ON FILE
KITTANNING BORO                            KITTANNING BORO ‐ COLLEC             936 N MCKEAN STREET                                                                    KITTANNING         PA      16201
KITTANNING TOWNSHIP                        SUSAN BATTAGLIA‐TAX COLL             13146 STATE ROUTE 422                                                                  KITTANNING         PA      16201
KITTELMANN & ASSOCIATES INC                PO BOX 29                                                                                                                   CAVE CREEK         AZ      85327
KITTERY TOWN                               KITTERY TOWN‐ TAX COLLEC             200 ROGERS ROAD EXTENSIO                                                               KITTERY            ME      03904
KITTITAS COUNTY TREASURER                  205 W. 5TH AVENUE                    SUITE 102                                                                              ELLENSBURG         WA      98926
KITTLE, MICHELLE                           ADDRESS ON FILE
KITTSON COUNTY                             KITTSON CO. ‐ AUD/TREASU             410 5TH STREET SOUTH SUI                                                               HALLOCK            MN      56728
KIVELL RAYMENT & FRANCIS                   7666 E 61ST ST STE 240                                                                                                      TULSA              OK      74133
KIVELL, RAYMENT AND FRANCIS, P.C.          7666 EAST 61ST STREET  STE 550                                                                                              TULSA              OK      74133
KJE COMPUTER SOLUTIONS, LLC                ATTN: GENERAL COUNSEL                1730 NEW BRIGHTON BLVD.                        PMB 111                                 MINNEAPOLIS        MN      55413
KJK FINANCIAL INC                          11225 N 28TH DR STE A‐104                                                                                                   PHOENIX            AZ      85029
KJV INS UNDERWRITERS INC                   2652 SW 87TH AVE                                                                                                            MIAMI              FL      33165
KK INSURANCE AGENCY                        541 BROADWAY                                                                                                                LONG BRANCH        NJ      07740
KK REAL ESTATE INVESTMENT FUND, LLC        LUIS ALONSO AYON                     AYON BURK                                      8716 SPANISH RIDGE AVENUE, STE. 115     LAS VEGAS          NV      89148
KKB CONSTRUCTION LLC                       9693 CR 128 W                                                                                                               VERNON             TX      76384
KL HOMES INC                               PO BOX 681009                                                                                                               PRATTVILLE         AL      36068
KLAC GROUP LLC                             516 S. CAPITOL BLVD                                                                                                         BOISE              ID      83702
KLACAR, AIDA                               ADDRESS ON FILE
KLAMATH COUNTY TAX COLLECTOR               305 MAIN ST ROOM 121                                                                                                        KLAMATH FALLS      OR      97601
KLAMATH IRRIGATION DISTRICT                6640 KID LN                                                                                                                 KLAMATH FALLS      OR      97603
KLAS PROPERTIES, INC.                      KAREN KANE‐ROBY                      8407 AUSTIN TRACY RD                                                                   FOUNTIAN RUN       KY      42133
KLASSY KLEAN LLC                           81‐D WEATHERLY CLUB DRIVE                                                                                                   ALABASTER          AL      35007
KLATT LAW FIRM                             925 E. 4TH STREET                                                                                                           WATERLOO           IA      50703
KLATT, ODEKIRK, AUGUSTINE,                 SAYER, TREINEN & RASTEDE, P.C.       925 E 4TH STREET                                                                       WATERLOO           IA      50703
KLAUS ROOFING                              12441 MOUNT BALDY DR                                                                                                        COLORADO SPRINGS   CO      80921
KLEBERG COUNTY TAX OFFICE                  PO BOX 1457                                                                                                                 KINGSVILLE         TX      78364
KLEIN & SHERIDAN LC                        3566 TEAYS VALLEY RD                                                                                                        HURRICANE          WV      25526
KLEIN FAMILY TRUST &                       ROBERT & SUSAN KLEIN                 5879 WESTBOURGH CT                                                                     NAPLES             FL      34112
KLEIN INDEPENDENT SCHOOL DISTRICT          7200 SPRING‐CYPRESS RD                                                                                                      KLEIN              TX      77379
KLEIN ISD                                  KLEIN ISD ‐ TAX COLLECTO             7200 SPRING CYPRESS                                                                    KLEIN              TX      77379
KLEIN PUD   E                              KLEIN PUD ‐ TAX COLLECTO             17111 ROLLING CREEK                                                                    HOUSTON            TX      77090
KLEIN ROOFING                              17015 SEVEN PINES DR. BLDG 2                                                                                                SPRING             TX      77379
KLEIN, CHRISTIAN                           ADDRESS ON FILE
KLEIN, IRINA                               ADDRESS ON FILE
KLEIN, JAY                                 ADDRESS ON FILE
KLEIN, JESSE                               ADDRESS ON FILE
KLEIN, LEVI                                ADDRESS ON FILE
KLEIN, LINDA                               ADDRESS ON FILE
KLEIN, LISA                                ADDRESS ON FILE
KLEIN, STEVEN                              ADDRESS ON FILE
KLEINBERGER CORPORATION                    2900 14TH ST. 56                                                                                                            NAPLES             FL      34103
KLEINBROOK COMMUNITY ASSOCIATON, INC.      P.O. BOX 681007                                                                                                             HOUSTON            TX      77268
KLEINFELDER INS                            4770 SUNRISE HWY 200                                                                                                        MASSAPEQUA PARK    NY      11762
KLEINSMITH & ASSOCIATES, P.C.              3005 LESLIE DRIVE                                                                                                           COLORADO SPRINGS   CO      80909‐1035
KLEINWOOD MUD W                            KLEINWOOD MUD ‐ TAX COLL             6935 BARNEY RD 110                                                                     HOUSTON            TX      77092
KLEKAMP CONSTRUCTION                       879 SCENIC RIDGE DRIVE                                                                                                      WASHINGTON         MO      63090
KLEMENT, PATRICIA                          ADDRESS ON FILE
KLEMM, SHELBY                              ADDRESS ON FILE
KLEMM, SHERRY                              ADDRESS ON FILE
KLEVE, KATHLEEN                            ADDRESS ON FILE
KLICKITAT COUNTY TREASURER                 205 S COLUMBUS AVE MS‐CH22                                                                                                  GOLDENDALE         WA      98620
KLIM PROPERTY MANAGEMENT GROUP, LLC        PO BOX 14323                                                                                                                POLAND             OH      44514
KLINE TOWNSHIP                             KLINE TWP ‐ TAX COLLECTO             609 LUCENO BLVD                                                                        MCADOO             PA      18237
KLINEFELTER, JERI                          ADDRESS ON FILE
KLINETOBE, ASHLEY                          ADDRESS ON FILE




                                                                                                             Page 492 of 998
                                        19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   496 of 1004
Creditor Name                              Address1                              Address2                                      Address3       City               State   Zip     Country
KLING FAMILY CONSTR                        31220 LA BAYA DR 112                                                                               WESTLAKE VILLAGE   CA      91362
KLING FAMILY CONSTRUCTIO                   1014 S WESTLAKE BLVD                                                                               WESTLAKE VILLAGE   CA      91361
KLING, JESSICA                             ADDRESS ON FILE
KLINGER CONSTRUCTION                       DANIEL T. KLINGER & JANIE HUNTER      109 N. HUNT ST                                               CUERO              TX      77954
KLM CONTRACTORS                            KEITH MAY                             538 E. DRAYTON                                               FERNDALE           MI      48220
KLM GENERAL CONTRACTORS, INC.              2701 YORK ROAD                                                                                     JAMISON            PA      18929
KLOTER FARMS INC                           216 WEST RD                                                                                        ELLINGTON          CT      06029
KLOTZ ELECTRIC                             ROY G KLOTZ III, INC                  504 OAK AVE                                                  WARRINGTON         PA      18976
KLOTZ INS                                  100 S 3RD                                                                                          LEAVENWORTH        KS      66048
KLOTZ, RICK                                ADDRESS ON FILE
KLOTZ, WILLIAM                             ADDRESS ON FILE
K‐LOW KUSTOMS                              7724 AND A HALF AVE H                                                                              HOUSTON            TX      77012
KLS CONSTRUCTION, INC.                     P O BOX 269                                                                                        SIMONTON           TX      77476
KLUG, WAYNE                                ADDRESS ON FILE
KLUNDER ROOFING INC                        1825 PHEASANT BROOK DR                                                                             LAUREL             MT      59044
KLW RESIDENTIAL INC                        247 CAYUGA RD                                                                                      BUFFALO            NY      14225
KLYNSMA, KENNETH                           ADDRESS ON FILE
KM2 SOLUTIONS, LLC                         ATTN: GENERAL COUNSEL                 100 PARK AVENUE                               SUITE 1600     NEW YORK           NY      10017
KMA CONSTRUCTION LLC                       322 KENOSHA ST                                                                                     WALWORTH           WI      53184
KMC                                        370 STATEN GAP ROAD                                                                                MORRISTOWN         TN      37813
KMC LANDSCAPING SERVICES INC. AND          SERVICE IN PROCESS
KMC LANDSCAPING SERVICES, INC.             42263 50TH STREET WEST                                                                             LANCASTER          CA      93536
KMD LAW OFFICE LTD                         4001 W DEVON AVE STE 332                                                                           CHICAGO            IL      60646
KMETZ, MARK                                ADDRESS ON FILE
KMETZ, VICKI                               ADDRESS ON FILE
KML LAW GROUP PC                           ATTN: LISA LEE                        701 MARKET STREET, SUITE 5000                                PHILADELPHIA       PA      19106
KML LAW GROUP, P.C.                        701 MARKET STREET                     SUITE 500                                                    PHILADELPHIA       PA      19106
KMR ENTERPRISES                            KNIGHT PARTNERS, LLC                  4634 WILDEWOOD DR                                            DELRAY BEACH       FL      33445
KNABE INS                                  5100 W 95TH ST STE 200                                                                             PRAIRIE VILLAGE    KS      66207
KNADLER, CAROLYN                           ADDRESS ON FILE
KNAPP ROOFING LLC                          ACCT OF C MUTUNAYAGAM                 14301 FNB PARKWAY 100                                        OMAHA              NE      68154
KNAUT, CHRISTINE                           ADDRESS ON FILE
KNEELAND, CHARLES                          ADDRESS ON FILE
KNEHR, MONICA                              ADDRESS ON FILE
KNEIDEL, MARGUERITE                        ADDRESS ON FILE
KNH ASSOCIATES INC                         15 CALEB BEWSTER RD                                                                                EAST SETAUKET      NY      11733
KNIGHT & TABB INS AGENCY                   7145 FLOYD ST NE                                                                                   COVINGTON          GA      30014
KNIGHT APPRAISAL GROUP LLC                 2601 ROOLING ROAD                                                                                  VALDOSTA           GA      31602
KNIGHT ENTERPRISES                         564 ENGLAND CHAPEL ROAD                                                                            JENKINSBURG        GA      30234
KNIGHT EXTERIORS INC                       PATRICK KNIGHT                        8795 RALSTON RD SUITE 234                                    ARVADA             CO      80004
KNIGHT INS AGENCY INC                      815 BRADLEY ST SW                                                                                  DECATUR            AL      35601
KNIGHT TOWN                                KNIGHT TWN TREASURER                  P.O. BOX 40                                                  IRON BELT          WI      54536
KNIGHT, CLAYTON                            ADDRESS ON FILE
KNIGHT, ERIC                               ADDRESS ON FILE
KNIGHT, JACQUELYN                          ADDRESS ON FILE
KNIGHT, LACELIA                            ADDRESS ON FILE
KNIGHT, MEOSHIA                            ADDRESS ON FILE
KNIGHT, PAULINA                            ADDRESS ON FILE
KNIGHT, TAMIKA                             ADDRESS ON FILE
KNIGHT, TAYLOR                             ADDRESS ON FILE
KNIGHTBROOK INSURANCE                      PO BOX 686                                                                                         VALLEY VIEW        PA      17983
KNIGHTS CONST                              TOMMY KNIGHT                          1840 SRR‐7                                                   PORTALES           NM      88130
KNIPP CONTRACTING LLC                      725 E COVEY LN SUITE 100                                                                           PHOENIX            AZ      85024
KNISLEY, CINDI                             ADDRESS ON FILE
K‐N‐L CONSTRUCTION                         KIM BROWN                             2235 GALILEE RD                                              LEXINGTON          MS      39095
KNOCKOUT ROOFING & CONSTRUCTION            PO BOX 304                                                                                         RIVERTON           UT      84065
KNOELL GARDENS HOMEOWNERS ASSOCIATION      532 E. MARYLAND AVE SUITE F                                                                        PHOENIX            AZ      85012
KNOLL RUN CONDO ASSN                       2215 OLD MARLTON PIKE E                                                                            MARLTON            NJ      08053
KNOLL, JEFFREY                             ADDRESS ON FILE
KNOTEN, ENDIA                              ADDRESS ON FILE
KNOTT COUNTY                               KNOTT COUNTY ‐ SHERIFF                PO BOX 1170                                                  HINDMAN            KY      41822
KNOTT, EBELINI, HART & HAAK, P.A.          1625 HENDRY STREET SUITE 301                                                                       FORT MYERS         FL      33901
KNOTTS, DEBORAH                            ADDRESS ON FILE
KNOWLES, KIM                               ADDRESS ON FILE
KNOWLES, TONYA                             ADDRESS ON FILE
KNOWLTON TOWN                              KNOWLTON TWN TREASURER                1256 PARADISE LANE                                           MOSINEE            WI      54455
KNOWLTON TOWNSHIP                          KNOWLTON TWP ‐ COLLECTOR              MUNICIPAL BLDG. ROUTE 94                                     COLUMBIA           NJ      07832
KNOX BORO                                  KNOX BORO ‐ TAX COLLECTO              408 E RAILROAD ST                                            KNOX               PA      16232
KNOX CNTY FARMERS MTL                      404 E BENTON                                                                                       BLOOMFIELD         NE      68718
KNOX COUNTY                                KNOX COUNTY ‐ COLLECTOR               107 N 4TH                                                    EDINA              MO      63537




                                                                                                             Page 493 of 998
                                           19-10412-jlg             Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         497 of 1004
Creditor Name                                 Address1                                 Address2                                    Address3         City             State   Zip        Country
KNOX COUNTY                                   KNOX COUNTY ‐ SHERIFF                    234 COURT SQUARE                                             BARBOURVILLE     KY      40906
KNOX COUNTY                                   KNOX COUNTY ‐ TREASURER                  111 NORTH 7TH. ST                                            VINCENNES        IN      47591
KNOX COUNTY                                   KNOX COUNTY ‐ TREASURER                  117 EAST HIGH ST, SUITE                                      MT VERNON        OH      43050
KNOX COUNTY                                   KNOX COUNTY ‐ TREASURER                  200 S CHERRY ST                                              GALESBURG        IL      61401
KNOX COUNTY                                   KNOX COUNTY ‐ TREASURER                  PO BOX 127                                                   CENTER           NE      68724
KNOX COUNTY                                   KNOX COUNTY‐TRUSTEE                      400 MAIN ST ‐ ROOM 418                                       KNOXVILLE        TN      37902
KNOX COUNTY  C/O APPR DI                      KNOX CAD ‐ TAX COLLECTOR                 BOX 47                                                       BENJAMIN         TX      79505
KNOX COUNTY AUDITOR                           111 N 7TH ST STE 5                                                                                    VINCENNES        IN      47591
KNOX COUNTY TRUSTEE                           CITY COUNTY BUILDING                     400 MAIN STREET                                              KNOXVILLE        TN      37902
KNOX COUNTY TRUSTEE                           PO BOX 70                                                                                             KNOXVILLE        TN      37901
KNOX COUNTY WATER & WASTEWATER DEPT.          17602 COSHOCTON ROAD                                                                                  MOUNT VERNON     OH      43050
KNOX ENERGY COOPERATIVE ASSOCIATION, INC      P. O. BOX 641915                                                                                      CINCINNATI       OH      45264‐1915
KNOX LEVINE, P.A.                             36428 U.S. HWY 19 N                                                                                   PALM HARBOR      FL      34684
KNOX PEST CONTROL, INC.                       GUARDIAN PEST SERVICES, INC.             8158 FORTSON BUSINESS PARK BLVD             P O BOX 4336     COLUMBUS         GA      31909
KNOX PLUMBING                                 ERNEST L. KNOX                           328 HEARTH STONE DRIVE                                       BATON ROUGE      LA      70806
KNOX TOWN                                     KNOX TOWN‐ RECEIVER OF T                 784 KNOX CAVE RD                                             ALTAMONT         NY      12009
KNOX TOWNSHIP                                 KNOX TWP ‐ TAX COLLECTOR                 1307 RAMSAYTOWN RD                                           BROOKVILLE       PA      15825
KNOX TOWNSHIP                                 KNOX TWP ‐ TAX COLLECTOR                 947 SUNSET DR.                                               LUCINDA          PA      16235
KNOX TWP (SCHOOL BILL) B                      BROOKVILLE AREA SD ‐ COL                 1307 RAMSAYTOWN RD                                           BROOKVILLE       PA      15825
KNOX, AMBER                                   ADDRESS ON FILE
KNOX, BRITTANY                                ADDRESS ON FILE
KNOX, JEANETTA                                ADDRESS ON FILE
KNOX, KANESHA                                 ADDRESS ON FILE
KNOX, SANJA                                   ADDRESS ON FILE
KNOX, YOTA                                    ADDRESS ON FILE
KNOXIE HALL                                   11900 HWY 365                                                                                         LITTLE ROCK      AR      72206
KNOXVILLE CITY/PROPERTY                       KNOXVILLE‐TAX COLLECTOR                  400 MAIN ST ‐ ROOM 445                                       KNOXVILLE        TN      37902
KNUCKLES KOMOSINSKI & MANFRO                  565 TAXTER RD STE 590                                                                                 ELMSFORD         NY      10523
KNUTSON CONSTRUCTION CO. INC.                 289 COUNTY ROAD A2                                                                                    SAPELLO          NM      87745
KNUTSON, MATTHEW                              ADDRESS ON FILE
KOBEN CHANG                                   15899 NW 4TH CT                                                                                       PEMBROKE PINES   FL      33028
KOCH & MCAULEY P.C.                           THE KOCH LAW FIRM, P.C.                  P.O. BOX 1030                                                BLOOMINGTON      IN      47402‐1030
KOCH, AMIE                                    ADDRESS ON FILE
KOCH, PEGGY                                   ADDRESS ON FILE
KOCHVILLE TOWNSHIP                            KOCHVILLE TOWNSHIP ‐ TRE                 5851 MACKINAW RD                                             SAGINAW          MI      48604
KODAK ALARIS INC                              PO BOX 645094                                                                                         PITTSBURGH       PA      15264
KODIAK HOME IMPROVEMENT                       THOMAS DESMOND                           1222 TEN OAKS ROAD                                           ARBUTUS          MD      21228
KODIAK ISLAND BOROUGH                         KODIAK ISLAND BOROUGH TR                 710 MILL BAY ROAD                                            KODIAK           AK      99615
KOEFOD AGENCY                                 PO BOX 2150                                                                                           HAVRE            MT      59501
KOEHLER TOWNSHIP                              KOEHLER TOWNSHIP ‐ TREAS                 4341 KATERI LN                                               INDIAN RIVER     MI      49749
KOEHLER, TIM                                  ADDRESS ON FILE
KOENIG ANTO, JESSICA                          ADDRESS ON FILE
KOENIG, JEFF                                  ADDRESS ON FILE
KOENIG, STEPHEN                               ADDRESS ON FILE
KOERMER, KATHRYN                              ADDRESS ON FILE
KOFIRO, HARUN                                 ADDRESS ON FILE
KOGUT, MARK                                   ADDRESS ON FILE
KOHALA ROOFING, INC.                          PO BOX 6899                                                                                           KAMUELA          HI      96743
KOHLER VILLAGE                                KOHLER VLG TREASURER                     319 HIGHLAND DR                                              KOHLER           WI      53044
KOHLS, CORRINE                                ADDRESS ON FILE
KOHO, HANNU                                   ADDRESS ON FILE
KOK, KAYLA                                    ADDRESS ON FILE
KOLB, GARRETT                                 ADDRESS ON FILE
KOLBE SERVICEPRO INC                          1323 SOUTH 11TH ST                                                                                    WAUSAU           WI      54401
KOLBE, MELISSA                                ADDRESS ON FILE
KOLEHMAINEN INS. & REAL ESTATE                KOLEHMAINEN INSURANCE AGENCIES, INC      680 GREENLAND ROAD, P O BOX 247                              ONTONAGON        MI      49953
KOLESAR & LEATHAM                             400 S RAMPART STE 400                                                                                 LAS VEGAS        NV      89145
KOLIBA, DENISE                                ADDRESS ON FILE
KOLLER CONSTRUCTION                           GREG KOLLER                              27714 N REGAL RD                                             CHATTAROY        WA      99003
KOLLER, DALTON                                ADDRESS ON FILE
KOLLO, BELKIS                                 ADDRESS ON FILE
KOLODIJ, DEBORAH                              ADDRESS ON FILE
KOLSON, CHARLOTTE                             ADDRESS ON FILE
KOM, SESIME                                   ADDRESS ON FILE
KOMAR, CARRIE                                 ADDRESS ON FILE
KONECHNE, SHELBY                              ADDRESS ON FILE
KONG, YOUA                                    ADDRESS ON FILE
KONICA MINOLTA                                PO BOX 122366                                                                                         DALLAS           TX      75312
KONICA MINOLTA BUSINESS SOLUTIONS A           DEPT AT 952823                                                                                        ATLANTA          GA      31192‐2823
KONICA MINOLTA PREMIER FINANCE                PO BOX 35701                                                                                          BILLINGS         MT      59107‐570




                                                                                                                 Page 494 of 998
                                  19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             498 of 1004
Creditor Name                        Address1                              Address2                                     Address3     City                  State   Zip        Country
KONICA MINOLTA PREMIER FINANCE       PO BOX 51043                                                                                    LOS ANGELES           CA      90051‐5343
KONSAMY THACH AND                    NQA TRIEU                             3233 TINDALL ACRES RD                                     KISSIMMEE             FL      34744
KONSTANT AND KLEIN APPRAISALS        617 DAHL ROAD                                                                                   SPEARFISH             SD      57783
KONURI, MAHESH                       ADDRESS ON FILE
KONVES, STEPHEN                      ADDRESS ON FILE
KOOCHICHING COUNTY                   KOOCHICHING CO ‐ AUD/TRE              715 4TH STREET                                            INTERNATIONAL FALLS   MN      56649
KOOTENAI COUNTY                      KOOTENAI COUNTY ‐ TREASU              PO BOX 9000                                               COEUR DALENE          ID      83816
KOOTENAI COUNTY TREASURER            451 GOVERNMENT WAY                                                                              COEUR DALENE          ID      83814
KOPEL & ROSENBERG LLP                515 ROCKAWAY AVE                                                                                VALLEY STREAM         NY      11581
KOPEL & SPINNER, LLP                 515 ROCKAWAY AVE                                                                                VALLEY STREAM         NY      11557
KOPERNIK BANK                        GROUND RENT                           2101 EASTERN AVE                                          BALTIMORE             MD      21231
KOPPEL BORO                          KOPPEL BORO ‐ TAX COLLEC              5303 5TH AVE POB 254                                      KOPPEL                PA      16136
KOPYLOVA, DARYA                      ADDRESS ON FILE
KORDE & ASSOCIATES PC                LOCKBOX 775426 350 EAST DEVO AVE                                                                ITASCA                IL      60143
KORDE & ASSOCIATES, PC               900 CHELMSFORD STREET                 SUITE 3102                                                LOWELL                MA      01851
KORE CAPITAL
KORINTUS, LINDA                      ADDRESS ON FILE
KORKOW, CURTIS                       ADDRESS ON FILE
KORKUC, DIANE                        ADDRESS ON FILE
KORMAN CONSTRUCTION                  3695 INTERCHANGE RD                                                                             COLUMBUS              OH      43204
KORMAN, MARK                         ADDRESS ON FILE
KORMENDY, SALLY                      ADDRESS ON FILE
KORN FERRY INTERNATIONAL             NW 5064 PO BOX 1450                                                                             MINNEAPOLIS           MN      55485‐5064
KORN LAW FIRM                        P.O. BOX 12369                                                                                  COLUMBIA              SC      29211‐2369
KORNFELD, JOYCE                      ADDRESS ON FILE
KORNICK, SARAH                       ADDRESS ON FILE
KORRECT GENERAL CONTRACTING LLC      5977 RENDON NEW HOPE RD                                                                         FT WORTH              TX      76140
KORTRIGHT TOWN                       KORTRIGHT TOWN ‐ TAX COL              PO BOX 6                                                  BLOOMVILLE            NY      13739
KORUS, LISA                          ADDRESS ON FILE
KORZEP INS                           49 WELLES ST 219                                                                                GLASTONBURY           CT      06033
KOSANKE, CAMEO                       ADDRESS ON FILE
KOSANKE, MARK                        ADDRESS ON FILE
KOSCIUSKO COUNTY                     KOSCIUSKO COUNTY ‐ TREAS              100 W CENTER  RM 215                                      WARSAW                IN      46580
KOSHKONONG TOWN                      KOSHKONONG TWN TREASURER              W5609 STAR SCHOOL ROAD                                    FORT ATKINSON         WI      53538
KOSHY, JAISON                        ADDRESS ON FILE
KOSKY, JENNIFER                      ADDRESS ON FILE
KOSMACH, JOSHUA                      ADDRESS ON FILE
KOSSMANN, VOLKER                     ADDRESS ON FILE
KOSSUTH COUNTY                       KOSSUTH COUNTY ‐ TREASUR              114 WEST STATE STREET                                     ALGONA                IA      50511
KOSSUTH TOWN                         KOSSUTH TWN TREASURER                 9825 PARKWAY RD                                           WHITELAW              WI      54247
KOST, KELSEY                         ADDRESS ON FILE
KOTARA CONSTRUCTION                  JOHN KOTARA, IV                       P.O. BOX 331                                              WHITE DEER            TX      77097
KOTECKI, TIMOTHY                     ADDRESS ON FILE
KOUPAL, SHANNON                      ADDRESS ON FILE
KOVAC, STEVEN                        ADDRESS ON FILE
KOVACEVIC, CINDY                     ADDRESS ON FILE
KOWALSKI CONSTR & PAVAN              VASUDEV & SHARON BALL                 2219 W MELINDA LN BLDG 9                                  PHOENIX               AZ      85027
KOWALSKI HOMES LLC                   PO BOX 316                                                                                      ELK RIVER             MN      55330
KOYLTON TOWNSHIP                     KOYLTON TOWNSHIP ‐ TREAS              5362 PHILLIPS RD                                          CLIFFORD              MI      48727
KOZENY & MCCUBBIN LC                 12400 OLIVE BLVD STE 555                                                                        SAINT LOUIS           MO      63141
KOZENY MCCUBBIN & KATZ               40 MARCUS DRIVE                       SUITE 200                                                 MELVILLE              NY      11747
KOZENY, MCCUBBIN, & KATZ, LLP        395 NORTH SERVICE ROAD                SUITE 401                                                 MELVILLE              NY      11747
KOZLOSKI, STEPHANIE                  ADDRESS ON FILE
KP LANDSCAPING & LAWN CARE           3539 RIVER RD                                                                                   WICHITA FALLS         TX      76305
KP PREMIER REALTY                    ATTN: MARK KRAMER                     2300 NAVARRE AVE 150                                      OREGON                OH      43616
KP REAL ESTATE INC                   778 E 5750 S                                                                                    SOUTH OGDEN           UT      84405
KPD APPRAISALS INC                   8230 E BROADWAY SUITE E5                                                                        TUCSON                AZ      85710
KPMG LLP                             ATTN: GENERAL COUNSEL                 345 PARK AVENUE                                           NEW YORK              NY      10154
KPMG LLP                             DEPT 0522                             PO BOX 120522                                             DALLAS                TX      75312‐0522
KPOTO, ALVIN                         ADDRESS ON FILE
KPOTO, HELEN                         ADDRESS ON FILE
KR CONSTRUCTION INC                  612 2ND ST S E                                                                                  BELMOND               IA      50421
KRAEMER, LINDSAY                     ADDRESS ON FILE
KRAFT AND LEE INS                    P O BOX 2040                                                                                    OAKHURST              CA      93644
KRAFT INSURANCE SERVICES             PO BOX 2667                                                                                     JOPLIN                MO      64803
KRAFT LAKE INS AGENCY                P O BOX 1426                                                                                    GRAND RAPIDS          MI      49501
KRAFT, KAYLA                         ADDRESS ON FILE
KRAIN CORP                           1003 N. DAMEN AVE                                                                               CHICAGO               IL      60622
KRAKOW TOWNSHIP                      KRAKOW TOWNSHIP ‐ TREASU              7624 GRAND POINT RD                                       PRESQUE ISLE          MI      49777
KRAMARICH, JORDAN                    ADDRESS ON FILE




                                                                                                      Page 495 of 998
                                      19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 499 of 1004
Creditor Name                            Address1                              Address2                                       Address3                                 City                  State   Zip          Country
KRAMER APPRAISAL & CONS                  DANIEL R KRAMER                       6506 PARK RIDGE RD                                                                      LOVES PARK            IL      61111
KRAMER INSURANCE AGENCY                  PO BOX 8345                                                                                                                   CORPUS CHRISTI        TX      78468
KRANIG, CHRISTY                          ADDRESS ON FILE
KRANTZ, BARBARA                          ADDRESS ON FILE
KRASNAY, MICHAEL                         ADDRESS ON FILE
KRATZENBERG & ASSOCIATES, INC.           546 WENDEL ROAD                                                                                                               IRWIN                 PA      15642
KRAUS, KENNETH                           ADDRESS ON FILE
KRAUS, KENNETH N.                        ADDRESS ON FILE
KRAUS, ZACHARY                           ADDRESS ON FILE
KRAUSE SURVEYING INC                     115 W HACK STREET                                                                                                             CULLOM                IL      60929
KRAUSE, RITA                             ADDRESS ON FILE
KRAUSE, SAMANTHA                         ADDRESS ON FILE
KRAUSS, BELINDA                          ADDRESS ON FILE
KRAVIT LAW, P.A.                         CORY KRAVIT                           1801 N. MILITARY TRAIL, SUITE 120                                                       BOCA RATON            FL      33431
KRAVITZ, JASON                           ADDRESS ON FILE
KRAY, TROY                               ADDRESS ON FILE
KRAYE, MIKE                              ADDRESS ON FILE
KREAM & KREAM                            536 BROAD STREET                                                                                                              EAST WEYMOUTH         MA      02189
KREAM & KREAM                            PO BOX 890117                                                                                                                 EAST WEYMOUTH         MA      02189
KREBER, ABBY                             ADDRESS ON FILE
KREBS, BRIGETTE                          ADDRESS ON FILE
KREBS, CASSIE                            ADDRESS ON FILE
KREBS, MICHAEL                           ADDRESS ON FILE
KRECH EXTERIORS INC &                    KIRK & BARBRA ACKERMAN                5866 BLACKSHIRE PATH                                                                    INVER GROVE HEIGHTS   MN      55076
KRECK CARPENTRY LLC                      TI S. KRECK                           19 ULSTER PL.                                                                           PORT JERVIS           NY      12771
KREDIBLE CONSTRUCTION                    903 N VAN BUREN ST                                                                                                            WILMINGTON            DE      19806
KREHEL, THOMAS                           ADDRESS ON FILE
KREITZER & TOLNITCH REAL                 ESTATE APPRAISALS INC                 1948 E WHIPP RD SUITE C                                                                 KETTERING             OH      45440
KREITZER REAL ESTATE APPRAISALS          5602 OAK VALLEY RD                                                                                                            KETTERING             OH      45440
KREITZER&TOLNITCH R E APPRAISALS IN      1948 E WHIPP RD STE C                                                                                                         KETTERING             OH      45440
KREKE CORP                               9716 ESTATE THOMAS  102                                                                                                       ST THOMAS             VI      802
KREMER, JESSICA                          ADDRESS ON FILE
KREOFSKY BUILDING SUPPLY                 & NICHOLAS MEYER                      31515 VISTA PATH                                                                        LAKE CITY             MN      55041
KREPS CONSTRUCTION                       24615 123RD AVE N                                                                                                             ROGERS                MN      55374
KRESS BROTHERS BUILDERS                  4930 SOUTH PIONEER RD                                                                                                         GIBSONIA              PA      15044
KRETZ, JOHN                              ADDRESS ON FILE
KREVO, LISA                              ADDRESS ON FILE
KRG PLUS LLC                             1209 AMERICAN AVE                                                                                                             PLAINFIELD            IN      46168
KRG PLUS LLC                             8350S EMERSON AVE STE140                                                                                                      INDIANAPOLIS          IN      46237
KRIEWALDT & ASSOCIATES INC               1411 N LYNNDALE DR                                                                                                            APPLETON              WI      54914
KRINZMAN HUSS & LUBETSKY, LLP            CARY LUBETSKY                         800 BRICKELL AVENUE, 1501                                                               MIAMI                 FL      33131
KRIS BUILT LLC.                          3662 EQUITY DR.                                                                                                               BATON ROUGE           LA      70809
KRIS KONSTRUCTION                        1708 CANNONGATE RD                                                                                                            FOREST HILL           MD      21050
KRIS MILLER, LLC                         3637 NORTH SANTIAGO                                                                                                           MESA                  AZ      85215
KRIS ROBINETTE                           LAWRENCE R. WEBSTER                   P.O. DRAWER 712                                                                         PIKEVILLE             KY      41502
KRISHNAN, BABU                           ADDRESS ON FILE
KRISOR & ASSOCIATES                      PO BOX 6200                                                                                                                   SOUTH BEND            IN      46660
KRISPEN CARROLL, TRUSTEE                 719 GRISWOLD ST 1100                                                                                                          DETROIT               MI      48226
KRISSIE BENTON                           108 LAYLE LN                                                                                                                  WATKINSVILLE          GA      30677
KRISTI WARDEN‐RIGGIO AND                 RODNEY RIGGIO                         4124 N RIVERSIDE DR                                                                     TAMPA                 FL      33603
KRISTIAN WIIRRE                          & ANN WIIRRE                          3030 HAMMOCK RD                                                                         MIMS                  FL      32754
KRISTIE PICKLE DORRIS                    4204 SW GREEN OAKS 110                                                                                                        ARLINGTON             TX      76017
KRISTIN C GOODWIN                        284 BROADWAY                                                                                                                  SOUTH PORTLAND        ME      04106‐2903
KRISTIN HURST TRUSTEE                    P O BOX 1907                                                                                                                  COLUMBUS              GA      31902
KRISTINE ALPERT                          & KETTIL OEUNPUU                      8000 LANDSMAN DR                                                                        AUSTIN                TX      78736
KRISTINE ANN BISTLINE                    ANDREW JAY KULICK                     LAW OFFICES OF ANDREW JAY KULICK               21704 GOLDEN TRIANGLE ROAD SUITE 301     SAUGUS                CA      91350
KRISTINE ANN BISTLINE                    LAW OFFICES OF ANDREW JAY KULICK      21704 GOLDEN TRIANGLE RD # 301                                                          SANTA CLARITA         CA      91350
KRISTY MITCHANER FOR THE                 EST OF EVERETT THAYER                 212 B BRADY LANE                                                                        URBANA                IL      61802
KRLYS FURNITURE DESIGN                   CARLOS I MALDONADO RODRIGUEZ          BO MORELL CAMPOS CARR 123 LOCAL 415                                                     PONCE                 PR      00731
KROLL FACTUAL DATA, INC.                 ATTN: GENERAL COUNSEL                 5200 HAHNS PEAK DRIVE                                                                   LOVELAND              CO      80538
KROLL FACTUAL DATA, INC.                 ATTN: GENERAL COUNSEL                 P.O. BOX 847681                                                                         DALLAS                TX      75284‐7681
KRONEWETTER VILLAGE                      KRONENWETTER VLG TREASUR              1582 KRONENWETTER DR                                                                    KRONENWETTER          WI      54455
KROPIK, PAPUGA AND SHAW                  120 SOUTH LA SALLE STREET                                                                                                     CHICAGO               IL      60603
KROTZ SPRINGS TOWN                       KROTZ SPRINGS TOWN ‐ COL              P O BOX 218                                                                             KROTZ SPRINGS         LA      70750
KRUEGER, JAMES                           ADDRESS ON FILE
KRUGER & GRUER LLP                       2022 DODGE AVE                                                                                                                EVANSTON              IL      60201
KRUGER INS AGENCY                        105 N HUDSON STE 200A                                                                                                         OKLAHOMA CITY         OK      73102
KRULL, BRADLEY                           ADDRESS ON FILE
KRW ROOFING AND CONSTRUCTION             WILLIAM H. MCFADDEN                   P.O. BOX 8514 2 KENSINGTON COVE                                                         PINE BLUFF            AR      71611
KRYNSKI, MARY                            ADDRESS ON FILE




                                                                                                            Page 496 of 998
                                      19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              500 of 1004
Creditor Name                            Address1                           Address2                                     Address3                                 City              State   Zip          Country
KRYWUCKI, KAREN                          ADDRESS ON FILE
KS APPRAISAL                             444 S GREENFIELD RD                                                                                                      MESA              AZ      85206
KS CONSTRUCTION                          8128 ROSEMONT DR                                                                                                         PLANO             TX      75025
KS DEPT OF REVENUE                       915 SW HARRISON                                                                                                          TOPEKA            KS      66626
KS FAIR PLAN                             1115 SW WANAMAKER RD                                                                                                     TOPEKA            KS      66604
KS SECRETARY OF STATE                    MEMORIAL HALL 1ST FL               120 SW 10TH AVE                                                                       TOPEKA            KS      66612
KSA CONCRETE                             JOSEPH J. ALVAREZ                  1020 LOMA LISA LN                                                                     ARCADIA           CA      91006
KSR SIDING AND ROOFING, INC.             VERLIN MITCH KAISER                VERLIN MITCH KAISER                          927 S BRAINTREE DRIVE                    SCHAUMBURG        IL      60193
KTS CONSTRUCTION LLC                     25184 BLITZENS WAY                                                                                                       ANGIE             LA      70426
KU                                       PO BOX 9001954                                                                                                           LOUISVILLE        KY      40290‐1954
KUBALA, JOHN                             ADDRESS ON FILE
KUBAN BLVD CONSTRUCTION                  7101 KUBAN BLVD                                                                                                          FORT WORTH        TX      76120
KUBASAK, NICHOLAS                        ADDRESS ON FILE
KUBE, ROBERT                             ADDRESS ON FILE
KUBERT, PATTY                            ADDRESS ON FILE
KUBES, CARRIE                            ADDRESS ON FILE
KUECHLE CONSTRUCTION                     COMPANY                            15500 9TH AVE N                                                                       PLYMOUTH          MN      55447
KUGELMAN, CHRISTINE                      ADDRESS ON FILE
KUHLE, HEIDI                             ADDRESS ON FILE
KUHLS CONTRACTING INC                    1515 5TH ST S SUITE K                                                                                                    HOPKINS           MN      55343
KUHN RASLAVICH PA                        2124 W KENNEDY BLVD SUITE B                                                                                              TAMPA             FL      33606
KUHN, SARINA                             ADDRESS ON FILE
KULAK, NATALIYA                          ADDRESS ON FILE
KULLMANN, MICHAEL                        ADDRESS ON FILE
KULPMONT BORO                            KULPMONT BORO ‐ TAX COLL           711 SPRUCE ST                                                                         KULPMONT          PA      17834
KULSCAR, CARLEEN                         ADDRESS ON FILE
KUMAR L. MACHANI                         VILT & ASSOCIATES, P.C.            ROBERT C. VILT                               5177 RICHMOND AVE, STE. 1142             HOUSTON           TX      77056
KUMAR, GOKUL                             ADDRESS ON FILE
KUMARALINGAM, RAJAN                      ADDRESS ON FILE
KUMARAN AYYAKUTTI                        2260 MADIERA LN                                                                                                          BUFFALO GROVE     IL      60089
KUNES PLUMBING                           PO BOX 292167                                                                                                            DAVIE             FL      33329
KUO, CYNTHIA                             ADDRESS ON FILE
KURE BEACH VILLAGE HOA, INC.             701 SAILOR COURT                                                                                                         KURE BEACH        NC      28449
KURSAVE, ROXANNE                         ADDRESS ON FILE
KURT A. STEPHENS                         LOAN LAWYERS, LLC                  SAMANTHA NEIDES                              2150 SOUTH ANDREWS AVENUE, 2ND FLOOR     FORT LAUDERDALE   FL      33316
KURT GRAHAM                              6903 SOUTH ADA                                                                                                           CHICAGO           IL      60636
KURT HERGERT                             8932 MANOR LOOP APT 101                                                                                                  BRADENTON         FL      34202
KURT MASSEY                              33 ARCHER WAY                                                                                                            DAHLONEGA         GA      30533
KURT SHAFFER &                           LISA SHAFFER                       1185 N HWY 20                                                                         THERMOPOLIS       WY      82443
KURT WESSEL & ASSOCIATES                 724 PARKWOOD AVE                                                                                                         PARK RIDGE        IL      60068
KURT WIELKENS AGENCY                     3660 A DAUPHIN ST                                                                                                        MOBILE            AL      36608
KURTZ APPRAISAL COMPANY                  603 HATHERLEIGH LN                                                                                                       LOUISVILLE        KY      40222
KURTZ, BRIAN                             ADDRESS ON FILE
KUSHMAN, MICHELE                         ADDRESS ON FILE
KUSHWAHA, PARTH                          ADDRESS ON FILE
KUSMA, JEREMY                            ADDRESS ON FILE
KUSNER, KAMMI                            ADDRESS ON FILE
KUSTOM CONTRACTING                       10806 REAMES RD SUITE E                                                                                                  CHARLOTTE         NC      28269
KUSTOM US, INC                           265 HUNT PARK COVE                                                                                                       LONGWOOD          FL      32750
KUTAK ROCK LLP                           1650 FARNAM STREET                                                                                                       OMAHA             NE      68102
KUTAK ROCK LLP                           PO BOX 30057                                                                                                             OMAHA             NE      68103‐1157
KUTTAWA CITY                             CITY OF KUTTAWA ‐ CLERK            PO BOX 400                                                                            KUTTAWA           KY      42055
KUTZTOWN BORO                            BRENDA BAILEY ‐ TAX COLL           350 W MAIN ST                                                                         KUTZTOWN          PA      19530
KUTZTOWN S.D./ALBANY TOW                 KUTZTOWN AREA SD ‐ COLLE           4184 DORNEY PARK ROAD. R                                                              ALLENTOWN         PA      18104
KUTZTOWN S.D./GREENWICH                  KUTZTOWN AREA SD ‐ COLLE           81 OSWALD ROAD                                                                        LENHARTSVILLE     PA      19534
KUTZTOWN S.D./KUTZTOWN B                 BRENDA BAILEY ‐ TAX COLL           350 W MAIN ST                                                                         KUTZTOWN          PA      19530
KUTZTOWN S.D./LYONS BORO                 KUTZTOWN AREA SD ‐ COLLE           107 S MAIN STPOB 57                                                                   LYONS             PA      19536
KUTZTOWN S.D./MAXATAWNY                  JERILYN WEHR ‐ TAX COLLE           127 QUARRY RD                                                                         KUTZTOWN          PA      19530
KUY VAUN & RORTH VAUN                    4505 COUNTY RD 537                                                                                                       ALVIN             TX      77511
KVASNICKA, MATTHEW                       ADDRESS ON FILE
KVS TOPSIDE CONSTRUCTION                 7805 S ADAMS ST                                                                                                          DARIEN            IL      60561
KW CONSTRUCTION                          PO BOX 512                                                                                                               LEADVILLE         CO      80461
KW CONTRACTORS LLC                       TEKLE AYELE                        2590 BEVERLY HILLS DRIVE                                                              CHAMBLEE          GA      30341
KW PROPERTY MANAGEMENT & CONSULTING      8200 NW 33RD ST SUITE 300                                                                                                MIAMI             FL      33122
KWASNY, JASON                            ADDRESS ON FILE
KWPA                                     860 N. ORANGE AVENUE               SUITE 135                                                                             ORLANDO           FL      32801
KY FARM BUREAU MUTUAL                    P O  BOX 856045                                                                                                          LOUISVILLE        KY      40285
KY GROWERS INS                           P O BOX   1810                                                                                                           LEXINGTON         KY      40594
KY NATL INS                              PO BOX 55126                                                                                                             LEXINGTON         KY      40555
KY STATE REVENUE CABINET                 P.O. BOX 1303                                                                                                            FRANKFORT         KY      40602‐1303




                                                                                                       Page 497 of 998
                                        19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         501 of 1004
Creditor Name                              Address1                                    Address2                                      Address3                  City               State   Zip          Country
KY STATE TREASURER                         KENTUCKY REVENUE CABINET                                                                                            FRANKFORT          KY      40619
KYLE BASS &                                APRIL SWANN                                 541 40TH AVE NE                                                         SAINT PETERSBURG   FL      33703
KYLE BURNAM & JANNA                        BURNAM                                      9200 VILLAGE PKWY                                                       LAKEWOOD           CO      80215
KYLE HARPER                                PO BOX 52                                                                                                           CHINA SPRINGS      TX      76633
KYLE L CARLSON CHP 13 TRUSTEE              PO BOX 519                                                                                                          BARNESVILLE        MN      56514
KYLE M MCCALEB                             3544 US HWY 280‐431 N B                                                                                             PHENIX             AL      36867
KYLE RAHN                                  33 STAFFORDSHIRE RD                                                                                                 CHERRY HILL        NJ      08003
KYLE, RACHELLE                             ADDRESS ON FILE
KYLE, TRACY                                ADDRESS ON FILE
KYNES MARKMAN & FELMAN PA                  100S ASHLEY DR STE 1450                                                                                             TAMPA              FL      33602
KYTECH                                     607 ELMIRA RD.                              SUITE 341                                                               VACAVILLE          CA      95687
L & C ROYAL MANAGEMENT CORPORATION         13155 SW 42ND ST STE 103                                                                                            MIAMI              FL      33175‐3428
L & E CONTRACTOR                           9533 SHEARER RD                                                                                                     EDWARDSVILLE       KS      66111
L & E PAINTING & RENOV &                   VALBON & HYSEN BERISHA                      141 TOWNE RD                                                            ELLENVILLE         NY      12428
L & M INS SVCS INC                         SUITE 205                                   3645 WILLIAMS BLVD                                                      KENNER             LA      70065
L & R SALES                                P.O.BOX 529                                                                                                         NAMPA              ID      83653
L & S BOULE INS                            P O BOX 63                                                                                                          MARLBORO           MA      01752
L & W INNOVATIONS                          9556 HISTORIC KINGS RD S                                                                                            JACKSON VILLE      FL      32257
L & W INSURANCE AGENCY                     1154 SOTH GOVERNOR AVE                                                                                              DOVER              DE      19904
L A S ENTERPRISES                          2413 L AND A ROAD                                                                                                   METAIRIE           LA      70001
L AND L PAINTING PARTNERS                  JOSE A MOLINAR                              4173 CR 949K                                                            ALVIN              TX      77511
L AND M ROOFING AND CONSTRUCTION           L AND M UNLIMITED LLC                       7401 FM 971                                                             GEORGETOWN         TX      78626
L D AND B INSURANCE                        205 SOUTH LIBERTY ST                                                                                                HARRISONBURG       VA      22801
L G EDWARDS INS AGENCY                     PO BOX 1548                                                                                                         DADE CITY          FL      33526
L H ALLIANCE INC                           8751 W BROWARD BLVD SUITE 400                                                                                       PLANTATION         FL      33324
L J DAVIDSON                               ADDRESS ON FILE
L J INSURANCE                              204 HAMILTON STREET                                                                                                 LEOMINSTER         MA      01453
L J ROSS ASSOCIATES, INC                   4 UNIVERSAL WAY                                                                                                     JACKSON            MI      49202
L L P O A                                  PO BOX 422                                                                                                          JOPHANNESBURG      MI      49751
L LATEANA & M ZAKRZEWSKI                   FOR ESTATE OF G LATEANA                     31663 HWY 67                                                            MALVERN            AR      72104
L MARIGLIANO &LIVING THE                   DREAM & EST B MARIGLIANO                    329 CHELSEA AVE                                                         GLENSIDE           PA      19038
L PAUL ST. CLAIR                           62350 E STAR CREST DRIVE                                                                                            TUCSON             AZ      85739
L RICARD CONSTRUCTION                      7134 LAKE COMITE DR.                                                                                                BATON ROUGE        LA      70818
L S KELLY                                  ADDRESS ON FILE
L TURNER APPRAISALS INC                    PO BOX 2263                                                                                                         SALISBURY          MD      21802
L&A GUTTER ENTERPRISES                     PO BOX 16857                                                                                                        DENVER             CO      80216
L&C REMODEL                                4121 CHARLOTTE DR                                                                                                   PORT ARTHUR        TX      77642
L&E PAINTING AND                           RENOVATION                                  141 TOWNE RD                                                            ELLENVILLE         NY      12428
L&J                                        LONNIE LEE LOWMAN                           4300 STATE HIGHWAY J                                                    HAYTI              MO      63851
L&L CONTRACTORS                            PAUL LAWSON                                 14519 BRIELLS COURT                                                     HOUSTON            TX      77044
L&L GARAGE DOOR SER                        KEITH LEWIS                                 3056 MINK PT BLVD                                                       BEAUFORT           SC      29902
L&L GENERAL CONTRACTORS                    1316 WYOMING                                                                                                        EL PASO            TX      79903
L&L ROOFING AND HOME REPAIR                JAMES L STERLING                            11300 HWY 322 BELLVIEW RD                                               CLARKSDALE         MS      38614
L&M ROOFING AND REMODELING                 MAUCO LLC                                   PO BOX 1526                                                             BOERNE             TX      78006
L. A. CLEANING & RESTORATION SERVICES      LINDA M CLERMONT                            937 ATWOOD AVE                                                          JOHNSTON           RI      02919
L. FOWLER INSURANCE AGY                    230 SALEM TURNPIKE                                                                                                  NORWICH            CT      06360
L.A. REAL ESTATE NETWORK GROUP INC.        ATTN: RAY DURAN                             1818 WEST BEVERLY BLVD                        209                       MONTEBELLO         CA      90640
L.A.V. ROOFING                             SERGIO HERNANDEZ                            SERGIO HERNANDEZ                              10533 TAREYTON            EL PASO            TX      79924
L.C. CONSTRUCTION                          ERWIN RITTER                                ERWIN RITTER                                  6103 SHADOWCREST          HOUSTON            TX      77074
L.C. PLAY WITH US                          467 CALLE FRANCISCO SEIN ‐ FLORAL PARK                                                                              HATO RY            PR      00917‐3852
L.H.BRENNER INC                            1412 WHALLEY AVENUE                                                                                                 HEW HAVEN          CT      06515
L.J. DIAL JR.                              13410 PRESTON ROAD  743                                                                                             DALLAS             TX      75240
L.S. OF PARKER LAKES                       NEIGHBORHOOD ASSOC INC                      C/O SWFL CAM SERVICES                         10231 METRO PKWY #204     FORT MEYERS        FL      33966
L’DONBLACKWELDER                           JOHN ROBERT KING                            KINGLAWFIRM                                   3409 N. 10TH STREET       MCALLEN            TX      78501
L6 RESTORATION & CONSTRU                   6300 OAK HILL LN                                                                                                    AUBREY             TX      76227
LA BUENA VIDA BEACH PARKWAY ASSOC.         1613 BEACH PARKWAY                                                                                                  CAPE CORAL         FL      33904
LA CARPET                                  MIKE GHODS                                  8775 RESEARCH DR                                                        IRVINE             CA      92618
LA CASCATA HOA                             320 LA CASCATA                                                                                                      CLEMENTON          NJ      08021
LA CITIZENS PROP INS CRP                   P O  BOX 2252 DEPT 2450                                                                                             BIRMINGHAM         AL      35246
LA CONTENTA HOMEOWNERS ASSOCIATION         C/O THE MANAGEMENT ALTERNATIVE              1932 W. ORANGEBURG AVE                                                  MODESTO            CA      95350
LA COUNTY TREASURER TAX COLLECTOR          PO BOX 54018                                                                                                        LOS ANGELES        CA      90054
LA CRESCENTA CONDO ASSOCIATION             1514 W TODD DRIVE                           SUITE B‐103                                                             TEMP               AZ      85283
LA CROSSE COUNTY TREASURER                 400 4TH STREET NORTH                        RM 1290                                                                 LA CROSSE          WI      54601
LA DEPT OF REVENUE AND TAXATION            P.O. BOX 201                                                                                                        BATON ROUGE        LA      70821‐0201
LA FARGEVILLE CEN SCH                      LA FARGEVILLE  SC‐COLLEC                    20414 SUNRISE AVENUE                                                    LA FARGEVILLE      NY      13656
LA FARM BUREAU MUT INS                     P O BOX 95005                                                                                                       BATON ROUGE        LA      70895
LA FOUNTAINE AND BUDD                      126 WEST END AVE                                                                                                    SOMERVILLE         NJ      08876
LA FOURCHE PARISH                          LA FOURCHE PARISH ‐ COLL                    P O BOX 5608                                                            THIBODAUX          LA      70302
LA GRANGE HIGHLANDS SANITARY DISTRICT      5900 SOUTH WILLOW SPRINGS ROAD                                                                                      LA GRANGE          IL      60525
LA GRANGE TOWN                             LA GRANGE TOWN ‐ TAX COL                    P.O. BOX 40                                                             LAGRANGE           ME      04453




                                                                                                                   Page 498 of 998
                                     19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               502 of 1004
Creditor Name                            Address1                            Address2                                      Address3     City                 State   Zip          Country
LA GRANGE TOWNSHIP                       LA GRANGE TWNSHIP TREASU            9831 ELKHORN RD                                            TOMAH                WI      54660
LA MOTOR VEHICLE COMMISSION              3519 12TH ST                                                                                   METAIRIE             LA      70002
LA OFFICE OF FINANCIAL INSTITUTIONS      8660 UNITED PLAZA BLVD 2ND FL                                                                  BATON ROUGE          LA      70809
LA PALMA HILLS MANAGEMENT CO INC         1000 W LA PALMA AVENUE                                                                         ANAHEIM              CA      92801
LA PAZ COUNTY TREASURER                  1112 JOSHUA AVE 203                                                                            PARKER               AZ      85344
LA PLATA COUNTY TREASURER                1060 EAST 2ND AVE                   STE 137                                                    DURANGO              CO      81301
LA POINTE TOWN                           LA POINTE TWN TREASURER             PO BOX 270                                                 LA POINTE            WI      54850
LA PORTE COUNTY                          LAPORTE COUNTY ‐ TREASUR            302 W 8TH ST STE A                                         MICHIGAN CITY        IN      46360
LA PORTE COUNTY TREASURER                555 MICHIGAN AVE                                                                               LA PORTE             IN      46350
LA PRAIRIE MUT INS                       460 S RANDALL AVE                                                                              JANESVILLE           WI      53545
LA PRYOR ISD                             LA PRYOR ISD ‐ TAX COLLE            P.O. BOX 249                                               LA PRYOR             TX      78872
LA QUINTA PALMS HOMEOWNERS ASSOCIATION   C/O FIRSTSERVICE RESIDENTIAL        15241 LAGUNA CANYON ROAD                                   IRVINE               CA      92618
LA REAL ESTATE NETWORK INC               1200‐A WEST BEVERLY BLVD                                                                       MONTEBELLO           CA      90640
LA RESTORATIONS LLC                      113 EDEN ISLES BLVD.                                                                           SLIDELL              LA      70458
LA ROCCA CONSTRUCTION                    3945 TOLLHOUSE DRIVE 916                                                                       NAPLES               FL      34114
LA SALLE PARISH                          LA SALLE PARISH ‐ COLLEC            P O BOX 70                                                 JENA                 LA      71342
LA SIERRA TOWN HOMES ASSOCIATION, LLC    P.O. BOX 730                                                                                   ROSWELL              NM      88202
LA SUPERIOR HOMES SERVICES LLC           604 ROSA AVE.                                                                                  METAIRIE             LA      70005
LA VETA MONTEREY HOA                     13812 GOLDENWEST STREET             SUITE 100                                                  WESTMINSTER          CA      92683
LABARRE/OKSNEE INSURANCE                 30 ENTERPRISE  180                                                                             ALISO VIEJO          CA      92656
LABELLE                                  LABELLE CITY ‐ COLLECTOR            PO BOX 51                                                  LABELLE              MO      63447
LABELLE CONSTRUCTION & CO                RANDAL D LABELLE                    5500 AURORA DRIVE                                          VIRGINIA BEACH       VA      23455
LABERTO, CHRISTINA                       ADDRESS ON FILE
LABETTE COUNTY                           LABETTE COUNTY ‐ TREASUR            501 MERCHANT ST                                            OSWEGO               KS      67356
LABOVE CONSTRUCTION COMPANY REMODELING   LCCSR                               16318 SAN MATEO                                            HOUSTON              TX      77053
LABRADOR CLAIM CONSULT &                 YAMPIER&YUNEIDA HERRERA             4124 REDDITT RD                                            ORLANDO              FL      32822
LAC DU FLAMBEAU TOWN                     LAC DU FLAMBEAU TWN TREA            PO BOX 68                                                  LAC DU FLAMBEAU      WI      54538
LAC QUI PARLE COUNTY                     LAC QUI PARLE CO. ‐ AUD/            600 6TH STREETSUITE 5                                      MADISON              MN      56256
LAC QUI PARLE MUTUAL INS                 PO BOX 441                                                                                     DAWSON               MN      56232
LACAZE, SHERYL                           ADDRESS ON FILE
LACC MUTUAL WATER COMPANY                501 PENINSULA DR                                                                               LAKE ALMANOR         CA      96137‐9555
LACENTER CITY                            LACENTER CITY ‐ CLERK               PO BOX 420                                                 LACENTER             KY      42056
LACEY MUNICIPAL UTILITIES AUTHORITY      124 SO. MAIN STREET                                                                            FORKED RIVER         NJ      08731
LACEY TOWNSHIP                           TAX COLLECTORS OFFICE               818 WEST LACEY RD 2ND FLOOR                                FORKED RIVER         NJ      08731
LACEY TWP. MUNICIPAL UTILITY AUTHORITY   124 SO. MAIN STREET                 PO BOX 205                                                 FORKED RIVER         NJ      08731
LACEYVILLE BORO                          LACEYVILLE BORO ‐ COLLEC            142 FRANKLIN ST                                            LACEYVILLE           PA      18623
LACHAPPLLE & HIGGINS INS                 PO BOX 600                                                                                     ROCHESTER            NH      03866
LACK TOWNSHIP                            LUCY VAWN ‐ TAX COLLECTO            733 BERRY RIDGE RD                                         EAST WATERFORD       PA      17021
LACKAWANNA CITY                          LACKAWANNA CITY ‐ TREASU            714 RIDGE ROAD, ROOM 211                                   LACKAWANNA           NY      14218
LACKAWANNA COUNTY TAX CLAIM BUREAU       135 JEFFERSON AVE                                                                              SCRANTON             PA      18503
LACKAWANNA COUNTY TREASURER              100 LACKAWANNA AVE                  UNIT 216                                                   SCRANTON             PA      18503
LACKAWANNA COUNTY(SINGLE                 LACKAWANNA COUNTY ‐ COLL            100 THE MALL AT STEAMTOW                                   SCRANTON             PA      18503
LACKAWANNA RIVER BASIN SEWER AUTHORITY   P.O. BOX 280                                                                                   OLYPHANT             PA      18447
LACKAWANNA TRAIL S.D./BE                 BENTON TOWNSHIP‐TAX COLL            367 BRUNDAGE RD                                            FACTORYVILLE         PA      18419
LACKAWANNA TRAIL S.D./DA                 LACKAWANNA TRAIL SD ‐ TC            111 WESCOTT ST. POB 444                                    DALTON               PA      18414
LACKAWANNA TRL S.D.‐CLIN                 LACKAWANNA TRL AREA SD ‐            115 HIGHLAND AVE                                           FACTORYVILLE         PA      18419
LACKAWANNA TRL S.D.‐FACT                 SUZANNE SWIFT ‐ TAX COLL            POB 80                                                     FACTORYVILLE         PA      18419
LACKAWANNA TRL S.D.‐NICH                 LACKAWANNA TRAIL SD ‐ TC            2650 SR11 ‐ POB 75                                         NICHOLSON            PA      18446
LACKAWANNA TRL S.D.‐NICH                 NICHOLSON TWP ‐ TAX COLL            136 CROASDALE RD                                           NICHOLSON            PA      18446
LACKAWANNOCK TOWNSHIP                    LACKAWANNOCK TWP ‐ COLLE            1742 MERCER W MIDDLESEX                                    MERCER               PA      16137
LACKAWAXEN TOWNSHIP                      LACKAWAXEN TWP ‐ TAX COL            363 WESTCOLANG RD.                                         HAWLEY               PA      18428
LACKEY WARD INC                          121 GREENWICH RD S201                                                                          CHARLOTTE            NC      28211
LACKMAN, SCOTT                           ADDRESS ON FILE
LACKNER GROUP                            17911 TOLTEC CT                                                                                SAN DIEGO            CA      92127
LACLEDE COUNTY COLLECTOR OF              REVENUE                             200 N ADAMS ‐ GOVT CENTER                                  LEBANON              MO      65536
LACLEDE MUT INS                          325 W COMMERCIAL                                                                               LEBANON              MO      65536
LACLINDA FRANKLIN                        3505 BRIDGEFORD LN 134                                                                         MODESTO              CA      95356
LACONIA CITY                             LACONIA CITY ‐TAX COLLEC            45 BEACON STREET EAST                                      LACONIA              NH      03246
LACOUR CONSTRUCTION COMPANY              JAMES LACOUR                        PO BOX 50421                                               JACKSONVILLE BEACH   FL      32240
LACROIX, ROSENA                          ADDRESS ON FILE
LACROIX, SALLY                           ADDRESS ON FILE
LACROSSE TOWN                            LACROSSE TOWN ‐ TREASURE            P O BOX 178                                                LACROSSE             VA      23950
LACY V EDWARDS &                         HOWARD A EDWARDS                    1723 VERTEX DR                                             SNELLVILLE           GA      30078
LACY, ANTHONY                            ADDRESS ON FILE
LACY, COMALITHA                          ADDRESS ON FILE
LACY, DAWAUNA                            ADDRESS ON FILE
LACY, JOHN                               ADDRESS ON FILE
LACY, KEAJUAN                            ADDRESS ON FILE
LADD FAMILY REMODELING AND PAINTING      DALE E. LADD                        220 CUTLASS CT.                                            HAMPSTEAD            NC      28443
LADON METOYER                            4081 APPLEBY COURT                                                                             RICHTON PARK         IL      60471




                                                                                                         Page 499 of 998
                                      19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                503 of 1004
Creditor Name                              Address1                           Address2                                      Address3     City              State   Zip          Country
LADYSMITH CITY                             LADYSMITH CITY TREASURER           PO BOX 431                                                 LADYSMITH         WI      54848
LAEL BUILDING GROUP INC                    109 S RIVER HILL DR                                                                           ADVANCE           NC      27006
LAFARGE VILLAGE                            LAFARGE VLG TREASURER              PO BOX 37                                                  LAFARGE           WI      54639
LAFARGUE, KURT                             ADDRESS ON FILE
LAFAYETTE C.S (ONONDAGA                    LAFAYETTE CS‐TAX RECEIVE           5020 BALL ROAD                                             SYRACUSE          NY      13215
LAFAYETTE CITY                             LAFAYETTE CITY ‐ TAX COL           P O BOX 4024C                                              LAFAYETTE         LA      70502
LAFAYETTE CITY                             LAFAYETTE CITY‐TAX COLLE           200 E LOCUST ST                                            LAFAYETTE         TN      37083
LAFAYETTE CITY                             LAFAYETTE CITY‐TAX COLLE           PO BOX 89                                                  LAFAYETTE         GA      30728
LAFAYETTE CONSOLIDATED GOVERNMENT          705 W UNIVERSITY AVE                                                                          LAFAYETTE         LA      70506
LAFAYETTE CONSOLIDATED GOVT                CITY TAX DEP                       PO BOX 4024                                                LAFAYETTE         LA      70502
LAFAYETTE COUNTY                           LAFAYETTE COUNTY ‐ COLLE           1001 MAIN ST                                               LEXINGTON         MO      64067
LAFAYETTE COUNTY                           LAFAYETTE COUNTY‐TAX COL           PO BOX 96                                                  MAYO              FL      32066
LAFAYETTE COUNTY COLLECTOR                 1001 MAIN STREET                                                                              LEXINGTON         MO      64067
LAFAYETTE COUNTY TAX COLLECTOR             300 N LAMAR, STE 103                                                                          OXFORD            MS      38655
LAFAYETTE COUNTY TAX COLLECTOR             6 COURTHOUSE SQUARE                                                                           LEWISVILLE        AR      71845
LAFAYETTE CS (COMBINED T                   LAFAYETTE CS‐RECEIVER OF           P.O BOX 1745                                               BUFFALO           NY      14240
LAFAYETTE INS CO                           P O BOX 73909                                                                                 CEDAR RAPIDS      IA      52407
LAFAYETTE PARISH                           LAFAYETTE PARISH ‐ COLLE           P O BOX 92590                                              LAFAYETTE         LA      70509
LAFAYETTE PARISH CLERK OF COURT            PO BOX 2009                                                                                   LAFAYETTE         LA      70502
LAFAYETTE PARISH SHERIFFS OFFICE           1010 LAFAYETTE ST 4TH FL                                                                      LAFAYETTE         LA      70501
LAFAYETTE PARISH TAX COLLECTOR             1010 LAFAYETTE ST                                                                             LAFAYETTE         LA      70501
LAFAYETTE PARK VILLAGE COMMUNITY AS        1001 E HIGHLAND ST                                                                            ALLENTOWN         PA      18109
LAFAYETTE TOWN                             LAFAYETTE TN ‐ TAX RECEI           P.O. BOX 193                                               LAFAYETTE         NY      13084
LAFAYETTE TOWN                             LAFAYETTE TWN TREASURER            5765 197TH ST                                              CHIPPEWA FALLS    WI      54729
LAFAYETTE TOWN                             LAFAYETTE TWN TREASURER            N6221 TAMARACK CT.                                         ELKHORN           WI      53121
LAFAYETTE TOWNSHIP                         LAFAYETTE TWP‐COLLECTOR            33 MORRIS FARMS ROAD                                       LAFAYETTE         NJ      07848
LAFLIN BORO                                CHARLES BOYD ‐ TAX COLLE           121 CEDARWOOD DRIVE                                        LAFLIN            PA      18702
LAFLIN BOROUGH                             47 LAFLIN ROAD                                                                                LAFLIN            PA      18702‐7213
LAFOLLETTE CITY                            LAFOLLETTE CITY‐TAX COLL           207 S TENNESSEE AVE                                        LAFOLLETTE        TN      37766
LAFOLLETTE TOWN                            LAFOLLETTE TWN TREASURER           3475 MANGELSEN RD                                          SHELL LAKE        WI      54871
LAFONTAINE, BREANNA                        ADDRESS ON FILE
LAGASSE PLUMBING INC.                      5600 PINKNEY AVE                                                                              SARASOTA          FL      34233
LAGERHOLM, TODD                            ADDRESS ON FILE
LAGO GRANDE HOMEOWNERS ASSOCIATION, INC.   6520 W. 24TH COURT                                                                            HIALEAH           FL      33016
LAGO GRANDE TWO CONDOMINIUM ASSOCIATION    14750 NW 77 COURT SUITE 114                                                                   MIAMI LAKES       FL      33016
LAGO LA QUINTA HOMEOWNERS ASSOCIATION      51350 DESERT CLUB DR  4                                                                       LA QUINTA         CA      92253
LAGOMARAGER                                4837 CAROLINA BEACH 101                                                                       WILMINGTON        NC      28412
LAGOON POINT COMMUNITY                     ASSOCIATION                        PO BOX 123                                                 GREENBANK         WA      98253
LAGRANGE                                   LA GRANGE CITY ‐ COLLECT           P O BOX 266                                                LA GRANGE         MO      63448
LAGRANGE CITY                              CITY OF LAGRANGE ‐ CLERK           307 W JEFFERSON ST                                         LAGRANGE          KY      40031
LAGRANGE CNTY. REGIONAL UTILITY DISTRICT   P O BOX 270                                                                                   LAGRANGE          IN      46761
LAGRANGE COUNTY                            LAGRANGE COUNTY ‐ TREASU           114 W MICHIGAN ST                                          LAGRANGE          IN      46761
LAGRANGE TOWN                              LAGRANGE TN ‐ TAX RECEIV           120 STRINGHAM RD                                           LAGRANGEVILLE     NY      12540
LAGRANGE TOWN                              LAGRANGE TWN TREASURER             PO BOX 359                                                 WHITEWATER        WI      53190
LAGRANGE TOWNSHIP                          LAGRANGE TOWNSHIP ‐ TREA           61078 SPENCER RD                                           CASSOPOLIS        MI      49031
LAGRECA, ANTHONY                           ADDRESS ON FILE
LAGRONE, KIA                               ADDRESS ON FILE
LAGUNA DE LA PAZ HOA                       42635 MELANIE PLACE STE 103                                                                   PALM DESERT       CA      92211
LAGUNA HILLS MUTUAL                        24351 EL TORO ROAD                                                                            LAGUNA WOODS      CA      92637
LAGUNA IRR DIST                            LAGUNA IRRIGATION DISTRI           5065 19 1/2 AVE                                            RIVERDALE         CA      93656
LAHA ENGINEERS, INC.                       6602 BASELINE ROAD, SUITE E                                                                   LITTLE ROCK       AR      72209
LAHAINA RESIDENTIAL AOAO                   5095 NAPILIHAU ST STE 202                                                                     LAHAINA           HI      96761
LAILA SHIVJI &                             TAJUDDIN M SHIVJI                  2116 GOLDEN OAK DR                                         BEDFORD           TX      76021
LAINE, BREANNA                             ADDRESS ON FILE
LAING, MICHAEL                             ADDRESS ON FILE
LAINGSBURG CITY                            LAINGSBURG CITY ‐ TREASU           114 N WOODHULL ST ‐ BOX                                    LAINGSBURG        MI      48848
LAIRD HEATING & COOLING                    MATTHEW NORMAN LAIRD               8057 CR 606                                                BROWNWOOD         TX      76801
LAIRD TOWNSHIP                             LAIRD TOWNSHIP ‐ TREASUR           PO BOX 9                                                   NISULA            MI      49952
LAIRD, DARIAN                              ADDRESS ON FILE
LAIRD, DEREK                               ADDRESS ON FILE
LAKE ALHAMBRA POA                          C/O HMC                            2151 SALVIO STREET, SUITE 250                              CONCORD           CA      94520
LAKE ARBOR VILLAGE UNIT 6                  10112 USA TODAY WAY                                                                           MIRAMAR           FL      33025
LAKE ARBOR VILLAGES                        P. O. BOX 820 455                                                                             SOUTH FLORIDA     FL      33082
LAKE ARROWHEAD COMMUNITY, INC.             206 OLD PORTLAND ROAD                                                                         NORTH WATERBORO   ME      04061
LAKE ARROWHEAD INS                         P O BOX 3052                                                                                  LAKE ARROWHEAD    CA      92352
LAKE ARROWHEAD INS SRVCS                   252 CORONA CIR                                                                                LAKE ARROWHEAD    CA      92352
LAKE ARTHUR TOWN                           LAKE ARTHUR TOWN ‐ COLLE           PO DRAWER AK                                               LAKE ARTHUR       LA      70549
LAKE AT CEDAR SPRINGS HOA                  8433 MARKO DR.                                                                                CEDAR HILL        MO      63016
LAKE BARRINGTON SHORES CONDO ASSOC. 4      64 OLD BARN ROAD                                                                              LAKE BARRINGTON   IL      60010
LAKE BUNGGEE TAX DISTRIC                   LAKE BUNGGEE DIST‐COLLEC           P O BOX 231                                                WOODSTOCK         CT      06281




                                                                                                          Page 500 of 998
                                          19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                             Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          504 of 1004
Creditor Name                                Address1                                   Address2                                     Address3                    City                State   Zip        Country
LAKE CALIFORNIA POA                          19999 LAKE CALIFORNIA DRIVE                                                                                         COTTONWOOD          CA      96022
LAKE CAMELOT PROPERTY OWNERS ASSOC           298 LEISURE LANE                                                                                                    NEKOOSA             WI      54457
LAKE CHAMPETRA HOA INC                       7820 E NORTH SHORE DRIVE                                                                                            HARTSBURG           MO      65039
LAKE CHARLES ASSOCIATION INC                 550 SW LAKE CHARLES CIR                                                                                             PORT SAINT LUCIE    FL      34986
LAKE CITY                                    LAKE CITY‐TAX COLLECTOR                    5455 JONESBORO RD                                                        LAKE CITY           GA      30260
LAKE CITY BORO                               LAKE CITY BORO ‐ TAX COL                   10029 SEELEY ST, BORO BL                                                 LAKE CITY           PA      16423
LAKE CITY CITY                               LAKE CITY ‐ TREASURER                      115 W JOHN ST                                                            LAKE CITY           MI      49651
LAKE COLONY HOA, INC.                        ASSOCIATED PROPERTY MANAGEMENT             1928 LAKE WORTH RD                                                       LAKE WORTH          FL      33481
LAKE COMO BORO  ‐FISCAL                      LAKE COMO BORO ‐ TAX COL                   1740 MAIN STREET                                                         LAKE COMO           NJ      07719
LAKE CONROE HILLS MUD E                      LAKE CONROE HILLS MUD                      17111 ROLLING CREEK                                                      HOUSTON             TX      77090
LAKE COUNTRY MORTGAGE                        LOAN TRUST 2005‐HE1                        WELLS FARGO BANK NAT ASSOC AS TRUSTEE        9062 OLD ANNAPOLIS ROAD     COLUMBIA            MD      21045
LAKE COUNTRY REAL ESTATE INC.                902 N DELAWARE ST.                                                                                                  CHOUTEAU            OK      74337
LAKE COUNTRY REAL ESTATE INC.                ATTN: PEGGIE CLAYPOOL                      902 N DELAWARE                                                           CHOUTEAU            OK      74337
LAKE COUNTY                                  LAKE COUNTY ‐ TAX COLLEC                   255 NORTH FORBES ST, ROO                                                 LAKEPORT            CA      95453
LAKE COUNTY                                  LAKE COUNTY ‐ TAX COLLEC                   513 CENTER STREET                                                        LAKEVIEW            OR      97630
LAKE COUNTY                                  LAKE COUNTY ‐ TREASURER                    105 MAIN ST ‐ ADMIN BLDG                                                 PAINESVILLE         OH      44077
LAKE COUNTY                                  LAKE COUNTY ‐ TREASURER                    106 4TH AVE EAST                                                         POLSON              MT      59860
LAKE COUNTY                                  LAKE COUNTY ‐ TREASURER                    18 N COUNTY ST 102                                                       WAUKEGAN            IL      60085
LAKE COUNTY                                  LAKE COUNTY ‐ TREASURER                    200 E CENTER ST                                                          MADISON             SD      57042
LAKE COUNTY                                  LAKE COUNTY ‐ TREASURER                    2293 N. MAIN ST                                                          CROWN POINT         IN      46307
LAKE COUNTY                                  LAKE COUNTY AUDITOR‐TREA                   601 3RD AVENUE                                                           TWO HARBORS         MN      55616
LAKE COUNTY                                  LAKE COUNTY‐TAX COLLECTO                   PO DRAWER 327                                                            TAVARES             FL      32778
LAKE COUNTY                                  LAKE COUNTY‐TREASURER                      PO BOX 276                                                               LEADVILLE           CO      80461
LAKE COUNTY                                  LAKE COUNTY‐TRUSTEE                        229 CHURCH ST ‐ COURTHOU                                                 TIPTONVILLE         TN      38079
LAKE COUNTY                                  PO BOX 276                                                                                                          LEADVILLE           CO      80461‐0276
LAKE COUNTY COLLECTOR                        18 N COUNTY ST                             ROOM 102                                                                 WAUKEGAN            IL      60085
LAKE COUNTY COMMISSIONERS                    105 MAIN STREET                                                                                                     PAINESVILLE         OH      44077
LAKE COUNTY DEPARTMENT OF PUBLIC WORKS       KATHY DALESSANDRO                          650 W. WINCHESTER RD                                                     LIBERTYVILLE        IL      60048
LAKE COUNTY DEPT OF UTILITIES                P.O. BOX 8005                                                                                                       PAINESVILLE         OH      44077
LAKE COUNTY PUBLIC UTILITIES                 125 EAST ERIE STREET                       SUITE 7                                                                  PLAINESVILLE        OH      44077
LAKE COUNTY RECORDER                         2293 N MAIN ST                             BLDG A, 2ND FL                                                           CROWN POINT         IN      46307
LAKE COUNTY SPECIAL DISTRICTS                230 N. MAIN STREET                                                                                                  LAKEPORT            CA      95453
LAKE COUNTY TAX COLLECTOR                    255 N FORBES ST  RM 215                                                                                             LAKEPORT            CA      95453
LAKE COUNTY TAX COLLECTOR                    320 W MAIN STREET                                                                                                   TAVARES             FL      32778
LAKE COUNTY TREASURER                        18 N COUNTY STREET                         ROOM 102                                                                 WAUKEGAN            IL      60085
LAKE COUNTY TREASURER                        2293 N MAIN ST                             BUILDING A, 2ND FLOOR                                                    CROWN POINT         IN      46307
LAKE COUNTY TREASURER                        232 RUSSELL ST                                                                                                      HAMMOND             IN      46320
LAKE COUNTY TREASURER                        800 ‐ 10TH STREET  STE 210                                                                                          BALDWIN             MI      49304
LAKE COUNTY TREASURER                        PO BOX 490                                 105 MAIN STREET                                                          PAINESVILLE         OH      44077
LAKE COUNTY UTILITIES                        1845 LAKE ROAD                                                                                                      PAINESVILLE         OH      44077
LAKE CREST POA INC                           PO BOX 16                                                                                                           GREENTOWN           PA      18426
LAKE CTRY MORTGAGE LOAN TRUST 2006‐HE1       WELLS FARGO BANK NTL ASSOC AS TRUSTEE      9062 OLD ANNAPOLIS ROAD                                                  COLUMBIA            MD      21045
LAKE CUSHMAN CO INC                          24113 56TH AVE W                           SUITE 103                                                                MOUNTLAKE TERRACE   WA      98043
LAKE CUSHMAN MAINTENANCE COMPANY             3740 N LAKE CUSHMAN ROAD                                                                                            HOODSPORT           WA      98548
LAKE DELTON UTILITY DEPARTMENT               50 WISCONSIN DELLS PKWY SOUTH              PO BOX 87                                                                LAKE DELTON         WI      53940‐0087
LAKE DELTON VILLAGE                          LAKE DELTON VLG TREASURE                   PO BOX 87/50 WIS DELLS P                                                 LAKE DELTON         WI      53940
LAKE DON PEDRO COMMUNITY                     SERVICES DISTRICT                          9751 MERCED FALLS ROAD                                                   LA GRANGE           CA      95329
LAKE DON PEDRO OWNERS ASSOCIATION            5182 FUENTES DE FLORES                                                                                              LA GRANGE           CA      95329
LAKE EDDINS PROPERTY OWNERS ASSOCIATION      27 LAKE EDDINS                             1638                                                                     PACHUTA             MS      39347
LAKE ENTERPRISES                             JOHN MICHAEL PAULUS                        32911 MORRISON PL                                                        LAKE ELSINORE       CA      92530
LAKE FOREST UD   A                           LAKE FOREST UD ‐ TAX COL                   P O BOX 1368                                                             FRIENDSWOOD         TX      77549
LAKE FRANCIS ESTATES POA                     6972 LAKE GLORIA BLVD                                                                                               ORLANDO             FL      32809‐3200
LAKE GENEVA CITY                             LAKE GENEVA CITY TREASUR                   626 GENEVA ST.                                                           LAKE GENEVA         WI      53147
LAKE GEORGE CEN.SCH.(TWN                     LAKE GEORGE CS‐TAX RECEI                   742 BAY ROAD                                                             QUEENSBURY          NY      12804
LAKE GEORGE TOWN                             LAKE GEORGE TOWN‐TAX COL                   PO BOX 392                                                               LAKE GEORGE         NY      12845
LAKE GEORGE VILLAGE                          LAKE GEORGE VILLAGE‐CLER                   26 OLD POST ROAD                                                         LAKE GEORGE         NY      12845
LAKE GRANBURY HARBOR OWNERS ASSOCIATION      3631 LAKE GRANBURY DRIVE                                                                                            GRANBURY            TX      76048
LAKE GROVE VILLAGE                           LAKE GROVE VIL‐COLLECTOR                   PO BOX 708                                                               LAKE GROVE          NY      11755
LAKE HALLIE VILLAGE                          VLG OF LAKE HALLIE TREAS                   13136 30TH AVENUE                                                        CHIPPEWA FALLS      WI      54729
LAKE HEMET MUNICIPAL WATER DISTRICT          P.O. BOX 5039                              26385 FAIRVIEW AVENUE                                                    HEMET               CA      92544
LAKE HENRY ESTATES                           684 DYSON ROAD                                                                                                      HAINES CITY         FL      33844
LAKE HINSDALE TOWER CONDO ASSOC.             25 NORTHWEST POINT BLVD                    SUITE 330                                                                ELK GROVE           IL      60007
LAKE HOLCOMBE TOWN                           LAKE HOLCOMBE TWN TREASU                   25618 273RD STREET                                                       HOLCOMBE            WI      54745
LAKE HOLIDAY ASSOCIATION                     14926 HOLIDAY DRIVE NW                                                                                              GIG HARBOR          WA      98329‐4638
LAKE HOLIDAY HIDE‐A‐WAY                      IMPROVEMENT CORP.                          3500 ELM DRIVE                                                           KINGMAN             IN      47952
LAKE IN THE WOODS CMTY.                      SERVICES ASSOC., INC.                      1900 WATERFORD DRIVE                                                     VERO BEACH          FL      32966
LAKE IN THE WOODS OWNERS ASSOC., INC         4400 LAKE IN THE WOODS DRIVE                                                                                        SPRING HILL         FL      34607
LAKE INSURANCE AGY LTD                       3438 N SOUTHPORT                                                                                                    CHICAGO             IL      60657
LAKE JANE ESTATES, INC                       P. O. BOX 7453                                                                                                      BONNEY LAKE         WA      98391
LAKE JESSAMINE ESTATES HOA INC               6925 LAKE ELLENOR DR                       SUITE 115                                                                ORLANDO             FL      32809




                                                                                                                   Page 501 of 998
                                       19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        505 of 1004
Creditor Name                              Address1                                   Address2                                    Address3            City               State   Zip        Country
LAKE JOSEPH HOMEOWNERS' ASSOC., INC.       RUE WEINGER                                P.O. BOX 469                                                    MONTICELLO         NY      12771
LAKE LACKAWANNA INVESTMENT COMPANY, INC.   PO BOX 89                                                                                                  STANHOPE           NJ      07874
LAKE LAWN CONDOMINIUM ASSOCIATION INC      6704 LONE OAK BLVD                                                                                         NAPLES             FL      34109
LAKE LEHMAN S.D./LAKE                      LAURA ELDERKIN‐TAX COLLE                   341 LEHMAN OUTLET RD                                            DALLAS             PA      18612
LAKE LEHMAN S.D./LEHMAN                    PEGGY MOYER ‐ TAX COLLEC                   POB 41                                                          LEHMAN             PA      18627
LAKE LEHMAN S.D./ROSS                      LAKE LEHMAN SD ‐ TAX COL                   P.O. BOX 147                                                    SWEET VALLEY       PA      18656
LAKE LEHMAN S.D.‐NOXEN T                   LAKE LEHMAN SD ‐ TAX COL                   160 ELIZABETH ST.                                               NOXEN              PA      18636
LAKE LEHMAN SCHOOL DISTR                   JACQUELINE LATOSEK ‐ COL                   1681 HUNTSVILLE RD                                              JACKSON TOWNSHIP   PA      18708
LAKE LIMERICK COUNTY CLUB, INC.            790 E ST. ANDREWS DRIVE                                                                                    SHELTON            WA      98584
LAKE LUZERNE TOWN                          LAKE LUZERNE TN‐TAX COLL                   539 LAKE AVE                                                    LAKE LUZERNE       NY      12846
LAKE LYNWOOD MARINA HOME                   PO BOX 682                                                                                                 LANSING            IL      60438
LAKE MILLS CITY                            LAKE MILLS CITY TREASURE                   200D WATER STREET                                               LAKE MILLS         WI      53551
LAKE MILLS TOWN                            LAKE MILLS TWN TREASURER                   W8875 AIRPORT ROAD                                              WATERLOO           WI      53594
LAKE MISSION VIEJO ASSOCIATION             22555 OLYMPIAD RD.                                                                                         MISSION VIEJO      CA      92692
LAKE MITCHELL SEWER AUTHORITY              4830 M‐55                                                                                                  CADILLAC           MI      49601
LAKE MOHAWK COUNTRY CLUB                   21 THE BOARDWALK                                                                                           SPARTA             NJ      07871
LAKE MOHAWK POA, INC.                      1 N. MOHAWK DR                                                                                             MALVERN            OH      44644
LAKE MONTICELLO OWNERS ASSOCIATION         41 ASHLAWN BLVD.                                                                                           PALMYRA            VA      22963
LAKE MOUNTAIN ESTATES HOA                  510 LAKES DRIVE                                                                                            HENDERSON          NV      89005
LAKE MUD JM                                LAKE MUD  ‐ TAX COLLECTO                   103 KERRY                                                       HIGHLANDS          TX      77562
LAKE NEBAGAMON VILLAGE                     DOUGLAS COUNTY TREASURER                   1313 BELKNAP ST, RM 102                                         SUPERIOR           WI      54880
LAKE OCONEE HOMEOWNERS ASSOCIATION, INC.   11735 POINTE PLACE                                                                                         ROSEWELL           GA      30076
LAKE OCONEE ROOFING                        2200 HWY 15 S                                                                                              GREENSBORO         GA      30642
LAKE ODESSA VILLAGE                        LAKE ODESSA VLG ‐ TREASU                   839 FOURTH AVE                                                  LAKE ODESSA        MI      48849
LAKE OF THE WOODS ASSOCIATION              102 LAKEVIEW PKWY                                                                                          LOCUST GROVE       VA      22508
LAKE OF THE WOODS COUNTY                   LAKE OF THE WOODS COUNTY                   206 8TH AVENUE SE SUITE                                         BAUDETTE           MN      56623
LAKE OF THE WOODS HOA. INC.                RAFAEL SOTOMAYOR                           300 CAROLWOOD POINT                                             FERN PARK          FL      32730
LAKE ORION VILLAGE                         LAKE ORION VILLAGE ‐ TRE                   2525 JOSLYN RD                                                  LAKE ORION         MI      48360
LAKE OZARK                                 LAKE OZARK CITY ‐ COLLEC                   P.O. BOX 370                                                    LAKE OZARK         MO      65049
LAKE PARK & CUBA                           2039 SECOND ST                                                                                             LAKE PARK          MN      56554
LAKE PARK & CUBA                           INS CO                                     PO BOX 328                                                      LAKE PARK          MN      56554
LAKE PARK VILLAGE                          LAKE PARK VILLAGE ‐ COLL                   P.O. BOX 219                                                    INDIAN TRAIL       NC      28079
LAKE PATAGONIA RANCH POA                   HC 2 BOX 285                                                                                               NOGALES            AZ      85621
LAKE PLACID C S                            LAKE PLACID C S‐TAX COLL                   50 CUMMINGS ROAD                                                LAKE PLACID        NY      12946
LAKE PLACID VILLAGE                        LAKE PLACID VIL‐TAX COLL                   2693 MAIN STREET                                                LAKE PLACID        NY      12946
LAKE PLYMOUTH COMMUNITY ASSOC.             P.O. BOX 323                                                                                               PLYMOUTH           CT      06782
LAKE POINTE HOME OWNERS ASSOCIATION        PO BOX 320214                                                                                              FRANKLIN           WI      53132
LAKE PROVIDENCE TOWN                       LAKE PROVIDENCE TOWN COL                   201 SPARROW STREET                                              LK PROVIDENCE      LA      71254
LAKE RIDGE HOA                             C/O TAYLOR MANAGEMENT COMPANY              80 SOUTH JEFFERSON ROAD SECOND FLOOR                            WHIPPANY           NJ      07981
LAKE RIDGE VILLAS SOUTH                    AT FLEMING ISLAND PLANTATION HOA INC.      2806 N FIFTH ST., UNITE 403                                     ST. AUGUSTINE      FL      32084
LAKE SANTEE POA, INC.                      13 SW WRENN PARKWAY                                                                                        GREENSBURG         IN      47240
LAKE SHASTINA CMTY. SERVICES DISTRICT      16320 EVERHART DRIVE                                                                                       WEED               CA      96094
LAKE SHASTINA POA                          P.O. BOX 308                                                                                               WEED               CA      96094
LAKE ST. LOUIS                             LAKE ST. LOUIS CITY‐COLL                   200 CIVIC CENTER DR                                             LAKE ST LOUIS      MO      63367
LAKE STEVENS SEWER DISTRICT                SUSAN MORALES                              1106 VERNON ROAD                            SUITE A             LAKE STEVENS       WA      98258
LAKE SUCCESS VILLAGE                       LAKE SUCCESS VIL‐RECEIVE                   318 LAKEVILLE RD                                                GREAT NECK         NY      11020
LAKE TANSI VILLAGE POA                     5050 SHOSHONE LOOP                                                                                         CROSSVILLE         TN      38572‐6416
LAKE TIPPECANOE OWNERS ASSOC., INC.        16 CHURCH ST                                                                                               OSPREY             FL      34229
LAKE TOMAHAWK TOWN                         LAKE TOMAHAWK TWN TREASU                   P.O. BOX 396                                                    LAKE TOMAHAWK      WI      54539
LAKE TOWN                                  LAKE TWN TREASURER                         PO BOX 464                                                      PARK FALLS         WI      54552
LAKE TOWN                                  MARINETTE COUNTY TREASUR                   1926 HALL AVENUE                                                MARINETTE          WI      54143
LAKE TOWNSHIP                              LAKE TOWNSHIP ‐ TREASURE                   15580 STAR LAKE RD                                              BALDWIN            MI      49304
LAKE TOWNSHIP                              LAKE TOWNSHIP ‐ TREASURE                   5153 SCENIC HWY                                                 HONOR              MI      49640
LAKE TOWNSHIP                              LAKE TOWNSHIP ‐ TREASURE                   9150 W WATERGATE RD                                             MCBAIN             MI      49657
LAKE TOWNSHIP                              LAKE TOWNSHIP ‐ TREASURE                   PO BOX 429                                                      CASEVILLE          MI      48725
LAKE TOWNSHIP                              LAKE TOWNSHIP ‐ TREASURE                   PO BOX 818                                                      BRIDGMAN           MI      49106
LAKE TOWNSHIP                              LAURA ELDERKIN‐TAX COLLE                   341 LEHMAN OUTLET RD                                            DALLAS             PA      18612
LAKE TOWNSHIP                              MICHELLE VALENTINO‐COLLE                   39 BANDITS LN                                                   LAKE ARIEL         PA      18436
LAKE TOWNSHIP                              TAX COLLECTOR                              N7783 COUNTY ROAD 577                                           STEPHENSON         MI      49887
LAKE TOWNSHIP TREASURER                    PO BOX 536                                                                                                 HOUGHTON LAKE      MI      48629
LAKE VIEW APPRAISAL                        1404 LAKEHURST RD                                                                                          MOSINEE            WI      54455
LAKE VILLAGE ESTATES                       400 SULPHUR BANK DR                                                                                        CLEARLAKE OAKS     CA      95423
LAKE VILLAGE SQUARE HOA                    PO BOX 65061                                                                                               PHOENIX            AZ      85082
LAKE VILLANOW HOMEOWNERS ASSOCOATION       7801 VILLANOW DRIVE                                                                                        SANFORD            NC      27332
LAKE WACCAMAW TOWN                         LAKE WACCAMAW TOWN ‐ COL                   205 FLEMINGTON DR                                               LAKE WACCAMAW      NC      28450
LAKE WILDERNESS                            PROPERTY OWNERS ASSOC                      12910 JACKSONS FORD RD                                          SPOTSYLVANIA       VA      22551
LAKE WILDWOOD ASSOCIATION                  11255 COTTONTAIL WAY                                                                                       PENN VALLEY        CA      95946
LAKE WOODBERRY HOA                         MARYELLEN ROMICH,                          DIRECTOR OF COLLECTION SERVICES             P.O. BOX 803555     DALLAS             TX      75380‐3555
LAKE YALE ESTATES CONDO ASSOC.             38141 MAYWOOD BAY DRIVE                                                                                    LEESBURG           FL      34788
LAKE, MICHAEL                              ADDRESS ON FILE




                                                                                                                Page 502 of 998
                                       19-10412-jlg            Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    506 of 1004
Creditor Name                              Address1                               Address2                                     Address3             City                  State   Zip          Country
LAKE, RACHEL                               ADDRESS ON FILE
LAKE, RANDY                                ADDRESS ON FILE
LAKEBRIDGE ASSOCIATION 4                   3500 67TH STREET E.                                                                                      INVER GROVE HEIGHTS   MN      55076
LAKEFIELD TOWNSHIP                         LAKEFIELD TOWNSHIP ‐ TRE               PO BOX 397                                                        MERRILL               MI      48637
LAKEFIELD TOWNSHIP                         LAKEFIELD TOWNSHIP ‐ TRE               PO BOX 99                                                         MC MILLAN             MI      49853
LAKEHAVEN UTILITY DISTRICT                 31627 1ST AVE S                                                                                          FEDERAL WAY           WA      98003
LAKEHURST BORO                             LAKEHURST BORO ‐ TAX COL               5 UNION AVENUE                                                    LAKEHURST             NJ      08733
LAKELAND CITY                              SHELBY COUNTY‐TRUSTEE                  157 POPLAR AVE ‐ SUITE 2                                          MEMPHIS               TN      38103
LAKELAND CSD (CARMEL)                      LAKELAND CSD ‐ REC OF TA               1086 E MAIN ST                                                    SHRUBOAK              NY      10588
LAKELAND CSD (PHILIPSTOW                   LAKELAND CSD‐RECEIVER OF               1086 E MAIN ST                                                    SHRUBOAK              NY      10588
LAKELAND CSD (PUTNAM VAL                   LAKELAND CSD‐RECEIVER OF               1086 E MAIN ST                                                    SHRUB OAK             NY      10588
LAKELAND ESTATES HOMEOWNER ASSOCIATION     PO BOX 433                                                                                               LAKESIDE              OR      97449
LAKELAND S.D./JERMYN                       LAKELAND SD ‐ TAX COLLEC               219 HUDSON STREET                                                 JERMYN                PA      18433
LAKELAND S.D./MAYFIELD                     DIANE BACHAK ‐ TAX COLLE               400 DELAWARE ST                                                   MAYFIELD              PA      18433
LAKELAND SCHOOL DISTRICT                   CARBONDALE TWP ‐ TAX COL               117 WALKER ST                                                     CHILDS                PA      18407
LAKELAND SD / GREENFIELD                   DONALD J. FLYNN ‐ COLLEC               109 HIGH POINT ST.                                                GREENFIELD TWP        PA      18407
LAKELAND SD / SCOTT TOWN                   LAKELAND SD/SCOTT TWP ‐                732 JUSTUS BLVD                                                   SCOTT TOWNSHIP        PA      18411
LAKELAND TOWN                              LAKELAND TWN TREASURER                 PO BOX 28                                                         BARRONETT             WI      54813
LAKEMONT REAL ESTATE                       ATTN: LYNDA HOPKINS                    7 SOUTH 3RD AVE                                                   YAKIMA                WA      98902
LAKEMONT REAL ESTATE, LLC                  ATTN: LYNDA HOPKINS                    1430 SUMMITVIEW AVE                                               YAKIMA                WA      98902
LAKEPOINTE AT TOWNE CENTRE COA             PO BOX 98118                                                                                             LAS VEGAS             NV      89193
LAKERIDGE TOWNHOME HOA, INC.               P.O. BOX 537                                                                                             HOPATCONG             NJ      07843‐0537
LAKERIDGE VILLA ASSOCIATION                C/O EBMC P.O.BOX 12580                                                                                   RENO                  NV      89510
LAKES AREA DOCK AND LIFT AND ROOFING       SHANE T. ORTH                          SHANE T. ORTH                                1030 40TH AVE NW     BACKUS                MN      56435
LAKES AT HIGHLAND GLEN CA, INC             PO BOX 218844                                                                                            HOUSTON               TX      77218
LAKES OF ACADIA HOA, INC.                  1450 NW 87 AVENUE, STE. 204                                                                              DORAL                 FL      33172
LAKES OF ENVIRON CONDO ASSOC., INC.        C/O BENCHMARK PROPERTY MANAGEMENT      7932 WILES ROAD                                                   CORAL SPRINGS         FL      33065
LAKES OF OLYMPIA CONDOMINIUM ASSOCIATION   C/O CARDINAL PROPERTY MANAGEMENT       17730‐A OAK PARK AVE.                                             TINLEY PARK           IL      60477
LAKES OF THE FOUR SEASONS POA INC          1048 LAKESHORE DR                                                                                        CROWN POINT           IN      46307
LAKES OF THE MEADOW MASTER                 MAINTENANCE ASSOC. INC                 4450 SW 152ND AVENUE                                              MIAMI                 FL      33185
LAKES REGION SANITARY DISTRICT             25700 W. OLD GRAND AVE                                                                                   INGLESIDE             IL      60041
LAKESHA HOOKS                              8037 LONGLEAF FOREST CT                                                                                  JACKSONVILLE          FL      32210
LAKESHORE AT SILVER LAKE HOA               PO BOX 12582                                                                                             MILL CREEK            WA      98082
LAKESHORE BUILDERS                         1330 CRISPIN DRIVE, SUITE 216                                                                            ELGIN                 IL      60123
LAKESIDE ASSOCIATION INC                   1915 LAVERS CIRCLE E106                                                                                  DELRAY BEACH          FL      33444
LAKESIDE AT LOCHMOOR CONDOMINIUMS          10231 METRO PARKWAY SUITE 204                                                                            FORT MYERS            FL      33966
LAKESIDE ESTATES MASTER                    COMMUNITY ASSOC. INC                   101 PARK PLACE BLVD                          SUITE 2              KISSIMMEE             FL      34741
LAKESIDE GREEN HOA NO 6 INC                1928 LAKE WORTH ROAD                                                                                     LAKE WORTH            FL      33461
LAKESIDE GREEN II‐B HOA, INC               3900 WOODLAKE BLVD                                                                                       LAKE WORTH            FL      33463
LAKESIDE II COMMUNITY ASSOCIATION          C/O ASSOCIA PCM                        27051 TOWNE CENTRE DR STE 200                                     FOOTHILL RANCH        CA      92610
LAKESIDE INS                               7728 VANCE DR                                                                                            ARVADA                CO      80003
LAKESIDE LOFTS CONDOMINIUM ASSOC           1550 W CARROLL AVE STE 300                                                                               CHICAGO               IL      60607
LAKESIDE PARK CITY                         CITY OF LAKESIDE PARK ‐                9 BUTTERMILK PIKE                                                 LAKESIDE PARK         KY      41017
LAKESIDE TOWN                              DOUGLAS COUNTY TREASURER               1313 BELKNAP ST, RM 102                                           SUPERIOR              WI      54880
LAKESIDE TREE CARE                         JOHN BERNACCHI                         4535‐29 AVE                                                       KENOSHA               WI      53140
LAKESIDE VILLAGE DEVELOPMENT, LLC          1 SANCTUARY BLVD                                                                                         MANDEVILLE            LA      70471
LAKESIDE VILLAGE HOMEOWNERS ASSOCIATION    259 N PECOS RD 100                                                                                       HENDERRSON            NV      89074
LAKESIDE WATER DISTRICT                    PO BOX 314                                                                                               LAKESIDE              OR      97449
LAKETON TOWNSHIP                           LAKETON TOWNSHIP ‐ TREAS               2735 W. GILES ROAD                                                N. MUSKEGON           MI      49445
LAKETOWN TOWN                              LAKETWN TWN TREASURER                  2165 295TH AVENUE                                                 LUCK                  WI      54853
LAKETOWN TOWNSHIP                          LAKETOWN TOWNSHIP ‐ TREA               4338 BEELINE RD                                                   HOLLAND               MI      49423
LAKEVIEW GLASS & MIRROR INC                8242 WARREN RD                                                                                           HOUSTON               TX      77040
LAKEVIEW HEIGHTS CITY                      LAKEVIEW HEIGHTS CITY ‐                385 CIRCLE DRIVE                                                  MOREHEAD              KY      40351
LAKEVIEW LIGHT & POWER                     11509 BRIDGEPORT WAY SW                                                                                  LAKEWOOD              WA      98499
LAKEVIEW MANAGEMENT, INC.                  13501 SW 128 STREET 216                                                                                  MIAMI                 FL      33186
LAKEVIEW S.D./STONEBORO                    LINDA WATTS ‐ TAX COLLEC               10 ORCHARD STPOB 114                                              STONEBORO             PA      16153
LAKEVIEW SD/MILLCREEK TW                   LAKEVIEW SD ‐ TAX COLLEC               566 FOSTER RD.                                                    UTICA                 PA      16362
LAKEVIEW SD/SANDY LAKE T                   HEATHER BACHER ‐ TAX COL               3086 SANDY LAKE GROVE CI                                          SANDY LAKE            PA      16145
LAKEVIEW VILLAGE                           LAKEVIEW VILLAGE ‐ TREAS               BOX 30                                                            LAKEVIEW              MI      48850
LAKEVIEW VILLAS CONDOMINIUM ASSOCIATION    1661 TICE VALLEY BLVD SUITE 200                                                                          WALNUT CREEK          CA      94595
LAKEVIEW WOODS POA INC                     6972 LAKE GLORA BLVD                                                                                     ORLANDO               FL      32809
LAKEVILLE COMMONS LLC                      333 N MAIN ST STE 110                                                                                    STILLWATER            MN      55082
LAKEVILLE TOWN                             LAKEVILLE TOWN ‐ TAX COL               346 BEDFORD STREET                                                LAKEVILLE             MA      02347
LAKEWAY GENERAL CONTRACTOR, LLC            DARRYL EUGENE COLE                     1440 COUNTY ROAD 4429                                             DILLEY                TX      78017
LAKEWOOD AT THE CROSSING HOA, INC          C/O BONO AND ASSOCIATES                122 MIDDLE STREET                                                 LAKE MARY             FL      32746
LAKEWOOD AT WINDSOR PARKE ASSOC., INC      4116 GLENHURST DRIVE SOUTH                                                                               JACKSONVILLE          FL      32224‐2295
LAKEWOOD CLUB VILLAGE                      LAKEWOOD CLUB VLG ‐ TREA               6681 AUTOMOBILE RD                                                TWIN LAKE             MI      49457
LAKEWOOD CONDO ASSOC                       PO BOX 61955                                                                                             PHOENIX               AZ      85082
LAKEWOOD CONDOMINIUM ASSOCIATION INC       C/O REI                                2A IVES ST                                                        DANBURY               CT      06810
LAKEWOOD COVE HOA INC                      PO BOX 62270                                                                                             HOUSTON               TX      77205




                                                                                                             Page 503 of 998
                                          19-10412-jlg             Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.           Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     507 of 1004
Creditor Name                                Address1                              Address2                                  Address3     City              State   Zip        Country
LAKEWOOD HOME OWNERS ASSOCIATION INC         PO BOX 27674                                                                                 AUSTIN            TX      78755
LAKEWOOD MID‐RISE III                        790 PARK OF COMMERCE BLVD STE200                                                             BOCA RATON        FL      33487
LAKEWOOD OAKS HOA                            PO BOX 731029                                                                                PUYALLUP          WA      98373
LAKEWOOD PARK PROPERTY OWNERS                7508 JENNINGS WAY                                                                            FORT PIERCE       FL      34951
LAKEWOOD POA, INC.                           651 NE ST. ANDREWS CIRCLE                                                                    LEES SUMMIT       MO      64064
LAKEWOOD TOWN                                LAKEWOOD TWN TREASURER                P O BOX 218                                            LAKEWOOD          WI      54138
LAKEWOOD TOWNSHIP                            LAKEWOOD TWP ‐ COLLECTOR              231 THIRD STREET                                       LAKEWOOD          NJ      08701
LAKEWOOD TOWNSHIP MUA                        390 NEW HAMPSHIRE AVE                                                                        LAKEWOOD          NJ      08701
LAKEWOOD TX                                  3939 TEASLEY LN                                                                              DENTON            TX      76210
LAKEWOOD VILLAGE                             LAKEWOOD VILLAGE‐ CLERK               20 WEST SUMMIT STREET                                  LAKEWOOD          NY      14750
LAKEWOOD VILLAGE HOA II                      C/O KELLER PROPERTIES INC             1895 EAST COUNTY RD E                                  WHITE BEAR LAKE   MN      55110
LAKEWOOD VILLAS VI HOA INC                   C/O ALLIANCE MANAGEMENT LLC           3806 EXCHANGE AVENUE                                   NAPLES            FL      34104
LAKEWOOD WATER DISTRICT                      11900 GRAVELLY LAKE DRIVE SW                                                                 LAKEWOOD          WA      98498
LAKEWOOD WATER DISTRICT                      P. O. BOX 99729                                                                              LAKEWOOD          WA      98496‐7150
LAKEWOODE PARKHOMES                          23131 CRANBROOKE                                                                             NOVI              MI      48375
LALLI, MICHAEL                               ADDRESS ON FILE
LALLIER, BECKY                               ADDRESS ON FILE
LALLIS AND HIGGINS                           440 WASHINGTON ST 3                                                                          WEYMOUTH          MA      02188
LALONDE, KELLY                               ADDRESS ON FILE
LAM & ASSOCS LTD                             4220 EVERGREEN LANE                                                                          ANNANDALE         VA      22003
LAMANTIA, SUSAN                              ADDRESS ON FILE
LAMANTIA'S PAINTING & PRESSURE CLEANING      GARY LAMANTIA                         P.O. BOX 381                                           LEHIGH ACRES      FL      33974
LAMAR BONEPARTE                              517 KING ST UNIT 6                                                                           CHARLESTON        SC      29403
LAMAR COUNTY                                 LAMAR CO‐REV COMMISSIONE              PO BOX 1170                                            VERNON            AL      35592
LAMAR COUNTY                                 LAMAR COUNTY‐TAX COLLECT              PO BOX 309                                             PURVIS            MS      39475
LAMAR COUNTY                                 LAMAR COUNTY‐TAX COMMISS              PO BOX 850                                             BARNESVILLE       GA      30204
LAMAR COUNTY  C/O APPR D                     LAMAR CAD ‐ TAX COLLECTO              P O BOX 400                                            PARIS             TX      75461
LAMAR COUNTY CHANCERY CLERK                  PO BOX 247                                                                                   PURVIS            MS      39475
LAMAR COUNTY CLERK                           119 N MAIN 109                                                                               PARIS             TX      75460
LAMAR COUNTY JUDGE OF PROBATE                PO BOX 338                                                                                   VERNON            AL      35592
LAMAR COUNTY PROBATE OFFICE                  44690 HIGHWAY 17                      P O BOX 338                                            VERNON            AL      35592
LAMAR COUNTY TAX COLLECTOR                   PO BOX 309                                                                                   PURVIS            MS      39475
LAMAR COUNTY TAX COMMISSIONER                105 COUNTRY KITCHEN ROAD                                                                     BARNESVILLE       GA      30204
LAMAR TOWNSHIP                               LAMAR TWP ‐ TAX COLLECTO              78 BELLES SPRING RD                                    MILL HALL         PA      17751
LAMAR, WALTER                                ADDRESS ON FILE
LAMARCA INS                                  1680 EL JOBEAN RD 1                                                                          PORT CHARLOTTE    FL      33948
LAMARQUE PID 1  A                            LAMARQUE PID 1 ‐ TAX COL              PO BOX 1368                                            FRIENDSWOOD       TX      77549
LAMARTINE TOWN                               LAMARTINE TWN TREASURER               W8160 COUNTY ROAD Y                                    OAKFIELD          WI      53065
LAMARTINE TOWN                               TAX COLLECTOR                         N6369 COUNTY ROAD Y                                    FOND DU LAC       WI      54937
LAMARTRIC HINES                              13251 SW 278 TER                                                                             HOMESTEAD         FL      33032
LAMB CONTRACTORS                             4708 APPALOOSA TR                                                                            MASON             OH      45040
LAMB COUNTY APPRAISAL DI                     LAMB CAD ‐ TAX COLLECTOR              PO BOX 950                                             LITTLEFIELD       TX      79339
LAMB INSURANCE SERVICES                      87B HATHORNE LN                                                                              ST MARYS          GA      31558
LAMB, JOHN                                   ADDRESS ON FILE
LAMB, LASHASKA                               ADDRESS ON FILE
LAMB, STEPHANIE                              ADDRESS ON FILE
LAMBERT INS                                  367 LAKEPORT BL                                                                              LAKEPORT          CA      95453
LAMBERT INSURANCE AGENCY                     PO BOX 72                                                                                    WILLOWS           CA      95988
LAMBERT, DEMETRIA                            ADDRESS ON FILE
LAMBERTVILLE CITY                            LAMBERTVILLE CITY ‐ COLL              18 YORK STREET                                         LAMBERTVILLE      NJ      08530
LAMB‐LINDOW, WANDA                           ADDRESS ON FILE
LAMBORNE, SEAN                               ADDRESS ON FILE
LAMMONS, KEITH                               ADDRESS ON FILE
LAMOINE TOWN                                 LAMOINE TOWN‐TAX COLLECT              606 DOUGLAS HIGHWAY                                    LAMOINE           ME      04605
LAMONT MANAGEMENT INC                        250 104TH AVENUE                                                                             TREASURE ISLAND   FL      33706
LAMONT PUBLIC UTILITY DISTRICT               8624 SEGRUE ROAD                                                                             LAMONT            CA      93241
LAMONT, PATRICIA                             ADDRESS ON FILE
LAMOREUX, DANIEL                             ADDRESS ON FILE
LAMOTHE LEON, ZURISADAY                      ADDRESS ON FILE
LAMOUNIER, DANILO                            ADDRESS ON FILE
LAMOUNTAIN BROS, INC                         37 FEDERAL HILL ROAD                                                                         OXFORD            MA      01540
LAMOURE COUNTY                               LAMOURE COUNTY ‐ TREASUR              PO BOX 122                                             LAMOURE           ND      58458
LAMOUREAUX, GABRIEL                          ADDRESS ON FILE
LAMPASAS COUNTY APPRAISA                     LAMPASAS CAD ‐ TAX COLLE              P O BOX 175                                            LAMPASAS          TX      76550
LAMPCO FEDERAL CREDIT UNION                  5411 DR. MLK JR BLVD                                                                         ANDERSON          IN      46013
LAMPETER‐STRASBURG S.D./                     LAMPETER STRASBURG SD ‐               1600 BOOK RD, POB 428                                  LAMPETER          PA      17537
LAMPORT, JESSICA                             ADDRESS ON FILE
LAMPTON RUSHING AGENCY                       P O BOX 151                                                                                  TYLERTOWN         MS      39667
LANARK TOWN                                  LANARK TWN TREASURER                  9070 COUNTY RD D                                       AMHERST           WI      54406
LANCASTER & BAY INS                          3124 S ALAMEDA ST                                                                            CORPUS CHRISTI    TX      78404




                                                                                                           Page 504 of 998
                                      19-10412-jlg             Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              508 of 1004
Creditor Name                            Address1                           Address2                                       Address3                         City                 State   Zip        Country
LANCASTER AREA SEWER AUTHORITY           130 CENTERVILLE ROAD                                                                                               LANCASTER            PA      17603
LANCASTER AT CENTURY VILLAGE             CONDO ASSOC., INC.                 P.O. BOX 028100                                C/O FIRSTSERVICE RESIDENTIAL     MIAMI                FL      33102
LANCASTER CITY                           LANCASTER CITY TREASURER           206 S MADISON ST                                                                LANCASTER            WI      53813
LANCASTER CITY  CITY BIL                 LANCASTER CITY ‐ TAX COL           39 WEST CHESTNUT ST                                                             LANCASTER            PA      17603
LANCASTER CITY  COUNTY B                 LANCASTER COUNTY ‐ TREAS           150 N. QUEEN ST. STE 122                                                        LANCASTER            PA      17608
LANCASTER CITY WATER AUTHORITY           39 W CHESTNUT ST.                                                                                                  LANCASTER            PA      17608
LANCASTER CONSTRUCTION                   LLC              STE 401           9100 BLUEBONNET CTRE BLD                                                        BATON ROUGE          LA      70809
LANCASTER COUNTY                         LANCASTER COUNTY ‐ TREAS           555 S 10TH STREET, RM 1                                                         LINCOLN              NE      68508
LANCASTER COUNTY                         LANCASTER COUNTY ‐ TREAS           8311 MARY BALL RD,STE 20                                                        LANCASTER            VA      22503
LANCASTER COUNTY CLERK OF COURT          PO BOX 1809                                                                                                        LANCASTER            SC      29720
LANCASTER COUNTY TAX COLLECTOR           101 N MAIN  ST                                                                                                     LANCASTER            SC      29721‐1809
LANCASTER COUNTY WEED CONTROL            444 CHERRYCREEK RD, BLDG B                                                                                         LINCOLN              NE      68528
LANCASTER CS (CHEEKTOWAG                 LANCASTER CS ‐ REC OF TA           3301 BROADWAY ST. TOWN H                                                        CHEEKTOWAGA          NY      14227
LANCASTER CS (ELMA TN)                   LANCASTER CS ‐ TAX COLLE           1600 BOWEN ROAD                                                                 ELMA                 NY      14059
LANCASTER CS (LANCASTER                  LANCASTER CS ‐ TAX RECEI           21 CENTRAL AVE                                                                  LANCASTER            NY      14086
LANCASTER MUD 1  L                       LANCASTER MUD 1 ‐ COLLEC           11111 KATY FREEWAYSUITE                                                         HOUSTON              TX      77079
LANCASTER NEIGHBORHOOD ASSOC. INC        3352 OLD WASHINGTON ROAD                                                                                           WALDORF              MD      20602
LANCASTER S.D./LANCASTER                 LANCASTER SD ‐ TAX COLLE           PO BOX 4546 C/O FULTON B                                                        LANCASTER            PA      17602
LANCASTER TOWN                           DIANE M. TERRANOVA, RECI           21 CENTRAL AVE                                                                  LANCASTER            NY      14086
LANCASTER TOWN                           LANCASTER TOWN ‐TAX COLL           25 MAIN ST                                                                      LANCASTER            NH      03584
LANCASTER TOWN                           LANCASTER TOWN ‐TAX COLL           695 MAIN STREET, SUITE 5                                                        LANCASTER            MA      01523
LANCASTER TOWNSHIP                       LANCASTER CO TREASURER             150 N QUEEN ST. STE 122                                                         LANCASTER            PA      17603
LANCASTER TOWNSHIP                       LANCASTER TWP ‐ TAX COLL           317 LITTLE CREEK RD                                                             HARMONY              PA      16037
LANCASTER VILLAGE                        LANCASTER VIL ‐ COLLECTO           5423 BROADWAY, MUNICIPAL                                                        LANCASTER            NY      14086
LANCE & LORI NEWBURY                     1228 CEDAR DR                                                                                                      YUMA                 CO      80759
LANCE ALBERTSON  AND                     DAWN ALBERTSON                     278 ELYS RIDGE                                                                  NEWNAN               GA      30263
LANCE BAKER CONSTRUCTION                 2715 GEORGE WHEELER RD                                                                                             LAKELAND             FL      33810
LANCE BOSCAMP                            1533 GUNNISON TR                                                                                                   LEWISVILLE           TX      75077
LANCE JONES INS                          P O BOX 2009                                                                                                       GULFPORT             MS      39505
LANCE PROPERTIES                         P.O. BOX 8                                                                                                         BLUE RIDGE           GA      30513
LANCE ROSENBERG INC                      13 WESTWOOD RD                                                                                                     MINNETONKA           MN      55305
LANCE SUMMEY & FRAN                      SUMMEY          801‐1638           3824 CEDAR SPRINGS RD                                                           DALLAS               TX      75219
LANCELOT HOA                             101 MULBERRY AVE 8                                                                                                 LAKE HAVASU          AZ      86403
LANCER INSURANCE COMPANY                 P O  BOX 9004                                                                                                      LONG BEACH           NY      11561
LANCO GENERAL CONTRACTOR, INC            MICHAEL                            731 W. SHAW AVENUE SUITE B                                                      CLOVIS               CA      93612
LAND BANK OF KANSAS CITY, MISSOURI       4900 SWOPE PARKWAY, 2ND FLOOR                                                                                      KANSAS CITY          MO      64130
LAND OF CONSTRUCTION                     MICHAEL HAVAEI                     5023 N. PARKWAY CALABASAS                                                       CALABASAS            CA      91302
LAND OLAKES TOWN                         LAND OLAKES TWN TREASUR            P.0. BOX 660                                                                    LAND OLAKES          WI      54540
LAND SCRAPES LLC                         104 WOODLAND WAY                                                                                                   DRUMRIGHT            OK      74030
LAND, HEAVEN                             ADDRESS ON FILE
LANDA BROTHER REMODELING                 RAMON LANDA                        8429 SWISS LN                                                                   HOUSTON              TX      77075
LANDAFF TOWN                             LANDAFF TOWN ‐ TAX COLLE           12 CENTER HILL ROAD                                                             LANDAFF              NH      03585
LANDAMERICA LENDER SERVICES              363 VANADIUM ROAD                                                                                                  PITTSBURGH           PA      15243
LANDAU, LISA                             ADDRESS ON FILE
LANDER COUNTY                            LANDER COUNTY ‐ TREASURE           50 STATE ROUTE 305                                                              BATTLE MOUNTAIN      NV      89820
LANDER, JARED                            ADDRESS ON FILE
LANDERS INS                              1424 SHERMAN AVE 400                                                                                               COEUR D ALENE        ID      83814
LANDINGS EAST CONDOMINIUM                PO BOX 33483                                                                                                       PALM BEACH GARDEN    FL      33420
LANDINGS ON LEMON BAY POA                SILVERCRESTED MANAGEMENT, LLC      P.O. BOX 1848                                                                   FORT MEYERS          FL      33902
LANDINGVILLE BORO                        LANDINGVILLE BORO ‐ COLL           413 NORTH WARREN STREET                                                         ORWIGSBURG           PA      17961
LANDIS PAINTING INC                      1345 US HWY 93 N STE 3                                                                                             VICTOR               MT      59875
LANDIS ROOFING SERVICES                  INC                                1314 E LAS OLAS BLVD299                                                         FT LAUDERDALE        FL      33301
LANDIS SEWERAGE AUTHORITY                1776 SOUTH MILL ROAD                                                                                               VINELAND             NJ      08360
LANDIS, BRENTEN                          ADDRESS ON FILE
LANDIS, CHAD                             ADDRESS ON FILE
LANDISBURG BORO                          LANDISBURG BORO ‐ COLLEC           5260 FOWLER HOLLOW ROAD                                                         BLAIN                PA      17006
LANDMAN, MATHEW                          ADDRESS ON FILE
LANDMARK AMER INS                        P O  BOX 3329                                                                                                      ENGLEWOOD            CO      80155
LANDMARK APPRAISAL                       4990 MERCANTILE RD NO 43087                                                                                        NOTTINGHAM           MD      21236
LANDMARK APPRAISAL SERVICES              342 FOREST GROVE RD                                                                                                CORAOPOLIS           PA      15108
LANDMARK APPRAISAL SERVICES LLC          184 SE 455TH RD                                                                                                    WARRENSBURG          MO      64093
LANDMARK ASSET RECEIVABLES MGMT LLC      ATTN: GENERAL COUNSEL              1100 LANDMARK TOWERS                           345 ST. PETER STREET             ST. PAUL             MN      55102
LANDMARK BUILDERS                        DON HOOD                           573 N.SAINT MARYS LANE                                                          MARIETTA             GA      30064
LANDMARK BUILDING CONSULTANTS LLC        9401 SHADY BLUFF DR.                                                                                               BATON ROUGE          LA      70818
LANDMARK CONST GEN                       CONTRACTOR                         1897 THOMAS RD                                                                  MEMPHIS              TN      38134
LANDMARK CUSTOM CONSTRUCTION INC         5102 27TH ST E                                                                                                     FIFE                 WA      98424
LANDMARK ENVIRONMENTAL &                 DEMOLITION LLC                     750 BRANCH DRIVE                                                                ALPHARETTA           GA      30004
LANDMARK FINE HOMES                      JASON CALLAGHAN                    P.O. BOX 1164                                                                   CRAWFORDVILLE        FL      32326
LANDMARK INSURANCE OF                    THE PALM BEACHES                   8409 N MIL TRL 102                                                              PALM BEACH GARDENS   FL      33410
LANDMARK MANAGEMENT                      1941 NW 150 AVENUE                                                                                                 PEMBROKE PINES       FL      33028




                                                                                                         Page 505 of 998
                                    19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            509 of 1004
Creditor Name                          Address1                           Address2                                     Address3      City              State   Zip          Country
LANDMARK NETWORK INC                   5805 SEPULVEDA BLVD STE 801                                                                   VAN NUYS          CA      91411
LANDMARK NETWORK, INC.                 ATTN: GENERAL COUNSEL              5161 LANKERSHIM BLVD                         SUITE 240     NORTH HOLLYWOOD   CA      91601
LANDMARK OF BILLINGS                   ATTN: PATTI DUNDAS                 1925 GRAND AVE SUITE 144                                   BILLINGS          MT      59102
LANDMARK REALTY OF ILLINOIS LLC        1221 N MAIN ST                                                                                PRINCETON         IL      61356
LANDRUM, KATONYA                       ADDRESS ON FILE
LANDRY, ANDREW                         ADDRESS ON FILE
LANDSAFE FLOOD DEPARTMENT, INC.        2270 LAKESIDE DRIVE                                                                           RICHARDSON        TX      75082
LANDSCAPE CONTRACTORS                  1835 N FINE AVE                                                                               FRESNO            CA      93722
LANDSTAR RESTORATION INC               JARED GRUBBS                       P.O. BOX 1312                                              FT. WORTH         TX      76101
LANDTECH RESOURCES INC                 3925 MIDLANDS ROAD                                                                            WILLIAMSBURG      VA      23188
LANE COUNTY                            LANE COUNTY ‐ TAX COLLEC           125 E 8TH AVE ‐ PUBLIC S                                   EUGENE            OR      97401
LANE COUNTY TAX COLLECTOR              125 E 8TH AVE                                                                                 EUGENE            OR      97401‐2968
LANE COUNTY TAX COLLECTOR              PO BOX 3014                                                                                   PORTLAND          OR      97208‐3014
LANE COUNTY TREASURER                  125 EAST 8TH AVE                                                                              EUGENE            OR      97401
LANE GUIDE LENDERS ONLINE INC          PO BOX 17981                                                                                  RENO              NV      89511‐1034
LANE INS GROUP                         21105 DESIGN PARC LN103                                                                       ESTERO            FL      33928
LANE LAW FIRM PC                       6200 SAVOY DR STE 1150                                                                        HOUSTON           TX      77036‐3369
LANE, ANDREW                           ADDRESS ON FILE
LANE, ELYSCIA                          ADDRESS ON FILE
LANE, JERMALL                          ADDRESS ON FILE
LANES CONTRACTING INC.                 104 E. RIVERSIDE DRIVE                                                                        SMITHFIELD        NC      27577
LANESBOROUGH TOWN                      LANESBOROUGH TN ‐ COLLEC           83 NORTH MAIN STREET                                       LANESBOROUGH      MA      01237
LANEY, ALYSON                          ADDRESS ON FILE
LANG BUILDERS INC                      620 CIVIC HEIGHTS DR100                                                                       CIRCLE PINES      MN      55014
LANG RESTORATION & CONST               G                                  4727 N ROYAL ATLANTA DR                                    TUCKER            GA      30084
LANG, IRENE                            ADDRESS ON FILE
LANG, KELLI                            ADDRESS ON FILE
LANG, ROBERT                           ADDRESS ON FILE
LANGBARTELS, DIANA                     ADDRESS ON FILE
LANGDEAU, KENDRA                       ADDRESS ON FILE
LANGDON PLACE CITY                     LANGDON PLACE CITY ‐ CLE           PO BOX 22294                                               LOUISVILLE        KY      40252
LANGDON TOWN                           LANGDON TOWN ‐ TAX COLLE           P.O. BOX 335                                               ALSTEAD           NH      03602
LANGE, VENA                            ADDRESS ON FILE
LANGER, BETH                           ADDRESS ON FILE
LANGHAM CREEK UD U                     LANGHAM CREEK D ‐ COLLEC           11500 NORTHWEST FREEWAY,                                   HOUSTON           TX      77092
LANGHORNE BORO                         LANGHORNE BORO ‐ TAX COL           111 W. MAPLE AVE                                           LANGHORNE         PA      19047
LANGHORNE MANOR BORO                   LANGHORNE MANOR BORO ‐ T           202 ELM AVE                                                LANGHORNE         PA      19047
LANGLADE COUNTY TREASURER              800 CLERMONT STREET                                                                           ANTIGO            WI      54409
LANGLEY AGENCY INC                     6100 GLADES RD SUITE 206                                                                      BOCA RATON        FL      33434
LANGLEY CONSTRUCTION                   LYN LANGLEY                        10714 WHISPER WILLOW PL                                    WOODLANDS         TX      77380
LANGLEY MANAGEMENT LLC                 PO BOX 3181                                                                                   BELLAIRE          TX      77402
LANGLEY, JEANNA                        ADDRESS ON FILE
LANGLEY, MARC                          ADDRESS ON FILE
LANGMAS WILDLIFE & PEST                CONTROL                            5345 N MIAMI GARDENS                                       BRAZIL            IN      47834
LANGSTON INS SRVCS                     500 SEMORAN BLVD STE2004                                                                      CASSELBERRY       FL      32707
LANGUAGE LINE SERVICES                 PO BOX 202564                                                                                 DALLAS            TX      75320‐2564
LANGUAGE LINE SERVICES, INC.           ATTN: GENERAL COUNSEL              ONE LOWER RAGSDALE DRIVE                                   MONTEREY          CA      93940
LANHAMITE ENTERPRISES, LLC             MICAH LANHAM                       304 N 4TH ST, PO BOX 528                                   PLATTSMOUTH       NE      68048
LANIER COUNTY                          LANIER COUNTY‐TAX COMMIS           56 WEST MAIN STREET ‐SUI                                   LAKELAND          GA      31635
LANIER PLUMBING INC                    2201 MOSS ST.                                                                                 LAKE CHARLES      LA      70601
LANIER ROOFING & RESTORATION LLC       726 G LOWDES HILL RD                                                                          GREENVILLE        SC      29607
LANIER UPSHAW INC                      1115 US HWY 98 S                                                                              LAKELAND          FL      33802
LANIER, ROBERT                         ADDRESS ON FILE
LANKFORD CUST HOMES LTD                5708 FOREST COVE                                                                              DICKINSON         TX      77539
LANKFORD ROOFING CO                    23994 WEST US HIGHWAY 82                                                                      SHERMAN           TX      75092
LANMARK ONE INSURANCE                  P O  BOX 5400                                                                                 LARGO             FL      33779
LANN, RYAN                             ADDRESS ON FILE
LANNON VILLAGE                         WAUKESHA COUNTY TREASURE           515 W MORELAND BLVD. RM                                    WAUKESHA          WI      53188
LANSDALE BORO                          LANSDALE BORO ‐TAX COLLE           P.O. BOX 811                                               LANSDALE          PA      19446
LANSDOWNE BORO                         WILLIAM SMITH ‐ TAX COLL           POB 402                                                    LANSDOWNE         PA      19050
LANSE TOWNSHIP                         LANSE TOWNSHIP ‐ TREASU            126 N. MAIN                                                LANSE             MI      49946
LANSE VILLAGE                          LANSE VILLAGE ‐ TREASUR            101 N MAIN ST                                              LANSE             MI      49946
LANSFORD BORO  COUNTY BI               LANSFORD BORO ‐ TAX COLL           1 WEST RIDGE ST.                                           LANSFORD          PA      18232
LANSING AREA CONDOMINIUM SERVICES      16429 UPTON RD STE 2                                                                          EAST LANSING      MI      48823
LANSING BOARD OF WATER & LIGHT         PO BOX 13007                                                                                  LANSING           MI      48901‐3007
LANSING CITY                           LANSING CITY ‐ TREASURER           124 W MICHIGAN AVE                                         LANSING           MI      48933
LANSING CS (CMBD TNS)                  LANSING CS‐TAX COLLECTOR           555 WARREN ROAD                                            ITHACA            NY      14850
LANSING INS AGENCY INC                 P O BOX 510                                                                                   CHILLICOTHE       OH      45601
LANSING TOWN                           LANSING TOWN‐TAX COLLECT           29 AUBURN RD                                               LANSING           NY      14882
LANSING TOWNSHIP                       LANSING TOWNSHIP ‐ TREAS           3209 W MICHIGAN AVE                                        LANSING           MI      48917




                                                                                                     Page 506 of 998
                                           19-10412-jlg                Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            510 of 1004
Creditor Name                                 Address1                                    Address2                                     Address3      City            State   Zip     Country
LANSING VILLAGE                               LANSING VILLAGE‐CLERK                       2405 N.TRIPHAMMER RD                                       ITHACA          NY      14850
LANSINGBURGH CS (BRUNSWI                      LANSINGBURGH CS‐TAX COLL                    TAX PROCESSING UNIT‐ PO                                    ALBANY          NY      12212
LANSINGBURGH CS (CITY OF                      LANSINGBURGH CS‐TAX COLL                    TAX PROCESSING UNIT‐ PO                                    ALBANY          NY      12212
LANSINGBURGH CS (TN OF S                      LANSINGBURGH CS‐TAX COLL                    TAX PROCESSING UNIT‐ PO                                    ALBANY          NY      12212
LANVERA                                       ATTN: LEGAL                                 112 WRANGLER DR.                             SUITE 150     COPPELL         TX      75019
LANZA INSURANCE AGENCY                        PO BOX 646                                                                                             S WINDSOR       CT      06074
LAO, MAI NENG                                 ADDRESS ON FILE
LAOLUO REMODELING LLC                         116                                         8700 COMMERCE PARK DR                                      HOUSTON         TX      77036
LAONA TOWN                                    LAONA TWN TREASURER                         PO BOX 36                                                  LAONA           WI      54541
LAPEER CITY                                   LAPEER CITY ‐ TREASURER                     576 LIBERTY PARK                                           LAPEER          MI      48446
LAPEER TOWN                                   CYNTHIA MCFARLAND‐ COLLE                    2011 STATE ROUTE 221                                       MARATHON        NY      13803
LAPEER TOWNSHIP                               LAPEER TOWNSHIP ‐ TREASU                    1500 MORRIS RD                                             LAPEER          MI      48446
LAPINSKI, PATRICIA AND JAMES                  PATRICIA AND JAMES V. LAPINSKI, PRO SE      110 ALEXANDRIA CIRCLE                                      DELAND          FL      32724
LAPINSKI, PATRICIA AND JAMES, APPELLANTS      PRO SE ‐ PATRICIA AND JAMES LAPINSKI        110 ALEXANDRIA CIRCLE                                      DELAND          FL      32724
LAPLANTE, KURT                                ADDRESS ON FILE
LAPOLLA INS AGENCY                            425 KING HWY E                                                                                         FAIRFIELD       CT      06824
LAPORTE TOWNSHIP                              LAPORTE TWP ‐ TAX COLLEC                    691 HUNTERS RD                                             MUNCY VALLEY    PA      17758
LAPOV, KIMBERLEE                              ADDRESS ON FILE
LAPRAIRIE MTL INS CO                          P O BOX 70                                                                                             HENRY           IL      61537
LAPRAIRIE TOWN                                ROCK COUNTY TREASURER                       PO BOX 1508/51 S MAIN ST                                   JANESVILLE      WI      53547
LAQUA, DANIEL                                 ADDRESS ON FILE
LAR CONSTRUCTION INC                          5341 LIMEWOOD CT                                                                                       BOYNTON BEACH   FL      33472
LARA RAMIREZ, EDUARDO                         ADDRESS ON FILE
LARA RESTORATION&REMODEL                      504 N TRINITY ST                                                                                       DECATUR         TX      76234
LARA, CISCO                                   ADDRESS ON FILE
LARA, JEANETTE                                ADDRESS ON FILE
LARAE DEAN HENDERSON                          2509 RIDGECREST DR                                                                                     FARMINGTON      NM      87401
LARAM CONSTRUCTION INC                        110 WILSON BLVD S                                                                                      NAPLES          FL      34117
LARAMIE CONSTRUCTION                          JEFFREY A. LOWMAN                           608 HOUSE ST                                               AVOCA           NE      68307
LARAMIE COUNTY                                LARAMIE COUNTY‐TREASURER                    309 W 20TH STREET 1300                                     CHEYENNE        WY      82001
LARAMIE COUNTY ABSTRACT & TITLE CO            1819 WARREN AVE                                                                                        CHEYENNE        WY      82001
LARAMIE COUNTY TREASURER                      309 W 20TH ST ROOM 1300                                                                                CHEYENNE        WY      82001
LARCH, CHRISTINA                              ADDRESS ON FILE
LARCHMONT COMMUNITY CENTER                    520 FELLOWSHIP ROAD                         SUITE B208                                                 MOUNT LAUREL    NJ      08054
LARCHMONT VILLAGE                             LARCHMONT VILLAGE ‐ TREA                    120 LARCHMONT AVE‐COLL O                                   LARCHMONT       NY      10538
LAREAU, GEOFFREY                              ADDRESS ON FILE
LAREDO CITY                                   1102 BOB BULLOCK LOOP                                                                                  LAREDO          TX      78042
LAREDO CITY                                   LAREDO CITY ‐ TAX COLLEC                    PO BOX 6548                                                LAREDO          TX      78042
LAREDO COMMUNITY COLLEGE                      1110 VICTORIA ST, STE 107                                                                              LAREDO          TX      78040
LAREDO ISD                                    LAREDO ISD ‐ TAX COLLECT                    904 JUAREZ AVE                                             LAREDO          TX      78040
LARIAT CONSTRUCTION CO, INC.                  1161 DUNN RD                                                                                           SELMA           NC      27576
LARIAT CONSTRUCTION SOLUTIONS LLC             1011 ORGANVIEW AVENUE                                                                                  LAS CRUCES      NM      88005
LARIMER COUNTY                                LARIMER COUNTY‐TREASURER                    200 W OAK STREET STE 210                                   FORT COLLINS    CO      80521
LARIMER COUNTY TREASURER                      P.O. BOX  1250                                                                                         FORT COLLINS    CO      80522
LARINI, CHRISTINA                             ADDRESS ON FILE
LARKIM HOMES                                  108 W 2ND ST                                                                                           KENNARD         NE      68034
LARKIN TOWNSHIP                               LARKIN TOWNSHIP ‐ TREASU                    4715 MONROE RD.                                            MIDLAND         MI      48642
LARKIN, BRUCE                                 ADDRESS ON FILE
LARKPORT APPRAISALS INC                       207 COSTA CT                                                                                           FULLERTON       CA      92831
LARKSVILLE BORO                               LARKSVILLE BORO ‐ COLLEC                    26 DELBROOK WAY                                            LARKSVILLE      PA      18651
LARRABEE TOWN                                 LARRABEE TWN TREASURER                      N10161 KNAACK RD                                           CLINTONVILLE    WI      54929
LARRICK INS AGENCY                            121 W MAIN ST                                                                                          WILMINGTON      OH      45177
LARRY & JEAN D WESTER                         WHEATHERLOCK ROOF SY LLC                    13720 OLD ST AUGUSTINERD                                   JACKSONVILLE    FL      32258
LARRY & KIMBERLY FIZER                        5956 BLAZING STAR RD                                                                                   FRISCO          TX      75034
LARRY & SHARON MILLER &                       JACK & LOLIE WARD                           1217 TOPSIDE DR 105                                        CHARLESTON      SC      29414
LARRY ALLEN CONSTRUCTION                      INC                                         43 COUNTY RD 2301                                          CLEVELAND       TX      77327
LARRY BAKER & TONYA                           ADDRESS ON FILE
LARRY BROCK                                   ADDRESS ON FILE
LARRY C WILLIAMS                              ADDRESS ON FILE
LARRY COLEMAN                                 ADDRESS ON FILE
LARRY E CRUM & ASSOCS                         312 N MISSOURI ST                                                                                      WEST MEMPHIS    AR      72301
LARRY E CRUM & ASSOCS                         5165 P O PLAR AVE                                                                                      MEMPHIS         TN      38117
LARRY G DRIVER                                ADDRESS ON FILE
LARRY G JOHNSON AGENCY                        9369 HAGGERTY ROAD                                                                                     PLYMOUTH        MI      48170
LARRY HARKRADER CONSTRUCTION, INC.            1001 NW CHIPMAN RD., SUITE 113                                                                         LEES SUMMIT     MO      64081
LARRY HARPER & ASSOCIATES                     400 E MAIN ST                               SUITE 110                                                  VISALIA         CA      93291
LARRY J SHARPE                                ADDRESS ON FILE
LARRY JAMES BYERS                             ADDRESS ON FILE
LARRY JASPER INVESTMENTS, INC                 1601 CANYON OAKS DRIVE                                                                                 IRVING          TX      75061
LARRY KRIETZBERG AGENCY                       28914 ROADSIDE DR STE F1                                                                               AGOURA HILLS    CA      91301




                                                                                                                     Page 507 of 998
                                           19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         511 of 1004
Creditor Name                                 Address1                                 Address2                                     Address3                                City             State   Zip          Country
LARRY LAMKIN                                  ADDRESS ON FILE
LARRY LOEW, ET AL.                            PRO SE                                   GAIL GOLDSTEIN                               643 BEACH STREET                        REVERE           MA      02151
LARRY MIKULA AND                              ADDRESS ON FILE
LARRY MORELAND                                JAMES A WEXLER, ATTORNEY AT L            2700 NW PINECONE DRIVE, # 314                                                        ISSAQUAH         WA      98027
LARRY MORGAN                                  ADDRESS ON FILE
LARRY MORROW                                  ADDRESS ON FILE
LARRY P KING                                  ADDRESS ON FILE
LARRY PALL                                    ADDRESS ON FILE
LARRY R HOLLY & ASSOC                         6880 46TH AVE N 140                                                                                                           ST PETERSBURG    FL      33709
LARRY SALAZAR JR                              ADDRESS ON FILE
LARRY SLIMICK AND                             ADDRESS ON FILE
LARRY TROUTMAN                                ADDRESS ON FILE
LARRY TUCKER & ANN                            ADDRESS ON FILE
LARRY W GOLDEN                                ADDRESS ON FILE
LARRY WALTY ROOFING & GUTTERING INC.          9733 SW LOIS RD                                                                                                               ANDOVER          KS      67002
LARRYS CARPET                                 LARRY VAUGHN                             8305 JACKSBORO HWY                                                                   FT. WORTH        TX      76135
LARSEN & ASSOCIATES, P.L.                     300 S. ORANGE AVENUE                     SUITE 1200                                                                           ORLANDO          FL      32801
LARSEN FLYNN INS                              100 S WATER ST                                                                                                                SILVERTON        OR      97381
LARSEN, BRENT                                 ADDRESS ON FILE
LARSEN, ERIK                                  ADDRESS ON FILE
LARSEN, TERRENCE                              ADDRESS ON FILE
LARSON CUSTOM CONTRACT                        8990 FEDERAL BLVD STE 43                                                                                                      DENVER           CO      80260
LARSON, JAMIE                                 ADDRESS ON FILE
LARSON, JULIE                                 ADDRESS ON FILE
LARSON, MALINDA                               ADDRESS ON FILE
LARSON, PHYLLIS                               ADDRESS ON FILE
LARSON, RONALD                                ADDRESS ON FILE
LARUE COUNTY                                  LARUE COUNTY ‐ SHERIFF                   209 W HIGH ST, SUITE 6                                                               HODGENVILLE      KY      42748
LARVIE, JAQULINE                              ADDRESS ON FILE
LAS ANIMAS COUNTY                             LAS ANIMAS COUNTY‐TREASU                 200 E FIRST ST  2ND FL R                                                             TRINIDAD         CO      81082
LAS BRISAS AT RANCHO INDIO II HOA             C/O THE GAFFNEY GROUP                    400 S FARRELL DR B‐202                                                               PALM SPRINGS     CA      92262
LAS BRISAS INC                                302 E UNION AVE                                                                                                               LAS CRUCES       NM      88001
LAS BRISAS VILLAGE CONDOMINIUM ASSOC INC      14275 SW 142ND AVENUE                                                                                                         MIAMI            FL      33186
LAS CASITAS DEL NORTE TOWNHOUSES CORP.        6531 N 3RD AVE                                                                                                                PHOENIX          AZ      85013
LAS CASITAS HOMEOWNERS ASSOCIATION            THE L.C.ASSOCIATION                      1625 E.SHAW AVENUE. SUITE 116                                                        FRESNO           CA      93710
LAS CASITAS TOWNHOUSE OA INC                  4966 SOUTH RAINBOW BLVD                  SUITE 100                                                                            LAS VEGAS        NV      89118
LAS COLINAS HOMEOWNERS ASSOCIATION INC.       6972 LAKE GLORIA BLVD                                                                                                         ORLANDO          FL      32809
LAS ESTANCIAS DEVELOPMENT                     COMPANY INC                              35‐688 CATHEDRAL CANYON DR BLDG 3                                                    CATHEDRAL CITY   CA      92234
LAS SALINAS CONDOMINIUM ASSOCIATION, INC      3930 S. ROOSEVELT BLVD N100                                                                                                   KEY WEST         FL      33040
LAS SOLANAS HOA                               C/O BIDEGAIN REALTY, INC                 8755 E BROADWAY BLVD                                                                 TUCSON           AZ      85710
LAS VEGAS COUNTRY CLUB ESTATES                2854 GEARY PLACE 3809                                                                                                         LAS VEGAS        NV      89109
LAS VEGAS RENTAL & REPAIR LLC, ET AL.         TARA D. CLARK NEWBERRY                   CLARK NEWBERRY LAW FIRM                      810 S DURANGO DR, STE 102               LAS VEGAS        NV      89145‐2487
LAS VEGAS VALLEY WATER DISTRICT               1001 S VALLEY VIEW BLVD                                                                                                       LAS VEGAS        NV      89153
LAS VERDES P.O.A                              1489 W. PALORETTO PARK RD SUITE 505                                                                                           BOCA RATON       FL      33486
LAS VERDES POA                                2801 NORTH UNIVERSITY DRIVE              204                                                                                  CORAL SPRINGS    FL      33085
LAS VISTAS ON INVERRARY CONDO ASSOC.          3533 INVERRARY DRIVE                                                                                                          LAUDERHILL       FL      33319
LASALLE COMPANIES LLC                         11446 CORE LANE                                                                                                               BAKER            LA      70714
LASALLE COUNTY                                LASALLE COUNTY ‐ TREASUR                 707 EAST ETNA ROAD, ROOM                                                             OTTAWA           IL      61350
LASALLE SYSTEMS LEASING, INC.                 D/B/A LASALLE SOLUTIONS                  ATTN: CONTRACT MANAGEMENT                    9550 W. HIGGINS ROAD SUITE 600          ROSEMONT         IL      60018
LASALLE TOWNSHIP                              LASALLE TOWNSHIP ‐ TREAS                 P.O.BOX 46                                                                           LA SALLE         MI      48145
LASCELLES G. MCLEAN, ET AL.                   JACOBS KEELEY, PLLC ‐ BRUCE JACOBS       ALFRED I. DUPONT BUILDING                    169 EAST FLAGLER STREET, SUITE 1620     MIAMI            FL      33131
LASCO HOME IMPROVEMENTS                       STEVEN P. CARAMANNA                      4302 SEMINOLE ST                                                                     PASADENA         TX      77504
LASCO REMODELING AND CONSTRUCTION INC.        JARED TOLLEFSON                          2556 GRAVEL DRIVE                                                                    FT. WORTH        TX      76118
LASH, SARAH                                   ADDRESS ON FILE
LASHAWNDA COLLEY WILSON                       MISSISSIPPI CENTER FOR JUSTICE           SETH W. SHANNON
LASHER, MARTIN                                ADDRESS ON FILE
LASKIN REVOCABLE LIVING TRST CO               TRSTEE HENRY LASKIN                      AND CO TRUSTEE LORETTA LASKIN                591 SW MILL VIEW WAY                    BEND             OR      97702
LASSEN COUNTY TTC                             220 SOUTH LASSEN                         STE. 3                                                                               SUSANVILLE       CA      96130
LASSITER, ELLIOTT                             ADDRESS ON FILE
LASSO & LASSO                                 4530 WISCONSIN AVENUE, NW SUITE 220                                                                                           WASHINGTON       DC      20016
LAST CALL EXTERIORS LLC                       884 BUTTONWOOD TERRACE                                                                                                        LEESBURG         VA      20176
LASTER, TRACEY                                ADDRESS ON FILE
LASTIME                                       933 HUNTER CIR                                                                                                                VICTORIA         TX      77905
LASTIME EXTERIORS                             7 PFLUG BROTHERS ENTERPRISES INC.        8901 MAPLE ST.                                                                       OMAHA            NE      68134
LATAH COUNTY                                  LATAH COUNTY ‐ TREASURER                 PO BOX 8068                                                                          MOSCOW           ID      83843
LATANYA EVANS‐TATE AND TYRONE TATE            LATANYA EVANS‐TATE, PRO SE               213 BW WILLIAMS DRIVE                                                                VALLEJO          CA      94589
LATEXO ISD C/O HOUSTON C                      HOUSTON CAD ‐ TAX COLLEC                 P O DRAWER 112                                                                       CROCKETT         TX      75835
LATHAM WATER DISTRICT                         347 OLD NISKAYUNA RD.                                                                                                         LATHAM           NY      12110‐2213
LATHAM WATER DISTRICT                         C MICHELE ZILGME RECEIVER OF TAXES       534 LOUDON RD MEMORIAL TOWN HALL                                                     NEWTONVILLE      NY      12128‐0508
LATHAM, WAGNER, STEELE AND LEHMAN, P.C.       10441 S REGAL BLVD                       #200                                                                                 TULSA            OK      74133




                                                                                                                  Page 508 of 998
                                      19-10412-jlg                Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    512 of 1004
Creditor Name                             Address1                                Address2                                     Address3                           City              State   Zip          Country
LATHROP INSURANCE AGENCY                  85A BEACH ST                                                                                                            WESTERLY          RI      02891
LATHROP TOWNSHIP                          LATHROP TWP ‐ TAX COLLEC                1598 STATE ROUTE 2002                                                           NICHOLSON         PA      18446
LATHROP, TRENTON                          ADDRESS ON FILE
LATHRUP VILLAGE CITY                      LATHRUP VLG CITY ‐ TREAS                27400 SOUTHFIELD RD                                                             LATHRUP VILLAGE   MI      48076
LATIENA BOLEN, ET AL.                     REUBEN D. NATHAN                        NATHAN & ASSOCIATES, APC                     2901 W. COAST HWY, SUITE 200       NEWPORT BEACH     CA      92663
LATIMER COUNTY                            LATIMER COUNTY ‐ TAX COL                109 N CENTRAL RM 109                                                            WILBURTON         OK      74578
LATIMORE TOWNSHIP                         SUSAN GRAGG ‐ TAX COLLEC                POB 185                                                                         YORK SPRINGS      PA      17372
LATIMORE, TONY                            ADDRESS ON FILE
LATIN QUARTER RESIDENTIAL CONDOMINIUM     PO BOX 452756                                                                                                           MIAMI             FL      33245
LATISHA UPSHAW                            PARKER & DUFRESNE, P.A.                 GREGORY S. GILBERT                           8777 SAN JOSE BLVD., SUITE 301     JACKSONVILLE      FL      32217
LATITE ROOFING AND SHEET METAL, LLC       2280 WEST COPANS ROAD                                                                                                   POMPANO BEACH     FL      33069
LATITUDE FLOORING LLC                     1023 FLORIDA AVE UNIT B                                                                                                 PALM HARBOR       FL      34683
LATORRE, JOSHUA                           ADDRESS ON FILE
LATORTUE, CRYSTENA                        ADDRESS ON FILE
LATORTUE, DIDIER                          ADDRESS ON FILE
LATOUR CONDOMINIUMS, INC.                 2028 S. AUSTIN STREET                                                                                                   AMARILLO          TX      79109
LATRICE A. MITCHELL                       PRO SE                                  2531 FAIR OAKS DRIVE                                                            JONESBORO         GA      30236
LATROBE BORO                              LATROBE CITY TAX REVENUE                901 JEFFERSON ST                                                                LATROBE           PA      15650
LATROBE MUNICIPAL AUTHORITY               P.O. BOX 88                                                                                                             LATROBE           PA      15650
LATSKO, JOHN                              ADDRESS ON FILE
LATTER & BLUM INS SRVCS                   2626 CANEL ST 3RD FL                                                                                                    NEW ORLEANS       LA      70119
LATTER & BLUM SHAW PROPERTIES             ATTN: ASHLEY ENDRIS                     777 WATKINS AVE                                                                 GULFPORT          MS      39507
LATTERNER, JOHN                           ADDRESS ON FILE
LATTINGTOWN VILLAGE                       LATTINGTOWN VILLAGE‐RECE                PO BOX 488/ 299 LATTINGT                                                        LOCUST VALLEY     NY      11560
LATZKA, JENNIFER                          ADDRESS ON FILE
LAU, LARRY                                ADDRESS ON FILE
LAUB, LAURENCE                            ADDRESS ON FILE
LAUDERDALE COUNTY                         LAUDERDALE CO‐REV COMMIS                200 SOUTH COURT ST                                                              FLORENCE          AL      35630
LAUDERDALE COUNTY                         LAUDERDALE CO‐TAX COLLEC                500 CONSTITUTION AVE ‐ R                                                        MERIDIAN          MS      39301
LAUDERDALE COUNTY                         LAUDERDALE COUNTY‐TRUSTE                100 COURT SQ ‐ COURTHOUS                                                        RIPLEY            TN      38063
LAUDERDALE COUNTY CHANCERY CLERK          PO BOX 1587                                                                                                             MERIDIAN          MS      39302
LAUDERDALE COUNTY JUDGE OF PROBATE        200 S COURT STREET                                                                                                      FLORENCE          AL      35630
LAUDERDALE COUNTY PROBATE JUDGE           PO BOX 1059                                                                                                             FLORENCE          AL      35631‐1059
LAUDERDALE COUNTY REGISTER OF             DEEDS                                   100 COURT SQUARE                                                                RIPLEY            TN      38063
LAUDERDALE COUNTY REVENUE                 COMMISSIONER                            PO BOX 794                                                                      FLORENCE          AL      35631
LAUDERDALE COUNTY TAX COLLECTOR           500 CONSTITUTION AVE, ROOM 101                                                                                          MERIDIAN          MS      39301
LAUDERDALE WEST COMMUNITY ASSOC           NO 1 INC                                1141 NW 85 AVE                                                                  PLANTATION        FL      33322
LAUDERHILL TEN MANAGEMENT CORP INC        4301 NW 16TH STREET                                                                                                     LAUDERHILL        FL      33313
LAUDERHILL WATER DEPARTMENT               5581 WEST OAKLAND BLVD                                                                                                  LAUDERHILL        FL      33313
LAUER, BRIAN                              ADDRESS ON FILE
LAUER, DAVE                               ADDRESS ON FILE
LAUF, JOHN                                ADDRESS ON FILE
LAUGERMAN, JOHN                           ADDRESS ON FILE
LAUGHING WATERS CONDOMINIUM ASSOCIATION   520 NW RIVERSIDE BLVD                                                                                                   BEND              OR      97701
LAUGHLIN BAY VILLAGE                      3650 SOUTH POINTE CIRCLE SUITE 201                                                                                      LAUGHLIN          NV      89029
LAUGHLIN, MARGARET                        ADDRESS ON FILE
LAURA A WOODWARD &                        ADDRESS ON FILE
LAURA E JACKSON                           ADDRESS ON FILE
LAURA GEYER & JEFF GEYER                  ADDRESS ON FILE
LAURA HARRIS AGENCY                       3837 S PADRE ISLAND DR                                                                                                  CORPUS CHRISTI    TX      78415
LAURA HOULIHAN INSURANCE AGENCY, LLC      LAURA HOULIHAN                          100 TOWER DR SUITE 120                                                          BURR RIDGE        IL      60527
LAURA K OLSEN AGENCY                      314 E BRAZOS ST                                                                                                         WEST COLUMBIA     TX      77486
LAURA LEANNE LEWIS                        ADDRESS ON FILE
LAURA MERCER                              ADDRESS ON FILE
LAURA PAULSON AND                         ADDRESS ON FILE
LAURA PEAPPLES                            ADDRESS ON FILE
LAURAMIE TWP REG SEWER DIST               9024 YORKTOWN ST., P.O. BOX 128                                                                                         STOCKWELL         IN      47983
LAURANZANO INS AGNCY                      107 DODGE ST                                                                                                            BEVERLY           MA      01915
LAUREATE PHASE 1 ASSOCIATION              P. O. BOX 5856                                                                                                          COLUMBIA          SC      29250
LAUREL AREA SD/SLIPPERY                   LAUREL SD ‐ TAX COLLECTO                2102 FAIRVIEW SCHOOL ROA                                                        ELLWOOD CITY      PA      16117
LAUREL COUNTY CLERK                       101 S MAIN ST, RM 203                                                                                                   LONDON            KY      40741
LAUREL COUNTY SHERIFF                     203 S BROAD ST                                                                                                          LONDON            KY      40741
LAUREL CREST INC                          805 S. RIVERSIDE DR                                                                                                     POMPANO BEACH     FL      33062
LAUREL GREEN CONDO ASSOC                  507 LANCASTER STREET ST 101                                                                                             LEOMINSTER        MA      01453
LAUREL HIGHLANDS SD/NORT                  JAMES MARI ‐ TAX COLLECT                1197 CONNELLSVILLE RD                                                           LEMONT FURANCE    PA      15456
LAUREL HIGHLANDS SD/SOUT                  THOMAS VERNON ‐ TAX COLL                364 S. MOUNT VERNON                                                             UNIONTOWN         PA      15401
LAUREL HILLS CONDO ASSOCIATION            7197 BALBOA DRIVE                                                                                                       ORLANDO           FL      32818
LAUREL HILLS(CLARKS CHAPEL                SHELTER CO.) HOA INC                    PO BOX 79032                                                                    CHARLOTTE         NC      28271
LAUREL JOYCE MUETHING                     ADDRESS ON FILE
LAUREL LITTLE                             ADDRESS ON FILE




                                                                                                             Page 509 of 998
                                           19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 513 of 1004
Creditor Name                                 Address1                         Address2                                        Address3     City                 State   Zip          Country
LAUREL MOUNTAIN BORO                          LAUREL MOUNTAIN BORO‐COL         29 BEECHWOOD RD                                              LAUGHLINTOWN         PA      15655
LAUREL MOUNTAIN VILLAGE POA                   1 HIGHLAND DRIVE                 BOX A‐1                                                      BOSWELL              PA      15531
LAUREL PARK TOWN                              LAUREL PARK TOWN ‐ COLLE         441 WHITE PINE DR.                                           LAUREL PARK          NC      28739
LAUREL RUN BORO                               MARYANNE HARKENREADER ‐          2461 PINE RUN RD                                             WILKES‐BARRE         PA      18706
LAUREL SCHOOL DISTRICT                        DANIEL CHROBAK‐TAX COLLE         801 ROSE POINT HARLANSBU                                     NEW CASTLE           PA      16101
LAUREL SCHOOL DISTRICT                        LAUREL SD ‐ TAX COLLECTO         2375 EASTBROOK ROAD                                          NEW CASTLE           PA      16105
LAUREL SPRINGS BORO                           LAUREL SPRINGS BORO ‐COL         723 WEST ATLANTIC AVE                                        LAUREL SPRINGS       NJ      08021
LAUREL TOWN                                   LAUREL TOWN ‐ TAX COLLE          201 MECHANIC STREET                                          LAUREL               DE      19956
LAUREL VALLEY HOMEOWNERS                      ASSOCIATION INC                  147 OLD SOLOMONS ISLAND RD STE 400                           ANNAPOLIS            MD      21401
LAURELDALE BORO                               LAURELDALE BORO ‐ COLLEC         3717 KUTZTOWN RD                                             LAURELDALE           PA      19605
LAUREN & DEAN RINGUETTE                       ADDRESS ON FILE
LAUREN FISHER                                 ADDRESS ON FILE
LAUREN G TORBICO APPRAISALS LLC               2317 N WILSON AVE                                                                             ROYAL OAK            MI      48073
LAUREN SUMMER &                               ADDRESS ON FILE
LAURENS CEN SCH (COMBINE                      LAURENS CEN SCH‐TAX COLL         37 BROOK STREET TOWN HAL                                     LAURENS              NY      13796
LAURENS COUNTY                                LAURENS CO‐TAX COMMISSIO         PO BOX 2099                                                  DUBLIN               GA      31040
LAURENS COUNTY CLERK OF COURT                 PO BOX 287                                                                                    LAURENS              SC      29360
LAURENS COUNTY TAX COLLECTOR                  HILLCREST COMPLEX                100 HILLCREST SQUARE  STE E                                  LAURENS              SC      29360
LAURENS COUNTY TAX COMMISSIONER               121 E JACKSON ST                                                                              DUBLIN               GA      31021
LAURENS COUNTY TREASURER                      P.O. BOX 1049                                                                                 LAURENS              SC      29360‐1049
LAURENS RESTORATION INC                       1870 ELMDALE AV                                                                               GLENVIEW             IL      60026
LAURENS TOWN                                  LAURENS TOWN ‐ TAX COLLE         37 BROOK STREET                                              LAURENS              NY      13796
LAURIA LYNNKELLEY INS AG                      PO BOX 759                                                                                    SINTON               TX      78387
LAURIDSEN, MICHELLE                           ADDRESS ON FILE
LAURIE B WILLIAMS STANDING                    CHAPTER 13 TRUSTEE               300 W DOUGLAS STE 650                                        WICHITA              KS      67202
LAURIE HARRIS                                 ADDRESS ON FILE
LAURIE K WEATHERFORD TRUSTEE                  PO BOX 3450                                                                                   WINTER PARK          FL      32790
LAURIE RUSK SEWELL, P.A.                      2215 SW MARTIN HIGHWAY                                                                        PALM CITY            FL      34990
LAURINBURG CITY                               LAURINBURG CITY ‐ COLLEC         P O BOX 249, CITY HALL                                       LAURINBURG           NC      28353
LAURITO & LAURITO LLC                         7550 PARAGON RD                                                                               DAYTON               OH      45459
LAURITSEN, DANIEL                             ADDRESS ON FILE
LAURIUM VILLAGE                               LAURIUM VILLAGE ‐ TREASU         PO BOX 627                                                   LAURIUM              MI      49913
LAURO ANTONIO LUNA RAZO                       574 BUCHANAN ST.                                                                              ERWIN                TN      37650
LAURO, MATTHEW                                ADDRESS ON FILE
LAURRIE PIKE INS                              498 PEARL ST 2                                                                                MONTEREY             CA      93940
LAUSANNE TWP  COUNTY BIL                      LAUSANNE TWP ‐ TAX COLLE         2816 BUCK MOUNTAIN ROAD                                      WEATHERLY            PA      18255
LAVACA COUNTY                                 LAVACA COUNTY ‐ TAX COLL         P O BOX 293                                                  HALLETTSVILLE        TX      77964
LAVALE SANITARY COMMISSION                    PO BOX 3325                                                                                   LAVALE               MD      21504
LAVALLE TOWN                                  LAVALLE TWN TREASURER            P.O. BOX 30/ 314 STATE R                                     LA VALLE             WI      53941
LAVALLE, MARK                                 ADDRESS ON FILE
LAVALLETTE BORO                               LAVALLETTE BORO‐TAX COLL         1306 GRAND CENTRAL AVENU                                     LAVALLETTE           NJ      08735
LAVALLEY BUILDING SUPPLY                      351 SUNAPEE ST                                                                                NEWPORT              NH      03773
LAVALLIE, ROBIN                               ADDRESS ON FILE
LAVENAU APPRAISAL SVCS INC                    PO BOX 7422                                                                                   RENO                 NV      89510
LAVERGNE CITY                                 LAVERGNE CITY‐TAX COLLEC         5093 MURFREESBORO ROAD                                       LAVERGNE             TN      37086
LAVONNE BROWN & FRANKLIN                      BROWN                            2273 NAPLES DR SW                                            DECATUR              AL      35603
LAW FIRM ‐ HUTCHENS SENTER & BRITTON PA       P.O. BOX 2505                                                                                 FAYETTE              NC      28302
LAW FIRM OF ALFORD & BAR                      100 BROOK DRIVE SUITE D                                                                       HELENA               AL      35080
LAW INSURANCE AGENCY                          708  MAIN STREET                                                                              SPARTANBURG          SC      29304
LAW OFFICE OF                                 GREY & MOURIN PA                 1370 NW 16TH ST                                              MIAMI                FL      33125
LAW OFFICE OF ANITA ISICSON                   ANITA ISICSON                    4616 FESSENDEN STREET, NW                                    WASHINGTON           DC      20016
LAW OFFICE OF ANTHONY C ONWUANIBE             114 WEST MULBERRY STREET                                                                      BALTIMORE            MD      21203
LAW OFFICE OF ASHISHKUMAR PATEL               APC                              505 N TUSTIN AVE STE 210                                     SANTA ANA            CA      92705
LAW OFFICE OF CARY P. SABOL                   P. O. BOX 15981                                                                               WEST PALM BEACH      FL      33416
LAW OFFICE OF CRAIG OPP PLLC                  6406 POLARIS LN N                                                                             MAPLE GROVE          MN      55311
LAW OFFICE OF CRAIG STELMACH IOLTA            ACCOUNT                          11 BLACK ROCK RD                                             MELROSE              MA      02176
LAW OFFICE OF D. ANTHONY WASHNOCK, PA         4628 SUMMERDALE BLVD                                                                          PACE                 FL      32571
LAW OFFICE OF DAVID C KRAMER LLC              PO BOX 4662                                                                                   ALBUQUERQUE          NM      87196
LAW OFFICE OF DAVID L THURSTON                1 SANFORD AVE                    C/O CROWN TITLE CORP                                         BALTIMORE            MD      21228
LAW OFFICE OF DIANNE                          GRANT                            4350 NW 46 TERRACE                                           LAUDERDALE LAKES     FL      33319
LAW OFFICE OF ELAINE M GATSOS                 1499 W PALMETTO PARK RD          SUITE 210                                                    BOCA RATON           FL      33486
LAW OFFICE OF G RODRIGUE                      RICARDO &MIRIAM GONZALEZ         7130 SW 43 ST SUITE A                                        MIAMI                FL      33155
LAW OFFICE OF GARY D. FIELDS, P.A.            4440 PGA BOULEVARD               SUITE 308                                                    PALM BEACH GARDENS   FL      33410
LAW OFFICE OF GREGORY JAVARDIAN               LLC                              1310 INDUSTRIAL BLVD STE 101                                 SOUTHAMPTON          PA      18966
LAW OFFICE OF GREY &                          1370 NW 16TH STREET                                                                           MIAMI                FL      33125
LAW OFFICE OF GUSTAVO                         RODRIGUEZ             PA         7130 SW 43 ST STE A                                          MIAMI                FL      33155
LAW OFFICE OF HAROLD F. MOODY, JR., P.C.      65 MAIN STREET                   2ND FLOOR                                                    PLYMOUTH             MA      02360
LAW OFFICE OF HERSCHEL C ADCOCK JR            13541 TIGERBEND ROAD                                                                          BATON ROUGE          LA      70817
LAW OFFICE OF HUNTER C. PIEL, LLC             SCOTT B. WHEAT                   502 WASHINGTON AVENUE, SUITE 730                             TOWSON               MD      21204
LAW OFFICE OF IRA T.                          NEVEL LLC                        175 N FRANKLIN ST 201                                        CHICAGO              IL      60606




                                                                                                             Page 510 of 998
                                           19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         514 of 1004
Creditor Name                                 Address1                                 Address2                                      Address3     City               State   Zip        Country
LAW OFFICE OF J PHILLIP JONES                 1800 HAYES STREET                                                                                   NASHVILLE          TN      37203
LAW OFFICE OF J SCOTT LOGAN LLC               75 PEARL STREET SUITE 212                                                                           PORTLAND           ME      04101
LAW OFFICE OF J SCOTT MORSE, LLC              9 NEWBURG AVE‐SUITE 201                                                                             CATONSVILLE        MD      21228
LAW OFFICE OF J.M. CUNHA, ESQ INC.            601 HERITAGE DR                          STE 424                                                    JUPITER            FL      33458
LAW OFFICE OF JAMES FERRARA, PLLC             150 E PALMETTO PARK ROAD, SUITE 350                                                                 BOCA RATON         FL      33432
LAW OFFICE OF JAMIE GREUSEL                   1104 N. COLLIER BLVD.                                                                               MARCO ISLAND       FL      34145
LAW OFFICE OF JERRY N HIGGINS PLLC            3426 PAOLI PIKE                                                                                     FLOYDS KNOBS       IN      47119
LAW OFFICE OF JOHN R JOHNSON III              5299 MENDENHALL PARK PLACE                                                                          MEMPHIS            TN      38115
LAW OFFICE OF JOHN T BENJAMIN JR PA           1115 HILLSBOROUGH ST                                                                                RALEIGH            NC      27603
LAW OFFICE OF JOHN T.                         BENJAMIN, JR., P.A.                      1115 HILLSBOROUGH STREET                                   RALEIGH            NC      27603
LAW OFFICE OF KEITH S. SHINDLER, LTD.         1990 ALGONQUIN RD                                                                                   SCHAUMBURG         IL      60173
LAW OFFICE OF LLOYD L LANGHAMMER, LLC         CARLA D LEE, PARALEGAL                   38 GRANITE STREET                                          NEW LONDON         CT      06320
LAW OFFICE OF MICHAEL A                       PUCHADES PA                              6815 BISCAYNE BLVD 103                                     MIAMI              FL      33138
LAW OFFICE OF MICHAEL A. HALBERG P.A.         12233 SW 55TH ST                         SUITE 810                                                  FT LAUDERDALE      FL      33330
LAW OFFICE OF MICHAEL J BROOKS                10 NW LEJUENE RD 620                                                                                MIAMI              FL      33126
LAW OFFICE OF MONT TANNER                     2950 E FLAMINGO STE G                                                                               LAS VEGAS          NV      89121
LAW OFFICE OF NATALIE C CHIN‐LENN             2300 PALM BEACH LAKES BLVD STE 308                                                                  WEST PALM BEACH    FL      33409
LAW OFFICE OF PAUL M. TOULOUSE                PAUL M. TOULOUSE                         1320 19TH STREET, NW, SUITE 202                            WASHINGTON         DC      20036
LAW OFFICE OF PAULETTE HAMILTON PA            6965 PIZZA GRANDE AVE STE 215                                                                       ORLANDO            FL      32835
LAW OFFICE OF PETER G MACALUSO                7230 S LAND PARK DR STE 127                                                                         SACRAMENTO         CA      95831
LAW OFFICE OF RAMON J. DIEGO, PA              RAMON J. DIEGO                           5001 SW 74TH COURT SUITE 103                               MIAMI              FL      33155
LAW OFFICE OF RICHARD A CARDOZO               726 14TH STREET SUITE H                                                                             MODESTO            CA      95354
LAW OFFICE OF RICHARD O HABERMANN             1418 BEECH AVE SUITE 132                                                                            MCALLEN            TX      78501
LAW OFFICE OF ROBERT B WILSON                 1205 BROADWAY                                                                                       LUBBOCK            TX      79401
LAW OFFICE OF ROBERT W. RODRIGUEZ, P.A.       DIANA C. RODRIGUEZ                       4909 SW 74 COURT                                           MIAMI              FL      33155
LAW OFFICE OF STEVEN B KATZ PA                7154 N UNIVERSITY DRIVE                  SUITE 319                                                  TAMARAC            FL      33321
LAW OFFICE OF STEVEN P TAYLOR PC              6100 N KEYSTONE AVE SUITE 254                                                                       INDIANAPOLIS       IN      46220
LAW OFFICE OF TIMOTHY J. HACKING, INC.        1701 MENTOR AVE                                                                                     PAINESVILLE        OH      44077
LAW OFFICE OF VINCENT J PURNHAGEN             169 MAIN STREET                                                                                     MANCHESTER         CT      06042
LAW OFFICE OF VY H TRUONG PC                  985 DORCHESTER AVENUE                                                                               DORCHESTER         MA      02125
LAW OFFICE OF WENDY A OWENS PC                5710 OGEEHEE RD  200 STE 288                                                                        SAVANNAH           GA      31405
LAW OFFICES OF                                YEZNIK O KAZANDJIAN                      1010 N CENTRAL AVE                                         GLENDALE           CA      91202
LAW OFFICES OF A SCOTT TONEY PA               925 NW 56TH TERRACE SUITE B                                                                         GAINESVILLE        FL      32605
LAW OFFICES OF ANDY WINCHELL PC               100 CONNELL DRIVE SUITE 2300                                                                        BERKELEY HEIGHTS   NJ      07922
LAW OFFICES OF ANGELA BUCCI PLLC              2600 NORTH ANDREWS AVENUE                                                                           WILTON MANORS      FL      33311
LAW OFFICES OF ARNOLD M WEISS PLLC            208 ADAMS AVE                                                                                       MEMPHIS            TN      38103
LAW OFFICES OF BARRY J. GAMMONS               527 8TH AVENUE SOUTH, SUITE 101                                                                     NASHVILLE          TN      37203
LAW OFFICES OF BEATRICE                       110 SE 6TH ST STE 1700                                                                              FORT LAUDERDALE    FL      33301
LAW OFFICES OF CARRILLO & CARRILLO            PA                                       3676 SW 2 STREET                                           MIAMI              FL      33135
LAW OFFICES OF CIANFRONE & DE FURIO           1964 BAYSHORE BLVD.                      STE A                                                      DUNEDIN            FL      34698
LAW OFFICES OF DANIEL CONSUEGRA               9210 KING PALM DR., STE. 110                                                                        TAMPA              FL      33619‐1328
LAW OFFICES OF DANIEL CONSUEGRA               9210 KING PALM DR., STE. 110                                                                        TAMPA              FL      33619‐1385
LAW OFFICES OF DEBORAH BASS                   8961 SUNSET BLVD.                        SUITE 2A                                                   LOS ANGELES        CA      90069
LAW OFFICES OF EARLE GIOVANNIELLO             129 CHURCH ST STE 810                                                                               NEW HAVEN          CT      06510
LAW OFFICES OF ERIC HOWELL SALYLES, PLLC      11 DUPONT CIRCLE, NW, SUITE 750                                                                     WASHINGTON         DC      20036
LAW OFFICES OF EVAN M ROSEN PA                12 SE 7TH ST  STE 805                                                                               FORT LAUDERDALE    FL      33301
LAW OFFICES OF GLENN H. WECHSLER              1111 CIVIC DRIVE, SUITE 210                                                                         WALNUT CREEK       CA      94596
LAW OFFICES OF GLENN H. WECHSLER              1646 NORTH CALIFORNIA BLVD               STE 450                                                    WALNUT CREEK       CA      94596
LAW OFFICES OF H. FRANK CAHILL                880 N ST, STE. 203                                                                                  ANCHORAGE          AK      99501
LAW OFFICES OF HENRY G STEEN JR PC            3001 N LAMAR                                                                                        AUSTIN             TX      78705
LAW OFFICES OF HERSCHEL                       C ADCOCK JR                              13541 TIGER BEND RD                                        BATON ROUGE        LA      70817
LAW OFFICES OF JAMES E. HUISMANN, S.C.        N14W23777 STONE RIDGE DR                 STE 120                                                    WAUKESHA           WI      53188
LAW OFFICES OF JASON E ANDERSON               5355 TALLMAN AVE NW STE207                                                                          SEATTLE            WA      98107
LAW OFFICES OF JEFFREY N GOLANT PA            1999 N UNIVERSITY DR STE 213                                                                        CORAL SPRINGS      FL      33071
LAW OFFICES OF JOHN D CLUNK LPA               4500 COURTHOUSE BLVD, SUITE 400                                                                     STOW               OH      44224
LAW OFFICES OF JOHN G RUCKDASCHEL             PA                                       1201 YALE PLACE STE 102                                    MINNEAPOLIS        MN      55403
LAW OFFICES OF JOHN L DIMASI PA               801 N ORANGE AVENUE SUITE 500                                                                       ORLANDO            FL      32801
LAW OFFICES OF JOHN T ORCUTT PC               6616‐213 SIX FORKS RD                                                                               RALEIGH            NC      27615
LAW OFFICES OF LES ZIEVE                      30 CORPORATE PARK STE 450                                                                           IRVINE             CA      92606
LAW OFFICES OF LOURDES                        ARMENGOL P.A. IOTA                       7850 N.W. 146TH ST.                           # 424        HIALEAH            FL      33016
LAW OFFICES OF MARK S MARTINEZ                17272 NEWHOPE STREET SUITE J                                                                        FOUNTAIN VALLEY    CA      92708
LAW OFFICES OF MARVIN S C DANG LLC            PO BOX 4109                                                                                         HONOLULU           HI      96812‐4109
LAW OFFICES OF MICHAEL J HARKER               2901 EL CAMINO AVE  200                                                                             LAS VEGAS          NV      89102
LAW OFFICES OF MICKLER & MICKLER              LLP                                      5452 ARLINGTON EXPY                                        JACKSONVILLE       FL      32211
LAW OFFICES OF NANCY RAMOS LLC                1145 MAIN ST. SUITE 403                                                                             SPRINGFIELD        MA      01103
LAW OFFICES OF PATRICK SCANLON PA             203 NE FRONT ST  SUITE 101                                                                          MILFORD            DE      19963
LAW OFFICES OF PAUL R TARDIF ESQ PC           490 MAIN STREET                                                                                     YARMOUTH PORT      MA      02675
LAW OFFICES OF RAYMOND J. ANTONACCI, LLC      301 HIGHLAND AVENUE                                                                                 WATERBURY          CT      06708
LAW OFFICES OF RICHARD                        PALUMBO LLC                              535 ATWOOD AVE STE 4                                       CRANSTON           RI      02920
LAW OFFICES OF RICHARD PALUMBO                535 ATWOOD AVE.                          SUITE 4                                                    CRANSTON           RI      02920




                                                                                                                   Page 511 of 998
                                       19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             515 of 1004
Creditor Name                             Address1                         Address2                                     Address3             City                   State   Zip          Country
LAW OFFICES OF SARI K KURLAND PC          211 JERSEY LANE                                                                                    ROCKVILLE              MD      20850
LAW OFFICES OF STEFFI A. SWANSON          RONDA ALCALA                     3906 RAYNOR PARKWAY                          SUITE 105            BELLEVUE               NE      68123
LAW OFFICES OF STEVEN T STANTON           PO BOX 370                                                                                         MARYVILLE              IL      62062
LAW OFFICES OF TRACY L ROBINSON LC        818 GRAND BLVD STE 505                                                                             KANSAS CITY            MO      64106
LAW OFFICES OF WILLIAM G MORRIS PA        247 NORTH COLLIER BLVD           202                                                               MARCO ISLAND           FL      34145
LAW REAL ESTATE                           11451 S 700 E STE B                                                                                DRAPER                 UT      84020
LAW WEATHERS, ATTORNEYS & COUNSELORS      800 BRIDGEWATER PLACE            333 BRIDGE STREET, N.W.                                           GRAND RAPIDS           MI      49504
LAWANDA BULLINGTON                        296 BONNET WAY                                                                                     SOUTHPORT              NC      28461
LAWHORN, HOLLY                            ADDRESS ON FILE
LAWLER, JOHN                              ADDRESS ON FILE
LAWLER, LORI                              ADDRESS ON FILE
LAWLEY ANDOLINA VERDI                     30 N UNION ST                                                                                      ROCHESTER              NY      14607
LAWNDES COUNTY JUDGE PROBATE              1 WAHINGTON SQUARE                                                                                 HAYNESVILLE            AL      36040
LAWNSIDE BORO‐FISCAL                      LAWNSIDE BORO‐TAX COLLEC         4 DR. MARTIN LUTHER KING                                          LAWNSIDE               NJ      08045
LAWRENCE & ASSOCIATES INC                 PO BOX 1549                                                                                        CLANTON                AL      35046
LAWRENCE A LEVY AGENCY                    5 POPPY RD                                                                                         EGG HARBOUR TOWNSHIP   NJ      08234
LAWRENCE CITY                             LAWRENCE CITY ‐ TAX COLL         200 COMMON STREETROOM 1                                           LAWRENCE               MA      01840
LAWRENCE CODDING                          1123 W WAYNE ST                                                                                    FORT WAYNE             IN      46802
LAWRENCE COUNTY                           LAWRENCE CO‐REV COMMISSI         14451 MARKET ST. SUITE 1                                          MOULTON                AL      35650
LAWRENCE COUNTY                           LAWRENCE COUNTY ‐ COLLEC         1 COURTHOUSE SQUARE                                               MT VERNON              MO      65712
LAWRENCE COUNTY                           LAWRENCE COUNTY ‐ SHERIF         310 E MAIN ST                                                     LOUISA                 KY      41230
LAWRENCE COUNTY                           LAWRENCE COUNTY ‐ TREASU         1106 JEFFERSON                                                    LAWRENCEVILLE          IL      62439
LAWRENCE COUNTY                           LAWRENCE COUNTY ‐ TREASU         111 S 4TH STREET                                                  IRONTON                OH      45638
LAWRENCE COUNTY                           LAWRENCE COUNTY ‐ TREASU         430 COURT ST                                                      NEW CASTLE             PA      16101
LAWRENCE COUNTY                           LAWRENCE COUNTY ‐ TREASU         916 15TH ST ‐ SUITE 27                                            BEDFORD                IN      47421
LAWRENCE COUNTY                           LAWRENCE COUNTY ‐ TREASU         PO BOX 394                                                        DEADWOOD               SD      57732
LAWRENCE COUNTY                           LAWRENCE COUNTY‐TAX COLL         PO BOX 812                                                        MONTICELLO             MS      39654
LAWRENCE COUNTY                           LAWRENCE COUNTY‐TRUSTEE          200 W GAINES ST ‐ SUITE                                           LAWRENCEBURG           TN      38464
LAWRENCE COUNTY CHANCERY CLERK            517 E BROAD ST                                                                                     MONTICELLO             MS      39654
LAWRENCE COUNTY JUDGE OF PROBATE          14451 MARKET ST STE 130                                                                            MOULTON                AL      35650
LAWRENCE COUNTY REGISTER OF DEEDS         200 W GAINES ST STE 102                                                                            LAWRENCEBURG           TN      38464
LAWRENCE COUNTY REVENUE                   COMMISSIONER                     14451 MARKET ST STE 102                                           MOULTON                AL      35650
LAWRENCE COUNTY SHERIFF                   80 SHERMAN ST 1                                                                                    DEADWOOD               SD      57732
LAWRENCE COUNTY TAX CLAIM BUREAU          430 COURT HOUSE                                                                                    NEW CASTLE             PA      16101
LAWRENCE COUNTY TAX COLLECTOR             523 BRINSON STREET                                                                                 MONTICELLO             MS      39654
LAWRENCE COUNTY TREASURER                 1106 JEFFERSON ST                                                                                  LAWRENCEVILLE          IL      62439
LAWRENCE COUNTY TREASURER                 430 COURT STREET                                                                                   NEW CASTLE             PA      16101
LAWRENCE COUNTY TREASURER                 916 15TH STREET ROOM 27          PO BOX 338                                                        BEDFORD                IN      47421
LAWRENCE COUNTY TREASURER                 VETERANS SQUARE                  111 S FOURTH ST                                                   IRONTON                OH      45638‐1591
LAWRENCE COUNTY‐COURTHOU                  LAWRENCE COUNTY ‐ COLLEC         PO BOX 408                                                        WALNUT RIDGE           AR      72476
LAWRENCE D EVANS INS AGY                  PO BOX 22897                                                                                       BEAUMONT               TX      77720
LAWRENCE DAVID TUCKER                     PO BOX 2862                                                                                        BANDERA                TX      78003
LAWRENCE DEPYPER & DONNA                  DEPYPER                          2345 COUNTY RD 5                                                  LYND                   MN      56157
LAWRENCE DUPLANTIS                        20279 CHAPPEPEELA RD                                                                               LORANGER               LA      70446
LAWRENCE EDWARDS                          17 LAKE AVE                                                                                        GEORGETOWN             MA      01833
LAWRENCE FABER, JR., ET AL.               DANNLAW                          WILLIAM C. BEHRENS                           P.O. BOX 6031040     CLEVELAND              OH      44103
LAWRENCE L BENNET JR.                     LAWRENCE BENNET                  207 TENN. ST.                                                     MONROE                 LA      71203
LAWRENCE M DORFMAN                        & ROSALINO L POST                137 CENTRAL AVE                                                   HAMDEN                 CT      06517
LAWRENCE MCDONOUGH                        AND CAROL BERGQUIST              1161 PALACE AVE                                                   SAINT PAUL             MN      55105
LAWRENCE PARK TOWNSHIP                    JOYCE SPITZNOGLE‐TAX COL         4230 IROQUOIS AVE                                                 ERIE                   PA      16511
LAWRENCE PATT &                           PAMELA PATT                      8547 SKOKIE BLVD                                                  SKOKIE                 IL      60077
LAWRENCE SIDES APPRAISALS LLC             4486 TUCKAHOE LN                                                                                   HOOVER                 AL      35226
LAWRENCE SUMSKI CH 13 BANKRUPTCY          TRUSTEE                          1000 ELM ST STE 1002                                              MANCHESTER             NH      03101
LAWRENCE TOWN                             BROWN COUNTY ‐ TREASURER         PO BOX 23600/305 EAST WA                                          GREEN BAY              WI      54305
LAWRENCE TOWN                             LAWRENCE TOWN ‐ TAX COLL         11403 US HIGHWAY 11                                               N. LAWRENCE            NY      12967
LAWRENCE TOWNSHIP                         2207 LAWRENCE ROAD                                                                                 LAWRENCEVILLE          NJ      08648
LAWRENCE TOWNSHIP                         LAWRENCE TOWNSHIP ‐ TREA         PO BOX 442                                                        LAWRENCE               MI      49064
LAWRENCE TOWNSHIP                         LAWRENCE TWP ‐ COLLECTOR         PO BOX 580                                                        CEDARVILLE             NJ      08311
LAWRENCE TOWNSHIP                         LAWRENCE TWP ‐ TAX COLLE         105 FULTON ST                                                     CLEARFIELD             PA      16830
LAWRENCE TOWNSHIP                         LAWRENCE TWP ‐ TAX COLLE         65 SCHOOL RD                                                      TIOGA                  PA      16946
LAWRENCE TOWNSHIP TAX COLLECTOR           P.O. BOX 6006                    2207 LAWRENCE ROAD                                                LAWRENCEVILLE          NJ      08648
LAWRENCE VILLAGE                          LAWRENCE VILLAGE‐RECEIVE         196 CENTRAL AVENUE                                                LAWRENCE               NY      11559
LAWRENCE WATER/SEWER LIE                  LAWRENCE CITY ‐ W/S COLL         200 COMMON STREETROOM 1                                           LAWRENCE               MA      01840
LAWRENCE, KYLEE                           ADDRESS ON FILE
LAWRENCE, MARTIN                          ADDRESS ON FILE
LAWRENCEBURG CITY                         CITY OF LAWRENCEBURG ‐ C         PO BOX 290                                                        LAWRENCEBURG           KY      40342
LAWRENCEBURG CITY                         LAWRENCEBURG‐TAX COLLECT         25 PUBLIC SQUARE                                                  LAWRENCEBURG           TN      38464
LAWRENCE‐CARLIN INS AGY                   230 JONES ROAD                                                                                     FALMOUTH               MA      02540
LAWRENCEVILLE                             LAWRENCEVILLE TOWN  ‐ TR         400 N MAIN ST                                                     LAWRENCEVILLE          VA      23868
LAWSON PROJECTS INC                       5 WINDING WAY                                                                                      SAVANNAH               GA      31419




                                                                                                      Page 512 of 998
                                        19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        516 of 1004
Creditor Name                              Address1                                   Address2                                      Address3                              City                   State   Zip          Country
LAWSON RAMP                                344 WABASHA STREET                                                                                                             SAINT PAUL             MN      55102
LAWSON, CHERYL                             ADDRESS ON FILE
LAWSON, ELIZABETH                          ADDRESS ON FILE
LAWSON, KRISTY                             ADDRESS ON FILE
LAWSON, LARA                               ADDRESS ON FILE
LAWSON, SHERROD                            ADDRESS ON FILE
LAWTON & CATES S.C.                        345 W WASHINGTON AVE 201                                                                                                       MADISON                WI      53703
LAWTON CONSTRUCTION                        2954 SCOTTMILL RD                                                                                                              CARROLLTON             TX      75007
LAWTON CONSTRUCTION                        FOR THE ACCT OF T BRYANT                   400 N GUM ST                                                                        SUMMERVILLE            SC      29483
LAWYER ASAP LLP                            150 N ORANGE AVE SUITE 414                                                                                                     ORLANDO                FL      32801
LAWYERS COMMITTEE FOR BETTER               HOUSING                                    33 N LA SALLE ST  STE 900                                                           CHICAGO                IL      60602
LAYARD AND ASSOCIATES INC                  PO BOX 10686                                                                                                                   FAIRBANKS              AK      99710
LAYER, PAUL                                ADDRESS ON FILE
LAYLA ARMENTEROS                           ADDRESS ON FILE
LAYNE FIELDS CONTRACTING                   LLC                                        2225 BLUE RIDGE LANE                                                                CONYERS                GA      30012
LAZAR, ASHOR                               ADDRESS ON FILE
LAZARD ASSET MANAGEMENT LLC                ATTN:  MR. JOHN ROBERT REINSBERG, MBA      DEPUTY CHAIRMAN                               30 ROCKEFELLER PLAZA 55TH FLOOR       NEW YORK               NY      10112‐5499
LAZARE REICHMAN INS                        1466 40TH ST                                                                                                                   BROOKLYN               NY      11218
LAZARE, COLBY                              ADDRESS ON FILE
LAZARO BORMEY &                            MARIA M OLIVA                              PO BOX 940514                                                                       MIAMI                  FL      33194
LAZARO HERNANDEZ                           42 FOGGY RIVER COURT 3833                                                                                                      RALEIGH                NC      27610
LAZAROFF, VICKI                            ADDRESS ON FILE
LAZZARO, JOHN                              ADDRESS ON FILE
LB CONSTRUCTION                            LINTON BROWN                               974 EAST 48 STREET                                                                  BROOKLYN               NY      11203
LB ENTERPRISES                             FREDERICK LEE BRANCH                       FREDERICK LEE BRANCH                          40 SPITLER CIRCLE                     GREENVILLE             VA      24440
LB PROPERTY MANAGEMENT                     4730 WOODMAN AVENUE, SUITE 200                                                                                                 SHERMAN OAKS           CA      91423
LCM LLC                                    LEROY YOUNG                                LEROY YOUNG                                   PO BOX 29                             ALBANY                 LA      70711
LCM PROPERTY MANAGEMENT                    1776 S. JACKSON ST. STE 300                                                                                                    DENVER                 CO      80210
LD20070512                                 13568 NORTHUMBERLAND CIR                                                                                                       WELLINGTON             FL      33414
LDA ENTERPRISES, INC.                      LDA ENTERPRISE                             13298 BEACH CLUB RD.                                                                THE COLONY             TX      75056
LDJ SANTY C & MICHAEL &                    TAMARA WINSLOW                             3118 NEVERMIND LN                                                                   COLORADO SPRINGS       CO      80917
LDM INS                                    14331 SW 120TH ST 201                                                                                                          MIAMI                  FL      33186
LDR CONST SERVICES INC                     4652 STENSTROM RD                                                                                                              ROCKFORD               IL      61109
LE BLANC, LANCE                            ADDRESS ON FILE
LE BOIS REALTY                             LE BOIS ENTERPRISES, INC.                  5856 N BOLSENA AVENUE                                                               MERIDIAN               ID      83646
LE FLORE COUNTY                            LE FLORE COUNTY ‐ COLLEC                   PO BOX 100                                                                          POTEAU                 OK      74953
LE FLORE, DENISE                           ADDRESS ON FILE
LE HAVRE OWNERS CORP                       168‐68 9TH AVENUE                                                                                                              WHITESTONE             NY      11357
LE MARS INS                                P O BOX 1608                                                                                                                   LE MARS                IA      51031
LE MARS MTL                                P O BOX 300                                                                                                                    MARIETTA               PA      17547
LE PIERRE ROOFING                          2618 MCGREGOR BLVD                                                                                                             FERNANDINA BEACH       FL      32034
LE PRESTIGE LLC                            17525 NE 7TH AVE                                                                                                               NORTH MIAMI BEACH      FL      33162
LE RAY TOWN                                LE RAY TOWN ‐ TAX COLLEC                   8650 LERAY STREET                                                                   EVANS MILLS            NY      13637
LE SUEUR COUNTY                            88 SOUTH PARK AVENUE                                                                                                           LE CENTER              MN      56057
LE WILSON & ASSOCIATES                     PO BOX 1058                                                                                                                    RUSKIN                 FL      33575
LE, CHARLIE                                ADDRESS ON FILE
LE, NHUNG                                  ADDRESS ON FILE
LE, PHUC                                   ADDRESS ON FILE
LE, THUY ANH                               ADDRESS ON FILE
LE, VU                                     ADDRESS ON FILE
LEA COUNTY TREASURER                       100 N MAIN                                 SUITE 3‐C                                                                           LOVINGTON              NM      88260
LEACH COMPANIES                            1629 BLUE GROUSE CIRCLE                                                                                                        LEXINGTON              KY      40511
LEACH JOHNSON SONG & GRUCHOW               HEATHER KELLEY                             ATTN: HEATHER L. KELLEY                       8945 WEST RUSSELL ROAD, SUITE 330     LAS VEGAS              NV      89148
LEACH KERN GRUCHOW ANDERSON SONG           LTD                                        2525 BOX CANYON DRIVE                                                               LAS VEGAS              NV      89128
LEACH, JANICE                              ADDRESS ON FILE
LEACHS CONSTRUCTION LLC                    11 BAY ACRES DR                                                                                                                CAPE MAY COURT HOUSE   NJ      08210
LEACOCK TOWNSHIP                           LANCASTER COUNTY ‐ TREAS                   150 N QUEEN ST. STE 122                                                             LANCASTER              PA      17603
LEACOCK, CAREY                             ADDRESS ON FILE
LEAD INTELLIGENCE, INC.                    ATTN: CHIEF FINANCIAL OFFICER              201 S MAPLE AVE                               SUITE 150                             AMBLER                 PA      19002
LEAD INTELLIGENCE, INC. D/B/A JORNAYA      ATTN: GENERAL COUNSEL                      1001 EAST HECTOR STREET                       SUITE 230                             CONSHOHOCKEN           PA      19428
LEADER ESCROW                              3060 SATURN ST                             SUITE 201                                                                           BREA                   CA      92821
LEADING EDGE CONSTRUCTION GROUP, INC.      20 SOUTH EASTVIEW AVE                                                                                                          FEASTERVILLE           PA      19053
LEADING EXCHANGE, INC                      3060 SATURN STREET                         SUITE 201                                                                           BREA                   CA      92821
LEADING PUBLIC ADJUSTERS                   5767 NW 151 ST                                                                                                                 MIAMI LAKES            FL      33014
LEADING PUBLIC ADJUSTERS                   INC                                        335SBISCAYNE BLVDSTE2808                                                            MIAMI                  FL      33131
LEADS CONSTRUCTION                         16W277 83RD ST SUITE A                                                                                                         BURR RIDGE             IL      60527
LEAF GUARD OF COLORADO, INC.               5039 WEST AVE                                                                                                                  SAN ANTONIO            TX      78213
LEAFMASTERS CONSTRUCTION                   3607 MCNAUGHTON WAY                                                                                                            MURFREESBORO           TN      37128
LEAGUE CITY PID  1  A                      LEAGUE CITY PID 1 ‐ COLL                   P.O. BOX 1368                                                                       FRIENDSWOOD            TX      77549
LEAGUE CITY PID  2  A                      LEAGUE CITY PID 2 ‐ COLL                   PO BOX 1368                                                                         FRIENDSWOOD            TX      77549




                                                                                                                  Page 513 of 998
                                      19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       517 of 1004
Creditor Name                            Address1                                    Address2                                     Address3      City                 State   Zip        Country
LEAGUE CITY PID  3  A                    LEAGUE CITY PID 3 ‐ COLL                    PO BOX 1368                                                FRIENDSWOOD          TX      77549
LEAH HOLMES &                            DAVID LYON                                  1 STRATFORD RD                                             CRANSTON             RI      02905
LEAKE COUNTY                             LEAKE COUNTY‐TAX COLLECT                    101 COURT SQ, SUITE 123                                    CARTHAGE             MS      39051
LEAKE COUNTY CHANCERY CLERK              PO BOX 72                                                                                              CARTHAGE             MS      39051
LEAKE COUNTY TAX ASSESSOR/COLLECTOR      101 COURT SQ, STE 123                                                                                  CARTHAGE             MS      39051‐4101
LEAKEY ISD C/O REAL CAD                  LEAKEY ISD ‐ TAX COLLECT                    P.O. BOX 591                                               LEAKEY               TX      78873
LEAL CONSTRUCTION INC                    PO BOX 314                                                                                             MILFORD              NH      03055
LEAMON DAVIS                             1603 STONEMAN ST                                                                                       DALLAS               TX      75215
LEANDRO RAMOS AGCAOILI                   193 LULO ROAD APT A                                                                                    KAPAA                HI      96746
LEANOS, MONICA                           ADDRESS ON FILE
LEAPER, ANN                              ADDRESS ON FILE
LEAPER, BRIAN                            ADDRESS ON FILE
LEAR PAINTING & REST                     1 BAKER ST                                                                                             HANSON               MA      02341
LEARY CITY                               LEARY CITY‐TAX COLLECTOR                    PO BOX 148                                                 LEARY                GA      39862
LEARY SCHULDT, CHRISTINA                 ADDRESS ON FILE
LEASE HARBOR LLC                         ATTN: LAURA ROSS                            414 N. ORLEANS STREET                        SUITE 602     CHICAGO              IL      60654
LEASE HARBOR LLC                         DEPARTMENT 4919                                                                                        CAROL STREAM         IL      60122‐4919
LEATHERMAN, JANINE                       ADDRESS ON FILE
LEATHERSTOCKING COOP INS                 4313 COUNTRY HWY 11                                                                                    COOPERSTOWN          NY      13326
LEATHERSTOCKING COOP INS                 PO BOX 630                                                                                             COOPERSTOWN          NY      13326
LEAVENWORTH COUNTY                       LEAVENWORTH COUNTY ‐ TRE                    300 WALNUT ST, SUITE 105                                   LEAVENWORTH          KS      66048
LEAVENWORTH INS LLC                      11756 US HWY 2 STE 1                                                                                   LEAVENWORTH          WA      98826
LEAVITT CENTRAL COAST                    INS SERVICES                                950 E BLANCO RD 103                                        SALINAS              CA      93901
LEAVITT GROUP                            560 S 300 E 150                                                                                        SALT LAKE CITY       UT      84111
LEAVITT GROUP OF BOISE                   6220 N DISCOVERY WAY 100                                                                               BOISE                ID      83713
LEAVITT INS & FNCL SRVCS                 120 N 50TH AVE                                                                                         YAKIMA               WA      98908
LEAVITT INSURANCE AGENCY                 7881 WEST CHARLESTON BLD                                                                               LAS VEGAS            NV      89117
LEAVITT REC & HOSP INS                   942 14TH ST                                                                                            STURGIS              SD      57785
LEAVITT TOWNSHIP                         LEAVITT TOWNSHIP ‐ TREAS                    8468 E. FILMORE RD                                         HESPERIA             MI      49421
LEAVY LAW, P.A.                          800 VILLAGE SQUARE CROSSING, SUITE 347                                                                 PALM BEACH GARDENS   FL      33410
LEAWOOD WEST HOA                         17049 EL CAMINO REAL                        SUITE 100                                                  HOUSTON              TX      77058
LEBANON BORO                             LEBANON BORO ‐ TAX COLLE                    6 HIGH STREET                                              LEBANON              NJ      08833
LEBANON CITY                             CITY OF LEBANON ‐ CLERK                     PO BOX 840                                                 LEBANON              KY      40033
LEBANON CITY                             LEBANON CITY ‐ TAX COLLE                    51 NORTH PARK STREET                                       LEBANON              NH      03766
LEBANON CITY                             LEBANON CITY‐TAX COLLECT                    200 CASTLE HEIGHTS AVE N                                   LEBANON              TN      37087
LEBANON CITY  CITY/CO BI                 LEBANON COUNTY ‐ TREASUR                    400 S 8TH ST                                               LEBANON              PA      17042
LEBANON CLYMAN MUT INS                   P O BOX 86                                                                                             LEBANON              WI      53047
LEBANON JUNCTION CITY                    LEBANON JUNCTION ‐ CLER                     PO BOX 69                                                  LEBANON JUNCTION     KY      40150
LEBANON MUTUAL INSURANCE                 137 WEST PENN AVE                                                                                      CLEONA               PA      17042
LEBANON S.D./LEBANON CIT                 BERKHEIMER ASSOCIATES                       50 N SEVENTH ST.                                           BANGOR               PA      18013
LEBANON TOWN                             LEBANON TOWN ‐ TAX COLLE                    1210 BRADLEY BROOK RD                                      EARLVILLE            NY      13332
LEBANON TOWN                             LEBANON TOWN ‐ TAX COLLE                    15 UPPER GUINEA RD                                         LEBANON              ME      04027
LEBANON TOWN                             LEBANON TOWN ‐ TAX COLLE                    579 EXETER ROADL                                           LEBANON              CT      06249
LEBANON TOWN                             LEBANON TOWN ‐ TREASURER                    P O DRAWER 309                                             LEBANON              VA      24266
LEBANON TOWN                             LEBANON TWN TREASURER                       W3800 CTY RD MM                                            WATERTOWN            WI      53094
LEBANON TOWNSHIP                         LEBANON TOWNSHIP ‐ TREAS                    4166 N. JONES ROAD                                         PEWAMO               MI      48873
LEBANON TOWNSHIP                         LEBANON TWP ‐ COLLECTOR                     530 WEST HILL ROAD                                         GLEN GARDNER         NJ      08826
LEBANON TOWNSHIP                         STEPHANIE ROEGNER‐TX COL                    47 COCHECTON TPKE                                          HONESDALE            PA      18431
LEBANON VALLEY INS                       PO BOX 2005                                                                                            CLEONA               PA      17042
LEBANON VALLEY MOBILE HOMES, INC         1341 E MAIN ST                                                                                         PALMYRA              PA      17078
LEBAR, TRAVIS                            ADDRESS ON FILE
LEBARON ESTATES OWNERS ASSOCIATION       C/O THE MANAGEMENT ALTERNATIVE              1932 W ORANGEBURG AVE                                      MODESTO              CA      95350
LEBEAU, ELIZABETH                        ADDRESS ON FILE
LEBEAU, LAURIE                           ADDRESS ON FILE
LEBLANC AND ASSOCIATES                   748 NORTH SANTA FE AVE                                                                                 EDMOND               OK      73003
LEBLANC INS AGENCY                       P O BOX 1451                                                                                           LAROSE               LA      70373
LEBLANC, BRENDA                          ADDRESS ON FILE
LEBOEUF TOWNSHIP                         LEBOEUF TWP ‐ TAX COLLEC                    14270 FLATTS RD                                            WATERFORD            PA      16441
LEC CONSTRUCTION INC.                    EDGARDO VILLEGAS                            P O BOX 3734                                               VEGA ALTA            PR      00692
LECKIE, MARK                             ADDRESS ON FILE
LECOMPTE TOWN                            LECOMPTE TOWN ‐ TAX COLL                    P.O. BOX 649                                               LECOMPTE             LA      71346
LECUYER, ANDREW                          ADDRESS ON FILE
LECUYER, JASON                           ADDRESS ON FILE
LEDET CORP                               209 GOODE ST                                                                                           HOUMA                LA      70360
LEDET, COURTNEY                          ADDRESS ON FILE
LEDFORD, AARON                           ADDRESS ON FILE
LEDGEVIEW CONDOMINIUMS                   55 TINSON ROAD                                                                                         QUINCY               MA      02169
LEDGEVIEW TOWN                           BROWN COUNTY ‐ TREASURER                    PO BOX 23600/305 EAST WA                                   GREEN BAY            WI      54305
LEDON INDUSTRIES                         KOREY L BEARD                               P.O. BOX 896                                               GRAPEVINE            TX      76099
LEDYARD TOWN                             LEDYARD TOWN ‐ TAX COLLE                    741 COL LEDYARD HWY                                        LEDYARD              CT      06339




                                                                                                                Page 514 of 998
                                          19-10412-jlg                Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      518 of 1004
Creditor Name                                Address1                               Address2                                     Address3                            City            State   Zip          Country
LEDYARD TOWN                                 LEDYARD TOWN‐ TAX COLLEC               54 CHERRY AVE                                                                    AURORA          NY      13026
LEE & JOYCE INC                              GROUND RENT                            PO BOX 32111                                                                     BALTIMORE       MD      21282
LEE ANNE WILSON                              ADDRESS ON FILE
LEE BARNSTEIN                                ADDRESS ON FILE
LEE C BURNS & CO INC                         418 RIO DR                                                                                                              NEW BRAUNFELS   TX      78130
LEE C. KAMIMURA                              MICHAEL KIND                           KAZEROUNI LAW GROUP, APC                     6069 S FORT APACHE RD SUITE 100     LAS VEGAS       NV      89148
LEE CNTY. BOARD  OF CNTY. COMMISSIONERS      P.O. BOX 398                                                                                                            FORT MYERS      FL      33902‐0398
LEE CONSTRUCTION                             838 EAST GRAHAM ST                                                                                                      SHELBY          NC      28150
LEE COUNTY                                   LEE CO‐REV COMMISSIONER                215 S 9TH ST                                                                     OPELIKA         AL      36801
LEE COUNTY                                   LEE COUNTY ‐ SHERIFF                   PO BOX P                                                                         BEATTYVILLE     KY      41311
LEE COUNTY                                   LEE COUNTY ‐ TAX COLLECT               106 HILLCREST DR.                                                                SANFORD         NC      27330
LEE COUNTY                                   LEE COUNTY ‐ TAX COLLECT               15 EAST CHESTNUT                                                                 MARIANNA        AR      72360
LEE COUNTY                                   LEE COUNTY ‐ TAX COLLECT               898 E RICHMOND ST SUITE                                                          GIDDINGS        TX      78942
LEE COUNTY                                   LEE COUNTY ‐ TREASURER                 P O BOX 428                                                                      BISHOPVILLE     SC      29010
LEE COUNTY                                   LEE COUNTY ‐ TREASURER                 P O BOX 70                                                                       JONESVILLE      VA      24263
LEE COUNTY                                   LEE COUNTY ‐ TREASURER                 PO BOX 328                                                                       DIXON           IL      61021
LEE COUNTY                                   LEE COUNTY ‐ TREASURER                 PO BOX 346                                                                       FORT MADISON    IA      52627
LEE COUNTY                                   LEE COUNTY‐TAX COLLECTOR               201 W JEFFERSON ST ‐ SUI                                                         TUPELO          MS      38804
LEE COUNTY                                   LEE COUNTY‐TAX COLLECTOR               2480 THOMPSON ST                                                                 FT MYERS        FL      33901
LEE COUNTY                                   LEE COUNTY‐TAX COMMISSIO               PO BOX 9                                                                         LEESBURG        GA      31763
LEE COUNTY CHANCERY CLERKS OFFICE            P.O. BOX 7127                                                                                                           TUPELO          MS      38802‐7127
LEE COUNTY DEVELOPMENT SERVICES              CODE ENFORCEMENT                       PO BOX 398                                                                       FORT MYERS      FL      33902‐0398
LEE COUNTY JUDGE OF PROBATE                  215 SOUTH 9TH ST                                                                                                        OPELIKA         AL      36801
LEE COUNTY MTL                               P O BOX 207                                                                                                             WEST POINT      IA      52656
LEE COUNTY REVENUE COMMISSIONER              215 SOUTH 9TH ST                                                                                                        OPELIKA         AL      36801
LEE COUNTY SHERIFF OFFICE                    PO BOX P                                                                                                                BEATTYVILLE     KY      41311
LEE COUNTY TAX COLLECTOR                     201 W JEFFERSON, STE B                                                                                                  TUPELO          MS      38804
LEE COUNTY TAX COLLECTOR                     2480 THOMPSON ST                                                                                                        FT. MEYERS      FL      33901
LEE COUNTY TAX OFFICE                        898 E RICHMOND ST                                                                                                       GIDDINGS        TX      78942
LEE COUNTY TREASURER                         201 W. JEFFERSON ST. B                                                                                                  TUPELO          MS      38804
LEE COUNTY TREASURER                         25 N 7TH ST                                                                                                             KEOKUK          IA      52632
LEE COUNTY TREASURER                         33640 MAIN ST                                                                                                           JONESVILLE      VA      24263
LEE COUNTY TREASURER                         P.O. BOX 428‐123 S MAIN ST RM 110                                                                                       BISHOPVILLE     SC      29010‐0428
LEE COUNTY UTILITY                           7391 COLLEGE PKWY                                                                                                       FORT MEYERS     FL      33307
LEE MANOR CONDOMINIUM ASSOC                  1725 JAMES AVE                                                                                                          MIAMI BEACH     FL      33139
LEE MEADORS &                                ADDRESS ON FILE
LEE MEEKS AGENCY                             431 S MAIN ST                                                                                                           BOUNTIFUL       UT      84010
LEE N. BARNSTEIN, P.C.                       P.O. BOX 32111                                                                                                          BALTIMORE       MD      21282‐2111
LEE NELMS &                                  DAVID NELMS                            1206 GILTSPUR RD                                                                 RICHMOND        VA      23238
LEE ROSS                                     ADDRESS ON FILE
LEE SHERBO                                   ADDRESS ON FILE
LEE SKOGLUND & KYLE                          ADDRESS ON FILE
LEE TAYLOR &                                 ADDRESS ON FILE
LEE TOWN                                     LEE TOWN ‐ TAX COLLECTOR               29 WINN ROAD                                                                     LEE             ME      04455
LEE TOWN                                     LEE TOWN ‐ TAX COLLECTOR               32 MAIN STREET                                                                   LEE             MA      01238
LEE TOWN                                     LEE TOWN ‐ TAX COLLECTOR               7 MAST ROAD                                                                      LEE             NH      03861
LEE TOWN                                     LEE TOWN ‐ TAX COLLECTOR               P.O.BOX 211                                                                      LEE CENTER      NY      13363
LEE TOWNSHIP                                 LEE TOWNSHIP ‐ TREASURER               1969 W HINES RD                                                                  SANFORD         MI      48657
LEE TOWNSHIP                                 LEE TOWNSHIP ‐ TREASURER               23045 21 MILE RD                                                                 OLIVET          MI      49076
LEE TOWNSHIP                                 LEE TOWNSHIP ‐ TREASURER               PO BOX 280                                                                       PULLMAN         MI      49450
LEE, ANTONIO                                 ADDRESS ON FILE
LEE, BRANDON                                 ADDRESS ON FILE
LEE, BRIAN                                   ADDRESS ON FILE
LEE, CANDICE                                 ADDRESS ON FILE
LEE, CHERYL                                  ADDRESS ON FILE
LEE, CYNTHIA                                 ADDRESS ON FILE
LEE, DAWN                                    ADDRESS ON FILE
LEE, ERIC                                    ADDRESS ON FILE
LEE, FERNISHA                                ADDRESS ON FILE
LEE, GEORGE                                  ADDRESS ON FILE
LEE, JAY                                     ADDRESS ON FILE
LEE, KIERA                                   ADDRESS ON FILE
LEE, LEWIS                                   ADDRESS ON FILE
LEE, LISA                                    ADDRESS ON FILE
LEE, LUE                                     ADDRESS ON FILE
LEE, MARCUS                                  ADDRESS ON FILE
LEE, MICHAEL                                 ADDRESS ON FILE
LEE, NAKISHIA                                ADDRESS ON FILE
LEE, NANCY                                   ADDRESS ON FILE
LEE, ONG                                     ADDRESS ON FILE




                                                                                                               Page 515 of 998
                                      19-10412-jlg               Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   519 of 1004
Creditor Name                            Address1                                Address2                                          Address3                   City              State   Zip          Country
LEE, RANDI                               ADDRESS ON FILE
LEE, RAVEN                               ADDRESS ON FILE
LEE, TENG                                ADDRESS ON FILE
LEE, TONNETTA                            ADDRESS ON FILE
LEECHBURG BORO                           LEECHBURG BORO ‐ TAX COL                260 MARKET ST.                                                               LEECHBURG         PA      15656
LEECHBURG S.D./GILPIN TO                 LEECHBURG AREA SD ‐ COLL                962 ICE POND ROAD                                                            LEECHBURG         PA      15656
LEEDER AND LEEDER                        4701 4TH AVE                                                                                                         BROOKLYN          NY      11220
LEEDS AND YORK LLC                       10100 WEST CHARLESTON                   BLVD 210                                                                     LAS VEGAS         NV      89135
LEEDS TOWN                               LEEDS TOWN  ‐ TAX COLLEC                8 COMMUNITY DRIVE                                                            LEEDS             ME      04263
LEEDS TOWN                               LINCOLN TWN TREASURER                   W1306 COUNTY RD E                                                            ARLINGTON         WI      53911
LEELANAU TOWNSHIP                        LEELANAU TOWNSHIP ‐ TREA                PO BOX 338                                                                   NORTHPORT         MI      49670
LEENTHROP FARMERS MTL                    P O BOX 365                                                                                                          MONTEVIDEO        MN      56265
LEEPER, TENESHEIA                        ADDRESS ON FILE
LEES GLASS & WINDOW WORKS                LEES GLASS, LLC                         1237 NORTH PACE BOULEVARD                                                    PENSACOLA         FL      32505
LEES OVERHEAD DOORS LLC                  3181 CO RD 1763                                                                                                      ARAB              AL      35016
LEES PARKE OWNERS ASSOC                  PO BOX 11983                                                                                                         NEWARK            NJ      07101
LEES ROOFING & SIDING                    STATEWIDE ROOFING & SIDING              P.O BOX 513                                                                  MAGNA             UT      84044
LEES ROOFING INC                         611 S EMPORIA ST                                                                                                     WICHITA           KS      67202
LEES, DENNIS                             ADDRESS ON FILE
LEESBURG CITY                            LEESBURG CITY‐TAX COLLEC                PO BOX 890                                                                   LEESBURG          GA      31763
LEESBURG TOWN                            LEESBURG TOWN ‐ TREASURE                25 WEST MARKET ST                                                            LEESBURG          VA      20176
LEESER, JOSH                             ADDRESS ON FILE
LEESON, JEREMIAH                         ADDRESS ON FILE
LEESPORT BORO                            LEESPORT BORO ‐ TAX COLL                261 NICHOLS ST                                                               LEESPORT          PA      19533
LEESVILLE CITY                           LEESVILLE CITY ‐ TAX COL                P.O. BOX 1191.                                                               LEESVILLE         LA      71496
LEET TOWNSHIP                            LEET TWP ‐ TAX COLLECTOR                198 AMBRIDGE AVE                                                             FAIR OAKS         PA      15003
LEETSDALE BORO                           LEETSDALE BORO ‐ TAX COL                7  WINDING ROAD                                                              LEETSDALE         PA      15056
LEEWARD VILLAGE POA, INC                 P.O BOX 725 24 COURTHOUSE SQUARE                                                                                     ORANGE BEACH      AL      36561
LEEWAY GROUP LLC                         20 RAILROAD AVENUE                                                                                                   PEARL RIVER       NY      10965
LEFEVRE, JUSTIN                          ADDRESS ON FILE
LEFEVRE, SEAN                            ADDRESS ON FILE
LEFFLER, ESMERALDA                       ADDRESS ON FILE
LEFLORE COUNTY                           LEFLORE COUNTY‐TAX COLLE                PO BOX 1349                                                                  GREENWOOD         MS      38935
LEFLORE COUNTY CHANCERY CLERK            PO BOX 250                                                                                                           GREENWOOD         MS      38935‐0250
LEFLORE COUNTY TAX OFFICE                306 WEST MARKET STREET                                                                                               GREENWOOD         MS      38930
LEFLORE COUNTY TREASURER                 100 S BROADWAY                          PO BOX 100                                                                   POTEAU            OK      74953
LEGACY BUILDERS & DEVELOPMENT            ROBERT MCALERNEY                        ROBERT MCALERNEY                                  4114 N POST ST             SPOKANE           WA      99205
LEGACY BUILDERS INC &                    BRADLEY & SHELBY BROCK                  PO BOX 6153                                                                  HUNTSVILLE        TX      77342
LEGACY BUILDING INC                      12025 DAVIS CUP DR                                                                                                   BAKERSFIELD       CA      93308
LEGACY BUILDING INC                      LORNA & BENNETT KUSSOY                  12025 DAVIS CUP DR                                                           BAKERSFIELD       CA      93306
LEGACY CONSTRUCTION &                    ROOFING                                 PO BOX 65842                                                                 LUBBOCK           TX      79464
LEGACY CONSTRUCTION & ROOFING            SEXTON CREPPON ENTERPRISE INC           SEXTON CREPPON ENTERPRISE INC                     610 MELTON STREET  200     MAGNOLIA          TX      77354
LEGACY EXTERIORS LLC                     1725 TOWER DR W STE 140                                                                                              STILLWATER        MN      55082
LEGACY EXTERIORS, LLC                    4125 TERMINAL DRIVE                                                                                                  MCFARLAND         WI      53558
LEGACY HOME IMPROVEMENT                  BRETT LAUDER                            1773 TOSSINGTON DR.                                                          HORN LAKE         MS      38637
LEGACY OF LEESBURG POA, INC.             DON ASHER & ASSOCIATES                  1801 COOK AVENUE                                                             ORLANDO           FL      32806
LEGACY PARTNERS II                       33304 GRAND RIVER AVE                                                                                                FARMINGTON        MI      48336
LEGACY REALTY, LLC                       1622 NEWTON STREET NE                                                                                                WASHINGTON        DC      20018
LEGACY RESTORATION LLC                   14000 25TH AVE N SUITE 110                                                                                           PLYMOUTH          MN      55447
LEGACY ROOFING AND EXTERIOR              8700 COMMERCE PARK STE 225                                                                                           HOUSTON           TX      77036
LEGACY SERVICES CORPORATION              15703 JARVIS STREET NW                                                                                               ELK RIVER         MN      55330
LEGACY SUPPORTWORKS INC                  7641 CANYON DR.                                                                                                      AMARILLO          TX      79110
LEGAL AID OF MANASOTA INC                1900 MAIN ST  STE 302                                                                                                SARASOTA          FL      34236
LEGAL AID SOCIETY                        OF ROCKLAND CNTY., INC.                 2 CONGERS ROAD                                                               NEW CITY          NY      10956
LEGAL AID SOCIETY OF                     PALM BEACH CNTY., INC.                  423 FERN STREET, ST 200                                                      WEST PALM BEACH   FL      33401
LEGAL TAX SERVICE                        714 LEBANON ROAD                                                                                                     WEST MIFFLIN      PA      15122
LEGEND COMPANIES                         12467 BOONE AVE STE 1                                                                                                SAVAGE            MN      55378
LEGEND DEVELOPMENT LLC                   22106 CONNELLS PRAIRIE                                                                                               BUCKLEY           WA      98321
LEGEND ROOFING CORP &                    KEVIN & GINA BREWER                     5575 OAKDALE RD SE 1D                                                        MABLETON          GA      30126
LEGENDRE, NATHANIEL                      ADDRESS ON FILE
LEGER, ASHLEY                            ADDRESS ON FILE
LEGION REALTY                            ATTN: CLAY STRAWN                       1490 S. PRICE ROAD, SUITE 203                                                CHANDLER          AZ      85286
LEGION REALTY                            ATTN: CLAY STRAWN                       1490 S. PRICE ROAD, SUITE 305                                                CHANDLER          AZ      85286
LEGROS & ASSOCIATES INC                  PO BOX 45994                                                                                                         OMAHA             NE      68145
LEGUE, DAWN                              ADDRESS ON FILE
LEGUM & NORMAN REALTY, INC.              3130 FAIRVIEW PARK DRIVE SUITE 200                                                                                   FALLS CHURCH      VA      22041
LEHIGH COUNTY                            LEHIGH COUNTY ‐ TREASURE                17 SOUTH 7TH ST., ROOM 1                                                     ALLENTOWN         PA      18101
LEHIGH COUNTY AUTHORITY                  PO BOX 3758                                                                                                          ALLENTOWN         PA      18106
LEHIGH COUNTY BUREAU OF COLLECTIONS      455 WEST HAMILTON ST RM 130                                                                                          ALLENTOWN         PA      18101
LEHIGH COUNTY TREASURER                  17 SOUTH SEVENTH STREET                                                                                              ALLENTOWN         PA      18101




                                                                                                                 Page 516 of 998
                                           19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             520 of 1004
Creditor Name                                 Address1                                     Address2                                     Address3                             City              State   Zip        Country
LEHIGH TOWNSHIP                               EILEEN KOHN ‐ TAX COLLEC                     P.O. BOX 942                                                                      GOULDSBORO        PA      18424
LEHIGH TOWNSHIP MUNICIPAL AUTHORITY           1069 MUNICIPAL ROAD                                                                                                            WALNUTPORT        PA      18088
LEHIGH TOWNSHIP TAX COLLECTOR                 MARY LOUISE TREXLER                          255 CHERRYVILLE ROAD                                                              NORTHAMPTON       PA      18067
LEHIGH TWP  COUNTY BILL                       LEHIGH TWP ‐ TAX COLLECT                     333 SOUTH LEHIGH GORGE D                                                          WEATHERLY         PA      18255
LEHIGHTON BORO  BORO BIL                      LEHIGHTON BORO ‐ TAX COL                     171 SOUTH FOURTH STREET                                                           LEHIGHTON         PA      18235
LEHIGHTON BOROUGH TAX COLLECTOR               171 S. 4TH STREET                                                                                                              LEHIGHTON         PA      18235
LEHIGHTON S.D./LEHIGHTON                      LEHIGHTON AREA SD ‐ COLL                     171 SOUTH FOURTH STREET                                                           LEHIGHTON         PA      18235
LEHIGHTON S.D./MAHONING                       LEHIGHTON AREA SD ‐ COLL                     471 STEWART CREEK ROAD                                                            LEHIGHTON         PA      18235
LEHIGHTON SD /FRANKLIN T                      LEHIGHTON AREA SD ‐ COLL                     1860 FAIRYLAND RD                                                                 LEHIGHTON         PA      18235
LEHIGHTON SD./EAST PENN                       LEHIGHTON AREA SD ‐ COLL                     12 RUPELL LANE                                                                    ASHFIELD          PA      18212
LEHMAN ABS MFR HSG CNTRCT SENIOR/SUBORD       ASSET‐BACKED CERTIF TRST SERIES 2001‐B       US BANK NATIONAL ASSOC AS TRUSTEE            60 LIVINGSTON                        ST. PAUL          MN      55107‐2292
LEHMAN ABS MFR HSG CNTRCT TRST 2002‐A         US BANK NATIONAL ASSOCIATION AS TRUSTEE      US BANK NATIONAL ASSOC AS TRUSTEE            60 LIVINGSTON                        ST. PAUL          MN      55107‐2292
LEHMAN BROTHERS HOLDING, INC.                 LEVATOLAW, LLP                               STEPHEN D. WEISSKOPF                         2029 CENTURY PARK EAST, STE 2910     LOS ANGELES       CA      90067
LEHMAN BROTHERS HOLDING, INC.                 RICHARDS CARRINGTON LLC                      CHRISTOPHER P. CARRINGTON                    1700 LINCOLN STREET, SUITE 3400      DENVER            CO      80203
LEHMAN BROTHERS HOLDING, INC.                 WEIL, GOTSHAL & MANGES LLP                   DAVID J. LENDER; ALFREDO R. PEREZ            767 FIFTH AVENUE                     NEW YORK          NY      10153
LEHMAN TOWNSHIP                               LEHMAN TWP ‐ TAX COLLECT                     136 VAN WHY ROAD                                                                  BUSHKILL          PA      18324
LEHMAN TOWNSHIP                               PEGGY MOYER ‐ TAX COLLEC                     POB 41                                                                            LEHMAN            PA      18627
LEHMAN, MORGAN                                ADDRESS ON FILE
LEHR, KIM                                     ADDRESS ON FILE
LEICESTER TOWN                                LEICESTER TOWN ‐ TAX COL                     44 SCHOOL HOUSE ROAD                                                              LEICESTER         VT      05733
LEICESTER TOWN                                LEICESTER TOWN ‐ TAX COL                     PO BOX 197                                                                        LEICESTER         NY      14481
LEICESTER TOWN                                LEICESTER TOWN ‐TAX COLL                     3 WASHBURN SQUARE                                                                 LEICESTER         MA      01524
LEICESTER VILLAGE                             LEICESTER VIL ‐ COLLECTO                     PO BOX 203                                                                        LEICESTER         NY      14481
LEIDERMAN SHELOMITH ALEXANDER &               SOMODEVILLA PLLC                             2699 STIRLING ROAD SUITE C401                                                     FORT LAUDERDALE   FL      33312
LEIDY ARIZA &                                 LEIDY & MIGUEL JIMINEZ                       13005 SW 104TH TER                                                                MIAMI             FL      33186
LEIDY TOWNSHIP                                CYNTHIA STAHLE ‐ TAX COL                     157 MACS LANE                                                                     RENOVO            PA      17764
LEIGH B PATTALOCHI                            COMPANY                                      1600 N KOLB RD 212                                                                TUCSON            AZ      85715
LEIGH D HART TRUSTEE                          PO BOX 646                                                                                                                     TALLAHASSEE       FL      32302‐0646
LEIGH MANOR                                   1030 CLIFTON AVE 205                                                                                                           CLIFTON           NJ      07013
LEIGH PARKER ESTATE                           2791 CAMDEN ROAD                                                                                                               CLEARWATER        FL      33759
LEIGHTON TOWNSHIP                             LEIGHTON TOWNSHIP ‐ TREA                     4451 12TH STREET STE A                                                            WAYLAND           MI      49316
LEIKER, TRAVIS                                ADDRESS ON FILE
LEININGER, MONICA                             ADDRESS ON FILE
LEISURE GLEN HOMEOWNERS ASSOCIATION           LUCIA ELSER                                  311 GLEN DRIVE                                                                    RIDGE             NY      11961
LEISURE KNOLL ASSOCIATION, INC.               710 WHISKEY ROAD                                                                                                               RIDGE             NY      11961
LEISURE KNOLL AT MANCHESTER ASSOCIATION       1 BUCKINGHAM DR. NO.                                                                                                           MANCHESTER        NJ      08759
LEISURE PROPERTIES                            SHIRLEY A. FINLEY                            P.O. BOX 127                                                                      STREETMAN         TX      75859
LEISURE TOWNE ASSOCIATION, INC.               102 S. PLYMOUTH CT                                                                                                             SOUTHAMPTON       NJ      08088
LEISURE VILLAGE ASSOCIATION                   19 BUCKINGHAM DRIVE                                                                                                            LAKEWOOD          NJ      08701
LEISURE VILLAGE ASSOCIATION, INC.             402 BRIDGEWATER DRIVE                                                                                                          RIDGE             NY      11961
LEISURE VILLAGE CONDOMINIUMS                  2075 CAREFREE LANE                                                                                                             FLORISSANT        MO      63033
LEISURE VILLAGE EAST ASSOCIATION, INC.        ONE DUMBARTON DR                                                                                                               LAKEWOOD          NJ      08701
LEISURE VILLAGE WEST ASSOCIATION              959 BUCKINGHAM DRIVE                                                                                                           MANCHESTER        NJ      08759
LEISURE WORLD COMMUNITY ASSOCIATION           908 S POWER RD                                                                                                                 MESA              AZ      85206
LEISUREVILLE COMMUNITY ASSOCIATION, INC.      2921 W. GOLF BLVD.                                                                                                             POMPANO BEACH     FL      33064
LEITCHFIELD CITY                              CITY OF LEITCHFIELD ‐ CL                     PO BOX 398                                                                        LEITCHFIELD       KY      42755
LEITHER, MARGARET                             ADDRESS ON FILE
LEITHER, STEVEN                               ADDRESS ON FILE
LEKISHVILI, NATALIE                           ADDRESS ON FILE
LELAND COURT CONDOMINIUMS                     3944 BARDSTOWN ROAD                          C/O KENTUCKY REALTY CORP                                                          LOUISVILLE        KY      40218
LELAND E WEGENER JR                           586 W. N. UNION ROAD                                                                                                           AUBURN            MI      48611
LELAND MANAGEMENT INC.                        6972 LAKE GLORIA BLVD                                                                                                          ORLANDO           FL      32809
LELAND PACIFIC INC                            1130 E 25TH STREET                                                                                                             SIGNAL HILL       CA      90755
LELAND TOWNSHIP                               LELAND TOWNSHIP ‐ TREASU                     PO BOX 347                                                                        LAKE LEELANAU     MI      49653
LELO, JOSHUA                                  ADDRESS ON FILE
LEMASTER, LEEANNE                             ADDRESS ON FILE
LEMBERG, JEFF                                 ADDRESS ON FILE
LEMBKE, RENEE                                 ADDRESS ON FILE
LEMEN, JAMES                                  ADDRESS ON FILE
LEMER A CONDOMINIUM                           P O BOX 364                                                                                                                    GIG HARBOR        WA      98335
LEMHI COUNTY                                  LEMHI COUNTY ‐ TREASURER                     206 COURTHOUSE DRIVE                                                              SALMON            ID      83467
LEMLEY, MELENA                                ADDRESS ON FILE
LEMLEY, SHAWN                                 ADDRESS ON FILE
LEMON MOHLER INS AGENCY                       11240 HWY 49 N STE D                                                                                                           GULFPORT          MS      39503
LEMON MOHLER INS AGENCY                       806 WASHINGTON AVE                                                                                                             OCEAN SPRINGS     MS      39564
LEMON, BENJAMIN                               ADDRESS ON FILE
LEMONADE INS CO                               5 CROSBY ST 3RD FL                                                                                                             NEW YORK          NY      10013
LEMONWEIR TOWN                                LEMONWEIR TWN TREASURER                      N3935 19TH AVE                                                                    MAUSTON           WI      53948
LEMOS GARCIA, LEIDY                           ADDRESS ON FILE
LEMOYNE BORO                                  FAITH NICOLA ‐ TAX COLLE                     510 HERMAN AVE                                                                    LEMOYNE           PA      17043




                                                                                                                      Page 517 of 998
                                 19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                   Pg CREDITOR MATRIX
                                                                                          521 of 1004
Creditor Name                       Address1                            Address2                                     Address3                          City             State   Zip          Country
LEMPSTER TOWN                       LEMPSTER TOWN ‐ TAX COLL            PO BOX 33, 856 US RTE 10                                                       LEMPSTER         NH      03605
LEMUS, ARTURO                       ADDRESS ON FILE
LEMUS, JESSE                        ADDRESS ON FILE
LEMUS, NIDIA                        ADDRESS ON FILE
LENA VILLAGE                        LEN VLG TREASURER                   117 E MAIN ST                                                                  LENA             WI      54139
LENARD LEROY BOLDEN                 2324 DYERS OAK                                                                                                     PLANO            TX      75076
LENASEN, ANNELIE                    ADDRESS ON FILE
LENASEN, ZACKARY                    ADDRESS ON FILE
LENAWEE COUNTY TREASURER            301 N MAIN ST                                                                                                      ADRIAN           MI      49221
LENDER LIVE DOCUMENT SERVICES       27398 VIA INDUSTRIA                                                                                                TEMECULA         CA      92590‐3699
LENDER PLACED INSURECO              CHASE LB 972442                     14800 FRYE RD                                                                  FORT WORTH       TX      76155
LENDING TREE, LLC                   ATTN: GENERAL COUNSEL               11115 RUSHMORE DRIVE                                                           CHARLOTTE        NC      28277
LENDINGQB                           1600 SUNFLOWER AVE STE 200                                                                                         COSTA MESA       CA      92626
LENGES, MATTHEW                     ADDRESS ON FILE
LENNON VILLAGE                      LENNON VILLAGE ‐ TREASUR            11904 LENNON RD ‐ BOX 34                                                       LENNON           MI      48449
LENNON VILLAGE                      LENNON VILLAGE ‐ TREASUR            PO BOX 349                                                                     LENNON           MI      48449
LENNON, CHANDA                      ADDRESS ON FILE
LENNOX INS                          100 TRADECENTER G700                                                                                               WOBURN           MA      01801
LENNOX WILLIAMS AND                 CLAUDIA WILLIAMS                    PO BOX 329                                                                     DUNDEE           FL      33838
LENNOX, CONSUELO                    ADDRESS ON FILE
LENOIR CITY                         LENOIR CITY ‐ TREASURER             PO BOX 958                                                                     LENOIR           NC      28645
LENOIR CITY                         LENOIR CITY‐TAX COLLECTO            530 HWY 321 N ‐ SUITE 10                                                       LENOIR CITY      TN      37771
LENOIR COUNTY TAX DEPARTMENT        101 NORTH QUEEN ST                                                                                                 KINSTON          NC      28501
LENOX MUTUAL INS ASSOC              PO BOX 38                                                                                                          NORWAY           IA      53318
LENOX TOWN                          LENOX TOWN ‐ TAX COLLECT            205 S PETERBORO ST                                                             CANASTOTA        NY      13032
LENOX TOWN                          LENOX TOWN ‐ TAX COLLECT            6 WALKER ST                                                                    LENOX            MA      01240
LENOX TOWNSHIP                      CHRISTINE HENKE‐TAX COLL            6660 STATE ROUTE 92                                                            KINGSLEY         PA      18826
LENOX TOWNSHIP                      LENOX TOWNSHIP ‐ TREASUR            63775 GRATIOT                                                                  LENOX            MI      48050
LENROOT TOWN                        LENROOT TWN TREASURER               12215 N US HWY 63N                                                             HAYWARD          WI      54843
LENSING BRO INC.                    LENSING BRO. INC.                   P.O. BOX 73                                                                    SUBIACO          AR      72865
LENTZ, CHAD                         ADDRESS ON FILE
LENTZ, JOHN                         ADDRESS ON FILE
LENVILLE MILLS &                    KENNETH & SARAH HAUSER              123 N B ST                                                                     FORT SMITH       AR      72904
LENZ CONTRACTORS INC                18471 SECOND ST                                                                                                    BRACKEN          TX      78266
LENZ, FREDERICK                     ADDRESS ON FILE
LENZMEIER, THOMAS                   ADDRESS ON FILE
LEO FENSTER AGENCY                  1503 AVENUE J                                                                                                      BROOKLYN         NY      11230
LEO J. BLACKWELL, SR.               1110 N. AUGUSTA AVENUE                                                                                             BALTIMORE        MD      21229
LEO MUNCRIEF CONST CO               19917 COLLEGE AV                                                                                                   MODESTO          CA      95350
LEODORI & VOORHEES, P.C.            61 UNION STREET                     SECOND FLOOR                                                                   MEDFORD          NJ      08055
LEOLA TOWN                          LEOLA TWN TREASURER                 PO BOX 217                                                                     PLAINSFIELD      WI      54966
LEOMINSTER CITY                     LEOMINSTER CITY ‐TAX COL            25 WEST STREET                                                                 LEOMINSTER       MA      01453
LEOMINSTER WATER/SEWER              LEOMINSTER CITY TAX COLL            25 WEST STREET                                                                 LEOMINSTER       MA      01453
LEON COLLINS PUBLIC                 ADJUSTER SERVICES                   49 MIDWOOD RD                                                                  BRANFORD         CT      06405
LEON CONTRACTING                    DWAYNE PITTMAN JONES                15838 STEEL                                                                    DETROIT          MI      48227
LEON COSGROVE LLC                   255 ALHAMBRA CIRCLE                 SUITE 800                                                                      CORAL GABLES     FL      33134
LEON COUNTY                         LEON COUNTY ‐ TAX COLLEC            P O BOX 37                                                                     CENTERVILLE      TX      75833
LEON COUNTY CLERK OF COURT          301 S MONROE ST 100                                                                                                TALLAHASSEE      FL      32301‐1861
LEON COUNTY TAX COLLECTOR           1276 METROPOLITAN BLVD STE 102                                                                                     TALLAHASSEE      FL      32312
LEON ISD                            LEON ISD ‐ TAX COLLECTOR            12168 HIGHWAY 79W                                                              JEWETT           TX      75846
LEON MTL                            118 N 4TH ST                                                                                                       CANNON FALLS     MN      55009
LEON MTL FIRE INS CO                P O BOX 98                                                                                                         CANNON FALLS     MN      55009
LEON RODRIGUEZ &                    KRISTEN RODRIGUEZ                   6852 HOMAN CT                                                                  CHINO            CA      91710
LEON SANON & JOANNE                 SANON                               1550 NE 138TH ST                                                               NORTH MIAMI      FL      33161
LEON T. THOMPSON                    1658 HWY 75 N L                     P. O. BOX 302                                                                  HUNTSVILLE       TX      77342
LEON, EVA                           ADDRESS ON FILE
LEON, IVONNE                        ADDRESS ON FILE
LEON, JESSICA                       ADDRESS ON FILE
LEON, ROBERT                        ADDRESS ON FILE
LEONALL F MITCHELL JR               40 WASHINGTON ST                                                                                                   BREWER           ME      04412
LEONARD ADAMS COMPANY               5201 SW WESTGATE DRIVE              SUITE 300                                                                      PORTLAND         OR      97221
LEONARD APPRAISALS                  6565 S 231ST W                                                                                                     VIOLA            KS      67149
LEONARD H GILBERT &                 ADDRESS ON FILE
LEONARD INS AGENCY                  683 MAIN ST B                                                                                                      OSTERVILLE       MA      02655
LEONARD INS. AGENCY INC             11899 PLAZA DR                                                                                                     MURRELLS INLET   SC      29576
LEONARD LYONS                       ADAM T. SHERWIN                     THE SHERWIN LAW FIRM                         5 MIDDLESEX AVENUE, SUITE 400     SOMERVILLE       MA      02145
LEONARD RYDEN BURR REAL ESTATE      ATTN: JAMES WILLIAMSON              201 S. STRATFORD ROAD                        200                               WINSTON‐SALEM    NC      27103
LEONARD TAYLOR APPRAISALS INC       150 JAMES WAY                                                                                                      ADVANCE          NC      27006
LEONARD YOUNG &                     SUSANNE YOUNG                       1153 WHIRLAWAY LN                                                              MONROE           GA      30655
LEONARD, KEVIN                      ADDRESS ON FILE




                                                                                                   Page 518 of 998
                                     19-10412-jlg              Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        522 of 1004
Creditor Name                           Address1                                      Address2                                      Address3                                City              State   Zip          Country
LEONARD, KRISTA                         ADDRESS ON FILE
LEONARDI, LYNDA                         ADDRESS ON FILE
LEONARDTOWN TOWN                        LEONARDTOWN TOWN ‐ COLLE                      PO BOX 1751                                                                           LEONARDTOWN       MD      20650
LEONARDTOWN TOWN /SEMIAN                LEONARDTOWN TOWN ‐ COLLE                      PO BOX 1751                                                                           LEONARDTOWN       MD      20650
LEONE KNIPP INS GRP LLC                 651 NE WOODS CHAPEL ROAD                      SUITE 101                                                                             LEES SUMMIT       MO      64064
LEONEL A. PORTILLO                      LEONEL A PORTILLO                             44860 RAYSACK AVENUE                                                                  LANCASTER         CA      93535
LEONHARD, MICHAEL                       ADDRESS ON FILE
LEONI TOWNSHIP                          913 FIFTH STREET                                                                                                                    MICHIGAN CENTER   MI      49254
LEONIA BORO                             LEONIA BORO ‐ TAX COLLEC                      312 BROAD AVENUE                                                                      LEONIA            NJ      07605
LEONIDAS TOWNSHIP                       LEONIDAS TOWNSHIP ‐ TREA                      53453 S FULTON RD BOX 11                                                              LEONIDAS          MI      49066
LEONS ELECTRIC & PLUMBING INC           SHERRY BUBELA                                 P.O. BOX 190                                  719 UPTON AVENUE                        SCHULENBURG       TX      78956
LEOPOLD & ASSOCIATES                    PLLC                                          80 BUSINESS PARK DR 110                                                               ARMONK            NY      10504
LEOS, MARK                              ADDRESS ON FILE
LERCH, PATRICK                          ADDRESS ON FILE
LERETA LLC                              1123 PARK VIEW DRIVE                                                                                                                COVINA            CA      91724
LERETA, LLC                             ATTN: JAMES R. THORNTON                       1123 PARK VIEW DRIVE                                                                  COVINA            CA      91724
LERETA, LLC                             ATTN: JAMES R. THORNTON, PRESIDENT            11115 RUSHMORE DRIVE                                                                  COVINA            CA      91773
LERNER SAMPSON                          AND ROTHFUSS                                  120 E FOURTH ST                                                                       CINCINNATI        OH      45202
LERNER, SAMPSON & ROTHFUSS              RICHARD M. ROTHFUSS                           P. O. BOX 5480                                                                        CINCINNATI        OH      45201‐5480
LEROY CHANEY                            THOMPSON, THOMPSON & WINTERS                  (STEPHEN K. WINTERS)                          PO BOX 132                              BUTLER            AL      36904
LEROY CS (CMBD TNS)                     LEROY CS ‐ TAX COLLECTOR                      220 LIBERTY ST                                                                        WARSAW            NY      14569
LEROY M. FYKES, ESQ.                    6665‐ 13TH ST. NW                                                                                                                   WASHINGTON        DC      20012
LEROY MCDUFFIE &                        FIVE STAR CLAIMS ADJUST                       1745 SUFFOLK CT                                                                       ROCKLEDGE         FL      32955
LEROY SURVEYORS & ENGINEERS, INC        P O BOX 740                                                                                                                         PUYALLUP          WA      98371
LEROY TOWN                              LEROY TOWN ‐ TAX COLLECT                      48 MAIN ST                                                                            LE ROY            NY      14482
LEROY TOWN                              LEROY TWN TREASURER                           N10765 COUNTY ROAD YY                                                                 LORMIRA           WI      53048
LEROY TOWNSHIP                          LEROY TOWNSHIP ‐ TREASUR                      1685 N M‐52                                                                           WEBBERVILLE       MI      48892
LEROY TOWNSHIP                          LEROY TOWNSHIP ‐ TREASUR                      8156 4 MILE RD                                                                        EAST LE ROY       MI      49051
LEROY TOWNSHIP                          LEROY TOWNSHIP ‐ TREASUR                      PO BOX 255                                                                            LEROY             MI      49655
LEROY TOWNSHIP                          LEROY TWP ‐ TAX COLLECTO                      7104 SOUTHSIDE ROAD                                                                   CANTON            PA      17724
LEROY VILLAGE                           LEROY VILLAGE ‐ CLERK                         3 WEST MAIN STREET                                                                    LEROY             NY      14482
LEROY VILLAGE                           LEROY VILLAGE ‐ TREASURE                      PO BOX 58                                                                             LEROY             MI      49655
LEROY WILKERSON PLUMBING LLC            27 NW 4TH AVE                                                                                                                       DANIA BEACH       FL      33004
LEROY, DANIELLE                         ADDRESS ON FILE
LES C ELLARD JR INS AGY                 418 E ST AUGUSTINE ST                                                                                                               DEER PARK         TX      77536
LES CHATEAUX TOWNHOMES ASSOCIATION      8038 BROADWAY                                                                                                                       SAN ANTONIO       TX      78209
LES SAWYER INSURANCE INC                39 CALIFORNIA AVE 201                                                                                                               PLEASANTON        CA      94566
LESA CAMPBELL &                         DEMETRIA CAMPBELL                             801 INDIANA AVE                                                                       FORT LAUDERDALE   FL      33312
LESIA KINCAID                           HAMILTON, BURGESS, YOUNG & POLLARD, PLLC      STEVEN R. BROADWATER, JR.                     RALPH C. YOUNG  P.O. BOX 959            FAYETTEVILLE      WV      25840
LESLIE AGENCY                           22315 7TH AVE S                                                                                                                     DES MOINES        WA      98198
LESLIE ANNE DECICCO                     2595 LEAFWOOD DR                                                                                                                    CAMARILLO         CA      93010
LESLIE CITY                             LESLIE CITY ‐ TREASURER                       106 E BELLEVUE ST. ‐ BOX                                                              LESLIE            MI      49251
LESLIE CITY                             LESLIE CITY‐TAX COLLECTO                      PO BOX 278                                                                            LESLIE            GA      31764
LESLIE COUNTY CLERK                     P.O. BOX 916                                                                                                                        HYDEN             KY      41749‐0916
LESLIE G STEPHENSON INS                 3859 WHITE PLAINS RD                                                                                                                BRONX             NY      10467
LESLIE GRIMM                            LUIS AYON                                     AYON LAW                                      8716 SPANISH RIDGE AVENUE SUITE 115     LAS VEGAS         NV      89148
LESLIE HEWITT &                         JOHN HEWITT                                   24015 AMPHORA PL                                                                      VALENCIA          CA      91354
LESLIE M CONKLIN ESQUIRE                1433 S FT HARRISON AVE STE B                                                                                                        CLEARWATER        FL      33756
LESLIE TOMBRELLA INS                    401‐C W. FM 517                                                                                                                     DICKINGSON        TX      77539
LESLIE TOWNSHIP                         ADDRESS ON FILE
LESNAR, COLLEEN                         ADDRESS ON FILE
LESSARD, COLLEEN                        ADDRESS ON FILE
LESTER R BUZBEE III                     ADDRESS ON FILE
LESTER WALTER, INC                      117 ROYAL LAKE DR.                                                                                                                  PONTE VEDRA       FL      32081
LESTER, JESSE                           ADDRESS ON FILE
LESTINE JOHNSON                         ADDRESS ON FILE
LESTING INC                             127‐16 LIBERTY AVENUE                                                                                                               RICHMOND HILL     NY      11419
LESZCYNSKI, ROBERTA                     ADDRESS ON FILE
LET JOHN DO IT GENERAL CONTRACTING      DANIEL J LAPOINTE                             PO BOX 4250                                                                           MIDDLETOWN        NJ      07748
LETALI LLC                              56708 E PRENTICE PLACE                                                                                                              STRADBURG         CO      80136
LETANG, NICHOLAS                        ADDRESS ON FILE
LETCHER COUNTY                          LETCHER COUNTY ‐ SHERIFF                      6 BROADWAY ST                                                                         WHITESBURG        KY      41858
LETCHWORTH CS (COMBINED                 LETCHWORTH CS, TAX COLLE                      118 E SENECA ST.C/0 TOMP                                                              ITHACA            NY      14850
LETHLEAN, JAMES                         ADDRESS ON FILE
LETICA V SALMON‐FARMERS                 1454 PAREDES LINES RD                         SUITE A                                                                               BROWNSVILLE       TX      78521
LETICIA MEJIA DBA BROTHERS ROOFING      2160 US HWY 190 E                                                                                                                   HUNTSVILLE        TX      77340
LETSON FARMS HOA                        2700 HIGHWAY 280                              STE 425                                                                               BIRMINGHAM        AL      35223
LETTE INS AGENCY                        145 BOCA CHICA BLVD                                                                                                                 BROWNSVILLE       TX      78520
LETTERKENNY TOWNSHIP                    LETTERKENNY TWP ‐ COLLEC                      10352 MOUNTAIN RD                                                                     UPPER STRASBURG   PA      17265
LEU & OKUDA ‐ LESTER LEU                LESTER LEU                                    222 MERCHANT STREET                           THE MERCHANT HOUSE, MAIN FLR.           HONOLULU          HI      96813‐2922




                                                                                                                  Page 519 of 998
                                     19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   523 of 1004
Creditor Name                           Address1                                 Address2                                        Address3     City                 State   Zip        Country
LEUZZI BROTHERS INC.                    (DOMINICK LEUZZI III PRESIDENT)          1215 S 11TH ST.                                              PHILADELPHIA         PA      19147‐5031
LEVAGE, MICHELLE                        ADDRESS ON FILE
LEVAN, KERRY                            ADDRESS ON FILE
LEVANG, KRISTIN                         ADDRESS ON FILE
LEVANT TOWN                             LEVANT TOWN ‐ TAX COLLEC                 691 TOWN HOUSE ROAD                                          LEVANT               ME      04456
LEVAR SMITH &                           TASHANNA SMITH                           53 NARCISSUS LN                                              LEVITTOWN            PA      19054
LEVEILLE, KEVIN                         ADDRESS ON FILE
LEVEL 1 GENERAL CONSTRUCTION LLC        4111 HWY 377 S. SUITE 1                                                                               AUBREY               TX      76227
LEVEL 3 COMMUNICATIONS LLC              ATTN: GENERAL COUNSEL                    1025 ELDORADO BLVD.                                          BROOMFIELD           CO      80021
LEVEL 3 COMMUNICATIONS LLC              PO BOX 910182                                                                                         DENVER               CO      80291‐0182
LEVEL CREEK CONSTRUCTION SERVICES       ANDREW MASON                             2698 BRICKTON NORTH DRIVE                                    BUFORD               GA      30518
LEVEL LINE CONSTRUCTION LLC             3629 GREENLEAF ROAD                                                                                   BARTLETT             TN      38135
LEVEL PROPERTY MANAGEMENT, LLC          8966 SPANISH RIDGE AVENUE                SUITE 100                                                    LAS VEGAS            NV      89148
LEVENGOOD, JENNIFER                     ADDRESS ON FILE
LEVENGOOD, WILLIAM                      ADDRESS ON FILE
LEVERETT TOWN                           LEVERETT TOWN ‐ TAX COLL                 9 MONTAGUE ROAD                                              LEVERETT             MA      01054
LEVERETTE, JARVIS                       ADDRESS ON FILE
LEVERING APPRAISAL GROUP INC            153 COOPERS DR                                                                                        NEWARK               DE      19702
LEVI, TIFFANI                           ADDRESS ON FILE
LEVINE LAW GROUP                        3300 PGA BOULEVARD                       SUITE 430                                                    PALM BEACH GARDENS   FL      33410
LEVINE, NEIL                            ADDRESS ON FILE
LEVITT, DAVID                           ADDRESS ON FILE
LEVY COUNTY                             LEVY COUNTY‐TAX COLLECTO                 PO DRAWER 70                                                 BRONSON              FL      32621
LEVY COUNTY TAX COLLECTOR               355 S COURT ST RM 202 ‐ PO DRAWER 7                                                                   BRONSON              FL      32621
LEVY, ALYSON                            ADDRESS ON FILE
LEVY, JEANNESE                          ADDRESS ON FILE
LEVY, SHAYLA                            ADDRESS ON FILE
LEWANDOWSKI, HEATHER                    ADDRESS ON FILE
LEWANDOWSKI, TINA                       ADDRESS ON FILE
LEWAYLYN LLC                            1308 EMERALD DR                                                                                       NILES                MI      49120
LEWES CITY                              LEWES TOWN ‐ TAX COLLEC                  P O BOX 227                                                  LEWES                DE      19958
LEWIS   CLARK COUNTY                    LEWIS & CLARK COUNTY TRE                 316 NORTH PARK, ROOM 11                                      HELENA               MT      59623
LEWIS & ANGIE GARLAND                   13319 CARTERS WAY PL                                                                                  CHESTERFIELD         VA      23838
LEWIS AND SONS                          DANIEL LEWIS                             267 LEWIS CR., P.O. BOX 140                                  VAN ALSTYNE          TX      75495
LEWIS APPRAISAL COMPANY                 903 MORNINGSIDE DR                                                                                    WAYCROSS             GA      31501
LEWIS CNTY MTL                          P O BOX 37                                                                                            LEWISTOWN            MO      63452
LEWIS COUNTY                            LEWIS COUNTY ‐ COLLECTOR                 100 E. LAFAYETTE                                             MONTICELLO           MO      63457
LEWIS COUNTY                            LEWIS COUNTY ‐ SHERIFF                   112 2ND ST 102                                               VANCEBURG            KY      41179
LEWIS COUNTY                            LEWIS COUNTY ‐ TREASURER                 510 OAK STREET, ROOM 4                                       NEZ PERCE            ID      83543
LEWIS COUNTY                            LEWIS COUNTY ‐ TREASURER                 PO BOX 509                                                   CHEHALIS             WA      98532
LEWIS COUNTY                            LEWIS COUNTY‐TRUSTEE                     110 N PARK ST ‐ ROOM 101                                     HOHENWALD            TN      38462
LEWIS COUNTY SHERIFF                    LEWIS COUNTY ‐ SHERIFF                   110 CENTER AVE                                               WESTON               WV      26452
LEWIS COUNTY STATE AUDITOR              COUNTY COLLECTIONS DIVISION              1900 KANAWHA BLVD E BLDG 1 RM W118                           CHARLESTON           WV      25305
LEWIS COUNTY TREASURER                  351 NW NORTH ST                                                                                       CHEHALIS             WA      98532‐1900
LEWIS COUNTY TREASURER                  LEWIS COUNTY COURT HOUSE                                                                              LOWVILLE             NY      13367
LEWIS HAGENLOCK                         7137 W CANBERRA ST                                                                                    GREELEY              CO      80634
LEWIS HEATING & COOLING, INC            WILLIAM LEWIS                            PO BOX 448                                                   MULLINS              SC      29574
LEWIS PAINT AND FLOORING COMPANY        DAVID LEWIS                              215 MISSISSIPPI AVENUE                                       GRENADA              MS      38901
LEWIS ROCA ROTHGERBER CHRISTIE LLP      201 E. WASHINGTON ST.                    SUITE 1200                                                   PHOENIX              AZ      85004
LEWIS ROOFING & CONST                   GROUP                                    1462 JORDON RD                                               HUNSTVILLE           AL      35811
LEWIS ROOFING AND CONSTRUCTION LLC      8730 E 43RD STREET                                                                                    TULSA                OK      74145
LEWIS STRAND INC.                       600 WEST 9TH STREET                                                                                   CHESTER              PA      19013
LEWIS TERRANO                           30 JEROME ST                                                                                          SMITHTOWN            NY      11787
LEWIS TOWN                              LEWIS TOWN ‐ TAX COLLECT                 PO BOX 532 ATTN CATHY RO                                     LEWIS                NY      12950
LEWIS TOWNSHIP                          LEWIS TWP ‐ TAX COLLECTO                 103 SOUTH SECOND ST                                          LEWISBURG            PA      17837
LEWIS TOWNSHIP                          LEWIS TWP ‐ TAX COLLECTO                 POB 21/68 LIBERTY STREET                                     TROUT RUN            PA      17771
LEWIS W BARNHART ROOFING                4430 PHILODENDRON CT.                                                                                 MELBOURNE            FL      32934
LEWIS WALKER CONSTRUCTION CO INC.       LEWIS L. WALKER                          3951 VICTORIA DRIVE                                          THEODORE             AL      36582
LEWIS, AYANNA                           ADDRESS ON FILE
LEWIS, BRITTNI                          ADDRESS ON FILE
LEWIS, CHRISTOPHER                      ADDRESS ON FILE
LEWIS, CORY                             ADDRESS ON FILE
LEWIS, CRYSTAL                          ADDRESS ON FILE
LEWIS, DANA                             ADDRESS ON FILE
LEWIS, DAWN                             ADDRESS ON FILE
LEWIS, DEIRDRE                          ADDRESS ON FILE
LEWIS, EBONY                            ADDRESS ON FILE
LEWIS, ERIKA                            ADDRESS ON FILE
LEWIS, GENE                             ADDRESS ON FILE
LEWIS, JAMES                            ADDRESS ON FILE




                                                                                                               Page 520 of 998
                                          19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          524 of 1004
Creditor Name                                Address1                                   Address2                                     Address3                      City              State   Zip          Country
LEWIS, JOHN                                  ADDRESS ON FILE
LEWIS, JUNE                                  ADDRESS ON FILE
LEWIS, KATRINA                               ADDRESS ON FILE
LEWIS, LASHONDA                              ADDRESS ON FILE
LEWIS, LESLEY                                ADDRESS ON FILE
LEWIS, LISA                                  ADDRESS ON FILE
LEWIS, LORAINE                               ADDRESS ON FILE
LEWIS, MICHAEL                               ADDRESS ON FILE
LEWIS, MONTREZ                               ADDRESS ON FILE
LEWIS, NICOLE                                ADDRESS ON FILE
LEWIS, ROBYN                                 ADDRESS ON FILE
LEWIS, SHEREE                                ADDRESS ON FILE
LEWIS, TASHA                                 ADDRESS ON FILE
LEWIS, TIMOTHY                               ADDRESS ON FILE
LEWIS, TONIA                                 ADDRESS ON FILE
LEWIS, VANESSA                               ADDRESS ON FILE
LEWISBERRY BORO                              DEBRA S. POPP ‐ TAX COLL                   1909 OLD TRAIL RD                                                          ETTERS            PA      17319
LEWISBORO SCHOOLS                            LEWISBORO SCH ‐ COLLECTO                   11 MAIN STREET                                                             SOUTH SALEM       NY      10590
LEWISBORO TOWN                               LEWISBORO TN ‐ TAX RECEI                   11 MAIN ST                                                                 SOUTH SALEM       NY      10590
LEWISBURG AREA JOINT SEWER AUTHORITY         PO BOX 305                                                                                                            LEWISBURG         PA      17837
LEWISBURG AREA SCHOOL DISTRICT               1951 WASHINGTON AVE  DEPT CO                                                                                          LEWISBURG         PA      17837
LEWISBURG BORO                               LEWISBURG BORO ‐ TAX COL                   110 S 2ND ST                                                               LEWISBURG         PA      17837
LEWISBURG BORO S.D./LEWI                     LEWISBURG SD ‐ TAX COLLE                   110 S. 2ND ST.                                                             LEWISBURG         PA      17837
LEWISBURG CITY                               CITY OF LEWISBURG ‐ CLER                   P O BOX 239                                                                LEWISBURG         KY      42256
LEWISBURG CITY                               LEWISBURG CITY‐TAX COLLE                   131 E CHURCH ST ‐ ADMIN                                                    LEWISBURG         TN      37091
LEWISBURG S.D./EAST BUFF                     LEWISBURG SD ‐ TAX COLLE                   308 S. 18TH ST.                                                            LEWISBURG         PA      17837
LEWISBURG S.D./KELLY TWP                     LEWISBURG SD ‐ TAX COLLE                   55 SOUTH 3RD ST.                                                           WEST MILTON       PA      17886
LEWISBURG S.D./UNION TWP                     WENDY YODER ‐ TAX COLLEC                   P.O. BOX 194                                                               WINFIELD          PA      17889
LEWISPORT CITY                               CITY OF LEWISPORT ‐ CLER                   P O BOX 22                                                                 LEWISPORT         KY      42351
LEWISTON CITY                                LEWISTON CITY ‐ TAX COLL                   27 PINE STREET                                                             LEWISTON          ME      04240
LEWISTON ORCHARDS IRRIGATION DISTRICT        1520 POWERS AVE ‐ DOMESTIC WATER BILL                                                                                 LEWISTON          IN      83501‐5838
LEWISTON TOWN                                LEWISTON TOWN ‐ TAX COLL                   1375 RIDGE RD                                                              LEWISTON          NY      14092
LEWISTON TOWN                                LEWISTON TWN TREASURER                     PO BOX 555                                                                 WISCONSIN DELLS   WI      53965
LEWISTON VILLAGE                             LEWISTON VILLAGE ‐ CLERK                   P.O. BOX 325                                                               LEWISTON          NY      14092
LEWISTON‐PORTER C S  (CM                     LEWISTON‐PORTER C S ‐COL                   P.O.BOX 324                                                                LEWISTON          NY      14092
LEWISTOWN BORO                               LEWISTOWN BORO ‐ TAX COL                   2 E THIRD ST ‐ MUNI BLDG                                                   LEWISTOWN         PA      17044
LEWISTOWN SEAMLESS GUTTERS                   SCOT MAXWELL                               410 A STREET                                                               LEWISTOWN         MT      59457
LEXINGTON APPRAISAL FIRM                     271 W SHORT ST STE 308                                                                                                LEXINGTON         KY      40507
LEXINGTON CITY                               LEXINGTON CITY ‐ TREASUR                   300 E WASHINGTON STREET                                                    LEXINGTON         VA      24450
LEXINGTON CITY                               LEXINGTON CITY‐TAX COLLE                   PO BOX 1699                                                                LEXINGTON         TN      38351
LEXINGTON COMMONS COACH                      HOUSES CONDO ASSOC.                        C/O ROWELL INC.                              2587 MILLENNIUM DR. STE H     ELGIN             IL      60124
LEXINGTON COMMONS CONDO                      OWNERS ASSOC. INC.                         52 CONCORD DRIVE                             P.O. BOX 1433                 FOND DU LAC       WI      54935
LEXINGTON COUNTY                             LEXINGTON COUNTY ‐ TREAS                   212 S LAKE DRSTE 101                                                       LEXINGTON         SC      29072
LEXINGTON COUNTY / MOBIL                     LEXINGTON COUNTY ‐ TREAS                   212 S LAKE DRSTE 101                                                       LEXINGTON         SC      29072
LEXINGTON COUNTY DELINQUENT TAX              OFFICE                                     212 S LAKE DR                                                              LEXINGTON         SC      29072
LEXINGTON COUNTY TREASURER                   212 SOUTH LAKE DRIVE STE 102                                                                                          LEXINGTON         SC      29072
LEXINGTON COUNTY TREASURER                   212 SOUTH LAKE DRIVE, SUITE 201                                                                                       LEXINGTON         SC      29072
LEXINGTON HILL HOA INC                       17A LEXINGTON HILL                                                                                                    HARRIMAN          NY      10926
LEXINGTON INSURANCE CO                                                                                                                                             MIAMI             FL      99999
LEXINGTON INSURANCE CO                       100 SUMMER ST                                                                                                         BOSTON            MA      02109
LEXINGTON PLACE CONDOMINIUM ASSOCIATION      24 LEXINGTON CT                                                                                                       HUDSON            NH      03051
LEXINGTON PROPERTY DEVELOPMENT               352 SHORELINE DR                                                                                                      COLUMBIA          SC      29212
LEXINGTON TOWN                               LEXINGTON TOWN ‐ TAX COL                   P.O. BOX 30                                                                LEXINGTON         NY      12452
LEXINGTON TOWN                               LEXINGTON TOWN‐ TAX COLL                   1625 MASSACHUSETTS AVENU                                                   LEXINGTON         MA      02420
LEXINGTON VILLAGE                            LEXINGTON TOWNSHIP TREAS                   7227 HURON AVE STE 200                                                     LEXINGTON         MI      48450
LEXINGTON VILLAGE CONDO                      PO BOX 1042                                                                                                           BRATTLEBORO       VT      05302‐1042
LEXINGTON‐FAYETTE URBAN                      COUNTY GOVERNMENT                          200 E MAIN ST                                                              LEXINGTON         KY      40507
LEXINGTON‐FAYETTE URBAN CNTY. GOV'T          200 EAST MAIN STREET                                                                                                  LEXINGTON         KY      40507
LEXINGTON‐FAYETTE URBAN CNTY. GOV'T          DIVISION OF REVENUE                        218 EAST MAIN STREET                                                       LEXINGTON         KY      40507
LEXINGTON‐FAYETTE URBAN COUNTY GOVT          DIVISION OF REVENUE                        P.O. BOX 14058                                                             LEXINGTON         KY      40512
LEXIS NEXIS RISK SOLUTIONS                   28330 NETWORK PLACE                                                                                                   CHICAGO           IL      60673‐1283
LEXIS NEXIS RISK SOLUTIONS                   ATTN: ANGELA TRICHE                        1000 ALDERMAN SDRIVE                                                       ALPHARETTA        GA      30005
LEXISNEXIS                                   ATTN: CHIEF LEGAL OFFICER                  9443 SPRINGBORO PIKE                                                       MIAMISBURG        OH      45342
LEXISNEXIS RISK DATA                         RETRIEVAL SERVICES, LLC                    ATTN: GENERAL COUNSEL                        1100 ALDERMAN DRIVE           ALPHARETTA        GA      30005
LEXISNEXIS RISK MANAGEMENT, INC.             ATTN: LEGAL DEPARTMENT                     6601 PARK OF COMMERCE BOULEVARD                                            BOCA RATON        FL      33487
LEXISNEXIS RISK SOL&DATA 60704935            28330 NETWORK PLACE                                                                                                   CHICAGO           IL      60673‐1283
LEXISNEXIS RISK SOLUTIONS                    BRIDGER INSIGHT XG                         ATTN: CHIEF LEGAL OFFICER                    9443 SPRINGBORO PIKE          MIAMISBURG        OH      45342
LEXISNEXIS RISK SOLUTIONS BUREAU, LLC        ATTN: GENERAL COUNSEL                      1100 ALDERMAN DRIVE                                                        ALPHARETTA        GA      30005
LEXISNEXIS RISK SOLUTIONS FL, INC.           ATTN: GENERAL COUNSEL                      1000 ALDERMAN DRIVE                          BUILDING H                    ALPHARETTA        GA      30005
LEXISNEXIS RISK SOLUTIONS GA INC.            ATTN: GENERAL COUNSEL                      6601 PARK OF COMMERCE BLVD.                                                BOCA RATON        FL      33487




                                                                                                                   Page 521 of 998
                                           19-10412-jlg             Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           525 of 1004
Creditor Name                                 Address1                                   Address2                                     Address3                                   City              State   Zip        Country
LEXISNEXIS RISK SOLUTIONS, INC.               ATTN: GENERAL COUNSEL                      1100 ALDERMAN DRIVE                                                                     ALPHARETTA        GA      30005
LEXISNEXIS VITALCHEK NETWORK INC              6 CADILLAC DRIVE, SUITE 400                                                                                                        BRENTWOOD         TN      37027
LEXISNEXIS, A DIVISION OF RELX INC.           ATTN: CHIEF LEGAL OFFICER                  9443 SPRINGBORO PIKE                                                                    MIAMISBURG        OH      45342
LEXISNEXIS‐COURTLINK‐RELX                     28544 NETWORK PLACE                                                                                                                CHICAGO           IL      60673‐1285
LEXX THE HANDYMAN SERVICES                    RICHARD LUTHER                             1417 DENT ST.                                                                           GARLAND           TX      75040
LEYDEN TOWN                                   LEYDEN TOWN ‐ TAX COLLEC                   16 WEST LEYDEN ROAD                                                                     LEYDEN            MA      01337
LEYDEN TOWN                                   LEYDEN TOWN ‐ TAX COLLEC                   6442 BAILEY RD                                                                          CONSTABLEVILLE    NY      13325
LEYLA TABER                                   MARC APPELBAUM                             KETINER LAW CORPORATION                      2150 W WASHINGTON STREET SUITE 402         SAN DIEGO         CA      92110
LEYONNE JEAN, ET AL.                          THE AJM LAW GROUP, P.A.                    ALIX J. MONTES                               CITI CENTRE 290 NW 165TH ST STE P800‐B     MIAMI             FL      33169
LEZAOLA THOMPSON INS                          2761 PAWTUCKET AVE                                                                                                                 E PROVIDENCE      RI      02914
LEZAOLA THOMPSON INS                          896 BROADWAY                                                                                                                       EAST PROVIDENCE   RI      02914
LEZCANO INS                                   18232 SW 147 AVE                                                                                                                   MIAMI             FL      33187
LF COMSTOCK, INC                              14237 W. ILIFF AVE                                                                                                                 LAKEWOOD          CO      80228
LG CONSTRUCTION                               2920 DICKSON ST                                                                                                                    WEST MEMPHIS      AR      72301
LG CONSTRUCTION & REMODELING                  471 E HUTCHINS PL                                                                                                                  SAN ANTONIO       TX      78221
LG&E (LOUISVILLE GAS & ELECTRIC)              P.O. BOX 9001960                                                                                                                   LOUISVILLE        KY      40290‐1960
LG&E (L‐VILLE GAS & ELEC                      P.O. BOX 9001960                                                                                                                   LOUISVILLE        KY      40290
LGA WORKS LLC                                 1546 RUSTIC TRAIL                                                                                                                  ALLEN             TX      75002
LHERISSON, JEFFREY                            ADDRESS ON FILE
LHP GROUP INC                                 7737 NE 2 AVE                                                                                                                      MIAMI             FL      33138
LHW CONTRACTORS LLC                           PO BOX 707                                                                                                                         FRIENDSWOOD       TX      77549
LI HOME IMPROVEMENT                           95 CALIFORNIA AVE                                                                                                                  BAY SHORE         NY      11706
LI, DAWEI                                     ADDRESS ON FILE
LIANG, JIALUN                                 ADDRESS ON FILE
LIANRO METAL ROOFS, INC                       PO BOX 1186                                                                                                                        PALMER LAKE       CO      80133
LIBARDI SERVICE AGENCY                        100 STEWART AVE                                                                                                                    HICKSVILLE        NY      11801
LIBBY SOSINSKI‐SOUILLIARD                     455 COCHRAN RD                                                                                                                     PITTSBURGH        PA      15228
LIBERMAN MANAGEMENT SERVICES INC              25 NORTHWEST POINT BLVD                    SUITE 330                                                                               ELK GROVE         IL      60007
LIBERMAN, JARRET                              ADDRESS ON FILE
LIBERTY AMER INS                              1 BALA PLAZA STE W100                                                                                                              CYNWYD            PA      19004
LIBERTY APPRAISALS OF THE PALOUSE             LLC                                        2418 SHELBY LANE                                                                        MOSCOW            ID      83843
LIBERTY BORO                                  CO. TAX COLLECTION‐LIBER                   118 MAIN ST                                                                             WELLSBORO         PA      16901
LIBERTY BORO                                  LIBERTY BORO ‐ TAX COLLE                   2816 E ST                                                                               LIBERTY BORO      PA      15133
LIBERTY BUILDERS OF TEXAS                     L.B.O.T, INC.                              301 S. SEGUIN ROAD                                                                      CONVERSE          TX      78109
LIBERTY CITY                                  LIBERTY CITY ‐ TAX COLLE                   P O BOX 127                                                                             LIBERTY           KY      42539
LIBERTY CO                                    21820 BURBANK BLVD 330                                                                                                             WOODLAND HILLS    CA      91367
LIBERTY COMMONS CONDOMINIUM                   33 LYMAN ST STE 210                                                                                                                WESTBOROUGH       MA      01581
LIBERTY COUNTY                                LIBERTY CO‐TAX COMMISSIO                   100 S MAIN ST ‐ SUITE 15                                                                HINESVILLE        GA      31313
LIBERTY COUNTY                                LIBERTY COUNTY ‐ TAX COL                   P O BOX 10288                                                                           LIBERTY           TX      77575
LIBERTY COUNTY                                LIBERTY COUNTY ‐ TREASUR                   PO BOX 685                                                                              CHESTER           MT      59522
LIBERTY COUNTY                                LIBERTY COUNTY‐TAX COLLE                   PO BOX 400                                                                              BRISTOL           FL      32321
LIBERTY COUNTY CLERK                          PO BOX 369                                                                                                                         LIBERTY           TX      77575
LIBERTY COUNTY DISTRICT CLERK                 1923 SAM HOUSTON, ROOM 115                                                                                                         LIBERTY           TX      77575
LIBERTY COUNTY TAX COLLECTOR                  PO BOX 1810                                                                                                                        LIBERTY           TX      77575
LIBERTY COUNTY TAX COMMISSIONER               100 MAIN ST  STE 1545                                                                                                              HINESVILLE        GA      31313
LIBERTY CS (COMBINED TOW                      LIBERTY CS(COMBINED)‐COL                   115 BUCKLEY STREET                                                                      LIBERTY           NY      12754
LIBERTY CSD                                   PO BOX 2243                                                                                                                        BUFFALO           NY      14240‐2243
LIBERTY FEDERAL SAVINGS & LOAN                401 NORTH HOWARD STREET                                                                                                            BALTIMORE         MD      21201
LIBERTY GROVE TOWN                            DOOR COUNTY TREASURER                      421 NEBRASKA STREET                                                                     STURGEON BAY      WI      54235
LIBERTY HOME EQUITY                           RICARDO CORONA                             CORONA LAW FIRM, P.A.                        3899 NW 7 ST, SECOND FLOOR                 MIAMI             FL      33126
LIBERTY HOME EQUITY SOLNS., INC., ET AL.      R. DENNIS SMITH                            THE JOHN MARSHALL LAW SCHOOL                 PRO BONO 58076 315 S PLYMOUTH CT CBA‐800   CHICAGO           IL      60604
LIBERTY HOME EQUITY SOLNS., INC., ET AL.      SANDRA M. EMERSON; MATTHEW C. SWENSON      RICHARD F. KOHN; JASON VAN HEMERT            EMERSON LAW FIRM 715 LAKE ST STE 420       OAK PARK          IL      60301
LIBERTY INS                                   6600 PLAZA DR 306                                                                                                                  NEW ORLEANS       LA      70127
LIBERTY INS ASSOCIATES                        INC                                        525 STATE ROUTE 33                                                                      MILLSTONE TWP     NJ      08535
LIBERTY INSURANCE BRKAGE                      125 E ELM ST SUITE 210                                                                                                             CONSHOHOCKEN      PA      19428
LIBERTY LIFE ASSURANCE COMPANY
LIBERTY LIFE ASSURANCE COMPANY                OF BOSTON                                  175 BERKELEY ST                                                                         BOSTON            MA      02116
LIBERTY LIFE INS CO                           2000 WADE HAMPTON BLVD                                                                                                             GREENVILLE        SC      29602
LIBERTY MEADOWS CONDOMINIUM ASSOC             2035 KENNEDY BLVD STE 201                                                                                                          NORTH BERGEN      NJ      07047
LIBERTY MTL                                   1615 MURRAY CANYON RD300                                                                                                           SAN DIEGO         CA      92108
LIBERTY MTL                                   62 MAPLE AVE                                                                                                                       KEENE             NH      03431
LIBERTY MTL                                   PO BOX 85834                                                                                                                       SAN DIEGO         CA      92186
LIBERTY MUT FLOOD INS                         PO BOX 846198                                                                                                                      DALLAS            TX      75284
LIBERTY MUTUAL                                P O  BOX 8400                                                                                                                      DOVER             NH      03821
LIBERTY MUTUAL                                P O  BOX 970                                                                                                                       MISHAWAKA         IN      46546
LIBERTY MUTUAL                                P O BOX 2051                                                                                                                       KEENE             NH      03431
LIBERTY MUTUAL                                P O BOX 7500                                                                                                                       DOVER             NH      03822
LIBERTY MUTUAL                                PO BOX 1605                                                                                                                        NEW YORK          NY      10116
LIBERTY MUTUAL FIRE INS                       P O BOX 58                                                                                                                         STITZER           WI      53825
LIBERTY MUTUAL FIRE INSURANCE COMPANY         175 BERKELEY STREET                                                                                                                BOSTON            MA      02116




                                                                                                                    Page 522 of 998
                                      19-10412-jlg                 Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   526 of 1004
Creditor Name                              Address1                              Address2                                    Address3          City               State   Zip        Country
LIBERTY MUTUAL FLOOD                       13600 EDS DRIVE                                                                                     HERNDON            VA      20171
LIBERTY MUTUAL GROUP                       100 LIBERTY WAY                                                                                     DOVER              NH      03820
LIBERTY MUTUAL GROUP                       P.O. BOX 49130                                                                                      CHARLOTTE          NC      98277‐9130
LIBERTY MUTUAL GROUP                       PO BOX 1605                           REMITTANCE PROCESSING CENTER                                  NEW YORK           NY      10116
LIBERTY MUTUAL INS                         1140 WOODDRUFF RD  303                                                                              GREENVILLE         SC      29607
LIBERTY MUTUAL INS AGY                     1000 AAA DR 150                                                                                     HEATHROW           FL      32746
LIBERTY MUTUAL INSURANCE                   100 LIBERTY WAY                                                                                     DOVER              NH      03820
LIBERTY MUTUAL INSURANCE                   701 ROUTE 73 S., STE 325                                                                            MARLTON            NJ      08053
LIBERTY MUTUAL INSURANCE                   P.O BOX 8400                                                                                        DOVER              NH      03821
LIBERTY NORTHWEST INS                      P O BOX 5219                                                                                        PORTLAND           OR      97208
LIBERTY NW INS CORP                        P O BOX 2839                                                                                        NEW YORK           NY      10116
LIBERTY PIPELINE COMPANY                   3355 NORTH HIGHWAY 162                                                                              LIBERTY            UT      84310
LIBERTY REGIONAL WASTE DISTRICT            401 S ALBANY ST                                                                                     SELMA              IN      47383
LIBERTY RESTORATION AND                    CONSTRUCTION LLC                      534 LAURENCE DR                                               HANOVER            PA      17331
LIBERTY RESTORATION GROUP LLC              2454 E DEMPSTER ST  STE 206                                                                         DES PLAINES        IL      60016
LIBERTY RFG & SIDING INC                   1901 N ROSELLE RD 800                                                                               SCHAUMBURG         IL      60195
LIBERTY ROOFING COMPANY INC.               STEVEN D COONER                       7271 GRELOT RD                                                MOBILE             AL      36695
LIBERTY ROOFING GROUP                      5151 SW 6 ST                                                                                        MIAMI              FL      33131
LIBERTY SQUARE CONDO ASSOC                 29250 W NINE MILE RD                                                                                FARMINGTON HILLS   MI      48336
LIBERTY TITLE & ESCROW                     JENNIFER VONFLATERN                   1575 SOUTH COUNTY TRAIL                                       EAST GREENWICH     RI      02818
LIBERTY TOWN                               LIBERTY TOWN ‐ TAX COLLE              7 WATER STREET                                                LIBERTY            ME      04949
LIBERTY TOWN                               LIBERTY TOWN‐TAX COLLECT              120 NORTH MAIN ST                                             LIBERTY            NY      12754
LIBERTY TOWN                               LIBERTY TWN TREASURER                 5014 TOMPKINS RD                                              VALDERS            WI      54245
LIBERTY TOWN                               LIBERTY TWN TREASURER                 W9976 ALLCAN RD.                                              NEW LONDON         WI      54961
LIBERTY TOWNSHIP                           HOLLY AUTEN ‐ TAX COLLEC              2998 MEXICO RD                                                MILTON             PA      17847
LIBERTY TOWNSHIP                           LIBERTY TOWNSHIP                      7141 US 131 N                                                 MANTON             MI      49663
LIBERTY TOWNSHIP                           LIBERTY TOWNSHIP ‐ TREAS              101 W. LIBERTY RD                                             CLARK LAKE         MI      49234
LIBERTY TOWNSHIP                           LIBERTY TWP ‐ COLLECTOR               349 MOUNTAIN LAKE ROAD                                        GREAT MEADOWS      NJ      07838
LIBERTY TOWNSHIP                           LIBERTY TWP ‐ TAX COLLEC              1869 LOWER RHINEY CREEK                                       HALLSTEAD          PA      18822
LIBERTY TOWNSHIP                           LIBERTY TWP ‐ TAX COLLEC              293 EAST VALCOURT RD                                          GROVE CITY         PA      16127
LIBERTY TOWNSHIP                           LIBERTY TWP ‐ TAX COLLEC              573 RAVEN RUN RD                                              SAXTON             PA      16678
LIBERTY TOWNSHIP                           LIBERTY TWP ‐ TAX COLLEC              954 UPPER PORTAGE RD.                                         PORT ALLEGANY      PA      16743
LIBERTY TOWNSHIP                           LIBERTY TWP ‐ TAX COLLEC              BOX 95                                                        BLANCHARD          PA      16826
LIBERTY UTILITIES CORP                     75 REMITTANCE DR STE 1032                                                                           CHICAGO            IL      60675‐1032
LIBERTY VILLAGE                            LIBERTY VILLAGE‐CLERK                 167 NORTH MAIN STREET                                         LIBERTY            NY      12754
LIBERTY WATER COMPANY                      PO BOX 371852                                                                                       PITTSBURGH         PA      15250
LIBERTY WOODLANDS HOMEOWNERS ASSOCIATION   PO BOX 127                                                                                          WINTHROP           WA      98862
LIBURD, JAMES                              ADDRESS ON FILE
LICENSED TO CHILL INC/CLIMATE CONTROL      3348 DRUSILLA LANE SUITE 7C                                                                         BATON ROUGE        LA      70809
LICIS, WENDY                               ADDRESS ON FILE
LICKING                                    LICKING CITY ‐ COLLECTOR              P.O. BOX 89                                                   LICKING            MO      65542
LICKING COUNTY AUDITOR                     20 S SECOND STREET                                                                                  NEWARK             OH      43055
LICKING COUNTY TITLE DEPARTMENT            877 E MAIN ST                                                                                       NEWARK             OH      43055
LICKING COUNTY WATER AND SEWER             4455 WALNUT RD                                                                                      BUCKEYE LAKE       OH      43008
LICKING CREEK TOWNSHIP                     LICKING CREEK TWP ‐ COLL              6805 PLEASANT RIDGE RD                                        HARRISONVILLE      PA      17228
LICKING TOWNSHIP                           MENDY STEWART ‐ TAX COLL              6720 ROUTE 58                                                 EMLENTON           PA      16373
LICKO, JENNIFER                            ADDRESS ON FILE
LICON, KAYLA                               ADDRESS ON FILE
LIDDELL, JUSTIN                            ADDRESS ON FILE
LIDDIARD‐FLY, KATHY                        ADDRESS ON FILE
LIEBERMAN MANAGEMENT SERVICES, INC.        25 NORTHWEST POINT BOULEVARD          SUITE 330                                                     ELK GROVE          IL      60007
LIEBERMAN MGMT. SERVICES, INC.             C‐O CARILLON NORTH HOA                CARILLON NORTH HOA                          2411 CAROLLON     GRAYSLAKE          IL      60030
LIEN ONE, INC.                             5499 N. FEDERAL HIGHWAY, SUITE N                                                                    BOCA RATON         FL      33487
LIEN SOLUTIONS LLC                         6505 WEST HIGHWAY 22                                                                                CRESTWOOD          KY      40014
LIES CONSTRUCTION SERVICES LLC             110 1ST STREET SW APT 8                                                                             CROSBY             MN      56441
LIEU, MUOI                                 ADDRESS ON FILE
LIFESTYLE HOME IMPROVEMENT OKC, INC        6910 N BROADWAY EXTENSION                                                                           OKLAHOMA CITY      OK      73116
LIFESTYLE HOME IMPRVMT                     OKC INC                               6910 N BROADWAY EXT                                           OKLAHOMA CITY      OK      73116
LIFETIME CONSTRUCTION & RESTORATION INC.   21 CENTURY AVE SOUTH                                                                                MAPLEWOOD          MN      55116
LIFETIME ENCLOSURES INC.                   5521 CHRONICLE COURT                                                                                JACKSONVILLE       FL      32256
LIFETIME EXTERIORS &                       GARY WITT & BUFFY WITT                5737 GLENSTONE DR                                             HIGHLANDS RANCH    CO      80130
LIFETIME FENCE AND ROOF                    772 E. MAIN ST.                                                                                     LEWISVILLE         TX      75057
LIFETIME FLOORING                          23 COSTA DEL SOL                                                                                    DANA POINT         CA      92629
LIFETIME OF LOUISIANA                      LLC                                   802 N LAKE ARTHUR AVE                                         JENNINGS           LA      70546
LIFETIME ROOFING                           890 WEST CENTER STREET  5                                                                           NORTH SALT LAKE    UT      84054
LIFETIME ROOFING OF AMERICA INC.           2412 RICHLAND AVE SUITE 101                                                                         FARMERS BRANCH     TX      75234
LIFEWAY INS                                2600 S LOOP W 475W                                                                                  HOUSTON            TX      77054
LIFFERTH LAWSON APPRAISAL CO INC           765 E GORDON AVE                                                                                    LAYTON             UT      84041
LIG INSURANCE COMPANY                      400 KELBY ST 15TH FLOOR                                                                             FORT LEE           NJ      07024
LIGGETT GENERAL CONTRACTING                ZACH LIGGETT                          46 SURREY CIRCLE                                              IOWA PARK          TX      76367




                                                                                                           Page 523 of 998
                                         19-10412-jlg             Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  527 of 1004
Creditor Name                               Address1                            Address2                                     Address3                              City               State   Zip     Country
LIGHT, KATHLEEN                             ADDRESS ON FILE
LIGHTFOOT, CYNTHIA                          ADDRESS ON FILE
LIGHTHOUSE APPRAISAL                        171 NORTH ATLANTIC AVE APT 24                                                                                          COCOA BEACH        FL      32931
LIGHTHOUSE ENTERPRISES OF SW FLA INC        3531 VERONICA S SHOEMAKER BLVD                                                                                         FORT MYERS         FL      33916
LIGHTHOUSE HOME & LAND                      SALES                               1080 WESTMINISTER CIRCLE                                                           MACON              GA      31220
LIGHTHOUSE INS GRP INC                      4808 BROADMOOR AVE SE                                                                                                  GRAND RAPIDS       MI      49512
LIGHTHOUSE PROP INS                         P O BOX 15666                                                                                                          WORCESTER          MA      01605
LIGHTHOUSE PROP INS CO                      7785 66TH ST N                                                                                                         PINELLAS PARK      FL      33781
LIGHTHOUSE PROPERTY                         P O  BOX 9122                                                                                                          MARLBOROUGH        MA      01752
LIGHTHOUSE PROPERTY                         P O BOX 2150                                                                                                           PINELLAS PARK      FL      33780
LIGHTHOUSE PROPERTY INS                     370 MAIN ST 5                                                                                                          WORCESTER          MA      01608
LIGHTHOUSE PROPERTY INS                     P O BOX 3006                                                                                                           BIG FORK           MT      59911
LIGHTHOUSE PROPERTY MANAGEMENT INC.         16 CHURCH ST                                                                                                           OSPREY             FL      34229
LIGHTHOUSE REALTY GROUP INC                 967 W MCCLAIN AVENUE                                                                                                   SCOTTSBURG         IN      47170
LIGHTHOUSE RESTORATIONS                     INC                                 20550 S LAGRANGE RD                                                                FRANKFORT          IL      60423
LIGHTNER, LAUREN                            ADDRESS ON FILE
LIGHTNING CONSTRUCTION AND DESIGN INC       6047 TAMPA AVE 303                                                                                                     TARZANA            CA      91356
LIGHTNING ROD MTL INS CO                    1685 CLEVELAND RD                                                                                                      WOOSTER            OH      44691
LIGHTNING ROD MUTUAL                        P O BOX 36                                                                                                             WOOSTER            OH      44691
LIGONIER BORO                               ROBIN A ROBERTS, TAX COL            120 E MAIN STATTN:ROBIN                                                            LIGONIER           PA      15658
LIGONIER VALLEY SCHOOL D                    KEYSTONE COLLECTIONS GRO            546 WENDEL RD.                                                                     IRWIN              PA      15642
LIGONIER VALLEY SCHOOL D                    LAURA HENDERSON‐TAX COLL            205 BEAUFORT RD                                                                    NEW FLORENCE       PA      15944
LIGONIER VALLEY SCHOOL D                    LIGONIER VALLEY SD ‐ COL            196 OLD DISTILLERY RD                                                              STAHLSTOWN         PA      15687
LIGONIER VALLEY SCHOOL D                    LIGONIER VALLEY SD ‐ COL            29 BEECHWOODRD                                                                     LAUGHLINTOWN       PA      15655
LIGONIER VALLEY SCHOOL D                    LIGONIER VALLEY SD ‐ COL            336 DELAWARE AVENUE ‐ DE                                                           OAKMONT            PA      15139
LIGONIER VALLEY SCHOOL D                    LIGONIER VALLEY SD ‐ COL            6894 ROUTE 711                                                                     SEWARD             PA      15954
LIGONIER VALLEY SCHOOL D                    LIGONIER VALLEY SD ‐ COL            PO BOX 52                                                                          BOLIVAR            PA      15923
LIGONIER VALLEY SCHOOL D                    ROBIN A ROBERTS, TAX COL            120 E MAIN STATTN:ROBIN                                                            LIGONIER           PA      15658
LILESVILLE CITY                             LILESVILLE CITY ‐ COLLEC            P O BOX 451                                                                        LILESVILLE         NC      28091
LILLARD, MARTA                              ADDRESS ON FILE
LILLEY TOWNSHIP                             LILLEY TOWNSHIP ‐ TREASU            1107 CHANNEL                                                                       BITELY             MI      49309
LILLIAN DUPLANTIS                           648 NW SALEM TER                                                                                                       PORT SAINT LUCIE   FL      34983
LILLIS, MICHAEL                             ADDRESS ON FILE
LILTON MANOR CONDO ASSOC., INC.             C/O OMMC                            1 MADISON STREET                                                                   EAST RUTHERFORD    NJ      07073
LIM, WAYMAN                                 ADDRESS ON FILE
LIMA TOWN                                   LIMA TOWN ‐ TAX COLLECTO            7329 EAST MAIN STREET                                                              LIMA               NY      14485
LIMA TOWN                                   LIMA TWN TREASURER                  PO BOX 225                                                                         WALDO              WI      53093
LIMA TOWN                                   LIMA TWN TREASURER                  W3798 COUNTY ROAD B                                                                DURAND             WI      54736
LIMA TOWN                                   ROCK COUNTY TREASURER               PO BOX 1508/51 S MAIN ST                                                           JANESVILLE         WI      53547
LIMA TOWNSHIP                               LIMA TOWNSHIP ‐ TREASURE            PO BOX 59                                                                          CHELSEA            MI      48118
LIMA VILLAGE                                LIMA VILLAGE ‐ CLERK                7329 E MAIN RD                                                                     LIMA               NY      14485
LIMBERG BUILDERS INC                        429 N 2ND ST                                                                                                           TONICA             IL      61370
LIMERICK TOWN                               LIMERICK TOWN ‐ TAX COLL            55 WASHINGTON ST                                                                   LIMERICK           ME      04048
LIMERICK TOWNSHIP                           RYAN WALL ‐ TAX COLLECTO            P.O. BOX 460                                                                       ROYERSFORD         PA      19468
LIMEROCK FIRE DISTRICT                      COLLECTOR                           1085 GREAT RD                                                                      LINCOLN            RI      02865
LIMESTONE COUNTY                            LIMESTONE CO‐REV COMMISS            100 S CLINTON ST ‐ 1ST F                                                           ATHENS             AL      35611
LIMESTONE COUNTY                            LIMESTONE COUNTY ‐ COLLE            P O BOX 539                                                                        GROESBECK          TX      76642
LIMESTONE COUNTY CLERK                      PO BOX 350                                                                                                             GROESBECK          TX      76642
LIMESTONE COUNTY TAX OFFICE                 P.O. BOX 539                                                                                                           GROESBECK          TX      76642
LIMESTONE TOWN                              LIMESTONE TOWN ‐TAX COLL            93 MAIN ST                                                                         LIMESTONE          ME      04750
LIMESTONE TOWNSHIP                          ALICE LAIDACKER‐TAX COLL            276 LAIDACKER RD                                                                   MILTON             PA      17847
LIMESTONE TOWNSHIP                          LIMESTONE TWP ‐ TAX COLL            103 SOUTH SECOND ST                                                                LEWISBURG          PA      17837
LIMESTONE TOWNSHIP                          LIMESTONE TWP ‐ TAX COLL            889 BEATTY RD                                                                      STRATTANVILLE      PA      16258
LIMESTONE TOWNSHIP                          TAX COLLECTION                      48 WEST 3RD ST.                                                                    WILLIAMSPORT       PA      17701
LIMETREE CONDOMINIUM ASSOCIATION, INC.      10128 43RD DRIVE SOUTH                                                                                                 BOYNTON BEACH      FL      33436
LIMINGTON TOWN                              LIMINGTON TOWN ‐ TAX COL            425 SOKOKIS AVENUE                                                                 LIMINGTON          ME      04049
LIMITLESS EXT & M&J                         WANIGREN                            844 140TH LANE NW                                                                  ANDOVER            MN      55304
LIMITLESS EXT & REMOD                       844 140TH LN NW                                                                                                        ANDOVER            MN      55304
LIMITLESS EXTERIORS &                       JESSIE & EMILY WALSETH              894 140TH LN NW                                                                    ANDOVER            MN      55304
LIMITLESS RESTORATION, LLC                  PETER T. DIMICHELE                  1070 NORFOLK DRIVE                                                                 LA PLATA           MD      20646
LIMMER ROOFING, INC.                        P.O. BOX 1496                                                                                                          MILLS              WY      82644
LIMONE JOSEPH                               LOAN LAWYERS, LLC                   SETH WIEDER                                  377 NORTH STATE ROAD 7, SUITE 202     PLANTATION         FL      33317
LIMOR BECK                                  182 LEVINBERG LANE                                                                                                     WAYNE              NJ      07470
LIN, LORAINE                                ADDRESS ON FILE
LINARES, LORI                               ADDRESS ON FILE
LINCKLAEN TOWN                              LINCKLAEN TOWN‐ TAX COLL            568 UNION VALLEY RD                                                                PICTURE            NY      13136
LINCOLN AT CENTURY                          VILLAGE CONDO, ASSOC. INC.          6300 PARK OF COMMERCE BLVD                                                         BOCA RATON         FL      33487
LINCOLN BORO                                LINCOLN BORO ‐ TAX COLLE            45 ABES WAY                                                                        ELIZABETH          PA      15037
LINCOLN CENTER MOBILEHOME PARK              9080 BLOOMFIELD AVE                                                                                                    CYPRESS            CA      90630
LINCOLN CITY FINANCE DEPARTMENT             801 SW HIGHWAY 101                                                                                                     LINCOLN CITY       OR      97367




                                                                                                           Page 524 of 998
                                      19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               528 of 1004
Creditor Name                            Address1                            Address2                                     Address3     City           State   Zip        Country
LINCOLN COUNTY                           LINCOLN CO‐TAX COMMISSIO            PO BOX 946                                                LINCOLNTON     GA      30817
LINCOLN COUNTY                           LINCOLN COUNTY ‐ COLLECT            201 MAIN ST                                               TROY           MO      63379
LINCOLN COUNTY                           LINCOLN COUNTY ‐ SHERIFF            104 N 2ND ST                                              STANFORD       KY      40484
LINCOLN COUNTY                           LINCOLN COUNTY ‐ TAX COL            225 W OLIVE ST. RM 205                                    NEWPORT        OR      97365
LINCOLN COUNTY                           LINCOLN COUNTY ‐ TAX COL            300 S DREW RM 102                                         STAR CITY      AR      71667
LINCOLN COUNTY                           LINCOLN COUNTY ‐ TAX COL            811 MANVEL AVE., STE 6                                    CHANDLER       OK      74834
LINCOLN COUNTY                           LINCOLN COUNTY ‐ TAX COL            P O BOX 938                                               LINCOLNTON     NC      28093
LINCOLN COUNTY                           LINCOLN COUNTY ‐ TREASUR            104 N MAIN STREET, SUITE                                  CANTON         SD      57013
LINCOLN COUNTY                           LINCOLN COUNTY ‐ TREASUR            111 WEST B ST, SUITE T                                    SHOSHONE       ID      83352
LINCOLN COUNTY                           LINCOLN COUNTY ‐ TREASUR            116 E. LINCOLN AVE                                        LINCOLN        KS      67455
LINCOLN COUNTY                           LINCOLN COUNTY ‐ TREASUR            301 N JEFFERS, RM 102                                     NORTH PLATTE   NE      69101
LINCOLN COUNTY                           LINCOLN COUNTY ‐ TREASUR            512 CALIFORNIA AVE                                        LIBBY          MT      59923
LINCOLN COUNTY                           LINCOLN COUNTY ‐ TREASUR            PO BOX 370                                                DAVENPORT      WA      99122
LINCOLN COUNTY                           LINCOLN COUNTY ‐ TREASUR            PO BOX 416                                                PIOCHE         NV      89043
LINCOLN COUNTY                           LINCOLN COUNTY ‐ TREASUR            PO BOX 79                                                 IVANHOE        MN      56142
LINCOLN COUNTY                           LINCOLN COUNTY‐TAX COLLE            301 S FIRST ST ROOM 109                                   BROOKHAVEN     MS      39601
LINCOLN COUNTY                           LINCOLN COUNTY‐TREASURER            925 SAGE AVE 102                                          KEMMERER       WY      83101
LINCOLN COUNTY                           LINCOLN COUNTY‐TREASURER            PO BOX 7                                                  HUGO           CO      80821
LINCOLN COUNTY                           LINCOLN COUNTY‐TREASURER            PO BOX 970                                                CARRIZOZO      NM      88301
LINCOLN COUNTY                           LINCOLN COUNTY‐TRUSTEE              112 MAIN AVE S ‐ ROOM 10                                  FAYETTEVILLE   TN      37334
LINCOLN COUNTY                           PO BOX 273                                                                                    TROY           MO      63379
LINCOLN COUNTY ASSESSOR                  225 W OLIVE ST                      ROOM 207                                                  NEWPORT        OR      97365
LINCOLN COUNTY CHANCERY CLERK OF CO      PO BOX 555                                                                                    BROOKHAVEN     MS      39602‐0555
LINCOLN COUNTY CIRCUIT CLERK             300 S DREW ST                                                                                 STAR CITY      AR      71667
LINCOLN COUNTY COLLECTOR                 201 MAIN ST                                                                                   TROY           MO      63379
LINCOLN COUNTY IRRIGATIO                 LINCOLN COUNTY‐TREASURER            925 SAGE AVE                                              KEMMERER       WY      83101
LINCOLN COUNTY SHERIFF                   LINCOLN COUNTY ‐ SHERIFF            8000 COURT ST                                             HAMLIN         WV      25523
LINCOLN COUNTY SHERIFF                   PO BOX 497                                                                                    HAMLIN         WV      25523
LINCOLN COUNTY SHERIFFS OFFICE           128 N MAIN ST                                                                                 CANTON         SD      57013
LINCOLN COUNTY TAX COLLECTOR             225 W OLIVE STREET ROOM 205                                                                   NEWPORT        OR      97365
LINCOLN COUNTY TAX COMMISSIONER          210 HUMPHREY ST                                                                               LINCOLNTON     GA      30817
LINCOLN COUNTY TAX OFFICE                P O BOX 938                                                                                   LINCOLNTON     NC      28093
LINCOLN COUNTY TREASURER                 512 CALIFORNIA AVE                                                                            LIBBY          MT      59923
LINCOLN COUNTY TREASURER                 801 N SALES ST STE 204                                                                        MERRILL        WI      54452
LINCOLN COUNTY TREASURER                 811 MANVEL SUITE 6                                                                            CHANDLER       OK      74834
LINCOLN COUNTY TREASURER                 PO BOX 970                                                                                    CARRIZOZO      NM      88301
LINCOLN ELECTRIC COMPANY                 PO BOX 2986                                                                                   OMAHA          NE      68103‐2986
LINCOLN GEN INS CO                       P O  BOX 1549 DEPT B                                                                          YORK           PA      17405
LINCOLN INC                              14105 E NORTH POINT COURT                                                                     WICHITA        KS      67230
LINCOLN INS GROUP LLC                    1305 PENNSYLVANIA AVE                                                                         MCDONOUGH      GA      30253
LINCOLN MUTUAL INS                       228 E MAIN ST                                                                                 LINCOLNTON     NC      28092
LINCOLN MUTUAL INS ASSOC                 PO BOX 155                                                                                    LONE TREE      IA      52755
LINCOLN PARISH                           LINCOLN PARISH ‐ TAX COL            P O BOX 2070                                              RUSTON         LA      71273
LINCOLN PARISH CLERK OF COURT            PO BOX 924                                                                                    RUSTON         LA      71273
LINCOLN PARK BORO                        LINCOLN PARK BORO ‐ COLL            34 CHAPEL HILL ROAD                                       LINCOLN PARK   NJ      07035
LINCOLN PARK CITY                        LINCOLN PARK CITY ‐ TREA            1355 SOUTHFIELD RD                                        LINCOLN PARK   MI      48146
LINCOLN PLANTATION                       LINCOLN PLANTATION‐COLLE            226 WILSONS MILLS ROAD                                    ERROL          NH      03579
LINCOLN REAL ESTATE INC                  1795 ALYSHEBA WAY, SUITE 1202                                                                 LEXINGTON      KY      40509
LINCOLN TOWN                             LINCOLN TOWN ‐ TAX COLLE            100 OLD RIVER ROAD                                        LINCOLN        RI      02865
LINCOLN TOWN                             LINCOLN TOWN ‐ TAX COLLE            148 MAIN STREET                                           LINCOLN        NH      03251
LINCOLN TOWN                             LINCOLN TOWN ‐ TAX COLLE            63 MAIN STREET                                            LINCOLN        ME      04457
LINCOLN TOWN                             LINCOLN TOWN‐ TAX COLLEC            16 LINCOLN ROAD                                           LINCOLN        MA      01773
LINCOLN TOWN                             LINCOLN TOWN‐ TAX COLLEC            62 QUAKER ST.                                             LINCOLN        VT      05443
LINCOLN TOWN                             LINCOLN TWN TASURER                 661 85TH STREET                                           AMERY          WI      54001
LINCOLN TOWN                             LINCOLN TWN TREASURER               20025 BLACKBERRY AVENUE                                   WARRENS        WI      54666
LINCOLN TOWN                             LINCOLN TWN TREASURER               9796 YELLOW RIVER ROAD                                    MARSHFIELD     WI      54449
LINCOLN TOWN                             LINCOLN TWN TREASURER               E10850 COUNTY RD I                                        FALL CREEK     WI      54742
LINCOLN TOWN                             LINCOLN TWN TREASURER               N7448 HEMLOCK ROAD                                        ALGOMA         WI      54201
LINCOLN TOWN                             LINCOLN TWN TREASURER               PO BOX 296                                                WEBSTER        WI      54893
LINCOLN TOWN                             LINCOLN TWN TREASURER               PO BOX 9                                                  EAGLE RIVER    WI      54521
LINCOLN TOWN                             MADISON COUNTY TREASURER            138 NORTH COURT ST. ‐TRE                                  WAMPSVILLE     NY      13163
LINCOLN TOWNSHIP                         LINCOLN TOWNSHIP ‐ TREAS            10200 LAKOLA RD                                           REED CITY      MI      49677
LINCOLN TOWNSHIP                         LINCOLN TOWNSHIP ‐ TREAS            331 WEST 1 MILE RD                                        WHITE CLOUD    MI      49349
LINCOLN TOWNSHIP                         LINCOLN TOWNSHIP ‐ TREAS            4200 HELLEMS RD                                           FILION         MI      48432
LINCOLN TOWNSHIP                         LINCOLN TOWNSHIP ‐ TREAS            9023 S ISABELLA RD                                        SHEPHERD       MI      48883
LINCOLN TOWNSHIP                         LINCOLN TOWNSHIP ‐ TREAS            PO BOX 239                                                LAKE GEORGE    MI      48633
LINCOLN TOWNSHIP                         LINCOLN TOWNSHIP ‐ TREAS            PO BOX 279                                                STEVENSVILLE   MI      49127
LINCOLN TOWNSHIP                         LINCOLN TOWNSHIP ‐ TREAS            PO BOX 529                                                SANFORD        MI      48657
LINCOLN TOWNSHIP                         LINCOLN TOWNSHIP ‐ TREAS            PO BOX 542                                                STANDISH       MI      48658
LINCOLN TOWNSHIP                         LINCOLN TWP ‐ TAX COLLEC            198 BERKEY HOLLOW RD                                      ALUM BANK      PA      15521




                                                                                                        Page 525 of 998
                                    19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              529 of 1004
Creditor Name                          Address1                             Address2                                        Address3                             City             State   Zip          Country
LINCOLN VILLAGE                        LINCOLN VILLAGE ‐ TREASU             413 WEST TRAVERSE BAY RD                                                             LINCOLN          MI      48742
LINCOLN‐LEAVITT INS AGY                650 N MAIN ST                                                                                                             LAKEPORT         CA      95453
LINCOLNTON CITY                        LINCOLNTON CITY‐TAX COLL             PO BOX 489                                                                           LINCOLNTON       GA      30817
LINCOLNVILLE TOWN                      LINCOLNVILLE TN‐ COLLECT             493 HOPE ROAD                                                                        LINCOLNVILLE     ME      04849
LIND TOWN                              LIND TWN TREASURER                   N1668 CTY ROAD E                                                                     WAUPACA          WI      54981
LINDA & MICHAEL MARABITO               ADDRESS ON FILE
LINDA B GORE ‐ TRUSTEE                 PO BOX 205                                                                                                                GADSDEN          AL      35902
LINDA DONNELLY &                       ADDRESS ON FILE
LINDA EARLY AND                        ADDRESS ON FILE
LINDA F EDWARDS AGENCY                 ADDRESS ON FILE
LINDA FONG                             ROBERT NOGGLE                        NOGGLE LAW PLLC                                 376 E WARM SPRINGS RD #140           LAS VEGAS        NV      89119
LINDA GOFRON & JOHN                    ADDRESS ON FILE
LINDA J. RIGG                          ADDRESS ON FILE
LINDA K POTTORF                        ADDRESS ON FILE
LINDA KRANTZ                           ADDRESS ON FILE
LINDA LAUPER                           ADDRESS ON FILE
LINDA PATRICK                          EUGENE C. TULLOS, ESQ                POST OFFICE BOX 74                                                                   RALEIGH          MS      39153
LINDA SCHMIDT &                        ADDRESS ON FILE
LINDA T COHEN                          ADDRESS ON FILE
LINDA VILLARREAL                       PO BOX 23                                                                                                                 SANTA ELENA      TX      78591
LINDAHL, BRENT                         ADDRESS ON FILE
LINDAMAN, DOMINICA                     ADDRESS ON FILE
LINDE INS INC                          1101 E DIVISION                                                                                                           MOUNT VERNON     WA      98273
LINDELL STEGALL                        126 JASMINE HALL ROAD                                                                                                     SEABROOK         SC      29940
LINDEN CITY                            LINDEN CITY ‐ TAX COLLEC             301 N. WOOD AVENUE CITY                                                              LINDEN           NJ      07036
LINDEN CITY                            LINDEN CITY ‐ TREASURER              132 E BROAD ST                                                                       LINDEN           MI      48451
LINDEN CITY                            LINDEN CITY‐TAX COLLECTO             PO BOX 46                                                                            LINDEN           TN      37096
LINDEN ROSELLE SEWERAGE AUTH           ATTENTION TAX COLLECTOR              301 N. WOOD AVENUE                                                                   LINDEN           NJ      07036
LINDEN ROSELLE SEWERAGE AUTHORITY      5005 SOUTH WOOD AVENUE                                                                                                    LI9NDEN          NJ      07036
LINDEN ROSELLE SEWERAGE AUTHORITY      5005 SOUTH WOOD AVENUE                                                                                                    LINDEN           NJ      07036
LINDEN VILLAGE                         LINDEN VLG TREASURER                 PO BOX 469 /  444 JEFERS                                                             LINDEN           WI      53553
LINDENHURST VILLAGE                    LINDENHURST VILLAGE‐COLL             430 S WELLWOOD AVE                                                                   LINDENHURST      NY      11757
LINDENWOLD BOROUGH                     LINDENWOLD BOROUGH ‐COLL             15 N. WHITE HORSE PIKE                                                               LINDENWOLD       NJ      08021
LINDER INS AGENCY                      7716 P O PLAR PIKE STE 1                                                                                                  GERMANTOWN       TN      38138
LINDHOLM CONSTRUCTION INC.             88005 OVERSEAS HWY. STE. 10‐157                                                                                           ISLAMORADA       FL      33036
LINDINA TOWN                           LINDINA TWN TREASURER                PO BOX 477                                                                           MAUSTON          WI      53948
LINDLEY TOWN                           LINDLEY TOWN‐TAX COLLECT             637 COUNTY RTE 115                                                                   LINDLEY          NY      14858
LINDLEY, JULIA                         ADDRESS ON FILE
LINDLEY, JULIE                         ADDRESS ON FILE
LINDO, HILBERT                         ADDRESS ON FILE
LINDQUIST, DAVID                       ADDRESS ON FILE
LINDSAY COLLINS                        4750 FLANDERS ST                                                                                                          CENTENNIAL       CO      80015
LINDSAY JORDAN                         1393 CR 318                                                                                                               CLEVELAND        TX      77327
LINDSAY MECHANICAL SERVICE LLC         GERALD BURTON LINDSAY JR             19993 HWY 35                                                                         ALVIN            TX      77511
LINDSAY OLSON & RORY                   DUBIEL                               10838 JERSEY DR N                                                                    BROOKLYN PARK    MN      55445
LINDSAY, SARAH                         ADDRESS ON FILE
LINDSEY & ASSOCIATES, INC              ATTN: MICHELE WATKINS                3801 W WALNUT                                                                        ROGERS           AR      72756
LINDSEY & MAX OLSEN                    ADDRESS ON FILE
LINDSEY HARPER                         PALMER E. HURST                      HEATH J. THOMPSON, P.C.                         4224 HOLLAND ROAD SUITE 108          VIRGINIA BEACH   VA      23452
LINDSEY MADDEN                         ADDRESS ON FILE
LINDSEY SHRADER                        ADDRESS ON FILE
LINDSEY, EBONY                         ADDRESS ON FILE
LINDSEY, LADONNA                       ADDRESS ON FILE
LINDSEY, LORA                          HARLAN E JUDD & ASSOCIATES, PSC      HARLAN JUDD, ESQ                                869 BROADWAY AVE  P.O. BOX 51093     BOWLING GREEN    KY      42102
LINDSEY, MALIK                         ADDRESS ON FILE
LINDSTROM AIR CONDITION                INC                                  3581 WEST MCNAB RD                                                                   POMPANO BEACH    FL      33069
LINDSTROM, SCOTT                       ADDRESS ON FILE
LINE ITEM MAINTENANCE                  PO BOX 771239                                                                                                             NAPLES           FL      34107
LINE MOUNTAIN S.D./HERND               HERNDON BORO ‐ TAX COLLE             161 N MAIN STREET                                                                    HERNDON          PA      17830
LINE MOUNTAIN S.D./JACKS               STEVEN BOBB ‐ TAX COLLEC             4485 STATE ROUTE 225                                                                 DORNSIFE         PA      17823
LINE MOUNTAIN S.D./JORDA               LINE MOUNTAIN SD ‐ COLLE             411 E MAHANTONGO CREEK R                                                             HERNDON          PA      17830
LINE MOUNTAIN S.D./LITTL               LINE MOUNTAIN SD ‐ COLLE             6673 STATE ROUTE 225                                                                 SHAMOKIN         PA      17872
LINE MOUNTAIN S.D./LOWER               LINE MOUNTAIN SD ‐ COLLE             441 MIDDLE RD.                                                                       DALMATIA         PA      17017
LINE MOUNTAIN S.D./WEST                PAUL SMINK ‐ TAX COLLECT             214 BLACKS LN                                                                        SHAMOKIN         PA      17872
LINE MOUNTAIN SD/ZERBE T               ZERBE TWP SD ‐ TAX COLLE             304 W SHAMOKIN STREET                                                                TREVORTON        PA      17881
LINE UP CONTRACTORS INC                6139 WATERLOO RD                                                                                                          ELLICOTT CITY    MD      21043
LINEAGE                                1629 CROSS BEAM DRIVE                                                                                                     CHARLOTTE        NC      28217
LINEAR ROOFING &                       GENERAL CONTRACTORS, INC             320 DECKER DRIVE, SUITE 136                                                          IRVING           TX      75062
LINEAR SETTLEMENT SERVICES LLC         127 JOHN CLARKE RD                                                                                                        MIDDLETOWN       RI      02842
LINEAR SETTLEMENT SERVICES, LLC        ATTN: GENERAL COUNSEL                127 JOHN CLARKE ROAD                            FIRST FLOOR                          MIDDLETOWN       RI      02842‐7631




                                                                                                          Page 526 of 998
                                         19-10412-jlg             Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          530 of 1004
Creditor Name                               Address1                                    Address2                                     Address3                            City             State   Zip        Country
LINEAR TITLE & CLOSING                      88 SILVA LANE                                                                                                                MIDDLETOWN       RI      02842
LINEAR TITLE & CLOSING, LTD.                ATTN: CORPORATE COUNSEL                     127 JOHN CLARKE ROAD                         FIRST FLOOR                         MIDDLETOWN       RI      02842‐7631
LINEAR TITLE & CLOSING, LTD.                ATTN: GENERAL COUNSEL                       127 JOHN CLARKE ROAD                         FIRST FLOOR                         MIDDLETOWN       RI      02842‐7631
LINEBARGER GOGGAN BLAIR & SAMPSON           100 THROCKMORTON STE 300                                                                                                     FORT WORTH       TX      76102‐2833
LINEBARGER GOGGAN BLAIR & SAMPSON           4828 LOOP CENTRAL DR STE 600                                                                                                 HOUSTON          TX      77253
LINEBARGER GOGGAN BLAIR & SAMPSON           512 S SEVENTH STREET                                                                                                         RICHMOND         TX      77469
LINEBARGER GOGGAN BLAIR & SAMPSON           LLP                                         PO BOX 17428                                                                     AUSTIN           TX      78760
LINEBARGER GOGGAN BLAIR & SIMPSON, LLP      1517 WEST FRONT STREET                      SUITE 202                                                                        TYLER            TX      75702
LINEHAN, ROBERT                             ADDRESS ON FILE
LINESVILLE BORO                             LINESVILLE BORO ‐ COLLEC                    103 W ERIE STSTE B                                                               LINESVILLE       PA      16424
LINK, JENNIFER                              ADDRESS ON FILE
LINKEDIN                                    ATTN: GENERAL COUNSEL                       1000 WEST MAUDE AVENUE                                                           SUNNYVALE        CA      94085
LINKEDIN CORP                               62228 COLLECTIONS CTR DR                                                                                                     CHICAGO          IL      60693‐0622
LINKER & ASSOC INC                          8424 OLD STATESIDE RD100                                                                                                     CHARLOTTE        NC      28269
LINKHORN AND ASSOCIATES INC                 40 1/2 EAST MAIN ST                                                                                                          WESTERVILLE      OH      43081
LINKLATERS LLP                              1345 AVE OF THE AMERICAS                                                                                                     NEW YORK         NY      10105
LINKS AT STANSBURY HOA                      C/O HOLLY BRADFORD 90 CLUBHOUSE DRIVE                                                                                        STANSBURY PARK   UT      84074
LINLEY, SOMMER                              ADDRESS ON FILE
LINN COUNTY                                 LINN COUNTY ‐ COLLECTOR                     108 NORTH HIGH, RM 207                                                           LINNEUS          MO      64653
LINN COUNTY                                 LINN COUNTY ‐ TAX COLLEC                    PO BOX 100                                                                       ALBANY           OR      97321
LINN COUNTY                                 LINN COUNTY ‐ TREASURER                     315 MAIN ST                                                                      MOUND CITY       KS      66056
LINN COUNTY                                 LINN COUNTY ‐ TREASURER                     935 2ND STREET SW                                                                CEDAR RAPIDS     IA      52404
LINN COUNTY ASSESSOR                        935 SECOND STREET SW                                                                                                         CEDAR RAPIDS     IA      52404
LINN COUNTY TAX COLLECTOR                   300 4TH AVE SW RM 214                                                                                                        ALBANY           OR      97321
LINN TOWN                                   LINN TWN TREASURER                          BOX 130 / W3728 FRANKLIN                                                         ZENDA            WI      53195
LINN TOWN                                   TAX COLLECTOR                               PO BOX 1001 / 100 W. WAL                                                         ELKHORN          WI      53121
LINN, KIMBERLY                              ADDRESS ON FILE
LINN, STEPHANIE                             ADDRESS ON FILE
LINNABARY, DIANA                            ADDRESS ON FILE
LINNELL CHOATE AND WEBBER LLP               83 PLEASANT ST PO BOX 190                                                                                                    AUBURN           ME      04212
LINNEUS TOWN                                LINNEUS TOWN ‐TAX COLLEC                    1185 HODGDON MILLS ROAD                                                          LINNEUS          ME      04730
LINOS WOODWORK                              CLAUDINO VAZQUEZ                            PO BOX 5664                                                                      CAGUAS           PR      00726
LINQ RISK MANAGEMENT LLC                    2100 PONCE DE LEON 601                                                                                                       CORAL GABLES     FL      33134
LINSAN SERVICES                             5622 SUNFALL BEND LN.                                                                                                        KATY             TX      77449
LINWOOD CITY                                LINWOOD CITY ‐ TAX COLLE                    400 W POPLAR AVENUE                                                              LINWOOD          NJ      08221
LINWOOD TOWN                                PORTAGE COUNTY TREASURER                    1516 CHURCH STREET                                                               STEVENS POINT    WI      54481
LINWOOD WESLEY                              1811 VICTORIA BOULEVARD                                                                                                      HAMPTON          VA      23661
LINZMAIER, JOHN                             ADDRESS ON FILE
LION OF JUDAH CONSTRUCTION                  SPENCER P. GLASCO, JR.                      4244 FORBES STREET                                                               FT WORTH         TX      76105
LION POINT
LION POINT CAPITAL LP                       ATTN: MR. CARL DIDRIC MARCUS CEDERHOLM      CHIEF INVESTMENT OFFICER                     250 WEST 55TH STREET 33RD FLOOR     NEW YORK         NY      10019‐7683
LION PROPERTY MANAGEMENT INC                PO BOX 8463                                                                                                                  CORAL SPRINGS    FL      33075
LIONCREST HOMEOWNERS ASSOCIATION            5000 EUCLID LANE                                                                                                             RICHTON PARK     IL      60471
LIONEL OR MARIANNE DAZEVEDO                 199 RIVER PLANTATION                                                                                                         CRAWFORDVILLE    FL      32327
LIONS GATE DEVELOPMENT                      204 E MAIN STREET                                                                                                            ADA              OK      74820
LIONS GATE DEVELOPMENT INC                  RR 5 BOX 550                                                                                                                 COALGATE         OK      74538
LIONS GATE INS                              3711 CLAIRMONT RD                                                                                                            CHAMBLEE         GA      30341
LIPINSKI, SUSAN                             ADDRESS ON FILE
LIPSCOMB & PITTS INS LLC                    2670 UNION AVE EXT 100                                                                                                       MEMPHIS          TN      38112
LIPSCOMB COUNTY                             LIPSCOMB COUNTY ‐ COLLEC                    BOX 129                                                                          LIPSCOMB         TX      79056
LIPSCOMB COUNTY TAX COLLECTOR               100 S MAIN                                                                                                                   LIPSCOMB         TX      79056
LIPSCOMB, CORTNEY                           ADDRESS ON FILE
LIPSEY‐CURRIE INS ASSOC                     3190 EXCUTIVE DR                                                                                                             SAN ANGELO       TX      76904
LIPSIUS, DAVID                              ADDRESS ON FILE
LIRA, TOMAS                                 ADDRESS ON FILE
LIRETTE, JESSE                              ADDRESS ON FILE
LISA & BENNIE ANDERSON                      ADDRESS ON FILE
LISA ANDERSEN                               COURTNEY WEINER, ESQ.                       LAW OFFICE OF COURTNEY WEINER PLLC           1629 K STREET, NW, SUITE 300        WASHINGTON       DC      20006
LISA BANDMAN                                ADDRESS ON FILE
LISA BARTLETTE                              ADDRESS ON FILE
LISA BURRIDGE & ASSOCIATES                  421 S CENTER STREET SUITE 101                                                                                                CASPER           WY      82601
LISA CONSIGLIO                              ADDRESS ON FILE
LISA CORTEZ PAINTING & DRYWALL              13304 OLD ST AUGUSTINE RD                                                                                                    JACKSONVILLE     FL      32258
LISA DRESSLER                               ADDRESS ON FILE
LISA E. KELLY, ET AL.                       FIONA WOLFE, ESQ.                           EMPIRE JUST CENT TELESCA CENT FOR JUST       ONE W.MAIN STREET, STE 200          ROCHESTER        NY      14614
LISA HICHBORN & JOHN                        ADDRESS ON FILE
LISA LAGO &                                 ADDRESS ON FILE
LISA LAREE JENKINS                          KENNETH S. HARDER, ESQ                                                                                                       CARROLLTON       TX.     75006
LISA MANKIN &                               ADDRESS ON FILE
LISA MERRITT &                              ADDRESS ON FILE




                                                                                                                   Page 527 of 998
                                          19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 531 of 1004
Creditor Name                                Address1                          Address2                                     Address3     City                State   Zip          Country
LISA NICKELS INS                             995 W GLADE RD                                                                              HURST               TX      76054
LISA O SASSER                                ADDRESS ON FILE
LISA PROCOPIO                                ADDRESS ON FILE
LISA QUIGGINS INS                            ADDRESS ON FILE
LISA R LONG                                  ADDRESS ON FILE
LISA VALENTINE                               ADDRESS ON FILE
LISANDRA MILLER                              ADDRESS ON FILE
LISBON CEN SCH (COMBINED                     LISBON CS‐TAX COLLECTOR           PO BOX 39                                                 LISBON              NY      13658
LISBON TOWN                                  LISBON TOWN ‐ TAX COLLEC          1 NEWENT RD                                               LISBON              CT      06351
LISBON TOWN                                  LISBON TOWN ‐ TAX COLLEC          300 LISBON STREET                                         LISBON FALLS        ME      04250
LISBON TOWN                                  LISBON TOWN ‐ TAX COLLEC          46 SCHOOL STREET                                          LISBON              NH      03585
LISBON TOWN                                  LISBON TOWN‐TAX COLLECTO          PO BOX 98                                                 LISBON              NY      13658
LISBON TOWN                                  LISBON TWN TREASURER              N5293 MEYER RD                                            NEW LISBON          WI      53950
LISBON TOWN                                  LISBON TWN TREASURER              W234 N8676 WOODSIDE RD                                    SUSSEX              WI      53089
LISCHIO, MICHAEL                             ADDRESS ON FILE
LISE MENDEZ &                                EDUARDO MENDEZ                    425 S SHORE DR                                            MIAMI BEACH         FL      33141
LISETTE CONDOMINIUM ASSOCIATION INC          4654 W 4TH AVE                                                                              HIALEAH             FL      33012
LISHIANNA M ROLBIECKI                        1141 ASTON CIRCLE                                                                           BURNSVILLE          MN      55337
LISLE TOWN                                   LISLE TOWN‐ TAX COLLECTO          9234 NYS ROUTE 79                                         LISLE               NY      13797
LISS INS AGENCY INC                          9378 OLIVE BLVD  115                                                                        ST LOUIS            MO      63132
LISS, LEONID                                 ADDRESS ON FILE
LIST 2 SELL REALTY, LLC                      2664 TIMBER DRIVE 330                                                                       GARNER              NC      27529
LIST 4 LESS REALTY, INC.                     50 BLANKENSHIP DRIVE                                                                        SAVANNAH            TN      38372
LITCHFIELD BORO                              LITCHFIELD BORO‐TAX COLL          PO BOX 82                                                 LITCHFIELD          CT      06759
LITCHFIELD CITY                              LITCHFIELD CITY ‐ TREASU          P.O. BOX 236                                              LITCHFIELD          MI      49252
LITCHFIELD COUNTY HOME AND HANDYMAN LLC      MICHELL BATES                     224 BLUE SWAMP RD                                         LITCHFIELD          CT      06759
LITCHFIELD TOWN                              LITCHFIELD TOWN ‐TAX COL          2 LIBERTY WAY, SUITE 3                                    LITCHFIELD          NH      03052
LITCHFIELD TOWN                              LITCHFIELD TOWN ‐TAX COL          2400 HALLOWELL ROAD                                       LITCHFIELD          ME      04350
LITCHFIELD TOWN                              LITCHFIELD TOWN‐TAX COLL          1165 JONES RD                                             ILION               NY      13357
LITCHFIELD TOWN                              LITCHFIELD TOWN‐TAX COLL          PO BOX 356                                                LITCHFIELD          CT      06759
LITCHFIELD TOWNSHIP                          LITCHFIELD TWP‐ TREASURE          PO BOX 434                                                LITCHFIELD          MI      49252
LITCHFIELD, TRACY                            ADDRESS ON FILE
LITERAL CONSTRUCTION LLC                     1410 KERLEREC ST                                                                            NEW ORLEANS         LA      70116
LITITZ BORO                                  LANCASTER COUNTY ‐ TREAS          150 N QUEEN ST. STE 122                                   LANCASTER           PA      17603
LITITZ MTL INS CO                            2 N BROAD STREET                                                                            LITITZ              PA      17543
LITITZ MUT INS                               PO BOX 1700                                                                                 LITITZ              PA      17543
LITITZ MUTUAL INSURANCE                      P O  BOX 900                                                                                LITITZ              PA      17543
LITMAN GREGORY MASTERS ALTERNATIVE           STRATEGIES FUND
LITOS CONTRACTOR LLC                         7301 5TH AVE APT 1                                                                          NORTH BERGEN        NJ      07047
LITTEL, WILLIAM                              ADDRESS ON FILE
LITTLE & ASSOCIATES                          PO BOX 6216                                                                                 SPARTANBURG         SC      29304
LITTLE BEAVER TOWNSHIP                       LITTLE BEAVER TWP ‐ COLL          1674 STATE ROAD 551                                       ENON VALLEY         PA      16120
LITTLE BLACK MTL                             141 S WISCONSIN AVE                                                                         MEDFORD             WI      54451
LITTLE BLACK MUTUAL INS                      CO                                PO BOX 406                                                MEDFORD             WI      54451
LITTLE BLACK MUTUAL INS                      P O  BOX 406                                                                                MEDFORD             WI      54451
LITTLE BRADLEY & NESBITT PA                  PO BOX 3509                                                                                 ALBUQUERQUE         NM      87190‐3509
LITTLE BRITAIN TOWNSHIP                      AGNES REEDER ‐ TAX COLLE          165 HONEYSUCKLE RD                                        NOTTINGHAM          PA      19362
LITTLE CHUTE VILLAGE                         LITTLE CHUTE VLG TREASUR          108 W. MAIN ST.                                           LITTLE CHUTE        WI      54140
LITTLE COMPTON TOWN                          LITTLE COMPTON TN ‐ COLL          40 COMMONS                                                LITTLE COMPTON      RI      02837
LITTLE EGG HARBOR TWP                        665 RADIO RD                                                                                LITTLE EGG HARBOR   NJ      08087
LITTLE FALLS CITY                            LITTLE FALLS CITY ‐  TRE          659 E MAIN ST                                             LITTLE FALLS        NY      13365
LITTLE FALLS CITY (HERKI                     LITTLE FALLS CITY‐ TREAS          PO BOX 603‐ ADIRONDACK B                                  LITTLE FALLS        NY      13365
LITTLE FALLS CITY S D (L                     LITTLE FALLS CITY SD‐COL          PO BOX 4844 (PYMTS)                                       UTICA               NY      13504
LITTLE FALLS CITY SCHOOL DISTRICT            1 WARD SQ                                                                                   LITTLE FALLS        NY      13365
LITTLE FALLS TOWN                            LITTLE FALLS TWN TREASUR          4619 CO. HWY S                                            SPARTA              WI      54656
LITTLE FALLS TOWNSHIP                        LITTLE FALLS TWP‐COLLECT          225 MAIN STREET                                           LITTLE FALLS        NJ      07424
LITTLE FERRY BORO                            LITTLE FERRY BORO ‐ COLL          215‐217 LIBERTY STREET                                    LITTLE FERRY        NJ      07643
LITTLE HAWK, MARISSA                         ADDRESS ON FILE
LITTLE MAHANOY TOWNSHIP                      LITTLE MAHANOY TWP ‐ COL          6673 STATE ROUTE 225                                      SHAMOKIN            PA      17872
LITTLE RICE TOWN                             LITTLE RICE TWN TREASURE          2544 KILLARNEY DR                                         TOMAHAWK            WI      54487
LITTLE RIVER COUNTY                          LITTLE RIVER CNTY ‐ COLL          351 NORTH 2NDSTE 2                                        ASHDOWN             AR      71822
LITTLE RIVER TOWN                            LITTLE RIVER TWN TREASUR          8441 TWO MILES RD                                         OCONTO              WI      54153
LITTLE ROCK INS                              100 N RODNEY PARHAM A                                                                       LITTLE ROCK         AR      72205
LITTLE ROCKY RUN HOMEOWNERS ASSOCIATION      6402 ARLINGTON BLVD 700                                                                     FALLS CHURCH        VA      22042
LITTLE SILVER BORO                           LITTLE SILVER BORO ‐ COL          480 PROSPECT AVENUE                                       LITTLE SILVER       NJ      07739
LITTLE SUAMICO TOWN                          LITTLE SUAMICO TWN TREAS          5964‐A COUNTY RD S                                        SOBIESKI            WI      54171
LITTLE SUMPTER SERVICE AREA                  984 OLD MILL RUN                                                                            THE VILLAGES        FL      32162
LITTLE TRAVERSE TOWNSHIP                     LITTLE TRAVERSE TWP TREA          8288 S. PLEASANTVIEW ROA                                  HARBOR SPRINGS      MI      49740
LITTLE VALLEY HOMES INC                      45225 GRAND RIVER AVE                                                                       NOVI                MI      48375
LITTLE VALLEY TOWN                           LITTLE VALLEY TN‐ COLLEC          201 THIRD STREET                                          LITTLE VALLEY       NY      14755




                                                                                                          Page 528 of 998
                                         19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         532 of 1004
Creditor Name                               Address1                                   Address2                                      Address3     City                 State   Zip        Country
LITTLE VALLEY VILLAGE                       LITTLE VALLEY VILLAGE‐ C                   MUNICIPAL BLDG. ‐ 103 RO                                   LITTLE VALLEY        NY      14755
LITTLE WOLF TOWN                            LITTLE WOLF TWN TREASURE                   N5784 SHOP STREET                                          MANAWA               WI      54949
LITTLE, BRADLEY & NESBITT, P.A.             1700 LOUISIANA NE, SUITE 300                                                                          ALBUQUERQUE          NM      87110‐7024
LITTLE, BRADLEY & NESBITT, PA               PO BOX 3509                                                                                           ALBUQUERQUE          NM      87110
LITTLE, BRENDA                              ADDRESS ON FILE
LITTLE, NATHAN                              ADDRESS ON FILE
LITTLE, P                                   ADDRESS ON FILE
LITTLEFIELD TOWNSHIP                        LITTLEFIELD TWP ‐ TREASU                   PO BOX 188                                                 ALANSON              MI      49706
LITTLEFIELD, VICTORIA                       ADDRESS ON FILE
LITTLELOTS MOBILE HOME SETUP                3870 SCOTT CHURCH RD                                                                                  MARIANNA             FL      32448
LITTLER MENDELSON PC                        PO BOX 45547                                                                                          SAN FRANCISCO        CA      94145
LITTLESTOWN BORO                            LITTLESTOWN BORO ‐ COLLE                   33 W MYRTLE ST                                             LITTLESTOWN          PA      17340
LITTLESTOWN S.D./BONNEAU                    PHILIP LITTLE, TAX COLLE                   5 LOCUST ST                                                GETTYSBURG           PA      17325
LITTLESTOWN S.D./GERMANY                    LITTLESTOWN AREA SD ‐ TC                   780 KINDIG RD                                              LITTLESTOWN          PA      17340
LITTLESTOWN S.D./LITTLES                    LITTLESTOWN SD ‐ TAX COL                   33 W MYRTLE ST                                             LITTLESTOWN          PA      17340
LITTLESTOWN S.D./UNION T                    LITTLESTOWN SD ‐ TAX COL                   414 MEHRING RD                                             LITTLESTOWN          PA      17340
LITTLESTOWN SD/ MOUNT JO                    KIMBERLY LITTLE‐TAX COLL                   3425 BALTIMORE PIKE                                        LITTLESTOWN          PA      17340
LITTLESTOWN‐CONEWAGO VAL                    DIANE L BIXLER ‐ TAX COL                   435 HILL RD                                                HANOVER              PA      17331
LITTLETON TOWN                              LITTLETON TOWN ‐ TAX COL                   125 MAIN STREET SUITE 20                                   LITTLETON            NH      03561
LITTLETON TOWN                              LITTLETON TOWN‐ TAX COLL                   37 SHATTUCK STREET, ROOM                                   LITTLETON            MA      01460
LITTLETON, SANDRA                           ADDRESS ON FILE
LITTLETOWN BOROUGH                          10 SOUTH QUEEN STREET                                                                                 LITTLESTOWN          PA      17340
LITZENBERGER, MELVIN                        ADDRESS ON FILE
LIU, XIAOWEN                                ADDRESS ON FILE
LIU, YABING                                 ADDRESS ON FILE
LIUFAU MCCALL INS                           36008 EMERALD COAST 601B                                                                              DESTIN               FL      32541
LIVE BALLOONS PARTY ENTERTAINMENT           2309 HOPKINS COURT                                                                                    HOLLAND              PA      18966
LIVE OAK CONSTRUCTION &                     910 SANDY DUNES UNIT 3                                                                                DALTON               GA      30721
LIVE OAK COUNTY                             LIVE OAK COUNTY ‐ COLLEC                   P O BOX 2370                                               GEORGE WEST          TX      78022
LIVE OAK REAL ESTATE                        ATTN: BRAD WOODDELL                        439 WESTWOOD SHP CTR 158                                   FAYETTEVILLE         NC      28314
LIVE OAK REAL ESTATE                        SPOUSES INC                                1039 S COLLEGE RD STE 201                                  WILMINGTON           NC      28403
LIVE WELL FINANCIAL, INC.                   1011 BOULDER SPRINGS DRIVE, SUITE 420                                                                 NORTH CHESTERFIELD   VA      23225
LIVERMORE FALLS TOWN                        LIVERMORE FALLS TN ‐COLL                   2 MAIN ST                                                  LIVERMORE FALLS      ME      04254
LIVERMORE TOWN                              LIVERMORE TOWN ‐TAX COLL                   10 CRASH ROAD                                              LIVERMORE            ME      04253
LIVERPOOL BORO                              LIVERPOOL BORO ‐ TAX COL                   103 AUCKER ST.                                             LIVERPOOL            PA      17045
LIVERPOOL C S (SALINA TN                    LIVERPOOL CS‐RECEIVER OF                   201 SCHOOL RD                                              LIVERPOOL            NY      13088
LIVERPOOL C.S. (CLAY TOW                    LIVERPOOL CS‐RECEIVER OF                   4401 STATE ROUTE 31                                        CLAY                 NY      13041
LIVERPOOL TOWNSHIP                          LIVERPOOL TWP ‐ TAX COLL                   1837 STATE ROUTE 17                                        MILLERSTOWN          PA      17062
LIVERPOOL TOWNSHIP SCHOO                    GREENWOOD SD ‐ TAX COLLE                   1837 STATE ROUTE 17                                        MILLERSTOWN          PA      17062
LIVERPOOL VILLAGE                           LIVERPOOL VILLAGE ‐ CLER                   310 SYCAMORE STREET                                        LIVERPOOL            NY      13088
LIVERS, MARLON                              ADDRESS ON FILE
LIVIN RIGHT FLOORS INC                      6139 CLYBOURN AVE                                                                                     NORTH HOLLYWOOD      CA      91606
LIVING EARTH REMODELERS, INC.               2208 N 20 AVE                                                                                         HOLLYWOOD            FL      33020
LIVING WAY PROPERTIES, LLC                  4706 FORREST SPRINGS COVE                                                                             GARLAND              TX      75043
LIVINGSTON CITY                             LIVINGSTON CITY‐TAX COLL                   301 MCHENRY CIRCLE                                         LIVINGSTON           TN      38570
LIVINGSTON COUNTY                           200 E GRAND RIVER                                                                                     HOWELL               MI      48843
LIVINGSTON COUNTY                           LIVINGSTON COUNTY ‐ COLL                   700 WEBSTER ST, SUITE 5                                    CHILLICOTHE          MO      64601
LIVINGSTON COUNTY                           LIVINGSTON COUNTY ‐ SHER                   P O BOX 340                                                SMITHLAND            KY      42081
LIVINGSTON COUNTY                           LIVINGSTON COUNTY ‐ TREA                   PO BOX 50/112 WEST MADIS                                   PONTIAC              IL      61764
LIVINGSTON COUNTY CLERK                     335 COURT ST 1ST FL                                                                                   SMITHLAND            KY      42081
LIVINGSTON MANOR CS(COMB                    LIVINGSTON MANOR CS‐COLL                   19 SCHOOL STREET                                           LIVINGSTON MANOR     NY      12758
LIVINGSTON MTL INS CO                       P O BOX 1700                                                                                          LITITZ               PA      17543
LIVINGSTON MUTUAL INS CO                    2 BROAD ST                                                                                            LITITZ               PA      17543
LIVINGSTON MUTUAL INS CO                    P O  BOX 498                                                                                          DANSVILLE            NY      14437
LIVINGSTON PARISH  SHERIFFS OFFICE          PO BOX 370                                                                                            LIVINGSTON           LA      70754
LIVINGSTON PARISH CLERK OF COURT            PO BOX 1150                                                                                           LIVINGSTON           LA      70754
LIVINGSTON PARISH SHERIFFS OFFICE           20180 IOWA ST                                                                                         LIVINGSTON           LA      70754
LIVINGSTON ROOFING & SHEET METAL, LLC.      1123 E. HWY 30                                                                                        GONZALES             LA      70737
LIVINGSTON TOWN                             LIVINGSTON TOWN ‐ COLLEC                   P O BOX 430                                                LIVINGSTON           LA      70754
LIVINGSTON TOWN                             LIVINGSTON TOWN‐ TAX COL                   PO BOX 247 C/O BANK OF G                                   GERMANTOWN           NY      12526
LIVINGSTON TOWNSHIP                         LIVINGSTON TWP ‐ TREASUR                   2622 MARTINDALE RD                                         GAYLORD              MI      49735
LIVINGSTON TOWNSHIP                         LIVINGSTON TWP‐COLLECTOR                   357 SOUTH LIVINGSTON AVE                                   LIVINGSTON           NJ      07039
LIVINGSTON, JUSTIN                          ADDRESS ON FILE
LIVINGSTON, RUTA                            ADDRESS ON FILE
LIVINGSTONS CARPET CLEANING,INC             P.O. BOX 63                                                                                           NORTH MYRTLE BEACH   SC      29597
LIVONIA CEN SCH (COMBINE                    LIVONIA CEN SCH‐TAX COLL                   PO BOX 399                                                 WARSAW               NY      14569
LIVONIA CITY                                LIVONIA CITY ‐ TREASURER                   33000 CIVIC CENTER DR.                                     LIVONIA              MI      48154
LIVONIA TOWN                                LIVONIA TOWN ‐ TAX COLLE                   35 COMMERCIAL STREET                                       LIVONIA              NY      14487
LIVONIA VILLAGE                             LIVONIA VILLAGE ‐ CLERK                    36 COMMERCIAL STREET                                       LIVONIA              NY      14487
LIZA GARCIA AND                             ANTONIO GARCIA                             1418 E PAISANO DR                                          ROCKPORT             TX      78382




                                                                                                                   Page 529 of 998
                                           19-10412-jlg                Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                                              Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            533 of 1004
Creditor Name                                 Address1                                    Address2                                      Address3                                    City               State   Zip          Country
LK MAG INS                                    505 E MAIN ST  204                                                                                                                    CLAYTON            NC      27520
LKL RESTORATION                               S & S BARHAM                                15235 N. BRAND BLVD. STE A 106                                                            MISSION HILLS      CA      91345
LLANAS, GUADALUPE                             ADDRESS ON FILE
LLANDRY HERNANDEZ                             4091 SW 122 AVE                                                                                                                       MIAMI              FL      33175
LLANO COUNTY                                  LLANO COUNTY ‐ TAX COLLE                    P O BOX 307                                                                               LLANO              TX      78643
LLANO TAX OFFICE                              P.O. BOX 307                                                                                                                          LLANO              TX      78643
LLG RECREATION ASSOCIATION, INC.              6915 LAUREL BOWIE ROAD                      SUITE 101                                                                                 BOWIE              MD      20715
LLORANCE, SHARI                               ADDRESS ON FILE
LLOYD LAWSON INS                              16880 PLACER HILL B                                                                                                                   MEADOW VISTA       CA      95722
LLOYD SMITH APPRAISAL SV                      LLOYD THOMAS SMITH                          305 W WOODARD ST STE203                                                                   DENISON            TX      75020
LLOYD TOWN                                    LLOYD TOWN‐TAX COLLECTOR                    12 CHURCH STREET                                                                          HIGHLAND           NY      12528
LLOYD, BRADLEY                                ADDRESS ON FILE
LLOYD, JOYCELYN                               ADDRESS ON FILE
LLOYD, THOMAS                                 ADDRESS ON FILE
LLOYD’S                                       BANKERS INSURANCE SERVICE                   ATTN: SAM ACKERMAN                            200 E RANDOLPH STREET                       CHICAGO            IL      60601
LLOYDS HOME SALES                             1204 PULASKI HWY                                                                                                                      JOPPA              MD      21085
LLOYDS INSURANCE                              PO BOX 1318                                                                                                                           WALLA WALLA        WA      99362
LLOYDS OF LONDON
LLOYDS OF LONDON                              1644 NE 6TH AVE                                                                                                                       N MIAMI BEACH      FL      33162
LLOYDS OF LONDON                              1744 W KATELLA 25                                                                                                                     ORANGE             CA      92667
LLOYDS OF LONDON                              19420 BUSINESS CTR 104                                                                                                                NORTHRIDGE         CA      91324
LLOYDS OF LONDON                              345 EISENHOWER DR                                                                                                                     PARAMUS            NJ      07652
LLOYDS OF LONDON                              3455 PEACHTREE ROAD NE 500                                                                                                            ATLANTA            GA      30326
LLOYDS OF LONDON                              P O BOX 628083                                                                                                                        ORLANDO            FL      32862
LLOYDS OF LONDON                              P O BOX 865001                                                                                                                        ORLANDO            FL      32886
LLOYDS PLANNING SERVICES                      501 5TH AVE SUITE 602                                                                                                                 NEW YORK           NY      10017
LLUVIANA GUTIERREZ VS.                        LAW OFFICE OF FLORENCIO LOPEZ               801 W. 20TH ST, NO. 9                                                                     MISSION            TX      78572
LMB REAL ESTATE SERVICE INC                   ATTN: LOURDES BILLINGSLEY                   2959 N ANNAPOLIS AVE,                                                                     HERNANDO           FL      34442
LMD CONSTRUCTION & DESIG                      300 SECOND AVE 1367                                                                                                                   NEEDHAM            MA      02494
LMR PUBLIC ADJUSTERS INC                      8762 NW 41ST ST                                                                                                                       COOPER CITY        FL      33024
LMS HANDY SERVICES                            LAWRENCE SKOLKIN                            8466 SE GULFSTREAM PL                                                                     HOBE SOUND         FL      33455
LN MANAGEMENT                                 KERRY P. FAUGHNAN                           LAW OFFICES OF KERRY P. FAUGHNAN              P.O. BOX 335361                             N. LAS VEGAS       NV      89033‐5361
LN MANAGEMENT LLC                             KERRY P. FAUGHNAN                           LAW OFFICES OF KERRY P. FAUGHNAN              P.O. BOX 335361                             N. LAS VEGAS       NV      89033‐5361
LN MANAGEMENT LLC SERIES 100 EL CASTILLO      KERRY P. FAUGHNAN                           LAW OFFICES OF KERRY P. FAUGHNAN              P.O. BOX 335361                             N. LAS VEGAS       NV      89033‐5361
LN MANAGEMENT LLC SERIES 7450 EASTERN         KERRY P. FAUGHNAN                           LAW OFFICES OF KERRY P. FAUGHNAN              P.O. BOX 335361                             N. LAS VEGAS       NV      89033‐5361
LN MANAGEMENT LLC SERIES 8240 COYADO          KERRY P. FAUGHNAN                           LAW OFFICES OF KERRY P. FAUGHNAN              P.O. BOX 335361                             N. LAS VEGAS       NV      89033‐5361
LN MANAGEMENT LLC SERIES 9481                 KERRY P. FAUGHNAN                           LAW OFFICES OF KERRY P. FAUGHNAN              P.O. BOX 335361                             N. LAS VEGAS       NV      89033‐5361
LN MANAGEMENT LLC, ET AL.                     KERRY P. FAUGHNAN                           LAW OFFICES OF KERRY P. FAUGHNAN              P.O. BOX 335361                             N. LAS VEGAS       NV      89033‐5361
LN MANAGEMENT, LLC, ET AL.                    MICHAEL F. BOHN                             LAW OFFICE OF MICHAEL F. BOHN                 2260 CORPORATE CIR., STE 480  HENDERSON     HENDERSON          NV      89074
LNB PROPERTIES LLC                            P.O BOX 743                                                                                                                           POLLOCK            LA      71467
LNH CONSTRUCTION CO                           16425 AV 352                                                                                                                          VISALIA            CA      93292
LNM CONSTRUCTION LLC                          3510 DARROW AVE SE                                                                                                                    BUFFALO            MN      55313
LO, HUY                                       ADDRESS ON FILE
LOAFER, NICOLE                                ADDRESS ON FILE
LOAFMAN, BRADLEY                              ADDRESS ON FILE
LOAN PROTECTOR                                ANDREW KUHLKE                               6001 COCHRAN ROAD                             SUITE 400                                   SOLON              OH      44139
LOAN PROTECTOR                                PNC FIRESIDE CENTER ‐ 500 FIRST AVENUE      LOCKBOX NUMBER 644600                                                                     PITTSBURG          PA      15219
LOANPERFORMANCE                               ATTN: GENERAL COUNSEL                       188 THE EMBARCADERO                           3RD FLOOR                                   SAN FRANCISCO      CA      94105
LOANPERFORMANCE                               ATTN: LEGAL DEPARTMENT                      4 FIRST AMERICAN WAY                                                                      SANTA ANA          CA      92707
LOBE FORTIN REES & CYKON PLC                  (FKA LOBE FORTIN & REES PLC)                30 KIMBALL AVE                                STE. 307                                    SOUTH BURLINGTON   VT      5403
LOBEJKO, ASHLEY                               ADDRESS ON FILE
LOBELVILLE CITY                               LOBELVILLE CITY‐TAX COLL                    PO BOX 369                                                                                LOBELVILLE         TN      37097
LOBERG XTERIORS LLC                           41 GOWAN AVE NW                                                                                                                       MAPLE LAKE         MN      55358
LOBOSCO INSURANCE GROUP                       PO BOX 596                                                                                                                            WOODLAND           NJ      07424
LOC TRAN &                                    MAGGIE CHAN                                 4263 GOLDSTONE LN                                                                         SIMI VALLEY        CA      93065
LOCAL PROPERTY MGMT INC                       & TRACY & GENNY HUBERT                      2722 HIGHWAY 694 STE 100                                                                  NEW BRIGHTON       MN      55112
LOCAL ROOFING CO., INC.                       1394 SAINT PAUL AVENUE                                                                                                                GURNEE             IL      60031
LOCH ARBOUR VILLAGE                           LOCH ARBOUR VIL ‐ COLLEC                    550 MAIN SREET                                                                            LOCH ARBOUR        NJ      07711
LOCH RAVEN GROUP L P                          GROUND RENT                                 29 WEST 46TH STREET 3RD                                                                   NEW YORK           NY      10036
LOCK DOCTOR                                   4419 DICKERSON RD                                                                                                                     CHARLOTTESVILLE    VA      22911
LOCK HAVEN CITY  CITY BI                      LOCK HAVEN CITY ‐ COLLEC                    20 EAST CHURCH ST                                                                         LOCK HAVEN         PA      17745
LOCK HAVEN CITY  COUNTY                       CLINTON COUNTY ‐ TREASUR                    COURTHOUSE ‐ 230 E WATER                                                                  LOCK HAVEN         PA      17745
LOCKE AGENCY                                  333 MAIN ST                                                                                                                           GOODING            ID      83330
LOCKE BARKLEY TRUSTEE                         PO BOX 55829                                                                                                                          JACKSON            MS      39296
LOCKE LORD LLP                                111 SOUTH WACKER DRIVE                                                                                                                CHICAGO            IL      60606
LOCKE LORD LLP                                24259 NETWORK PLACE                                                                                                                   CHICAGO            IL      60606‐4410
LOCKE LORD LLP                                ATTN: LORI BARTON                           2200 ROSS AVENUE, SUITE 2800                                                              DALLAS             TX      75201
LOCKE TOWNSHIP                                LOCKE TOWNSHIP ‐ TREASUR                    3805 BELL OAK RD                                                                          WILLIAMSTON        MI      48895
LOCKE, DAVID                                  ADDRESS ON FILE
LOCKES ROOFING & CRYSTAL                      CRAIN & RICHARD HARRISON                    102 W MAIN ST                                                                             GALESBURG          IL      61401




                                                                                                                      Page 530 of 998
                                     19-10412-jlg            Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    534 of 1004
Creditor Name                           Address1                                  Address2                                     Address3                  City             State   Zip          Country
LOCKETT, BRITTNEY                       ADDRESS ON FILE
LOCKHART ROOFING & EST                  OF J SIMPSON & P SIMPSON                  3388 TORREY RD                                                         FLINT            MI      48507
LOCKLIN, SABA, LOCKLIN & JONES, PA      4557 CHUMUCKLA HWY                                                                                               PACE             FL      32571
LOCKMOR HOLDINGS, LLC                   BRANDON W MCCOY                           MCCOY LAW GROUP                              625 S. 8TH STREET         LAS VEGAS        NV      89101
LOCKPORT CITY                           LOCKPORT CITY ‐ TREASURE                  ONE LOCKS PLAZA                                                        LOCKPORT         NY      14094
LOCKPORT CTY SCH DIS (CO                SUSAN TOWER  ‐ TAX COLLE                  PO BOX 2264                                                            BUFFALO          NY      14240
LOCKPORT TOWN                           LOCKPORT TOWN ‐ TAX COLL                  6560 DYSINGER ROAD                                                     LOCKPORT         NY      14094
LOCKPORT TOWNSHIP                       LOCKPORT TOWNSHIP ‐ TREA                  20381 M‐86                                                             CENTREVILLE      MI      49032
LOCKS, LABARBARA                        ADDRESS ON FILE
LOCKTON AFFINITY LLC                    P O BOX 874952                                                                                                   KANSAS CITY      MO      64187
LOCKTON COMPANY                         8110 E UNION AVE STE 700                                                                                         DENVER           CO      80237
LOCKWOOD AND SONS CONSTRUCTION LLC      2306 SW G AVE                                                                                                    LAWTON           OK      73505
LOCKWOOD FOLLY POA                      18 CLUBHOUSE DRIVE SW                                                                                            SUPPLY           NC      28462
LOCKWOOD, RICHARD                       ADDRESS ON FILE
LOCKWOOD'S CARPETS, INC                 7012 GEORGE WASHINGTON MEMORIAL HWY,      P.O BOX 2156                                                           GLOUCESTER       VA      23061‐2156
LOCUST TOWNSHIP                         LOCUST TWP ‐ TAX COLLECT                  456 A POORHOUSE ROAD                                                   CATAWISSA        PA      17820
LODHI, ALI                              ADDRESS ON FILE
LODI BORO  ‐FISCAL                      LODI BORO ‐ TAX COLLECTO                  1 MEMORIAL DRIVE                                                       LODI             NJ      07644
LODI CITY                               LODI CITY TREASURER                       130 SOUTH MAIN STREET                                                  LODI             WI      53555
LODI TOWN                               LODI TWN TREASURER                        W10919 COUNTY ROAD V                                                   LODI             WI      53555
LODI TOWNSHIP                           LODI TOWNSHIP ‐ TREASURE                  3755 PLEASANT LAKE RD.                                                 ANN ARBOR        MI      48103
LOEFFLER, SANDRA                        ADDRESS ON FILE
LOERA, ERIKA                            ADDRESS ON FILE
LOESER, LARRY                           ADDRESS ON FILE
LOEW, GERALD                            ADDRESS ON FILE
LOEWEN CLOVIS REALTY LLC                519 PILE 2                                                                                                       CLOVIS           NM      88101
LOEWENSTINE, SCOTT                      ADDRESS ON FILE
LOFGREN AGENCY INC                      6 CHURCH ST                                                                                                      CHATHAM          NY      12037
LOFRESE, DENNIS                         ADDRESS ON FILE
LOFRESE, KRISTINE                       ADDRESS ON FILE
LOFTON, KARLITA                         ADDRESS ON FILE
LOFTS ON LAFAYETTE                      25 CRESCENT STREET                                                                                               STAMFORD         CT      06906
LOFTUS, DEREK                           ADDRESS ON FILE
LOFTUS, LINDSEY                         ADDRESS ON FILE
LOFTUS, PATRICK                         ADDRESS ON FILE
LOFTUS, SHANE                           ADDRESS ON FILE
LOG CABIN HOMES LTD                     513 KEEN ST.                                                                                                     ROCKY MOUNT      NC      27804
LOGAN CONSTRUCTION                      ANGELA LOGAN                              9676 E. BOWERS RD.                                                     DARLINGTON       IN      47940
LOGAN COUNTY                            LOGAN COUNTY ‐ SHERIFF                    100 N OWEN ST                                                          RUSSELLVILLE     KY      42276
LOGAN COUNTY                            LOGAN COUNTY ‐ TAX COLLE                  25 W WALNUT ‐ COURTHOUSE                                               PARIS            AR      72855
LOGAN COUNTY                            LOGAN COUNTY ‐ TAX COLLE                  PO BOX 219                                                             GUTHRIE          OK      73044
LOGAN COUNTY                            LOGAN COUNTY ‐ TREASURER                  100 S MADRIVER ST, ROOM                                                BELLEFONTAINE    OH      43311
LOGAN COUNTY                            LOGAN COUNTY ‐ TREASURER                  301 BROADWAY                                                           NAPOLEON         ND      58561
LOGAN COUNTY                            LOGAN COUNTY ‐ TREASURER                  710 W 2ND                                                              OAKLEY           KS      67748
LOGAN COUNTY                            LOGAN COUNTY ‐ TREASURER                  PO BOX 400                                                             LINCOLN          IL      62656
LOGAN COUNTY                            LOGAN COUNTY‐TREASURER                    315 MAIN STREET                                                        STERLING         CO      80751
LOGAN COUNTY CLERK                      601 BROADWAY ST STE 20                                                                                           LINCOLN          IL      62656
LOGAN COUNTY SHERIFF                    LOGAN COUNTY ‐ SHERIFF                    300 STRATTON ST ‐ ROOM 2                                               LOGAN            WV      25601
LOGAN COUNTY TREASURER                  301 E HARRISON                                                                                                   GUTHRIE          OK      73044
LOGAN COUNTY TREASURER                  315 MAIN ST                                                                                                      STERLING         CO      80751‐1151
LOGAN TOWNSHIP                          LOGAN TOWNSHIP ‐ TAX COL                  PO BOX 314                                                             BRIDGEPORT       NJ      08014
LOGAN TOWNSHIP                          LOGAN TOWNSHIP ‐ TREASUR                  2239 BEACH RD                                                          PRESCOTT         MI      48756
LOGAN TOWNSHIP                          LOGAN TOWNSHIP ‐ TREASUR                  4325 S. MASTEN RD                                                      BRANCH           MI      49402
LOGAN TOWNSHIP                          LOGAN TWP ‐ TAX COLLECTO                  100 CHIEF LOGAN CIRCLE                                                 ALTOONA          PA      16602
LOGAN, ELIZABETH                        ADDRESS ON FILE
LOGANS ROOFING & EXTERIORS,LLC          3403 BIG SKY PASS                                                                                                MISSOURI CITY    TX      77459
LOGANSPORT TOWN                         LOGANSPORT TOWN ‐ COLLEC                  P. O. BOX 400                                                          LOGANSPORT       LA      71049
LOGANVILLE BORO                         LINDA MARCIN ‐ TAX COLLE                  POB 342                                                                LOGANVILLE       PA      17342
LOGANVILLE CITY‐GWINNETT                LOGANVILLE CITY‐TAX COLL                  PO BOX 39                                                              LOGANVILLE       GA      30052
LOGANVILLE CITY‐WALTON C                LOGANVILLE CITY‐TAX COLL                  4303 LAWRENCEVILLE RD                                                  LOGANVILLE       GA      30052
LOGAR CONSTRUCTION INC.                 RUIS GARCIA                               RUIS GARCIA                                  591 E. 59 ST.             HIALEAH          FL      33013
LOGGERHEADPOOLS CORP.                   JAMES DAVID                               P.O. BOX 841433                                                        PEMBROKE PINES   FL      33084
LOGGIA, MATTHEW                         ADDRESS ON FILE
LOGGIA, MICHAEL                         ADDRESS ON FILE
LOGIC REAL ESTATE                       RACHAEL BACA                              228 ST FRANCIS DR STE A                                                SANTA FE         NM      87501
LOGIC UNDERWRITERS                      5641 SMU BLVD STE 107                                                                                            DALLAS           TX      75206
LOGIC UNDERWRITERS                      P.O. BOX 600249                                                                                                  DALLAS           TX      75360
LOGICEASE SOLUTIONS INC.                ATTN: LEGAL DEPARTMENT                    1200 FIFTH AVENUE                            SUITE 1400                SEATTLE          WA      98101
LOGICEASE SOLUTIONS, INC.               ATTN: GENERAL COUNSEL                     ONE BAY PLAZA SUITE 780                      1350 BAYSHORE HIGHWAY     BURLINGAME       CA      94010‐1823
LOGMEIN INC                             BOX 83308                                                                                                        WOBURN           MA      01813




                                                                                                             Page 531 of 998
                                         19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     535 of 1004
Creditor Name                               Address1                               Address2                                    Address3                 City                State   Zip     Country
LOGMEIN, INC.                               ATTN: GENERAL COUNSEL                  320 SUMMER STREET                                                    BOSTON              MA      02210
LOGO GRANDE FIVE‐B CONDO ASSOC. INC         14750 NW 77CT SUITE 114                                                                                     MIAMI LAKES         FL      33016
LOGOS INVESTMENTS LLC &                     JAMES & ERIKA MARSHALL                 PO BOX 309                                                           KEMAH               TX      77565
LOGUE, LIONALL                              ADDRESS ON FILE
LOHMAN, KELLY                               ADDRESS ON FILE
LOHMANN, STEPHANIE                          ADDRESS ON FILE
LOHRVILLE VILLAGE                           LOHRVILLE VLG TREASURER                540 N. 3RD AVE.                                                      REDGRANITE          WI      54970
LOIS AMUSAN                                 ADDRESS ON FILE
LOIS B. LEPP, P.A.                          902 E. GADSDEN STREET                                                                                       PENSACOLA           FL      32501
LOKE, JAN                                   ADDRESS ON FILE
LOKYS INC                                   7501 LEMONT RD STE 315 F                                                                                    WOODRIDGE           IL      60517
LOLITA NARCISO CUNANAN                      PRO SE PLAINTIFF                       LOLITA NARCISO CUNANAN                      36353 BAY HILL DRIVE     BEAUMONT            CA      92223
LOLYTA PEREZ                                6313 N PARK AVENUE                                                                                          PHILADELPHIA        PA      19141
LOMAS, CARA                                 ADDRESS ON FILE
LOMAS, DONDREA                              ADDRESS ON FILE
LOMAS, MADELINE                             ADDRESS ON FILE
LOMAX, HOWARD                               ADDRESS ON FILE
LOMBARDI REAL ESTATE &                      1587 MAIN ST STE A                                                                                          DUNEDIN             FL      34698
LOMBARDO, AMY                               ADDRESS ON FILE
LOMBARDO, DIANE                             ADDRESS ON FILE
LOMBARDO, DOLORES                           ADDRESS ON FILE
LOMBARDO, GERALD                            ADDRESS ON FILE
LOMBARDY NEIGHBORHOOD ASSN INC              C/O J & L PROPERTY MANAGEMENT INC      10191 W SAMPLE ROAD SUITE 203                                        CORAL SPRINGS       FL      33065
LOMBLO, KEITH                               ADDRESS ON FILE
LOMBRARDI INS AGENCY INC                    P O BOX 1153                                                                                                ARNOLD              MO      63010
LOMELI, KRISTINA                            ADDRESS ON FILE
LOMELI, SERGIO                              ADDRESS ON FILE
LOMIRA VILLAGE                              LOMIRA VLG TREASURER                   425 WATER STREET                                                     LOMIRA              WI      53048
LON SMITH ROOFING                           LON SMITH                              904 E. WAGGOMAN ST                                                   FT WORTH            TX      76110
LONA, RAQUEL                                ADDRESS ON FILE
LONACONING EAST HOA                         280 KNOWLES AVE STE 222                                                                                     SOUTHAMPTON         PA      18966
LONDERGAN, JOHN                             ADDRESS ON FILE
LONDON & LONDON                             48 CHRISTIAN LN                                                                                             NEWINGTON           CT      06111
LONDON & THURBER, LLC                       3340 PEACHTREE RD NE, STE 2570                                                                              ATLANTA             GA      30326
LONDON BRITAIN TOWNSHIP                     JANIE SCHNELLE ‐ TAX COL               110 STONY RIDGE RD                                                   LANDENBERG          PA      19350
LONDON CASTLE APPRAISALS                    1105 SKYLINE DR                                                                                             DANVILLE            IL      61832
LONDON CITY                                 CITY OF LONDON ‐ CLERK                 501 S MAIN ST                                                        LONDON              KY      40741
LONDON COURT CONDOMINIUM ASSOCIATION        3856 OAKTON                                                                                                 SKOKIE              IL      60076
LONDON GROVE TOWNSHIP                       LONDON GROVE TWP‐TAX COL               P.O. BOX 6                                                           WEST GROVE          PA      19390
LONDON PROPERTIES LTD                       6442 N MAROA AVE                                                                                            FRESNO              CA      93704
LONDON TOWNSHIP                             LONDON TOWNSHIP ‐ TREASU               13613 TUTTLEHILL ROAD                                                MILAN               MI      48160
LONDON WOODS COMMUNITY ASSOC                PO BOX 1670                                                                                                 COMMERCE            GA      30529
LONDONDERRY TOWN                            LONDONDERRY TN ‐ COLLECT               100 OLD SCHOOL STREET                                                SOUTH LONDONDERRY   VT      05155
LONDONDERRY TOWN                            LONDONDERRY TOWN‐TAX COL               268B MAMMOTH ROAD                                                    LONDONDERRY         NH      03053
LONDONDERRY TOWNSHIP                        LONDONDERRY TWP ‐ COLLEC               2189 MADLEY HOLLOW ROAD                                              BUFFALO MILLS       PA      15534
LONDONDERRY TOWNSHIP                        LONDONDERRY TWP ‐ COLLEC               2900 E HARRISBURG PIKE                                               MIDDLETOWN          PA      17057
LONDRO, PATRICIA                            ADDRESS ON FILE
LONE MOUNTAIN SHORES                        OWNERS ASSOC., INC. (LMSOA)            P. O. BOX 719                                                        NEW TAZEWELL        TN      37824
LONE MOUNTAIN VILLAGE ASSOCIATION           7108 OVERHILL AVE                                                                                           LAS VEGAS           NY      89129
LONE OAK LLC                                2 WESTSIDE DRIVE                                                                                            ASHEVILLE           NC      28806
LONE ROCK VILLAGE                           LONE ROCK VLG TREASURER                PO BOX 338                                                           LONE ROCK           WI      53556
LONE STAR CONTRACTING                       219 CUTLASS DR                                                                                              EL PASO             TX      79932
LONE STAR FLOORING INC                      1907 STRICKLAND DR                                                                                          ORANGE              TX      77630
LONE STAR INS GROUP                         PO BOX 404                                                                                                  DOBBIN              TX      77333
LONE STAR INSURERS                          8101 BOAT CLUB RD                      SUITE 325                                                            FORT WORTH          TX      76179
LONE STAR PLUMBING                          CM6 HOLDINGS LLC                       P O BOX 584                                                          ITASCA              TX      76055
LONE STAR RENOVATION AND CONSTRUCTION       P.O. BOX 2806                                                                                               VISTA               CA      92085
LONE STAR ROOFING & CONSTRUCTION, INC.      4733 WHIRLWIND DR                                                                                           SAN ANTONIO         TX      78217
LONECRE INVESTMENTS LLC                     PO BOX 532                                                                                                  SEABROOK            TX      77586
LONESE VILLANUEVA                           6804 HEATHER FIELD DRIVE                                                                                    TAMPA               FL      33634
LONESOME B LLLP                             850 VISTA HI DRIVE                                                                                          CARBONDALE          CO      81623
LONESTAR INTEGRA INS                        444 W PASADENA BLVD  D                                                                                      DEER PARK           TX      77536
LONESTAR PROSERVICES INC                    13700VETERNSMMRIALSTE25                                                                                     HOUSTON             TX      77014
LONG & FOSTER INS AGENCY                    14501 GEORGE CARTER WAY                                                                                     CHANTILLY           VA      20151
LONG AND FOSTER                             ATTN: ELAINE ALFIERO                   963 PROVIDENCE SQ SHOPPING CTR 31188                                 VIRGINIA BEACH      VA      23464
LONG AND FOSTER REAL ESTATE INC             ATTN: ELAINE ALFIERO                   1788 LEGARE LANE                                                     VIRGINIA BEACH      VA      23464
LONG AND FOSTER REALTY                      720 HANNOVER PIKE                                                                                           HANMPSTEAD          MD      21074
LONG BAY APPRAISALS INC                     3829 SURRY ROAD                                                                                             VIRGINIA BEACH      VA      23455
LONG BEACH COUNTY                           LONG BEACH COUNTY ‐ TREA               1 WEST CHESTER ST.                                                   LONG BEACH          NY      11561
LONG BEACH REALTY                           1401 LAKE SHORE DRIVE                                                                                       LONG BEACH          IN      46360




                                                                                                             Page 532 of 998
                                        19-10412-jlg                Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   536 of 1004
Creditor Name                              Address1                              Address2                                     Address3               City             State   Zip          Country
LONG BEACH TOWNSHIP                        LONG BEACH TWP ‐ COLLECT              6805 LONG BEACH BLVD                                                BRANT BEACH      NJ      08008
LONG BRANCH BORO                           LONG BRANCH BORO ‐ COLLE              440 MT TABOR RD                                                     COAL CENTER      PA      15423
LONG BRANCH CITY                           LONG BRANCH CITY ‐ COLLE              344 BROADWAY                                                        LONG BRANCH      NJ      07740
LONG BRANCH CITY SEWER AUTHORITY           150 JOLIN AVE                                                                                             LONG BRANCH      NJ      07740
LONG COUNTY TAX COMMISSION                 PO BOX 628                                                                                                LUDOWICI         GA      31316
LONG FENCE                                 LONG FENCE CO, INC                    1910 BETSON COURT                                                   ODENTON          MD      21113
LONG HILL FIRE DISTRICT                    LONG HILL FD ‐ TAX COLLE              PO BOX 787                                                          TRUMBULL         CT      06611
LONG HILL TOWNSHIP                         LONG HILL TWP ‐ COLLECTO              915 VALLEY ROAD                                                     GILETTE          NJ      07933
LONG ISLAND PAINTERS, INC.                 ROBERT COLE                           323 BROOK AVE APT 1B                                                BAYSHORE         NY      11706
LONG ISLAND TOWN                           LONG ISLAND TOWN‐TAX COL              P.O. BOX 263                                                        LONG ISLAND      ME      04050
LONG LAKE TOWN                             LONG LAKE TOWN ‐ TAX COL              P.O. BOX 42                                                         LONG LAKE        NY      12847
LONG LAKE TOWNSHIP                         LONG LAKE TOWNSHIP ‐ TRE              8870 N LONG LAKE RD                                                 TRAVERSE CITY    MI      49684
LONG RAPIDS TOWNSHIP                       LONG RAPIDS TWP ‐ TREASU              7013 M‐65 NORTH                                                     LACHINE          MI      49753
LONG VILLAGE CLUB, INC                     P.O. BOX 211                                                                                              WASKOM           TX      75692
LONG, CANDI                                ADDRESS ON FILE
LONG, COURTNEY                             ADDRESS ON FILE
LONG, JEANETTE                             ADDRESS ON FILE
LONG, JEFFREY                              ADDRESS ON FILE
LONG, KELLI                                ADDRESS ON FILE
LONG, KELLY                                ADDRESS ON FILE
LONG, RYAN                                 ADDRESS ON FILE
LONG, SAMANTHA                             ADDRESS ON FILE
LONG, TAYLOR                               ADDRESS ON FILE
LONG, YARRIS                               ADDRESS ON FILE
LONGE, JAMIE                               ADDRESS ON FILE
LONGENBACH, VICTORIA                       ADDRESS ON FILE
LONGENBACH, WADE                           ADDRESS ON FILE
LONGFELLOW, NATHAN                         ADDRESS ON FILE
LONGFORD LAKE ASSOCIATION, INC.            625 N LONGFORD LAKE RD                                                                                    BRACKNEY         PA      18812
LONGHORN TOWN UD W                         LONGHORN TOWN UD ‐ COLLE              6935 BARNEY RD 110                                                  HOUSTON          TX      77092
LONGLEAF AT THE BROOKS HOA, INC            26025 CLARKSON DRIVE                                                                                      BONITA SPRINGS   FL      34135
LONGMEADOW TOWN                            LONGMEADOW TOWN‐TAX COLL              20 WILLIAMS STREET                                                  LONGMEADOW       MA      01106
LONGMILES, SHUNNETTE                       ADDRESS ON FILE
LONGO INSURANCE AGENCY                     916 BROADWAY                                                                                              BAYONNE          NJ      07002
LONGPORT BORO                              LONGPORT BORO ‐ TAX COLL              2305 ATLANTIC AVE                                                   LONGPORT         NJ      08403
LONGSWAMP TOWNSHIP                         LONGSWAMP TWP ‐ TAX COLL              9540 LONGSWAMP RD.                                                  MERTZTOWN        PA      19539
LONGVIEW OWNERS INC                        80 BUSINESS PARK DRIVE SUITE 307                                                                          ARMONK           NY      10504
LONGWOOD OF FT. PIERCE HOA INC             1505 NEBRASKA AVE                                                                                         FORT PIERCE      FL      34950
LONNIE D ECK, TRUSTEE                      P.O. BOX 2038                                                                                             TULSA            OK      74101‐2038
LONNIE LANE                                9651 SANDLER RD                                                                                           JACKSONVILLE     FL      32222
LONNIE SMITH CONSTRUCTION, INC.            41880 SIXTH STREET                                                                                        TEMECULA         CA      92590
LONNIES CARPET MAX                         6551 E.RIVERSIDE BLVD                                                                                     ROCKFORD         IL      61114
LONNY WILSON                               252 ROOSEVELT AVE                                                                                         JANESVILLE       WI      53546
LONOKE COUNTY TAX COLLEC                   LONOKE COUNTY ‐ TAX COLL              208 N CENTER                                                        LONOKE           AR      72086
LONSKY CONSTRUCTION LLC                    48315 DEERWOOD AVE                                                                                        RUSH CITY        MN      55069
LOOKINGGLASS MUTUAL INSURANCE COMPANY      300 EAST HANOVER STREET                                                                                   NEW BADEN        IL      62265
LOOKOUT MOUNTAIN CITY                      LOOKOUT MOUNTAIN ‐TAX CO              1214 LULA LAKE ROAD                                                 LOOKOUT MTN      GA      30750
LOOKOUT MOUNTAIN TOWN                      LOOKOUT MOUNTAIN TOWN                 PO BOX 111                                                          LOOKOUT MTN.     TN      37350
LOOKOUT PROPERTY OWNERS                    ASSOCIATION                           PO BOX 65583                                                        PHOENIX          AZ      85082
LOOKS NEW POWERWASHING                     LLC                                   30306 HICKORY HILL RD                                               MILLSBORO        DE      19966
LOOKUP ROOFING LLC                         3156 MT ZION RD STE 1902                                                                                  STOCKBRIDGE      GA      30281
LOOMIS, SAYLES & CO. LP                    ATTN:  MR. JAE‐HOON PARK, MBA         EXECUTIVE VICE PRESIDENT & CIO               1 FINANCIAL CENTER     BOSTON           MA      02111‐2647
LOON BAY PROPERTY OWNER'S ASSOC. INC       P.O. BOX 5275                                                                                             MABANK           TX      75147
LOPATCONG TOWNSHIP                         LOPATCONG TWP ‐ COLLECTO              232 S THIRD STREET MORRI                                            PHILLIPSBURG     NJ      08865
LOPER & SONS CONSTRUCTION                  MICHAEL M LOPER                       MICHAEL M LOPER                              P.O.BOX 777            CLOUDCROFT       NM      88317
LOPER, CASSANDRA                           ADDRESS ON FILE
LOPEZ BROTHERS                             CONSTRUCTION LLC                      712 E 21ST PL                                                       THE DALLES       OR      97058
LOPEZ CONSTRUCTION &                       ASSOCIATES SEBASTIEN LOP              22 ELDER ST                                                         PAWTUCKET        RI      02860
LOPEZ CONSTRUCTION GROUP                   10 QUAILWOOD DR                                                                                           BAYTOWN          TX      77521
LOPEZ CONSTRUCTION LLC                     3987 MYRTLE CIRCLE                                                                                        BESSEMER         AL      35022
LOPEZ CUSTOM CONTRACTORS                   2139 CR 160                                                                                               ALVIN            TX      77511
LOPEZ MOLINAR & SAROLDI PLLC               310N MESA ST STE 900                                                                                      EL PASO          TX      79901
LOPEZ PAINTING & DECORATING INC            VIDAL LOPEZ                           11759 ANGELL ST                                                     NORWALK          CA      90650
LOPEZ PRESSURE WASH                        FRANCISCO LOPEZ                       605 DAMASCUS WOODS RD                                               CORRIGAN         TX      75939
LOPEZ ROOFING AND CONSTRUCTION             LUIS R. LOPEZ                         158 CR 6055A                                                        DAYTON           TX      77535
LOPEZ, ALFREDA                             ADDRESS ON FILE
LOPEZ, CAROLINA                            ADDRESS ON FILE
LOPEZ, DOROTHY                             ADDRESS ON FILE
LOPEZ, ELLIE                               ADDRESS ON FILE
LOPEZ, IVAN                                ADDRESS ON FILE




                                                                                                            Page 533 of 998
                                           19-10412-jlg                Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           537 of 1004
Creditor Name                                 Address1                                   Address2                                      Address3                            City              State   Zip          Country
LOPEZ, JOSE ANTONIO                           ADDRESS ON FILE
LOPEZ, JUDITH                                 ADDRESS ON FILE
LOPEZ, JULIO                                  ADDRESS ON FILE
LOPEZ, KARLA                                  ADDRESS ON FILE
LOPEZ, LUIS                                   ADDRESS ON FILE
LOPEZ, MARGARET                               ADDRESS ON FILE
LOPEZ, MARI                                   ADDRESS ON FILE
LOPEZ, MARIA                                  ADDRESS ON FILE
LOPEZ, MARICELA                               ADDRESS ON FILE
LOPEZ, MATTHEW                                ADDRESS ON FILE
LOPEZ, MONIQUE                                ADDRESS ON FILE
LOPEZ, RACHEL                                 ADDRESS ON FILE
LOPEZ, RICARDO                                ADDRESS ON FILE
LOPEZ, RUBEN                                  ADDRESS ON FILE
LOPEZ, SANTOS                                 ADDRESS ON FILE
LOPEZ, SOPHIA                                 ADDRESS ON FILE
LOPEZ‐SANTOS, HANNA                           ADDRESS ON FILE
LOQUISHA BEASLEY                              537 OAK MEADOW                                                                                                               MIDDLEVIEW        MI      49333
LOR, KA                                       ADDRESS ON FILE
LOR, TRACEY                                   ADDRESS ON FILE
LORA A. POTTS                                 THE DELLUTRIC LAW GROUP, P.A.              JOSEPH C. LOTEMPIO                            PLZ 1436 ROYAL PALM SQ BLVD.        FORT MYERS        FL      33919
LORAIN BORO                                   LORAIN BORO ‐ TAX COLLEC                   129 CLAIR AVE                                                                     JOHNSTOWN         PA      15902
LORAIN COUNTY SANITARY ENGINEERS DEPT         247 HADAWAY STREET                                                                                                           ELYRIA            OH      44035
LORAIN COUNTY TREASURER                       LORAIN COUNTY ‐ TREASURE                   226 MIDDLE AVE                                                                    ELYRIA            OH      44035
LORAIN TOWN                                   LORAIN TWN TREASURER                       3180 15TH ST.                                                                     FREDERIC          WI      54837
LORAINE A KEITH                               656 S TEMPLE LANE                                                                                                            ALTOONA           PA      16602
LORD & ASSOC INS AGY INC                      PO BOX 847                                                                                                                   COVINGTON         GA      30014
LORD & ASSOCIATES INS AG                      5145 COOK ST                                                                                                                 COVINGTON         GA      30015
LORD HILL REC CENTERS INC                     1331 NW 43 AVE                                                                                                               LAUDERHILL        FL      33313
LORD SECURITIES CORP                          48 WALL ST 27TH FL                                                                                                           NEW YORK          NY      10005
LORD, JESSICA                                 ADDRESS ON FILE
LORD, TIMOTHY                                 ADDRESS ON FILE
LORDE INSURANCE SERVICES                      2626 S LOOP E SUITE 410                                                                                                      HOUSTON           TX      77054
LORDS ROOFING                                 COL ENTERPRISES INC.                       133 CIMMARON DR                                                                   PALM COAST        FL      32137
LORE, RALPH                                   ADDRESS ON FILE
LOREAUVILLE VILLAGE                           LOREAUVILLE VILLAGE COLL                   P O BOX 336                                                                       LOREAUVILLE       LA      70552
LOREDO HOME IMPROVEMENT                       CARLOS C. AGUILAR                          1935 W. SUMMIT                                                                    SAN ANTONIO       TX      78201
LOREDO, ZACHARY                               ADDRESS ON FILE
LOREN T. FLYNN, ET AL.                        JANET A. LAWSON                            3639 EAST HARBOR BLVD., #109                                                      VENTURA           CA      93001
LORENA GUTIERREZ AND                          SALVADOR CERVANTES                         226 154TH PL                                                                      CALUMET CITY      IL      60409
LORENA OCHOA AND GILBERT CANTU, JR.           DANIEL W. LANFEAR                          THE LANFEAR LAW FIRM, P.C.; 1 ENERGY PLZ      8620 N. NEW BRAUNFELS, STE. 215     SAN ANTONIO       TX      78217
LORENA VILANO AND                             VIRGILIO VILANO                            2480 ADRIATIC AVE                                                                 LONG BEACH        CA      90810
LORENA WILLIAMS                               PO BOX 246                                                                                                                   PORTLAND          TX      78374
LORENTZSON, CRAIG                             ADDRESS ON FILE
LORENZEN, MARIAH                              ADDRESS ON FILE
LORENZO DOMINGUEZ                             CONSTRUCTION                               14009 W COUNTY RD 124                                                             ODESSA            TX      79765
LORETTA M ADDISON                             P O BOX 8737                                                                                                                 ROCKY MOUNT       NC      27804
LORETTO CITY                                  CITY OF LORETTO ‐ CLERK                    PO BOX 45                                                                         LORETTO           KY      40037
LORETTO CITY                                  LORETTO CITY‐TAX COLLECT                   PO BOX 176                                                                        LORETTO           TN      38469
LORI C BOUDREAUX & JAMES                      & AARON GARRISON                           5059 LOGAN ST                                                                     BAY SAINT LOUIS   MS      39520
LORI FIEGENBAUM, COLLECTOR                    PO BOX 365                                                                                                                   LEXINGTON         MO      64067
LORI KAUFFMAN                                 PO BOX 337                                                                                                                   MOUNTAIN HOME     AR      72654
LORI LOVATO                                   & ANTONIO LOVATO                           1419 32ND AVE                                                                     GREELEY           CO      80634
LORI SWARTZ                                   215 BRENON RD                                                                                                                BUFFALO           NY      14228
LORING, LILLIE                                ADDRESS ON FILE
LORRAINE TOWN                                 TOWN OF LORRAINE‐TAX COL                   P.O. BOX 56                                                                       LORRAINE          NY      13659
LORTHRIDGE, SHAKIA                            ADDRESS ON FILE
LOS ALAMOS COUNTY                             LOS ALAMOS COUNTY‐TREASU                   1000 CENTRAL AVE SUITE 3                                                          LOS ALAMOS        NM      87544
LOS ANGELES CNTY. DEPT. OF  PUBLIC WORKS      900 SOUTH FREMONT AVENUE                   MEZZANINE FLOOR                                                                   ALHAMBRA          CA      91803‐1334
LOS ANGELES COUNTY                            LOS ANGELES CNTY TAX COL                   225 NORTH HILL STREET                                                             LOS ANGELES       CA      90012
LOS ANGELES COUNTY TAX COLLECTOR              225 N HILL ST RM 122                                                                                                         LOS ANGELES       CA      90012
LOS ANGELES COUNTY TAX COLLECTOR              PO BOX 54027                                                                                                                 LOS ANGELES       CA      90012
LOS ANGELES COUNTY TAX COLLECTOR              PO BOX 54888                                                                                                                 LOS ANGELES       CA      90054
LOS ANGELES COUNTY TAX COLLECTOR              PO BOX 60186                                                                                                                 LOS ANGELES       CA      90060
LOS ANGELES COUNTY WATERWORKS                 260 EAST AVENUE K‐8                                                                                                          LANCASTER         CA      93535
LOS ANGELES DEPARTMENT OF WATER & POWER       111 NORTH HOPE STREET                                                                                                        LOS ANGELES       CA      90012
LOS ANGELES DEPT OF WATE                      PO BOX 30808                                                                                                                 LOS ANGELES       CA      90030
LOS ARBOLOS CONDOMINIUM ASSOC.                1900 W 68ST APT 6301                                                                                                         HIALEAH           FL      33014
LOS CORONADOS ASSOCIATION                     7998 W THUNDER BIRD RD                     108                                                                               PEORIA            AZ      85381
LOS FELINOS INC.                              414 EXECUTIVE CENTER BLVD., SUITE 211                                                                                        EL PASO           TX      79902




                                                                                                                     Page 534 of 998
                                           19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           538 of 1004
Creditor Name                                 Address1                                   Address2                                     Address3     City               State   Zip          Country
LOS PORTONES TOWNHOME                         16441 N 91ST STREET                        104                                                       SCOTTSDALE         AZ      85260
LOS PRADOS COMMUNITY ASSOCIATION              5150 LOS PRADOS CIR                                                                                  LAS VEGAS          NV      89130
LOS VERDES COMMUNITY ASSOCIATION              7200 LAS VEGAS BLVD S SUITE A                                                                        LAS VEGAS          NV      89119
LOSIE, COLLEEN                                ADDRESS ON FILE
LOST FORREST HOMEOWNERS ASSOCIATION           P. O. BOX 862086                                                                                     MARIETTA           GA      30062
LOTER INSURANCE AGENCY                        216 W 3RD ST 101                                                                                     RIFLE              CO      81650
LOTFEY DENNETT INS                            BROKERS                                    PO BOX 15010                                              PORTLAND           ME      04112
LOTHANS & SONS CORP                           7511 SW 4TH CT                                                                                       NORTH LAUDERDALE   FL      33068
LOTSON, GAVIN                                 ADDRESS ON FILE
LOTT, CARLETTA                                ADDRESS ON FILE
LOTT, PORSCHA                                 ADDRESS ON FILE
LOTTCO APPRAISAL SERVICE                      604 MOORE RD                                                                                         NEWNAN             GA      30263
LOU JOHNSON                                   ADDRESS ON FILE
LOU LABUSKI BROWN                             107 PUTNAM WAY                                                                                       MECHANICSBURG      PA      17050
LOUDON CITY                                   LOUDON CITY‐TAX COLLECTO                   201 ALMA PLACE                                            LOUDON             TN      37774
LOUDON COUNTY                                 LOUDON COUNTY‐TRUSTEE                      101 MULBERRY ST ‐ SUITE                                   LOUDON             TN      37774
LOUDON MUTUAL INSURANCE                       3 WIRT STREET, STE 300                                                                               LEESBURG           VA      20175
LOUDON TOWN                                   LOUDON TOWN ‐ TAX COLLEC                   55 SOUTH VILLAGE ROAD SU                                  LOUDON             NH      03307
LOUDOUN CONSTRUCTION LLC                      PO BOX 364                                                                                           MIDDLEBURG         VA      20118
LOUDOUN COUNTY                                LOUDOUN COUNTY ‐ TREASUR                   P O BOX 347                                               LEESBURG           VA      20178
LOUDOUN MTL INS                               15609 HIGH ST                                                                                        WATERFORD          VA      20197
LOUDOUN MUTUAL INS CO                         PO BOX 58                                                                                            WATERFORD          VA      20197
LOUETTA ROAD UD W                             LOUETTA ROAD UD ‐ COLLEC                   6935 BARNEY RD 110                                        HOUSTON            TX      77092
LOU‐GAR CONSTRUCTION                          8320 E DAY                                                                                           MEAD               WA      99021
LOUIE A PERALTA JR                            ADDRESS ON FILE
LOUIE ARNOLD JR.                              ADDRESS ON FILE
LOUIS A WILLIAMS &                            ADDRESS ON FILE
LOUIS A WILLIAMS & ASSOC                      INC                                        907 EAST GRAND AVE                                        MARSHALL           TX      75670
LOUIS A WILLIAMS & ASSOC                      PO BOX 1309                                                                                          MARSHALL           TX      75671
LOUIS BLOSCH AGENCY                           9726 E 42ND ST SUITE 210                                                                             TULSA              OK      74146
LOUIS BROWN                                   ADDRESS ON FILE
LOUIS MCDANIEL JR &                           ADDRESS ON FILE
LOUIS MORRELLO                                ADDRESS ON FILE
LOUIS P. DIGIOVANNI                           ADDRESS ON FILE
LOUIS PANCIERA INC                            48 MAIN STREET                                                                                       WESTERLY           RI      02891
LOUIS SANTANA AND                             ADDRESS ON FILE
LOUIS, KEYONA                                 ADDRESS ON FILE
LOUIS, STEVEN                                 ADDRESS ON FILE
LOUISA CITY                                   CITY OF LOUISA ‐ CLERK                     215 N MAIN CROSS ST                                       LOUISA             KY      41230
LOUISA COUNTY                                 LOUISA COUNTY ‐ TREASURE                   P O BOX 523                                               LOUISA             VA      23093
LOUISA COUNTY                                 LOUISA COUNTY ‐ TREASURE                   PO BOX 207                                                WAPELLO            IA      52653
LOUISA MTL                                    P O BOX 97                                                                                           WAPELLO            IA      52653
LOUISA MUTUAL INSURANCE                       336 N 2ND BOX 97                                                                                     WAPELLO            IA      52653
LOUISA TOWN                                   LOUISA TOWN ‐ TREASURER                    P O BOX 531                                               LOUISA             VA      23093
LOUISE TOMKINS                                P O BOX 42132                                                                                        ATLANTA            GA      30311
LOUISIANA                                     LOUISIANA CITY ‐ COLLECT                   202 S. 3RD ST, STE 115                                    LOUISIANA          MO      63353
LOUISIANA                                     RESIDENTIAL MORTGAGE LENDING               PO BOX 94095                                              BATON ROUGE        LA      70804‐9095
LOUISIANA CITIZENS                            3131 N I‐10 SERVICE 101                                                                              METAIRIE           LA      70002
LOUISIANA CITIZENS PROP                       ONE GALLERIA BLVD  720                                                                               METAIRIE           LA      70001
LOUISIANA CITIZENS PROPERTY INS. CORP.        BRYAN PALMISANO                            3205 CLEARY AVENUE                           SUITE 2      METAIRIE           LA      70002
LOUISIANA COMPANIES                           801 NORTH BLVD                                                                                       BATON ROUGE        LA      70802
LOUISIANA DEPT OF INSURANCE                   PO BOX 94214                                                                                         BATON ROUGE        LA      70804‐9214
LOUISIANA DEPT OF REVENUE & TAXATION          617 NORTH 3RD STREET                                                                                 BATON ROUGE        LA      70802
LOUISIANA FARM BUREAU                         9516 AIRLINE HWY                                                                                     BATON ROUGE        LA      70815
LOUISIANA INS SRVC                            600 MAIN ST  150                                                                                     LAPLACE            LA      70068
LOUISIANA MOTOR VEHICLE COMMISSION            TRINA ADAMS                                3519 12TH STREET                                          METAIRIE           LA      70002
LOUISIANA OFC OF FINANCIAL INSTITUTIONS       8585 ARCHIVES AVENUE                                                                                 BATON ROUGE        LA      70809
LOUISIANA ROOFING CONTRACTORS, LLC            3200 SHED ROAD                                                                                       BOSSIER CITY       LA      71111
LOUISIANA SECRETARY OF STATE                  8585 ARCHIVES AVENUE                                                                                 BATON ROUGE        LA      70809
LOUISVILLE ‐ JEFFERSON CNTY. METRO GOV'T      6011 WEST JEFFERSON STREET, 1ST FLOOR                                                                LOUISVILLE         KY      40202
LOUISVILLE CITY                               LOUISVILLE CITY‐TAX COLL                   PO BOX 510                                                LOUISVILLE         MS      39339
LOUISVILLE CITY                               LOUISVILLE CITY‐TAX COLL                   PO BOX 527                                                LOUISVILLE         GA      30434
LOUISVILLE GAS AND ELECT                      PO BOX 25211                                                                                         LEHIGH VALLEY      PA      18002
LOUISVILLE GAS AND ELECTRIC COMPANY           220 WEST MAIN STREET                                                                                 LOUISVILLE         KY      40202
LOUISVILLE GAS AND ELECTRIC COMPANY           PO BOX 25211                                                                                         LEHIGH VALLEY      PA      18002
LOUISVILLE GAS AND ELECTRIC COMPANY           PO BOX 9001960                                                                                       LOUISVILLE         KY      40290‐1960
LOUISVILLE INSURANCE LLC                      901 LILY CREEK RD                                                                                    LOUISVILLE         KY      40243
LOUISVILLE METRO GOVERNMENT                   OFFICE OF MANAGEMENT & BUDGET              611 WEST JEFFERSON STREET 2ND FLOOR                       LOUISVILLE         KY      40202
LOUISVILLE METRO GOVT AR DIV                  611 W JEFFERSON ST 1ST FL                                                                            LOUISVILLE         KY      40202
LOUISVILLE METRO REVENUE                      COMMISSION                                 PO BOX 35410                                              LOUISVILLE         KY      40232




                                                                                                                    Page 535 of 998
                                          19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       539 of 1004
Creditor Name                                Address1                                Address2                                         Address3             City              State   Zip        Country
LOUISVILLE WATER COMPANY                     550 SOUTH THIRD STREET                                                                                        LOUISVILLE        KY      40202‐1839
LOUISVILLE/JEFFERSON COUNTY METRO GOV'T      611 WEST JEFFERSON STREET                                                                                     LOUISVILLE        KY      40202
LOUP COUNTY                                  LOUP COUNTY ‐ TREASURER                 PO BOX 138                                                            TAYLOR            NE      68879
LOURDES CATALA &                             SUSAN CASTILLO                          1600 SW 124TH PL                                                      MIAMI             FL      33175
LOUSBERG ROOFING & EXTERIORS                 PAMELA S. LOUSBERG ENTERPRISES INC      PAMELA S. LOUSBERG ENTERPRISES INC               3705 W. 73RD AVE     WESTMINSTER       CO      80030
LOUVER SHOP                                  3995 VELINDA DR                                                                                               WINSTON SALEM     NC      27106
LOVE BEAL & NIXON PC                         PO BOX 32738                                                                                                  OKLAHOMA CITY     OK      73123‐0938
LOVE COUNTY                                  LOVE COUNTY ‐ TAX COLLEC                405 W MAIN204                                                         MARIETTA          OK      73448
LOVE COUNTY CLERK                            405 WEST MAIN  STE 203                                                                                        MARIETTA          OK      73448
LOVE, ALEXA                                  ADDRESS ON FILE
LOVE, BEAL & NIXON, P.C.                     6621 NORTH MERIDIAN                                                                                           OKLAHOMA CITY     OK      73116
LOVE, BRAXTIN                                ADDRESS ON FILE
LOVE, LEMECHA                                ADDRESS ON FILE
LOVE, ROBERT                                 ADDRESS ON FILE
LOVE, WILLIE                                 ADDRESS ON FILE
LOVEJOY GA                                   LOVEJOY GA‐CITY CLERK                   P O BOX 220                                                           LOVEJOY           GA      30250
LOVELL TOWN                                  LOVELL TOWN‐ TAX COLLECT                1069 MAIN STREET                                                      CENTER LOVELL     ME      04051
LOVELLS TOWNSHIP                             LOVELLS TOWNSHIP ‐ TREAS                8405 TWIN BRIDGE RD                                                   GRAYLING          MI      49738
LOVEQUIST MURRAY INS                         296 MAIN ST                                                                                                   WEST DENNIS       MA      02670
LOVERIDGE BUILDERS LLC                       & MARGARITE PARKER                      9105 WEST 68TH AVE                                                    ARVADA            CO      80004
LOVERIN PUMP & DRILLING                      PO BOX 6966                                                                                                   VISALIA           CA      93290
LOVETT, EBONY                                ADDRESS ON FILE
LOVETTSVILLE TOWN                            LOVETTSVILLE TOWN ‐ TREA                P O BOX 209                                                           LOVETTSVILLE      VA      20180
LOVING AND ETHEREDGE                         P O BOX 7250                                                                                                  TYLER             TX      75711
LOVINGER FIN SRVCS                           4016 HENDERSON BLVD                                                                                           TAMPA             FL      33629
LOVINGER INSURANCE INC                       BONNIE PULLARA                          3009 W BARCELONA STREET, SUITE C                                      TAMPA             FL      33629
LOVINGS HEATING & COOLIN                     2593 HAMSTROM RD                                                                                              PORTAGE           IN      46368
LOVITT AND TOUCHE                            7202 E ROSEWOOD DR 200                                                                                        TUCSON            AZ      85710
LOVULLO ASSOCIATES INC                       6450 TRANSIT ROAD                                                                                             DEPEW             NY      14043
LOW COUNRTY INS SERVICES                     PO BOX 789                                                                                                    BEAUFORT          SC      29901
LOWCOUNTRY INS & FIN                         SERVICES INC                            14323 OCEAN HWY 4147                                                  PAWLEYS ISLAND    SC      28585
LOWCOUNTRY INSURANCE                         80 LADYS ISLAND DR                                                                                            BEAUFORT          SC      29907
LOWDEN, LISA                                 ADDRESS ON FILE
LOWE, BONNIE                                 ADDRESS ON FILE
LOWELL (DELINQUENT ONLY)                     LOWELL CITY (W/S) ‐ COLL                375 MERRIMAC STREET                                                   LOWELL            MA      01852
LOWELL A.  MOFFIT                            LAW OFFICE OF LINK W. SCHRADER          LINK W. SCHRADER                                 P.O. BOX 412914      KANSAS CITY       MO      64141
LOWELL CITY                                  LOWELL CITY ‐ TAX COLLEC                375 MERRIMAC STREET‐ RO                                               LOWELL            MA      01852
LOWELL CITY                                  LOWELL CITY ‐ TREASURER                 301 E. MAIN ST.                                                       LOWELL            MI      49331
LOWELL GILMORE AGENCY                        PO BOX 791                                                                                                    MATTESON          IL      60443
LOWELL PINNOCK                               ADDRESS ON FILE
LOWELL TOWN                                  LOWELL TOWN ‐ TREASURER                 2170 VERMONT ROUTE 100                                                LOWELL            VT      05847
LOWELL TOWN                                  LOWELL TWN TREASURER                    W8906 OSIXTEEN RD                                                     REESEVILLE        WI      53579
LOWELL TOWNSHIP                              LOWELL TOWNSHIP ‐ TREASU                2910 ALDEN NASH                                                       LOWELL            MI      49331
LOWELL VILLAGE                               LOWELL VLG TREASURER                    PO BOX 397 /105 N RIVER                                               LOWELL            WI      53557
LOWER ALLEN TOWNSHIP                         2233 GETTYSBURG RD                                                                                            CAMP HILL         PA      17011
LOWER ALLOWAYS CREEK TAX COLLECTOR           501 LOCUST ISLAND ROAD                  PO BOX 145                                                            HANCOCKS BRIDGE   NJ      08038
LOWER ALLOWAYS CREEK TWP                     LOWER ALLOWAYS CREEK‐COL                P.O. BOX 145                                                          HANCOCKS BRIDGE   NJ      08038
LOWER ALSACE TOWNSHIP                        PATRICK DUGGAN ‐ TAX COL                624 ANGORA RD                                                         READING           PA      19606
LOWER BUCKS COUNTY JOINT MUN. AUTHORITY      7811 NEW FALLS ROAD                                                                                           LEVITTON          PA      19058‐0460
LOWER BUCKS COUNTY JOINT MUN. AUTHORITY      7811 NEW FALLS ROAD                                                                                           LEVITTOWN         PA      19058‐0460
LOWER BURRELL  CITY BILL                     LOWER BURRELL CITY ‐ TRE                115 SCHREIBER ST                                                      LOWER BURRELL     PA      15068
LOWER BURRELL  COUNTY BI                     LOWER BURRELL CITY ‐ COL                115 SCHREIBER ST                                                      LOWER BURRELL     PA      15068
LOWER CHANCEFORD TOWNSHI                     AMY REICHARD ‐ TAX COLLE                776 FROSTY HILL ROAD                                                  AIRVILLE          PA      17302
LOWER CHICHESTER TOWNSHI                     LOWER CHICHESTER TWP ‐ T                1410 MARKET ST                                                        LINWOOD           PA      19061
LOWER CHICHESTER TOWNSHIP                    JAMESTOWN BUILDING                      102 CHESLEY DRIVE, SUITE 1‐A                                          MEDIA             PA      19063
LOWER DAUPHIN S.D./ CONE                     PHILIP TUMMINIA ‐ COLLEC                P.O. BOX 372                                                          HUMMELSTOWN       PA      17036
LOWER DAUPHIN S.D./ EAST                     LOWER DAUPHIN SD ‐ COLLE                376 NORTH CRAWFORD ROAD                                               GRANTVILLE        PA      17028
LOWER DAUPHIN S.D./HUMME                     ANGELA DURANTINE ‐ COLLE                P.O. BOX 185                                                          HUMMELSTOWN       PA      17036
LOWER DAUPHIN S.D./LONDO                     LOWER DAUPHIN SD ‐ COLLE                2900 E HARRISBURG PIKE                                                MIDDLETOWN        PA      17057
LOWER DAUPHIN S.D./SOUTH                     LOWER DAUPHIN SD ‐ COLLE                59 GRANDVIEW RD.                                                      HUMMELSTOWN       PA      17036
LOWER DELLS ESTATES LLC                      PO BOX 430                                                                                                    LAKE DELTON       WI      53940
LOWER FRANKFORD TOWNSHIP                     LOWER FRANKFORD TWP ‐ TC                518 BURGNERS RD                                                       CARLISLE          PA      17015
LOWER FREDERICK TOWNSHIP                     JOSH EMBREE ‐ TAX COLLEC                PO BOX 58                                                             ZIEGLERVILLE      PA      19492
LOWER GWYNEDD TOWNSHIP                       1130 N. BETHLEHEM PIKE                  P.O. BOX 625                                                          SPRING HOUSE      PA      19477
LOWER GWYNEDD TOWNSHIP                       LOWER GWYNEDD TWP ‐ COLL                724 ALENE RD                                                          LOWER GWYNEDD     PA      19002
LOWER HEIDELBERG TOWNSHI                     LOWER HEIDELBERG TWP ‐ T                612 BROWNSVILLE RD                                                    SINKING SPRINGS   PA      19608
LOWER LACKAWANNA VALLEY                      SANITARY AUTHORITY                      398 COXTON ROAD, POST OFFICE BOX 2067                                 DURYEA            PA      18642
LOWER MACUNGIE TOWNSHIP                      EPSD‐LMT TAX COLLECTOR                  3410 BROOKSIDE RD                                                     MACUNGIE          PA      18062
LOWER MAHANOY TOWNSHIP                       LOWER MAHANOY TWP ‐ COLL                441 MIDDLE RD.                                                        DALMATIA          PA      17017
LOWER MAKEFIELD TOWNSHIP                     LWR MAKEFIELD TWP‐TAX CO                1100  EDGEWOOD RD  SUITE                                              YARDLEY           PA      19067




                                                                                                                    Page 536 of 998
                                        19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              540 of 1004
Creditor Name                              Address1                         Address2                                     Address3     City                State   Zip          Country
LOWER MERION S.D./NARBER                   LOWER MERION SD ‐ COLLEC         100 CONWAY AVE                                            NARBERTH            PA      19072
LOWER MERION SCHOOL DIST                   LOWER MERION TWP ‐ TREAS         75 E LANCASTER AVE                                        ARDMORE             PA      19003
LOWER MERION TOWNSHIP                      LOWER MERION TWP ‐ TREAS         75 E LANCASTER AVE                                        ARDMORE             PA      19003
LOWER MIFFLIN TOWNSHIP                     LOWER MIFFLIN TWP ‐ COLL         70 ASPER ROAD                                             NEWVILLE            PA      17241
LOWER MILFORD TOWNSHIP                     LOWER MILFORD TWP ‐ COLL         7607 CHESTNUT HILL CHURC                                  COOPERSBURG         PA      18036
LOWER MORELAND SCHOOL DI                   LOWER MORELAND SD ‐ COLL         640 RED LION RD                                           HUNTINGDON VALLEY   PA      19006
LOWER MORELAND TOWNSHIP                    LOWER MORELAND TWP ‐ COL         640 RED LION RD                                           HUNTINGDON VALLEY   PA      19006
LOWER MOUNT BETHEL TOWNS                   LOWER MT BETHEL TWP ‐ TC         6574 S DELAWARE DR                                        MARTINS CREEK       PA      18063
LOWER NAZARETH TOWNSHIP                    ERIC MITCHELTREE‐TAX COL         519 MOUNTAIN VIEW RD                                      NAZARETH            PA      18064
LOWER OXFORD TOWNSHIP                      MARSHA GETTY‐TAX COLLECT         220 TOWNSHIP RD                                           OXFORD              PA      19363
LOWER PAXTON TOWNSHIP                      DIANE BAIR ‐ TAX COLLECT         4919 C(REAR) JONESTOWN R                                  HARRISBURG          PA      17109
LOWER PAXTON TOWNSHIP AUTHORITY            425 PRINCE ST                    SUITE 139                                                 HARRISBURG          PA      17109
LOWER POTTSGROVE S.D./LO                   LOWER POTTSGROVE SD ‐ TC         1954 E HIGH ST ‐ SUITE 1                                  POTTSTOWN           PA      19464
LOWER POTTSGROVE TOWNSHI                   LOWER POTTSGROVE TWP ‐ T         1954 E HIGH ST ‐ SUITE 1                                  POTTSTOWN           PA      19464
LOWER PROVIDENCE TOWNSHI                   MICHAEL DEAL ‐ TAX COLLE         624 S. PARK AVE                                           AUDUBON             PA      19403
LOWER PROVIDENCE TWP. SEWER AUTHORITY      20 PARKLANE DRIVE                                                                          EAGLEVILLE          PA      19403
LOWER SALFORD TOWNSHIP                     DOUGLAS SOUDER ‐ TAX COL         106 LORI LN                                               HARLEYSVILLE        PA      19438
LOWER SALFORD TOWNSHIP AUTHORITY           PO BOX 243                                                                                 HARLEYSVILLE        PA      19438
LOWER SAUCON TOWNSHIP                      LOWER SAUCON TWP ‐ COLLE         3700 OLD PHILADELPHIA PI                                  BETHLEHEM           PA      18015
LOWER SOUTHAMPTON TOWNSHIP                 1500 DESIRE AVE                                                                            FEASTERVILLE        PA      19053
LOWER SWATARA TOWNSHIP                     DAUPHIN COUNTY ‐ TREASUR         101 MARKET STREET‐COURTH                                  HARRISBURG          PA      17101
LOWER TOWAMENSING  CO. B                   NICOLE JAHELKA ‐ TAX COL         450 DELAWARE AVENUE                                       PALMERTON           PA      18071
LOWER TOWNSHIP                             LOWER TOWNSHIP ‐ TAX COL         2600 BAYSHORE ROAD                                        VILLAS              NJ      08251
LOWER TOWNSHIP MUA                         2900 BAYSHORE RD                                                                           VILLAS              NJ      08251
LOWER TOWNSHIP MUA                         PO BOX 608                                                                                 WOODBINE            NJ      08270
LOWER TURKEYFOOT TOWNSHI                   LOWER TURKEYFOOT TWP ‐ T         178 KRISTY LANE                                           CONFLUENCE          PA      15424
LOWER TYRONE TOWNSHIP                      LOWER TYRONE TWP ‐ COLLE         126 COTTON ROAD                                           DAWSON              PA      15428
LOWER VALLEY BROKERS                       601 E 2ND ST                                                                               GRANDVIEW           WA      98930
LOWER WINDSOR TOWNSHIP                     DAWN FITCH ‐ TAX COLLECT         57 NEW BRIDGEVILLE RD                                     WRIGHTSVILLE        PA      17368
LOWER YODER TOWNSHIP                       LOWER YODER TWP ‐ COLLEC         128 J STREET                                              JOHNSTOWN           PA      15906
LOWERY APPRAISAL SERVICE LLC               508 FOREST DR                                                                              GREENVILLE          AL      36037
LOWERYS WINDOWS AND DOORS                  107 W WADE LANE 3                                                                          PAYSON              AZ      85541
LOWES COMPANIES, INC.                      1000 LOWES BLVD                                                                            MOORESVILLE         NC      28117
LOWES FOR THE ACCT                         OF PEDRO CABAN                   2890 BRANTLEY HILLS CRT                                   LONGWOOD            FL      32779
LOWES FOR THE ACCT OF                      LULA MARSHALL                    2029 W BROAD AVE                                          ALBANY              GA      31707
LOWES FOR THE ACCT OF                      ROBERT WARBOYS                   15 JAMES CUBBERLY CT                                      TRENTON             NJ      08610
LOWES HOME CENTERS LLC                     1000 LOWES BLVD                                                                            MOORESVILLE         NC      28117
LOWES HOME CENTERS LLC                     3500 S SE MORAN BLVD                                                                       ORLANDO             FL      32822
LOWES HOME CENTERS, INC.                   1605 CURTIS BRIDGE ROAD                                                                    WILKESBORO          NC      28697
LOWEST COMPETITIVE INS                     68945 VISTA CHINO  B                                                                       CATHEDRAL CITY      CA      92234
LOWHILL TOWNSHIP                           CAROL BETZ ‐ TAX COLLECT         7154 KERNSVILLE RD                                        OREFIELD            PA      18069
LOWKE INSURANCE                            P O BOX 260248                                                                             CORPUS CHRISTI      TX      78426
LOWNDES COUNTY                             LOWNDES CO‐TAX COMMISSIO         PO BOX 1409                                               VALDOSTA            GA      31603
LOWNDES COUNTY                             LOWNDES COUNTY‐TAX COLLE         1 S WASHINGTON ST ‐ COUR                                  HAYNESVILLE         AL      36040
LOWNDES COUNTY                             LOWNDES COUNTY‐TAX COLLE         PO BOX 1077                                               COLUMBUS            MS      39703
LOWNDES COUNTY CHANCERY CLERK              PO BOX 684                                                                                 COLUMBUS            MS      39703
LOWNDES COUNTY JUDGE OF PROBATE            PO BOX 5                                                                                   HAYNEVILLE          AL      36040
LOWNDES COUNTY TAX COLLECTOR               PO BOX 186                                                                                 HAYNEVILLE          AL      36040
LOWNDES COUNTY TAX COMMISSION              300 N PATTERSON AVE                                                                        VALDOSTA            GA      31603
LOWNDES COUNTY TAX OFFICE                  PO BOX 1077                                                                                COLUMBUS            MS      39703
LOWRANCE, JENNIFER                         ADDRESS ON FILE
LOWRY, TAMMY                               ADDRESS ON FILE
LOWTHER, ZIPPORAH                          ADDRESS ON FILE
LOWVILLE CEN SCH  (COMBI                   LOWVILLE CEN SCH ‐ COLLE         7668 STATE STREET LCS                                     LOWVILLE            NY      13367
LOWVILLE TOWN                              LOWVILLE TOWN ‐ TAX COLL         5533 BOSTWICK STREET                                      LOWVILLE            NY      13367
LOWVILLE TOWN                              LOWVILLE TWN TREASURER           W6959 COUNTY ROAD Q & CS                                  POYNETTE            WI      53955
LOWVILLE VILLAGE                           LOWVILLE VILLAGE ‐ CLERK         5535 BOSTWICK  ST                                         LOWVILLE            NY      13367
LOXAHATCHEE RIVER DISTRICT                 2500 JUPITER PARK DRIVE                                                                    JUPITER             FL      33458
LOYA INS                                   P O BOX 972090                                                                             EL PASO             TX      02298
LOYAL CITY                                 LOYAL CITY TREASURER             PO BOX 09 / 301 N MAIN S                                  LOYAL               WI      54446
LOYALHANNA TOWNSHIP                        CHRISTINE HEIDENREICH ‐          220 5TH STREET                                            SALTSBURG           PA      15681
LOYALSOCK TWP SCHOOL DIS                   DOROTHY MERTZ ‐ TAX COLL         2132 NORTHWAY RD                                          WILLIAMSPORT        PA      17701
LOYOLA BLAKEFIELD                          TREASURER                        P.O. BOX 6819                                             BALTIMORE           MD      21285
LOZANO APPRAISAL SERVICE INC               4409 N THATCHER AVENUE                                                                     TAMPA               FL      33614
LOZANO, MANUEL                             ADDRESS ON FILE
LOZANO, MYRIAM                             ADDRESS ON FILE
LPA INC                                    PO BOX 2495                                                                                OCALA               FL      34478
LPS DESKTOP INVOICE MGMT                   PO BOX 842651                                                                              LOS ANGELES         CA      90084‐2651
LPS NATIONAL FLOOD                         PO BOX 511243 2ND FL                                                                       LOS ANGELES         CA      90051‐3042
LRA INSURANCE                              P O  BOX 948173                                                                            MAITLAND            FL      32794




                                                                                                       Page 537 of 998
                                  19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  541 of 1004
Creditor Name                        Address1                                   Address2                                      Address3                       City            State   Zip          Country
LRE GROUND SERVICES INC              1115 SOUTH MAIN ST                                                                                                      BROOKSVILLE     FL      34601
LRES CORPORATION                     ACCOUNTS RECEIVABLE                        765 THE CITY DRIVE SOUTH,                     STE 300, ATTN: HOA             ORANGE          CA      92868
LRES CORPORATION                     ATTN: GENERAL COUNSEL                      6800 WEISKOPF AVE 150                         SUITE 114                      MCKINNEY        TX      75070
LRES CORPORATION                     ATTN: GENERAL COUNSEL                      765 THE CITY DRIVE SOUTH                      SUITE 300                      ORANGE          CA      92868
LS CONSULTANTS                       BRAD L. SIMMONS                            4001 WINDREAM LANE                                                           PARKER          TX      75002
LS INS SRVCS                         1900 GREENTREE RD 24                                                                                                    CHERRY HILL     NJ      08003
LSI FLOOD SERVICES
LSI INS SERVICES INC                 P O BOX 5347                                                                                                            WALNUT CREEK    CA      94596
LSI TITLE AGENCY INC                 5 PETERS CANYON ROAD STE 200                                                                                            IRVINE          CA      92606
LSOP 3 PA 1, LLC                     2 POST ROAD WEST                                                                                                        WESTPORT        CT      06880
LSOP 3 PA 1, LLC                     768 N. BETHLEHEM PIKE,SUITE 203                                                                                         LOWER GWYNEDD   PA      19002
LSOP 3 PA 1, LLC                     C/O DEUTSCHE BANK AG, NEW YORK BRANCH      ATTN:JONATHAN JACOBS & STEPHEN MASSEY         60 WALL STREET, 10TH FLOOR     NEW YORK        NY      10005
LT APPRAISAL SERVICES                1121 RIDGE ROAD                                                                                                         BURGETTSTOWN    PA      15021
LTD CONTRACTING LLC                  6600 TAYLOR RD UNIT 110                                                                                                 PUNTA GORDA     FL      33950
LTJ CONSTRUCTION & JOHN              & KATHERINE PURCELL                        2209 BROCKWOOD DR                                                            SOUTH ELGIN     IL      60177
LTMUA                                390 NEW HAMPSHIRE AVENUE                                                                                                LAKEWOOD        NJ      08701
LTP GENERAL CONTRACTORS              5630 STONINGTON RD                                                                                                      BALTIMORE       MD      21207
LTS ACQUISITION CO LLC               400 FELLOWSHIP ROAD                        SUITE 250                                                                    MOUNT LAUREL    NJ      08054
LU, DANNY                            ADDRESS ON FILE
LUANN ROUNSVILLE                     5903 TRAIL VIEW DR                                                                                                      HOUSTON         TX      77049
LUBBOCK CENTRAL APPRAISA             LUBBOCK CAD ‐ TAX COLLEC                   2109 AVE Q                                                                   LUBBOCK         TX      79411
LUBEC TOWN                           LUBEC TOWN ‐ TAX COLLECT                   40 SCHOOL STREET                                                             LUBEC           ME      04652
LUBER, DAVID                         ADDRESS ON FILE
LUBOS NAPRSTEK                       JOSHUA THOMAS, ESQ.                        JOSHUA L. THOMAS & ASSOCIATES                 225 WILMINGTON PARK            CHADDS FORD     PA      19317
LUC, ANDREW                          ADDRESS ON FILE
LUCAJ GROUP LLC                      CHRIS LUCAJ                                128 LANCASTER RD                                                             BOYNTON BEACH   FL      33426
LUCAS ARIEL BOSCH                    19 NORTHFIELD DR                                                                                                        RONKONKOMA      NY      11779
LUCAS BOELTER CONST LLC              LUCAS BOELTER                              423 VISTAVILLA CT                                                            WASECA          MN      56093
LUCAS COUNTY                         LUCAS COUNTY ‐ TREASURER                   916 BRADEN AVENUE                                                            CHARITON        IA      50049
LUCAS COUNTY                         LUCAS COUNTY ‐ TREASURER                   ONE GOVERNMENT CENTER, S                                                     TOLEDO          OH      43604
LUCAS COUNTY CLERK OF COURTS         700 ADAMS ST                                                                                                            TOLEDO          OH      43604
LUCAS COUNTY MUTUAL INS              1931 S HOLLAND‐SYLVANIA                                                                                                 MAUMEE          OH      43537
LUCAS COUNTY TREASURER               1 GOVERNMENT CENTER, STE 500                                                                                            TOLEDO          OH      43604‐2253
LUCAS INS                            850 NW FED HWY 430                                                                                                      STUART          FL      34994
LUCAS INS BROKERS LLC                341 NE GENESEE AVE                                                                                                      PORT ST LUCIE   FL      34983
LUCAS M GIBSON                       ADDRESS ON FILE
LUCAS RESIDENTIAL                    APPRAISAL SERVICES                         59 15TH STREET                                                               TOMS RIVER      NJ      08753
LUCAS ROOFING & SHEET METAL          LUCAS MATLOCK, LLC                         PO BOX 975                                                                   CROCKETT        TX      75835
LUCAS, JOHN                          ADDRESS ON FILE
LUCAS, MISTY                         ADDRESS ON FILE
LUCE BAYOU PUD U                     LUCE BAYOU PUD ‐ TAX COL                   11500 NORTHWEST FREEWAY,                                                     HOUSTON         TX      77092
LUCERNE LAKES GOLF COLONY 14         2950 JOG ROAD                                                                                                           GREENACRES      FL      33467
LUCERNE LAKES GOLF COLONY 3          2950 JOG ROAD                                                                                                           GREEN ACRES     FL      33467
LUCERNE LAKES NORTH HOA              P. O. BOX 541292                                                                                                        LAKE WORTH      FL      33454‐1292
LUCERNE VILLAGE                      LUCERNE VILLAGE ‐TAX COL                   2073 MAIN RD, STE A                                                          DEDHAM          ME      04429
LUCERO & MENDEZ                      CONSTRUCTION LLC                           432 MAPLE AVE 8A                                                             ELIZABETH       NJ      07202
LUCERO, ANSELINA                     ADDRESS ON FILE
LUCERO, CALEB                        ADDRESS ON FILE
LUCERO, LETICIA                      ADDRESS ON FILE
LUCIANI ENTERPRISES & AA             AFF ADJ & S WHITEHURST                     1254 SOUTH BROAD STREET                                                      WALLINGFORD     CT      06492
LUCIDO, RICHARD                      ADDRESS ON FILE
LUCIE PIERRE & WILDENS               LEVEQUE                                    6103 VISTA RIDGE CT                                                          RICHMOND        VA      23237
LUCIEN & MARILYN                     WROBLEWSKI                                 1201 WOODCREST DR                                                            DOWNERS GROVE   IL      60516
LUCILA GARCIA                        134 FEUHS                                                                                                               HOUSTON         TX      77022
LUCILLE LANG INS INC                 112 PASADENA PLACE                                                                                                      ORLANDO         FL      32803
LUCIO, MONICA                        ADDRESS ON FILE
LUCK MUTUAL INS CO                   PO BOX 437                                                                                                              LUCK            WI      54853
LUCK TOWN                            LUCK TWN TREASURER                         1519 240TH AVENUE                                                            LUCK            WI      54853
LUCK VILLAGE                         LUCK VLG TREASURER                         P.O. BOX 315                                                                 LUCK            WI      54853
LUCKIE, PRINCESS                     ADDRESS ON FILE
LUCKY DAY INS CORP                   13256 SW 8TH STREET                                                                                                     MIAMI           FL      33184
LUCKY YOU CONSTRUCTION SERVICES      MICHAEL S. RYAN                            P O BOX 433                                                                  SISTERS         OR      97759
LUCKY, LANIESE                       ADDRESS ON FILE
LUCY KATZMAN                         APT C310                                   21040 95TH AVE S                                                             BOCA RATON      FL      33428
LUCY SIKES CHAPTER 13 TRUSTEE        PO BOX 1770                                                                                                             SHREVEPORT      LA      71166
LUCY, PAMELA                         ADDRESS ON FILE
LUCZAK, LAURIE                       ADDRESS ON FILE
LUDINGTON CITY                       LUDINGTON CITY ‐ TREASUR                   400 S. HARRISON ST.                                                          LUDINGTON       MI      49431
LUDINGTON TOWN                       EAU CLAIRE COUNTY TREASU                   721 OXFORD AVE                                                               EAU CLAIRE      WI      54703
LUDLOW CITY                          CITY OF LUDLOW ‐ CLERK                     PO BOX 16188                                                                 LUDLOW          KY      41016




                                                                                                            Page 538 of 998
                                       19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  542 of 1004
Creditor Name                             Address1                              Address2                                       Address3                              City             State   Zip     Country
LUDLOW MAINTENANCE COMMISSION, INC.       P.O. BOX 65060                                                                                                             PORT LUDLOW      WA      98365
LUDLOW TOWN                               LUDLOW TOWN ‐ TAX COLLEC              488 CHAPIN STREET                                                                    LUDLOW           MA      01056
LUDLOW TOWN                               LUDLOW TOWN‐TAX COLLECTO              37 DEPOT STREET                                                                      LUDLOW           VT      05149
LUDOWICI CITY                             LUDOWICI CITY‐TAX COLLEC              PO BOX 800                                                                           LUDOWICI         GA      31316
LUDWIG, NOAH                              ADDRESS ON FILE
LUFT HEATING & AIR CONDITIONING, LLC      ROOTER MAN                            5 CACTUS GARDEN DRIVE, BUILDING B                                                    HENDERSON        NV      89014
LUFT, LISA                                ADDRESS ON FILE
LUGRINE, MARY                             ADDRESS ON FILE
LUIS A LIZAMA                             ADDRESS ON FILE
LUIS A. ARANA, ET AL.                     MATTHEW R. ROUTH, ESQ.; SHIRYAK,      BOWMAN, ANDERSON, BILL & KADOCHNIKOV LLP       80‐02 KEW GARDENS ROAD, SUITE 600     KEW GARDENS      NY      11415
LUIS CAVIEDES FOR EST OF                  ELSA MANOSALVAS                       9329 SW 154TH CT                                                                     MIAMI            FL      33196
LUIS CRISTOBAL &                          ADDRESS ON FILE
LUIS E. LANZA                             ADDRESS ON FILE
LUIS E. RODRIGUEZ DIAZ                    ADDRESS ON FILE
LUIS GARROTE                              LAW OFFICES OF SAMIRA GHAZAL, PA      SAMIRA GHAZAL                                  1900 SW 3RD AVENUE                    MIAMI            FL      33129
LUIS GERARDO ESCOBAR                      ADDRESS ON FILE
LUIS M ROSSI GONZALEZ                     ADDRESS ON FILE
LUIS MORA VELEZ                           ADDRESS ON FILE
LUIS NIEVES                               ADDRESS ON FILE
LUIS ORLANDO ALVAREZ COLON                ADDRESS ON FILE
LUIS PENA TAVAREZ                         ADDRESS ON FILE
LUIS PINEIRO                              ADDRESS ON FILE
LUIS POSADA                               ADDRESS ON FILE
LUIS RAMOS III                            ADDRESS ON FILE
LUIS RIVERA PAINTING                      LUIS RIVERA ALICEA                    HC‐2 BOX 5474                                                                        COMERIO          PR      00782
LUIS TORIBIO                              ADDRESS ON FILE
LUIS VELOSA FLOORING &                    A MARTINEZ & T &M HERNAN              17502 GLENWOLF                                                                       HOUSTON          TX      77084
LUIS VILLARREAL                           ADDRESS ON FILE
LUIS ZEPEDA                               ADDRESS ON FILE
LUISI, SANDRA                             ADDRESS ON FILE
LUIZ PEREZ &                              ADDRESS ON FILE
LUJAN, ARSENIO                            ADDRESS ON FILE
LUJAN, JENNIFER                           ADDRESS ON FILE
LUKACH, VERONICA                          ADDRESS ON FILE
LUKE REAL ESTATE, LLC                     2800 LANCASTER AVE                    SUITE 8                                                                              WILMINGTON       DE      19805
LUKE, GAVIN                               ADDRESS ON FILE
LUMBER LIQUIDATORS &                      CHRISTOPHER SEAY                      1911 OAK BROOK DR                                                                    PORTLAND         TX      78374
LUMBER LIQUIDATORS FOR                    ACCT OF NIGYAR MUSAYEVA               430 UNIVERSAL DR N                                                                   ORTH HAVEN       CT      06473
LUMBER LIQUIDATORS INC                    3000 JOHN DEERE RD                                                                                                         TOANO            VA      23168
LUMBERLAND TOWN                           LUMBERLAND TOWN‐TAX COLL              PO BOX 340                                                                           GLEN SPEY        NY      12737
LUMBERMENS UND                            2501 N MILITARY TRL                                                                                                        BOCA RATON       FL      33431
LUMBERTON CITY                            LUMBERTON CITY ‐ TAX COL              500 N. CEDAR ST.                                                                     LUMBERTON        NC      28358
LUMBERTON MUNICIPAL DISTRICT              625 FM 421                                                                                                                 LUMBERTON        TX      77657
LUMBERTON TOWNSHIP                        LUMBERTON TWP ‐ COLLECTO              35 MUNICIPAL DRIVE                                                                   LUMBERTON        NJ      08048
LUMBIS, ANTHONY                           ADDRESS ON FILE
LUMIN SYSTEMS                             33455 MEADOW HILL LANE                                                                                                     ELIZABETH        CO      80107
LUMPKIN CITY                              LUMPKIN CITY‐TAX COLLECT              PO BOX 278                                                                           LUMPKIN          GA      31815
LUMPKIN COUNTY                            LUMPKIN CO‐TAX COMMISSIO              99 COURTHOUSE HILL ‐ SUI                                                             DAHLONEGA        GA      30533
LUMPKIN, KEVIN                            ADDRESS ON FILE
LUMSDEN PROPERTY SERVICE                  PO BOX 3404                                                                                                                MYRTLE BEACH     SC      29578
LUNA COUNTY                               LUNA COUNTY‐TREASURER                 P.O. BOX 1758                                                                        DEMING           NM      88031
LUNA COUNTY TREASURER                     700 S SILVER                                                                                                               DEMING           NM      88030
LUNA PIER CITY                            TAX COLLECTOR                         PO BOX 375                                                                           LUNA PIER        MI      48157
LUNA, CLAUDIA                             ADDRESS ON FILE
LUNA, MARTIN                              ADDRESS ON FILE
LUNA, MONICA                              ADDRESS ON FILE
LUNA, PATRICIA                            ADDRESS ON FILE
LUNA, SANDRA                              ADDRESS ON FILE
LUNDBERG & ASSOCIATES                     SCOTT LUNDBERG                        3269 S. MAIN ST. SUITE 100                                                           SALT LAKE CITY   UT      84115
LUNDE, ERIK                               ADDRESS ON FILE
LUNDGREN, WALTER                          ADDRESS ON FILE
LUNDY CONSTRUCTION                        126 BROOK RD                                                                                                               PLYMOUTH         MA      02360
LUNDY LOEUN                               12127 MALL BLVD SUITE A‐366                                                                                                VICTORVILLE      CA      92392
LUNDY, ERICKA                             ADDRESS ON FILE
LUNENBURG COUNTY                          LUNENBURG COUNTY ‐ TREAS              11512 COURTHOUSE RDSTE.                                                              LUNENBURG        VA      23952
LUNENBURG TOWN                            LUNENBURG TOWN‐ TAX COLL              P.O. BOX 54                                                                          LUNENBURG        VT      05906
LUNENBURG TOWN                            LUNENBURG TOWN ‐TAX COLL              17 MAIN STREET                                                                       LUNENBURG        MA      01462
LUNENFELD, STEPHEN                        ADDRESS ON FILE
LUNSFORD CONSTRUCTION                     16607 PAXTON AVE                                                                                                           TINLEY PARK      IL      60477
LUNSFORD, JACOB                           ADDRESS ON FILE




                                                                                                             Page 539 of 998
                                       19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 543 of 1004
Creditor Name                              Address1                            Address2                                     Address3                                  City               State   Zip     Country
LUNT AGENCY INC                            1 FIRE ISLAND AVE                                                                                                          BABYLON            NY      11702
LUPE PALACIOS JR                           5127 VANCOUVER BLVD                                                                                                        RICHMOND           TX      77469
LUPNITZ, APRIL                             ADDRESS ON FILE
LUQUE, ISAAC                               ADDRESS ON FILE
LURAY & ASSOCIATES INC                     1726 REISTERSTOWN RD                SUITE 220                                                                              BALTIMORE          MD      21208
LURAY TOWN                                 TOWN OF LURAY ‐ TREASURE            45 E MAIN ST                                                                           LURAY              VA      22835
LURGAN TOWNSHIP                            LURGAN TWP ‐ TAX COLLECT            8427 ROXBURY RD                                                                        LURGAN             PA      17232
LUSARDI, DIANA                             ADDRESS ON FILE
LUSBY, BRIDGETTE                           ADDRESS ON FILE
LUSICA, LORNA                              ADDRESS ON FILE
LUSK, GLENN                                ADDRESS ON FILE
LUSK, MARK                                 ADDRESS ON FILE
LUSTOSA, YAGO                              ADDRESS ON FILE
LUSZCZ, MICHELE                            ADDRESS ON FILE
LUTCHER TOWN                               LUTCHER TOWN ‐ TAX COLLE            P O BOX 456                                                                            LUTCHER            LA      70071
LUTHER VILLAGE                             LUTHER VILLAGE ‐ TREASUR            PO BOX 9                                                                               LUTHER             MI      49656
LUTHER, STEPHANIE                          ADDRESS ON FILE
LUTHERAN FIRE & LIGHTNIN                   4982 FARM RD 1057                                                                                                          MONETTE            MO      65708
LUTHERAN MUT FIRE INS                      401 S CARLTON AVE  203                                                                                                     WHEATON            IL      60187
LUTHERS MAXIDE                             3500 NW 33 CT                                                                                                              LAUDERDALE LAKES   FL      33309
LUTHERSVILLE CITY                          LUTHERSVILLE ‐TAX COLLEC            PO BOX 10                                                                              LUTHERSVILLE       GA      30251
LUTINS‐PEEPLES, JANE                       ADDRESS ON FILE
LUTZ, ANDREA                               ADDRESS ON FILE
LUTZ, DAWN                                 ADDRESS ON FILE
LUTZA C & C FIRM &                         ELIAZA & BLANCA GONZALEZ            PO BOX 1440                                                                            MISSION            TX      78573
LUU, VU                                    ADDRESS ON FILE
LUX, JEFFREY                               ADDRESS ON FILE
LUXE CAMPING LLC                           76 ONEIDA ST                                                                                                               SAINT AUGUSTINE    FL      32084
LUXEMBURG TOWN                             LUXEMBURG TWN TREASURER             E1144 CHURCH ROAD                                                                      LUXEMBURG          WI      54217
LUXEMBURG VILLAGE                          LUXEMBURG VLG TREASURER             PO BOX 307/206 MAPLE STR                                                               LUXEMBERG          WI      54217
LUXOR INS SERVICES                         10004 WURZBACH STE 269                                                                                                     SAN ANTONIO        TX      78230
LUXURY CONDOMINIUM ASSOCIATION, INC        2510 NW 97TH AVENUE, SUITE 200                                                                                             DORAL              FL      33172
LUXURY ENTERPRISES OF                      FLORIDA LLC                         328 SW 15TH AVE                                                                        MIAMI              FL      33135
LUZ RODRIGUEZ                              3610 W 26TH ST 1ST FL                                                                                                      CLEVELAND          OH      44109
LUZERNE BORO                               LUZERNE BORO ‐ TAX COLLE            144 ACADEMY ST                                                                         LUZUERNE           PA      18709
LUZERNE CNTY. FLOOD PROTECTION AUTHORITY   P.O. BOX 1909                                                                                                              KINGSTON           PA      18704
LUZERNE COUNTY TAX CLAIM BUREAU            200 N RIVER STREET                                                                                                         WILKES‐BARRE       PA      18711
LUZERNE TOWNSHIP                           CHRISTINA THOMAS‐TAX COL            1002 3RD ST                                                                            HILLER             PA      15444
LV FUND 8                                  44‐1144 KAMEHAMEHA HWY                                                                                                     KANEOHE            HI      96744
LVDG, LLC SERIES 116, ET AL.               ROGER P. CROTEAU                    ROGER P. CROTEAU & ASSOCIATES, LTD.          9120 WEST POST ROAD, SUITE 100            LAS VEGAS          NV      89148
LW INSURANCE SERVICES                      1010 NW 45TH STREET                                                                                                        OKLAHOMA CITY      OK      73118
LW SHORT INS AGENCY                        11945 GRANDHAVEN DR H                                                                                                      MURRELLS INLET     SC      29576
LY, H                                      ADDRESS ON FILE
LYBERY 228 LLC, ET AL.                     THOMAS E. MCGRATH                   TYSON & MENDES, LLP                          3960 HOWARD HUGHES PARKWAY; SUITE 600     LAS VEGAS          NV      89169
LYCOMING TOWNSHIP                          LYCOMING TWP ‐ TAX COLLE            1882 KENYON AVE                                                                        COGAN STATION      PA      17728
LYDIA S MEYER TRUSTEE                      PO BOX 14127                                                                                                               ROCKFORD           IL      61105
LYDY, KRISTINA                             ADDRESS ON FILE
LYFORD CITY                                LYFORD CITY ‐ TAX COLLEC            P O BOX 310                                                                            LYFORD             TX      78569
LYFORD ISD                                 LYFORD ISD ‐ TAX COLLECT            P O BOX 220                                                                            LYFORD             TX      78569
LYKENS BORO                                DAUPHIN COUNTY ‐  TREASU            101 MARKET STREET‐ROOM 1                                                               HARRISBURG         PA      17101
LYKENS TOWNSHIP                            LYKENS TWP ‐ TAX COLLECT            146 COON TRAIL LANE                                                                    GRATZ              PA      17030
LYKES INS INC                              PO BOX 2703                                                                                                                WINTER PARK        FL      32790
LYLE ALEY & LETICIA                        SANCHEZ ALEY                        3638 EDGEBROOK DR                                                                      MESQUITE           TX      75150
LYLE HOOD                                  27065 SKYVIEW CT                                                                                                           PIONEER            CA      95666
LYLE, HEATHER                              ADDRESS ON FILE
LYLES, JAMES                               ADDRESS ON FILE
LYMAN COUNTY                               LYMAN COUNTY ‐ TREASURER            PO BOX 37                                                                              KENNEBEC           SD      57544
LYMAN TOWN                                 LYMAN TOWN ‐ TAX COLLECT            11 SOUTH WATERBORO ROAD                                                                LYMAN              ME      04002
LYMAN, KERI
LYMAN, KERI                                ADDRESS ON FILE
LYMAN, MARK                                ADDRESS ON FILE
LYME BAY COLONY CONDOMINIUM ASSOCIATION    2100 4TH ST                                                                                                                ORLANDO            FL      32839
LYME CEN SCH    (COMBINE                   LYME CEN SCH ‐ TAX COLLE            11868 ACADEMY ST                                                                       CHAUMONT           NY      13622
LYME TOWN                                  LYME TOWN ‐ TAX COLLECTO            480 HAMBURG ROAD                                                                       LYME               CT      06371
LYME TOWN                                  LYME TOWN ‐ TAX COLLECTO            P.O. BOX 113                                                                           LYME               NH      03768
LYME TOWN                                  LYME TOWN ‐ TAX COLLECTO            P.O.BOX 396                                                                            CHAUMONT           NY      13622
LYN WINGERT & ASSOCIATES                   4134 WILLOW HILL DR                                                                                                        SEABROOK           TX      77058
LYNBROOK COURTS CONDOMINIUM ASSOCIATION    6721 SW 159 PLACE                                                                                                          MIAMI              FL      33193
LYNBROOK VILLAGE                           LYNBROOK VILLAGE‐RECEIVE            P.O. BOX 7021                                                                          LYNBROOK           NY      11563
LYNCH ASSOCIATES                           PO BOX 892499                                                                                                              TEMECULA           CA      92589




                                                                                                          Page 540 of 998
                                      19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                544 of 1004
Creditor Name                            Address1                             Address2                                     Address3               City              State   Zip     Country
LYNCH CONTRACTING LLC                    6501 SW 25TH STREET                                                                                      LINCOLN           NE      68523
LYNCH, JOANNE                            ADDRESS ON FILE
LYNCH, KRISTOPHER                        ADDRESS ON FILE
LYNCH, LADARION                          ADDRESS ON FILE
LYNCH, NAOMI                             ADDRESS ON FILE
LYNCH, SHARHONDA                         ADDRESS ON FILE
LYNCH, STEVE                             ADDRESS ON FILE
LYNCH, TRIANA                            ADDRESS ON FILE
LYNCHBURG CITY                           LYNCHBURG CITY ‐ TREASUR             BILLING & COLLECTION‐900                                            LYNCHBURG         VA      24504
LYNCOURT C S (SALINA TN)                 LYNCOURT C S‐RECEIVER OF             201 SCHOOL RD                                                       LIVERPOOL         NY      13088
LYNDEBOROUGH TOWN                        LYNDEBOROUGH TN ‐ COLLEC             9 CITIZENS HALL RD                                                  LYNDEBOROUGH      NH      03082
LYNDHURST TOWNSHIP   FIS                 LYNDHURST TWP ‐COLLECTOR             367 VALLEY BROOK AVENUE                                             LYNDHURST         NJ      07071
LYNDON CITY                              CITY OF LYNDON ‐ CLERK               515 WOOD ROAD                                                       LYNDON            KY      40222
LYNDON TOWN                              LYNDON TOWN ‐ TAX COLLEC             119 PARK AVENUE                                                     LYNDONVILLE       VT      05851
LYNDON TOWN                              LYNDON TWN TREASURER                 W3537 CROWLEY RD                                                    LINDEN STATION    WI      53944
LYNDON TOWN                              LYNDON TWN TREASURER                 W6081 CTY RD N                                                      PLYMOUTH          WI      53073
LYNDON TOWNSHIP                          LYNDON TOWNSHIP ‐ TREASU             17751 N. TERRITORIAL RD                                             CHELSEA           MI      48118
LYNDONVILLE CEN SCH(CMBD                 LYNDONVILLE CEN SCH ‐COL             PO BOX 540                                                          LYNDONVILLE       NY      14098
LYNDSAY WOSKE INS                        1850 OLD DIXIE HWY                                                                                       HOMESTEAD         FL      33033
LYNN & LYNN PUBLIC                       INSURANCE ADJUSTERS INC              1147 HANCOCK ST                                                     QUINCY            MA      02169
LYNN BESS & LOYSANNE BESS                ADDRESS ON FILE
LYNN BULLARD                             ADDRESS ON FILE
LYNN CHADNEY                             ADDRESS ON FILE
LYNN CITY                                LYNN CITY ‐ TAX COLLECTO             3 CITY HALL SQUARE ROOM                                             LYNN              MA      01901
LYNN COUNTY C/O APPR DIS                 LYNN CAD ‐ TAX COLLECTOR             BOX 789                                                             TAHOKA            TX      79373
LYNN CREEK HILLS HOA, INC                3102 OAK LAWN AVE., STE 202                                                                              DALLAS            TX      75219
LYNN DAVIDSON, ET AL.                    JIVIDEN LAW OFFICE, PLLC             DAVID A. JIVIDEN, ESQ                        729 N. MAIN STREET     WHEELING          WV      26003
LYNN JACKSON SHULTZ & LEBRUN PC          110 N MINNESOTA AVE  STE 400                                                                             SIOUX FALLS       SD      57104
LYNN L TAVENNER LIQUIDATING TRUSTEE      OF THE MSW LIQUIDATING TRUST         20 N 8TH STREET 2ND FL                                              RICHMOND          VA      23219
LYNN SHORE TOWERS CONDOMINIUM TRUST      295 LYNN SHORE DRIVE                                                                                     LYNN              MA      21601
LYNN TOWNSHIP                            LYNN TOWNSHIP ‐ TREASURE             13995 YALE RD                                                       YALE              MI      48097
LYNN TOWNSHIP                            LYNN TWP ‐ TAX COLLECTOR             5853 BACHMAN ROAD                                                   NEW TRIPOLI       PA      18066
LYNN WATER & SWER COMMISSION             400 PARKLAND AVENUE                                                                                      LYNN              MA      01905
LYNN, ROBERT                             ADDRESS ON FILE
LYNNFIELD TOWN                           LYNNFIELD TOWN ‐ TAX COL             55 SUMMER ST‐TOWN HALL                                              LYNNFIELD         MA      01940
LYNNVIEW CITY                            CITY OF LYNNVIEW ‐ CLERK             1241 GILMORE LANE                                                   LOUISVILLE        KY      40213
LYNWOOD FNCL GROUP INC                   20 CAMBRIDGE DR                                                                                          MATAWAN           NJ      07747
LYON COUNTY                              430 COMMERCIAL ST                                                                                        EMPORIA           KS      66801
LYON COUNTY                              LYON COUNTY ‐ SHERIFF                PO BOX 126                                                          EDDYVILLE         KY      42038
LYON COUNTY                              LYON COUNTY ‐ TREASURER              206 SOUTH 2ND AVENUE                                                ROCK RAPIDS       IA      51246
LYON COUNTY                              LYON COUNTY ‐ TREASURER              27 SOUTH MAIN STREET                                                YERINGTON         NV      89447
LYON COUNTY                              LYON COUNTY ‐ TREASURER              430 COMMERCIAL                                                      EMPORIA           KS      66801
LYON COUNTY                              LYON COUNTY AUDITOR‐TREA             607 WEST MAIN STREET                                                MARSHALL          MN      56258
LYON Q HENRY                             69 ROYAL DRIVE                       APT 231                                                             PISCATAWAY        NJ      08854
LYON TOWNSHIP                            LYON TOWNSHIP ‐ TREASURE             58000 GRAND RIVER                                                   NEW HUDSON        MI      48165
LYON TOWNSHIP                            LYON TOWNSHIP ‐ TREASURE             P.O. BOX 45                                                         HIGGINS LAKE      MI      48627
LYON, ERICA                              ADDRESS ON FILE
LYON, MELISSA                            ADDRESS ON FILE
LYONS APPRAISAL SERVICES LLC             3500 HOPELAND RD                                                                                         FREDERICK         MD      21704
LYONS BENENSON & COMPANY INC             777 THIRD AVE                                                                                            NEW YORK          NY      10017
LYONS BORO                               LYONS BORO ‐ TAX COLLECT             107 S MAIN STPOB 57                                                 LYONS             PA      19536
LYONS CEN SCH (COMBINED                  LYONS CS ‐ TAX COLLECTER             10 CLYDE RD                                                         LYONS             NY      14489
LYONS CITY                               LYONS CITY‐TAX COLLECTOR             161 N.E. BROAD STREET                                               LYONS             GA      30436
LYONS COMMERCIAL DATA                    9711 WASHINGTONIAN BLVD STE 440                                                                          GAITHERSBURG      MD      20878
LYONS HOUSING LLC                        12540 WORLD PLAZA LN 44                                                                                  FORT MYERS        FL      33907
LYONS LAW GROUP PA                       4103 LITTLE ROAD                                                                                         NEW PORT RICHEY   FL      34655
LYONS ROOFING                            878 W ILLINI ST                                                                                          PHOENIX           AZ      85041
LYONS ROOFING                            JEFF A LYONS                         PO BOX 212                                                          WILCOX            NE      68982
LYONS ROOFING                            TERRY L. LYONS                       4317 MURPHY ROAD                                                    MEMPHIS           IN      47143
LYONS ROOFING INC                        7024 SW 21 PLACE STE A                                                                                   DAVIS             FL      33317
LYONS TOWN                               LYONS TOWN ‐ TAX COLLECT             43 PHELPS STREET                                                    LYONS             NY      14489
LYONS TOWN                               LYONS TWN TREASURER                  P.O. BOX 148                                                        LYONS             WI      53148
LYONS TOWNSHIP                           LYONS TOWNSHIP ‐ TREASUR             PO BOX 7                                                            PEWAMO            MI      48873
LYONS VILLAGE                            LYONS VILLAGE ‐ TREASURE             PO BOX 175                                                          LYONS             MI      48851
LYONS, DAMARIO                           ADDRESS ON FILE
LYONS, DOUGHTY & VELDHUIS, P.C.          15 ASHLEY PLACE                      SUITE 2B                                                            WILMINGTON        DE      19804
LYONS, MICHAEL                           ADDRESS ON FILE
LYSANDER TOWN                            LYSANDER TOWN ‐ TAX RECE             8220 LOOP RD                                                        BALDWINSVIL       NY      13027
LYSINGER, LISA                           ADDRESS ON FILE
LYTLE CITY                               LYTLE CITY ‐ TAX COLLECT             P O BOX 743                                                         LYTLE             TX      78052




                                                                                                         Page 541 of 998
                                           19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  545 of 1004
Creditor Name                                 Address1                          Address2                                     Address3           City                State   Zip     Country
LYTLE, YVONNE                                 ADDRESS ON FILE
M & E CONTRACTORS LLC                         159 FAIRVIEW AV                                                                                   HAMDEN              CT      06514
M & J GENERAL CONTRACTING                     MISAEL RAMIREZ                    1407 RIDGECREST DRIVE                                           PLANO               TX      75074
M & J GENERAL CONTRACTOR                      M‐J SERVICE LLC                   103 UNION CITY RD                                               PROSPECT            CT      06712
M & J LOPEZ QUALITY ROOFING INC               1041 E. LINDSAY STREET                                                                            GREENSBORO          NC      27405
M & M ENTERPRISE, LLC                         1514 N 425 RD                                                                                     CLAREMORE           OK      74019
M & M HOME REPAIR                             P. O. BOX 1685                                                                                    SPRING              TX      77383
M & M PROPERTY MANAGEMENT, LLC                M&M MANAGEMENT                    169 BATE AVENUE, SUITE E                                        WEST BERLIN         NJ      08091
M & M RESTORATION, INC.                       SERVPRO OF NORTHEAST SPOKANE      PO BOX 6232                                                     SPOKANE             WA      99217
M & M ROOFING                                 923 W AVENUE G                                                                                    GARLAND             TX      75040
M & M ROOFING AND SIDING                      1656 TOWNHURST DR STE D                                                                           HOUSTON             TX      77043
M & M VALDIVIA PROFESSIONAL PAINTERS INC      MARCO VALDIVIA                    57 17TH ST                                                      FALL RIVER          MA      02723
M & R ROOFING AND RAINGUTTER LLC              91‐222 EWA BEACH ROAD                                                                             EWA BEACH           HI      96076
M & S BUILDERS INC                            48917 AUSTRIAN PINE                                                                               MACOMB              MI      48044
M & S CONSTRUCTION                            MATTHEW L TAFOYA                  247 ELIZABETH DRIVE WEST                                        MOUNTAINHOME        TX      78058
M & T ALLISON CONSTRUCTION                    SHERRIE ALLISON                   652 E WASHINGTON ST                                             NEW CASTLE          PA      16101
M & T BANK                                    GROUND RENT                       PO BOX 62082                                                    BALTIMORE           MD      21264
M & T ELECTRIC PLUMBING CARPENTRY             MICHAEL BAKER                     MICHAEL BAKER                                421 OAKWOOD RD     TULLAHOMA           TN      37388
M & W BUILDING SUPPLY CO                      INC                               PO BOX 220 22175 S HWY99                                        CANBY               OR      97013
M & Z GENERAL CORP                            209 NEPTUNE AVENUE                                                                                BROOKLYN            NY      11235
M A T INSURANCE GROUP                         INC                               7787 NW 146 ST                                                  MIAMI LAKES         FL      33016
M AND C INSURANCE AGENCY                      1024 CHESTNUT ST                                                                                  CAMDEN              NJ      08103
M AND E INTERNATIONAL                         7800 NW 72TH AVE                                                                                  MEDLEY              FL      33166
M AND L INS                                   2855 N UNIVERSITY DR 110                                                                          CORAL SPRINGS       FL      33065
M BENNETT INS AGENCY                          445‐M WESTERN BLVD                                                                                JACKSONVILLE        NC      28546
M D LABOR CONSTRUCTION                        DIVESTON MERLIEN                  1042 WYOMING AVE                                                FORT LAUDERDALE     FL      33312
M DAVIS CONSTRUCTION                          MIKE DAVIS                        13158 BELLAUE CT                                                THORNTON            CO      80241
M DONALD DAVIS                                310 PLUM CREEK ROAD                                                                               LONGVIEW            TX      75605
M FERNANDEZ INS AGENCY                        P O BOX 117                                                                                       TUKLARE             CA      93275
M G EXCELLENT SERV CORP                       360 W 64 ST                                                                                       HIALEAH             FL      33012
M H CONST &                                   LEONEL & CAMMIE VERDEJA           1144 220TH ST                                                   BALDWIN             WI      54002
M H COOK APPRAISAL SERVICES                   30 PARKVIEW DRIVE                                                                                 AVON                CT      06001
M HAYDEN AGENCY                               34 MAIN ST EXT                                                                                    PLYMOUTH            MA      02360
M I K                                         GROUND RENT                       3904 HICKORY AVE.                                               BALTIMORE           MD      21211
M J WHITE & SON INC                           22705 HESLIP DR                                                                                   NOVI                MI      48375
M JEAN‐BAPTISTE FOR ACCT                      OF C JEAN‐BAPTISTE                22619 SW 65TH AVE                                               BOCA RATON          FL      33428
M KOSTYUKEVICH AND                            G KOSTYUKEVICH                    11020 LOUISIANA CTE                                             CHAMPLIN            MN      55316
M L RENTALS INC                               7860 SW 182 TERRACE                                                                               PALMETTO BAY        FL      33157
M MENDEZ TILE                                 5959 DONWHITE LANE                                                                                HOUSTON             TX      77088
M NUSSER HOME REMODELING                      INC                               509 HOOD BLVD                                                   FAIRLESS HILLS      PA      19030
M P ROBERTS INS                               1060 OSGOOD ST                                                                                    N ANDOVER           MA      01845
M R PINO CONST LLC                            302 HARRIS RD                                                                                     LAS VEGAS           NM      87701
M RICHARD EPPS PC                             605 LYNNHAVEN PKWY                                                                                VIRGINIA BEACH      VA      23452
M ROMERO ROOFING AND INSPECTIONS              50 W 22 STREET                                                                                    HIALEAH             FL      33010
M S MITCHELL & ASSOCIATES INC                 12180 S 300 E                                                                                     DRAPER              UT      84020
M STATON & ASSOCIATES INC                     295 SANDY RIDGE RD                                                                                DUNN                NC      28334
M SUNG MUN                                    2265 YARBOUGH DR                                                                                  FULLERTON           CA      92833
M TECH ROOFING &SERVICES                      5734 DUMFRIES DR                                                                                  HOUSTON             TX      77096
M&B PAINTING LLC                              29 WHITEROCK DR                                                                                   COURTDALE           PA      18704
M&D 911 FIRE & WATER RESTORATION              MICHAEL TAYLOR                    1840 WESTRIDGE DRIVE                                            BIRMINGHAM          AL      35235
M&D BUILDERS INC                              760 NE 182 STREET                                                                                 NORTH MIAMI BEACH   FL      33162
M&D PAINTING                                  8965 E FLORIDA AVE 9 206                                                                          DENVER              CO      80247
M&F CONSTRUCTION & ROOFING                    REGINA                            5103 SOUTH SHERIDAN RD                       SUITE 524          TULSA               OK      74145
M&F INSURANCE AGENCY                          7724 BERGENLINE AE                                                                                NORTH BERGEN        NJ      07047
M&I GENERAL CONTRACTING                       LLC                               PO BOX 300933                                                   CASSELBERRY         FL      32730
M&J CONTRACT SPECIALIST INC                   2426 ALADDIN WAY                                                                                  LODI                CA      95242
M&J CUSTOM REMODELING & CONSTRUCTION          MARK A FARRUGGIA                  78 CR 904                                                       MIDWAY              AR      72651
M&J PAINTING INC                              13411 LAKE BLVD                                                                                   WINTER GARDEN       FL      34787
M&M CONSTRUCTION                              JOSE V MENA                       709 SOYA DR                                                     EL PASO             TX      79927
M&M ELECTRIC                                  PO BOX 76                                                                                         NORTH ZULCH         TX      77872
M&M HOME REMODELING SERVICES                  M&M ROOFING, INC.                 3488 EAGLE NEST DR                                              CRETE               IL      60417
M&M INSURANCE AGENCY                          1700 EAST DOUGLAS                                                                                 WITCHITA            KS      67214
M&M INSURORS OF ORLANDO                       670 N ORLANDO AVE 1004A                                                                           MAITLAND            FL      32751
M&M MANAGEMENT                                169 BATE AVENUE SUITE E                                                                           WEST BERLIN         NJ      08091
M&M ROOFING INC                               3488 EAGLE NEST DR                                                                                CRETE               IL      60417
M&M WINDOWS ROOFING AND SIDING LLC            410 BOULEVARD HGTS.                                                                               CALHOUN             GA      30701
M&P CONSTRUCTION                              72 GOODFELLOW AVE                                                                                 SAN ANGELO          TX      76905
M&R ROOFING AND                               RAINGUTTER LLC                    91‐222 EWA BEACH ROAD                                           EWA BEACH           HI      96706
M&S CONSTRUCTION                              AZIZ SALEH                        10040 LACHLAN DR                                                AUSTIN              TX      78171
M&S LOGGING LLC                               DAVID SCHMID JR                   PO BOX 106                                                      BACKUS              MN      56435




                                                                                                           Page 542 of 998
                                     19-10412-jlg                 Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   546 of 1004
Creditor Name                              Address1                              Address2                                   Address3                                    City              State   Zip          Country
M&V ROOFING SERVICES                       ISUIAS MIRANDA                        30364 SW 163 CT                                                                        HOMESTEAD         FL      33033
M. BAKER & SON ROOFING                     MIKE BAKER                            4810 GLORIA DR.                                                                        SHREVEPORT        LA      71109
M. CONNOR ENTERPRISES                      MICHAEL SCOTT CONNOR                  15255 SW 43 CT                                                                         MIRAMAR           FL      33027
M. DAIGLE AND SONS CONSTRUCTION            MICHAEL DAIGLE                        4032 N. LIBERTY STREET                                                                 JACKSONVILLE      FL      32206
M. PIERCE INC                              ADDRESS ON FILE
M. RICHARD EPPS, P.C.                      FRED BROUGHMAN                        605 LYNNHAVEN PARKWAY                      SUITE 100                                   VIRGINIA BEACH    VA      23452‐7313
M. WESLEY HALL III /                       ADDRESS ON FILE
M.A. TANGO CO INC                          530 SOUTH WOOD AVE                                                                                                           LINDEN            NJ      07036
M.A.C CONTRACTORS                          MARK A CHRIESTMON                     4829 WINNETKA                                                                          HOUSTON           TX      77021
M.G.R. LEGAL FILING/TITLE SERVICES         8451 W. 191ST STREET                                                                                                         MOKENA            IL      60448
M.J. BOMMARITO CONTRUCTION                 8524 HEDGEWAY DRIVE                                                                                                          SHELBY TOWNSHIP   MI      48317
M.R.T CONSTRUCTION ENTERPRISES             C. PABLO IGLESIAS BOX 1131                                                                                                   TOA ALTA          PR      00953
M‐6 ROOF FENCE                             MARDO GONZALEZ                        2708 STUART DRIVE                                                                      FORT WORTH        TX      76108
MA DIVISION OF BANKS                       P.O. BOX 3952                                                                                                                BOSTON            MA      02241‐3952
MA EUGENIA ISLAS VALDERRAMA, ET AL.        IRELAN MCDANIEL PLLC                  JEREMY T. BROWN                            10440 NORTH CENTRAL EXPRESSWAY, STE 800     DALLAS            TX      77002
MA FAIR PLAN INSURANCE                     3720 WASHINGTON STREET                                                                                                       JAMAICA PLAIN     MA      02130
MA HOMELAND INS                            P O  BOX 371898                                                                                                              PITTSBURGH        PA      15251
MA PETERSON DESIGNBUILD                    INC                                   6161 WOODDALE AVE                                                                      EDINA             MN      55424
MA, TIN                                    ADDRESS ON FILE
MAAFA ENGINEERING CORP                     2129 W 53RD ST                                                                                                               HIALEAH           FL      33016
MAAS ELECTRIC, LLC                         SAGE D. MAAS                          2701 AIRLINE DRIVE                         K257                                        METAIRIE          LA      70001
MAAS, ADAM                                 ADDRESS ON FILE
MABLE, BRANDY                              ADDRESS ON FILE
MAC OF AUGUSTA                             573 BLUE RIDGE CROSSING                                                                                                      EVANS             GA      30809
MACASSAR GARDENS CONDOMINIUM ASSOCIATION   369 MACASSAR DRIVE                                                                                                           PITTSBURGH        PA      15236
MACAULEY, SUSAN                            ADDRESS ON FILE
MACAYA CONSTRUCTION GROUP, LLC             345 NE 80TH TERRACE 131                                                                                                      MIAMI             FL      33138
MACCHI, JEFF                               ADDRESS ON FILE
MACCIA, KELLY                              ADDRESS ON FILE
MACCORMACK AGENCY                          PO BOX 1425                                                                                                                  SECAUCUS          NJ      07096
MACDONAL, JOHNSON                          ADDRESS ON FILE
MACDONALD SERVICE GROUP INC                FLOOD RESPONSE INC                    72104 CORPORATE WAY                                                                    THOUSAND PALMS    CA      92276
MACDONNELL, MARCIA                         ADDRESS ON FILE
MACEDON TOWN                               MACEDON TOWN ‐ TAX COLLE              32 MAIN STREET                                                                         MACEDON           NY      14502
MACEDONIO ANTONIO HERNANDEZ                6246 STRASBOURG                                                                                                              CORPUS CHRISTI    TX      78414
MACER, DEBRA                               ADDRESS ON FILE
MACHIAS TOWN                               MACHIAS TOWN ‐ TAX COLLE              P.O. BOX 418                                                                           MACHIAS           ME      04654
MACHIAS TOWN                               MACHIAS TOWN‐ TAX COLLEC              P.O. BOX 87                                                                            MACHIAS           NY      14101
MACHIASPORT TOWN                           MACHIASPORT TOWN‐TAX COL              P.O. BOX 267                                                                           MACHIASPORT       ME      04655
MACHOL & JOHANNES LLC                      717 17TH STREET                       SUITE 2300                                                                             DENVER            CO      80202‐3317
MACHUCA, SYLVIA                            ADDRESS ON FILE
MACIAS REMODELING                          12143 HIGH MEADOW DR                                                                                                         DALLAS            TX      75234
MACK INS                                   530 JOSEPH LOWERY BLVD                                                                                                       ATLANTA           GA      30310
MACK INS GROUP                             7251 W PALMETTO PK 206                                                                                                       BOCA RATON        FL      33433
MACK, AMMIE                                ADDRESS ON FILE
MACK, BRITTNEY                             ADDRESS ON FILE
MACK, BRYAN                                ADDRESS ON FILE
MACK, CHRISTOPHER                          ADDRESS ON FILE
MACK, GRADY                                ADDRESS ON FILE
MACK, JULIE                                ADDRESS ON FILE
MACK‐BS BUILDERS                           ALLEN MCCRAY                          ALLEN K. MCCRAY                            5147 W GRAND AVENUE                         PHILADELPHIA      PA      19131
MACKENZIE                                  MACKENZIE CITY ‐ COLLECT              3 HOLLENBERG CT                                                                        BRIDGETON         MO      63044
MACKENZIE RESTORATION INC.                 240 SHERWOOD DR.                                                                                                             SAN ANTONIO       TX      78201
MACKEY, ALEXISES                           ADDRESS ON FILE
MACKEY, FELICIA                            ADDRESS ON FILE
MACKEY, JENNIFER                           ADDRESS ON FILE
MACKIE CONSTRUCTION                        PO BOX 5619                                                                                                                  ABILENE           TX      79608
MACKIE D HAM &                             ADDRESS ON FILE
MACKIE WOLF ZIENTZ & MANN PC               14160 N DALLAS PKWY 900                                                                                                      DALLAS            TX      75254
MACKIE WOLF ZIENTZ & MANN PC               14160 N DALLAS PKWY STE 900                                                                                                  DALLAS            TX      75254
MACKINAC ISLAND CITY                       MACKINAC ISLAND ‐ TREASU              PO BOX 187                                                                             MACKINAC ISLAND   MI      49757
MACKINAW CITY VILLAGE                      MACKINAW CITY VLG ‐ TREA              102 S HURON AVE                                                                        MACKINAW CITY     MI      49701
MACKINAW TOWNSHIP                          MACKINAW TOWNSHIP ‐ TREA              P.O. BOX 235                                                                           MACKINAW CITY     MI      49701
MACKINTIRE INS AGY INC                     11 WEST MAIN ST                                                                                                              WESTBOROUGH       MA      01581
MACKOFF KELLOGG LAW FIRM                   CHARLES PETERSON;KAREN SILLERUD;      SANDRA KUNTZ;BRENDA KATHREIN               38 2ND AVE E                                DICKINSON         ND      58601
MACKOUL & ASSOCIATES INC.                  25 NASSAU LANE                                                                                                               ISLAND PARK       NY      11558
MACLEOD CONST INC &                        ANDREW & HEIOI MOLINARO               1070 HORIZON DR                                                                        PEN ARGYL         PA      18072
MACNEILL GROUP INC                         1300 SAWGRASS CORP  300                                                                                                      SUNRISE           FL      33323
MACOMB COUNTY TREASURER                    1 SOUTH MAIN STREET                   2ND FLOOR                                                                              MOUNT CLEMENS     MI      48043
MACOMB TOWNSHIP                            MACOMB TOWNSHIP ‐ TREASU              54111 BROUGHTON RD                                                                     MACOMB            MI      48042




                                                                                                          Page 543 of 998
                                        19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                   Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  547 of 1004
Creditor Name                              Address1                             Address2                                     Address3          City                State   Zip        Country
MACON                                      MACON CITY ‐ COLLECTOR               P O BOX 445                                                    MACON               MO      63552
MACON COUNTY                               MACON CO‐REV COMMISSIONE             PO BOX 830420                                                  TUSKEGEE            AL      36083
MACON COUNTY                               MACON COUNTY ‐ COLLECTOR             101 E. WASHINGTON, STE 3                                       MACON               MO      63552
MACON COUNTY                               MACON COUNTY ‐ TAX COLLE             5 W MAIN ST, COURTHOUSE                                        FRANKLIN            NC      28734
MACON COUNTY                               MACON COUNTY ‐ TREASURER             141 SOUTH MAIN ST ‐ ROOM                                       DECATUR             IL      62523
MACON COUNTY                               MACON COUNTY‐TAX COMMISS             PO BOX 485                                                     OGLETHORPE          GA      31068
MACON COUNTY                               MACON COUNTY‐TRUSTEE                 MACON CO. COURTHOUSE ‐ R                                       LAFAYETTE           TN      37083
MACON COUNTY                               P.O. BOX 337                                                                                        OGLETHORPE          GA      31068‐0337
MACON COUNTY CHANCERY COURT                906 HWY 52 BYPASS EAST                                                                              LAFAYETTE           TN      37083
MACON COUNTY CHANCERY COURT                906 HWY 52 BYPASS EAST                                                                              LAFAYETTE           TN      37803
MACON COUNTY CLERK                         141 SOUTH MAIN                                                                                      DECATUR             IL      62523
MACON COUNTY JUDGE OF PROBATE              OFFICE                               101 E ROSA PARK AVE                                            TUSKEGEE            AL      36083
MACON COUNTY REVENUE COMMISSIONER          210 N ELM ST COURTHOUSE ANNEX                                                                       TUSKEGEE            AL      36083
MACON COUNTY TAX COMMISSIONER              101 N CHATHAM ST                                                                                    OGLETHORPE          GA      31068
MACON COUNTY TRUSTEE                       101 COURTHOUSE VIEW ST                                                                              LAFAYETTE           TN      37083
MACON DBABS LLC & ARNOLD                   & BARBARA MACON                      594 DT WALTON SR WAY                                           MACON               GA      31201
MACON DBABS LLC & MARION                   & SANDRA ARNOLD                      594 DT WALTON SR WAY                                           MACON               GA      31201
MACON PAINTING LLC                         2340 CLAYTON ST                                                                                     MACON               GA      31204
MACON TOWNSHIP                             TREASURER                            10711 CLINTON‐MACON RD.                                        TECUMSEH            MI      49286
MACOUPIN COUNTY                            MACOUPIN COUNTY ‐ TREASU             PO BOX 20                                                      CARLINVILLE         IL      62626
MACOUPIN COUNTY CLERK                      201 E MAIN STREET                                                                                   CARLINVILLE         IL      62626‐1824
MACPHERSON INSURANCE AGY                   55 MERRICK WAY SUITE 408                                                                            CORAL GABLES        FL      33134
MACTAVISH, DAYNA                           ADDRESS ON FILE
MACTAVISH, KELSEY                          ADDRESS ON FILE
MACUNGIE BORO                              MACUNGIE BORO ‐ TAX COLL             60 S CHESTNUT ST                                               MACUNGIE            PA      18062
MAD DOG WATER COMPANY, INC.                P. O. BOX 122                                                                                       CRAWFORD            CO      81415
MADAWASKA TOWN                             MADAWASKA TOWN ‐TAX COLL             328 ST THOMAS ST                                               MADAWASKA           ME      04756
MADBURY TOWN                               MADBURY TOWN ‐ TAX COLLE             13 TOWN HALL RD                                                MADBURY             NH      03823
MADDALENA MCCLURE TOD                      ADDRESS ON FILE
MADDEN, BRIAN                              ADDRESS ON FILE
MADDEN, SCOTT                              ADDRESS ON FILE
MADDOX AIR&ELECTRICALINC                   1110 MCCONVILLE RD                                                                                  LYNCHBURG           VA      24502
MADDOX, TERELLE                            ADDRESS ON FILE
MADEIRA VILLA ASSOCIATION INC              2810 OCEAN SHORE BLVD                                                                               ORMOND BEACH        FL      32176
MADELIA LAKE                               111 W MAIN ST                                                                                       MADELIA             MN      56062
MADELIA‐LAKE CRYSTAL MUT                   P O  BOX 219                                                                                        MADELIA             MN      56062
MADELYN LONG                               2204 WITCHWOOD LN                                                                                   LINDENHURST         IL      60046
MADER, GREGORY                             ADDRESS ON FILE
MADER, RAELYN                              ADDRESS ON FILE
MADERA COUNTY                              MADERA COUNTY ‐ TAX COLL             200 WEST 4TH ST., 2ND FL                                       MADERA              CA      93637
MADERA COUNTY RECORDERS OFFICE             CODE ENFORCEMENT                     200 W. FOURTH STREET, SUITE 3100                               MADERA              CA      93637
MADERA COUNTY TREASURER TAX COLLECTOR      200 WEST 4TH STREET                                                                                 MADERA              CA      93637
MADGE TOWN                                 MADGE TWN TREASURER                  N3702 TODD RD.                                                 SARONA              WI      54870
MADISON APPRAISAL SERVICES INC             5927 BALFOUR COURT 113                                                                              CARLSBAD            CA      92008
MADISON AVE MFR HSG CNTRCT TRST 2002A      ASSET‐BACKED CERT SERIES 2002‐A      US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON     ST. PAUL            MN      55107‐2292
MADISON AVENUE TOWNHOUSES                  639 MADISON AVENUE NORTH                                                                            BAINBRIDGE ISLAND   WA      98110
MADISON BANK OF MARYLAND                   1920 ROCK SPRING ROAD                                                                               FOREST HILL         MD      21050
MADISON BORO                               MADISON BORO ‐ TAX COLLE             228 MAIN STREET P.O BOX                                        MADISON             PA      15663
MADISON BORO                               MADISON BORO ‐ TAX COLLE             50 KINGS ROAD                                                  MADISON             NJ      07940
MADISON CITY                               QUARTERLY TAX                        PO BOX 2999                                                    MADISON             WI      53701
MADISON CITY                               QUARTERLY TAX                        PO BOX 2999                                                    MADISON             WI      53703
MADISON CONSTRUCTION                       LAWRENCE MADISON                     5218 KEYSTONE                                                  HOUSTON             TX      77021
MADISON COUNTY                             MADISON CO‐TAX COMMISSIO             PO BOX 217                                                     DANIELSVILLE        GA      30633
MADISON COUNTY                             MADISON COUNTY ‐ COLLECT             1 COURTHOUSE SQUARE                                            FREDERICKTOWN       MO      63645
MADISON COUNTY                             MADISON COUNTY ‐ SHERIFF             135 W IRVINE ST, SUITE B                                       RICHMOND            KY      40475
MADISON COUNTY                             MADISON COUNTY ‐ TAX COL             5707 US HWY 25‐70, STE 2                                       MARSHALL            NC      28753
MADISON COUNTY                             MADISON COUNTY ‐ TAX COL             P.O. BOX 417                                                   MADISONVILLE        TX      77864
MADISON COUNTY                             MADISON COUNTY ‐ TAX COL             PO BOX 1288                                                    HUNTSVILLE          AR      72740
MADISON COUNTY                             MADISON COUNTY ‐ TREASUR             157 N. MAIN ST. SUITE 12                                       EDWARDSVILLE        IL      62025
MADISON COUNTY                             MADISON COUNTY ‐ TREASUR             16 EAST 9TH STROOM 109                                         ANDERSON            IN      46016
MADISON COUNTY                             MADISON COUNTY ‐ TREASUR             414 N MAIN ST                                                  MADISON             VA      22727
MADISON COUNTY                             MADISON COUNTY ‐ TREASUR             PO BOX 152                                                     WINTERSET           IA      50273
MADISON COUNTY                             MADISON COUNTY ‐ TREASUR             PO BOX 247                                                     VIRGINIA CITY       MT      59755
MADISON COUNTY                             MADISON COUNTY ‐ TREASUR             PO BOX 270                                                     MADISON             NE      68748
MADISON COUNTY                             MADISON COUNTY ‐ TREASUR             PO BOX 65                                                      REXBURG             ID      83440
MADISON COUNTY                             MADISON COUNTY ‐ TREASUR             PO BOX 675                                                     LONDON              OH      43140
MADISON COUNTY                             MADISON COUNTY‐TAX COLLE             100 NORTHSIDE SQUARE RM                                        HUNTSVILLE          AL      35801
MADISON COUNTY                             MADISON COUNTY‐TAX COLLE             146 W CENTER ST                                                CANTON              MS      39046
MADISON COUNTY                             MADISON COUNTY‐TAX COLLE             229 SW PINCKNEY ST ‐ ROO                                       MADISON             FL      32340
MADISON COUNTY                             MADISON COUNTY‐TRUSTEE               100 E MAIN ST ‐ COURTHOU                                       JACKSON             TN      38301




                                                                                                           Page 544 of 998
                                          19-10412-jlg             Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        548 of 1004
Creditor Name                                Address1                                 Address2                                     Address3     City               State   Zip        Country
MADISON COUNTY CHANCERY CLERK                146 W CENTER ST                                                                                    CANTON             MS      39046
MADISON COUNTY CLERK                         100 NORTHSIDE SQUARE                                                                               HUNTSVILLE         AL      35801
MADISON COUNTY CLERK                         101 W MAIN ST                                                                                      RICHMOND           KY      40475
MADISON COUNTY CLERK                         P. O BOX 218                                                                                       EDWARDSVILLE       IL      62025
MADISON COUNTY JUDGE OF PROBATE              1900 NORTHSIDE SQUARE                                                                              HUNTSVILLE         AL      35801
MADISON COUNTY MISSOURI GOV'T COLLECTOR      1 COURTHOUSE SQUARE                                                                                FREDERICKTOWN      MO      63645
MADISON COUNTY REGISTER OF DEEDS             100 E MAIN ST RM 109                                                                               JACKSON            TN      38301
MADISON COUNTY REGISTER OF DEEDS             PO BOX 66                                                                                          MARSHALL           NC      28753
MADISON COUNTY SCHOOLS                       LEASE RENT                               476 HIGHLAND COLONY PARK                                  RIDGELAND          MS      39157
MADISON COUNTY TAX COLLECTOR                 100 E MAIN ST RM 107 COURT HOUSE                                                                   JACKSON            TN      38301
MADISON COUNTY TAX COLLECTOR                 100 NORTHSIDE SQUARE COURTHOUSE 116                                                                HUNTSVILLE         AL      35801‐4820
MADISON COUNTY TAX COLLECTOR                 146 W CENTER ST                                                                                    CANTON             MS      39046
MADISON COUNTY TAX COMMISSIONER              91 ALBANY AVENUE                                                                                   DANIELSVILLE       GA      30633
MADISON COUNTY TREASURER                     16 E 9TH ST  STE 109                                                                               ANDERSON           IN      46016
MADISON COUNTY TREASURER                     171 COBBLESTONE DRIVE                                                                              MADISON            MS      39110
MADISON COUNTY TREASURER                     COUNTY OFFICE BLDG                       PO BOX 665                                                WAMPSVILLE         NY      13163
MADISON COUNTY TREASURER                     PO BOX 729                                                                                         EDWARDSVILLE       IL      62025
MADISON CS (CMBD TNS)                        MADISON CS ‐ TAX COLLECT                 3957 COLE STREET                                          MADISON            NY      13402
MADISON ENERGY COOPERATIVE                   PO BOX 932467                                                                                      CLEVELAND          OH      44193
MADISON FLINTHOLM SENIOR LOAN FUND I         DESIGNATED ACTIVITY COMPANY
MADISON GAS AND ELECTRIC COMPANY             PO BOX 1231                                                                                        MADISON            WI      53701‐1231
MADISON HEIGHTS CITY                         MADISON HEIGHTS ‐ TREASU                 300 W 13 MILE RD                                          MADISON HEIGHTS    MI      48071
MADISON MTL INS CO                           1 MUTUAL COURT                                                                                     EDWARDSVILLE       IL      62065
MADISON MTL INS CO                           1256 STATE RT 5                                                                                    CHITTENANGO        NY      13037
MADISON MUT INS                              P O  BOX 600                                                                                       EDWARDSVILLE       IL      62025
MADISON MUTUAL INSURANCE                     PO BOX 357                                                                                         CHITTENANGO        NY      13037
MADISON PAIGE CAPITAL LLC                    599 LEXINGTON AVENUE STE 4720                                                                      NEW YORK           NY      10022
MADISON PARISH                               MADISON PARISH ‐ TAX COL                 100 N. CEDAR STREET                                       TALLULAH           LA      71282
MADISON TOWN                                 MADISON TOWN ‐ TAX COLLE                 26 WESTON AVENUE                                          MADISON            ME      04950
MADISON TOWN                                 MADISON TOWN ‐ TAX COLLE                 8 CAMPUS DR                                               MADISON            CT      06443
MADISON TOWN                                 MADISON TOWN ‐ TAX COLLE                 PO BOX 66                                                 MADISON            NY      13402
MADISON TOWN                                 MADISON TOWN ‐TAX COLLEC                 P.O. BOX 248                                              MADISON            NH      03849
MADISON TOWN                                 MADISON TWN TREASURER                    2120 FISH HATCHERY RD                                     MADISON            WI      53713
MADISON TOWNSHIP                             BAMBI SHOEMAKER‐ TAX COL                 973 DEANVILLE ROAD                                        NEW BETHLEHEM      PA      16242
MADISON TOWNSHIP                             MADISON TWP ‐ TAX COLLEC                 2227 VALLEY ROAD                                          BLOOMSBURG         PA      17815
MADISON TOWNSHIP                             MADISON TWP ‐ TAX COLLEC                 4581 MADISONVILLE RD                                      MADISON TOWNSHIP   PA      18444
MADISON TOWNSHIP                             MADISON TWP ‐ TAX COLLEC                 940 LAWSONHAM ROAD                                        RIMERSBURG         PA      16248
MADISON TOWNSHIP                             TAX COLLECTOR                            4008 S ADRIAN HWY                                         ADRIAN             MI      49221
MADISON VILLAGE                              MADISON VILLAGE ‐ CLERK                  P.O.BOX 333                                               MADISON            NY      13402
MADISON VILLAGE COA INC                      4‐08 TOWNE CENTER DRIVE                                                                            NORTH BRUNSWICK    NJ      08902
MADISON, MICHAEL                             ADDRESS ON FILE
MADISON, ROBIN                               ADDRESS ON FILE
MADISONVILLE CITY                            CITY OF MADISONVILLE ‐ C                 PO BOX 1270                                               MADISONVILLE       KY      42431
MADISONVILLE CITY                            MADISONVILLE‐TAX COLLECT                 400 COLLEGE ST N                                          MADISONVILLE       TN      37354
MADOLE CONST CO &                            TRENT & LORI BALDWIN                     PO BOX 893                                                SPARKS             NV      89432
MADRID TOWN                                  MADRID TOWN‐TAX COLLECTO                 3529 COUNTY RTE 14                                        MADRID             NY      13660
MADRID, BEVERLY                              ADDRESS ON FILE
MADRID‐WADDINGTON CS (CO                     MADRID‐WADDINGTON CS‐COL                 P. O. BOX 67                                              MADRID             NY      13660
MADSEN, ALICIA                               ADDRESS ON FILE
MADSEN, JUSTIN                               ADDRESS ON FILE
MADSKY MANAGED REPAIR                        PROGRAM LLC      STE 150                 365 INVERNESS PKWY                                        ENGLEWOOD          CO      80112
MADSKY ROOFING & RESTORATION                 11030 CIRCLE POINT RD, STE 425                                                                     WESTMINSTER        CO      80020
MADULAPALLY, NEERAJA                         ADDRESS ON FILE
MAEBEE HOLDINGS LLC                          2650 E CAT CLAW ST                                                                                 GILBERT            AZ      85296
MAERLENDER, JOY                              ADDRESS ON FILE
MAERLING, CHRISTINE                          ADDRESS ON FILE
MAESCHEN, APRIL                              ADDRESS ON FILE
MAEZ CONSTRUCTION LLC                        301 WYOMING NE                                                                                     ALBUQUERQUE        NM      87123
MAFHH & R PREJEAN                            & SUSAN REYNA                            7600 BURGOYNE RD 111                                      HOUSTON            TX      77063
MAGANA INSURANCE AGENCY                      13111 WESTHEIMER 102                                                                               HOUSTON            TX      77077
MAGANA, VIRGINIA                             ADDRESS ON FILE
MAGANN LAW OFFICE PLLC                       307 FEDERAL ST STE 210                                                                             BLUEFIELD          WV      24701
MAGAR GROUP LLC                              17515 DORIS STREET                                                                                 LIVONIA            MI      48152
MAGDALENO AYALA & MARIA                      AYALA                                    576 WOLFF ST                                              DENVER             CO      80204
MAGDALENO, DANIEL                            ADDRESS ON FILE
MAGEE APPRAISAL SERVICES INC                 180 W HUFFAKER LN 306                                                                              RENO               NV      89511
MAGEE CONSTRUCTION COMPANY                   1705 WATERLOO RD                                                                                   CEDAR FALLS        IA      50613
MAGEE, DOMONIQUE                             ADDRESS ON FILE
MAGELKY, LORI                                ADDRESS ON FILE
MAGELLAN CIRCLE CONDOMINIUM, INC             1452 MAGELLAN CIR                                                                                  ORLANDO            FL      32818‐6753




                                                                                                                 Page 545 of 998
                                       19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    549 of 1004
Creditor Name                             Address1                                Address2                                       Address3                       City            State   Zip        Country
MAGEN INS                                 7301 W PALMETTOPK RDB105                                                                                              BOCA RATON      FL      33433
MAGGIE KOCHUTIN                           LAW OFFICES OF ALASKA                   LEGAL SERVICES CORPORATION                     1016 W. 6TH AVE., STE. 200     ANCHORAGE       AK      99501
MAGGIE VALLEY TOWN                        MAGGIE VALLEY TOWN ‐ COL                3987 SOCO RD.                                                                 MAGGIE VALLEY   NC      28751
MAGIC CONSTRUCTION                        6410 RAMBLE RIDGE DR                                                                                                  HOUSTON         TX      77053
MAGIC ROOFING & CONST &                   CLARE &ALISON ASSELSTINE                1206 E MURRAY DR                                                              FARMINGTON      NM      87401
MAGIC VALLEY APPRAISAL                    LLC                                     PO BOX 1014                                                                   TWIN FALLS      ID      83303
MAGIC VALLEY REALTY                       MVR INVESTMENT LLC                      P.O. BOX 5583                                                                 TWIN FALLS      ID      83303
MAGID & WILLIAMS PA                       3100 UNIVERSITY BOULEVARD S STE115                                                                                    JACKSONVILLE    FL      32216
MAGISTERIAL DISTRICT 45‐3‐03              38 NORTH MAIN STREET                                                                                                  CARBONDALE      PA      18407
MAGISTERIAL DISTRICT COURT 24‐1‐03        HONORABLE JEFFREY P. AUKER              615 4TH STREET                                                                ALTOONA         PA      16602
MAGISTERIAL DISTRICT NO MDJ 35‐3‐03       14 NORTH RACE STREET                    COMMONWEALTH OF PENNSYLVANIA                                                  GREENVILLE      PA      16125
MAGISTERIAL DISTRICT NO MDJ‐31‐1‐05       1007 UNION BOULEVARD                                                                                                  ALLENTOWN       PA      18109
MAGISTERIAL DISTRICT NO MDJ‐32‐1‐26       1550 GARRETT ROAD                                                                                                     UPPER DARBY     PA      19082
MAGISTERIAL DISTRICT NO MDJ‐32‐2‐47       536 CHURCH LANE                                                                                                       YEADON          PA      19050
MAGISTERIAL DISTRICT NO MDJ‐45‐3‐03       38 NORTH MAIN STREET                                                                                                  CARBONDALE      PA      18407
MAGISTERIAL DISTRICT NO MDJ‐56‐3‐02       401 DELAWARE AVENUE, 2ND FLOOR                                                                                        PALMERTON       PA      18071
MAGISTERIAL DISTRICT NO. MDJ 27‐2‐01      45 EAST WATER                                                                                                         CANONSBURG      PA      15317
MAGISTERIAL DISTRICT NO. MDJ‐32‐1‐36      HONORABLE DAVID R. GRIFFIN              526 WEST RIDGE ROAD                                                           LINDWOOD        PA      19061
MAGNA ROOFING CONTRACTOR                  EDGARDO J. CRUZ MONTANEZ                URB. SANTA JUANITA CALLE 39 UU‐1 PMB‐126                                      BAYAMON         PR      00956
MAGNOLIA APPRAISAL CORPORATION            5 LANE DR STE D                                                                                                       MARY ESTHER     FL      32569
MAGNOLIA AT HIGHLANDS EAST                325‐118TH AVENUE SE                     SUITE 204                                                                     BELLEVUE        WA      98005
MAGNOLIA BORO                             MAGNOLIA BORO ‐ TAX COLL                438 WEST EVESHAM AVENUE                                                       MAGNOLIA        NJ      08049
MAGNOLIA COURT HOA                        C/O ROBERT JENSEN & ASSOCIATES          2160 NORTH FINE AVENUE                                                        FRESNO          CA      93727
MAGNOLIA PLACE ASSOCIATION, INC.          PO BOX 21058                                                                                                          SARASOTA        FL      34276
MAGNOLIA PLUMBING, INC                    600 GALLATIN STREET, NE                                                                                               WASHINGTON      DC      20017
MAGNOLIA REAL ESTATE                      402 HIGHWAY 11 NORTH                                                                                                  ELLISVILLE      MS      39437
MAGNOLIA REMODEL & DESIGN                 LUIS RUANO                              9 BAY ROAD                                                                    FAIRFAX         CA      94930
MAGNOLIA RIDGE CONDO I ASSOC., INC        36434 US HWY 19 N                                                                                                     PALM HARBOR     FL      34684
MAGNOLIA SPRINGS OA                       PO BOX 62193                                                                                                          PHOENIX         AZ      85082‐2193
MAGNOLIA TOTAL RESTORATION LTD            6229 HWY 105 W                                                                                                        CONROE          TX      77304
MAGNUM CONTRACTING                        PO BOX 291742                                                                                                         KERRVILLE       TX      78029
MAGNUM INS SERVICES INC                   PO BOX 132                                                                                                            LAVON           TX      75166
MAGNUS, RYAN                              ADDRESS ON FILE
MAGNUSON SHEET METAL, INC                 MAGNUSON HUISINGA & SONS, INC.          132 ‐ 25TH ST. SE                                                             WILLMAR         MN      56201
MAGOFFIN COUNTY                           MAGOFFIN COUNTY ‐ SHERIF                PO BOX 589                                                                    SALYERSVILLE    KY      41465
MAGOFFIN COUNTY CLERK                     P.O. BOX 1535                                                                                                         SALYERSVILLE    KY      41465
MAHAFFEY BORO                             MARY ANN BELL ‐ TAX COLL                PO BOX 36                                                                     MAHAFFEY        PA      15757
MAHAJAN, AMOL                             ADDRESS ON FILE
MAHANN INSURANCE SERVICE                  900 BUGG LANE SUITE 240                                                                                               SAN MARCOS      TX      78666
MAHANOY AREA S.D./DELANO                  MAHANOY AREA SD ‐ COLLEC                200 HAZLE STREET ‐ BOX 1                                                      DELANO          PA      18220
MAHANOY AREA S.D./RUSH                    MAHANOY AREA SD ‐ COLLEC                25 OXFORD ST                                                                  TAMAQUA         PA      18252
MAHANOY AREA S.D./RYAN                    RYAN TWP ‐ TAX COLLECTOR                840 BARNESVILLE DR                                                            BARNESVILLE     PA      18214
MAHANOY AREA SCHOOL DIST                  MAHANOY AREA SD ‐ COLLEC                1205 E MAHANOY ST ‐ POB                                                       MAHANOY CITY    PA      17948
MAHANOY CITY BORO                         MAHANOY CITY BORO ‐ COLL                1205 E MAHANOY ST ‐ POB                                                       MAHANOY CITY    PA      17948
MAHANOY TOWNSHIP SCHOOL                   MAHANOY TWP SD ‐ TAX COL                321 ROOSEVELT DR                                                              MAHANOY CITY    PA      17948
MAHASKA COUNTY                            MAHASKA COUNTY ‐ TREASUR                106 S FIRST,COURTHOUSE                                                        OSKALOOSA       IA      52577
MAHAT, UMA                                ADDRESS ON FILE
MAHDII, SEPIDEH                           ADDRESS ON FILE
MAHEIR SERVICE                            GABRIELA RODRIGUEZ                      12156 YVONNE RICHARDSON                                                       EL PASO         TX      79936
MAHLE, SHERIDAN                           ADDRESS ON FILE
MAHMUD, MUSTAPHA                          ADDRESS ON FILE
MAHNOMEN COUNTY                           MAHNOMEN COUNTY ‐ TREASU                PO BOX 400                                                                    MAHNOMEN        MN      56557
MAHOME, GERTRUDES                         ADDRESS ON FILE
MAHON & RUTLEDGE                          APPRAISAL GROUP INC                     340 E SUNSET WAY STE 201                                                      ISSAQUAH        WA      98027
MAHONEY GROUP                             1835 SOUTH EXTENSION RD                                                                                               MESA            AZ      85210
MAHONEY GROUP                             5330 N LA CHOLLA BLVD                                                                                                 TUCSON          AZ      85741
MAHONING COUNTY                           MAHONING COUNTY ‐ TREASU                120 MARKET STREET, COURT                                                      YOUNGSTOWN      OH      44503
MAHONING TOWNSHIP                         MAHONING TWP ‐ TAX COLLE                278 AMBROSIA RD                                                               EDINBURG        PA      16116
MAHONING TOWNSHIP                         MAHONING TWP ‐ TAX COLLE                409 VALLEY SUGAR RD                                                           MAYPORT         PA      16240
MAHONING TOWNSHIP                         MARLENE GUNTHER‐TAX COLL                112 WOODBINE LANE                                                             DANVILLE        PA      17821
MAHONING TWP  TOWNSHIP B                  MAHONING TWP ‐ TAX COLLE                471 STEWART CREEK ROAD                                                        LEHIGHTON       PA      18235
MAHONING TWP SCHOOL DIST                  MAHONING TWP SD ‐ COLLEC                278 AMBROSIA RD                                                               EDINBURG        PA      16116
MAHOO REAL ESTATE SOLUTIONS GROUP         FLORIDA CITY PHOENIX LLC                201 SW 2ND AVE SUITE 102                                                      FLORIDA CITY    FL      33034
MAHOPAC C.S. (CARMEL)                     MAHOPAC C.S‐RECEIVER OF                 60 MC ALPIN AVENUE                                                            MAHOPAC         NY      10541
MAHOPAC CENT SCH (PUTNAM                  MAHOPAC CS‐TAX COLLECTOR                179 EAST LAKE BLVD                                                            MAHOPAC         NY      10541
MAHOWALD, GWEN                            ADDRESS ON FILE
MAHWAH TOWNSHIP                           MAHWAH TWP‐TAX COLLECTOR                475 CORPORATE DRIVE                                                           MAHWAH          NJ      07430
MAI TAI VILLAGE                           7375 MAI TAI DRIVE                                                                                                    ORLANDO         FL      32822
MAIA 5 INC                                1305 MONUMENT TRAIL DR                                                                                                CHULA VISTA     CA      91915
MAICHLE'S HEATING &                       AIR CONDITIONING , INC.                 105 J & M DRIVE                                                               NEW CASTLE      DE      19720




                                                                                                               Page 546 of 998
                                           19-10412-jlg             Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          550 of 1004
Creditor Name                                 Address1                                  Address2                                     Address3                   City             State   Zip          Country
MAIDEN ROCK TOWN                              MAIDEN ROCK TWN TREASURE                  N1575 35TH STREET                                                       PLUM CITY        WI      54761
MAIDEN, TEVIN                                 ADDRESS ON FILE
MAIDENCREEK TOWNSHIP                          MAIDENCREEK TWP ‐ COLLEC                  16 ADELE AVE                                                            BLANDON          PA      19510
MAIDSTONE INS                                 155 MINEOLA BL                                                                                                    MINEOLA          NY      11501
MAIDSTONE INS COMPANY                         P O BOX 629                                                                                                       MINEOLA          NY      11501
MAIER, NATHAN                                 ADDRESS ON FILE
MAIERS, JUNE                                  ADDRESS ON FILE
MAIERS, RACHEL                                ADDRESS ON FILE
MAILFINANCE                                   DEPT 3682                                 PO BOX 123682                                                           DALLAS           TX      75312‐3682
MAILFINANCE, INC.                             ATTN: GENERAL COUNSEL                     478 WHEELERS FARMS ROAD                                                 MILFORD          CT      06461
MAILFINANCE, INC.                             ATTN: GENERAL COUNSEL                     765 THE CITY DRIVE SOUTH                     SUITE 300                  ORANGE           CA      92868
MAILFINANCE, INC.                             ATTN: GENERAL COUNSEL                     PO BOX 30193                                                            TAMPA            FL      33630‐3193
MAIN REMODEL AND CONSTR                       16511 MILL DRIVE                                                                                                  ROSHARON         TX      77583
MAIN ROOFING                                  2333 SW 42 ST                                                                                                     OKLAHOMA CITY    OK      73119
MAIN ST MTL INS                               PO BOX 157                                                                                                        COLE CAMP        MO      65325
MAIN STREET AMERICA                           55 WEST ST                                                                                                        KEENE            NH      03431
MAIN STREET APPRAISAL SERVICE                 4820 CITRUS OAK LANE                                                                                              SAINT CLOUD      FL      34771
MAIN STREET APPRAISALS OF CAPE COD            PO BOX 503                                                                                                        WEST DENNIS      MA      02670
MAIN STREET INSURANCE                         108‐05 LIBERTY AVENUE                                                                                             RICHMOND HILL    NY      11419
MAIN STREET VILLAGE                           HOMEOWNERS ASSOCIATION                    PO BOX 1119                                                             CHADDS FORD      PA      19317
MAIN TOWNSHIP                                 MAIN TWP ‐ TAX COLLECTOR                  330 SCENIC AVE                                                          BLOOMSBURG       PA      17815
MAINARDI, MARIANNE                            ADDRESS ON FILE
MAINARDI, STEPHEN                             ADDRESS ON FILE
MAINE                                         BUREAU OF CONSUMER CREDIT PROTECTION      GENERAL CONTACT                              35 STATE HOUSE STATION     AUGUSTA          ME      04333
MAINE                                         BUREAU OF CONSUMER CREDIT PROTECTION      KRISTINE FOURNIER                            35 STATE HOUSE STATION     AUGUSTA          ME      04333
MAINE                                         BUREAU OF CONSUMER CREDIT PROTECTION      MARK SUSI                                    35 STATE HOUSE STATION     AUGUSTA          ME      04333
MAINE INS AGENCY                              1250 CONGRESS ST                                                                                                  PORTLAND         ME      04104
MAINE MUTUAL FIRE INS                         P O  BOX 15011                                                                                                    LEWINSTON        ME      04243
MAINE REVENUE SERVICES                        PROPERTY TAX DIVISION                     PO BOX 9101                                                             AUGUSTA          ME      04332‐9101
MAINE SECRETARY OF STATE                      148 STATE HOUSE STATION                                                                                           AUGUSTA          ME      04333
MAINE TOWN                                    MAINE TOWN‐ TAX COLLECTO                  PO BOX 336                                                              MAINE            NY      13802
MAINE TOWN                                    MAINE TWN TREASURER                       W6360 DEERVIEW RD                                                       BLACK CREEK      WI      54106
MAINE UNORGANIZED TERRIT                      BUR. OF TAX.‐ UNORGANIZE                  PO BOX 9101                                                             AUGUSTA          ME      04332
MAINE VILLAGE                                 MAINE TWN TREASURER                       6111 N 44TH AVENUE                                                      WAUSAU           WI      54401
MAINE‐ENDWELL CS  (TN OF                      BC DIRECTOR OF OMB                        60 HAWLEY STREET                                                        BINGHAMTON       NY      13901
MAINETTI CONSTRUCTION                         131 LINDEN ST APT 1                                                                                               HOLLISTON        MA      01746
MAINLANDS LAND 2 CIVIC ASSOCIATION, INC.      4301 MAINLAND DRIVE                                                                                               TAMARAC          FL      33319
MAINLANDS OF TAMARAC BY THE                   GULF UNIT 5 ASSOC.                        10161 49TH STREET NORTH                                                 PINELLAS PARK    FL      33782
MAINLANDS OF TAMARAC BY THE GULF              UNIT 3 ASSOCIATION INC                    10161 49TH STREET NORTH                                                 PINELLAS PARK    FL      33782
MAINLANDS SEC 6 CIVIC ASSOCIATION, INC.       4920 NW 51ST CT.                                                                                                  TAMARAC          FL      33319
MAINLANDS SEC 6 IRRIGATION, INC.              4920 NW 51ST CT.                                                                                                  TAMARAC          FL      33319
MAINLANDS SECTION FOUR CIVIC AND              RECREATION ASSOC., INC                    4630 NW 46TH STREET                                                     TAMARAC          FL      33319
MAINLANDS SECTIONS 1&2 CIVIC ASSOC. INC.      4301 MAINLAND DRIVE                                                                                               TAMARAC          FL      33319
MAINOR, CARLOS                                ADDRESS ON FILE
MAINS CONSTRUCTION                            WILLIAM MAINS                             7521 WELLS AVE                                                          CITRUS HEIGHTS   CA      95610
MAINSTREAM BUSINESS SOLUTIONS LTD             5668 FLINTLOCK LANE                                                                                               COLUMBUS         OH      43213
MAINSTREET APPRAISALS INC                     PO BOX 291                                                                                                        ANNANDALE        MN      55302
MAINTENANCE FREE                              MINNESOTA INC                             4220 83RD AVE N                                                         BROOKLYN PARK    MN      55443
MAINTENANCE FREE & J&J                        MCGOVERN                                  4220 83 AVE N                                                           BROOKLYN PARK    MN      55443
MAINTENANCE SERVICING                         GROUP LLC                                 3 GENE ST                                                               EAST HAVEN       CT      06513
MAINTENANCE UNLIMITED                         RH ELECTRICAL AND MAINTENANCE, INC.       4531 AYERS ST. STE. 314                                                 CORPUS CHRISTI   TX      78415
MAIORELLI, MATTHEW                            ADDRESS ON FILE
MAIR BUILDERS LLC &                           BILLY & SONYA MILLER                      PO BOX 667                                                              OMAK             WA      98841
MAISON INS CO                                 108 CRESTVIEW DR                                                                                                  BIG FORK         MT      59911
MAISON INS CO                                 215 S COMPLEX DR                                                                                                  KALISPELL        MT      59901
MAISON INS CO                                 PO BOX 2767                                                                                                       BIGFORK          MT      59911
MAISONS‐SUR‐MER CONDOS ASSOC. INC             MAISONS‐SUR CONDOMINIUMS                  9650 SHORE DRIVE                                                        MYRTLE BEACH     SC      29572
MAJESTIC HOME BUILDERS                        JOHN B. CORCORAN                          147 POND DR                                                             MATAMORAS        PA      18336
MAJESTIC KITCHENS &                           BATHS                                     635 NW 130 AV                                                           PEMBROKE PINES   FL      33028
MAJESTIC OAKS HOA OF OCALA INC                P O BOX 771071                                                                                                    OCALA            FL      34476
MAJESTIC PINES VILLAGE OF                     HERITAGE PINES, INC.                      18215 BRANCH ROAD                                                       HUDSON           FL      34667
MAJESTIC ROOFING LLC                          6200 N GARFIELD AVE                                                                                               LOVELAND         CO      80538
MAJIC REALTY LLC                              AMON CARTER                               2744 N CROSKEY ST                                                       PHILADELPHIA     PA      19132
MAJOR CONSTRUCTION                            3996 CASH DR                                                                                                      JACKSON          MI      49201
MAJOR COUNTY                                  MAJOR COUNTY ‐ TAX COLLE                  PO BOX 455                                                              FAIRVIEW         OK      73737
MAJOR FARINA INVESTMENTS                      1707 MICHIGAN ST                                                                                                  HOUSTON          TX      77006
MAJOR LEAGUE BUILDING GROUP                   6230 STEVE MARRE                                                                                                  ST. LOUIS        MO      63121
MAJOR LOGISTIC LLC                            3307 WHEATLEY RD                                                                                                  TALLAHASSEE      FL      32305
MAJORCA TOWERS CONDOMINIUM, INC               11930 N. BAYSHORE DRIVE                                                                                           N. MIAMI         FL      33181
MAJORS RANCH POA                              P.O. BOX 227                                                                                                      WALSENBURG       CO      81089




                                                                                                                   Page 547 of 998
                                          19-10412-jlg             Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             551 of 1004
Creditor Name                                Address1                                      Address2                                     Address3                      City            State   Zip          Country
MAJUL, BRIAN                                 ADDRESS ON FILE
MAKARY, ERIC                                 ADDRESS ON FILE
MAKE GROUP INC                               W 362 CALLE GRACIAN URBANIZACION HUCARES                                                                                 SAN JUAN        PR      00926
MAKE STUDIOS                                 817 S MAIN ST                                                                                                            LAS VEGAS       NV      89101
MAKEL, DEMETRIOUS                            ADDRESS ON FILE
MAKHANA TECHNOLOGIES LLC                     348 MOUNT PLEASANT                                                                                                       FREDERIKSTED    VI      840
MAKI, DAVID                                  ADDRESS ON FILE
MALACARA, PAUL                               ADDRESS ON FILE
MALBOROUGH SQUARE TOWNHOMES HOA, INC.        1880 DAIRY ASHFORD                            SUITE 131                                                                  HOUSTON         TX      77077
MALBURG, CASANDRA                            ADDRESS ON FILE
MALCOLM & CISNEROS, A LAW CORPORATION        2112 BUSINESS CENTER DRIVE                                                                                               IRVINE          CA      92612
MALCOLM AND PARSONS INS                      713 WASHINGTON ST                                                                                                        STOUGHTON       MA      02072
MALCOLM EDWARD TALBOTT, JR                   311 BUCKNELL CIRCLE                                                                                                      WALDORF         MD      20602‐1981
MALCOLM R. PHILLIPS PLUMBING &               HEATING INC                                   19 GREENDALE AVE                                                           MOUNT VERNON    NY      10553
MALCOM TOMS                                  DONNA DIMAGGIO                                WEIL & DRAGE, APC                            2500 ANTHEM VILLAGE DRIVE     HENDERSON       NV      89052
MALCOMSON ROAD UD B                          MALCOMSON ROAD UD ‐ COLL                      13333 NORTHWEST FREEWAY                                                    HOUSTON         TX      77040
MALDEN                                       MALDEN CITY ‐ COLLECTOR                       201 S. MADISON                                                             MALDEN          MO      63863
MALDEN CITY                                  MALDEN CITY ‐ TAX COLLEC                      110 PLEASANT STREET, 1ST                                                   MALDEN          MA      02148
MALDONADO, ANTHONY                           ADDRESS ON FILE
MALDONADO, INGRID                            ADDRESS ON FILE
MALDONADO, IRMA                              ADDRESS ON FILE
MALDONADO, JULIAN                            ADDRESS ON FILE
MALECHA, JODI                                ADDRESS ON FILE
MALENO, JACQUELINE                           ADDRESS ON FILE
MALERBA, NINA                                ADDRESS ON FILE
MALHEUR COUNTY                               MALHEUR COUNTY ‐ TAX COL                      251 B STREET WEST STE 1                                                    VALE            OR      97918
MALIBU BAY COMMUNITY ASSOC.                  6925 NW 42ND ST                                                                                                          MIAMI           FL      33166
MALIBU EAST CONDOMINIUM ASSOC                60033 N SHERIDAN RD                                                                                                      CHICAGO         IL      60660
MALIBU VILLAS POA, INC                       1405 MALIBU CIRCLE NE                                                                                                    PALM BAY        FL      32905
MALIK ABD‐HADI                               5458 MORSE STREET                                                                                                        PHILADELPHIA    PA      19131
MALIK, DYLAN                                 ADDRESS ON FILE
MALIK, FAISAL                                ADDRESS ON FILE
MALIN, ALLISON                               ADDRESS ON FILE
MALISKE, TARA                                ADDRESS ON FILE
MALLARD BROOK OWNERS ASSOCIATION , INC.      HOMEOWNERS REALTY SERVICES, LLC               140 CAPTAIN THOMAS BLVD.                     STE 108                       WEST HAVEN      CT      06516
MALLERY &  ZIMMERMAN, S.C.                   500 THIRD ST., STE 800                                                                                                   WAUSAU          WI      54403
MALLETT, LINDA                               ADDRESS ON FILE
MALLEY, FRANK                                ADDRESS ON FILE
MALLORY APPRAISALS                           1205 FAIRMEADOW ROAD                                                                                                     MEMPHIS         TN      38117
MALLORY, MELISSA                             ADDRESS ON FILE
MALLORY, RHOMNEE                             ADDRESS ON FILE
MALLORY, TAMARA                              ADDRESS ON FILE
MALMBERG, HEATHER                            ADDRESS ON FILE
MALON, AMANDA                                ADDRESS ON FILE
MALONE C S (COMBINED TNS                     MALONE C S ‐ TAX COLLECT                      PO BOX 847                                                                 MALONE          NY      12953
MALONE INS AGENCY                            104 PROFESSIONAL PARK DR                                                                                                 FAIRHOPE        AL      36532
MALONE TOWN                                  MALONE TOWN ‐ TAX COLLEC                      27 AIRPORT RD                                                              MALONE          NY      12953
MALONE VILLAGE                               MALONE VILLAGE ‐ CLERK                        14 ELM STREET                                                              MALONE          NY      12953
MALONE, NATALIE                              ADDRESS ON FILE
MALONEY VALUATION                            6638 W ROXBURY DR                                                                                                        LITTLETON       CO      80128
MALONEY, PHIL                                LAW OFFICE OF MICHAEL R. SICES, P.C.          SICES, MICHAEL
MALONEY, ROBERT                              ADDRESS ON FILE
MALPIGLI & ASSOC INS AGY                     3311 SUNRISE HWY                                                                                                         ISLIP TERRACE   NY      11752
MALTA TOWN                                   MALTA TOWN‐TAX RECEIVER                       2540 ROUTE 9                                                               MALTA           NY      12020
MALTANS CONSTRUCTION INC                     1455 TAHOE ST                                                                                                            BEAUMONT        CA      92223
MALVEAU, KAMESHA                             ADDRESS ON FILE
MALVERN BORO                                 MALVERN BORO ‐ TAX COLLE                      1 E. FIRST AVE, SUITE 3                                                    MALVERN         PA      19355
MALVERNE VILLAGE                             MALVERNE VILLAGE‐RECEIVE                      99 CHURCH STREET                                                           MALVERNE        NY      11565
MALVINA LIN, P.C.                            1203 AVENUE J, SUITE 4B                                                                                                  BROOKLYN        NY      11230
MALZER, JOEL                                 ADDRESS ON FILE
MAMAKATING TOWN                              MAMAKATING TOWN‐TAX COLL                      2948 ROUTE 209                                                             WURTSBORO       NY      12790
MAMARONECK SCHOOLS                           MAMARONECK SCH‐RECEIVER                       740 W BOSTON POST RD                                                       MAMARONECK      NY      10543
MAMARONECK TOWN                              MAMARONECK TOWNN ‐ RECEI                      740 W BOSTON POST RD                                                       MAMARONECK      NY      10543
MAMARONECK VILLAGE                           MAMARONECK VILLAGE ‐ CLE                      PO BOX 369                                                                 MAMARONECK      NY      10543
MAMER, CRAIG                                 ADDRESS ON FILE
MAMMINO, ANDRE                               ADDRESS ON FILE
MAMMOTH RESTORATION                          1802 W KAIBAB LANE, 110                                                                                                  FLAGSTAFF       AZ      86001
MAMMOTH RESTORATION                          6 LINDA LN A                                                                                                             SOUTHAMPTON     NJ      08088
MAMMOTH, INC.                                280 REESE RD.                                                                                                            STATE COLLEGE   PA      16801
MAMOU TOWN                                   MAMOU TOWN ‐ TAX COLLECT                      P O BOX 490                                                                MAMOU           LA      70554




                                                                                                                      Page 548 of 998
                                        19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               552 of 1004
Creditor Name                              Address1                          Address2                                     Address3         City                State   Zip          Country
MANA REMODELING                            19434 CYPRESS ARBOR DR                                                                          KATY                TX      77449
MANAGE CHICAGO INC                         433 W 119TH STREET                                                                              CHICAGO             IL      60628
MANAGEMENT SUPPORT SERVICES INC            4304 W TIERRA BUENA                                                                             GLENDALE            AZ      85306
MANAGEMENT VALUATION SYSTEMS LLC           505 BROADWAY 600                                                                                TACOMA              WA      98402
MANAGER OF FINANCE                         201 W. COLFAX AVE.                DEPT. 205                                                     DENVER              CO      80202
MANAGER OF FINANCE DENVER                  WASTEWATER MGMT.                  2000 WEST 3RD AVENUE                                          DENVER              CO      80223
MANALAPAN TOWNSHIP                         MANALAPAN TWP ‐ COLLECTO          120 ROUTE 522                                                 MANALAPAN           NJ      07726
MANANDHAR, SHARAJ                          ADDRESS ON FILE
MANASHA M DRYE                             2416 N EDGEWOOD AVE                                                                             JACKSONVILLE        FL      32254
MANASQUAN BORO                             MANASQUAN BORO ‐ TAX COL          201 EAST MAIN STREET                                          MANASQUAN           NJ      08736
MANASSAS CITY                              MANASSAS CITY ‐ TREASURE          9027 CENTER ST ‐ ROOM 10                                      MANASSAS            VA      20110
MANASSAS CITY                              MANASSAS CITY‐TAX COLLEC          PO BOX 124                                                    MANASSAS            GA      30438
MANASSAS PARK CITY                         MANASSAS PARK CITY ‐ TRE          ONE PARK CENTER CT                                            MANASSAS PARK       VA      20111
MANASSERO INS                              255 NEW YORK RANCH RD A                                                                         JACKSON             CA      95642
MANATEE COUNTY GOVERNMENT                  1112 MANATEE AVENUE WEST          3RD FLOOR                                                     BRADENTON           FL      34205
MANATEE COUNTY TAX COLLECTOR               819 301 BOULEVARD WEST                                                                          BRADENTON           FL      34205
MANATEE COUNTY UTILITIES DEPARTMENT        P.O. BOX 25350                                                                                  BRADENTON           FL      34206‐5350
MANATEE COUNTY UTILITIES DEPT              4410 66TH ST WEST                                                                               BRADENTON           FL      34206
MANATT PHELPS PHILLIPS                     11355 WEST OLYMPIC BOULEVARD                                                                    LOS ANGELES         CA      90064
MANAWA CITY                                MANAWA CITY TREASURER             PO BOX 248/500 S BRIDGE                                       MANAWA              WI      54949
MANCARI APPRAISAL SERVICES                 19 JARRELL FARMS DR                                                                             NEWARK              DE      19711
MANCELONA TOWNSHIP                         MANCELONA TOWNSHIP ‐ TRE          9610 HWY M‐88 S                                               MANCELONA           MI      49659
MANCELONA VILLAGE                          MANCELONA VILLAGE ‐ TREA          P.O. BOX 648                                                  MANCELONA           MI      49659
MANCHEE & MANCHEE PC                       2745 DALLAS PARKWAY STE 420                                                                     PLANO               TX      75093
MANCHESTER BORO                            KELLY NEELY ‐ TAX COLLEC          150 FARM LANE                                                 MANCHESTER          PA      17345
MANCHESTER CITY                            MANCHESTER ‐ CITY CLERK           207 CHURCH ST                                                 MANCHESTER          KY      40962
MANCHESTER CITY                            MANCHESTER CITY‐TAX COLL          1 CITY HALL PLAZA WEST                                        MANCHESTER          NH      03101
MANCHESTER CITY                            MANCHESTER CITY‐TAX COLL          200 W FORT ST                                                 MANCHESTER          TN      37355
MANCHESTER CITY ‐ MERIWE                   MANCHESTER CITY‐TAX COLL          PO BOX 366                                                    MANCHESTER          GA      31816
MANCHESTER LAKES HOMEOWNERS                50 E. COMMERCE DRIVE              SUITE 110                                                     SCHAUMBURG          IL      60173
MANCHESTER TOWN                            MANCHESTER TOWN‐TAX COLL          10 CENTRAL STREET                                             MANCHESTER          MA      01944
MANCHESTER TOWN                            MANCHESTER TOWN‐TAX COLL          12 READFIELD ROAD                                             MANCHESTER          ME      04351
MANCHESTER TOWN                            MANCHESTER TOWN‐TAX COLL          1272 COUNTY ROUTE 7                                           CLIFTON SPRINGS     NY      14432
MANCHESTER TOWN                            MANCHESTER TOWN‐TAX COLL          41 CENTER ST TOWN HALL                                        MANCHESTER          CT      06040
MANCHESTER TOWN                            MANCHESTER TOWN‐TAX COLL          6039 MAIN STREET                                              MANCHESTER CENTER   VT      05255
MANCHESTER TOWN                            MANCHESTER TWN TREASRER           W3305 MAIN ST.                                                MANCHESTER          WI      53946
MANCHESTER TOWNSHIP                        MANCHESTER TWP ‐ TAX COL          146 GILLS HILL ROAD                                           EQUINUNK            PA      18417
MANCHESTER TOWNSHIP                        MANCHESTER TWP ‐ TAX COL          3204 FARMTRAIL ROAD                                           YORK                PA      17406
MANCHESTER TOWNSHIP                        MANCHESTER TWP ‐ TREASUR          275 S MACOMB                                                  MANCHESTER          MI      48158
MANCHESTER TOWNSHIP   FI                   MANCHESTER TWP ‐ COLLECT          ONE COLONIAL DRIVE                                            MANCHESTER          NJ      08759
MANCHESTER TWP. DIVISION OF UTILITIES      550 ROUTE 530, STE. 4                                                                           WHITING             NJ      08759
MANCHESTER VILLAGE                         MANCHESTER VIL ‐ COLLECT          PO BOX 482                                                    MANCHESTER          VT      05254
MANCHESTER VILLAGE                         MANCHESTER VILLAGE ‐ CLE          PO BOX 188                                                    MANCHESTER          NY      14504
MANCHESTER VILLAGE                         MANCHESTER VILLAGE ‐ TRE          912 CITY RD                                                   MANCHESTER          MI      48158
MANCILLAS, FELICIA                         ADDRESS ON FILE
MANCILLAS, LEAH                            ADDRESS ON FILE
MANCINAS, MARIBEL                          ADDRESS ON FILE
MANCINI, JULIE                             ADDRESS ON FILE
MANCLAR BUILDERS INC.                      13788 SW 145 CT.                                                                                MIAMI               FL      33176
MANDAS, MISTY                              ADDRESS ON FILE
MANDER LAW GROUP                           14217 THIRD ST                                                                                  DADE CITY           FL      33523
MANDIGO, VIRGINIA                          ADDRESS ON FILE
MANELY VAZQUEZ AND                         LUIS VAZQUEZ                      6717 W BURGESS LN                                             LAVEEN              AZ      85339
MANER, ROBIN                               ADDRESS ON FILE
MANES LAFRANCE &                           ARMELLE LAFRANCE                  170 NE 172ND ST                                               NORTH MIAMI BEACH   FL      33162
MANGANO, NICHOLAS                          ADDRESS ON FILE
MANGES PAINTING                            BARRY T MANGES                    BARRY T. MANGES                              1825 N 360 E     PLEASANT GROVE      UT      84062
MANGHAM TOWN                               MANGHAM TOWN ‐ TAX COLLE          P O BOX 94                                                    MANGHAM             LA      71259
MANGINI, SUSAN                             ADDRESS ON FILE
MANGOLD INS                                P O BOX 440                                                                                     BURLINGTON          WI      53105
MANGOSING, SHARI                           ADDRESS ON FILE
MANGSETH, LISA                             ADDRESS ON FILE
MANGUM, CEDRIC                             ADDRESS ON FILE
MANHASSET/LAKEVILLE WATER DISTRICT         170 E. SHORE RD.                                                                                GREAT NECK          NY      11023
MANHATTAN BORO HALFTAX C                   NYC DEPT OF FINANCE               P.O. BOX 680                                                  NEWARK              NJ      07101
MANHATTAN BORO QTR TAX C                   NYC DEPT OF FINANCE               P.O. BOX 680                                                  NEWARK              NJ      07101
MANHATTAN FRONTAGE                         N.Y.C. WATER BOARD                59‐17 JUNCTION BLVD                                           ELMHURST            NY      11373
MANHEIM BORO                               LANCASTER COUNTY ‐ TREAS          150 N QUEEN ST. STE 122                                       LANCASTER           PA      17603
MANHEIM CENTRAL S.D./MAN                   MANHEIM CENTRAL SD ‐ COL          101 S PENN ST                                                 MANHEIM             PA      17545
MANHEIM CENTRAL S.D./PEN                   MANHEIM CENTRAL SD ‐ COL          281 WHITE OAK ROAD                                            MANHEIM             PA      17545




                                                                                                        Page 549 of 998
                                       19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     553 of 1004
Creditor Name                              Address1                                Address2                                    Address3     City                State   Zip          Country
MANHEIM CENTRAL S.D./RAP                   MANHEIM CENTRAL SD ‐ COL                101 S PENN ST                                            MANHEIM             PA      17545
MANHEIM TOWN                               MANHEIM TOWN ‐ TAX COLLE                6356 ST RTE 167                                          DOLGEVILLE          NY      13329
MANHEIM TOWNSHIP                           MANHEIM TWP ‐ TAX COLLEC                4288 TRONE ROAD                                          GLENVILLE           PA      17329
MANHEIM TOWNSHIP                           PATRICIA KABEL ‐ TAX COL                1840 MUNICIPAL DR                                        LANCASTER           PA      17601
MANHEIM TOWNSHIP SD/MANH                   MANHEIM TWP SD ‐ TAX COL                PO BOX 5386 SCHOOL ROAD                                  LANCASTER           PA      17606
MANIS, ROBERT                              ADDRESS ON FILE
MANISTEE CITY                              MANISTEE CITY ‐ TREASURE                70 MAPLE ST                                              MANISTEE            MI      49660
MANISTEE COUNTY TREASURER                  415 3RD ST                                                                                       MANISTEE            MI      49660
MANISTEE TOWNSHIP                          MANISTEE TOWNSHIP ‐ TREA                410 HOLDEN ST.                                           MANISTEE            MI      49660
MANISTIQUE CITY                            TAX COLLECTOR                           300 N MAPLE                                              MANISTIQUE          MI      49854
MANITOA CONSTRUCTION INC                   LUIS DE LEON                            PMB 488 P.O. BOX 607071                                  BAYAMON             PR      00960‐7071
MANITOWISH WATERS TOWN                     MANITOWISH WATERS TWN TR                P.O. BOX 267                                             MANITOWISH WATERS   WI      54545
MANITOWOC CITY                             MANITOWOC CITY TREASURER                900 QUAY STREET                                          MANITOWOC           WI      54220
MANITOWOC COUNTY CLERK OF COURT            1010 SOUTH EIGHTH STREET                ROOM 105                                                 MANITOWOC           WI      54221
MANITOWOC COUNTY REGISTER OF DEEDS         1010 SOUTH 87TH                                                                                  MANITOWOC           WI      54220
MANITOWOC RAPIDS TOWN                      MANITOWOC RAPIDS TWN TRE                5034 BROOKFIELD CIR                                      MANITOWOC           WI      54220
MANITOWOC TOWN                             MANITOWOC TWN TREASURER                 2417 ELM RD                                              MANITOWOC           WI      54220
MANKIN LAW GROUP, P.A.                     2535 LANDMARK DRIVE                     SUITE212                                                 CLEARWATER          FL      33761
MANLEY DEAS & KOCHALSKI LLC                1555 LAKE SHORE DRIVE                                                                            COLUMBUS            OH      32402
MANLEY DEAS & KOCHALSKI LLC                1555 LAKE SHORE DRIVE                                                                            COLUMBUS            OH      43204
MANLEY DEAS & KOCHALSKI LLC                P.O. BOX 165028                                                                                  COLUMBUS            OH      43216‐5028
MANLEY DEAS & KOCHALSKI LLC                P.O. BOX 165028                                                                                  GRANDVIEW HEIGHTS   OH      43212
MANLEY‐GUTIERREZ, MARY ANN                 ADDRESS ON FILE
MANLIUS TOWN                               MANLIUS TN ‐ TAX RECEIVE                301 BROOKLEA DRIVE                                       FAYETTEVILLE        NY      13066
MANLIUS TOWNSHIP                           MANLIUS TOWNSHIP ‐ TREAS                3134 57TH STREET                                         FENNVILLE           MI      49408
MANLIUS VILLAGE                            MANLIUS VILLAGE ‐ CLERK                 1 ARKIE ALBANESE AVE                                     MANLIUS NY          NY      13104
MANLY CAZEDESSUS & DAWN                    V FORISHAG                              215 N 6TH ST                                             PONCHATOULA         LA      70454
MANLY INVESTMENT GROUP                     1318 HARDWOOD TRL 100                                                                            CORDOVA             TN      38016
MANLY, KATHLEEN                            ADDRESS ON FILE
MANN BROTHERS PROPERTY                     RESTORATION LLC                         8755 MUNSON ROAD                                         MENTOR              OH      44060
MANN, CATHERINE                            ADDRESS ON FILE
MANN, JOHNNY                               ADDRESS ON FILE
MANN, OLAJUWON                             ADDRESS ON FILE
MANN, SHUNDA                               ADDRESS ON FILE
MANN, THERESA                              ADDRESS ON FILE
MANN, TIMOTHY                              ADDRESS ON FILE
MANNA DISTRIBUTORS, INC.                   ATTN: GENERAL COUNSEL                   8707 WESTPARK DRIVE                                      HOUSTON             TX      77063
MANNEY, THOMAS                             ADDRESS ON FILE
MANNING, DAWN                              ADDRESS ON FILE
MANNING, JEREMY                            ADDRESS ON FILE
MANNING, JOSH                              ADDRESS ON FILE
MANNING, NOLITA                            ADDRESS ON FILE
MANNING, TAMEKA                            ADDRESS ON FILE
MANNING‐GREEN, JENNETTA                    ADDRESS ON FILE
MANNINGTON TOWNSHIP                        MANNINGTON TWP‐COLLECTOR                491 ROUTE 45                                             SALEM               NJ      08079
MANNIS INS AGENCY                          310A SOUTH BLISS                                                                                 DUMAS               TX      79029
MANNLE CONSTRUCTION INC.                   27038 GAIL DR.                                                                                   WARREN              MI      48093
MANNON, ANDREA                             ADDRESS ON FILE
MANNS CHOICE BORO                          MANNS CHOICE BORO ‐ COLL                200 S. JULIANA ST. STE1                                  BEDFORD             PA      15522
MANNSVILLE VILLAGE                         MANNSVILLE VILLAGE ‐ CLE                P.O. BOX 153                                             MANNSVILLE          NY      13661
MANNYS ROOFING AND CONST                   3409 6TH AVE                                                                                     HUNTSVILLE          AL      35805
MANOIL KIME PLC                            24 WEST CAMELBACK RD A592                                                                        PHOENIX             AZ      85013
MANOR BORO                                 MANOR BORO ‐ TAX COLLECT                BOX 485                                                  MANOR               PA      15665
MANOR CREEK CITY                           MANOR CREEK CITY ‐ CLERK                PO BOX 22133                                             LOUISVILLE          KY      40252
MANOR GROVE VILLAGE ONE, INC               2319 N ANDREWS AVE                                                                               FORT LAUDERDALE     FL      33311
MANOR HOMES OF CAMBRIDGE CHASE CA          25 NORTHWEST POINT BLVD, SUITE 330                                                               ELK GROVE VILLAGE   IL      60007
MANOR INS AGENCY                           1325 S COLORADO BLVD 210                                                                         DENVER              CO      80222
MANOR PINES VILLAGE HOMEOWNERS ASSOC INC   6872 TIMBER PINES BLVD                                                                           SPRING HILL         FL      34606
MANOR TOWNSHIP                             950 WEST FAIRWAY DRIVE                                                                           LANCASTER           PA      17603
MANOR TOWNSHIP                             LANCASTER COUNTY ‐ TREAS                150 N QUEEN ST. STE 122                                  LANCASTER           PA      17603
MANOR TOWNSHIP                             MANOR TWP ‐ TAX COLLECTO                201 HUSTON RD                                            FORD CITY           PA      16226
MANORHAVEN VILLAGE                         MANORHAVEN VIL ‐ RECEIVE                33 MANORHAVEN BLVD                                       PORT WASHINGTON     NY      11050
MANORS OF HINSDALE CONDO ASSOC.            PO BOX 628                                                                                       WESTERN SPRINGS     IL      60558
MANORVILLE BORO                            LISA RICE ‐ TAX COLLECTO                PO BOX 171                                               MANORVILLE          PA      16238
MANRIQUEZ, JOSUE                           ADDRESS ON FILE
MANSELL, KAMILLE                           ADDRESS ON FILE
MANSFIELD AT CENTURY VILLAGE               CONDO ASSOC.                            6300 PARK OF COMMERCE BLVD                               BOCA RATON          FL      33487
MANSFIELD BORO                             JANICE COLEGROVE‐TAX COL                108 N MAIN ST                                            MANSFIELD           PA      16933
MANSFIELD CITY                             MANSFIELD CITY ‐ TAX COL                P. O. BOX 773                                            MANSFIELD           LA      71052
MANSFIELD CITY                             MANSFIELD CITY‐TAX COLLE                PO BOX 35                                                MANSFIELD           GA      30055




                                                                                                             Page 550 of 998
                                        19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        554 of 1004
Creditor Name                              Address1                                   Address2                                        Address3                      City            State   Zip          Country
MANSFIELD INSURANCE AGY                    PO BOX 778                                                                                                               MANSFIELD       TX      76063
MANSFIELD MUNICIPAL AUTHORITY              14 SOUTH MAIN STREET SUITE 101                                                                                           MANSFIELD       PA      16933
MANSFIELD TOWN                             BETTY JANE HORNING‐ COLL                   7691 TOAD HOLLOW ROAD                                                         LITTLE VALLEY   NY      14755
MANSFIELD TOWN                             MANSFIELD TOWN ‐ TAX COL                   4 SO EAGLEVILLE RD                                                            STORRS          CT      06268
MANSFIELD TOWN                             MANSFIELD TOWN ‐ TAX COL                   6 PARK ROW                                                                    MANSFIELD       MA      02048
MANSFIELD TOWNSHIP                         MANSFIELD TOWNSHIP ‐ TRE                   421 OLD M‐69                                                                  CRYSTAL FALLS   MI      49920
MANSFIELD TOWNSHIP                         MANSFIELD TWP ‐ COLLECTO                   100 PORT MURRAY                                                               PORT MURRAY     NJ      07865
MANSFIELD TOWNSHIP                         MANSFIELD TWP ‐ COLLECTO                   3135 ROUTE 206 SOUTH, SU                                                      COLUMBUS        NJ      08022
MANSION WOODS CONDOMINIUM TRUST            C/O NAI PLOTKIN                            1350 MAIN STREET SUITE 1410                                                   SPRINGFIELD     MA      01103
MANSURA TOWN                               MANSURA TOWN ‐ TAX COLLE                   P O BOX 157                                                                   MANSURA         LA      71350
MANTERNACH, JANICE                         ADDRESS ON FILE
MANTILLA, CARLOS                           ADDRESS ON FILE
MANTIONE, ZAFIRO                           ADDRESS ON FILE
MANTIS APPRAISAL LLC                       PO BOX 22051                                                                                                             SARASOTA        FL      34276
MANTON CITY                                MANTON CITY ‐ TREASURER                    P.O. BOX 100                                                                  MANTON          MI      49663
MANTUA TOWNSHIP                            MANTUA TWP‐TAX COLLECTOR                   401 MAIN STREET                                                               MANTUA          NJ      08051
MANTUA TWP. MUN. UTILITIES AUTHORITY       397 MAIN STREET                                                                                                          MANTUA          NJ      08051
MANUEL A FAJARDO & ANGELA M FAJARDO        3932 RUNNING WATER DRIVE                                                                                                 ORLANDO         FL      32829
MANUEL ACEVEDO‐HILERIO                     BO. ARENALES SECTOR LA CHARCA                                                                                            AGUADILLA       PR      00690
MANUEL ARAGONES, ET AL.                    JONATHAN KLINE, P.A.                       JONATHAN KLINE                                  2761 EXECUTIVE PARK DRIVE     WESTON          FL      33331
MANUEL BIRRIEL                             CARR. 493 KM. 0.9 BO. CARRIZALES                                                                                         HATILLO         PR      00659
MANUEL CHAPA &                             ERNESTINA CHAPA                            PO BOX 4265                                                                   ALICE           TX      78333
MANUEL CHAVEZ ROOFING                      ADELAIDO GALAVIZ                           2713 CONNOR AVE                                                               WACO            TX      76711
MANUEL G NOFPLOT INS                       7925 HALPRIN DR                                                                                                          NORFOLK         VA      23518
MANUEL PEREZ                               NOMA CONSTRUCTION, LLC                     7550 SW 133 AVE                                                               MIAMI           FL      33183
MANUEL PESANTE ORTIZ                       47‐B CALLE BALBOA                                                                                                        MAYAGUEZ        PR      00680
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1992‐2       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1993‐1       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1993‐2       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1993‐3       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1993‐4       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1994‐1       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1994‐2       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1994‐3       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1994‐5       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1994‐6       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1994‐7       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1994‐8       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1995‐1       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1995‐10      US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1995‐2       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1995‐3       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1995‐4       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1995‐5       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1995‐6       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURED HOUSING CONTRACT SENIOR       SUBORD PASS‐THROUGH CERT TRST 1995‐7       US BANK NATIONAL ASSOC AS TRUSTEE               60 LIVINGSTON                 ST. PAUL        MN      55107‐2292
MANUFACTURERS & TRADERS TRUST COMPANY      P.O. BOX 767                                                                                                             BUFFALO         NY      14240
MANVILLE BORO                              MANVILLE BORO ‐ TAX COLL                   325 NORTH MAIN STREET                                                         MANVILLE        NJ      08835
MANY CITY                                  MANY CITY ‐ TAX COLLECTO                   P O BOX 1330                                                                  MANY            LA      71449
MANY LAKES HOMEOWNERS ASSOCIATION          P. O. BOX 2032                                                                                                           BIG FORK        MT      59911
MANZELLA CONSTRUCTION                      131 WEGMAN RD                                                                                                            READING         PA      19606
MAPES, ROBERT                              ADDRESS ON FILE
MAPFRE                                     P O BOX 6006                                                                                                             GILBERT         AZ      85299
MAPFRE                                     PO BOX 290                                                                                                               MAYAGUEZ        PR      682
MAPFRE INS                                 1555 N FIESTA BLVD                                                                                                       GILBERT         AZ      85233
MAPFRE INS CO                              P.O. BOX 6004                                                                                                            GILBERT         AZ      85299
MAPFRE INS CO OF NY                        P O  BOX 9301                                                                                                            GARDEN CITY     NY      11530
MAPFRE INS OF NY                           PO BOX 709102                                                                                                            WEBSTER         MA      01570
MAPFRE INSURANCE CO                        P O  BOX 8006                                                                                                            PLEASANTON      CA      94588
MAPFRE PAN AMERICAN INSURANCE COMPANY      PO BOX 70333                                                                                                             SAN JUAN        PR      00936
MAPFRE PRAICO INSURANCE COMPANY            P.O. BOX 70274                                                                                                           SAN JUAN        PR      00936‐8274
MAPLE BLUFF VILLAGE                        MAPLE BLUFF VLG TREASURE                   18 OXFORD PLACE                                                               MADISON         WI      53704
MAPLE FOREST TOWNSHIP                      MAPLE FOREST TWP ‐ TREAS                   PO BOX 322                                                                    WATERS          MI      49797
MAPLE GROVE TOWN                           MAPLE GROVE TWN TREASURE                   1487 7 1/2 AVE                                                                BARRON          WI      54812
MAPLE GROVE TOWN                           MAPLE GROVE TWN TREASURE                   9518 PLEASANT VIEW ROAD                                                       REEDSVILLE      WI      54230
MAPLE GROVE TOWN                           MAPLE GROVE TWN TREASURE                   N1106 LAWN RD                                                                 SEYMOUR         WI      54165
MAPLE GROVE TOWNSHIP                       MAPLE GROVE TWP ‐ TREASU                   17010 LINCOLN                                                                 NEW LOTHROP     MI      48460
MAPLE GROVE TOWNSHIP                       MAPLE GROVE TWP ‐ TREASU                   8615 S CLARK RD                                                               NASHVILLE       MI      49073
MAPLE GROVE TOWNSHIP                       MAPLE GROVE TWP ‐ TREASU                   P.O. BOX 48                                                                   KALEVA          MI      49645
MAPLE LEAF HOMES                           8015 SUN COUNTRY DR                                                                                                      ELIZABETH       CO      80107




                                                                                                                    Page 551 of 998
                                        19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                555 of 1004
Creditor Name                              Address1                           Address2                                     Address3                      City              State   Zip          Country
MAPLE LEAF HOMES LLC                       PO BOX 895                                                                                                    MONUMENT          CO      80132
MAPLE RAPIDS VILLAGE                       MAPLE RAPIDS VLG ‐ TREAS           P.O. BOX 200                                                               MAPLE RAPIDS      MI      48853
MAPLE RIDGE PLACE                          PO BOX 134                                                                                                    NEWPORT           TN      37822
MAPLE RIDGE TOWNSHIP                       MAPLE RIDGE TWP ‐ TREASU           14440 CHAPEL LN                                                            ROCK              MI      49880
MAPLE RIDGE TOWNSHIP                       MAPLE RIDGE TWP ‐ TREASU           6000 W. LACOMB RD.                                                         ALPENA            MI      49707
MAPLE RIVER TOWNSHIP                       MAPLE RIVER TWP ‐ TREASU           7237 MAPLE RIVER RD                                                        BRUTUS            MI      49716
MAPLE SHADE TOWNSHIP                       TAX COLLECTORS OFFICE              200 STILES AVENUE                                                          MAPLE SHADE       NJ      06052
MAPLE SHADE TOWNSHIP                       TAX COLLECTORS OFFICE              200 STILES AVENUE                                                          MAPLE SHADE       NJ      08052
MAPLE SHADE TWP(BURLINGTON)                PO BOX 368                                                                                                    MAPLE SHADE       NJ      08052
MAPLE TOWN                                 DOUGLAS COUNTY TREASURER           1313 BELKNAP ST,  RM 102                                                   SUPERIOR          WI      54880
MAPLE VALLEY MTL                           P O BOX 646                                                                                                   AURELIA           IA      51005
MAPLE VALLEY MUT                           304 N ROSERA ST                                                                                               LENA              WI      54139
MAPLE VALLEY MUTUAL                        INSURANCE COMPANY                  P O BOX 59                                                                 LENA              WI      54139
MAPLE VALLEY TOWN                          MAPLE VALLEY TWN TREASUR           8808 GAUTHIER LANE                                                         SURING            WI      54174
MAPLE VALLEY TOWNSHIP                      MAPLE VALLEY TWP ‐ TREAS           7061 ISLES RD                                                              BROWN CITY        MI      48416
MAPLE VALLEY TOWNSHIP                      MAPLE VALLEY TWP ‐ TREAS           P.O. BOX 54                                                                TRUFONT           MI      49347
MAPLE, KRISTYN                             ADDRESS ON FILE
MAPLE, MARY                                ADDRESS ON FILE
MAPLERIDGE POA, INC                        3800 GRIFFIN ROAD                                                                                             POMPANO BEACH     FL      33074
MAPLES AT THE SONATAS HOA                  129 E. CALHOUN ST.                                                                                            WOODSTOCK         IL      60098
MAPLES, KAREN                              ADDRESS ON FILE
MAPLETON BORO                              MAPLETON DEPOT BORO ‐ TC           620 GRANT STREET PO BOX                                                    MAPLETON DEPOT    PA      17052
MAPLETON SEWER DISTRICT                    P. O. BOX 53                                                                                                  MAPLETON          ME      04757
MAPLETON TOWN                              MAPLETON TOWN ‐TAX COLLE           P.O. BOX 500                                                               MAPLETON          ME      04757
MAPLEWOOD CONDOMINIUMS                     4000 AMES ST                                                                                                  DENVER            CO      80212‐7247
MAPLEWOOD TOWNSHIP                         MAPLEWOOD TWP‐COLLECTOR            574 VALLEY STREET                                                          MAPLEWOOD         NJ      07040
MAPPUS INS AGENCY                          710 JOHNNIE DODDS BL 102                                                                                      MT PLEASANT       SC      29464
MAQSOOD, MADEEHA                           ADDRESS ON FILE
MAR DEL PLATA CONDOMINIUM ASSOCIATION      6423 COLLINS AVENUE                                                                                           MIAMI BEACH       FL      33141
MARA ALYSON P.A.                           11760 WEST SAMPLE ROAD             SUITE 105                                                                  CORAL SPRINGS     FL      33065
MARAK GERIK                                ADDRESS ON FILE
MARANO, THOMAS                             ADDRESS ON FILE
MARATHON C S (CMBD TWNS)                   MARATHON C S ‐ TAX COLLE           1 E MAIN ST                                                                MARATHON          NY      13803
MARATHON HOME IMPROVEMENT CORP.            21‐16 33RD STREET                                                                                             ASTORIA           NY      11105
MARATHON TOWN                              MARATHON TOWN ‐ TAX COLL           40 WEST MAIN ST                                                            MARATHON          NY      13803
MARATHON TOWNSHIP                          MARATHON TOWNSHIP ‐ TREA           P.O.BOX 457                                                                COLUMBIAVILLE     MI      48421
MARATHON VILLAGE                           MARATHON VLG TREASURER             PO BOX 487 / 311 WALNUT                                                    MARATHON          WI      54448
MARBELLA LAKES OWNERS ASSOCIATION          3900 WOODLAKE BLVD SUITE 309                                                                                  LAKE WORTH        FL      33463
MARBELLA VINEYARDS HOA                     PO BOX 60257                                                                                                  LOS ANGELES       CA      90060‐0257
MARBEN REMODELING LLC                      6332 REGENT AVE N                                                                                             BROOKLYN CENTER   MN      55429
MARBLEHEAD TOWN                            MARBLEHEAD TOWN‐TAX COLL           7 WIDGER ROAD                                                              MARBLEHEAD        MA      01945
MARBLETOWN TOWN                            MARBLETOWN TOWN‐TAX COLL           P.O.BOX 217                                                                STONE RIDGE       NY      12484
MARBURGER HOLT INS                         1305 S CLOSNER                                                                                                EDINBURG          TX      78538
MARBURGER‐HOLT INSURANCE                   PO BOX 1198                                                                                                   EDINBURG          TX      78540
MARC ALKES INS                             1405 MAIN ST                                                                                                  WORCESTER         MA      01603
MARC CHARLES & ASSOCS                      10822 NW 7TH AVE                                                                                              MIAMI             FL      33168
MARC CUSTOM CABINETMAKER                   INC                                5725 NW 2ND AVE APT 502                                                    MIAMI             FL      33127
MARC E RIPPS ATTORNEY AT LAW               PO BOX 923533                                                                                                 NORCROSS          GA      30010‐3533
MARC ISAAC WEBER                           626 SHUG JORDAN PARKWAY                                                                                       AUBURN            AL      35173
MARC JOSEPH REALTY, INC.                   ATTN: MARC JOSEPH                  2300 MC GREGOR BLVD                                                        FORT MYERS        FL      33901
MARCAR VISIONS MARKETING                   324 UNION ST                                                                                                  HACKENSACK        NJ      07601
MARCARELLI‐NAIZBY LAW FIRM,                TRUSTEE FOR GNHWPCA                LESLIE MARCARELLI‐NAIZBY                     P.O. BOX 4145                 MADISON           CT      06443
MARCELA E MELGAREJO                        DANIEL C. DURAND, III              ATTORNEY FOR PLAINTIFF TX BAR # 06287570     522 S EDMONDS LN, STE 101     LEWISVILLE        TX      75067
MARCELINE                                  MARCELINE CITY ‐ COLLECT           116 N MAIN ST                                                              MARCELINE         MO      64658
MARCELINO COBOS                            20881 E CR 1588                                                                                               ALTUS             OK      73521
MARCELLA GREGORIO                          & RENE GREGORIO                    2302 DELAMERE CT                                                           VALRICO           FL      33596
MARCELLON TOWN                             MARCELLON TWN TREASURER            W5570 MILITARY ROAD                                                        PARDEEVILLE       WI      53954
MARCELLUS C S (MARCELLUS                   MARCELLUS C S‐RECEIVER             24 E MAIN ST                                                               MARCELLUS         NY      13108
MARCELLUS C S (OTISCO TN                   MARCELLUS C S ‐ TAX COLL           24 EAST MAIN ST                                                            MARCELLUS         NY      13108
MARCELLUS CEN SCH (SKANE                   MARCELLUS CS‐RECEIVER OF           24 EAST MAIN ST                                                            MARCELLUS         NY      13108
MARCELLUS CEN SCH (SPAFF                   MARCELLUS CS‐TAX COLLECT           24 E. MAIN STBUSINESS O                                                    MARCELLUS         NY      13108
MARCELLUS CS (ONONDAGA T                   MARCELLUS CS‐RECEIVER OF           5020 BALL ROAD                                                             SYRACUSE          NY      13215
MARCELLUS TOWN                             MARCELLUS TN ‐ TAX RECEI           24 E MAIN STREET                                                           MARCELLUS         NY      13108
MARCELLUS TOWNSHIP                         MARCELLUS TOWNSHIP ‐ TRE           PO BOX 804                                                                 MARCELLUS         MI      49067
MARCELLUS VILLAGE                          MARCELLUS VILLAGE ‐ TREA           PO BOX 429                                                                 MARCELLUS         MI      49067
MARCELLUS VILLAGE                          MARCELLUS VILLAGE‐CLERK            6 SLOCOMBE AVENUE                                                          MARCELLUS         NY      13108
MARCELLUS, SHERLY                          ADDRESS ON FILE
MARCELO LAPORT PAINT                       PO BOX 304743                                                                                                 SAINT THOMAS      VI      803
MARCHAND CONSTRUCTION LLC                  3714 SEYMOUR ROAD                                                                                             WICHITA FALLS     TX      76309
MARCHESE RESTORATION, INC.                 TROPEA MARCHESE INC.               5409 EBENEZER ROAD                                                         WHITE MARSH       MD      21162




                                                                                                         Page 552 of 998
                                         19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       556 of 1004
Creditor Name                               Address1                                 Address2                                         Address3                            City            State   Zip     Country
MARCHESINI INS AGENCY                       3190 S WADSWORTH BLVD220                                                                                                      LAKEWOOD        CO      80227
MARCHESINI INS AGENCY                       INC                                      3900 S WADSWORTH 365                                                                 LAKEWOOD        CO      80235
MARCIA KEE                                  ADDRESS ON FILE
MARCIA L GOOSBY                             ADDRESS ON FILE
MARCIA R. AUCKLAND                          ARIC WONG                                NORTHWEST JUSTICE PROJECT                        715 TACOMA AVE., 5                  TACOMA          WA      98402
MARCIANO PENA                               ADDRESS ON FILE
MARCIO FONSECA, ET AL.                      IGOR MEYSTELMAN, ESQ.                    IM LAW GROUP, P.C.                               445 CENTRAL AVENUE, SUITE 108       CEDARHURST      NY      11516
MARCO & AMY VASQUEZ                         ADDRESS ON FILE
MARCO A OLIDEN                              ADDRESS ON FILE
MARCO A QUINONEZ                            ADDRESS ON FILE
MARCO BENAVIDES                             ADDRESS ON FILE
MARCO PADILLA AND SHANDA PADILLA            PRO SE                                   MARCO AND SHANDA PADILLA                         441 SANDPIPER DRIVE                 RICHMOND HILL   GA      31324
MARCOS AC & HEATING                         ADDRESS ON FILE
MARCOS CRUZ AND                             ADDRESS ON FILE
MARCOS T. HERNANDEZ                         ADDRESS ON FILE
MARCUS BRUMBERGER                           ADDRESS ON FILE
MARCUS CHARLES WARR                         PRO SE                                   MARCUS D. WARR                                   8012 COLBI LANE                     FORT WORTH      TX      76120
MARCUS ERRICO EMMER & BROOKS PC             45 BRAINTREE HILL PARK  STE 107                                                                                               BRAINTREE       MA      02184
MARCUS HOOK BORO                            BOROUGH OF MARCUS HOOK                   MUNI BLDG., 1015 GREEN S                                                             MARCUS HOOK     PA      19061
MARCUS L. MOORE, ET AL.                     FOLLAND & DROWN, LPA                     WILLIAM TODD DROWN                               232 CHESTNUT STREET                 COSHOCTON       OH      43812
MARCUS LUXURY DEVELOPMEN                    2075 ANTOINE DR                                                                                                               HOUSTON         TX      77055
MARCUS REMODELING                           6339 PORTERWAY DR                                                                                                             HOUSTON         TX      77084
MARCY TOWN                                  MARCY TOWN ‐ TAX COLLECT                 8801 PAUL BECKER ROAD                                                                MARCY           NY      13403
MAREADY ASSOCIATES INC                      PO BOX 1117                                                                                                                   SWANSBORO       NC      28584
MAREK, JOSEPH                               ADDRESS ON FILE
MARENGO COUNTY REVENUE                      COMMISSIONER                             101 E COATS AVE                                                                      LINDEN          AL      36748
MARENGO TOWNSHIP                            MARENGO TOWNSHIP ‐ TREAS                 14021 23 MILE RD                                                                     ALBION          MI      49224
MARENISCO TOWNSHIP                          MARENISCO TOWNSHIP ‐ TRE                 P.O.BOX 198                                                                          MARENISCO       MI      49947
MARES, RAFAEL                               ADDRESS ON FILE
MARGARET A BURKS CHAPTER 13 TRUSTEE         600 VINE ST  STE 2200                                                                                                         CINCINNATI      OH      45202
MARGARET GRASSI INS                         1188 MAIN ST                                                                                                                  W WAREHAM       MA      02576
MARGARET L LARMAN                           ADDRESS ON FILE
MARGARET LOUDERMILK, LLC                    3464 BOTANY WOODS RD                                                                                                          GAINESVILLE     GA      30506
MARGARET LOUISE LARMAN                      RACHEL ERB JONES                         SWVA LEGAL AID SOCIETY, INC.                     227 WEST CHERRY STREET              MARION          VA      24354
MARGARET MADDOCK                            ADDRESS ON FILE
MARGARET SCHMITZ RECEIVER OF TAXES          120 STRINGHAM ROAD                                                                                                            LAGRANGEVILLE   NY      12540
MARGARET VASSER AND COLEMAN VASSER          JONES & SCHNELLER, PLLC                  WILLIAM F. SCHNELLER, ESQ                        P.O. BOX 417                        HOLLY SPRINGS   MS      38635
MARGARETVILLE CS (MIDDLE                    MARGARETVILLE CS ‐ COLLE                 P.O. BOX 319                                                                         MARGARETVILLE   NY      12455
MARGATE CITY                                MARGATE CITY ‐ TAX COLLE                 9001 WINCHESTER AVENUE                                                               MARGATE         NJ      08402
MARGIE L. BROCK.                            MARGIE L. BROCK, PRO SE                  508 SWANN DRIVE                                                                      LUMBERTON       NC      28358
MARGIE L. HERRIN, NEWTON CAD                109 E COURT STREET                                                                                                            NEWTON          TX      75966
MARGUERITE F. BARRETT                       ADDRESS ON FILE
MARIA & NORMA THOMPSON                      ADDRESS ON FILE
MARIA A SMITH &                             ADDRESS ON FILE
MARIA ACOSTA                                ADDRESS ON FILE
MARIA ARZAYUS                               ADDRESS ON FILE
MARIA CARMONA &                             ADDRESS ON FILE
MARIA ESTRELLADO                            DAVID H. KRIEGER                         HAINES & KRIEGER, LLC                            8985 S. EASTERN AVE., SUITE 350     HENDERSON       NV      89123
MARIA FLORES HERNANDEZ                      ADDRESS ON FILE
MARIA GOMEZ & JESUS &                       ADDRESS ON FILE
MARIA HERNANDEZ                             THE LAW OFFICE OF JUAN ANGEL GUERRA      JUAN ANGEL GUERRA                                1021 FAIR PARK                      HARLINGEN       TX      78550
MARIA HOPKINS ASSOCIATES                    23 LAKEVIEW DRIVE                                                                                                             SPENCER         MA      01562
MARIA IGNATIUS RAJ, JOSEPH                  ADDRESS ON FILE
MARIA MORALES &                             ADDRESS ON FILE
MARIA POLASEK & JOSE                        ADDRESS ON FILE
MARIA RODRIGUEZ                             ADDRESS ON FILE
MARIA SEDLAK                                ADDRESS ON FILE
MARIA TRINIDAD FLORES                       ADDRESS ON FILE
MARIA VILLALOBOS                            ADDRESS ON FILE
MARIA VILLEGAS                              ADDRESS ON FILE
MARIA WARFIELD & DEXTER                     ADDRESS ON FILE
MARIAN DUBAR                                MARIAN DUBAR, PRO SE                     24214 ANDREW JACKSON HWY                                                             BOLTON          NC      28423
MARIANA ISLANDS OFFICE OF THE GOVERNOR      1ST FLOOR DEPT OF COMMERCE BLDG.         CAPITAL HILL, CALLER BOX 10007                                                       SAIPAN          MP      96950
MARIANA RANCHOS COUNTY WATER DISTRICT       9600 MANZANITA STREET                                                                                                         APPLE VALLEY    CA      92308
MARIANI & ASSOCIATES REAL ESTATE            APPRAISAL & COUNSULTING LLC.             4729 LIBERTY AVENUE                              2ND FLOOR                           PITTSBURG       PA      15224
MARIANNA BORO                               MARIANNA BORO ‐ TAX COLL                 POB 368                                                                              MARIANNA        PA      15345
MARIANNE & C BAYER &                        ADDRESS ON FILE
MARIANNE BROOKS AGENCY                      1200 MAIN ST STE B                                                                                                            ST HELENA       CA      94574
MARIANNE DEROSA STANDING CH 13              TRUSTEE                                  115 EILEEN WAY STE 105                                                               SYOSSET         NY      11791
MARIANNE F REIDER TAX COLLECTOR             123 NORTH FRONT STREET                                                                                                        STEELTON        PA      17113




                                                                                                                    Page 553 of 998
                                        19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    557 of 1004
Creditor Name                              Address1                               Address2                                     Address3         City               State   Zip          Country
MARIANNE JONES LLC                         2003 COLE STREET                                                                                     BIRMINGHAM         MI      48009
MARIANO, COLLEEN                           ADDRESS ON FILE
MARIANO, MONICA                            ADDRESS ON FILE
MARIA'S CARPET INC                         DBA DEPALMA CONTRACTING                MARIA C DEPALMA                              7 ADRIAN DR.     RONKONKOMA         NY      11779
MARIAVILLE TOWN                            MARIAVILLE TOWN‐TAX COLL               1686 MARIAVILLE RD                                            MARIAVILLE         ME      04605
MARIBEL VILLAGE                            MARIBEL VLG TREASURER                  PO BOX 203                                                    MARIBEL            WI      54227
MARIC, TINA                                ADDRESS ON FILE
MARICELA & DANIEL MONTES                   3209 SW 13TH CT                                                                                      MIAMI              FL      33175
MARICOPA COUNTY                            MARICOPA COUNTY ‐ TREASU               PO BOX 52133                                                  PHOENIX            AZ      85072
MARICOPA COUNTY RECORDER                   111 SOUTH 3RD AVENUE, FIRST FLOOR                                                                    PHOENIX            AZ      85003
MARICOPA COUNTY TREASURER                  301 W JEFERSON ST, RM 100                                                                            PHOENIX            AZ      85003
MARICOPA COUNTY TREASURER                  PO BOX 52133                                                                                         PHOENIX            AZ      85072
MARICRUZ ROCHA                             ADDRESS ON FILE
MARIE ANN GREENBERG TRUSTEE                30 TWO BRIDGES RD STE 330                                                                            FAIRFIELD          NJ      07004
MARIE F FAVERY                             ADDRESS ON FILE
MARIE M FURNARY                            ADDRESS ON FILE
MARIE MCCORMICK                            ADDRESS ON FILE
MARIEN INS                                 370 A WEST 49TH ST                                                                                   HIALEAH            FL      33012
MARIES COUNTY                              MARIES COUNTY ‐ COLLECTO               211 4TH ST                                                    VIENNA             MO      65582
MARIES COUNTY COLLECTOR                    P O BOX 71                                                                                           VIENNA             MO      65582
MARIETTA BORO                              LANCASTER COUNTY ‐ TREAS               150 N QUEEN ST. STE 122                                       LANCASTER          PA      17603
MARIETTA CITY                              MARIETTA CITY‐TAX COLLEC               205 LAWRENCE ST                                               MARIETTA           GA      30060
MARIETTA TREE SERVICE &                    LANDSCAPING                            PO BOX 2783                                                   ACWORTH            GA      30102
MARIETTE, JILL                             ADDRESS ON FILE
MARILLA TOWN                               MARILLA TOWN ‐ TAX COLLE               PO BOX 120                                                    MARILLA            NY      14102
MARILLA TOWNSHIP                           MARILLA TOWNSHIP ‐ TREAS               9991 MARILLA RD                                               COPEMISH           MI      49625
MARILOU WARD                               ADDRESS ON FILE
MARILYN & JOHN BULLOCK                     ADDRESS ON FILE
MARILYN O MARSHALL TRUSTEE                 224 S MICHIGAN AVE SUITE 800                                                                         CHICAGO            IL      60604
MARILYN WATTS                              ADDRESS ON FILE
MARIN COUNTY                               MARIN COUNTY ‐ TAX COLLE               3501 CIVIC CENTER, ROOM                                       SAN RAFAEL         CA      94903
MARIN ELJAICKLOPEZ&MART&                   ADDRESS ON FILE
MARIN ELJAIEK & LOPEZ PL                   2601 S BAYSHORE 18TH FL                                                                              COCONUT GROVE      FL      33133
MARIN, ELOISA                              ADDRESS ON FILE
MARINA BAY TOWNHOMES ASSOCIATION, INC      130 MARINA BAY DR.                                                                                   NEW SMYRNA BEACH   FL      32169
MARINA VIEW TOWER CONDO ASSOC.             39 MAIN STREET                         C/O SURF SITE PROPERTY MANAGEMENT                             BRADLEY BEACH      NJ      07720
MARINA VISTA CONDOMINIUM COUNCIL           12100 MELVILLE DRIVE 909                                                                             MONTGOMERY         TX      77356
MARINE CITY CITY                           MARINE CITY ‐ TREASURERC               303 S WATER ST                                                MARINE CITY        MI      48039
MARINE OAKS LL                             2741 C FALLSTON ROAD                                                                                 FALLSTON           MD      21047
MARINEAU AND ASSOCIATES                    510 HIGHLAND AVE                                                                                     COOS BAY           OR      97420
MARINER SANDS COUNTRY CLUB, INC.           6500 SE MARINER SANDS DRIVE                                                                          STUART             FL      34997
MARINERS LANDING HOA                       C/O LLW PROPERTIES                     169 LEISURE WAY                                               VACAVILLE          CA      95687
MARINETTE CITY                             MARINETTE COUNTY TREASUR               1926 HALL AVENUE                                              MARINETTE          WI      54143
MARINETTE COUNTY TREASURER                 1926 HALL AVE                                                                                        MARINETTE          WI      54143‐1717
MARINI ENTERPRISE & ASSC                   1901 LEE ST 1                                                                                        HOLLYWOOD          FL      33020
MARINILLI ASSOCIATES INC                   3 CABOT PLACE STE 3                                                                                  STOUGHTON          MA      02072
MARINOSCI LAW GROUP PC                     275 W NATICK RD STE 500                                                                              WARWICK            RI      02888‐1079
MARINUCCI, LORI                            ADDRESS ON FILE
MARIO CONDE                                3133 PANTHER ROAD                                                                                    VINELAND           NJ      08361
MARIO ERNESTO CIFUENTES                    918 SPRING DR 103                                                                                    DEERFIELD BEACH    FL      33441
MARIO NIETO AGUILLON                       1421 ALEXANDER ST                                                                                    HOUSTON            TX      77008
MARIO ZUNIG CONST CO                       111 N MAGNOLIA DR                                                                                    TRUMANN            AR      72472
MARION CENTER SD                           EAST MAHONING TWP                      695 OLSON RD                                                  MARION CENTER      PA      15759
MARION CENTER SD                           JUNE THOMAS ‐ TAX COLLEC               5646 FIVE POINTS RD                                           CREEKSIDE          PA      15732
MARION CENTER SD PLUMVIL                   TAX COLLECTOR                          PO BOX 76                                                     PLUMVILLE          PA      16246
MARION CENTER SD S                         MAHONING TWP TAX COLL                  362 SINKTOWN RD                                               HOME               PA      15747
MARION CENTER SD/RAYNE                     TAX COLLECTOR                          1585 PEARCE HOLLOW RD                                         MARION CENTER      PA      15759
MARION CITY                                CITY OF MARION ‐ CLERK                 217 S MAIN STREET                                             MARION             KY      42064
MARION CITY                                MARION CITY ‐ TAX COLLEC               194 N MAIN ST                                                 MARION             NC      28752
MARION CITY                                MARION CITY TREASURER                  PO BOX 127 / 217 N MAIN                                       MARION             WI      54950
MARION CNTY MUT INS                        P O BOX 503                                                                                          KNOXVILLE          IA      50138
MARION CNTY. BOARD OF CNTY. COMM'RS        2710 E SILVER SPRINGS BLVD.                                                                          OCALA              FL      34470
MARION COUNTY                              1115 COMMERCIAL ST NE                                                                                SALEM              OR      97301
MARION COUNTY                              MARION COUNTY ‐ COLLECTO               100 S. MAIN ST                                                PALMYRA            MO      63461
MARION COUNTY                              MARION COUNTY ‐ COLLECTO               906 BROADWAY                                                  HANNIBAL           MO      63401
MARION COUNTY                              MARION COUNTY ‐ SHERIFF                223 N SPALDING AVE, SUIT                                      LEBANON            KY      40033
MARION COUNTY                              MARION COUNTY ‐ TAX COLL               PO BOX 2511                                                   SALEM              OR      97308
MARION COUNTY                              MARION COUNTY ‐ TAX COLL               PO BOX 590                                                    YELLVILLE          AR      72687
MARION COUNTY                              MARION COUNTY ‐ TAX COLL               PO BOX 907  114 W AUSTIN                                      JEFFERSON          TX      75657
MARION COUNTY                              MARION COUNTY ‐ TREASURE               100 EAST MAIN, RM 105/PO                                      SALEM              IL      62881




                                                                                                             Page 554 of 998
                                       19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               558 of 1004
Creditor Name                             Address1                           Address2                                     Address3     City           State   Zip        Country
MARION COUNTY                             MARION COUNTY ‐ TREASURE           200 E WASHINGTON ST/STE.                                  INDIANAPOLIS   IN      46204
MARION COUNTY                             MARION COUNTY ‐ TREASURE           200 S THIRD ST, SUITE 10                                  MARION         KS      66861
MARION COUNTY                             MARION COUNTY ‐ TREASURE           222 W CENTER ST, SUITE 1                                  MARION         OH      43302
MARION COUNTY                             MARION COUNTY ‐ TREASURE           P O BOX 275                                               MARION         SC      29571
MARION COUNTY                             MARION COUNTY ‐ TREASURE           PO BOX 515                                                KNOXVILLE      IA      50138
MARION COUNTY                             MARION COUNTY‐TAX COLLEC           250 BROAD ST ‐ STE 3                                      COLUMBIA       MS      39429
MARION COUNTY                             MARION COUNTY‐TAX COLLEC           P O BOX 489                                               HAMILTON       AL      35570
MARION COUNTY                             MARION COUNTY‐TAX COLLEC           PO BOX 970                                                OCALA          FL      34478
MARION COUNTY                             MARION COUNTY‐TAX COMMIS           PO BOX 219                                                BUENA VISTA    GA      31803
MARION COUNTY                             MARION COUNTY‐TRUSTEE              PO BOX 789                                                JASPER         TN      37347
MARION COUNTY / MOBILE H                  MARION COUNTY ‐ TAX COLL           COUNTY COURTHOUSE (PO BO                                  MARION         SC      29571
MARION COUNTY AUDITORS                    222 W CENTER ST                                                                              MARION         OH      43302
MARION COUNTY CHANCERY CLERK              250 BROAD ST, STE 2                                                                          COLUMBIA       MS      39429
MARION COUNTY CIVIL SHERIFF               200 E WASHINGTON ST RM 1122                                                                  INDIANAPOLIS   IN      46204
MARION COUNTY CLERK                       119 W LAFAYETTE ST STE 5                                                                     JEFFERSON      TX      75657
MARION COUNTY CLERK OF COURT              P.O. BOX 1030                                                                                OCALA          FL      34478
MARION COUNTY CLERK OF SUPERIOR           COURT                              100 NORTH BROAD ST                                        BUENA VISTA    GA      31803
MARION COUNTY SHERIFF                     MARION COUNTY ‐ SHERIFF            200 JACKSON ST, ATTN TAX                                  FAIRMONT       WV      26554
MARION COUNTY SOLID WASTE                 217 BROAD STREET                                                                             COLUMBIA       MS      39429
MARION COUNTY TAX COLLECTOR               100 W COURT ST  ROOM 103                                                                     MARION         SC      29571
MARION COUNTY TAX COLLECTOR               250 BROAD STREET SUITE 3                                                                     COLUMBIA       MS      39429
MARION COUNTY TAX COLLECTOR               503 SE 25TH AVE                                                                              OCALA          FL      34471
MARION COUNTY TAX COLLECTOR               555 COURT ST NE                    SUITE 4235                                                SALEM          OR      97301
MARION COUNTY TAX COLLECTOR               PO BOX 2511                                                                                  SALEM          OR      97308‐2511
MARION COUNTY TAX COLLECTOR               PO BOX 3416                                                                                  PORTLAND       OR      97208‐3416
MARION COUNTY TAX COLLECTOR               PO BOX 389                                                                                   MARION         SC      29571
MARION COUNTY TREASURER                   200 E WASHINGTON ST 1001                                                                     INDIANAPOLIS   IN      46204
MARION COUNTY TREASURER                   555 COURT STREET NE                SUITE 4235                                                SALEM          OR      97301
MARION COUNTY TREASURER                   CITY COUNTY TREASURERS OFFICE      200 E WASHINGTON ST, RM 1001                              INDIANAPOLIS   IN      46204‐3356
MARION COUNTY TREASURER                   PO BOX 14500                                                                                 SALEM          OR      97309
MARION COUNTY TREASURER                   PO BOX 275                                                                                   MARION         SC      29571‐0275
MARION COUNTY TREASURER                   PO BOX 6145                                                                                  INDIANAPOLIS   IN      46206
MARION COUNTY UTILITIES                   11800 FL 25A                                                                                 BELLEVIEW      FL      34420
MARION COUNTY UTILITIES                   11800 SE US HIGHWAY 441                                                                      BELLEVIEW      FL      34420‐4558
MARION COUNTY UTILITIES                   1219 S PINE AVE                                                                              OCALA          FL      34471
MARION COUNTY UTILITIES                   ATTN: LIEN SEARCH UNIT             1219 S. PINE AVENUE                                       OCALA          FL      34471
MARION COUNTY UTILITIES                   PO BOX 644122                                                                                CINCINNATI     OH      45264
MARION CS (CMBD TNS)                      MARION CS ‐ TAX COLLECT            3823 NORTH MAIN STREET                                    MARION         NY      14505
MARION I & HENRY J. KNOTT FOUNDATION      3904 HICKORY AVENUE                                                                          BALTIMORE      MD      21211
MARION MUT INS                            PO BOX 1735                                                                                  WOOSTER        OH      44691
MARION OMARY                              ADDRESS ON FILE
MARION R. DOOLEY                          ADDRESS ON FILE
MARION TAX COLLECTOR                      CITY TAX OFFICE IN MARION MA       2 SPRING ST                                               MARION         MA      02738
MARION TOWN                               MARION TOWN ‐ DEBRA SMIT           PO BOX 260                                                MARION         NY      14505
MARION TOWN                               MARION TOWN ‐ TAX COLLEC           2 SPRING STREET                                           MARION         MA      02738
MARION TOWN                               MARION TOWN ‐ TREASURER            P O BOX 1005                                              MARION         VA      24354
MARION TOWN                               MARION TWN TREASURER               W3229 HWY 82 EAST                                         MAUSTON        WI      53948
MARION TOWN                               MARION TWN TREASURER               W7228 CHICAGO ROADKE RD                                   WAUTOMA        WI      54982
MARION TOWNSHIP                           EILEEN HEYDT ‐ TAX COLLE           POB 26                                                    WOMELSDORF     PA      19567
MARION TOWNSHIP                           MARION TOWNSHIP ‐ TREASU           10925 S MERRILL RD                                        BRANT          MI      48614
MARION TOWNSHIP                           MARION TOWNSHIP ‐ TREASU           168 FLEMING ST                                            MARION         MI      49665
MARION TOWNSHIP                           MARION TOWNSHIP ‐ TREASU           2877 W. COON LAKE RD.                                     HOWELL         MI      48843
MARION TOWNSHIP                           MARION TOWNSHIP ‐ TREASU           3535 LUCHA ST.                                            DECKERVILLE    MI      48427
MARION TOWNSHIP                           MARION TOWNSHIP ‐ TREASU           5162 BEACH LN                                             CHARLEVOIX     MI      49720
MARION TOWNSHIP                           MARION TWP ‐ TAX COLLECT           1055 BOYERS RD                                            BOYERS         PA      16020
MARION TOWNSHIP                           MARION TWP ‐ TAX COLLECT           3105 JACKSONVILLE RD                                      BELLEFONTE     PA      16823
MARION VILLAGE                            MARION VILLAGE ‐ TREASUR           PO BOX N                                                  MARION         MI      49665
MARION, STEVE                             ADDRESS ON FILE
MARIPOSA COUNTY TAX COLLECTOR             PO BOX 247                                                                                   MARIPOSA       CA      95338
MARISOL JONES                             22 MARGARET DR                                                                               ROOSEVELT      NY      11575
MARISOLS INS SVCS                         695 W HOLT AVE 103                                                                           POMONA         CA      91768
MARITES D KILLION INS                     12027 HESPERIA RD STE C                                                                      HESPARIA       CA      92345
MARITIME CAPITAL
MARITIME UTILITY I LLC                    C/O RUDDER MGMT INC                PO BOX 1475                                               SEVERNA PARK   MD      21146
MARJORIE E LINTON &                       DONOVAN DAVIS                      5259 SE DELL ST                                           STUART         FL      34997
MARJORIE MCKENZIE                         ADDRESS ON FILE
MARJORIE P MARTIN                         ADDRESS ON FILE
MARK & LAURA ROPER & FOR                  EST OF LOUISE ROPER                28714 STAPLEFORD ST                                       SPRING         TX      77386
MARK & SUSAN RUDEN                        MARK RUDEN                         36492 HWY 3                                               LE MARS        IA      51031
MARK 1 RESTORATION                        SERVICE INC                        311 NEW ALBANY ROAD                                       MOORESTOWN     NJ      08057




                                                                                                        Page 555 of 998
                                      19-10412-jlg             Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        559 of 1004
Creditor Name                            Address1                                     Address2                                       Address3                              City               State   Zip     Country
MARK A KERR                              1615 N LOCKHART ST                                                                                                                SHERMAN            TX      75092
MARK A SPENCE PA                         6400 MADISON ST                                                                                                                   NEW PORT RICHEY    FL      34652
MARK A. CAMPBELL                         MARSHALL D. CHRISWELL, ESQ.                  CHISWELL LAW OFFICES                           665 PENNSYLVANIA STREET, SUITE 11     INDIANA            PA      15701
MARK A. HERSHBERGER                      1985 DEES RD                                                                                                                      YUMA               TN      38390
MARK ANTHONY PINA                        47212 GRECO RD                                                                                                                    HAMMOND            LA      70401
MARK ARGIR &                             LAURA ARGIR                                  PO BOX 511086                                                                        KEY COLONY BEACH   FL      33051
MARK BEAUVAIS                            ADDRESS ON FILE
MARK BINGHAM INS                         5440 HARVEST HILL 233                                                                                                             DALLAS             TX      75230
MARK BUCHINE                             ADDRESS ON FILE
MARK BURTON &                            ADDRESS ON FILE
MARK CALVARY                             ADDRESS ON FILE
MARK D GENUA                             ADDRESS ON FILE
MARK DOUBLAS RITZ INS                    222 SOUTH VELASCO STE B                                                                                                           ANGLETON           TX      77515
MARK E MEJEUR                            ADDRESS ON FILE
MARK E. WATTENMAKER, ET AL.              RICHARD J. SULLIVAN, ESQ.                    P.O. BOX 582                                                                         PORT JEFFERSON     NY      11777
MARK ERRICO &                            ADDRESS ON FILE
MARK FAM                                 PRO SE MARK FAM                              219 ASPEN STREET                                                                     ALEXANDRIA         VA      22305
MARK FORT &                              ADDRESS ON FILE
MARK FOUGHT                              ADDRESS ON FILE
MARK GASTON                              ADDRESS ON FILE
MARK GRIFFITH ROOFING &                  MARY POPE                                    1210 WESTMONT DR                                                                     SOUTHLAKE          TX      76092
MARK HAAS & CAROLINA                     ADDRESS ON FILE
MARK HAGAN                               ADDRESS ON FILE
MARK HARRING CHPT 13 TRUSTEE             131 W WILSON ST STE 1000                                                                                                          MADISON            WI      53703
MARK HUTTO AND ANDREA HUTTO              RICHARD BILLIN, ESQ.                         812 BENNETT AVENUE                                                                   MEDFORD            OR      97504
MARK J FISHER ROOFING LL                 203 S W END BLVD                                                                                                                  QUAKERTOWN         PA      18951
MARK JEFFERSON                           ADDRESS ON FILE
MARK JOHNSON                             FORTAS LAW GROUP, LLC                        SCOTT FORTAS                                   1934‐B NORTH DRUID HILLS ROAD         ATLANTA            GA      30319
MARK KINNARD                             ADDRESS ON FILE
MARK LANZARIN, ET AL.                    PRO SE
MARK LINDE & ASSOCIATES INC              PO BOX 250814                                                                                                                     LITTLE ROCK        AR      72225
MARK MILAM &                             ADDRESS ON FILE
MARK NEWBY                               ADDRESS ON FILE
MARK ODONNELL                            ADDRESS ON FILE
MARK ONE HEATING AND AIR                 74 MORRIS BLVD                                                                                                                    BAYVILLE           NJ      08721
MARK ORGILL                              ADDRESS ON FILE
MARK PATTON GENERAL CONTRACTOR INC.      MARK PATTON                                  62 HAWTHORNE LANE                                                                    LEVITTOWN          PA      19055
MARK PERLMAN PA                          1820 E HALLANDALE BEACH BLVD                                                                                                      HALLANDALE BEACH   FL      33009
MARK PIER CONSTRUCTION LLC               MARK PIER                                    7335 NE 57TH ST                                                                      KANSAS CITY        MO      64119
MARK PROTIVA                             ADDRESS ON FILE
MARK R. ANDERSON                         ADDRESS ON FILE
MARK R. GALBRAITH                        ADDRESS ON FILE
MARK R. WATSON, ET AL.                   MARK WATSON AND DESIREE WATSON (PRO SE)      68‐1952 LINA POEPOE STREET                                                           WAIKOLOA           HI      96738
MARK REEVES BUILDER                      PO BOX 761                                                                                                                        OLD SAYBROOK       CT      06475
MARK SCOTT CONSTRUCTION, INC.            2250 BOYNTON AVE.                                                                                                                 FAIRFIELD          CA      94533
MARK SNELLGROVE                          THE ARCIA LAW FIRM, P.L.                     KEVIN L. LEWIS                                 3350 S.W. 148TH AVENUE SUITE 100      MIRAMAR            FL      33027
MARK SPURGEON INS AGENCY                 INC                                          2929 PALMER HWY                                                                      TEXAS CITY         TX      77590
MARK STEPHENS AND                        ADDRESS ON FILE
MARK STRICKLAND & ASSOCIATES INC         PO BOX 1034                                                                                                                       HOPE MILLS         NC      28348
MARK T RANEY APPRAISALS LLC              12231 ACADEMY RD NE 301‐269                                                                                                       ALBUQUERQUE        NM      87111
MARK VANGASBECK &                        ADDRESS ON FILE
MARK VISHNEFSKE                          ADDRESS ON FILE
MARK W MILLER                            ADDRESS ON FILE
MARK W SWIMELAR TRUSTEE                  250 S CLINTON ST, 5TH FLOOR                                                                                                       SYRACUSE           NY      13202
MARK WALKE &                             ADDRESS ON FILE
MARK WHITE & MICHELLE                    ADDRESS ON FILE
MARK WILLIAMS                            ADDRESS ON FILE
MARK ZIVLEY &                            ADDRESS ON FILE
MARKEL                                   4251 HIGHWOODS PARKWAY                                                                                                            GLEN ALLEN         VA      23060
MARKEL AMER INS                          P O  BOX 79031                                                                                                                    BALTIMORE          MD      21279
MARKEL AMERICA INS CO                    N14 W 23800 STONERIDGE                                                                                                            WAUKESHA           WI      53188
MARKEL AMERICAN INS CO                   PO BOX 791145                                                                                                                     BALTIMORE          MD      21279
MARKEL INTERNATIONAL INS                 P O  BOX 906                                                                                                                      PEWAUKEE           WI      53072
MARKEL MANAGEMENT, INC.                  PO BOX 21058                                                                                                                      SARASOTA           FL      34276
MARKEL SPECIALTY INS CO                  PO BOX 79652                                                                                                                      BALTIMORE          MD      21279
MARKEL SPECIALTY INS CO                  SUNTRUST LB 79652                            1000 STUART AVE                                                                      GLEN BURNIE        MD      21061
MARKESAN CITY                            GREEN LAKE COUNTY TREASU                     PO BOX 3188 / 571 COUNTY                                                             GREEN LAKE         WI      54941
MARKET PRO REALTY, INC.                  100 E. AIRLINE DR.                                                                                                                EAST ALTON         IL      62024
MARKET VALUE APPRAISAL SERVICES          346 ELLISTON ROAD                                                                                                                 RICHMOND           KY      40475
MARKET VALUE APPRAISALS, INC.            P. O. BOX 5361                                                                                                                    DEARBORN           MI      48128




                                                                                                                   Page 556 of 998
                                         19-10412-jlg             Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      560 of 1004
Creditor Name                               Address1                                Address2                                     Address3                       City              State   Zip          Country
MARKET VALUE REALTY & APPRAISAL INC         505 LENNOX DR                                                                                                       FAYETTEVILLE      NC      28303
MARKETSEARCH INS AGENCY                     971‐7 N HAIRSTON RD                                                                                                 STONE MTN         GA      30083
MARKEY TOWNSHIP                             MARKEY TOWNSHIP ‐ TREASU                4974 E HOUGHTON LAKE DR.                                                    HOUGHTON LAKE     MI      48629
MARKHAM E CONDOMINIUM ASSOCIATION INC       3501 WEST DRIVE                                                                                                     DEERFIELD BEACH   FL      33442
MARKO MORTGAGE COMPANY LLC                  2221 MARYLAND AVE                                                                                                   BALTIMORE         MD      21218
MARKOFF LAW LLC                             29 NORTH  WACKER DRIVE                  SUITE550                                                                    CHICAGO           IL      60606
MARKS WELDING & CONST                       MARK S LUTTRELL                         600 S GORST                                                                 CLARENDON         TX      79226
MARKS, ANA                                  ADDRESS ON FILE
MARKS, CHRISTINE                            ADDRESS ON FILE
MARKS, DELICIA                              ADDRESS ON FILE
MARKUS HENAIN AGENCY                        1805 NEW RD                                                                                                         NORTHFIELD        NJ      08225
MARKUSSEN, ALF                              ADDRESS ON FILE
MARLBORO APARTMENT CORPORATION              25 CHARLES STREET                                                                                                   WESTWOOD          NJ      07675
MARLBORO CEN.SCH. (NEWBU                    MARLBORO CS‐TAX COLLECTO                1496 ROUTE 300                                                              NEWBURGH          NY      12550
MARLBORO COUNTY                             MARLBORO COUNTY ‐ TREASU                P O BOX 505                                                                 BENNETTSVILLE     SC      29512
MARLBORO COUNTY CLERK                       PO BOX 996                                                                                                          BENNETTSVILLE     SC      29512‐0996
MARLBORO COUNTY TREASURER                   105 E MAIN  ST                                                                                                      BENNETTSVILLE     SC      29512
MARLBORO CS (CMBD TNS)                      MARLBORO CS‐TAX COLLECTO                21 MILTON TNPK STE 100                                                      MILTON            NY      12547
MARLBORO GREENS CONDO ASSOC., INC.          C/O EXECUTIVE PROPERTY MANAGEMENT,      4‐08 TOWNE CENTER DRIVE                                                     NORTH BRUNSWICK   NJ      08902
MARLBORO MWSD LLC                           10176 BALTIMORE NTL PIKE                10176 BALTIMORE NTL PIKE                                                    ELLICOTT          MD      21042
MARLBORO REALTY LLC                         ANN P. STUBBS                           P.O. BOX 555                                                                BENNETTSVILLE     SC      29512
MARLBORO TOWN                               MARLBORO TOWN ‐ TREASURE                PO BOX 154                                                                  MARLBORO          VT      05344
MARLBORO TOWNSHIP                           MARLBORO TWP ‐ COLLECTOR                1979 TOWNSHIP DRIVE                                                         MARLBORO          NJ      07746
MARLBORO TOWNSHIP MUA                       PO BOX 280                                                                                                          WICKATUNK         NJ      07765
MARLBOROUGH AT DANA RANCH CMTY. ASSOC.      1350 S. HELMS                                                                                                       MESA              AZ      85204‐6415
MARLBOROUGH CITY                            MARLBOROUGH CITY ‐ COLLE                140 MAIN STREET                                                             MARLBOROUGH       MA      01752
MARLBOROUGH TOWN                            MARLBOROUGH TN ‐ COLLECT                PO BOX 29                                                                   MARLBOROUGH       CT      06447
MARLBOROUGH TOWN                            MARLBOROUGH TOWN‐TAX COL                236 MAIN STREET                                                             MARLBOROUGH       NH      03455
MARLBOROUGH TOWN                            MARLBOROUGH TOWN‐TAX COL                P.O. BOX 305                                                                MILTON            NY      12547
MARLBOROUGH TOWNSHIP                        MARY JACOBS ‐ TAX COLLEC                2201 HENDRICKS RD                                                           PENNSBURG         PA      18073
MARLBOROUGH WATER/SEWER                     MARLBOROUGH CITY‐W/S‐COL                140 MAIN STREET                                                             MARLBOROUGH       MA      01752
MARLENE CLARKE                              ADDRESS ON FILE
MARLENE KATZ                                ADDRESS ON FILE
MARLENE LEON‐RUBIDO,                        ESQUIRE TRUST ACCOUNT                   6780 CORAL WAY                                                              MIAMI             FL      33155
MARLETTE CITY                               MARLETTE CITY ‐ TREASURE                6436 MORRIS ST                                                              MARLETTE          MI      48453
MARLETTE TOWNSHIP                           MARLETTE TOWNSHIP ‐ TREA                4455 VAN DYKE RD                                                            MARLETTE          MI      48453
MARLIN CONSTRUCTION &                       JAMIE & TERESA RODRIGUEZ                13720 JET PORT COMMERCE                                                     FORT MYERS        FL      33913
MARLIN HAWK GROUP LLC                       ATTN: MARK OPPENHEIMER                  MANAGING PARTNER AMERICAS                    300 PARK AVENUE 12TH FLOOR     NEW YORK          NY      10022
MARLIN MARINE CONSTRUCTION, INC.            10330 W YULEE DRIVE                                                                                                 HOMOSASSA         FL      34448
MARLIN NOREM AND                            ELVIA NOREM                             1025 PYRAMID DR                                                             CORPUS CHRISTI    TX      78412
MARLINE INTERIORS                           MILLWORK LP                             23889 FM 1488 RD                                                            MAGNOLIA          TX      77355
MARLINS INSURANCE                           850 SW 40TH AVE                                                                                                     PLANTATION        FL      33317
MARLON CLARK                                8515 OBSERVATORY                                                                                                    HOUSTON           TX      77088
MARLON VAZ, ET AL.                          CHARLES FINE, ESQ.                      535 BROADHOLLOW ROAD                                                        MELVILLE          NY      11747
MARLOW TOWN                                 MARLOW TOWN ‐ TAX COLLEC                167 NEW HAMPSHIRE ROUTE                                                     MARLOW            NH      03456
MARLOW, SYLVIA                              ADDRESS ON FILE
MARLYN PARK HOMEOWNERS ASSOCIATION          1525 EAST APPLETON STREET                                                                                           LONG BEACH        CA      90802
MARMAC REAL ESTATE                          ATTN: MARK MOODY                        2114 CENTRAL PARKWAY SUITE A                                                DECATUR           AL      35601
MARNI GROSS AND                             MICHAEL GROSS                           12 PRITTEN HILL RD                                                          BROOKFIELD        CT      06804
MARONDE, MARK                               ADDRESS ON FILE
MAROTTO, KULLI                              ADDRESS ON FILE
MARPLE‐NEWTOWN S.D./MARP                    MARPLE TWP SD ‐ TAX COLL                227 S SPROUL RD, MUNI BL                                                    BROOMALL          PA      19008
MARPLE‐NEWTOWN S.D./NEWT                    NEWTOWN TWP SD ‐ TAX COL                209 BISHOP HOLLOW RD                                                        NEWTOWN SQUARE    PA      19073
MARQUEE PROPERTIES INC                      5501 MERCHANTS VIEW SQ 264                                                                                          HAYMARKET         VA      20169
MARQUES, VLADEMIR                           ADDRESS ON FILE
MARQUETTE CITY                              MARQUETTE CITY ‐ TREASUR                300 W BARAGA AVE, UPPR L                                                    MARQUETTE         MI      49855
MARQUETTE COUNTY TREASURER                  PO BOX 216                                                                                                          MONTELLO          WI      53949
MARQUETTE TOWN                              MARQUETTE TOWN TREASURER                W5701 PUCKAWAY RD                                                           MARKESAN          WI      53946
MARQUETTE TOWNSHIP                          MARQUETTE TOWNSHIP ‐ TRE                1000 COMMERCE DR                                                            MARQUETTE         MI      49855
MARQUETTE TOWNSHIP                          MARQUETTE TOWNSHIP ‐ TRE                7854 NORTH WALNUT STREET                                                    PICKFORD          MI      49774
MARQUETTE, BLAKE                            ADDRESS ON FILE
MARQUEZ CONSTRUCTION, LLC                   16720 TIGER BEND RD.                                                                                                BATON ROUGE       LA      70817
MARQUEZ FLOORING                            ROMAN MARQUEZ                           425 E. 49TH ST.                                                             LONG BEACH        CA      90805
MARQUEZ MOBILE HOMES                        12350 S HWY 183                                                                                                     BUDA              TX      78610
MARQUEZ, ISHA                               ADDRESS ON FILE
MARQUEZ, JESSE                              ADDRESS ON FILE
MARQUEZ, MEGAN                              ADDRESS ON FILE
MARR, KEVIN                                 ADDRESS ON FILE
MARRAY, INGRAM                              ADDRESS ON FILE
MARRERO PAINTING CORP &                     W & L HEMINGWAY                         13411 SW 47 ST                                                              MIAMI             FL      33175




                                                                                                               Page 557 of 998
                                        19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    561 of 1004
Creditor Name                              Address1                               Address2                                     Address3                           City              State   Zip          Country
MARRUFO, ANGELIQUE                         ADDRESS ON FILE
MARS BORO                                  MARS BORO ‐ TAX COLLECTO               BOX 298                                                                         MARS              PA      16046
MARS HILL TOWN                             MARS HILL TOWN ‐ TAX COL               P O BOX 368                                                                     MARS HILL         NC      28754
MARS HILL TOWN                             TAX COLLECTOR                          PO BOX 449                                                                      MARS HILL         ME      04758
MARS S.D./ADAMS TOWNSHIP                   MARS AREA SD ‐ TAX COLLE               110 SHADY FARM LANE                                                             MARS              PA      16046
MARS S.D./MARS BORO                        MARS AREA SD ‐ TAX COLLE               POB 298                                                                         MARS              PA      16046
MARS S.D./MIDDLESEX TOWN                   MARS AREA SD ‐ TAX COLLE               545 ROUTE 228                                                                   MARS              PA      16046
MARSAN FINANCIAL                           3047B SW 38TH CT                                                                                                       CORAL GABLES      FL      33146
MARSAN FINANCIAL                           4261 SW 72ND AVE                                                                                                       MIAMI             FL      33155
MARSDEN BLDG MAINTENANCE LLC               MI 87                                  P.O. BOX 1150                                                                   MINNEAPOLIS       MN      55480‐1150
MARSDEN WEST                               BIN 29450                              PO BOX 29426                                                                    PHOENIX           AZ      85038
MARSH & MCLENNAN AGENCY                    7015 COLLEGE BLVD 400                                                                                                  OVERLAND PK       KS      66211
MARSH & MCLENNAN AGENCY                    P O BOX 419103                                                                                                         BOSTON            MA      02241
MARSH & MCLENNAN AGENCY                    P O BOX 477                                                                                                            CAPE MAY          NJ      08204
MARSH & MCLENNAN AGY LLC                   PARK 80 W PLAZA 2                      250 PEHLE AVE 400                                                               SADDLE BROOK      NJ      07663
MARSH CONSTRUCTION                         MARSH ENTERPRISES                      P.O. BOX 51684                                                                  ALBUQUERQUE       NM      87181
MARSH LAKE COMMUNITY ASSOC, INC.           5440 FIRST COAST HIGHWAY                                                                                               AMELIA ISLAND     FL      32034
MARSH LANDING AT THE RESERVE HOA           430 NW LAKE WHITNEY PLACE                                                                                              PORT ST LUCIE     FL      34986
MARSH, TREVOR                              ADDRESS ON FILE
MARSHAL HAMBLIN                            329 HUGGINS DR                                                                                                         SPRINGTOWN        TX      76082
MARSHALL & STERLING                        110 MAIN ST                                                                                                            POUGHKEEPSIE      NY      12601
MARSHALL & STERLING                        5021 ANCHOR WAY                                                                                                        CHRISITANSTEAD    VI      00820
MARSHALL BLDG & REMOD                      6975 WASHINGTON AV S215                                                                                                EDINA             MN      55439
MARSHALL CITY                              MARSHALL CITY ‐ TREASURE               323 W MICHIGAN                                                                  MARSHALL          MI      49068
MARSHALL CNTY                              P O BOX 247                                                                                                            NEWFOLDEN         MN      56738
MARSHALL COUNTY                            MARSHALL CO. ‐ AUD/TREAS               208 E COLVIN AVENUESUIT                                                         WARREN            MN      56762
MARSHALL COUNTY                            MARSHALL CO‐REV COMMISSI               424 BLOUNT AVE ‐ SUITE 1                                                        GUNTERSVILLE      AL      35976
MARSHALL COUNTY                            MARSHALL COUNTY ‐ COLLEC               100 PLAZA, SUITE 104                                                            MADILL            OK      73446
MARSHALL COUNTY                            MARSHALL COUNTY ‐ SHERIF               52 JUDICIAL DR                                                                  BENTON            KY      42025
MARSHALL COUNTY                            MARSHALL COUNTY ‐ TREASU               112 WEST JEFFERSON, ROOM                                                        PLYMOUTH          IN      46563
MARSHALL COUNTY                            MARSHALL COUNTY ‐ TREASU               1201 BROADWAY, RM 1                                                             MARYSVILLE        KS      66508
MARSHALL COUNTY                            MARSHALL COUNTY ‐ TREASU               COURTHOUSE / 1 E MAIN ST                                                        MARSHALLTOWN      IA      50158
MARSHALL COUNTY                            MARSHALL COUNTY ‐ TREASU               PO BOX 130                                                                      BRITTON           SD      57430
MARSHALL COUNTY                            MARSHALL COUNTY ‐ TREASU               PO BOX 328                                                                      LACON             IL      61540
MARSHALL COUNTY                            MARSHALL COUNTY‐TAX COLL               PO BOX 40                                                                       HOLLY SPRINGS     MS      38635
MARSHALL COUNTY                            MARSHALL COUNTY‐TRUSTEE                1102 COURTHOUSE ANNEX                                                           LEWISBURG         TN      37091
MARSHALL COUNTY CHANCERY CLERK             PO BOX 219                                                                                                             HOLLY SPRINGS     MS      38635
MARSHALL COUNTY CLERK                      1101 MAIN ST                                                                                                           BENTON            KY      42025
MARSHALL COUNTY CLERK AND MASTER           201 M C COURTHOUSE                                                                                                     LEWISBURG         TN      37091
MARSHALL COUNTY SHERIFF                    MARSHALL COUNTY ‐ SHERIF               600 7TH STREET                                                                  MOUNDSVILLE       WV      26041
MARSHALL COUNTY TAX COLLECTOR              PO BOX 40                                                                                                              HOLLY SPRINGS     MS      38635
MARSHALL COUNTY TREASURER                  1 E MAIN ST                                                                                                            MARSHALLTOWN      IA      50158
MARSHALL COUNTY TREASURER                  112 W JEFFERSON STE 206                                                                                                PLYMOUTH          IN      46563
MARSHALL COUNTY TRUSTEE                    1102 COURTHOUSE ANNEX                                                                                                  LEWISBURG         TN      37091
MARSHALL INS                               P O BOX 2907                                                                                                           INDIAN TRAIL      NC      28079
MARSHALL MANAGEMENT GROUP, INC.            5821 SOUTHWEAT FREEWAY, SUITE 370                                                                                      HOUSTON           TX      77057
MARSHALL MUNROE
MARSHALL MUTUAL INS CO                     P O BOX 217                                                                                                            MARSHALL          IL      62441
MARSHALL PFEIFFER, ET AL.                  MARSHALL PFEIFFER                      PRO SE ‐ AKA GENTALMAN MARSHALL AS AGENT     4382 & 4384 MISSISSIPPI STREET     SAN DIEGO         CA      92104
MARSHALL PFEIFFER, ET AL.                  MARSHALL PFEIFFER                      PRO SE ‐ AKA GENTALMAN MARSHALL AS AGENT     PO BOX 33522                       SAN DIEGO         CA      92163
MARSHALL ROOFING                           INCORPORATED                           7220 TELEGRAPH SQ DR                                                            LORTON            VA      22079
MARSHALL TOWN                              MARSHALL TOWN ‐ TAX COLL               P O BOX 548                                                                     MARSHALL          NC      28753
MARSHALL TOWN                              MARSHALL TOWN ‐ TAX COLL               PO BOX 233                                                                      DEANSBORO         NY      13328
MARSHALL TOWN                              MARSHALL TWN TREASURER                 18655 GILLINGHAM DR                                                             RICHLAND CENTER   WI      53581
MARSHALL TOWNSHIP                          MARSHALL TOWNSHIP ‐ TREA               13551 MYRON AVERY DRIVE                                                         MARSHALL          MI      49068
MARSHALL TOWNSHIP                          MARSHALL TWP ‐ TAX COLLE               102 WESTMINSTER DR                                                              MARS              PA      16046
MARSHALL TWP. MUN. SANITARY AUTHORITY      525 PLEASANT HILL ROAD                 SUITE 200                                                                       WEXFORD           PA      15090
MARSHALL VILLAGE                           MARSHALL VLG TREASURER                 PO BOX 45 / 130 S PARDEE                                                        MARSHALL          WI      53559
MARSHALL, JAMI                             ADDRESS ON FILE
MARSHALL, JANE                             ADDRESS ON FILE
MARSHALL, KATRINA                          ADDRESS ON FILE
MARSHALL, KENNETH                          ADDRESS ON FILE
MARSHALL, SURIHYA                          ADDRESS ON FILE
MARSHALL, YLADREA                          ADDRESS ON FILE
MARSHALLS INSURANCE                        101 EIGHT STREET                                                                                                       POCOMOKE CITY     MD      21851
MARSHALLVILLE CITY                         MARSHALLVILLE ‐TAX COLLE               PO BOX 83                                                                       MARSHALLVILLE     GA      31057
MARSHFIELD CITY                            MARSHFIELD CITY TREASURE               630 S CENTRAL AVE, STE 5                                                        MARSHFIELD        WI      54449
MARSHFIELD TOWN                            MARSHFIELD TOWN‐TAX COLL               122 SCHOOL STREET ROOM                                                          MARSHFIELD        VT      05658
MARSHFIELD TOWN                            MARSHFIELD TOWN‐TAX COLL               870 MORAINE STREET                                                              MARSHFIELD        MA      02050
MARSHFIELD TOWN                            MARSHFIELD TWN TREASURER               9990 COUNTY RD T                                                                MARSHFIELD        WI      54449




                                                                                                             Page 558 of 998
                                      19-10412-jlg                 Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 562 of 1004
Creditor Name                            Address1                              Address2                                      Address3                           City               State   Zip          Country
MARSHFIELD WATER/SEWER                   MARSHFIELD TAX COLLECTOR              870 MORAINE STREET                                                               MARSHFIELD         MA      02050
MARTA ELENA ZALDANA DE                   MARTINEZ                              1406 GRAND PRINCE LN                                                             HOUSTON            TX      77073
MARTAN, JAIME                            ADDRESS ON FILE
MARTELL & OZIM, P.A.                     213 S. DILLARD STREET SUITE 210                                                                                        WINTER GARDEN      FL      34787
MARTELL TOWN                             PIERCE COUNTY TREASURER               PO BOX 87 / 414 W MAIN S                                                         ELLSWORTH          WI      54011
MARTENS JOHNSON INS AGY                  6227 EXECUTIVE BLVD                   ROCKVILLE                                                                        MD                 MD      20852
MARTHA A MARTINEZ                        ADDRESS ON FILE
MARTHA E DELONG TAX COLLECTOR            40 MT HOPE ROAD                                                                                                        QUARRYVILLE        PA      17566
MARTHA E. VON ROSENTIEL, P.C.            649 SOUTH AVENUE                      UNIT 7                                                                           SECANE             PA      19018
MARTHA G BRONITSKY TRUSTEE               PO BOX 9077                                                                                                            PLEASANTON         CA      94566
MARTHA HANNAH JACKSON &                  ESTATE OF J JACKSON                   520 MANGTHAM RD                                                                  GRIFFIN            GA      30224
MARTHAS VINEYARD                         P O  BOX 998                                                                                                           VINEYARD HAVEN     MA      02568
MARTHAS VINEYARD INS                     409 STATE RD                                                                                                           VINEYARD HAVEN     MA      02568
MARTIC TOWNSHIP                          LANCASTER COUNTY ‐ TREAS              150 N QUEEN ST. STE 122                                                          LANCASTER          PA      17603
MARTIN  WOOD APPRAISAL                   GROUP LTD                             43 S ST CLAIR ST                                                                 TOLEDO             OH      43604
MARTIN & BRUNAVS                         JANET MILES                           5775 GLENRIDGE DRIVE,                         BUILDING D, SUITE 100              ATLANTA            GA      30328
MARTIN & ROWLAND INC                     PO BOX 2303                                                                                                            WATERBURY          CT      06722
MARTIN AGENCY                            1721 ROUTE 37 EAST                                                                                                     TOMS RIVER         NJ      08753
MARTIN AGENCY                            P O BOX 50                                                                                                             POCAHONTAS         AR      72455
MARTIN APPRAISAL CO INC                  PO BOX 2075                                                                                                            LA PLATA           MD      20646
MARTIN CITY                              MARTIN CITY‐TAX COLLECTO              109 UNIVERSITY ST                                                                MARTIN             TN      38237
MARTIN CONSTRUCTION COMPANY              JEFFREY S. BAKER                      DIMENSIONAL DESIGN CONSTRUCTION, INC.         226 MONEE ROAD                     PARK FOREST        IL      60466
MARTIN COUNTY                            MARTIN CO. ‐ AUD/TREASUR              201 LAKE AVENUE SUITE 20                                                         FAIRMONT           MN      56031
MARTIN COUNTY                            MARTIN COUNTY ‐ SHERIFF               101 MAIN ST, COURTHOUSE                                                          INEZ               KY      41224
MARTIN COUNTY                            MARTIN COUNTY ‐ TAX COLL              BOX 998                                                                          STANTON            TX      79782
MARTIN COUNTY                            MARTIN COUNTY ‐ TAX COLL              P O BOX 664, COURTHOUSE                                                          WILLIAMSTON        NC      27892
MARTIN COUNTY                            MARTIN COUNTY ‐ TREASURE              129 MAIN STREET                                                                  SHOALS             IN      47581
MARTIN COUNTY                            MARTIN COUNTY‐TAX COLLEC              3485 SE WILLOUGHBY BLVD                                                          STUART             FL      34994
MARTIN COUNTY                            PO BOX 359                                                                                                             SHOALS             IN      47581
MARTIN COUNTY BUILDING DEPT              900 SE RUHNKE STREET                                                                                                   STUART             FL      34994
MARTIN COUNTY COURT CLERK                P.O. BOX 460                                                                                                           INEZ               KY      41224
MARTIN COUNTY FARM BUREA                 125 WEST BLVD                                                                                                          WILLIAMSTON        NC      27892
MARTIN COUNTY TAX COLLECTOR              3485 SE WILLOUGHBY BLVD                                                                                                STUART             FL      34994
MARTIN COUNTY TAX OFFICE                 305 E MAIN ST                                                                                                          WILLIAMSTON        NC      27892‐0664
MARTIN COUNTY TREASURER                  129 MAIN STREET                                                                                                        SHOALS             IN      47581
MARTIN DEL CAMPO, EMMANUEL               ADDRESS ON FILE
MARTIN DEVELOPMENT LLC                   11 MARBLERIDGE RD                                                                                                      NORTH ANDOVER      MA      01845
MARTIN ESTATES & ASSOCIA                 18022 ROGERS RD                                                                                                        NEW WAVERLY        TX      77358
MARTIN EXTERIORS INC                     1116 CANNELL CT 12                                                                                                     ROCKTON            IL      61072
MARTIN FIERROS &                         TINA ALVAREZ                          2015 RUSTEN AVE                                                                  NAMPA              ID      83686
MARTIN HOSP DIST C/O MAR                 MARTIN CAD ‐ TAX COLLECT              P O BOX 1349                                                                     STANTON            TX      79782
MARTIN INSURANCE AGENCY                  P. O. BOX 19600                                                                                                        NEW ORLEANS        LA      70179
MARTIN INSURANCE AGY INC                 4700 ORLEANS AVENUE                                                                                                    NEW                LA      70119
MARTIN L RANDOLPH APPRAISAL SERVICE      1828 CR 431A                                                                                                           LAKE PANASOFFKEE   FL      33538
MARTIN LEIGH                             1044 MAIN STREET                      STE. 900                                                                         KANSAS CITY        MO      64105
MARTIN LEIGH LAWS &                      FRITZLEN P.C.                         1044 MAIN STREET STE 900                                                         KANSAS CITY        MO      64105
MARTIN LEIGH PC                          ATTN: COURTNEY BAIN                   1044 MAIN ST STE 900                                                             KANSAS CITY        MO      64105
MARTIN LEIGH PC                          MATT SHRAKE                           2405 GRAND BOULEVARD SUITE 410                                                   KANSAS CITY        MO      64108
MARTIN MAJEWSKI                          ADDRESS ON FILE
MARTIN MARTINEZ JANITORIAL SERVICES      924 EAST FOURTH STREET                                                                                                 SINTON             TX      78387
MARTIN MOSQUEDA                          ADDRESS ON FILE
MARTIN PERRET AGENCY                     P O BOX 82098                                                                                                          LAFAYETTE          LA      70598
MARTIN ROOFING                           DEAN R MARTIN                         211 E FREEMAN STREET, SUITE 103                                                  DUNCANVILLE        TX      75116
MARTIN ROOFING INC                       PO BOX 3190                                                                                                            MERIDIAN           MS      39303
MARTIN S CRAIN &                         ADDRESS ON FILE
MARTIN TOWNSHIP                          MARTIN TOWNSHIP ‐ TREASU              732 114TH AVE                                                                    PLAINWELL          MI      49080
MARTIN VILLAGE                           MARTIN VILLAGE ‐ TREASUR              PO BOX 234                                                                       MARTIN             MI      49070
MARTIN W. DUKES AND JULIE E. DUKES       THE KING LAW FIRM, P.C.               ROBERT L. KING                                1212 BJERGE GADE P.O. BOX 9768     ST. THOMAS         VI      00801
MARTIN, ANDREW                           ADDRESS ON FILE
MARTIN, BETHANN                          ADDRESS ON FILE
MARTIN, DAVID                            ADDRESS ON FILE
MARTIN, DEBRA                            ADDRESS ON FILE
MARTIN, EDWARD                           ADDRESS ON FILE
MARTIN, GARY                             ADDRESS ON FILE
MARTIN, GREG                             ADDRESS ON FILE
MARTIN, JUDY                             ADDRESS ON FILE
MARTIN, KIMBERLY                         ADDRESS ON FILE
MARTIN, MATTHEW                          ADDRESS ON FILE
MARTIN, MICHAEL                          ADDRESS ON FILE
MARTIN, NEICEE                           ADDRESS ON FILE




                                                                                                           Page 559 of 998
                                       19-10412-jlg                 Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                   Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   563 of 1004
Creditor Name                              Address1                              Address2                                     Address3          City               State   Zip          Country
MARTIN, PRESTON                            ADDRESS ON FILE
MARTIN, RENEE                              ADDRESS ON FILE
MARTIN, RICHARD                            ADDRESS ON FILE
MARTIN, SHANE                              ADDRESS ON FILE
MARTIN, SPENCER                            ADDRESS ON FILE
MARTIN, STEVIE JO                          ADDRESS ON FILE
MARTINAPPRAISALS COM                       17144 HILL CREEK CT                                                                                  ORLAND PARK        IL      60467‐6002
MARTINEK FAMILY INS                        394 W MAIN ST STE B5                                                                                 HENDERSONVILLE     TN      37075
MARTINES &TORRES LAW OFFICES               PO BOX 192938                                                                                        SAN JUAN           PR      919
MARTINES, JUSTIN                           ADDRESS ON FILE
MARTINEZ & TORRES LAW OFFICE PSC           1510 CALLE BORI, URB. ANTONSANTI                                                                     SAN JUAN           PR      00927
MARTINEZ & TORRES LAW OFFICE PSC           PO BOX 192938                                                                                        SAN JUAN           PR      00919‐3409
MARTINEZ A/C AND HEATING                   9519 ALMEDA BEND CT                                                                                  HOUSTON            TX      77075
MARTINEZ AND MAJURE INS                    4724 MAIN ST                                                                                         MOSS POINT         MS      39563
MARTINEZ CONSTRUCTION                      1425 LANGENBERG AVE                                                                                  IOWA CITY          IA      52240
MARTINEZ LUNA, JONATHAN                    ADDRESS ON FILE
MARTINEZ PAINTING GROUP                    LLC                                   2530 MICHIGAN AVE STE D                                        KISSIMMEE          FL      34744
MARTINEZ ROOFING INC                       41 PARKMONT DR                                                                                       ROSWELL            GA      30076
MARTINEZ, ALISA                            ADDRESS ON FILE
MARTINEZ, AMANDA                           ADDRESS ON FILE
MARTINEZ, ANGELICA                         ADDRESS ON FILE
MARTINEZ, BELIND                           ADDRESS ON FILE
MARTINEZ, BERENICE                         ADDRESS ON FILE
MARTINEZ, BOBBY                            ADDRESS ON FILE
MARTINEZ, BRITTANY                         ADDRESS ON FILE
MARTINEZ, CLARISSA                         ADDRESS ON FILE
MARTINEZ, CODY                             ADDRESS ON FILE
MARTINEZ, DAVID                            ADDRESS ON FILE
MARTINEZ, DIGIANNA                         ADDRESS ON FILE
MARTINEZ, FELIPE                           ADDRESS ON FILE
MARTINEZ, GLORIA                           ADDRESS ON FILE
MARTINEZ, JAIME                            ADDRESS ON FILE
MARTINEZ, JENNIFER                         ADDRESS ON FILE
MARTINEZ, JESSE                            ADDRESS ON FILE
MARTINEZ, JILLIAN                          ADDRESS ON FILE
MARTINEZ, JOSE                             ADDRESS ON FILE
MARTINEZ, KENISHA                          ADDRESS ON FILE
MARTINEZ, LOUIS                            ADDRESS ON FILE
MARTINEZ, MARIA                            ADDRESS ON FILE
MARTINEZ, MARYORET
MARTINEZ, MARYORET                         ADDRESS ON FILE
MARTINEZ, REGINA                           ADDRESS ON FILE
MARTINEZ, SANDRA                           ADDRESS ON FILE
MARTINEZ, SOPHIA                           ADDRESS ON FILE
MARTINEZ, STEPHANIE                        ADDRESS ON FILE
MARTINEZ, STEVEN                           ADDRESS ON FILE
MARTINEZ, XOCHITL                          ADDRESS ON FILE
MARTINEZ, YOLANDA                          ADDRESS ON FILE
MARTINEZ‐MEDINA, CARLOS                    ADDRESS ON FILE
MARTINGHAM PROPERTY OWNERS ASSOC. INC      PO BOX 491                                                                                           ST. MICHAELS       MD      21663
MARTINS RIDGE HOMEOWNER ASSOCIATION, INC   3103 EMMORTON ROAD                                                                                   ABINGDON           MD      21009
MARTINS ROOFING REPAIRS                    CORP                                  108 HEATHERWOOD DR                                             ROYAL PALM BEACH   FL      33411
MARTINS, DEBBIE                            ADDRESS ON FILE
MARTINSBURG BORO                           M JANE STAILY ‐ TAX COLL              214 S. MARKET ST                                               MARTINSBURG        PA      16662
MARTINSBURG MTL                            P O BOX 171                                                                                          MARTINSBURG        MO      65264
MARTINSBURG TOWN                           MARTINSBURG TN ‐ COLLECT              PO BOX 14                                                      GLENFIELD          NY      13343
MARTINSON, JOSEPH                          ADDRESS ON FILE
MARTINSON, PATRICIA                        ADDRESS ON FILE
MARTINSVILLE CITY                          MARTINSVILLE CITY ‐ TREA              55 WEST CHURCH ST                                              MARTINSVILLE       VA      24112
MARTINY TOWNSHIP                           MARTINY TOWNSHIP ‐ TREAS              15051 110TH AVE                                                RODNEY             MI      49342
MARTISEKS MOBILE HOME PARK                 PO BOX 115                                                                                           WALLIS             TX      77485
MARTY PAY INS AGENCY                       212 WEST F ST                                                                                        TEHACHAPI          CA      93561
MARTY SCHUCK                               10230 SE 178TH ST                                                                                    SUMMERFIELD        FL      34491
MARTYS REAL ESTATE                         MARTYS RE 528 MAIN ST, INC.           200 CENTER ST, SUITE 17C                                       LUDLOW             MA      01056
MARTZ ALTSCHULER & ASSOC                   2 GREEN VILLAGE RD                                                                                   MADISON            NJ      07940
MARTZ, MELANIE                             ADDRESS ON FILE
MARVIN & BONGSUK KOSKI &                   ADDRESS ON FILE
MARVIN B. SASHINGTON, ET AL.               UTSEY & UTSEY                         J. JEFFERSON UTSEY                           P.O. BOX 615,     BUTLER             AL      36904
MARVIN F POER & COMPANY                    P.O. BOX 660076                                                                                      DALLAS             TX      75266‐0076
MARVIN S.C. DANG LLC                       PO BOX 4109                                                                                          HONOLULU           HI      96812‐4109




                                                                                                            Page 560 of 998
                                          19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           564 of 1004
Creditor Name                                Address1                                    Address2                                      Address3                              City               State   Zip          Country
MARVIN VILLAGE                               MARVIN VILLAGE ‐ TAX COL                    10004 NEW TOWN ROAD                                                                 MARVIN             NC      28173
MARWOOD COMMUNITY ASSOCIATION                4840 WESTFIELDS BLVD.                       SUITE 300                                                                           CHANTILLY          VA      20151
MARWOOD COMMUNITY ASSOCIATION, INC.          147 OLD SOLOMONS ISLAND ROAD SUITE 400                                                                                          ANNAPOLIS          MD      21401
MARWOOD LLC                                  8919 REISTERSTOWN RD.                                                                                                           PIKESVILLE         MD      21208
MARWOOD LLC                                  GROUND RENT COLLECTOR                       PO BOX 393                                                                          STEVENSON          MD      21153
MARWOOD, LLC                                 8919 REISTERSTOWN RD.                                                                                                           BALTIMORE          MD      21208
MARX, ANDREA                                 ADDRESS ON FILE
MARX, STEVEN                                 ADDRESS ON FILE
MARY ANN FETSICK TAX COLLECTOR               1401 GREENSBURG AVENUE                                                                                                          NORTH VERSAILLES   PA      15137
MARY ANN NEWMAN                              DANIELLE LORDI                              PETERKIN & ASSOCIATES                         222 NW IRVING AVE.                    BEND               OR      97703
MARY ANN RIVAS                               MICHAEL AVANESIAN                           JT LEGAL GROUP                                801 N BRAND BLVD. SUITE 1130          GLENDALE           CA      81203
MARY AUTUORO, ET AL.                         PETER D. TAMSEN, P.C.                       260 MONTAUK HIGHWAY, SUITE 14                                                       BAY SHORE          NY      11706
MARY B GROSSMAN CHPT 13                      PO BOX 510920                                                                                                                   MILWAUKEE          WI      53203
MARY BOWMAN AGENCY                           1108 WEST MAIN ST                                                                                                               JACKSONVILLE       AR      72076
MARY C BEAN                                  ADDRESS ON FILE
MARY C ENGLISH, ET AL.                       RONALD L DAVISON, ESQ.                      STARR, GERN, DAVISON & RUBIN, P.C.            105 EISENHOWER PARKWAY, SUITE 401     ROSELAND           NJ      07068‐1640
MARY CORINE FRANKLIN                         ADDRESS ON FILE
MARY DILLARD                                 ADDRESS ON FILE
MARY DONLAN                                  ADDRESS ON FILE
MARY DUNBAR THOMAS                           ADDRESS ON FILE
MARY ETTA JONES                              TULLOS AND TULLOS                           EUGENE C. TULLOS, ESQ                         P.O. BOX 74                           RALEIGH            MS      39153
MARY GERMANN &                               ADDRESS ON FILE
MARY GILLHAM                                 ADDRESS ON FILE
MARY GRIFFIN                                 ADDRESS ON FILE
MARY H LEMONS                                ADDRESS ON FILE
MARY HARRIS                                  ADDRESS ON FILE
MARY HERLIHY                                 ADDRESS ON FILE
MARY HOULE                                   ADDRESS ON FILE
MARY IDA TOWNSON CHAPTER 13 TRUSTEE          191 PEACHTREE ST NE STE 2200                                                                                                    ATLANTA            GA      30303‐1901
MARY J RAMOS                                 ADDRESS ON FILE
MARY JANE GEMBAROWICZ                        PRO SE                                      RONALD GEMBAROWICZ                                                                  FRAMINGHAM         MA      01701
MARY K VIEGELAHN CHPT 13 TRUSTEE             10500 HERITAGE BLVD STE 201                                                                                                     SAN ANTONIO        TX      78216
MARY KLUFA AND EST OF                        FRANK KLUFA                                 304 N CHURCH ST                                                                     PILOT POINT        TX      76258
MARY L CLEAVELAND                            ADDRESS ON FILE
MARY LAW                                     THOMAS LAURIE, ESQ.                         NEVADA LEGAL SERVICES                         204 MARSH AVE., SUITE 101             RENO               NV      89509
MARY LLOYD &                                 ADDRESS ON FILE
MARY LOU NAVA, ET AL.                        LUIS CESAR LABRADO                          2601 MONTANA AVE.                                                                   EL PASO            TX      79903
MARY LOU NAVA, ET AL.                        RICHARD A.ROMAN                             1018 BROWN STREET.                            STATE BAR NO.: 007 89595              EL PASO            TX      79902
MARY M PORCHE                                ADDRESS ON FILE
MARY MARGARET DEMPSEY                        ADDRESS ON FILE
MARY MCLEAN INSURANCE                        921 MANOR RD                                                                                                                    STATEN ISLAND      NY      10314
MARY MORSE &                                 ADDRESS ON FILE
MARY PANICOE                                 ADDRESS ON FILE
MARY PAYNE                                   ADDRESS ON FILE
MARY PHILLIPS                                ADDRESS ON FILE
MARY POPE                                    ADDRESS ON FILE
MARY REYNOLDS &                              ADDRESS ON FILE
MARY ROGAN                                   ADDRESS ON FILE
MARY ROSATI                                  ADDRESS ON FILE
MARY SOLLIS & ROBERT                         ADDRESS ON FILE
MARY TORO &                                  ADDRESS ON FILE
MARY VEIT &                                  ADDRESS ON FILE
MARY WINTER                                  ADDRESS ON FILE
MARYANN BATTAGLIA, ET AL.                    STERLING J. SANTAMARIA, ESQ.                LAW OFFICES OF MONTELL FIGGINS, ESQ.          17 ACADEMY STREET, SUIT 305           NEWARK             NJ      07102
MARYLAND                                     ARLENE WILLIAMS                             500 NORTH CALVERT STREET, SUITE 402                                                 BALTIMORE          MD      21202
MARYLAND                                     BETTY MCBRIDE                               500 NORTH CALVERT STREET, SUITE 402                                                 BALTIMORE          MD      21202
MARYLAND                                     GENERAL CONTACT                             500 NORTH CALVERT STREET, SUITE 402                                                 BALTIMORE          MD      21202
MARYLAND                                     LAURA STANLEY                               500 NORTH CALVERT STREET, SUITE 402                                                 BALTIMORE          MD      21202
MARYLAND                                     LICENSING UNIT                              500 NORTH CALVERT STREET, SUITE 402                                                 BALTIMORE          MD      21202
MARYLAND                                     MONEY SERVICE AND MORTGAGE                  500 NORTH CALVERT STREET, SUITE 402                                                 BALTIMORE          MD      21202
MARYLAND CASUALTY CO                         P O  BOX 4666                                                                                                                   CAROL STREAM       IL      60197
MARYLAND CERTIFIED APPRAISERS                6215 BROOKLYN BRIDGE RD                                                                                                         LAUREL             MD      20707
MARYLAND CMSN OF FINANCIAL REGULATION        ATTN: LICENSING UNIT                        500 NORTH CALVERT STREET, ROOM 402                                                  BALTIMORE          MD      21202
MARYLAND CMSN OF FINANCIAL REGULATION        CHANEL ROBINSON                             500 NORTH CALVERT STREET, ROOM 402                                                  BALTIMORE          MD      21202
MARYLAND DEPARTMENT OF HEALTH                201 W PRESTON STREET                                                                                                            BALTIMORE          MD      21201
MARYLAND DEPT OF ASSESSMENTS & TAXATION      301 W. PRESTON ST.                                                                                                              BALTIMORE          MD      21201‐2395
MARYLAND DEPT OF ASSESSMENTS & TAXATION      PO BOX 17052                                                                                                                    BALTIMORE          MD      21297‐1052
MARYLAND FAIR PLAN INS                       3290 N RIDGE RD STE 210                                                                                                         ELLICOT CITY       MD      21043
MARYLAND FIRST TITLE, LTD.                   306 NORTH CRAIN HIGHWAY                                                                                                         GLEN BURNIE        MD      21061
MARYLAND MORTGAGE CO                         GROUND RENT                                 6 S CALVERT ST                                                                      BALTIMORE          MD      21202




                                                                                                                     Page 561 of 998
                                   19-10412-jlg             Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   565 of 1004
Creditor Name                         Address1                                   Address2                                     Address3                               City              State   Zip        Country
MARYLAND MORTGAGE COMPANY             6 SOUTH CALVERT STREET                                                                                                         BALTIMORE         MD      21202
MARYLAND REO CONNECTION, LLC          241 E 4TH ST. 104                                                                                                              FREDERICK         MD      21701
MARYLAND REO CONNECTION, LLC          ATTN: BRENDA SARVER                        241 E 4TH ST., STE 104                                                              FREDERICK         MD      21701
MARYLAND REO REALTY                   13978 BALTIMORE AVE                                                                                                            LAUREL            MD      20707
MARYLAND REO REALTY                   ATTN: GLADWIN DCOSTA                       13978 BALTIMORE AVE                                                                 LAUREL            MD      20707
MARYLAND TOWN                         MARYLAND TOWN ‐ TAX COLL                   40 MAIN STREET                                                                      SCHENEVUS         NY      12155
MARYLIN GIZOWSKI                      9414 S CLIFTON PARK RD                                                                                                         EVERGREEN PARK    IL      60805
MARYLIN GIZOWSKI & EST                OF G GIZOWSKI                              9414 S CLIFTON PARK AVE                                                             EVERGREEN PARK    IL      60805
MARYLOU CORBETT TAX COLLECTOR         P O BOX 851                                                                                                                    DINGMANS FERRY    PA      18328
MARYS FLOORING LLC                    10950 NW 138 ST STE2                                                                                                           HIALEAH GARDENS   FL      33018
MARYSVILLE BORO                       ELIZABETH BAKER ‐ COLLEC                   310 KINGS HWY                                                                       MARYSVILLE        PA      17053
MARYSVILLE CITY                       MARYSVILLE CITY ‐ TREASU                   1111 DELAWARE                                                                       MARYSVILLE        MI      48040
MARYSVILLE MUTUAL                     INSURANCE CO                               PO BOX 151                                                                          MARYSVILLE        KS      66508
MARYSVILLE MUTUAL INS CO              1001 BROADWAY ST                                                                                                               MARYSVILLE        KS      66508
MARYVILLE CITY                        MARYVILLE CITY‐TAX COLLE                   410 WEST BROADWAY                                                                   MARYVILLE         TN      37801
MAS INTERIORS                         MARCUS SANCHEZ                             6187 NW 167ST UNIT H‐29                                                             HIALEAH           FL      33015
MASC AUSTIN PROPERTIES, INC.          945 ELDRIDGE ROAD                                                                                                              SUGAR LAND        TX      77478
MASERATI DRIVE TRUST                  KERRY P. FAUGHNAN                          LAW OFFICES OF KERRY P. FAUGHNAN             P.O. BOX 335361                        N. LAS VEGAS      NV      89033‐5361
MASHBURN, JAMIE                       ADDRESS ON FILE
MASHBURN, JASON                       ADDRESS ON FILE
MASHPEE TOWN                          MASHPEE TOWN ‐ TAX COLLE                   16 GREAT NECK ROAD NORTH                                                            MASHPEE           MA      02649
MASIELLO INSURANCE AGY                69‐A ISLAND STREET STE 1                                                                                                       KEENE             NH      03431
MASIH, HAROON                         ADDRESS ON FILE
MASIMO CONSTRUCTION INC               3906 NORTHWEST 90TH AVE                                                                                                        SUNRISE           FL      33351
MASIMO CONTS &                        J SELZ FOR EST OF M SELZ                   16105 83RD PLACE N                                                                  LOXAHATCHEE       FL      33470
MASON & CO REALTY                     215 S SECOND STREET                        SUITE A                                                                             JACKSONVILLE      AR      72076
MASON AMOX & CUNNINGHAM               405 P O LK ST                                                                                                                  MANSFIELD         LA      71052
MASON CITY                            MASON CITY ‐ TREASURER                     PO BOX 370                                                                          MASON             MI      48854
MASON CITY                            MASON CITY‐TAX COLLECTOR                   12157 MAIN ST                                                                       MASON             TN      38049
MASON CONTRACTING CORP                ANTINO DISPIRITO                           1 HILLDALE RD                                                                       GLEN COVE         NY      11542
MASON COUNTY                          MASON COUNTY ‐ SHERIFF                     PO BOX 502                                                                          MAYSVILLE         KY      41056
MASON COUNTY                          MASON COUNTY ‐ TREASURER                   125 N. PLUM                                                                         HAVANA            IL      62644
MASON COUNTY                          MASON COUNTY ‐ TREASURER                   304 E LUDINGTON                                                                     LUDINGTON         MI      49431
MASON COUNTY                          MASON COUNTY ‐ TREASURER                   PO BOX 429                                                                          SHELTON           WA      98584
MASON COUNTY  C/O APPR D              MASON CAD ‐ TAX COLLECTO                   P O BOX 1119                                                                        MASON             TX      76856
MASON COUNTY SHERIFF                  200 6TH ST ‐ MASON CTY COURTHOUSE                                                                                              POINT PLEASANT    WV      25550
MASON COUNTY TREASURER                PO BOX 429                                                                                                                     SHELTON           WA      98584
MASON CREEK UD  L                     MASON CREEK UD ‐ TAX COL                   11111 KATY FRWY 725                                                                 HOUSTON           TX      77079
MASON DIXON CONTRACTING INC.          PO BOX 2269                                                                                                                    UMATILLA          FL      32784
MASON DIXON CUSTOM BUILDER INC.       PO BOX 2269                                                                                                                    UMATILLA          FL      32784
MASON INS AGENCY                      4939 WEST 95TH ST                                                                                                              OAK LAWN          IL      60453
MASON ROOFING                         PML MASON CONTRACTORS, LLC                 205 EQUESTRIAN COURT                                                                ROCKWALL          TX      75089
MASON SCHILLING AND MASON CO LPA      PO BOX 498367                                                                                                                  CINCINNATI        OH      45249
MASON TOWN                            MASON TOWN ‐ TAX COLLECT                   16 DARLING HILL ROAD                                                                MASON             NH      03048
MASON TOWNSHIP                        MASON TOWNSHIP ‐ TREASUR                   2431 DIETZEL RD.                                                                    TWINING           MI      48766
MASON TOWNSHIP                        MASON TOWNSHIP ‐ TREASUR                   68274 CASSOPOLIS ROAD                                                               CASSOPOLIS        MI      49031
MASON TOWNSHIP                        PO BOX 386                                                                                                                     UNION             MI      49130
MASON VILLAGE                         MASON VLG TREASURER                        PO BOX 24                                                                           MASON             WI      54856
MASON YANOWITZ                        1929 WASHO WAY                                                                                                                 STOCKTON          CA      95206
MASON, ANTOINETTE                     ADDRESS ON FILE
MASON, BOBBIE                         ADDRESS ON FILE
MASON, CHRISTIAN                      ADDRESS ON FILE
MASON, CHRISTINE                      ADDRESS ON FILE
MASON, JENNIFER                       ADDRESS ON FILE
MASON, MARGARET                       ADDRESS ON FILE
MASON, MICHAEL                        ADDRESS ON FILE
MASONTOWN BORO                        KATHLEEN PACKRONI ‐ COLL                   407 NORTH MAIN STREET                                                               MASONTOWN         PA      15461
MASONVILLE TOWN                       MASONVILLE TOWN‐TAX COLL                   P.O. BOX 275                                                                        MASONVILLE        NY      13804
MASONVILLE TOWNSHIP                   MASONVILLE TWP ‐ TREASUR                   PO BOX 166                                                                          RAPID RIVER       MI      49878
MASPONS SELLEK LLP                    KARINA MEDEROS                             2333 PONCE DE LEON BLVD, SUITE 314                                                  CORAL GABLES      FL      33134
MASS APPRAISAL SERVICES               8706 ARLEY DR                                                                                                                  SPRINGFIELD       VA      22153
MASS DEVELOPMENT FINANCE              MASS DEVELOPMENT                           P.O. BOX 55073 ‐ MASSDEV                                                            BOSTON            MA      02205
MASS PROP INS                         1534 DORCHESTER AVE                                                                                                            DORCHESTER        MA      02122
MASS REALTY ADVISORS                  REO NATIONAL CORP                          85 ROBERT STREET                                                                    BOSTON            MA      02131
MASSAC COUNTY                         MASSAC COUNTY ‐ TREASURE                   ONE SUPERMAN SQUARE, RM                                                             METROPOLIS        IL      62960
MASSAC COUNTY CLERK                   1 SUPERMAN SQUARE STE 2A                                                                                                       METROPOLIS        IL      62960
MASSAC COUNTY TREASURER               1 SUPERMAN SQ  RM 2C                                                                                                           METROPOLIS        IL      62960
MASSACHUSETTS                         ANNA CVITKOVIC                             NON‐DEPOSITORY INSTITUTION SPVS UNIT         1000 WASHINGTON STREET, 10TH FLOOR     BOSTON            MA      02118‐2218
MASSACHUSETTS                         CONSUMER FINANCE, DEBT, MONEY SERVICE      NON‐DEPOSITORY INSTITUTION SPVS UNIT         1000 WASHINGTON STREET, 10TH FLOOR     BOSTON            MA      02118‐2218
MASSACHUSETTS                         ELIZABETH BENOTTI                          NON‐DEPOSITORY INSTITUTION SPVS UNIT         1000 WASHINGTON STREET, 10TH FLOOR     BOSTON            MA      02118‐2218




                                                                                                            Page 562 of 998
                                         19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     566 of 1004
Creditor Name                               Address1                               Address2                                         Address3                               City              State   Zip        Country
MASSACHUSETTS                               GENERAL CONTACT                        NON‐DEPOSITORY INSTITUTION SPVS UNIT             1000 WASHINGTON STREET, 10TH FLOOR     BOSTON            MA      02118‐2218
MASSACHUSETTS                               MICHAEL DESOUSA, EXAMINER              NON‐DEPOSITORY INSTITUTION SPVS UNIT             1000 WASHINGTON STREET, 10TH FLOOR     BOSTON            MA      02118‐2218
MASSACHUSETTS                               MORTGAGE                               NON‐DEPOSITORY INSTITUTION SPVS UNIT             1000 WASHINGTON STREET, 10TH FLOOR     BOSTON            MA      02118‐2218
MASSACHUSETTS                               NICHOLAS NEPVEU                        NON‐DEPOSITORY INSTITUTION SPVS UNIT             1000 WASHINGTON STREET, 10TH FLOOR     BOSTON            MA      02118‐2218
MASSACHUSETTS                               NICOLE BULLOCK                         NON‐DEPOSITORY INSTITUTION SPVS UNIT             1000 WASHINGTON STREET, 10TH FLOOR     BOSTON            MA      02118‐2218
MASSACHUSETTS                               THOMAS BRENNAN                         NON‐DEPOSITORY INSTITUTION SPVS UNIT             1000 WASHINGTON STREET, 10TH FLOOR     BOSTON            MA      02118‐2218
MASSACHUSETTS DEPARTMENT OF REVENUE         200 ARLINGTON ST                                                                                                               CHELSEA           MA      02150
MASSACHUSETTS PROP INS                      2 CENTER PLAZA                                                                                                                 BOSTON            MA      02108
MASSACHUSETTS PROPERTY                      INSURANCE                              PO BOX 981030                                                                           BOSTON            MA      02298
MASSACHUSETTS PROPERTY INSURANCE            TWO CENTER PLAZA                                                                                                               BOSTON            MA      02108‐1904
MASSACHUSETTS SECRETARY                     OF THE COMMONWEALTH                    ONE ASHBURTON PLACE, 17TH FLOOR                                                         BOSTON            MA      02108‐1512
MASSACHUSETTS SECRETARY OF STATE            ONE ASHBURTON PLACE, ROOM 1717                                                                                                 BOSTON            MA      02108
MASSAD INS                                  194 COLEMAN ST                                                                                                                 NEW LONDON        CT      06320
MASSAPEQUA LH INC                           3245 MERRICK RD                                                                                                                WANTAGH           NY      11793
MASSAPEQUA PARK VILLAGE                     MASSAPEQUA PARK VILL‐ RE               VILLAGE HALL ‐ 151 FRONT                                                                MASSAPEQUA PARK   NY      11762
MASSAPEQUA WATER DISTRICT                   84 GRAND AVENUE                                                                                                                MASSAPEQUA        NY      11758‐4990
MASSEE, KALEY                               ADDRESS ON FILE
MASSELLO, MATTHEW                           ADDRESS ON FILE
MASSENA CEN SCH (COMBINE                    MASSENA CS‐TAX COLLECTOR               60 MAIN STTOWN HALL                                                                     MASSENA           NY      13662
MASSENA ELECTRIC DEPARTMENT                 PO BOX 209                                                                                                                     MASSENA           NY      13662
MASSENA TOWN                                MASSENA TOWN ‐ TAX COLLE               60 MAIN ST TOWN HALL                                                                    MASSENA           NY      13662
MASSENA VILL.(TWN.OF MAS                    MASSENA VILL/MASSENA‐CLE               60 MAIN STREET‐ TOWN HAL                                                                MASSENA           NY      13662
MASSEY APPRAISAL                            110 W LEBANON ST                                                                                                               MOUNT AIRY        NC      27030
MASSEY BUILDERS LLC                         MICHAEL DAVID MASSEY                   103 TUPELO DR.                                                                          WEST MONROE       LA      71291
MASSEY, RACHEL                              ADDRESS ON FILE
MASSEYS ADVANCED CONSTRUCTION               PO BOX 350                                                                                                                     WILLS POINT       TX      75169
MASSEYS ADVANCED CONSTRUCTION LLC           PO BOX 350                                                                                                                     WILLS POINT       TX      75169
MASSIE, CHERIE                              ADDRESS ON FILE
MAST YARD WEST CONDO ASSOC.                 C/O FOXFIRE PROPERTY MANAGEMENT        PO BOX 1438                                                                             CONCORD           NH      03302
MASTER ELITE ROOFING                        4502 ACUSHNET DR                                                                                                               CORPUS CHRISTI    TX      78413
MASTER HOA FOR GREEN                        18650 E 45TH AVENUE                                                                                                            DENVER            CO      80249
MASTER KINGS CROSSING ASSOCIATION, INC      P.O. BOX 8232                                                                                                                  CORPUS CHRISTI    TX      78468
MASTER OF ROOF ASOCIADOS INC.               NARCISO PAGAN RUIZ                     2 DA EXT EL VALLE LAUREL 361                                                            LAJAS             PR      00667
MASTER PLAN CONSTRUCTION                    2308 N VILLAGE LN                                                                                                              GARDENDALE        AL      35071
MASTER QUOTE INSURANCE                      9617 PARKWAY EAST                                                                                                              BIRMINGHAM        AL      35215
MASTER RESTORATION                          2078 WEAVER PARK DR                                                                                                            CLEARWATER        FL      33765
MASTER ROOFING LLC                          4497 CR 44                                                                                                                     JOHNSTOWN         CO      80534
MASTER TOUCH REMODELING                     1 LAKEWOOD LN                                                                                                                  LAKE JACKSON      TX      77566
MASTER WOOD WORKS                           2716 HWY 18 WEST                                                                                                               QUITMAN           MS      39355
MASTERCARE & PAUL                           BEHRENS & SUE SANDERS                  1317 SIMPSON WAY STE F                                                                  ESCONDIDO         CA      92029
MASTERCARE CARPET                           1317 SIMPSON WAY STE F                                                                                                         ESCONDIDO         CA      92029
MASTERCRAFT BUILD GRP IN                    PO BOX 600369                                                                                                                  ST JOHNS          FL      32260
MASTERCRAFT BUILDER &                       ROBERT &DYWANDA IDLEBIRD               PO BOX 600369                                                                           ST JOHNS          FL      32260
MASTERCRAFT EXTERIORS OF                    MASSACHUSETTS INC                      87 BEAVER STREET, SUITE B                                                               WALTHAM           MA      02453
MASTERCRAFT ROOFING                         BENCHMARK SUPPLY & SERVICE LLC         3479 TECHNOLOGY DR                                                                      NORTH VENICE      FL      34275
MASTERCRAFT ROOFING &                       E ALTUN & J ALTUN                      22160 SOLIEL CIR W                                                                      BOCA RATON        FL      33433
MASTERCRAFT ROOFING AND CONSTRUCTION        WILLIE HOBDY                           10600 W. HWY 80                                                                         FORNEY            TX      75126
MASTERPIECE ROOFING & PAINTING LLC          7700 E ILIFF AVENUE, SUITE D                                                                                                   DENVER            CO      80231
MASTERPRO SERVICES                          224 BROWN INDUSTRIAL PKWY STE 101                                                                                              CANTON            GA      30114
MASTERS CONST LLC                           9803 KRAFTHILL RD                                                                                                              PERRY HALL        MD      21128
MASTER'S CONSTR. MGMT. SERVICES, LLC        JEROME HAMPTON                         9501 CROOM ACRES DRIVE                                                                  UPPER MARLBORO    MD      20772
MASTERS COVERAGE CORP                       747 CHESTNUT RIDGE RD                                                                                                          CHESTNUT RIDGE    NY      10977
MASTERS HOME RENOVATION & DESIGN CORP       90 BROOKSIDE AVE                                                                                                               MOUNT VERNON      NY      10553
MASTERS TERMITE INC.                        5454 3/4 E. BEVERLY BLVD. SUITE A                                                                                              LOS ANGELES       CA      90022
MASTERS, CHANTA                             ADDRESS ON FILE
MASTERSON INSURANCE AGY                     1600 STEWART AVE 701                                                                                                           WESTBURY          NY      11590
MASTERSON, ASHLEY                           ADDRESS ON FILE
MASTIN, RYAN                                ADDRESS ON FILE
MASTODON TOWNSHIP                           MASTODON TOWNSHIP ‐ TREA               1371 S US 2                                                                             CRYSTALL FALLS    MI      49920
MASTROVITO, PETER                           ADDRESS ON FILE
MASUR, MISTY                                ADDRESS ON FILE
MAT CONSTRUCTION FOR                        ACCT OF JULISA CALLEROS                20268 CAMEO DR                                                                          APPLE VALLEY      CA      92308
MAT CONSTRUCTION INC                        20268 CAMEO RD                                                                                                                 APPLE VALLEY      CA      92308
MATA, CARLOS                                ADDRESS ON FILE
MATA, MARISOL                               ADDRESS ON FILE
MATA, MICHELE                               ADDRESS ON FILE
MATAGORDA COUNTY                            MATAGORDA COUNTY ‐ COLLE               1700 SEVENTH ST 203                                                                     BAY CITY          TX      77414
MATAMORAS BORO                              JANE M DRAKE ‐ TAX COLLE               807 AVENUE N                                                                            MATAMORAS         PA      18336
MATAMORAS BOROUGH TAX COLLECTOR             807 AVENUE NORTH                                                                                                               MATAMORAS         PA      18336
MATANUSKA‐SUSITNA BOROUG                    MATANUSKA‐SUSITNA BOROUG               350 EAST DAHLIA AVE                                                                     PALMER            AK      99645




                                                                                                                  Page 563 of 998
                                          19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                567 of 1004
Creditor Name                                Address1                         Address2                                    Address3                             City             State   Zip     Country
MATANZAS SHORES WWTP                         6972 LAKE GLORIA BLVD                                                                                             ORLANDO          FL      32809
MATAWAN BOROUGH TAX COLLECTOR                201 BROAD STREET                                                                                                  MATAWAN          NJ      07747
MATC GROUP INC                               103 CARNEGIE CTR  STE 300                                                                                         PRINCETON        NJ      08540
MATCH ALL DRYWALL REPAIR                     & RAFAEL & MARTA MORALES         1503 E GREENTREE DR                                                              TEMPE            AZ      85284
MATCHPOINT HOA                               PO BOX 5800                                                                                                       AVON             CO      81620
MATCO SERVICES GROUP LLC                     1802 BLUE WATER BAY DR                                                                                            KATY             TX      77494
MATEEN KHAN & AYESHA                         KHAN                             8656 NW 43RD CT                                                                  CORAL SPRINGS    FL      33065
MATELSKI, RUAN                               ADDRESS ON FILE
MATEO, JONATHAN                              ADDRESS ON FILE
MATHEUS ESPINOZA, LUCAS                      ADDRESS ON FILE
MATHEW A. VEDOVA, ET AL.                     STEPHEN R. VEDOVA                FOLEY & MANSFIELD, PLLP                     70 WEST MADISON ST, SUITE 3000       CHICAGO          IL      60602
MATHEW TARALLO                               & KIMBERLY TARALO                10 BARTON ST                                                                     NEWBURGH         NY      12550
MATHEWS APPRAISAL SERVICES INC               1533 CADES BAY AVE                                                                                                JUPITER          FL      33458
MATHEWS APPRAISALS INC                       1741 FAIRVIEW SHORES DR                                                                                           ORLANDO          FL      32804
MATHEWS COUNTY                               MATHEWS COUNTY ‐ TREASUR         P O BOX 305                                                                      MATHEWS          VA      23109
MATHEWS, LAVINIA                             ADDRESS ON FILE
MATHEWS, MISCHAELA                           ADDRESS ON FILE
MATHEWS, REBEKAH                             ADDRESS ON FILE
MATHIAS TOWNSHIP                             MATHIAS TOWNSHIP ‐ TREAS         P.O. BOX 132                                                                     TRENARY          MI      49891
MATHIAS, CHRISTINA                           ADDRESS ON FILE
MATHIS ISD                                   MATHIS ISD ‐ TAX COLLECT         PO BOX 1179                                                                      MATHIS           TX      78368
MATHIS, CHIANTE                              ADDRESS ON FILE
MATHIS, EMILY                                ADDRESS ON FILE
MATHIS, KAMESHA                              ADDRESS ON FILE
MATHIS, KYMBERLY                             ADDRESS ON FILE
MATHIS, RENITA                               ADDRESS ON FILE
MATHIS, SHEILA                               ADDRESS ON FILE
MATHIS, TONI                                 ADDRESS ON FILE
MATHONICAN, LAQUESSA                         ADDRESS ON FILE
MATI LEEAL, ET AL.                           CHASNICK TERRASI, PLLC           DAVID CHASNICK, ESQ                         42705 GRAND RIVER AVE, SUITE 201     NOVI             MI      48375
MATIAS, GABRIEL                              ADDRESS ON FILE
MATKINS, DANIEL                              ADDRESS ON FILE
MATLEN SILVER GROUP, INC.                    ATTN: GENERAL COUNSEL            1140 US HIGHWAY 22  310                                                          BRIDGEWATER      NJ      08807
MATOS QUINTANA, MIGUEL                       ADDRESS ON FILE
MATRIX REAL ESTATE INC                       5084 FAR HILLS AVE                                                                                                DAYTON           OH      45429
MATRIX ROOFING & CONSTR                      10600 MONTWOOD DR STE104                                                                                          EL PASO          TX      79935
MATRONE, MARSHA                              ADDRESS ON FILE
MATSON CARPENTRY LLC                         541 15TH ST                                                                                                       CLAYTON          WI      54004
MATT COMO CARPENTRY LLC                      97 BAGLEY RD                                                                                                      SOUTHBURY        CT      06488
MATT EASTON                                  MATTHEW T EASTON                 2601 FLEECE DR.                                                                  CORPUS CHRISTI   TX      78414
MATT THOMAS &                                ADRIANNE THOMAS                  12772 150TH AVE                                                                  KESWICK          IA      50136
MATTAPOISETT TOWN                            MATTAPOISETT TN‐ COLLECT         16 MAIN STREET                                                                   MATTAPOISETT     MA      02739
MATTESON TOWN                                WAUPACA COUNTY TREASURER         811 HARDING ST                                                                   WAUPACA          WI      54981
MATTESON TOWNSHIP                            MATTESON TOWNSHIP ‐ TREA         313 FISCHERS HIDEAWAY                                                            BRONSON          MI      49028
MATTHEIS APPRAISALS INC                      501A W MAIN ST                                                                                                    MIDDLETOWN       MD      21769
MATTHEIS APPRAISALS, INC.                    110 NORTH POINTE TERRACE                                                                                          MIDDLETOWN       MD      21769
MATTHEW CARL LEITEM                          ADDRESS ON FILE
MATTHEW FERNANDES                            ADDRESS ON FILE
MATTHEW GRUM                                 ADDRESS ON FILE
MATTHEW HAHN                                 ADDRESS ON FILE
MATTHEW HAUGHEY, PRO PER                     MATTHEW HAUGHEY (PRO SE)         1325 S MARMOT DR.                                                                TUCSON           AZ      85713
MATTHEW HILL INSURANCE                       AGENCY                           1120 NASA PARKWAY 113                                                            HOUSTON          TX      77058
MATTHEW KEYS                                 ADDRESS ON FILE
MATTHEW KIZER                                ADDRESS ON FILE
MATTHEW MCCAULEY                             ADDRESS ON FILE
MATTHEW MIGUEL LYONS                         ADDRESS ON FILE
MATTHEW PORTER                               ADDRESS ON FILE
MATTHEW R OSBORNE P C                        11178 HURON ST SUITE 7                                                                                            NORTHGLENN       CO      80234
MATTHEW STAFFORD                             ADDRESS ON FILE
MATTHEW T BUSH                               ADDRESS ON FILE
MATTHEW W. JONES, SR.                        ADDRESS ON FILE
MATTHEWS, ANDREA                             ADDRESS ON FILE
MATTHEWS, BRITTON                            ADDRESS ON FILE
MATTHEWS, CHARRELYNNE                        ADDRESS ON FILE
MATTHEWS, KHARMIA                            ADDRESS ON FILE
MATTINA INS AGENCY                           1829 PASS RD                                                                                                      BILOXI           MS      39531
MATTINGLY ROOF CONST.                        PHILIP A MATTINGLY               1839 TEMPLIN AVE                                                                 BARDSTOWN        KY      40004
MATTIS INSURANCE AGENCY                      4553‐A HWY 6 NORTH                                                                                                HOUSTON          TX      77084
MATTIX CROSSING CONDOMINIUM ASSOCIATION      170 COLONIAL CT                                                                                                   GALLOWAY         NJ      08205
MATTOX & ASSOCIATES                          MICHAEL ROSS MATTOX              500 GOLDEN BELL DRIVE                                                            GLENN HEIGHTS    TX      75154




                                                                                                        Page 564 of 998
                                   19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                 DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                    Pg CREDITOR MATRIX
                                                                                           568 of 1004
Creditor Name                         Address1                           Address2                                      Address3                               City                 State   Zip          Country
MATTSON, CORTNEY                      ADDRESS ON FILE
MATTSON, DAVY                         ADDRESS ON FILE
MATULONIS, BRYAN                      ADDRESS ON FILE
MATYLAC DEVELOPMENT NO2               8011 SOUTH LANGLEY                                                                                                      CHICAGO              IL      60619
MATZ LAND TRANSFER SERVICES, INC      940 WEST VALLEY ROAD               SUITE 1301                                                                           WAYNE                PA      19087
MAU APPRAISALS                        311 E ANN ST SUITE 1                                                                                                    KAUKAUNA             WI      54130
MAUCH, ROWDY                          ADDRESS ON FILE
MAUDE WHITAKER                        401 FREDERICK AVE                                                                                                       BELLWOOD             IL      60104
MAUI                                  MAUI DIRECTOR OF FINANCE           70 EAST KAAHUMANU AVE ST                                                             KAHULUI              HI      96732
MAULDIN, MARK                         ADDRESS ON FILE
MAUREEN DAVIS                         ADDRESS ON FILE
MAUREEN DEPASQUALE                    ANTHONY V. MERRILL, ESQ.           FRANK & ASSOCIATES, P.C.                      500 BI‐COUNTY BOULEVARD, SUITE 465     FARMINGDALE          NY      11735
MAUREEN MCNAMARA                      ADDRESS ON FILE
MAUREEN PETRYNIEC                     ADDRESS ON FILE
MAURICE GERARD, ET AL.                HUMBLE & TIPTON                    DAVID W. TIPTON, ESQ                          800 S GAY ST, STE 1401                 KNOXVILLE            TN      37929
MAURICE MAC WILLIS AGNCY              4657 A ARENDELL STREET                                                                                                  MOREHEAD CITY        NC      28557
MAURICE RIVER TOWNSHIP                MAURICE RIVER TWP‐ COLLE           PO BOX 218‐ ATTN: MICHEL                                                             LEESBURG             NJ      08327
MAURICE RIVER TWP                     590 MAIN STREET                                                                                                         LEESBURG             NJ      08327
MAURICE STEPHENS FNCL GR              4763 HIGHWAY 17 BYPASS S                                                                                                MYRTLE BEACH         SC      29577
MAURICE VILLAGE                       MAURICE VILLAGE ‐ COLLEC           P O BOX 128                                                                          MAURICE              LA      70555
MAURICE WUTSCHER LLP                  105 W MADISON ST STE 1800                                                                                               CHICAGO              IL      60602
MAURICIOS TILE                        MAURICIO GARCIA                    4607 MAGNOLIA PINES DRIVE                                                            PEARLAND             TX      77584
MAURINE DAMERVAL &                    FOR EST OF L DAMERVAL              4191 DARRIL RD                                                                       EDMOND               OK      73025
MAURY CITY                            MAURY CITY‐COLLECTOR               PO BOX 245                                                                           MAURY CITY           TN      38050
MAURY COUNTY TRUSTEE                  1 PUBLIC SQUARE ROOM 104                                                                                                COLUMBIA             TN      38401
MAUSTON CITY                          MAUSTON CITY TREASURER             303 MANSION ST.                                                                      MAUSTON              WI      53948
MAUSTON CITY                          TAX COLLECTOR                      303 MANSION ST.                                                                      MAUSTON              WI      53948
MAUTZ, JOHN                           ADDRESS ON FILE
MAUZY, MARTHA                         ADDRESS ON FILE
MAVERICK COUNTY DISTRICT CLERK        500 QUARRY ST STE 5                                                                                                     EAGLE PASS           TX      78852
MAVERICK COUNTY TAX COLLECTOR         370 N MONROE ST STE 3                                                                                                   EAGLE PASS           TX      78852
MAVERICK REMODELING AND               CONSTRUCTION                       4104 NASA PKWY                                                                       SEABROOK             TX      77586
MAVRIDES MOYAL PACKMAN & SADKIN       LLP                                1981 MARCUS AVENUE STE E117                                                          LAKE SUCCESS         NY      11042
MAX ELITE LLC                         278 FRANKLIN RD 190                                                                                                     BRENTWOOD            TN      37027
MAX L GRAGG JR                        40 W LORTSCHER ST                                                                                                       WHAT CHEER           IA      50268
MAX O SHEMWELL INS                    51 W WETMORE RD 101                                                                                                     TUCSON               AZ      85705
MAX RESTORATION                       CLAUDIA M. MURRAY                  3268 EASTON AVENUE                                                                   BETHLEHEM            PA      18020
MAX SOLIZ INS AGENCY INC              10831 COMBINE ROAD STE A                                                                                                AUBRUN               CA      95602
MAX STORY PA                          328 2ND AVE N                                                                                                           JACKSONVILLE BEACH   FL      32250
MAX WINDOWS AND DOORS                 MICHAEL A. ALVERIO MORALES         URB. MONTE BRISAS 5 CALLE 5H9                                                        FAJARDO              PR      00738
MAXATAWNY TOWNSHIP                    JERILYN WEHR ‐ TAX COLLE           127 QUARRY RD                                                                        KUTZTOWN             PA      19530
MAXCARE OF WASHINGTON                 INC                                16208 60TH ST E                                                                      SUMNER               WA      98390
MAXCARE OF WASHINGTON &               DOUGLAS & MARIA ALT                16208 60TH STE E                                                                     SUMNER               WA      98390
MAXEY, DAVID                          ADDRESS ON FILE
MAXEY, DONNA                          ADDRESS ON FILE
MAXIMA INTERMODAL CORP                2348 BUCKINGHAM RUN CT                                                                                                  ORLANDO              FL      32828
MAXIMGROUP                            18050 SATURN LN STE 200                                                                                                 HOUSTON              TX      77058
MAXS PAINTING                         GEORGE MAX ARGULLO                 7861 PINERIDGE CT                                                                    RIVERSIDE            CA      92509
MAXTON TOWN                           MAXTON TOWN ‐ TREASURER            P.O. BOX 99                                                                          MAXTON               NC      28364
MAXWEL AND COMPANY REAL ESTATE        APPRAISERS INC                     1105 ELLA STREET                                                                     ANDERSON             SC      29621
MAXWELL INS                           8579 W OAKLAWN RD A                                                                                                     BILOXI               MS      39532
MAXWELL JACOBS, INC.                  ATTN: BARBARA MORRIS               1 ROCKEFELLER PLAZA                                                                  NEW YORK             NY      10020
MAXWELL P. CLEMMONS, SR., ET AL.      VINCAS M. VYZAS, ESQ.              VYZAS & ASSOCIATES PC                         241 KEARNY AVENUE                      KEARNY               NJ      07032
MAXWELL, APRIL                        ADDRESS ON FILE
MAXWELL, BRADLEY                      ADDRESS ON FILE
MAXWELL, BRITTNEY                     ADDRESS ON FILE
MAXWELL, IRENE                        ADDRESS ON FILE
MAXWELL, TAWANA                       ADDRESS ON FILE
MAY AND DAVIES TRUSTEES               424 MAIN ST STE C                                                                                                       BARTON               VT      05822‐0303
MAY MGMT. SERVICES INC                5455 A1A SOUT                      FISHERMAN'S COVE CONDO. ASSOC., INC.                                                 ST AUGUSTINE         FL      32080
MAY PROPERTY SERVICES LLC             ERIC MAY                           P.O. BOX 242172                                                                      CHARLOTTE            NC      28224
MAY, CHARLES                          ADDRESS ON FILE
MAY, LUCY                             ADDRESS ON FILE
MAYA LAWN SERVICE                     7002 11TH STREET                                                                                                        ROCKFORD             IL      61109
MAYBANK, AMINA                        ADDRESS ON FILE
MAYBEE VILLAGE                        MAYBEE VILLAGE ‐ TREASUR           9318 RAISIN ST. BOX 90                                                               MAYBEE               MI      48159
MAYBERRY CONSTRUCTION                 2024 E 32RD SUITE 1                                                                                                     JOPLIN               MO      64804
MAYBERRY TOWNSHIP                     JEANIE WESNER ‐ TAX COLL           244 WONDERVIEW RD.                                                                   CATAWISSA            PA      17820
MAYBERRY, KENYA                       ADDRESS ON FILE
MAYBROOK VILLAGE                      MAYBROOK VILLAGE‐CLERK             111 SCHIPPS LN                                                                       MAYBROOK             NY      12543




                                                                                                     Page 565 of 998
                                         19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 569 of 1004
Creditor Name                               Address1                           Address2                                     Address3     City               State   Zip          Country
MAYDE CREEK MUD L                           MAYDE CREEK MUD ‐ COLLEC           11111 KATY FRWY 725                                       HOUSTON            TX      77079
MAYE, NANCY                                 ADDRESS ON FILE
MAYER BROWN                                 ATTN: STEVEN M. KAPLAN             1999 K STREET, N.W.                                       WASHINGTON         DC      20006
MAYER BROWN LLP                             2027 COLLECTION CENTER DRIVE                                                                 CHICAGO            IL      60693‐0020
MAYER DOMESTIC WATER IMPROVEMENT DIST.      PO BOX 416                                                                                   MAYER              AZ      86333
MAYERS, DAVID                               ADDRESS ON FILE
MAYES COUNTY TREASURER                      1 COURT PLACE                      SUITE 100                                                 PRYOR              OK      74361
MAYFAIR AT PARKLAND HOA, INC.               8211 W. BROWARD BLVD, PH‐1                                                                   PLANTATION         FL      33324
MAYFAIR COURT CONDOMINIUM ASSOCIATION       6304 N CICERO AVENUE                                                                         CHICAGO            IL      60646
MAYFAIR HOUSE ASSOCIATION, INC.             3589 S OCEAN BLVD                                                                            SOUTH PALM BEACH   FL      33480
MAYFIELD                                    LUTHER MAYFIELD JR                 619 CHERRY STREET                                         CLARKSDALE         MS      38914
MAYFIELD AND SONS, INC                      13 S MAIN                                                                                    HUTCHINSON         KS      67501
MAYFIELD BORO                               DIANE BACHAK ‐ TAX COLLE           400 DELAWARE ST                                           MAYFIELD           PA      18433
MAYFIELD CITY                               CITY OF MAYFIELD ‐ CLERK           211 E BROADWAY                                            MAYFIELD           KY      42066
MAYFIELD CS   (CMD TNS)                     MAYFIELD CS ‐ TAX COLLEC           PO BOX 272                                                MAYFIELD           NY      12117
MAYFIELD TOWN                               MAYFIELD TOWN ‐ TAX COLL           PO BOX 308                                                MAYFIELD           NY      12117
MAYFIELD TOWNSHIP                           MAYFIELD TOWNSHIP ‐ TREA           1900 N SAGINAW                                            LAPEER             MI      48446
MAYFIELD TOWNSHIP                           TREASURER‐MAYFIELD TWP             6251 RAHE RD                                              KINGSLEY           MI      49649
MAYFIELD VILLAGE                            MAYFIELD VILLAGE ‐ CLERK           28 N. SCHOOL ST                                           MAYFIELD           NY      12117
MAYFIELD, SHUNTE                            ADDRESS ON FILE
MAYFLOWER WATER DEPARTMENT                  PO BOX 69                                                                                    MAYFLOWER          AR      72106
MAYLIN ALVAREZ &                            FRANCISCO RUIZ                     6740 SW 155TH AVE                                         MIAMI              FL      33193
MAY‐MAC ROOFING AND CONSTRUCTION            JRATT CONTRACTING, INC.            6937 S BELL ST. STE F                                     AMARILLO           TX      79109
MAYNARD INS AGENCY                          6500 W COLONIAL DRIVE                                                                        ORLANDO            FL      32818
MAYNARD INSURANCE                           PO BOX 7037                                                                                  PINE BLUFF         AR      71611
MAYNARD TOWN                                MAYNARD TOWN ‐ TAX COLLE           195 MAIN STREET                                           MAYNARD            MA      01754
MAYNEZ‐HELTON, YESENIA                      ADDRESS ON FILE
MAYO INS AGENCY                             238 SOUTH CENTRAL                                                                            HAMLIN             TX      79520
MAYO INSURANCE AGENCY                       1917 LASKIN RD SUITE 101                                                                     VIRGINIA BEACH     VA      23454
MAYO, BRENDA                                ADDRESS ON FILE
MAYOR & COUNCIL OF FEDERALSBURG             PO BOX 471                                                                                   FEDERALSBURG       MD      21632
MAYOR AND CITY COUNCIL OF CUMBERLAND        57 N LIBERTY STREET                                                                          CUMBERLAND         MD      21502
MAYOS INS SRVCS                             10000 SW 40 ST                                                                               MIAMI              FL      33165
MAYRA E GARCIA & EVER GARCIA                7102 VANPORT AVENUE                                                                          WHITTIER           CA      90606
MAYS, ASHLEY                                ADDRESS ON FILE
MAYVILLE CITY                               MAYVILLE CITY TREASURER            PO BOX 273 / 15 S SCHOOL                                  MAYVILLE           WI      53050
MAYVILLE TOWN                               MAYVILLE TWN TREASURER             W174 WATER RD                                             DORCHESTER         WI      54425
MAYVILLE VILLAGE                            MAYVILLE VILLAGE ‐ TREAS           6043 FULTON ST                                            MAYVILLE           MI      48744
MAYVILLE VILLAGE                            MAYVILLE VILLAGE‐ CLERK            PO BOX 188 VILLAGE OFFIC                                  MAYVILLE           NY      14757
MAYWOOD BORO                                MAYWOOD BORO ‐ TAX COLLE           15 PARK AVENUE                                            MAYWOOD            NJ      07607
MAZE GROUP LLC                              420 RALEIGH ST STE E                                                                         WILMINGTON         NC      28412
MAZIAR ZAEEFJOU AND                         NEGIN HOKMABAOI                    4708 A INGERSOU ST                                        HOUSTON            TX      77027
MAZOMANIE TOWN                              MAZOMANIE TWN TREASURER            711 WEST HUDSON STREET                                    MAZOMANIE          WI      53560
MAZOMANIE VILLAGE                           MAZOMANIE VLG TREASURER            PO BOX 26 / 133 CRESCENT                                  MAZOMANIE          WI      53560
MAZUR AGENCY LLC                            2055 W GRAND RIVER AVE                                                                       OKEMOS             MI      48864
MAZZANTI, DENISE                            ADDRESS ON FILE
MAZZONI RESTORATION LLC                     7035 BAYTON PLACE                                                                            NEW ALBANY         OH      43054
MAZZOTTA INSURANCE                          PO BOX 73332                                                                                 PROVIDENCE         RI      02907
MB AGENCY                                   606 WALT WHITMAN ROAD                                                                        MELVILLE           NY      11747
MB APPRAISAL SERVICES INC                   326 MERRIMACK ST                                                                             METHUEN            MA      01844
MBA APPRAISAL SERVICES INC                  PO BOX 960177                                                                                RIVERDALE          GA      30296
M‐B‐A CONSTRUCTION CORP                     101 JULIA DRIVE                                                                              LINCOLNTON         NC      28092
MBA INSURANCE                               2401 CATTLEMEN RD                                                                            SARASOTA           FL      34232
MBA ROOFING                                 BRANDON ADAMCIK                    722 W CHURCH ST                                           GRAND PRAIRIE      TX      75050
MBC INVESTMENTS LLC                         1 CORPORATE DR STE 300                                                                       WAUSAU             WI      54401
MBD MAINTENANCE LLC                         8305 TOM DRIVE                                                                               BATON ROUGE        LA      70815
MBG, INC.                                   1324 NORTH MAIN STREET                                                                       ADRIAN             MI      49221
MBI COMPANY GROUP LLC                       280 STATE ST SUITE 201                                                                       NORTH HAVEN        CT      06473
MBRM, LLC                                   2 OFFICE PARK CIRCLE               SUITE 5                                                   BIRMINGHAM         AL      35223
MBS INC AND MANAGEMENT BY STRENGTHS         601 N MUR‐LEN RD SUITE 16                                                                    OLATHE             KS      66062
MC COOK COUNTY                              MC COOK COUNTY ‐ TREASUR           PO BOX 278                                                SALEM              SD      57058
MC DONOUGH TOWN                             MC DONOUGH TOWN‐ TAX COL           PO BOX 145                                                MCDONOUGH          NY      13801
MC DOORS AND WINDOWS                        510 W 3RD ST                                                                                 BURKBURNETT        TX      76354
MC ENTERPRISES OF SOUTH                     3389 SHERIDAN ST STE 127                                                                     HOLLYWOOD          FL      33021
MC GRAW CS (COMBINED TOW                    MC GRAW CS ‐ TAX COLLECT           PO BOX 676                                                MCGRAW             NY      13101
MC GRAW VILLAGE                             MC GRAW VILLAGE ‐ CLERK            PO BOX 676                                                MCGRAW             NY      13101
MC HENRY COUNTY                             MC HENRY COUNTY ‐ TREASU           407 S MAIN ST. STE.202                                    TOWNER             ND      58788
MC INTOSH COUNTY                            MC INTOSH CO‐TAX COMMISS           1200 NORTHWAY                                             DARIEN             GA      31305
MC KENNA AGENCY                             2151 ASHLEY PHOSPHATE RD                                                                     N CHARLESTON       SC      29406
MC LEOD ZANIOL, VALERIE                     ADDRESS ON FILE




                                                                                                          Page 566 of 998
                                       19-10412-jlg                 Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  570 of 1004
Creditor Name                             Address1                              Address2                                     Address3                     City               State   Zip          Country
MC PHERSON COUNTY                         MCPHERSON COUNTY ‐ TREAS              PO BOX 110                                                                LEOLA              SD      57456
MC ROOFING & REMODELING                   MIGUEL ANGEL CORTEZ                   11802 S WILLOW                                                            HOUSTON            TX      77071
MC ROOFING & SIDING LLC                   28 MORTON ST APT 3                                                                                              NORWALK            CT      06854
MC ROOFING LLC                            302 KATIE CIRCLE                                                                                                KENNEDALE          TX      76060
MCA INSURANCE SERVICES                    1161 N MACLAY AVE STE C                                                                                         SAN FERNANDO       CA      91340
MCABE WEISBERG & CONWAY P.C.              216 HADDON AVE                        SUITE 201                                                                 WESTMONT           NJ      08108
MCADAMS REALTY INC                        1040 WHARF INDIGO PL                                                                                            MOUNT PLEASANT     SC      29464
MCADOO BORO                               MCADOO BORO ‐ TAX COLLEC              412 E GRANT ST                                                            MCADOO             PA      18237
MCADOREY, MARIAM                          ADDRESS ON FILE
MCAFEE AGENCY                             PO BOX 625                                                                                                      MERCEDES           TX      78570
MCAFEE, THOMAS                            ADDRESS ON FILE
MCALEVY, MERNA                            ADDRESS ON FILE
MCALHANEY CONSTRUCTION INC                EDDIE MCALHANEY                       3409 BAMBERG RD                                                           ORANGEBURG         SC      29115
MCALLEN & GONZALEZ &                      G & E HINOJOSA                        2102 W UNIVERSITY DR                                                      EDINBURG           TX      78539
MCALLEN CITY                              MCALLEN CITY ‐ TAX COLLE              P O BOX 220                                                               MCALLEN            TX      78505
MCALLEN PUBLIC  UTILITIES                 PO BOX 280                                                                                                      MCALLEN            TX      78505‐0280
MCALLEN VALUATION                         SERVICES INC                          618 W BEECH AVE                                                           MCALLEN            TX      78501
MCALLEN VALUATION SERVICES                618 W BEECH AVE                                                                                                 MCALLEN            TX      78501
MCANALLEN, ANNE                           ADDRESS ON FILE
MCANARNEY, LARRY                          ADDRESS ON FILE
MCARTHUR, ELISABETH                       ADDRESS ON FILE
MCATEE, ROBERT                            ADDRESS ON FILE
MCB INS AND MULTISERVICE                  11850 BISSONNETT H                                                                                              HOUSTON            TX      77099
MCB ‐MICHAELSON CONNOR & BOUL             5312 BOLSA AVE                                                                                                  HUNTINGTON BEACH   CA      92649
MCBAIN CITY                               MCBAIN CITY ‐ TREASURER               PO BOX 22                                                                 MCBAIN             MI      49657
MCBMB INC                                 PO BOX 687                                                                                                      NEW SMYRNA BEACH   FL      32170
MCBRAYER MCGINNIS LESLIE &                KIRKLAND                              PO BOX 1100                                                               FRANKFORT          KY      40602‐1100
MCBRAYER, CHRISTOPHER                     ADDRESS ON FILE
MCBRAYER, MCGINNIS, LESLIE &              KIRKLAND ‐ FRANKFORT OFFICE           305 ANN STREET WHITAKER BANK BUILDING        SUITE 300                    FRANKFORT          KY      40601
MCBRIDE CONSTRUCTION RESOURCES, INC.      224 NICKERSON STREET                                                                                            SEATTLE            WA      98109
MCBRIDE ENTERPRISES OF UTAH INC           206 W MAIN STREET                                                                                               VERNAL             UT      84078
MCBRIDE, ERIN                             ADDRESS ON FILE
MCBRIDES VILLAGE                          MCBRIDES VILLAGE ‐ TREAS              PO BOX 105                                                                MC BRIDE           MI      48852
MCBRIDGE & ASSOCIATES                     143 W BROADWAY ST                                                                                               FORT MEADE         FL      33841
MCCABE WEISBERG & CONWAY                  123 S BROAD ST                        SUITE 1400                                                                PHILADELPHIA       PA      19109
MCCABE WEISBERG & CONWAY PC               123 SOUTH BROAD STREET                SUITE 1400                                                                PHILADELPHIA       PA      19109
MCCABE WEISBURG & CONWAY                  123 S BROAD ST                        SUITE 1400                                                                PHILADELPHIA       PA      19109
MCCABE, COLLEEN                           ADDRESS ON FILE
MCCABE, WEISBERG & CONWAY P.C.            312 MARSHALL AVENUE                   SUITE 800                                                                 LAUREL             MD      20707
MCCAFFREY, SHAWN                          ADDRESS ON FILE
MCCAIN, RASHEEN                           ADDRESS ON FILE
MCCAIN, SANDI                             ADDRESS ON FILE
MCCALL HIBLER & ALLEN IN                  4006 N LAMAR BLVD                                                                                               AUSTIN             TX      78756
MCCALL PROPERTIES                         KELLY MCCALL                          KELLY MCCALL                                 967 KING ROAD                HARBORCREEK        PA      16421
MCCALL TREE SERVICE                       JERRY MCCALL                          JERRY MCCALL                                 104 OLD DUNHAM BRIDGE RD     GREENVILLE         SC      29611
MCCALL, HAYDEN                            ADDRESS ON FILE
MCCALL, JULIE                             ADDRESS ON FILE
MCCALL, TIFFANIE                          ADDRESS ON FILE
MCCALLA RAYMER LEIBERT PIERCE  LLC        1544 OLD ALABAMA RD                                                                                             ROSWELL            GA      30076
MCCALLA RAYMER LEIBERT PIERCE  LLC        ATTN: MICHAEL ALLGOOD                 1544 OLD ALABAMA RD                                                       ROSWELL            GA      30076
MCCALLA RAYMER LLC                        ATTN: KRISTINA HECHT                  1544 OLD ALABAMA ROAD                                                     ROSWELL            GA      30076
MCCALLA RAYMER, L.L.C.                    225 E. ROBINSON ST., SUITE 155                                                                                  ORLANDO            FL      32801‐4326
MCCALLA, JOSEPH                           ADDRESS ON FILE
MCCANDLESS TOWNSHIP                       TOWN OF MCCANDLESS ‐ COL              9955 GRUBBS RD                                                            WEXFORD            PA      15090
MCCANN, JOHN                              ADDRESS ON FILE
MCCANN, PATRICIA                          ADDRESS ON FILE
MCCARDEL REST & ALEX BER                  JEFFREY & JENNIFER BERMA              4100 HUNSAKER ST SUITE D                                                  EAST LANSING       MI      48823
MCCARRON INS GROUP INC                    25620 CANAL ROAD                                                                                                ORANGE BEACH       AL      36561
MCCART, JON                               ADDRESS ON FILE
MCCARTER & ENGLISH, LLP                   FOUR GATEWAY CENTER                   100 MULBERRY STREET                                                       NEWARK             NJ      07102
MCCARTHY & HOLTHUS                        ATTN: MCCARTHY HOLTHUS                1770 FOURTH AVENUE                                                        SAN DIEGO          CA      92101
MCCARTHY & HOLTHUS LLP                    1770 4TH AVE                                                                                                    SAN DIEGO          CA      92101
MCCARTHY & HOLTHUS LLP                    411 IVY STREET                                                                                                  SAN DIEGO          CA      92101‐2607
MCCARTHY & HOLTHUS LLP                    ATTN; GENERAL ACCOUNTING              2763 CAMINO DEL RIO S                                                     SAN DIEGO          CA      92108‐3708
MCCARTHY & HOLTHUS, LLP                   AUDREY MANEY                          411 IVY STREET                                                            SAN DIEGO          CA      92101‐2607
MCCARTHY & SMITH APPRAISAL                SERVICES INC                          103 RAVEN HOLLOW DRIVE                                                    NORTH WALES        PA      19454
MCCARTHY AND HOLTHUS LLP                  1770 FOURTH AVE                                                                                                 SAN DIEGO          CA      92101
MCCARTHY HOLTHUS ACKERMAN                 1255 WEST 15TH STREET                 STE 1060                                                                  PLANO              TX      75075
MCCARTHY, BROGHAN                         ADDRESS ON FILE
MCCARTHY, HEIDI                           ADDRESS ON FILE




                                                                                                           Page 567 of 998
                                          19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  571 of 1004
Creditor Name                                Address1                           Address2                                       Address3     City             State   Zip          Country
MCCARTHY, HOLTHUS & ACKERMAN, LLP            1255 WEST 15TH ST                  STE 1060                                                    PLANO            TX      75075
MCCASLAN NICHOLSON, SANQUINETTA              ADDRESS ON FILE
MCCAUL, CATHARINE                            ADDRESS ON FILE
MCCAULEY, JOHN                               ADDRESS ON FILE
MCCAW, REBEKAH                               ADDRESS ON FILE
MCCAYSVILLE CITY                             MCCAYSVILLE CITY‐TAX COL           PO BOX 6                                                    MCCAYSVILLE      GA      30555
MCCHESNEY, KRISTA                            ADDRESS ON FILE
MCCHESSNEY REAL ESTATE & APPRAISAL           SERVICES INC                       4210 WILLAPA WAY                                            FORT WAYNE       IN      46845
MCCLAIN COUNTY CLERK                         PO BOX 629                                                                                     PURCELL          OK      73080
MCCLAIN COUNTY TREASURER                     121 N 2ND  AVE #318                                                                            PURCELL          OK      73080
MCCLAIN MATTHEWS INS AGY                     6329 HOLLISTER DRIVE                                                                           INDIANAPOLIS     IN      46224
MCCLAIN, KARDARYL                            ADDRESS ON FILE
MCCLAIN, NATHANIEL                           ADDRESS ON FILE
MCCLAIN, THOMAS                              ADDRESS ON FILE
MCCLAINS ELECTRIC                            HERMAN L. MCCLAIN JR               4912 TULIP ST                                               NEW ORLEANS      LA      70126
MCCLAINS PEST CONTROL, INC.                  BOBBY RAY MCCLAIN                  1830 W. ELK AVE.                                            ELIZABETHTON     TN      37643
MCCLEESE, RENETTA                            ADDRESS ON FILE
MCCLELLAN APPRAISALS                         PO BOX 477                                                                                     BLOUNTSTOWN      FL      32424
MCCLELLAN, JESS                              ADDRESS ON FILE
MCCLELLAND & HINE INC                        PO BOX 700930                                                                                  SAN ANTONIO      TX      78270
MCCLENDON, MICHAEL                           ADDRESS ON FILE
MCCLENDON, RACHEL                            ADDRESS ON FILE
MCCLERNON, MICHAEL                           ADDRESS ON FILE
MCCLINTON CHRISTOPHER                        255 PROSPECT ST                                                                                EAST ORANGE      NJ      07017
MCCLOUD COMMUNITY SERVICES DISTRICT          PO BOX 640                         220 W MINNESOTA                                             MCCLOUD          CA      96057
MCCLURE & ASSOCIATES INS                     2067 BULRINGTON AVE                                                                            LISLE            IL      60532
MCCLURE BORO                                 MCCLURE BORO ‐ TAX COLLE           3 SNOOK ALLEY                                               MCCLURE          PA      17841
MCCLURE, DEVON                               ADDRESS ON FILE
MCCLURE, DONNA                               ADDRESS ON FILE
MCCLURE, JAMIE                               ADDRESS ON FILE
MCCOLLAM, BENJAMIN                           ADDRESS ON FILE
MCCOMBIE, YULIYA                             ADDRESS ON FILE
MCCONE COUNTY                                MCCONE COUNTY ‐ TREASURE           PO BOX 180                                                  CIRCLE           MT      59215
MCCONNELLSBURG BORO                          JOANN D CHILCOTE‐TAX COL           609 LINCOLN WAY EAST                                        MCCONNELLSBURG   PA      17233
MCCOOK, KRYS                                 ADDRESS ON FILE
MCCOOL, KIM                                  ADDRESS ON FILE
MCCORD CONTRACTING                           CARL MCCORD                        221 CANDY COVE                                              MARION           AR      72364
MCCORD, GRETCHEN                             ADDRESS ON FILE
MCCORKLE COMMERCIAL                          909 NE LOOP 410 STE 700                                                                        SAN ANTONIO      TX      78209
MCCORKLE INSURANCE AGY                       14020 HIGHWAY 3, 110                                                                           WEBSTER          TX      77598
MCCORMICK COMPANY                            PO BOX 1414                                                                                    STEPHENS CITY    VA      22655
MCCORMICK COUNTY                             TREASURER                          133 S MINE ST RM 104                                        MCCORMICK        SC      29835
MCCORMICK INSURANCE AGY                      PO BOX 2487                                                                                    VICTORIA         TX      77902
MCCORMICK RANCH POA.,INC.                    9248 N 94TH ST                                                                                 SCOTTSDALE       AZ      85258
MCCORMICK REAL ESTATE SERVICES               OF TENNESSEE                       762 BLOOMINGTON DR                                          BRIGHTON         TN      38011
MCCOY ROOFING, SIDING & CONTRACTING LLC      ADAM MCCOY                         14503 GROVER ST. SUITE 102                                  OMAHA            NE      68144
MCCOY SERVICES LLC                           17021 STEPHENS                                                                                 EASTPOINTE       MI      48021
MCCOY, CHRISTOPHER                           ADDRESS ON FILE
MCCOY, ERIC                                  ADDRESS ON FILE
MCCOY, FARRAH                                ADDRESS ON FILE
MCCOY, KRISTEN                               ADDRESS ON FILE
MCCOY, MONIQUE                               ADDRESS ON FILE
MCCOY, TRAVIS                                ADDRESS ON FILE
MCCRACKEN COUNTY                             MCCRACKEN COUNTY ‐ SHERI           301 SOUTH 6TH STREET                                        PADUCAH          KY      42003
MCCRAY, ANDRE                                ADDRESS ON FILE
MCCRAY, BRANDON                              ADDRESS ON FILE
MCCRAY, HEATHER                              ADDRESS ON FILE
MCCRAY, KAMIYAH                              ADDRESS ON FILE
MCCRAY, KELSEY                               ADDRESS ON FILE
MCCRAY, RONNIE                               ADDRESS ON FILE
MCCRAY, SHELBY                               ADDRESS ON FILE
MCCREARY COUNTY                              MCCREARY COUNTY ‐ SHERIFF          PO BOX 627                                                  WHITLEY CITY     KY      42653
MCCREARY COUNTY CLERK                        P.O. BOX 699                                                                                   WHITLEY CITY     KY      42653
MCCREARY LAW FIRM                            703 NORTH MALLARD  STE 104A                                                                    PALESTINE        TX      75801
MCCREARY VESELKA BRAGG &                     ALLEN PC                           4001 TECHNOLOGY CENTER 402                                  LONGVIEW         TX      75605
MCCREARY VESELKA BRAGG & ALLEN               PC                                 PO BOX 669                                                  ATHENS           TX      75751
MCCREARY VESELKA BRAGG & ALLEN PC            904 S MAIN ST                                                                                  GEORGETOWN       TX      78626
MCCREARY VESELKA BRAGG & ALLEN PC            BL                                 PO BOX 26990                                                AUSTIN           TX      78755‐0990
MCCREARY VESELKA BRAGG & ALLEN PC            PO BOX 1290                                                                                    SAN MARCOS       TX      78666‐1290
MCCREARY, VESELKA, BRAGG AND ALLEN, PC       700 JEFFREY WAY, SUITE 100                                                                     ROUND ROCK       TX      78665‐2425




                                                                                                             Page 568 of 998
                                     19-10412-jlg                   Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     572 of 1004
Creditor Name                              Address1                                Address2                                     Address3     City           State   Zip          Country
MCCREE, BREANNE                            ADDRESS ON FILE
MCCROREY, DAMETRA                          ADDRESS ON FILE
MCCRORIE CARPET ONE                        547 N OAKRIDGE DR                                                                                 PORT ANGELES   WA      98362
MCCRORY, LAURA                             ADDRESS ON FILE
MCCULLAR ELECTRIC                          HEATH MCCULLAR                          3221 BENT TREE DR.                                        ALMA           AR      72921
MCCULLOCH COUNTY                           MCCULLOCH COUNTY ‐ COLLE                306 W. LOCKHART                                           BRADY          TX      76825
MCCULLOCH, GEOFFREY                        ADDRESS ON FILE
MCCULLOUGH INSURANCE AGY                   PO BOX 1000                                                                                       FLAGSTAFF      AZ      86002
MCCULLOUGH, MICHAEL                        ADDRESS ON FILE
MCCULLOUGH, STAFFORD                       ADDRESS ON FILE
MCCULLOUGH, TORI                           ADDRESS ON FILE
MCCULLUM, DONALD                           ADDRESS ON FILE
MCCUMBER, SONYA                            ADDRESS ON FILE
MCCURDY & CANDLER                          250 E PONCE DE LEON AVE, SUITE 400                                                                DECATUR        GA      30030
MCCURDY APPRAISAL                          SERVICES LLC                            PO BOX 833                                                JENKS          OK      74037
MCCURDY, SARAH                             ADDRESS ON FILE
MCCURTAIN COUNTY CLERK                     108 NORTH CENTRAL                                                                                 IDABEL         OK      74745
MCCURTAIN COUNTY RURAL WATER               PO BOX 70                                                                                         HAWORTH        OK      74740
MCCURTAIN COUNTY TREASURER                 108 N CENTRAL AVE                                                                                 IDABEL         OK      74745
MCCUTCHEN INS                              10 S MORGAN AVE 1                                                                                 ANDREWS        SC      29510
MCDADE, CHARLES                            ADDRESS ON FILE
MCDADE, WILLIAM                            ADDRESS ON FILE
MCDANIEL SURVEYING, LLC                    BRADLEY WAYNE MCDANIEL                  58 CR 766                                                 WYNNE          AR      72396
MCDANIEL, JONATHAN                         ADDRESS ON FILE
MCDANIEL, SAMANTHA                         ADDRESS ON FILE
MCDANIELS, KLERESIA                        ADDRESS ON FILE
MCDANIELS, VENESSA                         ADDRESS ON FILE
MCDERMAND, SAVANNAH                        ADDRESS ON FILE
MCDERMETT INS                              10374 JENNIFER CIR                                                                                FORNEY         TX      75126
MCDERMOTT, JAMES                           ADDRESS ON FILE
MCDERMOTT, MARY                            ADDRESS ON FILE
MCDERMOTT, THOMAS                          ADDRESS ON FILE
MCDONALD BORO                              MCDONALD BORO ‐ TAX COLL                121 SIXTH ST                                              MCDONALD       PA      15057
MCDONALD COUNTY                            MCDONALD COUNTY ‐ COLLEC                602 MAIN                                                  PINEVILLE      MO      64856
MCDONALD ROOFING, LLC                      MARK J MCDONALD                         9309 EMMETT RD.                                           GLEN ALLEN     VA      23060
MCDONALD, AMOS                             ADDRESS ON FILE
MCDONALD, BRITTANY                         ADDRESS ON FILE
MCDONALD, CHRISTOPHER                      ADDRESS ON FILE
MCDONALD, FRED                             ADDRESS ON FILE
MCDONOUGH COUNTY                           MCDONOUGH COUNTY ‐ TREAS                1 COURTHOUSE SQUARE                                       MACOMB         IL      61455
MCDOUGLE, MICHELE                          ADDRESS ON FILE
MCDOWALL AND KEENEY AGCY                   865 HOWE AVENUE                                                                                   SACRAMENTO     CA      95825
MCDOWELL COUNTY SHERIFF                    MCDOWELL COUNTY ‐ SHERIF                90 WYOMING ST ‐ SUITE 11                                  WELCH          WV      24801
MCDOWELL COUNTY TAX OFFICE                 60 E COURT ST                                                                                     MARION         NC      28752
MCDOWELL MOUNTAIN RANCH COMMUNITY ASSOC.   C/O AAM LLC                             1600 W. BROADWAY RD., SUITE 200                           TEMPE          AZ      85282
MCDOWELL, CATHERINE                        ADDRESS ON FILE
MCDOWELL, DORIS                            ADDRESS ON FILE
MCDOWELL, RACHEL                           ADDRESS ON FILE
MCDOWELL, STEPHANIE                        ADDRESS ON FILE
MCDUFFIE COUNTY                            MCDUFFIE CO‐TAX COMMISSI                PO BOX 955                                                THOMSON        GA      30824
MCDUFFIE COUNTY TAX COMMISSIONER           210 RAILROAD STREET                                                                               THOMSON        GA      30824
MCELFISH, MICHAEL                          ADDRESS ON FILE
MCELROY, STEVEN                            ADDRESS ON FILE
MCEWEN CITY                                MCEWEN CITY‐TAX COLLECTO                9586 HWY 70 EAST                                          MCEWEN         TN      37101
MCFADDEN LYON & ROUSE LLC                  718 DOWNTOWNER BLVD                                                                               MOBILE         AL      36609‐5499
MCFADDEN, SHAMEKA                          ADDRESS ON FILE
MCFADDEN, SIERRA                           ADDRESS ON FILE
MCFALL, MARGARET                           ADDRESS ON FILE
MCFALLS, FRED                              ADDRESS ON FILE
MCFARLAND VILLAGE                          MCFARLAND VLG TREASURER                 PO BOX 110                                                MCFARLAND      WI      53558
MCFARLAND, CODY                            ADDRESS ON FILE
MCFARLAND, RANDY                           ADDRESS ON FILE
MCFARLANE, KARL                            ADDRESS ON FILE
MCFERRIN INS                               P O BOX 785                                                                                       PORT NECHES    TX      77651
MCGARITY INSURANCE                         60 JONESBORO STREET                                                                               MCDONOUGH      GA      30253
MCGARR, JOSEPH                             ADDRESS ON FILE
MCGARVEY, BARBARA                          ADDRESS ON FILE
MCGARVEY, MATTHEW                          ADDRESS ON FILE
MCGAUGH, ROGER                             ADDRESS ON FILE
MCGEE & THIELEN INS BKGR                   3840 ROSIN CT 245                                                                                 SACRAMENTO     CA      65834




                                                                                                              Page 569 of 998
                                    19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                 DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                    Pg CREDITOR MATRIX
                                                                                           573 of 1004
Creditor Name                          Address1                          Address2                                    Address3              City               State   Zip          Country
MCGEE ROOFING LLC                      1961 NAVAJO RD                                                                                      CLAY CENTER        KS      67432
MCGEE, ALICIA                          ADDRESS ON FILE
MCGEE, CHRISTIAN                       ADDRESS ON FILE
MCGEE, LAKECIA                         ADDRESS ON FILE
MCGEE, LAYCEE                          ADDRESS ON FILE
MCGEE, SKYLAR                          ADDRESS ON FILE
MCGEE, STEPHANIE                       ADDRESS ON FILE
MCGEE, TINA                            ADDRESS ON FILE
MCGEEN INSURANCE AGENCY                136 W. BELMONT DR                 SUITE 11‐203                                                      CALHOUN            GA      30701
MCGILBRA, ALISHA                       ADDRESS ON FILE
MCGILL REAL ESTATE                     6064 RIDGE AVENUE                                                                                   PHILADELPHIA       PA      19128
MCGILL, JERNORIUS                      ADDRESS ON FILE
MCGILL, RENEISHA                       ADDRESS ON FILE
MCGILL, SHERIDA                        ADDRESS ON FILE
MCGILL, THELMA                         ADDRESS ON FILE
MCGILLIVRAY, MARANDA                   ADDRESS ON FILE
MCGILL‐RUTH CONSOLIDATED               SEWER & WATER GID                 PO BOX 1376                                                       MCGILL             NV      89318
MCGINLEY, ALISON                       ADDRESS ON FILE
MCGINN, MICHAEL                        ADDRESS ON FILE
MCGINNIS BUILDERS                      NEIL T MC GUINNIS                 NEIL T MC GUINNIS                           354 RITNER STREET     PHILADELPHIA       PA      19148
MCGINNIS, GARY                         ADDRESS ON FILE
MCGINTY GORDON AND ASSOC               225 MARINA DR                                                                                       ST SIMONS ISLAND   GA      31522
MCGLINCHEY STAFFORD                    601 POYDRAS STREET, STE 1200                                                                        NEW ORLEANS        LA      70130
MCGLINCHEY STAFFORD PLLC               DEPT 5200 PO BOX 2153                                                                               BIRMINGHAM         AL      35287‐5200
MCGLYNN, KANDACE                       ADDRESS ON FILE
MCGLYNN, MARIANNA                      ADDRESS ON FILE
MCGORY, RENE                           ADDRESS ON FILE
MCGOUGAN LAW FIRM LLP                  130 JEFFERSON STREET                                                                                WHITEVILLE         NC      28472
MCGOVERN LEGAL SERVICES, LLC           850 CAROLIER LANE                                                                                   NORTH BRUNSWICK    NJ      08902
MCGOVERN, ANGELA                       ADDRESS ON FILE
MCGOWAN INS GROUP                      355 INDIANA AVE 200                                                                                 INDIANAPOLIS       IN      46204
MCGOWAN, LAQUITA                       ADDRESS ON FILE
MCGOWAN, SPENCER                       ADDRESS ON FILE
MCGOWAN, SYLEANA                       ADDRESS ON FILE
MCGRAIL & ASSOCIATES, LLC              1714 LINCOLN WAY                                                                                    WHITE OAK          PA      15131
MCGRATH MANAGEMENT SERVICES, INC.      444D OLD POST ROAD                                                                                  BEDFORD            NY      10506
MCGRATH RESTORATION                    CORPORATION INC                   21421 HILLTOP UNIT 19                                             SOUTHFIELD         MI      48033
MCGRAW INSURANCE                       3601 HAVEN AVE                                                                                      MENLO PARK         CA      94025
MCGRAW INSURANCE SERVICE               P O  BOX 40                                                                                         ANAHEIM            CA      92815
MCGRAW INSURANCE SERVICES              401 S. EUCLID ST                                                                                    ANAHEIM            CA      92802
MCGRAW REALTORS                        MCGRAW DAVISSON STEWART LLC       4105 S. ROCKFORD AVE                                              TULSA              OK      74105
MCGRAW, DARIUS                         ADDRESS ON FILE
MCGREGOR INS GROUP                     2708 N 4TH ST F1                                                                                    FLAGSTAFF          AZ      86004
MCGREGOR, RIKKI                        ADDRESS ON FILE
MCGREW, BRENDEN                        ADDRESS ON FILE
MCGREW, DONNETTA                       ADDRESS ON FILE
MCGRIFF INS                            1359 21ST AVE N  105                                                                                MYRTLE BEACH       SC      29577
MCGRIFF INS                            150 2ND AVE N                                                                                       ST PETERSBURG      FL      33701
MCGRIFF INS                            414 GALLIMORE DAIRY RD F                                                                            GREENSBORO         NC      27409
MCGRIFF, KELSEY                        ADDRESS ON FILE
MCGRIFF, PHILLIP                       ADDRESS ON FILE
MCGRIFF, SACORIA                       ADDRESS ON FILE
MCGRUDER, LATOREY                      ADDRESS ON FILE
MCGUFFEY AREA SCHOOL DIS               MCGUFFEY AREA SD ‐ COLLE          244 MCDONALD RD                                                   WEST ALEXANDER     PA      15376
MCGUFFEY CONSTRUCTION                  DAVID L MCGUFFEY                  106 ZURITA TRAIL                                                  MARBLE FALLS       TX      78654
MCGUFFEY SCHOOL DISTRICT               MARISSA KING ‐ TAX COLLE          473 SPARTA RD                                                     PROSPERITY         PA      15329
MCGUFFEY SCHOOL DISTRICT               MCGUFFEY SD ‐ TAX COLLEC          244 MCDONALD RD                                                   WEST ALEXANDER     PA      15376
MCGUFFEY SCHOOL DISTRICT               MCGUFFEY SD ‐ TAX COLLEC          322 EAST BUFFALO CHURCH                                           WASHINGTON         PA      15301
MCGUFFEY SCHOOL DISTRICT               MCGUFFEY SD ‐ TAX COLLEC          65 VERNER LANE                                                    WASHINGTON         PA      15301
MCGUFFEY SCHOOL DISTRICT               MICHELLE MARKLEY ‐ TAX C          250 WAYNE STREET                                                  CLAYSVILLE         PA      15323
MCGUFFEY SCHOOL DISTRICT               TAMERA MARTIN ‐ TAX COLL          757 RT 40W                                                        WEST ALEXANDER     PA      15376
MCGUFFEY SD/ BLAINE TOWN               KEYSTONE COLLECTIONS              546 WENDEL RD                                                     IRWIN              PA      15642
MCGUIRE CONSTRUCTION                   PAT MCQUIRE                       2304 BRIARMOOR DRIVE                                              MONROE             LA      71201
MCGUIREWOODS LLP                       201 NORTH TRYON ST  STE 3000                                                                        CHARLOTTE          NC      28202
MCHALE ROOFING INC                     2508 N. GRIFFIN DR                                                                                  LEESBURG           FL      34748
MCHALE, CHELSEY                        ADDRESS ON FILE
MCHENRY COUNTY                         MCHENRY  COUNTY TREASURER         2200 N SEMINARY AVE                                               WOODSTOCK          IL      60098
MCHENRY COUNTY CLERKS OFFICE           2200 N SEMINARY AVE                                                                                 WOODSTOCK          IL      60098
MCHENRY COUNTY COLLECTOR               2100 N SEMINARY AVE                                                                                 WOODSTOCK          IL      60098
MCHENRY TOWNSHIP                       TAX COLLECTION                    48 WEST 3RD ST.                                                   WILLIAMSPORT       PA      17701




                                                                                                   Page 570 of 998
                                    19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 574 of 1004
Creditor Name                          Address1                                Address2                                     Address3     City             State   Zip          Country
MCHUGH MOBILE HOME PARK                3000 VILLARD 60                                                                                   HELENA           MT      59601
MCI COMMUNICATIONS SERVICES, INC.      ATTN: GENERAL COUNSEL                   85 BORAD STREET                                           NEW YORK         NY      10004
MCIC                                   1225 FREEPORT PKWY                                                                                COPPELL          TX      75019
MCILWAIN WELLS & NELSON                2807 MARKET ST                                                                                    PASCAGOULA       MS      39568
MCINERNEY, ANN                         ADDRESS ON FILE
MCINNIS TYNER, INC                     7814 OFFICE PARK BLVD                                                                             BATON ROUGE      LA      70809
MCINTOSH BUILDERS INC                  1820EMPIRE INDSTRL CT A                                                                           SANTA ROSA       CA      95403
MCINTOSH COUNTY                        MCINTOSH COUNTY ‐ TREASU                PO BOX 69                                                 ASHLEY           ND      58413
MCINTOSH COUNTY CLERK                  110 FIRST ST                                                                                      EUFAULA          OK      74432
MCINTOSH COUNTY TREASURER              PO BOX 547                                                                                        EUFAULA          OK      74432
MCINTOSH, ANDREA                       ADDRESS ON FILE
MCINTOSH, ILLISE                       ADDRESS ON FILE
MCINTOSH, LATOYA                       ADDRESS ON FILE
MCINTOSH, PATRICK                      ADDRESS ON FILE
MCINTYRE AGENCY                        2126 6TH AVE SE 201                                                                               DECATUR          AL      35601
MCINTYRE TOWNSHIP                      MCINTYRE TWP ‐ TAX COLLE                57 RED RUN ST ‐ PO BOX 2                                  RALSTON          PA      17763
MCINTYRE, DUANE                        ADDRESS ON FILE
MCINTYRE, SASHA                        ADDRESS ON FILE
MCINTYRE, TIFFANY                      ADDRESS ON FILE
MCKAY INVESTMENT REALTY, INC.          1000 JORIE BLVD.                        326                                                       OAK BROOK        IL      60523
MCKAY LAW FIRM PA                      1904 MANATEE AVENUE WEST SUITE 300                                                                BRADENTON        FL      34205
MCKAY ROWEN & ASSOCIATES               25 5TH ST N SUITE 204                                                                             GREAT FALLS      MT      59401
MCKEAN COUNTY TAX CLAIM BUREAU         500 W MAIN ST                                                                                     SMETHPORT        PA      16749‐1144
MCKEAN TOWNSHIP                        KAREN HAMME ‐ TAX COLLEC                9231 EDINBORO ROAD                                        MCKEAN           PA      16426
MCKEE, JOSEPH                          ADDRESS ON FILE
MCKEES ROCKS BORO                      MCKEES ROCKS BORO ‐ COLL                102 RAHWAY ROAD                                           MCMURRAY         PA      15317
MCKEE‐SEXTON, ARIENNE                  ADDRESS ON FILE
MCKEESPORT CITY                        MCKEESPORT CITY ‐ TREASURER             500 FIFTH AVE                                             MCKEESPORT       PA      15132
MCKEESPORT S.D./DRAVOSBU               CHARLES GROSS ‐ TAX COLL                226 MAPLE STREET                                          DRAVOSBURG       PA      15034
MCKEESPORT S.D./MCKEESPO               MCKEESPORT AREA SD ‐ COL                3590 ONEIL BLVD ‐TAX OF                                   MCKEESPORT       PA      15132
MCKEESPORT S.D./SOUTH VE               MCKEESPORT AREA SD ‐ COL                POB 66                                                    COULTER          PA      15028
MCKEESPORT S.D./VERSAILL               MCKEESPORT SD ‐ TAX COLL                4420 THIRD ST                                             MCKEESPORT       PA      15132
MCKEESPORT S.D./WHITE OA               MCKEESPORT AREA SD ‐ COL                2280 LINCOLN WAY                                          WHITE OAK        PA      15131
MCKEEVER, CHRISTINE                    ADDRESS ON FILE
MCKEEVER, JOSEPH                       ADDRESS ON FILE
MCKEEVER, THERESA                      ADDRESS ON FILE
MCKELVEY, HOWARD                       ADDRESS ON FILE
MCKENNA BUILDERS, INC.                 177 NIAGARA STREET                                                                                CANANDAIGUA      NY      14424
MCKENNA INSURANCE AGENCY               1032 SAVANNAH HWY                                                                                 CHARLESTON       SC      29407
MCKENNA PACIFIC APPRAISALS             5019 MIDAS AVE                                                                                    ROCKLIN          CA      95677
MCKENNA, CHRISTINA                     ADDRESS ON FILE
MCKENNA, JOHNNY                        ADDRESS ON FILE
MCKENNA, KAREN                         ADDRESS ON FILE
MCKENNEY TOWN                          MCKENNEY TOWN ‐ TREASURE                20707 FIRST ST                                            MCKENNEY         VA      23872
MCKENZIE AND SHELL INS                 4444 CORONA  103                                                                                  CORPUS CHRISTI   TX      78411
MCKENZIE CITY/CARROLL                  MCKENZIE CITY‐TAX COLLEC                2470 CEDAR ST                                             MCKENZIE         TN      38201
MCKENZIE COUNTY                        MCKENZIE COUNTY ‐ TREASU                201 5TH ST NW, SUITE 504                                  WATFORD CITY     ND      58854
MCKENZIE TAYLOR CONST                  5729 MAIN ST PMB 242                                                                              SPRINGFIELD      OR      97478
MCKENZIE/TAYLOR CONSTRUCTION           XXL., INC.                              3771 OLYMPIC STREET                                       SPRINGFIELD      OR      97478
MCKEOWN, JENNIFER                      ADDRESS ON FILE
MCKESSPORT CITY                        500 FIFTH AVENUE                                                                                  MCKESSPORT       PA      15132
MCKEY & POAGUE                         1348 E 55TH ST                                                                                    CHICAGO          IL      60615
MCKIERNAN, LORRY                       ADDRESS ON FILE
MCKILLOP LAW FIRM PL                   2350 FRUITVILLE RD 1ST FL                                                                         SARASOTA         FL      34237
MCKINLEY COUNTY                        MCKINLEY COUNTY‐TREASURE                207 WEST HILLSUITE 101                                    GALLUP           NM      87301
MCKINLEY COUNTY TREASURER              207 W HILL, STE 101                                                                               GALLUP           NM      87301
MCKINLEY TOWN                          MCKINLEY TWN TREASURER                  2493 30TH ST                                              CUMBERLAND       WI      54829
MCKINLEY TOWNSHIP                      MCKINLEY TOWNSHIP ‐ TREA                5255 BALL ROAD                                            LEVERING         MI      49755
MCKINLEY, MARILYN                      ADDRESS ON FILE
MCKINNEY APPRAISAL LLC                 PO BOX 83                                                                                         EDWARDSVILLE     IL      62025
MCKINNEY INSURANCE                     2242 W BAY AREA BLVD                                                                              FRIENDWOOD       TX      77546
MCKINNEY ROOFING                       RANDY DEAN MCKINNEY                     1124 VIRGINA RD                                           MARION           NC      28752
MCKINNEY ROOFING & CONST               102‐580                                 5100 ELDORADO PKWY                                        MCKINNEY         TX      75070
MCKINNEY ROOFING AND                   C & J SCHUSTER                          5100 ELDORADO PKWY 102                                    MCKINNEY         TX      75070
MCKINNON & HAMILTON PLLC               3055 CARDINAL DRIVE                     SUITE 302                                                 VERO BEACH       FL      32963
MCKINNON, ALEXIS                       ADDRESS ON FILE
MCKINZEY, JIMMIE                       ADDRESS ON FILE
MCKINZIE, ZACHARY                      ADDRESS ON FILE
MCKNIGHT CONSTRUCTION &                CHARLES & PAMELA FORBES                 5 HIGHVIEW COURT                                          BELLEVILLE       IL      62223
MCKNIGHT, CAROLYN                      ADDRESS ON FILE




                                                                                                          Page 571 of 998
                                        19-10412-jlg             Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     575 of 1004
Creditor Name                              Address1                                Address2                                       Address3     City                State   Zip          Country
MCKNIGHT, DENISE                           ADDRESS ON FILE
MCKNIGHT, JOHN                             ADDRESS ON FILE
MCKOOL SMITH PC                            ATTN:  PAUL D. MOAK                     600 TRAVIS ST., SUITE 7000                                  HOUSTON             TX      77002
MCKOWN APPRAISAL SERVICES                  3327 SUNSET DRIVE                                                                                   FALLBROOK           CA      92028
MCLAGAN PARTNERS M0C15                     PO BOX 100137                                                                                       PASADENA            CA      91189‐0137
MCLAREN, DANIEL                            ADDRESS ON FILE
MCLAUGHLIN ASSOCS                          P O BOX 490                                                                                         SOUTHINGTON         CT      06489
MCLAUGHLIN, DERIC                          ADDRESS ON FILE
MCLAUGHLIN, DESIREE                        ADDRESS ON FILE
MCLAUGHLIN, JOHN                           ADDRESS ON FILE
MCLAURIN, SHAUNTINA                        ADDRESS ON FILE
MCLEAN COUNTY                              MCLEAN COUNTY ‐ SHERIFF                 PO BOX 292                                                  CALHOUN             KY      42327
MCLEAN COUNTY                              MCLEAN COUNTY ‐ TREASURE                PO BOX 1108                                                 WASHBURN            ND      58577
MCLEAN COUNTY                              MCLEAN COUNTY ‐ TREASURER               PO BOX 2400                                                 BLOOMINGTON         IL      61702
MCLEAN COUNTY MUTUAL INS                   1702 W COLLEGE AVENUE                   SUITE F                                                     NORMAL              IL      61761
MCLEAN COUNTY TREASURER                    115 E. WASHINGTON ST. SUITE M101                                                                    BLOOMINGTON         IL      61701
MCLEAN INS AGENCY INC                      46179 WESTLAKE DR STE300                                                                            POTOMAC FALLS       VA      20165
MCLEAN MCHENRY MUT INSCO                   122 MAIN ST                                                                                         TURTLE LAKE         ND      58575
MCLEAN, JOE                                ADDRESS ON FILE
MCLEAN, TONIKA                             ADDRESS ON FILE
MCLEMORE INSURANCE AGY                     PO BOX 700420                                                                                       TULSA               OK      74170
MCLEMORE, JENNIFER                         ADDRESS ON FILE
MCLEMORESVILLE CITY                        MCLEMORESVILLE‐TAX COLLE                PO BOX 38                                                   MCLEMORESVILLE      TN      38235
MCLENNAN COUNTY                            MCLENNAN COUNTY ‐ COLLEC                215 N 5TH ST  STE118                                        WACO                TX      76701
MCLENNAN COUNTY CLERK                      215 N 5TH STREET                        ROOM 223 (A & B)                                            WACO                TX      76701
MCLENNAN COUNTY CLERK                      P.O. BOX 1727                                                                                       WACO                TX      76703
MCLENNAN COUNTY DISTRICT CLERK             501 WASHINGTON AVE SUITE 300 ANNEX                                                                  WACO                TX      76701
MCLENNAN COUNTY TAX OFFICE                 215 N 5TH ST                                                                                        WACO                TX      76701
MCLENNAN, ALICIA                           ADDRESS ON FILE
MCLEOD APPRAISAL SERVICE                   7370 HODGSON MEMORIAL DR                                                                            SAVANNAH            GA      31406
MCLEOD COUNTY TREASURER                    2391 HENNEPIN AVE N                                                                                 GLENCOE             MN      55336
MCLOUGHLIN, DEBBIE                         ADDRESS ON FILE
MCM APPRAISALS                             4141E WESTCOTT AVE                                                                                  VISALIA             CA      93292
MCM HOME IMPROVEMENT INC                   MICHAEL C. MILLER                       2201 YELLOWSTONE                                            BILLINGS            MT      59102
MCM SERVICES                               CRAIG MCPHEETERS                        11125 ORRICK ROAD                                           EXCELSIOR SPRINGS   MO      64024
MCMAHAN, WINTER                            ADDRESS ON FILE
MCMAHON AGENCY INC                         PO BOX 239                                                                                          OCEAN CITY          NJ      08226
MCMAHON BALDWIN &                          ASSOCIATES                              55 W 22ND ST STE 150                                        LOMBARD             IL      60148
MCMAHON SERVICES & CONSTRUCTION CORP.      44 W. BELVIDERE RD                                                                                  HAINESVILLE         IL      60030
MCMAHON, CHRIS                             ADDRESS ON FILE
MCMAHON, CHRISTOPHER                       ADDRESS ON FILE
MCMANAMY MCLEOD HELLER, LLC                3520 PIEDMONT ROAD                      SUITE 110                                                   ATLANTA             GA      30305
MCMANN PRICE AGENCY                        PO BOX 2065                                                                                         GREENPORT           NY      11944
MCMANN SMOOT RIDDLE AGNY                   1553 COMMERCE RD                                                                                    SPRINGFIELD         OH      45504
MCMANUS, BARBARA                           ADDRESS ON FILE
MCMANUS, NATOSHA                           ADDRESS ON FILE
MCMARTIN, AFTAN                            ADDRESS ON FILE
MCMARTIN, COLLIN                           ADDRESS ON FILE
MCMASTER, JESSICA                          ADDRESS ON FILE
MCMILLAN TOWNSHIP                          MCMILLAN TOWNSHIP ‐ TREA                PO BOX 442                                                  NEWBERRY            MI      49868
MCMILLAN, CHIMERE                          ADDRESS ON FILE
MCMILLAN‐PARENTO, JENNIFER                 ADDRESS ON FILE
MCMILLAN‐WARNER MUTUAL                     INSURANCE COMPANY                       P. O. BOX 429                                               MARSHFIELD          WI      54449
MCMILLIAN WARNER MTL INS                   2510 N CENTRAL AVE                                                                                  MARSHFIELD          WI      54449
MCMILLIAN, ROBERT                          ADDRESS ON FILE
MCMILLON, LISA                             ADDRESS ON FILE
MCMINN COUNTY TRUSTEE                      6 EAST MADISON AVE                                                                                  ATHENS              TN      37303
MCMINNVILLE CITY                           MCMINNVILLE CITY‐TAX COL                PO BOX 7088                                                 MCMINNVILLE         TN      37111
MCMULLAN, CAMERON                          ADDRESS ON FILE
MCMULLEN & DRURY PA                        1504 E JOPPA RD                                                                                     TOWSON              MD      21286
MCMUNN, JASON                              ADDRESS ON FILE
MCNABB INS SERVICES                        1800 AVE OF THE STARS                                                                               LOS ANGELES         CA      90067
MCNABB ROOFING COMPANY, INC.               DAVID B. MCNABB                         2611 KILGORE STREET                                         HAYMARKET           VA      20169
MCNACK, LADERICA                           ADDRESS ON FILE
MCNAIRY COUNTY  TRUSTEE                    170 W COURT AVE ‐ ROOM 1                                                                            SELMER              TN      38375
MCNAIRY COUNTY CHANCERY COURT              170 W COURT AVE  RM 205                                                                             SELMER              TN      38375
MCNAMEE, LYNN                              ADDRESS ON FILE
MCNARY, JAZZMINE                           ADDRESS ON FILE
MCNAUGHTON INS AGCY INC                    1357 N GREAT NECK RD 104                                                                            VIRGINIA BEACH      VA      23454
MCNEAL, LAREKA                             ADDRESS ON FILE




                                                                                                                Page 572 of 998
                                       19-10412-jlg             Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    576 of 1004
Creditor Name                             Address1                                Address2                                     Address3       City               State   Zip          Country
MCNEARNEY & ASSOCIATES, LLC               6800 COLLEGE BLVD                       #400                                                        OVERLAND PARK      KS      66211
MCNEIL, SARAH                             ADDRESS ON FILE
MCNEILEPAPPAS PC                          4601 COLLEGE BLVD                                                                                   LEAWOOD            KS      66211
MCNEILL, MARTHA                           ADDRESS ON FILE
MCNEILL, RICHARD                          ADDRESS ON FILE
MCNELLIS AND COMPANY INC                  9401 S PULASKI                                                                                      EVERGREEN PARK     IL      60805
MCNELL‐NADJAFI, KELLI                     ADDRESS ON FILE
MCNICHOL, MACKLIN                         ADDRESS ON FILE
MCNISH BLDG & DEVELOP                     61 GRANITE AV                                                                                       DORCHESTER         MA      02124
MCNULTY ROOFING COMPANY, INC.             SCOTT MCNULTY                           5551 WILSON MILLS                                           HIGHLAND HEIGHTS   OH      44143
MCNULTY, JILL                             ADDRESS ON FILE
MCNUTT, MOLLY                             ADDRESS ON FILE
MCP BUILDERS LLC                          1402 GRIST MILL DR                                                                                  PHENIX CITY        AL      36867
MCP INSURANCE SERVICES                    19 W. TARPON AVENUE                                                                                 TARPON SPRINGS     FL      34689
MCPEAK, MARK                              ADDRESS ON FILE
MCPHERSON COUNTY                          MCPHERSON COUNTY ‐ TREAS                117 N MAPLE ST                                              MCPHERSON          KS      67460
MCPHERSON MINN LAKE MTL                   P O BOX 69                                                                                          ST CLAIR           MN      56080
MCPHERSON, KATHLEEN                       ADDRESS ON FILE
MCPHERSON‐SHAW, INC.                      147 MAPLE ROW BLVD., SUITE 300                                                                      HENDERSONVILLE     TN      37075
MCPHILLIPS ADJUSTING CO                   ANATOLY & RITA MAGIDIN                  445 COWESETT RD                                             WARWICK            RI      02886
MCPRIDE ROOFING                           ROBERT MCMURTRY                         22428 E. 71ST ST. S.                                        BROKEN ARROW       OK      74014
MCQUAIDE, JAMES                           ADDRESS ON FILE
MCRAE HELENA CITY                         MCRAE CITY‐TAX COLLECTOR                PO BOX 55157                                                MCRAE‐HELENA       GA      31055
MCRAE SULLIVAN & DOROTHY SULLIVAN         PO BOX 442                                                                                          COVINGTON          TX      76636
MCSHANE COMMUNICATIONS INC                4304 W EL PRADO BLVD                                                                                TAMPA              FL      33629
MCSHERRYSTOWN BORO                        LYNN WEAVER ‐ TAX COLLEC                115 N. SECOND ST                                            MCSHERRYSTOWN      PA      17344
MCSWEENEY AGENCY LLC                      131‐A GAITHER DR                                                                                    MT LAUREL          NJ      08054
MCV PHYSICIANS                            5 E FRANKLIN ST                                                                                     RICHMOND           VA      23219
MCVANE, BELLOBUONO, KUZMAK,               WIEZALIS, & BIBISI, LLP                 801 MAPLE AVENUE                                            HARTFORD           CT      06114
MCVEY APPRAISALS                          104 E HARDEN ST                                                                                     GRAHAM             NC      27253
MCVEYTOWN BORO                            MCVEYTOWN BORO ‐ TAX COL                1 DULL ST                                                   MCVEYTOWN          PA      17051
MCWHIRTER INS AGENCY                      8911 LA MESA BLVD 204                                                                               LA MESA            CA      91942
MCWILLIAMS APPRAISALS LLC                 9300 E FLORIDA AVE 1603                                                                             DENVER             CO      80247
MD COMMISSIONER OF FINANCIAL              REGULATION                              500 N CALVERT ST 402                                        BALTIMORE          MD      21202
MD COMPTROLLER OF REVENUE                 ADMINISTRATION DIVISION                 80 CALVERT ST                                PO BOX 466     ANNAPOLIS          MD      21404‐0466
MD DEPT OF MOTOR VEHICLES                 6601 RITCHIE HWY NE                                                                                 GLEN BURNIE        MD      21062
MD ENGINEERING LP, LLP                    500 N CENTRAL EXPWY, SUITE 310                                                                      PLANO              TX      75074
MD ENGLAND AND SONS LLC                   & WESTLEY & KATIE NOLIN                 47 FRAM DRIVE                                               MANSFIELD          MA      02048
MD MASTER BUILDERS                        CUSTOM HOMES LLC                        12985 MARKET ST                                             HOUSTON            TX      77015
MD OPPY RE                                8125 TYNECASTLE DR                                                                                  ATLANTA            GA      30350
MD OPRY RE                                8125 TYNECASTLE DR                                                                                  ATLANTA            GA      30350
MD STATE COLL AGENCY LICENSING BOARD      500 NORTH CALVERT STREET                                                                            BALTIMORE          MD      21202
MD&R                                      MOLD DETECTION AND REMEDIATION,LLC      213 NORTH STEVENS STREET                                    ORANGE             CA      92868
MDA
MDC                                       MARK DALEY                              17 TWIN OAK DRIVE                                           LEVITTOWN          PA      19056
MDCM INC                                  620 CRESCENT DR                                                                                     DEARBORN           MI      48124
MDH CONSTRUCTION INC                      4349 FRANCINA CT 335                                                                                LAKE WORTH         FL      33463
MDJ ROOFING SERVICES                      134 S CLAYTON ST SUITE 5                                                                            LAWRENCEVILLE      GA      30046
MDL RESTORATION INC &                     606 WM LEIGH DR                                                                                     TULLYTOWN          PA      19007
MDM CONSTRUCTION                          623 BENDING BOUGH DRIVE                                                                             SPRING             TX      77388
MDM CONSTRUCTION INC                      7477 CR 7000                                                                                        LUBBOCK            TX      79407
MDOW INS CO                               220 W ALABAMA STE 210                                                                               HOUSTON            TX      77098
MDOW INSURANCE CO                         PO BOX 540548                                                                                       HOUSTON            TX      77254
MDR CONST SERVICES LLC                    116 PARK 42 DR A                                                                                    LOCUST GROVE       GA      30248
MDR CONSTRUCTION SERVICES, LLC            DAVID MCGUFFEY                          104 PARK 42 DRIVE                                           LOCUST GROVE       GA      30248
MDS ROOFING LLC                           9227 E. LINCOLN AVE                                                                                 LONE TREE          CO      80124
MDW ROOFING AND REMODELING LLC            DANNY WENCES                            19624 GAS LIGHT LN                                          NEW CANEY          TX      77357
ME SECRETARY OF STATE                     101 STATE HOUSE STATION                                                                             AUGUSTA            ME      04333‐0101
ME STATE TREASURER                        35 STATE HOUSE STATION                                                                              AUGUSTA            ME      04333‐0035
MEAD TOWN                                 MEAD TWN TREASURER                      N10637 RESEWOOD AVE                                         GREENWOOD          WI      54437
MEAD TOWNSHIP                             MEAD TWP ‐ TAX COLLECTOR                128 DAVIDSON LANE                                           CLARENDON          PA      16313
MEADE APPRAISAL SERVICES                  4006 MARTHAS CIRCLE                                                                                 BIRMINGHAM         AL      35243
MEADE COUNTY                              MEADE COUNTY ‐ SHERIFF                  PO BOX 306                                                  BRANDENBURG        KY      40108
MEADE COUNTY                              MEADE COUNTY ‐ TREASURER                1300 SHERMAN STREET, SUI                                    STURGIS            SD      57785
MEADE COUNTY                              MEADE COUNTY ‐ TREASURER                PO BOX 670                                                  MEADE              KS      67864
MEADE COUNTY CLERK                        516 HILLCREST DR                                                                                    BRANDENBURG        KY      40108
MEADE COUNTY TREASURER                    1300 SHERMAN ST  STE 107                                                                            STURGIS            SD      57785
MEADE INS AGENCY INC                      307 SOUTH STATE RD 19                                                                               PALATKA            FL      32177
MEADE TOWNSHIP                            MEADE TOWNSHIP ‐ TREASUR                4389 THOMAS RD                                              KINDE              MI      48445
MEADE, LYNEKA                             ADDRESS ON FILE




                                                                                                             Page 573 of 998
                                     19-10412-jlg                  Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 577 of 1004
Creditor Name                              Address1                            Address2                                      Address3     City                   State   Zip          Country
MEADES APPRAISAL SERVICE LLC               264 GLISTEN DRIVE                                                                              GATE CITY              VA      24251
MEADES METAL BUILDING                      BOX 65                                                                                         ACHILLE                OK      74720
MEADOW BROOK CLUSTER                       HOMES RESIDENTIAL ASSOC.            PO BOX 381893                                              BIRMINGHAM             AL      35242
MEADOW CREEK MUD   A                       MEADOW CREEK MUD ‐ COLLE            P.O. BOX 1368                                              FRIENDSWOOD            TX      77549
MEADOW PARK INSURANCE                      1001 FAIRGROUNDS 202                                                                           ST CHARLES             MO      63301
MEADOW POINT COA INC                       12100 E ILIFF AVE SUITE 100                                                                    DENVER                 CO      80014
MEADOW VALE CITY                           CITY OF MEADOW VALE ‐ CL            9408 BLOSSOM LN, SUITE A                                   LOUISVILLE             KY      40241
MEADOW VIEW CONDOMINIUM TRUST              200 MERRIMACK STREET                ESSEX MANAGEMENT GROUP                                     HAVERHILL              MA      01830
MEADOW VIEW HEIGHTS OWNERS                 ASSOCIATION                         HC 82 BOX 1802                                             DUCK CREEK VILLAGE     UT      84762
MEADOW WOODS HOMEOWNER ASSOCIATION         JANET MARKELL, TRASURER             32 MELAINE LANE                                            CARVER                 MA      02330
MEADOWBROOK LAKES VIEW CONDO ASSOC. INC.   135 S.E. 3RD AVE                                                                               DANIA BEACH            FL      33004
MEADOWBROOK LLC                            2132 S RIVERSIDE DR                                                                            IOWA CITY              IA      52246
MEADOWBROOK MHP                            7401 SAN PEDRO DR NE                                                                           ALBUQUERQUE            NM      87109
MEADOWBROOK VILLAGE CONDO ASSOC.           91 MEADOWBROOK VILLAGE                                                                         ROCHESTER              NH      03867
MEADOWCROFT CONDO ASSOC., INC.             5701 15TH AVE W                                                                                BRADENTON              FL      34209
MEADOWCROFT HOMEOWNERS ASSOCIATION         PO BOX 662                                                                                     SUMTER                 SC      29151
MEADOWGLEN HOMEOWENERS ASSOCIATION INC     9300 N 16TH STREET                                                                             TAMPA                  FL      33612
MEADOWHILL REGIONAL MUD                    MEADOWHILL REGIONAL MUD             11111 KATY FRWY 725                                        HOUSTON                TX      77079
MEADOWLAKE FARMS CLUSTER                   HOMES ASSOC., INC.                  5520 GREENWICH ROAD                                        VIRGINIA BEACH         VA      23462
MEADOWLAKES PROPERTY OWNERS ASSOC. INC.    177B BROADMOOR, SUITE B                                                                        MEADOWLAKES            TX      78654
MEADOWLAND ESTATES CONDO ASSOC. INC        C/O IMAGINEERS, LLC                 635 FARMINGTON AVENUE                                      HARTFORD               CT      06105
MEADOWS & ADERHOLD PA                      2596 REYNOLDA RD STE C                                                                         WINSTON‐SALEM          NC      27106
MEADOWS AT WALNUT BANK FARM CONDO ASSOC.   975 EASTON ROAD SUITE 102                                                                      WARRINGTON             PA      18976
MEADOWS COMMUNITY ASSOCIATION, INC.        LIZ JOHNSON                         2004 LONGMEADOW                                            SARASOTA               FL      34235
MEADOWS COMMUNITY HOA, INC.                555 FREEMAN RD #270                                                                            CENTRAL POINT          OR      95702
MEADOWS CONDOMINIUM ASSOCIATION            345 32ND STREET, S.E.                                                                          WYOMING                MI      49548
MEADOWS ENTERPRISES, INC.                  COLUMBUS G MEADOWS, JR.             P.O. BOX 68                                                TUSKEGEE INST.         AL      36087
MEADOWS MOBILE HOME PARK LLC               1515 POLARIS DR                                                                                PITTSBURG              CA      94565
MEADOWS OF ASTATULA HOA, INC.              613 S. 12TH STREET                                                                             LEESBURG               FL      34748
MEADOWS OF BLOOMINGTON LLC                 102 FILBERT DR UNIT 1                                                                          BLOOMINGTON            IL      61705
MEADOWS, JAMES                             ADDRESS ON FILE
MEADOWS, MAURICE                           ADDRESS ON FILE
MEADOWVIEW COMMONS LLC                     6715 PRYOR LN                                                                                  FARMINGTON             NM      87402
MEADVIEW CIVIC ASSOCIATION INC             247 E MEADVIEW BLVD                                                                            MEADVIEW               AZ      86444
MEADVILLE CITY                             MEADVILLE CITY ‐ TREASUR            894 DIAMOND PARK                                           MEADVILLE              PA      16335
MEAGHER COUNTY                             MEAGHER COUNTY ‐ TREASUR            PO BOX 429                                                 WHITE SULPHUR SPRING   MT      59645
MEANS, JAMES                               ADDRESS ON FILE
MEANS, KELLY                               ADDRESS ON FILE
MECAN TOWN                                 MECAN TWN TREASURER                 W950 FERN DRIVE                                            MONTELLO               WI      53949
MECCA MUSARI                               MECCA A. MUSARI, PRO SE             14130 SPRING BRANCH DRIVE                                  UPPER MARLBORO         MD      20772
MECHANIC FALLS TOWN                        MECHANIC FALLS TN ‐COLLE            108 LEWISTON STREET                                        MECHANIC FALLS         ME      04256
MECHANICSBURG BORO                         MECHANICSBURG BORO ‐ COL            605 SOMERSET DR                                            MECHANICSBURG          PA      17055
MECHANICSBURG S.D./MECHA                   MECHANICSBURG SD ‐ COLLE            605 SOMERSET DR                                            MECHANICSBURG          PA      17055
MECHANICSBURG S.D./SHIRE                   MECHANICSBURG SD ‐ TC               4 WEST GREEN STREET                                        SHIREMANSTOWN          PA      17011
MECHANICSBURG S.D./UPPER                   DENNIS ZERBE ‐ TAX COLLE            275 CUMBERLAND PARKWAY                                     MECHANICSBURG          PA      17055
MECHANICSVILLE BORO                        DENISE SWARTZ‐TAX COLLEC            6 BURNS ST                                                 POTTSVILLE             PA      17901
MECHANICVILLE CITY                         MECHANICVILLE CITY‐COLLE            36 NORTH MAIN STATTN AC                                    MECHANICVILLE          NY      12118
MECHANICVILLE CSD  (T‐SC                   MECHANICVILLE CSD ‐ TREA            TAX PROCESSING UNIT‐ PO                                    ALBANY                 NY      12212
MECHANICVILLE CSD (CITY)                   MECHANICVILLE CSD‐ COLLE            TAX PROCESSING UNIT‐ PO                                    ALBANY                 NY      12212
MECHANICVILLE CSD (CMB T                   MECHANICVILLE CSD‐ COLLE            TAX PROCESSING UNIT‐ PO                                    ALBANY                 NY      12212
MECHELL                                    5809 GLEN ARBOR DR                                                                             CORPUS CHRISTI         TX      78412
MECI ENTERPRISES LLC                       528 7 BRIDGE RD STE 133                                                                        EAST STROUDSBURG       PA      18301
MECKLENBURG COUNTY                         MECKLENBURG COUNTY ‐ TRE            P O BOX 250                                                BOYDTON                VA      23917
MECKLENBURG COUNTY                         P.O. BOX 250                                                                                   BOYDTON                VA      23917‐0250
MECKLENBURG COUNTY TAX COLLECTOR           700 E STONEWALL ST, STE 104                                                                    CHARLOTTE              NC      28202
MECON INC                                  4181 116TH TERRACE N                                                                           CLEARWATER             FL      33762
MECOSTA COUNTY TREASURER                   400 ELM STREET                      ROOM 133                                                   BIG RAPIDS             MI      49307
MECOSTA TOWNSHIP                           MECOSTA TOWNSHIP ‐ TREAS            19729 11 MILE RD                                           BIG RAPIDS             MI      49307
MECOSTA VILLAGE                            MECOSTA VILLAGE ‐ TREASU            PO BOX 387                                                 MECOSTA                MI      49332
MED JAMES                                  117 CARNAHAN DR 1                                                                              MAUMELLE               AR      72113
MEDARY TOWN                                MEDARY TWN TREASURER                N3393 SMITH VALLEY ROAD                                    LA CROSSE              WI      54601
MEDFIELD TOWN                              MEDFIELD TOWN ‐ TAX COLL            459 MAIN STREET                                            MEDFIELD               MA      02052
MEDFORD CITY                               MEDFORD CITY ‐ TAX COLLE            85 G.P. HASSETT DRIVE                                      MEDFORD                MA      02155
MEDFORD CITY                               MEDFORD CITY TREASURER              639 SOUTH SECOND STREET                                    MEDFORD                WI      54451
MEDFORD IRRIGATION DISTRICT                PO BOX 70                                                                                      JACKSONVILLE           OR      97530
MEDFORD LAKES BORO                         MEDFORD LAKES BORO ‐ COL            1 CABIN CIRCLE DRIVE                                       MEDFORD LAKES          NJ      08055
MEDFORD TOWN                               MEDFORD TWN TREASURER               W6657 CEDAR ST                                             MEDFORD                WI      54451
MEDFORD TOWNSHIP                           MEDFORD TWP ‐ COLLECTOR             17 NORTH MAIN STREET                                       MEDFORD                NJ      08055
MEDFORD WATER/SEWER LIEN                   MEDFORD CITY (W/S) ‐ COL            85 G.P. HASSETT DRIVE                                      MEDFORD                MA      02155
MEDFORD, STACY                             ADDRESS ON FILE




                                                                                                           Page 574 of 998
                                         19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          578 of 1004
Creditor Name                               Address1                                    Address2                                     Address3                City           State   Zip        Country
MEDIA BORO                                  MEDIA BORO ‐ TAX COLLECT                    301 N JACKSON ST                                                     MEDIA          PA      19063
MEDIANT COMMUNICATIONS LLC                  PO BOX 29976                                                                                                     NEW YORK       NY      10087‐9976
MEDINA CEN SCH (COMBINED                    MEDINA CEN SCH ‐TAX COLL                    1 MUSTANG DR                                                         MEDINA         NY      14103
MEDINA CITY                                 MEDINA CITY‐TAX COLLECTO                    PO BOX 420                                                           MEDINA         TN      38355
MEDINA COUNTY                               MEDINA COUNTY ‐ TAX COLL                    1102 15TH ST                                                         HONDO          TX      78861
MEDINA COUNTY                               MEDINA COUNTY ‐ TREASURE                    144 N BROADWAY, ROOM 107                                             MEDINA         OH      44256
MEDINA COUNTY DISTRICT CLERK                1100 16TH ST STE 209                                                                                             HONDO          TX      78861
MEDINA COUNTY TAX OFFICE                    LORAINE NEUMAN, RTA CTA                     1102 15TH ST                                                         HONDO          TX      78861
MEDINA MUTUAL INSURANCE                     500 PLAZA DRIVE                                                                                                  MARSHALL       WI      53559
MEDINA TOWN                                 MEDINA TWN TREASURER                        4996 TOWERLINE RD                                                    MARSHALL       WI      53559
MEDINA TOWNSHIP                             TAX COLLECTOR                               12284 INGALL HWY                                                     MORENCI        MI      49256
MEDINA VILLAGE(T‐SHELBY)                    MEDINA VILLAGE ‐ CLERK                      PO BOX 6780                                                          ITHACA         NY      14851
MEDINA VILLAGE(TWN OF RI                    MEDINA VILLAGE ‐ CLERK                      PO BOX 6780                                                          ITHACA         NY      14851
MEDINA, CHRISTIAN                           ADDRESS ON FILE
MEDINA, JESSICA                             ADDRESS ON FILE
MEDINA, JOHNNIE                             ADDRESS ON FILE
MEDINA, LOURDES                             ADDRESS ON FILE
MEDINA, MARY                                ADDRESS ON FILE
MEDINA, STACEY                              ADDRESS ON FILE
MEDINAH, SUNASIA                            ADDRESS ON FILE
MEDINAS GENERAL CONSTRUC                    804 NORTH PINE ST                                                                                                ANAHEIM        CA      92805
MEDINILLA, PRISCILLA                        ADDRESS ON FILE
MEDLEY, TIMOTHY                             ADDRESS ON FILE
MEDRANO INSURANCE AGENCY                    55 WAUGH DR 150                                                                                                  HOUSTON        TX      77007
MEDRANO, EDDIE                              ADDRESS ON FILE
MEDWAY TOWN                                 MEDWAY TOWN ‐ TAX COLLEC                    155 VILLAGE STREET                                                   MEDWAY         MA      02053
MEDWAY TOWN                                 MEDWAY TOWN ‐ TAX COLLEC                    4 SCHOOL STREET                                                      MEDWAY         ME      04460
MEEDER ASSET MANAGEMENT, INC.               ATTN:  MR. DALE WILLIAM SMITH CFA, MBA      CO‐CHIEF INVESTMENT OFFICER                  6125 MEMORIAL DRIVE     DUBLIN         OH      43017‐9000
MEEDER SPECTRUM FUND                        ATTN:  MR. CLINTON LEE BREWER CFA, MBA      CO‐CHIEF INVESTMENT OFFICER                  6125 MEMORIAL DRIVE     DUBLIN         OH      43017‐9000
MEEKER COUNTY                               MEEKER COUNTY ‐ TREASURE                    325 NORTH SIBLEY AVE                                                 LITCHFIELD     MN      55355
MEEKER COUNTY TREASURER                     325 SIBLEY AVENUE N                         4TH LEVEL                                                            LITHCFIELD     MN      55355
MEEKS THE BUILDERSCHOICE                    ACCT OF S BURBRIDGE                         7080 HWY 39                                                          MOUNT VERNON   MO      65712
MEELAQUESHA CLEACHELL WEBB                  4655 43RD CT                                                                                                     VERO BEACH     FL      32967
MEEME TOWN                                  MEEME TWN REASURER                          10432 STATE ROAD 42                                                  NEWTON         WI      53063
MEEMIC INS                                  P O  BOX 217019                                                                                                  AUBURN HILLS   MI      48321
MEEMIC INS CO                               1685 N OPDYKE RD                                                                                                 AUBURN HILLS   MI      48326
MEEMIC INSURANCE COMPANY                    PO BOX 630929                                                                                                    CINCINNATI     OH      45263
MEENON TOWN                                 MEENON TWN TREASURER                        24859 WALBERG RD                                                     WEBSTER        WI      54893
MEGA HOME IMPROVEMENT                       MEGA ENTERPRISES INC.                       427 S. HARRISON STREET                                               ALGONQUIN      IL      60102
MEGATREND, INC                              21356 SW 87TH PLACE                                                                                              CUTLER BAY     FL      33189
MEGHAN OVERACKER ‐ PRUITT                   35846 WHISKEY RUN                                                                                                MATTAWAN       MI      49071
MEGRAM CONSTRUCTION                         MEGRAM LLC                                  467 LAKE HOWELL ROAD, SUITE 108                                      MAITLAND       FL      32751
MEGS INSTALLATION & FLOORING SOLUTIONS      JACQUELINE MELLS                            2395 PLEASANTDALE ROAD, SUITE 1                                      DORAVILLE      GA      30340
MEHOOPANY TOWNSHIP                          MEHOOPANY TWP ‐ TAX COLL                    231 SUNSET DRIVE                                                     MEHOOPANY      PA      18629
MEHTA INSURANCE AGY LLC                     217A W ABSECON BLVD                                                                                              ABSECON        NJ      08201
MEHTA, ANIL                                 ADDRESS ON FILE
MEHTA, BARBARA                              ADDRESS ON FILE
MEHTLAN INSURANCE AGENCY                    873 S AMIN STREET                                                                                                WILLITS        CA      95490
MEIER, SUSAN                                ADDRESS ON FILE
MEIERS OUTDOOR WORLD INC                    155 SAYTON RD UNIT B                                                                                             FOX LAKE       IL      60020
MEIGEL, HOLLY                               ADDRESS ON FILE
MEIGS CITY/MITCHELL CO.                     MEIGS CITY‐TAX COLLECTOR                    PO BOX 47                                                            MEIGS          GA      31765
MEIGS COUNTY                                MEIGS COUNTY ‐ TREASURER                    100 E SECOND ST, ROOM 20                                             POMEROY        OH      45769
MEIGS COUNTY                                MEIGS COUNTY‐TRUSTEE                        PO BOX 7                                                             DECATUR        TN      37322
MEIGS COUNTY CLERK & MASTER                 17214 HWY 58 NORTH                                                                                               DECATUR        TN      37322
MEIGS COUNTY TRUSTEE                        PO BOX 7                                                                                                         DECATUR        TN      37322
MEINERS, RICHARD                            ADDRESS ON FILE
MEINKE, PATRICIA                            ADDRESS ON FILE
MEIS ROOFING & CONSTRUCTION                 MEIS ENTERPRISE LLC                         MEIS ENTERPRISE LLC                          4617 DIAZ AVE           FORT WORTH     TX      76107
MEJIA, ADAM                                 ADDRESS ON FILE
MEJIA, AMILCAR                              ADDRESS ON FILE
MEJIA, CARLOS                               ADDRESS ON FILE
MEJIA, KRISTEN                              ADDRESS ON FILE
MEL FOSTER CO                               3218 E 36TH ST CT                                                                                                DAVENPORT      IA      52807
MEL FOSTER COMPANY                          ATTN: JACKIE TURNER                         250 E. MAIN ST.                              SUITE 110               GALESBURG      IL      61401
MEL FOSTER COMPANY                          ATTN: JACKIE TURNER                         250 E. MAIN ST.STE.110                       SUITE 110               GALESBURG      IL      61401
MEL G WARD AND ASSOCIATES INC               10950‐60 SAN JOSE BLVD 197                                                                                       JACKSONVILLE   FL      32223
MEL THURMAN REAL ESTATE APPRAISALS          3805 WESTCHESTER DR                                                                                              WACO           TX      76710
MELAND, MICHELLE                            ADDRESS ON FILE
MELAND, NICHOLAS                            ADDRESS ON FILE




                                                                                                                   Page 575 of 998
                                       19-10412-jlg             Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   579 of 1004
Creditor Name                              Address1                              Address2                                     Address3                     City               State   Zip     Country
MELANIE A DANCHO                           ADDRESS ON FILE
MELANIE CROCKER                            ADDRESS ON FILE
MELANIE L CROCKER, PA                      2457 ORSOTA CIRCLE                                                                                              OCOEE              FL      34761
MELANIE LEWIS AND                          ADDRESS ON FILE
MELANIE LOCKHART &                         ADDRESS ON FILE
MELANIE NEPTUNE                            ADDRESS ON FILE
MELANIE VAN PELT                           ADDRESS ON FILE
MELANIE WILSON AND                         ADDRESS ON FILE
MELBA BAKER                                ADDRESS ON FILE
MELBOURNE CITY                             MELBOURNE CITY ‐ TAX COL              P.O. BOX 63                                                               MELBOURNE          KY      41059
MELBOURNE, EBONIE                          ADDRESS ON FILE
MELCHIOR, JOHN                             ADDRESS ON FILE
MELENDEZ, CATHLEEN                         ADDRESS ON FILE
MELERS ALL PURPOSE CONSTRUCTION            ALEX MELER                            16996 LAKEWAY CIRCLE                                                      FLINT              TX      75762
MELILLO CONSULTING                         ATTN: BOB SHOYETTE                    285 DAVIDSON AVENUE                                                       SOMERSET           NJ      08873
MELIN ENTERPRISES FOR                      ACCT OF HARLAN KELLY                  PO BOX 2192                                                               MERCED             CA      95344
MELINDA HOPKINS, ET AL.                    MOUNTAIN STATE JUSTICE, INC.          BREN J. POMPONIO, ESQ                        1031 QUARRIER ST STE 200     CHARLESTON         WV      25301
MELINDER, STEPHEN                          ADDRESS ON FILE
MELISSA GRANT                              ADDRESS ON FILE
MELISSA LLERA                              ADDRESS ON FILE
MELISSA MURPHY                             ADDRESS ON FILE
MELISSA MURPHY AND                         ADDRESS ON FILE
MELISSA NEMEC                              ADDRESS ON FILE
MELISSA PADOVANO                           ADDRESS ON FILE
MELISSA R. KAERCHER, TAX COLLECTOR         910 THIRD AVENUE                      BOROUGH OF FREEDOM/                          FREEDOM SCHOOL DISTRICT      FREEDOM            PA      15042
MELISSA SILVA                              ADDRESS ON FILE
MELISSA WEINMEIR & TODD                    ADDRESS ON FILE
MELISSA WHALL                              ADDRESS ON FILE
MELITA MCBRIDE APPRAISAL LLC               1628 S 1165 E                                                                                                   OGDEN              UT      84404
MELIZAIRE DORISCA                          ADDRESS ON FILE
MELLEN CITY                                MELLEN CITY TREASURER                 PO BOX 708                                                                MELLEN             WI      54546
MELLEN LAW FIRM                            ONE EMBARCADERO CENTER 5TH FLOOR                                                                                SAN FRANCISCO      CA      94111
MELLEN TOWNSHIP                            MELLEN TOWNSHIP ‐ TREASU              N 6156 US HWY 41                                                          WALLACE            MI      49893
MELLNIK REAL ESTATE SERVICES               PO BOX 66 141 S POWELL ST                                                                                       FOREST CITY        NC      28043
MELLON CERTIFIED RESTOR                    436 S LANSDOWNE AV                                                                                              YEADON             PA      19050
MELNICZEK, ELIZABETH                       ADDRESS ON FILE
MELO PROPERTY SERVICES LLC                 1314 ASTOR STREET                                                                                               NORRISTOWN         PA      19401
MELODY GOODWORTH                           6325 LANGSTON AVE                                                                                               NEW PORT RICHEY    FL      34653
MELROSE CITY                               MELROSE CITY ‐ TAX COLLE              562 MAIN STREET                                                           MELROSE            MA      02176
MELROSE GARDENS HOMEOWNERS ASSOCIATION     2685 HORSESHOE DRIVE S 215                                                                                      NAPLES             FL      34104
MELROSE MUTUAL                             303 EAST MAIN                                                                                                   MELROSE            MN      56352
MELROSE MUTUAL INS CO                      P O BOX 266                                                                                                     MELROSE            MN      56352
MELROSE TOWNSHIP                           MELROSE TOWNSHIP ‐ TREAS              PO BOX 189                                                                WALLOON LAKE       MI      49796
MELROY ROOFING                             EUGENE F MELROY                       645 BOB WHITE TRAIL                                                       CHATSWORTH         GA      30705
MELTON BUILDERS, LLC                       MARCUS D MELTON                       MARCUS D MELTON                              7240 NWCR 4030               BLOOMING GROVE     TX      76626
MELTON INS AGENCY                          613 TOWNE PK W DR 102                                                                                           RINCON             GA      31326
MELTON, FELICIA                            ADDRESS ON FILE
MELVILLE TOWN                              MELVILLE TOWN ‐ TAX COLL              P. O. BOX 268                                                             MELVILLE           LA      71353
MELVIN JAVIER HERRERA                      517 SIKES ST                                                                                                    HOUSTON            TX      77018
MELVIN LEE COMBS                           900 ARLINGTON ST                                                                                                RUSTON             LA      71270
MELVIN LINWOOD STEVENS JR                  299 TORPOINT GATE ROAD                                                                                          LONGWOOD           FL      32779
MELVIN VILLAGE                             MELVIN VILLAGE ‐ TREASUR              1077 MAIN                                                                 MELVIN             MI      48454
MELVINDALE CITY                            MELVINDALE CITY ‐ TREASU              3100 OAKWOOD BLVD                                                         MELVINDALE         MI      48122
MELVY D. CRIBB                             133 DONALD LOOP                                                                                                 HEMINGWAY          SC      29554
MELYSSA GROGAN                             710 SHANNON LN                                                                                                  HIGHLAND VILLAGE   TX      75077
MEMBERS ASSURANCE PROP &                   CASUALTY                              830 GREENBRIER CIR                                                        CHESAPEAKE         VA      23320
MEMBERS INS                                6600 AAA DR                                                                                                     CHARLOTTE          NC      28212
MEMBERS INSURANCE CO                       PO BOX 29620                                                                                                    CHARLOTTE          NC      28229
MEMBERS MTL INS ASSOC                      P O BOX 862                                                                                                     STORM LAKE         IA      50588
MEMBERSELECT INS                           1 AUTO CLUB DR                                                                                                  DEARBORN           MI      48126
MEMBERSELECT INS                           PREFX HOM                             P O BOX 740860                                                            CINCINNATI         OH      45274
MEMORIAL HILLS MUD  E                      MEMORIAL HILLS MUD ‐ COL              17111 ROLLING CREEK                                                       HOUSTON            TX      77090
MEMORIAL MUD  L                            MEMORIAL MUD ‐ TAX COLLE              11111 KATY FRWY 725                                                       HOUSTON            TX      77079
MEMORIAL NORTHWEST HOA                     7170 CHERRY PARK DR.                  C/O SCS MANAGEMENT SERVICES INC                                           HOUSTON            TX      77095
MEMORIAL POINT POA                         106 ECHO LANE                                                                                                   LIVINGSTON         TX      77351
MEMPHIS CITY                               MEMPHIS CITY ‐ TREASURER              35095 POTTER ST                                                           MEMPHIS            MI      48041
MEMPHIS CITY                               MEMPHIS CITY‐TREASURER                125 N MAIN ST ‐ ROOM 375                                                  MEMPHIS            TN      38103
MEMPHIS REO/ FIRST NATIONAL REALTY, INC.   6423 SUMMER GALE DRIVE                                                                                          MEMPHIS            TN      38134
MEN AT WORK                                6575 BARBOURVIEW DR NO                                                                                          NEW ORLEANS        LA      70126
MENA LAW FIRM                              9700 SOUTH DIXIE HWY660                                                                                         MIAMI              FL      33156




                                                                                                            Page 576 of 998
                                     19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     580 of 1004
Creditor Name                           Address1                                   Address2                                       Address3     City              State   Zip        Country
MENALLEN TOWNSHIP                       ELLEN L BLACK‐ TAX COLLE                   39 WEST POINT RD                                            ASPERS            PA      17304
MENALLEN TOWNSHIP                       MENALLEN TWP ‐ TAX COLLE                   PO BOX 488                                                  NEW SALEM         PA      15468
MENANDS C.S. (TN OF COLO                MENANDS CS‐ RECEIVER OF                    534 LOUDON RD./MEM. TOWN                                    NEWTONVILLE       NY      12128
MENANDS VILLAGE                         MENANDS VILLAGE‐ CLERK                     250 BROADWAY                                                MENANDS           NY      12204
MENARD COUNTY                           MENARD COUNTY ‐ TREASURE                   102 S 7TH ST, 1ST FLOOR                                     PETERSBURG        IL      62675
MENARDS                                 FOR THE ACCT OF C DELI                     4257 117TH AVE                                              ALLEGAN           MI      49010
MENASHA CITY                            MENASHA CITY TREASURER                     100 MAIN ST SUITE 200                                       MENASHA           WI      54952
MENASHA CITY                            QUARTERLY TAX                              100 MAIN ST SUITE 200                                       MENASHA           WI      54952
MENASHA UTILITIES                       PO BOX 340                                                                                             MENASHA           WI      54952‐0340
MENATH INS                              333 VILLAGE BLVD STE 203                                                                               INCLINE VILLAGE   NV      89451
MENCACCI, MICHELLE                      ADDRESS ON FILE
MENDES & MOUNT                          750 7TH AVENUE                                                                                         NEW YORK          NY      10019
MENDEZ AND ASSOC                        9953 PINES BLVD                                                                                        PEMBROKE PINES    FL      33024
MENDEZ M INS AGENCY                     17425 SW 97 AVE                                                                                        MIAMI             FL      33157
MENDEZ, ALEX                            ADDRESS ON FILE
MENDEZ, CHRISTIAN                       ADDRESS ON FILE
MENDEZ, DOLORES                         ADDRESS ON FILE
MENDHAM BORO                            MENDHAM BORO ‐ TAX COLLE                   6 WEST MAIN STREET                                          MENDHAM           NJ      07945
MENDHAM TOWNSHIP                        MENDHAM TWP ‐ COLLECTOR                    2 WEST MAIN STREET                                          BROOKSIDE         NJ      07926
MENDIETA, FERNANDO                      ADDRESS ON FILE
MENDIX, INC.                            ATTN: GENERAL COUNSEL                      268 SUMMER STREET                                           BOSTON            MA      02210
MENDIZABAL, MARIA                       ADDRESS ON FILE
MENDOCINO COUNTY                        MENDOCINO COUNTY TAX COL                   501 LOWGAP ROAD, ROOM 10                                    UKIAH             CA      95482
MENDOCINO COUNTY TAX COLLECTOR          501 LOW GAP ROAD                           ROOM 1060                                                   UKIAH             CA      95482
MENDON TOWN                             MENDON TOWN ‐ TAX COLLEC                   34 U.S. ROUTE 4                                             MENDON            VT      05701
MENDON TOWN                             MENDON TOWN ‐TAX COLLECT                   20 MAIN STREET                                              MENDON            MA      01756
MENDON TOWN                             MENDON TOWN‐TAX RECEIVER                   16 WEST MAIN ST                                             HONEOYE FALLS     NY      14472
MENDON TOWNSHIP                         MENDON TOWNSHIP ‐ TREASU                   146 W STATE ST                                              MENDON            MI      49072
MENDON VILLAGE                          MENDON VILLAGE ‐ TREASUR                   PO BOX 146                                                  MENDON            MI      49072
MENDOTA INS                             P O BOX 2057                                                                                           KALISPELL         MT      59903
MENDOTA MUT INS                         P O BOX 498                                                                                            MENDOTA           IL      61342
MENDOZA, ALBERT                         ADDRESS ON FILE
MENDOZA, DIANA                          ADDRESS ON FILE
MENDOZA, LUIS                           ADDRESS ON FILE
MENDOZA, MERARI                         ADDRESS ON FILE
MENDOZA, MICHELLANGELITA                ADDRESS ON FILE
MENDOZA, PATRICIA                       ADDRESS ON FILE
MENDOZA, TRACY                          ADDRESS ON FILE
MENDOZAHOUSE LEVELING & REPAIR LLC      ISMAEL MENDOZA                             85 IH 10 NORTH SUITE 100 B                                  BEAUMONT          TX      77707
MENENDEZ STROPLE, ALAN                  ADDRESS ON FILE
MENIFEE COUNTY                          MENIFEE COUNTY ‐ SHERIFF                   PO BOX 142                                                  FRENCHBURG        KY      40322
MENKE APPRAISAL SERVICES INC            19011 PUEBLO AVE                                                                                       JORDAN            MN      55352
MENLO CITY                              MENLO CITY‐TAX COLLECTOR                   PO BOX 155                                                  MENLO             GA      30731
MENNENGA CONSTRUCTION IN                PO BOX 17250                                                                                           URBANA            IL      61803
MENNONITE AID PLAN                      1110 J ST                                                                                              REEDLEY           CA      93654
MENNONITE AID PLAN                      PO BOX 878                                                                                             REEDLEY           CA      93654
MENNONITE MUTUAL INS CO                 PO BOX 300                                                                                             ORRVILLE          OH      44667
MENNONITE UNION AID                     PO  BOX 336                                                                                            MONTEZUMA         KS      67867
MENNONITE UNION AID                     PO BOX 338                                                                                             MONTEZUMA         KS      67867
MENOMINEE CITY                          MENOMINEE CITY ‐ TREASUR                   2511 10TH ST                                                MENOMINEE         MI      49858
MENOMINEE COUNTY                        MENOMINEE COUNTY ‐ TREAS                   PO BOX 279                                                  KESHENA           WI      54135
MENOMINEE TOWNSHIP                      MENOMINEE TOWNSHIP ‐ TRE                   N 2920 BAY DE NOC DR                                        MENOMINEE         MI      49858
MENOMONEE FALLS VILLAGE                 WAUKESHA COUNTY TREASURE                   515 W MORELAND BLVD. RM                                     WAUKESHA          WI      53188
MENOMONIE CITY                          DUNN COUNTY TREASURER                      800 WILSON AVE,RM 150                                       MENOMONIE         WI      54751
MENOMONIE TOWN                          MENOMONIE TWN TREASURER                    N4564 446TH ST                                              KESHENA           WI      54135
MENSCH, DEANN                           ADDRESS ON FILE
MENTA CONSTRUCTION INC                  P O BOX 84                                                                                             LIMA              PA      19037
MENTOR REALTY GROUP LLC                 10259 WEST SAMPLE ROAD                                                                                 CORAL SPRINGS     FL      33065
MENTOR REALTY GROUP LLC                 6810 N. STATE ROAD 7                                                                                   COCONUT CREEK     FL      33073
MENTOR TOWNSHIP                         MENTOR TOWNSHIP ‐ TREASU                   9604 S STRAITS HWY                                          WOLVERINE         MI      49799
MENTOR TOWNSHIP                         MENTOR TOWNSHIP ‐ TREASU                   PO BOX 730                                                  MIO               MI      48647
MENTZ TOWN                              MENTZ TOWN‐ TAX COLLECTO                   PO BOX 798                                                  PT BYRON          NY      13140
MENU REALTY                             1575 AVIATION CENTER PARKWAY UNIT 525                                                                  DAYTONA BEACH     FL      32114
MEQUON CITY                             MEQUON CITY TREASURER                      11333 N CEDARBURG RD                                        MEQUON            WI      53092
MEQUON CITY                             TAX COLLECTOR                              PO BOX 994 / 121 W MAIN                                     PORT WASHINGTON   WI      53074
MER ROUGE VILLAGE                       MER ROUGE VILLAGE ‐ COLL                   P.O. BOX 238                                                MER ROUGE         LA      71261
MERAMAC VALLEY MTL INSCO                535 ELM ST                                                                                             HILLSBORO         MO      63050
MERAMEC VALLEY MUT INS                  P O BOX 438                                                                                            HILLSBORO         MO      63050
MERASTAR INS                            P O  BOX 660421                                                                                        DALLAS            TX      75266
MERCADO, EDUARDO                        ADDRESS ON FILE




                                                                                                                Page 577 of 998
                                      19-10412-jlg                Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 581 of 1004
Creditor Name                             Address1                             Address2                                      Address3                     City                    State   Zip        Country
MERCANTILE PARTNERS LP                    2650 MEACHAM BLVD                                                                                               FORT WORTH              TX      76137
MERCANTILE PARTNERS, L.P.                 ATTN: BRIAN RANDOLPH                 2650 MEACHAM BLVD                                                          FORT WORTH              TX      76137
MERCANTILE PARTNERS, L.P.                 LAW, SNAKARD & GAMBILL               ATTN: WILLIAM F. MCCANN                       1600 W 7TH ST, SUITE 500     FORT WORTH              TX      76102
MERCED COUNTY                             MERCED COUNTY ‐ TAX COLL             2222 M STREET                                                              MERCED                  CA      95340
MERCED COUNTY TAX COLLECTOR               2222 M STREET                                                                                                   MERCED                  CA      95340
MERCED MUTUAL                             971 E BROADWAY                                                                                                  ATWATER                 CA      95301
MERCED MUTUAL INS CO                      PO BOX 834                                                                                                      ATWATER                 CA      95301
MERCER                                    PO BOX 730182                                                                                                   DALLAS                  TX      75373‐0182
MERCER APPRAISAL                          COMPANY                              8641 DEADFALL RD                                                           MILLINGTON              TN      38053
MERCER AREA SCHOOL DISTR                  MERCER AREA SD ‐ TAX COL             396 E. VENANGO ST.                                                         MERCER                  PA      16137
MERCER AREA SD/FINDLEY T                  MERCER AREA SD ‐ TAX COL             369 MCCLELLAND ROAD                                                        MERCER                  PA      16137
MERCER AREA SD/JEFFERSON                  MERCER AREA SD ‐ TAX COL             89 CHARLESTON RD                                                           MERCER                  PA      16137
MERCER BORO                               MERCER BORO ‐ TAX COLLEC             396 E. VENANGO ST.                                                         MERCER                  PA      16137
MERCER CNTY MTL                           10 N HWY 31                                                                                                     PENNINGTON              NJ      08534
MERCER COUNTY                             MERCER COUNTY ‐ COLLECTO             802 E. MAIN                                                                PRINCETON               MO      64673
MERCER COUNTY                             MERCER COUNTY ‐ SHERIFF              PO BOX 126                                                                 HARRODSBURG             KY      40330
MERCER COUNTY                             MERCER COUNTY ‐ TREASURE             100 SE 3RD STREET                                                          ALEDO                   IL      61231
MERCER COUNTY                             MERCER COUNTY ‐ TREASURE             101 N MAIN ST, RM 201                                                      CELINA                  OH      45822
MERCER COUNTY                             MERCER COUNTY ‐ TREASURE             PO BOX 39                                                                  STANTON                 ND      58571
MERCER COUNTY CLERK                       209 S BROAD STREET                   P.O. BOX 8068                                                              TRENTON                 NJ      08650
MERCER COUNTY SHERIFF                     1501 W MAIN ST  STE 120                                                                                         PRINCETON               WV      24740
MERCER COUNTY TAX CLAIM BUREAU            3 COURTHOUSE                                                                                                    MERCER                  PA      16137
MERCER COUNTY TAX CLAIM BUREAU            3 MERCER COUNTY COURTHOUSE                                                                                      MERCER                  PA      16137
MERCER QIF FUND PLC                       MERCER INVESTMENT FUND 1‐6
MERCER TOWN                               MERCER TOWN ‐ TAX COLLEC             1015 BEECH HILL RD                                                         MERCER                  ME      04957
MERCER TOWN                               MERCER TWN TREASURER                 P.O. BOX 149                                                               MERCER                  WI      54547
MERCER TOWNSHIP                           LISA BAUER ‐ TAX COLLECT             150 CENTERTOWN RD                                                          HARRISVILLE             PA      16038
MERCER, JEREMY                            ADDRESS ON FILE
MERCERSBURG BORO                          MERCERSBURG BORO ‐ COLLE             19 LOUDON RD                                                               MERCERSBURG             PA      17236
MERCHANT INSURANCE GROUP                  PAYMENT PROCESSING                   PO BOX  4031                                                               BUFFALO                 NY      14240
MERCHANT, BREANA                          ADDRESS ON FILE
MERCHANTS MUTUAL INS CO                   250 MAIN STREET                                                                                                 BUFFALO                 NY      14202
MERCHANTVILLE BORO                        MERCHANTVILLE BORO ‐ COL             1 WEST MAPLE AVE                                                           MERCHANTVILLE           NJ      08109
MERCHANTVILLE‐PENNSAUKEN                  WATER COMMISSION                     6751 WESTFIELD AVE                                                         PENNSAUKEN              NJ      08110
MERCHANTVILLE‐PENNSAUKEN WATER COMPANY    6751 WESTFIELD AVE                                                                                              PENNSAUKEN              NJ      08110
MERCURY CAS                               PO BOX 5600                                                                                                     RANCHO CUCAMONGA        CA      91729
MERCURY CAS                               PREFIX HO PK                         PO BOX 5700                                                                RANCHO CUCAMONGA        CA      91729
MERCURY CASUALTY CO.                      P O BOX 9702                                                                                                    BREA                    CA      92822
MERCURY CASUALTY COMPANY                  1700 GREENBRIAR LANE                                                                                            BREA                    CA      92821
MERCURY INS CO                            11000 EUCALYPTUS ST                                                                                             RANCHO CUCAMONGA        CA      91730
MERCURY INS CO                            ATTN H/O BILLING                     11000 EUCALYPTUS ST                                                        RANCHO CUCAMONGA        CA      91730
MERCURY INSURANCE                         P O BOX 338                                                                                                     CHARLOTTE COURT HOUSE   VA      23923
MERCURY NETWORK, LLC                      ATTN: GENERAL COUNSEL                3705 WEST MEMORIAL BLDG. 402                                               OKLAHOMA CITY           OK      73134
MERCURY NETWORK, LLC                      ATTN: GENERAL COUNSEL                501 NE 122ND STREET                           SUITE D                      OKLAHOMA CITY           OK      73114
MERCURY NETWORK, LLC                      ATTN: GENERAL COUNSEL                5885 CUMMING HIGHWAY                          SUITE 108 BOX 318            SUGAR HILL              GA      30518
MERCURY NETWORK, LLC                      ATTN: LEGAL DEPARTMENT               3705 WEST MEMORIAL BLDG. 402                                               OKLAHOMA CITY           OK      73134
MEREDITH HEIGHTS HOMEOWNERS ASSOCIATION   P.O. BOX 1733                                                                                                   POULSBO                 WA      98370
MEREDITH TOWN                             MEREDITH TOWN ‐ TAX COLL             PO BOX 469                                                                 DELHI                   NY      13753
MEREDITH TOWN                             MEREDITH TOWN ‐TAX COLLE             41 MAIN STREET                                                             MEREDITH                NH      03253
MERGEN CONSTRUCTION                       STEVE MERGEN                         8296 PRESSON PLACE                                                         LOS ANGELES             CA      90069
MERIDA SUMMERS ESTATE                     9818 CHESTNUT ST                                                                                                SPRING VALLEY           CA      91977
MERIDEN CITY                              MERIDEN CITY ‐ TAX COLLE             142 E MAIN ST‐RM 117                                                       MERIDEN                 CT      06450
MERIDEN TAX COLLECTOR                     ATTN: JENNIFER G. FARRELL, ESQ.      142 EAST MAIN STREET, CITY HALL                                            MERIDEN                 CT      06450
MERIDIAN ACRES COMMUNITY ASSOCIATION      1401 MARVIN ROAD NE, SUITE 307       PMB 274                                                                    LACEY                   WA      98516
MERIDIAN CHARTER TOWNSHI                  MERIDIAN TWP ‐ TREASURER             5151 MARSH RD                                                              OKEMOS                  MI      48864
MERIDIAN CLUB CONDOMINIUM                 4901 GULF SHORE BLVD.                                                                                           NAPLES                  FL      34103
MERIDIAN INS AGENCY LLC                   175 WILLIAM F MCCLELLAN              HWY SUITE 112                                                              EAST BOSTON             MA      02128
MERIDIAN RESIDENTIAL APPRAISAL            1331 SUNDIAL POINT                                                                                              WINTER SPRINGS          FL      32708
MERIDIAN RESTORATION                      4403 MENDI COURT                                                                                                SUWANEE                 GA      30024
MERIDIAN VILLAGE                          MERIDIAN VILLAGE‐ CLERK              PO BOX 36                                                                  MERIDIAN                NY      13113
MERIE, IBRAHIM                            ADDRESS ON FILE
MERINO JR, GUILLERMO                      ADDRESS ON FILE
MERIT INSURANCE OF TN                     INC                                  14625 LEBANON RD D                                                         OLD HICKORY             TN      37138
MERIT SECURITIES CORP COLLATERALIZED      MORTGAGE BONDS SERIES 11             525 WILLIAM PENN PLACE                                                     PITTSBURGH              PA      15259
MERIT SECURITIES CORP COLLATERALIZED      MORTGAGE BONDS SERIES 12             525 WILLIAM PENN PLACE                                                     PITTSBURGH              PA      15259
MERIT SECURITIES CORP COLLATERALIZED      MORTGAGE BONDS SERIES 13             525 WILLIAM PENN PLACE                                                     PITTSBURGH              PA      15259
MERITPLAN INSURANCE CO                    P O BOX 660643                                                                                                  DALLAS                  TX      75266
MERIWETHER COUNTY                         MERIWETHER CO‐TAX COMMIS             PO BOX 729                                                                 GREENVILLE              GA      30222
MERIWETHER COUNTY CLERK OF                SUPERIOR COURT                       PO BOX 160                                                                 GREENVILLE              GA      30222
MERIWETHER COUNTY TAX COMMISSIONER        PO BOX 729                                                                                                      GREENVILLE              GA      30222




                                                                                                           Page 578 of 998
                                          19-10412-jlg               Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         582 of 1004
Creditor Name                                Address1                                  Address2                                     Address3                                   City                 State   Zip          Country
MERLINKSY INS AGENCY                         2425 W LOOP SOUTH  655                                                                                                            HOUSTON              TX      77027
MERLINSKY INS AGENCY                         1800 AUGUSTA DR 215                                                                                                               HOUSTON              TX      77057
MERRICK CONSTRUCTION GRO                     9630 SW 103 AVENUE                                                                                                                MIAMI                FL      33176
MERRICK COUNTY                               MERRICK COUNTY ‐ TREASUR                  PO BOX 27                                                                               CENTRAL CITY         NE      68826
MERRICK SERVICES INC.                        JAMES W. MERRICK                          103 ORANGE AVE                                                                          EDGEWATER            FL      32132
MERRICK, AMBER                               ADDRESS ON FILE
MERRICK, KELLIE                              ADDRESS ON FILE
MERRIEL, JODI                                ADDRESS ON FILE
MERRILL CITY                                 MERRILL CITY TREASURER                    1004 E FIRST ST                                                                         MERRILL              WI      54452
MERRILL LYNCH MORTGAGE LENDING, INC.         4 WORLD FINANCIAL CENTER                  12TH FLOOR                                                                              NEW YORK             NY      10080
MERRILL LYNCH PIERCE FENNER & SMITH INC      (INVT MGMT)                               ATTN:  MS. MARY ANN CHRISTINA BARTELS        1 BRYANT PARK                              NEW YORK             NY      10036‐6728
MERRILL LYNCH, PIERCE, FENNER                & SMITH INCORPORATED                                                                   1133 AVENUE OF THE AMERICAS 42ND FLOOR     NEW YORK             NY      10036‐6701
MERRILL LYNCH, PIERCE, FENNER                & SMITH INCORPORATED                      ATTN: CLIENT INTEGRATION & DOCUMENTATION     1133 AVENUE OF THE AMERICAS 42ND FLOOR     NEW YORK             NY      10036‐6701
MERRILL LYNCH, PIERCE, FENNER                & SMITH INCORPORATED                      ATTN: TBA MARGIN                             200 NORTH COLLEGE ST                       CHARLOTTE            NC      28255‐0001
MERRILL TOWN                                 MERRILL TOWN ‐TAX COLLEC                  P.O. BOX 239                                                                            SMYRNA MILLS         ME      04780
MERRILL TOWN                                 MERRILL TWN TREASURER                     W4594 PROGRESS AVE                                                                      MERRILL              WI      54452
MERRILL TOWNSHIP                             MERRILL TOWNSHIP ‐ TREAS                  1585 W. 11 MILE ROAD                                                                    BITELY               MI      49309
MERRILL VILLAGE                              MERRILL VILLAGE ‐ TREASU                  P.O. BOX 485                                                                            MERRILL              MI      48637
MERRILL, MESHAWN                             ADDRESS ON FILE
MERRILL, MICHAEL                             ADDRESS ON FILE
MERRILL, MONETHA                             ADDRESS ON FILE
MERRILYN MACK, ET AL.                        BRADLEY H BAINS STATE BAR # 01553980      MATTHEW J COOLBAUGH STATE BAR # 24100160     P. BOX 2776 COTTON BLEDSOE TIGHE &DAWSON   MIDLAND              TX      79702
MERRIMAC TOWN                                MERRIMAC TOWN ‐ TAX COLL                  4 SCHOOL STREET                                                                         MERRIMAC             MA      01860
MERRIMAC TOWN                                MERRIMAC TWNSHIP TREASUR                  PO BOX 115                                                                              MERRIMAC             WI      53561
MERRIMACK MEADOWS                            1215 MAIN ST STE 121                                                                                                              TEWKSBURY            MA      01876
MERRIMACK MTL FIRE INSCO                     95 OLD RIVER RD                                                                                                                   ANDOVER              MA      01810
MERRIMACK MUT FIRE INS                       PO BOX 1983                                                                                                                       ANDOVER              MA      01810
MERRIMACK MUT FIRE INS                       PO BOX 9009                                                                                                                       ANDOVER              MA      01810
MERRIMACK MUTUAL FIRE                        1350 DIVISION RD STE 1                                                                                                            WEST WARWICK         RI      02893
MERRIMACK TOWN                               MERRIMACK TOWN ‐TAX COLL                  6 BABOOSIC LAKE ROAD                                                                    MERRIMACK            NH      03054
MERRIMAC‐LODI MUTUAL INS                     431 WATER ST 115                                                                                                                  PRAIRIE DU SAC       WI      53578
MERRIMAC‐LODI MUTUAL INS                     CO                                        431 WATER ST 115                                                                        PRAIRIE DU SAC       WI      53578
MERRITT E LAUBER                             1725 TAFT AVE APT B16                                                                                                             OSHKOSH              WI      54902
MERRITT HALL INS                             2421 PRODUCTION DR 203                                                                                                            INDIANAPOLIS         IN      46242
MERRITT PLACE RENTALS LLC                    137 MERRITT CIRCLE                                                                                                                BRUNSWICK            GA      31520
MERRITT TOWNSHIP                             MERRITT TOWNSHIP ‐ TREAS                  48 E MUNGER RD                                                                          MUNGER               MI      48747
MERRITT, LETISHA                             ADDRESS ON FILE
MERRITT, NOLAN                               ADDRESS ON FILE
MERRIVILLE CONSERVANCY DISTRICT              6251 BROADWAY                                                                                                                     MERRILLVILLE         IN      46410‐3004
MERRIWEATHER, ROLANDA                        ADDRESS ON FILE
MERSCORP HOLDINGS INC                        13059 COLLECTIONS CENTER DRIVE                                                                                                    CHICAGO              IL      60693
MERTENS INS                                  715 ZION ST                                                                                                                       NEVADA CITY          CA      95959
MERTES BUILDERS INC.                         DANIEL MERTES                             301 W. GRANT STREET                                                                     LOSTANT              IL      61334
MERTES, DENNIS                               ADDRESS ON FILE
MERTON TOWN                                  MERTON TWN TREASURER                      PO BOX 128 / W314 N7624                                                                 NORTH LAKE           WI      53064
MERTON VILLAGE                               WAUKESHA COUNTY TREASURE                  515 W MORELAND BLVD. RM                                                                 WAUKESHA             WI      53188
MERWINS INS CENTER INC                       102 HOLDEN RD                                                                                                                     PALATKA              FL      32177
MES ROOFING & REPAIRS                        CARLOS H ZAMORA JR.                       8107 LOETSCH RIDGE WAY                                                                  SPRING               TX      77379
MESA COUNTY                                  MESA COUNTY‐TREASURER                     544 ROOD AVENUE RM100                                                                   GRAND JUNCTION       CO      81501
MESA COUNTY TREASURER                        544 ROOD AVE                                                                                                                      GRAND JUNCTION       CO      81501
MESA COUNTY TREASURER                        544 ROOD AVE 1ST FLOOR                                                                                                            GRAND JUNCTION       CO      81502‐5001
MESA FARMINGTON MH COMM LLC                  2011 TROY KING RD                                                                                                                 FARMINGTON           NM      87401
MESA HOMEOWNERS ASSOCIATION                  6795 E TENNESSEE NE                       601                                                                                     DENVER               CO      80224
MESA MANAGEMENT                              9512 W FLAMINGO                           SUITE 102                                                                               LAS VEGAS            NV      89147
MESANKO & SON INSURANCE                      1163 WASHINTON STREET                                                                                                             TOMS RIVER NJ        NJ      08753
MESANKO INC                                  20 CENTER AVE                                                                                                                     ATLANTIC HIGHLANDS   NJ      07716
MESICK VILLAGE                               MESICK VILLAGE ‐ TREASUR                  P.O. BOX 206                                                                            MESICK               MI      49668
MESKEL, BISRAT                               ADDRESS ON FILE
MESQUITE CITY/ISD                            MESQUITE CITY/ISD ‐ COLL                  P O BOX 850267                                                                          MESQUITE             TX      75185
MESQUITE ROOFING AND CONSTRUCTION            GERALD WOODS                              GERALD WOODS                                 124 GROSS ROAD, SUITE G                    MESQUITE             TX      75149
MESQUITE ROOFING AND CONSTRUCTION INC        948 KEARNY DR.                                                                                                                    MESQUITE             TX      75149
MESQUITE VISTAS COMMUNITY ASSOCIATION        6655 S. CIMARRON ROAD                                                                                                             LAS VEGAS            NV      89113
MESSER ELECTRIC                              GREG MESSER                               P.O. BOX 15073                                                                          MARMET               WV      25365
MESTER & SCHWARTZ, P.C.                      1333 RACE STREET                                                                                                                  PHILADELPHIA         PA      19107
MET P & C                                    P O BOX 93155                                                                                                                     DENVER               CO      80291
METAL CONCEPTS                               DAN DOUGLAS HATTER                        P O BOX 286                                                                             DUMAS                TX      79029
METAL ROOFING EXPERTS LLC                    P O BOX 3133                                                                                                                      BURLESON             TX      76097
METAL TOWNSHIP                               METAL TWP ‐ TAX COLLECTO                  18882 HILL RD BOX 198                                                                   WILLOW HILL          PA      17271
METAMORA TOWNSHIP                            METAMORA TOWNSHIP ‐ TREA                  730 WEST DRYDEN ROAD                                                                    METAMORA             MI      48455
METAMORA VILLAGE                             METAMORA VILLAGE ‐ TREAS                  75 W. HIGH ST                                                                           METAMORA             MI      48455




                                                                                                                  Page 579 of 998
                                         19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   583 of 1004
Creditor Name                               Address1                             Address2                                         Address3                 City                State   Zip        Country
METCALF PLUMBING SERVICE                    10 B WINTERS LN                                                                                                CATONSVILLE         MD      21228
METCALF, CONLON & SIERING, P.L.C.           126 WEST SECOND STREET                                                                                         MUSCATINE           IA      52761‐3713
METCALF, DONALD                             ADDRESS ON FILE
METCALF, MELISSA                            ADDRESS ON FILE
METCALFE COUNTY                             METCALFE COUNTY ‐ SHERIF             PO BOX 371                                                                EDMONTON            KY      42129
METCALFE COUNTY CLERK                       MOTOR VEHICLES DEPT                  100 E STOCKTON STE 1                                                      EDMONTON            KY      42129‐0025
METCOM                                      23121 CAMDEN WAY                                                                                               CALIFORNIA          MD      20619
METCOM EXCESS                               245 MAIN ST                                                                                                    RIDGEFIELD          NJ      07660
METCOM EXCESS                               P O BOX 90                           245 MAIN ST                                                               RIDGEFIELD          NJ      07660
METCOM EXCESS                               PO BOX 90                                                                                                      RIDGEFIELD PARK     NJ      07660
MET‐ED                                      PO BOX 3687                                                                                                    AKRON               OH      44309‐3687
METHACTON S.D./LOWER PRO                    MICHAEL DEAL ‐ TAX COLLE             624 S. PARK AVE                                                           AUDUBON             PA      19403
METHACTON SCHOOL DISTRIC                    PATRICIA GRAMM ‐ TAX COL             PO BOX 97                                                                 WORCESTER           PA      19490
METHUEN CITY                                METHUEN CITY ‐ TAX COLLE             41 PLEASANT STREET SUITE                                                  METHUEN             MA      01844
METHUEN WATER/SEWER LIEN                    METHUEN CITY ‐ TAX COLLE             41 PLEASANT STREET SUITE                                                  METHUEN             MA      01844
METLIFE AUTO & HOME                         700 QUAKER LANE                                                                                                WARWICK             RI      02886‐6881
METLIFE AUTO & HOME                         DORNELL REESE                        METROPOLITAN LLOYD'S INS. CO. OF TEXAS           700 QUAKER LANE          WARWICK             RI      02886‐6881
METLIFE AUTO & HOME                         P O BOX 2057                                                                                                   KALISPELL           MT      59903
METLIFE AUTO & HOME                         P O BOX 48020                                                                                                  DAYTON              OH      45475
METLIFE AUTO & HOME                         PO BOX 41753                                                                                                   PHILADELPHIA        PA      19101
METLIFE AUTO & HOME INS                     2080 CABOT BLVD WEST                 LOCKBOX  941753                                                           LANGHORN            PA      19047
METLIFE AUTO AND HOME                       LB SRVCS C7301L25                    1740 BROADWAY ST FLL2                                                     DENVER              CO      80274
METOMEN TOWN                                METOMEN TWN TREASURER                W12828 REEDS CORNERS ROA                                                  RIPON               WI      54971
METOYER, ERIC                               ADDRESS ON FILE
METRAS INS                                  2030 MEMORIAL DR                                                                                               CHICOPEE            MA      01020
METRO APPRAISAL ASSOCIATES INC              3001 ALOMA AVE STE 122                                                                                         WINTER PARK         FL      32792
METRO APPRAISAL SERVICES                    HOBART ALEXANDER MARDIS              PO BOX 230654                                                             MONTGOMERY          AL      36123
METRO APPRAISAL SERVICES                    PO BOX 230654                                                                                                  MONTGOMERY          AL      36123
METRO APPRAISALS                            3025 E. LOON CREEK STREET                                                                                      MERIDIAN            ID      83642
METRO ATLANTA INS                           P O BOX 88408                                                                                                  DUNWOODY            GA      30356
METRO BOSTON AVE                            96 CENTRAL AVE                                                                                                 CHELSEA             MA      02150
METRO BUILDERS LLC                          PO BOX 3011                                                                                                    KINGSHILL           VI      851
METRO CONSTRUCTION MANAG                    10 LAKEVIEW DR                                                                                                 OLD TAPPAN          NJ      07675
METRO CONSTRUCTION, INC.                    2420 ALCOTT STREET                                                                                             DENVER              CO      80211
METRO DISASTER SPECIALISTS                  METRO BUILDERS &                     RESTORATION SPECIALISTS, INC                     PO BOX 959               NORTH LITTLE ROCK   AR      72115‐0959
METRO EAST APPRAISAL                        SERVICES INC                         463 W MACARTHUR DR STE B                                                  COTTAGE HILLS       IL      62018
METRO EXTERIORS                             TYLER SHORT                          1300 WEST SOUTH 7                                                         FREMONT             NE      68025
METRO INSULATION INC                        2119 N CENTRAL AVE                                                                                             ROCKFORD            IL      61101
METRO PA &                                  DEAN & LISA BARNES                   3551 BRISTOL PIKE                                                         BENSALEM            PA      19020
METRO PUBLIC ADJUSTMENT                     & ROSA P JOHNSON                     3551 BRISTOL PIKE                                                         BENSALEM            PA      19020
METRO PUBLIC ADJUSTMENT                     3551 BRISTOL PIKE                                                                                              BENSALEM            PA      19020
METRO PUBLIC ADJUSTMENT                     FREDERICK & WENDIE ALLEN             3551 BRISTOL PIKE                                                         BENSALEM            PA      19020
METRO PUBLIC ADJUSTMENT                     HAN & KYONG BANG                     3551 BRISTOL PIKE                                                         BENSALEM            PA      19020
METRO PUBLIC ADJUSTMENT                     THOMAS DAVIS JR                      3551 BRISTOL PIKE                                                         BENSALEM            PA      19020
METRO REALTY GROUP                          ATTN: JEFF TEKAVER                   3044 S. 92ND ST                                                           WEST ALLIS          WI      53227
METRO REALTY GROUP                          TEKAVER ENTERPRISES, INC             3044 S 92ND ST                                                            WEST ALLIS          WI      53227
METRO RESTORATION SERVICES INC              1418 S SHELBY STREET                                                                                           LOUISVILLE          KY      40217
METRO ROOFING & CONSTR                      2604 ROSELAWN DR                                                                                               DENTON              TX      76205
METRO ROOFING & CONSTRUCTION CO., INC.      JEFF BUSCH                           2604 ROSELAWN DR.                                                         DENTON              TX      76205
METRO ROOFING SOLUTION LLC                  AVENIDA SANTA JUANITA URB.           SANTA JUANITA P67 LOCAL #3                                                BAYAMON             PR      00956
METRO TRANSIT                               560 6TH AVENUE NORTH                                                                                           MINNEAPOLIS         MN      55411‐4398
METRO WATER SERVICES                        P.O. BOX 305225                                                                                                NASHVILLE           TN      37230
METROCITY                                   10601 LIBERTY AVE                                                                                              OZONE PARK          NY      11417
METROPLEX GUTTER AND WINDOWS                MICAH PISORS                         1047 BELLS CHAPEL RD                                                      WAXAHACHIE          TX      75165
METROPLEX REAL ESTATE SERVICES, INC         ATTN: KELLY ANNE PORTER              9540 GARLAND RD  381‐159                                                  DALLAS              TX      75218
METROPLEX REAL ESTATE SERVICES, INC.        9304 FOREST LANE, SUITE S232                                                                                   DALLAS              TX      75243
METROPLEX ROOF AND FENCE                    AMY LAID                             6801 SOUTH I‐35E                                                          CORINTH             TX      76210
METROPLEX ROOFING                           W‐DOS CORP                           W‐DOS CORP                                       607 UNIVERSITY DRIVE     FORT WORTH          TX      76107
METROPOL REALTY, INC.                       1146 WALKER ROAD SUITE G                                                                                       GREAT FALLS         VA      22066
METROPOLIS INSURANCE                        4155 SW 130TH AVE STE105                                                                                       MIAMI               FL      33175
METROPOLITAN ADJ BUREAU                     16530 VENTURA BLVD 309                                                                                         ENCINO              CA      91436
METROPOLITAN APPRAISAL SERVICES             107 ANAWAN AVE                                                                                                 WEST ROXBURY        MA      02132
METROPOLITAN APPRAISAL SVCS SOUTH           PO BOX 434                                                                                                     MONUMENT BEACH      MA      02553
METROPOLITAN BUILDRS INC                    6300 LIMOUSINE DR STE112                                                                                       RALEIGH             NC      27617
METROPOLITAN CONSTRU                        AND DESIGN                           1302 WAUGH DRIVE 108                                                      HOUSTON             TX      77019
METROPOLITAN CONTRACTORS                    INC                                  3909 RAILROAD AVE                                                         FAIRFAX             VA      22030
METROPOLITAN DESIGN CONS                    17002 SW 143 PL                                                                                                MIAMI               FL      33177
METROPOLITAN DISTRICT                       PO BOX 990092                                                                                                  HARTFORD            CT      06199‐0092
METROPOLITAN HOME IMPROVEMENT INC           P.O. BOX 9060                                                                                                  CAROLINA            PR      00988‐9060
METROPOLITAN HOME IMPROVEMENTS INC          98 HAYPATH ROAD                                                                                                BETHPAGE            NY      11714




                                                                                                                Page 580 of 998
                                     19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      584 of 1004
Creditor Name                            Address1                                   Address2                                    Address3                            City               State   Zip        Country
METROPOLITAN INS SERVICE                 5550 N ELSTON AVE                                                                                                          CHICAGO            IL      60630
METROPOLITAN INS SERVICE                 6817 SOUTHP O INT PKWY 1202                                                                                                JACKSONVILLE       FL      32216
METROPOLITAN PROP & CAS                  2221 E BROADWAY BLVD                                                                                                       TUCSON             AZ      85704
METROPOLITAN PROP & CAS                  P O  BOX 48030                                                                                                             DAYTON             OH      45448
METROPOLITAN SECURITY SERVICES, INC.     D/B/A WALDEN SECURITY                      ATTN: NANCY MONTGOMERY                      P.O.BOX 4374                        CHATTANOOGA        TN      37405
METROPOLITAN ST LOUIS MO                 SEWER DISTRICT                             2350 MARKET ST                                                                  ST LOUIS           MO      63103
METROPOLITAN ST LOUIS SEWER              DISTRICT                                   P.O. BOX 437                                                                    SAINT LOUIS        MO      63166‐0437
METROPOLITAN ST LOUIS SEWER DIST         2350 MARKET ST                                                                                                             SAINT LOUIS        MO      63103‐2555
METROPOLITAN ST. LOUIS SEWER DISTRICT    2350 MARKET STREET                         PO BOX 437                                                                      ST. LOUIS          MO      63103‐2555
METROPOLITAN TELECOMMUNICATIONS          55 WATER STREET, 32ND FLOOR                                                                                                NEW YORK           NY      10041
METROPOLITAN TELECOMMUNICATIONS          PO BOX 9660                                                                                                                MANCHESTER,        NH      03108‐9660
METROPOLITAN TRUSTEE                     P.O. BOX 196358                                                                                                            NASHVILLE          TN      37219
METTEL                                   METROPOLITAN TELECOMMUNICATIONS            PO BOX 9660                                                                     MANCHESTER         NH      03108
METUCHEN BORO                            METUCHEN BORO ‐ TAX COLL                   500 MAIN STREET                                                                 METUCHEN           NJ      08840
METZER & AUSTIN PLLC                     1 S BROADWAY STE 100                                                                                                       EDMOND             OK      73034
METZGER, DARLYNE                         ADDRESS ON FILE
MEURER, WILLIAM J.                       ADDRESS ON FILE
MEXICO CEN SCH (COMBINED                 MEXICO CEN SCH‐TAX COLLE                   16 FRAVOR ROAD, SUITE A                                                         MEXICO             NY      13114
MEXICO TOWN                              MEXICO TOWN ‐ TAX COLLEC                   134 MAIN STREET                                                                 MEXICO             ME      04257
MEXICO TOWN                              MEXICO TOWN‐TAX COLLECTO                   64 S JEFFERSON ST.                                                              MEXICO             NY      13114
MEXICO VILLAGE                           MEXICO VILLAGE‐CLERK                       PO BOX 309                                                                      MEXICO             NY      13114
MEY, STEVEN                              ADDRESS ON FILE
MEYER ROOFING INC.                       P.O. BOX 9485                                                                                                              COLORADO SPRINGS   CO      80932
MEYER TOWNSHIP                           MEYER TOWNSHIP ‐ TREASUR                   PO BOX 185                                                                      HERMANSVILLE       MI      49847
MEYER, ALEXANDER                         ADDRESS ON FILE
MEYER, KATIE                             ADDRESS ON FILE
MEYER, RAY                               ADDRESS ON FILE
MEYERLAND COMMUNITY IMPROVEMENT ASSOC.   4999 WEST BELLFORT                                                                                                         HOUSTON            TX      77035
MEYERLAND CONSTRUCTION                   4030 WILLOWBEND BLVD                                                                                                       HOUSTON            TX      77025
MEYERS DALE AREA/GREENVI                 CHARLOTTE CLARK‐TAX COLL                   3410 GREENVILLE RD                                                              MEYERSDALE         PA      15552
MEYERS, CASSANDRA                        ADDRESS ON FILE
MEYERSDALE AREA S.D./SUM                 MEYERSDALE AREA SD ‐ COL                   226 CENTER CHURCH RD                                                            GARRETT            PA      15542
MEYERSDALE AREA SCHOOL D                 MEYERSDALE AREA SD ‐ COL                   515 SUNSET LANE                                                                 MEYERSDALE         PA      15552
MEYERSDALE BORO                          MEYERSDALE BORO ‐ COLLEC                   515 SUNSET LANE                                                                 MEYERSDALE         PA      15552
MEYERSDALE BOROUGH REFUSE                P O BOX 60                                                                                                                 MEYERSDALE         PA      15552
MEYERSDALE MUNICIPAL AUTHORITY           215 MAIN ST REET ROOM 2B                                                                                                   MEYERSDALE         PA      15552
MEYERSON ROTH CO INC                     PO BOX 178                                                                                                                 LONG BEACH         NY      11561
MEZA, NAOMI                              ADDRESS ON FILE
MF TITLE OF KENTUCKY, INC                109 DAVENTRY LANE                                                                                                          LOUISVILLE         KY      40223
MFP GLOBAL SRVCS CORP                    6 EMERY DRIVE SUITE 3                                                                                                      RANDOLF            NJ      07869
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1994‐4       US BANK NATIONAL ASSOC AS TRUSTEE           60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1995‐8       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1995‐9       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1996‐1       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1996‐10      US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1996‐2       WELLS FARGO BANK NTL ASSOC AS TRUSTEE       625 MARQUETTE AVENUE 11TH FLOOR     MINNEAPOLIS        MN      55479
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1996‐3       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1996‐4       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1996‐5       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1996‐6       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1996‐7       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1996‐8       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1996‐9       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1997‐1       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1997‐2       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1997‐3       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1997‐4       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1997‐5       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1997‐6       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1997‐7       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1997‐8       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1998‐1       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1998‐2       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1998‐3       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1998‐4       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1998‐5       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1998‐6       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1998‐7       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1998‐8       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE        PASS‐THROUGH CERTIFICATE TRST 1999‐1       US BANK NATIONAL ASSOCIATION AS TRUSTEE     60 LIVINGSTON                       ST. PAUL           MN      55107‐2292




                                                                                                              Page 581 of 998
                                           19-10412-jlg               Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                                                Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             585 of 1004
Creditor Name                                 Address1                                     Address2                                        Address3                                    City             State   Zip        Country
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 1999‐2         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 1999‐3         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 1999‐4         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 1999‐5         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 1999‐6         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 2000‐1         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 2000‐2         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 2000‐3         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 2000‐4         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 2000‐5         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 2000‐6         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 2001‐1         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 2001‐2         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 2001‐3         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 2001‐4         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 2002‐1         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT SENIOR/SUBORDINATE             PASS‐THROUGH CERTIFICATE TRST 2002‐2         US BANK NATIONAL ASSOCIATION AS TRUSTEE         60 LIVINGSTON                               ST. PAUL         MN      55107‐2292
MFR HSG CNTRCT TRST, SERIES 1995‐BA1          THE BNY MELLON TRUST CO N.A. AS TRUSTEE      CORPORATE TRUST ‐ MBS                           500 ROSS STREET ‐ 12TH FLOOR                PITTSBURGH       PA      15262
MFU INSURANCE AGENCY                          PO BOX 2169                                                                                                                              GREAT FALLS      MT      59403
MG BERRY CONSTRUCTION                         6716 QUAIL HOLLOW DR NW                                                                                                                  FORT PAYNE       AL      35967
MG INSURANCE AGENCY                           1023 MASSEY TOMPKINS                         SUITE B                                                                                     BAYTOWN          TX      77521
MGA FLOORING CENTERS                          104 E WHITTIER BLVD                                                                                                                      MONTEBELLO       CA      90640
MGD‐KY LLC                                    2655 1ST STREET SUITE 250                                                                                                                SIMI VALLEY      CA      93065
MGHENDI, LISA                                 ADDRESS ON FILE
MGIC MORTGAGE SERVICES, LLC                   ATTN: GENERAL COUNSEL                        250 EAST KILBOURN AVENUE                                                                    MILWAUKEE        WI      53202
MGMILLER  VALUATIONS RICHMOND                 RESIDENTIAL LLC                              PO BOX 8667                                                                                 RICHMOND         VA      23226
MGP LANDSCAPE CONSTRUCTION LLC                1015 WEST JERICHO TURNPIKE                                                                                                               SMITHTOWN        NY      11787
MH PROCESSING LLC                             P. O. BOX 232068                                                                                                                         ENCINITAS        CA      92023
MHC FLAMINGO WEST LLC                         8122 W FLAMINGO RD                                                                                                                       LAS VEGAS        NV      89147
MHC OPERATING LIMITED PARTNERSHIP             GREENWOOD VILLAGE                            2 N RIVERSIDE PLAZA STE 800                                                                 CHICAGO          IL      60606
MHM ROOFING                                   BRIAN MASHBURN                               5107 N MACARTHUR BLVD                                                                       WARR ACRES       OK      73122
MHS CUSTOMER SERVICE INC                      7586 TRADE ST STE C                                                                                                                      SAN DIEGO        CA      92121
MI CASA MANAGEMENT                            3958 W. 55TH ST.                                                                                                                         CHICAGO          IL      60632
MI CASA REAL ESTATE, INC.                     3958 W 55TH ST                                                                                                                           CHICAGO          IL      60632
MI DEPT ‐ LICENSING & REGULATORY AFFAIRS      611 W. OTTAWA STREET                                                                                                                     LANSING          MI      48909
MI DEPT OF STATE RECORD                       LOOKUP UNIT                                  7064 CROWNER DR                                                                             LANSING          MI      48918
MI MILLERS MUT INS                            P O BOX 30060                                                                                                                            LANSING          MI      48909
MI RENOVATIONS LLC                            817 9TH ST                                                                                                                               MERRITT ISLAND   FL      32953
MI SELF INSURED                               345 ST PETER ST L1000                                                                                                                    ST PAUL          MN      55102
MI Y PAK & KIL H PAK                          305 LINDA VISTA DR                                                                                                                       FOUNTAIN         CO      80817
MIA CASA APARTMENT BUILDING CORP              129 E CALHOUN ST                                                                                                                         WOODSTOCK        IL      60098
MIA GENERAL CONTRACTING                       2204 E ELMIRA ST                                                                                                                         BROKEN ARROW     OK      74012
MIA GRANTHAM                                  43167 POND BLUFF RD                                                                                                                      BELLEVILLE       MI      48111
MIAMI APPRAISAL SERVICES                      LLC                                          1000 PONCE DE LEON BLVD                                                                     CORAL GABLES     FL      33134
MIAMI COUNTY                                  MIAMI COUNTY ‐ TREASURER                     201 S PEARL, SUITE 103                                                                      PAOLA            KS      66071
MIAMI COUNTY                                  MIAMI COUNTY ‐ TREASURER                     201 W MAIN ST                                                                               TROY             OH      45373
MIAMI COUNTY                                  MIAMI COUNTY ‐ TREASURER                     25 NORTH BROADWAY                                                                           PERU             IN      46970
MIAMI COUNTY TREASURER                        201 WEST MAIN ST                                                                                                                         TROY             OH      45373
MIAMI DADE ANIMAL SERVICES                    200 NW 2ND AVE                                                                                                                           MIAMI            FL      33128
MIAMI DADE CLERK OF COURT                     111 NW 1ST STREET                            SUITE 1750                                                                                  MIAMI            FL      33128
MIAMI DADE CNTY. DEPT. OF PUBLIC              WORKS & WASTE MGMT.                          2525 NW 62ND ST 5TH FL                                                                      MIAMI            FL      33147
MIAMI DADE CNTY. FINANCE DEPT.                CREDIT & COLLECTIONS                         2525 NW 62 STREET SUITE 4301                                                                MIAMI            FL      33147
MIAMI DADE CNTY. FLORIDA                      BOARD OF CNTY. COMM'RS                       111 N.W. 1ST STREET SUITE 2550                                                              MIAMI            FL      33128
MIAMI DADE COUNTY                             11805 SW 26TH ST STE 230                                                                                                                 MIAMI            FL      33175‐2464
MIAMI DADE COUNTY                             REGULATORY,ECONOMIC RESOURCES                COLLECTION SECTION                              11805 SW 26TH STREET, 2ND FLOOR STE 230     MIAMI            FL      33175
MIAMI DADE COUNTY CLERK OF COURT              REGULATORY AND ECONOMIC                      RESOURCES COLLECTION                            11805 SW 26TH ST,SUITE 230                  MIAMI            FL      33175
MIAMI DADE COUNTY CODE ENFORCEMENT            111 NW 1ST STREET STE 1750                                                                                                               MIAMI            FL      33128
MIAMI DADE COUNTY CREDIT &                    COLLECTION                                   2525 NW 62ND ST STE 4301                                                                    MIAMI            FL      33147
MIAMI DADE COUNTY CREDIT & COLLECTIONS        SECTION 200 NW 2ND AVENUE                    3RD FLOOR                                                                                   MIAMI            FL      33128
MIAMI DADE COUNTY FLORIDA                     111 NW STREET                                SUITE 2550                                                                                  MIAMI            FL      33128
MIAMI DADE COUNTY STORMWATER UTILITY          701 NW 1ST CT                                                                                                                            MIAMI            FL      33136
MIAMI DADE COUNTY TAX COLLECTOR               200 NW 2ND AVE                                                                                                                           MIAMI            FL      33128
MIAMI DADE CREDIT & COLLECTIONS               CREDIT & COLLECTION UNIT                     200 NW 2ND AVENUE 3RD FLOOR                                                                 MIAMI            FL      33128
MIAMI DADE PUBLIC WORKS AND WASTE MGMT        2525 NW 62ND ST                              5TH FLOOR                                                                                   MIAMI            FL      33147
MIAMI DADE SOLID WASTE                        200 NW 2 AVE                                 3RD FLOOR                                                                                   MIAMI            FL      33128
MIAMI DADE WATER & SEWER                      PO BOX 026055                                                                                                                            MIAMI            FL      33102
MIAMI DADE WATER AND SEWER DEPT               3071 SW 38TH AVENUE                                                                                                                      MIAMI            FL      33136
MIAMI INS AGENCY                              3313 NW 7TH STREET                                                                                                                       MIAMI            FL      33125
MIAMI INS BROKERS                             18851 NE 29 AVE                              SUITE 500                                                                                   AVENTURA         FL      33180
MIAMI INTERNATIONAL INS                       2200 SW 16 ST STE 212                                                                                                                    MIAMI            FL      33145




                                                                                                                         Page 582 of 998
                                      19-10412-jlg               Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     586 of 1004
Creditor Name                             Address1                                 Address2                                        Address3                              City            State   Zip        Country
MIAMI MANAGEMENT, INC                     14275 SW 142 AVE                                                                                                               MIAMI           FL      33186
MIAMI PEST SOLUTIONS INC                  8525 SW 92ND STREET                      SUITE D‐16                                                                            MIAMI           FL      33156
MIAMI PUBLIC ADJUSTERS                    5901 SW 74TH ST 215                                                                                                            MIAMI           FL      33143
MIAMI‐DADE COUNTY                         11805 SW 26 STREET                       STE 230                                                                               MIAMI           FL      33175
MIAMI‐DADE COUNTY                         DEPARTMENT OF REGULATORY AND             ECONOMIC RESOURCES                              11805 SW 26TH STREET, SUITE 230       MIAMI           FL      33175
MIAMI‐DADE COUNTY                         MIAMI‐DADE CO‐TAX COLLEC                 200 NW 2ND AVENUE                                                                     MIAMI           FL      33128
MIAMI‐DADE COUNTY                         REGULATORY & ECONOMIC RESOURCES          COLLECTION SECTION 2ND FLOOR ‐ SUITE 230                                              MIAMI           FL      33175
MIAMI‐DADE COUNTY CLERK CODE ENFOREMENT   200 NW 2ND AVENUE                                                                                                              MIAMI           FL      33128
MIAMI‐DADE COUNTY CSS                     CREDIT & COLLECTIONS DEPARTMENT          200 NW 2ND AVENUE 3RD FLOOR                                                           MIAMI           FL      33128
MIAMI‐DADE COUNTY STORMWATER              701 NW 1ST COURT                         SUITE 400                                                                             MIAMI           FL      33136
MIAMI‐DADE FLORIDA                        BOARD OF CNTY. COMM'RS                   111 NW 1 STREET                                 SUITE 2550                            MIAMI           FL      33128
MIAMI‐DADE STORM WATER UTILITY            701 NW COURT                             SUITE 400                                                                             MIAMI           FL      33136
MIAMI‐DADE TAX COLLECTOR                  200 NW 2ND AVE                                                                                                                 MIAMI           FL      33128
MIAMI‐DADE WATER & SEWER                  3071 SW 38TH AVENUE                                                                                                            MIAMI           FL      33233
MIC GENERAL INSURANCE CORPORATION         PO BOX 28799                                                                                                                   NEW YORK        NY      10087‐8799
MIC INS                                   595 BAY ISLES RD 215                                                                                                           LONGBOAD KEY    FL      34228
MICAH SERVICES INC                        P O BOX 2703                                                                                                                   TITUSVILLE      FL      32781
MICCI & KOROLYSHUN, P.C.                  10 ELIZABETH STREET, P.O. BOX 321                                                                                              DERBY           CT      06418
MICENEC, KATHLEEN                         ADDRESS ON FILE
MICHAEL & ROCHELLE                        SOSNOSKI                                 20137 FALCON AVE N                                                                    FOREST LAKE     MN      55025
MICHAEL A CRAFTS INSURANCE AGENCY, INC    MICHAEL CRAFTS                           32731 EGYPT LANE, SUITE 802                                                           MAGNOLIA        TX      77354
MICHAEL A HERNANDEZ                       ADDRESS ON FILE
MICHAEL A HURLEY AND CAROL J HURLEY       BRIANE PAGEL                             LAWTON & CATES, SC                              345 W WASHINGTON AVENUE SUITE 201     MADISON         WI      53703
MICHAEL A LEVERENZ                        ADDRESS ON FILE
MICHAEL ABDOU INS AGENCY                  7850 MISSION CENTER CT 103                                                                                                     SAN DIEGO       CA      92108
MICHAEL ALVARADO AND ROBERTO ALVARADO     BRYN C DEB                               A2B LEGAL                                       1855 W KATELLA AVENUE SUITE 245       ORANGE          CA      92867
MICHAEL AND ANGELA CHERPESKI              981 E MOUNT LOAFER CIRCLE                                                                                                      SPANISH FORK    UT      84660
MICHAEL AND SON SERVICES INC              5740 GENERAL WASHINGTON DRIVE                                                                                                  ALEXANDRIA      VA      22312
MICHAEL AND TAMMIE RIDDELL                PRO SE ‐ MICHAEL AND TAMMIE RIDDELL      52 TENNYSON CT                                                                        RINEYVILLE      KY      40162
MICHAEL ANTHONY                           ADDRESS ON FILE
MICHAEL ARREDONDO                         ADDRESS ON FILE
MICHAEL B JOSEPH TRUSTEE                  824 MARKET ST STE 715                                                                                                          WILMINGTON      DE      19801
MICHAEL B SUTTON                          ADDRESS ON FILE
MICHAEL BARONE JR                         ADDRESS ON FILE
MICHAEL BATCHELOR                         ADDRESS ON FILE
MICHAEL BERBERICH                         ADDRESS ON FILE
MICHAEL BRANDON TURNER                    ADDRESS ON FILE
MICHAEL BRISKEY                           ADDRESS ON FILE
MICHAEL BROADWAY                          ADDRESS ON FILE
MICHAEL BUCK                              ADDRESS ON FILE
MICHAEL BURGER & ASSOCIATES               4915 CALLOWAY DR STE 101                                                                                                       BAKERSFIELD     CA      93312
MICHAEL C. OSBORNE                        FLOYD W. BYBEE, ESQ.                     BYBEE LAW CENTER, PLC                           90 S. KYRENE RD., SUITE 5             CHANDLER        AZ      85226‐4687
MICHAEL CARRILLO, ET AL.                  JOSEPH R. MANNING, JR., ESQ.             MANNING LAW, APC                                4667 MACARTHUR BLVD., SUITE 150       NEWPORT BEACH   CA      92660
MICHAEL CARTER                            ADDRESS ON FILE
MICHAEL CHAD PETROSS                      ADDRESS ON FILE
MICHAEL CHARLES GARDENHIRE                ADDRESS ON FILE
MICHAEL CLEMONS & JILL                    ADDRESS ON FILE
MICHAEL COHEN &                           ADDRESS ON FILE
MICHAEL COLLINS                           ADDRESS ON FILE
MICHAEL CORRIGAN TAX COLLECTOR            231 EAST FORSYTH ST                      SUITE 130                                                                             JACKSONVILLE    FL      32202
MICHAEL COTTER TRUSTEE                    870 GREENBRIER CIRCLE SUITE 402                                                                                                CHESAPEAKE      VA      23320
MICHAEL COUGHLIN &                        ADDRESS ON FILE
MICHAEL CRABB                             ADDRESS ON FILE
MICHAEL CRABTREE                          1813 N 19TH STREET                                                                                                             BOISE           ID      83702
MICHAEL CURLEY &                          ADDRESS ON FILE
MICHAEL D CASTILLO                        ADDRESS ON FILE
MICHAEL D EYER                            ADDRESS ON FILE
MICHAEL D HEIDERSCHEID                    ADDRESS ON FILE
MICHAEL D MULCAHY AND                     ADDRESS ON FILE
MICHAEL D OBRIEN & ASSOCIATES PC          12909 SW 68TH AVENUE STE 160                                                                                                   PORTLAND        OR      97223
MICHAEL DAMON FOX                         ADDRESS ON FILE
MICHAEL DE BENEDICTUS CATSKILL            ADDRESS ON FILE
MICHAEL DEBALTZO &                        ADDRESS ON FILE
MICHAEL DEBORD                            ADDRESS ON FILE
MICHAEL DECK                              ADDRESS ON FILE
MICHAEL DEHLINGER AND                     ADDRESS ON FILE
MICHAEL DELGADO                           ADDRESS ON FILE
MICHAEL DEMARTINO AND                     ADDRESS ON FILE
MICHAEL E BAILEY &                        ADDRESS ON FILE
MICHAEL E BEARDEN                         ADDRESS ON FILE




                                                                                                                 Page 583 of 998
                                     19-10412-jlg             Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       587 of 1004
Creditor Name                           Address1                                     Address2                                    Address3                                     City               State   Zip          Country
MICHAEL E SCHREIBER                     ADDRESS ON FILE
MICHAEL EDWARDS                         ADDRESS ON FILE
MICHAEL EITNER & SHANNON                ADDRESS ON FILE
MICHAEL ELLIOTT                         KERRY P. FAUGHNAN                            LAW OFFICES OF KERRY P. FAUGHNAN            P.O. BOX 335361                              N. LAS VEGAS       NV      89033‐5361
MICHAEL FEARSON, ET AL.                 CHRISTINE RUBINSTEIN                         445 BROADHOLLOW ROAD, SUITE CL‐10                                                        MELVILLE           NY      11747
MICHAEL FENWICK                         ADDRESS ON FILE
MICHAEL FISHBOUGH &                     ADDRESS ON FILE
MICHAEL FLAUGH &                        ADDRESS ON FILE
MICHAEL FORD TRUSTEE                    255 GRANT ST                                                                                                                          DECATUR            AL      35601
MICHAEL FRANKE INS AGNCY                6601 EVERHART RD‐ STE B5                                                                                                              CORPUS CHRISTI     TX      78413
MICHAEL G HARPER AGENCY                 900 ROCKMEAN DR STE 264                                                                                                               KINGWOOD           TX      77339
MICHAEL GALLO TRUSTEE                   5048 BELMONT AVE                                                                                                                      YOUNGSTOWN         OH      44505
MICHAEL GEFFRE INSURANCE AGENCY         32392 COAST HWY STE 260                                                                                                               LAGUNA BEACH       CA      92651
MICHAEL GINWRIGHT                       ADDRESS ON FILE
MICHAEL GOERGEN & LESLIE                ADDRESS ON FILE
MICHAEL GRANT                           ADDRESS ON FILE
MICHAEL GRIFFITH                        ADDRESS ON FILE
MICHAEL GRIFFITH &                      ADDRESS ON FILE
MICHAEL H CHRISTENSEN&ASSO INC          3404 S 2130 E                                                                                                                         SALT LAKE CITY     UT      84109
MICHAEL H. MERINO, P.A.                 6741 ORANGE DRIVE                                                                                                                     DAVIE              FL      33314
MICHAEL H. WALKER AND KAREN WALKER      JAMIL L. WHITE, ESQ.                         ANDRY R. YURSTAN, ESQ.                      LOUIS WHITE PC 1851 HERITAGE LN, STE 148     SACRAMENTO         CA      95815
MICHAEL H. WHITE, ET AL.                RICHARD F. ALWAYS                            LAW OFFICES OF ALWAYS & ASSOC.              P.O. BOX 787                                 SALEM              OR      97308
MICHAEL HAGGERTY                        ADDRESS ON FILE
MICHAEL HAHN &                          ADDRESS ON FILE
MICHAEL HAIGHT                          ADDRESS ON FILE
MICHAEL HANSEMAN ADV.                   PRO SE
MICHAEL HEIDERSCHEID &                  ADDRESS ON FILE
MICHAEL HENDRICKSON &                   ADDRESS ON FILE
MICHAEL IRVIN &                         ADDRESS ON FILE
MICHAEL J CARTER                        ADDRESS ON FILE
MICHAEL J CHERAMIE                      ADDRESS ON FILE
MICHAEL J KOENIG                        ADDRESS ON FILE
MICHAEL J MACCO                         ADDRESS ON FILE
MICHAEL J MADDALENI                     ADDRESS ON FILE
MICHAEL J SAMBORN INC                   108 N HENRY ST                                                                                                                        BAY CITY           MI      48706
MICHAEL J VITANZA                       ADDRESS ON FILE
MICHAEL J. BINKOWSKI                    ADDRESS ON FILE
MICHAEL J. KELSEY, ET AL.               MICHAEL J. KELSEY, PRO SE                    67 GROVE AVENUE                                                                          EAST HANOVER       NJ      07936
MICHAEL JAMES INS AGENCY                324 HWY 425 S                                                                                                                         MONTICELLO         AR      71655
MICHAEL JEZDIMIR                        ADDRESS ON FILE
MICHAEL JONES                           PRO SE                                       MICHAEL JONES                               6207 URBANDALE LANE N                        MAPLE GROVE        MN      55311
MICHAEL JONES &                         ADDRESS ON FILE
MICHAEL JORDAN                          ADDRESS ON FILE
MICHAEL KALBAUGH CONSTRUCTION LLC       5250 NW 144TH PL                                                                                                                      REDDICK            FL      32686
MICHAEL KANKELBORGS HOUSE PAINTING      MICHAEL KANKELBORG                           6461 REXFORD DRIVE                                                                       RIVERSIDE          CA      92504
MICHAEL L SHORTRIDGE                    ADDRESS ON FILE
MICHAEL L WATT                          ADDRESS ON FILE
MICHAEL LAFRANCE &                      ADDRESS ON FILE
MICHAEL LANDRY INS                      16850 SATURN LANE 100                                                                                                                 HOUSTON            TX      77058
MICHAEL M BHASKARAN                     ADDRESS ON FILE
MICHAEL MAHOWALD &                      ADDRESS ON FILE
MICHAEL MASAO KIMURA, ET AL.            CHRISTOPHER SHEA GOODWIN, ROBERT ALCORN      PACIFIC GUARDIAN CENTER, MAUKA TOWER        737 BISHOP STREET, SUITE 1640                HONOLULU           HI      96813
MICHAEL MAZZONE INS AGY                 181 PARK ST                                                                                                                           BRISTOL            CT      06010
MICHAEL MCBRIDE                         ADDRESS ON FILE
MICHAEL MCCARTHY                        ADDRESS ON FILE
MICHAEL MCLAUGHLIN &                    ADDRESS ON FILE
MICHAEL MCQUEEN                         ADDRESS ON FILE
MICHAEL MELNECK &                       ADDRESS ON FILE
MICHAEL MUNN & MELISSA                  ADDRESS ON FILE
MICHAEL NOWAK &                         ADDRESS ON FILE
MICHAEL OBENCHAIN                       ADDRESS ON FILE
MICHAEL OMALLEY & ALBERT                ADDRESS ON FILE
MICHAEL OOT                             ADDRESS ON FILE
MICHAEL P WILSON INC                    PO BOX 15819                                                                                                                          FERNANDINA BEACH   FL      32035
MICHAEL P. HAYES                        FAIRES & GARRETT                             EDGAR J. GARRETT JR.                        61 WEST SIDE SQUARE                          COOPER             TX      75432
MICHAEL PARSLEY                         ADDRESS ON FILE
MICHAEL PASSARO                         ADDRESS ON FILE
MICHAEL PL AARONS JR                    ADDRESS ON FILE
MICHAEL R BAND PA                       1200 DUPONT BLDG  169 E FLAGLER ST                                                                                                    MIAMI              FL      33131
MICHAEL R REED & ASSOCIATES             2658 FLORAL RD NW                                                                                                                     ALBUQUERQUE        NM      87104




                                                                                                               Page 584 of 998
                                       19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               588 of 1004
Creditor Name                              Address1                          Address2                                     Address3                                  City                 State   Zip     Country
MICHAEL RAYBOURN                           ADDRESS ON FILE
MICHAEL REECE &                            ADDRESS ON FILE
MICHAEL REGAN                              ADDRESS ON FILE
MICHAEL RICHARDSON                         ADDRESS ON FILE
MICHAEL RIEDER &                           ADDRESS ON FILE
MICHAEL RODRIGUEZ &                        ADDRESS ON FILE
MICHAEL ROSEN & BARBARA                    ADDRESS ON FILE
MICHAEL ROSS LOBIONDO PA                   STE 262                           13762 STATE RD 84                                                                      FT LAUDERDALE        FL      33325
MICHAEL RUSHING                            ADDRESS ON FILE
MICHAEL S. DELAURENTIS                     ADDRESS ON FILE
MICHAEL SANDERS &                          ADDRESS ON FILE
MICHAEL SCHAMBERGER                        ADDRESS ON FILE
MICHAEL SHANK APPRAISAL SERVICES           12804 NW 25TH AVE                                                                                                        VANCOUVER            WA      98685
MICHAEL SHAYE WILLIAMS                     ADDRESS ON FILE
MICHAEL SHOEMAKER                          ADDRESS ON FILE
MICHAEL SIMAS AND                          ADDRESS ON FILE
MICHAEL SINGLETON SRA                      PO BOX 3089                                                                                                              JASPER               AL      35502
MICHAEL SKWAREK                            ADDRESS ON FILE
MICHAEL STEPHENS INC                       840 PINE RIDGE BLVD                                                                                                      STONE MOUNTAIN       GA      30087
MICHAEL T PAGANS                           ADDRESS ON FILE
MICHAEL T TOKARZ                           ADDRESS ON FILE
MICHAEL T. GEBHART                         MICHAEL GEBHART, PRO SE           844 HOLLY LAKE WAY                                                                     HENDERSON            NV      89002
MICHAEL TEPEDINO & SONS                    2408 CEDAR BRIDGE RD                                                                                                     NORTHFIELD           NJ      08225
MICHAEL THOMAS                             KATHLEEN BOX                      LEEN & O’SULLIVAN, PLLC                      520 EAST DENNY WAY                        SEATTLE              WA      98122
MICHAEL VALERIO                            ADDRESS ON FILE
MICHAEL VANCE CONTRACTING, LLC             1480 GLASS AVE,                                                                                                          HOPKINSVILLE         KY      42240
MICHAEL VERNON ENT LLC                     1335 FLAXWOOD AVE                                                                                                        BRANDON              FL      33511
MICHAEL WALES                              PETER S HICKS                     JORDAN RAMIS, PC                             360 SW BOND STREET, SUITE 510             BEND                 OR      97702
MICHAEL WALLINE &                          ADDRESS ON FILE
MICHAEL WEISS                              ADDRESS ON FILE
MICHAEL WIEDEMAN                           ADDRESS ON FILE
MICHAEL WILSON                             ADDRESS ON FILE
MICHAEL WILSON PLC                         12733 STORROW RD                                                                                                         HENRICO              VA      23233
MICHAEL WILSON REALTY, LLC                 6336 ROBINSON RD                  SUITE 4                                                                                LOCKPORT             NY      14094
MICHAEL YOUNG ROOFING & CONSTRUCTION INC   13154 COIT RD. SUITE 102A                                                                                                DALLAS               TX      75240
MICHAEL’S ROOFING                          MICHAEL GORSKI                    806 SOUTH 9TH ST                                                                       BASIN                WY      82410
MICHAELAKIS‐MAKITKA, ELLEN                 ADDRESS ON FILE
MICHAELIS CORPORATION                      2601 EAST 56TH STREET                                                                                                    INDIANAPOLIS         IN      46220
MICHAELLE POORE PA                         PO BOX 850                                                                                                               NEWLAND              NC      28657
MICHAELS A/C & HEATING SYSTEMS             MIGUEL RODRIGUEZ                  5617 MARTIN ST                                                                         CORPUS CHRISTI       TX      78417
MICHAELS CARPET AND LINOLEUM INC           116 MAIN STREET                                                                                                          SAINT PETERS         MO      63376
MICHAELS, ALLEN                            ADDRESS ON FILE
MICHAELS, AMY                              ADDRESS ON FILE
MICHAELSON & MESSINGER                     INS                               15 SPINNING WHEEL RD 34                                                                HINSDALE             IL      60521
MICHAELSON & MESSINGER                     INSURANCE SPECIALISTS, LLC        TONI FIORE                                   15 SPINNING WHEEL ROAD, SUITE 202         HINSDALE             IL      60521
MICHALITSCH, MARY                          ADDRESS ON FILE
MICHALSKI, KATHLEEN                        ADDRESS ON FILE
MICHALUK, CHRISTINA                        ADDRESS ON FILE
MICHARL RODRIGUES                          MATTHEW V. PIETSCH                LAW OFFICE OF MATTHEW V. PIETSCH, LLLC       ONE MAIN PLZ., 2200 MAIN ST. STE. 515     WAILUKU              HI      96793
MICHEAL A PIVIROTTO AGY                    PO BOX 21938                                                                                                             HILTON HEAD ISLAND   SC      29926
MICHEAL BERG INS AGY INC                   5811‐A 64TH                                                                                                              LUBBOCK              TX      79424
MICHEAL KILGORE INSURANC                   901‐A‐HARVEY RD                                                                                                          COLLEGE STATION      TX      77840
MICHEAL RUFFIN                             ADDRESS ON FILE
MICHEAL WAYNE BOX                          ADDRESS ON FILE
MICHEL, JODI                               ADDRESS ON FILE
MICHELE BOYD                               ADDRESS ON FILE
MICHELE COOMBS & STEPHEN                   ADDRESS ON FILE
MICHELE KRESSER RECEIVER OF TAXES          5020 BALL ROAD                                                                                                           SYRACUSE             NY      13215
MICHELE LANDRUM &                          ADDRESS ON FILE
MICHELE MOLLEN                             ADDRESS ON FILE
MICHELE SCUORZO                            ADDRESS ON FILE
MICHELINE GONZALEZ &                       ADDRESS ON FILE
MICHELLE & JEFFREY                         ADDRESS ON FILE
MICHELLE AND SCOTT GORDON                  JAMES R. DORAN                    ATTORNEY AT LAW                              100 E. PINE STREET, SUITE 205             BELLINGHAM           WA      98225
MICHELLE BAYLESS &                         ADDRESS ON FILE
MICHELLE BLACKBURN                         ADDRESS ON FILE
MICHELLE BOSWELL                           ADDRESS ON FILE
MICHELLE BOURBEAU                          ADDRESS ON FILE
MICHELLE DANIEL &                          ADDRESS ON FILE
MICHELLE DOTTIN‐DEJEAN                     GIANCARLO MALINCONICO, ESQ.       LAW OFFICE OF CARL E. PERSON                 225 E. 36TH STREET, SUITE 3A              NEW YORK             NY      10016




                                                                                                        Page 585 of 998
                                       19-10412-jlg             Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  589 of 1004
Creditor Name                             Address1                              Address2                                     Address3                        City              State   Zip          Country
MICHELLE ENGEL BRECHT                     ADDRESS ON FILE
MICHELLE FERMIN PROPERTIES                ADDRESS ON FILE
MICHELLE HAASE                            ADDRESS ON FILE
MICHELLE JOHNSON                          ADDRESS ON FILE
MICHELLE L HOFMANN                        ADDRESS ON FILE
MICHELLE L KUNES TAX COLLECTOR            COURTHOUSE 230 EAST WATER ST                                                                                       LOCK HAVEN        PA      17745
MICHELLE LAGARDE &                        ADDRESS ON FILE
MICHELLE LONG                             ADDRESS ON FILE
MICHELLE MINOR                            ADDRESS ON FILE
MICHELLE NAVARO INS AGY                   12808 W AIRPORT BLVD341                                                                                            SUGARLAND         TX      77478
MICHELLE SIMPSON                          MICHAEL AVANESIAN                     JT LEGAL GROUP                               801 N BRAND BLVD SUITE 1130     GLENDALE          CA      91203
MICHELLE SOYE LEE                         ADDRESS ON FILE
MICHELLE TOWERS INC                       PO BOX 352                                                                                                         EMERSON           NJ      07630
MICHELLE WALTERS                          ADDRESS ON FILE
MICHELSON, KEITH                          ADDRESS ON FILE
MICHENER, JEFFREY                         ADDRESS ON FILE
MICHIANA VILLAGE                          MICHIANA VILLAGE ‐ TREAS              4000 CHEROKEE BX 12E                                                         MICHIANA          MI      49117
MICHIGAN                                  BRANDYE SEDELMAIER ‐ COMPANY M‐Z      CONSUMER FINANCE SECTION                     PO BOX 30220                    LANSING           MI      48909‐7720
MICHIGAN                                  DREW THELEN ‐ MLO A‐P                 CONSUMER FINANCE SECTION                     PO BOX 30220                    LANSING           MI      48909‐7720
MICHIGAN                                  GENERAL CONTACT                       CONSUMER FINANCE SECTION                     PO BOX 30220                    LANSING           MI      48909‐7720
MICHIGAN                                  MELISSA BROWN ‐ COMPANY A‐L OR        CONSUMER FINANCE SECTION                     PO BOX 30220                    LANSING           MI      48909‐7720
MICHIGAN                                  SHANNON MORENO ‐ MLO Q‐Z              CONSUMER FINANCE SECTION                     PO BOX 30220                    LANSING           MI      48909‐7720
MICHIGAN BASIC PROP INS                   ATTN CASH PROCESSING                  3245 EAST JEFFERSON                                                          DETROIT           MI      48207
MICHIGAN DEPARTMENT OF STATE              LEGAL SERVICES ADMINISTRATION         PO BOX 30204                                                                 LANSING           MI      48909
MICHIGAN DEPARTMENT OF TREASURY           P.O. BOX 30199                                                                                                     LANSING           MI      48909‐7699
MICHIGAN DEPT OF LICENSING &              REGULATORY AFFAIRS CORP DIVISION      PO BOX 30054                                                                 LANSING           MI      48909
MICHIGAN INSURANCE CO.                    DIANE STEVENS                         4625 SALLING STREET                                                          LEWISTON          MI      49756
MICHIGAN INSURANCE COMPANY                1195 RIVER ROAD                                                                                                    MARIETTA          PA      17547‐0300
MICHIGAN MILLERS MUT INS                  2425 E GRAND RIVER AVE                                                                                             LANSING           MI      48909
MICHIGAN SECRETARY OF STATE               611 OTTAWA STREET                                                                                                  LANSING           MI      48909
MICHVECH, EDWARD                          ADDRESS ON FILE
MICKALOWKI, ERIKA                         ADDRESS ON FILE
MICKEL, JARED                             ADDRESS ON FILE
MICKEN PAINTING                           REMODELING & ROOFING                  506 26TH ST                                                                  TUSCALOOSA        AL      35401
MICKENS, HENRY                            ADDRESS ON FILE
MICKEY CLAYTON INS                        4725 N 19TH AVE                                                                                                    PHOENIX           AZ      85015
MICKEY EDDLEMAN                           CONSTRUCTION                          4850 COURTNEY HUNTSVILLE                                                     YADKINVILLE       NC      27055
MICKI STIKSMA &                           KELLY STIKSMA                         17351 SW 87TH CT                                                             PALMETTO BAY      FL      33157
MICKLE, TIARA                             ADDRESS ON FILE
MICKLE, TROSHELLA                         ADDRESS ON FILE
MICONNELLSON BUILDING &                   6606 COQUINA AVE                                                                                                   FORT PIERCE       FL      34951
MICOU, REGINALD                           ADDRESS ON FILE
MICROBILT CORPORATION                     ATTN: GENERAL COUNSEL                 1640 AIRPORT RD.                             SUITE 115                       KENNESAW          GA      30144
MICROBILT CORPORATION                     PO BOX 1473                                                                                                        ENGLEWOOD         CO      80150‐1473
MICROSOFT CORP                            C/O BANK OF AMERICA LB842467          1950 N STEMMONS FWY STE 5010                                                 DALLAS            TX      75207
MICROSOFT CORPORATION                     ATTN: GENERAL COUNSEL                 1950 N STEMMONS FWY                          SUITE 5010                      DALLAS            TX      75207
MICROSOFT CORPORATION                     ATTN: GENERAL COUNSEL                 DEPT. 551, VOLUME LICENSING                  6100 NEIL ROAD, SUITE 210       RENO              NV      89511‐1137
MICROSOFT CORPORATION                     ATTN: GENERAL COUNSEL                 DPT 551, VOLUME LICENSING                    6100 NEIL ROAD SUITE 210        RENO              NV      89511‐1137
MICROSOFT CORPORATION                     ATTN: GENERAL COUNSEL                 ONE MICROSOFT WAY                                                            REDMOND           WA      98052‐7329
MID AMERICA EXTERIORS                     75 EXECUTIVE DR 116                                                                                                AURORA            IL      60504
MID AMERICA PROPERTY PARTNERS             ATTN: CATHY DAVIS                     1436 TRIAD CENTER DR.                                                        SAINT PETERS      MO      63376
MID AMERICA PROPERTY PARTNERS             ATTN: MICHELLE SYBERG                 1436 TRIAD CENTER DR                                                         ST. PETERS        MO      63376
MID AMERICA RISK                          10661 S ROBERTS RD                                                                                                 PALOS HILLS       IL      60465
MID AMERICAN EXTERIOR                     5703 S CASS AV 207                                                                                                 WESTMONT          IL      60559
MID AMERICAN PROPERTY PARTNERS            1436 TRIAD CENTER DR.                                                                                              ST PETERS         MO      63376
MID ATLANTIC CONSTRUCT                    7950 GAINSFORD CT 201                                                                                              BRISTOW           VA      20136
MID ATLANTIC CONSTRUCTION OF VA INC.      5731 WELLINGTON RD.                                                                                                GAINESVILLE       VA      20155
MID ATLANTIC ROOFING SYSTEMS INC.         4143 WYCLIFF DR.                                                                                                   WINSTON‐SALEM     NC      27106
MID ATLANTIC UTILITIES                    10176 BALTIMORE                       10176 BALTIMORE NATL PIK                                                     ELLICOTT CITY     MD      21042
MID ATLANTIC UTILITIES, LLC               C/O US UTILITY CORP MNGT AGENT        10176 BALTO NATIONAL PIKE, 210                                               ELLICOTT CITY     MD      21042
MID CENTURY INSURANCE                     P O  BOX 29123                                                                                                     SHAWNEE MISSION   KS      66201
MID CENTURY INSURANCE CO                  4680 WILSHIRE BLVD                                                                                                 LOS ANGELES       CA      90010
MID CENTURY INSURANCE CO                  P O  BOX 894883                                                                                                    LOS ANGELES       CA      90189
MID CONTINENT INS CO                      P O BOX 632                                                                                                        SOMERSET          PA      15501
MID CONTINENTAL INS                       406 S MARKET ST                                                                                                    BRENHAM           TX      77833
MID COUNTY INSURANCE                      PO BOX 1045                                                                                                        NEDERLAND         TX      77627
MID GA OUTDOOR & EQUIPMENT SERVICE        1680 WALTON RD                                                                                                     FORT VALLEY       GA      31030
MID HUDSON COOP INS                       104 BRACKEN RD                                                                                                     MONTGOMERY        NY      12549
MID KANSAS EXTERIORS, INC.                2909 W. PAWNEE ST.                                                                                                 WICHITA           KS      67213
MID MINNESOTA                             MUTUAL INSURANCE                      P O BOX 428                                                                  SAUK RAPIDS       MN      56379




                                                                                                           Page 586 of 998
                                         19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               590 of 1004
Creditor Name                               Address1                         Address2                                     Address3     City                   State   Zip        Country
MID MINNESOTA                               P O BOX 428                                                                                SAUK RAPIDS            MN      56379
MID MISSOURI INS AGENCY                     122 ICHORD AVE                                                                             WAYNESVILLE            MO      65583
MID SOUTH BUILDING SUPPLY, INC.             7940 WOODRUFF COURT                                                                        SPRINGFIELD            VA      22151
MID SOUTH CAPITAL PARTNERS LP               450 OLD VINE ST STE 211                                                                    LEXINGTON              KY      40507
MID SOUTH INS AGENCY                        4603 BLUEBONNET BLVD                                                                       BATON ROUGE            LA      70809
MID STATE APPRAISALS LLC                    2460 E MILKY WAY                                                                           GILBERT                AZ      85295
MID STATE BRKG                              877 BRUNSWICK AVE                                                                          TRENTON                NJ      08638
MID STATE CONSTRUCTION                      PO BOX 951933                                                                              LAKE MARY              FL      32795
MID STATE INS                               93 STAFFORD ST                                                                             WORCESTER              MA      01608
MID STATE MTL                               P O BOX 218                                                                                WASECA                 MN      56093
MID STATES AGENCIES                         9201 WATSON RD STE 100                                                                     ST LOUIS               MO      63126
MID SUFFOLK HANDYMAN                        24 LAKE GROVE BLVD                                                                         CENTEREACH             NY      11720
MID SUFFOLK HANDYMAN &                      MICHELLE & GREG MULLER           30 CALICO TREE LN                                         CORAM                  NY      11727
MIDAMERICA ENERGY COMPANY                   P.O. BOX 8020                                                                              DAVENPORT              IA      52808
MIDAMERICAN ENERGY CO                       P.O. BOX 8020                                                                              DAVENPORT              IA      52808
MIDATLANTIC RESTOR &                        JOSEPH & LEIGH SMOOT             7732 B OLD ALEXANDRIA FE                                  CLINTON                MD      20735
MID‐CENTURY INSURANCE                       7942 N MAPLE AVE 111                                                                       FRESNO                 CA      93720
MIDCONTINENT COMMUNICATIONS                 P O BOX 5010                                                                               SIOUX FALLS            SD      57117‐5010
MID‐CONTINENT GROUP                         1437 S BOULDER  200                                                                        TULSA                  OK      74119
MID‐CONTINENT GROUP                         P O BOX 1409                                                                               TULSA                  OK      74101
MIDD WEST SCH. DIST./ADA                    SHERRY FEGLEY ‐ TAX COLL         8865 ROUTE 235                                            BEAVERTOWN             PA      17813
MIDD WEST SCH. DIST./BEA                    CHRISTINE WERNER‐TAX COL         260 JONNA DR                                              BEAVERTOWN             PA      17813
MIDD WEST SCH. DIST./BEA                    MIDD‐WEST SD ‐ TAX COLLE         361 SEIPLE ROAD                                           MIDDLEBURG             PA      17842
MIDD WEST SCH. DIST./CEN                    MONICA L. KLINE, TAX COL         153 SHAMBACH RD                                           MIDDLEBURG             PA      17842
MIDD WEST SCH. DIST./MCC                    MIDD WEST SD ‐ TAX COLLE         3 SNOOK ALLEY                                             MCCLURE                PA      17841
MIDD WEST SCH. DIST./MID                    MIDD‐WEST SD ‐ TAX COLLE         14 STRAWBERRY LANE                                        MIDDLEBURG             PA      17842
MIDD WEST SCH. DIST./MID                    MIDD‐WEST SD ‐ TAX COLLE         518 WAGENSELLER ST                                        MIDDLEBURG             PA      17842
MIDD WEST SCH. DIST./PER                    MARCIA KNOUSE ‐ PERRY TW         410 PINE SWAMP RD.                                        MT PLEASANT MILLS      PA      17853
MIDD WEST SCH. DIST./SPR                    DEBORAH BROWNE ‐ TAX COL         795 CENTER AVE, POB 106                                   BEAVER SPRINGS         PA      17812
MIDDLE BRANCH TOWNSHIP                      MIDDLE BRANCH TWP ‐ TREA         3949 14 MILE ROAD                                         MARION                 MI      49665
MIDDLE GA MUTUAL INS                        P O  BOX 245                                                                               GREENSBURG             IN      47240
MIDDLE PAXTON TOWNSHIP                      MIDDLE PAXTON TWP ‐ COLL         1140 VICTOR LANE                                          DAUPHIN                PA      17018
MIDDLE RIO GRANDE CONSERVANCY DISTRICT      POST OFFICE BOX 581              1931 SECOND ST., S.W.                                     ALBUQUERQUE            NM      87103
MIDDLE RIVER HOMES CONDOMINIUM ASSN.        2912 NE 8TH TERRACE                                                                        OAKLAND PARK           FL      33334
MIDDLE SMITHFIELD TOWNSH                    MIDDLE SMITHFIELD TWP ‐          326 FRUTCHEY DRIVE                                        EAST STROUDSBURG       PA      18302
MIDDLE SOUTH SYSTEMS                        3129 MASSACHUSETTS AVE                                                                     KENNER                 LA      70065
MIDDLE TAYLOR TOWNSHIP                      MIDDLE TAYLOR TWP ‐ COLL         257 LINKVILLE RD                                          JOHNSTOWN              PA      15906
MIDDLE TOWNSHIP                             33 MECHANIC STREET                                                                         CAPE MAY COURT HOUSE   NJ      08210
MIDDLE TOWNSHIP                             MIDDLE TWP‐TAX COLLECTOR         33 W. MECHANIC STREET                                     CAPE MAY COURTHOUSE    NJ      08210
MIDDLEBOROUGH COLLECTOR                     20 CENTRE ST.                    3RD FLOOR                                                 MIDDLEBOROUGH          MA      02346
MIDDLEBOROUGH TOWN                          MIDDLEBOROUGH TN ‐COLLEC         20 CENTER STREET‐ 3RD FL                                  MIDDLEBOROUGH          MA      02346
MIDDLEBURG BORO                             MIDDLEBURG BORO ‐ COLLEC         518 WAGENSELLER ST                                        MIDDLEBURG             PA      17842
MIDDLEBURG CS (COMBINED                     MIDDLEBURG CS‐ TAX COLLE         291 MAIN ST                                               MIDDEBURGH             NY      12122
MIDDLEBURG CS (COMBINED                     MIDDLEBURG CS‐TAX COLLEC         291 MAIN ST                                               MIDDLEBURGH            NY      12122
MIDDLEBURG TOWN                             MIDDLEBURG TOWN ‐ TREASU         10 W MARSHALL ST                                          MIDDLEBURG             VA      20118
MIDDLEBURGH TOWN                            MIDDLEBURGH TOWN‐TAX COL         PO BOX 946                                                MIDDLEBURGH            NY      12122
MIDDLEBURGH VILLAGE                         MIDDLEBURGH VILLAGE‐CLER         309 MAIN STREET                                           MIDDLEBURGH            NY      12122
MIDDLEBURY TOWN                             MIDDLEBURY TOWN‐TAX COLL         1212 WHITTEMORE RD                                        MIDDLEBURY             CT      06762
MIDDLEBURY TOWN                             MIDDLEBURY TOWN‐TAX COLL         77 MAIN STREET                                            MIDDLEBURY             VT      05753
MIDDLEBURY TOWN                             MIDDLEBURY TOWN‐TAX COLL         PO BOX 281                                                WARSAW                 NY      14569
MIDDLEBURY TOWNSHIP                         MIDDLEBURY TWP ‐ TAX COL         POB 26                                                    MIDDLEBURY CENTER      PA      16935
MIDDLEBURY TOWNSHIP                         MIDDLEBURY TWP ‐ TREASUR         1379 VINCENT RD                                           OVID                   MI      48866
MIDDLECREEK TOWNSHIP                        GEORGIA HARROLD‐TAX COLL         336 BARRON CHURCH RD                                      ROCKWOOD               PA      15557
MIDDLECREEK TOWNSHIP                        MIDDLECREEK TWP ‐ COLLEC         14 STRAWBERRY LANE                                        MIDDLEBURG             PA      17842
MIDDLEFIELD TOWN                            MIDDLEFIELD TN ‐ COLLECT         P.O. BOX 114                                              MIDDLEFIELD            MA      01243
MIDDLEFIELD TOWN                            MIDDLEFIELD TN ‐ COLLECT         PO BOX 179                                                MIDDLEFIELD            CT      06455
MIDDLEFIELD TOWN                            MIDDLEFIELD TOWN‐TAX COL         PO BOX 961                                                COOPERSTOWN            NY      13326
MIDDLEOAK INSURANCE                         FLOOD PROCESSING CENTER          PO BOX 2057                                               KALISPELL              MT      59903
MIDDLEOAK RESTORATIONIST                    P O  BOX 2006                                                                              SALEM                  MA      01970
MIDDLEOAK SPECIALTY INS                     PO BOX 981035                                                                              BOSTON                 MA      02298
MIDDLEPORT BORO                             MIDDLEPORT BORO ‐ COLLEC         14 SHADE ST., POB 202                                     MIDDLEPORT             PA      17953
MIDDLEPORT VILL.(TWN.HAR                    MIDDLEPORT VILL ‐ CLERK          P.O. BOX 186                                              MIDDLEPORT             NY      14105
MIDDLEPORT VILLAGE(T‐ROY                    MIDDLEPORT VILLAGE ‐ CLE         PO BOX 186                                                MIDDLEPORT             NY      14105
MIDDLESBORO CITY                            CITY OF MIDDLESBORO ‐ CL         PO BOX 756                                                MIDDLESBORO            KY      40965
MIDDLESEX BORO                              MIDDLESEX BORO ‐ TAX COL         1200 MOUNTAIN AVENUE                                      MIDDLESEX              NJ      08846
MIDDLESEX COUNTY                            MIDDLESEX COUNTY ‐ TREAS         P O BOX 182                                               SALUDA                 VA      23149
MIDDLESEX COUNTY RECORDER OF DEEDS          1 JOHN F. KENNEDY BLVD.                                                                    NEW BRUNSWICK          NJ      08901
MIDDLESEX INS CO                            P O  BOX 2801                                                                              STEVENS POINT          WI      54482
MIDDLESEX MUT ASSURANCE                     P.O. BOX 2057                                                                              KALISPELL              MT      59903
MIDDLESEX MUTUAL                            P O BOX 891                                                                                MIDDLETOWN             CT      06457




                                                                                                        Page 587 of 998
                                      19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        591 of 1004
Creditor Name                            Address1                                     Address2                                      Address3              City                 State   Zip          Country
MIDDLESEX TOWN                           MIDDLESEX TOWN ‐ TAX CO                      PO BOX 147                                                          MIDDLESEX            NY      14507
MIDDLESEX TOWN                           MIDDLESEX TOWN ‐ TAX COL                     5 CHURCH STREET                                                     MIDDLESEX            VT      05602
MIDDLESEX TOWNSHIP                       FRANK ROBERTO ‐ TAX COLL                     270 N OLD STONEHOUSE RD                                             CARLISLE             PA      17015
MIDDLESEX TOWNSHIP                       MIDDLESEX TWP ‐ TAX COLL                     266 KYLE ROAD                                                       VALENCIA             PA      16059
MIDDLESEX WATER COMPANY                  1500 RONSON ROAD                                                                                                 ISELIN               NJ      08830
MIDDLETON CITY                           MIDDLETON CITY TREASURER                     7426 HUBBARD AVE                                                    MIDDLETON            WI      53562
MIDDLETON CITY                           TAX COLLECTOR                                7426 HUBBARD AVE                                                    MIDDLETON            WI      53562
MIDDLETON INS                            6924 UNIVERSITY AVE                                                                                              MIDDLETON            WI      53562
MIDDLETON TOWN                           MIDDLETON TOWN ‐ TAX COL                     182 KINGS HIGHWAY                                                   MIDDLETON            NH      03887
MIDDLETON TOWN                           MIDDLETON TOWN ‐ TAX COL                     48 SOUTH MAIN STREET                                                MIDDLETON            MA      01949
MIDDLETON TOWN                           MIDDLETON TWN TREASURER                      7555 W OLD SAUK ROAD                                                VERONA               WI      53593
MIDDLETON, ANDRIA                        ADDRESS ON FILE
MIDDLETON, KENNETTA                      ADDRESS ON FILE
MIDDLETON, TANISHIA                      ADDRESS ON FILE
MIDDLETOWN AREA S.D./ROY                 MIDDLETOWN AREA SD ‐ COL                     55 WEST WATER ST.                                                   MIDDLETOWN           PA      17057
MIDDLETOWN BORO                          MIDDLETOWN BORO ‐ COLLEC                     131 OAKHILL DR                                                      MIDDLETOWN           PA      17057
MIDDLETOWN CITY                          MIDDLETOWN CITY‐TAX COLL                     245 DEKOVEN DR                                                      MIDDLETOWN           CT      06457
MIDDLETOWN CITY                          MIDDLETOWN CITY‐TAX RECE                     16 JAMES ST                                                         MIDDLETOWN           NY      10940
MIDDLETOWN CITY SCH. (MI                 MIDDLETN CITY SCH ‐ COLL                     223 WISNER AVE EXT                                                  MIDDLETOWN           NY      10940
MIDDLETOWN CITY SCH. (WA                 MIDDLETOWN CITY SCH‐COLL                     223 WISNER AVE EXT                                                  MIDDLETOWN           NY      10940
MIDDLETOWN CITY TREASURE                 CITY OF MIDDLETOWN ‐ CLE                     PO BOX 43048                                                        LOUISVILLE           KY      40253
MIDDLETOWN DISTRICT  2 S                 MIDDLETOWN DIST‐TAX COLL                     445 RANDOLPH RD                                                     MIDDLETOWN           CT      06457
MIDDLETOWN S.D./LOWER SW                 MIDDLETOWN AREA SD ‐ COL                     55 WEST WATER ST.                                                   MIDDLETOWN           PA      17057
MIDDLETOWN S.D./MIDDLETO                 MIDDLETOWN AREA SD ‐ COL                     55 WEST WATER ST.                                                   MIDDLETOWN           PA      17057
MIDDLETOWN SPRINGS TOWN                  MIDDLETN SPRINGS TN‐COLL                     PO BOX 1022                                                         MIDDLETOWN SPRINGS   VT      05757
MIDDLETOWN TOWN                          MIDDLETOWN TOWN ‐ COLLEC                     19 W. GREEN ST.                                                     MIDDLETOWN           DE      19709
MIDDLETOWN TOWN                          MIDDLETOWN TOWN ‐ TREASU                     7735 MAIN ST                                                        MIDDLETOWN           VA      22645
MIDDLETOWN TOWN                          MIDDLETOWN TOWN‐TAX COLL                     350 EAST MAIN ROAD                                                  MIDDLETOWN           RI      02842
MIDDLETOWN TOWN                          MIDDLETOWN TOWN‐TAX COLL                     P.O. BOX 577                                                        MARGARETVILLE        NY      12455
MIDDLETOWN TOWNSHIP                      1 KINGS HIGHWAY                                                                                                  MIDDLETOWN           NJ      07748
MIDDLETOWN TOWNSHIP                      MIDDLETOWN TWP ‐ COLLECT                     ONE KINGS HIGHWAY                                                   MIDDLETOWN           NJ      07748
MIDDLETOWN TOWNSHIP                      MIDDLETOWN TWP ‐ TAX COL                     BOX 157/ 27 N. PENNELL R                                            GLEN RIDDLE/LIMA     PA      19037
MIDDLETOWN TOWNSHIP                      RAY CHAPMAN ‐ TAX COLLEC                     2222 TRENTON RD                                                     LEVITTOWN            PA      19056
MIDDLEVILLE VILL.(TWN.FA                 MIDDLEVILLE VILL ‐ CLERK                     3 SOUTH MAIN ST.                                                    MIDDLEVILLE          NY      13406
MIDDLEVILLE VILLAGE                      MIDDLEVILLE VLG ‐ TREASU                     100 E MAIN ST                                                       MIDDLEVILLE          MI      49333
MIDGETT INS AGENCY                       PO BOX 85                                                                                                        MANTEO               NC      27954
MIDLAND AGENCY                           22 OFFICE PARK CT                                                                                                COLUMBIA             SC      29223
MIDLAND BORO                             SHERYL MONACO ‐ TAX COLL                     868 MIDLAND AVE.                                                    MIDLAND              PA      15059
MIDLAND BORO S.D./MIDLAN                 MIDLAND BORO SD ‐ COLLEC                     868 MIDLAND AVE.                                                    MIDLAND              PA      15059
MIDLAND CENTRAL APPRAISA                 MIDLAND CAD   ‐ TAX COLL                     P O BOX 908002                                                      MIDLAND              TX      79708
MIDLAND CENTRAL APPRAISAL DISTRICT       4631 ANDREWS HWY                                                                                                 MIDLAND              TX      79708
MIDLAND CITY                             MIDLAND CITY ‐ TREASURER                     333 W ELLSWORTH P.O. BOX                                            MIDLAND              MI      48641
MIDLAND COUNTY APPRAISAL DISTRICT        4631 ANDREWS HWY.                            BOX 908002                                                          MIDLAND              TX      79708‐8002
MIDLAND COUNTY TREASURER                 220 W ELLSWORTH STREET                                                                                           MIDLAND              MI      48640
MIDLAND INS AGNECY                       P O BOX 180                                                                                                      WAUSA                NE      68786
MIDLAND PARK BORO                        MIDLAND PARK BORO ‐ COLL                     280 GODWIN AVENUE                                                   MIDLAND PARK         NJ      07432
MIDLAND TOWNSHIP                         MIDLAND TOWNSHIP ‐ TREAS                     1030 POSEYVILLE RD                                                  MIDLAND              MI      48640
MIDLANDS INS CENTER                      308 COLUMBIA AVE                                                                                                 LEXINGTON            SC      29072
MIDLANDS RESTORATION INC                 562 DIVISION ST                                                                                                  CAMPBELL             CA      95008
MID‐MINNESOTA LEGAL ASSISTANCE           430 1ST AVENUE NORTH, SUITE 300                                                                                  MINNEAPOLIS          MN      55401
MID‐NEB EXTERIORS                        JERRY SHIPMAN                                4436 E BISMARK RD                                                   GRAND ISLAND         NE      68801
MID‐NEBRASKA GARAGE DOORS, INC           1031 3RD ST                                  PO BOX 475                                                          GIBBON               NE      68840‐0475
MID‐OHIO ENERGY COOPERATIVE INC          2859 MARION UPPER SANDUSKY RD                                                                                    MARION               OH      43302
MIDPOINT CONST &                         ABDREW & ARIN BENNETT                        2760 PALDAN DR STE A                                                AUBURN HILLS         MI      48326
MIDPOINT RESTORATION OF                  4345 44TH ST SE STE B                                                                                            GRAND RAPIDS         MI      49512
MIDROX INS                               56 HILLCREST DR                                                                                                  ROXBURY              NY      12474
MIDROX INS CO                            PO BOX 218                                                                                                       ROXBURY              NY      12474
MID‐SOUTH SYNERGY                        PO BOX 970                                                                                                       NAVASOTA             TX      77868
MID‐STATE                                CHRIS D WREN                                 CHRIS D WREN                                  7956 VAUGHN RD143     MONTGOMERY           AL      36116
MIDSTATE APPRAISAL GROUP LLC             PO BOX 189                                                                                                       SOUTHBURY            CT      06488
MIDSTATE APPRAISERS INC                  50 CANAL ST SUITE 9                                                                                              MIDDLETOWN           PA      17057
MID‐STATE APRAISALS LLC                  2460 E MILKY WAY                                                                                                 GILBERT              AZ      85295
MID‐STATE CAPITAL CORP 2004‐1 TRUST      THE BNY MELLON TRUST CO N.A. AS TRUSTEE      2 N. LASALLE STREET SUITE 1020                                      CHICAGO              IL      60602
MID‐STATE CAPITAL CORP 2005‐1 TRUST      US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                       ST. PAUL             MN      55107‐2292
MID‐STATE CAPITAL CORP 2006‐1 TRUST      THE BNY MELLON TRUST CO N.A. AS TRUSTEE      2 N. LASALLE STREET SUITE 1020                                      CHICAGO              IL      60602
MID‐STATE CAPITAL LLC                    3000 BAYPORT DRIVE                           SUITE 1100                                                          TAMPA                FL      33607
MID‐STATE CAPITAL TRUST 2010‐1           RODNEY SQUARE NORTH                                                                                              WILMINGTON           DE      19890
MID‐STATE CAPITAL TRUST 2010‐1           RODNEY SQUARE NORTH                          1100 NORTH MARKET                                                   WILMINGTON           DC      19890
MID‐STATE CAPITAL TRUST 2010‐1           THE BNY MELLON TRUST CO N.A. AS TRUSTEE      2 N. LASALLE STREET SUITE 1020                                      CHICAGO              IL      60602
MID‐STATE FRMRS MUT                      1008 LINCOLN HWY W                                                                                               NEW HAVEN            IN      46774




                                                                                                                  Page 588 of 998
                                   19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                     Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     592 of 1004
Creditor Name                         Address1                                     Address2                                     Address3            City              State   Zip        Country
MIDSTATE MTL                          5612 RT 34                                                                                                    AUBURN            NY      13021
MIDSTATE MUTUAL INS                   P O  BOX 520                                                                                                  AUBURN            NY      13021
MIDSTATE MUTUAL INS                   PO BOX 430                                                                                                    AUBURN            NY      13021
MID‐STATE TRUST IV                    US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                    ST. PAUL          MN      55107‐2292
MID‐STATE TRUST VII                   US BANK NATIONAL ASSOCIATION AS TRUSTEE      US BANK NATIONAL ASSOC AS TRUSTEE            60 LIVINGSTON       ST. PAUL          MN      55107‐2292
MID‐STATE TRUST VIII                  US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                    ST. PAUL          MN      55107‐2292
MID‐STATE TRUST X                     US BANK NATIONAL ASSOCIATION AS TRUSTEE      US BANK NATIONAL ASSOC AS TRUSTEE            60 LIVINGSTON       ST. PAUL          MN      55107‐2292
MID‐STATE TRUST XI                    US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                    ST. PAUL          MN      55107‐2292
MID‐TN SERVICES LLC                   429 WEST MAIN STREET                                                                                          LEBANON           TN      37087
MIDTOWN MANAGEMENT DIST               MIDTOWN MANAGEMENT DIST                      17111 ROLLING CREEK                                              HOUSTON           TX      77090
MIDTOWNE INSURANCE                    6618 CLEVELAND BLVD  A                                                                                        CALDWELL          ID      83607
MIDVALE CITY                          HARVEY JACKSON                               655 WEST CENTER STREET                                           MIDVALE           UT      84047
MIDVALE PARK MASTER REVIEW BOARD      1820 E. RIVER RD STE 110                     PO BOX 40790                                                     TUCSON            AZ      85718
MID‐VALLEY S.D./OLYPHANT              MID‐VALLEY SD ‐ TAX COLL                     BOROUGH BLDG.‐113 WILLOW                                         OLYPHANT          PA      18447
MID‐VALLEY S.D./THROOP B              MID‐VALLEY SD ‐ TAX COLL                     436 SANDERSON ST                                                 THROOP            PA      18512
MID‐VALLEY SD/DICKSON CI              DICKSON CITY BORO ‐ TC                       901 ENTERPRISE ST                                                DICKSON CITY      PA      18519
MIDWAY BORO                           KEYSTONE COLLECTIONS GRO                     546 WENDEL RD.                                                   IRWIN             PA      15642
MIDWAY CITY                           MIDWAY CITY ‐ TAX COLLEC                     PO BOX 4275                                                      MIDWAY            KY      40347
MIDWAY RESTORATION, INC.              1915 W HUBBARD ST.                                                                                            CHICAGO           IL      60622
MIDWAY SEWER DISTRICT                 P. O. BOX 3487                                                                                                KENT              WA      98089
MIDWAY WATER SYSTEM, INC              4971 GUFL BREEZE PKWY                                                                                         GULF BREEZE       FL      32563
MIDWEST AGENCY                        8917 VETERANS MEMORIAL P                                                                                      OFALLON           MO      63366
MIDWEST APPRAISALS LLC                PO BOX 782683                                                                                                 WICHITA           KS      67278
MIDWEST ASSET GROUP, LLC              10663 LOVELAND MADEIRA ROAD                                                                                   LOVELAND          OH      45140
MIDWEST CONCRETE &                    MICHAEL&MELISSA SHELTON                      1207 3RD ST SW                                                   CRESCO            IA      52136
MIDWEST CONNECT LLC                   PO BOX 2183                                                                                                   KEARNEY           NE      68848
MIDWEST CONSTRUCTION GROUP LLC        39 OLD GOVERNOR PLACE                                                                                         ST. CHARLES       MO      63301
MIDWEST COUNTRY CONSTRUCTION          STANLEY KOSTIC                               12860 W 184TH PLACE                                              MOKENA            IL      60440
MIDWEST EXT PLUS INC                  CHARLES & CINDY LARSON                       6451 SYCAMORE CT N                                               MAPLE GROVE       MN      55369
MIDWEST EXTERIORS OF                  12610 53RD AVE N                                                                                              PLYMOUTH          MN      55442
MIDWEST EXTERIORS PLUS                6451 SYCAMORE CT N                                                                                            MAPLE GROVE       MN      55369
MIDWEST FAMILY MTL                    3033 CAMPUS DR  E195                                                                                          PLYMOUTH          MN      55441
MIDWEST FAMILY MUT INS                P O BOX 860593                                                                                                MINNEAPOLIS       MN      55486
MIDWEST FAMILY MUT INS                P O BOX 9425                                                                                                  MINNEAPOLIS       MN      55440
MIDWEST HOMES LLC                     RALPH E OR BETTY A. WELTE                    18355 JACKSON ST.                                                ELKHORN           NE      68022
MIDWEST MANAGEMENT INC.               8918 W. 21ST ST. N. SUITE 200, 206                                                                            WICHITA           KS      67205
MIDWEST PREFERRED                     MUT INS CO                                   PO BOX 10                                                        TINA              MO      64682
MIDWEST PREFERRED                     P O  BOX 10                                                                                                   TINA              MO      64682
MIDWEST PREFERRED MTL                 200 N MAIN                                                                                                    TINA              MO      64682
MIDWEST PROPERTY APPRAISAL LLC        9116 BUENA VISTA STREET                                                                                       PRAIRIE VILLAGE   KS      66207
MIDWEST RAPID APPRAISAL               25 KENDALL PL                                                                                                 ST PETERS         MO      63376
MIDWEST REMEDIATION                   5858 THUNDERBIRD RD                                                                                           INDIANAPOLIS      IN      46236
MIDWEST RESTOR SERVICES               1180 DOUGLAS RD                                                                                               BATAVIA           IL      60510
MIDWEST RESTORATION                   DOLLHOUSE INC                                DOLLHOUSE INC                                1618 N 203RD ST     ELKHORN           NE      68022
MIDWEST RESTORATIONS                  1618 N 203RD ST                                                                                               ELKHORN           NE      68022
MIDWEST ROOFING & EXTERI              18 S LINCOLNWAY                                                                                               NORTH AURORA      IL      60542
MIDWEST SHAKE & SHINGLE               44 COOK ST STE 100                                                                                            DENVER            CO      80206
MIDWEST VALUATION GROUP               345 E MAYWOOD ST                                                                                              MORTON            IL      61550
MIECKOWSKI, MATTHEW                   ADDRESS ON FILE
MIEDOWICZ, ERICA                      ADDRESS ON FILE
MIEL HOMES LLC & STEPHEN              & TONNA COONEY                               PO BOX 7188                                                      HOUSTON           TX      77248
MIELE INSURANCE AGENCY                PO BOX 933                                                                                                    PICAYUNE          MS      39466
MIELKE CONSTRUCTION, INC.             PO BOX 2011                                                                                                   LAKE PLACID       FL      33862
MIF CONTRACTING LLC                   & J BLACKWELL & LINDA NG                     7320 ASCROFT NO 206                                              HOUSTON           TX      77081
MIFFLIN BORO                          MIFFLIN BORO ‐ TAX COLLE                     105 SUMMIT ST, POB 403                                           MIFFLIN           PA      17058
MIFFLIN CO SD/OLIVER TWP              SHERRY MILLER ‐ TAX COLL                     POB 342                                                          MCVEYTOWN         PA      17051
MIFFLIN CO.S.D./ARMAGH T              LINDA MARKS ‐ TAX COLLEC                     283 BROAD ST POB 516                                             MILROY            PA      17063
MIFFLIN CO.S.D./BRATTON               BRATTON TWP ‐ TAX COLLEC                     P.O. BOX 136                                                     MATTAWANA         PA      17054
MIFFLIN CO.S.D./BROWN TW              BROWN TWP ‐ TAX COLLECTO                     POB 31                                                           REEDSVILLE        PA      17084
MIFFLIN CO.S.D./BURNHAM               JOAN E NORTH ‐ TAX COLLE                     113 SOUTH RIDGE ST                                               BURNHAM           PA      17009
MIFFLIN CO.S.D./DECATUR               DECATUR TWP ‐ TAX COLLEC                     565 WHISKEY RD                                                   MCCLURE           PA      17841
MIFFLIN CO.S.D./DERRY TW              DERRY TWP ‐ TAX COLLECTO                     10 LAUREL ST                                                     LEWISTOWN         PA      17044
MIFFLIN CO.S.D./GRANVILL              GRANVILLE TWP ‐ TAX COLL                     481 HAWSTONE RD                                                  LEWISTOWN         PA      17044
MIFFLIN CO.S.D./JUNIATA               JERI DUKES ‐ TAX COLLECT                     216 DELAWARE AVENUE                                              LEWISTOWN         PA      17044
MIFFLIN CO.S.D./LEWISTOW              ERIN L ANEWALT‐ TAX COLL                     2 E THIRD ST ‐ MUNI BLDG                                         LEWISTOWN         PA      17044
MIFFLIN CO.S.D./MCVEYTOW              MCVEYTOWN BORO ‐ TAX COL                     1 DULL ST                                                        MCVEYTOWN         PA      17051
MIFFLIN COUNTY S.D./UNIO              HERB ZOOK ‐ TAX COLLECTO                     7 HILLCREST DRIVE                                                BELLEVILLE        PA      17004
MIFFLIN TOWN                          MIFFLIN TWN TREASURER                        596 COUNTY RD E                                                  REWEY             WI      53580
MIFFLIN TOWNSHIP                      JANET HILLYARD ‐ TAX COL                     396 ZINCK RD                                                     JERSEY SHORE      PA      17740
MIFFLIN TOWNSHIP                      MIFFLIN TWP ‐ TAX COLLEC                     PO BOX 380                                                       BLOOMSBURG        PA      17815




                                                                                                              Page 589 of 998
                                         19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         593 of 1004
Creditor Name                               Address1                                   Address2                                     Address3                             City                 State   Zip          Country
MIFFLINBURG BORO                            MIFFLINBURG BORO‐TAX COL                   103 SOUTH SECOND ST.                                                              LEWISBURG            PA      17837
MIFFLINBURG S.D./BUFFALO                    PAIGE CURRY ‐ TAX COLLEC                   2115 STRICKLER RD                                                                 MIFFLINBURG          PA      17844
MIFFLINBURG S.D./HARTLEY                    HARTLEY TWP ‐ TAX COLLEC                   103 SOUTH SECOND ST.                                                              LEWISBURG            PA      17837
MIFFLINBURG S.D./LEWIS T                    LEWIS TWP ‐ TAX COLLECTO                   103 SOUTH SECOND ST.                                                              LEWISBURG            PA      17837
MIFFLINBURG S.D./MIFFLIN                    MIFFLINBURG BORO‐TAX COL                   103 SOUTH SECOND ST.                                                              LEWISBURG            PA      17837
MIFFLINBURG SD/LIMESTONE                    MIFFLINBURG SD‐ TAX COLL                   103 S SECOND ST                                                                   LEWISBURG            PA      17837
MIGALA CARPET ONE                           5400 W MICHIGAN AVE                                                                                                          KALAMAZOO            MI      49009
MIGDALIA CRUZ & PETRA                       FELICIANO                                  4578 FOREST EDGE DR                                                               BROOKLYN             OH      44144
MIGHTY OAK LLC                              DAVID L MCGUFFEY                           1102 FULLERTON AVENUE                                                             ALLENTOWN            PA      18102
MIGHTY RIVER CONSTRUCTION                   JOHN N. GUARINO                            590 GREEN FOREST DR.                                                              FENTON               MO      63026
MIGUEL A FLORES                             ADDRESS ON FILE
MIGUEL A SANTIAGO BELTRAN                   ADDRESS ON FILE
MIGUEL A. CRUZ ZAPATA                       ADDRESS ON FILE
MIGUEL BALDERAS SANCHEZ                     ADDRESS ON FILE
MIGUEL CALCANO &                            ADDRESS ON FILE
MIGUEL CANTU &                              ADDRESS ON FILE
MIGUEL ELIAS ORTIZ RIVERA                   ADDRESS ON FILE
MIGUEL GARCIA                               ADDRESS ON FILE
MIGUEL JAMES TREJO‐GONZALEZ                 ADDRESS ON FILE
MIGUEL MELENDEZ                             ADDRESS ON FILE
MIGUEL MURRAY                               ADDRESS ON FILE
MIGUEL R GARCIA                             ADDRESS ON FILE
MIGUEL SERRANO &                            ADDRESS ON FILE
MIGUEL VALENTIN &                           ADDRESS ON FILE
MIHALCU, GEORGIA                            ADDRESS ON FILE
MIHALKOS GENERAL CONTRACTING, INC.          695 SOLOMAN RUN ROAD                                                                                                         JOHNSTOWN            PA      15904
MIJU INSURANCE GROUP                        6715 PEACHTREE INDUSTRIA                                                                                                     ATLANTA              GA      30360
MIK                                         COLLECTOR                                  3904 HICKORY AVENUE                                                               BALTIMORE            MD      21211
MIK                                         MARION I. & HENRY J. KNOTT FOUNDATION      3904 HICKORY AVE.                                                                 BALTIMORE            MD      21211
MIKADO TOWNSHIP                             MIKADO TOWNSHIP ‐ TREASU                   1454 E F‐30                                                                       MIKADO               MI      48745
MIKE C FLOYD & COMPANY INC                  719 W FRONT ST STE 105                                                                                                       TYLER                TX      75702
MIKE CROSSLAND                              CROSSLAND APPRAISAL CO                     PO BOX 4122                                                                       WICHITA FALLS        TX      76308
MIKE D. CALVERY, ET AL.                     TOMMY D. CADLE, ESQUIRE                    CADLE ET FLOYD, P.A.                         101 SOUTH MAIN STREET                BOONEVILLE           MS      38829
MIKE DAVIS                                  ADDRESS ON FILE
MIKE DHORITY ENTERPRISES                    3750 JAYBIRD ROAD                                                                                                            HERNANDO             MS      38632
MIKE FOWLER APPRAISALS                      PO BOX 16131                                                                                                                 JONESBORO            AR      72403
MIKE FROELICH HOME REPAIR                   MICHAEL J FROELICH                         29 INTERNATIONAL AVE                                                              PISCATAWAY           NJ      08854
MIKE HUDDLESTON ROOFING SYSTEMS             1285 NORTH MAIN STREET, SUITE 201                                                                                            MANSFIELD            TX      76063
MIKE JONES ROOFING                          MIKE JONES                                 1405 S LEA                                                                        CLOVIS               NM      88101
MIKE KENNY ROOFING COMPANY, INC.            P.O. BOX 31074                                                                                                               SAVANNAH             GA      31410
MIKE MCKEE REMODELING                       INC                                        2410 ORCHARD DR                                                                   PITTSBURGH           PA      15241
MIKE MENATH INSURANCE                       1325 AIRMOTIVE WAY SUITE 320                                                                                                 RENO                 NV      89506
MIKE PEREZ AND ASSOC LLC                    7304 W 130TH ST 320                                                                                                          OVERLAND PARK        KS      66213
MIKE SOLHEID CONSTRUCTION LLC               MIKE SOLHEID                               3896 WILLOW WOOD ST. SW                                                           PRIOR LAKE           MN      55372
MIKE STOCKWELL AGENCY                       227 UVALDE RD                                                                                                                HOUSTON              TX      77015
MIKE SULLIVAN ‐ TAX ASSESSOR COLLECTOR      ATTN: MIKE SULLIVAN                        1001 PRESTON                                                                      HOUSTON              TX      77002
MIKE WARREN AGY                             1909 BRAGG BLVD  102A                                                                                                        FAYETTEVILLE         NC      28303
MIKE WHITE                                  ADDRESS ON FILE
MIKE WOOD EXCAVATION, INC.                  2175 N WENATCHEE AVENUE                                                                                                      WENATCHEE            WA      98801
MIKE, ANA                                   ADDRESS ON FILE
MIKES AC SOLUTIONS LLC                      PO BOX 560329                                                                                                                MONTVERDE            FL      34756
MIKES GARAGE DOOR                           SERVICE                                    PO BOX 1243                                                                       AULT                 CO      80610
MIKES HANDY SERVICES                        108 WLNUT STREET                                                                                                             CHURCH HILL          MD      21623
MIKES HANDY SERVICES &                      MICHAEL & CINDY MORRIS                     9500 ANNAPOLIS RD STE B5                                                          LANHAM               MD      20706
MIKES HOME IMPROVEMENT                      MICHAEL SPENCER                            18 UNITY AVE                                                                      NEWARK               NJ      07106
MIKES LOCK & KEY, LLC                       39 CORAM COURT                                                                                                               MILFORD              CT      06461
MIKES PAINT & REPAIR SER                    41 ALAN DR                                                                                                                   APALACHICOLA         FL      32320
MIKES QUALITY PAINTING, INC                 JULIO FREEMAN                              8405 4TH ST NW                                                                    LOS RANCHOS          NM      87114
MIKES ROOFING LLC                           905 CHARLES ST                                                                                                               FREDERICKSBURGC      VA      22401
MIKESKA CONSTRUCTION &                      JILL & MIKE HENDRICKSON                    386 CLINTON CEMETERY RD                                                           CUERO                TX      77954
MIKKU & SONS ROOFING & REPAIR, LLC          48124 N 15TH AVE                                                                                                             PHOENIX              AZ      85087
MIL POTRERO MUTUAL WATER COMPANY            16275 ASKIN DR                             PO BOX W                                                                          PINE MOUNTAIN CLUB   CA      93222‐0023
MIL POTRERO MUTUAL WATER COMPANY            PO BOX W                                                                                                                     FRAZIER PARK         CA      93222‐0023
MILACEK, NATASHA                            ADDRESS ON FILE
MILAGROS A. GRANT                           QUEENS LEGAL SEVICES                       STACY WOODS, ESQ.                            89‐00 SUTPHIN BLVD., FIFTH FLOOR     JAMAICA              NY      11435
MILAGROS EGASAN & CESAR EGASAN              70 FORT HILL AVENUE AKA                    68 FORT HILL AVENUE                                                               YONKERS              NY      10710‐1130
MILAGROS GARCIA AND                         JOSE GARCIA                                1173 BUNNELL RD                                                                   ALTAMONTE SPRINGS    FL      32714
MILAM COUNTY                                MILAM COUNTY ‐ TAX COLLE                   P O BOX 551                                                                       CAMERON              TX      76520
MILAM COUNTY CLERK                          107 W MAIN ST                                                                                                                CAMERON              TX      76520
MILAM COUNTY DISTRICT CLERK                 102 S FANNIN STE 5                                                                                                           CAMERON              TX      76520




                                                                                                                  Page 590 of 998
                                          19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                   Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   594 of 1004
Creditor Name                                Address1                            Address2                                        Address3       City            State   Zip          Country
MILAM COUNTY TAX OFFICE                      PO BOX 551                                                                                         CAMERON         TX      76520
MILAM, MELINDA                               ADDRESS ON FILE
MILAN CITY                                   MILAN CITY ‐ TREASURER              147 WABASH ST                                                  MILAN           MI      48160
MILAN CITY                                   MILAN CITY‐TAX COLLECTOR            1061 S MAIN ST                                                 MILAN           TN      38358
MILAN REAL ESTATE INC                        14027 MEMORIAL DR 293                                                                              HOUSTON         TX      77079
MILAN TOWN                                   MILAN TOWN ‐ TAX COLLECT            20 WILCOX CIRCLE                                               MILAN           NY      12571
MILAN TOWN                                   MILAN TOWN ‐TAX COLLECTO            PO BOX 158                                                     MILAN           NH      03588
MILAN TOWNSHIP                               MILAN TOWNSHIP ‐ TREASUR            16444 CONE ROAD                                                MILAN           MI      48160
MILAN, ANNA                                  ADDRESS ON FILE
MILAN, JOSEPH                                ADDRESS ON FILE
MILBANK TWEED HADLEY & MCCLOY                ATTN: NAJEH BAHARUN                 2029 CENTURY PARK EAST, 33RD FLOOR                             LOS ANGELES     CA      90067
MILBANK TWEED HADLEY & MCCLOY                LLP                                 28 LIBERTY ST                                                  NEW YORK        NY      10005
MILBANK, TWEED, HADLEY & MCCLOY LLP          ATTN: GREGORY A. BRAY               2029 CENTURY PARK EAST                                         LOS ANGELES     CA      90067
MILBANK, TWEED, HADLEY & MCCLOY LLP          ATTN: MELAINIE K. MANSFIELD         2029 CENTURY PARK EAST                                         LOS ANGELES     CA      90067
MILBAR CONSTRUCTION AND                      2790NFEDERAL HWY STE 201                                                                           BOCA RATON      FL      33431
MILBERG KLEIN P.L. TRUST ACCOUNT             PAUL J. MILBERG                     5550 GLADES ROAD, SUITE 500                                    BOCA RATON      FL      33431
MILBERG KLEIN PL                             5550 GLADES ROAD SUITE 500                                                                         BOCA RATON      FL      33431
MILBRIDGE TOWN                               MILBRIDGE TOWN ‐ TAX COL            P.O. BOX 66                                                    MILBRIDGE       ME      04658
MILBURN, BRITTANY                            ADDRESS ON FILE
MILBURN, LORA                                ADDRESS ON FILE
MILCZEWSKY, MICHAEL                          ADDRESS ON FILE
MILDER CONSTRUCTION LLC                      670 LINDER RD NE                                                                                   IOWA CITY       IA      52240
MILDRED CRUZ                                 ADDRESS ON FILE
MILDRED RITCHIE, ET AL                       RICHARD M. RAWDON, JR.              142 E MAIN ST                                                  GEORGETOWN      KY      40324
MILE HIGH CONTRACTORS LLC                    STEVEN L SIDEBOTTOM                 8144 W. PLYMOUTH PL.                                           LITTLETON       CO      80128
MILE HIGH POOLS INC                          200 ASPEN DR                                                                                       EVERGREEN       CO      80439
MILES CROSSING SANITARY SEWER DISTRICT       34583 HWY 101 BUSINESS                                                                             ASTORIA         OR      97103
MILES TOWNSHIP                               MILES TWP ‐ TAX COLLECTO            157 ROCKVILLE RD                                               REBERSBURG      PA      16872
MILES, AUDREY                                ADDRESS ON FILE
MILES, BAUER, BERGSTROM, & WINTERS, LLP      1231 E. DYER ROAD                   SUITE 100                                                      SANTA ANA       CA      92705
MILES, CLAUDIA                               ADDRESS ON FILE
MILES, DESHANNA                              ADDRESS ON FILE
MILES, JESSE                                 ADDRESS ON FILE
MILES, MICHAEL                               ADDRESS ON FILE
MILES, TAMIKA                                ADDRESS ON FILE
MILESBURG BORO                               MILESBURG BORO ‐ TAX COL            323 TURNPIKE ST.                                               MILESBURG       PA      16853
MILES‐PERRY, GARLAND                         ADDRESS ON FILE
MILFORD BORO                                 MILFORD BORO ‐ TAX COLLE            107 EAST HIGH ST.                                              MILFORD         PA      18337
MILFORD BORO                                 MILFORD BORO ‐ TAX COLLE            P.O. BOX 484                                                   MILFORD         NJ      08848
MILFORD CEN SCH (COMBINE                     MILFORD CEN SCH‐TAX COLL            PO BOX 237                                                     MILFORD         NY      13807
MILFORD CITY                                 MILFORD CITY ‐ TAX COLLE            119 S. WALNUT ST                                               MILFORD         DE      19963
MILFORD CITY                                 MILFORD CITY ‐ TAX COLLE            70 WEST RIVER ST                                               MILFORD         CT      06460
MILFORD TOWN                                 MILFORD TOWN ‐ TAX COLLE            1 UNION SQUARE                                                 MILFORD         NH      03055
MILFORD TOWN                                 MILFORD TOWN‐ TAX COLLEC            P.O. BOX 336                                                   MILFORD         ME      04461
MILFORD TOWN                                 MILFORD TOWN‐ TAX COLLEC            PO BOX 305                                                     PORTLANDVILLE   NY      13834
MILFORD TOWN                                 MILFORD TOWN ‐TAX COLLEC            52 MAIN ST. ROOM 15                                            MILFORD         MA      01757
MILFORD TOWN                                 MILFORD TWN TREASURER               W6330 CTH A                                                    JOHNSON CREEK   WI      53038
MILFORD TOWNSHIP                             MILFORD TOWNSHIP ‐ TREAS            1100 ATLANTIC ST.                                              MILFORD         MI      48381
MILFORD TOWNSHIP                             MILFORD TWP ‐ TAX COLLEC            105 CHESTNUT DR                                                QUAKERTOWN      PA      18951
MILFORD TOWNSHIP                             MILFORD TWP ‐ TAX COLLEC            128 SUNSET TRAIL                                               MILFORD         PA      18337
MILFORD TOWNSHIP                             MILFORD TWP ‐ TAX COLLEC            4647 WATER LEVEL RD                                            ROCKWOOD        PA      15557
MILFORD TOWNSHIP                             MILFORD TWP ‐ TAX COLLEC            776 STETLER RD                                                 MIFFLINTOWN     PA      17059
MILFORD TRUMBAUERSVILLE AREA                 SEWER AUTHORITY                     1845 ROSENBERGER ROAD                           PO BOX 126     SPINNERSTOWN    PA      18968‐0126
MILFORD VILLAGE                              MILFORD VILLAGE ‐ TREASU            1100 ATLANTIC                                                  MILFORD         MI      48381
MILILANI TOWN ASSOCIATION                    95‐303 KALOAPAU ST                                                                                 MILILANI        HI      96789
MILITZOK & LEVY PA                           3230 STIRLING ROAD                                                                                 HOLLYWOOD       FL      33021
MILITZOK & LEVY PA FOR                       ACT OF B SANTANA                    3230 STIRLING RD STE 1                                         HOLLYWOOD       FL      33021
MILL AT LITTLE FALLS COA                     280 MAIN STREET                                                                                    LITTLE FALLS    NJ      07424
MILL CONTRACTING LLC                         278 BOUNDARY RD                                                                                    MARLBORO        NJ      07746
MILL CREEK BORO                              MILL CREEK BORO ‐ COLLEC            9960  MOUNTAIN ROAD                                            MILL CREEK      PA      17060
MILL CREEK HOA                               PO BOX 63638                                                                                       PHOENIX         AZ      85082‐3638
MILL CREEK TOWNSHIP                          MILL CREEK TWP ‐ TAX COL            566 FOSTER RD                                                  UTICA           PA      16362
MILL HALL BORO                               MILL HALL BORO ‐ TAX COL            230 E WATER ST                                                 LOCK HAVEN      PA      17745
MILL HARBOUR COA                             3220 EST GOLDEN ROCK                                                                               SAINT CROIX     VI      00820
MILL POINTE CONDO ASSOC., INC.               C/O FIRSTSERVICE RESIDENTIAL        138 INDUSTRY LANE, SUITE 1                                     FOREST MILL     MD      21050
MILL VALLEY BUILDERS, INC                    240 REDWOOD HWY 5                                                                                  MILL VALLEY     CA      94941
MILL VILLAGE BORO                            MILL VILLAGE BORO ‐ COLL            2340 WOODS RD POB 102                                          MILL VILLAGE    PA      16427
MILLAN, RAUL                                 ADDRESS ON FILE
MILLARD COUNTY                               MILLARD COUNTY‐TREASURER            50 SOUTH MAIN STREET                                           FILLMORE        UT      84631
MILLARD COUNTY TREASURER                     50 SOUTH MAIN                                                                                      FILLMORE        UT      84631




                                                                                                               Page 591 of 998
                                        19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                595 of 1004
Creditor Name                              Address1                           Address2                                     Address3             City             State   Zip          Country
MILLBOURNE BORO                            MILLBOURNE BORO ‐ COLLEC           9 PARK AVENUE                                                     MILBOURNE        PA      19082
MILLBROOK CS  (CLINTON T                   SCHOOL TAX COLLECTOR               PO BOX 686                                                        MILLBROOK        NY      12545
MILLBROOK CS  (UNIONVALE                   SCHOOL TAX COLLECTOR               PO BOX 686                                                        MILLBROOK        NY      12545
MILLBROOK CS  (WASHINGTO                   SCHOOL TAX COLLECTOR               PO BOX 686                                                        MILLBROOK        NY      12545
MILLBROOK TOWNSHIP                         MILLBROOK TOWNSHIP ‐ TRE           3331 30TH AVE                                                     BLANCHARD        MI      49310
MILLBROOK VILLAGE                          MILLBROOK VILLAGE ‐ CLER           P.O. BOX 349                                                      MILLBROOK        NY      12545
MILLBURN TOWNSHIP                          MILLBURN TWP ‐ COLLECTOR           375 MILLBURN AVENUE                                               MILLBURN         NJ      07041
MILLBURY TOWN                              MILLBURY TOWN ‐TAX COLLE           127 ELM STREET                                                    MILLBURY         MA      01527
MILLBURY WATER/SEWER LIE                   MILLBURY W/S ‐TAX COLLEC           127 ELM STREET                                                    MILLBURY         MA      01527
MILLCREEK CROSSING                         TOWNE & COUNTRY CLINTON LLC        2660 E. 53RD ST. STE 2                                            DAVENPORT        IA      52807
MILLCREEK HOA                              P. O. BOX 1246                                                                                       MERIDIAN         ID      83680
MILLCREEK SCHOOL DISTRIC                   MILLCREEK SD ‐ TAX COLLE           3608 W 26TH ST                                                    ERIE             PA      16506
MILLCREEK TOWNSHIP                         MILLCREEK TWP ‐ TAX COLL           33 W PARK STPOB 365                                               NEWMANSTOWN      PA      17073
MILLCREEK TOWNSHIP                         MILLCREEK TWP ‐ TAX COLL           3608 W 26TH ST ‐ MUNI BL                                          ERIE             PA      16506
MILLCREEK TOWNSHIP                         MILLCREEK TWP ‐ TAX COLL           607 LAKEVIEW DR POB 27                                            FISHER           PA      16225
MILLCREEK TOWNSHIP SEWER & WATER           3608 WEST 26TH STREET                                                                                ERIE             PA      16506
MILLE LACS COUNTY                          MILLE LACS CO. ‐ AUD/TRE           635 2ND STREET SE                                                 MILACA           MN      56353
MILLEDGE ENTERPRISES                       104 ROYAL PALMS COURT                                                                                ALBANY           GA      31705
MILLEDGEVILLE CITY                         MILLEDGEVILLE ‐TAX COLLE           119 E HANCOCK                                                     MILLEDGEVILLE    GA      31061
MILLEN CITY                                MILLEN CITY‐TAX COLLECTO           PO BOX 929                                                        MILLEN           GA      30442
MILLEN TOWNSHIP                            MILEN TOWNSHIP ‐ TREASUR           P.O. BOX 145                                                      BARTON CITY      MI      48705
MILLENDER, RUBY                            ADDRESS ON FILE
MILLENIUM CONTRCT &                        DRYWALL                            9403 MELDRUM LN                                                   HOUSTON          TX      77075
MILLENNIUM CONSTRUCTION                    SUITE C                            3254 MALLETT ROAD                                                 DILBERVILLE      MS      39532
MILLENNIUM MANAGEMENT LLC                  ATTN:  MR. ROBERT JAIN, CFA        CO‐CHIEF INVESTMENT OFFICER                  666 FIFTH AVENUE     NEW YORK         NY      10103‐0001
MILLENNIUM PARTNERS                        PO BOX 31263                                                                                         TAMPA            FL      33631
MILLENNIUM PARTNERS LLC                    PO BOX 31060                                                                                         TAMPA            FL      33631
MILLENNIUM ROOFING &                       JAMES & JANELL BLACK               106 W WILL ROGERS DR                                              KINGFISHER       OK      73750
MILLENNIUM WINDOWS &                       SIDING                             1209D W 50TH PL B                                                 WHEAT RIDGE      CO      80033
MILLER APPRAISAL                           500 S CYPRESS RD  1                                                                                  POMPANO BEACH    FL      33060‐7141
MILLER APPRAISAL GROUP                     2281 KENSINGTON LN                                                                                   ORANGE PARK      FL      32073
MILLER APPRAISAL GROUP LLC                 2281 KENSINGTON LN                                                                                   ORANGE PARK      FL      32073‐5273
MILLER APPRAISALS INC                      4434 QUAKER DR                                                                                       SUFFOLK          VA      23437
MILLER COUNTY                              MILLER COUNTY ‐ COLLECTO           2001 HWY 52                                                       TUSCUMBIA        MO      65082
MILLER COUNTY                              MILLER COUNTY ‐ TAX COLL           400 LAUREL STREET STE 11                                          TEXARKANA        AR      71854
MILLER COUNTY                              MILLER COUNTY‐TAX COMMIS           155 S FIRST STREET                                                COLQUITT         GA      39837
MILLER COUNTY CLERK OF CIRCUIT             COURT                              412 LAURAL ROOM 109                                               TEXARKANA        AR      71854
MILLER COUNTY COLLECTOR                    P O BOX 217                                                                                          TUSCUMBIA        MO      65082
MILLER COUNTY TAX  COMMISSIONER            155 S FIRST ST                                                                                       COLQUITT         GA      39837
MILLER COUNTY TAX COLLECTOR                400 LAUREL AVE  STE 111                                                                              TEXARKANA        AR      71854
MILLER HARRISON LLC                        50 W. BROADWAY STE 450                                                                               SALT LAKE CITY   UT      84101
MILLER MCCARTIN                            973 IYANNOUGH RD                                                                                     HYANNIS          MA      02601
MILLER PLUMBING CO                         4008 APACHE TRAIL                                                                                    GRANBURY         TX      76048
MILLER PUBLIC ADJUSTERS                    LLC                                4090 W SPENCER ST                                                 APPLETON         WI      54912
MILLER SOUTH HOMEOWNERS' ASSOC., INC.      13055 SW 42ND STREET STE 203                                                                         MIAMI            FL      33175
MILLER STRATVERT PA                        500 MARQUETTE NW SUITE 1100                                                                          ALBUQUERQUE      NM      87102
MILLER TOWNSHIP                            LOIS SCHOPPY ‐ TAX COLLE           554 OLD LIMEKILN LANE                                             NEWPORT          PA      17074
MILLER, ALYSSA                             ADDRESS ON FILE
MILLER, AMBER                              ADDRESS ON FILE
MILLER, BRANDON                            ADDRESS ON FILE
MILLER, BRENDA                             ADDRESS ON FILE
MILLER, CARI                               ADDRESS ON FILE
MILLER, CHAD                               ADDRESS ON FILE
MILLER, CLAUDET                            ADDRESS ON FILE
MILLER, CYNTHIA                            ADDRESS ON FILE
MILLER, DANA                               ADDRESS ON FILE
MILLER, DANIEL                             ADDRESS ON FILE
MILLER, DARREIAL                           ADDRESS ON FILE
MILLER, DAWN                               ADDRESS ON FILE
MILLER, DEBORAH                            ADDRESS ON FILE
MILLER, DEJASMA                            ADDRESS ON FILE
MILLER, DENISE                             ADDRESS ON FILE
MILLER, DIANA                              ADDRESS ON FILE
MILLER, ELISHA                             ADDRESS ON FILE
MILLER, GLEN                               ADDRESS ON FILE
MILLER, HELEN                              ADDRESS ON FILE
MILLER, JESSICA                            ADDRESS ON FILE
MILLER, JESSIE                             ADDRESS ON FILE
MILLER, JOAN                               ADDRESS ON FILE
MILLER, JOHN                               ADDRESS ON FILE




                                                                                                         Page 592 of 998
                                    19-10412-jlg            Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               596 of 1004
Creditor Name                          Address1                              Address2                                      Address3                                   City               State   Zip     Country
MILLER, KIESHA                         ADDRESS ON FILE
MILLER, LINDA                          ADDRESS ON FILE
MILLER, MANJULA                        ADDRESS ON FILE
MILLER, MARCI                          ADDRESS ON FILE
MILLER, MARCUS                         ADDRESS ON FILE
MILLER, MARGARET                       ADDRESS ON FILE
MILLER, MARY                           ADDRESS ON FILE
MILLER, MATTHEW                        ADDRESS ON FILE
MILLER, MELINDA                        ADDRESS ON FILE
MILLER, MICHAEL                        ADDRESS ON FILE
MILLER, PATI                           ADDRESS ON FILE
MILLER, PATRICIA                       ADDRESS ON FILE
MILLER, RASHANNA                       ADDRESS ON FILE
MILLER, RICHARD                        ADDRESS ON FILE
MILLER, RYAN                           ADDRESS ON FILE
MILLER, SHELLY                         ADDRESS ON FILE
MILLER, SONJA                          ADDRESS ON FILE
MILLER, SUMMER                         ADDRESS ON FILE
MILLER, SUSAN                          ADDRESS ON FILE
MILLER, TAMALAJEAN                     ADDRESS ON FILE
MILLER, TIMBERLY                       ADDRESS ON FILE
MILLER, TIMIKA                         ADDRESS ON FILE
MILLER, TRACY                          ADDRESS ON FILE
MILLER, VIRGINIA                       ADDRESS ON FILE
MILLER, WATSON, & GEORGE, P.C.         (IN TEXAS ONLY)                       CHOICE LEGAL GROUP, PA                        1999 NORTH UNIVERSITY DRIVE, SUITE 204     CORAL SPRINGS      FL      33071
MILLER, WILLIAM                        ADDRESS ON FILE
MILLER‐KEHL APPRAISAL SERVICES         1166 S BROADWAY                                                                                                                NEW PHILADELPHIA   OH      44663
MILLERS CAPITAL                        805 N. FRONT ST                                                                                                                HARRISBURG         PA      17102
MILLERS CAPITAL                        INSURANCE COMPANY                     3815 TECPORT DR 200                                                                      HARRISBURG         PA      17111
MILLERS GENERAL                        P O  BOX 9025                                                                                                                  ALTON              IL      62002
MILLERS REMODEL AND                    CONSTRUCTION LLC                      7008 NW 44TH                                                                             BETHANY            OK      73008
MILLERSBERG CONSTRUCTION               LLC                                   32971 NORTHFIELD BLVD                                                                    NORTHFIELD         MN      55057
MILLERSBURG BORO                       DAUPHIN COUNTY ‐ TREASUR              101 MARKET ST. COURTHOUS                                                                 HARRISBURG         PA      17101
MILLERSBURG CITY                       CITY OF MILLERSBURG ‐ CL              P O BOX 265                                                                              MILLERSBURG        KY      40348
MILLERSBURG S.D./MILLERS               J.P. HARRIS ‐ TAX COLLEC              POB 226                                                                                  MECHANICSBURG      PA      17055
MILLERSBURG S.D./UPPER P               MILLERSBURG AREA SD ‐ TC              506 BERRYSBURG RD                                                                        MILLERSBURG        PA      17061
MILLERSBURG VILLAGE                    MILLERSBURG VLG ‐ TREASU              5201 PETERMAN ST                                                                         MILLERSBURG        MI      49759
MILLERSVILLE BORO                      MILLERSVILLE BORO ‐ COLL              100 MUNICIPAL DR.                                                                        MILLERSVILLE       PA      17551
MILLERSVILLE CITY/ROBERT               MILLERSVILLE‐TAX COLLECT              1246 LOUISVILLE HWY                                                                      MILLERSVILLE       TN      37072
MILLERSVILLE CITY/SUMNER               MILLERSVILLE‐TAX COLLECT              1246 LOUISVILLE HWY                                                                      MILLERSVILLE       TN      37072
MILLERTON VILLAGE                      MILLERTON VILLAGE ‐ CLER              PO BOX 528                                                                               MILLERTON          NY      12546
MILLET INS AGENCY INC                  1101 WEST AIRLINE HWY A                                                                                                        LA PLACE           LA      70068
MILLHAVEN HOMES ASSOCIATION, INC.      C/O YOUNG MANAGEMENT GROUP, INC.      10660 BARKLEY, SUITE 200                                                                 OVERLAND PARK      KS      66212
MILLIAN, CHRISTINA                     ADDRESS ON FILE
MILLIKEN CONSTRUCTION CO INC.          2515 E YANDELL DR.                                                                                                             EL PASO            TX      79903
MILLINGTON CITY                        SHELBY COUNTY‐TRUSTEE                 157 POPLAR AVE ‐ SUITE 2                                                                 MEMPHIS            TN      38103
MILLINGTON TOWNSHIP                    TAX COLLECTOR                         P O BOX 247                                                                              MILLINGTON         MI      48746
MILLINGTON VILLAGE                     MILLINGTON VILLAGE ‐ TRE              PO BOX 261                                                                               MILLINGTON         MI      48746
MILLINOCKET TOWN                       MILLINOCKET TN ‐ COLLECT              197 PENOBSCOT AVENUE                                                                     MILLINOCKET        ME      04462
MILLION, JILL                          ADDRESS ON FILE
MILLIS TOWN                            MILLIS TOWN ‐ TAX COLLEC              900 MAIN STREET                                                                          MILLIS             MA      02054
MILLMAN SYSTEMS, LLC                   ALFRED E. HAWKINS                     864 HARWOOD ROAD                                                                         HARWOOD            MD      20776
MILLRIDGE HOMEOWNERS ASSOCIATION       P. O. BOX 54568                                                                                                                LOS ANGELES        CA      90054
MILLRIDGE NORTH, SECTION ONE           CMTY. IMPROVEMENT ASSOC.              17171 PARK ROW, SUITE 310                                                                HOUSTON            TX      77084
MILLS COUNTY                           MILLS COUNTY ‐ TREASURER              418 SHARP ST                                                                             GLENWOOD           IA      51534
MILLS COUNTY APPRAISAL D               MILLS CAD ‐ TAX COLLECTO              P O BOX 565                                                                              GOLDTHWAITE        TX      76844
MILLS RIVER TOWN                       MILLS RIVER TOWN ‐ COLLE              124 TOWN CENTER DRIVE                                                                    MILLS RIVER        NC      28759
MILLS ROAD MUD   A                     MILLS ROAD MUD ‐ TAX COL              P O BOX 1368                                                                             FRIENDSWOOD        TX      77549
MILLS STEELE, VICKIE                   ADDRESS ON FILE
MILLS TOWNSHIP                         MILLS TOWNSHIP ‐ TREASUR              2441 GREENWOOD                                                                           PRESCOTT           MI      48756
MILLS TOWNSHIP                         MILLS TOWNSHIP ‐ TREASUR              3899 E. CURTIS ROAD                                                                      RHODES             MI      48652
MILLS, AARON                           ADDRESS ON FILE
MILLS, CHAD                            ADDRESS ON FILE
MILLS, EMILY                           ADDRESS ON FILE
MILLS, JACK                            ADDRESS ON FILE
MILLS, KEVIN                           ADDRESS ON FILE
MILLS, LIBETH                          ADDRESS ON FILE
MILLS, NARTAUSHA                       ADDRESS ON FILE
MILLS, TONYA                           ADDRESS ON FILE
MILLS, TRACY                           ADDRESS ON FILE




                                                                                                         Page 593 of 998
                             19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                           DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                              Pg CREDITOR MATRIX
                                                                                     597 of 1004
Creditor Name                   Address1                           Address2                                       Address3                         City            State   Zip     Country
MILLS, WENDI                    ADDRESS ON FILE
MILLSAP & SINGER                9362 DIELMAN INDUSTRIAL DRIVE                                                                                      ST. LOUIS       MO      63132
MILLSAP & SINGER PC             612 SPIRIT DRIVE                                                                                                   ST LOUIS        MO      63005
MILLSAP & SINGER, LLC           612 SPIRIT DRIVE                                                                                                   ST. LOUIS       MO      63005
MILLSAP AND SINGER, LLC         KRISTIN RISINGER                   612 SPIRIT DRIVE                                                                ST. LOUIS       MO      63005
MILLSAPS & ASSOCS               519 AZALEA RD                                                                                                      MOBILE          AL      36609
MILLSBORO TOWN                  MILLSBORO TOWN ‐ TAX COL           322 WILSON HIGHWAY                                                              MILLSBORO       DE      19966
MILLSTONE AND KANNENSOHN        FREDRIC A KANNENSOHN               4531 BELMONT AVENUE, SUITE 2C                                                   YOUNGSTOWN      OH      44505
MILLSTONE BORO                  MILLSTONE BORO ‐ TAX COL           1353 MAIN STREET‐ NO FED                                                        MILLSTONE       NJ      08844
MILLSTONE TOWNSHIP              MILLSTONE TWP ‐ COLLECTO           470 STAGE COACH ROAD                                                            MILLSTONE TWP   NJ      08510
MILLSTREAM CONSTRUCTION         LLC                                1650 A MORNINGSIDE DR                                                           LANCASTER       PA      17602
MILLTOWN BORO                   MILLTOWN BORO ‐ TAX COLL           39 WASHINGTON AVENUE                                                            MILLTOWN        NJ      08850
MILLTOWN TOWN                   MILLTWN TWN TREASURER              1510 240TH AVE                                                                  LUCK            WI      54853
MILLTOWN TOWN                   TAX COLLECTOR                      1510 240TH AVE                                                                  LUCK            WI      54853
MILLTOWN VILLAGE                MILLTWN VLG TREASURER              P.O. BOX 485                                                                    MILLTOWN        WI      54858
MILLVALE BORO                   MILLVALE BORO ‐ TAX COLL           146 GRANT AVE                                                                   PITTSBURGH      PA      15209
MILLVILLE CITY  ‐FISCAL         MILLVILLE CITY ‐TAX COLL           PO BOX 609                                                                      MILLVILLE       NJ      08332
MILLVILLE MTL INS CO            P O BOX 2057                                                                                                       KALISPELL       MT      59903
MILLVILLE MUT INS               PO BOX 170                                                                                                         MILLVILLE       PA      17846
MILLVILLE MUTUAL INS CO         215 STATE STREET                                                                                                   MILLVILLE       PA      17846
MILLVILLE S.D./GREENWOOD        MILLVILLE AREA SD ‐ COLL           858 CHESTNUT RD.                                                                MILLVILLE       PA      17846
MILLVILLE S.D./MADISON T        MILLVILLE AREA SD ‐ COLL           2227 VALLEY ROAD                                                                BLOOMSBURG      PA      17815
MILLVILLE TOWN                  MILLVILLE TOWN ‐ TAX COL           36404 CLUB HOUSE ROAD                                                           MILLVILLE       DE      19967
MILLVILLE TOWN                  MILLVILLE TOWN ‐TAX COLL           290 MAIN STREET                                                                 MILLVILLE       MA      01529
MILLYARD CABINETRY              92 PUTNAM ST                                                                                                       MANCHESTER      NH      03102
MILNER CITY                     MILNER CITY‐TAX COLLECTO           P.O. BOX 99                                                                     MILNER          GA      30257
MILNER, LOUISE                  ADDRESS ON FILE
MILNER, TALIA, ET AL.           ROSENFELD LAW GROUP, LLC           2 PERLMAN DRIVE, SUITE 310                                                      SPRING VALLEY   NY      10977
MILO TOWN                       MILO TOWN ‐ TAX COLLECTE           137 MAIN ST                                                                     PENN YAN        NY      14527
MILO TOWN                       MILO TOWN ‐ TAX COLLECTO           6 PLEASANT STREET                                                               MILO            ME      04463
MILOS CONTRACTORS, LLC          JASON FRANKS                       157 LORNE RD                                                                    CANYON LAKE     TX      78133
MILRO SERVICES, INC             41 HANSE AVENUE                                                                                                    FREEPORT        NY      11520
MILSAP & SINGER LLC             612 SPIRIT DR                                                                                                      ST LOUIS        MO      63005
MILSTEAD & ASSOCIATES           1 E STOW RD                                                                                                        MARLTON         NJ      08053
MILSTEAD & ASSOCIATES  LLC      1 E STOW ROAD                                                                                                      MARLTON         NJ      08053
MILSTID, DANIEL                 ADDRESS ON FILE
MILTON AREA S.D./E.CHILL        MILTON AREA SD ‐ TAX COL           700 MAHONING ST                                                                 MILTON          PA      17847
MILTON AREA S.D./MILTON         MILTON AREA SD ‐ TAX COL           47 BROADWAY                                                                     MILTON          PA      17847
MILTON AREA S.D./TURBOT         MILTON AREA SD ‐ TAX COL           324 BOIARDI LN                                                                  MILTON          PA      17847
MILTON AREA S.D./W.CHILL        MILTON AREA SD ‐ TAX COL           700 MAHONING ST                                                                 MILTON          PA      17847
MILTON AREA S.D./WHITE D        KAREN STAMM ‐ TAX COLLEC           164 NITTANY MOUNTAIN ROA                                                        NEW COLUMBIA    PA      17856
MILTON BORO                     MILTON BORO ‐ TAX COLLEC           47 BROADWAY                                                                     MILTON          PA      17847
MILTON CITY                     CITY OF MILTON ‐ CLERK             10179 US HWY 421N                                                               MILTON          KY      40045
MILTON CITY                     MILTON CITY‐TAX COLLECTO           2006 HERITAGE WALK                                                              MILTON          GA      30004
MILTON CITY                     ROCK COUNTY TREASURER              PO BOX 1508/51 S MAIN ST                                                        JANESVILLE      WI      53547
MILTON E EISENHAUER             ADDRESS ON FILE
MILTON HARKRADER &              ADDRESS ON FILE
MILTON JOHNSON &                ADDRESS ON FILE
MILTON TOWN                     MILTON TOWN ‐ TAX COLLEC           115 FEDERAL STREET                                                              MILTON          DE      19968
MILTON TOWN                     MILTON TOWN ‐ TAX COLLEC           43 BOMBARDIER ROAD                                                              MILTON          VT      05468
MILTON TOWN                     MILTON TOWN ‐ TAX COLLEC           525 CANTON AVENUE                                                               MILTON          MA      02186
MILTON TOWN                     MILTON TOWN ‐ TAX COLLEC           PO BOX 180                                                                      MILTON          NH      03851
MILTON TOWN                     MILTON TOWN‐TAX COLLECTO           503 GEYSER RD.                                                                  BALLSTON SPA    NY      12020
MILTON TOWN                     ROCK COUNTY TREASURER              PO BOX 1508/51 S MAIN ST                                                        JANESVILLE      WI      53547
MILTON TOWNSHIP                 MILTON TOWNSHIP ‐ TREASU           32097 BERTRAND                                                                  NILES           MI      49120
MILTON TOWNSHIP                 MILTON TOWNSHIP ‐ TREASU           PO BOX 309                                                                      KEWADIN         MI      49648
MILTON WILSON                   1070 OAK COVE RD                                                                                                   TERRY           MS      39170
MILTON, PETER                   ADDRESS ON FILE
MILWAUKEE CITY                  MILWAUKEE CITY TREASURER           200 E WELLS ST ‐ ROOM 10                                                        MILWAUKEE       WI      53202
MILWAUKEE CITY                  TAX COLLECTOR                      200 E WELLS ST ‐ ROOM 10                                                        MILWAUKEE       WI      53202
MILWAUKEE CITY TREASURER        200 E WELLS ST  RM 103                                                                                             MILWAUKEE       WI      53202
MILWAUKEE WATER WORKS           841 N BROADWAY                     ROOM 406                                                                        MILWAUKEE       WI      53202
MIMS, NATASHA                   ADDRESS ON FILE
MINARD, JAMES                   ADDRESS ON FILE
MINASOVA, VICTORIYA             ADDRESS ON FILE
MINCEY, ANTHONY                 ADDRESS ON FILE
MINDBOX, INC.                   ATTN: PRESIDENT AND CEO            RICHARD S BARFUS                               300 DRAKES LANDING SUITE 155     GREENBRAE       CA      94904
MINDEN CITY VILLAGE             VILLAGE OF MINDEN CITY             8575 N. CASS ST                                                                 MINDEN CITY     MI      48456
MINDEN TOWN                     MINDEN TOWN ‐ TAX COLLEC           134 STATE HIGHWAY 80                                                            FORT PLAIN      NY      13339
MINDEN TOWNSHIP                 MINDEN TOWNSHIP ‐ TREASU           6370 BRADY RD                                                                   PALMS           MI      48465




                                                                                                Page 594 of 998
                                     19-10412-jlg             Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      598 of 1004
Creditor Name                           Address1                                    Address2                                         Address3                           City               State   Zip        Country
MINDY SHERWOOD                          23 CAMP DRIVE                                                                                                                   CHILLICOTHE        OH      45601
MINE HILL TOWNSHIP                      MINE HILL TWP ‐ COLLECTO                    10 BAKER SREET                                                                      MINE HILL          NJ      07803
MINEO SALCEDO LAW FIRM                  & LUIS PINEIRO                              5400 S UN DR STE 502                                                                DAVIE              FL      33328
MINEO SALCEDO LAW FIRM                  5400 S UNIVERSITY DR502                                                                                                         DAVIE              FL      33328
MINEOLA CITY/ISD                        MINEOLA CITY/ISD ‐ COLLE                    1695 W LOOP 564                                                                     MINEOLA            TX      75773
MINEOLA VILLAGE                         MINEOLA VILLAGE ‐ REC OF                    P.O.BOX 69                                                                          MINEOLA            NY      11501
MINER                                   MINER CITY ‐ COLLECTOR                      2610 E. MALONE AVE                                                                  MINER              MO      63801
MINER COUNTY                            MINER COUNTY ‐ TREASURER                    PO BOX 426                                                                          HOWARD             SD      57349
MINERAL COUNTY                          MINERAL COUNTY ‐ TREASUR                    PO BOX 100                                                                          SUPERIOR           MT      59872
MINERAL COUNTY                          MINERAL COUNTY ‐ TREASUR                    PO BOX 1450                                                                         HAWTHORNE          NV      89415
MINERAL COUNTY                          MINERAL COUNTY‐TREASURER                    1201 N MAIN ST                                                                      CREEDE             CO      81130
MINERAL COUNTY SHERIFF                  MINERAL COUNTY ‐ SHERIFF                    150 ARMSTRONG ST                                                                    KEYSER             WV      26726
MINERAL POINT CITY                      MINERAL POINT CITY TREAS                    137 HIGH ST, SUITE 1                                                                MINERAL POINT      WI      53565
MINERAL POINT TOWN                      MINERAL POINT TWN TREASU                    4946 SUNNY RIDGE RD                                                                 MINERAL POINT      WI      53565
MINERAL TOWN                            MINERAL TOWN ‐ TREASURER                    P O BOX 316                                                                         MINERAL VA         VA      23117
MINERSVILLE AREA S.D./CA                MINERSVILLE AREA SD ‐ TC                    4 GRAY LANE                                                                         POTTSVILLE         PA      17901
MINERSVILLE AREA S.D./MI                MINERSVILLE AREA SD ‐ TC                    246 SUNBURY ST                                                                      MINERSVILLE        PA      17954
MINERSVILLE AREA SD/BRAN                MINERSVILLE AREA SD ‐ TC                    94 OLD LLEWELLYN RD                                                                 POTTSVILLE         PA      17901
MINERSVILLE BORO                        MINERSVILLE BORO ‐ COLLE                    246 SUNBURY ST                                                                      MINERSVILLE        PA      17954
MINERSVILLE SD/FOSTER TW                MINERSVILLE SD ‐ TAX COL                    1478 SUNBURY RD                                                                     POTTSVILLE         PA      17901
MINERVA C S (TN OF MINER                MINERVA C S ‐ TAX COLLEC                    1362 COUNTY RTE 29                                                                  OLMSTEDVILLE       NY      12857
MINERVA TOWN                            MINERVA TOWN ‐ TAX COLLE                    1362 COUNTY RTE 29                                                                  OLMSTEDVILLE       NY      12857
MINGO COUNTY COLLECTIONS DEPT           1900 KANAWHA BLVD E  BLDG 1 RM W116                                                                                             CHARLESTON         WV      25305
MINGO COUNTY SHERIFF                    MINGO COUNTY ‐ SHERIFF                      75 EAST 2ND AVE                                                                     WILLIAMSON         WV      25661
MINI MEANIE LLC                         PO BOX 2507                                                                                                                     GRETNA             LA      70054
MINICO INS AGENCY                       2531 W DUNLAP AVE                                                                                                               PHOENIX            AZ      85021
MINIDOKA COUNTY                         MINIDOKA COUNTY ‐ TREASU                    PO BOX 368                                                                          RUPERT             ID      83350
MINISINK TOWN                           MINISINK TOWN ‐ TAX COLL                    20 ROY SMITH DRIVE                                                                  WESTTOWN           NY      10998
MINISINK VALLEY CENT   (                MINISINK VALLEY CENT‐COL                    P O BOX 337                                                                         SLATE HILL         NY      10973
MINISINK VALLEY CENT. (M                MINISINK VALLEY CENT‐COL                    PO BOX 337                                                                          SLATE HILL         NY      10973
MINISINK VLY CENT   (MIN                MINISINK VLY CENT‐ COLLE                    PO BOX 337                                                                          SLATE HILL         NY      10973
MINISINK VLY CENT   (MT                 MINISINK VLY CENT‐ COLLE                    PO BOX 337                                                                          SLATE HILL         NY      10973
MINISINK VLY CENT   (WAL                MINISINK VLY CENT‐ COLLE                    P O BOX 337                                                                         SLATE HILL         NY      10973
MINISINK VLY CENT   (WAW                MINISINK VLY CENT ‐ RECE                    2320 ROUTE 6                                                                        SLATE HILL         NY      10973
MINNEAPOLIS FINANCE DEPARTMENT          250 S FOURTH ST                             RM 230                                                                              MINNEAPOLIS        MN      55415
MINNEAPOLIS FINANCE DEPARTMENT          PO BOX 77028                                                                                                                    MINNEAPOLIS        MN      55480‐7728
MINNEHAHA COUNTY                        MINNEHAHA COUNTY ‐ TREAS                    415 NORTH DAKOTA AVENUE                                                             SIOUX FALLS        SD      57104
MINNEHAHA COUNTY SHERIFF                320 W 4TH ST                                                                                                                    SIOUX FALLS        SD      57104‐2435
MINNESOTA                               GENERAL CONTACT                             85 7TH PLACE EAST, SUITE 500                                                        ST. PAUL           MN      55101
MINNESOTA                               MELISSA KNOEPFLER                           85 7TH PLACE EAST, SUITE 500                                                        ST. PAUL           MN      55101
MINNESOTA                               MORTGAGE                                    85 7TH PLACE EAST, SUITE 500                                                        ST. PAUL           MN      55101
MINNESOTA                               MORTGAGE & MONEY SERVICE                    85 7TH PLACE EAST, SUITE 500                                                        ST. PAUL           MN      55101
MINNESOTA                               ROBIN BROWN                                 85 7TH PLACE EAST, SUITE 500                                                        ST. PAUL           MN      55101
MINNESOTA                               SARAH BUTLER                                85 7TH PLACE EAST, SUITE 500                                                        ST. PAUL           MN      55101
MINNESOTA DEPARTMENT OF COMMERCE        85 ‐ 7TH PLACE E STE 500                                                                                                        SAINT PAUL         MN      55101‐2198
MINNESOTA DEPARTMENT OF REVENUE         MAIL STATION 1275                                                                                                               SAINT PAUL         MN      55145
MINNESOTA DEPT OF COMMERCE              DIRECTOR OF ENFORCEMENT INVESTIGATIONS      85 7TH PLACE EAST #280                                                              ST PAUL            MN      55101
MINNESOTA EXTERIORS INC                 8600 JEFFERSON HWY                                                                                                              OSSEO              MN      55369
MINNESOTA POWER                         P.O. BOX 1001                                                                                                                   DULUTH             MN      55806‐1001
MINNESOTA ROOFING &                     AUNUDREI & AMY OLIVER                       2402 COUNTY RD 1STE 202                                                             MOUNDS VIEW        MN      55112
MINNESOTA SUPREME COURT                 LAWYER REGISTRATION OFFICE                  180 E 5TH ST STE 950                                                                ST PAUL            MN      55101
MINNESOTA WINDOW AND                    SIDING CO                                   8609 LYNDALE AVENUE SO                                                              BLOOMINGTON        MN      55420
MINNICH, JERRY                          ADDRESS ON FILE
MINNICK ELECTRIC, INC.                  WALT MINNICK III                            14290 STATE ROUTE 30                                                                NORTH HUNTINGDON   PA      15642
MINNIE SMITH                            DOLLY CARAPALLO                             CARABALLO & MANDELL, PLLC                        261 MADISON AVENUE, 26TH FLOOR     NEW YORK           NY      10016
MINOA VILLAGE                           MINOA VILLAGE ‐ TAX COLL                    240 N MAIN STREET                                                                   MINOA NY           NY      13116
MINOCQUA TOWN                           MINOCQA TWN TREASURER                       415 MENOMINEE ST / SUITE                                                            MINOCQUA           WI      54548
MINONG TOWN                             MINONG TWN TREASURER                        W7095 NANCY LAKE RD                                                                 MINONG             WI      54859
MINONG VILLAGE                          MINONG VLG TREASURER                        123 W 5TH AVE                                                                       MINONG             WI      54859
MINOR HEIGHTS FIRE DISTR                MINOR HEIGHTS FIRE DISTR                    1135 BROAD STREET                                                                   BIRMINGHAM         AL      35224
MINOR, JASON                            ADDRESS ON FILE
MINOT TOWN                              MINOT TOWN‐TAX COLLECTOR                    329 WOODMAN HILL ROAD                                                               MINOT              ME      04258
MINT JULIP CONDOMINIUM ASSOCIATION      6819 167TH STREET                                                                                                               TINLEY PARK        IL      60477
MINTER, LATOYA                          ADDRESS ON FILE
MINTS INSURANCE AGENCY                  10 E. MAIN ST SUITE E                                                                                                           MILLVILLE          NJ      08332
MINTS INSURANCE AGENCY                  PO BOX 766                                                                                                                      MILLVILLE          NJ      08332
MINUS, ASHLEY                           ADDRESS ON FILE
MINUTEMAN CONSTRUCTION                  LLC                                         15101 NE 117TH CIRCLE                                                               VANCOUVER          WA      98682
MIONE BUILDERS                          716 RADCLIFFE RD                                                                                                                LANOKA HARBOR      NJ      08734
MIQUEL GARCIA JUAREZ                    ADDRESS ON FILE




                                                                                                                   Page 595 of 998
                                           19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           599 of 1004
Creditor Name                                 Address1                                   Address2                                     Address3                  City                 State   Zip          Country
MIRA FLORES                                   ADDRESS ON FILE
MIRABAL MONTALVO & ASSOCIATES, LLC            510 GORDON STREET                                                                                                 CORPUS CHRISITI      TX      78404
MIRACLE MIKE MECHANICAL                       CONTRACTING                                2 MARY CANE RD                                                         GREENWOOD LAKE       NY      10925
MIRAGE HOMEOWNERS ASSOC                       50 E COMMERCE DRIVE STE 110                                                                                       GLEN ELLYN           IL      60137
MIRAMAR LANDING HOA INC                       211 E LOMBARD ST PMB 134                                                                                          BALTIMORE            MD      21202‐6102
MIRAMAR LANDING UTILITY COMPANY               LLC                                        211 EAST LOMBARD ST PMB 134                                            BALTIMORE            MD      21202
MIRANDA, CRISTINA                             ADDRESS ON FILE
MIRANDA, ISABEL                               ADDRESS ON FILE
MIRANDA, SHEILAH                              ADDRESS ON FILE
MIRANDA, VICTOR                               ADDRESS ON FILE
MIREK CONSTRUCTION                            MIROSLAW KRAJEWSKI                         9 ADAM BLVD                                                            SOUTH AMBOY          NJ      08879
MIRIAM S FAY                                  311 MORGAN CT                                                                                                     JOPLIN               MO      64801
MIRIAM WINDER                                 COLLECTOR                                  11306 WOODLAND DRIVE                                                   LUTHERVILLE          MD      21093
MIRIAM WINDER                                 GROUND RENT                                11306 WOODLAND DRIVE                                                   LUTHERVILLE          MD      21093
MIRROR LAKES HOMEOWNERS ASSOCIATION INC       10112 USA TODAY WAY                                                                                               MIRAMAR              FL      33025
MIRTA FRANCO AND                              HECTOR RODRIGUEZ                           7774 MERIDIAN ST                                                       MIRAMAR              FL      33023
MIRYNOWSKI, CAROL                             ADDRESS ON FILE
MIRZA, BASULTO & ROBBINS, LLP                 14160 PALMETTO FRONTAGE RD. 22                                                                                    MIAMI LAKES          FL      33016
MISHAWAKA UTILITIES                           PO BOX 363                                                                                                        MISHAWAKA            IN      46546
MISHICOT TOWN                                 MISHICOT TWN TREASURER                     3029 E. CHURCH ST                                                      TWO RIVERS           WI      54241
MISHICOT VILLAGE                              MISHICOT VLG TREASURER                     PO BOX 385 / 511 E MAIN                                                MISHICOT             WI      54228
MISHOULAM INS                                 1130 CIELO LN                                                                                                     NIPOMO               CA      93444
MISSAUKEE COUNTY TREASURER                    111 S CANAL ST.                                                                                                   LAKE CITY            MI      49651
MISSION BEND HOMEOWNERS ASSOCIATION           11281 RICHMOND AVE J‐110                                                                                          HOUSTON              TX      77082
MISSION BEND MUD 1  A                         MISSION BEND MUD 1 ‐ COL                   P O BOX 1368                                                           FRIENDSWOOD          TX      77549
MISSION BEND MUD 2  L                         MISSION BEND MUD 2 ‐ COL                   11111 KATY FRWY 725                                                    HOUSTON              TX      77079
MISSION CERTIFIED RESTOR                      1949 CORRE CAMINO                                                                                                 VISTA                CA      92084
MISSION CONSTRUCTION AND                      RESTORATION    STE 14017                   10700 JERSEY BLVD STE380                                               RANCHO CUCAMONGA     CA      91730
MISSION HILLS M4 CONDO ASSN                   1605 SANDERS ROAD                                                                                                 NORTHBROOK           IL      60062
MISSION LAKES COUNTRY CLUB, INC.              8484 CLUBHOUSE BLVD.                                                                                              DESERT HOT SPRINGS   CA      92240
MISSION POINTE HOMEOWNERS ASSOCIATION         STEVE LOIZZI                               HOA LAWYER'S GROUP                           9500 W. FLAMINGO ROAD     LAS VEGAS            NV      89147
MISSION ROYALE MASTER CMTY. ASSOC., INC.      1600 W. BROADWAY RD., SUITE 200                                                                                   TEMPE                AZ      85282
MISSION SELECT INS SRVCS                      1950 N STEMMONS FWY 5010                   LB 848539                                                              DALLAS               TX      75207
MISSION SELECT INS SRVCS                      3204 LONG PRAIRIE RD  C                                                                                           FLOWER MOUND         TX      75027
MISSION SPRINGS WATER DISTRICT                66575 2ND STREET                                                                                                  DESERT HOT SPRINGS   CA      92240
MISSION VALLEY VILLAGE ASSOCIATION            624 HORNCASTLE RD                                                                                                 EL PASO              TX      79907
MISSION VIEW PROPERTIES LLC                   31 W LOS REALES RD STE 159                                                                                        TUCSON               AZ      85756
MISSIONSELECT INS SRVCS                       P O BOX 271122                                                                                                    FLOWER MOUND         TX      75027
MISSIONSELECT INS SRVCS                       P O BOX 848539                                                                                                    DALLAS               TX      75284
MISSISSIPPI                                   GENERAL CONTACT                            ATTN: MORTGAGE DIVISION                      PO BOX 12129              JACKSON              MS      39236‐2129
MISSISSIPPI                                   PAT YARBER                                 ATTN: MORTGAGE DIVISION                      PO BOX 12129              JACKSON              MS      39236‐2129
MISSISSIPPI CO‐CHICKASAW                      MISSISSIPPI COUNTY ‐ COL                   200 W. WALNUT ROOM 104                                                 BLYTHEVILLE          AR      72315
MISSISSIPPI COUNTY                            MISSISSIPPI COUNTY ‐ COL                   200 N. MAIN                                                            CHARLESTON           MO      63834
MISSISSIPPI COUNTY CLERK OF                   CIRCUIT COURT                              PO BOX 466                                                             OSCEOLA              AR      72370‐0466
MISSISSIPPI COUNTY CLERK OF CIRCUIT           COURT                                      P.O. BOX 1498                                                          BLYTHEVILLE          AR      72316
MISSISSIPPI COUNTY‐ OSCE                      MISSISSIPPI COUNTY ‐ COL                   200 W. HALE, RM 209                                                    OSCEOLA              AR      72370
MISSISSIPPI COUNTY TAX COLLECTOR              200 W WALNUT ST  RM 204                                                                                           BLYTHEVILLE          AR      72315
MISSISSIPPI DEPARTMENT OF REVENUE             500 CLINTON CENTER DRIVE                                                                                          CLINTON              MS      39056
MISSISSIPPI DEPT OF REVENUE TITLE B           PO BOX 1383                                                                                                       JACKSON              MS      39215‐1383
MISSISSIPPI FARM BUREAU                       CASUALTY INSURANCE CO.                     P. O.BOX 1972                                                          JACKSON              MS      39215‐1972
MISSISSIPPI FARM BUREAU                       PO BOX 1972                                                                                                       JACKSON              MS      39215
MISSISSIPPI FAST TRACK TITLE PROGRA           PO BOX 22845                                                                                                      JACKSON              MS      39225‐2845
MISSISSIPPI HOME CORP                         735 RIVERSIDE DR                                                                                                  JACKSON              MS      39202
MISSISSIPPI INS SOLUTION                      6068 HIGHWAY 98 STE 1310                                                                                          HATTIESBURG          MS      39402
MISSISSIPPI POWER                             420 WEST PINE ST.                                                                                                 HATTLESBURG          MS      39401
MISSISSIPPI POWER                             PO BOX 245                                                                                                        BIRMINGHAM           AL      35201‐0245
MISSISSIPPI RESD PROP                         18 COURT SQUARE                                                                                                   CHARLESTON           MS      38921
MISSISSIPPI RESDNTL PROP                      INS UNDERWRITING ASSN                      P O BOX 5389                                                           JACKSON              MS      39296
MISSISSIPPI RESDNTL PROP                      P O BOX 5389                                                                                                      JACKSON              MS      39296
MISSISSIPPI RESIDENTIAL                       6455 WITRZ ROAD                                                                                                   FLOWOOD              MS      39232
MISSISSIPPI SECRETARY OF STATE                401 MISSISSIPPI STREET                                                                                            JACKSON              MS      39201
MISSISSIPPI STATE DEPT OF HEALTH              PO BOX 1700                                                                                                       JACKSON              MS      39215‐1700
MISSISSIPPI VALLEY ROOFING                    27 ST. ANTHONY LANE                                                                                               FLORISSANT           MO      63031
MISSISSIPPI WINDSTORM                         6455 WIRTZ ROAD                                                                                                   FLOWOOD              MS      39232
MISSISSIPPI WINDSTORM                         UNDERWRITING ASSOC.                        P. O. BOX 5389                                                         JACKSON              MS      39296
MISSISSIPPI WS ASSOC                          183 REYNOIR ST                                                                                                    BILOIXI              MS      39530
MISSOULA COUNTY                               MISSOULA COUNTY ‐ TREASU                   200 W BROADWAY                                                         MISSOULA             MT      59802
MISSOURI                                      MICK CAMPBELL                              PO BOX 716                                                             JEFFERSON CITY       MO      65102
MISSOURI ALLIANCE MUTUAL                      PO BOX 93                                                                                                         PERRYVILLE           MO      63775
MISSOURI ALLIANCE MUTUAL INSURANCE CO.        218 WEST STE MARIES STREET, PO BOX 93                                                                             PERRYVILLE           MO      63775




                                                                                                                    Page 596 of 998
                                         19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       600 of 1004
Creditor Name                               Address1                                 Address2                                    Address3      City                State   Zip        Country
MISSOURI FARM AND HOME                      P O BOX 377                                                                                        RICHMOND            MO      64085
MISSOURI FARM BUREAU                        701 S COUNTRY CLUB DR                                                                              JEFFERSON CITY      MO      65109
MISSOURI GAS ENERGY                         DRAWER 2                                                                                           ST LOUIS            MO      63171
MISSOURI HERITAGE MUTUAL                    P O BOX 82                                                                                         GORDONVILLE         MO      63752
MISSOURI PROPERTY INS                       906 OLIVE ST STE 1000                                                                              ST LOUIS            MO      63101
MISSOURI VALLEY MUT INS                     P O BOX 357                                                                                        BURKE               SD      57523
MISSY HART & KENNETH                        HART & ANNICK HART                       2714 GARRETT DR                                           HIGHLAND VILLAGE    TX      75077
MISTER SPRAYMAN PEST CONTROL                1450 TOLLHOUSE RD 107                                                                              CLOVIS              CA      93611
MISTER SPRAYMAN PEST CONTROL                DON DIAS                                 850 SAN JOSE AVENUE                         SUITE 114     CLOVIS              CA      93612
MISTI & MARK SHANNON                        2834 E 32ND PL                                                                                     TULSA               OK      74105
MISTY GLEN MHP                              6301 W MISTY GLEN PLACE                                                                            SIOUX FALLS         SD      57106
MIT NATIONAL LAND SERVICES LLC              ONE PENN PLAZA                           SUITE 3406                                                NEW YORK            NY      10119
MIT NATIONAL LAND SERVICES, LLC             ONE PENN PLAZA, 34TH FLOOR                                                                         NEW YORK            NY      10119
MITCH DEVER PA                              7106 QUAIL HOLLOW DR                                                                               PANAMA CITY BEACH   FL      32408
MITCHEL RILEY & KIMBERLY                    KROEZE                                   158 COTTON BLOSSOM RD                                     CANTON              MS      39046
MITCHEL ROBERTS ROOFING                     4605 MT PLEASANT RD NW                                                                             DOVER               OH      44622
MITCHELL & ASSOCIATES INC                   16411 WEST CENTER ROAD                                                                             OMAHA               NE      68144
MITCHELL & ASSOCIATES INC                   GALE E. MITCHELL & ASSOCIATES INC        600 AUSTIN AVE SUITE 29                                   WACO                TX      76701
MITCHELL & CO                               6876 CAMINITO MONTANOSO UNIT 42                                                                    SAN DIEGO           CA      92119‐2333
MITCHELL COUNTY                             MITCHELL CO‐TAX COMMISSI                 PO BOX 373                                                CAMILLA             GA      31730
MITCHELL COUNTY                             MITCHELL COUNTY ‐ COLLEC                 438 EAST 2ND ST                                           COLORADO CITY       TX      79512
MITCHELL COUNTY                             MITCHELL COUNTY ‐ TREASU                 212 S. 5TH STREET                                         OSAGE               IA      50461
MITCHELL COUNTY                             MITCHELL COUNTY ‐ TREASU                 PO BOX 425                                                BELOIT              KS      67420
MITCHELL COUNTY                             TAX COLLECTOR‐MITCHELL C                 26 CRIMSON LAUREL CIR.,                                   BAKERSVILLE         NC      28705
MITCHELL COUNTY TAX COMMISSIONER            11 W BROAD ST 105                                                                                  CAMILLA             GA      31730
MITCHELL COUNTY TAX OFFICE                  26 CRIMSON LAUREL CIRCLE STE 5                                                                     BAKERSVILLE         NC      28705
MITCHELL CREEK CONDOMINIUM ASSOCIATION      2240 W. SOUTH AIRPORT ROAD, SUITE E                                                                TRAVERSE CITY       MI      49684
MITCHELL INS                                6575 W LOOP S 185                                                                                  BELLAIRE            TX      77401
MITCHELL INS AGENCY                         1603 LAKEVILLE DR                                                                                  KINGWOOD            TX      77339
MITCHELL INS AGENCY                         4749 ODOM RD SUITE 102                                                                             BEAUMONT            TX      77706
MITCHELL INS AGENCY                         7450 INDUSTRIAL PARKWAY                                                                            PLAIN CITY          OH      43064
MITCHELL J BLECKER AGNCY                    4155 VETERANS HWY 5                                                                                RONKONKOMA          NY      11779
MITCHELL PLACE HOA, INC.                    PO BOX 102230                                                                                      DENVER              CO      80250
MITCHELL REAL ESTATE APPRAISAL SERV         137 ROBERTSON WAY                                                                                  LINCOLN PARK        NJ      07035
MITCHELL TOWN                               MITCHELL TWN TREASURER                   W8095 PARNELL RD                                          CASCADE             WI      53011
MITCHELL TOWNSHIP                           MITCHELL TOWNSHIP ‐ TREA                 2213 N. REEVES RD.                                        CURRAN              MI      48728
MITCHELL, CARLA                             ADDRESS ON FILE
MITCHELL, CHRISTINE                         ADDRESS ON FILE
MITCHELL, CHRISTOPHER                       ADDRESS ON FILE
MITCHELL, CRYSTAL                           ADDRESS ON FILE
MITCHELL, CYNTHIA                           ADDRESS ON FILE
MITCHELL, DESMOND                           ADDRESS ON FILE
MITCHELL, JAMES                             ADDRESS ON FILE
MITCHELL, JOSEPH                            ADDRESS ON FILE
MITCHELL, KELCEY                            ADDRESS ON FILE
MITCHELL, KELI                              ADDRESS ON FILE
MITCHELL, MAUREEN                           ADDRESS ON FILE
MITCHELL, MICHELLE                          ADDRESS ON FILE
MITCHELL, MYESHA                            ADDRESS ON FILE
MITCHELL, OWEN                              ADDRESS ON FILE
MITCHELL, RICK                              ADDRESS ON FILE
MITCHELL, RYAN                              ADDRESS ON FILE
MITCHELL, SAKINAH                           ADDRESS ON FILE
MITCHELL, SEAN                              ADDRESS ON FILE
MITCHELL, SHIANNE                           ADDRESS ON FILE
MITCHELL, TAWANNA                           ADDRESS ON FILE
MITCHELL, TAYLOR                            ADDRESS ON FILE
MITCHELL, TERRLYN                           ADDRESS ON FILE
MITCHELL, TIFFANY                           ADDRESS ON FILE
MITCHELL, TINA                              ADDRESS ON FILE
MITCHELLS CARPET CENTER, INC                201 N MAIN ST                                                                                      CLEBURNE            TX      76033
MITCHELLVILLE CITY                          MITCHELLVILLE‐TAX COLLEC                 1003 N CHURCH ST                                          PORTLAND            TN      37148
MITSUBISHI UFJ SECURITIES (USA), INC.       ATTN: FIXED INCOME OPERATIONS            1221 AVENUE OF THE AMERICAS                 6TH FLOOR     NEW YORK            NY      10020
MITSUBISHI UFJ SECURITIES (USA), INC.       ATTN: GENERAL COUNSEL                    1221 AVENUE OF THE AMERICAS                 6TH FLOOR     NEW YORK            NY      10020
MIX, FRANK                                  ADDRESS ON FILE
MIXON AGENCY                                210 COLLINSVILLE AVE                                                                               EAST ST LOUIS       IL      62201
MIXON, MARIO                                ADDRESS ON FILE
MIXTERIORS ROOFING LLC &                    RICKY SCHOONOVER                         1238 PEONY WAY                                            FORT COLLINS        CO      80525
MIZELL ROOFING                              7265 DUCK SPRINGS RD                                                                               ATTALLA             AL      35954
MIZNER COURT OWNERS ASSOCIATION, INC.       P.O. BOX 57098                                                                                     JACKSONVILLE        FL      32241




                                                                                                               Page 597 of 998
                                     19-10412-jlg             Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             601 of 1004
Creditor Name                           Address1                           Address2                                         Address3       City                State   Zip        Country
MIZUHO SECURITIES USA, INC.             ATTN: LEGAL DEPARTMENT             320 PARK AVENUE                                  12TH FLOOR     NEW YORK            NY      10022
MIZUHO SECURITIES USA, INC.             ATTN: LEGAL DEPARTMENT             320 PARK AVENUE                                  FLOOR 12       NEW YORK            NY      10022
MJ ALDRICH BUILDERS INC                 1109 RAMBLING DR                                                                                   ESTES PARK          CO      80517
MJ ALTMAN COMPANIES INC                 205 S MAGNOLIA AVE                                                                                 OCALA               FL      34471
MJ MB MANAGEMENT                        SERVICES LLC                       6214 SUMMERTIMES PLANTAT                                        BARTOW              FL      33830
MJ PELTIER CONSTRUCTION                 496 ROUTE 4A WEST                                                                                  CASTLETON           VT      05735
MJ SUPERIOR INC.                        MARCOS CLEMENTE                    111 DICKSON ST                                                  NEWBURGH            NY      12550
MJC PLUMBING WORKS                      MIKE CLAUDIO                       149 WALL STREET                                                 METUCHEN            NJ      08840
MJF CONSTRUCTION &                      SUPPLIES                           6551 W 73RD PL                                                  ARVADA              CO      80003
MJK ELECTRIC                            114 S LOGAN AVE                                                                                    AUDUBON             NJ      08106
MJM CONSULTING MGT INC                  10541 SHARON LN                                                                                    MOKENA              IL      60448
MJR CONSTRUCTION                        33801 CAPTAINS LANE                                                                                DANA POINT          CA      92629
MJR REMODELING LLC                      633 NE 167TH STREET STE 517                                                                        NORTH MIAMI BEACH   FL      33162
MJSCO, INC                              PO BOX 754                                                                                         ELIZABETH           CO      80107
MJW CONSTRUCTION INC.                   15 PUMPKIN ROAD                                                                                    SAINT JAMES         NY      11780
MK & ASSOCIATES I, INC.                 DBA KR CUSTOM BUILDERS             1390 BRAEWOOD DRIVE                                             ALGONQUIN           IL      60102
MKM ABSTRACT SERVICES INC.              238 MINEOLA BLVD.                                                                                  MINEOLA             NY      11501
MKY TITLE & MARBLE INC                  MOISES VALLE                       2925 NW 130 AVE                                                 SUNRISE             FL      33323
ML CONTRACT SERVICES                    LARRY WISE                         PO BOX 5633                                                     BEAUMONT            TX      77726
MLH WATER & SEWER LLC                   COLLECTOR                          PO BOX 249                                                      KINGSVILLE          MD      21087
MM CONSTRUCTION SYSTEMS                 EARL & BARBARA SCOTT               401 N 1187 STE 4                                                ALEDO               TX      76008
MMC INC.                                MY MANAGEMENT COMPANY, INC.        P O BOX 218844                                                  HOUSTON             TX      77218
MMDR, INC.                              308 S. ROBINSON RD.                                                                                NAMPA               ID      83687
MMG INSURANCE                           P O  BOX 729                                                                                       PRESQUE ISLE        ME      04769
MMG INSURANCE COMPANY                   44 MAYSVILLE ST                                                                                    PRESQUE ISLE        ME      04769
MMG INSURANCE COMPANY                   P.O. BOX 15011                                                                                     LEWINSTON           ME      04243
MMI CONSTRUCTION                        MAURO IBARRA                       2416 YELLOWSTONE                                                BRYAN               TX      77803
MMLJ HOLDING, INC.                      P.O. BOX 152845                                                                                    CAPE CORAL          FL      33915
MN DEPT OF PUBLIC SAFETY DRIVER         & VEHICLES SERVICES                445 MINNESOTA ST, STE 160                                       SAINT PAUL          MN      55101
MN DEPTMENT OF COMMERCE                 LICENSING                          85 7TH PLACE EAST, SUITE 500                                    SAINT PAUL          MN      55101
MN FAIR PLAN                            1201 MARQUETTE AVE 310                                                                             MINNEAPOLIS         MN      55403
MN FAIR PLAN                            PO BOX 1450                                                                                        MINNEAPOLIS         MN      55485
MN SECRETARY OF STATE                   RETIREMENT SYSTEMS OF MN BLDG      60 EMPIRE DR  STE 100                                           SAINT PAUL          MN      55103
MO DEPT OF REVENUE EMPLOYER             WITHHOLDING TAX                    PO BOX 3040                                                     JEFFERSON CITY      MO      65105‐3040
MO DEPT OF REVENUE MOTOR VEHICLE        BUREAU                             PO BOX 2076                                                     JEFFERSON CITY      MO      65105‐2076
MO DIVISION OF FINANCE                  301 W HIGH STREET, RM 630                                                                          JEFFERSON CITY      MO      65102‐0716
MO PROP INS PLACEMENT                   FAIR PLAN                          906 OLIVE ST STE 1000                                           ST LOUIS            MO      63101
MOBERG, LEVI                            ADDRESS ON FILE
MOBILE COUNTY                           MOBILE CO‐REV COMMISSION           3925 MICHAEL BLVD., SUIT                                        MOBILE              AL      36609
MOBILE COUNTY JUDGE OF PROBATE          PO BOX 7                                                                                           MOBILE              AL      36601
MOBILE COUNTY PROBATE COURT             151 GOVERNMENT STREET              1ST FLOOR                                                       MOBILE              AL      36602
MOBILE COUNTY REVENUE COMMISSIONER      3925 MICHAEL BLVD  STE G                                                                           MOBILE              AL      36609
MOBILE HOME TITLE SERVICE               617 BLANDING BOULEVARD                                                                             ORANGE PARK         FL      32073
MOBILE INSURANCE AGENCY                 25775 OAK RIDGE DR 110                                                                             THE WOODLANDS       TX      77380
MOBILE NATIONAL DEVELOPMENT CO LLC      12315 BOOTHBAY COURT                                                                               CREVE COEUR         MO      63141
MOBLEY LANDSCAPING, LLC                 JIMMY MOBLEY                       P. O. BOX 27                                                    SHORTERVILLE        AL      36373
MOBLEY, JAMETTA                         ADDRESS ON FILE
MOBLEY, MAUSKOLA                        ADDRESS ON FILE
MOBLEY, SHARI                           ADDRESS ON FILE
MOCK & COMPANY LLC                      1570 EISENHOWER AVE                                                                                BOGART              GA      30622
MODEL APPRAISAL SERVICES &              PROPERTY CONSULTANTS INC           P.O. BOX 10345                                                  BEDFORD             NH      03110‐0345
MODEL TECHNOLOGY SOLUTIONS LLC          ATTN: JASON W RUTHERFORD           11500 OLIVE BLVD                                 STE 260        CREVE COEUR         MO      63141
MODENA BORO                             CHESTER COUNTY TREASURER           313 W MARKET ST STE 3202                                        WEST CHESTER        PA      19382
MODERN AIR CONDITIONING                 5243 GREENWAY DR EXT                                                                               JACKSON             MS      39204
MODERN CONSTRUCTION                     7770 TRAELEIGH LANE                                                                                CHARLOTTE HALL      MD      20622
MODERN HOME IMPROVEMENTS LLC            CHARLES A HALL                     138 W. IDLEWOOD CR                                              WEST COLA           SC      29170
MODERN HOME RENOVATION                  LLC                                1715 NORTHPARK DR                                               KINGWOOD            TX      77339
MODERN HOME RENOVATION &                MARK & CAROLYN BRUSE               1715 NORTH PARK DR                                              KINGWOOD            TX      77339
MODERN HOMES TEXAS                      2102 SENDERA RANCH DR                                                                              MAGNOLIA            TX      77354
MODERN INS                              333 WEST 5TH ST                                                                                    SAN PEDRO           CA      90731
MODERN REALTY OF PUTNAM INC.            881 STATE ROAD 20, SUITE 3                                                                         INTERLACHEN         FL      32148
MODERN REMODELING                       7939 HONEYGO BLVD 117                                                                              BALTIMORE           MD      21236
MODERN REMODELING &                     KOBE & PATRICIA JACKSON            7939 HONEYGO BLVD 117                                           BALTIMORE           MD      21236
MODERN REMODELING INC                   10550 ASSOCIATES CT                                                                                MANASSAS            VA      20109
MODERN REMODELING INC                   7939 HONEYGO BLVD  117                                                                             BALTIMORE           MD      21236
MODERN ROOFING LLC                      5460 S QUEBEC ST. 110                                                                              GREENWOOD VILLAGE   CO      80111
MODERN SOLUTIONS                        CONSTRUCTION                       13319 KETTLER RD                                                NEEDVILLE           TX      77461
MODERN USA INS CO                       2290 PREMIER ROW                                                                                   ORLANDO             FL      32809
MODERN USA INS CO                       2290 PREMIER ROW                   LOCKBOX 919228                                                  ORLANDO             FL      32809
MODERN USA INS CO                       P O  BOX 2800                                                                                      PINELLAS PARK       FL      33781




                                                                                                          Page 598 of 998
                                       19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               602 of 1004
Creditor Name                             Address1                           Address2                                     Address3        City               State   Zip        Country
MODERN USA INS CO                         P O BOX 919228                                                                                  ORLANDO            FL      32891
MODERN USA INSURANCE COMPANY              7785 66TH STREET                                                                                PINELLAS PARK      FL      33781
MODESTO CAPITAL, LLC                      644 LINN ST                        SUITE 1222                                                   CINCINNATI         OH      45203
MODESTO IRR DIST                          MODESTO IRRIGATION DISTR           PO BOX 4060                                                  MODESTO            CA      95352
MODIS INC                                 BUILDING 200                       LOCKBOX DEPT CH 10682                                        PALATINE           IL      60055‐0682
MODOC COUNTY                              MODOC COUNTY ‐ TAX COLLE           204 SOUTH COURT ST, ROOM                                     ALTURAS            CA      96101
MODOC COUNTY TAX COLLECTOR                204 SOUTH COURT ST STE 101                                                                      ALTURAS            CA      96101
MODOC COUNTY TREASURER‐TAX COLLECTOR      204 SOUTH COURT ST.                STE 101                                                      ALTURAS            CA      96101
MOE URNESS LUND MTL                       103 FRONT ST                                                                                    BRANDON            MN      56315
MOEHN, KATHERINE                          ADDRESS ON FILE
MOELIS & COMPANY LLC                      399 PARK AVE 5TH FLOOR                                                                          NEW YORK           NY      10022
MOFB                                      2112 S STATE RT 291 B                                                                           INDEPENDENCE       MO      64057
MOFFAT COUNTY                             MOFFAT COUNTY‐TREASURER            221 W VICTORY WAY                                            CRAIG              CO      81625
MOFFAT COUNTY TREASURER                   221 W VICTORY WAY, STE 230                                                                      CRAIG              CO      81625
MOFFAT WATER SUPPLY CORP                  5460 LAKEAIRE BLVD                                                                              TEMPLE             TX      76502
MOFFATT APPRAISALS INC                    27246 ROBERTS RD                                                                                HINCKLEY           MN      55037
MOFFATT TOWNSHIP                          MOFFATT TOWNSHIP ‐ TREAS           PO BOX 101                                                   ALGER              MI      48610
MOFFO, CAROLE                             ADDRESS ON FILE
MOFFO, LAUREN                             ADDRESS ON FILE
MOGA, MICHELLE                            ADDRESS ON FILE
MOHAMED S HALLIM & RIHAN HALLIM           17900 NW 55TH COURT                                                                             MIAMI              FL      33055
MOHAMED, ADEEB                            ADDRESS ON FILE
MOHAMMED HOSSAIN                          15 CROWN ST                                                                                     BLOOMFIELD         NJ      07003
MOHAN SOMWARU                             7223 HIGH LAKE DR.                                                                              ORLANDO            FL      32818
MOHAN, CARMEN                             ADDRESS ON FILE
MOHAVE APPRAISAL COMPANY                  1840 PACIFIC AVENUE                SUITE C                                                      KINGMAN            AZ      86401
MOHAVE CNTY. PUBLIC WORKS ‐               IMPROVEMENT DISTRICT               3715 SUNSHINE DRIVE                                          KINGMAN            AZ      86402‐7000
MOHAVE COUNTY                             MOHAVE COUNTY ‐ TREASURE           PO BOX 712                                                   KINGMAN            AZ      86402
MOHAVE COUNTY DEPT. OF PUBLIC HEALTH      SHELLY WATSON                      ENVIRONMENTAL HEALTH DIVISION                PO BOX 7000     KINGMAN            AZ      86402
MOHAVE COUNTY TREASURER                   700 W BEALE STREET                                                                              KINGMAN            AZ      86401
MOHAVE COUNTY TREASURER                   PO BOX 712                                                                                      KINGMAN            AZ      86402
MOHAVE INS CENTER                         1875 ROBINSON AVE                                                                               KINGMAN            AZ      86401
MOHAVE SUN VALLEY PROPERTY                OWNER'S ASSOC. INC                 PO BOX 9563                                                  FORT MOHAVE        AZ      86427
MOHAWK SCHOOL DISTRICT                    MOHAWK AREA SD ‐ TAX COL           936 CLELAND MILL RD                                          NEW CASTLE         PA      16102
MOHAWK SCHOOL DISTRICT                    MOHAWK SD ‐ TAX COLLECTO           1674 STATE ROAD 551                                          ENON VALLEY        PA      16120
MOHAWK SCHOOL DISTRICT                    RANDI SEARFOSS ‐ TAX COL           13 WOODLINE AVE.                                             BESSEMER           PA      16112
MOHAWK SD/NEW BEAVER BOR                  DRITA CRAWFORD ‐ TAX COL           328 DARLINGTON ROAD                                          WAMPUM             PA      16157
MOHAWK TOWN                               MOHAWK TOWN ‐ TAX COLLEC           PO BOX 415                                                   FONDA              NY      12068
MOHAWK UTILITIES, INC.                    7326 CANTON ROAD NW                                                                             MALVERN            OH      44644
MOHAWK VALLEY WATER AUTHORITY             1 KENNEDY PLAZA                                                                                 UTICA              NY      13502
MOHAWK VILLAGE                            MOHAWK VILLAGE ‐ CLERK             28 COLUMBIA STREET                                           MOHAWK             NY      13407
MOHLER CONSTRUCTION SERVICES              ROGER A. MOHLER                    179 POWELL LANE                                              LIVINGSTON         TX      77351
MOHNTON BORO                              JENNIFER ROY ‐ TAX COLLE           PO BOX 74                                                    MOHNTON            PA      19540
MOHONASEN C.S. (TN OF CO                  MOHONASEN CS‐TAX RECEIVE           534 LOUDON RD. / MEM. TO                                     NEWTONVILLE        NY      12128
MOHONASEN C.S. (TN OF GU                  MOHONASEN CS‐TAX RECEIVE           5209 WESTERN TURNPIKE                                        GUILDERLAND        NY      12084
MOHONASEN CEN SCH (TN OF                  MOHONASEN CS‐RECEIVER OF           1100 SUNRISE BLVD SECOND                                     ROTTERDAM          NY      12306
MOHR CONSTRUCTION INC.                    8264 108TH AVE                                                                                  PLEASANT PRAIRIE   WI      53158
MOINOT INS GROUP LLC                      6526 APPLE VALLEY LN                                                                            HOUSTON            TX      77069
MOIRA TOWN                                RITA WHITE‐ TAX COLLECTO           866 ST RT 11                                                 MOIRA              NY      12957
MOISE, TAYLOR                             ADDRESS ON FILE
MOISES D PARDAVE                          70 FOREST ST                                                                                    KEARNY             NJ      07032
MOISES MENDEZ                             CONSTRUCTION                       12015 SUMMER RANGE DR                                        HUMBLE             TX      77346
MOISES ORELLANA                           10511 CRESCENT MOON DR                                                                          HOUSTON            TX      77449
MOJAVE VALLEY RESORT INC                  699 S INDIAN TRAIL                                                                              PALM SPRINGS       CA      92264‐7624
MOKAN HOME IMPROVEMENT, LLC               JEFFREY HEBERT                     11206 COLLEGE AVE                                            KANSAS CITY        MO      64137
MOLCHANY, LAUREN                          ADDRESS ON FILE
MOLD SOLUTIONS INC                        PO BOX 2479                                                                                     WESTY COLUMBIA     SC      29171
MOLDGONE LLC                              2508 LOCUSTWOOD PL                                                                              SILVER SPRING      MD      20905
MOLENA CITY                               MOLENA CITY‐TAX COMMISSI           PO BOX 247                                                   MOLENA             GA      30258
MOLINA INS AGENCY LLC                     3101 HWY 51 STE D                                                                               LAPLACE            LA      70068
MOLINA, BEVERLY                           ADDRESS ON FILE
MOLINA, ERENDIRA                          ADDRESS ON FILE
MOLINA, JULIO                             ADDRESS ON FILE
MOLINA, KAYLA                             ADDRESS ON FILE
MOLINA, SANDY                             ADDRESS ON FILE
MOLINAS INSURANCE                         9364 TELEGRAPH RD                                                                               DOWNEY             CA      90240
MOLLETTE, KENNETH                         ADDRESS ON FILE
MOLLICA, CARMEN                           ADDRESS ON FILE
MOLNAR, STEPHANIE                         ADDRESS ON FILE
MOLYNEAUX, DONNA                          ADDRESS ON FILE




                                                                                                        Page 599 of 998
                                      19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               603 of 1004
Creditor Name                              Address1                          Address2                                        Address3                      City             State   Zip          Country
MOLZ, JAMES                                ADDRESS ON FILE
MOMENT, JASMINE                            ADDRESS ON FILE
MOMENTOUS INS                              5990 SEPULVEDA BL550                                                                                            VAN NUYS         CA      91411
MOMENTUM SERVICES LLC                      1216 E KENOSHA NO 327                                                                                           BROKEN ARROW     OK      74012
MON VALLEY SEWAGE AUTHORITY                20 S WASHINGTON STREET                                                                                          DONORA           PA      15033
MON VALLEY SEWAGE AUTHORITY                20 SOUTH WASHINGTON ST            P O BOX 792                                                                   DONORA           PA      15033
MONACA BORO                                MONACA BORO ‐ TAX COLLEC          928 PENNSYLVANIA AVENUE                                                       MONACA           PA      15061
MONACO CODOMINIUM ASSOCIATION, INC.        C/O FSR                           6300 PARK OF COMMERCE                                                         BOCA RATON       FL      33487
MONACO ENTERPRISES                         AARON MONACO                      11324 74TH AVE                                                                PUYALLUP         WA      98373
MONAGHAN TOWNSHIP                          CHARLES D HOFFMAN ‐ TC            228 GRANTHAM RD N                                                             DILLSBURG        PA      17019
MONAGHAN, DARREN                           ADDRESS ON FILE
MONAHAN, ELIZABETH                         ADDRESS ON FILE
MONAHAN, LIZ                               ADDRESS ON FILE
MONARCH ASSOCIATION MANAGEMENT, INC.       500 ALTERNATE 19 SOUTH                                                                                          PALM HARBOR      FL      34683
MONARCH CLAIMS CONSULT                     INC                               12955 SW 132 ST STE 202                                                       MIAMI            FL      33186
MONARCH CONSTRUCTION & ROOFING, LLC        5300 BROADWAY                                                                                                   DENVER           CO      80216
MONARCH NATIONAL                           LB 628083                         11050 LAKE UNDERHILL                                                          ORLANDO          FL      32825
MONARCH NATIONAL                           P O BOX 407193                                                                                                  FT LAUDERDALE    FL      33340
MONARCH NATIONAL INSURANCE COMPANY         PO BOX 628083                                                                                                   ORLANDO          FL      32862‐8083
MONARCH RIDGE HOMEOWNERS ASSOCIATION INC   7540 N MARKET ST                                                                                                FREDERICK        MD      21701
MONARCH ROOFING                            MONARCH COMPANY LLC               3931 MEGA DRIVE 4                                                             MYRTLE BEACH     SC      29588
MONARCH ROOFING, LLC                       MICHAEL S SCHLEMEYER              1010 OXFORD ST                                                                HOUSTON          TX      77008
MONAZYM, HEATHER                           ADDRESS ON FILE
MONDOVI CITY                               MONDOVI CITY TREASURER            156 S FRANKLIN ST                                                             MONDOVI          WI      54755
MONDY, MELANIE                             ADDRESS ON FILE
MONEM, OMNIA                               ADDRESS ON FILE
MONEMENTAL INSURANCE                       4559 RIVERSIDE DR                                                                                               CHINO            CA      91710
MONESSEN CITY  CITY BILL                   CITY OF MONESSEN ‐ TREAS          557 DONNER AVE                                                                MONESSEN         PA      15062
MONESSEN CITY  COUNTY BI                   MONESSEN CITY TREASURER           557 DONNER AVE                                                                MONESSEN         PA      15062
MONESSEN SCHOOL DISTRICT                   CITY OF MONESSEN ‐ TREAS          557 DONNER AVE                                                                MONESSEN         PA      15062
MONEYGRAM EXPRESS PAYMENT                  PO BOX 911788                                                                                                   DENVER           CO      80291
MONEYGRAM PAYMENT SYSTEMS, INC.            ATTN: GENERAL COUNSEL             1550 UTICA AVE S                                STE 100                       MINNEAPOLIS      MN      55416
MONEYGRAM PAYMENT SYSTEMS, INC.            ATTN: LEGAL COUNSEL               1550 UTICA AVE S                                STE 100                       MINNEAPOLIS      MN      55416
MONEYGRAM PAYMENT SYSTEMS, INC.            ATTN: VP AND GENERAL MANAGER      PAYMENT PRODUCTS                                1550 UTICA AVE S STE 100      MINNEAPOLIS      MN      55416
MONFISTON FIRM PA                          3RD FLOOR                         100 S BISCAYNE BLVD                                                           MIAMI            FL      33131
MONGELUZI, JOHN                            ADDRESS ON FILE
MONICA G. DENNIS                           JOHNSTON & STREET, PLLC           236 PUBLIC SQUARE, STE. 103                                                   FRANKLIN         TN      37064
MONICA P. NOGALES                          13914 ORANGEVALE AVENUE                                                                                         CORONA           CA      92880‐8962
MONICO, DOMINIC                            ADDRESS ON FILE
MONIKA COURTS CONDOMINIUMS                 P.O.BOX 1831                                                                                                    LAPLATA          MD      20646
MONINGTON, LESLIE                          ADDRESS ON FILE
MONIQUE P. STOKES                          MONIQUE P. STOKES, PRO SE         3059 TROTTERS FIELD DRIVE                                                     MARIETTA         GA      30064
MONIQUE POU STOKES                         PRO SE                            MONIQUE STOKES                                  3059 TROTTERS FIELD DRIVE     MARIETTA         GA      30064
MONIQUE VASSALL &                          DAMIEN VASSALL                    1302 NICHOLSON PL                                                             SUWANEE          GA      30024
MONITEAU COUNTY                            MONITEAU COUNTY ‐ COLLEC          200 E MAIN, RM 101                                                            CALIFORNIA       MO      65018
MONITEAU S.D./CHERRY TWP                   MONITEAU SD ‐ TAX COLLEC          243 HILLTOP ACRES                                                             SLIPPERY ROCK    PA      16057
MONITEAU S.D./CLAY TOWNS                   MONITEAU AREA SD ‐ COLLE          421 BEAVER DAM RD                                                             BUTLER           PA      16001
MONITEAU S.D./CONCORD TO                   MONITEAU SD ‐ TAX COLLEC          610 SEVEN HILLS RD                                                            CHICORA          PA      16025
MONITEAU S.D./EAU CLAIRE                   MONITEAU SD ‐ TAX COLLEC          220 EAST MAIN ST POB 223                                                      EAU CLAIRE       PA      16030
MONITEAU S.D./MARION TOW                   MONITEAU SD ‐ TAX COLLEC          1055 BOYERS RD                                                                BOYERS           PA      16020
MONITEAU S.D./WASHINGTON                   MONITEAU SD ‐ TAX COLLEC          329 STEWART RD                                                                HILLIARDS        PA      16040
MONITOR TOWNSHIP                           MONITOR TOWNSHIP ‐ TREAS          2483 E MIDLAND RD                                                             BAY CITY         MI      48706
MONKEY BUSINESS REMODELING                 RAYMOND HERNANDEZ                 401 E 16TH                                                                    LITTLEFIELD      TX      79339
MONKS FLOORING & INSTALL                   LLC                               17740 US HWY 31 N                                                             CULLMAN          AL      35058
MONKTON TOWN                               MONKTON TOWN ‐  TAX COLE          POB 12                                                                        MONKTON          VT      05469
MONMOUTH BEACH BORO                        MONMOUTH BEACH BORO ‐COL          22 BEACH ROAD                                                                 MONMOUTH BEACH   NJ      07750
MONMOUTH MEADOWS HOA INC                   PO BOX 105007                                                                                                   ATLANTA          GA      30348
MONMOUTH TOWN                              MONMOUTH TOWN ‐TAX COLLE          859 MAIN STREET                                                               MONMOUTH         ME      04259
MONO COUNTY                                MONO COUNTY ‐ TAX COLLEC          PO BOX 495                                                                    BRIDGEPORT       CA      93517
MONO COUNTY TAX COLLECTOR                  PO BOX 495                                                                                                      BRIDGEPORT       CA      93517
MONONA CITY                                MONONA CITY TREASURER             5211 SCHLUTER RD                                                              MONONA           WI      53716
MONONA CNTY MTL                            906 7TH ST                                                                                                      ONAWA            IA      51040
MONONA COUNTY                              MONONA COUNTY ‐ TREASURE          PO BOX 415                                                                    ONAWA            IA      51040
MONONGAHELA CITY                           MONONGAHELA CITY ‐ COLLE          449 W MAIN ST  CITY BLDG                                                      MONONGAHELA      PA      15063
MONONGAHELA CITY MUNICIPAL AUTHORITY       P.O. BOX 20                                                                                                     MONONGAHELA      PA      15063
MONONGAHELA TOWNSHIP                       MONONGAHELA TWP ‐ COLLEC          120 OLD DAIRY RD                                                              DILLINER         PA      15327
MONONGALIA COUNTY SHERIF                   MONONGALIA COUNTY ‐ SHER          243 HIGH ST, COURTHOUSE                                                       MORGANTOWN       WV      26505
MONONGALIA COUNTY TAX DEPT                 243 HIGH STREET RM 26                                                                                           MORGANTOWN       WV      26505
MONROE CHARTER TOWNSHIP                    4925 EAST DUNBAR ROAD                                                                                           MONROE           MI      48161
MONROE CHARTER TOWNSHIP                    MONROE TWP ‐ TREASURER            4925 E DUNBAR RD                                                              MONROE           MI      48161




                                                                                                           Page 600 of 998
                                       19-10412-jlg           Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            604 of 1004
Creditor Name                             Address1                        Address2                                     Address3     City              State   Zip        Country
MONROE CITY                               MONROE CITY ‐ TREASURER         120 E FIRST ST                                            MONROE            MI      48161
MONROE CITY                               MONROE CITY ‐ TREASURER         300 W. CROWELL ST.                                        MONROE            NC      28112
MONROE CITY                               MONROE CITY TREASURER           1110 18TH AVE                                             MONROE            WI      53566
MONROE CO WATER AUTHORITY                 475 NORRIS DR                   P.O. BOX 10999                                            ROCHESTER         NY      14610‐0999
MONROE COUNTY                             51 SOUTH MACOMB                                                                           MONROE            MI      48161
MONROE COUNTY                             MONROE CO‐REV COMMISSION        65 N ALABAMA AVE CRTHOUS                                  MONROEVILLE       AL      36460
MONROE COUNTY                             MONROE COUNTY ‐ COLLECTO        300 N. MAIN ST, RM 101                                    PARIS             MO      65275
MONROE COUNTY                             MONROE COUNTY ‐ SHERIFF         200 N MAIN ST, SUITE E                                    TOMPKINSVILLE     KY      42167
MONROE COUNTY                             MONROE COUNTY ‐ TAX COLL        123 MADISON                                               CLARENDON         AR      72029
MONROE COUNTY                             MONROE COUNTY ‐ TREASURE        10 BENTON AVE EAST                                        ALBIA             IA      52531
MONROE COUNTY                             MONROE COUNTY ‐ TREASURE        100 S. MAIN ST.                                           WATERLOO          IL      62298
MONROE COUNTY                             MONROE COUNTY ‐ TREASURE        100 W KIRKWOOD AVE RM 20                                  BLOOMINGTON       IN      47404
MONROE COUNTY                             MONROE COUNTY ‐ TREASURE        101 N MAIN ST, ROOM 21                                    WOODSFIELD        OH      43793
MONROE COUNTY                             MONROE COUNTY‐TAX COLLEC        1200 TRUMAN AVE                                           KEY WEST          FL      33040
MONROE COUNTY                             MONROE COUNTY‐TAX COLLEC        PO BOX 684                                                ABERDEEN          MS      39730
MONROE COUNTY                             MONROE COUNTY‐TAX COMMIS        PO BOX 357                                                FORSYTH           GA      31029
MONROE COUNTY                             MONROE COUNTY‐TRUSTEE           103 COLLEGE ST ‐ SUITE 2                                  MADISONVILLE      TN      37354
MONROE COUNTY CHANCERY CLERK              201 W COMMERCE ST                                                                         ABERDEEN          MS      39730
MONROE COUNTY CIRCUIT CLERK               123 MADISON ST                                                                            CLARENDON         AR      72029
MONROE COUNTY CLERK                       200 N MAIN ST, SUITE D                                                                    TOMPKINSVILLE     KY      42167‐1548
MONROE COUNTY CLERK & MASTER              105 COLLEGE ST, STE 2                                                                     MADISONVILLE      TN      37354
MONROE COUNTY FARMERS                     125 W MONROE                                                                              PARIS             MO      65275
MONROE COUNTY FARMERS MT                  P O BOX 267                                                                               PARIS             MO      65275
MONROE COUNTY JUDGE OF PROBATE            PO BOX 665                                                                                MONROEVILLE       AL      36461
MONROE COUNTY SHERIFF                     MONROE COUNTY ‐ SHERIFF         216 MAIN STREET                                           UNION             WV      24983
MONROE COUNTY SOLID WASTE                 52076 HIGHWAY 8 E                                                                         ABERDEEN          MS      39730
MONROE COUNTY TAX CLAIM                   1 QUAKER PLAZA                  RM 104                                                    STROUDSBURG       PA      18360
MONROE COUNTY TAX COLLECTOR               123 MADISON                                                                               CLARENDON         AR      72029
MONROE COUNTY TAX COMMISSION              38 W MAIN ST                                                                              FORSYTH           GA      31029
MONROE COUNTY TREASURER                   101 N MAIN ST RM 21                                                                       WOODSFIELD        OH      43793
MONROE COUNTY TREASURER                   COB‐ B2                         39 WEST MAIN STREET                                       ROCHESTER         NY      14614
MONROE COUNTY TREASURY                    39 WEST MAIN ST ROOM B‐2                                                                  ROCHESTER         NY      14614
MONROE COUNTY TRUSTEE                     103 COLLEGE ST S STE 2                                                                    MADISONVILLE      TN      37354
MONROE COUNTY WATER AUTHORITY             475 NORRIS DR                   PO BOX 10999                                              ROCHESTER         NY      14610‐0999
MONROE COUNTY WATER AUTHORITY             P.O. BOX 5158                                                                             BUFFALO           NY      14240
MONROE MUNICIPAL UTILITIES AUTHORITY      372 S. MAIN STREET                                                                        WILLIAMSTOWN      NJ      08094
MONROE RESTORATION & CLEANING INC         288 N MAYFLOWER RD                                                                        SOUTH BEND        IN      46619
MONROE RESTORATION&CLEAN                  288 N MAYFLOWER RD                                                                        SOUTH BEND        IN      46619
MONROE TAX COLLECTOR                      7 FAN HILL ROAD                                                                           MONROE            CT      06468
MONROE TOWN                               MONROE TOWN ‐ TAX COLLEC        490 SMUTTY HOLLOW ROAD                                    MONROE            NH      03771
MONROE TOWN                               MONROE TOWN ‐ TAX COLLEC        7 FAN HILL RD TOWN HALL                                   MONROE            CT      06468
MONROE TOWN                               MONROE TOWN‐ TAX COLLECT        3 C SCHOOL STREET                                         MONROE            MA      01350
MONROE TOWN                               MONROE TOWN‐ TAX COLLECT        8 SWAN LAKE AVENUE                                        MONROE            ME      04951
MONROE TOWN                               MONROE TOWN‐TAX COLLECTO        1465 ORANGE TURNPIKE MON                                  MONROE            NY      10950
MONROE TOWN                               MONROE TWN TREASURER            981 COUNTY ROAD Z                                         ARKDALE           WI      54613
MONROE TOWNSHIP                           125 VIRGINIA AVE.                                                                         WILLIAMSTOWN      NJ      08094
MONROE TOWNSHIP                           JULIA WELLER ‐ TAX COLLE        1220 BOILING SPRINGS RD                                   MECHANICSBURG     PA      17055
MONROE TOWNSHIP                           MONROE TOWNSHIP ‐ TREASU        4141 E FILLMORE AVE                                       WHITE CLOUD       MI      49349
MONROE TOWNSHIP                           MONROE TWP ‐ TAX COLLECT        1054 PENNS DRIVE                                          SELINSGROVE       PA      17870
MONROE TOWNSHIP                           MONROE TWP ‐ TAX COLLECT        14932 RT 68                                               SLIGO             PA      16255
MONROE TOWNSHIP                           MONROE TWP ‐ TAX COLLECT        2585 SANDVALLEY RD                                        RICHFIELD         PA      17086
MONROE TOWNSHIP                           MONROE TWP ‐ TAX COLLECT        3040 SR 29 S                                              MONROE TWP        PA      18636
MONROE TOWNSHIP                           MONROE TWP ‐ TAX COLLECT        441 CHAZ HILL LANE                                        TOWANDA           PA      18848
MONROE TOWNSHIP                           MONROE TWP ‐ TAX COLLECT        PO BOX 57                                                 CLEARVILLE        PA      15535
MONROE TOWNSHIP                           MONROE TWP‐TAX COLLECTOR        1 MUNICIPAL PLAZA                                         MONROE TOWNSHIP   NJ      08831
MONROE TOWNSHIP                           MONROE TWP‐TAX COLLECTOR        125 VIRGINIA AVENUE, SUI                                  WILLIAMSTOWN      NJ      08094
MONROE VILLAGE                            MONROE VILLAGE‐TAX COLLE        7 STAGE RD                                                MONROE            NY      10950
MONROE, CHRISTOPHER                       ADDRESS ON FILE
MONROE, DANIELLE                          ADDRESS ON FILE
MONROE, JESSICA                           ADDRESS ON FILE
MONROE, RODNEY                            ADDRESS ON FILE
MONROE, SEAN                              ADDRESS ON FILE
MONROEVILLE BORO                          PATRICK FULKERSON ‐ COLL        2700 MONROEVILLE BLVD                                     MONROEVILLE       PA      15146
MONROEVILLE WATER AUTHORITY               219 SPEELMAN LANE                                                                         MONROEVILLE       PA      15146
MONROEWHITTICK, SHENADE                   ADDRESS ON FILE
MONROE‐WOODBURY CEN (BLO                  MONROE‐WOODBURY CEN‐COLL        278 ROUTE 32 EDUCATION C                                  CENTRAL VALLEY    NY      10917
MONROE‐WOODBURY CENT (CH                  MONROE‐WOODBURY CENT‐COL        278 ROUTE 32 EDUCATION C                                  CENTRAL VALLEY    NY      10917
MONROE‐WOODBURY CENT. (M                  MONROE‐WOODBURY CENT‐COL        278 ROUTE 32 EDUCATION C                                  CENTRAL VALLEY    NY      10917
MONROE‐WOODBURY CENT. (T                  MONROE‐WOODBURY CENT‐COL        278 ROUTE 32 EDUCATION C                                  CENTRAL VALLEY    NY      10917
MONROE‐WOODBURY CENT. (W                  MONROE‐WOODBURY CENT‐COL        278 ROUTE 32 EDUCATION C                                  CENTRAL VALLEY    NY      10917




                                                                                                     Page 601 of 998
                                         19-10412-jlg           Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                                              Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              605 of 1004
Creditor Name                               Address1                        Address2                                        Address3                                  City                State   Zip          Country
MONSERRATE GONZALEZ                         LAW OFFICE OF W.L. COLE         WINSTON L. COLE                                 321 MONTGOMERY ROAD, UNIT 161661          ALTAMONTE SPRINGS   FL      32716
MONSIVAIS, MARIA                            ADDRESS ON FILE
MONSON TOWN                                 MONSON TOWN ‐ TAX COLLEC        110 MAIN STREET                                                                           MONSON              MA      01057
MONSON TOWN                                 MONSON TOWN ‐ TAX COLLEC        P.O. BOX 308                                                                              MONSON              ME      04464
MONSOUR, BERNADETTE                         ADDRESS ON FILE
MONSTER FLOORING SALE                       INSTALL RIGHT LLC               3883 TURTLE CREEK BLVD 2205                                                               DALLAS              TX      75219
MONSTER TREE SERVICE, INC                   PO BOX 2077                                                                                                               DOYLESTOWN          PA      18901
MONT ALTO BORO                              RONALD STRITE ‐ TAX COLL        317 PARK STREET (REAR)                                                                    MONT ALTO           PA      17237
MONT VERNON TOWN                            MONT VERNON TN ‐ COLLECT        P.O. BOX 444                                                                              MONT VERNON         NH      03057
MONTAGUE CITY                               MONTAGUE CITY ‐ TREASURE        8778 FERRY ST                                                                             MONTAGUE            MI      49437
MONTAGUE COUNTY                             MONTAGUE COUNTY ‐ COLLEC        P O BOX 8                                                                                 MONTAGUE            TX      76251
MONTAGUE COUNTY APPRAISA                    MONTAGUE CAD ‐ TAX COLLE        P O BOX 121                                                                               MONTAGUE            TX      76251
MONTAGUE COUNTY CLERKS OFFICE               PO BOX 77                                                                                                                 MONTAGUE            TX      76251
MONTAGUE TOWN                               MONTAGUE TOWN‐ TAX COLLE        ONE AVENUE A                                                                              TURNERS FALLS       MA      01376
MONTAGUE TOWN (CENTER FI                    MONTAGUE TN(CENTER)‐COLL        ONE AVENUE A                                                                              TURNERS FALLS       MA      01376
MONTAGUE TOWN (LIGHT DIS                    MONTAGUE TOWN (LD)‐ COLL        ONE AVENUE A                                                                              TURNERS FALLS       MA      01376
MONTAGUE TOWN (TURNERS F                    MONTAGUE TN(TRN FLS)‐COL        ONE AVENUE A                                                                              TURNERS FALLS       MA      01376
MONTAGUE TOWNSHIP                           277 CLOVE ROAD                                                                                                            MONTAGUE            NJ      07827
MONTAGUE TOWNSHIP                           MONTAGUE TOWNSHIP ‐ TREA        10941 HENDERSON RD                                                                        MONTAGUE            MI      49437
MONTAGUE TOWNSHIP                           MONTAGUE TWP‐TAX COLLECT        277 CLOVE ROAD                                                                            MONTAGUE            NJ      07827
MONTAGUE, ARANI                             ADDRESS ON FILE
MONTAJ NASH                                 3157 ROSEMARY LN                                                                                                          SAN BERNARDINO      CA      92407
MONTALVO, NILSA                             ADDRESS ON FILE
MONTANA                                     CHRIS ROMANO                    301 S. PARK AVE, SUITE 316                                                                HELENA              MT      59601
MONTANA                                     GENERAL CONTACT                 301 S. PARK AVE, SUITE 316                                                                HELENA              MT      59601
MONTANA                                     KELLY OSULLIVAN                 301 S. PARK AVE, SUITE 316                                                                HELENA              MT      59601
MONTANA                                     LINDA LEFFLER                   301 S. PARK AVE, SUITE 316                                                                HELENA              MT      59601
MONTANA                                     MONICA SMILLIE                  301 S. PARK AVE, SUITE 316                                                                HELENA              MT      59601
MONTANA DAKOTA UTILITIES CO                 PO BOX 5600                                                                                                               BISMARCK            ND      58506‐5600
MONTANA DEPARTMENT OF REVENUE               340 N LAST CHANCE GULCH                                                                                                   HELENA              MT      59604
MONTANA DNRC                                PO BOX 201601                                                                                                             HELENA              MT      59620‐1601
MONTANA SECRETARY OF STATE                  1301 E 6TH AVE                                                                                                            HELENA              MT      59601
MONTANA SHED CENTER LLC                     4930 10TH AVE S                                                                                                           GREAT FALLS         MT      59405
MONTANA WESTGATE REALTY, INC.               2134 N. FIRST                                                                                                             HAMILTON            MT      59840
MONTANEZ, LINDA                             ADDRESS ON FILE
MONTANEZ, VIRGINIA                          ADDRESS ON FILE
MONTCALM COUNTY REGISTER OF DEEDS           211 WEST MAIN STREET                                                                                                      STANTON             MI      48888
MONTCALM COUNTY TREASURER                   P.O. BOX 368                                                                                                              STANTON             MI      48888
MONTCALM TOWNSHIP                           MONTCALM TOWNSHIP ‐ TREA        1880 S GREENVILLE RD                                                                      GREENVILLE          MI      48838
MONTCLAIR PAINTING & CONTRACTING LLC        100 MIDLAND AVENUE                                                                                                        MONTCLAIR           NJ      07042
MONTCLAIR SEWER UTILITY                     GARY OBSZARNY                   205 CLAIRMONT AVENUE                                                                      MONTCLAIR           NJ      07042
MONTCLAIR TOWN                              TOWNSHIP OF MONTCLAIR‐TA        205 CLAREMONT AVENUE                                                                      MONTCLAIR           NJ      07042
MONTCLAIR TWP MUNICIPAL COURT               647 BLOOMFIELD AVENUE                                                                                                     MONTCLAIR           NJ      07042
MONTCLAIR WATER BUREAU                      GARY OBSZARNY                   205 CLAIRMONT AVENUE                                                                      MONTCLAIR           NJ      07042
MONTE CRISTO HOMEOWNERS ASSOCIATION         6332 SEVILLE ROAD                                                                                                         SALT LAKE CITY      UT      84121
MONTE VISTA MOBILE HOME PARK                TYLER JENSEN                    LABARON & JENSEN                                476 WEST HERITAGE PARK BLVD SUITE 230     LAYTON              UT      84041
MONTEAGLE INS                               4210 DEL PRADO BLVD S                                                                                                     CAPE CORAL          FL      33904
MONTEBELLO GARDENS HOA                      5405 ARROW HWY SUITE 106                                                                                                  MONTCLAIR           CA      91763
MONTEBELLO VILLAGE                          MONTEBELLO VILLAGE ‐ REC        1 MONTEBELLO RD                                                                           SUFFERN             NY      10901
MONTEILH, WANDA                             ADDRESS ON FILE
MONTELLO CITY                               MONTELLO CITY TREASURER         PO BOX 39                                                                                 MONTELLO            WI      53949
MONTELLO TOWN                               MONTELLO TWN TREASURER          PO BOX 425 / W2503 STATE                                                                  MONTELLO            WI      53949
MONTEREY AT LAS VEGAS COUNTRY CLUB          5950 LA PLACE COURT                                                                                                       CARLSBAD            CA      92008
MONTEREY AT THE LAS VEGAS COUNTRY CLUB      5950 LAPLACE COURT              SUITE 200                                                                                 CARLSBAD            CA      92008
MONTEREY CITY                               MONTEREY CITY‐TAX COLLEC        PO BOX 97                                                                                 MONTEREY            TN      38574
MONTEREY COUNTRY CLUB ASSOCIATION INC       275 AVENIDA LA PAZ                                                                                                        PALM DESERT         CA      92260
MONTEREY COUNTY                             MONTEREY COUNTY TAX COLL        168 WEST ALISAL STREET 1                                                                  SALINAS             CA      93901
MONTEREY COUNTY TREASURER                   PO BOX 891                                                                                                                SALINAS             CA      93902
MONTEREY TOWN                               MONTEREY TOWN ‐ TAX COLL        P.O. BOX 241                                                                              MONTEREY            MA      01245
MONTEREY TOWNSHIP                           MONTEREY TOWNSHIP ‐ TREA        3047 30TH ST.                                                                             HOPKINS             MI      49328
MONTERO, SANDRA                             ADDRESS ON FILE
MONTERRA HILLS HOA                          C/O ASSOCIA ARIZONA             6840 N ORACLE RD STE #130                                                                 TUCSON              AZ      85704
MONTES JAIMES, TANAIT                       ADDRESS ON FILE
MONTES JR ROOFING LLC                       JESUS MONTES                    2040 COLLYER ST                                                                           LONGMONT            CO      80501
MONTES, EDGAR                               ADDRESS ON FILE
MONTESANO INSURANCE AGY                     PO BOX 3148                                                                                                               LAFAYETTE           LA      70502
MONTEZ, CHARLES                             ADDRESS ON FILE
MONTEZ, JULIA                               ADDRESS ON FILE
MONTEZUMA CITY                              MONTEZUMA CITY‐TAX COLLE        PO BOX 388                                                                                MONTEZUMA           GA      31063
MONTEZUMA COUNTY                            MONTEZUMA COUNTY‐TREASUR        140 W. MAIN STREET SUITE                                                                  CORTEZ              CO      81321




                                                                                                          Page 602 of 998
                                       19-10412-jlg             Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                606 of 1004
Creditor Name                             Address1                            Address2                                     Address3     City             State   Zip        Country
MONTEZUMA COUNTY TREASURER                109 WEST MAIN ST.                   ROOM 109                                                  CORTEZ           CO      81321
MONTEZUMA TOWN                            MONTEZUMA TOWN‐ TAX COLL            PO BOX 357                                                MONTEZUMA        NY      13117
MONTFORT VILLAGE                          MONTFORT VLG TREASURER              PO BOX 157 / 102 E PARK                                   MONTFORT         WI      53569
MONTGOMERY AGENCY                         300 N MAIN ST                                                                                 ELLENSBURG       WA      98926
MONTGOMERY AREA SD/CLINT                  KIM ALEXANDER ‐ TAX COLL            204 WEST BLIND ROAD                                       MONTGOMERY       PA      17752
MONTGOMERY AREA SD/MONTG                  TAX COLLECTION                      P.O. BOX 640                                              WELLSBORO        PA      16901
MONTGOMERY BORO                           TAX COLLECTION                      48 W THIRD ST.                                            WILLIAMSPORT     PA      17701
MONTGOMERY BROOK COA                      400 CAMPUS DRIVE STE101                                                                       COLLEGEVILLE     PA      19426
MONTGOMERY CITY                           MONTGOMERY CITY ‐ COLLEC            723 N STURGEION ST                                        MONTGOMERY       MO      63361
MONTGOMERY CO MUD 112 A                   MONTGOMERY CO MUD 112               P O BOX 1368                                              FRIENDSWOOD      TX      77549
MONTGOMERY CO MUD 113 A                   MONTGOMERY CO MUD 113               P O BOX 1368                                              FRIENDSWOOD      TX      77549
MONTGOMERY CO MUD 119 A                   MONTGOMERY CO MUD 119               P O BOX 1368                                              FRIENDSWOOD      TX      77549
MONTGOMERY CO MUD 132 U                   MONTGOMERY CO MUD 132 U             11500 NORTHWEST FREEWAY,                                  HOUSTON          TX      77092
MONTGOMERY CO MUD 96                      P O BOX 1368                                                                                  FRIENDSWOOD      TX      77549
MONTGOMERY COUNTY                         MONTGOMERY CO‐REV COMMIS            101 S LAWRENCE ST  2ND F                                  MONTGOMERY       AL      36104
MONTGOMERY COUNTY                         MONTGOMERY CO‐TAX COLLEC            PO BOX 674                                                WINONA           MS      38967
MONTGOMERY COUNTY                         MONTGOMERY CO‐TAX COMMIS            PO BOX 317                                                MOUNT VERNON     GA      30445
MONTGOMERY COUNTY                         MONTGOMERY COUNTY ‐ COLL            105 HWY 270 E, 9                                          MOUNT IDA        AR      71957
MONTGOMERY COUNTY                         MONTGOMERY COUNTY ‐ COLL            310 SALISBURY ST, SUITE                                   MONTGOMERY       MO      63361
MONTGOMERY COUNTY                         MONTGOMERY COUNTY ‐ COLL            400 N SAN JACINTO                                         CONROE           TX      77301
MONTGOMERY COUNTY                         MONTGOMERY COUNTY ‐ COLL            P O BOX 614                                               TROY             NC      27371
MONTGOMERY COUNTY                         MONTGOMERY COUNTY ‐ SHER            ONE COURT ST, SUITE 4                                     MT STERLING      KY      40353
MONTGOMERY COUNTY                         MONTGOMERY COUNTY ‐ TREA            1 COURTHOUSE SQUARE, RM                                   HILLSBORO        IL      62049
MONTGOMERY COUNTY                         MONTGOMERY COUNTY ‐ TREA            100 E. MAIN ST., ROOM 10                                  CRAWFORDSVILLE   IN      47933
MONTGOMERY COUNTY                         MONTGOMERY COUNTY ‐ TREA            217 E MYRTLE                                              INDEPENDENCE     KS      67301
MONTGOMERY COUNTY                         MONTGOMERY COUNTY ‐ TREA            451 W THIRD ST                                            DAYTON           OH      45422
MONTGOMERY COUNTY                         MONTGOMERY COUNTY ‐ TREA            755 ROANOKE STREET SUITE                                  CHRISTIANSBURG   VA      24073
MONTGOMERY COUNTY                         MONTGOMERY COUNTY ‐ TREA            PO BOX 469                                                RED OAK          IA      51566
MONTGOMERY COUNTY                         MONTGOMERY COUNTY MD‐TRE            PO BOX 824845                                             PHILADELPHIA     PA      19182
MONTGOMERY COUNTY                         MONTGOMERY COUNTY‐TRUSTE            350 PAGEANT LN ‐ STE 101                                  CLARKSVILLE      TN      37040
MONTGOMERY COUNTY                         PO BOX 1667                                                                                   MONTGOMERY       AL      36102‐1667
MONTGOMERY COUNTY                         TAX COMMISSIONERS OFFICE            PO BOX 317                                                MOUNT VERNON     GA      30445
MONTGOMERY COUNTY /SEMIA                  MONTGOMERY COUNTY MD‐TRE            PO BOX 824845                                             PHILADELPHIA     PA      19182
MONTGOMERY COUNTY CLERK                   101 SOUTH LAWRENCE STREET                                                                     MONTGOMERY       AL      36104
MONTGOMERY COUNTY CLERK                   PO BOX 959                                                                                    CONROE           TX      77305
MONTGOMERY COUNTY JUDGE OF PROBATE        PO BOX 223                                                                                    MONTGOMERY       AL      36101
MONTGOMERY COUNTY MUD  6                  MONTGOMERY CO MUD 6                 2455 LAKE ROBBINS DR                                      THE WOODLANDS    TX      77380
MONTGOMERY COUNTY MUD  7                  MONTGOMERY CO MUD 7                 2455 LAKE ROBBINS                                         THE WOODLANDS    TX      77380
MONTGOMERY COUNTY MUD 11                  MONTGOMERY CO MUD 115               17111 ROLLING CREEK                                       HOUSTON          TX      77090
MONTGOMERY COUNTY MUD 12                  MONTGOMERY COUNTY MUD 12            P O BOX 1368                                              FRIENDSWOOD      TX      77549
MONTGOMERY COUNTY MUD 16                  MONTGOMERY MUD 16‐COLLEC            PO BOX 1368                                               FRIENDSWOOD      TX      77549
MONTGOMERY COUNTY MUD 18                  MONTGOMERY CO MUD 18‐COL            17111 ROLLING CREEK                                       HOUSTON          TX      77090
MONTGOMERY COUNTY MUD 19                  MONTGOMERY CO MUD 19‐COL            11111 KATY FRWY 725                                       HOUSTON          TX      77079
MONTGOMERY COUNTY MUD 24                  MONTGOMERY CO MUD 24‐COL            17111 ROLLING CREEK                                       HOUSTON          TX      77090
MONTGOMERY COUNTY MUD 36                  MONTGOMERY CO MUD 36                2455 LAKE ROBBINS DR                                      THE WOODLANDS    TX      77380
MONTGOMERY COUNTY MUD 39                  MONTGOMERY CO MUD 39                2455 LAKE ROBBINS RD                                      THE WOODLANDS    TX      77380
MONTGOMERY COUNTY MUD 42                  MONTGOMERY CO MUD 42‐COL            11111 KATY FRWY 725                                       HOUSTON          TX      77079
MONTGOMERY COUNTY MUD 46                  MONTGOMERY CO MUD 46                2455 LAKE ROBBINS DR                                      THE WOODLANDS    TX      77380
MONTGOMERY COUNTY MUD 47                  MONTGOMERY CO MUD 47                2455 LAKE ROBBINS DR                                      THE WOODLANDS    TX      77380
MONTGOMERY COUNTY MUD 56                  MONTGOMERY CO MUD 56‐COL            17111 ROLLING CREEK                                       HOUSTON          TX      77090
MONTGOMERY COUNTY MUD 60                  MONTGOMERY CO MUD 60                2455 LAKE ROBBINS DR                                      THE WOODLANDS    TX      77380
MONTGOMERY COUNTY MUD 67                  MONTGOMERY CO MUD 67                2455 LAKE ROBBINS DR                                      THE WOODLANDS    TX      77380
MONTGOMERY COUNTY MUD 83                  MONTGOMERY CO MUD 83‐COL            6935 BARNEY RD., 110                                      HOUSTON          TX      77092
MONTGOMERY COUNTY MUD 84                  MONTGOMERY CO MUD 84‐COL            6935 BARNEY‐SUITE 110                                     HOUSTON          TX      77092
MONTGOMERY COUNTY MUD 88                  MONTGOMERY CO MUD 88‐COL            11111 KATY FWY 725                                        HOUSTON          TX      77079
MONTGOMERY COUNTY MUD 90                  MONTGOMERY CO MUD 90‐COL            11111 KATY FRWY 725                                       HOUSTON          TX      77079
MONTGOMERY COUNTY MUD 92                  MONTGOMERY CO MUD 92‐COL            P O BOX 1368                                              FRIENDSWOOD      TX      77549
MONTGOMERY COUNTY MUD 94                  MONTGOMERY CO MUD 94‐COL            P O BOX 1368                                              FRIENDSWOOD      TX      77549
MONTGOMERY COUNTY MUD 95                  MONTGOMERY CO MUD 95‐COL            6935 BARNEY‐SUITE 110                                     HOUSTON          TX      77092
MONTGOMERY COUNTY MUD 98                  MONTGOMERY CO MUD 98‐COL            6935 BARNEY‐SUITE 110                                     HOUSTON          TX      77092
MONTGOMERY COUNTY MUD 99                  MONTGOMERY CO MUD 99‐COL            17111 ROLLING CREEK                                       HOUSTON          TX      77090
MONTGOMERY COUNTY RECORDERS OFFICE        50 COURT HOUSE SQUARE                                                                         ROCKVILLE        MD      20850
MONTGOMERY COUNTY REVENUE                 COMMISSIONER                        PO BOX 4720                                               MONTGOMERY       AL      36103‐4720
MONTGOMERY COUNTY REVENUE COMMISSION      100 S. LAWRENCE STREET                                                                        MONTGOMERY       AL      36104
MONTGOMERY COUNTY TAX ASSESSOR            400 N SAN JACINTO ST                                                                          CONROE           TX      77301
MONTGOMERY COUNTY TAX CLAIM BUREAU        ONE MONTGOMERY PLAZA SUITE 600                                                                NORRISTOWN       PA      19401
MONTGOMERY COUNTY TAX OFFICE              400 N. SAN JACINTO                                                                            CONROE           TX      77301
MONTGOMERY COUNTY TAX OFFICE              PO BOX 614                                                                                    TROY             NC      27371
MONTGOMERY COUNTY TREASURER               451 W. THIRD ST.                                                                              DAYTON           OH      45422‐1475
MONTGOMERY COUNTY TREASURER               451 WEST THIRD ST                   PO BOX 972                                                DAYTON           OH      45422




                                                                                                         Page 603 of 998
                                        19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  607 of 1004
Creditor Name                              Address1                             Address2                                       Address3     City                State   Zip        Country
MONTGOMERY COUNTY TREASURER                755 ROANOKE ST 1B                                                                                CHRISTIANSBURG      VA      24073
MONTGOMERY COUNTY TREASURER                AUTO TAG OFFICE                      P.O. BOX 767                                                INDEPENDENCE        KS      67301
MONTGOMERY COUNTY TRUSTEE                  350 PAGEANT LANE SUITE 101 B                                                                     CLARKSVILLE         TN      37040
MONTGOMERY COUNTY UD 2                     MONTGOMERY CO UD 2‐COLLE             11111 KATY FRWY 725                                         HOUSTON             TX      77079
MONTGOMERY COUNTY WATER                    1850 SPAULDING ROAD                                                                              KETTERING           OH      45432
MONTGOMERY COUNTY WCID 1                   MONTGOMERY CO WCID 1‐COL             11500 NORTHWEST FREEWAY                                     HOUSTON             TX      77092
MONTGOMERY COUNTY, MARYLAND                255 ROCKVILLE PIKE L‐15                                                                          ROCKVILLE           MD      20850
MONTGOMERY COUNTY, MD                      101 MONROE ST., 5TH FLOOR                                                                        ROCKVILLE           MD      20850
MONTGOMERY HEATING & AIR CONDITIONING      W.D. GEE ENTERPRISES, INC, DBA       2530 FLORIDA AVE, SW STE A                                  DENHAM SPRING       LA      70726
MONTGOMERY INVMNT LLLP                     FRONT FOOT                           P O BOX 593                                                 OLNEY               MD      20830
MONTGOMERY MTL                             62 MAPLE AVE                                                                                     KEENE               NH      03431
MONTGOMERY MUT INS                         PO BOX 703                                                                                       KEENE               NH      03431
MONTGOMERY MUTUAL INS                      P O  BOX 518                                                                                     HILLSBORO           IL      62049
MONTGOMERY MUTUAL INS                      P O BOX 5001                                                                                     HAMILTON            OH      45012
MONTGOMERY TOWN                            MONTGOMERY TN‐TAX RECEIV             110 BRACKEN ROAD                                            MONTGOMERY          NY      12549
MONTGOMERY TOWN                            MONTGOMERY TOWN ‐ COLLEC             P O BOX 99                                                  MONTGOMERY          LA      71454
MONTGOMERY TOWN                            MONTGOMERY TOWN‐ TAX COL             161 MAIN ROAD                                               MONTGOMERY          MA      01085
MONTGOMERY TOWN                            MONTGOMERY TOWN‐TAX COLL             P.O. BOX 356                                                MONTGOMERY CENTER   VT      05471
MONTGOMERY TOWNSHIP                        MONTGOMERY TWP ‐ TAX COL             7351 ROYER ROAD                                             MERCERSBURG         PA      17236
MONTGOMERY TOWNSHIP                        MONTGOMERY TWP ‐ TAX COL             PO BOX 690                                                  MONTGOMERYVILLE     PA      18936
MONTGOMERY TOWNSHIP                        MONTGOMERY TWP‐COLLECTOR             2261 VAN HORNE RD / ROUT                                    BELLE MEADE         NJ      08502
MONTGOMERY TRACE POA INC                   PO BOX 681007                                                                                    MONTGOMERY          TX      77316
MONTGOMERY TWP. MUN. SEWER AUTHORITY       1001 STUMP ROAD                                                                                  MONTGOMERYVILLE     PA      18936‐9605
MONTGOMERY VILLAGE                         MONTGOMERY VIL ‐ TREASUR             PO BOX 151                                                  MONTGOMERY          MI      49255
MONTGOMERY VILLAGE                         MONTGOMERY VILLAGE‐TREAS             133 CLINTON STREET                                          MONTGOMERY          NY      12549
MONTGOMERY W WINSLOW &                     C LANGFORD & S CRAPIA                11300 DEAL ROAD                                             NORTH FORT MYERS    FL      33917
MONTGOMERY WATER DEPARTMENT                35 S MAIN STREET                                                                                 MONTGOMERY          PA      17752
MONTGOMERY, ANDREA                         ADDRESS ON FILE
MONTGOMERY, ANDREW                         ADDRESS ON FILE
MONTGOMERY, BIANCA                         ADDRESS ON FILE
MONTGOMERY, CASSANDRA                      ADDRESS ON FILE
MONTGOMERY, CHARLES                        ADDRESS ON FILE
MONTGOMERY, CHRISTOPHER                    ADDRESS ON FILE
MONTGOMERY, DAVID                          ADDRESS ON FILE
MONTGOMERY, DEBRA                          ADDRESS ON FILE
MONTGOMERY, DIERRA                         ADDRESS ON FILE
MONTGOMERY, JAMES                          ADDRESS ON FILE
MONTGOMERY, JENNA                          ADDRESS ON FILE
MONTGOMERY, MONAY                          ADDRESS ON FILE
MONTGOMERY, SUZANNE                        ADDRESS ON FILE
MONTGOMERY‐HARRIS CO MUD                   MONTGOMERY‐HARRIS CO MUD             822 W PASADENA BLVD                                         DEER PARK           TX      77536
MONTGOMERYS CARPETS PLUS                   AND M&L FASANELLI                    4724 COMPASS DR                                             BRADENTON           FL      34208
MONTICELLO C.S. (COMBINE                   MONTICELLO C.S‐TAX COLLE             237 FORESTBURGH ROAD                                        MONTICELLO          NY      12701
MONTICELLO CENTRAL SCHOOL DISTRICT         PO BOX 4250                                                                                      BUFFALO             NY      14240‐4250
MONTICELLO CITY                            CITY OF MONTICELLO ‐ CLE             P O BOX 550                                                 MONTICELLO          KY      42633
MONTICELLO TOWN                            MONTICELLO TWN TREASURER             3921 CUB HOLLOW ROAD                                        GRATIOT             WI      53541
MONTICELLO VILLAGE                         GREEN COUNTY TREASURER               1016 16TH AVE.                                              MONROE              WI      53566
MONTICELLO VILLAGE                         MONTICELLO VIL‐TAX RECEI             2 PLEASANT STREET                                           MONTICELLO          NY      12701
MONTICELLO VILLAGE HALL                    2 PLEASANT STREET                                                                                MONTICELLO          NY      12701
MONTMORENCY COUNTY TREASURER               PO BOX 789                                                                                       ATLANTA             MI      49709
MONTMORENCY TOWNSHIP                       MONTMORENCY TWP ‐ TREASU             PO BOX 457                                                  HILLMAN             MI      49746
MONTOUR MUT INS                            1824 BLOOM RD                                                                                    DANVILLE            PA      17821
MONTOUR MUT INS                            P O BOX 721                                                                                      BLOOMBURG           PA      17815
MONTOUR S.D./INGRAM BORO                   INGRAM BORO/MONTOUR SD‐C             102 RAHWAY ROAD                                             MCMURRAY            PA      15317
MONTOUR S.D./KENNEDY TOW                   MOUNTOUR SD ‐ TAX COLLEC             102 RAHWAY RD                                               MCMURRAY            PA      15317
MONTOUR S.D./PENNSBURY V                   MONTOUR SD ‐ TAX COLLECT             1043 PENNSBURY BLVD                                         PITTSBURGH          PA      15205
MONTOUR S.D./ROBINSON TO                   MONTOUR SD‐ TAX COLLECTO             102 RAHWAY RD                                               MCMURRAY            PA      15317
MONTOURSVILLE AREA S.D./                   MONTOURSVILLE AREA SD ‐              P.O. BOX 4456                                               LANCASTER           PA      17604
MONTOURSVILLE AREA SCHOO                   MONTOURSVILLE AREA SD ‐              P.O. BOX 4456                                               LANCASTER           PA      17604
MONTOURSVILLE BORO                         TAX COLLECTION                       48 WEST 3RD STREET                                          WILLIAMSPORT        PA      17701
MONTOURSVILLE S.D./CASCA                   MONTOURSVILLE AREA SD ‐              POB 4456                                                    LANCASTER           PA      17604
MONTOURSVILLE S.D./FAIRF                   MONTOURSVILLE AREA SD ‐              P.O. BOX 4456                                               LANCASTER           PA      17604
MONTOURSVILLE S.D./GAMBL                   MONTOURSVILLE AREA SD ‐              P.O. BOX 4456                                               LANCASTER           PA      17604
MONTOURSVILLE SD/PLUNKET                   MONTOURSVILLE AREA SD ‐              P.O. BOX 4456                                               LANCASTER           PA      17604
MONTOYA CONDOMINIUM ASSOCIATION            17 HAMDEN PARK DRIVE                                                                             HAMDEN              CT      06518
MONTOYA RODRIGUEZ, JOSE                    ADDRESS ON FILE
MONTOYA, ARACELY                           ADDRESS ON FILE
MONTOYA, ELISHA                            ADDRESS ON FILE
MONTOYA, FABIENE                           ADDRESS ON FILE
MONTOYA, PEDRO                             ADDRESS ON FILE




                                                                                                             Page 604 of 998
                                  19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            608 of 1004
Creditor Name                          Address1                           Address2                                        Address3     City             State   Zip          Country
MONTPELIER CITY                        MONTPELIER CITY‐TAX COLL           39 MAIN STREET                                               MONTPELIER       VT      05602
MONTPELIER TOWN                        MONTPELIER TWN TREASURER           E0352 JJ ROAD                                                LUXEMBURG        WI      54217
MONTPELIER VILLAGE CLUB INC            C/O BONO & ASSOCIATES              122 MIDDLE STREET                                            LAKE MARY        FL      32746
MONTREAL CITY                          MONTREAL CITY TREASURER            54 WISCONSIN AVENUE                                          MONTREAL         WI      54550
MONTROSE AREA S.D./SILVE               MONTROSE AREA SD ‐ COLLE           3273 QUAKER LK RD                                            BRACKNEY         PA      18812
MONTROSE AREA SCHOOL DIS               DAWN ARNOLD ‐ TAX COLLEC           10955 STATE ROUTE 29                                         SOUTH MONTROSE   PA      18801
MONTROSE AREA SD                       MONTROSE AREA SD ‐ COLLE           10275 FOREST LAKE RD                                         MONTROSE         PA      18801
MONTROSE AREA SD/FRANKLI               R P NIEDERBERGER‐TX COLL           2361 BOOTH ROAD                                              HALLSTEAD        PA      18822
MONTROSE AREA SD/LIBERTY               MONTROSE AREA SD ‐ COLLE           1869 LOWER RHINEY CREEK                                      HALLSTEAD        PA      18822
MONTROSE BORO                          MONTROSE BORO ‐ TAX COLL           89 CHERRY STREET                                             MONTROSE         PA      18801
MONTROSE BOROUGH SCHOOL                MONTROSE AREA SD ‐ COLLE           89 CHERRY ST                                                 MONTROSE         PA      18801
MONTROSE CITY                          MONTROSE CITY ‐ TREASURE           139 S SAGINAW ST                                             MONTROSE         MI      48457
MONTROSE COUNTY                        MONTROSE COUNTY‐TREASURE           320 S FIRST STREET 106                                       MONTROSE         CO      81401
MONTROSE S.D./APOLACON                 MONTROSE SD ‐ TAX COLLEC           2100 CORK HILL RD                                            BRACKNEY         PA      18812
MONTROSE TOWN                          MONTROSE TWN TREASURER             1341 DIANE AVE                                               BELLEVILLE       WI      53508
MONTROSE TOWNSHIP                      MONTROSE TOWNSHIP ‐ TREA           139 S SAGINAW                                                MONTROSE         MI      48457
MONTS, LISA                            ADDRESS ON FILE
MONTVALE BORO                          MONTVALE BORO ‐ TAX COLL           12 MERCEDES DRIVE                                            MONTVALE         NJ      07645
MONTVILLE TOWN                         MONTVILLE TOWN ‐ TAX COL           414 CENTER ROAD                                              MONTVILLE        ME      04941
MONTVILLE TOWN                         MONTVILLE TOWN‐TAX COLLE           310 NORWICH‐NEW LONDON T                                     UNCASVILLE       CT      06382
MONTVILLE TOWNSHIP                     MONTVILLE TWP ‐ COLLECTO           195 CHANGESBRIDGE RD                                         MONTVILLE        NJ      07045
MONUMENT VILLAGE 2001 HOA              PO BOX 2314                                                                                     GRAND JUNCTION   CO      81507
MONUMENTAL CONTRACTING                 SERVICE LLC                        PO BOX 8361                                                  BIRMINGHAM       AL      35218
MOOD MEDIA                             PO BOX 71070                                                                                    CHARLOTTE        NC      28272‐1070
MOODY AND ASSOCS                       20251 CENTURY BLVD 425                                                                          GERMANTOWN       MD      20874
MOODY COUNTY                           MOODY COUNTY ‐ TREASURER           101 E PIPESTONE SUITE A                                      FLANDREAU        SD      57028
MOODY INS GRP                          725 PROGRESSO DR                                                                                FT LAUDERDALE    FL      33304
MOODY PLUMBING LLC                     3147A NILES RD SE                                                                               WARREN           OH      44484
MOODY, ASHLEY                          ADDRESS ON FILE
MOODY, DIANE                           ADDRESS ON FILE
MOODY, YOLANDA                         ADDRESS ON FILE
MOODYS INVESTORS SERVICE               P.O. BOX 102597                                                                                 ATLANTA          GA      30368‐0597
MOOERS TOWN                            RENA BOSLEY, COLLECTOR             2508 ROUTE 11                                                MOOERS FORK      NY      12958
MOON INSURANCE AGENCY                  360 FM 1959                                                                                     HOUSTON          TX      77034
MOON LAKE MASTER                       1215 E HILLSBORO BLVD                                                                           DEERFIELD        FL      33441
MOON S.D./CRESCENT TOWNS               JUDITH WITHEE ‐TAX COLLE           P.O. BOX 65                                                  CRESCENT         PA      15046
MOON SHEPHERD BAKER INS                973 WAKEFIELD DR                                                                                HOUSTON          TX      77018
MOON TOWNSHIP                          MOON TWP ‐ TAX COLLECTOR           1700 BEAVER GRADE RD ‐ST                                     MOON TOWNSHIP    PA      15108
MOON TOWNSHIP S.D./MOON                MOON TWP SD ‐ TAX COLLEC           1700 BEAVER GRADE RDSTE                                      MOON TOWNSHIP    PA      15108
MOON, CHANTEL                          ADDRESS ON FILE
MOON, SHUSHELIA                        ADDRESS ON FILE
MOONACHIE BORO                         MOONACHIE BORO ‐ TAX COL           70 MOONACHIE RD‐ MUNICIP                                     MOONACHIE        NJ      07074
MOONDANCE TOWNHOMES HOMEOWNERS ASSOC   7006 E JENSEN ST                   UNIT 30                                                      MESA             AZ      85207
MOONEY WIELAND SMITH & ROSE PLLC       PO BOX 3501                                                                                     PAGO PAGO        AS      96799
MOON‐PEREZ, MARY                       ADDRESS ON FILE
MOONSAMMY, ESTHER                      ADDRESS ON FILE
MOORE & ASSOC INS AGY                  PO BOX 14519                                                                                    SURFSIDE BEACH   SC      29587
MOORE & JENKINS INS AGY                602 WILLS AVE                                                                                   BOGALUSA         LA      70427
MOORE AND ALVORD                       690 MAIN ST                                                                                     WINSTED          CT      06098
MOORE APPRAISALS                       41734 GRAND VIEW DR                                                                             MURRIETA         CA      92562
MOORE CONSTRUCTION CO.                 JOSEPH MOORE ENTERPRISES INC       1510 RANDOLPH ST. SUITE 101                                  CARROLLTON       TX      75006
MOORE CONSTRUCTION INC                 90 MILLER LANE                                                                                  RINGWOOD         NJ      07456
MOORE COUNTY                           MOORE COUNTY ‐ TAX COLLE           1 HISTORIC COURTHOUSE CI                                     CARTHAGE         NC      28327
MOORE COUNTY                           MOORE COUNTY ‐ TAX COLLE           P O BOX 616                                                  DUMAS            TX      79029
MOORE COUNTY                           MOORE COUNTY‐TRUSTEE               PO BOX 206                                                   LYNCHBURG        TN      37352
MOORE COUNTY REGISTER OF DEEDS         PO BOX 1210                                                                                     CARTHAGE         NC      28327
MOORE COUNTY TAX COLLECTOR             ONE COURTHOUSE CIRCLE                                                                           CARTHAGE         NC      28327
MOORE HOMES                            1130 PINECREST                                                                                  VIDOR            TX      77662
MOORE INS AGENCY                       925 S CHURCH ST STE C300                                                                        MURFREESBORO     TN      37130
MOORE INS AGY                          905 DALLAS ST                                                                                   PORTLAND         TX      78374
MOORE INSURANCE AGENCY                 500 N WATER ST  702                                                                             CORPUS CHRISTI   TX      78401
MOORE LAW FIRM PA                      1400 30TH ST  STE A                                                                             NICEVILLE        FL      32588
MOORE QUALITY BUILDERS, LLC            132 WALTER RAWL RD.                                                                             LEXINGTON        SC      29072
MOORE RESTORATION, INC                 3610 SHELBY STREET                                                                              INDIANAPOLIS     IN      46277
MOORE TITLE & ESCROW INC               3N JACKSON ST                                                                                   FRANKFORT        IN      46041
MOORE TOWNSHIP                         MOORE TOWNSHIP ‐ TREASUR           3583 W WASHINGTON ST                                         SNOVER           MI      48472
MOORE TOWNSHIP                         MOORE TWP ‐ TAX COLLECTO           2913 W. BEERSVILLE RD                                        BATH             PA      18014
MOORE, AMANDA                          ADDRESS ON FILE
MOORE, BARBARA                         ADDRESS ON FILE
MOORE, CHARLOTTE                       ADDRESS ON FILE




                                                                                                        Page 605 of 998
                                     19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            609 of 1004
Creditor Name                           Address1                          Address2                                       Address3     City            State   Zip     Country
MOORE, DERRIAN                          ADDRESS ON FILE
MOORE, DIAMOND                          ADDRESS ON FILE
MOORE, DOMINQUE                         ADDRESS ON FILE
MOORE, DONALD                           ADDRESS ON FILE
MOORE, ELIZABETH                        ADDRESS ON FILE
MOORE, ERICA                            ADDRESS ON FILE
MOORE, FOWINKLE, SCHROER                120 53RD AVE. W.                                                                              BRANDENTON      FL      34207
MOORE, JAMES                            ADDRESS ON FILE
MOORE, JAZMINE                          ADDRESS ON FILE
MOORE, JEFF                             ADDRESS ON FILE
MOORE, JERMAINE                         ADDRESS ON FILE
MOORE, JOANNE                           ADDRESS ON FILE
MOORE, JUDITH                           ADDRESS ON FILE
MOORE, KATHERINE                        ADDRESS ON FILE
MOORE, KAYLA                            ADDRESS ON FILE
MOORE, KELLEY                           ADDRESS ON FILE
MOORE, KENNETH                          ADDRESS ON FILE
MOORE, LORI                             ADDRESS ON FILE
MOORE, MATTHEW                          ADDRESS ON FILE
MOORE, MICHAEL                          ADDRESS ON FILE
MOORE, PAMELA                           ADDRESS ON FILE
MOORE, RANELLE                          ADDRESS ON FILE
MOORE, TRUDY                            ADDRESS ON FILE
MOORE, TWILA                            ADDRESS ON FILE
MOORE, VICKIE                           ADDRESS ON FILE
MOORE, VICTOR                           ADDRESS ON FILE
MOORE, VINCENT                          ADDRESS ON FILE
MOOREHEAD ASSOCIATES                    PO BOX 656                                                                                    NEWMAN          CA      95360
MOORES CONTRACTING                      BRANDON MOORE                     510 REED ST., P.O. BOX 304                                  PETROLIA        TX      76377
MOORES ROOFING COMPANY LLC              RANDALL MOORE                     155 SWEET HOME CHURCH RD                                    CHAUNCEY        GA      31011
MOORESTOWN TOWNSHIP                     MOORESTOWN TWP ‐COLLECTO          111 WEST SECOND STREET                                      MOORESTOWN      NJ      08057
MOORESTOWN TOWNSHIP TAX COLLECTOR       2 EXECUTIVE DRIVE SUITE 9A                                                                    MOORESTOWN      NJ      08057
MOORHEAD CITY                           MOORHEAD CITY‐TAX COLLEC          PO BOX 578                                                  MOORHEAD        MS      38761
MOORINGS HOA                            140 N HYDRAULIC SUITE 100                                                                     WICHITA         KS      67214
MOORINGSPORT TOWN                       MOORINGSPORT TOWN ‐ COLL          P O BOX 9                                                   MOORINGSPORT    LA      71060
MOORLAND CITY                           CITY OF MOORLAND ‐ CLERK          P O BOX 23397                                               LOUISVILLE      KY      40223
MOORLAND TOWNSHIP                       MOORLAND TOWNSHIP ‐ TREA          PO BOX 368                                                  RAVENNA         MI      49451
MOOS, T J                               ADDRESS ON FILE
MOOSE CONSTRUCTION, LLC                 401 BRIDGERS AVE                                                                              TOPSAIL BEACH   NC      28445
MOOSIC BORO                             MOOSIC BORO ‐ TAX COLLEC          715 MAIN ST                                                 MOOSIC          PA      18507
MOOSUP F.D.                             MOOSUP F.D ‐ TAX COLLECT          PO BOX 596                                                  MOOSUP          CT      06354
MOOSUP FIRE DISTRICT TAX COLLECTOR      37 S MAIN ST                                                                                  MOOSUP          CT      06354
MORA COUNTY                             MORA COUNTY‐TREASURER             P.O. BOX 210                                                MORA            NM      87732
MORA COUNTY TREASURER                   P O BOX 210                                                                                   MORA            NM      87732
MORA, MELODY                            ADDRESS ON FILE
MORA, TIANNA                            ADDRESS ON FILE
MORALES INS SERVICES                    611 N MCCOLL SUITE B                                                                          MCALLEN         TX      78501
MORALES, BRANDON                        ADDRESS ON FILE
MORALES, EDNA                           ADDRESS ON FILE
MORALES, JAZARA                         ADDRESS ON FILE
MORALES, JOSUE                          ADDRESS ON FILE
MORALES, LEONEL                         ADDRESS ON FILE
MORALES, MARCUS                         ADDRESS ON FILE
MORALES, MICHAEL                        ADDRESS ON FILE
MORALES, STEPHANIE                      ADDRESS ON FILE
MORALES, SYLVIA                         ADDRESS ON FILE
MORALES, TANAIRIS                       ADDRESS ON FILE
MORALEZ, RAYMON                         ADDRESS ON FILE
MORAN AGENCY                            3900 MAIN ST                                                                                  BRIDGEPORT      CT      06606
MORAN APPRAISAL SERVICES                325 QUILTING WAY                                                                              BEL AIR         MD      21015
MORAN TOWNSHIP                          MORAN TOWNSHIP ‐ TREASUR          PO BOX 364                                                  ST IGNACE       MI      49781
MORAN, DEBRA                            ADDRESS ON FILE
MORAN, LISA                             ADDRESS ON FILE
MORAN, TRACY                            ADDRESS ON FILE
MORANT INSURANCE AGENCY                 3059 EASTCHESTER ROAD                                                                         BRONX           NY      10469
MORANTTE, KRISTIN                       ADDRESS ON FILE
MORAVIA CEN SCH (COMBINE                MORAVIA CEN SCH‐ TAX COL          PO BOX 467                                                  MORAVIA         NY      13118
MORAVIA TOWN                            MORAVIA TOWN‐ TAX COLLEC          PO BOX 1146                                                 MORAVIA         NY      13118
MORAVIA VILLAGE                         MORAVIA VILLAGE‐ CLERK            22 CENTER ST                                                MORAVIA         NY      13118
MORCATE, JUSTIN                         ADDRESS ON FILE




                                                                                                       Page 606 of 998
                                      19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      610 of 1004
Creditor Name                            Address1                                   Address2                                     Address3                            City               State   Zip          Country
MOREAU RECEIVER OF TAXES                 351 REYNOLDS ROAD                                                                                                           MOREAU             NY      12828
MOREAU TOWN                              MOREAU TOWN‐TAX COLLECTO                   351 REYNOLDS ROAD                                                                MOREAU             NY      12828
MOREAUVILLE VILLAGE                      MOREAUVILLE VILLAGE COLL                   P O BOX 57                                                                       MOREAUVILLE        LA      71355
MOREDIRECT, INC.                         ATTN: VICE PRESIDENT, OPERATIONS           1001 YAMATO ROAD                             SUITE 200                           BOCA RATON         FL      33431
MOREHEAD CITY                            MOREHEAD CITY ‐ CLERK                      314 BRIDGE ST                                                                    MOREHEAD           KY      40351
MOREHEAD CITY, TOWN OF                   MOREHEAD TOWN ‐ TAX COLL                   706 ARENDELL ST.                                                                 MOREHEAD CITY      NC      28557
MOREHEAD ROOFING                         PAUL W. MOREHEAD                           5285 SPRINGFIELD RD                                                              MORTON             MS      39117
MOREHEAD, ALGERNON                       ADDRESS ON FILE
MOREHOUSE                                MOREHOUSE CITY ‐ COLLECT                   PO BOX 53                                                                        MOREHOUSE          MO      63868
MOREHOUSE PARISH                         MOREHOUSE PARISH ‐ COLLE                   351 S. FRANKLIN                                                                  BASTROP            LA      71220
MOREHOUSE SERVICES                       GARY MOREHOUSE                             PO BOX 130                                                                       BLUE RIDGE         TX      75424
MOREHOUSE TOWN                           MOREHOUSE TOWN ‐ TAX COL                   PO BOX 43                                                                        HOFFMEISTER        NY      13353
MOREHOUSE, JODY                          ADDRESS ON FILE
MORELAND, RENEE                          ADDRESS ON FILE
MOREN HERNANDEZ                          HAMILTON LAW                               RYAN A. HAMILTON                             5125 SOUTH DURANGO, SUITE C         LAS VEGAS          NV      89113
MORENCI CITY                             MORENCI CITY ‐ TREASURER                   118 ORCHARD ST.                                                                  MORENCI            MI      49256
MORENO ROOFING                           EDGAR CISNEROS                             1206 RIO LINDA ST.                                                               SAN ANTONIO        TX      78245
MORENO, ERIC                             ADDRESS ON FILE
MORENO, JIMMY                            ADDRESS ON FILE
MORENO, STEVEN                           ADDRESS ON FILE
MORETOWN TOWN                            MORETOWN ‐ TREASURER                       79 SCHOOL STREET                                                                 MORETOWN           VT      05660
MOREY, ELYSE AND TIMOTHY                 JILL SMITH                                 NATURAL RESOURCE LAW GROUP                   5470 SHILSHOLE AVE NW SUITE 430     SEATTLE            WA      98107
MORFE CONSTRUCTION                       MANOLITO MORFE                             MANOLITO MORFE                               2300N 77TH AVE                      ELM WOOD PARK      IL      60707
MORGAN & ASSOCITES                       PO BOX 456                                                                                                                  KENNESAW           GA      30156
MORGAN & MORGAN PA                       20N ORANGE AVE 16THFL                                                                                                       ORLANDO            FL      32801
MORGAN & MORGAN TAMPA PA                 201 N FRANKLIN ST  7TH FL                                                                                                   TAMPA              FL      33602
MORGAN APPRAISAL SERVICE                 P.O. BOX 918                                                                                                                VIENNA             IL      62995
MORGAN CITY                              MORGAN CITY ‐ TAX COLLEC                   P O BOX 1218                                                                     MORGAN CITY        LA      70381
MORGAN COUNTY                            MORGAN CO‐REV COMMISSION                   302 LEE ST NE                                                                    DECATUR            AL      35601
MORGAN COUNTY                            MORGAN COUNTY ‐ COLLECTO                   100 E. NEWTON ST                                                                 VERSAILLES         MO      65084
MORGAN COUNTY                            MORGAN COUNTY ‐ SHERIFF                    P O BOX 305                                                                      WEST LIBERTY       KY      41472
MORGAN COUNTY                            MORGAN COUNTY ‐ TREASURE                   155 E MAIN ST, ROOM 153                                                          MCCONNELSVILLE     OH      43756
MORGAN COUNTY                            MORGAN COUNTY ‐ TREASURE                   180 S. MAIN ST SUITE 129                                                         MARTINSVILLE       IN      46151
MORGAN COUNTY                            MORGAN COUNTY ‐ TREASURE                   300 WEST STATE STREET                                                            JACKSONVILLE       IL      62650
MORGAN COUNTY                            MORGAN COUNTY‐TAX COMMIS                   PO BOX 151                                                                       MADISON            GA      30650
MORGAN COUNTY                            MORGAN COUNTY‐TREASURER                    231 ENSIGN ST.                                                                   FORT MORGAN        CO      80701
MORGAN COUNTY                            MORGAN COUNTY‐TREASURER                    PO BOX 420                                                                       MORGAN             UT      84050
MORGAN COUNTY                            MORGAN COUNTY‐TRUSTEE                      415 N KINGSTON ST ‐ ROOM                                                         WARTBURG           TN      37887
MORGAN COUNTY JUDGE OF PROBATE           PO BOX 848                                                                                                                  DECATUR            AL      35602
MORGAN COUNTY REVENUE COMMISSIONER       302 LEE STREET NE                                                                                                           DECATUR            AL      35602
MORGAN COUNTY SHERIFF                    MORGAN COUNTY ‐ SHERIFF                    77 FAIRFAX STREET, ROOM                                                          BERKELEY SPRINGS   WV      25411
MORGAN COUNTY TREASURER                  231 ENSIGN STREET                                                                                                           FORT MORGAN        CO      80701
MORGAN HOME CONSTRUCTION                 RICHARD MORGAN                             P.O. BOX 1937                                                                    ROCKY FACE         GA      30740
MORGAN INS                               13155 SW 42ND ST 107                                                                                                        MIAMI              FL      33175
MORGAN MANAGAEMENT LLC                   P.O. BOX 1660                                                                                                               PITTSFORD          NY      14534
MORGAN OAKS HOME OWNERS ASSOCIATION      6500 LONG TIMBER DR.                                                                                                        O FALLON           MO      63368
MORGAN ROOFING                           DAVID MORGAN                               P. O. BOX 3428                                                                   GALVESTON          TX      77552
MORGAN ROOFING LLC                       1311 42ND STREET                                                                                                            GALVESTON          TX      77550
MORGAN SMITH INSURANCE                   847 W 36TH STREET                                                                                                           BALTIMORE          MD      21211
MORGAN STANELY & CO. LLC, ET AL.         ATTN: CLOSE‐OUT NOTICES                    1585 BROADWAY                                                                    NEW YORK           NY      10036‐8293
MORGAN STANLEY & CO. LLC                 ATTN:  MR. STEPHEN BRYAN PENWELL, MBA      MANAGING DIRECTOR                            1585 BROADWAY 5TH FLOOR             NEW YORK           NY      10036‐8293
MORGAN STANLEY & CO. LLC                 ATTN: CLOSE‐OUT NOTICES                    1585 BROADWAY                                                                    NEW YORK           NY      10036‐8293
MORGAN STANLEY & CO. LLC                 ATTN: MISCELLANEOUS NOTICES                1585 BROADWAY                                                                    NEW YORK           NY      10036‐8293
MORGAN STANLEY SMITH BARNEY LLC          ATTN:  MR. ANDREW MICHAEL SAPERSTEIN       CO‐CHAIRMAN, CO‐PRESIDENT & CO‐CEO           2000 WESTCHESTER AVENUE             PURCHASE           NY      10577‐2530
MORGAN TOWN                              MORGAN TOWN‐ TREASURER                     PO BOX 45                                                                        MORGAN             VT      05853
MORGAN TOWN                              MORGAN TWN TREASURER                       9342 CTH E                                                                       OCONTO FALLS       WI      54154
MORGAN TOWNSHIP                          MORGAN TWP ‐ TAX COLLECT                   243 SECOND STREET                                                                MATHER             PA      15346
MORGAN, ALEXZANDARA                      ADDRESS ON FILE
MORGAN, AMANDALYN                        ADDRESS ON FILE
MORGAN, ANGELA                           ADDRESS ON FILE
MORGAN, BERRY                            ADDRESS ON FILE
MORGAN, BRETT                            ADDRESS ON FILE
MORGAN, ERIKA                            ADDRESS ON FILE
MORGAN, JAMIE                            ADDRESS ON FILE
MORGAN, JOHN                             ADDRESS ON FILE
MORGAN, MARIAN                           ADDRESS ON FILE
MORGAN, MARILYN                          ADDRESS ON FILE
MORGAN, MICHAEL‐PAUL                     ADDRESS ON FILE
MORGAN, MONICA                           ADDRESS ON FILE
MORGAN, NICOLE                           ADDRESS ON FILE




                                                                                                               Page 607 of 998
                                         19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   611 of 1004
Creditor Name                               Address1                             Address2                                     Address3                            City               State   Zip          Country
MORGAN, SCOTT                               ADDRESS ON FILE
MORGANFIELD CITY                            CITY OF MORGANFIELD ‐ CL             P O BOX 420                                                                      MORGANFIELD        KY      42437
MORGANMAINS INC                             1346 MOUNTAIN LANE                                                                                                    GARDENDALE         AL      35071
MORGANTON CITY                              MORGANTON CITY‐ TAX COLL             P O BOX 3448                                                                     MORGANTON          NC      28680
MORGANTON CITY                              MORGANTON CITY‐TAX COLLE             PO BOX 157                                                                       MORGANTON          GA      30560
MORGANTOWN CITY                             CITY OF MORGANTOWN ‐ CLE             P O BOX 397                                                                      MORGANTOWN         KY      42261
MORI, MONICA                                ADDRESS ON FILE
MORIAH CONSTRUCTION COMPANY                 JACQUALIN RODRIGUEZ                  P. O. BOX 831622                                                                 MIAMI              FL      33283
MORIAH CS CMD TOWNS                         MORIAH CS CMD TW ‐ COLLE             MORIAH CENTRAL 39 VIKING                                                         PORT HENRY         NY      12974
MORIAH TOWN                                 MORIAH TOWN ‐ TAX COLLEC             38 PARK PLACE SUITE 2                                                            PORT HENRY         NY      12974
MORIARTY ROOFING & SHEET                    METAL                                3775 AIRPORT RD                                                                  COLORADO SPRINGS   CO      80910
MORIARTY TROYER &                           MALLOY LLC                           30 BRAINTREE HILL 205                                                            BRAINTREE          MA      02184
MORIARTY, CHRISTINE                         ADDRESS ON FILE
MORIARTY, SEAN                              ADDRESS ON FILE
MORICONI APPRAISAL                          513 TECUMSEH TRL                                                                                                      SPRINGFIELD        IL      62711
MORIKAWA PROPERTY VALUATION                 PO BOX 7784                                                                                                           LA VERNE           CA      91750
MORIN, ELVA                                 ADDRESS ON FILE
MORITOMO ENTERPRISES                        10639 N 43RD AVE                                                                                                      PHOENIX            AZ      85029
MORLEY                                      MORLEY CITY ‐ COLLECTOR              PO BOX 339                                                                       MORLEY             MO      63767
MORLEY AGENCY INC                           32‐34‐38 HAMPTON RD                                                                                                   SOUTHHAMPTON       NY      11968
MORLEY VILLAGE                              MORLEY VILLAGE ‐ TREASUR             189 S CASS ST                                                                    MORLEY             MI      49336
MORNING STAR REMODELING INC.                LOUIS D JOSEPH                       1960 MOUNTAIN VIEW ROAD                                                          STAFFORD           VA      22556
MORNINGSIDE COMMUNITY ASSOCIATION           82 MAYFAIR DRIVE                                                                                                      RANCHO MIRAGE      CA      92270
MORNINGSIDE ON THE PARK HOA                 PO BOX 142                                                                                                            CHINO              CA      91708
MORNINGSTAR                                 RESTORATION INC                      PO BOX 15                                                                        SEABROOK           TX      77586
MORNINGSTAR INVEST. GROUP, LLC, ET AL.      TARA CLARK NEWBERRY                  CLARK NEWBERRY LAW FIRM                      810 S. DURANGO DRIVE, SUITE 102     LAS VEGAS          NV      89145
MOROSS, CODY                                ADDRESS ON FILE
MORPHIS, (SANDY) KEN                        ADDRESS ON FILE
MORPHIS, SANDY                              ADDRESS ON FILE
MORPHOTRUST USA                             6840 CAROTHERS PKWY STE 601                                                                                           FRANKLIN           TN      37067
MORPHOTRUST USA LLC                         PO BOX 473                                                                                                            TRENTON            NJ      08625‐0473
MORRELL PAINTING, LLC                       STEVEN MORRELL                       15 BURLINGTON DR.                                                                NORWALK            CT      06851
MORRELL, LESLIE                             ADDRESS ON FILE
MORRELL, TAWNYA                             ADDRESS ON FILE
MORRICE VILLAGE                             MORRICE VILLAGE ‐ TREASU             2770 ELLSWORTH RD.                                                               PERRY              MI      48872
MORRIL INSUANCE AGY LLC                     17 CENTRAL STREET                                                                                                     NORWOOD            MA      02062
MORRILL COUNTY                              MORRILL COUNTY ‐ TREASUR             PO BOX 10                                                                        BRIDGEPORT         NE      69336
MORRILL TOWN                                MORRILL TOWN ‐ TAX COLLE             PO BOX 59                                                                        MORRILL            ME      04952
MORRIS                                      MORRIS ‐ TAX COLLECTOR               PO BOX 125                                                                       MORRIS             CT      06763
MORRIS & ADELMAN, PC                        201 N. PRESIDENTIAL BLVD. S/100      P.O. BOX 2235                                                                    BALA CYNWYD        PA      19004‐6235
MORRIS & ASSOCIATES                         2309 OLIVER RD                                                                                                        MONROE             LA      71201
MORRIS & GARRITANO INS                      P O DRAWER 1189                                                                                                       SAN LUIS OBISPO    CA      93406
MORRIS & REYNOLDS INS                       14821 SOUTH DIXIE HWY                                                                                                 MIAMI              FL      33176
MORRIS & TEMPLETON INS                      7180 HODGSON MEMORIAL DR                                                                                              SAVANNAH           GA      31416
MORRIS AGENCY                               1033 S MAIN STREET                                                                                                    POPLARVILLE        MS      39470
MORRIS AGENCY LLC                           P O BOX 580                                                                                                           MONTROSE           AL      36559
MORRIS AND MOFFITT INC &                    DAVID BROSNAHAN                      41 ODELL SCHOOL RD U B                                                           CONCORD            NC      28027
MORRIS AND MOFFITT, INC                     41 ODELL SCHOOL ROAD, UNIT B                                                                                          CONCORD            NC      28027
MORRIS AND SPRADLIN INS                     GROUP                                184 A JEFFERSON PKWY                                                             NEWNAN             GA      30263
MORRIS AND TEMPLETON INS                    AGENCY                               PO BOX 15088                                                                     SAVANNAH           GA      31416
MORRIS APPRAISAL                            5529 NE NORTHGATE CROSSING                                                                                            LEES SUMMIT        MO      64064
MORRIS CEN SCH (COMBINED                    MORRIS CEN SCH‐TAX COLLE             65 MAIN ST                                                                       MORRIS             NY      13808
MORRIS COE                                  PRO SE ‐ MORRIS COE                  PO BOX 1732                                                                      DESOTO             TX      75123
MORRIS COUNTY                               MORRIS COUNTY ‐ TREASURE             501 W MAIN                                                                       COUNCIL GROVE      KS      66846
MORRIS COUNTY APPR DIST                     MORRIS COUNTY APPR DIST              P.O. BOX 563                                                                     DANGERFIELD        TX      75638
MORRIS COUNTY CLERK                         10 COURT STREET                                                                                                       MORRISTOWN         NJ      07963
MORRIS COUNTY CLERK                         500 BROADNAX                                                                                                          DAINGERFIELD       TX      75638
MORRIS INS AGENCY LLC                       3032 DAUPHIN SQUARE                                                                                                   MOBILE             AL      36607
MORRIS INS AGENCY LLC                       3032 DAUPHIN SQUARE                  CONNECTOR                                                                        MOBILE             AL      36607
MORRIS LAING EVANS BROCK & KENNEDY          300 N MEAD STE 200                                                                                                    WICHITA            KS      67202‐2745
MORRIS LAW CENTER                           5450 W SAHARA AVE  STE 300                                                                                            LAS VEGAS          NV      89146
MORRIS MANAGEMENT, INC                      325‐118TH AVE SE, SUITE 204                                                                                           BELLEVUE           WA      98005
MORRIS MELTE                                301 S. CLADWELL ST.                                                                                                   BROOKFIELD         MO      64628
MORRIS PLAINS BORO                          MORRIS PLAINS BORO ‐ COL             531 SPEEDWELL AVENUE                                                             MORRIS PLAINS      NJ      07950
MORRIS SCHNEIDER WITTSTADT LLC              1122 KENILWORTH DR STE 501                                                                                            TOWSON             MD      21204
MORRIS TOWN                                 MORRIS TOWN ‐ TAX COLLEC             P.O BOX 117                                                                      MORRIS             NY      13808
MORRIS TOWNSHIP                             MARISSA KING ‐ TAX COLLE             473 SPARTA RD                                                                    PROSPERITY         PA      15329
MORRIS TOWNSHIP                             MORRIS TWP ‐ TAX COLLECT             3632 WILLIAM PENN HWY                                                            ALEXANDRIA         PA      16611
MORRIS TOWNSHIP                             MORRIS TWP ‐ TAX COLLECT             600 OLD TURNPIKE ROAD                                                            ALLPORT            PA      16821
MORRIS TOWNSHIP                             MORRIS TWP‐TAX COLLECTOR             PO BOX 7603                                                                      MORRIS TOWN        NJ      07960




                                                                                                            Page 608 of 998
                                     19-10412-jlg                 Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  612 of 1004
Creditor Name                             Address1                              Address2                                     Address3             City              State   Zip          Country
MORRIS VILLAGE                            MORRIS VILLAGE‐CLERK                  P.O. BOX 448                                                      MORRIS            NY      13808
MORRIS, ANTHONY                           ADDRESS ON FILE
MORRIS, DORA                              ADDRESS ON FILE
MORRIS, ELIZABETH                         ADDRESS ON FILE
MORRIS, JENNIFER                          ADDRESS ON FILE
MORRIS, JONATHAN                          ADDRESS ON FILE
MORRIS, KYLE                              ADDRESS ON FILE
MORRIS, LASORA                            ADDRESS ON FILE
MORRIS, MARY                              ADDRESS ON FILE
MORRIS, SALLY                             ADDRESS ON FILE
MORRIS, SEAN                              ADDRESS ON FILE
MORRIS, SHERI                             ADDRESS ON FILE
MORRIS, TISOR                             ADDRESS ON FILE
MORRISON COUNTY TREASURER                 213 SE 1ST AVE                                                                                          LITTLE FALLS      MN      56345
MORRISON TOWN                             BROWN COUNTY ‐ TREASURER              PO BOX 23600/305 EAST WA                                          GREEN BAY         WI      54305
MORRISON TOWN                             MORRISON TOWN‐TAX COLLEC              130 W MAPLE ST                                                    MORRISON          TN      37357
MORRISON, CHRISTIANA                      ADDRESS ON FILE
MORRISON, JANICE                          ADDRESS ON FILE
MORRISON, TONISHA                         ADDRESS ON FILE
MORRISSEY APPRAISAL SERV                  20645 ROUNDUP CIR                                                                                       OMAHA             NE      68022
MORRISTOWN CITY                           MORRISTOWN‐TAX COLLECTOR              100 W 1ST NORTH ST                                                MORRISTOWN        TN      37814
MORRISTOWN TOWN                           MORRISTOWN TOWN‐TAX COLL              200 SOUTH STREET‐ RM 132                                          MORRISTOWN        NJ      07960
MORRISTOWN TOWN                           MORRISTOWN TOWN‐TAX COLL              43 PORTLAND STREET                                                MORRISVILLE       VT      05661
MORRISVILLE                               MORRISVILLE CITY ‐ COLLE              P.O. BOX 83                                                       MORRISVILLE       MO      65710
MORRISVILLE BORO                          MORRISVILLE BORO ‐ COLLE              62 GRANDVIEW AVE                                                  MORRISVILLE       PA      19067
MORRISVILLE S.D./MORRISV                  MORRISVILLE BORO SD ‐ TC              62 GRANDVIEW AVE                                                  MORRISVILLE       PA      19067
MORRISVILLE VILLAGE                       MORRISVILLE VILLAGE ‐ CL              PO BOX 955                                                        MORRISVILLE       NY      13408
MORRISVILLE‐EATON C S  (                  MORRISVILLE‐EATON CS‐COL              P.O.BOX 990                                                       MORRISVILLE       NY      13408
MORRONE, GINA                             ADDRESS ON FILE
MORROW APPRAISAL SERVICE                  PO BOX 30578                                                                                            KNOXVILLE         TN      37930
MORROW CITY                               MORROW CITY‐TAX COLLECTO              1500 MORROW RD                                                    MORROW            GA      30260
MORROW COUNTY                             MORROW COUNTY ‐ TAX COLL              PO BOX 247                                                        HEPPNER           OR      97836
MORROW COUNTY                             MORROW COUNTY ‐ TREASURE              48 E HIGH ST                                                      MT GILEAD         OH      43338
MORROW GENERAL CONTRACTI                  6112 PIERCE ST                                                                                          OMAHA             NE      68106
MORROW HEIGHTS HOMEOWNERS ASSOCIATION     C/O JOE FLAIM PRESIDENT               103 CLUSTER DR                                                    ROGUE RIVER       OR      97537
MORROW INS AGENCY INC                     P O BOX 1109                                                                                            HENDERSON         NC      28793
MORROW, BRYAN                             ADDRESS ON FILE
MORSE BROS CONSTRUCTION                   9994 SPRING VALLEY RD                                                                                   MARYSVILLE        CA      95901
MORSE HOME IMPROVEMENT                    LLC                                   30291 IRON BRANCH ROAD                                            DAGSBORO          DE      19939
MORSE INS AGENCY                          180 WINTER STREET                                                                                       BRIDGEWATER       MA      02324
MORSE, LOWELL                             ADDRESS ON FILE
MORSTAN GENERAL AGENCY                    600 COMMUNITY DR                                                                                        MANHASSET         NY      11570
MORSTAN GENERAL AGY OF                    NJ INC                                1460 ROUTE 9 NORTH                                                WOODBRIDGE        NJ      07095
MORTGAGE BANKERS ASSOCIATION              PO BOX 791419                                                                                           BALTIMORE         MD      21279‐1419
MORTGAGE CONTRACTING SERVICES LLC         4890 WEST KENNEDY BLVD SUITE 500                                                                        TAMPA             FL      33609
MORTGAGE CONTRACTING SERVICES, LLC        ATTN: CAROLINE REAVES                 350 HIGHLAND DRIVE                           SUITE 100            LEWISVILLE        TX      75067
MORTGAGE ELECT. REGISTRATION SYS, INC.
MORTGAGE GUARANTY INSURANCE CORPORATION   270 E KILBOURN AVE                                                                                      MILWAUKEE         WI      53202‐3199
MORTGAGE IND ADVISORY CORP                521 5TH AVE 9TH FL                                                                                      NEW YORK          NY      10175
MORTGAGE INDUSTRY ADVISORY CORPORATION    ATTN: GENERAL COUNSEL                 521 FIFTH AVENUE                                                  NEW YORK          NY      10175
MORTGAGE INDUSTRY ADVISORY CORPORATION    ATTN: RUTH FRIEDMAN                   CHIEF FINANCIAL OFFICER                      521 FIFTH AVENUE     NEW YORK          NY      10175
MORTGAGE LAW FIRM PLC                     27455 TIERRA ALTA WAY B                                                                                 TEMECULA          CA      92590
MORTGAGE LAW FIRM PLC                     27455 TIERRA ALTA WAY STE B                                                                             TEMECULA          CA      92590
MORTGAGE LAW FIRM PLLC                    101 PARK AVE STE 1300                                                                                   OKLAHOMA CITY     OK      73102
MORTGAGE LENDER SERVICES, INC             81 BLUE RAVINE ROAD                   SUITE 100                                                         FOLSOM            CA      95630
MORTGAGECTO                               6109 ABERDEEN DRIVE                                                                                     PLANO             TX      75093
MORTON BORO                               MORTON BORO ‐ TAX COLLEC              115 BROAD STREET                                                  MORTON            PA      19070
MORTON BUILDINGS, INC                     252 W ADAMS STREET                                                                                      MORTON            IL      61550
MORTON CITY                               MORTON CITY‐TAX COLLECTO              97 W 1ST AVE                                                      MORTON            MS      39117
MORTON COUNTY                             MORTON COUNTY ‐ TREASURE              1025 MORTON                                                       ELKHART           KS      67950
MORTON COUNTY                             MORTON COUNTY ‐ TREASURE              210 2ND AVENUE NW                                                 MANDAN            ND      58554
MORTON INS AGENCY                         2865 SUMMER OAKS DR 101                                                                                 BARTLETT          TN      38134
MORTON ROAD MUD W                         MORTON ROAD MUD ‐ COLLEC              6935 BARNEY RD 110                                                HOUSTON           TX      77092
MORTON TOWNSHIP                           MORTON TOWNSHIP ‐ TREASU              P.O. BOX 2                                                        MECOSTA           MI      49332
MORTON‐JAMES, GINA                        ADDRESS ON FILE
MORYL CONSTRUCTION INC                    44 OUTPOST LANE                                                                                         HILTON HEAD       SC      29928
MOSAIC INSURANCE                          3075 M WINDSONG SUITE B2                                                                                PRESCOTT VALLEY   AZ      86314
MOSCHELL, BROOKE                          ADDRESS ON FILE
MOSCOW BORO                               MOSCOW BORO ‐ TAX COLLEC              127 ORCHARD STREET                                                MOSCOW            PA      18444
MOSCOW CITY                               MOSCOW CITY‐TAX COLLECTO              PO BOX 185                                                        MOSCOW            TN      38057




                                                                                                           Page 609 of 998
                                        19-10412-jlg           Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             613 of 1004
Creditor Name                              Address1                        Address2                                     Address3                  City                   State   Zip     Country
MOSCOW TOWN                                MOSCOW TOWN ‐ TAX COLLEC        110 CANADA RD                                                          MOSCOW                 ME      04920
MOSCOW TOWN                                MOSCOW TWN TREASURER            7476 CTH DD                                                            BLANCHARDVILLE         WI      53516
MOSCOW TOWNSHIP                            MOSCOW TOWNSHIP ‐ TREASU        6220 CHANDLER RD                                                       JEROME                 MI      49249
MOSEL TOWN                                 MOSEL TWN TREASURER             W982 CTY  RD  FF                                                       SHEBOYGAN              WI      53083
MOSELEY GROUP LLC                          3578 OAKTREE DRIVE                                                                                     SEMMES                 AL      36575
MOSER, KIMBERLY                            ADDRESS ON FILE
MOSER, ROBERT                              ADDRESS ON FILE
MOSES HUTCHINSON                           & MADIA TOTIMEH                 1882 RIVER CREST WAY                                                   LAWRENCEVILLE          GA      30045
MOSES LAKE IRR DIST                        PO BOX 37                                                                                              EPHRATA                WA      98823
MOSHANNON VALLEY S.D./BI                   MOSHANNON VALLEY SD ‐ TC        567 ALEXANDER RD                                                       MADERA                 PA      16661
MOSHANNON VALLEY S.D./GU                   MOSHANNON VALLEY SD ‐ TC        1009 GINTER MORANN HIGHW                                               SMITHMILL              PA      16680
MOSHANNON VALLEY S.D./HO                   JOANNA LATOSKY ‐ TAX COL        722 SUE ST                                                             HOUTZDALE              PA      16651
MOSHANNON VALLEY S.D./RA                   MOSHANNON VALLEY SD ‐ TC        62 VIRGINIA ST.                                                        RAMEY                  PA      16671
MOSHANNON VALLEY S.D./WO                   MOSHANNON VALLEY SD ‐ TC        986 CLARA STREET                                                       HOUTZDALE              PA      16651
MOSHOLDER INS AGENCY                       135 W MAIN STREET                                                                                      SOMERSET               PA      15501
MOSINEE CITY                               MOSINEE CITY TREASURER          225 MAIN STREET                                                        MOSINEE                WI      54455
MOSINEE TOWN                               MOSINEE TWN TREASURER           604 TODD LANE                                                          MOSINEE                WI      54455
MOSKOWITZ, MANDELL, SALIM                  & SIMOWITZ, P.A.                800 CORPORATE DRIVE, SUITE 500                                         FORT LAUDERDALE        FL      33335
MOSLEY AGENCY                              428 GRAND AVE                                                                                          CHICKASHA              OK      73023
MOSLEY AGENCY                              P O BOX 2100                                                                                           CHICKASA               OK      73023
MOSLEY APPRAISAL SERVICE                   118 S WILKINSON ST                                                                                     MILLEDGEVILLE          GA      31061
MOSLEY, MELISSA                            ADDRESS ON FILE
MOSLEY, OCTAVIUS                           ADDRESS ON FILE
MOSLEY, OLIVIA                             ADDRESS ON FILE
MOSQUEDA, DENISE                           ADDRESS ON FILE
MOSQUITO MUT INS CO                        105 S CHEROKEE                                                                                         TAYLORSVILLE           IL      62568
MOSS CREEK OWNERS ASSOCIATION, INC.        1523 FORDING ISLAND ROAD                                                                               HILTON HEAD ISLAND     SC      29926
MOSS, ALYCIA                               ADDRESS ON FILE
MOSS, JOSEPH                               ADDRESS ON FILE
MOSS, MICHAEL                              ADDRESS ON FILE
MOSSBROOK & HICKS INS AG                   19 N MAIN ST                                                                                           CAPE MAY COURT HOUSE   NJ      08210
MOSSYTREE PARK HOMEOWNERS ASSOCIATION      PO BOX 3412                                                                                            GRESHAM                OR      97030
MOSTYN LAW FIRM, P.C.                      JESSE GARZA                     3810 WEST ALABAMA                                                      HOUSTON                TX      77027
MOTE RANCH HOA INC                         9031 TOWN CENTER PARKWAY                                                                               BRADENTON              FL      34202
MOTEN, CYNTHIA                             ADDRESS ON FILE
MOTHERSHIP MASTER PROPCO LLC               3710 WOODSIDE DR LOT 85                                                                                MADISON                IN      47250
MOTHERWAY, ANDREW                          ADDRESS ON FILE
MOTIVITY SOLUTIONS LLC                     601 RIVERSIDE AVE                                                                                      JACKSONVILLE           FL      32204
MOTL SERVICE CO.                           JOE MOTL                        1651 MOTL LANE                                                         TEMPLE                 TX      76501
MOTLEY COUNTY                              MOTLEY COUNTY ‐ TAX COLL        PO BOX 727                                                             MATADOR                TX      79244
MOTORIST INSURANCE GROUP                   471 E BROAD ST                                                                                         COLUMBUS               OH      43215
MOTTCO ROOFING & CONST. INC                HEATHER VIELEEN                 PO BOX 5409                                                            LAGO VISTA             TX      78645
MOTTCO ROOFING AND CONSTRUCTION INC.       HEATHER MOTT UIELUM             P.O. BOX 5409                                                          LAGO VISTA             TX      78645
MOTTES MECHANICAL, LLC                     2579 OSCAR JOHNSON DRIVE                                                                               N. CHARLESTON          SC      29405
MOTTOLA BUILDING CO.                       FREDRICK R MOTTOLA JR.          FREDRICK R MOTTOLA JR                        855 OLD TURNPIKE ROAD     PLANTSVILLE            CT      06479
MOTTS CREEK CAPITAL LLC                    MOTTS CREEK CAPITAL LLC         260 MADISON AVENUE 8TH FLOOR                                           NEW YORK               NY      10016
MOTTVILLE TOWNSHIP                         MOTTVILLE TOWNSHIP ‐ TRE        68596 THOMAS ST                                                        MOTTVILLE              MI      49099
MOUA, CHAO                                 ADDRESS ON FILE
MOUA, ERIK                                 ADDRESS ON FILE
MOUA, KA                                   ADDRESS ON FILE
MOUA, KEVIN                                ADDRESS ON FILE
MOUA, KIM                                  ADDRESS ON FILE
MOUA, LIDPHAY                              ADDRESS ON FILE
MOUA, SHOUA                                ADDRESS ON FILE
MOULTON, GUY                               ADDRESS ON FILE
MOULTONBORO TOWN                           MOULTONBORO TOWN‐TAX COL        P.O. BOX 152                                                           MOULTONBORO            NH      03254
MOULTRIE COUNTY                            MOULTRIE COUNTY ‐ TREASU        10 S MAIN STREET SUITE 1                                               SULLIVAN               IL      61951
MOUND PRAIRIE MUT                          PO BOX 708                                                                                             HOUSTON                MN      55943
MOUNDVILLE TOWN                            MOUNDVILLE TWN TREASURER        W5673 CO RD O                                                          ENDEAVOR               WI      53930
MOUNSEF, EVA                               ADDRESS ON FILE
MOUNT AIRY CITY                            MOUNT AIRY CITY ‐ COLLEC        P O BOX 1725                                                           MOUNT AIRY             NC      27030
MOUNT ARLINGTON BORO                       MOUNT ARLINGTON BORO‐COL        419 HOWARD BLVD                                                        MOUNT ARLINGTON        NJ      07856
MOUNT BEACON INS CO                        FL ORLANDO 7146 ATTN FL         919531 2290 PREMIER ROW                                                ORLANDO                FL      32809
MOUNT BEACON INS CO                        P O BOX 690                                                                                            PINELLAS PARK          FL      33780
MOUNT CARMEL MUTUAL INS                    PO BOX 69                                                                                              BREDA                  IA      51436
MOUNT CARMEL S.D./KULPMO                   MOUNT CARMEL SD ‐ COLLEC        711 SPRUCE ST                                                          KULPMONT               PA      17834
MOUNT CARMEL S.D./MOUNT                    KELLY DOMANSKI ‐ TAX COL        POB 352                                                                MT. CARMEL             PA      17851
MOUNT CARMEL S.D./MOUNT                    MOUNT CARMEL SD ‐ COLLEC        319 WEST SECOND STREET                                                 MT CARMEL              PA      17851
MOUNT CARROLL MUT                          130 N 6TH                                                                                              MT CARROLL             IL      61053
MOUNT CLEMENS CITY                         MOUNT CLEMENS CITY ‐ TRE        1 CROCKER BLVD                                                         MT CLEMENS             MI      48043




                                                                                                      Page 610 of 998
                                     19-10412-jlg                Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  614 of 1004
Creditor Name                              Address1                             Address2                                      Address3     City               State   Zip        Country
MOUNT CRAWFORD TOWN                        MOUNT CRAWFORD TOWN ‐ TR             27 TAMELA COURT                                            HARRISONBURG       VA      22801
MOUNT DESERT TOWN                          MOUNT DESERT TN‐TAX COLL             P.O. BOX 248                                               NORTHEAST HARBOR   ME      04662
MOUNT EPHRAIM BORO                         MOUNT EPHRAIM BORO ‐COLL             121 S BLACK HORSE PIKE                                     MOUNT EPHRAIM      NJ      08059
MOUNT HOLLY MUN. UTILITIES AUTHORITY       37 WASHINGTON ST                     PO BOX 486                                                 MOUNT HOLLY        NJ      08060
MOUNT HOLLY MUN. UTILITIES AUTHORITY       P.O. BOX 486                         29‐37 WASHINGTON STREET                                    MOUNTY HOLLY       NJ      80600‐486
MOUNT HOLLY TOWN                           MOUNT HOLLY TN ‐ COLLECT             PO BOX 248                                                 MOUNT HOLLY        VT      05758
MOUNT HOLLY TOWNSHIP                       23 WASHINGTON STREET PO BOX 411                                                                 MOUNT HOLLY        NJ      08060
MOUNT HOLLY TOWNSHIP                       MOUNT HOLLY TWP‐ TAX COL             PO BOX 411                                                 MOUNT HOLLY        NJ      08060
MOUNT HOPE TOWN                            MOUNT HOPE TOWN‐TAX COLL             67 HIGHLAND AVE                                            OTISVILLE          NY      10963
MOUNT HOUSTON ROAD MUD                     MOUNT HOUSTON ROAD MUD               11111 KATY FRWY 725                                        HOUSTON            TX      77079
MOUNT JOY BORO                             LANCASTER COUNTY ‐ TREAS             150 N QUEEN ST, STE 122                                    LANCASTER          PA      17603
MOUNT JOY BOROUGH AUTHORITY                PO BOX 25‐21 EAST MAIN ST                                                                       MOUNT JOY          PA      17552
MOUNT JOY TOWNSHIP                         KIMBERLY LITTLE‐TAX COLL             3425 BALTIMORE PIKE                                        LITTLESTOWN        PA      17340
MOUNT JOY TOWNSHIP                         LANCASTER COUNTY ‐ TREAS             150 N QUEEN ST. STE 122                                    LANCASTER          PA      17603
MOUNT KISCO SCHOOLS                        MOUNT KISCO SCH‐TAX RECE             104 MAIN ST                                                MOUNT KISCO        NY      10549
MOUNT KISCO TOWN                           MOUNT KISCO TN‐TAX RECEI             104 MAIN ST‐TAX DEPT                                       MT KISCO           NY      10549
MOUNT KISCO VILLAGE                        MOUNT KISCO VILLAGE ‐ CL             104 MAIN STREET                                            MOUNT KISCO        NY      10549
MOUNT LAUREL MUA                           1201 SOUTH CHURCH STREET                                                                        MOUNT LAUREL       NJ      08054
MOUNT LAUREL TOWNSHIP                      MOUNT LAUREL TWP‐TAX COL             100 N. MOUNT LAUREL RD.                                    MOUNT LAUREL       NJ      08054
MOUNT LAUREL TOWNSHIP MUA                  1201 SOUTH CHURCH STREET                                                                        MOUNT LAUREL       NJ      08054
MOUNT LAUREL TOWNSHIP TAX COLLECTOR        100 MOUNT LAUREL ROAD                                                                           MOUNT LAUREL       NJ      08054
MOUNT LEBANON S.D./MOUNT                   MT LEBANON SD ‐ TAX COLL             710 WASHINGTON RD                                          PITTSBURGH         PA      15228
MOUNT LEBANON TOWNSHIP                     MT LEBANON TWP ‐ TAX COL             710 WASHINGTON RD                                          PITTSBURGH         PA      15228
MOUNT MORRIS CS (COMBINE                   TAX COLLECTOR                        PO BOX 189                                                 WARSAW             NY      14569
MOUNT MORRIS TOWN                          MOUNT MORRIS TN ‐ COLLEC             103 MAIN STREET                                            MT MORRIS          NY      14510
MOUNT MORRIS VILLAGE                       MOUNT MORRIS VILLAGE ‐ C             117 MAIN ST                                                MT MORRIS          NY      14510
MOUNT OLIVE CITY                           MOUNT OLIVE CITY‐TAX COL             PO BOX 510                                                 MOUNT OLIVE        MS      39119
MOUNT OLIVE TOWNSHIP                       MOUNT OLIVE TWP‐COLLECTO             P.O. BOX 450                                               BUDD LAKE          NJ      07828
MOUNT OLIVER BORO                          MT OLIVER BORO ‐ TAX COL             150 BROWNSVILLE RD                                         MT OLIVER          PA      15210
MOUNT PENN BOROUGH MUNICIPAL AUTHORITY     200 NORTH 25TH STREET                                                                           READING            PA      19606
MOUNT PLEASANT BORO                        CAROL YANCOSKY ‐ TAX COL             1 ETZE AVE., RM 304 MUN                                    MT PLEASANT        PA      15666
MOUNT PLEASANT CITY                        MOUNT PLEASANT ‐ TREASUR             320 W BROADWAY                                             MT PLEASANT        MI      48858
MOUNT PLEASANT SCHOOLS                     MOUNT PLEASANT SCH ‐ REC             1 TOWN HALL PLAZA                                          VALHALLA           NY      10595
MOUNT PLEASANT TOWN                        MOUNT PLEASANT TOWN‐RECE             1 TOWN HALL PLAZA                                          VALHALLA           NY      10595
MOUNT PLEASANT TOWNSHIP                    DIANE L BIXLER ‐ TAX COL             435 HILL RD                                                HANOVER            PA      17331
MOUNT PLEASANT TOWNSHIP                    MT PLEASANT TWP ‐ COLLEC             4 KELLEY LANE                                              HICKORY            PA      15340
MOUNT PLEASANT TOWNSHIP                    MT PLEASANT TWP ‐ COLLEC             P.O. BOX 380                                               BLOOMSBURG         PA      17815
MOUNT POCONO BORO                          MOUNT POCONO BORO ‐ COLL             32 STERLING RD, SUITE 10                                   MT POCONO          PA      18344
MOUNT UNION  CO/BORO BIL                   MOUNT UNION BORO ‐ COLLE             9 W MARKET STC/O KAREN                                     MT UNION           PA      17066
MOUNT UNION AREA SCHOOL                    MOUNT UNION AREA SD ‐ TC             9 W MARKET STC/O KAREN                                     MT UNION           PA      17066
MOUNT VALLEY APPRAISAL LLC                 PO BOX 8                                                                                        ENKA               NC      28728
MOUNT VERNON CITY                          MOUNT VERNON ‐ TAX COLLE             P O BOX 1465                                               MT VERNON          KY      40456
MOUNT VERNON CITY                          MOUNT VERNON CITY ‐ COLL             PO BOX 1006                                                MOUNT VERNON       NY      10551
MOUNT VERNON CITY SCHOOL                   MOUNT VERNON CITY SCH‐RE             PO BOX 1006                                                MT VERNON          NY      10551
MOUNT VERNON CONCOMINUM ASSOC., INC.       LINDA MASSIMO                        4701 INDEPENDENCE DRIVE                                    BRADENTON          FL      34210‐1903
MOUNT VERNON COUNTY                        MOUNT VERNON COUNTY‐RECE             PO BOX 1006                                                MT VERNON          NY      10551
MOUNT VERNON SQUARE CONDO ASSOCIATION      ALEXANDRIA LAWSON                    3337 FIELD RD 1B                                           CLIO               MI      48420
MOUNT VERNON TOWN                          MOUNT VERNON TN‐TAX COLL             1997 NORTH ROAD                                            MT VERNON          ME      04352
MOUNT VERNON WATER                         ATTN: BOARD OF WATER SUPPLY          P.O. BOX 271                                               MOUNT VERNON       NY      10551
MOUNT ZION CITY                            MOUNT ZION CITY‐TAX COLL             PO BOX 597                                                 MOUNT ZION         GA      30150
MOUNT, GESSIKA                             ADDRESS ON FILE
MOUNTAIN AIRE ESTATES                      600 S DENNISON RD                                                                               TEHACHAPI          CA      93561
MOUNTAIN COMMUNITIES HEALTHCARE DISTRICT   PO BOX 2988 / 60 EASTER AVE                                                                     WEAVERVILLE        CA      96093
MOUNTAIN DISPOSAL                          PAYMENT PROCESSING CENTER            P.O. BOX 7188                                              BUENA PARK         CA      90622
MOUNTAIN GATE AT INDIAN WELLS HOA          C/O PERSONALIZED PROPERTY MGT        68‐950 ADELINA RD                                          CATHEDRAL CITY     CA      92234
MOUNTAIN GATE HOA                          8290 ARVILLE ST                                                                                 LAS VEGAS          NV      89139
MOUNTAIN GATE II AT KEN CARYL              CONDOMINIUM ASSOCIATION INC          6140 S GUN CLUB RD UNIT K6 STE 296                         AURORA             CO      80016
MOUNTAIN INS SRVCS                         1054 EAST 4TH ST                                                                                ONTARIO            CA      91764
MOUNTAIN INSURANCE                         3705 KIRPLING ST 106                                                                            WHEATE RIDGE       CO      80033
MOUNTAIN LAKES                             RESTORATION                          161 WEST MAIN STREET                                       CENTRE             AL      35960
MOUNTAIN LAKES BORO                        MOUNTAIN LAKES BORO ‐COL             400 BOULEVARD                                              MOUNTAIN LAKES     NJ      07046
MOUNTAIN MAN HOME IMPROV                   37 QUARTZ RD                                                                                    FLORISSANT         CO      80816
MOUNTAIN PRO LLC                           2182 GEORGIA ROAD                                                                               FRANKLIN           NC      28734
MOUNTAIN PRO REAL ESTATE                   2182 GEORGIA ROAD                                                                               FRANKLIN           NC      28734
MOUNTAIN RANGE ROOFING CONSULTANTS INC     6728 OLD RANCH TRAIL                                                                            LITTLETON          CO      80125
MOUNTAIN SHADOWS HOMEOWNERS ASSOCIATION    P. O. BOX 34994                                                                                 LAS VEGAS          NV      89133‐4994
MOUNTAIN STATE JUSTICE INC                 1217 QUARRIER ST                                                                                CHARLESTON         WV      25301
MOUNTAIN STATES HOME IMPROVEMENT, INC      12343 E CORNELL AVE                                                                             AURORA             CO      80014
MOUNTAIN TOP ESTATE POA                    ADDIE BIANCO                         P. O. BOX 77                                               BUSHKILL           PA      18324
MOUNTAIN TOWN                              MOUNTAIN TWN TREASURER               P.O. BOX 95                                                MOUNTAIN           WI      54149




                                                                                                            Page 611 of 998
                                       19-10412-jlg               Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      615 of 1004
Creditor Name                             Address1                                  Address2                                       Address3                          City               State   Zip        Country
MOUNTAIN VALLEY                           P O BOX 94572                                                                                                              CLEVELAND          OH      44101
MOUNTAIN VALLEY INDEMITY                  800 SUPERIOR AVE EAST                     LB OP 20TH FL                                                                    CLEVELAND          OH      44114
MOUNTAIN VALLEY INDEMNITY COMPANY         PO BOX 94572                                                                                                               CLEVELAND          OH      44101‐4572
MOUNTAIN VALLEY INS AGCY                  114 S FARVIEW AVE                                                                                                          PARAMUS            NJ      07652
MOUNTAIN VIEW DOORS &                     RACHEL & SHANE WILLARD                    18596 LONGS WAY UNIT B‐1                                                         PARKER             CO      80134
MOUNTAIN VIEW LAKES ASSOCIATION           7998 W THUNDERBIRD RD STE 108                                                                                              PEORIA             AZ      85381
MOUNTAIN VIEW MANOR                       1901 EAST UNIVERSITY DRIVE                SUITE 440                                                                        MESA               AZ      85203
MOUNTAIN VIEW MHP                         2771 S 2670 W                                                                                                              WEST VALLEY CITY   UT      84119
MOUNTAIN VIEW S.D./BROOK                  MOUNTAIN VIEW SD ‐ COLLE                  3253 WICKIZER RD                                                                 KINGSLEY           PA      18826
MOUNTAIN VIEW S.D./CLIFF                  MOUNTAIN VIEW SD ‐ COLLE                  247 STATE ROUTE 2012                                                             CLIFFORD           PA      18407
MOUNTAIN VIEW S.D./GIBSO                  MOUNTAIN VIEW SD ‐ COLLE                  11503 SR 92                                                                      SOUTH GIBSON       PA      18842
MOUNTAIN VIEW S.D./HARFO                  MOUNTAIN VIEW AREA SD ‐                   334 MILLER RD                                                                    NEW MILFORD        PA      18834
MOUNTAIN VIEW S.D./HOP B                  MOUNTAIN VIEW SD ‐ COLLE                  115 S CENTER STREET                                                              HOP BOTTOM         PA      18824
MOUNTAIN VIEW S.D./LATHR                  MOUNTAIN VIEW SD ‐ TAX C                  1598 STATE ROUTE 2002                                                            NICHOLSON          PA      18446
MOUNTAIN VIEW S.D./LENOX                  CHRISTINE HENKE‐TAX COLL                  6660 STATE ROUTE 92                                                              KINGSLEY           PA      18826
MOUNTAIN VISTA MOBILE HOME                COMMUNITY                                 4545 S MISSION ROAD                                                              TUCSON             AZ      85746
MOUNTAIN WEST FARM BUREA                  931 BOULDER DRIVE                                                                                                          LARAMIE            WY      82070
MOUNTAIN WEST FARM BUREA                  P O BOX 1348                                                                                                               LARAMIE            WY      82073
MOUNTAINS EDGE MASTER ASSOC               8360 E VIA DE VENTURA STE L‐100                                                                                            SCOTTSDALE         AZ      85258
MOUNTAINSIDE BORO                         MOUNTAINSIDE BORO ‐ COLL                  MUN BLDG 1385 ROUTE 22 E                                                         MOUNTAINSIDE       NJ      07092
MOUNTAINSIDE CONDOMINIUMS                 8966 SPANISH RIDGE AVE STE 100                                                                                             LAS VEGAS          NV      89148
MOUNTAINTOP AREA JOINT                    SANITARY AUTHORITY                        290 MORIO DRIVE                                                                  MOUNTAIN TOP       PA      18707
MOUNTAINTOP CONSTRUCTION, LLC             118 LEE PARKWAY SUITE 410                                                                                                  CHATTANOOGA        TN      37421
MOUNTAINVIEW CONDOMINIUM ASSOCIATION      80 A SIERRA VISTA LANE                                                                                                     VALLEY COTTAGE     NY      10989
MOUNTAINVIEW METAL                        5756 WALLINGFORD RD                                                                                                        FLEMINGSBURG       KY      41041
MOUNTAINVIEW SERVICING GROUP LLC          MOUNTAINVIEW SERVICING GROUP              999 18TH STREET SUITE 1001                                                       DENVER             CO      80202
MOUNTRAIL COUNTY                          MOUNTRAIL COUNTY ‐ TREAS                  P.O. BOX 69                                                                      STANLEY            ND      58784
MOUNTVILLE BORO                           LANCASTER COUNTY ‐ TREAS                  150 N QUEEN ST. STE 122                                                          LANCASTER          PA      17603
MOVE IT SPECIALIZED LOGISTICS             103 MOVEIT DRIVE                                                                                                           BREDA              IA      51436
MOWATS APPRAISAL SERVICE LLC              PO BOX 1186                                                                                                                STILLWATER         OK      74076
MOWER COUNTY                              MOWER COUNTY ‐ TREASURER                  201 1ST STREET NE                                                                AUSTIN             MN      55912
MOWER COUNTY FARMERS                      1904 8TH STREET NW                                                                                                         AUSTIN             MN      55912
MOWER COUNTY FARMERS                      MUTUAL                                    1904 8TH STREET NW                                                               AUSTIN             MN      55912
MOYA, MARY                                ADDRESS ON FILE
MOYER CONTRACTING                         COMPANY                                   1839 N RODGERS                                                                   ALTON              IL      62002
MOYER RESTORATION LLC                     518 NEWPORT CIRCLE WEST                                                                                                    LANGHORNE          PA      19053
MOYER, MATTHEW                            ADDRESS ON FILE
MOYER, RENEE                              ADDRESS ON FILE
MOYER, ROBERT                             ADDRESS ON FILE
MOZINGO, MICHAEL                          ADDRESS ON FILE
MP APPRAISAL INC                          15320 WINDING CREEK DR                                                                                                     TAMPA              FL      33613
MP CONSTRUCTION LLC                       2902 NORWOOD HILLS DR                                                                                                      KATY               TX      77450
MP ROOFING                                ANDY ENCARNACION TRANCO                   CALLE LUNA  113A BDA: LAS MONJAS                                                 SAN JUAN           PR      00917
MPC PROPERTY MANAGEMENT                   109 E CHESTNUT ST                                                                                                          BURLINGTON         WI      53105
MPIUA                                     715 BEDFORD ST                                                                                                             WHITEMAN           MA      02382
MR AUTO INS POLK CNTY                     P O BOX 1565                                                                                                               HAINES CITY        FL      33845
MR COOPER                                 8950 CYPRESS WATERS BLVD                                                                                                   COPPELL            TX      75019
MR DRY SERVICES                           3789 FOWLER ST STE C                                                                                                       FORT MYERS         FL      33901
MR FIX IT HANDYMAN LLC                    FRANK FANNIN DICK JR                      3609 HAMILTON MILL DRIVE                                                         RALEIGH            NC      27616
MR INTERIOR CONTRACTOR                    MIGUEL A. RODRIGUEZ CRUZ                  URB ESTANCIAS DE MOUNTAIN VIEW                 CALLE MONTE BRITTON  47           COAMO              PR      00769
MR PUNCH OUT                              7906 LEDGWOOD                                                                                                              HOUSTON            TX      77049
MR ROOF ANN ARBOR LLC                     3511 E ELLSWORTH RD                                                                                                        ANN ARBOR          MI      48108
MR ROOF RALEIGH LLC                       103 RUPERT RD                                                                                                              RALEIGH            NC      27603
MR ROOTER OF NEVADA COUNTY                13058 "B" LOMA RICA DR.                                                                                                    GRASS VALLEY       CA      95945
MR TREE, INC                              8560 SE 172ND AVENUE                                                                                                       HAPPY VALLEY       OR      97086
MR. BASEMENT, LLC                         MARK HALL                                 832 OREGON AVENUE SUITE H‐I                                                      LINTHICUM          MD      21090
MR. FENCE LLC                             ELMER BELANGER                            165 MANSION RD                                                                   CHESHIRE           CT      06410
MR. G GUARANTEE ROOFING CORP.             1240 HULMAN ST.                                                                                                            TERRE HAUTE        IN      47802
MR. HANDY HOME REPAIR & ELECTRICAL        JASON TODD OWENS                          1629 FOURTH AVENUE SE 131                                                        DECATUR            AL      35601
MR. HANDYMAN OF CHATTANOOGA               BRENDA BOUDRY                             B&L GROUP LLC                                  4295 CROMWELL ROAD, SUITE 530     CHATTANOOGA        TN      37421
MRA APPRAISAL COMPANY                     INC SUITE 180                             12950 COUNTRY PARKWAY                                                            SAN ANTONIO        TX      78216
MRA PROPERTY MANAGEMENT INC               3103 EMMORTON ROAD                                                                                                         ABINGDON           MD      21009
MRAP, LLC                                 ATTN: MITCH DAVIDSON, VICE PRESIDENT      1721 WESTBELT DRIVE                                                              COLUMBUS           OH      43228
MRB                                       P O BOX 3348                                                                                                               RIDGELAND          MS      39158
MRC ROOFING LLC                           PO BOX 17947                                                                                                               HONOLULU           HI      96817
MRD ROOFING & CONST., LLC                 511 VICTORIAN CIRCLE                                                                                                       DALLAS             GA      30157
MRG INS SRVCS                             22C DOCTORS DR                                                                                                             OCEAN SPRINGS      MS      39564
MRG LEGAL SERVICES P.S.C.                 PMB 293 405 ESMERALDA AVE, STE 2                                                                                           GUAYNABO           PR      00969
MRPIUA                                    2004 HWY 82 WEST                                                                                                           GREENWOOD          MS      38930
MRS AUDIO VISUAL                          ATTN: KEN MCVEY, PRESIDENT                AND GENERAL MANAGER                            388 REED ROAD 1ST FLOOR           BROOMALL           PA      19008




                                                                                                                 Page 612 of 998
                                       19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               616 of 1004
Creditor Name                             Address1                           Address2                                     Address3                         City             State   Zip        Country
MRS AUDIO VISUAL, INC.                    ATTN: KEN MCVEY, PRESIDENT         AND GENERAL MANAGER                          388 REED ROAD 1ST FLOOR          BROOMALL         PA      19008
MRS DS HANDYMAN SERVICES                  LORRIE DAILY                       LORRIE DAILY                                 11321 SALTERS STREET             SPRING HILL      FL      34609
MRT ASSETS                                JOSEPH Y. HONG                     HONG LAW OFFICES LIMITED                     10781 WEST TWAIN AVENUE #100     LAS VEGAS        NV      89135
MRT ASSETS LLC                            SARAH MORRIS                       MORRIS LAW CENTER                            5450 W SAHARA AVE SUITE 330      LAS VEGAS        NV      89146
MRWPCA                                    5 HARRIS CT.                       BLDG D                                                                        MONTEREY         CA      93940
MS APPRAISAL SERVICES LLC                 1811 ARBOR LAKES CIR                                                                                             SANFORD          FL      32771
MS PAINTING                               MILOSLAV SLACIK                    6651 S OTIS WAY                                                               LITTLETON        CO      80123
MS STATE TAX COMMISSION                   P.O. BOX 23050                                                                                                   JACKSON          MS      39225‐3050
MS WINDSTORM                              11327 HWY 49                                                                                                     GULFPORT         MS      39503
MS WINDSTORM UND ASSOC                    P O BOX 5389                                                                                                     JACKSON          MS      39296
MSA INSURANCE COMPANY                     100 WEST STREET                                                                                                  KEENE            NH      03431
MSDO SERVICES, CO                         MARTIN MARCHISIO                   142 NEW BRUNSWICK AVE, APT 2037                                               PERTH AMBOY      NJ      08861
MSL INS                                   6848 W ATLANTIC BLVD                                                                                             MARGATE          FL      33063
MSPG LAW GROUP AND                        DACHTA & DEMOIRA PRUDENT           770 PONCE DE LEON 101                                                         CORAL GABLES     FL      33134
MSPG LAW GROUP PA                         770 PONCE DE LEON BLVD                                                                                           CORAL GABLES     FL      33134
MSPG LAW GROUP PA                         SUITE 101                          770 PONCE DE LEON BLVD                                                        CORAL GABLES     FL      33134
MSREO                                     PO BOX 306                                                                                                       BRANDON          MS      39043
MT AIRY OAKS CONDOMINIUM                  11840 C KEMPERSPRINGS DRIVE                                                                                      CINCINNATI       OH      45240
MT CALVARY VILLAGE                        MT CALVARY VLG TREASURER           PO BOX 25                                                                     MT CALVARY       WI      53057
MT CARMEL BORO                            MT CARMEL BORO ‐ TAX COL           319 WEST SECOND STREET                                                        MT CARMEL        PA      17851
MT CARMEL CITY                            MT CARMEL CITY‐TAX COLLE           PO BOX 1421                                                                   MOUNT CARMEL     TN      37645
MT CARMEL TOWNSHIP                        KELLY DOMANSKI ‐ TAX COL           POB 352                                                                       MT. CARMEL       PA      17851
MT CLOSINGS CORP                          P O BOX 192938                                                                                                   SAN JUAN         PR      00919‐2938
MT DEPT OF REVENUE                        P.O. BOX 6309                                                                                                    HELENA           MT      59604‐6309
MT GRETNA BORO                            MT GRETNA BORO ‐ TAX COL           101 CHAUTAUQUA DR                                                             MT GRETNA        PA      17064
MT GRETNA BORO(COUNTY BI                  LEBANON COUNTY ‐ TREASUR           400 S 8TH ST RM 103                                                           LEBANON          PA      17042
MT HALEY TOWNSHIP                         MT HALEY TOWNSHIP ‐ TREA           3443 S. FIVE MILE ROAD                                                        MERRILL          MI      48637
MT HAWLEY INS                             9025 N LINDBERGH DR                                                                                              PEORIA           IL      61615
MT HOLLY SPRINGS BORO                     BARBARA J BOISE, TAX COL           406 N. WALNUT ST                                                              MT HOLLY SPRGS   PA      17065
MT HOPE VILLAGE                           MT HOPE VLG TREASURER              127 N AARLOCKER ST                                                            MOUNT HOPE       WI      53816
MT HOREB VILLAGE                          MT HOREB VLG TREASURER             138 E MAIN ST                                                                 MOUNT HOREB      WI      53572
MT JACKSON TOWN                           MT JACKSON TOWN ‐ TREASU           P.O. BOX 487                                                                  MT JACKSON       VA      22842
MT JULIET CITY                            MT JULIET CITY‐TAX COLLE           2425 N MT JULIET ROAD                                                         MT JULIET        TN      37122
MT MARKHAM CS (CMBD TOWN                  MT MARKHAM CS ‐ TAX COLL           500 FAIRGROUND RD                                                             WEST WINFIELD    NY      13491
MT MORRIS CITY                            MT MORRIS CITY ‐ TREASUR           11649 N SAGINAW ST                                                            MT MORRIS        MI      48458
MT MORRIS INSURANCE CO                    N 1211 CO RD B                                                                                                   COLOMA           WI      54930
MT MORRIS TOWN                            MT MORRIS TWN TREASURER            W5285 COUNTY RD W                                                             WILD ROSE        WI      54984
MT MORRIS TOWNSHIP                        TREASURER‐MT MORRIS TWP            5447 BICENTENNIAL DR                                                          MT MORRIS        MI      48458
MT MORRIS TOWNSHIP TREASURER              5447 BICENTENNIAL DR                                                                                             MT MORRIS        MI      48458
MT OLYMPUS IMPROVEMENT DISTRICT           3932 S 500 E                                                                                                     SALT LAKE CITY   UT      84107
MT PENN BORO                              MT PENN BORO ‐ TAX COLLE           200 N 25 TH STREET                                                            READING          PA      19606
MT PLEASANT AREA SCHOOL                   CAROL YANCOSKY ‐ TAX COL           MUNICIPAL BUILDING ‐ 1 E                                                      MT PLEASANT      PA      15666
MT PLEASANT AREA SCHOOL                   MT PLEASANT AREA SD ‐ TC           3653 RTE 31 BOX 243                                                           DONEGAL          PA      15628
MT PLEASANT SCHOOL DISTR                  STACEY BLOOM ‐ TAX COLLE           PO BOX 123                                                                    MAMMOTH          PA      15664
MT PLEASANT TOWNSHIP                      MT PLEASANT TWP ‐ COLLEC           1937 CREEK DR.                                                                WAYMART          PA      18472
MT PLEASANT TOWNSHIP                      STACEY BLOOM ‐ TAX COLLE           PO BOX 123                                                                    MAMMOTH          PA      15664
MT PLEASANT VILLAGE                       MT PLEASANT VLG TREASURE           8811 CAMPUS DR                                                                MT. PLEASANT     WI      53406
MT PLEASANT‐PERRY MUT                     306 E LAKE AVE                                                                                                   MONTICELLO       WI      53570
MT PLEASANT‐PERRY MUT                     INS CO                             306 E LAKE AVE                                                                MONTICELLO       WI      53570
MT STERLING CITY                          CITY OF MT STERLING ‐ CL           33 N MAYSVILLE ST                                                             MT STERLING      KY      40353
MT TABOR TOWN                             MT TABOR TOWN ‐ TAX COLL           P.O. BOX 245                                                                  MOUNT TABOR      VT      05739
MT UNION AREA S D/WAYNE                   WAYNE TWP ‐ TAX COLLECTO           1653 FERGUSON VALLEY RD                                                       MCVEYTOWN        PA      17051
MT UNION AREA SCHOOL DIS                  MT UNION AREA SD ‐ COLLE           14386 CARL STREET                                                             MOUNT UNION      PA      17066
MT UNION AREA SCHOOL DIS                  MT UNION AREA SD ‐ COLLE           620 GRANT ST, POB 171                                                         MAPLETON DEPOT   PA      17052
MT UNION S.D/KISTLER BOR                  KISTLER BORO ‐ TAX COLLE           390 CEDAR ST  KISTLER                                                         MT UNION         PA      17066
MT UNION SCHOOL DISTRICT                  UNION TOWNSHIP ‐ TAX COL           7212 COLBERT RD POB 156                                                       CALVIN           PA      16622
MT VERNON FIRE INS                        190 S WARNER RD                                                                                                  WAYNE            PA      19087
MT VIEW EDGEWOOD WATER COMPANY            11610 32ND STREET EAST                                                                                           EDGEWOOD         WA      98372
MT WASHINGTON ASSURANCE                   81 HALL ST                                                                                                       CONCORD          NH      03301
MT WASHINGTON ASSURANCE                   CORP                               PO BOX 55937                                                                  BOSTON           MA      02205
MT WASHINGTON ASSURANCE                   P O  BOX 55937                                                                                                   BOSTON           MA      02205
MT WASHINGTON CITY                        CITY OF MT WASHINGTON ‐            PO BOX 285                                                                    MT WASHINGTON    KY      40047
MT WASHINGTON TOWN                        MT WASHINGTON TN ‐ COLLE           118 EAST STREET                                                               MT WASHINGTON    MA      01258
MT WOLF BORO                              MT WOLF BORO ‐ TAX COLLE           P.O. BOX 357                                                                  MT WOLF          PA      17347
MT. AIRY CITY                             MT. AIRY CITY‐TAX COLLEC           PO BOX 257                                                                    MT AIRY          GA      30563
MT. FOREST TOWNSHIP                       MT FOREST TOWNSHIP ‐ TRE           1705 W CODY ESTEY RD                                                          PINCONNING       MI      48650
MT. MORRIS TOWNSHIP                       5447 BICENTENNIAL DRIVE                                                                                          MT. MORRIS       MI      48458
MT. PLEASANT CITY                         MT. PLEASANT‐TAX COLLECT           100 PUBLIC SQUARE                                                             MT. PLEASANT     TN      38474
MTA SERVICES & RANDALL &                  CHARLOTTE POE                      PO BOX 2432                                                                   CYPRESS          TX      77410
MTAG CUST FOR MTAG CAZ CREEK, KY LLC      P.O.BOX 54303                                                                                                    NEW ORLEAN       LA      70154




                                                                                                        Page 613 of 998
                                    19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             617 of 1004
Creditor Name                          Address1                            Address2                                       Address3      City              State   Zip     Country
MTC FINANCIAL DBA TRUSTE               17100 GILLETTE AVE                                                                               IRVINE            CA      92614
MTC REAL ESTATE APPRAISAL COMPANY      LLC                                 1000 SHREVEPORT RD                                           MINDEN            LA      71055
M‐TEK COMMUNICATIONS                   3317 DARWIN AVE                                                                                  LOS ANGELES       CA      90031
MTG GUARANTY INS CORP                  P O BOX 566                                                                                      MILWAUKEE         WI      53201
MTL ASSURANCE SOC OF VA                4001 FITZHUGH AVE                                                                                RICHMOND          VA      23230
MTLG INVESTMENTS, LLC                  PO BOX 1101                                                                                      CAMPBELLSVILLE    KY      42719
MTM BUILDERS & ROOFING                 CONTRACTORS LLC                     2117 FOGARTY AVE                                             KEY WEST          FL      33040
MTN INS SERVICES                       23753 LAKE DRIVE                                                                                 CRESTILE          CA      92325
MTN INS SERVICES                       23795 LAKE DRIVE                                                                                 CRESTLINE         CA      92325
MTN INSURANCE SERVICES                 PO BOX 3901                                                                                      CRESTLINE         CA      92325
MUA                                    372 S. MAIN ST.                                                                                  WILLIAMSTOWN      NJ      08094
MUCCI AGENCY INC                       1295 NORTHERN BLVD 25                                                                            MANHASSET         NY      11030
MUCCI, JAMES                           ADDRESS ON FILE
MUCCIOLA, JAMES                        ADDRESS ON FILE
MUDDYCREEK TOWNSHIP                    MUDDYCREEK TWP ‐ TAX COL            827 YELLOWCREEK RD                                           PROSPECT          PA      16052
MUELLER LOGUE, CHERYL                  ADDRESS ON FILE
MUELLER SUPPLY CO INC                  1915 HUTCHINS AVE                                                                                BALLINGER         TX      76821
MUELLER, DENNIS                        ADDRESS ON FILE
MUELLER, KURT                          ADDRESS ON FILE
MUELLER, PAMELA                        ADDRESS ON FILE
MUELLER, RAY                           ADDRESS ON FILE
MUELLER, RAYMOND                       ADDRESS ON FILE
MUENSTER FARM MUT                      PO BOX 612                                                                                       MUENSTER          TX      76252
MUHAMMAD, MUIZZAH                      ADDRESS ON FILE
MUHLENBERG COUNTY                      MUHLENBERG COUNTY ‐ SHER            PO BOX 227                                                   GREENVILLE        KY      42345
MUHLENBERG COUNTY CLERK                100 S MAIN STREET                                                                                GREENVILLE        KY      42345
MUHLENBERG S.D./LAURELDA               MUHLENBERG TWP SD ‐ COLL            3717 KUTZTOWN RD                                             LAURELDALE        PA      19605
MUHLENBERG S.D./MUHLENBE               MUHLENBERG TWP SD ‐ COLL            210 GEORGE STREET                                            READING           PA      19605
MUHLENBERG TOWNSHIP                    MUHLENBERG TWP ‐ TAX COL            210 GEORGE STREET                                            READING           PA      19605
MUHLENBERG TOWNSHIP AUTHORITY          2840 KUTZTOWN ROAD                                                                               READING           PA      19605
MUHSMANN, JAN                          ADDRESS ON FILE
MUHTEDIKARA, CARRIE                    ADDRESS ON FILE
MUINOS & MORALES P.L.                  300 SEVILLA AVENUE, SUITE 309                                                                    CORAL GABLES      FL      33134
MUIR VILLAGE                           MUIR VILLAGE ‐ TREASURER            PO BOX 205                                                   MUIR              MI      48860
MUIR, GERICA                           ADDRESS ON FILE
MUIRFIELD POA INC                      PO BOX 803555                                                                                    DALLAS            TX      75380
MUKWA TOWN                             MUKWA TWN TREASURER                 E8514 WEYAUWEGA RD                                           NEW LONDON        WI      54961
MUKWONAGO TOWN                         MUKWONAGO TWN TREASURER             W320 S8315 BEULAH RD                                         WAUKESHA          WI      53149
MUKWONAGO VILLAGE                      MUKWONAGO VILLAGE ‐ TREA            440 RIVER CREST CT                                           MUKWONAGO         WI      53149
MUKWONAGO VILLAGE                      MUKWONAGO VLG TREASURER             P.O.BOX 206 / 440 RIVER                                      MUKWONAGO         WI      53149
MUL CONSTRUCTION                       ALPHONSE MULLINGS                   7401 PINES BLVD 107                                          PEMBROKE PINES    FL      33024
MULBERRY COURT HOA                     1390 COLUMBIA AVE 230                                                                            LANCASTER         PA      17603
MULDER, KAYE                           ADDRESS ON FILE
MULFORD, KEVIN                         ADDRESS ON FILE
MULHERN, DAREN                         ADDRESS ON FILE
MULHERN, JOSEPH                        ADDRESS ON FILE
MULLANEY FINISH                        CARPENTRY                           14 WRIGHT RD                                                 DERRY             NH      03038
MULLEN INS AGENCY INC                  140 S MAIN ST                                                                                    ST ALBANS         VT      05478
MULLENS, NANCY                         ADDRESS ON FILE
MULLETT TOWNSHIP                       MULLETT TOWNSHIP ‐ TREAS            PO BOX 328                                                   TOPINABEE         MI      49791
MULLICA TOWNSHIP                       MULLICA TWP ‐ COLLECTOR             4528 WHITE HORSE PIKE                                        ELWOOD            NJ      08217
MULLICAN, MICHELE                      ADDRESS ON FILE
MULLIKEN VILLAGE                       MULLIKEN VILLAGE ‐ TREAS            P.O. BOX 231                                                 MULLIKEN          MI      48861
MULLINS, CARRIE                        ADDRESS ON FILE
MULLINS, CHRIS                         ADDRESS ON FILE
MULLINS, CHRISTOPHER                   ADDRESS ON FILE
MULLINS, MERCY                         ADDRESS ON FILE
MULLINS, SHAWN                         ADDRESS ON FILE
MULLIS, LIBBY                          ADDRESS ON FILE
MULTI SERVICE GROUP MSG INC.           P.O BOX 541                                                                                      VILLALBA          PR      00766
MULTI‐BANK SECURITIES, INC.            ATTN: GENERAL COUNSEL               2400 EAST COMMERCIAL BLVD.                     SUITE 812     FORT LAUDERDALE   FL      33308
MULTI‐CON INC                          PO BOX 9325                                                                                      JACKSON           MS      39286
MULTINATIONAL INS                      P O BOX 366107                                                                                   SAN JUAN          PR      936
MULTINATIONAL INS CO                   510 MUNOZ RIVERA AVE                                                                             SAN JUAN          PR      00918
MULTINATIONAL INS CO                   510 MUNOZ RIVERA AVE                                                                             SAN JUAN          PR      918
MULTIPLE COVERAGES INC                 8772 SW 8TH STREET                                                                               MIAMI             FL      33174
MULTI‐PRO ROOF SOLUTIONS, LLC          PHX ROOFING, LLC                    46 W HATCHER RD                                              PHOENIX           AZ      85021
MULTI‐TASK PROPERTIES                  PO BOX 2064                                                                                      MCDONOUGH         GA      30253
MULTITECH BUILDING                     TECHNOLOGIES INC                    10240 SW 56ST STE 112A                                       MIAMI             FL      33165
MULTNOMAH COUNTY                       MULTNOMAH COUNTY TAX COL            501 SE HAWTHORNE BLVD 1                                      PORTLAND          OR      97214




                                                                                                        Page 614 of 998
                                       19-10412-jlg                Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        618 of 1004
Creditor Name                              Address1                                   Address2                                     Address3     City               State   Zip          Country
MULTNOMAH COUNTY TREASURER                 THE MULTNOMAH BUILDING                     501 SE HAWTHORNE BLVD, SUITE 175                          PORTLAND           OR      97214
MUMFORD, DAVID                             ADDRESS ON FILE
MUN. AUTH. OF THE BOROUGH OF LEWISTOWN     70 CHESTNUT ST                                                                                       LEWISTOWN          PA      17044
MUN. AUTH. OF THE BOROUGH OF OAKMONT,      COUNTY OF ALLEGHENY PENNSYLANIA            721 ALLEGHENY AVE                                         OAKMONT            PA      15139
MUN. AUTH. OF THE CITY OF MONONGAHELA      PO BOX 20                                                                                            MONONGAHELA        PA      15063
MUN. AUTHORITY OF BOROUGH OF WEST VIEW     210 PERRY HIGHWAY                                                                                    PITTSBURGH         PA      15229
MUN. AUTHORITY OF THE CITY OF MCKEESPORT   2800 WALNUT STREET                                                                                   MCKEESPORT         PA      15132
MUN. AUTHORITY OF WESTMORELAND COUNTY      P O BOX 730                                                                                          GREENSBURG         PA      15601
MUN. AUTHORITY OF WESTMORELAND COUNTY      P. O. BOX 730                                                                                        GREENSBURG         PA      15601
MUNAL INS AGENCY                           4211 N 22ND ST                                                                                       MCALLEN            TX      78504
MUNCIE FEDERAL CREDIT UNION                5400 WHEELING AVE                                                                                    MUNCIE             IN      47034
MUNCY BORO                                 TAX COLLECTION                             48 WEST 3RD ST.                                           WILLIAMSPORT       PA      17701
MUNCY CREEK TOWNSHIP                       TAX COLLECTION                             48 W. THIRD ST.                                           WILLIAMSPORT       PA      17701
MUNCY S.D./ MUNCY TWP                      MUNCY SD ‐ TAX COLLECTOR                   POB 4454                                                  LANCASTER          PA      17604
MUNCY S.D./MUNCY BORO                      MUNCY SD ‐ TAX COLLECTOR                   POB 4454                                                  LANCASTER          PA      17604
MUNCY S.D./MUNCY CREEK T                   MUNCY SD ‐ TAX COLLECTOR                   POB 4454                                                  LANCASTER          PA      17604
MUNCY TOWNSHIP                             MUNCY TWP ‐ TAX COLLECTO                   409 YETTER ROAD                                           PENNSDALE          PA      17756
MUNDO IRAHETA, DEBORA                      ADDRESS ON FILE
MUNDY TOWNSHIP                             MUNDY TOWNSHIP ‐ TREASUR                   3478 MUNDY AVE                                            SWARTZ CREEK       MI      48473
MUNFORD CITY                               MUNFORD CITY‐TAX COLLECT                   1397 MUNFORD AVE ‐ CITY                                   MUNFORD            TN      38058
MUNGUIA, JOE                               ADDRESS ON FILE
MUNGUIA, JOSE                              ADDRESS ON FILE
MUNGUIA, MANUEL                            ADDRESS ON FILE
MUNHALL BORO                               DONNA MERCURI ‐ TAX COLL                   1900 WEST ST                                              MUNHALL            PA      15120
MUNI AUTH ‐ BOROUGH ‐ LEWISTOWN            70 CHESTNUT STREET                                                                                   LEWISTOWN          PA      17044
MUNICH AMER REINS                          560 LEXINGTON AVE                                                                                    NEW YORK           NY      10022
MUNICIPAL AUTHORITY WESTMORELAND COUNTY    124 PARK AND POOL RD                                                                                 NEW STANTON        PA      15672
MUNICIPAL COLLECTIONS OF AMERICA INC       3348 RIDGE ROAD                                                                                      LANSING            IL      60438
MUNICIPAL COURT                            445 LAFAYETTE AVE.                                                                                   HAWTHORNE          NJ      07506
MUNICIPAL COURT OF LACEY TOWNSHIP          818 WEST LACEY ROAD                                                                                  FORKED RIVER       NJ      08731
MUNICIPAL COURT OF RUTHERFORD              176 PARK AVENUE 1ST FLOOR                                                                            RUTHERFORD         NJ      07070
MUNICIPAL EMPLOYEES ANNUITY                & BENEFIT FUND OF CHICAGO 1
MUNICIPAL MTL INS OF WV                    950 MAIN ST                                                                                          WELLSBURG          WV      26070
MUNICIPAL MUTUAL OF WV                     PO BOX 310                                                                                           WELLSBURG          WV      26070
MUNICIPAL RESOURCE RECOVERY SYSTEMS LLC    17 VETERANS SQ, 2ND FLOOR                  PO BOX 1391                                               MEDIA              PA      19063
MUNICIPAL RESOURCE RECOVERY SYSTEMS, LLC   17 VETERANS SQUARE                                                                                   MEDIA              PA      19063
MUNICIPAL UTILITIES                        PO BOX 1268                                                                                          POPLAR BLUFF       MO      63902‐1268
MUNICIPAL UTILITIES INC                    10176 BALTIMORE NATIONAL PIKE STE 210                                                                ELLICOTT CITY      MD      21042
MUNICIPAL UTILITIES INC                    10176 BALTO NATIONAL PIKE 210                                                                        ELLICOTT CITY      MD      21042
MUNICIPALITY OF ANCHORAG                   MUNICIPALITY OF ANCHORAG                   632 W 6TH AVE, 3RD FLOOR                                  ANCHORAGE          AK      99501
MUNICIPALITY OF PENN HILLS                 12245 FRANKSTOWN ROAD                                                                                PENN HILL          PA      15235
MUNICIPALITY OF PENN HILLS                 12245 FRANKSTOWN ROAD                                                                                PENN HILLS         PA      15235
MUNICIPALITY OF SKAGWAY                    MUNICIPALITY OF SKAGWAY                    PO BOX 415                                                SKAGWAY            AK      99840
MUNISING CITY                              MUNISING CITY ‐ TREASURE                   301 E SUPERIOR ST                                         MUNISING           MI      49862
MUNISING TOWNSHIP                          MUNISING TOWNSHIP ‐ TREA                   P.O. BOX 190                                              WETMORE            MI      49895
MUNIZ, ERIKA                               ADDRESS ON FILE
MUNNSVILLE VILLAGE                         VILLAGE TAX COLLECTOR                      P. O BOX 158                                              MUNNSVILLE         NY      13409
MUNOZ CONSTRUCTION I                       CORP                                       110 NEW HAMBURG RD                                        WAPPINGERS FALLS   NY      12590
MUNOZ DELAO, DESIREE                       ADDRESS ON FILE
MUNOZ, ANDRES                              ADDRESS ON FILE
MUNOZ, CANDACE                             ADDRESS ON FILE
MUNOZ, DIANNA                              ADDRESS ON FILE
MUNOZ, DONNA                               ADDRESS ON FILE
MUNOZ, GABRIEL                             ADDRESS ON FILE
MUNOZ, HAZEL                               ADDRESS ON FILE
MUNOZ, LIZA                                ADDRESS ON FILE
MUNOZ, PAOLA                               ADDRESS ON FILE
MUNOZ, ROBERT                              ADDRESS ON FILE
MUNOZ, SERGIO                              ADDRESS ON FILE
MUNRA PUBLIC                               ADJUSTERS INC                              8215 NW 64 ST STE 3                                       MIAMI              FL      33166
MUNRA PUBLIC ADJ &                         JAVIER ZAMBRANA                            8215 NW 64 ST STE 3                                       MIAMI              FL      33166
MUNRO TOWNSHIP                             MUNRO TOWNSHIP ‐ TREASUR                   8265 N. EXTENSION RD.                                     CHEBOYGAN          MI      49721
MUNROE LOFT COA                            17 COMMERCE DR                                                                                       BEDFORD            NH      03110
MUNSEN, MIKE                               ADDRESS ON FILE
MUNSON, ANDRAYA                            ADDRESS ON FILE
MUNSTER TOWNSHIP                           MUNSTER TWP ‐ TAX COLLEC                   1545 MUNSTER RD                                           PORTAGE            PA      15946
MUNTAZ ALI AND                             MARISSA ALI                                22 WOODSTOCK LN                                           MIDDLETOWN         NY      10941
MUNTON, DEBORAH                            ADDRESS ON FILE
MUONIO, MARK                               ADDRESS ON FILE
MU‐RA LLC                                  MU‐RA LLC, PRO SE                          4894 W LONE MOUNTAIN RD #114                              LAS VEGAS          NV      89130




                                                                                                                 Page 615 of 998
                                     19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              619 of 1004
Creditor Name                           Address1                            Address2                                     Address3      City               State   Zip     Country
MURAT GEZERCAN                          111 E DEWEY AVE APT 328                                                                        WHARTON            NJ      07885
MURATA, KYLE                            ADDRESS ON FILE
MURCHISON, PHYLLIS                      ADDRESS ON FILE
MURDEN APPRAISAL COMPANY                PO BOX 1855                                                                                    MARION             IL      62959
MURDOCK, CAMERON                        ADDRESS ON FILE
MURDOCK, MICHELE                        ADDRESS ON FILE
MUREDDA, THERESA                        ADDRESS ON FILE
MURFREESBORO CITY                       MURFREESBORO‐TAX COLLECT            111 W VINE ST                                              MURFREESBORO       TN      37130
MURILLO, MAXINE                         ADDRESS ON FILE
MURNEY ASSOCIATES REALTORS              1625 EAST PRIMROSE ST                                                                          SPRINGFIELD        MO      65804
MURO, DAVID                             ADDRESS ON FILE
MURPHAY INSURANCE                       910 SOUTH DIVISION AVE                                                                         STERLING           CO      80751
MURPHY BROS DESIGN BUILD                REMODEL                             1613 93RD LN NE                                            BLAINE             MN      55449
MURPHY CONSTRUCTION                     21617 90TH STREET                                                                              CRESCO             IA      52136
MURPHY ROOFING                          6238 RIDGE AVE                                                                                 PHILADELPHIA       PA      19128
MURPHY ROOFS INC                        10903 NE 8TH COURT                                                                             BISCAYNE PARK      FL      33161
MURPHY, ADAM                            ADDRESS ON FILE
MURPHY, BRANDI                          ADDRESS ON FILE
MURPHY, CHIQUITA                        ADDRESS ON FILE
MURPHY, KERI                            ADDRESS ON FILE
MURPHY, KYLE                            ADDRESS ON FILE
MURPHY, LENNON                          ADDRESS ON FILE
MURPHY, MARTIN                          ADDRESS ON FILE
MURPHY, VONCEIL                         SANDOR W. STERNBERG, ESQ            56 MILFORD DRIVE, #310                                     HUDSON             OH      44236
MURPHYCARTY INS AGENCY                  183 FRONT ST                                                                                   SCITUATE           MA      02066
MURRAY & MACDONALD INS                  406 JONES ROAD                                                                                 FALMOUTH           MA      02540
MURRAY APPRAISAL SERVICES INC           7921 LINDEN HALL CT                                                                            SPOTSYLVANIA       VA      22551
MURRAY CITY                             CITY OF MURRAY ‐ CLERK              500 MAIN ST                                                MURRAY             KY      42071
MURRAY CONSTRUCTION SERVICES, INC.      22358 MEEKLAND AVE.                                                                            HAYWARD            CA      94541
MURRAY COUNTY                           MURRAY CO. ‐ AUD/TREASUR            PO BOX 57                                                  SLAYTON            MN      56172
MURRAY COUNTY                           MURRAY COUNTY ‐ TAX COLL            PO BOX 304                                                 SULPHUR            OK      73086
MURRAY COUNTY                           MURRAY COUNTY‐TAX COMMIS            121 N 4TH AVE                                              CHATSWORTH         GA      30705
MURRAY COUNTY TAX COMMISSION            121 N 4TH AVE                                                                                  CHATSWORTH         GA      30705
MURRAY HILL CITY                        MURRAY HILL CITY ‐ CLERK            PO BOX 22302                                               LOUISVILLE         KY      40252
MURRAY POCONO ESTATES                   165 MURRAY HILL RD                                                                             EAST STROUDSBURY   PA      18302
MURRAY ROOFING                          RICHARD MURRAY                      2860 TAMARACK DR                                           BOISE              ID      83703
MURRAY S HANKIN INS                     3701 OLD COURT RD STE 2                                                                        BALTIMORE          MD      21208
MURRAY TOWN                             MURRAY TOWN‐TAX COLLECTO            3840 FANCHER RD                                            HOLLEY             NY      14470
MURRAY WHITE INS AGENCY                 1911 N MAIN ST                                                                                 HIGH POINT         NC      27262
MURRAY, BRIAN                           ADDRESS ON FILE
MURRAY, BRICE                           ADDRESS ON FILE
MURRAY, DEBRA                           ADDRESS ON FILE
MURRAY, HARRY                           ADDRESS ON FILE
MURRAY, RICHARD                         ADDRESS ON FILE
MURRAY, SHANE                           ADDRESS ON FILE
MURRELL LAW, LLC                        SEAN MURRELL, ESQ.                  4651 SALISBURY ROAD                          SUITE 503     JACKSONVILLE       FL      32256
MURRELL, DANIA                          ADDRESS ON FILE
MURRIETA, JOSE                          ADDRESS ON FILE
MURRY, TREVA                            ADDRESS ON FILE
MURRYSVILLE BORO                        KEYSTONE MUNICIPAL COLLE            546 WENDEL RD.                                             IRWIN              PA      15642
MUSA BEY CONTRACTOR                     MUSA BEY                            75 FAIRVIEW AVE                                            MOUNT POCONO       PA      18344
MUSCATINE COUNTY                        MUSCATINE COUNTY ‐ TREAS            414 E THIRD STREET                                         MUSCATINE          IA      52761
MUSCELLA, JEANETTE                      ADDRESS ON FILE
MUSCODA TOWN                            MUSCODA TWN TREASURER               17052 COUNTY RD Q                                          MUSCODA            WI      53573
MUSCODA VILLAGE                         MUSCODA VLG TREASURER               PO BOX 206 / 206 N WISCO                                   MUSCODA            WI      53573
MUSCOGEE COUNTY                         MUSCOGEE CO‐TAX COMMISSI            3111 CITIZENS WAY                                          COLUMBUS           GA      31906
MUSCOGEE COUNTY TAX COMMISSION          3111 CITIZENS WAY                                                                              COLUMBUS           GA      31907
MUSCOVITCH, EDWARD                      ADDRESS ON FILE
MUSCOVITCH, SEAN                        ADDRESS ON FILE
MUSICK, JOHN                            ADDRESS ON FILE
MUSICK, SUZANNE                         ADDRESS ON FILE
MUSKEGO CITY                            MUSKEGO CITY ‐ TREASURER            W182 S8200 RACINE AVE                                      MUSKEGO            WI      53150
MUSKEGON CITY                           MUSKEGON CITY ‐ TREASURE            933 TERRACE ST                                             MUSKEGON           MI      49440
MUSKEGON COUNTY TREASURER               173 E APPLE AVE                     SUITE 104                                                  MUSKEGON           MI      49442
MUSKEGON COUNTY TREASURER               173 E APPLE STREET SUITE 104                                                                   MUSKEGON           MI      49442
MUSKEGON HEIGHTS CITY                   MUSKEGON HEIGHTS ‐ TREAS            2724 PECK ST                                               MUSKEGON HTS       MI      49444
MUSKEGON TOWNSHIP                       MUSKEGON TOWNSHIP ‐ TREA            1990 E APPLE AVE                                           MUSKEGON           MI      49442
MUSKINGUM COUNTY                        MUSKINGUM COUNTY ‐ TREAS            401 MAIN ST                                                ZANESVILLE         OH      43701
MUSKINGUM COUNTY CLERK OF COURTS        401 MAIN ST                                                                                    ZANESVILLE         OH      43701
MUSKINGUM COUNTY TREASURER              401 MAIN STREET                                                                                ZANESVILLE         OH      43701




                                                                                                       Page 616 of 998
                                      19-10412-jlg              Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         620 of 1004
Creditor Name                              Address1                                    Address2                                      Address3     City               State   Zip     Country
MUSKOGEE COUNTY                            MUSKOGEE COUNTY ‐ COLLEC                    400 W BROADWAY, STE 220                                    MUSKOGEE           OK      74401
MUSKOGEE COUNTY CLERK                      P.O. BOX 1008                                                                                          MUSKOGEE           OK      74401
MUSKOGEE COUNTY TREASURER                  400 W BROADWAY RM 220                                                                                  MUSKOGEE           OK      74401
MUSSELSHELL COUNTY                         MUSSELSHELL COUNTY ‐ TRE                    506 MAIN STREET                                            ROUNDUP            MT      59072
MUSSER, JOSEPH                             ADDRESS ON FILE
MUSSEY TOWNSHIP                            MUSSEY TOWNSHIP ‐ TREASU                    PO BOX 118                                                 CAPAC              MI      48014
MUSTANG PROPERTIES                         1909 MILLERS LN                                                                                        MCPHERSON          KS      67460
MUSTGROVE ROOFING                          CHARLES MUSTGROVE                           5881 BETHEL BRYAN RD.                                      DORA               AL      35062
MUSYAJU, RAJIB                             ADDRESS ON FILE
MUT ASSURANCE                              PO BOX 6927                                                                                            RICHMOND           VA      23230
MUT INS ASSOC OF                           1133 W MILL RD 111                                                                                     EVANSVILLE         IN      47710
MUT INS ASSOC OF                           SO INDIANA                                  1133 W MILL RD 111                                         EVANSVILLE         IN      47710
MUT INS OF                                 1047‐49 HAMILTON ST                                                                                    ALLENTOWN          PA      18101
MUT PROTECTIVE ASSOC                       P O BOX 5                                                                                              BAKER              WV      26801
MUTUAL 10 CONDO ASSN                       2 ROSSMOOR DR                                                                                          MONROE TOWNSHIP    NJ      08831
MUTUAL 19A CONDOMINIUM OF ROSSMOOR, INC.   3701 ROSSMOOR BLVD.                                                                                    SILVER SPRING      MD      20906
MUTUAL 5 CONDOMINIUM ASSOCIATION           2 ROSSMOOR DRIVE                                                                                       MONROE TWP         NJ      08831
MUTUAL AID EXCHANGE                        4400 COLLEGE BLVD STE250                                                                               OVERLAND PARK      KS      66211
MUTUAL APPRAISAL GROUP                     PO BOX 978                                                                                             MIDDLETOWN         DE      19709
MUTUAL ASSUR SOC OF VA                     P O BOX 6927                                                                                           RICHMOND           VA      23230
MUTUAL BENEFIT INS CO                      409 PENN ST                                                                                            HUNTINGDON         PA      16552
MUTUAL BENEFIT INS CO                      PO BOX 577                                                                                             HUNTINGDON         PA      16652
MUTUAL CLAIMS SERVS INC                    220                                         6447 MIAMI LAKES DR E                                      MIAMI LAKES        FL      33014
MUTUAL FIRE & STORM INS                    365 WEST BURLINGTON AVE                                                                                BURLINGTON         IA      52601
MUTUAL INS CO ASSO OF IN                   P O BOX 1432                                                                                           NEW CASTLE         IN      47362
MUTUAL INSURANCE SERVICE                   PO BOX 51656                                                                                           LOS ANGELES        CA      90051
MUTUAL INSURANCE SERVICE                   PO BOX 6109                                                                                            FEDERAL WAY        WA      98063
MUTUAL OF INDIANA                          415 COLUMBIA ST 3400                                                                                   LAFAYETTE          LA      47901
MUTUAL OF INDIANA INS CO                   415 COLUMBIA ST 3400                                                                                   LAFAYETTE          IN      47901
MUTUAL OF OMAHA BANK CONDO CERTS           1665 W ALAMEDA DR                           SUITE 101 MAIL STOP AZ 4002‐041                            TEMPE              AZ      85281
MUTUAL OF WAUSAU INS                       3910 W STEWART AVE                                                                                     WAUSAU             WI      54401
MUTUAL OF WAUSAU INS                       CORP                                        P. O. BOX 269                                              WAUSAU             WI      54402
MUTUAL OF WAUSAU INS                       P O BOX 269                                                                                            WAUSAU             WI      54402
MUTUAL UNDERWRITERS                        275 PONOHAWAI STREET                        SUITE 105                                                  HILO               HI      96720
MUTUAL UNDERWRITERS RTEA                   680 IWILEI ROAD STE 760                                                                                HONOLULU           HI      96817
MUTUALAID EXCHANGE                         PO BOX 805107                                                                                          KANSAS CITY        MO      64180
MUTZIGER, SEAN                             ADDRESS ON FILE
MUYANGO, BOSCO                             ADDRESS ON FILE
MV LATIN FLOORING & CARPENTRY              MAIKEL VALDES PERCS                         1501 SW 102 AVE                                            MIAMI              FL      33174
MVP INS AGENCY                             9651 W 153RD ST STE 58                                                                                 ORLAND PARK        IL      60462
MVP KIDS, INC                              39 CALLE BOU                                                                                           COROZAL            PR      00783
MWAKITWILE, EMMANUEL                       ADDRESS ON FILE
MWM HOME SERVICES LLC                      15903 CUMBRIA DR                                                                                       SPRING             TX      77379
MWPCA                                      TAX COLLECTOR WPCA TOWN OF MARLBOROUGH      P O BOX 29                                                 MARLBOROUGH        CT      06447
MWS CONTRACTORS &                          TORIVIO & ESTELLA GALVAN                    1117 OAK HAVEN DR                                          ARANSAS PASS       TX      78336
MWS CONTRACTORS GROUP                      LLC                                         117 OAK HAVEN DR                                           ARANSAS PASS       TX      78336
MY AFFORDABLE ROOF                         1585 KENNESAW DRIVE                                                                                    CLERMONT           FL      34711
MY AFFORDABLE ROOF                         MAC MAR, LLC                                1585 KENNESAW DRIVE                                        CLERMONT           FL      34711
MY ASSOCIATES INC                          PO BOX 1372                                                                                            GIG HARBOR         WA      98335
MY BEAUTY FLOORS                           MBF BY MY BEAUTY FLOORS LLC                 4225 SIENNA PARKWAY 250                                    MISSOURI CITY      TX      77459
MY CLEAR CHOICE RFG LLC                    SUITE 105                                   13377 POND SPRINGS RD                                      AUSTIN             TX      78729
MY CLEAR CHOICE ROOFING                    BEN GAVIN WEATHERSBY                        13377 POND SPRINGS RD STE. 105                             AUSTIN             TX      78729
MY FAMILY BUILDERS                         8945 PETERSON RD.                                                                                      ST. FRANCISVILLE   LA      70775
MY FLOORING AMERICA                        MY FLOORING TEXAS, LLC                      16800 TEXAS AVENUE                                         WEBSTER            TX      77598
MY HANDY MATE LLC                          15411 N OLD 3C RD                                                                                      SUNBURY            OH      43074
MY HOME PRO LLC                            RICHARD S MOSER II                          736 SILVERHEDGE DR                                         CINCINNATI         OH      45231
MY PLACE HOMES                             212 N 38TH ST                                                                                          MCALLEN            TX      78501
MY PRO CONSTRUCTION & ROOFING              2233 E GRAUWYLER RD ST 121                                                                             IRVING             TX      75061
MY SHEPHERD CONSTRUCTION                   INC                                         2467 MADIERA LN                                            BUFFALO GROVE      IL      60089
MYERLEE GOLFSIDE EAST                      MAGGIE                                      1450 EDGEWATER CIRCLE                                      FORT MYERS         FL      33919
MYERS & EICHELBERGER PL                    5728 MAJOR BLVD STE 735                                                                                ORLANDO            FL      32819
MYERS BRETTHOLTZ & COMPANY PA              12671 WHITEHALL DRIVE                                                                                  FORT MYERS         FL      33907
MYERS HOME IMPROVEMENT                     KEVIN H. MYERS                              PO BOX 121                                                 HAYES              VA      23072
MYERS, CLAUDIA                             ADDRESS ON FILE
MYERS, CLINTON                             ADDRESS ON FILE
MYERS, DANYEL                              ADDRESS ON FILE
MYERS, DESHAWN                             ADDRESS ON FILE
MYERS, KAREN                               ADDRESS ON FILE
MYERS, MEKAYLA                             ADDRESS ON FILE
MYERS, MONIQUE                             ADDRESS ON FILE




                                                                                                                   Page 617 of 998
                                        19-10412-jlg               Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       621 of 1004
Creditor Name                              Address1                                  Address2                                     Address3                        City                State   Zip          Country
MYERS, RAYSHAWN                            ADDRESS ON FILE
MYERS, SHERI                               ADDRESS ON FILE
MYERSTOWN BORO                             LEBANON COUNTY ‐ TREASUR                  400 S 8TH STREET, RM 103                                                     LEBANON             PA      17042
MYLES, WANDA                               ADDRESS ON FILE
MYOTTE, BRENT                              ADDRESS ON FILE
MYRA W. BEAMS, P.A.                        7800 NORTH UNIVERSITY DRIVE               SUITE 203                                                                    TAMARAC             FL      33321
MYRAN, LUCAS                               ADDRESS ON FILE
MYRES, SHONIQUE                            ADDRESS ON FILE
MYRIAN E. DEL VALLE                        KENNETH ERIC TRENT, PA                    KENNETH ERIC TRENT                           831 EAST OAKLAND PARK BLVD.     FORT LAUDERDALE     FL      33334
MYRICK AGENCY                              860 EDWARDS AVE                                                                                                        FAIRHOPE            AL      36532
MYRICK AGENCY                              PO BOX 1376                                                                                                            FAIRHOPE            AL      36533
MYRICK, CHRISTOPHER                        ADDRESS ON FILE
MYRON D STEVES & CO                        3131 EASTSIDE SUITE 600                                                                                                HOUSTON             TX      77098
MYRON E MIMS ESQ                           2633 MCKINNEY AVE NO 130400                                                                                            DALLAS              TX      75204
MYRON F STEVES                             ADDRESS ON FILE
MYRON F STEVES & CO                        3131 EASTSIDE 600                                                                                                      HOUSTON             TX      77098
MYRON F STEVES AND CO                      P O BOX 4346 DEPT 64                                                                                                   HOUSTON             TX      77210
MYRON F STEVES AND CO                      P O BOX 4479                                                                                                           HOUSTON             TX      77210
MYRON F. STEVES AND COMPANY                DAVID KLONKOWSKI                          3131 EASTSIDE, SUITE 600                                                     HOUSTON             TX      77098
MYRON HALE                                 MYRON HALE (PRO SE)                       P.O. BOX 180456                                                              LOS ANGELES         CA      90018
MYRON TAYLOR & SYLVIA                      ADDRESS ON FILE
MYRON V CARLSON INS AGNY                   1399 YGNACIO VALLEY RD2                                                                                                WALNUT CREEK        CA      94598
MYSTIC CANYON HOMEOWNERS ASSOCIATION       8595 S. EASTERN AVENUE                                                                                                 LAS VEGAS           NV      89123
MYSTIC INS AGENCY INC                      455 ROUTE 9 S 201                                                                                                      LITTLE EGG HARBOR   NJ      08087
MYSTIC SHORES ASSOCIATION INC              204 SHENANDOAH DR                         PO BOX 653                                                                   LITTLE EGG HARBOR   NJ      08087
N BRANLEY & C BRANLEY &                    THE BRANLEY FAMILY TRUST                  2577 SUNSET VISTA LN                                                         SANTA ROSA          CA      95403
N HUCKINS CONSTRUCTION LLC                 NATHANIEL HUCKINS                         12031 FIVE OAKS DR                                                           GULFPORT            MS      39503
N K BUSINESS INC                           2923 N MILWAUKEE AV 904                                                                                                CHICAGO             IL      60618
N M C EXTERIORS                            14276 23RD AV N                                                                                                        PLYMOUTH            MN      55447
N R KEELING INS AGENCY                     6052 PROVIDENCE RD  103                                                                                                VIRGINIA BEACH      VA      23464
N&O APPRAISALS, INC.                       103 ANDOVER PLACE                                                                                                      ARDEN               NC      28704
N. PENN S.D/NORTH WALES                    TIM WEIR ‐ TAX COLLECTOR                  P.O. BOX 1561                                                                NORTH WALES         PA      19454
N. PENN S.D/UPPER GWYNED                   NORTH PENN SD‐TAX COLLEC                  PO BOX 1, PARKSIDE PLACE                                                     WEST POINT          PA      19486
N.Y. TILE CORP                             12925 BROOK PRINTER PLACE                                                                                              POWAY               CA      92064
NA COMMUNICATIONS RESOURCE, INC.           ATTN: MARK L. GEIER, GENERAL COUNSEL      3344 HIGHWAY 149                                                             EAGAN               MN      55121
NABHOLZ APPRAISAL                          SERVICE                                   1320 BROOKFIELD DR                                                           CONWAY              AR      72032
NABOR RODRIGUEZ                            ADDRESS ON FILE
NABORS, ALESHEEA                           ADDRESS ON FILE
NACHTIGALL, WENDY                          ADDRESS ON FILE
NACODOCHES COUNTY CLERK                    101 WEST MAIN ROOM 110                                                                                                 NACOGDOCHES         TX      75961
NACOGDOCHES COUNTY APPRAISAL               DISTRICT                                  216 W HOSPITAL ST                                                            NACOGDOCHES         TX      75961
NACOGDOCHES COUNTY C/O A                   NACOGDOCHES CAD ‐ COLLEC                  216 WEST HOSPITAL                                                            NACOGDOCHES         TX      75961
NADA APPRAISAL GUIDES INC                  P.O. BOX 7800                                                                                                          COSTA MESA          CA      92628‐7800
NADA SUE WILSON‐WILCOX                     2709 BLUE RIDGE DR                                                                                                     MESQUITE            TX      75150
NADEAU GENERAL CONTRACTORS INC             2900 NW 125 AVE 424                                                                                                    SUNRISE             FL      33323
NADEAU TOWNSHIP                            NADEAU TOWNSHIP ‐ TREASU                  P.O. BOX 6                                                                   CARNEY              MI      49812
NADEEM AHMAD                               ADDRESS ON FILE
NADINA MORGAN                              ADDRESS ON FILE
NADON, TRACY                               ADDRESS ON FILE
NAEEM PREMANI                              ADDRESS ON FILE
NAGEL‐MART, WHITNEY                        ADDRESS ON FILE
NAGLE & ZALLER, P.C. ATTORNEYS AT LAW      ZINNAEAH JOHNSON                          7226 LEE DEFOREST DRIVE                      SUITE 102                       COLUMBIA            MD      21046
NAGLE, ANGELA                              ADDRESS ON FILE
NAGS HEAD TOWN                             NAGS HEAD TOWN ‐ TREASUR                  5401 S. CROATAN HWY.                                                         NAGS HEAD           NC      27959
NAHANT TOWN                                NAHANT TOWN ‐ TAX COLLEC                  334 NAHANT ROAD                                                              NAHANT              MA      01908
NAHEED JIVA, ET AL.                        DAMON RITENHOUSE                          EV HAS, LLC                                  218 N. JEFFERSON, STE. 103      CHICAGO             IL      60661
NAHILL, BRENDAN                            ADDRESS ON FILE
NAIIDZEEL, NAIIDZEEL                       ADDRESS ON FILE
NAILED IT ROOFING & CONSTRUCTION LLC       4015 E 108TH ST                                                                                                        TULSA               OK      74137
NAILS, LEITHIA                             ADDRESS ON FILE
NAIMAN & NAIMAN PA                         25 HOOKS LANE                             SUITE 202                                                                    BALTIMORE           MD      21208
NAIR, SMITHA SHASHIDHARAN                  ADDRESS ON FILE
NAJMY THOMPSON P.L.                        6320 VENTURE DRIVE, SUITE 104                                                                                          LAKEWOOD RANCH      FL      34202
NALICO GENERAL                             325 N ST PAUL ST 800                                                                                                   DALLAS              TX      75201
NALICO GENERAL AGCY                        P O  BOX 1010                                                                                                          EULESS              TX      76039
NALICO GENERAL AGCY                        P O BOX 132999                                                                                                         DALLAS              TX      75313
NALIKO MARKEL TRUSTEE                      PO BOX 467                                                                                                             EUGENE              OR      97440
NAMASTE SOLAR ELECTRIC                     4571 BROADWAY ST                                                                                                       BOULDER             CO      80304
NAMPA   MERIDIAN IRR DIS                   NAMPA & MERIDIAN IRR DIS                  1503 1ST STREET SOUTH                                                        NAMPA               ID      83651
NAMPA & MERIDIAN IRRIGATION DISTRICT       1503 FIRST STREET SOUTH                                                                                                NAMPA               ID      83651




                                                                                                                Page 618 of 998
                                          19-10412-jlg             Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                                Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    622 of 1004
Creditor Name                                Address1                             Address2                                       Address3                                     City              State   Zip          Country
NANCE COUNTY                                 NANCE COUNTY ‐ TREASURER             PO BOX 837                                                                                  FULLERTON         NE      68638
NANCY & CHRIS BRANLEY &                      ADDRESS ON FILE
NANCY A. HERNANDEZ, ET AL.                   HANIN R. SHADOOD, ESQ.               ARONOW LAW, P.C.                               20 CROSSWAYS PARK DRIVE NORTH, SUITE 210     WOODBURY          NY      11797
NANCY ANN SNELL                              ADDRESS ON FILE
NANCY B SIMPSON                              ADDRESS ON FILE
NANCY CARDENAS, TREASURER TAX COLLECTOR      220 S. LASSEN ST                     STE 3                                                                                       SUSANVILLE        CA      96130
NANCY CURRY TRUSTEE                          1000 WILSHIRE BLVD STE 870                                                                                                       LOS ANGELES       CA      90017
NANCY FIRST                                  ADDRESS ON FILE
NANCY GRANT,  APPELLANT                      PRO SE                               NANCY GRANT                                    4673 SE WILBURG DRIVE                        ARCADIA           FL      34266
NANCY GRIEGO                                 ADDRESS ON FILE
NANCY HOLLAND &                              ADDRESS ON FILE
NANCY J GARGULA BK CASE 09‐24068             100 E WAYNE ST                                                                                                                   SOUTH BEND        IN      46601
NANCY J WHALEY CH 13 TRUSTEE                 303 PEACHTREE CENTER AVE 120                                                                                                     ATLANTA           GA      30303
NANCY K NEIDICH CH 13 TRUSTEE                PO BOX 279806                                                                                                                    MIRAMAR           FL      33027
NANCY L SPENCER GRIGSBY, TRUSTEE             4201 MITCHELLVILLE RD  STE 401                                                                                                   BOWIE             MD      20716
NANCY LIN                                    ADDRESS ON FILE
NANCY LUSE                                   ADDRESS ON FILE
NANCY MARKS, ET AL.                          W. CHRIS KNEESHAW                    LOVENBERG & ASSOCIATES, PC                     6 BEACON STREET, SUITE 1115                  BOSTON            MA      02108
NANCY PADILLA                                ADDRESS ON FILE
NANCY RASMUSSEN                              ADDRESS ON FILE
NANCY TRAFTON                                GORMAN LAW OFFICES, P.C.             TERRY P. GORMAN, ESQ.                          615 W. BARTLETT ST.                          BUDA              TX      78610
NANCY WHITE                                  ADDRESS ON FILE
NANDA, PARVIN                                ADDRESS ON FILE
NANO ENVIRONMENTAL                           636 LONG POINT RD                                                                                                                MOUNT PLEASANT    SC      29464
NANSEMOND ON THE BAY CONDOMINUM              100 E OCEAN VIEW AVE.                                                                                                            NORFOLK           VA      23503
NANTICOKE CITY  CITY BIL                     BERKHEIMER ASSOCIATES                50 N 7TH ST.                                                                                BANGOR            PA      18013
NANTICOKE CITY  CO BILL                      LUZERNE CO                           200 N. RIVER ST.                                                                            WILKES‐BARRE      PA      18711
NANTICOKE TOWN                               BC DIRECTOR OF OMB                   60 HAWLEY ST                                                                                BINGHAMTON        NY      13901
NANTUCKET PLACE OF PENSACOLA HOA, INC.       908 GARDEN GATE CIRCLE                                                                                                           PENSACOLA         FL      32504
NANTUCKET TOWN                               NANTUCKET TOWN ‐ TAX COL             37 WASHINGTON STREET                                                                        NANTUCKET         MA      02554
NANTY‐GLO BORO                               NANTY‐GLO BORO ‐ TAX COL             1015 FIRST STREET SUITE                                                                     NANTY GLO         PA      15943
NANUET UFS    (CLARKSTOW                     NANUET UFS‐TAX COLLECTOR             10 MAPLE AVE                                                                                NEW CITY          NY      10956
NAPA COUNTY                                  NAPA COUNTY ‐ TAX COLLEC             1195 THIRD STREET, ROOM                                                                     NAPA              CA      94559
NAPA COUNTY TAX COLLECTOR                    1195 THIRD STREET                    SUITE 108                                                                                   NAPA              CA      94559
NAPA VALLEY ROOFING AND CONSTRUCTION         BRUCE TRASK                          BRUCE H. TRASK                                 1020 SOSCOL FERRY ROAD                       NAPA              CA      94558
NAPLES & SPENCE ATTORNEYS AT LAW             PLLC                                 2807 N TENTH ST  7                                                                          SAINT AUGUSTINE   FL      32084
NAPLES CS (CMBD TNS)                         NAPLES CS ‐ TAX COLLECTO             136 NORTH MAIN ST                                                                           NAPLES            NY      14512
NAPLES TOWN                                  NAPLES TOWN ‐TAX COLLECT             P.O. BOX 1757                                                                               NAPLES            ME      04055
NAPLES TOWN                                  NAPLES TOWN‐TAX COLLECTO             P.O. BOX 504                                                                                NAPLES            NY      14512
NAPLES VILLAGE                               NAPLES VILLAGE ‐ CLERK               106 SOUTH MAIN STREET                                                                       NAPLES            NY      14512
NAPLES WINTERPARK VI, INC.                   C/O GRIGSBY LAW, P.A.                9240 BONITA BEACH RD., SUITE 1117                                                           BONITA SPRINGS    FL      34135
NAPOLEON TOWNSHIP                            NAPOLEON TOWNSHIP ‐ TREA             PO BOX 385                                                                                  NAPOLEON          MI      49261
NAPOLEONVILLE TOWN                           NAPOLEONVILLE TOWN ‐ COL             P O BOX 6                                                                                   NAPOLEONVILLE     LA      70390
NAPOLI TOWN                                  NAPOLI TOWN‐ TAX COLLECT             9004 ROUTE 242                                                                              LITTLE VALLEY     NY      14755
NAQSHABANDI, SAAD                            ADDRESS ON FILE
NAQUANN SANDERS &                            RENAYE SANDERS                       2806 MAJESTY LN                                                                             EDGEWOOD          MD      21040
NARBERTH BORO                                NARBERTH BORO ‐ TAX COLL             100 CONWAY AVE ‐ MUNI BL                                                                    NARBERTH          PA      19072
NARINESINGH, TANESHA                         ADDRESS ON FILE
NARINESINGH, TRISTAN                         ADDRESS ON FILE
NARKIEWICZ, JODI                             ADDRESS ON FILE
NARRAGANSETT BAY                             INSURANCE COMPANY                    PO BOX 415880                                                                               BOSTON            MA      02241
NARRAGANSETT BAY                             INSURANCE COMPANY                    PO BOX 9133                                                                                 MARLBOROUGH       MA      01752
NARRAGANSETT BAY                             P O  BOX 415880                                                                                                                  BOSTON            MA      02241
NARRAGANSETT BAY                             P O  BOX 9133                                                                                                                    MARLBOROUGH       MA      01752
NARRAGANSETT BAY                             PO BOX 419305                                                                                                                    BOSTON            MA      02241
NARRAGANSETT BAY COMMISSION                  ONE SERVICE ROAD                                                                                                                 PROVIDENCE        RI      02905
NARRAGANSETT BAY INS                         2 MORRISSEY BOULEVARD                                                                                                            DORCHESTER        MA      02125
NARRAGANSETT BAY INS                         BOFA LB 419311MA55270207             2 MORRISSEY BLVD                                                                            DORCHESTER        MA      02125
NARRAGANSETT BAY INS CO                      BOFA LB415880 MA55270207             2 MORRISSEY BLVD                                                                            DORCHESTER        MA      02125
NARRAGANSETT TOWN                            NARRAGANSETT TN‐TAX COLL             25 FIFTH AVE                                                                                NARRAGANSETT      RI      02882
NARRATIVELY, INC.                            ATTN: GENERAL COUNSEL                30 JOHN STREET                                                                              BROOKLYN          NY      11201
NARRATIVELY, INC.                            ATTN: NOAH ROSENBERG, PRESIDENT      30 JOHN ST.                                                                                 BROOKLYN          NY      11201
NARROWS TOWN                                 NARROWS TOWN ‐ TREASURER             P O BOX 440                                                                                 NARROWS           VA      24124
NARVELL LEWIS                                12627 S DIANE DR                                                                                                                 PALOS HEIGHTS     IL      60463
NASA CONSTRUCTION LLC                        ALLAN NASSEH                         470 CENTRAL AVENUE                                                                          CARLSTADT         NJ      07072
NASDAQ OMX CORPORATE SOLUTIONS LLC           C/O WELLS FARGO BANK NA              LOCKBOX 11700  PO BOX 780700                                                                PHILADELPHIA      PA      19178‐0700
NASEWAUPEE TOWN                              NASEWAUPEE TWN TREASURER             7191 GUILETTE RD                                                                            STURGEON BAY      WI      54235
NASH COUNTY                                  NASH COUNTY ‐ TAX COLLEC             120 W. WASHINGTON ST, ST                                                                    NASHVILLE         NC      27856
NASH COUNTY TAX DEPT                         NASH COUNTY OFFICE BUILDING          120 W WASHINGTON ST, STE 2058                                                               NASHVILLE         NC      27856
NASH LEE ESTATES HOA INC                     4045 FIVE FORKS TRICKUM RD B8                                                                                                    LILBURN           GA      30047




                                                                                                               Page 619 of 998
                                      19-10412-jlg                  Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        623 of 1004
Creditor Name                              Address1                                   Address2                                     Address3      City               State   Zip          Country
NASH, CHRISTINA                            ADDRESS ON FILE
NASH, JACQUELINE                           ADDRESS ON FILE
NASHA TOMA & AIDA TOMA                     3038 N FREDERIC ST                                                                                    BURBANK            CA      91504
NASHOTAH VILLAGE                           WAUKESHA COUNTY TREASURE                   515 W MORELAND BLVD. RM                                    WAUKESHA           WI      53188
NASHUA CITY                                NASHUA CITY ‐ TAX COLLEC                   229 MAIN STREET                                            NASHUA             NH      03060
NASHVILLE CITY                             NASHVILLE CITY‐TAX COLLE                   PO BOX 495                                                 NASHVILLE          GA      31639
NASHVILLE TOWN                             NASHVILLE TOWN ‐ TAX COL                   P O BOX 987                                                NASHVILLE          NC      27856
NASHVILLE TOWN                             NASHVILLE TWN TREASURER                    PO BOX 421                                                 CRANDON            WI      54520
NASHVILLE VILLAGE                          NASHVILLE VILLAGE ‐ TREA                   203 N MAIN ST                                              NASHVILLE          MI      49073
NASSAU COUNTY                              86130 LICENSE ROAD                                                                                    FERNANDINA BEACH   FL      32034
NASSAU COUNTY                              NASSAU COUNTY‐TAX COLLEC                   86130 LICENSE RD ‐ STE 3                                   FERNANDINA         FL      32034
NASSAU COUNTY TAX COLLECTOR                86130 LICENSE ROAD                                                                                    FERNANDINA BEACH   FL      32034
NASSAU COUNTY TAX COLLECTOR                86130 LICENSE ROAD SUITE 3                                                                            FERNANDINA BEACH   FL      32034
NASSAU COUNTY TREASURER                    1 WEST ST                                                                                             MINEOLA            NY      11501
NASSAU COUNTY TREASURER                    1 WEST STREET                              1ST FLOOR                                                  MINEOLA            NY      11501
NASSAU TOWN                                NASSAU TOWN ‐ TAX COLLEC                   P.O. BOX 214                                               NASSAU             NY      12123
NASSAU VILL.(TWN.NASSAU)                   NASSAU VILL ‐ CLERK                        PO BOX 452                                                 NASSAU             NY      12123
NAST ROOFING CO.                           138 W STATE ROAD 84                                                                                   FORT LAUDERDALE    FL      33315
NASTA, DANIEL                              ADDRESS ON FILE
NASTAR CONSTRUCTION INC.                   4005 DEL PRADO BLVD                                                                                   CAPE CORAL         FL      33904
NATALIE GOUVEA                             ADDRESS ON FILE
NATALIE HAASE                              ADDRESS ON FILE
NATALIE KRUGER &                           ADDRESS ON FILE
NATALIE LEE & BRIAN LOWE                   ADDRESS ON FILE
NATALIE SMITH                              ADDRESS ON FILE
NATASHA L. LEONARD, ET AL.                 LYNN DRYSDALE                              126 WEST ADAMS STREET                                      JACKSONVILLE       FL      32202
NATASHA LATOYA BOSTIC                      ADDRESS ON FILE
NATASHA MAGO &                             ADDRESS ON FILE
NATASHA MERUELO ESQ                        ADDRESS ON FILE
NATASHA RICHARDS                           ADDRESS ON FILE
NATCHITOCHES CITY                          NATCHITOCHES CITY ‐ COLL                   P O BOX 639                                                NATCHITOCHES       LA      71458
NATCHITOCHES PARISH                        NATCHITOCHES PARISH COLL                   P O BOX 266                                                NATCHITOCHES       LA      71458
NATCHITOCHES PARISH CLERK OF COURT         PO BOX 476                                                                                            NATCHITOCHES       LA      71458
NATHALIE RADWAY                            NATHALIE RADWAY, PRO SE                    13116 LIMETREE ROAD                                        SILVER SPRING      MD      20904
NATHAN & NATHAN, P.C.                      2215 1ST AVE S                                                                                        BIRMINGHAM         AL      35233
NATHAN FORCH                               ADDRESS ON FILE
NATHAN GRAHAM                              ADDRESS ON FILE
NATHAN LANE AGENCY                         545 GOFFLE RD                                                                                         WYCKOFF            NJ      07481
NATHAN, ANGELICA                           ADDRESS ON FILE
NATHAN, VONKIERA                           ADDRESS ON FILE
NATHANAEL TARTICK                          ADDRESS ON FILE
NATHANIEL DAVIS &                          ADDRESS ON FILE
NATHANIEL MAGUIRE                          ADDRESS ON FILE
NATHANIEL WALKER AND                       ADDRESS ON FILE
NATHANS COURT NEIGHBORHOOD ASSOCIATION     PO BOX 48855                                                                                          TAMPA              FL      33646
NATHIL CONSTRUCTION LLC                    149 NW 158 ST                                                                                         MIAMI              FL      33169
NATICK TOWN                                NATICK TOWN ‐ TAX COLLEC                   13 EAST CENTRAL STREET                                     NATICK             MA      01760
NATION 1 ELECTRICAL SERVICES, INC.         1300 NORTH FEDERAL HIGHWAY  102                                                                       BOCA RATON         FL      33432
NATION CLAIM SERVICES                      16430 NW 59TH AV 101                                                                                  MIAMI LAKES        FL      33014
NATION CLAIM SERVICES LLC                  NATIONWIDE CLAIM SERVICES, LLC             16430 NW 59 AVE UNIT 101                                   MIAMI LAKES        FL      33014
NATION ROOFING                             12240 BELLA TERRA CTR WA                                                                              RICHMOND           TX      77406
NATIONAL ADJUSTER SERVIC                   907 ATLANTIC DR                                                                                       WEST CHICAGO       IL      60185
NATIONAL ADJUSTERS INC                     21710 MADERA ROAD                                                                                     FORT MYERS BEACH   FL      33931
NATIONAL APPRAISAL INC                     8821 NORTHCOTE AVENUE                                                                                 MUNSTER            IN      46321
NATIONAL ASSET MANAGEMENT INC              P.O. BOX 346                                                                                          BRISTOW            OK      74010
NATIONAL BANKRUPTCY SERVICES               7501 ESTERS BLVD, SUITE 190,               FROST LOCKBOX, NBS, BOX 224525                             IRVING             TX      75063
NATIONAL BANKRUPTCY SERVICES LLC           PO BOX 224525                                                                                         DALLAS             TX      75222‐4525
NATIONAL BANKRUPTCY SERVICES, LLC          ATTN: GENERAL COUNSEL                      14841 DALLAS PARKWAY                         SUITE 300     DALLAS             TX      75254
NATIONAL BANKRUPTCY SERVICES, LLC          ATTN: GENERAL COUNSEL                      9441 LBJ FREEWAY                             SUITE 250     DALLAS             TX      75243
NATIONAL BIRCHWOOD                         GROUND RENT                                135 PINELAWN RD 230S                                       MELVILLE           NY      11747
NATIONAL CAS                               P O BOX 2057                                                                                          KALISPELL          MT      59903
NATIONAL CATASTROPHE                       RESTORATION INC                            8447 EAST 35TH ST N                                        WICHITA            KS      67226
NATIONAL CONSULTANTS AND RESTORATION       7210 LONE OAK RD                                                                                      SPRING GROVE       IL      60081
NATIONAL CREDIT UNION                      ADMINISTRATION  AMAC                       4807 SPICEWOOD SPRINGS RD, SUITE 5100                      AUSTIN             TX      78759
NATIONAL CREDITORS CONNECTION, INC.        ATTN: ALLEN JAY LOEB ‐ VICE PRESIDENT      14 ORCHARD ROAD                                            LAKE FOREST        CA      92630
NATIONAL CREDITORS CONNECTION, INC.        ATTN: GENERAL COUNSEL                      14 ORCHARD ROAD                              SUITE 100     LAKE FOREST        CA      92630
NATIONAL CREDITORS CONNECTION, INC.        CAITLIN ANDREWS                            14 ORCHARD ROAD                                            LAKE FOREST        CA      92630
NATIONAL CUSTOM RENOVATIONS INCORPORATED   MICHAEL J. CATAPANO                        36A SMITHTOWN POLK BLVD                                    CENTEREACH         NY      11720
NATIONAL DATA CENTER INC                   3595 MT DIABLO BLVD  STE 270                                                                          LAFAYETTE          CA      94549‐8307
NATIONAL DATA CENTER, INC.                 ATTN: CHIEF OPERATING OFFICER              3595 MT. DIABLO BLVD                         SUITE 270     LAFAYETTE          CA      94549




                                                                                                                 Page 620 of 998
                                       19-10412-jlg                 Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                                 Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  624 of 1004
Creditor Name                              Address1                             Address2                                        Address3                                     City                 State   Zip          Country
NATIONAL DATA CENTER, INC.                 ATTN: DAVID SHAPIRO                  3529 MT. DIABLO BLVD.                           SUITE 270                                    LAFAYETTE            CA      94549
NATIONAL DATA CENTER, INC.                 ATTN: GENERAL COUNSEL                2300 CONTRA COSTA BLVD.                         SUITE 270                                    PLEASANT HILL        CA      94523
NATIONAL DEFAULT                           OLIVIA TODD                          7720 N. 16TH STREET SUITE 300                                                                PHOENIX              AZ      85020
NATIONAL DEFAULT SERVICING CORPORATION     7720 NORTH 16TH STREET               SUITE 300                                                                                    PHOENIX              AZ      85020
NATIONAL FIELD NETWORK                     4581 ROUTE 9                         SUITE 100                                                                                    HOWELL               NJ      07731
NATIONAL FIELD NETWORK                     SHARI KNOTT                          4581 ROUTE 9 NORTH                              SUITE 109                                    HOWELL               NJ      07731
NATIONAL FIELD REPRESENTATIVES INC         136 MAPLE AVENUE                                                                                                                  CLAREMONT            NH      03743
NATIONAL FIELD REPRESENTATIVES, INC (LD)   136 MAPLE AVENUE                                                                                                                  CLAREMONT            NH      03743
NATIONAL FIELD REPRESENTATIVES, INC (RC)   136 MAPLE AVENUE                                                                                                                  CLAREMONT            NH      03743
NATIONAL FIELD REPRESENTATIVES, INC. (N)   136 MAPLE AVENUE                                                                                                                  CLAREMONT            NH      03743
NATIONAL FIRE AND CAS CO                   P O BOX 157                                                                                                                       BLOOMINGTON          IL      61702
NATIONAL FIRE INS CO                       333 S WABASH AVE                                                                                                                  CHICAGO              IL      60685
NATIONAL FIRST RESPONSE                    127 S RIVER DRIVE                                                                                                                 TEMPE                AZ      85281
NATIONAL FLOOD INSURANCE PROGRAM           7701 COLLEGE BOULEVARD               SUITE 200                                                                                    OVERLAND PARK        KS      66210
NATIONAL FLOOD RESEARCH
NATIONAL FLOOD SERVICES                    555 CORPORATE DRIVE                                                                                                               KALISPELL            MT      59901
NATIONAL FLOOD SERVICES                    6325 COCHRAN ROAD                    SUITE 1                                                                                      SOLON                OH      44139
NATIONAL FOUNDERS LP                       824 NORTH MARKET STREET              SUITE 220                                                                                    WILMINGTON           DE      19801
NATIONAL GENERAL                           LB OPERATIONS 20TH FL                800 SUPERIOR AVE E                                                                           CLEVELAND            OH      44104
NATIONAL GENERAL                           P O BOX 3199                                                                                                                      WINSTON SALEM        NC      29101
NATIONAL GENERAL                           P O BOX 89431                                                                                                                     CLEVELAND            OH      44101
NATIONAL GENERAL INSURANCE                 27615 NETWORK PLACE                                                                                                               CHICAGO              IL      60673
NATIONAL GNRL INS CO                       LB SRVCS MAC C7301‐L25               1740 BROADWAY FL2 L2                                                                         DENVER               CO      80274
NATIONAL GRID                              NARRAGANSETT ELECTRIC COMPANY        280 MELROSE STREET                                                                           PROVIDENCE           RI      02907
NATIONAL GRID                              PO BOX 11737                                                                                                                      NEWARK               NJ      07101
NATIONAL GRID                              PO BOX 11737                                                                                                                      NEWARK               NJ      07101‐4737
NATIONAL GRID                              PO BOX 11739                                                                                                                      NEWARK               NJ      07101
NATIONAL GRID                              PO BOX 11739                                                                                                                      NEWARK               NJ      07101‐4739
NATIONAL GRID                              PO BOX 11742                                                                                                                      NEWARK               NJ      07101‐4742
NATIONAL GROUP                             P O BOX 2057                                                                                                                      KALISPELL            MT      59903
NATIONAL INS AGENCY                        330 S STATE ST                                                                                                                    NEWTOWN              PA      18940
NATIONAL INS SRVCS                         1425 SE 3RD AVE                                                                                                                   OCALA                FL      34471
NATIONAL INS UNDERW                        800 YAMATO RD  100                                                                                                                BOCA RATON           FL      33431
NATIONAL INTERSTATE                        P.O. BOX 1108                                                                                                                     EVERET               WA      98206
NATIONAL INTERSTATE INS                    CO                                   3250 INTERSTATE DR                                                                           RICHFIELD            OH      44286
NATIONAL INTERSTATE INS                    CO                                   P.O. BOX 548                                                                                 RICHFIELD            OH      44286
NATIONAL INTERSTATE INS                    P O BOX 548                                                                                                                       RICHFIELD            OH      44286
NATIONAL LLOYDS INS CO                     325 N ST PAUL 800                                                                                                                 DALLAS               TX      75201
NATIONAL LLOYDS INS CO                     510 N VALLEY MILLS RD202                                                                                                          WACO                 TX      76710
NATIONAL MANAGEMENT &                      MARIA & ANASTASIOS DRES              PO BOX 365                                                                                   TOPSFIELD            MA      01983
NATIONAL MANAGEMENT AND                    PRESERVATION SERVICES, LLC           ATTN: GENERAL COUNSEL                           4581 US HIGHWAY 9                            HOWELL               NJ      07731
NATIONAL MANAGEMENT AND                    PRESERVATION SERVICES, LLC           D/B/A NATIONAL FIELD NETWORK                    ATTN: GENERAL COUNSEL  4581 US HIGHWAY 9     HOWELL               NJ      07731
NATIONAL MORTGAGE INS                      PO BOX 660849                                                                                                                     DALLAS               TX      75266
NATIONAL MORTGAGE INSURANCE CORPORATION    ATTN: GENERAL COUNSEL                2100 POWELL STREET                              12TH FLOOR                                   EMERYVILLE           CA      94608
NATIONAL NOTARY ASSN PROCESSING CTR        PO BOX 749991                                                                                                                     LOS ANGELES          CA      90074‐9991
NATIONAL PACIFIC INS                       LIMITED                              PO BOX 1386                                                                                  PAGO PAGO            AS      96799
NATIONAL PAINTING ASSOCIATES, INC.         PATRIC STRICKLER                     10650 RAINIER AVE SOUTH                                                                      SEATTLE              WA      98178
NATIONAL PARK BORO                         NATIONAL PARK BORO ‐ COL             7 SOUTH GROVE AVENUE                                                                         NATIONAL PARK        NJ      08063
NATIONAL PUBLIC ADJUSTERS, INC.            PAUL VITACOLONNA                     207 BUCK ROAD, LOWER LEVEL, SUITE1                                                           HOLLAND              PA      18966
NATIONAL REAL ESTATE INFO. SERV.           100 BEECHAM DRIVE                                                                                                                 PITTSBURGH           PA      15205‐4601
NATIONAL REAL ESTATE INS                   GROUP                                7509 NW TIFFANY SPRINGS                                                                      KANSAS CITY          MO      64153
NATIONAL REALTY COMPANY                    807 E 16TH AVENUE                                                                                                                 CORDELE              GA      31015
NATIONAL REALTY COMPANY                    ATTN: JEFF SMITH                     807 EAST 16TH AVENUE                                                                         CORDELE              GA      31015
NATIONAL RESTORATION                       TECHNOLOGIES                         14830 BOUDREAUX RD                                                                           TOMBALL              TX      77377
NATIONAL RESTORATION TECHNOLOGIES          RKA MARKETING LLC                    RKA MARKETING LLC                               14830 BOUDREAUX RD                           TOMBALL              TX      77377
NATIONAL RESTORATIONS                      LLC                                  2924 EMERYWOOD PKWY 110                                                                      RICHMOND             VA      23294
NATIONAL RISK                              PREFIX AHH, GH                       P O BOX 20869                                                                                ST PETERSBURG        FL      33742
NATIONAL RISK EXPERTS                      11380 PROSPERITY FARMS               RD 113                                                                                       PALM BEACH GARDENS   FL      33410
NATIONAL RISK SLTNS                        970 LAKE CARILLON 200                                                                                                             ST PETERSBURG        FL      33716
NATIONAL RISK SOLUTIONS                    PO BOX 21407                                                                                                                      SAINT PETERSBURG     FL      33742
NATIONAL SECURITY FIRE                     P O BOX 703                                                                                                                       ELBA                 AL      36323
NATIONAL SECURITY FIRE &                   CASUALTY                             661 E DAVIS ST                                                                               ELBA                 AL      36323
NATIONAL SECURITY FIRE & CASUALTY          PO BOX 703                                                                                                                        ELBA                 AL      36323
NATIONAL SPECIALTY                         16004 EAST 23RD ST S                                                                                                              INDEPENDENCE         MO      64055
NATIONAL SUPPORT SOLUTIONS                 CAPITAL CENTER BUILDING              239 ARTERIAL HOSTOS STE 701                                                                  SAN JUAN             PR      00918
NATIONAL UNION                             AIG, FINANCIAL LINES CLAIMS          ATTN: STEPHANIE ALMANSA                         PO BOX 25947                                 SHAWNEE MISSION      KS      66225
NATIONAL UNION (AIG)                       AIG, FINANCIAL LINES CLAIMS          ATTN: STEPHANIE ALMANSA                         PO BOX 25947                                 SHAWNEE MISSION      KS      66225
NATIONAL UNION FIRE                        AIG, FINANCIAL LINES CLAIMS          ATTN: STEPHANIE ALMANSA                         PO BOX 25947                                 SHAWNEE MISSION      KS      66225
NATIONAL UNION FIRE INS                    70 PINE ST 18FL                                                                                                                   NEW YORK             NY      10270
NATIONAL UNION FIRE INS                    P O  BOX 30174                                                                                                                    NEW YORK             NY      10087




                                                                                                              Page 621 of 998
                                      19-10412-jlg                 Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  625 of 1004
Creditor Name                              Address1                             Address2                                     Address3                                  City               State   Zip        Country
NATIONLAND ADJ & EST OF                    I CAMPBELL & R CAMPBELL              14475 WAVERLY AVE                                                                      MIDLOTHIAN         IL      60445
NATIONS CONTRACTING INC                    1427 N HIGHWAY 67                    SUITE 200                                                                              CEDAR HILL         TX      75104
NATIONS ESCROW SERVICES OF CA INC          4747 VIEWRIDGE AVE                   SUITE 210                                                                              SAN DIEGO          CA      92123
NATIONS LENDING SERVICE                    9801 LEGLER RD                                                                                                              LENEXA             KS      66219
NATIONS LENDING SERVICES                   NATIONS TITLE AGENCY                 9801 LEGLER                                                                            LENEXA             KS      66219
NATIONS LENDING SERVICES, INC.             NATIONS TITLE AGENCY, INC.           9801 LEGLER RD                                                                         LENEXA             KS      66219
NATIONS TITLE AGENCY, INC.                 DBA NATIONS LENDING SERVICES         ATTN: GENERAL COUNSEL                        9801 LEGLER ROAD                          LENEXA             KS      66219‐1286
NATIONS VALUATION SERVICES, INC.           5348 W 95TH STREET                                                                                                          PRAIRIE VILLAGE    KS      66207
NATIONS VALUATION SERVICES, INC.           ATTN: GENERAL COUNSEL                3700 CORPORATE DR.                           SUITE 100                                 COLUMBUS           OH      43231
NATIONS VALUATION SERVICES, INC.           ATTN: GENERAL COUNSEL                5348 W. 95TH ST.                                                                       PRAIRIE VILLAGE    KS      66207
NATIONSTAR MORTGAGE HOLDINGS, INC.         P O BOX 619098                                                                                                              DALLAS             TX      75261‐9741
NATIONSTAR MORTGAGE LLC, ET AL.            DANIEL I. MCCRAAIE, ESQUIRE          26 SOUTH 5TH STREET                                                                    FEMANDINA BEACH    FL      32034
NATIONSTAR MORTGAGE LLC, ET AL.            LYNN DRYSDALE, ESQUIRE               126 WEST ADAMS STREET                                                                  JACKSONVILLE       FL      32202
NATIONSTAR MORTGAGE LLC, ET AL.            MICHAEL J. OWEN, ESQ.                LAW OFFICES OF MICHAEL J. OWEN, PLLC         330 PAULS DR., STE. 104,                  BRANDON            FL      33511
NATIONSTAR SERVICING, LLC, ET AL.          POLARIS LEGAL GROUP                  RACHEL M. COE                                4400 N. FEDERAL HIGHWAY, SUITE A          LIGHTHOUSE POINT   FL      33064
NATIONWIDE AFFORDABLE IN                   35361 S DAIRY ASHFORD C                                                                                                     HOUSTON            TX      77082
NATIONWIDE AGRIBUSINESS                    P O BOX 514540                                                                                                              LOS ANGELES        CA      90051
NATIONWIDE AGRIBUSINESS                    WF LB DEPT 997130                    666 WALNUT ST STE 700                                                                  DES MOINES         IA      50309
NATIONWIDE FLOOD INS                       P O BOX 341734                                                                                                              BETHESDA           MD      20827
NATIONWIDE FLOOD RESEARCH, INC.            17218 PRESTON RD                                                                                                            DALLAS             TX      75252
NATIONWIDE GEN INS AR IL                   P O BOX 742522                                                                                                              CINCINNATI         OH      45274
NATIONWIDE GEN INS CT DE                   P O  BOX 13958                                                                                                              PHILADELPHIA       PA      19101
NATIONWIDE INS                             1000 NATIONWIDE DR                                                                                                          HARRISBURG         PA      17110
NATIONWIDE INS                             2080 CABOT BLVD WEST                                                                                                        LANGHORNE          PA      19047
NATIONWIDE INS                             2525 CORP PLACE STE 250                                                                                                     MONTEREY PARK      CA      91754
NATIONWIDE INS                             5065 WOOSTER RD                                                                                                             CINCINNATI         OH      45226
NATIONWIDE INS                             6125 LAKEVIEW RD STE 800                                                                                                    CHARLOTTE          NC      28269
NATIONWIDE INS                             ATTN NATIONWIDE BOX96040             6125 LAKEVIEW RD STE 800                                                               CHARLOTTE          NC      28269
NATIONWIDE INS                             ATTN RTL LB 742522                   5065 WOOSTER RD                                                                        CINCINNATI         OH      45226
NATIONWIDE INS                             ATTN:NATIONWIDE 60068                2525 CORP PLACE STE 250                                                                MONTEREY PARK      CA      91754
NATIONWIDE INS                             P O BOX 60697                                                                                                               LOS ANGELES        CA      90060
NATIONWIDE INS                             WF LB DEP                            2080 CABOT BLVD WEST                                                                   LANGHORNE          PA      19047
NATIONWIDE INS CO                          555 CORPORATE DRIVE                                                                                                         KALISPELL          MT      59901
NATIONWIDE INS CO                          P O BOX 15663                                                                                                               WORCESTER          MA      01615
NATIONWIDE INS GROUP                       P O BOX 2057                                                                                                                KALISPELL          MT      59903
NATIONWIDE INS OF AMER                     P O  BOX 60068                                                                                                              CITY OF INDUSTRY   CA      91716
NATIONWIDE INS OF AMER                     P O BOX 10479                                                                                                               DES MOINES         IA      50306
NATIONWIDE INS OF AMER                     PREFIX:HNC                           P O BOX 60068                                                                          CITY OF INDUSTRY   CA      91716
NATIONWIDE INS SRVCS                       2786 NW 79 AVE                                                                                                              MIAMI              FL      33122
NATIONWIDE INSURANCE                       ONE NATIONWIDE PLAZA                                                                                                        COLUMBUS           OH      43216
NATIONWIDE INSURANCE                       P O BOX 742522                                                                                                              CINCINNATI         OH      45274
NATIONWIDE INSURANCE                       P.O. BOX 96040                                                                                                              CHARLOTTE          NC      28296‐0040
NATIONWIDE INSURANCE CO                    P O BOX 96040                                                                                                               CHARLOTTE          NC      28296
NATIONWIDE MUTUAL FIRE                     INS AND FLOOD ONLY                   P O BOX 2057                                                                           KALISPELL          MT      59903
NATIONWIDE MUTUAL FIRE INSURANCE COMPANY   P.O. BOX 2057                                                                                                               KALISPELL          MT      59903‐2057
NATIONWIDE MUTUAL INSURANCE COMPANY        P O BOX 731178                                                                                                              DALLAS             TX      75373
NATIONWIDE P&C                             CT,DE,MA,ME,NH,NJ,NY,PA              P O BOX 13958                                                                          PHILADELPHIA       PA      19101
NATIONWIDE PRIVATE CLIEN                   DEPT 781900                          9000 HAGGERTY RD                                                                       BELLEVILLE         MI      48111
NATIONWIDE PRIVATECLIENT                   P O BOX 78000                        DEPT 781900                                                                            DETROIT            MI      48278
NATIONWIDE RECOVERY SERVICE INC.           5655 PEACHTREE PKWY, SUITE 2013                                                                                             NORCROSS           GA      30092
NATIONWIDE ROOFING                         5515 S. ORANGE AVE.                                                                                                         ORLANDO            FL      32809
NATIONWIDE ROOFING                         5724 PORT CONCORDE LN                                                                                                       ORLANDO            FL      32829
NATIONWIDE TERMITE & PEST CONTROL, INC.    810 79TH STREET, STE A                                                                                                      NEWPORT NEWS       VA      23605
NATIONWIDE TITLE CLEARING INC              2100 ALT 19 NORTH                                                                                                           PALM HARBOR        FL      34683
NATIONWIDE TITLE CLEARING INC              ATTN: DEBBIE LASTORIA                2100 ALT 19 NORTH                                                                      PALM HARBOR        FL      34683
NATIONWIDE TITLE CLEARING, INC.            ATTN: CHIEF LEGAL OFFICER            2100 ALT. 19 NORTH                                                                     PALM HARBOR        FL      34683
NATIONWIDE TITLE CLEARING, INC.            ATTN: GENERAL COUNSEL                2100 ALT. 19 NORTH                                                                     PALM HARBOR        FL      34683
NATIONWIDE TITLE CLEARING, INC.            ATTN: GENERAL COUNSEL                7929 BROOKRIVER DR                           SUITE 270                                 DALLAS             TX      75247
NATIONWIDE/FREEDOM SPECIALTY               7 WORLD TRADE CENTER                 250 GREENWICH STREET, 37TH FLOOR                                                       NEW YORK           NY      10007
NATL FLOOD INS PROGRAM                     FAIR PLAN ‐ FLOOD                    P O BOX 913111                                                                         DENVER             CO      80291
NATL FLOOD INS PROGRAM                     P O BOX 790348                                                                                                              SAINT LOUIS        MO      63179
NATL GRANGE MUT                            FLOOD                                P.O. BOX 2057                                                                          KALISPELL          MT      59903
NATL LLOYDS INS                            P O BOX 2650                                                                                                                WACO               TX      76702
NAT'L MGMT AND PRESERVATION SVCS, LLC      VICTOR A. DEUTCH, ESQ.               DEUTCH & ASSOCIATES LLC                      KISLAK BLDG  1000 US HWY 9 N, STE 204     WOODBRIDGE         NJ      07095
NAT'L MGMT AND PRESERVATION SVCS, LLC      VICTOR A. DEUTCH, ESQ.               DEUTCH & ASSOCIATES, LLC                     1000 U.S. HIGHWAY 9 NORTH, STE 204        WOODBRIDGE         NJ      07095
NATL REST & FACIL SRV                      604                                  1001 LOWER LANDING RD                                                                  BLACKWOOD          NJ      08012
NATL UNITY INS CO                          15303 HUEBNER RD BLD 1                                                                                                      SAN ANTONIO        TX      78248
NATOLI, MATTHEW                            ADDRESS ON FILE
NATRONA COUNTY                             200 N. CENTER                        SUITE 130                                                                              CASPER             WY      82601
NATRONA COUNTY                             NATRONA COUNTY‐TREASURER             PO BOX 2290                                                                            CASPER             WY      82602




                                                                                                           Page 622 of 998
                                      19-10412-jlg             Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                626 of 1004
Creditor Name                            Address1                             Address2                                      Address3              City              State   Zip          Country
NATURA INC                               600 SW NATURA AVE                                                                                        DEERFIELD BEACH   FL      33441
NATURAL DISASTER PROTECT                 PO BOX 203703                                                                                            DALLAS            TX      75320
NATURAL LINES HOME IMPROVEMENTS          CHRISTOPHER L. MYATT                 1600 ULSTER DRIVE                                                   ELIZABETH CITY    NC      27909
NAUGATUCK TAX COLLECTOR                  229 CHURCH ST.                       3RD FL                                                              NAUGATUCK         CT      06770
NAUGATUCK TOWN                           NAUGATUCK TOWN ‐ TAX COL             229 CHURCH ST‐TOWN HALL                                             NAUGATUCK         CT      06770
NAUTILUS INS CO                          7273 BUTHERUF DR                                                                                         SCOTTSDALE        AZ      85260
NAVA, HECTOR                             ADDRESS ON FILE
NAVAJO CONTRACTORS INC                   FRANK RODRIGUEZ                      1031 W. 2ND ST                                                      POMONA            CA      91766
NAVAJO COUNTY                            NAVAJO COUNTY ‐ TREASURE             PO BOX 668                                                          HOLBROOK          AZ      86025
NAVAJO COUNTY TREASURER                  100 EAST CARTER DRIVE                SOUTH HIGHWAY 77                                                    HOLBROOK          AZ      86025
NAVAJO COUNTY TREASURER                  PO BOX 668                                                                                               HOLBROOK          AZ      86025
NAVARRETE HANDYMAN SERVICES              ROLLY NAVARRETE                      ROLLY NAVARRETE                               212 OTTERBEIN AVE     ROLAND HEIGHT     CA      91748
NAVARRO COUNTY                           NAVARRO COUNTY ‐ TAX COL             P O BOX 1070                                                        CORSICANA         TX      75151
NAVARRO COUNTY CLERK                     PO BOX 423                                                                                               NAVARRO           TX      75151
NAVARRO COUNTY TAX ASSESSOR/COLLECT      P.O. BOX 1070                                                                                            CORSICANA         TX      75151
NAVARRO ROOFING, CORP.                   3950 SW 87 COURT                                                                                         MIAMI             FL      33165
NAVARRO, ANGELA                          ADDRESS ON FILE
NAVARRO, JONATHAN                        ADDRESS ON FILE
NAVARRO, MARJORIE                        ADDRESS ON FILE
NAVASARTIAN, ANI                         ADDRESS ON FILE
NAVASOTA VALLEY ELECTRIC                 COOPERATIVE INC                      PO BOX 848                                                          FRANKLIN          TX      77856
NAVEX GLOBAL INC                         PO BOX 60941                                                                                             CHARLOTTE         NC      28260‐0941
NAVEX GLOBAL, INC.                       ATTN: GENERAL COUNSEL                5500 MEADOWS ROAD                             SUITE 500             LAKE OSWEGO       OR      97035
NAVEX GLOBAL, INC.                       ATTN: GENERAL COUNSEL                6000 MEADOWS ROAD                             SUITE 200             LAKE OSWEGO       OR      97035
NAVIGANT CONSULTING INC                  4511 PAYSPHERE CIRCLE                                                                                    CHICAGO           IL      60674
NAVIGANT CONSULTING INC                  ATTN: MATTHEW MOOSARIOARAMBIL        1200 19TH STREET, NW, SUITE 700                                     WASHINGTON        DC      20036
NAVIGANT CONSULTING, INC.                ATTN: GENERAL COUNSEL                1200 19TH STREET, NW                          SUITE 700             WASHINGTON        DC      20036
NAVIGANT CONSULTING, INC.                ATTN: GENERAL COUNSEL                30 SOUTH WACKER DRIVE                         SUITE 3400            CHICAGO           IL      60606
NAVIGATORS INSURANCE CO                  123 WILLIAM ST                                                                                           NEW YORK          NY      10038
NAVITAS CREDIT CORP                      PO BOX 935204                                                                                            ATLANTA           GA      31193‐5204
NAVY SILLS HOME                          IMPROVEMENT LLC                      4607 N HWY 146 STE A                                                BAYTOWN           TX      77521
NAVY SILLS HOME IMPROVEMENT LLC          CARMEN PEREZ                         4317 MACON DR  A                                                    KENNER            LA      70065
NAY, DOUGLAS                             ADDRESS ON FILE
NAYAK, GOWRI                             ADDRESS ON FILE
NAYLOR, JASON                            ADDRESS ON FILE
NAYLOR, VIVIAN                           ADDRESS ON FILE
NAZARETH AREA SCHOOL DIS                 NAZARETH AREA SD ‐ COLLE             26 NEWPORT AVE                                                      NAZARETH          PA      18064
NAZARETH AREA SCHOOL DIS                 TRACEY CRESSMAN‐TAX COLL             628 HIGH STREET ‐ PO BOX                                            TATAMY            PA      18085
NAZARETH AREA SD                         NAZARETH AREA SD ‐ COLLE             50 N 7TH ST                                                         BANGOR            PA      18013
NAZARETH AREA SD / NAZAR                 NAZARETH AREA SD ‐ COLLE             132 S. MAIN STREET                                                  NAZARETH          PA      18064
NAZARETH AREA SD BUSHKIL                 BERKHEIMER ASSOCIATES                50 N 7TH ST.                                                        BANGOR            PA      18013
NAZARETH BORO                            NAZARETH BORO ‐ TAX COLL             132 S. MAIN STREET                                                  NAZARETH          PA      18064
NAZARETH MTL INS                         114 S MAIN ST                                                                                            NAZARETH          PA      18064
NAZARETH MUTUAL INS CO                   114 S MAIN ST                        PO BOX 209                                                          NAZARETH          PA      18064
NAZARETH MUTUAL INSURANCE COMPANY        PO BOX 209                                                                                               NAZARETH          PA      18064‐0209
NAZARETH S.D./LOWER NAZA                 ERIC MICHAELTREE‐TAX COL             519 MOUNTAIN VIEW RD                                                NAZARETH          PA      18064
NB CONTRACTORS & LISA                    WILDE & PAOLO MORETTI                5029 TALINA WAY                                                     HOUSTON           TX      77041
NB CONTRACTORS INC                       5029 TALINA WAY                                                                                          HOUSTON           TX      77041
NBS REAL ESTATE                          51850 DEQUINDRE                      SUITE 4                                                             SHELBY TWP        MI      48316
NBT BANK OF SIDNEY                       13 DIVISION ST                                                                                           SIDNEY            NY      13838
NC CONTRACTING INC                       605 RUM RIVER DR                                                                                         PRINCETON         MN      55371
NC DEPT OF MOTOR VEHICLES                1100 NEW BERN AVENUE                                                                                     RALEIGH           NC      27697
NC DEPT OF REVENUE                       P.O. BOX 25000                                                                                           RALEIGH           NC      27640‐0002
NC DEPT. OF INSURANCE                    1204 MAIL SERVICE CENTER                                                                                 RALEIGH           NC      27699
NC FARM BUREAU                           1303 INDEPENDENCE BLVD B                                                                                 WILMINGTON        NC      28403
NC FARM BUREAU                           140 NC HWY 42 N                                                                                          ASHEBORO          NC      27203
NC FARM BUREAU                           255 N EASTPOINTE AVE                                                                                     NASHVILLE         NC      27856
NC FARM BUREAU                           740 W FIRETOWER STE 109                                                                                  WINTERVILLE       NC      28590
NC FARM BUREAU                           902 WASHINGTON P O ST RD                                                                                 NEW BERN          NC      28562
NC FARM BUREAU                           911 HALSTEAD BLVD                                                                                        ELIZABETH CITY    NC      27909
NC FARM BUREAU INS                       1520 ASHEVILLE RD                                                                                        WAYNESVILLE       NC      28786
NC GRANGE MUTUAL INS                     PO BOX 9558                                                                                              GREENSBORO        NC      27429
NC GRANGE MUTUAL INS CO                  2751 PATTERSON ST                                                                                        GREENSBORO        NC      27407
NC HOUSING FINANCE AGENCY                FURTHER CREDIT TO ACCT 80586400      3508 BUSH ST                                                        RALEIGH           NC      27609‐7509
NC INS UND ASSOC                         P O BOX 8009                                                                                             CARY              NC      27512
NC LAND LEASE LLC                        PO BOX 5529                                                                                              CARY              NC      27512
NC MECHANICAL HEATING AND AIR, LLC       2729 E 24 HWY                                                                                            BEULAVILLE        NC      28518
NC OFFICE OF THE CMSN OF BANKS           325 N. SALISBURY STREET                                                                                  RALEIGH           NC      27603‐5926
NC OFFICE OF THE COMMISSIONER OF BA      316 W EDENTON ST                                                                                         RALEIGH           NC      27603
NC SECRETARY OF STATE                    P.O. BOX 29622                                                                                           RALEIGH           NC      27626




                                                                                                          Page 623 of 998
                                       19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  627 of 1004
Creditor Name                             Address1                              Address2                                       Address3                           City              State   Zip        Country
NCA OF THE CAROLINAS INC                  11901 RAMAH CHURCH ROAD                                                                                                 HUNTERSVILLE      NC      28078
NCF                                       8700 W FLAGER ST 320                                                                                                    MIAMI             FL      33174
NCFB                                      102 A  BONNIE PLACE                                                                                                     ARCHDALE          NC      27263
NCFB                                      200 N MARKET ST                                                                                                         MADISON           NC      27025
NCFB                                      555 W NC 67 HWY BYPASS                                                                                                  EAST BEND         NC      27018
NCFB                                      907 OLD KNIGHT RD                                                                                                       KNIGHTDALE        NC      27545
NCFB                                      P O BOX 746                                                                                                             MATTHEWS          NC      28106
NCFB                                      P O BOX 775                                                                                                             SHALLOTTE         NC      28459
NCFBIS                                    P O BOX 1030                                                                                                            CORNELIUS         NC      28031
NCIP                                      P O  BOX 492                                                                                                            WEST SACRAMENTO   CA      95691
NCIP‐POULTON ASSOCIATED, INC.             3785 SOUTH 700 EAST, 2ND FLOOR                                                                                          SALT LAKE CITY    UT      84106
NCIP‐POULTON ASSOCIATES                   3785 SOUTH 700 EAST                   SECOND FLOOR                                                                      SALT LAKE CITY    UT      84106
NCJUA NCUIA                               5520 DILLARD DR STE 180                                                                                                 CARY              NC      27518
NCP SOLUTIONS LLC                         ATTN.: TOM HART                       5200 EAST LAKE BOULEVARD                                                          BIRMINGHAM        AL      35217
NCP SOLUTIONS LLC                         ATTN: TOM HART                        5200 EAST LAKE BOULEVARD                                                          BIRMINGHAM        AL      35217
NCP SOLUTIONS LLC                         PO BOX 11407                                                                                                            BIRMINGHAM        AL      35246
NCP SOLUTIONS LLC                         PO BOX 550665                                                                                                           JACKSONVILLE      FL      32255‐0665
NCP SOLUTIONS, LLC                        ATTN: GENERAL COUNSEL                 5200 EAST LAKE BOULEVARD                                                          BIRMINGHAM        AL      35217
NCS ROOFING AND                           CONSTRUCTION                          213 HUNTER PASS                                                                   WAXAHACHIE        TX      75165
NCS ROOFING AND CONSTRUCTION              GUNNAR CONTRACTING LLC                213 HUNTER PASS                                                                   WAXAHACHIE        TX      75165
ND DEPT OF FINANCIAL INSTITUTIONS         2000 SCHAFER ST, STE G                                                                                                  BISMARCK          ND      58501‐1204
ND OFFICE OF THE STATE TAX                COMMISSIONER                          600 E BOULEVARD AVE                                                               BISMARCK          ND      58505‐0599
NDEX WEST, LLC                            CHRIS PUMMILL; MIKE VESTAL;           ROBERT(BOB) FRAPPIER; ROY LOVELL               4004 BELT LINE ROAD, SUITE 100     ADDISON           TX      75001
NDXTERIORS, INC                           WESLEY DOVE                           P O BOX 242                                                                       BLUFF DALE        TX      76433
NE ADJUSTMENT CO & PEN                    GROUP LLC & ALBERTO TORO              116 HENDERSON DR                                                                  EAST HARTFORD     CT      06108
NE ASSET PROS                             321 MAIN STREET                                                                                                         FARMINGTON        CT      06032
NE HARRIS CO MUD 1                        TAX COLLECTOR                         11111 KATY FRWY 725                                                               HOUSTON           TX      77079
NE TEXAS CLEAN UP                         74 CR 42330                                                                                                             PARIS             TX      75462
NEAL DRAPER                               248 WESTOVER DR                                                                                                         CLARKSDALE        MS      38614
NEAL P GOLDMAN                            22 JACKSON RD                                                                                                           BEDFORD           NY      10506
NEAL STRICKLAND ROOFING. INC              153 US HWY 17 SOUTH                                                                                                     EAST PALATKA      FL      32131
NEAL, BEVERLY                             ADDRESS ON FILE
NEALY, REGINALD                           ADDRESS ON FILE
NEBRASKA                                  CONSUMER FINANCE LICENSING STAFF      PO BOX 95006                                                                      LINCOLN           NE      68509
NEBRASKA                                  GENERAL CONTACT                       PO BOX 95006                                                                      LINCOLN           NE      68509
NEBRASKA                                  JEAN ANGELL                           PO BOX 95006                                                                      LINCOLN           NE      68509
NEBRASKA                                  LICENSING STAFF                       PO BOX 95006                                                                      LINCOLN           NE      68509
NEBRASKA                                  MORGAN LORENZEN                       PO BOX 95006                                                                      LINCOLN           NE      68509
NEBRASKA                                  TAG HERBEK                            PO BOX 95006                                                                      LINCOLN           NE      68509
NEBRASKA ALLIANCE REALTY                  5106 CALIFORNIA ST                                                                                                      OMAHA             NE      68132
NEBRASKA COLLECTION AGENCY LIC BOARD      PO BOX 94608                                                                                                            LINCOLN           NE      68509‐4608
NEBRASKA SECRETARY OF STATE               1445 K ST., SUITE 2300                                                                                                  LINCOLN           NE      68508
NEBRASKA SECRETARY OF STATE               1445 K STREET ROOM 1305                                                                                                 LINCOLN           NE      68509
NEC INSURANCE AGENCY                      8412 5TH AVE 2ND FLOOR                                                                                                  BROOKLYN          NY      11209
NECA DAVIDSON REAL ESTATE LLC             NECA DAVIDSON                         P.O. BOX 43644                                                                    JACKSONVILLE      FL      32203
NECEDAH TOWN                              NECEDAH TWN TREASURER                 N10935 12TH AVENUE                                                                NECEDAH           WI      54646
NECEDAH VILLAGE                           NECEDAH VLG TREASURER                 PO BOX 371                                                                        NECEDAH           WI      54646
NECTAR PROJECTS, INC.                     104 NORTH BAILEY LANE                 SUITE 100                                                                         PURCELLVILLE      VA      20132
NED A HENDRIXSON                          ADDRESS ON FILE
NED BAKER REAL ESTATE                     UKIAH PROPERTIES, INC.                2339 STATE ST                                                                     SALEM             OR      97301
NED BAKER REAL ESTATE, INC.               ATTN: LEVI WILSON                     2339 STATE ST.                                                                    SALEM             OR      97301
NEDENS, JESSICA                           ADDRESS ON FILE
NEDVED, KAREN                             ADDRESS ON FILE
NEEDHAM TOWN                              NEEDHAM TOWN ‐ TAX COLLE              P.O. BOX 920636                                                                   NEEDHAM           MA      02492
NEEDHAM, MATTHEW                          ADDRESS ON FILE
NEEDVILLE INDEPENDENT SCHOOL              DIST                                  PO BOX 412                                                                        NEEDVILLE         TX      77461
NEEFUS STYPE AGENCY                       711 UNION AVE                                                                                                           AQUEBOGUE         NY      11931
NEELY, JASMINE                            ADDRESS ON FILE
NEEMANN & SONS, INC.                      TERRY NEEMANN                         TERRY NEEMANN & SONS, INC.                     1121 HIGH STREET, SUITE B          LINCOLN           NE      68502
NEENAH CITY                               NEENAH CITY TREASURER                 211 WALNUT ST / PO BOX 5                                                          NEENAH            WI      54956
NEENAH CITY                               QUARTERLY TAX                         CITY HALL/211 WALNUT ST                                                           NEENAH            WI      54956
NEENAH TOWN                               NEENAH TWN TREASURER                  1600 BREEZEWOOD LANE                                                              NEENAH            WI      54956
NEES, LOUIS                               ADDRESS ON FILE
NEFFS PLUMBING COMPANY                    KENNETH NEFF                          63 LEE RD, 2007                                                                   OPELIKA           AL      36804
NEGAUNEE CITY                             NEGAUNEE CITY ‐ TREASURE              P.O. BOX 70                                                                       NEGAUNEE          MI      49866
NEGAUNEE TOWNSHIP                         NEGAUNEE TOWNSHIP ‐ TREA              42 M‐35                                                                           NEGAUNEE          MI      49866
NEGRON FRANCESCHI, JOSEPH                 ADDRESS ON FILE
NEGRON, TUNDE                             ADDRESS ON FILE
NEHEMIAH CUSHNIE                          3821 BEECHLER AVENUE                                                                                                    BALTIMORE         MD      21215
NEIDERMIRE, ANN                           ADDRESS ON FILE




                                                                                                             Page 624 of 998
                                        19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                   Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 628 of 1004
Creditor Name                              Address1                            Address2                                          Address3     City              State   Zip     Country
NEIG                                       200 RESERVOIR ST                                                                                   NEEDHAM HEIGHTS   MA      02494
NEIGHBORHOOD ADJUSTERS                     TAVERAS AND ASSOCIATES, INC.        7154 N. UNIVERSITY DRIVE, 245                                  TAMARAC           FL      33321
NEIGHBORHOOD PROPERTY MANAGEMENT INC.      P.O. BOX 160310                                                                                    HIALEAH           FL      33016
NEIGHBORHOOD RESTORATION                   188 W INDUSTRIAL DR 305                                                                            ELMHURST          IL      60126
NEIGHBORHOOD SERVICES CORPORATION          1322 FRETZ DRIVE                                                                                   EDMOND            OK      73003
NEIGHBORHOOD SPIRIT P&C                    P O  BOX 25203                                                                                     SANTA ANA         CA      92799
NEIGHBORS INSURANCE                        7149 WEST FLAGLER ST                                                                               MIAMI             FL      33144
NEIL KELLY COMPANY CORP                    804 N ALBERTA ST                                                                                   PORTLAND          OR      97217
NEIL KELLY COMPANY INC &                   JOEL GODREY & K MOBROW              804 N ALBERTA STREET                                           PORTLAND          OR      97217
NEIL KELLY, CLERK                          RECORDING DIVISION                  PO BOX 7800, 550 W. MAIN STREET                                TAVARES           FL      32778
NEIL MUNIZ &                               KELLY MUNIZ                         11626 JOANCE LN                                                JACKSONVILLE      FL      32223
NEIL SOUDER                                CONSTRUCTION                        30103 CAMPWOOD DR                                              MAGNOLIA          TX      77354
NEILIO, STEVEN                             ADDRESS ON FILE
NEILL, GAIL                                ADDRESS ON FILE
NEILLSVILLE CITY                           NEILLSVILLE CITY TREASUR            118 W 5TH ST                                                   NEILLSVILLE       WI      54456
NEILSON DEZZOTTI PEREIRA                   13901 3RD STREET                                                                                   SANTA FE          TX      77517
NEISWENDER, KIMBERLY                       ADDRESS ON FILE
NEITZEL, BRENDA                            ADDRESS ON FILE
NEITZEL, DARRELL                           ADDRESS ON FILE
NEITZEL, LEANDRA                           ADDRESS ON FILE
NEK INSURANCE INC                          PO BOX 809                                                                                         EL CERRITO        CA      94530
NEKIMI TOWN                                NEKIMI TWN TREASURER                3790 PICKETT RD                                                OSHKOSH           WI      54902
NEKOOSA CITY                               NEKOOSA CITY TREASURER              951 MARKET ST.                                                 NEKOOSA           WI      54457
NELCO INSGROUP                             686 NE 125 ST                                                                                      NORTH MIAMI       FL      33161
NELLIE J. SYLTE                            NELLIE J. SYLTE, PRO SE             1816 POCOSHOCK BLVD                                            RICHMOND          VA      23235
NELMS, JOSHUA                              ADDRESS ON FILE
NELON‐COLE TERMITE & PEST CONTROL LLC      2595 HWY 108 EAST                   PO BOX 696                                                     COLUMBUS          NC      28722
NELSON & NELSON ROOFING                    SHAWN NELSON                        11101 MEADOW RUN RD                                            LOUISVILLE        KY      40229
NELSON AND ASSOCIATES REMODELING INC.      1660 S. COLUMBIA ST.                                                                               DENVER            CO      80210
NELSON BROTHERS AGENCY                     1211 PARK AVE                                                                                      MUSATINE          IA      52761
NELSON BROTHERS ROOFING                    THOMAS DUADE NELSON                 17094 RAILROAD CUT ROAD                                        ROGERS            AK      72756
NELSON BUILDING GROUP                      INC                                 1803 HICKS RD STE C                                            ROLLING MEADOWS   IL      60008
NELSON CANO                                109 HILL ST                                                                                        LAGRANGE          GA      30241
NELSON CITY/ PICKENS CO.                   NELSON CITY‐TAX COLLECTO            PO BOX 100                                                     NELSON            GA      30151
NELSON COUNTY                              NELSON COUNTY ‐ SHERIFF             210 NELSON COUNTY PLAZA                                        BARDSTOWN         KY      40004
NELSON COUNTY                              NELSON COUNTY ‐ TREASURE            84 COURTHOUSE SQ./BOX 10                                       LOVINGSTON        VA      22949
NELSON COUNTY SERVICE AUTHORITY            PO BOX 249                                                                                         LOVINGSTON        VA      22949
NELSON INSURANCE AGENCY                    2340 W INTERSTATE 20                SUITE 202                                                      ARLINGTON         TX      76017
NELSON INSURANCE AGENY                     PO BOX 275                                                                                         THOMSON           GA      30824
NELSON JOHN VAN GUNDY                      P. O. BOX 34035                                                                                    TRUCKEE           CA      96160
NELSON MULLINS RILEY &                     SCARBOROUGH LLP ACH                 PO DRAWER 11009                                                COLUMBIA          SC      29211
NELSON RE VENTURES INC.                    41183 ROSEDALE STREET                                                                              INDIO             CA      92203
NELSON TOWN                                NELSON TOWN ‐ TAX COLLEC            4085 NELSON RD/RD 3                                            CAZENOVIA         NY      13035
NELSON TOWN                                NELSON TOWN ‐ TAX COLLEC            7 NELSON COMMON RD                                             NELSON            NH      03457
NELSON TOWN                                NELSON TWN TREASURER                S1062 CHIPPEWA RD                                              NELSON            WI      54756
NELSON TOWNSHIP                            CO. TAX COLLECTION‐NELSO            118 MAIN ST                                                    WELLSBORO         PA      16901
NELSON TOWNSHIP                            NELSON TOWNSHIP ‐ TREASU            2 MAPLE ST ‐ BOX 109                                           SAND LAKE         MI      49343
NELSON TREE SPECIALIST INC                 13440 CLARKSVILLE PIKE                                                                             HIGHLAND          MD      20777
NELSON, DONALD                             ADDRESS ON FILE
NELSON, DONITA                             ADDRESS ON FILE
NELSON, FORREST                            ADDRESS ON FILE
NELSON, GARRETT                            ADDRESS ON FILE
NELSON, JANINE                             ADDRESS ON FILE
NELSON, KARL                               ADDRESS ON FILE
NELSON, KATHY                              ADDRESS ON FILE
NELSON, KENNETH                            ADDRESS ON FILE
NELSON, KURT                               ADDRESS ON FILE
NELSON, MATTHEW                            ADDRESS ON FILE
NELSON, MICHELE                            ADDRESS ON FILE
NELSON, SHANITA                            ADDRESS ON FILE
NELSON, SHANNON                            ADDRESS ON FILE
NELSON, STARLA                             ADDRESS ON FILE
NELSON, STEVE                              ADDRESS ON FILE
NELSON, TAMMY                              ADDRESS ON FILE
NELSON, VANCE                              ADDRESS ON FILE
NELSON, YOLANDA                            ADDRESS ON FILE
NELSONVILLE VILLAGE                        NELSONVILLE VILLAGE‐TREA            258 MAIN STREET                                                NELSONVILLE       NY      10516
NEM WEST INDIES                            6500 RED HOOK PLAZA 208                                                                            ST THOMAS         VI      00802
NEMAHA COUNTY                              NEMAHA COUNTY ‐ TREASURE            1824 N STREET                                                  AUBURN            NE      68305
NEMAHA COUNTY                              NEMAHA COUNTY ‐ TREASURE            607 NEMAHA                                                     SENECA            KS      66538




                                                                                                               Page 625 of 998
                                           19-10412-jlg               Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          629 of 1004
Creditor Name                                 Address1                                  Address2                                     Address3                                  City             State   Zip        Country
NEMANICH CONSULTING & MANAGEMENT              2756 CATON FARM ROAD                                                                                                             JOLIET           IL      60435
NEOPOST USA INC                               DEPT 3689                                 PO BOX 123689                                                                          DALLAS           TX      75312‐3689
NEOPOST USA INC.                              ATTN: GENERAL COUNSEL                     478 WHEELERS FARMS ROAD                                                                MILFORD          CT      06461
NEOSHO COUNTY                                 NEOSHO COUNTY ‐ TREASURE                  100 S MAIN ST                                                                          ERIE             KS      66733
NEOSHO VILLAGE                                NEOSHO VLG TREASURER                      PO BOX 178 / 210 S SCHUY                                                               NEOSHO           WI      53059
NEPA BUILDERS INC                             533 MAIN STREET                                                                                                                  EYNON            PA      18403
NEPEUSKUN TOWN                                NEPEUSKUN TWN TREASURER                   2301 WALL STREET                                                                       BERLIN           WI      54923
NEPTUNE CITY BORO                             NEPTUNE CITY BORO ‐ COLL                  PO BOX 2098                                                                            NEPTUNE CITY     NJ      07753
NEPTUNE FLOOD INSURANCE                       PO BOX 2400                                                                                                                      PINELLAS PARK    FL      33780
NEPTUNE TOWNSHIP                              NEPTUNE TWP ‐ COLLECTOR                   P.O. BOX 1167                                                                          NEPTUNE          NJ      07754
NEROS LLC                                     16150 64TH ST E                                                                                                                  SUMNER           WA      98390
NES NASHVILLE ELECTRIC SERVICE                PO BOX 305099                                                                                                                    NASHVILLE        TN      37230‐5099
NESBIT, GWENDOLYN                             ADDRESS ON FILE
NESBITT, DENISE                               ADDRESS ON FILE
NESCOPECK BORO                                NESCOPECK BORO ‐ TAX COL                  326 WEST 5TH ST.                                                                       NESCOPECK        PA      18635
NESHAMINY S.D./HULMEVILL                      ANNA MITCHELL‐TAX COLLEC                  321 MAIN ST                                                                            HULMEVILLE       PA      19047
NESHAMINY S.D./LANGHORNE                      NESHAMINY SD ‐ TAX COLLE                  111 W. MAPLE AVE                                                                       LANGHORNE        PA      19047
NESHAMINY S.D./LANGHORNE                      NESHAMINY SD ‐ TAX COLLE                  202 ELM AVENUE                                                                         LANGHORNE        PA      19047
NESHAMINY S.D./LOWER SOU                      NESHAMINY SD ‐ TAX COLLE                  1500 DESIRE AVE                                                                        FEASTERVILLE     PA      19053
NESHAMINY S.D./MIDDLETOW                      RAY CHAPMAN ‐ TAX COLLEC                  2222 TRENTON RD                                                                        LEVITTOWN        PA      19056
NESHAMINY S.D./PENNDEL B                      DONNA CARACAPPA ‐ PENNDE                  133 JOYCE AVE                                                                          PENNDEL          PA      19047
NESHANNOCK SCHOOL DISTRI                      NESHANNOCK SD ‐ TAX COLL                  3131 MERCER ROAD STE 2                                                                 NEW CASTLE       PA      16105
NESHANNOCK TOWNSHIP                           NESHANNOCK TWP ‐ TAX COL                  3131 MERCER ROAD STE 2                                                                 NEW CASTLE       PA      16105
NESHANNOCK TOWNSHIP SEWER DEPARTMENT          MUNICIPAL BUILDING                        3131 MERCER ROAD                                                                       NEW CASTLE       PA      16105
NESHKORO VILLAGE                              NESHKORO VLG TREASURER                    PO BOX 265                                                                             NESHKORO         WI      54960
NESHOBA COUNTY                                NESHOBA COUNTY‐TAX COLLE                  401 BEACON STREET ‐ SUIT                                                               PHILADELPHIA     MS      39350
NESHOBA COUNTY CHANCERY CLERK                 401 BEACON ST STE 107                                                                                                            PHILADELPHIA     MS      39350
NESMITH CONSTRUCTION, LLC                     1229 AIMWELL ROAD                                                                                                                ANDREWS          SC      29510
NESPRAL INSURANCE INC                         2500 SW 107TH AVE 38                                                                                                             MIAMI            FL      33165
NESQUEHONING  BORO BILL                       NESQUEHONING BORO ‐ COLL                  106 E. CENTER ST                                                                       NESQUEHONING     PA      18240
NESQUEHONING  COUNTY BIL                      NESQUEHONING TWP ‐ COLLE                  106 EAST CENTER STREET                                                                 NESQUEHONING     PA      18240
NESS COUNTY                                   NESS COUNTY ‐ TREASURER                   202 W SYCAMORE, SUITE 10                                                               NESS CITY        KS      67560
NESS, CHRISTOPHER                             ADDRESS ON FILE
NESSAR, BRADLEY                               ADDRESS ON FILE
NEST CONSTRUCTION OF                          DUTCHESS CORP                             44 ZIEGLER AVE                                                                         POUGHKEEPSIE     NY      12603
NESTARICK APPRAISAL & CONSULTING              INC                                       200 WOODWARD AVE STE A                                                                 LOCK HAVEN       PA      17745
NESTEL INS AGENCY                             9233 WARD PKWY STE 124                                                                                                           KANSAS CITY      MO      64114
NESTER TOWNSHIP                               NESTER TOWNSHIP ‐ TREASU                  7855 MAPLE VALLEY RD                                                                   ST HELEN         MI      48656
NESTOR PINERO MEDINA                          CALLE SALVADOR PRATS  4                                                                                                          SANTURCE         PR      00907
NETCONG BORO                                  NETCONG BORO ‐ TAX COLLE                  23 MAPLE AVENUE                                                                        NETCONG          NJ      07857
NETHER PROVIDENCE TOWNSH                      NETHER PROVIDENCE TWP ‐                   214 SYKES LN                                                                           WALLINGFORD      PA      19086
NETHERTON, SAMANTHA                           ADDRESS ON FILE
NETLERT COMMUNICATIONS, INC.                  ATTN: GENERAL COUNSEL                     1200 RIDGEFIELD BLVD.                        STE 290                                   ASHEVILLE        NC      28806
NETLERT COMMUNICATIONS, INC.                  ATTN: PRESIDENT                           1200 RIDGEFIELD BLVD.                        STE 290                                   ASHEVILLE        NC      28806
NETO INS AGENCY INC                           96 ROCKDALE AVE                                                                                                                  NEW BEDFORD      MA      02740
NETSOURCE COMMUNICATIONS, INC.                ATTN: GENERAL COUNSEL                     2368 CORPORATE LANE                          STE 112                                   NAPERVILLE       IL      60563
NETTLES, JALANA                               ADDRESS ON FILE
NETTUNO, ANTHONY                              ADDRESS ON FILE
NETWORK MANAGEMENT CO INC                     6970 151ST ST W                                                                                                                  APPLE VALLEY     MN      55124
NETWORK TRUCKING CO INC                       1762 CHALADAY LANE                                                                                                               EAST MEADOW      NY      11554
NEUBERGER BERMAN EUROPE LTD.                  ATTN:  MR. JOSEPH VINCENT AMATO           PORTFOLIO MANAGER                            LANSDOWNE HOUSE 57 BERKELEY SQ 4TH FL     LONDON                   W1J 6ER    UNITED KINGDOM
NEUBERGER BERMAN INVT. FUNDS PLC ‐ ABSOL      ATTN:  MR. FREDERICK ROY INGHAM, CFA      MANAGING DIRECTOR                            LANSDOWNE HOUSE 57 BERKELEY SQ 4TH FL     LONDON                   W1J 6ER    UNITED KINGDOM
NEUBERGER BERMAN SENIOR FLOATING              RATE INCOME FUND LLC
NEUCES COUNTY CLERK                           PO BOX 2627                                                                                                                      CORPUS CHRISTI   TX      78403
NEUMAN, TRACY                                 ADDRESS ON FILE
NEUMANN CONSTRUCTION &                        ALAN & THERESA KUCERA                     30427 COMMERCE DRIVE                                                                   SAN ANTONIO      FL      33576
NEUMANN CONSTRUCTION &                        MANUEL & GLADYS MACHUCA                   30427 COMMERCE DRIVE                                                                   SAN ANTONIO      FL      33576
NEUMANN CONSTRUCTION AND                      ROOFING LLC                               30427 COMMERCE DR                                                                      SAN ANTONIO      FL      33576
NEUMANN CONSTRUCTION, LLC                     30427 COMMERCE DRIVE                                                                                                             SAN ANTONIO      FL      33676
NEUMANN SANTOS, KELLY                         ADDRESS ON FILE
NEUMANN, DEBORAH                              ADDRESS ON FILE
NEUMANN, STEPHEN                              ADDRESS ON FILE
NEUSCHLOS 7 KOLMAN ASSOC                      160 LEE AVE                                                                                                                      BROOKLYN         NY      11211
NEUSTAR INFORMATION SERVICES INC              PO BOX 742000                                                                                                                    ATLANTA          GA      30374
NEUSTAR, INC.                                 ATTN: GENERAL COUNSEL                     21575 RIDGETOP CIRCLE                                                                  STERLING         VA      20166
NEVA TOWN                                     NEVA TWN TREASURER                        N6252 CTY. V                                                                           DEERBROOK        WI      54424
NEVADA                                        AMBER RUHBERG                             DIVISION OF MORTGAGE LENDING                 7720 BERMUDA ROAD, SUITE A                LAS VEGAS        NV      89123
NEVADA                                        COMPLIANCE                                DIVISION OF MORTGAGE LENDING                 7720 BERMUDA ROAD, SUITE A                LAS VEGAS        NV      89123
NEVADA                                        GENERAL CONTACT                           DIVISION OF MORTGAGE LENDING                 7720 BERMUDA ROAD, SUITE A                LAS VEGAS        NV      89123
NEVADA                                        KERRIE DALTON                             DIVISION OF MORTGAGE LENDING                 7720 BERMUDA ROAD, SUITE A                LAS VEGAS        NV      89123




                                                                                                                   Page 626 of 998
                                         19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        630 of 1004
Creditor Name                               Address1                                  Address2                                      Address3                                   City             State   Zip          Country
NEVADA                                      LICENSING                                 DIVISION OF MORTGAGE LENDING                  1830 COLLEGE PARKWAY, SUITE 100            CARSON CITY      NV      89706
NEVADA ASSOCIATION                          SERVICES                                  6224 W. DESERT INN RD                                                                    LAS VEGAS        NV      89146
NEVADA ASSOCIATION SERVICES INC.            RICHARD VILKIN                            LAW OFFICE OF RICHARD VILKIN PC               1286 CRIMSON SAGE AVE                      HENDERSON        NV      89012
NEVADA ASSOCIATION SERVICES LLC             6625 S VALLEY VIEW BLVD STE 300                                                                                                    LAS VEGAS        NV      89118
NEVADA ASSOCIATION SERVICES, INC.           6224 W DESERT INN ROAD                    SUITE A                                                                                  LAS VEGAS        NV      89146
NEVADA ASSOCIATION SERVICES, INC.           6224 W. DESERT INN ROAD                                                                                                            LAS VEGAS        NV      89146
NEVADA BROKER ASSESSMENT                    1830 COLLEGE PARKWAY, SUITE 100                                                                                                    CARSON CITY      NV      89706
NEVADA COUNTY                               NEVADA COUNTY ‐ TAX COLL                  950 MAIDU AVENUE                                                                         NEVADA CITY      CA      95959
NEVADA COUNTY                               NEVADA COUNTY ‐ TAX COLL                  P O BOX 731                                                                              PRESCOTT         AR      71857
NEVADA COUNTY CLERK OF CIRCUIT              COURT                                     215 E 2ND ST STE 103                                                                     PRESCOTT         AR      71857
NEVADA COUNTY TAX COLLECTOR                 215 E 2NS ST S STE 107                                                                                                             PRESCOTT         AR      71857
NEVADA COUNTY TREASURER TAX COLLECTOR       PO BOX 128                                                                                                                         NEVADA CITY      CA      95959
NEVADA FINANCIAL INSTITUTIONS DIVISION      1830 COLLEGE PARKWAY, SUITE 100                                                                                                    CARSON CITY      NV      89706
NEVADA IRRIGATION DISTRICT                  1036 WEST MAIN STREET                                                                                                              GRASS VALLEY     CA      95945
NEVADA NEW BUILDS                           JOSEPH Y. HONG                            HONG LAW OFFICES LIMITED                      10781 WEST TWAIN AVENUE #100               LAS VEGAS        NV      89135
NEVADA NEW BUILDS                           ROBERT NOGGLE                             NOGGLE LAW PLLC                               376 E WARM SPRINGS RD #140                 LAS VEGAS        NV      89119
NEVADA NEW BUILDS LLC                       7409 MIDNIGHT RAMBLER ST                                                                                                           LAS VEGAS        NV      89149
NEVADA NEW BUILDS LLC                       JOSEPH Y. HONG                            HONG LAW OFFICES LIMITED                      10781 WEST TWAIN AVENUE #100               LAS VEGAS        NV      89135
NEVADA NEW BUILDS LLC                       JOSEPH Y. HONG                            HONG LAW OFFICES LIMITED                      10781 WEST TWAIN AVENUE #100               LAS VEGAS        NV      89135
NEVADA REAL ESTATE VALUATIONS INC           PO BOX 890                                                                                                                         FRUITLAND        ID      83619
NEVADA SANDCASTLES (GALASSO)                MICHAEL BEEDE, ESQ.                       THE LAW OFFICE OF MIKE BEEDE, PLLC            2470 ST. ROSE PARKWAY, SUITE 307           HENDERSON        NV      89074
NEVADA SANDCASTLES LLC                      JOHN H. WRIGHT                            THE WRIGHT LAW GROUP, P.C.                    2340 PASEO DEL PRADO  BLDG D SUITE 305     LAS VEGAS        NV      89102
NEVADA SANDCASTLES LLC                      MICHAEL BEEDE, ESQ.                       THE LAW OFFICE OF MIKE BEEDE, PLLC            2470 ST. ROSE PARKWAY, SUITE 307           HENDERSON        NV      89074
NEVADA SECRETARY OF STATE                   3301 MALIBOU AVENUE                                                                                                                PAHRUMP          NV      89048
NEVADA SERVICER                             1830 COLLEGE PARKWAY, SUITE 100                                                                                                    CARSON CITY      NV      89706
NEVADA STATE BANK                           1875 S REDWOOD RD                                                                                                                  SALT LAKE CITY   UT      84104
NEVAREZ, JUDY                               ADDRESS ON FILE
NEVAREZ, NORMA                              ADDRESS ON FILE
NEVERMAN CONSTRUCTION CO                    908 N FOURTH ST                                                                                                                    COLUMBUS         OH      43201
NEVERSINK TOWN                              NEVERSINK TOWN‐TAX COLLE                  PO BOX 307                                                                               GRAHAMSVILLE     NY      12740
NEVILLE TOWNSHIP                            NEVILLE TWP ‐ TAX COLLEC                  102 RAHWAY RD                                                                            MCMURRAY         PA      15317
NEW AGE CONSTRUCTION                        160 CAMERON RD                                                                                                                     PIEDMONT         AL      36272
NEW AGE CONSTRUCTION                        174 OAK HOLLOW BLVD                                                                                                                MAGNOLIA         TX      77355
NEW AGE ROOFING                             9802 FOX ROAD                                                                                                                      HOUSTON          TX      77064
NEW AGE ROOFING                             HOUSTON SATELLITE & TV INSTALLATIONS      9802 FOX ROAD                                                                            HOUSTON          TX      77064
NEW ALBANY BORO                             EILEEN DUNHAM ‐ TAX COLL                  4452 OVERTON ROAD, POB B                                                                 NEW ALBANY       PA      18833
NEW ALBION TOWN                             NEW ALBION TOWN‐ TAX COL                  14 MAIN ST                                                                               CATTARAUGUS      NY      14719
NEW ALEXANDRIA BORO                         NEW ALEXANDRIA BORO ‐ TC                  106 EAST MAIN ST.                                                                        NEW ALEXANDRIA   PA      15670
NEW AMERICAN HOME IMPROVEMENT               41412 N RT 83 SUITE 203                                                                                                            ANTIOCH          IL      60002
NEW AMERICAN HOMES CONSTRUCTION             NAHI CONSTRUCTION                         40488 N. SOUTH NEWPORT DR                                                                ANTIOCH          IL      60002
NEW ASHFORD TOWN                            NEW ASHFORD TN ‐ COLLECT                  188 MALLERY RD                                                                           NEW ASHFORD      MA      01237
NEW AUBURN VILLAGE                          NEW AUBURN VLG TREASURER                  PO BOX 100/130 E ELM ST                                                                  NEW AUBURN       WI      54757
NEW BALTIMORE CITY                          NEW BALTIMORE CITY ‐ TRE                  36535 GREEN ST.                                                                          NEW BALTIMORE    MI      48047
NEW BALTIMORE TOWN                          NEW BALTIMORE TN ‐ COLLE                  3809 CR 51                                                                               HANNACROIX       NY      12087
NEW BEAVER BORO                             DRITA CRAWFORD ‐ TAX COL                  328 DARLINGTON ROAD                                                                      WAMPUM           PA      16157
NEW BEDFORD CITY                            NEW BEDFORD CITY ‐ COLLE                  133 WILLIAM STREET                                                                       NEW BEDFORD      MA      02740
NEW BEGINNING INS                           1301 NW 89TH COURT 209                                                                                                             MIAMI            FL      33172
NEW BERLIN CITY                             NEW BERLIN CITY ‐ TREASU                  PO BOX 510921 / 3805 S C                                                                 NEW BERLIN       WI      53151
NEW BERLIN CITY                             TRI INSTALLMENT                           3805 SOUTH CASPER DRIVE                                                                  NEW BERLIN       WI      53151
NEW BERLIN TOWN                             NEW BERLIN TOWN‐ TAX COL                  PO BOX 845/30 NORTH MAIN                                                                 NEW BERLIN       NY      13411
NEW BETHLEHEM BORO                          JULIE EVANS ‐ TAX COLLEC                  316 WASHINGTON STREET                                                                    NEW BETHLEHEM    PA      16242
NEW BI‐STATE REMODELING                     111 CHURCH ST. STE 208                                                                                                             FERGUSON         MO      63135
NEW BOSTON TOWN                             NEW BOSTON TOWN ‐TAX COL                  7 MEETINGHOUSE HILL ROAD                                                                 NEW BOSTON       NH      03070
NEW BOUNDARY TECHNOLOGIES INC               10 2ND ST NE STE 107                                                                                                               MINNEAPOLIS      MN      55413‐2236
NEW BRAINTREE TOWN                          NEW BRAINTREE TN ‐ COLLE                  20 MEMORIAL DRIVE 3                                                                      NEW BRAINTREE    MA      01531
NEW BREMEN TOWN                             NEW BREMEN TOWN‐TAX COLL                  8420 STATE RTE 812                                                                       LOWVILLE         NY      13367
NEW BRIGHTON BORO                           NEW BRIGHTON BORO ‐ COLL                  610 THIRD AVE                                                                            NEW BRIGHTON     PA      15066
NEW BRIGHTON S.D./DAUGHE                    NEW BRIGHTON AREA SD ‐ T                  201 WOODS DR                                                                             NEW BRIGHTON     PA      15066
NEW BRIGHTON S.D./FALLST                    NEW BRIGHTON AREA SD ‐ T                  102 BEAVER ST                                                                            NEW BRIGHTON     PA      15066
NEW BRIGHTON S.D./NEW BR                    NEW BRIGHTON AREA SD ‐ T                  610 THIRD AVE                                                                            NEW BRIGHTON     PA      15066
NEW BRITAIN BORO                            NICOLE PERCETTI ‐ TX COL                  207 PARK AVE                                                                             CHALFONT         PA      18914
NEW BRITAIN CITY                            ATTN: BOARD OF WATER COMMISSIONS          27 WEST MAIN STREET                                                                      NEW BRITAIN      CT      06051
NEW BRITAIN CITY                            NEW BRITAIN CITY ‐ COLLE                  27 W MAIN ST RM 104                                                                      NEW BRITAIN      CT      06051
NEW BRITAIN TOWNSHIP                        NICOLE PERCETTI ‐ TX COL                  POB 565                                                                                  CHALFONT         PA      18914
NEW BRUNSWICK CITY                          NEW BRUNSWICK CITY‐COLLE                  P.O. BOX 269                                                                             NEW BRUNSWICK    NJ      08903
NEW BRUNSWICK CITY ‐ FOX                    NEW BRUNSWICK CITY‐ABATE                  P.O. BOX 269                                                                             NEW BRUNSWICK    NJ      08903
NEW BUFFALO BORO                            NEW BUFFALO BORO ‐ COLLE                  234 NOTCH ROAD                                                                           DUNCANNON        PA      17020
NEW BUFFALO BORO SCHOOL                     NEW BUFFALO BORO SD ‐ TC                  C/O 1ST NAT BNK OF MRYSV                                                                 MARYSVILLE       PA      17053
NEW BUFFALO CITY                            NEW BUFFALO CITY ‐ TREAS                  224 W BUFFALO                                                                            NEW BUFFALO      MI      49117
NEW BUFFALO TOWNSHIP                        NEW BUFFALO TWP ‐ TREASU                  17425 RED ARROW HWY                                                                      NEW BUFFALO      MI      49117




                                                                                                                  Page 627 of 998
                                          19-10412-jlg              Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             631 of 1004
Creditor Name                                Address1                                      Address2                                     Address3     City                State   Zip        Country
NEW CANAAN TOWN                              NEW CANAAN TOWN‐TAX COLL                      77 MAIN ST‐TOWN HALL                                      NEW CANAAN          CT      06840
NEW CASTLE CITY                              CITY OF NEW CASTLE ‐ CLE                      P O BOX 390                                               NEW CASTLE          KY      40050
NEW CASTLE CITY                              CITY TREASURER ‐ CITY TA                      230 N JEFFERSON ST                                        NEW CASTLE          PA      16101
NEW CASTLE CITY                              NEW CASTLE CITY ‐ COLLEC                      220 DELAWARE STREET                                       NEW CASTLE          DE      19720
NEW CASTLE COUNTY                            87 READS WAY                                                                                            NEW CASTLE          DE      19720
NEW CASTLE COUNTY                            NEW CASTLE COUNTY ‐  TRE                      87 READS WAY, 2ND FLOOR                                   NEW CASTLE          DE      19720
NEW CASTLE COUNTY                            P.O. BOX 430                                                                                            CLAYMONT            DE      19703
NEW CASTLE COUNTY                            PO BOX 470                                                                                              CLAYMONT            DE      19703
NEW CASTLE COUNTY TAXES                      PO BOX 430                                                                                              CLAYMONT            DE      19703
NEW CASTLE HOMES                             3105 N 291 HWY                                                                                          HARRISONVILLE       MO      64701
NEW CASTLE SCHOOL DISTRI                     CITY TREASURER ‐ CITY TA                      230 N JEFFERSON ST                                        NEW CASTLE          PA      16101
NEW CASTLE SCHOOL DISTRI                     NEW CASTLE SD ‐ TAX COLL                      733 7TH ST., BX 341                                       WEST PITTSBURG      PA      16160
NEW CASTLE SCHOOLS                           NEW CASTLE SCH ‐ TAX REC                      200 S GREELEY AVE                                         CHAPPAQUA           NY      10514
NEW CASTLE TOWN                              NEW CASTLE TOWN ‐ RCV OF                      200 SOUTH GREELEY AVE                                     CHAPPAQUA           NY      10514
NEW CASTLE TOWN                              NEW CASTLE TOWN ‐ TREASU                      PO BOX 347                                                NEW CASTLE          VA      24127
NEW CASTLE TOWN                              NEW CASTLE TOWN‐TAX COLL                      PO BOX 367                                                NEW CASTLE          NH      03854
NEW CASTLE TOWNSHIP                          NEW CASTLE TWP ‐ TAX COL                      100 ARNOT ST                                              ST CLAIR            PA      17970
NEW CENTURY TOWN CONDO ASSOC. NO 2           C/O PROPERTY SPECIALIST INC                   5999 S NEW WILKE RD #108                                  ROLLING MEADOWS     IL      60008‐4501
NEW CENTURY TOWN TOWNHOUSE ASSOC. NO 1       C/O LIEBERMAN MANAGEMENT SERVICES INC         25 NORTHWEST POINT BLVD STE 330                           ELK GROVE VILLAGE   IL      60007
NEW CENTURY TOWN TOWNHOUSE ASSOC. NO 1       C/O LIEBERMAN MANAGEMENT SERVICES INC         26 NORTHWEST POINT BLVD STE 330                           ELK GROVE VILLAGE   IL      60007
NEW CHESTER TOWN                             NEW CHESTER TWN TREASURE                      PO BOX 125/476 S EAGLE A                                  GRAND MARSH         WI      53936
NEW CREATION HM & EST OF                     T PURSLEY &JULIE PURSLEY                      6695 HIGHLAND ROAD                                        WATERFORD           MI      48327
NEW CRYSTAL RESTORATION                      ENTERPRISES INC                               109 SOUTH REGENT STREET                                   PORT CHESTER        NY      10573
NEW CUMBERLAND BORO                          NEW CUMBERLAND BORO ‐ TC                      1113 BRIDGE ST                                            NEW CUMBERLAND      PA      17070
NEW CUMBERLAND BOROUGH                       1120 MARKET STREET                                                                                      NEW CUMBERLAND      PA      17070
NEW DALEVILLE HOMEOWNERS ASSOCIATION         P.O. BOX 299, DIAMOND COMMUNITY SERVICES                                                                SPRING CITY         PA      19475
NEW DENMARK TOWN                             BROWN COUNTY ‐ TREASURER                      PO BOX 23600/305 EAST WA                                  GREEN BAY           WI      54305
NEW DEVELOPMENT INC                          HENRY & SUSAN MANALLI                         5745 W EASTWOOD AVE                                       CHICAGO             IL      60630
NEW DIGGINGS TOWN                            NEW DIGGINGS TWN TREASUR                      6481 COUNTY ROAD I                                        CUBA CITY           WI      53807
NEW DURHAM TOWN                              NEW DURHAM TOWN ‐TAX COL                      4 MAIN STREET                                             NEW DURHAM          NH      03855
NEW EAGLE BORO                               NEW EAGLE BORO ‐ TAX COL                      157 MAIN ST                                               NEW EAGLE           PA      15067
NEW ENGLAND ADJ CO                           275 GROVE ST 2‐400                                                                                      NEWTON              MA      02466
NEW ENGLAND ADJUSTERS                        LLC                                           1052 MILL PLAIN RD                                        FAIRFIELD           CT      06824
NEW ENGLAND APPRAISAL SERVICES INC           135 RAY ST                                                                                              LUDLOW              MA      01056
NEW ENGLAND EXCESS                           PO BOX 650                                                                                              BARRE               VT      05641
NEW ENGLAND FLOOD                            22 DEER ST 400                                                                                          PORTSMOUTH          NH      03801
NEW ENGLAND HOME PROS                        215 S BROADWAAY 125                                                                                     SALEM               NH      03079
NEW ENGLAND MUTUAL INS                       PO BOX 699155                                                                                           QUINCY              MA      02269
NEW ENGLAND REAL ESTATE SERVICES, LLC        1011 SMITH STREET                                                                                       PROVIDENCE          RI      02908
NEW ENGLAND REALTY ASSOCIATES, LLC.          MICHAEL DELGRECO                              81 N. WHITTLESEY AVE.                                     WALLINGFORD         CT      06492
NEW ERA APPRAISALS                           3820 BUCKINGHAM RD                                                                                      PIKESVILLE          MD      21207
NEW ERA CONTRACTORS                          IDELFONSO RESENDEZ                            1713 YALE ST                                              CORPUS CHRISTI      TX      78416
NEW FAIRFIELD TOWN                           NEW FAIRFIELD TN ‐ COLLE                      4 BRUSH HILL RD                                           NEW FAIRFIELD       CT      06812
NEW FREEDOM BORO                             NEW FREEDOM BORO ‐ COLLE                      217 W MAIN ST                                             NEW FREEDOM         PA      17349
NEW GARDEN TOWNSHIP                          CHESTER COUNTY TREASURER                      313 W MARKET ST. STE 320                                  WEST CHESTER        PA      19382
NEW GLARUS TOWN                              GREEN COUNTY TREASURER                        1016 16TH AVE.                                            MONROE              WI      53566
NEW GLARUS VILLAGE                           GREEN COUNTY TREASURER                        1016 16TH AVE.                                            MONROE              WI      53566
NEW GLOUCESTER TOWN                          NEW GLOUCESTER ‐TAX COLL                      385 INTERVALE ROAD                                        NEW GLOUCESTER      ME      04260
NEW HAMPSHIRE                                GENERAL CONTACT                               53 REGIONAL DRIVE                                         CONCORD             NH      03301
NEW HAMPSHIRE                                NANCY BURKE                                   53 REGIONAL DRIVE                                         CONCORD             NH      03301
NEW HAMPSHIRE                                RAELEEN SCHUTTE                               53 REGIONAL DRIVE                                         CONCORD             NH      03301
NEW HAMPSHIRE DEPT OF REVENUE ADMIN          109 PLEASANT ST                                                                                         CONCORD             NH      03301
NEW HAMPSHIRE INS                            P O BOX 2057                                                                                            KALISPELL           MT      59903
NEW HAMPSHIRE INS CO                         375 COMMERCE PKWY                                                                                       ROCKLEDGE           FL      32956
NEW HAMPSHIRE INS CO                         555 CORPORATE DR                                                                                        KALISPELL           MT      59901
NEW HAMPSHIRE INS CO                         P O BOX 560810                                                                                          ROCKLEDGE           FL      32956
NEW HAMPSHIRE SECRETARY OF STATE             107 NORTH MAIN STREET, ROOM 204                                                                         CONCORD             NH      03301
NEW HAMPTON TOWN                             NEW HAMPTON TOWN‐TAX COL                      6 PINNACLE HILL ROAD                                      NEW HAMPTON         NH      03256
NEW HANOVER COUNTY                           NEW HANOVER COUNTY ‐ COL                      230 GOVERNMENT CENTER DR                                  WILMINGTON          NC      28403
NEW HANOVER TOWNSHIP                         MOLLY BAUER ‐ TAX COLLEC                      2642 BRIANNA DRIVE                                        POTTSTOWN           PA      19464
NEW HANOVER TOWNSHIP                         NEW HANOVER TWP ‐TAX COL                      2 HOCKAMICK RD                                            COOKSTOWN           NJ      08511
NEW HARTFORD CS                              NEW HARTFORD CS‐TAX RECE                      PO BOX 910                                                BUFFALO             NY      14240
NEW HARTFORD F.D.                            NEW HARTFORD F.D ‐ COLLE                      PO BOX 292                                                NEW HARTFORD        CT      06057
NEW HARTFORD TOWN                            NEW HARTFORD TN ‐ COLLEC                      PO BOX 402                                                NEW HARTFORD        CT      06057
NEW HARTFORD TOWN                            NEW HARTFORD TN ‐ RECEIV                      PO BOX 593                                                BUFFALO             NY      14240
NEW HARTFORD VILLAGE                         NEW HARTFORD VIL‐COLLECT                      48 GENESEE ST‐ BUTLER HA                                  NEW HARTFORD        NY      13413
NEW HAVEN CITY                               CITY OF NEW HAVEN ‐ CLER                      P O BOX 98                                                NEW HAVEN           KY      40051
NEW HAVEN CITY                               NEW HAVEN CITY ‐ TAX COL                      165 CHURCH STREET                                         NEW HAVEN           CT      06510
NEW HAVEN CONDOMINIUM ASSOCIATION, INC.      PO BOX 1532                                                                                             PALM HARBOR         FL      34682
NEW HAVEN TOWN                               DEBRA J. ALLEN, TAX COLL                      P O BOX 141                                               NEW HAVEN           NY      13121




                                                                                                                      Page 628 of 998
                                           19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     632 of 1004
Creditor Name                                 Address1                             Address2                                        Address3                            City               State   Zip        Country
NEW HAVEN TOWN                                NEW HAVEN TOWN ‐TAX COLL             78 NORTH ST                                                                         NEW HAVEN          VT      05472
NEW HAVEN TOWN                                NEW HAVEN TWN TREASURER              3890 COUNTY ROAD G                                                                  WISCONSIN DELLS    WI      53965
NEW HAVEN TOWN                                NEW HAVEN TWN TREASURER              E155 1290TH AVE                                                                     GLENWOOD CITY      WI      54013
NEW HAVEN TOWNSHIP                            NEW HAVEN TOWNSHIP ‐ TRE             5961 W WASHINGTON                                                                   ITHACA             MI      48847
NEW HAVEN TOWNSHIP                            NEW HAVEN TOWNSHIP ‐ TRE             PO BOX 36                                                                           CORUNNA            MI      48817
NEW HAVEN VILLAGE                             NEW HAVEN VILLAGE ‐ TREA             P.O. BOX 480429                                                                     NEW HAVEN          MI      48048
NEW HEMPSTEAD VILLAGE                         NEW HEMPSTEAD VIL‐COLLEC             108 OLD SCHOOLHOUSE ROAD                                                            NEW HEMPSTEAD      NY      10956
NEW HOLLAND BORO                              NEW HOLLAND BORO ‐ COLLE             436 E MAIN ST                                                                       NEW HOLLAND        PA      17557
NEW HOLSTEIN CITY                             CALUMET COUNTY TREASURER             206 COURT ST                                                                        CHILTON            WI      53014
NEW HOLSTEIN TOWN                             NEW HOLSTEIN TWN TREASUR             N1092 DORN RD                                                                       CHILTON            WI      53014
NEW HOPE BORO                                 NEW HOPE BORO ‐ TAX COLL             PO BOX 475                                                                          NEW HOPE           PA      18938
NEW HOPE CITY                                 NEW HOPE CITY‐TAX COLLEC             PO BOX 168                                                                          SOUTH PITTSBURG    TN      37380
NEW HOPE MTL                                  N11311 COUNTY HWY P                                                                                                      IOLA               WI      54945
NEW HOPE‐SOLEBURY S.D./N                      NEW HOPE‐SOLEBURY SD ‐ T             PO BOX 475                                                                          NEW HOPE           PA      18938
NEW HOPE‐SOLEBURY S.D./S                      NEW HOPE‐SOLEBURY SD ‐ T             168 PEDDLERS VILLAGE 27                                                             LAHASKA            PA      18931
NEW HORIZON REMOD &                           T NALBONE & K BUCKLEY                13SUMMIT SQUARE CTR U238                                                            LANGHORNE          PA      19047
NEW HORIZONS MGA                              8323 SW FREEWAY 233                                                                                                      HOUSTON            TX      77074
NEW HORIZONS REALTY                           106 E. CHURCH STREET                                                                                                     MARSHALLTOWN       IA      50158
NEW HORIZONS REALTY INC                       671 E ARCH ST                                                                                                            MADISONVILLE       KY      42431
NEW HORIZONS ROOFING                          SPECIALISTS(NHRS)                    2517 E BROADWAY STE 103                                                             PEARLAND           TX      77581
NEW HORIZONS ROOFING SPECIALISTS              RAMON ORTIZ                          2517 E. BROADWAY SUITE 103                                                          PEARLAND           TX      77581
NEW HYDE PARK VILLAGE                         NEW HYDE PARK VILL ‐ REC             1420 JERICHO TPKE                                                                   NEW HYDE PARK      NY      11040
NEW IBERIA CITY                               NEW IBERIA CITY ‐ COLLEC             457 E MAIN ST CITY HALL                                                             NEW IBERIA         LA      70560
NEW IMAGE CONTRACTING                         MARK DICKERSON                       MARK DICKERSON                                  2450 LOUISIANA STREET,  400‐557     HOUSTON            TX      77006
NEW IMAGE ELITE                               THOMAS & TRACEY TALACTIC             401 CARROLL ST 105                                                                  LA PLATA           MD      20646
NEW IMAGE SERVICES                            HONORA BLANTON                       9722 LOSA DRIVE                                                                     DALLAS             TX      75218
NEW IPSWICH TOWN                              NEW IPSWICH TOWN‐TAX COL             661 TURNPIKE ROAD                                                                   NEW IPSWICH        NH      03071
NEW JAX CITY INSURANCE                        9943 BEACH BLVD                                                                                                          JACKSONVILLE       FL      32246
NEW JERSEY                                    20 WEST STATE STREET, 8TH FLOOR                                                                                          TRENTON            NJ      08608
NEW JERSEY DEPARTMENT OF BANKING &            INSURANCE                            20 W STATE STREET 8TH FLOOR                                                         TRENTON            NJ      08608
NEW JERSEY DIVISION OF REVENUE                COLLECTION AGENCY BOND SECTION       P.O. BOX 453                                                                        TRENTON            NJ      08646
NEW JERSEY DIVISION OF TAXATION               50 BARRACK ST                                                                                                            TRENTON            NJ      08695
NEW JERSEY INSURANCE UNDERWRITING ASSOC.      744 BROAD STREET SUITE 1100                                                                                              NEWARK             NJ      07102
NEW JERSEY INSURANCE UNDERWRITING ASSOC.      ABINGTON MUTUAL FIRE                 INSURANCE COMPANY ETAL                          744 BROAD STREET, SUITE 1100        NEWARK             NJ      07102
NEW JERSEY MANUFACTURERS INSURANCE CO.        PO BOX 428                                                                                                               WEST TRENTON       NJ      08628‐0227
NEW JERSEY RE INS CO                          P O BOX 1228                                                                                                             WEST TRENTON       NJ      08628
NEW JERSEY RE‐INSURANCE COMPANY               301 SULLIVAN WAY                                                                                                         WEST TRENTON       NJ      08628
NEW JERSEY SECRETARY OF STATE                 125 W STATE STREET                                                                                                       TRENTON            NJ      08608
NEW JERSEY SKYLANDS                           800 SUPERIOR AVE E                                                                                                       CLEVELAND          OH      44114
NEW JERSEY SKYLANDS INS                       CO                                   PO BOX 94566                                                                        CLEVELAND          OH      44101
NEW JERSEY SKYLANDS INSURANCE                 PO BOX 371898                                                                                                            PITTSBURGH         PA      15251‐7898
NEW JOHNSONVILLE CITY                         NEW JOHNSONVILLE‐TAX COL             323 LONG ST                                                                         NEW JOHNSONVILLE   TN      37134
NEW KENSINGTON  CITY BIL                      JAMES MOORE ‐ TAX COLLEC             301 11TH ST                                                                         NEW KENSINGTON     PA      15068
NEW KENSINGTON  COUNTY B                      NEW KENSINGTON CITY ‐ TC             301 11TH ST                                                                         NEW KENSINGTON     PA      15068
NEW KENSINGTON ARNOLD SC                      JAMES MOORE ‐ TAX COLLEC             301 11 TH ST                                                                        NEW KENSINGTON     PA      15068
NEW KENSINGTON ARNOLD SC                      NEW KENS ARNOLD SD ‐ COL             1829 5TH AVE                                                                        ARNOLD             PA      15068
NEW KENT COUNTY                               NEW KENT COUNTY ‐ TREASU             12007 COURTHOUSE CIR ‐ R                                                            NEW KENT           VA      23124
NEW KENT COUNTY TREASURER                     12007 COURTHOUSE CIRCLE                                                                                                  NEW KENT           VA      23124
NEW LEAF ROOFING, LLC                         3400 PROVINE RD.                                                                                                         MCKINNEY           TX      75072
NEW LEBANON C S (TN NEW                       NEW LEBANON C S‐ TAX COL             TAX PROCESSING UNIT‐ PO                                                             ALBANY             NY      12212
NEW LEBANON C S (TN‐STEP                      NEW LEBANON C S‐TAX COLL             TAX PROCESSING UNIT‐ PO                                                             ALBANY             NY      12212
NEW LEBANON CS (CANAAN T                      NEW LEBANON CS‐ TAX COLL             TAX PROCESSING UNIT‐ PO                                                             ALBANY             NY      12212
NEW LEBANON TOWN                              NEW LEBANON TOWN‐TAX COL             14755 RT 22                                                                         NEW LEBANON        NY      12125
NEW LIFE CONTRACTING LLC                      814 GRAND AVE                                                                                                            ST PAUL            MN      55105
NEW LIFE PROP RESTOR LLC                      2720 S RIVER RD 108                                                                                                      DES PLAINES        IL      60018
NEW LIFE SERVICE CO.                          NEW LIFE VINYL INC                   39 5TH ST                                                                           EUREKA             CA      95501
NEW LIMERICK TOWN                             NEW LIMERICK TN ‐COLLECT             P.O. BOX 121                                                                        NEW LIMERICK       ME      04761
NEW LISBON CITY                               NEW LISBON ITY TREASURER             PO BOX 218                                                                          NEW LISBON         WI      53950
NEW LISBON TOWN                               CHARLENE WELLS‐TAX COLLE             829 CO HWY 16                                                                       GARRATTSVILLE      NY      13342
NEW LLANO TOWN                                NEW LLANO TOWN ‐ TAX COL             P O BOX 306                                                                         NEW LLANO          LA      71461
NEW LONDON CITY                               NEW LONDON CITY TREASURE             215 N SHAWANO ST                                                                    NEW LONDON         WI      54961
NEW LONDON CITY                               NEW LONDON CITY‐TAX COLL             PO BOX 1305                                                                         NEW LONDON         CT      06320
NEW LONDON CNTY MUTL                          101 HIGH STREET                                                                                                          NORWICH            CT      06360
NEW LONDON CTY MUTUAL                         P.O. BOX 9229                                                                                                            CHELSEA            MA      02150
NEW LONDON TOWN                               NEW LONDON TOWN‐TAX COLL             375 MAIN STREET                                                                     NEW LONDON         NH      03257
NEW LONDON TOWNSHIP                           BERKHEIMER ASSOCIATES                50 N. SEVENTH ST                                                                    BANGOR             PA      18013
NEW LOTHROP VILLAGE                           NEW LOTHROP VLG ‐ TREASU             PO BOX 313                                                                          NEW LOTHROP        MI      48460
NEW MADRID COUNTY                             NEW MADRID COUNTY ‐ COLL             450 MAIN ST                                                                         NEW MADRID         MO      63869
NEW MARKET ‐ CHAMPIONS LLC                    PO BOX 932447                                                                                                            ATLANTA            GA      31193‐2447
NEW MARKET TOWN                               NEW MARKET TOWN ‐ TREASU             9418 JOHN SEVIER ROAD                                                               NEW MARKET         VA      22844




                                                                                                                 Page 629 of 998
                                     19-10412-jlg                 Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      633 of 1004
Creditor Name                              Address1                                 Address2                                     Address3                                    City                State   Zip        Country
NEW MARLBORO TOWN                          NEW MARLBORO TN ‐ COLLEC                 807 MILL RIVER SOUTH FIE                                                                 MILL RIVER          MA      01244
NEW MEADOWBROOK CONDOMINIUM ASSOCIATION    270 SYLVAN AVENUE                                                                                                                 ENGLEWOOD CLIFFS    NJ      07632
NEW MEXICO                                 CHRISTOPHER MOYA                         MORTGAGE UNIT                                2550 CERRILLOS ROAD, 3RD FLOOR              SANTA FE            NM      87505
NEW MEXICO                                 CRYSTAL CLEARWATER                       MORTGAGE UNIT                                2550 CERRILLOS ROAD, 3RD FLOOR              SANTA FE            NM      87505
NEW MEXICO                                 FREYA TSCHANTZ                           MORTGAGE UNIT                                2550 CERRILLOS ROAD, 3RD FLOOR              SANTA FE            NM      87505
NEW MEXICO                                 GUY PETIT‐CLERC                          MORTGAGE UNIT                                2550 CERRILLOS ROAD, 3RD FLOOR              SANTA FE            NM      87505
NEW MEXICO                                 ISAAC GARCIA                             MORTGAGE UNIT                                2550 CERRILLOS ROAD, 3RD FLOOR              SANTA FE            NM      87505
NEW MEXICO                                 JOE CRUZ                                 MORTGAGE UNIT                                2550 CERRILLOS ROAD, 3RD FLOOR              SANTA FE            NM      87505
NEW MEXICO                                 LORI ROYBAL                              MORTGAGE UNIT                                2550 CERRILLOS ROAD, 3RD FLOOR              SANTA FE            NM      87505
NEW MEXICO                                 MICHELLE MEDINA                          MORTGAGE UNIT                                2550 CERRILLOS ROAD, 3RD FLOOR              SANTA FE            NM      87505
NEW MEXICO                                 RANDALL ROCKETT                          MORTGAGE UNIT                                2550 CERRILLOS ROAD, 3RD FLOOR              SANTA FE            NM      87505
NEW MEXICO GAS COMPANY INC                 PO BOX 27885                                                                                                                      ALBUQUERQUE         NM      87125
NEW MEXICO LEGAL CENTER, P.C.              LEE BOOTHBY                              515 GUSDORF RD. 8                                                                        TAOS                NM      87571
NEW MEXICO OFFICE                          OF SUPERINTENDENT OF INSURANCE           1120 PASEO DE PERALTA                                                                    SANTA FE            NM      87501
NEW MEXICO ROOFING PROFESSIONALS           CHRISTIAN RUBALCABA                      2300 CANDELARIA                                                                          ALBUQUERQUE         NM      87107
NEW MEXICO SECRETARY OF STATE              325 DON GASPAR                           SUITE 300                                                                                SANTA FE            NM      87501
NEW MEXICO TAXATION & REVENUE DEPARTMENT   1200 SOUTH ST. FRANCIS DRIVE                                                                                                      SANTA FE            NM      87502
NEW MILFORD BORO                           KAREN GUDYKUNST ‐ TX COL                 364 HARFORD RD                                                                           NEW MILFORD         PA      18834
NEW MILFORD BORO                           NEW MILFORD BORO‐TAX COL                 930 RIVER ROAD                                                                           NEW MILFORD         NJ      07646
NEW MILFORD BOROUGH                        930 RIVER ROAD                                                                                                                    NEW MILFORD         NJ      07646
NEW MILFORD FD                             NEW MILFORD FD ‐ TAX COL                 PO BOX 4                                                                                 NEW MILFORD         CT      06776
NEW MILFORD SEWER COMM WPCA                123 WEST ST                              PO BOX 178                                                                               NEW MILFORD         CT      06776
NEW MILFORD TOWN                           NEW MILFORD TN ‐ COLLECT                 10 MAIN ST‐TOWN HALL                                                                     NEW MILFORD         CT      06776
NEW MILFORD TWP                            AMY HINE ‐ TAX COLLECTOR                 6147 TINGLEY LK RD                                                                       NEW MILFORD         PA      18834
NEW MOTION REAL ESTATES SERVICES, INC.     8288 ROSALIE LANE                                                                                                                 WELLINGTON          FL      33414
NEW MUNICH MTL                             10 3RD AVE SW B                                                                                                                   MELROSE             MN      56352
NEW NEIGHBOR REALTY LLC                    453 PLEASANT ST                                                                                                                   BROCKTON            MA      02301
NEW NEIGHBOR REALTY, LLC                   ATTN: VALERIE ELLSWORTH                  453 PLEASANT STREET                                                                      BROCKTON            MA      02301
NEW NEIGHBOR REALTY, LLC/EXIT              ATTN: VALERIE ELLSWORTH                  453 PLEASANT STREET                                                                      BROCKTON            MA      02301
NEW ORLEANS BUREAU OF THE TREASURY         1300 PERDIDO ST  RM 1W40                                                                                                          NEW ORLEANS         LA      70112
NEW ORLEANS CITY                           NEW ORLEANS CITY ‐ COLLE                 1300 PERDIDO RM 1W40                                                                     NEW ORLEANS         LA      70112
NEW ORLEANS HANDYMAN                       ROBERT DEVOC                             5123 VILLAGE GLEN                                                                        SAN ANTONIO         TX      78218
NEW OXFORD BORO                            HELEN SMITH ‐ TAX COLLEC                 101 KOHLER MILL RD                                                                       NEW OXFORD          PA      17350
NEW PALTZ CS (CMBD TNS)                    NEW PALTZ CS‐TAX COLLECT                 PO BOX 129                                                                               BUFFALO             NY      14240
NEW PALTZ TOWN                             NEW PALTZ TOWN‐TAX COLLE                 PO BOX 550 TOWN HALL                                                                     NEW PALTZ           NY      12561
NEW PALTZ VILLAGE                          NEW PALTZ VILLAGE‐CLERK                  25 PLATTEKILL AVE                                                                        NEW PALTZ           NY      12561
NEW PARIS BORO                             NEW PARIS BORO ‐ TAX COL                 3986 CORTLAND DRIVE                                                                      NEW PARIS           PA      15554
NEW PENN FINANCIAL, LLC                    ATTN: GENERAL COUNSEL                    4000 CHEMICAL ROAD                           SUITE 200                                   PLYMOUTH MEETING    PA      19462
NEW PENN FINANCIAL, LLC, ET AL.            ATTN: GENERAL COUNSEL                    TWO GRAND CENTRAL TOWER                      40 E. 45TH STREET 37TH FLOOR                NEW YORK            NY      10017
NEW PHASE CONSTRUCTION INC                 TERRY JERROLD TABOR                      18885 NW 88TH AVE RD                                                                     REDDICK             FL      32686
NEW PHILADELPHIA BORO                      NEW PHILADELPHIA BORO ‐                  62 VALLEY ST                                                                             NEW PHILADELPHIA    PA      17959
NEW PLUMTREE HEIGHTS COA                   249 WEST STREET                                                                                                                   SEYMOUR             CT      06483
NEW PORTLAND TOWN                          NEW PORTLAND TN ‐ COLLEC                 P.O. BOX 629                                                                             NEW PORTLAND        ME      04954
NEW PRAGUE‐CESKA                           205 COUNTY ROAD 37                                                                                                                NEW PRAGUE          MN      56071
NEW PRAGUE‐CESKA                           LOUISVILLE MUT INS                       205 COUNTY ROAD 37                                                                       NEW PRAGUE          MN      56071
NEW PROVIDENCE BORO                        NEW PROVIDENCE BORO‐COLL                 360 ELKWOOD AVENUE                                                                       NEW PROVIDENCE      NJ      07974
NEW RELIC INC                              PO BOX 101812                                                                                                                     PASADENA            CA      91189‐1812
NEW RELIC, INC.                            ATTN: GENERAL COUNSEL                    188 SPEAR STREET                             SUITE 1200                                  SAN FRANCISCO       CA      94105
NEW RELIC, INC.                            ATTN: GENERAL COUNSEL                    PO BOX 10812                                                                             PASADENA            CA      91189
NEW RESIDENTIAL MORTGAGE LLC               1345 AVENUE OF THE AMERICAS 45TH FL                                                                                               NEW YORK            NY      10105
NEW RESIDENTIAL MORTGAGE LLC               NEW RESIDENTIAL MORTGAGE LLC             C/O NEW RESIDENTIAL INVESTMENT CORP.         1345 AVENUE OF THE AMERICAS, 45TH FLOOR     NEW YORK            NY      10105
NEW RESTORATION SERVICES                   INC                                      3201 MARKET STREET                                                                       GREEN BAY           WI      54304
NEW RICHMOND CITY                          NEW RICHMOND CITY TREASU                 156 E FIRST ST                                                                           NEW RICHMOND        WI      54017
NEW RICHMOND CITY                          TAX COLLECTOR                            1101 CARMICHAEL RD                                                                       HUDSON              WI      54016
NEW RINGGOLD BORO                          NEW RINGGOLD BORO ‐ COLL                 PO BOX 252                                                                               NEW RINGGOLD        PA      17960
NEW ROCHELLE CITY                          NEW ROCHELLE CITY ‐ TREA                 515 NORTH AVE                                                                            NEW ROCHELLE        NY      10801
NEW ROCHELLE CITY SCHOOL                   NEW ROCHELLE CS‐TAX COLL                 515 NORTH AVENUE                                                                         NEW ROCHELLE        NY      10801
NEW ROCHELLE CNTY                          NEW ROCHELLE COUNTY‐COLL                 515 NORTH AVENUE                                                                         NEW ROCHELLE        NY      10801
NEW ROOFING & GC LLC                       5531 SW 160TH AVE                                                                                                                 SOUTHWEST RANCHES   FL      33331
NEW SALEM BORO                             STEPHANIE MUNDORF‐TAX CO                 4070 SHERWOOD DR                                                                         YORK                PA      17408
NEW SALEM TOWN                             NEW SALEM TOWN ‐ TAX COL                 15 SOUTH MAIN STREET                                                                     NEW SALEM           MA      01355
NEW SCOTLAND TOWN                          NEW SCOTLAND TN‐ COLLECT                 2029 NEW SCOTLAND RD TOW                                                                 SLINGERLANDS        NY      12159
NEW SEWICKLEY TWP                          NEW SEWICKLEY TWP ‐ TC                   233 MILLER RD                                                                            ROCHESTER           PA      15074
NEW SHARON TOWN                            NEW SHARON TOWN ‐TAX COL                 P.O. BOX 7                                                                               NEW SHARON          ME      04955
NEW SHOREHAM TOWN                          NEW SHOREHAM TN ‐COLLECT                 PO BOX 445                                                                               BLOCK ISLAND        RI      02807
NEW SOLUTIONS                              2412 N HIGHWAY 67                                                                                                                 FLORISSANT          MO      63033
NEW SQUARE VILLAGE                         NEW SQUARE VILLAGE‐CLERK                 37 REAGAN RD                                                                             NEW SQUARE          NY      10977
NEW STANTON BORO                           ROBERT BURY ‐ TAX COLLEC                 318 PAINTERSVILLE ROAD                                                                   NEW STANTON         PA      15672
NEW STAR CONSTRUCTION, INC.                JOSE MARTINEZ RODRIGUEZ                  6900 GOOD LUCK ROAD                                                                      LANHAM              MD      20706
NEW STREET LLC DBA NEW STREET              ROOFING & REMODEL                        6803 HOLLY HILLS LANE                                                                    SACHSE              TX      75048




                                                                                                               Page 630 of 998
                                        19-10412-jlg              Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           634 of 1004
Creditor Name                              Address1                                      Address2                                     Address3             City                     State   Zip        Country
NEW SWEDEN MUT INS                         PO BOX 338                                                                                                      NICOLLET                 MN      56074
NEW TAMPA PROPERTY MANAGEMENT, INC.        P.O. BOX 48855                                                                                                  TAMPA                    FL      33646
NEW TOWN PAINTERS                          525 TAMARACK AVE STE B                                                                                          LONG LAKE                MN      55356
NEW VIEW ROOFING & REMOD                   5119 ALCOTT ST                                                                                                  DALLAS                   TX      75206
NEW VIEW ROOFING & REMOD                   5119 ALCOTT ST                                                                                                  DALLAS                   TX      75226
NEW WINDSOR TOWN                           NEW WINDSOR TN ‐ COLLECT                      555 UNION AVE                                                     NEW WINDSOR              NY      12553
NEW WORLD BUILDERS LLC                     FRANK FLANNIGAN                               4910 TRAVIS                                                       GALVESTON                TX      77551
NEW WORLD CONSTRUCTION                     RICKEY SHERRELL                               6970 TELEGRAPH ROAD                          SUITE 213            BLOOMFIELD HILLS         MI      48301
NEW WORLD REMODELING                       RAMIRO MENDEZ                                 16043 CACTUS ST.                                                  HESPERIA                 CA      92345
NEW YORK                                   DOLLY BIRBALSINGH                             NYS DEPARTMENT OF FINANCIAL SERVICES         ONE STATE STREET     NEW YORK                 NY      10004‐1511
NEW YORK                                   ENIS JOHNSON                                  NYS DEPARTMENT OF FINANCIAL SERVICES         ONE STATE STREET     NEW YORK                 NY      10004‐1511
NEW YORK                                   EXEMPT MORTGAGE BANKERS, BROKERS, SVCRS       NYS DEPARTMENT OF FINANCIAL SERVICES         ONE STATE STREET     NEW YORK                 NY      10004‐1511
NEW YORK                                   GENERAL CONTACT                               NYS DEPARTMENT OF FINANCIAL SERVICES         ONE STATE STREET     NEW YORK                 NY      10004‐1511
NEW YORK                                   HOWARD ROTBLATT                               NYS DEPARTMENT OF FINANCIAL SERVICES         ONE STATE STREET     NEW YORK                 NY      10004‐1511
NEW YORK                                   MARIO TORRES                                  NYS DEPARTMENT OF FINANCIAL SERVICES         ONE STATE STREET     NEW YORK                 NY      10004‐1511
NEW YORK                                   MLO LICENSING:                                NYS DEPARTMENT OF FINANCIAL SERVICES         ONE STATE STREET     NEW YORK                 NY      10004‐1511
NEW YORK                                   MLO SURETY BONDS:                             NYS DEPARTMENT OF FINANCIAL SERVICES         ONE STATE STREET     NEW YORK                 NY      10004‐1511
NEW YORK                                   MOHAMMAD UDDIN                                NYS DEPARTMENT OF FINANCIAL SERVICES         ONE STATE STREET     NEW YORK                 NY      10004‐1511
NEW YORK                                   NEW BRANCH OFFICE APPLICATIONS:               NYS DEPARTMENT OF FINANCIAL SERVICES         ONE STATE STREET     NEW YORK                 NY      10004‐1511
NEW YORK                                   RICHARD SEEMUNGAL                             NYS DEPARTMENT OF FINANCIAL SERVICES         ONE STATE STREET     NEW YORK                 NY      10004‐1511
NEW YORK                                   SALINA CANTEY                                 NYS DEPARTMENT OF FINANCIAL SERVICES         ONE STATE STREET     NEW YORK                 NY      10004‐1511
NEW YORK                                   SANDRA RICHARDS                               NYS DEPARTMENT OF FINANCIAL SERVICES         ONE STATE STREET     NEW YORK                 NY      10004‐1511
NEW YORK CENTRAL MUT INS                   CO                                            PO BOX 2057                                                       KALISPELL                MT      59903
NEW YORK CENTRAL MUTUAL                    1899 CENTRAL PLAZA EAST                                                                                         EDMESTON                 NY      13335
NEW YORK CITY DEPARTMENT OF FINANCE        59 MAIDEN LANE, 19TH FLOOR                                                                                      NEW YORK                 NY      10038
NEW YORK CITY DEPARTMENT OF FINANCE        66 JOHN STREET, ROM 104                                                                                         NEW YORK                 NY      10038
NEW YORK CITY DEPT OF CONSUMER AFFA        42 BROADWAY 9TH FLOOR                                                                                           NEW YORK                 NY      10004
NEW YORK CITY WATER BOARD                  59‐17 JUNCTION BLVD., 8TH FL.                                                                                   FLUSHING                 NY      11373
NEW YORK CITY WATER BOARD                  ANTHONY CIRCOLONE                             P.O. BOX 11863                                                    NEWARK                   NJ      07101‐8163
NEW YORK DEPARTMENT OF FINANCE             NYS TAX DEPARTMENT, CORP. TAX PROCESSING      90 COHOES AVE                                                     GREEN ISLAND             NY      12183‐1515
NEW YORK DEPARTMENT OF STATE               1 COMMERCE PLAZA                              99 WASHINGTON AVENUE                                              ALBANY                   NY      10038
NEW YORK MILLS CS  (TN W                   NEW YORK MILLS CS ‐ RECE                      PO BOX 96                                                         WHITESBORO               NY      13492
NEW YORK MILLS CS(TN NEW                   NEW YORK MILLS CS‐ COMM                       800 PARK AVENUE                                                   UTICA                    NY      13501
NEW YORK MILLS VILL (T‐W                   NEW YORK MILLS VILL ‐ CL                      1 MAPLE STREET                                                    NEW YORK MLS             NY      13417
NEW YORK MILLS VILL. (NE                   NEW YORK MILLS VILL ‐ CL                      1 MAPLE STREET                                                    NEW YORK MILLS           NY      13417
NEW YORK MORTGAGE TRUST                    21650 OXNARD STREET                           SUITE 1570                                                        WOODLAND HILLS           CA      91367
NEW YORK MTL                               17 BRITISH AMERICAN                                                                                             LATHAM                   NY      12110
NEW YORK MUTUAL                            P O BOX 13089                                                                                                   ALBANY                   NY      12212
NEW YORK MUTUAL                            UNDERWRITERS                                  P O BOX 13089                                                     ALBANY                   NY      12212
NEW YORK PROPERTY INSURANCE                UNDERWRITING ASSOC.                           100 WILLIAM STREET                                                NEW YORK                 NY      10038‐4599
NEW YORK STATE DEPT OF FINANCIAL SVCS      BANKING DIVISION                              ONE COMMERCE PLAZA                                                ALBANY                   NY      12257
NEWARK CEN SCH (COMBINED                   NEWARK CS ‐ TAX COLLECTO                      NEWARK SD 100 E MILLER S                                          NEWARK                   NY      14513
NEWARK CEN SCH (COMBINED                   NEWARK CSD ‐ TAX COLLECT                      100 E MILLER ST                                                   NEWARK                   NY      14513
NEWARK CITY                                NEWARK CITY ‐ TAX COLLEC                      220 SOUTH MAIN STREET                                             NEWARK                   DE      19711
NEWARK CITY                                NEWARK CITY ‐ TAX COLLEC                      920 BROAD STREET, ROOM                                            NEWARK                   NJ      07102
NEWARK CITY ABATEMENT                      NEWARK ABATEMENT & SPECI                      920 BROAD STREET, ROOM 1                                          NEWARK                   NJ      07102
NEWARK TOWN                                NEWARK TWN TREASURER                          10127 S OLSEN ROAD                                                BELOIT                   WI      53511
NEWARK VALLEY C S (TN OF                   NEWARK VALLEY CS‐TAX COL                      68 WILSON CREEK RD                                                NEWARK VALLEY            NY      13811
NEWARK VALLEY TOWN                         NEWARK VALLEY TN‐COLLECT                      109 WHIG STREET                                                   NEWARK VALLEY            NY      13811
NEWARK VILLAGE                             NEWARK VILLAGE ‐ TAX COL                      100 E.MILLER ST                                                   NEWARK                   NY      14513
NEWARK WATER DEPARTMENT                    34 SOUTH 5TH STREET                                                                                             NEWARK                   OH      43058
NEWAYGO CITY                               NEWAYGO CITY ‐ TREASURER                      PO BOX 308                                                        NEWAYGO                  MI      49337
NEWAYGO COUNTY TREASURER                   1087 NEWELL ST                                                                                                  WHITE CLOUD              MI      49349‐0885
NEWBERG TOWNSHIP                           NEWBERG TOWNSHIP ‐ TREAS                      11645 BALD HILL ST                                                JONES                    MI      49061
NEWBERN CITY                               NEWBERN CITY‐TREASURER                        103 JEFFRSON ST                                                   NEWBERN                  TN      38059
NEWBERRY COUNTY                            NEWBERRY COUNTY ‐ TREASU                      P O BOX 206, COURTHOUSE                                           NEWBERRY                 SC      29108
NEWBERRY COUNTY / MOBILE                   NEWBERRY COUNTY ‐ TREASU                      P O BOX 206, COURTHOUSE                                           NEWBERRY                 SC      29108
NEWBERRY COUNTY TAX COLLECTOR/             DELINQUENT TAX COLLECTOR                      1400 MARTIN STREET                                                NEWBERRY                 SC      29108
NEWBERRY COUNTY TREASURER                  P.O. BOX 206                                                                                                    NEWBERRY                 SC      29108‐0206
NEWBERRY TOWNSHIP                          1915 OLD TRAIL ROAD                                                                                             ETTERS                   PA      17319
NEWBERRY TOWNSHIP                          DEBRA S. POPP ‐ TAX COLL                      1909 OLD TRAIL ROAD                                               ETTERS                   PA      17319
NEWBERRY VILLAGE                           NEWBERRY VILLAGE ‐ TREAS                      307 E MCMILLAN AVE                                                NEWBERRY                 MI      49868
NEWBERRY, DELBERT                          ADDRESS ON FILE
NEWBERRY, DONALD                           ADDRESS ON FILE
NEWBOLD TOWN                               NEWBOLD TWN TREASURER                         P.O. BOX 1063                                                     RHINELANDER              WI      54501
NEWBRIDGE COMMUNITY ASSOCIATION            14453 CHERRY LANE COURT, SUITE 210                                                                              LAUREL                   MD      20707
NEWBRIDGE COVERAGE CORP                    1666 NEWBRIDGE ROAD                                                                                             NORTH BELLMORE           NY      11710
NEWBROOK INSURANCE AGNCY                   14 ROOSEVELT AVE                                                                                                PORT JEFFERSON STATION   NY      11776
NEWBURG VILLAGE                            NEWBURG VLG TREASURER                         614 MAIN STREET, PO BOX                                           NEWBURG                  WI      53060
NEWBURGH CITY                              NEWBURGH CITY ‐ TAX COLL                      83 BROADWAY                                                       NEWBURGH                 NY      12550




                                                                                                                    Page 631 of 998
                                         19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           635 of 1004
Creditor Name                               Address1                                     Address2                                       Address3      City             State   Zip          Country
NEWBURGH CITY SCH (COMBI                    NEWBURGH CITY SCH‐ COLLE                     124 GRAND STREET                                             NEWBURGH         NY      12550
NEWBURGH CITY SCH (NEWBU                    NEWBURGH CITY SCH ‐ COLL                     124 GRAND STREET                                             NEWBURGH         NY      12550
NEWBURGH ENLARGED CITY SCHOOL DISTRICT      124 GRAND STREET                                                                                          NEWBURGH         NY      12550
NEWBURGH TOWN                               NEWBURGH TOWN ‐ TAX COLL                     2220 WESTERN AVE                                             NEWBURGH         ME      04444
NEWBURGH TOWN                               RECIEVER OF TAXES                            1496 ROUTE 300                                               NEWBURGH         NY      12550
NEWBURGH WATER                              1496 ROUTE 300                                                                                            NEWBURGH         NY      12550
NEWBURY CROSSING TAX DISTRICT               C/O SCALZO PROPERTY MANAGEMENT, INC.         2 STONY HILL RD., STE. 201                                   BETHEL           CT      06801
NEWBURY SCHOOL                              NEWBURY SCHOOL‐TAX COLLE                     PO BOX 126                                                   NEWBURY          VT      05051
NEWBURY TOWN                                NEWBURY TOWN ‐ TAX COLLE                     12 KENT WAY                                                  BYFIELD          MA      01922
NEWBURY TOWN                                NEWBURY TOWN ‐ TAX COLLE                     937 ROUTE 103                                                NEWBURY          NH      03255
NEWBURY TOWN                                NEWBURY TOWN ‐ TAX COLLE                     PO BOX 126                                                   NEWBURY          VT      05051
NEWBURYPORT CITY                            NEWBURYPORT CITY ‐ COLLE                     60 PLEASANT STREET                                           NEWBURYPORT      MA      01950
NEWBY, HENRY                                ADDRESS ON FILE
NEWBYS CONSTRUCTION INC                     110 PHILLIPS LN                                                                                           NEWPORT NEWS     VA      23602
NEWCASTLE AT CENTURY VILLAGE COA            6300 PARK OF COMMERCE                                                                                     BOCA RATON       FL      33487
NEWCASTLE INVESTMENT TRUST 2014‐MH1         US BANK NATIONAL ASSOCIATION AS TRUSTEE      60 LIVINGSTON                                                ST. PAUL         MN      55107‐2292
NEWCASTLE TOWN                              NEWCASTLE TOWN ‐ TAX COL                     4 PUMP ST                                                    NEWCASTLE        ME      04553
NEWCOMB TOWN                                NEWCOMB TOWN ‐ TAX COLLE                     PO BOX 115                                                   NEWCOMB          NY      12852
NEWCOURSE COMMUNICATIONS INC                ATTN: VALERIE GRIFFIN                        5010 LINBAR DR STE 100                                       NASHVILLE        TN      37211
NEWCOURSE COMMUNICATIONS INC                PO BOX 110080                                                                                             NASHVILLE        TN      37222
NEWCOURSE COMMUNICATIONS, INC.              ATTN: JAMES L. CONDE, PRESIDENT & CEO        5010 LINBAR DRIVE                              SUITE 100     NASHVILLE        TN      37211
NEWCOURSE COMMUNICATIONS, INC.              ATTN: JIM CONDE                              5010 LINBAR DRIVE                              SUITE 100     NASHVILLE        TN      37211
NEWELL BORO                                 SCOTT BRUNDEGE‐TAX COLLE                     PO BOX 66                                                    NEWELL           PA      15466
NEWELL, GABRIELA                            ADDRESS ON FILE
NEWELLTON CITY                              NEWELLTON CITY ‐ TAX COL                     P O BOX 477                                                  NEWELLTON        LA      71357
NEWFANE C S   (CMBD TNS)                    NEWFANE C S ‐ TAX COLLEC                     626 COMMERCE DRIVE C/O M                                     AMHERST          NY      14228
NEWFANE TOWN                                NEWFANE TOWN ‐ TAX COLLE                     2737 MAIN STREET                                             NEWFANE          NY      14108
NEWFANE TOWN                                NEWFANE TOWN ‐ TAX COLLE                     555 VERMONT ROUTE 30                                         NEWFANE          VT      05345
NEWFIELD BORO                               NEWFIELD BORO ‐ TAX COLL                     P.O. BOX 856                                                 NEWFIELD         NJ      08344
NEWFIELD CEN SCH (COMBIN                    NEWFIELD CS‐TAX COLLECTO                     166 MAIN STREET                                              NEWFIELD         NY      14867
NEWFIELD TOWN                               NEWFIELD TOWN ‐ TAX COLL                     P.O. BOX 62                                                  W NEWFIELD       ME      04095
NEWFIELD TOWN                               NEWFIELD TOWN‐TAX COLLEC                     166 MAIN STREET                                              NEWFIELD         NY      14867
NEWFIELD TOWNSHIP                           NEWFIELD TOWNSHIP ‐ TREA                     538 HOPPE RD                                                 HESPERIA         MI      49421
NEWFIELDS TOWN                              NEWFIELDS TOWN ‐ TAX COL                     65 MAIN STREET                                               NEWFIELDS        NH      03856
NEWINGTON TOWN                              NEWINGTON TOWN ‐ TAX COL                     131 CEDAR ST TOWN HL                                         NEWINGTON        CT      06111
NEWINGTON TOWN                              NEWINGTON TOWN ‐ TAX COL                     205 NIMBLEHILL RD                                            NEWINGTON        NH      03801
NEWKIRK ACE HARDWARE EAST LLC               1602 EAST ST. PATRICK ST                                                                                  RAPID CITY       SD      57701
NEWKIRK TOWNSHIP                            NEWKIRK TOWNSHIP ‐ TREAS                     PO BOX 192                                                   LUTHER           MI      49656
NEWLAND TOWN                                NEWLAND TOWN ‐ TAX COLLE                     P O BOX 429                                                  NEWLAND          NC      28657
NEWLIN TOWNSHIP                             NEWLIN TWP ‐ TAX COLLECT                     50 N 7TH ST                                                  BANGOR           PA      18013
NEWLOOK LANDSCAPING &                       PATRICIA & NORMAN LEACH                      349 MCLEAN PLACE                                             HILLSIDE         NJ      07205
NEWMAN & ASSOCIATES APPRAISAL               SERVICE                                      816 ELM STREET 36032                                         FAYETTEVILLE     NC      28303
NEWMAN & TUCKER                             3617 ALEXANDRIA PIKE                                                                                      COLD SPRINGS     KY      41076
NEWMAN & TUCKER INSURANC                    7592 BURLINGTON PIKE                                                                                      FLORENCE         KY      41042
NEWMAN DAVIS                                NEWMAN DAVIS, PRO SE                         557 FORBES STREET                                            EAST HARTFORD    CT      06118
NEWMAN REALTY                               ATTN: SCOTT NEWMAN                           1047 N CALIFORNIA AVE                                        CHICAGO          IL      60622
NEWMAN REALTY SERVICES INC.                 1001 N MILWAUKEE AVE 401                                                                                  CHICAGO          IL      60642
NEWMAN REALTY SERVICES, INC                 1047 N CALIFORNIA AVENUE                                                                                  CHICAGO          IL      60622
NEWMAN SURVEYING                            P.O. BOX 391                                                                                              MT. JACKSON      VA      22842
NEWMAN, ANNA                                ADDRESS ON FILE
NEWMAN, MICHELLE                            ADDRESS ON FILE
NEWMAN, NATHAN                              ADDRESS ON FILE
NEWMAN, SEAN                                ADDRESS ON FILE
NEWMAN, SHERYL                              ADDRESS ON FILE
NEWMAN, ZAKIYYAH                            ADDRESS ON FILE
NEWMAN‐CRANE & ACCOSIATE                    5639 HANSEL AVE                                                                                           ORLANDO          FL      32809
NEWMANS INS                                 2069 N BRIDGE ST                                                                                          CHILLCOTHE       OH      45601
NEWMANS ROOFING                             JAMES NEWMAN                                 3150 RT 22                                                   CAMBRIDGE        NY      12816
NEWMARKET TOWN                              NEWMARKET TOWN ‐ TAX COL                     186 MAIN STREET                                              NEW MARKET       NH      03857
NEWPORT BORO                                DEBORAH MILLER‐TAX COLLE                     60 SOUTH 2ND ST                                              NEWPORT          PA      17074
NEWPORT BORO SCHOOL DIST                    DEBORAH MILLER‐TAX COLLE                     60 SOUTH 2ND ST                                              NEWPORT          PA      17074
NEWPORT CENTER                              NEWPORT CENTER‐TAX COLLE                     P.O. BOX 85                                                  NEWPORT CENTER   VT      05857
NEWPORT CITY                                NEWPORT CITY ‐ FINANCE C                     P O BOX 1090                                                 NEWPORT          KY      41071
NEWPORT CITY                                NEWPORT CITY ‐ TAX COLLE                     222 MAIN STREET                                              NEWPORT          VT      05855
NEWPORT CITY                                NEWPORT CITY ‐ TAX COLLE                     43 BROADWAY‐CITY HALL                                        NEWPORT          RI      02840
NEWPORT CITY                                NEWPORT CITY‐TAX COLLECT                     300 E MAIN ST                                                NEWPORT          TN      37821
NEWPORT CONSTRUCTION SERVICES, INC.         24123 BOERNE STAGE ROAD SUITE 202                                                                         SAN ANTONIO      TX      78255
NEWPORT CUSTOM HOMES                        JRS VENTURES INC                             14965 CANADIAN MIST                                          CORPUS CHRISTI   TX      78418
NEWPORT EAST INC.                           C/O DOUGLAS ELLMAN PROPERTY MGMT             675 THIRD AVENUE                                             NEW YORK         NY      10017
NEWPORT GLEN                                C/O CASTLEBRIDGE MANAGEMENT                  10911 BONITA BEACH RD STE 2011                               BONITA SPRINGS   FL      34135




                                                                                                                      Page 632 of 998
                                     19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               636 of 1004
Creditor Name                            Address1                            Address2                                     Address3                         City               State   Zip          Country
NEWPORT INSURANCE                        P O  BOX 515506                                                                                                   LOS ANGELES        CA      90030
NEWPORT INSURANCE AGY                    460 EAST MAIN ROAD                                                                                                MIDDLETON          RI      02842
NEWPORT MUD   A                          NEWPORT MUD ‐ TAX COLLEC            P O BOX 1368                                                                  FRIENDSWOOD        TX      77549
NEWPORT NEWS CITY                        NEWPORT NEWS CITY ‐ TREA            2400 WASHINGTON AVE‐CITY                                                      NEWPORT NEWS       VA      23607
NEWPORT NEWS CITY/STORM                  NEWPORT NEWS CITY ‐ TREA            2400 WASHINGTON AVE                                                           NEWPORT NEWS       VA      23607
NEWPORT NEWS TREASURER                   2400 WASHINGTON AVE                                                                                               NEWPORT NEWS       VA      23607
NEWPORT NEWS TREASURERS OFFICE           2400 WASHINGTON AVENUE                                                                                            NEWPORT NEWS       VA      23607
NEWPORT PROPERTY OWNERS ASSOC.           THE NEW PROPERTY OWNERS             ASSOCIATION OF NEWPORT                       2102 COUNTRY CLUB DR             CROSBY             TX      77532
NEWPORT S.D./HOWE                        NEWPORT S.D. ‐ TAX COLLE            109 JUNIATA PARKWAY EAST                                                      NEWPORT            PA      17074
NEWPORT S.D./JUNIATA                     NEWPORT SD ‐ TAX COLLECT            259 HONEYSUCKLE HOLLOW R                                                      NEWPORT            PA      17074
NEWPORT S.D./MILLER TWP                  LOIS SCHOPPY ‐ TAX COLLE            554 OLD LIMEKILN LN                                                           NEWPORT            PA      17074
NEWPORT S.D./OLIVER                      NEWPORT SD ‐ TAX COLLECT            2080 OLD FERRY RD                                                             NEWPORT            PA      17074
NEWPORT SD / BUFFALO TWP                 BUFFALO TWP SD ‐ TAX COL            141 LIMEKILN ROAD                                                             NEWPORT            PA      17074
NEWPORT SQUARE CONDOMINIUM ASSOCIATION   290 PERRY HIGHWAY                                                                                                 PITTSBURGH         PA      15229
NEWPORT TOWN                             NEWPORT TOWN ‐ TAX COLLE            15 SUNAPEE STREET                                                             NEWPORT            NH      03773
NEWPORT TOWN                             NEWPORT TOWN ‐ TAX COLLE            226 N JAMES STREET                                                            NEWPORT            DE      19804
NEWPORT TOWN                             NEWPORT TOWN ‐ TAX COLLE            23 WATER ST                                                                   NEWPORT            ME      04953
NEWPORT TOWN                             NEWPORT TOWN ‐ TAX COLLE            PO BOX 519                                                                    NEWPORT            NY      13416
NEWPORT TOWN                             NEWPORT TOWN ‐ TREASURER            P O BOX 1869                                                                  NEWPORT            NC      28570
NEWPORT TOWN                             NEWPORT TWN TREASURER               W14625 NEWPORT DR                                                             WISCONSIN DELLS    WI      53965
NEWPORT TOWNSHIP                         LUZERNE COUNTY ‐ TREASUR            200 N RIVER ST                                                                WILKES‐BARRE       PA      18711
NEWRY TOWN                               NEWRY TOWN ‐ TAX COLLECT            422 BEAR RIVER ROAD                                                           NEWRY              ME      04261
NEWSAM, MOLLY                            ADDRESS ON FILE
NEWSTEAD TOWN                            NEWSTEAD TOWN ‐ TAX COLL            PO BOX 227                                                                    AKRON              NY      14001
NEWTON CITY                              NEWTON CITY ‐ TAX COLLEC            1000 COMMONWEALTH AVENUE                                                      NEWTON             MA      02459
NEWTON CITY                              NEWTON CITY‐TAX COLLECTO            PO BOX 238                                                                    NEWTON             GA      39870
NEWTON CITY/ISD C/O APPR                 NEWTON CAD ‐ TAX COLLECT            PO BOX 456                                                                    NEWTON             TX      75966
NEWTON COUNTY                            NEWTON COUNTY ‐ COLLECTO            101 S WOOD ST, SUITE 203                                                      NEOSHO             MO      64850
NEWTON COUNTY                            NEWTON COUNTY ‐ TAX COLL            P O BOX 374                                                                   JASPER             AR      72641
NEWTON COUNTY                            NEWTON COUNTY ‐ TAX COLL            P O BOX 456                                                                   NEWTON             TX      75966
NEWTON COUNTY                            NEWTON COUNTY ‐ TREASURE            201 N.3RD ST.                                                                 KENTLAND           IN      47951
NEWTON COUNTY                            NEWTON COUNTY‐TAX COLLEC            PO BOX 7                                                                      DECATUR            MS      39327
NEWTON COUNTY                            NEWTON COUNTY‐TAX COMMIS            1113 USHER ST ‐ SUITE 10                                                      COVINGTON          GA      30014
NEWTON COUNTY APPRAISAL                  NEWTON CAD ‐ TAX COLLECT            109 COURT ST                                                                  NEWTON             TX      75966
NEWTON COUNTY CHANCERY CLERK             PO BOX 68                                                                                                         DECATUR            MS      39327
NEWTON COUNTY CLERK                      PO BOX 484                                                                                                        NEWTON             TX      75966
NEWTON COUNTY COLLECTOR OF REVENUE       101 S WOOD                          SUITE 203                                                                     NEOSHO             MO      64850
NEWTON GROVE TOWN                        NEWTON GROVE TOWN ‐ TREA            P O BOX 4, CITY HALL                                                          NEWTON GROVE       NC      28366
NEWTON TOWN                              NEWTON TOWN ‐ TAX COLLEC            2 TOWN HALL ROAD                                                              NEWTON             NH      03858
NEWTON TOWN                              NEWTON TOWN ‐ TAX COLLEC            39 TRINITY STREET                                                             NEWTON             NJ      07860
NEWTON TOWN                              NEWTON TWN TREASURER                8525 CARSTENS LAKE RD                                                         WAUTOMA            WI      54982
NEWTON TOWNSHIP                          JENNIFER KWIATKOWSKI ‐ T            1528 NEWTON RANSOM BLVD                                                       CLARKS SUMMIT      PA      18411
NEWTON TOWNSHIP                          NEWTON TOWNSHIP ‐ TREASU            7988 G DRIVE SO.                                                              CERESCO            MI      49033
NEWTON TOWNSHIP                          NEWTON TOWNSHIP ‐ TREASU            N6135 BRAWLEY RD                                                              GOULD CITY         MI      49838
NEWTON, EDRICK                           ADDRESS ON FILE
NEWTON, SHONDRA                          ADDRESS ON FILE
NEWTON, VERONICA                         ADDRESS ON FILE
NEWTONIA                                 NEWTONIA VILLAGE ‐ COLLE            PO BOX 36                                                                     STARK CITY         MO      64866
NEWTOWN BORO                             NEWTOWN BORO ‐ TAX COLLE            23 N. STATE ST.                                                               NEWTOWN            PA      18940
NEWTOWN BOROUGH                          NEWTOWN BOROUGH‐TAX COLL            PO BOX 471                                                                    NEWTOWN            CT      06470
NEWTOWN TOWN                             NEWTOWN TOWN ‐ TAX COLLE            3 PRIMROSE STREET                                                             NEWTOWN            CT      06470
NEWTOWN TOWNSHIP                         NEWTOWN TWP ‐ TAX COLLEC            209 BISHOP HOLLOW RD                                                          NEWTOWN SQUARE     PA      19073
NEWTOWN TOWNSHIP                         TAMMY SUTTON, TAX COLLEC            100 MUNICIPAL RDSTE 101                                                       NEWTOWN            PA      18940
NEWVILLE BORO                            NEWVILLE BORO ‐ TAX COLL            4 WEST STREET                                                                 NEWVILLE           PA      17241
NEXGEN EXTERIORS INC                     STE 112                             1321 ANDOVER BLVD NE                                                          ANDOVER            MN      55304
NEXGEN ROOFING SERVICES, LLC             235 W. BRANDON BLVD SUITE 626                                                                                     BRANDON            FL      33511
NEXLEGACY LLC                            201 TAYLOR ST. SUITE E                                                                                            HUTTO              TX      78634
NEXMO INC                                217 2ND ST                                                                                                        SAN FRANCISCO      CA      94105
NEXMO, INC.                              ATTN: GENERAL COUNSEL               217 2ND ST.                                                                   SAN FRANCISCO      CA      94105
NEXMO, INC.                              ATTN: GENERAL COUNSEL               217 SECOND STREET, 4TH FLOOR                                                  SAN FRANCISCO      CA      94105
NEXT DAY APPRAISALS INC                  4125 PEACH LN                                                                                                     COLORADO SPRINGS   CO      80918
NEXT GRC LLC                             3102 SE DIXIE HWY                                                                                                 STUART             FL      34997
NEXT LEVEL RESTORATION                   NEXT LEVEL CORPORATION              NEXT LEVEL CORPORATION                       18601 LBJ FREEWAY, SUITE 301     MESQUITE           TX      75150
NEXT LEVEL ROOFING &                     3209 SAN JUAN TRL                                                                                                 MOORE              OK      73160
NEXTGEN MANAGEMENT, LLC                  15951 SW 41ST STREET SUITE 300                                                                                    DAVIE              FL      33331
NEXUS RESTORATION                        4213 RIDGE RD UNIT G                                                                                              NOTTINGHAM         MD      21236
NEZ PERCE COUNTY                         NEZ PERCE COUNTY ‐ TREAS            PO BOX 896                                                                    LEWISTON           ID      83501
NFIP DIRECT SERVICING                    LB SRVCS 91311 NFIP MACC            1740 BROADWAY ST LL2                                                          DENVER             CO      80274
NFIP DIRECT SERVICING AGENT              PO BOX 913111                                                                                                     DENVER             CO      80291‐3111
NFP                                      54 WOODSTOCK AVENUE                                                                                               RUTLAND            VT      05701




                                                                                                        Page 633 of 998
                                        19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     637 of 1004
Creditor Name                              Address1                                Address2                                     Address3                             City              State   Zip     Country
NFP CORPORATE SERVICES (PA), INC.          2600 KELLY ROAD SUITE 300                                                                                                 WARRINGTON        PA      18976
NFP CORPORATE SERVICES (PA), INC.          ATTN: GENERAL COUNSEL                   2600 KELLY ROAD                              SUITE 300                            WARRINGTON        PA      18976
NFP CORPORATE SERVICES (PA), INC.          ATTN: MANAGING DIRECTOR                 2600 KELLY ROAD                              SUITE 300                            WARRINGTON        PA      18976
NFP P & C SERVICES INC                     7120 E PAV WAY SUITE 105                                                                                                  PRESCOTT VALLEY   AZ      88314
NFP P AND C                                408 WESTERN AVE                                                                                                           NEWPORT           VT      05855
NFP P&C                                    420 N HUMPHREYS                                                                                                           FLAGSTAFF         AZ      86002
NFS EDGE AGENCY                            555 CORPORATE DR                                                                                                          KALISPELL         MT      59901
NFS EDGE AGENCY                            P O BOX 7822                                                                                                              KALIPSELL         MT      59904
NFS LEASING, INC                           900 CUMMINGS CENTER                     STE 309‐V                                                                         BEVERLY           MA      01915
NG, JOCELYN                                ADDRESS ON FILE
NG, LAI MAN                                ADDRESS ON FILE
NGARIYAN, SUMIKIE                          ADDRESS ON FILE
NGM INS                                    P O BOX 2004                                                                                                              KEENE             NH      03431
NGM INS CO                                 111 S INDEPENDENCE 825                                                                                                    PHILADELPHIA      PA      19106
NGM INSURANCE COMPANY                      55 WEST STREET                                                                                                            KEENE             NH      03431
NGO, HAN                                   ADDRESS ON FILE
NGO, TRANG                                 ADDRESS ON FILE
NGUYEN, DOMINIC                            ADDRESS ON FILE
NGUYEN, HUYEN                              ADDRESS ON FILE
NGUYEN, KHOA                               ADDRESS ON FILE
NGUYEN, LEWIS                              ADDRESS ON FILE
NGUYEN, MICHAEL                            ADDRESS ON FILE
NGUYEN, NHU                                ADDRESS ON FILE
NGUYEN, PATRICK                            ADDRESS ON FILE
NGUYEN, STEVEN                             ADDRESS ON FILE
NGUYEN, TU                                 ADDRESS ON FILE
NH DEPT OF REVENUE                         61 S SPRING ST                                                                                                            CONCORD           NH      03302
NH INS CO                                  P O BOX 560810                                                                                                            ROCKLEDGE         FL      32956
NH INSURANCE DEPARTMENT                    21 SOUTH FRUIT ST  STE 14                                                                                                 CONCORD           NH      03301
NHH BUILDING &                             RESTORATION                             917 E DUAL BLVD NE                                                                ISANTI            MN      55040
NHH BUILDING & REST &                      NICHOLAS & EMILY NELSON                 917 E DUAL BLVD NE                                                                ISANTI            MN      55040
NHH BUILDING & RESTORATION                 NORTHERN HIDEAWAY HOMES, INC.           NORTHERN HIDEAWAY HOMES, INC.                917 E. DUAL BLVD NE                  ISANTI            MN      55040
NHQC NEW HORIZON QUALITY CONSTRUCTION      FRANK GALLEGOS                          411 SCHOOL OF MINES RD                                                            SOCORRO           NM      87801
NHS REDEVELOPMENT CORP                     1279 N MILWAUKEE 4TH FL                                                                                                   CHICAGO           IL      60622
NHS REDEVELOPMENT CORPORATION              1279 NORTH MIWAUKEE AVE, SUITE 400                                                                                        CHICAGO           IL      60622
NI FLORIDA LLC                             10130 SCENIC DRIVE                                                                                                        PORT RICHEY       FL      34668
NI FLORIDA LLC                             1713 WOODCREEK FARMS RD.                                                                                                  ELGIN             SC      29045
NIA INS AGENCY                             805 N WARE RD                                                                                                             MCALLEN           TX      78501
NIAGARA CITY                               MARINETTE COUNTY TREASUR                1926 HALL AVENUE                                                                  MARINETTE         WI      54143
NIAGARA FALLS CDS                          NIAGARA FALLS CSD ‐ TREA                745 MAIN ST ‐ CITY HALL                                                           NIAGARA FALLS     NY      14302
NIAGARA FALLS CITY                         NIAGARA FALLS‐ CITY CONT                745 MAIN ST                                                                       NIAGARA FLS       NY      14302
NIAGARA FALLS CITY (NIAG                   NIAGARA COUNTY TREASURER                745 MAIN STREET CITY HAL                                                          NIAGARA FALLS     NY      14302
NIAGARA FALLS WATER BOARD                  PO BOX 69                                                                                                                 NIAGARA FALLS     NY      14302
NIAGARA TOWN                               MARINETTE COUNTY TREASUR                1926 HALL AVENUE                                                                  MARINETTE         WI      54143
NIAGARA TOWN                               NIAGARA TOWN ‐ TAX COLLE                7105 LOCKPORT RD                                                                  NIAGARA FALLS     NY      14305
NIAGARA‐WHEATFIELD CS (C                   NIAGARA‐WHEATFIELD ‐COLL                PO BOX 309                                                                        SANBORN           NY      14132
NIBALDO CARRILLO                           5335 DIXIE DR                                                                                                             NAPLES            FL      34113
NICE MUTUAL WATER COMPANY                  3246 LAKESHORE BLVD                                                                                                       NICE              CA      95464
NICHOLAS A. KASUN                          PRO SE NICHOLAS A. KASUN                11813 DUCK CIRCLE                                                                 SPOTSYLVANIA      VA      22553
NICHOLAS APPRAISAL SERVICE LLC             5 EATON CT                                                                                                                SUMMIT            NJ      07901
NICHOLAS C MECCA RECEIVER OF TAXES         10 PEARL ST                                                                                                               PORT CHESTER      NY      10573
NICHOLAS COUNTY                            NICHOLAS COUNTY ‐ SHERIF                125 E MAIN ST                                                                     CARLISLE          KY      40311
NICHOLAS COUNTY SHERIFF                    NICHOLAS COUNTY ‐ SHERIF                700 MAIN STREET, SUITE 3                                                          SUMMERSVILLE      WV      26651
NICHOLAS E FINOTTI &                       ADDRESS ON FILE
NICHOLAS GAETANO                           ADDRESS ON FILE
NICHOLAS GIAMATTI &                        ADDRESS ON FILE
NICHOLAS INTERLANDI &                      ADDRESS ON FILE
NICHOLAS J. HILKER, ET AL.                 DAMON RITENHOUSE                        EV HAS, LLC                                  218 N. JEFFERSON AVE., SUITE 103     CHICAGO           IL      60661
NICHOLAS MATARAZZO &                       ADDRESS ON FILE
NICHOLAS MICELOTTI                         ADDRESS ON FILE
NICHOLAS PISACRITA &                       ADDRESS ON FILE
NICHOLAS R. CATON                          ADDRESS ON FILE
NICHOLAS RICHARDS                          ADDRESS ON FILE
NICHOLAS ROBERT HALLBERG                   ADDRESS ON FILE
NICHOLAS VALADEZ & GREG                    ADDRESS ON FILE
NICHOLAS, CRAIG                            ADDRESS ON FILE
NICHOLAS, ROBERT                           ADDRESS ON FILE
NICHOLASVILLE CITY                         CITY OF NICHOLASVILLE ‐                 PO BOX 590                                                                        NICHOLASVILLE     KY      40340
NICHOLE LAIUVARA                           ADDRESS ON FILE
NICHOLS FIRE DISTRICT ‐                    NICHOLS FIRE DIST‐COLLEC                PO BOX 28                                                                         TRUMBULL          CT      06611




                                                                                                              Page 634 of 998
                                         19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                638 of 1004
Creditor Name                               Address1                          Address2                                    Address3                   City            State   Zip          Country
NICHOLS INS GROUP LLC                       5332 US HWY 98 N                                                                                         LAKELAND        FL      33809
NICHOLS TOWN                                NICHOLS TOWN‐TAX COLLECT          PO BOX 359                                                             NICHOLS         NY      13812
NICHOLS VILLAGE                             NICHOLS VILLAGE‐CLERK             388 W RIVER RD                                                         NICHOLS         NY      13812
NICHOLS, BRENT                              ADDRESS ON FILE
NICHOLS, DYLAN                              ADDRESS ON FILE
NICHOLS, JAROD                              ADDRESS ON FILE
NICHOLS, NANCY                              ADDRESS ON FILE
NICHOLS, ZACHARY                            ADDRESS ON FILE
NICHOLSON ASSOCIATES INC                    395 NEW HAVEN AVE                                                                                        MILFORD         CT      06460
NICHOLSON BORO                              NICHOLSON BORO ‐ TAX COL          2650 SR11 POB 75                                                       NICHOLSON       PA      18446
NICHOLSON TOWNSHIP                          KARA AINSLEY ‐ TAX COLLE          779 OLD FRAME RD                                                       SMITHFIELD      PA      15478
NICHOLSON TOWNSHIP                          NICHOLSON TWP ‐ TAX COLL          136 CROASDALE RD                                                       NICHOLSON       PA      18446
NICK BARNES                                 ADDRESS ON FILE
NICK MILLER                                 ADDRESS ON FILE
NICK PORTER, ET AL.                         ROBERT P. WATROUS, CHARTERED      ROBERT P. WATROUS                           1432 FIRST STREET          SARASOTA        FL      34236
NICK WOLFF AGENCY INC                       514 ATALNTIC AVE STE 101                                                                                 MORRIS          MN      56267
NICKELS BOWEN PEEPLES                       HOOD & LAY, LLC                   KENNETH JAMES LAY, ESQ                      1117 22ND STREET SOUTH     BIRMINGHAM      AL      35205
NICKELSEN, BARBARA                          ADDRESS ON FILE
NICKENS, CARMEN                             ADDRESS ON FILE
NICKOLAS MORRIS II                          111 CROSS LA RUE                                                                                         PIERRE PART     LA      70339
NICKS ELECTRIC LLC                          NICHOLAS BOUDREAUX                2920 TOCCOA ST                                                         BEAUMONT        TX      77703
NICKY MOORE                                 ADDRESS ON FILE
NICOL, ROBERT                               ADDRESS ON FILE
NICOLAS CHAVEZ                              ADDRESS ON FILE
NICOLAS MARADIAGO &                         ADDRESS ON FILE
NICOLAS NEGRETE &                           ADDRESS ON FILE
NICOLAS, MORRIS, GILBREATH &                ADDRESS ON FILE
NICOLE A. WILLIAMS AND COREY L. SLEDGE      FRANKLIN H. EATON, JR.            374 UNION CHAPEL RD                                                    NORTHPORT       AL      35473
NICOLE CARMICHAEL &                         ADDRESS ON FILE
NICOLE M WALSH                              ADDRESS ON FILE
NICOLE OBRIEN                               ADDRESS ON FILE
NICOLE PREAKI                               ADDRESS ON FILE
NICOLE PREDKI                               ADDRESS ON FILE
NICOLE TEFFT                                ADDRESS ON FILE
NICOLLET COUNTY                             NICOLLET COUNTY ‐ TREASU          501 S MINNISOTA AVE                                                    ST PETER        MN      56082
NICOLO, PATRICIA                            ADDRESS ON FILE
NICOR GAS                                   P.O. BOX 0632                                                                                            AURORA          IL      60507
NICOR GAS                                   PO BOX 5407                                                                                              CAROL STREAM    IL      60197
NIDES, DANIEL                               ADDRESS ON FILE
NIDIFFER, SELENA                            ADDRESS ON FILE
NIDO, FRANCISCO                             ADDRESS ON FILE
NIDYA GARAY                                 NIDYA GARAY                       5220 NW 198TH TERRACE                       PRO SE                     MIAMI‐GARDENS   FL      33055
NIELAND, JACQUELINE                         ADDRESS ON FILE
NIELSEN, KRISTEN                            ADDRESS ON FILE
NIELSON & ASSOC INS SRVC                    PO BOX 177                                                                                               EXETER          CA      93221
NIELSON & SHERRY PSC                        639 WASHINGTON AVE                                                                                       NEWPORT         KY      41071
NIELSON & SHERRY PSC                        PO BOX 721638                                                                                            NEWPORT         KY      41072
NIELSON & SHERRY PSC USE 60603362           639 WASHINGTON AVENUE                                                                                    NEWPORT         KY      41071‐1971
NIELSON AND SHERRY PSC                      639 WASHINGTON AVE                                                                                       NEWPORT         KY      41071
NIEMAN INTERIORS & BETH                     MONTANEZ & CARLOS HUANTE          10113 MONACO DR                                                        EL PASO         TX      79925
NIEMEN INTERIORS FOR                        ACCT OF E MONTANEZ                10113 MONACO DR                                                        EL PASO         TX      79925
NIENHUESER PARTNERS LLC                     11943 RD 2                                                                                               SIDNEY          NE      69162
NIESSEN, JOHN                               ADDRESS ON FILE
NIETO, DAVIS, JR. AND LAVERNA               NEW MEXICO LEGAL AID              SIMON TUCK                                  P.O. BOX 817               BERNALILLO      NM      87004
NIETO, JOSE                                 ADDRESS ON FILE
NIETOS ROOFING AND CONSTRUCTION             359 MARY JEANNE LANE                                                                                     EL PASO         TX      79915
NIEVES CAVA                                 5416 HIGHLANDS DR                                                                                        MCKINNEY        TX      75070
NIFFIRG DESIGNS                             1320 MIER ST                                                                                             LAREDO          TX      78040
NIGHT & DAY CONTRACTING                     FOR ACCT OF D WILLIAMS            15 SPINNING WHEEL RD202                                                HINSDALE        IL      60521
NIKODYM, GLENDA                             ADDRESS ON FILE
NILES CITY                                  NILES CITY ‐ TREASURER            PO BOX 217 ‐ TAX DEPT.                                                 NILES           MI      49120
NILES TOWN                                  NILES TOWN‐ TAX COLLECTO          5923 NEW HOPE RDNILES T                                                MORAVIA         NY      13118
NILES TOWNSHIP                              NILES TOWNSHIP ‐ TREASUR          320 BELL RD                                                            NILES           MI      49120
NILSON, ANTHONY                             ADDRESS ON FILE
NINA HENRY                                  4508 BOYSEN AVENUE                                                                                       CHEYENNE        WY      82001
NINA WHATLEY                                7410 BOYNTON BEACH BLVD.                                                                                 BOYNTON BEACH   FL      33437
NINETY NINERS HOA                           10451 W PALMERAS DR               101                                                                    SUN CITY        AZ      85373
NINFA ROSADO                                ADDRESS ON FILE
NINH QUAN                                   3531 JOSEPH SORCI PL                                                                                     SAN JOSE        CA      95148
NIOTA CITY                                  NIOTA CITY‐TAX COLLECTOR          PO BOX 146                                                             NIOTA           TN      37826




                                                                                                        Page 635 of 998
                                     19-10412-jlg             Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        639 of 1004
Creditor Name                           Address1                                      Address2                                     Address3                  City                     State   Zip        Country
NIPSCO                                  NORTHERN INDIANA PUBLIC SERVICE CO            P.O. BOX 13007                                                         MERRILLVILLE             IN      46411‐3007
NIPSCO                                  P.O BOX 13007                                                                                                        MERRILLVILLE             IN      46411‐3007
NIRES‐NORTHERN ILLINOIS                 REAL ESTATE SERVICES                          6755 WEAVER ROAD                                                       ROCKFORD                 IL      61114
NISKAYUNA C.S.  (TN OF C                NISKAYUNA CS‐TAX RECEIVE                      534 LOUDON RD./ MEM. TOW                                               NEWTONVILLE              NY      12128
NISKAYUNA C.S. (TN OF GL                NISKAYUNA CS‐TAX RECEIVE                      18 GLENRIDGE RD                                                        GLENVILLE                NY      12302
NISKAYUNA CEN SCH (TN OF                NISKAYUNA CS‐RECEIVER OF                      1 NISKAYUNA CIRCLE                                                     NISKAYUNA                NY      12309
NISKAYUNA TOWN                          NISKAYUNA TN‐TAX RECEIVE                      ONE NISKAYUNA CIRCLE                                                   NISKAYUNA                NY      12309
NISQUALLY PINES COMMUNIT                8903 PEPPERIDGE LANE SE                                                                                              YELM                     WA      98597
NISSHO OF CALIFORNIA INC                1902 SOUTH SANTA FE AVE                                                                                              VISTA                    CA      92083
NISTOR AGENCY                           422 NORTH AVE                                                                                                        DUNELLEN                 NJ      08812
NITEOWL RESTORATION LLC                 PO BOX 1164                                                                                                          TOMBALL                  TX      77375
NITKIEWICZ, JOHNATHAN                   ADDRESS ON FILE
NITZ, MARJORIE                          ADDRESS ON FILE
NIVAR GROUP, INC.                       31 OCEAN REEF DR.                             SUITE B‐204                                                            KEY LARGO                FL      33037
NIVLA INS                               133‐21 ROCKAWAY BLVD                                                                                                 S OZONE PARK             NY      11420
NIX PROFESSIONAL RESTORATION            KP FOR HIM, INC.                              P.O. BOX 993                                                           CALIMESA                 CA      92320
NIXON BETANCOURT BARBOSA                BO. CANDELARIA ARENA CAM. 865 K3112                                                                                  TOA BAJA                 PR      00949
NIXON, JOHN                             ADDRESS ON FILE
NIXON, KRYSTAL                          ADDRESS ON FILE
NIXON, RASHAD                           ADDRESS ON FILE
NIXON, STEPHANIE                        ADDRESS ON FILE
NIZARALI & NADIA LALANI                 1733 ALPINE DR                                                                                                       CARROLLTON               TX      75007
NIZHONI HOMES INC                       P.O. BOX 787                                                                                                         GALLUP                   NM      87305‐0787
NJ CHOICE REALTY LLC                    650‐652 NEWARK AVE                                                                                                   ELIZABETH                NJ      07208
NJ DEPT OF BANKING & INSURANCE          20 W STATE ST                                                                                                        TRENTON                  NJ      08625
NJ DIVISION OF TAXATION                 PO BOX 283                                                                                                           TRENTON                  NJ      08695‐0283
NJ HOUSING & MORTGAGE FINANCE           AGENCY                                        637 S CLINTON AVE                                                      TRENTON                  NJ      08650
NJ INS UND ASSOC/DIRCT                  BILL                                          744 BROAD ST                                                           NEWARK                   NJ      07102
NJ MANUFACTURERS INS CO                 P O  BOX 428                                                                                                         WEST TRENTON             NJ      08628
NJ MANUFACTURERS INS CO                 PO BOX 70167                                                                                                         PHILADELPHIA             PA      19176
NJ MFRS INS                             301 SULLIVAN WAY                                                                                                     WEST TRENTON             NJ      08628
NJ NATURAL GAS CO                       PO BOX 11743                                                                                                         NEWARK                   NJ      71014‐743
NJ RE CONSULTANTS LLC                   1279 ROUTE 46 E SUITE 21                                                                                             PARSIPPANY               NJ      07054
NJ STATE TREASURER                      PO BOX 308                                                                                                           TRENTON                  NJ      08646
NJIRICH & SONS, INC.                    19970 KELLY DRIVE                                                                                                    SONORA                   CA      95370
NJOROGE, OCTAVIA                        ADDRESS ON FILE
NM DEPT OF TAXATION AND REVENUE         P.O. BOX  2527                                                                                                       SANTA FE                 NM      87504‐2527
NM FINANCIAL INSTITUTIONS DIVISION      PO BOX 25101                                                                                                         SANTA FE                 NM      87504
NM PREMIER ROOFING LLC                  & DANIEL & MARIE FERNANDEZ                    PO BOX 36556                                                           ALBUQUERQUE              NM      87176
NM PREMIER ROOFING LLC                  PO BOX 36556                                                                                                         ALBUQUERQUE              NM      87176
NM PROPERTY INS PROGRAM                 2201 SAN PEDRO DR NE                                                                                                 ALBUQUERQUE              NM      87110
NM PROPERTY INS PROGRAM                 BLDG 20                                       2201 SAN PEDRO DR NE                                                   ALBUQUERQUE              NM      87110
NM SECRETARY OF STATE                   325 DON GASPAR STE 300                                                                                               SANTA FE                 NM      87501
NM TAXATION & REVENUE DEPT              UNCLAIMED PROPERTY OFFICE                     PO BOX 2527                                                            SANTA FE                 NM      87504‐2527
NMT ROOFING AND CONSTRUCTION            JRD ENTERPRISES                               JRD ENTERPRISES                              2119 RIVERWALK DR 284     MOORE                    OK      73160
NN INTERIOR DESIGN INC.                 HC 71 BOX 2867                                                                                                       NARANJITO                PR      00719
NNOLI, OBIORA                           ADDRESS ON FILE
NNY SIGNINGS INC                        770 SYCAMORE AVE STE 122‐129                                                                                         VISTA                    CA      92083
NO NE UNITED MUTUAL INS                 PO BOX 162                                                                                                           PLAINVIEW                NE      68769
NO NECK INS                             P O BOX 419                                                                                                          IRVINGTON                VA      22480
NOAH RESTORATION                        8202 WILES RD 111                                                                                                    CORAL SPRINGS            FL      33067
NOAHS ELECTRICAL                        SOLUTIONS LLC                                 24 COUNTRY GARDEN CT                                                   TERRYVILLE               CT      06786
NOAHS ROOFING & CONSTRUCTION            5778 N. MESA ST. STE 206                                                                                             EL PASO                  TX      79912
NOB HILL CONDOMINIUM SECTION II         C/O CAMCO SERVICES OF NY INC                  PO BOX 990                                                             PORT JEFFERSON STATION   NY      11776
NOBILE, CHRISTOPHER                     ADDRESS ON FILE
NOBLE BARCLAY                           140 VENSLEET AVE                                                                                                     BRIDGEPORT               CT      06606
NOBLE COUNTY                            NOBLE COUNTY ‐ TAX COLLE                      300 COURTHOUSE DR. 7                                                   PERRY                    OK      73077
NOBLE COUNTY                            NOBLE COUNTY ‐ TREASURER                      101 N ORANGE ST                                                        ALBION                   IN      46701
NOBLE COUNTY                            NOBLE COUNTY ‐ TREASURER                      290 COURTHOUSE SQUARE                                                  CALDWELL                 OH      43724
NOBLE COUNTY TREASURER                  101 N ORANGE ST  RM 230                                                                                              ALBION                   IN      46701
NOBLE COUNTY TREASURER                  290 COURTHOUSE SQ                                                                                                    CALDWELL                 OH      43724
NOBLE DITCH COMPANY                     102 N MAIN                                                                                                           PAYETTE                  ID      83661
NOBLE FAMILY INSURANCE                  41555 FLORIDA AVE                             B                                                                      HEMET                    CA      92544
NOBLE FIRS CONDOMINIUM                  1600 NE 140TH STREET                                                                                                 SEATTLE                  WA      98125
NOBLE FIRS CONDOMINIUM                  C/O QUORUM REAL ESTATE PROPERTY MGMT INC      1600 NE 140TH STREET                                                   SEATTLE                  WA      98125
NOBLE INDUSTRIES LLC                    655 W CORRIENTE CT                                                                                                   SAN TAN VALLEY           AZ      85142
NOBLE PAINTING SERVICES, LLC            308 S SHADOWBEND AVE                                                                                                 FRIENDSWOOD              TX      77546
NOBLE PUBLIC ADJUSTING                  GROUP                                         107 AMAR PL STE 103                                                    PANAMA CITY BEACH        FL      32413
NOBLE TITLE                             6585 HIGH STREET                                                                                                     LAS VEGAS                NV      89113
NOBLE TOWNSHIP                          NOBLE TOWNSHIP ‐ TREASUR                      810 PLEASANT HILL RD                                                   BRONSON                  MI      49028




                                                                                                                 Page 636 of 998
                                           19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    640 of 1004
Creditor Name                                 Address1                            Address2                                     Address3                                  City            State   Zip          Country
NOBLEBORO TOWN                                NOBLEBORO TOWN ‐ TAX COL            192 US HIGHWAY 1                                                                       NOBLEBORO       ME      04555
NOBLES COUNTY                                 NOBLES CO. ‐ AUD/TREASUR            PO BOX 757                                                                             WORTHINGTON     MN      56187
NOCELLA ROOFING                               3 CHAPEL CIRCLE                                                                                                            TEQUESTA        FL      33469
NOCKAMIXON TOWNSHIP                           NOCKAMIXON TWP ‐ TAX COL            PO BOX 148                                                                             REVERE          PA      18953
NODACK MUTUAL INSURANCE                       1101 1ST AVE N                                                                                                             FARGO           ND      58102
NODAK MUTUAL INS CO                           P O BOX 2502                                                                                                               FARGO           ND      58108
NODAWAY COUNTY                                NODAWAY COUNTY ‐ COLLECT            403 N. MARKET                                                                          MARYVILLE       MO      64468
NODELL, GLASS & HASKELL,LLC                   5540 CENTERVIEW DRIVE STE 416                                                                                              RALEIGH         NC      27606
NOE GARCIA STATE FARM                         2260 LINDA AVE 102                                                                                                         ODESSA          TX      79763
NOE MATA & ASSOCIATES                         4711 REVEILLE ST                                                                                                           HOUSTON         TX      77087
NOEL LAWRENCE                                 5325 W A STREET                                                                                                            GREELEY         CO      80634
NOEL MOONEY                                   42185 GLEN OAK RD                                                                                                          CALIENTE        CA      93518
NOEL ROLDAN                                   224 N. LEXINGTON AVE                                                                                                       COVINGTON       VA      24426
NOEL, KENNETH                                 ADDRESS ON FILE
NOEMI NIEVES                                  PO BOX 5529                                                                                                                CHRISTIANSTED   VI      823
NOGALES, CLARA                                ADDRESS ON FILE
NOGGLE, NICHOLAS                              ADDRESS ON FILE
NOGUCHI & ASSOCIATES                          1314 S KING ST 560                                                                                                         HONOLULU        HI      96814
NOKOMIS TOWN                                  NOKOMIS TWN TREASURER               2541 LAKE NOKOMIS RD                                                                   TOMAHAWK        WI      54487
NOLAN BARGER APPRAISALS INC                   1216 KANNAPOLIS PLACE                                                                                                      LEXINGTON       KY      40513
NOLAN COUNTY ‐C/O APPRAI                      NOLAN CAD ‐ TAX COLLECTO            208 ELM STREET                                                                         SWEETWATER      TX      79556
NOLAN COUNTY CLERK                            100 EAST THIRD STE 108                                                                                                     SWEETWATER      TX      79556
NOLANDS ROOFING & G&M                         BUDZBAN                             1295 W HWY 50                                                                          CLERMONT        FL      34711
NOLANDS ROOFING INC.                          1295 W. HWY 50                                                                                                             CLERMONT        FL      34711
NOLEN INS GROUP                               P O BOX 131536                                                                                                             TYLER           TX      75713
NOLEN INSURANCE AGENCY                        4801 TROUP HWY STE 401                                                                                                     TYLER           TX      75703
NOLEN, JEANNE                                 ADDRESS ON FILE
NOLES CONST LLC &                             P & M JOHNSTON                      1613 BREAKWATER LN                                                                     PLANO           TX      75093
NOMBACH CO., INC                              3344 W. 127TH ST                                                                                                           BLUE ISLAND     IL      60406
NOMBRANA, ALMA                                ADDRESS ON FILE
NOME CITY                                     CITY OF NOME                        PO BOX 281                                                                             NOME            AK      99762
NOMURA
NOMURA SECURITIES CO LTD PRIVATE BANKING      ATTN:  MR. KOJI NAGAI               CHAIRMAN                                     1‐9‐1 NIHONBASHI                          CHUO‐KU                 10380‐11
NOMURA SECURITIES INTERNATIONAL, INC.         (INVT MGMT)                         ATTN:  MR. JASON DAVID OSIER                 WORLD WIDE PLAZA 309 WEST 49TH STREET     NEW YORK        NY      10019‐9102
NOMURA SECURITIES INTERNATIONAL, INC.         ATTN: GENERAL COUNSEL               2 WORLD FINANCIAL CENTER, BUILDING B                                                   NEW YORK        NY      10281
NONA R ANDREWS                                ANDREWS APPRAISAL ASSOC             300 OFFICE PARK DR 105                                                                 BIRMINGHAM      AL      35223
NONPROFITS INS ALLIANCE                       P O BOX 49050                                                                                                              SAN JOSE        CA      95161
NOONAN & LIEBERMAN                            105 W ADAMS  STE 1800                                                                                                      CHICAGO         IL      60603
NOONAN & LIEBERMAN LTD                        105 W ADAMS                         SUITE 1800                                                                             CHICAGO         IL      60603
NOONAN APPRAISERS                             115 WEST ST. LOUIS STREET                                                                                                  PACIFIC         MO      63069
NOONAN, JULIE                                 ADDRESS ON FILE
NORATO CONSTRUCTION INC                       331 WICKER ST                                                                                                              SANFORD         NC      27330
NORBERTO ARELLANES &                          RUFINA ARELLANES                    3751HWY 70 E                                                                           BROWNSVILLE     TN      38012
NORBERTO W SILVA                              8332 SWISS CANE                                                                                                            HOUSTON         TX      77075
NORBORNE                                      NORBORNE CITY ‐ COLLECTO            109 E SECOND ST                                                                        NORBORNE        MO      64668
NORBOURNE ESTATES CITY                        NORBOURNE ESTATES ‐ CLE             PO BOX 7825                                                                            LOUISVILLE      KY      40257
NORCAL FIRE REPAIR &                          MICHAEL & BARBARA PRINCE            345 LIMERICK WAY                                                                       VACAVILLE       CA      95688
NORCAL FIRE REPAIR INC                        2054 ZINFANDEL CT                                                                                                          VACAVILLE       CA      95688
NORCOM INS                                    38 SECURITY DR                                                                                                             AVON            CT      06001
NORCROSS CITY                                 NORCROSS CITY‐TAX COLLEC            65 LAWRENCEVILLE ST                                                                    NORCROSS        GA      30071
NORDIC CONT & M GURULE                        & KRISTIN GURULE                    4703‐A BOARDWALK DR                                                                    FORT COLLINS    CO      80525
NORDIC VILLAGE CONDO ASSN                     C/O ABS INC                         57 WINGATE ST SUITE 204                                                                HAVENHILL       MA      01832
NORDICK, MICHAEL                              ADDRESS ON FILE
NORDINE REALTORS                              LEO NORDINE                         2629 MANHATTAN AVENUE                        290                                       HERMOSA BEACH   CA      90254
NORDSTROM, NICHOLAS                           ADDRESS ON FILE
NORFOLK AND DEDHAM GRP                        222 AMES ST                                                                                                                DEDHAM          MA      02026
NORFOLK CITY                                  NORFOLK CITY ‐ TREASURER            810 UNION ST                                                                           NORFOLK         VA      23510
NORFOLK CITY TREASURER                        PO BOX 3215                                                                                                                NORFOLK         VA      23514‐3215
NORFOLK MUT INS CO                            300 W BENJAMIN AVE                                                                                                         NORFOLK         NE      68702
NORFOLK MUT INS CO                            P O BOX 371                                                                                                                NORFOLK         NE      68702
NORFOLK SEWER DISTRICT                        PO BOX 402                                                                                                                 NORFOLK         CT      06058
NORFOLK STORM WATER MANAGEMENT                2233 MC KANN AVE                                                                                                           NORFOLK         VA      23509
NORFOLK TOWN                                  NORFOLK TOWN ‐ TAX COLLE            ONE LIBERTY LANE                                                                       NORFOLK         MA      02056
NORFOLK TOWN                                  NORFOLK TOWN ‐ TAX COLLE            PO BOX 82                                                                              NORFOLK         CT      06058
NORFOLK TOWN                                  NORFOLK TOWN‐TAX COLLECT            TOWN HALL5 W. MAIN ST                                                                  NORFOLK         NY      13667
NORKOL, DAN                                   ADDRESS ON FILE
NORMA AYALA                                   DAVID H. KRIEGER                    HAINES & KRIEGER, LLC                        8985 S. EASTERN AVE., SUITE 350           HENDERSON       NV      89123
NORMA J WATKINS                               ADDRESS ON FILE
NORMA PETE                                    ADDRESS ON FILE
NORMA SCHMALZRIED                             ADDRESS ON FILE




                                                                                                             Page 637 of 998
                                         19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          641 of 1004
Creditor Name                               Address1                                    Address2                                     Address3                              City                 State   Zip          Country
NORMAN COUNTY                               NORMAN CO. ‐ AUD/TREASUR                    PO BOX 266                                                                         ADA                  MN      56510
NORMAN INS AGENCY                           450 N TEXAS AVE STE B                                                                                                          WEBSTER              TX      77598
NORMAN MCCULLEY                             ADDRESS ON FILE
NORMAN THERRIEN                             13 NEVENS ST                                                                                                                   HUDSON               NH      03051
NORMAN TOWNSHIP                             NORMAN TOWNSHIP ‐ TREASU                    P.O. BOX 143                                                                       WELSTON              MI      49689
NORMAN, BECKY                               ADDRESS ON FILE
NORMAN, ELIZABETH                           ADDRESS ON FILE
NORMAN, JODI                                ADDRESS ON FILE
NORMAN, JOHN                                ADDRESS ON FILE
NORMAN, SHAUN                               ADDRESS ON FILE
NORMANDIE ON THE LAKE 1                     C.O.U.O. OF NORMANDIE                       ON THE LAKE 1, A CONDO.                      18701 WALKERS CHOICE ROAD, UNIT 3     MONTGOMERY VILLAGE   MD      20886
NORMANDIE ON THE LAKE II CONDOMINIUM        3414 MORNINGWOOD DR                                                                                                            OLNEY                MD      20832
NORMANDY ISLES HOMEOWNERS ASSOCIATION       3900 WOODLAKE BLVD, SUITE 309                                                                                                  LAKE WORTH           FL      33463
NORMANDY S ASSOCIATION INC.                 6300 PARK OF COMMERCE BOULEVARD                                                                                                BOCA RATON           FL      33487
NORRIDGEWOCK TOWN                           NORRIDGEWOCK TN ‐ COLLEC                    P.O. BOX 7                                                                         NORRIDGEWOCK         ME      04957
NORRIE TOWN                                 NORRIE TWN TREASURER                        N4562 JESSUP STREET                                                                BIRNAMWOOD           WI      54414
NORRIS APPRAISAL SERVICE                    PO BOX 1737                                                                                                                    LILLINGTON           NC      27546
NORRIS CITY                                 NORRIS CITY‐TAX COLLECTO                    PO BOX 1090                                                                        NORRIS               TN      37828
NORRIS LAKE COMMUNITY BENEFITS CORP.        8320 NORRIS LAKE ROAD/P. O.BOX  390670                                                                                         SNELLVILLE           GA      30039
NORRIS PROPERTY CONSULTANTS INC             2701 E OSBORN RD                                                                                                               PHOENIX              AZ      85016
NORRIS PROPERTY CONSULTANTS INC             2701 E OSBORN RD 102                                                                                                           PHOENIX              AZ      85016
NORRIS, DEANNA                              ADDRESS ON FILE
NORRIS, JUNLINA MARIE                       ADDRESS ON FILE
NORRIS, MCLAUGHLIN & MARCUS PA              PO BOX 5933                                                                                                                    BRIDGEWATER          NJ      08807
NORRISTOWN AREA SCH DIST                    BERKHEIMER ASSOCIATES                       50 N. 7TH STREET                                                                   BANGOR               PA      18013
NORRISTOWN AREA SCH DIST                    MICHAEL MURRAY ‐ TAX COL                    1632 W MARSHALL ST                                                                 JEFFERSONVILLE       PA      19403
NORRISTOWN AREA SD/E. NO                    KATE GILLEN ‐ TAX COLLEC                    34 E GERMANTOWN PIKE, BO                                                           NORRISTOWN           PA      19401
NORRISTOWN BORO                             NORRISTOWN BORO ‐ COLLEC                    235 EAST AIRY ST                                                                   NORRISTOWN           PA      19401
NORRISTOWN MUNICIPAL WASTE AUTHORITY        235 E AIRY STREET, 2ND FLOOR                                                                                                   NORRISTOWN           PA      19401
NORTH ABINGTON TOWNSHIP                     NORTH ABINGTON TWP ‐ COL                    103 WELLINGTON LN                                                                  NORTH ABINGTONTWP    PA      18414
NORTH ABINGTON TWP SCHOO                    NORTH ABINGTON TWP SD ‐                     103 WELLINGTON LN                                                                  NORTH ABINGTON TWP   PA      18414
NORTH ADAMS CITY                            NORTH ADAMS CITY ‐ COLLE                    10 MAIN ST                                                                         NORTH ADAMS          MA      01247
NORTH ADIRONDACK CS (CMB                    NORTH ADIRONDACK CS‐ COL                    5586 ROUTE 11                                                                      ELLENBURG DEPOT      NY      12935
NORTH ALABAMA LAND BANK LLC                 1015 HIGHWAY 72 EAST                                                                                                           TUSCUMBIA            AL      35674
NORTH ALLEGHENY S.D./BRA                    NORTH ALLEGHENY SD ‐ COL                    102 RAHWAY ROAD                                                                    MCMURRAY             PA      15317
NORTH ALLEGHENY S.D./FRA                    N ALLEGHENY SD ‐ TAX COL                    2344 WEST INGOMAR ROAD                                                             PITTSBURGH           PA      15237
NORTH ALLEGHENY S.D./MAR                    NORTH ALLEGHENY SD ‐ COL                    102 WESTMINSTER DR                                                                 MARS                 PA      16046
NORTH ALLIS TOWNSHIP                        NORTH ALLIS TWP ‐ TREASU                    3889 COUNTY ROAD 489                                                               ONAWAY               MI      49765
NORTH AMER SPECIALTY                        650 ELM ST                                                                                                                     MANCHESTER           NH      03101
NORTH AMERICAN TITLE INSURANCE CO           760 NW 107 AVE STE 401                                                                                                         MIAMI                FL      33172
NORTH AND SOUTH SHENANGO                    JOINT MUN. AUTH.                            3397 DAM ROAD                                                                      JAMESTOWN            PA      16134
NORTH ANDOVER TOWN                          NORTH ANDOVER TN ‐ COLLE                    120 MAIN STREET                                                                    NORTH ANDOVER        MA      01845
NORTH ANNVILLE (COUNTY B                    LEBANON COUNTY ‐ TREASUR                    400 S 8TH ST RM 103                                                                LEBANON              PA      17042
NORTH APOLLO BORO                           NORTH APOLLO BORO ‐ COLL                    PO BOX 238                                                                         NORTH APOLLO         PA      15673
NORTH ARLINGTON BORO                        NORTH ARLINGTON BORO‐COL                    214 RIDGE ROAD                                                                     NORTH ARLINGTON      NJ      07031
NORTH ARLINGTON MUNICIPAL COURT             214 RIDGE ROAD                              BORO HALL                                                                          NORTH ARLINGTON      NJ      07031
NORTH ATTLEBORO                             NORTH ATTLEBORO‐TAX COLL                    43 SOUTH WASHINGTON STRE                                                           NORTH ATTLEBORO      MA      02760
NORTH AUGUSTA CITY                          N AUGUSTA CITY  ‐ TREASU                    P O BOX 6400                                                                       NORTH AUGUSTA        SC      29861
NORTH BEAVER TOWNSHIP                       NORTH BEAVER TWP ‐ COLLE                    936 CLELAND MILL RD                                                                NEW CASTLE           PA      16102
NORTH BELLE VERNON BORO                     NORTH BELLE VERNON BORO                     405 FAYETTE ST                                                                     N BELLE VERNON       PA      15012
NORTH BENNINGTON VILLAGE                    N. BENNINGTON SD‐TAX COL                    P.O. BOX 323                                                                       N. BENNINGTON        VT      05257
NORTH BERGEN ARMS COA                       2035 KENNDY BLVD SUITE 201                                                                                                     NORTH BERGEN         NJ      07047
NORTH BERGEN TOWNSHIP                       NORTH BERGEN TWP ‐ COLLE                    4233 KENNEDY BLVD                                                                  NORTH BERGEN         NJ      07047
NORTH BERWICK TOWN                          NORTH BERWICK TN ‐ COLLE                    PO BOX 422                                                                         N BERWICK            ME      03906
NORTH BETHLEHEM TOWNSHIP                    NORTH BETHLEHEM TWP ‐ TC                    856 SPRING VALLEY RD                                                               SCENERY HILL         PA      15360
NORTH BRADDOCK BORO                         NORTH BRADDOCK BORO ‐ TC                    600 ANDERSON ST                                                                    NORTH BRADDOCK       PA      15104
NORTH BRANCH MUT INS                        8344 ERICKSON RD                                                                                                               MANCHESTER           NH      55056
NORTH BRANCH TOWNSHIP                       NORTH BRANCH TWP ‐ TREAS                    P.O. BOX 186                                                                       N BRANCH             MI      48461
NORTH BRANCH VILLAGE                        NORTH BRANCH VLG ‐ TREAS                    P.O. BOX 704                                                                       NORTH BRANCH         MI      48461
NORTH BRANFORD TOWN                         NORTH BRANFORD TN‐COLLEC                    909 FOXON RD                                                                       N BRANFORD           CT      06471
NORTH BRIAR COMMUNITY ASSOCIATION, INC      2633 MCKINNEY AVENUE                        SUITE 130‐502                                                                      DALLAS               TX      75204‐2581
NORTH BROOKFIELD TOWN                       NORTH BROOKFIELD TN ‐COL                    215 NORTH MAIN STREET                                                              NORTH BROOKFIELD     MA      01535
NORTH BROOKFIELD WATER DEPARTMENT           14 BELL ROAD NORTH                                                                                                             NORTH BROOKFIELD     MA      01535
NORTH BRUNSWICK TOWNSHIP                    NORTH BRUNSWICK TWP ‐COL                    710 HERMANN ROAD                                                                   NORTH BRUNSWICK      NJ      08902
NORTH BRUNSWICK TWP                         710 HERMANN ROAD                                                                                                               NORTH BRUNSWICK      NJ      08902
NORTH BUFFALO TOWNSHIP                      LISA BAUER ‐ TAX COLLECT                    104 ELSIE LANE                                                                     KITTANNING           PA      16201
NORTH CALDWELL BORO                         NORTH CALDWELL BORO‐COLL                    141 GOULD AVE ‐ BOROUGH                                                            NORTH CALDWELL       NJ      07006
NORTH CANAAN FD                             CANAAN FIRE DISTRICT                        100 PEASE ST 5                                                                     CANAAN               CT      06018
NORTH CANAAN TOWN                           NORTH CANAAN TN ‐ COLLEC                    100 PEASE ST4                                                                      NORTH CANAAN         CT      06018
NORTH CAROLINA                              5301 GLENWOOD AVE                                                                                                              RALEIGH              NC      27612




                                                                                                                   Page 638 of 998
                                      19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       642 of 1004
Creditor Name                              Address1                                  Address2                                         Address3                     City                 State   Zip        Country
NORTH CAROLINA                             ANGELA MAYNARD                            4309 MAIL SERVICE CENTER                                                      RALEIGH              NC      27699‐4309
NORTH CAROLINA                             CHRISTINA GERING                          4309 MAIL SERVICE CENTER                                                      RALEIGH              NC      27699‐4309
NORTH CAROLINA                             GENERAL CONTACT                           4309 MAIL SERVICE CENTER                                                      RALEIGH              NC      27699‐4309
NORTH CAROLINA                             LENDER/BROKER/                            SERVICER COMPANY APP AND AMENDS:                 4309 MAIL SERVICE CENTER     RALEIGH              NC      27699‐4309
NORTH CAROLINA                             MLO APPLICATIONS:                         4309 MAIL SERVICE CENTER                                                      RALEIGH              NC      27699‐4309
NORTH CAROLINA                             MORTGAGE ORIGINATION SUPPORT REG LIC      4309 MAIL SERVICE CENTER                                                      RALEIGH              NC      27699‐4309
NORTH CAROLINA                             NEW BRANCH APP AND BONDS:                 4309 MAIL SERVICE CENTER                                                      RALEIGH              NC      27699‐4309
NORTH CAROLINA                             VANNESSA CLARK                            4309 MAIL SERVICE CENTER                                                      RALEIGH              NC      27699‐4309
NORTH CAROLINA                             VIVIAN LANEY‐DOBBIN                       4309 MAIL SERVICE CENTER                                                      RALEIGH              NC      27699‐4309
NORTH CAROLINA DEPARTMENT OF INSURANCE     325 N. SALISBURY STREET                                                                                                 RALEIGH              NC      27603‐5926
NORTH CAROLINA DEPARTMENT OF REVENUE       501 NORTH WILMINGTON STREET                                                                                             RALEIGH              NC      27604
NORTH CAROLINA DEPARTMENT OF REVENUE       ATTENTION: BANKRUPTCY UNIT                POST OFFICE BOX 1168                                                          RALEIGH              NC      27640‐1168
NORTH CAROLINA DEPARTMENT OF REVENUE       P.O. BOX 25000                                                                                                          RALEIGH              NC      27640
NORTH CAROLINA FARM                        BUREAU                                    5301 GLENWOOD AVE                                                             RALEIGH              NC      27612
NORTH CAROLINA FARM                        BUREAU MUTUAL INSURANCE                   P O BOX 27427                                                                 RALEIGH              NC      27611‐7427
NORTH CAROLINA JOINT                       UNDERWRITING ASSOC                        P O BOX 8009                                                                  CARY                 NC      27512
NORTH CAROLINA SECRETARY OF STATE          2 SOUTH SALISBURY STREET                                                                                                RALEIGH              NC      27601‐2903
NORTH CASTLE SCHOOLS                       NORTH CASTLE SCH‐TAX REC                  17 BEDFORD RD                                                                 ARMONK               NY      10504
NORTH CASTLE TOWN                          NORTH CASTLE TOWN‐RECEIV                  17 BEDFORD RD/TOWN HALL                                                       ARMONK               NY      10504
NORTH CATASAUQUA BORO                      NORTH CATASAUQUA BORO ‐                   1122 SIXTH ST                                                                 NORTH CATASAUQUA     PA      18032
NORTH CENTRAL ELECTRIC POWER ASSOCIATION   P.O. BOX 405                                                                                                            BYHALIA              MI      38611
NORTH CENTRAL SOLID WASTE AUTHORITY        MICHELLE VALENCIA                         PO BOX 1230                                                                   ESPANOLA             NM      87532
NORTH CENTRAL SOLID WASTE AUTHORITY        PO BOX 1230                                                                                                             ESPANOLA             NM      87532
NORTH CENTRE TOWNSHIP                      NORTH CENTRE TWP ‐ COLLE                  P.O. BOX 380                                                                  BLOOMSBURG           PA      17815
NORTH CHARLEROI BORO                       NORTH CHARLEROI BORO ‐ T                  635 CONRAD AVE                                                                NORTH CHARLEROI      PA      15022
NORTH CITY WATER DISTRICT                  1519 NE 177TH ST                                                                                                        SHORELINE            WA      98155
NORTH CLARION S.D./FARMI                   NORTH CLARION SCHOOL DT                   679 ENGLE RUN RD, POB 60                                                      LUCINDA              PA      16235
NORTH CLARION S.D./KNOX                    NORTH CLARION SD ‐ COLLE                  947 SUNSET DR.                                                                LUCINDA              PA      16235
NORTH CLARION S.D./WASHI                   NORTH CLARION SD ‐ COLLE                  161 SANDROCK RD                                                               VENUS                PA      16364
NORTH COAST BUILDERS                       690 BLOSSOM DRIVE                                                                                                       AMHERST              OH      44001
NORTH CODORUS TOWNSHIP                     JACKIE WIVELL ‐ TAX COLL                  P O BOX 103                                                                   YORK NEW SALEM       PA      17371
NORTH CODORUS TOWNSHIP & SEWER AUTHORITY   1986 STOVERSTOWN RD                                                                                                     SPRING GROVE         PA      17362
NORTH COLLINS CS (COMBIN                   NORTH COLLINS CS ‐ COLLE                  PO BOX 1773‐ NORTH COLLI                                                      BUFFALO              NY      14240
NORTH COLLINS TOWN                         NORTH COLLINS TN ‐ COLLE                  10569 MAIN ST.                                                                NORTH COLLINS        NY      14111
NORTH COLLINS VILLAGE                      NORTH COLLINS VILLAGE ‐                   P.O. BOX 459                                                                  NORTH COLLINS        NY      14111
NORTH COLONIE C.S. (TWN                    NORTH COLONIE CS‐ REC OF                  534 LOUDON RD./MEM. TOWN                                                      NEWTONVILLE          NY      12128
NORTH CORNWALL TOWNSHIP                    LEBANON COUNTY ‐ TREASUR                  400 S 8TH ST RM 103                                                           LEBANON              PA      17042
NORTH COUNTRY                              21170 NYS RT 232                                                                                                        WATERTOWN            NY      13601
NORTH COUNTRY INS CO                       PO BOX 6540                                                                                                             WATERTOWN            NY      13601
NORTH COUNTY QUALITY CONSTRUCTION INC.     3748 BERKSHIRE ROAD                                                                                                     PICO RIVERA          CA      90660
NORTH COVENTRY MUNICIPAL AUTHORITY         1485 E SCHUYLKILL ROAD                    PO BOX 833                                                                    POTTSTOWN            PA      19464‐0833
NORTH COVENTRY TOWNSHIP                    NORTH COVENTRY TWP ‐ COL                  845 S. HANOVER ST                                                             POTTSTOWN            PA      19465
NORTH CREEK VILLAS COA                     UNIT OWNERS ASSO INC                      200 TERMINAL TOW 50 PUB SQ                                                    CLEVELAND            OH      44113
NORTH DAKOTA                               BRAD FLECK                                2000 SCHAFER STREET, SUITE G                                                  BISMARK              ND      58501
NORTH DAKOTA                               CHRIS LUDWIG                              2000 SCHAFER STREET, SUITE G                                                  BISMARK              ND      58501
NORTH DAKOTA                               GENERAL CONTACT                           2000 SCHAFER STREET, SUITE G                                                  BISMARK              ND      58501
NORTH DAKOTA                               LISA KIRSCHMANN                           2000 SCHAFER STREET, SUITE G                                                  BISMARK              ND      58501
NORTH DAKOTA SECRETARY OF STATE            600 BOULEVARD AVENUE                      DEPT. 108                                                                     BISMARCK             ND      58505
NORTH DANSVILLE TOWN                       NORTH DANSVILLE TN‐COLLE                  14 CLARA BARTON ST                                                            DANSVILLE            NY      14437
NORTH DELTA INS AGENCY                     PO BOX 816                                                                                                              TUNICA               MS      38676
NORTH EAST TOWNSHIP                        NORTH EAST TWP ‐ TAX COL                  10300 W MAIN ST                                                               NORTH EAST           PA      16428
NORTH EAST TOWNSHIP SCHO                   NORTH EAST TWP SD ‐ COLL                  10300 W MAIN ST                                                               NORTH EAST           PA      16428
NORTH EASTERN SEWER AUTHORITY              PO BOX 516                                                                                                              MT WOLF              PA      17347
NORTH ELBA TOWN                            NORTH ELBA TOWN ‐TAX COL                  2693 MAIN STREET, SUITE                                                       LAKE PLACID          NY      12946
NORTH END CONTRACTING                      LLC                                       663 SHRYEN AVE N                                                              ROSEVILLE            MN      55113
NORTH FAYETTE TOWNSHIP                     NORTH FAYETTE TWP ‐ COLL                  400 NORTH BRANCH ROAD, S                                                      OAKDALE              PA      15071
NORTH FLORIDA APPRAISERS                   PO BOX 213                                                                                                              BRANFORD             FL      32008
NORTH FLORIDA CONTRACTING LLC              2589 BOTTOM RIDGE DR.                     P O BOX 65099                                                                 ORANGE PARK          FL      32065
NORTH FLORIDA ROOFING                      STE 50                                    2730 ISABELLA BLVD                                                            JACKSONVILLE BEACH   FL      32250
NORTH FLORIDA ROOFING                      THE ROOFING ALLIANCE LLC                  5151 SUNBEAM RD SUITE 12                                                      JACKSONVILLE         FL      32257
NORTH FOND DU LAC VILLAG                   FOND DU LAC COUNTY TREAS                  PO BOX 1515 / 160 S MACY                                                      FOND DU LAC          WI      54936
NORTH FOREST MUD E                         NORTH FOREST MUD ‐ COLLE                  PO BOX 73109                                                                  HOUSTON              TX      77273
NORTH FORK MUT INS                         PO BOX 250                                                                                                              BELGRADE             MN      56312
NORTH FRANKLIN TOWNSHIP                    NORTH FRANKLIN TWP ‐ COL                  620 FRANKLIN FARMS RD                                                         WASHINGTON           PA      15301
NORTH GEORGIA RESOURCE INC                 3482 KEITH BRIDGE RD STE 201                                                                                            CUMMING              GA      30041
NORTH GEORGIA RESTORATION, LLC             4651 WOODSTOCK ROAD, SUITE 208‐325                                                                                      ROSWELL              GA      30075
NORTH GREENBUSH CS   (TW                   NORTH GREENBUSH CS‐COLLE                  12 GLENWOOD RD                                                                TROY                 NY      12180
NORTH GREENBUSH TOWN                       NORTH GREENBUSH TN‐COLLE                  2 DOUGLAS STREET                                                              WYNANTSKILL          NY      12198
NORTH HALEDON BORO                         NORTH HALEDON BORO ‐ COL                  103 OVERLOOK AVENUE                                                           NORTH HALDON         NJ      07508
NORTH HAMPTON MUD  T                       NORTH HAMPTON MUD ‐ COLL                  12841 CAPRICORN STREET                                                        STAFFORD             TX      77477




                                                                                                                    Page 639 of 998
                                         19-10412-jlg            Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  643 of 1004
Creditor Name                               Address1                            Address2                                     Address3     City               State   Zip     Country
NORTH HAMPTON TOWN                          NORTH HAMPTON TN ‐ COLLE            237 ATLANTIC AVENUE                                       NORTH HAMPTON      NH      03862
NORTH HANOVER TOWNSHIP                      NORTH HANOVER TWP ‐COLLE            41 SCHOOLHOUSE ROAD                                       JACOBSTOWN         NJ      08562
NORTH HARMONY TOWN                          NORTH HARMONY TN‐ COLLEC            PO BOX 167                                                STOW               NY      14785
NORTH HAVEN TOWN                            NORTH HAVEN TN ‐ COLLECT            18 CHURCH ST‐TOWN HALL                                    NORTH HAVEN        CT      06473
NORTH HAVEN VILLAGE                         NORTH HAVEN VIL ‐ COLLEC            335 FERRY ROAD                                            SAG HARBOR         NY      11963
NORTH HEIDELBERG TOWNSHI                    NORTH HEIDELBERG TWP ‐ T            PO BX 134                                                 ROBESONIA          PA      19551
NORTH HEMPSTEAD SCHOOLS                     NORTH HEMPSTEAD‐ TAX REC            N HEMPSTEAD 200 PLANDOME                                  MANHASSET          NY      11030
NORTH HEMPSTEAD TOWN                        NORTH HEMPSTEAD ‐ RECEIV            200 PLANDOME RD                                           MANHASSET          NY      11030
NORTH HERO TOWN                             NORTH HERO TOWN‐TAX COLL            6441 U.S. ROUTE 2                                         NORTH HERO         VT      05474
NORTH HILLS PARTNERSHIP                     10446 SHADYBROOK DR                                                                           BOISE              ID      83704
NORTH HILLS POA INC                         PO BOX 45150                                                                                  RIO RANCHO         NM      87174
NORTH HILLS PROPERTY OWNERS ASSOC. INC      3248 GREYSTONE COURT SE                                                                       RIO RANCHO         NM      87124
NORTH HILLS S.D./ROSS TO                    NORTH HILLS SD ‐ TAX COL            102 RAHWAY ROAD                                           MCMURRY            PA      15317
NORTH HILLS S.D./WEST VI                    NORTH HILLS SD ‐ TAX COL            457 PERRY HWY                                             PITTSBURGH         PA      15229
NORTH HILLS VILLAGE                         NORTH HILLS VIL ‐ COLLEC            1 SHELTER ROCK ROAD                                       ROSLYN             NY      11576
NORTH HOLLOW CIVIC ASSOC                    9802 FM1960 BYPASS W 210                                                                      HUMBLE             TX      77338
NORTH HOPEWELL TOWNSHIP                     NORTH HOPEWELL TWP ‐ COL            12437 WOODLAND DR                                         FELTON             PA      17322
NORTH HORNELL VILLAGE                       NORTH HORNELL VILLAGE‐CL            4 WEST MAPLEWOOD AVE                                      HORNELL            NY      14843
NORTH HUDSON TOWN                           NORTH HUDSON TN ‐ COLLEC            P.O. BOX 155                                              N HUDSON           NY      12855
NORTH HUDSON VILLAGE                        NORTH HUDSON VLG TREASUR            400 SEVENTH STREET N                                      HUDSON             WI      54016
NORTH HUNTINGDON TOWNSHI                    SHELLEY BUCHANAN‐ TX COL            11279 CENTER HWY                                          NORTH HUNTINGDON   PA      15642
NORTH IRWIN BORO                            MAUREEN LAVERDE‐TAX COLL            89 WEBSTER AVE                                            NORTH IRWIN        PA      15642
NORTH JERSEY PUBLIC                         ADJUSTERS INC                       17 WENDELL PLACE                                          FAIRVIEW           NJ      07022
NORTH KEY LARGO UTILITY CORPORATION         24 DOCKSIDE LN PMB 512                                                                        KEY LARGO          FL      33037
NORTH KINGSTOWN TOWN                        NORTH KINGSTOWN TN‐COLLE            100 FAIRWAY DRIVE                                         NORTH KINGSTOWN    RI      02852
NORTH LAS VEGAS UTILITIES                   2200 CIVIC CENTER DRIVE                                                                       NORTH LAS VEGAS    NV      89030
NORTH LAWNCARE                              116 BROOK WOOD                                                                                VICTORIA           TX      77901
NORTH LEBANON TOWNSHIP                      LEBANON COUNTY ‐ TREASUR            400 S 8TH ST RM 103                                       LEBANON            PA      17042
NORTH LONDONDERRY TOWNSH                    LEBANON COUNTY TREASURER            400 S. 8TH ST RM 103                                      LEBANON            PA      17042
NORTH MAHONING TOWNSHIP                     KAREN J BLOSE ‐ TAX COLL            1223 JUNEAU ROAD                                          PUNXSUTAWNEY       PA      15767
NORTH MANHEIM TOWNSHIP                      NORTH MANHEIM TWP ‐ COLL            540 ROUTE 61 SOUTH                                        SCHUYLKILL HAVEN   PA      17972
NORTH MARSHALL WATER DISTRICT               96 CARROLL ROAD                                                                               BENTON             KY      42025
NORTH MIDDLETON TOWNSHIP                    NORTH MIDDLETON TWP ‐ TC            2053 SPRING RD                                            CARLISLE           PA      17013
NORTH MIDDLETOWN CITY                       NORTH MIDDLETOWN ‐ CLER             PO BOX 69                                                 NORTH MIDDLETOWN   KY      40357
NORTH MISSION GLEN MUD                      NORTH MISSION GLEN MUD              P O BOX 1368                                              FRIENDSWOOD        TX      77549
NORTH MISSOURI MUT                          701 E MAIN ST                                                                                 PRINCETON          MO      64673
NORTH MS SAFE & LOCK                        P.O. BOX 1139                                                                                 CORINTH            MS      38835
NORTH MUSKEGON CITY                         NORTH MUSKEGON ‐ TREASUR            1502 RUDDIMAN DR.                                         NORTH MUSKEGON     MI      49445
NORTH NEWTON TOWNSHIP                       NORTH NEWTON TWP ‐ COLLE            903 BIG SPRING RD                                         SHIPPENSBURG       PA      17257
NORTH NORWICH TOWN                          NORTH NORWICH TN‐ COLLEC            PO BOX 104/ 188 CO.RD. 2                                  N. NORWICH         NY      13814
NORTH PACIFIC INS CO                        650 NE HOLLADAY                                                                               PORTLAND           OR      97323
NORTH PACIFIC INS CO                        PO BOX 5048                                                                                   PORTLAND           OR      97208
NORTH PENN S.D./LANSDALE                    NORTH PENN SD ‐ TAX COLL            P.O. BOX 811                                              LANSDALE           PA      19446
NORTH PENN S.D./LINE LEX                    NORTH PENN SD ‐ TAX COLL            56 HILLTOWN PIKE                                          LINE LEXINGTON     PA      18932
NORTH PENN S.D./MONTGOME                    NORTH PENN SD ‐ TAX COLL            PO BOX 690                                                MONTGOMERYVILLE    PA      18936
NORTH PENN S.D./TOWAMENC                    ROBERT DIDOMIZIO JR ‐ TC            POB 1415                                                  KULPSVILLE         PA      19443
NORTH PENN S.D/HATFIELD                     NORTH PENN SD ‐ TAX COLL            2028 LENHART RD                                           HATFIELD           PA      19440
NORTH PENN SD/HATFIELD B                    NANCY DEFINIS ‐ TAX COLL            P.O. BOX 190                                              HATFIELD           PA      19440
NORTH PENN WATER AUTHORITY                  300 FORTY FOOT ROAD                                                                           LANSDALE           PA      19446
NORTH PLAINFIELD BORO                       NORTH PLAINFIELD ‐COLLEC            263 SOMERSET STREET                                       N PLAINFIELD       NJ      07060
NORTH PLAINFIELD BOROUGH                    263 SOMERSET STREET                                                                           NORTH PLAINFIELD   NJ      07060
NORTH PLAINS TOWNSHIP                       NORTH PLAINS TWP ‐ TREAS            PO BOX 277                                                HUBBARDSTON        MI      48845
NORTH POCONO S.D./CLIFTO                    CONSOLIDATED TAX SERVICE            PO BOX 128                                                HONESDALE          PA      18431
NORTH POCONO S.D./COVING                    CONSOLIDATED TAX SERVICE            PO BOX 128                                                HONESDALE          PA      18431
NORTH POCONO S.D./ELMHUR                    CONSOLIDATED TAX SERVICE            PO BOX 128                                                HONESDALE          PA      18431
NORTH POCONO S.D./JEFFER                    CONSOLIDATED TAX SERVICE            POB 128                                                   HONESDALE          PA      18431
NORTH POCONO S.D./LEHIGH                    EILEEN KOHN ‐ TAX COLLEC            P.O. BOX 942                                              GOULDSBORO         PA      18424
NORTH POCONO S.D./MADISO                    CONSOLIDATED TAX SERVICE            PO BOX 128                                                HONESDALE          PA      18431
NORTH POCONO S.D./MOSCOW                    CONSOLIDATED TAX SERVICE            PO BOX 128                                                HONESDALE          PA      18431
NORTH POCONO S.D./SPRING                    SPRINGBROOK TWP‐TAX COLL            POB 1014                                                  MOSCOW             PA      18444
NORTH POCONO S.D./THORNH                    NORTH POCONO SD ‐ COLLEC            7 FIR LANE 112A‐14 CCE                                    THORNHURST         PA      18424
NORTH POINT UNDERWRITERS                    3625 BROOKSIDE PKWY 550                                                                       ALPHARETTA         GA      30022
NORTH POINTE INS CO                         28819 FRANKLIN ROAD                                                                           SOUTHFIELD         MI      48034
NORTH POINTE UNDERWRITER                    1725 WINDWARD CONCOURSE                                                                       ALPHARETTA         GA      30005
NORTH PORT UTILITIES                        4970 CITY HALL BLVD.                                                                          NORTH PORT         FL      34286
NORTH PRAIRIE VILLAGE                       NORTH PRAIRIE VLG TREASU            130 N HARRISON ST                                         NORTH PRAIRIE      WI      53153
NORTH PROVIDENCE TOWN                       NORTH PROVIDENCE TN‐COLL            2000 SMITH STREET                                         NORTH PROVIDENCE   RI      02911
NORTH READING TOWN                          NORTH READING TN ‐ COLLE            235 NORTH STREET                                          NORTH READING      MA      01864
NORTH READING WATER/SEWE                    NORTH READING TOWN                  235 NORTH STREET                                          NORTH READING      MA      01864
NORTH RIDGE ROOFING, INC.                   703 BASCOMB COMMERCIAL PARKWAY      SUITE 107                                                 WOODSTOCK          GA      30189




                                                                                                           Page 640 of 998
                                           19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   644 of 1004
Creditor Name                                 Address1                           Address2                                     Address3                                City               State   Zip         Country
NORTH RIVER INS COMPANY                       18383 PRESTON RD                                                                                                        DALLAS             TX      72520
NORTH ROCKLAND C.S.  (ST                      NORTH ROCKLAND C.S‐COLLE           74 E MAIN ST                                                                         STONY POINT        NY      10980
NORTH ROCKLAND CS (HAVER                      NORTH ROCKLAND CS‐ COLLE           1 ROSMAN ROAD TOWN HALL                                                              GARNERVILLE        NY      10923
NORTH ROSE‐WOLCOTT CS (C                      N ROSE‐WOLCOTT CS‐COLLEC           11631 SALTER‐COLVIN ROAD                                                             WOLCOTT            NY      14590
NORTH SALEM                                   NORTH SALEM‐RECEIVER OF            P.O. BOX 313                                                                         NORTH SALEM        NY      10560
NORTH SALEM CS  (SOUTHEA                      NORTH SALEM CS‐TAX RECEI           1360 ROUTE 22                                                                        BREWSTER           NY      10509
NORTH SALEM TOWN                              NORTH SALEM TOWN‐TAX REC           PO BOX 313‐ LOBDELL HOUS                                                             NORTH SALEM        NY      10560
NORTH SCHUYLKILL S.D./AS                      NORTH SCHUYLKILL SD ‐ TC           936 CENTRE ST                                                                        ASHLAND            PA      17921
NORTH SCHUYLKILL S.D./BU                      NORTH SCHUYLKILL SD ‐ TC           1011 FOUNTAIN ST                                                                     ASHLAND            PA      17921
NORTH SCHUYLKILL S.D./CO                      NORTH SCHUYLKILL SD ‐ TC           936 CENTRE STREET                                                                    ASHLAND            PA      17921
NORTH SCHUYLKILL S.D./FR                      NORTH SCHUYLKILL SD ‐ TC           P.O. BOX 486                                                                         FRACKVILLE         PA      17931
NORTH SCHUYLKILL S.D./GO                      NORTH SCHUYLKILL SD ‐ TC           5 RIDGE LANE POB 93                                                                  GORDON             PA      17936
NORTH SCHUYLKILL S.D./UN                      NORTH SCHUYLKILL SD ‐ TC           123 ARISTES RD                                                                       RINGTOWN           PA      17967
NORTH SCHUYLKILL SD                           NORTH SCHUYLKILL SD ‐ TC           PO BOX 104                                                                           GIRARDVILLE        PA      17935
NORTH SCHUYLKILL SD/RING                      RINGTOWN BORO ‐ TAX COLL           235 W CHERRY ST                                                                      RINGTOWN           PA      17967
NORTH SEWICKLEY TOWNSHIP                      KAREN TROZZO ‐ TAX COLLE           902 MERCER RD                                                                        BEAVER FALLS       PA      15010
NORTH SHADE TOWNSHIP                          NORTH SHADE TWP ‐ TREASU           10850 BLISS RD                                                                       PERRINGTON         MI      48871
NORTH SHELBY FIRE DISTRI                      NORTH SHELBY FIRE DISTRI           4617 VALLEYDALE RD                                                                   BIRMINGHAM         AL      35242
NORTH SHENANGO TOWNSHIP                       11586 LINN ROAD                                                                                                         ESPYVILLE          PA      16424
NORTH SHENANGO TOWNSHIP                       GERI GODINA‐ RECEIVER OF           11586 LINN RD.                                                                       ESPYVILLE          PA      16424
NORTH SHORE BUILDING SERVICES                 PETER BARBAGALLO                   PETER BARBAGALLO                             PO BOX 663                              NORTH READING      MA      01864
NORTH SHORE SANITARY DISTRICT                 P. O. BOX 750                                                                                                           GURNEE             IL      60031
NORTH SHORE WATER RECLAMATION DISTRICT        14770 W WILLIAM KOEPSEL DRIVE                                                                                           GURNEE             IL      60031
NORTH SLOPE BOROUGH                           NORTH SLOPE TREASURER              PO BOX 69                                                                            BARROW             AK      99723
NORTH SMITHFIELD TOWN                         NORTH SMITHFIELD TN‐COLL           575 SMITHFIELD ROAD                                                                  NORTH SMITHFIELD   RI      02896
NORTH SOUND SERVICES LLC                      7058 PORTAL WAY SUITE 130                                                                                               FERNDALE           WA      98248
NORTH SOUND VALUATION                         PO BOX 886                                                                                                              MUKILTEO           WA      98275
NORTH STAR EXTERIORS                          432 QUARRY RD                                                                                                           OTTSVILLE          PA      18742
NORTH STAR INSURANCE                          AGENCY                             2200 65TH STREET                                                                     BROOKLYN           NY      11204
NORTH STAR MUTUAL                             INSURANCE COMPANY                  PO BOX 48                                                                            COTTONWOOD         MN      56229
NORTH STAR MUTUAL INS                         P O BOX 48                                                                                                              COTTONWOOD         MN      56229
NORTH STAR MUTUAL INS CO                      269 BARSTAD RD                                                                                                          SOUTH COTTONWOOD   MN      56229
NORTH STAR ROOFING                            275 WILDCAT LAKE DR                                                                                                     LAWRENCEVILLE      GA      30043
NORTH STAR S.D./HOOVERSV                      COUNTY TREASURERS OFFICE           300 N. CENTER AVE., STE                                                              SOMERSET           PA      15501
NORTH STAR S.D./QUEMAHON                      NORTH STAR SD ‐ TAX COLL           424 FORBES RD, SUITE 2                                                               STOYSOWN           PA      15563
NORTH STAR S/D  ‐  JENNE                      JENNER TWP SD ‐ TAX COLL           174 ST CLAIR DR                                                                      BOSWELL            PA      15531
NORTH STAR SD/ JENNERSTO                      N STAR SD ‐ TAX COLLECTO           BOX 106                                                                              JENNERSTOWN        PA      15547
NORTH STAR SD/BOSWELL BO                      NORTH STAR SD ‐ TAX COLL           415 QUEMAHONING ST                                                                   BOSWELL            PA      15531
NORTH STAR TOWNSHIP                           NORTH STAR TWP ‐ TREASUR           2228 E HAYES RD                                                                      ITHACA             MI      48847
NORTH STATE APPRAISAL INC                     5620 WADE PARK BLVD                                                                                                     RALEIGH            NC      27607
NORTH STONINGTON TOWN                         NORTH STONINGTON TN‐COLL           40 MAIN STREET                                                                       N STONINGTON       CT      06359
NORTH STRABANE TOWNSHIP                       NORTH STRABANE TWP ‐ COL           PO BOX 202                                                                           STRABANE           PA      15363
NORTH SUMTER CNTY. UTILITY                    DEPENDENT DIST.                    984 OLD MILL RUN                                                                     THE VILLAGES       FL      32162
NORTH SYRACUSE C S (SALI                      NORTH SYRACUSE CS‐RECEIV           SYRACUSE‐201 SCHOOL ROAD                                                             LIVERPOOL          NY      13088
NORTH SYRACUSE C.S. (CIC                      NORTH SYRACUSE CS‐REC OF           8236 BREWERTON ROAD                                                                  CICERO             NY      13039
NORTH SYRACUSE C.S. (CLA                      NORTH SYRACUSE CS‐REC OF           4401 STATE ROUTE 31                                                                  CLAY               NY      13041
NORTH SYRACUSE VILLAGE (                      NORTH SYRACUSE VIL‐RECEI           4483 ROUTE 31                                                                        CLAY               NY      13041
NORTH SYRACUSE VILLAGE (                      NORTH SYRACUSE VIL‐RECEI           8236 BREWERTON ROAD                                                                  CICERO             NY      13039
NORTH TEXAS COMMERCIAL                        4436 ACTION ST                                                                                                          GARLAND            TX      75042
NORTH TIVERTON FIRE DISTRICT                  241 HILTON STREET                                                                                                       TIVERTON           RI      02878
NORTH TIVERTON FIRE DISTRICT                  241 HILTON STREET                                                                                                       TIVERTON           RI      28781‐118
NORTH TONAWANDA CITY                          NORTH TONAWANDA CITY‐TRE           216 PAYNE AVE CITY HALL                                                              NORTH TONAWANDA    NY      14120
NORTH TOWANDA                                 FRANCES WILLIAMS‐TAX COL           709 REUTER BLVD.                                                                     TOWANDA            PA      18848
NORTH UNION TOWNSHIP                          JAMES MARI ‐ TAX COLLECT           1197 CONNELLSVILLE STREE                                                             LEMONT FURNACE     PA      15456
NORTH UNION TOWNSHIP                          NORTH UNION TWP ‐ COLLEC           16 FIRST ST, POB 668                                                                 NUREMBERG          PA      18241
NORTH VERSAILLES TOWNSHI                      NORTH VERSAILLES TWP ‐ T           1401 GREENSBURG AVE                                                                  NORTH VERSAILLES   PA      15137
NORTH VERSAILLES TOWNSHIP                     1401 GREENSBURG AVENUE             SUITE 5                                                                              NORTH VERSAILLES   PA      15137
NORTH VERSAILLES TWP. SANITARY AUTHORITY      1401 GREENSBURG AVENUE                                                                                                  NORTH VERSAILLES   PA      15137
NORTH WALES BORO                              TIM WEIR ‐ TAX COLLECTOR           P.O. BOX 1561                                                                        NORTH WALES        PA      19454
NORTH WALES WATER AUTHORITY                   200 W. WALNUT STREET                                                                                                    NORTH WALES        PA      19454
NORTH WARREN CEN SCH (CM                      NORTH WARREN CS‐TAX COLL           6110 STATE ROUTE 8                                                                   CHESTERTOWN        NY      12817
NORTH WELD COUNTY WATER DISTRICT              P O BOX 56                         38285 CR 39                                                                          LUCERNE            CO      80646
NORTH WEST                                    PO BOX 3264                                                                                                             TUALATIN           OR      97062
NORTH WEST RESTORATION FSWW                   SCOTCO CONSTRUCTION, INC.          1837 TERMINAL DRIVE                                                                  RICHLAND           WA      99354
NORTH WEST ROOFING                            RIGHT WAY CONTRACTING              RIGHT WAY CONTRACTING                        2425 S COLORADO BOULEVARD SUITE 280     DENVER             CO      80222
NORTH WEYMOUTH TAX COLLECTOR                  75 MIDDLE STREET                                                                                                        EAST WEYMOUTH      MA      02189
NORTH WHITEHALL TOWNSHIP                      NORTH WHITEHALL TWP ‐ TC           3256 LEVANS RD                                                                       COPLAY             PA      18037
NORTH WILDWOOD CITY                           NORTH WILDWOOD CITY ‐COL           901 ATLANTIC AVENUE                                                                  NORTH WILDWOOD     NJ      08260
NORTH WOODBURY TOWNSHIP                       SHARON BROWER ‐ TAX COLL           144 DOC LANE                                                                         MARTINSBURG        PA      16662
NORTH YARMOUTH TOWN                           NORTH YARMOUTH ‐TAX COLL           10 VILLAGE SQUARE ROAD                                                               NORTH YARMOUTH     ME      04097




                                                                                                            Page 641 of 998
                                      19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               645 of 1004
Creditor Name                              Address1                          Address2                                        Address3     City               State   Zip        Country
NORTH YORK BORO                            NORTH YORK BORO ‐ COLLEC          350 E 6TH AVE                                                YORK               PA      17404
NORTHAMPTON AREA SCHOOL                    NORTHAMPTON AREA SD ‐ TC          2014 LAUBACH AVE                                             NORTHAMPTON        PA      18067
NORTHAMPTON AREA SCHOOL DIST. TAX OFFICE   2014 LAUBACH AVE PO BOX 9                                                                      NORTHAMPTON        PA      18067‐0009
NORTHAMPTON AREA SD/LEHI                   NORTHAMPTON AREA SD ‐ TC          2014 LAUBACH AVE                                             NORTHAMPTON        PA      18067
NORTHAMPTON BORO                           NORTHAMPTON BORO ‐ COLLE          2025 NORTHAMPTON AVE U‐2                                     NORTHAMPTON        PA      18067
NORTHAMPTON BOROUGH                        2025 NORTHAMPTON AVE              UNIT 2                                                       NORTHAMPTON        PA      18067
NORTHAMPTON BOROUGH MUNICIPAL AUTHORITY    1 CLEAR SPRINGS DRIVE                                                                          NORTHAMPTON        PA      18067‐0156
NORTHAMPTON CITY                           NORTHAMPTON CITY ‐ COLLE          212 MAIN STREET ROOM 305                                     NORTHAMPTON        MA      01060
NORTHAMPTON COUNTY                         NORTHAMPTON COUNTY ‐ COL          104 THOMAS BRAGG DR                                          JACKSON            NC      27845
NORTHAMPTON COUNTY                         NORTHAMPTON COUNTY ‐ TRE          669 WASHINGTON ST ‐ REVE                                     EASTON             PA      18042
NORTHAMPTON COUNTY                         NORTHAMPTON COUNTY ‐ TRE          PO BOX 598                                                   EASTVILLE          VA      23347
NORTHAMPTON COUNTY TREASURER               669 WASHINGTON ST                                                                              EASTON             PA      18042
NORTHAMPTON S.D./BATH BO                   NORTHAMPTON AREA SD ‐ TC          POB 9                                                        NORTHAMPTON        PA      18067
NORTHAMPTON S.D./E. ALLE                   NORTHAMPTON AREA SD ‐ TC          2014 LAUBACH AVE.                                            NORTHAMPTON        PA      18067
NORTHAMPTON S.D./MOORE T                   NORTHAMPTON AREA SD ‐ TC          2014 LAUBACH AVE.                                            NORTHAMPTON        PA      18067
NORTHAMPTON S.D./NORTHAM                   NORTHAMPTON AREA SD ‐ TC          2014 LAUBACH AVE                                             NORTHAMPTON        PA      18067
NORTHAMPTON TOWN                           NORTHAMPTON TN ‐ COLLECT          PO BOX 261                                                   NORTHVILLE         NY      12134
NORTHAMPTON TOWNSHIP                       NORTHAMPTON TWP ‐ COLLEC          55 TOWNSHIP RD                                               RICHBORO           PA      18954
NORTHBAY PROP OWNERS ASSOC INC             700 AVIGNON DR SUITE A2                                                                        RIDGELAND          MS      39157
NORTHBOROUGH TOWN                          NORTHBOROUGH TN ‐COLLECT          63 MAIN STREET                                               NORTHBOROUGH       MA      01532
NORTHBRIDGE TOWN                           NORTHBRIDGE TOWN‐TAX COL          7 MAIN STREET                                                WHITINSVILLE       MA      01588
NORTHBROOK CONDO ASSOCIATION               2A IVES STREET                                                                                 DANBURY            CT      06810
NORTHBROOK CONDOMINIUM ASSOCIATION         NADINE JAJJAR                     P. O. BOX 260                                                AMESBURY           MA      01903
NORTHEAST ABSTRACT CO                      150 CALIFORNIA ST                                                                              NEWTON             MA      02458
NORTHEAST ABSTRACT COMPANY                 INC                               150 CALIFORNIA ST                                            NEWTON             MA      02458
NORTHEAST BORO                             NORTHEAST BORO ‐ TAX COL          52 TANNERY STREET                                            NORTH EAST         PA      16428
NORTHEAST BRADFORD S.D./                   NORTHEAST BRADFORD SD  ‐          POB 40                                                       MANSFIELD          PA      16933
NORTHEAST CONSTRUCTION                     INC                               8747 WHITEPINE RD                                            RICHMOND           VA      23237
NORTHEAST FNCL GROUP                       194 BOSTON POST RD                                                                             EAST LYME          CT      06333
NORTHEAST MADISON TOWNSH                   BARBARA HERR ‐ TAX COLLE          5260 FOWLER HOLLOW ROAD                                      BLAIN              PA      17006
NORTHEAST OHIO REGIONAL SEWER DISTRICT     PO BOX 94550                                                                                   CLEVELAND          OH      44101
NORTHEAST REVENUE LLC                      340 N WASHINGTON AVE                                                                           SCRANTON           PA      18503
NORTHEAST REVENUE SERVICE                  640 HAMILTON STREET               4TH FLOOR                                                    ALLENTOWN          PA      18101
NORTHEAST REVENUE SERVICE, LLC             340 NORTH WASHINGTON AVENUE,      SCRANTON CITY HALL, TREASURER'S OFFICE                       SCRANTON           PA      18503
NORTHEAST SCHOOL DISTRIC                   NORTHEAST SD ‐ TAX COLLE          52 TANNERY STREET                                            NORTH EAST         PA      16428
NORTHEAST TOWN                             NORTHEAST TOWN‐TAX COLLE          PO BOX 516                                                   MILLERTON          NY      12546
NORTHEAST UNDERWRITERS                     4790 1ST STREET NORTH                                                                          ST PETERSBURG      FL      33703
NORTHEASTERN CONST                         925 MILLS AV                                                                                   LAS VEGAS          NM      87701
NORTHEASTERN CREDIT SERVICES INC           117 HARTFORD TURNPIKE,            TOLLAND PROFESSIONAL BUILDI                                  TOLLAND            CT      06084
NORTHEASTERN MUTUAL INS                    CO                                PO BOX 96                                                    ALGOMA             WI      54201
NORTHEASTERN MUTUAL INS                    P O  BOX 96                                                                                    ALGOMA             WI      54201
NORTHEASTERN SD / MT WOL                   NORTHEASTERN YORK S/D ‐           P.O. BOX 357                                                 MT WOLF            PA      17347
NORTHEASTERN YORK S.D.                     ABBY LATCHAW ‐ TAX COLLE          1920 COPENHAFFER RD                                          DOVER              PA      17315
NORTHEASTERN YORK S.D.                     DEBRA POPP ‐ TAX COLLECT          1909 OLD TRAIL ROAD                                          ETTERS             PA      17319
NORTHEASTERN YORK S.D.                     KELLY NEELY ‐ TAX COLLEC          150 FARM LANE                                                MANCHESTER         PA      17345
NORTHEASTERN YORK S.D.                     NORTHEASTERN YORK CO SD           20 BONITA DR                                                 MT WOLF            PA      17347
NORTHEASTERN‐CLINTON                       CHAMPLAIN TAX COLLECTOR           P.O. BOX 799                                                 CHAMPLAIN          NY      12919
NORTHERN BEDFORD S.D.                      CAROLYN TRACEY ‐ TAX COL          221 MILL STREET                                              WOODBURY           PA      16695
NORTHERN BEDFORD S.D.                      NORTHERN BEDFORD SD ‐ TC          182 WOOD ST.                                                 HOPEWELL           PA      16650
NORTHERN BEDFORD S.D.                      NORTHERN BEDFORD SD ‐ TC          1847 WOODBURY PIKE                                           LOYSBURG           PA      16659
NORTHERN BEDFORD S.D.                      NORTHERN BEDFORD SD ‐ TC          211 HIGHLAND DRIVE                                           WOODBURY           PA      16695
NORTHERN BEDFORD S.D.                      NORTHERN BEDFORD SD ‐ TC          3375 LAFAYETTE RD                                            BAKERS SUMMIT      PA      16673
NORTHERN BEDFORD S.D.                      SHIRLEY MELLOTT ‐ TX COL          1244 RAYSTOWN RD                                             EVERETT            PA      15537
NORTHERN BLAIR CNTY.                       REGIONAL SEWER AUTHORITY          5689 E PLEASANT VALLEY BLVD                                  TYRONE             PA      16686
NORTHERN CAMBRIA BORO                      NORTHERN CAMBRIA ‐ COLLE          2015 BIGLER AVE                                              NORTHERN CAMBRIA   PA      15714
NORTHERN CAMBRIA S.D.                      1017 PHILADELPHIA AVENUE                                                                       NORTH CAMBRIA      PA      15714
NORTHERN CAMBRIA S.D.                      NORTHERN CAMBRIA SD ‐ TC          492 MURPHY SPRING RD                                         HASTINGS           PA      16646
NORTHERN CAMBRIA S.D.                      NORTHERN CAMBRIA SD ‐ TC          599 RIDGE RD                                                 NICKTOWN           PA      15762
NORTHERN CAMBRIA S.D.                      NORTHERN CAMBRIA SD ‐ TC          P.O BOX 508                                                  NORTH CAMBRIA      PA      15714
NORTHERN CO INS SLTNS                      1711 61ST AVE STE 100                                                                          GREELEY            CO      80634
NORTHERN FINNISH MTL                       41396 STATE HWY 13                                                                             MARENGO            WI      54855
NORTHERN GILA COUNTY SANITARY DISTRICT     PO BOX 619                                                                                     PAYSON             AZ      85547
NORTHERN ILLINOIS                          REAL ESTATE SERVICES, INC         5411 E STATE STRET                              SUITE 1      ROCKFORD           IL      61108
NORTHERN ILLINOIS REAL                     ESTATE SERVICES, INC.             5411 E. STATE ST., STE. 1                                    ROCKFORD           IL      61108
NORTHERN INS CO OF NY                      1400 AMERICAN LANE                                                                             SCHAUMBURG         IL      60196
NORTHERN KENTUCKY HOME                     102 WASHINGTON ST                                                                              ALEXANDRIA         KY      41001
NORTHERN LAKES INS INC                     PO BOX 26                                                                                      SYRACUSE           IN      46567
NORTHERN LEBANON S.D.                      KEYSTONE COLLECTIONS              546 WENDEL ROAD                                              IRWIN              PA      15642
NORTHERN LEHIGH SCHOOL D                   NORTHERN LEHIGH SD ‐ COL          4202 MAIN ST                                                 SLATEDALE          PA      18079
NORTHERN LEHIGH SCHOOL D                   NORTHERN LEHIGH SD ‐ COL          642 W. FRANKLIN ST.                                          SLATINGTON         PA      18080




                                                                                                           Page 642 of 998
                                       19-10412-jlg                    Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     646 of 1004
Creditor Name                               Address1                               Address2                                       Address3                    City               State   Zip          Country
NORTHERN LEHIGH SD/WALNU                    ROBERT TRESKOT ‐ TAX COL               856 S LINCOLN AVE                                                          WALNUTPORT         PA      18088
NORTHERN LIGHTS EXTERIORS                   11375 COUNTY RD. 23                                                                                               FORT LUPTON        CO      80621
NORTHERN MARIANA ISLANDS
NORTHERN MARIANA ISLANDS ATTORNEY GENERAL   ATTN: EDWARD MANIBUSAN                 ADMINISTRATION BLDG                            PO BOX 10007                SAIPAN             MP      96950‐8907
NORTHERN MICHIGAN                           REAL ESTATE BROKERS LLC                2370 S. I‐75 BUSINESS LOOP                     P.O. BOX 924                GRAYLING           MI      49738
NORTHERN MORAINE WASTEWATER                 RECLAMATION DIST.                      P O BOX 240                                                                ISLAND LAKE        IL      60042
NORTHERN MUTUAL INS CO                      201 QUINCY ST                                                                                                     HANCOCK            MI      49930
NORTHERN MUTUAL INS CO.                     PO BOX 570                                                                                                        HANCOCK            MI      49930
NORTHERN NECK ELECTRIC                      COOPERATIVE                            PO BOX 288                                                                 WARSAW             VA      22572
NORTHERN NECK INS CO                        4981 IRVINGTON RD                                                                                                 IRVINGTON          VA      22480
NORTHERN POTTER SD/GENES                    NORTHERN POTTER SD ‐ COL               126 WINTERGREEN RD                                                         GENESEE            PA      16923
NORTHERN ROOFING AND                        RALPH & KARLA MARTINEZ                 PO BOX 94                                                                  LAS VEGAS          NM      87701
NORTHERN TIOGA S.D./ELKL                    NORTHERN TIOGA SD  ‐ COL               110 ELLISON ROAD                                                           ELKLAND            PA      16920
NORTHERN TIOGA S.D./JACK                    NORTHERN TIOGA SD  ‐ COL               110 ELLISON ROAD                                                           ELKLAND            PA      16920
NORTHERN TIOGA S.D./LAWR                    NORTHERN TIOGA SD  ‐ COL               110 ELLISON ROAD                                                           ELKLAND            PA      16920
NORTHERN TIOGA S.D./NELS                    NORTHERN TIOGA SD  ‐ COL               110 ELLISON ROAD                                                           ELKLAND            PA      16920
NORTHERN TIOGA S.D./OSCE                    NORTHERN TIOGA SD  ‐ COL               110 ELLISON ROAD                                                           ELKLAND            PA      16920
NORTHERN TIOGA S.D./TIOG                    NORTHERN TIOGA SD  ‐ COL               110 ELLISON ROAD                                                           ELKLAND            PA      16920
NORTHERN TIOGA S.D./WEST                    NORTHERN TIOGA SD  ‐ COL               110 ELLISON ROAD                                                           ELKLAND            PA      16920
NORTHERN TRUST INVESTMENTS, INC.            ATTN:  MR. ROBERT P. BROWNE, CFA       PORTFOLIO MANAGER                              181 WEST MADISON STREET     CHICAGO            IL      60602‐4510
NORTHERN VIRGINIA ELECTRIC COOPERAT         PO BOX 34795                                                                                                      ALEXANDRIA         VA      22334‐0795
NORTHERN YORK COUNTY SCH                    RHONDA HARPSTER‐TAX COLL               16 FRANKLINTOWN RD                                                         DILLSBURG          PA      17019
NORTHERN YORK S.D./DILLS                    NORTHERN YORK COUNTY SD                25 WEST FRANKLIN STREET                                                    DILLSBURG          PA      17019
NORTHERN YORK S.D./FRANK                    RHONDA HARPSTER‐TAX COLL               16 FRANKLINTOWN RD                                                         DILLSBURG          PA      17019
NORTHERN YORK S.D./MONAG                    CHARLES D HOFFMAN ‐ TC                 228 GRANTHAM RD NORTH                                                      DILLSBURG          PA      17019
NORTHERN YORK S.D./WARRI                    NORTHERN YORK COUNTY SD                595 POPLAR RD                                                              DILLSBURG          PA      17019
NORTHERN YORK SCHOOL DIS                    CHRISTINA HEISEY‐TAX COL               306 MUMPER LANE                                                            DILLSBURG          PA      17019
NORTHFACE CONSTRUCTION                      657 MAIN ST NW STE 90                                                                                             ELK RIVER          MN      55330
NORTHFIELD CITY                             NORTHFIELD CITY ‐TAX COL               1600 SHORE ROAD                                                            NORTHFIELD         NJ      08225
NORTHFIELD INSURANCE CO                     P O BOX 64816                                                                                                     ST PAUL            MN      55164
NORTHFIELD TOWN                             NORTHFIELD TOWN‐TAX COLL               21 SUMMER STREET                                                           NORTHFIELD         NH      03276
NORTHFIELD TOWN                             NORTHFIELD TOWN‐TAX COLL               51 SOUTH MAIN STREET                                                       NORTHFIELD         VT      05663
NORTHFIELD TOWN                             NORTHFIELD TOWN‐TAX COLL               69 MAIN STREET                                                             NORTHFIELD         MA      01360
NORTHFIELD TOWNSHIP                         NORTHFIELD TWP ‐ TREASUR               PO BOX 576                                                                 WHITMORE LAKE      MI      48189
NORTHGATE CONDO ASSOCIATION INC             1701 NE 115 ST                                                                                                    MIAMI              FL      33181
NORTHGATE CONDOMINIUM ASSOCIATION           1 DEWOLF ROAD, SUITE 101               C/O ARTHUR EDWARDS INC.                                                    OLD TAPPAN         NJ      07675
NORTHGATE CROSSING MUD 1                    NORTHGATE CROSSING MUD 1               11111 KATY FRWY 725                                                        HOUSTON            TX      77079
NORTHGATE CROSSING MUD 2                    NORTHGATE CROSSING MUD 2               11111 KATY FRWY 725                                                        HOUSTON            TX      77079
NORTHGATE CROSSING RUD                      NORTHGATE CROSSING RUD                 11111 KATY FRWY 725                                                        HOUSTON            TX      77079
NORTHGATE S.D./AVALON BO                    NORTHGATE S.D./AVALON BO               102 RAHWAY DR                                                              MCMURRAY           PA      15317
NORTHGATE S.D./BELLEVUE                     JOSEPH NOLAN ‐ TAX COLLE               401 LINCOLN AVE                                                            BELLEVUE           PA      15202
NORTHGLEN CARRIAGE HOA                      5707 EXCELSIOR BLVD                                                                                               SAINT LOUIS PARK   MN      55416
NORTHINGTON, GREGORY                        ADDRESS ON FILE
NORTHLAKE HOA                               PO BOX 721326                                                                                                     OKLAHOMA CITY      OK      73172
NORTHLAKE HOMEOWNERS ASSOCIATION            27 SHULER CIRCLE                                                                                                  COLUMBIA           SC      29212
NORTHLAND APPRAISALS, INC                   PO BOX 1714                                                                                                       SAULT STE. MARIE   MI      49783
NORTHLAND COURT CONDO ASSOC                 3 HOLLAND WAY STE 201                                                                                             EXETER             NH      03833
NORTHLAND HOME EXTERIORS                    24078 GREENWAY RD 10                                                                                              FOREST LAKE        MN      55025
NORTHLAND HOME EXTERIORS                    INC                                    24078 GREENWAY RD STE 10                                                   FOREST LAKE        MN      55025
NORTHLAND REALTY, LLC                       P O BOX 625/421 N 4TH AVE                                                                                         BIWABIK            MN      55708
NORTHMEAD VILLAGE COMMUNITY ASSOC., INC.    12000 WESTHEIMER RD STE 390                                                                                       HOUSTON            TX      77077
NORTHMORELAND TOWNSHIP                      NORTHMORELAND TWP ‐ COLL               75 CHERRY HILL ROAD                                                        TUNKHANNOCK        PA      18657
NORTHPARK OFFICE LLC                        613 CRESCENT CIRCLE, SUITE 102                                                                                    RIDGELAND          MS      39157
NORTHPARK OFFICE LLC                        PO BOX 12486                                                                                                      JACKSON            MS      39236
NORTHPOINTE WCID B                          NORTHPOINTE WCID ‐ COLLE               13333 NORTHWEST FREEWAY,                                                   HOUSTON            TX      77040
NORTHPORT TOWN                              NORTHPORT TOWN ‐ TAX COL               16 BEECH HILL RD                                                           NORTHPORT          ME      04849
NORTHPORT VILLAGE                           NORTHPORT VILLAGE ‐ TREA               PO BOX 336                                                                 NORTHPORT          MI      49670
NORTHPORT VILLAGE                           NORTHPORT VILL‐TAX COLLE               224 MAIN STREET                                                            NORTHPORT          NY      11768
NORTHPORT VILLAGE CORP                      NORTHPORT VILLAGE CORP                 16 BEACH HILL ROAD                                                         NORTHPORT          ME      04849
NORTHRIDGE APPRAISAL CO INC                 PO BOX 182649                                                                                                     TALLAHASSEE        FL      32318
NORTHRIDGE COA C/O SUPERIOR CMTY. MGMT      P. O. BOX 4584                                                                                                    TUALATIN           OR      97062
NORTHRIDGE COOP SECTION NO 1 INC            32‐45 91ST STREET                                                                                                 EAST ELMHURST      NY      11369
NORTHRIDGE ESTATES POA                      259 N PECOS RD STE 100                                                                                            HENDERSON          NV      89074
NORTHRUP, BRENDA                            ADDRESS ON FILE
NORTHRUP, JAMES                             ADDRESS ON FILE
NORTHSHIRE MAINTENANCE FUND, INC            17044 EL CAMINO REAL                                                                                              HOUSTON            TX      77058‐2630
NORTHSHORE ALLSTATE                         SLIDELL AGENY                          707 OLD SPANISH TRAIL                                                      SLIDELL            LA      70458
NORTHSHORE UTILITY DISTRICT                 6830 NE 185TH STREET                                                                                              KENMORE            WA      98028
NORTHSIDE COA                               200 MERRIMACK ST                                                                                                  HAVERHILL          MA      01830
NORTHSIDE ELECTRIC                          PO BOX 12323                                                                                                      SALEM              OR      97309




                                                                                                                Page 643 of 998
                                     19-10412-jlg                 Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                647 of 1004
Creditor Name                             Address1                            Address2                                     Address3                  City             State   Zip        Country
NORTHSIGHT MANAGEMENT LLC                 8776 E SHEA BLVD STE 106‐606                                                                               SCOTTSDALE       AZ      85260
NORTHSLOPE 2 UNIT OWNERS ASSOCIATION      P.O. BOX 687                                                                                               MOSCOW           PA      18444
NORTHSTAR CONSTR. & PROPERTY SERVICES     1649 DOGWOOD COURT                                                                                         FORT COLLINS     CO      80525
NORTHSTAR ENGINEERING AND SURVEYING INC   111 E 5TH ST                                                                                               PUEBLO           CO      81003
NORTHSTAR MANAGEMENT INC                  7108 N FRESNO STREET 370                                                                                   FRESNO           CA      93722
NORTHSTAR MANAGEMENT INC                  7108 N FRESNO STREET STE 370                                                                               FRESNO           CA      93720
NORTHSTAR PACIFIC INS                     15417 ANACAPA RD                                                                                           VICTORVILLE      CA      92392
NORTHTOWN HOA                             2203 EAST WALTANN                                                                                          PHOENIX          AZ      85022
NORTHUMBERLAND BORO                       NORTHUMBERLAND BORO ‐ TC            219 FRONT ST                                                           NORTHUMBERLAND   PA      17857
NORTHUMBERLAND COUNTY                     NORTHUMBERLAND COUNTY‐TR            72 T MONUMENT PLACE                                                    HEATHSVILLE      VA      22473
NORTHUMBERLAND COUNTY                     PO BOX 309                                                                                                 HEATHSVILLE      VA      22473
NORTHUMBERLAND COUNTY TAX CLAIM           BUREAU                              399 S 5TH ST                                                           SUNBURY          PA      17801
NORTHUMBERLAND COUNTY TREASURER           PO BOX 297                                                                                                 HEATHSVILLE      VA      22473
NORTHUMBERLAND TOWN                       NORTHUMBERLAND TN ‐ COLL            19 MAIN STREET                                                         GROVETON         NH      03582
NORTHUMBERLAND TOWN                       NORTHUMBERLAND TN‐COLLEC            17 CATHERINE ST                                                        GANSEVOORT       NY      12831
NORTHVALE BORO                            NORTHVALE BORO ‐ TAX COL            116 PARIS AVENUE                                                       NORTHVALE        NJ      07647
NORTHVILLE CHARTER TOWNS                  NORTHVILLE TOWNSHIP TREA            44405 SIX MILE RD                                                      NORTHVILLE       MI      48168
NORTHVILLE CITY                           NORTHVILLE CITY ‐ TREASU            215 W MAIN ST                                                          NORTHVILLE       MI      48167
NORTHVILLE CS (CMBD TNS)                  NORTHVILLE CS ‐ TAX COLL            131 S 3RD ST                                                           NORTHVILLE       NY      12134
NORTHVILLE VILLAGE                        NORTHVILLE VILLAGE ‐ CLE            PO BOX 153                                                             NORTHVILLE       NY      12134
NORTHWEST ALABAMIAN                       PO BOX 430                                                                                                 HALEYVILLE       AL      35565
NORTHWEST APPRAISAL ASSO                  3965 BETHEL RD STE 1‐142                                                                                   PORT ORCHARD     WA      98366
NORTHWEST APPRAISAL CO                    PO BOX 156                                                                                                 DEFIANCE         OH      43512
NORTHWEST AREA S.D./FAIR                  JENNIFER ZYLO ‐ TAX COLL            58 JOHNSTON RD                                                         SWEET VALLEY     PA      18656
NORTHWEST AREA S.D./HUNL                  HUNLOCK SD ‐ TAX COLLECT            310 HARTMAN RD                                                         HUNLOCK CREEK    PA      18621
NORTHWEST AREA S.D./HUNT                  LINDA SITLER ‐ TAX COLLE            637 MUNICIPAL RD                                                       SHICKSHINNY      PA      18655
NORTHWEST AREA S.D./SHIC                  NORTHWEST AREA SD ‐ COLL            310 HARTMAN ROAD                                                       HUNLOCK CREEK    PA      18621
NORTHWEST AREA S.D./UNIO                  NORTHWEST AREA SD ‐ COLL            98 MOUNTAIN RD                                                         SHICKSHINNY      PA      18655
NORTHWEST CONSTRUCTION                    LLC                                 21521 DONALDSON ST                                                     DEARBORN         MI      48124
NORTHWEST CROSSING ASSOC.                 OF SAN ANTONIO, INC.                C/O PATRIOT HOA MANAGEMENT LLC               1808 GRANDSTAND DRIVE     SAN ANTONIO      TX      78238
NORTHWEST DALLAS COUNTY                   NW DALLAS COUNTY FCD‐COL            820 S,MCARTHUR BLVD STE1                                               COPPELL          TX      75019
NORTHWEST EXTERMINATING COMPANY           830 KENNESAW AVENUE                                                                                        MARIETTA         GA      30060
NORTHWEST FARMERS INS                     8064 NORTHPOINT BLVD                                                                                       WINSTON‐SALEM    NC      27106
NORTHWEST FOREST HOMEOWNERS ASSOCIATION   PO BOX 7466                                                                                                BEAUMONT         TX      77726
NORTHWEST FREEWAY MUD W                   NORTHWEST FREEWAY MUD               6935 BARNEY RD 110                                                     HOUSTON          TX      77092
NORTHWEST G F MUT                         PO BOX 100                                                                                                 EREKA            SD      57437
NORTHWEST HARRIS CO MUD                   NW HARRIS CO MUD 28‐COLL            17111 ROLLING CREEK DRIV                                               HOUSTON          TX      77090
NORTHWEST HARRIS CO MUD                   NW HARRIS CO MUD 36‐COLL            11111 KATY FRWY 725                                                    HOUSTON          TX      77079
NORTHWEST HOME SOLUTIONS INC              PO BOX 2977                                                                                                BELLINGHAM       WA      98225
NORTHWEST INSURANCE AGCY                  3031 ALHAMBRA DR 103                                                                                       CAMERON PARK     CA      95682
NORTHWEST IOWA MUTL INS                   P O BOX 619                                                                                                REMSEN           IA      51050
NORTHWEST MONTANA APPRAISALS              INC                                 PO BOX 2008                                                            COLUMBIA FALLS   MT      59912
NORTHWEST PARK MAINTENANCE ASSOC INC      6630 CYPRESSWOOD DR                                                                                        SPRING           TX      77379
NORTHWEST PARK MUD U                      NORTHWEST PARK MUD ‐ COL            11500 NORTHWEST FREEWAY,                                               HOUSTON          TX      77092
NORTHWEST POOLS                           622 N MARKET ST                                                                                            REDDING          CA      96003
NORTHWEST RESTORATION, INC.               1380 OAK GROVE ROAD                                                                                        SPRINGDALE       AR      72762
NORTHWEST ROOFING & REPAIR LLC            88 GEMSTONE LN                                                                                             ACWORTH          GA      30101
NORTHWEST TRUSTEE SERVICES, INC.          13555 SE 36TH ST.                   STE 100                                                                BELLEVUE         WA      98006
NORTHWESTERN ENERGY                       11 E PARK ST                                                                                               BUTTE            MT      59707
NORTHWESTERN ILLINOIS                     206 S GALENA AVE                                                                                           FREEPORT         IL      61032
NORTHWESTERN LEHIGH SCH                   NORTHWESTERN LEHIGH SD ‐            5853 BACHMAN ROAD                                                      NEW TRIPOLI      PA      18066
NORTHWESTERN LEHIGH SCH                   NORTHWESTERN LEHIGH SD ‐            6292 SUNSET RD                                                         GERMANSVILLE     PA      18053
NORTHWESTERN LEHIGH SCHO                  CAROL BETZ ‐ TAX COLLECT            7154 KERNSVILLE RD                                                     OREFIELD         PA      18069
NORTHWESTERN LEHIGH SCHO                  NORTHWESTERN LEHIGH SD ‐            PO BOX 876                                                             FOGELSVILLE      PA      18051
NORTHWESTERN S.D./ALBION                  NORTHWESTERN SD ‐ COLLEC            35 JACKSON AVE                                                         ALBION           PA      16401
NORTHWESTERN S.D./CONNEA                  NORTHWESTERN SD  ‐ COLLE            11330 HILLTOP RD                                                       ALBION           PA      16401
NORTHWESTERN S.D./CRANES                  NORTHWESTERN SD ‐ COLLEC            9940 BATEMAN AVE POB 2                                                 CRANESVILLE      PA      16410
NORTHWESTERN S.D./ELK CR                  ELK CREEK TWP ‐ TAX COLL            9225 FILLINGER RD                                                      CRANESVILLE      PA      16410
NORTHWESTERN S.D./SPRING                  SPRINGFIELD TWP‐TAX COLL            13903 RIDGE RD                                                         W SPRINGFIELD    PA      16443
NORTHWESTERN WISCONSIN ELECTRIC CO        PO BOX  9                                                                                                  GRANTSBURG       WI      54840‐0009
NORTHWOOD ASSOCIATION, INC                2843 NORTHWOOD WAY                                                                                         SARASOTA         FL      34234
NORTHWOOD LAKE ESTATES HOA INC            PO BOX 701                                                                                                 PIEDMONT         OK      73078
NORTHWOOD TOWN                            NORTHWOOD TOWN ‐ TAX COL            818 FIRST NEW HAMPSHIRE                                                NORTHWOOD        NH      03261
NORTON                                    NORTON ‐ TAX COLLECTOR              12 VERMONT ROUTE 114 EAS                                               NORTON           VT      05907
NORTON AGENCY                             434 GREEN ST                                                                                               GAINESVILLE      GA      30501
NORTON CITY                               NORTON CITY ‐ TREASURER             P O BOX 618                                                            NORTON           VA      24273
NORTON CONSTRUCTION                       DENNIS NORTON                       DENNIS NORTON                                794 THERMALITO AVE        OROVILL          CA      95965
NORTON COUNTY                             NORTON COUNTY ‐ TREASURE            105 S KANSAS                                                           NORTON           KS      67654
NORTON MTL FIRE                           529 W TUSCARAWAS                                                                                           BARBERTON        OH      44203
NORTON MUT FIRE ASSOC                     PO BOX 107                                                                                                 BARBERTON        OH      44203




                                                                                                         Page 644 of 998
                                      19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            648 of 1004
Creditor Name                            Address1                         Address2                                     Address3                                  City               State   Zip          Country
NORTON SHORES CITY                       NORTON SHORES CITY ‐ TRE         4814 HENRY ST                                                                          NORTON SHORES      MI      49441
NORTON TOWN                              NORTON TOWN ‐ TAX COLLEC         70 EAST MAIN STREET                                                                    NORTON             MA      02766
NORTON, ROSE                             ADDRESS ON FILE
NORVELL TOWNSHIP                         NORVELL TOWNSHIP ‐ TREAS         106 E COMMERCIAL                                                                       NORVELL            MI      49263
NORVICE G SELLERS, ET AL.                HENRY W. MCLAUGHLIN              THE LAW OFFICE OF HENRY MCLAUGHLIN, PC       8 & MAIN BLDG 707 E MAIN ST, STE 1050     RICHMOND           VA      23219
NORWALK CITY                             NORWALK CITY ‐ TAX COLLE         125 EAST AVE‐ROOM 105                                                                  NORWALK            CT      06851
NORWALK HEATING CO INC                   192 1/2 AKRON RD                                                                                                        NORWALK            OH      44857
NORWALK VILLAGE                          NORWALK VLG TREASURER            P.O. BOX 230                                                                           NORWALK            WI      54648
NORWAY CITY                              NORWAY CITY ‐ TREASURER          P.O. BOX 99                                                                            NORWAY             MI      49870
NORWAY TOWN                              NORWAY TOWN ‐ TAX COLLEC         19 DANFORTH STREET                                                                     NORWAY             ME      04268
NORWAY TOWN                              NORWAY TWN TREASURER             6419 HEG PARK RD.                                                                      WIND LAKE          WI      53185
NORWAY TOWNSHIP                          NORWAY TOWNSHIP ‐ TREASU         P.O. BOX 495                                                                           VULCAN             MI      49892
NORWEGIAN MUT INS ASSOC                  119 E WATER ST                                                                                                          DECORAH            IA      52101
NORWEGIAN TOWNSHIP                       NORWEGIAN TWP ‐ TAX COLL         821 PINEWOOD DRIVE                                                                     POTTSVILLE         PA      17901
NORWEIGIAN MUT FIRE INS                  P O BOX 167                                                                                                             COTTONWOOD         MN      56229
NORWELL TOWN                             NORWELL TOWN ‐TAX COLLEC         345 MAIN STREET                                                                        NORWELL            MA      02061
NORWICH CITY                             NORWICH CITY ‐ TAX COLLE         100 BROADWAY CITY HALL                                                                 NORWICH            CT      06360
NORWICH CITY                             NORWICH CITY‐ CHAMBERLAI         1 CITY PLAZA                                                                           NORWICH            NY      13815
NORWICH CITY SCH (CMD TO                 NORWICH CITY SCH‐TAX COL         52 SOUTH BROAD STREET                                                                  NORWICH            NY      13815
NORWICH CITY SCH (NORWIC                 NORWICH CITY SCH‐TAX COL         52 SOUTH BROAD ST                                                                      NORWICH            NY      13815
NORWICH PUBLIC UTILITIES                 173 NORTH MAIN STREET                                                                                                   NORWICH            CT      06360
NORWICH PUBLIC UTILITIES                 PO BOX 1087                                                                                                             NORWICH            CT      06360‐1087
NORWICH TOWN                             NORWICH TOWN ‐ TAX COLLE         300 MAIN STREET                                                                        NORWICH            VT      05055
NORWICH TOWN                             NORWICH TOWN‐ TAX COLLEC         157 COUNTY ROAD 32‐A                                                                   NORWICH            NY      13815
NORWICH TOWNSHIP                         MARA MILLER ‐ TAX COLLEC         3256 W. VALLEY ROAD                                                                    SMETHPORT          PA      16749
NORWICH TOWNSHIP                         NORWICH TOWNSHIP ‐ TREAS         6858 E. 8 MILE RD                                                                      BIG RAPIDS         MI      49307
NORWICH TOWNSHIP                         NORWICH TOWNSHIP ‐ TREAS         7689 N NELSON                                                                          LAKE CITY          MI      49651
NORWIN AREA SCHOOL DISTR                 SHELLEY BUCHANAN‐ TX COL         11279 CENTER HWY                                                                       NORTH HUNTINGDON   PA      15642
NORWIN SCHOOL DISTRICT                   NORWIN SCHOOL DISTRICT‐T         89 WEBSTER AVENUE                                                                      NORTH IRWIN        PA      15642
NORWIN SCHOOL DISTRICT                   NORWIN SD ‐ TAX COLLECTO         411 MAIN ST                                                                            IRWIN              PA      15642
NORWOOD BORO                             JOSHUA CAULDER ‐ TAX COL         335 PARK AVE                                                                           NORWOOD            PA      19074
NORWOOD BORO                             NORWOOD BORO ‐ TAX COLLE         455 BROADWAY                                                                           NORWOOD            NJ      07648
NORWOOD BOROUGH                          10 W CLEVELAND AVE                                                                                                      NORWOOD            PA      19074
NORWOOD CITY                             CITY OF NORWOOD ‐ CLERK          PO BOX 443, DEPT 4                                                                     GREENSBURG         IN      47240
NORWOOD CITY                             NORWOOD CITY‐TAX COLLECT         PO BOX 64                                                                              NORWOOD            GA      30821
NORWOOD CITY HEALTH DEPT                 2059 SHERMAN AVE                                                                                                        NORWOOD            OH      45212
NORWOOD PUBLIC SERVICES                  4645 MONTGOMERY RD                                                                                                      NORWOOD            OH      45212
NORWOOD SANITATION DISTRICT              1670 NATURITA                                                                                                           NORWOOD            CO      81423
NORWOOD TOWN                             NORWOOD TOWN ‐ TAX COLLE         566 WASHINGTON STREET                                                                  NORWOOD            MA      02062
NORWOOD TOWN                             NORWOOD TWN TREASURER            W6904 HWY 47                                                                           ANTIGO             WI      54409
NORWOOD TOWNSHIP                         NORWOOD TOWNSHIP ‐ TREAS         PO BOX 716                                                                             CHARLEVOIX         MI      49720
NORWOOD, DEMONTREYA                      ADDRESS ON FILE
NORWOOD‐NORFOLK CS (CMBN                 NORWOOD‐NORFOLK CS‐COLLE         NORFOLK TOWN HALL PO BOX                                                               NORFOLK            NY      13667
NOSAK IMPROVEMENTS INC                   2121 E UTE ST                                                                                                           TULSA              OK      74110
NOTARIES 24‐7, INC.                      492 N WHEATGRASS DR                                                                                                     ORANGE             CA      92569
NOTEPAGE INC                             PO BOX 296                                                                                                              HANOVER            MA      02339
NOTOFRANCO, DONNA                        ADDRESS ON FILE
NOTTAWA TOWNSHIP                         NOTTAWA TOWNSHIP ‐ TREAS         5550 N NOTTAWA RD                                                                      FARWELL            MI      48622
NOTTAWA TOWNSHIP                         TAX COLLECTOR                    PO BOX 68                                                                              CENTREVILLE        MI      49032
NOTTINGHAM AGENCY                        169 N MAIN ST                                                                                                           YARDLEY            PA      19067
NOTTINGHAM COUNTRY CIA                   7170 CHERRY PARK DRIVE                                                                                                  HOUSTON            TX      77095
NOTTINGHAM COUNTRY COMMUNITY IMPROV      ASSOC                            PO BOX 66572                                                                           PHOENIX            AZ      85082
NOTTINGHAM COUNTY MUD T                  NOTTINGHAM COUNTY MUD            12841 CAPRICORN STREET                                                                 STAFFORD           TX      77477
NOTTINGHAM INS                           2277 RT 33 STE 404                                                                                                      HAMILTON SQ        NJ      08690
NOTTINGHAM TOWN                          NOTTINGHAM TOWN‐TAX COLL         PO BOX 150                                                                             WEST NOTTINGHAM    NH      03291
NOTTINGHAM TOWNSHIP                      KATHLEEN IMHOFF‐TAX COLL         58 BLAIR ROAD                                                                          EIGHTY FOUR        PA      15330
NOTTOWAY COUNTY                          NOTTOWAY COUNTY ‐ TREASU         328 WEST COURTHOUSE ROAD                                                               NOTTOWAY           VA      23955
NOVA CASUALTY COMPANY                    2 WATERSIDE CROSSING 400                                                                                                WINDSOR            CT      06095
NOVA INS SERVICES                        1640 EAST RIVER RD 206                                                                                                  TUCSON             AZ      85718
NOVA INTERIORS INC                       STE 20B                          3280 W HACIENDA AVE                                                                    LAS VEGAS          NV      89118
NOVA VILLAS CONDOMINIUM INC              2391 SW 70TH AVE                                                                                                        DAVIE              FL      33317
NOVACOPY INC                             PO BOX 372 DEPT 200                                                                                                     MEMPHIS            TN      38101
NOVAK AGENCY                             11590 SEMINOLE BLVD                                                                                                     LARGO              FL      33778
NOVAK, BRENDA                            ADDRESS ON FILE
NOVAK, KATHLEEN                          ADDRESS ON FILE
NOVERI INS                               16532 PARK ROW                                                                                                          HOUSTON            TX      77084
NOVERI INS AGENCY                        2657 GESSNER DR                                                                                                         HOUSTON            TX      77080
NOVESTA TOWNSHIP                         TAX COLLECTOR                    6556 DELONG RD                                                                         CASS CITY          MI      48726
NOVI CITY                                NOVI CITY ‐ TREASURER            45175 W 10 MILE RD                                                                     NOVI               MI      48375
NOVI TOWNSHIP                            NOVI TOWNSHIP ‐ TREASURE         P.O. BOX 924                                                                           NORTHVILLE         MI      48167




                                                                                                     Page 645 of 998
                                           19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    649 of 1004
Creditor Name                                 Address1                            Address2                                     Address3              City             State   Zip     Country
NOVICK, JOEL                                  ADDRESS ON FILE
NOVIK, GENNADIY                               ADDRESS ON FILE
NOVIK, INNA                                   ADDRESS ON FILE
NOVINS YORK & JACOBUS PA                      202 MAIN STREET                                                                                        TOMS RIVER       NJ      08754
NOVITEX ENTERPRISE SOLUTIONS                  ATTN: GENERAL COUNSEL               PO BOX 8881006                                                     GRAND RAPIDS     MI      49588
NOVITEX ENTERPRISE SOLUTIONS                  ONE ELMCROFT ROAD                                                                                      STAMFORD         CT      06926
NOVITEX ENTERPRISE SOLUTIONS                  PO BOX 845801                                                                                          DALLAS           TX      75284
NOVITEX ENTERPRISE SOLUTIONS, INC.            ATTN: GENERAL COUNSEL               1555 WALNUT HILL LANE                                              IRVING           TX      75038
NOVITEX ENTERPRISE SOLUTIONS, INC.            ATTN: GENERAL COUNSEL               300 FIRST STAMFORD PLACE                     SECOND FLOOR WEST     STAMFORD         CT      06902
NOVITEX ENTERPRISE SOLUTIONS, INC.            ATTN: GENERAL COUNSEL               301 W. BAY STREET                                                  JACKSONVILLE     FL      32202
NOVITEX ENTERPRISE SOLUTIONS, INC.            ATTN: GENERAL COUNSEL               345 ST. PETER STREET                                               ST PAUL          MN      55102
NOVITEX ENTERPRISE SOLUTIONS, INC.            ATTN: JOHN GARIPPA                  300 FIRST STAMFORD PLACE                                           STAMFORD         CT      06902
NOVITEX ENTREPRISE SOLUTIONS, INC.            ATTN: GENERAL COUNSEL               300 FIRST STAMFORD PLACE                     SECOND FLOOR WEST     STAMFORD         CT      06902
NOW HOME ADJUSTMENTS                          1433 N ROHDE AVE                                                                                       BERKELEY         IL      60163
NOWATA COUNTY                                 NOWATA COUNTY ‐ TAX COLL            PO BOX 427                                                         NOWATA           OK      74048
NOWELL, ANNA                                  ADDRESS ON FILE
NOWELL, RUTH                                  ADDRESS ON FILE
NOXEN TOWNSHIP                                NOXEN TWP ‐ TAX COLLECTO            160 ELIZABETH ST.                                                  NOXEN            PA      18636
NOXUBEE COUNTY                                NOXUBEE COUNTY‐TAX COLLE            505 S JEFFERSON ST                                                 MACON            MS      39341
NOXUBEE COUNTY TAX ASSESSOR                   COLLECTOR                           2832 JEFFERSON ST  STE 2                                           MACON            MS      39341
NOYES TOWNSHIP                                NOYES TWP ‐ TAX COLLECTO            11213 RIDGE RDPOB 209                                              RENOVO           PA      17764
NP DODGE INS AGENCY INC                       12002 PACIFIC ST                                                                                       OMAHA            NE      68154
NP154 LLC                                     3 CORPORATE DRIVE, SUITE 208                                                                           SHELTON          CT      06484
NPCC, LLC                                     PO BOX 48004                                                                                           WATAUGA          TX      76148
NRC INC                                       12513 MONROE AVE                                                                                       GRANDVIEW        MO      64030
NRMLA                                         1400 16TH ST NW SUITE 420                                                                              WASHINGTON       DC      20036
NS CONSULTING & RESTORATION, LLC              STEVEN A STRUNK                     STEVEN A STRUNK                              228 POPLA STREET      ECONOMY          IN      47339
NSI INS GROUP                                 8181 NW 154TH STE 230                                                                                  MIAMI LAKES      FL      33016
NSI INSURANCE GROUP, LLC                      8181 NW 154TH ST SUITE 230                                                                             MIAMI LAKES      FL      33016
NSM RECOVERY SERVICES INC                     350 HIGHLAND DR                                                                                        LEWISVILLE       TX      75067
NSN SOLUTIONS, INC.                           ATTN: GENERAL COUNSEL               5465 E. TERRA LINDA WAY                                            NAMPA            ID      83687
NSTAR ELECTRIC CO                             PO BOX 660369                                                                                          DALLAS           TX      75266
NTHUZ 4 CONSTRUCTION                          JOAQUIN SANTOYO                     JOAQUIN SANTOYO                              224 THORN AVENUE      EL PASO          TX      77932
NTNL DESIGNS                                  2903 CHESTERFIELD WAY                                                                                  CONYERS          GA      30013
NU FRONT INTERNATIONAL REALTY                 8333 NW 53RD ST 450                                                                                    DORAL            FL      33166
NU LOOK PAINTING                              7422 LAKE RUN LN                                                                                       RICHMOND         TX      77407
NU ROOFING LLC                                6916 DANELE CT                                                                                         RICHLAND HILLS   TX      76118
NUANGOLA BORO                                 BONNIE NENSTIEL‐TAX COLL            1 LIGHT ST                                                         MOUNTAINTOP      PA      18707
NUCKLES & INSURANCE ASSO                      PO BOX 106                                                                                             MARYSVILLE       OH      43040
NUCKOLLS COUNTY                               NUCKOLLS COUNTY ‐ TREASU            PO BOX 363                                                         NELSON           NE      68961
NUECES COUNTY                                 NUECES COUNTY ‐ TAX COLL            901 LEOPARD/SUITE 301                                              CORPUS CHRISTI   TX      78401
NUISANCE WILDLIFE RANGERS LLC                 7040 SEMINOLE PRATT WHITNEY RD      SUITE 25‐122                                                       LOXAHATCHEE      FL      33470
NUMA MARCELIN                                 1301 SW 102ND AVE                                                                                      PEMBROKE PINES   FL      33025
NUMBER 1 ELECTRICAL HEATING AND AIR. INC      445 MILL ROAD                                                                                          BENSALEM         PA      19020
NUMBER 2 CONDO ASSOC. PALM                    GREENS AT VILLA DEL RAY, INC.       5801 VIA DELRAY                                                    DELRAY BEACH     FL      33484
NUMBER ONE VILLAGE GREEN CONDO                2950 JOG ROAD                                                                                          GREENACRES       FL      33467
NUMERO UNO EXTERMINATORS                      13496 CANYON VIEW DRIVE                                                                                YUCAIPA          CA      92399
NUNDA TOWN                                    CHEYENNE DEMARCO  COLLEC            PO BOX 699                                                         NUNDA            NY      14517
NUNDA TOWNSHIP                                NUNDA TOWNSHIP ‐ TREASUR            P.O. BOX 346                                                       WOLVERINE        MI      49799
NUNDA VILLAGE                                 NUNDA VILLAGE ‐ CLERK               PO BOX 537                                                         NUNDA            NY      14517
NUNEZ, CARMELITA                              ADDRESS ON FILE
NUNEZ, CINDY                                  ADDRESS ON FILE
NUNEZ, MONICA                                 ADDRESS ON FILE
NUNLEE, MAKAYLA                               ADDRESS ON FILE
NUNN, DANIEL                                  ADDRESS ON FILE
NUNN, JASMINE                                 ADDRESS ON FILE
NUPEAK ROOFING, LLC                           8127 HIGHWAY 49 N.                                                                                     BROOKLAND        AZ      72417
NURIDEEN, SHAWNA                              ADDRESS ON FILE
NURMBERG, ARNOLD                              ADDRESS ON FILE
NU‐SOUTH SURVEYING, INC                       117 E MAULDIN STREET                                                                                   ANDERSON         SC      29621
NUTALL, SHABORIA                              ADDRESS ON FILE
NUTLEY TOWN                                   NUTLEY TN‐CERTIFIED COLL            ONE KENNEDY DRIVE                                                  NUTLEY           NJ      07110
NUTMEG PROPERTIES                             ATTN: JON GINEO                     22 MOUNTAIN                                                        BLOOMFIELD       CT      06002
NUTMEG PROPERTIES LLC                         137 MAIN ST                                                                                            WETHERSFIELD     CT      06109
NUTMEG RESTORATION, INC.                      525 NEW BRITAIN AVENUE                                                                                 UNIONVILLE       CT      06085
NUTU FINANCIAL SERVICES                       12729 NORTHUPWAY 29                                                                                    BELLEVUE         WA      98005
NUVEEN CREDIT OPPORTUNITIES                   2022 TARGET TERM FUND
NUVEEN FLOATING RATE INCOME                   OPPORTUNITY FUND
NUVEEN SHORT DURATION CREDIT                  OPPORTUNITIES FUND
NUVEEN SYMPHONY FLOATING                      RATE INCOME FUND




                                                                                                             Page 646 of 998
                                        19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                              Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                650 of 1004
Creditor Name                              Address1                           Address2                                       Address3                                   City               State   Zip          Country
NUVISION CONTRACTING &                     CONSTR. SERVICES LLC               1418 N SCOTTSDALE RD STE 402                                                              SCOTTSDALE         AZ      85257
NUZHAT NASEEM & NASIR                      BHATTI                             2711 LOGAN DR                                                                             MANSFIELD          TX      76063
NV DIVISION OF MORTGAGE LENDING            1830 COLLEGE PARKWAY  STE A                                                                                                  CARSON CITY        NV      89706
NV EAGLES LLC                              JOHN H. WRIGHT                     THE WRIGHT LAW GROUP, P.C.                     2340 PASEO DEL PRADO  BLDG D SUITE 305     LAS VEGAS          NV      89102
NV EAGLES, LLC, ET AL.                     JOSEPH Y HONG                      HONG & HONG                                    10781 WEST TWAIN AVENUE                    LAS VEGAS          NV      89135
NV ENERGY                                  PO BOX 30073                                                                                                                 RENO               NV      89520
NV ENERGY                                  PO BOX 30086                                                                                                                 RENO               NV      89520
NV ENERGY                                  PO BOX 30093                                                                                                                 RENO               NV      89520
NV ENERGY                                  PO BOX 30150                                                                                                                 RENO               NV      89520
NVB CONTRACTING LLC                        8665 SUDLEY RD 384                                                                                                           MANASSAS           VA      20110
NW HARRIS COUNTY MUD 10                    NW HARRIS CO MUD 10‐COLL           17111 ROLLING CREEK                                                                       HOUSTON            TX      77070
NW HARRIS COUNTY MUD 12                    NW HARRIS CO MUD 12‐COLL           11500 NORTHWEST FREEWAY,                                                                  HOUSTON            TX      77092
NW HARRIS COUNTY MUD 15                    NW HARRIS CO MUD 15‐COLL           11111 KATY FRWY 725                                                                       HOUSTON            TX      77079
NW HARRIS COUNTY MUD 16                    NW HARRIS CO MUD 16‐COLL           11111 KATY FRWY 725                                                                       HOUSTON            TX      77079
NW HARRIS COUNTY MUD 19                    NW HARRIS CO MUD 19‐COLL           17111 ROLLING CREEK                                                                       HOUSTON            TX      77090
NW HARRIS COUNTY MUD 20                    NW HARRIS CO MUD 20‐COLL           17111 ROLLING CREEK                                                                       HOUSTON            TX      77090
NW HARRIS COUNTY MUD 22                    NW HARRIS CO MUD 22‐COLL           11111 KATY FRWY 725                                                                       HOUSTON            TX      77079
NW HARRIS COUNTY MUD 23                    NW HARRIS CO MUD 23‐COLL           11111 KATY FRWY 725                                                                       HOUSTON            TX      77079
NW HARRIS COUNTY MUD 24                    NW HARRIS CO MUD 24‐COLL           12841 CAPRICORN STREET                                                                    STAFFORD           TX      77477
NW HARRIS COUNTY MUD 29                    NW HARRIS CO MUD 29‐COLL           6935 BARNEY RD 110                                                                        HOUSTON            TX      77092
NW HARRIS COUNTY MUD 30                    NW HARRIS CO MUD 30‐COLL           6935 BARNEY RD 110                                                                        HOUSTON            TX      77092
NW HARRIS COUNTY MUD 32                    NW HARRIS CO MUD 32‐COLL           6935 BARNEY RD 110                                                                        HOUSTON            TX      77092
NW HARRIS COUNTY MUD 6                     NW HARRIS CO MUD 6‐COLLE           11111 KATY FRWY 725                                                                       HOUSTON            TX      77079
NW HARRIS COUNTY MUD 9                     NW HARRIS CO MUD 9‐COLLE           11111 KATY FRWY 725                                                                       HOUSTON            TX      77079
NW NATURAL GAS                             P.O. BOX 6017                                                                                                                PORTLAND           OR      97228
NWADIOGBU, EMEKA                           ADDRESS ON FILE
NY DEPT OF STATE DIVISION OF CORPS         ONE COMMERCE PLAZA                 99 WASHINGTON AVE                                                                         ALBANY             NY      12231
NY DEPT OF TAXATION                        P.O. BOX 22109                                                                                                               ALBANY             NY      12201‐2109
NY PROP INS UND ASSOC                      100 WILLIAMS ST 4TH FL                                                                                                       NEW YORK           NY      10038
NY PROP INS UND ASSOC                      155 MYERS CORNERS RD200                                                                                                      WAPPINGERS FALLS   NY      12590
NYACK UN. FR. SCH.    (C                   NYACK UN. FR. SCH‐REC OF           10 MAPLE AVE                                                                              NEW CITY           NY      10956
NYACK(ORANGETOWN) VILLAG                   NYACK(ORANGETOWN) VIL‐RE           9 NORTH BROADWAY                                                                          NYACK              NY      10960
NYC DEPARTMENT OF CONSUMER AFFAIRS         42 BROADWAY, 9TH FLOOR                                                                                                       NEW YORK           NY      10004
NYC DEPARTMENT OF CONSUMER AFFAIRS         LICENSING CENTER                   42 BROADWAY, 9TH FLOOR                                                                    NEW YORK           NY      10004
NYC DEPARTMENT OF FINANCE                  1150 SOUTH AVENUE                  SUITE 201                                                                                 STATEN ISLAND      NY      10314
NYC DEPARTMENT OF FINANCE                  P.O. BOX 5040                                                                                                                KINGSTON           NY      12402‐5040
NYC DEPARTMENT OF FINANCE                  PO BOX 680                                                                                                                   NEWARK             NJ      07101‐0680
NYC WATER BOARD                            DEP REMITTANCE                     PO BOX 11863                                                                              NEWARK             NJ      07101‐8163
NYC WATER BOARD                            PO BOX 11863                                                                                                                 NEWARK             NJ      07101‐8163
NYE COUNTY                                 NYE COUNTY ‐ TREASURER             PO BOX 473                                                                                TONOPAH            NV      89049
NYE COUNTY TREASURER                       101 RADAR RD                                                                                                                 TONOPAH            NV      89049
NYGAARD, GREG                              ADDRESS ON FILE
NYGREN‐MOE, BRENDA                         ADDRESS ON FILE
NYLUND REALTY, LLC.                        1021A EAST CHESTNUT AVENUE                                                                                                   VINELAND           NJ      08360
NYS DEPARTMENT OF FINANCIAL SERVICE        ONE COMMERCE PLAZA                                                                                                           ALBANY             NY      12257
NYSE MARKET INC                            PO BOX 223695                                                                                                                PITTSBURGH         PA      15251‐2695
NYSEG                                      PO BOX 847812                                                                                                                BOSTON             MA      02284
NYSTROM, DENISE                            ADDRESS ON FILE
O & O SERVICES LLC                         12250 E SERENITY LANE                                                                                                        CORNVILLE          AZ      86325
O AND J SUPERIOR PLUMBING LLC              2103 SAUNDERS ST                                                                                                             GATESVILLE         TX      76528
O BRIEN APPRAISAL GROUP                    PO BOX 1316                                                                                                                  CLARKSVILLE        VA      23297‐1316
O BYRON MEREDITH III TRUSTEE               PO BOX 10556                                                                                                                 SAVANNAH           GA      31401
O CONNELL, MAUREEN                         ADDRESS ON FILE
O CONNOR, JESSIE                           ADDRESS ON FILE
O DANNY BOY BUILDERS INC                   191 UNIVERSITY BLVD265                                                                                                       DENVER             CO      80206
O HARA, KEVIN                              ADDRESS ON FILE
O LEARY, MICHAEL                           ADDRESS ON FILE
O SHEA INS AGENCY INC                      1387 ROUTE 4AW                                                                                                               HYDEVILLE          VT      05750
O SMITH AGENCY                             7143 OGONTZ AVE                                                                                                              PHILADELPHIA       PA      19138
O Z GILLESPIE & JUANITA G GILLESPIE        1828 WILLOW SPRINGS DRIVE                                                                                                    NASHVILLE          TN      37216
O. G. ROOF & GENERAL CONSTRUCTION CO.      WILLIAM A FANNING                  8642 RUNNING GAIT LANE                                                                    RIVERSIDE          CA      92509
O.C.M DEVELOPERS INC.                      1305 FRANKLIN STREET               SUITE 405                                                                                 OAKLAND            CA      94612
O.C.W.R.C                                  ONE PUBLIC WORKS DRIVE             BLDG 95 WEST                                                                              WATERFORD          MI      48328
O.K. ROOFERS                               GARY BANKS                         1663 SINGLETREE RD                                                                        DENISON            TX      75021
O’MELVENY & MYERS, LLP                     ATTN:  JENNIFER TAYLOR             TWO EMBARCADERO CENTER, 28TH FLOOR                                                        SAN FRANCISCO      CA      94111
O’MELVENY & MYERS, LLP                     ATTN:  STEVE WARREN                400 SOUTH HOPE STREET, 18TH FLOOR                                                         LOS ANGELES        CA      90071
OAK BLUFFS TOWN                            OAK BLUFFS TOWN‐TAX COLL           56 SCHOOL STREET                                                                          OAK BLUFFS         MA      02557
OAK BLUFFS WATER DISTRICT                  PO BOX 1297                                                                                                                  OAK BLUFFS         MA      02557
OAK BROOK CNTY MTL INSCO                   1505 LYNDON B JOHNSON FW                                                                                                     DALLAS             TX      75234
OAK CONSTRUCTION LLC                       MILES ARTHUR WINSOR                4782 1ST AVE                                                                              HIBBING            MN      55746




                                                                                                           Page 647 of 998
                                      19-10412-jlg                 Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 651 of 1004
Creditor Name                             Address1                             Address2                                     Address3     City                State   Zip          Country
OAK CREEK CITY                            OAK CREEK CITY TREASURER             PO BOX 27 / 8040 S 6TH S                                  OAK CREEK           WI      53154
OAK CREEK CLUB HOMEOWNERS ASSOCIATION     6600 W COLLEGE DRIVE SUITE 206                                                                 PALOS HEIGHTS       IL      60463
OAK CREEK VILLAGE COMMUNITY ASSOC., INC   PO BOX 9184                                                                                    THE WOODLANDS       TX      77387
OAK CREST ROOFING                         OAK CREST CONTRACTING                115 TIMBERLACHEN CIR, SUITE 1013                          LAKE MARY           FL      32746
OAK GROVE CITY                            OAK GROVE ‐ CITY CLERK               PO BOX 250                                                OAK GROVE           KY      42262
OAK GROVE PUD HOA, INC.                   4809 EHRLICH RD, SUITE 105                                                                     TAMPA               FL      33624
OAK GROVE TOWN                            OAK GROVE TOWN ‐ TAX COL             P O BOX 1014                                              OAK GROVE           LA      71263
OAK GROVE TOWN                            OAK GROVE TWN TREASURER              2106 29‐1/2 AVE.                                          SARONA              WI      54870
OAK GROVE TOWN                            OAK GROVE TWN TREASURER              N5520 1090TH ST                                           PRESCOTT            WI      54021
OAK GROVE TOWN                            OAK GROVE TWN TREASURER              W5312 CLUB GROUNDS RD                                     JUNEAU              WI      53039
OAK HILL CONDO HOA                        P .O. BOX 481                                                                                  WOOD DALE           IL      60191
OAK HILL CONDOMINIUM ASSOCIATION          1660 OAKWOOD DRIVE                                                                             PENN VALLEY         PA      19072
OAK HILLS COMMUNITY I‐QUADS               55 W 22ND ST 310                                                                               LOMBARD             IL      60148
OAK HILLS QUAD ASSOCIATION                13250 S 76TH AVENUE                                                                            PALOS HEIGHTS       IL      60463
OAK INS AGENCY                            3439 THORPE CONSTANTINE                                                                        JOHNS ISLAND        SC      29455
OAK ISLAND TOWN                           OAK ISLAND TOWN ‐ COLLEC             4601 E. OAK ISLAND DR.                                    OAK ISLAND          NC      28465
OAK LODGE WATER SERVICES DISTRICT         14496 SE RIVER ROAD                                                                            OAK GROVE           OR      97267
OAK PARK CITY                             OAK PARK CITY ‐ TREASURE             14000 OAK PARK BLVD                                       OAK PARK            MI      48237
OAK PARK HOA OF ORANGE COUNTY INC         P O BOX 690822                                                                                 ORLANDO             FL      32869
OAK PARK HOMEOWNERS ASSOCIATION           P.O. BOX 162                                                                                   SHELTON             WA      98584
OAK PARK WEST TOWNHOUSE HOA INC.          4112 BLUE RIDGE RD STE 100                                                                     RALEIGH             NC      27612
OAK POINT                                 FRED TAYLOR                          200 OAK POINT DRIVE                                       MIDDLEBOROUGH       MA      02346
OAK RIDGE CITY/ANDERSON                   OAK RIDGE CITY‐TREASURER             200 S TULANE AVE                                          OAK RIDGE           TN      37830
OAK RIDGE CITY/ROANE                      OAK RIDGE CITY‐TREASURER             200 S TULANE AVE                                          OAK RIDGE           TN      37830
OAK RUN ASSOCIATES LTD                    10983 SW 89TH AVE                                                                              OCALA               FL      34481
OAK SHADOWNS CONDO ASSOC., INC.           2800 N POWERS DRIVE                                                                            ORLANDO             FL      32818
OAK TRAIL OWNERS ASSOCIATION              3911 W. OAK TRAIL                                                                              GRANBURY            TX      76048
OAK TREE DEVELOPMENT &                    RONALD & ARLENE MELENDEZ             18500 SW 206 ST                                           MIAMI               FL      33187
OAK TREE TOWNHOMES                        4003 PENN MAR AVE, APT 5                                                                       EL MONTE            CA      91732
OAKBROOK CONDOMINIUM                      100 OAKBROOK DR                                                                                WILLIAMSVILLE       NY      14221
OAKBROOK VILLAGE CONDOMINIUM ASSOC. INC   2701 N.E. 10TH ST UNIT 905                                                                     OCALA               FL      34470
OAKBROOK VILLAGE HOMEOWNERS ASSOCIATION   1140 S. 111TH E. AVENUE                                                                        TULSA               OK      74128
OAKCREST ROOFING                          536 SE STATE RTE 291                                                                           LEES SUMMIT         MO      64063
OAKDALE BORO                              OAKDALE BORO ‐ TAX COLLE             POB 222                                                   OAKDALE             PA      15071
OAKDALE CITY                              OAKDALE CITY ‐ TAX COLLE             P O BOX 728                                               OAKDALE             LA      71463
OAKDALE TOWN                              OAKDALE TWN TREASURER                300 W ELIZABETH ST                                        TOMAH               WI      54660
OAKDEN, ERICA                             ADDRESS ON FILE
OAKE, PERRY                               ADDRESS ON FILE
OAKES, STEPHANIE                          ADDRESS ON FILE
OAKFIELD TOWN                             OAKFIED TWN TREASURER                N2779 HIGHLAND ROAD                                       OAKFIELD            WI      53065
OAKFIELD TOWN                             OAKFIELD TOWN  ‐ TAX COL             80 SCHOOL STREET                                          OAKFIELD            ME      04763
OAKFIELD TOWN                             OAKFIELD TOWN ‐ TAX COLL             3219 DRAKE ST RD                                          OAKFIELD            NY      14125
OAKFIELD TOWNSHIP                         OAKFIELD TOWNSHIP ‐ TREA             10300 14 MILE RD                                          ROCKFORD            MI      49341
OAKFIELD VILLAGE                          OAKFIELD VILLAGE ‐ CLERK             37 MAIN STREET                                            OAKFIELD            NY      14125
OAKFIELD‐ALABAMA CS   (C                  OAKFIELD‐ALABAMA CS ‐COL             118 E SENECA ST.C/0 TOMP                                  ITHACA              NY      14850
OAKHAM TOWN                               OAKHAM TOWN ‐TAX COLLECT             2 COLDBROOK RD UNIT 2                                     OAKHAM              MA      01068
OAKHILLS CLUB                             7624 OLIVE DRIVE                                                                               PLEASANTON          CA      94588
OAKLAND BORO                              OAKLAND BORO ‐ TAX COLLE             1 MUNICIPAL PLAZA                                         OAKLAND             NJ      07436
OAKLAND BORO                              OAKLAND BORO ‐ TAX COLLE             5157 PROSPECT ST.                                         SUSQUEHANNA         PA      18847
OAKLAND CITY                              CITY OF OAKLAND ‐ CLERK              PO BOX 122                                                OAKLAND             KY      42159
OAKLAND CITY                              OAKLAND CITY‐TAX COLLECT             170 DOSS CIRCLE                                           OAKLAND             TN      38060
OAKLAND CITY                              OAKLAND CITY‐TAX COLLECT             PO BOX 57                                                 OAKLAND             MS      38948
OAKLAND CNTY. WATER RESOURCE COMM'R       ONE PUBLIC WORKS DR                  DEPT 95                                                   WATERFORD           MI      48328‐1907
OAKLAND CNTY. WATER RESOURCES COMM'R      ONE PUBLIC WORKS DRIVE               BUILDING 95 WEST                                          WATERFORD           MI      48328‐1907
OAKLAND COUNTY REGISTER OF DEEDS          1200 N. TELEGRAPH                    DEPT 480                                                  PONTIAC             MI      48341
OAKLAND COUNTY TREASURER                  1200 N TELEGRAPH RD                                                                            PONTIAC             MI      48341
OAKLAND COUNTY TREASURER                  250 ELIZABETH LK RD, SUITE 1900      OAKLAND CO COMMUNITY AND HOME IMP                         PONTIAC             MI      48341
OAKLAND TOWN                              DOUGLAS COUNTY TREASURER             1313 BELKNAP ST, RM 102                                   SUPERIOR            WI      54880
OAKLAND TOWN                              OAKLAND TOWN ‐TAX COLLEC             6 CASCADE  MILL ROAD                                      OAKLAND             ME      04963
OAKLAND TOWN                              OAKLAND TWN TREASURER                N4450 CTH A                                               CAMBRIDGE           WI      53523
OAKLAND TOWN                              OAKLAND TWN TREASURER                PO BOX 616                                                WEBSTER             WI      54893
OAKLAND TOWNSHIP                          OAKLAND TOWNSHIP ‐ TREAS             PO BOX 080453                                             ROCHESTER           MI      48308
OAKLAND TOWNSHIP                          OAKLAND TWP ‐ TAX COLLEC             368 EYTH RD                                               BUTLER              PA      16002
OAKLAND VILLAGE HOA                       C/O ASSOCIA HILL COUNTRY             1225 ALMA ROAD, SUITE 100                                 RICHARDSON          TX      75081
OAKLEAF                                   PO BOX 1916                                                                                    HOMOSASSA SPRINGS   FL      34447
OAKLEAF VILLAS GARDEN CONDOMINIUMS INC    P O BOX 759                                                                                    GLEN BURNIE         MD      21061
OAKLEY VILLAGE                            OAKLEY VILLAGE ‐ TREASUR             BOX 64                                                    OAKLEY              MI      48649
OAKLYN BORO                               OAKLYN BORO ‐ TAX COLLEC             500 WHITE HORSE PIKE                                      OAKLYN              NJ      08107
OAKMONT BORO                              OAKMONT BORO ‐ TAX COLLE             336 DELAWARE AVE. DEPT L                                  OAKMONT             PA      15139
OAKMONT PROPERTY OWNERS ASSOC., INC.      5702 KIRKPATRICK WAY                                                                           INDIANAPOLIS        IN      46220




                                                                                                          Page 648 of 998
                                      19-10412-jlg                Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  652 of 1004
Creditor Name                              Address1                             Address2                                      Address3                              City              State   Zip          Country
OAKMONT PUD  E                             OAKMONT PUD ‐ TAX COLLEC             17111 ROLLING CREEK                                                                 HOUSTON           TX      77090
OAKMONT VILLAGE 10 C/O RESORT MANAGEMENT   2685 HORSESHOE DRIVE                 SOUTH STE 215                                                                       NAPLES            FL      34104
OAKMONT VILLAGE ASSOCIATION                1001 GALAXY WAY                      STE 200                                                                             CONCORD           CA      94520
OAKMONTE HOA                               PO BOX 307                                                                                                               HARTLAND          MI      48353
OAKRIDGE HOME INDUSTRIES INC               1400 PINOS ALTOS ROAD                                                                                                    SILVER CITY       NM      88061
OAKRIDGE J CONDOMINIUM ASSOCIATION, INC.   2400 CENTREPARK WEST DRIVE 175                                                                                           WEST PALM BEACH   FL      33409
OAKRIDGE PROPERTY OWNERS ASSOCIATION INC   3401 SW 51 COURT                                                                                                         HOLLYWOOD         FL      33312
OAKRY, BRENDA                              ADDRESS ON FILE
OAKS AT OLD COURT HOA, INC.                3706 CRONDALL LANE, SUITE 105        C/O TIDEWATER PROPERTY MANAGEMENT                                                   OWINGS MILLS      MD      21117
OAKS IMPROVEMENT ASSOCIA                   3000 CLUBTREE DR                                                                                                         STREAMWOOD        IL      60107
OAKS NORTH COMMUNITY CENTER, INC.          12578 OAKS NORTH DRIVE                                                                                                   SAN DIEGO         CA      92128‐1699
OAKS OF ATASCOCITA                         CMTY. IMPROVEMENT ASSOC.             9802 FM 1960 BYPASS WEST, SUITE. 210                                                HUMBLE            TX      77338
OAKS OF INWOOD CMTY. IMPROVEMENT ASSOC.    9700 RICHMOND AVENUE, SUITE 230                                                                                          HOUSTON           TX      77042
OAKSHIRE TOWNHOMES ASSOCIATION             1499 W 121ST AVENUE 100                                                                                                  WESTMINSTER       CO      80234
OAKTON INS                                 2016 E EUCLID                                                                                                            MT PROSPECT       IL      60056
OAKTRAILS AT MEADOWRIDGE HOA INC           PO BOX 105302                                                                                                            ATLANTA           GA      30348‐5302
OAKTREE
OAKTREE (LUX.) FUNDS ‐ GLOBAL HYB          MR. SHELDON MICHAEL STONE, MBA       PRINCIPAL & PORTFOLIO MANAGER                 333 SOUTH GRAND AVENUE 28TH FLOOR     LOS ANGELES       CA      90071‐1504
OAKTREE (LUX.) FUNDS ‐ NORTH AMER HYB      MR. SHELDON MICHAEL STONE, MBA       PRINCIPAL & PORTFOLIO MANAGER                 333 SOUTH GRAND AVENUE 28TH FLOOR     LOS ANGELES       CA      90071‐1504
OAKTREE CAPITAL MANAGEMENT LP              MR. BRUCE ALLEN KARSH                CO‐CHAIRMAN & CHIEF INVESTMENT OFFICER        333 SOUTH GRAND AVENUE 28TH FLOOR     LOS ANGELES       CA      90071‐1504
OAKTREE ENHANCED INCOME                    FUNDING SERIES IV LTD
OAKVILLE HOME IMPROVEMENTS, LLC            DEAN CILFONE                         289 SKILTON RD                                                                      WATERTOWN         CT      06795
OAKWOOD CITY                               OAKWOOD CITY‐TAX COLLECT             PO BOX 99                                                                           OAKWOOD           GA      30566
OAKWOOD CONSTRUCTION                       4955 E HUNTER ST                                                                                                         ANAHEIM           CA      92807
OAKWOOD FARMS CONDOMINIUM                  C/O SALISBURY MANAGEMENT INC         120 SHREWSBURY STREET                                                               BOYLSTON          MA      01505
OAKWOOD GLEN ASSOC. INC                    PO BOX 38113                                                                                                             HOUSTON           TX      77238
OAKWOOD HILLS HOMEOWNERS ASSOCIATION       750 W LAKE COOK ROAD                 SUITE 190                                                                           BUFFALO GROVE     IL      60089
OASIS PALMS  ESTATES                       201 S PENNSYLVANIA AVE                                                                                                   SAN BERNARDINO    CA      92410
OASIS ROOFING                              OSCAR SANDOVAL                       10710 GATEWAY NORTH 5                                                               EL PASO           TX      79924
OASIS SOFTWARE INTERNATIONAL               3949 CHAMPAGNE AVE                                                                                                       NORTH PORT        FL      34287
OASIS TOWN                                 OASIS TWN TREASURER                  W9905 AKRON AVENUE                                                                  ALMOND            WI      54909
OATES ENERGY INC                           14286 BEACH BLVD STE 12                                                                                                  JACKSONVILLE      FL      32250
OATES, REGINALD                            ADDRESS ON FILE
OBAMWONYI, VICKI                           ADDRESS ON FILE
OBANNON, ALEXANDER                         ADDRESS ON FILE
OBANNON, KELLY                             ADDRESS ON FILE
OBARS INS                                  5390 CLIFF ST                                                                                                            GRACEVILLE        FL      32440
OBE SEGUROS                                PO BOX 195500                                                                                                            SAN JUAN          PR      00919‐5500
OBENREDER FAMILY AGENCY                    20701 BRUCE B DOWNS BLVD             SUITE 204                                                                           TAMPA             FL      33647
OBERLIN TOWN                               OBERLIN TOWN ‐ TAX COLLE             P. O. BOX 370                                                                       OBERLIN           LA      70655
OBF SERVICES LLC                           2820 SW 135 AVE                                                                                                          MIAMI             FL      33175
OBIE MARTIN                                1145 PENSELWOOD DRIVE                                                                                                    RALEIGH           NC      27604
OBION CITY                                 OBION CITY‐TAX COLLECTOR             PO BOX 547                                                                          OBION             TN      38240
OBION COUNTY                               OBION COUNTY‐TRUSTEE                 PO BOX 147                                                                          UNION CITY        TN      38281
OBREGON INS                                1740 SW 57 AVE                                                                                                           MIAMI             FL      33155
OBRIAN & GIBBONS INS                       PO BOX 1084                                                                                                              WORCESTER         MA      01609
OBRIEN & DELZER                            3317 SHOAL LINE                                                                                                          HERNANDO BEACH    FL      34607
OBRIEN COUNTY                              OBRIEN COUNTY ‐ TREASUR              PO BOX 310                                                                          PRIMGHAR          IA      51245
OBRIEN, CHANTEL                            ADDRESS ON FILE
OBRIEN, GAIL                               ADDRESS ON FILE
OBRIEN, MARK J                             ADDRESS ON FILE
OBYRNE & SONS                              1503 WASHINGTON STREET                                                                                                   WENATCHEE         WA      98801
OC ROOFING SYSTEMS, LLC                    RICHARD OZBURN  SCOTT CHYLOR         73 MERCHANT PARK DR                                                                 HOSCHTON          GA      30548
OCA TECHNOLOGIES, INC.                     6339 WIGTON DRIVE                                                                                                        HOUSTON           TX      77096
OCAD BEST PRACTICE                         CONSTRUCTION LLC                     1937 OLIVIA CIRCLE                                                                  APOPKA            FL      32703
OCALA PALMS OPERATIONS LLC                 5930 NW 18TH PLACE                                                                                                       OCALA             FL      34482
OCALA PALMS UTILITIES, LLC                 5970 NW 18TH PLACE                                                                                                       OCALA             FL      34482
OCALA UTILITY SERVICES                     201 SW 3RD STREET                                                                                                        OCALA             FL      34471
OCANAS, SAVINA                             ADDRESS ON FILE
OCANDO, ANDREINA                           ADDRESS ON FILE
OCCIDENTAL F & C                           BOA LB 415842 MA55270207             2 MORRISSEY BLVD                                                                    DORCHESTER        MA      02125
OCCIDENTAL F & C OF NC                     P O BOX 10800                                                                                                            RALEIGH           NC      27605
OCCIDENTAL F&C                             P O BOX 2057                                                                                                             KALISPELL         MT      59903
OCCIDENTAL F&C OF NC                       P O  BOX 415842                                                                                                          BOSTON            MA      02241
OCCIDENTAL F&C OF NC                       P O  BOX 841974                                                                                                          DALLAS            TX      75284
OCCIDENTAL F&C OF NC                       PREFX LOH LTD LTH                    P O  BOX 841974                                                                     DALLAS            TX      75284
OCCIDENTAL FIRE &                          CASUALTY CO OF NC                    PO BOX 896671                                                                       CHARLOTTE         NC      28289
OCCIDENTAL FIRE & CASUALTY COMPANY OF NC   P. O. BOX 415842                                                                                                         BOSTON            MA      02241‐5842
OCCOQUAN TOWN                              OCCOQUAN TOWN ‐ TREASURE             P O BOX 195                                                                         OCCOQUAN          VA      22125
OCEAN BEACH VILLAGE                        OCEAN BEACH VIL ‐ COLLEC             PO BOX 457                                                                          OCEAN BEACH       NY      11770




                                                                                                            Page 649 of 998
                                       19-10412-jlg                Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     653 of 1004
Creditor Name                              Address1                                Address2                                       Address3                 City                    State   Zip     Country
OCEAN BREEZE PROPERTIES, LLC               805 34TH AVENUE SOUTH                                                                                           NORTH MYRTLE BEACH      SC      29582
OCEAN CITY                                 OCEAN CITY ‐ TAX COLLECT                P. O. BOX 208                                                           OCEAN CITY              NJ      08226
OCEAN CONTRACTORS                          WATERPROOFING GROUP LLC                 C/O OCEAN CONTRACTORS GROUP                    19910 CORAL SEA ROAD     MIAMI                   FL      33157
OCEAN COUNTY CLERK                         118 WASHINGTON STREET                                                                                           TOMS RIVER              NJ      08754
OCEAN FOREST AT CALABASH PROPERTY OWNERS   336 RIDGEWOOD DR NW                                                                                             CALABASH                NC      28467
OCEAN GATE BORO                            OCEAN GATE BORO‐TAX COLL                801 OCEAN GATE AVENUE                                                   OCEAN GATE              NJ      08740
OCEAN GROVE CAMP MEETING ASSOCIATION       54 PITMAN AVE. PO BOX 248                                                                                       OCEAN GROVE             NJ      07756
OCEAN GROVE SEWERAGE AUTHORITY             1900 CORLIES AVE                        LOBBY SUITE B                                                           NEPTUNE                 NJ      07753
OCEAN HARBOR CAS INS CO                    61 MONTAUK HWY                                                                                                  BLUE POINT              NY      11715
OCEAN HARBOR CASUALTY                      7 HIGH STREET SUITE 408                                                                                         HUNTINGTON              NY      11743
OCEAN HARBOR CASUALTY                      INSURANCE                               7 HIGH STREET SUITE 408                                                 HUNTINGTON              NY      11743
OCEAN HARBOUR SOUTH CONDO ASSOC., INC.     835 20TH PLACE                                                                                                  VERO BEACH              FL      32960
OCEAN ISLE BEACH TOWN                      OCEAN ISLE BEACH TOWN ‐                 3 WEST 3RD STREET                                                       OCEAN ISLE BEACH        NC      28469
OCEAN KITCHEN DESIGN LLC                   724 WEST 28 STREET                                                                                              HIALEAH                 FL      33010
OCEAN MEADOWS CONDOMINIUM ASSOCIATION      C/O NORTH POINT MANAGEMENT              55 LAKE ST. 4TH FLOOR, SUITE 7                                          NASHUA                  NH      03060
OCEAN PINES ASSCATION                      INC                                     239 OCEAN PKWY                                                          OCEAN PINES             MD      21811
OCEAN PINES ASSOCIATION INC                239 OCEAN PKWY                                                                                                  OCEAN PINES             MD      21811
OCEAN PLACE AT LAUDERDALE                  BY THE SEA CONDO ASSOC INC              1900 S. OCEAN BLVD.                                                     LAUDERDALE‐BY‐THE‐SEA   FL      33062
OCEAN REEF CLUB, INC.                      35 OCEAN REEF DRIVE, SUITE 200                                                                                  KEY LARGO               FL      33037
OCEAN RITZ OF DAYTONA,                     A CONDO ASSOC., INC                     2900 N. ATLANTIC AVE.                                                   DAYTONA BEACH           FL      32118
OCEAN SHORE HOMEOWNERS ASSOC INC           C/O ATLANTIC COMM ASSOC MGMT            507‐C HERBERT ST                                                        PORT ORANGE             FL      32129
OCEAN SHORES COMMUNITY CLUB INC            1016 CATALA AVE SE                                                                                              OCEAN SHORES            WA      98569
OCEAN STATE SERVICE                        GROUP                                   47 BELVEDERE ST                                                         JOHNSTON                RI      02919
OCEAN SUMMIT ASSOCIATION INC.              4010 GALT OCEAN DRIVE                                                                                           FORT LAUDERDALE         FL      33308
OCEAN TOWNSHIP                             OCEAN TOWNSHIP ‐ TAX COL                399 MONMOUTH ROAD                                                       OAKHURST                NJ      07755
OCEAN TOWNSHIP                             OCEAN TOWNSHIP ‐ TAX COL                50 RAILROAD AVENUE                                                      WARETOWN                NJ      08758
OCEAN TOWNSHIP WATER AND SEWER DEPT.       50 RAILROAD AVENUE                                                                                              WARETOWN                NJ      08758
OCEAN TWP WATER AND SEWER DEPT.            50 RAILROAD AVENUE                                                                                              WARETOWN                NJ      08758
OCEAN VIEW TOWN                            OCEANVIEW TOWN ‐ TAX COL                201 CENTRAL AVENUE                                                      OCEAN VIEW              DE      19970
OCEAN VILLAGE AT SUMMER                    BEACH CMTY. ASSOC. INC                  PO BOX 1987                                                             YULEE                   FL      32041
OCEAN VILLAGE PROPERTY OWNERS ASSOC.       2400 S OCEAN DRIVE                                                                                              FORT PIERCE             FL      34949
OCEAN WAVE CLEANING LLC                    PO BOX 245                                                                                                      MALDEN                  MA      02148
OCEANA APPRAISALS                          114 N BUDDING AVE                                                                                               VIRGINIA BEACH          VA      23452
OCEANA BRYANT & BARRETT                    BRYANT                                  3504 DORCHESTER CT                                                      FLOWER MOUND            TX      75022
OCEANA COUNTY REGISTER OF DEEDS            100 N STATE STREET                                                                                              HARTFORD                MI      49420
OCEANA COUNTY TREASURER                    100 STATE ST                                                                                                    HART                    MI      49420
OCEANPOINT INS AGENCY                      500 W MAIN RD                                                                                                   MIDDLETOWN              RI      02842
OCEANPOINT INSURANCE AGY                   26 BOSWORTH ST                                                                                                  BARRINGTON              RI      02806
OCEANPORT BORO                             OCEANPORT BORO ‐ TAX COL                315 EAST MAIN STREET                                                    OCEANPORT               NJ      07757
OCEANSIDE INS GROUP                        200 MAIN STREET                                                                                                 WAREHAM                 MA      02571
OCEOLA TWP                                 OCEOLA TOWNSHIP ‐ TREASU                1577 N LATSON                                                           HOWELL                  MI      48843
OCHILTREE COUNTY  C/O AP                   OCHILTREE CAD ‐ TAX COLL                825 S MAIN/STE 100                                                      PERRYTON                TX      79070
OCHLOCKNEE CITY                            OCHLOCKNEE CITY‐TAX COLL                PO BOX 56                                                               OCHLOCKNEE              GA      31773
OCHMANOWICZ, THERESA                       ADDRESS ON FILE
OCHOA SERFIN, ROSY                         ADDRESS ON FILE
OCHOA, BONNIE                              ADDRESS ON FILE
OCHOA, ROXANNE                             ADDRESS ON FILE
OCHOCO IRRIGATION DISTRICT                 1001 NW DEER STREET                                                                                             PRINCEVILLE             OR      97754
OCILLA CITY                                OCILLA CITY‐TAX COLLECTO                PO BOX 626                                                              OCILLA                  GA      31774
OCJR‐INSURANCE                             781 BEACH STREET                                                                                                SAN FRANCISCO           CA      94109
OCKSRIDER PROPERTIES INC                   9201 MONTGOMERY BLVD NE STE 403                                                                                 ALBUQUERQUE             NM      87111
OCONEE COUNTY                              OCONEE COUNTY ‐ TREASURE                415 S. PINE ST                                                          WALHALLA                SC      29691
OCONEE COUNTY                              OCONEE COUNTY‐TAX COMMIS                PO BOX 106                                                              WATKINSVILLE            GA      30677
OCONEE COUNTY / MOBILE H                   OCONEE COUNTY ‐ TREASURE                415 S PINE ST                                                           WALHALLA                SC      29691
OCONEE COUNTY TAX COLLECTOR                415 S PINE ST                                                                                                   WALHALLA                SC      29691
OCONNELL, DOYLE & LEWIS, LLC               RYAN LEWIS, ESQ.                        6701 DEMOCRACY BLVD. SUITE 300                                          BETHESDA                MD      20817
OCONNER AGENCY                             1500 S DAIRY ASHFORD 106                                                                                        HOUSTON                 TX      77077
OCONNOR & AUERSCH                          4309 S EAST ST                                                                                                  INDIANAPOLIS            IN      46227
OCONNOR AND CO INS                         AGENCY INC                              16 VILLAGE ST                                                           DUDLEY                  MA      01571
OCONNOR CARNATHAN & MACK LLC               1 VAN DE GRAAFF DR STE 104                                                                                      BURLINGTON              MA      01803
O'CONNOR CONTRACTING                       DBA O'CONNOR ROOFING CO.                1457 AMMONS ST.                                                         LAKEWOOD                CO      80214
OCONNOR INS GROUP                          2450 SEVERN AVE STE 208                                                                                         METAIRIE                LA      70001
OCONNOR REAL ESTATE                        ATTN: JOSEPH OCONNOR                    86 S. MOUNTAIN BLVD.                                                    MOUNTAIN TOP            PA      18707
OCONNOR REAL ESTATE                        JOSEPH S. OCONNOR REAL ESTATE INC.      86 S. MOUNTAIN BLVD.                                                    MOUNTAIN TOP            PA      18707
OCONNOR‐COLLINS, ALLYSON                   ADDRESS ON FILE
OCONOMOWOC CITY                            OCONOMOWOC CITY ‐ TREASU                PO BOX 27 / 174 E WISCON                                                OCONOMOWOC              WI      53066
OCONOMOWOC TOWN                            OCONOMOWOC TWN TASURER                  W359 N6812 BROWN ST                                                     OCONOMOWOC              WI      53066
OCONTO CITY                                OCONTO CITY TREASURER                   1210 MAIN ST                                                            OCONTO                  WI      54153
OCONTO CITY                                TAX COLLECTOR                           1210 MAIN ST                                                            OCONTO                  WI      54153
OCONTO FALLS CITY                          OCONTO FALLS CITY TREASU                PO BOX 70 / 500 N CHESTN                                                OCONTO FALLS            WI      54154




                                                                                                                Page 650 of 998
                                         19-10412-jlg               Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        654 of 1004
Creditor Name                               Address1                                  Address2                                      Address3                     City               State   Zip          Country
OCONTO FALLS TOWN                           OCONTO FALLS TWN TREASUR                  8542 COUNTY ROAD CC                                                        OCONTO FALLS       WI      54154
OCONTO TOWN                                 OCONTO TWN TREASURER                      5545 COUNTY ROAD N                                                         OCONTO             WI      54153
OCONTO TOWN                                 STELLA TWN TREASURER                      4385 STELLA LAKE RD                                                        OCONTO             WI      54153
OCONTO UTILITY COMMISSION                   1210 MAIN STREET                                                                                                     OCONTO             WA      54153
OCOTILLO COMMUNITY ASSOCIATION              3930 S ALMA SCHOOL RD STE 10                                                                                         CHANDLER           AZ      85248
OCQUEOC TOWNSHIP                            OCQUEOC TOWNSHIP ‐ TREAS                  5093 MERCHANT ROAD.                                                        MILLERSBURG        MI      49759
OCROTTY, SARA                               ADDRESS ON FILE
OCTAVIO NEGRON NIEVES                       CALLE JOSEFINA D‐16, ROYAL GARDENS                                                                                   BAYAMON            PR      00957
OCTORARA AREA SCHOOL DIS                    OCTORARA AREA SD ‐ COLLE                  228 HIGHLAND RD                                                            ATGLEN             PA      19310
OCTORARA S.D./CHRISTIANA                    OCTORARA AREA SD ‐ COLLE                  228 HIGHLAND RD                                                            ATGLEN             PA      19310
OCTORARA S.D./SADSBURY T                    OCTORARA AREA SD ‐ COLLE                  228 HIGHLAND RD                                                            ATGLEN             PA      19310
OCV COMMUNITY ASSOCIATION, INC              PO BOX 9184                                                                                                          THE WOODLANDS      TX      77387
OCWEN FINANCIAL CORPORATION                 1661 WORTHINGTON RD., SUITE 100                                                                                      WEST PALM BEACH    FL      22409
OCWEN LOAN SERVICING LLC                    3451 HAMMOND AVE                                                                                                     WATERLOO           IA      50702
OCWEN LOAN SERVICING, LLC                   ERNEST E. RANALLI, ESQ.                   742 VETERANS MEMORIAL HIGHWAY                                              HAUPPAUGE          NY      11788
OCWEN LOAN SERVICING, LLC                   STEPHEN W. BEYER, ESQ.                    PEZOLD SMITH HIRSCHMANN & SELVAGGIO, LLC      120 MAIN STREET              HUNTINGTON         NY      11743
OCWEN MORTGAGE SERVICING INC                3451 HAMMOND AVE                                                                                                     WATERLOO           IA      50702
ODALIO‐COLLAZO                              7803‐SW‐25 TER                                                                                                       MIAMI              FL      33155
ODANIEL, JOHLYN                             ADDRESS ON FILE
ODEGARD, JENNIFER                           ADDRESS ON FILE
ODENTON MANAGEMENT INC                      2900 LINDEN LN  STE 300                                                                                              SILVER SPRING      MD      20910
ODESANYA, ERICKA                            ADDRESS ON FILE
ODESS AND ASSOCIATES, S.C.                  1414 UNDERWOOD AVE.                       403                                                                        WAUWATOSA          WI      53213
ODESSA EUNICE JOHNSON                       6200 N.W. 82ND STREET                                                                                                OKLAHOMA CITY      OK      73132
ODESSA MONTOUR CEN SCH (                    ODESSA MONTOUR CS‐ COLLE                  300 COLLEGE AVE                                                            ODESSA             NY      14869
ODESSA TOWN                                 ODESSA TOWN ‐ TREASURER                   P O BOX 111                                                                ODESSA             DE      19730
ODESSA TOWNSHIP                             ODESSA TOWNSHIP ‐ TREASU                  PO BOX 566                                                                 LAKE ODESSA        MI      48849
ODESSA‐MONTOUR CEN SCH(C                    ODESSA‐MONTOUR CS‐ COLLE                  300 COLLEGE AVENUE                                                         ODESSA             NY      14869
ODHAMS, AMY                                 ADDRESS ON FILE
ODILES INTERIORS                            STEPHANIE LEGGETT                         2509 MACARTHUR DRIVE                                                       ORANGE             TX      77630
ODIORNE INS AGENCY                          1206 N PARSONS AVE                                                                                                   BRANDON            FL      33510
ODIS INSURANCE AGENCY                       2010 S. WABASH AVE 2‐R                                                                                               CHICAGO            IL      60616
ODIS PICKENS AND HEATHER PICKENS            SCOTT C. EHLERMANN                        SCOTT C. EHLERMANN, LLC                       655 CRAIG ROAD, STE. 252     ST. LOUIS          MO      63141
ODLAND, REBECCA                             ADDRESS ON FILE
ODOM, ERIN                                  ADDRESS ON FILE
ODOM, SANDRA                                ADDRESS ON FILE
ODOM, TRACY                                 ADDRESS ON FILE
ODONELL AGENCY INC                          707 S TREJON STREET                                                                                                  COLORADO SPRINGS   CO      80903
ODONNELL AGENCY, INC                        MARK ODONNELL                             707 S. TEJON STREET                                                        COLORADO SPRINGS   CO      80903
ODONNELL INS SRVCS                          2460 HEADINGTON RD                                                                                                   PLACERVILLE        CA      95667
ODONNELL, PATRICIA                          ADDRESS ON FILE
ODONOGHUE, JOSHUA                           ADDRESS ON FILE
ODS                                         ODOMS DEPENDABLE SERVICES                 310 SHAWNEE DRIVE                                                          MONTGOMERY         TX      77316
ODUBANJO, SUDI                              ADDRESS ON FILE
ODUM CITY                                   ODUM CITY‐TAX COLLECTOR                   PO BOX 159                                                                 ODUM               GA      31555
ODUMS, DARRELL                              ADDRESS ON FILE
ODYSSEY CONRACTING LLC                      & AARON & DOROTHY MOORE                   3700 BASTION LN STE 103                                                    RALEIGH            NC      27604
ODYSSEY CONTRACTING LLC                     3700 BASTION LN STE 103                                                                                              RELEIGH            NC      27604
ODYSSEY TILE & STONE LLP                    285 SIBLEY TERRACE                                                                                                   MANCHESTER         NH      03109
OESJ CENTRAL SCHOOL (CMB                    OESJ‐TAX COLLECTOR                        44 CENTER ST                                                               ST JOHNSVILLE      NY      13452
OESJ CENTRAL SCHOOL (CMB                    OESJ‐TAX COLLECTOR                        P.O. BOX 12845                                                             ALBANY             NY      12212
OESJ CENTRAL SCHOOL (CMD                    OESJ‐TAX COLLECTOR                        44 CENTER ST                                                               ST JOHNSVILLE      NY      13452
OESJ CENTRAL SCHOOL(TN O                    OESJ‐TAX COLLECTOR                        44 CENTER ST                                                               ST.JOHNSVILLE      NY      13452
OETKEN, DERRICK                             ADDRESS ON FILE
OFARRILL, LAUREN                            ADDRESS ON FILE
OFF TOP GENERAL CONTRACTORS LLC             TYRONE DEWEY                              2429 YORKTOWN DRIVE                                                        LA PLACE           LA      70068
OFFERMAN & KING LLP                         6420 WELLINGTON PLACE                                                                                                BEAUMONT           TX      77706
OFFERMAN & KING, LLP                        (NKA KING & ASSOCIATES)                   6420 WELLINGTON PLACE                                                      BEAUMONT           TX      77706
OFFICE DEPOT                                PO BOX 633211                                                                                                        CINCINNATI         OH      45263
OFFICE DEPOT                                PO BOX 660113                                                                                                        DALLAS             TX      75266
OFFICE DEPOT, INC.                          ATTN:  OFFICE OF THE GENERAL COUNSEL      6600 NORTH MILITARY TRAIL                                                  BOCA RATON         FL      33496
OFFICE ENVIRONMENTS INC                     1500 GRUNDYS LANE                                                                                                    BRISTOL            PA      19007
OFFICE EXPRESS COM                          3198 AIRPORT LOOP STE C                                                                                              COSTA MESA         CA      92626
OFFICE OF BANKING COMMISSIONER OF GUAM      1240 ARMY DRIVE                           GUAM                                                                       BARRIGADA                  96921
OFFICE OF CITY CLERK                        900 E. STRAWBRIDGE AVENUE                                                                                            MELBOURNE          FL      32901
OFFICE OF CLERK OF CIRCUIT                  COURT FOR WORCESTER                       ONE WEST MARKET STREET ROOM 104                                            SNOW HILL          MD      21853
OFFICE OF CLERK OF CIRCUIT                  COURT FOR WORVESTER                       ONE WEST MARKET STREET ROOM 104                                            SNOW HILL          MD      21853
OFFICE OF CONSUMER CREDIT COMMISSIONER      160 EAST 300 SOUTH, 2ND FLOOR                                                                                        SALT LAKE CITY     UT      84111
OFFICE OF CONSUMER CREDIT COMMISSIONER      ANN H. HARRINGTON                         2601 N. LAMAR BLVD.                                                        AUSTIN             TX      78705
OFFICE OF FINANCIAL INSTITUTIONS            NON‐DEPOSITORY DIVISION                   P.O. BOX 94095                                                             BATON ROUGE        LA      70809‐9095




                                                                                                                  Page 651 of 998
                                           19-10412-jlg               Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             655 of 1004
Creditor Name                                 Address1                                     Address2                                         Address3                             City            State   Zip        Country
OFFICE OF FINANCIAL INSTITUTIONS LA           8585 ARCHIVES AVENUE                                                                                                               BATON ROUGE     LA      70809
OFFICE OF STATE BANK COMMISSIONER             700 SW JACKSON                               JAYHAWK TOWER, STE 300                                                                TOPEKA          KS      66603
OFFICE OF TAX AND REVENUE                     PO BOX 98095                                                                                                                       WASHINGTON      DC      20090
OFFICE OF THE ATLANTIC COUNTY CLERK           5901 MAIN STREET                                                                                                                   MAYS LANDING    NJ      08330
OFFICE OF THE CH. 13 TRUSTEE KEITH            L RUCINSKI                                   1 CASCADE PLAZA STE 2020                                                              AKRON           OH      44308
OFFICE OF THE CHAPTER 13 TRUSTEE              224 S. MICHIGAN AVE, SUITE 900                                                                                                     CHICAGO         IL      60604
OFFICE OF THE CHAPTER 13 TRUSTEE HO           570 JAMES BROWN BLVD                                                                                                               AUGUSTA         GA      30904
OFFICE OF THE CITY TREASURER                  1 FRANKLIN ST, CITY OF HAMPTON VIRGINIA      SUITE 100                                                                             HAMPTON         VA      23669
OFFICE OF THE COUNTY TREASURER                500 S GRAND CENTRAL PKWY                     1ST FLOOR                                                                             LAS VEGAS       NV      89106
OFFICE OF THE DIRECTOR OF BANKING             DEPARTMENT OF COMMERCE                       CAPITOL HILL                                                                          SAIPAN          MP      96950
OFFICE OF THE SECRETARY OF STATE              STATUTORY DOCUMENTS SECTION                  REGISTRATIONS UNIT                               P.O. BOX 13193                       AUSTIN          TX      78711‐3193
OFFICE OF THE UNITED STATES TRUSTEE           LINDA RIFFKIN, ASSISTANT U.S. TRUSTEE        U.S. FEDERAL OFFICE BUILDING                     201 VARICK STREET, SUITE 1006        NEW YORK        NY      10014
OFFICE OF THE UNITED STATES TRUSTEE           WILLIAM K. HARRINGTON, US TRUSTEE            U.S. FEDERAL OFFICE BUILDING                     201 VARICK STREET, SUITE 1006        NEW YORK        NY      10014
OFFSITE OFFICE EQUIPMENT STORAGE              LLC                                          3625 E ATLANTA AVE STE 2                                                              PHOENIX         AZ      85040
OFIR NAOR                                     JOSEPH Y. HONG                               HONG LAW OFFICES LIMITED                         10781 WEST TWAIN AVENUE #100         LAS VEGAS       NV      89135
OG & E                                        P O BOX 24990                                                                                                                      OKLAHOMA CITY   OK      73124
OG APPRAISALS INC                             1195 PAUMA VALLEY RD                                                                                                               BANNING         CA      92220
OGBASELASIE, RUTH                             ADDRESS ON FILE
OGDEN TOWN                                    NOELLE BURLEY‐RECEIVER O                     269 OGDEN CENTER ROAD                                                                 SPENCERPORT     NY      14559
OGDEN TOWNSHIP                                TAX COLLECTOR                                6324 E RIDGEVILLE RD                                                                  BLISSFIELD      MI      49228
OGDEN, AMBER                                  ADDRESS ON FILE
OGDEN, CHRISTOPHER                            ADDRESS ON FILE
OGDENSBURG BORO                               OGDENSBURG BORO‐TAX COLL                     14 HIGHLAND AVENUE                                                                    OGDENSBURG      NJ      07439
OGDENSBURG CITY                               OGDENSBURG CITY‐TAX COLL                     330 FORD ST/CITY COMPTRO                                                              OGDENSBURG      NY      13669
OGDENSBURG CITY SD CMD T                      OGDENSBURG CSD ‐ TAX COL                     320 FORD ST‐ C/O COMMUNI                                                              OGDENSBURG      NY      13669
OGDENSBURG VILLAGE                            OGDENSBURG VLG TREASURER                     N5005 WAUPACA ROAD                                                                    OGDENSBURG      WI      54962
OGDENSBURGH BOUROUGH TAX COLLECTOR            14 HIGHLAND AVE                                                                                                                    OGDENSBURGH     NJ      07439
OGEMAW TOWNSHIP                               OGEMAW TOWNSHIP ‐ TREASU                     PO BOX 5                                                                              WEST BRANCH     MI      48661
OGIDIAGBA, GABRIEL                            ADDRESS ON FILE
OGILVIE, DONNOVAN                             ADDRESS ON FILE
OGLE COUNTY                                   OGLE COUNTY ‐ TREASURER                      PO BOX 40                                                                             OREGON          IL      61061
OGLE TOWNSHIP                                 CARLYNN TOTH ‐ TAX COLLE                     7911 CLEAR SHADE DR                                                                   WINDBER         PA      15963
OGLE, CHRIS                                   ADDRESS ON FILE
OGLE, LAURA                                   ADDRESS ON FILE
OGLES ROOFING & CONSTRUCTION LLC              ROBERT OGLES                                 505 GOLDKIST BLVD                                                                     LIVE OAK        FL      32064
OGLETHORPE CITY                               OGLETHORPE CITY‐TAX COLL                     PO BOX 425                                                                            OGLETHORPE      GA      31068
OGLETHORPE COUNTY                             OGLETHORPE CO‐TAX COMMIS                     PO BOX 305                                                                            LEXINGTON       GA      30648
OGLETREE DEAKINS NASH SMOAK & STEWART PC      ATTN: JOEL A. DANIEL                         THE OGLETREE BUILDING                            300 NORTH MAIN STREET, SUITE 500     GREENVILLE      SC      29601
OGLETREE DEAKINS NASH SMOKE & STEWA           PO BOX 89                                                                                                                          COLUMBIA        SC      29202
OGLETREE ONE STOP                             746 JOHNSTONVILLE RD                                                                                                               BARNESVILLE     GA      30204
OGLEVEE, ANNETTE                              ADDRESS ON FILE
OGREN INSURANCE AGENCY                        PO BOX 443                                                                                                                         GIBBON          MN      55335
OGUNBIYI, TITILOPE                            ADDRESS ON FILE
OGUNQUIT TOWN                                 OGUNQUIT TOWN ‐ TAX COLL                     P.O. BOX 875                                                                          OGUNQUIT        ME      03907
OH FAIR PLAN UND ASSOC                        2500 CORP O RATE EXCH DR 250                                                                                                       COLUMBUS        OH      43231
OH FAIR PLAN UND ASSOC                        STE 250                                      2500 CORPORATE EXCH DR                                                                COLUMBUS        OH      43231
OH SECURITY INS                               9450 SEWARD RD CP UNIT                                                                                                             FAIRFIELD       OH      45014
OH, EDWARD                                    ADDRESS ON FILE
OHANA CONSTRUCTION INC                        OHANA CONSTRUCTION INC                                                                                                             HONOLULU        HI      96816
OHARA TOWNSHIP                                OHARA TWP ‐ TAX COLLECT                      102 RAHWAY ROAD                                                                       MCMURRAY        PA      15317
OHARA, ELEXIS                                 ADDRESS ON FILE
OHARA, MAURAJEAN                              ADDRESS ON FILE
OHI CONSTRUCTION                              OREGON HOME IMPROVEMENT                      OREGON HOME IMPROVEMENT                          17255 SW PILKINGTON RD.              LAKE OSWEGO     OR      97035
OHIO                                          GENERAL CONTACT                              DIV OF FINCL INST CONSUMER FIN LIC SECT          77 SOUTH HIGH STREET, 21ST FLOOR     COLUMBUS        OH      43215
OHIO                                          PAMELA PRUDE‐SMITHERS                        DIV OF FINCL INST CONSUMER FIN LIC SECT          77 SOUTH HIGH STREET, 21ST FLOOR     COLUMBUS        OH      43215
OHIO                                          TRACI WASHINGTON                             DIV OF FINCL INST CONSUMER FIN LIC SECT          77 SOUTH HIGH STREET, 21ST FLOOR     COLUMBUS        OH      43215
OHIO CAS                                      P O BOX 703                                                                                                                        KEENE           NH      03431
OHIO CAS INS CO                               62 MAPLE AVE                                                                                                                       KEENE           NH      03431
OHIO CASUALTY INSURANCE                       P O BOX 145411                                                                                                                     CINCINNATI      OH      45250
OHIO COUNTY                                   OHIO COUNTY ‐ SHERIFF                        PO BOX 186                                                                            HARTFORD        KY      42347
OHIO COUNTY                                   OHIO COUNTY ‐ TREASURER                      413 MAIN ST.                                                                          RISING SUN      IN      47040
OHIO COUNTY CLERK                             301 S MAIN  STE 201                                                                                                                HARTFORD        KY      42347
OHIO COUNTY SHERIFF                           301 S MAIN STREET                                                                                                                  HARTFORD        KY      42347
OHIO COUNTY SHERIFF                           OHIO COUNTY ‐ SHERIFF                        1500 CHAPLINE ST, ROOM 2                                                              WHEELING        WV      26003
OHIO EDISON                                   PO BOX 3687                                                                                                                        AKRON           OH      44309‐3687
OHIO EDISON CO                                PO BOX 3687                                                                                                                        AKRON           OH      44308
OHIO HOUSING FINANCE AGENCY                   57 E MAIN ST                                                                                                                       COLUMBUS        OH      43215
OHIO INS SLTNS                                255 REGENCY RIDGE                                                                                                                  DAYTON          OH      45459
OHIO MTL INS GROUP                            P O BOX 111                                                                                                                        BUCYRUS         OH      44820
OHIO MUTUAL INS                               1725 HOPLEY AVE                                                                                                                    BUCYRUS         OH      44820




                                                                                                                          Page 652 of 998
                                       19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        656 of 1004
Creditor Name                              Address1                                   Address2                                     Address3      City                State   Zip          Country
OHIO MUTUAL INSURANCE CO                   P O  BOX 111                                                                                          BUCYRUS  OH         IO      44820
OHIO MUTUAL INSURANCE GROUP                PO BOX 740656                                                                                         CINCINNATI          OH      45274
OHIO SECURITY CAS                          P O BOX 5001                                                                                          HAMILTON            OH      45012
OHIO TOWN                                  OHIO TOWN ‐ TAX COLLECTO                   234 NELLIS ROAD                                            COLD BROOK          NY      13324
OHIO TOWNSHIP                              KRISTEN PONTELLO‐TAX COL                   1719 ROOSEVELT RD                                          PITTSBURGH          PA      15237
OHIO VALLEY CONTRACTING & REMODELING LLC   PAUL CRAMER                                P.O. BOX 114                                               COLERAIN            OH      43916
OHIOVILLE BORO                             OHIOVILLE BORO ‐ TAX COL                   102 ECKLES DRIVE                                           INDUSTRY            PA      15052
OHLINE APPRAISALS LLC                      15 FAIRVIEW AVE                                                                                       MIDDLETOWN          DE      19709
OI CHU                                     & KWOK CHEN                                16352 E IDA AVE                                            CENTENNIAL          CO      80015
OIL CITY  CITY BILL                        OIL CITY ‐ TAX COLLECTOR                   21 SENECA ST                                               OIL CITY            PA      16301
OIL CITY  COUNTY BILL                      VENANGO COUNTY ‐ TREASUR                   PO BOX 708                                                 FRANKLIN            PA      16323
OIL CITY AREA SCHOOL DIS                   OIL CTY AREA SD ‐ COLLEC                   21 SENECA ST                                               OIL CITY            PA      16301
OIL CITY AREA SD/PRESIDE                   BRANDY S BROMLEY‐TAX COL                   149 OAK ST                                                 OIL CITY            PA      16301
OIL CITY SCHOOL DISTRICT                   BECKY KLAPEC ‐ TAX COLLE                   82 HORNE LANE                                              OIL CITY            PA      16301
OIL CITY SCHOOL DISTRICT                   OIL CITY SD ‐ TAX COLLEC                   407 4TH AVE. EXTENSION                                     ROUSEVILLE          PA      16344
OIL CITY TOWN                              OIL CITY TOWN ‐ TAX COLL                   P O BOX 520                                                OIL CITY            LA      71061
OIL CREEK TOWNSHIP                         OIL CREEK TWP ‐ TAX COLL                   128 EAST CENTRAL AVE                                       TITUSVILLE          PA      16354
OILDALE MUTUAL WATER COMPANY               2836 MCCRAY ST                                                                                        BAKERSFIELD         CA      93308
OJ&M INVESTMENTS CORP                      5210 SW 201 TERRACE                                                                                   SW RANCHES          FL      33332
OJEDA, GABRIELLE                           ADDRESS ON FILE
OJEDA, SUZALENE                            ADDRESS ON FILE
OJIBWA TOWN                                OJIBWA TWN TREASURER                       P.O. BOX 62035                                             OJIBWA              WI      54862
OK DEPT OF CONSUMER CREDIT                 3613 NW 56TH ST 240                                                                                   OKLAHOMA CITY       OK      73105
OK FARM BUREAU MUT INS                     P O BOX 53332                                                                                         OKLAHOMA CITY       OK      73152
OK HEATING & AIR CONDITI                   161 HORIZON DR STE 105                                                                                VERONA              WI      53593
OKALOOSA COUNTY                            OKALOOSA COUNTY‐TAX COLL                   P.O. BOX 1390                                              NICEVILLE           FL      32588
OKALOOSA COUNTY TAX COLLECTOR              506 HIGHWAY 85 N                                                                                      NICEVILLE           FL      32578
OKALOOSA COUNTY TAX COLLECTOR              701 JOHN SIMS PARKWAY                                                                                 NICEVILLE           FL      32578
OKALOOSA COUNTY WATER & SEWER              1804 LEWIS TURNER BOULEVARD SUITE 300                                                                 FORT WALTON BEACH   FL      32547
OKANOGAN COUNTY                            OKANOGAN COUNTY ‐ TREASU                   PO BOX 111                                                 OKANOGAN            WA      98840
OKANOGAN COUNTY TREASURER                  PO BOX 111                                                                                            OKANOGAN            WA      98840
OKARI, JEREMIAH                            ADDRESS ON FILE
OKEECHOBEE CO CLERK OF CIRCUIT COUR        312 NW 3RD ST  STE 155                                                                                OKEECHOBEE          FL      34972
OKEECHOBEE COUNTY                          OKEECHOBEE CO‐TAX COLLEC                   307 NW 5TH AVENUE ‐ ROOM                                   OKEECHOBEE          FL      34972
OKEECHOBEE COUNTY TAX COLLECTOR            307 NW 5TH AVE STE B                                                                                  OKEECHOBEE          FL      34972
OKEECHOBEE UTILITY AUTHORITY               100 5TH AVENUE                                                                                        OKEECHOBEE          FL      34974
OKEECHOBEE UTILITY AUTHORITY               100 SW 5TH AVENUE                                                                                     OKEECHOBEE          FL      34974‐4221
OKEES INS                                  1810 HWY 80 W A                                                                                       JACKSON             MS      39204
OKFUSKEE COUNTY                            OKFUSKEE COUNTY ‐ COLLEC                   PO BOX 308                                                 OKEMAH              OK      74859
OKLAHOMA ‐ DOCC                            DREW SRENCO                                3613 NW 56TH STREET, SUITE 240                             OKLAHOMA CITY       OK      73112
OKLAHOMA ‐ DOCC                            GENERAL CONTACT                            3613 NW 56TH STREET, SUITE 240                             OKLAHOMA CITY       OK      73112
OKLAHOMA ‐ DOCC                            MEREDITH FRAZENDIN                         3613 NW 56TH STREET, SUITE 240                             OKLAHOMA CITY       OK      73112
OKLAHOMA ALL STATE ROOFING                 CHRISTOPHER LYNN FOSTER                    1410 W MISSISSIPPI AVE                                     CHICKASHA           OK      73018
OKLAHOMA BORO                              OKLAHOMA BORO ‐ TAX COLL                   170 THORN ST                                               APOLLO              PA      15613
OKLAHOMA COUNTY                            OKLAHOMA COUNTY ‐ COLLEC                   320 ROBERT S KERR, RM 30                                   OKLAHOMA CITY       OK      73102
OKLAHOMA COUNTY CLERK                      320 ROBERT S KERR AVE                                                                                 OKLAHOMA CITY       OK      73102
OKLAHOMA COUNTY TREASURER                  320 ROBERT S KERR ROOM 307                                                                            OKLAHOMA CITY       OK      73102
OKLAHOMA DEPARTMENT OF CONSUMER CREDIT     LIZ FOSTER                                 3613 NW 56TH STREET                          SUITE 240     OKLAHOMA CITY       OK      73112‐4512
OKLAHOMA DEPT OF CONSUMER CREDIT           3613 NW 56TH STE 240                                                                                  OKLAHOMA CITY       OK      73112
OKLAHOMA FARM BUREAU                       2501 N STILES ST                                                                                      OKLAHOMA CITY       OK      73105
OKLAHOMA INSURANCE GRP                     PO BOX 722770                                                                                         NORMAN              OK      73070
OKLAHOMA REO CLOSING &                     TITLE SERVICES, LLC                        6846 SOUTH CANTON                            SUITE 200     TULSA               OK      74136
OKLAHOMA SECRETARY OF STATE                421 N.W. 13TH, SUITE 210                                                                              OKLAHOMA CITY       OK      73103
OKLAHOMA STATE TREASURER                   2300 N LINCOLN BLVD RM 217                                                                            OKLAHOMA CITY       OK      73105
OKLAHOMA TAX COMMISSION                    1914 S GARNETT                                                                                        TULSA               OK      74128
OKLAHOMA TAX COMMISSION                    2501 N LINCOLN BLVD                                                                                   OKLAHOMA CITY       OK      73194
OKLAHOMA TAX COMMISSION, FRANCHISE TAX     POST OFFICE BOX 26920                                                                                 OKLAHOMA CITY       OK      73126
OKLAHOMA TITLE & CLOSING CO INC            13108 N MACARTHUR BLVD                                                                                OKLAHOMA CITY       OK      73142
OKMULGEE COUNTY                            OKMULGEE COUNTY ‐ COLLEC                   314 W 7TH, RM 201 ‐ COUR                                   OKMULGEE            OK      74447
OKMULGEE COUNTY CLERK                      PO BOX 904                                                                                            OKMULGEE            OK      74447
OKMULGEE COUNTY TREASURER                  314 W 7TH ROOM 201                                                                                    OKMULGEE            OK      74447
OKOLONA CITY                               OKOLONA CITY‐TAX COLLECT                   P O BOX 111                                                OKOLONA             MS      38860
OKOUCHI, MARIE                             ADDRESS ON FILE
OKTIBBEHA COUNTY                           OKTIBBEHA COUNTY‐TAX COL                   101 E MAIN STREET ‐ SUIT                                   STARKVILLE          MS      39759
OKTIBBEHA COUNTY CHANCERY CLERK            101 EAST MAIN STREET                                                                                  STARKVILLE          MS      39759
OKTIBBEHA COUNTY TAX COLLECTOR             101 E MAIN ST                                                                                         STARKVILLE          MS      39759
OKUMURA, CHAD                              ADDRESS ON FILE
OKUNADE, AYODEJI                           ADDRESS ON FILE
OL SCHOOL PAINTING                         635 SOUTH OLD MAIN STREET                                                                             COWETA              OK      74429
OLAF KRONEMAN                              1964 REDDING RD                                                                                       BIRMINGHAM          MI      48009




                                                                                                                 Page 653 of 998
                                           19-10412-jlg             Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        657 of 1004
Creditor Name                                 Address1                                Address2                                     Address3     City                 State   Zip          Country
OLAGUE, SHAWNA                                ADDRESS ON FILE
OLCOTT, BEVERLIE                              ADDRESS ON FILE
OLD ALABAMA, LLC, ET AL.                      GINO E MASSAFRA                         1000 GALLERIA PARKWAY, N.W., SUITE 1000                   ATLANTA              GA      30339
OLD AMERICAN CNTY MUTL                        P O BOX 793747                                                                                    DALLAS               TX      75379
OLD BRIDGE MUA                                71 BLVD WEST                                                                                      CLIFFWOOD BEACH      NJ      07735
OLD BRIDGE TOWNSHIP  ‐FI                      OLD BRIDGE TWP‐COLLECTOR                1 OLD BRIDGE PLAZA                                        OLD BRIDGE           NJ      08857
OLD CUTLER LAKES BY THE BAY CMTY. ASSOC.      18951 SW 106 AVE # 201                                                                            MIAMI                FL      33157
OLD DOMINION INS                              FLOOD                                   PO BOX 2057                                               KALISPELL            MT      59903
OLD DOMINION INS                              P O BOX 2004                                                                                      KEENE                NH      03431
OLD DOMINION INS CO                           555 CORPORATE DRIVE                                                                               KALISPELL            MT      59901
OLD DOMINION INS CO                           P O BOX 16100                                                                                     JACKSONVILLE         FL      32245
OLD DOMINION SPECIALITY                       1329 HORNER RD                                                                                    WOODBRIDGE           VA      22191
OLD FIELD VILLAGE                             OLD FIELD VILLAGE‐TREASU                P.O. BOX 2724                                             SETAUKET             NY      11733
OLD FORGE BORO                                OLD FORGE BORO ‐ TAX COL                310 S MAIN ST ‐ TOWN HAL                                  OLD FORGE            PA      18518
OLD FORGE SCHOOL DISTRIC                      OLD FORGE SD ‐ TAX COLLE                310 S MAIN ST ‐ TOWN HAL                                  OLD FORGE            PA      18518
OLD FORT TOWN                                 OLD FORT TOWN ‐ TAX COLL                38 S CATAWBA AVE                                          OLD FORT             NC      28762
OLD HARBOR INS SRVCS AGY                      P O BOX 657                                                                                       TEMECULA             CA      92593
OLD LYCOMING AREA AUTHORITY                   1951 GREEN AVE.                                                                                   WILLIAMSPORT         PA      17701
OLD LYCOMING TOWNSHIP                         OLD LYCOMING TWP ‐ COLLE                2200 ROOSEVELT AVE                                        WILLIAMSPORT         PA      17701
OLD LYME TOWN                                 OLD LYME TOWN ‐ TAX COLL                PO BOX 482                                                OLD LYME             CT      06371
OLD MAN JOE'S CONSTR. & CONTRACTING           PO BOX 3031                                                                                       CORPUS CHRISTI       TX      78463
OLD MISSOURI MUTUAL                           PO BOX 367                                                                                        NIXA                 MO      65714
OLD OAK HOMEOWNERS ASSOCIATION                SANDRA SWANNER                          111 SHADOWWOOD STREET                                     ELIZABETH CITY       NC      27909
OLD ORCHARD BEACH TOWN                        OLD ORCHARD BEACH TN‐COL                1 PORTLAND AVENUE                                         OLD ORCHARD BEACH    ME      04064
OLD PRO ROOFING LLC                           MARY C. MCCUE                           140 W. ELDRED                                             BURLESON             TX      76028
OLD RELIABLE CAS CO                           12115 LACKLAND RD                                                                                 ST LOUIS             MO      63146
OLD RELIABLE CASUALTY CO                      8712 MANCHESTER RD                                                                                ST LOUIS             MO      63144
OLD RELIABLE CASUALTY CO.                     DISTRICT OFFICE                         12414 E 40 HIGHWAY                                        INDEPENDENCE         MO      64055‐5928
OLD REPUBLIC DEFAULT  MGMT. SERVICES          P. O. BOX 250                                                                                     ORANGE               CA      92856
OLD REPUBLIC NATIONAL LIFE INS. CO.           CLARK L. CORNWELL, III                  842 EAST 27TH STREET                                      PATERSON             NJ      07513
OLD REPUBLIC SERVICING SOLUTIONS              500 CITY PKWY W., STE. 200              OLD REPUBLIC NATIONAL TITLE INSURANCE CO                  ORANGE               CA      92868
OLD REPUBLIC SERVICING SOLUTIONS              530 SOUTH MAIN ST, SUITE 1031           OLD REPUBLIC NATIONAL TITLE INSURANCE CO                  AKRON                OH      44311
OLD REPUBLIC TITLE COMPANY                    2321 W MARCH LANE STE 205                                                                         STOCKTON             CA      95205
OLD SAYBROOK TOWN                             OLD SAYBROOK TN  ‐ COLLE                302 MAIN ST                                               OLD SAYBROOK         CT      06475
OLD TAPPAN BORO                               OLD TAPPAN BORO‐TAX COLL                227 OLD TAPPAN ROAD                                       OLD TAPPAN           NJ      07675
OLD TOWN                                      OLD TOWN ‐ TAX COLLECTOR                265 MAIN STREET                                           OLD TOWN             ME      04468
OLD TRADITION BUILDERS                        4338 INTERSTATE DR                                                                                MACON                GA      31210
OLD TRAIL HOA                                 C/O FS RESIDENTIAL                      11621 KEW GARDENS AVE #200                                PALM BEACH GARDENS   FL      33410
OLDE COLONY COMMONS                           ASSOCIATION INC                         PO BOX 1664                                               WALLINGFORD          CT      06492
OLDE LIBERTY INS                              137 MAIN ST                                                                                       WEATHERSFIELD        CT      06109
OLDE OAKS CMTY. IMPROVEMENT ASSOC. INC        PO BOX 219320                                                                                     HOUSTON              TX      77218‐9320
OLDE OAKS HOMEOWNERS ASSOCIATION, INC.        C/O EXECUTIVE PROPERTY MANAGEMENT,      4‐08 TOWNE CENTER DRIVE                                   NORTH BRUNSWICK      NJ      08902
OLDE TOWNE INS                                10424 HUDSON RD                                                                                   KING GEORGE          VA      22485
OLDENBURG, MARK                               ADDRESS ON FILE
OLDERMAN HALLOJAM AGY                         400 MAIN ST                                                                                       ANSONIA              CT      06401
OLDHAM COUNTY                                 OLDHAM COUNTY ‐ SHERIFF                 100 W JEFFERSON ST                                        LAGRANGE             KY      40031
OLDHAM COUNTY C/O APPR D                      OLDHAM CAD ‐ TAX COLLECT                P O BOX 310                                               VEGA                 TX      79092
OLDMANS TOWNSHIP                              OLDMANS TOWNSHIP‐TAX COL                PO BOX 416                                                PEDRICKTOWN          NJ      08067
OLEAN CITY                                    OLEAN CITY‐ TAX COLLECTO                PO BOX 31                                                 WARSAW               NY      14569
OLEAN CITY (CATTARAUGUS                       OLEAN CITY (CATT CO)‐ CL                101 E. STATE ST                                           OLEAN                NY      14760
OLEAN CITY SCH DIST (CIT                      OLEAN CITY SD ‐ BOARD OF                FIVE STAR BANK‐ 220 LIBE                                  WARSAW               NY      14569
OLEAN CITY SCH.(TWN.OLEA                      OLEAN CITY SCH‐ BOARD OF                FIVE STAR BANK‐ 220 LIBE                                  WARSAW               NY      14569
OLEAN TOWN                                    OLEAN TOWN‐ TAX COLLECTO                FIVE STAR BANK‐ 220 LIBE                                  WARSAW               NY      14569
OLEANDER CONDOMINIUM ASSOCIATION INC          301 YAMATO ROAD                         SUITE 1130                                                BOCA RATON           FL      33431
OLEARY, CHRISTOPHER                           ADDRESS ON FILE
OLES POOL AND SPA                             1521 PIPERBERRY WAY SE STE. 105                                                                   PORT ORCHARD         WA      98366‐1203
OLEY TOWNSHIP                                 OLEY TWP ‐ TAX COLLECTOR                P.O. BOX 27                                               OLEY                 PA      19547
OLEY VALLEY S.D./ PIKE T                      TINA STEPHENS ‐ TAX COLL                P.O. BOX 284                                              OLEY                 PA      19547
OLEY VALLEY S.D./ALSACE                       OLEY VALLEY SD ‐ TAX COL                65 WOODSIDE AVE.                                          TEMPLE               PA      19560
OLEY VALLEY S.D./OLEY TW                      OLEY VALLEY SD ‐ TAX COL                P.O. BOX 27                                               OLEY                 PA      19547
OLEY VALLEY S.D./RUSCOMB                      OLEY VALLEY SD ‐ TAX COL                204 0AK LN                                                FLEETWOOD            PA      19522
OLGA SHRAYBMAN &                              EMILIO ARGOTE                           1213 NW 122 TERR                                          PEMBROKE PINES       FL      33026
OLIMON, JENNIFER                              ADDRESS ON FILE
OLIMON, MAGDALENA                             ADDRESS ON FILE
OLINGER INS AGENCY INC                        PO BOX 527                                                                                        SHELBYVILLE          IN      46176
OLINGER, JAMES                                ADDRESS ON FILE
OLINGER, TONY                                 ADDRESS ON FILE
OLIO CONSTRUCTION                             6224 LAKELAND AVE N STE1                                                                          BROOKLYN PARK        MN      55428
OLIPHANT, SHAVONNE                            ADDRESS ON FILE
OLIVAS, JOEL                                  ADDRESS ON FILE




                                                                                                                 Page 654 of 998
                                        19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 658 of 1004
Creditor Name                              Address1                            Address2                                     Address3                             City              State   Zip          Country
OLIVAS, LUIS                               ADDRESS ON FILE
OLIVE BRANCH ASSESSMENT                    INSURANCE SOCIETY, INC.             P. O. BOX 63                                                                      SPRAGUE           NE      68438
OLIVE BRANCH ASSESSMENT                    P O BOX 63                                                                                                            SPRAGUE           NE      68438
OLIVE HILL CITY                            CITY OF OLIVE HILL ‐ CLE            225 ROGER PATTON DR                                                               OLIVE HILL        KY      41164
OLIVE MILL INC. DBA SERVPRO OF             GILBERT/CHANDLER SOUTH              LORI JUSTIS                                  45 N SUNWAY DR.                      GILBERT           AZ      85233
OLIVE TOWN                                 OLIVE TOWN ‐ TAX COLLECT            P.O. BOX 96                                                                       W SHOKAN          NY      12494
OLIVE TOWNSHIP                             OLIVE TOWNSHIP ‐ TREASUR            10408 BOND ROAD                                                                   DEWITT            MI      48820
OLIVE TOWNSHIP                             OLIVE TOWNSHIP ‐ TREASUR            10800 PORT SHELDON                                                                HOLLAND           MI      49424
OLIVEHURST PUBLIC UTILITY DISTRICT         1970 9TH AVENUE                     PO BOX 670                                                                        OLIVEHURST        CA      95961
OLIVEIRA INS AGENCY                        1320 N MAIN ST                                                                                                        FALL RIVER        MA      02722
OLIVEIRA, CECI                             ADDRESS ON FILE
OLIVEIRAS FASHION FLOOR                    & GUY & SHARON BARKER               307 WEST OCEAN AVE                                                                LOMPOC            CA      93436
OLIVER COUNTY                              OLIVER COUNTY ‐ TREASURE            PO BOX 85                                                                         CENTER            ND      58530
OLIVER L E SODEN AGENCY                    60 W RAILROAD AVE                                                                                                     JAMESBURG         NJ      08831
OLIVER PAYNE                               10711 ROAD 418                                                                                                        UNION             MS      39365
OLIVER SAGE DRIVE TRUST                    MICHAEL F. BOHN                     BOHN LAW FIRM                                2260 CORPORATE CIRCLE, SUITE 480     HENDERSON         NV      89074
OLIVER SPRINGS CITY/ANDE                   OLIVER SPRINGS‐TAX COLLE            717 MAIN ST                                                                       OLIVER SPRINGS    TN      37840
OLIVER SPRINGS CITY/ROAN                   OLIVER SPRINGS‐TAX COLLE            717 MAIN ST                                                                       OLIVER SPRINGS    TN      37840
OLIVER TOWNSHIP                            OLIVER TOWNSHIP ‐ TREASU            4026 COOL RD SE                                                                   KALKASKA          MI      49646
OLIVER TOWNSHIP                            OLIVER TOWNSHIP ‐ TREASU            P.O. BOX 205                                                                      ELKTON            MI      48731
OLIVER TOWNSHIP                            OLIVER TWP ‐ TAX COLLECT            2080 OLD FERRY RD.                                                                NEWPORT           PA      17074
OLIVER TOWNSHIP                            OLIVER TWP ‐ TAX COLLECT            715 BURKETT HOLLOW RD                                                             PUNXSUTAWNEY      PA      15767
OLIVER TOWNSHIP                            SHERRY MILLER ‐ TAX COLL            PO BOX 342                                                                        MCVEYTOWN         PA      17051
OLIVER VILLAGE                             DOUGLAS COUNTY TREASURER            1313 BELKNAP ST, RM 102                                                           SUPERIOR          WI      54880
OLIVER, ASHLEY                             ADDRESS ON FILE
OLIVER, BONNIE                             ADDRESS ON FILE
OLIVER, CHARLES                            ADDRESS ON FILE
OLIVER, DAVID                              ADDRESS ON FILE
OLIVER, HEIDI                              ADDRESS ON FILE
OLIVER, KEVIN                              ADDRESS ON FILE
OLIVERA, SONNY                             ADDRESS ON FILE
OLIVET CITY                                OLIVET CITY ‐ TREASURER             PO BOX 367                                                                        OLIVET            MI      49076
OLIVIA JACKSON &                           DAVID JACKSON                       11104 PONTCHARTRAIN LOOP                                                          DAPHNE            AL      36526
OLIVIA LOPEZ AND                           MANUEL LOPEZ                        7884 NW 175TH ST                                                                  HIALEAH           FL      33015
OLIVO, JUANITA                             ADDRESS ON FILE
OLLA TOWN                                  OLLA TOWN ‐ TAX COLLECTO            P O BOX 223                                                                       OLLA              LA      71465
OLLIE, DIANA                               ADDRESS ON FILE
OLLIS, KAREN                               ADDRESS ON FILE
OLMSTED COUNTY                             OLMSTED COUNTY ‐ TREASUR            151 4TH STREET SE                                                                 ROCHESTER         MN      55904
OLMSTED COUNTY TREASURER                   151 4TH ST SE                                                                                                         ROCHESTER         MN      55904
OLSEN DAINES PC                            3995 HAGERS GROVE RD SE                                                                                               SALEM             OR      97317
OLSEN, JOSHUA                              ADDRESS ON FILE
OLSON AGENCY                               7 DENNY WAY                                                                                                           SEATTLE           WA      98109
OLSON CARTER AND ASSOCIATES                241 MAIN STREET                                                                                                       KALISPELL         MT      59901
OLSON ROOFING, LLC                         600 MARINERS PLAZA DRIVE            SUITE 609                                                                         MANDEVILLE        LA      70448
OLSON, ANDREA                              ADDRESS ON FILE
OLSON, ANN                                 ADDRESS ON FILE
OLSON, ASHLEY                              ADDRESS ON FILE
OLSON, COLLIN                              ADDRESS ON FILE
OLSON, CYNTHIA                             ADDRESS ON FILE
OLSON, KENNETH                             ADDRESS ON FILE
OLSON, KIMBERLY                            ADDRESS ON FILE
OLSON, THERESA                             ADDRESS ON FILE
OLTMANNS APPRAISAL SERVICE INC             PO BOX 818                                                                                                            TWINSBURG         OH      44087
OLVERA CONSTRUCTION ROOFING‐GUTTERING      GUSTAVO A OLVERA                    601 JAMESTOWN DR.                                                                 GARLAND           TX      75043
OLVERA, ARACELI                            ADDRESS ON FILE
OLVERAS PAINTING                           OLISES OLVERA                       4037 WINFIELD AVE                                                                 FORT WORTH        TX      76109
OLYMPIA LAW GROUP                          3200 WILSHIRE BLVD STE 1380                                                                                           LOS ANGELES       CA      90010
OLYMPIA MASTER ASSOCIATION                 2400 CENTREPARK WEST DRIVE 175                                                                                        WEST PALM BEACH   FL      33409
OLYMPIA PAINTING AND REMODELING            8403 BRICKHAVEN LN                                                                                                    HOUSTON           TX      77083
OLYMPIC ROOFING INC.                       412 MARATHON CT                                                                                                       NAPLES            FL      34112
OLYMPUS ASSOCIATION                        500 THREE ISLANDS BLVD.                                                                                               HALLANDALE        FL      33009
OLYMPUS INS                                101 W ROBERT E LEE 405                                                                                                NEW ORLEANS       LA      70124
OLYMPUS INS                                P O BOX 100219                                                                                                        COLUMBIA          SC      29202
OLYMPUS INS                                P O BOX 9190                                                                                                          MARLBOROUGH       MA      01752
OLYMPUS INS CO                             P O BOX 9190                                                                                                          MARLBOROUGH       MA      01752
OLYMPUS INS COMPANY                        P O BOX 33004                                                                                                         ST PETERSBURG     FL      33733
OLYMPUS INSURANCE CO                       325 DONALD LYNCH 115                                                                                                  MARLBOROUGH       MA      01752
OLYMPUS INSURANCE CO                       7380 W SAND LK RD STE1                                                                                                ORLANDO           FL      32819
OLYMPUS INSURANCE COMPANY                  POLICY PROCESSING CENTER            PO BOX 9190                                                                       MARLBOROUGH       MA      01752‐9190




                                                                                                          Page 655 of 998
                                        19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        659 of 1004
Creditor Name                              Address1                                   Address2                                      Address3                      City               State   Zip        Country
OLYN ROOFING CONTRACTS INC.                916 PLEASANT ST., UNIT 4                                                                                               NORWOOD            MA      02062
OLYPHANT BORO                              OLYPHANT BORO ‐ TAX COLL                   BOROUGH BLDG. 113 WILLOW                                                    OLYPHANT           PA      18447
OMA TOWN                                   OMA TWN TREASURER                          11981 N. DUPONT ROAD                                                        HURLEY             WI      54534
OMALLEY OROURKE & BEZZ APPRAISAL           160 OAK ST                                                                                                             GLASTONBURY        CT      06033
OMAR LOPEZ LLC                             8337 W SUNSET RD                           SUITE 150                                                                   LAS VEGAS          NV      89113‐2201
OMEGA ADVISORS, INC.                       ATTN:  MR. LEON G. COOPERMAN CFA, MBA      CHIEF EXECUTIVE OFFICER & PRESIDENT           810 7TH AVENUE 33RD FLOOR     NEW YORK           NY      10019‐5869
OMEGA CONDOMINIUM NO 6, INC                7501 NW 4TH STREET 104                                                                                                 PLANTATION         FL      33317
OMEGA CONTRACTING LLC                      8815 COMMERCE CT                                                                                                       MANASSAS           VA      20110
OMEGA CREDIT OPPORTUNITIES                 MASTER FUND, LP
OMEGA RENOVATION INC                       7234 W NORTH AVE 806                                                                                                   ELMWOOD PARK       IL      60707
OMEGA ROOFING                              9190 NW 119 ST.                                                                                                        HIALEAH GARDEN     FL      33018
OMEGA ROOFING & CONSTR.                    ROOFING AND RESTORATION SERVICES           OF AMERICA LLC                                125 W MOUNTAIN AVENUE         LAS CRUCES         NM      88005
OMEGA ROOFING INC                          9190 NW 119 ST 3                                                                                                       HIALEAH GARDENS    FL      33018
OMER CITY                                  OMER CITY ‐ TREASURER                      P.O. BOX 160                                                                OMER               MI      48749
OMGEO LLC                                  2967 COLLECTIONS CENTER DR                                                                                             CHICAGO            IL      60693
OMGEO LLC                                  ATTN: DIRECTOR OF SALES                    22 THOMSON PLACE                                                            BOSTON             MA      02210
OMGEO LLC                                  ATTN: GENERAL COUNSEL                      22 THOMSON PLACE                                                            BOSTON             MA      02210
OMGEO LLC                                  ATTN: GENERAL COUNSEL                      55 WATER STREET                                                             NEW YORK           NY      10041
OMISORE, SABRINA                           ADDRESS ON FILE
OMNI MANAGEMENT SERVICES INC               PO BOX 441570                                                                                                          INDIANAPOLIS       IN      46244
OMNI RISK                                  308 WEST MAIN ST                                                                                                       SMITHTOWN          NY      11787
OMNIPRESENCE                               CONSTRUCTION LLC                           4101 CENTURION WAY                                                          ADDISON            TX      75001
OMRO CITY                                  OMRO CITY TREASURER                        P.O. BOX 399/ 205 S WEB                                                     OMRO               WI      54963
OMRO TOWN                                  OMRO TWN TREASURER                         4205 RIVERMOOR RD                                                           OMRO               WI      54963
OMT INSURANCE BROKERS                      LLC                                        16201 SW 95 AVE 105                                                         MIAMI              FL      33157
ON POINT CONSTRUCTION OF SOUTH FL LLC      BRIAN FORTE                                4517 W 14TH LANE                                                            HIALEAH            FL      33012
ON POINT CONSTRUCTION, INC.                8672 BIRD ROAD, SUITE 202                                                                                              MIAMI              FL      33155
ON POINT RENOVATIONS LLC                   16618 TOWNES RD                                                                                                        FRIENDSWOOD        TX      77546
ON THE GREEN AT FAIRWOOD CONDOMINIUM       5622 CALIFORNIA AVE SW                                                                                                 SEATTLE            WA      98136
ON THE HOUSE ROOF COMPANY                  GEORGE PHILLIP POWELL                      202 EAST MAIN ST                                                            LLANO              TX      78643
ON THE LEVEL &                             R & S WARREN                               PO BOX 7388                                                                 CORPUS CHRISTI     TX      78467
ON THE LEVEL FOUNDATION AND ROOFING        ASHLEY GARCIA                              ASHLEY GARCIA                                 P.O. BOX 7388                 CORPUS CHRISTI     TX      78467
ON TIME APPRAISAL                          SERVICES                                   PO BOX 20402                                                                SHAKER HEIGHTS     OH      44120
ON TIME MAINTENANCE                        LEWIS JARRETT                              1200 SOUTH SUMMIT ST                                                        LITTLE ROCK        AR      72202
ONALASKA CITY                              ONALASKA CITY TREASURER                    415 MAIN ST                                                                 ONALASKA           WI      54650
ONALASKA TOWN                              ONALASKA TWN TREASURER                     N5589 COMMERCE RD                                                           ONALASKA           WI      54650
ONANCOCK TOWN                              ONANCOCK TOWN ‐ TREASURE                   15 NORTH ST                                                                 ONANCOCK           VA      23417
ONATE GREENS MHP II LLC                    1625 SPRUCE AVE                                                                                                        LAS CRUCES         NM      88001
ONAWA TOWNHOMES CMTY.                      OWNERS ASOCIATION INC                      12 ONAWA HILLS                                                              CRESCO             PA      18326
ONAWAY CITY                                ONAWAY CITY ‐ TREASURER                    PO BOX 761                                                                  ONAWAY             MI      49765
ONCOURSE LEARNING FIN SERV                 PO BOX 860507                                                                                                          MINNEAPOLIS        MN      55486
ONCOURSE LEARNING TRAINING PRO             PO BOX 860507                                                                                                          MINNEAPOLIS        MN      55486
ONE ALLIANCE                               P O BOX 9021968                                                                                                        SAN JUAN           PR      902
ONE ALLIANCE INSURANCE CORP.               PO BOX 811                                                                                                             SAINT JUST         PR      00978
ONE CALL HOME SERVICES &                   EDWARD & ELIZABETH HART                    1929 BELGRADE AVE                                                           CHARLESTON         SC      25407
ONE CALL ROOFING                           840 BALLANTRAE PKWY                                                                                                    PELHAM             AL      35124
ONE CONNECT INS                            SOLUTIONS                                  PO BOX 1088                                                                 CAPITOLA           CA      95010
ONE GENERAL AGENCY                         PO BOX 54017                                                                                                           OKLAHOMA CITY      OK      73154
ONE KALAKAUA SENIOR LIVING                 1314 KALAKAUA AVENUE                                                                                                   HONOLULU           HI      96826
ONE SOURCE DESIGN &                        DEVELOPMENT                                18630 W WANDHAVEN TERR                                                      CYPRESS            TX      77433
ONE SOURCE REALTY LLC                      6954 STONEVIEW AVE                                                                                                     BAKER              LA      70714
ONE SOURCE REALTY LLC                      ATTN: KIMBERLY AMBEAU                      6954 STONEVIEW AVE                                                          BAKER              LA      70714
ONE SOURCE ROOFING AND REMODELING          JOHN GREEN                                 495 JEFFERSON LN                                                            LAKE DALLAS        TX      75065
ONE SOURCE WATERPROOFING                   1256 LOGAN DRIVE                                                                                                       LEWISVILLE         TX      75077
ONE STEP LIEN SEARCH LLC                   PO BOX                                     940637                                                                      MIAMI              FL      33194
ONE STOP FLOORING                          HORTON‐BAGWELL ENTERPRISES LTD             1533 N HOBART                                                               PAMPA              TX      79065
ONE STOP HOME OWNING                       23B ESTATE ROSS                                                                                                        CHARLOTTE AMALIE   VI      802
ONE STOP HOMEIMPROVEMENT                   3440 NE 192ND ST STE 4C                                                                                                AVENTURA           FL      33180
ONE STOP INS AGENCY                        5701 BELLAIRE BLVD STE D                                                                                               HOUSTON            TX      77081
ONE STOP REALTY, INC                       830 W PRICE RD                                                                                                         BROWNSVILLE        TX      78520
ONE STOP RSW                               KEITH M SIMICH                             3215 S. DELAWARE STREET                                                     ENGLEWOOD          CO      80110
ONE STOP SHOP, LLC                         3339 N. 109TH PLAZA                                                                                                    OMAHA              NE      68164
ONE SYNERGY CUSTOM HOMES                   176 ROSEWOOD DR                                                                                                        LA VERNIA          TX      78121
ONE WAY CONSTRUCTION INC                   DIEGO RIVES                                DIEGO RIVES                                   10459 KILLARNET DR            RIVERSIDE          CA      92503
ONE WAY EXTERIOR & MORE                    DUANE ZIMMERMANN                           4950 E. HOUSTON ST., SUITE 200516                                           SAN ANTONIO        TX      78220
ONE WAY INS AGENCY                         1102 FORT CROOK RD S                                                                                                   BELLEVUE           NE      68005
ONE WAY ROOFING AND                        GODFREY &VALERIE JOHNSON                   301 TRENTON ST                                                              BIRMINGHAM         AL      35224
ONE WEST ASSOCIATES, INC.                  222 S. MERAMEC AVE., STE 304                                                                                           ST. LOUIS          MO      63105
ONE WEST ASSOCIATES, INC.                  ATTN: TIMOTHY ESTEPP                       12225 CLAYTON RD.                                                           ST. LOUIS          MO      63131
ONE WEST ASSOCIATES, INC.                  ATTN: TIMOTHY ESTEPP                       222 SOUTH MERAMEC, SUITE 304                                                ST. LOUIS          MO      63105




                                                                                                                  Page 656 of 998
                                       19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               660 of 1004
Creditor Name                             Address1                           Address2                                     Address3     City            State   Zip          Country
ONE WEST BANK, FSB                        DAVID DOYAGA, JR., ESQ.            6 GRAMATAN AVENUE, SUITE 402                              MOUNT VERNON    NY      10550
ONEAL JR ROOFING INC                      12872 CASEY RD                                                                               LOXAHATCHEE     FL      33470
ONEAL JR. ROOFING                         NEIL ONEAL                         12918 CASEY RD                                            LOXAHATCHEE     FL      33470
ONEAL, ANNETTE                            ADDRESS ON FILE
ONEAL, ERIK                               ADDRESS ON FILE
ONEAL, JAMIE                              ADDRESS ON FILE
ONEAL, KELLY                              ADDRESS ON FILE
ONEBEACON                                 P O BOX 371871                                                                               PITTSBURGH      PA      15250
ONEIDA CASTLE VILLAGE                     ONEIDA CASTLE VIL‐COLLEC           4 FOURTH STREET                                           ONEIDA CASTLE   NY      13421
ONEIDA CITY                               ONEIDA CITY‐ CHAMBERLAIN           109 NORTH MAIN ST                                         ONEIDA          NY      13421
ONEIDA CITY SCH (CNB TN)                  ONEIDA CITY SCH‐TAX COLL           626 COMMERCE DR C/O M&T                                   AMHERST         NY      14228
ONEIDA CITY SCH (TN‐VERN                  ONEIDA CITY SCH‐TAX COLL           626 COMMERCE DR.C/O M&T                                   AMHERST         NY      14228
ONEIDA CITY SCH DIS (COM                  ONEIDA CITY SCH DIS‐COLL           626 COMMERCE DR C/O M&T                                   AMHERST         NY      14228
ONEIDA CITY SCH DIST (CI                  ONEIDA CITY SCH DIST‐COL           626 COMMERCE DRIVE  C/O                                   AMHERST         NY      14228
ONEIDA COUNTY                             ONEIDA COUNTY ‐ TREASURE           10 COURT STREET                                           MALAD           ID      83252
ONEIDA COUNTY COMMISSIONER OF             FINANCE                            800 PARK AVENUE                                           UTICA           NY      13501
ONEIDA TOWN                               ONEIDA TWN TREASURER               W1350 COUNTY ROAD EE                                      SEYMOUR         WI      54165
ONEIDA TOWNSHIP                           ONEIDA TOWNSHIP ‐ TREASU           11041 ONEIDA RD                                           GRAND LEDGE     MI      48837
ONEIDA TOWNSHIP                           ONEIDA TWP ‐ TAX COLLECT           7856 SENECA LANE                                          HUNTINGDON      PA      16652
ONEIL, BRIDGET                            ADDRESS ON FILE
ONEILL, EDWARD                            ADDRESS ON FILE
ONEILL, FRANK                             ADDRESS ON FILE
ONEILL, LARRY                             ADDRESS ON FILE
ONEILL, ROBIN                             ADDRESS ON FILE
ONEKAMA TOWNSHIP                          ONEKAMA TOWNSHIP ‐ TREAS           P.O. BOX 458                                              ONEKAMA         MI      49675
ONEKAMA VILLAGE                           ONEKAMA VILLAGE ‐ TREASU           P.O. BOX 477                                              ONEKAMA         MI      49675
ONEONTA CITY                              ONEONTA CITY‐ TAX COLLEC           258 MAIN STREET                                           ONEONTA         NY      13820
ONEONTA CITY SCH (TN‐MIL                  ONEONTA CITY SCH‐TAX COL           31 CENTER STREET                                          ONEONTA         NY      13820
ONEONTA CITY SCH DIST (O                  ONEONTA CITY SC‐COLLECTO           31 CENTER STREET                                          ONEONTA         NY      13820
ONEONTA CITY SCH DIST (T                  ONEONTA CITY SCD‐COLLECT           31 CENTER ST.                                             ONEONTA         NY      13820
ONEONTA CITY SCHOOL (TN                   ONEONTA CITY SCHOOL‐COLL           31 CENTER ST                                              ONEONTA         NY      13820
ONEONTA TOWN                              ONEONTA TOWN ‐ TAX COLLE           PO BOX A                                                  W ONEONTA       NY      13861
ONE‐STEP LIEN SEARCH, LLC                 13155 SW 42 STREET                 SUITE 202                                                 MIAMI           FL      33175
ONEWAY COMMUNITY MANAGEMENT               1008 8TH STREET                                                                              GREELEY         CO      80631
ONIFADE, CATINA                           ADDRESS ON FILE
ONION CREEK HOMEOWNERS ASSOCIATION        10816 CROWN COLONY, SUITE 105                                                                AUSTIN          TX      78747
ONISEMOH, TARNITA                         ADDRESS ON FILE
ONLEY TOWN                                ONLEY TOWN ‐ TREASURER             P O BOX 622, TOWN HALL                                    ONLEY           VA      23418
ONLINE APPRAISAL & REAL                   ESTATE SERVICES                    138 1/2 SOUTH STREET                                      MOORESVILLE     IN      46158
ONLINE W. PRICE, ACTA REVENUE COMM'R      PO BOX 2413                                                                                  OPELIKA         AL      36803
ONONDAGA C.S (ONONDAGA T                  ONONDAGA CS/ONONDAGA‐COL           5020 BALL ROAD                                            SYRACUSE        NY      13215
ONONDAGA COUNTY                           421 MONTGOMERY ST                                                                            SYRACUSE        NY      13202
ONONDAGA COUNTY DEPT OF FINANCE           CHIEF FISCAL OFFICER               421 MONTGOMERY ST, 15TH FLOOR                             SYRACUSE        NY      13202
ONONDAGA COUNTY WATER AUTHORITY           200 NORTHERN CONCOURSE                                                                       SYRACUSE        NY      13212
ONONDAGA COUNTY WATER AUTHORITY           PO BOX 4949                                                                                  SYRACUSE        NY      13221‐4949
ONONDAGA CS (ONONDAGA TOWN)               5020 BALL ROAD                                                                               SYRACUSE        NY      13215
ONONDAGA TOWN                             ONONDAGA TOWN ‐ TAX RECE           5020 BALL ROAD                                            SYRACUSE        NY      13215
ONONDAGA TOWNSHIP                         ONONDAGA TOWNSHIP ‐ TREA           PO BOX 67                                                 ONONDAGA        MI      49264
ONOTA TOWNSHIP                            ONOTA TOWNSHIP ‐ TREASUR           P.O. BOX 15                                               DEERTON         MI      49822
ONPOINT ADJUSTMENTS LLC                   PO BOX 25724                                                                                 TAMARAC         FL      33320
ONPOINT AUSTIN                            4301WWILIAMCANONDRSTE299                                                                     AUSTIN          TX      78749
ONSET WATER DEPARTMENT                    PO BOX 171                                                                                   ONSET           MA      02558
ONSITE SOLUTIONS INC                      12725 STARK RD                                                                               LIVONIA         MI      48150
ONSLOW COUNTY                             234 NW CORRIDOR BOULEVARD                                                                    JACKSONVILLE    NC      28540
ONSLOW COUNTY                             ONSLOW COUNTY ‐ TAX COLL           234 NW CORRIDOR BLVD                                      JACKSONVILLE    NC      28540
ONSTED VILLAGE                            ONSTED VILLAGE ‐ TREASUR           P0 BOX 420                                                ONSTED          MI      49265
ONSUREZ CONSTRUCTION                      PO BOX 1088                                                                                  CARLSBAD        NM      88221
ONTARIO COUNTY TREASURER                  20 ONTARIO STREET                                                                            CANANDAIGUA     NY      14424‐9884
ONTARIO REFRIGERATION                     635 S MOUNTAIN AVE                                                                           ONTARIO         CA      91762
ONTARIO TOWN                              DEBRA DEMINCK ‐ TAX COLL           1850 RIDGE RD                                             ONTARIO         NY      14519
ONTARIO VILLAGE                           ONTARIO VLG TREASURER              PO BOX 66                                                 ONTARIO         WI      54651
ONTARIO YATES INS CO                      28 CANADAIGUA ST                                                                             SHORTSVILLE     NY      14548
ONTELAUNEE TOWNSHIP                       ONTELAUNEE TWP ‐ TAX COL           35 ONTELAUNEE DR.                                         READING         PA      19605
ONTEORA CS (CMBD TNS)                     ONTEORA CS‐TAX COLLECTOR           157 STOCKADE DR‐CATSKILL                                  KINGSTON        NY      12401
ONTIME ELECTRIC                           2668 OLD ROCKY RIDGE RD                                                                      BIRMINGHAM      AL      35216
ONTIVEROS, CARMEN                         ADDRESS ON FILE
ONTONAGON COUNTY TREASURER                725 GREENLAND RD                                                                             ONTONAGON       MI      49953
ONTONAGON TOWNSHIP                        ONTONAGON TOWNSHIP ‐ TRE           311 N STEEL ST                                            ONTONAGON       MI      49953
ONTONAGON VILLAGE                         ONTONAGON VILLAGE ‐ TREA           315 QUARTZ ST                                             ONTONAGON       MI      49953
ONTWA TWP                                 ONTAWA TOWNSHIP ‐ TREASU           P.O. BOX 209                                              EDWARDSBURG     MI      49112




                                                                                                        Page 657 of 998
                                      19-10412-jlg                Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 661 of 1004
Creditor Name                              Address1                            Address2                                       Address3                          City               State   Zip          Country
ONWUEMENE, ONOCHIE                         ADDRESS ON FILE
ONWUHAI, CHARLES                           ADDRESS ON FILE
OOLEYS CUSTOM REMODELING                   DAN OOLEY                           DAN OOLEY                                      302 EAST THOMPSON ROAD            INDIANAPOLIS       IN      46227
OOSTBURG VILLAGE                           OOSTBURG VLG TREASURER              1140 MINNESOTA AVENUE                                                            OOSTBURG           WI      53070
OPAL MINER INS AGENCY                      99 S MAIN ST                                                                                                         WILLITS            CA      95490
OPALACZ AGENCY                             670 NEWFIELD ST                                                                                                      MIDDLETOWN         CT      06457
OPELOUSAS CITY                             OPELOUSAS CITY ‐ TAX COL            P. O. BOX 1879                                                                   OPELOUSAS          LA      70571
OPEN ENCLOSE LLC                           4938 N SHANNON RD                                                                                                    TUCSON             AZ      85705
OPEN MEADOW HOMES                          89 TURNPIKE RD STE 206                                                                                               IPSWICH            MA      01938
OPEN SESAME                                LOWELL WATTS                        141 ELK AVE                                                                      KANE               PA      16735
OPERATING ASSOC. FOR PALM LAKES CONDO      7230 LAKE CIRCLE DR                                                                                                  MARGATE            FL      33063
OPERATION EXTERIORS LLC                    TYSON BELK                          169 HWY 9 SOUTH SUITE 100                                                        DAWSONVILLE        GA      30534
OPERATIONAL EXCELLENCE                     19712 MACARTHUR BLVD SUITE 110                                                                                       IRVINE             CA      92612
OPERATIONAL EXCELLENCE                     ATTN: TONY GALLUZZO                 19712 MACARTHUR BLVD SUITE 110                                                   IRVINE             CA      92612
OPERATIONAL EXCELLENCE                     D/B/A CONSOLIDATED ANALYTICS        ATTN: GENERAL COUNSEL                          2801 TOWNSGATE ROAD SUITE 214     WESTLAKE VILLAGE   CA      91361
OPERATIONAL EXCELLENCE                     D/B/A CONSOLIDATED ANALYTICS        ATTN: GENERAL COUNSEL                          345 SAINT PETER STREET            SAINT PAUL         MN      55102
OPITZ, ILISE                               ADDRESS ON FILE
OPP, CRAIG                                 ADDRESS ON FILE
OPPENHEIM TOWN                             OPPENHEIM TOWN ‐ TAX COL            180 SWEET HILL ROAD                                                              DOLGEVILLE         NY      13329
OPSAHL, JORDYN                             ADDRESS ON FILE
OPTIMA ROOFING SOLUTIONS, LLC              ROBERT K. THOMPSON                  8153 E. 157TH CT.                                                                THORNTON           CO      80602
OPTIMAL BLUE LLC                           ATTN: KEITH ANDERSEN                5601 DEMOCRACY DRIVE                           SUITE 245                         PLANO              TX      75024
OPTIMAL BLUE LLC                           PO BOX 123232 DEPT 3232                                                                                              DALLAS             TX      75312
OPTIMAL BLUE, LLC                          ATTN: GENERAL COUNSEL               5601 DEMOCRACY DRIVE                           SUITE 245                         PLANO              TX      75024
OPTIMAL BLUE, LLC                          ATTN: LAWRENCE HUFF                 5601 DEMOCRACY DRIVE                           SUITE 245                         PLANO              TX      75024
OPTIMUM PLUMBING LLC                       22437 OAKVILLE DRIVE                                                                                                 LAND O LAKES       FL      34639
OPTIMUM ROOFING LLC                        3325 WESTVIEW DR                                                                                                     PUEBLO             CO      81003
OPTIMUS                                    932 HORIZON ST                                                                                                       DELTONA            FL      32725
OPTION 1 INS                               5951 NW 151ST ST 105                                                                                                 MIAMI LAKES        FL      33014
OPTION INS SOLUTION INC                    14750 SW 26TH ST                    SUITE 105                                                                        MIAMI              FL      33185
OPTION REAL ESTATE SERVICES INC            7912 FLOYD ST                                                                                                        OVERLAND PARK      KS      66204
OPTIONS INS GROUP                          305 CAMP HILL RD                                                                                                     FT WASHINGTON      PA      19034
OPTISURE                                   8000 SW 117 AVE PHB3                                                                                                 MIAMI              FL      33183
OPTIV                                      ATTN: BEN WALCKER                   PO BOX 28216                                   NETWORK PLACE                     CHICAGO            IL      60673‐1282
OPTIV INC                                  PO BOX 28216 NETWORK PLACE                                                                                           CHICAGO            IL      60673
OPTIV INC.                                 ATTN: GENERAL COUNSEL               P.O. BOX 28216                                 NETWORK PLACE                     CHICAGO            IL      60673
OPTIV SECURITY INC.                        ATTN: GENERAL COUNSEL               1125 17TH STREET                               SUITE 1700                        DENVER             CO      80202
OPTIV SECURITY INC.                        ATTN: GENERAL COUNSEL               345 ST PETER STREET                                                              ST. PAUL           MN      55102
OPUS CONSTRUCTION                          CORPORATION                         5420 NEWPORT DR STE 47                                                           ROLLING MEADOWS    IL      60008
OR FAIR PLAN                               8705 SWIMBUS STE 360                                                                                                 BEAVERTON          OR      97008
ORACLE (OFSS) BPO SERVICES INC             17901 VON KARMAN AVE STE 800                                                                                         IRVINE             CA      92614
ORACLE (OFSS) BPO SERVICES INC             ATTN: TIMOTHY HARMON                500 ORACLE PARKWAY                                                               REDWOOD SHORES     CA      34066
ORACLE (OFSS) BPO SERVICES INC.            ATTN: GENERAL COUNSEL               17901 VAN KARMAN                               SUITE 800                         IRVINE             CA      92614
ORACLE (OFSS) BPO SERVICES INC.            ATTN: GENERAL COUNSEL               17901 VON KARMAN                               SUITE 800                         IRVINE             CA      92614
ORACLE (OFSS) BPO SERVICES, INC.           ATTN: BALA HARIHARAN                399 THORNALL STREET, 6TH FLOOR                 SUITE 800                         EDISON             NJ      08837
ORACLE AMERICA INC                         PO BOX 203448                                                                                                        DALLAS             TX      75320‐3448
ORACLE AMERICA, INC.                       ATTN: GENERAL COUNSEL               500 ORACLE PARKWAY                             REDWOOD SHORES                    REDWOOD CITY       CA      94065
ORACLE CORPORATION                         ATTN: GENERAL COUNSEL               500 ORACLE PARKWAY                             REDWOOD SHORES                    REDWOOD CITY       CA      94065
ORACLE CREDIT CORP                         MAC U1240‐026                       260 N CHARLES LINDBERGH DR                                                       SALT LAKE CITY     UT      84116
ORACLE INS GROUP                           2605 S MACDILL AVE                                                                                                   TAMPA              FL      33629
ORADELL BORO                               ORADELL BORO ‐ TAX COLLE            355 KINDERKAMACK ROAD                                                            ORADELL            NJ      07649
ORALIA GARCIA & AROLDO GARCIA              2783 SW 14TH ST                                                                                                      MIAMI              FL      33145‐1127
ORAN                                       ORAN CITY ‐ COLLECTOR               PO BOX 464                                                                       ORAN               MO      63771
ORANGE & ROCKLAND                          PIKE COUNTY LIGHT & POWER CO        PO BOX 1005                                                                      SPRING VALLEY      NY      10977‐0800
ORANGE AND ROCKLAND                        PO BOX 1005                                                                                                          SPRING VALLEY      NY      10977
ORANGE AVENUE                              ORANGE AVENU ENTERPRISES, LLC       278 WILSHIRE BLVD                                                                CASSELBERRY        FL      32707
ORANGE CITY  ‐FISCAL                       ORANGE CITY  ‐ TAX COLLE            29 NORTH DAY STREET                                                              ORANGE             NJ      07050
ORANGE COAST TITLE CO.                     2411 W LA PALMA AVE                 SUITE #300 BUILDING #1                                                           ANAHEIM            CA      92801
ORANGE COUNTY                              ORANGE COUNTY ‐ TAX COLL            228 S. CHURTON ST, STE 2                                                         HILLSBOROUGH       NC      27278
ORANGE COUNTY                              ORANGE COUNTY ‐ TAX COLL            625 NORTH ROSS ST., BLDG                                                         SANTA ANA          CA      92701
ORANGE COUNTY                              ORANGE COUNTY ‐ TAX COLL            P O BOX 1568                                                                     ORANGE             TX      77631
ORANGE COUNTY                              ORANGE COUNTY ‐ TREASURE            205 E. MAIN ST 2                                                                 PAOLI              IN      47454
ORANGE COUNTY                              ORANGE COUNTY ‐ TREASURE            PO BOX 469 ‐ COUNTY OFFI                                                         ORANGE             VA      22960
ORANGE COUNTY                              ORANGE COUNTY‐TAX COLLEC            200 S ORANGE AVE ‐ SUITE                                                         ORLANDO            FL      32801
ORANGE COUNTY BOARD OF COUNTY              COMMISSIONERS                       201 S ROSALIND AVE                                                               ORLANDO            FL      32801
ORANGE COUNTY BOARD OF COUNTY COMMISSION   2450 W 33RD STREET                  2ND FLOOR                                                                        ORLANDO            FL      32839
ORANGE COUNTY CLERK                        123 SOUTH 6TH STREET                                                                                                 ORANGE             TX      77630
ORANGE COUNTY CLERK                        255 MAIN STREET                                                                                                      GOSHEN             NY      10924
ORANGE COUNTY CODE ENFORCEMENT DIVISION    2450 W 33 ST                                                                                                         ORLANDO            FL      32839
ORANGE COUNTY COMMISSIONER                 THE HALL OF FINANCE                 625 N ROSS ST BLDG 11, ROOM G58                                                  SANTA ANA          CA      92702‐1438




                                                                                                            Page 658 of 998
                                        19-10412-jlg                Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   662 of 1004
Creditor Name                              Address1                              Address2                                     Address3                           City                 State   Zip        Country
ORANGE COUNTY COMMISSIONER OF FINANCE      255 MAIN STREET                                                                                                       GOSHEN               NY      10924
ORANGE COUNTY CONST CO                     6203 WINEGARD RD                                                                                                      ORLANDO              FL      32809
ORANGE COUNTY CONSTRUCTION 911 INC         ROBIN KAPLAN                          6413 PINECASTLE BLVD                         SUITE 3                            ORLANDO              FL      32809
ORANGE COUNTY ROOFING                      19867 LAKE PICKETT RD.                                                                                                ORLANDO              FL      32820
ORANGE COUNTY TAX ASSESSOR                 PO BOX 1568                                                                                                           ORANGE               TX      77631‐1568
ORANGE COUNTY TAX COLLECTOR                200 SOUTH ORANGE AVE, STE 1600                                                                                        ORLANDO              FL      32801
ORANGE COUNTY TAX COLLECTOR                228 S CHURTON STREET SUITE 200                                                                                        HILLSBOROUGH         NC      27278
ORANGE COUNTY TAX COLLECTOR                PO BOX 545100                                                                                                         ORLANDO              FL      32854
ORANGE COUNTY TREAURER TAX                 PO BOX 1438                                                                                                           SANTA ANA            CA      92702
ORANGE COUNTY UTILITIES                    9150 CURRY FORD ROAD                                                                                                  ORLANDO              FL      32825
ORANGE COVE IRR DIST                       ORANGE COVE I.D.                      PO BOX 308                                                                      ORANGE COVE          CA      93646
ORANGE LIEN DATA, LLC                      424 E. CENTRAL BLVD., SUITE 376                                                                                       ORLANDO              FL      32801
ORANGE PARK DRYWALL INC                    490 LOGAN AVE                                                                                                         ORANGE PARK          FL      32065
ORANGE TOWN                                ORANGE TOWN ‐ TAX COLLEC              392 US ROUTE 302                                                                E BARRE              VT      05649
ORANGE TOWN                                ORANGE TOWN ‐ TAX COLLEC              6 PROSPECT STREET                                                               ORANGE               MA      01364
ORANGE TOWN                                ORANGE TOWN ‐ TAX COLLEC              617 ORANGE CENTER RD                                                            ORANGE               CT      06477
ORANGE TOWN                                ORANGE TOWN ‐ TREASURER               119 BELLEVIEW AVE                                                               ORANGE               VA      22960
ORANGE TOWN                                ORANGE TOWN‐TAX COLLECTO              899 HORNBY RD                                                                   BEAVER DAMS          NY      14812
ORANGE TOWN                                ORANGE TWN TREAURER                   N8176 KEICHINGER RD                                                             CAMP DOUGLAS         WI      54618
ORANGE TOWNSHIP                            ORANGE TOWNSHIP ‐ TREASU              4597 M‐66 SE                                                                    KALKASKA             MI      49646
ORANGE TOWNSHIP                            ORANGE TOWNSHIP ‐ TREASU              5269 SUNFIELD RD                                                                IONIA                MI      48846
ORANGEBURG CITY                            ORANGEBURG CITY ‐ TREASU              979 MIDDLETON STREET                                                            ORANGEBURG           SC      29115
ORANGEBURG COUNTY                          ORANGEBURG COUNTY ‐ COLL              1437 AMELIA ST.                                                                 ORANGEBURG           SC      29115
ORANGEBURG COUNTY / MOBI                   ORANGEBURG COUNTY ‐ COLL              1437 AMELIA ST (PO BOX 9                                                        ORANGEBURG           SC      29115
ORANGEBURG COUNTY DELINQUENT TAX           1437 AMELIA ST                                                                                                        ORANGEBURG           SC      29116‐9000
ORANGEBURG COUNTY RMC OFFICE               PO BOX 9000                                                                                                           ORANGEBURG           SC      29116
ORANGEBURG COUNTY TREASURER                1437 AMELIA ST                                                                                                        ORANGEBURG           SC      29116
ORANGETOWN CS                              ROSANNA SFRAGA‐TOWN CLER              26 ORANGEBURG ROAD                                                              ORANGEBURG NY        NY      10962
ORANGETOWN TOWN                            ROSANNA SFRAGA‐TOWN CLER              26 W. ORANGEBURG RD.                                                            ORANGEBURG           NY      10962
ORANGEVILLE TOWNSHIP                       ORANGEVILLE TWP ‐ TREASU              7350 LINDSEY RD                                                                 PLAINWELL            MI      49080
ORANGEWOOD EAST CONDO ASSOCIATION          20 SUMMER STREET                                                                                                      STAMFORD             CT      06901
ORANUSI, CHINENYE                          ADDRESS ON FILE
ORBIE WRIGHT & ANITA                       WRIGHT                                1678 VALOR RIDGE DR NW                                                          KENNESAW             GA      30152
ORBISONIA BORO                             ORBISONIA BORO ‐ TAX COL              PO BOX 366                                                                      ORBISONIA            PA      17243
ORCHARD CREST HOMEOWNERS ASSOCIATION       1110 CIVIC CENTER BLVD                102                                                                             YUBA CITY            CA      95993
ORCHARD GRASS HILLS CITY                   ORCHARD GRASS HILLS  ‐ C              PO BOX 25                                                                       CRESTWOOD            KY      40014
ORCHARD LAKE VILLAGE CIT                   ORCHARD LAKE VLG CITY‐ T              3955 ORCHARD LAKE RD                                                            ORCHARD LAKE         MI      48323
ORCHARD MESA SANITATION DISTRICT           240 27‐1/4 ROAD                                                                                                       GRAND JUNCTION       CO      81503
ORCHARD PARK CS (HAMBURG                   ORCHARD PARK CS‐TAX COLL              6100 SOUTH PARK AVENUE                                                          HAMBURG              NY      14075
ORCHARD PARK CS (ORCHARD                   ORCHARD PARK CS ‐ TAX RE              4295 S BUFFALO ST                                                               ORCHARD PARK         NY      14127
ORCHARD PARK CS (W SENEC                   ORCHARD PARK CS ‐ TAX RE              TOWN HALL 1250 UNION ROA                                                        WEST SENECA          NY      14224
ORCHARD PARK TOWN                          ORCHARD PARK TN ‐ REC OF              4295 SO BUFFALO ST                                                              ORCHARD PK           NY      14127
ORCHARD PARK VILLAGE                       ORCHARD PARK VILLAGE ‐ C              4295 SOUTH BUFFALO STREE                                                        ORCHARD PARK         NY      14127
ORCHARD PHASE 1 HOA                        PO BOX 211045                                                                                                         SOUTH DAYTONA        FL      32121
ORCHARD VALE CONDO ASSN                    55 W. 22ND ST 310                                                                                                     LOMBARD              IL      60148
ORCHARD VALLEY LAND OWNERS                 16748 APPLEWOOD COURT                                                                                                 GURNEE               IL      60031
ORCHID UNDERWRITERS AGCY                   1201 19TH PL STE A110                                                                                                 VERO BEACH           FL      32960
ORCHID UNDERWRITERS AGCY                   8025 BLACK HORSE PIKE350                                                                                              WEST ATLANTIC CITY   NJ      08232
ORCHID UNDERWRITERS AGEN                   P O BOX 538392                                                                                                        ATLANTA              GA      30353
ORCHID UNDERWRITERS AGNC                   PNC LB 5383392 PHX BUS                1669 PHOENIX PKWY STE210                                                        COLLEGE PARK         GA      30349
ORCHIDLAND COMMUNITY ASSOC INC             99 AUPUNI ST STE 206                                                                                                  HILO                 HI      96720
ORD GROUP CORPORATION                      11515 BURNHAM DRIVE NW                                                                                                GIG HARBOR           WA      98332
ORDONEZ CONSTRUCTION INC                   1267 FRANKLIN RAVEN PL                                                                                                EL PASO              TX      79912
ORDONEZ, IDA                               ADDRESS ON FILE
OREGON                                     ATTN ROD CRAIG                        (DISCLOSURES, CRIMINAL, CREDIT)              350 WINTER STREET NE, ROOM 410     SALEM                OR      97301
OREGON                                     GENERAL CONTACT                       350 WINTER STREET NE, ROOM 410                                                  SALEM                OR      97301
OREGON                                     KEN POWER ‐ M‐Z                       350 WINTER STREET NE, ROOM 410                                                  SALEM                OR      97301
OREGON                                     KIRSTEN ANDERSON                      350 WINTER STREET NE, ROOM 410                                                  SALEM                OR      97301
OREGON                                     LEE PROCTOR ‐ A‐L                     350 WINTER STREET NE, ROOM 410                                                  SALEM                OR      97301
OREGON AFFORDABLE HOUSING                  ASSISTANCE CORP                       725 SUMMER ST NE                                                                SALEM                OR      97301
OREGON COUNTY                              OREGON COUNTY ‐ COLLECTO              PO BOX 352                                                                      ALTON                MO      65606
OREGON DEPARTMENT OF REVENUE               955 CENTER STREET NORTHEAST                                                                                           SALEM                OR      97301‐2501
OREGON DEPARTMENT OF REVENUE               PO BOX 14800                                                                                                          SALEM                OR      97309‐0920
OREGON DEPT OF REVENUE                     955 CENTER ST NE                                                                                                      SALEM                OR      97301‐2501
OREGON DEPT OF STATE LANDS                 UNCLAIMED PROPERTY                    775 SUMMER ST NE STE 100                                                        SALEM                OR      97301
OREGON MTL INS COMPANY                     400 NE BAKER STREET                                                                                                   MCMINNVILLE          OR      97128
OREGON MUTUAL GROUP                        P O BOX 3208                                                                                                          PORTLAND             OR      97208
OREGON MUTUAL INS CO                       PO BOX 7500                                                                                                           MCMINNVILLE          OR      97128
OREGON SECRETARY OF STATE                  255 CAPITOL STREET NE, SUITE 501                                                                                      SALEM                OR      97310
OREGON TOWN                                OREGON TWN TREASURER                  1138 UNION RD                                                                   OREGON               WI      53575




                                                                                                            Page 659 of 998
                                      19-10412-jlg               Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        663 of 1004
Creditor Name                            Address1                                     Address2                                     Address3                            City              State   Zip          Country
OREGON TOWNSHIP                          OREGON TOWNSHIP ‐ TREASU                     2525 MARATHON RD                                                                 LAPEER            MI      48446
OREGON TOWNSHIP                          OREGON TWP ‐ TAX COLLECT                     701 OREGON TURNPIKE                                                              HONESDALE         PA      18431
OREGON VILLAGE                           OREGON VLG TREASURER                         117 SPRING ST                                                                    OREGON            WI      53575
OREILLY PLUMBING&CONSTRU                 PO BOX 875                                                                                                                    CHRISTIANSTED     VI      820
OREILLY, KAREN                           ADDRESS ON FILE
ORENDORFF, LAWRENCE                      ADDRESS ON FILE
O‐REO ASSET MANAGEMENT LLC               5115 N DYSART RD STE 202                                                                                                      LITCHFIELD PARK   AZ      85340
ORESTES VALELLA AIA PC                   5809 MADISON STREET                                                                                                           WEST NEW YORK     NJ      07093
ORFE, JONATHAN                           ADDRESS ON FILE
ORFORD TOWN                              ORFORD TOWN ‐ TAX COLLEC                     2529 ROUTE 25A                                                                   ORFORD            NH      03777
ORFORDVILLE VILLAGE                      ROCK COUNTY TREASURER                        PO BOX 1508/51 S MAIN ST                                                         JANESVILLE        WI      53547
ORGILL, AMBER                            ADDRESS ON FILE
ORIE & SONS MILLENNIUM DESIGN            ORIE JOHNSON                                 1019 W NEVADA ST                                                                 PHILADELPHIA      PA      19133
ORIENT TOWNSHIP                          ORIENT TOWNSHIP ‐ TREASU                     4892 5 MILE RD                                                                   SEARS             MI      49679
ORIGEN MFR HSG CNTRCT SENIOR/SUBORD      ASSET BACKED CERTIF TRST SERIES 2001‐A       US BANK NATIONAL ASSOC AS TRUSTEE            2 N. LASALLE STREET, SUITE 1020     CHICAGO           IL      60602
ORIGEN MFR HSG CNTRCT SR/SUBORD          ASSET BACKED CERT TRST SERIES 2002A          THE BNY MELLON TRUST CO NA AS TRUSTEE        2 N. LASALLE STREET, SUITE 1020     CHICAGO           IL      60602
ORIGEN MFR HSG CNTRCT TRST 2004‐A        GOLDENTREE ASSET MANAGEMENT LP               300 PARK AVENUE                                                                  NEW YORK          NY      10022
ORIGEN MFR HSG CNTRCT TRST 2004‐B        GOLDENTREE ASSET MANAGEMENT LP               300 PARK AVENUE                                                                  NEW YORK          NY      10022
ORIGEN MFR HSG CNTRCT TRST 2005‐A        GOLDENTREE ASSET MANAGEMENT LP               300 PARK AVENUE                                                                  NEW YORK          NY      10022
ORIGEN MFR HSG CNTRCT TRST 2005‐B        GOLDENTREE ASSET MANAGEMENT LP               300 PARK AVENUE                                                                  NEW YORK          NY      10022
ORIGEN MFR HSG CNTRCT TRST 2006‐A        THE BNY MELLON TRUST CO N.A. AS TRUSTEE      2 N. LASALLE STREET, SUITE 1020                                                  CHICAGO           IL      60602
ORIGEN MFR HSG CNTRCT TRST 2007‐A        THE BNY MELLON TRUST CO N.A. AS TRUSTEE      2 N. LASALLE STREET, SUITE 1020                                                  CHICAGO           IL      60602
ORIGEN MFR HSG CNTRCT TRST 2007‐B        THE BNY MELLON TRUST CO N.A. AS TRUSTEE      2 N. LASALLE STREET, SUITE 1020                                                  CHICAGO           IL      60602
ORIOLE GOLF & TENNNIS CLUB               CONDO ONE B ASSOC.., INC.                    7777 GOLF CIRCLE DRIVE                                                           MARGATE           FL      33063
ORION CHARTER TOWNSHIP                   2525 JOSLYN RD                                                                                                                LAKE ORION        MI      48360
ORION CONSTR & B LASH &                  EST OF SHIRLEY HAYDEN                        7801 CLEVELAND AVE NW                                                            NORTH CANTON      OH      44720
ORION HOME IMPROVEMENTS LLC              8404 HARLAND DRIVE                                                                                                            SPRINGFIELD       VA      22152
ORION REALTY BROKER, INC.                611 N ACADEMY STREET                         SUITE A                                                                          GREENVILLE        SC      29601
ORION REMODELING                         MARTIN TORRES GUZMAN                         MARTIN TORRES GUZMAN                         11852 EUCLAIRE DRIVE                HOUSTON           TX      77086
ORION TOWN                               ORION TWN TREASURER                          31394 CO HWY TB                                                                  LONE ROCK         WI      53556
ORION TOWNSHIP                           ORION TOWNSHIP ‐ TREASUR                     2525 JOSLYN RD                                                                   LAKE ORION        MI      48360
ORISKANY FALLS VILLAGE                   ORISKANY FALLS VILLAGE ‐                     PO BOX 669                                                                       ORISKANY FALLS    NY      13425
ORKIN INC                                3601 NE LOOP 820  STE 100                                                                                                     FORT WORTH        TX      76137
ORLAND GOLF VIEW 1ST ADDITION            17720 S OAK PARK AVE                                                                                                          TINLEY PARK       IL      60477
ORLAND PARK PUBLIC WORKS                 UTILITIES DIVISION                           15655 RAVINIA AVENUE                                                             ORLAND PARK       IL      60462
ORLAND TOWN                              ORLAND TOWN ‐TAX COLLECT                     PO BOX 67                                                                        ORLAND            ME      04472
ORLANDO A BROWN &                        SHERRELL L THOMAS                            2 APPLEBY RD                                                                     NEW CASTLE        DE      19720
ORLANDO GROUP ROOFING &                  J WATERS & JCEYANES                          15851 DALLS PKWY STE 320                                                         ADDISON           TX      75001
ORLANDO HINOJOSA                         13607 HARVEST BROOK CRT                                                                                                       HOUSTON           TX      77059
ORLANDO RAMIREZ                          PO BOX 3500                                                                                                                   KINGSHILL         VI      851
ORLANDO ROSA SALINES                     PO BOX 828                                                                                                                    MAUNABO           PR      00707
ORLANDO UTILITIES                        6113 PERSHING AVE.                                                                                                            ORLANDO           FL      32822‐3806
ORLANDO UTILITIES COMMISSION             100 W ANDERSON STREET                        P. O BOX 3193                                                                    ORLANDO           FL      32802
ORLANDO UTILITIES COMMISSION             PO BOX 31329                                                                                                                  TAMPA             FL      33631‐3329
ORLANDO UTILITIES COMMISSION             PO BOX 3193                                  100 W. ANDERSON STREET                                                           ORLANDO           FL      32802
ORLANDO WEST PAINTING                    LLC                                          12811 EMERSONDALE AVE                                                            WINDERMERE        FL      34786
ORLANDOS PLUMBING SERVICE                P.O. BOX 1176                                                                                                                 TOLLESON          AZ      85353
ORLANS  PC                               PO BOX 5041                                                                                                                   TROY              MI      48007
ORLANS & ASSOCIATES                      1650 WEST BIG BEAVER ROAD                                                                                                     TROY              MI      48084
ORLANS ASSOCIATES PC                     1650 WEST BIG BEAVER RD                                                                                                       TROY              MI      48084
ORLANS ASSOCIATES, P.C.                  LINDA ORLANS                                 P.O. BOX 5041                                                                    TROY              MI      48007‐5041
ORLANS ASSOCIATES, P.C.                  PO BOX 5041                                                                                                                   TROY              MI      48007
ORLANS MORAN                             411 WAVERLY OAKS ROAD                                                                                                         WALTHAM           MA      02452
ORLANS MORAN                             465 WAVERLY OAKS ROAD                                                                                                         WALTHAM           MA      02452
ORLANS MORAN, LLC                        P.O. BOX 395                                                                                                                  TROY              MI      48099
ORLANS PC                                P O BOX 395                                                                                                                   TROY              MI      48099
ORLEANS COUNTY TREASURER                 34 E PARK ST                                                                                                                  ALBION            NY      14411
ORLEANS PARISH CLERK OF COURT            1340 POYDRAS STREET 4TH FLOOR                                                                                                 NEW ORLEANS       LA      70112
ORLEANS PARISH SHERIFF                   421 LOYOLA AVE, RM 403                                                                                                        NEW ORLEANS       LA      70112
ORLEANS TOWN                             ORLEANS TOWN ‐ TAX COLLE                     19 SCHOOL RD                                                                     ORLEANS           MA      02653
ORLEANS TOWN                             ORLEANS TOWN ‐ TAX COLLE                     PO BOX 103                                                                       LAFARGEVILLE      NY      13656
ORLEANS TOWNSHIP                         ORLEANS TOWNSHIP ‐ TREAS                     6259 ORLEANS RD                                                                  ORLEANS           MI      48865
ORLICKI, TONI                            ADDRESS ON FILE
ORLON ROOFING &                          CONSTRUCTION                                 11915 GREEN GLADE DR                                                             HOUSTON           TX      77099
ORLOPP, ANDREW                           ADDRESS ON FILE
ORMOND GREEN HOMEOWNERS ASSOCIATION      PO BOX 731361                                                                                                                 ORMOND BEACH      FL      32173
ORNDORFF, ROBERT                         ADDRESS ON FILE
ORNELAS, ALEJANDRO                       ADDRESS ON FILE
ORO VALLEY TOWNHOMES HOA                 1225 ALMA ROAD, SUITE 100                                                                                                     RICHARDSON        TX      75081
ORONA ROOFING & REMODELING               ROY ORONA                                    ROY ORONA                                    7979 FM 1303                        FLORESVILLE       TX      78114




                                                                                                                 Page 660 of 998
                                      19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            664 of 1004
Creditor Name                            Address1                         Address2                                     Address3     City              State   Zip          Country
ORONO TOWN                               ORONO TOWN ‐ TAX COLLECT         59 MAIN STREET                                            ORONO             ME      04473
ORONOKO CHARTER TOWNSHIP                 ORONOKO CTR TWP ‐ TREASU         P.O. BOX 214                                              BERRIEN SPRINGS   MI      49103
OROZCO CONSTRUCTION                      2019 ALTA VISTA                                                                            HOUSTON           TX      77023
OROZCO, JOSEFINA                         ADDRESS ON FILE
ORR AND ASSOCS                           28780 SINGLE OAK DR 255                                                                    TEMECULA          CA      92590
ORR ELMORE & ERVIN LLC                   PO BOX 2527                                                                                FLORENCE          SC      29503
ORR, ARMISHA                             ADDRESS ON FILE
ORR, DETONICA                            ADDRESS ON FILE
ORRICK                                   405 HOWARD STREET                                                                          SAN FRANCISCO     CA      94105‐2669
ORRICK HERRINGTON & SUTCLIFFE            2121 MAIN ST                                                                               WHEELING          WV      26003
ORRINGTON TOWN                           ORRINGTON TOWN ‐ TAX COL         1 MUNICIPAL WAY                                           ORRINGTON         ME      04474
ORRINO INS GRP                           360 RT 109                                                                                 WEST BABYLON      NY      11704
ORRVILLE UTILITIES                       207 N MAIN STREET                PO BOX 107                                                ORRVILLE          OH      44667
ORSINO, GEORGE                           ADDRESS ON FILE
ORSO, BETH                               ADDRESS ON FILE
ORSO, KATIE                              ADDRESS ON FILE
ORTA, ALICIA                             ADDRESS ON FILE
ORTEGA, CECELIA                          ADDRESS ON FILE
ORTEGA, FELICIA                          ADDRESS ON FILE
ORTEGA, MIGUEL                           ADDRESS ON FILE
ORTEGA, REYNA                            ADDRESS ON FILE
ORTEGA, ROBERT                           ADDRESS ON FILE
ORTEGAS TILE                             JANICE YUG ORTEGA                6531 DOGWOOD PARK LANE                                    KATY              TX      77449
ORTIZ, AMBER                             ADDRESS ON FILE
ORTIZ, BRENDA                            ADDRESS ON FILE
ORTIZ, DANIEL                            ADDRESS ON FILE
ORTIZ, JENNIFER                          ADDRESS ON FILE
ORTIZ, JESSICA                           ADDRESS ON FILE
ORTIZ‐LUCAS, JOAQUINA                    ADDRESS ON FILE
ORTONVILLE VILLAGE                       ORTONVILLE VILLAGE ‐ TRE         476 MILL ST                                               ORTONVILLE        MI      48462
ORWELL TOWN                              ORWELL TOWN ‐ TAX COLLEC         P.O.BOX 32                                                ORWELL            VT      05760
ORWELL TOWN                              ORWELL TOWN‐TAX COLLECTO         PO BOX 355                                                ORWELL            NY      13426
ORWIGSBURG BORO                          ORWIGSBURG BORO ‐ COLLEC         413 N WARREN ST                                           ORWIGSBURG        PA      17961
OS CONSTRUCTION AND COMPANIES, INC.      13101 ALMEDA ROAD                                                                          HOUSTON           TX      77045
OSAGE COUNTY                             OSAGE COUNTY ‐ COLLECTOR         106 E. MAIN STREET                                        LINN              MO      65051
OSAGE COUNTY                             OSAGE COUNTY ‐ TAX COLLE         PO BOX 1569                                               PAWHUSKA          OK      74056
OSAGE COUNTY                             OSAGE COUNTY ‐ TREASURER         717 TOPEKA AVE                                            LYNDON            KS      66451
OSAGE COUNTY TREASURER                   611 GRANDVIEW                                                                              PAWHUSKA          OK      74056
OSAGE COUNTY TREASURER                   717 TOPEKA AVENUE                                                                          LYNDON            KS      66451
OSBORN TOWN                              OSBORN TOWN ‐TAX COLLECT         197 MOOSE HILL RD                                         OSBORN            ME      04605
OSBORN TOWN                              OSBORN TWN TREASURER             W3447 KROPP ROAD                                          SEYMOUR           WI      54165
OSBORNE COUNTY                           OSBORNE COUNTY ‐ TREASUR         423 W MAIN                                                OSBORNE           KS      67473
OSBORNE REAL ESTATE GROUP                448 W CHEVES STREET                                                                        FLORENCE          SC      29501
OSBORNE REAVES                           2657 RAMSEY DR                                                                             NEW ORLEANS       LA      70131
OSBORNE, KODY                            ADDRESS ON FILE
OSBORNE, MESHAN                          ADDRESS ON FILE
OSBORNE‐JOHNSON, PERRY                   ADDRESS ON FILE
OSC OVERBY SEAWELL                       245 TOWNPARK DR 200                                                                        KENNESAW          GA      30144
OSCAR & MANDY BALBOA                     ADDRESS ON FILE
OSCAR B. BINGHAM                         ADDRESS ON FILE
OSCAR D. RIVERA AND CARLOS R. CASO       CARLOS R. CASO, PRO SE           1876 SOUTH WEST 17TH TERRACE                              MIAMI             FL      33145
OSCAR D. RIVERA AND CARLOS R. CASO       OSCAR D. RIVERA, PRO SE          151 NORTH WEST 43RD PLACE                                 MIAMI             FL      33126
OSCAR GUILLERMO DOMINGUEZ                7003 JOY ST                                                                                CHINO             CA      91710
OSCAR J GARCIA CPA TAX COLLECTOR         HALL OF RECORDS ROOM 105         2281 TULARE STREET                                        FRESNO            CA      93721
OSCAR PARKE MUT INS                      PO BOX 37                                                                                  ROTHSAY           MN      56759
OSCAR R TORRES                           ADDRESS ON FILE
OSCAR RENE MAZARIEGOS                    ADDRESS ON FILE
OSCAR RODRIGUEZ                          ADDRESS ON FILE
OSCAR VAZQUEZ VAZQUEZ                    OSCAR VAZQUEZ                    P.O. BOX 984                                              MANATI            PR      00674
OSCARS ROOFING SERVICES, LLC             OSCAR SARABIA LEYVA              615 W 7TH ST                                              LEADVILLE         CO      80461
OSCEOLA BORO                             OSCEOLA BORO ‐ TAX COLLE         303 BLANCHARD ST                                          OSCEOLA MILLS     PA      16666
OSCEOLA COUNTY                           OSCEOLA COUNTY ‐ TREASUR         301 W UPTON AVE                                           REED CITY         MI      49677
OSCEOLA COUNTY                           OSCEOLA COUNTY ‐ TREASUR         PO BOX 166                                                SIBLEY            IA      51249
OSCEOLA COUNTY                           OSCEOLA COUNTY‐COLLECTOR         2501 E IRLO BRONSON MEMO                                  KISSIMMEE         FL      34744
OSCEOLA COUNTY TREASURER                 301 W UPTON                                                                                REED CITY         MI      49677
OSCEOLA TOWN                             OSCEOLA TWN TREASURER            P.O. BOX 216                                              DRESSER           WI      54009
OSCEOLA TOWN                             OSCEOLA TWN TREASURER            W823 LAKEVIEW ROAD                                        CAMPBELLSPORT     WI      53010
OSCEOLA TOWNSHIP                         CO. TAX COLLECTION‐OSCEO         118 MAIN ST                                               WELLSBORO         PA      16901
OSCEOLA TOWNSHIP                         OSCEOLA TOWNSHIP ‐ TREAS         P.O. BOX 437                                              DOLLAR BAY        MI      49922
OSCEOLA TOWNSHIP                         TAX COLLECTOR                    6521 100TH AVENUE                                         EVART             MI      49631




                                                                                                     Page 661 of 998
                                       19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 665 of 1004
Creditor Name                             Address1                             Address2                                     Address3     City               State   Zip          Country
OSCEOLA VILLAGE                           OSCEOLA VLG TREASURER                P O BOX 217 / 310 CHIEFT                                  OSCEOLA            WI      54020
OSCODA TOWNSHIP                           OSCODA TOWNSHIP ‐ TREASU             110 S STATE                                               OSCODA             MI      48750
OSEI‐BONSU, EDWARD                        ADDRESS ON FILE
OSH RESTORATION &                         APPRAISAL INC                        256 ELDERT ST                                             BROOKLYN           NY      11207
OSHAW DRIVE ROAD ASSOCIATION              120 OSHAW DRIVE                                                                                FOLEY              MO      63347
OSHIRO CONTRACTING LLC                    2155 KILAUEA AVE                                                                               HILO               HI      96720
OSHKOSH CITY                              OSHKOSH CITY TREASURER               P.O. BOX 1128 / 215 CHUR                                  OSHKOSH            WI      54903
OSHKOSH TOWN                              OSHKOSH TWN TREASURER                4749 PLUMMERS POINT RD.                                   OSHKOSH            WI      54904
OSHTEMO TOWNSHIP                          OSHTEMO TOWNSHIP ‐ TREAS             7275 W MAIN ST.                                           KALAMAZOO          MI      49009
OSMAN KAZAN & ESRA KAZAN                  4916 CASTAING ST                                                                               METAIRIE           LA      70006
OSMAN MENDOZA                             293 SHERMAN AVE                                                                                JERSEY CITY        NJ      07307
OSSEO CITY                                OSSEO CITY TREASURER                 PO BOX 308/13712 W 8TH S                                  OSSEO              WI      54758
OSSI CONSTR INC & THE                     EST OF ROBERT N WILSON               2806 ROBERTS LAKE PL                                      TAMPA              FL      33614
OSSI CONSTRUCTION INC                     2806 ROBERTS LAKE PL                                                                           TAMPA              FL      33614
OSSIAN TOWN                               OSSIAN TOWN ‐ TAX COLLEC             4706 OSSIAN HILL ROAD                                     DANSVILLE          NY      14437
OSSINEKE TOWNSHIP                         OSSINEKE TOWNSHIP ‐ TREA             7614 W HUBERT                                             HUBBARD LAKE       MI      49747
OSSINING SCHOOLS (MTP)                    OSSINING ‐ RECEIVER OF T             16 CROTON AVE 3RD FLOOR                                   OSSINING           NY      10562
OSSINING TOWN (MTP)                       OSSINING ‐ RECEIVER OF T             16 CROTON AVE‐3RD FLOOR                                   OSSINING           NY      10562
OSSINING VILLAGE                          OSSINING VILLAGE ‐ TREAS             16 CROTON AVENUE‐2ND FLO                                  OSSINING           NY      10562
OSSIPEE TOWN                              OSSIPEE TOWN ‐TAX COLLEC             55 MAIN STREET                                            CTR OSSIPEE        NH      03814
OSTERHOUT, MATTHEW                        ADDRESS ON FILE
OSTMAN, ARTHUR                            ADDRESS ON FILE
OSTOVITZ, BRUCE                           ADDRESS ON FILE
OSTROM ELECTRICAL &                       PLUMBING                             1530 PLANTATION RD                                        ROANOKE            VA      24012
OSTROVSKIY, DMITRY                        ADDRESS ON FILE
OSVALDO TOMAS AND                         ILIANA BELLO                         1038 BELL BLVD S                                          LEHIGH ACRES       FL      33974
OSWALD, LEA                               ADDRESS ON FILE
OSWEGO CITY                               OSWEGO CITY ‐ TREASURER              13 WEST ONEIDA ST. CITY                                   OSWEGO             NY      13126
OSWEGO CITY (OSWEGO CO.                   OSWEGO CITY ‐ TREASURER              13 WEST ONEIDA ST.                                        OSWEGO             NY      13126
OSWEGO CITY SCHOOL (CITY                  OSWEGO CITY SCHOOL‐COLLE             1 BUCCANEER BLVD ATTN TA                                  OSWEGO             NY      13126
OSWEGO CITY SCHOOL (CMBN                  OSWEGO CITY SCHOOL ‐ COL             1 BUCCANEER BLVD ATTNTA                                   OSWEGO             NY      13126
OSWEGO COUNTY TREASURER                   46 E BRIDGE ST                                                                                 OSWEGO TOWNSHIP    NY      13126
OSWEGO CTY MUT INS                        PO BOX 505                                                                                     PARISH             NY      13131
OSWEGO TOWN                               OSWEGO TOWN‐TAX COLLECTO             2320 COUNTY RTE 7                                         OSWEGO             NY      13126
OTEGO TOWN                                OTEGO TOWN ‐ TAX COLLECT             3526 STATE HIGHWAY 7                                      OTEGO              NY      13825
OTEGO VILLAGE                             OTEGO VILLAGE‐CLERK                  PO BOX 105                                                OTEGO              NY      13825
OTERI, JOSEPH                             ADDRESS ON FILE
OTERO COUNTY                              OTERO COUNTY‐TREASURER               1104 WHITE SANDS BLVD. S                                  ALAMOGORDO         NM      88310
OTERO COUNTY                              OTERO COUNTY‐TREASURER               13 W 3RD ST                                               LA JUNTA           CO      81050
OTERO COUNTY TREASURER                    1104 N WHITE SANDS BLVD SUITE A                                                                ALAMOGORDO         NM      88310
OTERO MARTINEZ, KATIA                     ADDRESS ON FILE
OTEY, JAMEEKA                             ADDRESS ON FILE
OTIS TOWN                                 OTIS TOWN ‐ TAX COLLECTO             1 NORTH MAIN ROAD                                         OTIS               MA      01253
OTIS TOWN                                 OTIS TOWN ‐TAX COLLECTOR             132 OTIS ROAD                                             OTIS               ME      04605
OTISCO TOWN                               OTISCO TOWN ‐ TAX COLLEC             1924 BARKER STREET                                        TULLY              NY      13159
OTISCO TOWNSHIP                           OTISCO TOWNSHIP ‐ TREASU             9663 W BUTTON RDD                                         BELDING            MI      48809
OTISFIELD TOWN                            OTISFIELD TOWN ‐ TAX COL             403 STATE ROUTE 121                                       OTISFIELD          ME      04270
OTISVILLE VILLAGE                         OTISVILLE VIL ‐ COLLECTO             66 HIGHLAND AVE                                           OTISVILLE          NY      10963
OTISVILLE VILLAGE                         TAX COLLECTOR                        PO BOX 6                                                  OTISVILLE          MI      48463
OTL RENOVATIONS LLC                       11100 NORTH L                                                                                  LA PORTE           TX      77571
OTOE COUNTY                               OTOE COUNTY ‐ TREASURER              PO BOX 723                                                NEBRASKA CITY      NE      68410
OTSEGO CITY                               OTSEGO CITY ‐ TREASURER              117 E. ORLEANS ST.                                        OTSEGO             MI      49078
OTSEGO CNTY PATRONS                       8146 NEW YORK 7                                                                                SCHENEVUS          NY      12155
OTSEGO COUNTY PATRONS                     PO BOX 117                                                                                     SCHENEVUS          NY      12155
OTSEGO COUNTY TREASURER                   197 MAIN STREET                                                                                COOPERSTOWN        NY      13326
OTSEGO COUNTY TREASURER                   225 W MAIN ST, BLDG G, RM 107                                                                  GAYLORD            MI      49735
OTSEGO LAKE TOWNSHIP                      OTSEGO LAKE TWP ‐ TREASU             PO BOX 99                                                 WATERS             MI      49797
OTSEGO MTL FIRE                           143 ARNOLD RD                                                                                  BURLINGTON FLATS   NY      13315
OTSEGO MUTUAL FIRE INSURANCE COMPANY      143 ARNOLD RD                                                                                  BURLINGTON FLATS   NY      13315
OTSEGO MUTUAL INS CO                      PO BOX 40                                                                                      BURLINGTON FLATS   NY      13315
OTSEGO TOWN                               OTSEGO TOWN ‐ TAX COLLEC             PO BOX 0183                                               FLY CREEK          NY      13337
OTSEGO TOWN                               OTSEGO TWN TREASURER                 N3356 OTSEGO RD                                           RIO                WI      53960
OTSEGO TOWNSHIP                           OTSEGO TOWNSHIP ‐ TREASU             PO BOX 257                                                OTSEGO             MI      49078
OTSEGO TOWNSHIP                           PO BOX 257                                                                                     OTSEGO             MI      49078
OTSELIC VALLEY CEN SCH(C                  OTSELIC VALLEY CS‐ COLLE             PO BOX 167                                                SOUTH OTSELIC      NY      13155
OTTAWA COUNTY                             OTTAWA COUNTY ‐ TAX COLL             P.O. BOX 1024                                             MIAMI              OK      74355
OTTAWA COUNTY                             OTTAWA COUNTY ‐ TREASURE             307 N CONCORD ST, SUITE                                   MINNEAPOLIS        KS      67467
OTTAWA COUNTY                             OTTAWA COUNTY ‐ TREASURE             315 MADISON ST, ROOM 201                                  PORT CLINTON       OH      43452
OTTAWA COUNTY TREASURER                   PO BOX 1024                                                                                    MIAMI              OK      74355‐1024
OTTAWA TOWN                               OTTAWA TWN TREASURER                 W360 S3337 HWY 67                                         DOUSMAN            WI      53118




                                                                                                          Page 662 of 998
                                        19-10412-jlg                 Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    666 of 1004
Creditor Name                              Address1                               Address2                                        Address3                        City               State   Zip     Country
OTTER CREEK HOA                            14000 OTTER CREEK PKWY                                                                                                 LITTLE ROCK        AR      72210
OTTER CREEK HOMEOWNERS ASSOCIATION         14000 OTTER CREEK PKWY                                                                                                 LITTLE ROCK        AR      72210
OTTER CREEK TOWN                           DUNN COUNTY TREASURER                  800 WILSON AVERM 150                                                            MENOMONIE          WI      54751
OTTER CREEK TOWNSHIP                       OTTER CREEK TWP ‐ COLLEC               16 LINN TYRO RD                                                                 GREENVILLE         PA      16125
OTTER TAIL COUNTY                          OTTER TAIL COUNTY ‐ TREA               570 W FIR AVE                                                                   FERGUS FALLS       MN      56537
OTTER TAIL COUNTY TREASURER                570 FIR AVE W                                                                                                          FERGUS FALLS       MN      56537
OTTERBINE, KEVIN                           ADDRESS ON FILE
OTTERLAKE VILLAGE                          OTTERLAKE VILLAGE ‐ TREA               PO BOX 193                                                                      OTTER LAKE         MI      48464
OTTERSTEDT AGENCY                          540 SYLVAN AVE                                                                                                         ENGLEWOOD CLIFFS   NJ      07632
OTTEY, RACHEL                              ADDRESS ON FILE
OTTEY, STEPHANIE                           ADDRESS ON FILE
OTTO TOWN                                  OTTO TOWN‐ TAX COLLECTOR               8842 OTTO‐E. OTTO RD                                                            CATTARAUGUS        NY      14719
OTTO TOWNSHIP                              OTTO TOWNSHIP ‐ TREASURE               1444 E ARTHUR RD                                                                ROTHBURY           MI      49452
OTTS, JOHN                                 ADDRESS ON FILE
OTUN, TAOFIK                               ADDRESS ON FILE
OTZI, INC/RELIABLE RESTORATIONS            ALLEN DOUGLAS CURRY                    1685 S. COLORADO BLVD. S175                                                     DENVER             CO      80226
OUACHITA COUNTY                            OUACHITA COUNTY ‐ COLLEC               P O BOX 217                                                                     CAMDEN             AR      71711
OUACHITA COUNTY CLERK OF CIRCUIT           COURT                                  PO BOX 667                                                                      CAMDEN             AR      71701
OUACHITA PARISH                            OUACHITA PARISH ‐ COLLEC               300 ST JOHNRM 102                                                               MONROE             LA      71201
OUACHITA PARISH CLERK OF COURT             PO BOX 1862                                                                                                            MONROE             LA      71210
OUK, LINDA                                 ADDRESS ON FILE
OULU TOWN                                  OULU TWN TREASURER                     4060 EASTVIEW ROAD                                                              IRON RIVER         WI      54847
OURAY COUNTY                               OURAY COUNTY‐TREASURER                 P.O. BOX 149                                                                    OURAY              CO      81427
OURENSE INSURANCE INC                      13255 SW 137 AVE 106                                                                                                   MIAMI              FL      33186
OUTCALT, PATRICIA                          ADDRESS ON FILE
OUTDOOR CREATIONS TULSA                    & CAROL CARLSON                        9524 E 81ST STE B1531                                                           TULSA              OK      74133
OUTDOOR CREATIONS TULSA                    9524 E 81ST  B1531                                                                                                     TULSA              OK      74133
OUTER BANKS INS                            P O BOX 1918                                                                                                           KILL DEVIL HILLS   NC      27948
OUTFITTER ROOFING & CONSTRUCTION, LLC      4020 DALLAS ST,                                                                                                        FORT SMITH         AR      72903
OUTKA, BROOKE                              ADDRESS ON FILE
OUTKA, JULIE                               ADDRESS ON FILE
OUTLAND AND ASSOCIATES REAL ESTATE         ATTN: JAMES OUTLAND                    2665 SHELL BEACH RD, STE J1                                                     PISMO BEACH        CA      93449
OUTSOLVE, LLC                              3330 W ESPLANADE AVE SUITE 301                                                                                         METAIRIE           LA      70002
OUTSOLVE, LLC                              ATTN: GENERAL COUNSEL                  3330 W. ESPLANADE AVENUE                        SUITE 200                       METAIRIE           LA      70002
OUTSOLVE, LLC                              ATTN: LEGAL                            3330 W ESPLANADE AVE                            SUITE 301                       MATAIRIE           LA      70002
OUTSOLVE, LLC                              ATTN: LEGAL                            3330 W. ESPLANADE AVE                           SUITE 301                       METAIRIE           LA      70002
OUTSTANDING CONSTRUCTION, LLC              ABRAM GONZALEZ                         7408 AUTUMN BREEZE RD SW                                                        ALBUQUERQUE        NM      87121
OVATION SERVICES LLC                       8401 DATAPOINT DR STE 1000                                                                                             SAN ANTONIO        TX      78229
OVATION SERVICES, LLC                      HANY, MOORMAN, PASCHAL, P.C.           P. JACOB PASCHAL                                1300 11TH STREET, SUITE 405     HUNTSVILLE         TX      77340
OVER THE TOP ROOFERS LLC                   5036 DR PHI BLVD STE296                                                                                                ORLANDO            FL      32819
OVER THE TOP ROOFERS, LLC                  5036 DR. PHILLIPS BLVD., STE. 296                                                                                      ORLANDO            FL      32819
OVER THE TOP ROOFING                       9207 LEIGHTON AVENUE                                                                                                   LINCOLN            NE      68507
OVERBY SEAWALL COMPANY                     245 TOWN PARK DRIVE                    SUITE 200                                                                       KENNESAW           GA      30144
OVERBY‐SEAWELL  COMPANY                    ATTN: LEGAL                            245 TOWNPARK DRIVE                              RAVINE ONE SUITE 200            KENNESAW           GA      30144
OVERBY‐SEAWELL COMPANY                     ATTN: GENERAL COUNSEL                  245 TOWNPARK DRIVE                              SUITE 200                       KENNESAW           GA      30144
OVERBY‐SEAWELL COMPANY                     ATTN: PRESIDENT                        245 TOWNPARK DRIVE                              RAVINE ONE SUITE 200            KENNESAW           GA      30144
OVERBY‐SEAWELL COMPANY                     RYAN WOOD                              245 TOWN PARK DRIVE                             SUITE 200                       KENNESAW           GA      30144
OVERFIELD TOWNSHIP                         OVERFIELD TWP ‐ TAX COLL               5024 MISLEVY RD / POB 45                                                        LAKE WINOLA        PA      18625
OVERFLOWWORKS.COM                          25220 HANCOCK AVE STE 220                                                                                              MURRIETA           CA      92562
OVERHEAD DOOR & B LONG                     & EST CHRISTOPHER LONG                 1205 FORD ST                                                                    COLORADO SPRINGS   CO      80915
OVERHEAD ROOFING                           ROMI F. LUCAS                          10204 ROSS LAKE DR                                                              PEYTON             CO      80831
OVERISEL TOWNSHIP                          OVERISEL TOWNSHIP ‐ TREA               4216 144TH AVE                                                                  HAMILTON           MI      49419
OVERLOOK AT LOPATCONG COA                  PO BOX 24001                                                                                                           NEWARK             NJ      07101
OVERLOOK PROPERTY MANAGEMENT INC           6860 S YOSEMITE CT STE 2000                                                                                            CENTENNIAL         CO      80112
OVERLY & JOHNSON                           340 MAIN STREET                                                                                                        PARIS              KY      40361
OVERSON ROOFING LLC                        PO BOX 2160                                                                                                            MESA               AZ      85214
OVERTON COUNTY                             OVERTON COUNTY‐TRUSTEE                 317 E UNIVERSITY ST ‐ ST                                                        LIVINGSTON         TN      38570
OVERTON COUNTY TRUSTEE                     317 E UNIVERSITY STE 30                                                                                                LIVINGSTON         TN      38570
OVERTON, SHANNON                           ADDRESS ON FILE
OVID CITY                                  OVID CITY ‐ TREASURER                  PO BOX 138                                                                      OVID               MI      48866
OVID TOWNSHIP                              OVID TOWNSHIP ‐ TREASURE               381 S ANGOLA RD                                                                 COLDWATER          MI      49036
OVID TOWNSHIP                              OVID TOWNSHIP ‐ TREASURE               PO BOX 136                                                                      OVID               MI      48866
OVIEDO RFG ENTERPRISES                     INC                                    802 SOUTH HWY 27                                                                MINNEOLA           FL      34715
OVIL HERNANDEZ & VITA                      HERNANDEZ                              22502 SW 66TH AVE                                                               BOCA RATON         FL      33428
OW PROPERTY OWNERS ASSOCIATION, INC        8799 CHARLYA DR                                                                                                        ATHENS             TX      75752
OWASCO TOWN                                OWASCO TOWN‐ TAX COLLECT               2 BRISTOL AVE                                                                   AUBURN             NY      13021
OWATONNA MUTUAL INS                        P O BOX 245                                                                                                            OWATONNA           MN      55060
OWEGO TOWN                                 OWEGO TOWN‐TAX COLLECTOR               2354 STATE ROUTE 434                                                            APALACHIN          NY      13732
OWEGO VILLAGE                              OWEGO VILLAGE‐CLERK                    178 MAIN ST                                                                     OWEGO              NY      13827
OWEGO‐APALACHIN CS     (                   OWEGO‐APALACHIN CS‐COLLE               5 SHELDON GUILE BLVD                                                            OWEGO              NY      13827




                                                                                                                Page 663 of 998
                                           19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             667 of 1004
Creditor Name                                 Address1                                     Address2                                       Address3                       City               State   Zip          Country
OWEN CITY                                     OWEN CITY TREASURER                          PO BOX 67                                                                     OWEN               WI      54460
OWEN COUNTY                                   OWEN COUNTY ‐ SHERIFF                        102 N MADISON ST                                                              OWENTON            KY      40359
OWEN COUNTY                                   OWEN COUNTY ‐ TREASURER                      60 S. MAIN STREET                                                             SPENCER            IN      47460
OWEN D YNG CS CMD TN SC/                      OWEN D YNG CSD‐ TAX COLL                     M &T BANK /P.O. BOX 4862                                                      UTICA              NY      13504
OWEN J ROBERTS SCHOOL DI                      OWEN J ROBERTS SD ‐ COLL                     OJR SD C/O FULTON BANK P                                                      LANCASTER          PA      17604
OWEN L BOYD INS AGENCY                        908 S BROOKS ST                                                                                                            BRAZORIA           TX      77422
OWENDALE VILLAGE                              OWENDALE VILLAGE ‐ TREAS                     3628 7TH ST                                                                   OWENDALE           MI      48754
OWEN‐LYONS, TRICIA                            ADDRESS ON FILE
OWENS INS AGENCY INC                          1054 BIEDENHARN COVE                                                                                                       CLINTON            MS      39056
OWENS INSURANCE AGENCY                        5704 OLEANDER DR STE 101                                                                                                   WILMINGTON         NC      28403
OWENS INSURANCE AGENCY                        PO BOX 1375                                                                                                                CLINTON            MS      39060
OWENS INSURANCE GROUP                         1428 HILLCREST ROAD                                                                                                        MOBILE             AL      36995
OWENS RESTORATION                             OWENS RESTORATION LLC                        17810 STORAGE ROAD                                                            OMAHA              NE      68136
OWENS, CRAIG                                  ADDRESS ON FILE
OWENS, HELEN                                  ADDRESS ON FILE
OWENS, LINDSAY                                ADDRESS ON FILE
OWENS, WESLEY                                 ADDRESS ON FILE
OWENSBORO CITY                                OWENSBORO CITY ‐ TAX COL                     PO BOX 638                                                                    OWENSBORO          KY      42302
OWENTON CITY                                  CITY OF OWENTON ‐ CLERK                      220 S MAIN ST, CITY HALL                                                      OWENTON            KY      40359
OWINGSVILLE CITY                              CITY OF OWINGSVILLE ‐ CL                     PO BOX 639                                                                    OWINGSVILLE        KY      40360
OWLS HEAD TOWN                                OWLS HEAD TOWN ‐ TAX COL                     224 ASH POINT DRIVE                                                           OWLS HEAD          ME      04854
OWN IT PROPERTIES                             ROCHELLE JONES                               10521 JONES ROAD STE. 02‐C                                                    HOUSTON            TX      77065
OWNERS ASSOC. OF LONGFELLOW RUN CONDO         5622 CALIFORNIA AVE SW                                                                                                     SEATTLE            WA      98136
OWNERS INS                                    P O BOX 30315                                                                                                              LANSING            MI      48909
OWNERS INSURANCE CO                           P O  BOX 64358                                                                                                             ST PAUL            MN      55164
OWNERS INSURANCE COMPANY                      P O  BOX 30660                                                                                                             LANSING            MI      48909
OWOSSO CITY                                   OWOSSO CITY ‐ TREASURER                      301 W MAIN ST                                                                 OWOSSO             MI      48867
OWOSSO TOWNSHIP                               OWOSSO CHARTER TWP TREAS                     2622 W WILKINSON RD                                                           OWOSSO             MI      48867
OWSLEY COUNTY                                 OWSLEY COUNTY ‐ SHERIFF                      PO BOX 70                                                                     BOONEVILLE         KY      41314
OWYHEE COUNTY                                 OWYHEE COUNTY ‐ TREASURE                     PO BOX 128                                                                    MURPHY             ID      83650
OXFORD AREA SCHOOL DISTR                      KEYSTONE COLLECTIONS GRO                     POB 505                                                                       IRWIN              PA      15642
OXFORD AREA SCHOOL DISTRICT                   125 BELL TOWER LANE                                                                                                        OXFORD             PA      19363
OXFORD AREA SEWER AUTHORITY                   14 SOUTH THIRD STREET                                                                                                      OXFORD             PA      19363
OXFORD BORO                                   CHESTER COUNTY TREASURER                     313 W MARKET ST STE 3202                                                      WEST CHESTER       PA      19382
OXFORD CEN SCH (COMBINED                      OXFORD CEN SCH‐ TAX COLL                     NBT BANK PO BOX 511                                                           OXFORD             NY      13830
OXFORD CHARTER TOWNSHIP                       OXFORD TOWNSHIP ‐ TREASU                     300 DUNLAP RD                                                                 OXFORD             MI      48371
OXFORD CITY                                   OXFORD CITY‐TAX COLLECTO                     107 COURTHOUSE SQUARE                                                         OXFORD             MS      38655
OXFORD INSURANCE AGENCY                       PO BOX 370                                                                                                                 OXFORD             MA      01540
OXFORD TOWN                                   OXFORD TOWN ‐ TAX COLLEC                     486 OXFORD RD                                                                 OXFORD             CT      06478
OXFORD TOWN                                   OXFORD TOWN ‐ TAX COLLEC                     85 PLEASANT STREET                                                            OXFORD             ME      04270
OXFORD TOWN                                   OXFORD TOWN‐ TAX COLLECT                     PO BOX 271                                                                    OXFORD             NY      13830
OXFORD TOWN                                   OXFORD TOWN ‐TAX COLLECT                     325 MAIN STREET                                                               OXFORD             MA      01540
OXFORD TOWN                                   OXFORD TWN TREASURER                         W7592 FREEDOM RD                                                              OXFORD             WI      53952
OXFORD TOWNSHIP                               11 GREEN ST                                                                                                                OXFORD             NJ      07863
OXFORD TOWNSHIP                               OXFORD TWP ‐ TAX COLLECT                     526 KOHLER MILL RD                                                            NEW OXFORD         PA      17350
OXFORD TOWNSHIP                               OXFORD TWP‐TAX COLLECTOR                     11 GREEN STREET                                                               OXFORD             NJ      07863
OXFORD VILLAGE                                OXFORD VILLAGE ‐ TREASUR                     P.O. BOX 94                                                                   OXFORD             MI      48371
OXFORD VILLAGE                                OXFORD VILLAGE‐ CLERK                        PO BOX 866                                                                    OXFORD             NY      13830
OXFORD VILLAGE                                OXFORD VLG TREASURER                         PO BOX 122                                                                    OXFORD             WI      53952
OXFORD VILLAGE                                TAX COLLECTOR                                PO BOX 122                                                                    OXFORD             WI      53952
OXYGEN ASSOCIATION SERVICES, LLC              1489 WEST PALMETTO PARK ROAD, SUITE 505                                                                                    BOCA RATON         FL      33486
OYARO, ISAAC                                  ADDRESS ON FILE
OYEGOKE, ADEOYE                               ADDRESS ON FILE
OYOLA, PAUL                                   ADDRESS ON FILE
OYPRESS TEXAS LLOYDS                          13901 SUTTON PARK DR S                                                                                                     JACKSONVILLE       FL      32204
OYSTER ‐ GLOBAL HIGH YIELD                    MR. MICHAEL  KIRKPATRICK, MBA                MNG DIR & SR PORTFOLIO MNG                     1 MAYNARD DRIVE SUITE 3200     PARK RIDGE         NJ      07656‐1879
OYSTER BAY SCHOOLS                            JAMES STEFANICH, REC OF                      74 AUDREYAVENUE                                                               OYSTER BAY         NY      11771
OYSTER BAY TOWN                               JAMES STEFANICH ‐ REC OF                     74 AUDREY AVE                                                                 OYSTER BAY         NY      11771
OYSTER POINTE COVE COMMUNITY ASSOC., INC      11818 ROCK LANDING DR                        STE 204                                                                       NEWPORT NEWS       VA      23606
OZANICH INS BROKERS LTD                       3925 S ORCHARD ST                                                                                                          TACOMA             WA      98466
OZANNE, PAUL                                  ADDRESS ON FILE
OZARK BORDER ELECTRIC                         PO BOX 400                                                                                                                 POPLAR BLUFF       MO      63902
OZARK COUNTY                                  OZARK COUNTY ‐ COLLECTOR                     COURT SQUARE 9                                                                GAINESVILLE        MO      65655
OZARK GATEWAY REALTY, OGW LLC                 ATTN: LAURA CLUTE                            PO BOX 38                                                                     CHEROKEE VILLAGE   AR      72525
OZARK INS AGENCY                              3040 RAY WEILAND DR                                                                                                        BAKER              LA      70714
OZARK INS GROUP                               100 COTTONWOOD RD                                                                                                          HARRISON           AR      72601
OZELL SANDERS III 10‐29‐15                    PO BOX 2323                                                                                                                CONROE             TX      77305
OZENNE, ANDREA                                ADDRESS ON FILE
P & G BROKERAGE INC                           3923 FT HAMILTON PKWY                                                                                                      BROOKLYN           NY      11218
P & L TREE SERVICE                            ANDRES GONZALEZ                              137 VESTA ST                                                                  LONGVIEW           TX      75602




                                                                                                                        Page 664 of 998
                                     19-10412-jlg             Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       668 of 1004
Creditor Name                           Address1                                     Address2                                      Address3     City               State   Zip        Country
P & R CONSTRUCTION AND                  RYAN & MELISSA CROWLEY                       460 MOOREHOUSE HWY                                         FAIRFIELD          CT      06825
P & T GENERAL CONTRACTIN                & WENDY & VAN HOWELL                         2917 THRASHER AVE                                          ALBANY             GA      31721
P & T GENERAL CONTRACTIN                2917 THRASHER AVE                                                                                       ALBANY             GA      31721
P AND B PAINTING                        24106 COURTLAND OAKS ST                                                                                 KATY               TX      77494
P ASSETS INC                            6471 OAKCREST CIRCLE                                                                                    HUNTINGTON BEACH   CA      92648
P I U                                   P O BOX 2007                                                                                            EDMUNDS            WA      98020
P MORGAN ASSOCIATES LLC                 4008 LOUETTA RD 222                                                                                     SPRING             TX      77388
P&C INSURANCE                           PO BOX 356                                                                                              BIDDEFORD          ME      04005
P&D CONSTRUCTION /                      REMODELING                                   36 SHAND AVE                                               WARWICK            RI      02889
P&P CONSTRUCTION GROUP, LLC             8136 OLD KEENE MILL ROAD, SUITE A206                                                                    SPRINGFIELD        VA      22152
P.G. TWO HOMEOWNERS, INC.               1650 N.W. 68TH AVENUE                                                                                   MARGATE            FL      33063
P.J. FITZPATRICK, INC.                  21 INDUSTRIAL BLVD                                                                                      NEW CASTLE         DE      19720
P.O.A.S.C.                              P.O. BOX 388                                                                                            LILLIAN            AL      36549
P.W. STEPHENS ENVIROMENTAL INC.         MONICA CARY                                  15201 PIPELINE LANE                                        HUNTINGTON BEACH   CA      92469
P3 INS SERVICE                          111‐A CANADA ST                                                                                         OJAI               CA      93023
PA DEPARTMENT OF REVENUE                BUREAU OF INDIVIDUAL TAXES                   PO BOX 280603                                              HARRISBURG         PA      17128‐0603
PA DEPT OF REVENUE                      1101 S FRONT ST                                                                                         HARRISBURG         PA      17106
PA INVESTMENT &                         CONSTRUCTION LLC                             1031 ARROW HILL                                            HOUSTON            TX      77077
PA MUNICIPAL SERVICE CO                 336 DELAWARE AVE DEPT U                                                                                 OAKMONT            PA      15139
PA REO INC.                             ATTN: GERRY GALSTER                          759 BRISTOL PIKE                                           BENSALEM           PA      19020
PA REO, INC                             759 BRISTOL PIKE                                                                                        BENSALEM           PA      19020
PA REO, INC.                            7259 BRISTOL PIKE                                                                                       BENSALEM           PA      19020
PA VS ROOFING                           CARITA R VARGAS                              6723 MIRE HWY                                              CHURCH POINT       LA      70525
PAAUILO CAMP COMMUNITY ASSOCIATION      P.O. BOX 446                                                                                            PAAUILO            HI      96776
PABCO SERVICES, LLC                     1136 FALLBROOK TRAIL                                                                                    ALLEGAN            MI      49010
PABLO (PAUL) VILLARREAL JR., PCC        HIDALGO COUNTY TAX ASSESSOR ‐ COLLECTOR      PO BOX 178                                                 EDINBURG           TX      78540
PABLO ROJO                              7186 S SUSANA DR                                                                                        TUCSON             AZ      85756
PABST, SYBIL                            ADDRESS ON FILE
PACE, AMAHDIYYA                         ADDRESS ON FILE
PACER SERVICE CENTER                    P.O. BOX  71364                                                                                         PHILADELPHIA       PA      19176‐1364
PACES CONTRACT SERV LLC                 110 ANDREW DR                                                                                           STOCKBRIDGE        GA      30281
PACES CONTRACTING SERVICES, LLC.        110 ANDREW DRIVE                                                                                        STOCKBRIDGE        GA      30281
PACHECO, BRIAN                          ADDRESS ON FILE
PACHECO, MARCO                          ADDRESS ON FILE
PACHNER EXTERIORS LLC                   5790 YUKON ST SUITE 105                                                                                 ARVADA             CO      80002
PACIFIC APPRAISAL CONSULTANTS INC       1400 CHESTER AVE STE L                                                                                  BAKERSFIELD        CA      93301
PACIFIC COUNTY                          PACIFIC COUNTY ‐ TREASUR                     PO BOX 98                                                  SOUTH BEND         WA      98586
PACIFIC COUNTY TREASURER                300 MEMORIAL DRIVE                                                                                      SOUTH BEND         WA      98586
PACIFIC EMPLOYERS INS CO                1601 CHESTNUT STREET                                                                                    PHILADELPHIA       PA      19192
PACIFIC ENTERPRISES LLC                 1726 REISTERSTOWN RD                         SUITE 212                                                  PIKESVILLE         MD      21208
PACIFIC GUARDIAN CENTER                 733 BISHOP STREET STE 1270                                                                              HONOLULU           HI      96813
PACIFIC GUARDIAN CENTER                 C/O PACIFIC GUARDIAN CENTER MANAGEMENT       733 BISHOP ST, SUITE 1270                                  HONOLULU           HI      96813
PACIFIC HOMES BEACH CLUB HOA            3339 NE AVERY ST                                                                                        NEWPORT            OR      97365
PACIFIC INS                             P O  BOX 1140                                                                                           HONOLULU           HI      96807
PACIFIC MANAGEMENT COMPANY              2131 G STREET                                                                                           BAKERSFIELD        CA      93301
PACIFIC NORTH HOMES LLC                 6816 S HUSON ST                                                                                         TACOMA             WA      98409
PACIFIC PRO & NOEL LOPEZ                PASCUAL & CYNTHIA LOPEZ                      PO BOX 78894                                               CORONA             CA      92877
PACIFIC RIM CR LLC                      10016EDMONDS WY STE C154                                                                                EDMONDS            WA      98020
PACIFIC ROOFING INC.                    JUAN GARCIA                                  1201 FRIO LANE                                             GARLAND            TX      75040
PACIFIC SELECT FUND                     FLOATING RATE LOAN PORTFOLIO
PACIFIC SHORES CONST                    33320 RHINE AVE                                                                                         TEMECULA           CA      92592
PACIFIC SPECIALTY INS                   5515 E LA PALMA 150                                                                                     ANAHEIM            CA      92807
PACIFIC SPECIALTY INS                   8185 EAST KAISER BLVD                                                                                   ANAHEIM            CA      92808
PACIFIC SPECIALTY INS                   P O BOX 40                                                                                              ANAHEIM            CA      92815
PACIFIC TOWN                            PACIFIC TWN TREASURER                        PO BOX 857                                                 PORTAGE            WI      53901
PACIFIC VINTAGE OWNERS ASSOCIATION      PO BOX 95606                                                                                            LAS VEGAS          NV      89193
PACKARD, MATTHEW                        ADDRESS ON FILE
PACKER, CLARENCE                        ADDRESS ON FILE
PACKWAUKEE TOWN                         PACKWAUKEE TWN TREASURER                     PO BOX 412                                                 PACKWAUKEE         WI      53953
PADABED, JULIA                          ADDRESS ON FILE
PADDOCK HOA, INC                        P.O. BOX 219223                                                                                         HOUSTON            TX      77218
PADDOCK LAKE VILLAGE                    PADDOCK LAKE VLG TREASUR                     6969 236TH AVENUE                                          SALEM              WI      53168
PADDOCK VILLAS HOA, INC                 1136 NE 14TH STREET                                                                                     OCALA              FL      34470
PADEN INSURANCE AGENCY                  1608 E SPURCE SUITE 500                                                                                 PORTALES           MI      88130
PADGETT LAW GROUP                       6267 OLD WATER OAK RD STE 203                                                                           TALLAHASEE         FL      32312
PADGETT LAW GROUP                       6267 OLD WATER OAK RD STE 203                                                                           TALLAHASSEE        FL      32312
PADGETT LAW GROUP                       ATTN: TIMOTHY D. PADGETT                     6267 OLD WATER OAK RD STE 203                              TALLAHASSEE        FL      32312
PADGETT LAW GROUP                       NICKI ST. LOUIS                              6267 OLD WATER OAK ROAD SUITE 200                          TALLAHASSEE        FL      32312
PADGETT LAW GROUP                       SUITE 200                                    6267 OLD WATER OAK RD                                      TALLAHASSEE        FL      32312
PADGETT, JAMES                          ADDRESS ON FILE




                                                                                                                 Page 665 of 998
                                       19-10412-jlg                 Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    669 of 1004
Creditor Name                              Address1                               Address2                                     Address3                        City              State   Zip          Country
PADGETTS CLEANING & REST                   & RONNIE&LAVETTE GIBSON                535 NEW JERSEY ST                                                            REDLANDS          CA      92373
PADGETTS CLEANING & REST                   535 NEW JERSEY STREET                                                                                               REDLANDS          CA      92373
PADGETTS CLEANING & RESTORATION, INC.      535 NEW JERSEY STREET                                                                                               REDLANDS          CA      92373
PADILLA TREE SERVICE                       PO BOX 752                                                                                                          THOUSAND PALMS    CA      92276
PADILLA, HEIDI                             ADDRESS ON FILE
PADILLA, THALIA                            ADDRESS ON FILE
PADRON CONSTRUCTION, INC.                  10315 SW 129 COURT                                                                                                  MIAMI             FL      33186
PADUCAH CITY                               CITY OF PADUCAH ‐ CLERK                PO BOX 2267                                                                  PADUCAH           KY      42002
PAE, MONICA                                ADDRESS ON FILE
PAETEC COMMUNICATIONS, INC.                ATTN: GENERAL COUNSEL                  ONE PAETEC PLAZA                             600 WILLOWBROOK OFFICE PARK     FAIRPORT          NY      14450
PAEZ ROOFING & SIDING                      1224 AV G                                                                                                           GALVESTON         TX      77550
PAGANO, MARIA                              ADDRESS ON FILE
PAGE APPRAISAL COMPANY LLC                 PO BOX 20364                                                                                                        CHEYENNE          WY      82003
PAGE BUILDERS LLC                          281 STARLIGHT PT                                                                                                    NATCHITOCHES      LA      71457
PAGE CHAFFIN AND RIGGINS                   8122 WALNUT RUN                                                                                                     CORDOVA           TN      38018
PAGE COUNTY                                PAGE COUNTY ‐ TREASURER                103 S COURT STREET, SUIT                                                     LURAY             VA      22835
PAGE COUNTY                                PAGE COUNTY ‐ TREASURER                PO BOX 224                                                                   CLARINDA          IA      51632
PAGE, BONITA                               ADDRESS ON FILE
PAGE, EARL                                 ADDRESS ON FILE
PAGE, JAZMIN                               ADDRESS ON FILE
PAGE, SHAUNDRA                             ADDRESS ON FILE
PAGOSA AREA WATER & SANITATION DISTRICT    100 LYN AVE.                           PO BOX 4610                                                                  PAGOSA SPRINGS    CO      81147
PAGOSA LAKES PROPERTY OWNERS ASSOCIATION   230 PORT AVE                                                                                                        PAGOSA SPRINGS    CO      81147
PAH, INC.                                  35 DANBURY ROAD                                                                                                     NEW MILFORD       CT      06776
PAHER CONSTRUCTION CORP                    3650 SW 88 CT                                                                                                       MIAMI             FL      33165
PAIGE CARLOVSKY                            DAVID KRIEGER, ESQ.                    HAINES & KRIEGER                             8985 S. EASTERN AVE #350        LAS VEGAS         NV      89123
PAIGE LAW GROUP TRUST ACCOUNT              PAIGE LAW GROUP, P.A.                  9500 SOUTH DADELAND BOULEVARD, SUITE 550                                     MIAMI             FL      33156
PAIGES HOME IMPROVEMENT                    MICHAEL I. PAIGE JR.                   4610 BLAYDES CORNER ROAD                                                     SPOTSYLVANIA      VA      22551
PAINE ANDERSON PROPERTIES INC              P O BOX 195771                                                                                                      WINTER SPRINGS    FL      32719‐5771
PAINT BORO                                 PAINT BORO ‐ TAX COLLECT               406 HUGH STREET                                                              WINDBER           PA      15963
PAINT ETC                                  3527 GILMER RD                                                                                                      LONGVIEW          TX      75604
PAINT TOWNSHIP                             PAINT TWP ‐ TAX COLLECTO               1741 BASIN DR., SUITE 1                                                      WINDBER           PA      15963
PAINT TOWNSHIP S.D./CONE                   PAINT TWP SD ‐ TAX COLLE               1741 BASIN DR., SUITE 1                                                      WINDBER           PA      15963
PAINT TOWNSHIP S.D./WIND                   PAINT TWP SD ‐ TAX COLLE               1741 BASIN DR., SUITE 1                                                      WINDBER           PA      15963
PAINTED COVE AT INDIAN WELLS H.O.A.        P O BOX 1398                                                                                                        PALM DESERT       CA      92261
PAINTED DESERT COMMUNITY ASSOCIATION       5550 PAINTED MIRAGE RD., STE. 120                                                                                   LAS VEGAS         NV      89149
PAINTED TREE SWIM & RACQUET ASSOCIATION    PO BOX 102                                                                                                          BELMONT           NC      28012
PAINTING AND HOME REMODELING               JOSE VALADEZ                           JOSE VALADEZ                                 7903 WESTBANK AVENUE            HOUSTON           TX      77064
PAINTING BY DAVID INC.                     PAINTING BY DAVID INC.                                                                                              MIAMI SPRINGS     FL      33166
PAINTING BY PHIL BOYETTE                   11920 COCHRAN RD.                                                                                                   MT. VERNON        OH      43050
PAINTING UNLIMITED & AD HOME IMPROVEMENT   ALAN DUNBAR                            2077 FERNWOOD CIR.                                                           AUGUSTA           GA      30906
PAINTSVILLE CITY                           CITY OF PAINTSVILLE ‐ CL               P O BOX 1588                                                                 PAINTSVILLE       KY      41240
PAISANO INS AGENCY                         3600 N 23RD                                                                                                         MCALLEN           TX      78501
PAISANO INSURANCE AGENCY                   3405 N WARE RD STE 5                                                                                                MCALLEN           TX      78504
PAKEL, RAYMOND                             ADDRESS ON FILE
PAL APPRAISAL SERVICES                     PAUL A. LUCY                           10632 QUEZADA AVENUE                                                         EL PASO           TX      79935
PALA MESA VILLAS HOA                       P. O. BOX 463100                                                                                                    ESCONDIDO         CA      92046‐3100
PALACIO, JENELLE                           ADDRESS ON FILE
PALACIO, MARIA                             ADDRESS ON FILE
PALACIOS ISD                               PALACIOS ISD ‐ TAX COLLE               1209 12TH ST                                                                 PALACIOS          TX      77465
PALACIOS ROOFING AND                       CHARLOTTE STOVALL                      2408 RUNNER ST                                                               BIG SPRING        TX      79720
PALACIOS ROOFING HOME                      IMPROVEMENT                            2408 RUNNELS ST                                                              BIG SPRING        TX      79720
PALACIOS ROOFING HOME IMPROVEMENT          ALVARO PALACIOS                        ALVARO PALACIOS                              2408 RUNNELS ST                 BIG SPRING        TX      79720
PALACIOS, CHRISTINA                        ADDRESS ON FILE
PALACIOS, IMOGENE                          ADDRESS ON FILE
PALACIOS, LORENZO                          ADDRESS ON FILE
PALADIN CLUB VIII                          5500 SKYLINE DRIVE SUITE 6                                                                                          WILMINGTON        DE      19808
PALADIN INSURANCE AGENCY                   100 LANIDEX PL SUITE204                                                                                             PARSIPPANY        NJ      07054
PALADIN INSURANCE GROUP                    PO BOX 2295                                                                                                         MURRELS INLET     SC      29576
PALADIN ROOFING                            JOHN H. SCHREURS                       JOHN H. SCHREURS                             7810 W PEORIA AVE  147          PEORIA            AZ      85345
PALAFOX MAINTENANCE LLC.                   12539 N 73 AVE.                                                                                                     PEORIA            AZ      85381
PALASIESKI, WILLIAM                        ADDRESS ON FILE
PALATINE BRIDGE VILLAGE                    PALATINE BRIDGE VILL‐COL               PO BOX 208                                                                   PALATINE BRIDGE   NY      13428
PALATINE TOWN                              PALATINE TOWN ‐ TAX COLL               P.O. BOX 40                                                                  PALATINE BRIDGE   NY      13428
PALECO, INC DBA PATRICK ROOFING            7018 SPRING‐CYPRESS RD                                                                                              SPRING            TX      77379
PALERMO TOWN                               PALERMO TOWN ‐ TAX COLLE               P.O. BOX 78                                                                  PALERMO           ME      04354
PALERMO TOWN                               PALERMO TOWN‐TAX COLLECT               53 CO RT 35                                                                  FULTON            NY      13069
PALERRA, INC.                              ATTN: CFO                              3945 FREEDOM CIRCLE                          SUITE 560                       SANTA CLARA       CA      95054
PALEY‐HOWARD, LATRICIA                     ADDRESS ON FILE
PALISADES HOA                              7484 CANDLEWOOD RD  STE H                                                                                           HANOVER           MD      21076




                                                                                                             Page 666 of 998
                                       19-10412-jlg               Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         670 of 1004
Creditor Name                              Address1                                    Address2                                       Address3                             City                State   Zip          Country
PALISADES HOMEOWNERS ASSOCIATION INC       147 OLD SOLOMONS ISLAND ROAD SUITE 400                                                                                          ANNAPOLIS           MD      21401
PALISADES INS                              C/O PLYMOUTH ROCK                           P O BOX 55164                                                                       BOSTON              MA      02205
PALISADES INS                              P O BOX 55164                                                                                                                   BOSTON              MA      02205
PALISADES P & C INS                        P O BOX 856325                                                                                                                  LOUISVILLE          KY      40285
PALISADES PARK BORO                        PALISADES PARK BORO ‐COL                    275 BROAD AVENUE                                                                    PALISADES PARK      NJ      07650
PALISADES S.D./BRIDGETON                   PETER ROSSWAAG ‐ TAX COL                    1774 RIVER RD.                                                                      UPPER BLACK EDDY    PA      18972
PALISADES S.D./DURHAM TO                   PALISADES SD ‐ TAX COLLE                    P.O. BOX 44                                                                         DURHAM              PA      18039
PALISADES S.D./NOCKAMIXO                   PALISADES SD ‐ TAX COLLE                    PO BOX 148                                                                          REVERE              PA      18953
PALISADES S.D./SPRINGFIE                   DEBORAH ANN YERGER‐TAX C                    2875 RICHLANDTOWN PIKE                                                              COOPERSBURG         PA      18036
PALISADES S.D./TINICUM T                   PALISADES SD ‐ TAX COLLE                    366 CAFFERTY RD                                                                     PIPERSVILLE         PA      18947
PALISADES SAFETY                           407 R MYSTIC AVE 22                         CO CBT ITEMS PC                                                                     MEDFORD             MA      02155
PALISADES SD/ RIEGELSVIL                   TAMMY MACALUSO ‐ TAX COL                    615 EASTON RD                                                                       RIEGELSVILLE        PA      18077
PALKO, DENISE                              ADDRESS ON FILE
PALKO, RYAN                                ADDRESS ON FILE
PALLANT INS AGENCY                         P O BOX 11800                                                                                                                   FT LAUDERDALE       FL      33339
PALM AIRE COUNTRY CLUB                     CONDO ASSOC. NO 11, INC                     3500 GATEWAY DRIVE, # 202                                                           POMPANO BEACH       FL      33069
PALM AIRE COUNTRY CLUB                     CONDO ASSOC. NO. 4 INC.                     3500 GATEWAY DRIVE, # 202                                                           POMPANO BEACH       FL      33069
PALM AVE GARDENS COND INC                  3800 PALM AVE                                                                                                                   HIALEAH             FL      33012
PALM BAY CLUB HOMEOWNERS                   CONODMINIUM ASSOC., INC                     5101 SW 160 AVENUE                                                                  SOUTHWEST RANCHES   FL      33331
PALM BAY COLONY HOA, INC.                  2379 ERSOFF BLVD                                                                                                                PALM BAY            FL      32905
PALM BAY UTILITIES                         P.O. BOX 850001                                                                                                                 ORLANDO             FL      32885
PALM BEACH CNTY. BOARD OF CNTY. COMM'RS    301 NORTH OLIVE AVENUE                                                                                                          WEST PALM BEACH     FL      33401
PALM BEACH CNTY. PLANNING,                 ZONING & BUILDING DEPT.                     2300 NORTH JOG ROAD                                                                 WEST PALM BEACH     FL      33411
PALM BEACH COUNTY                          2300 N JOG ROAD                                                                                                                 WEST PALM BEACH     FL      33411
PALM BEACH COUNTY                          FL DEPARTMENT OF HEALTH PALM                BEACH COUNTY, LEGAL OFFICE                     P.O. BOX 29, 800 CLEMATIS STREET     WEST PALM BEACH     FL      33401
PALM BEACH COUNTY                          PALM BEACH CO‐TAX COLLEC                    301 N OLIVE AVE ‐ 3RD FL                                                            WEST PALM BCH       FL      33401
PALM BEACH COUNTY CLERK OF COURT           205 NORTH DIXIE HWY                                                                                                             WEST PALM BEACH     FL      33401
PALM BEACH COUNTY TAX COLLECTOR            301 N OLIVE AVE 3RD FLOOR                                                                                                       WEST PALM BEACH     FL      33401
PALM BEACH COUNTY TAX COLLECTOR            PO BOX 3353                                                                                                                     WEST PALM BEACH     FL      33402
PALM BEACH COUNTY WATER UTILITIES DEPT     9045 JOG ROAD                                                                                                                   BOYNTON BEACH       FL      33472
PALM BEACH COUNTY WATER UTILITIES DEPT.    P. O. BOX 24740                                                                                                                 WEST PALM BEACH     FL      33416
PALM BEACH HOME REPAIRS                    ARACELLI & AMI SHABBOT                      251 BRADLEY PLACE 1                                                                 SOUTH PALM BEACH    FL      33480
PALM BEACH LEISUREVILLE                    1007 OCEAN DRIVE                                                                                                                BOYNTON BEACH       FL      33426
PALM BEACH LEISUREVILLE C.A. INC           1007 OCEAN DRIVE                                                                                                                BOYNTON BEACH       FL      33426
PALM BEACH PARK                            101 PALM DRIVE                                                                                                                  SAN CLEMENTE        CA      92672
PALM CANYON VILLAS HOA                     C/O BALDWIN REAL ESTATE MGNT                50 E. FOOTHILL BLVD, SUITE 200                                                      ARCADIA             CA      91006
PALM CHASE CONDOMINIUM ASSOCIATION, INC.   IRENE DIAZ                                  10755 PALM LAKE AVE                                                                 BOYNTON BEACH       FL      33437
PALM COAST UTILITIES                       2 UTILITY DRIVE                                                                                                                 PALM COAST          FL      32137
PALM COLONY CLUB CONDO ASSOC., INC         2700 N HWY AIA                                                                                                                  INDIALANTIC         FL      32903
PALM CONST & DESIGN GRP                    12491 SW 134TH CT 20                                                                                                            MIAMI               FL      33186
PALM DESERT GREENS ASSOC                   73750 COUNTRY CLUB DRIVE                                                                                                        PALM DESERT         CA      92260
PALM DESERT GREENS ASSOCIATION, INC.       73750 COUNTRY CLUB DRIVE                                                                                                        PALM DESERT         CA      92260
PALM DESERT TENNIS CLUB HOA                48240 RACQUET LANE                                                                                                              PALM DESERT         CA      92260
PALM EAST GARDENS INC.                     1850 WEST 56TH STREET                                                                                                           HIALEAH             FL      33012
PALM GARDEN CLUB HOMEOWNERS ASSOCIATION    1800 CLUB GARDENS DRIVE, N.E.                                                                                                   PALM BAY            FL      32905
PALM GROVE ASSOCIATION, INC.               ADVANTAGE PROPERTY MANAGEMENT LLC           1111 S.E. FEDERAL HIGHWAY STE 100                                                   STUART              FL      34994
PALM HARBOR HOMES INC                      15301 SPECTRUM DR STE 550                                                                                                       ADDISON             TX      75001
PALM RESIDENTIAL APPRAISALS LLC            509 WEST AMHERST CIR                                                                                                            SATELLITE BEACH     FL      32937
PALM ROOFING CORP.                         16990 SW 96TH COURT                                                                                                             MIAMI               FL      33157
PALM SPRINGS II CONDO ASSOC. INC           C/O CASTLE MANAGEMENT                       12270 SW 3RD ST                                                                     PLANTATION          FL      33325
PALM SPRINGS III CONDOMINIUM ASSOCIATION   7390 NW 18TH ST                                                                                                                 MARGATE             FL      33063
PALM VALLEY COUNTRY CLUB                   2951 28TH STREET                                                                                                                SANTA MONICA        CA      90405
PALM VALLEY HOMEOWNERS ASSOCIATION, INC    42635 MELANIE PLACE SUITE 103                                                                                                   PALM DESERT         CA      92261
PALM WEST GARDENS, INC.                    1950 W 56 STREET                                                                                                                HIALEAH             FL      33012
PALMAR INC. / T.A. ‐                       JEFFERSON ASSOCIATES                        PALMAR INC.                                    3 CORAL ST.                          EDISON              NJ      08837
PALMDALE WATER DISTRICT                    2029 EAST AVE Q                                                                                                                 PALMDALE            CA      93550
PALMER CLUB @ PRESTANCIA CONDO #1 ASSOC    3731 SARASOTA SQ BLVD                                                                                                           SARASOTA            FL      34238
PALMER PLANTATION MUD  1                   PALMER PLANTATION MUD 1                     P O BOX 1368                                                                        FRIENDSWOOD         TX      77549
PALMER PLANTATION MUD  2                   PALMER PLANTATION MUD 2                     P O BOX 1368                                                                        FRIENDSWOOD         TX      77549
PALMER PROPERTY MANAGEMENT                 PO BOX 494437                                                                                                                   PORT CHARLOTTE      FL      33949‐4437
PALMER RANCH MASTER POA INC                6142 CLARK CENTER AVENUE                                                                                                        SARASOTA            FL      34238
PALMER RANCH MASTER POA, INC.              6142 CLARK CENTER AVENUE                                                                                                        SARASOTA            FL      34238
PALMER SQUARE CAPITAL SPECIAL              SITUATIONS FUND LP
PALMER SQUARE OPPORTUNISTIC                CREDIT FUND, LP
PALMER TOWN                                PALMER TOWN ‐ TAX COLLEC                    4417 MAIN STREET                                                                    PALMER              MA      01069
PALMER TOWNSHIP                            PALMER TWP ‐ TAX COLLECT                    3 WELLER PLACE                                                                      EASTON              PA      18045
PALMER TWP. NORTHAMPTON CNTY.,             PENNSYLVANIA                                3 WELLER PLACE                                                                      PALMER              PA      18045
PALMER, ALLEN                              ADDRESS ON FILE
PALMER, ELIZABETH                          ADDRESS ON FILE
PALMER, JORDAN                             ADDRESS ON FILE




                                                                                                                    Page 667 of 998
                                      19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                671 of 1004
Creditor Name                              Address1                           Address2                                      Address3                         City            State   Zip          Country
PALMER, TARA                               ADDRESS ON FILE
PALMERTON BORO  BORO BIL                   LISA M NEMETH ‐ TAX COLL           821 FIRST STREET                                                               PALMERTON       PA      18071
PALMERTON BORO  COUNTY B                   LISA M NEMETH ‐ TAX COLL           821 FIRST STREET                                                               PALMERTON       PA      18071
PALMERTON S.D./BOWMANSTO                   PALMERTON AREA SD ‐ COLL           524 SPRING STREET                                                              BOWMANSTOWN     PA      18030
PALMERTON S.D./LOWER TOW                   NICOLE JAHELKA ‐TAX COLL           450 DELAWARE AVE                                                               PALMERTON       PA      18071
PALMERTON S.D./PALMERTON                   LISA NEMETH ‐ TAX COLLEC           821 1ST STREET                                                                 PALMERTON       PA      18071
PALMERTON S.D./TOWAMENSI                   PALMERTON AREA SD ‐ COLL           40 BERGER STREET                                                               KUNKLETOWN      PA      18058
PALMETTO CITY ‐ COWETA                     PALMETTO CITY‐TAX COLLEC           PO BOX 190                                                                     PALMETTO        GA      30268
PALMETTO CITY ‐ FULTON                     PALMETTO CITY‐TAX COLLEC           509 TOOMBS STREET                                                              PALMETTO        GA      30268
PALMETTO COVE HOA                          P. O. BOX 30746                                                                                                   SAVANNAH        GA      31410
PALMETTO DESIGN & RENOVATION CONTRACTORS   121 CENTRUM DRIVE SUITE 3                                                                                         IRMO            SC      29063
PALMETTO FIN CNSLTNTS                      111 E LIBRARY HILL LN                                                                                             LEXINGTON       SC      29072
PALMETTO GARDENS NORTH CONDO ASSOC.        P.O. BOX 160310                                                                                                   HIALEAH         FL      33016
PALMETTO GARDENS NORTH CONDO ASSOC. INC    P O BOX 160310                                                                                                    HIALEAH         FL      33016
PALMETTO GROUP CONSTRUCTION                1500 HWY 72‐221E                                                                                                  GREENWOOD       SC      29649
PALMETTO INS ASSOC LLC                     1807 NORTH BOULEVARD                                                                                              ANDERSON        SC      29621
PALMETTO PINES HOA                         P.O.BOX 970337                                                                                                    COCONUT CREEK   FL      33097
PALMIER, CASSANDRA                         ADDRESS ON FILE
PALMIOTTO, ANTHONY                         ADDRESS ON FILE
PALMYRA BORO                               LEBANON COUNTY ‐ TREASUR           400 S 8TH ST. ‐ RM 103                                                         LEBANON         PA      17042
PALMYRA BORO                               PALMYRA BORO ‐TAX COLLEC           20 WEST BROAD STREET                                                           PALMYRA         NJ      08065
PALMYRA FARMERS MUTUAL                     PO BOX 128                                                                                                        FRANKLIN        MN      55333
PALMYRA HARBOUR COA                        2000 HARBOUR DR                                                                                                   PALMYRA         NJ      08065
PALMYRA HARBOUR CONDOMINIUM ASSOC.         2000 HARBOUR DR                                                                                                   PALMYRA         NJ      08065
PALMYRA S.D./NORTH LONDO                   KEYSTONE COLLECTIONS               546 WENDEL ROAD                                                                IRWIN           PA      15642
PALMYRA S.D./PALMYRA BOR                   KEYSTONE COLLECTIONS               546 WENDEL ROAD                                                                IRWIN           PA      15642
PALMYRA S.D./SOUTH LONDO                   KEYSTONE COLLECTIONS               546 WENDEL ROAD                                                                IRWIN           PA      15642
PALMYRA TOWN                               PALMYRA TOWN ‐ TAX COLLE           1180 CANANDAIGUA RD                                                            PALMYRA         NY      14522
PALMYRA TOWN                               PALMYRA TOWN ‐ TAX COLLE           4 MADAWASKA ROAD                                                               PALMYRA         ME      04965
PALMYRA TOWN                               PALMYRA TWN TREASURER              PO BOX 519                                                                     PALMYRA         WI      53156
PALMYRA TOWNSHIP                           PALMYRA TWP ‐ TAX COLLEC           120 MADISON AVE                                                                HAWLEY          PA      18428
PALMYRA TOWNSHIP                           PALMYRA TWP ‐ TAX COLLEC           148 GUMBLETOWN ROAD                                                            PAUPACK         PA      18451
PALMYRA TOWNSHIP                           TAX COLLECTOR                      PO BOX 97                                                                      PALMYRA         MI      49268
PALMYRA VILLAGE                            PALMYRA VILLAGE ‐ CLERK            144 EAST MAIN STREET                                                           PALMYRA         NY      14522
PALMYRA VILLAGE                            PALMYRA VLG TREASURER              PO BOX 380                                                                     PALMYRA         WI      53156
PALMYRA‐MACEDON CS(CMB T                   PALMYRA‐MACEDON CS ‐ COL           1180 CANANDAIGUA RD                                                            PALMYRA         NY      14522
PALO ALTO BORO                             PALO ALTO BORO ‐ TAX COL           118 W BACON ST                                                                 PALO ALTO       PA      17901
PALO ALTO COUNTY                           PALO ALTO COUNTY ‐ TREAS           PO BOX 77                                                                      EMMETSBURG      IA      50536
PALO MTL FIRE                              P O BOX 106                                                                                                       AURORA          MN      55705
PALO PINTO COUNTY                          PALO PINTO COUNTY ‐ COLL           P O BOX 160                                                                    PALO PINTO      TX      76484
PALO VERDE IRR DIST                        PALO VERDE IRRIGATION DI           180 W 14TH AVENUE                                                              BLYTHE          CA      92225
PALOMA II HOA                              330 CALLE DE LAS BANDEROLAS                                                                                       GREEN VALLEY    AZ      85614
PALOMAR PROPERTIES                         1005 COURT STREET                  SUITE 2                                                                        PUEBLO          CO      81003
PALOMAR SPECIALTY                          7979 IVANHOE AVE 500                                                                                              LA JOLLA        CA      92037
PALOMAR SPECIALTY                          PO BOX 230                                                                                                        FORT WORTH      TX      76101
PALOMINO, ELIZABETH                        ADDRESS ON FILE
PALOMINO, LUIS                             ADDRESS ON FILE
PALOUSEK OVERHEAD DOORS INC                3304 B KEGLEY LN                                                                                                  TEMPLE          TX      76502
PAM AUDIS & STEVEN AUDIS                   ADDRESS ON FILE
PAM BASSEL TRUSTEE                         6100 WESTERN PLACE STE 1050                                                                                       FORT WORTH      TX      76107
PAM NUNLEY INSURANCE                       1953 SAM RITTENBERG BLVD           SUITE B                                                                        CHARLESTON      SC      29407
PAM TOBIN AGENCY                           123 S MAIN ST                                                                                                     ST ALBANS       VT      05478
PAM WILLIAMS                               ADDRESS ON FILE
PAMELA H. HODGES                           JONATHAN R. ZIPRICK                ZIPROCK & CRAMER, LLP                         1233 BROOKSIDE AVE., STE A       REDLAND         CA      92373‐4402
PAMELA HANSON                              ADDRESS ON FILE
PAMELA HOLLUMS                             ADDRESS ON FILE
PAMELA L. MOORE, ET AL.                    PHILLIP M. PERRY, ESQ.             P.O. BOX 91                                                                    FORT EDWARD     NY      12828
PAMELA MCINTOSH                            ADDRESS ON FILE
PAMELA MCKENZIE                            ADDRESS ON FILE
PAMELA MOREAUX                             ADDRESS ON FILE
PAMELA ROBICHAUX AGENCY                    3501 TURTLE CREEK DRIVE 104                                                                                       PORT ARTHUR     TX      77642
PAMELA VANHOOSE                            JOSEPH Y. HONG                     HONG LAW OFFICES LIMITED                      10781 WEST TWAIN AVENUE #100     LAS VEGAS       NV      89135
PAMELA WHITE                               ADDRESS ON FILE
PAMELA WHITT                               HEWITT & SALVATORE, PLLC           ANTHONY M. SALVATORE, ESQ                     204 NORTH COURT STREET           FAYETTEVILLE    WV      25840
PAMELA WILLIAMS                            ADDRESS ON FILE
PAMELA WRIGHT                              ADDRESS ON FILE
PAMELIA TOWN                               PAMELIA TOWN ‐ TAX COLLE           25859 NYS RTE 37                                                               WATERTOWN       NY      13601
PAMLICO COUNTY                             PAMLICO COUNTY ‐ TAX COL           P O BOX 538, COURTHOUSE                                                        BAYBORO         NC      28515
PAMP PLEASANT MHP LLC                      PO BOX 457                                                                                                        CEDAREDGE       CO      81413
PAN AM ASSURANCE                           9100 SUNSET DR                                                                                                    MIAMI           FL      33173




                                                                                                          Page 668 of 998
                                           19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          672 of 1004
Creditor Name                                 Address1                                  Address2                                     Address3                             City                State   Zip          Country
PAN AMERICAN GS INC                           P O BOX 1350                                                                                                                PORT WASHINGTON     NY      11050
PAN AMERICAN INSURANCE A                      4675 MONTANA, DEPARTMENT                                                                                                    EL PASO             TX      79903
PAN HANDLE FARMERS                            3727 WAYNEBURG PIKE                                                                                                         MOUNDSVILLE         WV      26041
PAN INS AGENCY                                9800 N LAMAR  201                                                                                                           AUSTIN              TX      78753
PAN, BARRY                                    ADDRESS ON FILE
PAN, QIANG                                    ADDRESS ON FILE
PANAGORA ASSET MANAGEMENT, INC.               ATTN  MR. GEORGE DECKEY MUSSALLI CFA      CIO & HEAD OF RESEARCH                       470 ATLANTIC AVENUE 8TH FLOOR        BOSTON              MA      02210‐2228
PANAMA CEN SCH   (CMD TN                      PANAMA CEN SCH‐ TAX COLL                  41 NORTH ST.                                                                      PANAMA              NY      14767
PANAMA CITY CODE ENFORCEMENT                  1209 E. 15TH STREET                                                                                                         PANAMA CITY         FL      32402
PANCHISON, CECILIA                            ADDRESS ON FILE
PANCHO REPAIRS COMPANY                        5144 SILHOUETTE AVE                                                                                                         LAS VEGAS           NV      89142
PANDA KITCHEN & BATH                          EXPO CENTER OF PEMBROKE PINES,LLC         10301 PINES BLVD                                                                  PEMBROKE PINES      FL      33024
PANDA ROOF                                    4560  US HWY 1                                                                                                              VERO BEACH          FL      32967
PANDORA INS                                   3520 WEST 18TH AVE 155                                                                                                      HIALEAH             FL      33012
PANELLA, KELLY                                ADDRESS ON FILE
PANERA LLC                                    ATTN ACCTS RECEIVABLE                     PO BOX 504888                                                                     ST LOUIS            MO      63150‐4888
PANETTA, JENNIFER                             ADDRESS ON FILE
PANGANIBAN, JULIUS BERNARD                    ADDRESS ON FILE
PANGBRON AGENCY                               133 WESTFIELD AVE                                                                                                           CLARK               NJ      07066
PANHANDLE FRMRS MUT                           RR 1 BOX 166A                                                                                                               MOUNDVILLE          WV      26041
PANHANDLE MANAGEMENT, LLC                     POST OFFICE BOX 73                                                                                                          NICEVILLE           FL      32588
PANN HOME SERVICES CORP.                      MICHAEL PANN                              247 SALEM STREET                                                                  WOBURN              MA      01801
PANN, RACHEL                                  ADDRESS ON FILE
PANNEERU, VENKATA                             ADDRESS ON FILE
PANNELL HOUSE CONDOMINIUMS                    734 7TH ST SE                                                                                                               WASHINGTON          DC      20003
PANNELL, KARMEN                               ADDRESS ON FILE
PANOLA COUNTY                                 PANOLA COUNTY ‐ TAX COLL                  110 S SYCAMORE ST RM 211                                                          CARTHAGE            TX      75633
PANOLA COUNTY                                 PANOLA COUNTY‐TAX COLLEC                  151 PUBLIC SQUARE ‐ SUIT                                                          BATESVILLE          MS      38606
PANOLA COUNTY CHANCERY CLERK                  151 PUBLIC SQUARE                                                                                                           BATESVILLE          MS      38606
PANOLA COUNTY CHANCERY CLERK OF COU           215 S POCAHONTAS ST                                                                                                         SARDIS              MS      38666
PANOLA COUNTY CIRCUIT COURT                   110 SYCAMORE ST  RM 211                                                                                                     CARTHAGE            TX      75633
PANOLA COUNTY SOLID WASTE                     151 PUBLIC SQUARE                                                                                                           BATESVILLE          MS      38606
PANOLA COUNTY TAX ASSESSOR/COLLECT            151 PUBLIC SQUARE STE C                                                                                                     BATESVILLE          MS      38606
PANORAMA HILL ASSOCIATION                     140 PANORAMA PLACE BX 1194                                                                                                  FRIDAY HARBOR       WA      98250
PANSCHAR, MATTHEW                             ADDRESS ON FILE
PANTALONE, CHRIS                              ADDRESS ON FILE
PANTALONE, DENISE                             ADDRESS ON FILE
PANTHEON CONSTRUCTION                         1086 GOFFLE RD SUITE 103                                                                                                    HAWTHORNE           NJ      07506
PANTHER ELECTRIC INC                          PO BOX 895                                                                                                                  LEAGUE CITY         TX      77574
PANTHER VALLEY S.D./COAL                      PANTHER VALLEY SD ‐ COLL                  PO BOX 115                                                                        COALDALE            PA      18218
PANTHER VALLEY S.D./LANS                      PANTHER VALLEY SD ‐ COLL                  1 W RIDGE ST                                                                      LANSFORD            PA      18232
PANTHER VALLEY S.D./NESQ                      PANTHER VALLEY SD ‐ COLL                  106 E CENTER ST                                                                   NESQUEHONING        PA      18240
PANTHER VALLEY S.D./SUMM                      PANTHER VALLEY SD ‐ COLL                  324 WEST WHITE STREET                                                             SUMMIT HILL         PA      18250
PANTON TOWN                                   PANTON TOWN ‐ TAX COLLEC                  3176 JERSEY STREET                                                                PANTON              VT      05491
PAPA, DEBORAH                                 ADDRESS ON FILE
PAPCIAK, MITCHELL                             ADDRESS ON FILE
PAPILLON CONDOMINIUM ASSOCIATION, INC.        2004 LONGMEADOW                                                                                                             SARASOTA            FL      34235
PAPKE, BRENNAN                                ADDRESS ON FILE
PAPOHAKU HOMEOWNERS ASSOCIATION               P.O. BOX 321                                                                                                                MAUNALOA            HI      96770
PAPOT, CATHERINE, ET AL.                      LOUIS J. CAPASSO, ESQ.                    57 WEST MAIN STREET, SUITE 130                                                    BABYLON             NY      11702
PAPPALARDO INS AGENCY                         2020 N CAUSEWAY BLVD                      SUITE 1A                                                                          MANDEVILLE          LA      70448
PAPPAS CONST CO INC &                         TIMOTHY & CHERYL VINSON                   7874 HARTMAN RD                                                                   WADSWORTH           OH      44281
PAPPAS ROOFING AND CONSTRUCTION               801 K AVENUE STE 16                                                                                                         PLANO               TX      75074
PAPPAS, THERON                                ADDRESS ON FILE
PAPPAZI INSURANCE                             2676 NAVAJO ROAD                                                                                                            EL CAJON            CA      92020
PAQUETTE CONSTRUCTION                         JOHN PAQUETTE                             115 DESDEMONA DR                                                                  DALLAS              TX      75228
PAQUINS PRESSURE CLEANIN                      8090 MIZNER IN                                                                                                              BOCA RATON          FL      33433
PAR INSURANCE                                 14722 S NAPERVILLE RD                     UNIT 116                                                                          PALINFIELD          IL      60544
PAR PROPERTIES                                1000 PARADISE RD                                                                                                            SWAMPSCOTT          MA      01907
PARADIGM APPRAISAL SERVICES                   5535 NE RIVER RD                                                                                                            SAUK RAPIDS         MN      56379
PARADIGM INS & ASSOCIATE                      1700 E ASH ST SUITE 100                                                                                                     GOLDSBORO           NC      27530
PARADISE CONSTRUCTION                         1802 ALAFAYA TRAIL                                                                                                          ORLANDO             FL      32826
PARADISE CONSTRUCTION ENTERPRISES, INC        7910 HIBISCUS CIRCLE                                                                                                        TAMARAC             FL      33321
PARADISE CONSTRUCTION VPF, INC                1604 NE 205 TERRACE                                                                                                         NORTH MIAMI BEACH   FL      33179
PARADISE ENVIRONMENTAL                        LOUIS MENDOZA JR.                         7344 MELROSE ST                                                                   BUENA PARK          CA      90621
PARADISE GARDENS IV MAINTENANCE CORP INC      7700 MARGATE BLVD                                                                                                           MARGATE             FL      33063
PARADISE GARDENS SECTION III POA, INC.        7932 WILES ROAD                                                                                                             CORAL SPRINGS       FL      33067
PARADISE HARBOR PLACE TRUST                   MICHAEL F. BOHN                           BOHN LAW FIRM                                2260 CORPORATE CIRCLE, SUITE 480     HENDERSON           NV      89074
PARADISE ISLAND HOMEOWNERS ASSOCIATION        259 N PECOS RD 100                                                                                                          HENDERSON           NV      89074
PARADISE PINE PROPERTY OWNERS ASSOC.          14211 WYCLIFF WAY                                                                                                           MAGALIA             CA      95954




                                                                                                                   Page 669 of 998
                                       19-10412-jlg                 Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     673 of 1004
Creditor Name                             Address1                                 Address2                                      Address3                                  City               State   Zip          Country
PARADISE POINTE LMA                       PO BOX 93235                                                                                                                     LAS VEGAS          NV      89193
PARADISE SHORES APARTMENTS, INC           5230 81ST STREET NORTH                                                                                                           ST PETERSBURG      FL      33709
PARADISE SPRINGS ONE HOA, ET AL.          DIANA S. EBRON, ESQ.                     KIM, GILBERT, EBRON                           7625 DEAN MARTIN DRIVE, SUITE 110         LAS VEGAS          NV      89139
PARADISE TOWNSHIP                         LANCASTER COUNTY ‐ TREAS                 150 N. QUEEN ST.‐STE 122                                                                LANCASTER          PA      17603
PARADISE TOWNSHIP                         PARADISE TOWNSHIP ‐ TREA                 2300 E. M‐113                                                                           KINGSLEY           MI      49649
PARADISE TOWNSHIP                         PARADISE TWP ‐ TAX COLLE                 112 MORGAN LANE                                                                         CRESCO             PA      18326
PARADISE TOWNSHIP                         PARADISE TWP ‐ TAX COLLE                 7698 ALTLAND AVE.                                                                       ABBOTTSTOWN        PA      17301
PARADISE VALLEY TOWNHOUSE HOA             5755 S SANDHILL ROAD                     SUITE A                                                                                 LAS VEGAS          NV      89120
PARADISO EXTERIORS                        86 N SILICON DR                                                                                                                  PUEBLO WEST        CO      81007
PARADISO EXTERIORS &                      LARA & ERIK EGGLESTON                    1992 ASPEN CIR                                                                          PUEBLO             CO      81006
PARADISO FIN & INS SRVCS                  8 EAST MAIN ST                                                                                                                   STAFFORD SPRINGS   CT      06076
PARAGON APPRAISAL LLC                     4630 E CARRIAGE CT                                                                                                               GILBERT            AZ      85297
PARAGON CERTIFIED RESTORATION             2000 N ILLINOIS                                                                                                                  SWANSEA            IL      62226
PARAGON CONSTRUCTION                      1390 COBB INDUSTRIAL WAY                                                                                                         MARIETTA           GA      30066
PARAGON EXTERIORS INC                     10945 W HIALEAH PL                                                                                                               LITTLETON          CO      80127
PARAGON HOMES LLC                         SARAH MORRIS                             MORRIS LAW CENTER                             5450 W SAHARA AVE SUITE 330               LAS VEGAS          NV      89146
PARAGON PARTNERS LLC                      14201 E 4TH AVE B4‐275                                                                                                           AURORA             CO      80011
PARAGON ROOFING CONTRACTORS LLC           MICHAEL PALMERTREE                       1004 S. 3RD ST                                                                          OZARK              MO      65721
PARAGON ROOFING INC                       1601 N WALTON WALKER RD                                                                                                          DALLAS             TX      75211
PARAISO BUILDERS                          MARIO I QUINTANA                         6010 NIESE DR SW                                                                        ALBUQUERQUE        NM      87121
PARALLEL TECHNOLOGIES INC                 VB BOX 147 PO BOX 9202                                                                                                           MINNEAPOLIS        MN      55480
PARAMOUNT DIS RECOV LLC                   FOR ACCNT OF S MICKELS                   6815 CRESCENT DR NW                                                                     NORCROSS           GA      30071
PARAMOUNT DISASTER RECOV                  & G PERSON & B WAHLE                     1111 SE FEDERAL HWY 124                                                                 STUART             FL      34994
PARAMOUNT DISASTER RECOVERY, LLC          1111 SE FEDERAL HIGHWAY, STE 124                                                                                                 STUART             FL      34994
PARAMOUNT DISASTER RECOVERY, LLC          1111 SE FEDERAL HWY 122                                                                                                          STUART             FL      34994
PARAMOUNT ENTERPRISES, INC                992 SOUTH 4TH AVENUE; SUITE 100 116                                                                                              BRIGHTON           CO      80601
PARAMOUNT EXCLUSIVE INS                   16000 VENTURA BLVD 200                                                                                                           ENCINO             CA      91436
PARAMOUNT HOMES                           HENRY MARTINEZ, JR.                      7102 COTTON CLUB                                                                        CORPUS CHRISTI     TX      78414
PARAMOUNT INTERIORS                       STEPHANIE FREUND                         4308 BALCONES WOODS DRIVE                                                               AUSTIN             TX      78759
PARAMOUNT PROPERTY MAINTENANCE GROUP      1200 BETHEL AVE                                                                                                                  PORT ORCHARD       WA      98366
PARAMOUNT PROPERTY SERVI                  7081 LINEWEAVER RD                                                                                                               WARRENTON          VA      20187
PARAMOUNT REALTY                          1433 NEVA AVENUE                                                                                                                 COLUSA             CA      95932
PARAMUS BORO                              PARAMUS BORO ‐ TAX COLLE                 1 JOCKISH SQUARE                                                                        PARAMUS            NJ      07652
PARAZOO PLUMBING LLC                      4105 SW TOMMY ARMOUR LANE                                                                                                        REDMOND            OR      97756
PARC COURT CONDOMINIUM                    PO BOX 628207                                                                                                                    ORLANDO            FL      32862
PARCHMENT CITY                            PARCHMENT CITY ‐ TREASUR                 650 S RIVERVIEW DR                                                                      PARCHMENT          MI      49004
PARDEEVILLE VILLAGE                       PARDEEVILLE VLG TREASURE                 PO BOX 217                                                                              PARDEEVILLE        WI      53954
PARDEY INSURANCE                          12928 SW 133 CT, SUITE B                                                                                                         MIAMI              FL      33186
PARDIWALLA, JASVIR                        ADDRESS ON FILE
PARDON INSURANCE INC                      800 N 10TH ST                                                                                                                    MCALLEN            TX      78501
PARDUE, SHARI                             ADDRESS ON FILE
PARDUE, TAMEKA                            ADDRESS ON FILE
PAREDES, ERICA                            ADDRESS ON FILE
PARIS & WA TWNSHIP                        130 UNION AVE SE                                                                                                                 MINERVA            OH      44656
PARIS AND PARIS, LLP                      424 PICO BLVD                                                                                                                    SANTA MONICA       CA      90405
PARIS CITY                                CITY OF PARIS ‐ CLERK                    525 HIGH STREET                                                                         PARIS              KY      40361
PARIS CITY                                PARIS CITY‐TAX COLLECTOR                 PO BOX 970                                                                              PARIS              TN      38242
PARIS INDEPENDENT SCHOOL                  PARIS BOE ‐ TAX COLLECTO                 310 W 7TH STREET                                                                        PARIS              KY      40361
PARIS RE AMERICA INS                      801 BRICKELL AVE                                                                                                                 MIAMI              FL      33131
PARIS REALTY APPRAISALS LLC               2947 CORTONA DRIVE                                                                                                               MELBOURNE          FL      32940
PARIS TOWN                                PARIS TOWN ‐ TAX COLLECT                 33 MARKET SQUARE                                                                        SOUTH PARIS        ME      04281
PARIS TOWN                                PARIS TOWN ‐ TAX COLLECT                 P.O. BOX 57                                                                             CASSVILLE          NY      13318
PARIS TOWN                                PARIS TWN TREASURER                      16607 BURLINGTON ROAD                                                                   UNION GROVE        WI      53182
PARISH CLERK OF COURT                     200 DERBIGNY SUITE, SUITE 5200                                                                                                   GRETNA             LA      70053
PARISH OF JEFFERSON                       MARY KAY ROBICHEAUX                      1221 ELMWOOD PARK BLVD                        SUITE 602                                 HARAHAN            LA      70123
PARISH TOWN                               PARISH TOWN‐TAX COLLECTO                 P.O. BOX 66                                                                             PARISH             NY      13131
PARISH VILLAGE                            PARISH VILLAGE‐CLERK                     2938 EAST MAIN STREET                                                                   PARISH             NY      13131
PARISH, GREGORY                           ADDRESS ON FILE
PARISHVILLE TOWN                          CONNIE MAGUIRE‐PARISHVIL                 PO BOX 2461772 SH 72                                                                    PARISHVILLE        NY      13672
PARISHVLE‐HPKINTN CEN SC                  PARISHVLE‐HPKINTN CS‐COL                 PO BOX 187                                                                              PARISHVILLE        NY      13672
PARK & ASSOCIATES INC                     4575 HILTON PARKWAY SUITE 102                                                                                                    COLORADO SPRINGS   CO      80907
PARK AVENUE HOA, ET AL.                   JAMES W PENGILLY                         ROBBINS LAW FIRM                              1995 VILLAGE CENTER CIRCLE  SUITE 190     LAS VEGAS          NV      89134‐0562
PARK AVENUE TITLE AGENCY                  207 N. PARK AVENUE                                                                                                               FREMONT            OH      43420
PARK BONANZA EAST THOA, INC.
PARK CITY MANAGEMENT CORPORATION          8640 SW 20TH ST.                                                                                                                 DAVIE              FL      33324
PARK COLONY CONDOMINIUM                   C/O THAYER & ASSOCIATES                  1812 MASSACHUSETTS AVENUE                                                               CAMBRIDGE          MA      02140
PARK COUNTY                               PARK COUNTY ‐ TREASURER                  414 EAST CALLENDER                                                                      LIVINGSTON         MT      59047
PARK COUNTY                               PARK COUNTY‐TREASURER                    1002 SHERIDAN AVE                                                                       CODY               WY      82414
PARK COUNTY                               PARK COUNTY‐TREASURER                    P.O. BOX 638                                                                            FAIRPLAY           CO      80440
PARK COUNTY IRRIGATION                    PARK COUNTY‐TREASURER                    1002 SHERIDAN AVE                                                                       CODY               WY      82414




                                                                                                               Page 670 of 998
                                          19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   674 of 1004
Creditor Name                                Address1                            Address2                                      Address3       City               State   Zip        Country
PARK DALE DEVELOPMENT, LLC                   138 W. IRVING PARK RD                                                                            WOOD DALE          IL      60191
PARK EAST OF PINELLAS PARK                   901 N. HERCULES AVE.                SUITE A                                                      CLEARWATER         FL      33765
PARK FALLS CITY                              PARK FALLS CITY TREASURE            400 S 4TH AVE                                                PARK FALLS         WI      54552
PARK GLEN NEIGHBORHOOD ASSOCIATION           1858 E KELLER PARKWAY, SUITE C                                                                   KELLER             TX      76248
PARK HILL REALTY GROUP                       ATTN: JOSHUA COON                   110 EAST MAIN ST                                             KINGSPORT          TN      37660
PARK HILLS CITY                              CITY OF PARK HILLS ‐ CLE            PO BOX 176277                                                CRESCENT SPRINGS   KY      41017
PARK KNOLL OWNERS INC                        733 YONKERS AVE                                                                                  YONKERS            NY      10704
PARK LANE CONDO ASSOC.                       OF JACKSONVILLE, INC.               1846 MARGARET STREET                                         JACKSONVILLE       FL      32204
PARK OVERLOOK HOA                            20440 CENTURY BLVD. 100                                                                          GERMANTOWN         MD      20874
PARK PLACE NORTH DIVISION II HOA             1501 REGENTS BLVD, STE 100                                                                       FIRCREST           WA      98466
PARK PLACE OWNERS ASSOCIATION                1350 SAINT CHARLES PLACE                                                                         PEMBROKE PINES     FL      33026
PARK PLACE ROOFING, LLC                      STEVIE WILSON                       2280 N. CUSTER ROAD, SUITE 119                               MCKINNEY           TX      75071
PARK PLACE VILLAS                            TPS MANAGEMENT                      P.O. BOX 661554                                              MIAMI SPRINGS      FL      33266
PARK PLAZA COMMUNITY SERVICES ASSOC.         P. O. BOX 15445                                                                                  SANTA FE           NM      87592‐5445
PARK PLAZA CONDOMINIUM ASSOCIATION           3900 FORD RD                                                                                     PHILADELPHIA       PA      19131
PARK RIDGE BORO                              PARK RIDGE BORO‐TAX COLL            53‐55 PARK AVENUE                                            PARK RIDGE         NJ      07656
PARK SILVERADA COA                           1575 DELUCCHI LANE STE 224                                                                       RENO               NV      89502
PARK SQUARE CONDOMINUM ASSOCIATION           5707 EXCELSOR BLVD.                                                                              ST LOUIS PARK      MN      55416
PARK TOWERS EAST CONDOMINIUM INC.            6212 YORK ROAD                                                                                   BALTIMORE          MD      21212
PARK TOWNSHIP                                PARK TOWNSHIP ‐ TREASURE            51201 HUTCHINSON ROAD                                        THREE RIVERS       MI      49093
PARK TOWNSHIP                                PARK TOWNSHIP ‐ TREASURE            52 152ND AVE                                                 HOLLAND            MI      49424
PARK VILLAGE ASSOCIATES INC                  130 S GREENWICH RD 38                                                                            WICHITA            KS      67207
PARK, KAREN                                  ADDRESS ON FILE
PARKDALE HOME OWNERS ASSOCIATION             5330 OFFICE CENTER 52                                                                            BAKERSFIELD        CA      93309
PARKE AT OCEAN PINES HOA                     PO BOX 105771                                                                                    ATLANTA            GA      30348
PARKE COUNTY                                 PARKE COUNTY ‐ TREASURER            116 W. HIGH STREET, ROOM                                     ROCKVILLE          IN      47872
PARKE COUNTY AUDITOR                         116 W HIGH ST RM 104                                                                             ROCKVILLE          IN      47872
PARKE COUNTY TREASURER                       116 W HIGH ST                                                                                    ROCKVILLE          IN      47872
PARKER & ASSOCIATES                          PO BOX 6421                                                                                      MOBILE             AL      36660
PARKER APPRAISAL SERVICE INC                 5617 71ST AVE CT W                                                                               UNIVERSITY PLACE   WA      98467
PARKER BROTHERS CONST. & ROOFING, INC.       825 N DOUGLAS BLVD                                                                               MIDWEST CITY       OK      73130
PARKER CITY                                  PARKER CITY ‐ TAX COLLEC            POB 244                                                      PARKERCITY         PA      16049
PARKER COUNTY APPRAISAL                      PARKER CAD ‐ TAX COLLECT            1108 SANTA FE                                                WEATHERFORD        TX      76086
PARKER COUNTY APPRAISAL DISTRICT             1108 SANTA FE DR                                                                                 WEATHERFORD        TX      76086
PARKER DANIELS KIBORT LLC                    123 NORTH 3RD STREET                                                                             MINNEAPOLIS        MN      55401‐1657
PARKER FUEL COMPANY INC                      9319BALTIMORENATIONLPIKE                                                                         ELLICOTT CITY      MD      21042
PARKER IBRAHIM & BERG LLC                    270 DAVIDSON AVE                                                                                 SOMERSET           NJ      08873
PARKER IBRAHIM & BERG LLC                    270 DAVIDSON AVE 6TH FLOOR                                                                       SOMERSET           NJ      08873
PARKER IBRAHIM & BERG LLC                    BRIAN TURETSKY                      270 DAVIDSON AVE                                             SOMERSET           NJ      08873
PARKER INS GROUP                             762 LEMAY FERRY RD                                                                               ST LOUIS           MO      63125
PARKER INSURANCE                             827 VILLAGE SQUARE                                                                               TOMBALL            TX      77375
PARKER MCCAY                                 ATTN: DAVID DOCKERY                 105 EISENHOWER PARKWAY                        SUITEN 302     ROSELAND           NJ      70680‐490
PARKER MCCAY P.A.                            9000 MIDLANTIC DR.                                                                               MT LAUREL          NJ      08054
PARKER MCCAY PA                              9000 MIDLANTIC DRIVE                SUITE 300                                                    MOUNT LAUREL       NJ      08054
PARKER REIGEL INS AGENCY                     10150 EDEN WAY NORTH                                                                             CHESAPEAKE         VA      23327
PARKER REIGLE INSURANCE                      1015 EDEN WAY N STE C                                                                            CHESAPEAKE         VA      23320
PARKER ROOFING                               838 SABINO CT                                                                                    CINCINNATI         OH      45231
PARKER YOUNG CONST INC                       6815 CRESTCENT DR NW                                                                             NORCROSS           GA      30071
PARKER, CHRISTIE                             ADDRESS ON FILE
PARKER, FELEICA                              ADDRESS ON FILE
PARKER, JANEE                                ADDRESS ON FILE
PARKER, KRISTINA                             ADDRESS ON FILE
PARKER, LAKEITA                              ADDRESS ON FILE
PARKER, PRISCILLA                            ADDRESS ON FILE
PARKER, SANDRA                               ADDRESS ON FILE
PARKER, TASHA                                ADDRESS ON FILE
PARKERS TREE SERVICE                         DAVID RAFE PARKER                   5218 SATTERWHITE POINT RD                                    HENDERSON          NC      27537
PARKESBURG BORO                              BERKHEIMER ASSOCIATES               50 N 7TH STREET                                              BANGOR             PA      18013
PARKHAM, LASHEA                              ADDRESS ON FILE
PARKING 411 INC                              221 N HOGAN ST STE 376                                                                           JACKSONVILLE       FL      32202
PARKINSON APPRAISAL SERVICE INC              6824 N 1600 W                                                                                    SMITHFIELD         UT      84335
PARKLAND LIGHT AND WATER COMPANY             PO BOX 44426                                                                                     TACOMA             WA      98448‐0426
PARKLAND S.D/UPPER MACUN                     PARKLAND SD‐ TAX COLLECT            8330 SCHANTZ RD                                              BREINIGSVILLE      PA      18031
PARKLAND SCHOOL DISTRICT                     PARKLAND SD ‐ TAX COLLEC            2227 ALBRIGHT AVE                                            ALLENTOWN          PA      18104
PARKLAND SCHOOL DISTRICT                     PARKLAND SD ‐ TAX COLLEC            3256 LEVANS ROAD                                             COPLAY             PA      18037
PARKLAND TOWN                                DOUGLAS COUNTY TREASURER            1313 BELKNAP ST, RM 102                                      SUPERIOR           WI      54880
PARKMAN TOWN                                 PARKMAN TOWN ‐ TAX COLLE            771 STATE HWY 150                                            PARKMAN            ME      04443
PARKS AGENCY                                 12192 HWY 49 N                                                                                   GULFPORT           MS      39503
PARKS EDGE PROPERTY OWNERS ASSOC., INC.      430 NW LAKE WHITNEY PLACE                                                                        PORT ST. LUCIE     FL      34986
PARKS TOWNSHIP                               AMY PERROZ ‐ TAX COLLECT            1129 INDUSTRIAL PARK RD,                                     VANDERGRIFT        PA      15690




                                                                                                             Page 671 of 998
                                      19-10412-jlg                   Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         675 of 1004
Creditor Name                              Address1                                    Address2                                      Address3                       City                State   Zip          Country
PARKS, ADAM                                ADDRESS ON FILE
PARKS, SHANNON                             ADDRESS ON FILE
PARKSIDE AT BOCA TRAIL CMTY. ASSN., INC.   2295 NW CORPORATE BLVD., #138                                                                                            BOCA RATON          FL      33431
PARKSIDE BORO                              EDWARD C. FISHER ‐ TC                       22 E ELBON RD ‐ MUNI BLD                                                     BROOKHAVEN          PA      19015
PARKSIDE VILLAGE POA, INC.                 2541 N. RESTON TERR.                                                                                                     HERNANDO            FL      34442
PARKSLEY TOWN                              PARKSLEY TOWN ‐ TREASURE                    P O BOX 256, MUNI BLDG.                                                      PARKSLEY            VA      23421
PARKVIEW APTS CORP                         105 CALVERT STREET                                                                                                       HARRISON            NY      10528
PARKVIEW POINT CONDO ASSOC. INC            7441 WAYNE AVENUE                                                                                                        MIAMI BEACH         FL      33141‐2540
PARKVIEW ROOFING LLC                       3711 GOLDENROD PL                                                                                                        JANESVILLE          WI      53546
PARKVIEW VILLAGE PROPERTY                  OWNERS MAINT ASSOC                          C/O WELDON L BROWN COMPANY INC                5029 LA MART DRIVE SUITE C     RIVERSIDE           CA      92507
PARKWAY INS GROUP                          955 DAIRY ASHFORD  203                                                                                                   HOUSTON             TX      77079
PARKWAY UD  A                              PARKWAY UD ‐ TAX COLLECT                    P O BOX 1368                                                                 FRIENDSWOOD         TX      77549
PARKWAY VILLAGE CITY                       PARKWAY VILLAGE ‐ CLERK                     P O BOX 17092                                                                LOUISVILLE          KY      40217
PARKWAY VILLAGE EQUITIES CORP              81‐26 150TH ST                                                                                                           JAMAICA             NY      11432
PARKWAY VILLAGE HOA, INC.                  8343 GREELEY                                                                                                             KANSAS CITY         KS      66109
PARKWAY VILLAS CONDOMINIUM ASSOCIATION     6000 CORAL WAY                                                                                                           BRADENTON           FL      34207
PARKWOOD ESTATES HOME OWNERS ASSOCIATION   2701 HIGHWAY 50                                                                                                          GRAND JUNCTION      CO      81503
PARKWOOD HILL ESTATES HOA, INC.            P.O. BOX 803555                                                                                                          DALLAS              TX      75380
PARLIN INS AGENCY                          24520 PRODUCTION CIRCLE                     4                                                                            BONITA SPRINGS      FL      34135
PARMA TOWN                                 PARMA TOWN ‐ RECEIVER OF                    PO BOX 728                                                                   HILTON              NY      14468
PARMA TOWNSHIP                             PARMA TOWNSHIP ‐ TREASUR                    PO BOX 51                                                                    ALBION              MI      49224
PARMA VILLAGE                              PARMA VILLAGE ‐ TREASURE                    P.O. BOX 127                                                                 PARMA               MI      49269
PARMENTER, JAMES                           ADDRESS ON FILE
PARMER COUNTY  C/O APPR                    PARMER CAD ‐ TAX COLLECT                    P O BOX 56                                                                   BOVINA              TX      79009
PARNELL & CRUM, P.A.                       641 S LAWRENCE ST                                                                                                        MONTGOMERY          AL      36104
PARNELL & PARNELL PA                       641 S LAWRENCE ST                                                                                                        MONTGOMERY          AL      36104
PARNELL, AMIE                              ADDRESS ON FILE
PARNELL, CHRISTOPHER                       ADDRESS ON FILE
PARPART, TRISH                             ADDRESS ON FILE
PARQUE ESCORIAL                            RESIDENTIAL OWNERS ASSOC. INC               PO BOX 363908                                                                SAN JUAN            PR      00936‐3908
PARR, DOUGLAS                              ADDRESS ON FILE
PARR, ELIZEBETH                            ADDRESS ON FILE
PARRAMORE, MAYA                            ADDRESS ON FILE
PARRES, JOHN                               ADDRESS ON FILE
PARRILLI, CHARLES                          ADDRESS ON FILE
PARRIS, MONIQUE                            ADDRESS ON FILE
PARRISH ROOFING                            MICHAEL PARRISH                             61 RED BUD AVE                                                               ROSSVILLE           GA      30741
PARRISH WATER WORKS                        P O BOX 730                                                                                                              PARRISH             AL      35580
PARROTT CITY                               PARROTT CITY‐TAX COLLECT                    PO BOX 38                                                                    PARROTT             GA      39877
PARROTT‐MACE, BRIANA                       ADDRESS ON FILE
PARSIPPANY‐TROY HILLS TW                   PARSIPPANY TROY HLLS‐COL                    1001 PARSIPPANY BLVD                                                         PARSIPPANY          NJ      07054
PARSONS CITY                               PARSONS CITY‐TAX COLLECT                    PO BOX 128                                                                   PARSONS             TN      38363
PARSONS ROOFING COMPANY                    STE 109                                     5891 NEW PEACHTREE RD                                                        DORAVILLE           GA      30340
PARSONS, NICHOLE                           ADDRESS ON FILE
PARSONSFIELD TOWN                          PARSONSFIELD TN‐ COLLECT                    634 NORTH ROAD                                                               PARSONFIELD         ME      04047
PARTNERS ABSTRACT CORP                     1025 OLD COUNTY RD, SUITE 409                                                                                            WESTBURY            NY      11590
PARTNERS ELECTRICAL SERVICES               7303 WINDFERN RD STE 200                                                                                                 HOUSTON             TX      77040
PARTNERS IN BUILDING LP                    17361 VILLAGE GREEN DR                                                                                                   HOUSTON             TX      77040
PARTNERS INC                               11005 METCALF AVE                                                                                                        OVERLAND PARK       KS      66210
PARTNERS LEGAL SERVICES, PSC               P.O. BOX 195419                                                                                                          SAN JUAN            PR      00919‐5419
PARTNERS MUTUAL INS                        PO BOX 2003                                                                                                              MILWAUKEE           WI      53201
PARTNERS MUTUAL INS CO                     20935 SWENSON DR  200                                                                                                    WAUKESHA            WI      53186
PARTNERS N PAINT LLC                       CLEVELAND LAWSON                            4921 CENTER LANE                                                             ORLANDO             FL      32808
PARTRIDGE POINTE CONDO ASSOC. INC          3940 RADIO ROAD, SUITE 112                  C/O ANCHOR ASSOCIATES INC                                                    NAPLES              FL      34104
PARTRIDGE SNOW & HAHN LLP                  180 SOUTH MAIN ST                                                                                                        PROVIDENCE          RI      02903
PARTRIDGE SNOW & HAHN LLP                  40 WESTMINSTER ST., STE. 1100                                                                                            PROVIDENCE          RI      02903
PARTRIDGE SNOW & HAHN LLP                  ATTN: GENERAL COUNSEL                       40 WESTMINSTER STREET                         SUITE 1100                     PROVIDENCE          RI      02903
PARTRIDGE SNOW & HAHN LLP                  ATTN: PATRICIA ANTONELLI, ESQ., ET AL.      40 WESTMINSTER STREET                         SUITE 1100                     PROVIDENCE          RI      02903
PASADENA INSURANCE AGY                     99 DETERING 280                                                                                                          HOUSTON             TX      77007
PASADENA ISD                               P.O. BOX 1318                                                                                                            PASADENA            TX      77501
PASADENA ISD                               PASADENA ISD ‐ TAX COLLE                    P O BOX 1318                                                                 PASADENA            TX      77501
PASCALI, NICHOLAS                          ADDRESS ON FILE
PASCHAL, TONI                              ADDRESS ON FILE
PASCHALL CONSTRUCTION GR                   1200 E DAVIS STE 115                                                                                                     MESQUITE            TX      75149
PASCHKE, JENNIFER                          ADDRESS ON FILE
PASCO CNTY. BOARD OF CNTY. COMMISSIONERS   38053 LIVE OAK AVE                                                                                                       DADE CITY           FL      33523
PASCO COUNTY                               5640 MAIN STREET                            SUITE 200                                                                    NEW PORT RICHEY     FL      34652‐2634
PASCO COUNTY                               PASCO COUNTY‐TAX COLLECT                    14236 6TH ST ‐ SUITE 100                                                     DADE CITY           FL      33523
PASCO COUNTY COMMISSION                    4454 GRAND BLVD                                                                                                          NORTH PORT RICHEY   FL      34652
PASCO COUNTY TAX COLLECTOR                 14236 6TH STREET, STE 100                                                                                                DADE CITY           FL      33523




                                                                                                                   Page 672 of 998
                                        19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         676 of 1004
Creditor Name                              Address1                                    Address2                                 Address3                           City              State   Zip          Country
PASCO COUNTY TAX COLLECTOR                 8731 CITIZENS DRIVE                         ROOM 120                                                                    NEW PORT RICHEY   FL      34654
PASCO COUNTY TAX COLLECTOR                 PO BOX 276                                                                                                              DADE CITY         FL      33526
PASCO COUNTY UT                            7508 LITTLE ROAD                                                                                                        NEW PORT RICHEY   FL      34654
PASCO COUNTY UTILITIES                     7536 STATE STREET                           SUITE 118                                                                   NEW PORT RICHEY   FL      34654
PASCUAL ERNESTO DE OLEO MALDONADO          CALLE 40 SE 1222 REPARTO METROPOLITANO                                                                                  SAN JUAN          PR      00921
PASCUCCI RESTORATION INC                   STE 7C                                      6150 N KENMORE AVE                                                          CHICAGO           IL      60660
PASHA AND SAEED                            9301 SW FRWY 250                                                                                                        HOUSTON           TX      77074
PASIUK, LISA                               ADDRESS ON FILE
PASKASH, LORI                              ADDRESS ON FILE
PASO DEL NORTE SURVEYING, INC.             13998 BRADLEY                                                                                                           EL PASO           TX      79938
PASOS, DEANNA                              ADDRESS ON FILE
PASQUINI, GENA                             ADDRESS ON FILE
PASQUOTANK COUNTY                          PASQUOTANK COUNTY ‐ COLL                    203 E. MAIN ST.                                                             ELIZABETH CITY    NC      27909
PASQUOTANK COUNTY TAX COLLECTOR            P.O. BOX 586                                                                                                            ELIZABETH CITY    NC      27909‐0586
PASSAIC CITY   ‐FISCAL                     PASSAIC CITY ‐ TAX COLLE                    330 PASSAIC STREET                                                          PASSAIC           NJ      07055
PASSAIC VALLEY WATER COMM                  PO BOX 11393                                                                                                            NEWARK            NJ      07101
PASSAIC VALLEY WATER COMMISSION            1525 MAIN AVENUE                                                                                                        CLIFTON           NJ      07011
PASSAIC VALLEY WATER COMMISSION            P.O. BOX 11393                                                                                                          NEWARK            NJ      07101‐4393
PASSARD, LAUREN                            ADDRESS ON FILE
PASSEN, JENNIFER                           ADDRESS ON FILE
PASSERO CONSTRUCTION LLC                   100 S VICTORIA PARK RD                                                                                                  FORT LAUDERDALE   FL      33301
PASSIG, RUTH                               ADDRESS ON FILE
PASSMAN, ELIZABETH                         ADDRESS ON FILE
PAT C. LUPIA TAX COLLECTOR                 210 GEORGE STREET                                                                                                       READING           PA      19605
PAT DEL VECCHIO INS                        263 NE 8TH ST                                                                                                           HOMESTEAD         FL      33030
PAT DUMAR SMITH INS GRP                    2350 WEST MISSION LANE                      SUITE 3                                                                     PHOENIX           AZ      85021
PAT FARMS INS AGY INC                      209 CEDAR DR SUITE A                                                                                                    PORTLAND          TX      78374
PAT GODWIN, TREASURER                      273 HIGH RIDGE CIRCLE                                                                                                   MIDWAY            AR      72651
PAT LEBOEUF INS INC                        PO BOX 1666                                                                                                             GRETNA            LA      70054
PAT M. LYNCH III                           ADDRESS ON FILE
PAT TAYLOR REAL ESTATE                     SERVICES            201                     705 W BATTLEFIELD RD                                                        SPRINGFIELD       MO      65807
PAT UNDERWOOD                              1780 CANFIELD RD                                                                                                        IDABEL            OK      74745
PATCHOGUE VILLAGE                          PATCHOGUE VILLAGE ‐ COLL                    14 BAKER STREET                                                             PATCHOGUE         NY      11772
PATEL BUILDERS INC                         51 STAR ST                                                                                                              ISELIN            NJ      08830
PATEL, DARSHINI                            ADDRESS ON FILE
PATEL, DIPTI                               ADDRESS ON FILE
PATEL, JIGISHA                             ADDRESS ON FILE
PATEL, NIKHIL                              ADDRESS ON FILE
PATEL, SHILPA                              ADDRESS ON FILE
PATEL, SNEHAL                              ADDRESS ON FILE
PATEL, YESHA                               ADDRESS ON FILE
PATENAUDE & FELIX APC                      4545 MURPHY CANYON RD 3RD FL                                                                                            SAN DIEGO         CA      92123
PATERSON CITY  ‐FISCAL                     PATERSON CITY ‐ TAX COLL                    155 MARKET STREET                                                           PATERSON          NJ      07505
PATERSON SEWER DEPARTMENT                  155 MARKET STREET                                                                                                       PATERSON          NJ      07501
PATERSON VALUATIONS                        477 MOUSE LANE                                                                                                          ALFRED            ME      04002
PATES PAINTING                             REMODELING LLC                              1900 S QUINTARD AVE                                                         ANNISTON          AL      36201
PATHFINDERS INS GROUP                      PO BOX 441587                                                                                                           HOUSTON           TX      77244
PATRICIA & DANIEL                          ADDRESS ON FILE
PATRICIA A. ROSALES BETZINGER, ET AL.      FORD & COOK (BRYCE D. COOK)                 404 S. MAIN ST                                                              JONESBORO         AR      72401
PATRICIA AHEARN                            ADDRESS ON FILE
PATRICIA ALLEN AND                         ADDRESS ON FILE
PATRICIA BANKS                             TANNEHILL, CARMEAN & MCKENZIE, PLLC         JACOB JORDAN                             829 NORTH LAMAR BLVD, SUITE #1     OXFORD            MS      38655
PATRICIA BETTINESCHI AND                   ADDRESS ON FILE
PATRICIA BEVERLY, ET AL.                   CHRISTOPHER P. RIDOUT                       ZIMMERMAN REED LLP                       2381 ROSECRANS AVE., SUITE 328     MANHATTAN BEACH   CA      90245
PATRICIA BROWN                             ADDRESS ON FILE
PATRICIA C CARLEY RECEIVER OF TAXES        153 W MAIN STREET                                                                                                       BABYLON           NY      11702
PATRICIA COPPOLA                           ADDRESS ON FILE
PATRICIA DEVLIN TAX COLLECTOR              PO BOX 2089                                                                                                             BOOTHWYN          PA      19061
PATRICIA EDWARDS & ASSOCIATES              RESIDENTIAL APPRAISAL COMPANY               401 CREST ST                                                                FLORENCE          AL      35630
PATRICIA FORGIONE                          ADDRESS ON FILE
PATRICIA H JENNINGS & ASSOCIATES           124 STOUT                                                                                                               HERCULES          CA      94547‐3716
PATRICIA H MCMAHON                         ADDRESS ON FILE
PATRICIA HANCOCK &                         ADDRESS ON FILE
PATRICIA JOHNSON                           ADDRESS ON FILE
PATRICIA JONES                             ADDRESS ON FILE
PATRICIA MORRISON                          ADDRESS ON FILE
PATRICIA NEAL &                            ADDRESS ON FILE
PATRICIA PISARSKI                          ADDRESS ON FILE
PATRICIA ROWE &                            ADDRESS ON FILE
PATRICIA S TRUMAN                          ADDRESS ON FILE




                                                                                                              Page 673 of 998
                                          19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 677 of 1004
Creditor Name                                Address1                          Address2                                      Address3                               City             State   Zip     Country
PATRICIA SCOTT                               ADDRESS ON FILE
PATRICIA SRACHTA, ET AL.                     KENNETH M. DUCDUONG               KMD LAW OFFICE                                4001 W DEVON AVE #332                  CHICAGO          IL      60646
PATRICIA WENGER                              ADDRESS ON FILE
PATRICIA WILLIAMS                            ADDRESS ON FILE
PATRICIA WILSON, ET AL.                      BARBARA RICHARDSON, ESQ.          120 S. LASALLE STREET, STE 900                                                       CHICAGO          IL      60602
PATRICIA WILSON, ET AL.                      GERALD NORDGREN AS SPECIAL        REP. FOR WALTER WILSON, JR. (DECEASED)        25 E. WASHINGTON BLVD., SUITE 1217     CHICAGO          IL      60603
PATRICIAN ASSOCIATES MANAGEMENT              552 FRANKLIN AVE                                                                                                       NUTLEY           NJ      07110
PATRICIO ANAYA TREE SERVICES                 474 BELL ROAD                                                                                                          KILGORE          TX      75662
PATRICK & PATRICIA BROWN                     ADDRESS ON FILE
PATRICK A LAMBERT                            ADDRESS ON FILE
PATRICK A. DAVIS                             PRO SE ‐ PATRICK DAVIS            PO BOX 243                                                                           ZACHARY          LA      70791
PATRICK ALLEN, ET AL.                        THE LANE LAW FIRM, PLLC           ROBERT "CHIP" LANE                            6200 SAVOY DRIVE, SUITE 1150           HOUSTON          TX      77036
PATRICK COUNTY                               PATRICK COUNTY ‐ TREASUR          ADMIN. BLDG ‐ RM 221 ‐10                                                             STUART           VA      24171
PATRICK COUNTY TREASURER                     PO BOX 668                                                                                                             STUART           VA      24171
PATRICK DAVIS & EST OF                       JOHN GILMORE                      3302 GREENBRIAR                                                                      MIDLAND          TX      79707
PATRICK DOWD                                 ADDRESS ON FILE
PATRICK E HERMAN                             ADDRESS ON FILE
PATRICK E HUNT PA                            PO BOX 130                                                                                                             ISLAND FALLS     ME      04747
PATRICK ELLISON &                            ADDRESS ON FILE
PATRICK GUILLORY                             ADDRESS ON FILE
PATRICK INS AGENCY                           705 PLEASANT GROVE RD                                                                                                  PLEASANT GROVE   AL      35127
PATRICK INS AGENCY                           P O BOX 398                                                                                                            PLEASANT GROVE   AL      35127
PATRICK J NEY                                ADDRESS ON FILE
PATRICK MORIARTY &                           ADDRESS ON FILE
PATRICK O BOYLE                              ADDRESS ON FILE
PATRICK SAPP                                 ADDRESS ON FILE
PATRICK WANG                                 ADDRESS ON FILE
PATRICK WHITCOMB &                           ADDRESS ON FILE
PATRICK, INC.                                PATRICK EL HOGAR DE LAS           PUERTO R RIQUENAS, INC. CARR. #3              MARGINAL  CAS DOLORES, PARCELA #23     RIO GRANDE       PR      00745
PATRICK, KYLEE                               ADDRESS ON FILE
PATRICK, PATRICIA                            ADDRESS ON FILE
PATRICK, TINA                                ADDRESS ON FILE
PATRICKS ROOFING LLC                         CALVIN PATRICK MALPASS II         CALVIN PATRICK MALPASS II                     5524 MONTHAVEN DRIVE                   FORT WORTH       TX      76137
PATRIDGE, CAROL ANN                          ADDRESS ON FILE
PATRIOT CONSTRUCTION LLC                     PO BOX 1503                                                                                                            EATONVILLE       WA      98328
PATRIOT CONSTRUCTORS                         7791 OAKVIEW PL.                                                                                                       CASTLE PINES     CO      80108
PATRIOT ENVIRONMENTAL LAB SERVICES, INC      1041 S. PLACENTIA AVE                                                                                                  FULLERTON        CA      92831
PATRIOT INS                                  10514 HEMWICK DR                                                                                                       CYPRESS          TX      77429
PATRIOT INS                                  207 W HICKORY 113                                                                                                      DENTON           TX      76201
PATRIOT INS                                  ONE MUTUAL AVE                                                                                                         FRANKENMUTH      MI      48787
PATRIOT INSURANCE CO                         P O  BOX 1776                                                                                                          YARMOUTH         ME      04096
PATRIOT ROOFERS LLC                          LEE ALMANZA                       1138 CANTERDALE                                                                      HOUSTON          TX      77047
PATRISHKAS INS                               P O BOX 1346                                                                                                           BOYNTON BEACH    FL      33425
PATRONS & FARMERS                            PO BOX 236                                                                                                             HARRISONVILLE    MO      64701
PATRONS BUCKEYE                              430 MAIN ST                                                                                                            CUMBERLAND       OH      43732
PATRONS BUCKEYE MUT                          PO BOX 104                                                                                                             CUMBERLAND       OH      43732
PATRONS MTL FIRE IN PA                       647 PHILADELPHIA ST 206                                                                                                INDIANA          PA      15701
PATRONS MUT INS                              415 WALNUT ST                                                                                                          LAWRENCEBURG     IN      47025
PATRONS MUT INS                              PO BOX 70                                                                                                              STUART           IA      50250
PATRONS MUTUAL FIRE INS                      CO OF IN PA                       P O BOX 157                                                                          INDIANA          PA      15701
PATRONS MUTUAL FIRE INS                      P O BOX 157                                                                                                            INDIANA          PA      15701
PATRONS MUTUAL INSURANCE                     P O  BOX 775                                                                                                           GLASTONBURY      CT      06033
PATRONS OXFORD INS                           P O  BOX 1960                                                                                                          AUBURN           ME      04210
PATRONS OXFORD INS                           PO BOX 3820                                                                                                            PORTLAND         ME      04104
PATRONS OXFORD INS CO                        24 HARRIMAN DR                                                                                                         AUBURN           ME      04210
PATS CONSTRUCTION                            2449 CRESCENT DR                                                                                                       GROVES           TX      77619
PATSY HEFFNER, CFC, OSCEOLA                  COUNTY TAX COLLECTOR              2501 IRLO BRONSON MEMORIAL HWY                                                       KISSIMMEE        FL      34744
PATTALYBOUTH, ARY                            ADDRESS ON FILE
PATTEN CONSTRUCTION                          DAN SNIDER                        1301 CLEAR CREEK DR                                                                  MESQUITE         TX      75181
PATTEN, SHAWNEE                              ADDRESS ON FILE
PATTERSON APPRAISAL INC                      PO BOX 1043                                                                                                            NOKOMIS          FL      34274
PATTERSON CITY                               PATTERSON CITY ‐ TAX COL          P. O. BOX 367                                                                        PATTERSON        LA      70392
PATTERSON HEIGHTS BORO                       PATTERSON HGTS ‐TAX COLL          419 7TH ST. PATTERSON HT                                                             BEAVER FALLS     PA      15010
PATTERSON HOME BUILDERS, INC.                20377 SLATE GAP ROAD                                                                                                   GARFIELD         AK      72732
PATTERSON MERKLE & COMPANY LLC               4900 REED RD SUITE 230                                                                                                 COLUMBUS         OH      43220
PATTERSON SCHWARTZ & ASSOCIATES, INC.        140 GREENTREE DRIVE                                                                                                    DOVER            DE      19904
PATTERSON SCHWARTZ REAL ESTATE               140 GREENTREE DRIVE                                                                                                    DOVER            DE      19904
PATTERSON TOWN                               PATTERSON TOWN‐TAX COLLE          PO BOX 421                                                                           PATTERSON        NY      12563
PATTERSON TOWNSHIP                           JOANN FERRAZZANO‐TAX COL          1600 19TH AVE                                                                        BEAVER FALLS     PA      15010
PATTERSON, BRENNAN                           ADDRESS ON FILE




                                                                                                           Page 674 of 998
                                   19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            678 of 1004
Creditor Name                         Address1                            Address2                                      Address3                               City             State   Zip     Country
PATTERSON, JACOB                      ADDRESS ON FILE
PATTERSON, JAMES                      ADDRESS ON FILE
PATTERSON, LYNN                       ADDRESS ON FILE
PATTERSON, ROB                        ADDRESS ON FILE
PATTERSON, SHELTON                    ADDRESS ON FILE
PATTERSON, TIARA                      ADDRESS ON FILE
PATTERSON, TIMOTHY                    ADDRESS ON FILE
PATTERSON‐SCHWARTZ                    ATTN: MARK LEVERING                 140 GREENTREE DRIVE                                                                  DOVER            DE      19904
PATTI & PETER                         ADDRESS ON FILE
PATTI FURMAN, INC.                    1920 WAUKEGAN ROAD                  SUITE 202                                                                            GLENVIEW         IL      60025
PATTIS HOME REMODELING                DANIEL C. PATTI                     357 SOUTH ST                                                                         EAST AURORA      NY      14052
PATTON BORO                           PATTON BORO ‐ TAX COLLEC            800 4TH AVE POB 175 ATTN                                                             PATTON           PA      16668
PATTON GENERAL CONTRACTING            OF NORTH CAROLINA                   JOSEPH JOHN TATA                              P.O. BOX 1105                          CARY             NC      27512
PATTON INS AGY                        425 E 2ND ST                                                                                                             WEST JEFFERSON   NC      28694
PATTON TWP  COUNTY BILL               PATTON TWP ‐ TAX COLLECT            100 PATTON PLAZA                                                                     STATE COLLEGE    PA      16803
PATTON TWP  TOWNSHIP BIL              PATTON TWP ‐ TAX COLLECT            100 PATTON PLAZA                                                                     STATE COLLEGE    PA      16803
PATTON, LEGUNTESE                     ADDRESS ON FILE
PATTON, RICHARD                       ADDRESS ON FILE
PAUL A LUCY                           PO BOX 371151                                                                                                            EL PASO          TX      79937
PAUL AND DIXON INS                    388 COUNTY ST                                                                                                            NEW BEDFORD      MA      02740
PAUL ANYANWU                          5 ROCK SPRING AVE                                                                                                        WEST ORANGE      NJ      07052
PAUL BACKOFEN, PATRICIA BACKOFEN      MICHAEL LEWIS                       YOON O. HAM; LEWIS & HAM LLP                  1425 W. FOOTHILL BLVD., #235           UPLAND           CA      91786
PAUL BANGE ROOFING INC                7000 SW 21 PLACE                                                                                                         DAVIE            FL      33317
PAUL BENNETT SEUSY PA                 203 W OAK STREET                                                                                                         ARCADIA          FL      34266
PAUL BICKHAM AGENCY                   827 ARNOLD DR STE 100                                                                                                    MARTINEZ         CA      94553
PAUL BIRD INS AGENCY                  125 GRAND AVE STE B                                                                                                      GRAND JUNCTION   CO      81501
PAUL BISBEE INS AGENCY                PO BOX 837                                                                                                               CATHEDRAL CITY   CA      92235
PAUL BISBEE INS AGENCY INC            34400 DATE PALM DR M                                                                                                     CATHEDRAL CITY   CA      92234
PAUL C. JONES                         ADDRESS ON FILE
PAUL CANTIANI INS                     318 PLANTATION ST                                                                                                        WORCESTER        MA      01604
PAUL CARTER AGENCY                    5809 GRELOT RD                                                                                                           MOBILE           AL      36609
PAUL CLAY INS AGENCY                  321 N SOMERVILLE                                                                                                         PAMPA            TX      79065
PAUL DANIEL TAYLOR                    ADDRESS ON FILE
PAUL DAVIS                            ADDRESS ON FILE
PAUL DAVIS & M HANCOCK                ADDRESS ON FILE
PAUL DAVIS & S ELMORE &               ADDRESS ON FILE
PAUL DAVIS EMERGENCY                  SERVICES OF THE GOLDEN ISLES        ANDECOR RENOVATIONS INC                       616 BAY STREET                         BRUNSWICK        GA      31520
PAUL DAVIS OF CENTRAL LA              PO BOX 1348                                                                                                              ALEXANDRIA       LA      71309
PAUL DAVIS OF OMAHA                   4226 S 80TH STREET                                                                                                       OMAHA            NE      68127
PAUL DAVIS OF WASATCH                 FRONT                               595 N 1250 W 1                                                                       CENTERVILLE      UT      84014
PAUL DAVIS POLK COUNTY                3306 WATERFIELD RD                                                                                                       LAKELAND         FL      33803
PAUL DAVIS POLK COUNTY                MKAY INVESTMENTS INC                3306 WATERFIELD RD                                                                   LAKELAND         FL      33803
PAUL DAVIS REST OF NWKY               1030 AMIET RD                                                                                                            HENDERSON        KY      42420
PAUL DAVIS RESTOR &                   REMOD                               4395 BORON DR                                                                        LATONIA          KY      41015
PAUL DAVIS RESTOR &                   REMOD                               680 COMMERCE DR 260                                                                  WOODBURY         MN      55125
PAUL DAVIS RESTOR &                   REMOD                               77833 PALAPAS RD                                                                     PALM DESERT      CA      92211
PAUL DAVIS RESTOR INC OF              10950 47TH ST N                                                                                                          CLEARWATER       FL      33762
PAUL DAVIS RESTOR OF                  HOWARD                              4785 DORSEY HALL DR 103                                                              ELLICOTT CITY    MD      21042
PAUL DAVIS RESTOR OF                  NORTHWEST VIRGINIA                  9644 S CONGRESS ST                                                                   NEW MARKET       VA      22844
PAUL DAVIS RESTOR OF                  ORLANDO                             1155 N KENTUCKY AV                                                                   WINTER PARK      FL      32789
PAUL DAVIS RESTOR OF                  SARASOTA                            1715 INDEPNDCE BLVD B‐6                                                              SARASOTA         FL      34234
PAUL DAVIS RESTOR OF NM               INC                                 7820 4TH ST NW                                                                       ALBUQUERQUE      NM      87107
PAUL DAVIS RESTORATION                11010 NE 37TH CIR 110                                                                                                    VANCOUVER        WA      98682
PAUL DAVIS RESTORATION                163 BLUFFTON RD STE C                                                                                                    BLUFFTON         SC      29910
PAUL DAVIS RESTORATION                201 ANDREW DR 100                                                                                                        STOCKBRIDGE      GA      30281
PAUL DAVIS RESTORATION                26992 MAIN ST                                                                                                            ARDMORE          AL      35739
PAUL DAVIS RESTORATION                2720 COLONIAL GARDEN RD                                                                                                  EVANSVILLE       IN      47715
PAUL DAVIS RESTORATION                3010‐1 BUTLER RIDGE PKWY                                                                                                 FORT WAYNE       IN      46808
PAUL DAVIS RESTORATION                7410 LINDBERGH DRIVE                                                                                                     GAITHERSBURG     MD      20879
PAUL DAVIS RESTORATION                8812 VENTURE COVE                                                                                                        TAMPA            FL      33637
PAUL DAVIS RESTORATION                A&B SERVICES, INC.                  4282 INTERSTATE DR                                                                   MACON            GA      31210
PAUL DAVIS RESTORATION                DAVID & MINERVIA CRUZ               145 NORTH BRANFORD ROAD                                                              BRANFORD         CT      06405
PAUL DAVIS RESTORATION                HARDCO, INC.                        26992 MAIN STREET                                                                    ARDMORE          AL      35739
PAUL DAVIS RESTORATION                JASABEN, INC                        527 MAIN STREET UNIT 12                                                              HARWICH          MA      02645
PAUL DAVIS RESTORATION                MARTHA & MARIO GOMEZ                2395 BELLEVUE AVE                                                                    DAYTONNA BEACH   FL      32114
PAUL DAVIS RESTORATION                OF CENTRAL VIRGINIA                 PROPERTY LOSS SPECIALIST, LLC                 45‐D BUSINESS PARK DRIVE               RUCKERSVILLE     VA      22968
PAUL DAVIS RESTORATION                OF EASTKING CO                      15004 35TH AVE W STE D                                                               LYNNWOOD         WA      98087
PAUL DAVIS RESTORATION                OF GREATER CHARLESTON               LDR CONSTRUCTION, INC.                        419 JESSEN LANE SUITE B                CHARLESTON       SC      29492
PAUL DAVIS RESTORATION                OF METRO NEW JERSEY                 SAMTAY INC                                    289 N MIDLAND AVENUE                   SADDLE BROOK     NJ      07663
PAUL DAVIS RESTORATION                OF MIDDLE TENNESSEE                 RELIANT HOLDINGS INC                          RELIANT HOLDINGS INC, 701 HILL AVE     NASHVILLE        TN      37210




                                                                                                      Page 675 of 998
                                           19-10412-jlg             Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            679 of 1004
Creditor Name                                 Address1                                    Address2                                     Address3                                City               State   Zip          Country
PAUL DAVIS RESTORATION                        OF N COUNTY SAN DIEGO                       PO BOX 1005                                                                          SOLANA BEACH       CA      92075
PAUL DAVIS RESTORATION                        OF NORTH FLORIDA                            2111 N LIBERTY STREET                                                                JACKSONVILLE       FL      32206
PAUL DAVIS RESTORATION                        OF SE WI INC                                2000 SOUTH 4TH ST                                                                    MILWAUKEE          WI      53204
PAUL DAVIS RESTORATION                        OF THE CAROLINA COAST                       3224 KITTY HAWK ROAD                                                                 WILMINGTON         NC      28405
PAUL DAVIS RESTORATION                        OF THE SANDHILLS                            345 W DORA STREET                                                                    ANGIER             NC      27501
PAUL DAVIS RESTORATION                        OF THE SPACE COAST                          3972 W EAU GALLIE BLVD C                                                             MELBOURNE          FL      32934
PAUL DAVIS RESTORATION                        PROPERTY DAMAGE RESTORATION GROUP, INC      16 SHENANDOAH AVENUE                                                                 STATEN ISLAND      NY      10314
PAUL DAVIS RESTORATION                        SHAPIRO PROPERTY SERVICE CORPORATION        SHAPIRO PROPERTY SERVICE CORPORATION         19631 TEMESCAL CANYON RD.               CORONA             CA      92881
PAUL DAVIS RESTORATION &                      CAROLE E GALINAT                            22 KREIGER LN STE 20                                                                 GLASTONBURY        CT      06033
PAUL DAVIS RESTORATION &                      D & P RAMP & L & K HARRI                    881 HULL RD                                                                          MASON              MI      48854
PAUL DAVIS RESTORATION &                      KYLE BASS & APRIL SWANN                     10950 47TH ST N                                                                      CLEARWATER         FL      33762
PAUL DAVIS RESTORATION &                      REMODELING                                  881 HULL RD STE 100                                                                  MASON              MI      48854
PAUL DAVIS RESTORATION &                      REMODELING OF GREENVILLE                    1684 OLD HIGHWAY 14 S                                                                GREER              SC      29651
PAUL DAVIS RESTORATION &                      REMODELING TEAM                             1950 SW BILTMORE ST                                                                  PORT SAINT LUCIE   FL      34984
PAUL DAVIS RESTORATION CORP                   BRR RESTORATION CORP                        241‐25 BRADDOCK AVE                                                                  BELLEROSE          NY      11426
PAUL DAVIS RESTORATION O                      880 MERCER RD                                                                                                                    BEAVER FALLS       PA      15010
PAUL DAVIS RESTORATION OF                     HOWARD & ANNE ARUNDEL COUNTRIES             MARKELL, INC.                                4785 DORSEY HALL DRIVE, SUITE # 103     ELLICOTT CITY      MD      21042
PAUL DAVIS RESTORATION OF                     NORTH CENTRAL FLORIDA                       BBBH, INC.                                   3499 NE 97TH BLVD SUITE 10              GAINESVILLE        FL      32606
PAUL DAVIS RESTORATION OF                     UNION & ESSEX COUNTIES                      690 RAHWAY AVENUE                                                                    UNION              NJ      07083
PAUL DAVIS RESTORATION OF NORTH HOUSTON       HILLIER RESTORATION, LLC                    16518 ALDINE WESTFIELD ROAD, BLDG A                                                  HOUSTON            TX      77032
PAUL DAVIS RESTORATION OF SANTA CLARITA       JP MOSS CONSTRUCTION, INC.                  26810 OAK AVENUE, UNIT F                                                             CANYON COUNTRY     CA      91351
PAUL DAVIS RESTORATION OF THE SANDHILLS       B & B RESTORATION, LLC                      345 W. DORA ST                                                                       ANGIER             NC      27501
PAUL DAVIS RESTORATION OF WEST TENNESSEE      WOLFE COMPANY LLC                           1032 HWY 45 BYPASS                                                                   JACKSON            TN      38301
PAUL DAVIS RESTORATIONS                       FOR ACCNT OF GAIL SMITH                     45‐D BUSINESS PARK DR                                                                RUCKERSVILLE       VA      22968
PAUL E LEE & ASSOC                            ADDRESS ON FILE
PAUL GUZMAN‐SANCHEZ, AS SUCCESSOR             HARPREET SINGH                              JT LEGAL GROUP, APC                          801 N. ERAND ELVD. STE. 1130            GLENDALE           CA      91203
PAUL H GUNTER JR                              ADDRESS ON FILE
PAUL H. WILLIAMSON, ET AL.                    GRAYROBINSON, PA                            GARY ROBINSON                                8889 PELICAN BAY BLVD., SUITE 400       NAPLES             FL      34108
PAUL J KELLY                                  ADDRESS ON FILE
PAUL J. BOESHART                              ADDRESS ON FILE
PAUL JACKSON                                  ADDRESS ON FILE
PAUL JACKSON &                                ADDRESS ON FILE
PAUL KALUZNE                                  ADDRESS ON FILE
PAUL KEYS                                     ADDRESS ON FILE
PAUL KING & ASSOCS                            8460 WATSON RD STE 230                                                                                                           ST LOUIS           MO      63119
PAUL KUROWSKI INS LLC                         140 CAPTAIN THOMAS BLVD                     SUITE 117                                                                            WEST HAVEN         CT      06516
PAUL LABONTE INS AGENCY                       41 ALDEN ROAD                                                                                                                    FAIRHAVEN          MA      02719
PAUL MCCOMB REALTY                            ATTN: PAUL MCCOMB                           7530 E. CAMINO AMISTOSO                                                              TUCSON             AZ      85750
PAUL N TRISSEL                                ADDRESS ON FILE
PAUL N TRISSEL &                              ADDRESS ON FILE
PAUL NOEL &                                   ADDRESS ON FILE
PAUL OLMSTEAD                                 ADDRESS ON FILE
PAUL PAYNE PAINTING                           3235 GALVESTON AVE                                                                                                               SIMI VALLEY        CA      93063
PAUL PEDROTTI                                 ADDRESS ON FILE
PAUL PETERS AGENCY INC                        PO BOX 669                                                                                                                       FALMOUTH           MA      02541
PAUL R CHAEL, TRUSTEE                         P.O. BOX 10040                                                                                                                   MERRILLVILLE       IN      46411‐0040
PAUL RASMUSSEN                                ADDRESS ON FILE
PAUL RIDDLE                                   ADDRESS ON FILE
PAUL RIZZOTTO INSURANCE                       4800 SUGAR GROVE BLVD. S                                                                                                         STAFFORD           TX      77477
PAUL RODRIGUEZ & LINDA                        RODRIGUEZ                                   6506 TOLIMA DR                                                                       PASADENA           TX      77505
PAUL ROOFING AND CONSTRUCTION                 MATTHEW SEAN PAUL                           MATTHEW SEAN PAUL                            237 FALLING LEAF DRIVE                  ST. PATERS         MO      63376
PAUL RUSSELL FIGGINS JR.                      458 VALENTINE DRIVE                                                                                                              MARTINSBURG        WV      25405
PAUL SMITH & FLORENCE                         SMITH                                       110 OAKRIDGE DR                                                                      HITCHCOCK          TX      77563
PAUL STARNES &                                MARY STARNES                                1612 RIVER BIRCH DR                                                                  FLOWER MOUND       TX      75028
PAUL TOLEDO ‐ BUITRON                         8600 SW 149TH AVE                                                                                                                MIAMI              FL      33193
PAUL U. PAWLIK                                JAMES M WALSH                               WALSH BAKER ROSEVEAR & LOOMIS                9468 DOUBLE R BOULEVARD, SUITE A        RENO               NV      89521
PAUL W DOIRON                                 ADDRESS ON FILE
PAUL W. BLAIR                                 ADDRESS ON FILE
PAUL WHARTON CONSTRUCTION SERVICES            PAUL W WHARTON                              10085 GUILFORD ROAD                                                                  JESSUP             MD      20794
PAUL WHITE MICHELLE WHITE                     VALERIE A. MORAN (P 56498)                  MORAN LAW FIRM, PLLC, ATTY FOR P'S           24500 NORTHWESTERN HWY  SUITE 204       SOUTHFIELD         MI      48075
PAUL WOFFORD INS AGENCY                       P O BOX 130                                                                                                                      MANVEL             TX      77578
PAUL WOOLLEY REAL ESTATE APPRAISAL            2019 GRIFFIN CREEK RD                                                                                                            MEDFORD            OR      97501
PAUL ZAMORA                                   ADDRESS ON FILE
PAUL, EMALOV                                  ADDRESS ON FILE
PAULA BARLOW AGENCY                           12015 HIGHWAY 63                                                                                                                 MOSS POINT         MS      39562
PAULA BOYD AGENCY                             4910 W MERCURY BLVD                                                                                                              HAMPTON            VA      23666
PAULA K. GOLDWYN, ET AL.                      PAULA K GOLDWYN, PRO SE                     601 N. JULIETTE AVE.                                                                 MANHATTEN          KS      66502
PAULA RECKMAN                                 ADDRESS ON FILE
PAULDAVIS REST SARASOTA&                      RONALD&CYNTHIA NAHRWORLD                    1715 INDEPENDENCE BV B6                                                              SARASOTA           FL      34232
PAULDING COUNTY                               PAULDING CO‐TAX COMMISSI                    240 CONSTITUTION BLVD  R                                                             DALLAS             GA      30132




                                                                                                                     Page 676 of 998
                                       19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  680 of 1004
Creditor Name                             Address1                              Address2                                      Address3                       City              State   Zip          Country
PAULDING COUNTY                           PAULDING COUNTY ‐ TREASU              115 NORTH WILLIAMS STREE                                                     PAULDING          OH      45879
PAULDING COUNTY CLERK OF COURT            115 NORTH WILLIAMS STREET RM 104                                                                                   PAULDING          OH      45879
PAULDING COUNTY TAX COMMISSIONER          240 CONSTITUTION BLVD                                                                                              DALLAS            TX      30132
PAULDING COUNTY TREASURER/AUDITOR         115 N WILLIAMS ST SUITE 101                                                                                        PAULDING          OH      45879
PAULETTE BEARDSLEY &                      ADDRESS ON FILE
PAULETTE L. HACKER                        CDLG, PC                              TONY CARA, ESQ.; PETER NISSON, ESQ.           2973 HARBOR BLVD., STE 594     COSTA MESA        CA      92626
PAULEY TREE & LAWN CARE INC               P O BOX 878                                                                                                        NEW CANAAN        CT      06840
PAULING, JASON                            ADDRESS ON FILE
PAULINO BROTHERS, INC.                    3473 HIGH RIDGE ROAD                                                                                               BOYNTON BEACH     FL      33426
PAULO DASILVA &                           ADDRESS ON FILE
PAULSBORO BORO                            PAULSBORO BORO ‐ TAX COL              1211 DELAWARE STREET                                                         PAULSBORO         NJ      08066
PAULSELL, TEANNA                          ADDRESS ON FILE
PAULSEN, GERALD                           ADDRESS ON FILE
PAULSEN, JACQUELINE                       ADDRESS ON FILE
PAULSON, CHRISTI                          ADDRESS ON FILE
PAUMA VALLEY INS                          P O BOX 1530                                                                                                       VALLEY CENTER     CA      92082
PAUPACK TOWNSHIP                          PAUPACK TWP ‐ TAX COLLEC              219 HOADLEYS RD                                                              HAWLEY            PA      18428
PAUPACK TOWNSHIP SCHOOL                   WALLENPAUPACK AREA SD ‐               219 HOADLEYS RD                                                              HAWLEY            PA      18428
PAVALISKO INSURANCE GRP                   7100 BLUE ASH ROAD                                                                                                 CINCINNATI        OH      45236
PAVAN VASUDEV                             & SHARON BALL                         4403 N 129TH DR                                                              LITCHFIELD PARK   AZ      85340
PAVIA TOWNSHIP                            PAVIA TWP ‐ TAX COLLECTO              1028 FORREST ROAD                                                            IMLER             PA      16655
PAVILION CS   (CMBD TNS)                  PAVILION CS ‐ TAX COLLEC              7014 BIG TREE RD                                                             PAVILION          NY      14525
PAVILION CS  (CMBD TNS)                   PAVILION CS ‐ TAX COLLEC              FIVE STAR BANK‐ 220 LIBE                                                     WARSAW            NY      14569
PAVILION TOWN                             PAVILION TOWN ‐ TAX COLL              1 WOODROW DRIVE                                                              PAVILION          NY      14525
PAVILION TOWNSHIP                         PAVILION TOWNSHIP ‐ TREA              7510 EAST Q AVE                                                              SCOTTS            MI      49088
PAVO CITY                                 PAVO CITY‐TAX COLLECTOR               PO BOX 157                                                                   PAVO              GA      31778
PAW PAW TOWNSHIP                          114 N GREMPS ST                       PO BOX 20                                                                    PAW PAW           MI      49079
PAW PAW TOWNSHIP                          PAW PAW TOWNSHIP ‐ TREAS              PO BOX 20                                                                    PAW PAW           MI      49079
PAWCATUCK FIRE DISTRICT                   33 LIBERTY ST                                                                                                      PAWCATUCK         CT      06379
PAWCATUCK FIRE DISTRICT                   PAWCATUCK FD ‐ TAX COLLE              33 LIBERTY ST                                                                PAWCATUCK         CT      06379
PAWLET TOWN                               PAWLET TOWN ‐ TAX COLLEC              P.O. BOX 128                                                                 PAWLET            VT      05761
PAWLING CS  (PAWLING TN‐                  PAWLING CENTRAL SD‐ COLL              P.O. BOX 2486                                                                BUFFALO           NY      14240
PAWLING CS (DOVER TN‐04)                  PAWLING CS ‐ TAX COLLECT              515 ROUTE 22                                                                 PAWLING           NY      12564
PAWLING CS (EAST FISHKIL                  PAWLING CS ‐ TAX COLLECT              515 ROUTE 22                                                                 PAWLING           NY      12564
PAWLING TOWN                              PAWLING TOWN ‐ TAX COLLE              160 CHARLES COLEMAN BLVD                                                     PAWLING           NY      12564
PAWLING VILLAGE                           PAWLING VILLAGE ‐ CLERK               9 MEMORIAL AVENUE                                                            PAWLING           NY      12564
PAWNEE COUNTY                             PAWNEE COUNTY ‐ TAX COLL              500 HARRISON‐RM 200                                                          PAWNEE            OK      74058
PAWNEE COUNTY                             PAWNEE COUNTY ‐ TREASURE              715 BROADWAY                                                                 LARNED            KS      67550
PAWNEE COUNTY                             PAWNEE COUNTY ‐ TREASURE              PO BOX 231                                                                   PAWNEE CITY       NE      68420
PAWNEE COUNTY CLERK                       500 HARRISON ST 202                                                                                                PAWNEE            OK      74058
PAWNEE COUNTY TREASURER                   715 BROADWAY                                                                                                       LARNED            KS      67550‐3098
PAWTUCKET CITY                            PAWTUCKET CITY ‐ TAX COL              137 ROOSEVELT AVENUE                                                         PAWTUCKET         RI      02860
PAWTUCKET WATER SUPPLY BOARD              85 BRANCH ST                                                                                                       PAWTUCKET         RI      02860
PAWTUCKET WATER SUPPLY BOARD              PO BOX 1111                                                                                                        PROVIDENCE        RI      02901
PAXTANG BORO                              PAXTANG BORO ‐ TAX COLLE              3408 RUTHERFORD STREET                                                       HARRISBURG        PA      17111
PAXTON TOWN                               PAXTON TOWN ‐TAX COLLECT              697 PLEASANT STREET                                                          PAXTON            MA      01612
PAY GOVERNANCE LLC                        100 N 18TH ST STE 821                                                                                              PHILADELPHIA      PA      19103
PAY LESS INSURANCE                        1717 NORMAN DR                                                                                                     DALLAS            TX      75211
PAYAN, YAJAIRA                            ADDRESS ON FILE
PAYETTE COUNTY                            PAYETTE COUNTY ‐ TREASUR              1130 3RD AVE N, RM 103                                                       PAYETTE           ID      83661
PAYETTE COUNTY TREASURER                  1130 3RD AVENUE NORTH  RM 103                                                                                      PAYETTE           ID      83661
PAYETTE IRRIGATION CO                     PO BOX 306                                                                                                         PAYETTE           ID      83661
PAYETTE RURAL FIRE DEPARTMENT, INC.       600 N 16TH ST                                                                                                      PAYETTE           ID      83661
PAYLESS RESPONSE TEAM &                   MANUEL & YAZMIN RUIZ                  1341 SW 21 TERRACE                                                           FORT LAUDERDALE   FL      33312
PAYMENTECH, LLC                           ATTN: GENERAL COUNSEL                 4 NORTHEASTERN BOULEVARD                                                     SALEM             NH      03079
PAYMENTECH, LLC, ET AL.                   ATTN: GENERAL COUNSEL                 4 NORTHEASTERN BOULEVARD                                                     SALEM             NH      03079
PAYMENTUS CORPORATION                     ATTN: GENERAL COUNSEL                 13024 BALLANTYNE CORPORATE PLACE              SUITE 450                      CHARLOTTE         NC      28277
PAYMENTUS CORPORATION                     ATTN: GENERAL COUNSEL                 14901 FAA BLVD                                                               FORT WORTH        TX      76155
PAYMENTUS CORPORATION                     ATTN: GENERAL COUNSEL                 375 RIVERSIDE PKWY                                                           LITHIA SPRINGS    GA      30122‐3891
PAYMENTUS CORPORATION                     ATTN: LEGAL SERVICES                  13024 BALLANTYNE CORPORATE PLACE              SUITE 450                      CHARLOTTE         NC      28277
PAYNE AIR CONDITIONING & HEATING INC      1048 E OLEANDER STREET                                                                                             LAKELAND          FL      33801
PAYNE COUNTY                              PAYNE COUNTY ‐ TAX COLLE              315 W. SIXTH AVE., SUITE                                                     STILLWATER        OK      74074
PAYNE COUNTY TREASURER                    315 W 6TH, STE 101                                                                                                 STILLWATER        OK      74074
PAYNE ELECTRIC INC                        5 JANS PATH                                                                                                        HARWICH           MA      02645
PAYNE ROOFING                             MICHAEL & MIRIAM RUCKER               2225 W PECOS RD STE 2                                                        CHANDLER          AZ      85224
PAYNE, DEBORAH                            ADDRESS ON FILE
PAYNE, KARMEN                             ADDRESS ON FILE
PAYNE, LACY                               ADDRESS ON FILE
PAYNE, NICOLE                             ADDRESS ON FILE
PAYNE, STEPHANIE                          ADDRESS ON FILE




                                                                                                            Page 677 of 998
                                           19-10412-jlg               Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        681 of 1004
Creditor Name                                 Address1                                Address2                                       Address3                     City                State   Zip          Country
PAYNESVILLE MUTUAL INS                        PO BOX 262                                                                                                          PAYNESVILLE         MN      56362
PAYNESVILLE MUTUAL INS CO                     PO BOX 262                                                                                                          PAYNESVILLE         MN      56362
PAYNEWEST INS INC                             1025 BAIN ST SE                                                                                                     ALBANY              OR      97321
PAYNEWEST INSURANCE                           203 S. SIDE BLVD                                                                                                    DILLON              MT      59725
PAYSON CONCRETE & MATERIALS                   1900 E HWY 260                                                                                                      PAYSON              AZ      85541
PAYSON PINES HOMEOWNERS ASSOCIATION           1000 N BEELINE HWY 195                                                                                              PAYSON              AZ      85541
PAYTON, JENNIFER                              ADDRESS ON FILE
PAZOS PROPERTY MANAGEMENT GROUP               7155 SW 47 ST. 310A                                                                                                 MIAMI               FL      33155
PAZOS ROBAINA ASSOCIATION MANAGEMENT          4909 SW 74 CT.                                                                                                      MIAMI               FL      33155
PB ADJUSTING & BARBARA                        SCRIVANO & JAMES NIGRO                  501 CAMBRIA AVE STE 209                                                     BENSALEM            PA      19020
PBC DEVELOPMENT, INC.                         32565 B GOLDEN LANTERN 484                                                                                          DANA POINT          CA      92629
PBC PLANNING ZONING & BUILDING DEPT.          2300 NORTH JOG ROAD                                                                                                 WEST PALM BEACH     FL      33411
PBI                                           1301 CHESTERFIELD RD                                                                                                HUNTSVILLE          AL      35803
PBM ENTERPRISES LLC                           AUSTIN W MILLS JR.                      269 S. MATANZAS BLVD                                                        ST. AUGUSTINE       FL      32080
PBROWN BUILDERS, LLC                          AMOS P BROWN JR                         AMOS P BROWN JR                                4231 CHERRY LAUREL DRIVE     PENSACOLA           FL      32504
PC DATA SERVICES LLC                          1560 CHANNEL CREEK RD                                                                                               JACKSON             MS      39209
PCALI                                         P O BOX 933                                                                                                         HANOVER             PA      17331
PCPI SERVICES INC                             819 S LAKE JESSUP AVENUE                                                                                            OVIEDO              FL      32765
PCV MURCOR                                    740 CORPORATE CENTER DR                                                                                             POMONA              CA      91768
PCV MURCOR                                    ATTN: GENERAL COUNSEL                   4100 INTERNATIONAL PARKWAY                                                  CARROLTON           TX      75007
PCV MURCOR                                    ATTN: GENERAL COUNSEL                   740 CORPORATE CENTER DRIVE                     SUITE 200                    POMONA              CA      91768‐3427
PDF APPRAISAL SERVICE INC                     361 W 550 SOUTH                                                                                                     VALPARAISO          IN      46385
PDI                                           3231 E GAGE AVE 2ND FL                                                                                              HUNTINGTON PARK     CA      90255
PDM CUSTOMS INC                               159 BEACH DR                                                                                                        FORT WALTON BEACH   FL      32547
PDR OF NORTHERN NEW                           MEXICO INC                              12 BISBEE COURT                                                             SANTA FE            NM      87508
PEA SOLUTIONS INC                             PACIFIC ENVIRONMENTAL &                 ABATEMENT SOLUTIONS, INC                       P.O. BOX 459                 SURFSIDE            CA      90743
PEABODY CITY                                  PEABODY CITY ‐ TAX COLLE                24 LOWELL STREET                                                            PEABODY             MA      01960
PEABODY RESTORATION                           P.O. BOX 3727                                                                                                       CENTENNIAL          CO      80161
PEACE OF MIND CONSTRUCTION                    GLEN HOLZMAN                            63 RONALD REAGAN DR. SUITE 61                                               LAKE ST. LOUIS      MO      63367
PEACE OF MIND CONTRACTING, LLC                JASON SCHETT                            677 D STREET                                                                PASADENA            MD      21122
PEACEFUL VALLEY COUNTRY CLUB                  8225 KENDALL RD                                                                                                     MAPLE FALLS         WA      98266
PEACEMAKERS                                   JEREMIAH THOMPSON                       JEREMIAH THOMPSON                              4700 ACACIA                  ROSEWELL            NM      88201
PEACH BOTTOM TOWNSHIP                         PEACH BOTTOM TWP ‐ COLLE                6880 DELTA ROAD, SUITE 3                                                    DELTA               PA      17314
PEACH COUNTY                                  PEACH COUNTY‐TAX COMMISS                PO BOX 931                                                                  FORT VALLEY         GA      31030
PEACH COUNTY CLERK OF SUPERIOR COUR           P O BOX 389                                                                                                         FORT VALLEY         GA      31030
PEACH COUNTY TAX COMMISSIONER                 205 W CHURCH ST STE 103                                                                                             FORT VALLEY         GA      31030‐0931
PEACH ORCHARD HOA, INC                        766 PEACH ORCHARD DR                                                                                                NASHVILLE           TN      37204‐4445
PEACH REALTY, INC.                            P.O. BOX 736                                                                                                        CHATSWORTH          GA      30705
PEACH STATE INS AGENCY                        2505 PEACH ORCHARD RD                                                                                               AUGUSTA             GA      30906
PEACHAM TOWN                                  PEACHAM TOWN ‐ TAX COLLE                P.O. BOX 244                                                                PEACHAM             VT      05862
PEACHTREE RESTORATIONS LLC                    3295 RIVER EXCHANGE DR., SUITE 360                                                                                  NORCROSS            GA      30092
PEACHTREE RESTORS LLC                         470                                     3295 RIVER EXCHANGE DR                                                      NORCROSS            GA      30092
PEACOCK HILLS SENIOR COMMUNITY ASSOC.         1525 PEACOCK BLVD                                                                                                   OCEANSIDE           CA      92056
PEACOCK TOWNSHIP                              PEACOCK TOWNSHIP ‐ TREAS                3540 RIVER RUN TR                                                           IRONS               MI      49644
PEACOCK, PAUL                                 ADDRESS ON FILE
PEACOCK, VERLIN                               ADDRESS ON FILE
PEAGRAM & ASSOCIATES                          3599 S RIDGE AVE                                                                                                    CONCORD             NC      28025
PEAINE  TOWNSHIP                              PEALINE TOWNSHIP ‐ TREAS                PO BOX 16                                                                   BEAVER ISLAND       MI      49782
PEAK EXTERIORS LLC                            ONE COURT PLACE STE 101                                                                                             ROCKFORD            IL      61101
PEAK PROPERTY INVESTMENTS LLC                 P O BOX 12647                                                                                                       JACKSON             WY      83002
PEAK PUBLIC ADJUSTERS                         INC                                     12150 SW 128 CT STE 211                                                     MIAMI               FL      33186
PEAK ROOFING & CONSTRUCTION                   JEFF RISS ENTERPRISES, INC.             6201 TECHNOLOGY DR, SUITE 115                                               FRISCO              TX      75033
PEAK ROOFING CONTRACTORS, INC                 6593 MERCHANT PI.                                                                                                   WARRENTON           VA      20187
PEAK TO PEAK RFG WINDOWS                      6211 PROVIDENCE CTRY CLB                                                                                            CHARLOTTE           NC      28277
PEAK TO PEAK ROOFING & EXTERIORS, LLC         CONNIE BERRY                            4155 E. JEWELL AVE, SUITE 1100                                              DENVER              CO      80222
PEAK TREE SERVICES                            KEVIN SCHIBI                            35 CRYSTAL LANE                                                             TORRINGTON          CT      06790
PEAK VIEW ROOFING CO                          4605 TOWN CENTER DRIVE                                                                                              COLORADO SPRINGS    CO      80916
PEAK, BARBARA                                 ADDRESS ON FILE
PEAKS CONSTRUCTION                            44850 VIC WERTZ DR                                                                                                  CLINTON TOWNSHIP    MI      48036
PEAPACK‐GLADSTONE BORO                        PEAPACK‐GLADSTONE ‐COLLE                P.O. BOX 218                                                                PEAPACK             NJ      07977
PEARCE APPRAISALS INC                         1835‐18 EASTWEST PKWY                                                                                               FLEMING ISLAND      FL      32003
PEARISBURG TOWN                               PEARISBURG TOWN ‐ TREASU                112 TAZEWELL ST                                                             PEARISBURG          VA      24134
PEARL CARROLL & ASSOCS                        12 CORNELL RD                                                                                                       LATHAM              NY      12110
PEARL DEVELOPMENTS LLC                        5310 HARVEST HILL RD 183                                                                                            DALLAS              TX      75230
PEARL RIVER COUNTY                            PEARL RIVER‐TAX COLLECTO                PO BOX 509                                                                  POPLARVILLE         MS      39470
PEARL RIVER COUNTY TAX COLLECTOR              406 S MAIN ST                                                                                                       POPLARVILLE         MS      39470
PEARL RIVER VALLEY                            LEASE DEPARTMENT                        PO BOX 2180                                                                 RIDGELAND           MS      39158
PEARL RIVER VALLEY WATER SUPPLY DISTRICT      115 MADISON LANDING CIRCLE                                                                                          RIDGELAND           MS      39157
PEARL RIVER VALLEY WSD                        PO BOX 2180                                                                                                         RIDGELAND           MS      39158
PEARL WILLIS                                  843 EAST 146TH STREET                                                                                               CLEVELAND           OH      44110




                                                                                                                   Page 678 of 998
                                           19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   682 of 1004
Creditor Name                                 Address1                           Address2                                    Address3                      City               State   Zip          Country
PEARL, SCOTT                                  ADDRESS ON FILE
PEARLINE SIERRA                               6813 ELONA DR NE                                                                                             ALBUQUERQUE        NM      87109
PEARSALL ISD C/O FRIO AP                      FRIO CAD ‐ TAX COLLECTOR           P O BOX 1129                                                              PEARSALL           TX      78061
PEARSON CITY                                  PEARSON CITY‐TAX COLLECT           89 MAIN ST SOUTH                                                          PEARSON            GA      31642
PEARSON CONTRACTING INC.                      MARVIN PEARSON                     88 SCRABBLE RD.                                                           CASTLETON          VA      22716
PEARSON FINANCIAL SERVICES INC                PO BOX 1665                                                                                                  STANWOOD           WA      98292
PEARSON REALTY GROUP                          1000 N MILWAUKEE AVE                                                                                         CHICAGO            IL      60642
PEARSON REALTY GROUP                          ATTN: KIRBY PEARSON                1000 N MILWAUKEE AVE                                                      CHICAGO            IL      60642
PEARSON, ANDRE                                ADDRESS ON FILE
PEARSON, BRYAN                                ADDRESS ON FILE
PEARSON, DEIDRE                               ADDRESS ON FILE
PEARSON, KERRY                                ADDRESS ON FILE
PEARSON, LAURA                                ADDRESS ON FILE
PEARSON, MARK                                 ADDRESS ON FILE
PEARSON, MATTHEW                              ADDRESS ON FILE
PEARSON, MEAGAN                               ADDRESS ON FILE
PEARSON, MONICA                               ADDRESS ON FILE
PEARSON, SEAN                                 ADDRESS ON FILE
PEARSON, SHANNON                              ADDRESS ON FILE
PEARY, ELIZABETH                              ADDRESS ON FILE
PEARY, KATHRYN                                ADDRESS ON FILE
PEASE PAINTING                                ROLAND PEASE                       ROLAND PEASE                                391 HATCHET MOUNTAIN ROAD     HOPE               ME      04847
PEATORIA PERDUE                               8749 CONTEE RD                                                                                               LAUREL             MD      20708
PEAVEY, REBEKAH                               ADDRESS ON FILE
PEBBLE CREEK GOLF RESORT HOA NO 1 INC         9532 E RIGGS RD                                                                                              SUN LAKES          AZ      85248
PEBBLE HILLS EST                              6115 TERRI LYNN DR                                                                                           ST LOUIS           MO      63123
PEBBLE POINTE HOA                             14630 ELROND DRIVE                                                                                           STERLING HEIGHTS   MI      48313
PEBBLE SHORES CONDO ASSOC. INC                9150 GALLERIA COURT                SUITE 201                                                                 NAPLES             FL      34109
PECAN BEND PROPERTY OWNERS ASSOCIATION I      PO BOX 1301                                                                                                  NEEDVILLE          TX      77461
PECAN GROVE MUD 1 T                           PECAN GROVE MUD 1 ‐ COLL           12841 CAPRICORN STREET                                                    STAFFORD           TX      77477
PECAN LAKE MHP                                2850 S BELTINE RD                                                                                            DALLAS             TX      75253
PECAN PLANTATION OWNER'S ASSOC., INC          8650 WESTOVER CT                                                                                             GRANBURY           TX      76049
PECHACEKS GENERAL CONTR                       & A BERTIE & W TEKLEAB             23 DRY RUN ROAD                                                           RIVER FALLS        WI      54022
PECK VILLAGE                                  PECK VILLAGE ‐ TREASURER           PO BOX 317                                                                PECK               MI      48466
PECO PAYMENT PROCESSING                       PO BOX 37629                                                                                                 PHILADELPHIA       PA      19101‐0629
PECOS COUNTY                                  PECOS COUNTY ‐ TAX COLLE           200 S NELSON                                                              FORT STOCKTON      TX      79735
PECOS COUNTY TAX OFFICE                       200 S NELSON ST                                                                                              FORT STOCKTON      TX      79735
PECOS COUNTY WATER CONTROL 1                  4375 FM 1053                                                                                                 FORT STOCKTON      TX      79735
PEDERSEN, JONATHAN                            ADDRESS ON FILE
PEDERSON, MARK                                ADDRESS ON FILE
PEDERSON, MICHAEL                             ADDRESS ON FILE
PEDERSON, NATHAN                              ADDRESS ON FILE
PEDERSON, SHARON                              ADDRESS ON FILE
PEDRAZA, ANADELIA                             ADDRESS ON FILE
PEDRICK, BRIAN                                ADDRESS ON FILE
PEDRO CONSTRUCCION                            PEDRO GONZALEZ GARCIA              URB. CIUDAD MASSO CALLE 15 H30                                            SAN LORENZO        PR      00754
PEDRO CRESPO ORTIZ                            HC 03 BOX 12249                                                                                              COROZAL            PR      00783
PEDRO MACIAS                                  8633 CENTER AVE                                                                                              RIVER GROVE        IL      60171
PEDRO MARCHAN AND                             LUCIA MARCHAN                      2705 W CALIFORNIA ST                                                      SANTA ANA          CA      92704
PEDROZA, EMMANUEL                             ADDRESS ON FILE
PEEK, ANDRE                                   ADDRESS ON FILE
PEEKSKILL CITY                                PEEKSKILL CITY‐ COMPTROL           840 MAIN ST‐MUN BLDG                                                      PEEKSKILL          NY      10566
PEEKSKILL CITY SCHOOLS                        TAX COLLECTOR                      840 MAIN ST                                                               PEEKSKILL          NY      10566
PEER LANDSCAPING INC.                         1516 DEL RIO DR.                                                                                             FORT MYERS         FL      33901
PEERLESS                                      P O BOX 5001                                                                                                 HAMILTON           OH      45012
PEERLESS INS                                  PO BOX 703                                                                                                   KEENE              NH      03431
PEERLESS INS CO                               62 MAPLE AVE                                                                                                 KEENE              NH      03431
PEERLESS INSURANCE                            9450 SEWARD RD                                                                                               FAIRFIELD          CA      45014
PEETZ, CYNTHIA                                ADDRESS ON FILE
PEE‐WEES HEATING & AIR, LLC                   33510 PERCY YOUNG ROAD                                                                                       WALKER             LA      70785
PEFFALL, CHRISTOPHER                          ADDRESS ON FILE
PEGASUS POOLS                                 CHESTER SALISBURY                  363 JEFFERSON ST                                                          LEXINGTON          KY      40508
PEGASYSTEMS INC                               ATTN: KIRK FAUSTMAN                ONE ROGERS STREET                                                         CAMBRIDGE          MA      02142
PEGASYSTEMS INC                               ONE ROGERS STREET                                                                                            CAMBRIDGE          MA      02142
PEGASYSTEMS, INC.                             ATTN: GENERAL COUNSEL              ONE ROGERS ST                                                             CAMBRIDGE          MA      02142
PEGGY C BRANNON TAX COLLECTOR                 850 W 11TH ST                                                                                                PANAMA CITY        FL      32401
PEGGY E DAVIS‐BRADFORD                        ADDRESS ON FILE
PEGGY HUGGINS                                 847 WALKER STREET                                                                                            ORLAND             CA      95963
PEGGY MOORE FOR THE                           EST OF RUTH WILSON                 6811 FM 618                                                               HASKELL            TX      79521
PEGGY NASH INSURANCE AGY                      4700 HIGHWAY 365                                                                                             PORT ARTHUR        TX      77642




                                                                                                           Page 679 of 998
                                       19-10412-jlg                Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     683 of 1004
Creditor Name                              Address1                                Address2                                    Address3              City               State   Zip          Country
PEGGY WILSON FOR THE                       EST OF RUTH WILSON                      6811 FM 618                                                       HASKELL            TX      79521
PEHRSON, JOSEPH                            ADDRESS ON FILE
PEIRSON PATTERSON LLP                      4400 ALPHA RD                                                                                             DALLAS             TX      75244‐4505
PEIRSONPATTERSON, LLP                      ATTN: GENERAL COUNSEL                   13750 OMEGA ROAD                                                  DALLAS             TX      75244
PEKIN INS                                  2505 COURT ST                                                                                             PEKIN              IL      61558
PEKLEY, KAREN                              ADDRESS ON FILE
PELHAM CITY                                PELHAM CITY‐TAX COLLECTO                108 HAND AVE. W                                                   PELHAM             GA      31779
PELHAM INS SRVCS INC                       P O BOX 960                                                                                               PELAHAM            NH      03076
PELHAM MANOR VILLAGE                       PELHAM MANOR VIL ‐ RECEI                34 FIFTH AVENUE                                                   PELHAM NY          NY      10803
PELHAM SCHOOLS                             PELHAM SCH ‐ TAX RECEIVE                TOWN HALL 34 5TH AVE                                              PELHAM             NY      10803
PELHAM TOWN                                PELHAM TOWN ‐ TAX COLLEC                351 AMHERST ROAD                                                  PELHAM             MA      01002
PELHAM TOWN                                PELHAM TOWN ‐ TAX COLLEC                6 VILLAGE GREEN                                                   PELHAM             NH      03076
PELHAM TOWN                                PELHAM TOWN‐TAX RECEIVER                34 FIFTH AVENUE                                                   PELHAM             NY      10803
PELHAM VILLAGE                             PELHAM VIL ‐ TAX RECEIVE                34 FIFTH AVENUE                                                   PELHAM NY          NY      10803
PELHAM WATER WORKS                         POST OFFICE BOX 1479                                                                                      PELHAM             AL      35124
PELICAN APPRAISALS LLC                     PO BOX 7300                                                                                               DIBERVILLE         MS      39540
PELICAN CREEK OA                           PO BOX 400518                                                                                             LAS VEGAS          NV      89140
PELICAN PROPERTY MGT. COMPANY, LLC         8725 LOCH RAVEN BLVD. STE. 201                                                                            TOWSON             MD      21286
PELICAN REEF HOMEOWNERS ASSOCIATION INC    2108 CAPITAL DRIVE SUITE 102                                                                              WILMINGTON         NC      28405
PELICAN STATE ROOFING & REPAIRS LLC        LATISHA THIMESCH                        303 MCMILLAN SUITE B                                              WEST MONROE        LA      71291
PELICAN TOWN                               PELICAN TWN TREASURER                   PO BOX 1460                                                       RHINELANDER        WI      54501
PELLA GATEWAY LLC                          PO BOX 2024                                                                                               NORTH SIOUX CITY   SD      57049
PELLA MUTUAL INS CO                        W11261 COUNTY ROAD D                                                                                      MARION             WI      54950
PELLA PROD OF                              OMAHA & LINCOLN                         9845 S 142ND ST                                                   OMAHA              NE      68138
PELLA PRODUCTS OF KANSAS                   CITY INC                                11333 STRANG LINE RD                                              LENEXA             KS      66215
PELLA TOWN                                 PELLA TWN TREASURER                     W10356 MILL CREEK RD.                                             CLINTONVILLE       WI      54929
PELLEGRINO, DOMENICA                       ADDRESS ON FILE
PELOQUIN VENTURES, INC.                    DBA 360 PAINTING BURLINGTON             JASON L PELOQUIN                            7503 INGLEWOOD RD     BURLINGTON         NC      27215
PEMBERTON BORO                             PEMBERTON BORO ‐ TAX COL                50 EGBERT STREET                                                  PEMBERTON          NJ      08068
PEMBERTON TOWNSHIP                         500 PEMBERTON‐BROWN MILLS RD.                                                                             PEMBERTON          NJ      08068
PEMBERTON TOWNSHIP                         PEMBERTON TWP ‐COLLECTOR                500 PEMBERTON‐BROWNS MIL                                          PEMBERTON          NJ      08068
PEMBERTON TOWNSHIP                         WATER DEPARTMENT                        500 PEMBERTON BROWNS MILLS ROAD                                   PEMBERTON          NJ      08068
PEMBERTON TOWNSHIP MUA                     131 FORT DIX ROAD                       P O BOX 247                                                       PEMBERTON          NJ      08068
PEMBINA COUNTY                             PEMBINA COUNTY ‐ TREASUR                301 DAKOTA ST W, 1                                                CAVALIER           ND      58220
PEMBINE TOWN                               MARINETTE COUNTY TREASUR                1926 HALL AVENUE                                                  MARINETTE          WI      54143
PEMBROKE APPRAISAL SERVICE                 PO BOX 2076                                                                                               PEMBROKE           NC      28372
PEMBROKE CEN.SCH  (TN.BA                   PEMBROKE CSD‐ TAX COLLEC                PO BOX 7129                                                       BUFFALO            NY      14240
PEMBROKE CEN.SCH  (TN.PE                   PEMBROKE CSD‐ TAX COLLEC                PO BOX 7129                                                       BUFFALO            NY      14240
PEMBROKE CITY                              CITY OF PEMBROKE ‐ CLERK                P O BOX 162                                                       PEMBROKE           KY      42266
PEMBROKE PROPERTY OWNERS ASSOCIATION INC   PO BOX 494437                                                                                             PORT CHARLOTTE     FL      33949‐4437
PEMBROKE TOWN                              PEMBROKE TOWN ‐ TAX COLL                100 CENTER STREET                                                 PEMBROKE           MA      02359
PEMBROKE TOWN                              PEMBROKE TOWN ‐ TAX COLL                1145 MAIN RD                                                      CORFU              NY      14036
PEMBROKE TOWN                              PEMBROKE TOWN ‐ TAX COLL                311 PEMBROKE ST                                                   PEMBROKE           NH      03275
PEMBROKE TOWN                              PEMBROKE TOWN ‐ TREASURE                500 SNIDOW STREET                                                 PEMBROKE           VA      24136
PEMBROKE WATER/SEWER                       PEMBROKE TOWN TAX COLL                  100 CENTER STREET                                                 PEMBROKE           MA      02359
PEMCO INS CO                               19020 33RD AVE W 6TH FL                                                                                   LYNNWOOD           WA      98036
PEMCO INSURANCE                            P O  BOX 776                                                                                              SEATTLE            WA      98111
PEMCO INSURANCE                            P O  BOX 91026                                                                                            SEATTLE            WA      98111
PEMCO MUT INS                              PO BOX 91026                                                                                              SEATTLE            WA      98111
PEMISCOT COUNTY                            PEMISCOT COUNTY ‐ COLLEC                610 WARD AVE, SUITE 1C                                            CARUTHERSVILLE     MO      63830
PEN ARGYL AREA SCHOOL DI                   BERKHEIMER ASSOCIATES                   50 N. 7TH STREET                                                  BANGOR             PA      18013
PEN ARGYL BORO                             PEN ARGYL BORO ‐ TAX COL                501 GEORGE ST                                                     PEN ARGYL          PA      18072
PEN ARGYL SCHOOL DISTRIC                   PEN ARGYL SD ‐ TAX COLLE                1549 PEN ARGYL RD                                                 PEN ARGYL          PA      18072
PEN ARGYLE AREA SCHOOL D                   PEN ARGYLE AREA SD ‐ COL                413 S BROADWAY                                                    WIND GAP           PA      18091
PENA INSURANCE                             220 WEST HILL SIDE RD                   SUITE 11                                                          LOREDO             TX      78041
PENA, ANNMARIE                             ADDRESS ON FILE
PENACO BUILDERS INC                        ELISEO PENA JR.                         ELISEO PENA JR.                             920 N CEDAR           BORGER             TX      79007
PENBROOK BORO                              DAUPHIN COUNTY ‐  TREASU                CRTHOUSE 101 MARKET ST.                                           HARRISBURG         PA      17101
PEND OREILLE COUNTY                        PEND OREILLE COUNTY TREA                PO BOX 5080                                                       NEWPORT            WA      99156
PENDEGRAFT, DONNESHA                       ADDRESS ON FILE
PENDER & COWARD, P.C.                      222 CENTRAL PARK AVENUE, SUITE 400                                                                        VIRGINIA BEACH     VA      23462
PENDER COUNTRY FARM BUR                    301 W WILMINGTON ST                                                                                       BURGAW             NC      28425
PENDER COUNTY                              PENDER COUNTY TAX COLLEC                P O BOX 1047                                                      BURGAW             NC      28425
PENDER COUNTY FARM BUREA                   15331 US HWY 17 N                                                                                         HAMPSTEAD          NC      28443
PENDER COUNTY TAX COLLECTOR                PO BOX 1047                                                                                               BURGAW             NC      28425
PENDER COUNTY TAX OFFICE                   300 E FREEMONT ST                                                                                         BURGAW             NC      28425
PENDLETON APPRAISALS INC                   503 MAIN ST SE                                                                                            GRAVETTE           AR      72736
PENDLETON COUNTY                           PENDLETON COUNTY ‐ SHERI                202 CHAPEL STREET                                                 FALMOUTH           KY      41040
PENDLETON COUNTY SHERIFF                   PENDELTON COUNTY ‐ SHERI                PO BOX 687                                                        FRANKLIN           WV      26807
PENDLETON CTY FRMRS                        38 FARMERS LN                                                                                             FALMOUTH           KY      41040




                                                                                                             Page 680 of 998
                                           19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    684 of 1004
Creditor Name                                 Address1                            Address2                                     Address3       City                State   Zip        Country
PENDLETON TOWN                                PENDLETON TOWN TAX COLLE            6570 CAMPBELL BLVD                                          LOCKPORT            NY      14094
PENDLETON WATER SUPPLY CORP                   PO BOX 100                                                                                      PENDLETON           TX      76564
PENELEC                                       P.O. BOX 3687                                                                                   AKRON               OH      44309‐3687
PENFIELD C.S. (TN OF BRI                      PENFIELD C.S ‐ TAX RECEI            2300 ELMWOOD AVENUE                                         ROCHESTER           NY      14618
PENFIELD C.S. (TN OF PEN                      PENFIELD C.S ‐ TAX RECEI            3100 ATLANTIC AVE                                           PENFIELD            NY      14526
PENFIELD C.S. (TN OF PER                      PENFIELD C.S ‐ TAX RECEI            1350 TURK HILL ROAD                                         FAIRPORT            NY      14450
PENFIELD CEN SCH(TN OF M                      PENFIELD CS ‐ TAX COLLEC            3100 ATLANTIC AVENUE                                        PENFIELD            NY      14526
PENFIELD CS (TN OF WALWO                      PENFIELD CS‐TAX RECEIVER            3100 ATLANTIC AVENUE                                        PENFIELD            NY      14526
PENFIELD TOWN                                 MARGARET REVELLE‐TAX REC            3100 ATLANTIC AVENUE                                        PENFIELD            NY      14526
PENFOLD & ASSO APPRAISAL SERV LLC             7501 US 31 HWY                                                                                  ELLSWORTH           MI      49729
PENILLA, BRANDON                              ADDRESS ON FILE
PENINSULA LIGHT COMPANY                       13315 GOODNOUGH DR NW                                                                           GIG HARBOR          WA      98332‐8640
PENINSULA TOWNSHIP                            PENINSULA TOWNSHIP ‐ TRE            13235 CENTER ROAD                                           TRAVERSE CITY       MI      49686
PENINSULA UNDERWRITERS                        INS AGENCY                          PO BOX 357986                                               GAINESVILLE         FL      32635
PENLAND & HARTWELL, LLC                       MARK L. LITTLEFIELD                 ONE NORTH LASALLE STREET                     38TH FLOOR     CHICAGO             IL      60602
PENN CAMBRIA S.D./CRESSO                      CRESSON BORO ‐ TAX COLLE            807 6TH ST.                                                 CRESSON             PA      16630
PENN CAMBRIA S.D./CRESSO                      CRESSON TWP ‐ TAX COLLEC            143 SLATTERY DR                                             CRESSON             PA      16630
PENN CAMBRIA S.D./GALLIT                      GALLITZIN BORO ‐ TAX COL            411 CONVENT STREET                                          GALLITZIN           PA      16641
PENN CAMBRIA S.D./GALLIT                      GALLITZIN TWP ‐ TAX COLL            220 SPINDLEY RD                                             GALLITZIN           PA      16641
PENN CAMBRIA S.D./MUNSTE                      PENN CAMBRIA SD ‐ COLLEC            1545 MUNSTER RD                                             PORTAGE             PA      15946
PENN CAMBRIA S.D./SANKER                      PENN CAMBRIA SD ‐ COLLEC            147 HIGH ST                                                 CRESSON             PA      16630
PENN CAMBRIA S.D./WASHIN                      PENN CAMBRIA SD ‐ COLLEC            1082 MAIN ST                                                LILLY               PA      15938
PENN CHARTER MUT INS                          PO BOX 1700                                                                                     LITITZ              PA      17543
PENN CREDIT CORPORATION                       916 S 14TH STREET                                                                               HARRISBURG          PA      17104
PENN ESTATES PROPERTY OWNERS ASSOCIATION      304 CRICKET DRIVE EAST                                                                          EAST STROUDSBURG    PA      18301
PENN ESTATES PROPERTY OWNERS ASSOCIATION      JOANNA HUFFMAN                      304 CRICKET DRIVE                                           EAST STROUDSBURG    PA      18301
PENN FOREST  COUNTY BILL                      JOSIAH BEHRENS ‐ TAX COL            263 BEHRENS RD                                              JIM THORPE          PA      18229
PENN FOREST STREAM POA INC                    11 CLUBHOUSE RD                                                                                 JIM THORPE          PA      18229
PENN HILLS S.D./PENN HIL                      KEYSTONE COLLECTIONS                546 WENDEL RD                                               IRWIN               PA      15642
PENN HILLS TOWNSHIP                           KEYSTONE COLLECTIONS                546 WENDEL RD                                               IRWIN               PA      15642
PENN HILLS TOWNSHIP SCHOOL DISTRICT           260 ASHER STREET                                                                                PITTSBURGH          PA      15235
PENN LAKE PARK BORO                           BEVERLY YENCHA‐TAX COLLE            96 WOODLAND DR                                              WHITE HAVEN         PA      18661
PENN MANOR S.D./CONESTOG                      PENN MANOR SD ‐ TAX COLL            2950 CHARLESTOWN RD                                         LANCASTER           PA      17603
PENN MANOR S.D./MANOR TW                      PENN MANOR SD ‐ TAX COLL            2950 CHARLESTOWN RD                                         LANCASTER           PA      17603
PENN MANOR S.D./MARTIC T                      PENN MANOR SD ‐ TAX COLL            2950 CHARLESTOWN RD                                         LANCASTER           PA      17603
PENN MANOR S.D./MILLERSV                      PENN MANOR SD ‐ TAX COLL            2950 CHARLESTOWN RD                                         LANCASTER           PA      17603
PENN MANOR S.D./PEQUEA T                      PENN MANOR SD ‐ TAX COLL            2950 CHARLESTOWN RD                                         LANCASTER           PA      17603
PENN NATIONAL                                 2 NORTH 2ND STREET                                                                              HARRISBURG          PA      17101
PENN NATIONAL INSURANCE                       PO BOX 2257                                                                                     HARRISBURG          PA      17105
PENN REVENUE SERVICE LLC                      15 PUBLIC SQ STE 202                                                                            WILKES‐BARRE        PA      18071
PENN TOWNSHIP                                 CARMEN CHIUMENTO‐TAX COL            29 BAER LANE                                                BERNVILLE           PA      19506
PENN TOWNSHIP                                 CHESTER COUNTY TREASURER            313 W MARKET ST STE 3202                                    WEST CHESTER        PA      19382
PENN TOWNSHIP                                 DEBRA DYARMAN‐TAX COLLEC            50 QUARRY HILL RD                                           NEWVILLE            PA      17241
PENN TOWNSHIP                                 LANCASTER COUNTY ‐ TREAS            150 N QUEEN ST. STE 122                                     LANCASTER           PA      17603
PENN TOWNSHIP                                 PENN TOWNSHIP ‐ TREASURE            16738 DONNELL LAKE ST. U                                    VANDALIA            MI      49095
PENN TOWNSHIP                                 PENN TWP ‐ TAX COLLECTOR            13006 REDSTONE RIDGE ROA                                    HESSTON             PA      16647
PENN TOWNSHIP                                 PENN TWP ‐ TAX COLLECTOR            24 ST. JOHNS DRIVE                                          DUNCANNON           PA      17020
PENN TOWNSHIP                                 PENN TWP ‐ TAX COLLECTOR            396 LINGLE VALLEY ROAD                                      SPRING MILLS        PA      16875
PENN TOWNSHIP                                 PENN TWP ‐ TAX COLLECTOR            593 WILLIAMS ROAD                                           CURWENSVILLE        PA      16833
PENN TOWNSHIP                                 PENN TWP ‐ TAX COLLECTOR            MUNI BLDG, 2001 MUNICIPA                                    HARRISON CITY       PA      15636
PENN TOWNSHIP                                 PENN TWP ‐ TAX COLLECTOR            POB 144                                                     RENFREW             PA      16053
PENN TOWNSHIP                                 ROBIN HOKE ‐ TAX COLLECT            20 WAYNE AVE ‐ MUNI BLDG                                    HANOVER             PA      17331
PENN TOWNSHIP                                 RONALD ZEIDERS ‐ TAX COL            POB 452                                                     SELINSGROVE         PA      17870
PENN TOWNSHIP                                 TAX COLLECTION                      48 WEST 3RD ST.                                             WILLIAMSPORT        PA      17701
PENN TRAFFORD SCHOOL DIS                      PENN TRAFFORD SD ‐ COLLE            416 CAVITT AVE                                              TRAFFORD            PA      15085
PENN TRAFFORD SCHOOL DIS                      PENN TRAFFORD SD ‐ COLLE            MUNI BLDG, 2001 MUNICIPA                                    HARRISON CITY       PA      15636
PENN WASTE INC                                PO BOX 3066                                                                                     YORK                PA      17402
PENN YAN CEN SCH (COMBIN                      PENN YAN CS ‐ TAX COLLEC            1 SCHOOL DRIVE                                              PENN YAN            NY      14527
PENN YAN VILLAGE(TWN.MIL                      PENN YAN VILLAGE ‐ CLERK            PO BOX 426                                                  PENN YAN            NY      14527
PENNBROOKE HOMEOWNERS ASSOCIATION, INC        12270 SW 3RD STREET, SUITE 200                                                                  PLANTATION          FL      33325
PENNCREST S.D./SAEGERTOW                      PENNCREST SD ‐ TAX COLLE            1235 ERIE ST.                                               SAEGERTOWN          PA      16433
PENNCREST SD/CAMBRIDGE S                      PENNCREST SD ‐ TAX COLLE            146 ROOT AVE.                                               CAMBRIDGE SPRINGS   PA      16403
PENNCREST SD/CUSSEWAGO T                      PENNCREST SD ‐ TAX COLLE            13936 WEST CENTER RD.                                       SPRINGBORO          PA      16435
PENNCREST SD/E. MEAD TWP                      PENNCREST SD ‐ TAX COLLE            11669 PRENATT RD                                            GUYS MILLS          PA      16327
PENNCREST SD/HAYFIELD TW                      PENNCREST SD ‐ TAX COLLE            P.O. BOX 814                                                SAEGERTOWN          PA      16433
PENNCREST SD/RANDOLPH TW                      PENNCREST SD ‐ TAX COLLE            31117 SHAFFER RD                                            GUYS MILLS          PA      16327
PENNCREST SD/RICHMOND TW                      PENNCREST SD ‐ TAX COLLE            29957 STATE HWY 408                                         TOWNVILLE           PA      16360
PENNCREST SD/ROCKDALE TW                      PENNCREST SD ‐ TAX COLLE            27553 MILLER STATION RD                                     CAMBRIDGE SPRINGS   PA      16403
PENNCREST SD/STEUBEN TWP                      PENNCREST SD ‐ TAX COLLE            38881 ARMSTRONG RD.                                         CENTERVILLE         PA      16404
PENNCREST SD/TOWNVILLE B                      STACEY HOLZER ‐ TAX COLL            36032 STATE HIGHWAY 408                                     CENTERVILLE         PA      16404




                                                                                                             Page 681 of 998
                                         19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     685 of 1004
Creditor Name                               Address1                               Address2                                     Address3              City                State   Zip        Country
PENNCREST SD/TROY TWP                       PENNCREST SD ‐ TAX COLLE               36032 STATE HWY 408                                                CENTERVILLE         PA      16404
PENNCREST SD/WOODCOCK TW                    WOODCOCK TWP ‐ TAX COLLE               24179 DIBBLE HILL RD                                               SAEGERTOWN          PA      16433
PENNDEL BORO                                DONNA CARACAPPA ‐ PENNDE               133 JOYCE AVE                                                      PENNDEL             PA      19047
PENN‐DELCO S.D. (CONSOLI                    PENN DELCO AREA SD ‐ COL               2821 CONCORD RD                                                    ASTON               PA      19014
PENNELOPE DAWN                              13857‐5 HWY 87 E                                                                                          ADKINS              TX      78101
PENNFIELD TOWNSHIP                          PENNFIELD TOWNSHIP ‐ TRE               20260 CAPITAL AVE NE                                               BATTLE CREEK        MI      49017
PENNICHUCK WATER                            PO BOX 1947                                                                                               MERRIMACK           NH      30541‐947
PENNICHUCK WATER                            PO BOX 1947                            25 MANCHESTER STREET                                               MERRIMACK           NH      03054‐1947
PENNIES POWER WASHING,                      DETAILING & SMALL REPAIR               BRANDON S. PENNIE                            105 ASHDOWN DRIVE     SUMMERVILLE         SC      29483
PENNINGTON BORO                             PENNINGTON BORO‐TAX COLL               30 NORTH MAIN ST                                                   PENNINGTON          NJ      08534
PENNINGTON COUNTY                           PENNINGTON COUNTY ‐ TREA               130 KANSAS CITY ST, SUIT                                           RAPID CITY          SD      57701
PENNINGTON COUNTY                           PENNINGTON COUNTY ‐ TREA               PO BOX 616                                                         THIEF RIVER FALLS   MN      56701
PENNINGTON COUNTY TREASURER                 130 KANSAS CITY ST STE 250                                                                                RAPID CITY          SD      57701
PENNOCK INSURANCE                           2 CHRISTY DR STE 100                                                                                      CHADDS FORD         PA      19317
PENNOCK INSURANCE                           2 CHRISTY DR STE 301                                                                                      CHADDS FORD         PA      19317
PENNRIDGE S.D./BEDMINSTE                    PATRICIA MCVAUGH‐TAX COL               6 HUGHES LANE                                                      PERKASIE            PA      18944
PENNRIDGE S.D./DUBLIN BO                    SUSAN PAFF ‐ TAX COLLECT               119 MAPLE AVE                                                      DUBLIN              PA      18917
PENNRIDGE S.D./EAST ROCK                    PENNRIDGE SD ‐ TAX COLLE               2037 HILL RD                                                       SELLERSVILLE        PA      18960
PENNRIDGE S.D./HILLTOWN                     PENNRIDGE SD ‐ TAX COLLE               13 WEST CREAMERY RDPOB                                             HILLTOWN            PA      18927
PENNRIDGE S.D./PERKASIE                     JUDITH PATTON ‐ TAX COLL               356 KENT LANE                                                      PERKASIE            PA      18944
PENNRIDGE S.D./SELLERSVI                    SUE SNYDER ‐ TAX COLLECT               8 NANLYN AVE                                                       SELLERSVILLE        PA      18960
PENNRIDGE S.D./SILVERDAL                    CHRISTINE CORDELL‐TX COL               POB 181                                                            SILVERDALE          PA      18962
PENNRIDGE S.D./WEST ROCK                    SUZANNE CLARKE‐TAX COLLE               1028A RIDGE RD                                                     SELLERSVILLE        PA      18960
PENNS GROVE BORO                            PENNS GROVE BORO ‐ COLLE               303 HARDING HIGHWAY                                                CARNEYS POINT       NJ      08069
PENNS GROVE SEWERAGE AUTHORITY              81 BEACH AVE                                                                                              PENNS GROVE         NJ      08069
PENNS MANOR S.D./PINE                       TAX COLLECTOR                          88 STAFF ST                                                        HEILWOOD            PA      15745
PENNS MANOR SD                              CHERRYHILL TWP T/C                     PO BOX 447                                                         PENN RUN            PA      15765
PENNS MANOR SD                              CLYMER BORO                            196 FRANKLIN ST                                                    CLYMER              PA      15728
PENNS VALLEY S.D./CENTRE                    PENNS VALLEY AREA SD ‐ T               125 SOUTH PENNSYLVANIA A                                           CENTRE HALL         PA      16828
PENNS VALLEY S.D./GREGG                     PENNS VALLEY AREA SD ‐ T               PO BOX 87                                                          SPRING MILLS        PA      16875
PENNS VALLEY S.D./MILES                     PENNS VALLEY AREA SD ‐ T               157 ROCKVILLE RD                                                   REBERSBURG          PA      16872
PENNS VALLEY S.D./PENN T                    PENNS VALLEY SD ‐ COLLEC               396 LINGLE VALLEY ROAD                                             SPRING MILLS        PA      16875
PENNS VALLEY S.D./POTTER                    POTTER TWP ‐ TAX COLLECT               205 DOGTOWN ROAD                                                   CENTRE HALL         PA      16828
PENNSAUKEN SEWER AUTHORITY                  1250 JOHN TIPTON BLVD                                                                                     PENNASUKEN          NJ      08110
PENNSAUKEN SEWERAGE AURHORITY               1250 JOHN TIPTON BLVD                                                                                     PENNSAUKEN          NJ      08110
PENNSAUKEN TAX OFFICE                       5605 N CRESCENT BOULEVARD                                                                                 PENNSAUKEN          NJ      08110
PENNSAUKEN TOWNSHIP                         PENNSAUKEN TWP ‐COLLECTO               5605 N CRESCENT BLVD                                               PENNSAUKEN          NJ      08110
PENNSBURG BORO                              PATRICIA ANN BAVER ‐ TC                101 DOTTS ST.                                                      PENNSBURG           PA      18073
PENNSBURY S.D./FALLS TOW                    PENNSBURY SD ‐ TAX COLLE               188 LINCOLN HWY SUITE 10                                           FAIRLESS HILLS      PA      19030
PENNSBURY S.D./LOWER MAK                    PENNSBURY SD ‐ TAX COLLE               1100 EDGEWOOD RD  STE 3                                            YARDLEY             PA      19067
PENNSBURY S.D./TULLYTOWN                    PENNSBURY SD ‐ TAX COLLE               500 MAIN ST                                                        TULLYTOWN           PA      19007
PENNSBURY S.D./YARDLEY B                    PENNSBURY SD ‐ TAX COLLE               25 SOUTH MAIN ST 100                                               YARDLEY             PA      19067
PENNSBURY TOWNSHIP                          BERKHEIMER ASSOCIATES                  50 N 7TH ST ‐ R/E DEPT.                                            BANGOR              PA      18013
PENNSBURY VILLAGE BORO                      PENNSBURY VILLAGE BORO ‐               1043 PENNSBURY BLVD                                                PITTSBURGH          PA      15205
PENNSVILLE TOWNSHIP                         90 NORTH BROADWAY                                                                                         PENNSVILLE          NJ      08070
PENNSVILLE TOWNSHIP                         PENNSVILLE TWP‐COLLECTOR               90 NORTH BROADWAYDRIVE                                             PENNSVILLE          NJ      08070
PENNSYLVANIA                                GENERAL CONTACT                        17 NORTH SECOND STREET, SUITE 1300                                 HARRISBURG          PA      17101
PENNSYLVANIA                                LICENSING OFFICE                       17 NORTH SECOND STREET, SUITE 1300                                 HARRISBURG          PA      17101
PENNSYLVANIA AMERICAN WATER                 PO BOX 371412                                                                                             PITTSBURGH          PA      15250‐7412
PENNSYLVANIA DEPARTMENT OF REVENUE          1846 BROOKWOOD ST                                                                                         HARRISBURG          PA      17104
PENNSYLVANIA DEPARTMENT OF REVENUE          PO BOX 280427                                                                                             HARRISBURG          PA      17128
PENNSYLVANIA DEPARTMENT OF STATE            & CHARITABLE ORGANIZATIONS             PO BOX 8722                                                        HARRISBURG          PA      17105‐8722
PENNSYLVANIA MUNICIPAL SERVICE COMPANY      336 DELAWARE AVENUE                    DEPT. L                                                            OAKMONT             PA      15139
PENNY ENTERPRISES                           KENNETH W. PENNY                       8850 W 50TH AVE                                                    ARVADA              CO      80002
PENNY WALKER & DONALD                       WALKER                                 3211 IDEAL AVE NE                                                  MELBOURNE           FL      32905
PENNY, JIMMIE                               ADDRESS ON FILE
PENNY, MELINDA                              ADDRESS ON FILE
PENOBSCOT TOWN                              PENOBSCOT TOWN ‐TAX COLL               P.O. BOX 4                                                         PENOBSCOTT          ME      04476
PENROD LUMBER CO INC                        PO BOX 570                                                                                                SIMPSONVILLE        KY      40067
PENSACOLA ENERGY                            16 N. PALAFOX STREET                                                                                      PENSACOLA           FL      32502
PENSACOLA ROOFING                           ROBERT GUY                             ROBERT GUY                                   8115 MOBILE HWY       PENSACOLA           FL      32526
PENSAUKEE TOWN                              PENSAUKEE TWN TREASURER                4684 BROOKSIDE ROAD                                                ABRAMS              WI      54101
PENSE, TIMOTHY                              ADDRESS ON FILE
PENSION BENEFIT INFORMATION, INC.           ATTN: GENERAL COUNSEL                  711 GRAND AVE                                SUITE 210             SAN RAFAEL          CA      94901
PENSION BENEFITS INFORMATION INC            USE 60705020                           PO BOX 10308                                                       SAN RAFAEL          CA      94912‐0308
PENSIONDANMARK                              PENSIONSFORSIKRINGSAKTIESELSKAB‐1
PENSIONDANMARK                              PENSIONSFORSIKRINGSAKTIESELSKAB‐2
PENSON, ROOSEVELT                           ADDRESS ON FILE
PENTAGON RIDGE CONDOMINIUM                  6422 GROVEDALE DR STE 201C                                                                                ALEXANDRIA          VA      22310
PENTLAND TOWNSHIP                           PENTLAND TOWNSHIP ‐ TREA               13105 COUNTY ROAD 400                                              NEWBERRY            MI      49868




                                                                                                              Page 682 of 998
                                    19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       686 of 1004
Creditor Name                          Address1                                      Address2                                     Address3                           City                        State   Zip     Country
PENTWATER TOWNSHIP                     PENTWATER TOWNSHIP ‐ TRE                      327 HANCOCK ST                                                                  PENTWATER                   MI      49449
PENTWATER VILLAGE                      PENTWATER VILLAGE ‐ TREA                      327 S HANCOCK ST ‐ BOX 6                                                        PENTWATER                   MI      49449
PENYAK ROOFING CO INC                  3571 KENNEDY RD                                                                                                               SOUTH PLAINFIELD            NJ      07080
PEOPLE                                 JAMES F. LEWIS, DEPUTY DISTRICT ATTORNEY      OFFICE OF THE DA, SAN JOAQUIN COUNTY         222 E. WEBER AVENUE, SUITE 202     STOCKTON                    CA      95202
PEOPLE INS GRP                         7951 RIVIERA BLVD 302                                                                                                         MIRAMAR                     FL      33023
PEOPLE OF THE STATE OF ILLINOIS        421 E. CAPITOL AVE.                           2ND FLOOR                                                                       SPRINGFIELD                 IL      62701
PEOPLE OF THE STATE OF MICHIGAN        2501 WOODLAKE CIRCLE                                                                                                          OKEMOS                      MI      48864
PEOPLES CHOICE AGENCY                  2017 N WESTERN AVE                                                                                                            CHICAGO                     IL      60647
PEOPLES CHOICE INS AGNCY               11758 S HARRELLS FERRYA                                                                                                       BATON ROUGE                 LA      70816
PEOPLES CHOICE INS AGNCY               6220 FLORIDA BLVD STE B                                                                                                       BATON ROUGE                 LA      70806
PEOPLES CHOICE PUBLIC                  ADJUSTER & DANIEL DURIAS                      5700 LAKE WORTH RD 305                                                          GREENACRES                  FL      33463
PEOPLES CHOICE PUBLIC                  ADJUSTER LLC                                  1213 FOSTERS MILL LN                                                            BOYNTON BEACH               FL      33436
PEOPLES CHOICE SERVICE                 6200 CHEW AVE 1ST FLOOR                                                                                                       PHILADELPHIA                PA      19138
PEOPLES ELECTRICAL‐                    COMMUNICATIONS CONTRACTORS                    277 E FILLMORE AVE                                                              SAINT PAUL                  MN      55107
PEOPLES FIRST INS                      5236 SUMMIT BRIDGE RD                                                                                                         MIDDLETOWN                  DE      19709
PEOPLES INS                            11981 SW 144 CT 107                                                                                                           MIAMI                       FL      33186
PEOPLES INS SRVCS LLC                  4107 N. STATE RD 7                                                                                                            LAUDERDALE LAKES            FL      33319
PEOPLES INSURANCE CLAIM                20201 NE 16TH PLACE                                                                                                           MIAMI                       FL      33179
PEOPLES MTL                            617 MADISON                                                                                                                   DONNELLSON                  IA      50511
PEOPLES MUTL FIRE INS                  PO BOX 618                                                                                                                    BERKELEY SPRINGS            WV      25411
PEOPLES NATURAL GAS COMPANY LLC        225 NORTH SHORE DR SUITE 300                  RMSTITLERMSNAV.COM                                                              PITTSBURGH                  PA      15212
PEOPLES PROPERTY                       ADJUSTERS LLC                                 901A MANTUA PIKE STE 102                                                        WEST DEPTFORD               NJ      08096
PEOPLES TRUST INS                      18 PEOPLES TRUST WAY 200                                                                                                      DEERFIELD BEACH             FL      33441
PEOPLES TRUST INSURANCE COMPANY        600 BROKEN SOUND PARKWAY                      SUITE 200                                                                       BOCA RATON                  FL      33487
PEOPLES UNITED BANK                    ONE POST OFFICE SQUARE                        STE 3710                                                                        BOSTON                      MA      02109
PEOPLES WORKSHOP LTD                   33 OLYMPIA BLVD                                                                                                               STATEN ISLAND               NY      10306
PEOPLES, CHANDRA                       ADDRESS ON FILE
PEORIA COUNTY                          PEORIA COUNTY ‐ TREASURE                      324 MAIN ST ROOM G‐15                                                           PEORIA                      IL      61602
PEPCO                                  PO BOX 13608                                                                                                                  PHILADELPHIA                PA      19101
PEPIN VILLAGE                          PEPIN VLG TREASURER                           PO BOX 277                                                                      PEPIN                       WI      54759
PEPPER & NASON                         8 HALE ST                                                                                                                     CHARLESTON                  WV      25301
PEPPERELL TOWN                         PEPPERELL TOWN ‐ TAX COL                      1 MAIN STREET                                                                   PEPPERELL                   MA      01463
PEPPERTREE BAY ASSOCIATION INC         6056 MIDNIGHT PASS ROAD                                                                                                       SARASOTA                    FL      34242
PEPPERTREE HOA                         1107 WINDING WAY                                                                                                              TAYLORS                     SC      29687
PEPPERWOOD HOMEOWNERS ASSOCIATION      2500 PEPPERWOOD DRIVE                                                                                                         SANDY                       UT      84092
PEPPERWOOD TOWNHOMES HOA               760 S STAPLEY DRIVE                                                                                                           MESA                        AZ      85204
PEQUANNOCK TOWNSHIP                    PEQUANNOCK TWP ‐ COLLECT                      530 NEWARK‐POMPTON TPKE                                                         POMPTON PLAINS              NJ      07444
PEQUE ROOFING INC                      508 W 9TH ST                                                                                                                  LEXINGTON                   NE      68850
PEQUEA TOWNSHIP                        LANCASTER COUNTY ‐ TREAS                      150 N QUEEN ST. STE 122                                                         LANCASTER                   PA      17603
PEQUEA VALLEY S.D./LEACO               LCTB REAL ESTATE TAX GRO                      1845 WILLIAM PENN WAY                                                           LANCASTER                   PA      17601
PEQUEA VALLEY S.D./PARAD               LCTB REAL ESTATE TAX GRO                      1845 WILLIAM PENN WAY                                                           LANCASTER                   PA      17601
PEQUEA VALLEY S.D./SALIS               LCTB REAL ESTATE TAX GRO                      1845 WILLIAM PENN WAY                                                           LANCASTER                   PA      17601
PERALES, AMANDA                        ADDRESS ON FILE
PERALES, OSCAR                         ADDRESS ON FILE
PERALES, THERESA                       ADDRESS ON FILE
PERALTA, ARIANA                        ADDRESS ON FILE
PERALTA, WENDY                         ADDRESS ON FILE
PERAVIA CONSTRUCTION                   96 SHERWOOD ST                                                                                                                ROSLINDALE                  MA      02131
PERDUE APPRAISAL SERVICES INC          2534 CENTRAL AVE                                                                                                              AUGUSTA                     GA      30904
PERDUE BRANDON FIELDER                 COLLINS & MOTT, L.L.P.                        1235 NORTH LOOP WEST                         SUITE 600                          HOUSTON                     TX      77008
PERDUE BRANDON FIELDER COLLINS         & MOTT LLP                                    1235 N LOOP W STE 600                                                           HOUSTON                     TX      77008
PERDUE BRANDON FIELDER COLLINS         & MOTT LLP                                    3301 NORTHLAND DR SUITE 505                                                     AUSTIN                      TX      78731
PERDUE, BRANDON, FIELDER,              COLLINS & MOTT, LLP                           P.O. BOX 9132                                                                   AMARILLO                    TX      79105
PERDUE, RHONDA                         ADDRESS ON FILE
PERE MARQUETTE TOWNSHIP                PERE MARQUETTE TWP ‐ TRE                      1699 S PERE MARQ HWY                                                            LUDINGTON                   MI      49431
PEREIDA, CHARLES                       ADDRESS ON FILE
PEREIRA GARAGE DOOR                    JORGE A. PEREIRA                              CARR 3 KM 22‐7                                                                  RIO GRANDE                  PR      00745
PEREIRA QUALITY SVCS INC               2455 W 72 PL                                                                                                                  HIALEAH                     FL      33016
PERELMAN, VADIM                        ADDRESS ON FILE
PEREPELITSA, TATIANA                   ADDRESS ON FILE
PEREZ CONSTRUCTION                     GUSTANO PEREZ                                 18 CROWNINSHIELD ST                                                             PROVIDENCE                  RI      02909
PEREZ CONSTRUCTION                     JOSE M. PEREZ                                 CALLE 24 W‐15                                                                   CIUDAD UNIVERSITARIA T.A.   PR      00976
PEREZ HOME IMPROVEMENTS                LOUIS PEREZ                                   302 VINE STREET                                                                 SAN ANTONIO                 TX      78210
PEREZ HOME REPAIR                      FREDDIE PEREZ                                 106 S YALE DR                                                                   GARLAND                     TX      75042
PEREZ MARTINEZ CONSTRUCTION            FLORENTINO MARTINEZ                           1623 AMANDA                                                                     SAN ANTONIO                 TX      78210
PEREZ ROOFING LLC                      1709 W COUNTRY CLUB DR                                                                                                        TAMPA                       FL      33612
PEREZ TREE TRIMMING & REMOVAL          SANTOS PEREZ PEREZ                            SANTOS PEREZ PEREZ                           2048 HIGH ST                       OAKLAND                     CA      94601
PEREZ, ALEXANDRA                       ADDRESS ON FILE
PEREZ, ALICIA                          ADDRESS ON FILE
PEREZ, ANGELITA                        ADDRESS ON FILE




                                                                                                                Page 683 of 998
                                          19-10412-jlg             Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    687 of 1004
Creditor Name                                Address1                             Address2                                      Address3                               City                State   Zip          Country
PEREZ, ANITA                                 ADDRESS ON FILE
PEREZ, CHRISTIAN                             ADDRESS ON FILE
PEREZ, DANIEL                                ADDRESS ON FILE
PEREZ, DOMONIQUE                             ADDRESS ON FILE
PEREZ, ESTEBAN                               ADDRESS ON FILE
PEREZ, IRVIN                                 ADDRESS ON FILE
PEREZ, IVONNE, ET AL.                        EZDRIN & WOOD, P.C.                  BRENT CHAPMAN, ESQ.                           93 JACKSON AVENUE                      SYOSSET             NY      11791
PEREZ, KIMBERLY                              ADDRESS ON FILE
PEREZ, KIMBERLY A.                           ADDRESS ON FILE
PEREZ, LOLYTA                                ADDRESS ON FILE
PEREZ, MARCELLA                              ADDRESS ON FILE
PEREZ, OSVALDO                               ADDRESS ON FILE
PEREZ, PRISCILLA                             ADDRESS ON FILE
PEREZ, RONALD                                ADDRESS ON FILE
PEREZ, YOLANDA                               ADDRESS ON FILE
PEREZ‐DAMICO, BRANDI                         ADDRESS ON FILE
PERFECT CHOICE                               RODERIC MASON                        10037 AVENUE D                                                                       BATON ROUGE         LA      70807
PERFECT CHOICE ROOFING                       5700 SW 188TH AVE                                                                                                         SOUTHWEST RANCHES   FL      33332
PERFECT EXTERIORS &                          INTERIORS INC                        W124S6629 HAWTHORNE RD                                                               MUSKEGO             WI      53150
PERFECT EXTERIORS OF MINNESOTA, INC.         516 PINE STREET                      PO BOX 297                                                                           MONTICELLO          MN      55362
PERFECT POLICY                               822 W MAIN                                                                                                                LEAGUE CITY         TX      77573
PERFECT SNAP CONST LLC                       8 HANA LN UNIT 3                                                                                                          MONSEY              NY      10952
PERFECT TOUCH HOME                           IMPROVEMENT                          4356 ALDRIDGE DR                                                                     MEMPHIS             TN      38109
PERFECTION PLUMBING SERVICES, INC.           1544 BLUE STEM LN.                                                                                                        MINOOKA             IL      60447
PERFICIENT, INC.                             ATTN: CHIEF FINANCIAL OFFICER        555 MARYVILLE UNIVERSITY DRIVE                SUITE 600                              ST. LOUIS           MO      63141
PERFORMANCE ADJUSTING                        LLC                                  1135 CHARLES ST                                                                      NORTH PROVIDENCE    RI      02904
PERFORMANCE ASSET &                          D ZASTROW         STE 12             6525 W BLUEMOUND RD                                                                  MILWAUKEE           WI      53213
PERFORMANCE CONSTRUCTION                     7539 S WEBSTER CT                                                                                                         LITTLETON           CO      80128
PERFORMANCE INS SRVCS                        11611 N MERIDIAN ST 600                                                                                                   CARMEL              IN      46032
PERFORMANCE RESTORATION                      1135 CHARLES ST                                                                                                           NORTH PROVIDENCE    RI      02904
PERFORMANCE RESTORATION, INC                 1135 CHARLES ST                                                                                                           NORTH PROVIDENCE    RI      02904
PERFORMANCE TITLE OF MS, LLC                 125 COURT STREET                                                                                                          BAY ST. LOUIS       MS      39520
PERHOLTZ, MICHAEL                            ADDRESS ON FILE
PERILLO, PATRICIA                            ADDRESS ON FILE
PERIMAC CONSTRUCTION CORPORATION             235 ARLINGTON AVENUE                                                                                                      BROOKLYN            NY      11207
PERIMETER ROOFING INC                        5023 B U BOWMAN DRIVE                                                                                                     BUFORD              GA      30518
PERINTON TOWN                                JENNIFER A. WEST, RECEIV             1350 TURK HILL RD                                                                    FAIRPORT            NY      14450
PERKASIE BORO                                JUDITH PATTON ‐ TAX COLL             356 KENT LANE                                                                        PERKASIE            PA      18944
PERKIN INSURANCE COMPANY                     2505 COURT STREET                                                                                                         PERKIN              IL      61558
PERKINS APPRAISAL SERVICE                    PO BOX 2749                                                                                                               ALBANY              OR      97321‐0652
PERKINS COUNTY                               PERKINS COUNTY ‐ TREASUR             PO BOX 357                                                                           GRANT               NE      69140
PERKINS EXPRESS ROOFING                      4864 SOUTEL DR                                                                                                            JACKSONVILLE        FL      32208
PERKINS REMODELING &                         C HEARD & V SMAU HEARD               4466 ELVIS PRESLEY 214                                                               MEMPHIS             TN      38116
PERKINS REMODELING & CONSTRUCTION, INC.      ROY PERKINS                          ROY PERKINS                                   4466 ELVIS PRESLEY BLVD, SUITE 214     MEMPHIS             TN      38116
PERKINS THOMPSON                             ANDREW A CADOT                       ONE CANAL PLAZE 9TH FLOOR                                                            PORTLAND            ME      04101‐4098
PERKINS, ALFORD                              ADDRESS ON FILE
PERKINS, JAMESSA                             ADDRESS ON FILE
PERKINS, KAREN                               ADDRESS ON FILE
PERKINS, MELONIE                             ADDRESS ON FILE
PERKIOMEN TOWNSHIP                           DAWN JOHNSTON ‐ TAX COLL             PO BOX 26095                                                                         COLLEGEVILLE        PA      19426
PERKIOMEN VALLEY S.D./SC                     SIOBHAN POCIUS‐TAX COLLE             140 MAIN STREET                                                                      SCHWENKSVILLE       PA      19473
PERKIOMEN VALLEY S.D./TR                     GRETCHEN LAWSON ‐ COLLEC             PO BOX 26745                                                                         COLLEGEVILLE        PA      19426
PERKIOMEN VALLEY S.D/LOW                     JOSH EMBREE ‐ TAX COLLEC             PO BOX 58                                                                            ZIEGLERVILLE        PA      19492
PERKIOMEN VALLEY S.D/SKI                     LAURIE AUGUSTINE‐TAX COL             2117 CROSS RDPOB 617                                                                 SKIPPACK            PA      19474
PERKIOMEN VALLEY SCHOOL                      DAWN JOHNSTON ‐ TAX COLL             POB 26095                                                                            COLLEGEVILLE        PA      19426
PERKIOMEN VALLEY SCHOOL                      PERKIOMEN VALLEY SD ‐ TC             P.O. BOX 26424                                                                       COLLEGEVILLE        PA      19426
PERLAS INS SERVICES                          100 W BROADWAY SUITE1060                                                                                                  GLENDALE            CA      91210
PERLITA CERILO &                             ROBERTO CERILO                       14044 SW 47TH TER                                                                    MIAMI               FL      33175
PERLSTEIN & MCCRACKEN, LLC                   10 WATERSIDE DR., SUITE 303                                                                                               FARMINGTON          CT      06032
PERLSTEIN, SANDERS & MCCRACKEN, LLC          ATTORNEYS AND COUNSELORS AT LAW      10 WATERSIDE DRIVE                            SUITE 303                              FARMINGTON          CT      06032
PEROUTKA & PEROUTKA P.A.                     8028 RITCHIE HWY                     #300                                                                                 PASADENA            MD      21122
PEROUTKA MILLER KLIMA & PETERS PA            8028 RITCHIE HWY STE 300                                                                                                  PASADENA            MD      21122
PERQUIMANS COUNTY                            PERQUIMANS COUNTY ‐ COLL             P O BOX 7, COUNTY COURTH                                                             HERTFORD            NC      27944
PERQUIMANS COUNTY TAX COLLECTOR              PO BOX 7                                                                                                                  HERTFORD            NC      27944
PERRELLA, MICHELE                            ADDRESS ON FILE
PERRI, JOSEPH                                ADDRESS ON FILE
PERRINE APPRAISALS                           30495 CREEK CIR                                                                                                           BREEZY POINT        MN      56472‐3906
PERRINTON  VILLAGE                           PERRINTON  VILLAGE ‐ TRE             P.O. BOX 397                                                                         PERRINTON           MI      48871
PERROW, ZACHARY                              ADDRESS ON FILE
PERRY                                        PERRY CITY ‐ COLLECTOR               PO BOX 280                                                                           PERRY               MO      63462




                                                                                                              Page 684 of 998
                                      19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             688 of 1004
Creditor Name                            Address1                          Address2                                     Address3                                City                State   Zip          Country
PERRY ASSOCIATES LLC                     3032 EAST CALABRIA DR                                                                                                  MERIDIAN            ID      83642
PERRY CASTON & DAWN                      CASTON                            3404 BECKINGHAM CT                                                                   FLOWER MOUND        TX      75022
PERRY CEN SCH (COMBINED                  PERRY CS ‐ TAX COLLECTOR          118 E SENECA ST.C/0 TOMP                                                             ITHACA              NY      14850
PERRY CITY                               PERRY CITY ‐ TREASURER            203 W. POLLY ST                                                                      PERRY               MI      48872
PERRY CITY/HOUSTON CO.                   PERRY CITY‐TAX COLLECTOR          PO BOX 2030                                                                          PERRY               GA      31069
PERRY CNTY MTL FIRE                      106 PUBLIC SQ                                                                                                          SOMERSET            OH      43783
PERRY COUNTY                             PERRY COUNTY ‐ COLLECTOR          321 N MAIN, SUITE 4                                                                  PERRYVILLE          MO      63775
PERRY COUNTY                             PERRY COUNTY ‐ SHERIFF            PO BOX 7309                                                                          HAZARD              KY      41702
PERRY COUNTY                             PERRY COUNTY ‐ TAX COLLE          P.O.BOX 146                                                                          PERRYVILLE          AR      72126
PERRY COUNTY                             PERRY COUNTY ‐ TREASURER          2219 PAYNE STREET, ROOM                                                              TELL CITY           IN      47586
PERRY COUNTY                             PERRY COUNTY ‐ TREASURER          PO BOX 158                                                                           PINCKNEYVILLE       IL      62274
PERRY COUNTY                             PERRY COUNTY ‐ TREASURER          PO BOX 288                                                                           NEW LEXINGTON       OH      43764
PERRY COUNTY                             PERRY COUNTY‐TAX COLLECT          300 WASHINGTON ST ‐ COUR                                                             MARION              AL      36756
PERRY COUNTY                             PERRY COUNTY‐TAX COLLECT          PO BOX 306                                                                           NEW AUGUSTA         MS      39462
PERRY COUNTY                             PERRY COUNTY‐TRUSTEE              121 E MAIN ST                                                                        LINDEN              TN      37096
PERRY COUNTY CHANCERY CLERK              103 MAIN ST                                                                                                            NEW AUGUSTA         MS      39462
PERRY COUNTY CLERK                       3764 STATE ROUTE 13‐127                                                                                                PINCKNEYVILLE       IL      62274
PERRY COUNTY CLERK                       P.O. BOX 150                                                                                                           HAZARD              KY      41702
PERRY COUNTY MTL                         218 WEST STE MARIES ST                                                                                                 PERRYVILLE          MO      63775
PERRY COUNTY TAX COLLECTOR               PO BOX 306                                                                                                             NEW AUGUSTA         MS      39462
PERRY COUNTY TAX COMMISSIONER            300 WASHINGTON ST                                                                                                      MARION              AL      36756
PERRY COUNTY TREASURER                   PO BOX 288                                                                                                             NEW LEXINGTON       OH      43764
PERRY CTY MUT INS CO                     OH                                PO BOX 297                                                                           SOMERSET            OH      43783
PERRY CTY MUT INS CO                     P O  BOX 297                                                                                                           SOMERSET            OH      43783
PERRY CTY MUT INS CO                     P O  BOX 93                                                                                                            PERRYVILLE          MO      63775
PERRY ELECTRIC INC                       1634 S 51ST ST                                                                                                         TAMPA               FL      33619
PERRY PAIGE INS AGENCY                   319 BRIARWOOD DRIVE                                                                                                    JACKSON             MS      39206
PERRY ROGERS GENERAL                     CONTRACTORS INC                   277 CHARLES JOHNSON RD                                                               FORSYTH             GA      31029
PERRY ROOFING                            2540 BROCKTON DR 110                                                                                                   AUSTIN              TX      78758
PERRY ROOFING                            KENNETH PERRY                     2540 BROCKTON DR  110                                                                AUSTIN              TX      78758
PERRY TOWN                               PERRY TOWN ‐ TAX COLLECT          22 SOUTH MAIN ST                                                                     PERRY               NY      14530
PERRY TOWN                               PERRY TOWN ‐ TAX COLLECT          71 FRONT STREET                                                                      PEMBROKE            ME      04666
PERRY TOWN                               PERRY TWN TREASURER               9730 COUNTY ROAD A                                                                   MT HOREB            WI      53572
PERRY TOWNSHIP                           CHRISTINE JARRELL‐TX COL          181 BIG SHANNON RUN RD                                                               MT MORRIS           PA      15349
PERRY TOWNSHIP                           DOROTHY WALLACE ‐TAX COL          3790 ST RTE 488                                                                      PORTERSVILLE        PA      16051
PERRY TOWNSHIP                           JENNIFER POLLOCK‐TAX COL          888 POLLOCK LN                                                                       PARKER              PA      16049
PERRY TOWNSHIP                           KAREN KING ‐ TAX COLLECT          24 YEAGER RD                                                                         CLARKS MILLS        PA      16114
PERRY TOWNSHIP                           MARCIA KNOUSE ‐ PERRY TW          410 PINE SWAMP RD.                                                                   MT PLEASANT MILLS   PA      17853
PERRY TOWNSHIP                           PERRY TOWNSHIP ‐ TREASUR          2770 W. ELLSWORTH RD.                                                                PERRY               MI      48872
PERRY TOWNSHIP                           PERRY TWP ‐ TAX COLLECTO          1491 SAINT JACOBS CHURCH                                                             PUNXSUTAWNEY        PA      15767
PERRY TOWNSHIP                           PERRY TWP ‐ TAX COLLECTO          338 ALLENDALE RD                                                                     SHOEMAKERSVILLE     PA      19555
PERRY TURNER, ET AL.                     PERRY TURNER, PRO SE
PERRY VILLAGE   (T‐PERRY                 PERRY VILLAGE ‐ CLERK             46 NORTH MAIN STREET                                                                 PERRY               NY      14530
PERRY, AMANDA                            ADDRESS ON FILE
PERRY, ANGELA                            ADDRESS ON FILE
PERRY, AUTUMN                            ADDRESS ON FILE
PERRY, CAMILA                            ADDRESS ON FILE
PERRY, CHRISTOPHER                       ADDRESS ON FILE
PERRY, JESSICA                           ADDRESS ON FILE
PERRY, JOHN                              ADDRESS ON FILE
PERRY, ROCCO                             ADDRESS ON FILE
PERRY, SHEREE                            ADDRESS ON FILE
PERRY, STEPHEN                           ADDRESS ON FILE
PERRY‐BLAIR, MARTHA                      ADDRESS ON FILE
PERRYOPOLIS BORO                         GINA E. DREUCCI ‐ COLLEC          400 LIBERTY ST SUITE B ‐                                                             PERRYOPOLIS         PA      15473
PERRYS PUMP REPAIR LLC                   CHRISTOPHER PERRY                 21404 NW CR 241                                                                      ALACHUA             FL      32615
PERRYSBURG TOWN                          PERRYSBURG TOWN‐ TAX COL          PO BOX 250                                                                           PERRYSBURG          NY      14129
PERRYVILLE CITY                          PERRYVILLE CITY ‐ CLERK           PO BOX 95                                                                            PERRYVILLE          KY      40468
PERSHING COUNTY                          PERSHING COUNTY ‐ TREASU          PO BOX 820                                                                           LOVELOCK            NV      89419
PERSHING COUNTY TREASURER                398 MAIN ST                                                                                                            LOVELOCK            NV      89419
PERSIA TOWN                              PERSIA TOWN‐ TAX COLLECT          PERSIA TWN HALL 8 WEST M                                                             GOWANDA             NY      14070
PERSON COUNTY                            PERSON COUNTY ‐ TAX COLL          13 ABBITT RD                                                                         ROXBORO             NC      27573
PERSON COUNTY TAX ADMINISTRATION         P.O. BOX 1701                                                                                                          ROXBORO             NC      27573‐1701
PERSON FAMILY ROOFING SERVICES, LLC      PHILIP PERSON SR.                 P.O. BOX 11927                               (5355 DR. MARTIN LUTHER KING DRIVE)     ST. LOUIS           MO      63112
PERSON PLACE COA                         10117 S CICERO AV                                                                                                      OAK LAWN            IL      60453
PERSONAL EXPRESS                         5301 TRUXTUN AVE STE 100                                                                                               BAKERSFIELD         CA      93309
PERSONAL EXPRESS                         INSURANCE SERVICES, INC           5301 TRUXTUN AVE STE 100                                                             BAKERSFIELD         CA      93309
PERSONAL EXPRESS INS                     DEPT 33964                        PO BOX 39000                                                                         SAN FRANCISCO       CA      94139
PERSONAL EXPRESS INS                     P O  BOX 39000                                                                                                         SAN FRANCISCO       CA      94139
PERSONAL TOUCH REALTY, LLC               447 N. MAIN STREET                                                                                                     SUMTER              SC      29150




                                                                                                      Page 685 of 998
                                          19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    689 of 1004
Creditor Name                                Address1                             Address2                                          Address3                               City              State   Zip          Country
PERSONALIZED INFORMATION                     MGMT. SYSTEMS INC                    PO BOX 4505                                                                              TEQUESTA          FL      33469
PERSUADE LOYALTY LLC                         222 N 2ND ST STE 200                                                                                                          MINNEAPOLIS       MN      55401
PERSUADE LOYALTY, LLC                        ATTN: GENERAL COUNSEL                222 NORTH SECOND STREET                           SUITE 200                              MINNEAPOLIS       MN      55401
PERTEX ROOFING AND CONSTRUCTION LLC          1241 AMERICAN PKWY                                                                                                            RICHARDSON        TX      75081
PERTH AMBOY CITY                             PERTH AMBOY CITY ‐ COLLE             CITY HALL‐260 HIGH STREE                                                                 PERTH AMBOY       NJ      08861
PERTH AMBOY CITY TAX COLLECTOR               260 HIGH ST                                                                                                                   PERTH AMBOY       NJ      08861
PERTH TOWN                                   PERTH TOWN ‐ TAX COLLECT             1849 CO. HWY 107                                                                         AMSTERDAM         NY      12010
PERTI PLUMBING, INC.                         3665 MARKET STREET                                                                                                            ASTON             PA      19014
PERU C S (TN OF PLATTSBU                     PERU C S‐ TAX COLLECTOR              151 BANKER ROAD                                                                          PLATTSBURGH       NY      12901
PERU CONCRETE SERVICES INC                   4422 ONEGA CR                                                                                                                 WEST PALM BEACH   FL      33409
PERU CS CMD TOWNS                            PERU CS‐ TAX COLLECTOR               17 SCHOOL STREET                                                                         PERU              NY      12972
PERU TOWN                                    PERU TOWN ‐ TAX COLLECTO             3 EAST MAIN STREET, STE                                                                  PERU              MA      01235
PERU TOWN                                    PERU TOWN ‐ TAX COLLECTO             P.O. BOX 127                                                                             PERU              VT      05152
PERU TOWN                                    PERU TOWN‐ TAX COLLECTOR             26 MAIN ST                                                                               PERU              ME      04290
PERU TOWN                                    PERU TOWN‐ TAX COLLECTOR             3036 MAIN STREET                                                                         PERU              NY      12972
PERU UTILITIES                               PO BOX 67                                                                                                                     PERU              IN      46970
PERU WALTHAM MTL INS CO                      P O BOX 140                                                                                                                   PERU              IL      61354
PERVINE, KARISSA                             ADDRESS ON FILE
PESCH, CHRISTOPHER                           ADDRESS ON FILE
PESHTIGO CITY                                PESHTIGO CITY TREASURER              PO BOX 100 / 331 FRENCH                                                                  PESHTIGO          WI      54157
PESHTIGO TOWN                                MARINETTE COUNTY TREASUR             1926 HALL AVENUE                                                                         MARINETTE         WI      54143
PEST GUARD EXTERMINATOR COMPANY INC          22508 6TH ST B                                                                                                                NEWHALL           CA      91321
PEST NOW LLC                                 PO BOX 2210                                                                                                                   ASHBURN           VA      20146
PEST SHIELD                                  JOE J. HAMBY                         2910 CLEARWATER DR.                                                                      CLEVELAND         TN      37312
PESTCOE & IGLESIAS A PARTNERSHIP OF PA       1900 NORTH COMMERCE PARKWAY                                                                                                   WESTON            FL      33326
PESTCOE & IGLESIAS A PARTNERSHIP OF PAS      2500 WESTON ROAD SUITE 209                                                                                                    WESTON            FL      33331
PESTY PEST CONTROL INC.                      1815 ATLANTIC AVENUE                                                                                                          KINGMAN           AZ      86401
PETCHOCK, CHRISTOPHER                        ADDRESS ON FILE
PETE A. HANTZIS, ET AL.                      JACK HODGEWIND                       JACK HOOGEWIND                                    33283 CORTEZ BLVD                      DADE CITY         FL      33523
PETE MITCHELL & ASSOCS                       4216 MILLBRANCH RD                                                                                                            MEMPHIS           TN      38116
PETE NASH INSURANCE AGY                      4010 C. NEWBERRY                                                                                                              GAINESVILLE       FL      32607
PETE PHELAN ROOFING CO                       7113 DELLWOOD RD NE                                                                                                           ALBUQUERQUE       NM      87110
PETE R. DUOTO                                VILT & ASSOCIATES (ROBERT VILT)      5177 RICHMOND AVENUE, SUITE 1142                                                         HOUSTON           TX      77056
PETER & MICHELE CONTINO                      & JOSEPH A CHRISTIANO                1914 MAURY RD                                                                            ST CLOUD          FL      34771
PETER A TRIPP                                ADDRESS ON FILE
PETER ALCAZAREN                              VILT AND ASSOCIATES, P.C.            ROBERT C. VILT, ESQ                               5177 RICHMOND AVENUE, SUITE 1142       HOUSTON           TX      77056
PETER AUSTRUS                                ADDRESS ON FILE
PETER BELLINA IFA                            PO BOX 5211                                                                                                                   OLD BRIDGE        NJ      08857
PETER C FAMULARI                             ADDRESS ON FILE
PETER HARDNER & SON, INC.                    223 W 26TH STREET                                                                                                             ERIE              PA      16508‐1805
PETER HEWETSON REAL ESTATE APPR CO           2507 BROOKWOOD RD                                                                                                             COLUMBUS          OH      43209
PETER J RUSSO AGENCY                         20 DENOW RD                                                                                                                   LAWRENCEVILLE     NJ      08648
PETER JOHN LIAPIS ENTERPRISES                13371 W ALVARADO DR                                                                                                           GOODYEAR          AZ      85395
PETER KESEL INS                              1520 S RUSSELL                                                                                                                MISSOULA          MT      59801
PETER KOUMBIS                                ADDRESS ON FILE
PETER M SCHNEIDER                            ADDRESS ON FILE
PETER M.BAKER AGENCY INC                     302 W. MAIN ST SUITE 206                                                                                                      AVON              CT      06001
PETER N FRANCK                               ADDRESS ON FILE
PETER N FRANCK                               ERIC B. STRONGIN                     SMITH  I HALL I STRONGIN, LLP                     999 CORPORATE DRIVE, SUITE 220         LADERA RANCH      CA      92694
PETER PETERSON & AMBER                       ADDRESS ON FILE
PETER STRUBLE & SUSAN                        ADDRESS ON FILE
PETER V MCMAHON JR                           ADDRESS ON FILE
PETER YEGEN JR INC                           211 N 30TH ST                                                                                                                 BILLINGS          MT      59101
PETER ZEPPEIRO                               PATRICIA RODRIGUEZ                   RODRIGUEZ LAW GROUP, INC.                         1492 WEST COLORADO BLVD. SUITE 120     PASADENA          CA      91105
PETERBOROUGH TOWN                            PETERBOROUGH TN ‐COLLECT             1 GROVE STREET                                                                           PETERBOROUGH      NH      03458
PETERKIN, TYWANA                             ADDRESS ON FILE
PETERMAN LAW, PLLC                           PO BOX 294                                                                                                                    MISSOULA          MT      59806
PETERMAN, CANDICE                            ADDRESS ON FILE
PETERS & FREEDMAN L.  L. P.                  43100 COOK STREET                    SUITE 202                                                                                PALM DESERT       CA      92211
PETERS ENTERPRISES INS                       2102 E VIVCTORY DR                                                                                                            SAVANNAH          GA      31404
PETERS ROOFING AND                           GUTTERING INC                        7362 TRAVIS RD                                                                           GREENWOOD         IN      46143
PETERS TOWNSHIP                              PETERS TWP ‐ TAX COLLECT             102 RAHWAY ROAD                                                                          MCMURRAY          PA      15317
PETERS TOWNSHIP                              PETERS TWP ‐ TAX COLLECT             12563 LONG LANE                                                                          MERCERSBURG       PA      17236
PETERS TOWNSHIP S.D.                         PETERS TWP SD ‐ TAX COLL             102 RAHWAY RD                                                                            MCMURRAY          PA      15317
PETERS, DAVID                                ADDRESS ON FILE
PETERS, ELIZABETH                            ADDRESS ON FILE
PETERS, GERALD                               ADDRESS ON FILE
PETERS, JESSICA                              ADDRESS ON FILE
PETERS, KASI                                 ADDRESS ON FILE
PETERS, MAX                                  ADDRESS ON FILE




                                                                                                                  Page 686 of 998
                                  19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                               DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                  Pg CREDITOR MATRIX
                                                                                         690 of 1004
Creditor Name                        Address1                          Address2                                       Address3     City               State   Zip          Country
PETERSBURG CITY                      PETERSBURG CITY ‐ TREASU          CITY HALL, 135 N. UNION                                     PETERSBURG         VA      23803
PETERSBURG CITY                      PETERSBURG CITY ‐ TREASU          P.O. BOX 67                                                 PETERSBURG         MI      49270
PETERSBURG CITY TREASURER            135 N. UNION STREET                                                                           PETERSBURG         VA      23803
PETERSBURGH TOWN                     PETERSBURGH TOWN ‐ RECEI          587 TACONIC TRAIL                                           PETERSBURG         NY      12138
PETERSEN, CASIE                      ADDRESS ON FILE
PETERSEN, LYNN                       ADDRESS ON FILE
PETERSEN, MICHAEL                    ADDRESS ON FILE
PETERSEN, ROSALIE                    ADDRESS ON FILE
PETERSHAM TOWN                       PETERSHAM TOWN ‐TAX COLL          3 S. MAIN STREET ‐ TOWN                                     PETERSHAM          MA      01366
PETERSON BALDOR & MARANGES PLLC      8000 SOUTHWEST 117TH AVENUE       SUITE 206                                                   MIAMI              FL      33183
PETERSON INS SRVCS                   8046 N BROTHER BLVD 101                                                                       BARLETT            TN      38133
PETERSON, ABAGAIL                    ADDRESS ON FILE
PETERSON, ASHLEY                     ADDRESS ON FILE
PETERSON, BRANDON                    ADDRESS ON FILE
PETERSON, CAITLIN                    ADDRESS ON FILE
PETERSON, CHRISTINE                  ADDRESS ON FILE
PETERSON, CHRISTOPHER                ADDRESS ON FILE
PETERSON, DEBORAH                    ADDRESS ON FILE
PETERSON, DENISE                     ADDRESS ON FILE
PETERSON, FRAM BERGMAN               55 EAST FIFTH STREET              SUITE 800                                                   ST. PAUL           MN      55101‐1718
PETERSON, GARY                       ADDRESS ON FILE
PETERSON, JAMES                      ADDRESS ON FILE
PETERSON, JESSE                      ADDRESS ON FILE
PETERSON, KATRICE                    ADDRESS ON FILE
PETERSON, LATOYA                     ADDRESS ON FILE
PETERSON, SIDRA                      ADDRESS ON FILE
PETERSON, STEVEN                     ADDRESS ON FILE
PETERSON, TONYA                      ADDRESS ON FILE
PETES CARPETS                        PETER POMANTE                     1512 MEETINGHOUSE RD.                                       BOOTHWYN           PA      19061
PETES CONTRACTING                    PETER EDWARD MCDANIEL             1406 RIVER TREE DRIVE APT. 103                              CHESTER            VA      23836
PETES ROOFING LLC                    PETER A. HEILAND                  PO BOX 20045                                                WICHITA            KS      67208
PETIT, STEPHANIE                     ADDRESS ON FILE
PETIT‐HOMME, LISNETTE                ADDRESS ON FILE
PETITO ROOFING INC                   1293 N UNIVERSITY DR 102                                                                      CORAL SPRINGS      FL      33071
PETOSKEY CITY                        PETOSKEY CITY ‐ TREASURE          101 E LAKE ST                                               PETOSKEY           MI      49770
PETRA CONTR INC & L TYSO             EST OF PEARLINE FELDER            1414 CRAIN HWY N STE 6 B                                    GLEN BURNIE        MD      21061
PETRALI ROOFING                      5376 TOMAH DR 101                                                                             COLORADO SPRINGS   CO      80918
PETRARMS                             P O BOX 43709                                                                                 BIRMINGHAM         AL      35243
PETRENKO, ELENA                      ADDRESS ON FILE
PETRIDIS INSURANCE                   7922 W CHESTER PIKE                                                                           UPPER DARBY        PA      19082
PETRO, DEBORAH                       ADDRESS ON FILE
PETROCCI AGENCY LLC                  1674 KENNEDY BLVD                                                                             JERSEY CITY        NJ      07305
PETRONELLA INSURANCE AGY             267 AMBOY AVE, SUITE 19                                                                       METUCHEN           NJ      08840
PETRONIO, ANTHONY                    ADDRESS ON FILE
PETRUZELO INSURANCE AGY              4 RESEARCH PKWY                                                                               WALLINGFORD        CT      06492
PETTAWAY, LOREN                      ADDRESS ON FILE
PETTEE, PAMELA                       ADDRESS ON FILE
PETTI CONSTRUCTION                   PO BOX 178                                                                                    SHARON CENTER      OH      44274
PETTIGREW, CHRISTIE                  ADDRESS ON FILE
PETTIGREW, KEVIN                     ADDRESS ON FILE
PETTINEO INS AGENCY, INC             2430 EAST COMMERCIAL BLV                                                                      FT LAUDERDALE      FL      33308
PETTIS COUNTY                        PETTIS COUNTY ‐ COLLECTO          415 S OHIO                                                  SEDALIA            MO      65301
PETTIS COUNTY REVENUE COLLECTOR      415 S OHIO                                                                                    SEDALIA            MO      65301
PETTIT, MARK                         ADDRESS ON FILE
PETTITT, TAMERA                      ADDRESS ON FILE
PETTWAY, ASHLEY                      ADDRESS ON FILE
PETTWAY, DOMINIQUE                   ADDRESS ON FILE
PETTY, JACQUELINE                    ADDRESS ON FILE
PEWAUKEE CITY                        PEWAUKEE CITY TREASURER           W240 N3065 PEWAUKEE ROAD                                    PEWAUKEE           WI      53072
PEWAUKEE VILLAGE                     WAUKESHA COUNTY TREASURE          515 W MORELAND BLVD. RM                                     WAUKESHA           WI      53188
PEYDAYREALTY,LLCDBAFOUNTAINS         C/O BAUER & ASSOCIATES            4821 S SHERIDAN, SUITE 201                                  TULSA              OK      74145
PEYTONBOLIN, PL                      3343 WEST COMMERCIAL BLVD,        SUITE 100                                                   FT. LAUDERDALE     FL      33309
PEZELJ, EMILY                        ADDRESS ON FILE
PFEFFER FLOORS TO GO                 PFEFFER FLOOR COVERING, INC       PO BOX 503, 703 DOLIVE STREET                               BAY MINETTE        AL      36507
PFEIFFER, RACHAEL                    ADDRESS ON FILE
PFG BUILDER GROUP LLC.               5000 TALLWOOD DR.                                                                             RALEIGH            NC      27613
PFITSCHER, CHRISTINE                 ADDRESS ON FILE
PFIZENMAYER, CHARLES                 ADDRESS ON FILE
PFLANZ, BRYAN                        ADDRESS ON FILE
PFT CONSTRUCTION                     PAUL F. THAMES JR.                520 RYAN ROAD                                               SOUR LAKE          TX      77659




                                                                                                    Page 687 of 998
                                       19-10412-jlg             Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  691 of 1004
Creditor Name                              Address1                             Address2                                       Address3              City                State   Zip          Country
PG & E                                     P.O. BOX 997300                                                                                           SACRAMENTO          CA      95899
PG3 HOME SERVICES                          4425 SHELTON RD                                                                                           HOUSTON             TX      77053
PGA VILLAGE P.O.A. INC                     2140 N.W. RESERVE PARK TRACE                                                                              PORT ST LUCIE       FL      34986
PGU INS SVCS                               4003 WEYMOUTH RHYMER HWY                                                                                  ST THOMAS           VI      802
PGU INS SVCS                               WEYMOUTH RHYMER HWY                                                                                       ST THOMAS           VI      00802
PGW                                        800 WEST MONTGOMERY AVENUE           3RD FLOOR                                                            PHILADELPHIA        PA      19122
PGW‐COLLECTIONS DEPT                       800 W MONTGOMERY AVE  3RD FLOOR                                                                           PHILADELPHIA        PA      19122
PHACO INC                                  5312 NORTH PARK AVE                                                                                       INDIANAPOLIS        IN      46220
PHAIR, KIMBERLY                            ADDRESS ON FILE
PHAKAPHAN RINEAR &                         GUILLERMO FLORES                     35292 AZALEA LN                                                      WINCHESTER          CA      92596
PHALEN, BEATRIX                            ADDRESS ON FILE
PHAM INSURANCE & ASSOCIA                   2104 MANHATTAN BLVD D                                                                                     HARVEY              LA      70058
PHAN NGUYEN                                BUI & NHAN, P.L.L.C.                 3921 OCEE                                                            HOUSTON             TX      77063
PHAN, BORY                                 ADDRESS ON FILE
PHARMACISTS MUTUAL INS                     P O BOX 370                                                                                               ALGONA              IA      50511
PHARMACISTS MUTUAL INS                     PAYMENT PROCESSING                   P O BOX 310543                                                       DES MOINES          IA      50331
PHARR ELDORA PARTNERS                      610 E ELDORA RD 7                                                                                         PHARR               TX      78577
PHAX GROUP CONSTRUCTION & DESIGN LLC       667 MARTIN L. KING BLVD                                                                                   TRENTON             NJ      08618
PHB INC.                                   DANIEL BURRIS                        110 W. GREEN STREET                                                  MIDDLETOWN          DE      19709
PHEASANT CREEK HOA                         128 VISION PARK BLVD  110                                                                                 SHENANDOAH          TX      77384
PHEASANT HILL CONDOMINIUM                  21305 52ND AVE WEST                                                                                       MOUNTLAKE TERRACE   WA      98043
PHEASANT RUN ASSOCIATION                   200 EAST LAKE DRIVE                                                                                       LA GRANGE           OH      44050
PHEASANT RUN AT BARNEGAT HOA, INC.         684 EAST BAY AVENUE                                                                                       BARNEGAT            NJ      08005
PHEASANT RUN HOA, INC.                     45 CANTERBURY DRIVE                                                                                       FORKED RIVER        NJ      08731
PHEASANT RUN HOMEOWNERS ASSOCIATION INC    45 CANTERBURY DRIVE                                                                                       FORKED RIVER        NJ      08731
PHEASANT TRACE VILLAGE HOA                 11281 RICHMOND AVE J‐110                                                                                  HOUSTON             TX      77082
PHELAN HALLINAN                            MELISSA LOZADO, KEVIN M KANE,        SARAH C HAGAN                                  400 FELLOWSHIP RD     MT LAUREL           NJ      08054
PHELAN HALLINAN & SCHMIE                   ONE PENN CENTER                      1617 JFK BLVD STE 1400                                               PHILADELPHIA        PA      19103
PHELAN HALLINAN AND                        SCHMIEG LLP                          400 FELLOWSHIP RD 100                                                MT LAUREL           NJ      08054
PHELAN HALLINAN AND DIAMOND PC             400 FELLOWSHIP RD SUITE 100                                                                               MOUNT LAUREL        NJ      08054
PHELAN HALLINAN DIAMOND                    & JONES, LLP (PA)                    1617 JOHN F. KENNEDY BLVD.                     STE. 1400             PHILADELPHIA        PA      19103
PHELAN HALLINAN DIAMOND                    & JONES, PLLC (GA)                   11675 GREAT OAKS WAY                           SUITE 375             ALPHARETTA          GA      30022
PHELAN HALLINAN DIAMOND & JONES, LLP       LAWRENCE T. PHELAN                   1617 JOHN F. KENNEDY BLVD                      SUITE 1400            PHILADELPHIA        PA      19103
PHELAN HALLINAN DIAMOND & JONES, PC (NJ)   400 FELLOWSHIP ROAD                  SUITE 100                                                            MOUNT LAUREL        NJ      08054
PHELAN HALLINAN LLP                        1617 JFK BLVD  STE 1400                                                                                   PHILADELPHIA        PA      19103‐1814
PHELAN HALLINAN LLP                        ATTN: JAY JONES                      1617 JFK BLVD STE 1400                                               PHILADELPHIA        PA      19103‐1814
PHELAN HALLINAN PC (FL)                    2001 NW 64TH ST STE 100                                                                                   FORT LAUDERDALE     FL      33309
PHELAN HALLINAN PLC                        2001 NW 64TH ST  STE 100                                                                                  FORT LAUDERDALE     FL      33309
PHELAN PINON HILLS CMTY. SERVICES DIST.    P.O. BOX 294049                                                                                           PHELAN              CA      92329‐4049
PHELPS COUNTY                              PHELPS COUNTY ‐ COLLECTO             200 N MAIN, SUITE 129                                                ROLLA               MO      65401
PHELPS COUNTY                              PHELPS COUNTY ‐ TREASURE             PO BOX 438                                                           HOLDREGE            NE      68949
PHELPS INS AGENCY                          4207 FAIRMONT PKWY                                                                                        PASADENA            TX      77504
PHELPS TOWN                                LINDA NIESKES, TAX COLLE             79 MAIN STREET                                                       PHELPS              NY      14532
PHELPS TOWN                                PHELPS TWN TREASURER                 PO BOX 157                                                           PHELPS              WI      54554
PHELPS VILLAGE                             PHELPS VILLAGE ‐ CLERK               8 BANTA STREET                                                       PHELPS              NY      14532
PHELPS, KAREN                              ADDRESS ON FILE
PHELPS, TIFFANY                            ADDRESS ON FILE
PHELPSBLACKWOOD, CAROLINE                  ADDRESS ON FILE
PHELPS‐CLIF SPGS CEN SCH                   PHELPS‐CLIF SPGS CS‐COLL             1490 STATE RTE 488                                                   CLIFTON SPRINGS     NY      14432
PHELPS‐CLIFTON SPGS CS (                   PHELPS‐CLIFTON SPG ‐COLL             PHELPS‐CLFTN S/D 1490 RT                                             CLIFTON SPRINGS     NY      14432
PHENIX MTL FIRE                            42 PLEASANT ST                                                                                            CONCORD             NH      03302
PHENIX MUT FIRE INS                        P O BOX 900                                                                                               CONCORD             NH      03302
PHENIX TITLE SERVICES LLC                  119 MIDDLE STREET                                                                                         PORTLAND            ME      04101
PHH MORTGAGE                               1 MORTGAGE WAY                                                                                            MOUNT LAUREL        NJ      08054
PHI GROUP & FLORA WOMAK                    & EST OF AMOS WOMAK 314              14241 COURSEY ST A12                                                 BATON ROUGE         LA      70817
PHIL DIBELLO ROOFING CO INC                1440 E CLEMENT ST                                                                                         BALTIMORE           MD      21230
PHIL MEYERS                                ADDRESS ON FILE
PHIL RICHARDS INS                          27 GARDEN ST 1B                                                                                           DANVERS             MA      01923
PHILADELPHIA                               210 S 4TH ST                                                                                              PHILADELPHIA        PA      19106
PHILADELPHIA                               CONTRIBUTIONSHIP INS                 P O BOX 100                                                          PHILADELPHIA        PA      19105
PHILADELPHIA CITY                          PHILADELPHIA DEPT. OF RE             1401 JFK BLVD‐CONCRSE/PA                                             PHILADELPHIA        PA      19102
PHILADELPHIA CITY WATER REVENUE BUREAU     P.O. BOX 41496                                                                                            PHILADELPHIA        PA      19101
PHILADELPHIA CONTRIBUTIO                   210 S 4TH ST                                                                                              PHILADELPHIA        PA      19106
PHILADELPHIA CONTRIBUTIO                   P O BOX 2057                                                                                              KALISPELL           MT      59903
PHILADELPHIA CONTRIBUTIONSHIP              PO BOX 100                                                                                                PHILADELPHIA        PA      19105
PHILADELPHIA COUNTY RECORDER OF DEEDS      2 EVES DRIVE                         SUITE 105                                                            MARLTON             NJ      08053
PHILADELPHIA GAS WORKS                     800 W MONTGOMERY AVE                                                                                      PHILADELPHIA        PA      19122
PHILADELPHIA INDEM FLOOD                   555 CORPORATE DR                                                                                          KALISPELL           MT      59901
PHILADELPHIA INDEMNITY                     INS CO                               PO BOX 2057                                                          KALISPELL           MT      59903
PHILADELPHIA INS CO                        1 BALA PLAZA STE 100                                                                                      BALA                PA      19004




                                                                                                             Page 688 of 998
                                       19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   692 of 1004
Creditor Name                             Address1                               Address2                                    Address3            City               State   Zip          Country
PHILADELPHIA INS CO                       PO BOX 70251                                                                                           PHILADELPHIA       PA      19176
PHILADELPHIA RECORDER OF DEEDS            ROOM 111, CITY HALL                    BROAD & MARKET STREETS                                          PHILADELPHIA       PA      19107
PHILADEPHIA WATER REVENUE DEPARTMENT      1401 JOHN F KENNEDY BLVD                                                                               PHILADELPHIA       PA      19102
PHILIP AMORTILA &                         ADDRESS ON FILE
PHILIP DIGANGI &                          ADDRESS ON FILE
PHILIP FAIRBANKS ESQ PC AND               ISAIAH M MYERS AND AUDREY B MYERS      1214 KING STREET                                                BEAUFORT           SC      29902
PHILIP HALE                               ADDRESS ON FILE
PHILIP M. KLEINSMITH, ATTORNEY            MARGARET A KLEINSMITH                  3005 LESLIE DRIVE                                               COLORADO SPRINGS   CO      80909
PHILIP MITCHELL AND                       ADDRESS ON FILE
PHILIP RHYMER                             ADDRESS ON FILE
PHILIP ROMERO                             ADDRESS ON FILE
PHILIP SAMUEL & AVANI                     ADDRESS ON FILE
PHILIPPI, LEEANN                          ADDRESS ON FILE
PHILIPSBURG BORO                          PHILIPSBURG BORO ‐ COLLE               PO BOX 398                                                      PHILIPSBURG        PA      16866
PHILIPSBURG OSCEOLA S.D.                  ASHLEY LANCASTE‐TAX COLL               72 PINE ST POB 129                                              WALLACETON         PA      16876
PHILIPSBURG OSCEOLA S.D.                  PHILIPSBURG OSCEOLA ASD                1285 CENTRE RD                                                  OSCEOLA MILLS      PA      16666
PHILIPSBURG OSCEOLA S.D.                  PHILIPSBURG OSCEOLA SD ‐               303 BLANCHARD ST                                                OSCEOLA MILLS      PA      16666
PHILIPSBURG OSCEOLA S.D.                  PHILIPSBURG OSCEOLA SD ‐               516 HILL ST.                                                    PHILIPSBURG        PA      16866
PHILIPSBURG OSEOLA S.D./                  PHYLLIS BUSH ‐ TAX COLLE               3165 LONG RUN RD                                                WEST DECATUR       PA      16878
PHILIPSBURG S.D./RUSH TW                  MATTHEW FOSTER ‐ TAX COL               473 S. CENTRE ST                                                PHILIPSBURG        PA      16866
PHILIPSBURG‐OCEOLA S.D./                  PHILIPSBURG BORO TAX COL               PO BOX 398                                                      PHILIPSBURG        PA      16866
PHILIPSTOWN TOWN                          PHILIPSTN TN ‐ COLLECTOR               PO BOX 155                                                      COLD SPRING        NY      10516
PHILLIP CLAUDE                            1312 FLORIDA STREET                                                                                    GOLDSBORO          NC      27530
PHILLIP DEALBUQUERQUE &                   LAUREN DEALBUQUERQUE                   722 PUJO ST                                                     LAKE CHARLES       LA      70601
PHILLIP E MANGRUM                         PO BOX 2213                                                                                            RIDGELAND          MS      39158
PHILLIP E MANGRUM APPRAISER               6120 WIRTZ ROAD                                                                                        FLOWOOD            MS      39232
PHILLIP LOVELL FOR EST                    OF CORNEIDA GARCIA                     9002 WOOD LAND PARK LN                                          CHARLOTTE          NC      28214
PHILLIP PAYNE &                           MARY THOMAS ‐ PAYNE                    PO BOX 8262                                                     CHRISTIANSTED      VI      820
PHILLIP SULLIVAN                          1110 GROVE ST APT 4C                                                                                   DOWNERS GROVE      IL      60515
PHILLIP YARBROUGH                         2361 WATERLOO DR                                                                                       CORPUS CHRISTI     TX      78415
PHILLIPS ADR ENTERPRISES                  2101 EAST COAST HWY STE 250                                                                            CORONA DEL MAR     CA      92625
PHILLIPS APPRAISALS INC                   PO BOX 986                                                                                             TAYLORS            SC      29687
PHILLIPS BROKERAGE                        42‐27 BELL BLVD                                                                                        BAYSIDE            NY      11361
PHILLIPS CITY                             PHILLIPS CITY TREASURER                174 SOUTH EYDER ST                                              PHILLIPS           WI      54555
PHILLIPS CNTY CLK OF CIRCUIT COURT        620 CHERRY ST STE 206                                                                                  HELENA             AR      72342
PHILLIPS CONSTRUCTION CO                  PO BOX 505                                                                                             LAKE ARROWHEAD     CA      92352
PHILLIPS CONTRACTING INC                  395 COMMERCIAL CT STE A2                                                                               VENICE             FL      34292
PHILLIPS COUNTY                           PHILLIPS COUNTY ‐ COLLEC               P O BOX 450                                                     HELENA             AR      72342
PHILLIPS COUNTY                           PHILLIPS COUNTY ‐ TREASU               301 STATE ST                                                    PHILLIPSBURG       KS      67661
PHILLIPS COUNTY                           PHILLIPS COUNTY ‐ TREASU               PO BOX 49                                                       MALTA              MT      59538
PHILLIPS COUNTY                           PHILLIPS COUNTY‐TREASURE               221 S INTEROCEAN AVE                                            HOLYOKE            CO      80734
PHILLIPS COUNTY TAX COLLECTOR             PO BOX 450                                                                                             HELENA             AR      72342‐0450
PHILLIPS GALIS INS                        1401 UNION ST                                                                                          BRUNSWICK          GA      31520
PHILLIPS HEATING &                        COOLING SERVICES INC                   725 SCHNEIDER DR UNIT 1                                         SOUTH ELGIN        IL      60177
PHILLIPS INS AGENCY                       10709 BEARDSLEE BLVD S                                                                                 BOTHELL            WA      98011
PHILLIPS LAW FIRM, INC.                   9521 MONTGOMERY ROAD                                                                                   CINCINNATI         OH      45242
PHILLIPS LYTLE LLP                        ELIZABETH REINHARDT                    ONE CANALSIDE                               125 MAIN STREET     BUFFALO            NY      14203‐2887
PHILLIPS OLORE DUNLAVEY                   AND YORK                               480 MAIN STREET                                                 PRESQUE ISLE       ME      04769
PHILLIPS PAINT GUTTERS &                  RFG                                    6905 K AV 206                                                   PLANO              TX      75074
PHILLIPS ROOFING                          2996 CO RD 702                                                                                         HANCEVILLE         AL      35077
PHILLIPS TOWN                             PHILLIPS TOWN‐TAX COLLEC               15 RUSSELL ST                                                   PHILLIPS           ME      04966
PHILLIPS, ASHLI                           ADDRESS ON FILE
PHILLIPS, BRENDA                          ADDRESS ON FILE
PHILLIPS, BRYON                           ADDRESS ON FILE
PHILLIPS, EBONY                           ADDRESS ON FILE
PHILLIPS, JASMINE                         ADDRESS ON FILE
PHILLIPS, JOHANNA‐JESSICA                 ADDRESS ON FILE
PHILLIPS, KATHLEEN                        ADDRESS ON FILE
PHILLIPS, KENNETH                         ADDRESS ON FILE
PHILLIPS, NYIEMAH                         ADDRESS ON FILE
PHILLIPS, OLORE, DUNLAVEY & YORK PA       754 MAIN ST., STE. C                                                                                   PRESQUE ISLE       ME      04769
PHILLIPS, PAIGE                           ADDRESS ON FILE
PHILLIPS, THOMAS                          ADDRESS ON FILE
PHILLIPS, WAYNE                           ADDRESS ON FILE
PHILLIPSBURG TOWN                         PHILLIPSBURG TN ‐ COLLEC               120 FILMORE ST                                                  PHILLIPSBURG       NJ      08865
PHILLIPSTON TOWN                          PHILLIPSTON TOWN‐TAX COL               50 THE COMMON                                                   PHILLIPSTON        MA      01331
PHILMONT VILLAGE                          PHILMONT VILLAGE‐ CLERK                124 MAIN STREET                                                 PHILMONT           NY      12565
PHILPOTT, JENNIFER                        ADDRESS ON FILE
PHILS FINE FLOORING                       4884 S‐300 W‐SUITE 1                                                                                   MURRAY             UT      84107
PHIMISTER, JOHN                           ADDRESS ON FILE




                                                                                                           Page 689 of 998
                                    19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                             Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  693 of 1004
Creditor Name                          Address1                                 Address2                                      Address3                   City                State   Zip          Country
PHINNEY, LAUREL                        ADDRESS ON FILE
PHIPPSBURG SANITATION DISTRICT         ROUTT COUNTY                             PO BOX 770087                                                            STEAMBOAT SPRINGS   CO      80477‐0087
PHIPPSBURG TOWN                        PHIPPSBURG TOWN‐TAX COLL                 1042 MAIN RD                                                             PHIPPSBURG          ME      04562
PHLIPONEAU, OLIVIER                    ADDRESS ON FILE
PHOENICIAN II LAND TRUST               6400 E. PHOENICIAN BLVD                                                                                           SCOTTSDALE          AZ      85251
PHOENIX AIR                            2219 ARUNDEL CROSSING DR                                                                                          SUGARLAND           TX      77479
PHOENIX APPRAISALS INC                 PO BOX 4162                                                                                                       GREENVILLE          SC      29608
PHOENIX ASSET MANAGEMENT               ATTN: GENERAL COUNSEL                    999 18TH STREET                               14TH FLOOR SOUTH TOWER     DENVER              CO      80202‐5479
PHOENIX ASSET MANAGEMENT LLC           7800 E UNION AVENUE SUITE 575                                                                                     DENVER              CO      80237
PHOENIX C S (LYSANDER TN               PHOENIX C S‐RECEIVER OF                  8220 LOOP RD                                                             BALDWINSVILLE       NY      13027
PHOENIX C.S. (CLAY TOWN)               PHOENIX C.S.‐RECEIVER OF                 4401 ROUTE 31                                                            CLAY                NY      13041
PHOENIX CLAIMS CONSUL &                W & L VENTURELLA                         6574 STATE RD 7 101                                                      COCONUT CREEK       FL      33073
PHOENIX CLAIMS CONSULT                 PMB 306                                  3311 GULF BREEZE PKWY                                                    GULF BREEZE         FL      32563
PHOENIX CLEAN & RESTOR                 J SWAINE III & M TUESLEY                 5 CAPITAL DR                                                             WALLINGFORD         CT      06492
PHOENIX CLEANING & RESTO               5 CAPITAL DR                                                                                                      WALLINGFORD         CT      06492
PHOENIX CONSTR SERVICES                AND PEARL WILSON                         3708 SE 51ST ST                                                          DEL CITY            OK      73135
PHOENIX CONSTRUCTION                   14711 BRISTOL PARK BLVD                                                                                           EDMOND              OK      73013
PHOENIX CS   (TN OF GRAN               PHOENIX CS ‐ TAX COLLECT                 69 CO RT 57A                                                             PHOENIX             NY      13135
PHOENIX CS (TN OF PALERM               PHOENIX CS‐TAX COLLECTOR                 69 CO RT 57A                                                             PHOENIX             NY      13135
PHOENIX CS (TN OF SCHROE               PHOENIX CS‐TAX COLLECTOR                 69 CO RT 57A                                                             PHOENIX             NY      13135
PHOENIX DEVELOPMENT AND                1173 A HIGHLAND                                                                                                   OAK PARK            IL      60304
PHOENIX EXTERIORS INC                  SUITE 140A                               870 E HIGGINS RD                                                         SCHAUMBURG          IL      60173
PHOENIX EXTERIORS, INC.                227 NORTH LOOP 1604 EAST, SUITE 150                                                                               SAN ANTONIO         TX      78232
PHOENIX INS GROUP LLC                  7220 N 16TH ST STE C                                                                                              PHOENIX             AZ      85020
PHOENIX INSURANCE                      350 GRANITE ST STE 1201                                                                                           BRAINTREE           MA      02184
PHOENIX INSURANCE GROUP                205 MAIN STREET                                                                                                   CHESTER             NJ      07930
PHOENIX LAKE MUTUAL WATER COMPANY      P O BOX 3718                                                                                                      SONORA              CA      95370
PHOENIX MANAGEMENT SERVICES            4800 N STATE RD 7 STE 105                                                                                         LAUDERDALE LAKES    FL      33319
PHOENIX MANAGEMENT SERVICES INC        6131B LAKE WORTH RD                                                                                               GREENACRES          FL      33463
PHOENIX PA LLC &                       MARCELLA WILLIAMS                        550 STATE RD STE 109                                                     BENSALEM            PA      19020
PHOENIX PROPERTY MANAGEMENT            375 REDONDO AVE STE A                                                                                             LONG BEACH          CA      90814
PHOENIX PUBLIC ADJ &                   KEVIN & STACIE PRESSLEY                  550 STATE ROAD STE 109                                                   BENSALEM            PA      19020
PHOENIX PUBLIC ADJUSTERS               LLC                                      550 STATE RD SUITE 109                                                   BENSALEM            PA      19020
PHOENIX PUBLIC ADJUSTERS LLC           ROXANNE BURGOS                           550 STATE ROAD, SUITE 109                                                BENSALEM            PA      19020
PHOENIX SERVICES                       RUBEN SANCHEZ                            144 NORTH 20TH ST.                                                       LAS VEGAS           NV      89101
PHOENIX VALUATIONS                     3314 NORTH 68TH ST 225                                                                                            SCOTTSDALE          AZ      85251
PHOENIX VILLAGE                        PHOENIX VILLAGE‐ CLERK                   455 MAIN STREET                                                          PHOENIX             NY      13135
PHOENIXVILLE BORO                      PHOENIXVILLE BORO  ‐ COL                 351 BRIDGE ST                                                            PHOENIXVILLE        PA      19460
PHOENIXVILLE BOROUGH                   140 CHURCH STREET                                                                                                 PHOENIXVILLE        PA      19460
PHOENIXVILLE S.D./E PIKE               KEYSTONE COLLECTIONS                     546 WENDEL RD                                                            IRWIN               PA      15642
PHOENIXVILLE S.D./PHOENI               KEYSTONE COLLECTIONS                     546 WENDEL RD                                                            IRWIN               PA      15642
PHOENIXVILLE S.D./SCHUYL               KEYSTONE COLLECTIONS                     546 WENDEL RD                                                            IRWIN               PA      15642
PHOTON INTERACTIVE SERVICE INC         12200 FORD ROAD SUITE A470                                                                                        DALLAS              TX      75234
PHOTON INTERACTIVE SERVICES, INC.      ATTN: FINANCE                            12200 FORD ROAD                               SUITE A470                 DALLAS              TX      75234‐7244
PHOTON INTERACTIVE SERVICES, INC.      ATTN: GENERAL COUNSEL                    12200 FORD ROAD                               SUITE A470                 DALLAS              TX      75234‐7244
PHOTON INTERACTIVE SERVICES, INC.      ATTN: GENERAL COUNSEL                    345 7TH AVENUE                                SUITE 2                    NEW YORK            NY      10001
PHYLLIS CRIM & THE EST                 OF JAMES CRIM                            18765 MANCHAC PT RD                                                      PRAIRIEVILLE        LA      70769
PHYLLIS MILLS                          11965 PRINCESS GRACE CT                                                                                           CAPE CORAL          FL      33991
PHYLLIS MURRAY                         10693 155TH LOOP                                                                                                  LIVE OAK            FL      32060
PHYLLIS RUDZIN                         PO BOX 472                                                                                                        LONG KEY            FL      33001
PI ROOFING AND HOME SOLUTIONS          P.I. ROOF MAINTENANCE INC                6109 REMOUNT ROAD                                                        NORTH LITTLE ROCK   AR      72118
PIA                                    2270 DOUGLAS BLVD 212                                                                                             ROSEVILLE           CA      95661
PIACENTINO, NICHOLE                    ADDRESS ON FILE
PIANOWSKI, PAULA                       ADDRESS ON FILE
PIATT COUNTY                           PIATT COUNTY ‐ TREASURER                 101 WEST WASHINGTON STRE                                                 MONTICELLO          IL      61856
PIATT TOWNSHIP                         PIATT TOWNSHIP ‐ TAX COL                 396 ZINCK RD                                                             JERSEY SHORE        PA      17740
PICA HVAC                              1817 PITTSTON AVENUE                                                                                              SCRANTON            PA      18505
PICC & VENISE GORDON &                 DAVID MONTAGUE                           20201 NE 16TH PLACE                                                      MIAMI               FL      33179
PICCIANO, DAVID                        ADDRESS ON FILE
PICHARDO ROOFING                       RAUL PICHARDO QUEZADA                    C/BUCARE EDIF 109B APTO1                                                 SAN JUAN            PR      00913
PICHINI, SUSAN                         ADDRESS ON FILE
PICKAWAY COUNTY                        PICKAWAY COUNTY ‐ TREASU                 207 S COURT ST, ROOM 2                                                   CIRCLEVILLE         OH      43113
PICKENS COUNTY                         222 MCDANIEL AVE SUITE B6                                                                                         PICKENS             SC      29671‐0215
PICKENS COUNTY                         PICKENS CO‐REV COMMISSIO                 PO BOX 447                                                               CARROLLTON          AL      35447
PICKENS COUNTY                         PICKENS CO‐TAX COMMISSIO                 1266 E CHURCH ST ‐ SUITE                                                 JASPER              GA      30143
PICKENS COUNTY                         PICKENS COUNTY ‐ TAX COL                 222 MCDANIEL AVE B‐6                                                     PICKENS             SC      29671
PICKENS COUNTY / MOBILE                PICKENS COUNTY ‐ TAX COL                 222 MCDANIEL AVE B‐6                                                     PICKENS             SC      29671
PICKENS COUNTY DELIQUENT TAX           COLLECTOR                                222 MCDANIEL AVE                                                         PICKENS             SC      29671‐0431
PICKENS COUNTY TREASURER               222 MCDANIEL AVE                                                                                                  PICKENS             SC      29671
PICKENS COUNTY TREASURERS OFFICE       222 MCDANIEL AVE B6                                                                                               PICKENS             SC      29671




                                                                                                            Page 690 of 998
                                       19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              694 of 1004
Creditor Name                             Address1                          Address2                                     Address3                        City               State   Zip          Country
PICKENS, TANESA                           ADDRESS ON FILE
PICKETT & OLIVERIO LLP                    264 MERRIMAC CT.                  P BOX 590                                                                    PRINCE FREDERICK   MD      20678
PICKETT COUNTY                            PICKETT COUNTY‐TRUSTEE            1 COURTHOUSE SQUARE ‐ SU                                                     BYRDSTOWN          TN      38549
PICKETT, JEREMIAH                         ADDRESS ON FILE
PICKETT, SHERIDAN                         ADDRESS ON FILE
PICKETT, SONYA                            ADDRESS ON FILE
PICKFORD TOWNSHIP                         PICKFORD TOWNSHIP ‐ TREA          PO BOX 456                                                                   PICKFORD           MI      49774
PICKLE PROPERTIES LLC                     2680 SNELLING AVE N               SUITE 100                                                                    ROSEVILLE          MN      55113
PICKLE ROOFING SOLUTIONS, LLC             1333 W MCDERMOTT SUITE 200                                                                                     ALLEN              TX      75013
PICKNEY‐CARTER COMPANY                    PO BOX 60118                                                                                                   N CHARLESTON       SC      29419
PICNIC SPECIALTIES                        7304 W CHICAGO ST 101                                                                                          CHANDLER           AZ      85226
PICTURE HILLS THIRD PLAT                  HOMES ASSOC., INC.                7658 NORTH OAK HWY                                                           GLADSTONE          MO      64118
PICTURE PERFECT PAINTING                  ADAM DAVERSA                      1330 CENTER AVE                                                              HOLLY HILL         FL      32127
PICTURE ROCKS BORO                        TAX COLLECTION                    48 WEST 3RD STREET                                                           WILLIAMSPORT       PA      17701
PIEDMONT                                  PIEDMONT CITY ‐ COLLECTO          PO BOX 25                                                                    PIEDMONT           MO      63957
PIEDMONT E ASSOCIATION INC                6300 PARK OF COMMERCE BLVD                                                                                     BOCA RATON         FL      33487
PIEDMONT MTL                              1705 DAVIE AVE                                                                                                 STATESVILLE        NC      28677
PIEDMONT MUT INS                          PO BOX 507                                                                                                     STATESVILLE        NC      28687
PIEDMONT NATURAL GAS                      ATTN: GENERAL COUNSEL             4720 PIEDMONT ROW DRIVE                                                      CHARLOTTE          NC      28210
PIEDMONT NATURAL GAS CO INC               PO BOX 660920                                                                                                  DALLAS             TX      75266‐0920
PIEDMONT TITLE AGENCY, INC.               JONATHAN P. LIENHARD              WALKER JONES, P.C.                           31 WINCHESTER STREET            WARRENTON          VA      20186
PIEDMONT TRIAD APPRAISAL GROUP LLC        P.O. BOX 9584                                                                                                  GREENSBORO         NC      27429
PIEDRA, RUBY                              ADDRESS ON FILE
PIEKLO ENTERPRISES                        14533 MIRABELLE VISTA CIR                                                                                      TAMPA              FL      33626
PIEKLO, ROBERT                            ADDRESS ON FILE
PIEPER, MELINDA                           ADDRESS ON FILE
PIER 66 COTTAGE RENTALS                   TODD K. ASHOFF                    36053 LAKE STREET                                                            UNION CITY         PA      16438
PIER POINTE LANDING CONDO ASSN, INC.      HEATH J. THOMPSON, P.C.           HEATHE J. THOMPSON, ESQ.                     4224 HOLLAND ROAD SUITE 108     VIRGINIA BEACH     VA      23452
PIERCE & ASSOCIATES                       1 N DEARBORN  STE 1300                                                                                         CHICAGO            IL      60602
PIERCE AND ASSOCIATES PC                  1 NORTH DEARBORN ST               SUITE 1300                                                                   CHICAGO            IL      60602
PIERCE COUCH HENDRICKSON                  BAYSINGER & GREEN LLP             PO BOX 26350                                                                 OKLAHOMA CITY      OK      73126
PIERCE COUNTY                             PIERCE COUNTY ‐ TREASURE          111 W COURT ST, RM 4                                                         PIERCE             NE      68767
PIERCE COUNTY                             PIERCE COUNTY ‐ TREASURE          240 2ND ST. SE, SUITE 6                                                      RUGBY              ND      58368
PIERCE COUNTY                             PIERCE COUNTY FINANCE             P.O. BOX 11621                                                               TACOMA             WA      98411
PIERCE COUNTY                             PIERCE COUNTY‐TAX COMMIS          PO BOX 192                                                                   BLACKSHEAR         GA      31516
PIERCE COUNTY ASSESSOR‐TREASURER          2401 SOUTH 35TH ROOM 142                                                                                       TACOMA             WA      98409
PIERCE COUNTY MOBILE HM                   TAX COMMISSIONER                  PO DRAWER 192                                                                BLACKSHEAR         GA      31516
PIERCE COUNTY SEWER                       9850 64TH ST. W                                                                                                UNIVERSITY         WA      98467‐1078
PIERCE COUNTY SEWER                       9850 64TH ST. W                                                                                                UNIVERSITY PLACE   WA      98467
PIERCE COUNTY SEWER                       PO BOX 11620                                                                                                   TACOMA             WA      98411
PIERCE COUNTY TREASURER                   2401 SOUTH 35TH STREET            ROOM 142                                                                     TACOMA             WA      98409
PIERCE MCKENNON, TIFFANY                  ADDRESS ON FILE
PIERCE, BRIAN                             ADDRESS ON FILE
PIERCE, CHRISTI                           ADDRESS ON FILE
PIERCE, JOLENE                            ADDRESS ON FILE
PIERI CONSTRUCTION & JAY                  YOUNG & KAREN LYON YOUNG          7905 FESTIVAL COURT                                                          CUPERTINO          CA      95014
PIERMONT TOWN                             PIERMONT TOWN ‐ TAX COLL          PO BOX 55                                                                    PIERMONT           NH      03779
PIERMONT VILLAGE                          PIERMONT VILLAGE‐TREASUR          478 PIERMONT AVENUE                                                          PIERMONT           NY      10968
PIERRE A LOUIS PA                         7951 RIVIERA BLVD STE103                                                                                       MIRAMAR            FL      33023
PIERRE MAGALEE &                          SUSAN MAGALEE                     24327 GLEN LOCH DR                                                           SPRING             TX      77380
PIERRE, ALETHA                            ADDRESS ON FILE
PIERRE, KRYSTLE                           ADDRESS ON FILE
PIERSALL, NATALIE                         ADDRESS ON FILE
PIERSON TOWNSHIP                          PIERSON TOWNSHIP ‐ TREAS          21156 WEST CANNONSVILLE                                                      PIERSON            MI      49339
PIERSON VILLAGE                           PIERSON VILLAGE ‐ TREASU          190 GRAND ST                                                                 PIERSON            MI      49339
PIERSONPATTERSON LLP                      ATTN: GENERAL COUNSEL             13750 OMEGA RD                                                               DALLAS             TX      75244
PIGEON FORGE CITY                         PIGEON FORGE‐TAX COLLECT          225 PINE MT RD                                                               PIGEON FORGE       TN      37863
PIGEON TOWN                               PIGEON TWN TREASURER              W15478 AASEN LN                                                              WHITEHALL          WI      54773
PIGEON VILLAGE                            PIGEON VILLAGE ‐ TREASUR          P.O. BOX 379                                                                 PIGEON             MI      48755
PIGMAN APPRAISAL GROUP INC                PO BOX 36141                                                                                                   ROCK HILL          SC      29732
PIGOTT AGENCY                             2008 STATE RD                                                                                                  BENSALEM           PA      19020
PIKE CNTY MTL                             22 WEST MAIN                                                                                                   BOWLING GREEN      MO      63334
PIKE COUNTY                               PIKE CO‐REV COMMISSIONER          120 W. CHURCH ST                                                             TROY               AL      36081
PIKE COUNTY                               PIKE COUNTY ‐ COLLECTOR           115 W MAIN                                                                   BOWLING GREEN      MO      63334
PIKE COUNTY                               PIKE COUNTY ‐ SHERIFF             PO BOX 839                                                                   PIKEVILLE          KY      41502
PIKE COUNTY                               PIKE COUNTY ‐ TAX COLLEC          P. O. BOX 177                                                                MURFREESBORO       AR      71958
PIKE COUNTY                               PIKE COUNTY ‐ TREASURER           121 E WASHINGTON                                                             PITTSFIELD         IL      62363
PIKE COUNTY                               PIKE COUNTY ‐ TREASURER           230 WAVERLY PLAZA SUITE                                                      WAVERLY            OH      45690
PIKE COUNTY                               PIKE COUNTY ‐ TREASURER           801 MAIN ST                                                                  PETERSBURG         IN      47567
PIKE COUNTY                               PIKE COUNTY‐TAX COLLECTO          PO BOX 111                                                                   MAGNOLIA           MS      39652




                                                                                                       Page 691 of 998
                                    19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              695 of 1004
Creditor Name                          Address1                             Address2                                     Address3     City               State   Zip        Country
PIKE COUNTY                            PIKE COUNTY‐TAX COMMISSI             PO BOX 217                                                ZEBULON            GA      30295
PIKE COUNTY CHANCERY CLERK             PO BOX 309                                                                                     MAGNOLIA           MS      39652
PIKE COUNTY CLERK                      PO BOX 631                                                                                     PIKEVILLE          KY      41502‐0631
PIKE COUNTY MUTUAL INS                 22 W MAIN ST                                                                                   BOWLING GREEN      MO      63334
PIKE COUNTY SHERIFF                    146 MAIN ST                                                                                    PIKEVILLE          KY      41502
PIKE COUNTY TAX CLAIM BUREAU           506 BROAD ST                                                                                   MILFORD            PA      18337
PIKE COUNTY TAX COLLECTOR              PO BOX 111                                                                                     MAGNOLIA           MS      39652
PIKE COUNTY TAX COMMISSION             16001 BARNESVILLE ST                                                                           ZEBULON            GA      30295
PIKE COUNTY TREASURER                  200 E. BAY STREET                                                                              MAGNOLIA           MS      39652
PIKE COUNTY TREASURER                  801 EAST MAIN STREET                                                                           PETERSBURG         IN      47567
PIKE INSURANCE AGENCY                  8 MAIN STREET                                                                                  ORLEANS            MA      02653
PIKE MUT INS CO                        111 S BUCKEYE ST 220                                                                           WOOSTER            OH      44691
PIKE MUT INS CO                        3873 CLEVELAND RD                                                                              WOOSTER            OH      44691
PIKE MUTUAL INSURANCE CO               P O BOX 926                                                                                    WOOSTER            OH      44691
PIKE TOWN                              PIKE TOWN ‐ TAX COLLECTO             PO BOX 251                                                PIKE               NY      14130
PIKE TOWNSHIP                          PIKE TWP ‐ TAX COLLECTOR             POB 345                                                   CURWENSVILLE       PA      16833
PIKE TOWNSHIP                          TINA STEPHENS ‐ TAX COLL             P.O. BOX 284                                              OLEY               PA      19547
PIKE, ANNA                             ADDRESS ON FILE
PIKE, TRISTAN                          ADDRESS ON FILE
PIKEVILLE CITY                         CITY OF PIKEVILLE ‐ CLER             243 MAIN ST, DIV OF TAX                                   PIKEVILLE          KY      41501
PIKEVILLE CITY                         PIKEVILLE CITY‐TAX COLLE             PO BOX 225                                                PIKEVILLE          TN      37367
PIKEVILLE INDEPENDENT SC               PIKEVILLE IND BOE ‐ COLL             148 2ND ST                                                PIKEVILLE          KY      41501
PILARSKI, NICOLE                       ADDRESS ON FILE
PILESGROVE TOWNSHIP                    1180 ROUTE 40                                                                                  PILESGROVE         NJ      08098
PILESGROVE TOWNSHIP                    PILESGROVE TWP‐COLLECTOR             1180 ROUTE 40                                             PILESGROVE         NJ      08098
PILGER INSURANCE AGENCY                INC                                  6406 C AIRPORT BLVD                                       MOBILE             AL      36608
PILGRAM INS CO                         P O BOX 120106                                                                                 BOSTON             MA      02112
PILGRIM CHRISTAKIS LLP                 321 N CLARK ST 26TH FL                                                                         CHICAGO            IL      60654
PILGRIM CREEK ESTATES HOA              3355 MISSION AVENUE SUITE 111                                                                  OCEANSIDE          CA      92058‐1327
PILGRIM INS COMPANY                    P O BOX 2057                                                                                   KALISPELL          MT      59903
PILICY & RYAN                          365 MAIN ST                                                                                    WATERTOWN          CT      06795
PILICY & RYAN PC                       365 MAIN STREET                                                                                WATERTOWN          CT      06795
PILKA & ASSOCIATES PA                  213 PROVIDENCE ROAD                                                                            BRANDON            FL      33511
PILL & PILL                            85 AIRKENS CENTER                                                                              MARTINSBURG        WV      25404
PILLA, JESSICA                         ADDRESS ON FILE
PILLAR CONTRACTING OF TEXAS, LLC       BRUCE LEVI COOPER                    207 DANNA ST                                              BAYTOWN            TX      77523
PILLAR INS CO                          P O BOX 896671                                                                                 CHARLOTTE          NC      28289
PILLAR INSURANCE                       COMPANY                              PO BOX 230                                                FORT WORTH         TX      76101
PILLAR INSURANCE                       P O  BOX 230                                                                                   FORT WORTH         TX      76101
PILLAR RESOURCES                       14900 INTERURBAN AVE. S 271                                                                    SEATTLE            WA      98168
PILOT CATASTROPHE SERVICES INC         PO BOX 91299                                                                                   MOBILE             AL      36691‐1299
PILOT MOUNTAIN INS                     117 W MAIN ST                                                                                  PILOT MOUNTAIN     NC      27041
PIMA COUNTY                            240 N STONE AVE                                                                                TUCSON             AZ      85701
PIMA COUNTY                            PIMA COUNTY ‐ TREASURER              240 NORTH STONE AVENUE                                    TUCSON             AZ      85701
PIMA COUNTY MOBILE HOME                TAX COLLECTOR                        240 NORTH STONE AVE                                       TUCSON             AZ      85701
PIMA COUNTY TREASURER                  240 N STONE AVE                                                                                TUCSON             AZ      85701
PIMA COUNTY TREASURER                  PO BOX 29011                                                                                   PHOENIX            AZ      85038‐9011
PINA, ANDREW                           ADDRESS ON FILE
PINA, DIANA                            ADDRESS ON FILE
PINAL COUNTY                           31  NORTH PINAL ST  BLDG E                                                                     FLORENCE           AZ      85132
PINAL COUNTY                           PINAL COUNTY ‐ TREASURER             PO BOX 729                                                FLORENCE           AZ      85132
PINAL COUNTY TREASURER                 P O BOX 729  31 N PINAL  BLDG E                                                                FLORENCE           AZ      85232
PINAL COUNTY TREASURER                 PO BOX 729                                                                                     FLORENCE           AZ      85132
PINCKNEY CARTER CO                     1956 REMOUNT RD                                                                                NORTH CHARLESTON   SC      29419
PINCKNEY VILLAGE                       PINCKNEY VILLAGE ‐ TREAS             220 S HOWELL                                              PINCKNEY           MI      48169
PINCKNEY, MILBY                        ADDRESS ON FILE
PINCKNEY‐CARTER CO                     PO BOX 60118                                                                                   NORTH CHARLESTON   SC      29419
PINCONNING CITY                        PINCONNING CITY ‐ TREASU             P.O. BOX 628                                              PINCONNING         MI      48650
PINCONNING TOWNSHIP                    PINCONNING TWP ‐ TREASUR             PO BOX 58                                                 PINCONNING         MI      48650
PINCUS LAW GROUP, PLLC                 425 RXR PLAZA                                                                                  UNIONDALE          NY      11556
PINE BEACH BORO                        PINE BEACH BORO‐TAX COLL             599 PENNSYLVANIA AVENUE                                   PINE BEACH         NJ      08741
PINE BELT INS                          1950 LINCOLN RD STE 20                                                                         HATTIESBURG        MS      39402
PINE BLUFF WATER                       PO BOX 89                                                                                      LOCUST FORK        AL      35097
PINE BUSH CENT. SCH. (MO               PINE BUSH CENT. SCH‐COLL             156 STATE ROUTE 302                                       PINE BUSH          NY      12566
PINE BUSH CENT.SCH.  (CR               PINE BUSH CS‐REC OF TAXE             156 STATE ROUTE 302                                       PINE BUSH          NY      12566
PINE BUSH CENT.SCH.  (MA               PINE BUSH CS‐TAX COLLECT             156 STATE ROUTE 302                                       PINE BUSH          NY      12566
PINE BUSH CENT.SCH. (WAL               PINE BUSH CENT.SCH‐COLLE             156 STATE ROUTE 302                                       PINE BUSH          NY      12566
PINE BUSH CENTRAL SCHOOL DISTRICT      PO BOX 968                                                                                     PINE BUSH          NY      12566
PINE BUSH CS  (SHAWANGUN               PINE BUSH CS‐TAX COLLECT             156 ROUTE 302                                             PINE BUSH          NY      12566
PINE BUSH CS (GARDINER T               PINE BUSH CS‐TAX COLLECT             156 ROUTE 302‐ ADMIN BLD                                  PINE BUSH          NY      12566




                                                                                                       Page 692 of 998
                                     19-10412-jlg               Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    696 of 1004
Creditor Name                             Address1                                Address2                                     Address3     City                 State   Zip        Country
PINE COUNTY                               PINE COUNTY ‐ TREASURER                 635 NORTHRIDGE DR. NW SU                                  PINE CITY            MN      55063
PINE CREEK CONDOMINIUM ASSOCIATION        C/O BC PROPERTY MANAGEMENT INC          350 SOUTH MAIN STREET SUITE 211                           DOYLESTOWN           PA      18901
PINE CREEK TOWNSHIP                       PINE CREEK TWP ‐ TAX COL                1472 PARK AVENUEPOB 8                                     WOOLRICH             PA      17779
PINE CREST VILLAGE OF                     HERITAGE PINES, INC.                    5837 TROUBLE CREEK ROAD                                   NEW PORT RICHEY      FL      34652
PINE FOREST PROPERTY OWNERS ASSOCIATION   502 BUTTONWOOD STREET                                                                             BASTROP              TX      78602
PINE GROVE AREA SCHOOL D                  BERKHEIMER ASSOCIATES                   50 N 7TH ST                                               BANGOR               PA      18013
PINE GROVE AREA SD/ TREM                  BERKHEIMER ASSOCIATES                   50 N 7TH ST                                               BANGOR               PA      18013
PINE GROVE AREA SD/FRAIL                  BERKHEIMER ASSOCIATES                   50 N 7TH ST                                               BANGOR               PA      18013
PINE GROVE AREA SD/PINE                   BERKHEIMER ASSOCIATES                   50 N 7TH ST                                               BANGOR               PA      18013
PINE GROVE BORO                           PINE GROVE BORO ‐ COLLEC                10 SCHOOL ST.                                             PINE GROVE           PA      17963
PINE GROVE BORO SCHOOL D                  BERKHEIMER ASSOCIATES                   50 N 7TH ST                                               BANGOR               PA      18013
PINE GROVE CONDOMINIUM ASSOCIATION INC    11251 N KENDALL DRIVE                                                                             MIAMI                FL      33176
PINE GROVE TOWNSHIP                       PINE GROVE TWP ‐ TAX COL                175 OAK GROVE RD (REAR E                                  PINE GROVE           PA      17963
PINE GROVE TOWNSHIP                       PINE GROVE TWP ‐ TAX COL                707 OLD STATE ROAD                                        RUSSELL              PA      16345
PINE GROVE TOWNSHIP                       PINE GROVE TWP ‐ TREASUR                26520 CR 388                                              GOBLES               MI      49055
PINE HILL BORO                            45 WEST SEVENTH AVENUE                                                                            PINE HILL            NJ      08021‐6344
PINE HILL BORO                            PINE HILL BORO ‐TAX COLL                45 WEST SEVENTH AVENUE                                    PINE HILL            NJ      08021
PINE HILL MUA                             907 TURNERSVILLE ROAD                                                                             PINE HILL            NJ      08021
PINE INSURANCE AGY INC                    403 FRANKLIN STREET                                                                               MELROSE              MA      02176
PINE ISLAND RIDGE COMMUNITY ASSOCIATION   C/O KORANSKY, BOUWER & PORACKY, PC      425 JOILET ST, SUITE 425                                  DYER                 IN      46311
PINE KNOLL SHORES TOWN                    TREASURER‐PINE KNOLL SHO                100 MUNICIPAL CIRCLE                                      PINE KNOLL SHORES    NC      28512
PINE LAKE TOWN                            PINE LAKE TWN TREASURER                 PO BOX 1124 / 5407 RIVER                                  RHINELANDER          WI      54501
PINE MOUNTAIN CITY                        PINE MOUNTAIN ‐TAX COLLE                PO BOX 8                                                  PINE MOUNTAIN        GA      31822
PINE MOUNTAIN CLUB                        PROPERTY OWNER'S ASSOC. INC.            PO BOX P                                                  PINE MOUNTAIN CLUB   CA      93222
PINE PLAINS CS  (CMBD TN                  PINE PLAINS CS ‐ TAX COL                2829 CHURCH STREET                                        PINE PLAINS          NY      12567
PINE PLAINS CS  (CMBD TN                  PINE PLAINS CS‐ TAX COLL                2829 CHURCH ST                                            PINE PLAINS          NY      12567
PINE PLAINS TOWN                          PINE PLAINS TN ‐ COLLECT                PO BOX 955                                                PINE PLAINS          NY      12567
PINE POINT VILLAS ASSOCIATION, INC.       3310 LOREN ROAD                                                                                   BOYNTON BEACH        FL      33435
PINE RIDGE AT LAKE TARPON                 VILLAGE 1 CONDO ASSOC. INC              1250 PINE RIDGE CIR EAST                                  TARPON SPRINGS       FL      34688
PINE RIDGE AT LAKE TARPON VILLAGE 1       1250 PINE RIDGE CIRCLE EAST                                                                       TARPON SPRINGS       FL      34688
PINE RIDGE AT PALM HARBOR, PHASE II       3001 EXECUTIVE DRIVE                    SUITE 260                                                 CLEARWATER           FL      33762
PINE RIDGE COMMUNITY ASSOCIATION          4770 PINE RIDGE DR WEST                                                                           BUSHKILL             PA      18324
PINE RIDGE MOBILE PARK                    18150 SW BOONES FERRY ROAD                                                                        PORTLAND             OR      97224
PINE RIDGE NORTH II CONDO ASSOC. INC      600 SEA PINE WAY                                                                                  GREENACRES           FL      33415
PINE RIDGE PALMS ASSOCIATION, INC         16300 PINE RIDGE RD                                                                               FT. MYERS            FL      33908
PINE RIDGE SOUTH IV CONDO ASSOC., INC     2328 S CONGRESS AVE                     STE 2A                                                    WEST PALM BEACH      FL      33406
PINE RIVER TOWN                           PINE RIVER TWN TREASURER                W2496 CENTER ROAD                                         MERRILL              WI      54452
PINE RIVER TOWNSHIP                       PINE RIVER TWP ‐ TREASUR                1495 W. MONROE ROAD                                       ST LOUIS             MI      48880
PINE RUN LLC                              2605 SW 33RD ST                         BLDG 200                                                  OCALA                FL      34471
PINE RUN OPERATIONS LLC                   5930 NW 18TH PLACE                                                                                OCALA                FL      34482‐8936
PINE SPRINGS HOA INC.                     9033 PINE SPRINGS DRIVE                                                                           BOCA RATON           FL      33728
PINE STATE APPRAISALS LLC                 PO BOX 640                                                                                        DACULA               GA      30019
PINE TOWNSHIP                             COLLECTOR‐JOAN STUPIC                   PO BOX 123                                                HEILWOOD             PA      15745
PINE TOWNSHIP                             MARSHA HETRICK‐TAX COLLE                201 ALLEGHENY AVEPOB 32                                   TEMPLETON            PA      16259
PINE TOWNSHIP                             PINE TOWNSHIP ‐ TREASURE                10909 WATERWHEEL RD                                       LAKEVIEW RD          MI      48850
PINE TOWNSHIP                             PINE TWP ‐ TAX COLLECTOR                102 RAHWAY RD.                                            MCMURRAY             PA      15317
PINE TOWNSHIP                             PINE TWP ‐ TAX COLLECTOR                173 NORTH CHESTNUT ST                                     LINESVILLE           PA      16424
PINE TOWNSHIP                             PINE TWP ‐ TAX COLLECTOR                441 BLACKTOWN ROAD                                        GROVE CITY           PA      16127
PINE TOWNSHIP                             TAX COLLECTION                          48 WEST 3RD ST.                                           WILLIAMSPORT         PA      17701
PINE TRAIL SHORES FLINT                   PO BOX 266                                                                                        FLINT                TX      75762
PINE TREE CONDOMINIUMS OF HOMEWOOD        18221 TORRENCE AVE., STE 2A                                                                       LANSING              IL      60438
PINE TREE ISD                             PINE TREE ISD ‐ TAX COLL                P O BOX 5878                                              LONGVIEW             TX      75608
PINE TREE VILLAGE AT DEER RUN HOA         475 PINESONG DRIVE                                                                                CASSELBERRY          FL      32707
PINE TREE VILLAGE HOA, INC.               10500 GREENTRAIL DR. NORTH                                                                        BOYNTON BEACH        FL      33436
PINE TREE VILLAGE OF LOVELAND             399 AMETHYST AVE                                                                                  LOVELAND             CO      80537
PINE VALLEY CEN SCH    (                  PINE VALLEY CEN SCH‐ COL                517 PINE STREET                                           SOUTH DAYTON         NY      14138
PINE VALLEY CS(CMBN TWNS                  PINE VALLEY CS‐ TAX COLL                517 PINE STREET                                           SOUTH DAYTON         NY      14138
PINE VALLEY HOMES                         10865 BENNETTS VALLEY HIGHWAY                                                                     PENFIELD             PA      15849
PINE VALLEY TOWN                          PINE VALLEY TWN TREASURE                N4738 STATE HWY 73                                        NEILLSVILLE          WI      54456
PINE VILLAGE PUD W                        PINE VILLAGE PUD ‐ COLLE                6935 BARNEY RD 110                                        HOUSTON              TX      77092
PINEBLUFF TOWN                            PINEBLUFF TOWN ‐ TAX COL                325 E BALTIMORE AVE                                       PINE BLUFF           NC      28373
PINEBROOK PLACE HOA, INC.                 2525 PINEBROOK PLACE DRIVE                                                                        KINGSPORT            TN      37660
PINEBROOK WOODS HOME OWNERS ASSOCIATION   13270 TALL PINE CIRCLE                                                                            FORT MYERS           FL      33907
PINECREEK TOWNSHIP                        PINE CREEK TWP ‐ TAX COL                18684 ROUTE 322                                           BROOKVILLE           PA      15825
PINECREEK TWP(SCHOOL BIL                  PINE CREEK TWP ‐ TAX COL                18684 ROUTE 322                                           BROOKVILLE           PA      15825
PINEDA COMPANY                            5401 PARKER HENDERSON                                                                             FORT WORTH           TX      76119
PINEDA COMPANY                            MARIA CUEVAS                            5401 PARKER HENDERSON                                     FORT WORTH           TX      76119
PINEDA DREAM CONSTRUCTION                 206 N UPLAND DRIVE                                                                                METAIRIE             LA      70003
PINEDA INS AGENCY                         12330 WEST AVE STE 202                                                                            SAN ANTONIO          TX      78216
PINEDA, CRISTIAN                          ADDRESS ON FILE




                                                                                                             Page 693 of 998
                                           19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                     Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           697 of 1004
Creditor Name                                 Address1                                   Address2                                       Address3          City              State   Zip          Country
PINEDO, MIRELLA                               ADDRESS ON FILE
PINEGROVE AREA S.D./WASH                      BERKHEIMER ASSOCIATES                      50 N 7TH ST                                                      BANGOR            PA      18013
PINEGROVE VILLAGE HOA INC                     6872 TIMBER PINES BLVD                                                                                      SPRING HILL       FL      34606
PINEHURST HOMEOWNERS ASSOCIATION              15201 EAST FREEWAY, STE 205                                                                                 CHANNELVIEW       TX      77530
PINEHURST VILLAS CLUSTER ASSOCIATION          4065 IRVINE OVAL                                                                                            MEDINA            OH      44256‐9070
PINELLAS CNTY. BOARD OF CNTY. COMM'RS         14 S FT HARRISON AVE, 3RD FLOOR                                                                             CLEARWATER        FL      33756
PINELLAS COUNTY                               PINELLAS COUNTY‐TAX COLL                   315 COURT ST ‐ 3RD FL                                            CLEARWATER        FL      33756
PINELLAS COUNTY CLERK OF CIRCUIT              COURT                                      315 COURT ST RM 150                                              CLEARWATER        FL      33756
PINELLAS COUNTY CODE ENFORCEMENT              12211 WALSINGHAM RD                                                                                         LARGO             FL      33778
PINELLAS COUNTY TAX COLLECTOR                 315 COURT ST, 3RD FLOOR                                                                                     CLEARWATER        FL      33756
PINELLAS COUNTY TAX COLLECTOR                 PO BOX 10832                                                                                                CLEARWATER        FL      33757
PINELLAS COUNTY TAX COLLECTOR                 PO BOX 31149                                                                                                TAMPA             FL      33631
PINELLAS COUNTY UTILITIES                     14 S FT HARRISON AVE                                                                                        CLEARWATER        FL      33756
PINELLAS COUNTY UTILITIES                     PO BOX 1780                                                                                                 CLEARWATER        FL      33757‐1780
PINE‐RICHLAND S.D./PINE                       PINE‐RICHLAND SD ‐ TC                      102 RAHWAY RD.                                                   MCMURRAY          PA      15317
PINE‐RICHLAND S.D./RICHL                      PINE‐RICHLAND SD ‐ COLLE                   102 RAHWAY ROAD                                                  MCMURRAY          PA      15317
PINES INS                                     8267 N PINE ISLAND RD                                                                                       FT LAUDERDALE     FL      33321
PINES OF LA JOLLA HOMEOWNERS ASSOCIATION      2851 CAMINO DEL RIO S                      SUITE 230                                                        SAN DIEGO         CA      92108
PINE‐STRAWBERRY WATER IMPROVEMENT DIST.       P.O. BOX 134                                                                                                PINE              AZ      85544
PINETOPS TOWN                                 PINETOPS TOWN ‐ TAX COLL                   P O DRAWER C                                                     PINETOPS          NC      27864
PINEVIEW ESTATES LLC                          PO BOX 367                                                                                                  GENESEE           MI      48437
PINEVILLE                                     PINEVILLE CITY ‐ COLLECT                   BOX 592                                                          PINEVILLE         MO      64856
PINEVILLE CITY                                PINEVILLE CITY ‐ TAX COL                   P O BOX 3820                                                     PINEVILLE         LA      71361
PINEWOOD LAKE OWNERS ASSOCIATION INC          PO BOX 12710                                                                                                BAKERSFIELD       CA      93389‐2710
PINEWOOD VILLAGE OF MELBOURNE HOA INC         1713 THRUSH DRIVE                                                                                           MELBOURNE         FL      32935
PINEWOOD VILLAGE OWNERS ASSOCIATION INC       2765 WOODGATE LANE                                                                                          SARASOTA          FL      34231
PINEY ORCHARD COMMUNITY                       4840 WESTFIELDS BLVD STE 300                                                                                CHANTILLY         VA      20151
PINEY ORCHARD COMMUNITY ASSOCIATION INC.      4840 WESTFIELDS BLVD 300                                                                                    CHANTILLY         VA      20151
PINEY WOODS ROOFING & CONSTRUCTION, LLC       STEPHEN ANDREW PIRTLE                      11578 CR 3424                                                    BROWNSBORO        TX      75756
PINGLEY REALTY LLC                            P O BOX 1223                                                                                                ELKINS            WV      26241
PINK CREEK WATER DISTRICT                     P O BOX 65                                                                                                  COQUILLE          OR      97423
PINKE, SHANTORI                               ADDRESS ON FILE
PINKHAM INS AGENCY INC                        40 COMMERCE PL SUITE 100                                                                                    HICKSVILLE        NY      11801
PINKHAM INSURANCE AGENCY                      8 ALMAR ST                                                                                                  FARMINGDALE       ME      04344
PINNACA                                       8000 NORMAN CENTER DR STE 250                                                                               BLOOMINGTON       MN      55437
PINNACLE & KLEIN FAMILY                       TRUST & S & R KLEIN                        5878 WESTBOURGH CT                                               NAPLES            FL      34112
PINNACLE & S CHERUBIN                         FOR EST OF YVON CHERUBIN                   210 LOCK RD                                                      DEERFIELD BEACH   FL      33442
PINNACLE BLUEPRINT                            INVESTMENT GROUP LLC                       35‐37 BROADWAY                                                   PATERSON          NJ      07505
PINNACLE BUILDERS INC                         30235 EDEN CHURCH RD                                                                                        DENHAM SPRINGS    LA      70726
PINNACLE CLAIM SERVICES                       INC                                        210 LOCK ROAD                                                    DEERFIELD BEACH   FL      33442
PINNACLE DISASTER &                           RECOV SERV                                 12507 WOODWORTH DR 400                                           CYPRESS           TX      77429
PINNACLE ENGINEERING &                        LAND SURVEYING, INC.                       2720 NORTH 350 WEST                            SUITE 108         LAYTON            UT      84041
PINNACLE HOME                                 RENOVATIONS                                PO BOX 633                                                       BLANCO            TX      78606
PINNACLE HOME IMPROVEMENTS, LLC               STEVE WOODS                                4080 MCGINNIS FERRY ROAD                       SUITE 1301        ALPHARETTA        GA      30005
PINNACLE INS GROUP INC                        PO BOX 21749                                                                                                WACO              TX      76702
PINNACLE NORTHWEST ESCROW                     603 4TH AVE                                SUITE 100                                                        KIRKLAND          WA      98033
PINNACLE NW ESCROW LLC                        733 7TH AVE                                SUITE 110                                                        KIRKLAND          WA      98033
PINNACLE NW ESCROW LLC                        733 7TH AVE NE                             110                                                              KIRKLAND          WA      98033
PINNACLE PROPERTIES NJ                        RONALD FELDER                              10 TWISTING LANE                                                 SICKLEVILLE       NJ      08081
PINNACLE PROPERTY SERVICE                     MASON GRILLO                               5370 GREENBRIAR LANE                                             BEAUMONT          TX      77706
PINNACLE PUBLIC                               ADJUSTERS INC                              1755 PARK STREET                                                 NAPERVILLE        IL      60563
PINNACLE REALTY SERVICES                      PETURA INC                                 151 FRIES MILL ROAD, SUITE 502                                   TURNERSVILLE      NJ      08012
PINNACLE RESTORATION                          4895 E BALTIMORE AVE                                                                                        LAS VEGAS         NV      89104
PINNACLE RISK ADVISORS                        14 OFFICE PARK CR 111                                                                                       BIRMINGHAM        AL      35223
PINNACLE ROOFING INC                          10808 MANTILLA CT                                                                                           OAKTON            VA      22124
PINNACLE SERVICES                             7173 S SEDALIA ST                                                                                           FOXFIELD          CO      80016
PINNNACLE ROOFING SYSTEMS INC                 CHRIS RAY                                  1608 BROWNLEE BLVD                                               CORPUS CHRISTI    TX      78404
PINNON CONSTRUCTION                           1223 GURLEY LOOP                                                                                            BUNCOMBE          IL      62912
PINO, MIOSOTI                                 ADDRESS ON FILE
PINOCCI, TOM                                  ADDRESS ON FILE
PINORA TOWNSHIP                               PINORA TOWNSHIP ‐ TREASU                   9672 E 48TH STREET                                               CHASE             MI      49623
PINSON, EBONY                                 ADDRESS ON FILE
PINTA, LLC                                    WELLS FARGO BANK NTL ASSOC AS TRUSTEE      9062 OLD ANNAPOLIS ROAD                                          COLUMBIA          MD      21045
PINTAIL ROOFING LLC                           253 N COMMON STREET                                                                                         SHREVEPORT        LA      71101
PINTURON                                      JOSE A DIAZ                                603 SW 19 AVE                                  APT 4             MIAMI             FL      33135
PIO, NORA                                     ADDRESS ON FILE
PIONEER APPRAISAL                             COMPANY                                    PO BOX 349                                                       THORP             WI      54771
PIONEER CONST & WENDY                         DIXON                                      324 SUNSET AVE 2                                                 ERLANGER          KY      41018
PIONEER CONSTRUCTION                          ALFREDO ARMENDARIZ                         ALFREDO ARMENDARIZ                             810 SANDSTONE     CHAPARRAL         NM      88081
PIONEER CONSTRUCTION AND                      WENDY DIXON                                324 SUNSET AVE 2                                                 ERLANGER          KY      41018




                                                                                                                      Page 694 of 998
                                      19-10412-jlg              Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                   Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         698 of 1004
Creditor Name                            Address1                                      Address2                                        Address3       City               State   Zip        Country
PIONEER CS ( COMBINED TN                 PIONEER CS‐ TAX COLLECTO                      12125 COUNTY LINE ROAD                                         YORKSHIRE          NY      14173
PIONEER CS (COMBINED TNS                 PIONEER CS ‐ TAX COLLECT                      12125 COUNTY LINE RD                                           YORKSHIRE          NY      14173
PIONEER CS (COMBINED TOW                 PIONEER CS ‐ TAX COLLECT                      12125 COUNTY LINE RD                                           YORKSHIRE          NY      14173
PIONEER ELECTRIC COOPERATIVE             344 W US ROUTE 36                                                                                            PIQUA              OH      45356‐9255
PIONEER EXTERIORS LLC.                   STEVEN SUMMERS                                2340 EAST TRINITY MILLS RD.                                    CARROLLTON         TX      75006
PIONEER IRR DIST                         PIONEER IRRIGATION DISTR                      PO BOX 426                                                     CALDWELL           ID      83606
PIONEER IRRIGATION DISTRICT              PO BOX 426                                                                                                   CALDWELL           ID      83606
PIONEER LAKE                             401 MAIN ST SOUTH                                                                                            PIERZ              MN      56364
PIONEER LAKE MUT INS CO                  PO BOX 217                                                                                                   PIERZ              MN      56364
PIONEER LAND SURVEYING                   963 WHOOPING CREEK ROAD                                                                                      CARROLTON          GA      30116
PIONEER MTL                              P O BOX 64                                                                                                   RED OAK            IA      51566
PIONEER MUTL INS ASSOC                   412 REED ST                                                                                                  RED OAK            IA      51566
PIONEER POLE BLDGS INC                   716 SOUTH ROUTE 183                                                                                          SCHUYLKILL HAVEN   PA      17972
PIONEER PROPERTY MANAGMENT INC           146 FOREST STREET                                                                                            FRANKLIN           MA      02038
PIONEER ROOFING CONCEPTS                 DAVID MALDONADO                               12640 PIONEER CT                                               CLINT              TX      79836
PIONEER ROOFING OF TEXAS                 1545 K AVE 277                                                                                               PLANO              TX      75074
PIONEER STATE MUT INS                    1510 N ELMS RD                                                                                               FLINT              MI      48532
PIONEER TAX COLLECTOR                    YORKSHIRE‐PIONEER CSD                         PO BOX 1987                                                    BUFFALO            NY      14240
PIONEER TITLE COMPANY OF WASHINGTON      P O BOX 309                                                                                                  DAVENPORT          WA      99122
PIONEER TOWNSHIP                         PIONEER TOWNSHIP ‐ TREAS                      4584 W PHELPS                                                  LAKE CITY          MI      49651
PIONEER VILLAGE CITY                     PIONEER VILLAGE CITY ‐ C                      4700 SUMMITT DRIVE                                             LOUISVILLE         KY      40229
PIONEERSTAR CONSTRUCTION                 SERVICES                                      310 SW 63 AVE                                                  MIAMI              FL      33144
PIONTKOWSKI, TOM                         ADDRESS ON FILE
PIPER JAFFRAY & CO.                      ATTN: GENERAL COUNSEL DEPARTMENT, J12NLE      800 NICOLLET MALL                               SUITE 1000     MINNEAPOLIS        MN      55402
PIPER JAFFRAY & CO.                      ATTN: INTERNAL CONTROL J10SOP                 800 NICOLLET MALL                               SUITE 1000     MINNEAPOLIS        MN      55402
PIPER, JAMIE                             ADDRESS ON FILE
PIPERS LANDING YACHT & COUNTRY CLUB      6160 SW THISTLE TERRACE                                                                                      PALM CITY          FL      34990
PIPERS LANDING, INC                      6160 SW THISTLE TERRACE                                                                                      PALM CITY          FL      34990
PIPERTON CITY                            PIPERTON CITY‐TAX COLLEC                      3725 HWY 196                                                   PIPERTON           TN      38017
PIPESTONE COUNTY                         PIPESTONE COUNTY ‐ TREAS                      416 HIAWATHA AVE S                                             PIPESTONE          MN      56164
PIPESTONE TOWNSHIP                       PIPESTONE TOWNSHIP ‐ TRE                      7185 N ELM ST                                                  EAU CLAIRE         MI      49111
PIPITT, SAMANTHA                         ADDRESS ON FILE
PIPKA, JORDAN                            ADDRESS ON FILE
PIPP, NATHAN                             ADDRESS ON FILE
PIPP, YVONNE                             ADDRESS ON FILE
PIPPEL INSURANCE AGENCY                  9061 E FRONTAGE RD                                                                                           PALMER             AK      99645
PIRATES PROPERTY OWNERS ASSOCIATION      C/O CKM PROPERTY MANAGEMENT, INC              701 CLARENCE ST, PO BOX 160                                    TOMBALL            TX      77375
PIREE, ALLISON                           ADDRESS ON FILE
PIRIYASATHIRAKUL, NARONG                 ADDRESS ON FILE
PIRRI, NICHOLAS                          ADDRESS ON FILE
PISCATAWAY TOWNSHIP                      455 HOES LANE                                                                                                PISCATAWAY         NJ      08854
PISCATAWAY TOWNSHIP   ‐F                 PISCATAWAY TWP ‐ COLLECT                      455 HOES LANE                                                  PISCATAWAY         NJ      08854
PISECO C0MMON SCH.(CMBND                 PISECO CENTRAL SCH‐COLLE                      PO BOX 11                                                      PISECO             NY      12139
PISKO, JESSICA                           ADDRESS ON FILE
PISO Y PAREDES                           MANUEL RAMIREZ                                URB LOS ANGELES CALLE PERSEO 79                                CAROLINA           PR      00979
PISTAKEE TERRACE HOMEOWN                 PO BOX 162                                                                                                   RINGWOOD           IL      60072
PISTONE INS                              638 FM 517 W                                                                                                 DICKINSON          TX      77539
PISTONE INS AGENCY                       17300 EL CAMINO REAL110                                                                                      HOUSTON            TX      77058
PISTONE, DAVID                           ADDRESS ON FILE
PIT CREW ROOFING &                       REPAIR                                        2774 N HARBOR C BLVD STE                                       MELBOURNE          FL      32935
PITCAIRN BORO                            PITCAIRN BORO ‐ TAX COLL                      575 SEVENTH STREET                                             PITCAIRN           PA      15140
PITCHER TOWN                             PITCHER TOWN‐ TAX COLLEC                      156 PITCHER SPRINGS RD                                         PITCHER            NY      13136
PITE DUNCAN ,LLP                         4375 JUTLAND DRIVE, SUITE 200                 P.O. BOX 17933                                                 SAN DIEGO          CA      92177
PITE DUNCAN LLP                          4375 JUTLAND DR, SUITE 200                                                                                   SAN DIEGO          CA      92117
PITKIN COUNTY                            PITKIN COUNTY‐TREASURER                       530 EAST MAIN ST SUITE 2                                       ASPEN              CO      81611
PITMAN BORO                              PITMAN BORO ‐ TAX COLLEC                      110 SOUTH BROADWAY                                             PITMAN             NJ      08071
PITNEY BOWES                             1245 E BRICKYARD RD STE 250                                                                                  SALT LAKE CITY     UT      84106
PITNEY BOWES GLOBAL FINANCIAL SERVI      PO BOX 371887                                                                                                PITTSBURGH         PA      15250‐7887
PITRE, KAISHANDRA                        ADDRESS ON FILE
PITT COUNTY                              PITT COUNTY ‐ TAX COLLEC                      111 S. WASHINGTON ST.                                          GREENVILLE         NC      27858
PITT COUNTY TAX COLLECTOR                111 S WASHINGTON ST                                                                                          GREENVILLE         NC      27834
PITTENGER LAW GROUP LLC                  6900 COLLEGE BLVD STE 325                                                                                    OVERLAND PARK      KS      66211
PITTENGER, CHRISTOPHER                   ADDRESS ON FILE
PITTINGER LAW GROUP                      6900 COLLEGE BLVD.                            SUITE 325                                                      OVERLAND PARK      KS      66211
PITTMAN CENTER                           PITTMAN CENTER‐TAX COLLE                      2839 WEBB CREEK ROAD                                           SEVIERVILLE        TN      37876
PITTMAN ROOFING, INC.                    3103 ED GORDON DRIVE                                                                                         TALLAHASSEE        FL      32310
PITTMAN, BRIANNA                         ADDRESS ON FILE
PITTMAN, MELINDA                         ADDRESS ON FILE
PITTMAN, VICTORIA                        ADDRESS ON FILE
PITTS, BWANA                             ADDRESS ON FILE




                                                                                                                     Page 695 of 998
                                           19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 699 of 1004
Creditor Name                                 Address1                         Address2                                     Address3      City                State   Zip          Country
PITTS, NATHANIEL                              ADDRESS ON FILE
PITTS, SHANDA                                 ADDRESS ON FILE
PITTSBORO CITY                                PITTSBORO CITY‐TAX COLLE         PO BOX 187                                                 PITTSBORO           MS      38951
PITTSBURG COUNTY                              PITTSBURG COUNTY ‐ COLLE         115 E. CARL ALBERT                                         MCALESTER           OK      74501
PITTSBURG COUNTY CLERK                        PO BOX 3304                                                                                 MCALESTER           OK      74502
PITTSBURG COUNTY TREASURER                    COUNTY COURTHOUSE                115 E CARL ALBERT PKWY RM 107                              MCALESTER           OK      74501
PITTSBURG TOWN                                PITTSBURG TOWN ‐TAX COLL         1526 MAIN STREET                                           PITTSBURG           NH      03592
PITTSBURGH CITY                               PITTSBURGH CITY ‐ TREASU         414 GRANT ST,REAL ESTATE                                   PITTSBURGH          PA      15219
PITTSBURGH WATER & SEWER AUTHORITY            1200 PENN AVENUE                 PENN LIBERTY PLAZA 1                                       PITTSBURGH          PA      15222
PITTSBURGH WATER SEWER ASSOCIATION            P. O. BOX 747055                                                                            PITTSBURGH          PA      15274‐7055
PITTSBURGH WATER SEWER AUTHORITY              1200 PENN AVE                                                                               PITTSBURGH          PA      15222
PITTSFIELD CHARTER TOWNS                      PITTSFIELD  TWP ‐ TREASU         6201 W MICHIGAN AVE                                        ANN ARBOR           MI      48108
PITTSFIELD CHARTER TOWNSHIP TREASURER         6201 W MICHIGAN AVE                                                                         ANN ARBOR           MI      48108
PITTSFIELD CITY                               PITTSFIELD CITY‐TAX COLL         70 ALLEN STREET RM. 112                                    PITTSFIELD          MA      01201
PITTSFIELD TAX COLLECTOR                      85 MAIN ST                                                                                  PITTSFIELD          NH      03263
PITTSFIELD TOWN                               BROWN COUNTY ‐ TREASURER         PO BOX 23600/305 EAST WA                                   GREEN BAY           WI      54305
PITTSFIELD TOWN                               PITTSFIELD TOWN‐TAX COLL         112 SOMERSET AVE                                           PITTSFIELD          ME      04967
PITTSFIELD TOWN                               PITTSFIELD TOWN‐TAX COLL         40 VILLAGE GREEN                                           PITTSFIELD          VT      05762
PITTSFIELD TOWN                               PITTSFIELD TOWN‐TAX COLL         85 MAIN STREET                                             PITTSFIELD          NH      03263
PITTSFIELD TOWN                               PITTSFIELD TOWN‐TAX COLL         PO BOX 915                                                 NEW BERLIN          NY      13411
PITTSFIELD TOWNSHIP                           PITTSFIELD TWP ‐ TAX COL         POB 186                                                    YOUNGSVILLE         PA      16371
PITTSFIELD WTR/SWR LIENS                      PITTSFIELD CITY(W/S) COL         70 ALLEN STREET RM. 112                                    PITTSFIELD          MA      01201
PITTSFORD C.S. (TN OF BR                      PITTSFORD C.S ‐ TAX RECE         2300 ELMWOOD AVE                                           ROCHESTER           NY      14618
PITTSFORD C.S. (TN OF PE                      PITTSFORD C.S ‐ TAX RECE         1350 TURK HILL ROAD                                        FAIRPORT            NY      14450
PITTSFORD CEN SCH (TN OF                      PITTSFORD CEN SCH ‐ RECE         11 SOUTH MAIN ST                                           PITTSFORD           NY      14534
PITTSFORD TOWN                                LINDA M. DILLON, RECEIVE         11 SOUTH MAIN STREET                                       PITTSFORD           NY      14534
PITTSFORD TOWN                                PITTSFORD TOWN ‐ TAX COL         426 PLAINS RD                                              PITTSFORD           VT      05763
PITTSFORD TOWNSHIP                            PITTSFORD TOWNSHIP ‐ TRE         10711 DAY RD                                               PITTSFORD           MI      49271
PITTSFORD VILLAGE                             PITTSFORD VILLAGE ‐ CLER         TOWN HALL‐21 NORTH MAIN                                    PITTSFORD           NY      14534
PITTSGROVE TOWNSHIP                           PITTSGROVE TWP‐COLLECTOR         989 CENTERTON RD                                           ELMER               NJ      08318
PITTSTON AREA S.D./AVOCA                      PITTSTON AREA SD ‐ COLLE         129 FACTORY ST.                                            AVOCA               PA      18641
PITTSTON AREA S.D./HUGHE                      PITTSTON AREA SD ‐ COLLE         5 SKYLINE DR                                               HUGHESTOWN          PA      18640
PITTSTON AREA S.D./JENKI                      GENEVIEVE MUDLOCK ‐ COLL         3 LAFLIN ROAD                                              INKERMAN            PA      18640
PITTSTON AREA S.D./YATES                      HELEN CENTI, TAX COLLECT         35 STOUT ST                                                YATESVILLE          PA      18640
PITTSTON AREA SCHOOL DIS                      DUPONT BOROUGH TAX COLLE         600 CHESTNUT ST                                            DUPONT              PA      18641
PITTSTON CITY  CITY BILL                      PITTSTON CITY ‐ TAX COLL         CITY HALL ‐ 35 BROAD ST                                    PITTSTON            PA      18640
PITTSTON CITY  COUNTY BI                      LUZERNE COUNTY ‐ TREASUR         200 NORTH RIVER ST.                                        WILKES‐BARRE        PA      18711
PITTSTON S.D./DURYEA BOR                      DURYEA SD ‐ TAX COLLECTO         79 MAIN ST                                                 DURYEA              PA      18642
PITTSTON SCHOOL DISTRICT                      PITTSTON SD ‐ TAX COLLEC         35 BROAD ST ‐ ROOM 1                                       PITTSTON            PA      18640
PITTSTON TOWN                                 PITTSTON TOWN ‐TAX COLLE         38 WHITEFIELD ROAD                                         PITTSTON            ME      04345
PITTSTON TOWNSHIP                             RITA TIMONTE, TAX COLLEC         12 E OAK ST                                                PITTSTON TOWNSHIP   PA      18640
PITTSTON TOWNSHIP SCHOOL                      RITA TIMONTE, TAX COLLEC         12 E OAK ST                                                PITTSTON TOWNSHIP   PA      18640
PITTSTOWN TOWN                                PITTSTOWN TOWN‐TAX COLLE         4 RIVER ROAD                                               JOHNSONVILLE        NY      12094
PITTSVILLE CITY                               PITTSVILLE CITY TREASURE         PO BOX 100                                                 PITTSVILLE          WI      54466
PITTSVILLE TOWN /SEMIANN                      PITTSVILLE TOWN ‐ COLLEC         P O DRAWER A                                               PITTSVILLE          MD      21850
PITTSYLVANIA COUNTY                           PITTSYLVANIA COUNTY ‐ TR         11 BANK ST. COURTHOUSE A                                   CHATHAM             VA      24531
PITTSYLVANIA COUNTY CLERK OF                  CIRCUIT COURT                    PO DRAWER 31                                               CHATHAM             VA      24531
PITTSYLVANIA COUNTY TREASURER                 11 BANK STREET                                                                              CHATHAM             VA      24531
PIUTE COUNTY                                  PIUTE COUNTY‐TREASURER           P.O. BOX 116                                               JUNCTION            UT      84740
PIXLEY IRR DIST                               PIXLEY IRRIGATION DISTRI         357 E OLIVE AVE                                            TIPTON              CA      93272
PIZARRO, FRANCHESCA                           ADDRESS ON FILE
PIZZALATOS LIVE OAK CONSTRUCTION LLC          P.O BOX 1325                                                                                NASH                TX      75569‐1325
PIZZINO, STEPHANIE                            ADDRESS ON FILE
PJ FITZPATRICK INC AND                        CYNTHIA MUSE                     21 INDUSTRIAL BLVD                                         NEW CASTLE          DE      19720
PJ RAMEKERS AND ASSOCS                        7915 L ST                                                                                   RALSTON             NE      68127
PJEPI, AUREL                                  ADDRESS ON FILE
PKWARE INC.                                   ATTN: GENERAL COUNSEL            201 E. PITTSBURGH AVE.                       SUITE 400     MILWAUKEE           WI      53204
PLACER COUNTY                                 PLACER COUNTY ‐ TAX COLL         2976 RICHARDSON DRIVE                                      AUBURN              CA      95603
PLACER COUNTY TAX COLLECTOR                   2878 RICHARDSON DRIVE                                                                       AUBURN              CA      95603
PLACER COUNTY TREASURER TAX COLLECTOR         2976 RICHARDSON DR                                                                          AUBURN              CA      95603
PLACER COUNTY WATER AGENCY                    P.O. BOX 45808                                                                              SAN FRANCISCO       CA      94145‐0808
PLACER INS AGENCY                             P O BOX 619052                                                                              ROSEVILLE           CA      95661
PLAIN DEALING TOWN                            PLAIN DEALING TOWN ‐ COL         P O BOX 426                                                PLAIN DEALING       LA      71064
PLAIN VILLAGE                                 PLAIN VLG TREASURER              1110 LEED PARKWAY, SUITE                                   PLAIN               WI      53577
PLAINFIELD CITY                               515 WATCHUNG AVE.                ROOM 101                                                   PLAINFIELD          NJ      07060
PLAINFIELD CITY                               PLAINFIELD CITY‐TAX COLL         515 WATCHUNG AVENUE                                        PLAINFIELD          NJ      07060
PLAINFIELD FIRE DISTRICT                      PLAINFIELD FD ‐ TAX COLL         7 OAK STREET                                               PLAINFIELD          CT      06374
PLAINFIELD MUNICIPAL UTILITIES AUTHORITY      127 ROOSEVELT AVENUE                                                                        PLAINFIELD          NJ      07060
PLAINFIELD POLICE DEPARTMENT                  14300 S. COIL PLUS DRIVE                                                                    PLAINFIELD          IL      60544
PLAINFIELD TOWN                               PLAINFIELD TOWN‐ TAX CO          PO BOX 217                                                 PLAINFIELD          VT      05667




                                                                                                          Page 696 of 998
                                         19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 700 of 1004
Creditor Name                               Address1                           Address2                                     Address3                            City               State   Zip     Country
PLAINFIELD TOWN                             PLAINFIELD TOWN ‐TAX COL           110 MAIN STPO BOX 380                                                            MERIDEN            NH      03770
PLAINFIELD TOWN                             PLAINFIELD TOWN‐TAX COLL           P.O. BOX 202                                                                     PLAINFIELD         CT      06374
PLAINFIELD TOWN                             PLAINFIELD TOWN‐TAX COLL           P.O. BOX 58                                                                      PLAINFIELD         MA      01070
PLAINFIELD TOWN                             PLAINFIELD TWN TREASURER           N5270 5TH AVENUE                                                                 PLAINFIELD         WI      54966
PLAINFIELD TOWNSHIP                         PLAINFIELD TWP ‐ TAX COL           1549 PEN ARGYL RD                                                                PEN ARGYL          PA      18072
PLAINFIELD TOWNSHIP                         PLAINFIELD TWP ‐ TREASUR           6161 BELMONT AVE NE                                                              BELMONT            MI      49306
PLAINFIELD TOWNSHIP                         PLAINFIELD TWP ‐ TREASUR           PO BOX 247                                                                       HALE               MI      48739
PLAINFIELD VILLAGE                          PLAINFIELD VLG TREASURER           PO BOX 352                                                                       PLAINFIELD         WI      54966
PLAINFIELD VILLAGE                          TAX COLLECTOR                      PO BOX 352                                                                       PLAINFIELD         WI      54966
PLAINS CITY                                 PLAINS CITY‐TAX COLLECTO           PO BOX 190                                                                       PLAINS             GA      31780
PLAINS ROOFING INC.                         P.O. BOX 94305                                                                                                      LUBBOCK            TX      79493
PLAINS TOWNSHIP                             PLAINS TWP ‐ TAX COLLECT           126 N MAIN ST, MUNICIPAL                                                         PLAINS             PA      18705
PLAINSBORO TOWNSHIP                         PLAINSBORO TWP ‐ COLLECT           641 PLAINSBORO ROAD                                                              PLAINSBORO         NJ      08536
PLAINVILLE TOWN                             PLAINVILLE‐ REVENUE COLL           ONE CENTRAL SQUARE                                                               PLAINVILLE         CT      06062
PLAINVILLE TOWN                             PLAINVILLE TOWN‐TAX COLL           P.O. BOX 1795                                                                    PLAINVILLE         MA      02762
PLAINWELL CITY                              PLAINWELL CITY ‐ TREASUR           211 N MAIN ST                                                                    PLAINWELL          MI      49080
PLAIR, SHANAE                               ADDRESS ON FILE
PLAISTOW TOWN                               PLAISTOW TOWN ‐ TAX COLL           145 MAIN STREET                                                                  PLAISTOW           NH      03865
PLAKU, ERVIS                                ADDRESS ON FILE
PLAN B REMODELING INC                       411 ROLLING GREEN AVE                                                                                               NEW CASTLE         DE      19720
PLANDOME VILLAGE                            PLANDOME VILLAGE‐RECEIVE           65 SOUTH DR                                                                      PLANDOME NY        NY      11030
PLANET MARBLE GRANITE &                     TILE                               1915 W COPANS RD                                                                 POMPANO BEACH      FL      33064
PLANET OF GRANITE AND FLOORING LLC          6101 HWY 67                                                                                                         ALVARADO           TX      76009
PLANNED DEVELOPMENT SERVICES LLC            14100 N 83RD AVE SUITE 200                                                                                          PEORIA             AZ      85381
PLANO ROOFING CO LLC                        1200 JUPITER RD                                                                                                     PLANO              TX      75074
PLANO ROOFING CO, LLC                       1200 JUPITER ROAD  942114                                                                                           PLANO              TX      75074
PLANTATION AT LEESBURG HOA INC              25201 US HWY 27                                                                                                     LEESBURG           FL      34748
PLANTATION BAY COMMUNITY ASSOC., INC.       103A NORTH LAKE DRIVE                                                                                               ORMAND BEACH       FL      32174
PLANTATION CITY                             CITY OF PLANTATION ‐ CLE           P O BOX 22698                                                                    LOUISVILLE         KY      40252
PLANTATION LAKES HOA                        3036 CENTER OAK WAY                                                                                                 GERMANTOWN         TN      38138
PLANTATION MUD U                            PLANTATION MUDU ‐ COLLE            11500 NORTHWEST FREEWAY,                                                         HOUSTON            TX      77092
PLANTATION ROYAL SECTION TWO                11784 WEST SAMPLE ROAD                                                                                              CORAL SPRINGS      FL      33066
PLANTATION VILLAS HOA, INC.                 404 LONGVIEW CIRCLE                                                                                                 HIAWASSEE          GA      60546
PLANTERS COOP INS                           P O BOX 21                                                                                                          IRVINGTON          KY      40146
PLANVIEW, INC.                              ATTN: ERIC S. HURLEY               12301 RESEARCH BLVD                          RESEARCH PARK PLAZA V SUITE 101     AUSTIN             TX      78759
PLAQUEMINES PARISH                          PLAQUEMINES PARISH ‐ COL           8022 HWY 23                                                                      BELLE CHASSE       LA      70037
PLASENCIO, JENNIFER                         ADDRESS ON FILE
PLASTERS, MARK                              ADDRESS ON FILE
PLASZCZ, REBECCA                            ADDRESS ON FILE
PLATE VALLEY ROOF &                         M & J MILLER                       4115 BEL‐AIR DR                                                                  KEARNEY            NE      68845
PLATE, ROGER                                ADDRESS ON FILE
PLATEAU HOMEOWNERS ASSOCIATION              253 PLATEAU LANE                                                                                                    KIMBERLING CITY    MO      65686
PLATFORM CONSTRUCTION                       835 E LAMAR BLVD                                                                                                    ARLINGTON          TX      76011
PLATINA COMMUNITY MASTER ASSOC              2950 JOG ROAD                                                                                                       GREENACRES         FL      33467
PLATINA COMMUNITY MASTER ASSOC., INC.       8211 W BROWARD BLVD                PH‐1                                                                             PLANTATION         FL      33324
PLATINIUM PUBLIC ADJ INC                    18425 NW 2 AVE 400                                                                                                  MIAMI              FL      33169
PLATINUM 1 INS                              32107 LINDERO CANYON 134                                                                                            WESTLAKE VILLAGE   CA      91361
PLATINUM ABSTRACT CO LLC                    16 N CENTRE STREET                                                                                                  MERCHANTVILLE      NJ      08109
PLATINUM COFFEE SERVICE INC                 18029 HUFSMITH KOHRVILLE RD                                                                                         TOMBALL            TX      77375
PLATINUM CONTRACTING                        GROUP                              6905 RUBY DR                                                                     DALLAS             TX      75237
PLATINUM CONTRACTING GRO                    6905 RUBY DR                                                                                                        DALLAS             TX      75237
PLATINUM GENERAL CONTRA                     3500 NW 15TH ST                                                                                                     LAUDERHILL         FL      33311
PLATINUM HOME IMPROVEMENT CONSTR. CORP      52 BLYDENBURGH ROAD                                                                                                 CENTEREACH         NY      11720
PLATINUM PA &                               MANES & ARMELLE LAFRANCE           18425 NW 2 AVE 400                                                               MIAMI              FL      33169
PLATINUM PUBLIC ADJUSTERS INC               18425 NW 2 AVE 400                                                                                                  MIAMI              FL      33169
PLATINUM REO LLC                            2298 HORIZON RIDGE 114                                                                                              HENDERSON          NV      89052
PLATINUM ROOFING                            CASEY DYLAN JEFFREY                370 LONGLEAF STREET                                                              GUN BARREL         TX      75156
PLATINUM ROOFING AND RENOVATION             2509 LANCASTER ROAD                                                                                                 RICHMOND           KY      40475
PLATINUM ROOFING AND RESTORATION LLC        340 THOMAS RD                                                                                                       SPRINGTOWN         TX      76082
PLATINUM ROOFING LLC                        9378 OLIVE SUITE 325                                                                                                SAINT LOUIS        MO      63132
PLATINUM SERVICES                           168 W RIDGE PIKE 131                                                                                                LIMERICK           PA      19468
PLATINUM SERVICES LLC                       168 W RIDGE PIKE 131                                                                                                LIMERICK           PA      19468
PLATIUNM SERVICES LLC                       460 S LEWIS RD                     SUITE 109                                                                        ROYERSFORD         PA      19468
PLATTE COUNTY                               PLATTE COUNTY ‐ COLLECTO           415 THIRD ST, SUITE 40                                                           PLATTE CITY        MO      64079
PLATTE COUNTY                               PLATTE COUNTY ‐ TREASURE           PO BOX 967                                                                       COLUMBUS           NE      68602
PLATTE COUNTY                               PLATTE COUNTY‐TREASURER            806 9TH ST                                                                       WHEATLAND          WY      82201
PLATTE TOWNSHIP                             PLATTE TOWNSHIP ‐ TREASU           10576 OVIATT RD                                                                  HONOR              MI      49640
PLATTE, JAMEL                               ADDRESS ON FILE
PLATTEKILL TOWN                             PLATTEKILL TOWN‐TAX COLL           PO BOX 45                                                                        MODENA             NY      12548
PLATTEVILLE CITY                            PLATTEVILLE CITY TREASUR           PO BOX 780 / 75 N BONSON                                                         PLATTEVILLE        WI      53818




                                                                                                          Page 697 of 998
                                     19-10412-jlg                Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   701 of 1004
Creditor Name                             Address1                               Address2                                      Address3                    City               State   Zip          Country
PLATTEVILLE TOWNSHIP                      PLATTEVILLE TWNSHIP TREA               1693 SOUTHWEST RD                                                         PLATTEVILLE        WI      53818
PLATTS, STANLEY                           ADDRESS ON FILE
PLATTSBURGH CITY                          PLATTSBURGH CITY‐ CHAMBE               CITY CHAMBERLAIN 41 CITY                                                  PLATTSBURGH        NY      12901
PLATTSBURGH CITY SCHOOL                   PLATTSBURGH CITY SCH‐COL               137 MARGARET ST. STE. 20                                                  PLATTSBURGH        NY      12901
PLATTSBURGH TOWN                          PLATTSBURGH TOWN‐ TAX RE               151 BANKER RD                                                             PLATTSBURGH        NY      12901
PLAWMAN, AMANDA                           ADDRESS ON FILE
PLAYA DEL SOL 380 CONDO ASSOC.            401 COOPER LANDING ROAD                                                                                          CHERRY HILL        NJ      08002
PLAYERS CLUB AT SUNTREE, INC.             3270 SUNTREE BOULEVARD, SUITE 216                                                                                MELBOURNE          FL      32940
PLAYMOR BERNARDO HOMEOWNERS ASSOCIATION   17540 FAIRLIE ROAD                                                                                               SAN DIEGO          CA      92128
PLAZA DEL PRADO CONDO ASSOC. INC          18061 BISCAYNE BLVD                                                                                              AVENTURA           FL      33160
PLAZA OF THE AMERICAS                     PART IV CONDO ASSOC. INC.              12350 SW 132 CRT. STE 114                                                 MIAMI              FL      33186
PLAZAS AT PECOS TRAIL HOA                 PO BOX 24041                                                                                                     SANTA FE           NM      10940‐4041
PLC INS LLC                               4511 ALDERWOOD MALL 210                                                                                          LYNNWOOD           WA      98036
PLEASANT GARDENS SOUTH CONDOMINIUM        C‐O ASSOCIATION ADVISORS               100 MARKET YARD                                                           FREEHOLD           NJ      07728
PLEASANT HILL CONST INC                   29439 PLEASANT HILL RD                                                                                           KINGSTON           IL      60145
PLEASANT HILLS BORO                       LINDA FANCSALI ‐ TAX COL               169 REVERE DR                                                             PITTSBURGH         PA      15236
PLEASANT HILLS NEIGHBORHOOD ASSOCIATION   20100 N 51ST AVE STE F640                                                                                        GLENDALE           AZ      85308
PLEASANT HOLLOW HOA                       P.O.BOX 1029                                                                                                     FLORISSANT         MO      63031
PLEASANT PLAINS TOWNSHIP                  PLEASANT PLAINS TWP TREA               P O BOX 239                                                               BALDWIN            MI      49304
PLEASANT PRAIRIE VILLAGE                  9915‐39TH AVE                                                                                                    PLEASANT PRAIRIE   WI      53158
PLEASANT PRAIRIE VILLAGE                  PLEASANT PRAIRIE VILLAGE               9915 39TH AVE                                                             PLEASANT PRAIRIE   WI      53158
PLEASANT RIDGE CITY                       PLEASANT RIDGE CITY ‐TRE               23925 WOODWARD AVE                                                        PLEASANT RIDGE     MI      48069
PLEASANT SPRINGS                          TAX COLLECTOR                          2354 COUNTY ROAD N                                                        STOUGHTON          WI      53589
PLEASANT SPRINGS TOWN                     PLEASANT SPRINGS TWN TRE               2354 COUNTY ROAD N                                                        STOUGHTON          WI      53589
PLEASANT STREET CONDOS                    848 ELM ST                                                                                                       WEST SPRINGFIELD   MA      01089
PLEASANT TOWNSHIP                         PLEASANT TWP ‐ TAX COLLE               26 GIBSON ST.                                                             WARREN             PA      16365
PLEASANT VALLEY BUILDERS                  LLC                                    18405 WEATHERWOOD DR                                                      BATON ROUGE        LA      70817
PLEASANT VALLEY S.D./CHE                  JUNE ONEILL ‐ TAX COLLE                P.O.BOX 743                                                               EFFORT             PA      18330
PLEASANT VALLEY S.D./POL                  CAROLYN MEINHART‐TAX COL               PO BOX 93                                                                 KRESGEVILLE        PA      18333
PLEASANT VALLEY S.D./ROS                  PLEASANT VALLEY SD ‐ COL               P.O. BOX 309                                                              SAYLORSBURG        PA      18353
PLEASANT VALLEY SD/ELDRE                  LAURA HOFFMAN ‐ TAX COLL               PO BOX 430                                                                KUNKLETOWN         PA      18058
PLEASANT VALLEY TOWN                      PLEASANT VALLEY TN ‐ COL               1554 MAIN STREET                                                          PLEASANT VALLEY    NY      12569
PLEASANT VALLEY TOWN                      PLEASANT VALLEY TWN TREA               W165 WOODRIDGE DR                                                         EAU CLAIRE         WI      54701
PLEASANTON CITY                           PLEASANTON CITY ‐ COLLEC               P O BOX 209                                                               PLEASANTON         TX      78064
PLEASANTON ISD                            831 STADIUM                                                                                                      PLEASANTON         TX      78064
PLEASANTON TOWNSHIP                       PLEASANTON TWP ‐ TREASUR               14695 PLEASANTON HWY                                                      BEAR LAKE          MI      49614
PLEASANTS COUNTY SHERIFF                  PLEASANTS COUNTY ‐ SHERI               301 COURT LANE ‐ ROOM 10                                                  ST MARYS           WV      26170
PLEASANTVIEW TOWNSHIP                     PLEASANTVIEW TWP ‐ TREAS               2982 S PLEASANTVIEW RD                                                    HARBOR SPRINGS     MI      49740
PLEASANTVILLE BORO                        SHERYL WALTERS ‐ TAX COL               181 S. MAIN STREET                                                        PLEASANTVILLE      PA      16341
PLEASANTVILLE CITY                        PLEASANTVILLE CITY ‐COLL               18 N FIRST STREET‐ CITY                                                   PLEASANTVILLE      NJ      08232
PLEASANTVILLE VILLAGE                     PLEASANTVILLE VIL‐COLLEC               80 WHEELER AVENUE                                                         PLEASANTVLE        NY      10570
PLEASURE ISLAND INS                       1009 N LAKE PARK BLVD                                                                                            CAROLINA BEACH     NC      28428
PLEASUREVILLE CITY ‐ HEN                  CITY OF PLEASUREVILLE ‐                P O BOX 2                                                                 PLEASUREVILLE      KY      40057
PLEX ROOFING, LLC                         SKYLER BURCHINAL                       2404 LAMAR AVE                                                            PARIS              TX      75460
PLN MUT INS CO                            201 LINCOLN STATUE DR                                                                                            DIXON              IL      61021
PLOUSIS, JENNIFER                         ADDRESS ON FILE
PLOVER VILLAGE                            PORTAGE COUNTY TREASURER               1516 CHURCH STREET                                                        STEVENS POINT      WI      54481
PLOVER VILLAGE                            TAX COLLECTOR                          1516 CHURCH STREET                                                        STEVENS POINT      WI      54481
PLP CONSTRUCTION GROUP, INC               18710 SW 107 AVE SUITE 30                                                                                        MIAMI              FL      33157
PLP CONSTRUCTION GRP INC                  18710 SW 107TH AVENUE                                                                                            CUTLER BAY         FL      33157
PLUESE BECKER & SALTZMAN LLC              20000 HORIZON WAY STE 900                                                                                        MOUNT LAUREL       NJ      08054‐4318
PLUESE BECKER SALTZMAN                    20000 HORIZON WY STE 900                                                                                         MT LAUREL          NJ      08054
PLUM BORO                                 PLUM BORO ‐ TAX COLLECTO               4555 NEW TEXAS RD                                                         PITTSBURGH         PA      15239
PLUM BOROUGH MUNICIPAL AUTHORITY          4555 NEW TEXAS ROAD                                                                                              PITTSBURGH         PA      15239
PLUM CREEK MUNICIPAL AUTHORITY            686 BERNE DRIVE                                                                                                  AUBURN             PA      17922
PLUM LAKE TOWN                            PLUM LAKE TWN TREASURER                PO BOX 280 / 8755 LAKE S                                                  SAYNER             WI      54560
PLUM SPRINGS CITY                         CITY OF PLUM SPRINGS ‐ C               288 OAK ST                                                                BOWLING GREEN      KY      42101
PLUMAS COUNTY                             PLUMAS COUNTY ‐ TAX COLL               PO BOX 176                                                                QUINCY             CA      95971
PLUMAS COUNTY TREASURER                   TAX COLLECTOR                          PO BOX 176                                                                QUINCY             CA      95971
PLUMB ‐ CO CONTRACTORS, INC               PO BOX 2015                                                                                                      WARSAW             MO      65355
PLUMB PRO SERVICE CORP                    16170 SW 16TH STREET                                                                                             PEMBROKE PINES     FL      33027
PLUMBING SOLUTIONS, INC.                  LUCAS H. LIEFER                        COOPER & LIEFER                               205 E MARKET, PO BOX 99     RED BUD            IL      62278
PLUMBING TROOPERS INC                     1536 SW 13TH CT                                                                                                  POMPANO BEACH      FL      33069
PLUMBING UNLIMITED LLC                    800 S HOLLYBROOK DR                                                                                              PEMBROKE PINES     FL      33025
PLUMBSMART PLUMBING                       WAYNE DECKER                           AWG DECKER ENTERPRISES INC.                   4432 E ENROSE ST            MESA               AZ      85205
PLUMCREEK TOWNSHIP                        PLUMCREEK TWP ‐ TAX COLL               849 STATE RTE 210                                                         SHELOCTA           PA      15774
PLUMMER, LAMAR                            ADDRESS ON FILE
PLUMMER, VICTORIA                         ADDRESS ON FILE
PLUMSTEAD TOWNSHIP                        PLUMSTEAD TWP ‐ TAX COLL               6162 GERMAN ROAD                                                          PLUMSTEADVILLE     PA      18949
PLUMSTED TOWNSHIP                         121 EVERGREEN ROAD                                                                                               NEW EGYPT          NJ      08533




                                                                                                             Page 698 of 998
                                        19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         702 of 1004
Creditor Name                              Address1                                    Address2                                       Address3                            City               State   Zip          Country
PLUMSTED TOWNSHIP                          PLUMSTED TWP ‐ COLLECTOR                    121 EVERGREEN ROAD                                                                 NEW EGYPT          NJ      08533
PLUMVILLE BORO CO TAX                      TAX COLLECTOR                               PO BOX 76                                                                          PLUMVILLE          PA      16246
PLUNKETT, DANIEL                           ADDRESS ON FILE
PLUNKETTS CREEK TOWNSHIP                   TAX COLLECTION                              48 W THIRD ST                                                                      WILLIAMSPORT       PA      17701
PLURALSIGHT                                DEPT CH 19719                                                                                                                  PALATINE           IL      60055‐9719
PLURALSIGHT, LLC                           ATTN: GENERAL COUNSEL                       182 N. UNION AVE                                                                   FARMINGTON         UT      84025
PLURALSIGHT, LLC                           ATTN: GENERAL COUNSEL                       DEPT 19719                                     5505 N CUMBERLAND AVE STE 307       CHICAGO            IL      60656
PLURIS SOUTHGATE, INC.                     1095 HWY 210                                                                                                                   SNEADS FERRY       NC      28460
PLUS ONE APPRAISALS                        PO BOX 93622                                                                                                                   CLEVELAND          OH      44101
PLUS RELOCATION SERVICES, INC.             600 HWY 169 S STE 500                                                                                                          MINNEAPOLIS        MN      55426
PLUS RELOCATION SERVICES, INC.             ATTN: PRESIDENT                             600 HIGHWAY 169 SOUTH                          SUITE 500                           MINNEAPOLIS        MN      55426
PLUS RELOCATION SERVICES, INC.             ATTN: SUPPLIER RELATIONS                    600 HIGHWAY 169 SOUTH                          SUITE 500                           MINNEAPOLIS        MN      55426
PLYMAX ROOFING                             401 MCKINLEY PL                                                                                                                MEBANE             NC      27302
PLYMOUTH BORO                              BARBARA DELLARIO‐TAX COL                    162 W SHAWNEE AVE(ATTN T                                                           PLYMOUTH           PA      18651
PLYMOUTH CITY                              PLYMOUTH CITY ‐ TREASURE                    201 S MAIN ST                                                                      PLYMOUTH           MI      48170
PLYMOUTH CITY                              PLYMOUTH CITY TREASURER                     P.O. BOX 107/ 128 SMITH                                                            PLYMOUTH           WI      53073
PLYMOUTH COUNTY                            PLYMOUTH COUNTY ‐ TREASU                    215 4TH AVENUE SE                                                                  LE MARS            IA      51031
PLYMOUTH COUNTY RECORDER OF DEEDS          50 OBERY ST                                                                                                                    PLYMOUTH           MA      02360
PLYMOUTH ROCK                              PO BOX 55877                                                                                                                   BOSTON             MA      02205‐5877
PLYMOUTH ROCK INS CO                       CBT PROC CTR                                407 R MYSTIC AVE UNIT 22                                                           MEDFORD            MA      02155
PLYMOUTH TOWN                              PLYMOUTH TOWN  ‐ TAX COL                    80 MAIN ST                                                                         TERRYVILLE         CT      06786
PLYMOUTH TOWN                              PLYMOUTH TOWN ‐ TAX COLL                    124 E WATER ST                                                                     PLYMOUTH           NC      27962
PLYMOUTH TOWN                              PLYMOUTH TOWN ‐ TAX COLL                    26 COURT STREET                                                                    PLYMOUTH           MA      02360
PLYMOUTH TOWN                              PLYMOUTH TOWN ‐ TAX COLL                    6 POST OFFICE SQUARE                                                               PLYMOUTH           NH      03264
PLYMOUTH TOWN                              PLYMOUTH TOWN ‐ TAX COLL                    68 TOWN OFFICE ROAD                                                                PLYMOUTH           VT      05056
PLYMOUTH TOWN                              PLYMOUTH TOWN ‐ TAX COLL                    P.O. BOX 130                                                                       PLYMOUTH           ME      04969
PLYMOUTH TOWN                              PLYMOUTH TOWN‐ TAX COLLE                    3461 STATE HWY 23                                                                  SOUTH PLYMOUTH     NY      13844
PLYMOUTH TOWN                              PLYMOUTH TWN TREASURER                      N2510 LEVERENZ LANE                                                                ELROY              WI      53929
PLYMOUTH TOWN                              PLYMOUTH TWN TREASURER                      N6152 RIVERVIEW RD                                                                 PLYMOUTH           WI      53073
PLYMOUTH TOWN                              ROCK COUNTY TREASURER                       PO BOX 1508/51 S MAIN ST                                                           JANESVILLE         WI      53547
PLYMOUTH TOWNSHIP                          LEONARD BARTOSIEWICZ ‐ T                    1795 WEST MOUNTAIN ROAD                                                            PLYMOUTH           PA      18651
PLYMOUTH TOWNSHIP                          PLYMOUTH TOWNSHIP ‐ TREA                    P.O. BOX 8040                                                                      PLYMOUTH           MI      48170
PLYMOUTH TOWNSHIP                          PLYMOUTH TWP ‐ TAX COLLE                    700 BELVOIR RD                                                                     PLYMOUTH MEETING   PA      19462
PLYMPTON TOWN                              PLYMPTON TOWN‐ TAX COLLE                    5 PALMER ROAD                                                                      PLYMPTON           MA      02367
PLYMPTON, CHERISH                          ADDRESS ON FILE
PM BROWN APPRAISERS                        122 E BROAD ST STE 204                                                                                                         TEXARKANA          AR      71854‐5949
PMG REALTY LTD                             311 S 13TH ST                                                                                                                  PHILADELPHIA       PA      19107
PMG SERVICES                               AD SCOTT LTD                                1839 S ALMA SCHOOL RD STUITE150                                                    MESA               AZ      85210
PMH FINANCIAL LLC                          1621 18TH STREET STE 100                                                                                                       DENVER             CO      80202
PMI MORTGAGE INSURANCE CO.                 3003 OAK ROAD                                                                                                                  WALNUT CREEK       CA      94597‐4541
PMI MORTGAGE INSURANCE CO.                 ATTN: CLAIM DEPT.                           3003 OAK ROAD                                                                      WALNUT CREEK       CA      94597
PMI MORTGAGE INSURANCE CO.                 ATTN: GENERAL COUNSEL                       3003 OAK ROAD                                                                      WALNUT CREEK       CA      94597
PMI MTG INS CO                             POLICY SERVICING                            3003 OAK ROAD                                                                      WALNUT CREEK       CA      94597
PMW CONSTRUCTION                           9550 MT ZION RD                                                                                                                JETERSVILLE        VA      23083
PNC BANK                                   3232 NEWMARK                                                                                                                   MIAMISBURG         OH      45342
PNC BANK                                   ATTN PAYMENT PROCESSING                     6750 MILLER RD LOC BR‐YB58‐01‐3                                                    BRECKSVILLE        OH      44141
PNC BANK NATIONAL ASSOCIATION              PO BOX 5570                                                                                                                    CLEVELAND          OH      44101
PNC BANK, NATIONAL ASSOCIATION             WILLIAM G. ASIMAKIS, JR.                    CLARK HILL PLC                                 500 WOODWARD AVENUE, SUITE 3500     DETROIT            MI      48226
PNP CONSTRUCTION GROUP LLC.                JAMAL GAREL                                 1222 BUS HWY 35S SUITE 211                                                         ROCKPORT           TX      78382
PNWLEGAL & ESCROW                          603 4TH AVENUE                              SUITE 100                                                                          KIRKLAND           WA      98033
PNWLEGAL & ESCROW / PNWLE                  PACIFIC NORTHWEST LEGAL & ESCROW, P.S.      603 4TH AVENUE, STE. 100                                                           KIRKLAND           WA      98033
POA CHESAPEAKE RANCH                       ESTATES INC                                 395 CLUBHOUSE DR                                                                   LUSBY              MD      20657
POA CHESAPEAKE RANCH ESTATES               395 CLUBHOUSE DRIVE                                                                                                            LUSBY              MD      20657
POAGE, VICTORIA                            ADDRESS ON FILE
POCAHONTAS CNTY MUT INS                    P O BOX 99                                                                                                                     LAURENS            IA      50554
POCAHONTAS COUNTY                          POCAHONTAS COUNTY ‐ TREA                    99 COURT SQUARE                                                                    POCAHONTAS         IA      50574
POCAHONTAS COUNTY SHERIF                   POCAHONTAS COUNTY ‐ SHER                    900A TENTH AVE                                                                     MARLINTON          WV      24954
POCIUS, SIOBHAN                            ADDRESS ON FILE
POCOMOKE CITY                              P.O. BOX 29                                                                                                                    POCOMOKE CITY      MD      21851
POCOMOKE CITY HALL                         101 CLARK AVENUE                                                                                                               POCOMOKE CITY      MD      21851
POCOMOKE CITY, MARYLAND                    PO BOX 29                                                                                                                      POCOMOKE CITY      MD      21851
POCONO FARMS COUNTRY CLUB ASSOC            182 LAKE RD                                                                                                                    TOBYHANNA          PA      18466
POCONO FARMS COUNTRY CLUB ASSOC., INC      182 LAKE ROAD                                                                                                                  TOBYHANNA          PA      18466
POCONO INTERIORS                           215 E HARFORD ST                                                                                                               MCADOO             PA      18237
POCONO MOUNTAIN S.D./BAR                   JUDITH LINDER ‐ TAX COLL                    2603 RT 390                                                                        CANADENSIS         PA      18325
POCONO MOUNTAIN S.D./COO                   GRATZ WASHENIK ‐ TAX COL                    5574 MUNICIPAL DR.                                                                 TOBYHANNA          PA      18466
POCONO MOUNTAIN S.D./JAC                   LEON A. FRAILEY JR. ‐ TC                    PO BOX 253                                                                         REEDERS            PA      18352
POCONO MOUNTAIN S.D./MOU                   POCONO MOUNTAIN SD ‐ COL                    32 STERLING RD, SUITE 10                                                           MT POCONO          PA      18344
POCONO MOUNTAIN S.D./PAR                   PARADISE TWP ‐ TAX COLLE                    112 MORGAN LANE                                                                    CRESCO             PA      18326
POCONO MOUNTAIN S.D./POC                   POCONO MOUNTAIN SD ‐ COL                    PO BOX 394                                                                         TANNERSVILLE       PA      18372




                                                                                                                    Page 699 of 998
                                           19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           703 of 1004
Creditor Name                                 Address1                                   Address2                                     Address3             City                State   Zip          Country
POCONO MOUNTAIN S.D./TOB                      POCONO MOUNTAIN SD ‐ COL                   PO BOX E                                                          POCONO PINES        PA      18350
POCONO MOUNTAIN S.D./TUN                      POCONO MOUNTAIN SD ‐ COL                   4796 ROUTE 115                                                    BLAKESLEE           PA      18610
POCONO RANCH LANDS, POA                       112 RANCH LANDS DRIVE                                                                                        BUSHKILL            PA      18324
POCONO TOWNSHIP                               POCONO TWP ‐ TAX COLLECT                   PO BOX 394                                                        TANNERSVILLE        PA      18372
POCONO WOODLAND LAKES POA                     PO BOX C                                                                                                     MILFORD             PA      18337
POCOPSON TOWNSHIP                             CHESTER COUNTY TREASURER                   313 W MARKET ST STE 3202                                          WEST CHESTER        PA      19382
POD REAL ESTATE                               67 BUCK ROAD B37                                                                                             HUNTINGDON VALLEY   PA      19006
POD REAL ESTATE                               67 BUCK ROAD B37                                                                                             HUNTINGTON VALLEY   PA      19006
PODGAYETSKY, ELVIRA                           ADDRESS ON FILE
PODMASKA INS                                  1309 CHALKSTONE AVE                                                                                          PROVIDENCE          RI      02908
POE ENTERPRISES CONST                         FOR ACCT OF THOMAS KING                    13241 BARTRAM PK BLVD601                                          JACKSONVILLE        FL      32258
POEHLER, GARRETT                              ADDRESS ON FILE
POEHLS, DAWN                                  ADDRESS ON FILE
POESTENKILL TOWN                              POESTENKILL TOWN‐TAX COL                   PO BOX 210                                                        POESTENKILL         NY      12140
POFFB LLC                                     92 THOMAS JOHNSON DR                       SUITE 170                                                         FREDERICK           MD      21702
POFFB LLC                                     92 THOMAS JOHNSON DR 170                                                                                     FREDERICK           MD      21702
POHATCONG TOWNSHIP                            POHATCONG TWP ‐ COLLECTO                   50 MUNICIPAL DRIVE                                                PHILLIPSBURG        NJ      08865
POHLL & ASSOCIATES                            PO BOX 2636                                                                                                  EUGENE              OR      97402
POINCIANA LAKES BLDG A CONDO ASSOC.           C/O PHOENIX MGMT                           6131 B LAKE WORTH ROAD                                            GREENACRES          FL      33463
POINCIANA PLACE CONDO ASSOC. III INC          3597 BIRDIE DRIVE APT 102                                                                                    LAKE WORTH          FL      33467
POINCIANA PLACE CONDO ASSOC. III, INC.        1109 S. CONGRESS AVENUE                                                                                      WEST PALM BEACH     FL      33406
POINCIANA PLACE CONDO ASSOC., INC.            3536 VIA POINCIANA                                                                                           LAKE WORTH          FL      33467
POINSETT COUNTY                               POINSETT COUNTY ‐ COLLEC                   401 MARKET STREET                                                 HARRISBURG          AR      72432
POINSETT COUNTY CLERK OF CIRCUIT              COURT                                      401 MARKET ST                                                     HARRISBURG          AR      72432
POINT APPRAISALS                              7 LONGWOOD DRIVE                                                                                             METHUEN             MA      01844
POINT EAST FOUR CONDO CORPORATION, INC        2895 POINT EAST DRIVE                                                                                        AVENTURA            FL      33160
POINT EAST ONE CONDOMINIUM CORP, INC.         2895 POINT EAST DRIVE                                                                                        AVENTURA            FL      33160
POINT EAST THREE CONDO CORP INC               2895 POINT EAST DRIVE                                                                                        AVENTURA            FL      33160
POINT MARION BORO                             DAVID CALLAHAN ‐ TAX COL                   200 PENN ST                                                       POINT MARION        PA      15474
POINT PARK CONDOMINIUM ASSOCIATION, INC.      1611 BEAVER DAM ROAD                                                                                         POINT PLEASANT      NJ      08742
POINT PLEASANT BEACH BOR                      POINT PLEASANT BEACH‐COL                   416 NEW JERSEY AVENUE                                             PT PLEASANT BEACH   NJ      08742
POINT PLEASANT BORO                           POINT PLEASANT BORO ‐COL                   2233 BRIDGE AVENUE                                                POINT PLEASANT      NJ      08742
POINT ROOFING & CONSTRUCTION, LLC             1116 S VISTA AVENUE, SUITE 302                                                                               BOISE               ID      83705
POINT TOWNSHIP                                JOHN SNYDER ‐ TAX COLLEC                   PO BOX 317                                                        NORTHUMBERLAND      PA      17857
POINTE ALEXIS HOA, INC.                       905 EAST MARTIN LUTHER KING JR. DRIVE      #460                                                              TARPON SPRINGS      FL      34689
POINTE AT MILL CREEK                          425 PONTIUS AVE. N                         SUITE 203                                                         SEATTLE             WA      98109
POINTE AT STONEVIEW COND ASSOC INC            520 WESTFIELD AVE SUITE 302                                                                                  FAIRFIELD           NJ      07004
POINTE COUPEE PARISH                          POINTE COUPEE PARISH COL                   P.O. BOX 248                                                      NEW ROADS           LA      70760
POINTE TOWERS CONDO ASSOC., INC.              250 104TH AVENUE                                                                                             TREASURE ISLAND     FL      33706
POINTE WEST CONDOMINIUM ASSOC. INC.           3001 EXECUTIVE DR., STE. 260                                                                                 CLEARWATER          FL      33762
POINTE WEST MASTER                            1999 POINTE WEST DR                                                                                          VERO BEACH          FL      32966
POINTENORTH INS GRP LLC                       P O BOX 724728                                                                                               ATLANTA             GA      31139
POINTER INS AGENCY                            P O BOX 435                                                                                                  COMO                MS      38619
POINTER INSURANCE AGENCY                      PO BOX 346                                                                                                   SOUTHAVEN           MA      38671
POINTER, CHANDAJIR                            ADDRESS ON FILE
POINTES WEST LTD                              5034 DOVER CENTER RD                                                                                         NORTH OLMSTEAD      OH      44070
POINTSERV TECHNOLOGIES LLC                    ATTN: GENERAL COUNSEL                      1633 BAYSHORE HWY                            STE 340              BURLINGAME          CA      94010
POITRA, ALICIA                                ADDRESS ON FILE
POITRAS, ELIZABETH                            ADDRESS ON FILE
POKAGON TOWNSHIP                              POKAGON TOWNSHIP ‐ TREAS                   30683 PEAVINE                                                     DOWAGIAC            MI      49047
POLAK, THOMAS                                 ADDRESS ON FILE
POLAND CS (CMBD TNS)                          POLAND CS ‐ TAX COLLECTO                   PO BOX 4892                                                       UTICA               NY      13504
POLAND CS (TN OF MOREHOU                      POLAND CS ‐ TAX COLLECTO                   PO BOX 4892                                                       UTICA               NY      13504
POLAND TOWN                                   POLAND TOWN ‐TAX COLLECT                   1231 MAINE ST                                                     POLAND              ME      04274
POLANDO, JEAN                                 ADDRESS ON FILE
POLAR BUILDERS                                1103 WEST BURNSVILLE PKWY                                                                                    BURNSVILLE          MN      55337
POLAR TOWN                                    POLAR TWN TREASURER                        W7716 CRESTWOOD ROAD                                              ANTIGO              WI      54409
POLAVARAPU, USHA                              ADDRESS ON FILE
POLCARI, MARTIN                               ADDRESS ON FILE
POLEON, KIERIA                                ADDRESS ON FILE
POLEWACH, SCOTT                               ADDRESS ON FILE
POLICANO CONSTRUCTION                         79 17TH AVE                                                                                                  ELMWOOD PARK        NJ      07407
POLIS, BRANDON                                ADDRESS ON FILE
POLIS, JONATHAN                               ADDRESS ON FILE
POLIZZI KELLY AGENCY                          203 E DRINKER ST                                                                                             DUNMORE             PA      18512
POLK CITY                                     123 BROADWAY BLVD. SE                                                                                        POLK CITY           FL      33868‐9225
POLK CNTY. BOARD OF CNTY. COMMISSIONERS       333 W CHURCH ST                                                                                              BARTOW              FL      33830
POLK CNTY. OFFICE OF                          PLANNING & DEVELOPMENT                     CODE ENFORCEMENT UNIT                        330 W. CHURCH ST     BARLOW              FL      33830
POLK COUNTY                                   POLK COUNTY ‐ COLLECTOR                    102 E BROADWAY ST, STE 6                                          BOLIVAR             MO      65613
POLK COUNTY                                   POLK COUNTY ‐ TAX COLLEC                   416 NORTH WASHINGTON                                              LIVINGSTON          TX      77351




                                                                                                                    Page 700 of 998
                                         19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     704 of 1004
Creditor Name                               Address1                               Address2                                     Address3                       City                State   Zip        Country
POLK COUNTY                                 POLK COUNTY ‐ TAX COLLEC               507 CHURCH STREET                                                           MENA                AR      71953
POLK COUNTY                                 POLK COUNTY ‐ TAX COLLEC               850 MAIN STREET                                                             DALLAS              OR      97338
POLK COUNTY                                 POLK COUNTY ‐ TAX COLLEC               PO BOX 308                                                                  COLUMBUS            NC      28722
POLK COUNTY                                 POLK COUNTY ‐ TREASURER                111 COURT AVENUE                                                            DES MOINES          IA      50309
POLK COUNTY                                 POLK COUNTY ‐ TREASURER                PO BOX 315                                                                  OSCEOLA             NE      68651
POLK COUNTY                                 POLK COUNTY AUDITOR‐TREA               612 N BROADWAY SUITE 207                                                    CROOKSTON           MN      56716
POLK COUNTY                                 POLK COUNTY‐TAX COLLECTO               430 E MAIN ST                                                               BARTOW              FL      33830
POLK COUNTY                                 POLK COUNTY‐TAX COMMISSI               144 WEST AVE                                                                CEDARTOWN           GA      30125
POLK COUNTY                                 POLK COUNTY‐TRUSTEE                    PO BOX 302                                                                  BENTON              TN      37307
POLK COUNTY BOCC                            SPECIAL MAGISTRATE OFFICE              PO BOX 9005 DRAWER CS04                                                     BARTOW              FL      33831
POLK COUNTY CLERK                           101 WEST CHURCH  STE 100                                                                                           LIVINGSTON          TX      77351
POLK COUNTY CLERK & MASTERS OFFICE          161 INDUSTRIAL ACCESS CIRCLE                                                                                       BENTON              TN      37307
POLK COUNTY CLERK OF SUPERIOR               COURT                                  PO BOX 948                                                                  CEDARTOWN           GA      30125
POLK COUNTY CODE ENFORCEMENT UNIT           330 W CHURCH ST                                                                                                    BARTOW              FL      33831
POLK COUNTY TAX COLLECTOR                   430 E MAIN ST                                                                                                      BARTOW              FL      33830
POLK COUNTY TAX COLLECTOR                   916 NORTH MASSACHUSETTS AVE                                                                                        LAKELAND            FL      33801
POLK COUNTY TAX COLLECTOR OFFICE            416 NORTH WASHINGTON                                                                                               LIVINGSTON          TX      77351‐2899
POLK COUNTY TAX COMMISSION                  144 WEST AVENUE STE A                                                                                              CEDARTOWN           GA      30125
POLK COUNTY TAX DEPT                        PO BOX 308                                                                                                         COLUMBUS            NC      28722
POLK COUNTY TREASURER                       100 POLK COUNTY PZ                     SUITE 150                                                                   BALASAM             WI      54810
POLK COUNTY TREASURER                       111 COURT AVE                                                                                                      DES MOINES          IA      50309‐2298
POLK COUNTY TRUSTEE COUNTY COURTHOUSE       PO BOX 302                                                                                                         BENTON              TN      37307
POLK COUNTY UTILITIES                       1011 JIM KEENE BLVD                                                                                                WINTER HAVEN        FL      33880
POLK COUNTY‐SPECIAL ASSE                    POLK COUNTY ‐ TREASURER                111 COURT AVE                                                               DES MOINES          IA      50309
POLK CTY MUT INS CO                         PO BOX 865                                                                                                         BOLIVAR             MO      65613
POLK INSURANCE                              1304 LANGHAM CREEK DR404                                                                                           HOUSTON             TX      77084
POLK TOWN                                   POLK TWN TREASURER                     3680 STATE HWY 60                                                           SLINGER             WI      53086
POLK TOWNSHIP                               CAROLYN MEINHART‐TAX COL               PO BOX 93                                                                   KRESGEVILLE         PA      18333
POLKTON TOWNSHIP                            POLKTON TOWNSHIP ‐ TREAS               6900 ARTHUR                                                                 COOPERSVILLE        MI      49404
POLLARD SURVEYING LLC                       2034 POLLARD RD                                                                                                    HAWORTH             OK      74740
POLLARD, JONETTE                            ADDRESS ON FILE
POLLARD, KAFI                               ADDRESS ON FILE
POLLARD, SHELIA                             ADDRESS ON FILE
POLLMAN, SANDRA                             ADDRESS ON FILE
POLLOCK CONSTRUCTION                        DAVID POLLOCK                          513 PRESTON LANE                                                            HATBORO             PA      19090
POLLY JACKSON                               ADDRESS ON FILE
POLO INTERNATIONAL, INC.                    150 SOUTH ANDREWS AVE., SUITE 320                                                                                  POMPANO BEACH       FL      33069
POLO TRACE HOMEOWNERS ASSOCIATION           13481 POLO TRACE DRIVE                                                                                             DELRAY BEACH        FL      33446
POLOMNY, DAVID                              ADDRESS ON FILE
POLUDNEV, ANDREY                            ADDRESS ON FILE
POLYTEK OF REDDING                          4712 MTN LAKES BLVD 150                                                                                            REDDING             CA      96003
POMFRET TOWN                                POMFRET TOWN  ‐ TAX COLL               5 HAVEN ROAD                                                                POMFRET             CT      06259
POMFRET TOWN                                POMFRET TOWN ‐ TAX COLLE               5218 POMFRET ROAD                                                           N POMFRET           VT      05053
POMFRET TOWN                                POMFRET TOWN‐ TAX COLLEC               9 DAY STREET                                                                FREDONIA            NY      14063
POMONA ISLANDER MHP                         3667 VALLEY BLVD                                                                                                   POMONA              CA      91768‐2534
POMONA(HAVERSTRAW) VILLA                    POMONA(HAVERSTRAW)VIL‐RE               100 LADENTOWN ROAD                                                          POMONA              NY      10970
POMONA(RAMAPO) VILLAGE                      POMONA VILLAGE‐ TAX COLL               100 LADENTOWN ROAD                                                          POMONA              NY      10970
POMPANO POINT CONDO ASSOCIATION, INC.       GURSKY RAGAN, P.A.                     DARRIN B. GURSKY                             14 NE 1ST AVNUE, SUITE 703     MIAMI               FL      33132
POMPEY TOWN                                 ANN CHRISTMAS‐ TOWN CLER               8354 ROUTE 20                                                               MANLIUS             NY      13104
POMPILIO, STEPHEN                           ADDRESS ON FILE
POMPTON LAKES BORO                          POMPTON LAKES BORO ‐ COL               25 LENOX AVENUE                                                             POMPTON LAKES       NJ      07442
POMPTON LAKES MUA                           2000 LINCOLN AVENUE                                                                                                POMPTON LAKES       NJ      07442
POMPTON LAKES MUN. UTILITIES AUTHORITY      2000 LINCOLN AVENUE                                                                                                POMPTON LAKES       NJ      07442
PONCE, FRANK                                ADDRESS ON FILE
PONCE, GRACE                                ADDRESS ON FILE
PONCHATOULA CITY                            PONCHATOULA CITY ‐ COLLE               125 WEST HICKORY ST                                                         PONCHATOULA         LA      70454
PONCIN, NATHAN                              ADDRESS ON FILE
POND PLACE ASSOCIATION INC.                 P. O. BOX 330487                                                                                                   WEST HARTFORD       CT      06133
POND, MICHAEL                               ADDRESS ON FILE
PONDERA COUNTY                              PONDERA COUNTY ‐ TREASUR               20 4TH AVENUE SW                                                            CONRAD              MT      59425
PONDEROSA APPRAISAL LLC                     4391 E SAVANNAH CIRCLE                                                                                             FLAGSTAFF           AZ      86004
PONDEROSA BUILDERS INC                      648 LOVEJOY RD N W                                                                                                 FORT WALTON BEACH   FL      32548
PONDEROSA FOREST HOA INC                    2500 S WILCREST DR                                                                                                 HOUSTON             TX      77042
PONDEROSA FOREST UD E                       PONDEROSA FOREST UD COLL               17111 ROLLING CREEK                                                         HOUSTON             TX      77090
PONDEROSA MOBILE ESTATES MHP                2300 S LEWIS                                                                                                       ANAHEIM             CA      92802
PONDEROSA PARK CIVIC ASSOCIATION, INC.      7403 LAREDO DR                                                                                                     HUDSON              FL      34667
PONTCHARTRAIN INS AGENCY                    INC                                    7121 VETERANS BLVD                                                          METAIRIE            LA      70003
PONTE VECCHIO HOA INC.                      7050 CATANIA DR.                                                                                                   BOYNTON BEACH       FL      33472
PONTIAC CITY                                PONTIAC CITY ‐ TREASURER               47450 WOODWARD AVE                                                          PONTIAC             MI      48342
PONTIAC MUT INS CO                          802 W WASHINGTON ST                                                                                                PONTIAC             IA      61764




                                                                                                              Page 701 of 998
                                         19-10412-jlg               Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      705 of 1004
Creditor Name                               Address1                                Address2                                      Address3       City              State   Zip        Country
PONTOON SOLUTIONS                           ATTN: KAREN KALBERER                    PO BOX 371084                                                PITTSBURG         PA      15250‐7084
PONTOON SOLUTIONS INC                       PO BOX 223672                                                                                        PITTSBURGH        PA      15251‐2672
PONTOON SOLUTIONS, INC.                     ATTN: GENERAL COUNSEL                   1301 RIVERPLACE BOULEVARD                     SUITE 1000     JACKSONVILLE      FL      32207
PONTOON SOLUTIONS, INC.                     ATTN: LEGAL DEPARTMENT                  1301 RIVERPLACE BOULEVARD                     SUITE 1000     JACKSONVILLE      FL      32207
PONTOTOC COUNTY                             PONTOTOC COUNTY ‐ COLLEC                PO BOX 1808                                                  ADA               OK      74821
PONTOTOC COUNTY                             PONTOTOC COUNTY‐TAX COLL                11 E WASHINGTON ST                                           PONTOTOC          MS      38863
PONTOTOC COUNTY CHANCERY CLERK              PO BOX 209                                                                                           PONTOTOC          MS      38863
PONTOTOC COUNTY TREASURER                   100 W 13TH ST STE 205                                                                                ADA               OK      74820
PONTOTOC MOBILE HOME TRANSPORT LLC          351 SPUR ST                                                                                          PONTOTOC          MS      38863
POOL SOLUTIONS                              PO BOX 805                                                                                           ESTERO            FL      33929
POOLE, YOLANDA                              ADDRESS ON FILE
POOLES RECONSTRUCTION &                     11626 WILMAR BLVD A                                                                                  CHARLOTTE         NC      28273
POONAI, TRISHA                              ADDRESS ON FILE
POORE, CLARENCE                             ADDRESS ON FILE
POORTEN, CHRISTOPHER                        ADDRESS ON FILE
POP A LOCK OF PANAMA CITY                   3315 E GAME FARM RD                                                                                  PANAMA CITY       FL      32405
POPANDA, BRIAN                              ADDRESS ON FILE
POPE APPRAISAL SERVICE I                    178 PARKER RD                                                                                        MCDONOUGH         GA      30252
POPE APPRAISAL SERVICE INC                  178 PARKER RD                                                                                        MCDONOUGH         GA      30252
POPE COUNTY                                 POPE COUNTY ‐ TAX COLLEC                100 WEST MAIN STREET                                         RUSSELLVILLE      AR      72801
POPE COUNTY                                 POPE COUNTY ‐ TREASURER                 310 EAST MAIN                                                GOLCONDA          IL      62938
POPE COUNTY                                 POPE COUNTY AUDITOR‐TREA                130 EAST MINNESOTA AVE                                       GLENWOOD          MN      56334
POPE COUNTY CIRCUIT CLERK                   100 W MAIN                                                                                           RUSSELLVILLE      AR      72801
POPE EAGLE RESTORATION                      PO BOX 392                                                                                           FORNEY            TX      75126
POPE REALTY & APPRAISAL INC.                202 N MAIN STREET                                                                                    PIEDMONT          AL      36272
POPE, CLARISSA                              ADDRESS ON FILE
POPE, VALERIE                               ADDRESS ON FILE
POPEJOY, TIFFANY                            ADDRESS ON FILE
POPKIN & ROSALER PA                         1701 W HILLSBORO BLVD STE 400                                                                        DEERFIELD BEACH   FL      33442
POPKIN ROSALER PA                           SUITE 400                               1701 W HILLSBORO BLVD                                        DEERFIELD BEACH   FL      33442
POPLAR CREEK PROPERTY MANAGEMENT, INC.      775 RIDGE LAKE BOULEVARD SUITE 105                                                                   MEMPHIS           TN      38120
POPLAR INS                                  CORP OFFICE PK 360RD 20                                                                              GUAYNABO          PR      966
POPLAR VILLAGE                              DOUGLAS COUNTY TREASURER                1313 BELKNAP ST,  RM 102                                     SUPERIOR          WI      54880
POPLAWSKI CONST.                            GEORGE J. POPLAWSKI                     52 COUNTRYSIDE LANE                                          HONESDALE         PA      18431
POPOWITZ, BRIAN                             ADDRESS ON FILE
POPPLEWELL, AMANDA                          ADDRESS ON FILE
POPULAR INSURANCE AGENCY                    PO BOX 70331                                                                                         SAN JUAN          PR      936
POPULAR INSURANCE LLC                       P.O. BOX 70331                                                                                       SAN JUAN          PR      00936‐8331
POQUOSON CITY                               POQUOSON CITY ‐ TREASURE                500 CITY HALL AVE ‐ ROOM                                     POQUOSON          VA      23662
POQUOTT VILLAGE                             POQUOTT VILLAGE‐TAX COLL                45 BIRCHWOOD AVE                                             EAST SETAUKET     NY      11733
PORT ADVENTURE P.O.A                        141 QUAIL VALLEY                                                                                     TRINITY           TX      75862
PORT ALLEGANY BORO                          PORT ALLEGANY BORO ‐ COL                9 H.C. DRIVE                                                 PORT ALLEGANY     PA      16743
PORT ALLEGANY SCHOOL DIS                    PORT ALLEGANY SD ‐ COLLE                67 RAILROAD AVE, POB 143                                     TURTLEPOINT       PA      16750
PORT ALLEGANY SCHOOL DIS                    PORT ALLEGANY SD ‐ COLLE                9 H.C. DRIVE                                                 PORT ALLEGANY     PA      16743
PORT ALLEGANY SCHOOL DIS                    PORT ALLEGANY SD ‐ COLLE                954 UPPER PORTAGE RD.                                        PORT ALLEGANY     PA      16743
PORT ALLEN CITY                             PORT ALLEN CITY ‐ COLLEC                P O BOX 468                                                  PORT ALLEN        LA      70767
PORT AUSTIN TOWNSHIP                        PORT AUSTIN TWP ‐ TREASU                P.O.BOX 747                                                  PORT AUSTIN       MI      48467
PORT AUSTIN VILLAGE                         PORT AUSTIN VLG ‐ TREASU                PO BOX 336                                                   PORT AUSTIN       MI      48467
PORT BARRE TOWN                             PORT BARRE TOWN ‐ COLLEC                P O BOX 219                                                  PORT BARRE        LA      70577
PORT BYRON CEN SCH  (COM                    PORT BYRON CEN SCH‐ COLL                126 MAIN ST‐ SAVANAH BAN                                     PORT BYRON        NY      13140
PORT BYRON VILLAGE                          PORT BYRON VILLAGE‐ CLER                52 UTICA STREET                                              PORT BYRON        NY      13140
PORT CARBON BORO                            BORO OF PORT CARBON ‐ TC                407 N COAL STREET                                            PORT CARBON       PA      17965
PORT CHESTER JUSTICE COURT                  350 N. MAIN STREET                                                                                   PORT CHESTER      NY      10573
PORT CHESTER VILLAGE                        PORT CHESTER VILLAGE‐REC                222 GRACE CHURCH STREET,                                     PORT CHESTER      NY      10573
PORT CITIES REALTY LLC                      4815 BURNING TREE RD.                   STE. 212                                                     DULUTH            MN      55811
PORT CLINTON BORO                           PORT CLINTON BORO ‐ COLL                413 NORTH WARREN ST                                          ORWIGSBURG        PA      17961
PORT DICKINSON VILLAGE                      PORT DICKINSON VILLAGE‐                 786 CHENANGO ST                                              BINGHAMTON        NY      13901
PORT EDWARDS TOWN                           PORT EDWARDS TWN TREASUR                2000 COUNTY ROAD G                                           NEKOOSA           WI      54457
PORT EDWARDS VILLAGE                        PORT EDWARDS VLG TREASUR                PO BOX 10 /201 MARKET AV                                     PORT EDWARDS      WI      54469
PORT EWEN WATER/SEWER DISTRICT              PO BOX 700                                                                                           PORT EWEN         NY      12466‐0700
PORT HOPE VILLAGE                           PORT HOPE VILLAGE ‐ TREA                4577 MAIN ST.                                                PORT HOPE         MI      48468
PORT HURON CITY                             PORT HURON CITY ‐ TREASU                100 MC MORRAN BLVD                                           PORT HURON        MI      48060
PORT HURON TOWNSHIP                         PORT HURON TWP ‐ TREASUR                3800 LAPEER RD                                               PORT HURON        MI      48060
PORT JEFFERSON VILLAGE                      PORT JEFFERSON VLG ‐ COL                121 WEST BROADWAY                                            PORT JEFFERSON    NY      11777
PORT JERVIS CITY                            PORT JERVIS CITY‐ TREASU                20 HAMMOND STREET                                            PORT JERVIS       NY      12771
PORT JERVIS COUNTY                          PORT JERVIS COUNTY‐RECEI                20 HAMMOND STREET                                            PORT JERVIS       NY      12771
PORT JERVIS CSD(CMBD TNS                    PORT JERVIS CSD‐TAX COLL                9 THOMPSON ST                                                PORT JERVIS       NY      12771
PORT JERVIS SCH DIST                        PORT JERVIS SCH DIST‐COL                9 THOMPSON ST                                                PORT JERVIS       NY      12771
PORT JERVIS SCH. DIST.(C                    PORT JERVIS SD‐TAX COLLE                P. O. BOX 97                                                 PORT JERVIS       NY      12771
PORT LEYDEN VILLAGE CMBD                    PORT LEYDEN VIL‐COLLECTO                PO BOX 582                                                   PORT LEYDEN       NY      13433




                                                                                                                Page 702 of 998
                                       19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             706 of 1004
Creditor Name                             Address1                         Address2                                     Address3     City              State   Zip        Country
PORT LOUIS OWNERS ASSOCIATION             P. O. BOX 8963                                                                             MANDEVILLE        LA      70470‐8963
PORT MATILDA BORO                         PORT MATILDA BORO ‐ COLL         P.O. BOX 534                                              PORT MATILDA      PA      16870
PORT REPUBLIC CITY                        PORT REPUBLIC CITY‐ COLL         143 MAIN STREET                                           PORT REPUBLIC     NJ      08241
PORT ROYAL BORO                           PORT ROYAL BORO ‐ COLLEC         P.O BOX 192                                               PORT ROYAL        PA      17082
PORT SHELDON TOWNSHIP                     PORT SHELDON TWP ‐ TREAS         16201 PORT SHELDON RD                                     WEST OLIVE        MI      49460
PORT VUE BORO                             PORT VUE BORO ‐ TAX COLL         1191 ROMINE AVE                                           PORT VUE          PA      15133
PORT WASHINGTON CITY                      PORT WASHINGTON CITY TRE         PO BOX 307 / 100 WEST GR                                  PORT WASHINGTON   WI      53074
PORT WASHINGTON CITY                      TAX COLLECTOR                    PO BOX 994 / 121 W MAIN                                   PORT WASHINGTON   WI      53074
PORT WASHINGTON NORTH VI                  PORT WASHINGTON N VIL‐RE         3 PLEASANT AVE                                            PORT WASHINGTON   NY      11050
PORT WASHINGTON TOWN                      PORT WASHINGTON TWN TREA         2354 WILLOW ROAD                                          PORT WASHINGTON   WI      53074
PORT WING TOWN                            PORT WING TWN TREASURER          BOX 43                                                    PORT WING         WI      54865
PORTAGE AREA SCHOOL DISTRICT              MILDRED K CHAPPELL               717 EAST WESLEY AVE                                       PORTAGE           PA      15946
PORTAGE BORO                              PORTAGE BORO ‐ TAX COLLE         525 HIGH ST                                               PORTAGE           PA      15946
PORTAGE CITY                              PORTAGE CITY ‐ TREASURER         7900 S WESTNEDGE AVE                                      PORTAGE           MI      49002
PORTAGE CITY                              PORTAGE CITY TREASURER           115 W PLEASANT ST                                         PORTAGE           WI      53901
PORTAGE CITY                              TAX COLLECTOR                    115 W PLEASANT ST                                         PORTAGE           WI      53901
PORTAGE COUNTY                            449 S MERIDIAN ST                                                                          RAVENNA           OH      44266
PORTAGE COUNTY                            PORTAGE COUNTY ‐ TREASUR         PO BOX 1217                                               RAVENNA           OH      44266
PORTAGE LAKE TOWN                         PORTAGE LAKE TN ‐COLLECT         P.O. BOX 255                                              PORTAGELAKE       ME      04768
PORTAGE S.D./PORTAGE BOR                  PORTAGE AREA SD ‐ COLLEC         525 HIGH ST                                               PORTAGE           PA      15946
PORTAGE S.D./PORTAGE TWP                  PORTAGE AREA SD ‐ COLLEC         717 E WESLEY AVE SPRINGH                                  PORTAGE           PA      15946
PORTAGE TOWNSHIP                          KATHY JEFFERS ‐ TAX COLL         PO BOX 492                                                AUSTIN            PA      16720
PORTAGE TOWNSHIP                          PORTAGE TOWNSHIP ‐ TREAS         47240 GREEN ACRES ROAD                                    HOUGHTON          MI      49931
PORTAGE TOWNSHIP                          PORTAGE TOWNSHIP ‐ TREAS         PO BOX 70                                                 CURTIS            MI      49820
PORTAGE TOWNSHIP                          PORTAGE TWP ‐ TAX COLLEC         717 E WESLEY AVE                                          PORTAGE           PA      15946
PORTAGE TOWNSHIP SCHOOL                   KATHY JEFFERS ‐ TAX COLL         PO BOX 492                                                AUSTIN            PA      16720
PORTAGEVILLE                              PORTAGEVILLE CITY ‐ COLL         PO DRAWER B                                               PORTAGEVILLE      MO      63873
PORTAL CITY                               PORTAL CITY‐TAX COLLECTO         PO BOX 89                                                 PORTAL            GA      30450
PORTALISE, KIM MARIE                      ADDRESS ON FILE
PORTER COUNTY                             PORTER COUNTY ‐ TREASURE         155 INDIANA AVE, SUITE 2                                  VALPARAISO        IN      46383
PORTER COUNTY GOVERNMENT                  155 INDIANA AVENUE                                                                         VALPARAISO        IN      46383
PORTER COUNTY TREASURER                   155 INDIANA AVENUE                                                                         VALPARAISO        ID      46383
PORTER COUNTY TREASURER                   155 INDIANA AVENUE                                                                         VALPARAISO        IN      46383
PORTER INS AGENCY                         PO BOX 1710                                                                                PORTER            TX      77365
PORTER JACKSON JR                         3615 W. HEPBURN                                                                            PINE BLUFF        AR      71603
PORTER TOWN                               PORTER TOWN ‐ TAX COLLEC         71 MAIN STREET                                            PORTER            ME      04068
PORTER TOWN                               ROCK COUNTY TREASURER            PO BOX 1508/51 S MAIN ST                                  JANESVILLE        WI      53547
PORTER TOWN                               TOWN OF PORTER TAX COLL          PO BOX 430                                                YOUNGSTOWN        NY      14174
PORTER TOWNSHIP                           ELAINE WEETER ‐ TAX COLL         1640 S REIDSBURG RD                                       NEW BETHLEHEM     PA      16242
PORTER TOWNSHIP                           JOAN HORGER ‐ TAX COLLEC         269 DORYS RD‐ BLUE HERON                                  DINGMANS FERRY    PA      18328
PORTER TOWNSHIP                           PORTER TOWNSHIP ‐ TREASU         2134 S.EIGHT MILE                                         BRECKENRIDGE      MI      48615
PORTER TOWNSHIP                           PORTER TOWNSHIP ‐ TREASU         88040 M‐40                                                LAWTON            MI      49065
PORTER TOWNSHIP                           PORTER TOWNSHIP ‐ TREASU         PO BOX 517                                                UNION             MI      49130
PORTER TOWNSHIP                           PORTER TWP ‐ TAX COLLECT         10 PORTER ROAD                                            TOWER CITY        PA      17980
PORTER TOWNSHIP                           PORTER TWP ‐ TAX COLLECT         230 E WATER ST. ‐ COURTH                                  LOCK HAVEN        PA      17745
PORTER TOWNSHIP                           PORTER TWP ‐ TAX COLLECT         24 PINE CREEK AVENUE                                      JERSEY SHORE      PA      17740
PORTER TOWNSHIP                           PORTER TWP ‐ TAX COLLECT         9410 RUNKS RD                                             HUNTINGDON        PA      16652
PORTER VISTA PUBLIC UTILITY DISTRICT      1124 EAST SUCCESS DRIVE                                                                    PORTERVILLE       CA      93258
PORTER, ALTON                             ADDRESS ON FILE
PORTER, AMANDA                            ADDRESS ON FILE
PORTER, HUNTER                            ADDRESS ON FILE
PORTER, KYLA                              ADDRESS ON FILE
PORTER, MARVIN                            ADDRESS ON FILE
PORTER, STARLA                            ADDRESS ON FILE
PORTER, STEPHANIE                         ADDRESS ON FILE
PORTER, STEPHEN                           ADDRESS ON FILE
PORTER, TANJALA                           ADDRESS ON FILE
PORTERDALE CITY                           PORTERDALE CITY‐TAX COLL         PO BOX 667                                                PORTERDALE        GA      30070
PORTERFIELD TOWN                          MARINETTE COUNTY TREASUR         1926 HALL AVENUE                                          MARINETTE         WI      54143
PORTER‐HARRIS, TAVIA                      ADDRESS ON FILE
PORTERVILLE IRR DIST                      PORTERVILLE IRRIGATION D         PO BOX 1248                                               PORTERVILLE       CA      93258
PORTES, LISA                              ADDRESS ON FILE
PORTILLOS PAINTING                        2015 JEFFERSON DAVIS 1                                                                     CAMDEN            SC      29020
PORTIS, SYBRINA                           ADDRESS ON FILE
PORTLAND BORO                             PORTLAND BORO ‐ TAX COLL         81 CROSSHILL DRIVE                                        BANGOR            PA      18013
PORTLAND CITY                             PORTLAND CITY ‐ TAX COLL         389 CONGRESS STREET RM 1                                  PORTLAND          ME      04101
PORTLAND CITY                             PORTLAND CITY ‐ TREASURE         259 KENT ST                                               PORTLAND          MI      48875
PORTLAND CITY/SUMNER                      PORTLAND CITY‐TAX COLLEC         100 S RUSSELL ST                                          PORTLAND          TN      37148
PORTLAND DOWNTOWN DISTRI                  PORTLAND CITY DWTN ‐COLL         389 CONGRESS STREET RM 1                                  PORTLAND          ME      04101
PORTLAND GENERAL ELECTRIC                 P.O. BOX 4438                                                                              PORTLAND          OR      97208




                                                                                                      Page 703 of 998
                                      19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                707 of 1004
Creditor Name                             Address1                            Address2                                      Address3            City                State   Zip        Country
PORTLAND TOWN                             PORTLAND TOWN ‐ TAX COLL            PO BOX 71                                                         PORTLAND            CT      06480
PORTLAND TOWN                             PORTLAND TOWN‐ TAX COLLE            87 WEST MAIN STREET                                               BROCTON             NY      14716
PORTLAND TOWN                             PORTLAND TWN TREASURER              W10284 CTY RD  I                                                  REESEVILLE          WI      53579
PORTLAND TOWNSHIP                         PORTLAND TOWNSHIP ‐ TREA            5481 DIVINE HWY                                                   PORTLAND            MI      48875
PORTLAND VILLAGE INC.                     JASON ANDERSON                      8015 L5TH AVE. NWSTE.5                                            SEATTLE             WA      98117‐3602
PORTLAND WATER BUREAU                     PO BOX 4216                                                                                           PORTLAND            OR      97208
PORTLAND WATER DISTRICT                   P O BOX 3553                                                                                          PORTLAND            ME      04104
PORTNER, MARY                             ADDRESS ON FILE
PORTNOFF LAW ASSOCIATES LTD               2700 HORIZON DRIVE                  SUITE 100                                                         KING OF PRUSSIA     PA      19406
PORTNOFF LAW ASSOCIATES LTD               3502 HIGHLAND AVE                                                                                     FINLEYVILLE         PA      15332
PORTNOFF LAW ASSOCIATES, LTD.             MADELINE R. MARGULIES               2700 HORIZON DRIVE, SUITE 100                                     KING OF PRUSSIA     PA      19406
PORTNOVA ROOFING INC                      110 KING AVE                                                                                          WEYMOUTH            MA      02188
PORTO, JOSHUA                             ADDRESS ON FILE
PORTOLA COUNTRY CLUB HOME OWNERS ASSOC.   P. O. BOX 13710                                                                                       PALM DESERT         CA      92255
PORTSIDE CONDO HOMEOWNERS ASSOC.,INC      17620 FRONT BEACH RD                                                                                  PANAMA CITY BEACH   FL      32413
PORTSMOUTH CITY                           PORTSMOUTH CITY ‐ TREASU            801 CRAWFORD STREET                                               PORTSMOUTH          VA      23704
PORTSMOUTH CITY                           PORTSMOUTH CITY ‐TAX COL            1 JUNKINS AVENUE                                                  PORTSMOUTH          NH      03801
PORTSMOUTH CITY /STORM W                  PORTSMOUTH CITY ‐ TREASU            801 CRAWFORD ST                                                   PORTSMOUTH          VA      23704
PORTSMOUTH CITY TREASURER                 PO BOX 85662                                                                                          RICHMOND            VA      23285
PORTSMOUTH PUBLIC UTILITIES               801 CRAWFORD STREET, 2ND FLOOR                                                                        PORTSMOUTH          VA      23705
PORTSMOUTH TOWN                           PORTSMOUTH TOWN‐TAX COLL            2200 EAST MAIN ROAD                                               PORTSMOUTH          RI      02871
PORTSMOUTH TOWNSHIP                       PORTSMOUTH TWP ‐ TREASUR            1711 WEST CASS AVE. RD.                                           BAY CITY            MI      48708
PORTSMOUTH WATER AND FIRE DISTRICT        1944 EAST MAIN RD                                                                                     PORTSMOUTH          RI      02871
PORTUONDO LAW FIRM PA                     2525PONCE DELEON BLVD300                                                                              CORAL GABLES        FL      33134
PORTVILLE CS (CMBD TNS)                   PORTVILLE CS‐ TAX COLLEC            FIVE STAR BANK‐220 LIBER                                          WARSAW              NY      14569
PORUBENSKY, BRITTANY                      ADDRESS ON FILE
POSEN TOWNSHIP                            POSEN TOWNSHIP ‐ TREASUR            P.O. BOX 38                                                       POSEN               MI      49776
POSEY COUNTY                              POSEY COUNTY ‐ TREASURER            126 E. 3RD ST.                                                    MOUNT VERNON        IN      47620
POSEY COUNTY TREASURER                    126 E 3RD ST, ROOM 211                                                                                MOUNT VERNON        IN      47620
POSEY, CHRISTOPHER                        ADDRESS ON FILE
POST CITY                                 POST CITY ‐ TAX COLLECTO            105 E MAIN                                                        POST                TX      79356
POST ISD                                  POST ISD ‐ TAX COLLECTOR            P O DRAWER F                                                      POST                TX      79356
POST LAW FIRM, PLLC                       1018 BURLINGTON AVE., STE. 201                                                                        MISSOULA            MT      59801
POST ROOFING INC &                        JEFF & ANA BLANTON                  320W FLETCHER AVE STE106                                          TAMPA               FL      33612
POST, DESIRAE                             ADDRESS ON FILE
POST, MICHELE                             ADDRESS ON FILE
POSTE, RENEDEL                            ADDRESS ON FILE
POSTMASTER                                1100 KINGS RD                                                                                         JACKSONVILLE        FL      32203‐9998
POSTMASTER                                500 EAST BLVD                                                                                         RAPID CITY          SD      57701
POSTMASTER                                P.O. BOX 645015                                                                                       SAINT PAUL          MN      55164‐5015
POSTMASTER USPS TEMPE SOUTH               8205 S PRIEST DR                                                                                      TEMPE               AZ      85284
POSTON, WILLIAM                           ADDRESS ON FILE
POSTWOOD MUD   T                          POSTWOOD MUD ‐ TAX COLLE            12841 CAPRICORN STREET                                            STAFFORD            TX      77477
POTE, ELLEN                               ADDRESS ON FILE
POTE, KATIE                               ADDRESS ON FILE
POTESTIVO & ASSOCIATES PC                 251 DIVERSION ST                                                                                      ROCHESTER           MI      48307
POTESTIVO & ASSOCIATES, PC                811 SOUTH BOULEVARD                 SUITE 100                                                         ROCHESTER HILLS     MI      48307
POTESTIVO ASSOCIATES                      811 SOUTH BOULEVARD E                                                                                 ROCHESTER HILLS     MI      48307
POTLAPALLI, NEELIMA                       ADDRESS ON FILE
POTOMAC EDISON                            PO BOX 3615                                                                                           AKRON               OH      44309‐3615
POTOMAC EDISON COMPANY                    PO BOX 3615                                                                                           AKRON               OH      44309
POTOMAC PARTNERS LLC                      2127 S STREET NW                                                                                      WASHINGTON          DC      20008
POTOMAC PARTNERS, LLC                     ATTN: BRIAN CHAPPELLE               601 13TH STREET N.W.                          SUITE 800 SOUTH     WASHINGTON          DC      20005
POTSDAM CEN SCH (COMBINE                  POTSDAM CS‐TAX COLLECTOR            PO BOX 389                                                        POTSDAM             NY      13676
POTSDAM TOWN                              POTSDAM TOWN‐TAX COLLECT            PO BOX 389                                                        POTSDAM             NY      13676
POTSDAM VILLAGE                           POTSDAM VILLAGE‐CLERK               PO BOX 5168                                                       POTSDAM             NY      13676
POTTAWATOMIE COUNTY                       POTTAWATOMIE CO. ‐ TREAS            207 N 1ST ST                                                      WESTMORELAND        KS      66549
POTTAWATOMIE COUNTY                       POTTAWATOMIE COUNTY COLL            325 N BROADWAY                                                    SHAWNEE             OK      74801
POTTAWATOMIE COUNTY CLERK                 ATTN REAL ESTATE RECORDING          325 NORTH BROADWAY                                                SHAWNEE             OK      74801
POTTAWATOMIE COUNTY TREASURER             325 N BROADWAY STE 203                                                                                SHAWNEE             OK      74801
POTTAWATOMIE COUNTY TREASURER             PO BOX 1448                                                                                           SHAWNEE             OK      74802
POTTAWATTAMIE COUNTY                      POTTAWATTAMIE CO. ‐ TREA            227 S 6TH STREET                                                  COUNCIL BLUFFS      IA      51501
POTTER APPRAISAL SERVICES INC             11234 CLIFF RD                                                                                        BURLINGTON          IA      52601
POTTER COUNTY                             PO BOX 2289                                                                                           AMARILLO            TX      79105‐2289
POTTER COUNTY                             POTTER COUNTY ‐ TAX COLL            P.O. BOX 2289                                                     AMARILLO            TX      79105
POTTER COUNTY SHERIFF                     900 S POLK STREET SUITE 401                                                                           AMARILLO            TX      79101
POTTER TOWNSHIP                           POTTER TWP ‐ TAX COLLECT            205 DOGTOWN ROAD                                                  CENTRE HALL         PA      16828
POTTER TOWNSHIP                           VICTORIA LEININGER ‐ TC             105 MOWRY RD                                                      MONACA              PA      15061
POTTER, JAMIE                             ADDRESS ON FILE
POTTER, MARK                              ADDRESS ON FILE




                                                                                                          Page 704 of 998
                                  19-10412-jlg                 Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             708 of 1004
Creditor Name                        Address1                              Address2                                     Address3     City             State   Zip     Country
POTTERVILLE CITY                     POTTERVILLE CITY ‐ TREAS              319 N NELSON                                              POTTERVILLE      MI      48876
POTTS, LINDA                         ADDRESS ON FILE
POTTS, SHARITA                       ADDRESS ON FILE
POTTSGROVE SCHOOL DISTRI             DIANE DELONG ‐ TAX COLLE              P.O. BOX 3092                                             STOWE            PA      19464
POTTSTOWN BORO (CO/BORO              POTTSTOWN BORO ‐ TAX COL              100 E HIGH STREET‐ TAX D                                  POTTSTOWN        PA      19464
POTTSTOWN SCHOOL DISTRIC             POTTSTOWN SD ‐ TAX COLLE              100 E HIGH STREET‐ FINAN                                  POTTSTOWN        PA      19464
POTTSVILLE AREA S.D./CIT             POTTSVILLE CITY ‐ COLLEC              401 N CENTER ST, SUITE                                    POTTSVILLE       PA      17901
POTTSVILLE AREA S.D./MEC             DENISE SWARTZ‐TAX COLLEC              6 BURNS ST                                                POTTSVILLE       PA      17901
POTTSVILLE AREA S.D./NOR             POTTSVILLE AREA SD ‐ COL              821 PINEWOOD DRIVE                                        POTTSVILLE       PA      17901
POTTSVILLE AREA S.D./PAL             POTTSVILLE AREA SD ‐ COL              118 W BACON ST                                            POTTSVILLE       PA      17901
POTTSVILLE AREA S.D./POR             POTTSVILLE AREA SD ‐ COL              407 COAL ST                                               PORT CARBON      PA      17965
POTTSVILLE CITY                      POTTSVILLE CITY ‐ COLLEC              401 N CENTER ST SUITE 1                                   POTTSVILLE       PA      17901
POTVIN, KENNETH                      ADDRESS ON FILE
POUDEL, PRATIMA                      ADDRESS ON FILE
POUGHKEEPSIE CITY                    POUGHKEEPSIE CITY‐COMM.               62 CIVIC CENTER PLAZA                                     POUGHKEEPSIE     NY      12601
POUGHKEEPSIE CSD (POUGHK             POUGHKEEPSIE CSD‐TAX COL              PO BOX 7107                                               BUFFALO          NY      14240
POUGHKEEPSIE TOWN                    KAREN SCHUBERT‐RECEIVER               1 OVEROCKER ROAD                                          POUGHKEEPSIE     NY      12603
POULOS INS                           54 WOODSTOCK AVENUE                                                                             RUTLAND          VT      05701
POULOS INS AGENCY                    831 JACKSON ST                                                                                  BILOXI           MS      39530
POULOS INSURANCE INC                 36 SOUTH RIVER ROAD                                                                             BEDFORD          NH      03110
POULOS INSURANCE INC                 78 VT RTE 15 W                                                                                  MORRISVILLE      VT      05661
POULTNEY TOWN                        POULTNEY TOWN ‐ TAX COLL              9 MAIN STREET, SUITE 1                                    POULTNEY         VT      05764
POULTNEY VILLAGE                     POULTNEY VIL ‐ COLLECTOR              98 DEPOT STREET / PO BOX                                  POULTNEY         VT      05764
POUND RIDGE SCHOOLS                  POUND RIDGE SCH‐TAX RECE              179 WESTCHESTER AVENUE                                    POUNDRIDGE       NY      10576
POUND RIDGE TOWN                     POUND RIDGE TOWNS‐RECEIV              179 WESTCHESTER AVENUE                                    POUND RIDGE      NY      10576
POUND TOWN                           MARINETTE COUNTY TREASUR              1926 HALL AVENUE                                          MARINETTE        WI      54143
POUND TOWN                           POUND TOWN ‐ TREASURER                P O BOX 880                                               POUND            VA      24279
POUND VILLAGE                        POUND VLG TREASURER                   P.O. BOX 127/ 2002 COUNT                                  POUND            WI      54161
POUND, JENNIFER                      ADDRESS ON FILE
POURCHOT, CASSI                      ADDRESS ON FILE
POURIER, JESSICA                     ADDRESS ON FILE
POURIER, LACEY                       ADDRESS ON FILE
POWDER SPRINGS CITY                  POWDER SPRINGS ‐TAX COLL              PO BOX 46                                                 POWDER SPRINGS   GA      30127
POWDERLY CITY                        CITY OF POWDERLY ‐ CLERK              211 HILLSIDE RD                                           POWDERLY         KY      42367
POWE, LETITIA                        ADDRESS ON FILE
POWELL & SON LLC                     ROBERT E. POWELL                      25343 RIVER RUN TRAIL                                     ZUNI             VA      23898
POWELL APPRAISERS AND                2210C EXECUTIVE DRIVE                                                                           HAMPTON          VA      23666
POWELL CONSTRUCTION                  SERVICES LLC                          21779 PENOLA RD                                           RUTHER GLEN      VA      22546
POWELL COUNTY                        POWELL COUNTY ‐ SHERIFF               PO BOX 489                                                STANTON          KY      40380
POWELL COUNTY                        POWELL COUNTY ‐ TREASURE              409 MISSOURI AVESUITE 2                                   DEER LODGE       MT      59722
POWELL COUNTY CLERK                  525 WASHINGTON ST RM 109                                                                        STANTON          KY      40380
POWELL COUNTY TREASURER              409 MISSOURI AVE  204                                                                           DEER LODGE       MT      59722
POWELL, ADRIA                        ADDRESS ON FILE
POWELL, ANTOINE                      ADDRESS ON FILE
POWELL, DEBRA                        ADDRESS ON FILE
POWELL, JERMELL                      ADDRESS ON FILE
POWELL, JODY                         ADDRESS ON FILE
POWELL, LATOYA                       ADDRESS ON FILE
POWELL, MARCUS                       ADDRESS ON FILE
POWELL, RHONDA                       ADDRESS ON FILE
POWELL, SHARHONDA                    ADDRESS ON FILE
POWELL, TAMI                         ADDRESS ON FILE
POWELL, TAMMY                        ADDRESS ON FILE
POWELL, YOLONDA                      ADDRESS ON FILE
POWELLS CONSTRUCTION&AIR             14812 MAIN ST                                                                                   ORRVILLE         AL      36767
POWER COUNTY                         POWER COUNTY ‐ TREASURER              543 BANNOCK AVE‐COUNTY C                                  AMERICAN FALLS   ID      83211
POWER INS AGENCY INC                 13911 SW 42ND ST 113                                                                            MIAMI            FL      33175
POWER JACK, INC.                     JIM BROSCH                            4725 LAMAR AVENUE                                         PARIS            TX      75462
POWER ROOFING AND                    CONSTRUCTION LLC                      255 PRIMERA BLVD STE 160                                  LAKE MARY        FL      32746
POWER TECH ELECTRIC, LLC             P. O. BOX 856                                                                                   LONGVIEW         WA      98032
POWER UP ELECTRICAL CONTRACTORS      CHRISTOPHER RAY DRIVER                7709 PRUITT DR                                            GALVESTON        TX      77554
POWERHOUSE REALTY, LLC               111 S. CALVERT ST. SUITE 2700                                                                   BALTIMORE        MD      21202
POWERS KIRN & ASSOCIATES             SUITE 200                             728 MARNE HWY                                             MOORESTOWN       NJ      08057
POWERS KIRN & ASSOCIATES LLC         728 MARNE HWY STE 200                                                                           MOORESTOWN       NJ      08057
POWERS KIRN LLC                      728 MARNE HWY STE 200                                                                           MOORESTOWN       NJ      08057
POWERS LEAVITT INS                   P O BOX 125                                                                                     BUCKEYE          AZ      85326
POWERS MARKETING GROUP, LLC          ATTN: JP SANCHEZ                      3151 AIRWAY AVE                              SUITE I2     COSTA MESA       CA      92626
POWERS REALTY COMPANY LLC            303 WEST PARK AVE SUITE D                                                                       GREENWOOD        MS      38930
POWERS REALTY, LLC                   303 WEST PARK AVE, SUITE D                                                                      GREENWOOD        MS      38930
POWERS, ALICIA                       ADDRESS ON FILE




                                                                                                      Page 705 of 998
                                      19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                               Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       709 of 1004
Creditor Name                             Address1                                   Address2                                        Address3                                   City                 State   Zip          Country
POWERS, BRIAN                             ADDRESS ON FILE
POWERS, CARRIE                            ADDRESS ON FILE
POWERS, JEFFREY                           ADDRESS ON FILE
POWERS, KIRN & JAVARDIAN                  GREGORY JAVARDIAN                          1310 INDUSTRIAL BLLVD, 1ST FLOOR,               SUITE 101                                  SOUTHAMPTON          PA      18966
POWERS, NATASHA                           ADDRESS ON FILE
POWERS, PIERRE                            ADDRESS ON FILE
POWERSELLER SOLUTIONS LLC                 7251 ENGLE ROAD STE 400                                                                                                               MIDDLEBURG HEIGHTS   OH      44130
POWERSELLER SOLUTIONS, LLC                ATTN: GENERAL COUNSEL                      7261 ENGLE ROAD ‐ SUITE 304                                                                MIDDLEBURG HEIGHTS   OH      44130
POWESHIEK COUNTY                          POWESHIEK COUNTY ‐ TREAS                   PO BOX 700                                                                                 MONTEZUMA            IA      50171
POWESHIEK MUT INS                         PO BOX 654                                                                                                                            GRINNELL             IA      50112
POWHATAN COMMUNITY SERVICES ASSOCIATION   150 STRAWBERRY PLAINS RD STE A‐1                                                                                                      WILLIAMSBURG         PA      23188
POWHATAN COUNTY                           POWHATAN COUNTY ‐ TREASU                   POB 87                                                                                     POWHATAN             VA      23139
POWNAL TOWN                               POWNAL TOWN ‐ TREASURER                    P.O. BOX 411                                                                               POWNAL               VT      05261
POWNAL TOWN                               POWNAL TOWN ‐TAX COLLECT                   429 HALLOWELL ROAD                                                                         POWNAL               ME      04069
POY SIPPI TOWN                            POY SIPPI TWN TREASURER                    N3090 STATE RD 49                                                                          BERLIN               WI      54923
POYGAN TOWN                               POYGAN TWN TREASURER                       9065 COUNTY RD B                                                                           WINNECONNE           WI      54986
POYNETTE VILLAGE                          POYNETTE VLG TREASURER                     PO BOX 95/106 S MAIN ST                                                                    POYNETTE             WI      53955
PPJ PROPERTIES, LLC, A NJ LLC             W. PETER RAGAN, SR., ESQ.                  RAGAN & RAGAN                                   3100 RT. 138 W.BRINLEY PLAZA, BLDG ONE     WALL                 NJ      07719
PPL ELECTRIC UTILITIES                    2 N 9TH ST CPC‐GENN1                                                                                                                  ALLENTOWN            PA      18101‐1175
PPL ELECTRIC UTILITIES                    PO BOX 9001845                                                                                                                        LOUISVILLE           KY      40290‐1845
PPM ENTERPRISES, LLC DBA CERTA PRO        PAINTERS OF BATON ROUGE                    PAUL MAGILL                                     9618 JEFFERSON HIGHWAY SUITE D PMG 361     BATON ROUGE          LA      70809
PR FRAMING                                7909 DAYTON ST                                                                                                                        HOUSTON              TX      77012
PR INFRASTRUCTURE CORP                    5090 RICHMOND AVE 165                                                                                                                 HOUSTON              TX      77056
PR MC CONCRETE CONTRACTOR CORP.           JOSVE M. MARCANO ORTEGA                    PMB 215 PO BOX 607071                                                                      BAYAMON              PR      00960
PR NEWSWIRE ASSOCIATION LLC               G P O BOX 5897                                                                                                                        NEW YORK             NY      10087‐5897
PR ROOFING CO                             BILL HUFFORD                               942 N. 500 E                                                                               FLORA                IN      46929
PRACHT, THERESA                           ADDRESS ON FILE
PRAHM, JEREMY                             ADDRESS ON FILE
PRAIRIE COUNTY                            PRAIRIE COUNTY ‐ TAX COL                   200 COURTHOUSE SQUARE SU                                                                   DES ARC              AR      72040
PRAIRIE COUNTY                            PRAIRIE COUNTY ‐ TREASUR                   PO BOX 566                                                                                 TERRY                MT      59349
PRAIRIE DU CHIEN CITY                     PRAIRIE DU CHIEN CITY TR                   PO BOX 324/ 214 E BLACKH                                                                   PRAIRIE DU CHI       WI      53821
PRAIRIE DU SAC TOWN                       PRAIRIE DU SAC TWN TREAS                   E9919 FIRST ST.                                                                            PRAIRIE DU SAC       WI      53578
PRAIRIE DU SAC VILLAGE                    PRAIRIE DU SAC VLG TREAS                   335 GALENA ST                                                                              PRAIRIE DU SAC       WI      53578
PRAIRIE DUNES VILLAGE                     NEIGHBORHOOD ASSOC. INC                    5980 WINSTON TRAILS BLVD                                                                   LAKE WORTH           FL      33463
PRAIRIE FARM TOWN                         PRAIRIE FARM TWN TREASUR                   303 8 3/4 ST., CTH F                                                                       PRAIRIE FARM         WI      54762
PRAIRIE FARM VILLAGE                      PRAIRIE FARM VLG TREASUR                   PO BOX 74                                                                                  PRAIRIE FARM         WI      54762
PRAIRIE LAKE TOWN                         PRAIRIE LAKE TWN TREASUR                   1821 8TH AVENUE                                                                            CHETEK               WI      54728
PRAIRIE MUT INS CO                        PO BOX 38                                                                                                                             KEOTA                IA      52248
PRAIRIE PINE MUT                          203 EAST SOO STREET                                                                                                                   PARKERS PRAIRIE      MN      56361
PRAIRIE PINE MUT INS                      PO BOX 39                                                                                                                             PARKERS PRAIRIE      MN      56361
PRAIRIE RIDGE MAINTENANCE CO              14205 215TH AVE E                                                                                                                     BENNEY LAKE          WA      98391
PRAIRIE RONDE TOWNSHIP                    PRAIRIE RONDE TWP ‐ TREA                   PO BOX 794                                                                                 SCHOOLCRAFT          MI      49087
PRAIRIE STATES INS                        1216 NW 50TH                                                                                                                          OKLAHOMA CITY        OK      73118
PRAIRIE VIEW HOMES ASSOCIATION, INC.      2803 EASTON                                                                                                                           HARRISONVILLE        MO      64701
PRAIRIE WEST MUT INS                      PO BOX 369                                                                                                                            CLARA CITY           MN      56222
PRAIRIEVILLE TOWNSHIP                     PRARIEVILLE TWP ‐ TREASU                   10115 S NORRIS RD                                                                          DELTON               MI      49046
PRAISE HOME ENHANCEMENTS / PRAISE CORP.   KENNETH U. TEASLEY                         3618 RIVIERA STREET                                                                        TEMPLE HILLS         MD      20748
PRAKOB BUNYAPANASARN &                    NONGNUTE BUNYAPANASARN                     5436 DENNY AVE                                                                             NORTH HOLLYWOOD      CA      91601
PRASLA FINANCIAL GROUP                    2300 VALLEY VIEW LN 1000                                                                                                              IRVING               TX      75062
PRASLA FINANCIAL GROUP                    SUITE 1000                                 2300 VALLEY VIEW LN                                                                        IRVING               TX      75062
PRATER, MEGAN                             ADDRESS ON FILE
PRATT AYCOCK LP                           18383 PRESTON RD, STE 110                                                                                                             DALLAS               TX      75252
PRATT COUNTY                              TAX COLLECTOR                              300 S NINNESCAH 2ND FL                                                                     PRATT                KS      67124
PRATT HOMES                               310 A SSE LOOP 323                                                                                                                    TYLER                TX      75702
PRATT INS INC                             4 VILLAGE SQ                                                                                                                          SMYRNA               DE      19977
PRATT, BARBARA                            ADDRESS ON FILE
PRATT, JASON                              ADDRESS ON FILE
PRATT, SHERRY                             ADDRESS ON FILE
PRATTSBURG CEN SCH (COMB                  PRATTSBURG CS‐TAX COLLEC                   1 ACADEMY STREET                                                                           PRATTSBURGH          NY      14873
PRATTSBURG TOWN                           PRATTSBURG TOWN‐TAX COLL                   19 N MAIN STREET                                                                           PRATTSBURG           NY      14873
PRAUS CONSTRUCTION LP                     935 EASY ST.                                                                                                                          GRAPEVINE            TX      76051
PRC                                       PEREZ RECONSTRUCTION CONTRACTOR, INC.      23839 BANNING BLVD                                                                         CARSON               CA      90745
PREBLE COUNTY                             PREBLE COUNTY ‐ TREASURE                   PO BOX 341                                                                                 EATON                OH      45320
PREBLE COUNTY RECORDER                    101 EAST MAIN ST                                                                                                                      EATON                OH      45320
PREBLE FARMERS MTL                        P O BOX 329                                                                                                                           LANESBORO            MN      55949
PREBLE TOWN                               PREBLE TOWN ‐ TAX COLLEC                   P.O. BOX 234/1968 PREBLE                                                                   PREBLE               NY      13141
PRECEDENT MANAGEMENT, LLC                 7875 NW 12TH ST SUITE 110                                                                                                             DORAL                FL      33126
PRECISE ADVANTAGE INS                     12702 TOEPPERWEIN201‐15                                                                                                               SAN ANTONIO          TX      78233
PRECISE MGMT. RESTORATION CONTRACTOR      NICOLAS                                    600 TOTOWA ROAD                                                                            TOTOWA               NJ      07512
PRECISION BUILDERS, LLC                   SHAWN MICHAEL WOLFORD                      9216 NORTH POINT ROAD                           PO BOX 343                                 FORT HOWARD          MD      21052




                                                                                                                   Page 706 of 998
                                           19-10412-jlg            Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        710 of 1004
Creditor Name                                 Address1                                Address2                                      Address3                         City                   State   Zip        Country
PRECISION CONDO CONSULTING INC.               833 SE 9TH ST                                                                                                          DEERFIELD BEACH        FL      33441
PRECISION CONSTRUCTION &                      ROOFING                                 7625 DAVIS BLVD                                                                NORTH RICHLAND HILLS   TX      76182
PRECISION CONSTRUCTION SERVICES               NICOLE ACKERMAN                         J.P.P.C.S                                     1729 W BROADWAY, SUITE 9A        COLUMBIA               MO      65203
PRECISION CONTRACTING TECHNOLOGIES INC.       GINO A GIARDINA                         4229 REAVES ROAD                                                               KISSIMMEE              FL      34746
PRECISION CUSTOM                              CONIOUS KEA                             CONIOUS KEA                                   2321 NW 27TH AVENUE              FORT LAUDERDALE        FL      33311
PRECISION DATA RESEARCH COMPANY, INC.         11725 SW QUEEN ELIZBTH                                                                                                 PORTLAND               OR      97224
PRECISION DOOR SERVICE                        CAMPRENDY, INC                          61 LAKEVIEW AVE                                                                PIEDMONT               CA      94611
PRECISION DOOR SERVICE                        DON TAYLOR                              DTM ENTERPRIZES, INC.                         6326 RIVER CREST DR., STE. G     RIVERSIDE              CA      92507
PRECISION DOOR SERVICE                        DREW SELL, INC.                         2117 47TH ST                                                                   SARASOTA               FL      34234
PRECISION DSIGN SERVICES INC.                 STEPHANE W LOISEAU                      2532 STONEGATE DRIVE                                                           WELLINGTON             FL      33414
PRECISION ENVIRONMENTAL                       PRECISION WORKS, INC.                   180 CANADA LARGA RD                                                            VENTURA                CA      93001
PRECISION MOVERS INC                          23507 CHURCH AVE                                                                                                       SAUCIER                MS      39574
PRECISION PAVING, LLC                         FRANKIE JEFFERY                         7140 THREE NOTCH RD                                                            MOBILE                 AL      36619
PRECISION REMODELING & ROOFING                11981 PAMELA RAYE RD                                                                                                   EL PASO                TX      79927
PRECISION ROOFING                             THE PRECISION DIVISIONS, INC.           11903 E. OLD LONE JACK L.S. ROAD                                               LEES SUMMIT            MO      64086
PRECISION SERVICES LLC                        1013 TALL OAKS CIR                                                                                                     MCCALLA                AL      35111
PRECISION SIDING AND CONSTRUCTION CO.         7000 N BROADWAY 3‐300                                                                                                  DENVER                 CO      80221
PRECISION STEEL ERECTORS                      57996 E GEDDES AVE                                                                                                     STRASBURG              CO      80136
PRECISION SURVEYORS, INC.                     950 THREADNEEDLE STREET                 SUITE 150                                                                      HOUSTON                TX      77079
PREES TREE SPECIALIST, INC.                   BEN HAZEL                               600 BELLVIEW ROAD                                                              GREENBACK              TN      37742
PREFERRED BUILDER OF N F                      & CHARLES & CAROL REAGOR                2332 DUNN AVE                                                                  JACKSONVILLE           FL      32218
PREFERRED CLAIMS SOLN                         INC                                     13727 SW 152ND ST 233                                                          MIAMI                  FL      33177
PREFERRED COMMUNITY MANAGEMENT INC            4962 N PALM AVENUE                                                                                                     WINTER PARK            FL      32792
PREFERRED FIRE & FLOOD                        REPAIR INC                              7161 N CICERO AV                                                               LINCOLNWOOD            IL      60712
PREFERRED FIRE & L DUNN                       & C HARRIS                              7161 N CICERO AVE                                                              LINCOLNWOOD            FL      60712
PREFERRED MANAGEMENT                          1070 LARKIN AVE STE 1E                                                                                                 ELGIN                  IL      60123
PREFERRED MANAGEMENT SERVICES                 PMS‐PREFERRED MANAGEMENT TEXAS LLC      PO BOX 690269                                                                  HOUSTON                TX      77269
PREFERRED MANAGEMENT SERVICES, LLC            P O BOX 353187                                                                                                         PALM COAST             FL      32135
PREFERRED MUTUAL                              INSURANCE                               PO BOX 419669                                                                  BOSTON                 MA      02241
PREFERRED MUTUAL                              P O  BOX 888                                                                                                           NEW BERLIN             NY      13411
PREFERRED MUTUAL INS CO                       2 MORRISEY BLVD BOA LB                  419669 MA55270207                                                              DORCHESTER             MA      02125
PREFERRED MUTUAL INS CO                       ONE PREFERRED WAY                                                                                                      NEW BERLIN             NY      13411
PREFERRED MUTUAL INSURANCE COMPANY            PO BOX 419669                                                                                                          BOSTON                 MA      02241‐9669
PREFERRED PLATINUM CONST                      PO BOX 70                                                                                                              WYLIE                  TX      75048
PREFERRED PLUMBING                            ALAMO PREFERRED PLUMBING                P.O BOX 691071                                                                 SAN ANTONIO            TX      78269
PREFERRED PLUMBING &                          ARLO & KATHERINE SWANSON                PO BOX 691071                                                                  SAN ANTONIO            TX      78269
PREFERRED PROPERTIES OF                       EAST TENNESSEE INC.                     1105 TUSCULUM BLVD.                                                            GREENEVILLE            TN      37745
PREFERRED PUBLIC ADJUST                       4651 SALISBURY RD STE400                                                                                               JACKSONVILLE           FL      32256
PREFERRED REALTY CONNECTION LLC               400 STATE ROUTE 10 WEST                 SUITE E                                                                        RANDOLPH               NJ      07869
PREFERRED REALTY PROS LLC                     71 WALNUT                               SUITE 206                                                                      ROCHESTER              MI      48307
PREFERRED REALTY PROS, LLC                    ATTN: JASON MEGIE                       46819 GARFIELD                                                                 MACOMB                 MI      48044
PREFERRED ROOFING                             1868 PERKINS LN                                                                                                        BATAVIA                OH      45103
PREFERRED ROOFING LLC                         TRAVIS S ARELLANO                       TRAVIS S ARELLANO                             1401 QUINCE STREET               SIDNEY                 NE      69162
PREGILL INSURANCE AGENCY                      713 COTTAGE STREET                                                                                                     SUSANVILLE             CA      96130
PREK & GJOKA LUGUAVIC &                       DODA & KLLAUDETA LUCAJ                  6520 OLD COACH TRL                                                             WASHINGTON             MI      48094
PREMIER APPRAISAL GROUP                       15172 HEMLOCK POINT RD                                                                                                 CHAGRIN FALLS          OH      44022
PREMIER APPRAISAL INC                         1115 BROADVIEW AVE                                                                                                     COLUMBUS               OH      43212
PREMIER APPRAISAL SERVICES INC                PO BOX 5594                                                                                                            YUMA                   AZ      85366
PREMIER BUILDER SC LLC                        1296 ABERCROMBIE RD                                                                                                    FOUNTAIN INN           SC      29644
PREMIER COMMUNITY MANAGERS, INC               10524 MOSS PARK RD                      SUITE 204‐602                                                                  ORLANDO                FL      32832
PREMIER CONST CO INC                          PO BOX 11762                                                                                                           ST THOMAS              VI      801
PREMIER CONSTRUCTION                          CONTRACTORS                             9916 NW 5TH CT                                                                 PLANTATION             FL      33324
PREMIER CONTRACTORS PLUS                      JOSHUA JARVIS                           411 W. BELLWOOD DR.  33                                                        SPOKANE                WA      99218
PREMIER ESTATES INC.                          10041 140TH AVE NE                                                                                                     ST. HILAIRE            MN      56754
PREMIER EXTERIORS                             SCOTT GLEASON                           17061 INDEPENDENT LN.                                                          BILLINGS               MT      59105
PREMIER FARMERS AGENCY                        7669 NW 50TH ST                                                                                                        MIAMI                  FL      33166
PREMIER GARAGES &                             CONCRETE INC                            1300 W 70TH AVE                                                                DENVER                 CO      80221
PREMIER GROUP INS, LLC                        106 CENTRAL AVE                                                                                                        CHELTENHAM             PA      19012
PREMIER GROUP LLC                             DONALD J. TIGART                        P.O. BOX 7392                                                                  GREAT FALLS            MT      59406
PREMIER HOME BUILDERS & INSPECTIONS, LLC      RANDALL C JONES                         110 CALEDONIA COURT                                                            LUGOFF                 SC      29078
PREMIER INS AGENCY                            11400 CONCORD VILLAGE D                                                                                                ST LOUIS               MO      63123
PREMIER MANAGEMENT SERVICES                   DASHERS, LLC                            PO BOX 1532                                                                    PALM HARBOR            FL      34682
PREMIER METALWORKS LLC                        8457 N HWY 6                                                                                                           WACO                   TX      76712
PREMIER MITIGATION SERVICES, INC.             JACKY DIEGO                             1452 NW 82 AVE                                                                 MIAMI                  FL      33126
PREMIER ONE HOLDINGS                          JOSEPH Y. HONG                          HONG LAW OFFICES LIMITED                      10781 WEST TWAIN AVENUE #100     LAS VEGAS              NV      89135
PREMIER ONE HOLDINGS INC.                     JOSEPH Y. HONG                          HONG LAW OFFICES LIMITED                      10781 WEST TWAIN AVENUE #100     LAS VEGAS              NV      89135
PREMIER ONE HOLDINGS INC.                     JOSEPH Y. HONG                          HONG LAW OFFICES LIMITED                      10781 WEST TWAIN AVENUE #100     LAS VEGAS              NV      89135
PREMIER PLUMBING, INC.                        10542 ABBOTSBURY DR.                                                                                                   LAS VEGAS              NV      89135
PREMIER PROPERTIES                            66 LA SERRANIA                                                                                                         CAGUAS                 PR      00725
PREMIER PROPERTY &                            JANET & RICHARD THOMAS                  PO BOX 12263                                                                   JACKSON                MS      39236




                                                                                                                  Page 707 of 998
                                      19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              711 of 1004
Creditor Name                            Address1                           Address2                                     Address3                   City                 State   Zip        Country
PREMIER PROPERTY, LLC                    625 GELD ST                                                                                                JEFFERSON CITY       MO      65109
PREMIER PROTECTION INS                   409 SE 7TH ST                                                                                              FORT LAUDERDALE      FL      33301
PREMIER PUBLIC ADJUSTERS                 290 SPRINGFIELD DR 225                                                                                     BLOOMINGDALE         IL      60108
PREMIER PUBLIC ADJUSTERS                 PO BOX 37476                                                                                               PHILADELPHIA         PA      19148
PREMIER PUBLIC ADJUSTING                 INC                                7320 SW 146 TERRACE                                                     MIAMI                FL      33158
PREMIER RE                               ATTN: MITCHELL COHEN               1636 PINE ST.                                                           PHILADELPHIA         PA      19103
PREMIER REAL ESTATE SERVICES, INC.       P.O. BOX 1063                                                                                              WILLIAMSVILLE        NY      14231‐1063
PREMIER REAL ESTATE, INC.                1636 PINE ST.                                                                                              PHILADELPHIA         PA      19103
PREMIER REALITY GROUP, INC.              12650 W 64TH AVENUE                UNIT E‐505                                                              ARVADA               CO      80004
PREMIER RECONSTRUCTION                   SERVICES                           4426 RUTTAND PARK LANE                                                  KATY                 TX      77450
PREMIER RECONSTRUCTION SERVICES          MARK OKRINSKY                      MARK OKRINSKY                                4426 RUTTAND PARK LANE     KATY                 TX      77450
PREMIER REMODELING LLC                   & LINH MAI & K WILKINS             3611 ANNAPLOIS RD STE100                                                HALETHORPE           MD      21227
PREMIER RESTORATION                      HAWAII                             2815 KAIHIKAPU ST 104                                                   HONOLULU             HI      96819
PREMIER ROOFING AND REMODELING           BRANNON JAMES                      BRANNON JAMES                                711 TIMBERWOOD RIDGE       GREER                SC      29651
PREMIER ROOFING COMPANY                  2570 W 8TH AVE                                                                                             DENVER               CO      80204
PREMIER ROOFING COMPANY LLC              2015 S PONTIAC WAY                                                                                         DENVER               CO      80224
PREMIER ROOFING LLC                      DEREK HOLLAND                      10 OAK PARK DRIVE                            SUITE B‐1                  HILTON HEAD ISLAND   SC      29926
PREMIER SIDING & RFG OF                  PA                                 2104 STEFK BLVD                                                         BETHLEHEM            PA      18017
PREMIER SOUTH LLC                        A3                                 11646 INDUSTRIPLEX BLVD                                                 BATON ROUGE          LA      70809
PREMIER SOUTH, LLC                       ROBERT MCGIMSEY                    ROBERT MCGIMSEY                              625 HIGHLANDIA DR.         BATON ROUGE          LA      70810
PREMIER SYSTEMS INC                      5421 W 41ST 201A                                                                                           SIOUX FALLS          SD      57106
PREMIER SYSTEMS, INC                     5421 W 41ST STREET                                                                                         SIOUX FALLS          SD      57106
PREMIER TEAM RESTORE &                   H & E BRIDGES                      1805 CUTLEAF CREEK RD                                                   GRAYSON              GA      30017
PREMIERE BOARD UP INC                    2435 N LARAMIE                                                                                             CHICAGO              IL      60639
PREMIERE COMPANY                         912 MCALLISTER DR                                                                                          CALERA               AL      35040
PREMIERE PUBLIC ADJ &                    WILL & LAURA HEMINGWAY             7320 SW 146 TERR                                                        MIAMI                FL      33158
PREMIUM PAINT & PLASTER                  1408 WEST RIVER RD.                                                                                        SCOTTSVILLE          VA      24690
PREMONT WATER DEPARTMENT                 200 SOUTH WEST 1ST STREET                                                                                  PREMONT              TX      78375
PRENDERGAST, NICHOLAS                    ADDRESS ON FILE
PRENO, THERESA                           ADDRESS ON FILE
PRENTICE CONLEY &                        GLORIA CONLEY                      2500 W 79TH ST                                                          INGLEWOOD            CA      90305
PRENTICE VILLAGE                         PRENTICE VLG TREASURER             PO BOX 78 / 403 CENTER S                                                PRENTICE             WI      54556
PRENTICE, MARGARET                       ADDRESS ON FILE
PRENTISS COUNTY                          PRENTISS COUNTY‐TAX COLL           PO BOX 283                                                              BOONEVILLE           MS      38829
PRENTISS COUNTY CHANCERY CLERK           OF COURT                           PO BOX 477                                                              BOONEVILLE           MS      38829
PREPARED                                 P O BOX 912795                                                                                             DENVER               CO      80291
PREPARED INSURANCE CO                    1715 N WESTSHORE BLVD 930                                                                                  TAMPA                FL      33607
PREPARED INSURANCE CO                    P O BOX 162244                                                                                             ALTAMONTE SPRINGS    FL      32716
PREPARED INSURANCE CO                    P O BOX 25373                                                                                              TAMPA                FL      33622
PREPCO LLC                               JODY D. HAGEMES                    9305 FORD ROAD                                                          BRYCEVILLE           FL      32009
PRESCOTT & CRAIG INC                     PO BOX 567                                                                                                 JEROME               ID      83338
PRESCOTT CITY                            PRESCO CITY TREASURER              800 BORNER ST.N.                                                        PRESCOTT             WI      54021
PRESCOTT COUNTRY CLUB POA                1133 OLD CHISHOLM TR                                                                                       DEWEY                AZ      86327
PRESCOTT VILLAGE                         PRESCOTT VILLAGE ‐ TREAS           PO BOX 205                                                              PRESCOTT             MI      48756
PRESERVER INS                            P.O. BOX 827923                                                                                            PHILADELPHIA         PA      19182
PRESERVES AT RANCOCAS CREEK HOA INC      28 S NEW YORK RD SUITE B6                                                                                  GALLOWAY             NJ      08205
PRESIDENT TOWNSHIP                       BRANDY S BROMLEY‐TAX COL           149 OAK ST                                                              OIL CITY             PA      16301
PRESIDENTIAL CONDO ASSC                  C/O TOWNSMEN PROPERTIES            1118 FIFTH AVENUE                                                       ASBURY PARK          NJ      07712
PRESIDENTIAL ESTATES HOA                 P.O. BOX 401                                                                                               SWAN LAKE            NY      12783
PRESIDENTIAL ROOFING                     20101 WOLFS ST                                                                                             ELKHORN              NE      68022
PRESIDENTIAL ROOFING &                   C&A GROJEAN                        20101 WOLFE ST                                                          ELKHORN              NE      68022
PRESIDENTIAL TOWERS CONDOMINIUM          INC                                1836 METZEROTT RD                                                       ADELPHI              MD      20783
PRESIDIO COUNTY                          PRESIDIO COUNTY ‐ COLLEC           P O BOX 848                                                             MARFA                TX      79843
PRESIDIO VALUATIONS LLC                  PO BOX 12444                                                                                               TUCSON               AZ      85732
PRESPENTT, PENNY                         ADDRESS ON FILE
PRESQUE ISLE CITY                        PRESQUE ISLE CTY‐TAX COL           12 SECOND STREET                                                        PRESQUE ISLE         ME      04769
PRESQUE ISLE TOWN                        PRESQUE ISLE TWN TREASUR           PO BOX 130 / 8306 SCHOOL                                                PRESQUE ISLE         WI      54557
PRESQUE ISLE TOWNSHIP                    PRESQUE ISLE TWP ‐ TREAS           12653 E GRAND LAKE RD                                                   PRESQUE ISLE         MI      49777
PRESSURE POINT ROOFING INC               DAVID L MCGUFFEY                   5232 RAINBOW DRIVE                                                      CENTRAL POINT        OR      97502
PRESSURE WORKS PLUS &                    LILIA & JAMES BURTON               PO BOX 252134                                                           MONTGOMERY           AL      36120
PRESTIGE ASSOCIATION, INC                13100 SW 134 ST 2                                                                                          MIAMI                FL      33186
PRESTIGE BY MARTY JONES                  MARTY L. JONES                     7 IRONGATE COURT, P O BOX 367                                           POOLER               GA      31322
PRESTIGE CONCRETE INC.                   CHRIS KELSO                        2731 FABIUS COURT                                                       GREENCOVE SPRINGS    FL      32043
PRESTIGE CONSULTING AND                  MANAGEMENT GROUP                   43 AUTUMN CANYON PATH SE                                                CARTERSVILLE         GA      30121
PRESTIGE INS ENTERPRISES                 4973 S FEDERAL HWY                                                                                         FORT PIERCE          FL      34982
PRESTIGE INSURANCE                       3290 MEMORIAL DR                                                                                           DECATUR              GA      30032
PRESTIGE RESTORATION SERVICES LLC        131 ALLMOND LANE                                                                                           ALPHARETTA           GA      30004
PRESTIGE ROOFING LLC                     1412 W 104TH AVE 101                                                                                       NORTHGLENN           CO      80234
PRESTIGE ROOFING LLC                     963 BLUE LAKE BLVD STE B                                                                                   TWIN FALLS           ID      83301
PRESTIGIOUS CONSTRUCTION TEAM CORP.      HECTOR CAVIEDES                    6995 W. 24TH COURT                                                      HIALEAH              FL      33016




                                                                                                       Page 708 of 998
                                       19-10412-jlg                  Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   712 of 1004
Creditor Name                              Address1                              Address2                                      Address3                      City               State   Zip          Country
PRESTO ROOFING CORP                        7650 W 26 AVE                                                                                                     HIALEAH            FL      33016
PRESTON CONSTRUCTION                       JEREMY T PRESTON                      28 DARLENE DRIVE                                                            MISSOULA           MT      59801
PRESTON COUNTY SHERIFF                     106 W MAIN ST 102                                                                                                 KINGWOOD           WV      26537
PRESTON COUNTY SHERIFF                     PRESTON COUNTY ‐ SHERIFF              106 W MAIN ST, ROOM 102                                                     KINGWOOD           WV      26537
PRESTON ELECTRIC OF PUTNAM COUNTY INC      PO BOX 816                                                                                                        PALATKA            FL      32178
PRESTON KELLY WATKINS                      PO BOX 994                                                                                                        CLAYTON            NC      27528
PRESTON MUT INS                            PO BOX 288                                                                                                        PRESTON            IA      52069
PRESTON MUTUAL INS ASSOC                   162 W GILLET STREET                                                                                               PRESTON            IA      52069
PRESTON PLAINS WATER COMPANY               550 TROLLEY LINE BOULEVARD            PO BOX 3249                                                                 MASHANTUCKET       CT      06338
PRESTON SMITH                              6548 CLEON AVE                                                                                                    NORTH HOLLYWOOD    CA      91606
PRESTON TOWN                               PRESTON TOWN ‐ TAX COLLE              389 RTE 2‐TOWN HALL                                                         PRESTON            CT      06365
PRESTON TOWN                               PRESTON TWN TREASURER                 1739 11TH AVENUE                                                            FRIENDSHIP         WI      53934
PRESTON TOWN                               PRESTON TWN TREASURER                 N29383 CTY RD. D                                                            BLAIR              WI      54616
PRESTON TOWNSHIP                           PRESTON TWP ‐ TAX COLLEC              38 PREACHER RD                                                              LAKE COMO          PA      18437
PRESTON, SUSAN                             ADDRESS ON FILE
PRESTONSBURG CITY                          CITY OF PRESTONSBURG ‐ C              200 N LAKE DR                                                               PRESTONSBURG       KY      41653
PRESTONWOOD 1‐A HOMEOWNERS ASSOCIATION     P. O. BOX  835356                                                                                                 RICHARDSON         TX      75083
PRESTONWOOD FOREST UD                      PRESTONWOOD FOREST UD                 17111 ROLLING CREEK                                                         HOUSTON            TX      77090
PRESTONWOOD HILLCREST TOWNHOUSE HOA        6926 CLEARHAVEN DR                                                                                                DALLAS             TX      75248
PREUITT INS SRVCS                          622 S OHIO                                                                                                        SEDALIA            MO      65302
PREVENT LLC                                3317 S. HIGLEY RD SUITE 114‐497                                                                                   GILBERT            AZ      85297
PRICE CNTY TOWN MTL                        P O BOX 69                                                                                                        PHILLIPS           WI      54555
PRICE COUNTY TOWN MTL                      213 N LAKE AVE                                                                                                    PHILLIPS           WI      54555
PRICE LAW GROUP APC                        8245 N 85TH WAY                                                                                                   SCOTTSDALE         AZ      85258
PRICE TOWN                                 PRICE TWN TREASURER                   N5112 HILL ROAD                                                             BRYANT             WI      54418
PRICE TOWNSHIP                             PRICE TWP ‐ TAX COLLECTO              PO BOX 1391                                                                 EAST STROUDSBURG   PA      18301
PRICE, CODY                                ADDRESS ON FILE
PRICE, LATASHA STEWART‐                    ADDRESS ON FILE
PRICE, MARISSA                             ADDRESS ON FILE
PRICE, MICHAEL                             ADDRESS ON FILE
PRICE, ROSEMARY                            ADDRESS ON FILE
PRICE, STEPHEN                             ADDRESS ON FILE
PRICE, VICTORIA                            ADDRESS ON FILE
PRICEWATERHOUSECOOPERS LLP                 PO BOX 932011                                                                                                     ATLANTA            GA      31193‐2011
PRICE‐WEBB, IVANA                          ADDRESS ON FILE
PRIDE ASSOCIATION & CMTY. MANAGEMENT LLC   220 DUNLAWTON AVE                                                                                                 PORT ORANGE        FL      32127
PRIDE ROOFING LLC                          MICHAEL R FEREDAY                     12137 HWY 1064                                                              TICKFAW            LA      70466
PRIDEMARKEVEREST                           1820 E FIRST ST STE 500                                                                                           SANTA ANA          CA      92705
PRIELIPP CONST INC                         PO BOX 2895                                                                                                       LAKE HAVASU CITY   AZ      86405
PRIEST APPRAISALS LLC                      PO BOX 2372                                                                                                       LAKE CITY          FL      32056
PRIETO, LUCERO                             ADDRESS ON FILE
PRIETO, TENCIA                             ADDRESS ON FILE
PRIMAONE MANAGEMENT SERVICES, INC.         P.O. BOX 270399                                                                                                   LOUISVILLE         CO      80027
PRIMARA CAPITAL INS                        2424 W ILLINOIS AVE                                                                                               DALLAS             TX      75233
PRIMARY APPRAISAL SERVICE                  PO BOX 63                                                                                                         WHITSETT           NC      27377
PRIME CLERK LLC                            830 THIRD AVE 9TH FLOOR                                                                                           NEW YORK           NY      10022
PRIME COMMUNITY MANAGEMENT                 346 E CENTRAL AVENUE                                                                                              WINTER HAVEN       FL      33880
PRIME INS                                  1205 HWY 92 S                                                                                                     FAYETTEVILLE       GA      30215
PRIME INS BROKERAGE INC                    1527‐40TH STREET                                                                                                  BROOKLYN           NY      11218
PRIME INSURANCE AGENCY                     960 E COUNTY LINE RD                                                                                              LAKEWOOD           NJ      08701
PRIME LEGAL STAFF CORPORATION              ATTN: PRESIDENT                       1700 BAYBERRY COURT                           SUITE 301                     RICHMOND           VA      23226
PRIME LEGAL STAFF CORPORATION              ATTN: SENIOR VICE PRESIDENT           1700 BAYBERRY COURT                           SUITE 301                     RICHMOND           VA      23226
PRIME MANAGEMENT, INC.                     684 EAST BAY AVENUE                                                                                               BARNEGAT           NJ      08005
PRIME NETWORK REALTY                       ATTN: VIRIYA LAM                      860 ROUTE 10 WEST SUITE 5                                                   RANDOLPH           NJ      07869
PRIME NW CONST LLC                         1113 SLEATER KINN RD SE                                                                                           LACEY              WA      98503
PRIME RATE PREMIUM FINANCE CORP., INC.     2141 ENTERPRISE DR.                                                                                               FLORENCE           SC      29501
PRIME RECONSTRUCTION                       SPECIALISTS LLC                       1630 FALCON DR 101                                                          DESOTO             TX      75115
PRIME RECONSTRUCTION SPECIALTIES, LLC      1630 FALCON DRIVE SUITE 101                                                                                       DESOTO             TX      75115
PRIME RESTORATION &                        REMEDIATION LLC                       26 ALBION ROAD                                                              LINCOLN            RI      02865
PRIME ROOFING                              PRIMETIME ROOFING INC                 PRIME TIME ROOFING INC.                       4729 RAMUS STREET SUITE G     HOUSTON            TX      77092
PRIME TIME CONSTRUCTION                    AND RESTORATION LLC                   42148 BROWN ROAD                                                            PONCHATOULA        LA      70454
PRIMECO INS AGENCY INC                     2615 SANDY PLAINS RD                                                                                              MARIETTA           GA      30066
PRIMESTATE PUBLIC ADJUSTERS INC            127 GRAND AVENUE                                                                                                  CORAL GABLES       FL      33133
PRIMICIAS, DARREN                          ADDRESS ON FILE
PRIMO CONSTRUCTION INC.                    LEONARD RONITO                        PO BOX 10286                                                                PITTSBURGH         PA      15232
PRIMROSE TOWN                              PRIMROSE TWN TREASURER                8274 AUSTIN RD                                                              VERONA             WI      53593
PRINCE APPRAISAL INC                       815 NEW DAY WAY                                                                                                   MARION             IL      62959
PRINCE EDWARD COUNTY                       PRINCE EDWARD COUNTY TRE              124 NORTH MAIN STREET                                                       FARMVILLE          VA      23901
PRINCE GEORGE CIRCUIT COURT                PO BOX 98                                                                                                         PRINCE GEORGE      VA      23875
PRINCE GEORGE COUNTY                       PRINCE GEORGE COUNTY TRE              6602 COURTS DR.                                                             PRINCE GEORGE      VA      23875




                                                                                                             Page 709 of 998
                                           19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         713 of 1004
Creditor Name                                 Address1                                 Address2                                     Address3      City              State   Zip        Country
PRINCE GEORGES COUNTY                         14741 GOV. ODEN BOWIE DRIVE              ROOM 1090                                                  UPPER MARLBORO    MD      20772
PRINCE GEORGES COUNTY                         OFFICE OF FINANCE/TREASU                 7600 JEFFERSON AVENUE                                      LANDOVER          MD      20785
PRINCE GEORGES COUNTY MD                      14501 SWEITZER LANE                                                                                 LAUREL            MD      20707
PRINCE GEORGES COUNTY TREASURER               7600 JEFFERSON AVE                                                                                  LANDOVER          MD      20785
PRINCE GEORGES COUNTY TREASURY DIVISION       14735 MAIN STREET                        ROOM D‐1015                                                UPPER MARLBORO    MD      20772
PRINCE GEORGES COUNTY TREASURY DIVISION       14741 GOV. ODEN BOWIE DRIVE              ROOM 1090                                                  UPPER MARLBORO    MD      20772
PRINCE WILLIAM CO STORM/                      DEPARTMENT OF FINANCE                    1 COUNTY COMPLEX COURT                                     WOODBRIDGE        VA      22192
PRINCE WILLIAM COUNTY                         DEPARTMENT OF FINANCE                    1 COUNTY COMPLEX COURT                                     WOODBRIDGE        VA      22192
PRINCE WILLIAM COUNTY                         P. O. BOX 2467                                                                                      PRINCE WILLIAM    VA      22195‐2467
PRINCE WILLIAM COUNTY TAX COLLECTOR           1 COUNTY COMPLEX COURT                                                                              PRINCE WILLIAM    VA      22192
PRINCE YEATES & GELDZAHLER                    15 W SOUTH TEMPLE STE 1700                                                                          SALT LAKE CITY    UT      84101
PRINCE, JANIE                                 ADDRESS ON FILE
PRINCE, VALDO                                 ADDRESS ON FILE
PRINCESS ANNE TOWN                            PRINCESS ANNE TOWN ‐ COL                 30489 BROAD ST.                                            PRINCESS ANNE     MD      21853
PRINCESS ANNE TOWN /SEMI                      PRINCESS ANNE TOWN ‐ COL                 30489 BROAD ST.                                            PRINCESS ANNE     MD      21853
PRINCESS CONDO ASSOC ‐ HUTCHINSON ISLAND      PO BOX 3388                                                                                         STUART            FL      34995
PRINCETON                                     PRINCETON CITY ‐ COLLECT                 802 E. MAIN ST                                             PRINCETON         MO      64673
PRINCETON CITY                                CITY OF PRINCETON ‐ CLER                 206 E MARKET STREET                                        PRINCETON         KY      42445
PRINCETON CITY                                GREEN LAKE COUNTY TREASU                 PO BOX 3188 / 571 COUNTY                                   GREEN LAKE        WI      54941
PRINCETON EXCESS &                            SURPLUS                                  555 COLLEGE ROAD EAST                                      PRINCETON         NJ      08543
PRINCETON SQUARE HOA INC                      PO BOX 105302                                                                                       ATLANTA           GA      30348
PRINCETON TOWN                                GREEN LAKE COUNTY TREASU                 PO BOX 3188 / 571 COUNTY                                   GREEN LAKE        WI      54941
PRINCETON TOWN                                PRINCETON TOWN ‐ TAX COL                 PO BOX 408                                                 PRINCETON         ME      04668
PRINCETON TOWN                                PRINCETON TOWN ‐TAX COLL                 6 TOWN HALL DRIVE                                          PRINCETON         MA      01541
PRINCETON TOWNSHIP                            PRINCETON TWP ‐ COLLECTO                 400 WITHERSPOON STREET                                     PRINCETON         NJ      08542
PRINCETOWN TOWN                               PRINCETOWN TOWN‐TAX COLL                 165 PRINCETOWN PLAZA                                       SCHENECTADY       NY      12306
PRINCIPAL BROKERS REALTY                      ATTN: STEVE SNYDER                       304 W 30TH STREET                                          VANCOUVER         WA      98660
PRINCIPAL FUNDS INC                           DIVERSIFIED REAL ASSET FUND
PRINCIPAL MANAGEMENT GROUP                    12700 PARK CENTRAL DRIVE, SUITE 600                                                                 DALLAS            TX      75251
PRINCIPAL MANAGEMENT GROUP, INC               11000 CORPORATE CENTRE DRIVE             SUITE 150                                                  HOUSTON           TX      77041
PRINCIPLSE BUILDING &                         REMODELING LLC                           14400 W BVILLE PKWY STE                                    BURNSVILLE        MN      55306
PRINEVILLE LAKE ACRES UNIT 2 POA              12649 SE CAYUSE                                                                                     PRINEVILLE        OR      97754
PRINGLE BORO                                  PRINGLE BORO ‐ TAX COLLE                 89 EVANS ST.                                               PRINGLE           PA      18704
PRINT MARK‐ET                                 404 SAINT ONGE ST                                                                                   RAPID CITY        SD      57702
PRINTECH INC.                                 3541 NW 115 AVE                                                                                     DORAL             FL      33178
PRIOLEAU, SHELIA                              ADDRESS ON FILE
PRIORITY 1 RESTORATION                        RESTORATION RESOURCES, INC.              10850 HANNA ST. SUITE F                                    BELTSVILLE        MD      20705
PRIORITY AGENCY INC                           4103 162ND ST                                                                                       FLUSHING          NY      11358
PRIORITY APPRAISALS INC                       777 ARTHUR GODFREY ROAD SUITE 209                                                                   MIAMI BEACH       FL      33140
PRIORITY CONTRACTING & ROOFING LLC            3939 US HWY 80 EAST STE 358                                                                         MESQUITE          TX      75150
PRIORITY CONTRACTING AND ROOFING              3939 US HWY 80 EAST SUITE 463                                                                       MESQUITE          TX      75150
PRIORITY FIELD SERVICES, INC.                 1821 SOUTH CRANES MILL ROAD                                                                         NEW BRAUNFELS     TX      78132
PRIORITY INSURANCE CO                         9203 HWY 6 S UNIT 128                                                                               HOUSTON           TX      77083
PRIORITY INSURANCE CO                         9203 HWY 6 S UNIT 132                                                                               HOUSTON           TX      77083
PRIORITY PEST SERVICES, LLC                   LARRY PILKINGTON                         2289 S. MILITARY HWY.                                      CHESAPEAKE        VA      23320
PRIORITY REALTY LLC                           2840 LIBRARY ROAD, SUITE 290                                                                        PITTSBURGH        PA      15234
PRIORITY REALTY, LLC                          ATTN: BOB MONCAVAGE                      2840 LIBRARY RD                              SUITE 290     PITTSBURGH        PA      15234
PRIORITY RESTORATION, LLC                     545 3RD ST  1674                                                                                    MONUMENT          CO      80132
PRIORITY RFG & CONTRACT                       INC                                      4833 FRONT ST B157                                         CASTLE ROCK       CO      80104
PRIORITY ROOFING AND CONSTRUCTION             2030 RANCHERO DR.                                                                                   EAST BERNARD      TX      77435
PRIORITY SEARCH SERVICES, LLC                 788 SHREWSBURY AVE                       SUITE 2131                                                 TINTON FALLS      NJ      7724
PRIORITY TITLE SERVICES, INC.                 ROBYN FUDGE                              47 HALL STREET                                             CONCORD           NH      03301
PRIORITYONE INSURANCE CO                      P. O. BOX 6106                                                                                      TEMPLE            TX      76503‐6106
PRISM TITLE & CLOSING SERVICES                MARGIE SCHWEITZER                        809 WRIGHTS SUMMIT PARKWAY                   SUITE 200     FORT WRIGHT       KY      41011
PRISM TITLE & CLOSING SERVICES, LTD.          7900 TANNERS GATE LANE                                                                              FLORENCE          KY      41042
PRISM TITLE & CLOSING SERVICES, LTD.          7900 TANNERS GATE LANE                   SUITE 200                                                  FLORENCE          KY      41042
PRISTINE PROPERTY MANAGEMENT                  9040 TELEGRAPH RD  300                                                                              DOWNEY            CA      90240
PRITCHARDS AND ASSOCS                         1802 S PARROTT AVE                                                                                  OKEECHOBEE        FL      34974
PRITCHETT, CANDACE                            ADDRESS ON FILE
PRITCHETT, VALERIE                            ADDRESS ON FILE
PRIVILEGE UNDERW                              800 CORP DR STE 420                                                                                 FORT LAUDERDALE   FL      33334
PRIVILEGE UNDERW                              RECIPROCAL EX                            44 S BROADWAY 301                                          WHITE PLAINS      NY      10601
PRO APPRAISALS LLC                            PO BOX 37136                                                                                        TUCSON            AZ      85740
PRO BLUE DISASTER AND                         CONSTRUCTION SERICES LLC                 184 N MAIN STREET                                          SNOWFLAKE         AZ      89537
PRO BUILT RESTORATION, LLC                    ALFONSO                                  1020 E 146TH STREET 221                                    BURNSVILLE        MN      55337
PRO CAP 7 LLC US BANK CUST                    FOR PC7 FIRSTRUST BANK                   1000 HADDONFIELD BERLIN ROAD                 SUITE 203     VOORHEES          NJ      08043
PRO‐ CARE, INC                                3 NORTH MAPLE STREET                                                                                WOBURN            MA      01801
PRO CLAIMS ROOFING, LLC                       1200 N. COIT RD. SUITE 102                                                                          PLANO             TX      75075
PRO CONS LLC                                  DAVID BAERGA                             URB. SANJUANERA 198 VIA MEDIEVAL                           CAGUAS            PR      00727
PRO CRAFT EXT & J&C                           FIELDS                                   11939 MANCHESTER RD 114                                    ST LOUIS          MO      63131




                                                                                                                  Page 710 of 998
                                          19-10412-jlg             Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        714 of 1004
Creditor Name                                Address1                                 Address2                                     Address3              City                  State   Zip          Country
PRO DEMOLITION INC                           405 ILLINOIS HWY                                                                                            NEW LENNOX            IL      60451
PRO DEMOLITION INC. AND MICHAEL DOMAN        MICHAEL DOMAN, PRO SE
PRO ENVIRON SERV LLC                         PO BOX 724                                                                                                  MOREHEAD CITY         NC      28557
PRO FENCE AND ROOF                           JOHN CADLE                               4802 EARL ST                                                       WICHITA FALLS         TX      76302
PRO FLOORING & REMODELING                    DANIEL A RODRIGUEZ                       7145 JACKSON AVE                                                   HAMMOND               IN      46324
PRO INSURANCE AGENCY                         11 OVAL DR  200 B                                                                                           ISLANDIA              NY      11749
PRO LINE ROOFING SERVICE                     18213 E 51ST ST CT S                                                                                        INDEPENDENCE          MO      64055
PRO PLUS ROOFING                             PRO PLUS CONSTRUCTION,                   ROOFING & SIDING LLC                         808 E. 8TH ST         GILLETTE              WY      82716
PRO RESTORATION CO                           1527 WEST OAKEY BLVD                                                                                        LAS VEGAS             NV      89102
PRO RESTORE                                  4012 SAN ARDO CV                                                                                            SAN DIEGO             CA      92130
PRO ROOF AND CONSTRUCTION, LLC               TOM JOHNSON III                          1224 COLINA VISTA LN                                               CROWLEY               TX      76036
PRO ROOFING                                  DOUG PHILIPS                             P O BOX 382                                                        TIOGA                 TX      76271
PRO ROOFING & ASSOCIATE, INC                 3024 KANANWOOD COURT SUITE 1008                                                                             OVIEDO                FL      32765
PRO SHIELD ROOFING                           5115 MCKINNEY AVE SUITE D                                                                                   DALLAS                TX      75205
PRO STAR RESTORATION                         6190 VISTA CROSSING WAY                                                                                     CUMMING               GA      30028
PRO START CONST & AMJAD                      & JUDITH ALTANER                         11956 CASTLE ROCK CT N                                             CHAMPLIN              MN      55316
PRO TECH RESTORATION INC                     100 CHELSEA RD                                                                                              MONTICELLO            MN      55362
PRO TECH RESTORATION, INC.                   REED ASHER                               1355 GENEVA AVE. N SUITE 210                                       OAKDALE               MN      55128
PRO WATER DAMAGE INC                         941 AZALEA DR                                                                                               COSTA MESA            CA      92626
PRO4MANCE FIRE & WATER R                     1225 BRINGHAM DR                                                                                            SELLERSBURG           IN      47172
PROACTIVE BROKERAGE                          926 SUNRISE HWY                                                                                             WEST BABYLON          NY      11704
PROACTIVE EXTERIORS, INC.                    308 TRIBBLE GAP ROAD                     STE. 3                                                             CUMMING               GA      30040
PROACTIVE PUBLIC ADJ                         1105 TAYLORVILLE RD 38                                                                                      WASHINGTON CROSSING   PA      18977
PROACTIVE REAL ESTATE , LLC                  1096 SABBATH HOME RD SW STE 7                                                                               SUPPLY                NC      28462
PROBATE FINDER ONDEMAND                      7601 PENN AVE S STE A610                                                                                    MINNEAPOLIS           MN      55423‐5005
PROBER & RAPHAEL                             20750 VENTURA BLVD STE 100                                                                                  WOODLAND HILLS        CA      91364
PROBER & RAPHAEL A LAW CORPORATION           20750 VENTURA BLVD SUITE 100                                                                                WOODLAND HILLS        CA      91364
PROBER & RAPHAEL, A LAW CORPORATION          DONNA FLOWERDEW                          20750 VENTURA BOULEVARD, SUITE 100                                 WOODLAND HILLS        CA      91364
PROBER RAPHAEL A LAW CORPORATION             20750 VENTURA BLVD SUITE 100                                                                                WOODLAND HILLS        CA      91364
PROBUILD ROOFING & CONSTRUCTION              LEADERBOARD INVESTMENTS LLC              14546 BROOK HOLLOW 334                                             SAN ANTONIO           TX      78232
PROBUILT EXTERIORS LLC                       3411 133RD LANE NE                                                                                          HAM LAKE              MN      55304
PROBUILTCO LLC                               STE 802‐1083                             10030 GREEN LEVEL CHRCH                                            CARY                  NC      27519
PROCHAMPS                                    2725 CENTER PLACE                                                                                           MELBOURNE             FL      32940
PROCHAMPS                                    PROPERTY REGISTRATION CHAMPIONS LLC      DBA PROCHAMPS                                2725 CENTER PLACE     MELBOURNE             FL      32940
PRO‐CLEANING OF THE DESERT                   ALVARO DE LA TORRE                       104 RUBINO CT                                                      PALM DESERT           CA      92211
PROCORP CONSTRUCTION INC                     JEFFREY A MARSELL                        1707 S HERITAGE CIRCLE                                             ANAHEIM               CA      92804
PROCRAFT EXTERIORS, INC.                     11939 MANCHESTER RD STE 144                                                                                 ST. LOUIS             MO      63131
PROCTOR CROOK CROWDER & FOGAL                33 S.W. FLAGLER AVE                                                                                         STUART                FL      34995
PROCTOR INS AGENCY                           705 WOOSTER PIKE                                                                                            TERRACE PARK          OH      45174
PROCTOR INSURANCE CORP                       256 N SAM HOUSTON PKWY                   E 251                                                              HOUSTON               TX      77060
PROCTOR TOWN                                 PROCTOR TOWN‐TAX COLLECT                 45 MAIN STREET                                                     PROCTOR               VT      05765
PROCTOR, ALAN                                ADDRESS ON FILE
PROCTOR, DEE                                 ADDRESS ON FILE
PROCTOR, MEONI                               ADDRESS ON FILE
PROECHEL, LONNIE                             ADDRESS ON FILE
PROFESSIONAL APPRAISAL GROUP INC             14289 GREENFIELD DR                                                                                         PARKER                CO      80134
PROFESSIONAL APPRAISAL SERVICE               OF ORLANDO LLC                           8689 SAN TOCCOA                                                    ORLANDO               FL      32825
PROFESSIONAL APPRAISAL SERVICES              1321 TIFFIN AVE.                                                                                            FINDLAY               OH      45840
PROFESSIONAL APPRAISAL SERVICES              4403 ZENITH ST                                                                                              METAIRIE              LA      70001
PROFESSIONAL APPRAISAL SERVICES              555 EAST MAIN STREET SUITE 300                                                                              SOMERSET              PA      15501
PROFESSIONAL APPRAISAL SERVICES LLC          2155 W BELMONT AVE UNIT 50                                                                                  CHICAGO               IL      60618
PROFESSIONAL APPRAISALS INC                  685 LAUREATE DR                                                                                             PEWAUKEE              WI      53072
PROFESSIONAL CMTY. MGMT. INCORPORATED        786 BLANDING BLVD 118                                                                                       ORANGE PARK           FL      32065
PROFESSIONAL COMMUNITY MANAGEMENT            27051 TOWNE CENTRE DR SUITE 200                                                                             FOOTHILL RANCH        CA      92610
PROFESSIONAL EXTERIORS INC                   3158 VIKING BLVD NE                                                                                         EAST BETHEL           MN      55092
PROFESSIONAL FLOOR SERVI                     9807 ASTRONAUT DR                                                                                           SAN ANTONIO           TX      78217
PROFESSIONAL INS CENTER                      2003 W KENNEDY BLVD                                                                                         TAMPA                 FL      33606
PROFESSIONAL INS GROUP                       9726 SW 24TH ST                                                                                             MIAMI                 FL      33165
PROFESSIONAL INSURORS                        7301 BROADWAY EXT 200                                                                                       OKLAHOMA CITY         OK      73116
PROFESSIONAL LAND TITLE CO. OF ARKANSAS      HARLY ENTERPRISES, LLC                   PO BOX 1150                                                        LITTLE ROCK           AR      72203‐1150
PROFESSIONAL LAND TITLE CO. OF ARKANSAS      PO BOX 1150                                                                                                 LITTLE ROCK           AR      72203‐1150
PROFESSIONAL LOSS ADJU                       343 WASHINGTON ST                                                                                           NEWTON                MA      02458
PROFESSIONAL MGNT & ASSO SERV INC            12905 SW 132 ST NO 5                                                                                        MIAMI                 FL      33186
PROFESSIONAL PLANTS                          ATTN: GENERAL COUNSEL                    2118 S. 16TH ST.                                                   PHOENIX               AZ      85034
PROFESSIONAL REAL ESTATE SVC INC             1984 260TH ST                                                                                               DENVER                IA      50622
PROFESSIONAL RECOVERY CONSULTANTS, INC       2700 MERIDIAN PARKWAY                    SUITE 200                                                          DURHAM                NC      27713
PROFESSIONAL REMODEL &                       DWIGHT ANDREWS                           4 SOUTH FLAMING                                                    LA MARQUE             TX      77568
PROFESSIONAL RESTORATION                     4965 COX RD                                                                                                 GLEN ALLEN            VA      23060
PROFESSIONAL RESTORATION                     SERVICES INC                             2003 SCHIEFFELIN RD                                                APEX                  NC      27502
PROFESSIONAL ROOFING                         CONTRA                                   45 DEARBORN ST                                                     SALEM                 MA      01970




                                                                                                                 Page 711 of 998
                                      19-10412-jlg                Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        715 of 1004
Creditor Name                             Address1                                    Address2                                     Address3                     City               State   Zip          Country
PROFESSIONAL ROOFING CON                  3046 SE DOMINICA TER                                                                                                  STUART             FL      34997
PROFFER, ROBYN                            ADDRESS ON FILE
PROFICIENT CABINETS INC                   1024 NE 43ST                                                                                                          OAKLAND PARK       FL      33334
PROFICIENT PUBLIC ADJUS                   535 NW TWYLITE TERRACE                                                                                                PORT SAINT LUCIE   FL      34983
PROFIRE LLC                               4 SOUTH TENNESSEE ST A                                                                                                CARTERSVILLE       GA      30120
PROF'L CARPET SYSTEMS &                   PROF'L RESTORATION SYSTEMS                  BLOXUM ENTERPRISES LLC                       12 NEW HAVEN AVE             DERBY              CT      06418
PROFLORIDIAN CLAIMS                       5325 SW 133 AVE                                                                                                       MIRAMAR            FL      33027
PROFOUND LOGIC SOFTWARE INC               PO BOX 78000                                                                                                          DETROIT            MI      48278‐1807
PROGESSIVE SE INS                         P O BOX 6949                                                                                                          CLEVELAND          OH      44101
PROGRESS SOFTWARE CORP                    ATTN: GENERAL COUNSEL                       P.O. BOX 84‐5828                                                          BOSTON             MA      02284‐5828
PROGRESS SOFTWARE CORP                    PO BOX 84‐5828                                                                                                        BOSTON             MA      02284‐5828
PROGRESSIVE APPRAISAL INC                 5055 HIGHWAY N 214                                                                                                    SAINT CHARLES      MO      63304
PROGRESSIVE CLEANING SERVICE              107 CR 33                                                                                                             HEIDELBERG         MS      39439
PROGRESSIVE CLOSING  ESCROW COMPANY       515 ROCKAWAY AVE                                                                                                      VALLEY STREAM      NY      11581
PROGRESSIVE CLOSING & ESCROW, LLC         515 ROCKAWAY AVENUE                                                                                                   VALLEY STREAM      NY      11581
PROGRESSIVE HOME ADVANTAGE                P. O.BOX 5300                                                                                                         BINGHAMPTON        NY      13902‐9953
PROGRESSIVE INS                           6300 WILSON MILLS RD PS                                                                                               MAYFIELD           OH      44143
PROGRESSIVE INS COMPANY                   PO BOX 5080                                                                                                           PAGO PAGO          AS      96799
PROGRESSIVE INSURANCE                     P O BOX 9001057                                                                                                       LOUISVILLE         KY      40290
PROGRESSIVE INSURANCE CO                  DEPT 0561                                                                                                             CAROL STREAM       IL      60132
PROGRESSIVE WASTE SOLUTIONS OF FL. INC.   2301 EAGLE PARKWAY                          SUITE 200                                                                 FT. WORTH          TX      76177
PROGUARD RESTORATION INC                  1220 CENTRAL PARK DR                                                                                                  SANFORD            FL      32771
PROJECT X RESTORATION                     7205 GILPIN WAY 160                                                                                                   DENVER             CO      80229
PROJETTE                                  40 NORTH HIGH                                                                                                         NEWVILLE           PA      17241
PROJETTE                                  JESSE KLINGER                               40 NORTH HIGH                                                             NEWVILLE           PA      17241
PRO‐KLEAN CLEANING & RES                  PO BOX 920                                                                                                            NORTH HAVEN        CT      06473
PROKOP, JACOB                             ADDRESS ON FILE
PROLUX CONTRACTORS                        854 DECKER LN                                                                                                         WARMINSTER         PA      18974
PROMAIN                                   CALEB J AKERS                               417 N CHERRY ST                                                           PAULS VALLEY       OK      73075
PROMENADE NORTH CONDO                     PO BOX 5640                                                                                                           KENT               WA      98064
PROMINENT HOMES INC                       1144 MOSELEY AVE                                                                                                      IRMO               SC      29063
PROMISE PEST CONTROL LLC                  1145 SHALLCROSS LAKE RD.                                                                                              MIDDLETOWN         DE      19709
PROMPT APPRAISAL                          PO BOX 355                                                                                                            ANCHORVILLE        MI      48004
PROMPT WATER RESTORATION, INC.            P.O. BOX 566224                                                                                                       MIAMI              FL      33256‐6224
PRONTO INSURANCE                          PO BOX 3267                                                                                                           BROWNSVILLE        TX      78523
PROP & TRANSPORTATION IN                  7735 NW 146 ST 100                                                                                                    MIAMI LAKESN       FL      33016
PROPEL FINANCIAL SERVICES                 P. O. BOX 100350                                                                                                      SAN ANTONIO        TX      78201
PROPEL FINANCIAL SERVICES LLC             7990 IH‐10 W STE 200                                                                                                  SAN ANTONIO        TX      78230
PROPEL INS                                1201 PACIFIC AVE 1000                                                                                                 TACOMA             WA      98402
PROPEL INSURANCE                          925 4TH AVE 3200                                                                                                      SEATTLE            WA      98104
PROPEL INSURANCE                          PO BOX 9                                                                                                              LONGVIEW           WA      98632
PROPER INS                                14 W PATRICK ST 201                                                                                                   FREDERICK          MD      21701
PROPER INS SRVCS LLC                      P O BOX 717                                                                                                           LOVETTSVILLE       VA      20180
PROPER RESULTS, LLC                       ATTN: DANIELLE THERRIEN                     72 HUTCHINSON RD                                                          SUTTON             MA      01590
PROPERTIES NW OF GIG HARBOR, LTD          P.O. BOX 188                                                                                                          GIG HARBOR         WA      98335‐0188
PROPERTY & CASUALTY INS                   HARTFORD PLAZA                                                                                                        HARTFORD           CT      06115
PROPERTY ADJUSTMENT AND                   APPRAISAL GROUP  STE 205                    5 NESHAMINY INTERPLEX                                                     TREVOSE            PA      19053
PROPERTY CLAIM                            SPECIALIST                                  PO BOX 60008                                                              PASADENA           CA      91116
PROPERTY CLAIM SOLUTIONS                  AND G & D CUNNINGHAM                        2700 BRASELTON H 10‐269                                                   DACULA             GA      30019
PROPERTY CONCEPTS INC                     5622 CALIFORNIA AVE SW                                                                                                SEATLLE            WA      98136
PROPERTY DAMAGE EXPERTS                   AND KELLY REED                              399 STONEHURST PKWY                                                       ST AUGUSTINE       FL      32092
PROPERTY DAMAGE SPECIALISTS INC.          NAZARETH ABOVIAN                            13136 SATICOY ST UNIT P                                                   NORTH HOLLYWOOD    CA      91605
PROPERTY DEBT RESEARCH                    6320 TECHSTER BLVD 1                                                                                                  FORT MYERS         FL      33966
PROPERTY DEVELOPMENT & CONSTR. SERVICES   107‐39 107TH STREET                                                                                                   OZONE PARK         NY      11417
PROPERTY ENTERPRISES                      KENT MCKEE                                  PREMIER PROPERTY ENTERPRISES, INC.           1825 E OAK ST. SUITE 120     CONWAY             AR      72032
PROPERTY FIRST REALTY GROUP, LLC          37283 SWAMP RD                              SUITE 1302                                                                PRAIRIEVILLE       LA      70769
PROPERTY INTERESTS, LLC                   PO BOX 3596                                                                                                           SHERMAN            TX      75091
PROPERTY KEEPERS MANAGEMENT LLC           1350 NE 56TH STREET SUITE 180                                                                                         FORT LAUDERDALE    FL      33334
PROPERTY LOSS MANAGEMENT                  LLC                                         2040 N MAIN ST                                                            WEST BEND          WI      53090
PROPERTY MAINTENANCE                      3671 WHITE HALL LANE                                                                                                  PHILADELPHIA       PA      19114
PROPERTY MANAGEMENT AND MAINTENANCE LLC   53 KENTUCKY AVE                                                                                                       PATERSON           NJ      07503
PROPERTY MANAGEMENT INC                   1300 MARKET ST                              SUITE 201                                                                 LEMOYNE            PA      17043
PROPERTY MANAGEMENT PEOPLE, LLC           92 THOMAS JOHNSON DR 170                                                                                              FREDERICK          MD      21702
PROPERTY MANAGEMENT RESOURCES             4000 S 57TH AVENUE, STE 101                                                                                           LAKE WORTH         FL      33463
PROPERTY MARKETERS, LLC                   3880 S WASHINGTON AVE 238                                                                                             TITUSVILLE         FL      32780
PROPERTY MASTERS INC                      11281 RICHMOND AVE J‐110                                                                                              HOUSTON            TX      77082
PROPERTY MASTERS, INC.                    200 N COBB PARKWAY BLDG. 300, STE. 316                                                                                MARIETTA           GA      30062
PROPERTY OWNERS ASSOCIATION               CHESAPEAKE RANCH ESTATES, INC               395 CLUBHOUSE DRIVE                                                       LUSBY              MD      20657
PROPERTY OWNERS ASSOCIATION               OF BEAR CREEK, INC.                         ANDY MCDONALD                                P.O. BOX 355                 GOLDENROD          FL      32733‐0355
PROPERTY OWNERS ASSOCIATION OF            GOLDEN BEACH, INC.                          622 GOLDEN BEACH DRIVE                                                    BUCHANAN DAM       TX      78609




                                                                                                                 Page 712 of 998
                                      19-10412-jlg              Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         716 of 1004
Creditor Name                             Address1                                     Address2                                      Address3                             City               State   Zip        Country
PROPERTY OWNERS ASSOCIATION OF            HILLTOP LAKES, INC.                          PO BOX 1242                                                                        HILLTOP LAKES      TX      77871
PROPERTY OWNERS ASSOCIATION OF            NORTHHAMPTON, INC.                           8200 PERRIN BEITEL, #128                                                           SAN ANTONIO        TX      78218
PROPERTY OWNERS OF SHENANDOAH FARMS INC   6401 HOWELLSVILLE ROAD                                                                                                          FRONT ROYAL        VA      22630
PROPERTY PROFESSIONALS                    4760 W DEWEY DR 133                                                                                                             LAS VEGAS          NV      89118
PROPERTY PROFESSIONALS OF AMERICA I       1174 OLD INDUSTRIAL RD                                                                                                          MCCOMB             MS      39648
PROPERTY REGISTRATION                     DIRECTOR OF FINANCE                          417 EAST FAYETTE STREET                       SUITE 100                            BALTIMORE          MD      21202
PROPERTY RENOVATIONS & CONSTR., LLC       2500 S. HARBOR CITY BLVD                                                                                                        MELBOURNE          FL      32901
PROPERTY RESTORATION SOL                  3465 HOOFBEAT RD                                                                                                                PEYTON             CO      80831
PROPERTY SERVICE GROUP                    156 EATON ROAD STE C                                                                                                            CHICO              CA      95973
PROPERTY SERVICES MANAGEMENT              917 PRINCESS ANNE DRIVE                                                                                                         SAN JOSE           CA      95128
PROPERTY SOLUTIONS &                      VALUATION SERVICES LLC                       5224 W SR 46 #322                                                                  SANFORD            FL      32771‐9230
PROPERTY SPECIALISTS, INC.                5999 SOUTH NEW WILKE ROAD                    SUITE 108                                                                          ROLLING MEADOWS    IL      60008
PROPERTY VALUATION GROUP, LLC             325 E. 6TH STREET                            3                                                                                  ROYAL OAK          MI      48067
PROPERTY VALUATION GROUP, LLC             600 E. 11 MILE ROAD                                                                                                             ROYAL OAK          MI      48067
PROPERTY WORKS CONNECTICUT LLC            137 MAIN ST                                                                                                                     WETHERSFIELD       CT      06109
PROPERTY WORKS CT                         530 SILAS DEANE HIGHWAY                      SUITE 220                                                                          WETHERSFIELD       CT      06109
PROPERTYRADAR                             ATTN: GENERAL COUNSEL                        12242 BUSINESS PARK DRIVE 20                                                       TRUCKEE            CA      96161
PROPERTYRADAR INC                         PO BOX 837                                                                                                                      TRUCKEE            CA      96160
PROPHET, DEMARCUS                         ADDRESS ON FILE
PROPHETSTOWN FARMERS MTL                  406 WASHINGTON ST                                                                                                               PHROPHETSTOWN      IL      61277
PROPHETSTOWN FARMERS MUT                  P O BOX 95                                                                                                                      PROPHETSTOWN       IL      61277
PROPST, BRITTNEY                          ADDRESS ON FILE
PRORESTORE DKI                            3505 SE CROSSROADS DRIVE                                                                                                        GRIMES             IA      50111
PRO‐ROOFING SYSTEMS LLC                   18520 NW 67TH AVE 138                                                                                                           MIAMI              FL      33015
PROSENSE ROOFING INC                      322 BOSTON POST RD                                                                                                              SUDBURY            MA      01776
PROSHOT CONSTRUCTION                      2071 HILLSHIRE CIR STE 2                                                                                                        MEMPHIS            TN      38133
PRO‐SOURCE CONST. INC.                    2409 SEMINOLE CIRCLE                                                                                                            ALTUS              OK      73521
PROSPECT BORO                             PROSPECT BORO ‐ TAX COLL                     BOX 486 ‐ 387 MAIN ST                                                              PROSPECT           PA      16052
PROSPECT BUILDERS INC                     147 SHAKER RD                                                                                                                   EAST LONGMEADOW    MA      01028
PROSPECT CITY ‐ JEFFERSO                  CITY OF PROSPECT ‐ CLERK                     PO BOX 1                                                                           PROSPECT           KY      40059
PROSPECT PARK BORO                        PROSPECT PARK BORO ‐ COL                     106 BROWN AVENUE                                                                   PROSPECT PARK      NJ      07508
PROSPECT PARK BORO                        PROSPECT PARK BORO ‐ COL                     940 12TH AVE.                                                                      PROSPECT PARK      PA      19076
PROSPECT POINT BEACH CLUB, INC            PO BOX 21                                                                                                                       OLALLA             WA      98359
PROSPECT TOWN                             PROSPECT TOWN  ‐ TAX COL                     36 CENTER STREET TOWN HA                                                           PROSPECT           CT      06712
PROSPECT TOWN                             PROSPECT TOWN ‐ TAX COLL                     958 BANGOR ROAD                                                                    PROSPECT           ME      04981
PROSPER INSURANCE GROUP                   1 COLUMBUS CENTER 500                                                                                                           VIRGINIA BEACH     VA      23462
PROSTAR BUILDERS INC                      21815 KATY FRWY SUITE C‐103                                                                                                     HOUSTON            TX      77450
PROSTART CONSTRUCTION, INC                RAUL MARTINEZ                                9815 SW 114 STREET                                                                 MIAMI              FL      33176
PROSTONE KITCHEN & BATH                   NC STONE INC                                 NC STONE INC                                  312 DOUGHERTY STREET                 GREENSBORO         NC      27406
PROTECH CONSTRUCTION                      2651 SATURN ST                                                                                                                  BREA               CA      92821
PROTECH CONSTRUCTION AND 1‐800 BOARDUP    PAGLIA & ASSOCIATES CONSTRUCTION INC.        2790 E. REGAL PARK DRIVE                                                           ANAHEIM            CA      92806
PROTECH CONSTRUCTION LLC                  2452 SAND RUN PKWY                                                                                                              FAIRLAWN           OH      44333
PROTECH ELECTRIC LLC                      FAZARD MOHAMMED                              17 OLD TIMBER ROAD                                                                 MOUNT POCONO       PA      18344
PRO‐TECH EXT & FRANK &                    LISA CARTWRIGHT                              5840 W BROADWAY                                                                    CRYSTAL            MN      55428
PRO‐TECH EXTERIORS LLC                    5840 W BROADWAY                                                                                                                 CRYSTAL            MN      55428
PROTECH RESTORATION INC                   1355 GENEVA AV N 210                                                                                                            OAKDALE            MN      55128
PRO‐TECH ROOFING CONTRAC                  8841 SW 172 AVE APT 437                                                                                                         MIAMI              FL      33196
PROTECH ROOFING SERVICES                  4909 SUMMIT VIEW DR                                                                                                             BROOKSVILLE        FL      34601
PRO‐TECK SERVICES                         SUITE 305                                    307 WAVERLY OAKS RD                                                                WALTHAM            MA      02452
PRO‐TECK SERVICES LTD                     307 WAVERLEY OAKS RD  SUITE 305                                                                                                 WALTHAM            MA      02452
PRO‐TECK SERVICES, LTD.                   ATTN: THOMAS OGRADY, PRESIDENT               411 WAVERLY OAKS RD., SUITE 321                                                    WALTHAM            MA      02452
PROTECTION MUT INS                        101 S QUEEN ST                                                                                                                  LITTLESTOWN        PA      17340
PROTECTORS INS & FIN SVC                  4615 SOUTHWEST FWY 805                                                                                                          HOUSTON            TX      77027
PROTEGE INS BROKERS INC                   1094 CUDALHY PL STE 324                                                                                                         SAN DIEGO          CA      92110
PROTERA INC.                              8909 COMPLEX DRIVE, SUITE A                                                                                                     SAN DIEGO          CA      92123
PROTIME CONSTRUCTION                      ALBERT M CARPENTER                           3254 STONEBERRY LN                                                                 CORONA             CA      92882
PROTIVITI INC                             12269 COLLECTIONS CENTER DR                                                                                                     CHICAGO            IL      60693
PROTIVITI INC.                            ATTN: LEGAL DEPARTMENT                       555 MARKET STREET                             SUITE 1800                           SAN FRANCISCO      CA      94105
PROTIVITI, INC.                           ATTN: GENERAL COUNSEL                        4221 W BOY SCOUT BLVD                         SUITE 450                            TAMPA              FL      33607
PROTIVITI, INC.                           ATTN: WILLIAM THOMAS, MANAGING DIRECTOR      4221 W BOY SCOUT BLVD                         SUITE 450                            TAMPA              FL      33607
PROTOCOL CONTRACTING INC.                 JON MATHERS                                  5514 WESTCLIFF COURT                                                               BURKE              VA      22015
PROUD AMERICAN ROOFING                    JAMES ARTRIP                                 409 NEATHERY ST                                                                    FARMERSVILLE       TX      75442
PROULX BLDG & REMOD LLC                   132B WEST MAIN ST                                                                                                               STAFFORD SPRINGS   CT      06076
PROUTT, SEBRA                             ADDRESS ON FILE
PROVENTURE CONSULTING INC                 1922‐B RUHLAND AVENUE                                                                                                           REDONDO BEACH      CA      90278
PROVENTURE CONSULTING, INC.               ATTN: GENERAL COUNSEL                        1992‐B RUTHLAND AVE.                                                               REDONDO BEACH      CA      90278
PROVENTURE CONSULTING, INC.               ATTN: PATRICK GONZALEZ                       1922‐B RUHLAND AVENUE                                                              REDONDO BEACH      CA      90278
PROVIDENCE CITY                           CITY OF PROVIDENCE ‐ CLE                     PO BOX 128                                                                         PROVIDENCE         KY      42450
PROVIDENCE CITY                           PROVIDENCE CITY‐TAX COLL                     25 DORRANCE STREET ROOM                                                            PROVIDENCE         RI      02903
PROVIDENCE CITY COLLECTOR                 DEPARTMENT OF INSPECTION AND STANDARDS       ATTENTION: KEVIN MAHONEY,                     444 WESTMINSTER STREET 1ST FLOOR     PROVIDENCE         RI      02903




                                                                                                                   Page 713 of 998
                                          19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          717 of 1004
Creditor Name                                Address1                                   Address2                                    Address3                                  City            State   Zip          Country
PROVIDENCE FORGE ASSOCIATION                 217 PROVIDENCE FORGE                                                                                                             ROYERSFORD      PA      19468
PROVIDENCE MUT FIRE INS                      P O BOX 6066                                                                                                                     PROVIDENCE      RI      02940
PROVIDENCE MUT INS                           340 EAST AVE                                                                                                                     WARWICK         RI      02886
PROVIDENCE PAINTING & REMODELING             ADAM K MITCHELL                            513 ELLIS ST                                                                          BRUNSWICK       GA      31520
PROVIDENCE TOWN                              PROVIDENCE TOWN‐TAX COLL                   7187 BARKERSVILLE RD                                                                  MIDDLE GROVE    NY      12850
PROVIDENCE TOWNSHIP                          LANCASTER COUNTY ‐ TREAS                   150 N QUEEN ST. STE 122                                                               LANCASTER       PA      17603
PROVIDENCE WATER                             552 ACADEMY AVENUE                                                                                                               PROVIDENCE      RI      02908
PROVIDENT APPRAISALS, LLC                    3010 CROSBY ROAD                           SUITE 224                                                                             CHARLOTTE       NC      28211
PROVIDENT LAW                                14646 N KIERLAND BLVD 260                                                                                                        SCOTTSDALE      AZ      85254
PROVIDER CONSTRUCTION INC.                   PROUDER CONSTRUCTION INC                   719 LANDA ST.                                                                         NEW BRAUNFELS   TX      78130
PROVINCES UTILITIES INC.                     2335 SANDERS RD.                                                                                                                 NORTHBROOK      IL      60062
PROVINCETOWN TOWN                            PROVINCETN TN ‐ COLLECTO                   260 COMMERCIAL STREET                                                                 PROVINCETOWN    MA      02657
PROVOST, CP                                  ADDRESS ON FILE
PROVOST, KIMBERLY                            ADDRESS ON FILE
PROWERS COUNTY                               PROWERS COUNTY‐TREASURER                   301 S MAIN ST. STE 200                                                                LAMAR           CO      81052
PROWEST LLC                                  724 W UNIBERSITY DR 104                                                                                                          MESA            AZ      85201
PROYECTO Y DESARROLLO EIM                    ISARAS MARTINEZ VELEZ                      PO BOX 8449                                                                           PONCE           PR      00732
PRS ASSOCIATES                               ATTN: BARBARA THOUVENELL                   10450 S. WESTERN AVE.                                                                 CHICAGO         IL      60643
PRS ASSOCIATES, INC.                         10450 S. WESTERN                                                                                                                 CHICAGO         IL      60643
PRS CONSTRUCTION                             8424 FAIRGREEN AVE                                                                                                               WAXHAW          NC      28173
PRUCO LIFE INSURANCE COMPANY                 ATTN CMG SOUTH SUBSIDARY SUP               100 MULBERRY STREET                         10TH FLOOR GATEWAY CENTER 2               NEWARK          NJ      07102
PRUDEN RESTORATION &                         MEGAN & MATTHEW AUSBROOK                   128 WEST EMMA AVENUE                                                                  SPRINGDALE      AR      72764
PRUDEN RESTORATION LLC                       128 WEST EMMA AVE                                                                                                                SPRINGDALE      AR      72764
PRUDENTIAL INSURANCE                         P O  BOX 856139                                                                                                                  LOUISVILLE      KY      40285
PRUDENTIAL ONE REALTY                        202 LINCOLNWAY EAST                        SUITE 100                                                                             MISHAWAKA       IN      46544
PRUITT KEENER INS                            8832‐203 BLAKENEY PROFF                                                                                                          CHARLOTTE       NC      28277
PRUITT, ANDREA                               ADDRESS ON FILE
PRUNTY, RHONIQUE                             ADDRESS ON FILE
PRUSIEWICZ, RANDY                            ADDRESS ON FILE
PRUTER, LAURIE                               ADDRESS ON FILE
PRYDE CONSTRUCTION, LLC                      SUSAN R MINCK                              SUSAN R MINCK                               536 E. WASHINGTON                         STEPHENVILLE    TX      76401
PRYOR CASHMAN                                TIMES SQUARE TOWER                                                                                                               NEW YORK        NY      10036
PRYOR CASHMAN LLP                            7 TIMES SQUARE                                                                                                                   NEW YORK        NY      10036‐6569
PRZADA, ALEXANDER                            ADDRESS ON FILE
PS RESTORATION                               SYSTEM LLC                                 7 KIM LN                                                                              HACKETTSTOWN    NJ      07840
PSE&G CO                                     P. O. BOX 14444                                                                                                                  NEW BRUNSWICK   NJ      08906‐4444
PSEG LONG ISLAND                             P.O.BOX 9050                                                                                                                     HICKSVILLE      NY      11802‐9050
PSEG LONG ISLAND LLC                         PO BOX 9050                                                                                                                      HICKSVILLE      NY      11802‐9050
PSEGLI                                       PO BOX 888                                                                                                                       HICKSVILLE      NY      11802‐0888
PSWID                                        P. O. BOX 134                                                                                                                    PINE            AZ      85544
PTACEK, RICHARD                              ADDRESS ON FILE
PTARMIGAN MASTER ASSOCIATION                 300 E BOARDWALK DRIVE                      6B                                                                                    FORT COLLINS    CO      80525
PTC INC                                      PO BOX 945722                                                                                                                    ATLANTA         GA      30394‐5722
PTI HARDWOODS                                PTI LLC                                    P O BOX 865011                                                                        PLANO           TX      75086‐5011
PTL INS                                      7201 CORAL WAY                                                                                                                   MIAMI           FL      33155
PU PRESERVATION/RENOVATION, LLC, ET AL.      ELIO C. MORGAN                             LAW OFFICE OF ELIO CC MORGAN                1000 LAFAYETTE BOULEVARD, 11`X' FLOOR     BRIDGEPORT      CT      06604
PUBLIC ADJUSTERS ADV &                       SADY WAGNER                                770 PONCE DE LEON BLVD                                                                CORAL GABLES    FL      33134
PUBLIC SERVICE COMPANY OF COLORADO           XCEL ENERGY                                1800 LARIMER STREET                                                                   DENVER          CO      80202
PUBLIC SERVICE COMPANY OF OKLAHOMA           PO BOX 371496                                                                                                                    PITTSBURGH      PA      15250
PUBLIC SERVICE ELECTRIC & GAS COMPA          PO BOX 14444                                                                                                                     NEW BRUNSWICK   NJ      08906‐4444
PUBLIC SERVICE INS CO                        14763 COLLECTIONS CENTER                                                                                                         CHICAGO         IL      60693
PUBLIC SERVICE MUTUAL                        ONE PARK AVENUE                                                                                                                  NEW YORK        NY      10016
PUBLIC SERVICE UTILITY CORPORATION           2661 RIVA RD SUITE 220                                                                                                           ANNAPOLIS       MD      21401
PUBLIC SERVICE UTILITY CORPORATION           PO BOX 1475                                                                                                                      SEVERNA PARK    MD      21146
PUBLIC UTILITY COMMISSION OF TEXAS           CENTRAL RECORDS                            1701 N. CONGRESS AVENUE                                                               AUSTIN          TX      78711
PUBLIC WATER SUPPLY                          DIST #1 OF KNOX CNTY.                      P. O. BOX 138                                                                         KNOX CITY       MO      63446
PUBLIC WATER SUPPLY                          DIST. #1 OF PIKE CNTY.                     1106 W ADAMS                                                                          BOWLING GREEN   MO      63334
PUBLIC WATER SUPPLY DISTRICT 5               13261 STATE ROAD CC.                                                                                                             DESOTO          MO      63020
PUBLIC WORK AND WASTE MANAGEMENT             2525 NORTHWEST 62ND STREET, 5TH FLOOR                                                                                            MIAMI           FL      33147
PUBLICS ADJUSTER LLC                         2935 DIXWELL AVE                                                                                                                 HAMDEN          CT      06518
PUCCIO APPRAISAL INC                         PO BOX 895                                                                                                                       JESUP           GA      31598
PUCKETT, SCHEETZ & HOGAN                     INSURANCE AGENCY                           PO BOX 1389                                                                           MYRTLE BEACH    SC      29578
PUCKETT, SCHEETZ & HOGAN                     P O  BOX 1389                                                                                                                    MYRTLE BEACH    SC      29578
PUCKETT, TRINITY                             ADDRESS ON FILE
PUD NO 1 OF STEVENS CNTY.                    P. O. BOX 592                                                                                                                    LOON LAKE       WA      99148
PUD NO. 1 OF JEFFERSON CNTY.                 310 FOUR CORNERS RD                                                                                                              PORT TOWNSEND   WA      98368
PUEBLO COUNTY TREASURER                      215 W 10TH ST  RM 110                                                                                                            PUEBLO          CO      81003
PUEBLO DEL SOL HOA INC                       2026 SW 1 STREET SUITE #6                                                                                                        MIAMI           FL      33135
PUEBLO WEST METROPOLITAN DISTRICT            PO BOX 7005                                                                                                                      PUEBLO WEST     CO      81007‐0005
PUENTE, PHEOBEE                              ADDRESS ON FILE




                                                                                                                  Page 714 of 998
                                  19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                               DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                  Pg CREDITOR MATRIX
                                                                                         718 of 1004
Creditor Name                        Address1                          Address2                                     Address3     City             State   Zip        Country
PUENTES INSURANCE AGENCY             1445 NORTH LOOP W.                SUITE 222                                                 HOUSTON          TX      77008
PUERTO RICO                          GENERAL CONTACT                   PO BOX 11855                                              SAN JUAN         PR      00910‐3855
PUERTO RICO                          IRIS JIMENEZ BAEZ                 PO BOX 11855                                              SAN JUAN         PR      00910‐3855
PUERTO RICO (C.R.I.M.)               TREASURY DEPARTMENT               PO BOX 195387                                             SAN JUAN PR      FL      919
PUERTO RICO SECRETARY                OF THE TREASURY                   1492 PONCE DE LEON AVE                                    SAN JUAN         PR      00907
PUERTO RICO SECRETARY OF STATE       CALLE SAN JOSE                                                                              SAN JUAN         PR      00901
PUGET SOUND ENERGY                   CUSTOMER PMT PROC   BOT‐01H       P.O. BOX 91269                                            BELLEVUE         WA      98009‐9269
PUGET SOUND SURVEYING INC            P O BOX 7470                                                                                TACOMA           WA      98417
PUGH INSURANCE AGENCY                921 E MAIN STREET                                                                           LEAGUE CITY      TX      77573
PUGLIESE, JENNIFER                   ADDRESS ON FILE
PUGSLEY, COLIN                       ADDRESS ON FILE
PUIDA, LESLIE                        ADDRESS ON FILE
PULASKI & GILES MTL INS              110 RIVERSIDE DRIVE                                                                         RICH CREEK       VA      24147
PULASKI & GILES MUT INS              P O BOX 308                                                                                 RICH CREEK       VA      24147
PULASKI CEN SCH (COMBINE             PULASKI CEN SCH‐TAX COLL          2 HINMANRD                                                PULASKI          NY      13142
PULASKI CITY                         PULASKI CITY‐TAX COLLECT          203 S 1ST ST                                              PULASKI          TN      38478
PULASKI COUNTY                       PULASKI CO‐TAX COMMISSIO          PO BOX 448                                                HAWKINSVILLE     GA      31036
PULASKI COUNTY                       PULASKI COUNTY ‐ COLLECT          301 HISTORIC RTE 66E, ST                                  WAYNESVILLE      MO      65583
PULASKI COUNTY                       PULASKI COUNTY ‐ SHERIFF          100 N MAIN ST                                             SOMERSET         KY      42501
PULASKI COUNTY                       PULASKI COUNTY ‐ TAX COL          201 SOUTH BROADWAY ROOM                                   LITTLE ROCK      AR      72201
PULASKI COUNTY                       PULASKI COUNTY ‐ TREASUR          112 E. MAIN ST, ROOM 240                                  WINAMAC          IN      46996
PULASKI COUNTY                       PULASKI COUNTY ‐ TREASUR          52 W MAIN STREET ‐ SUITE                                  PULASKI          VA      24301
PULASKI COUNTY                       PULASKI COUNTY ‐ TREASUR          PO BOX 108                                                MOUND CITY       IL      62963
PULASKI COUNTY CIRCUIT CLERK         401 W MARKHAM ST STE 100                                                                    LITTLE ROCK      AR      72201
PULASKI COUNTY CLERK                 500 ILLINOIS AVE                                                                            MOUND CITY       IL      62963
PULASKI COUNTY CLERK                 P.O. BOX 739                                                                                SOMERSET         KY      42502‐0739
PULASKI COUNTY TAX COMMISSIONER      PO BOX 448                                                                                  HAWKINSVILLE     GA      31036
PULASKI COUNTY TREASURER             201 S BROADWAY, STE 150                                                                     LITTLE ROCK      AR      72201
PULASKI TOWN                         PULASKI TOWN ‐ TREASURER          P O BOX 660                                               PULASKI          VA      24301
PULASKI TOWNSHIP                     12363 FOLKS RD                                                                              HANOVER          MI      49241
PULASKI TOWNSHIP                     PULASKI TOWNSHIP ‐ TREAS          12363 FOLKS RD                                            HANOVER          MI      49241
PULASKI TOWNSHIP                     PULASKI TWP ‐ TAX COLLEC          1172 STATE RTE 208                                        PULASKI          PA      16143
PULASKI VILLAGE                      BROWN COUNTY ‐ TREASURER          PO BOX 23600/305 EAST WA                                  GREEN BAY        WI      54305
PULASKI VILLAGE                      PULASKI VILLAGE ‐ CLERK           4917 JEFFERSON STREET                                     PULASKI          NY      13142
PULASKI VILLAGE                      PULASKI VLG TREASURER             P.O. BOX 320                                              PULASKI          WI      54162
PULIDO CLEAN & RESTOR                INC                               26063 JEFFERSON AV                                        MURRIETA         CA      92562
PULITO, JOHN                         ADDRESS ON FILE
PULLAN, MARIE                        ADDRESS ON FILE
PULLANO PUBLIC ADJUSTERS             3618 WEST SHORE RD                                                                          WARWICK          RI      02886
PULLMAN & COMLEY, LLC                850 MAIN STREET                                                                             BRIDGEPORT       CT      06604
PULSE ENTERTAINMENT                  10 CHEROKEE DRIVE                                                                           RICHBORO         PA      18954
PUMA CONSTRUCTION                    CHRIS ADAMS                       7579 JOAN MARIE DR                                        DENHAM SPRINGS   LA      70706
PUNUM RFG OF HOUSTON INC             8815 EMMOTT RD 300                                                                          HOUSTON          TX      77040
PUNUM ROOFING OF HOUSTON, INC        8815 EMMOTT 300                                                                             HOUSTON          TX      77040
PUNXSUTAWNEY BORO                    SUSAN MITCHELL ‐ TAX COL          301 EAST MAHONING ST, ST                                  PUNXSUTAWNEY     PA      15767
PUNXSUTAWNEY SCHOOL DIST             MICHELLE PEACE ‐ TAX COL          17695 ROUTE 36                                            PUNXSUTAWNEY     PA      15767
PUNXSUTAWNEY SCHOOL DIST             PUNXSUTAWNEY AREA SD ‐ T          1491 SAINT JACOBS CHURCH                                  PUNXSUTAWNEY     PA      15767
PUNXSUTAWNEY SCHOOL DIST             PUNXSUTAWNEY SD ‐ COLLEC          5186 BIG RUN PRESCOTTVIL                                  REYNOLDSVILLE    PA      15851
PUNXSUTAWNEY SCHOOL DIST             PUNXSUTAWNEY SD ‐ COLLEC          715 BURKETT HOLLOW RD                                     PUNXSUTAWNEY     PA      15767
PUNXSUTAWNEY SCHOOL DIST             PUNXSUTAWNEY SD ‐ COLLEC          93 HIMES RD                                               RINGGOLD         PA      15770
PUNXSUTAWNEY SCHOOL DIST             PUNXSUTAWNEY SD ‐ COLLEC          PO BOX 117                                                WALSTON          PA      15781
PUNXSUTAWNEY SCHOOL DIST             SUSAN MCCLAFFERTY‐TX COL          101 WATER ST/POB 44                                       BIG RUN          PA      15715
PUNXSUTAWNEY SCHOOL DIST             SUSAN MITCHELL ‐ TAX COL          301 EAST MAHONING ST, ST                                  PUNXSUTAWNEY     PA      15767
PUNXSUTAWNEY SD                      BANKS TWP                         456 HEMLOCK LAKE RD                                       ROSSITER         PA      15772
PUNXSUTAWNEY SD                      KAREN J BLOSE ‐ TAX COLL          1223 JUNEAU RD                                            PUNXSUTAWNEY     PA      15767
PUPKIN INS                           1852 FLATBRUSH AVE                                                                          BROOKLYN         NY      11210
PURCELLVILLE TOWN                    PURCELLVILLE TOWN ‐ TREA          221 S. NURSERY AVENUE                                     PURCELLVILLE     VA      20132
PURCHASE LINE S.D./BELL              PURCHASE LINE AREA SD ‐           33 WILDERNESS LANE                                        MAHAFFEY         PA      15757
PURCHASE LINE S.D./MAHAF             MARY ANN BELL ‐ TAX COLL          52 BELL ST.                                               MAHAFFEY         PA      15757
PURCHASE LINE SD                     GREEN TWP                         770 HILL RD                                               COMMODORE        PA      15729
PURCHASE POWER                       PO BOX 371874                                                                               PITTSBURGH       PA      15250‐7874
PURCHASE REALTY GROUP INC.           3908 HINKLEVILLE ROAD                                                                       PADUCAH          KY      42001
PURCHIO, JOHN                        ADDRESS ON FILE
PURDON APPRAISALS                    459 HARDWOOD ROAD                                                                           HARWOOD          MD      20776
PURE                                 P.O. BOX 95000‐2655                                                                         PHILADELPHIA     PA      19195
PURECISION INC.                      628 WOODLAND FOREST COURT                                                                   WILMINGTON       NC      28403
PUREFOY, NAVARRO                     ADDRESS ON FILE
PURESTONE LOAN SERVICES LLC          4869 BROWNSBORO CTR STE 203                                                                 LOUISVILLE       KY      40207‐2382
PURESTONE LOAN SERVICES, LLC         9462 BROWNSBORO ROAD              257                                                       LOUISVILLE       KY      40241
PURIFOY AND CO                       4 S 9TH ST                                                                                  TEMPLE           TX      76501




                                                                                                  Page 715 of 998
                                        19-10412-jlg            Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    719 of 1004
Creditor Name                              Address1                               Address2                                       Address3                             City                  State   Zip          Country
PURKETT, ARNETTA                           ADDRESS ON FILE
PUROCLEAN DISASTER SERVS                   3728 RUCKER AV                                                                                                             EVERETT               WA      98201
PUROCLEAN PROFESSIONAL RESTORATION         2110 VICTOR PLACE                                                                                                          COLORADO SPRINGS      CO      80915
PUROCLEAN PROP RESTOR                      908 AUDELIA RD 200 167                                                                                                     RICHARDSON            TX      75081
PUROCLEAN PROPERTY PARAMEDICS              PROPERTY PARAMEDICS, INC.              4305 FAIRWAY DR.                                                                    AMARILLO              TX      79124
PUROCLEAN RESTORATION SERVICES             IONA INC.                              4720 BOSTON WAY, UNIT L                                                             LANHAM                MD      20706
PUROCLEAN WATER FIRE AND MOLD EXPERTS      GM VENTURES, INC.                      2967 E. 6TH AVE.                                                                    COLUMBUS              OH      43219
PUROFIRST FIRE & WATER RESTORATION         BECKY ARNOLD                           CAL‐TERA RESTORATION INC                       12520 BUSINESS CENTER DR. BLDG F     VICTORVILLE           CA      92395
PUROFIRST OF GWINNE                        & WILLIAM K DANIEL                     3655 HEWATT CT STE F                                                                SNELLVILLE            GA      30039
PUROFIRST OF METRO                         1078 TAFT ST                                                                                                               ROCKVILLE             MD      20850
PURO‐TEC PROPERTY RESTOR                   725 WICKER AVE                                                                                                             BENSALEM              PA      19020
PURO‐TEC PROPERTY RESTORATION              725 WICKER AVE                                                                                                             BENSALEM              PA      19020
PURPOSE DRIVEN RESTOR                      LLC                                    325 MAIN ST NW                                                                      ELK RIVER             MN      55330
PURVES CONSTRUCTION                        LISA & AHMAD ZAND                      11525 N SAGINAW RD                                                                  CLIO                  MI      48420
PUSHMATAHA COUNTY                          PUSHMATAHA COUNTY ‐ COLL               302 SW "B" COUNTY COURTH                                                            ANTLERS               OK      74523
PUSHMATAHA COUNTY TREASURER                302 SW B ST                                                                                                                ANTLERS               OK      74523
PUTNAM APPRAISAL                           SERVICES INC                           1726 HARRAH ROAD                                                                    NILES                 MI      49120
PUTNAM COUNTY                              40 GLENEIDA AVENUE                                                                                                         CARMEL                NY      10512
PUTNAM COUNTY                              PUTNAM COUNTY ‐ COLLECTO               1601 MAIN ST, RM 200                                                                UNIONVILLE            MO      63565
PUTNAM COUNTY                              PUTNAM COUNTY ‐ TREASURE               1 W. WASHINGTON ST 22                                                               GREENCASTLE           IN      46135
PUTNAM COUNTY                              PUTNAM COUNTY ‐ TREASURE               245 E MAIN ST, SUITE 203                                                            OTTAWA                OH      45875
PUTNAM COUNTY                              PUTNAM COUNTY ‐ TREASURE               PO BOX 235                                                                          HENNEPIN              IL      61327
PUTNAM COUNTY                              PUTNAM COUNTY‐TAX COLLEC               323 ST JOHNS AVE                                                                    PALATKA               FL      32177
PUTNAM COUNTY                              PUTNAM COUNTY‐TAX COMMIS               100 S JEFFERSON ST. ‐ SU                                                            EATONTON              GA      31024
PUTNAM COUNTY                              PUTNAM COUNTY‐TRUSTEE                  300 E SPRING ST ‐ ROOM 2                                                            COOKEVILLE            TN      38501
PUTNAM COUNTY CLERK                        12093 WINFIELD RD 3                                                                                                        WINFIELD              WV      25213
PUTNAM COUNTY SHERIFF                      3389 WINFIELD RD                                                                                                           WINFIELD              WV      25213
PUTNAM COUNTY SHERIFF                      PUTNAM COUNTY ‐ SHERIFF                236 COURTHOUSE DRIVE, SU                                                            WINFIELD              WV      25213
PUTNAM COUNTY TAX COLLECTOR                323 ST JOHNS AVENUE                                                                                                        PALATKA               FL      32177
PUTNAM COUNTY TAX COLLECTOR                PO BOX 1339                                                                                                                PALATKA               FL      32178‐1339
PUTNAM COUNTY TAX COMMISSIONER             100 S JEFFERSON ST  STE 207                                                                                                EATONTON              GA      31024
PUTNAM COUNTY TREASURER                    22 COURTHOUSE ONE W WASHINGTON ST                                                                                          GREENCASTLE           IN      46135
PUTNAM COUNTY TREASURER                    245 E MAIN ST                                                                                                              OTTAWA                OH      45875
PUTNAM INS                                 1152 E PUTNAM AVE                                                                                                          RIVERSIDE             CT      06878
PUTNAM TOWN                                PUTNAM TOWN ‐ TAX COLLEC               126 CHURCH STREET                                                                   PUTNAM                CT      06260
PUTNAM TOWNSHIP                            3280 W M 36                                                                                                                PINCKNEY              MI      48169
PUTNAM TOWNSHIP                            PUTNAM TOWNSHIP ‐ TREASU               3280 WEST M‐36                                                                      PINCKNEY              MI      48169
PUTNAM VALLEY CENT (PUTN                   PUTNAM VALLEY CENT‐COLLE               146 PEEKSKILL HOLLOW RD.                                                            PUTNAM VALLEY         NY      10579
PUTNAM VALLEY TOWN                         PUTNAM VALLEY TN ‐ COLLE               265 OSCAWANA LAKE RD                                                                PUTNAM VALLEY         NY      10579
PUTNEY TOWN                                PUTNEY TOWN ‐ TAX COLLEC               P.O. BOX 233                                                                        PUTNEY                VT      05346
PUXICO                                     PUXICO CITY ‐ COLLECTOR                P.O. BOX 441                                                                        PUXICO                MO      63960
PV SETTLEMENT, LLC                         300 FLEET STREET, SUITE 105                                                                                                PITTSBURGH            PA      15220
PW CONTRACTOR CORP                         ANGEL LUIS PEREZ VELAZQUEZ             HC‐15 BOX 16167                                                                     HUMACAO               PR      00791
PW STEPHENS ENVIRON INC                    15201 PIPELINE LN                                                                                                          HUNTINGTON BEACH      CA      92649
PW STEPHENS ENVIRONMENT                    INC                                    15201 PIPELINE LANE                                                                 HUNTINGTON BEACH      CA      92649
PWC CONSTRUCTION                           TAYLOR & SMITH, LLC                    20250 144TH ST SE, STE 310                                                          WOODINVILLE           WA      98072
PWSA                                       PENN LIBERTY PLAZA                     1200 PENN AVE                                                                       PITTSBURG             PA      15222
PYANO, JOSEPH                              ADDRESS ON FILE
PYE, SALIMAH                               ADDRESS ON FILE
PYGEOL, RICHARD                            ADDRESS ON FILE
PYMATUNING MUTUAL FIRE                     INSURANCE                              P O BOX 232                                                                         MERCER                PA      16137
PYMATUNING TOWNSHIP                        NIKI GIARDINA ‐ TAX COLL               379 CRESTVIEW DR                                                                    TRANSFER              PA      16154
PYMS APPRAISAL COMPANY                     5716 SOUTH JAMAICA WAY                                                                                                     ENGLEWOOD             CO      80111
PYRAMID CONSTRUCTION, LLC                  JAMES G HEAGY                          14313 PHOENIX ROAD                                                                  PHOENIX               MD      21131
PYRAMID INS                                48 KAMANA ST                                                                                                               HILO                  HI      96720
PYRAMID INS CENTRE LTD                     420 WAIAKAMILO STE 411                                                                                                     HONOLULU              HI      96817
PYRAMID RESTORATIONS &                     CONSTRUCTION LLC                       8411 INDUSTRIAL DR STE A                                                            PEARLAND              TX      77584
PYRAMID ROOFING                            1504 S SADDLE CREEK RD                                                                                                     OMAHA                 NE      68106
PYRAMID ROOFING                            PYRAMID CONTRACTORS INC                5532 CENTER ST                                                                      OMAHA                 NE      68106
PYRON COASTAL                              200 W RAILROAD ST                      SUITE 106                                                                           LONG BEACH            MS      39560
PYRON COASTAL                              P O BOX 613                                                                                                                OCEAN SPRINGS         MS      39566
PYRON COASTAL INSURANCE                    1703 OLD MOBILE AVE                                                                                                        PASCAGOULA            MS      39567
Q CONSTRUCTION COMPANY                     ISAAC & CANDICE JOHNSON                17219 TELEGRAPH CREEK                                                               SPRING                TX      77379
Q&P ENTERPRISES LLC                        13788 BLACKWATER ROAD                                                                                                      BAKER                 LA      70714
Q. BUILDERS INC.                           DANIEL R. GRABE                        1010 DEVONPORT LN.                                                                  TAYLOR LAKE VILLAGE   TX      77586
QB CONSTRUCTION LLC                        14714 SHERROD CROFT LN                                                                                                     DADE CITY             FL      33525
QBE                                        P O BOX 3109                                                                                                               MILWAUKEE             WI      53201
QBE FIRST                                  RE US BANK 3187                        777 EAST WISCONSIN AVE                                                              MILWAUKEE             WI      53202
QBE FIRST INSURANCE AGENCY, INC.           ATTN: GENERAL COUNSEL                  210 INTERSTATE NORTH PARKWAY                   SUITE 400                            ATLANTA               GA      30339
QBE FIRST PROPERTY TAX SOLUTIONS, LLC      ATTN: GENERAL COUNSEL                  210 INTERSTATE NORTH PARKWAY                   SUITE 400                            ATLANTA               GA      30339




                                                                                                               Page 716 of 998
                                          19-10412-jlg              Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                             Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             720 of 1004
Creditor Name                                Address1                                      Address2                                         Address3                City             State   Zip        Country
QBE FIRST PROPERTY TAX SOLUTIONS, LLC        ATTN: SVP AND TAX PRODUCT LINE EXECUTIVE      210 INTERSTATE NORTH PARKWAY, N.W.               SUITE 400               ATLANTA          GA      30339
QBE INS CORP                                 PO BOX 3187                                                                                                            MILWAUKEE        WI      53201
QBE INSURANCE                                DEPT 2206 MAC C7301‐L25                       1700 LINCOLN ST LL 3                                                     DENVER           CO      80274
QBE INSURANCE                                PO BOX 3187                                                                                                            MILWAUKEE        WI      53201‐3187
QBE INSURANCE                                US BANK LB QBE 4109                           777 EAST WISCONSIN AVE                                                   MILWAUKEE        WI      53202
QBE INSURANCE CORP                           PO BOX 912206                                                                                                          DENVER           CO      80291
QBE SEGUROS                                  PO BOX 195500                                                                                                          SAN JUAN         PR      00919
QBE SEGUROS                                  PO BOX 195500                                                                                                          SAN JUAN         PR      919
QCI RESTORATION LLC &                        EST OF STANLEY CIESEL                         1155 BOWES RD                                                            ELGIN            IL      60123
QCONNEXION REAL ESTATE GROUP, INC            2362 S. TABOR WAY                                                                                                      KAJEWIID         CO      80228
QI HE                                        PRO SE                                        HE QI                                            893 BRUSH HILL ROAD     MILTON           MA      02186
QI HE                                        PRO SE                                        QI HE                                            893 BRUSH HILL ROAD     MILTON           MA      02186
QIAN, TIANLIN                                ADDRESS ON FILE
QIE PARTNERS INC                             21933 E HERITAGE PARKWAY                                                                                               AURORA           CO      80016
QUAESTIO ALTERNATIVE FUNDS SCA,              SICAV‐FIS: CMAB ‐ SIF ‐                       CREDIT MULTI ASSET POOL B
QUAHI, CATHREEN                              ADDRESS ON FILE
QUAIL COUNTRY ROOFING                        PO BOX 243                                                                                                             HAWLEY           TX      79501
QUAIL CREEK CONDOMINIUM                      6212 YORK ROAD                                                                                                         BALTIMORE        MD      21212
QUAIL ESTATES HOMEOWNERS ASSOCIATION         37638 QUAIL RIDGE CIRCLE                                                                                               LEESBURG         FL      34788
QUAIL HOLLOW ON THE LANE HOA                 121 N MAIN ST                                                                                                          MANSFIELD        TX      76063
QUAIL MEADOW PROPERTY                        OWNERS' ASSOC., INC.                          3158 NW 49TH AVENUE                                                      OCALA            FL      34482
QUAIL OAKS ROAD                              MAINTENANCE ASSOC. (QORMA)                    P O BOX 104                                                              VALLEY SPRINGS   CA      95252
QUAIL RUN ASSOCIATION                        INC                                           1223 S ZENO WAY                                                          AURORA           CO      80017
QUAIL RUN COMMUNITY ASSOCIATION INC          C/O SCS MANAGEMENT SERVICES INC               7170 CHERRY PARK DRIVE                                                   HOUSTON          TX      77095
QUAIL RUN ESTATES                            1400 QUAIL RUN AVENUE                                                                                                  PASO ROBLES      CA      93446
QUAIL RUN TOWNHOUSE ASSOCIATION              P.O. BOX 342398                                                                                                        BARTLETT         TN      38184‐2622
QUAIL VALLEY FUND, INC                       5295 HOLLISTER ST                                                                                                      HOUSTON          TX      77040
QUAIL VALLEY LOT OWNERS ASSOCIATION INC      12906 TAMPA OAKS BLVD                         STE 100                                                                  TEMPLE TERRACE   FL      33637
QUAILS NEST ASSOCIATION                      455 PEARL ROAD                                                                                                         BRUNSWICK        OH      44212
QUAKER SPECIAL RISK                          51 HARVARD ST                                                                                                          WORCHESTER       MA      01609
QUAKER SPECIAL RISK                          PO BOX 1350                                                                                                            EATONTOWN        NJ      07724
QUAKER SQUARE CONDO UNIT OWNERS              ASSOC                                         PO BOX 394                                                               SALEM            OH      44460
QUAKER VALLEY S.D./ALEPP                     QUAKER VALLEY SD ‐ COLLE                      102 RAHWAY RD                                                            MCMURRAY         PA      15317
QUAKER VALLEY S.D./BELL                      QUAKER VALLEY SD ‐ COLLE                      110 OAK LANE                                                             SEWICKLEY        PA      15143
QUAKER VALLEY S.D./GLENF                     QUAKER VALLEY SD ‐ COLLE                      91 HILL ROAD                                                             SEWICKLEY        PA      15143
QUAKER VALLEY S.D./LEET                      QUAKER VALLEY SD ‐ COLLE                      102 RAHWAY RD                                                            MCMURRAY         PA      15317
QUAKER VALLEY S.D./LEETS                     QUAKER VALLEY SD ‐ COLLE                      7 WINDING RD                                                             LEETSDALE        PA      15056
QUAKER VALLEY S.D./SEWIC                     QUAKER VALLEY SD ‐ COLLE                      102 RAHWAY RD.                                                           MCMURRAY         PA      15317
QUAKER VALLEY S.D./SEWIC                     QUAKER VALLEY SD ‐ COLLE                      56 TROTTER CIRCLE                                                        SEWICKLEY        PA      15143
QUAKERTOWN BORO                              QUAKERTOWN BORO ‐ COLLEC                      300 W BROAD ST                                                           QUAKERTOWN       PA      18951
QUAKERTOWN BOROUGH                           35 N 3RD ST                                                                                                            QUAKERTOWN       PA      18951
QUAKERTOWN S.D./HAYCOCK                      QUAKERTOWN SD ‐ TAX COLL                      P.O. BOX 624                                                             RICHLANDTOWN     PA      18955
QUAKERTOWN S.D./MILFORD                      QUAKERTOWN SD ‐ TAX COLL                      105 CHESTNUT DR                                                          QUAKERTOWN       PA      18951
QUAKERTOWN SD/QUAKERTOWN                     QUAKERTOWN SD ‐ TAX COLL                      300 W BROAD ST                                                           QUAKERTOWN       PA      18951
QUAKERTOWN SD/RICHLAND T                     QUAKERTOWN SD ‐ TAX COLL                      520 STATION RD                                                           QUAKERTOWN       PA      18951
QUAKERTOWN SD/RICHLANDTO                     QUAKERTOWN SD ‐ TAX COLL                      114 CHERRY STREET                                                        RICHLANDTOWN     PA      18955
QUAKERTOWN SD/TRUMBAUERS                     QUAKERTOWN SD ‐ TAX COLL                      105 CHESTNUT DR                                                          QUAKERTOWN       PA      18951
QUALI‐BUILT HOMES INC                        8315 RIVER CIRCLE N                                                                                                    MACCLENNY        FL      32063
QUALITY AIR SOLUTIONS INC.                   1051 NW 87TH STREET                                                                                                    MIAMI            FL      33150
QUALITY APPRAISAL INC                        1313 S CRESCENT AVE                                                                                                    PARK RIDGE       IL      60068
QUALITY CARPETS INC. OF SOUTH JERSEY         868 NORTH DELSEA DRIVE                                                                                                 GLASSBORO        NJ      08028
QUALITY CLEANING & RESTORATION INC           134 SOUTH SHELBURNE RD                                                                                                 GREENFIELD       MA      01301
QUALITY COMMERCIAL & RES                     4565 KELLER HASLET RD ST                                                                                               FORT WORTH       TX      76244
QUALITY CONSTRUCTION                         2600 S PARKER RD 7‐373                                                                                                 AURORA           CO      80014
QUALITY CONSTRUCTION                         373                                           2600 S PARKER RD BDG 7                                                   AURORA           CO      80014
QUALITY CONTROL                              RESTORATION                                   2395 TECH DRIVE STE 8                                                    BETTENDORF       IA      52722
QUALITY DISCOUNT ROOFING, LLC                3481 ST AUGUSTINE RD                                                                                                   JACKSONVILLE     FL      32207
QUALITY EST & KASSIM                         HERNANDEZ & M MORA                            7292 NW 54TH ST                                                          MIAMI            FL      33166
QUALITY EXTERIOR SYSTEMS, LLC                494 GRANT 482                                                                                                          PRATTSVILLE      AR      72129
QUALITY EXTERIORS, INC.                      DANA BOGGS                                    9435 MANSFIELD RD., SUITE 1A                                             SHREVEPORT       LA      71118
QUALITY FENCE CO, INC                        QFC, INC                                      PO BOX 1180                                                              FALLBROOK        CA      92088
QUALITY FIRST BUILDERS                       LLC                                           4500 36TH ST                                                             ORLANDO          FL      32811
QUALITY FIRST BUILDERS &                     B MYERS & LISA MEYERS                         4500 36TH ST                                                             ORLANDO          FL      32811
QUALITY FIRST BUILDERS &                     JOHN & JACKIE DICHIARA                        4500 36TH ST                                                             ORLANDO          FL      32811
QUALITY GRANITE & FINE FLOORS LLC            OMAR A DABBAGH                                7917 WESTHEIMER ROAD                                                     HOUSTON          TX      77063
QUALITY GUTTER & SIDING                      ARLON D ROSZELL                               2830 PELHAM RD S                                                         ANNISTON         AL      36206
QUALITY HOME EXTERIORS INC                   520 SUTHERLAND RD                                                                                                      EWING            NJ      08618
QUALITY HOME IMPROVEMENT &                   REMODELING LLC                                4979 WINSLOW DR                                                          COLUMBUS         OH      43213
QUALITY HOMES REAL ESTATE                    JORGE G PAGAN                                 8008 CAMINO DEL MAR                                                      TOA BAJA         PR      00949
QUALITY INS                                  7713 N BROOKWOOD DR                                                                                                    EAGLE MOUNTAIN   UT      84005




                                                                                                                          Page 717 of 998
                                      19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      721 of 1004
Creditor Name                             Address1                                  Address2                                      Address3        City               State   Zip          Country
QUALITY LOAN SERVICE CORP                 411 IVY ST                                                                                              SAN DIEGO          CA      92101
QUALITY MASTERS ROOFING & EXTERIORS LLC   ARRON JAMES ANDERS                        206 E FLEMING AVE                                             LAS CRUCES         NM      88001
QUALITY ONE CONTRACTING                   PO BOX 1444                                                                                             CARY               NC      27512
QUALITY PLUS                              1921 KALISTA SALOON 210                                                                                 LAFAYETTE          LA      70508
QUALITY PLUS CONSTRUCTION INC.            PAUL SCOTT                                1531 NW 186 TERR                                              MIAMI              FL      33169
QUALITY RESEARCH SERVICES CORP            1999 N UNIVERSITY DR.                     STE 202                                                       CORAL SPRINGS      FL      33071
QUALITY RESOURCE GROUP INC                12795 16TH AVE N                                                                                        PLYMOUTH           MN      55441
QUALITY RESOURCE GROUP, INC.              ATTN: GENERAL COUNSEL                     12795 16TH AVENUE NORTH                                       PLYMOUTH           MN      55441
QUALITY RESTORATION                       2127 OLYMPIC PKWYSTE1006                                                                                CHULA VISTA        CA      91915
QUALITY RESTORATION                       SERVICES INC                              17328 OHARA DR                                                PORT CHARLOTTE     FL      33948
QUALITY RESTORATION, LLC                  1195 SPRING CREEK PL STE C                                                                              SPRINGVILLE        UT      84663
QUALITY ROOFING                           1150 N. MAIN                                                                                            PARIS              TX      75460
QUALITY ROOFING                           WAYNE MONTES                              2C 17 CALLE 35 VR5 RIVER VIEW                                 BAYAMON            PR      00961
QUALITY ROOFING & SIDING                  JAMES CARNEY                              JAMES CARNEY                                  45 OAK LANE     TUCKERTON          NJ      08087
QUALITY ROOFING CO                        3244 SO THIRD ST                                                                                        MEMPHIS            TN      38109
QUALITY ROOFING INDUSTRI                  430 NW 129 ST                                                                                           MIAMI              FL      33168
QUALITY SEAMLESS GUTTERS                  8877 INDRELAND RD                                                                                       MISSOULA           MT      59808
QUALITY TOPS ROOFING INC.                 5207 W. ARKANSAS LANE                                                                                   ARLINGTON          TX      76016
QUANAH ISD/CITY C/O APPR                  HARDEMAN CAD ‐ TAX COLLE                  P O BOX 388                                                   QUANAH             TX      79252
QUANDT, MICHAEL                           ADDRESS ON FILE
QUANTUM INS GROUP INC                     12399‐1 PEMBROKE RD                                                                                     PEMBROKE PINES     FL      33025
QUANTUM REALTORS INC.                     3262 E THOUSAND OAKS BLVD, STE 205                                                                      WESTLAKE VILLAGE   CA      91362
QUANTUM VISION CONST LLC                  PO BOX 25498                                                                                            SAINT CROIX        VI      824
QUARANTA, MICHAEL                         ADDRESS ON FILE
QUARESIMA, BEVERLY                        ADDRESS ON FILE
QUARLES, ENIQUE                           ADDRESS ON FILE
QUARRY POINTE COMMUNITY ASSOC., INC.      4112 BLUE RIDGE ROAD, STE 100                                                                           RALEIGH            NC      27612
QUARRYVILLE BORO                          LANCASTER COUNTY ‐ TREAS                  150 N QUEEN ST. STE 122                                       LANCASTER          PA      17603
QUARTER MOON PLUMBING, INC.               BRIAN COBB                                18838 FM 2252                                                 SAN ANTONIO        TX      78266
QUASTE, JOANN                             ADDRESS ON FILE
QUATTRO DIRECT LLC                        200 BERWYN PARK SUITE 310                                                                               BERWYN             PA      19312
QUATTRO DIRECT LLC                        ATTN: DAN LAWLER                          200 BERWYN PARK SUITE 310                                     BERWYN             PA      19312
QUATTRO DIRECT LLC                        ATTN: GENERAL COUNSEL                     200 BERWYN PARK                               SUITE 310       BERWYN             PA      19312
QUATTRO DIRECT LLC                        ATTN: SCOTT COHEN, MANAGING DIRECTOR      200 BERWYN PARK                               SUITE 310       BERWYN             PA      19312
QUAY COUNTY                               QUAY COUNTY‐TREASURER                     PO BOX 1226                                                   TUCUMCARI          NM      88401
QUAYSIDE CONDOMINIUM OWNERS ASSOCIATION   2105 SE 9TH AVE                                                                                         PORTLAND           OR      97214
QUEEN ANNE VILLAGE ASSOCIATION, INC.      PO BOX 529                                                                                              TIMONIUM           MD      21094‐0529
QUEEN ANNES COUNTY                        QUEEN ANNES COUNTY                        FINANCE OFF/TAX‐107 N LI                                      CENTREVILLE        MD      21617
QUEEN ANNES COUNTY /SEMI                  QUEEN ANNES COUNTY                        FINANCE OFF/TAX‐107 N LI                                      CENTREVILLE        MD      21617
QUEEN ANNES COUNTY SANITARY DISTRICT      PO BOX 267                                                                                              CENTERVILLE        MD      21617
QUEEN ANNES COUNTY, MD                    107 N. LIBERTY ST.                                                                                      CENTREVILLE        MD      21617
QUEENS BORO HALFTAX C/O                   NYC DEPT OF FINANCE                       P.O. BOX 680                                                  NEWARK             NJ      07101
QUEENS BORO QTR TAX C/O                   NYC DEPT OF FINANCE                       P.O. BOX 680                                                  NEWARK             NJ      07101
QUEENS FRONTAGE                           N.Y.C. WATER BOARD                        59‐17 JUNCTION BLVD                                           ELMHURST           NY      11373
QUEENS RIDGE CONDO ASSOC                  PMB 259                                   6002 DIAMOND RUBY STE 3                                       CHRISTIANSTED      VI      820
QUEENSBURY BAYBRIDGE HOA                  37 BAYBRIDGE DRIVE                                                                                      QUEENSBURY         NY      12804
QUEENSBURY CEN SCH (TN‐Q                  QUEENSBURY CS‐RECEIVER                    742 BAY ROAD                                                  QUEENSBURY         NY      12804
QUEENSBURY TOWN                           QUEENSBURY TOWN‐TAX COLL                  742 BAY ROAD                                                  QUEENSBURY         NY      12804
QUEMAHONING TOWNSHIP                      QUEMAHONING TWP ‐ COLLEC                  424 FORBES RD, SUITE 2                                        STOYSTOWN          PA      15563
QUENTIN CLARK                             2525 GLEN RANCH DR                                                                                      BURLESON           TX      76028
QUENZEL, STEVEN                           ADDRESS ON FILE
QUERN, MONA                               ADDRESS ON FILE
QUESADA, ELISSA                           ADDRESS ON FILE
QUESADA, NICHOLAS                         ADDRESS ON FILE
QUESSIE MURRAY                            C/O 1000 BROWARD RD, APT 1901                                                                           JAX                FL      32218
QUEST APPRAISAL SERVICES LLC              1650 REMBRANDT DRIVE                                                                                    DARDENNE PRAIRIE   MO      63368
QUEST APRAISAL SERVICES LLC               9328 THUNDER BASIN AVE                                                                                  LAS VEGAS          NV      89149
QUEST RESEARCH, INC.                      P. O. BOX 34077                                                                                         LITTLE ROCK        AR      72203
QUEST SOFTWARE INC                        PO BOX 731381                                                                                           DALLAS             TX      75373‐1381
QUEST SOFTWARE, INC.                      ATTN: GENERAL COUNSEL                     5 POLARIS WAY                                                 ALISO VIEJO        CA      92656
QUESTSOFT CORPORATION                     24411 RIDGE ROUTE DR SUITE 220                                                                          LAGUNA HILLS       CA      92653‐1698
QUEZADA, CESAR                            ADDRESS ON FILE
QUEZADA, RYAN                             ADDRESS ON FILE
QUICK AND ACCURATE APPRAISALS             970 STAFFORD                                                                                            CASPER             WY      82609
QUICK MOLD LABS SERVICES                  8215 NW 64TH ST UNIT 3                                                                                  MIAMI              FL      33166
QUICK RESPONSE REST FOR                   ACCT OF KEITH MCBRIDE                     PO BOX 824                                                    CLIFTON PARK       NY      12065
QUICK ROOFING LLC                         925 E KENNEDALE PKWY                                                                                    KENNEDALE          TX      76060
QUICK TURN VALUATION                      7664 BROWN BEAR CT                                                                                      LITTLETON          CO      80125
QUICK, FAITH                              ADDRESS ON FILE
QUICKBASE, INC.                           ATTN: GENERAL COUNSEL                     150 CAMBRIDGE PARK DRIVE                      5TH FLOOR       CAMBRIDGE          MA      02140




                                                                                                                Page 718 of 998
                                          19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     722 of 1004
Creditor Name                                Address1                              Address2                                        Address3             City              State   Zip     Country
QUICKEN LOANS INC.                           ATTN: GENERAL COUNSEL                 1050 WOODWARD AVENUE                                                 DETROIT           MI      48226
QUICKLEY, KESHEMA                            ADDRESS ON FILE
QUICKSILVER CONSTRUCTION                     1336 CAMERON GLEN DRIVE                                                                                    DULUTH            GA      30026
QUIET VILLAGE MHP                            3126 W 1ST ST                                                                                              SANTA ANA         CA      92703
QUIGG, JESSICA                               ADDRESS ON FILE
QUIGLEY, CHRIS                               ADDRESS ON FILE
QUILES QUINONES, LUIS                        ADDRESS ON FILE
QUINCY CITY                                  QUINCY CITY ‐ TAX COLLEC              1305 HANCOCK STREET                                                  QUINCY            MA      02169
QUINCY MTL                                   57 WASHINGTON ST                                                                                           QUINCY            MA      02269
QUINCY MUT FI INS CO                         PO BOX 699150                                                                                              QUINCY            MA      02269
QUINCY MUTUAL INSURANCE                      57 WASHINGTON STREET                                                                                       QUINCY            MA      02269
QUINCY TOWN                                  QUINCY TWN TREASURER                  2599 CO RD Z/TOWN HALL                                               FRIENDSHIP        WI      53934
QUINCY TOWNSHIP                              DEBBIE GIFT ‐ TAX COLLEC              9591 FIVE FORKS ROAD                                                 WAYNESBORO        PA      17268
QUINCY TOWNSHIP                              QUINCY TOWNSHIP ‐ TREASU              P.O. BOX 104                                                         QUINCY            MI      49082
QUINCY VILLAGE                               QUINCY VILLAGE ‐ TREASUR              47 COLE STREET                                                       QUINCY            MI      49082
QUINN, DENNIS                                ADDRESS ON FILE
QUINN, DONNA                                 ADDRESS ON FILE
QUINN, DOROTHY                               ADDRESS ON FILE
QUINN, JOSEPH                                ADDRESS ON FILE
QUINN, JUSTIN                                ADDRESS ON FILE
QUINN, MARK                                  ADDRESS ON FILE
QUINN, MICHAEL                               ADDRESS ON FILE
QUINN, NICOLE                                ADDRESS ON FILE
QUINN, SHANE                                 ADDRESS ON FILE
QUINOA & ASSOCIATES                          7130 SW 43RD ST                                                                                            MIAMI             FL      33155
QUINOA E ASSOC &                             ONESTES & ISABEL MUJICA               7130 SW 43 ST                                                        MIAMI             FL      33155
QUINONES, ELIZABETH                          ADDRESS ON FILE
QUINONES, KALENA                             ADDRESS ON FILE
QUINONEZ, SABRINA                            ADDRESS ON FILE
QUINSANA GARDENS CONDOMINIUM, INC.           7100 W COMMERCIAL BLVD  107                                                                                LAUDERHILL        FL      33319
QUINSIGAMOND REALTY                          195 LAKE AVE                                                                                               WORESTER          MA      01604
QUINTAIROS PRIETO WOOD                       AND BOYER PA                          9300 S DADELAND BLVD 4TH                                             MIAMI             FL      33156
QUINTAIROS PRIETO WOOD & BOYER               PA                                    9300 S DADELAND BLVD 4TH FL                                          MIAMI             FL      33156
QUINTAIROS, PRIETO, WOOD & BOYER, P.A.       2390 E. CAMELBACK ROAD SUITE 440                                                                           PHOENIX           AZ      85016
QUINTANA, GABRIELLA                          ADDRESS ON FILE
QUINTANAS ROOFING & CONSTRUCTION             EFRAM QUINTANA                        9849 STAUBACH                                                        EL PASO           TX      79927
QUINTERO CONSTRUCTION                        1435 FRANC CIGARROA                                                                                        LAREDO            TX      78406
QUINTERO ENGINEERING, LLC                    415 E. AVENUE D                                                                                            KILLEEN           TX      76541
QUINTERO GENERAL CONTRACTOR CORP             BERNARDO QUINTERO                     BERNARDO QUINTERO                               8801 NW 112 TERR     HIALEAH GARDENS   FL      33018
QUINTERO, MARTHA                             ADDRESS ON FILE
QUINTIN REECE & MICHELLE                     REESE                                 4067 BRIAR CT                                                        BETTENDORF        IA      52722
QUINTON TOWNSHIP                             QUINTON TOWNSHIP‐TAX COL              PO BOX 128                                                           QUINTON           NJ      08072
QUIRION INSURANCE AGENCY                     114 STATE STREET                                                                                           AUGUSTA           ME      04330
QUIRK, KIM                                   ADDRESS ON FILE
QUIROZ, ROBERT                               ADDRESS ON FILE
QUIROZ, TERESITA                             ADDRESS ON FILE
QUITMAN CITY                                 QUITMAN CITY‐TAX COLLECT              PO BOX 208                                                           QUITMAN           GA      31643
QUITMAN COUNTY                               QUITMAN CO‐TAX COMMISSIO              PO BOX 583                                                           GEORGETOWN        GA      39854
QUITMAN COUNTY                               QUITMAN COUNTY‐TAX COLLE              220 CHESTNUT STREET   SU                                             MARKS             MS      38646
QUOGUE VILLAGE                               QUOGUE VILLAGE‐TAX COLLE              P.O. BOX 926                                                         QUOGUE            NY      11959
QUORUM ENTERPRISES, INC                      1017 TOMMARK STREET                                                                                        GREEN BAY         WI      54304
QUORUM SERVICES AGENCY                       3837 MISTY GLEN CT                                                                                         MATTHEWS          NC      28105
R & B REMODELING, INC                        2380 SW 60 WAY                                                                                             MIRAMAR           FL      33023
R & C ENTERPRISES LLC                        3302 CAMPBELL AVE.                                                                                         HONOLULU          HI      96815
R & G DRYWALL AND METAL WORKS, INC.          13322 SW 115 ST                                                                                            MIAMI             FL      33176
R & H CONTRACTORS, LLC.                      WILLIE C. BROWN                       942 MARLSA LN.                                                       DESOTO            TX      75115
R & K BONNER INC                             216 FAIRWAY DR                                                                                             DANVILLE          CA      94507
R & K CERTIFIED ROOFING OF FLORIDA, INC      4551 N US HIGHWAY 1 SUITE‐A                                                                                BUNNELL           FL      32110
R & M CATTLE COMPANY LLC                     10839 BANK STREET                                                                                          CLINTON           LA      70722
R & M CONSTRUCTION &                         GREGORY &CHERYL DUNNELLS              2000 STRICKLAND DR                                                   ORANGE            TX      77630
R & M CONSTRUCTION INC                       7959 SILVERTON AV 1001                                                                                     SAN DIEGO         CA      92126
R & M GROUP                                  MICHAEL JAY                           5258 NW 109 LANE                                                     CORAL SPRINGS     FL      33076
R & P AGENCY                                 P O BOX 3528                                                                                               MANCHESTER        NH      03103
R & R CONSTRUCTION                           PO BOX 80                                                                                                  SARDIS            OH      43946
R & R CONSTRUCTION                           RICHARD C ROUNTREE                    2875 HWY 301 S                                                       REGISTER          GA      30452
R & R ROOFING                                MARIA E. ELIZONDO                     103 PACIFIC AVE                                                      TERRELL           TX      75160
R & S APPRAISAL SERVICES, LLC                P.O. BOX 3726                                                                                              VALDOSTA          GA      31604
R & Y CABINETS, INC.                         34968 US HWY 2                                                                                             LIBBY             MT      59923
R AGUILAR CONSTRUCTION                       RICARDO AGUILAR                       5700 REGAL WAY                                  LOT 2 C              ALLEN             TX      75002
R ALLAN MILES INS AGENCY                     121 A LEE ST                                                                                               CARROLLTON        GA      30117




                                                                                                                 Page 719 of 998
                                         19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      723 of 1004
Creditor Name                               Address1                                Address2                                       Address3              City             State   Zip        Country
R AND J CONTRACTOR                          SERVICES                                17417 B MASEMORE RD                                                  PARKTON          MD      21120
R AND R HANDYMAN AND CONSTRUCTION CORP      RENE GODOY                              3143 NW 33 STREET                                                    MIAMI            FL      33142
R AND T INS AGENCY                          2017 S OLIVE ST                                                                                              PINE BLUFF       AR      71601
R ANDERSON CONST LLC                        3025 EDMOND ST                                                                                               SAINT JOSEPH     MO      64501
R BAUER INS                                 2735 LIBERT ST NW                                                                                            SALEM            OR      97301
R BEUOKAGHAEI & V AGHAEI                    & S BEUKAGHAEI                          7225 UTOPIA WAY                                                      LAS VEGAS        NV      89130
R C FISCHER AND CO                          P O BOX 8101                                                                                                 WALNUT CREEK     CA      94596
R C FRASIER                                 17616 E POWERS PL                                                                                            CENTENNIAL       CO      80015
R CLINTON STACKHOUSE JR TRUSTEE             7021 HARBOUR VIEW BLVD STE 101                                                                               SUFFOLK          VA      23435
R COOPER DRYWALL                            REX COOPER                              8376 IRA CT.                                                         RIVERSIDE        CA      92508
R E GARCIA CONSTRUCTION                     300 TAYLOR ST                                                                                                FREDERICKSBURG   VA      22405
R F KUBE INC                                197 BROADVIEW AVE                                                                                            WARRENTON        VA      20186
R FULLER AND ASSOCIATES                     158 JT BRITT ROAD                                                                                            WEST POINT       MS      39773
R GOLDBERG‐PROPERTIES                       P. O. BOX 5839                                                                                               BALTIMORE        MD      21282
R GREGG EDWARDS PA                          PO BOX 53885                                                                                                 FAYETTEVILLE     NC      28305‐3885
R GROUP INC                                 BRISAS DE CAMPANERO CALLE 23 S‐13                                                                            TOA BAJA         PR      00979
R H BONDS SURVEYING CO                      PO BOX 404                                                                                                   ANDERSON         TX      77830
R H I A AGENCY                              3 GROGANS PARK DR  202                                                                                       SPRING           TX      77380
R HOME APPRAISAL SERVICES                   PO BOX 385                                                                                                   VENETA           OR      97487
R II K & ASSOCIATES, LLC                    ROBERT R. KIRBY                         P.O. BOX 6105                                                        ELKINS PARK      PA      19027
R K JACOBS INS                              4777 SUNRISE BLVD B                                                                                          FAIR OAKS        CA      95628
R K LANDERS APPRAISALS                      1027 W NORTHSTAR DRIVE                                                                                       HANFORD          CA      93230
R L HOME IMPROVEMENT LLC                    39 LYNCH RD                                                                                                  CHAPLIN          CT      06235
R MARC GOLDBERG PC                          4 PARK CENTER COURT STE 202                                                                                  OWINGS MILLS     MD      21117
R MICHAEL ROCK                              ADDRESS ON FILE
R MICHAEL SOUTHER PC                        15202 NEWCASTLE ST PO BOX 978                                                                                BRUNSWICK        GA      31521‐0978
R MILLER CONTRETE LLC                       4242 SHADOW WOOD CT                                                                                          WINTER HAVEN     FL      33880
R PEREZ & Y RODRIGUEZ                       &CENTURIAN ADJ SOLUTIONS                14760 SW 108TH TER                                                   MIAMI            FL      33196
R R LAWN SERVICE                            1330 MT MORIAH DR                                                                                            SOMERVILLE       TN      38068
R S STRICKLAND                              ADDRESS ON FILE
R SHANTHIRANGAM &                           SHEELA SHIBU                            1427 GRAPEVINE CREEK DR                                              COPPELL          TX      75019
R T THOMAS & CO INC                         6509 OLIVE BLVD                                                                                              ST LOUIS         MO      63130
R T THOMAS & CO INC                         8131 DELMAR BLVD                                                                                             ST LOUIS         MO      63130
R TURLEY ROOFING, INC.                      531 W H. ST.                                                                                                 JENKS            OK      74037
R WILLIAMS AS EOE                           FOR M WILLIAMS                          4860 MARYVALE DR                                                     LAS VEGAS        NV      89130
R&D REMODELING LLC                          10484 SW 131 CT                                                                                              MIAMI            FL      33186
R&L HERMAN INC                              616 BEDFORD AVE 2‐B                                                                                          BROOKLYN         NY      11249
R&P SETTLEMENT GROUP, LLC                   1407 YORK ROAD SUITE 201                                                                                     LUTHERVILLE      MD      21093
R&R ROOFING &                               CONSTRUCTION                            6973 WESLEY CT                                                       MEMPHIS          TN      38119
R&W EXTERIORS LLC                           177 HILLCREST AVE                                                                                            MILLVILLE        NJ      08332
R. CRABTREE APC                             3330 ARCTIC BLVD STE 201                                                                                     ANCHORAGE        AK      99503
R. SMITH PAVING CONTRACTOR, INC.            315 SNYDER AVE.                                                                                              WEST CHESTER     PA      19382
R.A BURT INS AGENCY                         1300 NW SHERIDAN RD  B                                                                                       LAWTON           OK      73505
R.A. GRAY PLUMBING & HEATING INC.           4602 EMERSON ST.                                                                                             HYATTSVILLE      MD      20781
R.A. OHLER PLUMBING & HTG INC               1418 KNECHT AVE                                                                                              BATT             MD      21227
R.B DILLARD ROOFING AND CONSTRUCTION        R.B DILLARD JR                          R.B DILLARD JR                                 1505 PLAINVIEW RD     SANTA ANNA       TX      76878
R.C. I ROOFING COMPANY INC.                 2810 LOUETTA ROAD SUITE 2                                                                                    SPRING           TX      77388
R.C.M INC.                                  700 W MAIN ST                                                                                                GAYLORD          MI      49735
R.D. BATTLE INC                             RONALD BATTLE                           1409 SE 4TH ST                                                       CAPE CORAL       FL      33990
R.E. BULLOCK & CO INC                       1621 N. ROBERTS RD NW                   SUITE 130                                                            KENNESAW         GA      30144
R.E.O. COMPLETE REAL ESTATE, INC.           ATTN: DALE KESSLER                      34 S. 5TH STREET                                                     ALLENTOWN        PA      18101
R.G ROOF & SIDING                           RAMIRO GARCIA                           24502 DOE TRL                                                        MAGNOLIA         TX      77355
R.G. DIETRICH BUILDERS                      ROBERT GREGORY DIETRICH                 13 BOW CIRCLE SUITE 152                                              HILTON HEAD      SC      29928
R.H. THACKSTON & COMPANY ‐ REALTORS         ATTN: RICHARD THACKSTON                 PO BOX 643                                                           KEENE            NH      03431
R.H. THACKSTON & COMPANY ‐ REALTORS         ATTN: RICHARD THACKSTON                 PO BOX 643                                     THACKSTON3AOL.COM     KEENE            NH      03431
R.I.G. CONSTRUCTION & ROOFING, INC.         RESIDENTIAL INVESTMENT GROUP, INC.      P.O. BOX 252                                                         WINTER HAVEN     FL      33882
R.J. CHAMBERS ROOFING, INC                  16956 HOLLOW TREE LANE                                                                                       WELLINGTON       FL      33470
R.J. OBRIEN                                 ATTN: GENERAL COUNSEL                   222 SOUTH RIVERSIDE PLAZA                      SUITE 1200            CHICAGO          IL      60606
R.L. DOBBINS INS AGENCY                     315 SOUTH LONG DRIVE                    SUITE B                                                              ROCKINGHAM       NC      28380
R.L. ELLIOTT ENTERPRISES, INC.              9297 SUSQUEHANNA TRL                                                                                         ASHLAND          VA      23005
R/C WORLD COMMUNITY ASSOCIATION, INC.       C/O HARA MANAGEMENT, INC.               931 S SEMORAN BLD. STE 214                                           WINTER PARK      FL      32792
R2 UNIFIED TECHNOLOGIES                     980 NORTH FEDERAL HWY STE 410                                                                                BOCA RATON       FL      33432
R2 UNIFIED TECHNOLOGIES, LLC                ATTN: CRISTINA TAYLOR                   980 N. FEDERAL HIGHWAY                         SUITE 410             BOCA RATON       FL      33432
R2 UNIFIED TECHNOLOGIES, LLC                ATTN: GENERAL COUNSEL                   980 N. FEDERAL HWY                             SUITE 410             BOCA RATON       FL      33432
R2K RENOVATIONS INC                         11432 SOUTH ST 108                                                                                           CERRITOS         CA      90703
RA AND ASSOCIATES A PROFESSIONAL            LAW CORPORATION                         505 N BRAND BLVD STE 800                                             GLENDALE         CA      91203
RA GATTIS SERVICES                          RODNEY A. GATTIS                        3320 FM 731                                                          BURLESON         TX      76028
RA OHLER PLUMBING & HEAT                    1418 KNECHT AVE                                                                                              BALTIMORE        MD      21227
RA VALUES INC                               996 E SHEFFIELD AVE                                                                                          CHANDLER         AZ      85225
RAAZ ROOFING AND CONSTRUCTION, LLC          223 MAIN STREET                                                                                              LIMON            CO      80828




                                                                                                                 Page 720 of 998
                                           19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        724 of 1004
Creditor Name                                 Address1                                Address2                                     Address3                                City              State   Zip          Country
RAB REAL ESTATE SERVICES                      LLC                                     1507 S KEY AVE 2                                                                     LAMPASAS          TX      76550
RABABI ELECTRIC CORP                          368 ILLINGTON ROAD                                                                                                           OSSINING          NY      10562
RABEL, SCOTT                                  ADDRESS ON FILE
RABIHAH SCOTT, ESQUIRE                        RABIHAH SCOTT                           P. O. BOX 1226                               324 MAIN ST                             LAUREL            MD      20725
RABIN, JANET                                  ADDRESS ON FILE
RABUN COUNTY                                  RABUN COUNTY‐TAX COMMISS                19 JO DOTSON CIRCLE ‐ SU                                                             CLAYTON           GA      30525
RACCOON TOWNSHIP                              RACCOON TWP‐TAX COLLECTO                P.O. BOX 389 (SANDRA CA                                                              SOUTH HEIGHTS     PA      15081
RACE APPRAISAL SERVICES LLC                   200 N MAIN ST UNIT 1201                                                                                                      EAST LONGMEADOW   MA      01028
RACHED, FRANCIA                               ADDRESS ON FILE
RACHEL HULS INC                               18654 202ND COURT                                                                                                            HUTCHINSON        MN      55350
RACHEL JOHNSON                                ADDRESS ON FILE
RACHEL L WILLIAMS                             ADDRESS ON FILE
RACHEL MANDEL                                 ADDRESS ON FILE
RACHEL MERKEL                                 ADDRESS ON FILE
RACHEL VENTURES INC                           PO BOX 305                                                                                                                   MARTINSVILLE      NJ      08836
RACHEL VENTURES, INC                          C/O ELIZABETH CONTO                     1996 WASHINGTON VALLEY RD, BOX 305                                                   MARTINSVILLE      NJ      08836
RACINE CITY                                   QUARTERLY TAX                           730 WASHINGTON AVE                                                                   RACINE            WI      53403
RACINE CITY                                   RACINE CITY TREASURER                   730 WASHINGTON AVE, RM 1                                                             RACINE            WI      53403
RACINE COUNTY                                 10210 NORTHWESTERN AVE                                                                                                       FRANKSVILLE       WI      53125
RACINE CTY MUT INS CO                         PO BOX 201                                                                                                                   FRANKSVILLE       WI      53126
RACKHAM, TIFFANY                              ADDRESS ON FILE
RACKLEY ROOFING & SUPPLY                      INC                                     6345 ELMSHORN WAY                                                                    ALPHARETTA        GA      30004
RACKSPACE                                     ATTN: GENERAL COUNSEL                   RACKSPACE HOSTING                            1 FANATICAL PLACE CITY OF WINDCREST     SAN ANTONIO       TX      78218
RADCLIFF CITY                                 CITY OF RADCLIFF ‐ CLERK                P O BOX 519                                                                          RADCLIFF          KY      40159
RADFORD CITY                                  RADFORD CITY ‐ TREASURER                619 SECOND ST ‐ ROOM 164                                                             RADFORD           VA      24141
RADIAN GUARANTY INC                           PO BOX 823225                                                                                                                PHILADELPHIA      PA      19182
RADIAN GUARANTY INC.                          ATTN: GENERAL COUNSEL                   1601 MARKET STREET                                                                   PHILADELPHIA      PA      19103‐2337
RADIAN SERVICES, LLC                          ATTN: GENERAL COUNSEL                   1601 MARKET STREET                                                                   PHILADELPHIA      PA      19103‐2337
RADIAN SERVICES, LLC                          ATTN: NICOLE PHILLIPINE, AVP            1601 MARKET STREET                                                                   PHILADELPHIA      PA      19103‐2337
RADIANCE HOA                                  PO BOX 30710                                                                                                                 LOS ANGELES       CA      90030
RADIANT RENOVATIONS, LLC                      273 APPLEWOOD CENTER PLACE STE 222                                                                                           SENECA            SC      29678
RADKIEWICZ, THOMAS                            ADDRESS ON FILE
RADNOR S.D./RADNOR TWP                        RADNOR TWP SD ‐ TAX COLL                135 S. WAYNE AVE                                                                     WAYNE             PA      19087
RADNOR TOWNSHIP                               RADNOR TWP ‐ TAX COLLECT                301 IVEN AVE                                                                         WAYNE             PA      19087
RAEFORD CITY                                  RAEFORD CITY ‐ TREASURER                315 N. MAIN ST., CITY HA                                                             RAEFORD           NC      28376
RAFAEL & ARACELI LOPEZ &                      ADDRESS ON FILE
RAFAEL A. CLAUDIO                             ADDRESS ON FILE
RAFAEL CASTRO                                 ADDRESS ON FILE
RAFAEL DIAZ                                   ADDRESS ON FILE
RAFAEL DOMINGUEZ                              ADDRESS ON FILE
RAFAEL MORALES PROF'L HANDYMAN SERVICE        RAFAEL MORALES                          428 WINDROSE DR                                                                      ORLANDO           FL      32824
RAFAS ROOFING INC                             112 VERANDA RD NW                                                                                                            ALBUQUERQUE       NM      87107
RAFERT, RYAN                                  ADDRESS ON FILE
RAFF, KELVAN                                  ADDRESS ON FILE
RAFIQ N MOOSA &                               NAZLEEN MOOSA                           2601 AVALON DR                                                                       LEWISVILLE        TX      75056
RAFNGARD, LEIF                                ADDRESS ON FILE
RAFTER S APPRAISALS                           PO BOX 10261                                                                                                                 ALBUQUERQUE       NM      87184
RAGELS, JACOB                                 ADDRESS ON FILE
RAGION, CARRIE                                ADDRESS ON FILE
RAGO, ALBERT JR., ET AL.                      LAURENCE DAVID GEROWITZ, ESQ.           LAW OFFICE OF LAURENCE D. GEROWITZ, P.C.     30 BROAD STREET, SUITE 1422             NEW YORK          NY      10004
RAGOLE CONSTRUCTION                           9721 MILITARY RD                                                                                                             OMAHA             NE      68134
RAHDER, HEATHER                               ADDRESS ON FILE
RAHMAN FLEMING                                7037 S. HARPER APT H                                                                                                         CHICAGO           IL      60637
RAHWAY CITY  ‐FISCAL                          RAHWAY CITY ‐TAX COLLECT                1 CITY HALL PLAZA                                                                    RAHWAY            NJ      07065
RAHWAY MUNICIPAL COURT                        1 CITY HALL PLAZA                                                                                                            RAHWAY            NJ      07065
RAI, INDIRA                                   ADDRESS ON FILE
RAIL, STEPHANIE                               ADDRESS ON FILE
RAILROAD BORO (BORO BILL                      Y.A.T.B. ‐ RAILROAD BORO                1405 NORTH DUKE ST                                                                   YORK              PA      17404
RAILROAD BORO (COUNTY BI                      YORK COUNTY ‐ TREASURER                 28 EAST MARKET ST. ‐ ROO                                                             YORK              PA      17401
RAIMO INS AGENCY                              40 EAGLE ROCK AVE C                                                                                                          EAST HANOVER      NJ      07936
RAIN CONTROL ALUMINUM                         DOMINICKS ALUMINUM WORKS, LLC           3813 ARNOLD AVE.                                                                     NAPLES            FL      34104
RAIN GUARD INC                                6277 BOUCHER DR                                                                                                              EDMOND            OK      73034
RAIN GUTTERS SPECIALTIES LLC                  BRIAN                                   9606 ANGUS DRIVE                                                                     SOUTH JORDAN      UT      84095
RAIN PRO ROOFING                              603 MT ZION RD                                                                                                               SHREVEPORT        LA      71106
RAIN PRO ROOFING &                            CHRIS & HEATHER SIMON                   603 MI ZION RD                                                                       SHREVEPORT        LA      71106
RAINA ABRAMSON VILLAGE CLERK                  77 MAIN STREET                          PO BOX 369                                                                           WARWICK           NY      10990
RAINALDIS RECONSTRUCTION                      1941 E LAKE DR                                                                                                               CASSELBERRY       FL      32707
RAINBOW INSURANCE INC                         1344 N STATE ROAD 7                                                                                                          MARGATE           FL      33063
RAINBOW INTENTIONAL OF LOS ANGELES CNTY.      957 S. MERIDIAN AVE.                    ALEKSA SIMICH CONSTRUCTION INC                                                       ALHAMBRA          CA      91803
RAINBOW INTERNATIONAL                         16500 CANAANVILLE RD                                                                                                         ATHENS            OH      45701




                                                                                                                 Page 721 of 998
                                     19-10412-jlg                Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        725 of 1004
Creditor Name                              Address1                                   Address2                                      Address3                             City                State   Zip     Country
RAINBOW INTERNATIONAL                      669 ROOSEVELT AVE                                                                                                             PAWTUCKET           RI      02860
RAINBOW INTERNATIONAL                      RESTORATION & CLEANING                     PO BOX 382                                                                         CORSICANA           TX      75151
RAINBOW INTERNATIONAL &                    JON & BRANDY WHEELER                       PO BOX 12400                                                                       NORTH KANSAS CITY   MO      64116
RAINBOW INTERNATIONAL OF                   GREENVILLE TERRELL                         11677 CADDO CREEK DR                                                               LAVON               TX      75166
RAINBOW INTERNATIONAL OF                   SUGAR LAND AND KATY                        3130 GRANTS LAKE BLVD 16                                                           SUGAR LAND          TX      77496
RAINBOW INTERNATIONAL OF ALBUQUERQUE       M. PAM                                     M. PAM                                        P O BOX 90785                        ALBUQUERQUE         NM      87199
RAINBOW INTERNATIONAL OF BRANFORD          CONNECTICUT SPECIALTY SERVICES LLC         29 FLAX MILL ROAD. UNIT 1                                                          BRANFORD            CT      06405
RAINBOW INTL OF COLUMBIA                   100 KAMINER WAY PKWY                                                                                                          COLUMBIA            SC      29210
RAINBOW INTL OF NORTH PHOENIX              GRAYHAWK FIRE & WATER RESTORATION LLC      1000 W. VISTA BONITA DR B109                                                       PHOENIX             AZ      85027
RAINBOW REST & EST OF                      NANCY & JEFFREY BROWN                      832 LAUREL HILL                                                                    LEXINGTON           KY      40504
RAINBOW ROOFING AND                        SIDING INC                                 67 ISLAND AVE                                                                      QUINCY              MA      02169
RAINBOW SPRINGS                            PROPERTY OWNER'S ASSOC., INC.              P. O. BOX 3389                                                                     DUNNELLON           FL      34430
RAINBOW SPRINGS POA                        PO BOX 3389                                                                                                                   DUNNELLON           FL      34430
RAINDROP SPRINKLING & LANDSCAPING          ANTHONY ALBERT CHRISTIAN                   1166 16TH STREET                                                                   HAVRE               MT      59501
RAINER PAINTING CO.                        1011 BEACHWOOD RD.                                                                                                            RIVERTON            NJ      08077
RAINFORD HALL                              25374 SW 135TH CT                                                                                                             HOMESTEAD           FL      33032
RAINIER TITLE LLC                          2722 COLBY AVENUE STE 125                                                                                                     EVERETT             WA      98201
RAINMAKER SURVEYING                        3209 JEFFREY CIRCLE                                                                                                           INDEPENDENCE        MO      64055
RAINS COUNTY C/O RAINS C                   RAINS CAD ‐ TAX COLLECTO                   P O BOX 70                                                                         EMORY               TX      75440
RAINSHIELD ROOFING AND                     REMODELING                                 7102 SANDY KNOLL DR                                                                SPRING              TX      77379
RAINTREE MANOR HOMES CONDO ASSOC., INC.    9300 N 16TH ST                                                                                                                TAMPA               FL      33612
RAINTREE VILLAGE CONDO INC.                24701 US HWY 19 N SUITE 102                                                                                                   CLEARWATER          FL      33763
RAIN‐WOOD PROPERTIES, LLC                  UNDERWOOD & RIEMER, PC                     JAMES D. PATTERSON                            166 GOVERNMENT STREET, SUITE 100     MOBILE              AL      36602
RAISIN TOWNSHIP                            RAISIN TOWNSHIP ‐ TREASU                   5525 OCCIDENTAL HWY                                                                TECUMSEH            MI      49286
RAISINVILLE TOWNSHIP                       RAISINVILLE TWP ‐ TREASU                   96 IDA‐MAYBEE  RD.                                                                 MONROE              MI      48161
RAJ, CHAITANYA                             ADDRESS ON FILE
RAJESHBHAI PATEL                           12919 MAXIM DR                                                                                                                HOUSTON             TX      77065
RAJNIKANT JANI, ET AL.                     OH, SCOTT J                                BRYDGES, OH & ASSOC., LLC                     201 W. WINCHESTER                    LIBERTYVILLE        IL      60048
RAKES SERVICES                             11245 CABOOSE CT                                                                                                              JACKSONVILLE        FL      32257
RALEIGH COUNTY SHERIFF                     RALEIGH COUNTY ‐ SHERIFF                   215 MAIN ST                                                                        BECKLEY             WV      25801
RALEIGH RESIDENTIAL                        EXTERIORS CONSULTING L.L.C                 RAYMOND A GARRIS III                          5208 INGLEWOOD LANE                  RALEIGH             NC      27609
RALEIGH, WILLIAM                           ADDRESS ON FILE
RALLS COUNTY                               RALLS COUNTY ‐ COLLECTOR                   311 S. MAIN                                                                        NEW LONDON          MO      63459
RALLS COUNTY MUT INS CO                    110 SO PUBLIC                              PO BOX 20                                                                          CENTER              MO      63436
RALPH CONSTRUCTION                         1230 S 7TH ST                                                                                                                 PEKIN               IL      61554
RALPH DIMAS SOLIS                          812 S WATSON ST B                                                                                                             VISALIA             CA      93277
RALPH E LEWIS                              2297 MALTA DR                                                                                                                 CONYERS             GA      30012
RALPH FAIELLA                              WILLIAM SHERIDAN                           50 NASHUA RD SUITE 102                                                             LONDONDERRY         NH      03053
RALPH FERACO &                             GISELLE FERACO                             7836 IONIO CT                                                                      NAPLES              FL      34114
RALPH LANGFORD LANEY III                   1883 CAPRI DR                                                                                                                 CHARLESTON          SC      29407
RALPH P SILLS AGENCY                       13854 CEDAR RD                                                                                                                UNIVERSITY HTS      OH      44118
RALPH WELLMAN APPRAISALS                   57 VERNA DRIVE                                                                                                                RUSSELL             KY      41169
RALPHO TOWNSHIP                            RALPHO TWP ‐ TAX COLLECT                   PO BOX 4                                                                           ELYSBURG            PA      17824
RALSTON, DOUGLAS                           ADDRESS ON FILE
RAM AIR LLC                                7672 MONTEREY CIRCLE                                                                                                          AVON                IN      46123
RAM APPRAISAL INC                          560 E OAKEY BLVD                                                                                                              LAS VEGAS           NV      89104
RAM CLAIMS ADJUSTING INC                   7971 RIVIERA BLVD STE215                                                                                                      MIRAMAR             FL      33023
RAM CONSTRUCTION AND MAINTENANCE INC       1125 OAK STREET                                                                                                               AYNOR               SC      29511
RAM INSURANCE                              2855 MANGUM RD STE B102                                                                                                       HOUSTON             TX      77092
RAM MUTUAL INS CO                          1241 JOHN Q HAMMONS RD                                                                                                        MADISON             WI      53717
RAM MUTUAL INS CO                          16 E COUNTY RD 61                                                                                                             ESKO                MN      55733
RAM MUTUAL INS CO                          P O  BOX 308                                                                                                                  ESKO                MN      55733
RAM ROOFING INC                            6901 HOLLY LAKE DR                                                                                                            LOUISVILLE          KY      40291
RAMADASS, SHYLAJA                          ADDRESS ON FILE
RAMAKRISHNAN, VENKAT                       ADDRESS ON FILE
RAMAN, KRISHNASRINIVAS                     ADDRESS ON FILE
RAMANAND REWAN &                           VIDYAWATTIE REWAN                          1070 TRAILSIDE CT                                                                  OAKLAND             FL      34787
RAMAPO SCHOOL DISTRICTS                    RAMAPO SCH DISTRICTS‐REC                   237 ROUTE 59                                                                       SUFFERN NY          NY      10901
RAMAPO TOWERS OWNERS CORP                  119 MONTGOMERY AVE                                                                                                            SCARSDALE           NY      10583
RAMAPO TOWN                                RAMAPO TOWN‐TAX RECEIVER                   237 RT 59                                                                          SUFFERN             NY      10901
RAMASHA HOLDINGS LLC                       225 SOLLAS CT                                                                                                                 RIDGEWOOD           NJ      07450
RAMBLEWOOD ACRES CONDOMINIUM ASSOCIATION   9031 TOWN CENTER PKWY                                                                                                         BRADENTON           FL      34202
RAMBLEWOOD HOA, INC.                       C/O THE LAW OFFICES OF                     GREGORY ALEXANDRIDES, LLC                     821 WEST STREET                      ANNAPOLIS           MD      21401
RAMBLEWOOD VILLAGE                         3853 GALL BLVD                                                                                                                ZEPHYRHILLS         FL      33541
RAMCO REMODELING                           JOSE ANGEL RAMOS                           2308 DORRIS ST                                                                     BAYTOWN             TX      77520
RAMCO VALUATION CORP                       2908 W 82ND PLACE                                                                                                             INGLEWOOD           CA      90305
RAMEY BORO                                 RAMEY BORO ‐ TAX COLLECT                   62 VIRGINIA ST.                                                                    RAMEY               PA      16671
RAMEY O ROGNESS                            ADDRESS ON FILE
RAMIREZ ACEVEDO, GRISELDA                  ADDRESS ON FILE
RAMIREZ REMODELING                         5633 BARREMORE ST                                                                                                             HOUSTON             TX      77023




                                                                                                                  Page 722 of 998
                                       19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     726 of 1004
Creditor Name                              Address1                                Address2                                     Address3                          City               State   Zip     Country
RAMIREZ, ALICE                             ADDRESS ON FILE
RAMIREZ, ANGEL                             ADDRESS ON FILE
RAMIREZ, CHERYL                            ADDRESS ON FILE
RAMIREZ, DIANE                             ADDRESS ON FILE
RAMIREZ, FRANCES                           ADDRESS ON FILE
RAMIREZ, JEANETTE                          ADDRESS ON FILE
RAMIREZ, JESSICA                           ADDRESS ON FILE
RAMIREZ, MARIA                             ADDRESS ON FILE
RAMIREZ, MELISSA                           ADDRESS ON FILE
RAMIREZ, MICHAEL                           ADDRESS ON FILE
RAMIREZ, NICOLAS                           ADDRESS ON FILE
RAMIREZ, SILVIA                            ADDRESS ON FILE
RAMIREZ, SONIA                             ADDRESS ON FILE
RAMIREZ, SOPHIA                            ADDRESS ON FILE
RAMIREZ, TANYA                             ADDRESS ON FILE
RAMIREZ, TONI                              ADDRESS ON FILE
RAMIREZ, VIRIDIANA                         ADDRESS ON FILE
RAMIRO J HERNANDEZ                         DAVIS MILES MCGUIRE GARDNER, PLLC       ROBERT N SEWELL, ESQ.                        80 E RIO SALADO PKWY, STE 401     TEMPE              AZ      85281
RAMIRO LOZANO &                            ADDRESS ON FILE
RAMLIN REALTY                              DON RAMLER                              135 S PATH                                                                     MANITOU SPRINGS    CO      80829
RAMON CASTRO COLON                         ADDRESS ON FILE
RAMON ESTADOS LAND LEASE                   1001 SOUTH PALM CANYON DR                                                                                              PALM SPRINGS       CA      92264
RAMON GARZA INS AGENCY                     12619 EAST FRWY SUITE A                                                                                                HOUSTON            TX      77015
RAMON INS                                  935 S MAIN ST                                                                                                          WATERBURY          CT      06706
RAMON J DIEGO PA                           5001SW 74TH COURT STE103                                                                                               MIAMI              FL      33155
RAMON L CORDERO                            ADDRESS ON FILE
RAMON LAKEVIEW VILLAS HOA INC              200 E KATELLA AVE                                                                                                      ORANGE             CA      92867
RAMON PEREZ                                ADDRESS ON FILE
RAMON REJAS                                ADDRESS ON FILE
RAMON W ANDREWS INS AGY                    2727 ENTERPRISE PKY 203                                                                                                HENRICO            VA      23294
RAMONA DREYER                              ADDRESS ON FILE
RAMONA R AGRUSO                            ADDRESS ON FILE
RAMOS, CELESTE                             ADDRESS ON FILE
RAMOS, ISMAEL                              ADDRESS ON FILE
RAMOS, JOSE                                ADDRESS ON FILE
RAMOS, MARK                                ADDRESS ON FILE
RAMOS, OSCAR                               ADDRESS ON FILE
RAMOS, STEPHANIE                           ADDRESS ON FILE
RAMPART BROKERAGE CORP                     1983 MARCUS AVE STE C130                                                                                               NEW HYDE PARK      NY      11042
RAMPART ROOFING, INC.                      1353 S. 8TH ST. STE. 203                                                                                               COLORADO SPRINGS   CO      80905
RAMPERSAUD, SEVKI                          ADDRESS ON FILE
RAMS PLUMBING COMPANIES                    53678 W MOON DUST RD                                                                                                   MARICOPA           AZ      85139
RAMS ROOFING LLC                           25371 COVENTRY LN                                                                                                      BONITA SPRINGS     FL      34135
RAMSDEN, ANNE                              ADDRESS ON FILE
RAMSEUR, SARA                              ADDRESS ON FILE
RAMSEY BORO                                TAX COLLECTOR                           33 NORTH CENTRAL AVE                                                           RAMSEY             NJ      07446
RAMSEY COUNTY                              90 PLATO BLVD WEST                                                                                                     ST PAUL            MN      55107
RAMSEY COUNTY                              RAMSEY COUNTY ‐ TREASURE                524 4TH AVENUE NE, UNIT                                                        DEVILS LAKE        ND      58301
RAMSEY COUNTY                              RAMSEY COUNTY ‐ TREASURE                PO BOX 64097, 90 W PLATO                                                       ST PAUL            MN      55164
RAMSEY COUNTY PROPERTY RECORDS & REVENUE   PO BOX 64097                                                                                                           SAINT PAUL         MN      55164
RAMSEY SQUARE ASSOCIATION                  C/O PARADISE & ASSOCIATES, LLC          971 SIBLEY MEMORIAL HWY STE 350                                                ST PAUL            MN      55118
RAMSEY, FALLON                             ADDRESS ON FILE
RAMSEY, FENTON                             ADDRESS ON FILE
RAMSEY, IRENE                              ADDRESS ON FILE
RAMSEY, LORI                               ADDRESS ON FILE
RAMSEY, TERRI                              ADDRESS ON FILE
RAMSEY, VALERIA                            ADDRESS ON FILE
RAMSEYER, ANDREW                           ADDRESS ON FILE
RAMSGATE MANAGING INS                      10609 HWY 10 W STE 105                                                                                                 SAN ANTONIO        TX      78230
RAMSTAD, AARON                             ADDRESS ON FILE
RANA SHILLING & CARRY                      SHILLING                                3032 S CORNELIA ST                                                             SIOUX CITY         IA      51106
RANCH HANDS CONSTRUCTION                   MARK LAMBERT                            186 OAK SHADOWS COVE                                                           HOLLY LAKE RANCH   TX      75765
RANCHERS & FARMERS MUTL                    505 ORLEANS ST  400                                                                                                    BEAUMONT           TX      77701
RANCHERS & FRMRS                           SEE PREFIX                              23852 NETWORK PL                                                               CHICAGO            IL      60673
RANCHERS AND FARMERS MUT                   INS CO                                  PO BOX 414356                                                                  BOSTON             MA      02241
RANCHO APPRAISAL                           29910 MURRIETA HOT SPRING RD G‐328                                                                                     MURRIETA           CA      92563
RANCHO DEL SOL MHP                         9851 BOLSA AVE                                                                                                         WESTMINSTER        CA      92683
RANCHO DEL SOL PROPERTY OWNERS ASSOC.      9807 FAIR OAKS BLVD                                                                                                    FAIR OAKS          CA      95628
RANCHO EL DORADO                           9000 E PIMA CENTER PKWY SUITE 300                                                                                      SCOTTSDALE         AZ      85258
RANCHO LAS PALMAS HOA INC                  C/O TERRA WEST MANAGEMENT               6565 S CIMARRON RD                                                             LAS VEGAS          NV      89113




                                                                                                              Page 723 of 998
                                         19-10412-jlg               Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      727 of 1004
Creditor Name                               Address1                                Address2                                        Address3               City               State   Zip        Country
RANCHO MURIETA ASSOCIATION                  7191 MURIETA PARKWAY                                                                                           RANCHO MRIETA      CA      95683
RANCHO MURIETA ASSOCIATION                  7191 MURIETA PARKWAY                                                                                           RANCHO MURIETA     CA      95683
RANCHO MURIETA CMTY. SERVICES DISTRICT      15160 JACKSON RD                        PO BOX 1050                                                            RANCHO MURIETA     CA      95683
RANCHO MURIETA CMTY. SERVICES DISTRICT      P.O. BOX 1050                           15160 JACKSON ROAD                                                     RANCHO MURIETA     CA      95683‐1050
RANCHO NEVADA‐NEVADA ESTATES HOA            375 N STEPHANIE ST. #911‐B                                                                                     HENDERSON          NV      89014
RANCHO SAN DIEGO ASSOCIATION                10050 AUSTIN DRIVE                                                                                             SPRING VALLEY      CA      91977
RANCHO TEHAMA ASSOCIATION                   C/O HIGNELL, INC.                       1750 HUMBOLDT RD.                                                      CHICO              CA      95928
RANCHO TREE SERVICE                         12314 JASMINE AVE                                                                                              BAKERSFIELD        CA      93312
RANCHO VERDE HOMEOWNERS ASSOC. INC          P.O. BOX 35065                                                                                                 PHOENIX            AZ      85069
RANCILIO AND ASSOCIATES                     36809 GROESBECK                                                                                                CLINTON TWP        MI      48035
RANDAL C GARRETT                            PO BOX 40284                                                                                                   BATON ROUGE        LA      70835
RANDAL MITCHELL &                           LESLIE MITCHELL                         4015 RIDGE CREST TRL                                                   CARROLLTON         TX      75007
RANDALL AGENCY                              P O BOX 178                                                                                                    LITTLE FALLS       MN      56345
RANDALL COUNTY                              501 16TH STREET                         SUITE 200                                                              CANYON             TX      79015
RANDALL COUNTY TAX OFFIC                    RANDALL COUNTY‐ TAX COLL                PO BOX 997                                                             CANYON             TX      79105
RANDALL ELLIS                               96 N STATE RT 89                                                                                               CHINO VALLEY       AZ      86323
RANDALL EUBANK                              626 ZULCH AVE                                                                                                  NORTH ZULCH        TX      77872
RANDALL ITEN INS                            5905 S UNIVERSITY DR                                                                                           DAVIE              FL      33328
RANDALL J DUARTE                            9933WESTVIEW DR APT 422                                                                                        CORAL SPRINGS      FL      33076
RANDALL K. ROGER & ASSOCIATES, P.A.         621 NW 53 ST SUITE 300                                                                                         BOCA RATON         FL      33487
RANDALL KEITH SPANN, ET AL.                 BAYBRIDGE LAW FIRM, P.L.L.C.            GREGORY B. WILHELM                              55 BAYBRIDGE DRIVE     GULF BREEZE        FL      32561
RANDALL MANAGEMENT, INC.                    RANDALL Q. SMITH INVESTMENTS, INC.      6200 SAVOY DRIVE, SUITE 420                                            HOUSTON            TX      77036
RANDALL MOORE AGENCY                        2046 BEDFORD ROAD                                                                                              BEDFORD            TX      76021
RANDALL O REDER PA                          1319 W FLETCHER AVE                                                                                            TAMPA              FL      33612
RANDALL S MILLER & ASSOC PC                 43252 WOODWARD AVE  STE 180                                                                                    BLOOMFIELD HILLS   MI      48302
RANDALL S MILLER & ASSOCIATES, PC ‐ CO      43252 WOODWARD AVE.                     SUITE 180                                                              BLOOMFIELD HILLS   MI      48302
RANDALL S. MILLER & ASSOC. PLLC             43252 WOODWARD                          SUITE 180                                                              BLOOMFIELD HILLS   MI      48302
RANDALL S. MILLER AND ASSOCIATES LLC        43252 WOODWARD AVE.                     SUITE 180                                                              BLOOMFIELD HILLS   MI      48302
RANDALL SIMON                               ADDRESS ON FILE
RANDALL SODERBERG                           ADDRESS ON FILE
RANDALL TOWN                                RANDALL TWN TREASURER                   34530 BASSETT RD                                                       BURLINGTON         WI      53105
RANDALL, ALLEN                              ADDRESS ON FILE
RANDALL, COREY                              ADDRESS ON FILE
RANDALL, MARIA                              ADDRESS ON FILE
RANDALL, NICOLE                             ADDRESS ON FILE
RANDAZZO, JOSEPH                            ADDRESS ON FILE
RANDAZZO, SHELLEY                           ADDRESS ON FILE
RANDLE, JESSE                               ADDRESS ON FILE
RANDOLPH COUNTY                             RANDOLPH CO‐REV COMMISSI                PO BOX 310                                                             WEDOWEE            AL      36278
RANDOLPH COUNTY                             RANDOLPH CO‐TAX COMMISSI                PO BOX 323                                                             CUTHBERT           GA      39840
RANDOLPH COUNTY                             RANDOLPH COUNTY ‐ COLLEC                107 W. BROADWAY                                                        POCAHONTAS         AR      72455
RANDOLPH COUNTY                             RANDOLPH COUNTY ‐ COLLEC                372 HWY JJ, SUITE 1G                                                   HUNTSVILLE         MO      65259
RANDOLPH COUNTY                             RANDOLPH COUNTY ‐ COLLEC                725 MCDOWELL ROAD                                                      ASHEBORO           NC      27205
RANDOLPH COUNTY                             RANDOLPH COUNTY ‐ TREASU                1 TAYLOR STREET, ROOM 2                                                CHESTER            IL      62233
RANDOLPH COUNTY                             RANDOLPH COUNTY ‐ TREASU                100 S. MAIN, ROOM 103                                                  WINCHESTER         IN      47394
RANDOLPH COUNTY CLERK                       P.O. BOX 98                                                                                                    CUTHBERT           GA      39840‐0098
RANDOLPH COUNTY SHERIFF                     RANDOLPH COUNTY ‐ SHERIF                4 RANDOLPH AVE                                                         ELKINS             WV      26241
RANDOLPH COUNTY TAX COMMISSIONER            93 FONT ST                                                                                                     CUTHBERT           GA      39840
RANDOLPH COUNTY TAX DEPT                    725 MCDOWELL RD                                                                                                ASHEBORO           NC      27205
RANDOLPH COUNTY TREASURER                   1 TAYLOR ST RM 205                                                                                             CHESTER            IL      62233
RANDOLPH CS (COMBINED TN                    RANDOLPH CS‐ TAX COLLECT                18 MAIN ST.                                                            RANDOLPH           NY      14772
RANDOLPH DISASTER RESTO                     11789 TRINITY RD                                                                                               TRINITY            NC      27370
RANDOLPH F BLUM                             ADDRESS ON FILE
RANDOLPH LEE CHANDLER                       ADDRESS ON FILE
RANDOLPH M SHAPPEE                          ADDRESS ON FILE
RANDOLPH MUT INS                            PO BOX 156                                                                                                     STEELEVILLE        IL      62288
RANDOLPH TOWN                               RANDOLPH TOWN ‐ TAX COLL                41 SOUTH MAIN STREET                                                   RANDOLPH           MA      02368
RANDOLPH TOWN                               RANDOLPH TOWN ‐ TAX COLL                7 SUMMER STREET DRAWER B                                               RANDOLPH           VT      05060
RANDOLPH TOWN                               RANDOLPH TOWN ‐TAX COLLE                121 KINDERHOOK ST                                                      RANDOLPH           ME      04346
RANDOLPH TOWN                               RANDOLPH TOWN ‐TAX COLLE                130 DURAND RD                                                          RANDOLPH           NH      03593
RANDOLPH TOWN                               RANDOLPH TWN TREASURER                  W405 FRIESLAND RD                                                      RANDOLPH           WI      53956
RANDOLPH TOWNSHIP                           RANDOLPH TWP ‐ COLLECTOR                502 MILLBROOK AVENUE                                                   RANDOLPH           NJ      07869
RANDOLPH TOWNSHIP                           RANDOLPH TWP ‐ TAX COLLE                31117 SHAFFER RD                                                       GUYS MILLS         PA      16327
RANDOLPH VILLAGE                            RANDOLPH VLG TREASURER                  248 W STROUD ST                                                        RANDOLPH           WI      53956
RANDOLPH WW  VILLAGE                        RANDOLPHWW VLG TREASURER                248 W STROUD ST                                                        RANDOLPH           WI      53956
RANDOM LAKE VILLAGE                         RANDOM LAKE VLG TREASURE                P.O. BOX 344/96 RUSSELL                                                RANDOM LAKE        WI      53075
RANDY BARCELLA                              ADDRESS ON FILE
RANDY C JONES                               ADDRESS ON FILE
RANDY DANIELS                               ADDRESS ON FILE
RANDY EVERS ROOFING & CONST.                RANDY EVERS                             1343 DOJO ST                                                           TOW                TX      78672




                                                                                                                  Page 724 of 998
                                        19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 728 of 1004
Creditor Name                              Address1                            Address2                                     Address3     City                 State   Zip          Country
RANDY J HAGLER                             ADDRESS ON FILE
RANDY LEWIS                                ADDRESS ON FILE
RANDY PADGETT AND LLOYD PADGETT            CARMAN D. RAINBOLT                  100 S.W. FIRST STREET                                     CHECOTAH             OK      74426
RANDY PALMERI & SON INC                    & KEVIN & KYLE FALCONER             4766 CHANDAN WOODS DR                                     CHERRY VALLEY        IL      61016
RANDY PRATHER BLDG & REM                   1364 BELINDA DR                                                                               COLUMBUS             GA      31914
RANDY ROBERTO RODRIGUEZ                    310 HICKS                                                                                     LEVELLAND            TX      79336
RANDY VELASQUEZ                            7018 LOST THICKET DR                                                                          HOUSTON              TX      77085
RANDY WESSELIUF AGENCY                     414 SOUTH 48 AVE                                                                              YAKIMA               WA      98908
RANEYS CONST &                             M MARTINEZ & P MENDOZA              4139 GOSS RD                                              PHELAN               CA      92371
RANGE, GLENDA                              ADDRESS ON FILE
RANGE, NIKKI                               ADDRESS ON FILE
RANGEL REMODEL & JUDY                      MERSELIS & P TOLLETT                19406 GRAND COLONY CT                                     KATY                 TX      77449
RANGEL, KEENAN                             ADDRESS ON FILE
RANGEL, PATRICIA                           ADDRESS ON FILE
RANGEL, VICTORIA                           ADDRESS ON FILE
RANGELEY PLANTATION                        RANGELEY PLANTATION ‐COL            PO BOX 308                                                RANGELEY             ME      04970
RANGELEY TOWN                              RANGELEY TOWN ‐TAX COLLE            15 SCHOOL STREET                                          RANGELEY             ME      04970
RANGER ROOFING OF OK LLC                   8283 N OWASSO EXPY C                                                                          OWASSO               OK      74055
RANGER ROOFING OF OKLAHOMA, LLC            8283 N OWASSO EXPY.                 STE. H                                                    OWASSO               OK      74055
RANGER STORM RESTORATION SERVICES INC      14026 FM 2100 RD STE A                                                                        CROSSBY              TX      77532
RANGERS PLUMB & MAIN &                     E EDWARDS & L MCFARLANE             4701 NW 2ND PL                                            PLANTATION           FL      33317
RANK, ALEXANDER                            ADDRESS ON FILE
RANKIN BORO                                RAEQUEL R PRICE‐ TAX COL            320 HAWKINS AVE                                           RANKIN               PA      15104
RANKIN COUNTY                              RANKIN COUNTY‐TAX COLLEC            211 E GOVERNMENT ST ‐ SU                                  BRANDON              MS      39042
RANKIN COUNTY CHANCERY CLERK               211 E GOVERNMENT ST, STE D                                                                    BRANDON              MS      39042
RANKIN COUNTY CHANCERY CLERK OF COU        P.O. BOX 700                                                                                  BRANDON              MS      39043
RANKIN COUNTY TAX COLLECTOR                211 E GOVERNMENT ST                 SUITE B                                                   BRANDON              MS      39042
RANKIN ROAD WEST MUD  L                    RANKIN ROAD WEST MUD‐COL            11111 KATY FRWY 725                                       HOUSTON              TX      77079
RANNY SMULLIAN                             ADDRESS ON FILE
RANSOM COUNTY                              RANSOM COUNTY ‐ TREASURE            PO BOX 629                                                LISBON               ND      58054
RANSOM TOWNSHIP                            RANSOM TOWNSHIP ‐ TREASU            10040 PITTSFORD RD                                        PITTSFORD            MI      49271
RANSOM TOWNSHIP                            RANSOM TWP ‐ TAX COLLECT            2623 BALD MT RD                                           CLARKS SUMMIT        PA      18411
RANSOM, KELLY                              ADDRESS ON FILE
RANSOPHER & TEDRICK LLP                    & TAD RANSOPHER                     82 THOMPSON ST                                            ALPHARETTA           GA      30009
RAO INAMPUDI &                             HIMABINDU INAMPUDI                  2065 GARDNER CIR W                                        AURORA               IL      60503
RAPHEL & ASSOCIATES INC                    3240 MARKRIDGE DR                                                                             RENO                 NV      89509
RAPHO TOWNSHIP                             MELVA KREADY, TAX COLLEC            971 N COLEBROOK RD                                        MANHEIM              PA      17545
RAPID APPRAISAL SERVICE                    3758 CARVETTE COURT                                                                           HIGH POINT           NC      27265
RAPID CONSTRUCTION LLC                     54 ARMOND WAY                                                                                 HOPE                 RI      02831
RAPID DELIVERY INC                         29 MAIN ST                                                                                    RAPID CITY           SD      57701
RAPID DELIVERY, INC.                       ATTN: GENERAL COUNSEL               29 MAIN STREET                                            RAPID CITY           SD      57701
RAPID DRY RESTORATION, INC.                72‐096 DUNHAM WAY, STE C                                                                      THOUSAND PALMS       CA      92276
RAPID PUBLIC ADJUSTERS                     INC                                 8833 SW 40TH ST                                           MIAMI                FL      33165
RAPID RECONSTRUCTION                       TEAM LLC                            3000 NW 25TH AVE STE 6                                    POMPANO BEACH        FL      33069
RAPID REMOVAL, INC.                        P.O. BOX 32511                                                                                PALM BEACH GARDENS   FL      33420
RAPID REPORTING                            TALX CORP                           4076 PAYSPHERE CIRCLE                                     CHICAGO              IL      60674
RAPID RESPONSE SERVICES, LLC               1155 S POWER RD. SUITE 114‐92                                                                 MESA                 AZ      85209
RAPID RESPONSE TEAM LLC                    2250 N ANDREWS AVENUE                                                                         POMPANO BEACH        FL      33069
RAPID RESTORATION AND                      CONSTRUCTION LLC                    1955 S SANDSTONE ST                                       GILBERT              AZ      85295
RAPID RESTORATION LLC                      10 SW SOUTH RIVER DRIVE  707                                                                  MIAMI                FL      33130
RAPID RIVER TOWNSHIP                       RAPID RIVER TWP ‐ TREASU            1010 PHELPS ROAD                                          KALKASKA             MI      49646
RAPID ROOFER                               1781 NW 82 TERRACE                                                                            PEMBROKE PINES       FL      33024
RAPID ROOFERS                              1625 HIDDEN SHOALS DR SE                                                                      CONYERS              GA      30013
RAPID ROOFING AND CONSTRUCTION LLC         ROBERT MCCAGE                       766 ARLAN REASON ROAD                                     BELLS                TN      38006
RAPIDES PARISH                             RAPIDES PARISH ‐ TAX COL            701 MURRAY ST SUITE 302                                   ALEXANDRIA           LA      71301
RAPIDES PARISH CLERK OF COURT              PO BOX 952                                                                                    ALEXANDRIA           LA      71309
RAPIDES PARISH SHERIFF DEPARTMENT          PO BOX 1590   TAX DEPARTMENT                                                                  ALEXANDRIA           LA      71309
RAPPAHANNOCK COUNTY                        RAPPAHANNOCK COUNTY ‐ TR            274 GAY STREET                                            WASHINGTON           VA      22747
RAPPAHANNOCK ELECTRIC COOPERATIVE          PO BOX 7388                                                                                   FREDERICKSBURG       VA      22404‐7388
RAPPO, KATHLEEN                            ADDRESS ON FILE
RAPPO, WILLIAM                             ADDRESS ON FILE
RAPTOR ROOFING                             12782 WALTHAM DRIVE                                                                           FRISCO               TX      75035
RAQUEL GARCIA                              640 E 49 ST                                                                                   HIALEAH              FL      33013
RAQUETTE LAKE CS (CMBD T                   RAQUETTE LAKE CS ‐ COLLE            PO BOX 136                                                RAQUETTE LAKE        NY      13436
RARITAN BORO                               RARITAN BORO ‐ TAX COLLE            P.O. BOX 145                                              RARITAN              NJ      08869
RARITAN TOWNSHIP                           RARITAN TWP ‐ COLLECTOR             ONE MUNICIPAL DRIVE ROOM                                  FLEMINGTON           NJ      08822
RARUS, ERIC                                ADDRESS ON FILE
RAS BORISKIN                               900 MERCHANTS CONCOURSE             SUITE 106                                                 WESTBURY             NY      11590
RAS BORISKIN LLC                           6409 CONGRESS AVE                                                                             BOCA RATON           FL      33487
RAS BORISKIN LLC                           900 MERCHANTS CONCOURSE             SUITE LL5                                                 WESTBURY             NY      11590




                                                                                                          Page 725 of 998
                                       19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          729 of 1004
Creditor Name                              Address1                                     Address2                                        Address3                  City              State   Zip          Country
RAS BORISKIN, LLC                          900 MERCHANTS CONCOURSE                      SUITE 106                                                                 WESTBURY          NY      11590
RAS BORISKIN, LLC                          900 MERCHANTS CONCOURSE, SUITE LL‐13                                                                                   WESTBURY          NY      11590
RAS CITRON                                 130 CLINTON ROAD                             SUITE 202                                                                 FAIRFIELD         NJ      07004
RAS CITRON LLC                             130 CLINTON RD STE 202                                                                                                 FAIRFIELD         NJ      07004
RAS CRANE                                  10700 ABBOTTS BRIDGE ROAD                    SUITE 170                                                                 DULUTH            GA      30097
RAS CRANE LLC                              6409 CONGRESS AVE STE 100                                                                                              BOCA RATON        FL      33487
RAS CRANE LLC                              ATTN: JOHN CRANE                             10700 ABBOTT'S BRIDGE ROAD; SUITE 170                                     DULUTH            GA      30097
RAS CRANE LLC                              MINDY CLARKE                                 6409 CONGRESS AVE, SUITE 100                                              BOCA RATON        FL      33487
RAS CRANE LLC                              SUITE 100                                    6409 CONGRESS AVE                                                         BOCA RATON        FL      33487
RAS CRANE, LLC                             10700 ABBOTS BRIDGE ROAD                     SUITE 170                                                                 DULUTH            GA      30097
RAS LAVRAR                                 1133 S UNIVERSITY DR FL 2                                                                                              PLANTATION        FL      33324
RAS LAVRAR LLC                             1133 S UNIVERSITY DR FL 2                                                                                              PLANTATION        FL      33324
RASBURRY SURVEYING, LLC                    308 W SOUTH STREET                                                                                                     BENTON            AR      72015
RASHED, LATIFAH                            ADDRESS ON FILE
RASMUSSEN, APREL                           ADDRESS ON FILE
RASMUSSEN, CODY                            ADDRESS ON FILE
RASMUSSEN, JENNIFER                        ADDRESS ON FILE
RASMUSSEN, MICHAEL                         ADDRESS ON FILE
RASMUSSEN, SALINA                          ADDRESS ON FILE
RAT FREE WILD LIFE SOLUTIONS               CRAIG STERN                                  CRAIG STERN                                     1153 SW 1ST WAY           DEERFIELD BEACH   FL      33441
RATH REMODELING                            4928 JULINGTON CR RD                                                                                                   JAX               FL      32258
RATHBUN, JORDAIN                           ADDRESS ON FILE
RATHBURN, SHERRY                           ADDRESS ON FILE
RATIU, ANNA                                ADDRESS ON FILE
RATLIFF ENTERPRISES                        5000 MACKEY B                                                                                                          OVERLAND PARK     KS      66203
RATLIFF, JASMYNE                           ADDRESS ON FILE
RATTLEY, GABRIEL                           ADDRESS ON FILE
RATZLAFF, JUDITH                           ADDRESS ON FILE
RAUBACH APPRAISAL SERVICE                  2205 EAST CLARK STREET                                                                                                 WEST FRANKFORT    IL      62896
RAUL A. ONTIVEROS                          5707 LEXINGTON DR.                                                                                                     EL PASO           TX      79924
RAUL AYALAS CONST                          PO BOX7215CHISTIANSTEDST                                                                                               SAINT CROIX       VI      823
RAUL EL GARCIA, ET AL.                     FLORIDA TRIAL COUNSEL                        DAVID A. FERNANDEZ                              4705 26TH STREET WEST     BRADENTON         FL      34207
RAUL HERNANDEZ                             4210 BEARDEN PL LN                                                                                                     HOUSTON           TX      77082
RAUL HERNANDEZ CHAVEZ                      7218 W LEWIS AVE                                                                                                       PHOENIX           AZ      85035
RAUL MEDINA                                14079 MIRROR CT                                                                                                        NAPLES            FL      34114
RAULS, DENITA                              ADDRESS ON FILE
RAUSA BUILDERS CORP                        7111 SW 42 STREET                                                                                                      MIAMI             FL      33155
RAUSCH STURM ISRAEL ENERSON & HORNIK LLC   250 N SUNNYSLOPE RD STE 300                                                                                            BROOKFIELD        WI      53005
RAUSCH STURM ISRAEL ENERSON AND            HORNIK LLC                                   250 N SUNNYSLOPE RD STE 300                                               BROOKFIELD        WI      53005
RAUSCH, CHRISTINE                          ADDRESS ON FILE
RAUSCH, COURTNEY                           ADDRESS ON FILE
RAVALLI COUNTY                             RAVALLI COUNTY ‐ TREASUR                     215 SOUTH 4TH ST SUITE H                                                  HAMILTON          MT      59840
RAVASSIPOUR, KRISTIN                       ADDRESS ON FILE
RAVEN OAKS OWNERS ASSOCIATION, INC.        10221 EMERALD COAST PKWY, WEST, SUITE 5                                                                                MIRAMAR BEACH     FL      32550
RAVENA VILLAGE                             RAVENA VILLAGE‐ CLERK                        15 MOUNTAIN ROAD                                                          RAVENA            NY      12143
RAVENA‐COEYMANS C S(TN‐N                   RAVENA‐COEYMANS C S ‐COL                     TAX PROCESSING UNIT‐ PO                                                   ALBANY            NY      12205
RAVENA‐COEYMANS CS (T‐CO                   RCS CENTRAL SCH DIST‐COL                     TAX PROCESSING UNIT‐ PO                                                   ALBANY            NY      12212
RAVENA‐COEYMANS CS (TN B                   RECEIVER OF TAXES                            PO BOX 14195                                                              ALBANY            NY      12212
RAVENA‐COEYMANS CS(T‐NEW                   RCS CENTRAL SCH DIST‐COL                     TAX PROCESSING UNIT‐ PO                                                   ALBANY            NY      12212
RAVENNA TOWNSHIP                           RAVENNA TOWNSHIP ‐ TREAS                     3770 BLACKMER RD                                                          RAVENNA           MI      49451
RAVENNA VILLAGE                            RAVENNA VILLAGE ‐ TREASU                     12090 CROCKERY CREEK DR                                                   RAVENNA           MI      49451
RAVENSWOOD MANAGEMENT ASSOCIATION, INC     2121 SW 53 CT                                                                                                          DANIA BEACH       FL      33312
RAVKIN, CANDICE                            ADDRESS ON FILE
RAWLINGS & MACINNIS PA                     PO BOX 1789                                                                                                            MADISON           MS      39130
RAWLINGS & MANCININ                        PO BOX 1789                                                                                                            MADISON           MS      39130‐1789
RAWLINS COUNTY                             RAWLINS COUNTY ‐ TREASUR                     607 MAIN                                                                  ATWOOD            KS      67730
RAWLS, DANIELLE                            ADDRESS ON FILE
RAWLS, SARAH                               ADDRESS ON FILE
RAY A PINA                                 400 N STEVENSON ST                                                                                                     EAGLE LAKE        TX      77434
RAY APPRAISAL SERVICES                     PO BOX 501                                                                                                             YAKIMA            WA      98907
RAY CARREJO                                11819 MENAUL BLVD NE                                                                                                   ALBUQUERQUE       NM      87112
RAY CHAPMAN                                2222 TRENTON RD                                                                                                        LEVITTOWN         PA      19059
RAY COUNTY                                 RAY COUNTY ‐ COLLECTOR                       100 W MAIN                                                                RICHMOND          MO      64085
RAY COUNTY DRAINAGE                        RAY COUNTY ‐ COLLECTOR                       100 W MAIN                                                                RICHMOND          MO      64085
RAY DUNN CONSTRUCTION                      6200 GULF FWY SUITE 100                                                                                                HOUSTON           TX      77023
RAY E UHL &                                ADDRESS ON FILE
RAY EGGERS AGENCY                          208 W MILTON AVE                                                                                                       RAHWAY            NJ      07065
RAY ERAMO PLAUMBING AND                    25 ERAMO TERRACE                                                                                                       HAMDEN            CT      06518
RAY FLORIDA ROOFING                        2180 NOVA VILLAGE DR                                                                                                   DAVIE             FL      33317
RAY G MEISTER                              ADDRESS ON FILE




                                                                                                                      Page 726 of 998
                                           19-10412-jlg              Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                    DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                                       Pg CREDITOR MATRIX
                                                                                                              730 of 1004
Creditor Name                                 Address1                                      Address2                                       Address3                                City                  State   Zip        Country
RAY INS                                       11447 OVERLOOK DR                                                                                                                    FISHERS               IN      46037
RAY LYNDON DEMAREST                           6395 FLOYD STREET                                                                                                                    DETROIT               MI      48210
RAY NEBUS GENL CONTR                          305 SAMPSON AVE                                                                                                                      SEASIDE HEIGHTS       NJ      08751
RAY NONG & VARY NONG                          12932 LOS ALAMITOS CT                                                                                                                ORLANDO               FL      32837
RAY THOMAS CONSTRUCTION                       5831 CLUB HOUSE CT                                                                                                                   CHARLOTTE             NC      28227
RAY TOWNSHIP                                  RAY TOWNSHIP ‐ TREASURER                      64255 WOLCOTT RD                                                                       RAY                   MI      48096
RAY VALDES, SEMINOLE CNTY. TAX COLLECTOR      PO BOX 630                                                                                                                           SANFORD               FL      32772‐0630
RAY WALKER                                    ADDRESS ON FILE
RAY, GLENDA                                   EARL MCGUIRE, ESQ                             P.O. BOX 1746                                                                          PRESTONBURG           KY      41653
RAY, IVAN                                     ADDRESS ON FILE
RAY, SANDRA                                   ADDRESS ON FILE
RAYBURN TOWNSHIP                              BARBARA HEILMAN‐TAX COLL                      340 MOPAR DR.                                                                          KITTANNING            PA      16201
RAYCON                                        PO BOX 600                                                                                                                           KINGSHILL             VI      851
RAYFIELD, JAMIE                               ADDRESS ON FILE
RAYFORD, CHERYL                               ADDRESS ON FILE
RAYMOND & SHELLY WARREN                       5774 BOWER ST                                                                                                                        KANSAS CITY           MO      64133
RAYMOND A KIRBY                               PO BOX 45224                                                                                                                         BOISE                 ID      83711‐5224
RAYMOND ANGEL                                 960 GARRISON ST                                                                                                                      LAKEWOOD              CO      80215
RAYMOND BOGGS &                               SUSAN BOGGS                                   4806 ROLLINGWOOD DR                                                                    DURHAM                NC      27713
RAYMOND BURROUGS AGENCY                       10261 POTTER TRACT RD                                                                                                                GRAND BAY             AL      36541
RAYMOND CELONA &                              MARIANNE CELONA                               109 N LAKE SHORE DR                                                                    BROOKFIELD            CT      06804
RAYMOND CONST SERVICES                        7547 HULL BAY                                                                                                                        SAINT THOMAS          VI      802
RAYMOND CONSTRUCTION                          FREDRICK L RAYMOND                            PO BOX 329                                                                             EAST MIDDLEBURY       VT      05740
RAYMOND H DUKE ENTERPRISES, INC               PO BOX 1772                                   (142 PATRICK DR, FT WALTON                     BEACH, FL 32547)                        FORT WALTON BEACH     FL      32549‐1772
RAYMOND JAMES MOWERY JR                       6421 HAINES RD                                                                                                                       ST. PETERSBURG        FL      33702
RAYMOND JENNINGS PAINTING                     8 GERALD DRIVE                                                                                                                       SAVANNAH              GA      31406
RAYMOND LAW OFFICES PA IOLTA                  5838 BLACKSHIRE PATH                                                                                                                 INVER GROVE HEIGHTS   MN      55076
RAYMOND LEBIDA                                677 HARRY SHIRLEY RD                                                                                                                 KEARNEYSVILLE         WV      25430
RAYMOND LONGORIA INS                          2025 N CONWAY AVE                                                                                                                    MISSION               TX      78572
RAYMOND P. SKIDMORE, ET AL.                   MOUNTAIN STATE JUSTICE, INC.                  SARA BIRD, ESQ                                 321 W. MAIN ST., SUITE 401              CLARKSBURG            WV      26301
RAYMOND P. SULLIVAN & APRIL L. SULLIVAN       JAMES STURDEVANT                              119 NORTH COMMERCIAL STREET, SUITE 920                                                 BELLINGHAM            WA      98225
RAYMOND PEGLOW &                              CONSTRANCE PEGLOW                             8883 SW 18TH RD                                                                        BOCA RATON            FL      33433
RAYMOND REAUX & RYAN                          REAUX                                         7623 DILLON ST                                                                         HOUSTON               TX      77061
RAYMOND SALAZAR &                             MARY SALAZAR                                  6209 MAGNOLIA ST                                                                       KATY                  TX      77493
RAYMOND TOWN                                  RAYMOND TOWN ‐ TAX COLLE                      4 EPPING STREET                                                                        RAYMOND               NH      03077
RAYMOND TOWN                                  RAYMOND TOWN‐ TAX COLLEC                      401 WEBBS MILLS ROAD                                                                   RAYMOND               ME      04071
RAYMOND TOWN                                  RAYMOND TWN TREASURER                         2255 76TH ST                                                                           FRANKSVILLE           WI      53126
RAYMOND WILSON & MARY                         GARCIA                                        19 CIRRUS CT                                                                           THE WOODLANDS         TX      77380
RAYMOND, JAMES                                ADDRESS ON FILE
RAYMOND, LAKRISHA                             ADDRESS ON FILE
RAYMONDVILLE                                  RAYMONDVILLE CITY ‐ COLL                      PO BOX 118                                                                             RAYMONDVILLE          MO      65555
RAYMONDVILLE CITY                             RAYMONDVILLE CITY ‐ COLL                      142 S 7TH ST                                                                           RAYMONDVILLE          TX      78580
RAYMONDVILLE ISD TAX OFF                      RAYMONDVILLE ISD‐ COLLEC                      419 FM 3168                                                                            RAYMONDVILLE          TX      78580
RAYNE CITY                                    RAYNE CITY ‐ TAX COLLECT                      P O BOX 69                                                                             RAYNE                 LA      70578
RAYNE TOWNSHIP                                LUCILLE HOWELLS                               1585 PEARCE HOLLOW RD                                                                  MARION CENTER         PA      15759
RAYNER‐SCHWADER, AMBER                        ADDRESS ON FILE
RAYNE‐STORM ROOFING & CONSULTING, LLC.        1600 SW US HWY 40, SUITE 101                                                                                                         BLUE SPRINGS          MO      64015
RAYNGAY, JEFFREY                              ADDRESS ON FILE
RAYNHAM TOWN                                  RAYNHAM TOWN ‐ TAX COLLE                      558 SOUTH MAIN STREET                                                                  RAYNHAM               MA      02767
RAYS CONSTRUCTION                             RAYMOND L SWARTZENTRUBER                      140 ROPEBURN LANE                                                                      KNOX                  PA      16232
RAYS ELECTRIC LLC                             RAYMOND J. DEARIE                             1034 ROSELAWN ST.                                                                      METAIRIE              LA      70001
RAYSA RIVALTA                                 7189 SW 152ND PL                                                                                                                     MIAMI                 FL      33193
RAYVILLE TOWN                                 RAYVILLE TOWN ‐ TAX COLL                      P O BOX 878                                                                            RAYVILLE              LA      71269
RAYZ GLASS & MIRROR                           2353 TILBURY AVENUE                                                                                                                  PITTSBURGH            PA      15217
RAZA, MOHSIN                                  ADDRESS ON FILE
RBA, INC.                                     ATTN: GENERAL COUNSEL                         294 GROVE LANE EAST                            SUITE 100                               WAYZATA               MN      55391
RBC CAPITAL MARKETS, LLC                      ATTN: GENERAL COUNSEL                         3 WORLD FINANCIAL CENTER                       200 VESEY STREET                        NEW YORK              NY      10281        CANADA
RBC CAPITAL MARKETS, LLC                      ATTN: MANAGING DIR. GLOBAL MIDDLE OFFICE      2ND FLOOR, ROYAL BANK PLAZA                    200 BAY STREET                          TORONTO               ON      M5J 2W7      CANADA
RBC DOMINION SECURITIES, INC.                 ATTN:  MR. GREG  PARDY CFA, MBA               CO‐HEAD OF GLOBAL ENERGY RESEARCH              ROYAL BANK PLAZA 200 BAY ST 39TH FL     TORONTO               ON      M5J 2J2      CANADA
RBI AGENCY                                    1245 PACIFIC BLVD SE                                                                                                                 ALBANY                OR      97321
RBN ROOFS BY NICHOLAS LLC                     5005 W ROYAL LANE SUITE 116                                                                                                          IRVING                TX      75063
RBS CITIZENS N.A.                             JEFFREY GALPERIN, ESQ.                        148‐03A HILLSIDE AVENUE                                                                JAMAICA               NY      11435
RBS CITIZENS, N.A., ET AL.                    SANDY J. STOLER, ESQ.                         PITNICK & MARGOLIN, LLP                        165 EILEEN WAY, SUITE 101               SYOSSET               NY      11791
RBS CONSTRUCTION                              5205 SOUTH ORANGE AVE                         SUITE 102                                                                              ORLANDO               FL      32809
RBS CONSTRUCTION LLC                          14655 HUNTCLIFF PKWY                                                                                                                 ORLANDO               FL      32824
RBV CONSTRUCTION INC                          9317 TOWER PINE DR                                                                                                                   WINTER GARDEN         FL      34787
RC APPRAISAL ENTERPRISES                      1146 VILLA FLORA DRIVE                                                                                                               OFALLON               MO      63366
RC CONST & INVEST INC                         12700 SW 40ST                                                                                                                        MIAMI                 FL      33175
RC CONST & INVEST LLC                         MARIA PEREIRA                                 1408 BRICKNELL BAY DR815                                                               MIAMI                 FL      33131
RC CONSTRUCTION & INVEST                      1408 BRICKELL BAY DR 815                                                                                                             MIAMI                 FL      33131




                                                                                                                         Page 727 of 998
                                         19-10412-jlg             Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      731 of 1004
Creditor Name                               Address1                                Address2                                      Address3      City               State   Zip        Country
RC CONSTRUCTION & INVESTMENTS, INC.         12700 SW 40TH STREET                                                                                MIAMI              FL      33175‐3402
RC CONSTRUCTION SERVICES                    1774 NE 176 ST                                                                                      MIAMI              FL      33162
RC CUSTOM CONCRETE LLC                      3009 ORANGE GROVE 221                                                                               CHRISTIANSTED      VI      820
RC WORLD 1 CONDOMINIUM ASSOCIATION INC      740 GEORGIA AVE                                                                                     LONGWOOD           FL      32750
RCB INSURANCE SERVICES                      809 HUNTLEY WOODS DRIVE                                                                             CRETE              IL      60427
RCC HOMES                                   OSCAR RODRIGUEZ PERAZA                  815 MONTCLAIR DRIVE                                         WILMINGTON         NC      28403
RCO LEGAL PS                                13555 SE 36TH ST STE 300                                                                            BELLEVUE           WA      98006
RCR HOMES, LLC                              ROLANDO C RODRIQUEZ                     209 E. CONVENT ST.                                          VICTORIA           TX      77901
RCR1 PROPERTY MAINTENANCE LLC               1732 FIRST AVE MANCHESTER TOWNSHIP                                                                  TOMS RIVER         NJ      08757
RCR1 PROPERTY MAINTENANCE, LLC              RONALD L. FERGUSON                      1732 FIRST AVENUE, MANCHESTER TOWNSHIP                      TOMS RIVER         NJ      08757
RCS INC                                     525 ROBERTS 202                                                                                     RENO               NV      89510
RCS RENOVATIONS & BUILDER                   ZAYRA CORRALES CARLOS                   1200 S. FRANKLIN                                            MONAHANS           TX      79756
RD BEAN INC                                 5105‐5113 POWDER MILL RD                                                                            BELTSVILLE         MD      20705
RD GEN CONTRACTOR INC &                     B AMARO & EST F ROBLES                  6BLFIDAL DIAZ AVE FONTAN                                    CAROLINA           PR      983
RD GENERAL CONTRACTORINC                    HE 01 BOX 11634                                                                                     CAROLINA           PR      985
RDA INSURANCE AGENCY                        PO BOX 2575                                                                                         FALL RIVER         MA      02722
RDGZ BROS PROPERTY LLC                      700 GEMINI ST STE 240                                                                               HOUSTON            TX      77058
RDS CONSTRUCTION LLC                        8530 FM 1960 E STE 106                                                                              HUMBLE             TX      77346
RDS DRYWALL &                               RESTORATION LLC                         12880 EAGLE RD                                              CAPE CORAL         FL      33909
RE BUILDERS PLUS                            530 MONTOUR BLVD                                                                                    BLOOMSBURG         PA      17815
RE/MAX 100                                  HUCKINS REALTY INC                      3010 HICKORY RD                                             MISHAWAKA          IN      46545
RE/MAX 1ST REALTY                           CALL TERRY HUFFMAN COMPANY              518 SOUTH FRONT STREET                                      MARQUETTE          MI      49855
RE/MAX ALL STARS                            ATTN: JOSHUA COON                       1217 WATEREE ST                                             KINGSPORT          TN      37660
RE/MAX ALLEGIANCE                           ATTN: WILLIE COLSTON                    100 VOLVO PKWY STE. 207                                     CHESAPEAKE         VA      23320
RE/MAX ALLIANCE GROUP                       2000 WEBBER ST.                                                                                     SARASOTA           FL      34239
RE/MAX BEST                                 575 SUNRISE HIGHWAY                                                                                 WEST BABYLON       NY      11704
RE/MAX BEST                                 ATTN: MIKE CARROLL                      575 SUNRISE HIGHWAY                                         WEST BABYLON       NY      11704
RE/MAX BEST                                 I.M. BEST                               575 SUNRISE HIGHWAY                                         WEST BABYLON       NY      11704
RE/MAX BEST CHOICE                          P O BOX 1008                                                                                        ARNOLD             MO      63010
RE/MAX CENTRE                               ATTN: PAUL GUNTER                       2701 YORK ROAD                                              JAMISON            PA      18929
RE/MAX CLASSIC                              ATTN: WILLIAM CARROLL                   1625 HIDDEN PEARL PLACE                                     VERO BEACH         FL      32963
RE/MAX CLASSIC                              ATTN: WILLIAM CARROLL                   645 BEACHLAND BOULEVARD                       SUITE 7       VERO BEACH         FL      32963
RE/MAX DISTINCTIVE                          ATTN: TYLER FREIHEIT                    1307 DOLLEY MADISON BLVD.                                   MCLEAN             VA      22101
RE/MAX DISTINCTIVE REAL ESTATE INC          ATTN: TYLER FREIHEIT                    1307 DOLLEY MADISON BLVD.                                   MCLEAN             VA      22101
RE/MAX ELITE                                278 FRANKLIN RD.  STE 190                                                                           BRENTWOOD          TN      37027
RE/MAX FIRST CHOICE                         ATTN: MICHAEL FARABAUGH                 1201 EASTERN BLVD                                           BALTIMORE          MD      21221
RE/MAX FIRST CHOICE                         REEDER HL LLC                           1201 EASTERN BLVD                                           ESSEX              MD      21221
RE/MAX INNOVATIONS                          126 W ASHLAND AVE.                                                                                  INDIANOLA          IA      50125
RE/MAX INTEGRITY                            GRABLE & ASSOCIATES REALTY LLC          220 FRONTAGE RD SUITE C                                     COLUMBIA CITY      IN      46725
RE/MAX LEADING EDGE                         25050 FORD ROAD                                                                                     DEARBORN HEIGHTS   MI      48127
RE/MAX LEGACY PROPERTIES                    CINDY SABASKI                           109 WOODMONT AVE                                            LEBANON            TN      37087
RE/MAX OF SOUTH HAVEN                       205 BROADWAY STREET                                                                                 SOUTH HAVEN        MI      49090
RE/MAX PARKSIDE AFFILIATES                  300 DESCHUTES WAY  200                                                                              OLYMPIA            WA      98501
RE/MAX PRIME REAL ESTATE                    238 W BALTIMORE AVE                                                                                 CLIFTON HEIGHTS    PA      19018
RE/MAX PRIME REAL ESTATE                    ATTN: JAIMEE COHEN                      238 W BALTIMORE PIKE                                        CLIFTON HEIGHTS    PA      19018
RE/MAX PROFESSIONALS                        ATTN: ORANTI J. ROBINSON                9658 BALTIMORE AVENUE                         SUITE 280     COLLEGE PARK       MD      20740
RE/MAX PROFESSIONALS                        THE ESSENTIALS GROUP,LLC                9658 BALTIMORE AVE, SUITE 280                               COLLEGE PARK       MD      20740
RE/MAX PROPERTIES                           SMITH PARTNERS AND ASSOCIATES           5509 BELMONT ROAD, SUITE A                                  DOWNERS GROVE      IL      60515
RE/MAX REAL ESTATE UNLIMITED                PO BOX 245                                                                                          CHARLESTON         WV      25321
RE/MAX REALTY PLUS                          ATTN: JAMES DONOHUE                     809 US 27 SOUTH                                             SEBRING            FL      33870
RE/MAX SELECT ASSOCIATES                    ATTN: TAMMI THOMAS                      327 S. MAIN ST                                              COLVILLE           WA      99114
RE/MAX TODAYS REALTY                        LRA ENTERPRISES LLC                     255 HWY 7 E                                                 HUTCHINSON         MN      55350
REA, TWILA                                  ADDRESS ON FILE
REA, XOCHILT                                ADDRESS ON FILE
READ, JACQUELINE                            ADDRESS ON FILE
READE TOWNSHIP                              ALICE ODONNELL ‐ TAX COL                PO BOX 79                                                   GLASGOW            PA      16644
READE, DAVID                                ADDRESS ON FILE
READER, JOEL                                ADDRESS ON FILE
READER, MATHEW                              ADDRESS ON FILE
READFIELD TOWN                              READFIELD TOWN ‐TAX COLL                8 OLD KENTS HILL ROAD                                       READFIELD          ME      04355
READING AREA WATER AUTHORITY                1801 KUTZTOWN RD                                                                                    READING            PA      19604
READING CITY                                READING CITY ‐ TREASURER                113 S MAIN                                                  READING            MI      49274
READING CITY CNTY CITY B                    A. DENNIS ADAMS CPA, TRE                633 COURT ST, 2ND FLOOR                                     READING            PA      19601
READING S.D./READING CIT                    READING SD ‐ TAX COLLECT                800 WASHINGTON STREET                                       READING            PA      19601
READING TOWN                                READING TOWN ‐ TAX COLLE                16 LOWELL STREET                                            READING            MA      01867
READING TOWN                                READING TOWN ‐ TAX COLLE                P.O. BOX 72                                                 READING            VT      05062
READING TOWN                                TOWN OF READING‐TAX COLL                PO BOX 5                                                    READING CENTER     NY      14876
READING TOWNSHIP                            READING TOWNSHIP ‐ TREAS                PO BOX 298                                                  READING            MI      49274
READING TOWNSHIP                            READING TWP ‐ TAX COLLEC                5201 CARLISLE PIKE                                          NEW OXFORD         PA      17350
READINGER, MICHELE                          ADDRESS ON FILE




                                                                                                                Page 728 of 998
                                         19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       732 of 1004
Creditor Name                               Address1                                 Address2                                     Address3                 City                 State   Zip        Country
READINGTON TOWNSHIP                         READINGTON TWP ‐ COLLECT                 509 ROUTE 523                                                         WHITEHOUSE STATION   NJ      08889
READLYN MTL                                 234 AIN ST                                                                                                     READLYN              IA      50668
READLYN MUTUAL INS                          P O BOX 220                                                                                                    READLYN              IA      50668
READMOND TOWNSHIP                           READMOND TOWNSHIP ‐ TREA                 PO BOX 318                                                            HARBOR SPRINGS       MI      49740
READSBORO TOWN                              READSBORO TOWN ‐ TAX COL                 301 PHELPS LANE                                                       READSBORO            VT      05350
READY REFRESH BY NESTLE                     PO BOX 856680                                                                                                  LOUISVILLE           KY      40285‐6680
READY ROOFER INC                            PO BOX 554                                                                                                     GARDEN CITY          KS      67846
READY ROOFER, INC                           BURT COLLINS                             3640 W JONES AVE                             PO BOX 554               GARDEN CITY          KS      67846
REAGAN COUNTY                               REAGAN COUNTY ‐ TAX COLL                 P O BOX 100                                                           BIG LAKE             TX      76932
REAGAN, SUSAN                               ADDRESS ON FILE
REAGLE, MARSHALLE                           ADDRESS ON FILE
REAL ADVANTAGE LLC                          1000 COMMERCE DR.                        SUITE 520                                                             PITTSBURGH           PA      15275
REAL COUNTY                                 REAL COUNTY ‐ TAX COLLEC                 P O BOX 898                                                           LEAKEY               TX      78873
REAL EST APPRAISAL SVCS                     835 ARLINGTON COURT                                                                                            RENO                 NV      89509
REAL ESTATE 3000                            HASS CORP                                6108 NEW CUT RD                                                       LOUISVILLE           KY      40118
REAL ESTATE APPRAISAL                       SERVICES INC                             6387 CENTER DR                                                        NORFOLK              VA      23502
REAL ESTATE APPRAISAL & RESEARCH            PO BOX 3462                                                                                                    SANFORD              NC      27331
REAL ESTATE APPRAISAL PRO INC               6277‐600 CAROLINA COMMONS DR                                                                                   FORT MILL            SC      29707
REAL ESTATE APPRAISAL PROF INC              PO BOX 770505                                                                                                  MEMPHIS              TN      38177
REAL ESTATE APPRAISAL SERVICES INC          6387 CENTER DR STE 4                                                                                           NORFOLK              VA      23502
REAL ESTATE AUDITING SERVICES INC           8358 MAIN STREET                                                                                               ELLICOTT CITY        MD      21043
REAL ESTATE AUDITING SERVICES, INC          ATTN: GENERAL COUNSEL                    8358 MAIN STREET                                                      ELLICOTT CITY        MD      21043
REAL ESTATE BY PAT GRAY & ASSOC.            9190 VISTA WAY                                                                                                 BENBROOK             TX      76126
REAL ESTATE CASHFLOW NETWORK INC            PORTFOLIO PROPERTY MANAGEMENT            4420 EASTON DR, STE 101                                               BAKERSFIELD          CA      93309
REAL ESTATE EXECUTIVES INC                  595 CEDAR SPRINGS DR                                                                                           JACKSON              MS      39212‐5709
REAL ESTATE HOME SALES                      ATTN: STEVEN MODICA                      4982 N. PINE ISLAND ROAD                                              SUNRISE              FL      33351
REAL ESTATE HOME SALES INC                  4980 N PINE ISLAND ROAD                                                                                        SUNRISE              FL      33351
REAL ESTATE NETWORK                         2279 EAGLE GLEN PKWY STE 112‐154                                                                               CORONA               CA      92883
REAL ESTATE OFFICE CO                       13873 WELLINGTON TRACE B1                                                                                      WELLINGTON           FL      33414
REAL ESTATE PLUS                            ATTN: DAVID REED                         1600 COMMERCE RD                                                      VERONA               VA      24482
REAL ESTATE PLUS, INC.                      1600 COMMERECE RD                                                                                              VERONA               VA      24482
REAL ESTATE PROFESSIONALS INC               ATTN: AMY OCCORSO                        518 EASTERN BLVD                                                      BALTIMORE            MD      21221
REAL ESTATE PROFESSIONALS LLC               4730 POPLAR 4                                                                                                  MEMPHIS              TN      38117
REAL ESTATE PROFESSIONALS, INC.             518 EASTERN BOULEVARD                                                                                          BALTIMORE            MD      21221
REAL ESTATE RESOURCES INC                   800 EVERSOLE ROAD                                                                                              CINCINNATI           OH      45230
REAL ESTATE SERVICES                        EVERT A HERMES JR                        14318 STODDARD                                                        SAN ANTONIO          TX      78232
REAL ESTATE SERVICES INC                    800 WEST AVENUE APT 440                                                                                        MIAMI BEACH          FL      33139
REAL ESTATE SERVICES, INC                   AMADO MEDEROS                            800 WEST AVENUE C4                                                    MIAMI BEACH          FL      33139
REAL ESTATE SERVICES, INC.                  ATTN: AMADO MEDEROS                      800 WEST AVENUE                              SUITE C‐4                MIAMI BEACH          FL      33139
REAL ESTATE SHOPPE MEYBOHM LLC              1070 SILVER BLUFF RD                                                                                           AIKEN                SC      29803
REAL ESTATE VALUATIONS LLC                  PO BOX 293                                                                                                     CRAWFORDSVILLE       IN      47933‐1710
REAL ESTATE, INC                            372 MCNEECE ST.                                                                                                TUPELO               MS      38804
REAL LEGACY                                 P O BOX 71467                                                                                                  SAN JUAN             PR      00936
REAL LEGACY ASSURANCE                       ST 1 LT 4 3RD FL METRO                                                                                         GUAYNABO             PR      968
REAL LIVING GEORGIA LIFE REALTY             ATTN: DEBORAH HOHENSTEIN                 211 MAIN STREET                                                       VILLA RICA           GA      30180
REAL LIVING HAMILTON LANDON                 18888 HIGHWAY 18, SUITE 101                                                                                    APPLE VALLEY         CA      92307
REAL LIVING HAMILTON LANDON                 ATTN: JASON LANDON                       18888 US HIGHWAY 18                          SUITE 101                APPLE VALLEY         CA      92307
REAL PROPERTIES                             LEANDRA DAVIS                            LEANDRA DAVIS                                8955 S. ESSEX AVENUE     CHICAGO              IL      60617
REAL PROPERTIES MANAGEMENT GROUP, INC.      3283 E. WARM SPRINGS ROAD STE. 300,                                                                            LAS VEGAS            NV      89120
REAL PROPERTY ACQUISITION CORP              ATTN: KURTIS SQUYRES                     77‐622 COUNTRY CLUB DR.                      V                        PALM DESERT          CA      92211
REAL PROPERTY ACQUISITION CORPORATION       77‐622 COUNTRY CLUB DR. SUITE V                                                                                PALM DESERT          CA      92211
REAL PROPERTY MANAGEMENT                    5550 BLAZER PARKWAY, SUITE 175                                                                                 DUBLIN               OH      43017
REAL PROPERTY SVS LLC                       PO BOX 4402                                                                                                    ANDERSON             SC      29622
REAL SEAMLESS GUTTERS                       ISRAEL GONZALEZ‐LOPEZ                    ISRAEL GONZALEZ‐LOPEZ                        1350 XAVIER STREET       DENVER               CO      80204
REAL TIME COURT REPORTING                   RAYMOND F. CATUOGNO, JR., INC.           9 HAMMOND STREET                                                      WORCESTER            MA      01610
REAL TIME RESOLUTIONS INC                   1349 EMPIRE CENTRAL DR STE 150                                                                                 DALLAS               TX      75247
REAL VALUE APPRAISAL SERVICES               541 TENTH ST NW STE 152                                                                                        ATLANTA              GA      30318
REAL, CLARISSA                              ADDRESS ON FILE
REAL, THAYLA                                ADDRESS ON FILE
REALE CARPENTRY INC                         1061 NW 195TH ST                                                                                               MIAMI GARDENS        FL      33169
REALIST APPRAISAL SERVICES LLC              12357 MARGARET DR                                                                                              FENTON               MI      48430
REALITY HOMES, INC                          2720 S J ST                                                                                                    TACOMA               WA      98409
REALMANAGE, LLC                             P.O. BOX 803555                                                                                                DALLAS               TX      75380‐3555
REALOGY HOLDINGS CORP                       WALTHAM CORPORATE CENTER                 52 SECOND AVE 3RD FLOOR                                               WALTHAM              MA      02451
REALSMART INC                               LARRY SMART                              2504 E MAIN ST STE D                                                  GATESVILLE           TX      76528
REALTY APPRAISAL                            SERVICE INC                              1027 FAIRMEADOW RD                                                    MEMPHIS              TN      38117
REALTY APPRAISAL SERVICES                   5931 PEACOCK LANE                                                                                              HOSCHTON             GA      30548‐4059
REALTY EXCHANGE                             2203 S BIG BEND BLVD                                                                                           ST. LOUIS            MO      63117
REALTY EXCHANGE                             ATTN: STEVE LORUSSO                      2203 S. BIG BEND BLVD.                       100                      ST. LOUIS            MO      63117
REALTY EXCHANGE, LLC                        300 PALM COAST PKWY NE                                                                                         PALM COAST           FL      32137




                                                                                                                Page 729 of 998
                                        19-10412-jlg            Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  733 of 1004
Creditor Name                              Address1                             Address2                                      Address3                             City                 State   Zip          Country
REALTY EXCHANGE, LLC.                      ATTN: JULIE SABINE                   300 PALM COAST PKWY NE                                                             PALM COAST           FL      32137
REALTY EXECUTIVES CLASSIC                  ATTN: ZENA DAKROUB                   13039 MICHIGAN AVE                                                                 DEARBORN             MI      48126
REALTY EXECUTIVES MAIN STREET LLC          1022 SOUTH LAPEER ROAD                                                                                                  LAPEER               MI      48446
REALTY EXECUTIVES POINTES                  15011 KERCHEVAL AVE                                                                                                     GROSSE POINTE PARK   MI      48230
REALTY EXECUTIVES PREFERRED LLC            2950 WEST SQUARE LAKE ROAD           SUITE 102                                                                          TROY                 MI      48098
REALTY EXECUTIVES PREFERRED LLC            46819 GARFIELD ROAD                                                                                                     MACOMB               MI      48044
REALTY EXECUTIVES PREFERRED, LLC           ATTN: JASON MEGIE                    2950 W. SQUARE LAKE, SUITE 102                                                     TROY                 MI      48098
REALTY EXPERTS INC                         ATTN: RANDY TARLTON                  1922 N. EASTERN                                                                    OKLAHOMA CITY        OK      73160
REALTY EXPERTS INC                         ATTN: RANDY TARLTON                  504 TOWER DR SUITE D                                                               OKLAHOMA CITY        OK      73160
REALTY EXPERTS, INC                        504 TOWER DR SUITE D                                                                                                    MOORE                OK      73160
REALTY GROUP                               10765 LANTERN RD                                                                                                        FISHERS              IN      46038
REALTY MART MANAGMENT, INC.                97 NORTHBOUND GRATIOT AVE                                                                                               MOUNT CLEMENS        MI      48043
REALTY MASTERS ASSET SERVICES, LTD         2801 BROADWAY SUITE E                                                                                                   MT VERNON            IL      62864
REALTY PERFORMANCE GROUP, INC.             1800 HUDSON AVENUE, 100                                                                                                 ROCHESTER            NY      14617
REALTY PLATINUM PROFESSIONALS, INC         401 SW WARD ROAD                     SUITE 202                                                                          LEES SUMMIT          MO      64081
REALTY PLATINUM PROFESSIONALS, INC         ATTN: KIMBERLY KILLIAN               200 NE MISSOURI RD                            SUITE 272                            LEES SUMMIT          MO      64086
REALTY PLATINUM PROFESSIONALS, INC         ATTN: KIMBERLY KILLIAN               401 SW WARD RD STE 210                                                             LEES SUMMIT          MO      64081
REALTY PROFESSIONALS                       ATTN: JASON ASHTON                   859 B STREET                                                                       FERNLEY              NV      89408
REALTY SERVICES OF ILLINOIS                792 E RAND ROAD                                                                                                         ARLINGTON HEIGHTS    IL      60004
REALTY SERVICES OF ILLINOIS INC            3125 N WILKE RD                      SUITE B                                                                            ARLINGTON HEIGHTS    IL      60004
REALTY SERVICES OF ILLINOIS INC            792 E RAND RD                                                                                                           ARLINGTON HEIGHTS    IL      60004
REALTY SERVICES TEAM, INC.                 DAVE AND MARILYN MYERS               3089 MADRONA LANE                                                                  MEDFORD              OR      97501
REALTY WERKS INC                           6924 S 76TH EAST AVE STE 1                                                                                              TULSA                OK      74133
REALTY WORLD ‐ PARADISE GOLD               6393 SKYWAY ROAD                                                                                                        PARADISE             CA      95969
REALTY WORLD CAPITAL GROUP LLC             3418 OCEAN BLVD                                                                                                         FT. LAUDERDALE       FL      33308
REALTY WORLD RUBBICO REAL ESTATE INC       ATTN: STACEY LAUER                   12 WEST CAREY STREET                                                               PLAINS               PA      18705
REALTY WORLD SELZER REALTY                 551 SOUTH ORCHARD AVE.                                                                                                  UKIAH                CA      95482
REALTY WORLD SELZER REALTY                 RICHARD P. SELZER                    551 SOUTH ORCHARD AVENUE                                                           UKIAH                CA      95482
REALTY WORLD‐SELZER REALTY                 ATTN: JOAN DOOLEY                    551 SOUTH ORCHARD AVENUE                                                           UKIAH                CA      95482
REALTYONE GROUP ECLIPSE                    ATTN: TAMMI THOMAS                   1414 W. GARLAND AVE                                                                COLVILLE             WA      99205
REALY INS & ASSOCS                         3701 ALGOQUIN RD STE 570                                                                                                ROLLING MEADOWS      IL      60008
REAM, AMY                                  ADDRESS ON FILE
REAMSTOWN MTL                              20 S REAMSTOWN RD                                                                                                       REAMSTOWN            PA      17567
REAMSTOWN MUT IN                           PO BOX 477                                                                                                              REAMSTOWN            PA      17567
REAN CLOUD LLC                             2201 COOPERATIVE WAY STE 302                                                                                            HERNDON              VA      20171
REAN CLOUD, LLC                            ATTN: GENERAL COUNSEL                2201 COOPERATIVE WAY                          SUITE 250                            HERNDON              VA      20171
REAN CLOUD, LLC                            ATTN: GENERAL COUNSEL                MELANGE TOWER 3RD FLOOR, BLOCK B              SY NO. 80‐84 MADHAPUR, HYDERABAD     TELANGANA                    500084       INDIA
REAN SOLUTIONS, INC.                       ATTN: GENERAL COUNSEL                2201 COOPERATIVE WAY                          SUITE 250                            HERNDON              VA      20171
REAN SOLUTIONS, INC.                       ATTN: RUPA VASIREDDY, CEO            202 CHURCH ST. SE                             SUITE 524                            LEESBURG             VA      20175
REASONABLE CONTRACTING SOLUTIONS           BRUNO RAMOS                          6716 REVERE STREET                                                                 PHILADELPHIA         PA      19149
REASONER RESIDENTIAL                       1207 KESSLER DR                                                                                                         SULTAN               WA      98294
REASONOVER, BRIANA                         ADDRESS ON FILE
REAVES, CONSTANCE                          ADDRESS ON FILE
REBECCA BYROM INS AGENCY                   7960 SILVERTON AVE 203                                                                                                  SAN DIEGO            CA      92126
REBECCA CULTRI‐KOHART                      ADDRESS ON FILE
REBECCA GARCIA TRUSTEE                     PO BOX 3170                                                                                                             OSHKOSH              WI      54903
REBECCA HANSEN                             ADDRESS ON FILE
REBECCA HARRIS, ET AL.                     JULIA JENSEN SMOLKA                  DIMONTE & LIZAK, LLC                          216 W. HIGGINS ROAD                  PARK RIDGE           IL      60068
REBECCA J. TOMBLIN AND JOANN MEADOWS       POWELL & MAJESTRO, PLLC              ANTHONY J. MAJESTRO, ESQ                      405 CAPITOL STREET, SUITE P1200      CHARLESTON           WV      25301
REBECCA LEWIS                              ADDRESS ON FILE
REBECCA LINGER                             ADDRESS ON FILE
REBEKAH MCGINNIS                           62 MARTHA ST.                                                                                                           COWARTS              AL      36321
REBER, ANDREAS                             ADDRESS ON FILE
REBICH CONSTRUCTION INC                    PO BOX 1087                                                                                                             WINDSOR              CA      95492
RE‐BOUND PROPERTIES LLC                    25 APPLEBY RD                                                                                                           SALEM                MA      01970
REBOUND RESTORATION CONT                   PO BOX 13151                                                                                                            MILL CREEK           WA      98082
REBRACA LAW LLC                            700 YOUNGSTOWN WARREN RD                                                                                                NILES                OH      44446
REBUILD TEXAS CONST                        812 LARKSPUR LN                                                                                                         FORT WORTH           TX      76112
REBUILD TEXAS CONSTRUCTION, INC            2514 MURPHY DRIVE                                                                                                       BEDFORD              TX      76021
REBUILD UPSTATE                            PO BOX 8693                                                                                                             GREENVILLE           SC      29604
REBUILDEX OF PLYMOUTH                      COUNTY LLC                           6 COMMERCE WAY                                                                     CARVER               MA      02330
RECCHILONGO, LOUIS                         ADDRESS ON FILE
RECEIVER MANAGEMENT GROUP LLC              8333 NW 53RD SR SRE 450                                                                                                 DORAL                FL      33166
RECEIVER OF TAXES                          1496 ROUTE 300                                                                                                          NEWBURGH             NY      12550
RECEIVER OF TAXES                          DONNA                                TOWN OF POUGHKEEPSIE                          ONE OVEROCKER ROAD                   POUGHKEEPSIE         NY      12603
RECEIVER OF TAXES ‐ TOWN OF YORKTOWN       TOWN OF YORKTOWN WATER DISTRICT      POST OFFICE BOX 703                                                                YORKTOWN HEIGHTS     NY      10598‐0703
RECEIVER OF TAXES HENRIETTA                PO BOX 579                                                                                                              HENRIETTA            NY      14467
RECEIVER OF TAXES TOWN OF CHESTER          1786 KINGS HIGHWAY                                                                                                      CHESTER              NY      10918
RECEIVER OF TAXES TOWN OF SOUTHAMPTON      116 HAMPTON ROAD                                                                                                        SOUTHAMPTON          NY      11968
RECINOS, ANDREW                            ADDRESS ON FILE




                                                                                                            Page 730 of 998
                                         19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   734 of 1004
Creditor Name                               Address1                             Address2                                       Address3                             City                  State   Zip          Country
RECIO, RICARDO                              ADDRESS ON FILE
RECLAMATION DIST  1001                      RECL DIST 1001 ‐ TREASU              1959 CORNELIUS AVENUE                                                               RIO OSO               CA      95674
RECLAMATION DIST  70                        RECL DIST 70 ‐ TREASURE              PO BOX 129                                                                          MERIDIAN              CA      95957
RECOLOGY BUTTE COLUSA COUNTIES              2720 S 5TH AVENUE                                                                                                        OROVILLE              CA      95965
RECOLOGY VALLEJO                            2021 BROADWAY                                                                                                            VALLEJO               CA      94589
RECOLOGY WESTERN OREGON, INC.               1850 NE LAFAYETTE AVE                                                                                                    MCMINNVILLE           OR      97128
RECOLOGY YUBA‐SUTTER                        3001 N. LEVEE RD.                    P. O. BOX G                                                                         MARYSVILLE            CA      95901
RECON GROUP CORP.                           1302 ASHFORD IMPERIAL L 2                                                                                                SAN JUAN              PR      00907
RECONSTRUCTION SERVICES                     & CAPITOL PA & M BARNETT             22178 VACATION DR                                                                   CANYON LAKE           CA      92587
RECONTRUST COMPANY                          PO BOX 7009                                                                                                              VAN NUYS              CA      91409‐7009
RECORD STORAGE SOLUTIONS                    PO BOX 1188                                                                                                              RAPID CITY            SD      57701
RECORD, MARSHUN                             ADDRESS ON FILE
RECOVER ROOFING AND RECONSTRUCTION          ROYAL WOODY VENTURES LLC             9201 WARREN PKWY SUITE 200                                                          FRISCO                TX      75034
RECOVERY CONSTRUCTION                       LLC                                  60 CONNOLLY PKWY BLDG 3A                                                            HAMDEN                CT      06514
RECOVERY ROOFING LLC                        1575 EMERSON ST B                                                                                                        DENVER                CO      80218
RECREATION CENTERS OF SUN CITY              10626 WEST THUNDERBIRD BLVD                                                                                              SUN CITY              AZ      85351
RECREATION CENTERS OF SUN CITY WEST         19803 N RH JOHNSON BLVD                                                                                                  SUN CITY WEST         AZ      85375
RECREATION CENTERS OF SUN CITY WEST         19803 R H JOHNSON BLVD                                                                                                   SUN CITY WEST         AZ      85375
RECREATION CENTERS OF SUN CITY, INC         10626 W THUNDERBIRD BLVD                                                                                                 SUN CITY              AZ      85351
RECYCLED RESTORATIONS                       LLC                                  980 ISLAND BLUFF LN                                                                 BUFORD                GA      30518
RECYNT INSURANCE                            3549 BROADWAY                                                                                                            GARY                  IN      46409
RED BANK BORO                               RED BANK BORO ‐ TAX COLL             90 MONMOUTH STREET                                                                  RED BANK              NJ      07701
RED BANK MANOR COA INC                      440 BECKERVILLE RD                                                                                                       MANCHESTER TOWNSHIP   NJ      08759
RED BELL REAL ESTATE LLC                    7730 S UNION PARK AVE  STE 400                                                                                           MIDVALE               UT      84047
RED BELL REAL ESTATE, LLC                   ATTN: GENERAL COUNSEL                1415 SOUTH MAIN STREET                                                              SALT LAKE CITY        UT      84115
RED BELL REAL ESTATE, LLC                   ATTN: JEFFREY JONAS                  1415 SOUTH MAIN STREET                                                              SALT LAKE CITY        UT      84115
RED CARPET REMODELING                       18607 WOODGATE PL                                                                                                        OLNEY                 MD      20832
RED CEDAR TOWN                              DUNN COUNTY TREASURER                800 WILSON AVE,  RM 150                                                             MENOMONIE             WI      54751
RED CONSTRUCTION &                          WAYNE & SHARON HAUSERMAN             2445 N MONITOR AVE                                                                  CHICAGO               IL      60639
RED CREEK CS (COMBINED T                    RED CREEK CS‐ TAX COLLEC             6624 SOUTH STREET                                                                   RED CREEK             NY      13143
RED CREEK CS CMD TOWNS                      RED CREEK CS ‐ TAX COLLE             6624 SOUTH ST                                                                       RED CREEK             NY      13143
RED HILL BORO                               RED HILL BORO ‐ TAX COLL             311 STONEHAVEN DRIVE                                                                RED HILL              PA      18076
RED HOOK CEN.SCH. (TWN.C                    RED HOOK CEN.SCH‐TAX COL             P.O. BOX 29                                                                         RED HOOK              NY      12571
RED HOOK CS  (RED HOOK T                    RED HOOK CS ‐ TAX COLLEC             PO BOX 29                                                                           RED HOOK              NY      12571
RED HOOK CS  (RHINEBECK                     RED HOOK CS ‐ TAX COLLEC             P.O. BOX 29                                                                         RED HOOK              NY      12571
RED HOOK TOWN                               RED HOOK TOWN ‐ TAX COLL             7340 SOUTH BROADWAY                                                                 RED HOOK              NY      12571
RED HOOK VILLAGE                            RED HOOK VILLAGE ‐ CLERK             7467 SOUTH BROADWAY                                                                 RED HOOK              NY      12571
RED JACKET C S (FARMINGT                    RED JACKET C S‐TAX COLLE             RED JACKET SD1506 ROUT                                                              SHORTSVILLE           NY      14548
RED JACKET C S (MANCHEST                    RED JACKET C S ‐ TAX COL             RED JACKET SD 1506 ROUTE                                                            SHORTSVILLE           NY      14548
RED JACKET C S (TN OF HO                    RED JACKET C S‐TAX COLLE             RED JACKET SD1506 ROUT                                                              SHORTSVILLE           NY      14548
RED LAKE COUNTY                             RED LAKE COUNTY ‐ TREASU             PO BOX 208                                                                          RED LAKE FALLS        MN      56750
RED LION AREA SCH DIST/W                    RED LION AREA SD ‐ COLLE             P O BOX 170                                                                         WINDSOR               PA      17366
RED LION AREA SCHOOL DIS                    AMY REICHARD ‐ TAX COLLE             776 FROSTY HILL ROAD                                                                AIRVILLE              PA      17302
RED LION AREA SCHOOL DIS                    RED LION AREA SD ‐ COLLE             11775 HIVELY RD                                                                     BROGUE                PA      17309
RED LION AREA SCHOOL DIS                    RED LION AREA SD ‐ COLLE             12437 WOODLAND DR                                                                   FELTON                PA      17322
RED LION BORO                               RED LION BORO ‐ TAX COLL             451 HIGHLAND RD                                                                     RED LION              PA      17356
RED LION BORO SCHOOL DIS                    RED LION AREA SD ‐ COLLE             451 HIGHLAND RD                                                                     RED LION              PA      17356
RED LION S/D / WINDSOR T                    RED LION AREA SD ‐ COLLE             P.O. BOX 399                                                                        WINDSOR               PA      17366
RED OAK ROOFING, INC                        PO BOX 434                                                                                                               MERKEL                TX      79536
RED OAKS ROOFING AND                        TAMMY & ROBERT GUIDRY                22202 SADDLEWOOD DR                                                                 KATY                  TX      77449
RED RIVER APPRAISAL DIST                    RED RIVER CAD ‐ TAX COLL             P.O.BOX 461                                                                         CLARKSVILLE           TX      75426
RED RIVER COUNTY                            RED RIVER COUNTY ‐ COLLE             200 N WALNUT                                                                        CLARKSVILLE           TX      75426
RED RIVER COUNTY CLERK                      200 N WALNUT STREET                                                                                                      CLARKSVILLE           TX      75426
RED RIVER PARISH                            RED RIVER PARISH ‐ COLLE             P O BOX 375                                                                         COUSHATTA             LA      71019
RED RIVER RESIDENTIAL CONSULTANTS, LLC      3503 CEDAR LOCUST CT                                                                                                     SUGAR LAND            TX      77479
RED RIVER TOWN                              RED RIVER TWN TREASURER              N9501 BAY SHORE LANE                                                                LUXEMBURG             WI      54217
RED ROCK FINANCIAL                          MICHAEL BEEDE, ESQ.                  THE LAW OFFICE OF MIKE BEEDE, PLLC             2470 ST. ROSE PARKWAY, SUITE 307     HENDERSON             NV      89074
RED ROCK FINANCIAL SERV                     4775 W TECO AVE STE 140                                                                                                  LAS VEGAS             NV      89118
RED ROCK FINANCIAL SERVICES                 770 E WARM SPRINGS ROAD STE 320                                                                                          LAS VEGAS             NV      89118
RED ROCK FINANCIAL SERVICES                 DAVID KOCH                           KOCH & SCOW LLC                                11500 S. EASTERN AVE., SUITE 210     HENDERSON             NV      89052
RED ROCKS EXTERIORS, LLC                    MICHAEL VITALE                       871 THORNTON PARKWAY 181                                                            THORNTON              CO      80229
RED SHIELD INSURANCE CO                     1411 SW MORRISON ST 400                                                                                                  PORTLAND              OR      97205
RED WILLOW COUNTY                           RED WILLOW COUNTY ‐ TREA             PO BOX 490                                                                          MCCOOK                NE      69001
REDBANK S.D./PORTER TWP                     ELAINE WEETER ‐ TAX COLL             1640 SOUTH REIDSBURG RD                                                             NEW BETHLEHEM         PA      16242
REDBANK VALLEY S.D./MADI                    RED BANK VALLEY SD ‐ COL             973 DEANVILLE ROAD                                                                  NEW BETHLEHEM         PA      16242
REDBANK VALLEY S.D./MAHO                    REDBANK VALLEY SD ‐ COLL             409 VALLEY SUGAR ROAD                                                               MAYPORT               PA      16240
REDBANK VALLEY S.D./NEW                     JULIE EVANS ‐ TAX COLLEC             316 WASHINGTON STREET                                                               NEW BETHLEHEM         PA      16242
REDBANK VALLEY S.D./SOUT                    REDBANK SD ‐ TAX COLLECT             218 HAMILTON ST                                                                     NEW BETHLEHEM         PA      16242
REDDIC, DORNALD                             ADDRESS ON FILE
REDDICK, SHAWYN                             ADDRESS ON FILE




                                                                                                              Page 731 of 998
                                    19-10412-jlg             Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                735 of 1004
Creditor Name                          Address1                               Address2                                     Address3         City               State   Zip     Country
REDDING FIRE DIST.  1 (C               REDDING FD (CENTER)‐ COL               PO BOX 1130                                                   REDDING            CT      06875
REDDING FIRE DIST.  2(WE               REDDING FD/W REDDING‐COL               PO BOX 266                                                    WEST REDDING       CT      06896
REDDING TOWN                           REDDING TOWN ‐ TAX COLLE               PO BOX 1061                                                   REDDING            CT      06875
REDDING TOWNSHIP                       REDDING TOWNSHIP ‐ TREAS               8391 W TEMPLE DR                                              HARRISON           MI      48625
REDEMPTIVE RENOVATIONS                 LANCE WADE HOLT                        LANCE WADE HOLT                              P.O. BOX 751     LORENZO            TX      79343
REDFIELD TOWN                          REDFIELD TOWN‐TAX COLLEC               80 CO RT 39                                                   WILLIAMSTOWN       NY      13493
REDFORD TOWNSHIP                       REDFORD TOWNSHIP ‐ TREAS               12200 BEECH DALY                                              REDFORD            MI      48239
REDFORD TOWNSHIP WATER DEPARTMENT      12200 BEACH DALY RD                                                                                  REDFORD            MI      48239
REDFORD TOWNSHIP WATER DISTRICT        12200 BEECH DALY RD                                                                                  REDFORD            MI      48239
REDGRANITE VILLAGE                     REDGRANITE VLG TREASURER               P O BOX 500                                                   REDGRANITE         WI      54970
REDHILL FOREST POMWACA                 PO BOX 270487                                                                                        LITTLETON          CO      80127
REDIE, HEWAN                           ADDRESS ON FILE
REDIFER BROTHERS GENERAL               CONTRACTORS                            171 SALEM CHURCH RD                                           MOUNT SIDNEY       VA      24467
REDLAND SPRINGS ASSOCIATION INC        C/O C.I.A. SERVICES INC                465 BEAR SPRINGS ROAD                                         PIPE CREEK         TX      78063
REDM CONSULTING LLC                    1704 ROUTE 27 STE 3                                                                                  EDISON             NJ      08817
REDMON INSURANCE AGY LLC               405 ST LOUIS ROAD                                                                                    COLLINSVILLE       IL      62234
REDMON, LADARRIA                       ADDRESS ON FILE
REDMOND, BOOKER                        ADDRESS ON FILE
REDMOND, KACIE                         ADDRESS ON FILE
REDMOND, MEGAN                         ADDRESS ON FILE
REDSTONE TOWNSHIP                      REDSTONE TWP ‐ TAX COLLE               1010 MAIN ST  POB 795                                         REPUBLIC           PA      15475
REDWALL CONSTRUCTION INC               90 N WILLIAM DILLARD DR                                                                              GILBERT            AZ      85233
REDWOOD COUNTY                         REDWOOD CO. ‐ AUD/TREASU               PO BOX 130                                                    REDWOOD FALLS      MN      56283
REDWOOD CTY FRMRS                      MUT INS CO                             PO BOX 368                                                    LAMBERTON          MN      56152
REDWOOD CTY FRMRS                      P O  BOX 368                                                                                         LAMBERTON          MN      56152
REED APPRAISAL SERVICE                 6371 HAVEN AVE 3342                                                                                  RANCHO CUCAMONGA   CA      91737
REED CITY                              REED CITY ‐ TREASURER                  227 E. LINCOLN AVE                                            REED CITY          MI      49677
REED INSURANCE                         PO BOX 249                                                                                           MANVEL             TX      77578
REED LAW FIRM, P.A                     220 STONERIDGE DRIVE                   SUITE 301                                                     COLUMBIA           SC      29210
REED PLANTATION                        REED PLANTATION‐TAX COLL               P.O. BOX 10                                                   WYTOPITLOCK        ME      04497
REED SMITH LLP                         2672 PAYSPHERE CIRCLE                                                                                CHICAGO            IL      60674
REED SMITH LLP                         ATTN: DIANE GREEN‐KELLY                10 SOUTH WACKER DRIVE; 40TH FLOOR                             CHICAGO            IL      60601
REED SMITH LLP                         ATTN: JUSTIN J. KONTUL                 225 5TH AVE                                                   PITTSBURGH         PA      15222
REED SMITH LLP                         PO BOX 360110                                                                                        PITTSBURGH         PA      15251
REED SMITH LLP                         TRILBY POLLARO                         225 FIFTH AVENUE                                              PITTSBURGH         PA      15222
REED SMITH, LLP                        ATTN: PERRY NAPOLITANO                 225 FIFTH AVENUE                                              PITTSBURGH         PA      15222
REED THOMPSON                          229 DOUBLETREE LANE                                                                                  CHEYENNE           WY      82009
REED TOWNSHIP                          REED TWP ‐ TAX COLLECTOR               42 WOODLAND RD                                                HALIFAX            PA      17032
REED TOWNSHIP SCHOOL DIS               REED TWP SD ‐ TAX COLLEC               42 WOODLAND RD                                                HALIFAX            PA      17032
REED, ELIZABETH                        ADDRESS ON FILE
REED, HEATHER                          ADDRESS ON FILE
REED, MARCIA                           ADDRESS ON FILE
REED, RANDY                            ADDRESS ON FILE
REED, STEVEN                           ADDRESS ON FILE
REED, TERENCE                          ADDRESS ON FILE
REEDER TOWNSHIP                        REEDER TOWNSHIP ‐ TREASU               3363 WEST LOTAN RD                                            MCBAIN             MI      49657
REEDS SPRING                           REEDS SPRING CITY ‐ COLL               P.O. BOX 171                                                  REEDS SPRING       MO      65737
REEDSBURG CITY                         REEDSBURG CITY TREASURER               P.O. BOX 490 / 134 S LOC                                      REEDSBURG          WI      53959
REEDSBURG MTL INS                      P O BOX 548                                                                                          REDSBURG           WI      53959
REEDSBURG TOWN                         REEDSBURG TWN TREASURER                PO BOX 161                                                    REEDSBURG          WI      53959
REEDSVILLE VILLAGE                     REEDSVILLE VLG TREASURER               PO BOX 220 / 217 MENASHA                                      REEDSVILLE         WI      54230
REEDY CARPETS OF LEESBURG, INC.        TONY REEDY                             1231 N 14TH ST                                                LEESBURG           FL      34748
REEF TROPICAL CLEANING &               SERVICES                               PO  BOX 372612                                                KEY LARGO          FL      33037
REEL CONSTRUCTION INC                  72 E FREEPORT BLVD                                                                                   SPARKS             NV      89431
REEL TIME CONSTRUCTION                 8814 FARGO RD SUITE 225                                                                              HENRICO            VA      23229
REEMA HAKIM &                          LAMIA HAKIM                            2731 WYNCLIFF CT                                              WALLED LAKE        MI      48390
REES RESTORATION INC                   2555 FAIRVIEW PLACE                                                                                  GREENWOOD          IN      46142
REESCANO, JUANITA                      ADDRESS ON FILE
REESE VILLAGE                          REESE VILLAGE ‐ TREASURE               PO BOX 369                                                    REESE              MI      48757
REESE, HEATHER                         ADDRESS ON FILE
REESE, TERRI                           ADDRESS ON FILE
REEVES CAD                             REEVES COUNTY APPRASIAL                P O BOX 1229                                                  PECOS              TX      79772
REEVES CONSTRUCTION                    9105 WARREN H ABERNATHY HIGHWAY 4                                                                    SPARTANBURG        SC      29301
REEVES COUNTY                          REEVES COUNTY ‐ TAX COLL               BOX 700                                                       PECOS              TX      79772
REEVES COUNTY TAX OFFICE               424 S CYPRESS                                                                                        PECOS              TX      79772
REEVES INSURANCE AGENCY                PO BOX 209                                                                                           ARCADIA            LA      71001
REEVES RESTOR & REMOD                  6417 BUTTERNUT DR                                                                                    LAKELAND           FL      33813
REEVES ROLAND AND ABBOTT               2200 NORTHSIDE CROSSING                                                                              MACON              GA      31210
REEVES, ANGELA                         ADDRESS ON FILE
REEVES, BEVERLY                        ADDRESS ON FILE




                                                                                                         Page 732 of 998
                                       19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      736 of 1004
Creditor Name                             Address1                                  Address2                                        Address3                        City                  State   Zip          Country
REEVES, CHRISTIAN                         ADDRESS ON FILE
REEVES, MOSES                             ADDRESS ON FILE
REEVES, NICKOLETTE                        ADDRESS ON FILE
REEVES, STEVEN                            ADDRESS ON FILE
REFLECTIONS AT MISSION BAY HOA, INC.      9045 LA FONTANA BOULEVARD, SUITE 101                                                                                      BOCA RATON            FL      33497
REFRIWELL & ELECTRICAL WORKS, INC         13 CALLE TIERRA LINDA BO RABANAL INT                                                                                      CIDRA                 PR      00739
REFUGE ROOFING & SIDING                   & CHAD & JULIE POBUDA                     18315 DAHLIA ST NW                                                              OAK GROVE             MN      55011
REFUGIO COUNTY                            REFUGIO COUNTY ‐ TAX COL                  808 COMMERCE/ RM 109                                                            REFUGIO               TX      78377
REFUGIO COUNTY CLERK                      PO BOX 704                                                                                                                REFUGIO               TX      78377
REFUGIO COUNTY FARM BURE                  PO BOX 1054                                                                                                               REFUGIO               TX      78377
REGAL EXTERIORS INC                       45 W BELVIDERE RD                                                                                                         HAINESVILLE           IL      60030
REGAL PINES VILLAGE                       11524 SCENIC HILLS BLVD                                                                                                   HUDSON                FL      34667
REGALADO, ROSALINDA                       ADDRESS ON FILE
REGAN INSURANCE AGY INC                   90144 OVERSEAS HWY                                                                                                        TAVENIER              FL      33070
REGAN, JOSEPH                             ADDRESS ON FILE
REGAN, THOMAS                             ADDRESS ON FILE
REGATTA REAL ESTATE SERVICES              11 RIVERBANK RD                                                                                                           QUINCY                MA      02169
REGENCY CONDO TRUST                       340 REGENCY PARK DR                                                                                                       AGAWAM                MA      01001
REGENCY CO‐OP, INC.                       C/O COMMUNITY MANAGEMENT CORP             1030 CLIFTON AVENUE, STE 205                                                    CLIFTON               NJ      07109
REGENCY COVE ASSOCIATION                  12751 EL CLAIR RANCH ROAD                                                                                                 BONYTON BEACH         FL      33437
REGENCY PARK HOMEOWNERS ASSN              480 E. 60TH DR                                                                                                            MERRILLVILLE          IN      46410
REGENCY PINES CONDO ASSOC. INC            8660 ASTRONAUT BLVD #208                                                                                                  CAPE CANAVERAL        FL      32920
REGENCY REALTORS                          4403 RIVERSIDE DRIVE                      SUITE C                                                                         CHINO                 CA      91710
REGENCY ROOFING AND CONSTRUCTION          BRIAN MCCARTY                             11625 CUSTER ROAD, 110                                                          FRISCO                TX      75035
REGENCY VILLAGE ASSOCIATION INC           401 HWY 22 WEST UNIT 36‐I                                                                                                 NORTH PLAINFIELD      NJ      07060
REGENSBURGER, ANGELIQUE                   ADDRESS ON FILE
REGENSBURGER, MARK                        ADDRESS ON FILE
REGENT RECONSTR., INC.                    DBA REGENT RESTORATION                    619 N COWAN AVE                                                                 LEWISVILLE            TX      75057
REGGIE COPELAND JR, LLC                   202 GOVERNMENT ST, SUITE 216                                                                                              MOBILE                AL      36602
REGINA DAVIS AND ARTHUR MCGILL            REBECCA J. POWERS                         HEALTH J. THOMPSON, P.C.                        4224 HOLLAND ROAD SUITE 108     VIRGINIA BEACH        VA      34452
REGINA HERRING                            17491 W 16TH AVE 312                                                                                                      GOLDEN                CO      80401
REGINA WILSON AND                         THE EST OF ROBERT WILSON                  800 E FRIERSON AVE                                                              TAMPA                 FL      33603
REGINALD D MCDANIEL ATTORNEY AT           LAW LLC                                   3720 4TH AVE SOUTH                                                              BIRMINGHAM            AL      35222
REGINALD MARKS                            707 S MAGNOLIA ST                                                                                                         LAFAYETTE             LA      70501
REGINALD S HOLLY III                      10221 SLATER AVE STE 108                                                                                                  FOUNTAIN VALLEY       CA      92708
REGIONAL ASBESTOS MIT &                   MICHAEL & TAMARA WINSLOW                  6140 S GUN CLUB K‐6 244                                                         AURORA                CO      80016
REGIONAL INS ASSOCS INC                   1113A WASHINGTON XING                                                                                                     WASHINGTON CROSSING   PA      18997
REGIONAL MANAGEMENT INC                   11 EAST FAYETTE ST                                                                                                        BALTIMORE             MD      21202
REGIONAL MANAGEMENT INC                   GROUND RENT COLLECTOR                     11 EAST FAYETTE ST                                                              BALTIMORE             MD      21202
REGIONAL REALTY GROUP                     JAMES W CONWAY INC                        2007 S ROUTE 59                                                                 PLAINFIELD            IL      60586
REGIONAL RISK MANAGERS                    777 TERRACE AVE STE 309                                                                                                   HASBROUCK HEIGHTS     NJ      07604
REGIONAL WATER AUTHORITY                  90 SARGENT DRIVE                                                                                                          NEW HAVEN             CT      65115‐966
REGIONS BANK CREDIT INFORMATION           PO BOX 830805                                                                                                             BIRMINGHAM            AL      35283
REGISTER, CAROLINA                        ADDRESS ON FILE
REGLA GARCIA                              3500 SW 94TH AVE                                                                                                          MIAMI                 FL      33165
REGLAS, GILSON                            ADDRESS ON FILE
REGNIER, JOSHUA                           ADDRESS ON FILE
REGULUS GROUP LLC                         ATTN: GENERAL COUNSEL                     4855 PEACHTREE INDUSTRIAL BLVD                  SUITE 245                       NORCROSS              GA      30092
REGUS MANAGEMENT GROUP LLC                800 BELLEVUE WAY STE 400                                                                                                  BELLEVUE              WA      98004
REGUS MANAGEMENT GROUP LLC                ATTN DITECH ACCOUNT  8072936              9205 WEST RUSSELL BLVD                                                          LAS VEGAS             NV      89148
REGUS MANAGEMENT GROUP LLC                ATTN DITECH ACCT 7991588                  300 SPECTRUM CTR DRIVE                                                          IRVINE                CA      92618
REGUS MANAGEMENT GROUP LLC                OAK BROOK POINTE                          700 COMMERCE DR STE 500                                                         OAK BROOK             IL      60523
REGUS MANAGEMENT GROUP LLC                PO BOX 842456                                                                                                             DALLAS                TX      75284‐2456
REGUS MANAGEMENT GROUP, LLC               9205 WEST RUSSELL BLVD                    BLDG. 3, SUITE 240                                                              LAS VEGAS             NV      89148
REGUS MANAGEMENT GROUP, LLC               ATTN: GENERAL COUNSEL                     15305 DALLAS PKWY                               STE 400                         ADDISON               TX      75001
REGYNSKI, CHRISTINA                       ADDRESS ON FILE
REHM CUSTOM CONSTRUCTION LLC              JEREMY REHM                               2911 E CHERRY LYNN                                                              PHOENIX               AZ      85016
REHM, MELISSA                             ADDRESS ON FILE
REHMAN, ATIQ‐UR                           ADDRESS ON FILE
REHOBOTH TOWN                             REHOBOTH TOWN ‐ TAX COLL                  148 PECK STREET                                                                 REHOBOTH              MA      02769
REI RESTORATION                           RETRO ENVIRONMENTAL INC                   5301 ENTERPRISE ST. SUITE D                                                     SYKESVILLE            MD      21784
REICHEL, LAURA                            ADDRESS ON FILE
REICHERT, MARK                            ADDRESS ON FILE
REID FINANCIAL                            6400 W CAPITOL DR 101                                                                                                     MILWAUKEE             WI      53216
REID ROAD MUD 1  L                        REID ROAD MUD 1 ‐ COLLEC                  11111 KATY FRWY 725                                                             HOUSTON               TX      77079
REID ROAD MUD 2  E                        REID ROAD MUD 2 ‐ COLLEC                  17111 ROLLING CREEK                                                             HOUSTON               TX      77090
REID, GEORGE                              ADDRESS ON FILE
REID, RHONDA                              ADDRESS ON FILE
REID, ROSA                                ADDRESS ON FILE
REIDSVILLE CITY                           REIDSVILLE CITY‐TAX COLL                  PO BOX 730                                                                      REIDSVILLE            GA      30453




                                                                                                                  Page 733 of 998
                                           19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    737 of 1004
Creditor Name                                 Address1                            Address2                                     Address3      City                State   Zip     Country
REILLY TOWNSHIP                               REILLY TWP ‐ TAX COLLECT            BOX 75 ‐ 10 SPRUCE ST                                      BRANCHDALE          PA      17923
REILLY TWP SCHOOL DISTRI                      REILLY TWP ‐ TAX COLLECT            BOX 75 ‐ 10 SPRUCE STREE                                   BRANCHDALE          PA      17923
REILLY, DIANE                                 ADDRESS ON FILE
REILLY, SHARON                                ADDRESS ON FILE
REIMER ARNOVITZ CHERNEK                       OH                                  30455 SOLON RD                                             SOLON               OH      44139
REIMER ARNOVITZ CHERNEK & JEFFREY CO LPA      30455 SOLON ROAD                                                                               SOLON               OH      44139
REIMER INS                                    P O BOX 250                                                                                    HALLANDALE          FL      33008
REIMER LAW CO ‐ KY                            639 WASHINGTON AVE                                                                             NEWPORT             KY      41071
REIMER LAW CO. (KY)                           30455 SOLON ROAD                                                                               SOLON               OH      44139
REIMER LAW CO. (OH)                           30455 SOLON ROAD                                                                               SOLON               OH      44139
REIMER, COREY                                 ADDRESS ON FILE
REIMER, NATALIE                               ADDRESS ON FILE
REIMERS APPRAISAL                             COMPANY                             3131 DAVENPORT AVE                                         SAGINAW             MI      48602
REINALDO CASTELLANOS, P.A. TRUST ACCOUNT      9960 BIRD ROAD                                                                                 MIAMI               FL      33165
REINBOLD, SEAN                                ADDRESS ON FILE
REINHART, MARGARET                            ADDRESS ON FILE
REINHEIMER, MARCIA                            ADDRESS ON FILE
REINING, JAMIE                                ADDRESS ON FILE
REIS, MICHAEL                                 ADDRESS ON FILE
REISENFELD & ASSOCIATES LPA                   LLC                                 3962 RED BANK ROAD                                         CINCINNATI          OH      45227
REISENFELD AND ASSOC                          3962 RED BANK RD                                                                               CINCINNATI          OH      45227
REISERT INSURANCE CO                          ATTN: RON SMITH                     1700 UPS DRIVE SUITE 106                                   LOUISVILLE          KY      40223
REISFELT, LAUREL                              ADDRESS ON FILE
REISING CONSTRUCTION INC                      731 NICHOLSON ST                                                                               OTSEGO              MI      49078
REISSIG APPRAISAL SERVICES                    235 SPRING RIDGE DR                                                                            ROSWELL             GA      30076
REITZ ROOFING INC                             11925 QUAY ST                                                                                  BROOMFIELD          CO      80021
REITZEL, MATTHEW                              ADDRESS ON FILE
REKAB BUILDERS LTD.                           7551 S 4180 ROAD                                                                               CLAREMORE           OK      74017
RELAX ALREADY ENTERPRISES                     ANDREW A JOHNSON                    1754 MINEOLA ST                                            COLORADO SPRINGS    CO      80916
RELCO TRUSS &                                 MICHAEL ZULAUF                      PO BOX 1927                                                CORVALLIS           OR      97339
RELIABLE APPRAISALS INC                       PO BOX 912                                                                                     BEREA               KY      40403
RELIABLE ASSOCIATION MANAGEMENT, INC          740 GEORGIA AVE                                                                                LONGWOOD            FL      32750
RELIABLE CONST SOLUTIONS                      11595 NIAGARA DR                                                                               MIRA LOMA           CA      91752
RELIABLE GARAGE DOOR AND                      K & M KLINEPIER                     1136 114TH LN NW 600                                       COON RAPIDS         MN      55448
RELIABLE GENERAL CONTRACTORS INC              1056 EAST 12TH STREET                                                                          BROOKLYN            NY      11230
RELIABLE INS                                  307 SAGAMORE PKWY B                                                                            W LAFAYETTE         IN      47906
RELIABLE INSPECTION SERVICE                   830 S SAGUARO DR                                                                               WICKENBURG          AZ      85390
RELIABLE INSTALLATIONS &                      RENOVATIONS LLC                     600 US 46 WEST                                             LITTLE FALLS        NJ      07424
RELIABLE INSURANCE                            5345 HWY BLVD                                                                                  KATY                TX      77494
RELIABLE PROPERTY MGMT SERVICES, INC.         17680 NW 78TH AVE SUITE 103                                                                    HIALEAH             FL      33015
RELIABLE SERVICES LLC                         P.O BOX 2126                                                                                   BEND                OR      97709
RELIABLE TAX DATA CORP                        7229 HELSEM BED                                                                                DALLAS              TX      75230
RELIABLE TAX DATA CORP.                       ATTN: GENERAL COUNSEL               1402 KIOWA DRIVE                                           ARLINGTON           TX      76012
RELIABLE TAX DATA CORP.                       ATTN: GENERAL COUNSEL               428 STATION STREET                                         BRIDGEVILLE         PA      15017
RELIANCE APPRAISALS SOUT                      316 RANCHO RD                                                                                  NEW BRAUNFELS       TX      78130
RELIANCE ROOFING CO.                          ERIC FUNKHOUSER                     5 NELSON CT                                                POQUOSON            VA      23662
RELIANT                                       PO BOX 650475                                                                                  DALLAS              TX      75265
RELIANT ROOFING                               7921 CAMPO VERDE                                                                               EL PASO             TX      79915
RELIANT ROOFING                               822 NORTH A1A HWY STE310                                                                       PONTE VEDRA BEACH   FL      32082
RELIANT ROOFING & CONSTRUCTION                COMPANY LLC                         PO BOX 626                                                 PARIS               TX      75461
RELIANT TECHNOLOGY LLC                        1371 SOUTHLAND CIRCLE NW                                                                       ATLANTA             GA      30318
RELIEF WINDOWS, LLC                           BRANDON HOLLIE                      16566 LONG LAKE DRIVE                                      PRAIRIEVILLE        LA      70769
RELIN GOLDSTEIN & CRANE LLP                   28 EAST MAIN ST  STE 1800                                                                      ROCHESTER           NY      14614
RELOCATION PROJECT MANAGERS                   1951 OLD CUTHBERT ROAD STE 201                                                                 CHERRY HILL         NJ      08034
REMAX ADVANCE REALTY II                       ADVANCE REALTY II, INC.             11010 N KENDALL DRIVE                        SUITE 200     MIAMI               FL      33176
REMAX AT BARNEGAT BAY                         1130 HOOPER AVENUE                                                                             TOMS RIVER          NJ      08753
REMAX CHAMPIONS                               121 S MOUNTAIN AVE                                                                             UPLAND              CA      91786
REMAX DISTINCTION                             821 5TH AVENUE SOUTH                SUITE 102                                                  NAPLES              FL      34102
REMAX FORTUNE PROPERTIES                      474 SYLVAN AVE                                                                                 ENGLEWOOD CLIFFS    NJ      07632
REMAX INFINITY                                1519 HWY 72                                                                                    KILLEN              AL      35645
REMAX NORTH                                   846 S MAIN ST                                                                                  CHEBOYGAN           MI      49721
REMAX NORTHERN EDGE REALTY LLC                232 GLEN AVE                                                                                   BERLIN              NH      03570
REMAX PREFERRED                               2 OFFICE PARK CIRCLE SUITE 5                                                                   BIRMINGHAM          AL      35223
REMAX PRODIGY                                 PRODIGY HOME SERVICES INC           2475 MAPLEWOOD DR  115                                     MAPLEWOOD           MN      55109
REMAX REAL ESTATE                             ATTN: NANCY SCHELL                  310 STOKE PARK RD                                          BETHLEHEM           PA      18017
REMAX TOWN CENTER                             5399 ULRY ROAD                                                                                 WESTERVILLE         OH      43081
REMAX TRINITY PROPERTIES                      8119 45TH AVE W                                                                                MUKILTEO            WA      98275
REMAX UNITED REAL ESTATE                      14340 OLD MARLBORO PIKE                                                                        UPPER MARLBORO      MD      20772
REMAX VILLA REALTORS                          ATTN: TINA CERNUDA                  932 RIVER ROAD                                             EDGEWATER           NJ      07020
REMAX VILLA REALTORS                          O.HERRERA INC.                      932 RIVER ROAD                                             EDGEWATER           NJ      07020




                                                                                                             Page 734 of 998
                                           19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         738 of 1004
Creditor Name                                 Address1                                 Address2                                      Address3                              City               State   Zip     Country
REMAX VILLA REALTORS EDGEWATER                ATTN: TINA CERNUDA                       932 RIVER RD                                                                        EDGEWATER          NJ      07020
REMBERTO JIMENEZ RAMOS                        1623 (485) NAVARRA ST.                   LA RAMBLA                                                                           PONCE              PR      00730
REMBISH & LASARACINA, LLC                     31 HIGH STREET                                                                                                               NEW BRITAIN        CT      06051
REMCO AGENCY                                  14 FRONT STREET  STE 102                                                                                                     HEMPSTEAD          NY      11550
REMEDY APPRAISAL INC                          30520 RANCHO CA RD STE 107 188                                                                                               TEMECULA           CA      92591
REMEDY ROOFING &                              JOHNATHON & FAM DOUGLAS                  21925 FRANZ RD STE 402                                                              KATY               TX      77449
REMEDY ROOFING INC &                          TAMMIE JUAREZ                            21925 FRANZ RD STE 402                                                              KATY               TX      77449
REMEDY ROOFING, INC                           21925 FRANZ ROAD                         SUITE 402                                                                           KATY               TX      77449
REMELY, SPRUCE                                ADDRESS ON FILE
REMICK, CHELSEA                               ADDRESS ON FILE
REMINGTON LAKES VILLAS                        750 W LAKE COOK ROAD SUITE 190                                                                                               BUFFALO GROVE      IL      60089
REMINGTON MASTER HOA INC                      PO BOX 162147                                                                                                                ALAMONTE SPRINGS   FL      32716
REMINGTON MUD 1 B                             REMINGTON MUD 1 ‐ COLLEC                 13333 NORTHWEST FREEWAY                                                             HOUSTON            TX      77040
REMINGTON REAL ESTATE LLC                     1027 SE BANEWOOD COURT                                                                                                       BEND               OR      97702
REMINGTON REAL ESTATE LLC                     ATTN: MATTHEW BURGESS                    1027 SE BANEWOOD CT.                                                                BEND               OR      97702
REMINGTON TOWN                                REMINGTON TOWN ‐ TREASUR                 105 E MAIN ST                                                                       REMINGTON          VA      22734
REMODEL AND REPAIR CONTRACTOR                 MANUKEA IRVINE                           11512 TIN CUP DRIVE 100                                                             AUSTIN             TX      78750
RE‐MODEL ENTERPRISES, INC                     ERIC VASQUEZ                             12320 BARKER CYPRESS RD, STE 600                                                    CYPRESS            TX      77429
REMODELING ASSOCIATES INC.                    1796 SOUTH BELVOIR BLV                                                                                                       SOUTH EUCLID       OH      44121
REMODELING CONSULTANTS                        BUDD FISCHER                             2332 N. DAMEN AVE.                                                                  CHICAGO            IL      60647
REMODELING MADE EAZY                          RANDY GRADY                              6704 SCENIC                                                                         KANSAS CITY        MO      64113
REMSEN CEN SCH (COMBINED                      REMSEN CEN SCH ‐ TAX COL                 P. O. BOX 235ADIRONDAC                                                              HOLLAND PATENT     NY      13354
REMSEN TOWN                                   REMSEN TOWN  TAX COLLECT                 PO BOX 253                                                                          REMSEN             NY      13438
REMSEN VILLAGE (T‐TRENTO                      REMSEN VILLAGE ‐ CLERK                   P.O. BOX 335                                                                        REMSEN             NY      13438
RENA BLISSETT                                 ADDRESS ON FILE
RENAE HUMPHRIES                               480 GOWAN RD                                                                                                                 INMAN              SC      29349
RENAISSANCE CONTRACTING                       AND C & S THORNS                         41466 AVENUE 14                                                                     MADERA             CA      93636
RENAISSANCE HOMEOWNERS ASSOCIATION, INC.      3 RENAISSANCE BLVD. EAST                                                                                                     MANCHESTER         NJ      08759
RENAISSANCE HOMES LLC                         162 S WHITE STATION RD                                                                                                       MEMPHIS            TN      38117
RENALDO & TERESITA SANCHEZ                    116 REMINGTON COURT                                                                                                          VALLEJO            CA      94590
RENARD JACKSON                                6123 LYNDHURST AVENUE                                                                                                        NORFOLK            VA      23502
RENCO ROOFING                                 11201 N 23RD AV 200                                                                                                          PHOENIX            AZ      85029
RENCON LLC                                    5803 CHIMNEY ROCK RD                                                                                                         HOUSTON            TX      77081
RENDAL SEELALL INS AGY                        120‐01 ROCKAWAY BLVD                                                                                                         SOUTH OZONE PARK   NY      11420
RENDER, APRIL                                 ADDRESS ON FILE
RENE ANN MAY                                  ADDRESS ON FILE
RENE RIVAS                                    KING LAW FIRM                            JORDAN KING, ESQ                              3409 N.10TH STREET                    MCALLEN            TX      78501
RENEE HURT                                    MICHAEL DAVIDOV                          DAVIDOV LAW GROUP, PC                         1981 MARCUS AVENUE, SUITE 231         NEW HYDE PARK      NY      11042
RENEE L FABINI                                ADDRESS ON FILE
RENEE POTTER                                  ADDRESS ON FILE
RENELLA FRASER                                MORGAN & MORGAN                          JARED M. LEE                                  20 NORTH ORANGE AVENUE SUITE 1600     ORLANDO            FL      32801
RENEW CONSTRUCTION LLC                        6516 JOSEPHINE AVE                                                                                                           EDINA              MN      55439
RENEW INSURANCE INC                           16533 NW 57TH AVE                                                                                                            MIAMI              FL      33014
RENEWABLE & INTEGRATED SOLUTIONS INC          ABIMAEL AFANADO                          URB ESTANCIAS DE LA CEIBA, 230 GUAYACAN                                             HATILLO            PR      00659
RENEWAL BY ANDERSEN OF                        COLORADO                                 1401 W BAYAUD AVE UNIT 7                                                            DENVER             CO      80223
RENEWPRO INC                                  597 HAVERTY CT 70                                                                                                            ROCKLEDGE          FL      32955
RENEWPRO, INC                                 LEE COLLINS                              597 HAVERTY CT SUITE 70                                                             ROCKLEDGE          FL      32955
RENFRO, HEATHER                               ADDRESS ON FILE
RENFRO, KATHLEEN                              ADDRESS ON FILE
RENGIFO, FANNY                                ADDRESS ON FILE
RENITA STRACHAN ‐ WILSON                      & SARAH JONES                            14303 PLEASANT VIEW DR                                                              BOWIE              MD      20720
RENN ROAD MUD  L                              RENN ROAD MUD ‐ TAX COLL                 11111 KATY FRWY 725                                                                 HOUSTON            TX      77079
RENNER, DENISE                                ADDRESS ON FILE
RENO COUNTY                                   RENO COUNTY ‐ TREASURER                  125 W 1ST AVE                                                                       HUTCHINSON         KS      67501
RENO TOWNSHIP                                 RENO TOWNSHIP ‐ TREASURE                 7900 OLD STATE RD                                                                   WHITTEMORE         MI      48770
RENO/TAHOE REALTY GROUP, LLC                  ATTN: TERRY RASNER‐YACENDA               521 GORDON AVENUE                                                                   RENO               NV      89509
RENOIR RESTORATION LLC                        3420 DELAMERE DR                                                                                                             MATHEWS            NC      28104
RENOS APPLIANCE &                             JOSEPH & LOLITA SEIDMAN                  330 7TH AVE 15TH FL                                                                 NEW YORK           NY      10001
RENOVATE COLORADO                             1235 LAKE PLAZA DR STE 221                                                                                                   COLORADO SPRINGS   CO      80906
RENOVATION DEPOT LLC                          2421 CONDADO CT                                                                                                              KISSIMMEE          FL      34743
RENOVATION SPECIALISTS                        1178 BRISTOL HAMMOCK CIR                                                                                                     KINGSLAND          GA      31548
RENOVATIONS BY GARMAN                         529 E MAIN ST                                                                                                                LITITZ             PA      17543
RENOVATIONS BY NOBLE                          416 N HOUSTON AVE                                                                                                            HUMBLE             TX      77338
RENOVATIONS PROPERTY MANAGEMENT               P.O. BOX 940218                                                                                                              MIAMI              FL      33194
RENOVATIONS WITH CHARLES                      CHARLES ALVAREZ                          751 AYO AVE                                                                         PARADIS            LA      70080
RENOVEC, LLC                                  5369 RACEGATE RUN                                                                                                            COLUMBIA           MD      21045
RENOVO BORO                                   RENOVO BORO ‐ TAX COLLEC                 128 5TH ST. BOROUGH BUIL                                                            RENOVO             PA      17764
RENOWN CONSTRUCTION                           982 N. GARDEN RIDGE BLVD. SUITE 210                                                                                          LEWISVILLE         TX      75077
RENOWN CONSTRUCTION                           SUITE 210                                982 N GARDEN RIDGE BLVD                                                             LEWISVILLE         TX      75077
RENOWNED BUILDING                             SOLUTIONS                                3305 S IL RTE 31 UNIT 2                                                             CRYSTAL LAKE       IL      60012




                                                                                                                   Page 735 of 998
                                         19-10412-jlg                 Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       739 of 1004
Creditor Name                               Address1                                 Address2                                    Address3                                City                 State   Zip          Country
RENOWNED BUILDING & TODD                    & MELISSA MERKEL                         3305 S IL RTE 31 2                                                                  CRYSTAL LAKE         IL      60012
RENSCH, RADHIKA                             ADDRESS ON FILE
RENSCH, TAYLOR                              ADDRESS ON FILE
RENSSELAER CITY                             RENSSELAER CITY ‐ TREASU                 62 WASHINGTON ST                                                                    RENSSELAER           NY      12144
RENSSELAER CITY   (RENSS                    RENSSELAER CITY ‐ TREASU                 62 WASHINGTON ST                                                                    RENSSELAER           NY      12144
RENSSELAER CITY SD                          RENSSELAER CITY SD‐TREAS                 62 WASHINGTON ST                                                                    RENSSELAER           NY      12144
RENSSELAER COUNTY BUREAU OF                 FINANCE                                  1600 7TH AVENUE                                                                     TROY                 NY      12180
RENSSELAERVILLE TOWN                        RENSSELAERVILLE‐ RECEIVE                 87 BARGER RD                                                                        MEDUSA               NY      12120
RENT A SPACE COLUMBUS LLC                   406 WILKINS WISE RD                                                                                                          COLUMBUS             MS      39705
RENT‐A‐HAND                                 1453 E HEREFORD LN                                                                                                           MCALESTER            OK      74501
RENTERIA, FERNANDO                          ADDRESS ON FILE
RENTERIA, SCOTT                             ADDRESS ON FILE
RENTIE, KIMBERLY                            ADDRESS ON FILE
RENU CEILINGS INC                           4710 SW 83 TER 2                                                                                                             DAVIE                FL      33328
RENVILLE COUNTY                             RENVILLE CO. ‐ AUD/TREAS                 500 E DEPUE AVENUE/ 2ND                                                             OLIVIA               MN      56277
RENVILLE COUNTY                             RENVILLE COUNTY ‐ TREASU                 PO BOX 68                                                                           MOHALL               ND      58761
RENWES APPLIANCES, INC                      RENEWES APPLIANCES INC                   25741 COMMERCENTRE DR                                                               LAKE FOREST          CA      92630‐8803
RENZI, ANTHONY                              ADDRESS ON FILE
REO INTEGRATION INC.                        300 WHITE PLAINS ROAD                    FIRST FLOOR                                                                         BRONX                NY      10473
REO INTEGRATION, INC.                       ATTN: KRIS RAMDAT                        300 WHITE PLAINS RD                         FIRST FLOOR                             BRONX                NY      10473
REO MANAGEMENT SERVICES                     RENEE R PCHELKA                          P.O. BOX 46                                                                         FREDONIA             NY      14063
REO MANAGEMENT SOLUTIONS LLC                14405 WALTERS RD STE 200                                                                                                     HOUSTON              TX      77014
REO PROPERTY SPECIALIST                     489 S ROBERTSON BLVD.                    SUITE 105                                                                           BEVERLY HILLS        CA      90211
REO REAL ESTATE                             10 PIDGEON HILL DRIVE                    SUITE 100                                                                           STERLING             VA      20165
REO REAL ESTATE                             ATTN: PHIL CHERNITZER                    5031 BACKLICK ROAD                                                                  ANNANDALE            VA      22003
REO REAL ESTATE CONNECTION                  984 SOUTHFORD ROAD, SUITE 7                                                                                                  MIDDLEBURY           CT      06762
REO REALTOR LLC                             5399 ULRY ROAD                                                                                                               WESTERVILLE          OH      43081
REO SERVICES                                1320 WEST HILL ROAD                                                                                                          FLINT                MI      48507
REO SPECIALTY SERVICES LLC                  2835 SHERIDAN DRIVE                                                                                                          TONAWANDA            NY      14150
REO UTAH LLC                                6965 S UNION PARK CTR, STE 160                                                                                               MIDVALE              UT      84047
REO WORKFORCE INC                           6421 COWPEN RD M 208                                                                                                         MIAMI LAKES          FL      33014
REOCENTRAL                                  ATTN: GENERAL COUNSEL                    4800 RIVERSIDE DR.                          SUITE 102                               PALM BEACH GARDENS   FL      33410
REPAIR ADMIN FEE                            2727 SPRING CREEK DRIVE                                                                                                      SPRING               TX      77373
REPAIR KING                                 2520 E HENNEPIN AV 2                                                                                                         MINNEAPOLIS          MN      55413
REPAIR MASTERS CONST                        30477 HENRY RD                                                                                                               GIRARD               IL      62640
REPAIRS UNLIMITED INC                       5310 WARD RD 110                                                                                                             ARVADA               CO      80002
REPAIRS UNLIMITED, INC.                     1940 MERRIAM LANE                                                                                                            KANSAS CITY          KS      66106
REPLICON, INC.                              ATTN: GENERAL COUNSEL                    800, 910‐7TH AVE SW                                                                 CALGARY              AB      T2P 3N8    CANADA
REPUBLIC BUILDERS OF TX                     EUGENE & BRENDA FOSTER                   2775 POURSLEY RD                                                                    DRIPPING SPRINGS     TX      78620
REPUBLIC COUNTY                             REPUBLIC COUNTY ‐ TREASU                 1815 M STREET, SUITE 2                                                              BELLEVILLE           KS      66935
REPUBLIC F&C INS                            P O BOX 660270                                                                                                               DALLAS               TX      75266
REPUBLIC GROUP                              307 N MICHIGAN AVE 1313                                                                                                      CHICAGO              IL      60601
REPUBLIC GROUP INS                          P O BOX 809061                                                                                                               DALLAS               TX      75380
REPUBLIC INSURANCE GROUP                    5525 LBJ FREEWAY                                                                                                             DALLAS               TX      75240
REPUBLIC MORTGAGE INS. CO. OF FL            ATTN: GENERAL COUNSEL                    PO BOX 2514 (27102)                         101 NORTH CHERRY STREET                 WINSTON‐SALEM        NC      27101
REPUBLIC MORTGAGE INSURANCE COMPANY         190 OAK PLAZA BLVD.                                                                                                          WINSTON SALEM        NC      27105‐1470
REPUBLIC MORTGAGE INSURANCE COMPANY         ATTN: GENERAL COUNSEL                    PO BOX 2514 (27102)                         101 NORTH CHERRY STREET                 WINSTON‐SALEM        NC      27101
REPUBLIC MTG INS CO                         PO BOX 890477                                                                                                                CHARLOTTE            NC      28289
REPUBLIC SERVICES                           770 E SAHARA AVE.                                                                                                            LAS VEGAS            NV      89193‐8508
REPUBLIC SERVICES                           770 E. SAHARA AVE                                                                                                            LAS VEGAS            NV      89104
REPUBLIC SERVICES                           PO BOX 98508                                                                                                                 LAS VEGAS            NV      89193‐8508
REPUBLIC TOWNSHIP                           REPUBLIC TOWNSHIP ‐ TREA                 PO BOX 133                                                                          REPUBLIC             MI      49879
REPUBLIC UNDERWRITERS                       2080 N HWY 360 SUITE 270                                                                                                     GRAND PRAIRIE        TX      75050
REPUBLIC‐FRANKLIN INS CO                    P O BOX 530                                                                                                                  UTICA                NY      13503
REPUTABLE INS PLANS                         3880 GREENHOUSE RD 314                                                                                                       HOUSTON              TX      77084
REROOF AMERICA CONTRACTO                    28380 OLD 41 RD UNIT 5                                                                                                       BONITA SPRINGS       FL      34135
REROOF AMERICA CONTRACTORS OK, LLC          13816 N. LINCOLN BLVD                                                                                                        EDMOND               OK      73013
RES.NET CORPORATION                         ATTN: BILL COLBY                         BUSINESS DEVELOPMENT MGR.                   25520 COMMERCENTRE DRIVE; 2ND FLOOR     LAKE FOREST          CA      92630
RES.NET CORPORATION                         ATTN: GENERAL COUNSEL                    25520 COMMERCENTER DRIVE                    SUITE 150                               LAKE FOREST          CA      92630
RES.NET CORPORATION                         ATTN: GENERAL COUNSEL                    25520 COMMERCENTRE DRIVE                    SUITE 150                               LAKE FOREST          CA      92630
RES.NET CORPORATION                         C/O U.S. REAL ESTATE SERVICES, INC.      ATTN: BILL COLBY, VP                        25520 COMMERCENTRE DRIVE 2ND FLOOR      LAKE FOREST          CA      92630
RES.NET REAL ESTATE SYSTEMS                 ATTN: GENERAL COUNSEL                    25520 COMMERCENTRE DRIVE                    SUITE 150                               LAKE FOREST          CA      92630
RESCO BUILDERS                              STE 1107                                 785 W HIDDEN CREEK PKWY                                                             BURLESON             TX      76028
RESCUE 1 PLUMBING                           RIMMERS PLUMBING, INC.                   1413 NE GRAND AVE                                                                   LEES SUMMIT          MO      64086
RESCUE CONSTRUCTION SOLUTIONS INC.          2800 ROWLAND RD.                                                                                                             RALEIGH              NC      27615
RESCUE ROOTER                               ANABELL HERNANDEZ                        15707 S. MAIN ST.                                                                   GARDENA              CA      90248
RESERVE AT CORDATA HOA                      PO BOX 31936                                                                                                                 BELLINGHAM           WA      98228
RESERVE COMMUNITY DEVELOPMENT DISTRICT      5385 N NOB HILL ROAD                                                                                                         SUNRISE              FL      33351
RESERVE TOWNSHIP                            RESERVE TWP ‐ TAX COLLEC                 33 LONSDALE                                                                         PITTSBURGH           PA      15212
RESIDENCE MTL INS CO                        2172 DUPONT DR  220                                                                                                          IRVING               CA      92612




                                                                                                               Page 736 of 998
                                         19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        740 of 1004
Creditor Name                               Address1                                  Address2                                        Address3                             City               State   Zip        Country
RESIDENCE MUT INS                           PO BOX 19626                                                                                                                   IRVINE             CA      92623
RESIDENCE MUTUAL INSURANCE COMPANY          PO BOX 19626                                                                                                                   IRVINE             CA      92623‐9626
RESIDENCES AT CAPE ANN HEIGHTS              CONDOMINIUM                               200 MERRIMACK ST 1                                                                   HAVERHILL          MA      01830
RESIDENTIAL APPRAISAL INC                   14520 ENCANTADO ROAD NE                                                                                                        ALBUQUERQUE        NM      87123
RESIDENTIAL CREDIT SOLUTIONS                FANNIE MAE                                3900 WISCONSIN AVE NW                                                                WASHINGTON         DC      20016‐2892
RESIDENTIAL CREDIT SOLUTIONS INC.           JOSEPH Y. HONG                            HONG LAW OFFICES LIMITED                        10781 WEST TWAIN AVENUE #100         LAS VEGAS          NV      89135
RESIDENTIAL CREDIT SOLUTIONS, INC           MICHAEL N. BEEDE                          THE LAW OFFICE OF MIKE BEEDE, PLLC              2470 ST. ROSE PARKWAY STE. 307       HENDERSON          NV      89074
RESIDENTIAL INC                             8121 WALNUT RUN STE 101                                                                                                        CORDOVA            TN      38018
RESIDENTIAL MAINTENANCE SOLUTIONS           5124 ROCKINGHAM DR                                                                                                             ST LOUIS           MO      63212
RESIDENTIAL MANAGEMENT CONCEPTS, INC.       20540 COUNTRY CLUB BLVD, SUITE 101                                                                                             BOCA RATON         FL      33434
RESIDENTIAL PRESERVATION &                  MAINTENANCE LLC                           1700 N MONROE ST STE 11‐172                                                          TALLAHASSEE        FL      32303
RESIDENTIAL REALTY GROUP                    3600 CRONDALL LANE                        SUITE 103                                                                            OWINGS MILLS       MD      21117
RESIDENTIAL REPAIR INC                      7628 E 46 ST                                                                                                                   TULSA              OK      74145
RESNET                                      25520 COMMERCENTRE DR 1ST FLOOR                                                                                                LAKE FOREST        CA      92630
RESOLUTION FINANCE LLC                      4100 ALPHA RD STE 670                                                                                                          DALLAS             TX      75244
RESORT MANAGEMENT                           AVERSANA AT HAMMOCK BAY                   CONDOMINIUM ASSOCIATION                         815 BALD EAGLE DRIVE SUITE #201      MARCO ISLAND       FL      34145
RESORT TOWNSHIP                             RESORT TOWNSHIP ‐ TREASU                  2232 RESORT PIKE RD                                                                  PETOSKEY           MI      49770
RESOURCE BLDG MATERIALS                     & MATTHEW CROWLEY                         PO BOX 162                                                                           TRABUCO CANYON     CA      92678
RESOURCE PROPERTY MANAGEMENT LLC            PO BOX 1700                                                                                                                    STUDIO CITY        CA      91614
RESOURCE REALTY GROUP                       1224 HUGER STREET                                                                                                              COLUMBIA           SC      29201
RESOURCE TITLE COMPANY, INC.                4855 TECHNOLOGY WAY                       SUITE 630                                                                            BOCA RATON         FL      33431
RESOURCE TITLE NATIONAL AGENCY, INC.        DENISE MEADOWS                            7100 E PLEASANT VALLEY ROAD                     SUITE 100                            INDEPENDENCE       OH      44131
RESOURCES GROUP, LLC, ET AL.                MICHAEL F. BOHN                           LAW OFFICE OF MICHAEL F. BOHN                   2260 CORPORATE CIRCLE, SUITE 480     HENDERSON          NV      89074
RESPINI, RHONDA                             ADDRESS ON FILE
RESPONSE CONSTRUCTION INC                   13135 SW 107 ST                                                                                                                MIAMI              FL      33186
RESSLER, TIM                                ADDRESS ON FILE
RESTO CONST & P&R                           MUNSAYAC                                  628 CHESTNUT RIDGE                                                                   CHESTNUT RIDGE     NY      10977
RESTO CORPORATION                           JEFF MARTON                               1620 BEAVER DAM ROAD                                                                 POINT PLEASANT     NJ      08742
RESTON ASSOCIATION                          12001 SUNRISE VALLEY DRIVE                                                                                                     RESTON             VA      20191
RESTOR & RECOVERY LLC                       30220 BARNETT RD                                                                                                               DENHAM SPRINGS     LA      70726
RESTOR ALLIANCE GROUP                       INC                                       2208N FRAIZER BUILDING B                                                             CONROE             TX      77303
RESTOR CONTRACT SERV                        DENNIS & BONNIE RICE                      241 S TENNESSEE ST                                                                   CARTERSVILLE       GA      30120
RESTOR MANAGEMENT LLC                       100 CARLD DR 11B                                                                                                               MANCHESTER         NH      03103
RESTOR PROFESSIONALS INC                    505 MINNEHAHA AV                                                                                                               SAINT PAUL         MN      55103
RESTORATION 1 CFU LLC                       2202 HOFFNER AV                                                                                                                ORLANDO            FL      32809
RESTORATION 1 OF LAURERS                    CTY                                       509 WATERSTONE WAY                                                                   SIMPSONVILLE       SC      29680
RESTORATION 1 OF MIAMI, INC.                17160 NW 2ND COURT, SUITE B                                                                                                    MIAMI GARDENS      FL      33169
RESTORATION 1 SOUTH HOUSTON CFI LLC         ELITE DISASTER RESPONSE LLC               716 GRANTHAM RD                                                                      BAYTOWN            TX      77521
RESTORATION 101 LLC                         RON COFFMAN                               RONALD D. COFFMAN JR.                           4335 ANDERSON ROAD                   KNOXVILLE          TN      37918
RESTORATION AMERICA INC                     1698 SE VILLAGE GREEN DR                                                                                                       PORT SAINT LUCIE   FL      34952
RESTORATION COLORADO                        ROOFING                                   13165 HALLELUIAH TRAIL                                                               ELBERT             CO      80106
RESTORATION MANAGEMENT PLUS INC             PO BOX 1871                                                                                                                    BALDWIN            NY      11510
RESTORATION PLUS SERVICES, INC.             PO BOX 1212                                                                                                                    SALISBURY          NC      28145
RESTORATION RESOURCES BY                    FETTER                                    507 GALAXY WAY                                                                       MODESTO            CA      95356
RESTORATION SERVICES                        6156 MISSION GORGE RD                                                                                                          SAN DIEGO          CA      92120
RESTORATION SERVICES LTD                    3744 E JOAN DE ARC                                                                                                             PHOENIX            AZ      85032
RESTORATION SOLUTIONS                       SIMTOOR SERVICES INC                      7250 ENGINEER ROAD, SUITE B                                                          SAN DIEGO          CA      92111
RESTORATION SPECIALISTS                     & G & DIANA QUINONES                      244 NW 9TH ST                                                                        OCALA              FL      34475
RESTORATION SPECIALISTS                     PRESUSLER & ASSOCIATES                    244 NW 9TH STREET                                                                    OCALA              FL      34475
RESTORATION USA, LLC                        3244 N. POWERLINE ROAD                                                                                                         POMPANO BEACH      FL      33069
RESTORE CONSTRUCTION INC                    11241 A MELROSE AV                                                                                                             FRANKLIN PARK      IL      60131
RESTORE CONSTRUCTION INC                    11241 A MELROSE AVE                                                                                                            FRANKLIN PARK      IL      60131
RESTORE MAGIC CONST INC                     7501 UNIVERSITY AV                                                                                                             CLIVE              IA      50325
RESTORE YOUR FLOOR                          JOHN W ROUSE III                          5654 GERARD WAY                                                                      CITRUS HEIGHTS     CA      95621
RESTORECO LLC                               SHAWN D. JONES                            10239 DUSTY HOLLOW LN                                                                HOUSTON            TX      77089
RESTOREMASTER MASTERS LLC                   6616 RAYTOWN RD                                                                                                                RAYTOWN            MT      64133
RESTOREMASTERS CONTRACTING LLC              5991 CHESTER AVE                                                                                                               JACKSONVILLE       FL      32217
RESTOREMASTERS INC                          PO BOX 115                                                                                                                     RIVERTON           UT      84096
RESTOREPRO                                  1105 EDINBURG WINDSOR RD                                                                                                       HIGHTSTOWN         NJ      08520
RESTOREPRO                                  EAST COAST LIQUORS, INC.                  1105 EDINBURG WINDSOR RD                                                             HIGHTSTOWN         NJ      08520
RESTORX OF WASHINGTON &                     MICHAEL&LAURA GILBERTSON                  1307 WEST VALLEY HWY N                                                               AUBURN             WA      98001
RESTOTECH DKI                               DISASTER CLEAN‐UP CONSTRUCTION, INC.      3 OLDFILED SUITE 200                                                                 IRVINE             CA      92618
RESULTS PLUS INC DBA WILMOTH GROUP          8766 SOUTH STREET SUITE 120                                                                                                    FISHERS            IN      46038
RESULTS PLUS, INC                           9800 WESTPOINT DR                         SUITE 220                                                                            INDIANAPOLIS       IN      46256
RESULTS REALTY OF NORTHERN FLORIDA INC      1832 SW GRANDVIEW STREET 102                                                                                                   LAKE CITY          FL      32025
RESURRECTION PROPERTIES, INC.               JOE TORRENTE                              VOL ENTERPRISES, INC.                           1313 S AMERICAN ST.                  PHILADELPHIA       PA      19147
RETHA M HUSTAD                              804 SW LAKE PINES DR.                                                                                                          LEES SUMMIT        MT      64082
RETREAT VILLAGE HOMEOWNERS ASSOCIATION      11 GLORY ROAD                                                                                                                  NEW RINGGOLD       PA      17960
RETRIEVEX                                   PO BOX 782998                                                                                                                  PHILADELPHIA       PA      19178‐2998
RETRO ENVIRONMENTAL INC                     5301 ENTERPRISE ST STE D                                                                                                       SYKESVILLE         MD      21784




                                                                                                                    Page 737 of 998
                                          19-10412-jlg             Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      741 of 1004
Creditor Name                                Address1                               Address2                                     Address3                         City               State   Zip          Country
RETTINO INS AGENCY                           315 ROUTE 50                                                                                                         MAYS LANDING       NJ      08330
REULE, LINDSAY                               ADDRESS ON FILE
REVELL, TAYLOR                               ADDRESS ON FILE
REVENS‐GATE INSURANCE                        1130 TEN ROD RD E201                                                                                                 NORTH KINGSTOWN    RI      02852
REVENUE COLLECTIONS                          PO BOX 17535                                                                                                         BALTIMORE          MD      21297
REVENUE OF COLLECTIONS CITY OF PATERSON      155 MARKET ST                                                                                                        PATERSON           NJ      07505
REVERE CITY                                  REVERE CITY ‐ TAX COLLEC               281 BROADWAY                                                                  REVERE             MA      02151
REVERE, LISA                                 ADDRESS ON FILE
REVERSE MARKET INSIGHT INC                   34232 PACIFIC COAST HWY  STE D4                                                                                      DANA POINT         CA      92624
REVERSE MORTGAGE SERVICES                    LISA STACKPOOLE                        P. O. BOX 40724                                                               LANSING            MI      48901
REVERSE MORTGAGE SOLUTIONS                   2727 SPRING CREEK DRIVE                                                                                              SPRING             TX      77373
REVERSE MORTGAGE SOLUTIONS, INC.             ADDRESS ON FILE
REVERSE MORTGAGE SOLUTIONS, INC.             14405 WALTERS ROAD, SUITE 200                                                                                        HOUSTON            TX      77014
REVERSE MORTGAGE SOLUTIONS, INC.             14405 WATERS RD.                       STE. 200                                                                      HOUSTON            TX      77014
REVERSE VISION                               1620 FIFTH AVE STE 525                                                                                               SAN DIEGO          CA      92101
REVERSEVISION, INC                           ATTN: GENERAL COUNSEL                  1620 5TH AVENUE                              SUITE 525                        SAN DIEGO          CA      92101
REVIVE CONTRACTORS GROUP                     LLC                                    1560 COACHWOOD ST                                                             LA HABRA           CA      90631
REVIVE RESTORATION                           REVIVE RESTORATION LLC                 11908 HAMDEN PLACE                                                            SANTA FE SPRINGS   CA      90670
REX ARCHAMBAULT, ET AL.                      JOSEPH Y. HONG                         HONG LAW OFFICES LIMITED                     10781 WEST TWAIN AVENUE #100     LAS VEGAS          NV      89135
REX DUANE PUTNAM                             339 MOSER DR                                                                                                         BRONSON            MI      49028
REX LAKE FIRE DISTRICT                       REX LAKE FIRE DISTRICT                 5487 HIGHWAY 280                                                              BIRMINGHAM         AL      35242
REX QUALITY CORPORATION                      P. O.BOX 1107                                                                                                        LAKE WALES         FL      33859‐1107
REX TEDESKI                                  609 N MIDLAND BLVD                                                                                                   NAMPA              ID      83651
REY VAREA CARPENTRY & RENOVATIONS            REINALDO VAREA                         423 SAINT MAURICE AVE                                                         NEW ORLEANS        LA      70117
REYES ROCHA &                                EDGAR ROCHA                            PO BOX 804                                                                    PAULDEN            AZ      86334
REYES, ALVITA                                ADDRESS ON FILE
REYES, JOSHUA                                ADDRESS ON FILE
REYES, SONIA                                 ADDRESS ON FILE
REYES, WAYNE                                 ADDRESS ON FILE
REYGADAS, ARTURO                             ADDRESS ON FILE
REYMAC INS GROUP                             13030 W MILE RD                                                                                                      DETROIT            MI      48235
REY‐MARKABLE RENOVATIONS LLC                 REYNALDO GARZA                         405 EDMOND ST                                                                 TAYLOR             TX      76574
REYNA, NOEL                                  ADDRESS ON FILE
REYNAGA, AMBER                               ADDRESS ON FILE
REYNALDO ROLO II &                           MICHELLE DEARMAS ROLO                  8710 SW 185TH TER                                                             CUTLER BAY         FL      33157
REYNOLD AREA S.D.                            REYNOLD AREA SD ‐ COLLEC               147 ONIONTOWN RD                                                              GREENVILLE         PA      16125
REYNOLDS AREA SCHOOL DIS                     PYMATUNING TAX COLLECTOR               379 CRESTVIEW DR                                                              TRANSFER           PA      16154
REYNOLDS AREA SCHOOL DIS                     WEST SALEM TWP‐TAX COLLE               51 COSSITT RD                                                                 TRANSFER           PA      16154
REYNOLDS COUNTY                              REYNOLDS COUNTY ‐ COLLEC               1 MAIN STREET                                                                 CENTERVILLE        MO      63633
REYNOLDS INDEPENDENT INS                     AGENCY LLC                             6204 WASHINGTON AVE                                                           OCEAN SPRINGS      MS      39564
REYNOLDS INDEPENDENT INS                     PO BOX 1416                                                                                                          OCEAN SPRINGS      MS      39564
REYNOLDS INS AGENCY                          P O BOX 505                                                                                                          BEREA              KY      40403
REYNOLDS LAW OFFICES                         111 MAIN STREET                        PO BOX 357                                                                    SOUTH LANCASTER    MA      01561
REYNOLDS REALTY INC                          1037 HWY 15 SOUTH                                                                                                    LAUREL             MS      39443
REYNOLDS ROOFING                             TRACE REYNOLDS                         824 TERRY TRAIL                                                               WEATHERFORD        TX      76086
REYNOLDS TOWNSHIP                            REYNOLDS TOWNSHIP ‐ TREA               PO BOX 69                                                                     HOWARD CITY        MI      49329
REYNOLDS TOWNSHIP TREASURER                  215 E EDGERTON                                                                                                       HOWARD CITY        MI      49329
REYNOLDS, ALEXA                              ADDRESS ON FILE
REYNOLDS, ANGELA                             ADDRESS ON FILE
REYNOLDS, COURTNEY                           ADDRESS ON FILE
REYNOLDS, EDWARD                             ADDRESS ON FILE
REYNOLDS, JAMES                              ADDRESS ON FILE
REYNOLDS, JONELLE                            ADDRESS ON FILE
REYNOLDS, RANDALL                            ADDRESS ON FILE
REYNOLDS, ROSESUE                            ADDRESS ON FILE
REYNOLDS, TRICIA                             ADDRESS ON FILE
REYNOLDS, WENDY                              ADDRESS ON FILE
REYNOLDSVILLE BORO                           REYNOLDSVILLE BORO ‐ COL               460 MAIN ST SUITE 5                                                           REYNOLDSVILLE      PA      15851
REYNOLDSVILLE BORO SCHOO                     REYNOLDSVILLE BORO SD ‐                PO BOX 126                                                                    REYNOLDSVILLE      PA      15851
REZA, ASHLEY                                 ADDRESS ON FILE
REZANIA, ZAUL                                ADDRESS ON FILE
REZTECH INDUSTRIAL SVCS                      5757 E FOUNTAIN WAY 101                                                                                              FRESNO             CA      93727
RFB PROPERTIES II, LLC                       BRAND, MARQUARDT & CALLAHAN, PLLC      MICHAEL E. BRAND                             1325 G STREET, NW, SUITE 500     WASHINGTON         DC      20005
RFC RESTORATORS                              2555 N. COYOTE DR.                                                                                                   TUCSON             AZ      85745
RFJ CONSTRUCTION SERVICE                     PO BOX 343456                                                                                                        FLORIDA CITY       FL      33034
RG CONSTRUCTION                              RICHIE GAMMON                          2139 ST ANDREWS DR.                                                           DYERSBURG          TN      38024
RG MAXIMOV CONSTRUCTION                      ROBERT G. MAXIMOV                      895 VALLEY VIEW DRIVE                                                         HEALDSBURG         CA      95448
RG&E                                         PO BOX 847813                                                                                                        BOSTON             MA      02284
RG&E                                         PO BOX 847813                                                                                                        BOSTON             MA      02284‐7813
RGB APPRAISALS                               PO BOX 6097                                                                                                          CABOT              AR      72023




                                                                                                               Page 738 of 998
                                          19-10412-jlg             Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          742 of 1004
Creditor Name                                Address1                                   Address2                                     Address3                               City               State   Zip          Country
RGB ENT LLC.                                 166 SALTERS PATH                                                                                                               MONTEVALLO         AL      35115
RGB ENTERPRISE, INC.                         507 SEVEN BRIDGE ROAD                                                                                                          EAST STROUDSBURG   PA      18301
RGB RESTORATION AND BUILDERS, LLC            5020 S ASH AV 104                                                                                                              TEMPE              AZ      85283
RGH GEOTECHNICAL &                           ENVTL. CONSULTANTS, INC.                   1305 NORTH DUTTON                                                                   SANTA ROSA         CA      95401
RGM CONSTRUCTION INC                         12062 OLD ST AUGUSTINE R                                                                                                       JACKSONVILLE       FL      32258
RGM OF POLK COUNTY, INC.                     PO BOX 153                                                                                                                     BABSON PARK        FL      33827
RGS REAL ESTATE APPRAISAL INC                3884 MEADOW LANE                                                                                                               HOLLYWOOD          FL      33021
RH CONSULTING AND DEVELOPMENT CORP.          JOSE HERMINA                               GA‐24 RAMIREZ DE ARELLANO GARDEN HILLS                                              GUAYNABO           PR      00966
RH KIDS LLC                                  JOSEPH Y. HONG                             HONG LAW OFFICES LIMITED                     10781 WEST TWAIN AVENUE #100           LAS VEGAS          NV      89135
RH KIDS, LLC                                 ROBERT NOGGLE                              NOGGLE LAW PLLC                              376 E WARM SPRINGS RD #140             LAS VEGAS          NV      89119
RH ROOFING                                   507 PRESTON DR                                                                                                                 POTTSBORO          TX      75076
RH ROOFING                                   RH EXTERIORS LLC                           4101 CANAL CT                                                                       ARLINGTON          TX      76016
RH THACKSTON & COMPANY REALTORS              THACKSTON REALTY OF NEW HAMPSHIRE LLC      PO BOX 643                                                                          KEENE              NH      03431
RHATICAN, MARTA                              ADDRESS ON FILE
RHB INS                                      P O BOX 579                                                                                                                    POWHATAN           VA      23139
RHEA COUNTY                                  RHEA COUNTY‐TRUSTEE                        375 CHURCH ST ‐ SUITE 11                                                            DAYTON             TN      37321
RHEA COUNTY REGISTER OF DEEDS                375 CHURCH ST SUITE 110                                                                                                        DAYTON             TN      37321
RHEA COUNTY TRUSTEE                          375 CHURCH ST  SUITE 110                                                                                                       DAYTON             TN      37321
RHEINGANS, KAYLA                             ADDRESS ON FILE
RHINE TOWN                                   RHINE TWN TREASURER                        PO BOX 117 / W5250 CTY R                                                            ELKHART LAKE       WI      53020
RHINEBECK CS (CLINTON TN                     RHINEBECK CS ‐ TAX COLLE                   45 NORTH PARK RD                                                                    RHINEBECK          NY      12572
RHINEBECK CS (MILAN TN‐0                     RHINEBECK CS ‐ TAX COLLE                   PO BOX 351                                                                          RHINEBECK          NY      12572
RHINEBECK CS (RHINEBECK                      RHINEBECK CS ‐ TAX COLLE                   45 NORTH PARK RD                                                                    RHINEBECK          NY      12572
RHINEBECK CS (STANFORD T                     RHINEBECK CS ‐ TAX COLLE                   45 NORTH PARK RD                                                                    RHINEBECK          NY      12572
RHINEBECK TOWN                               RHINEBECK TOWN ‐ TAX COL                   P O BOX 1374                                                                        BUFFALO            NY      14240
RHINEBECK VILLAGE                            RHINEBECK VILLAGE ‐ CLER                   76 EAST MARKET STREET                                                               RHINEBECK          NY      12572
RHINELANDER CITY                             RHINELANDER CITY TREASUR                   135 S STEVENS STREET                                                                RHINELANDER        WI      54501
RHINO DESIGN BUILD, LLC                      3463 MAGIC DRIVE  T‐23                                                                                                         SAN ANTONIO        TX      78229
RHINO ROOFING                                RIGHT WAY CONTRACTING                      RIGHT WAY CONTRACTING                        225 E IDAHO, SUITE 21                  LAS CRUCES         NM      88005
RHINO ROOFING AND                            PAUL C MANNING                             3249 LAUREL GRV S                                                                   JACKSONVILLE       FL      32223
RHINO ROOFING AND SIDING LLC                 RYAN JOSEPH LAMUSGA                        28416 CTY RD 14                                                                     BROWERVILLE        MN      56438
RHINO ROOFING, INC.                          3720 COMMERCIAL ST NE SUITE 400                                                                                                ALBUQUERQUE        NM      87107
RHOAD, MEREDITH                              ADDRESS ON FILE
RHOADES INSURANCE AGENCY, INC.               100 W. MAIN STREET                                                                                                             VAN WERT           OH      45891
RHODE ISL& HOUSING & MORTGAGE FIN CORP.      44 WASHINGTON STREET                                                                                                           PROVIDENCE         RI      02903
RHODE ISLAND                                 CHRISTINA STYRON                           DIVISION OF BANKING                          1511 PONTIAC AVENUE, BUILDING 69‐2     CRANSTON           RI      02920
RHODE ISLAND                                 EMILIA GIORNO                              DIVISION OF BANKING                          1511 PONTIAC AVENUE, BUILDING 69‐2     CRANSTON           RI      02920
RHODE ISLAND                                 GENERAL CONTACT                            DIVISION OF BANKING                          1511 PONTIAC AVENUE, BUILDING 69‐2     CRANSTON           RI      02920
RHODE ISLAND                                 REBECCA GARD                               DIVISION OF BANKING                          1511 PONTIAC AVENUE, BUILDING 69‐2     CRANSTON           RI      02920
RHODE ISLAND                                 REBECCA SPECHT                             DIVISION OF BANKING                          1511 PONTIAC AVENUE, BUILDING 69‐2     CRANSTON           RI      02920
RHODE ISLAND                                 SARA CABRAL                                DIVISION OF BANKING                          1511 PONTIAC AVENUE, BUILDING 69‐2     CRANSTON           RI      02920
RHODE ISLAND DIVISON OF TAXATION             ONE CAPITOL HILL, 1ST FLOOR                                                                                                    PROVIDENCE         RI      02908‐5806
RHODE ISLAND JOINT REINSURANCE ASSOC.        P O BOX 981031                                                                                                                 BOSTON             MA      02298‐1031
RHODE ISLAND REINS                           P O BOX 981031                                                                                                                 BOSTON             MA      02298
RHODE ISLAND SECRETARY OF STATE              148 WEST RIVER STREET                                                                                                          PROVIDENCE         RI      02904
RHODE, LISA                                  ADDRESS ON FILE
RHODES, AARON                                ADDRESS ON FILE
RHODES, CONSTANCE                            ADDRESS ON FILE
RHODES, MADISYN                              ADDRESS ON FILE
RHODES, TIMOTHY                              ADDRESS ON FILE
RHONDA DAVIS COLE                            PO BOX 1214                                                                                                                    ALPINE             TX      79831
RHONDA HOLLANDER, PA                         314 S. FEDERAL HIGHWAY                                                                                                         DANIA BEACH        FL      33004
RHONDA LONG                                  PO BOX 621109                                                                                                                  OVIEDO             FL      32762
RHONDA ROBINSON                              2055 MILLER ST                                                                                                                 LAKEWOOD           CO      80215
RHONDA SMITH                                 22605 SW 113TH CT                                                                                                              MIAMI              FL      33170
RHONDA TERRY                                 700 WINTERBERRY CT                                                                                                             JOLIET             IL      60431
RHOTEN & ASSOCIATES                          4445 CENTURY DR S                                                                                                              SALEM              OR      97302
RHOTEN, CAROLYN                              ADDRESS ON FILE
RHYNEHART ROOFING, INC.                      6900 MCCORMICK RD.                                                                                                             AMARILLO           TX      79118
RI DEPARTMENT OF STATE                       148 W RIVER ST                                                                                                                 PROVIDENCE         RI      02904
RI DIVISION OF TAXATION                      ONE CAPITOL HILL                                                                                                               PROVIDENCE         RI      02908‐5811
RI HOUSING & MORTGAGE FINANCE CORP           43 JEFFERSON BLVD                                                                                                              WARWICK            RI      02888
RI JOINT REINS                               2 CENTER PLAZA                                                                                                                 BOSTON             MA      02018
RIAN PALFREY REAL ESTATE, LLC                P. O. BOX 1194                                                                                                                 REDMOND            OR      97756
RIB LAKE VILLAGE                             RIB LAKE VLG TREASURER                     PO BOX 205                                                                          RIB LAKE           WI      54470
RIB MOUNTAIN SANITARY DISTRICT               5703 LILAC AVE                                                                                                                 WAUSAU             WI      54401
RIB MOUNTAIN TOWN                            RIB MOUNTAIN TWN TREASUR                   3700 N MOUNTAIN RD                                                                  WAUSAU             WI      54401
RIBA CONSTRUCTION LLC                        3022 JAVIER RD STE 214                                                                                                         FAIRFAX            VA      22031
RIC INS GENERAL AGENCY                       9450 DOUBLE R BLVD                                                                                                             RENO               NV      89521
RICARDO & WASYLIK PL                         38008 LIVE OAK AVE STE 1                                                                                                       DADE CITY          FL      33523




                                                                                                                   Page 739 of 998
                                        19-10412-jlg             Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       743 of 1004
Creditor Name                              Address1                                  Address2                                       Address3                                City              State   Zip          Country
RICARDO ALBORNOZ                           ADDRESS ON FILE
RICARDO AYALA                              ADDRESS ON FILE
RICARDO BENITEZ LLC                        ADDRESS ON FILE
RICARDO G BENAVIDES                        ADDRESS ON FILE
RICARDO ROSALES AND BEVERLY B ROSALES      DWIGHT EPPERSON                           DWIGHT J.L. EPPERSON, INC.                     420 E SOUTH TEMPLE SUITE 470            SALT LAKE CITY    UT      84111
RICARDO VIDAL                              ADDRESS ON FILE
RICARDOS ROOFING                           RICARDO PEREZ‐SANCHEZ                     1218 GIBBINS ROAD                                                                      ARLINGTON         TX      76011
RICCARDI, DEBORAH                          ADDRESS ON FILE
RICE COUNTY                                RICE CO. ‐ AUD/TREASURER                  320 THIRD ST NW  STE 5                                                                 FAIRBAULT         MN      55021
RICE COUNTY                                RICE COUNTY ‐ TREASURER                   101 WEST COMMERCIAL                                                                    LYONS             KS      67554
RICE INS LLC                               1400 BROADWAY                                                                                                                    BELLINGHAM        WA      98225
RICE LAKE CITY                             RICE LAKE CITY TREASURER                  30 E. EAU CLAIRE ST.                                                                   RICE LAKE         WI      54868
RICE LAKE TOWN                             RICE LAKE TWN TREASURER                   1830 MACAULEY AVE                                                                      RICE LAKE         WI      54868
RICE PARK FINANCING                        WHOLE LOAN GRANTOR TRUST 2012‐1           US BANK NATIONAL ASSOC AS TRUSTEE              60 LIVINGSTON                           ST. PAUL          MN      55107‐2292
RICE PARK FINANCING                        WHOLE LOAN PASS‐THROUGH TRUST 2012‐1      US BANK NATIONAL ASSOC AS TRUSTEE              60 LIVINGSTON                           ST. PAUL          MN      55107‐2292
RICE TOWNSHIP                              JOAN KUGOT ‐ TAX COLLECT                  PO BOX 46                                                                              MOUNTAINTOP       PA      18707
RICE, GEOVANNI                             ADDRESS ON FILE
RICE, JOANNE                               ADDRESS ON FILE
RICE, TONYA                                ADDRESS ON FILE
RICE, WYNDELL                              ADDRESS ON FILE
RICE‐PACKETT REAL ESTATE AGENCY            ATTN: CAROLYN PACKETT                     219 MAIN STREET                                POB 129                                 WARSAW            VA      22572
RICE‐PACKETT REAL ESTATE AGENCY            ATTN: CAROLYN PACKETT                     POB 129                                        219 MAIN STREET                         WARSAW            VA      22572
RICEWOOD MUD    E                          RICEWOOD MUD ‐ TAX COLLE                  17111 ROLLING CREEK                                                                    HOUSTON           TX      77090
RICH & CARTMILL                            9401 CEDAR LAKE AVE                                                                                                              OKC               OK      73114
RICH & CARTMILL AGENCY                     P O BOX 957                                                                                                                      OWASSO            OK      74055
RICH COUNTY                                RICH COUNTY‐TREASURER                     PO BOX 186                                                                             RANDOLPH          UT      84064
RICH CREEK TOWN                            RICH CREEK TOWN ‐ TREASU                  P O BOX 65                                                                             RICH CREEK        VA      24147
RICH TOWNSHIP                              RICH TOWNSHIP ‐ TREASURE                  924 BARNESRD                                                                           MAYVILLE          MI      48744
RICH, STEVE                                ADDRESS ON FILE
RICHARD & DENISE VANVLERAH                 319 ROCHELLE RD                                                                                                                  TOLEDO            OH      43615
RICHARD & KAREN POTTER &                   EST OF JUDITH POTTER                      1005 BIG OAK LANE                                                                      CANTONMENT        FL      32533
RICHARD & ROBBIE BARLOW                    50858 FAWN LOOP                                                                                                                  LA PINE           OR      97739
RICHARD ALCARAZ OROZCO, ET AL.             FEAR WADDELL, P.C.                        PETER L. FEAR                                  7650 NORTH PALM AVENUE, SUITE 101       FRESNO            CA      93711
RICHARD ANTHONY                            7460 LAKE BREEZE DR APT 151                                                                                                      FORT MYERS        FL      33907
RICHARD ATCHISON                           59 CENTRAL AVE                                                                                                                   NAUGATUCK         CT      06770
RICHARD B MANER PC                         5775 GLENRIDGE DRIVE                      BUILDING D, SUITE 100                                                                  ATLANTA           GA      30328
RICHARD BEATTY &                           ADDRESS ON FILE
RICHARD BEST RENTALS                       1710 SUNSET BLVD                                                                                                                 WEST COLUMBIA     SC      29169
RICHARD BLOES &                            ADDRESS ON FILE
RICHARD BROWNE & MARY BROWNE               ADDRESS ON FILE
RICHARD BUTTERS &                          ADDRESS ON FILE
RICHARD BYNUM AND                          ADDRESS ON FILE
RICHARD C. COMMONS, P.A.                   901 N HERCULES AVE, SUITE A                                                                                                      CLEARWATER        FL      33765
RICHARD CHAPMAN &                          ADDRESS ON FILE
RICHARD COBB                               ADDRESS ON FILE
RICHARD D WIDDOWS                          ADDRESS ON FILE
RICHARD D. CERRI                           ADDRESS ON FILE
RICHARD E HALL                             ADDRESS ON FILE
RICHARD E. BUTLER                          ADDRESS ON FILE
RICHARD E. STADLER, PA                     183 SW BASCOM NORRIS DR., SUITE 111                                                                                              LAKE CITY         FL      32025
RICHARD F MARSHALL INS                     1 NORTH NEW YORK RD                       SUITE 42                                                                               GALLOWAY          NJ      08205
RICHARD FOWLER & LYNN                      ADDRESS ON FILE
RICHARD FOWLER AND                         ADDRESS ON FILE
RICHARD GATANIS &                          ADDRESS ON FILE
RICHARD GIESE                              A NEWARK FIRM                             ROBERT C. NEWARK III                           1341 W. MOCKINGBIRD LANE, STE. 600W     DALLAS            TX      75247
RICHARD GRAVES &                           ADDRESS ON FILE
RICHARD HAGAN CONSTR INC                   SUITE 301                                 23831 VIA FABRICANTE                                                                   MISSION VIEJO     CA      92691
RICHARD HARRISON HOLT                      ADDRESS ON FILE
RICHARD HELM                               ADDRESS ON FILE
RICHARD HOBSON BOUTWELL                    ADDRESS ON FILE
RICHARD HYMAN ENTERPRISES                  ADDRESS ON FILE
RICHARD IRACHETA, MARIA                    ADDRESS ON FILE
RICHARD J HERMANSON & MISTY                ADDRESS ON FILE
RICHARD J NICHOLSON                        ADDRESS ON FILE
RICHARD J. MCCORMACK                       ADDRESS ON FILE
RICHARD JACKSON                            ADDRESS ON FILE
RICHARD JOHNSON AGENCY                     60 MARKFIELD DR STE 6A                                                                                                           CHARLESTON        SC      29407
RICHARD K. ODONNELL AGY                    PO BOX 97                                                                                                                        RICHBORO          PA      18954
RICHARD KANE & ASSOCIATES LTD              87 SHAKER ROAD                                                                                                                   EAST LONGMEADOW   MA      01028
RICHARD KLEINHANS &                        ADDRESS ON FILE




                                                                                                                  Page 740 of 998
                                          19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       744 of 1004
Creditor Name                                Address1                                Address2                                      Address3                                  City             State    Zip          Country
RICHARD KOVACIK &                            ADDRESS ON FILE
RICHARD LAMBERT &                            ADDRESS ON FILE
RICHARD LAND                                 ADDRESS ON FILE
RICHARD LOKEY                                ADDRESS ON FILE
RICHARD M HUTSON, II                         ADDRESS ON FILE
RICHARD M STEARNS TRUSTEE                    1015 CONFERENCE DR                                                                                                              GREENVILLE       NC       27858
RICHARD M. GIULIANO                          PHILLIP D. ZUZOLO                       ZUZOLO LAW OFFICE, LLC                        700 YOUNGSTOWN‐WARREN ROAD                NILES            OH       44446
RICHARD MADAY                                ADDRESS ON FILE
RICHARD MARTINEZ                             ADDRESS ON FILE
RICHARD MCCAULEY & ASSOCIATES                335 W VERMONT AVE                                                                                                               CLOVIS           CA       93619
RICHARD MOSLEY                               ADDRESS ON FILE
RICHARD OGDEN & SANDRA                       ADDRESS ON FILE
RICHARD ORCUTT & JANET                       ADDRESS ON FILE
RICHARD R. KINKOFF AND JANET A. KINKOFF      PILKA & ASSOCIATES, P.A.                DANIEL F. PILKA                               213 PROVIDENCE ROAD                       BRANDON          FL       33511‐4707
RICHARD RAMOS                                ADDRESS ON FILE
RICHARD REALTY GROUP INC.                    2792 GATEWAY ROAD, STE 103                                                                                                      CARLSBAD         CA       92009
RICHARD REEVES                               ADDRESS ON FILE
RICHARD S JOHNS                              ADDRESS ON FILE
RICHARD S SMITH &                            ADDRESS ON FILE
RICHARD SHAPIRO AND YVETTE SHAPIRO           PATRICIA RODRIGUEZ                      RODRIGUEZ LAW GROUP, INC.                     1492 WEST COLORADO BLVD. #120             PASADENA         CA       91105
RICHARD SNYDER TAX COLLECTOR                 RIDLEY PARK BOROUGH                     PO BOX 497                                                                              RIDLEY PARK      PA       19078
RICHARD T WINDES                             ADDRESS ON FILE
RICHARD V FINK, TRUSTEE                      2345 GRAND BLVD STE 1200                                                                                                        KANSAS CITY      MO       64108
RICHARD W. BARRY                             ADDRESS ON FILE
RICHARD WHEELER &                            ADDRESS ON FILE
RICHARD WILLIAMS AND ASSOCIATES, INC.        1120 COMMERCE DR                                                                                                                RICHARDSON       TX       75081
RICHARD WILTON                               ADDRESS ON FILE
RICHARD, KIMBERLY                            ADDRESS ON FILE
RICHARDS AND SUMMERS                         P O BOX 68                                                                                                                      DENVILLE         NJ       07834
RICHARDS APPLIANCES                          35591 ROBERTS RD                                                                                                                EASTLAKE         OH       44095
RICHARDS APPRAISAL SERVICE INC               598 W EAU GALLIE BLVD                                                                                                           MELBOURNE        FL       32935
RICHARDS ASSOCIATES INS                      151 TALCOTTVILLE ROAD                                                                                                           VERNON           CT       06066
RICHARDS DEVELOPMENT GROUP, INC.             DOUGLAS RICHARDS                        DOUGLAS RICHARDS                              108 E INDIANA AVE                         DELAND           FL       32724
RICHARDS GROUP                               27 EAST MAIN STREET                                                                                                             WILMINGTON       VT       05363
RICHARDS HOME IMPROVEMENTS                   RICHARD AYALA                           5126 TULIP DR.                                                                          FAYETTEVILLE     NC       28304
RICHARDS KIBBE & ORBE LLP                    200 LIBERTY ST                                                                                                                  NEW YORK         NY       10281
RICHARDS LAYTON & FINGER P A                 ONE RODNEY SQUARE  920 N KING ST                                                                                                WILMINGTON       DE       19801
RICHARDS LEE LEGANS, ET AL.                  KELLETT & BARTHOLOW PLLC                CAITLYN N. WELLS                              11300 N. CENTRAL EXPRESSWAY SUITE 301     DALLAS           TX       75243
RICHARDS PLUMBING & SEWER CLEANING           RICHARD LANCASTER                       35142 LAKELAND BLVD                                                                     EASTLAKE         OH       44095
RICHARDS, ASHLEY                             ADDRESS ON FILE
RICHARDS, BENNIE                             ADDRESS ON FILE
RICHARDS, DARLENE                            ADDRESS ON FILE
RICHARDS, ELIZABETH                          ADDRESS ON FILE
RICHARDS, KIMBLE & WINN, PC                  2040 EAST MURRAY‐HOLLADAY ROAD,         SUITE 106                                                                               SALT LAKE CITY   UT       84117
RICHARDS, LAYTON & FINGER, P.A.              ATTN: TARA J. HOFFNER                   ONE RODNEY SQUARE                             920 N. KING STREET                        WILMINGTON       DELAWARE 19801
RICHARDS, TIMMICIA                           ADDRESS ON FILE
RICHARDSON COUNTY                            RICHARDSON COUNTY ‐ TREA                1700 STONE ST, RM 105                                                                   FALLS CITY       NE       68355
RICHARDSON HARMAN OBER PC                    234 E. COLORADO BLVD, EIGHTH FLOOR                                                                                              PASADENA         CA       91101
RICHARDSON HARMAN OBER PC                    TRUST ACCOUNT                           234 E COLORADO BLVD 8TH FLR                                                             PASADENA         CA       91101
RICHARDSON ISD                               RICHARDSON ISD ‐ TAX COL                420 S. GREENVILLE AVE.                                                                  RICHARDSON       TX       75081
RICHARDSON ISD TAX DEPARTMENT                970 SECURITY ROW                                                                                                                RICHARDSON       TX       75081
RICHARDSON ISD TAX DEPARTMENT                970 SECURITY ROW                                                                                                                RICHARDSON       TX       75244
RICHARDSON, ADRIENNE                         ADDRESS ON FILE
RICHARDSON, ANGELA                           ADDRESS ON FILE
RICHARDSON, DONA                             ADDRESS ON FILE
RICHARDSON, JAMES                            ADDRESS ON FILE
RICHARDSON, JAZMINE                          ADDRESS ON FILE
RICHARDSON, JESSICA                          ADDRESS ON FILE
RICHARDSON, KYLA                             ADDRESS ON FILE
RICHARDSON, LYDIA                            ADDRESS ON FILE
RICHARDSON, MALEKIA                          ADDRESS ON FILE
RICHARDSON, MICHAEL                          ADDRESS ON FILE
RICHARDSON, MURCEDES                         ADDRESS ON FILE
RICHARDSON, NICHELE                          ADDRESS ON FILE
RICHARDSON, QUINTINA                         ADDRESS ON FILE
RICHARDSON, SADE                             ADDRESS ON FILE
RICHARDSON, SONJA                            ADDRESS ON FILE
RICHARDSON, STEFANIE                         ADDRESS ON FILE
RICHARDSON, TEAIRRA                          ADDRESS ON FILE
RICHARDT, ERIN                               ADDRESS ON FILE




                                                                                                                 Page 741 of 998
                                      19-10412-jlg             Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 745 of 1004
Creditor Name                            Address1                              Address2                                     Address3     City                State   Zip        Country
RICHCO CUSTOM BUILDERS                   594 SAWDUST RD237                                                                               THE WOODLANDS       TX      77380
RICHEY INS                               526 KINGWOOD DR 500                                                                             KINGWOOD            TX      77339
RICHFIELD SPRINGS C S (T                 RICHFIELD SPRINGS CS‐COL              PO BOX 631                                                RICHFIELD SPRINGS   NY      13439
RICHFIELD SPRINGS CSD  (                 RICHFIELD SPNGS C S‐COLL              PO BOX 631                                                RICHFIELD SPRINGS   NY      13439
RICHFIELD SPRINGS VILLAG                 RICHFIELD SPRINGS VL‐COL              PO BOX 271                                                RICHFIELD SPRINGS   NY      13439
RICHFIELD TOWN                           RICHFIELD TOWN‐TAX COLLE              18 E JAMES ST                                             RICHFLD SPRINGS     NY      13439
RICHFIELD TOWN                           RICHFIELD TWN TREASURER               7400 RICHFIELD DR                                         ARPIN               WI      54410
RICHFIELD TOWN                           TAX COLLECTOR                         7400 RICHFIELD DR                                         ARPIN               WI      54410
RICHFIELD TOWNSHIP                       RICHFIELD TOWNSHIP ‐ TRE              5381 N. STATE RD                                          DAVISON             MI      48423
RICHFIELD TOWNSHIP                       RICHFIELD TOWNSHIP ‐ TRE              PO BOX 393                                                ST HELEN            MI      48656
RICHFIELD VILLAGE                        RICHFIELD VLG TREASURER               4128 HUBERTUS RD                                          HUBERTUS            WI      53033
RICHFORD TOWN                            RICHFORD TOWN ‐ TAX COLL              94 MAIN STREET                                            RICHFORD            VT      05476
RICHFORD TOWN                            RICHFORD TOWN‐TAX COLLEC              PO BOX 80                                                 RICHFORD            NY      13835
RICHFORD TOWN                            RICHFORD TWN TREASURER                PO BOX 104                                                COLOMA              WI      54930
RICHHILL TOWNSHIP                        RICHHILL TWP ‐ TAX COLLE              449 W ROY FURMAN HWY                                      WIND RIDGE          PA      15380
RICHIES ROOFING LLC                      MFF LLC                               7 WOODS WAY                                               NEW FAIRFIELD       CT      06812
RICHLAND BORO                            LEBANON COUNTY ‐ TREASUR              400 S 8TH ST RM 103                                       LEBANON             PA      17042
RICHLAND CENTER CITY                     RICHLAND CENTER CITY TRE              450 S MAIN ST                                             RICHLAND CENTER     WI      53581
RICHLAND CITY                            RICHLAND CITY‐TAX COLLEC              390 BROAD ST                                              RICHLAND            GA      31825
RICHLAND COUNTY                          RICHLAND COUNTY ‐ TREASU              103 WEST MAIN 13                                          OLNEY               IL      62450
RICHLAND COUNTY                          RICHLAND COUNTY ‐ TREASU              201 WEST MAIN ST                                          SIDNEY              MT      59270
RICHLAND COUNTY                          RICHLAND COUNTY ‐ TREASU              2020 HAMPTON ST.                                          COLUMBIA            SC      29204
RICHLAND COUNTY                          RICHLAND COUNTY ‐ TREASU              418 2ND AVE NORTH                                         WAHPETON            ND      58075
RICHLAND COUNTY                          RICHLAND COUNTY ‐ TREASU              50 PARK AVE EAST, ADMIN.                                  MANSFIELD           OH      44902
RICHLAND COUNTY                          TREASURER/MOBILE HOME                 50 PARK AVE EAST, ADMIN.                                  MANSFIELD           OH      44902
RICHLAND COUNTY / MOBILE                 RICHLAND COUNTY ‐ TREASU              2020 HAMPTON ST.,  2ND F                                  COLUMBIA            SC      29204
RICHLAND COUNTY REGISTER OF DEEDS        1701 MAIN ST ROOM 101                                                                           COLUMBIA            SC      29201
RICHLAND COUNTY TAX OFFICE               2020 HAMPTON ST                                                                                 COLUMBIA            SC      29211‐1947
RICHLAND COUNTY TREASURER                2020 HAMPTON ST                                                                                 COLUMBIA            SC      29204
RICHLAND COUNTY TREASURER                PO BOX 11947‐2020 HAMPTON STREET                                                                COLUMBIA            SC      29211‐1947
RICHLAND COUNTY TREASURY (R)             PO BOX 8028                                                                                     COLUMBIA            SC      29202
RICHLAND FARM MUT                        1405 4TH ST SW 1                                                                                SIDNEY              MT      59270
RICHLAND PARISH                          RICHLAND PARISH ‐ COLLEC              708 S JULIA RM 113                                        RAYVILLE            LA      71269
RICHLAND S.D./RICHLAND T                 RICHLAND SD ‐ TAX COLLEC              1031 RACHEL ST                                            JOHNSTOWN           PA      15904
RICHLAND SCH DISTRICT/GE                 RICHLAND SD ‐ TAX COLLEC              341 TEABERRY LANE                                         JOHNSTOWN           PA      15904
RICHLAND TOWN                            RICHLAND TOWN‐TAX COLLEC              1 BRIDGE ST                                               PULASKI             NY      13142
RICHLAND TOWN                            RICHLAND TWN TREASURER                26394 MAPLE GROVE ROAD                                    RICHLAND CENTER     WI      53581
RICHLAND TOWNSHIP                        RICHLAND TOWNSHIP ‐ TREA              1180 N HEMLOCK RD                                         HEMLOCK             MI      48626
RICHLAND TOWNSHIP                        RICHLAND TOWNSHIP ‐ TREA              8291 S TAYLOR                                             MC BAIN             MI      49657
RICHLAND TOWNSHIP                        RICHLAND TOWNSHIP ‐ TREA              P O BOX 309                                               VESTABURG           MI      48891
RICHLAND TOWNSHIP                        RICHLAND TOWNSHIP ‐ TREA              PO BOX 358                                                PRESCOTT            MI      48756
RICHLAND TOWNSHIP                        RICHLAND TWP ‐ TAX COLLE              102 RAHWAY ROAD                                           MCMURRAY            PA      15317
RICHLAND TOWNSHIP                        RICHLAND TWP ‐ TAX COLLE              1031 RACHEL ST                                            JOHNSTOWN           PA      15904
RICHLAND TOWNSHIP                        RICHLAND TWP ‐ TAX COLLE              1154 AIRPORT ROAD                                         EMLENTON            PA      16373
RICHLAND TOWNSHIP                        RICHLAND TWP ‐ TAX COLLE              520 STATION RD                                            QUAKERTOWN          PA      18951
RICHLAND TOWNSHIP                        RICHLAND TWP ‐ TREASURER              7401 N. 32ND ST.                                          RICHLAND            MI      49083
RICHLAND TOWNSHIP WATER AUTHORITY        1328 CALIFORNIA RD SUITE D                                                                      QUAKERTOWN          PA      18951
RICHLAND VILLAGE                         RICHLAND VILLAGE ‐ TREAS              PO BOX 1                                                  RICHLAND            MI      49083
RICHLANDS INS & REALTY                   207 SOUTH ACADEMY ST                                                                            RICHLANDS           NC      28574
RICHLANDS TOWN                           RICHLANDS TOWN ‐ TREASUR              200 WASHINGTON SQ ‐ TREA                                  RICHLANDS           VA      24641
RICHLANDTOWN BORO                        RICHLANDTOWN BORO ‐ COLL              114 CHERRY STREET                                         RICHLANDTOWN        PA      18955
RICHLAWN CITY                            CITY OF RICHLAWN ‐ TREAS              PO BOX 7786                                               LOUISVILLE          KY      40257
RICHMOND                                 RICHMOND CITY‐ COLLECTOR              205 SUMMIT ST                                             RICHMOND            MO      64085
RICHMOND CAROLINA FIRE                   DISTRICT COLLECTOR                    208 RICHMOND TOWNHOUSE R                                  CAROLINA            RI      02812
RICHMOND CITY                            RICHMOND CITY ‐ FIN. DIR              PO BOX 1268 FINANCE DEPT                                  RICHMOND            KY      40476
RICHMOND CITY                            RICHMOND CITY ‐ TREASURE              900 E BROAD ST ‐ ROOM 10                                  RICHMOND            VA      23219
RICHMOND CITY                            RICHMOND CITY ‐ TREASURE              PO BOX 457                                                RICHMOND            MI      48062
RICHMOND CITY TREASURER                  900 E BROAD ST.                       ROOM 103                                                  RICHMOND            VA      23219
RICHMOND CLERK OF THE CIRCUIT COURT      400 NORTH NINTH STREET                JOHN MARSHALL COURTS BUILDING                             RICHMOND            VA      23219
RICHMOND COUNTY                          RICHMOND CO‐TAX COMMISSI              535 TELFAIR STREET SUITE                                  AUGUSTA             GA      30901
RICHMOND COUNTY                          RICHMOND COUNTY ‐ COLLEC              1401 FAYETTEVILLE ROAD                                    ROCKINGHAM          NC      28379
RICHMOND COUNTY                          RICHMOND COUNTY ‐ TREASU              101 COURT CIRCLE                                          WARSAW              VA      22572
RICHMOND COUNTY CLERK CIRCUIT CRT        PO BOX 1000                                                                                     WARSAW              VA      22572‐1000
RICHMOND COUNTY REGISTER OF DEEDS        114 E FRANKLIN ST RM 101                                                                        ROCKINGHAM          NC      28379‐3601
RICHMOND COUNTY TAX COLLECTOR            1401 FAYETTEVILLE RD                                                                            ROCKINGHAM          NC      28379
RICHMOND COUNTY TAX COLLECTOR            PO BOX 1644                                                                                     ROCKINGHAM          NC      28380
RICHMOND COUNTY TAX COMMISSION           535 TELFAIR ST ‐ SUITE 100                                                                      AUGUSTA             GA      30901
RICHMOND SURVEYING CO.                   363 1ST STREET SW                                                                               CLEVELAND           TN      37311
RICHMOND TOWN                            RICHMOND TOWN  ‐ TAX COL              203 BRIDGE STREET                                         RICHMOND            VT      05477
RICHMOND TOWN                            RICHMOND TOWN ‐ TAX COLL              5 RICHMOND TOWNHOUSE ROA                                  WYOMING             RI      02898




                                                                                                          Page 742 of 998
                                     19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                 DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                    Pg CREDITOR MATRIX
                                                                                           746 of 1004
Creditor Name                           Address1                         Address2                                        Address3            City               State   Zip     Country
RICHMOND TOWN                           RICHMOND TOWN ‐ TAX COLL         PO BOX 124                                                          RICHMOND           MA      01254
RICHMOND TOWN                           RICHMOND TOWN‐ TAX COLLE         26 GARDINER STREET                                                  RICHMOND           ME      04357
RICHMOND TOWN                           RICHMOND TOWN ‐TAX COLLE         105 OLD HOMESTEAD HWY, S                                            RICHMOND           NH      03470
RICHMOND TOWN                           RICHMOND TOWN‐TAX COLLEC         PO BOX 145                                                          HONEOYE            NY      14471
RICHMOND TOWN                           RICHMOND TWN TREASURER           P.O. BOX 886                                                        DELAVAN            WI      53115
RICHMOND TOWN                           RICHMOND TWN TREASURER           W8398 BROADWAY RD                                                   SHAWANO            WI      54166
RICHMOND TOWN                           ST CROIX COUNTY TREASURE         1101 CARMICHAEL RD                                                  HUDSON             WI      54016
RICHMOND TOWNSHIP                       RICHMOND TOWNSHIP ‐ TREA         34900 SCHOOL SEC. RD.                                               RICHMOND           MI      48062
RICHMOND TOWNSHIP                       RICHMOND TOWNSHIP ‐ TREA         4804 200TH AVE                                                      REED CITY          MI      49677
RICHMOND TOWNSHIP                       RICHMOND TOWNSHIP ‐ TREA         PO BOX 35                                                           PALMER             MI      49871
RICHMOND TOWNSHIP                       RICHMOND TWP ‐ TAX COLLE         1579 S MAIN STREET                                                  MANSFIELD          PA      16933
RICHMOND TOWNSHIP                       RICHMOND TWP ‐ TAX COLLE         2237 MOSELEM SPRING RD                                              FLEETWOOD          PA      19522
RICHMOND TOWNSHIP                       RICHMOND TWP ‐ TAX COLLE         29957 STATE HWY 408                                                 TOWNVILLE          PA      16360
RICHMOND, MICHELE                       ADDRESS ON FILE
RICHMONDVILLE TOWN                      RICHMONDVILLE TN‐COLLECT         104 MUNICIPAL LANE                                                  RICHMONDVILLE      NY      12149
RICHMONDVILLE VILLAGE                   VILLAGE OF RICHMONDVILLE         P.O. BOX 493                                                        RICHMONDVILLE      NY      12149
RICHS QUALITY ROOFING & REMODELING      JERRY ED RICH JR                 7420 DOVERBLUFF RD                                                  WAVERLY            GA      31565
RICHTER, DALE                           ADDRESS ON FILE
RICHTER, TY                             ADDRESS ON FILE
RICHVILLE VILLAGE                       RICHVILLE VILLAGE‐CLERK          PO BOX 285                                                          RICHVILLE          NY      13681
RICK A THOMPSON                         229 DOUBLETREE LANE                                                                                  CHEYENNE           WY      82009
RICK A YARNALL TRUSTEE                  701 BRIDGER AVE STE 820                                                                              LAS VEGAS          NV      89101
RICK ADAMS                              PO BOX 1000                                                                                          PORT ARANSAS       TX      78373
RICK ALLEN                              PO BOX 4321                                                                                          CARY               NC      27519
RICK BAKER REAL ESTATE PA               101 DEVONSHIRE ROAD                                                                                  HAGERSTOWN         MD      21740
RICK BENEDICT                           207 1/2 N E                                                                                          DUNCAN             OK      73533
RICK BINFIELD INS AGENCY                2750 LAKE HARBIN RD                                                                                  MORROW             GA      30260
RICK BRATTOLI, CONTRACTOR               RICHARD BRATTOLI                 RICHARD BRATTOLI                                8232 QUARTZ AVE     WINNETKA           CA      91306
RICK COEN                               616 6TH ST                                                                                           CORPUS CHISTI      TX      78401
RICK CUMMINGS INS AGENCY                PO BOX 5990                                                                                          WACO               TX      76708
RICK D. BURROW                          10192 N. HWY. 43                                                                                     MAYSVILLE          AR      72747
RICK DUNCAN CONSTRUCTION                RICK DUNCAN                      215 EAST CJ THOMAS RD                                               MONROE             NC      28110
RICK HERNANDEZ AGENCY                   865 N RESLER L                                                                                       EL PASO            TX      79912
RICK HILL LLC                           PO BOX 217                                                                                           PINELLAS PARK      FL      33780
RICK PETERSON PA                        10620 GRIFFIN RD 206                                                                                 COOPER CITY        FL      33328
RICK PHILLIPS INS                       1222 10TH ST 101N                                                                                    WOODWARD           OK      73801
RICK RINKER INSURANCE AG                2206 E BROADWAY SUITE            E‐2                                                                 PEARLAND           TX      77581
RICK STUTZMAN AND                       ADDRESS ON FILE
RICK TINKER INSURANCE                   RICKY R TINKER                   2206 E. BROADWAY, SUITE E‐2                                         PEARLAND           TX      77581
RICK, MARYELLEN                         ADDRESS ON FILE
RICKETSON, GEORGE                       ADDRESS ON FILE
RICKEY A PALMER                         ADDRESS ON FILE
RICKEY THIGPEN &                        ADDRESS ON FILE
RICKS CONSTRUCTION                      RICKY ANDERSON                   821 MANNING ST.                                                     GRAND PRAIRIE      TX      75051
RICKS ROOFING AND SIDING                INC                              13736 JOHNSON ST NE                                                 HAM LAKE           MN      55304
RICKS ROOFING CO                        RICKY ROBLES                     7705 EVERGREEN AVENUE                                               N RICHLAND HILLS   TX      76182
RICKS, ROXANNE                          ADDRESS ON FILE
RICKY GOKOOL &                          ADDRESS ON FILE
RICKY HOLLENWEGER                       ADDRESS ON FILE
RICKY JACKSON                           ADDRESS ON FILE
RICKY L RAINO                           ADDRESS ON FILE
RICKYS PAINTING                         14123 BERRINGTON DR                                                                                  HOUSTON            TX      77083
RICO, ANGELA                            ADDRESS ON FILE
RICOH USA INC                           PO BOX 31001‐0850                                                                                    PASADENA           CA      91110
RICOH USA, INC.                         ATTN: LEGAL DEPARTMENT           70 VALLEY STREAM PARKWAY                                            MALVERN            PA      19355
RIDDICK, JACOB                          ADDRESS ON FILE
RIDDLE BUILDERS, INC.                   819 N 3RD ST                                                                                         MONROE             LA      71201
RIDDLE, VALERIE                         ADDRESS ON FILE
RIDEAU, ADAM                            ADDRESS ON FILE
RIDEAU, JULIE                           ADDRESS ON FILE
RIDENER APPRAISAL SERVICE INC           18465 STONERIDGE CT                                                                                  NORTHVILLE         MI      48168
RIDGE CONST CO                          PO BOX 2215                                                                                          PARADISE           CA      95967
RIDGE ELECTRIC, LLC                     COLIN D BREXLER                  PO BOX 2175                                                         WINTER HAVEN       FL      33884
RIDGE MARKETING ASSOC APPRAISALS        464 WOODCREST DRIVE                                                                                  MECHANICSBURG      PA      17050
RIDGE MEADOWS HOA                       PO BOX 94647                                                                                         LAS VEGAS          NV      89193
RIDGE REALTY COMPANY                    GROUND RENT                      20 S CHARLES ST, STE 300                                            BALTIMORE          MD      21201
RIDGE ROOFING                           LAWRENCE A ERCK                  2829 MEADOWSIDE DRIVE                                               MCKINNEY           TX      75071
RIDGE TOP EXTERIORS LLC                 9270 BAY PLAZA BLVD 610                                                                              TAMPA              FL      33619
RIDGEBURY TOWNSHIP                      RIDGEBURY TWP ‐ TAX COLL         987 MORMON LAKE RD                                                  GILLETT            PA      16925
RIDGECREST CONDO HOA                    PO BOX 62775                                                                                         WASHINGTON         DC      20029




                                                                                                       Page 743 of 998
                                     19-10412-jlg              Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         747 of 1004
Creditor Name                            Address1                                      Address2                                     Address3     City              State   Zip     Country
RIDGEDALE MEWS HOA INC                   2741‐C FALLSTON ROAD                                                                                    FALLSTON          MD      21047
RIDGEFIELD BORO                          RIDGEFIELD BORO ‐TAX COL                      604 BROAD AVENUE                                          RIDGEFIELD        NJ      07657
RIDGEFIELD PARK VILLAGE                  RIDGEFIELD PARK VIL‐ COL                      MUNICIPAL BLDG. 234 MAIN                                  RIDGEFIELD PARK   NJ      07660
RIDGEFIELD TOWN                          RIDGEFIELD TOWN‐TAX COLL                      P.O.BOX 299                                               RIDGEFIELD        CT      06877
RIDGELAND VILLAGE                        DUNN COUNTY TREASURER                         800 WILSON AVERM 150                                      MENOMONIE         WI      54751
RIDGELINE CONSTRUCTION                   SERVICES                                      33750 COUNTY ROAD 17                                      ELIZABETH         CO      80107
RIDGELINE RESTORATION &                  RENOVATION                                    990 PACKER WAY                                            SPARKS            NV      89431
RIDGELINE ROOFING                        RUSSELL JOHNSON                               2449 SCOTCH MOSS DRIVE                                    CORPUS CHRISTI    TX      78414
RIDGELINE ROOFING &CONSTRUCTION LLC      0466 LARIAT RD                                                                                          MONTE VISTA       CO      81144
RIDGELY CITY                             RIDGELY CITY‐TAX COLLECT                      140 N MAIN ST                                             RIDGELY           TN      38080
RIDGELYS CHOICE  HOA                     2741 C FALLSTON RD                                                                                      FALLSTON          MD      21047
RIDGEMOOR ESTATES IV CONDO ASSOC.        6460 WEST BELLE PLAINE AVENUE                                                                           CHICAGO           IL      60634
RIDGESTONE RESTORATION                   LLC                                           6925 FM 2515                                              KAUFMAN           TX      75142
RIDGESTONE RESTORATION LLC               JEREMY BOWMAN                                 6925 FM 2515                                              KAUFMAN           TX      75142
RIDGETOP CITY/ROBERTSON                  RIDGETOP CITY‐TAX COLLEC                      P O BOX 650                                               RIDGETOP          TN      37152
RIDGEVIEW ESTATES HOA                    P.O. BOX 2639                                                                                           RANCHO MIRAGE     CA      92270
RIDGEWAY APPRAISAL                       PO BOX 22034                                                                                            SANTA FE          NM      87502
RIDGEWAY TOWN                            RIDGEWAY TOWN ‐ TAX COLL                      410 WEST AVE                                              MEDINA            NY      14103
RIDGEWAY TOWN                            RIDGEWAY TOWN ‐ TREASURE                      806 MAIN ST.                                              RIDGEWAY          VA      24148
RIDGEWAY TOWNSHIP                        TAX COLLECTOR                                 7290 LABERDEE RD                                          BRITTON           MI      49229
RIDGEWAY VILLAGE                         RIDGEAY VLG TREASURER                         113 DOUGHERTY COURT                                       RIDGEWAY          WI      53582
RIDGEWOOD HOMEOWNERS ASSOCIATION         62 SPOONBILL LANE                                                                                       ELLENTON          FL      34222
RIDGEWOOD LAKES MASTER ASSOCIATION       189 S. ORANGE AVE. STE 1420B                                                                            ORLANDO           FL      32801
RIDGEWOOD MEADOWS CONDO ASSOCIATION      165 MEADOW CIRCLE                                                                                       ELLENTON          FL      34222
RIDGEWOOD OAKS CONDOMINIUM ASSOCIATION   PO BOX 432                                    2625 RIDGEWOOD BLVD                                       ELLENTON          FL      34222
RIDGEWOOD PARK HOME OWNERS ASSOCIATION   JEFFERY CLARK JOE                             520 HICKORY LANE                                          IDAHO FALLS       ID      83402
RIDGEWOOD VILLAGE                        RIDGEWOOD VIL ‐ COLLECTO                      131 NORTH MAPLE AVE                                       RIDGEWOOD         NJ      07451
RIDGID CONSULTING & CONSTRUCTION, CORP   2632 W. I‐44 SERVICE RD                                                                                 OKLAHOMA CITY     OK      73112
RIDGWAY BORO                             ROBERT CONNACHER‐TAX COL                      113 MONTMORENCY RD ‐ POB                                  RIDGWAY           PA      15853
RIDGWAY S.D./RIDGWAY BOR                 ROBERT CONNACHER‐TAX COL                      113 MONTMORENCY RD ‐ POB                                  RIDGWAY           PA      15853
RIDGWAY S.D./SPRING CREE                 RIDGWAY SD ‐ TAX COLLECT                      27821 LAKE CITY RD                                        RIDGEWAY          PA      15853
RIDGWAY SCH DIST/RIDGWAY                 GALE CLARK ‐ TAX COLLECT                      1537‐C MONTMORENCI RDDG                                   RIDGWAY           PA      15853
RIDGWAY TOWNSHIP                         GALE CLARK ‐ TAX COLLECT                      1537‐C MONTMORENCI RD                                     RIDGEWAY          PA      15853
RIDLEY PARK BORO                         RIDLEY PARK BORO ‐ COLLE                      223 RIVER VIEW AVE                                        RIDLEY PARK       PA      19078
RIDLEY S.D./EDDYSTONE BO                 RIDLEY SD ‐ TAX COLLECTO                      1400 EAST 13TH STREET                                     EDDYSTONE         PA      19022
RIDLEY S.D./RIDLEY PARK                  RIDLEY SD ‐ TAX COLLECTO                      223 RIVER VIEW AVE                                        RIDLEY PARK       PA      19078
RIDLEY S.D./RIDLEY TWP                   ROSEZANNA CZWALINA ‐ COL                      100 E MACDADE BLVD                                        FOLSOM            PA      19033
RIDLEY SCHOOL DISTRICT                   100 EAST MACDADE BLVD                                                                                   FOLSOM            PA      19033
RIDLEY TOWNSHIP                          ROSEZANNA CZWALINA ‐ COL                      100 E MACDADE BLVD                                        FOLSOM            PA      19033
RIDLEY, TOYSHIA                          ADDRESS ON FILE
RIEBLI‐HULL, SHAIR                       ADDRESS ON FILE
RIEDEL, SAMUEL                           ADDRESS ON FILE
RIEGELSVILLE BORO                        TAMMY MACALUSO ‐ TAX COL                      615 EASTON RD                                             RIEGELSVILLE      PA      18077
RIEGER, ALLISON                          ADDRESS ON FILE
RIELLY, ANGELICA                         ADDRESS ON FILE
RIGA TOWN                                RIGA TOWN ‐ TAX COLLECTO                      6460 E BUFFALO RD                                         CHURCHVILLE       NY      14428
RIGA TOWNSHIP                            RIGA TOWNSHIP ‐ TREASURE                      13708 YANKEE RD                                           OTTAWA LAKE       MI      49267
RIGG RESTORATION LTD                     5227 EAGLES LANDING DR                                                                                  OREGON            OH      43616
RIGGINS APPRAISAL                        PO BOX 5084                                                                                             FALLON            NV      89407
RIGGLE, LISA                             ADDRESS ON FILE
RIGGS APPRAISAL                          PO BOX 713                                                                                              YUCAIPA           CA      92399
RIGGS PROPERTY VALUATION LLC             PO BOX 483                                                                                              SCHNECKSVILLE     PA      18078
RIGGS RESTORATION, LLC                   2137 N ALAMO CICR                                                                                       MESA              AZ      85213
RIGGS, KIM                               ADDRESS ON FILE
RIGHT CHOICE INS                         8180 NW 36TH ST                                                                                         MIAMI             FL      33166
RIGHT CHOICE ROOFING, LLC                WILLIAM F JONES II                            9464 E BIRCHWOOD DR                                       CLAREMORE         OK      74019
RIGHT KUT INC                            903 EAST END BLVD S                                                                                     MARSHALL          TX      75670
RIGHT NOW ROOFING LLC                    11614 S OSWEGO AVE                                                                                      TULSA             OK      74137
RIGHT REALTY GROUP LLC                   92 PLEASANT STREET                                                                                      MEREDITH          NH      03253
RIGHT TOUCH CONSTRUCTION                 MICHAEL MOE                                   P. O. BOX 5968                                            JACKSON           MI      49204
RIGHT WAY ROOFING, LLC                   15382 MONTECITO DR.                                                                                     GRANGER           IN      46530
RIGHT WAY WINDOWS & SID&                 SUSANNE & TIMOTHY ATKINS                      4621 DEVON AVE                                            LISLE             IL      60532
RIGHTCHOICE                              12450 EAST FREEWAY 130                                                                                  HOUSTON           TX      77015
RIGHTSURE INS                            5151 E BROADWAY 120                                                                                     TUCSON            AZ      85711
RIGHTWAY WINDOWS & SIDING INC.           4621 DEVON AVE                                                                                          LISLE             IL      60532
RIGO DE LEON CONSTRUCTION                SERGIO R CORDERO AND YOHANA ACEVEDO LORA      220 E. BAYLOR                                             SAN ANTONIO       TX      78204
RIGOR INC                                3423 PIEDMONT RD NE                                                                                     ATLANTA           GA      30305
RIGOVALDO GARCIA‐PENA                    BRADLEY PAUL ELLEY, ESQ.                      120 COUNTRY CLUB DRIVE, SUITE 5                           INCLINE VILLAGE   NV      89451
RIGWOOD, ANNE                            ADDRESS ON FILE
RIKER, ROBERT                            ADDRESS ON FILE




                                                                                                                  Page 744 of 998
                                        19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               748 of 1004
Creditor Name                              Address1                          Address2                                      Address3       City              State   Zip     Country
RIKLIN REALTY                              6777 N. MILWAUKEE AVE                                                                          NILES             IL      60714
RIKLIN REALTY                              RIKLIN INVESTMENTS, INC           6777 N MILWAUKEE AVE                                         NILES             IL      60714
RILES AND ALLEN                            2813 S HIAWASSEE RD 208                                                                        ORLANDO           FL      32835
RILEY APPRAISAL SERVICES                   184C KNAPP ROAD                                                                                CLARKS SUMMIT     PA      18411
RILEY CORPORATION &                        HARVEY & CAROLYN HARRIS           8920 SUNSET BLVD                                             ORLANDO           FL      32826
RILEY COUNTY                               RILEY COUNTY ‐ TREASURER          110 COURTHOUSE PLAZA                                         MANHATTAN         KS      66502
RILEY HAYS ROOFING & CONSTRUCTION LLC      13423 KANIS RD                                                                                 LITTLE ROCK       AR      72211
RILEY POPE & LANEY LLC                     PO BOX 11412                                                                                   COLUMBIA          SC      29211
RILEY POPE & LANEY, LLC                    2838 DEVINE STREET                                                                             COLUMBIA          SC      29205
RILEY POPE AND LANEY                       2838 DEVINE ST                                                                                 COLUMBIA          SC      29205
RILEY TOWNSHIP                             RILEY TOWNSHIP ‐ TREASUR          13042 BELLE RIVER RD                                         RILEY             MI      48041
RILEY TOWNSHIP                             RILEY TOWNSHIP ‐ TREASUR          7110 W PRATT RD                                              DEWITT            MI      48820
RILEY, DEZIRA                              ADDRESS ON FILE
RILEY, LAUREN                              ADDRESS ON FILE
RILEY, LEANNA                              ADDRESS ON FILE
RILEY, LEE                                 ADDRESS ON FILE
RILEY, WENDY                               ADDRESS ON FILE
RIMA AVAKIAN &                             CHRIS KHATCHIG KREGORIAN          2422 CANADA BLVD                                             GELNDALE          CA      91208
RIMA BALLOUT                               ARTHUR DELONG                     1201 PACIFIC AVENUE                           SUITE 1200     TACOMA            WA      94802
RIMERSBURG BORO                            RIMERSBURG BORO ‐ COLLEC          266 CHESTNUT STREET BOX                                      RIMERSBURG        PA      16248
RIMULA, MONIQUE                            ADDRESS ON FILE
RINDGE TOWN                                RINDGE TOWN ‐TAX COLLECT          30 PAYSON HILL ROAD                                          RINDGE            NH      03461
RINEY PACKARD PLLC                         5420 LBJ FREEWAY                  SUITE 220                                                    DALLAS            TX      75240
RINEY PACKARD PLLC                         5420 LBJ FRWY STE 220                                                                          DALLAS            TX      75240
RING, TIMOTHY                              ADDRESS ON FILE
RINGGOLD COUNTY                            RINGGOLD COUNTY ‐ TREASU          109 W MADISON                                                MOUNT AYR         IA      50854
RINGGOLD SCH. DIST./DONO                   RINGGOLD SD ‐ TAX COLLEC          239 WADDELL AVE                                              DONORA            PA      15033
RINGGOLD SCH. DIST./NEW                    RINGGOLD SD ‐ TAX COLLEC          157 MAIN ST                                                  NEW EAGLE         PA      15067
RINGGOLD SCH. DIST./UNIO                   RINGGOLD SD ‐ TAX COLLEC          3904 FINLEYVILLE‐ELRAMA                                      FINLEYVILLE       PA      15332
RINGGOLD SCHOOL DISTRICT                   TIMOTHY A. MATESICH ‐ TC          104 MAPLE AVE                                                MONONGAHELA       PA      15063
RINGGOLD SD/CITY OF MONO                   RINGGOLD SD ‐ TAX COLLEC          449 WEST MAIN STREET                                         MONONGAHELA       PA      15063
RINGGOLD SD/NOTTINGHAM T                   KATHLEEN IMHOFF‐TAX COLL          58 BLAIR ROAD                                                EIGHTY FOUR       PA      15330
RINGGOLD TOWN                              RINGGOLD TOWN ‐ TAX COLL          P O BOX 565                                                  RINGGOLD          LA      71068
RINGGOLD TOWNSHIP                          RINGGOLD TWP ‐ TAX COLLE          93 HIMES ROAD                                                RINGGOLD          PA      15770
RINGLE TOWN                                RINGLE TWN TREASURER              R11714 OASIS DRIVE                                           RINGLE            WI      54471
RINGLER INSURANCE                          2225 MORRIS AVENUE                                                                             UNION             NJ      07083
RINGTOWN BORO                              RINGTOWN BORO ‐ TAX COLL          235 WEST CHERRY STREET                                       RINGTOWN          PA      17967
RINGWOOD BORO                              RINGWOOD BORO ‐ TAX COLL          60 MARGARET KING AVENUE                                      RINGWOOD          NJ      07456
RINK, DAVID                                ADDRESS ON FILE
RIO ARRIBA COUNTY                          RIO ARRIBA COUNTY‐TREASU          PO BOX 548  7 MAIN ST                                        TIERRA AMARILLA   NM      87575
RIO ARRIBA COUNTY TREASURER                1122 INDUSTRIAL PARK RD                                                                        ESPANOLA          NM      87532
RIO ARRIBA COUNTY TREASURER                USE VENDOR 60301610               1122 INDUSTRIAL PARK RD                                      ESPANOLA          NM      87532
RIO BLANCO COUNTY                          RIO BLANCO COUNTY‐TREASU          P.O. BOX "G"                                                 MEEKER            CO      81641
RIO GRANDE CITY ISD                        RIO GRANDE CITY ISD COLL          P O BOX 91                                                   RIO GRANDE        TX      78582
RIO GRANDE COUNTY                          RIO GRANDE COUNTY‐TREASU          925 6TH STREET 103                                           DEL NORTE         CO      81132
RIO GRANDE COUNTY TREASURER                925 6TH STREET                                                                                 DEL NORTE         CO      81132
RIO GRANDE INSURANCE                       15849 N 71 ST SUITE 100                                                                        SCOTTSDALE        AZ      85254
RIO GRANDE UNDERWRITERS                    705 W HWY 100                                                                                  LOS FRESNOS       TX      78566
RIO HONDO ISD(C/O HARLIN                   RIO HONDO ISD/HARLINGEN           PO BOX 2643                                                  HARLINGEN         TX      78550
RIO VERDE COMMUNITY ASSOCIATION            DORIS FINDLING                    18816 E. FOUR PEAKS BLVD.                                    RIO VERDE         AZ      85268
RIO VILLAGE                                RIO VLG TREASURER                 PO BOX 276 / 207 LINCOLN                                     RIO               WI      53960
RIO VISTA CONDOMINIUMS                     2 LA VETA AVE., UNIT A                                                                         ALAMOSA           CO      81101
RIO VISTA MOBILE ESTATE                    ATTN  PARK OFFICE                 320 N PARK VISTA ST                                          ANAHEIM           CA      92806
RIO VISTA MOBILE HOME PARK                 4101 PARAMOUNT BLVD  5                                                                         PICO RIVERA       CA      90660
RIORDAN CONTRACTING                        618 E WHEELER RD                                                                               SEFFNER           FL      33584
RIOS, SABRINA                              ADDRESS ON FILE
RIPLEY CEN SCH    (TN OF                   RIPLEY CEN SCH‐ TAX COLL          PO BOX 339                                                   RIPLEY            NY      14775
RIPLEY CITY                                RIPLEY CITY‐TAX COLLECTO          110 S WASHINGTON ST                                          RIPLEY            TN      38063
RIPLEY COUNTY                              RIPLEY COUNTY ‐ COLLECTO          100 COURTHOUSE SQUARE ST                                     DONIPHAN          MO      63935
RIPLEY COUNTY                              RIPLEY COUNTY ‐ TREASURE          102 W. 1ST NORTH                                             VERSAILLES        IN      47042
RIPLEY TOWN                                RIPLEY TOWN‐ TAX COLLECT          P.O. BOX 416                                                 RIPLEY            NY      14775
RIPLEY, MIRANDA                            ADDRESS ON FILE
RIPON CITY                                 RIPON CITY TREASURER              100 JACKSON ST                                               RIPON             WI      54971
RIPON TOWN                                 RIPON TWN TREASURER               W12916 CORK STREET ROAD                                      RIPON             WI      54971
RIPTON TOWN                                RIPTON TOWN  ‐ TAX COLLE          PO BOX 10                                                    RIPTON            VT      05766
RISCO INS BROKERAGE                        60 CATAMORE BLVD                                                                               E PROVIDENCE      RI      02914
RISE UP ROOFING &                          RESTORATION                       204 PSALM COURT                                              YOUNGSVILLE       LA      70592
RISING SON BUILDERS LLC                    CRAIG S. KARKOSKA SR.             P.O. BOX 503                                                 DEVAULT           PA      19432
RISINGER, JOHN                             ADDRESS ON FILE
RISK AND INS CNLTNS                        5416 GLENRIDGE DR                                                                              ATLANTA           GA      30342




                                                                                                         Page 745 of 998
                                         19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     749 of 1004
Creditor Name                               Address1                               Address2                                       Address3                   City                State   Zip     Country
RISK INNOVATIONS LLC                        211 PERIMETER CENTER1050                                                                                         ATLANTA             GA      30346
RISK MANAGEMENT GROUP                       3150 SW 38 AVE 1315                                                                                              CORAL GABLES        FL      33146
RISK MANAGEMENT SOLUTIONS INC               252 HARRY LANE BOULEVARD STE 204                                                                                 KNOXVILLE           TN      37923
RISK MANAGEMENT SOLUTIONS, INC.             C/O TRELIANT SOLUTIONS, LLC            ATTN: LUCAS WIMER                              1255 23RD ST SUITE 510     WASHINGTON          DC      20037
RISK PLACEMENT                              P O BOX 702560                                                                                                   TULSA               OK      74170
RISK PLACEMENT                              SERVICES INC                           P O BOX 702560                                                            TULSA               OK      74170
RISK PLACEMENT SERVICES                     3901 MCCAIN PARK DR 201                                                                                          NORTH LITTLE ROCK   AR      72116
RISK PLACEMENT SERVICES                     505 S 336TH STE 410                                                                                              FEDERAL WAY         WA      98003
RISK PLACEMENT SERVICES                     SYMCOR REM PROC LB675010               12710 HILLCREST RD 115                                                    DALLAS              TX      75230
RISK PLACEMENT SRVCS INC                    39932 TREASURY CENTER                                                                                            CHICAGO             IL      60694
RISK PLACEMENT SVCS                         MUT INS SVC                            PO BOX 51656                                                              LOS ANGELES         CA      90051
RISK PLACEMENT SVCS                         P O  BOX 51656                                                                                                   LOS ANGELES         CA      90051
RISK PLACEMENT SVCS                         P O  BOX 675010                                                                                                  DALLAS              TX      75267
RISK PLACEMENT SVCS                         SCOTTSDALE                             PO BOX 675010                                                             DALLAS              TX      75267
RISK SOLUTIONS INS                          1110 PINELLAS BAYWAYS111                                                                                         ST PETERSBURG       FL      33715
RISK SPECIALIST COMPANIE                    7455 ARROYO CROSSING                   PKWY SUITE 300                                                            LAS VEGAS           NV      89113
RISK STRATEGIES CO                          15 PACELLA PARK DR 240                                                                                           RANDOLPH            MA      02368
RISLEY INS AGENCY                           30 HARTFORD TURNPIKE                                                                                             VERNON              CT      06006
RISPOLI, GAETENA                            ADDRESS ON FILE
RITA A MCNALLY                              ADDRESS ON FILE
RITA AHUJA &                                ADDRESS ON FILE
RITA GALVIN &                               ADDRESS ON FILE
RITA M PRICE AGENCY                         26856 HWY 189                                                                                                    BLUE JAY            CA      92317
RITA M PRICE INS AGENCY                     PO BOX 189                                                                                                       LAKE ARROWHEAD      CA      92352
RITA MANLEY AGENCY                          7 MCINTOSH RD                                                                                                    HILTON HEAD ISLE    SC      29926
RITA WALKER                                 ADDRESS ON FILE
RITA WEBER                                  ADDRESS ON FILE
RITCHIE COUNTY SHERIFF                      RITCHIE COUNTY ‐ SHERIFF               115 E MAIN ST ‐ ROOM 204                                                  HARRISVILLE         WV      26362
RITCHIE, JACQUELINE                         ADDRESS ON FILE
RITE WAY ELECTRIC INC                       203 SUNSHINE DR                                                                                                  BOLINGBROOK         IL      60490
RITEWAY INSURANCE REPAIR                    2144 JOHNSON STREET                                                                                              HOLLYWOOD           FL      33020
RITEWAY ROOFING                             17304 BLACKHAWK TRAIL                                                                                            SAVANNA             IL      61074
RITTENHOUSE PARK COMMUNITY ASSOCIATION      67 RITTENHOUSE DRIVE                                                                                             WILLINGBORO         NJ      08046
RITZHEIMER, GEORGE                          ADDRESS ON FILE
RIVARD, CHERYL                              ADDRESS ON FILE
RIVAS CONSTRUCTION &                        ROOFING LLC                            7608 PLAZA REDONDA                                                        EL PASO             TX      79912
RIVAS, RICHARD                              ADDRESS ON FILE
RIVENDELL HOMEOWNERS ASSOCIATION            531 COUCH DRIVE                                                                                                  OKLAHOMA CITY       OK      73102
RIVER CITY REALTY, LLC                      4720 ROGERS AVENUE                     SUITE D                                                                   FORT SMITH          AR      72903
RIVER CITY ROOFING &                        THAXTON & DONNA KYPKE                  602 EVEREST                                                               SAN ANTONIO         TX      78209
RIVER CITY ROOFING & REMODELING, INC        602 EVEREST ST                                                                                                   SAN ANTONIO         TX      78209
RIVER CITY ROOFING & SHEET METAL INC        2845 LAFITON LANE                                                                                                PORT ALLEN          LA      70767
RIVER COUNTRY ESTATES                       OWNERS ASSOC., INC.                    5331 COMMERCIAL WAY                            SUITE 106                  SPRING HILL         FL      34606
RIVER FALLS CITY                            PIERCE COUNTY TREASURER                PO BOX 87 / 414 W MAIN S                                                  ELLSWORTH           WI      54011
RIVER FALLS CITY                            ST CROIX COUNTY TREASURE               1101 CARMICHAEL RD                                                        HUDSON              WI      54016
RIVER FALLS MUTUAL                          218 N MAIN ST                                                                                                    RIVER FALLS         WI      54022
RIVER FALLS MUTUAL                          INSURANCE COMPANY                      218 N MAIN ST                                                             RIVER FALLS         WI      54022
RIVER FALLS TOWN                            PIERCE COUNTY TREASURER                PO BOX 87 / 414 W MAIN S                                                  ELLSWORTH           WI      54011
RIVER FOREST WINDINGS CONDO ASSOC.          CORTLAND PROPERTIES INC                7612 W NORTH AVENUE                                                       ELMWOOD PARK        IL      60707
RIVER HILLS VILLAGE                         RIVER HILLS VLG TREASURE               7650 N PHEASANT LN                                                        RIVER HILLS         WI      53217
RIVER HOMES LLC                             136 AUBURN AVE                                                                                                   NATCHEZ             MA      39120
RIVER OAKS CONDO ASSOC. OF PASCO, INC       C/O QUALIFIED PROPERTY MGMT, INC.      5901 U.S. 19, STE 7Q                                                      NEW PORT RICHEY     FL      34652
RIVER OAKS CONDOMINIUM TRUST                C/O JAMES KURITZKES                    100 STATE ST STE 200                                                      BOSTON              MA      02109
RIVER OAKS HOA                              3710 RAWLINS STREET                    SUITE 850                                                                 DALLAS              TX      75219
RIVER OAKS HOMES ASSOCIATION, INC.          205 HANOVER DRIVE                                                                                                SHREVEPORT          LA      71115
RIVER OAKS PROPERTY OWNERS ASSOC., INC      3510 MELANIE COURT                                                                                               TYLER               TX      75707
RIVER PARK HOUSE OWNERS ASSOCIATION         3600 CONSHOHOCKEN AVE, 101                                                                                       PHILADELPHIA        PA      19131
RIVER PARK HOUSE OWNERS ASSOCIATION         3600 CONSHOHOCKEN AVENUE                                                                                         PHILADELPHIA        PA      19131
RIVER PLANTATION CIA                        17171 PARK ROW STE 310                                                                                           HOUSTON             TX      77084
RIVER PLANTATION MUD                        P.O. BOX 747                                                                                                     CONROE              TX      77305
RIVER REALTY SERVICES                       117 EXECUTIVE DRIVE 100                                                                                          NEW WINDSOR         NY      12553
RIVER REALTY SERVICES, INC                  117 EXECUTIVE DRIVE SUITE 100                                                                                    NEW WINDSOR         NY      12553
RIVER REALTY SERVICES, INC.                 ATTN: LEE RAPHAEL                      117 EXECUTIVE DR SUITE 100                                                NEW WINDSOR         NY      12553
RIVER REALTY SERVICES, INC.                 ATTN: LEE RAPHAEL                      297 MILL STREET                                SUITE 201                  POUGHKEEPSIE        NY      12601
RIVER REGION APPRAISALS LLC                 PO BOX 182                                                                                                       WETUMPKA            AL      36092
RIVER RIDGE ASSOCIATION INC                 PO BOX 40                                                                                                        BRACEY              VA      23919
RIVER RIDGE SALINE LLC                      C/O LEWIS/KLEIN PROPERTIES             30600 NORTHWESTERN HWY                                                    FARMINGTON HILLS    MI      48334
RIVER ROUGE CITY                            RIVER ROUGE CITY ‐ TREAS               10600 W JEFFERSON AV                                                      RIVER ROUGE         MI      48218
RIVER SEA REALTY                            20 BASIN ST SUITE 104                                                                                            ASTORIA             OR      97103
RIVER TERRACE HOMEOWNERS                    500 SUGAR MILL RD STE 200B                                                                                       ATLANTA             GA      30350




                                                                                                                Page 746 of 998
                                       19-10412-jlg                Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   750 of 1004
Creditor Name                              Address1                              Address2                                     Address3                               City               State   Zip        Country
RIVER TREE INS SRVCS                       507 DRAKE AVE SW D                                                                                                        HUNTSVILLE         AL      35801
RIVER VALLEY MTL INS CO                    P O BOX 646                                                                                                               WHITEHALL          WI      54773
RIVER VALLEY MUT INS CO                    P O BOX 116                                                                                                               FOUNTAIN CITY      WI      54629
RIVER VALLEY PLUMBING                      BERNARD & SONS INC.                   4151 ANTLER DR                                                                      GREENWOOD          AR      72936
RIVER WALK LLC                             P.O. BOX 20696                                                                                                            RENO               NV      89515‐0696
RIVER WOODS PROPERTY OWNERS ASSOCIATION    3660 RIVERWOODS DR.                                                                                                       FORT PIERCE        FL      34946
RIVERA EAST COMMUNITY IMPROVEMENT ASSOC.   1100 CORPORATE CENTER DRIVE           SUITE 150                                                                           HOUSTON            TX      77041
RIVERA SERVICES                            P.O BOX 276227                                                                                                            SAN ANTONIO        TX      78227
RIVERA, ABE                                ADDRESS ON FILE
RIVERA, DAISY                              ADDRESS ON FILE
RIVERA, DAVID                              ADDRESS ON FILE
RIVERA, IRAIDA                             ADDRESS ON FILE
RIVERA, JANET                              ADDRESS ON FILE
RIVERA, RICKY                              ADDRESS ON FILE
RIVERA, SHAKIRA                            ADDRESS ON FILE
RIVERA, SYLVIA                             ADDRESS ON FILE
RIVERA, YAJAIRA                            ADDRESS ON FILE
RIVERBEND ESTATES ASSOCIATION INC.         3812 NE 7TH AVE                                                                                                           PORTLAND           OR      97212
RIVERBEND HOMEOWNERS ASSOCIATION INC       348 HARTFORD TURNPIKE, SUITE 200                                                                                          VERNON             CT      06066
RIVERBEND POINTE                           501 OFFICE LANE                                                                                                           OWENSBORO          KY      42303
RIVERBROOK AT GLEN KERNAN                  OWNERS ASSOC. INC                     7235 BONNEVAL                                SUITE 400                              JACKSONVILLE       FL      32256
RIVERCITY APPRAISAL SERVICES INC           1761 TREELAND AVE                                                                                                         MIDDLEBURG         FL      32068
RIVERDALE BORO                             RIVERDALE BORO ‐ TAX COL              91 NEWARK POMPTON TPKE                                                              RIVERDALE          NJ      07457
RIVERDALE CITY                             RIVERDALE CITY‐TAX COLLE              971 WILSON ROAD                                                                     RIVERDALE          GA      30296
RIVEREDGE BORO                             RIVEREDGE BORO ‐ TAX COL              705 KINDERKAMACK ROAD                                                               RIVER EDGE         NJ      07661
RIVERFRONT APPRAISALS LLC                  2605 REID ROAD                                                                                                            OWENSBORO          KY      42303
RIVERHAVEN VILLAGE POA INC                 2541 N RESTON TERR                                                                                                        HERNANDO           FL      34442
RIVERHEAD TOWN (MTP)                       RIVERHEAD TN‐TAX RECEIVE              200 HOWELL AVE                                                                      RIVERHEAD          NY      11901
RIVERHOUSE CONDOMINIUM ASSOCIATION, INC.   78 BOUNDARY BLVD                                                                                                          ROTONDA WEST       FL      33947
RIVERLAKES RANCH MASTER ASSOCIATION        2131 G STREET                                                                                                             BAKERSFIELD        CA      93301
RIVERLANDS INS SERVICES                    13919 RIVER RD 110                                                                                                        LULING             LA      70070
RIVERLANDS INS SERVICES                    492 W FIFTH STREET                                                                                                        LAPLACE            LA      70068
RIVERMONT REALTY GROUP                     204 ELMER ST.                                                                                                             PRINCETON          WV      24740
RIVERNORTH/OAKTREE HIGH INCOME FUND        MR. PATRICK WILLIAM GALLEY, CFA       CHIEF INVESTMENT OFFICER                     325 NORTH LASALLE STREET SUITE 645     CHICAGO            IL      60654‐7030
RIVERO PAINTING                            RENE E RIVERO BETANCOURT              CARR. 181 BO. QUEBRADE GRANDE,               SECTOR LA MONTANA                      TRUJILLO ALTO      PR      00976
RIVERPORT INS OF CA                        222 S 9TH ST STE 1300                                                                                                     MINNEAPOLIS        MN      55402
RIVERRUN PROPERTY OWNERS ASSOCIATION       7 BREEZEWOOD DR                                                                                                           MAUMELLE           AR      72113
RIVERS EDGE CONDOMINIUM ASSOCIATION 1      PO BOX 7677                                                                                                               CAROL STREAM       IL      60197‐7677
RIVERS EDGE CONSTRUCTION                   7616 DISALLE BLVD                                                                                                         FORT WAYNE         IN      46825
RIVERS EDGE HOMEOWNERS ASSOCIATIONS        DEAN T. LENNON                        45 BRAINTREE HILL PARK                       SUITE 107                              BRAINTREE          MA      02184
RIVERS EDGE MANAGEMENT SERVICES LLC        23933 ALLEN RD STE 11                                                                                                     WOODHAVEN          MI      48183
RIVER'S RUN AT THE BRAZOS OWNERS ASSOC.    9700 RICHMOND AVENUE                  SUITE 230                                                                           HOUSTON            TX      77042
RIVERS, CATHERINE                          ADDRESS ON FILE
RIVERS, DENITA                             ADDRESS ON FILE
RIVERSIDE ‐ CALOOSA YACHT                  & RACQUET CLUB ASSOC                  15751 SAN CARLOS BLVD #8                                                            FORT MYERS         FL      33908
RIVERSIDE BEAVER S.D./FR                   RIVERSIDE BEAVER CO SD ‐              229 HICKERNELL RD                                                                   FOMBELL            PA      16123
RIVERSIDE BEAVER S.D./N                    KAREN TROZZO ‐ TAX COLLE              902 MERCER RD                                                                       BEAVER FALLS       PA      15010
RIVERSIDE BORO                             RIVERSIDE BORO ‐ TAX COL              P.O. BOX 325                                                                        RIVERSIDE          PA      17868
RIVERSIDE BOROUGH                          301 DEWART ST                         PO BOX 307                                                                          RIVERSIDE          PA      17868
RIVERSIDE BUILDERS LLC                     130 SWIFT CREEK LN                                                                                                        COLONIAL HEIGHTS   VA      23834
RIVERSIDE COUNTY                           RIVERSIDE COUNTY TAX COL              4080 LEMON STREET                                                                   RIVERSIDE          CA      92501
RIVERSIDE COUNTY CODE ENFORCEMENT          PO BOX 1469                                                                                                               RIVERSIDE          CA      92502
RIVERSIDE COUNTY TAX COLLECTOR             4080 LEMON STREET                     4TH FLOOR                                                                           RIVERSIDE          CA      92501
RIVERSIDE COUNTY TREASURER                 PO BOX 12005                                                                                                              RIVERSIDE          CA      92502‐2205
RIVERSIDE COUNTY TREASURER TAX             PO BOX 12005                                                                                                              RIVERSIDE          CA      92502
RIVERSIDE COUNTY TTC, DON KENT             4080 LEMON ST                         1ST FLOOR                                                                           RIVERSIDE          CA      92502‐2205
RIVERSIDE HIGHLAND WATER COMPANY           12374 MICHIGAN STREET                                                                                                     GRAND TERRACE      CA      92313
RIVERSIDE OF LAKE COUNTY, INC              11004 RIVERSIDE ROAD                                                                                                      LEESBURG           FL      34788
RIVERSIDE S.D./MOOSIC BO                   MOOSIC BORO ‐ TAX COLLEC              715 MAIN ST                                                                         MOOSIC             PA      18507
RIVERSIDE S.D./TAYLOR BO                   LUANN KRENITSKY ‐ TX COL              122 UNION ST ‐ BORO BUIL                                                            TAYLOR             PA      18517
RIVERSIDE SEWER AUTHORITY                  P O BOX 188                                                                                                               RIVERSIDE          NJ      08075
RIVERSIDE TOWNSHIP                         237 SOUTH PAVILION AVE                                                                                                    RIVERSIDE          NJ      08075
RIVERSIDE TOWNSHIP                         RIVERSIDE TOWNSHIP ‐ TRE              9960 S. VANDERMEULEN RD                                                             MCBAIN             MI      49657
RIVERSIDE TOWNSHIP                         RIVERSIDE TWP ‐COLLECTOR              237 SOUTH PAVILION AVE                                                              RIVERSIDE          NJ      08075
RIVERSIDE VILLAGE MHP                      4375 WEBER RIVER DRIVE                                                                                                    OGDEN              UT      84405
RIVERSTONE RESOURCES &                     CONSTRUCTION LLC                      3268 E BARN CT                                                                      COEUR D ALENE      ID      83815
RIVERTON BORO                              RIVERTON BORO ‐ TAX COLL              505‐A HOWARD STREET                                                                 RIVERTON           NJ      08077
RIVERTON TOWNSHIP                          RIVERTON TOWNSHIP ‐ TREA              1868 W. KISTLER RD                                                                  SCOTTVILLE         MI      49454
RIVERVALE TOWNSHIP                         RIVERVALE TWP ‐ COLLECTO              406 RIVERVALE ROAD                                                                  RIVER VALE         NJ      07675
RIVERVIEW CITY                             RIVERVIEW CITY ‐ TREASUR              14100 CIVIC PARK DR, FIN                                                            RIVERVIEW          MI      48193




                                                                                                            Page 747 of 998
                                         19-10412-jlg             Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   751 of 1004
Creditor Name                               Address1                             Address2                                     Address3                             City              State   Zip          Country
RIVERVIEW CONDOMINIUM, INC.                 1430 NW 15 AVE                                                                                                         MIAMI             FL      33125
RIVERVIEW S.D./OAKMONT B                    RIVERVIEW SD ‐ TAX COLLE             336 DELAWARE AVE. DEPT L                                                          OAKMONT           PA      15139
RIVERVIEW S.D./VERONA BO                    RIVERVIEW SD ‐ TAX COLLE             336 DELAWARE AVE DEPT L                                                           OAKMONT           PA      15139
RIVERVIEW TOWN                              RIVERVIEW TWN TREASURER              PO BOX 220                                                                        MOUNTAIN          WI      54149
RIVERWALK COUNCIL OF CO OWNERS              2500 WILCREST STE 300                                                                                                  HOUSTON           TX      77042
RIVERWALK PROPERTY OWNERS ASSOCIATION       C/O C.I.A. SERVICES, INC.            465 BEAR SPRINGS ROAD, P.O. BOX 63178                                             PIPE CREEK        TX      78063
RIVERWIND HOMEOWNERS ASSOCIATION INC        30 RIVERWIND DRIVE                                                                                                     HENDERSONVILLE    NC      28739
RIVERWOOD CONST LLC                         1420 NORTHBROOK DR                                                                                                     GARDENDALE        AL      35071
RIVERWOOD ESTATES HOA INC                   6704 LONE OAK BLVD                                                                                                     NAPLES            FL      34109
RIVERWOOD HOMEOWNERS ASSOCIATION            P. O. BOX 123535                                                                                                       FORT WORTH        TX      76121
RIVES TOWNSHIP                              RIVES TOWNSHIP ‐ TREASUR             348 E MAIN ST                                                                     RIVES JUNCTION    MI      49277
RIVIERA COMMUNITY CLUB                      11016 COUNTRY CLUB DRIVE                                                                                               ANDERSON ISLAND   WA      98303
RIVIERA HEIGHTS HOMEOWNERS ASSOCIATION      3040 RIVIERA HEIGHTS DR                                                                                                KELSEYVILLE       CA      95451
RIVINIUS, DENNISE                           ADDRESS ON FILE
RIVKIN RADLER LLP                           926 RXR PLAZA                        ACCOUNTING                                                                        UNIONDALE         NY      11556‐0926
RIXEY BERRY INS GRP INC                     706 INDIAN HILL RD                                                                                                     TERRACE PARK      OH      45174
RIZON EAST ASSOCIATION INC                  224 DATURA STREET STE 713                                                                                              WEST PALM BEACH   FL      33401
RIZZI, TONNA                                ADDRESS ON FILE
RIZZO CONSTRUCTION AND                      MAINTENANCE                          72 TREETOP WAY                                                                    PLYMOUTH          MA      02360
RIZZO ROOFING LLC                           3050 HOLLIDAY AVE                                                                                                      APOPKA            FL      32703
RJ BENNETT CONST & JAMES                    & BRENDA CHILDREE                    1208 E 2ND COURT                                                                  PANAMA CITY       FL      32401
RJ BUILDERS                                 2241 BARTON RD 347                                                                                                     GRAND TERRACE     CA      92313
RJ BUILDERS & SANDRA                        STEWART & EDWARD STEWART             22421BARTON RD STE 347                                                            GRAND TERRACE     CA      92313
RJ CONSTRUCTION                             ROBERT JORDAN CONSTRUCTION, LLC      2912 W. PARK ROW DRIVE                                                            PANTEGO           TX      76013
RJ GRIMES INC & DEREK &                     LASHAWN FREMPONG                     PO BOX 572                                                                        COCKEYSVILLE      MD      21030
RJ YOUNG COMPANY                            PO BOX 415000                                                                                                          NASHVILLE         TN      37241
RJF PROPERTY PRESERVATIONS                  12030 BANDERA RD SUITE 108‐H                                                                                           HELOTES           TX      78023
RJI PROFESSIONALS INC                       13551 W 43RD DR UNIT Q                                                                                                 GOLDEN            CO      80403
RJI PROFESSIONALS INC                       6063 MAIN ST                                                                                                           NORTH BRANCH      MN      55056
RJK DESIGN AND                              CONSTRUCTION                         14207 CHADWICK LANE                                                               ROCKVILLE         MD      20853
RJM CONTRACTORS INC                         3108 29TH AVE E                                                                                                        BRADENTON         FL      34208
RJREA INC                                   19046 BRUCE B DOWNS BLVD 227                                                                                           TAMPA             FL      33647
RJRN HOLDINGS LLC                           MICHAEL BEEDE, ESQ.                  THE LAW OFFICE OF MIKE BEEDE, PLLC           2470 ST. ROSE PARKWAY, SUITE 307     HENDERSON         NV      89074
RJRN HOLDINGS LLC                           MICHAEL BEEDE, ESQ.                  THE LAW OFFICE OF MIKE BEEDE, PLLC           2470 ST. ROSE PARKWAY, SUITE 307     HENDERSON         NV      89074
RJRN HOLDINGS, LLC                          MICHAEL BEEDE, ESQ.                  THE LAW OFFICE OF MIKE BEEDE, PLLC           2470 ST. ROSE PARKWAY, SUITE 307     HENDERSON         NV      89074
RJS SYSTEMS INC                             832 W. TIDWELL RD                                                                                                      HOUSTON           TX      77091
RK CONSTRUCTION, LLC                        RYAN JEROME KIGIN                    RYAN JEROME KIGIN                            12432 FINGERBOARD ROAD               MONROVIA          MD      21770
RK HUGHES INC                               185 KINGSLAND STREET                                                                                                   NUTLEY            NJ      07110
RK PROPERTY MANAGEMENT                      4638 S CLARENCE AVE                                                                                                    WICHITA           KS      67217
RKC CONSTRUCTION                            1118 VILLA CT                                                                                                          LAREDO            TX      78045
RKS LAW                                     PO BOX 2095                                                                                                            FAYETTEVILLE      NC      28302
RL GROVES & SONS INC                        1 HANOVER ST                                                                                                           GETTYSBURG        PA      17325
RL SULLIVAN INS                             992 W 16TH ST                                                                                                          YUMA              AZ      85364
RLB CLUB TEXAS INC DBA TRINITY CUSTOM       RYAN BUMPAS                          3523 DORTLEY LANE SOUTH                                                           FORT WORTH        TX      76107
RLI                                         RLI INSURANCE COMPANY                ATTN: THOMAS HUBER                           9025 N LINDBERGH DRIVE               PEORIA            IL      61615
RLI INSURANCE COMPANY                       700 BISHOP ST 1920                                                                                                     HONOLULU          HI      96813
RLP BUCKWOOD COURT LLC                      CHARLES COONS                        COOPER COONS                                 10655 PARK RUN DR, SUITE 130         LAS VEGAS         NV      89144
RM CABINETS                                 7864 COUNTY RD 302                                                                                                     PLANTERSVILLE     TX      77363
R‐M REMODELING                              SPECIALISTS                          1147 HOLBECH LN                                                                   CHANNELVIEW       TX      77530
RMCENTERPRISE LLC                           ROSS CAMERON                         1747 BRIAN GLEN LANE                                                              SANDY             UT      84092
RMG ENTERPRISE SOLUTIONS INC                ATTN: GENERAL COUNSEL                P.O. BOX 123769                              DEPT 3769                            DALLAS            TX      75312‐3769
RMG NETWORKS                                ATTN: GENERAL COUNSEL                15301 DALLAS PARKWAY                         SUITE 500                            ADDISON           TX      75001
RMIC CORPORATION                            ATTN: LOCKBOX 890477                 5130 PARKWAY PLAZA BLVD                                                           CHARLOTTE         NC      28217
RMJM ENTERPRISE, INC                        6310 MERRYDALE AVENUE                                                                                                  BATON ROUGE       LA      70812
RMN GROUND RENT                             GROUND RENT                          6505 DRIFTING CLOUD MEWS                                                          CLARKSVILLE       MD      21029
RMS EAST END INS AGENCY                     54985 MAIN RD                                                                                                          SOUTHOLD          NY      11971
RMS INSURANCE                               53345 MAIN RD                                                                                                          SOUTHHOLD         NY      11550
RN WILLEY & SONS & JAMES                    HOLMAN & AUDREY COFFIN               PO BOX 28                                                                         SOUTH CASCO       ME      04077
RNC CONSTRUCTION LLC                        ALAN PROCTER                         103 W AVE E                                                                       COOPERAS COVE     TX      76522
RND INSURANCE CORPORATION                   18590 NW 67TH AVE  204                                                                                                 MIAMI             FL      33015
ROACHE, SHAMORI                             ADDRESS ON FILE
ROADRUNNER RESTORATION                      5117 HILTONVIEW ROAD                                                                                                   HOUSTON           TX      77086
ROADRUNNER RESTORATION                      PROGRESSIVE FIRE & FLOOD INC         P O BOX 40879                                                                     HOUSTON           TX      77240
ROAN, JOSEPH                                ADDRESS ON FILE
ROANE COUNTY                                ROANE COUNTY‐TRUSTEE                 PO BOX 296                                                                        KINGSTON          TN      37763
ROANE COUNTY CHANCERY COURT                 200 E RACE ST STE 12                                                                                                   KINGSTON          TN      37763
ROANE COUNTY SHERIFF                        200 MAIN STREET                                                                                                        SPENCER           WV      25276
ROANE COUNTY SHERIFF                        ROANE COUNTY ‐ SHERIFF               200 MAIN ST                                                                       SPENCER           WV      25276
ROANE COUNTY TRUSTEE                        200 E RACE ST SUITE 4                                                                                                  KINGSTON          TN      37763
ROANE INS AGENCY                            411 RENA DR                                                                                                            LAFAYETTE         LA      70503




                                                                                                            Page 748 of 998
                                       19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              752 of 1004
Creditor Name                             Address1                          Address2                                     Address3                            City             State   Zip     Country
ROANOKE CITY                              ROANOKE CITY ‐ TREASURER          215 CHURCH AVE SW ‐ ROOM                                                         ROANOKE          VA      24011
ROANOKE COUNTY                            ROANOKE COUNTY ‐ TREASUR          5204 BERNARD DRIVE,  STE                                                         ROANOKE          VA      24018
ROARING SPRING BORO                       TAMMY FRYE‐CARTER ‐ COLL          327 EAST MAIN ST                                                                 ROARING SPRING   PA      16673
ROARINGCREEK TOWNSHIP                     ROARINGCREEK TOWNSHIP ‐           884 OLD READING RD                                                               CATAWISSA        PA      17820
ROARK RESIDENTIAL APPRAISAL               SERVICES INC                      PO BOX 720891                                                                    OKLAHOMA CITY    OK      73172
ROB AND THERESA SCHWARTZ                  CONTRACTING                       860 NORTH DRIVE                                                                  SEYMOUR          IN      47274
ROB DUNCAN CONSTRUCTION                   ROBERT J DUNCAN                   697 PORPOISE DR                                                                  PALACIOS         TX      77465
ROB GRIFFIN ROOFING                       292 SUNNY DELL RD                                                                                                  HUNTSVILLE       AL      35810
ROB GRIFFIN ROOFING                       ROBERT A. GRIFFIN                 292 SUNNY DELL ROAD                                                              HUNTSVILLE       AL      35810
ROB LUKES INS AGENCY                      248 E CARMEL DR                                                                                                    CARMEL           IN      46032
ROB WHITE REALTY LLC                      ATTN: ROB WHITE                   PO BOX 316                                                                       WILLIAMSBURG     VA      23187
ROBARDEY, RUSSELL                         ADDRESS ON FILE
ROBARDS CITY                              CITY OF ROBARDS ‐ CLERK           PO BOX 488                                                                       ROBARDS          KY      42452
ROBB, FRANCIS                             ADDRESS ON FILE
ROBB, SHERYLE                             ADDRESS ON FILE
ROBBIE M MILLER                           ADDRESS ON FILE
ROBBIN HOWARD                             ADDRESS ON FILE
ROBBINS, SHARON                           ADDRESS ON FILE
ROBBINSTON TOWN                           ROBBINSTON TN  ‐ COLLECT          P.O. BOX 1                                                                       ROBBINSTON       ME      04671
ROBBINSVILLE TOWNSHIP                     ROBBINSVILLE TWP‐COLLECT          1 WASHINGTON BLVD, SUITE                                                         ROBBINSVILLE     NJ      08691
ROBERSON AND MORELAND LAND SURVEYING      DANNY L. ROBERSON                 900 E. CRAIG ST.                                                                 BATESVILLE       AZ      72501
ROBERSON, CAROL                           ADDRESS ON FILE
ROBERSON, HEATHER                         ADDRESS ON FILE
ROBERSON, LADAISHA                        ADDRESS ON FILE
ROBERSON, NICHOLAS                        ADDRESS ON FILE
ROBERSONVILLE TOWN                        ROBERSONVILLE TOWN ‐ COL          P O BOX 487                                                                      ROBERSONVILLE    NC      27871
ROBERT & JUSTINE GIRONDA                  ADDRESS ON FILE
ROBERT & RENEE MACCHI                     ADDRESS ON FILE
ROBERT & SANDRA OREILLY                   ADDRESS ON FILE
ROBERT A BROWN ALLSTATE                   700 S FRIENDSWOOD DR G                                                                                             FRIENDSWOOD      TX      77546
ROBERT A ROSSI                            ADDRESS ON FILE
ROBERT A. SNEED & ASSOCIATES, P.C.        6968 MAIN ST                                                                                                       LITHONIA         GA      30058
ROBERT ALVA                               ADDRESS ON FILE
ROBERT ANTHONY MACKER                     ADDRESS ON FILE
ROBERT B WILSON CH 13 TRUSTEE             6308 IOLA AVE STE 100                                                                                              LUBBOCK          TX      79424
ROBERT BAKER &                            ADDRESS ON FILE
ROBERT BALDINI                            ADDRESS ON FILE
ROBERT BANISTER & TRUDY                   ADDRESS ON FILE
ROBERT BERGH                              ADDRESS ON FILE
ROBERT BLAKELEY INS                       27405 US HWY 27 117                                                                                                LEESBURG         FL      34748
ROBERT BOYDSTON &                         ADDRESS ON FILE
ROBERT BRANNON                            ADDRESS ON FILE
ROBERT BRUNER &                           ADDRESS ON FILE
ROBERT C BECK & CARMEN R                  ADDRESS ON FILE
ROBERT C GOFF                             NONE AT THIS TIME.
ROBERT C. EBER ATTORNEY AT LAW            10761 SW 104 STREET                                                                                                MIAMI            FL      33176
ROBERT CARINO, ET AL.                     RICHARD G. MARTIN, ESQ.           MARTIN & MOODIE LAW GROUP, PLLC              325 EAST SUNRISE HIGHWAY            LINDENHURST      NY      11757
ROBERT CARLTON                            ADDRESS ON FILE
ROBERT CARRINGTON COPELAND JR             ADDRESS ON FILE
ROBERT CASTILLO                           ADDRESS ON FILE
ROBERT CHUMLEY CONSTRUCT                  57 MABEL LN ATOKA                                                                                                  ATOKA            TN      38004
ROBERT CUSMANO                            ADDRESS ON FILE
ROBERT D NESPOR                           ADDRESS ON FILE
ROBERT D TURNER                           ADDRESS ON FILE
ROBERT D. DEY                             DAVID H. KRIEGER                  HAINES & KRIEGER                             8985 S. EASTERN AVE., SUITE 350     HENDERSON        NV      89123
ROBERT DZAMBO                             ADDRESS ON FILE
ROBERT E COLLINS AND ASSOC INC            PO BOX 56648                                                                                                       JACKSONVILLE     FL      32241
ROBERT E CUMMINGS INS                     ADDRESS ON FILE
ROBERT E CUMMINGS INS                     755 S 11TH ST STE 252                                                                                              BEAUMONT         TX      77701
ROBERT E LLOYD                            ADDRESS ON FILE
ROBERT E SCOTT                            ADDRESS ON FILE
ROBERT ESPERSEN &                         ADDRESS ON FILE
ROBERT EVAN YOUNG                         ADDRESS ON FILE
ROBERT F ANDERSON                         ADDRESS ON FILE
ROBERT F REICHE                           ADDRESS ON FILE
ROBERT F. ABERNATHY, SRA                  1337 MEADE DRIVE                                                                                                   SUFFOLK          VA      23434
ROBERT FRED LITTLETON                     ADDRESS ON FILE
ROBERT FRY                                ADDRESS ON FILE
ROBERT GIBSON &                           ADDRESS ON FILE
ROBERT GONZALES                           ADDRESS ON FILE




                                                                                                       Page 749 of 998
                                       19-10412-jlg               Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      753 of 1004
Creditor Name                             Address1                                  Address2                                     Address3                             City               State   Zip          Country
ROBERT GONZALEZ INSURANCE AGENCY INC      5220 S UNIVERSITY DR., SUITE 105C                                                                                           DAVIE              FL      33328
ROBERT GRANNIS &                          ADDRESS ON FILE
ROBERT GRIFFITH &                         ADDRESS ON FILE
ROBERT H HORNER                           ADDRESS ON FILE
ROBERT HALF TECHNOLOGY                    PO BOX 743295                                                                                                               LOS ANGELES        CA      90074‐3295
ROBERT HAMER                              ADDRESS ON FILE
ROBERT HARTLE &                           ADDRESS ON FILE
ROBERT HIGBIE &                           ADDRESS ON FILE
ROBERT HILLERMANN AGENCY                  1380 HIGH ST 8                                                                                                              WASHINGTON         MO      63090
ROBERT HON                                ADDRESS ON FILE
ROBERT INDA                               ADDRESS ON FILE
ROBERT J CASULLI JR                       ADDRESS ON FILE
ROBERT J HUDAK REAL                       ADDRESS ON FILE
ROBERT J MEDINA                           ADDRESS ON FILE
ROBERT J WILKENS AGENCY                   52 W MAIN ST                                                                                                                BOGOTA             NJ      07603
ROBERT J. BELL & ASSOC., INC.             3419 VIRGINIA BEACH BLVD.                 241                                                                               VIRGINIA BEACH     VA      23452
ROBERT J. CROWLEY, ET AL.                 DONALD W. OSBORNE, P.C.                   DONALD W. OSBORNE                            473 NORTH PEACHTREE STREE            NORCROSS           GA      30071
ROBERT JAMES RESTOR LLC                   16 PLANK LN                                                                                                                 GLASTONBURY        CT      06033
ROBERT JAMES SVANCARA                     ADDRESS ON FILE
ROBERT JEFFERS & LINDA                    ADDRESS ON FILE
ROBERT JONES                              PREVOST, SHAFF, MASON, & CARNS, PLLC      J. NEAL PREVOST                              5560 TENNYSON PARKWAY, SUITE 260     PLANO              TX      75024
ROBERT JONES &                            ADDRESS ON FILE
ROBERT JORDAN CONSTRUCTION, LLC           ROBERT JORDAN                             2912 W. PARK ROW DRIVE SUITE A                                                    PANTEGO            TX      76013
ROBERT JUELICH ROOFING                    ROBERT JUELICH                            3520 MEADOWLARK LN                                                                ALVIN              TX      77511
ROBERT K. WHITE AND LORRIE L. WHITE       DOUCET & ASSOCIATES CO. LPA               BRIAN A. BROWN                               700 STONEHENGE PARKWAY, SUITE 2B     DUBLIN             OH      43017
ROBERT KEIPER                             ADDRESS ON FILE
ROBERT KENNEDY                            ADDRESS ON FILE
ROBERT KILLSFIRST                         ADDRESS ON FILE
ROBERT L MERRIFIELD                       ADDRESS ON FILE
ROBERT L PRYOR AS TRUSTEE FOR             JADECO CONSTRUCTION CORP                  675 OLD COUNTRY RD                                                                WESTBURY           NY      11590‐4513
ROBERT L RICKMAN                          ADDRESS ON FILE
ROBERT L TANKEL, PA                       1022 MAIN ST                              STE D                                                                             DUNEDIN            FL      34698
ROBERT L. MASTIN AND JODI A. MASTIN       HEATH J. THOMPSON                         HEATH J. THOMPSON, P.C.                      4224 HOLLAND RD SUITE 108            VIRGINIA BEACH     VA      23452
ROBERT LENOIL INS AGENCY                  990 MARSHALL WAY STE A                                                                                                      PLACERVILLE        CA      95667
ROBERT LLOYDS COUTTS &                    SON AGENCY                                46 WASHINGTON ST                                                                  MORRISTOWN         NJ      07960
ROBERT LOVIN CONSTRUCTION CO.             31919 AMERON CIRCLE                                                                                                         ALBERMARLE         NC      28001
ROBERT M PEREZ ESQ                        3162 COMMODORE PLAZA 3E                                                                                                     COCONUT GROVE      FL      33133
ROBERT M TRASK AGY INC                    108 W BROADWAY                                                                                                              MOSES LAKES        WA      98837
ROBERT M ZAGAMI INS                       555 BRIDGE ST                                                                                                               WEYMOUTH           MA      02191
ROBERT MACIAS                             ADDRESS ON FILE
ROBERT MACIEKO TAX COLLECTOR              15 NORTH CENTRAL AVENUE                                                                                                     CANONSBURG         PA      15317
ROBERT MASON                              ADDRESS ON FILE
ROBERT MCNEAL JR                          ADDRESS ON FILE
ROBERT MITANI & ROBERT                    TOKUYASU                                  24020 CR 60 1/2                                                                   GREELEY            CO      80631
ROBERT MOORMAN                            ADDRESS ON FILE
ROBERT MORENO INS                         SERVICES                                  22860 SAVI RANCH PKWY                                                             YORBA LINDA        CA      92887
ROBERT MORENO INS AGY                     P O BOX 5185                                                                                                                FULLERTON          CA      92838
ROBERT MORENO INSURANCE                   PO BOX 87023                                                                                                                YORBA LINDA        CA      92885
ROBERT N. DEGREGORIO INS                  34 WOODSIDE AVE                                                                                                             WINTHROP           MA      02152
ROBERT NICHOLS HOME IMPROVEMENTS          ROBERT D. NICHOLS                         9 ARAGON LANE                                                                     PORT SAINT LUCIE   FL      34952
ROBERT OLSON                              ADDRESS ON FILE
ROBERT OWENS & CYNTHIA G                  ADDRESS ON FILE
ROBERT P MUSGRAVE TRUSTEE                 P.O. BOX 972                                                                                                                EVANSVILLE         IN      47706
ROBERT P.PETRI &DAUGHTER                  ADDRESS ON FILE
ROBERT PAUL FOUST                         ADDRESS ON FILE
ROBERT PEICKERT APPRAISAL                 933 E 18TH ST                                                                                                               THE DALLES         OR      97058
ROBERT PETERS PA                          910 SOUTH 8TH ST STE 136                                                                                                    FERNANDINA BEACH   FL      32034
ROBERT POINT CONST INC                    PO BOX 295                                                                                                                  THAYNE             WY      83127
ROBERT PUGH III                           ROBERT PUGH III, PRO SE
ROBERT R BALDWIN                          ADDRESS ON FILE
ROBERT R. SMITH CONSTRUCTION, CORP.       20750 SW 376TH STREET                                                                                                       HOMESTEAD          FL      33034
ROBERT ROLOFF &                           ADDRESS ON FILE
ROBERT ROOFING AND REMODELING             ROBERTO VELASQUEZ                         330 COUNTY ROAD 387                                                               SAN ANTONIO        TX      78254
ROBERT S CHAULSETT                        PO BOX 1505                                                                                                                 PRAIRIEVILLE       LA      70769
ROBERT S FEDE INS AGENCY                  23 GREEN ST                               STE 102                                                                           HUNTINGTON         NY      11743
ROBERT S FEDE INS AGENCY                  23 GREEN ST 102                                                                                                             HUNTINGTON         NY      11743
ROBERT SCHMITZ                            ADDRESS ON FILE
ROBERT STEINEBACH AND                     ADDRESS ON FILE
ROBERT STEVENS ROOFING                    3530 LANNON CASTLE DR                                                                                                       ZIONSVILLE         IN      46077
ROBERT T WILLIAMSON II                    ADDRESS ON FILE




                                                                                                               Page 750 of 998
                                           19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    754 of 1004
Creditor Name                                 Address1                            Address2                                        Address3                                 City              State   Zip          Country
ROBERT T. LEWIS, ET AL                        ROBERT C. NEWARK, ESQ               2500 S BROADWAY, STE 128                                                                 EDMOND            OK      73013
ROBERT TAYLOR JR                              ADDRESS ON FILE
ROBERT UNSER                                  ALYSSON SNOW (BAR NO. 225185)       KATHLEEN BOX (RLSA BAR NO. 802675)              LASSD,  INC. 110 SOUTH EUCLID AVENUE     SAN DIEGO         CA      92114
ROBERT VICTOR ALTHAVSEN                       ADDRESS ON FILE
ROBERT W NOCK INS                             1625 N DIVISION ST                                                                                                           SALISBURY         MD      21804
ROBERT W RODRIGUEZ PA                         4909 SW 74 COURT 1ST FLR                                                                                                     MIAMI             FL      33155
ROBERT W VESPA & ASSOC INC                    5510 RIVER RD STE 210                                                                                                        NEW PORT RICHEY   FL      34652
ROBERT W. MORRIS AND LARHONIDA S. MORRIS      DAVID H. KRIEGER                    HAINES & KRIEGER, LLC                           8985 S. EASTERN AVE., SUITE 350          HENDERSON         NV      89123
ROBERT WALTERS, PLTF.                         KELLEY AUSTIN                       EARL CARL INST. FOR LEGAL & SOC. POLICY         3100 CLEBURNE STREET                     HOUSTON           TX      77004
ROBERT WAY CONST INC                          20 EVERETT AVE                                                                                                               NORWOOD           MA      02062
ROBERT WESSON                                 ADDRESS ON FILE
ROBERT WILLIAM DENOMY                         ADDRESS ON FILE
ROBERTA J HOLSTEN                             ADDRESS ON FILE
ROBERTO BENAVIDEZ                             ADDRESS ON FILE
ROBERTO CASTILLO, ET AL.                      PHIONAH N. BROWN, ESQ.              CABANILLAS & ASSOCIATES, PC                     120 BLOOMINGDALE ROAD, SUITE 400         WHITE PLAINS      NY      10605
ROBERTO ESCALERA & ANGELA ESCALERA            ADDRESS ON FILE
ROBERTO PLASENCIA                             ADDRESS ON FILE
ROBERTO RODRIGUEZ                             ADDRESS ON FILE
ROBERTO SANES GENERAL                         ADDRESS ON FILE
ROBERTO TORRES                                ADDRESS ON FILE
ROBERTO VAZQUEZ                               ADDRESS ON FILE
ROBERTS & WEDDLE, LLC                         309 W. WASHINGTON 500                                                                                                        CHICAGO           IL      60606
ROBERTS CONSTRUCTION                          BRODMANN INC                        BRODMANN, INC.                                  11779 CARDINAL CIRCLE                    GARDEN GROVE      CA      92843
ROBERTS COUNTY                                ROBERTS COUNTY ‐ TAX COL            P O BOX 458                                                                              MIAMI             TX      79059
ROBERTS COUNTY                                ROBERTS COUNTY ‐ TREASUR            411 2ND AVE EAST SUITE 1                                                                 SISSETON          SD      57262
ROBERTS CTY FARM MUT                          418 VETERANS AVE                                                                                                             SISSETON          SD      57262
ROBERTS INTERIORS                             W.A. ROBERTS & SONS, INC.           1753 HWY 49 SOUTH                                                                        FLORENCE          MS      39073
ROBERTS ROOFING & REMODELING                  330 CR 387                                                                                                                   SAN ANTONIO       TX      78253
ROBERTS SCOTT, ASTIN                          ADDRESS ON FILE
ROBERTS VILLAGE                               ROBERTS VLG TREASURER               107 E MAPLE ST                                                                           ROBERTS           WI      54023
ROBERTS, BREEANNA                             ADDRESS ON FILE
ROBERTS, DONALD                               ADDRESS ON FILE
ROBERTS, DUSTIN                               ADDRESS ON FILE
ROBERTS, ERIC                                 ADDRESS ON FILE
ROBERTS, ERICKA                               ADDRESS ON FILE
ROBERTS, GEOFFREY                             ADDRESS ON FILE
ROBERTS, GERALD                               ADDRESS ON FILE
ROBERTS, MARTHA                               ADDRESS ON FILE
ROBERTS, RHONDA                               ADDRESS ON FILE
ROBERTS, ROSEMARY                             ADDRESS ON FILE
ROBERTS, ROXANNA                              ADDRESS ON FILE
ROBERTS, TAISHA                               ADDRESS ON FILE
ROBERTS, WILLIAM                              ADDRESS ON FILE
ROBERTSON ANSCHUTZ                            VETTERS                             1500 CITYWEST BLVD 700                                                                   HOUSTON           TX      77042
ROBERTSON ANSCHUTZ & SCHNEID PL               6409 CONGRESS AVE STE 100                                                                                                    BOCA RATON        FL      33487
ROBERTSON ANSCHUTZ & SCHNEID PL               6409 N CONGRESS AVE                 SUITE 100                                                                                BOCA RATON        FL      33487
ROBERTSON ANSCHUTZ & SCHNEID PL               ATTN: ERIC L. BRONFELD              6409 CONGRESS AVE STE 100                                                                BOCA RATON        FL      33487
ROBERTSON ANSCHUTZ SCHNEID PL                 6409 CONGRESS AVENUE                SUITE 100                                                                                BOCA RATON        FL      33487
ROBERTSON CONSTRUCTION, INC.                  ROBERTSON ENTERPRISES, INC.         1286 JEFFREY ROAD                                                                        TALLAHASSEE       FL      32312
ROBERTSON COUNTY                              ROBERTSON COUNTY ‐ COLLE            P O BOX 220                                                                              FRANKLIN          TX      77856
ROBERTSON COUNTY                              ROBERTSON COUNTY ‐ SHERI            PO BOX 365                                                                               MT OLIVET         KY      41064
ROBERTSON COUNTY                              ROBERTSON COUNTY‐TRUSTEE            515 S BROWN ST                                                                           SPRINGFIELD       TN      37172
ROBERTSON COUNTY CLERK                        PO BOX 1029                                                                                                                  FRANKLIN          TX      77856
ROBERTSON COUNTY TAX COLLECTOR                P.O. BOX 220                                                                                                                 FRANKLIN          TX      77856
ROBERTSON REALTY & APPRAISING INC             410 NW 2ND ST                                                                                                                OKEECHOBEE        FL      34972
ROBERTSON RYAN ASSOCS                         TWO PLAZA EAST STE 650                                                                                                       MILWAUKEE         WI      53202
ROBERTSON, ANSCHUTZ                           AND SCHNEID, P.L                    6409 N CONGRESS AVE 100                                                                  BOCA RATON        FL      33487
ROBERTSON, ANSCHUTZ & VETTERS                 1500 CITY WEST BLVD. SUITE 700                                                                                               HOUSTON           TX      77042
ROBERTSON, ANSCHUTZ &SCHNEID, P.L.            MINDY CLARKE                        6409 NORTH CONGRESS AVENUE                      SUITE 100                                BOCA RATON        FL      33487
ROBERTSON, CHRISTEPHOR                        ADDRESS ON FILE
ROBERTSON, DEWEY                              HUTCHISON & STEFFEN, LLC            PECCOLE PROFESSIONAL PARK                       10080 WEST ALTA DRIVE, SUITE 200         LAS VEGAS         NV      89145
ROBERTSON, DEZJNARNAE                         ADDRESS ON FILE
ROBESON COUNTY                                ROBESON COUNTY ‐ TAX COL            500 NORTH ELM ST.                                                                        LUMBERTON         NC      28358
ROBESON COUNTY REGISTER OF DEEDS              500 N ELM ST COURTHOUSE RM 102                                                                                               LUMBERTON         NC      28358
ROBESON COUNTY TAX COLLECTOR                  500 N ELM ST RM 103 COURTHSE                                                                                                 LUMBERTON         NC      28358
ROBESON COUNTY TAX COLLECTOR                  500 N ELM STREET                    ROOM 103 COURTHOUSE                                                                      LUMBERTON         NC      28358
ROBESON TOWNSHIP                              ROBESON TWP ‐ TAX COLLEC            P.O.BOX 13                                                                               GEIGERTOWN        PA      19523
ROBESON, JONATHON                             ADDRESS ON FILE
ROBESONIA BORO                                MARSHALL REYNOLDS ‐ COLL            276 SOUTH CHURCH ST                                                                      ROBESONIA         PA      19551
ROBIN GASPERETTI TAX COLLECTOR                1113 BRIDGE STREET                                                                                                           NEW CUMBERLAND    PA      17070‐1634




                                                                                                                Page 751 of 998
                                    19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              755 of 1004
Creditor Name                          Address1                             Address2                                      Address3          City                State   Zip          Country
ROBIN H. METZ                          ADDRESS ON FILE
ROBIN I MCCORMICK                      ADDRESS ON FILE
ROBIN J & PAUL POWERS                  ADDRESS ON FILE
ROBIN L WALKER                         ADDRESS ON FILE
ROBIN LEWIS INS                        13713 W SUNRISE BLVD207                                                                              SUNRISE             FL      33323
ROBIN LIVIERI                          ADDRESS ON FILE
ROBIN P DONOVAN                        ADDRESS ON FILE
ROBIN R WEINER ESQ CH 13 TRUSTEE       PO BOX 559007                                                                                        FORT LAUDERDALE     FL      33355
ROBIN RONAY                            ADDRESS ON FILE
ROBINSON & ASSOCIATES                  INSURANCE INC                        1607 FREDERICA RD 201                                           ST SIMONS ISLAND    GA      31522
ROBINSON & MCELWEE PLLC                PO BOX 1791                                                                                          CHARLESTON          WV      25326‐1791
ROBINSON APPRAISALS INC                PO BOX 736                                                                                           JACKSONVILLE        NC      28541
ROBINSON APPRAISALS LLC                850 CLUBHOUSE DR                                                                                     HARLEYSVILLE        PA      19438
ROBINSON CONST INC                     1068 LAKE ST SUITE 111                                                                               FOREST LAKE         MN      55025
ROBINSON CONSTRUCTION                  PO BOX 364                                                                                           TRABUCO CANYON      CA      92678
ROBINSON FAM INS                       1100 GULF FRWY S 112                                                                                 LEAGUE CITY         TX      77573
ROBINSON INS                           134 5TH AVE STE 101                                                                                  INDIALANTIC         FL      32903
ROBINSON LAW ASSOCIATES                111 AIRPORT RD STE 1                                                                                 WARWICK             RI      02889
ROBINSON TAIT PS                       710 2ND ST  STE 710                                                                                  SEATTLE             WA      98104
ROBINSON TAIT PS                       710 SECOND AVE                       SUITE 710                                                       SEATTLE             WA      98104
ROBINSON TAIT PS                       901 5TH AVE STE 400                                                                                  SEATTLE             WA      98164
ROBINSON TAIT,P.S.                     901 FIFTH AVENUE, SUITE 400                                                                          SEATTLE             WA      98164
ROBINSON TOWNSHIP                      ALISHA KENDALL‐ TAX COL              1055 VALLEYVIEW RD                                              BULGAR              PA      15019
ROBINSON TOWNSHIP                      ROBINSON TOWNSHIP ‐ TREA             12010 120TH ST                                                  GRAND HAVEN         MI      49417
ROBINSON TOWNSHIP                      ROBINSON TWP ‐ TAX COLLE             102 RAHWAY RD                                                   MCMURRAY            PA      15317
ROBINSON, ANTWION                      ADDRESS ON FILE
ROBINSON, ARIEL                        ADDRESS ON FILE
ROBINSON, DOMINICK                     ADDRESS ON FILE
ROBINSON, ELAN                         ADDRESS ON FILE
ROBINSON, HAROLD                       ADDRESS ON FILE
ROBINSON, JACQUELLE                    ADDRESS ON FILE
ROBINSON, JAMES                        ADDRESS ON FILE
ROBINSON, JOHNNETTA                    ADDRESS ON FILE
ROBINSON, KINZALA                      ADDRESS ON FILE
ROBINSON, MATTHEW                      ADDRESS ON FILE
ROBINSON, MERLE                        ADDRESS ON FILE
ROBINSON, MICHAEL                      ADDRESS ON FILE
ROBINSON, RAYMOND                      ADDRESS ON FILE
ROBINSON, RENEISA                      ADDRESS ON FILE
ROBINSON, RYAN                         ADDRESS ON FILE
ROBINSON, SHARON                       ADDRESS ON FILE
ROBINSON, SHAWNTAVIA                   ADDRESS ON FILE
ROBINSON, WHITNEI                      ADDRESS ON FILE
ROBINWOOD VILLAGE REC & MAINT INC      7164 ROUTE 209                                                                                       STROUDSBURG         PA      18360
ROBISON & HOLMES PLLC                  PO DRAWER 1128                                                                                       MCCOMB              MS      39649
ROBISON, MELISSA                       ADDRESS ON FILE
ROBLEDO, CRISTIAN                      ADDRESS ON FILE
ROBLES CLEANING SERVICES INC           ELVIN ROBLES                         PORTAL DE LA REINA CALLE 4 43                                   SANTA ISABEL        PR      00757
ROBLES INSURANCE                       668 HARTFORD AVE                                                                                     PROVIDENCE          RI      02909
ROBLES, EDUARDO                        ADDRESS ON FILE
ROBLES, JULIANA                        ADDRESS ON FILE
ROBLES, RENATO                         ADDRESS ON FILE
ROBLES, RITA                           ADDRESS ON FILE
ROBRYAN CONST & B COTTER               & M ROCKWELL                         4715 PINEMONT STE B                                             HOUSTON             TX      77092
ROBS REMODELING                        10479 ROYAL ANDREWS DR                                                                               CONROE              TX      77303
ROBSON APPRAISAL LTD                   7500 W. LAKE MEAD BLVD.              SUITE 9‐297                                                     LAS VEGAS           NV      89128
ROBY MAUK                              ADDRESS ON FILE
ROBYN HIGGINBOTHAM                     P O BOX 772668                                                                                       STEAMBOAT SPRINGS   CO      80477
ROC II FAIRLEAD GRAN PARK AT           AVENUES LLC                          1800 PARKWAY PLACE SUITE 235                                    MARIETTA            GA      30067
ROCA, FRANCISCO                        ADDRESS ON FILE
ROCCO FABIO                            ADDRESS ON FILE
ROCCO N. JACAVONE, ET AL.              PRO SE                               ROCCO N. JACAVONE, JR.                        200 SHUN PIKE     JOHNSTON            RI      02919
ROCCO N. JACAVONE, JR., ET AL.         MARSHA JACAVONE, PRO SE              200 SHUN PIKE                                                   PROVIDENCE          RI      02919
ROCCO VICARI AND                       ADDRESS ON FILE
ROCHA, JUDY                            ADDRESS ON FILE
ROCHA, LUANN                           ADDRESS ON FILE
ROCHA, MELISSA                         ADDRESS ON FILE
ROCHA, RITA                            ADDRESS ON FILE
ROCHDALE HOMEOWNERS ASSOCIATION        P. O. BOX 81362                                                                                      ROCHESTER           MI      48308
ROCHE ROOFING INC                      4101 SW 73 AVE                                                                                       MIAMI               FL      33155




                                                                                                        Page 752 of 998
                                          19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    756 of 1004
Creditor Name                                Address1                             Address2                                     Address3             City                State   Zip          Country
ROCHE, NERY                                  ADDRESS ON FILE
ROCHELIEUX, VICTOR                           ADDRESS ON FILE
ROCHELLE JONES                               ADDRESS ON FILE
ROCHELLE MOON                                ADDRESS ON FILE
ROCHELLE MOON REALTY                         ROCHELLE MOON                        203 WEST NASH STREET                                              LOUISBURG           NC      27549
ROCHELLE PARK TOWNSHIP                       ROCHELLE PARK TWP‐COLLEC             151 WEST PASSAIC STREET                                           ROCHELLE PARK       NJ      07662
ROCHELLE YVETTE SAWYER                       2516 S 78TH                                                                                            PHILADELPHIA        PA      19153
ROCHELLE'S ROOFING & GENERAL                 CONTRACTING SERVICES                 DARLA D ELLIS                                106 INDEPENDENCE     FORNEY              TX      75126
ROCHESTER AREA APPRAISALS INC                1530 GREENVIEW DRIVE SW STE 101                                                                        ROCHESTER           MN      55902
ROCHESTER AREA JOINT SEWER AUTHORITY         395 ADAMS ST                                                                                           ROCHESTER           PA      15074
ROCHESTER BORO                               DONNA ROBSON ‐ TAX COLLE             415 VERMONT AVE                                                   ROCHESTER           PA      15074
ROCHESTER CITY                               ROCHESTER CITY ‐ TAX COL             19 WAKEFIELD STREET                                               ROCHESTER           NH      03867
ROCHESTER CITY                               ROCHESTER CITY ‐ TREASUR             400 SIXTH ST                                                      ROCHESTER           MI      48307
ROCHESTER CITY                               ROCHESTER CITY‐ TREASURE             30 CHURCH ST RM 100A                                              ROCHESTER           NY      14614
ROCHESTER CITY   (MONROE                     ROCHESTER CITY‐MONROE CO             P.O. BOX 14420                                                    ROCHESTER           NY      14614
ROCHESTER HILLS CITY                         ROCHESTER HILLS  ‐ TREAS             1000 ROCHESTER HILLS DR                                           ROCHESTER HILLS     MI      48309
ROCHESTER S.D./EAST ROCH                     ROCHESTER AREA SD ‐ COLL             760 SPRUCE ST.                                                    EAST ROCHESTER      PA      15074
ROCHESTER S.D./ROCHESTER                     DONNA ROBSON ‐ TAX COLLE             415 VERMONT AVE                                                   ROCHESTER           PA      15074
ROCHESTER S.D./ROCHESTER                     ROCHESTER AREA SD ‐ COLL             1013 ELM ST                                                       ROCHESTER           PA      15074
ROCHESTER TOWN                               ROCHESTER TOWN ‐TAX COLL             1 CONSTITUTION WAY                                                ROCHESTER           MA      02770
ROCHESTER TOWN                               ROCHESTER TOWN‐TAX COLLE             67 SCHOOL STREET                                                  ROCHESTER           VT      05767
ROCHESTER TOWN                               ROCHESTER TOWN‐TAX COLLE             PO BOX 65                                                         ACCORD              NY      12404
ROCHESTER TOWNSHIP                           ROCHESTER TWP ‐ TAX COLL             1013 ELM STREET                                                   ROCHESTER           PA      15074
ROCHESTER VILLAGE                            ROCHESTER VLG TREASURER              P.O. BOX 65                                                       ROCHESTER           WI      53167
ROCHESTER WATER DEPARTMENT                   PO BOX 5508                                                                                            BINGHAMTON          NY      13902‐5508
ROCHMAN, CORINNE                             ADDRESS ON FILE
ROCIO FATULA, SOLE MBR                       TJF CONSTRUCTION LLC                 593 HUCKLEBERRY LANE                                              TOMS RIVER          NJ      08753
ROCK BUILT RESTOR LLC                        & NANCY RANK                         17 MOORELAND ST                                                   MILFORD             NH      03055
ROCK COUNTY                                  ROCK CO. ‐ AUD/TREASURER             PO BOX 509                                                        LUVERNE             MN      56156
ROCK COUNTY                                  ROCK COUNTY ‐ TREASURER              PO BOX 367                                                        BASSETT             NE      68714
ROCK COUNTY TREASURER                        2ND FLOOR EAST WING                  51 SOUTH MAIN ST                                                  JANESVILLE          WI      53545
ROCK CREEK PUBLIC SEWER DISTRICT             P.O. BOX 1060                                                                                          IMPERIAL            MO      63052
ROCK CREEK TOWN                              DUNN COUNTY TREASURER                800 WILSON AVE,  RM 150                                           MENOMONIE           WI      54751
ROCK FALLS TOWN                              ROCK FALLS TWN TREASURER             W6690 TUG LAKE ROAD                                               IRMA                WI      54442
ROCK FALLS TOWN                              TAX COLLECTOR                        W6690 TUG LAKE ROAD                                               IRMA                WI      54442
ROCK ISLAND COUNTY                           ROCK ISLAND COUNTY ‐ TRE             1504 3RD AVENUE                                                   ROCK ISLAND         IL      61201
ROCK POINTE CONDOMINIUM ASSOCIATION INC      3617 S BANANA RIVER BLVD                                                                               COCOA BEACH         FL      32931
ROCK RIVER TOWNSHIP                          ROCK RIVER TWP ‐ TREASUR             PO BOX 195                                                        CHATHAM             MI      49816
ROCK RIVER WATER RECLAMATION DISTRICT        3333 KISHWAUKEE STREET                                                                                 ROCKFORD            IL      61109
ROCK RIVER WATER RECLAMATION DISTRICT        3501 KISHWAUKEE ST.                                                                                    ROCKFORD            IL      61109
ROCK SOLID ROOFING, INC                      1072 PERSIAN LANE                                                                                      SEBASTIAN           FL      32958
ROCK SPRINGS VILLAGE                         ROCK SPRINGS VLG TREASUR             PO BX 26 / 101 1ST STREE                                          ROCK SPRINGS        WI      53961
ROCK TOWN                                    ROCK TWN TREAURER                    5814 S DUGGAN ROAD                                                BELOIT              WI      53511
ROCK TOWN                                    TAX COLLECTOR                        5814 S DUGGAN ROAD                                                BELOIT              WI      53511
ROCK, BARBARA                                ADDRESS ON FILE
ROCKAWAY BORO                                ROCKAWAY BORO ‐ TAX COLL             1 EAST MAIN STREET                                                ROCKAWAY            NJ      07866
ROCKAWAY TOWNSHIP                            ROCKAWAY TWP ‐ COLLECTOR             65 MOUNT HOPE ROAD                                                ROCKAWAY            NJ      07866
ROCKAWAY TOWNSHIP TAX COLLECTOR              65 MOUNT HOPE ROAD                                                                                     ROCKAWAY            NJ      07866
ROCKBRIDGE COUNTY                            ROCKBRIDGE COUNTY ‐ TREA             150 S MAIN STREET                                                 LEXINGTON           VA      24450
ROCKBRIDGE COUNTY TREASURER                  PO BOX 784                           150 S MAIN ST                                                     LEXINGTON           VA      24450
ROCKCASTLE COUNTY                            ROCKCASTLE COUNTY ‐ SHER             205 E MAIN ST, BOX 2                                              MT VERNON           KY      40456
ROCKCASTLE COUNTY SHERIFF                    205 E MAIN ST BOX 2                                                                                    MOUNT VERNON        KY      40456
ROCKDALE COUNTY                              ROCKDALE CO‐TAX COMMISSI             PO DRAWER 1497                                                    CONYERS             GA      30012
ROCKDALE COUNTY TAX COMMISSIONER             969 PINE ST                                                                                            CONYERS             GA      30012
ROCKDALE TOWNSHIP                            ROCKDALE TWP ‐ TAX COLLE             27553 MILLER STATION RD                                           CAMBRIDGE SPRINGS   PA      16403
ROCKDALE VILLAGE                             ROCKDALE VLG TREASURER               PO BOX 160                                                        CAMBRIDGE           WI      53523
ROCKEFELLER TOWNSHIP                         ROCKEFELLER TWP ‐ COLLEC             124 MINNIER RD                                                    SUNBURY             PA      17801
ROCKFORD CITY                                ROCKFORD CITY ‐ TREASURE             7 MONORE ST. S. ‐ BOX 56                                          ROCKFORD            MI      49341
ROCKFORD ESTATES TOWNHOME ASSOC., INC        2100 SUMMER STREET NE                SUITE 280                                                         MINNEAPOLIS         MN      55413
ROCKFORD MTL                                 P O BOX 912473                                                                                         DENVER              CO      80291
ROCKFORD MUT INS                             P O BOX 5626                                                                                           ROCKFORD            IL      61125
ROCKFORD MUTUAL                              527 COLMAN CENTER DR                                                                                   ROCKFORD            IL      61108
ROCKGENERALCONTRACTORS                       4101 RICEDRIER RD STE2H                                                                                PEARLAND            TX      77581
ROCKINGHAM CITY                              ROCKINGHAM CITY ‐ COLLEC             514 ROCKINGHAM RD.                                                ROCKINGHAM          NC      28379
ROCKINGHAM COUNTY                            ROCKINGHAM COUNTY ‐ COLL             P O BOX 68                                                        WENTWORTH           NC      27375
ROCKINGHAM COUNTY                            ROCKINGHAM COUNTY ‐ TREA             20 EAST GAY ST                                                    HARRISONBURG        VA      22802
ROCKINGHAM COUNTY REGISTER OF DEEDS          PO BOX 56                                                                                              WENTWORTH           NC      27375‐0056
ROCKINGHAM COUNTY TAX COLLECTOR              371  NC HWY 65                                                                                         WENTWORTH           NC      27375
ROCKINGHAM GROUP                             633 E MARKET STREET                                                                                    HARRISONBURG        VA      22801
ROCKINGHAM MUTUAL INS CO                     633 E MARKET ST                                                                                        HARRISONBURG        VA      22801




                                                                                                             Page 753 of 998
                                       19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 757 of 1004
Creditor Name                              Address1                            Address2                                        Address3     City               State   Zip     Country
ROCKINGHAM TOWN                            ROCKINGHAM TOWN‐TAX COLL            7 SQUARE                                                     BELLOWS FALLS      VT      05101
ROCKLAND CITY                              ROCKLAND CITY ‐ TAX COLL            270 PLEASANT STREET                                          ROCKLAND           ME      04841
ROCKLAND ELECTRIC COMPANY                  PO BOX 1009                                                                                      SPRING VALLEY      NY      10977
ROCKLAND INS AGENCY INC                    2740 FM 359                                                                                      RICHMOND           TX      77406
ROCKLAND TOWN                              ROCKLAND TOWN ‐ TAX COLL            242 UNION STREET                                             ROCKLAND           MA      02370
ROCKLAND TOWN                              ROCKLAND TOWN‐TAX COLLEC            M&T LOCKBOX POB 5177                                         BUFFALO            NY      14240
ROCKLAND TOWN                              ROCKLAND TWN TREASURER              615 MILWAUKEE STREET                                         COLLINS            WI      54207
ROCKLAND TOWNSHIP                          ROCKLAND TWP ‐ TAX COLLE            102 ORCHARD RD                                               FLEETWOOD          PA      19522
ROCKLAND TOWNSHIP                          ROCKLAND TWP ‐ TAX COLLE            2035 HORNBERG RD                                             EMLENTON           PA      16373
ROCKLEDGE BORO                             ROCKLEDGE BORO ‐ TAX COL            121 HUNTINGDON PIKE                                          ROCKLEDGE          PA      19046
ROCKMART CITY                              ROCKMART CITY‐TAX COLLEC            PO BOX 231                                                   ROCKMART           GA      30153
ROCKMORE, BOLIVIA                          ADDRESS ON FILE
ROCKPORT TOWN                              ROCKPORT TOWN ‐ TAX COLL            34 BROADWAY                                                  ROCKPORT           MA      01966
ROCKPORT TOWN                              ROCKPORT TOWN‐ TAX COLLE            101 MAIN STREET                                              ROCKPORT           ME      04856
ROCKVILLE CENTRE VILLAGE                   ROCKVILLE CENTRE VILL‐RE            PO BOX 950                                                   ROCKVILLE CENTRE   NY      11571
ROCKVILLE TUDOR APT CORP                   245 EAST 35TH ST                                                                                 NEW YORK           NY      10016
ROCKVILLE TUDOR APT CORP                   PO BOX 531307                                                                                    ATLANTA            GA      30357
ROCKWALL CENTRAL APPR DI                   ROCKWALL CAD ‐ TAX COLLE            841 JUSTIN RD.                                               ROCKWALL           TX      75087
ROCKWELL PLACE HOA                         780 TEK DRIVE                                                                                    CRYSTAL LAKE       IL      60014
ROCKWOOD AREA S/D MIDDLE                   GEORGIA HARROLD‐TAX COLL            336 BARRON CHURCH RD                                         ROCKWOOD           PA      15557
ROCKWOOD AREA SD/MILFORD                   ROCKWOOD AREA SD ‐ COLLE            4647 WATER LEVEL RD                                          ROCKWOOD           PA      15557
ROCKWOOD CITY                              ROCKWOOD CITY ‐ TREASURE            32409 FORT ST                                                ROCKWOOD           MI      48173
ROCKWOOD CITY                              ROCKWOOD CITY‐TAX COLLEC            110 N CHAMBERLAIN AVE                                        ROCKWOOD           TN      37854
ROCKWOOD LOT CLEARING & EXCAVATION         PO BOX 908                                                                                       KING BEACH         CA      96143
ROCKWOOD LOT CLEARING & EXCAVATION         PO BOX 908                                                                                       KINGS BEACH        CA      96143
ROCKY HILL BORO                            ROCKY HILL BORO‐TAX COLL            PO BOX 188, 15 MONTGOMER                                     ROCKY HILL         NJ      08553
ROCKY HILL TOWN                            ROCKY HILL TN  ‐ COLLECT            PO BOX629                                                    ROCKY HILL         CT      06067
ROCKY MOUNT CITY                           ROCKY MOUNT CITY ‐ COLLE            331 S. FRANKLIN ST.                                          ROCKY MOUNT        NC      27804
ROCKY MOUNT TOWN                           ROCKY MOUNT TOWN ‐ TREAS            345 DONALD AVE                                               ROCKY MOUNT        VA      24151
ROCKY MOUNTAIN                             RESTORATION LLC                     728 NORTH MONTEREY ST                                        GILBERT            AZ      85233
ROCKY MOUNTAIN BIOHAZARD                   992 S 4TH ST STE100‐144                                                                          BRIGHTON           CO      80601
ROCKY MOUNTAIN ENTERPRIS                   14INVERNESS DR E STEG210                                                                         ENGLEWOOD          CO      80112
ROCKY MOUNTAIN ENTERPRISES LLC             DARRIN AZAR                         14 INVERNESS DR E STE G‐210                                  ENGLEWOOD          CO      80112
ROCKY MOUNTAIN INSURANCE                   2175 S. JASMINE ST. 109                                                                          DENVER             CO      80222
ROCKY MOUNTAIN ROOF DOCT                   11905 QUAY ST                                                                                    BROOMFIELD         CO      80020
ROCKY MOUNTAIN ROOFING & REPAIR            6680 VAN GORDON CT                                                                               ARVADA             CO      80004
ROCKY MOUNTAIN ROOFING & RESTORATION INC   1685 S COLORADO BL. UNIT S‐176                                                                   DENVER             CO      80222
ROCKY MOUNTAIN ROOFING CO                  TODD E BROWN                        745 S 56TH STREET W                                          BILLINGS           MT      59106
ROCKY MOUNTAIN ROOFING COMPANY LLC         2510 CHATTAHOOCHEE LANE                                                                          CUMMING            GA      30041
ROCKY POINT COMMUNITY CLUB                 PO BOX 562                                                                                       STANWOOD           WA      98292
ROCKY RIDGE EXCAV & HAUL                   PO BOX 710                                                                                       MADRAS             OR      97741
ROCKY RIDGE FIRE DISTRIC                   ROCKY RIDGE FIRE DISTRIC            2911 METROPOLITAN WAY                                        BIRMINGHAM         AL      35243
ROCKY RIDGE FIRE DIST‐SH                   ROCKY RIDGE FIRE DISTRIC            2911 METROPOLITAN WAY                                        BIRMINGHAM         AL      35243
ROCKY RIVER WATER RECLAMATION DISTRICT     3501 KISHWAUKEE STREET                                                                           ROCKFORD           IL      61109
ROCKY TOP CITY/ANDERSON                    ROCKY TOP CITY ‐ TAX COL            PO BOX 66                                                    ROCKY TOP          TN      37769
ROCKYS ROOFING                             113 NW 3RD AVE                                                                                   DANIA BEACH        FL      33004
ROD BARNABA                                307 CYPRESS AVE                                                                                  CROSBY             TX      77532
ROD DANIELSON CH 13 TRUSTEE                3787 UNIVERSITY AVE                                                                              RIVERSIDE          CA      92501
RODD WAGNER &                              NORA WAGNER                         6915 HIGHOVER DR                                             CHANHASSEN         MN      55317
RODDEN, RITA                               ADDRESS ON FILE
RODE BROS                                  8406 OSAGE AVE                                                                                   LOS ANGELES        CA      90045
RODEMYER CHRISTEL, INC.                    3630 GRANDEL SQUARE                                                                              ST. LOUIS          MO      63108
RODEO ROOFING                              3202 RANDALL                                                                                     HOUSTON            TX      77018
RODERICK HENRY HARTMAN                     59 NEWTON RD                                                                                     NEWNAN             GA      30263
RODERICK PHILL                             ADDRESS ON FILE
RODGERS INS SERVICES INC                   156 DIABLO RD 210                                                                                DANVILLE           CA      94526
RODGERS LAND SURVEYING                     PO BOX 153                                                                                       NEW ALBANY         MS      38652
RODGERS, JOSHUA                            ADDRESS ON FILE
RODGERS, NEKIVIA                           ADDRESS ON FILE
RODGERS, STEPHANIE                         ADDRESS ON FILE
RODMAN INSURANCE AGENCY                    145 ROSEMARY ST BLDG A                                                                           NEEDHAM            MA      02494
RODMAN TOWN                                RODMAN TOWN‐TAX COLLECTO            P.O. BOX 523                                                 RODMAN             NY      13682
RODMAN, TARA                               ADDRESS ON FILE
RODMYRE, INC                               DYLAN RODMYRE                       3830 LAKE STREET                                             FORT MYERS         FL      33901
RODNEY BERNARD                             ADDRESS ON FILE
RODNEY BERNARD & MORRIS                    ADDRESS ON FILE
RODNEY KEITH DAVIS                         ADDRESS ON FILE
RODNEY KERSTEN &                           ADDRESS ON FILE
RODNEY KIRTON &                            ADDRESS ON FILE
RODNEY MACHALE &                           ADDRESS ON FILE




                                                                                                             Page 754 of 998
                                   19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                                 Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   758 of 1004
Creditor Name                         Address1                                   Address2                                          Address3                                   City               State   Zip     Country
RODNEY S BAILEY CONTRACTING INC.      405 INDIAN HEAD AVE                                                                                                                     INDIAN HEAD        MD      20640
RODNEY SUMRALL &                      ADDRESS ON FILE
RODNEY THE ROOFER LLC                 RODNEY D. HARRISON                         131 VZCR 4202                                                                                CANTON             TX      75103
RODNEY WOOD CONSTRUCTION              RODNEY WOOD SR.                            1660 RILEY FARM ROAD                                                                         AXTON              VA      24054
RODNEYS MOBILE HOME SERVICE INC       12918 US 59                                                                                                                             SPLENDORA          TX      77372
RODOLFO A CABALLERO                   ADDRESS ON FILE
RODOLFO PEREZ &                       ADDRESS ON FILE
RODOLFO VELAZQUEZ                     ADDRESS ON FILE
RODREKA JONES, ET AL.                 BURT W. NEWSOME                            NEWSOME LAW, LLC                                  P.O. BOX 382753                            BIRMINGHAM         AL      35238
RODRIGUEZ CONSTRUCTION                ROBERTO ANTONIO RODRIGUEZ RIOS             HC 4 BOX 7963                                                                                JUANA DIAZ         PR      00795
RODRIGUEZ CUSTOM TRIM &               CABINETS                                   4912 GOLDEN FOREST DR                                                                        HOUSTON            TX      77091
RODRIGUEZ FOUNDATION                  318 CENTER ST                                                                                                                           PASADENA           TX      77506
RODRIGUEZ III, MANUEL                 ADDRESS ON FILE
RODRIGUEZ INSURANCE                   107 EAST SOUTHERN AVE                                                                                                                   PHOENIX            AZ      85040
RODRIGUEZ INSURANCE AGY               2458 STATE HWY 361                                                                                                                      INGLESIDE          TX      78362
RODRIGUEZ REMODELING                  JESUS RODRIQUEZ                            6944 NAVIGATION BLVD                                                                         HOUSTON            TX      77011
RODRIGUEZ VELEZ CONTRACTOR            ALADINO RODRIGUEZ VELEZ                    HCO3 BOX 14322                                                                               YAUCO              PR      00698
RODRIGUEZ, ADAM                       ADDRESS ON FILE
RODRIGUEZ, ALEXANDER                  ADDRESS ON FILE
RODRIGUEZ, BLANCA                     ADDRESS ON FILE
RODRIGUEZ, BRIANA                     ADDRESS ON FILE
RODRIGUEZ, CARLOS                     ADDRESS ON FILE
RODRIGUEZ, CLAUDINE                   ADDRESS ON FILE
RODRIGUEZ, DARLENE                    ADDRESS ON FILE
RODRIGUEZ, DAVID                      ADDRESS ON FILE
RODRIGUEZ, ERIKA                      ADDRESS ON FILE
RODRIGUEZ, FABIAN                     ADDRESS ON FILE
RODRIGUEZ, GRACIE                     ADDRESS ON FILE
RODRIGUEZ, GUSTAVO                    ADDRESS ON FILE
RODRIGUEZ, JAIME                      ADDRESS ON FILE
RODRIGUEZ, JAY                        ADDRESS ON FILE
RODRIGUEZ, JOHNNY                     ADDRESS ON FILE
RODRIGUEZ, KARINA                     ADDRESS ON FILE
RODRIGUEZ, KATHRYN                    ADDRESS ON FILE
RODRIGUEZ, LAUREN                     ADDRESS ON FILE
RODRIGUEZ, LILIANA                    ADDRESS ON FILE
RODRIGUEZ, MATTHEW                    ADDRESS ON FILE
RODRIGUEZ, MIGUEL                     ADDRESS ON FILE
RODRIGUEZ, ROSA                       ADDRESS ON FILE
RODRIGUEZ, ROSARIO                    ADDRESS ON FILE
RODRIGUEZ, SAMUEL                     ADDRESS ON FILE
RODRIGUEZ, STEPHANIE                  ADDRESS ON FILE
RODRIGUEZ, TRACEY                     ADDRESS ON FILE
RODRIGUEZ‐HUERTA, SUSANA              ADDRESS ON FILE
RODRIQUEZ, KATHLEENA                  ADDRESS ON FILE
RODRIQUEZ, NIA‐RYAN                   ADDRESS ON FILE
RODS ROOFING                          PO BOX 393                                                                                                                              MARSHFIELD         MO      65706
ROE & ASSOCIATES                      7089 RIVERS AVE                                                                                                                         NORTH CHARLESTON   SC      29406
ROE AGENCY INC                        125 E MAIN ST.                                                                                                                          PATCHOGUE          NY      11772
ROE REALTY                            8400 113TH ST                                                                                                                           SEMINOLE           FL      33772
ROE, JESSICA                          ADDRESS ON FILE
ROEBUCK, MARSHAE                      ADDRESS ON FILE
ROEDER CONSTRCTIN CO INC              3798 N AIRPORT RD                                                                                                                       MARION             AR      72364
ROEMER, ASHLEY                        ADDRESS ON FILE
ROEMERMAN, RACHEL                     ADDRESS ON FILE
ROESKE, MARTIN                        ADDRESS ON FILE
ROETZEL & ANDRESS, LPA                850 PARK SHORE DRIVE                                                                                                                    NAPLES             FL      34103
ROGATINSKY & MATTHEWS PA              3113 STIRLING RD 103                                                                                                                    FORT LAUDERDALE    FL      33312
ROGELIO DUARTE &                      ADDRESS ON FILE
ROGELIO TIJERINA, JR.                 LAW OFFICES OF                             RICHARD J. W. NUNEZ, L.L.P.C.                     144 E. PRICE ROAD                          BROWNSVILLE        TX      78521
ROGER & ELIZABETH COTE                LEGAL AID SOCIETY OF MIDDLE TENNESSEE      PATRICIA A JONES, ESQ                             1121 TROTWOOD AVE, STE 4                   COLUMBIA           TN      38401
ROGER C GALVAN INS                    P O  BOX 595                                                                                                                            PORT LAVACA        TX      77979
ROGER C. WATHEN                       ADDRESS ON FILE
ROGER CREGER &                        ADDRESS ON FILE
ROGER CROFT                           ADDRESS ON FILE
ROGER DALE HERRINGTON II              ADDRESS ON FILE
ROGER E. BLAINE, EXECUTOR             BUDDY B. PRESLEY, JR.                      PRESLEY LAW FIRM                                  13 EAST 7TH STREET                         CHATTANOOGA        TN      37402
ROGER E. BLAINE, EXECUTOR             JOE E. MANUEL                              JOE E. MANUEL ATTORNEY‐AT‐LAW                     240 FOREST AVE, SUITE 3001                 CHATTANOOGA        TN      37405
ROGER G. SHIRLEY                      MICHAEL KIND                               KAZEROUNI LAW GROUP, APC                          6069 SOUTH FORT APACHE ROAD, SUITE 100     LAS VEGAS          NV      89148
ROGER HUMPHREY CONTRACTORS            3367 R O PEACH RD                                                                                                                       COLUMBIA           TN      38401




                                                                                                                 Page 755 of 998
                                  19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                   Pg CREDITOR MATRIX
                                                                                          759 of 1004
Creditor Name                        Address1                           Address2                                      Address3                     City            State   Zip     Country
ROGER MCGEHEE JR PLLC                1755 LELIA DRIVE, SUITE 303                                                                                   JACKSON         MS      39216
ROGER MILLS COUNTY                   ROGER MILLS COUNTY ‐ COL           PO BOX 340                                                                 CHEYENNE        OK      73628
ROGER RICHTER                        ADDRESS ON FILE
ROGER RYDELL &                       ADDRESS ON FILE
ROGER SCOTT AND                      ADDRESS ON FILE
ROGER STEVENS INS                    14590 MONO WAY                                                                                                SONORA          CA      95370
ROGER T EASTERLING                   ADDRESS ON FILE
ROGER W MITCHUM                      ADDRESS ON FILE
ROGER WARE                           ADDRESS ON FILE
ROGERIO SANTOS                       PRO SE                             ROGERIO SANTOS                                741‐745 LIVINGSTON STREE     ELIZABETH       NJ      07201
ROGERO & WILLIAMS RFG                CONTRCT                            3415 KORI ROAD                                                             JACKSONVILLE    FL      32257
ROGERO & WILLIAMS ROOFING            CONTRACTORS INC                    JEREMY ROGERO                                 3415 KORI ROAD               JACKSONVILLE    FL      32257
ROGERS & GRAY INS AGENCY             434 RT 134                                                                                                    SOUTH DENNIS    MA      02660
ROGERS APPRAISAL SERVICES INC        PO BOX 680164                                                                                                 PRATTVILLE      AL      36068
ROGERS CITY CITY                     ROGERS CITY ‐ TREASURER            193 E MICHIGAN                                                             ROGERS CITY     MI      49779
ROGERS COUNTY TREASURER              200 S LYNN BLVD                                                                                               CLAREMORE       OK      74017
ROGERS COUNTY TREASURER              200 S LYNN RIGGS BLVD                                                                                         CLAREMORE       OK      74017
ROGERS COUNTY TREASURER              219 S. MISSOURI                    ROOM 101                                                                   CLAREMORE       OK      74017
ROGERS COUNTY TREASURER              ROGERS COUNTY ‐ TAX COLL           200 S LYNN RIGGS BLVD                                                      CLAREMORE       OK      74017
ROGERS GOODNIGHT PROPERTIES LLC      3690 GRANT DR STE E                                                                                           RENO            NV      89509
ROGERS HANDYMAN SERVICES, LLC        HUBERT R. CORBELLO                 2618 ARBOR HILL LANE                                                       PEARLAND        TX      77584
ROGERS HOME IMPROVEMENT              4200 N 13TH                                                                                                   TERRE HAUTE     IN      47805
ROGERS HORTON INSURANCE              2795 HIGH RIDGE BLVD                                                                                          HIGH RIDGE      MO      63049
ROGERS INSURANCE INC                 15429 ONEAL RD                                                                                                GULFPORT        MS      39503
ROGERS M. ARMFIELD                   ADDRESS ON FILE
ROGERS TOWERS                        ROGERS TOWERS                      1301 RIVERPLACE BLVD 1500                                                  JACKSONVILLE    FL      32207
ROGERS TOWNSEND & THOMAS             P C                                PO BOX 100200                                                              COLUMBIA        SC      29202
ROGERS TOWNSEND & THOMAS PC          100 EXECUTIVE CENTER DRIVE         SUITE 210                                                                  COLUMBIA        SC      29210
ROGERS TOWNSEND & THOMAS PC          1221 MAIN STREET 14TH FLOOR        P.O BOX 100200                                                             COLUMBIA        SC      29202
ROGERS TOWNSEND & THOMAS PC          1221 MAIN STREET 14TH FLOOR        PO BOX 100200                                                              COLUMBIA        SC      29201
ROGERS TOWNSEND & THOMAS PC          220 EXECUTIVE CENTER DR            SUITE 109                                                                  COLUMBIA        SC      29210
ROGERS TOWNSHIP                      ROGERS TOWNSHIP ‐ TREASU           1085 PINE RD                                                               ROGERS CITY     MI      49779
ROGERS, ADRIEN                       ADDRESS ON FILE
ROGERS, AMANDA                       ADDRESS ON FILE
ROGERS, ANTIONETTE                   ADDRESS ON FILE
ROGERS, ASIA                         ADDRESS ON FILE
ROGERS, CHRISTOPHER                  ADDRESS ON FILE
ROGERS, DEANA                        ADDRESS ON FILE
ROGERS, JILL                         ADDRESS ON FILE
ROGERS, KEVIN                        ADDRESS ON FILE
ROGERS, MELONEE                      ADDRESS ON FILE
ROGERS, PERQUISHA                    ADDRESS ON FILE
ROGERS, RICHARD                      ADDRESS ON FILE
ROGERS, SAMANTHA                     ADDRESS ON FILE
ROGERS, TAMARA                       ADDRESS ON FILE
ROGERSHYCHE, STACYE                  ADDRESS ON FILE
ROGERSVILLE CITY                     ROGERSVILLE CITY‐TAX COL           PO BOX 788                                                                 ROGERSVILLE     TN      37857
ROGNERUD, DAVID                      ADDRESS ON FILE
ROGUE VALLEY SEWER SERVICES          138 W VILAS ROAD                                                                                              CENTRAL POINT   OR      97502
ROGUE VALLEY SEWER SERVICES          P.O. BOX 3130                      138 WEST VILAS ROAD                                                        CENTRAL POINT   OR      97502
ROHDE APPRAISAL SERVICE              701 WAUNA VISTA DR                                                                                            WALLA WALLA     WA      99362
ROHDE, JORDANNA                      ADDRESS ON FILE
ROHL, CHRISTOPHER                    ADDRESS ON FILE
ROHLING, KELLIE                      ADDRESS ON FILE
ROHRER, JANICE                       ADDRESS ON FILE
ROJAS, CHRISY                        ADDRESS ON FILE
ROJAS, DAVID                         ADDRESS ON FILE
ROJAS, ELIZABETH                     ADDRESS ON FILE
ROJAS, JENA                          ADDRESS ON FILE
ROJAS, SETH                          ADDRESS ON FILE
ROLAND & DEBORAH TEJAS               3114 BLACKCASTLE DR                                                                                           HOUSTON         TX      77068
ROLAND BAGLEY                        2018 CARNELL RD                                                                                               MIDDLEBURG      FL      32068
ROLANDS ROOFING CO., INC.            6735‐A LOWBID LANE                                                                                            SANANTONIO      TX      78250
ROLDAN, FRANK                        ADDRESS ON FILE
ROLE MODELS OF CONSTRUCTION LLC      CELIANO GALARZA                    P.O. BOX 107                                                               KEARNY          NJ      07032
ROLEK HOME IMPROVEMENT               EDWARD RAYMOND ROLEK               2013 MARDIC DRIVE                                                          FOREST HILL     MD      21050
ROLETTE COUNTY                       ROLETTE COUNTY ‐ TREASUR           P.O. BOX 939                                                               ROLLA           ND      58367
ROLF, BECKY                          ADDRESS ON FILE
ROLFE & LOBELLO PA                   PO BOX 4400                                                                                                   JACKSONVILLE    FL      32201
ROLFS INS SRVCS                      11011 SHERIDAN ST  201                                                                                        COOPER CITY     FL      33026




                                                                                                    Page 756 of 998
                                         19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 760 of 1004
Creditor Name                               Address1                           Address2                                     Address3     City             State   Zip          Country
ROLING, KAYLA                               ADDRESS ON FILE
ROLING, KENDRA                              ADDRESS ON FILE
ROLING, TAMMY                               ADDRESS ON FILE
ROLLAND TOWNSHIP                            TAX COLLECTOR                      8782 W. BLANCHARD ROAD                                    BLANCHARD        MI      49310
ROLLAND, KIA                                ADDRESS ON FILE
ROLLIN TOWNSHIP                             TAX COLLECTOR                      PO BOX 296                                                MANITOU BEACH    MI      49253
ROLLIN W CONSTRUCTION                       JASON SCOTT WALDVOGEL              P.O BOX 407                                               HITCHCOCK        TX      77563
ROLLIN W CONSTRUCTION &                     ARMYN & JESSICA FREEDSON           PO BOX 407                                                HITCHCOCK        TX      77563
ROLLING BROOKE HOA INC                      PO BOX 64923                                                                                 PHOENIX          AZ      85082‐4923
ROLLING CREEK UD  L                         ROLLING CREEK UD ‐ COLLE           11111 KATY FRWY 725                                       HOUSTON          TX      77079
ROLLING FORK CITY                           ROLLING FORK‐TAX COLLECT           130 WALNUT STREET                                         ROLLING FORK     MS      39159
ROLLING FORK PUD   E                        ROLLING FORK PUD ‐ COLLE           17111 ROLLING CREEK                                       HOUSTON          TX      77090
ROLLING HILLS CITY                          CITY OF ROLLING HILLS ‐            PO BOX 22445                                              LOUISVILLE       KY      40252
ROLLING HILLS COA                           425 PONTIUS AVE NORTH STE 203                                                                SEATTLE          WA      98109
ROLLING HILLS VILLAGE HOMES ASSOC. INC      P.O.BOX 656                                                                                  RENTON           WA      98057
ROLLING HILLS WATER CO., INC.               9063 RANDOLPH DR                                                                             NAMPA            ID      83686
ROLLING OAKS UTILITIES, INC.                PO BOX 641030                                                                                BEVERLY HILLS    FL      34464‐1030
ROLLING PERFECTION&ESTOF                    STAN JOHNSON&D&C JOHNSON           27784 WOLF HOLLOW RD                                      EDWARDS          MO      65326
ROLLING RIDGE ESTATES HOA                   2633 MCKINNEY AVE 130‐502                                                                    DALLAS           TX      75204
ROLLING STONE CONCRETE                      PO BOX 1453                                                                                  FRISCO           CO      80443
ROLLING TOWN                                ROLLING TWN TREASURER              N385 SUGAR BUSH RD                                        ANTIGO           WI      54409
ROLLINGS & ASSOC INS AGY                    916 W MT VERNON                                                                              NIXA             MO      65714
ROLLINS AND ASSOCIATES INC                  11716 HAMILTON PL.                                                                           WHITE MARSH      MD      21162
ROLLINS, JERMEL                             ADDRESS ON FILE
ROLLINSFORD TOWN                            ROLLINSFORD TN ‐ COLLECT           PO BOX 309                                                ROLLINSFORD      NH      03869
ROMA ISD                                    ROMA ISD ‐ TAX COLLECTOR           P O BOX 3289                                              ROMA             TX      78584
ROMAINE BROS INC                            JERRY ROMAINE                      816 LARKFIELD RD                                          EAST NORTHPORT   NY      11731
ROMAN INS AGENCY                            559 BLOMFIELD AVE 2                                                                          NEWARK           NJ      07107
ROMAN ROOFING INC                           805 NE 7TH TER                                                                               CAPE CORAL       FL      33909
ROMAN, CARLOS                               ADDRESS ON FILE
ROMAN, EDGAR                                ADDRESS ON FILE
ROMAN, GIOVANNI                             ADDRESS ON FILE
ROMAN, HECTOR                               ADDRESS ON FILE
ROMAN, JOHNATHAN                            ADDRESS ON FILE
ROMAN, LIZETTE                              ADDRESS ON FILE
ROMAN, SUSANNE                              ADDRESS ON FILE
ROMANI CONSTRUCTIONS, LLC                   ADIB MICHAEL                       PO BOX 2605                                               WICHITA          KS      67201
ROMANO BROTHERS ROOFING                     155 E LEVY RD                                                                                ATLANTIC BEACH   FL      32233
ROMANO, NICOLAS                             ADDRESS ON FILE
ROMCO CONTRACTING LLC                       44965 W BUCKHORN TRL                                                                         MARICOPA         AZ      85139
ROMCO TRUST INC                             PO BOX 51                                                                                    TEWKSBURY        MA      01876
ROME BORO                                   ROME BORO ‐ TAX COLLECTO           768 MAIN ST                                               ROME             PA      18837
ROME CITY                                   ROME CITY ‐ TREASURER              198 NORTH WASHINGTON ST.                                  ROME             NY      13440
ROME CITY (ONEIDA CO. TA                    ROME CITYS ‐ TREASURER             198 N WASHINGTON STCITY                                   ROME             NY      13440
ROME CITY TREASURER                         198 N. WASHINGTON ST.                                                                        ROME             NY      13440
ROME CSD (COMBINED TNS)                     ROME CSD ‐ TREASURER               198 N. WASHINGTON ST                                      ROME             NY      13440
ROME CSD (ROME CITY‐1‐9)                    ROME CSD ‐ TREASURER               198 N. WASHINGTON STREET                                  ROME             NY      13440
ROME TOWN                                   ROME TOWN ‐TAX COLLECTOR           8 MERCER ROAD                                             ROME             ME      04963
ROME TOWN                                   ROME TWN TREASURER                 1156 ALPINE DRIVE                                         NEKOOSA          WI      54457
ROME TOWNSHIP                               ROME TWP ‐ TAX COLLECTOR           40106 BEMENT LN                                           CENTERVILLE      PA      16404
ROME TOWNSHIP                               TAX COLLECTOR                      4040 ONSTED HWY                                           ADRIAN           MI      49221
ROME WATER UTILITY                          299 LEISURE LANE                                                                             NEKOOSA          WI      54457
ROMEO B AMIAN &                             ADDRESS ON FILE
ROMEO VILLAGE                               ROMEO VILLAGE ‐ TREASURE           121 W ST CLAIR                                            ROMEO            MI      48065
ROMEO, SAMUEL                               ADDRESS ON FILE
ROMERO ROOFING CO                           2706 SACRAMENTO                                                                              EL PASO          TX      79930
ROMERO, ADRIANA                             ADDRESS ON FILE
ROMERO, BEATRICE                            ADDRESS ON FILE
ROMERO, DESTINY                             ADDRESS ON FILE
ROMERO, ELLIOT                              ADDRESS ON FILE
ROMERO, HELMUT                              ADDRESS ON FILE
ROMERO, MARIA                               ADDRESS ON FILE
ROMERO, RAUL                                ADDRESS ON FILE
ROMERO, VICTOR                              ADDRESS ON FILE
ROMEROFREDES, HAILEE                        ADDRESS ON FILE
ROMEROS ROOFING                             2706 SACRAMENTO                                                                              EL PASO          TX      79930
ROMEXTERRA CONSTRUCTION                     5003 CHASE AVE                                                                               DOWNERS GROVE    IL      60515
ROMO, ROLAND                                ADDRESS ON FILE
RO‐MONT GARDENS ANDOVER CONDO C INC         15 NW 204 ST                                                                                 MIAMI GARDENS    FL      33169
ROMULUS CEN SCH (COMBINE                    ROMULUS CS‐TAX COLLECTOR           FIVE STAR BANK‐ 220 LIBE                                  WARSAW           NY      14569




                                                                                                          Page 757 of 998
                                      19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               761 of 1004
Creditor Name                            Address1                            Address2                                     Address3                                    City                State   Zip     Country
ROMULUS CITY                             ROMULUS CITY ‐ TREASURER            11111 WAYNE RD                                                                           ROMULUS             MI      48174
ROMULUS TOWN                             TERRY SMITH‐ TAX COLLECT            PO BOX 177                                                                               WILLARD             NY      14588
RON ANDERSON INS AGENCY                  2317 S CAMPBELL                                                                                                              SPRINGFIELD         MO      65807
RON BELL INC                             1020 SW 10TH ST                                                                                                              DELRAY BEACH        FL      33444
RON BOHANNAN INS AGENCY                  331 WEST MAIN STREET                                                                                                         YUKON               OK      73099
RON CAIN REALTORS                        3908 SOUTH 113TH WEST AVE                                                                                                    SAND SPRINGS        OK      74063
RON HAKALA & CHARLEEN                    ADDRESS ON FILE
RON JOHNSON & SON HOME                   IMPROVEMENT LLC                     102 GRAND CENTRAL LN                                                                     SCHAUMBURG          IL      60193
RON MOORE CONSTRUCTION & REMODELING      RONALD MOORE, SR.                   5700 SHEPARD RD                                                                          ASHTABULA           OH      44004
RON MYDLO AGENCY INC                     2027 LEMAY FERRY RD                                                                                                          ST LOUIS            MO      63125
RON RAMIREZ                              ADDRESS ON FILE
RON S. MILLS CON                         RONALD STEPHAN MILLS                10218 AURORA FIELD                                                                       SAN ANTONIO         TX      78245
RON SYKORA & ASSOCIATES                  1616 SOUTH BLVD STE D                                                                                                        EDMOND              OK      73013
RON WRIGHT, TAX ASSESSOR‐COLLECTOR       PO BOX 961018                                                                                                                FORT WORTH          TX      76161
RONALD A LARSON                          ADDRESS ON FILE
RONALD A LEGGETT CITY TAX COLLECTOR      1200 MARKET STREET ROOM 109                                                                                                  SAINT LOUIS         MO      63103
RONALD ANDREW ARBOGAST                   801 VAN SANT RD                                                                                                              HUNTINGDON VALLEY   PA      19006
RONALD ARDARY CONST INC                  1360 SORRELLS CT                                                                                                             JACKSONVILLE        FL      32221
RONALD BAKER                             ADDRESS ON FILE
RONALD BAKER JR.                         ADDRESS ON FILE
RONALD BRANT                             ADDRESS ON FILE
RONALD BURKE &                           ADDRESS ON FILE
RONALD CARR                              ADDRESS ON FILE
RONALD CASHIO & JOSE LAT                 ADDRESS ON FILE
RONALD D. DAVID AND SHEILA D. DAVIS      MOUNTAIN STATE JUSTICE, INC         SARAH K. BROWN, ESQ                          1031 QUARRIER ST, SUITE 200                 CHARLESTON          WV      25301
RONALD D. HOLMAN                         MATTHEW H. O'NEILL                  O'NEILL LAW OFFICES, PLLC                    402 FIRST ST EAST, STE 201 P.O. BOX 699     POLSON              MT      59860
RONALD D. LOCKWOOD, JR., ET AL.          KARA KACZYNSKI, ESQ.                MCNALLY, YAROS, KACZYNSKI & LIME, LLC        275 E MAIN ST ATTORNEYS FOR PLAINTIFFS      SOMERVILLE          NJ      08876
RONALD D. LOCKWOOD, JR., ET AL.          MICHELLE BADOLATO, ESQ.             STRADLEY RONON STEVENS & YOUNG, LLP          457 HADDONFIELD ROAD, STE 100               CHERRY HILL         NJ      08002
RONALD DEAVER                            ADDRESS ON FILE
RONALD DESTEFANO & FOR                   ADDRESS ON FILE
RONALD DOWNING &                         ADDRESS ON FILE
RONALD EVELETH                           ADDRESS ON FILE
RONALD FONTENOT AND                      ADDRESS ON FILE
RONALD FOREE INS                         1110 NASA PARKWAY 111                                                                                                        HOUSTON             TX      77058
RONALD FRENCH                            ADDRESS ON FILE
RONALD HENDRIX &                         ADDRESS ON FILE
RONALD INGRAM & MARLENE                  ADDRESS ON FILE
RONALD J SEYLHOUWER                      ADDRESS ON FILE
RONALD KERVIN                            ROBIN F. REYNOLDS, P.C.             ROBIN F. REYNOLDS, ESQ                       139 SOUTH BROADNAX STREET                   DADEVILLE           AL      36853
RONALD LEE SHEPPARD                      ADDRESS ON FILE
RONALD M GAMBARDELLA                     ADDRESS ON FILE
RONALD N. SILVERMAN INS                  770 DELTONA BLVD                                                                                                             DELTONA             FL      32725
RONALD NORMAN                            ADDRESS ON FILE
RONALD R SHARN INS AGY                   13313 SW FREEWAY STE 291                                                                                                     SUGAR LAND          TX      77478
RONALD R WOLFE & ASSOCIATES              4919 MEMORIAL HIGHWAY  STE 200                                                                                               TAMPA               FL      33634
RONALD RIGGINS                           ADDRESS ON FILE
RONALD ROSSI ROOFING INC.                1480 ARTIMINO LANE                                                                                                           BOYNTON BEACH       FL      33436
RONALD TOWNSHIP                          RONALD TOWNSHIP ‐ TREASU            719 E. HUBBELL ROAD                                                                      IONIA               MI      48846
RONALD TUBB AGENCY                       13109 HWY 67 SUITE A                                                                                                         BILOXI              MS      39532
RONALD WAYNE KOWALSKY                    3200 RIM COVE DR. F194                                                                                                       CUMMING             GA      30041
RONALD WEST ROOFING LLC                  10651 BUCK RD.                                                                                                               ORLANDO             FL      32817
RONALD ZIGARELLI                         ADDRESS ON FILE
RONALDO BATEN                            ADDRESS ON FILE
RONCHETTI, MICHAEL                       ADDRESS ON FILE
RON‐CIN ENTERPRISES                      806 EARICK RD                                                                                                                MANSFIELD           OH      44903
RONCO CONSTR. DBA JR HERNANDEZ           CUSTOM HOMES                        FULLER ROOFING                               4421 ELKS DRIVE                             LAS CRUCES          NM      88007
RONDA J WINNECOUR TRUSTEE                600 GRANT ST STE 3250                                                                                                        PITTSBURGH          PA      15219
RONDELL RESTORATION                      12733 WESTERN AVE                                                                                                            GARDEN GROVE        CA      92841
RONDOUT VALLEY CS  (CMBD                 RONDOUT VALLEY CS‐ COLLE            122 KYSERIKE ROAD                                                                        ACCORD              NY      12404
RONDOUT VALLEY CSD                       POB 9                                                                                                                        ACCORD              NY      12404
RONETTE SZABO & ROBERT SZABO             308 BUTTONWOOD CIR APT 1                                                                                                     KEY LARGO           FL      33037
RONNEBAUM, SHELBY                        ADDRESS ON FILE
RONNIE COLLINS &                         RHONDA COLLINS                      2915 SPIRIT OF 76 DR                                                                     DICKINSON           TX      77539
RONNIE G MACKEY                          RONNIE MACKEY ROOFING               16680 CR 3460                                                                            ADA                 OK      74820
RONNIE HUEY                              PO BOX 952                                                                                                                   WYNNE               AR      72396
RONNIE M. REBIS GRIST MILL               ATTN: RONNIE REBIS                  265 MAIN STREET                                                                          SAUGERTIES          NY      12477
RONNIE MORGAN & R&J                      NAVARRO                             PO BOX 128                                                                               FREDERICK           OK      73542
RONNIE PERRY REALTY COMPANY INC          3144 CYPRESS MILL RD                                                                                                         BRUNSWICK           GA      31525
RONNIE R RUSHING                         ADDRESS ON FILE
RONNIE SMITH BUILDERS                    INC                                 5711 AIRPORT RD                                                                          COOSADA             AL      36020




                                                                                                        Page 758 of 998
                                        19-10412-jlg               Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     762 of 1004
Creditor Name                              Address1                                Address2                                         Address3              City               State   Zip     Country
RONNIE WARD & CO                           2712 W MOCKINGBIRD LN                                                                                          DALLAS             TX      75235
RONNIES CARPETS, INC.                      12348 HWY 48 NORTH                                                                                             LAKELAND           FL      33809
RONNING, BRITTANY                          ADDRESS ON FILE
RONNOCO COFFEE LLC                         PO BOX 959106                                                                                                  ST. LOUIS          MO      63195
RONNY EVANS                                ADDRESS ON FILE
RONNY THOMAS                               ADDRESS ON FILE
RONS DRYWALL                               RONALD BARNETT                          1300 W. MOSHERVILLE RD                                                 JONESVILLE         MI      49250
RONS HOME REPAIRS                          RONALD J. MCCLURE                       57 KINGSLAND AVE                                                       WALLINGFORD        CT      06492
RONS REMODELING                            10642 CENTRAL AVE                                                                                              INDIANAPOLIS       IN      46280
ROOF AMERICA                               APEX JK COMPANY LTD                     APEX JK COMPANY LTD                              2610 LAKE RIDGE       RED OAK            TX      75154
ROOF ASSET MANAGEMENT INC.                 72056 NORTHSHORE ST.                    SUITE B                                                                THOUSAND PALMS     CA      92276
ROOF CARE OF CENTRAL                       FLORIDA LLC                             2915 CONOVER AVE                                                       ORLANDO            FL      32812
ROOF CHECK INC.                            1610 SKYWAY DRIVE                                                                                              LONGMONT           CO      80504
ROOF CRAFTERS LLC                          PO BOX 1302                                                                                                    MCCOMB             MS      39649
ROOF CRAFTERS, LLC                         310 KENDALL STREET                                                                                             MCCOMB             MS      39648
ROOF DOCTORS &                             NEYSA & HECTOR PEREZ                    2550 SE PERUGIA ST                                                     PORT SAINT LUCIE   FL      34952
ROOF DOCTORS LLC                           2550 SE PERUGIA ST                                                                                             PORT ST LUCIE      FL      34952
ROOF DOCTORS OF CARROLLT                   1608 WHITLOCK LN STE F                                                                                         CARROLLTON         TX      75006
ROOF DOCTORS OF CARROLLTON, INC.           1608 WHITLOCK LANE, SUITE F                                                                                    CARROLLTON         TX      75006
ROOF EVOLUTION LLC & A                     DEMARS & M KNIPPEL                      5696 CEDAR ST                                                          LITTLETON          CA      80120
ROOF FIX NOW                               CITYWIDE EXTERIORS, LLC                 1800 NE LOOP 410, SUITE 307                                            SAN ANTONIO        TX      78217
ROOF HUB                                   240 E 8TH ST STE 1                                                                                             BOSTON             MA      02127
ROOF IOWA LLC                              PO BOX 1345                                                                                                    ANKENY             IA      50021
ROOF LINK                                  TRINITY DIRT WORKS INC.                 1822 QUARTER LANE                                                      BERTHOUD           CO      80513
ROOF MASTERS LLC                           830 W NORTHWEST HWY 13                                                                                         PALATINE           IL      60067
ROOF NOW                                   GREEN ENTERPRISES LLC                   15815 WINTERFIELD WAY                                                  MILTON             GA      30004
ROOF ONE TEXAS                             ROOF ONE OF COLORADO, LLC               120 W KINGSMILL AVENUE                           SUITE 105             PAMPA              TX      79065
ROOF PRO LOCAL LLC                         DARREN J CLARK                          11701 NW 114TH ST.                                                     YUKON              OK      73099
ROOF PROS LLC                              ROOF PRS LLC                            BOX 129                                                                LOOMIS             NE      68958
ROOF PROS STORM DIVISION, INC              239 DRAKESIDE RD.                                                                                              HAMPTON            NH      03842
ROOF REVOLUTION INC                        3606ENTERPRISE AVESTE369                                                                                       NAPLES             FL      34104
ROOF REVOLUTION INC                        4000 HOLLYWOOD BLVD SUITE 555‐S                                                                                HOLLYWOOD          FL      33021
ROOF RIGHT CONSTRUCTION LLC                BRIAN CHAVEZ                            18363 WHISPERING OAKS DR                                               CENTRALIA          MO      65240
ROOF SMITH, INC.                           STEPHANIE COOPER                        STEPHANIE COOPER                                 560 BURRIDGETRAIL     JOHNS CREEK        GA      30022
ROOF SYSTEMS OF VA INC                     501 JEFFERSON DAVIS HWY                                                                                        RICHMOND           VA      23224
ROOF TANDEM CONSTRUCTION INC.              PETE SANDSTON                           11585 ALAMO RANCH PARKWAY 6102                                         SAN ANTONIO        TX      78253
ROOF TECH LLC                              2977 MCFARLANE RD PH1                                                                                          MIAMI              FL      33133
ROOF TIME CONTRACTORS                      JBJ 4 STAR CONSULTING SERVICES, LP      919 OVILLA RD                                                          WAXAHACHIE         TX      75167
ROOF TOP SERVICES OF                       CENTRAL FLORIDA, INC.                   1150 BELLE AVE., SUITE #1060                                           WINTER SPRINGS     FL      32708
ROOF TOP SOLUTIONS ROOFING LLC             2904 E PIPER SONOMA CT.                                                                                        ROUND ROCK         TX      78665
ROOF WORX LLC                              12301 N GRANT ST 130                                                                                           THORNTON           CO      80241
ROOF WORX, LLC                             VICTOR STEWART                          12301 N GRANT ST., STE 130                                             THORNTON           CO      80241
ROOF‐BUILDERS, CORP                        12973 SW 112 ST 384                                                                                            MIAMI              FL      33186
ROOFCO INCORPORATED OF SUMTER SC           JUNE MILES                              1345 N. PIKE EAST, P.O BOX 1583                                        SUMTER             SC      29151
ROOFCORP OF METRO DENVER                   1685S COLORADO BLVDS240                                                                                        DENVER             CO      80222
ROOFCORP OF METRO DENVER INC               1685 S COLORADO BLVD 240                                                                                       DENVER             CO      80222
ROOFCRAFTERS, INC                          PO BOX 1689                                                                                                    LEANDER            TX      78641
ROOFER                                     2593 W 4005                                                                                                    KOKOMO             IN      46902
ROOFERS EDGE & SIDING INC                  2 SUMMER ST. SUITE 306                                                                                         NATICK             MA      01760
ROOFERS OF MINNESOTA                       COMPANY LLC                             17772 71ST AVE N                                                       MAPLE GROVE        MN      55311
ROOFING & RECONSTR.                        CONTRACTORS OF AMERICA LLC              616A SHELBY RD                                                         EVERMAN            TX      76140
ROOFING & RESTORATION                      PO BOX 638                                                                                                     WAXAHACHIE         TX      75168
ROOFING & RESTORATION                      SERVICES OF AMERICA, LLC                310 W JEFFERSON STREET                                                 WAXAHACHIE         TX      75165
ROOFING AND CONSTRUCTION COMPANY, LLC      SANTOS CASTREJON LOPEZ                  606 BRYANT STREET                                                      BESSEMER           AL      35020
ROOFING AND MORE INC                       609 CARLISLE DRIVE                                                                                             HERNDON            VA      20170
ROOFING BROTHERS & CONSTRUCTION            1207 NANTERRE CT                                                                                               ROSENBERG          TX      77471
ROOFING BY FRANK MERCHANT                  1720 10TH AVENUE SOUTH SUITE 4 200                                                                             GREAT FALLS        MT      59405
ROOFING BY MCCANNS &                       JIMMIE & BEVERLY ROYE                   12007 NE 23RD ST                                                       CHOCTAW            OK      73020
ROOFING DOCTOR                             12 CROWN AVENUE                                                                                                BARRINGTON         RI      02806
ROOFING EXPERTS LLC                        820 RITCHIE HWY                                                                                                SEVERNA PARK       MD      21146
ROOFING GIANT                              2770 MAIN ST STE 168                                                                                           FRISCO             TX      75034
ROOFING INVESTMENTS                        CARLOS RODRIQUEZ                        341 CLAREVILLE                                                         SAN ELIZARIO       TX      79849
ROOFING LOGISTICS                          471 ROLAND WAY                                                                                                 OAKLAND            CA      94621
ROOFING OUTFITTERS LLC                     30406 BRYANT DR                                                                                                EVERGREEN          CO      80439
ROOFING PROFESSIONALS, LLC                 ROOFING & RECONSTRUCTION                CONTRACTORS OF AMERICA                           616A SHELBY RD        EVERMAN            TX      76140
ROOFING SERVICE LLC                        7642 W KNOLL ST                                                                                                HOUSTON            TX      77028
ROOFING SOLUTION USA CORP.                 YOANDY HERNANDEZ                        9855 STERLING DR.                                                      CUTLLER BAY        FL      33157
ROOFING SPECIALISTS OF HOUSTON, LLC        614 CYPRESSWOOD DR                                                                                             SPRING             TX      77388
ROOFING SYSTEMS OF FLORIDA, INC.           583 105TH AVE N, SUITE 9                                                                                       ROYAL PALM BEACH   FL      33411
ROOFING THE ROCKIES                        2452 TRENTON WAY UNIT A                                                                                        DENVER             CO      80231




                                                                                                                  Page 759 of 998
                                           19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                             Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    763 of 1004
Creditor Name                                 Address1                            Address2                                      Address3                   City             State   Zip     Country
ROOFING TITAN & RESTORATION LLC               820 RAYWOOD CIRCLE                                                                                           PLANO            TX      75075
ROOFING WORLD HOME &                          SHANE UFFORD                        3470 S 1500 E                                                            VERNAL           UT      84078
ROOF‐M‐ALL LLC                                416 MCCULLOUGH DRIVE SUITE 135                                                                               CHARLOTTE        NC      28262
ROOFMARK ROOFING AND CONSTRUCTION             ROOFMARK LLC                        2108 HURD DR SUITE 200                                                   IRVING           TX      75038
ROOFOLOGY, LLC                                WERNER I. VASQUEZ                   223 UNDERWOOD DR.                                                        FORT COLLINS     CO      80525
ROOFS RESTORED USA LLC                        EDWARDO URIBE                       PO BOX 2457                                                              HAMMOND          LA      70404
ROOFS TO GO INC.                              NC.                                 3300 NE 13TH TERRACE                                                     POMPANO BEACH    FL      33064
ROOF‐TECH INC.                                611 NORTHWEST ROAD                                                                                           SHENANDOAH       IA      51601
ROOFTEK LLC                                   8490 S STATE ST                                                                                              MIDVALE          UT      84047
ROOFTOP SOLUTIONS LLC                         19152 NW 88 PL                                                                                               MIAMI LAKES      FL      33018
ROOFTOPS                                      3025 EST FRIEDENSTAHL                                                                                        CHRISTIANSTED    VI      820
ROOFWORKS                                     SMITH & SMITH LLC                   9336 ANNAPOLIS ROAD                                                      LANHAM           MD      20706
ROOK STOOL CONST & BETTY                      BIVENS                              1410 JEFFERIES RD                                                        HURON            OH      44839
ROOKS COUNTY                                  ROOKS COUNTY ‐ TREASURER            115 N WALNUT                                                             STOCKTON         KS      67669
ROOKS, DAMON                                  ADDRESS ON FILE
ROONEY & ROONEY PA                            1517 20TH STREET                                                                                             VERO BEACH       FL      32960
ROOSEVELT BORO                                ROOSEVELT BORO ‐ TAX COL            33 N  ROCHDALE AVE                                                       ROOSEVELT        NJ      08555
ROOSEVELT COUNTY                              ROOSEVELT COUNTY ‐ TREAS            400 2ND AVENUE SOUTHSUI                                                  WOLF POINT       MT      59201
ROOSEVELT COUNTY                              ROOSEVELT COUNTY‐TREASUR            109 WEST 1ST ST, STE 101                                                 PORTALES         NM      88130
ROOSEVELT PARK CITY                           ROOSEVELT PARK  ‐ TREASU            900 OAKRIDGE RD                                                          ROOSEVELT PARK   MI      49441
ROOSEVELT TOWN                                ROOSEVELT TWN TREASURER             1051 HILLTOP ROAD                                                        SHELL LAKE       WI      54871
ROOSEVELT WATER CONSERVATION WATER DIST.      2344 S HIGLEY RD.                                                                                            GILBERT          AZ      85295
ROOSEVELT WILSON                              5259 GREY ST                                                                                                 BATON ROUGE      LA      70805
ROOSIEN & ASSOCIATES PLLC                     5055 PLAINFIELD NE SUITE A                                                                                   GRAND RAPIDS     MI      49525
ROOST REAL ESTATE CO                          NEW OHIO REAL ESTATE, REO DIV.      1636 N YELLOW SPRINGS ST.                                                SPRINGFIELD      OH      45504
ROOST, JANETTE                                ADDRESS ON FILE
ROOSTIFY, INC.                                ATTN: GENERAL COUNSEL               303 SECOND STREET                             SOUTH TOWER, SUITE 325     SAN FRANCISCO    CA      94107
ROOT TOWN                                     ROOT TOWN ‐ TAX COLLECTO            1048 CARLISLE RD                                                         SPRAKERS         NY      12166
ROPER RESTORATION LLC                         45 PUTTER LANE                                                                                               TORRINGTON       CT      06790
ROPER TOWN                                    ROPER TOWN ‐ TAX COLLECT            P O BOX 217                                                              ROPER            NC      27970
ROPER, CELESTE                                ADDRESS ON FILE
ROQUE BLUFFS TOWN                             ROQUE BLUFFS TN ‐ COLLEC            3 ROQUE BLUFFS ROAD                                                      ROQUE BLUFFS     ME      04654
ROSA B AYALA                                  ADDRESS ON FILE
ROSA L. MOORE                                 ADDRESS ON FILE
ROSA MARRERO                                  ADDRESS ON FILE
ROSA P JOHNSON                                ADDRESS ON FILE
ROSA, JUAN                                    ADDRESS ON FILE
ROSAAEN, TAMARA                               ADDRESS ON FILE
ROSADO ENVIRONMENTAL &                        C FOLLETT & M VANWORMER             35 BRIARWOOD LN APT 10                                                   MARLBOROUGH      MA      01752
ROSALES, J                                    ADDRESS ON FILE
ROSALES, JUAN                                 ADDRESS ON FILE
ROSALES, MICHELLE                             ADDRESS ON FILE
ROSALES, NICOLE                               ADDRESS ON FILE
ROSALES, YOLANDA                              ADDRESS ON FILE
ROSALI CONSTRUCTION                           PO BOX 3076                                                                                                  WENATCHEE        WA      98807
ROSAMOND ELITE ROOFING & CONSTR., LLC         2888 RAGUSA LANE                                                                                             LEAGUE CITY      TX      77573
ROSANSKY, JEFFREY                             ADDRESS ON FILE
ROSARIA PEPLOW TAX COLLECTOR                  12 CHURCH STREET                                                                                             HIGHLAND         NY      12528
ROSAURA AVILA &                               MANUEL & OFELIA AVILA               11004 AVE J                                                              CHICAGO          IL      60617
ROSCO CEN SCH (TN OF COL                      ROSCO CEN SCH ‐ TAX COLL            PO BOX 1260                                                              BUFFALO          NY      14240
ROSCO CEN SCH (TN OF HAN                      ROSCO CEN SCH ‐ TAX COLL            PO BOX 1260                                                              BUFFALO          NY      14240
ROSCOE BORO                                   ROSCOE BORO ‐ TAX COLLEC            BOX 548 UNDERWOOD & CORW                                                 ROSCOE           PA      15477
ROSCOE CS (COMBINED TOWN                      ROSCOE CS‐TAX COLLECTOR             P.O. BOX 1260                                                            BUFFALO          NY      14240
ROSCOMMON COUNTY                              500 LAKE ST 1                                                                                                ROSCOMMON        MI      48653
ROSCOMMON TOWNSHIP                            ROSCOMMON TOWNSHIP ‐ TRE            P O BOX 610                                                              HOUGHTON LAKE    MI      48629
ROSCOMMON VILLAGE                             ROSCOMMON VILLAGE ‐ TREA            PO BOX 236                                                               ROSCOMMON        MI      48653
ROSE & WOMBLE REALTY CO LLC                   4190 S. PLAZA TRAIL SUITE 200                                                                                VIRGINIA BEACH   VA      23452
ROSE ANDERSON AGENCY                          6812 BANDERA RD 201                                                                                          SAN ANTONIO      TX      78238
ROSE BLUNT                                    4763 CAMELOT DR                                                                                              NEW ORLEANS      LA      70127
ROSE CITY ROOFING & CONSTRUCTION              LLLW ENTERPRISES LLC                2506 UNIVERSITY BLVD                                                     TYLER            TX      75701
ROSE CONCRETE COATING                         LLC                                 14373 S PEACOCK MIDGE DR                                                 BLUFFDALE        UT      84065
ROSE HILL BUILDERS, LLC                       JOHNA MARIE SWANN                   1723 W. BRITTON RD                                                       OKLAHOMA CITY    OK      73120
ROSE HILL PID                                 ROSE HILL PID ‐ TAX COLL            PO BOX 1360                                                              MANCHACA         TX      78652
ROSE HILL TOWN                                ROSE HILL TOWN ‐ TREASUR            103 SE RAILROAD ST                                                       ROSE HILL        NC      28458
ROSE JONESON VARGAS, P. C.                    P.O. BOX 3501                                                                                                PAGO PAGO                96799   AMERICAN SAMOA
ROSE L BRAND & ASSOC                          PC                                  7430 WASHINGTON ST NE                                                    ALBUQUERQUE      NM      87109
ROSE L BRAND & ASSOCIATE                      PC                                  7430 WASHINGTON RD NE                                                    ALBUQUERQUE      NM      87109
ROSE L BRAND & ASSOCIATES                     KATHERINE OWENS                     7430 WASHINGTON ST. NE                                                   ALBUQUERQUE      NM      87109
ROSE L. BRAND & ASSOCIATES. P.C.              7430 WASHINGTON STREET NE                                                                                    ALBUQUEQUE       NM      87109
ROSE LAKE TOWNSHIP                            ROSE LAKE TOWNSHIP ‐ TRE            16519 140TH AVE.                                                         LE ROY           MI      49655




                                                                                                              Page 760 of 998
                                        19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               764 of 1004
Creditor Name                              Address1                          Address2                                     Address3                              City              State   Zip          Country
ROSE MASSA &                               JOHN MASSA                        11265 EOGEWATER CIR                                                                WELLINGTON        FL      33414
ROSE S CILELLA                             637 N JOYCE ST                                                                                                       LOMBARD           IL      60148
ROSE SVCS&CONST CO LLC                     121 W 63RD ST STE 200                                                                                                KANSAS CITY       MO      64113
ROSE TOWN                                  ROSE TOWN ‐ TAX COLLECTO          PO BOX 310                                                                         NORTH ROSE        NY      14516
ROSE TOWN                                  ROSE TW TREASURER                 N6574 17TH DR                                                                      WILD ROSE         WI      54984
ROSE TOWNSHIP                              ROSE TOWNSHIP ‐ TREASURE          9080 MASON ST                                                                      HOLLY             MI      48442
ROSE TOWNSHIP                              ROSE TOWNSHIP ‐ TREASURE          926 W HEATH RD                                                                     ROSE CITY         MI      48654
ROSE TREE MEDIA S.D.(CON                   ROSETREE MEDIA SD ‐ COLL          308 N OLIVE ST                                                                     MEDIA             PA      19063
ROSE VALLEY BORO                           ROSE VALLEY BORO ‐ COLLE          P.O. BOX 198                                                                       ROSE VALLEY       PA      19065
ROSE WILEY                                 ADDRESS ON FILE
ROSE, BRYANNA                              ADDRESS ON FILE
ROSE, DEREK                                ADDRESS ON FILE
ROSE, EVAN                                 ADDRESS ON FILE
ROSE, KIRK                                 ADDRESS ON FILE
ROSE, TEKEYAH                              ADDRESS ON FILE
ROSEAU COUNTY                              ROSEAU COUNTY ‐ TREASURE          606 5TH AVE SW ROOM 140                                                            ROSEAU            MN      56751
ROSEAU COUNTY MUTUAL                       P O BOX 37                                                                                                           BADGER            MN      56714
ROSEAU COUNTY TREASURER                    606 5TH AVE SW                    RM 140                                                                             ROSEAU            MN      56751
ROSEBOOM TOWN                              ROSEBOOM TOWN ‐ TAX COLL          387 HONEY HILL RD.RD                                                               CHERRY VLLY       NY      13320
ROSEBORO TOWN                              ROSEBORO TOWN ‐ TAX COLL          P O BOX 848, CITY HALL                                                             ROSEBORO          NC      28382
ROSEBOROUGH, BRENDARIO                     ADDRESS ON FILE
ROSEBOROUGH, MICHELLE                      ADDRESS ON FILE
ROSEBUD COUNTY                             ROSEBUD COUNTY ‐ TREASUR          PO BOX 167                                                                         FORSYTH           MT      59327
ROSEBURG SANITARY AUTHORITY                1297 N.E. GRANDVIEW                                                                                                  ROSEBURG          OR      97470
ROSEBURG URBAN SANITARY AUTHORITY          PO BOX 1185                       1297 NE GRANDVIEW                                                                  ROSEBURG          OR      97470
ROSELAND BORO                              ROSELAND BORO ‐ TAX COLL          140 EAGLE ROCK AVE                                                                 ROSELAND          NJ      07068
ROSELAND TOWN                              ROSELAND TOWN ‐ TAX COLL          P.O.BOX 302                                                                        ROSELAND          LA      70456
ROSELIA C & OSCAR O GRANADOS               20 SCHENK DR                                                                                                         SHIRLEY           NY      11967
ROSELINE IRONS FORTH                       PO BOX 3392                                                                                                          GAITHERSBURG      MD      20885
ROSELLE BORO                               ROSELLE BORO ‐ TAX COLLE          210 CHESTNUT STREET                                                                ROSELLE           NJ      07203
ROSELLE PARK BORO                          ROSELLE PARK BORO‐ COLLE          PO BOX 298                                                                         ROSELLE PARK      NJ      07204
ROSEMARI D. MCCONNELL                      413 CRAFTON AVE                                                                                                      PITMAN            NJ      08071
ROSEMARIE ELLIOTT                          1029 CALVARY CHURCH RD                                                                                               BISHOPVILLE       SC      29010
ROSEMEYER AGENCY                           P O BOX 125                                                                                                          FORT BRANCH       IN      47648
ROSEN, MICHAEL                             ADDRESS ON FILE
ROSENAU, FAHRENHOLZ & HORRELL, LLP         KIMBERLY FAHRENHOLZ               1801‐18TH STREET, NW, STE. 9                                                       WASHINGTON        DC      20009
ROSENBAUM MOLLENGARDEN PLLC                250 AUSTRALIAN AVE S              5TH FL                                                                             WEST PALM BEACH   FL      33401
ROSENBAUM MOLLENGARDEN, PLLC               MDONNA STEEL                      250 AUSTRALIAN AVENUE S SUITE 500                                                  WEST PALM BEACH   FL      33401
ROSENBERG & ASSOCIATES                     4340 EAST WEST HWY 600                                                                                               BETHESDA          MD      20814
ROSENBERG & ASSOCIATES LLC                 4340 EAST WEST HWY STE 600                                                                                           BETHESDA          MD      20814
ROSENBERG & ASSOCIATES LLC                 7910 WOODMONT AVENUE              SUITE 750                                                                          BETHESDA          MD      20814
ROSENBERG & ASSOCIATES, LLC                ROSENBERG & ASSOCIATES, LLC       DIANE ROSENBERG                              4340 EAST WEST HIGHWAY, SUITE 600     BETHESDA          MD      20184
ROSENBERG & ROSENBERG PC                   920 FARMINGTON AVE  STE 204                                                                                          WEST HARTFORD     CT      06107
ROSENBERG, JARED                           ADDRESS ON FILE
ROSENBERG, MARC                            ADDRESS ON FILE
ROSENBERG, RICHARD                         ADDRESS ON FILE
ROSENBERG, ROBERT                          ADDRESS ON FILE
ROSENDALE TOWN                             ROSENDALE TOWN‐TAX COLLE          1915 LUCAS AVE                                                                     COTTEKILL         NY      12419
ROSENDALE TOWN                             ROSENDALE TWN TREASURER           W11324 ROSE ELD ROAD                                                               RIPON             WI      54971
ROSENDALE VILLAGE                          ROSENDALE VLG TREASURER           PO BOX 424 /211 N GRANT                                                            ROSENDALE         WI      54974
ROSENDALE WATER AND SEWER                  1915 LUCAS AVENUE                                                                                                    COTTEKILL         NY      12419
ROSENSTEIN, DEBRA                          ADDRESS ON FILE
ROSENTHAL BROS INC                         PO BOX 700                                                                                                           DEERFIELD         IL      60015
ROSENTHAL, BRANDON                         ADDRESS ON FILE
ROSENZWEIG INSURANCE AGY                   160 HERRICKS RD                                                                                                      MINEOLA           NY      11501
ROSEPINE CITY                              ROSEPINE CITY ‐ TAX COLL          P O BOX 528                                                                        ROSEPINE          LA      70659
ROSETO BORO                                ROSETO BORO ‐ TAX COLLEC          164 GARIBALDI AVE                                                                  ROSETO            PA      18013
ROSEVIEW HEIGHTS MUTUAL WATER COMPANY      PO BOX 610517                                                                                                        SAN JOSE          CA      95161‐0517
ROSEVILLE CITY                             ROSEVILLE CITY ‐ TREASUR          29777 GRATIOT                                                                      ROSEVILLE         MI      48066
ROSEWOOD ESTATES HOMEOWNERS                PO BOX 274                                                                                                           JEFFERSON CITY    MT      59638
ROSEWOOD INSURANCE SRVCS                   584 N LAKE AVE                                                                                                       PASADENA          CA      91101
ROSFELD, JESSICA                           ADDRESS ON FILE
ROSHOLT VILLAGE                            PORTAGE COUNTY TREASURER          1516 CHURCH STREET                                                                 STEVENS POINT     WI      54481
ROSICKI ROSICKI & ASSOCIATES PC            51 EAST BETHPAGE RD                                                                                                  PLAINVIEW         NY      11803
ROSKAM SEKHAR, KATY                        ADDRESS ON FILE
ROSKOVENSKY CONSTRUCTION                   INC                               2713 LAKEVILLE DR                                                                  TAMPA             FL      33618
ROSLYN HARBOR VILLAGE                      ROSLYN HARBOR VIL‐RECEIV          500 MOTTS COVE ROAD SOUT                                                           ROSLYN HARBOR     NY      11576
ROSLYN VILLAGE                             ROSLYN VILLAGE‐TAX COLLE          1200 OLD NORTHERN BLVD.                                                            ROSLYN            NY      11576
ROSS & ROSS LAW OFFICES, P.C.              121 STATE STREET, SUITE 201                                                                                          SPRINGFIELD       MA      01103
ROSS & VOYTAS LLC TRUST ACCOUNT            12444 POWERCOURT DR STE 370                                                                                          ST. LOUIS         MO      63131




                                                                                                        Page 761 of 998
                                      19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  765 of 1004
Creditor Name                            Address1                               Address2                                      Address3                          City               State   Zip          Country
ROSS BROTHERS LLC                        SUITE A455                             1855 GRIFFIN RD                                                                 DANIA BEACH        FL      33004
ROSS COUNTY                              ROSS COUNTY ‐ TREASURER                2 NORTH PAINT ST, STE F                                                         CHILLICOTHE        OH      45601
ROSS LANIER & DEIFIK, P.A.               599 NINTH STREET NORTH, SUITE.300                                                                                      NAPLES             FL      34102
ROSS MAXWELL INS AGENCY                  920 CEDAR LAKE RD STE R                                                                                                BILOXI             MS      39532
ROSS TOWNSHIP                            ROSS TOWNSHIP ‐ TREASURE               12086 M‐89                                                                      RICHLAND           MI      49083
ROSS TOWNSHIP                            ROSS TWP ‐ TAX COLLECTOR               102 RAHWAY ROAD                                                                 MCMURRAY           PA      15317
ROSS TOWNSHIP                            ROSS TWP ‐ TAX COLLECTOR               P.O. BOX 147                                                                    SWEET VALLEY       PA      18656
ROSS TOWNSHIP                            ROSS TWP ‐ TAX COLLECTOR               P.O. BOX 309                                                                    SAYLORSBURG        PA      18353
ROSS, CAMRY                              ADDRESS ON FILE
ROSS, CHRISTY                            ADDRESS ON FILE
ROSS, HAILEIGH                           ADDRESS ON FILE
ROSS, JASON                              ADDRESS ON FILE
ROSS, LORENE                             ADDRESS ON FILE
ROSS, MARKESHIA                          ADDRESS ON FILE
ROSS, MICHAEL                            ADDRESS ON FILE
ROSS, ROBERT                             ADDRESS ON FILE
ROSS, ROBERT J.                          ELIZABETH LEWIS, INVESTIGATOR          EEOC, PHILADELPHIA DISTRICT OFFICE            801 MARKET STREET  SUITE 1300     PHILADELPHIA       PA      19107
ROSS, STANLEY                            ADDRESS ON FILE
ROSS, TANEISHIA                          ADDRESS ON FILE
ROSSANA CRUZ                             3821 HAMMEL ST                                                                                                         LOS ANGELES        CA      90063
ROSSE, AARON                             ADDRESS ON FILE
ROSSELLE REALTY SERVICES INC             17810 MEETING HOUSE RD 325                                                                                             SANDY SPRING       MD      20860
ROSSELLE REALTY SERVICES INC.            17810 MEETING HOUSE ROAD               SUITE 325                                                                       SANDY SPRING       MD      20860
ROSSELLE REALTY SERVICES, INC 2          MICHAEL BURDETT                        17810 MEETING HOUSE RD  325                                                     SANDY SPRING       MD      20860
ROSSER CATASTROPHE                       SERVICES LLC                           897 ALCOVY TRESTLE RD                                                           SOCIAL CIRCLE      GA      30025
ROSSI INSURANCE                          PO BOX 439                                                                                                             WALLACE            ID      83873
ROSSIE TOWN                              LYNN DECONDO‐ TAX COLLEC               908 COUNTY ROUTE 3                                                              REDWOOD            NY      13679
ROSSIN & BURR, PLLC                      1550 SOUTHERN BLVD., SUITE 100                                                                                         WEST PALM BEACH    FL      33406
ROSSITTO, ESTELA                         ADDRESS ON FILE
ROSSMAN, JEANNE                          ADDRESS ON FILE
ROSSMAN, LINDSAY                         ADDRESS ON FILE
ROSSMOOR COMMUNITY ASSOCIATION, INC      2 ROSSMOOR DRIVE                                                                                                       MONROE TWP         NJ      08831
ROSSMOYNE INC AND                        ERIN FOY‐VIAN                          3500 OCEAN VIEW BLVD                                                            GLENDALE           CA      91208
ROSSVILLE CITY                           ROSSVILLE CITY‐TAX COLLE               360 MORRISON RD‐ CITY H                                                         ROSSVILLE          TN      38066
ROSSVILLE CITY                           ROSSVILLE CITY‐TAX COLLE               PO BOX 159                                                                      ROSSVILLE          GA      30741
ROSTAD, CHELSIE                          ADDRESS ON FILE
ROSTOSKY, LEE                            ADDRESS ON FILE
ROSTRAVER TWP                            ROSTRAVER TWP ‐ TAX COLL               203 MUNICIPAL DRIVE                                                             BELLE VERNON       PA      15012
ROSWELL CITY                             ROSWELL CITY‐TAX COLLECT               38 HILL ST ‐ STE 210                                                            ROSWELL            GA      30075
ROSY ESPRECION THOMAS, ET AL.            ROSY ESPRECION THOMAS (PRO SE)         91‐735 KILAHA STREET                                                            EWA BEACH          HI      96706
ROSY MERAZ &                             ELENA NEVAREZ                          6200 S FRANCISCO AVE                                                            CHICAGO            IL      60629
ROTH & ASSOCIATES                        806 MYRTLE AVENUE                                                                                                      EL PASO            TX      79901
ROTH CONST COLUMBUS LLC                  3520 PKWY LN                                                                                                           HILLIARD           OH      43026
ROTH CONSTRUCTION                        2170 BUTLER AVE                                                                                                        SOUTH LAKE TAHOE   CA      96150
ROTH CONSTRUCTION &                      STEVEN RIDINGER                        838 RARIG AVE                                                                   COLUMBUS           OH      43219
ROTH CONSTRUCTION COLUMBUS CO.           RYAN BERRY                             3520 PARKWAY LANE                                                               HILLIARD           OH      43026
ROTH, JACQUELINE                         ADDRESS ON FILE
ROTH, JEAN                               ADDRESS ON FILE
ROTHERT INS CO AGENCY                    541 NE 20TH AVE STE 102                                                                                                PORTLAND           OR      97232
ROTHERT INS CO AGENCY                    P O  BOX 13699                                                                                                         PORTLAND           OR      97213
ROTHERT INS CO AGENCY                    PO BOX 13099                                                                                                           PORTLAND           OR      97213
ROTHSCHILD VILLAGE                       ROTHSCHILD VLG TREASURER               211 GRAND AVE                                                                   ROTHSCHILD         WI      54474
ROTIMI, JUDE                             ADDRESS ON FILE
ROTO ROOTER RESTORATION                  CAPRICE                                12898 WESTMORE STREET                                                           LIVONIA            MI      48150
ROTO ROOTER SERV COMPANY                 5672 COLLECTION CENTER                                                                                                 CHICAGO            IL      60693
ROTONDA WEST ASSOCIATION, INC.           3754 CAPE HAZE DRIVE                                                                                                   ROTONDA WEST       FL      33947
ROTO‐ROOTER SERVICE COMPANY              525 WAVERLY AVENUE                                                                                                     MAMARONECK         NY      10543
ROTO‐ROOTER SERVICES COMPANY             255 EAST FIFTH STREET, SUITE 2500                                                                                      CINCINNATI         OH      45202‐4725
ROTTERDAM TOWN                           ROTTERDAM TN‐TAX RECEIVE               1100 SUNRISE BLVD ‐ 2ND                                                         ROTTERDAM          NY      12306
ROUND HILL TOWN                          ROUND HILL TOWN ‐ TREASU               P O BOX 36                                                                      ROUND HILL VA      VA      20142
ROUND LAKE TOWN                          HARTLAND TWN TREASURER                 W2649 BEECH RD                                                                  BONDUEL            WI      54107
ROUND LAKE TOWN                          ROUND LAKE TWN TREASURER               10625N COUNTY ROAD A                                                            HAYWARD            WI      54843
ROUND LAKE VILLAGE                       ROUND LAKE VILLAGE‐CLERK               PO BOX 85                                                                       ROUND LAKE         NY      12151
ROUNDTREE HOMEOWNERS ASSOCIATION         331 PIERCY ROAD                                                                                                        SAN JOSE           CA      95138
ROUNDTREE INC                            138 ROCK KNOLL DR.                                                                                                     EVERGREEN          CO      80439
ROUNSLEY, KELI                           ADDRESS ON FILE
ROUNTREE, KATY                           ADDRESS ON FILE
ROUP & ASSOCIATES                        23101 LAKE CENTER DRIVE                SUITE 310                                                                       LAKE FOREST        CA      92630
ROUSE CUSTOM CONST &                     DERICK & DIANNA PAYNE                  10173 SPRING VALLEY AVE                                                         BATON ROUGE        LA      70810
ROUSES POINT VILLAGE                     ROUSES POINT VILLAGE‐ CL               P O BOX 185                                                                     ROUSES POINT       NY      12979




                                                                                                            Page 762 of 998
                                       19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 766 of 1004
Creditor Name                             Address1                             Address2                                      Address3                        City                State   Zip        Country
ROUSEVILLE BORO                           ROUSEVILLE BORO ‐ COLLEC             407 4TH AVE EXTENSION                                                         ROUSEVILLE          PA      16344
ROUSH & ASSOCIATES                        PO BOX 3906                                                                                                        VALDOSTA            GA      31604
ROUSH ROOFING INC                         361 HAZEL DR                                                                                                       COCOA               FL      32927
ROUTE 1 APPRAISALS                        442 WYETH RD                                                                                                       HAYWARD             CA      94544‐2952
ROUTE 41 REALTY                           PO BOX 641                                                                                                         SCHERERVILLE        IN      46375
ROUTE 66 INS INC                          3701 SAN MATEO BLVD NE               SUITE 101                                                                     ALBUQUERQUE         NM      87110
ROUTE, NIKITA                             ADDRESS ON FILE
ROUTH CRABTREE OLSEN                      LANCE E OLSEN                        3535 FACTORIA BLVD SE                         SUITE 200                       BELLEVUE            WA      98006‐1263
ROUTH CRABTREE OLSEN PS                   AKA RCO LEGAL                        13555 SE 36TH ST STE 300                                                      BELLVUE             WA      98006
ROUTH CRABTREE OLSEN PS                   ESTER SUAN TJOE, MISTY COULSON,      PAMELA CRENTSIL, ANGELA JUMP                  13555 SE 36TH ST, SUITE 300     BELLEVUE            WA      98006
ROUTH, CRABTREE & OLSEN, PS               ATTN: KARINA AMARO                   2112 BUSINESS CENTER DRIVE                                                    IRVINE              CA      92612
ROUTT COUNTY                              ROUTT COUNTY‐TREASURER               PO BOX 770907                                                                 STEAMBOAT SPRINGS   CO      80477
ROUTT COUNTY TREASURER                    522 LINCOLN AVE                                                                                                    STEAMBOAT SPRING    CO      80487
ROVA VILLAGE OF FAIRBORN HOA, INC.        901 CONGRESS PARK DR.                                                                                              DAYTON              OH      45459
ROW, ASHLEY                               ADDRESS ON FILE
ROWAN COUNTY                              ROWAN COUNTY ‐ SHERIFF               600 W MAIN ST                                                                 MOREHEAD            KY      40351
ROWAN COUNTY                              ROWAN COUNTY ‐ TAX COLLE             402 N MAIN STREET                                                             SALISBURY           NC      28144
ROWAN COUNTY CLERK                        627 E MAIN ST, RM 201                                                                                              MOREHEAD            KY      40351
ROWAN COUNTY TAX COLLECTOR                402 N MAIN ST                                                                                                      SALISBURY           NC      28144‐4392
ROWAN MUTUAL FIRE                         426 SOUTH MAIN                                                                                                     SALISBURY           NC      28144
ROWAN MUTUAL FIRE                         INSURANCE COMPANY                    426 SOUTH MAIN                                                                SALISBURY           NC      28144
ROWAN, KATHY                              ADDRESS ON FILE
ROWE TOWN                                 ROWE TOWN‐TAX COLLECTOR              P.O. BOX 462 / 321 ZOAR                                                       ROWE                MA      01367
ROWE, CANDACE                             ADDRESS ON FILE
ROWE, LEAH                                ADDRESS ON FILE
ROWE, PATRICK                             ADDRESS ON FILE
ROWE, ROSEMARY                            ADDRESS ON FILE
ROWE, TERENCE                             ADDRESS ON FILE
ROWELL INCORPORATED                       2587 MILLENIUM DR STE H                                                                                            ELGIN               IL      60124
ROWELL, WHITNEY                           ADDRESS ON FILE
ROWELLO, ROBERT                           ADDRESS ON FILE
ROWLAND, CHRISTOPHER                      ADDRESS ON FILE
ROWLAND, KERYN                            ADDRESS ON FILE
ROWLAND, RAYLIN                           ADDRESS ON FILE
ROWLEY INSURANCE AGENCY                   262 S INDIANA AVE                                                                                                  ENGLEWOOD           FL      34223
ROWLEY TOWN                               ROWLEY TOWN  ‐ TAX COLLE             PO BOX 4110‐ DEPT 1750                                                        WOBURN              MA      01888
ROWLISION AGENCY                          215 LIBERTY SQUARE                                                                                                 NORWALK             CT      06852
ROXAND TOWNSHIP                           ROXAND TOWNSHIP ‐ TREASU             12586 GATES RD                                                                MULLIKEN            MI      48861
ROXANNE JEANNETTE SWEIRC                  PO BOX 1335                                                                                                        PORTLAND            TX      78374
ROXBURY C S (TN OF ROXBU                  ROXBURY C S ‐ TAX COLLEC             61409 STATE HWY 30                                                            GRAND GORGE         NY      12434
ROXBURY MUNICIPAL COURT                   1715 ROUTE 46 W                                                                                                    LEDGEWOOD           NJ      07852
ROXBURY TOWN                              ROXBURY TOWN  ‐ TAX COLL             P.O. BOX 24                                                                   ROXBURY             ME      04275
ROXBURY TOWN                              ROXBURY TOWN  ‐ TAX COLL             P.O. BOX 53                                                                   ROXBURY             VT      05669
ROXBURY TOWN                              ROXBURY TOWN  ‐ TAX COLL             PO BOX 153                                                                    ROXBURY             CT      06783
ROXBURY TOWN                              ROXBURY TOWN ‐ TAX COLLE             61409 STATE HIGHWAY 30                                                        GRAND GORGE         NY      12434
ROXBURY TOWN                              ROXBURY TWN TREASURER                9464 COUNTY ROAD Y                                                            SAUK CITY           WI      53583
ROXBURY TOWNSHIP                          ROXBURY TWP ‐ COLLECTOR              1715 ROUTE 46                                                                 LEDGEWOOD           NJ      07852
ROY & JULIE GRANDE                        38104 N ACADEMY DR                                                                                                 LAKE VILLE          IL      60046
ROY BLANTON &                             R & C THOMAS                         PO BOX 103                                                                    HEFLIN              AL      36264
ROY CHOUDHURY, AGNIV                      ADDRESS ON FILE
ROY EDWARDS                               301 JOHN YAWN PL                                                                                                   HAVANA              FL      32333
ROY FORGY &                               PATRICIA FORGY                       23 MONTICA DR                                                                 PUEBLO              CO      81005
ROY GARCIA INS AGENCY                     1213 E ALTON GLOOR STE A                                                                                           BROWNSVILLE         TX      78526
ROY H REEVE AGENCY INC                    13400 MAIN RD                                                                                                      MATTITUCK           NY      11952
ROY J. DIXON AND BLANCHE DIXON            PRO SE                               ROY JOE AND BLANCHE DIXON                     163 RIVERA COURT                ROYAL PALM BEACH    FL      33411
ROY J. DIXON, DEBTOR                      PRO SE                               ROY DIXON                                     163 RIVERA COURT                ROYAL PALM BEACH    FL      33411
ROY JOE DIXON, ET AL.                     PRO SE                               ROY JOE AND BLANCHE DIXON                     163 RIVERA COURT                ROYAL PALM BEACH    FL      33411
ROY L BLANTON                             PO BOX 103                                                                                                         HEFLIN              AL      36264
ROY MADDOX                                1615 RUSTIC KNOLLS DR                                                                                              KATY                TX      77450
ROY NEILSON PLUMBING                      DELAPLANE PLUMBING INC.              8817 BAIRD AVENUE                                                             NORTHRIDGE          CA      91324
ROY PALACIOS INSURANCE AGENCY INC         26081 MERIT CIRCLE STE 101                                                                                         LAGUNA HILLS        CA      92653
ROY VANDERHOEF, ET AL.                    MITZI A. LEE, ESQ.                   ATTORNEY FOR BANK OF HAWAII                   900 FORT STREET MALL, #900      HONOLULU            HI      96813
ROY, KIMBERLY                             ADDRESS ON FILE
ROYA & SALIM BUKAGHAEI                    & VINCENT AGHAEI                     7225 UTOPIA WAY                                                               LAS VEGAS           NV      89130
ROYAL BANK OF SCOTLAND, PLC, THE          600 WASHINGTON BLVD                                                                                                STAMFORD            CT      06901
ROYAL BANK OF SCOTLAND, THE, PLC          600 WASHINGTON BLVD                                                                                                STAMFORD            CT      06901
ROYAL BLUE ROOFING &                      H & S LOOCHKARTT                     4530 N DIXIE HWY                                                              OAKLAND PARK        FL      33334
ROYAL CARIBBEAN CLUB CONDOMINIUM INC      299 ALHAMBRA CIRCLE SUITE 404                                                                                      CORAL GABLES        FL      33134‐5117
ROYAL CONTRACTING SERVIC                  5771 RODMAN STREET                                                                                                 HOLLYWOOD           FL      33023
ROYAL COURT CONDO OWNERS ASSOC.           P. O. BOX 32627                                                                                                    KNOXVILLE           TN      37930




                                                                                                           Page 763 of 998
                                      19-10412-jlg                 Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 767 of 1004
Creditor Name                              Address1                            Address2                                     Address3     City               State   Zip          Country
ROYAL CREST BUILDERS                       6677 OVERSEAS HWY                                                                             MARATHON           FL      33050
ROYAL CROWN MGMT, LLC                      224 DATURA ST. 713                                                                            WEST PALM BEACH    FL      33401
ROYAL GARDENS HOMEOWNERS ASSN., INC.       738 E I‐10 SERVICE ROAD             STE A                                                     SLIDELL            LA      70461
ROYAL HIGHLANDS POA INC.                   6972 LAKE GLORIA BLVD                                                                         ORLANDO            FL      32809
ROYAL LAKES HOMEOWNERS ASSOCIATION, INC.   2400 CENTRE PARK W DR 175                                                                     WEST PALM BEACH    FL      33409
ROYAL OAK CITY                             ROYAL OAK CITY ‐ TREASUR            211 WILLIAMS ST                                           ROYAL OAK          MI      48067
ROYAL OAK TOWNSHIP                         ROYAL OAK TWP TREASURER             21131 GARDEN LN 2ND FLOO                                  FERNDALE           MI      48220
ROYAL OAK UNDERW                           8417 PATTERSON AVE                                                                            RICHMOND           VA      23229
ROYAL OAKS HOMEOWNERS ASSOCIATION, INC.    8140 NW 155TH ST SUITE 101                                                                    MIAMI LAKES        FL      33016
ROYAL OAKS VI CONDO ASSOC., INC.           14000 HORIZON WAY, SUITE 200                                                                  MT. LAUREL         NJ      08054
ROYAL PALM FLOORING INC                    11378 OKEECHOBEE BLVD                                                                         ROYAL PALM BEACH   FL      33411
ROYAL PALM INSURANCE                       9900 NW 27TH AVE                                                                              MIAMI              FL      33147
ROYAL PALM OWNERS ASSOCIATION              9031 TOWN CENTER PARKWAY                                                                      BRODENTON          FL      34202
ROYAL PEST & TERMITE INC                   8362 PINES BLVD 154                                                                           PEMBROKE PINES     FL      33024
ROYAL PREMIUM                              SUITE 220                           30833 NORTHWESTERN HWY                                    FARMINGTON HILLS   MI      48834
ROYAL ROOFING                              DALLAS ROYAL ROOFING L.P.           1234 CHIPPEWA DR                                          RICHARDSON         TX      75080
ROYAL ROOFING & EXTERIOR                   5770 CLARKSON ST STE F                                                                        DENVER             CO      80216
ROYAL SURFACES, LLC                        2227 SUMMERHILL DRIVE                                                                         CASTLE ROCK        CO      80108
ROYAL SURPLUS LINES                        P O  BOX 1000                                                                                 CHARLOTTE          NC      28201
ROYAL VIEW MEADOWS TOWNHOMES ASSOC. INC    PO BOX 18486                                                                                  RAYTOWN            MO      64133
ROYAL VIEW MEADOWS TOWNHOMES ASSOC. INC.   P O BOX 18486                                                                                 RAYTOWN            MO      64133
ROYAL WESTERN MHP                          17705 SOUTH WESTERN AVENUE                                                                    GARDENA            CA      90248
ROYAL, CANDICE PATRICE                     ADDRESS ON FILE
ROYAL, MAURICE                             ADDRESS ON FILE
ROYAL, TAUREAN                             ADDRESS ON FILE
ROYALE INS                                 6913 BERGENLINE AVE                                                                           GUTTENBERG         NJ      07093
ROYALSTON TOWN                             ROYALSTON TOWN  ‐TAX COL            PO BOX 16                                                 ROYALSTON          MA      01368
ROYALTON                                   ROYALTON ‐ TAX COLLECTOR            P.O. BOX 680                                              S ROYALTON         VT      05068
ROYALTON BORO                              ROYALTON BORO ‐ TAX COLL            818 SHIPPEN ST                                            MIDDLETOWN         PA      17057
ROYALTON TOWN                              ROYALTON TOWN ‐ TAX COLL            5316 ROYALTON CENTER ROA                                  MIDDLEPORT         NY      14105
ROYALTON TOWN                              ROYALTON TWN TREASURER              E6384 STATE RD 54                                         NEW LONDON         WI      54961
ROYALTON TOWNSHIP                          ROYALTON TOWNSHIP ‐ TREA            980 MINERS ROAD                                           ST JOSEPH          MI      49085
ROYALTON‐HARTLAND CS  (C                   ROYALTON‐HARTLAND CS‐COL            PO BOX 297                                                MIDDLEPORT         NY      14105
ROYALWOOD MUD  L                           ROYALWOOD MUD ‐ TAX COLL            11111 KATY FRWY 725                                       HOUSTON            TX      77079
ROYANN MOFFATT                             178‐22 CRANDALL AVE                                                                           JAMAICA            NY      11434
ROYERSFORD BORO                            ROYERSFORD BORO ‐ COLLEC            939 CHESTNUT ST                                           ROYERSFORD         PA      19468
ROYSTON CITY‐FRANKLIN                      ROYSTON CITY‐TAX COLLECT            684 FRANKLIN SPRINGS ST                                   ROYSTON            GA      30662
ROYSTON CITY‐HART CO                       ROYSTON CITY‐TAX COLLECT            684 FRANKLIN SPRINGS ST                                   ROYSTON            GA      30662
ROZIERS, GABRIEL                           ADDRESS ON FILE
RP BUILDERS, INC.                          861 SOUTH AVENUE                                                                              PLAINFIELD         NJ      07062
RP INTEGRITY LLC                           PO BOX 25702                                                                                  COLORADO SPRINGS   CO      80936
RP RYAN INSURANCE                          18501 N 40 ST STE 102                                                                         PHOENIX            AZ      85032
RPC COMPANY                                PO BOX 678514                                                                                 DALLAS             TX      75267‐8020
RPM APPRAISALS INC                         14695 GARDEN RD                                                                               GOLDEN             CO      80401
RPM BUILDERS LP                            1501 N 2ND ST                                                                                 PHILADELPHIA       PA      19122
RPM CONSTRUCTION                           205 SWISHER RD STE 104                                                                        LAKE DALLAS        TX      75065
RPM TILE                                   ROBERT MAYER                        110 YASKIN                                                SAN ANTONIO        TX      78212
RPS                                        8700 E NORTHSIGHTBLVD100                                                                      SCOTTSDALE         AZ      85260
RPS COVINGTON                              1455 OLIVER RD                                                                                FAIRFIELD          CA      94534
RPS FIRST PREMIUM                          190 NEW CAMELLIA BLVD                                                                         COVINGTON          LA      70433
RPS FIRST PREMIUM                          P O  BOX 4020                                                                                 FAIRFIELD          CA      94533
RPS FIRST PREMIUM                          PO BOX 7010                                                                                   FAIRFIELD          CA      94533
RPS SCOBIE                                 1501 42ND ST STE 100                                                                          WEST DES MOINES    IA      50265
RPS YANOFF                                 2400 E COMMERICAL BL 728                                                                      FT LAUDERDALE      FL      33308
R‐RJ ROOFING                               4466 HARDY ST                                                                                 FORT WORTH         TX      76106
RRM GROUP LTD                              11807W HEIMER RD STE 550                                                                      HOUSTON            TX      77077
RRWADE, INC                                2023 N. MURRAY                                                                                WICHITA            KS      67212
RS ALLIED CONSTRUCTION                     CHARLES & BARBARA HINDS             7102 HAMPTON RD                                           TEXARKANA          TX      75501
RS ROOFING & CONSTRUCTION GROUP LLC        626 DEER TRACK ROAD                                                                           WEATHERFORD        TX      76085
RS TILE INSTALLER LLC &                    WILLIAM & JUDY DUBER                1602 DEAN FOREST RD                                       SAVANNAH           GA      31408
RSA                                        1500 SCHILLINGER RD S                                                                         MOBILE             AL      36695
RSC                                        3350 S DIXIE                                                                                  MIAMI              FL      33133
RSC INS                                    1 NEW HAMPSHIRE AVE                 SUITE 340                                                 PORTSMOUTH         NH      03801
RSCIA                                      100 SUMMER ST                                                                                 BOSTON             MA      02110
RSH SERVICES                               FRANCOS HENDERSON FULLER            5030 CARNOUSTIE DR                                        RENO               NV      89502
RSI OF FLORIDA, LLC                        1750 N.W. 19TH AVENUE                                                                         POMPANO BEACH      FL      33069
RSM&A FORECLOSURE SERVICES                 43252 WOODWARD AVE.                 SUITE 180                                                 BLOOMFIELD HILLS   MI      48302
RSP ENTERPRISES LLC                        904 MIMOSA                                                                                    NEDERLAND          TX      77627
RSV REAL ESTATE SERVICES                   272 GRANITE HILL RD                                                                           GRANTS PASS        OR      97526
RT CONSTRUCTION LLC                        SPECIAL ELITE CONSTRUCTION LLC      5231 ENCHANTED MIST DR                                    HUMBLE             TX      77346




                                                                                                          Page 764 of 998
                                          19-10412-jlg               Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       768 of 1004
Creditor Name                                Address1                                Address2                                        Address3                City                State   Zip     Country
RT1 RESTORATION SERVICES                     LLC                                     PO BOX 780041                                                           PHILADELPHIA        PA      19178
RTI/CMTY. MANAGEMENT ASSOCIATES, INC.        1800 PRESTON PARK BLVD., SUITE 101                                                                              PLANO               TX      75093
RUA‐DUMONT AUDET INS AGY                     155 NORTH MAIN ST                                                                                               FALL RIVER          MA      02720
RUBA ATARY &                                 STEPHEN REARDON                         PO BOX 5810                                                             CHRISTIANSTED       VI      823
RUBALOFF, DAVID                              ADDRESS ON FILE
RUBEN PEREZ, JR. AND SUGEY V. GUTIERREZ      LAW OFFICES OF JUAN ANGEL GUERRA        JUAN ANGEL GUERRA                               1021 FAIR PARK BLVD     HARLINGEN           TX      78550
RUBEN RESENDIZ CONST AND                     123 JKP LN                                                                                                      WASHINGTON          NC      27889
RUBEN SALVATELLA                             2453 AUGUSTA WAY                                                                                                KISSIMMEE           FL      34746
RUBENS ROOFING                               BLANCA GARCIA                           BLANCA GARCIA                                   127 K ST. NW            ARDMORE             OK      73401
RUBI, SHELLY                                 ADDRESS ON FILE
RUBICON TOWN                                 RUBICON TWN TREASURER                   PO BOX 44/W505 POND ROAD                                                RUBICON             WI      53078
RUBICON TOWNSHIP                             RUBICON TOWNSHIP ‐ TREAS                3195 N LAKESHORE RD                                                     PORT HOPE           MI      48468
RUBIN & ROTHMAN LLC                          1787 VETERANS MEMORIAL HWY 32                                                                                   ISLANDIA            NY      11749
RUBIN LUBLIN LLC                             3145 AVALON RIDGE PLACE  STE 100                                                                                PEACHTREE CORNERS   GA      30071
RUBIO CONSTRUCTION & REMODELING LLC          ADRIAN ROCHE RUBIO                      26082 TEMPLAR LANE                                                      PUNTA GORDA         FL      33983
RUBIO, ANTHONY                               ADDRESS ON FILE
RUBIO, CASSANDRA                             ADDRESS ON FILE
RUBIO, DANIELLE                              ADDRESS ON FILE
RUDD LAW GROUP, INC.                         2100 CORAL WAY                          SUITE 602                                                               MIAMI               FL      33145
RUDDER, MELINDA                              ADDRESS ON FILE
RUDI, ALEKSANDR                              ADDRESS ON FILE
RUDNICKAS, ALBERT                            ADDRESS ON FILE
RUDNIKI ROOFING FOR                          THE EST OF J LEWIS                      19 WEST ST                                                              DUDLEY              MA      01571
RUDNITSKIE, STACY                            ADDRESS ON FILE
RUDOLPH JAMISON                              3275 SE GARDEN ST                                                                                               STUART              FL      34997
RUDOLPH TOWN                                 RUDOLPH TWN TREASURER                   1029 CTY RD DD                                                          RUDOLPH             WI      54475
RUDOLPHY, ERIC                               ADDRESS ON FILE
RUDY & MARIA HERNANDEZ &                     MARIA MARTINEZ                          22105 SW 103 AVE                                                        CUTLER BAY          FL      33190
RUDY CONSTRUCTION & NICK                     & MARY ALTOBELLI                        26351 OLD STATE RD                                                      RAMROD KEY          FL      33042
RUDY MARTINEZ PAINTING &                     REMODELING                              301 DAKOTA DR                                                           ARLINGTON           TX      76002
RUDY REYES PAINTING                          RUDY REYES                              RUDY REYES                                      954 SACRAMENTO          SAN ANTONIO         TX      78201
RUDY SEPTIC SYSTEMS, INC.                    985 MATAS CT.                                                                                                   RIO RICO            AZ      85648
RUDYARD TOWNSHIP SET                         CHIPPEWA COUNTY TREASURE                PO BOX 277                                                              RUDYARD             MI      49780
RUDYS SIDING CO.                             JOEL R BURROW                           5436 W. HWY 18                                                          LEACHVILLE          AR      72438
RUDZINSKI, KAREN                             ADDRESS ON FILE
RUE 14 DESIGN & CONST                        16375 NE 18TH AV 221                                                                                            NORTH MIAMI BEACH   FL      33162
RUE BITTER & CARTON                          1301 HWY 36 BLDG 2 STE 6                                                                                        HAZLET              NJ      07730
RUE BITTER & CARTON                          CHAS E RUE & SON INC                    1301 HWY 36 BLDG 2 STE 6                                                HAZLET              NJ      07730
RUE INSURANCE AGENCY                         3812 QUAKERBRIDGE RD                                                                                            TRENTON             NJ      08619
RUEDY, JEAN                                  ADDRESS ON FILE
RUFF REPAIRS LLC                             5348 MILLENNIA BLVD 7101                                                                                        ORLANDO             FL      32839
RUFF, DENNIS                                 ADDRESS ON FILE
RUFINO AND MARIA LOPEZ                       261 SPRUCE LN                                                                                                   CHICAGO HEIGHTS     IL      60411
RUFO AGOSTO DELGADO                          PO BOX 642                                                                                                      HUMACAO             PR      00792
RUFUS HOME REPAIR INC                        803 S KEDVALE AVE                                                                                               CHICAGO             IL      60624
RUFUS WILLIAMS                               6551 THOMAS LANE                                                                                                GUINLAN             TX      75474
RUGAR VALUATIONS                             273 S ATLANTIC AVE                                                                                              COCOA BEACH         FL      32931
RUGBY LUMBER INC                             PO BOX 256                                                                                                      RUGBY               ND      58368
RUGGED ENTERPRISE LLC                        RUSTY DAVIS                             17710 VILLA LAKE AVE                                                    CENTRAL             LA      70739
RUGGIERI, DENISE                             ADDRESS ON FILE
RUHL & RUHL REALTORS                         RUHL & RUHL REAL ESTATES LLC            5403 VICTORIA AVE SUITE 100                                             DAVENPORT           IA      52807
RUHL&RUHL REALTORS                           5403 VICTORIA AVE 100                                                                                           DAVENPORT           IA      52807
RUHLIN, JOSEPH                               ADDRESS ON FILE
RUIBAL‐SMITH, LISA                           ADDRESS ON FILE
RUISE, BRANDON                               ADDRESS ON FILE
RUIZ INDUSTRIES LLC                          2022 MANDAN TRAIL                                                                                               BAR NUNN            WY      82601
RUIZ INS SRVCS                               701 W BELT LINE RD                                                                                              CEDAR HILL          TX      75104
RUIZ MESA INS AGENCY                         720 LANDIS AVE                                                                                                  VINELAND            NJ      08360
RUIZ, DONNIELLE                              ADDRESS ON FILE
RUIZ, ELIZABETH                              ADDRESS ON FILE
RUIZ, FABRICIO                               ADDRESS ON FILE
RUIZ, JO‐ANNE                                ADDRESS ON FILE
RUIZ, MELISSA                                ADDRESS ON FILE
RUIZ, NICHOLAS                               ADDRESS ON FILE
RUIZ, NICOLE                                 ADDRESS ON FILE
RUIZ, ROBERT                                 ADDRESS ON FILE
RUIZ, SIMON                                  ADDRESS ON FILE
RUIZ, VICTORIA                               ADDRESS ON FILE
RUIZ, YOLANDA                                ADDRESS ON FILE
RUKAB, ABRAHAM                               ADDRESS ON FILE




                                                                                                                   Page 765 of 998
                                         19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                769 of 1004
Creditor Name                               Address1                          Address2                                     Address3                             City             State   Zip          Country
RUKAVINA, DANIJELA                          ADDRESS ON FILE
RULEVILLE CITY                              RULEVILLE CITY‐TAX COLLE          PO BOX 428                                                                        RULEVILLE        MS      38771
RULIVA, KELLY                               ADDRESS ON FILE
RUMFORD TOWN                                RUMFORD TOWN‐ TAX COLLEC          145 CONGRESS ST ‐TAX OFF                                                          RUMFORD          ME      04276
RUMINA CONSTRUCTION LLC                     PO BOX 308034                                                                                                       SAINT THOMAS     VI      803
RUMNEY TOWN                                 RUMNEY TOWN ‐ TAX COLLEC          P.O BOX 275                                                                       RUMNEY           NH      03266
RUMSON BORO                                 RUMSON BORO ‐ TAX COLLEC          80 EAST RIVER RD                                                                  RUMSON           NJ      07760
RUNDE, KEVIN                                ADDRESS ON FILE
RUNKEL, KIMBERLY                            ADDRESS ON FILE
RUNNELS COUNTY                              RUNNELS COUNTY ‐ TAX COL          P O BOX 517                                                                       BALLINGER        TX      76821
RUNNELS INS                                 3220 BELL SHOALS RD                                                                                                 BRANDON          FL      33511
RUNNEMEDE BORO                              RUNNEMEDE BORO ‐TAX COLL          24 NORTH BLACK HORSE PIK                                                          RUNNEMEDE        NJ      08078
RUNNYMEDE HOMES ASSOCIATION                 10119 RUNNYMEDE AVENUE                                                                                              BATON ROUGE      LA      70815
RUNYAN APPRAISALS LLC                       1325 ARAPAHOE AVE                                                                                                   HASTINGS         NE      68901
RUPERT TOWN                                 RUPERT TOWN‐ TAX COLLECT          P.O. BOX 140                                                                      WEST RUPERT      VT      05776
RUPERTS COURT TRUST                         MICHAEL F. BOHN                   BOHN LAW FIRM                                2260 CORPORATE CIRCLE, SUITE 480     HENDERSON        NV      89074
RURAL ALASKA INS AGY INC                    3180 PEGER RD STE 120                                                                                               FAIRBANK         AK      99709
RURAL MUTUAL INSURANCE                      P O BOX 5555                                                                                                        MADISON          WI      53705
RURAL NORTH VACAVILLE WATER DISTRICT        P O BOX 5097                                                                                                        VACAVILLE        CA      95696
RURAL RETREAT TOWN                          RURAL RETREAT TOWN ‐ TRE          307 SOUTH MAIN STREET/PO                                                          RURAL RETREAT    VA      24368
RURAL VALLEY BOROUGH                        P.O. BOX 345                                                                                                        RURAL VALLEY     PA      16249
RURAL WATER DISTRICT  3 ROGERS              13277 S. ASH ST.                                                                                                    CLAREMORE        OK      74017
RURAL WATER DISTRICT 4 POTT. CO.            P.O. BOX 58                                                                                                         BELVUE           KS      66407
RURAL WATER DISTRICT NO 5 DOUGLAS CO        946 E 650 ROAD                                                                                                      LAWRENCE         KS      66047
RUSBTHER PENA                               8441 NW 4 AVE                                                                                                       MIAMI            FL      33150
RUSCITTI, MARC                              ADDRESS ON FILE
RUSCOMBMANOR TOWNSHIP                       RUSCOMBMANOR TWP ‐ COLLE          204 OAK LN                                                                        FLEETWOOD        PA      19522
RUSH APPRAISALS INC                         674 COLLIER DR                                                                                                      ANTIOCH          IL      60002
RUSH COUNTY                                 RUSH COUNTY ‐ TREASURER           101 EAST 2ND STREETRM 2                                                           RUSHVILLE        IN      46173
RUSH COUNTY                                 RUSH COUNTY ‐ TREASURER           715 ELM                                                                           LA CROSSE        KS      67548
RUSH COUNTY TREASURER                       2ND FLOOR COURTHOUSE                                                                                                RUSHVILLE        IN      46173
RUSH RIVER TOWN                             ST CROIX COUNTY TREASURE          1101 CARMICHAEL RD.                                                               HUDSON           WI      54016
RUSH TOWN                                   PAMELA J. BUCCI, COLLECT          5977 EAST HENRIETTA ROAD                                                          RUSH             NY      14543
RUSH TOWNSHIP                               MATTHEW FOSTER ‐ TAX COL          473 S. CENTRE STREET                                                              PHILIPSBURG      PA      16866
RUSH TOWNSHIP                               RUSH TOWNSHIP ‐ TREASURE          P.O. BOX 6                                                                        HENDERSON        MI      48841
RUSH TOWNSHIP                               RUSH TWP ‐ TAX COLLECTOR          25 OXFORD ST                                                                      TAMAQUA          PA      18252
RUSH TOWNSHIP                               RUSH TWP ‐ TAX COLLECTOR          288 HOUTZ LN                                                                      TOWER CITY       PA      17980
RUSH TOWNSHIP                               RUSH TWP ‐ TAX COLLECTOR          3139 SR 706                                                                       LAWTON           PA      18828
RUSH TOWNSHIP                               RUSH TWP ‐ TAX COLLECTOR          47 GRUBB HILL RD.                                                                 DANVILLE         PA      17821
RUSH, JOHN                                  ADDRESS ON FILE
RUSH, LISA                                  ADDRESS ON FILE
RUSHEN, LAUREN                              ADDRESS ON FILE
RUSHFORD TOWN                               RUSHFORD TOWN‐ TAX COLLE          TOWN HALL/P.O. BOX 38                                                             RUSHFORD         NY      14777
RUSH‐HENRIETTA CS (BRIGH                    RUSH‐HENRIETTA CS‐RECEIV          2300 ELMWOOD AVE.                                                                 ROCHESTER        NY      14618
RUSH‐HENRIETTA CS (TN OF                    RUSH‐HENRIETTA CS ‐ COLL          5977 EAST HENRIETTA RD                                                            RUSH             NY      14543
RUSH‐HENRIETTA CS (TN OF                    RUSH‐HENRIETTA CS ‐ RECE          475 CALKINS ROAD                                                                  HENRIETTA        NY      14467
RUSHMORE LN MGMT SVCS LLC                   8250 JONES BRANCH DRIVE                                                                                             MCLEAN           VA      22102
RUSHTON STAKELY JOHNSTON &                  GARRETT PA                        184 COMMERCE ST                                                                   MONTGOMERY       AL      36104
RUSHWOOD HOA, INC.                          C/O SCS MANAGEMENT SERVICES       7170 CHERRY PARK DRIVE                                                            HOUSTON          TX      77095
RUSK COUNTY                                 RUSK COUNTY ‐ TAX COLLEC          P O BOX 988                                                                       HENDERSON        TX      75653
RUSK COUNTY CLERK                           PO BOX 758                                                                                                          HENDERSON        TX      75652
RUSK COUNTY TAX ASSESSOR COLLECTOR          PO BOX 988                                                                                                          HENDERSON        TX      75653‐0988
RUSK COUNTY TAX OFFICE                      202 NORTH MAIN ST                                                                                                   HENDERSON        TX      75652
RUSK TOWN                                   RUSK TWN TREASURER                2961 ROLLING GREEN RD                                                             SPOONER          WI      54801
RUSK TOWN                                   RUSK TWN TREASURER                N1456 SUGAR LAKE ROAD                                                             CHETEK           WI      54728
RUSKIN HEIGHTS HOMES ASSOCIATION, INC.      11229 HICKMAN MILLS DRIVE                                                                                           KANSAS CITY      MO      64134
RUSKIN HILLS HOMES ASSOCIATION              P. O. BOX 9966                                                                                                      KASAS CITY       MO      64134
RUSLAN DOVGANYUK                            10010 LEAVESLY TRL                                                                                                  SANTEE           CA      92071
RUSNOV APPRAISALS INC                       14938 DRAKE RD                                                                                                      STRONGSVILLE     OH      44136
RUSS HUMPHRAYS & ASSOC                      INS AGENCY                        PO BOX 6811                                                                       BIG BEAR LAKE    CA      92315
RUSS NOYES ROOFING INC                      1095 NURSERY ROAD                                                                                                   WINTER SPRINGS   FL      32708
RUSS NOYES ROOFING INC                      1095 NURSEY RD                                                                                                      WINTER SPRINGS   FL      32708
RUSS SWANAY                                 ADDRESS ON FILE
RUSS SWANAY REAL ESTATE                     ATTN: DAVID COLLINS               112 ARMED FORCES DRIVE                                                            ELIZABETHTON     TN      37643
RUSS SWANAY REAL ESTATE                     ATTN: DAVID COLLINS               P.O. BOX 415                                                                      ELIZABETHTON     TN      37644
RUSSEL J JAKUBAUSKAS                        2018 UKIAH WAY                                                                                                      UPLAND           CA      91784
RUSSELL A BROWN TRUSTEE                     3838 N CENTRAL AVE STE 800                                                                                          PHOENIX          AZ      85012
RUSSELL ALONZO ALLEN                        ADDRESS ON FILE
RUSSELL C SIMON CHAPTER 13 TRUSTEE          PO BOX 24100                                                                                                        BELLEVILLE       IL      62223
RUSSELL CIRCUIT COURT                       53 MAIN ST.                                                                                                         LEBANON          VA      24266




                                                                                                         Page 766 of 998
                                           19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         770 of 1004
Creditor Name                                 Address1                                 Address2                                      Address3     City                 State   Zip        Country
RUSSELL CITY                                  CITY OF RUSSELL ‐ CLERK                  PO BOX 394                                                 RUSSELL              KY      41169
RUSSELL COUNTY                                RUSSELL CO‐REV COMMISSIO                 PO BOX 669                                                 PHENIX CITY          AL      36868
RUSSELL COUNTY                                RUSSELL COUNTY ‐ SHERIFF                 410 MONUMENT SQ, STE 109                                   JAMESTOWN            KY      42629
RUSSELL COUNTY                                RUSSELL COUNTY ‐ TREASUR                 401 N. MAIN ST                                             RUSSELL              KS      67665
RUSSELL COUNTY                                RUSSELL COUNTY ‐ TREASUR                 P O BOX 121                                                LEBANON              VA      24266
RUSSELL COUNTY CLERK                          COURTHOUSE                               410 MONUMENT ST SUITE 103                                  JAMESTOWN            KY      42629
RUSSELL COUNTY REVENUE COMMISSIONER           1000 BROAD ST                                                                                       PHENIX CITY          AL      36868
RUSSELL D GREER CHAPTER 13 TRUSTEE            PO BOX 3051                                                                                         MODESTO              CA      95353‐3051
RUSSELL D NICKELL                             ADDRESS ON FILE
RUSSELL GARDENS VILLAGE                       RUSSELL GARDENS VILL‐ RE                 6 TAIN DRIVE                                               GREAT NECK           NY      11021
RUSSELL HAMILTON                              ADDRESS ON FILE
RUSSELL J WEGLARZ                             ADDRESS ON FILE
RUSSELL LIANE                                 ADDRESS ON FILE
RUSSELL LITTLE &                              ADDRESS ON FILE
RUSSELL MASSAY & CO                           1320 ELMWOOD AVE                                                                                    COLUMBIA             SC      29201
RUSSELL MILLER                                ADDRESS ON FILE
RUSSELL PLAIN                                 ADDRESS ON FILE
RUSSELL REINHART                              ADDRESS ON FILE
RUSSELL SPRING CITY                           CITY OF RUSSELL SPRING ‐                 PO BOX 247                                                 RUSSELL SPRINGS      KY      42642
RUSSELL T. ALBANS                             ADDRESS ON FILE
RUSSELL TOWN                                  RUSSELL TOWN ‐ TAX COLLE                 PO BOX 407                                                 RUSSELL              MA      01071
RUSSELL TOWN                                  RUSSELL TWN TREASURER                    W7754 SEXTON RD                                            ELKHART LAKE         WI      53020
RUSSELL TOWN                                  TESS EELLS ‐TAX COLLECTO                 PO BOX 628                                                 RUSSELL              NY      13684
RUSSELL W WHITE                               5435 STATE HWY 135 N                                                                                JACKSONVILLE         TX      75766
RUSSELL WEGLARZ                               ADDRESS ON FILE
RUSSELL, ALEXIS                               ADDRESS ON FILE
RUSSELL, AMY                                  ADDRESS ON FILE
RUSSELL, CALVIN                               ADDRESS ON FILE
RUSSELL, LAUREN                               ADDRESS ON FILE
RUSSELL, LYNNICIA                             ADDRESS ON FILE
RUSSELL, RANDY                                ADDRESS ON FILE
RUSSELL, SHIMAR                               ADDRESS ON FILE
RUSSELLVILLE CITY                             CITY OF RUSSELLVILLE ‐ C                 168 S MAIN ST                                              RUSSELLVILLE         KY      42276
RUSSELLVILLE WHITESBURG UTILITY DISTRICT      5935 EAST ANDREW JOHNSON HIGHWAY                                                                    RUSSELLVILLE         TN      37860
RUSSIA TOWN                                   RUSSIA TOWN ‐ TAX COLLEC                 PO BOX 70                                                  POLAND               NY      13431
RUSSO INS AGENCY                              45 MILFORD ST                                                                                       MEDWAY               MA      02053
RUSSO INS AGENCY                              P O BOX 637                                                                                         MEDWAY               MA      02053
RUSSO, KAREN                                  ADDRESS ON FILE
RUSSO, MAURICE                                ADDRESS ON FILE
RUSSS CUSTOM HOME REPAIR                      109 KIRKHAM RD                                                                                      BUSHKILL             PA      18324
RUST EWING WATT HANEY IN                      7900 LOWRY EXPRESSWAY                                                                               TEXAS CITY           TX      77591
RUST TOWNSHIP                                 RUST TOWNSHIP ‐ TREASURE                 PO BOX 456                                                 HILLMAN              MI      49746
RUST, LAURI                                   ADDRESS ON FILE
RUST, SANDRA                                  ADDRESS ON FILE
RUSTIC ACRES PROPERTY OWNERS ASSOCIATION      96 BEECHROCK RD.                                                                                    HONESDALE            PA      18431
RUSTIC FENCE SPECIALISTS, INC.                500 N. BOWEN RD                                                                                     ARLINGTON            TX      76012
RUSTY BRENTS INS AGENCY                       7850 N SAM HOUSTN PKWY W 280                                                                        HOUSTON              TX      77064
RUSTY BRENTS INS AGENCY                       STE 280                                  7850 N SAM HOUSTN PKWY W                                   HOUSTON              TX      77064
RUSTYS INS                                    9660 HILLCROFT 3326                                                                                 HOUSTON              TX      77096
RUTGERS CAS INS                               P O BOX B                                                                                           CHERRY HILL          NJ      08034
RUTGERS CASUALTY INS CO                       SUITE 200                                2250 CHAPEL AVE WEST                                       CHERRY HILL          NJ      08002
RUTH A. GRAUNKE, ET AL.
RUTH A. SAUNDERS                              5272 HOOF PRINT DRIVE NORTH                                                                         JACKSONVILLE         FL      32257
RUTH COOK & JONATHAN                          COOK                                     1108 PORT ROYAL DR                                         PAPILLION            NE      68046
RUTH RUHL, P.C.                               12700 PARK CENTRAL DRIVE, SUITE 850                                                                 DALLAS               TX      75251
RUTHERFORD BORO                               RUTHERFORD BORO‐TAX COLL                 176 PARK AVENUE                                            RUTHERFORD           NJ      07070
RUTHERFORD BOROUGH TAX COLLECTOR              176 PARK AVE                                                                                        RUTHERFORD           NJ      07070
RUTHERFORD CITY                               RUTHERFORD CITY‐TAX COLL                 PO BOX 487                                                 RUTHERFORD           TN      38369
RUTHERFORD COLLEGE TOWN                       RUTHERFORD COLLEGE TOWN‐                 P O BOX 406                                                RUTHERFORD COLLEGE   NC      28671
RUTHERFORD COUNTY                             RUTHERFORD COUNTY ‐ COLL                 PO BOX 143                                                 RUTHERFORDTON        NC      28139
RUTHERFORD COUNTY                             RUTHERFORD COUNTY‐TRUSTE                 COURTHOUSE PUBLIC SQ ‐ R                                   MURFREESBORO         TN      37130
RUTHERFORD COUNTY REVENUE DEPT                229 N MAIN ST                                                                                       RUTHERFORDTON        NC      28139
RUTHERFORD COUNTY REVENUE DEPT                229 NORTH MAIN STREET                    STE 101A                                                   RUTHERFORDTON        NC      28139
RUTHERFORD COUNTY TAX COLLECTOR               P.O. BOX 143                                                                                        RUTHERFORDTON        NC      28139‐0143
RUTLAND CITY                                  RUTLAND CITY ‐ TAX COLLE                 1 STRONG AVENUE                                            RUTLAND              VT      05701
RUTLAND TOWN                                  RUTLAND TOWN ‐ TAX COLLE                 181 BUSINESS ROUTE 4 WES                                   CENTER RUTLAND       VT      05736
RUTLAND TOWN                                  RUTLAND TOWN ‐ TAX COLLE                 28411 NYS RTE 126                                          BLACK RIVER          NY      13612
RUTLAND TOWN                                  RUTLAND TOWN‐TAX COLLECT                 250 MAIN STREET                                            RUTLAND              MA      01543
RUTLAND TOWN                                  RUTLAND TWN TREASURER                    1192 STARR SCHOOL ROAD                                     STOUGHTON            WI      53589
RUTLAND TOWNSHIP                              RUTLAND TOWNSHIP ‐ TREAS                 2461 HEATH RD.                                             HASTINGS             MI      49058




                                                                                                                   Page 767 of 998
                                         19-10412-jlg             Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  771 of 1004
Creditor Name                               Address1                            Address2                                      Address3     City              State   Zip          Country
RUTLEDGE BORO                               RUTLEDGE BORO ‐ TAX COLL            228 RUTLEDGE AVE                                           RUTLEDGE          PA      19070
RUTLEDGE CLAIMS                             ATTN: GENERAL COUNSEL               14286 DANIELSON STREET
RUTLEDGE, TILEMA                            ADDRESS ON FILE
RUTSEY & CO INC                             7533 CINEREAL COURT                                                                            ROANOKE           IN      46783
RUTSTEIN, DIANE                             ADDRESS ON FILE
RUTTEN APPRAISAL SERVICE INC                10940 S PARKER RD 152                                                                          PARKER            CO      80134
RUTZ, KATHLEEN                              ADDRESS ON FILE
RUTZ, KRISTIN                               ADDRESS ON FILE
RUVALCABA, MARIBEL                          ADDRESS ON FILE
RUXTON CROSSING HOA INC                     C/O THORNHILL PROPERTIES            6301 N CHARLES ST SUITE 2                                  BALTIMORE         MD      21212
RUY‐DAN M. ALERS MORALES                    1957 CACIQUE OCEAN PARK                                                                        SAN JUAN          PR      00911
RUZANNA AVETISYAN                           10135 SULLY DR                                                                                 SUN VALLEY        CA      91352
RUZAS, SCOTT                                ADDRESS ON FILE
RV HORIZONS                                 2011 TROY KING ROAD                                                                            FARMINGTON        NM      87401
RV HORIZONS                                 2950 N ELCO RD                                                                                 FALL CREEK        WI      54742
RVA RESTORATION                             FIREKLEEN LLC                       P.O. BOX 2260                                              CHESTERFIELD      VA      23832
RVOS FARM MUTUAL INS                        P O BOX 6106                                                                                   TEMPLE            TX      76503
RVOS INS GROUP                              2301 SOUTH 37TH ST                                                                             TEMPLE            TX      76504
RW HOLMQUIST & ASSOCIATES LLC               703 E BEALE STREET                                                                             KINGMAN           AZ      86401
RW MASON ROOFING LLC                        MELISSA N MASON                     1608 QUEEN STREET                                          WILMINGTON        NC      28401
RW MASON ROOFING, LLC                       1608 QUEEN STREET                                                                              WILMINGTON        NC      28401
RWA APPRAISALS                              303 POINT FOSDICK PL NW                                                                        GIG HARBOR        WA      98335
RWE LLC                                     PO BOX 767                                                                                     NASH              TX      75569
RWF INC &                                   MARK & JULIE TONSING                PO BOX 98                                                  HAYES CENTER      NE      69032
RYA INSURANCE AGENCY INC                    12155 JONES RD                                                                                 HOUSTON           TX      77070
RYALS, ALFRELLA                             ADDRESS ON FILE
RYALS, RENNELLE                             ADDRESS ON FILE
RYAN ALLEN BROKAW AND LACI LYNN BROKAW      DAVE MAXFIELD, ATTORNEY, LLC        DAVE MAXFIELD                                 SUITE B      COLUMBIA          SC      29206
RYAN C REID INS AGY INC                     3660 DAUPHIN ST A                                                                              MOBILE            AL      36608
RYAN CONTRACTING LLC                        RYAN SATTERFIELD                    151 BRIAN DR. SW                                           CALHOUN           GA      30701
RYAN CONTRACTORS INC                        5223 GERMANTOWN AVE. SUITE 110                                                                 PHILADELPHIA      PA      19144
RYAN FRIES &                                ADDRESS ON FILE
RYAN HUFFMAN AGENCY                         1205 DICKINSON DR                                                                              LELAND            NC      28451
RYAN JEAN CONSTRUCTION                      BRYAN ALEXANDER GROSJEAN            4482 GRAN CANARY                                           LEAGUE CITY       TX      77573
RYAN NEWLANDER                              2248 TART LAKE RD                                                                              LINO LAKES        MN      55038
RYAN REAVIS &                               ADDRESS ON FILE
RYAN REEVES                                 314 ANNISTON AVE                                                                               PIEDMONT          AL      36272
RYAN ROOFING &                              TOM & JESSICA GIARRATANO            2702 CHERRY DALE DR                                        LEBANON           TN      37087
RYAN SWANK                                  ADDRESS ON FILE
RYAN TOWNSHIP                               RYAN TWP ‐ TAX COLLECTOR            840 BARNESVILLE DR.                                        BARNESVILLE       PA      18214
RYAN WALTERS                                PO BOX 633                                                                                     WINDSOR LOCKS     CT      06096
RYAN WILES & DANIELLE                       WILES                               2260 SANDRIDGE CIR                                         EUSTIS            FL      32726
RYAN, LAUREN                                ADDRESS ON FILE
RYAN, SHAWN                                 ADDRESS ON FILE
RYAN, SHAWNDA                               ADDRESS ON FILE
RYAN, STEPHANIE                             ADDRESS ON FILE
RYANS RIDGE CONDOMINIUMS                    PO BOX 229                                                                                     NORTHFIELD        NJ      08225‐0229
RYDERWOOD IMPROVEMENT                       & SERVICE ASSOC. INC                PO BOX 143                                                 RYDERWOOD         WA      98581
RYDERWOOD IMPROVEMENT &                     SERVICE ASSOC., INC.                PO BOX 143                                                 RYDERWOOD         WA      98581
RYE BROOK VILLAGE                           RYE BROOK VILLAGE ‐ CLER            222 GRACE CHURCH STREET,                                   PORT CHESTER      NY      10573
RYE CITY                                    RYE CITY ‐ TAX COLLECTOR            1051 BOSTON POST ROAD                                      RYE               NY      10580
RYE CITY SCHOOL                             RYE CITY SCHOOL DIST‐COL            555 THEODORE FREMD AVE,                                    RYE               NY      10580
RYE COUNTY                                  RYE COUNTY ‐ RECEIVER OF            P.O. BOX 57                                                RYE               NY      10580
RYE SCHOOLS                                 RYE SCHOOLS‐TAX RECEIVER            222 GRACE CHURCH STREET,                                   PORT CHESTER      NY      10573
RYE TOWN                                    RYE TOWN ‐ RECEIVER OF T            222 GRACE CHURCH STREET,                                   PORT CHESTER      NY      10573
RYE TOWN                                    RYE TOWN ‐ TAX COLLECTOR            10 CENTRAL ROAD                                            RYE               NH      03870
RYE TOWNSHIP                                RYE TWP ‐ TAX COLLECTOR             150 LEE DR                                                 MARYSVILLE        PA      17053
RYK INSURANCE AGENCY                        760 WHALERS WAY BLDG B              SUITE 101                                                  FORT COLLINS      CO      80525
RYLAND CONSTRUCTION                         12319 MEADOW CREST DR                                                                          STAFFORD          TX      77477
RYLAND HEIGHTS CITY                         CITY OF RYLAND HEIGHTS ‐            10145 DECOURSEY PIKE                                       RYLAND HEIGHTS    KY      41015
RYMAN ROOFING, INC.                         ED ESPOSITO                         36413 SR 54                                                ZEPHYRHILLS       FL      33541
RYNE RUMMAGE INS                            P O BOX 40                                                                                     CHINA GROVE       NC      28023
RYON, PATRICIA                              ADDRESS ON FILE
RYSON BUILDERS LLC                          3204 SILVER SAND DR                                                                            BATON ROUGE       LA      70816
RYTECH OF NORTH HUDSON                      3201 ELM CREEK CT                                                                              BRYAN             TX      77807
RYTECH OF VENTURA COUNTY                    11990 HERTZ RD                                                                                 MOORPARK          CA      93021
S & C CONSTRUCTION CO                       2103 CORAL WAY 304                                                                             MIAMI             FL      33145
S & D PROPERTY INVESTMENT, LLC              SAFRAZ DEEN                         2885 SANFORD AVE SW                           33687        GRANVILLE         MI      49818
S & H UNDERWRITERS INC                      PO BOX 176                                                                                     EAST MONTPELIER   VT      05651
S & L CARPENTRY                             STEVEN S LIAS                       19076 COLLINSON                                            EAST POINTE       MI      48021




                                                                                                            Page 768 of 998
                                     19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     772 of 1004
Creditor Name                           Address1                                   Address2                                        Address3              City               State   Zip        Country
S & M ROOFING LLC                       1840 HATTON SCHOOL ROAD                                                                                          LEIGHTON           AL      35646
S & O FARMERS MTL                       120 N WALNUT ST STE B                                                                                            RISING SUN         IN      47040
S & S CONSTRUCTION SERVICES, INC.       SCOTT VINECOUR                             P. O. BOX 85                                                          ISLETON            CA      95641
S & S LONE STAR ROOFING OF TEXAS        512 PLANTATION CT                                                                                                BURLESON           TX      76028
S & W GENERAL CONTRACTING, INC.         10025 SOUTH TACOMA WAY, SUITE H2                                                                                 LAKEWOOD           WA      98499
S AND H UNDERWRITERS INC                3030 US RTE 2                                                                                                    EAST MONTPELIER    VT      05651
S EDMONDS APPRAISALS                    3165 HOLLY CLIFF LN                                                                                              PORTSMOUTH         VA      23703
S GOLDBERG                              GROUND RENT COLLECTOR                      PO BOX 5839                                                           BALTIMORE          MD      21282
S GOLDBERG                              PO BOX 5839                                                                                                      BALTIMORE          MD      21282
S GOLDBERG CUSTODIAN                    GROUND RENT                                PO BOX 5839                                                           BALTIMORE          MD      21282
S GOLDBERG PROPERTIES                   GROUND RENT COLLECTOR                      PO BOX 5839                                                           BALTIMORE          MD      21282
S KAY STINSON                           128 10TH STREET                                                                                                  CARMI              IL      62821
S L LINDER AC & HEAT                    110 CREPE MYRTLE                                                                                                 LAKE JACKSON       TX      77566
S MARTINEZ FOR EST OF                   KAREN CARMAN                               318 CAPE VELERO DR                                                    ROCKPORT           TX      78382
S S NESBITT & CO INC                    1425 6TH AVE SE                                                                                                  DECATUR            AL      35601
S S NESBITT AND CO                      3500 BLUE LAKE DR  120                                                                                           BIRMINGHAM         AL      35243
S S ROOFERS                             DAN GOLDNER                                PO BOX 403352                                                         MIAMI BEACH        FL      33140
S WARREN MONISTREE                      41168 BILLVILLE RD                                                                                               HAMMOND            LA      70403
S&G FAMILY HEAT & AIR &                 PHILIP & AVANI SAMUEL                      1840 ZEPPLIN DR                                                       HANOVER PARK       IL      60133
S&L CONST & MARTIN STRAT                & ROSLYN TRAVIS                            17 W044 BURR OAK LN                                                   BURR RIDGE         IL      60527
S&O FARMERS INSURANCE                   P O BOX 180                                                                                                      RISING SUN         IN      47040
S&R APPRAISAL SERVICES                  1048 E ORCHID LN                                                                                                 GILBERT            AZ      85296
S&R MANAGEMENT                          ENTERPRISE LLC                             9103 WOODMORE CENTRE139                                               LANHAM             MD      20706
S&R VAZQUEZ CONSTRUCTION                8000 SKILDARE AVE                                                                                                CHICAGO            IL      60652
S&S BUILDERS INC.                       21 CLEARVIEW DRIVE                                                                                               COVENTRY           RI      02816
S&S CONSTRUCTION CORP                   2475 GUNTHAR AVE                                                                                                 BRONX              NY      10469
S&S RENOVATORS INC                      5006 COTEAU RD                                                                                                   NEW IBERIA         LA      70560
S&S ROOFING & CONST INC                 100 3RD ST E                                                                                                     LEESBURG           GA      31763
S&S ROOFING AND CONSTRUCTION, INC       336 HWY 32 EAST                                                                                                  LEESBURG           GA      31763
S&SFRAMING CONTRACTING                  LLC                                        4206 RAINBOW DRIVE                                                    RAINBOW CITY       AL      35906
S&T SERVICE SOLUTIONS LLC.              10325 S.W 151 TERRACE                                                                                            MIAMI              FL      33176
S. EASTERN S.D./ FAWN TW                SOUTH EASTERN SD ‐ COLLE                   686 ALUM ROCK RD                                                      NEW PARK           PA      17352
S. EASTERN S.D./EAST HOP                SOUTH EASTERN SD ‐ COLLE                   12437 WOODLAND DR.                                                    FELTON             PA      17322
S. HIGHLANDS DIST  121 (                CLARK COUNTY TREASURER ‐                   FILE 57254                                                            LOS ANGELES        CA      90074
S. MARCEL INSURANCE SRVC                6212 W. 111TH STREET                                                                                             CHICAGO RIDGE      IL      60415
S.B.S. LIEN SERVICES                    31194 LA BAYA DRIVE                        STE 106                                                               WESTLAKE VILLAGE   CA      91362
S.EASTERN S.D./STEWARTST                SANDRA G MITCHELL ‐ COLL                   P.O. BOX 455                                                          STEWARTSTOWN       PA      17363
S.I.C. FAB PRODS, INC.                  SAM CALDERON, JR.                          12650 W. 64TH AVE. E 234                                              ARVADA             CO      80004
S.J. BEAULIEU JR                        CHAPTER 13 TRUSTEE                         433 METAIRIE ROAD, 307                                                METAIRIE           LA      70005
S.KELLEY ROOFING LLC                    4615 BUSHLAND BLVD                                                                                               AMARILLO           TX      79106
S.M.U.D.                                SACRAMENTO MUNICIPAL UTILITY DISTRICT      6201 S STREET, MS A‐181                                               SACRAMENTO         CA      95817‐1899
S.R BLOCKSON & ASSOC REALTY & MGMT      11950 SOUTH BATES COURT                                                                                          ORLAND PARK        IL      60467
S.S. NEBITT                             960 DOWNTOWNER BLVD                                                                                              MOBILE             AL      36609
S.V. CAMP III & ASSOCIATES, INC.        22730 MAIN STREET                                                                                                COURTLAND          VA      23837
S/C CONSTRUCTION                        722 ROLLING RIDGE LN                                                                                             DUNCANVILLE        TX      75116
SA ALLEN APPRAISALS                     PO BOX 3652                                                                                                      SILVERDALE         WA      98383
SA PARK PLACE HOA, INC.                 17806 IH 10 W, STE 300                                                                                           SAN ANTONIO        TX      78257
SA REMODELING LLC                       1924 DELAWARE AVE.                                                                                               KENNER             LA      70062
SA STRUCTURAL REPAIR SOLUTIONS LLC      1720 SOUTH EAST LOOP 410                                                                                         SAN ANTONIO        TX      78220
SAADIEH, BOBBY                          ADDRESS ON FILE
SAALFRANK, KAREN                        ADDRESS ON FILE
SAAVEDRA GOODWIN                        312 SE 17TH STREET                         2ND FL                                                                FORT LAUDERDALE    FL      33316
SABA, DARIUS                            ADDRESS ON FILE
SABAL GARDENS HOA, INC.                 P.O. BOX 811180                            C/O FEDERAL HOME & PROPERTY MGMT.                                     BOCA RATON         FL      33481
SABAL PALM OF PINE                      ISLAND RIDGE CONDO ASSN                    C/O CREAM GROUP                                 7301 NW 4 ST #104     PLANTATION         FL      33317
SABATTUS TOWN                           SABATTUS TOWN ‐TAX COLLE                   190 MIDDLE ROAD                                                       SABATTUS           ME      04280
SABBAGH, INC.                           6945 MILLER                                                                                                      DEARBORN           MI      48126
SABHAN KEJBOU AND                       ALIA DENHA                                 37742 DOUGLAS CT                                                      STERLING HEIGHTS   NI      48310
SABINE COUNTY                           SABINE COUNTY ‐ TAX COLL                   P O BOX 310                                                           HEMPHILL           TX      75948
SABINE PARISH                           SABINE PARISH ‐ TAX COLL                   P O BOX 1440                                                          MANY               LA      71449
SABLERIDGE HOMEOWNERS ASSOCIATION       P .O.BOX 38113                                                                                                   HOUSTON            TX      77238
SABLES, LLC                             3753 HOWARD HUGHES PARKWAY                 SUITE 200                                                             LAS VEGAS          NV      89169
SABRE SPRINGS NEIGHBORHOOD HOA          C/O THE PRESCOTT COMPANIES                 5950 LA PLACE CT., STE. 200                                           CARLSBAD           CA      92008
SABRIYA SCOTT                           ATTN: SABRIYA SCOTT                        PO BOX 3792                                                           SAVANNAH           GA      31414
SAC COUNTY                              SAC COUNTY ‐ TREASURER                     PO BOX 3                                                              SAC CITY           IA      50583
SACCHETTI INS AGENCY                    845 POST RD                                                                                                      WARWICK            RI      02888
SACCOTELLI, MONICA                      ADDRESS ON FILE
SACHS SAX CAPLAN PL                     6111 BROKEN SOUND PARKWAY, NW              SUITE 200                                                             BOCA RATON         FL      33487
SACHTJEN, JUSTIN                        ADDRESS ON FILE
SACK ROOFING INC                        308 OAK ST SUITE A                                                                                               LADY LAKE          FL      32159




                                                                                                                 Page 769 of 998
                                          19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     773 of 1004
Creditor Name                                Address1                              Address2                                     Address3     City             State   Zip        Country
SACKETTS HARBOR CS   (CM                     SACKETTS HARBOR CS ‐ COL              112 N. BROAD ST                                           SACKETS HARBOR   NY      13685
SACKETTS HARBOR VILLAGE                      SACKETTS HARBOR VILLAGE‐              PO BOX 335                                                SACKETS HARBOR   NY      13685
SACO CITY                                    SACO CITY ‐ TAX COLLECTO              300 MAIN STREET                                           SACO             ME      04072
SACOTO AGENCY                                59 FORT P O INT STREET                                                                          NORWALK          CT      06855
SACOTO AGENCY                                59 FORT POINT STREET                                                                            NORWALK          CT      06855
SACRAMENTO CITY                              CITY OF SACRAMENTO ‐ CLE              PO BOX 245                                                SACRAMENTO       KY      42372
SACRAMENTO COUNTY                            700 H STREET                          SUITE 6720A                                               SACRAMENTO       CA      95814
SACRAMENTO COUNTY                            SACRAMENTO CNTY TAX COLL              700 H STREET ROOM 1710                                    SACRAMENTO       CA      95814
SACRAMENTO COUNTY TAX COLLECTOR              P.O. BOX 508                                                                                    SACRAMENTO       CA      95812
SACRAMENTO COUNTY UTILITY BILLING            9700 GOETHE RD                        STE C                                                     SACREMENTO       CA      95827
SACRAMENTO COUNTY UTILITY BILLING            P.O. BOX 1804                                                                                   SACRAMENTO       CA      95812
SACRAMENTO MUNICIPAL UTILITY DISTRICT        PO BOX 15830 MS B302                                                                            SACRAMENTO       CA      95852‐1830
SACRAMENTO SEWER & WATER DISTRICT            3701 MARCONI AVE                      SUITE 100                                                 SACRAMENTO       CA      95821
SACRAMENTO SUBURBAN WATER DISTRICT           3701 MARCONI AVE                      STE 100                                                   SACRAMENTO       CA      95821
SACRAMENTO TAX COLLECTOR                     700 H STREET                          ROOM 1710                                                 SACRAMENTO       CA      95814‐1285
SADDLE BROOK TOWNSHIP                        93 MARKET STREET                                                                                SADDLE BROOK     NJ      07663
SADDLE BROOK TOWNSHIP                        SADDLE BROOK TWP‐COLLECT              93 MARKET STREET                                          SADDLE BROOK     NJ      07663
SADDLE RIDGE HOMEOWNERS ASSOCIATION INC      9039 SHETLAND LANEINDIANAPOLIS                                                                  INDIANAPOLIS     IN      46278
SADDLE RIVER BORO                            SADDLE RIVER BORO ‐ COLL              100 EAST ALLENDALE ROAD                                   SADDLE RIVER     NJ      07458
SADDLERIDGE HOMES LLC                        1546 FM 949 RD                                                                                  SEALY            TX      77474
SADER LAW FIRM                               2345 GRAND BLVD SUITE 2150                                                                      KANSAS CITY      MO      64108
SADER LAW FIRM L.L.C.                        2345 GRAND BOULEVARD, SUITE 2150                                                                KANSAS CITY      MO      64108
SADIEVILLE CITY                              SADIEVILLE CITY ‐ COLLEC              PO BOX 129                                                SADIEVILLE       KY      40370
SADSBURY TOWNSHIP                            BERKHEIMER ASSOCIATES                 50 NORTH SEVENTH ST                                       BANGOR           PA      18013
SADSBURY TOWNSHIP                            SADSBURY TWP ‐ TAX COLLE              10200 FREE RD                                             CONNEAUT LAKE    PA      16316
SADSBURY TOWNSHIP                            SADSBURY TWP ‐ TAX COLLE              7182 WHITE OAK RD                                         CHRISTIANA       PA      17509
SAEGERTOWN BORO                              SAEGERTOWN BORO ‐ COLLEC              1235 ERIE ST.                                             SAEGERTOWN       PA      16433
SAENZ, TERRI                                 ADDRESS ON FILE
SAEPHANH, MEY                                ADDRESS ON FILE
SAFE BEACON INS AGENCY                       1901 E PALM VALLEY BLVD                                                                         ROUND ROCK       TX      78664
SAFE CREDIT UNION                            2295 IRON POINT ROAD STE 100                                                                    FOLSOM           CA      95630
SAFE HARBOR INS                              301 NW 138TH TER                                                                                JONESVILLE       FL      32669
SAFE HARBOR INSURANCE                        P O BOX 357966                                                                                  GAINSVILLE       FL      32635
SAFE INS CO                                  1017 6 AVE                                                                                      HUNTINGTON       WV      25701
SAFE INS CO                                  PO BOX 2085                                                                                     HUNTINGTON       WV      25721
SAFECO                                       P O BOX 7198                                                                                    INDIANAPOLIS     IN      46207
SAFECO INS                                   100 LIBERTY WAY                                                                                 DOVER            NH      03820
SAFECO INS                                   1400 S HWY DR 100                                                                               FENTON           MO      63026
SAFECO INS                                   ATTN PAYMENT DEPT                     P O BOX 91017                                             CHICAGO          IL      60680
SAFECO INS                                   P O  BOX 91017                                                                                  CHICAGO          IL      60680
SAFECO INS CO                                100 LIBERTY WAY                                                                                 DOVER            NH      03820
SAFECO INS CO                                1400 S HWY DR  100                                                                              FENTON           MO      63026
SAFECO INS CO                                16505 SW 72ND AVE BLDG F                                                                        PORTLAND         OR      97224
SAFECO INS CO COMMERCIAL                     P O BOX 7198                                                                                    INDIANAPOLIS     IN      46207
SAFECO INS OF AMER                           ATTN PAYMENT DEPT                     P O BOX 91017                                             CHICAGO          IL      60680
SAFECO INS OF IL                             P O  BOX 6486                                                                                   CAROL STREAM     IL      60197
SAFECO INSURANCE                             1114 W BROAD ST                                                                                 DUNN             NC      28334
SAFECO INSURANCE                             15 GARRETT AVE                                                                                  ROSEMONT         PA      19010
SAFECO INSURANCE                             3401 CUSTER RD 150                                                                              PLANO            TX      75023
SAFECO INSURANCE                             P.O. BOX 6476                                                                                   CAROL STREAM     IL      60197‐6486
SAFECO INSURANCE                             PO BOX 66521                                                                                    SAINT LOUIS      MO      63166‐6521
SAFECO INSURANCE                             PO BOX 66544                                                                                    SAINT LOUIS      MO      63166
SAFECO INSURANCE CO                          120 VANTIS                                                                                      ALISO VIEJO      CA      92656
SAFECO INSURANCE CO                          700 STANLEY DR                                                                                  NEW BRITIAN      CT      06053
SAFECO INSURANCE CO                          P O BOX 1                                                                                       VERSAILLES       OH      45380
SAFECO INSURANCE CO. OF ILLINOIS             P O BOX 66545                                                                                   ST. LOUIS        MO      63166‐6545
SAFECO INSURANCE COMPANY                     3541 MITCHELL RD STE D                                                                          CERES            CA      95307
SAFECO INSURANCE COMPANY OF AMERICA          PO BOX 10003                                                                                    MANCHESTER       NH      03108‐0003
SAFECO INSURNACE                             P O BOX 515097                                                                                  LOS ANGELES      CA      90051
SAFECO OF OREGON                             P O  BOX 34700                                                                                  SEATTLE          WA      98124
SAFEGUARD CONST CO INC                       2819 VILLAGE GREEN DR                                                                           AURORA           IL      60504
SAFEGUARD CONSTR CO INC                      & ERNEST F SPERL                      2819 VILLAGE GREEN DR                                     AURORA           IL      60504
SAFEGUARD ENVIROGROUP INC.                   BRAD KOVAR                            158 N. GLENDORA AVENUE, SUITE R                           GLENDORA         CA      91741
SAFEGUARD INS                                3408 NW 178TH                                                                                   EDMOND           OK      73012
SAFEGUARD INS PROS INC                       8120 WASHINGTON ST                                                                              PORT RICHEY      FL      34668
SAFEGUARD PROPERTIES LLC                     DEPT 781404                           PO BOX 78000                                              DETROIT          MI      48278
SAFEGUARD PROPERTIES MANAGEMENT, LLC         ATTN: GENERAL COUNSEL                 7887 SAFEGUARD CIRCLE                                     VALLEY VIEW      OH      44125
SAFEGUARD PROPERTIES MANAGEMENT, LLC         ATTN: LEGAL DEPT.                     7887 SAFEGUARD CIRCLE                                     VALLEY VIEW      OH      44125
SAFEGUARD PROPERTIES MGMT LLC                ATTN: GREGORY SHARP                   7887 SAFEGUARD CIR.                                       VALLEY VIEW      OH      44125
SAFEGUARD PROPERTIES MGMT LLC                DEPT 781404                           PO BOX 78000                                              DETROIT          MI      48278‐1404




                                                                                                              Page 770 of 998
                                     19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               774 of 1004
Creditor Name                           Address1                             Address2                                        Address3              City             State   Zip        Country
SAFEGUARD PUBLIC                        ADJUSTERS INC                        300 S PINE ISLAND RD                                                  PLANTATION       FL      33324
SAFEGUARD ROOFING INC                   1319 S POWERLINE RD                                                                                        POMPANO          FL      33069
SAFEGUARD TECHNOLOGY SOLUTIONS LLC      31100 SOLON RD 16                                                                                          SOLON            OH      44139
SAFEHOLD SPECIAL RISK                   100 GLEN EAGLES CT 100                                                                                     CARROLLTON       GA      30117
SAFEHOLD SPECIAL RISK                   1095 E 2100 S 2ND FLOOR                                                                                    SALT LAKE CITY   UT      84106
SAFEHOLD SPECIAL RISK                   P O BOX 526179                                                                                             SALT LAKE CITY   UT      84152
SAFENET                                 8950 SW 74 CT2201 A6                                                                                       MIAMI            FL      33156
SAFEPOINT INS CO                        8761 N 56TH ST                       BOX 292547                                                            TAMPA            FL      33617
SAFEPOINT INS CO                        P O BOX 292547                                                                                             TAMPA            FL      33687
SAFEPOINT INS CO                        P O BOX 459076                                                                                             SUNRISE          FL      33345
SAFEPOINT INSURANCE COMPANY, INC.       P. O.BOX 459076                                                                                            SUNRISE          FL      33345‐9076
SAFETY INDEMNITY INS                    P O  BOX 55089                                                                                             BOSTON           MA      02205
SAFETY INDEMNITY INSURANCE COMPANY      20 CUSTOM HOUSE STREET                                                                                     BOSTON           MA      02110
SAFETY INSURANCE CO                     20 CUSTOM HOUSE ST                                                                                         BOSTON           MA      02110
SAFETY INSURANCE CO.                    P O  BOX 371312                                                                                            PITTSBURG        PA      15250
SAFETY INSURANCE COMPANY                PO BOX 371312                                                                                              PITTSBURGH       PA      15250
SAFEWAY INS CO                          790 PASQUINELLI R ROW                                                                                      WESTMONT         IL      60559
SAFEWAY INS CO OF AL INC                P O BOX 472                                                                                                WESTMONT         IL      60559
SAFEWAY P&C INSURANCE                   P O  BOX 357760                                                                                            GAINESVILLE      FL      32635
SAFEWAY PROP INS CO                     P O BOX 301                                                                                                WESTMONT         IL      60559
SAFEWAY PROP INS CO                     P O BOX 92010                                                                                              LAFAYETTE        LA      70509
SAFFOLD, CHRISTOPHER                    ADDRESS ON FILE
SAFIR, JESSE                            ADDRESS ON FILE
SAFRAN MORPHO TRUST USA                 ATTN SC CARD SCAN                    3051 HOLLI DR STE 310                                                 SPRINGFIELD      IL      62704
SAG HARBOR VILLAGE                      SAG HARBOR VIL‐COLLECTOR             PO BOX 660                                                            SAG HARBOR       NY      11963
SAGARIA LAW PC                          3017 DOUGLAS BLVD STE 100                                                                                  ROSEVILLE        CA      95661
SAGE CREEK REALTY, INC                  P.O. BOX 2018, 413 W. CEDAR ST.                                                                            RAWLINS          WY      82301
SAGE MEADOW HOMEOWNERS ASSOCIATION      PO BOX 8550                                                                                                BEND             OR      97708
SAGE ROOFING AND CONSTRUCTION LLC       189 ELM STREET, SUITE 106                                                                                  LEWISVILLE       TX      75057
SAGE ROOFING LLC                        189 ELM ST                                                                                                 LEWISVILLE       TX      75057
SAGE TITLE GROUP, LLC                   7700 OLD GEORGETOWN RD                                                                                     BETHESDA         MD      20814
SAGE TOWNSHIP                           SAGE TOWNSHIP ‐ TREASURE             1831 PRATT LAKE RD                                                    GLADWIN          MI      48624
SAGEMEADOW MAINTENANCE COMMITTEE        PO BOX 890842                                                                                              HOUSTON          TX      77289
SAGEMEADOW UD  L                        SAGEMEADOW UD ‐ TAX COLL             11111 KATY FRWY 725                                                   HOUSTON          TX      77079
SAGEMONT MAINTENANCE COMMITTEE          P.O. BOX 34146                                                                                             HOUSTON          TX      77234
SAGEPOINTE PATIO HOA                    8501 CAMINO MEDIA SUITE 400                                                                                BAKERSFIELD      CA      93311
SAGESURE                                5130 PARKWAY PLZLB896671                                                                                   CHARLOTTE        NC      28217
SAGESURE INS MANAGERS                   PO BOX 935496                                                                                              ATLANTA          GA      31193
SAGETREE VILLAGE                        3524 EAST AVE R                                                                                            PALMDALE         CA      93550
SAGINAW BAY UNDERWRITERS                P O  BOX 1928                                                                                              SAGINAW          MI      48605
SAGINAW CHARTER TOWNSHIP                4980 SHATTUCK RD.                                                                                          SAGINAW          MI      48603
SAGINAW CITY                            SAGINAW CITY ‐ TREASURER             1315 S WASHINGTON AVE                                                 SAGINAW          MI      48601
SAGINAW COUNTY REGISTER OF DEEDS        111 SOUTH MICHGAN AVENUE                                                                                   SAGINAW          MI      48602
SAGINAW COUNTY REGISTER OF DEEDS        111 SOUTH MICHIGAN AVENUE                                                                                  SAGINAW          MI      48602
SAGINAW COUNTY TREASURER                111 S MICHIGAN AVE                                                                                         SAGINAW          MI      48602
SAGINAW TOWNSHIP                        SAGINAW TOWNSHIP ‐ TREAS             4980 SHATTUCK RD                                                      SAGINAW          MI      48603
SAGINAW TOWNSHIP TREASURER              PO BOX 6400                                                                                                SAGINAW          MI      48608
SAGOLA TOWNSHIP                         PO BOX 104                                                                                                 CHANNING         MI      49815
SAGOLA TOWNSHIP                         SAGOLA TOWNSHIP ‐ TREASU             W‐9067 TURNER RD                                                      CHANNING         MI      49815
SAGON HOME IMPROVEMENT &                AYLIN & AYDIN KUTLU                  13 OAK TERRACE                                                        ORANGE           NJ      07051
SAGON HOME IMPROVEMENTS                 13 OAK TERRACE                                                                                             WEST ORANGE      NJ      07051
SAGUACHE COUNTY                         SAGUACHE COUNTY‐TREASURE             PO BOX 177                                                            SAGUACHE         CO      81149
SAGUACHE COUNTY TREASURER               501 4TH ST                                                                                                 SAGUACHE         CO      81149
SAHA, SOUMYA                            ADDRESS ON FILE
SAHARA ROOFING CORP.                    ALEXANDER MELENDEZ                   18441 SW 210 STREET                                                   MIAMI            FL      33187
SAHENE CONSTRUCTION LLC                 PO BOX 2201                                                                                                GONZALES         LA      70707
SAHENE CONSTRUCTION LLC                 PO BOX 80027                                                                                               BATON ROUGE      LA      70898
SAIA, JANA                              ADDRESS ON FILE
SAIL ASSOCIATES INC                     PO BOX 2805                                                                                                WARMINSTER       PA      18974
SAILER, JEFFRY                          ADDRESS ON FILE
SAILER, LAURIE                          ADDRESS ON FILE
SAILFISH POINT PROPERTY OWNERS' &       COUNTRY CLUB ASSOC. INC              2201 SE SAILFISH POINT BLVD                                           STUART           FL      34996
SAILOR, MORGAN                          ADDRESS ON FILE
SAILPOINT TECHNOLOGIES, INC.            ATTN: GENERAL COUNSEL                11305 FOUR POINTS DRIVE                         BLDG 2, SUITE 100     AUSTIN           TX      78726
SAINI, SILKY                            ADDRESS ON FILE
SAINT CLAIR BORO                        SAINT CLAIR BORO ‐ COLLE             47 N. FRONT STREET                                                    ST CLAIR         PA      17970
SAINT FRANCIS CITY                      SAINT FRANCIS CITY TREAS             3400 E HOWARD AVE                                                     ST FRANCIS       WI      53235
SAINT FRANCOIS COUNTY TREASURER         1 WEST LIBERTY STREET                ANNEX BUILDING SUITE 200                                              FARMINGTON       MO      63640
SAINT JOSEPH CONTRACTOR                 LUIS BARBOZA‐BACCI                   LUIS BARBOZA‐BACCI                              440 MERCER STREET     HAMILTON         NJ      08690
SAINT LAWRENCE BORO                     SUSAN EGGERT ‐ TAX COLLE             3540 ST LAWRENCE AVENUE                                               READING          PA      19606




                                                                                                           Page 771 of 998
                                         19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 775 of 1004
Creditor Name                               Address1                           Address2                                      Address3             City               State   Zip     Country
SAINT LAWRENCE TOWN                         SAINT LAWRENCE TWN TREAS           E2880 CTY ROAD B                                                   OGDENSBURG         WI      54962
SAINT LOUIS COUNTY                          100 N 5TH AVE W 101                                                                                   DULUTH             MN      55802
SAINT LOUIS COUNTY TREASURER                41 S CENTRAL AVENUE                                                                                   ST. LOUIS          MO      63105
SAINT LUCIE WEST SERVICES DISTRICT          450 SW UTILITY DRIVE                                                                                  PORT SAINT LUCIE   FL      34986
SAINT MARYS CITY                            CHARLES BLOAM III,TAX CO           11 LAFAYETTE STREET                                                ST MARYS           PA      15857
SAINT MARYS S.D./ST. MA                     ST MARYS SD ‐ TAX COLLEC           11 LAFAYETTE STREET                                                ST MARYS           PA      15857
SAINT PAUL HOTEL                            CORPORATION                        350 MARKET STREET                                                  SAINT PAUL         MN      55102
SAINT PAUL REGIONAL WATER SERVICES          1900 RICE ST                                                                                          SAINT PAUL         MN      55113
SAINT RAPHAEL ROOFINGINC                    17407 JEAN ST                                                                                         FORT MYERS         FL      33967
SAIZ, DAVIANA                               ADDRESS ON FILE
SAKHAI, BOB                                 ADDRESS ON FILE
SAKURA GARDENS CONDOMINIUM ASSOCIATION      10079 SAKURA DR                                                                                       ST LOUIS           MO      63128
SALAL CREDIT UNION                          DALE SCHROEDER                     1515 DEXTER AVE NORTH                                              SEATTLE            WA      98109
SALAMANCA CITY                              SALAMANCA CITY‐ CONTROLL           225 WILDWOOD AVE, SUITE                                            SALAMANCA          NY      14779
SALAMANCA CITY (CATTAR.                     SALAMANCA CITY(CO)‐CONTR           225 WILDWOOD AVE, SUITE                                            SALAMANCA          NY      14779
SALAMANCA CITY INDIAN LE                    SALAMANCA CITY‐ILT‐CONTR           225 WILDWOOD AVE, SUITE                                            SALAMANCA          NY      14779
SALAMANCA CITY SCH.(CMBN                    SALAMANCA CTY SD TAX COL           PO BOX 215                                                         WARSAW             NY      14569
SALARY.COM                                  ATTN: GENERAL COUNSEL              34 WASHINGTON ST.                             SUITE 310            WELLESLEY          MA      02481
SALARY.COM LLC                              34 WASHINGTON ST. WELLESLEY                                                                           WELLESLEY          MA      02481
SALAS, ALEXANDRIA                           ADDRESS ON FILE
SALAS, DOMINIQUE                            ADDRESS ON FILE
SALAS, JOSEPH                               ADDRESS ON FILE
SALAS, MICHELLE                             ADDRESS ON FILE
SALAZAR ROOFING & CONSTRUCTION INC.         JIMMY SEIBERT                      209 EAST MAIN STREET                                               YUKON              OK      73099
SALAZAR ROOFING & MORE                      DAVID SALAZAR                      914 W SNYDER ST                                                    ALVIN              TX      77511
SALAZAR ROOFING CORPORATION                 2314 S. HOPKINS AVE.                                                                                  TITUSVILLE         FL      32780
SALAZAR, ANGELA                             ADDRESS ON FILE
SALAZAR, DEBORA                             ADDRESS ON FILE
SALAZAR, ESTEPHEN                           ADDRESS ON FILE
SALAZAR, JAKE                               ADDRESS ON FILE
SALAZAR, NORMA                              ADDRESS ON FILE
SALAZAR, SAM J                              NEW MEXICO LEGAL AID, INC.         CORINNA LASZLO‐HENRY, ESQ                     P.O. BOX 1454        LAS VEGAS          NM      87701
SALAZAR‐ORTEGA, REFUGIO                     ADDRESS ON FILE
SALCEDO, LENIN                              ADDRESS ON FILE
SALCIDO‐WEHMEYER, CLAUDIA                   ADDRESS ON FILE
SALDANA & ASSOCIATES INC                    PO BOX 9023549                                                                                        SAN JUAN           PR      902
SALDANA CONSTRUCTION SERVICE                JESSEE G SALDANA JR.               JESSE G SALDANA, JR.                          2315 PAINTED SKY     SAN ANTONIO        TX      78238
SALDIVAR, CINDY                             ADDRESS ON FILE
SALDUTTI, VINCENT                           ADDRESS ON FILE
SALE CREDIT UNION                           1515 DEXTER AVENUE NORTH                                                                              SEATTLE            WA      98109
SALEEM, PARVEZ                              ADDRESS ON FILE
SALEM CEN SCH (COMBINED                     SALEM CS ‐ TAX COLLECTOR           41 EAST BROADWAY                                                   SALEM              NY      12865
SALEM CITY                                  CITY OF SALEM ‐ CLERK              PO BOX 234                                                         SALEM              KY      42078
SALEM CITY                                  SALEM CITY ‐ TAX COLLECT           17 NEW MARKET STREET                                               SALEM              NJ      08079
SALEM CITY                                  SALEM CITY ‐ TAX COLLECT           93 WASHINGTON STREET ROO                                           SALEM              MA      01970
SALEM CITY                                  SALEM CITY ‐ TREASURER             114 NORTH BROAD ST                                                 SALEM              VA      24153
SALEM INSURANCE                             609 W LINCOLN AVE                                                                                     GOSHEN             IN      46526
SALEM LAKES VILLAGE                         SALEM LAKES VLG TREASURE           PO BOX 443                                                         SALEM              WI      53168
SALEM MOBILE HOMES                          701 US HWY 281 N  STE C                                                                               MARBLE FALLS       TX      78654
SALEM OAK INS AGENCY                        127 W BROADWAY B & C                                                                                  SALEM              NJ      08079
SALEM PROPERTIES                            802 A SOUTH MAIN                                                                                      SALEM              MO      65560
SALEM TOWN                                  SALEM TOWN ‐ TAX COLLECT           270 HARTFORD ROAD                                                  SALEM              CT      06420
SALEM TOWN                                  SALEM TOWN ‐ TAX COLLECT           33 GEREMONTY DRIVE                                                 SALEM              NH      03079
SALEM TOWN                                  SALEM TOWN‐TAX COLLECTOR           PO BOX 575                                                         SALEM              NY      12865
SALEM TOWN                                  SALEM TWN TREASURER                PO BOX 443                                                         SALEM              WI      53168
SALEM TOWN                                  SALEM TWN TREASURER                W3377 350TH AVE                                                    MAIDEN ROCK        WI      54750
SALEM TOWN                                  TAX COLLECTOR                      PO BOX 443                                                         SALEM              WI      53168
SALEM TOWNSHIP                              KIMBERLY WYMAN‐TAX COLLE           3671 ROUTE 208                                                     KNOX               PA      16232
SALEM TOWNSHIP                              SALEM TOWNSHIP ‐ TREASUR           P.O.BOX 75002                                                      SALEM              MI      48175
SALEM TOWNSHIP                              SALEM TOWNSHIP ‐ TREASUR           PO BOX 49                                                          BURNIPS            MI      49314
SALEM TOWNSHIP                              SALEM TWP ‐ TAX COLLECTO           114 MAIN ST POB 180                                                SLICKVILLE         PA      15684
SALEM TOWNSHIP                              SALEM TWP ‐ TAX COLLECTO           434 OSBORN RD.                                                     HADLEY             PA      16130
SALEM TOWNSHIP                              SALEM TWP ‐ TAX COLLECTO           945 RAY ELLEN DR.                                                  BERWICK            PA      18603
SALEM TOWNSHIP                              SALEM TWP ‐ TAX COLLECTO           PO BOX 687                                                         HAMLIN             PA      18427
SALEM TOWNSHIP TAX COLLECTOR                945 RAYELLEN DR                                                                                       BERWICK            PA      18603
SALEM WOODS HOMEOWNERS ASSOCIATION          P.O. BOX 905                                                                                          CHESTERFIELD       VA      23832
SALEMBURG TOWN                              SALEMBURG TOWN ‐ TAX COL           P O BOX 190, CITY HALL                                             SALEMBURG          NC      28385
SALERNO, ANTHONY                            ADDRESS ON FILE
SALESFORCE.COM INC                          1 MARKET ST STE 300                                                                                   SAN FRANCISCO      CA      94105
SALESFORCE.COM, INC.                        ATTN: GENERAL COUNSEL              THE LANDMARK  ONE MARKET                      SUITE 300            SAN FRANCISCO      CA      94105




                                                                                                           Page 772 of 998
                                       19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                776 of 1004
Creditor Name                             Address1                            Address2                                     Address3                        City               State   Zip          Country
SALFORD TOWNSHIP                          BARBARA MCMONAGLE ‐ TC              P.O BOX 55                                                                   TYLERSPORT         PA      18971
SALINA TOWN                               SALINA TOWN‐TAX RECEIVER            201 SCHOOL ROAD                                                              LIVERPOOL          NY      13088
SALINAS, ANA                              ADDRESS ON FILE
SALINAS, ANGELIQUE                        ADDRESS ON FILE
SALINAS, NANCY F/K/A NANCY HERNANDEZ      ZENDEH DEL & ASSOCIATES, PLLC       GABE PEREZ, ESQ.                             1813 61ST STREET, SUITE 101     GALVESTON          TX      77551
SALINAS, VERONICA                         ADDRESS ON FILE
SALINE CITY                               SALINE CITY ‐ TREASURER             100 N HARRIS                                                                 SALINE             MI      48176
SALINE COUNTY                             SALINE COUNTY ‐ COLLECTO            19 ARROW ST, RM 201                                                          MARSHALL           MO      65340
SALINE COUNTY                             SALINE COUNTY ‐ TAX COLL            215 N MAIN STE 3                                                             BENTON             AR      72015
SALINE COUNTY                             SALINE COUNTY ‐ TREASURE            10 EAST POPLAR STREET                                                        HARRISBURG         IL      62946
SALINE COUNTY                             SALINE COUNTY ‐ TREASURE            300 W ASH, RM 214                                                            SALINA             KS      67401
SALINE COUNTY                             SALINE COUNTY ‐ TREASURE            PO BOX 865                                                                   WILBER             NE      68465
SALINE COUNTY TREASURER                   300 W ASH RM 210                                                                                                 SALINA             KS      67402‐5040
SALINE TOWNSHIP                           SALINE TOWNSHIP ‐ TREASU            11700 MACON RD                                                               SALINE             MI      48176
SALINGRE, VICKI                           ADDRESS ON FILE
SALISBURY BORO                            SALISBURY BORO ‐ TAX COL            131 CASSLEMAN ST BOX 453                                                     SALISBURY          PA      15558
SALISBURY COA                             102 PERKINS STREET                                                                                               BROCKTON           MA      02302
SALISBURY CONSTRUCTION                    COMPANY                             453 CHANDLER ST                                                              WORCESTER          MA      01602
SALISBURY ELK LICK AREA                   SALISBURY ELK LICK ASD ‐            168 SCHOENBURGH LANE                                                         MEYERSDALE         PA      15552
SALISBURY ELK LICK AREA                   SALISBURY ELK LK AREA SD            131 CASSELMAN ST BOX 453                                                     SALISBURY          PA      15558
SALISBURY SCHOOL DISTRIC                  SALISBURY SD ‐ TAX COLLE            2900 S PIKE AVE                                                              ALLENTOWN          PA      18103
SALISBURY TOWN                            SALISBURY TOWN ‐ TAX COL            P.O. BOX 11                                                                  SALISBURY          NH      03268
SALISBURY TOWN                            SALISBURY TOWN ‐ TAX COL            P.O. BOX 66                                                                  SALISBURY          VT      05769
SALISBURY TOWN                            SALISBURY TOWN ‐ TAX COL            PO BOX 241                                                                   SALISBURY CENTER   NY      13454
SALISBURY TOWN                            SALISBURY TOWN ‐ TAX COL            PO BOX 548                                                                   SALISBURY          CT      06068
SALISBURY TOWN                            SALISBURY TOWN‐TAX COLLE            5 BEACH ROAD                                                                 SALISBURY          MA      01952
SALISBURY TOWNSHIP                        2900 SOUTH PIKE AVENUE                                                                                           ALLENTOWN          PA      18103
SALISBURY TOWNSHIP                        LANCASTER COUNTY ‐ TREAS            150 N QUEEN ST. STE 122                                                      LANCASTER          PA      17603
SALISBURY TOWNSHIP                        SALISBURY TWP ‐ TAX COLL            2900 S PIKE AVE                                                              ALLENTOWN          PA      18103
SALKOVITZ, HARA                           ADDRESS ON FILE
SALL & GEIST                              HELENA KORN                         ONE NORTH LEXINGTON AVE                      11TH FLOOR                      WHITE PLAINS       NY      10601
SALLY J ZEMAN TRUSTEE                     1888 SHERMAN ST STE 750                                                                                          DENVER             CO      80203
SALLY KOENIG                              PO BOX 16626                                                                                                     ROCHESTER          NY      14616
SALLY LEISSNER                            1500 SAINT CROIX LN                                                                                              PFLUGERVILLE       TX      78660
SALLY W SCHATZ                            PO BOX 70758                                                                                                     ALBANY             GA      31707
SALMINEN, SHELLY                          ADDRESS ON FILE
SALMON AND JOHNSON AGNCY                  23 N MAIN ST STE A                                                                                               LEXINGTON          TN      38351
SALMON RIVER CS CMD TOWN                  SALMON RIVER CSD‐TAX COL            285 TAYLOR ROAD                                                              NORTH BANGOR       NY      12966
SALO                                      NW 6087                             PO BOX 1450                                                                  MINNEAPOLIS        MN      55485
SALOMON, MONICA                           ADDRESS ON FILE
SALT CREEK SANITARY DISTRICT              201 S ROUTE 83                                                                                                   VILLA PARK         IL      60181
SALT LAKE APPRAISING COMPANY              138 E 12300 S SUITE C223                                                                                         DRAPER             UT      84020
SALT LAKE APPRAISING COMPANY              9135 SOUTH MONROE STREET            SUITE C                                                                      SANDY              UT      84070
SALT LAKE CITY CORPORATION                1530 S. WEST TEMPLE                                                                                              SALT LAKE CITY     UT      84115
SALT LAKE COUNTY                          SALT LAKE COUNTY‐TREASUR            2001 S STATE, RM N‐1200                                                      SALT LAKE CITY     UT      84190
SALT LAKE COUNTY TREASURER                2001 S STATE STREET                                                                                              SALT LAKE CITY     UT      84114
SALT LAKE REO                             1780 W 9000 S                       401                                                                          WEST JORDAN        UT      84088
SALTER, MARVIN                            ADDRESS ON FILE
SALTERS COVE HOA, INC.                    11822 HWY 17 BYPASS SOUTH                                                                                        MURRELLS INLET     SC      29576
SALTLICK TOWNSHIP                         SALTLICK TWP ‐ TAX COLLE            1301 INDIAN CREEK VALLEY                                                     MELCROFT           PA      15462
SALTSBURG BORO  INDIAN                    BARBARA STRAMASKI ‐ TC              802 GRANT ST                                                                 SALTSBURG          PA      15681
SALTVILLE TOWN                            SALTVILLE TOWN ‐ TREASUR            217 PALMER AVE                                                               SALTVILLE          VA      24370
SALUDA COUNTY                             SALUDA COUNTY ‐ TREASURE            100 E CHURCH ST  STE. 5                                                      SALUDA             SC      29138
SALUDA COUNTY TAX COLLECTOR               100 EAST CHURCH STREET SUITE 5                                                                                   SALUDA             SC      29138
SALUDA COUNTY TREASURER                   100 E CHURCH ST                                                                                                  SALUDA             SC      29138‐1499
SALUDO, WAH                               ADDRESS ON FILE
SALVADOR AVILEZ                           6412 N 3RD ST                                                                                                    MCALLEN            TX      78504
SALVADOR BACA FLOORING                    SALVADOR BACA                       1537 30TH ST                                                                 SAN DIEGO          CA      92102
SALVADOR HERNANDEZ                        1627 81 ST AVE                                                                                                   OAKLAND            CA      94621
SALVADOR MENDOZA                          PO BOX 266482                                                                                                    HOUSTON            TX      77207
SALVADOR SANCHEZ AND                      IRMA SANCHEZ                        1306 HAVENROCK DR                                                            FORNEY             TX      75126
SALVATICO, CHRISTOPHER                    ADDRESS ON FILE
SALVATOR & ASSOC INS AGY                  3053 GULF BREEZE PARKWAY                                                                                         GULF BREEZE        FL      32563
SALVATORE APPRAISAL LLC                   4193 W WOODHAVEN LOOP                                                                                            COEUR DALENE       ID      83814
SALWACH, JENNIFER                         ADDRESS ON FILE
SALYERSVILLE CITY                         CITY OF SALYERSVILLE ‐ C            P O BOX 640                                                                  SALYERSVILLE       KY      41465
SALZBERG INS AGENCY                       PO BOX 9649                                                                                                      NORFOLK            VA      23505
SALZBERG INS AGENCY INC                   249 E LITTLE CREEK RD                                                                                            NORFOLK            VA      23505
SALZEDO PLAZA A CONDOMINIUM               2929 SW 3 AVE                       SUITE 330                                                                    MIAMI              FL      33129
SAM ALMAROAD CONSTRUCTIO                  PO BOX 545                                                                                                       JACKSONVILLE       AL      36265




                                                                                                         Page 773 of 998
                                          19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     777 of 1004
Creditor Name                                Address1                              Address2                                       Address3                         City              State   Zip          Country
SAM BARTLETT INC                             6630 MASADA DR                                                                                                        CHESTERFIELD      VA      23838
SAM E DAVIS CONSTRUCTION                     572 ELON RD                                                                                                           MADISON HEIGHTS   VA      24572
SAM MARKS                                    ADDRESS ON FILE
SAM SCHIRMER INS AGENCY                      1312 BOWMAN RD                                                                                                        MT PLEASANT       SC      29464
SAM SCHIRMER INS AGENCY                      PO BOX 1782                                                                                                           MOUNT PLEASANT    SC      29465
SAM SHUM INSURANCE AGY                       9515 BELAIRE BLVD                     SUITE A                                                                         HOUSTON           TX      77036
SAMA CONSTRUCTION INC                        6290 SNAPPER CREEK DR                                                                                                 MIAMI             FL      33143
SAMANTHA STANLEY                             6861 SOMERSET CT                                                                                                      MOBILE            AL      36619
SAMBOR INVESTMENTS                           GROUND RENT                           P.O. BOX 15013                                                                  BALTIMORE         MD      21282
SAMBOR INVESTMENTS                           GROUND RENT                           P.O. BOX 15013                                                                  PIKESVILLE        MD      21208
SAMBOR INVESTMENTS, LLC                      PO BOX 15013                                                                                                          PIKESVILLE        MD      21282‐5013
SAMCO                                        571 FOLLY ROAD                                                                                                        CHARLESTON        SC      29412
SAME DAY IMPROVEMENT INC                     32 NORTHAMPTON B                                                                                                      WEST PALM BEACH   FL      33417
SAMMAMISH BLUFFS CONDO                       ASSOC. OF APARTMENT OWNERS            C/O PROPERTY CONCEPTS INC                      5622 CALIFORNIA AVE SW           SEATTLE           WA      98136‐1515
SAMMARCO APPRAISAL                           46 SAGO PALM DR                                                                                                       BLUFFTON          SC      29910
SAMMY LEON CURRY                             KATHY M. MULCAHY                      LEGAL AID OF NORTH WEST TEXAS                  500 CHESTNUT, STE 901, BOX 3     ABILENE           TX      79602
SAMMY MULLIS INS AGENCY                      209 NORTH CHURCH ST                                                                                                   MONTICELLO        AR      71655
SAMOUCE & GAL PA                             5405 PARK CENTRAL COURT                                                                                               NAPLES            FL      34109
SAMPLES, ANITA                               ADDRESS ON FILE
SAMPSEL, ABIGAIL                             ADDRESS ON FILE
SAMPSON COUNTY                               SAMPSON COUNTY ‐ TAX COL              126 W. ELIZABETH ST.                                                            CLINTON           NC      28328
SAMPSON COUNTY REGISTER OF DEEDS             126A W ELIZABETH ST                                                                                                   CLINTON           NC      28328
SAMPSON COUNTY TAX COLLECTOR                 126 W ELIZABETH ST                                                                                                    CLINTON           NC      28328
SAMPSON TOWN                                 SAMPSON TWN TREASURER                 10040 270TH AVE.                                                                NEW AUBURN        WI      54757
SAMPSON, ANTONIO                             ADDRESS ON FILE
SAMRON SHAMSID DEEN                          5332 EAST HAMPTON                                                                                                     HOUSTON           TX      77039
SAMS MH SERVICE                              PO BOX 762                                                                                                            CRYSTAL RIVER     FL      34423
SAMS, MCSHANE                                ADDRESS ON FILE
SAMSON CONSTRUCTION LLC                      1720 REDI RD                                                                                                          CUMMING           GA      30040
SAMUEL ADENIJI                               ADDRESS ON FILE
SAMUEL BJELAC III CUST                       ADDRESS ON FILE
SAMUEL BROWN JR                              ADDRESS ON FILE
SAMUEL CONT CO LLC                           214 PARK ST                                                                                                           BAYTOWN           TX      77520
SAMUEL D HAYNES                              ADDRESS ON FILE
SAMUEL D LOPEZ                               ADDRESS ON FILE
SAMUEL FULTON                                ADDRESS ON FILE
SAMUEL I WHITE PC                            5040 CORPORATE WOODS DR  STE 120                                                                                      VIRGINIA BEACH    VA      23462
SAMUEL I. WHITE, P.C.                        WM. ADAM WHITE                        5040 CORPORATE WOODS DRIVE                     SUITE 120                        VIRGINIA BEACH    VA      23462‐4377
SAMUEL KULMAN                                ADDRESS ON FILE
SAMUEL LANCE AND MELISSA LANCE               ADDRESS ON FILE
SAMUEL OZUE & BARBARA                        ADDRESS ON FILE
SAMUEL SCOTT AGENCY                          1124E SOUTH 8TH ST                                                                                                    MEDFORD           WI      54451
SAMUEL STEWART & DEANNE                      STEWART                               1350 BONHAM PKWY                                                                LANTANA           TX      76226
SAMUEL T RAMSEY                              ADDRESS ON FILE
SAMUEL WHITE PC                              SUITE 120                             5040 CORPORATE WOODS DR                                                         VIRGINIA BEACH    VA      23452
SAMUELS, JEFFREY                             ADDRESS ON FILE
SAN ANDREAS SANITARY DISTRICT                PO BOX 1630                                                                                                           SAN ANDREAS       CA      95249
SAN ANTONIO INDEMNITY                        P O BOX 792030                                                                                                        SAN ANTONIO       TX      78279
SAN ANTONIO ROOFING CO                       15806 HASTINGS PARK                                                                                                   SELMA             TX      78154
SAN ANTONIO WATER SYSTEM                     P O BOX 2990                                                                                                          SAN ANTONIO       TX      78299‐2990
SAN ANTONIO WEED & DEMO                      C/O CITY OF SAN ANTONIO               P. O. BOX 839975                                                                SAN ANTONIO       TX      78283
SAN AUGUSTINE COUNTY                         SAN AUGUSTINE COUNTY‐COL              100 W COLUMBIA ROOM 102                                                         SAN AUGUSTINE     TX      75972
SAN AUGUSTINE COUNTY CLERK                   223 N HARRISON ST                                                                                                     SAN AUGUSTINE     TX      75972
SAN BENITO CISD                              SAN BENITO CISD‐TAX OFFI              240 N CROCKETT                                                                  SAN BENITO        TX      78586
SAN BENITO COUNTY                            SAN BENITO CNTY TAX COLL              440 5TH STREET, ROOM 107                                                        HOLLISTER         CA      95023
SAN BERNARDINO CNTY.                         AUDITOR CONTROLLER TREASURER          268 WEST HOSPITALITY LANE FIRST FLOOR                                           SAN BERNARDINO    CA      92415‐0360
SAN BERNARDINO CNTY.                         TREASURER TAX COLLECTOR               172 WEST 3RD STREET                                                             SAN BERNARDINO    CA      92415
SAN BERNARDINO CNTY., SPECIAL DIST.S,        WATER & SANITATION                    12402 INDUSTRIAL BLVD., BLDG D, SUITE 6                                         VICTORVILLE       CA      92395
SAN BERNARDINO COUNTY                        385 N ARROWHEAD                       1ST FLOOR                                                                       SAN BERNARDINO    CA      92415
SAN BERNARDINO COUNTY                        385 N ARROWHEAD AVE, 1ST FL                                                                                           SAN BERNARDINO    CA      92415
SAN BERNARDINO COUNTY                        SAN BERNARDINO CNTY TAX               268 WEST HOSPITALITY LAN                                                        SAN BERNARDINO    CA      92415
SAN BERNARDINO COUNTY TAX COLLECTOR          268 W. HOSPITALITY LANE               1ST FLOOR                                                                       SAN BERNARDINO    CA      92415‐0360
SAN BERNARDINO MUNICIPAL WATER DEPT.         300 N D STREET                        5TH FLOOR                                                                       SAN BERNARDINO    CA      92418
SAN BERNARDINO MUNICIPAL WATER DEPT.         710 N. 'D' STREET, 5TH FLOOR                                                                                          SAN BERNARDINO    CA      92418
SAN BERNARDINO OF COUNTY LAND USE            SERVICE DEPT                          385 N ARROWHEAD AVE 1ST FLOOR                                                   SAN BERNARDINO    CA      92415
SAN CHRISTOPHER VILLAS CONDO ASSOC. INC      P O BOX 1624                                                                                                          PALM HARBOR       FL      34682
SAN DIEGO APPRAISAL WORKS                    816 S KALMIA ST                                                                                                       ESCONDIDO         CA      92025
SAN DIEGO CITY TREASURER                     P.O. BOX 129039                                                                                                       SAN DIEGO         CA      92112‐9039
SAN DIEGO COUNTY                             SAN DIEGO COUNTY TAX COL              1600 PACIFIC HWY, ROOM 1                                                        SAN DIEGO         CA      92101
SAN DIEGO COUNTY OFFICE OF REVENUE           & RECOVERY                            PO BOX 121909                                                                   SAN DIEGO         CA      92112‐1909




                                                                                                                Page 774 of 998
                                           19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         778 of 1004
Creditor Name                                 Address1                                 Address2                                      Address3     City                 State   Zip     Country
SAN DIEGO COUNTY OFFICE OF REVENUE            1600 PACIFIC HWY                                                                                    SAN DIEGO            CA      92101
SAN DIEGO COUNTY TAX COLLECTOR                PO BOX 129009                                                                                       SAN DIEGO            CA      92112
SAN DIEGO COUNTY TREASURER                    1600 PACIFIC HIGHWAY RM 162                                                                         SAN DIEGO            CA      92101
SAN DIEGO COUNTY TREASURER                    1600 PACIFIC HWY                                                                                    SAN DIEGO            CA      92101
SAN DIEGO COUNTY TREASURER                    PO BOX 129009                                                                                       SAN DIEGO            CA      92112
SAN DIEGO COUNTY TREASURER‐TAX COLLECTOR      1600 PACIFIC HWY                         ROOM 162                                                   SAN DIEGO            CA      92101
SAN DIEGO DRYWALL CORP                        968 RANCHEROS DR STE P                                                                              SAN MARCOS           CA      92069
SAN DIEGO REAL ESTATE CONNECTION INC          1977 N MARSHALL AVE 103                                                                             EL CAJON             CA      92020
SAN FERNANDO                                  21021 DEVONSHIRE ST                                                                                 CHATSWORTH           CA      91311
SAN FRANCISCO COUNTY                          SAN FRANCISCO ‐ TAX COLL                 1 CARLTON B. GOODLETT PL                                   SAN FRANCISCO        CA      94102
SAN FRANCISCO UTILITIES                       INC                                      8191 JENNIFER LN STE 350                                   OWINGS               MD      20736
SAN JACINTO COUNTY                            SAN JACINTO COUNTY ‐ COL                 111 STATE HIGHWAY 150 R                                    COLDSPRING           TX      77331
SAN JACINTO COUNTY CLERK                      1 STATE HWY 150  RM 2                                                                               COLDSPRING           TX      77331
SAN JACINTO COUNTY TAX OFFICE                 111 STATE HWY 150 RM C5                                                                             COLDSPRING           TX      77331
SAN JOAQUIN CNTY.                             TREASURER TAX COLLECTOR                  PO BOX 2169                                                BREA                 CA      95201
SAN JOAQUIN COUNTRY CLUB ESTATES              C/O ROBERT L JENSEN & ASSOCIATES         2160 N FINE AVENUE                                         FRESNO               CA      93727
SAN JOAQUIN COUNTY                            SAN JOAQUIN CNTY TAX COL                 44 NORTH SAN JOAQUIN ST,                                   STOCKTON             CA      95202
SAN JOAQUIN TAX COLLECTOR                     44 NORTH SAN JOAQUIN ST                  SUITE 150                                                  STOCKTON             CA      95202
SAN JOAQUIN TAX COLLECTOR                     PO BOX 2169                                                                                         STOCKTON             CA      95201
SAN JOSE ADVANTAGE HOMES INC                  2890 MONTEREY RD                                                                                    SAN JOSE             CA      95111
SAN JUAN COUNTY                               SAN JUAN COUNTY ‐ TREASU                 350 COURT ST                                               FRIDAY HARBOR        WA      98250
SAN JUAN COUNTY                               SAN JUAN COUNTY‐TREASURE                 100 S. OLIVER DR., SUITE                                   AZTEC                NM      87410
SAN JUAN COUNTY                               SAN JUAN COUNTY‐TREASURE                 1557 GREENE STREET                                         SILVERTON            CO      81433
SAN JUAN COUNTY                               SAN JUAN COUNTY‐TREASURE                 PO BOX 817                                                 MONTICELLO           UT      84535
SAN JUAN COUNTY TREASURER                     100 S OLIVER 300                                                                                    AZTEC                NM      87410
SAN LUIS OBISPO COUNTY                        SAN LUIS OBISPO CNTY TAX                 1055 MONTEREY ST., ROOM                                    SAN LUIS OBISPO      CA      93408
SAN LUIS OBISPO COUNTY TAX COLLECTOR          1055 MONTEREY ST                                                                                    SAN LUIS OBISPO      CA      93408
SAN LUIS WATER DIST                           SAN LUIS WATER DISTRICT                  PO BOX 2135                                                LOS BANOS            CA      93635
SAN MARCOS INS                                584 W CHANDLER BLVD                                                                                 CHANDLER             AZ      85225
SAN MATEO COUNTY                              SAN MATEO COUNTY TAX COL                 555 COUNTY CENTER ‐ 1ST                                    REDWOOD CITY         CA      94063
SAN MIGUEL COUNTY                             SAN MIGUEL COUNTY‐TREASU                 500 W NATIONAL ST, SUITE                                   LAS VEGAS            NM      87701
SAN MIGUEL COUNTY                             SAN MIGUEL COUNTY‐TREASU                 PO BOX 488                                                 TELLURIDE            CO      81435
SAN MIGUEL, ANDREA                            ADDRESS ON FILE
SAN PATRICIO COUNTY                           SAN PATRICIO COUNTY COLL                 P O BOX 280                                                SINTON               TX      78387
SAN PATRICIO COUNTY CLERK                     400 W SINTON ST RM 124                                                                              SINTON               TX      78387
SAN PATRICIO COUNTY TAX ASSESSOR              400 W SINTON                                                                                        SINTON               TX      78387
SAN PERLITA CITY                              SAN PERLITA CITY‐TAX COL                 PO BOX 121                                                 SAN PERLITA          TX      78590
SAN SABA COUNTY  C/O APP                      SAN SABA CAD ‐ TAX COLLE                 423 E WALLACE                                              SAN SABA             TX      76877
SANBORN COUNTY                                SANBORN COUNTY ‐ TREASUR                 PO BOX 97                                                  WOONSOCKET           SD      57385
SANBORN TOWNSHIP                              SANBORN TOWNSHIP ‐ TREAS                 10197 OSSINEKE RD.                                         OSSINEKE             MI      49766
SANBORNTON TOWN                               SANBORNTON TOWN ‐TAX COL                 573 SANBORN ROAD                                           SANBORNTON           NH      03269
SANCEN, MARIA                                 ADDRESS ON FILE
SANCHEZ AIR CONDITIONING                      MIGUEL SANCHEZ TORRES                    CARR 781 KM‐6 BO. CEDRITO                                  COMERIO              PR      00956
SANCHEZ AND SON ROOFING                       407 FIR ST                                                                                          PLAINVIEW            TX      79072
SANCHEZ APPRAISAL SERVICES                    4156 W AVENUE J6                                                                                    LANCASTER            CA      93536
SANCHEZ REMODELING                            TERRALINDA COURT 320V                                                                               TRUJILLO ALTO        PR      976
SANCHEZ, ANAIS                                ADDRESS ON FILE
SANCHEZ, ANGELBERTO                           ADDRESS ON FILE
SANCHEZ, CLARISSA                             ADDRESS ON FILE
SANCHEZ, CLAUDIA                              ADDRESS ON FILE
SANCHEZ, CRYSTAL                              ADDRESS ON FILE
SANCHEZ, KIMBERLY                             ADDRESS ON FILE
SANCHEZ, MARTHA                               ADDRESS ON FILE
SANCHEZ, MONICA                               ADDRESS ON FILE
SANCHEZ, MONIQUE                              ADDRESS ON FILE
SANCHEZ, NICHOLE                              ADDRESS ON FILE
SANCHEZ, RAFAEL                               ADDRESS ON FILE
SANCHEZ, ROBERT                               ADDRESS ON FILE
SANCHEZ, SELINA                               ADDRESS ON FILE
SANCHEZ, SHELLY                               ADDRESS ON FILE
SANCHEZ, SONIA                                ADDRESS ON FILE
SANCHEZ, TIQUISHA                             ADDRESS ON FILE
SANCHEZ, VALERIE                              ADDRESS ON FILE
SAND BEACH TOWNSHIP                           SAND BEACH TWP ‐ TREASUR                 PO BOX 27                                                  HARBOR BEACH         MI      48441
SAND CASTLE HOMES REALTY                      705 ROBIN WAY                                                                                       NORTH PALM BEACH     FL      33408
SAND CASTLE HOMES REALTY                      ATTN: LAURA HEPWORTH                     11420 US HIGHWAY 1 101                                     NORTH PALM BEACH     FL      33408
SAND CASTLE HOMES REALTY                      ATTN: LAURA HEPWORTH                     800 VILLAGE SQUARE CROSSING SUITE  307                     PALM BEACH GARDENS   FL      33410
SAND CASTLE HOMES REALTY                      LAURAS EXCLUSIVE PROPERTIES, INC.        705 ROBIN BEACH                                            NORTH PALM BEACH     FL      33408
SAND CASTLE INVESTMENTS LLC                   165 BISHOPS WAY STE 150                                                                             BROOKFIELD           WI      53005
SAND CASTLE INVESTMENTS, LLC                  ATTN: JOE BELLANTE AND JERRY QUERIO      165 BISHOPS WAY                               STE 150      BROOKFIELD           WI      53005




                                                                                                                   Page 775 of 998
                                      19-10412-jlg                Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    779 of 1004
Creditor Name                              Address1                               Address2                                     Address3                            City                   State   Zip          Country
SAND CASTLE INVESTMENTS, LLC               D/B/A SAND CASTLE FIELD SERVICES       ATTN: JOE BELLANTE AND JERRY QUERIO          165 BISHOPS WAY SUITE 150           BROOKFIELD             WI      53005
SAND CREEK TOWN                            DUNN COUNTY TREASURER                  800 WILSON AVE,  RM 150                                                          MENOMONIE              WI      54751
SAND DOLLAR APPRAISERS &                   CONSULTANTS                            348 MIRACLE STRIP PKWY  STE 14D                                                  FORT WALTON BEACH      FL      32548
SAND LAKE TOWN                             SAND LAKE TOWN‐TAX COLLE               PO BOX 264                                                                       SAND LAKE              NY      12153
SAND LAKE TOWN                             SAND LAKE TWN TREASURER                PO BOX 165                                                                       WEBSTER                WI      54893
SAND LAKE VILLAGE                          SAND LAKE VILLAGE ‐ TREA               2 E MAPLE/MCP BLDG                                                               SAND LAKE              MI      49343
SAND SPRINGS SVCS PLUMBI                   NG & AIR                               147 N ARNEY                                                                      SAND SPRINGS           OK      74063
SANDA, BAMIDELE                            ADDRESS ON FILE
SANDA, PAULA                               ADDRESS ON FILE
SANDALWOOD CONDOMINIUM ASSOCIATION, INC.   13100 SW 134TH STREET, 2                                                                                                MIAMI                  FL      33186
SANDEFUR PROPERTIES LP                     3402 TEXAS BLVD                                                                                                         TEXARKANA              TX      75503
SANDELANDS EYET LLP                        1545 U.S. HIGHWAY 206                                                                                                   BEDMINISTER            NJ      07921
SANDELL, SCOTT                             ADDRESS ON FILE
SANDER, KATIE                              ADDRESS ON FILE
SANDER, KELLY                              ADDRESS ON FILE
SANDERS & COMPANY REAL ESTATE LLC          1400 BROADWAY AVENUE                                                                                                    MATTOON                IL      61938
SANDERS AGENCY                             100 S MAIN ST                                                                                                           PRATT                  KS      67124
SANDERS COLLINS PLLC                       1919 MCKINNEY AVE                                                                                                       DALLAS                 TX      75201
SANDERS COUNTY                             SANDERS COUNTY ‐ TREASUR               PO BOX 519                                                                       THOMPSON FALLS         MT      59873
SANDERS REST SERV &                        RICHARD & LYNDA RARICK                 4911 AVA MEADOWS LN                                                              SUGARLAND              TX      77479
SANDERS, ANGELA                            ADDRESS ON FILE
SANDERS, BRIANA                            ADDRESS ON FILE
SANDERS, CRAIG                             ADDRESS ON FILE
SANDERS, DEDRICK                           ADDRESS ON FILE
SANDERS, DOMINIQUE                         ADDRESS ON FILE
SANDERS, GERALD                            ADDRESS ON FILE
SANDERS, JOAN                              ADDRESS ON FILE
SANDERS, LEE                               ADDRESS ON FILE
SANDERS, MICHELE                           ADDRESS ON FILE
SANDERS, TIFFANY                           ADDRESS ON FILE
SANDERS, TRAVIS                            ADDRESS ON FILE
SANDERSON INS                              30 SCHILLINGER RD N 102                                                                                                 MOBILE                 AL      36608
SANDERSVILLE CITY                          SANDERSVILLE ‐TAX COLLEC               PO BOX 71                                                                        SANDERSVILLE           GA      31082
SANDESTIN OWNERS ASSOCIATION, INC.         185 GRAND BOULEVARD                                                                                                     MIRAMAR BEACH          FL      32550
SANDFLAT WATER ASSOCIATION                 PO BOX 1286                                                                                                             OMAK                   WA      98841
SANDGATE TOWN                              SANDGATE TOWN ‐ TREASURE               3266 SANDGATE ROAD                                                               SANDGATE               VT      05250
SANDIFORD, CATHERINE                       ADDRESS ON FILE
SANDISFIELD TOWN                           SANDISFIELD TN  ‐ COLLEC               PO BOX 612                                                                       SANDISFIELD            MA      01255
SANDLER HANSEN & ALEXANDER LLC             98 WASHINGTON ST 3RD FLOOR                                                                                              MIDDLETOWN             CT      06457
SANDLER HANSEN & ALEXANDER LLC             98 WASHINGTON STREET                   SECOND FLOOR                                                                     MIDDLETOWN             CT      06457
SANDMAN, SHIAN                             ADDRESS ON FILE
SANDNESS, MARY                             ADDRESS ON FILE
SANDOVAL COUNTY                            SANDOVAL COUNTY‐TREASURE               1500 IDALIA ROADBLDG.                                                            BERNALILLO             NM      87004
SANDOVAL COUNTY TAX COLLECTOR              1500 IDALIA ROAD, BUILDING D                                                                                            BERNALILLO             NM      87004
SANDOVAL COUNTY TREASURER                  1500 IDALIA RD                         BUILDING D 1ST FLOOR                                                             BERNALILLO             NM      87004
SANDOVAL COUNTY TREASURER                  PO BOX 27139                                                                                                            ALBUQUERQUE            NM      87125‐7139
SANDOVAL ROOFING                           FLOSENCIO M SANDOVAL                   719 TOWNER AVE NW                                                                ALBUQUERQUE            NM      87102
SANDOVAL, ADAM                             ADDRESS ON FILE
SANDOVAL, DANIEL                           ADDRESS ON FILE
SANDOVAL, MELANIE                          ADDRESS ON FILE
SANDOWN TOWN                               SANDOWN TOWN ‐TAX COLLEC               320 MAIN STREET                                                                  SANDOWN                NH      03873
SANDPIPER CONSTRUCTION LLC                 GEORGE K. SHAFFER                      P.O. BOX 110340                                                                  NAPLES                 FL      34108
SANDPIPER COVE TOWNHOME COA                PO BOX 1082                                                                                                             POINT PLEASANT BEACH   NJ      08742
SANDPIPER GOLF & COUNTRY CLUB POA, INC,    5883 MALLARD DRIVE                                                                                                      LAKELAND               FL      33809
SANDPIPER GOLF AND COUNTRY CLUB            PROPERTY OWNERS ASSOCIATION, INC.      5883 MALLAND DRIVE                                                               LAKELAND               FL      33809
SANDPIPER GOLF VILLAS HOA                  5550 PAINTED MIRAGE RD, STE. 120                                                                                        LAS VEGAS              NV      89149
SANDPOINTE TOWNHOUSES OWNERS ASSOC. INC    8010 BREEZE COVE LANE                                                                                                   ORLANDO                FL      32819
SANDRA BLANKENSHIP &                       FRANK BLANKENSHIP                      2937 YUCCA                                                                       AMARILLO               TX      79118
SANDRA BRANDON                             1443 PIONEER LN                                                                                                         PLANO                  TX      75023
SANDRA CRIST                               3611 RAYMOND ST                                                                                                         CHEVY CHASE            MD      20815
SANDRA DEASE                               TONY CARA                              CDLG, PC                                     2973 HARBOR BOULEVARD SUITE 594     COSTA MESA             CA      92626
SANDRA G PROTTENGEIER                      ADDRESS ON FILE
SANDRA GOURGEL &                           ADDRESS ON FILE
SANDRA GOYETTE & FOR THE                   EST OF ROGER GOYETTE                   58 MARJORIE ST                                                                   WORCHESTER             MA      01604
SANDRA HUDDLESTON                          ADDRESS ON FILE
SANDRA M GEORGE                            ADDRESS ON FILE
SANDRA MAPALAD                             ADDRESS ON FILE
SANDRA MUNOZ                               ADDRESS ON FILE
SANDRA R. LAKE                             BRIAN R. BLICKENSTAFF                  TURNER & JOHNS, PLLC                         216 BROOKS ST., SUITE 200           CHARLESTON             WV      25301
SANDRA TAYLOR & KEITH                      ADDRESS ON FILE




                                                                                                             Page 776 of 998
                                       19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 780 of 1004
Creditor Name                             Address1                             Address2                                     Address3                           City             State   Zip          Country
SANDRA THOMAS                             MCHARD, MCHARD                       ANDERSON & ASSOCIATES, PLLC                  CORY FERRAEZ 15 MILBRANCH ROAD     HATTIESBURG      MS      39402
SANDRA WALL                               ADDRESS ON FILE
SANDRA ZAMORA INS AGENCY                  2013 N CONWAY                                                                                                        MISSION          TX      78572
SANDS ANDERSON PC                         725 JACKSON ST STE 217                                                                                               FREDERICKSBURG   VA      22401
SANDS ARCADIA TOWNHOUSES ASSOCIATION      1600 W. BROADWAY ROAD, STE. 200                                                                                      TEMPE            AZ      85282‐1112
SANDS TOWNSHIP                            SANDS TOWNSHIP ‐ TREASUR             987 SOUTH M553                                                                  GWINN            MI      49841
SANDS, DOUGLAS                            ADDRESS ON FILE
SANDSTONE TOWNSHIP                        SANDSTONE TOWNSHIP ‐ TRE             7940 COUNTY FARM ROAD                                                           PARMA            MI      49269
SANDUSKY CITY                             SANDUSKY CITY ‐ TREASURE             26 W SPEAKER                                                                    SANDUSKY         MI      48471
SANDUSKY COUNTY                           SANDUSKY COUNTY ‐ TREASU             100 NORTH PARK AVE, SUIT                                                        FREMONT          OH      43420
SANDWICH TOWN                             SANDWICH TOWN ‐ TAX COLL             145 MAIN STREET                                                                 SANDWICH         MA      02563
SANDWICH TOWN                             SANDWICH TOWN ‐TAX COLLE             PO BOX 194                                                                      CTR SANDWICH     NH      03227
SANDWICH WATER DISTRICT                   72 TUPPER RD, P.O. BOX 600                                                                                           SANDWICH         MA      02563
SANDY & BEAVER VALLEY                     108 N MARKET STREET                                                                                                  LISBON           OH      44432
SANDY & BEAVER VLLY                       FRMRS MUT                            PO BOX 490                                                                      LISBON           OH      44432
SANDY & BEAVER VLLY                       P O  BOX 490                                                                                                         LISBON           OH      44432
SANDY CITY CORPORATION                    10000 S. CENTENNIAL PARKWAY                                                                                          SANDY            UT      84070
SANDY CREEK C S    (T‐EL                  SANDY CREEK C S‐TAX COLL             P.O. BOX 308                                                                    LACONA           NY      13083
SANDY CREEK CSD   (COMBI                  SANDY CREEK CSD‐TAX COLL             PO BOX 33                                                                       LACONA           NY      13083
SANDY CREEK TOWN                          SANDY CREEK TOWN‐TAX COL             1992 HARWOOD DR                                                                 SANDY CREEK      NY      13145
SANDY CREEK VILLAGE                       SANDY CREEK VILLAGE‐CLER             PO BOX 240                                                                      SANDY CREEK      NY      13145
SANDY HERNANDEZ                           9100 TEASLEY LN 16E                                                                                                  DENTON           TX      76210
SANDY LAKE TOWNSHIP                       HEATHER BACHER ‐ TAX COL             3086 SANDY LAKE GROVE CI                                                        SANDY LAKE       PA      16145
SANDY RIDGE ESTATES COOPERATIVE           INC                                  C/O 201 LOUDON RD                                                               CONCORD          NH      03301
SANDY SUBURBAN IMPROVEMENT                8855 SOUTH 700 EAST                                                                                                  SANDY            UT      84070
SANDY TOWNSHIP                            SANDY TWP ‐ TAX COLLECTO             9 OVERDORF AVE                                                                  DUBOIS           PA      15801
SANDYCREEK TOWNSHIP                       BONNIE K SHARRAR ‐ COLLE             207 TRANSYLVAN DR                                                               FRANKLIN         PA      16323
SANDYFIELD TOWN                           COLUMBUS COUNTY ‐ COLLEC             125 A WASHINGTON STREET                                                         WHITEVILLE       NC      28472
SANDYSTON TOWNSHIP                        SANDYSTON TWP‐COLLECTOR              133 ROUTE 645                                                                   SANDYSTON        NJ      07826
SANFORD & TATUM INS AGY                   PO BOX 64790                                                                                                         LUBBOCK          TX      79464
SANFORD HIDDEN LAKE VILLAS                PO BOX 1706                                                                                                          SORRENTO         FL      32776
SANFORD N GROENDYKE INC                   295 COUNTY RD 513                                                                                                    CALIFON          NJ      07830
SANFORD TOWN                              SANFORD TOWN‐ TAX COLLEC             91 SECOND ST                                                                    DEPOSIT          NY      13754
SANFORD TOWN                              SANFORD TOWN‐ TAX COLLEC             919 MAIN STREET, FIRST F                                                        SANFORD          ME      04073
SANFORD, ALEXIS                           ADDRESS ON FILE
SANFORD, LAURA                            ADDRESS ON FILE
SANFORD, TIFFANY                          ADDRESS ON FILE
SANGAMON COUNTY                           SANGAMON COUNTY ‐ TREASU             200 S. NINTH, ROOM 102                                                          SPRINGFIELD      IL      62701
SANGAMON COUNTY CLERK                     200 S 9TH ST, ROOM 101                                                                                               SPRINGFIELD      IL      62701
SANGAMON COUNTY TREASURER                 200 S NINTH RM 102                                                                                                   SPRINGFIELD      IL      62701
SANGERFIELD TOWN                          SANGERFIELD TN ‐ COLLECT             PO BOX 34                                                                       SANGERFIELD      NY      13455
SANILAC COUNTY TREASURER                  60 W SANILAC AVE, RM 204                                                                                             SANDUSKY         MI      48471
SANILAC COUNTY TREASURER                  60 WEST SANILAC                      ROOM 204                                                                        SANDUSKY         MI      48471
SANILAC TOWNSHIP                          SANILAC TOWNSHIP ‐ TREAS             20 N RIDGE ST                                                                   PORT SANILAC     MI      48469
SANITARY DISTRICT OF MICHIGAN CITY        1100 E 8TH STREET                                                                                                    MICHIGAN CITY    IN      46360
SANITARY ENGINEERING DEPT.                P. O. BOX 7906                                                                                                       CANTON           OH      44703‐7906
SANJIV CHOUHAN                            8515 PARKWOOD WAY                                                                                                    ROSEVILLE        CA      95747
SANKERTOWN BORO                           SANKERTOWN BORO ‐ COLLEC             147 HIGH ST                                                                     CRESSON          PA      16630
SANPETE COUNTY                            SANPETE COUNTY‐TREASURER             160 NORTH MAIN STE 206                                                          MANTI            UT      84642
SANSONE, NANETTE                          ADDRESS ON FILE
SANTA BARBARA COUNTY                      SANTA BARBARA CNTY TAX C             105 EAST ANAPAMU ST, 10                                                         SANTA BARBARA    CA      93101
SANTA BARBARA COUNTY TREASURER            105 E. ANAPAMU ST.                   RM 109                                                                          SANTA BARBARA    CA      93101
SANTA CLARA COUNTY                        SCC DTAC                             70 W HEDDING ST 6TH FL,                                                         SAN JOSE         CA      95110
SANTA CLARA TOWN                          SANTA CLARA TN ‐ COLLECT             5359 STATE ROUTE 30                                                             SARANAC LAKE     NY      12983
SANTA CRUZ COUNTY                         SANTA CRUZ CO. TAX COLLE             701 OCEAN STREET, ROOM 1                                                        SANTA CRUZ       CA      95060
SANTA CRUZ COUNTY                         SANTA CRUZ COUNTY ‐ TREA             2150 N CONGRESS DR STE 1                                                        NOGALES          AZ      85621
SANTA CRUZ IRRIGATION DISTRICT            P O BOX 1168                                                                                                         SANTA CRUZ       NM      87567
SANTA FE COUNTY                           SANTA FE COUNTY‐TREASURE             P.O. BOX T                                                                      SANTA FE         NM      87504
SANTA FE COUNTY TREASURER                 102 GRANT AVE, PO DRAWER T                                                                                           SANTA FE         NM      87501
SANTA FE ISD                              SANTA FE ISD ‐ TAX COLLE             P O BOX 699                                                                     SANTA FE         TX      77510
SANTA FE STUCCO AND ROOF                  3600 CERRILLOS RD U1004B                                                                                             SANTA FE         NM      87507
SANTA FE WEST LIMITED LP                  2284 HENRY LYNCH RD SPACE 89                                                                                         SANTA FE         NM      87507
SANTA ROSA COUNTY                         1411 UTILITY DRIVE                                                                                                   NAVARRE BEACH    FL      32566
SANTA ROSA COUNTY                         SANTA ROSA CO‐TAX COLLEC             6495 CAROLINE ST ‐ SUITE                                                        MILTON           FL      32570
SANTA ROSA COUNTY CLERK                   P.O. BOX 472                                                                                                         MILTON           FL      32572‐0472
SANTA ROSA COUNTY TAX COLLECTOR           6495 CAROLINE ST                                                                                                     MILTON           FL      32570
SANTA ROSA MH COMMUNITY                   1455 S STATE ST                                                                                                      HEMET            CA      92543
SANTAMARIA INSURANCE                      10112 HAMMERLY BLVD                  SUITE F                                                                         HOUSTON          TX      77080
SANTANA, DANIELA                          ADDRESS ON FILE
SANTELLAN, ELSA                           ADDRESS ON FILE




                                                                                                          Page 777 of 998
                                        19-10412-jlg                Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     781 of 1004
Creditor Name                              Address1                                Address2                                    Address3                              City               State   Zip          Country
SANTERRA AT SHADY LANE TOWNHOMES           PO BOX 15142                                                                                                              SHAWNEE MISSION    KS      66285
SANTIAGO MALDONADO BARRETO                 I‐9 CALLE 8 LOMAS DE TRUJILLO ALTO                                                                                        TRUJILLO ALTO      PR      00976
SANTIAGO SUNNYMEAD LLC                     PO BOX 11927                                                                                                              SANTA ANA          CA      92711
SANTIAGO VILLA                             1075 SPACE PARK WAY                                                                                                       MOUNTAIN VIEW      CA      94043
SANTIAGO, IZSABO                           ADDRESS ON FILE
SANTIAGO, JOEL                             ADDRESS ON FILE
SANTIAGO, PAULINA                          ADDRESS ON FILE
SANTINI, DOROTHY                           ADDRESS ON FILE
SANTO INSURANCE                            224 MAIN ST                                                                                                               SALEM              NH      03079
SANTOPADRE & SONS                          LANDSCAPING INC                         1330 CR 13                                                                        BUNNELL            FL      32110
SANTOS COY, JESUS                          ADDRESS ON FILE
SANTOS, GERMANO                            ADDRESS ON FILE
SANTOS, MICHAEL                            ADDRESS ON FILE
SANUCCI CT TRUST                           GREENE INFUSO, LLP                      MICHAEL V. INFUSO                           3030 SOUTH JONES BLVD., SUITE 101     LAS VEGAS          NV      89146
SAP                                        ATTN: GENERAL COUNSEL                   3999 WEST CHESTER PIKE                                                            NEWTOWN SQUARE     PA      19073
SAP AMERICA INC                            PO BOX 7780‐824024                                                                                                        PHILADELPHIA       PA      19182‐4024
SAP AMERICA, INC.                          ATTN: DIRECTOR OF CONTRACTS             1001 SUMMIT BLVD                            SUITE 2100                            ATLANTA            GA      30319
SAP AMERICA, INC.                          ATTN: GENERAL COUNSEL                   3999 WEST CHESTER PIKE                                                            NEWTOWN SQUARE     PA      19064
SAP AMERICA, INC.                          ATTN: GENERAL COUNSEL                   3999 WEST CHESTER PIKE                                                            NEWTOWN SQUARE     PA      19073
SAP AMERICA, INC.                          SAP CONTRACTS DEPARTMENT                ATTN: DIRECTOR OF CONTRACTS                 1001 SUMMIT BLVD SUITE 2100           ATLANTA            GA      30319
SAPELO CREATIVE INS SOLU                   37 W FAIRMONT AVE BLD100                                                                                                  SAVANNAH           GA      31406
SAPERSTEIN AGENCY                          901 N BROADWAY                                                                                                            MASSAPEQUA         NY      11758
SAPP C ENTERPRISES &                       EVELYN & JOSEPH JOHNSON                 131 FLORIDA AVE                                                                   FORT LAUDERDALE    FL      33301
SAPP INSURANCE AGENCY                      2705 PALMER HWY                                                                                                           TEXAS CITY         TX      77590
SAPP INSURANCE AGENCY                      2709B PALMER HWY                                                                                                          TEXAS CITY         TX      77590
SAPP INSURANCE SERVICES                    1109 W BAKER RD SUITE A                                                                                                   BAYTOWN            TX      77521
SAPP MCCAULEY GROUP                        6423 GRAND MARINA CIRCLE                                                                                                  GAINESVILLE        GA      30506
SAPP, ANGELA                               ADDRESS ON FILE
SAPP, NICOLE                               ADDRESS ON FILE
SAQIB, MUNEEB                              ADDRESS ON FILE
SARA ALLEN &                               ADDRESS ON FILE
SARA FAYE NICHOLAS PA                      348 HOWARD BLVD                                                                                                           LONGWOOD           FL      32750
SARA LEGUIRE                               ADDRESS ON FILE
SARA NICHOLAS                              ADDRESS ON FILE
SARA PARKIN                                ADDRESS ON FILE
SARABIA, RAIMUNDO                          ADDRESS ON FILE
SARACCO INSURANCE AGENCY                   2702 BROADWAY                                                                                                             GALVESTON          TX      77550
SARACENI, DIANE                            ADDRESS ON FILE
SARAGOZA, ASHLEY                           ADDRESS ON FILE
SARAH & WILLIE HOGAN &                     ADDRESS ON FILE
SARAH ANNA CRAGO, ET AL.                   GEORGE F. MAY                           HAROLD "HAP" MAY, P.C.                      1500 SOUTH DAIRY ASHFORD RD.          HOUSTON            TX      77077
SARAH ARMSTRONG LLC                        PO BOX 7403                                                                                                               WINTER HAVEN       FL      33883
SARAH BOHANNON                             ADDRESS ON FILE
SARAH CROSBY &                             ADDRESS ON FILE
SARAH CURRAN‐WERTZ &                       ADDRESS ON FILE
SARAH D ADAMS                              ADDRESS ON FILE
SARAH KULUNGOWSKI                          ADDRESS ON FILE
SARAH MITCHAM                              ADDRESS ON FILE
SARAH STOCKE & MARK                        STOCKE                                  741 115TH AVE NE                                                                  BLAINE             MN      55434
SARANAC C S (TN DANNEMOR                   SARANAC C S‐ TAX COLLECT                3582 ROUTE 3                                                                      SARANAC            NY      12981
SARANAC C S (TN OF SARAN                   SARANAC C S‐ TAX COLLECT                3582 RTE 3                                                                        SARANAC            NY      12981
SARANAC C S (TN PLATTSBU                   SARANAC C S‐ TAX COLLECT                151 BANKER RD                                                                     PLATTSBURG         NY      12901
SARANAC C S (TN SCHUYLER                   SARANAC C S‐ TAX COLLECT                3582 RTE 3                                                                        SARANAC            NY      12981
SARANAC LAKE CENTRAL SCHOOL DISTRICT       79 CANARAS AVENUE                                                                                                         SARANAC LAKE       NY      12983
SARANAC LAKE CS (COMBINE                   SARANAC LAKE CS‐TAX COLL                79 CANARAS AVE                                                                    SARANAC LAKE       NY      12983
SARANAC LAKE VILLAGE (HA                   SARANAC LAKE VILLAGE ‐ C                39 MAIN STREET‐SUITE 9                                                            SARANAC LAKE       NY      12983
SARANAC LAKE VILLAGE (N.                   SARANAC LAKE VILLAGE ‐ C                39 MAIN STREET‐SUITE 9                                                            SARANAC LAKE       NY      12983
SARANAC LAKE VILLAGE(TN‐                   SARANAC LAKE VILLAGE ‐ C                39 MAIN STREET‐SUITE 9                                                            SARANAC LAKE       NY      12983
SARANAC TOWN                               SARANAC TOWN‐ TAX COLLEC                3492 ROUTE 3                                                                      SARANAC            NY      12981
SARANAC VILLAGE                            SARANAC VILLAGE ‐ TREASU                P.O. BOX 312                                                                      SARANAC            MI      48881
SARASOTA CNTY. BOARD OF CNTY. COMM'RS      1001 SARASOTA CENTER BLVD.                                                                                                SARASOTA           FL      34240
SARASOTA CNTY. BOARD OF CNTY. COMM'RS      1660 RINGLING BLVD                                                                                                        SARASOTA           FL      34236
SARASOTA CO UTILITIES                      P.O. BOX 2553                                                                                                             SARASOTA           FL      34230
SARASOTA COUNTY                            SARASOTA COUNTY‐TAX COLL                101 S WASHINGTON BLVD                                                             SARASOTA           FL      34236
SARASOTA COUNTY PUBLIC UTILITIES           1001 SARASOTA CENTER BLVD.                                                                                                SARASOTA           FL      34240
SARASOTA COUNTY TAX COLLECTOR              101 S WASHINGTON BLVD                                                                                                     SARASOTA           FL      34236
SARASOTA COUNTY UTILITIES                  1761 12TH ST                                                                                                              SARASOTA           FL      34230
SARATOGA COUNTY CLERK                      40 MCMASTER ST                                                                                                            BALLSTON SPA       NY      12020
SARATOGA SPRINGS CITY                      SARATOGA SPRINGS CITY‐FI                FINANCEDEPT. 474 BROAD                                                            SARATOGA SPRINGS   NY      12866
SARATOGA SPRINGS CSD (CI                   SARATOGA SPRINGS CSD‐COL                3 BLUE STREAK BLVD                                                                SARATOGA SPRINGS   NY      12866




                                                                                                             Page 778 of 998
                                          19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    782 of 1004
Creditor Name                                Address1                             Address2                                    Address3                                    City               State   Zip          Country
SARATOGA SPRINGS CSD (CM                     SARATOGA SPRINGS CSD‐COL             3 BLUE STREAK BLVD                                                                      SARATOGA SPRINGS   NY      12866
SARATOGA TOWN                                SARATOGA TOWN‐TAX COLLEC             12 SPRING STREET                                                                        SCHUYLERVILLE      NY      12871
SARATOGA TOWN                                SARATOGA TWN TREASURER               1120 STATE HIGHWAY 73 S                                                                 WISCONSIN RAPIDS   WI      54494
SARDINIA TOWN                                SARDINIA TOWN ‐ TAX COLL             12320 SAVAGE ROAD                                                                       SARDINIA NY        NY      14134
SARDIS CITY                                  SARDIS CITY‐COLLECTOR                PO BOX 398                                                                              SARDIS             GA      30456
SARDIS WATER                                 6681 WEST HIGHLAND                                                                                                           MIDLOTHIAN         TX      76065
SARFF, PETER                                 ADDRESS ON FILE
SARGENT COUNTY                               SARGENT COUNTY ‐ TREASUR             355 MAIN STREET, SUITE                                                                  FORMAN             ND      58032
SARGENT INS AGENCY                           1200 JOHN BARROW RD 111                                                                                                      LITTLE ROCK        AR      72205
SARGENT LAW OFFICE                           P. O. BOX 696                        29 BRIDGE STREET                                                                        MORRISVILLE        VT      05661
SARMAH, PRANAB                               ADDRESS ON FILE
SAROYAN MASTERBUILDER                        760 REDWOOD AVE                                                                                                              SAND CITY          CA      93955
SARPY COUNTY                                 SARPY COUNTY ‐ TREASURER             1210 GOLDEN GATE DR, 11                                                                 PAPILLION          NE      68046
SARRATT, DUSTIN                              ADDRESS ON FILE
SARRE CONTRACTING CO. INC.                   2048 NEWBRIDGE RD                                                                                                            BELLMORE           NY      11718
SARRELL & SARRELL PA                         5301 N FEDERAL HIGHWAY               SUITE 190                                                                               BOCA RATON         FL      33487
SARRETT, LAUREN                              ADDRESS ON FILE
SARTINS                                      FOR ACCT OF JAMIE PALMER             1760 BAYOU CT                                                                           SOUTH VIENNA       OH      45369
SARVER REAL ESTATE INC                       3090 COLONY BLVD                                                                                                             LEESVILLE          LA      71446
SAS INSTITUTE INC                            ATTN KAREN MANGUM S2048              P O BOX 406922                                                                          ATLANTA            GA      30384‐6922
SAS INSTITUTE, INC.                          ATTN: GENERAL COUNSEL                SAS CAMPUS DRIVE                                                                        CARY               NC      27513
SAS INSURANCE AGENCY                         233 KEARNY AVE                                                                                                               KEARNY             NJ      07032
SASHANKAR, KHAGENDRA                         ADDRESS ON FILE
SASS, KURT                                   ADDRESS ON FILE
SASSE, JAKE                                  ADDRESS ON FILE
SASSER COMPANIES INC                         PO BOX 10                                                                                                                    WHITSETT           NC      27377
SASSERS APPRAISALS                           132 SASSER STORE RD.                                                                                                         BAINBRIDGE         GA      39817
SATANOFF AGNECY                              105 E LANCASTER AVE                                                                                                          WAYNE              PA      19087
SATHIRA BRASETTAPOR FOR                      ACCT OF DAVID CHAU                   14156 WASHBURN CT                                                                       JACKSONVILLE       FL      32250
SATICOY BAY                                  MICHAEL F. BOHN                      BOHN LAW FIRM                               2260 CORPORATE CIRCLE, SUITE 480            HENDERSON          NV      89074
SATICOY BAY                                  MICHAEL F. BOHN                      BOHN LAW FIRM                               2260 CORPORATE CIRCLE, SUITE 480            HENDERSON          NV      89074
SATICOY BAY LLC                              MICHAEL F. BOHN                      BOHN LAW FIRM                               2260 CORPORATE CIRCLE, SUITE 480            HENDERSON          NV      89074
SATICOY BAY LLC                              MICHAEL F. BOHN                      BOHN LAW FIRM                               2260 CORPORATE CIRCLE, SUITE 480            HENDERSON          NV      89074
SATICOY BAY LLC SERIES                       MICHAEL F. BOHN                      BOHN LAW FIRM                               2260 CORPORATE CIRCLE, SUITE 480            HENDERSON          NV      89074
SATICOY BAY LLC SERIES 10404 FROSTBURG       MICHAEL F. BOHN                      BOHN LAW FIRM                               2260 CORPORATE CIRCLE, SUITE 480            HENDERSON          NV      89074
SATICOY BAY LLC SERIES 133 MCCLAREN          MICHAEL F. BOHN                      BOHN LAW FIRM                               2260 CORPORATE CIRCLE, SUITE 480            HENDERSON          NV      89074
SATICOY BAY LLC SERIES 1405                  MICHAEL F. BOHN                      BOHN LAW FIRM                               2260 CORPORATE CIRCLE, SUITE 480            HENDERSON          NV      89074
SATICOY BAY LLC SERIES 1617 JOSHUA TREE      MICHAEL F. BOHN                      BOHN LAW FIRM                               2260 CORPORATE CIRCLE, SUITE 480            HENDERSON          NV      89074
SATICOY BAY LLC SERIES 452 CROCUS HILL       MICHAEL F. BOHN                      LAW OFFICE OF MICHAEL F. BOHN               2260 CORPORATE CIR., STE 480  HENDERSON     HENDERSON          NV      89074
SATICOY BAY LLC SERIES 529 QUAIL BIRD        MICHAEL F. BOHN                      BOHN LAW FIRM                               2260 CORPORATE CIRCLE, SUITE 480            HENDERSON          NV      89074
SATICOY BAY LLC SERIES 7709 BAUBLE           MICHAEL F. BOHN                      BOHN LAW FIRM                               2260 CORPORATE CIRCLE, SUITE 480            HENDERSON          NV      89074
SATICOY BAY LLC SERIES 780 VORTEX            MICHAEL F. BOHN                      BOHN LAW FIRM                               2260 CORPORATE CIRCLE, SUITE 480            HENDERSON          NV      89074
SATICOY BAY LLC SERIES RAINBOW ROCK          MICHAEL F. BOHN                      BOHN LAW FIRM                               2260 CORPORATE CIRCLE, SUITE 480            HENDERSON          NV      89074
SATICOY BAY LLC, ET AL.                      MICHAEL F. BOHN                      LAW OFFICE OF MICHAEL F. BOHN               2260 CORPORATE CIR., STE 480  HENDERSON     HENDERSON          NV      89074
SATICOY BAY LLC, ET AL.                      MICHAEL F. BOHN                      LAW OFFICE OF MICHAEL F. BOHN               2260 CORPORATE CIRCLE, SUITE 480            HENDERSON          NV      89074
SATO TRAN AND                                SALLY DUONG                          13703 DEMPLEY DR                                                                        HOUSTON            TX      77041
SATTERFIELD CONSTRUCTION                     & S&J ARCHAMBAULT                    100 SURREY CHASE DR                                                                     SOCIAL CIRCLE      GA      30025
SATTERFIELD, MARTHA                          ADDRESS ON FILE
SAUBER, MONICA                               ADDRESS ON FILE
SAUBLE TOWNSHIP                              SAUBLE TOWNSHIP ‐ TREASU             8906 W. 6 MILE RD                                                                       IRONS              MI      49644
SAUCEDO, CINDY                               ADDRESS ON FILE
SAUCEDO, CORINA                              ADDRESS ON FILE
SAUCON VALLEY .S.D/HELLE                     KEYSTONE COLLECTIONS                 546 WENDEL RD                                                                           IRWIN              PA      15462
SAUCON VALLEY SD/LOWER S                     KEYSTONE COLLECTIONS                 546 WENDEL RD                                                                           IRWIN              PA      15642
SAUER AND SONS CONSTRUCTION                  4340 SE 95TH ST.                                                                                                             OCALA              FL      34480
SAUGATUCK CITY                               SAUGATUCK CITY ‐ TREASUR             PO BOX 86                                                                               SAUGATUCK          MI      49453
SAUGATUCK TOWNSHIP                           SAUGATUCK TOWNSHIP ‐ TRE             PO BOX 100                                                                              SAUGATUCK          MI      49453
SAUGERTIES CEN SCH (COMB                     SAUGERTIES CS‐TAX COLLEC             4 HIGH STREET                                                                           SAUGERTIES         NY      12477
SAUGERTIES TOWN                              SAUGERTIES TOWN‐TAX COLL             4 HIGH ST                                                                               SAUGERTIES         NY      12477
SAUGERTIES VILLAGE                           SAUGERTIES VILLAGE‐TREAS             43 PARTITION STREET                                                                     SAUGERTIES         NY      12477
SAUGUS TOWN                                  SAUGUS TOWN ‐ TAX COLLEC             298 CENTRAL STREET                                                                      SAUGUS             MA      01906
SAUK CITY VILLAGE                            SAUK CITY VLG TREASURER              726 WATER STREET                                                                        SAUK CITY          WI      53583
SAUK COUNTY TREASURER                        505 BROADWAY                                                                                                                 BARABOO            WI      53913
SAUKVILLE TOWN                               SAUKVILLE TWN TREASURER              3762 LAKELAND RD                                                                        SAUKVILLE          WI      53080
SAUKVILLE VILLAGE                            SAUKVILLE VLG TREASURER              639 E. GREEN BAY AVE.                                                                   SAUKVILLE          WI      53080
SAUL RIVERA PEREZ                            URB. COLINAS DEL VERDE AZUL 130                                                                                              JUANA DIAZ         PR      00795
SAULSBERRY, NICOLE                           ADDRESS ON FILE
SAULT STE MARIE CITY                         SAULT STE MARIE ‐ TREASU             225 EAST PORTAGE AVE                                                                    SAULT STE MARIE    MI      49783
SAUMER, PATRICK                              ADDRESS ON FILE
SAUMWEBER, LINDA                             ADDRESS ON FILE




                                                                                                            Page 779 of 998
                                       19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                783 of 1004
Creditor Name                              Address1                           Address2                                        Address3                        City               State   Zip     Country
SAUNDERS COUNTY                            SAUNDERS COUNTY ‐ TREASU           PO BOX 337                                                                      WAHOO              NE      68066
SAUNDERS, BRIANA                           ADDRESS ON FILE
SAUNDERS, TATIANA                          ADDRESS ON FILE
SAUQUOIT VALLEY                            10170 ROBERTS RD                                                                                                   SAQUOIT            NY      13456
SAUQUOIT VALLEY C S                        SAUQUOIT VALLEY C S ‐ RE           2601 ONEIDA ST.                                                                 SAUQUOIT           NY      13456
SAUQUOIT VALLEY CS (COMB                   SAUQUOIT VALLEY CS ‐ COL           2601 ONEIDA STREET                                                              SAUQUOIT           NY      13456
SAUQUOIT VLY CS   (CMD T                   SAUQUOIT VLY CS‐TAX COLL           2601 ONEIDA ST                                                                  SAUQUOIT           NY      13456
SAUSALITO PLACE HOA, INC.                  902 CLINT MOORE RD 110                                                                                             BOCA RATON         FL      33487
SAUVAGE, ANDREW                            ADDRESS ON FILE
SAVAGE & COMPANY REALTORS LLC              943 GLENWOOD STATION LANE 203                                                                                      CHARLOTTESVILLE    VA      22901
SAVAGE & COMPANY REALTORS, LLC             P. O. BOX 8062                                                                                                     CHARLOTTESVILLE    VA      22906
SAVAGE & MCPHERSON INS                     PO BOX 1663                                                                                                        CHESAPEAKE         VA      23327
SAVAGE BAUM GLASS & HART PLLC              401 SOUTH BOSTON AVE STE 2300                                                                                      TULSA              OK      74103
SAVAGE, RAMESHIA                           ADDRESS ON FILE
SAVALA, SECUNDINO                          ADDRESS ON FILE
SAVALLI ESTATES                            2450 BOX CANYON DR                                                                                                 LAS VEGAS          NV      89128
SAVANNA CLUB HOA INC                       3492 CRABAPPLE DR                                                                                                  PORT ST LUCIE      FL      34952
SAVANNA CLUB HOMEOWNERS ASSOCIATION, INC   3492 CRABAPPLE DR                                                                                                  PORT SAINT LUCIE   FL      34952
SAVANNA PRESERVE, L.L.C.                   8600 US HIGHWAY 1                                                                                                  MICCO              FL      32976
SAVANNAH CITY                              SAVANNAH CITY‐TAX COLLEC           132 E BROUGHTON ST                                                              SAVANNAH           GA      31402
SAVANNAH CITY                              SAVANNAH CITY‐TAX COLLEC           140 MAIN ST                                                                     SAVANNAH           TN      38372
SAVANNAH LAKES VILLAGE POA, INC.           5812 US HWY 378 W.                                                                                                 MCCORMICK          SC      29835
SAVANNAH ROOFS LLC                         JAVIER MEDINA                      JAVIER MEDINA                                   P O BOX 14315                   SAVANNAH           GA      31405
SAVANNAH SQUARE HOA, INC.                  P. O.BOX 354783                                                                                                    PALM COAST         FL      32135
SAVANNAHS HOMEOWNERS ASSOCIATION           826 UNION STREET SUITE 200                                                                                         NEW ORLEANS        LA      70112
SAVANT CONSTRUCTION INC                    2485 W 78TH ST 103                                                                                                 HIALEAH            FL      33016
SAVARD APPRAISAL SERVICES INC              1241 SABATTUS ROAD                                                                                                 LEWISTON           ME      04240
SAVEMOST INS SRVCS                         6749 FAIR OAKS BLVD                                                                                                CARMICHAEL         CA      95608
SAVERIO SICILIANO &                        SHARON SICILIANO                   194 ST JAMES WAY                                                                NAPLES             FL      34104
SAVILLE TOWNSHIP                           SAVILLE TWP ‐ TAX COLLEC           65 SHEAFFER LANE                                                                ICKESBURG          PA      17037
SAVINGS INSTITUTE BANK & TRUST             P.O. BOX 95                                                                                                        WILLIMANTIC        CT      06226
SAVOIS CONSTRUCTION                        CHRIS SAVOIS                       140 COUNTRY CLUB DR                                                             COVINGTON          LA      70433
SAVONA VILLAGE                             SAVONA VILLAGE‐TAX COLLE           P.O. BOX 411                                                                    SAVONA             NY      14879
SAVOY TOWN                                 SAVOY TOWN ‐ TAX COLLECT           720 MAIN RD                                                                     SAVOY              MA      01256
SAVVIS COMMUNICATIONS CORPORATION          ATTN: GENERAL COUNSEL              1801 CALIFORNIA STREET #900                                                     DENVER             CO      80202
SAVVIS COMMUNICATIONS CORPORATION          DBA CENTURYLINK TS                 ATTN: LEGAL DEPARTMENT                          1801 CALIFORNIA STREET #900     DENVER             CO      80202
SAVVIS COMMUNICATIOS CORPORATION           DBA CENTURYLINK TS                 ATTN: ALL DISCONNECTS                           1 SOLUTIONS PARKWAY             TOWN & COUNTRY     MO      63017
SAW COMMISSION CUTTERS REALTY              SCOTT A. WALTERS                   84 SWEENEY ST C8                                                                NORTH TONAWANDA    NY      14120
SAW CREEK ESTATES COMMUNITY ASSOC. INC     5728 DECKER ROAD                                                                                                   BUSHKILL           PA      18324
SAW INSURANCE AGENCY                       12119 SATICOY STREET                                                                                               NORTH HOLLYWOOD    CA      91605
SAWDUST ENTERPRISES LLC                    1526 COLLEGE                                                                                                       GOODLAND           KS      67735
SAWGRASS ASSOCIATION, INC.                 C/O MAY MANAGEMENT                 5455 A1A SOUTH                                                                  ST. AUGSTINE       FL      32080
SAWGRASS FLOORS INC                        SUITE 145                          5401 NW 102ND AVE                                                               SUNRISE            FL      33351
SAWGRASS MUT INS CO                        11050 LAKE UNDERHILL RD                                                                                            ORLANDO            FL      32825
SAWGRASS MUT INS CO                        350 N ORLEANS ST 800               DEPT 1326                                                                       CHICAGO            IL      60654
SAWGRASS MUTUAL INS CO                     13762 W STATE RD 84 616                                                                                            DAVIE              FL      33325
SAWGRASS MUTUAL INS CO                     75 REMITTANCE DR 1326                                                                                              CHICAGO            IL      60675
SAWGRASS MUTUAL INS CO                     P O  BOX 864709                                                                                                    ORLANDO            FL      32886
SAWGRASS REALTY LLC                        127 S JEFFERSON ST                                                                                                 PERRY              FL      32347
SAWGRASS REALTY SERVICES                   DBA COASTAL LIVING REALTY          ATTN: MYRA BEAMS                                9044 SE BRIDGE RD               HOBE SOUND         FL      33455
SAXEVILLE TOWN                             SAXEVILLE TWN TREASURER            PO BOX 30                                                                       SAXEVILLE          WI      54976
SAXIS TOWN                                 SAXIS TOWN ‐ TREASURER             P.O. BOX 156                                                                    SAXIS              VA      23427
SAXONBURG BORO                             SAXONBURG BORO ‐ TAX COL           PO BOX 4                                                                        SAXONBURG          PA      16056
SAXTON BORO                                BARBARA S MECK ‐ TAX COL           904 NORRIS ST                                                                   SAXTON             PA      16678
SAXTONS RIVER VILLAGE                      VILLAGE OF SAXTONS RIVER           P.O. BOX 243                                                                    SAXTONS RIVER      VT      05154
SAYAVONG, ANY                              ADDRESS ON FILE
SAYER LAW GROUP PC                         925 E 4TH ST                                                                                                       WATERLOO           IA      50703
SAYER REGAN & THAYER LLP                   130 BELLEVUE AVENUE                                                                                                NEWPORT            RI      02840
SAYLUN BROWN                               1737 DOWD                                                                                                          DELLWOOD           MO      63136
SAYRE BORO                                 SAYRE BORO ‐ TAX COLLECT           119 STEDMAN ST                                                                  SAYRE              PA      18840
SAYRE S.D./SAYRE BORO                      SAYRE AREA SD ‐ TAX COLL           119 STEDMAN ST                                                                  SAYRE              PA      18840
SAYRE S.D./SOUTH WAVERLY                   SOUTH WAVERLY BORO SD ‐            2523   PENNSYLVANIA AVE                                                         SAYRE              PA      18840
SAYREVILLE BORO                            SAYREVILLE BORO‐TAX COLL           167 MAIN STREET                                                                 SAYREVILLE         NJ      08872
SAYSON, MICHAEL                            ADDRESS ON FILE
SB THOMAS CONST &                          J ADAMS & R CABLER                 6417 TOLEDO ST                                                                  HOUSTON            TX      77008
SB THOMAS CONSTRUCTION                     LLC                                6417 TOLEDO ST                                                                  HOUSTON            TX      77008
SBB MANAGEMENT COMPANY                     SHAPIRO BROWN CORPORATION          8360 LBJ FREEWAY, STE: 300                                                      DALLAS             TX      75243
SBMG CONTRACTING                           SEAN BECKER                        1103 KELLER PARKWAY SUITE 303                                                   KELLER             TX      76248
SBP INSURANCE                              3702 RUPP DRIVE                                                                                                    FT WAYNE           IN      46815
SBR INVESTMENTS LLC                        4255 NORTH PEARL STREET                                                                                            JACKSONVILLE       FL      32206




                                                                                                            Page 780 of 998
                                     19-10412-jlg                  Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       784 of 1004
Creditor Name                              Address1                                  Address2                                         Address3                             City             State   Zip        Country
SBR, INC                                   11544 SHELDON ST                                                                                                                SUN VALLEY       CA      91352
SBS IMPROVEMENTS                           STEVEN SMITH                              66 TOWNE ST                                                                           AMITYVILLE       NY      11701
SC APPRAISAL SERVICE LLC                   PO BOX 210545                                                                                                                   COLUMBIA         SC      29221
SC BOARD OF FINANCIAL INSTITUTIONS         CONSUMER FINANCE DIVISION                 1205 PENDLETON ST STE 306                                                             COLUMBIA         SC      29201
SC CONSUMER FINANCE DIVISION               1205 PENDLETON ST  STE 306                                                                                                      COLUMBIA         SC      29201
SC CONTRACTORS                             SANDRA N CHACON                           20431 SW 1ST STREET                                                                   PEMBROKE PINES   FL      33029
SC DEPARTMENT OF CONSUMER AFFAIRS          LEGAL DIVISON ‐ REGISTERED CREDITORS      2221 DEVINE STREET                               SUITE 200                            COLUMBIA         SC      29205
SC DEPT OF MOTOR VEHICLES                  P.O. BOX 1029ET                                                                                                                 BLYTHEWOOD       SC      29016‐1029
SC DEPT OF REVENUE                         P.O. BOX 1498                                                                                                                   COLUMBIA         SC      29216‐1498
SC FARM BUREAU MUT INS                     P O BOX 2064                                                                                                                    WEST COLUMBIA    SC      29171
SC MANUFACTURED HOUSING BOARD              110 CENTERVIEW DR                                                                                                               COLUMBIA         SC      29211‐1329
SC MANUFACTURED HOUSING BOARD              CRYSTAL GEORGE, PROGRAM ASSISTANT         DEPT OF LABOR, LICENSING & REGULATION            110 CENTERVIEW DR.                   COLUMBIA         SC      29210
SC SECRETARY OF STATE                      1205 PENDLETON ST 525                                                                                                           COLUMBIA         SC      29201
SC STATE BOARD OF FINANCIAL INSTITUTIONS   MS. SAM POLSON                            CONSUMER FINANCE DIVISION                        1205 PENDLETON STREET, SUITE 306     COLUMBIA         SC      29201
SC STATE BOARD OF FINANCIAL INSTITUTIONS   VERONICA DALE                             CONSUMER FINANCE DIVISION                        1205 PENDLETON STREET, SUITE 306     COLUMBIA         SC      29201
SC WINDSTORM                               401 C WEST 517                                                                                                                  DICKINSON        TX      77539
SCAFIDI JULIANO LLP                        40 WASHINGTON STREET, SUITE 201                                                                                                 WELLESLEY        MA      02481
SCALZO, MARYBETH                           ADDRESS ON FILE
SCANA ENERGY                               PO BOX 100157                                                                                                                   COLUMBIA         SC      29202‐3157
SCANDINAVIA TOWN                           WAUPACA COUNTY TRASURER                   811 HARDING ST                                                                        WAUPACA          WI      54981
SCANDINAVIAN MUTUAL INS                    P O  BOX 296                                                                                                                    AXTELL           NE      68924
SCARBOROUGH FARE CONDOMINIUM ASSOCIATION   13301 S. RIDGELAND                        STE B                                                                                 PALOS HEIGHTS    IL      60463
SCARBOROUGH TOWN                           SCARBOROUGH TOWN‐TAX COL                  PO BOX 360                                                                            SCARBOROUGH      ME      04070
SCARBOROUGH, TYLER                         ADDRESS ON FILE
SCARSDALE MANOR OWNERS INC                 71 PONDFIELD ROAD                                                                                                               BRONXVILLE       NY      10708
SCARSDALE SCHOOLS                          SCARSDALE SCH‐RECEIVER                    1001 POST RD VILLAGE HAL                                                              SCARSDALE        NY      10583
SCARSDALE TOWN                             SCARSDALE TN ‐ TAX RECEI                  1001 POST ROAD VILLAGE H                                                              SCARSDALE        NY      10583
SCARSDALE VILLAGE                          SCARSDALE VILLAGE ‐ CLER                  1001 POST ROAD ‐ VILLAGE                                                              SCARSDALE        NY      10583
SCARSETH, MICHAEL                          ADDRESS ON FILE
SCARVER, DARLISISICIA                      ADDRESS ON FILE
SCATES CORPORATION                         CARY M SCATES                             CARY M SCATES III                                PO BOX 721, 4316 MILLWOOD ROAD       MOUNT AIRY       MD      21771
SCATTERGOOD, JOHN                          ADDRESS ON FILE
SCAVONAS HOME IMP LLC                      31079 DUNN RD                                                                                                                   DENHAM SPRINGS   LA      70726
SCBC LLC                                   12458 ZEA ST NW                                                                                                                 COON RAPIDS      MN      55433
SCENIC HOME RESTORATION                    EULA LAMB                                 564 ALEXANDER RD                                                                      BEREA            KY      40403
SCENIC SHORES COMMUNITY ASSOCIATION        P.O. BOX 260                                                                                                                    RAINIER          WA      98758
SCERBO CUSTOM HOMES LLC                    2603 HAVERHILL                                                                                                                  HOUSTON          TX      77008
SCF INSURANCE SERVICES                     8246 UNIVERSITY AVE                                                                                                             LA MESA          CA      91942
SCG&E SCANA                                FLORA ST CUSTOMER SERVICE OFFICE          1213 FLORA ST                                                                         COLUMBIA         SC      29201
SCHACKOW, PAUL                             ADDRESS ON FILE
SCHAEFER CONST &                           KEELY & JUSTIN HAYS                       2300 ELIZABETH ST                                                                     BILLINGS         MT      59102
SCHAEFER INS SERVICES                      LLC                                       13208 EXECUTIVE PARK TER                                                              GERMANTOWN       MD      20874
SCHAEFER, APRIL                            ADDRESS ON FILE
SCHAEFER, JOHN                             ADDRESS ON FILE
SCHAEFFER CONST LLC                        PO BOX 560                                                                                                                      BERLIN           NJ      08009
SCHAFER ROOFING INC                        PO BOX 740939                                                                                                                   ARVADA           CO      80006
SCHAFER, JOSEPH                            ADDRESS ON FILE
SCHAGHTICOKE TOWN                          SCHAGHTICOKE TN‐TAX COLL                  1 HARVARD STREET                                                                      MECHANICVILLE    NY      12118
SCHAGHTICOKE VILLAGE                       SCHAGHTICOKE VILLAGE‐CLE                  PO BOX 187                                                                            SCHAGHTICOKE     NY      12154
SCHALMONT C S (T‐ROTTERD                   SCHALMONT CS‐TAX RECEIVE                  1100 SUNRISE BLVD SECOND                                                              ROTTERDAM        NY      12306
SCHALMONT C.S. (TN GUILD                   SCHALMONT CS‐ TAX COLLEC                  5209 WESTERN TURNPIKE                                                                 GUILDERLAND      NY      12084
SCHALMONT CEN SCH (TN OF                   SCHALMONT CS‐TAX COLLECT                  4 SABRE DRIVE                                                                         SCHENECTADY      NY      12306
SCHALMONT CS (PRINCETOWN                   SCHALMONT CS‐TAX COLLECT                  4 SABRE DRIVE                                                                         SCHENECTADY      NY      12306
SCHAPER ROOFING, LLC                       260 RIVERSIDE DRIVE                                                                                                             HOLLY HILL       FL      32117
SCHARIN, A                                 ADDRESS ON FILE
SCHATT & HESSER, P.A                       J. THEODORE SCHATT                        328 NE 1ST AVENUE, SUITE 100                                                          OCALA            FL      34470
SCHATZ, TERI                               ADDRESS ON FILE
SCHECK, JACOB                              ADDRESS ON FILE
SCHECK, JEROD                              ADDRESS ON FILE
SCHEFFLER, KATHY                           ADDRESS ON FILE
SCHEFFLER, MARY                            ADDRESS ON FILE
SCHELER, JOSHUA                            ADDRESS ON FILE
SCHELLER APPRAISAL SERVICES LLC            11311 N GROVE AVE                                                                                                               OKLAHOMA CITY    OK      73162
SCHELMETTY, JONALIZ                        ADDRESS ON FILE
SCHENECTADY CITY                           SCHENECTADY CITY‐TREASUR                  105 JAY STREET ROOM 100                                                               SCHENECTADY      NY      12305
SCHENECTADY CITY SCHOOL                    SCHENECTADY CS‐TAX COLLE                  TAX PROCESSING UNIT‐ PO                                                               ALBANY           NY      12212
SCHENECTADY CITY SCHOOL DISTRICT           PO BOX 13150                                                                                                                    ALBANY           NY      12212‐3150
SCHENECTADY CS (ROTTERDA                   SCHENECTADY CS‐TAX COLLE                  TAX PROCESSING UNIT‐ PO                                                               ALBANY           NY      12212
SCHENEVUS CEN SCH (COMBI                   SCHENEVUS CEN SCH‐ COLLE                  7541 ST HWY 7                                                                         MARYLAND         NY      12116
SCHENKEL, KIMBERLY AND CHRISTOPHER         RICARDO & WASYLIK, PL                     MICHAEL ALEX WASYLIK                             P.O. BOX 2245                        DADE CITY        FL      33526




                                                                                                                    Page 781 of 998
                               19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               785 of 1004
Creditor Name                     Address1                                   Address2                                    Address3      City               State   Zip     Country
SCHEPLER, VIRGINIE                ADDRESS ON FILE
SCHER, BRANDON                    ADDRESS ON FILE
SCHERBEL, AARON                   ADDRESS ON FILE
SCHERER, MAEGAN                   ADDRESS ON FILE
SCHESEL, SCOTT                    ADDRESS ON FILE
SCHEVECK, BRITTANY                ADDRESS ON FILE
SCHEVEN, SPENSER                  ADDRESS ON FILE
SCHIELE, IAN                      ADDRESS ON FILE
SCHIFF & SHELTON                  LAURIE SCHIFF                              3700 CAMPUS DRIVE                           SUITE 202     NEWPORT BEACH      CA      92660
SCHILDTS, BRANDON                 ADDRESS ON FILE
SCHILKE CONSTRUCTION              2015 CHEVLOT HILLS DRIVE                                                                             SPRINGFIELD        OH      45505
SCHILLER & ADAM PA                REBECCA SCHILLER, SARAH ADAM, KI BONG      25 DALE ST N                                              ST. PAUL           MN      55102
SCHILLING APPRAISAL LLC           PO BOX 19802                                                                                         INDIANAPOLIS       IN      46219
SCHILLINGER & COLEMAN, P.A.,      TRUST ACCOUNT                              1311 BEDFORD DRIVE                                        MELBOURNE          FL      32940
SCHILLO, WAYNE                    ADDRESS ON FILE
SCHILTGEN, ERIKA                  ADDRESS ON FILE
SCHIMER INS GROUP LLC             3751 S LIVE OAK DR STE D                                                                             MONCKS CORNER      SC      29491
SCHINDLER, KAYLA                  ADDRESS ON FILE
SCHINDLER, STEVEN                 ADDRESS ON FILE
SCHIRMER INS GROUP LLC            PO BOX 1782                                                                                          MOUNT PLEASANT     SC      29465
SCHJODT, MICHELLE                 ADDRESS ON FILE
SCHLAX, TRACY                     ADDRESS ON FILE
SCHLEGEL & SCHLEGEL INS           BROKERS INC                                34 MAIN ST                                                WEST YARMOUTH      MA      02673
SCHLEICHER COUNTY                 SCHLEICHER COUNTY ‐ COLL                   P O BOX 658                                               EL DORADO          TX      76936
SCHLESWIG TOWNSHIP                SCHLESWIG TWNSHIP TREASU                   12912 HWY 67                                              KIEL               WI      53042
SCHLEY COUNTY                     SCHLEY COUNTY‐TAX COLLEC                   PO BOX 326                                                ELLAVILLE          GA      31806
SCHLEY TOWN                       SCHLEY TWN TREASURER                       W2856 COUNTY RD C                                         MERRILL            WI      54452
SCHLOSSER, MATTHEW                ADDRESS ON FILE
SCHMAHL CONSTRUCTION LLC          1015 STATE HIGHWAY 60                                                                                ELYSIAN            MN      56028
SCHMELTZER, JOSEPH                ADDRESS ON FILE
SCHMIDT, CHRISTINE                ADDRESS ON FILE
SCHMIDT, CRAIG                    ADDRESS ON FILE
SCHMIDT, HEIDI                    ADDRESS ON FILE
SCHMIDT, LAURA                    ADDRESS ON FILE
SCHMIDT, LAVONNE                  ADDRESS ON FILE
SCHMIDT, LISA                     ADDRESS ON FILE
SCHMIDT, LORAINE                  ADDRESS ON FILE
SCHMIDT, MAXWELL                  ADDRESS ON FILE
SCHMIDT, RICHARD                  ADDRESS ON FILE
SCHMIDT, WILLIAM                  ADDRESS ON FILE
SCHMINKE, TONI                    ADDRESS ON FILE
SCHMIT, PETER                     ADDRESS ON FILE
SCHMITT, RYAN                     ADDRESS ON FILE
SCHMITT, STEFAN                   ADDRESS ON FILE
SCHNECK, KAREN                    ADDRESS ON FILE
SCHNEIDER & ASSOCIATES            7781 COOPER RD 2ND FLR STE 4                                                                         CINCINNATI         OH      45242
SCHNEIDER AND ASSOCS              7960 US HWY 1 STE 2                                                                                  MICCO              FL      32976
SCHNEIDER BUCHEL LLP              666 OLD COUNTRY RD STE 412                                                                           GARDEN CITY        NY      11530
SCHNEIDER, DAVID                  ADDRESS ON FILE
SCHNEIDER, HOWARD                 ADDRESS ON FILE
SCHNEIDER, JEFFERY                ADDRESS ON FILE
SCHNEIDER, KAREN                  ADDRESS ON FILE
SCHNEIDERMAN & SHERMAN            PC                                         23938 RESEARCH DR ST300                                   FARMINGTON HILLS   MI      48335
SCHNEIDERMAN & SHERMAN PC         23938 RESEARCH DR  SUITE 300                                                                         FARMINGTON HILLS   MI      48335
SCHNEIDERS LOCK & SECURITY        P.O. BOX 325                                                                                         MICHIGAN CITY      IN      46361
SCHNELL, KRISTA                   ADDRESS ON FILE
SCHNETTER, DORIS                  ADDRESS ON FILE
SCHNIDER INS                      4266 COTTAGE HILL RD                                                                                 MOBILE             AL      36691
SCHOCK, ALANNAH                   ADDRESS ON FILE
SCHODACK CS   (TN OF SCH          SCHODACK CS‐TAX COLLECTO                   PO BOX 436                                                ESCHODACK          NY      12063
SCHODACK TOWN                     KATHERINE LUBBERS‐RCV OF                   265 SCHUURMAN ROAD                                        CASTLETON          NY      12033
SCHOEN, VIRGINIA                  ADDRESS ON FILE
SCHOENBERG, SAMANTHA              ADDRESS ON FILE
SCHOENBOHM, STEVEN                ADDRESS ON FILE
SCHOENEWALD, AMBER                ADDRESS ON FILE
SCHOENFELD INS ASSOCS             6225 SMITH AVE STE B‐150                                                                             BALTIMORE          MD      21209
SCHOENNEMAN, JENNIFER             ADDRESS ON FILE
SCHOEPKE TOWN                     SCHOEPKE TWN TREASURER                     1159 CHICAGO POINT DR                                     PELICAN LAKE       WI      54463
SCHOETTLIN, THOMAS                ADDRESS ON FILE
SCHOFFLER, BRYAN                  ADDRESS ON FILE




                                                                                                       Page 782 of 998
                                    19-10412-jlg                 Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                786 of 1004
Creditor Name                             Address1                            Address2                                     Address3     City               State   Zip          Country
SCHOFIELD APPRAISALS                      1514 S 1100 E STE B                                                                           SALT LAKE CITY     UT      84105
SCHOFIELD CITY                            SCHOFIELD CITY TREASURER            200 PARK STREET                                           SCHOFIELD          WI      54476
SCHOFIELD, KATHLEEN                       ADDRESS ON FILE
SCHOHARIE CS (COMBINED T                  SCHOHARIE CSD‐TAX COLLEC            271 MAIN STREETC/O NB                                     SCHOHARIE          NY      12157
SCHOHARIE TOWN                            SCHOHARIE TOWN‐TAX COLLE            PO BOX 544                                                SCHOHARIE          NY      12157
SCHOHARIE VILLAGE                         SCHOHARIE VILLAGE‐CLERK             PO BOX 219                                                SCHOHARIE          NY      12157
SCHOLL, NOREEN                            ADDRESS ON FILE
SCHOLL, ROY                               ADDRESS ON FILE
SCHOLZ, EMILY                             ADDRESS ON FILE
SCHOMER, MIKAYLA                          ADDRESS ON FILE
SCHOODIC INSURANCE SRVCS                  PO BOX 430                                                                                    MILBRIDGE          ME      04658
SCHOOL TAX COLLECTOR                      PO BOX 5132                                                                                   WHITE PLAINS       NY      10602‐5132
SCHOOLCRAFT TOWNSHIP                      SCHOOLCRAFT TWP ‐ TREASU            226 FRONT ST                                              LAKE LINDEN        MI      49945
SCHOOLCRAFT TOWNSHIP                      SCHOOLCRAFT TWP ‐ TREASU            50 EAST V.W. AVE.                                         VICKSBURG          MI      49097
SCHOOLCRAFT VILLAGE                       SCHOOLCRAFT VLG ‐ TREASU            50 EAST V W AVE.                                          VICKSBURG          MI      49097
SCHOON, KOLEEN                            ADDRESS ON FILE
SCHOONER PASS VILLAGE TRUST               PO BOX 77                           C/O BRISTOL SOUTH MGMT                                    RAYNHAM            MA      02767
SCHOUTEN, CHRISTOPHER                     ADDRESS ON FILE
SCHRADER, CHRISTIAN                       ADDRESS ON FILE
SCHRADER, JAMES                           ADDRESS ON FILE
SCHRAIBER, ERIC                           ADDRESS ON FILE
SCHROCK COMMERCIAL ROOF                   1353 US HWY 93 N                                                                              VICTOR             MT      59870
SCHROEDER GREER APPRAISAL CO              1330 38TH STREET                                                                              ROCK ISLAND        IL      61201
SCHROEDER ROOFING INC                     1300 N MONROE                                                                                 LOVELAND           CO      80537
SCHROEDER, JILLIAN                        ADDRESS ON FILE
SCHROEDER, NIKOLAUS                       ADDRESS ON FILE
SCHROEPPEL TOWN                           SCHROEPPEL TOWN‐TAX COLL            69 CO RT 57A                                              PHOENIX            NY      13135
SCHROON LAKE CS CMD TOWN                  SCHROON LAKE CS‐ TAX COL            PO BOX 338                                                SCHROON LAKE       NY      12870
SCHROON TOWN                              SCHROON TOWN ‐ TAX COLLE            PO BOX 578                                                SCHROON LAKE       NY      12870
SCHUBBE, NATALIE                          ADDRESS ON FILE
SCHUBEL, MICHAEL                          ADDRESS ON FILE
SCHUETT, ALICIA                           ADDRESS ON FILE
SCHUH, JACOB                              ADDRESS ON FILE
SCHULER BAUER ERA POWERED KENTUCKY        SCHULER BAUER OF KENTUCKY, LLC      PO BOX 20065                                              LOUISVILLE         KY      40250‐0065
SCHULER, MARK                             ADDRESS ON FILE
SCHULTE APPRAISAL                         MICHAEL A SCHULTE                   PO BOX 11614                                              KILLEEN            TX      76547
SCHULTE ROOFING, INC.                     10842 HWY 6 BYPASS S                                                                          NAVASOTA           TX      77868
SCHULTE, CRAIG                            ADDRESS ON FILE
SCHULTHEIS INS AGENCY                     32 N WEINBACH AVE                                                                             EVANSVILLE         IN      47711
SCHULTHEIS INS AGENCY                     P O BOX 525                                                                                   MOUNT VERNON       IN      47620
SCHULTZ CONSTRUCTION                      COMPANY                             5410 EVERGREEN                                            HOUSTON            TX      77081
SCHULTZ ROOFING & REPAIR                  LLC                                 3864 ASH AVE                                              LOVELAND           CO      80538
SCHULTZ, DANIEL                           ADDRESS ON FILE
SCHULTZ, LAMARR                           ADDRESS ON FILE
SCHULTZ, REBECCA                          ADDRESS ON FILE
SCHULZ CONSTRUCTION INC                   17056 NE 94TH RD                                                                              TOPEKA             KS      66617
SCHULZ, KEITH                             ADDRESS ON FILE
SCHUM, CONNIE                             ADDRESS ON FILE
SCHUMACHER INS GROUP                      1231 MCBRIDE AVE                                                                              WOODLAND PARK      NJ      07424
SCHUMACHER, JASON                         ADDRESS ON FILE
SCHUMACHER, THOMAS                        ADDRESS ON FILE
SCHUMAKER MANOR CONDOMINIUM ASSOCIATION   PO BOX 3524                                                                                   SALISBURY          MD      21802‐3524
SCHUMAN, DANIELLE                         ADDRESS ON FILE
SCHUSTER, GERALDINE                       ADDRESS ON FILE
SCHUYLER COUNTY                           SCHUYLER COUNTY ‐ COLLEC            PO BOX 65                                                 LANCASTER          MO      63548
SCHUYLER COUNTY                           SCHUYLER COUNTY ‐ TREASU            102 S CONGRESS, SUITE 10                                  RUSHVILLE          IL      62681
SCHUYLER COUNTY MUTUAL                    P O BOX 96                                                                                    QUEEN CITY         MO      63561
SCHUYLER FALLS TOWN                       SCHUYLER FALLS TN‐ COLLE            PO BOX 99                                                 MORRISONVILLE      NY      12962
SCHUYLER TOWN                             SCHUYLER TOWN ‐ TAX COLL            2090 STATE RT 5                                           UTICA              NY      13502
SCHUYLERVILLE CS (CMBND                   SCHUYLERVILLE CS‐TAX COL            14 SPRING STREET                                          SCHUYLERVILLE      NY      12871
SCHUYLERVILLE VILLAGE                     SCHUYLERVILLE VILLAGE‐CL            35 SPRING STREET                                          SCHUYLERVILLE      NY      12871
SCHUYLKILL COUNTY MUNICIPAL AUTHORITY     221 SOUTH CENTRE STREET                                                                       POTTSVILLE         PA      17901
SCHUYLKILL HAVEN AREA S.                  SOUTH MANHEIM TWP ‐ COLL            3089 FAIR RD                                              AUBURN             PA      17922
SCHUYLKILL HAVEN ASD/POR                  SCHUYLKILL HAVEN AREA SD            BUISNESS OFFICE ‐ 501 E.                                  SCHUYLKILL HAVEN   PA      17972
SCHUYLKILL HAVEN BORO                     SCHUYLKILL HAVEN BORO ‐             35 AVENUE A BOX 646                                       SCHUYLKILL HAVEN   PA      17972
SCHUYLKILL HAVEN BORO SC                  BERKHEIMER ASSOCIATES               50 NORTH 7TH ST.                                          BANGOR             PA      18013
SCHUYLKILL HAVEN SCHOOL                   BERKHEIMER ASSOCIATES               50 NORTH 7TH STREET                                       BANGOR             PA      18013
SCHUYLKILL TOWNSHIP                       SCHUYLKILL TWP ‐ TAX COL            214 CHESTNUT ST                                           TUSCARORA          PA      17982
SCHUYLKILL TOWNSHIP                       SCHUYLKILL TWP‐ TAX COLL            1480 WATERFORD LANE                                       PHOENIXVILLE       PA      19460
SCHUYLKILL VALLEY S.D./B                  SCHUYLKILL VALLEY SD ‐ T            2999 BERNVILLE RD                                         LEESPORT           PA      19533




                                                                                                         Page 783 of 998
                                        19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    787 of 1004
Creditor Name                              Address1                               Address2                                     Address3               City               State   Zip     Country
SCHUYLKILL VALLEY S.D./C                   SCHUYLKILL VALLEY SD ‐ T               629 CENTER RD.                                                      LESSPORT           PA      19533
SCHUYLKILL VALLEY S.D./L                   SCHUYLKILL VALLEY SD ‐ T               261 NICHOLS ST                                                      LEESPORT           PA      19533
SCHUYLKILL VALLEY S.D./O                   SCHUYLKILL VALLEY SD ‐ T               35 ONTELAUNEE DR.                                                   READING            PA      19605
SCHWAHL, EDWARD                            ADDRESS ON FILE
SCHWALJE, MIKE                             ADDRESS ON FILE
SCHWARTZ INS GROUP                         2950 BRECKENRIDGE LN 8                                                                                     LOUISVILLE         KY      40220
SCHWARTZ, AMY                              ADDRESS ON FILE
SCHWARTZ, DAVE                             ADDRESS ON FILE
SCHWARTZ, JENNIFER                         ADDRESS ON FILE
SCHWARTZ, PETER                            ADDRESS ON FILE
SCHWARTZ, TERRANCE                         ADDRESS ON FILE
SCHWARZ APPRAISAL COMPANY                  5355 159TH AVE SE                                                                                          KINDRED            ND      58051
SCHWARZ, JAY                               ADDRESS ON FILE
SCHWEIBINZ, BRITTNEY                       ADDRESS ON FILE
SCHWEIGERDT, MATTHEW                       ADDRESS ON FILE
SCHWEIKERT CONTRACTING &                   C&A GROJEAN                            20004 COVINGTON CIR                                                 GRETNA             NE      68028
SCHWEITZER TITLE AGENCY, LTD               ATTN: GENERAL COUNSEL                  43252 WOODWARD AVE.                          SUITE 180              BLOOMFIELD HILLS   MI      48302
SCHWEITZER TITLE AGENCY, LTD               ATTN: LEGAL/GENERAL COUNSEL            43252 WOODWARD AVE.                          SUITE 180              BLOOMFIELD HILLS   MI      48302
SCHWEITZER TITLE AGENCY, LTD               ATTN: PRESIDENT                        43252 WOODWARD AVE.                          SUITE 180              BLOOMFIELD HILLS   MI      48302
SCHWEITZER TITLE AGENCY, LTD               ATTN: RANDALL S. MILLER                43252 WOODWARD AVE.                          SUITE 180              BLOOMFIELD HILLS   MI      48302
SCHWENKSVILLE BORO                         SIOBHAN POCIUS‐TAX COLLE               140 MAIN STREET                                                     SCHWENKSVILLE      PA      19473
SCHWERT, EUNICE                            ADDRESS ON FILE
SCIARRINO, CHRISTINE                       ADDRESS ON FILE
SCIARRINO, THOMAS                          ADDRESS ON FILE
SCIBILIA, ANDREW                           ADDRESS ON FILE
SCIC                                       4390 N ACADEMY BLVD                                                                                        COLORADO SPRINGS   CO      80918
SCIENCE HILL CITY                          SCIENCE HILL ‐ TAX COLLE               PO BOX 295                                                          SCIENCE HILL       KY      42553
SCIENTIFIC CONST &                         CARDENAS LAW & M LANGE                 1251 NE 209 TERRACE                                                 MIAMI              FL      33179
SCIENTIFIC CONST GROUP                     INC                                    1251 NE 209 TERRACE                                                 MIAMI              FL      33179
SCIO CENTRAL SCH.(CMBND.                   SCIO CENTRAL SCH‐TAX COL               3968 WASHINGTON ST.                                                 SCIO               NY      14880
SCIO TOWN                                  SCIO TOWN‐ TAX COLLECTOR               3969 E. NICKERSON AVE                                               SCIO               NY      14880
SCIO TOWNSHIP                              SCIO TOWNSHIP ‐ TREASURE               827 N ZEEB RD                                                       ANN ARBOR          MI      48103
SCIOTA TOWNSHIP                            SCIOTA TOWNSHIP ‐ TREASU               5611 SHAFTSBURG RD                                                  LAINGSBURG         MI      48848
SCIOTO COUNTY                              SCIOTO COUNTY ‐ TREASURE               602 SEVENTH STREET, ROOM                                            PORTSMOUTH         OH      45662
SCIOTO WATER INC                           P.O. BOX 1001                                                                                              FRANKLIN FURNACE   OH      45629
SCIPIO TOWN                                SCIPIO TOWN‐ SCIPIO TOWN               PO BOX 71                                                           SCIPIO CENTER      NY      13147
SCIPIO TOWNSHIP                            SCIPIO TOWNSHIP ‐ TREASU               P.O. BOX 95                                                         JONESVILLE         MI      49250
SCITUATE TOWN                              SCITUATE TOWN ‐ TAX COLL               195 DANIELSON PIKE                                                  SCITUATE           RI      02857
SCITUATE TOWN                              SCITUATE TOWN ‐ TAX COLL               600 CHIEF JUSTICE CUSHIN                                            SCITUATE           MA      02066
SCM COPPERFIELD HOA, INC.                  % MELODY NIQUETTE                      7870 COPPERFIELD DRIVE                                              INDIANAPOLIS       IN      46256
SCOBY, ALICIA                              ADDRESS ON FILE
SCOFIELD, LAINA                            ADDRESS ON FILE
SCOGGINS, CAROL                            ADDRESS ON FILE
SCOOBA CITY                                SCOOBA CITY‐TAX COLLECTO               PO BOX 68                                                           SCOOBA             MS      39358
SCOPE RESTORATION, INC                     2058 CHAPELSIDE CT                                                                                         WALDORF            MD      20602
SCORSONE, ALESSANDRA                       ADDRESS ON FILE
SCOT BABINEAUX AGENCY                      5455 HIGHWAY 105                                                                                           BEAUMONT           TX      77708
SCOT S. FARTHING, ATTORNEY AT LAW, PC      490 W. MONROE STREET, PO BOX 1315                                                                          WYTHEVILLE         VA      24382
SCOTCH PLAINS TOWNSHIP                     SCOTCH PLAINS TWP‐ COLLE               430 PARK AVENUE                                                     SCOTCH PLAINS      NJ      07076
SCOTCH PLAINS TWP PILOT                    SCOTCH PLAINS TWP COLLEC               430 PARK AVENUE                                                     SCOTCH PLAINS      NJ      07076
SCOTIA INS AGENCY                          290 JESUS PINERO AVE10FL                                                                                   HATO REY           PR      00918
SCOTIA INS AGENCY                          P O BOX 194226                                                                                             SAN JUAN           PR      00919
SCOTIA INS AGENCY                          P O BOX 194226                                                                                             SAN JUAN           PR      919
SCOTIA VILLAGE                             SCOTIA VILLAGE‐CLERK                   4 NORTH TEN BROECK STREE                                            SCOTIA             NY      12302
SCOTIABANK2005‐1
SCOTIA‐GLENVILLE CS (TN                    SCOTIA‐GLENVILLE CS‐COLL               18 GLENRIDGE ROAD                                                   GLENVILLE          NY      12302
SCOTLAND COUNTY                            SCOTLAND COUNTY ‐ COLLEC               117 S MARKET RM 103                                                 MEMPHIS            MO      63555
SCOTLAND COUNTY                            SCOTLAND COUNTY ‐ COLLEC               212 BIGGS ST.                                                       LAURINBURG         NC      28352
SCOTLAND COUNTY TAX COLLECTOR              PO BOX 488                                                                                                 LAURINBURG         NC      28353
SCOTLAND TOWN                              SCOTLAND TOWN  ‐ TAX COL               PO BOX 122                                                          SCOTLAND           CT      06264
SCOTLAND YARD CONDOMINIUM ASSOCIATION      1500 BRICE ROAD, STE 103                                                                                   COLUMBUS           OH      43068
SCOTT & CORELY PA                          2712 MIDDLEBURG DRIVE, SUITE 200                                                                           COLUMBIA           SC      29204
SCOTT & CORLEY PA                          2712 MIDDLEBURG DR STE 200                                                                                 COLUMBIA           SC      29204
SCOTT & MARIE KING                         47 MARYKNOLL DR                                                                                            STILLWATER         MN      55082
SCOTT A WILLIAMS                           57 EAST FOURTH ST                                                                                          WILLIAMSPORT       PA      17701
SCOTT AC & HEATING, SCOTT TELECOM          COASTAL KITCHENS                       SCOTT ELECTRIC CO                            2001 N PORT AVE        CORPUS CHRISTI     TX      78401
SCOTT ADAMS ROOFING                        1595 MAPLEWOOD ST                                                                                          SYLVAN LAKE        MI      48320
SCOTT AND CORLEY PA                        2712 MIDDLEBURG DR  200                                                                                    COLUMBIA           SC      29204
SCOTT AND SCOTT                            CONSTRUCTION INC                       1477 PITCOCK LANE                                                   WINCHESTER         VA      22602
SCOTT AND SHANNON  RANEY                   ADRIA VONDRA, ESQ.                     LEEN & O'SULLIVAN, PLLC                      590 EAST DENNY WAY     SEATTLE            WA      98199




                                                                                                             Page 784 of 998
                                     19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 788 of 1004
Creditor Name                           Address1                               Address2                                     Address3                        City               State   Zip     Country
SCOTT ANTHONY                           ADDRESS ON FILE
SCOTT AYRES                             ADDRESS ON FILE
SCOTT BLANKENBICKER                     MYERS, EICHELBERGER & RUSSO, P.L.      ADAM G. RUSSO                                5728 MAJOR BLVD., SUITE 735     ORLANDO            FL      32719
SCOTT BOUDREAUX                         830 WHITE RD                                                                                                        LAKE CHARLES       LA      70611
SCOTT BROTHERS HEATING & AIR INC        1870 LIBERTY GROVE CHURCH RD                                                                                        FLEETWOOD          NC      28626
SCOTT BROWN AGENCY                      977 12TH ST D                                                                                                       HAMMONTON          NJ      08037
SCOTT BULLOCK AND                       ADDRESS ON FILE
SCOTT CARTER, PC                        P. O. BOX 8308                                                                                                      ASHEVILLE          NC      28814
SCOTT CITY                              SCOTT CITY ‐ COLLECTOR                 215 CHESTER AVE                                                              SCOTT CITY         MO      63780
SCOTT COUNTY                            MITZI OWENS‐TREASURER                  190 BEECH ST SUITE 103                                                       GATE CITY          VA      24251
SCOTT COUNTY                            SCOTT COUNTY ‐ COLLECTOR               PO BOX 128                                                                   BENTON             MO      63736
SCOTT COUNTY                            SCOTT COUNTY ‐ SHERIFF                 120 N HAMILTON ST                                                            GEORGETOWN         KY      40324
SCOTT COUNTY                            SCOTT COUNTY ‐ TAX COLLE               190 WEST 1ST  SUITE 13 &                                                     WALDRON            AR      72958
SCOTT COUNTY                            SCOTT COUNTY ‐ TREASURER               200 FOURTH AVENUE W                                                          SHAKOPEE           MN      55379
SCOTT COUNTY                            SCOTT COUNTY ‐ TREASURER               303 COURT ST                                                                 SCOTT CITY         KS      67871
SCOTT COUNTY                            SCOTT COUNTY ‐ TREASURER               600 W 4TH STREET                                                             DAVENPORT          IA      52801
SCOTT COUNTY                            SCOTT COUNTY ‐ TREASURER               ONE MCCLAIN AVENUE STE.                                                      SCOTTSBURG         IN      47170
SCOTT COUNTY                            SCOTT COUNTY‐TAX COLLECT               100 E 1ST ST                                                                 FOREST             MS      39074
SCOTT COUNTY                            SCOTT COUNTY‐TRUSTEE                   PO BOX 205                                                                   HUNTSVILLE         TN      37756
SCOTT COUNTY CHANCERY CLERK             PO BOX 630                                                                                                          FOREST             MS      39074
SCOTT COUNTY TAX COLLECTOR              100 E FIRST ST                                                                                                      FOREST             MS      39074
SCOTT COUNTY TREASURER                  140 COURTHOUSE, ONE E MCCLAIN AVE                                                                                   SCOTTSBURG         IN      47170
SCOTT D STEWART                         ADDRESS ON FILE
SCOTT DAVIS ENGINEERING, PLLC           SCOTT DAVIS                            29 SHERYL DAVIS RD.                                                          LIVINGSTON MANOR   NY      12758
SCOTT E. KELLY                          SCOTT EDWARD KELLY, PRO SE             419 NW 81ST STREET                                                           KANSAS CITY        MO      64118
SCOTT ENGINEERING INC                   22 OLD RUDNICK LANE                    SUITE 2                                                                      DOVER              DE      19901
SCOTT EXTERIORS                         SCOTT ROOFING CO. LLC                  10561 NEW CHURCH RD                                                          DALLAS             TX      75238
SCOTT FOLSOM & JONA                     FOLSOM                                 6451 INDEPENDENCE ST                                                         ARVADA             CO      80004
SCOTT FRASIER HOMES                     4723 INGERSOLL                                                                                                      HOUSTON            TX      77027
SCOTT GREER                             ADDRESS ON FILE
SCOTT GREGORY DESIGNER                  PO BOX 165                                                                                                          ADA                MI      49301
SCOTT INS & FIN                         2825 WILCREST DR 267                                                                                                HOUSTON            TX      77042
SCOTT JODZIO &                          ADDRESS ON FILE
SCOTT KIMBALL &                         ADDRESS ON FILE
SCOTT L RASH                            ADDRESS ON FILE
SCOTT LAKE MAINTENANCE COMPANY INC      2631 114TH WAY SW                                                                                                   OLYMPIA            WA      98512
SCOTT LAUF                              STEVEN THUESEN                         23 N BROADWAY                                PO BOX 2187                     RED LODGE          MT      59068
SCOTT LAW FIRM, PA                      2712 MIDDLEBURG DR                     STE 200                                                                      COLUMBIA           SC      29204
SCOTT LAWRENCE & ANNETTE                LAWRENCE                               20714 9TH AVE N                                                              EAST MOLINE        IL      61244
SCOTT M MONTEZ INS AGNCY                810 STANDIFORD AVE STE 4                                                                                            MODESTO            CA      95350
SCOTT MICHAEL KEITHLEY                  AGENCY                                 2521 BYPASS 35‐A                                                             ALVIN              TX      77511
SCOTT PAHLEN REALTY, INC                ATTN: SCOTT PAHLEN                     59516 STATE HWY 11                                                           WARROAD            MN      56763
SCOTT RANDOLPH, TAX COLLECTOR           PO BOX 545100                                                                                                       ORLANDO            FL      32854
SCOTT REALTY PROFESSIONALS, LLC         ATTN: SABRIYA SCOTT                    100 E MONTGOMERY XRD, SUITE A                                                SAVANNAH           GA      31406
SCOTT RIGGS                             ADDRESS ON FILE
SCOTT ROGERS &                          BRANDY SHEAROUSE                       623 WALTON WAY SE                                                            SMYRNA             GA      30082
SCOTT SHUMWAY INS                       2390 W HWY 56 6                                                                                                     CEDAR CITY         UT      84721
SCOTT TOWN                              BROWN COUNTY ‐ TREASURER               PO BOX 23600/305 EAST WA                                                     GREEN BAY          WI      54305
SCOTT TOWN                              JUMP RIVER TWN TREASURER               N8894 OAK ST                                                                 SHELDON            WI      54766
SCOTT TOWN                              SCOTT TOWN ‐ TAX COLLECT               6689 NYS ROUTE 41                                                            HOMER              NY      13077
SCOTT TOWN                              SCOTT TWN TREASURER                    28968 SPRING GREEN WAY                                                       DANBURY            WI      54830
SCOTT TOWN                              SCOTT TWN TREASURER                    N1306 BOLTONVILLE RD                                                         ADELL              WI      53001
SCOTT TOWN                              SCOTT TWN TREASURER                    N1627 GRASS ROAD                                                             MERRILL            WI      54452
SCOTT TOWN                              SCOTT TWN TREASURER                    W3973 CROWN ROAD                                                             CAMBRIA            WI      53923
SCOTT TOWNSHIP                          DANIEL CHROBAK‐TAX COLLE               801 ROSE POINT HARLANSBU                                                     NEW CASTLE         PA      16101
SCOTT TOWNSHIP                          SCOTT TWP ‐ TAX COLLECTO               177 TRAVIS RD                                                                STARRUCCA          PA      18462
SCOTT TOWNSHIP                          SCOTT TWP ‐ TAX COLLECTO               301 LINDSAY RD ‐ MUNI BL                                                     CARNEGIE           PA      15106
SCOTT TOWNSHIP                          SCOTT TWP ‐ TAX COLLECTO               350 TENNEY ST                                                                BLOOMSBURG         PA      17815
SCOTT TOWNSHIP                          SCOTT TWP ‐ TAX COLLECTO               732 JUSTUS BLVD                                                              SCOTT TOWNSHIP     PA      18411
SCOTT TOWNSHIP SCHOOL DI                WAYNE HIGHLANDS SD ‐ COL               177 TRAVIS RD                                                                STARRUCCA          PA      18462
SCOTT WAGONER & AIMEE                   ADDRESS ON FILE
SCOTT WALKER                            ADDRESS ON FILE
SCOTT WALTERS                           ADDRESS ON FILE
SCOTT WENCLEWICZ INS                    7212 N SHADELAND AVE 201                                                                                            INDIANAPOLIS       IN      46250
SCOTT WILLIAMS                          ADDRESS ON FILE
SCOTT, ANNALEE                          ADDRESS ON FILE
SCOTT, ANNIE                            ADDRESS ON FILE
SCOTT, ASHLEIGH                         ADDRESS ON FILE
SCOTT, CHELSEA                          ADDRESS ON FILE
SCOTT, CLISTY                           ADDRESS ON FILE




                                                                                                          Page 785 of 998
                                        19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               789 of 1004
Creditor Name                              Address1                          Address2                                      Address3       City             State   Zip          Country
SCOTT, DANIEL                              ADDRESS ON FILE
SCOTT, DAVID                               ADDRESS ON FILE
SCOTT, DESHAN                              ADDRESS ON FILE
SCOTT, EVAN                                ADDRESS ON FILE
SCOTT, GWENDOLYN                           ADDRESS ON FILE
SCOTT, HEIDI                               ADDRESS ON FILE
SCOTT, JOSEFINA                            ADDRESS ON FILE
SCOTT, JULIE                               ADDRESS ON FILE
SCOTT, KEVIN                               ADDRESS ON FILE
SCOTT, KRYSTAL                             ADDRESS ON FILE
SCOTT, MONA                                ADDRESS ON FILE
SCOTT, OCTAVIA                             ADDRESS ON FILE
SCOTT, ROBERT                              ADDRESS ON FILE
SCOTT, SPRING                              ADDRESS ON FILE
SCOTT, SUSSETTE                            ADDRESS ON FILE
SCOTT, VINCENT                             ADDRESS ON FILE
SCOTTDALE BORO                             SCOTTDALE BORO ‐ TAX COL          26 HILL ST                                                   SCOTTDALE        PA      15683
SCOTTFORD CUSTOM HOMES                     DESIGNERS & CONSULTANTS           5090 RICHMOND AVE 502                                        HOUSTON          TX      77056
SCOTTISH AMERICAN INS                      2002 E MCFADDEN AVE                                                                            SANTA ANA        CA      92705
SCOTTISH HIGHLANDS CONDO ASSOC., INC.      1 SCOTTISH HIGHLANDS BLVD                                                                      LEESBURG         FL      34788
SCOTTISH INS AGENCY                        P O BOX 70010                                                                                  MYRTLE BEACH     SC      29572
SCOTTISH INSURANCE AGY                     PO BOX 70010                                                                                   MYRTLE BEACH     SC      29572
SCOTTON, ANGELA                            ADDRESS ON FILE
SCOTTS BLUFF COUNTY                        SCOTTS BLUFF CO. ‐ TREAS          1825 10TH STREET                                             GERING           NE      69341
SCOTTS HILL CITY/DECATUR                   SCOTTS HILL CITY‐TAX COL          85 HIGHWAY 114 S                                             SCOTTS HILL      TN      38374
SCOTTS HILL CITY/HENDERS                   SCOTTS HILL CITY‐TAX COL          85 HWY 114 S                                                 SCOTTS HILL      TN      38374
SCOTTS ROOF REPAIR                         SCOTT YATES                       9021 TODDBRIDGE RD                                           OWENSBORO        KY      42301
SCOTTS ROOFING INC                         1020 SE PALUTE WAY 130                                                                         BEND             OR      97702
SCOTTS ROOFING INC                         211 N PUBLIC RD                                                                                LAFAYETTE        CO      80026
SCOTTSBURG TOWN                            SCOTTSBURG TOWN ‐ TREASU          P O BOX 28                                                   SCOTTSBURG       VA      24589
SCOTTSDALE INSURANCE                       8877 N GAINEY CTR DR                                                                           SCOTTSDALE       AZ      85258
SCOTTSVILLE CITY                           CITY OF SCOTTSVILLE ‐ CL          201 W MAIN ST, SUITE 8                                       SCOTTSVILLE      KY      42164
SCOTTSVILLE VILLAGE                        SCOTTSVILLE VILLAGE ‐ CL          P.O. BOX 36                                                  SCOTTSVILLE      NY      14546
SCOTTVILLE CITY                            SCOTTVILLE CITY ‐ TREASU          105 N MAIN STREET                                            SCOTTVILLE       MI      49454
SCOTTY TREE EXPERTS LLC                    20 CATHY PLACE                                                                                 SUCCASUNNA       NJ      07876
SCOTTYS CONSTRUCTION                       2130 N 31ST ST                                                                                 MILWAUKEE        WI      53208
SCR                                        MARK DOMINIQUE                    1630 N. SQUIRREL TREE AVE                                    LECANTO          FL      34461
SCRANTON CITY                              TAX COLLECTOR                     100 THE MALL AT STEAMTOW                                     SCRANTON         PA      18503
SCRANTON CITY COLLECTOR OF TAXES           441 WYOMING AVENUE                                                                             SCRANTON         PA      18503
SCRANTON CITY TREASURER                    340 NORTH WASHINGTON AVE.                                                                      SCRANTON         PA      18503
SCRANTON SEWER AUTHORITY                   312 ADAMS AVE                                                                                  SCRANTON         PA      18503
SCRANTON SEWER AUTHORITY                   312‐314 ADAMS AVENUE                                                                           SCRANTON         PA      18503
SCREDER, MICHAEL                           ADDRESS ON FILE
SCREEN REPAIR                              7085 UNIVERSITY BLVD                                                                           WINTER PARK      FL      32792
SCREENWORKS OF SOUTHWEST                   FL INC                            PO BOX 152665                                                CAPE CORAL       FL      33915
SCREOEXPERT, LLC                           3338 PEACHTREE RD NE 2105                                                                      ATLANTA          GA      30326
SCREVEN CITY                               SCREVEN CITY‐TAX COLLECT          PO BOX 146                                                   SCREVEN          GA      31560
SCREVEN COUNTY                             SCREVEN CO‐TAX COMMISSIO          PO BOX 86                                                    SYLVANIA         GA      30467
SCRIBA TOWN                                SCRIBA TOWN ‐ TAX COLLEC          42 CREAMERY RD                                               OSWEGO           NY      13126
SCRIMALLI, TORRE                           ADDRESS ON FILE
SCRIPPS ON THE LAKE HOA                    3759 S BALDWIN BOX 130                                                                         LAKE ORION       MI      48359
SCRUBGRASS TOWNSHIP                        SCRUBGRASS TWP ‐ TAX COL          1815 LISBON RD                                               KENNERDELL       PA      16374
SCRUGGS GUHLEMAN LUMBER CO                 P.O. BOX 104266                   1707 CHRISTY DRIVE                                           JEFFERSON CITY   MO      65101
SCRUGGS, BREUNA                            ADDRESS ON FILE
SCRUGGS, CHERYL L.                         PRO SE ‐ CHERYL SCRUGGS           1610 GLACIER BLUE DR                                         FRESNO           TX      77545
SCU                                        PO BOX 95236                                                                                   GRAPEVINE        TX      76099
SCULLY, SEAN                               ADDRESS ON FILE
SCURLOCK, PONYETTE                         ADDRESS ON FILE
SCURRY COUNTY                              SCURRY COUNTY ‐ TAX COLL          1806 25TH ST, SUITE 103                                      SNYDER           TX      79549
SCURRYCLARK, ZIA                           ADDRESS ON FILE
SCWHUA                                     P O BOX 407                                                                                    COLUMBIA         SC      29202
SD CONSTRUCTION                            DARRIN D SANDVEN                  PO BOX 1041                                                  HILL CITY        SD      57745
SD DEPT OF REVENUE                         445 E CAPITOL AVE                                                                              PIERRE           SD      57501‐3185
SD DIVISION OF CRIMINAL INVESTIGATI        1601 N HARRISON AVE 1                                                                          PIERRE           SD      57501
SD SECRETARY OF STATE                      500 E CAPITOL                                                                                  PIERRE           SD      57501
SDA PAINTING, LLC                          8680 WEIR DRIVE UNIT 306                                                                       NAPLES           FL      34104
SDDCO REGULATORY SERVICES LLC              485 MADISON AVENUE                                                                             NEW YORK         NY      10022
SDDCO REGULATORY SERVICES, LLC             ATTN: GENERAL COUNSEL             485 MADISON AVE                               15TH FLOOR     NEW YORK         NY      10022
SDPS INC                                   6735 CONROY RD STE 416                                                                         ORLANDO          FL      32835
SDR CONSTRUCTION LLC                       1040 LINDEN LN                                                                                 DANVILLE         VA      24541




                                                                                                         Page 786 of 998
                                          19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                             Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        790 of 1004
Creditor Name                                Address1                                 Address2                                      Address3                   City                 State   Zip        Country
SEA BRIGHT BORO                              SEA BRIGHT BORO‐TAX COLL                 1167 OCEAN AVE                                                           SEA BRIGHT           NJ      07760
SEA CLIFF VILLAGE                            SEA CLIFF VIL ‐ RECEIVER                 P.O. BOX 340                                                             SEA CLIFF            NY      11579
SEA COLONY HOMEOWNERS ASSOCIATION, INC.      2 SEA COLONY DRIVE                                                                                                PALM COAST           FL      32137
SEA GIRT BORO                                SEA GIRT BORO ‐ TAX COLL                 PO BOX 296                                                               SEA GIRT             NJ      08750
SEA ISLE CITY                                SEA ISLE CITY ‐ TAX COLL                 233 JFK BLVD., ROOM 204                                                  SEA ISLE CITY        NJ      08243
SEA MOUNTAIN INSURANCE                       19630 76TH AVE W                                                                                                  LYNNWOOD             WA      98036
SEA OATS OF JUNO BEACH                       CONDO TWO ASSOC. INC.                    401 MAPLEWOOD DRIVE                           STE 23                     JUPITER              FL      33458
SEA PINES ASSOCIATION OF UNIT OWNERS         4208 RIVERVIEW DRIVE                                                                                              WEST LINN            OR      97068
SEA PINES PLANTATION CMTY.                   POA (AKA CSA, INC)                       COMMUNITY SERVICES ASSOCIATES INC             175 GREENWOOD DRIVE        HILTON HEAD ISLAND   SC      29928‐4506
SEA RESTORATION INC.                         21206 COMMUNITY ST                                                                                                CANOGA PARK          CA      91304
SEA TRAIL MASTER ASSOCIATION                 P. O. BOX 7025                                                                                                    OCEAN ISLE BEACH     NC      28469
SEABOARD BUILDING & RESTORATION, INC         200 BELHAVEN AVE                                                                                                  LINWOOD              NJ      08221
SEABOARD TOWN (DLQ REPOR                     SEABOARD TOWN ‐ TAX COLL                 P O BOX 327, CITY HALL                                                   SEABOARD             NC      27876
SEABREEZE CONDOMINIUM TRUST                  14 FREEMAN ROAD                                                                                                   YARMOUTH PORT        MA      02675
SEABREEZE OWNERS ASSOCIATION                 P.O. BOX 611488                                                                                                   ROSEMARY BEACH       FL      32461
SEABROOK ISLAND PROPERTY OWNERS ASSOC.       1202 LANDFALL WAY                                                                                                 JOHNS ISLAND         SC      26455
SEABROOK ISLAND UTILITY COMMISSION           PO BOX 61269                                                                                                      CHARLESTON           SC      29419
SEABROOK TOWN                                SEABROOK TOWN ‐ TAX COLL                 99 LAFAYETTE ROAD                                                        SEABROOK             NH      03874
SEACOAST                                     BOFA LB SRVCS LB 402413                  6000 FELDWOOD RD                                                         COLLEGE PARK         GA      30349
SEACOAST                                     BOFA LB SRVCS LB 403134                  6000 FELDWOOD RD                                                         COLLEGE PARK         GA      30349
SEACOAST                                     BOFA LB SRVCS LB848141                   1950 N STEMMONS FWY 5010                                                 DALLAS               TX      75207
SEACOAST                                     P O BOX 402413                                                                                                    ATLANTA              GA      30384
SEACOAST                                     P O BOX 403111                                                                                                    ATLANTA              GA      30384
SEACOAST                                     P O BOX 742670                                                                                                    LOS ANGELES          CA      90074
SEACOAST BROKERS                             P O  BOX 402413                                                                                                   ATLANTA              GA      30384
SEACOAST BROKERS                             P O BOX 403134                                                                                                    ATLANTA              GA      30384
SEACOAST BROKERS                             PO BOX 6126                                                                                                       HILTON HEAD ISLAND   SC      29938
SEACOAST BROKERS                             PO BOX 7378                                                                                                       HILTON HEAD          SC      29938
SEACOAST BROKERS LLC                         405 S LINCOLN AVE STE A                                                                                           STEAMBOAT SPRINGS    CO      80487
SEACOAST BROKERS LLC                         BOFA LB SRVC LB403111                    6000 FELDWOOD ROAD                                                       COLLEGE PARK         GA      30349
SEACOAST BROKERS LLC                         FLORIDA ACCOUNT                          PO BOX 403134                                                            ATLANTA              GA      30384
SEACOAST BROKERS LLC                         P O BOX 403111                                                                                                    ATLANTA              GA      30384
SEACOAST BROKERS LLC                         PO BOX 848141                                                                                                     DALLAS               TX      75284
SEACOAST INSURANCE                           PO BOX 7048                                                                                                       HILTON HEAD ISLAND   SC      29938
SEACOAST UTILITY AUTHORITY                   P.O. BOX 109602                                                                                                   PALM BEACH GARDENS   FL      33410‐9602
SEACREST SERVICES, INC.                      DYAKYRA CARTER                           2400 CENTREPARK WEST DRIVE  175                                          WEST PALM BEACH      FL      33409
SEAFAIR ROAD & WATER CO.                     C/0 SPS, INC. REMITTANCE PROCESSING      P.O. BOX 51226                                                           LOS ANGELES          CA      90051
SEAFORD CITY                                 SEAFORD CITY ‐ TAX COLLE                 P O BOX 1100                                                             SEAFORD              DE      19973
SEAGROVE OWNERS ASSOCIATION                  15 SEAGROVE LOOP                                                                                                  LINCOLN CITY         OR      97367
SEAL ROCK WATER DISTRICT                     PO BOX 190                                                                                                        SEAL ROCK            OR      97376
SEALE SMITH ZUBER                            SUITE 200                                8550 UNITED PLAZA BLVD                                                   BATON ROUGE          LA      70809
SEALE SMITH ZUBER & BARNETTE                 8550 UNITED PLAZA BLVD STE 200                                                                                    BATON ROUGE          LA      70809
SEALS, DJUAN                                 ADDRESS ON FILE
SEALS, GLORIA                                ADDRESS ON FILE
SEALY, JOHN                                  ADDRESS ON FILE
SEAMLESS CONSTRUCTION                        SERVICES LLC                             160 WOODLAND DR                                                          HENDERSON            MN      56044
SEAMLESS GUTTER MASTERS                      1711W 38TH PL STE 1105                                                                                            HIALEAH              FL      33012
SEAMLESS GUTTER&SUPPLYCO                     2310 NORTH ST                                                                                                     ENDWELL              NY      13760
SEAMLESS RESTORATION                         5345 N WINTHROP AVE A2                                                                                            INDIANAPOLIS         IN      46220
SEAN & ANDREA LYNCH                          571 SUNRISE DR                                                                                                    GOLDEN               CO      80401
SEAN LEWIS CONSULTING                        LLC                                      4607 NW 41 ST                                                            GAINESVILLE          FL      32606
SEAN M MCDONALD                              ADDRESS ON FILE
SEAN M. MCDONALD                             ADDRESS ON FILE
SEAN PAUL GRINDY                             M. DEAN SUTTON, ESQ.                     SUTTON LAW FIRM                               900 LAFAYETTE ST. #200     SANTA CLARA          CA      95050
SEAN ROBBINS & ERICA                         ADDRESS ON FILE
SEAN S FINCHER AGENCY                        465 RAMSEY ST                                                                                                     FAYETTEVILLE         NC      28301
SEAN S FINCHER INC                           7924 RAEFORD RD                                                                                                   FAYETTEVILLE         NC      28304
SEAN ZICARI &                                ADDRESS ON FILE
SEARCH TEC                                   112 SW 7TH ST                            #3C                                                                      TOPEKA               KS      66603
SEARCHLIGHT INS                              15445 VENTURA BLVD 3335                                                                                           SHERMAN OAKS         CA      91403
SEARCHMETRICS INC                            PO BOX 1193                                                                                                       NEW YORK             NY      10268‐1193
SEARCHMETRICS, INC.                          ATTN: GENERAL COUNSEL                    1510 FASHION ISLAND BLVD.                     SUITE 250                  SAN MATEO            CA      94404
SEARCY COUNTY                                SEARCY COUNTY ‐ TAX COLL                 PO BOX 812                                                               MARSHALL             AR      72650
SEARS FOR THE ACCT                           MICHAEL LUTES                            12807 SANDY HOOK DR                                                      HOUSTON              TX      77089
SEARS HOME IMPROVEMENT PRODUCTS INC.         1024 FLORIDA CENTRAL PARKWAY                                                                                      LONGWOOD             FL      32750
SEARS REAL ESTATE & APPRAISALS               PO BOX 489                                                                                                        SHACKLEFORDS         VA      23156
SEARS, AMY                                   ADDRESS ON FILE
SEARSBURG TOWN                               SEARSBURG TOWN ‐ TAX COL                 P.O. BOX 157                                                             WILMINGTON           VT      05363
SEARSMONT TOWN                               SEARSMONT TOWN ‐ TAX COL                 P.O. BOX 56                                                              SEARSMONT            ME      04973
SEARSPORT TOWN                               SEARSPORT TOWN ‐ TAX COL                 P.O. BOX 499                                                             SEARSPORT            ME      04974




                                                                                                                  Page 787 of 998
                                          19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        791 of 1004
Creditor Name                                Address1                                 Address2                                      Address3                        City              State   Zip        Country
SEASHORE REAL ESTATE                         ATTN: ANGELA GARDNER                     P. O. BOX 4161                                                                BROOKINGS         OR      97415
SEASIDE HEIGHTS BORO                         SEASIDE HEIGHTS BORO‐COL                 901 BOULEVARD                                                                 SEASIDE HEIGHTS   NJ      08751
SEASIDE HEIGHTS BOROUGH                      901 BOULEVARD                                                                                                          SEASIDE HEIGHTS   NJ      08751
SEASIDE PARK BORO                            SEASIDE PARK BORO ‐ COLL                 P.O.BOX B                                                                     SEASIDE PARK      NJ      08752
SEASIDE SANITATION                           8606 ARCOLA AVENUE                                                                                                     HUDSON            FL      34667
SEASIDE SANITATION                           8608 ARCOLA AVENUE                                                                                                     HUDSON            FL      34667
SEASIDE SANITATION  762                      P O BOX 9001099                                                                                                        LOUISVILLE        KY      40290
SEASONS ON MT SNOW INC                       PO BOX 430                                                                                                             WEST DOVER        VT      05356
SEATON APPRAISAL                             ASSOCIATES                               400 QUINCY ST STE 101                                                         HANCOCK           MI      49930
SEATTLE BANK                                 600 UNIVERSITY ST                        #1850                                                                         SEATTLE           WA      98101
SEATTLE BANK                                 600 UNIVERSITY ST SUITE 1850                                                                                           SEATTLE           WA      98101
SEATTLE CITY LIGHT                           PO BOX 34023                             700 5TH AVE.                                                                  SEATTLE           WA      98124‐4023
SEATTLE PUBLIC UTILITIES                     PO BOX 34027                                                                                                           SEATTLE           WA      98124
SEATTLE SPECIALTY                            322 SW EVERETT MALL WAY                                                                                                EVERETT           WA      98204
SEAVER AGENCY INC                            1810 OLD FORT PKWY STE F                                                                                               MURFREESBORO      TN      37129
SEBAGO TOWN                                  SEBAGO TOWN ‐TAX COLLECT                 406 BRIDGETON ROAD                                                            SEBAGO            ME      04029
SEBANDA INS                                  1301 PALM AVE 104                                                                                                      HIALEAH           FL      33010
SEBASTIAN COUNTY                             SEBASTIAN COUNTY ‐ COLLE                 COURTHOUSE 35 S 6TH STR                                                       FT SMITH          AR      72901
SEBASTIAN LANDAU &                           ADDRESS ON FILE
SEBASTIAN ROJAS & ESTELA S                   ADDRESS ON FILE
SEBASTIAN, LUCIO                             ADDRESS ON FILE
SEBEC TOWN                                   SEBEC TOWN ‐ TAX COLLECT                 29  NORTH      ROAD                                                           SEBEC             ME      04481
SEBEWA TOWNSHIP                              SEBEWA TOWNSHIP ‐ TREASU                 10442 SUNFIELD RD                                                             PORTLAND          MI      48875
SEBEWAING TOWNSHIP                           SEBEWAING TOWNSHIP ‐ TRE                 14 SHARPSTEEN ST                                                              SEBEWAING         MI      48759
SEBEWAING VILLAGE                            SEBEWAING VILLAGE ‐ TREA                 222 N CENTER ST                                                               SEBEWAING         MI      48759
SEBIYE AYDEMIR AND MUSA                      AYDEMIR                                  1437 CHESTERFIELD DR                                                          DUNEDIN           FL      34698
SEBRING NORTHWEST CONSTR                     5805 284TH AVE SE                                                                                                      ISSAQUAH          WA      98027
SECAUCUS TOWN                                SECAUCUS TOWN ‐ TAX COLL                 1203 PATERSON PLANK ROAD                                                      SECAUCUS          NJ      07094
SECI CONSTRUCTION INC                        157 ROBIN HOOD RD                                                                                                      CLIFTON           NJ      07013
SECO ENERGY                                  PO BOX 301                                                                                                             SUMTERVILLE       FL      33585
SECOND 2 NONE RESTORATION CORP               P.O BOX 9063                                                                                                           STATEN ISLAND     NY      10309
SECOND HOME SERVICES, LLC                    CHARLES DORE                             11 PASSAGE WAY                                                                STEVENSON         WA      98648
SECOND LOOK HOME INSPECTION, LLC             DANIEL H. ALVIS                          2032 FALLS CREEK ROAD                                                         TORNADO           WV      25202
SECOND MOORINGS CONDO ASSOCIATION            6915 TAFT STREET                                                                                                       HOLLYWOOD         FL      33024
SECORD TOWNSHIP                              TAX COLLECTOR                            3628 PINELAND RD                                                              GLADWIN           MI      48624
SECORD, EMILY                                ADDRESS ON FILE
SECREASE, KENISHA                            ADDRESS ON FILE
SECRETARIO DE HACIENDA                       EDIFICIO INTENDENTE RAMIREZ              10 PASEO CONVADONGA                                                           SAN JUAN          PR      00901
SECRETARIO DE TRIBUNAL                       CENTRO INTERNACIONAL DE MERCADEO II      90 CARR. 165, STE. 411 PR                                                     GUAYNABO          PR      00968‐8066
SECRETARIO DEL TRIBUNAL                      DE PRIMERA INSTANCIA                     PO BOX 491                                                                    CAGUAS            PR      00726‐0491
SECRETARY OF STATE                           COLLECTION AGENCY                        P.O. BOX 94125                                                                BATON ROUGE       LA      70804‐9125
SECRETARY OF THE COMMONWEALTH                UCC DIVISION                             ONE ASHBURTON PL RM 1717                                                      BOSTON            MA      02108
SECTION 20 POA, INC.                         24901 SANDHILL BLVD.                     UNIT 15                                                                       PUNTA GORDA       FL      33983
SECURA INS                                   2401 SOUTH MEMORIAL DR                                                                                                 APPLETON          WI      54915
SECURA INSURANCE MUTUAL                      PO BOX 819                                                                                                             WISCONSIN         WI      54912
SECURA SUPREME INS                           P O  BOX 3053                                                                                                          MILWAUKEE         WI      53201
SECURADYNE SYSTEMS MID‐ATLANTIC              14900 LANDMARK BLVD STE 350                                                                                            DALLAS            TX      75254
SECURE AMERICAN                              3175 W 112TH CT                                                                                                        WESTMINSTER       CO      80031
SECURE CONCEPTS LLC                          MICHAEL SWAIN                            572 GRAND ST., G607                                                           NEW YORK          NY      10002
SECURE MATRIX INS AGENCY                     1010 LAKE ST 200                                                                                                       OAK PARK          IL      60301
SECURE SHARE NETWORK LLC                     3475 PIEDMONT RD NE SUITE 450                                                                                          ATLANTA           GA      30305
SECURED HOLDING COMPANY LLC                  PO BOX 1060                                                                                                            RICHMOND          KY      40476
SECURED REMODEL SRVCS                        3416 ENTERPRISE DR 232                                                                                                 ROWLETT           TX      75030
SECURITAS SECURITY SERVICES USA              PO BOX 403412                                                                                                          ATLANTA           GA      30384‐3412
SECURITAS SECURITY SERVICES USA, INC.        ATTN: CHIEF OPERATING OFFICER            TWO CAMPUS DRIVE                                                              PARSIPPANY        NJ      07054
SECURITIES AND EXCHANGE COMMISSION           NEW YORK REGIONAL OFFICE                 ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR      200 VESEY STREET, SUITE 400     NEW YORK          NY      10281‐1022
SECURITIES AND EXCHANGE COMMISSION           SEC HEADQUARTERS                         100 F STREET, NE                                                              WASHINGTON        DC      20549
SECURITIES CMSN OF THE STATE OF INDIANA      INDIANA SECURITIES DIVISION              302 WEST WASHINGTON STREET, ROOM E111                                         INDIANAPOLIS      IN      46204
SECURITY 1ST                                 102 W PINELOCH AVE 18                    LB 628336                                                                     ORLANDO           FL      32806
SECURITY AND DATA TECHNOLOGIES INC           101 PHEASANT RUN                                                                                                       NEWTOWN           PA      18940
SECURITY AND DATA TECHNOLOGIES, INC.         ATTN: GENERAL COUNSEL                    101 PHEASANT RUN                                                              NEWTOWN           PA      18940
SECURITY AND DATA TECHNOLOGIES, INC.         ATTN: GENERAL COUNSEL                    1100 VIRGINIA DRIVE                           SUITE 100                       FORT WASHINGTON   PA      19034
SECURITY AND DATA TECHNOLOGIES, INC.         ATTN: KENNETH R SPRESSART                101 PHEASANT RUN                                                              NEWTOWN           PA      18940
SECURITY COVERAGE                            715 FLATBUSH AVENUE                                                                                                    BROOKLYN          NY      11226
SECURITY FENCE OF SWFL INC                   PO BOX 51200                                                                                                           FORT MYERS        FL      33994
SECURITY FIRST INS                           2100 45TH ST STE B‐19                                                                                                  WEST PALM BEACH   FL      33407
SECURITY FIRST INS                           P O BOX 628336                                                                                                         ORLANDO           FL      32862
SECURITY FIRST INSURANCE                     STE 300                                  1300 SAWGRASS CORP PKWY                                                       SUNRISE           FL      33323
SECURITY FIRST INSURANCE COMPANY             140 SOUTH ATLANTIC AVENUE                                                                                              ORMOND BEACH      FL      32176
SECURITY FIRST MGNRS LLC                     LB 628309                                102 W PINELOCH AVE  18                                                        ORLANDO           FL      32806




                                                                                                                  Page 788 of 998
                                           19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           792 of 1004
Creditor Name                                 Address1                                   Address2                                     Address3                           City               State   Zip          Country
SECURITY LENDING                              ATTN: GENERAL COUNSEL                      101 PHEASANT RUN                                                                NEWTOWN            PA      18940
SECURITY MTL                                  2417 N TRIPHAMMER RD                                                                                                       ITHACA             NY      14852
SECURITY MUT INS                              P O BOX 4620                                                                                                               ITHACA             NY      14852
SECURITY PLAN FIRE INSC                       PO BOX 1122                                                                                                                BOGALUSA           LA      70429
SECURITY WORLD                                PO BOX 49007                                                                                                               COLORADO SPRINGS   CO      80949
SEDGWICK CNTY ELECTRIC COOPERATIVE ASSOC      P.O. BOX 220                                                                                                               CHENEY             KS      67025
SEDGWICK COUNTY                               SEDGWICK COUNTY ‐ TREASU                   525 N MAIN, RM 107                                                              WICHITA            KS      67203
SEDGWICK COUNTY                               SEDGWICK COUNTY‐TREASURE                   315 CEDAR ST 210                                                                JULESBURG          CO      80737
SEDGWICK COUNTY TREASURER                     525 NORTH MAIN                                                                                                             WICHITA            KS      67203
SEDGWICK COUNTY TREASURER                     PO BOX 2961                                                                                                                WICHITA            KS      67201
SEDGWICK TOWN                                 SEDGWICK TOWN ‐TAX COLLE                   P.O. BOX 40                                                                     SEDGWICK           ME      04676
SEDLMAJER, JESSICA                            ADDRESS ON FILE
SEDONA LAKE MUD  1 U                          SEDONA LAKE MUD 1 ‐ COLL                   11500 NORTHWEST FREEWAY,                                                        HOUSTON            TX      77092
SEEGER, JONATHAN                              ADDRESS ON FILE
SEEGLITZ, HOLLIE                              ADDRESS ON FILE
SEEKERS INS CENTER LLC                        500 SOUTH AVE STE 1A                                                                                                       JACKSON            CA      95642
SEEKONK TOWN                                  SEEKONK TOWN ‐ TAX COLLE                   100 PECK STREET                                                                 SEEKONK            MA      02771
SEELAMSETTY, KAMALA                           ADDRESS ON FILE
SEELEY, DAVID                                 ADDRESS ON FILE
SEEMAN HOLTZ PROPERTY &                       CASUALTY                                   301 YAMATO RD 2250                                                              BOCA RATON         FL      33431
SEEQUELLE PARTNERS INC                        3340 PEACHTREE RD NE  STE 1010                                                                                             ATLANTA            GA      30326
SEGALL CONSTRUCTION                           SERVICES INC                               473 FRONDA AVE SW                                                               PALM BAY           FL      32908
SEGER REALTY, INC                             3001 MONROE HIGHWAY SUITE 600‐D                                                                                            BOGART             GA      30602
SEGLER, EVAN                                  ADDRESS ON FILE
SEGOVIA HERNANDEZ, ALDO                       ADDRESS ON FILE
SEGOVIA, STEPHEN                              ADDRESS ON FILE
SEGREVE & HALL INS ASSOC                      305 NORTH MAIN STREET                                                                                                      ANDOVER            MA      01810
SEGUNDO CACEDA AND ROBERTO CACEDA             MOUNTAIN STATE JUSTICE, INC.               JENNIFER S. WAGNER, ESQ                      215 S. THIRD STREET, SUITE 901     CLARKSBURG         WV      26301
SEGURA, CLARISSA                              ADDRESS ON FILE
SEGUROS MULTIPLES                             38 CALLE NEVAREZ                                                                                                           SAN JUAN           PR      927
SEGUROS MULTIPLES                             PO BOX 363846                                                                                                              SAN JUAN           PR      00936‐3846
SEI INSTITUTIONAL INVESTMENTS TRUST           HIGH YIELD BOND FUND‐4
SEI INSTITUTIONAL MANAGED TRUST               HIGH YIELD BOND FUND‐4
SEI ROOFING                                   SCHILLING ENTERPRISES, INC.                2530 TARPLEY RD 200                                                             CARROLLTON         TX      75006
SEIDEL, JENNIFER                              ADDRESS ON FILE
SEIFERT, MELISSA                              ADDRESS ON FILE
SEIGER, THERESA                               ADDRESS ON FILE
SEIGLER ROOFING                               KARL SEIGLER                               1407 TILDEN                                                                     WICHITA FALLS      TX      76309
SEILER LAW FIRM PLLC                          2700 RESEARCH FOREST DR  STE 100                                                                                           THE WOODLANDS      TX      77381
SEILER, THOMAS                                ADDRESS ON FILE
SEINER INS AGENCY                             1808 N COMMERCIAL ST                                                                                                       HARRISONVILLE      MO      64701
SEINI VANISI                                  16800 E ELLISON WAY                                                                                                        INDEPENDENCE       MO      64055
SEIPEL CONSTRUCTION &                         DAVID&CYNTHIA ONKS  201                    4895 PRINCE WILLIAM PKWY                                                        WOODBRIDGE         VA      22192
SEIPEL CONSTRUCTION LLC                       4895 PRINCE WILLIAM PARKWAY SUITE 201                                                                                      WOODBRIDGE         VA      22192
SEITH, ANDREA                                 ADDRESS ON FILE
SEITZ, BRITTNEY                               ADDRESS ON FILE
SEIX
SEIX INVESTMENT ADVISORS LLC                  MR. JAMES FRANCIS KEEGAN, MBA              CHIEF INVESTMENT OFFICER & CHAIRMAN          1 MAYNARD DRIVE SUITE 3200         PARK RIDGE         NJ      07656‐1879
SEKERAK REALTY                                46375 ROUTE 6                                                                                                              CORRY              PA      16407
SELA ROOFING & JAMES &                        SHANNON WEISS                              3400 48TH AVE N                                                                 BROOKLYN CENTER    MN      55429
SELA ROOFING & REMOD INC                      4100 EXCELSIOR BLVD                                                                                                        ST LOUIS PARK      MN      55416
SELBYVILLE TOWN                               SELBYVILLE TOWN ‐ COLLEC                   68 W CHURCH ST                                                                  SELBYVILLE         DE      19975
SELCHERT, JENNIFER                            ADDRESS ON FILE
SELECT ASSOCIATES REALTY                      2233 HAMLINE AVE N.                        STE. 410                                                                        ROSEVILLE          MN      55113
SELECT FLOOD INSURANCE                        LOCKBOX 2747 WELLS FARGO                   BANK 401 MARKET ST                                                              PHILADELPHIA       PA      19106
SELECT MANAGEMENT GROUP LLC                   8522 EAST 61ST ST                                                                                                          TULSA              OK      74133
SELECT PORTFOLIO SERVICING, INC.              3217 SOUTH DECKER LAKE DRIVE                                                                                               SALT LAKE CITY     UT      84119
SELECT PORTFOLIO SERVICING, INC.              3217 SOUTH DECKER LAKE DRIVE                                                                                               WEST VALLEY CITY   UT      84119
SELECT PUBLIC ADJ LLC                         13010MORRIS RD BLDG1600                                                                                                    ALPHARETTA         GA      30004
SELECT RESTORATION, INC                       31435 UTICA RD                                                                                                             FRASER             MI      48026
SELECT ROOFING                                24523 GOSLING RD G6                                                                                                        SPRING             TX      77389
SELECT ROOFING                                SELECT CONTRACTORS, LLC                    6605 COLLEYVILLE BLVD                                                           COLLEYVILLE        TX      76034
SELECTIVE APPRAISAL GROUP                     DIEGO SEI, APPRAISER                       P.O. BOX 9245                                                                   ELIZABETH          NJ      07202
SELECTIVE AUTO INS OF NJ                      P O BOX 782747                                                                                                             PHILADELPIA        PA      19178
SELECTIVE CASUALTY INSURANCE                  PO BOX 371468                                                                                                              PITTS              PA      15250
SELECTIVE HOMES                               ATTN: BERTHA PYNE                          229 COMMERCE STREET                                                             GREENVILLE         NC      27858
SELECTIVE HOMES INC                           229 COMMERCE STREET                                                                                                        GREENVILLE         NC      27858
SELECTIVE INS CO                              500 ROSS ST RM 154‐0470                    ATN BOX 371468                                                                  PITTSBURGH         PA      15262
SELECTIVE INS CO OF SC                        3426 TORINGDON WAY 200                                                                                                     CHARLOTTE          NC      28277
SELECTIVE INS OF NY                           P O  BOX 382034                                                                                                            PITTSBURGH         PA      15251




                                                                                                                    Page 789 of 998
                                          19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  793 of 1004
Creditor Name                                Address1                           Address2                                        Address3                   City             State   Zip        Country
SELECTIVE INSURANCE                          FLOOD / LOCKBOX 2747               P O BOX 8500                                                               PHILADELPHIA     PA      19178
SELECTIVE INSURANCE                          P O BOX 371468                                                                                                PITTSBURGH       PA      15250
SELECTIVE INSURANCE                          P O BOX 8500                                                                                                  PHILADELPHIA     PA      19178
SELECTIVE INSURANCE                          PO BOX 782747                                                                                                 PHILADELPHIA     PA      19178‐2747
SELECTIVE INSURANCE CO                       P O  BOX 371468                                                                                               PITTSBURGH       PA      15250
SELECTIVE INSURANCE COMPANY                  40 WANTAGE AVENUE                                                                                             BRANCHVILLE      NJ      07890
SELECTIVE‐LOCKBOX 2747                       401 MARKET ST                                                                                                 PHILADELPHIA     PA      19178
SELENE FINANCE LP                            120 GIBRALTER RD STE 300                                                                                      HORSHAM          PA      19044
SELF, SANDRA                                 ADDRESS ON FILE
SELF‐HELP FEDERAL CREDIT UNION               ATTN: CONTACT CENTER               2504 TENAYA DRIVE                                                          MODESTO          CA      95354
SELIGMAN, CASIE                              ADDRESS ON FILE
SELIM, MARY ANN                              ADDRESS ON FILE
SELINGER, PETER                              ADDRESS ON FILE
SELINSGROVE AREA S.D./PE                     RONALD ZEIDERS ‐ TAX COL           5 NORTH MARKET STREET                                                      SELINSGROVE      PA      17870
SELINSGROVE AREA SD                          SELINSGROVE AREA SD ‐ TC           P O BOX 253                                                                SHAMOKIN DAM     PA      17876
SELINSGROVE BORO                             SELINSGROVE BORO ‐ COLLE           499 NORTH HIGH ST                                                          SELINSGROVE      PA      17870
SELINSGROVE BORO SCHOOL                      SELINSGROVE AREA SD ‐ TC           499 NORTH HIGH STREET                                                      SELINSGROVE      PA      17870
SELINSGROVE S.D./FREEBUR                     SELINSGROVE AREA SD ‐ TC           401 E. MARKET STREET.                                                      FREEBURG         PA      17827
SELINSGROVE S.D./JACKSON                     SELINSGROVE AREA SD ‐ TC           76 MID PENN DRIVE                                                          SELINSGROVE      PA      17870
SELINSGROVE S.D./MONROE                      SELINSGROVE AREA SD ‐ TC           1054 PENNS DRIVE                                                           SELINSGROVE      PA      17870
SELINSGROVE S.D./WASHING                     CAROL HOFFMAN ‐ TAX COLL           37 JONES HILL RD                                                           MIDDLEBURG       PA      17842
SELISKER, DANIEL                             ADDRESS ON FILE
SELL, PETER                                  ADDRESS ON FILE
SELLADOS RIVERA                              IBO O. RIVERA FONSECA              CALLE 5 A6 REPARTO SAN JOSE                                                GURABO           PR      00778
SELLARS APPRAISALS                           807 2ND STREET                                                                                                NEW CUMBERLAND   PA      17070
SELLE, KIMBERLY                              ADDRESS ON FILE
SELLERS & HELMS COMPANY                      INC                                2812 LAMBERT CIRCLE                                                        MOODY            AL      35004
SELLERS AYERS DORTCH & LYONS PA              301 S MCDOWELL ST  STE 410                                                                                    CHARLOTTE        NC      28204‐2686
SELLERS, JAMES                               ADDRESS ON FILE
SELLERSVILLE BORO                            SUE SNYDER ‐ TAX COLLECT           8 NANLYN AVE                                                               SELLERSVILLE     PA      18960
SELLS ROOFING AND REMODELING LLC             DAVID SELLS                        606 N. WESTRIDGE RD                                                        PLAINVIEW        TX      79072
SELLS‐BROWN, KAREN                           ADDRESS ON FILE
SELLSOMEPROPERTY.COM, LLC                    JONATHAN ALLEN                     42 THOMPSON STREET  1A                                                     EAST HAVEN       CT      06513
SELLWOOD HARBOR CONDO                        ASSOCIATION OF UNIT OWNERS         C/O BPM MANAGEMENT,                             1800 SW 1ST AVE STE #1     PORTLAND         OR      97201
SELMA CITY                                   SELMA CITY‐TAX COLLECTOR           222 BROAD ST                                                               SELMA            AL      36701
SELMA TOWNSHIP                               SELMA TOWNSHIP ‐ TREASUR           3474 S 29 RD                                                               CADILLAC         MI      49601
SELMAN, VERLETTA                             ADDRESS ON FILE
SELMER CITY                                  SELMER CITY‐TAX COLLECTO           144 N SECOND ST                                                            SELMER           TN      38375
SELSER, KENNETH                              ADDRESS ON FILE
SELTER & GOLDSTEIN PUB                       ADJ                                900 CUMMINGS CENTER302T                                                    BEVERLY          MA      01915
SELTSER & GOLDSTEIN PA &                     EST OF D MELLEN & M MELL           900 CUMMINGS CTR STE 302                                                   BEVERLY          MA      01915
SELTSER&GOLDSTEIN PUBLIC                     529 MAIN ST                                                                                                   CHARLESTOWN      MA      02129
SELYUZHYTSKYY, OKSANA                        ADDRESS ON FILE
SEMAJ1 INC                                   517 BRIDGE STREET                                                                                             ST MATTHEWS      SC      29135
SEMANKO ROOFING & SIDING                     11419 E 1ST ST N                                                                                              LAKE NEBAGAMON   WI      54849
SEMAR, ANTOINETTE                            ADDRESS ON FILE
SEMIEN, LATOYA                               ADDRESS ON FILE
SEMINOLE CONTRACTING CO. INC                 JAMES KENNEMORE                    1346 W KEISER                                                              OSCEOLA          AR      72370
SEMINOLE COUNTY                              1101 EAST 1ST STREET                                                                                          SANFORD          FL      32771
SEMINOLE COUNTY                              SEMINOLE CO‐TAX COMMISSI           200 S KNOX AVE                                                             DONALSONVILLE    GA      39845
SEMINOLE COUNTY                              SEMINOLE COUNTY ‐ COLLEC           PO BOX 1340                                                                WEWOKA           OK      74884
SEMINOLE COUNTY                              SEMINOLE COUNTY‐TAX COLL           1101 E 1ST ST ‐ ROOM 120                                                   SANFORD          FL      32771
SEMINOLE COUNTY BOARD OF COUNTY              P.O. BOX 8080                                                                                                 SANFORD          FL      32772
SEMINOLE COUNTY CLERK OF COURT               200 S KNOX AVE                                                                                                DONALSONVILLE    GA      39845
SEMINOLE COUNTY TAX COLLECTOR                1101 E FIRST ST                    ROOM 1200                                                                  SANFORD          FL      32772
SEMINOLE COUNTY UTILITIES                    PO BOX 958443                                                                                                 LAKE MARY        FL      32795
SEMINOLE COUNTY WATER & SEWER                500 W LAKE MARY BLVD                                                                                          SANFORD          FL      32773
SEMINOLE COUNTY WATER & SEWER UTILITIES      PO BOX 958443                                                                                                 LAKE MARY        FL      32795‐8443
SEMMEL, STEVEN                               ADDRESS ON FILE
SEMNAR & HARTMAN LLP                         41707 WINCHESTER RD SUITE 201                                                                                 TEMECULA         CA      92590
SEMRA N DAVENPORT                            121 RIDGEWOOD DR                                                                                              DAPHNE           AL      36526
SENA AND WHITNEY                             9360 SUNSET DR  291                                                                                           MIAMI            FL      33173
SENA, AGNES                                  ADDRESS ON FILE
SENA, FRANK                                  ADDRESS ON FILE
SENDERSON, MELANIE                           ADDRESS ON FILE
SENECA COUNTY                                SENECA COUNTY ‐ TREASURE           109 S WASHINGTON ST, STE                                                   TIFFIN           OH      44883
SENECA COUNTY TREASURERS OFFICE              1 DIPRONIO DRIVE                                                                                              WATERLOO         NY      13165
SENECA FALLS CEN SCH (CM                     SENECA FALLS CS‐TAX COLL           FIVE STAR BANK‐ 220 LIBE                                                   WARSAW           NY      14569
SENECA FALLS TOWN                            SENECA FALLS‐TAX COLLECT           130 OVID ST                                                                SENECA FALLS     NY      13148
SENECA INS                                   160 WATER ST                                                                                                  NEW YORK         NY      10038




                                                                                                              Page 790 of 998
                                         19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                794 of 1004
Creditor Name                               Address1                          Address2                                     Address3                     City            State   Zip          Country
SENECA SIGEL MUT INS                        PO BOX 27                                                                                                   VESPER          WI      54489
SENECA TOWNSHIP                             TAX COLLECTOR                     9681 MEDINA RD                                                            CLAYTON         MI      49235
SENECA VALLEY S.D./CRANB                    SENECA VALLEY SD ‐ COLLE          2525 ROCHESTER RD STE 20                                                  CRANBERRY       PA      16066
SENECA VALLEY S.D./EVANS                    WILDA CLAWSON ‐ TAX COLL          141 EVANS ST                                                              EVANS CITY      PA      16033
SENECA VALLEY S.D./FORWA                    SENECA VALLEY SD ‐ COLLE          124 GLENWOOD AVE                                                          EVANS CITY      PA      16033
SENECA VALLEY S.D./HARMO                    ANN JOHN ‐ TAX COLLECTOR          334 SECOND STREET                                                         HARMONY         PA      16037
SENECA VALLEY S.D./JACKS                    SHIRLEY ZEIGLER ‐ COLLEC          123 RAMSEY RD                                                             EVANS CITY      PA      16033
SENECA VALLEY S.D./LANCA                    SENECA VALLEY SD ‐ COLLE          317 LITTLE CREEK RD                                                       HARMONY         PA      16037
SENECA VALLEY S.D./SEVEN                    SEVEN FIELDS ‐ TAX COLLE          400 HAMPTON CRT                                                           SEVEN FIELDS    PA      16046
SENECA VALLEY S.D./ZELIE                    DEBORAH A. REEB T/C               3 MADISON DR                                                              ZELIENOPLE      PA      16063
SENECA WATER DISTRICT 1                     3675 FLINT ROAD                                                                                             STANLEY         NY      14561
SENEZ ROOFING LLC                           1060 E. INDUSTRIAL DR. ST. K                                                                                ORANGE CITY     FL      32763
SENIOR ESTATES GOLF & COUNTRY               DBA WOODBURN ESTATES & GOLF       1776 COUNTRY CLUB ROAD                                                    WOODBURN        OR      97071
SENIOR ESTATES GOLF & COUNTRY CLUB          DBA WOODBURN ESTATE & GOFF        1776 COUNTRY CLUB ROAD                                                    WOODBURN        OR      97071
SENN, ANTHONY                               ADDRESS ON FILE
SENNER, GEORGE                              ADDRESS ON FILE
SENNET TOWN                                 SENNET TOWN‐ TAX COLLECT          6931 CHERRY ST RD                                                         AUBURN          NY      13021
SENORA GILLESPIE                            JOHN GILLESPIE                    4990 OSCEOLA ST                                                           DENVER          CO      80212
SENSIBLE CHOICE CONTRACT                    1000 SAW MILL RIVER RD‐B                                                                                    YONKERS         NY      10710
SENSION, SARAH                              ADDRESS ON FILE
SENTENAC, DANIEL                            ADDRESS ON FILE
SENTINEL INS AGENCY                         P O BOX 1247                                                                                                ROSLYN          PA      19001
SENTINEL RESTORATION LLC                    1175 RICKETT RD STE 3                                                                                       BRIGHTON        MI      48116
SENTRY AGENCY INC                           4425 S MOPAC BLDG S               SUITE 208                                                                 AUSTIN          TX      78735
SENTRY CONSTRUCTION                         JONATHAN D. DUGGAR                207‐A N MAIN ST                                                           SIMPSONVILLE    SC      29681
SENTRY INSURANCE                            P O BOX 8017                                                                                                STEVENS POINT   WI      54481
SENTRY INSURANCE                            P O BOX 8023                                                                                                STEVENS POINT   WI      54481
SENTRY ROOFING, RESTORATION & SOLAR         7210 VIRGINIA PARKWAY 6208                                                                                  MCKINNEY        TX      75071
SEPAHSALAR, ARDESHIR                        ADDRESS ON FILE
SEPTEMBER SOUND MAINTENANCE FUND, INC.      CAROL RICHARDSON                  125 SEPTEMBER DRIVE                                                       STREETMAN       TX      75859
SEPULVEDA, SANTANA                          ADDRESS ON FILE
SEQUATCHIE COUNTY                           SEQUATCHIE COUNTY‐TRUSTE          PO BOX 715                                                                DUNLAP          TN      37327
SEQUATCHIE COUNTY CLERK & MASTER            PO BOX 1651                                                                                                 DUNLAP          TN      37327
SEQUATCHIE COUNTY TRUSTEE                   22 CHERRY ST EAST                                                                                           DUNLAP          TN      37327
SEQUETE, MELISSA                            ADDRESS ON FILE
SEQUOIA FINANCIAL SERVICES                  BOB MILLER                        28632 ROADSIDE DRIVE                         SUITE 110                    AGOURA HILLS    CA      91301
SEQUOIA IMP DIST W                          SEQUOIA IMP DIST ‐ COLLE          6935 BARNEY RD 110                                                        HOUSTON         TX      77092
SEQUOIA WOODWORKS LLC                       398 TAYLOR RD                                                                                               LYONS           CO      80540
SEQUOYAH COUNTY                             SEQUOYAH COUNTY ‐ COLLEC          PO BOX 747                                                                SALLISAW        OK      74955
SEQUOYAH COUNTY CLERK                       120 E CHICHASAW                                                                                             SALLISAW        OK      74955
SEQUOYAH COUNTY TREASURER                   120 E CHICKASAW                                                                                             SALLISAW        OK      74955
SERAFINA, ANN                               ADDRESS ON FILE
SERAPH LEGAL PA                             2002 E 5TH AVE STE 104                                                                                      TAMPA           FL      33605
SERENA MARTIN & MICHAEL                     MARTIN                            1753 DUPRE RD                                                             CENTERVILLE     MN      55038
SERENITY FLOOR CARE                         2914 MORTON COVE LANE                                                                                       KATY            TX      77449
SERGAKIS INS AGENCY                         23A S OREGON ST                                                                                             JOHNSTOWN       OH      43031
SERGEI MIROSHNICHENKO ROOFING DOCTOR        12 CROWN AVENUE                                                                                             BARRINGTON      RI      02806
SERGES HOME INSPECTION                      & JEANNINE LOUIS XVI              2040 NE 1 AVE                                                             POMPANO BEACH   FL      33060
SERGIO AGUIRRE                              1542 WINDCHIME DR.                                                                                          DALLAS          TX      75224
SERGIO LOPEZ AND ESMERALDA MIRANDA          DAVID AKINTIMOYE                  LAW OFFICE OF DAVID AKINTIMOYE               13800 HEACOCK ST., #D113     MORENO VALLEY   CA      92553
SERGIO NUNEZ & LORENA                       MONTEZ‐IOYA                       20 CALLE DE JUAN                                                          SANTA FE        NM      87507
SERGUROS N COLON                            416 PONCE DE LEON AVE             UNION PLAZA SUITE 803                                                     HATO REY        PR      918
SERINO, STERLING                            ADDRESS ON FILE
SERRANO WOODS HOMEOWNERS ASSOCIATION        2973 HARBOR BLVD                  415                                                                       COSTA MESA      CA      92626
SERRANO, DANIEL                             ADDRESS ON FILE
SERRANO, EVELYN                             ADDRESS ON FILE
SERRANO, LUIS                               ADDRESS ON FILE
SERRANO, RICKY                              ADDRESS ON FILE
SERRANO‐SALAS, SULLY                        ADDRESS ON FILE
SERVALL, LLC                                JERRY N. LEWIS                    890 UNIVERSITY ST                                                         MARTIN          TN      38237
SERVANDO GARANZUAY                          5239 OVERPOOL                                                                                               SAN ANTONIO     TX      78228
SERVCO INS SERVICES                         460 KILAUEA AVE STE 102                                                                                     HILO            HI      96720
SERVCO INS SRVCS                            700 BISHOP ST STE 1400                                                                                      HONOLULU        HI      96813
SERVEPRO OF AMANDOR /                       CALAVERAS COUNTIES & SONORA       SUNRISE CARPET & UPHOLSTERY CLEANING INC     PO BOX 1732                  JACKSON         CA      95642
SERVEPRO OF BRANDFORD‐SHORELINE,            OLD SAYBROOK & NEW LONDON         C&H SHORELINE LLC                            2 SYCAMORE WAY               BARNDFORD       CT      06405‐0947
SERVFIRST RESTOR INC                        27601 FORBES RD 11                                                                                          LAGUNA NIGUEL   CA      92677
SERVICE FINANCE COMPANY LLC                 555 S FEDERAL HWY STE 200                                                                                   BOCA RATON      FL      33432
SERVICE INS CO                              555 CORPORATE DRIVE                                                                                         KALISPELL       MT      59901
SERVICE INS CO ‐ FLOOD                      P.O. BOX 2057                                                                                               KALISPELL       MT      59903
SERVICE INS GROUP                           3840 CORPORATE CENTER                                                                                       BRYAN           TX      77802




                                                                                                         Page 791 of 998
                                       19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        795 of 1004
Creditor Name                             Address1                                    Address2                                         Address3                 City              State   Zip        Country
SERVICE INS. CO.                          P O BOX 896671                                                                                                        CHARLOTTE         NC      28289
SERVICE INS. CO.                          P O BOX 9729                                                                                                          BRADENTON         FL      34206
SERVICE LINK                              BKFS VALUATION SOLUTIONS                    P O BOX 848009                                                            LOS ANGELES       CA      90084
SERVICE MASTER                            1425 N HOBSON ST                                                                                                      GILBERT           AZ      85233
SERVICE MASTER                            8616 MELINDA LN                                                                                                       LAREDO            TX      78045
SERVICE MASTER                            BY FIVE STAR                                2621 CITYS EDGE DR                                                        JOLIET            IL      60436
SERVICE MASTER                            RESTORATION BY ORC                          23910 N 19TH AVE STE 44                                                   PHOENIX           AZ      85085
SERVICE MASTER & ERIC                     HOOPER &DAVID EMENHEISER                    6710 MORA VIA PARK DR                                                     BALTIMORE         MD      21237
SERVICE MASTER AND                        VINCENT STOKELY                             656 SCENIC RANCH CIRCLE                                                   FAIRVIEW          TX      75069
SERVICE MASTER BUILDING SERVICES INC      PO BOX 6372                                                                                                           NEW ORLEANS       LA      70174‐6372
SERVICE MASTER BY                         GILMORE                                     350 UNION AVE                                                             FRAMINGHAM        MA      01702
SERVICE MASTER BY DIS &                   JENNIFER & KEVIN MALONEY                    33851 CURTIS BLVD 202                                                     EASTLAKE          OH      44095
SERVICE MASTER CLEAN OF                   MARTIN & DAVIESS CNTY.                      PO BOX 269                                                                WASHINGTON        IN      47501
SERVICE MASTER DSI                        RYAN G                                      2400 WISCONSIN AVENUE                                                     DOWNERS GROVE     IL      60515
SERVICE MASTER OF GENEVA‐ ST CHARLES      CLGA1                                       1554 CRESCENT LAKE DR                                                     MONTGOMERY        IL      60538
SERVICE MASTER OF LYNCHBURG               RESTORATION & CLEANING SVCS, INC            3435 FOREST BROOK RD                                                      LYNCHBURG         VA      24501
SERVICE MASTER ONE CALL RESTORATION       1721 NEWPORT CIRCLE                                                                                                   SANTA ANA         CA      92705
SERVICE MASTER PROF'L RESTORATION &       RECOVERY SERVICES                           WONDER ENTERPRISES, LLC                          20 JILL COURT            EDISON            NJ      08817
SERVICE MASTER RESTORATION                BY PREFERRED RECONSTR.                      FIRE REPAIR SPECIALIST, INC.                     3430 W. MAYWOOD AVE.     SANTA ANA         CA      92704
SERVICE MASTER SRQ                        FLORIDA DISASTER SERVICES SRQ INC.          8437 TUTTLE AVE. STE. 147                                                 SARASOTA          FL      34243
SERVICE OBJECTS                           545 12TH STREET                                                                                                       PASO ROBLES       CA      93446
SERVICE PLUS HVAC LLC                     824 JOHN SMALL AVE                                                                                                    WASHINGTON        NC      27886
SERVICE REALTY INC                        10024 KINGS HWY                                                                                                       KING GEORGE       VA      22485
SERVICE REST & MICHAEL &                  MELINDA EDWARDS                             1480 3RD AVE W                                                            SHAKOPEE          MN      55379
SERVICE RESTORATION INC                   315 S WALNUT ST 30                                                                                                    BELLE PLAINE      MN      56011
SERVICE SQUAD INC                         1319 PINE MILLS DR                                                                                                    RICHMOND          TX      77469
SERVICE TEAM OF                           PROFESSIONALS                               1637 ELZWORTH ST 1                                                        BAKERSFIELD       CA      93312
SERVICE TEAM OF PROFS                     29030 SW T C LOOP E STE2                                                                                              WILSONVILLE       OR      97070
SERVICEFIRST RESTORATION                  27601 FORBES RD STE 11                                                                                                LAGUNA NIGUEL     CA      92677
SERVICELINK                               1400 CHERRINGTON PKWY                                                                                                 CORAOPOLIS        PA      15108
SERVICELINK                               PO BOX 809382                                                                                                         CHICAGO           IL      60680
SERVICELINK                               SERVICELINK, LLC                            1400 CHERRINGTON PKWY                                                     CORAOPOLIS        PA      15108
SERVICELINK ASSET MANAGEMENT              SOLUTIONS LLC                               1400 CHERRINGTON PKWY                                                     CORAOPOLIS        PA      15108
SERVICELINK DEFAULT                       TITLE & CLOSING                             PO BOX 511459                                                             LOS ANGELES       CA      90051
SERVICELINK DEFAULT SOLUTIONS, LLC        ATTN: GENERAL COUNSEL                       1400 CHERRINGTON PARKWAY                                                  MOON TOWNSHIP     PA      15108
SERVICELINK DEFAULT TITLE & CLOSING       1355 CHERRINGTON PARKWAY                                                                                              MOON TOWNSHIP     PA      15108
SERVICELINK FIELD SERVICES LLC            PO BOX 809395                                                                                                         CHICAGO           IL      60680‐9395
SERVICELINK FIELD SERVICES, LLC           1400 CHERRINGTON PKWY                                                                                                 CORAOPOLIS        PA      15108
SERVICELINK FIELD SERVICES, LLC           ATTN: GENERAL COUNSEL                       10385 WESTMOOR DR.                               SUITE 100                WESTMINSTER       CO      80021
SERVICELINK FIELD SRVC                    PO BOX 809395                                                                                                         CHICAGO           IL      60680
SERVICELINK LLC                           1355 CHERRINGTON PARKWAY                                                                                              MOON TOWNSHIP     PA      15108
SERVICELINK LLC                           ATTN: JOE GREVE                             9600 RESERVE RUN                                                          BRECKSVILLE       OH      15108
SERVICELINK NATIONAL FLOOD                4521 N COOPER ST.                           FOURTH FLOOR                                                              ARLINGTON         TX      76011‐5942
SERVICELINK NATIONAL FLOOD LLC            PO BOX 511243                                                                                                         LOS ANGELES       CA      90051‐3042
SERVICELINK NATIONAL FLOOD, LLC           ATTN: GENERAL COUNSEL                       1521 NORTH COOPER STREET                         SUITE 400                ARLINGTON         TX      76011
SERVICELINK NATIONAL FLOOD, LLC           ATTN: GENERAL COUNSEL                       601 RIVERSIDE AVENUE                                                      JACKSONVILLE      FL      32204
SERVICELINK NATIONAL FLOOD, LLC           ATTN: LEGAL DEPARTMENT                      601 RIVERSIDE AVENUE                                                      JACKSONVILLE      FL      32204
SERVICELINK NATIONAL FLOOD, LLC           ATTN: MARK REEDY                            1521 NORTH COOPER STREET                         SUITE 400                ARLINGTON         TX      76011
SERVICELINK NLS, LLC                      ATTN: GENERAL COUNSEL                       1400 CHERRINGTON PARKWAY                                                  MOON TOWNSHIP     PA      15108
SERVICELINK NLS, LLC                      ATTN: GENERAL COUNSEL                       400 CORPORATION DRIVE                                                     ALIQUIPPA         PA      15001
SERVICELINK PROCESS SOLUTIONS LLC A       PO BOX 841313                                                                                                         LOS ANGELES       CA      90084‐1313
SERVICELINK PROCESS SOLUTIONS, LLC        ATTN: GENERAL COUNSEL                       1200 CHERRINGTON PARKWAY                                                  MOON TOWNSHIP     PA      15108
SERVICELINK VALUATION SOLUTIONS, LLC      ATTN: GENERAL COUNSEL                       1400 CHERRINGTON PARKWAY                                                  MOON TOWNSHIP     PA      15108
SERVICELINK, LLC                          ATTN: GENERAL COUNSEL                       1400 CHERRINGTON PARKWAY                                                  MOON TOWNSHIP     PA      15108
SERVICEMASTER                             217 DANIELS LN                                                                                                        BAKERSFIELD       CA      93307
SERVICEMASTER                             TODAY                                       924 OGDEN AV                                                              LISLE             IL      60532
SERVICEMASTER  BAKERSFIELD                BENEVENTO‐MUELLER INC                       217 DANIELS LANE                                                          BAKERSFIELD       CA      93307
SERVICEMASTER & EST OF M                  BENNETT & J FINTER                          PO BOX 54381                                                              OKLAHOMA CITY     OK      73154
SERVICEMASTER 24 HOUR                     H & H ENTERPRISES OF TAMPA BAY, LLC         7840 PROFESSIONAL PLACE                                                   TAMPA             FL      33637
SERVICEMASTER ADVANTAGE                   PHILLIPS‐PAVER LLC                          PHILLIPS‐PAVER LLC                               2017 CALVIN AVE SE       GRAND RAPIDS      MI      49507
SERVICEMASTER ALL                         PURPOSE CLEANING                            2400 RIVER DRIVE NORTH                                                    GREAT FALLS       MT      59401
SERVICEMASTER ALL PHASE RESTORATION       ALL PHASE RESTORATION                       1466 PIONEER WAY STE 6                                                    EL CAJON          CA      92020
SERVICEMASTER ANYTIME                     CAUGHELL ENTERPRISES, INC.                  CAUGHELL ENTERPRISES, INC.                       5569 EKWILL STREET       SANTA BARBARA     CA      93111
SERVICEMASTER ASSURED                     CLEANING                                    523 W OLEY ST                                                             READING           PA      19601
SERVICEMASTER BY                          AMERICA'S RESTORATION SERVICES              9244 EAST HAMPSTON DRIVE SUITE 606                                        CAPITAL HEIGHTS   MD      20743‐3834
SERVICEMASTER BY                          DISASTER ASSOCIATES INC                     100 MAPLE ST BLDG B                                                       STONEHAM          MA      02180
SERVICEMASTER BY                          PEACHSTATE RESTOR LLC                       550 VALLEY DR                                                             PERRY             GA      31069
SERVICEMASTER BY                          ZUPANCIC                                    356 W COLLEGE ST                                                          CANONSBURG        PA      15317
SERVICEMASTER BY ARS                      1606 W 130TH ST                                                                                                       GARDENA           CA      90249
SERVICEMASTER BY ARTEC                    ADVANCED RESTORATION TECHOLOGIES, INC.      150 E. BALTIMORE AVE                                                      CLIFTON HEIGHTS   PA      19018




                                                                                                                     Page 792 of 998
                                       19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        796 of 1004
Creditor Name                              Address1                                   Address2                                      Address3                        City            State   Zip        Country
SERVICEMASTER BY BLAZE                     5310 AVE OF THE CITIES                                                                                                   MOLINE          IL      61265
SERVICEMASTER BY H & W                     PO BOX 472                                                                                                               GASTONIA        NC      28053
SERVICEMASTER BY PEACHSTATE                RESTORATION LLC                            550 VALLEY DRIVE                                                              PERRY           GA      31069
SERVICEMASTER BY PWF                       UNIT 205                                   3530 AGRICULTURAL CTR DR                                                      ST AUGUSTINE    FL      32092
SERVICEMASTER BY RAPID RESPONSE            EMERGENCY FLOOD SERVICE, INC.              9755 DISTRIBUTION AVE, SUITE B                                                SAN DIEGO       CA      92127
SERVICEMASTER BY REED                      18601 SW 39TH ST                                                                                                         MIRAMAR         FL      33029
SERVICEMASTER BY RICE                      A.J.S OF DES MOINES INC                    A.J.S OF DES MOINES INC                       7555 UNIVERSITY AVE             CLIVE           IA      50325
SERVICEMASTER CLEAN OF WESTERN OKLAHOMA    JANNA VELA                                 P.O BOX 293                                                                   CLINTON         OK      73601
SERVICEMASTER CLEANING                     AND RESTORATION BY LEVI                    LEVENTE BORCSA                                810 N CUMMINGS RD               COVINA          CA      97124
SERVICEMASTER CLEANING &                   RESTORATION SERVICES                       3475 SWALLOWS CREEK RD                                                        HIAWASSEE       GA      30546
SERVICEMASTER DSI                          2400 WISCONSIN AVE                                                                                                       DOWNERS GROVE   IL      60515
SERVICEMASTER EMT                          NEXTGEN ASSOCIATES INC                     500 SEQUOIA AVE                                                               ONTARIO         CA      91761
SERVICEMASTER FIRE &                       WATER RESTORATION BY EA                    3380LASIERRA AVE104‐324                                                       RIVERSIDE       CA      92503
SERVICEMASTER FIRE &                       WATER RESTORATION BY GM                    147 SPACE PARK SOUTH                                                          NASHVILLE       TN      37211
SERVICEMASTER FIRE AND WATER RESTORATION   J & J MACKEY, INC                          3250 S. ZUNI STREET                                                           ENGLEWOOD       CO      80110
SERVICEMASTER METROPOLITAN                 A&O PROFESSIONAL SERVICES, INC.            A&O PROFESSIONAL SERVICES, INC.               24 JOHN ST.                     HALEDON         NJ      07508
SERVICEMASTER OF                           ALASKA                                     6726 GREENWOOD ST                                                             ANCHORAGE       AK      99518
SERVICEMASTER OF                           CHARLESTON                                 PO BOX 40549                                                                  CHARLESTON      SC      29423
SERVICEMASTER OF                           STOCKTON/TRACY/MANTECA                     PO BOX 690055                                                                 STOCKTON        CA      95269
SERVICEMASTER OF BUNCOMBE COUNTY           K. BOWMAN INC.                             1150 SAND HILL ROAD                                                           CANDLER         NC      28715
SERVICEMASTER OF CHARLESTON                PF&H, INC.                                 PF&H, INC.                                    P.O. BOX 40549                  CHARLESTON      SC      29423
SERVICEMASTER OF CLEANING & RESTORATION    SPECIALTY CONTRACTING SERVICES             EAST METRO, INC.                              3205 MIKE COLLINS DRIVE         EAGAN           MN      55121
SERVICEMASTER OF FLINT, INC.               4110 COMMERCE DR., PO BOX 450                                                                                            FLUSHING        MI      48433‐0450
SERVICEMASTER OF MAGIC VALLEY              TEGAN INC.                                 235 6TH AVE W                                                                 TWIN FALLS      ID      83301
SERVICEMASTER OF ONONDAGA COUNTY           C & D ENTERPRISES, INC                     P. O BOX 2204                                                                 SYRACUSE        NY      13220
SERVICEMASTER OF PORTLAND                  WPE INC                                    4610 SE 26TH AVE                                                              PORTLAND        OR      97202
SERVICEMASTER OF SEATTLE                   15000WOODINVILLE‐REDMOND                                                                                                 WOODINVILLE     WA      98072
SERVICEMASTER OF THE SOUTHSIDE             RESCLEAN, INC                              822 PROFESSIONAL PL. W                                                        CHESAPEAKE      VA      23320
SERVICEMASTER OF WICHITA FALLS             CST RESTORATION, LLC                       410 VIRGINIA                                                                  WICHITA FALLS   TX      76301
SERVICEMASTER PROFESSIONAL RESTORATION     CTBC RESTORATION CORPORATION               CTBC RESTORATION CORPORATION                  6180 DONIPHAN DR STE A‐9        EL PASO         TX      79932
SERVICEMASTER PROF'L HOME &                DISASTER CLEANING SERVICE                  FOUR POINT SOLUTIONS INC.                     9061 ALDONDRA BLVD              BELLFLOWER      CA      90706
SERVICEMASTER RECOVERY S                   2360 TEXAS AVE                                                                                                           BRIDGE CITY     TX      77611
SERVICEMASTER RESIDENT                     COMMERCIAL SERVICES LP                     14325 E WILLARD RD                                                            CHANTILLY       VA      20151
SERVICEMASTER RESTORATION                  K&S RECONSTRUCTION                         9316‐4 SMART DRIVE                                                            RALEIGH         NC      27603
SERVICEMASTER RESTORATION BY               JUST IN TIME SERVICES                      LAUREL HIGHLANDS RESTORATION LLC              112 N THIRD ST                  CONNELLSVILLE   PA      15425
SERVICEMASTER RESTORATION BY ADVANCED      PRO CLEAN UNLIMITED INC                    1220 WEST 20TH STREET                                                         ERIE            PA      16502
SERVICEMASTER RESTORATION BY FOWLER        FOWLER CONSTRUCTION CONSULTING LLC         2764 GARFIELD AVE                                                             SILVER SPRING   MD      20910
SERVICEMASTER RESTORE                      CBS ENTERPRISES, INC.                      8301 FORTSON ROAD                                                             FORTSON         GA      31808
SERVICEMASTER RESTORE BY                   828 VIA ALONDRA                                                                                                          CAMARILLO       CA      93012
SERVICEMASTER ROSEBURG                     HICKS RESTORATION SERVICES, LLC            HICKS RESTORATION SERVICES, LLC               1580 GREEN SIDING ROAD          ROSEBURG        OR      97471
SERVICEMASTER SERVICES                     BSRK INC                                   PO BOX 7464                                                                   TYLER           TX      75711
SERVICEMAX OF DELMARVA, LLC                TIMO RAJALA                                309 TRUITT STREET                                                             SALISBURY       MD      21804
SERVICENOW INC                             PO BOX 731647                                                                                                            DALLAS          TX      75373‐1647
SERVICENOW, INC.                           ATTN: GENERAL COUNSEL                      3260 JAY STREET                                                               SANTA CLARA     CA      95054
SERVICENOW, INC.                           ATTN: GENERAL COUNSEL                      4810 EASTGATE MALL                                                            SAN DIEGO       CA      92121
SERVICENOW, INC.                           ATTN: ROBERT SPECKER, GENERAL COUNSEL      4810 EASTGATE MALL                                                            SAN DIEGO       CA      92121
SERVMASTER BY                              SINGER INC                                 6710 MORAVIA PARK DR                                                          BALTIMORE       MD      21237
SERVMASTER OF                              CHIPPEWA VALLEY                            1604 SPOONER AV                                                               ALTOONA         WI      54720
SERVMASTER OF                              THE SOUTHSIDE                              822 PROFESSIONAL PLACE W                                                      CHESAPEAKE      VA      23320
SERVMASTER OF                              THE VALLEY                                 3900 STEVEN DR                                                                WASILLA         AK      99654
SERVMASTER RECOVERY SPEC                   20806 SOCKEYE PLACE 210                                                                                                  BEND            OR      97701
SERVPLUS                                   15824 POPE LANE                                                                                                          OREGON CITY     OR      97045
SERVPRO                                    3201 OHIO STREET                                                                                                         MICHIGAN CITY   IN      46360
SERVPRO                                    99 HAGEN AVENUE                                                                                                          CHILDERSBURG    AL      35044
SERVPRO                                    MANHATTAN FLOOR COVERING                   PO BOX 1190                                                                   REDONDO BEACH   CA      90278
SERVPRO NORTHERN SUMMIT COUNTY             RESTORATION RESOURCES, INC                 1546 GEORGETOWN ROAD                                                          HUDSON          OH      44236
SERVPRO OF                                 1306 FM 1092 RD 205                                                                                                      MISSOURI CITY   TX      77459
SERVPRO OF                                 3050 FIVE FORKS TRICKUM                                                                                                  LILBURN         GA      30047
SERVPRO OF                                 45 N SUNWAY DR                                                                                                           GILBERT         AZ      85233
SERVPRO OF                                 AZUSA COVINA                               964 E BADILLO ST 442                                                          COVINA          CA      91724
SERVPRO OF                                 BEAR NEW CASTLE                            PO BOX 715                                                                    BEAR            DE      19701
SERVPRO OF                                 GREENSBORO N                               2902 MANUFACTURERS RD                                                         GREENSBORO      NC      27406
SERVPRO OF                                 LANSDALE                                   777 SCHWAB RD P                                                               HATFIELD        PA      19440
SERVPRO OF                                 NORTHWEST SPOKANE                          2927 W OWENS RD                                                               DEER PARK       WA      99006
SERVPRO OF                                 PO BOX 2754                                                                                                              PEARLAND        TX      77588
SERVPRO OF ALEXANDER CALDWELL BURKE        EAST & WEST CATAWBA COUNTIES               WFI, INC                                      1744 CONNELLY SPRINGS RD        LENOIR          NC      28645
SERVPRO OF ANSON,STANLY&RICHMOND CNTYS     &SERPRO OF UNION CNTY                      SKM VENTURES, LLC                             40602 S. STANLY SCHOOL ROAD     NORWOOD         NC      28128
SERVPRO OF APPLETON                        SERVPRO OF WINNEBAGO CTY                   2235 NORTHERN RD                                                              APPLETON        WI      54914
SERVPRO OF AZUSA/COVINA                    BRUNJES,INC.                               964 E. BADILLO ST. 442                                                        COVINA          CA      91724
SERVPRO OF BALDWIN, PUTNAM                 & JONES COUNTIES                           LATIMER & EADY ENTERPRISES, LLC               110 CHASE COURT                 MILLEDGEVILLE   GA      31061




                                                                                                                  Page 793 of 998
                                          19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            797 of 1004
Creditor Name                                Address1                                     Address2                                        Address3                           City               State   Zip        Country
SERVPRO OF BARTLESVILLE                      PO BOX 3068                                                                                                                     BARTLESVILLE       OK      74006
SERVPRO OF BEAUMONT/BANNING                  TRAYMARK CLEANING AND RESTORATION, INC.      1143 W. LINCOLN AVENUE, UNIT 17                                                    BANNING            CA      92220
SERVPRO OF BIRMINGHAM                        2000 HUNTLEY PARKWAY                                                                                                            PELHAM             AL      35124
SERVPRO OF BLOOMFIELD                        ENFIELD                                      100 PETERS ROAD                                                                    BLOOMFIELD         CT      06002
SERVPRO OF BOSTON DOWNTO                     PO BOX 230821                                                                                                                   BOSTON             MA      02123
SERVPRO OF BURLINGTON/WOBURN                 & STONEHAM/WAKEFIELD                         G&L VENTURES                                    38 HIGH ST SUITE 4                 WOBURN             MA      01801
SERVPRO OF CANNON VALLEY                     &BURNSVILLE‐LAKEVILLE                        PO BOX 67                                                                          FARIBAULT          MN      55021
SERVPRO OF CAPE                              GIRARDEAU & SCOTT CTYS                       166 LASALLE ST                                                                     CAPE GIRARDEAU     MO      63701
SERVPRO OF CARLSBAD                          2540 PIONEER AVE                                                                                                                VISTA              CA      92081
SERVPRO OF CENTRAL                           GARDEN GROVE                                 2965 OAKBROOK DR                                                                   RIVERSIDE          CA      92503
SERVPRO OF CENTRAL                           SEATTLE                                      8320 S 208TH ST STEH‐101                                                           KENT               WA      98032
SERVPRO OF CHESAPEAKE, HAMPTON,              SERVPRO OF ELIZABETH CITY/OUTER BANKS        ENVIROMENTAL RESTORATIONS INC                   913 BUSINESS PARK DRIVE            CHESAPEAKE         VA      23320
SERVPRO OF CROFTON/GAMBRILLS/ODENTON         EVOD RESTORATION, INC.                       1650 CROFTON BLVD SUITE 11                                                         CROFTON            MD      21114
SERVPRO OF DOUGLAS CTY,SERVPRO OF S          EUGENE FLORENCE,SERVPRO OF SPRINGFIELD       CLARK CONTRACTING LLC                           PO BOX 611                         SUTHERLIN          OR      97479
SERVPRO OF EAST COBB                         3850 CANTON RD STE 3114                                                                                                         MANETTA            GA      30066
SERVPRO OF EBENSBURG & INDIANA COUNTY        CAMBRIA RESTORATION SERVICES, LLC            6733 ADMIRAL PEARY HIGHWAY                                                         LORETTO            PA      15940
SERVPRO OF EVERGREEN                         PARK SOUTH CHICAGO CITY                      4100 W 76TH ST STE M                                                               CHICAGO            IL      60652
SERVPRO OF EVERGREEN &                       TIMOTHY & MARY KAMPER                        4100 W 76TH ST SUITE M                                                             CHICAGO            IL      60652
SERVPRO OF EVERGREEN PARK ‐                  SOUTH CHICAGO CITY PATRICIA                  PRO TIRE & WATER RESTORATION COMPANY            4100 W 76TH ST. SUITE M            CHICAGO            IL      60652
SERVPRO OF FLORENCE                          HOOVER ENTERPRISES, INC.                     2600 PISGAH ROAD                                                                   FLORENCE           SC      29501
SERVPRO OF GREATER                           COVINGTON & MANDEVILLE                       601A LEEWARD LOOP                                                                  COVINGTON          LA      70433
SERVPRO OF GREATER NORTHERN CHARLESTON       OMM, LLC                                     PO BOX 63475                                                                       NORTH CHARLESTON   SC      29419
SERVPRO OF HENDERSON COUNTY                  MINUTEMAN ENTERPRISES, LLC.                  PO BOX 2108                                                                        FLETCHER           NC      28732
SERVPRO OF HOLLYWOOD HILLS/ LOS FELIZ        MARQUISE, INC.                               912 W. ISABEL STREET                                                               BURBANK            CA      91506
SERVPRO OF HURON & EAST                      SENECA COUNTIES                              280 HERITAGE DR                                                                    TIFFIN             OH      44883
SERVPRO OF HYDE PARK &                       SALLY LEISSNER                               204 W POWELL LN BLDG 5                                                             AUSTIN             TX      78753
SERVPRO OF IOWA CITY                         CORALVILLE OTTUMWA                           615 HWY 1 WEST                                                                     IOWA CITY          IA      52246
SERVPRO OF JOLIET                            2364 ESSINGTON RD 506                                                                                                           JOLIET             IL      60435
SERVPRO OF KIRKLAND                          TRUE RESTORATIONS INC.                       11834 NE 112TH STREET                                                              KIRKLAND           WA      98033
SERVPRO OF LA CROSSE, ADAMS, CRAWFORD,       VERNON, S. MONROE & S. JUNEAU COUNTIES       NORRIS RESTORATION LLC                          2451 RILEY ROAD                    SPARTA             WI      54656
SERVPRO OF LAKE HAVASU &                     ASHLEE & KELLY DUNAGAN                       481 MATE LN                                                                        LAKE HAVASU CITY   AZ      86406
SERVPRO OF LAKE OF THE OZARKS                PO BOX 1469                                  R & K CONSTRUCTION OF LAKE                      OF THE OZARKS L.L.C.               CAMDENTON          MO      65020
SERVPRO OF LUFKIN‐S. NACOGDOCHES COUNTY      BWNLG, LLC                                   114 MULLER STREET                                                                  NACOGDOCHES        TX      75961
SERVPRO OF LYNCHBURG &                       NICOLE MCFADEN                               9628E LYNCHBRG SALEMTPKE                                                           GOODE              VA      24556
SERVPRO OF MACON EAST                        MACON WEST                                   PO BOX 4631                                                                        MACON              GA      31208
SERVPRO OF MARINE CITY/ROMEO                 DAMAGE CONTROL INC                           8310 RIVER RD                                                                      MARINE CITY        MI      48039
SERVPRO OF MARSHALL, STARKE                  PULASKI, & FULTON CO                         GDG ENTERPRISE INC                              514 BEERENBROOK ST                 PLYMOUTH           IN      46563
SERVPRO OF MISSOULA                          2825 STOCKYARD RD SUITE A2                                                                                                      MISSOULA           MT      59808
SERVPRO OF MURRIETA                          D.S. SMITH, INC                              26323 JEFFERSON AVE, UNIT B                                                        MURRIETA           CA      92562
SERVPRO OF N CABARRUS                        COUNTY & CHINA GROVE                         6253 MOORESVILLE RD                                                                KANNAPOLIS         NC      28081
SERVPRO OF N. ATLANTA                        ARDNOS, INC.                                 ARDNOS, INC.                                    1855 MCFARLAND 400 DRIVE           ALPHARETTA         GA      30004
SERVPRO OF N. SPARTANBURG CNTY.              & PULASKI, & FULTON CO                       LIM, LLC                                        4425 N. BLACKSTOCK RD.             SPARTANBURG        SD      29303
SERVPRO OF NE ONTARIO                        2910S ARCHIBALD AVE A346                                                                                                        ONTARIO            CA      91761
SERVPRO OF NEWINGTON/                        CENTRAL HARTFORD                             11 PROGRESS CIRCLE                                                                 NEWINGTON          CT      06111
SERVPRO OF NORCO MIRA                        1880 TOWN & COUNTRY DR                                                                                                          NORCO              CA      92860
SERVPRO OF NORTH & SOUTH                     PO BOX 23517                                                                                                                    LEXINGTON          KY      40523
SERVPRO OF NORTH CENTRAL                     COLORADO SPRINGS                             7917 RED GRANITE LOOP120                                                           COLORADO SPRINGS   CO      80939
SERVPRO OF NORTH LILBURN                     NORCROSS & DULUTH                            6941 PEACHTREE INDUSTRIA                                                           NORCROSS           GA      30092
SERVPRO OF NORTH MORRIS COUNTY               JOSEPH BRIZEK                                PO BOX 341                                                                         ROCKAWAY           NJ      07866
SERVPRO OF NORTH PENSACOLA                   SERVPRO OF BAY COUNTY, INC.                  3345 ADDISON DR.                                                                   PENSACOLA          FL      32514
SERVPRO OF NORTH RICHLAND HILLS              SBM PREMIER SERVICES, LLC                    2369 PECAN CT                                                                      HALTOM CITY        TX      76117
SERVPRO OF NORTH VISTA/                      SAN MARCOS                                   2870 SOUTH SANTA FE AVE                                                            SAN MARCOS         CA      92069
SERVPRO OF NORWALK                           600 S GRAND AVE.                             STE 111                                                                            SANTA ANA          CA      92705
SERVPRO OF NW & SE DUTCHESS COUNTY           MCM LEGACY INC.                              506 SALT POINT TPKE                                                                POUGHKEEPSIE       NY      12601
SERVPRO OF NW BAKERSFIELD                    AQUA RESTORARION SPECIALIST INC,             10217 ROSEDALE HWY                                                                 BAKERSFIELD        CA      93312
SERVPRO OF NW CHARLOTTE,                     LINCOLN & NE GASTON COUNTIES                 PLUFF MUD VENTURES INC.                         6701‐A NORTHPARK BLVD              CHARLOTTE          NC      28216
SERVPRO OF PAULDING, POLK,                   FLOYD, GORDON, MURRAY, S.WHITFIELD           P.O. BOX 309                                                                       DALLAS             GA      30132
SERVPRO OF PROVO                             967 W 240 N                                                                                                                     LINDON             UT      84042
SERVPRO OF RIO RANCHO                        SANDOVAL COUNTY    STE G                     4374 ALEXANDER BLVD NE                                                             ALBUQUERQUE        NM      87107
SERVPRO OF ROANOKE,                          MONTGOMERY & PULASKI CO.                     CREATIVE COST CONTROL CORPORATION               PO BOX 1676, 1331 SOUTHSIDE DR     SALEM              VA      24153
SERVPRO OF ROCHESTER INC                     7200 HWY 14 E                                                                                                                   ROCHESTER          MN      55904
SERVPRO OF RONKONKOMA                        80 BOURNE BLVD                                                                                                                  SAYVILLE           NY      11782
SERVPRO OF SANTA CLARITA VALLEY,             LANCASTER, PALMDALE/ACTON                    GLW ENTERPRISES, INC.                           29059 THE OLD ROAD                 SANTA CLARITA      CA      91355‐1083
SERVPRO OF SARPY COUNTY                      AND SERVPRO OF SW OMAHA                      1706 GALVIN RD S                                                                   BELLEVUE           NE      68005
SERVPRO OF SE TUCSON/                        SAHUARITA/GREEN VALLEY                       1075 N BESSETT AVE  3A                                                             GREEN VALLEY       AZ      85614
SERVPRO OF SOOLAND                           2124 4TH STREET                                                                                                                 SIOUX CITY         IA      51101
SERVPRO OF SOOLAND &                         F & G VAZQUEZ                                2124 4TH ST                                                                        SIOUX CITY         IA      51101
SERVPRO OF SOUTH BREVARD                     & MARIAN LASHURE                             PO BOX 361155                                                                      MELBOURNE          FL      32936
SERVPRO OF SOUTHEAST TAMPA                   JOE JOHNIGEAN                                JOHNIGEAN, INC.                                 7400 E. BROADWAY AVENUE            TAMPA              FL      33619
SERVPRO OF SOUTHWEST LUBBOCK                 7477 COUNTRY ROAD 7000                                                                                                          LUBBOCK            TX      79407




                                                                                                                        Page 794 of 998
                                           19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             798 of 1004
Creditor Name                                 Address1                                     Address2                                       Address3                         City               State   Zip     Country
SERVPRO OF SPRING VALLEY/JAMUL                DEGRAFFENREID INC.                           8810‐C JAMACHA BLVD STE 315                                                     SPRING VALLEY      CA      91977
SERVPRO OF SPRING/TOMBALL                     AKS HOLDINGS, INC.                           P.O. BOX 1366                                                                   TOMBALL            TX      77377
SERVPRO OF SPRINGFIELD                        GREENE CNTY. & NIXA/BRANSON                  NIXA BRANSON,PROF CLEANING                     & CONST, LLC.. 765 N. MILLER     SPRINGFIELD        MO      65802
SERVPRO OF ST. CLOUD                          NORTH COUNTRY QUALITY RESTORATION, INC.      14843 31ST STREET                                                               CLEAR LAKE         MN      55319
SERVPRO OF SUNRISE                            4500 N HIATUS RD STE 206                                                                                                     SUNRISE            FL      33351
SERVPRO OF SUSSEX COUNTY                      TESS, INC.                                   PO BOX 70                                                                       GEORGETOWN         DE      19947
SERVPRO OF TIGARD/TUALATIN                    THREE DREAM LLC                              PO BOX 230271                                                                   TIGARD             OR      97281
SERVPRO OF TOMS RIVER                         15 ADAFRE AVE                                                                                                                TOMS RIVER         NJ      08753
SERVPRO OF TWIN FALLS &                       JEROME COUNTIES                              1561 ELDRIDGE AVE                                                               TWIN FALLS         ID      83301
SERVPRO OF UNION, TOWNS,                      FANNIN & GILMER COUNTIES                     WALL CO, LLC                                   P.O. BOX 148                     HIAWASSEE          GA      30546
SERVPRO OF VICTORIA                           SCOTT HOLT JNC                               13680 US HWY 77                                                                 VICTORIA           TX      77904
SERVPRO OF VIRGINIA                           BEACH                                        2633 PRODUCTION ROAD                                                            VIRGINIA BEACH     VA      23454
SERVPRO OF VIRGINIA BEACH                     RESTORATION SERVICES INC.                    2633 PRODUCTION ROAD                                                            VIRGINIA BEACH     VA      23454
SERVPRO OF WEST PASCO SERVPRO OF              EAST PASCO SERVPRO OF HERNANDO CNTY.         FANTASTIC FIVE, INC                            7920 EVIES WAY                   PORT RICHEY        FL      34668
SERVPRO OF WHEATON/                           GLEN ELLYN                                   2206 N MAIN ST 333                                                              WHEATON            IL      60187
SERVPRO OF WHITTIER                           RAAV CORPORATION                             9245 SANTA FE SPRINGS RD                                                        SANTA FE SPRINGS   CA      90670
SERVPRO OF WILLIAMSON                         COUNTY                                       3542 JIM WARREN RD                                                              SPRING HILL        TN      37174
SERVPRO SW COBB‐CASCADE&                      SERVPRO W ATLANTADOWNTWN                     5868 GORE PLACE                                                                 AUSTELL            GA      30106
SERVPRO UPPER CAPE AND ISLANDS                WB RUSSELL ENTERPRISES INC                   WB RUSSELL ENTERPRISES INC                     PO BOX 307                       SAGAMORE BEACH     MA      02562
SES HOME REPAIRS & CONST                      2544 BREWERY RD                                                                                                              CROSS PLAINS       WI      53528
SES INS BROKERAGE                             P O BOX 4028                                                                                                                 TUSTIN             CA      92781
SES INS BROKERAGE SRVCS                       1851 E 1ST ST 600                                                                                                            SANTA ANA          CA      92705
SES RESTORATION                               12119 KIPP RD                                                                                                                GOODRICH           MI      48438
SESSION, ASHLEY                               ADDRESS ON FILE
SESSION, LORENZA                              ADDRESS ON FILE
SESSIONS, ISHMAEL                             ADDRESS ON FILE
SESSOM, SUSAN MICHELLE                        ADDRESS ON FILE
SESTER, MICHAEL                               ADDRESS ON FILE
SETH BARTLETT                                 ADDRESS ON FILE
SETNOR BYER INS & RISK                        900 S PINE ISLAND RD                         SUITE 300                                                                       PLANTATION         FL      33245
SETON BY THE SEA CONDOMINIUM ASSOCIATION      8000 RIDGEWOOD AVE                                                                                                           CAPE CANAVERAL     FL      32920
SETTLE CONSTRUCTION INCORPORATED              1088 KIDDS DAIRY ROAD                                                                                                        SCOTTSVILLE        VA      24590
SETTLERS BLUFF HOMEOWNERS ASSOCIATION         3765 OLD JEFFERSON HWY                                                                                                       WOODBINE           GA      31569
SETZER ROOFING & CONSTRUCTION LLC             RICKY SETZER                                 1020 W BROADWAY ST.                                                             LEWISTOWN          MT      59501
SEUBERT & ASSOCIATES                          225 N SHORE DR 300                                                                                                           PITTSBURGH         PA      15212
SEVASTOPOL TOWN                               DOOR COUNTY TREASURER                        421 NEBRASKA STREET                                                             STURGEON BAY       WI      54235
SEVEN BRIDGES COURTS ASSOCIATION              27 MASHIE CT.                                                                                                                WOODRIDGE          IL      60517
SEVEN DEVILS TOWN                             SEVEN DEVILS TOWN ‐ COLL                     1356 SEVEN DEVILS ROAD                                                          SEVEN DEVILS       NC      28604
SEVEN FIELDS BORO                             SEVEN FIELDS ‐ TAX COLLE                     400 HAMPTON CRT                                                                 SEVEN FIELDS       PA      16046
SEVEN HILLS PROPERTY OWNERS ASSOCIATION       PO BOX 177                                                                                                                   HEMET              CA      92546
SEVEN MEADOWS COMMUNITY ASSOC INC             PO BOX 3157                                                                                                                  HOUSTON            TX      77253
SEVEN MILE CREEK TOWN                         SEVEN MILE CREEK TWN TRE                     98 NORTH UNION STREET                                                           MAUSTON            WI      53948
SEVEN OAKS COMMUNITY ASSOC                    PO BOX 10821                                                                                                                 CHANTILLY          VA      20153
SEVERNS INS AGENCY                            102 S HARVARD ST                                                                                                             HEMET              CA      92543
SEVERS, NIKOLE                                ADDRESS ON FILE
SEVERSKI, THOMAS                              ADDRESS ON FILE
SEVERSON & WERSON                             1 EMBARCADERO CENTER STE 2600                                                                                                SAN FRANCISCO      CA      94111
SEVERSON, JEANIE                              ADDRESS ON FILE
SEVIER COUNTY                                 SEVIER COUNTY ‐ TAX COLL                     115 NORTH THIRD STREET                                                          DE QUEEN           AR      71832
SEVIER COUNTY                                 SEVIER COUNTY‐TREASURER                      250 NORTH MAIN, RM 108                                                          RICHFIELD          UT      84701
SEVIER COUNTY                                 SEVIER COUNTY‐TRUSTEE                        125 COURT AVE ‐ RM 212W                                                         SEVIERVILLE        TN      37862
SEVIER COUNTY ELECTRIC SYSTEM                 315 E MAIN STREET                                                                                                            SEVIERVILLE        TN      37862
SEVIERVILLE CITY                              SEVIERVILLE CITY‐TAX COL                     120 GARY WADE BLVD                                                              SEVIERVILLE        TN      37862
SEVILLA TERRACE CONDO ASSOC., INC             P.O. BOX 160310                                                                                                              HIALEAH            FL      33016
SEVILLE TOWNSHIP                              SEVILLE TOWNSHIP ‐ TREAS                     PO BOX 223                                                                      ELWELL             MI      48832
SEWARD & KISSEL LLP                           ONE BATTERY PARK PLAZA                                                                                                       NEW YORK           NY      10004
SEWARD BORO                                   SEWARD BORO ‐ TAX COLLEC                     336 DELAWARE AVENUE ‐ DE                                                        OAKMONT            PA      15139
SEWARD COUNTY                                 SEWARD COUNTY ‐ TREASURE                     515 N WASHINGTON, SUITE                                                         LIBERAL            KS      67901
SEWARD COUNTY                                 SEWARD COUNTY ‐ TREASURE                     PO BOX 289                                                                      SEWARD             NE      68434
SEWARD COUNTY TREASURER                       515 N WASHINGTON, STE 102                                                                                                    LIBERAL            KS      67901
SEWARD TOWN                                   SEWARD TOWN‐TAX COLLECTO                     795 LOWE ROAD   SUITE 1                                                         COBBLESKILL        NY      12043
SEWICKLEY BORO                                SEWICKLEY BORO ‐ TAX COL                     102 RAHWAY RD.                                                                  MCMURRAY           PA      15317
SEWICKLEY HEIGHTS BORO                        SEWICKLEY HEIGHTS BORO ‐                     238 COUNTRY CLUB RD.                                                            SEWICKLEY          PA      15143
SEWICKLEY HILLS BORO                          SEWICKLEY HILLS BORO ‐ T                     56 TROTTER CIRCLE                                                               SEWICKLEY          PA      15143
SEWICKLEY SAVINGS BANK                        531 BROAD ST                                                                                                                 SEWICKLY           PA      15143
SEWICKLEY TOWNSHIP                            LINDA HARVEY ‐ TAX COLLE                     310 SEWICKLEY AVE                                                               HERMINIE           PA      15637
SEXTON & CO INC                               PO BOX 176                                                                                                                   GRANDVIEW          WA      98930
SEYCHEL ROOFING & CONSTRUCTION, LLC           CASEY SEYCHEL                                5521 LOUETTA DR SUITE D                                                         SPRING             TX      77379
SEYFARTH SHAW LLP                             3807 COLLECTIONS CENTER DRIVE                                                                                                CHICAGO            IL      60693
SEYMORE, BILLIE                               ADDRESS ON FILE




                                                                                                                        Page 795 of 998
                                      19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 799 of 1004
Creditor Name                             Address1                             Address2                                    Address3                                   City               State   Zip          Country
SEYMORE, MARY                             ADDRESS ON FILE
SEYMOUR CITY                              SEYMOUR CITY TREASURER               328 N MAIN ST                                                                          SEYMOUR            WI      54165
SEYMOUR TOWN                              SEYMOUR TOWN ‐ TAX COLLE             1 FIRST STREET                                                                         SEYMOUR            CT      06483
SEYMOUR TOWN                              SEYMOUR TWN TREASURER                6500 TOWER DR                                                                          EAU CLAIRE         WI      54703
SEYMOUR TOWN                              SEYMOUR TWN TREASURER                W1866 LINSMEYER ROAD                                                                   SEYMOUR            WI      54165
SEYMOUR WATER POLLUTION CONTROL AUT       723 DERBY AVENUE EXTENSION                                                                                                  SEYMOUR            CT      06483
SEYMOUR WPCA                              723 DERBY AVE. EXT                                                                                                          SEYMOUR            CT      06483
SEYMOUR, KAKINA                           ADDRESS ON FILE
SFB INSURANCE PROGRAMS                    PO BOX 912519                                                                                                               DENVER             CO      80291
SFI                                       13500‐105 NC HWY 50 &210                                                                                                    SURF CITY          NC      28445
SFI GROUP INC                             104 LAKESIDE DR                                                                                                             SNEADS FERRY       NC      28460
SFI INS GROUP                             P O BOX 519                                                                                                                 SNEADS FERRY       NC      28460
SFR INVESTMENTS (NAVARRO/FRIAR LANE)      DIANA S. EBRON, ESQ.                 KIM, GILBERT, EBRON                         7625 DEAN MARTIN DRIVE, SUITE 110          LAS VEGAS          NV      89139
SFR INVESTMENTS POOL 1 LLC, ET AL.        DIANA S. EBRON, ESQ.                 KIM, GILBERT, EBRON                         7625 DEAN MARTIN DRIVE, SUITE 110          LAS VEGAS          NV      89139
SFR INVESTMENTS POOL 1, LLC, ET AL.       HOWARD C. KIM                        KIM GILBERT EBRON                           7625 DEAN MARTIN DRIVE, SUITE 110          LAS VEGAS          NV      89139
SFR INVESTMENTS POOL I LLC                HOWARD C. KIM                        KIM, GILBERT, EBRON                         7625 DEAN MARTIN DRIVE, SUITE 110          LAS VEGAS          NV      89139
SFR INVESTMENTS POOL I LLC, ET AL.        DIANA S. EBRON, ESQ.                 KIM, GILBERT, EBRON                         7625 DEAN MARTIN DRIVE, SUITE 110          LAS VEGAS          NV      89139
SFR INVESTMENTS POOL I, LLC               DIANA S. EBRON, ESQ.                 KIM, GILBERT, EBRON                         7625 DEAN MARTIN DRIVE, SUITE 110          LAS VEGAS          NV      89139
SFR INVESTMENTS POOL I, LLC               DIANA S. EBRON, ESQ.                 KIM, GILBERT, EBRON                         7625 DEAN MARTIN DRIVE, SUITE 110          LAS VEGAS          NV      89139
SFR INVESTMENTS POOL I, LLC, ET AL.       DIANA S. EBRON, ESQ.                 KIM, GILBERT, EBRON                         7625 DEAN MARTIN DRIVE, SUITE 110          LAS VEGAS          NV      89139
SFR INVESTMENTS POOL1, LLC, ET AL.        HOWARD C. KIM                        KIM GILBERT EBRON                           7625 DEAN MARTIN DRIVE, SUITE 110          LAS VEGAS          NV      89139
SG AMERICAS SECURITIES, LLC               ATTN: GENERAL COUNSEL                245 PARK AVENUE                                                                        NEW YORK           NY      10167
SG AMERICAS SECURITIES, LLC               ATTN: GENERAL COUNSEL                SOCIETE GENERALE COLLATERAL MGMT TEAM       ATTN COLL MGMT TEAM 480 WASHINGTON BLVD.   JERSEY CITY        NJ      07310
SGCI                                      622 SE 5TH AV                                                                                                               HIALEAH            FL      33010
SGF CONSTRUCTION                          PO BOX 6594                                                                                                                 SAINT THOMAS       VI      801
SHABANA HAXTON                            AND ABULM RANGOONWALA                2551 GILBERT AVE                                                                       CORONA             CA      92881
SHACK, ERIKA                              ADDRESS ON FILE
SHACK, RONNIECE                           ADDRESS ON FILE
SHACKELFORD & ASSOCIATES LLC              3750A S EVANS STREET                                                                                                        GREENVILLE         NC      27834
SHACKELFORD COUNTY C/O A                  SHACKELFORD CAD ‐ COLLEC             P O BOX 2247                                                                           ALBANY             TX      76430
SHACKELFORD, KRISTAL                      ADDRESS ON FILE
SHACKLEFORD, MONICA                       ADDRESS ON FILE
SHACKLEFORD, RICK                         ADDRESS ON FILE
SHACKLETON, MATTHEW                       ADDRESS ON FILE
SHADAY GENERAL SERVICES INC               18354 NW 44 PL                                                                                                              MIAMI              FL      33055
SHADE CENTRAL CITY AREA                   CYNTHIA WALTERS‐TAX COLL             PO BOX 169                                                                             CAIRNBROOK         PA      15924
SHADE CENTRAL CITY AREA                   SHADE CENTRAL CITY ASD ‐             271 CENTRAL AVE                                                                        CENTRAL CITY       PA      15926
SHADE TOWNSHIP                            CYNTHIA WALTERS‐TAX COLL             PO BOX 169                                                                             CAIRNBROOK         PA      15924
SHADETREE APPRAISAL                       17 FOWLER STREET                                                                                                            EAST ELLIJAY       GA      30540
SHADOW BROOKE VILLAGE CONDO ASSOC         165 FOLLINS LANE                                                                                                            ST SIMONS ISLAND   GA      31522
SHADOW HILLS CONDOMINIUM                  ASSOCIATION                          PO BOX 4318                                                                            ENGLEWOOD          CO      80155
SHADOW HILLS MASTER ASSOC                 PO BOX 60998                                                                                                                PHOENIX            AZ      85082‐0998
SHADOW LAKE VILLAGE                       80 SOUTH JEFFERSON ROAD 2ND FL.                                                                                             WHIPPANY           NJ      07981
SHADOW LAKES DEV CO                       10825 SEMINOLE BLVD UNIT 1                                                                                                  LARGO              FL      33778
SHADOW LAKES II ASSOCIATION               24727 W AMENITY CENTER DR                                                                                                   WILMINGTON         IL      60481
SHADOW RUN COMMUNITY ASSOCIATION INC      C/O QUALIFIED PROPERTY MGMT INC      5901 US 19 STE 7Q                                                                      NEW PORT RICHEY    FL      34652
SHADOW WOOD 2004 LLC                      1600 N MARKET ST                                                                                                            CHAMPAIGN          IL      61820
SHADOW WOOD COMMUNITY ASSOCIATION, INC.   23101 OAKWILDE BLVD                                                                                                         BONITA SPRINGS     FL      34135
SHADOW WOOD CONDO ASSOC                   910 16TH ST STE 1010                                                                                                        DENVER             CO      80202
SHADOW WOOD RESIDENTIAL ASSOCIATION       PO BOX 280                                                                                                                  SMITHS STATION     AL      36877
SHADOW WOOD VILLAS ASSOCIATION            P. O. BOX 77‐1722                                                                                                           CORAL SPRINGS      FL      33077
SHADOWOOD VILLAS CONDOMINIUM ASSOC. INC   8825 TAMIAMI TRAIL EAST                                                                                                     NAPLES             FL      34113
SHAFFER BATES INS                         805 JEFFERSON AVE                                                                                                           POCATELLO          ID      83201
SHAFFER CUSTOM CABINETS                   LLC                                  14104 WEST HOFFMAN ROAD                                                                HAMMOND            LA      70403
SHAFI INS                                 27601 FORBES RD STE 11                                                                                                      LAGUNA NIGUEL      CA      92677
SHAFTSBURY TOWN                           SHAFTSBURY TOWN‐TAX COLL             P.O. BOX 178                                                                           SHAFTSBURY         VT      05262
SHAH, AMI                                 ADDRESS ON FILE
SHAH, ANKURKUMAR                          ADDRESS ON FILE
SHAHEED, AISHA                            ADDRESS ON FILE
SHAH‐JANI, SHEETAL                        ADDRESS ON FILE
SHAHRZAD FIROUZABADIAN &                  JUSTIN ORENDUFF                      1104 VERMILLION DR                                                                     DURHAM             NC      27713
SHAKES ROOFING &                          DAVID & KELLY NAWROCKI               34050 N HICKORY AVE                                                                    GRAYSLAKE          IL      60030
SHAKOOR, ZARI                             ADDRESS ON FILE
SHAKOPEE PUBLIC UTILITIES COMMISSION      255 SARAZIN ST.                      PO BOX 470                                                                             SHAKOPEE           MN      55379
SHALER AREA‐SHALER TWP                    SHALER AREA SCHOOL DISTR             300 WETZEL RD                                                                          GLENSHAW           PA      15116
SHALER S.D./ETNA BORO                     SHALER SD ‐ TAX COLLECTO             437 BUTLER ST                                                                          PITTSBURGH         PA      15223
SHALER S.D./MILLVALE BOR                  SHALER ASD ‐ TAX COLLECT             146 GRANT AVE                                                                          PITTSBURGH         PA      15209
SHALER S.D./RESERVE TOWN                  SHALER AREA SD ‐ TAX COL             33 LONSDALE                                                                            PITTSBURGH         PA      15212
SHALER TOWNSHIP                           SHALER TWP ‐ TAX COLLECT             300 WETZEL RD                                                                          GLENSHAW           PA      15116
SHALLOTTE INS SERVICES                    PO BOX 1246                                                                                                                 SHALOTTE           NC      28459




                                                                                                         Page 796 of 998
                                      19-10412-jlg                Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    800 of 1004
Creditor Name                              Address1                               Address2                                     Address3              City              State   Zip          Country
SHALLOW CREEK LAND SURVEY CO               PO BOX 1212                                                                                               CORSICANA         TX      75151
SHALONDA HARVEY                            731 50TH ST                                                                                               WEST PALM BEACH   FL      33407
SHAMBLIN INS                               4 DUNCAN DR A                                                                                             BOURBONNAIS       IL      60914
SHAMEKA CORINE LOYE                        15826 MUNSON LANE                                                                                         HOUSTON           TX      77053
SHAMOKIN CITY                              SHAMOKIN CITY ‐ TAX COLL               51 E LINCOLN ST CITY TAX                                           SHAMOKIN          PA      17872
SHAMOKIN DAM BORO                          SHAMOKIN DAM BORO ‐ COLL               PO BOX 253                                                         SHAMOKIN DAM      PA      17876
SHAMOKIN S.D./COAL TOWNS                   SHAMOKIN AREA SD ‐ COLLE               805 W LYNN ST                                                      COAL TOWNSHIP     PA      17866
SHAMOKIN S.D./SHAMOKIN C                   BRENDA SCANDLE ‐ TAX COL               51 E LINCOLN ST.                                                   SHAMOKIN          PA      17872
SHAMOKIN S.D./SHAMOKIN T                   SHAMOKIN AREA SD ‐ COLLE               POB 4                                                              SHAMOKIN          PA      17872
SHAMOKIN TOWNSHIP                          SHAMOKIN TWP ‐ TAX COLLE               POB 4                                                              SHAMOKIN          PA      17872
SHAMOKIN‐COAL TWP. JOINT SEWER AUTHORITY   114 BRIDGE STREET                                                                                         SHAMOKIN          PA      17872
SHAMONG TOWNSHIP                           SHAMONG TWP ‐ COLLECTOR                105 WILLOW GROVE ROAD                                              SHAMONG           NJ      08088
SHAMROCK REAL ESTATE, INC.                 BRAD M TAYLOR                          400 NORTH WASHINGTON ST                                            ROME              NY      13440
SHAMROCK ROOFING &                         REMODELING OF TEXAS LLC                22003 MOSSY OAKS RD                                                SPRING            TX      77389
SHAMROCK ROOFING & CONSTRUCTION            SHAMROCK HILLS LLC                     8859 LONG ST.                                                      LENEXA            KS      66215
SHAMROCK ROOFING SERVICES, LLC             JAMES DEVORE                           9920 S. RURAL RD 108                                               TEMPE             AZ      85284
SHANAZAROV, ANDREY                         ADDRESS ON FILE
SHANDAKEN TOWN                             SHANDAKEN TOWN‐TAX COLLE               TOWN HALL PO BOX 67                                                SHANDAKEN         NY      12480
SHANE EDEBURN CONST LLC                    975 SHADOW RIDGE DR                                                                                       CHEYENNE          WY      82009
SHANE MACHAC                               2383 HAMILTON DR                                                                                          WACO              TX      76705
SHANE REID                                 135 ELM STREET                                                                                            HUDSON            OH      44236
SHANE WOOTEN, LLC                          1390 HUDSON LANE                                                                                          MONROE            LA      71201
SHANE, DIANE                               ADDRESS ON FILE
SHANKARACHARI, MANJUNATHA                  ADDRESS ON FILE
SHANKER, WILLIAM                           ADDRESS ON FILE
SHANKHADEV, UDEEB                          ADDRESS ON FILE
SHANKSVILLE STONYCREEK S                   ASHLEY OHLER ‐ TAX COLLE               745 LAMBERTSVILLE RD                                               STOYSTOWN         PA      15563
SHANKSVILLE‐STONYCRK SD‐                   DON REED ‐ TAX COLLECTOR               1201 PENINSULA DRIVE                                               CENTRAL CITY      PA      15926
SHANKULA, LUKE                             ADDRESS ON FILE
SHANNOCK VALLEY GENERAL SERVICES           111 SOUTH CENTER STREET                                                                                   NUMINE            PA      16244
SHANNON AGENCY INC                         400 MASSASOIT AVE 104                                                                                     E PROVIDENCE      RI      02914
SHANNON APPRAISAL SERVICES PS              3020 ISSAQUAH PINE LAKE RD 56                                                                             SAMMAMISH         WA      98075
SHANNON BUSHEE                             1258 S GILBERT ST                                                                                         HEMET             CA      92543
SHANNON CECIL EUGENE C &                   CYNTHIA &HEATHER EARNEST               7701 STORMY LN                                                     NORTHPORT         AL      35473
SHANNON COUNTY                             SHANNON COUNTY ‐ COLLECT               106 MAIN                                                           EMINENCE          MO      65466
SHANNON COX                                5620 S CATAWBA WAY                                                                                        AURORA            CO      80016
SHANNON E SMITH                            ADDRESS ON FILE
SHANNON F. FOSTER                          MINTZ LAW FIRM, PLLC                   RUDOLPH I. MINTZ, III                        KINSTON, NC 28501
SHANNON MCNANY                             2812 POLLACK AVE                                                                                          EVANSVILLE        IN      47714
SHANNON SANDECKI &                         NICTOR SANDECKI                        5201 FREIERMUTH RD                                                 STOCKBRIDGE       MI      49285
SHANNON W MCDANIEL                         123 E MAY ST                                                                                              WINDER            GA      30680
SHANNON WILBURN                            TAX COLLECTOR‐BENTON CNTY.             190 RIPLEY AVE                                                     ASHLAND           MS      38603‐6008
SHANNON WURTS                              CONSTRUCTION                           1256 HENRI                                                         NEWPORT           MI      48166
SHANNON, GBEDOR                            ADDRESS ON FILE
SHANNON, JOHN                              ADDRESS ON FILE
SHANNON, KEVIN                             ADDRESS ON FILE
SHANNON, SAMANTHA                          ADDRESS ON FILE
SHANNON, SHANNA                            ADDRESS ON FILE
SHANNONWOOD PARK OWNERS ASSOCIATION, INC   2240 E 49TH ST.                                                                                           TULSA             OK      74105
SHANOIAN, KIMBERLY                         ADDRESS ON FILE
SHAPIRO  SCHWARTZ LLP                      LOCKBOX 775426 350 E DEVON AVE                                                                            ITASCA            IL      60143
SHAPIRO & BROWN, LLP                       10021 BALLS FORD ROAD                  SUITE 200                                                          MANASSAS          VA      20109
SHAPIRO & BROWN, LLP                       PO BOX 775426                                                                                             CHICAGO           IL      60677‐5426
SHAPIRO & BROWN, LLP                       SARAH TOLLE                            PO BOX 775426                                                      CHICAGO           IL      60677‐5426
SHAPIRO & CEJDA                            770 NE 63RD                                                                                               OKLAHOMA CITY     OK      73105
SHAPIRO & CEJDA LLC                        LOCKBOX 775426 350 EAST DEVO AVE                                                                          ITASCA            IL      60143
SHAPIRO & CEJDA LLP                        PO BOX 775426                                                                                             CHICAGO           IL      60677
SHAPIRO & DAIGREPONT, LLC                  SARAH TOLLE                            PO BOX 775426                                                      CHICAGO           IL      60677‐5426
SHAPIRO & DENARDO LLC                      LOCKBOX 775426 350 E DEVON AVE                                                                            ITASCA            IL      60143
SHAPIRO & DENARDO, LLC                     SARAH TOLLE                            PO BOX 775426                                                      CHICAGO           IL      60677‐5426
SHAPIRO & FISHMAN & GACHE LLP              LOCKBOX 775426 350 EAST DEVO AVE                                                                          ITASCA            IL      60143
SHAPIRO & FISHMAN LLP                      PO BOX 775426                                                                                             CHICAGO           IL      60677
SHAPIRO & INGLE                            10130 PERIMETER PARKWAY                SUITE 400                                                          CHARLOTTE         NC      28216
SHAPIRO & INGLE ‐ NC LLP                   PO BOX 775426                                                                                             CHICAGO           IL      60677
SHAPIRO & INGLE ‐ TN LLP                   PO BOX 775426                                                                                             CHICAGO           IL      60677
SHAPIRO & INGLE LLP                        10130 SUITE 400 PERIMETER PARKWAY                                                                         CHARLOTTE         NC      28216
SHAPIRO & INGLE LLP ‐                      LOCKBOX 775426 350 EAST DEVO AVE                                                                          ITASCA            IL      60143
SHAPIRO & INGLE LLP ‐ TN                   SHAKIRSH                               LOCKBOX 775426 350 E DEVON AVE                                     ITASCA            IL      60143
SHAPIRO & INGLE, LLP                       SARAH TOLLE                            PO BOX 775426                                                      CHICAGO           IL      60677‐5426
SHAPIRO & KIRSCH, LLP                      JEREMY LIPFORD                         555 PERKINS EXTENDED                         SECOND FLOOR          MEMPHIS           TN      38117




                                                                                                             Page 797 of 998
                                        19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                              Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      801 of 1004
Creditor Name                              Address1                                 Address2                                      Address3                                    City             State   Zip        Country
SHAPIRO & KREISMAN LLC                     LOCKBOX775426 350E DEVO                                                                                                            ITASCA           IL      60143
SHAPIRO & KREISMAN LLC                     PO BOX 88464                                                                                                                       CHICAGO          IL      60680
SHAPIRO & KREISMAN, LLC                    SARAH TOLLE                              PO BOX 775426                                                                             CHICAGO          IL      60677‐5426
SHAPIRO & MASSEY                           1080 RVER OAKS DRIVE                     STE. B‐202                                                                                FLOWOOD          MS      39232
SHAPIRO & MASSEY LLC                       LOCKBOX 775426 350 EAST DEVO AVE                                                                                                   ITASCA           IL      60143
SHAPIRO & MASSEY LLC                       PO BOX 88464                                                                                                                       CHICAGO          IL      60680‐1464
SHAPIRO & MASSEY LLP                       PO BOX 775426                                                                                                                      CHICAGO          IL      60677
SHAPIRO & MENTZ LLP                        PO BOX 88464                                                                                                                       CHICAGO          IL      60680
SHAPIRO & MORLEY                           707 SABLE OAKS DRIVE                     SUITE 250                                                                                 SOUTH PORTLAND   ME      04106
SHAPIRO & MORLEY LLC                       LOCKBOX 775426 350 EAST DEVO AVE                                                                                                   ITASCA           IL      60143
SHAPIRO & MORLEY LLC                       PO BOX 775426                                                                                                                      CHICAGO          IL      60677
SHAPIRO & MORLEY, LLC                      SARAH TOLLE                              PO BOX 775426                                                                             CHICAGO          IL      60677
SHAPIRO & PICKETT                          651 BEACON PARKWAY WEST                  SUITE 115                                                                                 BIRMINHAM        AL      35209
SHAPIRO & SCHWARTZ LLP                     PO BOX 775426                                                                                                                      CHICAGO          IL      60677
SHAPIRO & SUTHERLAND LLC                   LOCKBOX 775426 350 EAST DEVO AVE                                                                                                   ITASCA           IL      60143
SHAPIRO & SUTHERLAND LLC                   PO BOX 775426                                                                                                                      CHICAGO          IL      60677
SHAPIRO & WEISMAN LC                       PO BOX 88464                                                                                                                       CHICAGO          IL      60680
SHAPIRO & ZIELKE                           12550 WEST FRONTAGE ROAD                 SUITE 200                                                                                 BURNSVILLE       MN      55337
SHAPIRO & ZIELKE LLP                       LOCKBOX STE775426 350E DEVON AVE                                                                                                   ITASCA           IL      60143
SHAPIRO & ZIELKE LLP                       PO BOX 775426                                                                                                                      CHICAGO          IL      60677
SHAPIRO AND DAIGREPONT LLC                 LOCKBOX 775426 350 EAST DEVO AVE                                                                                                   ITASCA           IL      60143
SHAPIRO AND DENARDO LLC                    PO BOX 775426                                                                                                                      CHICAGO          IL      60677
SHAPIRO AND ZIELKE LLP                     PO BOX 775426                                                                                                                      CHICHAGO         IL      60677
SHAPIRO APPRAISAL SERVICE LLC              15466 W BIG SKY DR                                                                                                                 SURPRISE         AZ      85374
SHAPIRO APPRAISERS, LLC                    P.O. BOX 2112                                                                                                                      BALA CYNWYD      PA      19004
SHAPIRO DICARO & BARAK                     LLC                                      PO BOX 775426                                                                             CHICAGO          IL      60677
SHAPIRO DICARO & BARAK LLP                 LOCKBOX 775426 350 EAST DEVO AVE                                                                                                   ITASCA           IL      60143
SHAPIRO FISHMAN & GACHE                    4630 WOODLAND CORPORATE BLVD.            SUITE 400                                                                                 TAMPA            FL      33614
SHAPIRO FISHMAN & GACHE LLP                4630 WOODLAND CORP BLVD,  STE 100                                                                                                  TAMPA            FL      33614
SHAPIRO FISHMAN & GACHE, LLP               SARAH TOLLE                              PO BOX 775426                                                                             CHICAGO          IL      60677‐5426
SHAPIRO KREISMAN & ASSOC LLC               LOCKBOX 775426 350 EAST DEVO AVE                                                                                                   ITASCA           IL      60143
SHAPIRO KREISMAN & ASSOCIATES, LLC         SARAH TOLLE                              PO BOX 775426                                                                             CHICAGO          IL      60677‐5426
SHAPIRO KREISMAN& ASSO                     LOCKBOX775426 350E DEVO                                                                                                            ITASCA           IL      60143
SHAPIRO PENDERGAST &                       HASTY LLP                                PO BOX 775426                                                                             CHICAGO          IL      60677
SHAPIRO PENDERGAST & HASTY LLP             LOCKBOX 775426 350 EAST DEVO AVE                                                                                                   ITASCA           IL      60143
SHAPIRO PENDERGAST & HASTY, LLP            211 PERIMETER CENTER PKWY SUITE 300                                                                                                ATLANTA          GA      30346
SHAPIRO PENDERGAST & HASTY, LLP            SARAH TOLLE                              PO BOX 775426                                                                             CHICAGO          IL      60677‐5426
SHAPIRO SCHWARTZ LLP                       SARAH TOLLE                              PO BOX 775426                                                                             CHICAGO          IL      60677‐5426
SHAPIRO SWERTFEGER                         BETH HENLEY; KATHY KRUEGER;              JENNIFER KON; BRANDI BEAVERS                  2872 WOODCOCK BLVD., DUKE BLDG, STE 100     ATLANTA          GA      30341
SHAPIRO VAN ESS & SHERMAN                  3636 N. CENTRAL AVE                      STE. 400                                                                                  PHOENIX          AZ      85012
SHAPIRO VAN ESS & SHERMAN LLP              PO BOX 775426                                                                                                                      CHICAGO          IL      60677‐5426
SHAPIRO VAN ESS PHILLIPS                   & BARRAGATE LLP                          PO BOX 775426                                                                             CHICAGO          IL      60677
SHAPIRO VAN ESS, SHERMAN & MARTH, LLP      SARAH TOLLE                              PO BOX 775426                                                                             CHICAGO          IL      60677‐5426
SHAPIRO, BROWN & ALT, LLP                  4249 PAYSPHERE CIRCLE                                                                                                              CHICAGO          IL      60674
SHAPIRO, DICARO & BARAK LLC                JOHN A. DICARO; KRIS MORONE;             LORI LUEBKE; KAY SCHINKER                     PO BOX 775426                               CHICAGO          IL      60677‐5426
SHAPIRO, FISHMAN & GACHE LLP               PO BOX 88464                                                                                                                       CHICAGO          IL      60680‐1464
SHAPIRO, SETH                              ADDRESS ON FILE
SHAPIRO, VAN ESS & SHERMAN LLP             SARAH TOLLE                              PO BOX 775426                                                                             CHICAGO          IL      60677‐5426
SHAPIRO, VAN ESS, PHILLIPS &               BARRAGATE, LLP                           SARAH TOLLE                                   PO BOX 775426                               CHICAGO          IL      60677
SHAPLEIGH TOWN                             SHAPLEIGH TOWN‐ TAX COLL                 PO BOX 26                                                                                 SHAPLEIGH        ME      04076
SHAPPELL, KATHLEEN                         ADDRESS ON FILE
SHAPRIO & MASSEY, LLC                      SARAH TOLLE                              PO BOX 775426                                                                             CHICAGO          IL      60677‐5426
SHARANJIT KAUR                             8 FELA DR                                                                                                                          PARLIN           NJ      08859
SHARAPOVA, NATALYA                         ADDRESS ON FILE
SHARDA PLACIDA ROSALES                     3821 HAMMEL ST                                                                                                                     LOS ANGELES      CA      90063
SHARDONA‐TRUSTWAY INS                      6150 AL HWY                                                                                                                        MONTGOMERY       AL      36117
SHARDOW, LINDA                             ADDRESS ON FILE
SHARIF, HANIF                              ADDRESS ON FILE
SHARIPOVA, AIGERIM                         ADDRESS ON FILE
SHARKEY COUNTY                             SHARKEY COUNTY‐TAX COLLE                 120 LOCUST ST                                                                             ROLLING FORK     MS      39159
SHARLENE WARD                              R STEVEN DERRYBERRY                      KESTLER/DERRYBERRY                            641 WEST LANCASTER BOULEVARD SUITE 205      LANCASTER        CA      93534
SHARLOG & SKIBA AGENCY                     1325 REMINGTON RD STE D                                                                                                            SCHAUMBURG       IL      60173
SHARMA & ASSOCIATES, INC                   4901 NW 17 WAY, SUITE 305                                                                                                          FT LAUDERDALE    FL      33309
SHARMA & ASSOCIATES, INC.                  4901 NW 17TH WAY SUITE 404                                                                                                         FT LAUDERDALE    FL      33309
SHAROLYNN MYERS APPRAISAL SERVICE          1004 SW COACHLIGHT COURT                                                                                                           LEES SUMMIT      MO      64081
SHARON ARCHAMBAULT &                       JAMES ARCHAMBAULT                        1093 COUNTY RD 229                                                                        SOCIAL CIRCLE    GA      30025
SHARON CABRAL, INC                         SHARON CABRAL                            26614 SYCAMORE CIRCLE                                                                     MAGNOLIA         TX      77354
SHARON CITY                                SHARON CITY‐TAX COLLECTO                 PO BOX 235                                                                                SHARON           TN      38255
SHARON CITY  CITY BILL                     SHARON CITY ‐ TAX COLLEC                 155 W CONNELLY BLVD                                                                       SHARON           PA      16146
SHARON CITY  COUNTY BILL                   SHARON CITY ‐ TAX COLLEC                 155 W CONNELLY BLVD                                                                       SHARON           PA      16146




                                                                                                                Page 798 of 998
                                          19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    802 of 1004
Creditor Name                                Address1                             Address2                                        Address3                            City             State   Zip        Country
SHARON D. ROBERTSON                          MELVIN J. CALDWELL, JR.              CALD WELL & WHITEHEAD, P.A.                     109 CAMDEN STREET P.O. BOX 4520     SALISBURY        MD      21803‐4520
SHARON E WHITNEY                             136 TEAL KNOLL DR                                                                                                        HAWKINS          TX      75765
SHARON FISHER & JACKIE MCKELVIE              155 KINGSBERRY DR                                                                                                        MAYS LANDING     NJ      08330
SHARON GAIL GILLIARD                         CHAPMAN, ROBERT
SHARON GELINAS                               JOHN F. SKINNER, III                 ASSOCIATED ATTORNEYS OF NEW ENGLAND             587 UNION STREET                    MANCHESTER       NH      03104
SHARON HALL APPRAISER                        2328 WINSTON AVENUE                                                                                                      LOUISVILLE       KY      40205
SHARON HILL BORO                             SHARON HILL BORO ‐ COLLE             POB 1032                                                                            SHARON HILL      PA      19079
SHARON HOSKINS                               354 ROSLYN N                                                                                                             WATERFORD        MI      48328
SHARON L DAVIS                               501 MONTEZUMA AVE                                                                                                        DOTHAN           AL      36303
SHARON SANITARY AUTHORITY                    155 WEST CONNELLY BLVD SUITE 5                                                                                           SHARON           PA      16146
SHARON SCHOOL DISTRICT                       SHARON SD ‐ TAX COLLECTO             155 W CONNELLY BLVD                                                                 SHARON           PA      16146
SHARON SHEPARD                               347 CHURCH ST STE C                                                                                                      SANDWICH         IL      60548
SHARON SPRINGS CS (CMBD                      SHARON SPRINGS CS ‐ COLL             514 STATE RTE 20                                                                    SHARON SPRINGS   NY      13459
SHARON SPRINGS CS (CMD T                     SHARON SPRINGS CS‐ COLLE             514 STATE RTE 20                                                                    SHARON SPRINGS   NY      13459
SHARON SPRINGS VILLAGE                       SHARON SPNGS VIL‐COLLECT             P.O. BOX 217                                                                        SHARON SPRINGS   NY      13459
SHARON THOMPSON                              1605 W DAKOTA ST                                                                                                         FREMONT          NE      68025
SHARON TOUSCHNER                             12829 IOWA LANE                                                                                                          SCOTT            AR      72142
SHARON TOWN                                  PORTAGE COUNTY TREASURER             1516 CHURCH STREET                                                                  STEVENS POINT    WI      54481
SHARON TOWN                                  SHARON TOWN ‐ TAX COLLEC             432 ROUTE 123                                                                       SHARON           NH      03458
SHARON TOWN                                  SHARON TOWN ‐ TAX COLLEC             90 S MAIN STREET                                                                    SHARON           MA      02067
SHARON TOWN                                  SHARON TOWN ‐ TAX COLLEC             PO BOX 86                                                                           SHARON           CT      06069
SHARON TOWN                                  SHARON TOWN‐TAX COLLECTO             156 FRANCE ST.                                                                      SHARON SPRINGS   NY      13459
SHARON TOWN                                  SHARON TWN TREASURER                 N1097 BOLLINGER RD                                                                  SHARON           WI      53585
SHARON TOWNSHIP                              SHARON TOWNSHIP ‐ TREASU             18010 PLEASANT LAKE RD                                                              MANCHESTER       MI      48158
SHARON TURNER                                497 DIAMOND HILL COLBERT                                                                                                 COLBERT          GA      30628
SHARON VILLAGE                               SHARON VLG TREASURER                 PO BOX 379 /125 PLAIN ST                                                            SHARON           WI      53585
SHARONDALE MESA OWNERS ASSOCIATION           9525 SHARON WAY                                                                                                          CALIMESA         CA      92320
SHARP COLLECTIONS, INC.                      114 N. MERCER AVE. P.O. BOX 81                                                                                           SHARPSVILLE      PA      16150
SHARP COUNTY                                 SHARP COUNTY ‐ TAX COLLE             P. O. BOX 480                                                                       ASH FLAT         AR      72513
SHARP TROPICAL EFFECTS                       CONSTRUCTION                         905 MERRIEWOOD DR                                                                   FRIENDSWOOD      TX      77546
SHARP, JOHN                                  ADDRESS ON FILE
SHARP, JONATHAN                              ADDRESS ON FILE
SHARP, LINDA                                 ADDRESS ON FILE
SHARPER IMAGE MGMT. CONSULTANTS, INC         P.O. BOX 6188                                                                                                            MARIETTA         GA      30065‐0188
SHARPES SEPTIC TANK & WELL                   DRILLING SERVICE                     3660 FISH HATCHERY ROAD                                                             GASTON           SC      29053
SHARPSBURG BORO                              PAT HYATT ‐ TAX COLLECTO             1611 MAIN ST                                                                        PITTSBURGH       PA      15215
SHARPSBURG TN/SEMIANNUAL                     TAX COLLECTOR                        PO BOX 368                                                                          SHARPSBURG       MD      21782
SHARPSVILLE AREA SCHOOL                      SHARPSVILLE AREA SD ‐ TC             3483 TAMARACK DRIVE                                                                 SHARPSVILLE      PA      16150
SHARPSVILLE AREA SD/CLAR                     LORI MCKNIGHT ‐ TAX COLL             POB 515                                                                             CLARK            PA      16113
SHARPSVILLE BORO                             A J KOVACH ‐ TAX COLLECT             1136 RIDGE AVE                                                                      SHARPSVILLE      PA      16150
SHARPSVILLE SCHOOL DISTR                     A J KOVACH ‐ TAX COLLECT             1136 RIDGE AVE                                                                      SHARPSVILLE      PA      16150
SHARRATT, JONATHAN                           ADDRESS ON FILE
SHARRIEFF COMMUNITY DEVELOPMENT              OMAR SHARRIEFF                       3815 WUTHERING HEIGHTS DR                                                           HOUSTON          TX      77045
SHARYLAND RESIDENTIAL CMTY. POA INC          1800 PRESTON PARK BLVD, STE 101                                                                                          PLANO            TX      75093
SHARYLAND WATER SUPPLY CORP                  PO BOX 1868                                                                                                              MISSION          TX      78573‐0031
SHASHIKUMA KASARLA AND                       SWATHI GANJA                         412 PALUXY DR                                                                       IRVING           TX      75039
SHASKY, SUSANA                               ADDRESS ON FILE
SHASLA PUD   L                               SHASLA PUD ‐ TAX COLLECT             11111 KATY FRWY 725                                                                 HOUSTON          TX      77079
SHASTA COUNTY                                SHASTA COUNTY ‐ TAX COLL             1450 COURT STREET, ROOM                                                             REDDING          CA      96001
SHASTA COUNTY TAX COLLECTOR                  PO BOX 991830                                                                                                            REDDING          CA      96099
SHASTA HILLS ESTATES HOA                     2051 HILLTOP DRIVE                                                                                                       REDDING          CA      96002
SHASTA HILLS ESTATES HOA                     C/O CBCC PROPERTY MANAGEMENT         2070 CHURN CREEK ROAD, SUITE B                                                      REDDING          CA      96002
SHASTA HILLS ESTATES HOMEOWNER'S ASSOC.      C/O CBCC PROPERTY MANAGEMENT,        2051 HILL TOP DR,                               SUITE A‐17                          REDDING          CA      96002
SHASTA SPAS & BBQS                           2997 STARBURST DR                                                                                                        REDDING          CA      96001
SHASTA VINEYARD HOME OWNERS ASSOCIATION      1815 VINEYARD TRAIL                                                                                                      REDDING          CA      96003
SHATEK, SHERRY                               ADDRESS ON FILE
SHAUN MCGINNITY                              4960 FAIROAKS CIR N                                                                                                      HUGO             MN      55038
SHAW, ASHLEIGH                               ADDRESS ON FILE
SHAW, DERRICK                                ADDRESS ON FILE
SHAW, KEVIN                                  ADDRESS ON FILE
SHAW, LAKIESHA                               ADDRESS ON FILE
SHAW, MERVETTA                               ADDRESS ON FILE
SHAW, ROSE                                   ADDRESS ON FILE
SHAW, SHEELA                                 ADDRESS ON FILE
SHAWANGUNK TOWN                              SHAWANGUNK TOWN‐TAX COLL             PO BOX 247                                                                          WALLKILL         NY      12589
SHAWANO CITY                                 SHAWANO CITY TREASURER               127 S SAWYER                                                                        SHAWANO          WI      54166
SHAWDA, SCOTT                                ADDRESS ON FILE
SHAWN C PEGRAM                               89 CHRISTOPHER TYLER LANE                                                                                                HENDERSON        NC      27537
SHAWN CHANDLER                               318 COVERT RUN PIKE                                                                                                      BELLEVUE         KY      41073
SHAWN DIAMOND                                252 HENDRICKSON AVE                                                                                                      EDGEWATER PARK   NJ      08010




                                                                                                                Page 799 of 998
                                        19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                803 of 1004
Creditor Name                              Address1                           Address2                                     Address3                            City              State   Zip          Country
SHAWN HOLTROP                              503 W PARK ST                                                                                                       SHELDON           IA      51201
SHAWN M MELHORN                            3100 SKY TOP TRAIL                                                                                                  DOVER             PA      17315
SHAWN PULLEN                               4223 WHITE KESTREL                                                                                                  RALEIGH           NC      27616
SHAWN SKINNER                              1608 29TH ST                                                                                                        ROCK ISLAND       IL      61201
SHAWN STAFFORD &                           SHANNON STAFFORD                   1817 PIPERS MEADOW DR                                                            PALM HARBOR       FL      34683
SHAWNEE COUNTY                             SHAWNEE COUNTY ‐ TREASUR           200 SE 7TH ST, ROOM 101                                                          TOPEKA            KS      66603
SHAWNEE PROPERTY OWNER'S MAINT ASSOC.      P.O. BOX 223                                                                                                        WINFIELD          WV      25213
SHAWNEETOWN CITY UTILITIES                 330 LINCOLN BLVD E                                                                                                  SHAWNEETOWN       IL      62984
SHAWNTAVIA ROBINSON                        4679 HARBORVIEW DR                                                                                                  JACKSONVILLE      FL      32208
SHAY WALLACE &                             MICHAEL WALLACE                    9680 W WAGON TRAIL DR                                                            LITTLETON         CO      80123
SHAY, GREGORY                              ADDRESS ON FILE
SHAYLA HALL, PERSONAL REPRESENTATIVE       18901 PAR TWO CIRCLE                                                                                                HUMBLE            TX      77346‐8139
SHAYM SHAYMA, ET AL.                       SANJAY CHAUBEY, ESQ.               LAW OFFICES OF SANJAY CHAUBEY, ESQ.          18 EAST 41ST STREET, SUITE 1704     NEW YORK          NY      10017
SHAYM SHAYMA, ET AL.                       EHSANUL HABIB, ESQ.                LAW OFFICE OF EHSANUL HABIB                  118‐21 QUEENS BLVD., STE. 603       FOREST HILLS      NY      11375
SHC CONTRACTING &                          KRISTIN & ERIC HILLYER             2058 CYPRESS ST                                                                  LINO LAKES        MN      55038
SHC CONTRACTING LLC                        15140 FRENCH DR                                                                                                     HUGO              MN      55038
SHD LEGAL GROUP P.A.                       P. O. BOX 19519                                                                                                     FT. LAUDERDALE    FL      33318
SHD LEGAL GROUP PA                         499 NW 70TH AVE STE 309                                                                                             PLANTATION        FL      33317
SHD LEGAL GROUP PA                         SUITE 309                          499 NW 70TH AVE                                                                  PLANTATION        FL      33317
SHEA INS INC                               310 SOUTH CEDAR ST                                                                                                  SPOKANE           WA      99201
SHEA INSURANCE AGENCY                      79 CENTRAL STREET                                                                                                   HOLLISTON         MA      01746
SHEALLY INS                                34 COVIL AVE                                                                                                        WILMINGTON        NC      28403
SHEAR INS AGENCY                           16250 NORHTLAND 365                                                                                                 SOUTHFIELD        MI      48075
SHEARIN REAL ESTATE LLC                    1420 NORTH HIGHLAND STREET                                                                                          JACKSON           TN      38301
SHEARS, JALISA                             ADDRESS ON FILE
SHEBOYGAN CITY                             SHEBOYGAN CITY TREASURER           828 CENTER AVE                                                                   SHEBOYGAN         WI      53081
SHEBOYGAN FALLS CITY                       SHEBOYGAN FALLS CITY TRE           P.O. BOX 186/375 BUFFALO                                                         SHEBOYGAN FALLS   WI      53085
SHEBOYGAN FALLS TOWN                       SHEBOYGAN FALLS TWN TREA           W3860 COUNTY ROAD O                                                              SHEBOYGAN FLS     WI      53085
SHEBOYGAN TOWN                             SHEBOYGAN TWN TREASURER            1512 NORTH 40TH ST                                                               SHEBOYGAN         WI      53081
SHECHTMAN HALPERIN                         1080 MAIN ST.                                                                                                       PAWTUCKET         RI      02860
SHECHTMAN HALPERIN &                       SAVAGE                             1080 MAIN ST                                                                     PAWTUCKET         RI      02860
SHECHTMAN HALPERIN SAVAGE                  1080 MAIN STREET                                                                                                    PAWTUCKET         RI      02860
SHECHTMAN HALPERIN SAVAGE LLP              1080 MAIN STREET                                                                                                    PAWTUCKET         RI      02860
SHECHTMAN, HALPERIN & SAVAGE, LLP          1080 MAIN STREET                                                                                                    PAWTUCKET         RI      02860
SHED STORE                                 5327 14TH ST W                                                                                                      BRADENTON         FL      34207
SHEEHY, BEVERLY                            ADDRESS ON FILE
SHEESLEY, ALISSA                           ADDRESS ON FILE
SHEETS, CHRISTINE                          ADDRESS ON FILE
SHEFFIELD AT ABERDEEN                      8135 LAKE WORTH ROAD SUITE B       C/O ASSOCIATED PROPERTY MANAGEMENT                                               LAKE WORTH        FL      33467
SHEFFIELD MEWS 3 & 4 COA                   PO BOX 8506                                                                                                         RED BANK          NJ      07701
SHEFFIELD TOWN                             SHEFFIELD TOWN ‐ TAX COL           21 DEPOT SQUARE                                                                  SHEFFIELD         MA      01257
SHEFFIELD TOWN                             SHEFFIELD TOWN ‐ TAX COL           P.O. BOX 165                                                                     SHEFFIELD         VT      05866
SHEFFIELD TOWNSHIP                         SHEFFIELD TWP ‐ TAX COLL           310 CHURCH STPOB 997                                                             SHEFFIELD         PA      16347
SHEIKH, KOMAL                              ADDRESS ON FILE
SHEILA A WEBB                              2234 FORDHAM RD                                                                                                     DALLAS            TX      75216
SHEILA LAMONICA                            PO BOX 124                                                                                                          KATHLEEN          FL      33849
SHEILA M BROTH AGENCY                      809 A DAPHINE AVE                                                                                                   DAPHINE           AL      36526
SHEILA RHENEY                              196 WOODSTONE CIRCLE                                                                                                ALBANY            GA      31701
SHEILA SANDHAGEN                           & JERRY SANDHAGEN                  16654 E POWERS PL                                                                CENTENNIAL        CO      80015
SHELA EDMONDS APPRAISALS                   3165 HOLLY CLIFF LN                                                                                                 PORTSMOUTH        VA      23703
SHELBURNE FALLS FIRE                       SHELBURNE FALLS FIRE‐COL           121 STATE STREET                                                                 SHELBURNE FALLS   MA      01370
SHELBURNE FIRE DIST                        TAX COLLECTOR                      51 BRIDGE ST                                                                     SHELBURNEFALLS    MA      01370
SHELBURNE TOWN                             SHELBURNE TOWN ‐ TAX COL           51 BRIDGE ST‐MUNICIPAL B                                                         SHELBURNEFALLS    MA      01370
SHELBURNE TOWN                             SHELBURNE TOWN ‐ TAX COL           74 VILLAGE ROAD                                                                  SHELBURNE         NH      03581
SHELBURNE TOWN                             SHELBURNE TOWN ‐ TAX COL           P.O. BOX 88                                                                      SHELBURNE         VT      05482
SHELBY CNTY FARMERS                        P O BOX 31                                                                                                          HARLAN            IA      51537
SHELBY COUNTY                              SHELBY COUNTY ‐ SHERIFF            501 MAIN ST, SUITE 8                                                             SHELBYVILLE       KY      40065
SHELBY COUNTY                              SHELBY COUNTY ‐ TAX COLL           200 SAN AUGUSTINE ST, SU                                                         CENTER            TX      75935
SHELBY COUNTY                              SHELBY COUNTY ‐ TREASURE           129 E COURT ST                                                                   SIDNEY            OH      45365
SHELBY COUNTY                              SHELBY COUNTY ‐ TREASURE           25 W. POLK STREET / ROOM                                                         SHELBYVILLE       IN      46176
SHELBY COUNTY                              SHELBY COUNTY ‐ TREASURE           PO BOX 110                                                                       HARLAN            IA      51537
SHELBY COUNTY                              SHELBY COUNTY ‐ TREASURE           PO BOX 326                                                                       SHELBYVILLE       IL      62565
SHELBY COUNTY                              SHELBY COUNTY‐TAX COLLEC           P O BOX 1298                                                                     COLUMBIANA        AL      35051
SHELBY COUNTY                              SHELBY COUNTY‐TRUSTEE              157 POPLAR AVE ‐ SUITE 2                                                         MEMPHIS           TN      38103
SHELBY COUNTY AUDITOR                      ATTN: DON ARMSTRONG                PROPERTY TAX COMMISSIONER                    102 DEPOT STREET                    COLUMBIANA        AL      35051
SHELBY COUNTY CLERK                        P.O. BOX 230                                                                                                        SHELBYVILLE       IL      62565‐0230
SHELBY COUNTY TAX COMMISSIONER             PO BOX 1269                                                                                                         COLUMBIANA        AL      35051
SHELBY FARMERS MTL                         P O BOX 307                                                                                                         AMBOY             MN      56010
SHELBY MUNICIPAL UTILITIES                 23 EAST MAIN STREET                                                                                                 SHELBY            OH      44875
SHELBY TOWN                                SHELBY TOWN‐TAX COLLECTO           PO BOX 348                                                                       MEDINA            NY      14103




                                                                                                         Page 800 of 998
                                       19-10412-jlg               Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         804 of 1004
Creditor Name                              Address1                                    Address2                                     Address3                       City                 State   Zip        Country
SHELBY TOWN                                SHELBY TWN TREASURER                        2800 WARD AVE.                                                              LA CROSSE            WI      54601
SHELBY TOWNSHIP                            SHELBY TOWNSHIP ‐ TREASU                    52700 VAN DYKE                                                              SHELBY TOWNSHIP      MI      48316
SHELBY TOWNSHIP                            SHELBY TOWNSHIP ‐ TREASU                    PO BOX 215                                                                  SHELBY               MI      49455
SHELBY VILLAGE                             SHELBY VILLAGE ‐ TREASUR                    218 N MICHIGAN AVE                                                          SHELBY               MI      49455
SHELBY WEST LLC                            3005 UNIVERSITY DR STE 100                                                                                              AUBURN HILLS         MI      48326
SHELBYVILLE CITY                           CITY OF SHELBYVILLE ‐ CL                    PO BOX 1289                                                                 SHELBYVILLE          KY      40065
SHELBYVILLE CITY                           SHELBYVILLE CITY‐TREASUR                    201 N SPRING ST                                                             SHELBYVILLE          TN      37160
SHELBYVILLE MUT INS                        PO BOX 200                                                                                                              SHELBYVILLE          IL      62565
SHELDON APPEL, ET AL.                      BRIAN D LANGA; DEMETRIOU, DEL GUERCIO,      SPRINGER & FRANCIS, LLP                      915 WILSHIRE BLVD., # 2000     LOS ANGELES          CA      90017‐3496
SHELDON ISD                                SHELDON ISD ‐ TAX COLLEC                    11411 C E KING PKWY, STE                                                    HOUSTON              TX      77044
SHELDON LARGENT REALTY                     ATTN: CURT LARGENT                          3570 RANCHO ROAD STE 1                                                      REDDING              CA      96002
SHELDON LARGENT REALTY                     ATTN: CURT LARGENT                          3570 RANCHO ROAD STE 2                                                      REDDING              CA      96002
SHELDON MAY & ASSOCIATES PC                255 MERRICK RD                                                                                                          ROCKVILLE CENTRE     NY      11570
SHELDON ROAD MUD U                         SHELDON ROAD MUD ‐ COLLE                    11500 NORTHWEST FREEWAY                                                     HOUSTON              TX      77092
SHELDON TOWN                               SHELDON TOWN ‐ TAX COLLE                    1640 MAIN STREET                                                            SHELDON              VT      05483
SHELDON TOWN                               SHELDON TOWN ‐ TAX COLLE                    3014  BARTZ  RD D                                                           STRYKERSVILLE        NY      14145
SHELDON TOWN                               SHELDON TWN TREASURER                       29641 NEWPORT RD.                                                           CASHTON              WI      54619
SHELDON, MEREDITH                          ADDRESS ON FILE
SHELIA BIEHL, P.A.                         815 SE OSCEOLA STREET                       JUSTICE BUILDING                                                            STUART               FL      34994
SHELIA K BARRON                            15 JASMINE DR                                                                                                           HATTIESBURG          MS      39401
SHELL LAKE CITY                            SHELL LAKE CITY TREASURE                    PO BOX 520 / 501 FIRST S                                                    SHELL LAKE           WI      54871
SHELL POINT PROPERTY OWNERS ASSOC. INC     1288 SHELL POINT RD NE                                                                                                  TOWNSEND             GA      31331
SHELL, CHALONDA                            ADDRESS ON FILE
SHELLEY ARUMBA & ANDREW                    ARUMBA                                      15551 ETHAN AVE N                                                           HUGO                 MN      55038
SHELLEY J MACDONALD &                      ALICF E                                     87 METODY DR                                                                ATTLEBORO            MA      02703
SHELLEY SAMUEL, EVA                        ADDRESS ON FILE
SHELLEY, AARON                             ADDRESS ON FILE
SHELLMAN CITY                              SHELLMAN CITY‐TAX COLLEC                    P O BOX 60                                                                  SHELLMAN             GA      39886
SHELLNUT‐CAMPBELL INS                      127 FRANKLIN SUITE 200                                                                                                  BRENTWOOD            TN      37027
SHELLY ACRES COMMUNITY WATER ASSOCIATION   984 TWINS LANE                                                                                                          MANSFIELD            OH      44905
SHELLY MIDDLEBROOKS &                      OLEARY INC                                  PO BOX 2909                                                                 JACKSONVILLE         FL      32203
SHELLY‐TOLLIVER, LAKESHIA                  ADDRESS ON FILE
SHELOCTA BORO  INDIAN                      TAX COLLECTOR                               PO BOX 312                                                                  SHELOCTA             PA      15774
SHELTER CONSTRUCTION LLC                   7040 LAKELAND AV N 102                                                                                                  BROOKLYN PARK        MN      55428
SHELTER INSURANCE                          COMPANIES                                   P.O. BOX 6006                                                               COLUMBIA             MO      65205
SHELTER INSURANCE                          COMPANY                                     1817 W BROADWAY                                                             COLUMBIA             MO      65218
SHELTER INSURANCE                          P O BOX 6006                                                                                                            COLUMBIA             MO      65205
SHELTER ISLAND TOWN                        SHELTER ISLAND TN‐RECEIV                    PO BOX 1854                                                                 SHELTER ISLAND       NY      11964
SHELTER MUTUAL INSURANCE COMPANY           P. O. BOX  336                                                                                                          WARSAW               MO      65355
SHELTER PRO INC.                           CHRIS ALLEN REAMS                           3400 NACOGDOCHES ROAD 6                                                     SAN ANTONIO          TX      78217
SHELTER ROOFING LLC                        JEFFREY C SKIPPER                           2231 S COMMERCIAL ST                                                        ARANSAS PASS         TX      78336
SHELTERED COVE ESTATES HOA                 4450 SE HERON LOOP                                                                                                      LINCOLN CITY         OR      97367
SHELTON C BARNHILL                         601 DENNIS DR.                                                                                                          HEMINGWAY            SC      29554
SHELTON CITY                               TAX COLLECTOR                               P O BOX 273                                                                 SHELTON              CT      06484
SHELTON INS                                P O BOX 7368                                                                                                            LAKELAND             FL      33807
SHELTON KEY‐N‐LOCK                         1325 W PINE STREET                                                                                                      MOUNT AIRY           NC      27030
SHELTON PROBATE DISTRICT                   40 WHITE STREET                                                                                                         SHELTON              CT      06484
SHELTON PROPERTIES AT KW                   ATTN: PATTY KORAHAIS                        1707 JOHN B WHITE BLVD STE E                                                SPARTANBURG          SC      29301
SHELTON PROPERTIES AT KW                   ATTN: PATTY KORAHAIS                        208 N LOGAN ST                                                              GAFFNEY              SC      29341
SHELTON PROPERTIES COASTAL LLC             74 SOUTH PORT ROYAL DRIVE                                                                                               HILTON HEAD ISLAND   SC      29928
SHELTON PROPERTIES, INC                    208 N. LOGAN ST.                                                                                                        GAFFNEY              SC      29341
SHELTON ROOFING                            TRACY SHELTON                               7415 WORTH AVE                                                              BENTON               AR      72019
SHELTON VICTORIAN UOA                      384 HOWE AVE 1C                                                                                                         SHELTON              CT      06484
SHELTON, COELA                             ADDRESS ON FILE
SHELTON, TOMMY                             ADDRESS ON FILE
SHENANDOAH BORO                            SHENANDOAH BORO ‐ COLLEC                    110 EAST WASHINGTON ST                                                      SHENANDOAH           PA      17976
SHENANDOAH COUNTY                          SHENANDOAH COUNTY ‐ TREA                    600 NORTH MAIN ST.;SUITE                                                    WOODSTOCK            VA      22664
SHENANDOAH HOMES ASSOCIATION               PO BOX 780893                                                                                                           SAN ANTONIO          TX      78278
SHENANDOAH MTL                             660 N MAIN ST                                                                                                           WOODSTOCK            VA      22664
SHENANDOAH MUTURAL                         P O BOX 106                                                                                                             WOODSTOCK            VA      22664
SHENANDOAH OF FRANKFORT                    7601 W 191ST ST. STE., 1E                                                                                               TINLEY PARK          IL      60487
SHENANDOAH TOWN                            SHENANDOAH TOWN ‐ TREASU                    426 FIRST STREET                                                            SHENANDOAH           VA      22849
SHENANDOAH VALLEY SCHOOL                   SHENANDOAH VALLEY SD ‐ T                    110 EAST WASHINGTON ST                                                      SHENANDOAH           PA      17976
SHENANDOAH VENTURES LP                     320 N PARK VISTA ST                                                                                                     ANAHEIM              CA      92806
SHENANGO SCHOOL DISTRICT                   SHENANGO AREA SD ‐ COLLE                    2108 S BEAVER ST                                                            NEW CASTLE           PA      16102
SHENANGO SD/SHENANGO TWP                   MARY JANE COUSINS ‐ COLL                    1000 WILLOWBROOK RD. SUI                                                    NEW CASTLE           PA      16101
SHENANGO TOWNSHIP                          MARY JANE COUSINS ‐ COLL                    1000 WILLOWBROOK RD.                                                        NEW CASTLE           PA      16101
SHENANGO TOWNSHIP                          SHENANGO TWP ‐ TAX COLLE                    2455 MERCER‐W MIDDLESEX                                                     W MIDDLESEX          PA      16159
SHENENDEHOWA C.S. (COMBI                   SHENENDEHOWA C.S‐TAX COL                    5 CHELSEA PLACE                                                             CLIFTON PARK         NY      12065
SHEPARD FARM & CONSTRUCTION                P.O. BOX 146                                                                                                            YATES CENTER         KS      66783




                                                                                                                  Page 801 of 998
                                       19-10412-jlg            Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   805 of 1004
Creditor Name                              Address1                              Address2                                     Address3                         City             State   Zip     Country
SHEPARD INS                                111 CONGRESSIONALBLVD100                                                                                            CARMEL           IN      46032
SHEPARD, LATOYA                            ADDRESS ON FILE
SHEPHERD HOMES INCORPORATED                44 KNOLL RD.                                                                                                        ANDERSON         IN      46011
SHEPHERD VILLAGE                           SHEPHERD VILLAGE ‐ TREAS              P.O.BOX 582                                                                   SHEPHERD         MI      48883
SHEPHERD, TYREES                           ADDRESS ON FILE
SHEPPARD, DAVID                            ADDRESS ON FILE
SHEPPARD, LAMONT                           ADDRESS ON FILE
SHEPPARD, VICTORIA                         ADDRESS ON FILE
SHER GARNER CAHILL RICHTER                 KLIEN HILBERT LLC                     909 POYDRAS ST                               SUITE 2800                       NEW ORLEANS      LA      70112
SHERBERT, THEO                             ADDRESS ON FILE
SHERBORN TOWN                              SHERBORN TOWN ‐ TAX COLL              19 WASHINGTON STREET                                                          SHERBORN         MA      01770
SHERBURNE COUNTY                           SHERBURNE CO. ‐ AUD/TREA              13880 BUSINESS CENTER DR                                                      ELK RIVER        MN      55330
SHERBURNE COUNTY RECORDER                  13880 BUSINESS CENTER DRIVE NW                                                                                      ELK RIVER        MN      55330
SHERBURNE COUNTY TREASURER                 13880 BUSINESS CTR                                                                                                  ELK RIVER        MN      55330
SHERBURNE TOWN                             SHERBURNE TOWN‐ TAX COLL              P.O. BOX 860                                                                  SHERBURNE TOWN   NY      13460
SHERBURNE VILLAGE                          SHERBURNE VILLAGE‐ CLERK              15 WEST STATE STREET                                                          SHERBURNE        NY      13460
SHERBURNE‐EARVILLE CS                      SHERBURNE‐EARVILLE ‐COLL              1O BOX 712                                                                    SHERBURNE        NY      13460
SHERBURNE‐EARVILLE CS(CM                   SHERBURNE‐EARVILLE ‐COLL              SBT SHERBURNE BRANCH BOX                                                      SHERBURNE        NY      13460
SHEREE PATE                                310 GREENTREE CT                                                                                                    COLLEGE PARK     GA      30349
SHERI E SMITH REALTY PA                    9407 SHOCKLEY RD.                                                                                                   BISHOPVILLE      MD      21813
SHERIDAN COUNTY                            SHERIDAN COUNTY ‐ TREASU              100 WEST LAUREL AVENUE                                                        PLENTYWOOD       MT      59254
SHERIDAN COUNTY                            SHERIDAN COUNTY ‐ TREASU              PO BOX 570                                                                    RUSHVILLE        NE      69360
SHERIDAN COUNTY                            SHERIDAN COUNTY‐TREASURE              224 SOUTH MAIN ST, B3                                                         SHERIDAN         WY      82801
SHERIDAN OAKS HOMEOWNERS ASSOCIATION INC   3850 N 38 AVE.                                                                                                      HOLLYWOOD        FL      33021
SHERIDAN TOWN                              SHERIDAN TOWN‐ TAX COLLE              PO BOX 116                                                                    SHERIDAN         NY      14135
SHERIDAN TOWN                              SHERIDAN TWN TREASURER                E3369 COUNTY ROAD V                                                           RIDGELAND        WI      54763
SHERIDAN TOWNSHIP                          SHERIDAN TOWNSHIP ‐ TREA              13355 29 MILE RD                                                              ALBION           MI      49224
SHERIDAN TOWNSHIP                          SHERIDAN TOWNSHIP ‐ TREA              15563 45TH AVE.                                                               BARRYTON         MI      49305
SHERIDAN TOWNSHIP                          SHERIDAN TOWNSHIP ‐ TREA              3150 S MCMILLAN RD                                                            BAD AXE          MI      48413
SHERIDAN TOWNSHIP                          SHERIDAN TOWNSHIP ‐ TREA              5968 E FOUNTAIN RD                                                            FOUNTAIN         MI      49410
SHERIDAN TOWNSHIP                          SHERIDAN TOWNSHIP ‐ TREA              6884 W. CHAMBERLAIN                                                           FREMONT          MI      49412
SHERIDAN TOWNSHIP                          SHERIDAN TOWNSHIP ‐ TREA              9720 E. BEAVERTON RD                                                          CLARE            MI      48617
SHERIDAN VILLAGE                           SHERIDAN VILLAGE ‐ TREAS              PO BOX 179                                                                    SHERIDAN         MI      48884
SHERIFF MCDOWELL COUNTY                    90 WYOMING ST STE 117                                                                                               WELCH            WV      24801
SHERIFF OF NORTHUMBERLAND COUNT            NORTHUMBERLAND COUNTY COURTHOUSE      201 MARKET STREET                                                             SUNBURY          PA      17801
SHERIFF WAYNE WRIGHT                       103 S MAIN STREET                                                                                                   VERSAILLES       KY      40383
SHERMAN AND RODGERS ATTORNEY TRUST         PO BOX 250                                                                                                          BURGAW           NC      28425
SHERMAN AND RODGERS, PLLC                  P. O. BOX 250                                                                                                       BURGAW           NC      28425
SHERMAN CEN SCH (CMD TNS                   SHERMAN CEN SCH‐ TAX COL              127 PARK STREET                                                               SHERMAN          NY      14781
SHERMAN COUNTY                             SHERMAN COUNTY ‐ TAX COL              P O BOX 1229                                                                  STRATFORD        TX      79084
SHERMAN COUNTY                             SHERMAN COUNTY ‐ TAX COL              PO BOX 382                                                                    MORO             OR      97039
SHERMAN COUNTY                             SHERMAN COUNTY ‐ TREASUR              813 BROADWAY, ROOM 103                                                        GOODLAND         KS      67735
SHERMAN COUNTY                             SHERMAN COUNTY ‐ TREASUR              PO BOX 542                                                                    LOUP CITY        NE      68853
SHERMAN COUNTY APPRAISAL                   SHERMAN CAD ‐ TAX COLLEC              P O BOX 239                                                                   STRATFORD        TX      79084
SHERMAN HAMILTON AND                       JAN HAMILTON                          98 S LUCILLE ST                                                               BEVERLY HILLS    FL      34465
SHERMAN HODGE                              8178 DICKINSON CT                                                                                                   MANASSAS         VA      20111
SHERMAN JAY ROBERTSON                      404 NORTH MAIN STREET                                                                                               GRETNA           VA      24557
SHERMAN LLC                                GROUND RENT                           PO BOX 1102                                                                   BROOKLANDVILLE   MD      21022
SHERMAN TERRACE COOPERATIVE                733 YONKERS AVE STE 103                                                                                             YONKERS          NY      10704
SHERMAN TOWN                               DUNN COUNTY TREASURER                 800 WILSON AVE,  RM 150                                                       MENOMONIE        WI      54751
SHERMAN TOWN                               SHERMAN TOWN ‐ TAX COLLE              36 SCHOOL STREET, SUITE                                                       SHERMAN MILLS    ME      04776
SHERMAN TOWN                               SHERMAN TOWN ‐ TAX COLLE              PO BOX 39                                                                     SHERMAN          CT      06784
SHERMAN TOWN                               SHERMAN TOWN‐ TAX COLLEC              P.O. BOX  568                                                                 SHERMAN NY       NY      14781
SHERMAN TOWN                               SHERMAN TWN TREASURER                 N9456 MERIDIAN AVE                                                            LOYAL            WI      54446
SHERMAN TOWN                               SHERMAN TWN TREASURER                 PO BOX 88                                                                     ADELL            WI      53001
SHERMAN TOWNSHIP                           8588 W DREW                                                                                                         WEIDMAN          MI      48893
SHERMAN TOWNSHIP                           SHERMAN TOWNSHIP ‐ TREAS              2168 S. WISNER AVE                                                            FREMONT          MI      49412
SHERMAN TOWNSHIP                           SHERMAN TOWNSHIP ‐ TREAS              4327 BUHL RD                                                                  RUTH             MI      48470
SHERMAN TOWNSHIP                           SHERMAN TOWNSHIP ‐ TREAS              4753 N. REEK ROAD                                                             FOUNTAIN         MI      49410
SHERMAN TOWNSHIP                           SHERMAN TOWNSHIP ‐ TREAS              8588 W DREW RD                                                                WEIDMAN          MI      48893
SHERMAN TOWNSHIP                           SHERMAN TOWNSHIP ‐ TREAS              8872 SECOND ST.                                                               LAKE LINDEN      MI      49945
SHERMAN TOWNSHIP                           SHERMAN TOWNSHIP ‐ TREAS              P.O. BOX 798                                                                  STURGIS          MI      49091
SHERMAN TOWNSHIP                           TOWNSHIP ‐ TREASURER                  5835 ROUND LAKE RD                                                            GLADWIN          MI      48624
SHERMAN UTILITIES                          405 N RUSK STREET                                                                                                   SHERMAN          TX      75090
SHERMAN VILLAGE                            SHERMAN VILLAGE‐ CLERK                P.O. BOX 629                                                                  SHERMAN          NY      14781
SHERMAN, ELIJAH                            D. KIMBERLI WALLACE, PLLC             D. KIMBERLI WALLACE, ESQ                     9500 RAY WHITE RD, SUITE 200     FORT WORTH       TX      76244
SHERMAN, JOSHUA                            ADDRESS ON FILE
SHERMAN, JULIE                             ADDRESS ON FILE
SHERMAN, KATHERINE                         ADDRESS ON FILE
SHERMAR LLC                                GROUND RENT                           PO BOX 1102                                                                   BROOKLANDVILLE   MD      21022




                                                                                                            Page 802 of 998
                                       19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 806 of 1004
Creditor Name                              Address1                            Address2                                    Address3                             City                State   Zip          Country
SHERMAR, LLC                               2330 W. JOPPA ROAD                  SUITE 103                                                                        LUTHERVILLE         MD      21093
SHERRIE AND MICHAEL PINO                   ADDRESS ON FILE
SHERRIE DANIEL                             ADDRESS ON FILE
SHERRIEFF, FAYE                            ADDRESS ON FILE
SHERRILL & COMPANY                         PO BOX 15445                                                                                                         SAVANNAH            GA      31416
SHERRILL CITY                              SHERRILL CITY ‐ TREASURE            377 SHERRILL ROAD                                                                SHERRILL            NY      13461
SHERRILL MUTUAL INSURANC                   PO BOX 19                                                                                                            SHERRILL            IA      52073
SHERROD, DEBORAH                           ADDRESS ON FILE
SHERRY FLEWELLEN                           PREVOST & SHAFE                     J. NEAL PREVOST, ESQ                        5560 TENNYSON PARKWAY, SUITE 260     PLANO               TX      75024
SHERRY JENSEN                              ADDRESS ON FILE
SHERRY O PHILLIPS                          ADDRESS ON FILE
SHERRY SANNER &                            ADDRESS ON FILE
SHERRY TOWN                                SHERRY TWN TREASURER                7706 COUNTY RD F                                                                 ARPIN               WI      55410
SHERVHEIM‐MATHEWS, MARY                    ADDRESS ON FILE
SHERWIN WILLIAMS CO                        4506 LB MCLEOD BOX A400                                                                                              ORLANDO             OH      32811
SHERWOOD BASKERVILLE REAL ESTATE           PO BOX 37                                                                                                            SOUTH HILL          VA      23970
SHERWOOD COA                               6015 LEHMAN DR STE 205                                                                                               COLORADO SPRINGS    CO      80918
SHERWOOD FOREST SOUTH POA, INC.            32161 ROBIN HOODS LOOP                                                                                               MILLSBORO           DE      19966
SHERWOOD OAKS HOA, INC.                    6778 RIVER CENTER DRIVE                                                                                              CLEMMONS            NC      27012
SHERWOOD TOWNSHIP                          SHERWOOD TOWNSHIP ‐ TREA            548 MAIN ST.                                                                     SHERWOOD            MI      49089
SHERWOOD TRAILS VILLAGE COMMUNITY ASSOC.   1075 KINGWOOD DRIVE, SUITE 100                                                                                       KINGWOOD            TX      77339
SHERWOOD VILLAGE                           SHERWOOD VILLAGE ‐ TREAS            219 WEST ST  BOX 98                                                              SHERWOOD            MI      49089
SHERWOOD VILLAGE                           SHERWOOD VLG TREASURER              PO BOX 279                                                                       SHERWOOD            WI      54169
SHERWOOD, TARIN                            ADDRESS ON FILE
SHERWOOD‐ELM GROVE TRAIL ASSOCIATION       1075 KINGWOOD DRIVE, SUITE 100                                                                                       KINGWOOD            TX      77339
SHERYL ANN ABBOTT                          127 SENECA DR                                                                                                        WAXAHACHIE          TX      75165
SHERYL TERRIL                              411 E FAIRVIEW ST                                                                                                    ARLINGTON HEIGHTS   IL      60005
SHERYLL LAW PC                             633 EAST MAIN STREET                SUITE 2                                                                          RIVERHEAD           NY      11901
SHERZER AND ASSOCIATES                     2305 S RIDGEWOOD AVE                                                                                                 S DAYTONA           FL      32119
SHESHEQUIN TOWNSHIP                        ANITA WHIPPLE, TAX COLLE            766 CROSS ROAD                                                                   TOWANDA             PA      18848
SHEWARD CONTRACTORS LLC                    6444 E 116TH                                                                                                         FISHERS             IN      46038
SHEWEY, KRISSA                             ADDRESS ON FILE
SHI                                        ATTN: GENERAL COUNSEL               290 DAVIDSON AVENUE                                                              SOMERSET            NJ      08873
SHI INTERNATIONAL CORP                     ATTN: GENERAL COUNSEL               290 DAVIDSON AVE.                                                                SOMERSET            NJ      08873
SHI INTERNATIONAL CORP                     PO BOX 952121                                                                                                        DALLAS              TX      75395‐2121
SHI INTERNATIONAL CORP.                    ATTN: CONTRACTS                     290 DAVIDSON AVENUE                                                              SOMERSET            NJ      08873
SHI INTERNATIONAL CORP.                    ATTN: GENERAL COUNSEL               PO BOX 952121                                                                    DALLAS              TX      75395‐2121
SHI INTERNATIONAL CORP.                    ATTN: GENERAL COUNSEL               PO BOX 952122                                                                    DALLAS              TX      75395‐2121
SHI INTERNATIONAL CORP.                    ATTN: GENERAL COUNSEL               PO BOX 952122                                                                    DALLAS              TX      95212‐1
SHIAWASSEE COUNTY                          SHIAWASSEE COUNTY ‐ TREA            208 N SHIAWASSEE ST                                                              CORUNNA             MI      48817
SHIAWASSEE COUNTY TREASURER                208 N SHIAWASSEE ST                                                                                                  CORUNNA             MI      48817
SHIAWASSEE TOWNSHIP                        TREASURER                           625 GRAND RIVER RD                                                               BANCROFT            MI      48414
SHIBATA, SEAN                              ADDRESS ON FILE
SHIBLE MTL FIRE                            P O BOX 92                                                                                                           APPLETON            MN      56208
SHICK, CURTIS                              ADDRESS ON FILE
SHICKSHINNY BORO                           SHICKSHINNY BORO ‐ COLLE            310 HARTMAN ROAD                                                                 HUNLOCK CREEK       PA      18621
SHIELD ROOFING & CONSTRU                   206 4TH ST EAST                                                                                                      SOUTH POINT         OH      45680
SHIELD ROOFING & CONSTRUCTION, LLC         CHRIS BROWN                         206 4TH STREET EAST                                                              SOUTH POINT         OH      45680
SHIELD ROOFING LLC                         12029 SW 117 CT                                                                                                      MIAMI               FL      33186
SHIELDS INC                                7589 SHIELDS DR                                                                                                      FREDERICK           MD      21704
SHIELDS TOWN                               SHIELDS TWN TREASURER               N1657 CTY RD K                                                                   WATERTOWN           WI      53098
SHIELDS, JAMES                             ADDRESS ON FILE
SHIELDS, KRYSTAL                           ADDRESS ON FILE
SHIELDS, RICHARD                           ADDRESS ON FILE
SHIELDS, TYESE                             ADDRESS ON FILE
SHIKELLAMY S.D./NORTHUMB                   SHIKELLAMY SD ‐ TAX COLL            219 FRONT ST                                                                     NORTHUMBERLAND      PA      17857
SHIKELLAMY S.D./POINT TW                   JOHN SNYDER ‐ TAX COLLEC            PO BOX 317                                                                       NORTHUMBERLAND      PA      17857
SHIKELLAMY S.D./ROCKEFEL                   SHIKELLAMY SD ‐ TAX COLL            124 MINNIER RD                                                                   SUNBURY             PA      17801
SHIKELLAMY S.D./SNYDERTO                   SHIKELLAMY SD ‐ TAX COLL            55 S MAIN ST/SNYDERTOWN                                                          SNYDERTOWN          PA      17801
SHIKELLAMY S.D./SUNBURY                    SHIKELLAMY SD ‐ TAX COLL            225 MARKET ST                                                                    SUNBURY             PA      17801
SHIKELLAMY S.D./UPPER AU                   DARLENE KERN ‐ TAX COLLE            486 MOUNTAIN VIEW DRIVE                                                          SUNBURY             PA      17801
SHILDNECK & ASSOCIATES                     500 PURDY HILL RD STE 5                                                                                              MONROE              CT      06468
SHILES, JESSE                              ADDRESS ON FILE
SHILLINGTON BORO                           SHILLINGTON BORO ‐ COLLE            2 E LANCASTER AVEPOB 9                                                           SHILLINGTON         PA      19607
SHILOH BORO  C/O HOPEWEL                   SHILOH BORO ‐ TAX COLLEC            590 SHILOH PIKE                                                                  BRIDGETON           NJ      08302
SHILOH LAND MGMT LLC                       2471 TEASS TERRACE                                                                                                   BEDFORD             VA      24523
SHIM, SUZANNE                              ADDRESS ON FILE
SHIMKUS MURPHY & LEMKUIL                   380 NEW BRITAIN AVE                                                                                                  HARTFORD            CT      06106
SHIMOYAMA, MIKU                            ADDRESS ON FILE
SHINDLER AND JOYCE                         1990 E ALGONQUIN RD STE 180                                                                                          SCHAUMBURG          IL      60173




                                                                                                         Page 803 of 998
                                         19-10412-jlg             Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 807 of 1004
Creditor Name                               Address1                           Address2                                     Address3                                   City              State   Zip     Country
SHINER ROOFING INC &                        HA & DOROTHY GILLEM                109 EXECUTIVE DR B                                                                      STERLING          VA      20166
SHINGLE COMPANY                             CONSTRUCTION INC                   1408 ROBINHOOD LANE                                                                     LAGRANGE PARK     IL      60526
SHINGLEPRO ROOFING COMPANY                  1950 S 900 W S6                                                                                                            SALT LAKE CITY    UT      84104
SHINWOO CONST CORP &                        MYUNG & HEON SOO LEE               12151 CALDICOT LANE                                                                     FAIRFAX           VA      22030
SHIOCTON VILLAGE                            SHIOCTON VLG TREASURER             P.O. BOX 96                                                                             SHIOCTON          WI      54170
SHIP BOTTOM BORO                            SHIP BOTTOM BORO ‐ COLLE           1621 LONG BEACH BLVD                                                                    SHIP BOTTOM       NJ      08008
SHIP SHAPE PEST CONTROL                     4624 N POWERLINE ROAD                                                                                                      POMPANO BEACH     FL      33073
SHIP SHAPE PEST CONTROL                     SEARS PEST CONTROL INC             4624 N POWERLINE ROAD                                                                   POMPANO BEACH     FL      33073
SHIPLEY, JILL                               ADDRESS ON FILE
SHIPP & ASSOCIATES                          2541 S IH‐35                                                                                                               ROUND ROCK        TX      77664
SHIPP ROOFING LLC AND                       MARY & KATHEREE HUGHES             810 OLD DORA FLAT CREEK                                                                 QUINTON           AL      35130
SHIPPEN TOWNSHIP                            SHIPPEN TWP ‐ TAX COLLEC           2307 OLD WEST CREEK RD                                                                  EMPORIUM          PA      15834
SHIPPENSBURG BORO                           SHIPPENSBURG BORO ‐ COLL           PO BOX 129                                                                              SHIPPENSBURG      PA      17257
SHIPPENSBURG BORO (WEST                     SHIPPENSBURG BORO ‐ COLL           PO BOX 129                                                                              SHIPPENSBURG      PA      17257
SHIPPENSBURG S.D./HOPEWE                    SHIPPENSBURG AREA SD ‐ T           34 LOVERS LANE                                                                          NEWBURG           PA      17240
SHIPPENSBURG S.D./SHIPPE                    SHIPPENSBURG AREA SD ‐ T           2 PARTRIDGE TRL                                                                         SHIPPENSBURG      PA      17257
SHIPPENSBURG S.D./SHIPPE                    SHIPPENSBURG SD ‐ COLLEC           111 N, FAYETTE ST.                                                                      SHIPPENSBURG      PA      17257
SHIPPENSBURG S.D./SOUTHA                    SHIPPENSBURG AREA SD ‐ T           200 AIRPORT ROAD                                                                        SHIPPENSBURG      PA      17257
SHIPPENSBURG S.D./SOUTHA                    SHIPPENSBURG AREA SD ‐ T           9028 PINEVILLE RD                                                                       SHIPPENSBURG      PA      17257
SHIPPENSBURG S.D./W END                     SHIPPENSBURG AREA SD ‐ T           PO BOX 129                                                                              SHIPPENSBURG      PA      17257
SHIPPENSBURG TOWNSHIP                       SHIPPENSBURG TWP ‐ COLLE           2 PARTRIDGE TRL                                                                         SHIPPENSBURG      PA      17257
SHIPPENVILLE BORO                           SHIPPENVILLE BORO ‐ COLL           408 E RAILROAD ST                                                                       KNOX              PA      16232
SHIR LAW GROUP, P.A.                        1800 N.W. CORPORATE BOULEVARD      SUITE 200                                                                               BOCA RATON        FL      33431
SHIRAH BUILDING & DEV                       77 CONCORD DR                                                                                                              ORMOND BEACH      FL      32176
SHIRE APPRAISAL                             PO BOX 591                                                                                                                 TWIN BRIDGES      MT      59754
SHIREMANSTOWN BORO                          BETH MONIGHAN ‐ TAX COLL           4 WEST GREEN STREET                                                                     SHIREMANSTOWN     PA      17011
SHIRENE REEVES                              12822 RAVEN TREE DR                                                                                                        CYPRESS           TX      77429
SHIRETOWN GLASS & HOME                      CENTER                             186 STANDISH AVE                                                                        PLYMOUTH          MA      02360
SHIRIN SAREMI‐NOURI &                       LAWRENCE DIMICELI                  9119 MELLBROOK ST                                                                       SAN ANTONIO       TX      78230
SHIRLEY A HARRIS, ET AL.                    A. EDWARD FAWWAL, ESQ.             312 NORTH 18TH STREET                                                                   BESSEMER          AL      35020
SHIRLEY A HARRIS, ET AL.                    OSCAR W. ADAMS, III ESQ.           413 16TH STREET NORTH                                                                   BIRMINGHAM        AL      35203
SHIRLEY COOK TAC HARDIN COUNTY              PO BOX 2260                                                                                                                KOUNTZE           TX      77625
SHIRLEY HARRELSON &                         MICHAEL PARKS                      3975 FALLS RD                                                                           ELK CREEK         VA      24326
SHIRLEY HEDGEPETH INS AG                    PO BOX 1626                                                                                                                MIDLOTHIAN        TX      76065
SHIRLEY LATVALA                             19 OAK DR                                                                                                                  ELKTON            MD      21921
SHIRLEY LOLIM, ET AL.                       CARL D BERRY                       THE STRATEGIC LEGAL GROUP. PLLC              150 EAST PALMETTO PARK ROAD, SUITE 800     BOCA RATON        FL      33432
SHIRLEY M COX                               PO BOX 1402                                                                                                                WHITE SALMON      WA      98672
SHIRLEY MUNICIPAL WATER                     409 MAIN STREET                    P. O. BOX 90                                                                            SHIRLEY           IN      47384
SHIRLEY TOWN                                SHIRLEY TOWN ‐ TAX COLLE           7 KEADY WAY                                                                             SHIRLEY           MA      01464
SHIRLEY TOWN                                SHIRLEY TOWN ‐ TAX COLLE           P.O. BOX 19                                                                             SHIRLEY           ME      04485
SHIRLEY TOWNSHIP                            SHIRLEY TWP ‐ TAX COLLEC           14386 CARL STREET                                                                       MOUNT UNION       PA      17066
SHIRLEY WEEMS                               828 MALABAR RD SE                                                                                                          PALM BAY          FL      32907
SHIVELY CITY                                SHIVELY CITY ‐ CLERK               3920 DIXIE HWY                                                                          SHIVELY           KY      40216
SHIVELY, NANCY                              ADDRESS ON FILE
SHIVERS, GOSNAY, & GREATREX, LLC.           GEORGE C. GREATREX, JR., ESQ.      1415 ROUTE 70 EAST                           SUITE 210                                  CHERRY HILL       NJ      08034
SHIYANG TIAN &                              MEIHUA LI                          3106 OAK SPRINGS DR                                                                     PLANO             TX      75025
SHODE, ORIYOMI                              ADDRESS ON FILE
SHODI JACOBSON INS AGY                      6799 EASTEX FREEWAY                                                                                                        BEAUMONT          TX      77706
SHOEMAKER PROPERTY                          219‐F S 40TH AVENUE SUITE F                                                                                                HATTIESBURG       MS      39404
SHOEMAKER, KENT                             ADDRESS ON FILE
SHOEMAKERSVILLE BORO                        SHOEMAKERSVILLE BORO ‐ T           706 FRANKLIN ST                                                                         SHOEMAKERSVILLE   PA      19555
SHOFF DARBY COMPANIES IN                    250 STATE STREET A‐ 1                                                                                                      NORTH HAVEN       CT      06473
SHOFF DARBY INS AGENCY                      488 MAIN AVE                                                                                                               NORWALK           CT      06851
SHOHOLA TOWNSHIP                            SHOHOLA TWP ‐ TAX COLLEC           109 GERMAN HILL RD                                                                      SHOHOLA           PA      18458
SHOMA HOMES AT KEYS COVE CONDO ASSOC.       1455 SE 27TH STREET                                                                                                        HOMESTEAD         FL      33035
SHOMER, TIFFANY                             ADDRESS ON FILE
SHONNA PERRY AND                            SHANE PERRY                        2351 CR 3672                                                                            SPRINGTOWN        TX      76082
SHORE POINTS INS AGENCY                     P O BOX 582                                                                                                                HOWELL            NJ      07731
SHORE TO SHORE TITLE LLC                    6111 BROKEN SOUND PARKWAY          UNIT 350                                                                                BOCA RATON        FL      33487
SHOREHAM TOWN                               SHOREHAM TOWN ‐ TAX COLL           297 MAIN STREET                                                                         SHOREHAM          VT      05770
SHOREHAM VILLAGE                            SHOREHAM VIL ‐ COLLECTOR           PO BOX 389                                                                              SHOREHAM          NY      11786
SHOREHAM VILLAGE                            SHOREHAM VILLAGE ‐ TREAS           2120 BROWN SCHOOL RD                                                                    ST JOSEPH         MI      49085
SHORELINE KITCHENS BATHS AND MORE, INC      933 BEVILLE ROAD UNIT 101D                                                                                                 SOUTH DAYTONA     FL      32119
SHOREWOOD HILLS VILLAGE                     SHOREWOOD HILLS VLG TREA           810 SHOREWOOD BLVD                                                                      MADISON           WI      53705
SHOREWOOD VILLAGE                           SHOREWOOD VLG TREASURER            3930 N MURRAY AVE                                                                       SHOREWOOD         WI      53211
SHORT, JAMES                                ADDRESS ON FILE
SHORT, NANCY                                ADDRESS ON FILE
SHORT, TRAVIS                               ADDRESS ON FILE
SHORTSVILLE VILLAGE                         SHORTSVILLE VILLAGE ‐ CL           PO BOX 218                                                                              SHORTSVILLE       NY      14548
SHOSHONE COUNTY                             SHOSHONE COUNTY ‐ TREASU           700 BANK ST, SUITE 110                                                                  WALLACE           ID      83873




                                                                                                          Page 804 of 998
                                     19-10412-jlg                Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 808 of 1004
Creditor Name                           Address1                               Address2                                       Address3     City              State   Zip          Country
SHOWALTER CONSTRUCTION                  LLC                                    6311 BARTON RD                                              PLANT CITY        FL      33565
SHOWCASE CONSTRUCTION                   JOSEPH LITTERELLO                      58 SEMINOLE STREET                                          SELDEN            NY      11784
SHOWCASE EXTERIORS INC                  7124 RICE LAKE DR                                                                                  LINO LAKES        MN      55014
SHOWCASE REALTY LLC                     1430 S. MINT ST                        STE 106                                                     CHARLOTTE         NC      28203
SHOWCASE REALTY LLC                     ATTN: NANCY BRAUN                      1430 S. MINT STREET, SUITE 106                              CHARLOTTE         NC      28203
SHOWERY INS AGENCY                      1321 W PECAN BLVD STE A                                                                            MCALLEN           TX      78501
SHOWTIME EXT &                          KENNETH & JOYCE WOODSON                751 HWY 587 N ST 101                                        MANSFIELD         TX      76063
SHOWTIME EXTERIORS                      LLC                                    751 HWY 287 N STE 101                                       MANSFIELD         TX      76063
SHRADER LAW OFFICE                      330 S MAIN ST                                                                                      AMHERST           VA      24521
SHRESTHA, KRISHA                        ADDRESS ON FILE
SHRESTHA, PRIJA                         ADDRESS ON FILE
SHREVEPORT CITY                         SHREVEPORT CITY ‐ COLLEC               P O BOX 30040                                               SHREVEPORT        LA      71130
SHREVEPORT CITY REVENUE DIVISION        505 TRAVIS STREET                                                                                  SHREVEPORT        LA      71101
SHREWSBURY                              SHREWSBURY   ‐ TAX COLLE               9823 COLD RIVER ROAD                                        SHREWSBURY        VT      05738
SHREWSBURY BORO                         JUDITH KROH ‐ TAX COLLEC               235 S. MAIN ST.                                             SHREWSBURY        PA      17361
SHREWSBURY BORO                         SHREWSBURY BORO‐TAX COLL               PO BOX 7420                                                 SHREWSBURY        NJ      07702
SHREWSBURY BOROUGH                      35 W. RAILROAD AVENUE                                                                              SHREWSBURY        PA      17361
SHREWSBURY TOWN                         SHREWSBURY TOWN‐TAX COLL               100 MAPLE AVENUE                                            SHREWSBURY        MA      01545
SHREWSBURY TOWNSHIP                     PATRICIA SULLIVAN ‐ TC                 26 ALLEGHENY AVE POB 204                                    EAGLES MERE       PA      17731
SHREWSBURY TOWNSHIP                     SHREWSBURY TWP ‐ COLLECT               1979 CRAWFORD ST                                            EATONTOWN         NJ      07724
SHREWSBURY TOWNSHIP                     SHREWSBURY TWP ‐ TAX COL               12049 ALNIC COURT                                           GLEN ROCK         PA      17327
SHREWSBURY TOWNSHIP                     SHREWSBURY TWP ‐ TAX COL               12194 RT 220 HWY                                            HUGHESVILLE       PA      17737
SHREWSBURY WTR/SWR LIENS                SHREWSBURY TOWN‐TAX COLL               100 MAPLE AVENUE                                            SHREWSBURY        MA      01545
SHRIDATT DALAL INS AGNCY                2213 RIVER RD                                                                                      CAMDEN            NJ      08105
SHRIEVES, ADRIENNE                      ADDRESS ON FILE
SHROCK RESTORATION LLC                  234 W MAIN ST                                                                                      LOUDONVILLE       OH      44842
SHROPSHIRE, BRADLEY                     ADDRESS ON FILE
SHUFORD, JAMILAH                        ADDRESS ON FILE
SHULER GROUP INC                        17150 UNIVERSITY AVENUE                SUITE 200                                                   SANDY             OR      97055
SHULL & ASSOCIATES                      37204 N 20TH ST                                                                                    PHOENIX           AZ      85086
SHULMAN ADR LAW, P.A.                   CHRISTOPHER SHULMAN                    5111 EHRLICH ROAD, SUITE 120                                TAMPA             FL      33624
SHULTS AGENCY                           282 SOUTH AVENUE STE 101                                                                           FANWOOD           NJ      07023
SHUMAKER LOOP & KENDRICK                1000 JACKSON ST.                                                                                   TOLEDO            OH      43604
SHUMAKER LOOP & KENDRICK LLP            101 E KENNEDY BLVD STE 2800                                                                        TAMPA             FL      33602
SHUMAN, ERIKA                           ADDRESS ON FILE
SHUMAN, JESSICA                         ADDRESS ON FILE
SHUMATE MECHANICAL LLC                  2805 PREMIERE PKWY                                                                                 DULUTH            GA      30097
SHUMWAY, ROCKY                          ADDRESS ON FILE
SHUSTER & SABEN, LLC                    1413 SOUTH PATRICK DRIVE, SUITE 7                                                                  SATELLITE BEACH   FL      32937
SHUTE APPRAISAL                         P.O.BOX 1195                                                                                       PELL CITY         AL      35125
SHUTESBURY TOWN                         SHUTESBURY TOWN‐TAX COLL               PO BOX 175                                                  SHUTESBURY        MA      01072
SHYAMKUMAR & P                          ATHIPARAMBIL                           2632 BANEBERRY CT                                           HIGHLANDS RANCH   CO      80129
SIA GROUP                               827 GUM BRANCH RD                                                                                  JACKSONVILLE      FL      28540
SIBEL, BRIAN                            ADDRESS ON FILE
SIBLEY CONSTRUCTION SERV                202 ROW 1                                                                                          LAFAYETTE         LA      70508
SIBLEY COUNTY                           SIBLEY COUNTY ‐ TREASURE               PO BOX 51                                                   GAYLORD           MN      55334
SIBLEY TOWN                             SIBLEY TOWN ‐ TAX COLLEC               P O BOX 128                                                 SIBLEY            LA      71073
SIBYL B DANCE                           5820 SW GROVE ST                                                                                   PALM CITY         FL      34990
SICA INDUSTRIES INC                     1938 ROUTE 37 EAST                                                                                 TOMS RIVER        NJ      08753
SID DANSBY                              9321 FOREST HILLS DRIVE                                                                            TAMPA             FL      33612‐7770
SIDE BY SIDE                            13042 COUNTY ROAD 76                                                                               EATON             CO      80615
SIDELINE CONSTRUCTION INC.              TOM SMITH                              5 MILDENHULL RIDGE                                          FAIRPORT          NY      14450
SIDES, MATTHEW                          ADDRESS ON FILE
SIDING WITH STRENGTH INC                PO BOX 720219                                                                                      BYRAM             MS      39272
SIDLEY AUSTIN LLP                       P O BOX 0642                                                                                       CHICAGO           IL      60690
SIDNEY C S (TN OF SIDNEY                NBT BANK‐ SIDNEY CEN SCH               13 DIVISION ST.                                             SIDNEY            NY      13838
SIDNEY C S (TN OF UNADIL                NBT BANK‐ SIDNEY CEN SCH               13 DIVISION ST                                              SIDNEY            NY      13838
SIDNEY CS (TN OF MASONVI                NBT BANK‐ SIDNEY CEN SCH               13 DIVISION ST                                              SIDNEY            NY      13838
SIDNEY L GOLD & ASSOCIATES PC           1835 MARKET STREET‐STE 515                                                                         PHILADELPHIA      PA      19103
SIDNEY ODELL SELLERS                    1104 EUCLID AVE                                                                                    WAYCROSS          GA      31501
SIDNEY TOWN                             SIDNEY TOWN ‐ TAX COLLEC               CIVIC CENTER, 21 LIBERTY                                    SIDNEY            NY      13838
SIDNEY TOWN                             SIDNEY TOWN ‐TAX COLLECT               2986 MIDDLE ROAD                                            SIDNEY            ME      04330
SIDNEY TOWNSHIP                         SIDNEY TOWNSHIP ‐ TREASU               P.O. BOX 141                                                SIDNEY            MI      48885
SIDNEY VILLAGE                          SIDNEY VILLAGE ‐ CLERK                 CIVIC CENTER, 21 LIBERTY                                    SIDNEY            NY      13838
SIDNEYS STUMP GRINDING & TREE WORK      96 JACKSON ROAD                                                                                    PELL CITY         AL      35128
SIDS CABINETS                           604 WEST SPRING AVE                                                                                GENEVA            AL      36340
SIEBRAND & ASSOCIATES                   8644 E SOLANO DRIVE                                                                                SCOTTSDALE        AZ      85250
SIEGEL, SHERYL                          ADDRESS ON FILE
SIEGER, ROXANNA                         ADDRESS ON FILE
SIEGFRIED, RIVERA, HYMAN, LERNER,       DE LA TORRE, MARS & SOBEL, P.A.        201 ALHAMBRA CIRCLE, 11TH FLOOR                             CORAL GABLE       FL      33134




                                                                                                            Page 805 of 998
                                         19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                     Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   809 of 1004
Creditor Name                               Address1                             Address2                                     Address3            City                    State   Zip          Country
SIEGMETH TEAM CORP                          19300 RINALDI STREET SUITE L                                                                          PORTER RANCH            CA      91326
SIEKMANN, CAROL                             ADDRESS ON FILE
SIEMERS, RONALD                             ADDRESS ON FILE
SIEMINSKI, CHRISTOPHER                      ADDRESS ON FILE
SIENKIEWICZ & MCKENNA, P.C.                 JEFFERY B SIENKIEWICZ                18 ASPETUCK RIDGE ROAD, SUITE 100            P O BOX 786         NEW MILFORD             CT      06776
SIENNA HOME SERVICES                        6140 HIGHWAY 6 298                                                                                    MISSOURI CITY           TX      77459
SIENNA PLANTATION LID T                     SIENNA PLANTATION LID                12841 CAPRICORN STREET                                           STAFFORD                TX      77477
SIENNA PLANTATION MUD 10                    SIENNA PLANTATION MUD 10             12841 CAPRICORN STREET                                           STAFFORD                TX      77477
SIENNA PLANTATION MUD 12                    SIENNA PLANTATION MUD 12             12841 CAPRICORN STREET                                           STAFFORD                TX      77477
SIENNA PLANTATION MUD 2                     SIENNA PLANTATION MUD 2              12841 CAPRICORN STREET                                           STAFFORD                TX      77477
SIENNA PLANTATION MUD 3                     SIENNA PLANTATION MUD 3              12841 CAPRICORN STREET                                           STAFFORD                TX      77477
SIENNA POINTE CONDOMINIUM ASSOCIATION       3041 WOODCREEK DRIVE SUITE100                                                                         DOWNERS GROVE           IL      60515
SIERRA BONITA VILLAGE HOA, INC.             PO BOX 3345                                                                                           PASO ROBLES             CA      93447
SIERRA COUNTY                               SIERRA COUNTY ‐ TAX COLL             PO BOX 376                                                       DOWNIEVILLE             CA      95936
SIERRA COUNTY                               SIERRA COUNTY‐TREASURER              100 DATE STREET, SUITE 1                                         TRUTH OR CONSEQUENCES   NM      87901
SIERRA COUNTY TREASURER                     100 DATE STREET                                                                                       TRUTH OR CONSEQUENCES   NM      87901
SIERRA COUNTY TREASURER                     100 N DATE ST 13                                                                                      TRUTH OR CONSEQUENCES   NM      87901
SIERRA DAWN ESTATES HOA                     950 S LYON AVE                                                                                        HEMET                   CA      92543
SIERRA DAWN ESTATES HOA, INC                950 S. LYON AVE                                                                                       HEMET                   CA      92543‐6872
SIERRA DAWN ESTATES HOMEOWNERS ASSOC        C/O HOA ACCOUNTING SERVICES          3100 CLAYTON ROAD                                                CONCORD                 CA      94519
SIERRA EAST HOMEOWNERS ASSOCIATION          P. O.BOX 81                                                                                           COLEVILLE               CA      96107
SIERRA GARDEN HOMEOWNERS ASSOC.             2195 BLAZING STAR DRIVE                                                                               RENO                    NV      89512
SIERRA GARDENS HOME OWNERS ASSOCIATION      848 TANAGER ST                       STE. M                                                           INCLINE VILLAGE         NV      89451
SIERRA INS AGENCY CORP                      207 W HICKORY ST 205                                                                                  DENTON                  TX      76201
SIERRA LANDING CONDOMINIUM                  C/O ABARIS REALTY INC                7811 MONTROSE ROAD SUITE 110                                     POTOMAC                 MD      20854
SIERRA POINTE HOA INC                       1720 JET STREAM DRIVE SUITE 200                                                                       COLORADO SPRINGS        CO      80921
SIERRA PROFESSIONAL INS                     333 VILLAGE BLVD 203                                                                                  INCLINE VILLAGE         NV      89451
SIERRA VIEW ASSOCIATION                     P.O. BOX 349                                                                                          EFFORT                  PA      18330
SIERRA VISTA MOBILE HOME PARK               1299 ZEPOL ROAD                                                                                       SANTA FE                NM      87507
SIESS, ADAM L.                              P. DANIEL BILLINGTON                 BAYLARD, BILLINGTON, DEMPSEY & JENSEN        30 S. MCKINLEY      UNION                   MO      63084
SIESTA MANOR                                845 AVE D 3                                                                                           BILLINGS                MT      59102
SIESTA ROYALE APARTMENTS INC                6334 MIDNIGHT PASS RD                                                                                 SARASOTA                FL      34242
SIG F AND M INS                             25329 BUDDLE RD 102                                                                                   SPRING                  TX      77380
SIG/LIVE OAK CO INS AGY                     PO BOX 728                                                                                            GEORGE WEST             TX      78022
SIGALA, MARLEN                              ADDRESS ON FILE
SIGEL INS AGENCY                            376 SOMERSWET ST                                                                                      N PLAINFIELD            NJ      07060
SIGEL MUTUAL INS CO                         P O  BOX 33                                                                                           SIGEL                   IL      62462
SIGEL MUTUAL INS CO                         PO BOX 72                                                                                             SIGEL                   IL      62462
SIGEL TOWN                                  SIGEL T TREASURER                    6053 COUNTY RD S                                                 WISCONSIN RAPIDS        WI      54495
SIGEL, SANDY                                ADDRESS ON FILE
SIGLER, ALYSSA                              ADDRESS ON FILE
SIGMA TREMBLAY                              4 DELAVERGNE                                                                                          WAPPINGERS FALLS        NY      12590
SIGMAN, DANIELLE                            ADDRESS ON FILE
SIGNAL MOUNTAIN TOWN                        SIGNAL MOUNTAIN TOWN                 1111 RIDGEWAY AVE                                                SIGNAL MOUNTAIN         TN      37377
SIGNATURE CONTRACTING                       LLC                                  14190 TWISTING LN                                                DAYTON                  MD      21036
SIGNATURE GROUP LLC                         PO BOX 4074                                                                                           CHATTANOOGA             TN      37405
SIGNATURE INFORMATION SOLUTIONS, LLC        300 PHILLIPS BOULEVARD               SUITE 400                                                        EWING                   NJ      8618
SIGNATURE REAL ESTATE SERVICES              ATTN: MOLLY STEVENS                  35 SOUTH MAIN                                                    FILLMORE                UT      84631
SIGNATURE REAL ESTATE, INC.                 319 LLOYD PLACE                                                                                       ALBERT LEA              MN      56007
SIGNATURE REAL ESTATE, INC.                 ATTN: MELODY LEMBKE                  P. O. BOX 565                                                    ALBERT LEA              MN      56007
SIGNATURE REAL ESTATE, INC.                 ATTN: MELODY LEMBKE                  P.O. BOX 565                                 319 LLOYD PLACE     ALBERT LEA              MN      56007
SIGNATURE REALTY                            SUSAN PROCTOR                        801 SOUTH RANCHO DRIVE                       SUITE E4            LAS VEGAS               NV      89106
SIGNATURE REALTY & MANAGEMENT               4003 HARTLEY ROAD                                                                                     JACKSONVILLE            FL      32257
SIGNATURE ROOFING &                         CONSTRUCTION INC                     249 WILSON AVE                                                   BABSON PARK             FL      33827
SIGNATURE STONE SOLUTIONS                   1704 LANGLEY AVE, UNIT A                                                                              DELAND                  FL      32724
SIGNIX, INC.                                ATTN: PEM GUERRY                     1110 MARKET STREET                                               CHATTANOOGA             TN      37402
SIGNORELLO REALTY INC.                      2611 CODY CT                                                                                          AURORA                  IL      60503
SIGOURNEY, TASHA                            ADDRESS ON FILE
SIGWALD HVAC SALES & REPAIR, LLC            402 HWY 35 SOUTH                                                                                      ROCKPORT                TX      78382
SIHLE INSURANCE GROUP                       1021 DOUGLAS AVE                                                                                      ALTAMONTE SPRINGS       FL      32714
SIKESTON                                    SIKESTON CITY ‐ COLLECTO             105 E CENTER STREET                                              SIKESTON                MO      63801
SIKHRAKAR, ANIMA                            ADDRESS ON FILE
SIL INSURANCE                               5310 MARKEL RD STE 203                                                                                RICHMOND                VA      23230
SILANO, JOHN                                ADDRESS ON FILE
SILBERNAGEL, TIMOTHY                        ADDRESS ON FILE
SILBERSTEIN BROKERAGE IN                    1361 40 STREET                                                                                        BROOKLYN                NY      11218
SILCOTT, ALICIA                             ADDRESS ON FILE
SILIEZAR, AMISADAI                          ADDRESS ON FILE
SILK ABSTRACT COMPANY                       1000 GERMANTOWN PIKE                 SUITE J‐4                                                        PLYMOUTH MEETIN         PA      19462
SILTBERG, PAULA                             ADDRESS ON FILE




                                                                                                            Page 806 of 998
                                           19-10412-jlg             Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                     Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    810 of 1004
Creditor Name                                 Address1                            Address2                                     Address3            City                    State   Zip          Country
SILVA CONSTRUCTION                            CHRIS SILVA                         75 HOLLYBROOK DR                                                 LITTLE EGG HARBOR TWP   NJ      08087
SILVA INS                                     12392 SW 82ND AVE 12392                                                                              PINECREST               FL      33156
SILVA INSURANCE CONSULTANTS, INC              ANIBAL (AL) DIAZ                    12392 SW 82ND AVE SUITE 12392                                    PINECREST               FL      33156
SILVA LOPEZ DEV &                             L & D QUIMEL                        1233 37TH AVE                                                    OAKLAND                 CA      94601
SILVA ROOFING                                 4527 ELIZABETH                                                                                       LAREDO                  TX      78046
SILVA, KAREN                                  ADDRESS ON FILE
SILVAS, DAVID                                 ADDRESS ON FILE
SILVE SHIELD INSURANCE                        10100 BEECHNUT ST                   SUITE 250                                                        HOUSTON                 TX      77072
SILVER AND OAK REALTY                         67 BUCK ROAD B37                                                                                     HUNTINGDON VALLEY       PA      19006
SILVER BASS & BRAMS PA &                      W ACOSTA & N CISNEROS               500 S AU AVE STE 800                                             WEST PALM BEACH         FL      33401
SILVER CITY RESTOR INC                        2255 W DESERT COVE AV C                                                                              PHOENIX                 AZ      85029
SILVER CLIFF TOWN                             MARINETTE COUNTY TREASUR            1926 HALL AVENUE                                                 MARINETTE               WI      54143
SILVER CREEK C S (TN OF                       SILVER CREEK C S‐TAX COL            1 DICKINSON ST                                                   SILVER CREEK            NY      14136
SILVER CREEK CS (T‐HANOV                      SILVER CREEK CS‐ TAX COL            1 DICKINSON ST                                                   SILVER CREEK            NY      14136
SILVER CREEK TOWNSHIP                         SILVER CREEK TWP ‐ TREAS            PO BOX 464                                                       DOWAGIAC                MI      49047
SILVER CREEK VILLAGE                          SILVER CREEK VILLAGE‐ CL            172 CENTRAL AVENUE                                               SILVER CREEK            NY      14136
SILVER GLEN HOMEWONERS ASSOCIATION            PO BOX 1175                                                                                          ST CHARLES              IL      60174
SILVER GROVE CITY                             CITY OF SILVER GROVE ‐ C            PO BOX 428                                                       SILVER GROVE            KY      41085
SILVER LAKE TOWNSHIP                          SILVER LAKE TWP ‐ COLLEC            3273 QUAKER LK RD                                                BRACKNEY                PA      18812
SILVER LINING REALTY                          ATTN: DAN KELLY                     20241 BIRCH STREET                           201                 NEWPORT BEACH           CA      92660
SILVER LINING REALTY                          FC LOANS, INC.                      P.O. BOX 10353                                                   NEWPORT BEACH           CA      92658
SILVER LINING REALTY                          PO BOX 10353                                                                                         NEWPORT BEACH           CA      92660
SILVER PATRICK AND                            FREDERICK PATRICK                   2601 TRINITY TERR                                                CORINTH                 TX      76210
SILVER RIDGE HOMEOWNERS ASSOCIATION           BLOCK                               PO BOX 2293                                                      SILVERDALE              WA      98383
SILVER RIDGE PARK HOMEOWNERS ASSOCIATION      101 WEST PORT DRIVE                                                                                  TOMS RIVER              NJ      08757
SILVER RIDGE PARK NORTH HOA                   101 WEST PORT DRIVE                                                                                  TOMS RIVER              NJ      08757
SILVER RIDGE PARK WEST HOMEOWNERS ASSOC.      145 WESTBROOK DRIVE                                                                                  TOMS RIVER              NJ      08757
SILVER SPRING TOWNSHIP                        SILVER SPRING TWP ‐ COLL            269 WOODS DR                                                     MECHANICSBURG           PA      17050
SILVER SPRINGS MUNICIPAL WATER COMPANY        1315 LAHONTAN DRIVE                                                                                  SILVER SPRING           NV      89429
SILVER SPRINGS MUNICIPAL WATER COMPANY        1315 LAHONTAN DRIVE                                                                                  SILVER SPRINGS          NV      89429
SILVERADO LLC                                 7908 PROVISIONAL DRIVE                                                                               DURANT                  OK      74701
SILVERADO RANCH III LANDSCAPE MAINTORP.       P. O. BOX 93625                                                                                      LAS VEGAS               NV      89193‐3625
SILVERCREEK COA                               PO BOX 750382                                                                                        DAYTON                  OH      45475
SILVERCREST ESTATES II                        11705 PINE VALLEY PL.                                                                                NORTH RIDGE             CA      91326
SILVERCREST ESTATES II                        ANTON MERLE JR & THERESA MERLE      11705 PINE VALLEY PLACE                                          NORTHRIDGE              CA      91326
SILVERDALE BORO                               CHRISTINE CORDELL‐TX COL            POB 181                                                          SILVERDALE              PA      18962
SILVERDALE BOROUGH                            P.O. BOX 187                                                                                         SILVERDALE              PA      18962
SILVERDALE WATER DISTRICT                     5300 NW NEWBERRY HILL RD            SUITE 100                                                        SILVERDALE              WA      98383
SILVERGLEN PROPERTY OWNERS ASSOC. INC         2002 W GRAND PARKWAY N, #100                                                                         KATY                    TX      77449
SILVERIO INS                                  10 S BROADWAY                                                                                        LAWRENCE                MA      01843
SILVERIO INS AGENCY                           525 ESSEX STREET                                                                                     LAWRENCE                MA      01840
SILVERLAKE HOMEOWNERS ASSOCIATION             15995 N BARKERS LANDING             SUITE 162                                                        HOUSTON                 TX      77079
SILVERLEAF CONTRACTING LLC                    55 CHESTER AVE SE                                                                                    MASSILLON               OH      44646
SILVERLEAF TREE SERVICES                      800 VIA MANZANA                                                                                      AROMAS                  CA      95004
SILVERMAN FENCE MFG INC                       4698 DUSK CT                                                                                         JACKSONVILLE            FL      32207
SILVERMAN, STEPHANIE                          ADDRESS ON FILE
SILVERMILL HOMEOWNERS ASSOCIATION             PO BOX 690269                                                                                        HOUSTON                 TX      77269
SILVERSTATE APPRAISERS                        5524 SENTINEL BRIDGE ST                                                                              LAS VEGAS               NV      89130
SILVERSTONE FIRE                              RESTORATION CORP                    7579 BROADWAY                                                    LEMON GROVE             CA      91945
SILVERTECH LLC                                2 ONEIDA ROAD                                                                                        SCARSDALE               NY      10583
SILVERTON HOMEOWNERS ASSOCIATION              900 N. TYLER SUITE 7                                                                                 WICHITA                 KS      67212
SILVEY, EMMA                                  ADDRESS ON FILE
SILVIA MORENO                                 2921 LEE AVE                                                                                         FORT WORTH              TX      76106
SILVIERA, WALTER                              ADDRESS ON FILE
SIM STIEBER INS GROUP                         515 FM 359 RD SUITE 104                                                                              RICHMOND                TX      77406
SIM‐BENEFIT MAX INS AGCY                      6220 WESTPARK DR  246                                                                                HOUSTON                 TX      77057
SIMCO ELECTRIC INC                            696 S 750 E                                                                                          SALEM                   UT      84653
SIMCOX, ROBIN                                 ADDRESS ON FILE
SIMELTON, TERRENCE                            ADDRESS ON FILE
SIMEON, JULIE                                 ADDRESS ON FILE
SIMES, MELTRAVON                              ADDRESS ON FILE
SIMMONDS COMMERCIAL SOLUTIONS INC.            NORMAN SIMMONDS                     321 JOE HILTON ST                                                AVON PARK               FL      33825
SIMMONS BANK                                  PO BOX 7009                                                                                          PINE BLUFF              AR      71611
SIMMONS BROTHERS CONST                        678 JARRELL LOOP                                                                                     EVANS                   LA      70639
SIMMONS CONSTR.                               TONY CLINT SIMMONS, SR.             DBA SIMMONS CONSTRUCTION                     4759 BLOCKER RD     MARSHALL                TX      75672
SIMMONS FIN GROUP                             702 EAST MAIN                                                                                        HERMISTON               OR      97838
SIMMONS FLOORCOVERING                         400 N LOOP 288 STE 104                                                                               DENTON                  TX      76209
SIMMONS, ANITA                                ADDRESS ON FILE
SIMMONS, BRADLEY                              ADDRESS ON FILE
SIMMONS, CLAUDE                               ADDRESS ON FILE




                                                                                                             Page 807 of 998
                                       19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  811 of 1004
Creditor Name                             Address1                              Address2                                     Address3      City                  State   Zip          Country
SIMMONS, DENNI                            ADDRESS ON FILE
SIMMONS, JAMES                            ADDRESS ON FILE
SIMMONS, JOHN                             ADDRESS ON FILE
SIMMONS, JOSEPH                           ADDRESS ON FILE
SIMMONS, KATHRYN                          ADDRESS ON FILE
SIMMONS, LEANN                            ADDRESS ON FILE
SIMMONS, ROBBIE                           ADDRESS ON FILE
SIMMONS, VAN                              ADDRESS ON FILE
SIMMONS, WILLIAM                          ADDRESS ON FILE
SIMMS, DEBORAH                            ADDRESS ON FILE
SIMON AGENCY                              14 FRONT ST 2ND FLOOR                                                                            HEMPSTEAD             NY      11550
SIMON INSURANCE AGNECY                    227 MAPLE ST STE B                                                                               PORTLAND              MI      48875
SIMON, ASHLEY                             ADDRESS ON FILE
SIMON, BRIA                               ADDRESS ON FILE
SIMON, DEREK                              ADDRESS ON FILE
SIMON, KRISTAN                            ADDRESS ON FILE
SIMON, RENEEKIA                           ADDRESS ON FILE
SIMON, RYENELL                            ADDRESS ON FILE
SIMON, SHAMEKA                            ADDRESS ON FILE
SIMONEAUX ROOFING REMODELING              BRIAN T SIMONEAUX                     1812 N 19TH ST                                             NEDERLAND             TX      77627
SIMONSEN, CARLEYJO                        ADDRESS ON FILE
SIMONSON, CONSTANCE                       ADDRESS ON FILE
SIMONSON, DEREK                           ADDRESS ON FILE
SIMPKINS, SONJA                           ADDRESS ON FILE
SIMPKINS‐LOCKETT, LINDA                   ADDRESS ON FILE
SIMPLE SOLUTIONS LLC                      105 SOUTHEAST PKWY                                                                               FRANKLIN              TN      37064
SIMPLICITY HOMES LLC                      STE 110                               2464 SW GLACIER PL                                         REDMOND               OR      97756
SIMPSON & HOLLAND                         PO BOX 71                                                                                        CLINTON               NC      28329
SIMPSON CARPET CO                         LESLIE KING SIMPSON                   7550 SEYMOUR HWY.                                          WICHITA FALLS         TX      76310
SIMPSON CHANCERY CLERK                    111 W PINE AVE STE 3                                                                             MENDENHALL            MS      39114
SIMPSON CONSTRUCTION CO                   PO BOX 1456                                                                                      BROWNSVILLE           TN      38012
SIMPSON COUNTY                            SIMPSON COUNTY ‐ SHERIFF              PO BOX 434                                                 FRANKLIN              KY      42135
SIMPSON COUNTY                            SIMPSON COUNTY‐TAX COLLE              PO BOX 459                                                 MENDENHALL            MS      39114
SIMPSON COUNTY CLERK                      103 W CEDAR ST                                                                                   FRANKLIN              KY      42134
SIMPSON COUNTY SOLID WASTE                PO BOX 308                                                                                       MENDENHALL            MS      39114
SIMPSON THACHER & BARTLETT LLP            425 LEXINGTON AVE                                                                                NEW YORK              NY      10087‐9008
SIMPSON, CELINDA                          ADDRESS ON FILE
SIMPSON, CHERVET                          ADDRESS ON FILE
SIMPSON, JENNIFER                         ADDRESS ON FILE
SIMPSONS HOME INC                         7137 PINECREEK LN                                                                                COCONUT CREEK         FL      33073
SIMPSONVILLE CITY                         SIMPSONVILLE CITY ‐ CLER              PO BOX 378                                                 SIMPSONVILLE          KY      40067
SIMS ACQUISITION COMPANY, LLC             6249 W. LOUISE DRIVE                                                                             GLENDALE              AZ      85310
SIMS APPRAISAL COMPANY                    PO BOX 24521                                                                                     KNOXVILLE             TN      37933
SIMS APPRAISAL SERVICES                   3726 EXECUTIVE CENTER DR STE B                                                                   MARTINEZ              GA      30907
SIMS TOWNSHIP                             SIMS TOWNSHIP ‐ TREASURE              PO BOX 869                                                 AU GRES               MI      48703
SIMS, BRYANT                              ADDRESS ON FILE
SIMS, DEBORAH                             ADDRESS ON FILE
SIMS, TERRANCE                            ADDRESS ON FILE
SIMSBORO CITY                             SIMSBORO CITY ‐ TAX COLL              P O BOX 40                                                 SIMSBORO              LA      71275
SIMSBURY TOWN                             SIMSBURY TOWN ‐ TAX COLL              933 HOPMEADOW STREET                                       SIMSBURY              CT      06070
SIMULIS PLUMBING &                        HEATING INC                           1027 MAIN STREET                                           WORCHESTER            MA      01603
SIN, PHOUNG                               ADDRESS ON FILE
SINDEN HARUM                              1503 WASHINGTON STREET                                                                           WENATCHEE             WA      98801
SINE, GEORGE                              ADDRESS ON FILE
SINGBANDITH, VATHANA                      ADDRESS ON FILE
SINGER EQUIPMENT COMPANY INC              150 SOUTH TWIN VALLEY ROAD                                                                       ELVERSON              PA      19520
SINGER, JEFFREY                           ADDRESS ON FILE
SINGH AND COMPANY INC                     115‐06 95TH AVE                                                                                  SOUTH RICHMOND HILL   NY      11419
SINGH CONTRACTING INC                     1511 6TH AVE N STE A                                                                             BILLINGS              MT      59101
SINGH CONTRACTING INC.                    HARVINDER SINGH                       1921 1ST AVE NORTH                                         BILLINGS              MT      59101
SINGH ROOFING LLC                         P.O. BOX 1933                                                                                    HIGLEY                AZ      85236
SINGH, GULSHAN                            ADDRESS ON FILE
SINGH, JASVEEN                            ADDRESS ON FILE
SINGH, NAVINDERPAL                        ADDRESS ON FILE
SINGHARATH, LATHANOUSONE                  ADDRESS ON FILE
SINGLE SOURCE PROPERTY SOLUTIONS LLC      1000 NOBLE ENERGY DR., SUITE 300                                                                 CANNONSBURG           PA      15317
SINGLESOURCE PROP SOL                     SUITE 102                             333 TECHNOLOGY DR                                          CANONSBURG            PA      15317
SINGLESOURCE PROPERTY                     SOLUTIONS LLC                         1000 NOBLE ENERGY DR 300                                   CANONSBURG            PA      15317
SINGLESOURCE PROPERTY SOLUTIONS           1000 NOBLE ENERGY DR  STE 300                                                                    CANONSBURG            PA      15317
SINGLESOURCE PROPERTY SOLUTIONS, LLC      ATTN: GENERAL COUNSEL                 1000 NOBLE ENERGY DRIVE                      SUITE 300     CANONSBURG            PA      15317




                                                                                                           Page 808 of 998
                                           19-10412-jlg             Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   812 of 1004
Creditor Name                                 Address1                           Address2                                     Address3           City               State   Zip          Country
SINGLESOURCE PROPERTY SOLUTIONS, LLC          ATTN: GENERAL COUNSEL              2570 BOYCE PLAZA ROAD                                           PITTSBURGH         PA      15241
SINGLESOURCE PROPERTY SOLUTIONS, LLC          ATTN: GENERAL COUNSEL              333 TECHNOLOGY DRIVE                         SUITE 102          CANONSBURG         PA      15317
SINGLETARY & THRASH‐JACKSON, P.A.             129 N STATE ST                                                                                     JACKSON            MS      39201
SINGLETARY, JON                               ADDRESS ON FILE
SINGLETARY, NAYEEKA                           ADDRESS ON FILE
SINGLETON, AMY                                ADDRESS ON FILE
SINGLETON, MICHELLE                           ADDRESS ON FILE
SINGLETON, MONNALISE                          ADDRESS ON FILE
SINGRAMDOO, KEVIN                             ADDRESS ON FILE
SINGSON, DANILO                               ADDRESS ON FILE
SINISCALCHI, LISA                             ADDRESS ON FILE
SINKEY, SAMANTHA                              ADDRESS ON FILE
SINKING SPRING BORO                           SINKING SPRING BORO ‐ TC           138 ELWYN AVE                                                   SINKING SPRING     PA      19608
SINKLER, ATIYA                                ADDRESS ON FILE
SINN, PHILIP                                  ADDRESS ON FILE
SINNEN GREEN & ASSOCIATES INC                 120 LANDMARK SQUARE STE 201                                                                        VIRGINIA BEACH     VA      23452
SIOUX COUNTY                                  SIOUX COUNTY ‐ TREASURER           PO BOX 77                                                       ORANGE CITY        IA      51041
SIOUXLAND GUTTER GUYS                         208 BROADMOOR DR                                                                                   SOUTH SIOUX CITY   NE      68776
SIPPRELL, BRIAN                               ADDRESS ON FILE
SIR CONSTRUCTION &                            ANNALISE REASONER                  14751 N KELSEY ST STE105                                        MONROE             WA      98272
SIR TOP EM HAT ROOFING &                      CONSTRUCTION                       2560 KING ARTHUR BLVD20                                         LEWISVILLE         TX      75056
SIRAVO CONSTRUCTION CO INC                    114 CEDAR BROOK DR                                                                                 CHURCHVILLE        PA      18966
SIREN VILLAGE                                 SIREN VLG TREASURER                PO BOX 23                                                       SIREN              WI      54872
SIRIUS AMERICA INS CO                         1 LIBERTY ST  19                                                                                   NEW YORK           NY      10006
SIRIUS COMPUTER SOLUTIONS INC                 PO BOX 202289                                                                                      DALLAS             TX      75320‐2289
SIRIUS COMPUTER SOLUTIONS, INC.               ATTN: CONTRACTS DEPARTMENT         10100 REUNION PLACE                          SUITE 500          SAN ANTONIO        TX      78216
SIROTE & PERMUTT, P.C.                        STEVEN LEWIS                       2311 HIGHLAND AVENUE SOUTH                   P.O. BOX 55509     BIRMINGHAM         AL      35255‐5509
SIS GROUP LLC                                 15618 SILVER RIDGE DR                                                                              HOUSTON            TX      77090
SIS INS & FNCL SRVCS LLC                      1187 TROY‐SCHENECTANDY             ROAD SUITE 101                                                  LATHAM             NY      12110
SIS, JEFFREY                                  ADDRESS ON FILE
SISCO‐MASLINE, LACIARA                        ADDRESS ON FILE
SISK, S.                                      ADDRESS ON FILE
SISKIYOU COUNTY                               SISKIYOU COUNTY TAX COLL           311 FOURTH STREET, ROOM                                         YREKA              CA      96097
SISKIYOU COUNTY TTC                           311 FOURTH ST                      ROOM 104                                                        YREKA              CA      96097
SISOMPENG, KONGMY                             ADDRESS ON FILE
SISSON IRC                                    558 N ADAMS DR                                                                                     MOUNT SHASTA       CA      96067
SISTER BAY VILLAGE                            DOOR COUNTY TREASURER              421 NEBRASKA STREET                                             STURGEON BAY       WI      54235
SITA, ANTHONY                                 ADDRESS ON FILE
SITAM QUIS CONSTRUCTION                       1919 BRIGHTSIDE DRIVE                                                                              BATON ROUGE        LA      70820
SITE ROOFING                                  SITE TEK CONTRACTING, LLC          2507 GREENBRIAR DRIVE                                           MANSFIELD          TX      76063
SITKA CITY AND BOROUGH                        CITY AND BOROUGH OF SITK           100 LINCOLN ST, ROOM 106                                        SITKA              AK      99835
SITLER CONSTRUCTION                           122 E 15TH STREET                                                                                  BERWICK            PA      18603
SITTHION, TARO                                ADDRESS ON FILE
SIUDA, BETH                                   ADDRESS ON FILE
SIUDA, EDMUND                                 ADDRESS ON FILE
SIV, NAHUY                                    ADDRESS ON FILE
SIVASAMY, SAKTHI LAKSHMI                      ADDRESS ON FILE
SIVATHAYALAN, AMYLLINE                        ADDRESS ON FILE
SIX & ASSOCIATES INC                          180 THOMAS JOHNSON DR STE 105                                                                      FREDERICK          MD      21702
SIX DIAMONDS TREE SERVIC                      PO BOX 1028                                                                                        CARMEL             NY      10512
SIX NAILS ROOFING                             STE 200                            300 E BUSINESS WAY                                              CINCINNATI         OH      45241
SIXTA, CYNDIE                                 ADDRESS ON FILE
SIXTO GONZALEZ &                              ANA GONZALEZ                       8839 DICKENS AVE                                                SURFSIDE           FL      33154
SIXTON INS                                    1710 W 68 ST                                                                                       HIALEAH            FL      33014
SJ SIEGEL & DARA                              & SPENCER SIEGEL                   1600 S DIXIE HWY STE 300                                        BOCA RATON         FL      33432
SK CARNEY INS                                 333 BROOKDALE DR A                                                                                 STATESVILLE        NC      28677
SKADDEN                                       SASM & F LLP                       PO BOX 1764                                                     WHITE PLAINS       NY      10602
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP      ATTN: DAVID J. GOLDSCHMIDT         4 TIMES SQUARE                                                  NEW YORK           NY      10036
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP      ATTN: MARK A. MCDERMOTT            4 TIMES SQUARE                                                  NEW YORK           NY      10036
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP      ATTN: MELISSA TIARKS               4 TIMES SQUARE                                                  NEW YORK           NY      10036
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP      ATTN: SARAH M. WARD                4 TIMES SQUARE                                                  NEW YORK           NY      10036
SKAGIT APPRAISALS                             2517 NORTHWOODS LOOP RD                                                                            MOUNT VERNON       WA      98273
SKAGIT COUNTY                                 SKAGIT COUNTY ‐ TREASURE           700 SOUTH 2ND ST‐RM205                                          MOUNT VERNON       WA      98273
SKAGIT COUNTY TREASURER                       700 SOUTH 2ND ST                   ROOM 204                                                        MOUNT VERNON       WA      98273
SKALISKY, SYLVIA                              ADDRESS ON FILE
SKAMANIA COUNTY                               SKAMANIA COUNTY ‐ TREASU           PO BOX 790                                                      STEVENSON          WA      98648
SKAMANIA COUNTY TREASURER                     P O BOX 790                                                                                        STEVENSON          WA      98648
SKANAWAN TOWN                                 SKANAWAN TWN TREASURER             N9228 CLOVERBELT ROAD                                           TOMAHAWK           WI      54487
SKANDIA TOWNSHIP                              SKANDIA TOWNSHIP ‐ TREAS           P.O. BOX 48                                                     SKANDIA            MI      49885
SKANEATELES C S (SKANEAT                      SKANEATELES C S‐TAX RECE           PO BOX 436                                                      SKANEATELES        NY      13152




                                                                                                            Page 809 of 998
                                  19-10412-jlg             Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   813 of 1004
Creditor Name                        Address1                                    Address2                                        Address3                             City                State   Zip          Country
SKANEATELES C S (SPAFFOR             SKANEATELES C S‐TAX COLL                    PO BOX 436                                                                           SKANEATELES         NY      13152
SKANEATELES TOWN                     LORI MILNE, TOWN TAX COL                    P.O. BOX 436                                                                         SKANEATELES         NY      13152
SKANEATELES VILLAGE                  SKANEATELES VILLAGE‐CLER                    26 FENNELL STREET                                                                    SKANEATELES         NY      13152
SKB GLOBAL ENTERPRISES INC.          1203 DURHAM AVE                                                                                                                  CALABASH            NC      28467
SKEEN AGENCY PC                      8866 GULF FRWY 105                                                                                                               HOUSTON             TX      77017
SKELTON, BECKY                       ADDRESS ON FILE
SKELTON, ELISABETH                   ADDRESS ON FILE
SKETCHTIMATES                        C SANDOVAL & P SANDOVAL                     7063 WOODMONT WAY                                                                    TAMARAC             FL      33321
SKIEF, DOMINIQUE                     ADDRESS ON FILE
SKIFSTAD, SUSAN                      ADDRESS ON FILE
SKILLED CONTRACTORS LLC              16533 PEARSON DRIVE                                                                                                              PRAIRIEVILLE        LA      70769
SKILLSOFT CORP                       PO BOX 743049                                                                                                                    ATLANTA             GA      30374‐3049
SKILLSOFT CORPORATION                ATTN: GENERAL COUNSEL                       300 INNOVATIVE WAY                              SUITE 201                            NASHUA              NH      03062
SKINNER DEMO                         155 BODWELL ST                                                                                                                   AVON                MA      02322
SKINNER, ALYSSA                      ADDRESS ON FILE
SKINNERS SHEET METAL                 ROBERT SKINNER                              206 SOUTH FRONT STREET                                                               GREENFIELD          TN      38230
SKIPPACK TOWNSHIP                    LAURIE AUGUSTINE‐TAX COL                    2117 CROSS RD POB 617                                                                SKIPPACK            PA      19474
SKIPWORTH INSURANCE                  4411 WALZEM RD SUITE 207                                                                                                         SAN ANTONIO         TX      78218
SKLIRIS, DUSTIN                      ADDRESS ON FILE
SKOGMAN REALTY                       411 FIRST AVE SE                                                                                                                 CEDAR RAPIDS        IA      52401
SKOGMAN REALTY ET AL:                SKOGMAN CONSTRUCTION COMPANY OF IOWA        411 1ST AVE SE                                                                       CEDAR RAPIDS        IA      52401
SKOLBURG, ANA                        ADDRESS ON FILE
SKOLNICK, ROBERT                     ADDRESS ON FILE
SKOUSEN, EZRA                        ADDRESS ON FILE
SKOWHEGAN TOWN                       SKOWHEGAN TOWN ‐ TAX COL                    225 WATER STREET                                                                     SKOWHEGAN           ME      04976
SKRZYPEK, MAGDALENA                  ADDRESS ON FILE
SKW TITLE COMPANY LLC                3475 DALLAS HIGHWAY BLDG 300 SUITE 325                                                                                           MARIETTA            GA      30064
SKWIRTZ, CASSIDY                     ADDRESS ON FILE
SKY BLUE CONSTRUCTION                SERVICES INC                                24000 ALICIA PKWY 17‐367                                                             MISSION VIEJO       CA      92691
SKY FIN AND INS                      775 SUNRISE AVE 130                                                                                                              ROSEVILLE           CA      95661
SKY HIGH CONTRACTORS INC             3869 SOUTH FREEWAY                                                                                                               FT WORTH            TX      76110
SKY HOME IMPROVEMENT                 700 S MILWAUKEE AVE                                                                                                              WHEELING            IL      60090
SKY LAKE SOUTH HOA INC               PO BOX 105302                                                                                                                    ATLANTA             GA      30348‐5302
SKY LIGHT ROOFING, INC.              1300 S SEMORAN BLVD.                                                                                                             ORLANDO             FL      32807
SKY VISTA HOA                        PO BOX 12580                                                                                                                     RENO                NV      89510
SKY VISTA HOA                        PO BOX 62553                                                                                                                     PHOENIX             AZ      85082
SKYE ENTERPRISES LLC                 5112 NW 18TH TERR                                                                                                                OKLAHOMA CITY       OK      73127
SKYE LOCH VILLAS                     C/O CITADEL PROPERTY MGMT. GROUP, INC.      40347 US HWY 19 N, STE. 229                                                          TARPON SPRINGS      FL      34689
SKYLAKE INS AGENCY                   1810 NE MIAMI GARDENS DR                                                                                                         NORTH MIAMI BEACH   FL      33179
SKYLIGHT DEVELOPMENT                 MOHAMMAD KHAN                               14511 FALLING CREEK DR SUITE 107                                                     HOUSTON             TX      77014
SKYLIGHTS, LLC                       MICHAEL BEEDE, ESQ.                         THE LAW OFFICE OF MIKE BEEDE, PLLC              2470 ST. ROSE PARKWAY, SUITE 307     HENDERSON           NV      89074
SKYLINE APPRAISAL INC                PO BOX 1438                                                                                                                      BEND                OR      97709
SKYLINE CONSTRUCTION INC             71814 622ND AVE                                                                                                                  STEINAUER           NE      68441
SKYLINE ROOF CONSULTANTS             7224 W JONES AVE                                                                                                                 PHOENIX             AZ      85043
SKYLINE ROOFING                      MONARCH PARTNERS INC.                       1412 ELM AVE.                                                                        CANON CITY          CO      81212
SKYLINE ROOFING LTD                  3013 FARRELL RD                                                                                                                  HOUSTON             TX      77073
SKYS HAVEN HOA                       40004 COOK STREET                           3                                                                                    PALM DESERT         CA      92211
SKYSERV INC                          2168 86TH ST 2ND FL                                                                                                              BROOKLYN            NY      11214
SKYTECH DRILLING                     P.O BOX 41881                                                                                                                    PHOENIX             AZ      85080
SKYVIEW OWNERS CORP                  333 7TH AVE 5TH FLOOR                                                                                                            NEW YORK            NY      10001
SLADE ROOFING                        3784 E 175 N                                                                                                                     RIGBY               ID      83442
SLADEK, JASON                        ADDRESS ON FILE
SLAGLE TOWNSHIP                      SLAGLE TOWNSHIP ‐ TREASU                    9477 W. 30 1/2 RD                                                                    HARRIETTA           MI      49638
SLAINTE APPRAISAL INC                14758 S KEELER AVE                                                                                                               MIDLOTHIAN          IL      60445
SLANE, DONA                          ADDRESS ON FILE
SLATE CONSTRUCTION LLC               1957 N HOBSON STE 101                                                                                                            MESA                AZ      85203
SLATE SPRING CITY                    SLATE SPRING‐TAX COLLECT                    123 WEEKS STREET                                                                     SLATE SPRING        MS      38955
SLATE, LOUISE                        ADDRESS ON FILE
SLATER AGENCY                        6606 BROADWAY ST                                                                                                                 PEARLAND            TX      77581
SLATINGTON BORO   BORO B             SLATINGTON BORO ‐ COLLEC                    642 W. FRANKLIN ST.                                                                  SLATINGTON          PA      18080
SLAUGHTER BEACH TOWN                 SLAUGHTER BEACH TOWN ‐ T                    23097 ARGOS CORNER RD                                                                MILFORD             DE      19963
SLAUGHTER ROOFING COMPANY            916 38TH AVE CT 6                                                                                                                GREELEY             CO      80634
SLAUGHTER TOWN                       SLAUGHTER TOWN ‐ TAX COL                    PO BOX 29                                                                            SLAUGHTER           LA      70777
SLAUGHTER, LOLA                      ADDRESS ON FILE
SLAVIN STAUFFACHER & SCOTT, LLC      27 SIEMON COMPANY DRIVE, SUITE 300W                                                                                              WATERTOWN           CT      06795
SLAVONIC MUT FIRE                    1601 S WASHINGTON                                                                                                                KAUFMAN             TX      75142
SLAVONIC MUT FIRE ASSOC              CHPT  043 FAYE KECK                         PO BOX 14                                                                            GORDON              TX      76453
SLAVONIC MUT FIRE ASSOC              PO BOX 1168                                                                                                                      ROSENBURG           TX      77471
SLAVONIC MUT FIRE‐CHAP4              2625 RICHARD STREET                                                                                                              ROSENBURG           TX      77471
SLAVONIC MUTUAL FIRE INS             6911 HWY 36TH SOUTH                                                                                                              ROSENBURG           TX      77471




                                                                                                               Page 810 of 998
                                       19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               814 of 1004
Creditor Name                             Address1                           Address2                                     Address3     City             State   Zip          Country
SLAVONIC MUTUAL FIRE INS                  ASSOCIATION                        PO BOX 1168                                               ROSENBURG        TX      77471
SLAVONIC MUTUAL FIRE INS                  P O  BOX 1168                                                                                ROSENBURG        TX      77471
SLB GROUND RENT COLLECTOR                 MELISSA BEAVER                     P. O. BOX 17348                                           BALTIMORE        MD      21297
SLB GROUND RENT, LLC                      11426 YORK ROAD                                                                              COCKEYSVILLE     MD      21030
SLEAR, DAVID                              ADDRESS ON FILE
SLEDGE, WAYNE                             ADDRESS ON FILE
SLEEPY HOLLOW HOMEOWNERS ASSOCIATION      PO BOX 18241                                                                                 SALEM            OR      97305
SLEEPY HOLLOW VILLAGE                     SLEEPY HOLLOW VIL ‐ TREA           28 BEEKMAN AVENUE                                         SLEEPY HOLLOW    NY      10591
SLETTEDAHL, KRIS                          ADDRESS ON FILE
SLIGO WATER SYSTEM, INC                   P.O. BOX 343                                                                                 COUSHATTA        LA      71019
SLINGER VILLAGE                           SLINGER VLG TREASURER              300 SLINGER RD                                            SLINGER          WI      53086
SLIPPERY ROCK BORO                        SLIPPERY ROCK BORO ‐ COL           488 NEW CASTLE ST.                                        SLIPPERY ROCK    PA      16057
SLIPPERY ROCK S.D./FRANK                  C.J. MITCHELL ‐ TAX COLL           198 NORTH ROAD                                            BUTLER RD        PA      16001
SLIPPERY ROCK S.D./HARRI                  SLIPPERY ROCK AREA SD ‐            127 BROWNTOWN ROAD                                        HARRISVILLE      PA      16038
SLIPPERY ROCK S.D./MERCE                  LISA BAUER ‐ TAX COLLECT           150 CENTERTOWN RD                                         HARRISVILLE      PA      16038
SLIPPERY ROCK S.D./MUDDY                  SLIPPERY ROCK AREA SD ‐            827 YELLOWCREEK RD                                        PROSPECT         PA      16052
SLIPPERY ROCK S.D./PORTE                  SLIPPERY ROCK AREA SD ‐            144 DAVIS RD.                                             SLIPPERY ROCK    PA      16057
SLIPPERY ROCK S.D./PROSP                  SLIPPERY ROCK AREA SD ‐            BOX 486, 387 MAIN ST                                      PROSPECT         PA      16052
SLIPPERY ROCK S.D./SLIPP                  SLIPPERY ROCK AREA SD ‐            488 NEW CASTLE ST.                                        SLIPPERY ROCK    PA      16057
SLIPPERY ROCK S.D./SLIPP                  SLIPPERY ROCK AREA SD ‐            578 SLIPPERY ROCK ROAD                                    SLIPPERY ROCK    PA      16057
SLIPPERY ROCK S.D./WORTH                  ESTHER SEEBACHER ‐ TC              144 DAVIS RD                                              SLIPPERY ROCK    PA      16057
SLIPPERY ROCK TOWNSHIP                    SLIPPERY ROCK TWP ‐ COLL           2102 FAIRVIEW SCHOOL ROA                                  ELLWOOD CITY     PA      16117
SLIPPERY ROCK TOWNSHIP                    SLIPPERY ROCK TWP ‐ COLL           578 SLIPPERY ROCK ROAD                                    SLIPPERY ROCK    PA      16057
SLITER, HEATHER                           ADDRESS ON FILE
SLOAN SCHEPERS &                          MARK SCHEPERS                      3949 TYLER BLUFF LN                                       RALEIGH          NC      27616
SLOAN VILLAGE                             SLOAN VILLAGE ‐ TAX COLL           425 REIMAN STREET                                         SLOAN            NY      14212
SLOAN, COREY                              ADDRESS ON FILE
SLOAN, RACHELLE                           ADDRESS ON FILE
SLOAN, TINESHA                            ADDRESS ON FILE
SLOANE, STACEY                            ADDRESS ON FILE
SLOATSBURG VILLAGE                        THOMAS F.BOLLATTO,JR‐COL           96 ORANGE TPKE                                            SLOATSBURG       NY      10974
SLOBOJAN, JUSTIN                          ADDRESS ON FILE
SLOCOMB INS AGENCY                        PO BOX 25                                                                                    GALENA PARK      TX      77547
SLOCUM AGENCY INC                         1229 GREENWICH AVE                                                                           WARWICK          RI      02886
SLOCUM TOWNSHIP                           SLOCUM TOWNSHIP‐ TAX COL           6799 NUANGOLA RD                                          MOUNTAIN TOP     PA      18707
SLOMKA LAW GROUP                          15255 S. 94 AVE SUITE 602                                                                    ORLAND PARK      IL      60462
SLOOD LLC                                 6901 CORPORATE DR 218                                                                        HOUSTON          TX      77036
SLOPAK COMPLETE CONSTRUCTION LLC          PO BOX 904                                                                                   GLASTONBURY      CT      06033
SLOPE COUNTY                              SLOPE COUNTY ‐ TREASURER           PO BOX 11                                                 AMIDON           ND      58620
SLS & GEOMATICS                           ZLATKO S. PETROVICH                108 LONGSTREET DR                                         GETTYSBURG       PA      17325
SLS ENT INC & PAMELA                      BELL FOR EST JAMES BELL            301 KLEINSHORE RD APT 7                                   HOT SPRINGS      AR      71913
SLS ENTERPRISES INC FOR                   ACCT OF JAMES BELL                 1335 AIRPORT RD STE 6                                     HOT SPRINGS      AR      71913
SLSA                                      P.O.BOX 1509                                                                                 LANCASTER        PA      17608‐1509
SM ALLEN                                  9378 HIGHWAY 119 STE B                                                                       ALABASTER        AL      35007
SM HOLDINGS                               1662 PUGHS STORE RD.                                                                         AFTON            VA      22920
SM ROOFING INC                            PETER & DIANNA MEMMER              9 DARLENE RD                                              COLUMBIA FALLS   MT      59912
SMA EXTERIORS &                           RESTORATION                        19340 LINDEN DR                                           MAPLE GROVE      MN      55369
SMAAGAARD, JODY                           ADDRESS ON FILE
SMALLS INS AGENCY INC                     5227 W WOODMILL DR  43                                                                       WILMINGTON       DE      19808
SMALLWOOD, AMANDA                         ADDRESS ON FILE
SMALLWOOD, CLYDE                          ADDRESS ON FILE
SMARR FINANCIAL                           3339 PEACHTREE RD NE                                                                         ATLANTA          GA      30326
SMART BUILDERS INC                        11672 BUTTERNUT ST NW                                                                        COON RAPIDS      MN      55448
SMART GROUP REALTORS                      12411 BANDERA RD 109                                                                         HELOTES          TX      78023
SMART GROUP REALTORS                      J&T SMART, INC.                    12411 BANDERA RD. 109                                     HELOTES          TX      78023
SMART ROOFING, LLC                        7528 S. LAKESHORE DR.                                                                        SHREVEPORT       LA      71119
SMART SUN INV                             EST OF IRMA MOREJON                14785 SW 9 LN                                             MIAMI            FL      33194
SMART SUN INVESTMENT LLC                  14785 SW 9 LN                                                                                MIAMI            FL      33194
SMART TITLE LLC                           222 E PINE STREET                                                                            LAKELAND         FL      33801
SMART, DWAYNE                             ADDRESS ON FILE
SMATLA, CHRISTOPHER                       ADDRESS ON FILE
SMB CONSTRUCTION CO &                     TIMOTHY & MARY RENWICK             5120 JACKMAN ROAD                                         TOLEDO           OH      43613
SMC CONSTRUCTION LLC                      2589 HAMLINE AVE N STE C                                                                     ROSEVILLE        MN      55113
SMECO                                     PO BOX 62261                                                                                 BALTIMORE        MD      21264
SMETHPORT AREA SCHOOL DI                  JAN KNIGHT, TAX COLLECTO           3175 RTE 46                                               SMETHPORT        PA      16749
SMETHPORT AREA SCHOOL DI                  MARA MILLER ‐ TAX COLLEC           3256 W. VALLEY RD                                         SMETHPORT        PA      16749
SMETHPORT AREA SCHOOL DI                  SMETHPORT AREA SD ‐ COLL           912 WEST WATER STREET                                     SMETHPORT        PA      16749
SMETHPORT AREA SCHOOL DI                  SMETHPORT AREA SD ‐ COLL           P.O. BOX 195                                              HAZELHURST       PA      16733
SMETHPORT BORO                            SMETHPORT BORO ‐ TAX COL           912 WEST WATER STREET                                     SMETHPORT        PA      16749
SMI




                                                                                                        Page 811 of 998
                                          19-10412-jlg             Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     815 of 1004
Creditor Name                                Address1                              Address2                                      Address3                       City              State   Zip          Country
SMI AGENCY                                   1802 BROADWAY STE 118                                                                                              GALVESTON         TX      77550
SMILEY, DERRICK                              ADDRESS ON FILE
SMIT, NATHANAEL                              ADDRESS ON FILE
SMITH & RAMIREZ RESTORATION LLC              6425 BOEING DR. B‐9                                                                                                EL PASO           TX      79912
SMITH & SONS DISASTER                        DWIGHT & MICHELLE HARRIS              425 N 7TH ST                                                                 LOMPOC            CA      93436
SMITH AND ASSOCIATES                         1010 SECOND STREET SW                                                                                              ROANOKE           VA      24016
SMITH AND COMPANY                            11919 1‐70 FRONTAGE N108                                                                                           WHEAT RIDGE       CO      80033
SMITH APPRAISAL INC                          3530 FOOTHILLS RD STE L                                                                                            LAS CRUCES        NM      88011
SMITH APPRAISAL SERVICE                      PO BOX 424                                                                                                         ADA               OK      74820
SMITH COUNTY                                 SMITH COUNTY ‐ TAX COLLE              P O DRAWER 2011                                                              TYLER             TX      75710
SMITH COUNTY                                 SMITH COUNTY ‐ TREASURER              218 S GRANT, SUITE 4                                                         SMITH CENTER      KS      66967
SMITH COUNTY                                 SMITH COUNTY‐TAX COLLECT              PO BOX 157                                                                   RALEIGH           MS      39153
SMITH COUNTY                                 SMITH COUNTY‐TRUSTEE                  122 TURNER HIGH CIRCLE S                                                     CARTHAGE          TN      37030
SMITH COUNTY CHANCERY CLERK OF COUR          PO BOX 39                                                                                                          RALEIGH           MS      39153
SMITH COUNTY CLERK                           200 E FERGUSON STE 300                                                                                             TYLER             TX      75702
SMITH COUNTY TAX COLLECTOR                   1517 W FRONT STREET                                                                                                TYLER             TX      75702
SMITH COUNTY TAX COLLECTOR                   PO BOX 157                                                                                                         RALEIGH           MS      39153‐0157
SMITH COUNTY TAX COLLECTOR                   PO BOX 2011                                                                                                        TYLER             TX      75710
SMITH COUNTY TAX OFFICE                      1517 W. FRONT ST.                                                                                                  TYLER             TX      75702
SMITH CROPPER DEELY                          P O BOX 770                                                                                                        WILLARDS          MD      21874
SMITH DOLLAR PC                              418 B STREET 4TH FLOOR                                                                                             SANTA ROSA        CA      95401
SMITH FELKE MINTON INC                       PO BOX 930                                                                                                         WILMINGTON        OH      45177
SMITH GAMBRELL & RUSSEL LLP                  1230 PEACHTREE ST NE STE 3100                                                                                      ATLANTA           GA      30309
SMITH INS                                    15 LIBERTY WAY                                                                                                     NIANTIC           CT      06357
SMITH INS SERVICES                           3235 SOLOMONS ISLAND RD                                                                                            HUNTINGTON        MD      20639
SMITH LARSEN & WIXOM                         1935 VILLAGE CENTER CIRCLE                                                                                         LAS VEGAS         NV      89134
SMITH LARSEN & WIXOM, CHARTERED              1935 VILLAGE CENTER CIRCLE                                                                                         LAS VEGAS         NV      89134
SMITH MANAGEMENT GROUP                       ROY H SMITH REAL ESTATE COMPANY       1630 DES PERES., STE 210                                                     ST. LOUIS         MO      63131
SMITH PARTNERS & ASSOCIATES                  ATTN: BOBBY FINDLAY                   5509 BELMONT ROAD SUITE A                                                    DOWNERS GROVE     IL      60515
SMITH PARTNERS & ASSOCIATES                  DBA RE/MAX PROPERTIES                 ATTN: COYA SMITH                              5509 BELMONT ROAD, SUITE A     DOWNERS GROVE     IL      60515
SMITH PARTNERS & ASSOCIATES LTD              5509 BELMONT ROAD SUITE A                                                                                          DOWNERS GROVE     IL      60515
SMITH PARTNERS & ASSOCIATES REAL ESTATE      ATTN: COYA SMITH                      5509 BELMONT ROAD                             SUITE A                        DOWNERS GROVE     IL      60515
SMITH REAL ESTATE SERVICES LTD               ATTN: RICHARD SMITH                   611 W. WALNUT ST.                                                            WATSEKA           IL      60970
SMITH TOWNSHIP                               SMITH TWP ‐ TAX COLLECTO              1 BISCAYNE DR                                                                SLOVAN            PA      15078
SMITH, AARON                                 ADDRESS ON FILE
SMITH, ADRIAN                                ADDRESS ON FILE
SMITH, ALADRIAN                              ADDRESS ON FILE
SMITH, ALECK                                 ADDRESS ON FILE
SMITH, ALICIA                                ADDRESS ON FILE
SMITH, AMANDA                                ADDRESS ON FILE
SMITH, AMBER                                 ADDRESS ON FILE
SMITH, AMY                                   ADDRESS ON FILE
SMITH, ANGELA                                ADDRESS ON FILE
SMITH, ANN                                   ADDRESS ON FILE
SMITH, ANNA                                  ADDRESS ON FILE
SMITH, BENJAMIN                              ADDRESS ON FILE
SMITH, BETHANY                               ADDRESS ON FILE
SMITH, BILLY                                 ADDRESS ON FILE
SMITH, BONNIE                                ADDRESS ON FILE
SMITH, BRANDI                                ADDRESS ON FILE
SMITH, BRENTSEN                              ADDRESS ON FILE
SMITH, BRITTNI                               ADDRESS ON FILE
SMITH, CANDRA                                ADDRESS ON FILE
SMITH, CAREY                                 ADDRESS ON FILE
SMITH, CAROLINE                              ADDRESS ON FILE
SMITH, CLAUDIA                               ADDRESS ON FILE
SMITH, DARLENE                               ADDRESS ON FILE
SMITH, DAVID                                 ADDRESS ON FILE
SMITH, DEVON                                 ADDRESS ON FILE
SMITH, DINA                                  ADDRESS ON FILE
SMITH, DOUGLAS                               ADDRESS ON FILE
SMITH, ERIC                                  ADDRESS ON FILE
SMITH, EVAN                                  ADDRESS ON FILE
SMITH, GARY                                  ADDRESS ON FILE
SMITH, GEROD                                 ADDRESS ON FILE
SMITH, GRADY                                 ADDRESS ON FILE
SMITH, HIATT & DIAZ, P.A.                    2691 EAST OAKLAND PARK BOULEVARD      SUITE 303                                                                    FORT LAUDERDALE   FL      33306
SMITH, JACOB                                 ADDRESS ON FILE
SMITH, JACQUELINE                            ADDRESS ON FILE
SMITH, JAKAYLA                               ADDRESS ON FILE




                                                                                                               Page 812 of 998
                              19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                           DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                              Pg CREDITOR MATRIX
                                                                                     816 of 1004
Creditor Name                    Address1                          Address2                                    Address3     City               State   Zip     Country
SMITH, JANICE                    ADDRESS ON FILE
SMITH, JARROD                    ADDRESS ON FILE
SMITH, JASON                     ADDRESS ON FILE
SMITH, JEFFREY                   ADDRESS ON FILE
SMITH, JEHANE                    ADDRESS ON FILE
SMITH, JERALD                    ADDRESS ON FILE
SMITH, JESSICA                   ADDRESS ON FILE
SMITH, JONATHAN                  ADDRESS ON FILE
SMITH, JOSEPH                    ADDRESS ON FILE
SMITH, JULIA                     ADDRESS ON FILE
SMITH, JUNE                      ADDRESS ON FILE
SMITH, KANEETRA                  ADDRESS ON FILE
SMITH, KELLY                     ADDRESS ON FILE
SMITH, KENT                      ADDRESS ON FILE
SMITH, KRISTI                    ADDRESS ON FILE
SMITH, LAILA                     ADDRESS ON FILE
SMITH, LAKEISHA                  ADDRESS ON FILE
SMITH, LAKISHA                   ADDRESS ON FILE
SMITH, LASHONDA                  ADDRESS ON FILE
SMITH, LEIGH                     ADDRESS ON FILE
SMITH, LORI                      ADDRESS ON FILE
SMITH, MARCIE                    ADDRESS ON FILE
SMITH, MARIA                     ADDRESS ON FILE
SMITH, MARILYN                   ADDRESS ON FILE
SMITH, MARQUISE                  ADDRESS ON FILE
SMITH, MATTHEW                   ADDRESS ON FILE
SMITH, MELISSA                   ADDRESS ON FILE
SMITH, MICHELE                   ADDRESS ON FILE
SMITH, MICHELLE                  ADDRESS ON FILE
SMITH, NAOMI                     ADDRESS ON FILE
SMITH, NICHOLAS                  ADDRESS ON FILE
SMITH, OROPEZA, HAWKS, P.L.      GREGORY S. OROPEZA                138‐142 SIMONTON STREET                                  KEY WEST           FL      33040
SMITH, PATRICE                   ADDRESS ON FILE
SMITH, PATRICIA                  ADDRESS ON FILE
SMITH, PHILLIP                   ADDRESS ON FILE
SMITH, RAHEEM                    ADDRESS ON FILE
SMITH, REYNARD                   ADDRESS ON FILE
SMITH, RICHARD                   ADDRESS ON FILE
SMITH, ROBERT                    ADDRESS ON FILE
SMITH, ROBYN                     ADDRESS ON FILE
SMITH, RONDA                     ADDRESS ON FILE
SMITH, RYAN                      ADDRESS ON FILE
SMITH, SARAH                     ADDRESS ON FILE
SMITH, SCOTT                     ADDRESS ON FILE
SMITH, SHANNON                   ADDRESS ON FILE
SMITH, SHAVONNE                  ADDRESS ON FILE
SMITH, SUE                       ADDRESS ON FILE
SMITH, SUNNIE                    ADDRESS ON FILE
SMITH, TAMEKA                    ADDRESS ON FILE
SMITH, TARA                      ADDRESS ON FILE
SMITH, TASHA                     ADDRESS ON FILE
SMITH, TERRI                     ADDRESS ON FILE
SMITH, THOMAS                    ADDRESS ON FILE
SMITH, TIFFANY                   ADDRESS ON FILE
SMITH, TINA                      ADDRESS ON FILE
SMITH, TONY                      ADDRESS ON FILE
SMITH, TONYA                     ADDRESS ON FILE
SMITH, TRACY                     ADDRESS ON FILE
SMITH, TRON                      ADDRESS ON FILE
SMITH, TYLER                     ADDRESS ON FILE
SMITH, VEILYA                    ADDRESS ON FILE
SMITH, VIOLA                     ADDRESS ON FILE
SMITH, WILLIAM                   ADDRESS ON FILE
SMITH, WILLIE                    ADDRESS ON FILE
SMITH, YANNIKA                   ADDRESS ON FILE
SMITHFIELD BORO                  SMITHFIELD BORO  ‐ COLLE          P O BOX 162                                              SMITHFIELD         PA      15478
SMITHFIELD HOMES INC             PO BOX 606                                                                                 SMITHFIELD         PA      15478
SMITHFIELD SEWER AUTHORITY       1155 RED FOX ROAD                                                                          EAST STROUDSBURG   PA      18301
SMITHFIELD TOWN                  SMITHFIELD TOWN ‐ TREASU          310 INSTITUTE STREET                                     SMITHFIELD         VA      23430
SMITHFIELD TOWN                  SMITHFIELD TOWN‐TAX COLL          5255 PLEASANT VALLEY RD                                  PETERBORO          NY      13134




                                                                                             Page 813 of 998
                                         19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          817 of 1004
Creditor Name                               Address1                                    Address2                                     Address3     City                  State   Zip          Country
SMITHFIELD TOWN                             SMITHFIELD TOWN‐TAX COLL                    64 FARNUM PIKE                                            SMITHFIELD            RI      02917
SMITHFIELD TOWN                             SMITHFIELD TOWN‐TAX COLL                    926 VILLAGE ROAD                                          SMITHFIELD            ME      04978
SMITHFIELD TOWNSHIP                         SMITHFIELD TWP ‐ TAX COL                    182 EDGERS LANE                                           COLUMBIA CROSSROADS   PA      16914
SMITHFIELD TOWNSHIP                         SMITHFIELD TWP ‐ TAX COL                    202 S 13TH ST                                             HUNTINGDON            PA      16652
SMITHFIELD TOWNSHIP                         SMITHFIELD TWP ‐ TAX COL                    3017 VALHALLA VIEW DRIVE                                  EAST STROUDSBURG      PA      18301
SMITH‐REAGAN INS AGENCY                     P O BOX 1009                                                                                          SAN BENITO            TX      78586
SMITHS HOME SERVICE INC                     1100 INDUSTRIAL DR.                                                                                   YUKON                 OK      73099
SMITHS REAL ESTATE SERVICES LTD             611 W WALNUT ST                                                                                       WATSEKA               IL      60970
SMITHS ROOFING                              RYAN SMITH                                  20574 AVENUE 164                                          PORTERVILLE           CA      93257
SMITHS SUMMIT CONSTRUCTION                  SMITH FAMILY CONSTRUCTION SERVICES LLC      4413 DADE DR                                              FLOWER MOUND          TX      75028
SMITHSBURG TOWN                             SMITHSBURG TOWN ‐ COLLEC                    21 W WATER ST                                             SMITHSBURG            MD      21783
SMITHSBURG TOWN /SEMIANN                    SMITHSBURG TOWN ‐ COLLEC                    21 W WATER ST                                             SMITHSBURG            MD      21783
SMITHTON BORO                               SMITHTON BORO ‐ TAX COLL                    546 WENDEL RD                                             IRWIN                 PA      15642
SMITHTOWN TOWN                              SMITHTOWN TN‐TAX RECEIVE                    PO BOX 708                                                SMITHTOWN             NY      11787
SMITHVILLE CITY                             SMITHVILLE CITY‐TAX COLL                    104 E MAIN ST                                             SMITHVILLE            TN      37166
SMITHVILLE CITY                             SMITHVILLE ‐TAX COLLECTO                    PO BOX 180                                                SMITHVILLE            GA      31787
SMITHVILLE TOWN                             SMITHVILLE TOWN‐ TAX COL                    P. O. BOX 217                                             SMITHVILLE FLATS      NY      13841
SMITH‐WHITE, CHRISTINA                      ADDRESS ON FILE
SMOKE RANCH VILLAS HOA                      3675 W CHEYENNE AVE 100                                                                               NORTH LAS VEGAS       NV      89032
SMOKE STORM RESTORATION                     110 WESTVIEW S                                                                                        PIEDMONT              SC      29673
SMOLIN APPRAISERS                           3465 MORAPP LN                                                                                        LOOMIS                CA      95650
SMOLKA & ASSOCIATES &                       NICHOLAS&MARY ALTOBELLI                     15174 86 WAY LN                                           WEST PALM BEACH       FL      33418
SMOOT, PENNY                                ADDRESS ON FILE
SMOOTS & PITTS                              15C LAFAYETTE PLACE                                                                                   HILTON HEAD ISLAND    SC      29926
SMUCKER, BRENDA                             ADDRESS ON FILE
SMYRNA CITY                                 CITY OF SMYRNA TAX DEPAR                    2800 KING ST                                              SMYRNA                GA      30080
SMYRNA TOWN                                 SMYRNA TOWN ‐ TAX COLLEC                    27 S MARKET ST PLAZA                                      SMYRNA                DE      19977
SMYRNA TOWN                                 SMYRNA TOWN‐ TAX COLLECT                    1893 STATE HWY 80                                         SMYRNA                NY      13464
SMYRNA VILLAGE                              SMYRNA VILLAGE‐ CLERK                       PO BOX 25                                                 SMYRNA                NY      13464
SMYTH  COUNTY                               SMYTH  COUNTY ‐ TREASURE                    P O BOX 549                                               MARION                VA      24354
SMYTH CNTY MUT INS CO                       P O BOX 928                                                                                           MARION                VA      24354
SMYTH COUNTY TREASURER                      109 W MAIN ST STE 119                                                                                 MARION                VA      24354
SMYTHE ELLSWORTH, JUSTIN                    ADDRESS ON FILE
SMYTHE, JO                                  ADDRESS ON FILE
SNAGG, AVRIL                                ADDRESS ON FILE
SNAKE SPRING TOWNSHIP                       ANNA SWINDELL ‐ TAX COLL                    613 LUTZVILLE RD                                          EVERETT               PA      15537
SNAPP AND ASSOCS                            438 CAMINO DEL RIO 112                                                                                SAN DIEGO             CA      92108
SNAPPER CREEK TOWNHOUSE INC                 11200 SW 71 STREET                                                                                    MIAMI                 FL      33173
SNEDEKER, HARLAN E & JACQUELINE A           360 UPPER WOOD WAY                                                                                    BURNSVILLE            MN      55337
SNEED INS AGENCY                            1654 S DAIRY ASHFORD ST                                                                               HOUSTON               TX      77077
SNEED INS AGENCY                            2000 S DAIRY ASHFORD 425                                                                              HOUSTON               TX      77077
SNEED REMODELING                            620 PIERCE ST                                                                                         AURORA                IL      60505
SNELL & WILMER LLP                          400 E VAN BUREN STE 1900                                                                              PHOENIX               AZ      85004‐2202
SNELLER CUSTOM HOMES &                      REMODELING                                  7923 VICKRIDGE LANE                                       SPRING                TX      77379
SNEOR WOOD, BIENVENIDA                      ADDRESS ON FILE
SNI COMPANIES (CERTES)                      PO BOX 740497                                                                                         ATLANTA               GA      30374‐0497
SNIDER, KRISTIN                             ADDRESS ON FILE
SNIPES INS SERVICE INC                      P O BOX 10590                                                                                         RALEIGH               NC      27605
SNOHOMISH COUNTY                            SNOHOMISH COUNTY ‐ TREAS                    3000 ROCKEFELLER AVE MS                                   EVERETT               WA      98201
SNOHOMISH COUNTY TREASURER                  3000 ROCKEFELLER AVE                        M/S 501                                                   EVERETT               WA      98201
SNOW HILL TOWN                              SNOW HILL TOWN ‐ TREASUR                    908 S. EAST SECOND STREE                                  SNOW HILL             NC      28580
SNOW LAKE SHORES PROPERTY OWNERS CORP.      381 SNOW LAKE DR                                                                                      SNOW LAKE SHORES      MS      38603
SNOW SHOE BORO                              SNOW SHOE BORO ‐ TAX COL                    106 W SYCAMORE ST                                         SNOW SHOE             PA      16874
SNOW SHOE TOWNSHIP                          SNOW SHOE TWP ‐ TAX COLL                    268 OLDSIDE RD POB 337                                    CLARENCE              PA      16829
SNOW, JENNIFER                              ADDRESS ON FILE
SNOW, WANDA                                 ADDRESS ON FILE
SNOWDEN WARD INS AGENCY                     333 NORTH 6TH ST                                                                                      LEESVILLE             LA      71496
SNOWDEN, BRANDY                             ADDRESS ON FILE
SNYDER TOWNSHIP                             SNYDER TWP ‐ TAX COLLECT                    108 BAUGHMAN HOLLOW ROAD                                  TYRONE                PA      16686
SNYDER TOWNSHIP                             SNYDER TWP ‐ TAX COLLECT                    928 HORIZON DRIVE                                         BROCKWAY              PA      15824
SNYDER, ALLAN                               ADDRESS ON FILE
SNYDER, FRANCIS                             ADDRESS ON FILE
SNYDER, GARY                                ADDRESS ON FILE
SNYDER, SCOTT                               ADDRESS ON FILE
SNYDER, SUSAN                               ADDRESS ON FILE
SNYDERTOWN BORO                             SNYDERTOWN BORO ‐ COLLEC                    55 S. MAIN ST / SNYDERTO                                  SNYDERTOWN            PA      17801
SO NICE AGAIN INC                           PO BOX 253                                                                                            KITTY HAWK            NC      27949
SO PIONEER P&C INS                          P O BOX 340                                                                                           LAWRENCEBURG          TN      38464
SOBACKE, SHERRY                             ADDRESS ON FILE
SOBIECK, RUSSELL                            ADDRESS ON FILE




                                                                                                                   Page 814 of 998
                                       19-10412-jlg                Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                     Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         818 of 1004
Creditor Name                              Address1                                    Address2                                         Address3        City             State   Zip          Country
SOCAL ENVIRONMENTAL                        2401 BAY FARM PL                                                                                             NEWPORT BEACH    CA      92660
SOCIA, REBECCA                             ADDRESS ON FILE
SOCIAL CIRCLE CITY                         SOCIAL CIRCLE ‐TAX COLLE                    PO BOX 310                                                       SOCIAL CIRCLE    GA      30025
SOCIAL CONSTRUCTION AND REMODELING INC     970 PALM AVE 300                                                                                             WEST HOLLYWOOD   CA      90069
SOCIETY HILL AT DROYERS POINT              P.O.BOX 879                                                                                                  NEWARK           NJ      07101
SOCIETY HILL AT GALLOWAY II                C/O MEM PROPERTY MANAGEMENT                 3 EXECUTIVE DRIVE, SUITE 350                                     SOMERSET         NJ      08873
SOCIETY HILL AT GALLOWAY II                PO BOX 105007                                                                                                ATLANTA          GA      30348‐5007
SOCIETY HILL AT LAWRENCE                   CONDO ASSOCIATION                           PO BOX 3709                                                      PRINCETON        NJ      08543
SOCIETY HILL AT UNIVERSITY HEIGHTS         CONDO ASSC I                                ONE CORNERSTONE LANE                                             NEWARK           NJ      07103
SOCIETY HILL CONDOMINIUM                   140 SOCIETY HILL BLVD                                                                                        CHERRY HILL      NJ      08003
SOCIETY INSURANCE                          P O  BOX 1029                                                                                                FOND DU LAC      WI      54936
SOCKOL CUSTOM HOMES                        MICHAEL SOCKOL                              MICHAEL SOCKOL                                   1092 FM 337     MEDINA           TX      78055
SOCORRO COUNTY                             SOCORRO COUNTY‐TREASURER                    P.O. BOX KK                                                      SOCORRO          NM      87801
SODERBERG, KATY                            ADDRESS ON FILE
SODERBURG ROOFING LLC                      424 31ST AVE                                                                                                 GREELEY          CO      80634
SODUS CEN. SCH (CMBND.TW                   SODUS CS ‐ TAX COLLECTOR                    6375 ROBINSON ROAD                                               SODUS            NY      14551
SODUS POINT VILLAGE                        SODUS POINT VILLAGE ‐ CL                    PO BOX 159                                                       SODUS POINT      NY      14555
SODUS TOWN                                 SODUS TOWN ‐ TAX COLLECT                    14‐16 MILL ST                                                    SODUS            NY      14551
SODUS TOWNSHIP                             SODUS TOWNSHIP ‐ TREASUR                    PO BOX 176                                                       SODUS            MI      49126
SODUS VILLAGE                              SODUS VILLAGE ‐ TAX COLL                    14‐16 MILL ST                                                    SODUS POINT NY   NY      14551
SOFT TOUCH CARPET &                        RENOVATION                                  2511 PLANTERS ROW                                                SUGAR LAND       TX      77478
SOFTIC, EDIN                               ADDRESS ON FILE
SOFTVU LLC                                 2029 WYANDOTTE STE 100                                                                                       KANSAS CITY      MO      64108
SOFTVU LLC                                 ATTN: GENERAL COUNSEL                       7381 WEST 133RD                                  SUITE 402       OVERLAND PARK    KS      66213
SOFTVU LLC                                 ATTN: JENNIFER SUTTON                       2029 WYANDOTTE                                   SUITE 100       KANSAS CITY      MO      64108
SOFTVU LLC                                 ATTN: KARIS KOEHN                           7381 W. 133RD ST.                                SUITE 402       OVERLAND PARK    KS      66213
SOFTVU LLC                                 ATTN: PATTY PORTER                          7381 WEST 133RD                                  SUITE 402       OVERLAND PARK    KS      66213
SOGO WEALTH & RISK MGMT                    7330 SAN PEDRO STE 206                                                                                       SAN ANTONIO      TX      78216
SOHO BUILDERS, L.L.C.                      PATRICK PLUMMER                             4410 W HILLSBOROUGH AVE SUITE N                                  TAMPA            FL      33614
SOKOLOVA, YELENA                           ADDRESS ON FILE
SOKOLOWSKY, LACY                           ADDRESS ON FILE
SOLANCO SCHOOL DIST (CON                   SOLANCO SD  ‐ TAX COLLEC                    121 S HESS ST                                                    QUARRYVILLE      PA      17566
SOLANO COUNTY                              SOLANO COUNTY ‐ TAX COLL                    675 TEXAS STREET, SUITE                                          FAIRFIELD        CA      94533
SOLANO COUNTY TREASURER‐TAX COLLECTOR      675 TEXAS STREET                            SUITE 1900                                                       FAIRFIELD        CA      94533
SOLANO GARBAGE COMPANY                     REPUBLIC SERVICES, INC.                     18500 NORTH ALLIED WAY                                           PHOENIX          AZ      85054
SOLAR ENERGY MESING LLC                    331 NEWMAN SPRINGS RD                                                                                        RED BANK         NJ      07701
SOLAR ENERGY SYSTEMS OF BREVARD, INC       1536 CYPRESS AVE                                                                                             MELBOURNE        FL      32935
SOLAR MANAGEMENT SERVICES LLC              34859 FREDERICK ST 113                                                                                       WILDOMAR         CA      92595
SOLAR ROOFING                              DAVID C PEREZ GONZALEZ                      CALLE PRIMM 75 BO. BROADWAY                                      MAYAGUEZ         PR      00680
SOLARI AND SANFILIPPO                      INSURANCE                                   PO BOX 471                                                       SAN JOSE         CA      95103
SOLBERG, SHERRY                            ADDRESS ON FILE
SOLEBURY MASONRY LLC                       6280 POINT PLEASANT PIKE                                                                                     DOYLESTOWN       PA      18902
SOLEBURY TOWNSHIP                          SOLEBURY TWP ‐ TAX COLLE                    168 PEDDLERS VILLAGE 27                                          LAHASKA          PA      18931
SOLERA AT JOHNSON RANCH COMMUNITY ASSOC    P.O. BOX 10000                                                                                               PRESCOTT         AZ      86304
SOLID CONSTRUCTION                         SOLUTIONS LLC                               14950 BELVOIR ST                                                 CHANNELVIEW      TX      77530
SOLID GOLD REALTY INC                      2710 FIRST AVE                                                                                               EVANSVILLE       IN      47710
SOLID NETWORKS LLC                         13315 VETERANS MEMORIAL DR 408                                                                               HOUSTON          TX      77014
SOLID ROOFING                              631 BRAWLEY SCHOOL RD STE 300‐157                                                                            MOORESVILLE      NC      28117
SOLID WASTE DISPOSAL OPERATIONS            1031 SUPERIOR STREET                                                                                         JACKSONVILLE     FL      32254
SOLID WASTE DISTRICT OF ST JOSEPH COUNTY   231382 MOMENTUM PLACE                                                                                        CHICAGO          IL      60689
SOLIDIFI TITLE & CLOSING, LLC              RM TITLE LLC                                127 JOHN CLARKE ROAD                                             MIDDLETOWN       RI      02842
SOLIS ENTERPRISES                          40 CARDINAL DRIVE                                                                                            CAPE FAIR        MO      65624
SOLIS, JANICE                              ADDRESS ON FILE
SOLIS, JOSEFA                              ADDRESS ON FILE
SOLIT, DOUGLAS                             ADDRESS ON FILE
SOLIVITA COMMUNITY ASSOCIATION INC         C/O EVERGREEN LIFESTYLES MANAGEMENT         10401 DEERWOOD PARK BLVD 2130                                    JACKSONVILLE     FL      32256
SOLOMON BROTHERS ROOFING, INC.             14550 E EASTER AVE, SUITE 100                                                                                CENTENNIAL       CO      80112
SOLOMON CONSTRUCTION, INC.                 WILLIAM H. DE SILVA III                     14431 VENTURA BLVD.  178                                         SHERMAN OAKS     CA      91423
SOLOMON CONTRACTING COMP                   10858GALT INDUSTRIALBLVD                                                                                     SAINT LOUIS      MO      63132
SOLOMON EDWARDS                            PO BOX 75381                                                                                                 CHICAGO          IL      60675‐5381
SOLOMONEDWARDSGROUP, LLC                   ATTN: CANDACE CALEY                         1255 DRUMMERS LANE                               SUITE 200       WAYNE            PA      19087
SOLON SPRINGS TOWN                         DOUGLAS COUNTY TREASURER                    1313 BELKNAP ST, RM 102                                          SUPERIOR         WI      54880
SOLON SPRINGS VILLAGE                      DOUGLAS COUNTY TREASURER                    1313 BELKNAP ST, RM 102                                          SUPERIOR         WI      54880
SOLON TOWN                                 SOLON TOWN ‐ TAX COLLECT                    P.O. BOX 214                                                     SOLON            ME      04979
SOLON TOWNSHIP                             SOLON TOWNSHIP ‐ TREASUR                    15185 ALGOMA AVE NE                                              CEDAR SPRINGS    MI      49319
SOLON TOWNSHIP                             SOLON TOWNSHIP ‐ TREASUR                    3083 EAST ALPINE ROAD                                            CEDAR            MI      49621
SOLUCIONES Y SERVICIOS, INC.               SF ‐ 18 AVE AMALIA PAOLI 7MA LEVITTOWN                                                                       TOA ALTA         PR      00949
SOLUNA PROPERTY SERVICES                   2559 WEBB AVE.                              STE. 7                                                           DELRAY BEACH     FL      33444
SOLUTION CLAIMS                            ADJUSTERS INC                               14220 SW 33 ST                                                   MIAMI            FL      33175
SOLUTION INS SVCS INC                      10855 SW 72ND ST STE 7                                                                                       MIAMI            FL      33173




                                                                                                                      Page 815 of 998
                                   19-10412-jlg                Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                   Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 819 of 1004
Creditor Name                            Address1                              Address2                                     Address3          City                State   Zip          Country
SOLUTION SOURCE INC                      PO BOX 3082                                                                                          PLANT CITY          FL      33563
SOLUTIONS ANONYMOUS                      VERNON SHARP                          125 GOSSETT RD                                                 CANDLER             NC      28715
SOLUTIONS CAPITAL GROUP                  801 NE 167 ST 300                                                                                    NORTH MIAMI BEACH   FL      33162
SOLUTIONS FIRST REALTY LLC               2330 SCENIC HWY                                                                                      SNELLVILLE          GA      30078
SOLUTIONSTAR APPRAISALS LLC              NATIONSTAR MORTGAGE HOLDINGS LLC      P.O. BOX 3484                                                  COPPELL             TX      75019
SOLVAY C S (GEDDES TN)                   SOLVAY CS ‐ RECEIVER OF               SOLVAY SD‐1000 WOODS ROA                                       SOLVAY              NY      13209
SOLVAY VILLAGE                           SOLVAY VILLAGE ‐ CLERK                1100 WOODS ROAD                                                SOLVAY              NY      13209
SOM, XU                                  ADDRESS ON FILE
SOMER, HELLER & CORWIN LLP               2171 JERICHO TURNPIKE, SUITE 350                                                                     COMMACK             NY      11725
SOMERDALE BORO                           SOMERDALE BORO ‐TAX COLL              105 KENNEDY BOULEVARD                                          SOMERDALE           NJ      08083
SOMERS POINT CITY                        SOMERS POINT CITY ‐COLLE              1 WEST NEW JERSEY AVE                                          SOMERS POINT        NJ      08244
SOMERS SCHOOLS                           MICHELE MCKEARNEY ‐TAX R              335 ROUTE 202                                                  SOMERS              NY      10589
SOMERS TOWN                              SOMERS TOWN ‐ TAX COLLEC              600 MAIN STREET                                                SOMERS              CT      06071
SOMERS TOWN                              SOMERS TOWN‐TAX RECEIVER              335 ROUTE 202                                                  SOMERS              NY      10589
SOMERS VILLAGE                           SOMERS VLG TREASURER                  PO BOX 197                                                     SOMERS              WI      53171
SOMERS VILLAGE                           TREASURER                             PO BOX 197                                                     SOMERS              WI      53171
SOMERSET AREA S.D./JEFFE                 K.S. WHITT ‐ TAX COLLECT              605 BARRON RD                                                  SOMERSET            PA      15501
SOMERSET AREA SCHOOL DIS                 ALTHEA M BROWN ‐ TAX COL              POB 936                                                        SOMERSET            PA      15501
SOMERSET AREA SCHOOL DIS                 JANE MILLER ‐ TAX COLLEC              124 SKYLINE RDPOB 528                                          SOMERSET            PA      15501
SOMERSET BORO                            ALTHEA M BROWN ‐ TAX COL              PO BOX 936                                                     SOMERSET            PA      15501
SOMERSET CITY                            CITY OF SOMERSET ‐ CLERK              PO BOX 989                                                     SOMERSET            KY      42502
SOMERSET CONDOMINIUM NO. FOUR            ROBERT C. MARTIN, ESQ.                2481 SOMERSET DRIVE                                            LAUDERDALE  LAKES   FL      33311
SOMERSET CONDOMINIUM NO. ONE INC         2821 SOMERSET DR.  116                                                                               LAUDERDALE LAKES    FL      33311
SOMERSET COUNTY                          P.O. BOX 3000                         20 GROVE STREET                                                SOMERVILLE          NJ      08876‐1262
SOMERSET COUNTY                          SOMERSET COUNTY ‐ COLLEC              11916 SOMERSET AVE. (ROO                                       PRINCESS ANNE       MD      21853
SOMERSET COUNTY /SEMIANN                 SOMERSET COUNTY ‐ COLLEC              11916 SOMERSET AVE. (ROO                                       PRINCESS ANNE       MD      21853
SOMERSET COUNTY CIRCUIT COURT CLERK      30512 PRINCE WILLIAM ST                                                                              PRINCESS ANNE       MD      21853
SOMERSET COUNTY SANITARY DISTRICT        11916 SOMERSET AVE STE 216                                                                           PRINCESS ANNE       MD      21853
SOMERSET INDEPENDENT SCH                 CITY OF SOMERSET ‐ CLERK              PO BOX 989                                                     SOMERSET            KY      42502
SOMERSET TOWN                            SOMERSET TOWN ‐ TAX COLL              140 WOOD STREET                                                SOMERSET            MA      02726
SOMERSET TOWN                            SOMERSET TOWN ‐ TAX COLL              PO BOX 368                                                     BARKER              NY      14012
SOMERSET TOWN                            ST CROIX COUNTY TREASURE              1101 CARMICHAEL RD.                                            HUDSON              WI      54016
SOMERSET TOWNSHIP                        JANE MILLER ‐ TAX COLLEC              124 SKYLINE LANEPOB 528                                        SOMERSET            PA      15501
SOMERSET TOWNSHIP                        SOMERSET TWP ‐ TAX COLLE              685 LINCOLN AVENUE                                             BENTLEYVILLE        PA      15314
SOMERSET TWP                             SOMERSET TOWNSHIP ‐ TREA              PO BOX 69                                                      SOMERSET CENTER     MI      49282
SOMERSET VILLAGE                         ST CROIX COUNTY TREASURE              1101 CARMICHAEL RD.                                            HUDSON              WI      54016
SOMERSWORTH CITY                         SOMERSWORTH CITY‐TAX COL              1 GOVERNMENT WAY                                               SOMERSWORTH         NH      03878
SOMERVELL COUNTY  C/O AP                 SOMERVELL CAD ‐ TAX COLL              112 ALLEN DRIVE                                                GLEN ROSE           TX      76043
SOMERVELL COUNTY CLERK                   PO BOX 1098                                                                                          GLEN ROSE           TX      76043
SOMERVILLE BORO                          SOMERVILLE BORO‐TAX COLL              25 WEST END AVENUE                                             SOMERVILLE          NJ      08876
SOMERVILLE BOROUGH TAX COLLECTOR         25 WEST END AVENUE                                                                                   SOMERVILLE          NJ      08876
SOMERVILLE CITY                          SOMERVILLE CITY‐TAX COLL              13085 N MAIN                                                   SOMERVILLE          TN      38068
SOMERVILLE CITY                          SOMERVILLE CITY‐TAX COLL              93 HIGHLAND AVENUE                                             SOMERVILLE          MA      02143
SOMERVILLE TOWN                          SOMERVILLE TOWN‐TAX COLL              72 SAND HILL ROAD                                              SOMERVILLE          ME      04348
SOMERVILLE WATER/SEWER L                 SOMERVILLE CITY W/S‐COLL              93 HIGHLAND AVENUE                                             SOMERVILLE          MA      02143
SOMERWOOD BUILDERS, INC.                 DANIEL PALMER                         4847 GREEN HEATHER COURT                                       DOYLETOWN           PA      18902
SOMMERDORF, NANCY                        ADDRESS ON FILE
SOMMERER, JOAN                           ADDRESS ON FILE
SONARSOURCE SA                           ATTN: GENERAL COUNSEL                 PO BOX 765                                                     GENEVA 15                   CH1215     SWITZERLAND
SONATA BAY HOMEOWNERS ASSOCIATION        5 WARFSIDE WAY                                                                                       BAYVILLE            NJ      08721
SONDHI AGY TRUST ACCOUNT                 40 SOUTH ST REAR SUITE                                                                               EATONTOWN           NJ      07724
SONGWOOD CIVIC ASSOCIATION               P.O. BOX 96188                                                                                       HOUSTON             TX      77213‐6188
SONI, KETANA                             ADDRESS ON FILE
SONI, SAMIR                              ADDRESS ON FILE
SONIA PENARANDA‐TAGGART                  740 SNOWCAP CT                                                                                       GURNEE              IL      60031
SONNENBURG MUTUAL INS                    PO BOX 36                                                                                            WOOSTER             OH      44691
SONOMA COUNTY                            SONOMA COUNTY ‐ TAX COLL              585 FISCAL DR, ROOM 100F                                       SANTA ROSA          CA      95403
SONOMA COUNTY TAX COLLECTOR              585 FISCAL DRIVE  RM 100F                                                                            SANTA ROSA          CA      95403
SONOMA COUNTY TAX COLLECTOR              PO BOX 3879                                                                                          SANTA ROSA          CA      95402
SONOMA OAKWOOD CONDO HOME OWNERS ASSOC   100‐196 W. AGUA CALIENTE                                                                             SONOMA              CA      95476
SONOMA RANCHO VISTA LP                   17334 SONOMA HWY                                                                                     SONOMA              CA      95476
SONSHINE MANAGEMENT SYSTEMS INC          301 RAINBOW DRIVE                                                                                    FLORENCE            SC      29501
SONYA DAVIS AND CLASS MEMBERS            SONYA DAVIS                           926 W. 174TH STREET                                            HAZEL CREST         IL      60429
SOO TOWNSHIP                             SOO TOWNSHIP ‐ TREASURER              5227 S. SCENIC DR.                                             SAULT STE MARIE     MI      49783
SOOS CREEK                               14616 SE 192ND ST.                                                                                   RENTON              WA      98058
SOOS CREEK WATER & SEWER DISTRICT        14616 S.E. 192ND STREET                                                                              RENTON              WA      98058‐1039
SOPERTON CITY                            SOPERTON CITY‐TAX COLLEC              PO BOX 229                                                     SOPERTON            GA      30457
SOPHOS LTD.                              ATTN: GENERAL COUNSEL                 THE PENTAGON, ABINGDON SCIENCE PARK                            ABINGDON                    OX14 3YP   UNITED KINGDOM
SOPKO, FELICITY                          ADDRESS ON FILE
SORENSEN ROOFING INC.                    FLOYD D SORENSEN                      14701 E COLRAX AVE E49                       PO BOX 110545     AURORA              CO      80011




                                                                                                          Page 816 of 998
                                           19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       820 of 1004
Creditor Name                                 Address1                               Address2                                      Address3                         City                State   Zip          Country
SORENSEN, RACHEL                              ADDRESS ON FILE
SORENSON, TARRI                               ADDRESS ON FILE
SORGE, DARA                                   ADDRESS ON FILE
SORHAGE & JAMES INS LLC                       1660 S ALBON ST STE 1005                                                                                              DENVER              CO      80222
SORIA, PAUL                                   ADDRESS ON FILE
SORIANO, BOLIVAR                              ADDRESS ON FILE
SORKIN, STEVE                                 ADDRESS ON FILE
SOROL GROUP INC                               1679 NE 142ND STREET                                                                                                  NORTH MIAMI         FL      33181
SORRENTO TOWN                                 SORRENTO TOWN ‐ TAX COLL               P O BOX 65                                                                     SORRENTO            LA      70778
SORRENTO TOWN                                 SORRENTO TOWN ‐TAX COLLE               79 POMOLA AVENUE                                                               SORRENTO            ME      04677
SOS ROOFING INC                               15 LAKE VIEW CIR                                                                                                      ORMOND BEACH        FL      32174
SOSAMMA JOSHUA &                              JOSHUA THOMAS                          1101 MUSCOGEETRL                                                               CARROLLTON          TX      75010
SOSEBEE PROP &                                HECTOR & DIANNE JIMENEZ                PO BOX 1691                                                                    GAINESVILLE         GA      30503
SOTELO INSURANCE AGENCY                       12593 RESEARCH BLVD 202                                                                                               AUSTIN              TX      78759
SOTEX EXTERIORS                               SERR, LLC                              14080 NACOGDOCHES RD  571                                                      SAN ANTONIO         TX      78247
SOTIROFF & BOBRIN PC                          30400 TELEGRAPH RD STE 444                                                                                            BINGHAM FARMS       MI      48025
SOTIROFF & BOBRINM                            30400 TELEGRAPH ROAD                   SUITE 444                                                                      BINGHAM FARMS       MI      48025
SOTO, HUMBERTO                                ADDRESS ON FILE
SOTO, JACQUELINE                              ADDRESS ON FILE
SOTO, MATTHEW                                 ADDRESS ON FILE
SOTO, MAYRA                                   ADDRESS ON FILE
SOTO, NICOLE                                  ADDRESS ON FILE
SOUCY INS AGENCY                              362 RATHBUN ST                                                                                                        WOONSOCKET          RI      02895
SOUDER PROPERTIES INC                         4614 WILGROVE‐MINT HILL RD STE B1                                                                                     CHARLOTTE           NC      28227
SOUDERTON AREA S.D.                           DONALD BERGEY ‐ TAX COLL               31 W.SUMMIT STREET                                                             SOUDERTON           PA      18964
SOUDERTON AREA S.D./LOWE                      DOUGLAS SOUDER ‐ TAX COL               106 LORI LANE                                                                  HARLEYSVILLE        PA      19438
SOUDERTON AREA S.D./SALF                      BARBARA MCMONAGLE ‐ TC                 P.O. BOX 55                                                                    TYLERSPORT          PA      18971
SOUDERTON AREA S/D ‐ UPP                      LORI SMITH ‐ TAX COLLECT               2037 QUARRY RD                                                                 SALFORD             PA      18957
SOUDERTON AREA SCHOOL DI                      FRANCONIA TWP SD ‐ COLLE               671 ALLENTOWN RD                                                               TELFORD             PA      18969
SOUDERTON BORO                                DONALD BERGEY ‐ TAX COLL               31 W.SUMMIT STREET                                                             SOUDERTON           PA      18964
SOUDERTON S.D./TELFORD B                      SOUDERTON AREA SD ‐ COLL               49 NORTH MAIN STREET                                                           TELFORD             PA      18969
SOULES INS AGENCY LP                          701 N SAN JACINTO ST                                                                                                  CONROE              TX      77301
SOUND INS                                     P O BOX 6949                                                                                                          GULFPORT            MS      39506
SOUND INSURANCE GROUP                         LLC                                    394 NEW HAVEN AVE STE 10                                                       MILFORD             CT      06460
SOUND PACIFIC LLC                             8738 17TH AVE NW                                                                                                      SEATTLE             WA      98117
SOUND VALUATION                               4422 N 9TH ST                                                                                                         TACOMA              WA      98406
SOUNDSIDE COMMUNITY ROAD ASSOCIATION          603 SOUNDSIDE DRIVE                                                                                                   WILMINGTON          DE      28412
SOUNDVIEW INS AGCY                            18927 33RD AVE W STE C                                                                                                LYNNWOOD            WA      98036
SOUNDWAY LTD                                  PO BOX 832                                                                                                            ROCKY POINT         NY      11778
SOURCE REMODELING &                           JILL & LEWIS LANDSBERG                 14424 NW 87 PLACE                                                              MIAMI LAKES         FL      33018
SOUSAN TEHRANI LEVY                           KAIVAN HAROUNI                         JAROUNI LAW GROUP                             5950 CANOGA AVENUE SUITE 550     WOODLAND HILLS      CA      91367
SOUSER, DANA                                  ADDRESS ON FILE
SOUTH & ASSOCIATES P.C.                       ASHLEY DEEL                            P. O. BOX 800076                                                               KANSAS CITY         MO      64180‐0076
SOUTH & WESTERN GENERAL                       P O BOX 9015                                                                                                          ADDISON             TX      75001
SOUTH ABINGTON TOWNSHIP                       SOUTH ABINGTON TWP ‐ COL               PO BOX 212                                                                     CHINCHILLA          PA      18410
SOUTH ADAMS CNTY WATER & SANITATION DIST      6595 E 70TH AVE                                                                                                       COMMERCE CITY       CO      80022
SOUTH ALLEGHENY S.D./GLA                      SOUTH ALLEGHENY SD ‐ COL               440 MONONGAHELA AVE.                                                           GLASSPORT           PA      15045
SOUTH ALLEGHENY S.D./LIB                      SOUTH ALLEGHENY SD ‐ COL               2816 E ST                                                                      LIBERTY BORO        PA      15133
SOUTH ALLEGHENY S.D./LIN                      SOUTH ALLEGHENY SD ‐ COL               45 ABES WAY                                                                    ELIZABETH           PA      15037
SOUTH ALLEGHENY S.D./POR                      SOUTH ALLEGHENY SD ‐ COL               1191 ROMINE AVE                                                                PORT VUE            PA      15133
SOUTH AMBOY CITY‐FISCAL                       SOUTH AMBOY CITY ‐ COLLE               140 NORTH BROADWAY                                                             SOUTH AMBOY         NJ      08879
SOUTH AND ASSOCIATES                          PO BOX 800076                                                                                                         KANSAS CITY         MO      64180
SOUTH ARM TOWNSHIP                            SOUTH ARM TOWNSHIP ‐ TRE               PO BOX 304                                                                     EAST JORDAN         MI      49727
SOUTH ATLANTIC APPRAISAL GROUP, LLC           1155 REVOLUTION MILL DRIVE             SUITE 15                                                                       GREENSBORO          NC      27405
SOUTH BEACH INSURANCE                         710 WEST 51ST ST                                                                                                      MIAMI BEACH         FL      33140
SOUTH BEAVER TOWNSHIP                         ROBIN HOUSTON ‐ TAX COLL               193 DEHAVEN RD                                                                 BEAVER FALLS        PA      15010
SOUTH BEND DEPT OF CODE ENFORCEMENT           1300 COUNTY‐CITY BLDG                  227 W JEFFERSON                                                                SOUTH BEND          IN      46601
SOUTH BEND TOWNSHIP                           SOUTH BEND TWP ‐ TAX COL               585 RIDGE ROAD                                                                 SHELOCTA            PA      15774
SOUTH BERWICK TOWN                            SOUTH BERWICK TN ‐ COLLE               180 MAIN ST                                                                    SOUTH BERWICK       ME      03908
SOUTH BETHANY TOWN                            SOUTH BETHANY TOWN ‐ COL               402 EVERGREEN ROAD                                                             SOUTH BETHANY       DE      19930
SOUTH BETHLEHEM BORO                          SOUTH BETHLEHEM BORO ‐ T               218 HAMILTON ST                                                                NEW BETHLEHEM       PA      16242
SOUTH BLOOMING GROVE VIL                      S BLOOMING GROVE VIL‐COL               PO BOX 295                                                                     BLOOMING GROVE      NY      10914
SOUTH BOSTON TOWN                             SOUTH BOSTON TOWN ‐ TREA               455 FERRY ST.                                                                  SOUTH BOSTON        VA      24592
SOUTH BOUND BROOK BORO                        S BOUND BROOK BORO‐COLLE               12 MAIN STREET                                                                 SO BOUND BROOK      NJ      08880
SOUTH BOUND BROOK PILOT                       S BOUND BROOK PILOT‐COLL               12 MAIN STREET                                                                 SO BOUND BROOK      NJ      08880
SOUTH BRANCH TOWNSHIP                         SOUTH BRANCH TWP ‐ TREAS               6661 S 1 1/2 MILE RD                                                           HARRIETTA           MI      49638
SOUTH BRANCH TOWNSHIP                         SOUTH BRANCH TWP ‐ TREAS               PO BOX 606                                                                     ROSCOMMON           MI      48653
SOUTH BRISTOL TOWN                            SOUTH BRISTOL TN‐COLLECT               470 CLARKS COVE ROAD                                                           WALPOLE             ME      04573
SOUTH BRISTOL TOWN                            SOUTH BRISTOL TN‐COLLECT               6500 GANNETT HILL ROAD W                                                       NAPLES              NY      14512
SOUTH BRUNSWICK TOWNSHIP                      SOUTH BRUNSWICK TWP ‐COL               MUNICIPAL BLDG‐ 540 RIDG                                                       MONMOUTH JUNCTION   NJ      08852




                                                                                                                 Page 817 of 998
                                      19-10412-jlg                  Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  821 of 1004
Creditor Name                              Address1                             Address2                                     Address3     City                  State   Zip        Country
SOUTH BRUNSWICK TOWNSHIP MUNICIPAL COURT   540 RIDGE ROAD                       PO BOX 190                                                MONMOUTH JUNCTION     NJ      08852
SOUTH BUFFALO TOWNSHIP                     SOUTH BUFFALO TWP ‐ COLL             380 IRON BRIDGE RD                                        FREEPORT              PA      16229
SOUTH BURLINGTON CITY                      S BURLINGTON CITY‐COLLEC             575 DORSET STREET                                         SOUTH BURLINGTON      VT      05403
SOUTH BUTLER CO. S.D./CL                   SOUTH BUTLER SD ‐ COLLEC             443 DEER CREEK RD.                                        SAXONBURG             PA      16056
SOUTH BUTLER CO. S.D./JE                   JEFFERSON TWP ‐ TAX COLL             245 HELLER ROAD                                           BUTLER                PA      16002
SOUTH BUTLER CO. S.D./PE                   SOUTH BUTLER COUNTY SD ‐             POB 144                                                   RENFREW               PA      16053
SOUTH BUTLER CO. S.D./SA                   SOUTH BUTLER CO SD ‐ COL             480 W MAIN ST                                             SAXONBURG             PA      16056
SOUTH BUTLER CO. S.D./WI                   SOUTH BUTLER CO SD ‐ COL             PO BOX 163, 448 WINFIELD                                  CABOT                 PA      16023
SOUTH CANAAN TOWNSHIP                      SOUTH CANAAN TWP ‐ COLLE             467 ST. TIKHONS RD                                        WAYMART               PA      18472
SOUTH CAROLINA                             ANGELICA MEYERS                      1205 PENDLETON STREET, SUITE 306                          COLUMBIA              SC      29201‐3756
SOUTH CAROLINA                             CARL JEFFCOAT                        1205 PENDLETON STREET, SUITE 306                          COLUMBIA              SC      29201‐3756
SOUTH CAROLINA                             GENERAL CONTACT                      1205 PENDLETON STREET, SUITE 306                          COLUMBIA              SC      29201‐3756
SOUTH CAROLINA                             LAURA MONTGOMERY                     1205 PENDLETON STREET, SUITE 306                          COLUMBIA              SC      29201‐3756
SOUTH CAROLINA                             SYLVIA GOODSON                       1205 PENDLETON STREET, SUITE 306                          COLUMBIA              SC      29201‐3756
SOUTH CAROLINA CONSUMER FINANCE DIVISION   1205 PENDLETON ST., SUITE 306                                                                  COLUMBIA              SC      29201
SOUTH CAROLINA DEPARTMENT OF REVENUE       CORPORATE TAXABLE                                                                              COLUMBIA              SC      29214
SOUTH CAROLINA DEPT OF CONSUMER AFFAIRS    2221 DEVINE STREET #200                                                                        COLUMBIA              SC      29205
SOUTH CAROLINA DEPT OF REVENUE             SALES TAX                                                                                      COLUMBIA              SC      29214‐0101
SOUTH CAROLINA ELECTRIC AND GAS            COMPANY                              PO BOX 100255                                             COLUMBIA              SC      29202
SOUTH CAROLINA FARM                        724 KNOX ABBOTT DR                                                                             CAYCE                 SC      29033
SOUTH CAROLINA FARM                        BUREAU                               724 KNOX ABBOTT DR                                        CAYCE                 SC      29033
SOUTH CAROLINA FARM BURE                   PO BOX 657                                                                                     GEORGETOWN            SC      29442
SOUTH CAROLINA HOUSING CORP                300‐C OUTLET POINTE BLVD                                                                       COLUMBIA              SC      29210
SOUTH CAROLINA MANUFACTURED HSG BOARD      110 CENTERVIEW DR # 201                                                                        COLUMBIA              SC      29210
SOUTH CAROLINA W&H U.WRI                   1813 N. OAK STREET                                                                             MYRTLE BEACH          SC      29578
SOUTH CAROLINA WIND&HAIL                   PO BOX 5189                                                                                    HILTON HEAD ISLAND    SC      91710
SOUTH CENTRAL AV TAMPA                     PO BOX 633497                                                                                  CINCINNATI            OH      45263
SOUTH CENTRAL CONNECTICUT                  REGIONAL WATER AUTH.                 90 SARGENT DRIVE                                          NEW HAVEN             CT      06511
SOUTH CENTRAL CT REGIONAL WATER            AUTHORITY LEIN RESOLUTION            90 SARGENT DRIVE                                          NEW HAVEN             CT      06511‐5966
SOUTH CENTRAL CT REGIONAL WATER AUTH       90 SARGENT DRIVE                                                                               NEW HAVEN             CT      06511‐5966
SOUTH CENTRAL MTL                          P O BOX 037                                                                                    BLUE EARTH            MN      56013
SOUTH CENTRAL MUT                          WI                                   PO BOX 176                                                FRIESLAND             WI      53935
SOUTH CENTRAL MUTUAL                       P O  BOX 037                                                                                   BLUE EARTH            MN      56013
SOUTH CENTRAL POWER COMPANY                PO BOX 182058                                                                                  COLUMBUS              OH      43218‐2058
SOUTH CENTRE TOWNSHIP                      SOUTH CENTRE TWP ‐ COLLE             6390 3RD ST                                               BLOOMSBURG            PA      17815
SOUTH COAST CONSTRUCTION                   SERVICES INC                         2440 GLASSELL ST STE L                                    ORANGE                CA      92865
SOUTH COAST PROPERTY MANAGEMENT INC        2973 HARBOR BLVD  415                                                                          COSTA MESA            CA      92626
SOUTH COAST SHORES HOA                     17731 IRVINE BLVD, SUITE 212                                                                   TUSTIN                CA      92780
SOUTH COATESVILLE BORO                     CHESTER COUNTY TREASURER             313 W MARKET ST STE 3202                                  WEST CHESTER          PA      19382
SOUTH COLONIE C.S. (COLO                   SOUTH COLONIE CS‐TAX REC             534 LOUDON RD/MEM. TOWN                                   NEWTONVILLE           NY      12128
SOUTH COLONIE C.S. (TN N                   S.COLONIE C.S.‐TAX RECEI             1 NISKAYUNA CIRCLE                                        NISKAYUNA             NY      12309
SOUTH COMMONS PHASE I                      COA                                  PO BOX 2158                                               BEDFORD PARK          IL      60499
SOUTH CONNELLSVILLE BORO                   S CONNELLSVILLE BORO ‐ T             413 VINE ST                                               SOUTH CONNELLSVILLE   PA      15425
SOUTH CORNING VILLAGE                      SOUTH CORNING VILLAGE‐CL             7 CLARK ST                                                CORNING               NY      14830
SOUTH COVENTRY TOWNSHIP                    BERKHEIMER ASSOCIATES                50 N 7TH ST                                               BANGOR                PA      18013
SOUTH DAKOTA                               FLORENCE SIMMONS                     1601 N HARRISON AVENUE, SUITE 1                           PIERRE                SD      57501‐4590
SOUTH DAKOTA                               GENERAL CONTACT                      1601 N HARRISON AVENUE, SUITE 1                           PIERRE                SD      57501‐4590
SOUTH DAKOTA                               JEAN BLOW                            1601 N HARRISON AVENUE, SUITE 1                           PIERRE                SD      57501‐4590
SOUTH DAKOTA DEPARTMENT OF LABOR           AND REGULATION                       420 S ROOSEVELT ST                                        ABERDEEN              SD      57402
SOUTH DAKOTA DEPARTMENT OF REVENUE         445 E CAPITOL AVENUE                                                                           PIERRE                SD      57501
SOUTH DAKOTA REAL ESTATE COMPANY           1211 MT RUSHMORE RD                                                                            RAPID CITY            SD      57701
SOUTH DAKOTA SECRETARY OF STATE            CAPITOL BUILDING                     500 EAST CAPITOL AVE.                                     PIERRE                SD      57501‐5070
SOUTH DAYTON VILLAGE                       SOUTH DAYTON VILLAGE‐ CL             PO BOX 269                                                SOUTH DAYTON          NY      14138
SOUTH EAST INVESTORS                       1003 ARBORWOOD DR                                                                              LEAGUE CITY           TX      77573
SOUTH EASTERN CONSTRUCTION CONSULTANTS     1924 NIGEL CT                                                                                  CHARLOTTE             NC      28213
SOUTH EASTERN SCHOOL DIS                   DARLENE PARKER‐TAX COLLE             23 BALLAST LANE                                           STEWARTSTOWN          PA      17363
SOUTH EASTERN SCHOOL DIS                   SOUTH EASTERN SD ‐ COLLE             12437 WOODLAND DR.                                        FELTON                PA      17322
SOUTH EASTERN SCHOOL DIS                   SOUTHEASTERN SD ‐ COLLEC             6880 DELTA ROAD, SUITE 3                                  DELTA                 PA      17314
SOUTH EASTERN SD/ DELTA                    YORK COUNTY ‐ TREASURER              28 EAST MARKET STREET‐ R                                  YORK                  PA      17401
SOUTH EASTERN SD/FAWN GR                   YORK COUNTY ‐ TREASURER              28 EAST MARKET ST. ‐ ROO                                  YORK                  PA      17401
SOUTH END F.D.                             SOUTH END F.D ‐ TAX COLL             PO BOX 1075                                               NEW HARTFORD          CT      06057
SOUTH END PLUMBING INC                     8805 SW 129 STREET                                                                             MIAMI                 FL      33176
SOUTH FAYETTE S.D./SOUTH                   KEVIN BIBER ‐ TAX COLLEC             POB 31                                                    MORGAN                PA      15064
SOUTH FAYETTE TOWNSHIP                     KEVIN BIBER ‐ TAX COLLEC             POB 31                                                    MORGAN                PA      15064
SOUTH FEATHER WATER AND POWER AGENCY       2310 ORO‐QUINCY HWY                                                                            OROVILLE              CA      95966
SOUTH FLORAL PARK VILLAG                   S FLORAL PARK VILL‐RECEI             383 ROQUETTE AVENUE                                       SOUTH FLORAL PARK     NY      11001
SOUTH FLORIDA CARPENTRY, INC.              JEFF WILSON                          1601 MARKET STREET                                        WEST PALM BEACH       FL      33410
SOUTH FLORIDA COMMERCIAL                   15165 NW 77 AVE STE 1004                                                                       MIAMI LAKES           FL      33014
SOUTH FLORIDA SEAMLESS                     2328 FAIRWAY DR                                                                                WEST PALM BEACH       FL      33409
SOUTH FORK BORO                            SOUTH FORK BORO ‐ COLLEC             PO BOX 121                                                SOUTH FORK            PA      15956




                                                                                                           Page 818 of 998
                                        19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                822 of 1004
Creditor Name                              Address1                           Address2                                     Address3     City                State   Zip        Country
SOUTH FORK HOMEOWNERS ASSOCIATIONS         5034 HOLLY RD                                                                                CORPUS CHRISTI      TX      78411
SOUTH FRANKLIN TOWNSHIP                    SOUTH FRANKLIN TWP ‐ COL           65 VERNER LANE                                            WASHINGTON          PA      15301
SOUTH FULTON CITY                          SOUTH FULTON‐TAX COLLECT           700 MILTON COUNCE DR                                      SOUTH FULTON        TN      38257
SOUTH GLENS FALLS CS (CM                   SOUTH GLENS FALLS CS‐COL           351 REYNOLDS ROAD                                         MOREAU              NY      12828
SOUTH GLENS FALLS CS (MO                   SOUTH GLENS FALLS CS‐REC           351 REYNOLDS ROAD                                         MOREAU              NY      12828
SOUTH GLENS FALLS VILLAG                   S GLENS FALLS VILLAGE‐CL           46 SARATOGA AVENUE                                        SOUTH GLENS FALLS   NY      12803
SOUTH GREENSBURG BORO                      MARIANNE BOLLING ‐ COLLE           1644 BROAD ST                                             GREENSBURG          PA      15601
SOUTH HACKENSACK COURT                     227 PHILIPS AVENUE                                                                           SOUTH HACKENSACK    NJ      07606
SOUTH HACKENSACK TOWNSHI                   SOUTH HACKENSACK TWP‐COL           227 PHILLIPS AVNUE                                        SO HACKENSACK       NJ      07606
SOUTH HADLEY TOWN                          SOUTH HADLEY TN‐ COLLECT           116 MAIN ST. ROOM 107                                     SOUTH HADLEY        MA      01075
SOUTH HADLEY WATER DISTRICT 1              438 GRANBY ROAD                                                                              SOUTH HADLEY        MA      01075
SOUTH HAMPTON TOWN                         SOUTH HAMPTON TN ‐COLLEC           190 HILLDALE AVENUE                                       SOUTH HAMPTON       NH      03827
SOUTH HANOVER TOWNSHIP                     SOUTH HANOVER TWP ‐ COLL           59 GRANDVIEW RD.                                          HUMMELSTOWN         PA      17036
SOUTH HARRISON TOWNSHIP                    SOUTH HARRISON TWP ‐ COL           664 HARRISONVILLE ROAD                                    HARRISONVILLE       NJ      08039
SOUTH HARRISON WATER CORPORATION           P.O. BOX 548                                                                                 CORYDON             IN      47112
SOUTH HAVEN CITY                           SOUTH HAVEN CITY ‐ TREAS           539 PHOENIX ST                                            SOUTH HAVEN         MI      49090
SOUTH HAVEN TWP                            HILLARY FISHER TREASURER           09761 BLUE STAR MEMORIAL                                  SOUTH HAVEN         MI      49090
SOUTH HEIDELBERG TOWNSHI                   SOUTH HEIDELBERG TWP ‐ T           PO BOX 98                                                 WERNERSVILLE        PA      19565
SOUTH HEIGHTS BORO                         SOUTH HEIGHTS BORO ‐ COL           PO BOX 355                                                SOUTH HEIGHTS       PA      15081
SOUTH HERO TOWN                            SOUTH HERO TOWN‐TAX COLL           P.O. BOX 175                                              SOUTH HERO          VT      05486
SOUTH HILL TOWN                            SOUTH HILL TOWN ‐ TREASU           211 S MECKLENBURG AVE                                     SOUTH HILL          VA      23970
SOUTH HUNTINGDON (TWP BI                   DOROTHY BOLBRICH ‐ COLLE           115 BOLBRICH LANE                                         SMITHTON            PA      15479
SOUTH HUNTINGTON WATER DISTRICT            PO BOX 9220                                                                                  UNIONDALE           NY      11555‐9220
SOUTH ISLAND PUBLIC SERVICE DISTRICT       2 GENESTA STREET                                                                             HILTON HEAD         SC      29928
SOUTH JEFFERSON CS   (CM                   SOUTH JEFFERSON CS ‐ COL           13180 ROUTE 11                                            ADAMS CENTER        NY      13606
SOUTH JERSEY GAS COMPANY                   PO BOX 6091                                                                                  BELLMAWR            NJ      08099
SOUTH KAWEAH MUTUAL WATER COMPANY          PO BOX 191                                                                                   THREE RIVERS        CA      83271
SOUTH KILLINGLY F.D.                       SOUTH KILLINGLY F.D‐ COL           PO BOX 31                                                 DANIELSON           CT      06239
SOUTH KINGSTOWN TOWN                       SOUTH KINGSTOWN TN‐COLLE           180 HIGH STREET                                           WAKEFIELD           RI      02879
SOUTH KORTRIGHT CS(BOVIN                   SOUTH KORTRIGHT CS‐COLLE           58200 STATE HWY 10                                        SOUTH KORTRIGHT     NY      13842
SOUTH KORTRIGHT CS(KORTR                   SOUTH KORTRIGHT CS ‐ COL           58200 STATE HWY 10                                        SOUTH KORTRIGHT     NY      13842
SOUTH KORTRIGHT CS(STAMF                   SOUTH KORTRIGHT CS ‐ COL           58200 STATE HWY 10                                        SOUTH KORTRIGHT     NY      13842
SOUTH LAW GROUP PA                         230 E DAVIS BLVD                                                                             TAMPA               FL      33606
SOUTH LEBANON TOWNSHIP                     1800 SOUTH FIFTH AVENUE                                                                      LEBANON             PA      17042
SOUTH LEBANON TOWNSHIP                     LEBANON COUNTY ‐ TREASUR           400 S 8TH ST RM 103                                       LEBANON             PA      17042
SOUTH LEWIS CEN SCH (COM                   S LEWIS CEN SCH ‐COLLECT           P.O. BOX 652‐ PAYMENTS O                                  LYONS FALLS         NY      13368
SOUTH LONDONDERRY TOWNSH                   LEBANON COUNTY ‐ TREASUR           400 S 8TH ST RM 103                                       LEBANON             PA      17042
SOUTH LYON CITY                            SOUTH LYON CITY ‐ TREASU           335 S WARREN                                              SOUTH LYON          MI      48178
SOUTH MAHONING TOWNSHIP                    TAX COLLECTOR                      570 SINKTOWN RD                                           HOME                PA      15747
SOUTH MANHEIM TOWNSHIP                     SOUTH MANHEIM TWP ‐ COLL           3089 FAIR RD                                              AUBURN              PA      17922
SOUTH MARTIN REGIONAL UTILITY              2 BRIDGE ROAD                                                                                HOBE SOUTH          FL      33455
SOUTH MARTIN REGIONAL UTILITY              PO BOX 395                                                                                   HOBE SOUND          FL      33475‐0395
SOUTH MIDDLETON S.D./SOU                   JENNIFER VARNER‐TAX COLL           520 PARK DR                                               BOILING SPRINGS     PA      17007
SOUTH MIDDLETON TOWNSHIP                   JENNIFER VARNER‐TAX COLL           520 PARK DRIVE                                            BOILING SPRINGS     PA      17007
SOUTH MILWAUKEE CITY                       SOUTH MILWAUKEE ‐ TREASU           P.O. BOX 367 / 2424 15TH                                  SOUTH MILWAUKEE     WI      53172
SOUTH MILWAUKEE WATER UTILITY              100 MARSHALL AVE                                                                             SOUTH MILWAUKEE     WI      53172
SOUTH NEW CASTLE BORO                      SOUTH NEW CASTLE BORO ‐            2107 S BEAVER ST                                          NEW CASTLE          PA      16102
SOUTH NEWTON TOWNSHIP                      DONNA BROBST‐TAX COLLECT           32 WEST MAIN STREET                                       WALNUT BOTTOM       PA      17266
SOUTH NYACK VILLAGE                        SOUTH NYACK VIL‐RECEIVER           282 SOUTH BROADWAY                                        SOUTH NYACK         NY      10960
SOUTH OAKS HOA OF MELBOURNE                6972 LAKE GLORIA BLVD                                                                        ORLANDO             FL      32809‐3200
SOUTH ORANGE VILLAG TOWN                   SOUTH ORANGE TWP ‐ COLLE           76 SOUTH ORANGE AVENUE,                                   SOUTH ORANGE        NJ      07079
SOUTH PACIFIC INS AGENCY                   500 W 49TH ST SUITE K                                                                        HIALEAH             FL      33012
SOUTH PARK S.D./SOUTH PA                   SOUTH PARK SD ‐ TAX COLL           PO BOX 49                                                 SOUTHPARK           PA      15129
SOUTH PARK TOWNSHIP                        SOUTH PARK TWP ‐ TAX COL           PO BOX 49                                                 SOUTHPARK           PA      15129
SOUTH PITTSBURG CITY                       SOUTH PITTSBURG‐TAX COLL           204 W THIRD ST                                            SOUTH PITTSBURG     TN      37380
SOUTH PLAINFIELD BORO                      SOUTH PLAINFIELD ‐COLLEC           2480 PLAINFIELD AVENUE                                    SO PLAINFIELD       NJ      07080
SOUTH PLAINFIELD BOROUGH                   2480 PLAINFIELD AVE                                                                          SOUTH PLAINFIELD    NJ      07080
SOUTH POINTE VILLAS IV CONDO ASSN INC      13611 MCGREGOR BLVD                SUITE 7                                                   FORT MYERS          FL      33919
SOUTH POND VILLAGE CONDO ASSOC.            C/O ELITE PROPERTY MNGT LLC        39 NEW LONDON TURNPIKE STE 330                            GLASTONBURY         CT      06033
SOUTH PORTLAND CITY                        SOUTH PORTLAND CITY ‐COL           25 COTTAGE ROAD                                           SOUTH PORTLAND      ME      04106
SOUTH PYMATUNING TOWNSHI                   SOUTH PYMATUNING TWP ‐ T           3483 TAMARACK DRIVE                                       SHARPSVILLE         PA      16150
SOUTH RAINS SPECIAL UTILITY DISTRICT       121 NORTH DUNBAR LANE              P.O.BOX 95                                                EMORY               TX      75440
SOUTH RENOVO BORO                          SOUTH RENOVO BORO ‐ COLL           601 PENNSYLVANIA AVE                                      SOUTH RENOVO        PA      17764
SOUTH RIVER BORO                           SOUTH RIVER BORO ‐ COLLE           48 WASHINGTON STREET                                      SOUTH RIVER         NJ      08882
SOUTH RIVER EMC                            PO BOX 931                                                                                   DUNN                NC      28335
SOUTH RIVER RESTORATION, INC.              1001 PRINCE GEORGES BLVD.          SUITE 100                                                 UPPER MARLBORO      MD      20774
SOUTH RIVER RESTORATION‐TEXAS LLC.         3007 SOUTH RED HAWK DRIVE                                                                    GRAND PRAIRIE       TX      75052
SOUTH ROCKWOOD VILLAGE                     SOUTH ROCKWOOD ‐ TREASUR           5676 CARLETON‐ROCKWOOD R                                  S ROCKWOOD          MI      48179
SOUTH SENECA CEN SCH (CM                   SOUTH SENECA CS‐TAX COLL           PO BOX 5270‐ DEPT 117209                                  BINGHAMTON          NY      13902
SOUTH SHENANGO TOWNSHIP                    SOUTH SHENANGO TWP ‐ COL           6865 COLLINS RD.                                          JAMESTOWN           PA      16134




                                                                                                         Page 819 of 998
                                      19-10412-jlg                Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   823 of 1004
Creditor Name                              Address1                              Address2                                     Address3     City                 State   Zip        Country
SOUTH SHORE HARBOR COMMUNITY MAINT ASSOC   177044 EL CAMINO REAL                                                                           HOUSTON              TX      77058‐2630
SOUTH SHORE HEATING &                      95 BRIDGE ST                                                                                    DEDHAM               MA      02026
SOUTH SHORE HEATING AIR CONDITIONING       & HYDRONIC                            11817 GOLF RD                                             FRANKSVILLE          WI      53126
SOUTH SHORE INS AGENCY                     7801 STATE HWY 59 STE E                                                                         FOLEY                AL      36535
SOUTH SHORES COMMUNITY ASSOCIATION         6655 S CIMARRON RD                    STE 200                                                   LAS VEGAS            NV      89113
SOUTH STICKNEY SANITARY DISTRICT           7801 LAVERGNE AVENUE                                                                            BURBANK              IL      60459
SOUTH STRABANE TOWNSHIP                    SOUTH STRABANE TWP ‐ COL              550 WASHINGTON RD                                         WASHINGTON           PA      15301
SOUTH SUBURBAN SANITARY DISTRICT           2201 LAVERNE AVE                                                                                KLAMATH FALLS        OR      97603
SOUTH TEX ROOFING LLC DBA SHIELD ROOFING   HENRY HERNANDEZ                       19179 BLANCO RD, 105                                      SAN ANTONIO          TX      78258
SOUTH TEXAS GENERAL INS                    STE 1000                              363 N SAM HOUSTON PKWY E                                  HOUSTON              TX      77060
SOUTH TEXAS INS SERVICES                   3911 N 10TH ST J                                                                                MCALLEN              TX      78501
SOUTH TEXAS RESTORATION, INC.              2121 BRITTMOORE RD                    SUITE 1500                                                HOUSTON              TX      77043
SOUTH TEXAS SCM                            1318 WEST BLANCO                                                                                SAN ANTONIO          TX      78232
SOUTH TEXAS SCM                            FOY ROYDER                            1318 WEST BLANCO                                          SAN ANTONIO          TX      78232
SOUTH THOMASTON TOWN                       SOUTH THOMASTON TN‐ COLL              P.O. BOX 147                                              SOUTH THOMASTON      ME      04858
SOUTH TOMS RIVER BORO                      SOUTH TOMS RIVER ‐COLLEC              19 DOUBLE TROUBLE ROAD                                    SOUTH TOMS RIVER     NJ      08757
SOUTH UNION TOWNSHIP                       THOMAS VERNON ‐ TAX COLL              364 S MT VERNON AVENUE                                    UNIONTOWN            PA      15401
SOUTH VERSAILLES TOWNSHI                   SOUTH VERSAILLES TWP ‐ T              POB 66                                                    COULTER              PA      15028
SOUTH WAVERLY BORO                         SOUTH WAVERLY BORO ‐ COL              2523   PENNSYLVANIA AVE                                   SAYRE                PA      18840
SOUTH WAYNE VILLAGE                        SOUTH WAYNE VLG TREASURE              PO BOX 111                                                SOUTH WAYNE          WI      53587
SOUTH WEST MADISON TOWNS                   SOUTH WEST MADISON TWP ‐              212 BERNHEISEL ROAD                                       BLAIN                PA      17006
SOUTH WEST WATER COMPANY                   12535 REED ROAD                                                                                 SUGARLAND            TX      77478
SOUTH WESTERN SCHOOL DIS                   ROBIN HOKE ‐ TAX COLLECT              20 WAYNE AVE ‐ MUNI BLDG                                  HANOVER              PA      17331
SOUTH WESTERN SCHOOL DIS                   SOUTH WESTERN SD ‐ COLLE              2412 BALTIMORE PIKE ‐ SU                                  HANOVER              PA      17331
SOUTH WESTERN SD/MANHEIM                   SOUTH WESTERN SD ‐ COLLE              4288 TRONE ROAD                                           GLENVILLE            PA      17329
SOUTH WHITEHALL TOWNSHIP                   SOUTH WHITEHALL TWP ‐ TC              2227 ALBRIGHT AVE                                         ALLENTOWN            PA      18104
SOUTH WILLIAMSPORT BORO                    E ANN SHAIBLEY ‐ TAX COL              380 W BALD EAGLE AVE                                      SOUTH WILLIAMSPORT   PA      17702
SOUTH WILLIAMSPORT S.D.                    YVONNE L. MARKLE ‐ COLLE              84 JOHNSON DR                                             WILLIAMSPORT         PA      17702
SOUTH WILLIAMSPORT S.D./                   TAX COLLECTION                        PO BOX 640                                                WELLSBORO            PA      16901
SOUTH WINDSOR TOWN                         SOUTH WINDSOR TN ‐ COLLE              1540 SULLIVAN AVE                                         SOUTH WINDSOR        CT      06074
SOUTH WOODBURY TOWNSHIP                    SOUTH WOODBURY TWP ‐ COL              1847 WOODBURY PIKE                                        LOYSBURG             PA      16659
SOUTHAMPTON CONDO A ASSOC                  7124 N NOB HILL RD                                                                              TAMARAC              FL      33321
SOUTHAMPTON COUNTY                         SOUTHAMPTON COUNTY ‐ TRE              26022 ADMINISTRATION CEN                                  COURTLAND            VA      23837
SOUTHAMPTON COUNTY TREASURER               PO BOX 250                            26022 ADMINISTRATION CENTER DRIVE                         COURTLAND            VA      23837
SOUTHAMPTON HOMEOWNERS ASSOCIATION         1965 GREENOCK STREET                                                                            SOUTHBEND            IN      46614
SOUTHAMPTON RESTORATION                    INC                                   5555 VILLAGE BLVD WEST                                    WEST PALM BEACH      FL      33407
SOUTHAMPTON TOWN                           SOUTHAMPTON TN ‐ COLLECT              210 COLLEGE HW‐SUITE 1                                    SOUTHAMPTON          MA      01073
SOUTHAMPTON TOWN (MTP)                     SOUTHAMPTON TN‐TAX RECEI              116 HAMPTON ROAD                                          SOUTHAMPTON          NY      11968
SOUTHAMPTON TOWNSHIP                       SOUTHAMPTON TWP ‐ COLLEC              200 AIRPORT ROAD                                          SHIPPENSBURG         PA      17257
SOUTHAMPTON TOWNSHIP                       SOUTHAMPTON TWP ‐ COLLEC              577 S MILK & WATER RD                                     EVERETT              PA      15537
SOUTHAMPTON TOWNSHIP                       SOUTHAMPTON TWP ‐ COLLEC              9028 PINEVILLE RD                                         SHIPPENSBURG         PA      17257
SOUTHAMPTON TOWNSHIP                       SOUTHAMPTON TWP ‐COLLECT              5 RETREAT RD                                              SOUTHAMPTON          NJ      08088
SOUTHAMPTON VILLAGE                        SOUTHAMPTON VIL ‐ COLLEC              23 MAIN STREET                                            SOUTHAMPTON          NY      11968
SOUTHBAY ROOFING, LLC                      ALLAN SCHRUEDER                       PO BOX 3693                                               WILMINGTON           NC      28406
SOUTHBELT CONSTRUCTORS                     1300 ANTIGUA LN                                                                                 HOUSTON              TX      77058
SOUTHBOROUGH TOWN                          SOUTHBOROUGH TN ‐COLLECT              17 COMMON STREET                                          SOUTHBOROUGH         MA      01772
SOUTHBRIDGE TOWN                           SOUTHBRIDGE TOWN‐TAX COL              41 ELM STREET                                             SOUTHBRIDGE          MA      01550
SOUTHBURY TOWN                             SOUTHBURY TOWN ‐ TAX COL              PO BOX 467                                                SOUTHBURY            CT      06488
SOUTHBY JOHN ANDREW WA                     8300 SW 8TH 57 STE 307                                                                          MIAMI                FL      33144
SOUTHCREEK MASTER HOA, INC                 9351 GRANT STREET, SUITE 500          C/O 4 SEASONS MANAGEMENT GROUP                            THORNTON             CO      80229
SOUTHDALE, INC.                            P O BOX 541                                                                                     NAPLES               FL      34106‐0541
SOUTHDOWN VILLAGE COMMUNITY ASSOC INC      12000 WESTHEIMER ROAD, SUITE 390                                                                HOUSTON              TX      77077
SOUTHEAST APPRAISALS INC                   1055 UCP PARKWAY                                                                                NORTHPORT            AL      35476
SOUTHEAST DELCO S.D./COL                   SOUTHEAST DELCO SD ‐ COL              BORO HALL ‐ 800 MACDADE                                   COLLINGDALE          PA      19023
SOUTHEAST DELCO S.D./DAR                   SOUTHEAST DELCO SD ‐ COL              21 BARTRAM AVE                                            GLENOLDEN            PA      19036
SOUTHEAST DELCO S.D./FOL                   SOUTHEAST DELCO SD ‐ TC               1555 ELMWOOD AVE                                          FOLCROFT             PA      19032
SOUTHEAST DELCO S.D./SHA                   SOUTHEAST DELCO SD ‐ COL              250 SHARON AVE.                                           SHARON HILL          PA      19079
SOUTHEAST INS CENTER                       6175 NW 167 ST G35                                                                              MIAMI                FL      33015
SOUTHEAST METRO STORMWATER AUTHORITY       P. O. BOX 17631                                                                                 DENVER               CO      80217
SOUTHEAST MISSOURI                         PO BOX 97                                                                                       DEXTER               MO      63841
SOUTHEAST MTL INS CO                       7818‐352ND AVE                                                                                  BURLINGTON           WI      53105
SOUTHEAST MUTUAL INS CO                    MN                                    P.O. BOX 647                                              ST CHARLES           MN      55972
SOUTHEAST MUTUAL INS CO                    P O BOX 647                                                                                     ST CHARLES           MN      55972
SOUTHEAST RESTOR GROUP                     4979 OLD HWY 5                                                                                  CANTON               GA      30115
SOUTHEAST RESTORATION GROUP OF GEORGIA     4979 OLD HIGHWAY 5                                                                              CANTON               GA      30115
SOUTHEAST ROOFING AND RESTORATION, LLC     709 CAMPBELLTON HWY STE 103                                                                     DOTHAN               AL      36305
SOUTHEAST ROOFING SOLUTIONS, LLC           20442 W CARPENTER DRIVE                                                                         SPRINGFIELD          LA      70462
SOUTHEAST SURPLUS                          P.O. BOX 3730                                                                                   BEAUMONT             TX      77704
SOUTHEAST SURPLUS                          UNDERWRITERS                          P O BOX 40950                                             ST PETE              FL      33743
SOUTHEAST SURPLUS UNDER                    P O BOX 33817                                                                                   SAN ANTONIO          TX      78265




                                                                                                            Page 820 of 998
                                           19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 824 of 1004
Creditor Name                                 Address1                         Address2                                    Address3     City               State   Zip        Country
SOUTHEAST SURPLUS UNDERWRITERS                PO BOX 33817                                                                              SAN ANTONIO        TX      78265‐3817
SOUTHEAST TEXAS INTERESTS LLC                 1343 CARDIGAN BAY CIRCLE                                                                  SPRING             TX      77379
SOUTHEAST TOWN                                SOUTHEAST TN‐TAX RECEIVE         1360 ROUTE 22                                            BREWSTER           NY      10509
SOUTHEAST WATERPROOFING & COATINGS, LLC       3140 E OSCEOLA RD                                                                         GENEVA             FL      32732
SOUTHEASTERN GREENE S.D.                      KEYSTONE COLLECTIONS GRO         546 WENDEL RD                                            IRWIN              PA      15642
SOUTHEASTERN GREENE S.D.                      SE GREENE CO SD ‐TAX COL         120 OLD DAIRY RD                                         DILLINER           PA      15327
SOUTHEASTERN GREENE S.D.                      SOUTHEASTERN GREENE SD ‐         POB 468                                                  BOBTOWN            PA      15315
SOUTHEASTERN HOME SALES                       1616 ROBERTS AVE                                                                          LUMBERTON          NC      28358
SOUTHEASTERN INS AGENCY                       PO BOX 79398                                                                              N DARTMOUTH        MA      02747
SOUTHEASTERN OUTDOOR PRODUCTS, INC            714 WARSAW ROAD                                                                           CLINTON            NC      28328
SOUTHEASTERN SEAMLESS GUTTERING, INC.         8399 CR 3570                                                                              ADA                OK      74820
SOUTHERN ALABAMA INS AGY                      2701 EAST 2ND ST                                                                          GULF SHORES        AL      36542
SOUTHERN ALABAMA INS AGY                      P O BOX 3768                                                                              GULF SHORES        AL      36547
SOUTHERN AREA S.D./CATAW                      PAULA CLARK ‐ TAX COLLEC         138 SOUTH STREET                                         CATAWISSA          PA      17820
SOUTHERN CALIFORNIA EDISON                    PO BOX 600                                                                                ROSEMEAD           CA      91771‐0001
SOUTHERN CALIFORNIA EDISON CO                 P.O. BOX 300                                                                              ROSEMEAD           CA      91772‐0001
SOUTHERN CALIFORNIA EDISON CO                 PO BOX 600                                                                                ROSEMEAD           CA      91771‐0001
SOUTHERN CAYUGA CS  (CMB                      SOUTHERN CAYUGA TAX COLL         PO BOX 244                                               AURORA             NY      13026
SOUTHERN CLAIMS & RESTORATION, INC.           440 SILVER SPUR TRAIL                                                                     ROCKWALL           TX      75032
SOUTHERN COAST                                ENTERPRISES INC                  273 NW 1ST                                               DEERFIELD BEACH    FL      33441
SOUTHERN COLUMBIA ASD/RO                      ROARINGCREEK TOWNSHIP ‐          884 OLD READING RD                                       CATAWISSA          PA      17820
SOUTHERN COLUMBIA S.D./C                      SHARON SOBER ‐ TAX COLLE         83 TRUMAN AVENUE                                         CATAWISSA          PA      17820
SOUTHERN COLUMBIA S.D./R                      S. COLUMBIA SD ‐ TAX COL         PO BOX 4                                                 ELYSBURG           PA      17824
SOUTHERN COLUMBIA SD/LOC                      LOCUST TWP SD ‐ TAX COLL         456A POORHOUSE ROAD                                      CATAWISSA          PA      17820
SOUTHERN CONST & ROOFING                      105 BURKWOOD CT                                                                           FAYETTEVILLE       GA      30215
SOUTHERN CONSTRUCTION LLC                     PO BOX 321                                                                                LAKEVIEW           AR      72642
SOUTHERN CONTRACTORS AND ROOFERS INC          16522 HOUSE HAHL RD., F6                                                                  CYPRESS            TX      77429
SOUTHERN CROSS                                UNDERWRITERS                     PO BOX 5108                                              JACKSON            MS      39296
SOUTHERN CROSS UNDWRTNG                       6311 RIDGEWOOD RD  E401                                                                   JACKSON            MS      39211
SOUTHERN CROSS UNDWRTS                        P O BOX 1559                                                                              MOREHEAD CITY      NC      28557
SOUTHERN DELAWARE COUNTY AUTHORITY            101 BEECH STREET                                                                          UPPER CHICHESTER   PA      19061
SOUTHERN ELITE                                CONTRACTING INC                  100 N LUMPKIN ST                                         MONROE             GA      30655
SOUTHERN EXPERT ROOFING                       COMPANY LLC                      146 RIVERVIEW PARK ROAD                                  JACKSON            GA      30233
SOUTHERN EXTERIORS                            CARLOS BURLAR                    10935 ADARE DRIVE                                        FAIRFAX            VA      22032
SOUTHERN FARM BUREAU                          MAC C7301‐L25                    1740 BROADWAY ST FLR L2                                  DENVER             CO      80274
SOUTHERN FARM BUREAU                          P O  BOX 1592                                                                             RIDGELAND          MS      39158
SOUTHERN FIDELITY                             P O BOX 31207                                                                             TAMPA              FL      33631
SOUTHERN FIDELITY                             PROPERTY & CASUALTY              P.O. BOX 31207                                           TAMPA              FL      33631
SOUTHERN FIDELITY INS                         4700 140TH AVE NORTH             STE 106                                                  CLEARWATER         FL      33762
SOUTHERN FIDELITY INS CO                      P O BOX 31148                                                                             TAMPA              FL      33631
SOUTHERN FIDELITY INSURANCE COMPANY           P.O. BOX 16029                                                                            TALLAHASSEE        FL      32317‐6029
SOUTHERN FIN INS GROUP                        2255 KILLEARN CTR BLVD                                                                    TALLAHASSEE        FL      32309
SOUTHERN FIN INS GROUP                        2750 CHANCELLORSVILLE DR                                                                  TALLAHASSEE        FL      32312
SOUTHERN FINANCIAL GROUP, LLC                 700 CORPORATE PKWY                                                                        BIRMINGHAM         AL      35242
SOUTHERN FULTON S.D./BEL                      SOUTHERN FULTON SD ‐ COL         3884 WERTZVILLE RD                                       NEEDMORE           PA      17238
SOUTHERN FULTON S.D./BRU                      SOUTHERN FULTON SD ‐ COL         6788 PLEASANT VALLEY RD                                  CRYSTAL SPRING     PA      15536
SOUTHERN FULTON S.D./THO                      SOUTHERN FULTON SD ‐ COL         6251 THOMPSON RD                                         NEEDMORE           PA      17238
SOUTHERN FULTON S.D./UNI                      SOUTHERN FULTON SD ‐ COL         844 SCHULTZ ROAD                                         WARFORDSBURG       PA      17267
SOUTHERN GENERAL AGENCY                       5908 TOOLE DR STE 3D                                                                      KNOXVILLE          TN      37939
SOUTHERN GENERAL INS                          PO BOX 28155                                                                              ATLANTA            GA      30358
SOUTHERN GNR AGCY OF TN                       P O BOX 11344                                                                             KNOXVILLE          TN      37939
SOUTHERN GROUP INS                            2610 PASADENA BLVD                                                                        PASADENA           TX      77502
SOUTHERN HARVEST INS AGY                      838 E PINETREE BLVD                                                                       THOMASVILLE        GA      31977
SOUTHERN HERITAGE HOMES OF LOUISIANA LLC      705 FLORIDA AVE S.W.                                                                      DENHAM SPRINGS     LA      70726
SOUTHERN HIGHLANDS                            COMMUNITY ASSOCIATION            11411 SOUTHERN HGLDS PKWY 100                            LAS VEGAS          NV      89141
SOUTHERN HUNTINGDON AREA                      CROMWELL TWP ‐ TAX COLLE         18435 HILL VALLEY RD.                                    SHIRLEYSBURG       PA      17260
SOUTHERN HUNTINGDON AREA                      DUBLIN TOWNSHIP‐TAX COLL         2137 MAIN STBOX 234                                      SHADE GAP          PA      17255
SOUTHERN HUNTINGDON AREA                      S. HUNTINGDON AREA SD ‐          718 WINCHESTER ST, POB 3                                 ORBISONIA          PA      17243
SOUTHERN HUNTINGDON AREA                      SPRINGFIELD TWP ‐ COLLEC         21290 BAPTIST CHURCH ROA                                 THREE SPRINGS      PA      17264
SOUTHERN HUNTINGDON AREA                      TELL TWP ‐ TAX COLLECTOR         18016 SHADE VALLEY RD                                    BLAIRS MILLS       PA      17213
SOUTHERN HUNTINGDON SD/C                      SOUTHERN HUNTINGDON SD ‐         17025 HARES VALLEY ROAD                                  MAPLETON DEPOT     PA      17052
SOUTHERN INS                                  1035 GREENWOOD BLVD 121                                                                   LAKE MARY          FL      32746
SOUTHERN INS                                  P O  BOX 105609                                                                           ATLANTA            GA      30348
SOUTHERN INS                                  UNDERWRITER                      PO BOX 105609                                            ATLANTA            GA      30348
SOUTHERN INS AGENCY                           439 STATE ROAD                                                                            NORTH DARMOUTH     MA      02747
SOUTHERN INS AGENCY LLC                       725 MAGAZINE ST UNIT E                                                                    NEW ORLEANS        LA      70130
SOUTHERN INS CO                               1816 NORWOOD DR STE 150                                                                   HURST              TX      76054
SOUTHERN INS PROVIDERS                        3925 D MICHAEL BLVD                                                                       MOBILE             AL      36609
SOUTHERN INS UNDEWRITERS                      4500 MANSELL RD                                                                           ALPHARETTA         GA      30022
SOUTHERN INSURANCE AGENC                      PO BOX 1486                                                                               KITTY HAWK         NC      27949




                                                                                                         Page 821 of 998
                                         19-10412-jlg             Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     825 of 1004
Creditor Name                               Address1                               Address2                                       Address3                               City              State   Zip     Country
SOUTHERN INSURANCE AGY                      22835 HWY 59 S SUITE F                                                                                                       ROBERTSDALE       AL      36567
SOUTHERN INSURANCE CO                       PO BOX 211805                                                                                                                BEDFORD           TX      76095
SOUTHERN INSURANCE COMPANY                  C/O ATLAS GENERAL AGENCY,  L.L.C.      P.O. BOX 211805                                                                       BEDFORD           TX      76095
SOUTHERN INSURANCE GROUP                    13000 SOUTH TRYON STREET               SUITE F 329                                                                           CHARLOTTE         NC      28278
SOUTHERN KENTUCKY HOMES INC                 1905 STEENBERGEN RD                                                                                                          SCOTTSVILLE       KY      42164
SOUTHERN LEHIGH SCHOOL D                    BOROUGH OF COOPERSBURG ‐               5 N MAIN STREET                                                                       COOPERSBURG       PA      18036
SOUTHERN LEHIGH SCHOOL D                    SOUTHERN LEHIGH SD ‐ COL               7607 CHESTNUT HILL CHURC                                                              COOPERSBURG       PA      18036
SOUTHERN LEHIGH SCHOOL D                    SOUTHERN LEHIGH SD ‐ COL               PO BOX 337                                                                            CENTER VALLEY     PA      18034
SOUTHERN MARYLAND INS                       2905 MITCHVILLE RD 112                                                                                                       BOWIE             MD      20716
SOUTHERN MUT CHURCH INS                     P O BOX 9346                                                                                                                 COLUMBIA          SC      29290
SOUTHERN MUTL INS CO                        360 ALPS ROAD                                                                                                                ATHENS            GA      30604
SOUTHERN MUTUAL                             P O BOX 7009                                                                                                                 ATHENS            GA      30604
SOUTHERN MUTUAL INS CO                      300 E HANOVER ST                                                                                                             NEW BADEN         IL      62265
SOUTHERN OAK                                12788 US 90 W                                                                                                                LIVE OAK          FL      32060
SOUTHERN OAK INS CO                         1300 SAWGRASS CORP 300                                                                                                       SUNRISE           FL      33323
SOUTHERN OAK INSURANCE                      P O BOX 459020                                                                                                               SUNRISE           FL      33345
SOUTHERN OAKS REAL ESTAT                    301 3RD ST NE STE 205                                                                                                        WINTER HAVEN      FL      33881
SOUTHERN OCEAN DRYWALL                      PO BOX 208                                                                                                                   NEW GRETNA        NJ      08224
SOUTHERN PAINTING                           5719 HIGHWAY BLVD                                                                                                            KATY              TX      77494
SOUTHERN PAINTING                           JON BOX                                JON M. BOX, INC.                               11700 PRESTON RD SUITE 660 PMB 308     DALLAS            TX      75230
SOUTHERN PALM INS CORP                      12855 SW 132ND ST 103                                                                                                        MIAMI             FL      33186
SOUTHERN PIONEER P & C                      INSCO TN DIVISION                      P O BOX 340                                                                           LAWRENCEBURG      TN      38464
SOUTHERN PIONEER PROP &                     503 N LOCUST AVE                                                                                                             LAWRENCEBURG      TN      38464
SOUTHERN PIONEER PROP &                     CAS INS CO                             503 N LOCUST AVE                                                                      LAWRENCEBURG      TN      38464
SOUTHERN PREMIER ROOFING                    862 BLIND BROOK CIRCLE                                                                                                       HOSCHTON          GA      30548
SOUTHERN PRIDE ROOFING & CONSTRUCTION       120 KNOWLEDGE DRIVE                                                                                                          HAZEL GREEN       AL      35750
SOUTHERN REMODELERS LLC                     3109 COUNTRY CREEK DR.                                                                                                       EFFINGHAM         SC      29541
SOUTHERN ROOFING TX                         SOUTHERN ROOFING AND CONTRACTORS       16522 HOUSE HAUL RD                                                                   CYPRESS           TX      77433
SOUTHERN SCAPES TREE EXP                    & TOMMIE BURLEY                        751 CORINTH RD                                                                        NEWMAN            GA      30263
SOUTHERN SHOPPER                            1739 UNIVERSITY AVE  STE 140                                                                                                 OXFORD            MS      38655
SOUTHERN SIGNATURE GROUP                    LLC                                    PO BOX 859                                                                            SUWANEE           GA      30024
SOUTHERN STAR RESTORATIONS                  1900 AIKENTON RD                                                                                                             MONTICELLO        GA      31064
SOUTHERN STATE                              600 N TRENTON ST                                                                                                             RUSTON            LA      71270
SOUTHERN STATE ROOFING INC                  19910 TUNHAM TRAIL                                                                                                           HOUSTON           TX      77073
SOUTHERN STATES INS                         P O BOX 1117                                                                                                                 DOUGLASVILLE      GA      30133
SOUTHERN TAX SERVICES, LLC                  HAYDEN CRAIG & GRANT, PLLC             J. SHANNON BOUCHILLON, ESQ                     718 WEST MAIN STREET, SUITE 202        LOUISVILLE        KY      40202
SOUTHERN TIOGA SD                           LIBERTY BORO                           P.O. BOX 306  LOCKBOX                                                                 MANSFIELD         PA      16933
SOUTHERN TIOGA SD/BLOSSB                    SOUTHERN TIOGA SD ‐ COLL               P O BOX 306LOCKBOX                                                                    MANSFIELD         PA      16933
SOUTHERN TIOGA SD/COVING                    SOUTHERN TIOGA SD ‐ COLL               P.O. BOX 306 (LOCKBOX)                                                                MANSFIELD         PA      16933
SOUTHERN TIOGA SD/MANSFI                    SOUTHERN TIOGA SD ‐ COLL               POB 306                                                                               MANSFIELD         PA      16933
SOUTHERN TIOGA SD/RICHMO                    SOUTHERN TIOGA SD ‐ COLL               POB 306                                                                               MANSFIELD         PA      16933
SOUTHERN TIOGA SD/SULLIV                    SOUTHERN TIOGA SD ‐ COLL               P.O. BOX 306 (LOCKBOX)                                                                MANSFIELD         PA      16933
SOUTHERN TIOGA SD/WARD T                    SOUTHERN TIOGA SD ‐ COLL               P.O BOX 306                                                                           BLOSSBURG         PA      16933
SOUTHERN TRUST CO                           545 N GRAND AVE STE 1                                                                                                        NOGALES           AZ      85621
SOUTHERN TRUST INS CO                       5444 RIVERSIDE DRIVE                                                                                                         MACON             GA      31202
SOUTHERN TRUST INS CO                       PO BOX 250                                                                                                                   MACON             GA      31202
SOUTHERN UNIVERSAL LLC                      150 NORTH SHORE RD                                                                                                           MATHIS            TX      78368
SOUTHERN VANGUARD INS                       P O BOX 27889                                                                                                                HOUSTON           TX      77027
SOUTHERN VANGUARD INS CO                    3730 KIRBY DR STE 850                                                                                                        HOUSTON           TX      77098
SOUTHERN YORK SD / CODOR                    BAMBI HARTLAUB‐TAX COLLE               P.O. BOX 143                                                                          GLENVILLE         PA      17329
SOUTHERN YORK SD / GLEN                     SOUTHERN YORK SD‐TAX COL               108 WEST COURT                                                                        GLEN ROCK         PA      17327
SOUTHERN YORK SD / NEW F                    SOUTHERN YORK SD‐TAX COL               217 W MAIN ST                                                                         NEW FREEDOM       PA      17349
SOUTHERN YORK SD / RAILR                    SOUTHERN YORK SD ‐ COLLE               P.O. BOX 128                                                                          GLEN ROCK         PA      17327
SOUTHERN YORK SD / SHREW                    JUDITH KROH ‐ TAX COLLEC               235 S MAIN ST.                                                                        SHREWSBURY        PA      17361
SOUTHERN YORK SD / SHREW                    SOUTHERN YORK SD‐TAX COL               12049 ALNIC COURT                                                                     GLEN ROCK         PA      17327
SOUTHERNMOST BUILDING                       73 INDIES RD                                                                                                                 SUMMERLAND KEY    FL      33042
SOUTHERNMOST INSURANCE                      1010 KENNEDY DR SUITE300                                                                                                     KEY WEST          FL      33040
SOUTHFIELD CITY                             SOUTHFIELD CITY ‐ TREASU               26000 EVERGREEN, PO 2055                                                              SOUTHFIELD        MI      48037
SOUTHFIELD TOWNSHIP                         SOUTHFIELD TWP ‐ TREASUR               18550 W. 13 MILE RD.                                                                  SOUTHFIELD TWP    MI      48025
SOUTHFIELD WATER DEPARTMENT                 P.O.BOX 33835                                                                                                                DETROIT           MI      48323
SOUTHFORK HOMEOWNERS ASSOCIATION INC        PO BOX 81184                                                                                                                 CORPUS CHRISTI    TX      78468
SOUTHGATE CITY                              CITY OF SOUTHGATE ‐ CLER               122 ELECTRIC AVENUE                                                                   SOUTHGATE         KY      41071
SOUTHGATE CITY                              SOUTHGATE CITY ‐ TREASUR               14400 DIX‐TOLEDO RD                                                                   SOUTHGATE         MI      48195
SOUTHGATE HOMEOWNERS ASSOCIATION, INC.      5995 BANNOCK TERRACE                                                                                                         BOYNTON BEACH     FL      33463
SOUTHGATE INS AGENCY                        639 N FEDERAL HWY                                                                                                            POMPANO BEACH     FL      33061
SOUTHGATE PROPERTY OWNERS ASSOCIATION       100 W MOORE RD                         LOT 91                                                                                PHARR             TX      78577
SOUTHGLEN AT UNIVERSITY CENTER UOA          C/O MILLENIUM MANAGEMENT               21576 GLEBE VIEW DRIVE                                                                ASHBURN           VA      20148
SOUTHGROUP INS GULFCOAST                    412 HWY 90 SUITE 6                                                                                                           BAY SAINT LOUIS   MS      39520
SOUTHGROUP INSURANCE                        2505 PASS RD                                                                                                                 BILOXI            MS      39531
SOUTHINGTON SEWER DEPARTMENT                196 NORTH MAIN STREET                                                                                                        SOUTHINGTON       CT      06489




                                                                                                                Page 822 of 998
                                      19-10412-jlg                Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  826 of 1004
Creditor Name                             Address1                              Address2                                     Address3               City                   State   Zip        Country
SOUTHINGTON TAX COLLECTOR                 P O BOX 1036                                                                                              SOUTHINGTON            CT      06489
SOUTHINGTON TOWN                          SOUTHINGTON TN ‐ COLLECT              PO BOX 579                                                          SOUTHINGTON            CT      06489
SOUTHINGTON WATER DEPARTMENT              P O BOX 111                                                                                               SOUTHINGTON            CT      06489
SOUTHINGTON WATER DEPT                    PO BOX 111                                                                                                SOUTHINGTON            CT      06489‐0111
SOUTHLAKE INS SRVCS LLC                   8604 CLIFF CAMERON DR110                                                                                  CHARLOTTE              NC      28269
SOUTHLAND LLOYDS INS CO                   10520 PLANO RD STE 100                                                                                    DALLAS                 TX      75238
SOUTHLAW PC                               PO BOX 800076                                                                                             KANSAS CITY            MO      64180
SOUTHLAW, P.C.                            13160 FOSTER                          SUITE 100                                                           OVERLAND PARK          KS      66213
SOUTHLAW, P.C.                            6363 COLLEGE BLVD.                    STE. 100                                                            OVERLAND PARK          KS      66211
SOUTHMONT BORO                            SOUTHMONT BORO ‐ TAX COL              112 MABEL STREET                                                    JOHNSTOWN              PA      15905
SOUTHMOOR COUNTRY CLUB                    55 W. 22ND ST SUITE 310                                                                                   LOMBARD                IL      60148
SOUTHMORELAND SCHOOL DIS                  SOUTHMORELAND SD ‐ COLLE              172 MUNICIPAL DRIVE                                                 CONNELLSVILLE          PA      15425
SOUTHMORELAND SCHOOL DIS                  SOUTHMORELAND SD ‐ COLLE              26 HILL ST                                                          SCOTTDALE              PA      15683
SOUTHMORELAND SCHOOL DIS                  SOUTHMORELAND SD ‐ COLLE              314 PORTER AVE, STE A                                               SCOTTDALE              PA      15683
SOUTHMORELAND SCHOOL DIS                  SOUTHMORELAND SD ‐ COLLE              604 GRAFF ST                                                        EVERSON                PA      15631
SOUTHOLD TOWN                             SOUTHOLD TOWN‐TAX RECEIV              PO BOX 1409                                                         SOUTHOLD               NY      11971
SOUTHPARK HOMEOWNERS ASSOCIATION          PO BOX 92130                                                                                              ANCHORAGE              AK      99509
SOUTHPORT TOWN                            SOUTHPORT TOWN ‐ TAX COL              361 HENDRICK ROAD                                                   SOUTHPORT              ME      04576
SOUTHPORT TOWN                            SOUTHPORT TOWN‐ TAX COLL              1139 PENNSYLVANIA AVENUE                                            ELMIRA                 NY      14904
SOUTHSHORE HARBOR MUD  7                  SOUTHSHORE HARBOR MUD 7               PO BOX 1368                                                         FRIENDSWOOD            TX      77549
SOUTHSIDE S.D./GREENE TO                  WILLIAM A. LAUGHLIN JR.               PO BOX 178                                                          HOOKSTOWN              PA      15050
SOUTHSIDE S.D./HANOVER T                  SOUTH SIDE AREA SD ‐ COL              1675 STATE RTE 168                                                  GEORGETOWN             PA      15043
SOUTHSOUND APPRAISAL INC                  PO BOX 4931                                                                                               SPANAWAY               WA      98387
SOUTHWELL INS                             2809 S 160 ST STE 307                                                                                     OMAHA                  NE      68130
SOUTHWEST AGENCY INC                      PO BOX 735                                                                                                CARTHAGE               MO      64836
SOUTHWEST APPRAISAL &                     CONSULTING INC                        3517 WEST 98TH ST                                                   EVERGREEN PARK         IL      60805
SOUTHWEST APPRAISAL & INSPECTION          SERV                                  2531 E PIERSON ST                                                   PHOENIX                AZ      85016
SOUTHWEST APPRAISAL SERVICES              281 SW PLANTATION DR                                                                                      MAPLE HILL             NC      28454
SOUTHWEST APPRAISAL SVCS                  281 SW PLANTATION DR                                                                                      MAPLE HILL             NC      28454
SOUTHWEST BUSINESS CORP                   ATTN MORTGAGE & BANK                  PO BOX 795027                                                       SAN ANTONIO            TX      78279
SOUTHWEST BUSINESS CORPORATION            ATTN: BILL PEGEL                      9311 SAN PEDRO                               SUITE 600              SAN ANTONIO            TX      78216
SOUTHWEST BUSINESS CORPORATION            ATTN: GENERAL COUNSEL                 9311 SAN PEDRO AVE                           SUITE 600              SAN ANTONIO            TX      78216
SOUTHWEST CITY                            SOUTHWEST CITY ‐ COLLECT              PO BOX 313                                                          SOUTHWEST CITY         MO      64863
SOUTHWEST GENERAL AGENCY                  3805 S 79TH EAST AVE                                                                                      TULSA                  OK      74145
SOUTHWEST GENERAL AGENCY                  P O BOX 471315                                                                                            TULSA                  OK      74147
SOUTHWEST GREENSBURG BOR                  SW GREENSBURG BORO ‐ COL              564 STANTON ST                                                      SW GREENSBURG          PA      15601
SOUTHWEST GREENSBURG BOROUGH              564 STANTON STREET                                                                                        SOUTHWEST GREENSBURG   PA      15601
SOUTHWEST HARBOR TOWN                     SOUTHWEST HARBOR TN ‐COL              P.O. BOX 745                                                        SOUTHWEST HARBOR       ME      04679
SOUTHWEST IOWA MUT INS                    P O BOX 277                                                                                               CLARINDA               IA      51632
SOUTHWEST MTL                             P O BOX 69                                                                                                NEW SALEM              ND      58563
SOUTHWEST MUTUAL INS                      PO BOX 429                                                                                                ADRIAN                 MN      56110
SOUTHWEST RENOVATION                      PO BOX 735                                                                                                MERCEDITA              PR      715
SOUTHWEST RESTORATION                     43176 BUSINESS PARK DR SUITE 101                                                                          TEMECULA               CA      92590
SOUTHWEST RISK SERVICE                    14902 N. 73RD STREET                                                                                      SCOTTSDALE             AZ      85260
SOUTHWEST SPRAY FOAM, LLC                 P O BOX 5218                                                                                              SANTA FE               NM      87502
SOUTHWEST TENNESSEE ELECTRIC              MEMBERSHIP CORP                       MARTHA A. TRAYLOR                            P. O. BOX 959          BROWNSVILLE            TN      38012
SOUTHWEST TITLE AND MARBLE                HONEEDO THISN THAT INC                HONEEDO THISN THAT, INC.                     16626 ROSCOE PLACE     NORTH HILLS            CA      91343
SOUTHWESTERN APPRAISAL SERVICES           78730 COVE PLACE                                                                                          BERMUDA DUNES          CA      92203
SOUTHWESTERN CEN SCH (CO                  S WESTERN CEN SCH‐ COLLE              PO BOX 1289                                                         BUFFALO                NY      14240
SOUTHWESTERN ELECTRIC POWER CO            PO BOX 24422                                                                                              CANTON                 OH      44701‐4422
SOUTHWESTERN ROOFING                      SOUTH GENERAL CONTRACTORS INC         11745 JONES RD                                                      HOUSTON                TX      77070
SOUTHWICK TOWN                            SOUTHWICK TOWN ‐ TAX COL              454 COLLEGE HIGHWAY                                                 SOUTHWICK              MA      01077
SOUTHWIND ESTATES                         9545 PALM ISLES DRIVE                                                                                     BOYNTON BEACH          FL      33437
SOUTHWIND LAKES H.O.A.                    6413 CONGRESS AVE                     100 ‐ CREST MGMT GROUP                                              BOCA RATON             FL      33487
SOUTHWINDS ASSOCIATION, INC.              PO BOX 638                                                                                                LAPLATA                MD      20646
SOUTHWINDS CONDOMINIUM ASSOCIATION INC.   9360 WEST FLAGLER ST.                                                                                     MIAMI                  FL      33174
SOUTHWINDS HOMEOWNERS ASSOCIATION         P.O. BOX 290413                                                                                           PORT ORANGE            FL      32129‐0413
SOUTHWOOD PROPERTY OWNERS ASSOC., INC.    1162 INDIAN HILLS BLVD.                                                                                   VENICE                 FL      34293
SOUVANNAVONG, SOMVANG                     ADDRESS ON FILE
SOUZA, MARIANA                            ADDRESS ON FILE
SOVEREIGN & JACOBS PROPERTY MGMT COS      461 A1A BEACH BLVD                                                                                        ST AUGUSTINE           FL      32080
SOVEREIGN INSURANCE                       517 ROUTE 1 SOUTH 3100                                                                                    ISELIN                 NJ      08830
SOVEREIGN MORTGAGE SERVICES INC           454 HOUSTON STREET                                                                                        COPPELL                TX      75019
SOVEREIGN NATION TRIBAL LAW               8220 WEST GAGE BLVD 151                                                                                   KENNEWICK              WA      99336
SOVOS COMPLIANCE LLC                      ATTN: GENERAL COUNSEL                 PO BOX 347977                                                       PITTSBURGH             PA      15251‐4977
SOWELL GRAY ROBINSON                      1310 GADSDEN ST                                                                                           COLUMBIA               SC      29201
SOWELL, DENEEN                            ADDRESS ON FILE
SOWELL, LASTAR                            ADDRESS ON FILE
SOWELLS, SHABERINA                        ADDRESS ON FILE
SOZA ROOFING CORP.                        8787 NW 106TH LANE                                                                                        HIALEAH GARDENS        FL      33018




                                                                                                           Page 823 of 998
                                           19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    827 of 1004
Creditor Name                                 Address1                            Address2                                    Address3                                  City               State   Zip          Country
SP CRONIN EN & F JABBERI                      & S NOORMOHAMMADI                   1956 SW MAIN BLVD                                                                     LAKE CITY          FL      32025
SPACE COAST CREDIT UNION                      8045 N WICKHAM ROAD                                                                                                       MELBOURNE          FL      32940
SPACKENKILL CS  (POUGHKE                      TOWN OF POUGHKEEPSIE                1 OVEROCKER ROAD                                                                      POUGHKEEPSIE       NY      12603
SPAFFORD TOWN                                 SPAFFORD TOWN‐ TAX COLLE            1984 ROUTE 174                                                                        SKANEATELES        NY      13152
SPAIN, TONYA                                  ADDRESS ON FILE
SPALDING COUNTY                               SPALDING CO‐TAX COMMISSI            PO BOX 509                                                                            GRIFFIN            GA      30224
SPALDING COUNTY TAX COMMISSION                132 E SOLOMAN ST                                                                                                          GRIFFIN            GA      30223
SPALDING COUNTY TAX COMMISSIONER              PO BOX 509                                                                                                                GRIFFIN            GA      30224
SPALDING TOWNSHIP                             SPALDING TOWNSHIP ‐ TREA            PO BOX 161                                                                            POWERS             MI      49874
SPANAWAY WATER COMPANY                        PO BOX 1000                                                                                                               SPANAWAY           WA      98387
SPANGLER RESTORATION                          4002 MATTHEWS INDIAN TRL                                                                                                  MATTHEWS           SC      28104
SPANGLER RESTORATION                          THE SPANGLER GROUP LLC              4330 MATTHEWS‐INDIAN TRAIL RD                                                         INDIAN TRAIL       NC      28079
SPANISH COVE PUD  L                           SPANISH COVE PUD ‐ COLLE            11111 KATY FRWY 725                                                                   HOUSTON            TX      77079
SPANISH GRANT CIVIC ASSOCIATION, SEC 1&2      7193 SPANISH GRANT                                                                                                        GALVESTON          TX      75844
SPANISH LAKES FAIRWAYS SERVICE CORP           8000 SOUTH U.S. 1                   SUITE 402                                                                             PORT ST. LUCIE     FL      34952
SPANISH LAKES FAIRWAYS SERVICE CORP.          8000 SOUTH U.S. 1                   SUITE 402                                                                             PORT ST. LUCIE     FL      34952
SPANISH OAKS OWNERS ASSOCIATION, INC.         13453 HWY 71 WEST                                                                                                         BEE CAVE           TX      78738
SPANN, ANTHONY                                ADDRESS ON FILE
SPANN, KEVIN                                  ADDRESS ON FILE
SPARBY, CHRISTOPHER                           ADDRESS ON FILE
SPARKLE WASH                                  GARY MINNER                         GAR‐COM, INC.                               PO BOX 1152                               SALISBURY          MD      21802
SPARKS CITY                                   SPARKS CITY‐TAX COLLECTO            PO BOX 899                                                                            SPARKS             GA      31647
SPARKS, ROGER                                 ADDRESS ON FILE
SPARR, LAURA                                  ADDRESS ON FILE
SPARROW BUILDING SERVICES                     JOSHUA ELI SPARROW                  315 S. MAPLE ST.                                                                      WINFIELD           IA      52659
SPARTA CITY                                   SPARTA CITY TREASURER               201 W OAK ST                                                                          SPARTA             WI      54656
SPARTA CITY                                   SPARTA CITY‐TAX COLLECTO            PO BOX 30                                                                             SPARTA             TN      38583
SPARTA CITY                                   SPARTA CITY‐TAX COLLECTO            PO BOX H                                                                              SPARTA             GA      31087
SPARTA TOWN                                   SHEILA DUFFY‐ TAX COLLEC            8824 ROUTE 256                                                                        SPARTA             NY      14437
SPARTA TOWN                                   SPARTA TWN TREASURER                P.O. BOX 356                                                                          SPARTA             WI      54656
SPARTA TOWNSHIP                               SPARTA TOWNSHIP ‐ TREASU            160 E DIVISION ST                                                                     SPARTA             MI      49345
SPARTA TOWNSHIP                               SPARTA TWP ‐ TAX COLLECT            24650 ST HWY 89                                                                       SPARTANSBURG       PA      16434
SPARTA TOWNSHIP                               SPARTA TWP‐TAX COLLECTOR            65 MAIN STREET                                                                        SPARTA             NJ      07871
SPARTA VILLAGE                                SPARTA VILLAGE ‐ TREASUR            156 E DIVISION ST                                                                     SPARTA             MI      49345
SPARTAN CLAIMS & SEAN &                       ERICA ROBBINS                       3081 SALT LAKE RD                                                                     INDIANAPOLIS       IN      46214
SPARTAN CLAIMS LLC                            3081 SALT LAKE ROAD                                                                                                       INDIANAPOLIS       IN      46214
SPARTAN CLAIMS LLC &                          M GENTILE & LAURA HOLMES            3081 SALT LAKE RD                                                                     INDIANAPOLIS       IN      46214
SPARTAN CONSTRUCTION AND ROOFING              5001 ROWLETT RD 100                                                                                                       ROWLETT            TX      75088
SPARTAN CONTRACTING SERVICES, INC.            4274 KENT AVENUE                                                                                                          LAKE WORTH         FL      33461
SPARTAN ROOFING &                             MARY BOWEN                          PO BOX 431                                                                            GRATIS             OH      45330
SPARTAN ROOFING & CONSTR                      5000 SW 52ND ST STE 506                                                                                                   DAVIE              FL      33314
SPARTAN SHIELD RU CONTRA                      1100 NE 7TH ST                                                                                                            HALLANDALE BEACH   FL      33009
SPARTANBURG COUNTY                            366 N CHURCH ST STE 300                                                                                                   SPARTANBURG        SC      29303
SPARTANBURG COUNTY                            SPARTANBURG COUNTY ‐ TRE            366 N. CHURCH ST.STE 30                                                               SPARTANBURG        SC      29303
SPARTANBURG COUNTY / MOB                      SPARTANBURG COUNTY ‐ TRE            366 N CHURCH ST                                                                       SPARTANBURG        SC      29303
SPARTANBURG COUNTY R M C OFFICE               366 N CHURCH ST STE 100                                                                                                   SPARTANBURG        SC      29303
SPARTANBURG COUNTY TAX COLLECTOR              366 N CHURCH ST  SUITE 400                                                                                                SPARTANBURG        SC      29303
SPARTANSBURG BORO                             SPARTANSBURG BORO ‐ TC              579 E MAIN ST POB 103                                                                 SPARTANSBURG       PA      16434
SPATIG & SONS CUSTOM BUILDERS                 ROBERT E SPATIG JR                  13353 E 44TH ST                                                                       YUMA               AZ      85367
SPAULDING TOWNSHIP                            SPAULDING TOWNSHIP ‐ TRE            5025 EAST RD                                                                          SAGINAW            MI      48601
SPC ROOFERS LLC                               234 OCEANWAY AVE                                                                                                          JACKSONVILLE       FL      32218
SPCU CONSTRUCTION, CORP                       CARLOS RODRIGUEZ                    CARLOS RODRIGUEZ                            7110 SW 42ND TERRACE                      MIAMI              FL      33155
SPDR BARCLAYS SHORT TERM HYB ETF              MR. MICHAEL J. BRUNELL, CFA         VP & SR FIXED INCOME PORTF MGR              STATE STREET FIN CENTER 1 LINCOLN STR     STREET  BOSTON     MA      02111‐2901
SPDR BLOOMBERG BARCLAYS HYB ETF               MR. MICHAEL J. BRUNELL, CFA         VP & SR FIXED INCOME PORTF MGR              STATE STREET FIN CENTER 1 LINCOLN STR     STREET  BOSTON     MA      02111‐2901
SPEAKER TOWNSHIP                              SPEAKER TOWNSHIP ‐ TREAS            8209 JORDAN RD                                                                        MELVIN             MI      48454
SPEAR HOFFMAN, P.A.                           9700 SOUTH DIXIE HWY                SUITE 610                                                                             MIAMI              FL      33156
SPEAR REAL ESTATE & INVE                      19 E 3RD STREET                                                                                                           PERU               IN      46970
SPEAR, CALVIN                                 ADDRESS ON FILE
SPEAR, DERYANNA                               ADDRESS ON FILE
SPEARHEAD INS GROUP                           18311 STRACK DR                                                                                                           SPRING             TX      77379
SPEARS, ALICIA                                ADDRESS ON FILE
SPEARS, BRENDA                                ADDRESS ON FILE
SPEARS, ERIN                                  ADDRESS ON FILE
SPEARS, NATHAN                                ADDRESS ON FILE
SPEARS, RANDALL                               ADDRESS ON FILE
SPECIAL ASSETS LLC                            PO BOX 162                                                                                                                NASHVILLE          GA      31639
SPECIAL CONTINGENCY RISKS INC                 PO BOX 9491                                                                                                               NEW YORK           NY      10087‐9491
SPECIALITY PUBLIC ADJ                         INC                                 6625 MIAMI LAKES DR 512                                                               MIAMI LAKES        FL      33014
SPECIALIZED BUILDERS                          JEFFERY MILES                       290 PARADISE RD.                                                                      CENTRAL SQUARE     NY      13036
SPECIALIZED LOAN SERVICING LLC                8742 LUCENT BLVD  STE 300                                                                                                 HIGHLANDS RANCH    CO      80129




                                                                                                            Page 824 of 998
                                          19-10412-jlg             Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       828 of 1004
Creditor Name                                Address1                                Address2                                      Address3                                   City              State   Zip          Country
SPECIALIZED SOLUTIONS LLC                    LUIS ANDINO                             15489 MIAMI LAKEWAY N. APT. 303                                                          MIAMI LAKES       FL      33014
SPECIALTY CONTRACTING &                      MARK & KATHERINE BEHRENS                9567 VALPARAISO CT                                                                       INDIANAPOLIS      IN      46268
SPECIALTY INS GROUP                          621 N. TYNDALL PKWY S                                                                                                            PANAMA CITY       FL      32404
SPECIALTY MANAGEMENT OF CENTRAL FLORIDA      882 JACKSON AVE                                                                                                                  WINTER PARK       FL      32789
SPECIALTY REPAIR &                           REMODELING                              3347 HALLS MILL RD                                                                       MOBILE            AL      36606
SPECIALTY RESTORATION OF TEXAS, INC.         6906 OLD MCGREGOR RD.                                                                                                            WACO              TX      76712
SPECIALTY RISK                               PO BOX 53049                                                                                                                     SHREVEPORT        LA      71135
SPECIALTY UND INC                            400 TECHNECENTER DR                                                                                                              MILFORD           OH      45150
SPECKMAN, LAWRENCE                           ADDRESS ON FILE
SPECKMAN, TONI                               ADDRESS ON FILE
SPECS HOME REMODELING CORP                   841 N. 70TH TER                                                                                                                  HOLLYWOOD         FL      33024
SPECTOR, KATHLEEN                            ADDRESS ON FILE
SPECTRUM ASSOCIATION MANAGEMENT, LP          17319 SAN PEDRO                         STE 318                                                                                  SAN ANTONIO       TX      78232
SPECTRUM BUSINESS                            400 ATLANTIC ST                         FLOOR 10                                                                                 STAMFORD          CT      06901
SPECTRUM BUSINESS                            PO BOX 30050                                                                                                                     HONOLULU          HI      96820‐0050
SPECTRUM CONTRACTING                         HEIDI MORENO                            105 W MAIN ST                                                                            CROWLEY           TX      76036
SPECTRUM RENOVATIONS, LLC                    6686 TRAVELERS RD                                                                                                                WEST PALM BEACH   FL      33411
SPEEDPAY, INC.                               ATTN: GENERAL COUNSEL                   12500 E. BELFORD AVE.                                                                    ENGLEWOOD         CO      80112
SPEEDPAY, INC.                               ATTN: GENERAL COUNSEL                   7 DEY STREET                                                                             NEW YORK          NY      10007
SPEEDPAY, INC.                               ATTN: PRESIDENT                         7 DEY STREET                                                                             NEW YORK          NY      10007
SPEEDPAY, INC.                               C/O WESTERN UNION PAYMENT SERVICES      ATTN: GENERAL COUNSEL                         12500 EAST BELFORD AVE MAIL STOP M22A1     ENGLEWOOD         CO      80112
SPEEDY ELECTRIC A‐C                          & KIMBERLY POTTER                       PO BOX 533                                                                               MIDLOTHIAN        TX      76065
SPEERS BORO                                  SPEERS BORO ‐ TAX COLLEC                261 GRANDVIEW WAY                                                                        CHARLEROI         PA      15022
SPEIGHT & ASSOCIATES LLC                     125 STONEBRIDGE BLVD STE C                                                                                                       JACKSON           TN      38305
SPEIGHT, DERRVIN                             ADDRESS ON FILE
SPELTS ROOFING CO LLC                        PO BOX 127                                                                                                                       HAXTUN            CO      80731
SPENCE ELECTRIC INC                          910 LUCABAUGH MILL RD                                                                                                            WESTMINSTER       MD      21157
SPENCE, CHARLES                              ADDRESS ON FILE
SPENCE, SHARON                               ADDRESS ON FILE
SPENCE, TALMAGE                              ADDRESS ON FILE
SPENCER BUILDING GROUP, INC.                 PAUL SPENCER, JR                        14206 SHORT HORN ST                                                                      SAN ANTONIO       TX      78247
SPENCER COUNTY                               SPENCER COUNTY ‐ SHERIFF                PO BOX 475                                                                               TAYLORSVILLE      KY      40071
SPENCER COUNTY                               SPENCER COUNTY ‐ TREASUR                200 MAIN STRM 7                                                                          ROCKPORT          IN      47635
SPENCER ROAD PUD  L                          SPENCER ROAD PUD ‐ COLLE                11111 KATY FRWY 725                                                                      HOUSTON           TX      77079
SPENCER TOWN                                 SPENCER TOWN ‐TAX COLLEC                157 MAIN STREET                                                                          SPENCER           MA      01562
SPENCER TOWN                                 SPENCER TOWN‐TAX COLLECT                79 E TIOGA ST                                                                            SPENCER           NY      14883
SPENCER TOWNSHIP                             SPENCER TOWNSHIP ‐ TREAS                14960 MEDDLERAVE                                                                         GOWEN             MI      49326
SPENCER VANETTEN CS  (CM                     SPENCER VANETTEN CS‐ COL                1 N MAIN STREET                                                                          SPENCER           NY      14883
SPENCER VANETTEN CS  (CM                     SPENCER VANETTEN CS‐COLL                1 N MAIN STREET                                                                          SPENCER           NY      14883
SPENCER VILLAGE                              SPENCER VLG TREASURER                   PO BOX 360 / 105 PARK ST                                                                 SPENCER           WI      54479
SPENCER, ADRIENNE                            ADDRESS ON FILE
SPENCER, CAROLYN                             ADDRESS ON FILE
SPENCER, CHARDA                              ADDRESS ON FILE
SPENCER, LASONYA                             ADDRESS ON FILE
SPENCER, MASZOLIIN                           ADDRESS ON FILE
SPENCERPORT C.S. (TN OF                      SPENCERPORT C.S ‐ RECEIV                1 VINCE TOFANY BLVD.                                                                     ROCHESTER         NY      14612
SPENCERPORT C.S. (TWN.PA                     SPENCERPORT C.S ‐ RECEIV                PO BOX 728                                                                               HILTON            NY      14468
SPENCERPORT CS   (TN OF                      SPENCERPORT CS ‐ TAX REC                269 OGDEN CENTER RD                                                                      SPENCERPORT       NY      14559
SPENCERPORT CS (TN OF GA                     COSMO A. GIUNTA, TAX REC                1605 BUFFALO RD                                                                          ROCHESTER         NY      14624
SPENCERPORT VILLAGE                          SPENCERPORT VILLAGE ‐ CL                27 WEST AVENUE                                                                           SPENCERPORT       NY      14559
SPENCERS ROOFING AND REMODELING              ROY SPENCER                             18681 GOLDEN HORSESHOE LN                                                                FLINT             TX      75762
SPENGLER CONDOMINIUMS                        4025 S MCCLINTOCK DR. 208                                                                                                        TEMPE             AZ      85282
SPERA, DEBRA                                 ADDRESS ON FILE
SPERO BUILDERS, LLC                          45 NEW OCEAN ST. SUITE 2E                                                                                                        SWAMPSCOTT        MA      01907
SPEZZANO, MARC                               ADDRESS ON FILE
SPI GOLF CLUB COMMUNITY                      300 E. SONTERRA BLVD                    STE 250                                                                                  SAN ANTONIO       TX      78258
SPI, INC                                     ATTN: GENERAL COUNSEL                   12500 E. BELFORD AVE                                                                     ENGLEWOOD         CO      80112
SPICER CONSTRUCTION                          PO BOX 570                                                                                                                       PRAIRIEVILLE      LA      70769
SPIDELL, JOHN                                ADDRESS ON FILE
SPIDER LAKE TOWN                             SPIDER LAKE TWN TREASURE                13477N MURPHY BLVD.                                                                      HAYWARD           WI      54843
SPIGEL, CHRISTOPHER                          ADDRESS ON FILE
SPIGELMAN, ADAM                              ADDRESS ON FILE
SPILLER, RODERICK                            ADDRESS ON FILE
SPILMAN THOMAS & BATTLE PLLC                 300 KANAWHA BLVD E PO BOX 273                                                                                                    CHARLESTON        WV      25321
SPINA & LAVELLE                              1 PERIMETER PARK SOUTH STE 400N                                                                                                  BIRMINGHAM        AL      35243
SPINA LAVELLE, PC                            ONE PERIMETER PARK SOUTH                SUITE 400N                                                                               BIRMINGHAM        AL      35243
SPINDLE GROUP                                8323 SW FRW 350                                                                                                                  HOUSTON           TX      77074
SPINK COUNTY                                 SPINK COUNTY ‐ TREASURER                210 EAST 7TH AVENUE                                                                      REDFIELD          SD      57469
SPINNAKER                                    P O BOX 357966                                                                                                                   GAINESVILLE       FL      32635
SPINNAKER AOAO                               PO BOX 10039                                                                                                                     LAHAINA           HI      96761




                                                                                                                 Page 825 of 998
                                       19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              829 of 1004
Creditor Name                              Address1                         Address2                                      Address3     City             State   Zip          Country
SPINNAKER INS CO                           221 MAIN STREET                  SUITE 2                                                    CHESTER          NJ      7930
SPINNAKER MANAGEMENT LLC                   123 TEAL AVENUE                                                                             BROADALBIN       NY      12025
SPINNER, ELLENY                            ADDRESS ON FILE
SPITZ MILLER WHITE HAVEN                   101 W COLUMBIA AVE                                                                          GRIFFITH         IN      46319
SPIVEY, CECIL                              ADDRESS ON FILE
SPM GROUP, INC                             2822 NW 79TH AVENUE                                                                         DORAL            FL      33122
SPOKANE COUNTY                             SPOKANE COUNTY ‐ TREASUR         1116 W BROADWAY SUITE 20                                   SPOKANE          WA      99260
SPOKANE COUNTY ENVIRONMENTAL SERVICES      1026 WEST BROADWAY AVENUE                                                                   SPOKANE          WA      99260‐0430
SPOKANE COUNTY TREASURER                   PO BOX 199                                                                                  SPOKANE          WA      99210‐0199
SPOKANE COUNTY UTILITIES                   1026 WEST BROADWAY AVENUE                                                                   SPOKANE          WA      99260‐0430
SPOKANE COUNTY UTILITIES DIVISION          P. O. BOX 2355                                                                              SPOKANE          WA      99210‐2353
SPOKANE COUNTY WATER DISTRICT NO.3         1225 N YARDLEY ST                                                                           SPOKANE          WA      99212‐7001
SPOONER CITY                               SPOONER CITY TREASURER           PO BOX 548 / 515 N SUMMI                                   SPOONER          WI      54801
SPOONER MON LLC                            CLIFFORD RICHARDSON              123 OCEAN VIEW DR                                          TAVERNIER        FL      33070
SPOONER TOWN                               SPOONER TWN TREASURER            N5781 CTY HWY K                                            SPOONER          WI      54801
SPORKIN AGENCY                             1701 W BURBANK BLVD 204                                                                     BURBANK          CA      91506
SPORN, AMY                                 ADDRESS ON FILE
SPORTS VILLAGE UNIT FOUR HOMEOWERS ASSOC   P. O. BOX 10000                  3205 LAKESIDE VILLAGE DR                                   PRESCOTT         AZ      86301
SPORTSMAN'S WORLD RECREATIONAL ASSOC       6020 HELL'S GATE LOOP                                                                       STRAWN           TX      76475
SPOSATO, JOSEPH                            ADDRESS ON FILE
SPOSITO, ANGELA                            ADDRESS ON FILE
SPOTSWOOD BORO                             SPOTSWOOD BORO ‐ TAX COL         77 SUMMERHILL ROAD                                         SPOTSWOOD        NJ      08884
SPOTSYLVANIA                               9104 COURTHOUSE ROAD                                                                        SPOTSYLVANIA     VA      22553
SPOTSYLVANIA COUNTY                        SPOTSYLVANIA COUNTY ‐ TR         9104 COURTHOUSE RD                                         SPOTSYLVANIA     VA      22553
SPOTSYLVANIA COUNTY CLERK OF               CIRCUIT COURT                    9017 JUDICIAL CENTER LANE                                  SPOTSYLVANIA     VA      22553
SPR INS GROUP                              18305 BISCAYNE BLVD 218                                                                     AVENTURA         FL      33160
SPRADLIN, NOLAN                            ADDRESS ON FILE
SPRADLING, ROBERT                          ADDRESS ON FILE
SPRAGUE ROOFING COLORADO, LLC              217 RACQUETTE DR. SUITE 3                                                                   FORT COLLINS     CO      80524
SPRAGUE TOWN                               SPRAGUE TOWN ‐ TAX COLLE         PO BOX 285                                                 BALTIC           CT      06330
SPRAGUE, PAUL                              ADDRESS ON FILE
SPRANGER, DRAXTON                          ADDRESS ON FILE
SPRATTE, SUSAN                             ADDRESS ON FILE
SPRECO, BERINA                             ADDRESS ON FILE
SPRING ARBOR TOWNSHIP                      SPRING ARBOR TWP ‐ TREAS         107 TEFT RD ‐ BOX 250                                      SPRING ARBOR     MI      49283
SPRING BRANCH ISD                          SPRING BRANCH ISD ‐ COLL         PO BOX 19037                                               HOUSTON          TX      77224
SPRING BREEZE AC AND                       HEATING                          9202 INCE LN                                               HOUSTON          TX      77040
SPRING BROOK TOWN                          SPRING BROOK TWN TREASUR         E7709 320TH AVE                                            ELK MOUND        WI      54739
SPRING CITY                                SPRING CITY‐TAX COLLECTO         PO BOX 369                                                 SPRING CITY      TN      37381
SPRING CITY BORO                           JAY PANFIL‐TAX COLLECTOR         428 CHESTNUT STREET                                        SPRING CITY      PA      19475
SPRING COVE S.D./FREEDOM                   HOLLY LINK, TAX COLLECTO         182 FREEDOM ST.                                            EAST FREEDOM     PA      16637
SPRING COVE S.D./HUSTON                    SPRING COVE SD ‐ TAX COL         1152 LOCK MOUNTAIN ROAD                                    MARTINSBURG      PA      16662
SPRING COVE S.D./MARTINS                   M JANE STAILY ‐ TAX COLL         214 S. MARKET ST                                           MARTINSBURG      PA      16662
SPRING COVE S.D./NORTH W                   SHARON BROWER ‐ TAX COLL         144 DOC LANE                                               MARTINSBURG      PA      16662
SPRING COVE S.D./ROARING                   TAMMY FRYE‐CARTER ‐ COLL         327 EAST MAIN ST                                           ROARING SPRING   PA      16673
SPRING COVE S.D./TAYLOR                    SPRING COVE SD ‐ TAX COL         1226 BLOOMFIELD ROAD                                       ROARING SPRING   PA      16673
SPRING CREEK ASSOCIATION                   451 SPRING CREEK PKWY                                                                       SPRING CREEK     NV      89815
SPRING CREEK FOREST PUD                    SPRING CREEK FOREST PUD          17111 ROLLING CREEK                                        HOUSTON          TX      77090
SPRING CREEK TOWNSHIP                      SPRING CREEK TWP ‐ COLLE         27821 LAKE CITY RD                                         RIDGEWAY         PA      15853
SPRING CREEK TOWNSHIP                      SPRING CREEK TWP ‐ COLLE         4580 OLD ROUTE 77                                          SPRING CREEK     PA      16436
SPRING CREEK UD U                          SPRING CREEK UD‐COLLECTO         11500 NORTHWEST FREEWAY,                                   HOUSTON          TX      77092
SPRING FORD AREA SCHOOL                    RYAN WALL ‐ TAX COLLECTO         P.O. BOX 460                                               ROYERSFORD       PA      19468
SPRING FORD AREA SCHOOL                    SPRING FORD AREA SD ‐ TC         939 CHESTNUT ST                                            ROYERSFORD       PA      19468
SPRING GARDEN TOWNSHIP                     SPRING GARDEN TWP ‐ COLL         558 S OGONTZ ST                                            YORK             PA      17403
SPRING GARDENS HOMEOWNERS ASSOCIATION      2012 CREEKPOINT DR                                                                          ST PETERS        MO      63376
SPRING GREEN AT GASPEE POINT LLC           459 NAMQUID DR                                                                              WARWICK          RI      02888
SPRING GREEN TOWN                          SPRING GREEN TWN TREASUR         S12596 PEARL ROAD                                          SPRING GREEN     WI      53588
SPRING GROVE AREA SCHOOL                   SHERRY THOMPSON‐TAX COLL         1271 MOULSTOWN RD N.                                       HANOVER          PA      17331
SPRING GROVE AREA SCHOOL                   SPRING GROVE AREA SD ‐ T         P.O. BOX 118                                               SPRING GROVE     PA      17362
SPRING GROVE BORO                          SPRING GROVE BORO ‐ COLL         P.O. BOX 118                                               SPRING GROVE     PA      17362
SPRING GROVE MTL                           1105 WEST 2ND AVE                                                                           BRODHEAD         WI      53520
SPRING GROVE S.D./JACKSO                   JEANNE GROGG ‐ TAX COLLE         7043 WOODLAND DR                                           SPRING GROVE     PA      17362
SPRING GROVE S.D./JEFFER                   DARLENE STAUFFER ‐ COLLE         POB 2                                                      CODORUS          PA      17311
SPRING GROVE S.D./N. COD                   JACKIE WIVELL ‐ TAX COLL         PO BOX 103                                                 YORK NEW SALEM   PA      17371
SPRING GROVE S.D./NEW SA                   STEPHANIE MUNDORF‐TAX CO         4070 SHERWOOD DR                                           YORK NEW SALEM   PA      17408
SPRING GROVE S.D./PARADI                   SPRING GROVE AREA SD ‐ T         7698 ALTLAND AVE.                                          ABBOTTSTOWN      PA      17301
SPRING GROVE TOWN                          GREEN COUNTY TREASURER           1016 16TH AVE.                                             MONROE           WI      53566
SPRING HILL CITY/MAURY                     SPRING HILL CITY‐TAX COL         PO BOX 789                                                 SPRING HILL      TN      37174
SPRING HILL CITY/WILLIAM                   SPRING HILL CITY‐TAX COL         PO BOX 789                                                 SPRING HILL      TN      37174
SPRING HILL TOWNSHIP                       SPRING HILL TWP ‐ COLLEC         150 GANS HILL SCHOOL RD                                    SMITHFIELD       PA      15478




                                                                                                        Page 826 of 998
                                          19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    830 of 1004
Creditor Name                                Address1                             Address2                                     Address3     City              State   Zip        Country
SPRING HOPE TOWN                             SPRING HOPE TOWN ‐ COLLE             P O BOX 87                                                SPRING HOPE       NC      27882
SPRING ISD TAX ASSESSOR COLLECTOR            16717 ELLA BLVD.                                                                               HOUSTON           TX      77090‐4299
SPRING ISD TAX ASSESSOR COLLECTOR            PO BOX 4826                                                                                    HOUSTON           TX      77210‐4826
SPRING ISD TAX OFFICE                        TAX COLLECTOR                        16717 ELLA BLVD                                           HOUSTON           TX      77090
SPRING KNOLLS ASSOCIATION INC                38441 VIA LA PALOMA                                                                            MURRIETA          CA      92563
SPRING LAKE BORO                             SPRING LAKE BORO ‐ COLLE             P.O. BOX 638                                              SPRING LAKE       NJ      07762
SPRING LAKE CONDOMINIUM #4 ASSOC, INC        54 WILDWOOD STREET                                                                             NEW BRITAIN       CT      06051
SPRING LAKE HEIGHTS BORO                     SPRING LAKE HTS BORO‐COL             555 BRIGHTON AVENUE                                       SPRING LAKE HTS   NJ      07762
SPRING LAKE PROPERTY OWNERS ASSOCIATION      P. O. BOX 851267                                                                               MOBILE            AL      36685
SPRING LAKE TOWN                             PIERCE COUNTY TREASURER              PO BOX 87 / 414 W MAIN S                                  ELLSWORTH         WI      54011
SPRING LAKE TOWNSHIP                         SPRING LAKE TWP ‐ TREASU             101 S BUCHANAN STREET                                     SPRING LAKE       MI      49456
SPRING LAKE VILLAS HOMEOWNERS ASSOC.         7512 DR PHILLIPS DRIVE PMB 170                                                                 ORLANDO           FL      32819
SPRING MEADOW CONDO ASSOC. INC               412 SPRING MEADOW DRIVE                                                                        WYCKOFF           NJ      07481
SPRING MEADOWS MUD JM                        SPRING MEADOWS MUD COLLE             103 KERRY                                                 HIGHLANDS         TX      77562
SPRING MILL CITY                             SPRING MILL ‐ TREASURER              P O BOX 91241                                             LOUISVILLE        KY      40291
SPRING MOUNTAIN SUMMIT CONDO ASSOC           400 CAMPUS DR STE 101                                                                          COLLEGEVILLE      PA      19426
SPRING PAINTING                              1481 SAWDUST RD 316                                                                            SPRING            TX      77380
SPRING PRAIRIE TOWN                          SPRING PRAIRIE TWN TREAS             N6097 STATE HWY 120                                       BURLINGTON        WI      53105
SPRING RIDGE CONSERVANCY INC                 92 THOMAS JOHNSON DR STE 170                                                                   FREDERICK         MD      21702
SPRING SHADOWS CIVIC ASSOCIATION, INC.       10355 CENTREPARK DRIVE, STE 220                                                                HOUSTON           TX      77043
SPRING TOWNSHIP                              DEBORAH BROWNE ‐ TAX COL             PO BOX 106 / 795 CENTER                                   BEAVER SPRINGS    PA      17812
SPRING TOWNSHIP                              SPRING TWP ‐ TAX COLLECT             1869 ZION ROAD                                            BELLEFONTE        PA      16823
SPRING TOWNSHIP                              SPRING TWP ‐ TAX COLLECT             1988 SHERMANS VALLEY ROA                                  ELLIOTTSBURG      PA      17024
SPRING TOWNSHIP                              SPRING TWP ‐ TAX COLLECT             21850 S. HICKERNELL RD                                    CONNEAUTVILLE     PA      16406
SPRING TOWNSHIP                              SPRING TWP ‐ TAX COLLECT             2850 WINDMILL RD                                          SINKING SPRING    PA      19608
SPRING VALE MUT INS                          PO BOX 27                                                                                      MORA              MN      55051
SPRING VALLEY CITY                           CITY OF SPRING VALLEY ‐              PO BOX 22466                                              LOUISVILLE        KY      40252
SPRING VALLEY CLUB HOA INC                   1001 N LAKE DESTINY RD               STE 125                                                   MAITLAND          FL      32751
SPRING VALLEY LAKE ASSOCIATION               23201 LAKE CENTER DR STE 101                                                                   LAKE FOREST       CA      92630
SPRING VALLEY MUT INS                        117 N BROADWAY                                                                                 SPRING VALLEY     MN      55975
SPRING VALLEY RANCH HOA                      19590 E MAINSTREET 208                                                                         PARKER            CO      80138
SPRING VALLEY ROOFING                        605 S 22ND ST.                                                                                 FORT DODGE        IA      50501
SPRING VALLEY TOWN                           ROCK COUNTY TREASURER                PO BOX 1508/51 S MAIN ST                                  JANESVILLE        WI      53547
SPRING VALLEY VILLAGE                        SPRING VALLEY VLG TREASU             PO BOX 276 / E121 S 2ND                                   SPRING VALLEY     WI      54767
SPRING VALLEY(CLARKSTOWN                     SPRING VALLEY VIL‐ COLLE             200 NORTH MAIN STREET                                     SPRING VALLEY     NY      10977
SPRING VALLEY(RAMAPO) VI                     SPRING VALLEY VIL‐ COLLE             200 NORTH MAIN STREET                                     SPRING VALLEY     NY      10977
SPRING WATER TOWN                            SPRING WATER TWN TREASUR             PO BOX 236                                                WILD ROSE         WI      54984
SPRING WEST MUD  L                           SPRING WEST MUD ‐ COLLEC             11111 KATY FRWY 725                                       HOUSTON           TX      77079
SPRING, ERIC                                 ADDRESS ON FILE
SPRINGBORO BORO                              SPRINGBORO BORO ‐ COLLEC             144 N MAIN ST                                             SPRINGBORO        PA      16435
SPRINGBROOK TOWNSHIP                         SPRINGBROOK TWP ‐ COLLEC             POB 1014                                                  MOSCOW            PA      18444
SPRINGDALE BORO                              SPRINGDALE BORO ‐ COLLEC             412 SCHOOL ST                                             SPRINGDALE        PA      15144
SPRINGDALE HOMEOWNERS ASSOCIATION, INC       590 SPRINGDALE CIRCLE                                                                          PALM SPRINGS      FL      33461
SPRINGDALE TOWN                              SPRINGDALE TWN TREASURER             2379 TOWN HALL ROAD                                       MT HOREB          WI      53572
SPRINGDALE TOWNSHIP                          KATHRYN WINWOOD‐TAX COLL             833 ADELINE ST                                            SPRINGDALE        PA      15144
SPRINGDALE TOWNSHIP                          SPRINGDALE TWP ‐ TREASUR             17576 MOORE RD.                                           THOMPSONVILLE     MI      49683
SPRINGER APPRAISAL ASSOCIATES INC            208 4TH ST SE                                                                                  ROCHESTER         MN      55904
SPRINGER ROOFING                             15376 SW 9 WAY                                                                                 MIAMI             FL      33194
SPRINGETTSBURY TOWNSHIP                      1501 MOUNT ZION ROAD                                                                           YORK              PA      17402
SPRINGETTSBURY TOWNSHIP                      SPRINGETTSBURY TWP ‐ COL             1501 MOUNT ZION ROAD                                      YORK              PA      17402
SPRINGFIELD CITY                             CITY OF SPRINGFIELD ‐ CL             127 W MAIN STREET                                         SPRINGFIELD       KY      40069
SPRINGFIELD CITY                             SPRINGFIELD CITY ‐ COLLE             36 COURT ST‐ CITY COLLEC                                  SPRINGFIELD       MA      01103
SPRINGFIELD CITY                             SPRINGFIELD CITY ‐ TREAS             601 AVE A                                                 SPRINGFIELD       MI      49015
SPRINGFIELD CITY                             SPRINGFIELD CITY‐TAX COL             405 N MAIN ST                                             SPRINGFIELD       TN      37172
SPRINGFIELD CITY REFUSE                      SPRINGFIELD CITY‐W/S COL             36 COURT ST‐ CITY COLLEC                                  SPRINGFIELD       MA      01103
SPRINGFIELD MUT INS COMP                     PO BOX 228                                                                                     NEW SPRINGFIELD   OH      44443
SPRINGFIELD S.D./MORTON                      SPRINGFIELD SD ‐ TAX COL             115 BROAD STREET                                          MORTON            PA      19070
SPRINGFIELD S.D./SPRINGF                     MARGARET A YOUNG ‐ TAX C             50 POWELL RD                                              SPRINGFIELD       PA      19064
SPRINGFIELD SCHOOL DISTR                     SPRINGFIELD SD ‐ TAX COL             506 WEST HEATHER ROAD                                     ORELAND           PA      19075
SPRINGFIELD TOWN                             SPRINGFIELD TOWN‐TAX COL             294 BARTLETT RD.                                          COOPERSTOWN       NY      13326
SPRINGFIELD TOWN                             SPRINGFIELD TOWN‐TAX COL             96 MAIN STREET                                            SPRINGFIELD       VT      05156
SPRINGFIELD TOWN                             SPRINGFIELD TOWN‐TAX COL             P.O.BOX 22                                                SPRINGFIELD       NH      03284
SPRINGFIELD TOWN                             SPRINGFIELD TW TREASURER             W7754 DYKE DRIVE                                          WESTFIELD         WI      53964
SPRINGFIELD TOWN                             SPRINGFIELD TWN TREASURE             6157 COUNTY ROAD P                                        DANE              WI      53529
SPRINGFIELD TOWN                             ST CROIX COUNTY TREASURE             1101 CARMICHAEL RD.                                       HUDSON            WI      54016
SPRINGFIELD TOWNSHIP                         50 POWELL ROAD                                                                                 SPRINGFIELD       PA      19064
SPRINGFIELD TOWNSHIP                         BONNY S. DAVIS ‐ TAX COL             506 WEST HEATHER ROAD                                     ORELAND           PA      19075
SPRINGFIELD TOWNSHIP                         CHRISTI CRATTY‐TAX COLLE             262 OLD MERCER RD                                         VOLANT            PA      16156
SPRINGFIELD TOWNSHIP                         DEBORAH ANN YERGER‐TAX C             2875 RICHLANDTOWN PIKE                                    COOPERSBURG       PA      18036
SPRINGFIELD TOWNSHIP                         MARGARET A YOUNG ‐ TAX C             50 POWELL RD                                              SPRINGFIELD       PA      19064




                                                                                                             Page 827 of 998
                                           19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         831 of 1004
Creditor Name                                 Address1                                 Address2                                       Address3                                  City               State   Zip        Country
SPRINGFIELD TOWNSHIP                          SPRINGFIELD TWP ‐ COLLEC                 13903 RIDGE RD                                                                           W SPRINGFIELD      PA      16443
SPRINGFIELD TOWNSHIP                          SPRINGFIELD TWP ‐ COLLEC                 21290 BAPTIST CHURCH ROA                                                                 THREE SPRINGS      PA      17264
SPRINGFIELD TOWNSHIP                          SPRINGFIELD TWP ‐ COLLEC                 8594 ALLISON LN                                                                          SEVEN VALLEYS      PA      17360
SPRINGFIELD TOWNSHIP                          SPRINGFIELD TWP ‐ COLLEC                 P.O. BOX 292                                                                             NORMALVILLE        PA      15469
SPRINGFIELD TOWNSHIP                          SPRINGFIELD TWP ‐ TREASU                 12000 DAVISBURG RD                                                                       DAVISBURG          MI      48350
SPRINGFIELD TOWNSHIP                          SPRINGFIELD TWP ‐ TREASU                 5719 LUND ‐ TREASURER                                                                    FIFE LAKE          MI      49633
SPRINGFIELD TOWNSHIP                          SPRINGFIELD TWP‐ COLLECT                 P O BOX 119                                                                              JOBSTOWN           NJ      08041
SPRINGFIELD TOWNSHIP                          SPRINGFIELD TWP‐ TAX COL                 100 MOUNTAIN AVENUE                                                                      SPRINGFIELD        NJ      07081
SPRINGFIELD TOWNSHIP MTL                      13439 WOODWORTH                                                                                                                   NEW SPRINGFIELD    OH      44443
SPRINGFIELD TOWNSHIP YORK CO SEWER            AUTHORITY                                PO BOX 75                                                                                SEVEN VALLEYS      PA      17360
SPRINGFIELD WATER & SEWER COMMISSION          P.O. BOX 995                                                                                                                      SPRINGFIELD        MA      01101
SPRING‐FORD AREA SCHOOL                       JULIE MULLIN ‐ TAX COLLE                 1286 BLACK ROCK RD                                                                       PHOENIXVILLE       PA      19460
SPRING‐FORD S.D./SPRING                       JAY PANFIL‐TAX COLLECTOR                 428 CHESTNUT STREET                                                                      SPRING CITY        PA      19475
SPRINGHILL CITY                               SPRINGHILL CITY ‐ COLLEC                 P O BOX 398                                                                              SPRINGHILL         LA      71075
SPRINGHILL CONDOMIMUN 1                       P. O. BOX 235                                                                                                                     CAMILLUS           NY      13031
SPRINGMONT HOMEOWNERS ASSOCIATION             INC                                      PO BOX 1895                                                                              LAWRENCEVILLE      GA      30046‐1895
SPRINGPORT TOWN                               SPRINGPORT TOWN‐ TAX COL                 859 STATE ROUTE 326                                                                      CAYUGA             NY      13034
SPRINGPORT TOWNSHIP                           SPRINGPORT TWP ‐ TREASUR                 P O BOX 174                                                                              SPRINGPORT         MI      49284
SPRINGPORT VILLAGE                            SPRINGPORT VILLAGE ‐ TRE                 P.O.BOX 128                                                                              SPRINGPORT         MI      49284
SPRINGS INS BROKERS                           5526 N ACADEMY BLVD 208                                                                                                           COLORADO SPRINGS   CO      80918
SPRINGTREE ROOFING AND RESTORATION LLC        104 S AUSTIN DRIVE                                                                                                                ALLEN              TX      75013
SPRINGVALE TOWNSHIP                           SPRINGVALE TWP ‐ TREASUR                 8198 E MITCHELL                                                                          PETOSKEY           MI      49770
SPRINGVILLE TOWN                              SPRINGVILLE TWN TREASURE                 1363 FUR DRIVE                                                                           WISCONSIN DELLS    WI      53965
SPRINGVILLE TOWNSHIP                          BARBARA FUHREY ‐ TAX COL                 13210 STRICKLAND HILL RD                                                                 SPRINGVILLE        PA      18844
SPRINGVILLE TOWNSHIP                          SPRINGVILLE TWP ‐ TREASU                 PO BOX 323                                                                               MESICK             MI      49668
SPRINGVILLE VILLAGE                           SPRINGVILLE VILLAGE ‐ CL                 5 WEST MAIN STREET                                                                       SPRINGVILLE        NY      14141
SPRINGVILLE‐GRIFFITH CS                       SPRINGVILLE‐GRIFFITH‐COL                 86 FRANKLIN STREET                                                                       SPRINGVILLE        NY      14141
SPRINGWATER HILLS HOA INC                     PO BOX 23099                                                                                                                      TIGARD             OR      97281
SPRINGWATER TOWN                              SPRINGWATER TN ‐ COLLECT                 FIVE STAR BANK‐ 220 LIBE                                                                 WARSAW             NY      14569
SPRINGWOOD ESTATES OWNERS ASSOC               C/O QUALIFIED PROPERTY MGMT, INC.        5901 US 19 SUITE 7Q                                                                      NEW PORT RICHEY    FL      34652
SPRINT                                        PO BOX 4181                                                                                                                       CAROL STREAM       IL      60197‐4181
SPRINT SOLUTIONS, INC.                        ATTN: GENERAL COUNSEL                    12524 SUNRISE VALLEY DRIVE                                                               RESTON             VA      20191
SPRONK, CALEB                                 ADDRESS ON FILE
SPRONK, CHELSY                                ADDRESS ON FILE
SPRUCE CREEK GOLF & CC HOA                    6972 LAKE GLORIA BLVD.                                                                                                            ORLANDO            FL      32809‐3200
SPRUCE CREEK NORTH                            P.O. BOX 2495                                                                                                                     OCALA              FL      34478
SPRUCE CREEK PRESERVE HOMEOWNERS ASSOC        PO BOX 105302                                                                                                                     ATLANTA            GA      30348‐5302
SPRUCE CREEK RECREATION                       PO BOX 2495                                                                                                                       OCALA              FL      34478
SPRUCE HILLS CONDO ASSOCIATION                100 SPRUCE HILLS DRIVE                                                                                                            GLEN GARDNER       NJ      08826
SPRUCE PINE TOWN                              SPRUCE PINE TOWN ‐ COLLE                 P O BOX 189, CITY HALL                                                                   SPRUCE PINE        NC      28777
SPRUCE TOWN                                   SPRUCE TWN TREASURER                     7549 COUNTY ROAD B                                                                       OCONTO FALLS       WI      54154
SPSP INS AGENCY                               2519 W SHAW AVE STE 114                                                                                                           FRESNO             CA      93711
SPT PROPERTIES I LLC                          5255 S PARK AVE                                                                                                                   TUCSON             AZ      85706
SPU GENERAL CONTRACTORS                       INC                                      40W849 FOX CREEK DR                                                                      ST CHARLES         IL      60175
SPYGLASS HILL TOWNHOMES ASSOCIATION, INC      C/O SOUND REAL ESTATE SERVICES           PO BOX 118                                                                               NEW LONDON         CT      06320
SQ‐AIR ONE TESING & SERV                      12320 BARKER CYPRESS RD                                                                                                           CYPRESS            TX      77429
SQUARE 3324 HAMPSHIRE GARDENS                 APARTMENTS INC                           2010 CORPORATE RIDGE SUITE 700                                                           MCLEAN             VA      22102
SQUARE ONE                                    23460 N 19TH AVE                                                                                                                  PHOENIX            AZ      85027
SQUARE ONE BUILDERS                           4132 W VENUS WAY                                                                                                                  CHANDLER           AZ      85226
SQUARE ONE RESTORATION                        307 E MAIN ST                                                                                                                     BURLEY             ID      83318
SQUARED ROOFING INC                           8144 W 26TH AVE                                                                                                                   HIALEAH            FL      33016
SQUEEGEE SQUAD                                15390 CR 565A SUITE F                                                                                                             GROVELAND          FL      34736
SQUILLANTE, MICHAEL                           ADDRESS ON FILE
SQUIRE RESIDENTIAL APPRAISALS INC             4032 SUGAR CREEK LN                                                                                                               LAKELAND           FL      33811‐1356
SRC ROOFING, LLC                              103 CATTAIL CIRCLE                                                                                                                HARKER HEIGHTS     TX      76548
SREEDHAR, ANUPAMA                             ADDRESS ON FILE
SRINIVASAN, GAYATHRI                          ADDRESS ON FILE
SRM CONSTRUCTION                              4917 MONTREAL DR                                                                                                                  FONTANA            CA      92336
SRP                                           PO BOX 80062                                                                                                                      PRESCOTT           AZ      86304‐8062
SRQ INS                                       6041 MARELLA DR                                                                                                                   SARASOTA           FL      34243
SRR CONSTRUCTION                              SERVICES LLC                             3139 W HOLCOMBE BLVD 335                                                                 HOUSTON            TX      77025
SRS REALTY                                    MERCURY ALLIANCE HOUSTON LLC             9523 BROOKHAVEN PARK DR                                                                  HOUSTON            TX      77065
SS QUALITY SERVICES LLC                       8753 YATES DR SUITE 220H                                                                                                          WESTMINSTER        CO      80031
SSGA FUNDS MANAGEMENT, INC.                   MR. MICHAEL JULIAN SOLECKI CFA, MBA      SR MNG DR, CIO & MANAGING DIRECTOR             STATE STREET FIN CENTER 1 LINCOLN STR     STREET  BOSTON     MA      02111‐2901
SSIU                                          P O BOX 580                                                                                                                       FOLEY              AL      36536
SSP REMODELING                                1402 E CENTURY                                                                                                                    ODESSA             TX      79762
ST ALBANS CITY                                ST ALBANS CITY ‐ TAX COL                 100 NORTH MAIN STREET                                                                    ST ALBANS          VT      05478
ST ALBANS TOWN                                ST ALBANS TOWN ‐ TAX COL                 7 WATER STREET                                                                           ST ALBANS          ME      04971
ST ALBANS TOWN                                ST ALBANS TOWN ‐ TAX COL                 P.O. BOX 37                                                                              ST ALBANS BAY      VT      05481
ST ARMAND TOWN                                ST ARMAND TOWN ‐ TAX COL                 PO BOX 338                                                                               BLOOMINGDALE       NY      12913




                                                                                                                    Page 828 of 998
                                           19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  832 of 1004
Creditor Name                                 Address1                          Address2                                     Address3     City               State   Zip        Country
ST AUGUSTINE SHORES SERVICE CORP              790 CHRISTINA DR                                                                            ST. AUGUSTINE      FL      32086
ST BERNARD PARISH                             ST BERNARD PARISH ‐ COLL          P O BOX 168                                               CHALMETTE          LA      70044
ST CHARLES COUNTY                             ST CHARLES COUNTY ‐ COLL          201 N SECOND ST, SUITE 1                                  ST CHARLES         MO      63301
ST CHARLES COUNTY APRIL                       ST CHARLES COUNTY ‐ COLL          201 N SECOND ST RM 134                                    ST CHARLES         MO      63301
ST CHARLES PARISH                             ST CHARLES PARISH ‐ COLL          P O BOX 440                                               HAHNVILLE          LA      70057
ST CHARLES TOWNSHIP                           ST CHARLES TWP ‐ TREASUR          1003 N SAGINAW                                            ST CHARLES         MI      48655
ST CHARLES VILLAGE                            ST. CHARLES VLG ‐ TREASU          110 W SPRUCE                                              ST CHARLES         MI      48655
ST CLAIR AREA SCHOOL DIS                      ST CLAIR AREA SD ‐ COLLE          47 N. FRONT STREET                                        ST CLAIR           PA      17970
ST CLAIR CITY                                 ST CLAIR CITY ‐ TREASURE          547 N CARNEY DR                                           ST CLAIR           MI      48079
ST CLAIR COUNTY                               ST CLAIR CO‐REV COMMISSI          1815 COGSWELL AVE.  STE                                   PELL CITY          AL      35125
ST CLAIR COUNTY                               ST. CLAIR COUNTY ‐ COLLE          P.O. BOX 505                                              OSCEOLA            MO      64776
ST CLAIR COUNTY                               ST. CLAIR COUNTY ‐ TREAS          10 PUBLIC SQUARE                                          BELLEVILLE         IL      62220
ST CLAIR COUNTY CLERK                         10 PUBLIC SQUARE                                                                            BELLEVILLE         IL      62220
ST CLAIR COUNTY JUDGE OF PROBATE              1815 COGSWELL AVE 212                                                                       PELL CITY          AL      35125
ST CLAIR COUNTY REVENUE COMMISSIONE           165 5TH AVE STE 200                                                                         ASHVILLE           AL      35953
ST CLAIR COUNTY TREASURER                     10 PUBLIC SQ 5TH FL                                                                         BELLEVILLE         IL      62220
ST CLAIR ESTATES HOMEOWNERS ASSOCIATION       P.O. BOX 3429                                                                               IDAHO FALLS        ID      83403
ST CLAIR SHORES CITY                          ST. CLAIR SHORES ‐ TREAS          27600 JEFFERSON CIRCLE D                                  ST CLAIR SHORES    MI      48081
ST CLAIR TOWNSHIP                             ST CLAIR TWP ‐ TAX COLLE          6894 ROUTE 711                                            SEWARD             PA      15954
ST CLAIR TOWNSHIP                             ST. CLAIR TOWNSHIP ‐ TRE          1539 S BARTLETT RD                                        ST CLAIR           MI      48079
ST CLOUD VILLAGE                              ST CLOUD VLG TREASURER            PO BOX 395                                                ST CLOUD           WI      53079
ST CROIX CARPENTRY LLC                        515 4TH ST N                                                                                STILLWATER         MN      55082
ST CROIX CARPENTRY LLC &                      RYAN & JENNIFER BRYANT            522 4TH ST                                                STILLWATER         MN      55082
ST CROIX FALLS CITY                           ST CROIX FALLS CITY TREA          710 HWY 35 SOUTH                                          ST CROIX FALLS     WI      54024
ST CROIX FALLS TOWN                           ST CROIX FALLS TWN TREAS          1305 200TH STREET                                         ST CROIX FALLS     WI      54024
ST ELIZABETH MTL INS                          P O BOX 117                                                                                 ST ELIZABETH       MO      65075
ST FRANCIS COUNTY                             ST FRANCIS COUNTY ‐ COLL          P.O. BOX 1817                                             FORREST CITY       AR      72336
ST FRANCIS COUNTY CLERK OF CIRCUIT            COURT                             PO BOX 1775                                               FORREST CITY       AR      72336
ST FRANCOIS COUNTY                            ST FRANCOIS COUNTY ‐ COL          1 W. LIBERTY, SUITE 201                                   FARMINGTON         MO      63640
ST FRANCOIS COUNTY TAX COLLECTOR              1 W LIBERTY  STE 201                                                                        FARMINGTON         MO      63640
ST GEORGE TOWN                                ST GEORGE TOWN ‐ TAX COL          P.O. BOX 131                                              TENANTS HARBOR     ME      04860
ST GERMAIN TOWN                               ST GERMAIN TWN TREASURER          PO BOX 117                                                ST GERMAIN         WI      54558
ST HELENA PARISH                              ST HELENA PARISH ‐ COLLE          P O BOX 1205                                              GREENSBURG         LA      70441
ST HELENA PARISH CLERK OF COURT               PO BOX 308                                                                                  GREENSBURG         LA      70441
ST IGNACE CITY                                ST. IGNACE CITY ‐ TREASU          396 N. STATE ST.                                          ST IGNACE          MI      49781
ST IGNACE TOWNSHIP                            ST. IGNACE TWP ‐ TREASUR          PO BOX 325                                                ST IGNACE          MI      49781
ST JAMES INS GROUP                            6675 WESTWOOD BLVD 360                                                                      ORLANDO            FL      32821
ST JAMES PARISH                               ST JAMES PARISH ‐ COLLEC          P O BOX 83                                                CONVENT            LA      70723
ST JAMES TOWNSHIP                             ST. JAMES TOWNSHIP ‐ TRE          PO BOX 42                                                 BEAVER ISLAND      MI      49782
ST JOHN THE BAPTIST PARI                      ST JOHN THE BAPTIST COLL          PO BOX 1600                                               LAPLACE            LA      70069
ST JOHNS COUNTY TAX COLLECTOR                 4030 LEWIS SPEEDWAY203                                                                      SAINT AUGUSTINE    FL      32084
ST JOHNS COUNTY UTILITY DEPARTMENT            POST OFFICE DRAWER 3006                                                                     ST AUGUSTINE       FL      32085
ST JOHNS INS INC                              P O BOX 1779                                                                                COLUMBIA           SC      29202
ST JOHNS INSURANCE                            1501 LADY ST                                                                                COLUMBIA           SC      29201
ST JOHNS RIVER UTILITY INC                    PO BOX 77                                                                                   ASTOR              FL      32102
ST JOHNSBURY TOWN                             ST JOHNSBURY TN ‐COLLECT          51 DEPOT SQUARE, SUITE 1                                  ST JOHNSBURY       VT      05819
ST JOSEPH CITY                                ST. JOSEPH CITY ‐ TREASU          700 BROAD ST                                              ST JOSEPH          MI      49085
ST JOSEPH COUNTY                              ST. JOSEPH COUNTY ‐ TREA          227 W.JEFFERSON BLVD. RM                                  SOUTH BEND         IN      46601
ST JOSEPH COUNTY TREASURER                    125 W MAIN ST                                                                               CENTREVILLE        MI      49032
ST JOSEPH COUNTY TREASURER OFFICE             227 W JEFFERSON BLVD                                                                        SOUTH BEND         IN      46601
ST JOSEPH MTL                                 12954 E COUNTY RD 1550N                                                                     ST MEINRAD         IN      47577
ST JOSEPH MUT INS                             P O BOX 727                                                                                 ST JOSEPH          MN      56374
ST JOSEPH TOWN                                ST CROIX COUNTY TREASURE          1101 CARMICHAEL RD.                                       HUDSON             WI      54016
ST JOSEPH TOWN                                TAX COLLECTOR                     1101 CARMICHAEL RD.                                       HUDSON             WI      54016
ST JOSEPH TOWNSHIP                            ST. JOSEPH TWP ‐ TREASUR          3000 WASHINGTON AVE ‐ BO                                  ST JOSEPH          MI      49085
ST LANDRY PARISH                              ST LANDRY PARISH ‐ COLLE          P O BOX 1029                                              OPELOUSAS          LA      70571
ST LAWRENCE COUNTY CLERK                      48 COURT STREET                                                                             CANTON             NY      13617
ST LOUIS CITY                                 ST LOUIS CITY ‐ COLLECTO          1200 MARKET ST, RM 109                                    ST. LOUIS          MO      63103
ST LOUIS CITY                                 ST LOUIS CITY ‐ TREASURE          300 N. MILL ST.                                           ST LOUIS           MI      48880
ST LOUIS CITY TREASURER                       1200 MARKET ST                    ROOM 109                                                  ST LOUIS           MO      63103
ST LOUIS CITY WATER DEPT                      1640 S KINGHIGHWAY                                                                          ST LOUIS           MO      63110
ST LOUIS COUNTY                               ST LOUIS COUNTY ‐ COLLEC          41 S CENTRAL AVE                                          CLAYTON            MO      63105
ST LOUIS COUNTY COLLECTOR OF                  REVENUE                           41 SOUTH CENTRAL                                          ST LOUIS           MO      63105‐1721
ST LOUIS COUNTY GOVERNMENT                    41 S CENTRAL AVE                                                                            CLAYTON            MO      63105
ST LUCIE COUNTY TAX COLLECTOR                 PO BOX 308                                                                                  FT. PIERCE         FL      34954
ST LUCIE COUNTY UTILITIES                     2300 VIRGINIA AVE                                                                           FORT PIERCE        FL      34982
ST LUCIE FALLS PROPERTY OWNERS ASSOC INC      9000 SW PENNSYLVANIA AVENUE                                                                 STUART             FL      34997
ST LUCIE WEST COUNTRY                         CLUB ESTATES ASSOC. INC           P O BOX 88041                                             PORT ST LUCIE      FL      34988
ST LUCIE WEST SERVICIES DISTRICT              450 SW UTILITY DR                                                                           PORT SAINT LUCIE   FL      34986
ST LUCIE WEST UTILITY                         450 SW UTILITY DRIVE                                                                        PORT ST LUCIE      FL      34986




                                                                                                           Page 829 of 998
                                      19-10412-jlg                 Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                              Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         833 of 1004
Creditor Name                              Address1                                    Address2                                     Address3                     City                    State   Zip     Country
ST MARTIN PARISH                           ST MARTIN PARISH ‐ COLLE                    P O BOX 247                                                               ST MARTINVILLE          LA      70582
ST MARY PARISH                             ST MARY PARISH ‐ TAX COL                    P O BOX 571                                                               FRANKLIN                LA      70538
ST MARYS COUNTY                            ST MARYS COUNTY ‐ TREASU                    23150 LEONARD HALL DRIVE                                                  LEONARDTOWN             MD      20650
ST MARYS COUNTY /SEMIANN                   ST MARYS COUNTY ‐ TREASU                    23150 LEONARD HALL DR                                                     LEONARDTOWN             MD      20650
ST MARYS COUNTY TREASURER                  23150 LEONARD HALL DR                                                                                                 LEONARDTOWN             MD      20650
ST MARYS SCHOOL DISTRICT                   JAMES ALLEGRETTO‐TX COLL                    PO BOX 156                                                                FORCE                   PA      15841
ST MARYS SCHOOL DISTRICT                   JILL PRITT ‐ TAX COLLECT                    760 SHELVEY SUMMIT RDPO                                                   KERSEY                  PA      15846
ST MARYS SCHOOL DISTRICT                   ST MARYS SD ‐ TAX COLLEC                    79 RISHEL LN                                                              WEEDVILLE               PA      15868
ST MATTHEWS CITY                           ST MATTHEWS CITY ‐ TREAS                    3940 GRANDVIEW AVE, 3RD                                                   LOUISVILLE              KY      40207
ST MICHAELS QUALITYCONST                   24‐3 QUARTS LN                                                                                                        PORT JERVIS             NY      12771
ST NAZIANZ VILLAGE                         ST NAZIANZ VLG TREASURER                    PO BOX 302 / 228 W MAIN                                                   ST NAZIANZ              WI      54232
ST OF NEW JERSEY MANICIPAL COURT OF        BIRDGETON JOINT CNTY OF CUMBERLAND          330 FAYETTE ST                                                            BRIDGETON               NJ      08302
ST PAUL TOWN   (RUSSELL                    ST PAUL TOWN ‐ TREASURER                    P O BOX 66                                                                ST PAUL                 VA      24283
ST PETERSBURG BORO                         ST PETERSBURG BORO ‐ COL                    640 MAIN STREET                                                           ST PETERSBURG           PA      16054
ST REGIS FALLS CS (CMBD                    TAX COLLECTOR                               PO BOX 308                                                                ST REGIS FALLS          NY      12980
ST REGIS PARK CITY                         CITY OF ST REGIS PARK ‐                     2501 BARDSTOWN RD, RIVER                                                  LOUISVILLE              KY      40205
ST TAMMANY PARISH                          ST TAMMANY PARISH ‐ COLL                    P O BOX 61080                                                             NEW ORLEANS             LA      70161
ST TAMMANY PARISH CLERK OF COURT           PO BOX 1090                                                                                                           COVINGTON               LA      70434
ST TAMMANY PARISH TAX COLLECTOR            PO BOX 608                                                                                                            COVINGTON               LA      70433
ST THOMAS / BABBTOWN                       35615 MARYS RD                                                                                                        META                    MO      65058
ST THOMAS BABBTOWN MTL                     P O BOX 116                                                                                                           META                    MO      65058
ST THOMAS TOWNSHIP                         ST THOMAS TWP ‐ TAX COLL                    4698 WARM SPRING RD                                                       GREENCASTLE             PA      17225
ST. CHARLES COUNTY COLLECTOR               201 N. 2ND ST.                              ROOM 134                                                                  ST. CHARLES             MO      63301
ST. CLAIR AREA SD/E NORW                   ST. CLAIR AREA SD ‐ COLL                    720 ST. CLAIR PORT CARBO                                                  POTTSVILLE              PA      17901
ST. CLAIR AREA SD/NEW CA                   ST. CLAIR AREA SD ‐ COLL                    100 ARNOT ST                                                              ST CLAIR                PA      17970
ST. CLAIR COUNTY DRAIN COMMISSIONER        21 AIRPORT DRIVE                                                                                                      PORT HURON              MI      48079
ST. CLAIR S.D./MIDDLEPOR                   ST. CLAIR SD ‐ TAX COLLE                    14 SHADE ST., POB 202                                                     MIDDLEPORT              PA      17953
ST. CLAIR SD/BLYTHE TWP                    ST CLAIR AREA SD ‐ COLLE                    380 RIDGE RD                                                              CUMBOLA                 PA      17930
ST. CLAIR SD/NEW PHILADE                   ST. CLAIR SD ‐ TAX COLLE                    62 VALLEY ST                                                              NEW PHILADELPHIA        PA      17959
ST. CROIX ‐ CHRISTIANSTE                   GOVERNMENT OF THE US VIR                    1105 KING STREET                                                          CHRISTIANSTED ST CROI   FL      820
ST. CROIX ‐ FREDRICKSTED                   GOVERNMENT OF THE US VIR                    1105 KING STREET                                                          CHRISTIANSTED ST CROI   FL      820
ST. FRANCIS COURT CONDOMINUM CORPORATION   356‐410 RIDGE AVE 1001‐11 HULL TERRACE                                                                                EVANSTON                IL      60202
ST. FRANCISVILLE TOWN                      ST FRANCISVILLE TOWN COL                    P O DRAWER 400                                                            ST FRANCISVILLE         LA      70775
ST. GABRIEL CITY                           ST. GABRIEL CITY ‐ COLLE                    P. O. BOX 597                                                             ST. GABRIEL             LA      70776
ST. GEORGE TOWN                            ST. GEORGE TOWN‐ TAX COL                    1 BARBER ROAD                                                             ST GEORGE               VT      05495
ST. JOHN ROSSIN & BERR PLLC                1601 FORUM PLACE                            STE 700 CENTURION TOWER                                                   WEST PALM BEACH         FL      33401
ST. JOHNS CITY                             ST. JOHNS CITY TREASURER                    100 E STATE ST, STE 1100                                                  ST JOHNS                MI      48879
ST. JOHNS COUNTY                           ST. JOHNS COUNTY‐TAX COL                    4030 LEWIS SPEEDWAY                                                       ST AUGUSTINE            FL      32084
ST. JOHNS COUNTY UTILITY                   1205 FLORIDA 16                                                                                                       ST. AUGUSTINE           FL      32084
ST. JOHNS HOUSING PARTNERSHIP, INC         P.O. BOX 1086 (525 W. KING ST)                                                                                        ST. AUGUSTINE           FL      32084
ST. JOHNS INS AGY                          PO BOX 546                                                                                                            ST JOHN US              VI      00831
ST. JOHNS INSURANCE COMPANY                6675 WESTWOOD BLVD, SUITE 360                                                                                         ORLANDO                 FL      32821
ST. JOSEPH CITY                            ST. JOSEPH CITY‐TAX COLL                    PO BOX 37                                                                 SAINT JOSEPH            TN      38481
ST. JOSEPH COUNTY TREASURER                227 WEST JEFFERSON BLVD                                                                                               SOUTH BEND              IN      46601
ST. JOSEPH COUNTY TREASURER                P.O. BOX 47558                                                                                                        SOUTH BEND              IN      46634
ST. JOSEPH TOWN                            ST. JOSEPH TOWN ‐ COLLEC                    P O BOX 217                                                               ST JOSEPH               LA      71366
ST. JULIAN, MARY                           ADDRESS ON FILE
ST. LANDRY CLERK OF COURT                  118 SOUTH COURT STREET                                                                                                OPELOUSAS               LA      70570
ST. LOUIS CITY WATER DEPARTMENT            1640 SOUTH KINGSHIGHWAY                                                                                               ST. LOUIS               MO      63110
ST. LOUIS COUNTY                           ST LOUIS CO. ‐ AUD/TREAS                    100 N FIFTH AVE WEST, RO                                                  DULUTH                  MN      55802
ST. LOUIS COUNTY AUDITOR                   100 N. 5TH AVENUE W                         R 214                                                                     DULUTH                  MN      55802
ST. LOUIS COUNTY TREASURER                 41 SOUTH CENTRAL                                                                                                      CLAYTON                 MO      63105
ST. LUCIE COUNTY                           ST. LUCIE COUNTY‐TAX COL                    2300 VIRGINIA AVE                                                         FT PIERCE               FL      34982
ST. LUCIE COUNTY TAX COLLECTOR             2300 VIRGINIA AVENUE                                                                                                  FT. PIERCE              FL      34982
ST. LUCIE TAX COLLECTOR                    1664 WALTON ROAD                            SUITE 101                                                                 PORT ST. LUCIE          FL      34952
ST. MARYS CITY                             ST. MARYS CITY‐TAX COLLE                    418 OSBORNE ST ‐ TAX DEP                                                  SAINT MARYS             GA      31558
ST. MARYS COUNTY METROPOLITAN COMMISSION   23121 CAMDEN WAY                                                                                                      CALIFORNIA              MD      20619
ST. MARYS METROPOLITAN COMMISSION          ATTN: ST MARY                               23121 CAMDEN WAY                                                          CALIFORNIA              MD      20619
ST. PAULS TOWN                             ST. PAULS TOWN ‐ TREASU                     P O BOX 364, TOWN HALL                                                    ST PAULS                NC      28384
ST. PETER LAW OFFICES, PC                  2620 RADIO WAY                                                                                                        MISSOULA                MT      59808
ST. PETERSBURG CITY UTILITY LIEN           P.O. BOX 33034                                                                                                        ST. PETERSBURG          FL      33733
ST. REGIS SEWER DISTRICT                   PO BOX 130                                                                                                            SUPERIOR                MT      59872
ST. TAMMANY PARISH TAX COLLECTOR           P.O. BOX 1120                                                                                                         COVINGTON               LA      70434
STABILITY ROOFING &                        JAIME & TERESA GARRIDO                      460 SW UNDALLO RD                                                         PORT SAINT LUCIE        FL      34953
STACEY BROOKS                              STACEY RAY BROOKS                           1725 BRAYS LAKE ROAD                                                      ROYSTON                 GA      30662
STACEY CATALDO                             9606 TREE TOP LAKE RD                                                                                                 TAMPA                   FL      33626
STACEY FARNER‐EIDELL                       531 DOE LN                                                                                                            CHERRY HILL             NJ      08034
STACEY HEARD &                             RENDER HEARD                                76 LOGAN DR                                                               TIFTON                  GA      31793
STACEY J EDMONDS TRSTEE                    JENE W EDMUNDS LIVING TRST                  C/O MATT DEVLIN P.C                          601 SOUTH HUSBAND STREET     STILLWATER              OK      74074
STACEY SCHWARTZ                            100 PEACOCK DRIVE                                                                                                     STRATFORD               CT      06614




                                                                                                                  Page 830 of 998
                                           19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   834 of 1004
Creditor Name                                 Address1                           Address2                                     Address3                        City               State   Zip     Country
STACEY SPEARS                                 409 A MAIN ST.                                                                                                  VACAVILLE          CA      95688
STACEY'S PROFESSIONAL PAINTING                & PRESSURE WASHING                 STACEY K. DUTCHER                            63 A MIRACLE AVE                AVON PARK          FL      33825
STACY ARENA                                   3341 AVOCADO VISTA LANE                                                                                         FULLBROOK          CA      92028
STACY MURPHY                                  TRINETTE G. KENT, ESQ.             LEMBERG LAW, LLC                             3219 E CAMELBACK ROAD, #588     PHOENIX            AZ      85018
STAFFORD COUNTY                               STAFFORD COUNTY ‐ TREASU           1300 COURTHOUSE RD, ROOM                                                     STAFFORD           VA      22554
STAFFORD COUNTY                               STAFFORD COUNTY ‐ TREASU           209 N BROADWAY, SUITE G                                                      ST JOHN            KS      67576
STAFFORD COUNTY TREASURER                     1300 COURTHOUSE RD RM 125                                                                                       STAFFORD           VA      22554
STAFFORD HOME IMPROVEMEN                      10417 SHAW DR                                                                                                   SPOTSYLVANIA       VA      22553
STAFFORD TOWN                                 STAFFORD TOWN ‐ TAX COLL           0NE MAIN STREET                                                              STAFFORD SPRINGS   CT      06076
STAFFORD TOWN                                 STAFFORD TOWN ‐ TAX COLL           8903 ROUTE 237                                                               STAFFORD           NY      14143
STAFFORD TOWNSHIP                             STAFFORD TWP ‐ COLLECTOR           260 EAST BAY AVENUE                                                          MANAHAWKIN         NJ      08050
STAFFORD, VALERIE                             ADDRESS ON FILE
STAG CAPITAL PARTNERS LLC                     ONE FEDERAL ST                     23RD FLOOR                                                                   BOSTON             MA      02110
STAG III RAPID CITY LLC                       1 FEDERAL ST 23RD FL                                                                                            BOSTON             MA      02110
STAGECOACH FARMS CIVIC CLUB, INC.             P.O. BOX 1236                                                                                                   PINEHURST          TX      77362
STAGESTOP OWNERS ASSOCIATION INC              493 STAGESTOP RD SS D‐5                                                                                         JEFFERSON          CO      80456
STAGGERS, IRISA                               ADDRESS ON FILE
STAIN AWAY INC                                837 AMELIA COURT                                                                                                GRAYSLAKE          IL      60030
STAINBACK SATTERWHITE & ZOLLICOFFER PLLC      MICHAEL E. SATTERWHITE             115 NORTH GARNETT STREET, P.O.BOX 1820                                       HENDERSON          NC      27536
STAINLESS STEEMER PRO                         CARPET CLEAN & REST CORP           1651 W 37 ST 308                                                             HIALEAH            FL      33012
STALL & ASSOCIATES REAL ESTATE                910 S. ROGERS                                                                                                   CLARKSVILLE        AR      72830
STALLINGS PLUMBING HEATING AND A/C INC        PO BOX 3168                                                                                                     KINSTON            NC      28502
STALLINGS, AVERY                              ADDRESS ON FILE
STALLINGS, LORISA                             ADDRESS ON FILE
STALVEY INS GROUP                             4336 UNIT C SEA MTN HWY                                                                                         LITTLE RIVER       SC      29566
STAMBAUGH TOWNSHIP                            STAMBAUGH TOWNSHIP ‐ TRE           103 CATALDO RD.                                                              IRON RIVER         MI      49935
STAMEY, JASON                                 ADDRESS ON FILE
STAMFORD C S (TN OF HARP                      STAMFORD C S ‐ TAX COLLE           1 RIVER ST                                                                   STAMFORD           NY      12167
STAMFORD C S (TN OF STAM                      STAMFORD C S ‐ TAX COLLE           1 RIVER ST                                                                   STAMFORD           NY      12167
STAMFORD CITY                                 STAMFORD CITY ‐ TAX COLL           PO BOX 10152 ATTN: TAX C                                                     STAMFORD           CT      06904
STAMFORD CS (TN OF GILBO                      STAMFORD CS‐TAX COLLECTO           1 RIVER ST                                                                   STAMFORD           NY      12167
STAMFORD HAMMOND                              57 OLD RIDGE RD                                                                                                 NEW MILFORD        CT      06776
STAMFORD TOWN                                 STAMFORD TOWN  ‐ TAX COL           986 MAIN ROAD                                                                STAMFORD           VT      05352
STAMFORD TOWN                                 STAMFORD TOWN ‐ TAX COLL           PO BOX M                                                                     HOBART             NY      13788
STAMFORD VILLAGE(T‐STAMF                      STAMFORD VILLAGE ‐ CLERK           84 MAIN ST.                                                                  STAMFORD           NY      12167
STAMPING GROUND CITY                          STAMPING GROUND ‐ CLERK            P O BOX 29                                                                   STAMPING GROUND    KY      40379
STAMPS, MICHAEL                               ADDRESS ON FILE
STAN AND SON                                  744 CEDAR CREEK RD                                                                                              PALATKA            FL      32177
STAN BYRD REALTORS                            ATTN: MICHAEL BYRD                 10468 N MAIN ST                                                              ARCHDALE           NC      27263
STAN CO                                       6718 GUHN RD                                                                                                    HOUSTON            TX      77040
STAN GOMEZ                                    P.O. BOX 1107                                                                                                   RIFLE              CO      81650
STAN SIEVERT AGENCY                           309 MAIN STREET                                                                                                 LAKEFIELD          MN      56150
STAN WHITTINGTON                              PO BOX 277                                                                                                      BALDWIN            GA      30511
STANBERRY INS AGENCY INC                      1442 LAKEWOOD RD                                                                                                MANASQUAN          NJ      08736
STANCOFF INS AGENCY                           5301 BEACON COURT                                                                                               FLOWER MOUND       TX      75028
STANDARD ABSTRACT & TITLE COMPANY             INC                                3420 OLD CANTRELL RD                                                         LITTLE ROCK        AR      72202
STANDARD AND POORS                            2542 COLLECTION CENTER DRIVE                                                                                    CHICAGO            IL      60693
STANDARD CASUALTY CO                          100 NORTHWOODS DR                                                                                               NEW BRAUNFELS      TX      78132
STANDARD DEMOLITION CORP                      1607 N 43RD ST                                                                                                  TAMPA              FL      33605
STANDARD FIRE                                 P O BOX 2057                                                                                                    KALISPELL          MT      59903
STANDARD FIRE INS                             FLOOD                              PO BOX 2874                                                                  OMAHA              NE      68103
STANDARD FIRE INS CO                          P O BOX 29103                                                                                                   SHAWNEE MISSION    KS      66201
STANDARD GUARANTY                             INSURANCE COMPANY                  PO BOX 4096                                                                  SCOTTSDALE         AZ      85261
STANDARD GUARANTY                             INSURANCE COMPANY                  PO BOX 6046                                                                  SCOTTSDALE         AZ      85261
STANDARD GUARANTY                             P O  BOX 6046                                                                                                   SCOTTSDALE         AZ      85261
STANDARD GUARANTY INS CO                      8655 E VIA DE VENTURA200                                                                                        SCOTTSDALE         AZ      85258
STANDARD INSURANCE AGENCY, INC.               P. O. BOX 311806                                                                                                NEW BRAUNFELS      TX      78131
STANDARD INSURANCE AGNCY                      P.O. BOX 311806                                                                                                 NEW BRAUNFELS      TX      78131
STANDARD MOBILE HOME PARK                     1527 S STANDARD AVENUE                                                                                          SANTA ANA          CA      92707
STANDARD MUTUAL INS                           P O  BOX 19267                                                                                                  SPRINGFIELD        IL      62794
STANDARD P C                                  5630 UNIVERSITY PKWY                                                                                            WINSTON SALEM      NC      27105
STANDARD P C                                  PO BOX 1020                                                                                                     WINSTON SALEM      NC      27102
STANDARD REGISTER FEDERAL CREDIT UNION        175 CAMPBELL ST                                                                                                 DAYTON             OH      45417
STANDING CLOUD, CURTIS                        ADDRESS ON FILE
STANDING CLOUD, SHAWNDAI                      ADDRESS ON FILE
STANDING STONE TWP (TWP                       HELEN OLEWNIK ‐ TAX COLL           53 TRACY RD                                                                  WYSOX              PA      18854
STANDINGCLOUD, JOSHUA                         ADDRESS ON FILE
STANDISH CITY                                 STANDISH CITY ‐ TREASURE           399 E BEAVER                                                                 STANDISH           MI      48658
STANDISH TOWN                                 STANDISH TOWN  ‐TAX COLL           175 NORTHEAST ROAD                                                           STANDISH           ME      04084
STANDISH TOWNSHIP                             STANDISH TOWNSHIP ‐ TREA           PO BOX 944                                                                   STANDISH           MI      48658




                                                                                                            Page 831 of 998
                                           19-10412-jlg            Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       835 of 1004
Creditor Name                                 Address1                               Address2                                        Address3                          City                State   Zip     Country
STANDISH TOWNSHIP TREASURER                   PO BOX 944                                                                                                               STANDISH            MI      48658
STANDUP BUILDERS LLC                          413‐15 N FRONT                                                                                                           PHILADELPHIA        PA      19123
STANFORD CITY                                 CITY OF STANFORD ‐ CLERK               305 E MAIN ST                                                                     STANFORD            KY      40484
STANFORD TOWN                                 STANFORD TOWN ‐ TAX COLL               26 TOWN HALL ROAD                                                                 STANFORDVILLE       NY      12581
STANFORD VILLAGE CORP                         DBA STANFORD ROOFING & REMODELING      5435 NORTH GARLAND AVE, # 140‐196                                                 GARLAND             TX      75040
STANFORD, ERIC                                ADDRESS ON FILE
STANGER, ANDREA                               ADDRESS ON FILE
STANHOPE BORO                                 STANHOPE BORO ‐TAX COLLE               77 MAIN STREET                                                                    STANHOPE            NJ      07874
STANHOPE HOME                                 IMPROVEMENT LLC                        4601 EUGENE DR                                                                    BRISTOL             PA      19007
STANISLAUS CNTY. TREASURER TAX COLLECTOR      PO BOX 859                                                                                                               MODESTO             CA      95353
STANISLAUS CNTY. TREASURER‐TAX COLLECTOR      PO BOX 859                                                                                                               MODESTO             CA      95353
STANISLAUS COUNTY                             STANISLAUS COUNTY TAX CO               1010 10TH STREET SUITE 2                                                          MODESTO             CA      95354
STANISLAUS COUNTY TAX COLLECTOR               1010 10TH STREET                       SUITE 2500                                                                        MODESTO             CA      95354
STANISLAUS COUNTY TAX COLLECTOR               PO BOX 859                                                                                                               MODESTO             CA      95353
STANLEY CITY(CHIPPEWA)                        STANLEY CITY TREASURER                 PO BOX 155/116 3RD AVE                                                            STANLEY             WI      54768
STANLEY COUNTY                                STANLEY COUNTY ‐ TREASUR               PO BOX 615                                                                        FORT PIERRE         SD      57532
STANLEY INS BROKERAGE                         136‐40 39TH AVE SUITE303                                                                                                 FLUSHING            NY      11354
STANLEY LAKE MUD U                            STANLEY LAKE MUD ‐ COLLE               11500 NORTHWEST FREEWAY,                                                          HOUSTON             TX      77092
STANLEY MAXIMOWICZ HEATING                    & AIR CONDITIONING                     43 YOLANDA DRIVE                                                                  SHAVERTOWN          PA      18708
STANLEY PLANK                                 ADDRESS ON FILE
STANLEY RESTORATION &                         JOHN & ANGELA EATON                    1471 AMERICAN WAY                                                                 CEDAR HILL          TX      75104
STANLEY SIKORSKI                              & CHERYL SIKORSKI                      2276 BLODWEN CIRCLE                                                               GROVE CITY          OH      43123
STANLEY STEEMER OF                            PEORIA                                 4040 SW ADAMS                                                                     PEORIA              IL      61605
STANLEY STEEMER OF SOUTH FLORIDA, INC         2085 SOUTH CONGRESS AVENUE                                                                                               DELRAY BEACH        FL      33445
STANLEY TOWN                                  STANLEY TOWN ‐ TREASURER               278 E MAIN STREET                                                                 STANLEY             VA      22851
STANLEY TOWN                                  STANLEY TWN TREASURER                  2167 15TH AVENUE                                                                  CAMERON             WI      54822
STANLEY V WALDROUP                            ADDRESS ON FILE
STANLEY VARE AGENCY                           1101 DEKALB PIKE                                                                                                         BLUE BELL           PA      19422
STANLEY, ANDREA                               ADDRESS ON FILE
STANLEY, JULIE                                ADDRESS ON FILE
STANLEY, KYRAN                                ADDRESS ON FILE
STANLEY, MORGAN                               ADDRESS ON FILE
STANLEY, ROBERT                               ADDRESS ON FILE
STANLEY, SHARRA                               ADDRESS ON FILE
STANLY COUNTY                                 STANLY COUNTY ‐ TAX COLL               201 S SECOND ST ROOM 104                                                          ALBEMARLE           NC      28001
STANNARD TOWNSHIP                             STANNARD TOWNSHIP ‐ TREA               PO BOX 216                                                                        BRUCE CROSSING      MI      49912
STANTON CHAPEL INS ASSOC                      60 BERLIN RD                                                                                                             CHERRY HILL         NJ      08034
STANTON CITY                                  STANTON CITY ‐ CLERK                   PO BOX 370                                                                        STANTON             KY      40380
STANTON CITY                                  STANTON CITY ‐ TREASURER               PO BOX 449                                                                        STANTON             MI      48888
STANTON CITY/ISD C/O APP                      MARTIN CAD ‐ TAX COLLECT               BOX 1349                                                                          STANTON             TX      79782
STANTON COUNTY                                STANTON COUNTY ‐ TREASUR               PO BOX 385                                                                        STANTON             NE      68779
STANTON TOWN                                  DUNN COUNTY TREASURER                  800 WILSON AVE,  RM 150                                                           MENOMONIE           WI      54751
STANTON TOWN                                  ST CROIX COUNTY TREASURE               1101 CARMICHAEL RD.                                                               HUDSON              WI      54016
STANTON TOWNSHIP                              STANTON TOWNSHIP ‐ TREAS               50112 CANAL RD                                                                    HOUGHTON            MI      49931
STANTON, ERIC                                 ADDRESS ON FILE
STAPELBERG, ROBERT                            ADDRESS ON FILE
STAPLES, COURTNEE                             ADDRESS ON FILE
STAPLES, IVAN                                 ADDRESS ON FILE
STAPLETON CITY                                STAPLETON CITY‐TAX COLLE               PO BOX 0218                                                                       STAPLETON           GA      30823
STAR & SHIELD INSURANCE                       P O BOX 14300                                                                                                            TALLAHASSEE         FL      32317
STAR GOLDEN ENTERPRISES LLC                   GARMAN TURNER GORDON                   ERIKA PIKE TURNER                               650 WHITE DR #100                 LAS VEGAS           NV      89119
STAR INS AGENCY                               PO BOX 850588                                                                                                            MESQUITE            TX      75185
STAR INS AGENCY                               PO BOX 88                                                                                                                COLUMBIA CITY       IN      46725
STAR INS/MEADOWBROOK INS                      26600 TELEGRAPH RD                                                                                                       SOUTHFIELD          MI      48034
STAR INSURANCE AGENCY                         315 S ADAMS                                                                                                              MARION              IN      46952
STAR PRAIRIE TOWN                             ST CROIX COUNTY TREASURE               1101 CARMICHAEL RD                                                                HUDSON              WI      54016
STAR PRAIRIE VILLAGE                          ST CROIX COUNTY TREASURE               1101 CARMICHAEL RD.                                                               HUDSON              WI      54016
STAR REALTY INC                               15 E CHURCHVILLE RD STE 108                                                                                              BEL AIR             MD      21014
STAR REALTY, INC                              ATTN: KIM NOVAK                        15 E CHURCHVILLE RD STE 108                                                       BEL AIR             MD      21014
STAR TOWNSHIP                                 STAR TOWNSHIP ‐ TREASURE               6775 ALBA HWY                                                                     ELMIRA              MI      49730
STAR VALLEY RANCH ASSOCIATION                 781 VISTA EAST DRIVE                                                                                                     STAR VALLEY RANCH   WY      83127
STAR WINDOW SOLUTIONS                         715 ARMOUR RD APT 706                                                                                                    KANSAS CITY         MO      64116
STARBOARD SIDE COA                            4177 A CRESCENT DRIVE                                                                                                    ST LOUIS            MO      63129
STARDUST APPRAISAL SRVCS                      11030 ST RT 197                                                                                                          WAPAKONETA          OH      45895
STARFIRE CONDO OWNERS' ASSN, ET AL.           MARY F CHAPMAN                         LAW OFFICE OF MARY F. CHAPMAN LTD               8440 W LAKE MEAD BLVD STE 203     LAS VEGAS           NV      89128
STARFISH ASSOCIATES LLC                       1200 US HWY 22 STE B                                                                                                     BRIDGEWATER         NJ      08807
STARFISH ASSOCIATES, LLC                      ATTN: CORPORATE COUNSEL                1200 US HIGHWAY 22                              SUITE 8                           BRIDGEWATER         NJ      08807
STARION INS                                   P O  BOX 99                                                                                                              ELLENDALE           ND      58436
STARK AGENCY                                  91 MAIN ST                                                                                                               CHESTER             CT      06412
STARK COUNTY                                  STARK COUNTY ‐ TREASURER               110 CENTRAL PLAZA S, STE                                                          CANTON              OH      44702




                                                                                                                   Page 832 of 998
                                          19-10412-jlg             Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    836 of 1004
Creditor Name                                Address1                             Address2                                     Address3                        City              State   Zip        Country
STARK COUNTY                                 STARK COUNTY ‐ TREASURER             130 WEST MAIN                                                                TOULON            IL      61483
STARK COUNTY                                 STARK COUNTY ‐ TREASURER             P.O. BOX 130                                                                 DICKINSON         ND      58602
STARK COUNTY METROPOLITAN SEWER DEPT.        1701 MAHONING ROAD, N.E.                                                                                          CANTON            OH      44705
STARK COUNTY SEWER DEPARTMENT                P O BOX 9972                                                                                                      CANTON            OH      44711
STARK COUNTY TREASURER                       110 CENTRAL PLZ S, STE 250                                                                                        CANTON            OH      44702‐1410
STARK FARMERS MTL INS CO                     244 MAIN ST E                                                                                                     SLEEPY EYE        MN      56085
STARK SOLUTIONS INC                          19630 40TH AVE W                                                                                                  LYNNWOOD          WA      98036
STARK TOWN                                   STARK TOWN ‐TAX COLLECTO             1189 STARK HIGHWAY                                                           STARK             NH      03582
STARKE AGENCY                                210 COMMERCE ST                                                                                                   MONTGOMERY        AL      36104
STARKE COUNTY                                STARKE COUNTY ‐ TREASURE             53 EAST MOUND STREET                                                         KNOX              IN      46534
STARKS TOWN                                  STARKS TOWN  ‐ TAX COLLE             57 ANSON ROAD                                                                STARKS            ME      04911
STARKS, KEITH                                ADDRESS ON FILE
STARKS, TALIA                                ADDRESS ON FILE
STARKSBORO TOWN                              STARKSBORO TOWN ‐ TREASU             PO BOX 91                                                                    STARKSBORO        VT      05487
STARKWEATHER & SONS &                        SHANE & JULIE DAVOLL                 323 S SHOOP AVE                                                              WAUSEON           OH      43567
STARKWEATHER AND SHEPLEY                     60 CATAMORE BLVD                                                                                                  PROVIDENCE        RI      02914
STARLEY‐LEAVITT INS AGY                      715 SHOSHONE ST NORTH                                                                                             TWIN FALLS        ID      83303
STARLING CONSTRUCTION &                      KENNETH COLEMAN                      448 MIDWAY RD                                                                CAIRO             GA      39828
STARLING ROOFING AND CONSTRUCTION            ANTHONY STARLING                     19702 BELLA LOMA 430                                                         SAN ANTONIO       TX      78256
STARNES, JERILYNN                            ADDRESS ON FILE
STARPOINT C S  (CMBD TNS                     STARPOINT C S ‐ TAX COLL             4363 MAPLETON RD                                                             LOCKPORT          NY      14094
STARR                                        STARR ADJUSTMENT SERVICES, INC.      ATTN: KATE GOOKIN                            399 PARK AVENUE, 9TH FLOOR      NEW YORK          NY      10022
STARR BUILDERS LLC                           1605 CARMEL DR                                                                                                    LATAYETTE         LA      70501
STARR COUNTY                                 STARR COUNTY ‐ TAX COLLE             100 N. FM 3167 SUITE 201                                                     RIO GRANDE CITY   TX      78582
STARR INDEMNITY                              STARR ADJUSTMENT SERVICES, INC.      ATTN: KATE GOOKIN                            399 PARK AVENUE, 9TH FLOOR      NEW YORK          NY      10022
STARR INS AGENCY                             P O BOX 545                                                                                                       FOREST PARK       GA      30297
STARR SURPLUS LINES                          399 PARK AVE  8TH FL                                                                                              NEW YORK          NY      10022
STARR, SARAH                                 ADDRESS ON FILE
STARRITT CONST & JAMES &                     CINDY                                7467 EIGLEBERRY ST                                                           GILROY            CA      95020
STARRUCCA BORO                               DONALD POTTER ‐ TAX COLL             45 SHADIGEE CREEK RD                                                         STARRUCCA         PA      18462
STARRY KNOLL OWNERS ASSOCIATION              6572 OAKMONT DRIVE                   SUITE A                                                                      SANTA ROSA        CA      95409
STARS AND STRIPES INC                        6725 S FRY RD 700‐362                                                                                             KATY              TX      77494
STARSTONE NATIONAL INSURANCE COMPANY         PO BOX 230                                                                                                        FORT WORTH        TX      76101
STARSTONE NATL INS CO                        P O BOX 743183                                                                                                    ATLANTA           GA      30374
START TO FINISH BUILDERS                     PO BOX 850                                                                                                        WILLIAMSTOWN      NJ      08094
START TO FINISH RESTOR                       PO BOX 2835                                                                                                       VISTA             CA      82083
START TO FINISH RESTOR &                     WILL & KAREN RICHARDSON              PO BOX 2835                                                                  VISTA             CA      92083
START TO FINISH RESTORATION, INC.            P.O. BOX 2835                                                                                                     VISTA             CA      92085
STARTUP WATER DISTRICT                       PO BOX 114                                                                                                        STARTUP           WA      98293
STARWOOD ROOFING                             2101 EVANS AVE                                                                                                    FORT WORTH        TX      76104
STASIW, IRINA                                ADDRESS ON FILE
STASKEL‐LEVENTRY, LISA                       ADDRESS ON FILE
STATE AUDITOR OF GREENBRIER                  COUNTY COLLECTIONS DIVISION          1900 KANAWHA BLVD E BLDG 1 W114                                              CHARLESTON        WV      25305
STATE AUDITOR OF MASON COUNTY                1900 KANAWHA BLVD E B1 RM W‐114                                                                                   CHARLESTON        WV      25305
STATE AUTO INS CO                            P O BOX 2057                                                                                                      KALISPELL         MT      59903
STATE AUTO INS OF OH                         P O BOX 182738                                                                                                    COLUMBUS          OH      43218
STATE AUTO INSURANCE COMPANIES               P.O. BOX 182738                                                                                                   COLUMBUS          OH      43218‐2738
STATE AUTO PROPERTY & CASUALTY INS CO        LARRY WILT, JR                       518 EAST BROAD STREET                                                        COLUMBUS          OH      43215
STATE AUTOMOBILE MUTUAL                      518 E BROAD ST                                                                                                    COLUMBUS          OH      43215
STATE BANKING DEPARTMENT OF ALABAMA          BUREAU OF LOANS                      401 ADAMS AVENUE, SUITE 680                                                  MONTGOMERY,       AL      36104
STATE BANKING DEPARTMENT OF ALABAMA          BUREAU OF LOANS                      ATTN JEREMY WINDHAM, MORTGAGE LIC CN         401 ADAMS AVENUE, SUITE 680     MONTGOMERY,       AL      36104
STATE BANKING DEPARTMENT OF ALABAMA          BUREAU OF LOANS                      DIANA ANDERSON, INDIVIDUAL CONTACT           401 ADAMS AVENUE, SUITE 680     MONTGOMERY,       AL      36104
STATE BANKING DEPARTMENT OF ALABAMA          BUREAU OF LOANS                      HILARY FARTHING, COMPANIES                   401 ADAMS AVENUE, SUITE 680     MONTGOMERY,       AL      36104
STATE BAR OF WISCONSIN                       5302 EASTPARK BLVD                                                                                                MADISON           WI      53718
STATE BOARD OF EQUALIZATION                  PO BOX 942881                                                                                                     SACRAMENTO        CA      94279
STATE COLLECTION AGENCY LICENSING BOARD
STATE COLLECTIONS, L.L.C.                    3970 PARK AVE., SUITE D                                                                                           HOT SPRINGS       AR      71901
STATE COLLEGE  BORO BILL                     STATE COLLEGE BORO ‐ COL             243 SOUTH ALLEN ST                                                           STATE COLLEGE     PA      16801
STATE COLLEGE S.D./COLLE                     STATE COLLEGE AREA SD ‐              1481 E COLLEGE AVE                                                           STATE COLLEGE     PA      16801
STATE COLLEGE S.D./FERGU                     STATE COLLEGE SD ‐ COLLE             3147 RESEARCH DR                                                             STATE COLLEGE     PA      16801
STATE COLLEGE S.D./HALFM                     HALFMOON TWP ‐ TAX COLLE             1948 HALFMOON VALLEY ROA                                                     PORT MATILDA      PA      16870
STATE COLLEGE S.D./HARRI                     STATE COLLEGE AREA SD ‐              224 E MAIN ST                                                                BOALSBURG         PA      16827
STATE COLLEGE S.D./PATTO                     STATE COLLEGE AREA SD ‐              100 PATTON PLAZA                                                             STATE COLLEGE     PA      16803
STATE COLLEGE S.D./STATE                     SCASD  ‐ TAX COLLECTOR               243 SOUTH ALLEN ST                                                           STATE COLLEGE     PA      16801
STATE FARM                                   300 KIMBALL DR                                                                                                    PARSIPPANY        NJ      07054
STATE FARM                                   3000 MARCONI DR                                                                                                   ALPHARETTA        GA      30005
STATE FARM                                   P O BOX 2661                                                                                                      BIRMINGHAM        AL      35297
STATE FARM F & C                             11350 JOHNS CREEK PKWY                                                                                            DULUTH            GA      30098
STATE FARM F & C                             2500 MEMORIAL BLVD                                                                                                MURFREESBORO      TN      37131
STATE FARM F&C                               100 STATE FARM PKWY                                                                                               BIRMINGHAM        AL      35209




                                                                                                             Page 833 of 998
                                       19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       837 of 1004
Creditor Name                              Address1                                  Address2                                    Address3                                   City                 State   Zip        Country
STATE FARM F&C                             1440 GRANVILLE RD                                                                                                                NEWARK               OH      43055
STATE FARM F&C                             2550 NORTHWESTERN AVE                                                                                                            WEST LAFAYETTE       IN      47906
STATE FARM F&C                             2700 S SUNLAND DR                                                                                                                TEMPE                AZ      85282
STATE FARM F&C                             4700 S PROVIDENCE RD                                                                                                             COLUMBIA             MO      65217
STATE FARM F&C                             900 OLD RIVER ROAD                                                                                                               BAKERSFIELD          CA      93311
STATE FARM F&C                             P O BOX 5000                                                                                                                     DUPONT               WA      98327
STATE FARM F&C                             P O BOX 82542                                                                                                                    LINCOLN              NE      68501
STATE FARM F&C COMPANY                     222 S 84TH ST                                                                                                                    LINCOLN              NE      68510
STATE FARM FIRE &                          1555 PROMONTORY CIRCLE                                                                                                           GREELEY              CO      80638
STATE FARM FIRE & CAS                      6400 STATE FARM BLVD                                                                                                             RHONERT              CA      94926
STATE FARM FIRE & CAS                      ONE STATE FARM DR                                                                                                                CONCORDVILLE         PA      19339
STATE FARM FIRE & CAS                      P O BOX 5000                                                                                                                     DUPONT               WA      98327
STATE FARM FIRE & CASUALTY COMPANY         APRIL STEPHENS                            1 STATE FARM PLAZA                                                                     BLOOMINGTON          IL      61710
STATE FARM FIRE AND CASUALTY COMPANY       11350 JOHNS CREEK PARKWAY                                                                                                        DULUTH               GA      30098‐0001
STATE FARM FIRE AND CASUALTY COMPANY       GUGLIELMO, MARKS, SCHUTTE                 TERHOEVE & LOVE                             HENRY G.TERHOEVE, ESQ 320 SUMERULOS ST     BATON ROUGE          LA      70802
STATE FARM FLORIDA INSURANCE CO.           7401 CYPRESS GARDENS                                                                                                             WINTER HAVEN         FL      33888
STATE FARM FLORIDA INSURANCE COMPANY       ALFANO KINGSFORD, P.A.                    LYNN S. ALFANO                              151 SOUTHHALL LANE, SUITE 130              MAITLAND             FL      32751
STATE FARM GEN CT MA                       P O BOX 8000                                                                                                                     BALLSTON SPA         NY      12020
STATE FARM GENERAL INSURANCE COMPANY       900 OLD RIVER ROAD                                                                                                               BAKERSFIELD          CA      93311‐9501
STATE FARM INS                             INS SUPPORT CENTER                        P O BOX 680001                                                                         DALLAS               TX      75368
STATE FARM INS AGNCY                       2816A SOUTH COLLEGE RD                                                                                                           WILMINGTON           NC      28412
STATE FARM INS CO                          1000 WILMINGTON DRIVE                                                                                                            DUPONT               WA      98327
STATE FARM INS COMPANIES                   P O BOX 911                                                                                                                      PARSIPPANY           NJ      07054
STATE FARM INS. CO.                        P O  BOX 680001                                                                                                                  DALLAS               TX      75368
STATE FARM INSURANCE                       100 STATE FARM PLACE                                                                                                             BALLSTON SPA         NY      12020
STATE FARM INSURANCE                       12222 STATE FARM BLVD                                                                                                            TULSA                OK      74164
STATE FARM INSURANCE                       248 S COOPER ST                                                                                                                  MEMPHIS              TN      38104‐4214
STATE FARM INSURANCE                       3615 HARDING AVE 303                                                                                                             HONOLULU             HI      96816
STATE FARM INSURANCE                       8225 BENT BRANCH DR                                                                                                              IRVING               TX      75063
STATE FARM INSURANCE                       8900 AMBERGLEN BLVD                                                                                                              AUSTIN               TX      78729
STATE FARM INSURANCE                       DOREEN JORDAN                             10400 LINCOLN TRAIL                                                                    FAIRVIEW HEIGHTS     IL      62208
STATE FARM INSURANCE                       DYANNA BERNIER                            2702 IRELAND GROVE ROAD                                                                BLOOMINFTON          IL      61701‐0001
STATE FARM INSURANCE                       P O BOX 588002                                                                                                                   NORTH METRO          GA      30029
STATE FARM INSURANCE                       P. O. BOX 799100                                                                                                                 DALLAS               TX      75379‐9100
STATE FARM INSURANCE                       P. O. BOX 82542                                                                                                                  LINCOLN              NE      68501
STATE FARM INSURANCE                       TAMMY                                     1046 E MCKELLIPS RD.                                                                   MESA                 AZ      85203
STATE FARM INSURANCE ‐ TEMPE               2700 S SUNLAND DRIVE                                                                                                             TEMPE                AZ      85282
STATE FARM INSURANCE CO                    P O BOX 799100                                                                                                                   DALLAS               TX      75379
STATE FARM INSURANCE COMPANIES             1500 STATE FARM BLVD.                                                                                                            CHARLOTTESVILLE      VA      22909
STATE FARM INSURANCE COMPANY               HEIDI KIBBE INS AGENCY INC                800 LINDBERG LANE                           SUITE 120                                  PETALUMA             CA      94952
STATE FARM INSURANCE COMPANY               LENDER SERVICE CENTER‐PAYMENTS            PO BOX 588002                                                                          NORTH METRO          GA      30029‐8002
STATE FARM INSURANCE COMPANY               LENDER SERVICE CENTER‐PAYMENTS            PO BOX 650436                                                                          DALLAS               TX      75265‐0436
STATE FARM LLOYDS                          3933 STECK AVE STE B111                                                                                                          AUSTIN               TX      78759
STATE FARM PAYMENT PLAN                    PO BOX 44110                                                                                                                     JACKSONVILLE         FL      32231‐4110
STATE HIGHWAY PATROL FEDERAL               CREDIT UNION                              1900 POLARIS PARKWAY                        SUITE 400                                  COLUMBUS             OH      43240
STATE INS                                  101 SW MARTIN DOWNS BLVD                                                                                                         PALM CITY            FL      34990
STATE INS AGENCY                           803 THIRD ST N                                                                                                                   JACKSONVILLE BEACH   FL      32250
STATE INSURANCE ADVISORS                   6173 MIAMI LAKES DR E                                                                                                            MIAMI LAKES          FL      33014
STATE LINE ROOFING                         WAYNE CHAPMAN                             509 OLD MILL LANE                                                                      RINGGOLD             GA      30736
STATE NATIONAL INS CO                      1818 MARSHALL ST                                                                                                                 SHREVEPORT           LA      71101
STATE NATIONAL INS CO                      4050 CALLE REAL STE 2                                                                                                            SANTA BARBARA        CA      93110
STATE NATIONAL INS CO                      P O BOX 55                                                                                                                       SHREVEPORT           LA      71161
STATE NATIONAL INSURANCE                   P O BOX 24622                                                                                                                    FORT WORTH           TX      76124
STATE OF ALABAMA                           401 ADAMS AVE                             SUITE 280                                                                              MONTGOMERY           AL      36104
STATE OF ALABAMA ATTORNEY GENERAL          ATTN: STEVE MARSHALL                      501 WASHINGTON AVE                                                                     MONTGOMERY           AL      36104
STATE OF ALABAMA ATTORNEY GENERAL          ATTN: STEVE MARSHALL                      PO BOX 300152                                                                          MONTGOMERY           AL      36130‐0152
STATE OF ALABAMA, DEPARTMENT OF REVENUE    3151 GORDON PERSONS BLDG.                 50 RIPLEY STREET                                                                       MONTGOMERY           AL      36104
STATE OF ALASKA                            STATE OFFICE BUILDING                     333 WILOUGHBY AVE                           9TH FL                                     JUNEAU               AK      99801
STATE OF ALASKA ATTORNEY GENERAL           ATTN: JAHNA LINDEMUTH                     1031 W 4TH AVE, STE 200                                                                ANCHORAGE            AK      99501
STATE OF ALASKA DEPT OF COMMERCE           BUSINESS LICENSE PROGRAM                  PO BOX 110806                                                                          JUNEAU               AK      99811‐0806
STATE OF ALASKA, DEPARTMENT OF COMMERCE    COMMUNITY & ECONOMIC DEVELOPMENT          DAVID BRAUN                                 550 W. SEVENTH AVENUE, SUITE 1850          ANCHORAGE            AK      99501
STATE OF ALASKA, DEPARTMENT OF COMMERCE    COMMUNITY & ECONOMIC DEVELOPMENT          DIVISION OF BANKING & SECURITIES            550 W. SEVENTH AVENUE, SUITE 1850          ANCHORAGE            AK      99501
STATE OF ALASKA, DEPARTMENT OF COMMERCE    COMMUNITY & ECONOMIC DEVELOPMENT          SHANNON NYE                                 550 W. SEVENTH AVENUE, SUITE 1850          ANCHORAGE            AK      99501
STATE OF AMERICAN SAMOA ATTORNEY GENERAL   ATTN: TALAUEGA ELEASALO V. ALE            AMERICAN SAMOA GOV'T, EXEC OFC  BLDG        UTULEI, TERRITORY OF AMERICAN SAMOA        PAGO PAGO            AS      96799
STATE OF ARIZONA                           AZ DEPT OF FINANCIAL INSTITUTIONS         100 N 15TH AVE SUITE 261                                                               PHOENIX              AZ      85007
STATE OF ARIZONA                           DEPARTMENT OF FINANCIAL INSTITUTIONS      ATTENTION LICENSING                         100 N 15TH AVENUE, SUITE 261               PHOENIX              AZ      85007
STATE OF ARIZONA ATTORNEY GENERAL          ATTN: MARK BRNOVICH                       2005 NORTH CENTRAL AVENUE                                                              PHOENIX              AZ      85004
STATE OF ARIZONA, SECRETARY OF STATE       1700 W WASHINGTON ST FL 7                                                                                                        PHOENIX              AZ      85007
STATE OF ARKANSAS                          HERITAGE WEST BUILDING                    201 EAST MARKHAM STREET                     SUITE 300                                  LITTLE ROCK          AR      72201‐1692
STATE OF ARKANSAS ATTORNEY GENERAL         ATTN: LESLIE RUTLEDGE                     323 CENTER ST, STE 200                                                                 LITTLE ROCK          AR      72201‐2610




                                                                                                               Page 834 of 998
                                           19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            838 of 1004
Creditor Name                                 Address1                                    Address2                                       Address3                           City                State   Zip        Country
STATE OF ARKANSAS DEPT OF ENVIR               QUALITY                                     5301 NORTHSHORE DR                                                                NORTH LITTLE ROCK   AR      72118
STATE OF AZ SUPERINTENDENT OF FNCL INST       100 N 15TH AVE SUITE 261                                                                                                      PHOENIX             AZ      85007
STATE OF CALIFORNIA                           1515 K STREET                               SUITE 200                                                                         SACRAMENTO          CA      95814‐4052
STATE OF CALIFORNIA ATTORNEY GENERAL          ATTN: XAVIER BECERRA                        1300 I ST, STE 1740                                                               SACRAMENTO          CA      95814
STATE OF COLORADO                             1700 BROADWAY, SUITE 200                                                                                                      DENVER              CO      80290
STATE OF COLORADO ATTORNEY GENERAL            ATTN: CYNTHIA H. COFFMAN                    RALPH L CARR COLORADO JUDICIAL BLDG            1300 BROADWAY, 10TH FL             DENVER              CO      80203
STATE OF COLORADO DIV OF REAL ESTATE          1560 BROADWAY STE 925                                                                                                         DENVER              CO      80202
STATE OF CONNECTICUT ATTORNEY GENERAL         ATTN: GEORGE JEPSEN                         55 ELM ST                                                                         HARTFORD            CT      06106
STATE OF DE OFFICE OF THE                     STATE BANK CMSN                             555 E LOOCKERMAN ST #210                                                          DOVER               DE      19901
STATE OF DELAWARE                             555 E LOCKERMAN ST  210                                                                                                       DOVER               DE      19901
STATE OF DELAWARE                             820 N. FRENCH STREET                        CARVEL STATE OFFICE BUILDING, 9TH FLOOR                                           WILMINGTON          DE      19801
STATE OF DELAWARE ATTORNEY GENERAL            ATTN: MATTHEW DENN                          CARVEL STATE OFFICE BLDG                       820 N FRENCH ST                    WILMINGTON          DE      19801
STATE OF FLORIDA                              FINANCIAL REGULATION                        200 E. GAINES STREET                                                              TALLAHASSEE         FL      32399
STATE OF FLORIDA ATTORNEY GENERAL             ATTN: PAM BONDI                             THE CAPITOL, PL 01                                                                TALLAHASSEE         FL      32399‐1050
STATE OF FLORIDA, DEPARTMENT OF REVENUE       CORAL SPRINGS SERVICE CENTER                3301 N UNIVERSITY DR, SUITE 200                                                   CORAL SPRINGS       FL      33065‐4149
STATE OF GEORGIA                              SECURITIES AND CHARITIES DIVISION           2 MARTIN LUTHER KING JR. DRIVE SE              SUITE 317, WEST TOWER              ATLANTA             GA      30334
STATE OF GEORGIA ATTORNEY GENERAL             ATTN: CHRIS CARR                            40 CAPITOL SQUARE, SW                                                             ATLANTA             GA      30334
STATE OF HAWAII                               COMMISSIONER OF SECURITIES                  KING KALAKAUA BUILDING                         335 MERCHANT STREET, RM 205        HONOLULU            HI      96813
STATE OF HAWAII ATTORNEY GENERAL              ATTN: RUSSELL SUZUKI                        425 QUEEN ST                                                                      HONOLULU            HI      96813
STATE OF HAWAII DEPT OF COMMERCE &            CONSUMER AFFAIRS                            PO BOX 3559                                                                       HONOLULU            HI      96811‐3559
STATE OF HAWAII, PVL LICENSING BRANCH         335 MERCHANT ST 301                                                                                                           HONOLULU            HI      96813
STATE OF HAWAII, PVL LICENSING BRANCH         DCCA‐PVL                                    PO BOX 3469                                                                       HONOLULU            HI      96801
STATE OF IDAHO                                IDAHO DEPARTMENT OF FINANCE                 800 PARK BLVD., SUITE 200                                                         BOISE               ID      83712
STATE OF IDAHO ATTORNEY GENERAL               ATTN: LAWRENCE WASDEN                       700 W JEFFERSON ST, STE 210                    PO BOX 83720                       BOISE               ID      83720‐0010
STATE OF ILLINOIS                             421 E. CAPITOL AVE.                         2ND FLOOR                                                                         SPRINGFIELD         IL      62701
STATE OF ILLINOIS ATTORNEY GENERAL            ATTN: LISA MADIGAN                          100 W RANDOLPH ST                                                                 CHICAGO             IL      60601
STATE OF INDIANA ATTORNEY GENERAL             ATTN: CURTIS T. HILL, JR.                   INDIANA GOVERNMENT CENTER SOUTH                302 W WASHINGTON ST, 5TH FL        INDIANAPOLIS        IN      46204
STATE OF INDIANA, DEPT OF FNCL INST           302 WEST WASHINGTON STREET                  ROOM E111                                                                         INDIANAPOLIS        IN      46204
STATE OF IOWA                                 601 LOCUST ST.                              4TH FLOOR                                                                         DES MOINES          IA      50309
STATE OF IOWA ATTORNEY GENERAL                ATTN: TOM MILLER                            HOOVER STATE OFFICE BUILDING                   1305 E WALNUT                      DES MOINES          IA      50319
STATE OF IOWA SUPERINTENDENT OF BANKING       200 EAST GRAND AVENUE, SUITE 300                                                                                              DES MOINES          IA      50309
STATE OF KANSAS                               COMMISSIONER OF SECURITIES                  109 SW 9TH ST.                                 STE 600                            TOPEKA              KS      66612‐1215
STATE OF KANSAS ATTORNEY GENERAL              ATTN: DEREK SCHMIDT                         120 SW 10TH AVE, 2ND FL                                                           TOPEKA              KS      66612
STATE OF KENTUCKY                             1025 CAPITAL CENTER DRIVE3                  SUITE 200                                                                         FRANKFORT           KY      40601
STATE OF KENTUCKY ATTORNEY GENERAL            ATTN: ANDY BESHEAR                          700 CAPITOL AVE, STE 118                                                          FRANKFORT           KY      40601‐3449
STATE OF KS OFFICE OF THE STATE BANK CMS      700 SW JACKSON ST SUITE 300                                                                                                   TOPEKA              KS      66603
STATE OF LOUISIANA                            8660 UNITED PLAZA BLVD.                     2ND FLOOR                                                                         BATON ROUGE         LA      70809
STATE OF LOUISIANA ATTORNEY GENERAL           ATTN: JEFF LANDRY                           1885 N THIRD ST                                                                   BATON ROUGE         LA      70802
STATE OF LOUISIANA ATTORNEY GENERAL           ATTN: JEFF LANDRY                           PO BOX 94005                                                                      BATON ROUGE         LA      70804
STATE OF LOUISIANA OFFICE OF FNCL INST        8660 UNITED PLAZA BOULEVARD, 2ND FLOOR                                                                                        BATON ROUGE         LA      70809‐7024
STATE OF MAINE                                47D STATE HOUSE STATION                                                                                                       AUGUSTA             ME      04330
STATE OF MAINE                                OFFICE OF SECURITIES                        121 STATE HOUSE STATION                                                           AUGUSTA             ME      04333
STATE OF MAINE ATTORNEY GENERAL               ATTN: JANET T. MILLS                        6 STATE HOUSE STATION                                                             AUGUSTA             ME      04333
STATE OF MAINE TREASURER                      35 STATE HOUSE STATION                                                                                                        AUGUSTA             ME      04333
STATE OF MARYLAND                             PO BOX 17052                                                                                                                  BALTIMORE           MD      21297‐1052
STATE OF MARYLAND ATTORNEY GENERAL            ATTN: BRIAN E. FROSH                        200 ST PAUL PLACE                                                                 BALTIMORE           MD      21202
STATE OF MASSACHUSETTS ATTORNEY GENERAL       ATTN: MAURA HEALEY                          1 ASHBURTON PLACE                                                                 BOSTON              MA      02108‐1518
STATE OF ME BUREAU OF                         CONSUMER CREDIT PROTECTION                  DEPT OF PROFESSIONAL & FIN REG                 76 NORTHERN AVENUE                 GARDINER            ME      04345
STATE OF MI DEPT OF INS                       & FNCL SVCS                                 530 W. ALLEGAN STREET, 7TH FLOOR                                                  LANSING             MI      48933
STATE OF MI OFFICE OF FNCL                    & INS FNCL SVCS                             530 W. ALLEGAN STREET, 7TH FLOOR                                                  LANSING             MI      48933
STATE OF MI OFFICE OF FNCL                    & INS REGULATION                            530 W. ALLEGAN STREET, 7TH FLOOR                                                  LANSING             MI      48933
STATE OF MICHIGAN                             2501 WOODLAKE CIR                                                                                                             OKEMOS              MI      48864
STATE OF MICHIGAN                             BUREAU OF DRIVER AND VEHICLE RECORD         3643 28TH STREET SE                                                               GRAND RAPIDS        MI      49512
STATE OF MICHIGAN ATTORNEY GENERAL            ATTN: BILL SCHUETTE                         G. MENNEN WILLIAMS BLDG                        525 W OTTAWA ST ‐ PO BOX 30212     LANSING             MI      48909
STATE OF MINNESOTA ATTORNEY GENERAL           ATTN: LORI SWANSON                          455 MINNESOTA ST, STE 1400                                                        ST. PAUL            MN      55101‐2131
STATE OF MINNESOTA, DEPT OF COMMERCE          85 7TH PLACE EAST #280                                                                                                        ST PAUL             MN      55101
STATE OF MISSISSIPPI                          125 S. CONGRESS STREET                                                                                                        JACKSON             MS      39201
STATE OF MISSISSIPPI ATTORNEY GENERAL         ATTN: JIM HOOD                              PO BOX 220                                                                        JACKSON             MS      39205
STATE OF MISSISSIPPI ATTORNEY GENERAL         ATTN: JIM HOOD                              WALTER SILLERS BLDG                            550 HIGH ST, STE 1200              JACKSON             MS      39201
STATE OF MISSOURI                             600 W MAIN ST 229                                                                                                             JEFFERSON CITY      MO      65101
STATE OF MISSOURI ATTORNEY GENERAL            ATTN: JOSH HAWLEY                           SUPREME CT BLDG, 207 W HIGH ST                 PO BOX 899                         JEFFERSON CITY      MO      65102
STATE OF MONTANA                              840 HELENA AVE.                                                                                                               HELENA              MT      59601
STATE OF MONTANA                              PO BOX 201601                                                                                                                 HELENA              MT      59620
STATE OF MONTANA ATTORNEY GENERAL             ATTN: TIM FOX                               JUSTICE BLDG                                   215 N SANDERS                      HELENA              MT      59620‐1401
STATE OF NEBRASKA                             1526 K ST                                   300                                                                               LINCOLN             NE      68508
STATE OF NEBRASKA                             SECRETARY OF STATE                          P.O. BOX 94608                                                                    LINCOLN             NE      68509‐4608
STATE OF NEBRASKA ATTORNEY GENERAL            ATTN: DOUG PETERSON                         2115 STATE CAPITOL                             PO BOX 98920                       LINCOLN             NE      68509
STATE OF NEVADA                               555 E WASHINGTON AVE                        SUITE 5200                                                                        LAS VEGAS           NV      89101
STATE OF NEVADA                               ATRN LILIANA GUTIERREZ                      DEPARTMENT OF BUSINESS AND INDUSTRY            1830 COLLEGE PKWY, SUITE 100       CARSON CITY         NV      89706
STATE OF NEVADA                               ATTN BERNADETTE SHAW                        DEPARTMENT OF BUSINESS AND INDUSTRY            1830 COLLEGE PKWY, SUITE 100       CARSON CITY         NV      89706




                                                                                                                       Page 835 of 998
                                       19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          839 of 1004
Creditor Name                              Address1                                     Address2                                        Address3                           City             State   Zip        Country
STATE OF NEVADA                            ATTN TAJA HOSLER                             DEPARTMENT OF BUSINESS AND INDUSTRY             1830 COLLEGE PKWY, SUITE 100       CARSON CITY      NV      89706
STATE OF NEVADA                            FINANCIAL INSTITUTIONS DIVISION              DEPARTMENT OF BUSINESS AND INDUSTRY             1830 COLLEGE PKWY, SUITE 100       CARSON CITY      NV      89706
STATE OF NEVADA  DEPT OF TAXATION          1550 COLLEGE PKWY  STE 115                                                                                                      CARSON CITY      NV      89701‐4749
STATE OF NEVADA ATTORNEY GENERAL           ATTN: ADAM PAUL LAXALT                       100 N CARSON ST                                                                    CARSON CITY      NV      89701
STATE OF NEVADA DEPT OF FIN INST           1830 E COLLEGE PARKWAY STE 100                                                                                                  CARSON CITY      NV      89706
STATE OF NEVADA, FNCL INST DIV             OFFICE OF THE COMMISSIONER                   3300 W SAHARA AVE STE 250                                                          LAS VEGAS        NV      89102
STATE OF NEW HAMPSHIRE                     53 REGIONAL DRIVE                                                                                                               CONCORD          NH      03301
STATE OF NEW HAMPSHIRE                     N.H DEPARTMENT OF STATE                      107 N MAIN STREET                               204                                CONCORD          NH      03301‐4989
STATE OF NEW HAMPSHIRE ATTORNEY GENERAL    ATTN: GORDON J. MACDONALD                    NH DEPT OF JUSTICE                              33 CAPITOL ST                      CONCORD          NH      03301
STATE OF NEW JERSEY                        153 HALSEY STREET                            6TH FLOOR                                                                          NEWARK           NJ      07102
STATE OF NEW JERSEY ATTORNEY GENERAL       ATTN: CHRISTOPHER S. PORRINO                 RJ HUGHES JUSTICE COMPLEX                       25 MARKET ST ‐ BOX 080             TRENTON          NJ      08625‐0080
STATE OF NEW JERSEY DEPT OF LABOR &        WORKFORCE DEV DIV OF EMPLOYER ACCOU          PO BOX 929                                                                         TRENTON          NJ      08625‐0929
STATE OF NEW JERSEY MUNICIPAL COURT        OF MILLVILLE                                 18 S HIGH ST                                                                       MILLVILLE        NJ      08332‐0609
STATE OF NEW MEXICO                        2550 CERRILLOS RD                            3RD FLOOR                                                                          SANTE FE         NM      87505
STATE OF NEW MEXICO                        BERNADETTE ORTEGA, LICENSING SPECIALIST      REGULATION AND LICENSING DEPARTMENT             2550 CERRILLOS ROAD, 3RD FLOOR     SANTA FE         NM      87505
STATE OF NEW MEXICO                        DAVID MORA, INDUSTRY MANAGER                 REGULATION AND LICENSING DEPARTMENT             2550 CERRILLOS ROAD, 3RD FLOOR     SANTA FE         NM      87505
STATE OF NEW MEXICO                        FINANCIAL INSTITUTIONS DIVISION              REGULATION AND LICENSING DEPARTMENT             2550 CERRILLOS ROAD, 3RD FLOOR     SANTA FE         NM      87505
STATE OF NEW MEXICO ATTORNEY GENERAL       ATTN: HECTOR BALDERAS                        408 GALISTEO ST                                 VILLAGRA BLDG                      SANTA FE         NM      87501
STATE OF NEW MEXICO ATTORNEY GENERAL       ATTN: HECTOR BALDERAS                        PO DRAWER 1508                                                                     SANTA FE         NM      87504‐1508
STATE OF NEW YORK                          120 BROADWAY                                 23RD FLOOR                                                                         NEW YORK         NY      10271
STATE OF NEW YORK ATTORNEY GENERAL         ATTN: ERIC T. SCHNEIDERMAN                   THE CAPITOL                                                                        ALBANY           NY      12224‐0341
STATE OF NH BANKING DEPT                   53 REGIONAL DRIVE  STE 200                                                                                                      CONCORD          NH      03301
STATE OF NH CRIMINAL RECORDS               53 REGIONAL DRIVE                                                                                                               CONCORD          NH      03301
STATE OF NORTH CAROLINA                    2 SOUTH SALISBURY ST                                                                                                            RALEIGH          NC      27601‐2903
STATE OF NORTH CAROLINA ATTORNEY GENERAL   ATTN: JOSH STEIN                             9001 MAIL SERVICE CTR                                                              RALEIGH          NC      27699‐9001
STATE OF NORTH DAKOTA                      600 E BOULEVARD AVE                          STATE CAPITOL                                   5TH FLOOR                          BISMARCK         ND      58505‐0510
STATE OF NORTH DAKOTA ATTORNEY GENERAL     ATTN: WAYNE STENEHJEM                        600 E BLVD AVE                                  DEPT 125                           BISMARCK         ND      58505
STATE OF OHIO ATTORNEY GENERAL             ATTN: MIKE DEWINE                            30 E BROAD ST, 14TH FL                                                             COLUMBUS         OH      43215
STATE OF OKLAHOMA                          204 N ROBINSON AVE                           SUITE 400                                                                          OKLAHOMA CITY    OK      73102‐7001
STATE OF OKLAHOMA ATTORNEY GENERAL         ATTN: MIKE HUNTER                            313 NE 21ST ST                                                                     OKLAHOMA CITY    OK      73105
STATE OF OREGON                            DEPT OF CONSUMER AND BUSINESS SVCS           FISCAL SERVICES DIVISION                        350 WINTER STREET NE, ROOM 410     SALEM            OR      97301
STATE OF OREGON                            DIVISION OF FINANCIAL REGULATION             350 WINTER ST. NE FOURTH FLOOR                                                     SALEM            OR      97301‐3883
STATE OF OREGON                            PO BOX 14480                                                                                                                    SALEM            OR      97309‐0405
STATE OF OREGON ATTORNEY GENERAL           ATTN: ELLEN F. ROSENBLUM                     1162 COURT ST, NE                                                                  SALEM            OR      97301
STATE OF OREGON, DEPARTMENT OF CONSUMER    AND BUSINESS SERVICES                        DIVISION OF FINANCIAL REGULATION                350 WINTER ST. NE 4TH FL           SALEM            OR      97301‐3883
STATE OF OREGON, DEPARTMENT OF CONSUMER    AND BUSINESS SERVICES                        DIVISION OF FINANCIAL REGULATION                P.O. BOX 14480                     SALEM            OR      97309‐0405
STATE OF PENNSYLVANIA                      DEPARTMENT OF BANKING AND SECURITIES         NON‐DEPOSITORY LICENSING OFFICE                 17 N 2ND STREET, SUITE 1300        HARRISBURG       PA      17101
STATE OF PENNSYLVANIA                      MARKET SQUARE PLAZA                          17 N SECOND STREET, SUITE 1300                                                     HARRISBURG       PA      17101
STATE OF PENNSYLVANIA                      RITA MYERS                                   NON‐DEPOSITORY LICENSING OFFICE                 17 N 2ND STREET, SUITE 1300        HARRISBURG       PA      17101
STATE OF PENNSYLVANIA ATTORNEY GENERAL     ATTN: JOSH SHAPIRO                           16TH FL, STRAWBERRY SQ                                                             HARRISBURG       PA      17120
STATE OF RHODE ISLAND                      & PROVIDENCE PLANTATIONS                     150 SOUTH MAIN STREET                                                              PROVIDENCE       RI      02903
STATE OF RHODE ISLAND                      1511 PONTIAC AVENUE                                                                                                             CRANSTON         RI      02920
STATE OF RHODE ISLAND ATTORNEY GENERAL     ATTN: PETER F. KILMARTIN                     150 S MAIN ST                                                                      PROVIDENCE       RI      02903
STATE OF SD SECY OF STATE NOTARY DIV       215 E PROSPECT AVE                                                                                                              PIERRE           SD      57501
STATE OF SOUTH CAROLINA                    PO BOX 11549                                                                                                                    COLUMBIA         SC      29211‐1549
STATE OF SOUTH CAROLINA ATTORNEY GENERAL   ATTN: ALAN WILSON                            PO BOX 11549                                                                       COLUMBIA         SC      29211‐1549
STATE OF SOUTH CAROLINA ATTORNEY GENERAL   ATTN: ALAN WILSON                            REMBERT DENNIS OFFICE BLDG                      1000 ASSEMBLY ST, ROOM 519         COLUMBIA         SC      29201
STATE OF SOUTH DAKOTA                      124 S EUCLID AVE                             2ND FLOOR                                                                          PIERRE           SD      57501
STATE OF SOUTH DAKOTA ATTORNEY GENERAL     ATTN: MARTY J. JACKLEY                       1302 EAST HIGHWAY 14, STE 1                                                        PIERRE           SD      57501‐8501
STATE OF TENNESSEE                         500 JAMES ROBERTSON PARKWAY                                                                                                     NASHVILLE        TN      37243‐0575
STATE OF TENNESSEE ATTORNEY GENERAL        ATTN: HERBERT H. SLATERY, III                PO BOX 20207                                                                       NASHVILLE        TN      37202‐0207
STATE OF TENNESSEE, DEPT OF FNCL INST      312 ROSA L. PARKS AVENUE, 26TH FLOOR                                                                                            NASHVILLE        TN      37243
STATE OF TEXAS                             THOMAS JEFFERSON RUSK STATE OFFICE BDLG                                                      208 E 10TH ST                      AUSTIN           TX      78701
STATE OF TEXAS ATTORNEY GENERAL            ATTN: KEN PAXTON                             300 W 15TH ST                                                                      AUSTIN           TX      78701
STATE OF TEXAS ATTORNEY GENERAL            ATTN: KEN PAXTON                             PO BOX 12548                                                                       AUSTIN           TX      78711‐2548
STATE OF UTAH                              160 EAST 300 SOUTH                           2ND FLOOR                                                                          SALT LAKE CITY   UT      84111
STATE OF UTAH                              PO BOX 146705                                                                                                                   SALT LAKE CITY   UT      84114‐6705
STATE OF UTAH ATTORNEY GENERAL             ATTN: SEAN D. REYES                          350 N STATE ST, STE 230                                                            SALT LAKE CITY   UT      84114‐2320
STATE OF VERMONT                           89 MAIN STREET                                                                                                                  MONTPELIER       VT      05620‐3101
STATE OF VERMONT ATTORNEY GENERAL          ATTN: TJ DONOVAN                             109 STATE ST                                                                       MONTPELIER       VT      05609‐1001
STATE OF VIRGIN ISLANDS ATTORNEY GENERAL   ATTN: CLAUDE E. WALKER                       34‐38 KRONPRINDSENS GADE                        GERS BLDG, 2ND FL                  ST. THOMAS       VI      00802
STATE OF VIRGINIA ATTORNEY GENERAL         ATTN: MARK R. HERRING                        202 N 9TH ST                                                                       RICHMOND         VA      23219
STATE OF WASHINGTON                        150 ISRAEL RD SW                                                                                                                TUMWATER         WA      98501
STATE OF WASHINGTON                        PO BOX 9033                                                                                                                     OLYMPIA          WA      98507‐9033
STATE OF WASHINGTON ATTORNEY GENERAL       ATTN: BOB FERGUSON                           1125 WASHINGTON ST SE                           PO BOX 40100                       OLYMPIA          WA      98504‐0100
STATE OF WASHINGTON, DEPT OF LICENSING     DEPT OF FIN INST, DIV OF SECURITIES          ATTN: BILL BEATTY                               PO BOX 41200                       OLYMPIA          WA      98504‐1200
STATE OF WEST VIRGINA STATE TAX            DEPARTMENT                                   PO BOX 2666                                                                        CHARLESTON       WV      25330‐2666
STATE OF WEST VIRGINIA                     1900 KANAWHA BLVD EAST                       STATE CAPITOL COMPLEX                           BUILDING 1 ROOM W‐100              CHARLESTON       WV      25305
STATE OF WEST VIRGINIA ATTORNEY GENERAL    ATTN: PATRICK MORRISEY                       STATE CAPITOL COMPLEX                           BLDG 1, ROOM E‐26                  CHARLESTON       WV      25305
STATE OF WEST VIRGINIA DIV OF BANKING      900 PENNSYLVANIA AVE STE 306                 900 PENNSYLVANIA AVE STE 306                                                       CHARLESTON       WV      25302




                                                                                                                      Page 836 of 998
                                         19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          840 of 1004
Creditor Name                               Address1                                    Address2                                       Address3                              City             State   Zip        Country
STATE OF WEST VIRGINIA, STATE TAX DEPT      LEGAL DIVISION‐BANKRUPTCY UNIT              PO BOX 766                                                                           CHARLSTON        WV      25323‐0766
STATE OF WEST VIRGINIA, STATE TAX DEPT      REVENUE CENTER                              1001 LEE ST E                                                                        CHARLSTON        WV      25301
STATE OF WI DEPT OF FNCL INST ‐             DIV OF BANKING                              4822 MADISON YARDS WAY                         NORTH TOWER                           MADISON          WI      53705
STATE OF WISCONSIN                          PO BOX 1768                                                                                                                      MADISON          WI      53701‐1768
STATE OF WISCONSIN ATTORNEY GENERAL         ATTN: BRAD SCHIMEL                          WISCONSIN DEPARTMENT OF JUSTICE                17 W MAIN ST ‐ PO BOX 7857            MADISON          WI      53703‐7857
STATE OF WYOMING                            2020 CAREY AVE                              SUITE 700                                                                            CHEYENNE         WY      82002‐0020
STATE OF WYOMING                            HERSCHLER BLDG 3 EAST  122 W 25TH S                                                                                              CHEYENNE         WY      82002
STATE OF WYOMING                            SECRETARY OF STATE COMPLIANCE DIVISION      2020 CAREY AVE STE 700                                                               CHEYENNE         WY      82002‐0020
STATE OF WYOMING ‐ DIVISION OF BANKING      2300 CAPITOL AVENUE 2ND FL                                                                                                       CHEYENNE         WY      82002
STATE OF WYOMING ATTORNEY GENERAL           ATTN: PETER K. MICHAEL                      2320 CAPITOL AVE                                                                     CHEYENNE         WY      82002
STATE OF WYOMING, DEPARTMENT OF AUDIT       2300 CAPITOL AVE., 2ND FL                                                                                                        CHEYENNE         WY      82002
STATE ROOFING COMPANY                       318 ADDICKS HOWELL RD                                                                                                            HOUSTON          TX      77079
STATE WIDE REAL ESTATE OF MI WI INC         3631 10TH ST                                                                                                                     MENOMINEE        MI      49858
STATELY HOME BUILDERS                       LLC                                         1608 CHERRY ST                                                                       SCRANTON         PA      18505
STATEN ISLAND (RICHMOND)                    N.Y.C. WATER BOARD                          59‐17 JUNCTION BLVD                                                                  ELMHURST         NY      11373
STATEN ISLAND BORO QTR C                    NYC DEPT OF FINANCE                         P.O. BOX 680                                                                         NEWARK           NJ      07101
STATEN, CRAIG                               ADDRESS ON FILE
STATES INS                                  13825 US HWY 19 201                                                                                                              HUDSON           FL      34667
STATES INSURANCE AGENCY                     13825 US HIGHWAY 19 201                                                                                                          HUDSON           FL      34667
STATES ZORRO INS AGY                        13436 US HWY 19                                                                                                                  HUDSON           FL      34667
STATESBORO CITY                             STATESBORO CITY‐TAX COLL                    PO BOX 348                                                                           STATESBORO       GA      30459
STATEWIDE                                   12214 US HWY 301                                                                                                                 DADE CITY        FL      33525
STATEWIDE                                   15601 N 40TH ST  120                                                                                                             PHOENIX          AZ      85032
STATEWIDE                                   P O BOX 480                                                                                                                      KILN             MS      39556
STATEWIDE AUTO AND HOME                     3223 SPRINGHILL AVE                                                                                                              MOBILE           AL      36607
STATEWIDE AUTO INSURANCE                    3223 SPRINGHILL AVE                         BLDG 1                                                                               MOBILE           AL      36607
STATEWIDE BUILDERS &                        MICHAEL &DOROTHY ALTHOFF                    66 GLEMBY ST                                                                         HAMDEN           CT      06514
STATEWIDE CLAIMS                            REPRESENTATIVES                             PO BOX 652043                                                                        MIAMI            FL      33265
STATEWIDE CONSTRUCTION                      PETRU MURARIU                               PETRU MURARIU                                  3820 COWELL RD                        CONCORD          CA      94518
STATEWIDE INS                               11354 QUAIL ROOST DR                                                                                                             MIAMI            FL      33157
STATEWIDE INS CORP                          P O BOX 30527                                                                                                                    PHOENIX          AZ      85046
STATEWIDE INS GROUP                         554 BOSTON POST RD 15                                                                                                            MILFORD          CT      06460
STATEWIDE LAND SURVEYING, INC               43 NW AVA AVE                                                                                                                    GRESHAM          OR      97030
STATEWIDE REALTY LLC                        400 N ST JOSEPH AVE                                                                                                              EVANSVILLE       IN      47712
STATEWIDE REMODELING, INC.                  P.O. BOX 2287                                                                                                                    GRAPEVINE        TX      76099
STATEWIDE RESIDENTIAL                       RFG INC                                     5001 E I‐240 SERVICE RD                                                              OKLAHOMA CITY    OK      73135
STATEWIDE REST                              FOR ACT OF JAMI MURRAIN                     19140 NE PORTAL WAY                                                                  PORTLAND         OR      97230
STATEWIDE REST FOR THE                      ACCT OF KEVIN ESHELMAN                      19140 NE PORTAL WAY                                                                  PORTLAND         OR      97230
STATEWIDE RESTOR INC                        13450 NE 177TH PL                                                                                                                WOODINVILLE      WA      98072
STATEWIDE RESTORATION, INC                  13450 NE 177TH PL                                                                                                                WOODINVILLE      WA      98072
STATEWIDE UTILITIES                         COLLECTOR                                   10176 BALTIMORE NAT PIKE                                                             ELLICOTT CITY    MD      21042
STATHAM CITY                                STATHAM CITY‐TAX COLLECT                    PO BOX 28                                                                            STATHAM          GA      30666
STAUDER, JENNIFER                           ADDRESS ON FILE
STAUFF APPRAISALS LLC                       W9622 BREIDSAN DR                                                                                                                WHITEWATER       WI      53190
STAUFFER & WIGGERS INS                      P O BOX 440                                                                                                                      CALEDONIA        MI      49316
STAUNTON CITY                               STAUNTON CITY ‐ TREASURE                    116 W BEVERLY ST                                                                     STAUNTON         VA      24401
STAUNTON, CHRISTOPHER                       ADDRESS ON FILE
STAWIARSKI & ASSOCIATES PC                  6782 S POTOMAC ST STE 175                                                                                                        CENTENNIAL       CO      80112
STAY DRY LLC                                14865 W BROADWAY ST                                                                                                              YUKON            OK      73099
STAY IN MY HOME, P.A., ET AL.               GENOVESE JOBLOVE & BATTISTA, P.A.           ERIC D. JACOBS, ESQ.                           100 NORTH TAMPA STREET SUITE 1645     TAMPA            FL      33602
STAZON ROOFING INC &                        TROY & MELISSA MCDORMAN                     2860 LONBARDY LN                                                                     DALLAS           TX      75220
STCLAIR, MICHELLE                           ADDRESS ON FILE
STE GENEVIEVE COUNTY                        STE GENEVIEVE CO. ‐ COLL                    55 S. THIRD ST, RM 6                                                                 STE. GENEVIEVE   MO      63670
STEADFAST ELECTRIC, LLC                     8744 PECAN TREE DRIVE                                                                                                            BATON ROUGE      LA      70810
STEADFAST INS                               7‐8 CHATHAM SQ 500                                                                                                               NEW YORK         NY      10038
STEAM MASTER CARPET                         & UPHOLSTERY CLEANING                       P.O. BOX 266                                                                         FAIRVIEW         NC      28730
STEAM TEAM INC                              1904 W KOENING LANE                                                                                                              AUSTIN           TX      78756
STEAMATIC OF EAST TEXAS INC                 3411 ROBERTSON ROAD                                                                                                              TYLER            TX      75701
STEAMATIC OF SAN DIEGO                      US FLOOD MANAGEMENT INC.                    3512 SEAGATE WAY SUITE 190                                                           OCEANSIDE        CA      92056
STEAMATIC OF SAN DIEGO &                    ARMANDO OSUNA                               3512 SEAGATE WAY STE 190                                                             OCEANSIDE        CA      92056
STEAMBOAT STATION CONDOMINIUM ASSOC.        975 EASTON ROAD                             STE. 102                                                                             WARRINGTON       PA      18976
STEARNS COUNTY                              705 COURTHOUSE SQUARE                       RM 148                                                                               ST. CLOUD        MN      56303
STEARNS COUNTY                              STEARNS CO. ‐ AUD/TREASU                    705 COURTHOUSE SQ RM136                                                              ST CLOUD         MN      56302
STEBAKKEN CONST & R&N                       STEBAKKEN & E NELSON                        6777 CR 34                                                                           STERLING         CO      80751
STECKLEIN & RAPP CHTD                       748 ANN AVENUE                                                                                                                   KANSAS CITY      KS      66101
STEEG AND ASSOCIATES                        5335 ORTEGA BLVD                                                                                                                 JACKSONVILLE     FL      32210‐8415
STEEL VALLEY S.D./HOMEST                    STEEL VALLEY SD ‐ COLLEC                    221 E 7TH AVENUE                                                                     HOMESTEAD        PA      15120
STEEL VALLEY S.D./MUNHAL                    DONNA MERCURI SVSD ‐ TC                     1900 WEST ST, MUNI BLDG.                                                             MUNHALL          PA      15120
STEEL VALLEY S.D./WEST H                    STEEL VALLEY SD ‐ COLLEC                    456 WEST EIGHTH AVE                                                                  WEST HOMESTEAD   PA      15120
STEELE                                      STEELE CITY ‐ COLLECTOR                     101 S WALNUT                                                                         STEELE           MO      63877




                                                                                                                     Page 837 of 998
                                           19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  841 of 1004
Creditor Name                                 Address1                          Address2                                     Address3                                  City                  State   Zip          Country
STEELE CNTY FARMERS MTL                       P O BOX 197                                                                                                              FINLEY                ND      58230
STEELE COUNTY                                 STEELE COUNTY ‐ TREASURE          PO BOX 257                                                                             FINLEY                ND      58230
STEELE COUNTY                                 STEELE COUNTY ‐ TREASURE          PO BOX 890                                                                             OWATONNA              MN      55060
STEELE TRAIL CNT MUT INS                      509 PARKE AVE                                                                                                            PORTLAND              ND      58274
STEELTON BORO                                 STEELTON BORO ‐ TAX COLL          123 N FRONT ST                                                                         STEELTON              PA      17113
STEELTON HIGHSPIRE S.D./                      JOHN HOCH ‐ TAX COLLECTO          72 ROOP ST                                                                             HIGHSPIRE             PA      17034
STEELTON HIGHSPIRE S.D./                      STEELTON HIGHSPIRE SD ‐           123 N FRONT ST                                                                         STEELTON              PA      17113
STEELVILLE                                    STEELVILLE CITY ‐ COLLEC          PO BOX M                                                                               STEELVILLE            MO      65565
STEEN TEAM REALTY                             2450 S. 4TH AVE STE 100‐ A                                                                                               YUMA                  AZ      85364
STEEN TEAM REALTY INC                         2961 S ELM STREET                                                                                                        YUMA                  AZ      85364
STEEN, NATALIE                                ADDRESS ON FILE
STEEPLE CHASE HOA                             53 STEEPLECHASE DR                                                                                                       SHENANDOAH JUNCTION   WV      25442
STEEPLECHASE WEST HOA, INC                    PO BOX 502977                                                                                                            INDIANAPOLIS          IN      46250
STEFAN, JANE                                  ADDRESS ON FILE
STEFFEN, STEVEN                               ADDRESS ON FILE
STEFFI A. SWANSON, P.C., L.L.O.               3906 RAYNOR PARKWAY               SUITE 105                                                                              BELLEVUE              NE      68123
STEGALL, DOROTHEA                             ADDRESS ON FILE
STEGER LAW                                    603 SW CLEVELAND AVE                                                                                                     STUART                FL      34994
STEGMAN, EVAN                                 ADDRESS ON FILE
STEIN WEINER & ROTH LLP                       ONE OLD COUNTRY ROAD              SUITE 113                                                                              CARLE PLACE           NY      11514
STEIN WIENER & ROTH LLP                       1 OLD COUNTRY RD STE 113                                                                                                 CARLE PLACE           NY      11514
STEIN WIENER & ROTH LLP                       ONE OLD COUNTRY ROAD              SUITE 113                                                                              CARLE PLACE           NY      11514
STEIN, FRANCIS                                ADDRESS ON FILE
STEINBERG, CHRISTINE                          ADDRESS ON FILE
STEINBERG, JOHN                               ADDRESS ON FILE
STEINBERG, REBECCA                            ADDRESS ON FILE
STEINBERGER, RODNEY                           ADDRESS ON FILE
STEINBERGER, RODNEY J. (RJOHN)                ADDRESS ON FILE
STEINLEY REAL ESTATE APPRAISALS               PO BOX 7722                                                                                                              RAPID CITY            SD      57709
STELLABOTTE, ANTHONY                          ADDRESS ON FILE
STELLAR CONSTRUCTION CO INC                   AG STELLAR                        RT 309 & LOWHILL RD                                                                    SCHNECKSVILLE         PA      18078
STELLAR EQUITIES                              DBA STELLAR REBILT HOMES          DUANE D SMITH                                P. O. BOX 440552                          AURORA                CO      80014
STELLAR PA E EDWARDS                          & LOLYMAY MCFARLANE               2450 NE MI GARDENS DRSTE                                                               MIAMI                 FL      33180
STELLAR PA LLC &                              GEORGIA NWAMAKA                   2450 NE MIGARDENS DRSTE                                                                MIAMI                 FL      33180
STELLAR PUBLIC ADJ &                          LESA & DEMETRIA CAMPBELL          2450 NE MIAMI GARDENS DR                                                               MIAMI                 FL      33180
STELLAR PUBLIC ADJUSTER                       AND MARIE & STEVEN PAYNE          5074 SAINT JOHN AVE S                                                                  BOYNTON BEACH         FL      33472
STELLAR PUBLIC ADJUSTING SERVICES, LLC        STE 200                           2450 NE MIAMI GARDENS DR                                                               MIAMI                 FL      33180
STELLING, MATTHEW                             ADDRESS ON FILE
STEMWEDEL, MARK                               ADDRESS ON FILE
STENGEL, ANDREW                               ADDRESS ON FILE
STENGER, LISA                                 ADDRESS ON FILE
STEO INCORPORATED                             2103 BEL AIR ROAD                                                                                                        FALLSTON              MD      21047
STEP ABOVE CONSTRUCTION                       658 LEWIS LN                                                                                                             CAMANO ISLAND         WA      98282
STEP AHEAD TREE AND                           LAWN SERVICE LLC                  1229 PARKER BLVD                                                                       WEAVER                AL      36277
STEP BY STEP CONSTRUCTION & ROOFING LLC       10888 BUDDY ELLIS RD 98                                                                                                  DENHAM SPRINGS        LA      70726
STEP FORWARD MICHIGAN                         GEORGE W ROMNEY BLDG‐ 8TH FL      111 S CAPITOL AVE                                                                      LANSING               MI      48933‐1555
STEP UP INS                                   2125 FLATBRUSH AVE                                                                                                       BROOKLYN              NY      11234
STEPHAN BELGIN                                ADDRESS ON FILE
STEPHAN G SIMMERS                             ADDRESS ON FILE
STEPHAN GARNETT                               ADDRESS ON FILE
STEPHAN NELSON GRAY                           ADDRESS ON FILE
STEPHANIE KEITH‐FLANAGAN                      ADDRESS ON FILE
STEPHANIE LATRICE HARRIS‐JACKSON              ADDRESS ON FILE
STEPHANIE MCDERMOTT                           ADDRESS ON FILE
STEPHANIE MOORE AGENCY                        2410 HIGHWAY 95                                                                                                          BULLHEAD CITY         AZ      86442
STEPHANIE R CAMPBELL                          ADDRESS ON FILE
STEPHANIE TAYLOR &                            ADDRESS ON FILE
STEPHANIE WATERMAN INS A                      5433 S STAPLES P‐3                                                                                                       CORPUS CHRISTI        TX      78411
STEPHANIE WOODS LEMBACH PLLC                  6505 E BROMBIL ST                                                                                                        PRESCOTT VALLEY       AZ      86314
STEPHANS, LEANN                               ADDRESS ON FILE
STEPHEN APKING AND                            ADDRESS ON FILE
STEPHEN B. SIMMONS AND JUDITH H. SIMMONS      GARRISON LAW, LLC                 W. TRAVIS GARRISON                           37 EAST WILSON BRIDGE ROAD, SUITE 260     WORTHINGTON           OH      43085
STEPHEN CLAVE, ET AL.                         RUSSELL A WYATT                   THE WYATT LAW CORPORATION                    901 H ST, SUITE 601                       SACRAMENTO            CA      95814
STEPHEN D BASS & ASSOCIATES PA                PO BOX 25506                                                                                                             ALBUQUERQUE           NM      87125‐5506
STEPHEN D DONAHOE &                           ASOC INC                          313 OFFICE SQ LN 101                                                                   VIRGINIA BEACH        VA      23462
STEPHEN D DONAHOE & ASSOCIATES INC            313 OFFICE SQUARE LANE 101                                                                                               VIRGINIA BEACH        VA      23462
STEPHEN DRAKE                                 ADDRESS ON FILE
STEPHEN E. RENNER                             ADDRESS ON FILE
STEPHEN EAST &                                ADDRESS ON FILE
STEPHEN EINSTEIN & ASSOCIATES PC              39 BROADWAY STE 1250                                                                                                     NEW YORK              NY      10006




                                                                                                           Page 838 of 998
                                        19-10412-jlg               Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          842 of 1004
Creditor Name                              Address1                                     Address2                                     Address3                 City              State   Zip          Country
STEPHEN ESH JR & CO                        98 N WESTVIEW DR                                                                                                   GORDONVILLE       PA      17529
STEPHEN FANTAUZZO &                        ADDRESS ON FILE
STEPHEN H. LOWE                            PRO SE                                       STEPHEN LOWE                                 190 HIDDEN COVE LANE     HEATHSVILLE       VA      22473
STEPHEN HAYES & JENNIFER                   ADDRESS ON FILE
STEPHEN HUNT & LISA HUNT                   ADDRESS ON FILE
STEPHEN HUTTE DBA HUTTE ROOFING            STEPHAN HUTTE                                4284 EAST COUNTY ROAD 100 SOUTH                                       AVON              IN      46123
STEPHEN IOELE &                            ADDRESS ON FILE
STEPHEN K KLOPP                            ADDRESS ON FILE
STEPHEN K OSBORNE &                        ADDRESS ON FILE
STEPHEN K OSBORNE & ASSOCIATES LLC         PO BOX 1151                                                                                                        TIJERAS           NM      87059
STEPHEN LAKE ELECTRIC                      PO BOX 53                                                                                                          CALPINE           PA      96124
STEPHEN OSBORN                             ADDRESS ON FILE
STEPHEN PERRY &                            ADDRESS ON FILE
STEPHEN PORTER & APRIL                     ADDRESS ON FILE
STEPHEN T SAPORTA                          ADDRESS ON FILE
STEPHEN W FUSSELL                          ADDRESS ON FILE
STEPHEN WOLSH                              JOHN F. SKINNER                              SKINNER LAW PLLC                             587 UNION ST             MANCHESTER        NH      03104
STEPHENS APPRAISAL                         SERVICE                                      12170 STEPHENS MT RD                                                  NORTHPORT         AL      35475
STEPHENS APPRAISAL COMPANY                 PO BOX 399                                                                                                         MIDLAND           GA      31820
STEPHENS APPRAISAL SERVICE                 12170 STEPHENS MOUNTAIN RD                                                                                         NORTHPORT         AL      35475
STEPHENS CITY TOWN                         STEPHENS CITY TOWN ‐ TRE                     POB 250                                                               STEPHENS CITY     VA      22655
STEPHENS COUNTY                            STEPHENS CO‐TAX COMMISSI                     PO BOX 187                                                            TOCCOA            GA      30577
STEPHENS COUNTY                            STEPHENS COUNTY ‐ COLLEC                     101 S. 11TH ST, RM 207                                                DUNCAN            OK      73533
STEPHENS COUNTY                            STEPHENS COUNTY ‐ COLLEC                     200 W. WALKER / COURTHOU                                              BRECKINRIDGE      TX      76424
STEPHENS COUNTY TREASURER                  101 SOUTH 11TH ROOM 207                                                                                            DUNCAN            OK      73533
STEPHENS COUNTYTAX COMMISSIONER            70  N ALEXANDER ST RM 103                                                                                          TOCCOA            GA      30577‐7521
STEPHENS INS AGENCY                        3775 MAIN ST STE C                                                                                                 OAKLEY            CA      94561
STEPHENS MILLIRONS                         HARRISON & GAMMONS                           P O  BOX 307                                                          HUNTSVILLE        AL      35804
STEPHENS MILLIRONS PC                      PO BOX 307                                                                                                         HUNTSVILLE        AL      35804
STEPHENS ROOFING & REMODELING              EGT HOLDINGS, LLC                            16272 SAN PEDRO AVE.                                                  SAN ANTONIO       TX      78232
STEPHENS, ANITRA                           ADDRESS ON FILE
STEPHENS, DANA                             ADDRESS ON FILE
STEPHENS, DEBORAH                          ADDRESS ON FILE
STEPHENS, MANDI                            ADDRESS ON FILE
STEPHENS, ROSHANDA                         ADDRESS ON FILE
STEPHENS, SHELIA                           ADDRESS ON FILE
STEPHENSON CITY                            STEPHENSON CITY ‐ TREASU                     N105 THOUNE ST                                                        STEPHENSON        MI      49887
STEPHENSON CONSTRUCTION                    620 E CO RD 300 N                                                                                                  FILLMORE          IN      46128
STEPHENSON COUNTY                          STEPHENSON COUNTY ‐ TREA                     50 WEST DOUGLAS SUITE 50                                              FREEPORT          IL      61032
STEPHENSON TOWN                            STEPHENSON TWN TREASURER                     N6903 N 6TH STREET                                                    CRIVITZ           WI      54114
STEPHENSON TOWNSHIP                        STEPHENSON TWP ‐ TREASUR                     W 4555 WANGERIN RD                                                    STEPHENSON        MI      49887
STEPHENSON, KEYADA                         ADDRESS ON FILE
STEPHENSON, ROSS                           ADDRESS ON FILE
STEPHENTOWN TOWN                           STEPHENTOWN TOWN‐TAX COL                     1590 GARFIELD RD/TAX COL                                              STEPHENTOWN       NY      12168
STEPHIN HOWARD RHOUDES                     14120 GREEN COVE                                                                                                   CROSBY            TX      77532
STEPHON CALHOUN                            6565 ZAK ROAD                                                                                                      BRYAN             TX      77808
STERLING  SILVER SPRINGS                   P. O.BOX 80360                                                                                                     LAS VEGAS         NV      89180
STERLING AND STERLING                      P O BOX 9017                                                                                                       WOODBURY          NY      11797
STERLING APPRAISAL GROUP                   258 ANTOINETTE DRIVE                                                                                               ROCHESTER HILLS   MI      48309
STERLING AT SILVER SPRINGS HOA             C/O FIRSTSERVICE RESIDENTIAL NEVADA LLC      8290 ARVILLE ST                                                       LAS VEGAS         NV      89139
STERLING CLAIMS MANAGEMENT, INC.           3944 MURPHY CANYON RD                        SUITE C204                                                            SAN DIEGO         CA      92123
STERLING CLAIMS MANAGEMENT, INC.           ATTN: GENERAL COUNSEL                        3944 MURPHY CANYON ROAD                      C204                     SAN DIEGO         CA      92123
STERLING CLAIMS MANAGEMENT, INC.           ATTN: JOHNY BOROK                            3944 MURPHY CANYON ROAD                      C204                     SAN DIEGO         CA      92123
STERLING EXTERIORS INC                     1250 S GROVE AV 200                                                                                                BARRINGTON        IL      60010
STERLING EXTERIORS PLUS                    1250 GROVE AVE STE 200                                                                                             BARRINGTON        IL      60010
STERLING FIRE DIST                         STERLING FIRE DIST‐ COLL                     225 MAIN STREET                                                       STERLING          CT      06377
STERLING GREEN CIA.                        14807 S. SILVER GREEN DR.                                                                                          HOUSTON           TX      77015
STERLING HEIGHT & EST OF                   T GUNNING & JO GUNNING                       2302 WELSH CIRCLE                                                     COLLEYVILLE       TX      76034
STERLING HEIGHTS CITY                      STERLING HEIGHTS ‐ TREAS                     40555 UTICA RD                                                        STERLING HTS      MI      48313
STERLING INFOSYSTEMS, INC.                 ATTN: GENERAL COUNSEL                        1 STATE ST. PLAZA                            FLOOR 24                 NEW YORK          NY      10004
STERLING INFOSYSTEMS, INC.                 ATTN: GENERAL COUNSEL                        1 STATE ST. PLAZA                            FLOOR 24                 NEW YORK          NY      10024
STERLING INS                               P O BOX 419175                                                                                                     BOSTON            MA      02241
STERLING INS                               P O BOX 9                                                                                                          COBLESKILL        NY      12043
STERLING INS CO                            182 BARNERVILLE RD                                                                                                 COBLESKILL        NY      12043
STERLING INS GROUP                         P O BOX 750                                                                                                        WEST TISBURY      MA      02575
STERLING KNOLL HOMEOWNERS ASSOCIATION      P.O. BOX 592                                                                                                       SILVERDALE        PA      18962
STERLING PROP AND CAS                      902 EAST COUNTRY LINE RD                                                                                           LAKEWOOD          NJ      08701
STERLING RESTORATION &                     ARTHUR & ANN MANN                            2214 LARCH ST                                                         SPRINGFIELD       OH      45503
STERLING RISK                              135 CROSSWAYS PARK DR., SUITE 300                                                                                  WOODBURY          NY      11797
STERLING TALENT SOLUTIONS                  PO BOX 35626                                                                                                       NEWARK            NJ      07193‐5626




                                                                                                                   Page 839 of 998
                                     19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             843 of 1004
Creditor Name                           Address1                           Address2                                    Address3                   City            State   Zip          Country
STERLING TAYLOR HOME BUILDER            1024 E. MT. HARMONY RD.                                                                                   OWINGS          MD      20736
STERLING THE HANDYMAN LLC.              STERLING SILVERS                   4237 SWAN AVE.                                                         ST. LOUIS       MO      63110
STERLING TOWN                           STERLING TOWN  ‐ TAX COL           1183 PLAINFIELD PIKE                                                   ONECO           CT      06373
STERLING TOWN                           STERLING TOWN‐ TAX COLLE           1290 STATE RTE 104 A                                                   STERLING        NY      13156
STERLING TOWN                           STERLING TOWN ‐TAX COLLE           1 PARK STREET                                                          STERLING        MA      01564
STERLING TOWN                           STERLING TWN TREASURER             13308 BUCKLAND ROAD                                                    GRANTSBURG      WI      54840
STERLING TOWNSHIP                       STERLING TWP ‐ TAX COLLE           POB 99                                                                 STERLING        PA      18463
STERLING VILLAGE                        STERLING VILLAGE ‐ TREAS           PO BOX 165                                                             STERLING        MI      48659
STERLING VILLAGE CONDOMINIUM, INC.      500 S FEDERAL HWY                                                                                         BOYNTON BEACH   FL      33435
STERN & ASSOCIATES LLC                  2800 VETERANS MEMORIAL             SUITE 212                                                              METAIRIE        LA      70002
STERN LAVINTHAL &                       FRANKENBERG LLC                    105 EISENHOWER PKWY 302                                                ROSELAND        NJ      07068
STERN LAVINTHAL & FRANKENBERG LLC       105 EISENHOWER PKWY  STE 302                                                                              ROSELAND        NJ      07068
STERN LAVINTHAL FRANKENBERG             ATTN: DAVID DOCKERY                105 EISENHOWER PARKWAY                      SUITEN 302                 ROSELAND        NJ      70680‐490
STERN LAVINTHAL FRANKENBERG, LLC        105 EISENHOWER PARKWAY             SUITE 302                                                              ROSELAND        NJ      07068
STERNITZKE, MARTHA                      ADDRESS ON FILE
STETSON TOWN                            STETSON TOWN ‐ TAX COLLE           70 VILLAGE ROAD                                                        STETSON         ME      04488
STETSONVILLE VILLAGE                    STETSONVILLE VLG TREASUR           PO BOX 219                                                             STETSONVILLE    WI      54480
STETTIN TOWN                            STETTIN TWN TREASURER              11012 EVERGREEN DRIVE                                                  WAUSAU          WI      54401
STEUBEN COUNTY                          3 EAST PULTENEY SQUARE             COUNTY GOVT CENTER                                                     BATH            NY      14810
STEUBEN COUNTY                          STEUBEN COUNTY ‐ TREASUR           317 S. WAYNE ST., SUITE                                                ANGOLA          IN      46703
STEUBEN COUNTY FINANCE DEPARTMENT       3 EAST PULTENEY SQUARE                                                                                    BATH            NY      14810‐1577
STEUBEN COUNTY TREASURER                3 E PULTENEY SQUARE                                                                                       BATH            NY      14810
STEUBEN COUNTY TREASURER                317 S WAYNE ST STE 2K                                                                                     ANGOLA          IN      46703‐0359
STEUBEN TOWN                            STEUBEN TOWN  ‐ TAX COLL           294 US ROUTE 1                                                         STEUBEN         ME      04680
STEUBEN TOWN                            STEUBEN TOWN ‐ TAX COLLE           8905 DOLE ROAD                                                         REMSEN          NY      13438
STEUBEN TOWNSHIP                        STEUBEN TWP ‐ TAX COLLEC           38881 ARMSTRONG RD.                                                    CENTERVILLE     PA      16404
STEVAN BUREN ROOFING INC                STEVAN BUREN                       210 S RIDGEWAY DR                                                      CLEBURNE        TX      76033
STEVE BRADY CONSTRUCTION                8239 LINDEN RD UNIT 1                                                                                     LAKESIDE        CA      92040
STEVE BRASHLER, INC                     15915 S. CRYSTAL CREEK             STE F                                                                  HOMER GLEN      IL      60491
STEVE BUCKNER                           ADDRESS ON FILE
STEVE BUILTRON                          ADDRESS ON FILE
STEVE CAMP INS AGENCY                   210 NORTH ST WEST STE F                                                                                   TALLADEGA       AL      35160
STEVE D SMITH                           ADDRESS ON FILE
STEVE DANIELS                           ADDRESS ON FILE
STEVE DRAWDY                            ADDRESS ON FILE
STEVE ENGLAND INS AGENCY                1200 NEVADA ST STE 204                                                                                    REDLANDS        CA      92374
STEVE FUTSCHER ROOFING, INC.            STEVE FUTSCHER                     8201 SW 106 ST                                                         MIAMI           FL      33156
STEVE GLOVER                            ADDRESS ON FILE
STEVE GRONE                             ADDRESS ON FILE
STEVE HOOD COMPANY                      STE 250                            9301 SOUTHWEST FREEWAY                                                 HOUSTON         TX      77074
STEVE JOHNS PAINTING                    DAVID L MCGUFFEY                   15219 GREEN VALLEY DR.                                                 CHINO HILLS     CA      91709
STEVE KEMPER BUILDER &                  4641 POTTSVILLE PIKE STE                                                                                  READING         PA      19605
STEVE KEMPER BUILDER &                  ROBERT & ADRIANNE HAL              6701 JANWAY RD 2ND FL                                                  HENRICO         VA      23228
STEVE KEMPER BUILDER LLC                300 S. HAMILTON AVE.                                                                                      GREENSBURG      PA      15601
STEVE LILLARD &                         ADDRESS ON FILE
STEVE MATTI ROOFING                     1304 RUTLEDGE STREET                                                                                      EUGENE          OR      97402
STEVE MEADOWS AGENCY                    7113 US HWY 431                                                                                           ALEXANDRIA      AL      36250
STEVE MERRELL & LISA                    MERRELL                            317 FOX WAY                                                            NEW RICHMOND    WI      54017
STEVE PELERIN                           ADDRESS ON FILE
STEVE POPE ROOFING                      39201 E CTY RD 1520                                                                                       PAOLI           OK      73074
STEVE RUSS AGENCY                       9078 MERRITT LN STE B                                                                                     DAPHNE          AL      36526
STEVE SCHROEDER                         ADDRESS ON FILE
STEVE SIMON TAX COLLECTOR               806 FAULKNER ST                                                                                           CONWAY          AR      72034‐5225
STEVE SNYDER REALTY                     ATTN: STEVE SNYDER                 6400 NE HWY99 STE G 134                                                VANCOUVER       WA      98665
STEVE SOYEBO INS AGENCY                 9730 S.W. FREEWAY 209B                                                                                    HOUSTON         TX      77074
STEVE SOYEBO INS AGENCY                 9844 S.W. FREEWAY                                                                                         HOUSTON         TX      77074
STEVE VELASQUEZ                         ADDRESS ON FILE
STEVEN BRUNNER                          ADDRESS ON FILE
STEVEN C. ELLIS, MICHELLE ELLIS         HOOD & LAY, LLC                    KENNETH JAMES LAY                           1117 22ND STREET SOUTH     BIRMINGHAM      AL      35205
STEVEN CAREY &                          ADDRESS ON FILE
STEVEN CHENEY &                         ADDRESS ON FILE
STEVEN CHRISTENSEN &                    ADDRESS ON FILE
STEVEN COLE                             WINGO ELECTRIC                     6114 N SEELEY                                                          CHICAGO         IL      60657
STEVEN CONWAY & DAWN CONWAY             ADDRESS ON FILE
STEVEN DE JESUS                         ADDRESS ON FILE
STEVEN EBY                              ADDRESS ON FILE
STEVEN F ARBESMAN                       ADDRESS ON FILE
STEVEN FOUST &                          ADDRESS ON FILE
STEVEN G BERG                           ADDRESS ON FILE
STEVEN G TATE, TRUSTEE                  212 COPPER ST                                                                                             STATESVILLE     NC      28677‐1778




                                                                                                     Page 840 of 998
                                        19-10412-jlg              Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 844 of 1004
Creditor Name                              Address1                            Address2                                     Address3                 City              State   Zip     Country
STEVEN G. BERG, TRUSTEE                    9 MOTT AVENUE, SUITE 204                                                                                  NORWALK           CT      06850
STEVEN GEORGE                              ADDRESS ON FILE
STEVEN GORDON AND                          ADDRESS ON FILE
STEVEN HASSIEN                             ADDRESS ON FILE
STEVEN HOOD                                RUSSELL A. WYATT                    LAW OFFICE OF RUSS WYATT                     901 H ST., SUITE 207     SACRAMENTO        CA      95814
STEVEN IVERSON & SUSAN                     ADDRESS ON FILE
STEVEN J COSTANZO                          ADDRESS ON FILE
STEVEN L YARMY ATTORNEY AT LAW             7464 W SAHARA AVE                                                                                         LAS VEGAS         NV      89117
STEVEN LENGACHER                           ADDRESS ON FILE
STEVEN LEONARD &                           ADDRESS ON FILE
STEVEN M WILSON                            ADDRESS ON FILE
STEVEN MARSHALL &                          ADDRESS ON FILE
STEVEN MICHAEL DURFEE                      ADDRESS ON FILE
STEVEN MURPHY AGENCY                       801 PORTOLA DR 208                                                                                        SAN FRANCISCO     CA      94127
STEVEN NELSON & BONITA                     ADDRESS ON FILE
STEVEN ORTON &                             ADDRESS ON FILE
STEVEN OWENS & D DUNAWAY                   ADDRESS ON FILE
STEVEN P KINNEY GENERAL CONTRACTOR         6212 LANDFAIR DR                                                                                          BAKERSFIELD       CA      93309
STEVEN R IRWIN                             ADDRESS ON FILE
STEVEN R. CHRESTENSEN, INC.                223 W. 8TH STREET                                                                                         JACKSONVILLE      FL      32206
STEVEN RICHARDS                            ADDRESS ON FILE
STEVEN ROMAN & ANIK                        ROMAN                               8820 SW 54ST                                                          MIAMI             FL      33165
STEVEN S VALANCY, P. A. TRUST ACCOUNT      311 SE 13TH STREET                                                                                        FORT LAUDERDALE   FL      33316
STEVEN S. GOZINSKY, ESQ                    746 MERRICK ROAD                                                                                          BALDWIN           NY      11510
STEVEN S. VALANCY PA                       311 SE 13TH ST.                                                                                           FT. LAUDERDALE    FL      33316
STEVEN SOYEBO INS AGENCY                   9844 SOUTHWEST FREEWAY                                                                                    HOUSTON           TX      77074
STEVEN STOTTS                              ADDRESS ON FILE
STEVEN TORRES                              ADDRESS ON FILE
STEVEN WHITE AND                           ADDRESS ON FILE
STEVENS & ASSOCIATES REALTORS              120 NILES‐CORTLAND RD SE                                                                                  WARREN            OH      44484
STEVENS & GOLDWYN PA                       2 SOUTH UNIVERSITY DR.              STE 329                                                               PLANTATION        FL      33324
STEVENS & GOLDWYN, P.A. TRUST ACCOUNT      2 SOUTH UNIVERSITY DRIVE            SUITE 329                                                             PLANTATION        FL      33324
STEVENS CONSTRUCTION                       20 QUAIL FEATHER TRAIL                                                                                    GRIFFEN           GA      30223
STEVENS COUNTY                             STEVENS CO. ‐ AUD/TREASU            400 COLORADO AVE 303                                                  MORRIS            MN      56267
STEVENS COUNTY                             STEVENS COUNTY ‐ TREASUR            200 E 6TH                                                             HUGOTON           KS      67951
STEVENS COUNTY                             STEVENS COUNTY ‐ TREASUR            215 S OAK ST. SUITE 103                                               COLVILLE          WA      99114
STEVENS COUNTY WASHINGTON TREASURER        215 SOUTH OAK STREET ROOM 103                                                                             COLVILLE          WA      99114
STEVENS POINT CITY                         STEVENS POINT CITY TREAS            1515 STRONGS AVE                                                      STEVENS POINT     WI      54481
STEVENS PUD                                PO BOX 592                                                                                                LOON LAKE         WA      99148
STEVENS TOWNSHIP                           IRENE MELLY ‐ TAX COLLEC            453 COLD CREEK RD                                                     WYALUSING         PA      18853
STEVENS, BEVERLY                           ADDRESS ON FILE
STEVENS, CHRISTOPHER                       ADDRESS ON FILE
STEVENS, DAVID                             ADDRESS ON FILE
STEVENS, ERIN                              ADDRESS ON FILE
STEVENS, KAREN                             ADDRESS ON FILE
STEVENS, KRISTOPHER                        ADDRESS ON FILE
STEVENS, MELISSA                           ADDRESS ON FILE
STEVENS, SAMUEL                            ADDRESS ON FILE
STEVENSON ROOFING CO INC                   7501 NWY ST 212D                                                                                          PLANTATION        FL      33317
STEVENSON, JASON                           ADDRESS ON FILE
STEVENSON, TAMEKA                          ADDRESS ON FILE
STEVENSVILLE VILLAGE                       STEVENSVILLE VLG ‐ TREAS            5768 ST JOSEPH AVE                                                    STEVENSVILLE      MI      49127
STEVERSON, RITA                            ADDRESS ON FILE
STEVES LAWN MOWING SERVICE                 4500 BARBADOS                                                                                             WICHITA FALLS     TX      76308
STEVES ROOFING & SHEET METAL               PROFESSIONAL CONTRACTING, LLC       5108 S COMMERCIAL ST.                                                 BLOOMINGTON       IN      47403
STEVES TERMITE & PEST CONTROL              1222 COMMERCE DRIVE                                                                                       MOUNTAIN HOME     AR      72653
STEVESON, JAMES                            ADDRESS ON FILE
STEWARD, BRIGETTA                          ADDRESS ON FILE
STEWART & CO., INC.                        4730 MILE HIGH DRIVE                                                                                      PROVO             UT      84604
STEWART AND ASSOCS                         P O BOX 159                                                                                               DAVISON           MI      48423
STEWART BROKERS                            ATTN: PAUL STEWART                  3849 OAKVIEW DRIVE                                                    POWDER SPRINGS    GA      30127
STEWART BROKERS                            WINNERS HOLDINGS INC.               3849 OAKVIEW DRIVE                                                    POWDER SPRINGS    GA      30127
STEWART C. CRAWFORD, JR., ET AL.           STEWART C. CRAWFORD, JR., ESQ.      CRAWFORD LAW                                 615 EDMONDS AVENUE       DREXEL HILL       PA      19026
STEWART COUNTY                             STEWART CO‐TAX COMMISSIO            PO BOX 245                                                            LUMPKIN           GA      31815
STEWART COUNTY                             STEWART COUNTY‐TRUSTEE              PO BOX 618                                                            DOVER             TN      37058
STEWART INS AGENCY                         114 EAST CANAL ST                                                                                         PICAYUNE          MS      39466
STEWART INSURANCE AGENCY                   P O BOX 4120                                                                                              DALLAS            TX      75208
STEWART LANDSCAPE SERVICE                  DONALD STEWART                      DONALD STEWART                               305 N 2ND AVENUE 148     UPLAND            CA      91786
STEWART LENDER SERVICES                    TARA WILLIAMS                       1980 POST OAK BOULEVARD                      SUITE 300                HOUSTON           TX      77056
STEWART MANOR VILLAGE                      STEWART MANOR VILL ‐ REC            120 COVERT AVENUE                                                     STEWART MANOR     NY      11530




                                                                                                          Page 841 of 998
                                           19-10412-jlg             Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                    DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                                       Pg CREDITOR MATRIX
                                                                                                              845 of 1004
Creditor Name                                 Address1                                      Address2                                    Address3     City                State   Zip          Country
STEWART PAINTING &                            ELECTRIC LLC                                  1336 MINERVA CT NW                                       CANTON              OH      44703
STEWART ROOFING COMPANY                       STEWARTBARRY ROOFING & INSULATION CO INC      403 E. 115TH STREET                                      CHICAGO             IL      60628
STEWART TITLE                                 8880 RIO SAN DIEGO DRVE 1100                                                                           SAN DIEGO           CA      92108
STEWART TITLE ARIZONA AGENCY                  2930 E CAMELBACK RD SUITE 210                                                                          PHOENIX             AZ      85016
STEWART TITLE GUARANTY COMPANY                1980 POST OAK BLVD, SUITE 500                                                                          HOUSTON             TX      77056
STEWART TITLE GUARANTY COMPANY                9700 BISSONNET, SUITE 1500                                                                             HOUSTON             TX      77036
STEWART TOWN HOMES                            500 N. RAINBOW 300                                                                                     LAS VEGAS           NV      89107
STEWART TOWNSHIP                              STEWART TWP ‐ TAX COLLEC                      140 GROVER RD .                                          OHIOPYLE            PA      15470
STEWART, BRIANNA                              ADDRESS ON FILE
STEWART, DONNA                                ADDRESS ON FILE
STEWART, HESTON                               ADDRESS ON FILE
STEWART, JENSEN                               ADDRESS ON FILE
STEWART, JUANITA                              ADDRESS ON FILE
STEWART, LARAMIE                              ADDRESS ON FILE
STEWART, MARCELL                              ADDRESS ON FILE
STEWART, MARGIE                               ADDRESS ON FILE
STEWART, MARIE                                ADDRESS ON FILE
STEWART, MATTHEW                              ADDRESS ON FILE
STEWART, NICOLE                               ADDRESS ON FILE
STEWART, PAT                                  ADDRESS ON FILE
STEWART, PATIENCE                             ADDRESS ON FILE
STEWART, PAUL                                 ADDRESS ON FILE
STEWART, TIAI                                 ADDRESS ON FILE
STEWARTS PROFESSIONAL HOME REPAIRS INC.       RENE STEWART                                  245 LEON ST.                                             ALTAMONTE SPRINGS   FL      32701
STEWARTSTOWN BORO                             SANDRA G MITCHELL ‐ COLL                      P.O. BOX 455                                             STEWARTSTOWN        PA      17363
STEWARTSTOWN TOWN                             STEWARTSTOWN TN ‐ COLLEC                      P.O. BOX 119                                             W STEWARTSTOWN      NH      03597
STEYER, PAUL                                  ADDRESS ON FILE
STIBER INSURANCE                              7522 WILES RD SUITE B115                                                                               CORAL SPRINGS       FL      33067
STICKLEY DESIGNS                              1060 PARK LN                                                                                           ANGLETON            TX      77515
STICKNEY, MARY                                ADDRESS ON FILE
STICKNEY, TARYN                               ADDRESS ON FILE
STIDHAM INSURANCE AGENCY                      PO BOX 1026                                                                                            DUMAS               TX      79029
STIEL INS SERVICES                            433 METAIRIE RD STE 520                                                                                METAIRIE            LA      70005
STILES, CARSON                                ADDRESS ON FILE
STILL RIVER COMMONS                           PO BOX 690                                                                                             SOUTHBURY           CT      06488
STILLWAGON, CARI                              ADDRESS ON FILE
STILLWATER C S (TN OF EA                      STILLWATER CS ‐ TAX COLL                      TAX PROCESSING UNIT‐ PO                                  ALBANY              NY      12212
STILLWATER CANYON HOA, INC                    2500 LEGACY DRIVE                             SUITE 220                                                FRISCO              TX      75034
STILLWATER CEN SCH   (CO                      STILLWATER CS‐TAX COLLEC                      TAX PROCESSING UNIT‐ PO                                  ALBANY              NY      12212
STILLWATER COUNTY                             STILLWATER COUNTY ‐ TREA                      PO BOX 629                                               COLUMBUS            MT      59019
STILLWATER ESTATES PROPERTY OWNERS ASSOC      382 STILLWATER DR                                                                                      POCONO SUMMIT       PA      18346
STILLWATER INS                                AKA FIDELITY NATL INS                         P O BOX 45126                                            JACKSONVILLE        FL      32232
STILLWATER INS CO                             4905 BELFORT RD STE 110                                                                                JACKSONVILLE        FL      32256
STILLWATER P&C INSURANCE COMPANY              P. O. BOX 45126                                                                                        JACKSONVILLE        FL      32232
STILLWATER PROPERTY AND CASUALTY              4905 BELFORT ROAD, SUITE 110                                                                           JACKSONVILLE        FL      32256
STILLWATER TOWN                               STILLWATER TOWN‐TAX COLL                      PO BOX 700                                               STILLWATER          NY      12170
STILLWATER TOWNSHIP                           STILLWATER TWP ‐ COLLECT                      964 STILLWATER ROAD                                      NEWTON              NJ      07860
STILLWATER VILLAGE                            STILLWATER VILLAGE‐CLERK                      PO BOX 507                                               STILLWATER          NY      12170
STILLWATERS FIRE DISTRIC                      STILLWATER FIRE DISTRICT                      256 S CENTRAL AVENUE                                     ALEXANDER CITY      AL      35010
STILLWATERS RESIDENTIAL ASSOCIATION, INC      1816 STILLWATERS DRIVE                                                                                 DADEVILLE           AL      36853
STILWELL PLUMB & SOLAR                        20778 ESTERO CT                                                                                        ESTERO              FL      33928
STILWELL, BECKY                               ADDRESS ON FILE
STIMPSON & FOSTER INS                         3022 LOWER HILL RD                                                                                     POWHATAN            VA      23139
STINE DAVIS & PECK INSU                       201 S CLEVELAND AVE S                                                                                  HAGERSTOWN          MD      21740
STINGLEY, ERIC                                ADDRESS ON FILE
STINSON LEONARD STREET                        PO BOX 843052                                                                                          KANSAS CITY         MO      64184‐3052
STINTZI INS                                   221 N ARGONNE RD                                                                                       SPOKANE VALLEY      WA      99212
STIVERS CONSTRUCTION                          PO BOX 404                                                                                             WEST POINT          CA      95255
STLPRICEQUOTE COM                             1315 WASHINGTON AVE 124                                                                                ST LOUIS            MO      63104
STOCHAJ INS AGENCY INC                        93 W MAIN ST                                                                                           DUDLAY              MA      01571
STOCK, MICHAEL                                ADDRESS ON FILE
STOCKARD JACOB                                ADDRESS ON FILE
STOCKBRIDGE HOME OWNERS ASSOCIATION           PO BOX 862                                                                                             WINDSOR             CT      06095
STOCKBRIDGE TOWN                              STOCKBRIDGE TN ‐ COLLECT                      50 MAIN STREET                                           STOCKBRIDGE         MA      01262
STOCKBRIDGE TOWN                              STOCKBRIDGE TN ‐ COLLECT                      PO BOX 87                                                MUNNSVILLE          NY      13409
STOCKBRIDGE TOWN                              STOCKBRIDGE TWN TREASURE                      N3551 CTY C                                              CHILTON             WI      53014
STOCKBRIDGE TOWNSHIP                          STOCKBRIDGE TWP ‐ TREASU                      P O BOX 565                                              STOCKBRIDGE         MI      49285
STOCKBRIDGE VILLAGE                           STOCKBRIDGE VLG ‐ TREASU                      P.O. BOX 155                                             STOCKBRIDGE         MI      49285
STOCKBRIDGE VILLAGE                           STOCKBRIDGE VLG TREASURE                      PO BOX 292                                               STOCKBRIDGE         WI      53088
STOCKBRIDGE VLY C S   (C                      STOCKBRIDGE VLY C S‐COLL                      P.O. BOX 732                                             MUNNSVILLE          NY      13409




                                                                                                                      Page 842 of 998
                                      19-10412-jlg                 Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.            Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    846 of 1004
Creditor Name                              Address1                               Address2                                   Address3     City               State   Zip          Country
STOCKERTOWN BORO                           STOCKERTOWN BORO‐TAX COL               209 MAIN ST. POB 174                                    STOCKERTOWN        PA      18083
STOCKHAM LAW GROUP PA                      610 W HORATIO ST                                                                               TAMPA              FL      33606
STOCKHOLM TOWN                             STOCKHOLM TOWN‐TAX COLLE               PO BOX 206                                              WINTHROP           NY      13697
STOCKPORT TOWN                             STOCKPORT TOWN‐ TAX COLL               2787 ATLANTIC AVE                                       HUDSON             NY      12534
STOCKTON BORO                              STOCKTON BORO ‐ TAX COLL               P. O. BOX M                                             STOCKTON           NJ      08559
STOCKTON SPRINGS TOWN                      STOCKTON SPRINGS TN ‐COL               P.O. BOX 339                                            STOCKTON SPRINGS   ME      04981
STOCKTON TOWN                              PORTAGE COUNTY TREASURER               1516 CHURCH STREET                                      STEVENS POINT      WI      54481
STOCKTON TOWN                              STOCKTON TOWN‐ TAX COLLE               PO BOX 129                                              STOCKTON           NY      14784
STODDARD COUNTY                            STODDARD COUNTY ‐ COLLEC               401 S. PRAIRIE                                          BLOOMFIELD         MO      63825
STODDARD TOWN                              STODDARD TOWN ‐ TAX COLL               P.O. BOX 854                                            STODDARD           NH      03464
STODDARD VILLAGE                           STODDARD VLG TREASURER                 PO BOX 236                                              STODDARD           WI      54658
STOERZINGER CONSTR                         5155 MILNER ST                                                                                 WHITE BEAR LAKE    MN      55110
STOGNER & ASSOCS INS AGY                   5538 SOUTH HAMPTON RD                                                                          DALLAS             TX      75232
STOKES APPRAISAL SERVICES                  2280 FRANKLIN DR                                                                               WINTERVILLE        NC      28590
STOKES COUNTY                              STOKES COUNTY ‐ TAX COLL               P O BOX 57                                              DANBURY            NC      27016
STOKES COUNTY FB                           P O BOX 116                                                                                    DANBURY            NC      27016
STOKES COUNTY TAX COLLECTOR                1014 MAIN ST                                                                                   DANBURY            NC      27016
STOKES FARNHAM INS AGNCY                   6514 A STATE PARK RD                                                                           TRAVELERS REST     SC      29690
STOKES INSURANCE AGENCY                    33014 TAMINA RD                                                                                MAGNOLIA           TX      77354
STOKES, CASEY                              ADDRESS ON FILE
STOKES, KEVAN                              ADDRESS ON FILE
STOKES, TOYE                               ADDRESS ON FILE
STOLARSKI, ALICIA                          ADDRESS ON FILE
STOLBOM, NANCY                             ADDRESS ON FILE
STOLICKER BUILDERS LLC                     LANCE STOLICKER                        2479 HAINES STREET                                      DECKERVILLE        MI      48427
STOMBAUGH, ROBERT                          ADDRESS ON FILE
STONE & CHRISTY, P. A.                     110 N. DOUGHERTY STREET                                                                        BLACK MOUNTAIN     NC      28711
STONE & TILE SPRECIALIST                   PO BOX 9121                                                                                    MORENO VALLEY      CA      92557
STONE AGENCY                               820 NE 3173 TERRACE 101                                                                        MIAMI              FL      33162
STONE BRIDGE APPRAISAL SERVICES            PO BOX 132                                                                                     SLATERSVILLE       RI      02876
STONE BROOK ROOFING INC.                   1919 S. 40TH STREET, SUITE 222                                                                 LINCOLN            NE      68506
STONE CANYON ESTATES HOA                   8340 AUBURN BLVD., SUITE 100                                                                   CITRUS HEIGHTS     CA      95610
STONE CANYON HOMEOWNERS ASSOC. INC.        259 N PECOS RD.                        100                                                     HENDERSON          NV      89074
STONE COUNTY                               STONE COUNTY ‐ COLLECTOR               PO BOX 256                                              GALENA             MO      65656
STONE COUNTY                               STONE COUNTY ‐ TAX COLLE               107 W MAIN STE E                                        MOUNTAIN VIEW      AR      72560
STONE COUNTY                               STONE COUNTY‐TAX COLLECT               308 COURT ST                                            WIGGINS            MS      39577
STONE COUNTY CHANCERY CLERK                P.O. DRAWER 7                                                                                  WIGGINS            MS      39577
STONE COUNTY TAX ASSESSOR‐COLLECTOR        308 COURT STREET                                                                               WIGGINS            MS      39577
STONE CREEK OWNERS ASSOCIATION, INC.       1322 FRETZ DRIVE                                                                               EDMOND             OK      73003
STONE CREEK ROOFING & EXTERIORS            1567 SKYWAY DRIVE A                                                                            LONGMONT           CO      80504
STONE CREEK RV MOBILE HOME PARK            18905 IH 35 NORTH                                                                              SCHERTZ            TX      78154
STONE ELECTRIC                             FRANCIS L. STONE                       P.O. BOX 144                                            PRINCESS ANNE      MD      21853
STONE GABLE HOMES LLC                      PO BOX 1853                                                                                    CROSBY             TX      77532
STONE HARBOR BORO                          STONE HARBOR BORO ‐ COLL               9508 SECOND AVENUE                                      STONE HARBOR       NJ      08247
STONE INSURANCE AGENCY                     132 S. VARDAMAN ST                                                                             WIGGINS            MS      39577
STONE INSURANCE INC                        111 VETERANS BLVD  1420                                                                        METAIRIE           LA      70005
STONE INTERNATIONAL                        10400 SW 186 STREET                                                                            MIAMI              FL      33157
STONE LAKE TOWN                            STONE LAKE TWN TREASURER               N6071 STONE LAKE RD                                     STONE LAKE         WI      54876
STONE MOUNTAIN ROOFING &                   925 MAIN ST STE 50‐30                                                                          STONE MOUNTAIN     GA      30083
STONE WATSON, CANDY                        ADDRESS ON FILE
STONE, ALLEN                               ADDRESS ON FILE
STONE, BECKY                               ADDRESS ON FILE
STONE, BRUCE                               ADDRESS ON FILE
STONE, CHARLES                             ADDRESS ON FILE
STONE, DAVID                               ADDRESS ON FILE
STONE, DENNIS                              ADDRESS ON FILE
STONE, HANNAH                              ADDRESS ON FILE
STONE, PATRICE                             ADDRESS ON FILE
STONEBORO BORO                             LINDA WATTS ‐ TAX COLLEC               10 ORCHARD STPOB 114                                    STONEBORO          PA      16153
STONEBRIAR CONSTRUCTION                    1104 TWIN PINE CT                                                                              ARLINGTON          TX      76018
STONEBRIDGE CONDO ASSOC II 5E              3699 SAUK TRAIL                                                                                RICHTON PARK       IL      60471
STONEBRIDGE CONSTRUCTION SERVICES LLC      11323 PHILLIPS PKWY DR EAST STE 1                                                              JACKSONVILLE       FL      32256
STONEBRIDGE CONSTRUTION GROUP, LLC         2699 LEE ROAD                          SUITE 120                                               WINTER PARK        FL      32707
STONEBRIDGE GOLF & COUNTRY CLUB            BOCA RATON PROPERTY OWNR ASSC          10343 STONEBRIDGE BLVD                                  BOCA RATON         FL      33498
STONEBRIDGE II HOMEOWNERS ASSOCIATION      PO BOX 2276                                                                                    HUTCHINSON         KS      67504‐2276
STONEBRIDGE OWNERS ASSOCIATION             2429 PROFESSIONAL PKWY                 STE 102                                                 SANTA MONICA       CA      93455
STONECREST POA INC                         6972 LAKE GLORIA BLVD                                                                          ORLANDO            FL      32809‐3200
STONEGATE INSURANCE                        4245 N KNOX AVE                                                                                CHICAGO            IL      60641
STONEGATE NEIGHBORHOOD GARDEN CLUB ASSOC   150 STONEGATE NORTH                                                                            BOERNE             TX      78006
STONEGATE PROPERTY OWNERS ASSOCIATION      JANICE HARTMAN                         P.O. BOX 76                                             MEDINA             OH      44258‐0076




                                                                                                           Page 843 of 998
                                           19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    847 of 1004
Creditor Name                                 Address1                            Address2                                      Address3      City               State   Zip     Country
STONEGATE TOWNHOMES COA                       PO BOX 11077                                                                                    BOULDER            CO      80301
STONEHAM TOWN                                 STONEHAM TOWN  ‐ TAX COL            P.O. BOX 91                                                 STONEHAM           ME      04231
STONEHAM TOWN                                 STONEHAM TOWN ‐ TAX COLL            35 CENTRAL STREET                                           STONEHAM           MA      02180
STONEHILL GROUP INC                           1117 PERIMETER CTR W STE E212                                                                   ATLANTA            GA      30338
STONEHOUSE APPRAISAL CO                       383 VISTA WAY                                                                                   CHULA VISTA        CA      91910
STONER INS                                    P O BOX 901475                                                                                  HOMESTEAD          FL      33090
STONER, PATRICK                               ADDRESS ON FILE
STONERIDGE CHATEAU HOA                        DAWN WALTERS                        11717 BERNARDO PLAZA CT                       SUITE 110     SAN DIEGO          CA      92128
STONEWALL COUNTY                              STONEWALL COUNTY ‐ COLLE            P O BOX DRAWER N                                            ASPERMONT          TX      79502
STONEWALL FARM MTL                            P O BOX 47                                                                                      STONEWALL          TX      78671
STONEWALL PROPERTY OWNERS ASSOCIATION         P. O. BOX 5287                                                                                  JACKSONVILLE       AR      72078
STONEWATER CONTRACTORS                        4111 NEWTON AVE 5                                                                               DALLAS             TX      75219
STONEWATER CONTRACTORS LLC                    1200 COIT RD 102                                                                                PLANO              TX      75075
STONEWATER ROOFING                            924 W. HOUSTON                                                                                  TYLER              TX      75702
STONEYBROOK ARBOR GREENS I ASSOCIATION        PO BOX 21058                                                                                    SARASOTA           FL      34276
STONEYBROOK GOLF & COUNTRY CLUB               8801 STONEYBROOK BLVD                                                                           SARASOTA           FL      34238
STONINGTON TOWN                               STONINGTON TN  ‐ COLLECT            152 ELM ST                                                  STONINGTON         CT      06378
STONINGTON TOWN                               STONINGTON TOWN ‐TAX COL            P.O. BOX 9                                                  STONINGTON         ME      04681
STONY BROOK II COMMUNITY ASSOCIATION          C/O THE PRESCOTT COMPANIES          5950 LA PLACE COURT SUITE 200                               CARLSBAD           CA      92008
STONY CREEK TOWN                              STONY CREEK TOWN ‐ TREAS            P O BOX 239                                                 STONY CREEK        VA      23882
STONY CREEK TOWN                              STONY CREEK TOWN‐TAX COL            PO BOX 96                                                   STONY CREEK        NY      12878
STONY POINT TOWN                              KATHY CAMPBELL LYONS‐REC            74 EAST MAIN ST                                             STONY POINT        NY      10980
STONYCREEK TOWNSHIP                           ASHLEY OHLER ‐ TAX COLLE            745 LAMBERTSVILLE RD                                        STOYSTOWN          PA      15563
STONYCREEK TOWNSHIP                           HAROLD SINGER ‐ TAX COLL            1610 BEDFORD ST‐ MUNIC B                                    JOHNSTOWN          PA      15902
STOPA LAW FIRM PA                             447 3RD AVE NORTH STE 405                                                                       ST PETERSBURG      FL      33701
STORER TILE                                   GARY W. STORER                      114 SOARING EAGLE                                           WACO               TX      76705
STOREY COUNTY                                 STOREY COUNTY ‐ TREASURE            PO DRAWER D                                                 VIRGINIA CITY      NV      89440
STORM CASUALTY CONSULTING INCORPORATED        921 S LOOMIS ST.                                                                                CHICAGO            IL      60607
STORM DOCTORS INC                             1200 HWY 74 S STE 6‐168                                                                         PEACHTREE CITY     GA      30269
STORM GUARD                                   113 WAPPO CREEK DR 2                                                                            CHARLESTON         SC      29412
STORM GUARD                                   WINDS OF CHANGE LLC                 1049 JENKINS RD.                                            CHARLESTON         SC      29407
STORM GUARD OF DURHAM                         CHAPEL HILL NC                      400 DOMINION DR STE 101                                     MORRISVILLE        NC      27560
STORM GUARD OF GREATER BERGEN COUNTY          HAASGO CORPORATION                  16‐00 ROUTE 208, SUIT 205                                   FAIR LAWN          NJ      07410
STORM GUARD RESTORATION ‐ PIEDMONT TRIAD      JABEC ENTERPRISE INC                900 OLD WINSTON ROAD                                        KERNERSVILLE       NC      27284
STORM PROOF ROOFING AND                       1863 SW 17TH ST                                                                                 BOCA RATON         FL      33486
STORM ROOFING & CONSTRUCTION LLC              12324 E 86TH STREET N. 266                                                                      OWASSO             OK      74055
STORM SHIELD ROOFING & RESTORATION INC        TANYA ANDREWS                       PO BOX 573                                                  NOBLE              OK      73068
STORM SOLUTIONS                               7247 HOUSTON RD                                                                                 MACON              GA      31216
STORM TEAM CONST INC                          7548 SLATE RIDGE BLVD                                                                           REYNOLDSBURG       OH      43068
STORM TEAM CONSTRUCTION                       7548 SLATE RIDGE BLVD                                                                           REYNOLDSBURG       OH      43068
STORM TEAM CONSTRUCTION                       FOR THE ACCT OF P QUINTA            4050 US HWY 1 STE 303                                       JUPITER            FL      33477
STORM TEAM CONSTRUCTION, INC                  4050 S US HWY 1, SUITE 303                                                                      JUPITER            FL      33477
STORMS, EARL                                  ADDRESS ON FILE
STORMWATER RESEARCH GROUP (SRG)               6808 HILL MEADOW DRIVE                                                                          AUSTIN             TX      78736
STO‐ROX S.D./MCKEES ROCK                      STO‐ROX SD ‐ TAX COLLECT            102 RAHWAY RD                                               MCMURRAY           PA      15317
STO‐ROX S.D./STOWE TOWNS                      STO‐ROX SD ‐ TAX COLLECT            102 RAHWAY ROAD                                             MCMURRAY           PA      15317
STORY APPRAISALS                              PO BOX 116                                                                                      EMIGRANT           MT      59027
STORY COUNTY                                  STORY ‐ COUNTY ‐ TREASUR            PO BOX 498                                                  NEVADA             IA      50201
STORYBOOK ISLAND INC                          PO BOX 9196                                                                                     RAPID CITY         SD      57709
STOUGHTON (DELIQUENT                          ONLY)                               PO BOX 9108                                                 STOUTHTON          MA      02072
STOUGHTON CITY                                STOUGHTON CITY TREASURER            PO BOX 222                                                  STOUGHTON          WI      53589
STOUGHTON TOWN                                STOUGHTON TOWN ‐ TAX COL            PO BOX 9108                                                 STOUGHTON          MA      02072
STOUT AND ASSOCS LLC                          5065 S YALE AVE                                                                                 TULSA              OK      74315
STOUT APPRAISAL                               7016 56TH AVE CRT NW                                                                            GIG HARBOR         WA      98335
STOUT APPRAISALS INC                          4 SEQUOYAH RD                                                                                   COLORADO SPRINGS   CO      80906
STOUT HOME BUILDERS LLC                       ADAM D. STOUT                       4652 GILBERT DR.                                            ORANGE             TX      77632
STOUTENBURG, ANGELA                           ADDRESS ON FILE
STOVAL MARKS INS INC                          2601 DANVILLE RD SW                                                                             DECATUR            AL      35603
STOW CREEK TOWNSHIP                           STOW CREEK TWP ‐ COLLECT            590 SHILOH PIKE‐ C/O HOP                                    BRIDGETON          NJ      08302
STOW TOWN                                     STOW TOWN ‐ TAX COLLECTO            380 GREAT ROAD                                              STOW               MA      01775
STOW TOWN                                     STOW TOWN ‐ TAX COLLECTO            710 STOW ROAD                                               STOW               ME      04037
STOWE INS AGENCY                              PO BOX 129                                                                                      STOWE              VT      05672
STOWE TOWN                                    STOWE TOWN ‐ TAX COLLECT            67 MAIN STREET                                              STOWE              VT      05672
STOWE TOWNSHIP                                STOWE TWP ‐ TAX COLLECTO            102 RAHWAY ROAD                                             MCMURRAY           PA      15317
STR8 UP LLC                                   SKYLER TEAGUE                       422 S. MAIN ST.                                             NEW CASTLE         OK      73065
STR8LINE                                      2005 VISTA PARKWAY 200                                                                          WEST PALM BEACH    FL      33411
STR8LINE                                      450 W STATE ST 215                                                                              EAGLE              ID      83616
STRABAN TOWNSHIP                              STRABAN TWP ‐ TAX COLLEC            280 CAVALRY FIELD RD                                        GETTYSBURG         PA      17325
STRACHAN MURPHY                               17 SHERWOOD MEADOWS                                                                             PEMBROKE           NH      03275
STRACHAN, DAVID                               ADDRESS ON FILE




                                                                                                              Page 844 of 998
                                           19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    848 of 1004
Creditor Name                                 Address1                            Address2                                     Address3                                   City              State   Zip     Country
STRADFORD, PATRICIA                           ADDRESS ON FILE
STRAFFORD CONSTRUCTION                        126 WEST LAKE ST 2ND FLR                                                                                                    BLOOMINGDALE      IL      60108
STRAFFORD TOWN                                STRAFFORD TOWN ‐ TAX COL            12 MOUNTAIN VIEW DR                                                                     STRAFFORD         NH      03884
STRAIGHT LINE HOME                            SERVICES LLC                        2851 NW 106TH AVE                                                                       CORAL SPRINGS     FL      33065
STRAIGHT LINE ROOFING                         INC                                 5805 HWY 70 STE 220                                                                     MEMPHIS           TN      38134
STRAIT LINE ROOFING                           DOUG GRAY                           8871 S CARR CT                                                                          LITTLETON         CO      80128
STRAITS FLOORS, INC                           141 N 7TH AVE                                                                                                               SEQUIM            WA      98382
STRALEY & OTTO PA                             2699 STIRLING RD                    SUITE C‐207                                                                             FORT LAUDERDALE   FL      33312
STRAMAGLIA, GIA                               ADDRESS ON FILE
STRANDED CONCEPTS L.L.C                       19821 NW 2ND AVE BOX 373                                                                                                    MIAMI GARDENS     FL      33169
STRANGE, REGINA                               ADDRESS ON FILE
STRASBURG BORO                                STRASBURG BORO ‐ TAX COL            145 PRECISION AVE                                                                       STRASBURG         PA      17579
STRASBURG TOWN                                STRASBURG TOWN ‐ TREASUR            174 E KING ST                                                                           STRASBURG         VA      22657
STRASBURG TOWNSHIP                            LANCASTER COUNTY ‐ TREAS            150 N QUEEN ST. STE 122                                                                 LANCASTER         PA      17603
STRASBURGER & PRICE, LLP                      MICHAEL TIREY                       2801 NETWORK BOULEVARD                       SUITE 600                                  FRISCO            TX      75034
STRASSMAN INS AGENCY INC                      12 P O ST OFFICE SQUARE                                                                                                     SHARON            MA      02067
STRATA ROOFING & CONST &                      JESSE & NANCIE BALDERAS             4715 PINEMONT DR STE C                                                                  HOUSTON           TX      77092
STRATA ROOFING AND                            CONSTRUCTION LLC                    4715 PINEMONT DR STE C                                                                  HOUSTON           TX      77092
STRATA ROOFING AND CONSTRUCTION, LLC          B. MEYER                            B. MEYER                                     3500 EAST TC JESTER SUITE E                HOUSTON           TX      77018
STRATEGIC DEVELOPMENT GROUP, INC.             10447 BARRINGER FOREMAN RD                                                                                                  BATON ROUGE       LA      70809
STRATEGIC INS PATNERS                         7822 KENNEDY BLVD                                                                                                           NORTH BERGEN      NJ      07047
STRATEGIC INSURANCE SRVC                      2727 ULMERTON RD STE 300                                                                                                    CLEARWATER        FL      33762
STRATEGIC PRODUCTS AND SERVICES, LLC          ATTN: GENERAL COUNSEL               300 LITTLETON ROAD                           SUITE 200                                  PARSIPPANY        NJ      07054
STRATEGIC RECOVERY GROUP                      PO BOX 4869 DEPT 447                                                                                                        HOUSTON           TX      77210
STRATEGIC SECURITY SOLUTIONS LLC              ATTN: LEAH COOK                     1447 PEACHTREE STREET NE                     7TH FLOOR                                  ATLANTA           GA      30309
STRATEGY RE INC                               2706 HEFNER AVE                                                                                                             BREMERTON         WA      98310
STRATFORD AT HUNTERS RUN CONDO ASSN INC.      3700 CLUBHOUSE LANE                                                                                                         BOYNTON BEACH     FL      33436
STRATFORD BORO                                STRATFORD BORO ‐TAX COLL            307 UNION AVENUE                                                                        STRATFORD         NJ      08084
STRATFORD CONDOMINIUMS                        13998 PARKEAST CIRCLE                                                                                                       CHANTILLY         VA      20151
STRATFORD PLACE HOMEOWNERS ASSOCIATION        23945 MERCANTILE ROAD, SUITE B                                                                                              BEACHWOOD         OH      44122
STRATFORD TOWN                                STRATFORD TOWN ‐ TAX COL            1956 US ROUTE 3                                                                         N STRATFORD       NH      03590
STRATFORD TOWN                                STRATFORD TOWN ‐ TAX COL            2725 MAIN STREET                                                                        STRATFORD         CT      06615
STRATFORD TOWN                                STRATFORD TOWN ‐ TAX COL            P.O. BOX 186                                                                            STRATFORD         NY      13470
STRATFORD VILLAGE                             STRATFORD VLG TREASURER             PO BOX 12 / 265 N 3RD AV                                                                STRATFORD         WI      54484
STRATHAM TOWN                                 STRATHAM TOWN ‐ TAX COLL            10 BUNKER HILL AVENUE                                                                   STRATHAM          NH      03885
STRATHMAN WINCH ASSOCS                        195 SOUTH MAIN STREET                                                                                                       CHESHIRE          CT      06410
STRATHMOOR VILLAGE                            STRATHMOOR VLG ‐ COLLECT            PO BOX 5253                                                                             LOUISVILLE        KY      40255
STRATHMORE INS CO                             200 MADISON AVE                                                                                                             NEW YORK          NY      10016
STRATHMORE TOWER CONDOMINIUM                  COUNCIL OF CO‐OWNERS                6212 YORK ROAD                                                                          BALTIMORE         MD      21212
STRATMEYER, JENNIFER                          ADDRESS ON FILE
STRATTANVILLE BORO                            STRATTANVILLE BORO ‐ COL            321 FISHER ROAD                                                                         STRATTANVILLE     PA      16258
STRATTON COOPERATIVE INC                      1425‐1475 THIERIOT AVE                                                                                                      BRONX             NY      10460
STRATTON REST &                               CRYSTAL & WAYNE WALKER              2918 S ALMA SCHOOL RD                                                                   MESA              AZ      85210
STRATTON RESTORATION, LLC                     2918 S. ALMA SCHOOL RD.                                                                                                     MESA              AZ      85210
STRATTON TOWN                                 STRATTON TOWN ‐ TAX COLL            9 WEST JAMAICA ROAD                                                                     STRATTON          VT      05360
STRATTON, JEREMY                              ADDRESS ON FILE
STRATUM FOUNDATION                            REPAIR                              6405ELDORADO PKWY STE343                                                                MCKINNEY          TX      75070
STRATUS CONSTRUCTION AND                      ROOFING LLC                         603 BEULAH ROAD                                                                         WINTER GARDEN     FL      34787
STRATUS RISK                                  P O BOX 2944                                                                                                                BIGFORK           MT      59911
STRAUB, LAUREN                                ADDRESS ON FILE
STRAUB, MEGAN                                 ADDRESS ON FILE
STRAUGHTER, SHERADA                           ADDRESS ON FILE
STRAUSBAUGH, MICHAEL                          MICHAEL STRAUSBAUGH, PRO SE         REG. NO. 69878‐067                           US PENITENTIARY, TUCSON P.O. BOX 24550     TUCSON            AZ      85734
STRAUSS, VICTORIA                             ADDRESS ON FILE
STRAW, SCOTT                                  ADDRESS ON FILE
STRAWLEY, VIRGINIA                            ADDRESS ON FILE
STRAWN REO                                    1490 S PRICE ROAD 305                                                                                                       CHANDLER          AZ      85286
STRAWN REO LLC                                1490 S PRICE ROAD SUITE 305                                                                                                 CHANDLER          AZ      85286
STRAYLINE, TYLER                              ADDRESS ON FILE
STREAMLINE APPRAISALS INC                     PO BOX 26301                                                                                                                FAIRVIEW PARK     OH      44126
STREET, PATTY                                 ADDRESS ON FILE
STREETLINKS LENDER SOLUTIONS                  444 E. WASHINGTON STREET                                                                                                    INDIANAPOLIS      IN      46204
STREETLINKS LLC                               ATTN: CFO & COUNSEL                 2114 CENTRAL STREET                          SUITE 500                                  KANSAS CITY       MO      64108
STREETLINKS LLC                               ATTN: STEVE HASLAM & COUNSEL        7551 SOUTH SHELBY STREET                                                                INDIANAPOLIS      IN      46227
STREETLINKS LLC                               DBA ASSURANT APPRAISALS LLC         444 E WASHINGTON ST                                                                     INDIANAPOLIS      IN      46204
STREETSMART MANAGERS                          208 SOUTH ST                                                                                                                FREEHOLD          NJ      07728
STREGE, JEREMY                                ADDRESS ON FILE
STREIT, NICOLE                                ADDRESS ON FILE
STREMS LAW FIRM PA                            210                                 2555 PONCE DE LEON BLVD                                                                 CORAL GABLES      FL      33134
STREMS LAW FIRM PA                            210                                 2555 PONCE DELEON BLVD S                                                                CORAL GABLES      FL      33134




                                                                                                             Page 845 of 998
                                       19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                   Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              849 of 1004
Creditor Name                             Address1                          Address2                                        Address3       City                 State   Zip     Country
STREMS LAW FIRM PA &                      JORGE JOVA CLIZA                  2555 PONCE DE LEON BLVD                                        CORAL GABLES         FL      33134
STREUBER, CAROL                           ADDRESS ON FILE
STRIATA INC                               48 WALL ST STE 1100                                                                              NEW YORK             NY      10005
STRIATA INC.                              ATTN: GENERAL COUNSEL             48 WALL ST. STE 1100                                           NEW YORK             NY      10005
STRIATA INC.                              ATTN: MIA PAPANICOLAOU            48 WALL STREET                                  SUITE 1100     NEW YORK             NY      10005
STRIATA INC.                              ATTN: STEVE HASLAM & COUNSEL      7551 SOUTH SHELBY STREET                                       INDIANAPOLIS         IN      46227
STRICKLAND FARM CONDOMINIUM               ASSOCIATION INC                   80 S JEFFERSON RD 2ND FLOOR                                    WHIPPANY             NJ      07981
STRICKLAND GEN AGENCY                     4800 RIVER GREEN PKWY                                                                            DULUTH               GA      30096
STRICKLAND GENERAL AGNCY                  P O BOX 4084                                                                                     DULUTH               GA      30096
STRICKLAND, BOBBY                         ADDRESS ON FILE
STRICKLAND, CHAZDON                       ADDRESS ON FILE
STRICKLER RENOVATIONS                     38 JACKSON RD                                                                                    LEBANON              PA      17042
STRIKER HOME DESIGN                       5750 GENESIS CRT STE120B                                                                         FRISCO               TX      75034
STRIKER REALTY                            918 N. WOOD AVE.                                                                                 LINDEN               NJ      07036
STRIKER REALTY                            ATTN: JOSEPH LOVERDE              918 N. WOOD AVENUE                                             LINDEN               NJ      07036
STRIKER REALTY                            ITALSKI LLC                       918 NORTH WOOD AVEUE                                           LINDEN               NJ      07036
STRIZHOVA, IRINA                          ADDRESS ON FILE
STROBECK, CYNTHIA                         ADDRESS ON FILE
STROBECK, JESSA                           ADDRESS ON FILE
STRODE MANAGEMENT                         PO BOX 721321                                                                                    BYRAM                MS      39272
STRONG BUILDERS                           134 SUNSET CIRCLE                                                                                BROWNSVILLE          TN      38012
STRONG CONSTRUCTION                       10915 CR 3250                                                                                    TIMPSON              TX      75975
STRONG TITAN REAL ESTATE CORPORATION      19962 TORRENCE AVE                                                                               LYNWOOD              IL      60411
STRONG TITAN REAL ESTATE GROUP            19962 TORRENCE AVE                                                                               LYNWOOD              IL      60411
STRONG TOWER CONST LLC                    2620 N 70TH DR                                                                                   PHOENIX              AZ      85035
STRONG TOWN                               STRONG TOWN  ‐TAX COLLEC          14 SOUTH MAIN STREET                                           STRONG               ME      04983
STRONG, SHANNON                           ADDRESS ON FILE
STRONG, TERRELL                           ADDRESS ON FILE
STRONGBUILT CONSTRUCTION, LLC             FERNANDA M DICE                   13356 STONE POND DR.                                           JACKSONVILLE         FL      32224
STRONGS PRAIRIE TOWN                      STRONGS PRAIRIE TWN TREA          PO BOX 69                                                      ARKDALE              WI      54613
STROOP, ANTOINE                           ADDRESS ON FILE
STROPPEL, KIM                             ADDRESS ON FILE
STROUD NATIONAL AGENCY                    600 MECHEM DR                                                                                    RUIDOSO              MN      88345
STROUD TOWNSHIP                           STROUD TWP ‐ TAX COLLECT          1212 CHRISTOPHER ST (REA                                       STROUDSBURG          PA      18360
STROUD TOWNSHIP TAX COLLECTOR             1212 CHRISTOPHER STREET                                                                          STROUDSBURG          PA      18360
STROUDSBURG BORO                          LYNN HARRISON ‐ TAX COLL          624 SARAH ST                                                   STROUDSBURG          PA      18360
STROUDSBURG S.D./DELAWAR                  CHRISTINE FARBER ‐ TAX C          106 MOUNTAIN RDPOB 211                                         DELAWARE WATER GAP   PA      18327
STROUDSBURG S.D./HAMILTO                  STROUDSBURG SD ‐ TAX COL          157 EUGENE DR                                                  STROUDSBURG          PA      18360
STROUDSBURG S.D./STROUD                   STROUDSBURG AREA SD ‐ TC          1212 CHRISTOPHER ST (REA                                       STROUDSBURG          PA      18360
STROUDSBURG S.D./STROUDS                  LYNN HARRISON ‐ TAX COLL          624 SARAH ST                                                   STROUDSBURG          PA      18360
STROWBRIDGE, LADONNA                      ADDRESS ON FILE
STRUCKEL, STEPHEN                         ADDRESS ON FILE
STRUCTURAL MECHANICAL, INC.               SHELBY COATES                     2500 ENGAGEMENT COURT, SUITE  101                              VIRGINIA BEACH       VA      23453
STRUCTURAL RESTORATION LLC                2325 JAMIE CIRCLE                                                                                MURFREESBORO         TN      37130
STRUCTURAL WELDING TECHN                  OLOGY CORP                        PO BOX 361115                                                  SAN JUAN             PR      936
STRUCZYNSKI, JOSEPH                       ADDRESS ON FILE
STRUM INS                                 P O BOX 5100                                                                                     FRANKFORT            KY      40602
STRUM VILLAGE                             STRUM VLG TREASURER               P.O. BOX 25/202 5TH AVEN                                       STRUM                WI      54770
STRZELECKI, DESTINEE                      ADDRESS ON FILE
STUARD APPRAISALS LLC                     PO BOX 44                                                                                        ADAMS                TN      37010
STUART C COX ‐ TRUSTEE                    1760 N LEE TREVINO                                                                               EL PASO              TX      79936
STUART INS SERVICES                       7200 E DRY CREEK RD               G‐104                                                          CENTENNIAL           CO      80112
STUART M KESSLER, PC                      3255 N ARLINGTON HEIGHTS RD       SUITE 505                                                      ARLINGTON HEIGHTS    IL      60004
STUART TOWN                               STUART TOWN ‐ TREASURER           P O BOX 422                                                    STUART               VA      24171
STUBBS ALDERTON & MARKILES, LLP           ATTN: GENERAL COUNSEL             15260 VENTURA BOULEVARD                         20TH FLOOR     SHERMAN OAKS         CA      91403
STUBBS ROOFING COMPANY                    1217 BLOUNSTOWN ST.                                                                              TALLAHASSEE          FL      32304
STUBBS TOWN                               STUBBS TWN TREASURER              N3895 KIEF RD                                                  WEYERHAEUSER         WI      54895
STUBBS, JUSTIN                            ADDRESS ON FILE
STUCKEY AND COMPANY                       28 HAWK RIDGE DR 200                                                                             LAKE ST LOUIS        MO      63367
STUDIO HIVE, INC.                         ATTN: GENERAL COUNSEL             901 N 3RD STREET                                SUITE 228      MINNEAPOLIS          MN      55401
STUKEY ROOFING AND CONSTRUCTION LLC       GREGORY C STUKEY                  373 GROVE TERR                                                 GREAT BEND           KS      67530
STULKEN, MARK                             ADDRESS ON FILE
STUPAR SCHUSTER & BARTELL SC              633 WISCONSIN AVE 1800                                                                           MILWAUKEE            WI      53203
STUPP, SHU YING                           ADDRESS ON FILE
STURBRIDGE TOWN                           STURBRIDGE TOWN‐TAX COLL          308 MAIN STREET                                                STURBRIDGE           MA      01566
STURGEON BAY CITY                         DOOR COUNTY TREASURER             421 NEBRASKA STREET                                            STURGEON BAY         WI      54235
STURGEON BAY TOWN                         DOOR COUNTY TREASURER             421 NEBRASKA STREET                                            STURGEON BAY         WI      54235
STURGEON, PAMELA                          ADDRESS ON FILE
STURGIS CITY                              CITY OF STURGIS ‐ CLERK           PO BOX 98                                                      STURGIS              KY      42459
STURGIS CITY                              STURGIS CITY ‐ TREASURER          130 N NOTTAWA ST                                               STURGIS              MI      49091




                                                                                                          Page 846 of 998
                                          19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     850 of 1004
Creditor Name                                Address1                              Address2                                     Address3     City                State   Zip          Country
STURGIS TOWNSHIP                             STURGIS TOWNSHIP ‐ TREAS              PO BOX 6                                                  STURGIS             MI      49091
STURGIS, KIERRA                              ADDRESS ON FILE
STURTEVANT VILLAGE                           STURTEVANT VLG TREASURER              2801 89TH ST                                              STURTEVANT          WI      53177
STURTZ, DANIEL                               ADDRESS ON FILE
STUTSMAN COUNTY                              STUTSMAN COUNTY ‐ TREASU              511 2ND AVE SE, SUITE 10                                  JAMESTOWN           ND      58401
STUTSON, ANDRE                               ADDRESS ON FILE
STUYVESANT TOWN                              STUYVESANT TOWN‐ TAX COL              5 SUNSET DRIVE                                            STUYVESANT          NY      12173
STYLE ROOFING & CONST &                      SANDRA HUDDLESTON                     2643 KATIE HARBOR DR                                      MANUEL              TX      77578
STYLEN VALUATIONS LLC                        550 W BASELINE RD STE 102‐192                                                                   MESA                AZ      85210
STYLIT USA INC                               IDAN T ZVI                            385 RIVER OAKS PKWY UNIT 1095                             SAN JOSE            CA      95134
SU FAMILIA REAL ESTATE INC                   5417 S. PULASKI RD.                                                                             CHICAGO             IL      60632
SU FAMILIA REAL ESTATE INC                   ATTN: GASPAR FLORES                   5417 S PULASKI RD.                                        CHICAGO             IL      60632
SUAMICO VILLAGE                              BROWN COUNTY ‐ TREASURER              PO BOX 23600/305 EAST WA                                  GREEN BAY           WI      54305
SUAREZ CHARLES, GRETCHEN                     ADDRESS ON FILE
SUAREZ, ALBA                                 ADDRESS ON FILE
SUAREZ, CLAUDIA                              ADDRESS ON FILE
SUAREZ, JACQUELINE                           ADDRESS ON FILE
SUBASH JAYANT                                10458 LONE STAR WAY                                                                             STOCKTON            CA      95209
SUBERO ASSET MANAGEMENT INC                  3150  HILLTOP MALL ROAD SUITE 45                                                                RICHMOND            CA      94806
SUBHASH C SHARMA                             & PREETY SHARMA                       9301 VISTA CIR                                            IRVING              TX      75063
SUBLETT APPRAISALS INC                       442 W GRAND AVE                                                                                 HOT SPRINGS         AR      71901
SUBLETTE COUNTY                              SUBLETTE COUNTY‐TREASURE              P.O. BOX 296                                              PINEDALE            WY      82941
SUBLIMITY INS CO                             100 SW SUBLIMITY BLVD                                                                           SUBLIMITY           OR      97385
SUBLIMITY INS CO                             PO BOX 219                                                                                      SUBLIMITY           OR      97385
SUBRAMANIAN, UDAYAPRAKASH                    ADDRESS ON FILE
SUBURBAN BROKERS INC                         PO BOX 400                                                                                      FAIRLAWN            NJ      07410
SUBURBAN LANCASTER SEWER AUTHORITY           P.O. BOX 458                                                                                    LANCASTER           PA      17603
SUBURBAN LEGAL GROUP PC                      1305 REMINGTON RD STE C                                                                         SCHAUMBURG          IL      60173
SUBURBAN MOBILE HOME SALES                   6220 HWY 90 WEST                                                                                THEODORE            AL      36582
SUCCESS VILLAGE APARTMENTS INC               PO BOX 3154                                                                                     MILFORD             CT      06460
SUCCESSION OF ALINE PATTERSON BACON          71466 PARC WOOD DRIVE EAST                                                                      COVINGTON           LA      70433
SUDBURY                                      SUDBURY ‐ TAX COLLECTOR               36 BLACKSMITH LANE                                        SUDBURY             VT      05733
SUDBURY TOWN                                 SUDBURY TOWN ‐ TAX COLLE              278 OLD SUDBURY ROAD                                      SUDBURY             MA      01776
SUDDETH INS                                  2006 OLD GREENBRIER 1F                                                                          CHESAPEAKE          VA      23320
SUDRAJAT, GABBY                              ADDRESS ON FILE
SUE MENNONA                                  AND MARK MENNONA                      1170 RIGHT HOUSE BLVD                                     CHARLESTON          SC      29412
SUE WILLIS                                   EST OF JERRY WILLIS                   534 5TH ST                                                TUSCOLA             TX      79562
SUEZ BAYONNE OPERATIONS                      110 OAK ST.                                                                                     BAYONNE             NJ      07002
SUEZ WATER ENVIRONMENTAL SERVICES INC.       461 FROM ROAD SUITE 400                                                                         PARAMUS             NJ      07652
SUEZ WATER NEW YORK                          PAYMENT CENTER                        PO BOX 371804                                             PITTSBURGH          PA      15250‐7804
SUFFERN VILLAGE                              SUFFERN VILLAGE‐CLERK                 61 WASHINGTON AVE                                         SUFFERN             NY      10901
SUFFIELD TOWN                                SUFFIELD TOWN ‐ TAX COLL              83 MOUNTAIN RD                                            SUFFIELD            CT      06078
SUFFOLK AT CENTURY VILLAGE CONDO ASSOC       6300 PARK OF COMMERCE BLVD                                                                      BOCA RATON          FL      33487
SUFFOLK CITY                                 SUFFOLK CITY ‐ TREASURER              442 W. WASHINGTON ST                                      SUFFOLK             VA      23434
SUFFOLK CITY TREASURER                       442 WEST WASHINGTON ST                                                                          SUFFOLK             VA      23434
SUFFOLK COUNTY RECEIVER OF TAXES             200 EAST SUNRISE HWY                                                                            NORTH LINDENHURST   NY      11757
SUFFOLK COUNTY SEWER DISTRICT                335 YAPHANK AVENUE                                                                              YAPHANK             NY      11980
SUFFOLK COUNTY SEWER DISTRICTS               335 YAPHANK AVE.                                                                                YAPHANK             NY      11980‐9608
SUFFOLK COUNTY TREASURER                     330 CENTRE DRIVE                      TAX RECORD ROOM                                           RIVERHEAD           NY      11901
SUFFOLK COUNTY WATER AUTHORITY               PO BOX 3147                                                                                     HICKSVILLE          NY      11802
SUFFOLK INSURANCE CORP                       202 MARKET STREET                                                                               SUFFOCK             VA      23434
SUGAR CAMP TOWN                              SUGAR CAMP TWN TREASURER              4059 CAMP FOUR RD                                         RHINELANDER         WI      54501
SUGAR CREEK BORO                             KATHRYN RIAL ‐ TAX COLLE              106 ROCKY GROVE AVE                                       FRANKLIN            PA      16323
SUGAR CREEK MTL                              17 W WALWORTH ST                                                                                ELKHORN             WI      53121
SUGAR CREEK TOWN                             SUGAR CREEK TWN TREASURE              P.O. BOX 287                                              ELKHORN             WI      53121
SUGAR CREEK TOWNSHIP                         SUGAR CREEK TWP ‐ COLLEC              351 KITTANNING HOLLOW RD                                  EAST BRADY          PA      16028
SUGAR GROVE TOWNSHIP                         SUGAR GROVE TWP ‐ COLLEC              12255 JACKSON RUN RD                                      SUGAR GROVE         PA      16350
SUGAR GROVE TOWNSHIP                         SUGAR GROVE TWP ‐ COLLEC              359 GROOVER RD                                            GREENVILLE          PA      16125
SUGAR HILL TOWN                              SUGAR HILL TOWN‐TAX COLL              PO BOX 574                                                SUGAR HILL          NH      03586
SUGAR ISLAND TOWNSHIP                        SUGAR ISLAND TWP ‐ TREAS              6401 E 1 1/2 MILE RD                                      SAULT STE MARIE     MI      49783
SUGAR MILL ASSOCIATION INC                   100 CLUBHOUSE CIRCLE                                                                            NEW SMYRNA BEACH    FL      32168
SUGAR MOUNTAIN VILLAGE                       SUGAR MOUNTAIN VILLAGE ‐              251 DICK TRUNDY LANE                                      SUGAR MOUNTAIN      NC      28604
SUGAR NOTCH BORO                             MARSHA PANETTA‐TAX COLLE              379 HILL ST                                               SUGAR NOTCH         PA      18706
SUGARBIRD CONSTRUCTION                       4421 DOLBY HILL RD                                                                              CHRISTIANSTED       VI      820
SUGARLOAF TOWNSHIP                           SHIRLEY LOCKARD ‐ COLLEC              541 CAMP LAVIGNE RD                                       BENTON              PA      17814
SUGARLOAF TOWNSHIP                           SUGARLOAF TWP ‐ TAX COLL              102 PECORA ROAD                                           SUGARLOAF           PA      18222
SUGARMILL WOODS OAK VILLAGE ASSOCIATION      8827 S. SUNCOAST BLVD                                                                           HOMOSASSA           FL      34446
SUGARWOOD CONDOMINIUM ASSOCIATION            803 SUGAR VALLEY CT.                                                                            ST. PETERS          MO      63376
SUHSEN, SHANNA                               ADDRESS ON FILE
SUITOR, MIDDLETON, COX & ASSOC               15751 SAN CARLOS BLVD 8                                                                         FORT MYERS          FL      33908




                                                                                                              Page 847 of 998
                                         19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                              Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       851 of 1004
Creditor Name                               Address1                                 Address2                                     Address3                                     City               State   Zip          Country
SUITS, MICHAEL                              ADDRESS ON FILE
SUKHRAJ KAUR                                MATIN RAJBOV                             OLYMPIA LAW GROUP                            3200 WILSHIRE BOULEVARD S TWR,  STE 1380     LOA ANGELES        CA      90010
SUKHRAJ, HEMANT                             ADDRESS ON FILE
SUKUMARA, STEPHEN JOSEPH                    ADDRESS ON FILE
SULAIMAN LAW GROUP LTD                      900 JORIE BLVD STE 150                                                                                                             OAK BROOK          IL      60523
SULLIVAN APPRAISALS                         2834 HAMNER AVE PMB 213                                                                                                            NORCO              CA      92860
SULLIVAN CONSTRUCTION CO. INC.              9285 SALEM ROAD                                                                                                                    LAKELAND           TN      38002
SULLIVAN COUNTY                             100 COURTHOUSE SQ, RM 201                                                                                                          SULLIVAN           IN      47882
SULLIVAN COUNTY                             SULLIVAN COUNTY ‐ COLLEC                 109 N. MAIN ST, SUITE 4                                                                   MILAN              MO      63556
SULLIVAN COUNTY                             SULLIVAN COUNTY ‐ TREASU                 100 COURTHOUSE SQUARE                                                                     SULLIVAN           IN      47882
SULLIVAN COUNTY                             SULLIVAN COUNTY‐TRUSTEE                  3411 HWY 126 ‐ SUITE 104                                                                  BLOUNTVILLE        TN      37617
SULLIVAN COUNTY GOVERNMET CENTER            100 NORTH STREET                                                                                                                   MONTICELLO         NY      12701
SULLIVAN COUNTY S.D./FOR                    SULLIVAN COUNTY SD ‐ COL                 73 BAHR RD                                                                                NEW ALBANY         PA      18833
SULLIVAN COUNTY S.D./LAP                    SULLIVAN COUNTY SD ‐ COL                 691 HUNTERS RD                                                                            MUNCY VALLEY       PA      17758
SULLIVAN COUNTY SD/SHREW                    PATRICIA SULLIVAN ‐ TC                   26 ALLEGHENY AVE POB 204                                                                  EAGLES MERE        PA      17731
SULLIVAN COUNTY TREASURERS OFFICE           100 NORTH ST                                                                                                                       MONTICELLO         NY      12701
SULLIVAN TOWN                               SULLIVAN ‐ RECEIVER OF T                 7507 LAKEPORT RD                                                                          CHITTENANGO        NY      13037
SULLIVAN TOWN                               SULLIVAN TOWN‐TAX COLLEC                 1888 U.S. HWYSUITE 1                                                                      SULLIVAN           ME      04664
SULLIVAN TOWN                               SULLIVAN TOWN‐TAX COLLEC                 P.O. BOX 110                                                                              SULLIVAN           NH      03445
SULLIVAN TOWN                               SULLIVAN TWN TREASURER                   N3792 LIBERTY STREET                                                                      SULLIVAN           WI      53178
SULLIVAN TOWNSHIP                           CO. TAX COLLECTION‐SULLI                 118 MAIN ST                                                                               WELLSBORO          PA      16901
SULLIVAN TOWNSHIP                           SULLIVAN TOWNSHIP ‐ TREA                 8138 HTS RAVENNA RD.                                                                      RAVENNA            MI      49451
SULLIVAN VILLAGE                            SULLIVAN VLG TREASURER                   PO BOX 6/ 500 MADISON                                                                     SULLIVAN           WI      53178
SULLIVAN WEST CS                            SULLIVAN WEST CS‐TAX COL                 33 SCHOOLHOUSE RD                                                                         JEFFERSONVILLE     NY      12748
SULLIVAN, ALISHA                            ADDRESS ON FILE
SULLIVAN, BRENDAN                           ADDRESS ON FILE
SULLIVAN, DANIELLE                          ADDRESS ON FILE
SULLIVAN, HEATHER                           ADDRESS ON FILE
SULLIVAN, JILL                              ADDRESS ON FILE
SULLIVAN, KRYSTI                            ADDRESS ON FILE
SULLIVAN, YULIYA                            ADDRESS ON FILE
SULLIVANS CLEANING & RESTORATION            SULLI CLAN INC.                          3065 COMMODITY LANE                                                                       GREEN BAY          WI      54304
SULLO, JOHN                                 ADDRESS ON FILE
SULLY COUNTY                                SULLY COUNTY ‐ TREASURER                 PO BOX 265                                                                                ONIDA              SD      57564
SULPHUR SPRINGS CITY                        SULPHUR SPRINGS CITY‐COL                 125 S DAVIS ST                                                                            SULPHUR SPRINGS    TX      75482
SULPHUR SPRINGS ISD                         631 CONNALLY                                                                                                                       SULPHUR SPRINGS    TX      75482
SULPHUR SPRINGS ISD                         SULPHUR SPRINGS ISD COLL                 631 CONNALLY ST                                                                           SULPHUR SPRINGS    TX      75482
SULPIZI, MELANIE                            ADDRESS ON FILE
SULZBACH, AMANDA                            ADDRESS ON FILE
SULZER PLUMBING                             1325 FRANCES                                                                                                                       FULLERTON          CA      92831
SUMARE, SHENEKA                             ADDRESS ON FILE
SUMER, GULHAN                               ADDRESS ON FILE
SUMLIN, HENRY                               ADDRESS ON FILE
SUMMACOR LLC/PINNACLE ROOFING SVCS LLC      HARRY ALTON HERY                         5909 SW MARKEL ST                                                                         PALM CITY          FL      34990
SUMMER ENERGY LLC                           800 BERING DRIVE SUITE 260                                                                                                         HOUSTON            TX      77057
SUMMER ENERGY LLC                           PO BOX 660938                                                                                                                      DALLAS             TX      75266
SUMMER GROUP                                1530 W WHITTIER BLVD                                                                                                               LA HABRA           CA      90631
SUMMER RIDGE CONDOMINIUM INC                3414 MORNINGWOOD DRIVE                                                                                                             OLNEY              MD      20832
SUMMER TURNER                               121 CREEKSIDE DR                                                                                                                   CANTON             MS      39046
SUMMERFIELD CIVIC ASSOCIATION               10650 SW SUMMERFIELD DR                                                                                                            TIGARD             OR      97224
SUMMERFIELD HOMEOWNERS ASSOCIATION          7221 GRELOT ROAD                                                                                                                   MOBILE             AL      36695
SUMMERFIELD IN COVINGTON CONDOMINIUM        6915 LAUREL BOWIE ROAD SUITE 101                                                                                                   BOWIE              MD      20715
SUMMERFIELD MASTER COMMUNITY                2870 SCHERER DRIVE NORTH, SUITE 100                                                                                                SAINT PETERSBURG   FL      33716
SUMMERFIELD TOWNSHIP                        SUMMERFIELD TWP ‐ TREASU                 15558 RAUCH RD                                                                            PETERSBURG         MI      49270
SUMMERFIELD TOWNSHIP                        SUMMERFIELD TWP ‐ TREASU                 6184 N OLD STATE AVE                                                                      HARRISON           MI      48625
SUMMERHILL TOWNSHIP                         SUMMERHILL TWP ‐ TAX COL                 630 CAMERON AVE                                                                           BEAVERDALE         PA      15921
SUMMERLIN IMP DIST  124                     CLARK COUNTY TREASURER ‐                 FILE 57254                                                                                LOS ANGELES        CA      90074
SUMMERLIN IMP DIST  808                     CITY OF LAS VEGAS                        PO BOX 748023                                                                             LOS ANGELES        CA      90074
SUMMERLIN IMP DIST  809                     CITY OF LAS VEGAS                        PO BOX 748023                                                                             LOS ANGELES        CA      90074
SUMMERLIN INSURANCE & RE                    827 GUM BRANCH RD                                                                                                                  JACKSONVILLE       NC      28540
SUMMERLIN INSURANCE & REALTY INC            827 GUM BRANCH RD                                                                                                                  JACKSONVILLE       NC      28540
SUMMERLIN NORTH COMMUNITY ASSOC INC         2120 SNOW TRAIL                                                                                                                    LAS VEGAS          NV      89134
SUMMERLIN NORTH COMMUNITY ASSOC INC         2120 SNOW TRAIL                                                                                                                    LAS VEGAS          NV      89134‐6709
SUMMERLIN NORTH COMMUNITY ASSOC. INC        2120 SNOW TRAIL                                                                                                                    LAS VEGAS          NV      89134‐6709
SUMMERLIN SOUTH COMMUNITY ASSOC             1980 FESTIVAL PLAZA DR 340                                                                                                         LAS VEGAS          NV      89135
SUMMERLIN SOUTH COMMUNITY ASSOCIATION       10801 W CHARLESTON BLVD, 3RD FLOOR                                                                                                 LAS VEGAS          NV      89135
SUMMERLINN ESTATES CONDO OWNERS ASSOC       PO BOX 23099                                                                                                                       TIGARD             OR      97281
SUMMERPLACE HOMEOWNERS ASSOCIATION          2020 NE 150TH AVE                                                                                                                  PORTLAND           OR      97230
SUMMERS COUNTY SHERIFF                      SUMMERS COUNTY ‐ SHERIFF                 120 BALLENGEE ST, SUITE                                                                   HINTON             WV      25951
SUMMERS, JOHN                               ADDRESS ON FILE




                                                                                                                Page 848 of 998
                                           19-10412-jlg              Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                    DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                                       Pg CREDITOR MATRIX
                                                                                                              852 of 1004
Creditor Name                                 Address1                                      Address2                                     Address3              City              State   Zip     Country
SUMMERS, MARISOL                              ADDRESS ON FILE
SUMMERSET GROVE COA                           345 BOYLSTON ST                                                                                                  NEWTON            MA      02459
SUMMERTREE REC FAC                            PO BOX 1469                                                                                                      PORT RICHEY       FL      34673
SUMMERTREE VILLAGE AT CA CLUB CONDO ASSC      9050 PINES BLVD., SUITE 480                   C/O AMERICAN MANAGEMENT GROUP                                      PEMBROKE PINES    FL      33024
SUMMERTREE VILLAS HOA, INC                    C/O QUALIFIED PROPERTY MGMT, INC.             5901 U.S. 19, STE 7Q                                               NEW PORT RICHEY   FL      34652
SUMMERVILLE BORO                              SUMMERVILLE BORO ‐ COLLE                      208 STATE ST., POB 134                                             SUMMERVILLE       PA      15864
SUMMIT BLDS CONT INC                          9004 SW 27TH CT                                                                                                  CAPE CORAL        FL      33914
SUMMIT CANYON RESOURCES, LLC, ET AL.          CATHERINE HERNANDEZ                           ALDRICH LAW FIRM                             7866 W SAHARA AVE     LAS VEGAS         NV      89117
SUMMIT CITY                                   SUMMIT CITY ‐ TAX COLLEC                      512 SPRINGFIELD AVENUE                                             SUMMIT            NJ      07901
SUMMIT CLEANING & REST &                      WAYNE & KATHLEEN STOCKS                       PO BOX 493                                                         STAYTON           OR      97383
SUMMIT CLEANING & RESTO                       & RANDALL LEWIS                               PO BOX 493                                                         STAYTON           OR      97383
SUMMIT CLEANING & RESTOR                      PO BOX 493                                                                                                       STAYTON           OR      97383
SUMMIT CNTY DEPT OF ENVIRONMENTAL SVCS        2525 STATE ROAD                                                                                                  CUYAHOGA FALLS    OH      44223
SUMMIT CNTY. DEPT. OF ENVTL. SERVICES         PO BOX 1075                                                                                                      CUYAHOGA FALLS    OH      44223
SUMMIT COMMONS INC                            C/O ASSOCIATION LINK                          4420 EVANS TO LOCKS ROAD                                           EVANS             GA      30809
SUMMIT CONTRACTORS GROUP, LLC                 P.O. BOX 493                                                                                                     STAYTON           OR      97383
SUMMIT COUNTY                                 SUMITT COUNTY‐TREASURER                       PO BOX 128                                                         COALVILLE         UT      84017
SUMMIT COUNTY                                 SUMMIT COUNTY ‐ FISCAL O                      175 S MAIN ST, SUITE 320                                           AKRON             OH      44308
SUMMIT COUNTY                                 SUMMIT COUNTY‐TREASURER                       PO BOX 289                                                         BRECKENRIDGE      CO      80424
SUMMIT COUNTY FISCAL OFFICER                  175 S MAIN ST RM 406                                                                                             AKRON             OH      44308
SUMMIT COUNTY TREASURER                       175 SOUTH MAIN ST                             3RD FLOOR                                                          AKRON             OH      44308
SUMMIT CREEK HOA INC                          C/O THE LAW OFFICES OF                        GREGORY ALEXANDRIDES LLC                     821 WEST STREET       ANNAPOLIS         MD      21401
SUMMIT EXTERIORS                              129 ROUTE 6                                                                                                      MILFORD           PA      18337
SUMMIT FLOOR EXPERTS                          DOUMECQ SUMMIT FLOOR EXPERTS                  8901 TEHAMA RIDGE PKWY STE 127‐209                                 FORT WORTH        TX      76177
SUMMIT GENERAL INS                            22860 SAVI RANCH PKWY                                                                                            YORBA LINDA       CA      92887
SUMMIT HILL  BORO BILL                        SUMMIT HILL BORO ‐ COLLE                      324 WEST WHITE STREET                                              SUMMIT HILL       PA      18250
SUMMIT HILL  COUNTY BILL                      SUMMIT HILL BORO ‐ COLLE                      324 WEST WHITE STREET                                              SUMMIT HILL       PA      18250
SUMMIT HOUSE INC.                             C/O HUDSON NORTH MANAGEMENT                   1053 SAW MILL RIVER RD                                             ARDSLEY           NY      10502
SUMMIT KNOLLS HOA, INC                        P.O. BOX 271                                                                                                     WEBSTER           NY      14580
SUMMIT PUBLIC ADJUSTERS                       INC                                           2436 BRISTOL RD                                                    BENSALEM          PA      19020
SUMMIT RENOVATION, INC.                       3928 MONTCLAIR RD. SUITE 206                                                                                     BIRMINGHAM        AL      35213
SUMMIT RESTORATION &                          SYLVIA & ZALMAN FELD                          2330 W UNIVERSITY DR 15                                            TEMPE             AZ      85281
SUMMIT RESTORATION AND                        CONSTRUCTION LLC                              2330 W UNIVERSITY DR 15                                            TEMPE             AZ      85281
SUMMIT RESTORATION INCORPORATED               5275 MARSHALL ST. 105                                                                                            ARVADA            CO      80002
SUMMIT RIDGE REALTY GROUP                     ATTN: ROBERT THORNE                           934 CR 511                                                         IGNACIO           CO      81137
SUMMIT RIDGE REALTY GROUP                     ATTN: ROBERT THORNE                           PO BOX 861                                                         DURANGO           CO      81302
SUMMIT RISK ADVISORS LLC                      650 HENDERSON DR STE 407                                                                                         CARTERSVILLE      GA      30120
SUMMIT ROOFING CONT INC                       13042 BALLS FORD RD                                                                                              MANASSAS          VA      20109
SUMMIT ROOFING SOLUTIONS LLC                  3514 18TH STREET                                                                                                 GREELEY           CO      80634
SUMMIT RUN HOMEOWNERS ASSOCIATION             137 SUMMIT RUN PLACE                                                                                             HERMITAGE         TN      37076
SUMMIT SHORES HOA                             6438 CITY WEST PKWY                                                                                              EDEN PRAIRIE      MN      55344
SUMMIT TAX & INS SERVICE                      646 NORMAN ST                                                                                                    BRIDGEPORT        CT      06605
SUMMIT TOWN                                   DOUGLAS COUNTY TREASURER                      1313 BELKNAP ST, RM 102                                            SUPERIOR          WI      54880
SUMMIT TOWN                                   SUMMIT TOWN‐TAX COLLECTO                      PO BOX 132                                                         SUMMIT            NY      12175
SUMMIT TOWN                                   SUMMIT TWN TREASURER                          W8063 BRANDT RD                                                    MAUSTON           WI      53948
SUMMIT TOWNERS CONDOMINIUM TRUST              C/O MARCUS, ERRICO, EMMER & BROOKS, P.C.      45 BRAINTREE HILL PK 107                                           BRAINTREE         MA      02184
SUMMIT TOWNSHIP                               SUMMIT TOWNSHIP ‐ TREASU                      2121 FERGUSON DR                                                   JACKSON           MI      49203
SUMMIT TOWNSHIP                               SUMMIT TWP ‐ TAX COLLECT                      10751 PLUM ST., POB 266                                            HARMONSBURG       PA      16422
SUMMIT TOWNSHIP                               SUMMIT TWP ‐ TAX COLLECT                      1754 TOWNHALL ROAD WEST                                            ERIE              PA      16509
SUMMIT TOWNSHIP                               SUMMIT TWP ‐ TAX COLLECT                      226 CENTER CHURCH RD                                               GARRETT           PA      15542
SUMMIT TOWNSHIP                               SUMMIT TWP ‐ TAX COLLECT                      36 GRANT AVE                                                       BUTLER            PA      16002
SUMMIT VILLAGE                                SUMMIT VLG TREASURER                          2911 N DOUSMAN RD                                                  OCONOMOWOC        WI      53066
SUMMIT VILLAGE                                TAX COLLECTOR                                 2911 N. DOUSMAN ROAD                                               OCONOMOWOC        WI      53066
SUMMIT VILLAGE CONDOMINIUM                    201 ESPLANADE WAY                                                                                                CASSELBERRY       FL      32707
SUMMIT WATER & SUPPLY                         9701 50TH AVE E                                                                                                  TACOMA            WA      98446
SUMNER COUNTY                                 SUMNER COUNTY ‐ TREASURE                      501 N WASHINGTON                                                   WELLINGTON        KS      67152
SUMNER COUNTY                                 SUMNER COUNTY‐TRUSTEE                         355 BELVEDERE DR N ‐ RM                                            GALLATIN          TN      37066
SUMNER COUNTY CHANCERY COURT                  100 PUBLIC SQUARE 400                                                                                            GALLATIN          TN      37066
SUMNER COUNTY CLERK                           355 BELVEDERE DRIVE N                                                                                            GALLATIN          TN      37066
SUMNER COUNTY CLERK                           355 N BELVEDERE RM 201                                                                                           GALLATIN          TN      37066
SUMNER COUNTY TRUSTEE                         355 BELVERDERE DR, RM 107                                                                                        GALLATIN          TN      37066
SUMNER TOWN                                   SUMNER TWN TREASURE                           W12158 HONG RD                                                     OSSEO             WI      54758
SUMNER TOWN                                   SUMNER TWN TRSURER                            W9225 STH 106                                                      EDGERTON          WI      53534
SUMNER TOWNSHIP                               SUMNER TOWNSHIP ‐ TREASU                      10756 W. ST. CHARLES ROA                                           SUMNER            MI      48889
SUMO LOGIC, INC.                              ATTN: GENERAL COUNSEL                         305 MAIN STREET                                                    REDWOOD CITY      CA      94063
SUMOLOGIC INC                                 DEPT LA 23966                                                                                                    PASADENA          CA      91185
SUMPTER TOWN                                  SUMPTER TWN TREASURER                         E11097 KINGS CORNER RD                                             NORTH FREEDOM     WI      53951
SUMPTER TOWNSHIP                              SUMPTER TOWNSHIP ‐ TREAS                      23480 SUMPTER ROAD                                                 BELLEVILLE        MI      48111
SUMPTER WATER DEPARTMENT                      23480 SUMPTER RD                                                                                                 BELLVILLE         MI      48111
SUMPTER, JAQUELINE                            ADDRESS ON FILE




                                                                                                                       Page 849 of 998
                                       19-10412-jlg                Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      853 of 1004
Creditor Name                              Address1                                 Address2                                    Address3     City               State   Zip          Country
SUMPTER, L. FAYE                           ADDRESS ON FILE
SUMTER CNTY BOARD OF CNTY COMMISSIONERS    8033 E. COUNTY ROAD 466                                                                           LADY LAKE          FL      32162
SUMTER COUNTY                              13 E CANAL ST RM 212                                                                              SUMTER             SC      29150
SUMTER COUNTY                              SUMTER COUNTY ‐ TREASURE                 13 E CANAL STREET                                        SUMTER             SC      29150
SUMTER COUNTY                              SUMTER COUNTY‐TAX COLLEC                 220 E MCCOLLUM AVE                                       BUSHNELL           FL      33513
SUMTER COUNTY                              SUMTER COUNTY‐TAX COLLEC                 PO DRAWER DD                                             LIVINGSTON         AL      35470
SUMTER COUNTY                              SUMTER COUNTY‐TAX COMMIS                 PO BOX 1044                                              AMERICUS           GA      31709
SUMTER COUNTY / MOBILE H                   SUMTER COUNTY ‐ TREASURE                 13 EAST CANAL ST                                         SUMTER             SC      29150
SUMTER COUNTY CLERK OF SUPERIOR CRT        PO BOX 333                                                                                        AMERICUS           GA      31709
SUMTER COUNTY CODE ENFORCEMENT             7375 POWELL ROAD, SUITE 115                                                                       WILDWOOD           FL      34785
SUMTER COUNTY JUDGE OF PROBATE             PO DRAWER 1040                                                                                    LIVINGSTON         AL      35470
SUMTER COUNTY REVENUE COMMISSIONER         PO DRAWER DD                                                                                      LIVINGSTON         AL      35470
SUMTER COUNTY RMC OFFICE                   141 N MAIN ST                                                                                     SUMTER             SC      29150
SUMTER COUNTY TAX COLLECTOR                220 E MCCOLLUM AVE                                                                                BUSHNELL           FL      33513
SUMTER COUNTY TAX COMMISSIONER             500 W LAMAR ST ROOM 25                                                                            AMERICUS           GA      31709
SUMTER COUNTY TAX COMMISSIONER             500 WEST LAMAR ST                        STE 120                                                  AMERICUS           GA      31709
SUMTER COUNTY TREASURER                    13 E CANAL ST                                                                                     SUMTER             SC      29150
SUMTER COUNTY TREASURERS OFFICE            13 EAST CANAL ST                         1ST FLOOR                                                SUMTER             SC      29150
SUMTER EMC                                 PO BOX 1048                                                                                       AMERICUS           GA      31709‐1048
SUMTER MTL FIRE                            P O BOX 269                                                                                       SILVER LAKE        MN      55381
SUMTER, FELICIA                            ADDRESS ON FILE
SUMTER, VATBRA                             ADDRESS ON FILE
SUN AIR ESTATES II, INC.                   9620 W BROWN STREET                                                                               PEORIA             AZ      85345
SUN AIR ESTATES UNIT 1 INC                 17220 N BOSWELL BLVD                     140                                                      SUN CITY           AZ      85373
SUN BELT REMODEL                           SUN BELT LANDSCAPE                       PO BOX 37                                                HIGLEY             AZ      85236
SUN CITY ANTHEM COMMUNITY ASSOCIATION      8290 ARVILLE ST                                                                                   LAS VEGAS          NV      89139
SUN CITY CENTER COMMUNITY ASSOCIATION      1009 N PEBBLE BEACH BLVD                                                                          SUN CITY CENTER    FL      33573
SUN CITY CIVIC ASSOCIATION                 31608 RAILROAD CANYON ROAD                                                                        CANYON LAKE        CA      92587
SUN CITY CIVIC ASSOCIATION 7/1/13          31608 RAILROAD CANYON ROAD                                                                        CANYON LAKE        CA      92587
SUN CITY COMMUNITY ASSOC OF HUNTLEY INC    12880 DEL WEBB BLVD                                                                               HUNTLEY            IL      60142
SUN CITY COMMUNITY ASSOC. OF HUNTLEY INC   12880 DEL WEBB BLVD                                                                               HUNTLEY            IL      60142
SUN CITY GRAND COMMUNITY ASSOC MGMT INC    19726 N. REMINGTON DRIVE                                                                          SURPRISE           AZ      85374
SUN CITY HILTON HEAD COMMUNITY ASSOC INC   127 SUN CITY LANE                                                                                 BLUFFTON           SC      29909
SUN CITY HOME OWNERS ASSOC.                10401 W COGGINS DR                                                                                SUN CITY           AZ      85351
SUN CITY HOME OWNERS ASSOCIATION           10401 W COGGINS DR                                                                                SUN CITY           AZ      85351
SUN CITY PALM DESERT COMMUNITY ASSOC       38180 DEL WEBB BLVD                                                                               PALM DESERT        CA      92211
SUN CITY PALM DESERT COMMUNITY ASSOC.      38180 DEL WEBB BLVD                                                                               PALM DESERT        CA      92211
SUN CITY RCREATION CENTERS OF SUN CITY     10626 W. THUNDERBIRD BLVD                                                                         SUN CITY           AZ      85351
SUN CITY ROSEVILLE COMMUNITY ASSOC, INC    7050 DEL WEBB BLVD.                                                                               ROSEVILLE          CA      95747
SUN CITY SHADOW HILLS                      27051 TOWNE CENTER DRIVE, SUITE 200                                                               FOOTHILL RANCH     CA      92610
SUN CITY SHADOW HILLS HOA                  ASSOCIA PCM                              27051 TOWNE CENTRE DR STE 200                            FOOTHILL RANCH     CA      92610
SUN CITY SUMMERLIN COMMUNITY               9107 DEL WEBB BLVD                                                                                LAS VEGAS          NV      89134
SUN CITY SUMMERLIN COMMUNITY ASSOC         9107 DEL WEBB BLVD                                                                                LAS VEGAS          NV      89134
SUN CITY SUMMERLIN COMMUNITY ASSOCIATION   9107 DEL WEBB BOULEVARD                                                                           LAS VEGAS          NV      89134
SUN CITY TEXAS COMMUNITY ASSOC, INC        2 TEXAS DRIVE                            BLDG A                                                   GEORGETOWN         TX      78633
SUN CITY WEST PROPERTY OWNR                & RESIDENTS ASSC                         13815 CAMINO DEL SOL                                     SUN CITY WEST      AZ      85375
SUN COAST INS AGENCY                       P O BOX 6218                                                                                      MOBILE             AL      36660
SUN COAST INS GROUP                        PO BOX 2571                                                                                       ROBERTSDALE        AL      36567
SUN COAST INSURANCE AGY                    409 79TH AVE NORTH                                                                                MYRTLE BEACH       SC      29572
SUN COAST ROOFING SERVICES, INC            843 N. DIXIE FREEWAY                                                                              NEW SMYRNA BEACH   FL      32168
SUN COMMUNITIES OPERATING LTD PTNR         27777 FRANKLIN ROAD, STE 200                                                                      SOUTHFIELD         MI      48034
SUN COUNTRY COMMUNITY UNIT 1               3283 E WARM SPRINGS ROAD                 SUITE 200                                                LAS VEGAS          NV      89120
SUN CREST FLORIDA PROPERTIES,LLC           7041 GRAND NATIONAL DRIVE                SUITE 132                                                ORLANDO            FL      32819
SUN ENTERPRISES                            8877 N WASHINGTON ST                                                                              THORNTON           CO      80229
SUN GARDEN MHC                             8301 N 103RD AVE                                                                                  PEORIA             AZ      85345
SUN HARBOUR FUNDING LLC                    PO BOX 147102                                                                                     DENVER             CO      80214
SUN HOME SERVICES INC                      27777 FRANKLIN RD, STE 200                                                                        SOUTHFIELD         MI      48034
SUN HOME SERVICES INC                      8600 US HIGHWAY 1                                                                                 MICCO              FL      32976
SUN LAKES COUNTRY CLUB H.O.A               C/O PCM                                  23726 BITCHER DR                                         LAKE FOREST        CA      92630
SUN LAKES COUNTRY CLUB HOMEWONERS ASSOC.   23726 BIRTCHER DRIVE                                                                              LAKE FOREST        CA      92630
SUN LAKES HOA 1 INC                        25601 N SUN LAKES BLVD                                                                            SUN LAKES          AZ      85248
SUN LAKES HOMEOWNERS ASSOC. 2              25630 BRENTWOOD DR.                                                                               SUN LAKES          AZ      85248
SUN LAKES HOMEOWNERS ASSOCIATION NO. 1     25601 N. SUN LAKES BLVD                                                                           SUN LAKES          AZ      85248
SUN LAKES HOMEOWNERS ASSOCIATION NO. 2     25630 BRENTWOOD DRIVE                                                                             SUN LAKES          AZ      85248
SUN LAKES UNIT 11 HOA                      4980 SOUTH ALMA SCHOOL ROAD S‐A2                                                                  CHANDLER           AZ      85248
SUN LIFE FINANCIAL                         PO BOX 7247‐7184                                                                                  PHILADELPHIA       PA      19170‐7184
SUN N LAKE OF SEBRING                      IMPROVEMENT DISTRICT                     5306 SUN N LAKE BLVD                                     SEBRING            FL      33872
SUN N LAKE OF SEBRING IMPROVEMENT DIST     5306 NUN N LAKE BLVD                                                                              SEBRING            FL      33872
SUN 'N LAKE OF SEBRING IMPROVEMENT DIST    5306 SUN 'N LAKE BLVD                                                                             SEBRING            FL      33872
SUN PAINTING & CONST INC                   1456 E PHL ST SPC410                                                                              ONTARIO            CA      91761




                                                                                                              Page 850 of 998
                                          19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      854 of 1004
Creditor Name                                Address1                               Address2                                      Address3     City              State   Zip        Country
SUN PARK 1                                   11656 DODD STREET                                                                                 YUCAIPA           CA      92399
SUN PRAIRIE CITY                             SUN PRAIRIE CITY TREASUR               300 EAST MAIN ST                                           SUN PRAIRIE       WI      53590
SUN PRAIRIE CITY                             TAX COLLECTOR                          300 EAST MAIN ST                                           SUN PRAIRIE       WI      53590
SUN PRAIRIE TOWN                             SUN PRAIRIE TWN TREASURE               5556 TWIN LANE RD                                          MARSHALL          WI      53559
SUN QUEST BUILDERS &                         8321 NEWFIELD CIRC                                                                                SACRAMENTO        CA      95828
SUN RISE ROOFING                             MARTIN NEVAREZ                         8104 AMBERSTONE RD SW                                      ALBUQUERQUE       NM      87121
SUN SHADOWS HOA                              PO BOX 62284                                                                                      PHOENIX           AZ      85082‐2284
SUN STATE BLDG SERVICES                      & C & M HOWARD                         6787 SW 53 ST                                              MIAMI             FL      33155
SUN VALLEY EAST CONDOMINIUM ASSOC, INC       2400 CENTREPARK WEST DRIVE #175                                                                   WEST PALM BEACH   FL      33409
SUN VALLEY PSD                               P.O. BOX 95                                                                                       REYNOLDSVILLE     WV      26422
SUN VILLAGE COMMUNITY ASSOCIATION            P.O. BOX 803555                                                                                   DALLAS            TX      75380‐3555
SUNAPEE TOWN                                 SUNAPEE TOWN ‐ TAX COLLE               P.O. BOX 303                                               SUNAPEE           NH      03782
SUNBELT CONTRACTORS LLC                      413 SOPHIA LANE STE C                                                                             SHREVEPORT        LA      71115
SUNBELT HOME AND ROOFING                     LLC                                    450‐106 SR 13 N 409                                        SAINT JOHNS       FL      32259
SUNBELT HOMES AND ROOFING LLC                450‐106 SR 13 N 409                                                                               SAINT JOHNS       FL      32259
SUNBIRD GOLF RESORT HOA                      6250 S SUNBIRD BLVD                                                                               CHANDLER          AZ      85249
SUNBIRD GOLF RESORT HOMEOWNERS ASSOC         6250 S SUNBIRD BLVD.                                                                              CHANDLER          AZ      85249
SUNBRIGHT CITY                               SUNBRIGHT CITY‐TRUSTEE                 415 N KINGSTON ST ‐ ROOM                                   WARTBURG          TN      37887
SUN‐BRITE PROFESSIONAL SERVICES, INC.        1654 W KNUDSEN DRIVE                                                                              PHOENIX           AZ      85027
SUNBURY CITY                                 SUNBURY CITY ‐ TAX COLLE               225 MARKET ST                                              SUNBURY           PA      17801
SUNBURY ESTATES                              128 VISION PARK BLVD 110                                                                          SHENANDOAH        TX      77384
SUNBURY MUNICIPAL AUTHORITY                  462 SOUTH 4TH ST                                                                                  SUNBURY           PA      17801
SUNCOAST BUILDERS AND                        ROOFERS INC                            6519 SW 21ST STREET                                        MIRAMAR           FL      33023
SUNCOAST INNOVATION INC                      1753 BRIAN WAY                                                                                    SAINT AUGUSTINE   FL      32086
SUNCOAST PROPERTY SERVICE                    PO BOX 1624                                                                                       PALM HARBOR       FL      34684
SUNCREST ESTATES HOMEOWNERS ASSOCIATION      1673 NE 3RD PLACE                                                                                 HERMISTON         OR      97838
SUNDANCE ADULT VILLAGE HOA                   1600 W BROADWAY                        SUITE 200                                                  TEMPE             AZ      85282
SUNDANCE AT STONE OAK HOA, INC               17319 SAN PEDRO                        STE. 318                                                   SAN ANTONIO       TX      78232
SUNDANCE CFD NO 2                            530 EAST MONROE AVENUE                                                                            BUCKEYE           AZ      85326
SUNDANCE REALTY SOUTH FLORIDA INC.           4179 DAVIE RD  200                                                                                DAVIE             FL      33314
SUNDARESAN, PRANATHARTHI                     ADDRESS ON FILE
SUNDBY CONTRACTING LLC                       17150 RAVENNA TR                                                                                  HASTINGS          MN      55033
SUNDE, DAVID                                 ADDRESS ON FILE
SUNDERLAND TOWN                              SUNDERLAND TOWN ‐ TREASU               104 MOUNTAIN VIEW ROAD                                     SUNDERLAND        VT      05250
SUNDERLAND TOWN                              SUNDERLAND TOWN‐TAX COLL               12 SCHOOL STREET                                           SUNDERLAND        MA      01375
SUNDERLAND WATER DISTRIC                     SUNDERLAND (WT DIST)‐COL               12 SCHOOL STREET                                           SUNDERLAND        MA      01375
SUNDIAL CONSTRUCTION INC.                    CARL W LINDSAY                         5252 SPRINGDALE DRIVE                                      MILTON            FL      32570
SUNDOWN ROOFING & CONSTRUCTION               SALVADOR VENCES                        2216 SOUTH TWELFTH STREET                                  LONGVIEW          TX      75602
SUNDSTROM, AARON                             ADDRESS ON FILE
SUNFIELD TOWNSHIP                            SUNFIELD TOWNSHIP ‐ TREA               295 JACKSON ST                                             SUNFIELD          MI      48890
SUNFIELD VILLAGE                             SUNFIELD VILLAGE ‐ TREAS               P.O. BOX 66                                                SUNFIELD          MI      48890
SUNFLOWER COUNTY                             SUNFLOWER COUNTY‐TAX COL               PO BOX 1080                                                INDIANOLA         MS      38751
SUNFLOWER COUNTY CHANCERY CLERK              PO BOX 988                                                                                        INDIANOLA         MS      38751
SUNFLOWER GARDENS CONDOMINIUM INC.           7100 W COMMERCIAL BLVD                 107                                                        LAUDERHILL        FL      33319
SUNFLOWER STATE EXTERIORS, LLC               12828 E 13TH N SUITE 15                                                                           WICHITA           KS      67230
SUNFLOWER TOWN                               SUNFLOWER TOWN‐TAX COLLE               PO BOX 145                                                 SUNFLOWER         MS      38778
SUNFLOWERS INS                               11401 SW 40 ST 311                                                                                MIAMI             FL      33165
SUNG LIAN                                    3100 SILVERADO DR                                                                                 CARROLLTON        TX      75007
SUNGENIS                                     560 SHILO PIKE                                                                                    BRIDGETON         NJ      08302
SUNGLO RESTOR SERVICES                       34607 LYNN DR                                                                                     ROMULUS           MI      48174
SUNGLO RESTORATION SERVI                     22960 VENTURE DRIVE                                                                               NOVI              MI      48375
SUNGLO RESTORATION SERVI                     42860 W NINE MILE RD                                                                              NOVI              MI      48375
SUNGLO RESTORATION SERVICES INC              22960 VENTURE DRIVE                                                                               NOVI              MI      48375
SUNIL NAIR &                                 RAJESHWARY NAIR                        1604 MEG DR                                                ALLEN             TX      75013
SUNLAND VILLAGE                              4601 EAST DOLPHIN AVENUE                                                                          MESA              AZ      85206
SUNLAND VILLAGE EAST ASSOCIATION             2145 S FARNSWORTH DR                                                                              MESA              AZ      85209
SUNLAND VILLAGE HOA                          4601 EAST DOLPHIN AVENUE                                                                          MESA              AZ      85206
SUNLIGHT OF FL                               2550 NW 72ND AVE 103                                                                              MIAMI             FL      33122
SUNLITE EXTERIORS                            ROBERT J. CAMP                         2277 S. KIRKWOOD  504                                      HOUSTON           TX      77077
SUNNBUILDERS                                 816 SHELTON BEACH RD                                                                              SARALAND          AL      36571
SUNNY RISTICH                                3839 MCKINNEY AVE. SUITE 155‐2077                                                                 DALLAS            TX      75204
SUNNYSIDE VALLEY IRRIGATION DISTRICT         P. O. BOX 239                                                                                     SUNNYSIDE         WA      98944
SUNRAYE REALTY                               RAYES REALTY INC.                      6675 13TH AVE N 2D                                         ST. PETERSBURG    FL      33710
SUNRISE ACRES ROAD FUND                      276 OLD SUNRISE ACRES RD                                                                          SUNRISE BEACH     MO      65079
SUNRISE APPRAISALS, LLC                      4718 ANTIOCH CHURCH ROAD                                                                          MIDDLESEX         NC      27557
SUNRISE BEACH CITY                           SUNRISE BEACH CITY ‐ COL               124 SUNRISE DR                                             SUNRISE BEACH     TX      78643
SUNRISE CITY COMMUNITY H                     130S INDIAN RIVER DR202                                                                           FORT PIERCE       FL      34947
SUNRISE CONSTRUCTION WA INC                  JEFF                                   12414 HIGHWAY 99 STE.208                                   EVERETT           WA      98204
SUNRISE COUNTRY CLUB HOA INC                 71‐601 COUNTRY CLUB DRIVE                                                                         RANCHO MIRAGE     CA      92270
SUNRISE EAST GARDEN TOWNHOUSES HOA, INC      1101 E AVENUE                          J‐12                                                       LANCASTER         CA      93535




                                                                                                                Page 851 of 998
                                           19-10412-jlg            Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                             Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          855 of 1004
Creditor Name                                 Address1                                  Address2                                       Address3                                  City                State   Zip        Country
SUNRISE ENERGY SOLUTIONS, LLC                 35730 HWY 16                                                                                                                       MONTPELIER          LA      70422
SUNRISE EXTERIORS INC                         14365 4TH AVE N                                                                                                                    PLYMOUTH            MN      55447
SUNRISE EXTERIORS INC                         15612 HWY  7, SUITE 237                                                                                                            MINNETONKA          MN      55345
SUNRISE FAMILY CREDIT UNION                   404 S. EUCLID AVE                                                                                                                  BAY CITY            MI      48706
SUNRISE GOLF CLUB CONDO ASSOC. INC.           C/O PROKOP PA                             2011 BISPHAM RD.                                                                         SARASOTA            FL      34231
SUNRISE HOME IMPROVEMENT BR LLC               WILLIAM THOMPSON                          316 HEATHER GLEN LANE                                                                    MYSTIC              CT      06355
SUNRISE LAKE CONDOMINUM APTS INC 5            8133 SUNRISE LAKES BLVD                                                                                                            SUNRISE             FL      33322
SUNRISE LAKES ASSOCIATION PHASE ONE           8100 SUNRISE LAKES DR N                                                                                                            SUNRISE             FL      33322
SUNRISE LAKES CONDO APTS PHASE 3, INC 3       7805 SW 6TH COURT                                                                                                                  PLANTATION          FL      33324
SUNRISE LAKES CONDO APTS, PHASE 3 INC 4       8211 W. BROWARD BOULEVARD, PH‐1                                                                                                    PLANTATION          FL      33324
SUNRISE LAKES CONDO APTS.PHASE 3 INC. 4       C/O JUDA, ESKEW & ASSOCIATES, P.A.        8211 W. BROWARD BOULEVARD, PH‐1                                                          PLANTATION          FL      33324
SUNRISE LAKES CONDOMINIUM PHASE 4, INC.       8211 W. BROWARD BLVD                      PH‐1                                                                                     PLANTATION          FL      33324
SUNRISE LAKES PHASE                           4 RECREATION ASSO INC.                    8211 W BROWARD BLVD PH‐1                                                                 PLANTATION          FL      33324
SUNRISE LAKES PHASE 4 RECREATION ASSOC        C/O JUDA ESKEW & ASSOCIATES, P.A.         8211 W. BROWARD BOULEVARD, PH‐1                                                          PLANTATION          FL      33324
SUNRISE LAKES PHASE IV INC 2                  10620 GRIFFIN RD                          206                                                                                      COOPER CITY         FL      33328
SUNRISE MOUNTAIN TOWNHOMES HOA                JAMES W PENGILLY                          ROBBINS LAW FIRM                               1995 VILLAGE CENTER CIRCLE  SUITE 190     LAS VEGAS           NV      89134
SUNRISE OF PALM BEACH 2                       3900 WOODLAKE BLVD SUITE 309                                                                                                       LAKE WORTH          FL      33463
SUNRISE ROOFING SERVICES                      INC                                       1734 KENNEDY PT STE 1118                                                                 OVIEDO              FL      32765
SUNRISE TOWNHOUSES ASSOCIATION INC            1120 SCENIC DRIVE                                                                                                                  MODESTO             CA      95350
SUNRISE UNIT 1 HOMEOWNERS ASSOCIATION         1281 N. STATE ST  A303                                                                                                             SAN JACINTO         CA      92583
SUNRISE VEGAS MHC LLC                         8800 N BRONX AVE  2ND FLOOR                                                                                                        SKOKIE              IL      60077
SUNRISE VISTAS OWNERS ASSOC                   3900 FRONTAGE RD                          SUITE 1                                                                                  BULLHEAD CITY       AZ      86442
SUNRIVER OWNERS ASSOCIATION                   PO BOX 3278                                                                                                                        SUNRIVER            OR      97707‐0278
SUNSET BAY CONDOMINIUM OWNERS ASSOC           3568 E RUSSELL RD                                                                                                                  LAS VEGAS           NV      89120
SUNSET COVE                                   6601 E 22ND ST                                                                                                                     TUCSON              AZ      85710
SUNSET INS                                    1429 W BAY DR NW                                                                                                                   OLYMPIA             WA      98502
SUNSET INS CORP                               106 MADEIRA AVE                                                                                                                    CORAL GABLES        FL      33134
SUNSET ISLE SECT 13 MAINT. ASSOC.             2531 ARAGON BLVD.                                                                                                                  SUNRISE             FL      33322
SUNSET ISLE SECT. 13 MAINT. ASSOC., INC.      VIP‐PROPERTY MANAGEMENT                   2531 ARAGON BLVD                                                                         SUNRISE             FL      33322
SUNSET PARK CONDOS                            1033 CORPORATE SQUARE DR                                                                                                           SAINT LOUIS         MO      63132
SUNSET PINES NORTH LIMITED HOA                PO BOX 54089                                                                                                                       LOS ANGELES         CA      90054
SUNSET REAL ESTATE                            690 W EL PORTAL DR.                                                                                                                PUEBLO WEST         CO      81007
SUNSET RIDGE HOMEOWNERS ASSOCIATION           3499 N CAMPBELL AVE                       SUITE 907                                                                                TUCSON              AZ      85719
SUNSET RIDGE HOMEOWNERS ASSOCIATION NFP       P. O. BOX 536                                                                                                                      ZION                IL      60099
SUNSET TOWN                                   SUNSET TOWN ‐ TAX COLLEC                  211 MARIE ST.                                                                            SUNSET              LA      70584
SUNSET VIEW ESTATES HOA                       335 NE LAFAYETTE AVE.                                                                                                              BEND                OR      97701
SUNSET VILLAGE HOMEOWNERS ASSOCIATION         8880 CAL CENTER DR.                       400                                                                                      SACRAMENTO          CA      95826
SUNSET VILLAGE MHC                            3202 S. 12TH ST ‐ OFFICE                                                                                                           MARSHALLTOWN        IA      50158
SUNSET VILLAS ASSOCIATION                     P O BOX 452756                                                                                                                     MIAMI               FL      33245
SUNSET VILLAS III CONDO ASSOC.                4909 SW 74 COURT                                                                                                                   MIAMI               FL      33155
SUNSHINE CLEANING                             PO BOX 1031                                                                                                                        PALATKA             FL      32178
SUNSHINE CUSTOM BUILDERS                      RICHARD SCOTT PULLIAM                     P O BOX 91705                                                                            TUCSON              AZ      85752
SUNSHINE EXTERIORS &                          THOMAS & ULRIKE BRUCKS                    18‐2 E DUNDEE RD STE 200                                                                 BARRINGTON          IL      60010
SUNSHINE REALTY SOLUTIONS                     SHARI KINDLE INC                          2 SUNSET HILLS EXECUTIVE DR. SUITE 2                                                     EDWARDSVILLE        IL      62025
SUNSHINE SHORES OWNERS ASSOCIATION            5323 THOMAS DRIVE                                                                                                                  PANAMA CITY BEACH   FL      32408
SUNSHINE SUNROOMS INC                         BARRY HICKS                               2410 GLENDA LN                                                                           DALLAS              TX      75229
SUNSTATE ASSOCIATION MANAGEMENT               GROUP                                     PO BOX 18809                                                                             SARASOTA            FL      34276
SUNSTATE MANAGEMENT LLC INC.                  9365 W SAMPLE RD                          STE 202                                                                                  CORAL SPRINGS       FL      33065
SUNTREE MASTER HOA, INC                       7550 SPYGLASS HILL ROAD                                                                                                            MELBOURNE           FL      32940
SUNTRUST BANK                                 PO BOX 85041  VA‐TOC‐7530                                                                                                          RICHMOND            VA      23285
SUNTRUST BANK INC                             PO BOX 305110                                                                                                                      NASHVILLE           TN      37230
SUNTRUST MORTGAGE INC                         901 SEMMES AVE                                                                                                                     RICHMOND            VA      23224
SUNTRUST ROBINSON HUMPHREY, INC.              ATTN: GENERAL COUNSEL                     3333 PEACHTREE RAOD, NE                        11TH FLOOR MC 3913                        ATLANTA             GA      30326
SUNTRUST ROBINSON HUMPHREY, INC.              ATTN: MASTER AGREEMENT DOCUMENTATION      3333 PEACHTREE RAOD, NE                        11TH FLOOR MC 3913                        ATLANTA             GA      30326
SUNWEST ROOFING LLC                           100 MOUNT PARK PL NW A                                                                                                             ALBUQUERQUE         NM      87114
SUNWEST VILLAS OWNERS ASSOCIATION             38770 SKY CANYON DRIVE                    SUITE B                                                                                  MURRIETA            CA      92563
SUPER DESIGN CENTER INC                       614 E EUCLID ST                                                                                                                    FULLERTON           CA      92832
SUPER DRYOUT LLC                              18520 NW 67 AVE STE 200                                                                                                            MIAMI               FL      33015
SUPER INS SCVS INC                            7855 SW 40TH ST                                                                                                                    MIAMI               FL      33155
SUPER INSURANCE 1                             10130 LONG POINT ROAD                                                                                                              HOUSTON             TX      77043
SUPER PEST CONTROL EXPERTS INC                7401 NW 7 ST                              UNIT 5                                                                                   MIAMI               FL      33126
SUPER SERVICE DOOR CO INC                     P O BOX 391                                                                                                                        JASPER              GA      30143
SUPER STAR PAINT & REMODELING                 ALBERT MACIAS                             9718 ROCKTREE                                                                            HOUSTON             TX      77040
SUPERIAL ACCOUNT                              2801 NW 7TH ST                                                                                                                     MIAMI               FL      33125
SUPERINTEDENT OF BANKING IOWA                 DEPT COMMERCE                             IOWA DIVISION OF BANKING                       200 EAST GRAND AVENUE, SUITE 300          DES MOINES          IA      50309‐1827
SUPERINTENDENT OF BANKING                     STATE DEPARTMENT OF COMMERCE
SUPERINTENDENT OF BANKING IOWA                DEPT OF COMMERCE                          200 EAST GRAND AVENUE, SUITE 300                                                         DES MOINES          IA      50309
SUPERINTENDENT OF BANKS THE STATE OF NY       NYS DEPT OF FINANCIAL SERVICES            ONE STATE STREET                                                                         NEW YORK            NY      10004‐1511
SUPERINTENDENT OF FINANCIAL SRVCS             NYS DEPT OF FINANCIAL SERVICES            1 COMMERCE PLAZA                                                                         ALBANY              NY      12257
SUPERINTENDENT OF FNCL INST                   FOR THE STATE OF OHIO                     77 SOUTH HIGH STREET 21ST FLOOR                                                          COLUMBUS            OH      43215‐6120




                                                                                                                     Page 852 of 998
                                          19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       856 of 1004
Creditor Name                                Address1                                Address2                                        Address3                   City             State   Zip        Country
SUPERINTENDENT OF FNCL INST OF OHIO          DIVISION OF FINANCIAL INSTITUTIONS      77 S HIGH STREET 21ST FL                                                   COLUMBUS         OH      43215‐6120
SUPERINTENDENT OF FNCL SVCS                  OF THE STATE OF NY                      ONE STATE STREET                                                           NEW YORK         NY      10004
SUPERINTENDENT OF THE BUREAU OF              CONSUMER CREDIT PROTECTION OF THE       STATE OF MAINE                                  35 STATE HOUSE STATION     AUGUSTA          ME      04333
SUPERIOR ABATEMENT SERV                      INC                                     6977 NAVAJO RD 226                                                         SAN DIEGO        CA      92119
SUPERIOR ABATEMENT SERVICES, INC.            6977 NAVAJO ROAD 226                                                                                               SAN DIEGO        CA      92119
SUPERIOR APPRAISAL SERVICES INC              18600 SUPERIOR ST                                                                                                  NORTHRIDGE       CA      91324
SUPERIOR APPRAISAL SERVICES LLC              PO BOX 631                                                                                                         BREMEN           GA      30110
SUPERIOR CITY                                DOUGLAS COUNTY TREASURER                1313 BELKNAP ST, RM 102                                                    SUPERIOR         WI      54880
SUPERIOR CONST SERVICES                      4931 144TH ST W                                                                                                    APPLE VALLEY     MN      55124
SUPERIOR CONST SERVS INC                     9702 85TH AVE N                                                                                                    MAPLE GROVE      MN      55369
SUPERIOR CONSTRUCTION & REMODELING LLC       341 NORTHGATE BLVD N.E                                                                                             CONCORD          NC      28025
SUPERIOR CONSTRUCTION SERVICES               AARON DEAN OAKS                         10203 OLD ORCHARD RD                                                       LA PORTE         TX      77571
SUPERIOR CONTRACTING & RESTORATION INC.      6209 HAVELOCK AVE.                                                                                                 LINCOLN          NE      68507
SUPERIOR DATA SERVICES, INC.                 188 MONTAGUE STREET 10TH FLOOR                                                                                     BROOKLYN         NY      11201
SUPERIOR DESIGN & RESTOR                     LLC                                     8902 COWENTON AV                                                           PERRY HALL       MD      21128
SUPERIOR DRYWALL, INC                        PO BOX 730                                                                                                         MILLSBORO        DE      19966
SUPERIOR ELECTRIC OF THE                     FL KEYS                                 935 107TH ST WAREHOUSE D                                                   MARATHON         FL      33050
SUPERIOR FLOOD                               LB SRVCS 913073                         MACC7301L25 1740 BROADWA                                                   DENVER           CO      80274
SUPERIOR FLOOD INC                           21 N 1ST AVE  100                                                                                                  BRIGHTON         CO      80601
SUPERIOR FLOOD INC                           PO BOX 913073                                                                                                      DENVER           CO      80291
SUPERIOR HOME IMPROVEMENTS, INC.             4433 WALZEM ROAD                                                                                                   SAN ANTONIO      TX      78218
SUPERIOR HOME PRODUCTS                       INC                                     5093 RALEIGH LAGRANGE RD                                                   MEMPHIS          TN      38134
SUPERIOR HOME SERVICES                       STE 400                                 15279 N SCOTTSDALE RD                                                      SCOTTSDALE       AZ      85254
SUPERIOR HOME SERVICES INC                   6032 INNOVATION WAY                                                                                                FORT WORTH       TX      76244
SUPERIOR HOME SERVICES, INC.                 ATTN: GENERAL COUNSEL                   15279 N. SCOTTSDALE RD                          SUITE 400                  SCOTTSDALE       AZ      85254
SUPERIOR HOME SERVICES, INC.                 ATTN: PATRICK NACKLEY                   15279 N. SCOTTSDALE RD.                                                    SCOTTSDALE       AZ      85254
SUPERIOR INS                                 1002 28TH ST S                                                                                                     FARGO            ND      58103
SUPERIOR INS                                 2431 SPRING FOREST RD123                                                                                           RALEIGH          NC      27615
SUPERIOR INS CO                              83 N 4TH AVE                                                                                                       BRIGHTON         CO      80601
SUPERIOR INS CO                              P O BOX 219                                                                                                        BRIGHTON         CO      80601
SUPERIOR LIGHT, WATER & POWER                2915 HILL AVENUE                                                                                                   SUPERIOR         WI      54880
SUPERIOR MFD HOME DEVELOPMENTS INC           1225 W MARSHALL AVE HWY 80                                                                                         LONGVIEW         TX      75604
SUPERIOR POOL SERVICE, INC                   301 THOMAS STREET                                                                                                  LEWISVILLE       TX      75057
SUPERIOR REALTY                              PENNY BRABHAM                           506 W MAIN STREET                                                          ATLANTA          TX      75551
SUPERIOR REALTY, INC.                        1211 MT. RUSHMORE ROAD                                                                                             RAPID CITY       SD      57701
SUPERIOR RESTORATION                         D467                                    27890 CLINTON KEITH RD                                                     MURRIETA         CA      92562
SUPERIOR RESTORATION                         SUPERIOR INDUSTRIES INC                 27890 CLINTON KEITH RD D467                                                MURRIETA         CA      92562
SUPERIOR RESTORATION AND REMODELING          JEFFREY KYLE DOSS                       2784 HWY 43 NORTH                                                          LAWRENCEBURG     TN      38464
SUPERIOR RESTORATION SER                     PO BOX 436 4 COLOMDO AVE                                                                                           CAMDEN           ME      04843
SUPERIOR ROOFING & REPAIR, INC.              PO BOX 1614                                                                                                        HORMIGUEROS      PR      00660
SUPERIOR ROOFING LLC                         RYAN W GILBERTSON                       2728 13TH AVENUE                                                           ROCK ISLAND      IL      61201
SUPERIOR SKYLIGHTS AND ROOFING               DAVID CHRISTIAN                         423 BLUBERRY HILL LANE                                                     MANSFIELD        TX      76063
SUPERIOR SOLUTIONS BY DESIGN INC.            GARY ROBERTSON                          10169 NEW HAMPSHIRE AVE SUITE 133                                          SILVER SPRING    MD      21075
SUPERIOR STONE & CABINET                     INC                                     3479 E UNIVERSITY DR                                                       PHOENIX          AZ      85034
SUPERIOR TOWN                                DOUGLAS COUNTY TREASURER                1313 BELKNAP ST, RM 102                                                    SUPERIOR         WI      54880
SUPERIOR TOWNSHIP                            SUPERIOR TOWNSHIP ‐ TREA                3040 N PROSPECT                                                            YPSILANTI        MI      48198
SUPERIOR TOWNSHIP                            SUPERIOR TOWNSHIP ‐ TREA                P O BOX 366                                                                BRIMLEY          MI      49715
SUPERIOR UND/ LLOYDS OF                      LONDON                                  PO BOX 97024                                                               REDMOND          WA      98073
SUPERIOR UNDERWRITERS                        PO BOX 97024                                                                                                       REDMOND          WA      98073
SUPERIOR WATER WORKS INC                     4072 US HWY 441 N                                                                                                  OKEECHOBEE       FL      34972
SUPERIOR WINDOWS & ROOFING, LLC              605 S. LEAVITT CT.                                                                                                 CHARLESTON       SC      29492
SUPPLE LAW OFFICE PLLC                       801 VIAND ST                                                                                                       POINT PLEASANT   WV      25550
SUPPLEE, JASON                               ADDRESS ON FILE
SUPREME ROOFING CONSTRUCTION                 ATTN DEREK SAMORA                       914 N PEARL STREET                                                         ROCKPORT         TX      78382
SUPREME WINDOW FACTORY                       12343 SCHAEFER HWY                                                                                                 DETROIT          MI      48227
SUPULVER, BRIANNA                            ADDRESS ON FILE
SUPULVER, SHANE                              ADDRESS ON FILE
SURBER ASHER SURBER & MOUSHON PLLC           220 ATHENS WAY                          PLAZA I SUITE 480                                                          NASHVILLE        TN      37228
SURBER, ASHER, SURBER & MOUSHON, PLLC        PLAZA 1, SUITE 480, 220 ATHENS WAY                                                                                 NASHVILLE        TN      37228
SURE CO AGENCY INC                           921 E. COUNTRYLINE RD                                                                                              LAKEWOOD         NJ      08701
SURERIDGE GENERAL CONTRACTORS LLC            AMBER DEARING                           1350 SW ALSBURY BLVD                            SUITE 731                  BURLESON         TX      76028
SURETOP ROOFING LLC                          DONALD K. BLANCHARD JR.                 537‐D HUFFMAN MILL ROAD                                                    BURLINGTON       NC      27215
SURETY SUPPORT SERVICES                      207 POWHATAN AVE                                                                                                   COLUMBUS         OH      43204
SURETY TITLE COMPANY LLC                     11 EVES DRIVE                           SUITE 150                                                                  MARLTON          NJ      08053
SURF CITY                                    SURF CITY ‐ TAX COLLECTO                214 N. NEW RIVER DR.                                                       SURF CITY        NC      28445
SURF CITY BORO                               SURF CITY BORO ‐ TAX COL                813 LONG BEACH BLVD                                                        SURF CITY        NJ      08008
SURF SITE MANAGEMENT LLC                     39 MAIN ST                                                                                                         BRADLEY BEACH    NJ      07720
SURFSIDE HOMEOWNERS ASSOCIATION              31402 H STREET                                                                                                     OCEAN PARK       WA      98640
SURGOINSVILLE CITY                           SURGOINSVILLE‐TAX COLLEC                PO BOX 67                                                                  SURGOINSVILLE    TN      37873
SURPLUS INS AGENCY                           PO BOX 749                                                                                                         SOUTH BEND       IN      46624




                                                                                                                   Page 853 of 998
                                         19-10412-jlg             Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         857 of 1004
Creditor Name                               Address1                                   Address2                                          Address3                       City               State   Zip          Country
SURPLUS LINE MANAGERS                       152 SOUTH MAST RD                                                                                                           GOFFSTOWN          NH      03045
SURRETT APPRAISAL SERVICES LLC              702 FALMOUTH ST                                                                                                             WILLIAMSTOWN       KY      41097
SURREY TOWNSHIP                             SURREY TOWNSHIP ‐ TREASU                   P.O.BOX 647                                                                      FARWELL            MI      48622
SURREY WALK HOMEOWNERS ASSOCIATION          ABARIS REALTY, INC.                        7811 MONTROSE ROAD, SUITE 110                                                    POTOMAC            MD      20854
SURRY  TOWN                                 SURRY  TOWN ‐ TAX COLLEC                   1 VILLAGE ROAD                                                                   SURRY              NH      03431
SURRY COUNTY                                SURRY COUNTY ‐ TAX COLLE                   201 E. KAPP ST                                                                   DOBSON             NC      27017
SURRY COUNTY                                SURRY COUNTY ‐ TREASURER                   P O BOX 286                                                                      SURRY              VA      23883
SURRY COUNTY TAX COLLECTOR                  915 E ATKINS ST PO BOX 576                                                                                                  DOBSON             NC      27017
SURRY COUNTY TAX DEPT                       201 EAST KAPP ST                                                                                                            DOBSON             NC      27017
SURRY TOWN                                  SURRY TOWN‐TAX COLLECTOR                   741 NORTH BEND ROAD                                                              SURRY              ME      04684
SURTREAT SOUTH LLC                          8612 BANKS MILL RD                                                                                                          WINSTON            GA      30187
SURVEY MONKEY                               ADDRESS ON FILE
SUSAN A PROCTOR                             ADDRESS ON FILE
SUSAN A. PROCTOR                            ADDRESS ON FILE
SUSAN BROOKS                                ADDRESS ON FILE
SUSAN C GUIEB                               PRO SE
SUSAN C LITTLE & ASSOC                      P O BOX 3509                                                                                                                ALBUQUERQUE        NM      87190
SUSAN CATHY HARVEY                          ROMAN V. HAMMES; BRANDON J. BORNSTEIN      ROMAN V. HAMMES, P.L.                             1920 N. ORANGE AVE STE 100     ORLANDO            FL      32804
SUSAN CLARK & DON                           ANKERSLEY                                  4735 QUITMAN STREET                                                              DENVER             CO      80212
SUSAN DRUSCHEL & ASSOCIATES LLC             PO BOX 60814                                                                                                                NORTH CHARLESTON   SC      29419
SUSAN E DALEY                               ADDRESS ON FILE
SUSAN KATHLEEN BARBER                       ADDRESS ON FILE
SUSAN L KENNETT                             ADDRESS ON FILE
SUSAN MARIE KLEITZ                          ADDRESS ON FILE
SUSAN MCCARTHY ROOFING                      ADDRESS ON FILE
SUSAN PERLSTEIN TRUSTEE                     GROUND RENT                                75 BRANSFORD RD                                                                  ATLANTA            GA      30342
SUSAN RIVER REALTY                          ATTN: LEANN SMITH                          2360 MAIN ST                                                                     SUSANVILLE         CA      96130
SUSAN SELLNER                               9808 TAYLOR ST NE                                                                                                           BLAINE             MN      55434
SUSAN WALLACE                               5131 STRAWBERRY HILL DR APT B                                                                                               CHARLOTTE          NC      28211
SUSAN WARE &                                GORMAN WARE JR                             110 WALTERS LN                                                                   WEATHERFORD        TX      76087
SUSAN WOODARD TRUSTEE                       P.O. BOX 7828                                                                                                               SAINT PETERSBURG   FL      33734‐7828
SUSANNE RHAME                               551 LOCUST POINT RD                                                                                                         LOCUST             NJ      07760
SUSANVILLE SANITARY DISTRICT                P.O. BOX 152                                                                                                                SUSANVILLE         CA      96130
SUSQUEHANNA COMMUNITY SD                    JP HARRIS ASSOCIATES                       101 RICH VALLEY RD                                                               MECHANICSBURG      PA      17050
SUSQUEHANNA COMMUNITY SD                    LINDA K SCHELL ‐ TAX COL                   893 W MAIN ST                                                                    SUSQUEHANNA        PA      18847
SUSQUEHANNA COMMUNITY SD                    LINDA K SCHELL ‐ TAX COL                   893 W MAIN ST.                                                                   SUSQUEHANNA        PA      18847
SUSQUEHANNA COMMUNITY SD                    SUSQUEHANNA AREA SD‐ COL                   5157 PROSPECT ST.                                                                SUSQUEHANNA        PA      18847
SUSQUEHANNA COMMUNITY SD                    SUSQUEHANNA COMMUNITY SD                   98 BETHEL HILL RD                                                                SUSQUEHANNA        PA      18847
SUSQUEHANNA SD/STARRUCCA                    DONALD POTTER ‐ TAX COLL                   45 SHADIGEE CREEK RD                                                             STARRUCCA          PA      18462
SUSQUEHANNA TOWNSHIP                        DAUPHIN COUNTY ‐ TREASUR                   101 MARKET ST ‐ COURTHOU                                                         HARRISBURG         PA      17101
SUSQUEHANNA TOWNSHIP                        MID PENN BANK                              P.O. BOX 60275                                                                   HARRISBURG         PA      17106
SUSQUEHANNA TOWNSHIP                        SUSQUEHANNA TWP ‐ COLLEC                   1644 CLUB RD                                                                     LIVERPOOL          PA      17045
SUSQUEHANNA TOWNSHIP                        SUSQUEHANNA TWP ‐ COLLEC                   492 MURPHY SPRING RD                                                             HASTINGS           PA      16646
SUSQUEHANNA TOWNSHIP                        YVONNE L. MARKLE ‐ COLLE                   84 JOHNSON DR                                                                    WILLIAMSPORT       PA      17702
SUSQUEHANNA VALLEY CS                       BC REAL PROPERTY TAX SER                   60 HAWLEY ST‐BING CSD/ R                                                         BINGHAMTON         NY      13901
SUSQUENITA  SD/RYE TWP                      RYE TWP SD ‐ TAX COLLECT                   150 LEE DR                                                                       MARYSVILLE         PA      17053
SUSQUENITA S.D./ WATTS T                    SUSQUENITA SD ‐ TAX COLL                   234 NOTCH RD                                                                     DUNCANNON          PA      17020
SUSQUENITA S.D./MARYSVIL                    ELIZABETH BAKER ‐ COLLEC                   310 KINGS HWY                                                                    MARYSVILLE         PA      17053
SUSQUENITA S.D./WHEATFIE                    LORAINE VOGEL ‐ TAX COLL                   150 LOSHES RUN RD                                                                DUNCANNON          PA      17020
SUSQUENITA S/D/PENN TWP.                    PENN TWP SD ‐ TAX COLLEC                   24 ST. JOHNS DR                                                                  DUNCANNON          PA      17020
SUSQUENITA SCHOOL DISTRI                    SUSQUENITA SD ‐ TAX COLL                   717 NORTH HIGH ST.                                                               DUNCANNON          PA      17020
SUSSEL BUILDERS SUSSEL                      GARAGES                                    654 TRANSFER RD 16B                                                              ST PAUL            MN      55114
SUSSEX BOROUGH                              SUSSEX BORO ‐ TAX COLLEC                   TWO MAIN ST.                                                                     SUSSEX             NJ      07461
SUSSEX COUNTY                               FINANCE DEPARTMENT‐‐BILLING DIVISION       OFFICE BUILDING 3RD FL                            P.O. BOX 429, 2 THE CIRCLE     GEORGETOWN         DE      19947
SUSSEX COUNTY                               SUSSEX COUNTY ‐ TAX COLL                   2 THE CIRCLE‐P.O. BOX 601, CO                                                    GEORGETOWN         DE      19947
SUSSEX COUNTY DE TREASURY DIVISION          2ND FL TREASURY DIV ADMIN                  BLDG 2 THE CIRCLE                                                                GEORGETOWN         DE      19947
SUSSEX COUNTY FINANCE OFFICE                2 THE CIRCLE                                                                                                                GEORGETOWN         DE      19947
SUSSEX COUNTY TREASURER                     15074 COURTHOUSE RD                                                                                                         SUSSEX             VA      23884
SUSSEX COUNTY TREASURY DIVISION             2ND FL TREASURY DIV ADMIN                  BLDG 2 THE CIRCLE                                                                GEORGETOWN         DE      19947
SUSSEX COUNTY UTILITY BILLING DIVISION      P.O. BOX 601                                                                                                                GEORGETOWN         DE      19947‐0601
SUSSEX RURAL ELECTRIC COOPERATIVE           64 COUNTY RD 639                                                                                                            SUSSEX             NJ      07461
SUSSEX SERVICE AUTHORITY                    4385 BEEF STEAK RD                                                                                                          WAVERLY            VA      23890
SUSSEX VILLAGE                              SUSSEX VILLAGE ‐ TREASURY                  N64 W23760 MAIN ST                                                               SUSSEX             WI      53089
SUSSMAN SHANK LLP                           1000 SW BROADWAY STE 1400                                                                                                   PORTLAND           OR      97205‐3089
SUSTAINABLE TREE CARE LLC                   11000 53RD AVE. N                                                                                                           ST PETERSBURG      FL      33708
SUTERSVILLE BORO                            SUTERSVILLE BORO ‐ COLLE                   513 8TH AVE.                                                                     SUTERSVILLE        PA      15083
SUTHERLAND ASBILL & BRENNAN LLP             999 PEACHTREE ST NE                                                                                                         ATLANTA            GA      30309
SUTHERLAND, ANGELA                          ADDRESS ON FILE
SUTIN THAYER & BROWNE APC                   P.O. BOX 1945                                                                                                               ALBUQUERQUE        NM      87103‐1945
SUTTELL HAMMER & WHITE PS                   P.O. BOX C90006                                                                                                             BELLEVUE           WA      98009




                                                                                                                       Page 854 of 998
                                      19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                                                Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               858 of 1004
Creditor Name                              Address1                          Address2                                       Address3                                     City              State   Zip          Country
SUTTER COUNTY TREASURE TAX COLLECTOR       463 2ND ST.                       STE 112, RM 1                                                                               YUBA CITY         CA      95991
SUTTER INS                                 P.O. BOX 808004                                                                                                               PETALUMA          CA      94975
SUTTER INSURANCE COMPANY                   1301 REDWOOD WAY 200                                                                                                          PETALUMA          CA      94954
SUTTLES & ASSOCIATES INC                   962 WATKINS FIELD RD                                                                                                          CLAYTON           GA      30525
SUTTON & ASSOCIATES                        13507 OAK ALLEY LN                                                                                                            CYPRESS           TX      77429
SUTTON ALLIANCE                            515 ROCKAWAY AVENUE                                                                                                           VALLEY STREAM     NY      11581
SUTTON COUNTY  C/O APPR                    SUTTON CAD ‐ TAX COLLECT          300 E OAK ST                                                                                SONORA            TX      76950
SUTTON FUNDING LLC                         2711 CENTREVILLE RD                                                                                                           WILMINGTON        DE      19808
SUTTON FUNDING LLC                         2711 CENTREVILLE RD               STE 400                                                                                     WILMINGTON        DE      19808
SUTTON HOME IMPROVEMENT                    MARK SUTTON                       914 N. DWIGHT AVE                                                                           COMPTON           CO      90220
SUTTON INSURANCE AGENCY                    143 EAST MAIN STREET                                                                                                          EAST ISLIP        NY      11730
SUTTON LAKES OWNERS ASSOCIATION            4003 HARTLEY RD                                                                                                               JACKSONVILLE      FL      32257
SUTTON LAND SERVICES, LLC                  SUTTON LAND TITLE AGENCY          515 ROCKWAY AVE.                                                                            VALLEY STREAM     NY      11581
SUTTON PLACE HOMEOWNERS ASSOCIATION, INC   333 SANDPIPER LANE                                                                                                            NORMAN            OK      73071
SUTTON TOWN                                SUTTON TOWN ‐ TAX COLLEC          167 UNDERPASS ROAD                                                                          SUTTON            VT      05867
SUTTON TOWN                                SUTTON TOWN ‐ TAX COLLEC          93 MAIN STREET                                                                              SUTTON MILLS      NH      03221
SUTTON TOWN                                TOWN OF SUTTON                    4 UXBRIDGE ROAD                                                                             SUTTON            MA      01590
SUTTON, JUSTIN                             ADDRESS ON FILE
SUTTON, SAN DIEGO                          ADDRESS ON FILE
SUTTON, TAKENYA                            ADDRESS ON FILE
SUTTONS BAY TOWNSHIP                       SUTTONS BAY TWP ‐ TREASU          95 W FOURTH ST                                                                              SUTTONS BAY       MI      49682
SUWANEE CITY                               SUWANEE CITY‐TAX COLLECT          330 TOWN CENTER AVE                                                                         SUWANEE           GA      30024
SUWANNEE COUNTY TAX COLLECTOR              215 PINE AVE SW, STE A                                                                                                        LIVE OAK          FL      32064
SUZANNE E. MORTON, ET AL.                  JAMES N. BROWN, P.A.              1110 NORTH OLIVE AVENUE                                                                     WEST PALM BEACH   FL      33401
SUZANNE J SHANNON                          22607 POINTE DRIVE                                                                                                            ST CLAIR SHORES   MI      48081
SUZANNE M. SHERER, ET AL.                  MANEY & GORDON, P.A.              DAVID P. MITCHELL                              5402 HOOVER BLVD.                            TAMPA             FL      33634
SUZANNE PICHOTTA &                         JOSEPH D PICHOTTA                 405 W 4TH ST                                                                                WINTHROP          MN      55396
SUZANNE RYAN‐BEEDY                         STEPHEN J. FOONDOS, ESQ.          DANNY A. BARAK, ESQ.                           UNITED LAW CENTER,  1390 LEAD HILL BLVD.     ROSEVILLE         CA      95661
SUZANNE WADE                               P.O. BOX 1780                                                                                                                 RICHMOND          VA      23218‐1780
SUZUKI, SAMANTHA                           ADDRESS ON FILE
SUZZANE GRIFFIN                            21701 NE 159TH ST                                                                                                             BRUSH PRAIRE      WA      98606
SVCS MASTER OF POLK CTY                    619 MCKEAN ST                                                                                                                 AUBURNDALE        FL      33823
SVEA MUT                                   P.O. BOX 37                                                                                                                   ORION             IL      61273
SVEC, RENEE                                ADDRESS ON FILE
SVEC, ROBERT                               ADDRESS ON FILE
SVEHLA, KARA                               ADDRESS ON FILE
SVENSON, SANDRA                            ADDRESS ON FILE
SVERDRUP MUTUAL INS AGCY                   POB 186                                                                                                                       UNDERWOOD         MN      56586
SW HARRIS COUNTY MUD 1                     SW HARRIS COUNTY MUD 1            11111 KATY FRWY 725                                                                         HOUSTON           TX      77079
SW PROPERTY MAINTENANCE                    1006 E 9 ST                                                                                                                   LEHIGH ACRES      FL      33972
SW SUBURBAN SEWER DISTRICT                 431 SW AMBAUM BLVD.                                                                                                           BURIEN            WA      98166
SWABB, SUMMER                              ADDRESS ON FILE
SWAFFER HEATING &                          COOLING                           9 WEAVER ST                                                                                 VILONIA           AR      72173
SWAFFORD INS GROUP                         3044 W BEARSS AVE                                                                                                             TAMPA             FL      33618
SWAIM APPRAISAL SERVICES INC               3932 ASPEN DR                                                                                                                 WEST DES MOINES   IA      50265
SWAIN CAMPBELL ENZ                         895 S IMPERIAL AVE                                                                                                            EL CENTRO         CA      92243
SWAIN COUNTY                               SWAIN COUNTY ‐ TAX COLLE          P.O. BOX 2321                                                                               BRYSON CITY       NC      28713
SWAINE & HARRIS. P.A.                      425 SOUTH COMMERCE AVE                                                                                                        SEBRING           FL      33870‐3702
SWAINSBORO CITY                            SWAINSBORO CITY‐TREASURER         P.O. BOX 600                                                                                SWAINSBORO        GA      30401
SWAMPSCOTT TOWN                            SWAMPSCOTT TOWN‐TAX COLL          22 MONUMENT AVENUE                                                                          SWAMPSCOTT        MA      01907
SWAN CREEK TOWNSHIP                        SWAN CREEK TWP ‐ TREASURER        P.O. BOX 176                                                                                ST CHARLES        MI      48655
SWAN ROOFING LLC                           1420 GABLES COURT                                                                                                             PLANO             TX      75075
SWAN, KATHRYN                              ADDRESS ON FILE
SWAN, LENA                                 ADDRESS ON FILE
SWANKE CONSTRUCTION                        DEAN W SWANKE                     1601 N HORSE SHOE HILLS RD                                                                  BILLINGS          MT      59101
SWANSBORO COUNTRY PROPERTY OWNERS ASSOC    6770 SLUICE STREET                                                                                                            PLACERVILLE       CA      95667
SWANSBORO COUNTRY PROPERTY OWNERS ASSOC    P.O. BOX 1459                                                                                                                 FOLSOM            CA      95763‐1459
SWANSEA TOWN                               SWANSEA TOWN ‐ TAX COLLE          81 MAIN STREET                                                                              SWANSEA           MA      02777
SWANSEA WATER DISTRICT                     700 WILBUR AVE                                                                                                                SWANSEA           MA      02777
SWANSON INS AGENCY                         5301 ELYSIAN FIELDS AVE                                                                                                       NEW ORLEANS       LA      70122
SWANSON, JANET                             ADDRESS ON FILE
SWANSON, NICHOLAS                          ADDRESS ON FILE
SWANSON, RACHEL                            ADDRESS ON FILE
SWANSON, THERESA                           ADDRESS ON FILE
SWANTON TOWN                               SWANTON TOWN ‐ TREASURER          P.O. BOX 711                                                                                SWANTON           VT      05488
SWANTON VILLAGE                            SWANTON VILLAGE ‐ TREASURER       P.O. BOX 279                                                                                SWANTON           VT      05488
SWANVILLE TOWN                             SWANVILLE TOWN ‐ TAX COL          6 TOWNHOUSE ROAD                                                                            SWANVILLE         ME      04915
SWANZEY TOWN                               SWANZEY TOWN‐TAX COLLECT          620 OLD HOMESTEAD HIGHWA                                                                    SWANZEY           NH      03446
SWARTHMORE BORO                            SWARTHMORE BORO ‐ COLLECT         P.O. BOX 237M                                                                               SWARTHMORE        PA      19081
SWARTZ CREEK CITY                          SWARTZ CREEK CITY ‐ TREA          8083 CIVIC DR                                                                               SWARTZ CREEK      MI      48473




                                                                                                          Page 855 of 998
                                          19-10412-jlg             Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    859 of 1004
Creditor Name                                Address1                             Address2                                     Address3                      City             State   Zip     Country
SWATARA TOWNSHIP                             LEBANON COUNTY ‐ TREASURY            400 S 8TH ST. RM 103                                                       LEBANON          PA      17042
SWATARA TOWNSHIP                             SWATARA TWP ‐ TAX COLLEC             599 EISENHOWER BLVD                                                        HARRISBURG       PA      17111
SWATARA TOWNSHIP AUTHORITY                   599 EISENHOWER BLVD                                                                                             HARRISBURG       PA      17111
SWAYZE WELLS, JAMES                          ADDRESS ON FILE
SWBC INSURANCE SERVICES, INC.                JEREMY DAHL                          ATTN: LP MTG PREMIUMS                        9311 SAN PEDRO, SUITE 600     SAN ANTONIO      TX      78216
SWBC INSURANCE SERVICES, INC.                P.O. BOX 791028                                                                                                 SAN ANTONIO      TX      78279
SWBC LENDING SOLUTIONS LLC                   9311 SAN PEDRO AVE                   SUITE 600                                                                  SAN ANTONIO      TX      78216
SWEARINGEN, JEREMIAH                         ADDRESS ON FILE
SWEAT, ALEECIA                               ADDRESS ON FILE
SWEATWATER INS AGENCY                        118 W NORTH STREET                                                                                              SWEETWATER       TN      37874
SWEDEN TOWN                                  SWEDEN TOWN‐TAX COLLECTO             147 BRIDGTON ROAD                                                          SWEDEN           ME      04040
SWEDEN TOWN                                  SWEDEN TOWN‐TAX RECEIVER             18 STATE STREET                                                            BROCKPORT        NY      14420
SWEDESBORO BORO                              SWEDESBORO BORO‐TAX COLL             1500 KINGS HIGHWAY                                                         SWEDESBORO       NJ      08085
SWEENEY GALLO REICH BOLZ                     95‐25 QUEENS BLVD                                                                                               REGO PARK        NY      11374
SWEENEY, ANN                                 ADDRESS ON FILE
SWEENEY, P BLYTHE                            ADDRESS ON FILE
SWEEPS N LADDERS, INC.                       5701 INDIAN HILLS                                                                                               GARLAND          TX      75044
SWEET HOME CHICAGO MANAGEMENT, LLC           JEFFREY K. GUTMAN                    GUTMAN & ASSOCIATES                          4018 NORTH LINCOLN AVENUE     CHICAGO          IL      60618
SWEET HOME CS (AMHERST T                     SWEET HOME CS ‐ TAX RECE             5583 MAIN STREET                                                           WILLIAMSVILLE    NY      14221
SWEET HOME CS (TONAWANDA                     SWEET HOME CS ‐ TAX RECE             2919 DELAWARE AVE, RM 14                                                   KENMORE          NY      14217
SWEET TOWNSHIP MTL                           P.O. BOX 688                                                                                                    PIPESTONE        MN      56164
SWEET, CAROLYN                               ADDRESS ON FILE
SWEET, JAMES                                 ADDRESS ON FILE
SWEETGRASS COUNTY                            SWEET GRASS COUNTY ‐ TRE             P.O. BOX 888                                                               BIG TIMBER       MT      59011
SWEETWATER CITY/MONROE                       SWEETWATER CITY‐TAX COLL             P.O. BOX 267                                                               SWEETWATER       TN      37874
SWEETWATER COUNTY                            SWEETWATER COUNTY‐TREASU             80 W FLAMING GORGE WAYS                                                    GREENRIVER       WY      82935
SWEETWATER HOMES, INC.                       30051 POND LANE                                                                                                 BIG PINE KEY     FL      33043
SWEETWATER OAKS HOMEOWNERS ASSOC INC         C/O HARA MANAGEMENT, INC             931 S. SEMORAN BLVD #214                                                   WINTER PARK      FL      32792
SWEETWATER TOWNSHIP                          SWEETWATER TWP ‐ TREASUR             10048 W 48TH ST                                                            BRANCH           MI      49402
SWEETWATER VILLAGE LANDOWNERS ASSOC INC      7224 BAYOU GEORGE DRIVE                                                                                         PANAMA CITY      FL      32404
SWEEZEY FENCE ERECTORS                       233 BEDFORD ST                                                                                                  WHITMAN          MA      02382
SWEITZER CONSTRUCTION                        DUANE SWEITZER                       WATER WOOD DR                                                              CHANDLER         TX      75758
SWENSON INS AGENCY                           1134 MAIN STREET                                                                                                BRADFORD         VT      05033
SWENSON ROOFING &                            JOHN & VICKIE MANSFIELD              194 BROOKSTONE CT                                                          WAXAHACHIE       TX      75165
SWETT, SAMANTHA                              ADDRESS ON FILE
SWF ROOFING INC                              20781 PINE TREE LN                                                                                              ESTERO           FL      33928
SWFL CAM SERVICES LLC                        10231 METRO PARKWAY                  SUITE 204                                                                  FORT MYERS       FL      33966
SWIFT COUNTY                                 SWIFT COUNTY ‐ TREASURER             P.O. BOX 207                                                               BENSON           MN      56215
SWIFT ROOFING CONTRACTOR                     11831 SW 206                                                                                                    MIAMI            FL      33177
SWINNEY, CASSANDRA                           ADDRESS ON FILE
SWINNEY, TIFFANI                             ADDRESS ON FILE
SWINOMISH TAX AUTHORITY                      SWINOMISH TAX AUTHORITY              P.O. BOX 679                                                               LA CONNER        WA      98257
SWINT, KRISTI                                ADDRESS ON FILE
SWISHER COUNTY                               SWISHER COUNTY ‐ TAX COL             119 S. MAXWELL AVE., ROO                                                   TULIA            TX      79088
SWISHER COUNTY APPR DIST                     SWISHER CAD ‐ TAX COLLEC             P.O. BOX 8                                                                 TULIA            TX      79088
SWISHER EXTERIORS, INC.                      CHRISTOPHER D. SWISHER               830 W. ROUTE 22  161                                                       LAKE ZURICH      IL      60047
SWISHER, JEREMY                              ADDRESS ON FILE
SWISS TOWN                                   SWISS TWN TREASURER                  7606 OAK                                                                   DANBURY          WI      54830
SWISSVALE BORO                               SWISSVALE BORO ‐ TAX COL             7447 WASHINGTON STREET                                                     SWISSVALE        PA      15218
SWITZ AGENCY INC                             9 MASONS ISLAND RD                                                                                              MYSTIC           CT      06355
SWITZERLAND COUNTY                           SWITZERLAND COUNTY ‐ TRE             212 W. MAIN STREET                                                         VEVEY            IN      47043
SWOVELAND, JEREMIAH                          ADDRESS ON FILE
SWOYERSVILLE BORO                            NANCY KEATING ‐ TAX COLL             675 MAIN ST.                                                               SWOYERSVILLE     PA      18704
SWYFFT, LLC                                  44 HEADQUARTERS PLAZA 4TH FLOOR      NORTH TOWER                                                                MORRISTOWN       NJ      07960
SY, MAIMOUNA                                 ADDRESS ON FILE
SYCAMORE CITY                                SYCAMORE CITY‐TAX COMMIS             2529 US HWY 41                                                             SYCAMORE         GA      31790
SYCAMORE INS AGENCY                          302 GRANITE DRIVE                                                                                               WACO             TX      76712
SYED GHAZI                                   4315 BAL HARBOUR LN                                                                                             FRISCO           TX      75033
SYED N ZAIDA &                               AZRA FATIMA ZAIDA                    4815 N PINE BROOK WAY                                                      HOUSTON          TX      77059
SYERS, LUANN                                 ADDRESS ON FILE
SYKES BOURDON AHERN & LEVY PC                281 INDEPENDENCE BLVD                FIFTH FLOOR                                                                VIRGINIA BEACH   VA      23462
SYKESVILLE BORO                              SYKESVILLE BORO‐TAX COLL             23 STATION ST                                                              SYKESVILLE       PA      15865
SYLVA TOWN                                   SYLVA TOWN ‐ TAX COLLECT             83 ALLEN ST                                                                SYLVA            NC      28779
SYLVAN BEACH VILLAGE                         SYLVAN BEACH VILLAGE ‐ C             P.O. BOX 508                                                               SYLVAN BEACH     NY      13157
SYLVAN LAKE CITY                             SYLVAN LAKE CITY ‐ TREAS             1820 INVERNESS                                                             SYLVAN LAKE      MI      48320
SYLVAN TOWNSHIP                              SYLVAN TOWNSHIP ‐ TREASU             18027 OLD US 12                                                            CHELSEA          MI      48118
SYLVAN TOWNSHIP SET                          TAX COLLECTOR                        3148 RIVER ROAD                                                            EVART            MI      49631
SYLVESTER GEORGE                             3805 LEE AVENUE                                                                                                 MONROE           LA      71202
SYLVESTER TOWN                               SYLVESTER TWN TREASURER              N4832 DUTCH HOLLOW RD                                                      MONROE           WI      53566
SYLVIA & CO INS AGCY                         500 FAUNCE CORNER RD                                                                                            DARTMOUTH        MA      02747




                                                                                                             Page 856 of 998
                                           19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   860 of 1004
Creditor Name                                 Address1                           Address2                                          Address3                  City               State   Zip        Country
SYLVIA F BROWN TRUSTEE                        200 JEFFERSON AVE  STE 1113                                                                                    MEMPHIS            TN      38103
SYLVIA TAYLOR                                 2162 TYLER DR                                                                                                  LYNWOOD            IL      60411
SYLVIA WILLIAMS                               815 CENTRAL DR                                                                                                 MARION             OH      43302
SYMANTEC CORPORATION                          P.O. BOX 742345                                                                                                LOS ANGELES        CA      90074‐2345
SYNERGY ENTERPRISES INC                       28436 SATELLITE ST                                                                                             HAYWARD            CA      94545
SYNERGY INS GROUP                             13800 JACKSON ROAD                                                                                             MISHAWAKA          IN      46544
SYNERGY INSURANCE AGENCY                      209 ELDEN STREET, ST106                                                                                        HERNDON            VA      20170
SYNERGY RESTORATION LLC                       633 W 2ND AVE                                                                                                  MESA               AZ      85210
SYNERGY ROOFING & REMOD                       305 SPRING GROVE DR                                                                                            WAXAHACHIE         TX      75165
SYNERGY ROOFING GROUP LLC                     6323 EVANS STREET                                                                                              OMAHA              NE      68104
SYNSMIR, SHERRI                               ADDRESS ON FILE
SYRACUSE CITY (ONONDAGA)                      SYRACUSE CITY‐ COMM OF F           233 E. WASHINGTON ST RM                                                     SYRACUSE           NY      13202
SYRACUSE CITY (ONONDAGA)                      SYRACUSE CITY‐ COMM OF F           233 E. WASHINGTON ST RM                                                     SYRACUSE           NY      13202‐1421
SYSE, REBECCA                                 ADDRESS ON FILE
SYSTEM CONSTRUCTION MGMT LLC                  1300 NW 88ST                                                                                                   MIAMI              FL      33147
SZERLIP & CO INC                              288 MAIN STREET                                                                                                MILLBURN           NJ      07041
SZLANIC, ALBERT                               ADDRESS ON FILE
SZPINDOR, SHANNON                             ADDRESS ON FILE
SZYDLIK, STEVE                                ADDRESS ON FILE
T & B BUILDING                                1421 N CAVALIER CT                                                                                             LIBERTY LAKE       WA      99016
T & D ROOFING                                 EDWARD MENVILLE                    23116 KOBS ROAD                                                             TOMBALL            TX      77377
T & G ENTERPRISE LLC                          3512 SEVEN OAKS RD                                                                                             MIDLOTHIAN         VA      23112
T & J HOME SERVICES                           TAYLOR CHAPMAN LYNCH               8165 PLEASANT HILL CHURCH RD                                                SNOW CAMP          NC      27349
T & J PROPERTIES LLC                          P.O. BOX 3792                                                                                                  SAVANNAH           GA      31414
T & M CONTRACTORS                             11B ST REGIS DR                                                                                                WEST DEPTFORD      NJ      08096
T & M SEPTIC TANK                             156 CORNITH CHURCH RD                                                                                          PETAL              MS      39465
T & R CONSTRUCTION LLC                        HAROLD & BELINDA DESTIN            37 CARROLL ST                                                               BRENTWOOD          NY      11717
T & R ROOFING, INC                            1237 FM 814                                                                                                    TRENTON            TX      75490
T & S ROOFING SYSTEMS                         1461 NW 23 STREET                                                                                              MIAMI              FL      33142
T & W EXTERIORS LLC                           4300 E 9TH ST                                                                                                  KANSAS CITY        MO      64124
T AND T ROOFING LLC                           W207 58810 HILLENDALE DR                                                                                       MUSKEGO            WI      53150
T D CONSTRUCTION                              18330 EMERALD OAKS                                                                                             SAN ANTONIO        TX      78259
T D MCNEIL INS SRVCS                          1568 CREEKSIDE DR  106                                                                                         FOLSOM             CA      95630
T E FREULER AGENCY                            270 DAVIDSON AVE 101                                                                                           SOMERSET           NJ      08873
T F L G A LAW CORPORATION                     202 COUSTEAU PLACE                 SUITE                                                                       DAVIS              CA      95618
T HAAN & ASSOCIATES AN                        APPRAISAL GROUP INC                P.O. BOX 9236                                                               RANCHO CUCAMONGA   CA      91701
T HART ROOFING                                LINDA HART                         1896 STAFF WOOD ROAD                                                        JOHNS ISLAND       SC      29455
T J R SPECIALITY SERVICE                      3702 AVE E AND ONE HALF                                                                                        SANTA FE           TX      77510
T K ROOFING INC                               P.O. BOX 2029                                                                                                  MANGO              FL      33550
T LAMARTINA PLUMBING & G                      HART & EST OF C DOUTHIT            P.O. BOX 11306                                                              ST LOUIS           MO      63105
T NGUYEN INS AGENCY                           1292 COMMONWEALTH AVE 1                                                                                        ALLSTON            MA      02134
T R ENSLEY & ASSOCIATES                       7409 HALLOWS DR                                                                                                NASHVILLE          TN      37221
T RAINEY HOME BUILDERS &                      CONSTRUCTION LLC                   P.O. BOX 2213                                                               HARVEY             LA      70059
T SCOTT ROOFING INC                           215 N ST CLAIR ABRAMS                                                                                          TAVARES            FL      32778
T W HERREN CONSTRUCTION                       THOMAS WADE HERREN III             6041 SHALLOW FORD RD                                                        MANASSAS           VA      20111
T YOUNG AGENCY                                136‐21 ROOSEVELT AVE               RM 412                                                                      FLUSHING           NY      11354
T&C MAINTENANCE CONGLOMERATE LLC              CASSIAR L SMITH                    CASSIAR L SMITH                                   1446 SOUTH AVE 1ST FL     PLAINFIELD         FL      07062
T&D CONSTRUCTION                              P.O. BOX 2275                                                                                                  LOOMIS             CA      95650
T&D CONSTRUCTION INC.                         276 ALBRIGHT LANE                                                                                              GALLATIN           TN      37066
T&D GEN CONTRACTOR LLC                        200 121ST AVE NW                                                                                               COON RAPIDS        MN      55448
T&J CONSTRUCTION LLC &                        DAVID & SARA NUERNBERG             6705 OAK GROVE PARKWAY N                                                    BROOKLYN PARK      MN      55445
T&L ROOFING AND REPAIR INC                    3017 SCOTT DR                                                                                                  ROWLETT            TX      75088
T&S ROOFING SYSTEMS, INC.                     1461 NW 23RD ST                                                                                                MIAMI              FL      33142
T. G BROWN                                    1455 AULTMAN ROAD                                                                                              FORT VALLEY        GA      31030
T. SALEM CONSTRUCTION, LLC                    2080 30TH STREET                                                                                               SARASOTA           FL      34234
T. SLACK ENVIRONMENTAL SERVICES INC.          180 MARKET STREET                                                                                              KENILWORTH         NJ      07033
T. W. I. A.                                   P.O. BOX 99090                                                                                                 AUSTIN             TX      78709
T.E. JAMES CONSTRUCTION                       TOM JAMES                          5215 LONG BEACH RD                                                          ST LEONARD         MD      20685
T.J. ROOFING & SONS                           THOMAS L. JAMES                    541 SOUTHERN PINE DRIVE                                                     COLUMBUS           GA      31907
T.J.S CHIMNEY SERVICE                         T.J.S CHIMNEY, INC                 866 SOUTH STATE STREET                                                      GREENFIELD         IN      46140
T.L.G. (THE LEMMUR GROUP)                     WILLIAM T RUMMEL                   3300 COBB ST                                                                LITTLE ROCK        AR      72204
T/A CRS FLOORING AMERICA BY BILL MACKELY      SERVICES BY BILL MACKLEY,INC       P.O. BOX 339; 12101 BELAIR RD                                               KINGSVILLE         MD      21087
T‐10 CONSTRUCTION SERVICES LLC                14657 HELIUM ST                                                                                                RAMSEY             MN      55303
T11 FUNDING                                   333 MAMARONECK AVENUE 384                                                                                      WHITE PLAINS       NY      10605
TA SULLIVAN INS                               135 MERRIMACK ST                                                                                               METHUEN            MA      01844
TAA CONSTRUCTION                              P.O. BOX 6341                                                                                                  FRISCO             CO      80443
TABERNACLE TOWNSHIP                           TABERNACLE TWP ‐COLLECTO           163 CARRANZA ROAD                                                           TABERNACLE         NJ      08088
TABET INSURANCE AGENCY                        618 DALIES AVE                                                                                                 BELEN              NM      87002
TABOR TOWN                                    TABOR TOWN ‐ TREASURER             P O DRAWER 655                                                              TABOR CITY         NC      28463
TABOR, TROY                                   ADDRESS ON FILE




                                                                                                                 Page 857 of 998
                                        19-10412-jlg             Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                861 of 1004
Creditor Name                              Address1                           Address2                                      Address3                             City               State   Zip          Country
TABORDA GROUP INC                          1312 6TH ST                                                                                                           NORTH BERGEN       NJ      07047
TABORDA RENTAL AND CONSTRUCTION, INC.      JESUS TABORDA                      HC 02 BOX 8800                                                                     SALINAS            PR      00751
TACE SERVICE COMPANY                       GROUND RENT                        P.O. BOX 481                                                                       TIMONIUM           MD      21094
TACE SERVICES COMPANY                      AGENT FOR ROC REALTY, LLC.         P.O. BOX 481                                                                       TIMONIUM           MD      21094
TACE SERVICES COMPANY                      GROUND RENT                        P.O. BOX 481                                                                       TIMONIUM           MD      21093
TACHENY EXTERIORS                          49 S OWASSO BLVD W                                                                                                    LITTLE CANADA      MN      55117
TACHENY, MATTHEW                           ADDRESS ON FILE
TACOMA PIERCE HEAL;TH DEPARTMENT           3629 SOUTH D STREET                                                                                                   TACOMA             WA      98418
TACOMA PUBLIC UTILITIES                    3628 S 35TH ST.                                                                                                       TACOMA             WA      98409
TACOMA PUBLIC UTILITIES                    733 7TH AVE.                       STE 110                                                                            KIRKLAND           WA      98033
TACONIC HILLS CSD  (ANCR                   TACONIC HILLS CSD‐ COLLE           17 CORPORATE WOODS BLVD‐                                                           ALBANY             NY      12211
TACONIC HILLS CSD  (AUST                   TACONIC HILLS CSD‐ COLLE           17 CORPORATE WOODS BLVD‐                                                           ALBANY             NY      12211
TACONIC HILLS CSD  (CLAV                   TACONIC HILLS CSD‐ COLLE           17 CORPORATE WOODS BLVD‐                                                           ALBANY             NY      12211
TACONIC HILLS CSD  (COPA                   TACONIC HILLS CSD‐ COLLE           17 CORPORATE WOODS BLVD‐                                                           ALBANY             NY      12211
TACONIC HILLS CSD  (GHEN                   TACONIC HILLS CSD‐ COLLE           17 CORPORATE WOODS BLVD‐                                                           ALBANY             NY      12211
TACONIC HILLS CSD  (HILL                   TACONIC HILLS CSD‐ COLLE           17 CORPORATE WOODS BLVD‐                                                           ALBANY             NY      12211
TACONIC HILLS CSD  (TAGH                   TACONIC HILLS CSD‐ COLLE           17 CORPORATE WOODS BLVD‐                                                           ALBANY             NY      12211
TACTICAL RESTORATION                       216 S CLARK DR 101                                                                                                    TEMPE              AZ      85281
TAD 3 ENTERPRISES INC &                    JAMES & TIFFANY WILLIAMS           15006 WALTERS RD                                                                   HOUSTON            TX      77068
TAD TIMPE APPRAISAL SERVICES               1092 BORDER AVENUE                                                                                                    CORONA             CA      92882
TADLOCK INSURANCE AGENCY                   436 S HUGHES BLVD                                                                                                     ELIZABETH          NC      27909
TAFARI HOWELL EARL LINDS                   55 MONROE AVE 2L                                                                                                      STATEN ISLAND      NY      10301
TAFOLLA‐CORTEZ, ROBIN                      ADDRESS ON FILE
TAFOYA, JACOB                              ADDRESS ON FILE
TAFT INSURANCE AGENCY                      207 S STATE ST                                                                                                        BELVIDERE          IL      61008
TAFUNA, SALLY                              ADDRESS ON FILE
TAFUR CONSTRUCTION CORP                    11619 N BAY RD STE 817                                                                                                SUNNY ISLES        FL      33160
TAG GENERAL CONTRACTORS                    1517 N ORANGE BLOSSOM TR                                                                                              ORLANDO            FL      32804
TAGART, CARMEN                             ADDRESS ON FILE
TAGGART REALTY SERVICES                    P.O. BOX 904                                                                                                          TEMPLE             TX      76503
TAGGART, DAWN                              ADDRESS ON FILE
TAGHKANIC TOWN                             TOWN OF TAGHKANIC ‐ TC             483 COUNTY RTE. 15                                                                 ELIZAVILLE         NY      12523
TAGLIAFICO, JULIO                          ADDRESS ON FILE
TAHERZADEH, PLLC                           TAHERZADEH & TAHERZADEH, PLLC      5001 SPRING VALLEY ROAD, SUITE 1020 WEST                                           DALLAS             TX      75244
TAHOE CITY PUBLIC UTILITY DISTRICT         P.O. BOX 5249                                                                                                         TAHOE CITY         CA      96145‐5249
TAHOE DOUGLAS SEWER DISTRICT               1483 HIGHWAY 395 N SUITE B                                                                                            GARDNERVILLE       NV      89410
TAHY REAL ESTATE GROUP                     ATTN: STEPHEN TAHY                 34 CLINTON STREET                                                                  PLATTSBURGH        NY      12901
TAHY, APRIL                                ADDRESS ON FILE
TAICA LIGHTING                             MANUEL ALBERTO DIAZ                3522 CASA RIDGE DR                                                                 MESQUITE           TX      75150
TAIL WIND INFORMATICS CORPORATION          ATTN: GENERAL COUNSEL              1600 UTICA AVENUE SOUTH                       SUITE 140                            ST LOUIS PARK      MN      55416
TAIL WIND INFORMATICS CORPORATION          ATTN: GENERAL COUNSEL              1600 UTICA AVENUE SOUTH                       SUITE 140                            ST. LOUIS PARK     MN      55416
TAIMANAO, EDLYN                            ADDRESS ON FILE
TAINA HERNANDEZ &                          ATTN: BRIAN AKINS                  5310 ROCKLAND DR                                                                   PEARLAND           TX      77584
TAINTER TOWN                               TAINTER TWN TREASURER              N8150 COUNTY ROAD DG                                                               COLFAX             WI      54730
TAJO ONE INC                               4051 N TOMSIK ST                                                                                                      LAS VEGAS          NV      89129
TAKATA, HARRY                              ADDRESS ON FILE
TAKE CARE TERMITE                          192 W LARCH RD                     STE D                                                                              TRACY              CA      95304
TAKODA INS SERVICES LLC                    4400 BUFFALO GAP RD                SUITE 2600                                                                         ABILENE            TX      79606
TALAMANTES, KAT                            ADDRESS ON FILE
TALAN & KTSANES                            DIANA RUIZ                         223 W JACKSON BLVD., STE 512                                                       CHICAGO            IL      60606
TALASERA AND VICANTO HOA, ET AL.           MICHAEL F. BOHN                    LAW OFFICE OF MICHAEL F. BOHN                 2260 CORPORATE CIRCLE, SUITE 480     HENDERSON          NV      89074
TALBERT, BRENDA                            ADDRESS ON FILE
TALBOT COUNTY                              TALBOT COUNTY ‐ TAX COLL           11 N WASHINGTON ST, STE 9                                                          EASTON             MD      21601
TALBOT COUNTY                              TALBOT COUNTY‐TAX COMMIS           38 S JEFFERSON AV                                                                  TALBOTTON          GA      31827
TALBOT COUNTY /SEMIANNUA                   TALBOT COUNTY ‐ TAX COLL           11 N WASHINGTON ST, STE 9                                                          EASTON             MD      21601
TALBOT COUNTY CLERK OF SUPERIOR            COURT                              P.O. BOX 325                                                                       TALBOTTON          GA      31827
TALBOT COUNTY MARYLAND                     COURT HOUSE                        11 N WASHINGTON ST, STE 9                                                          EASTON             MD      21601
TALBOT COUNTY TAX COMMISSIONER             P.O. BOX 147                                                                                                          TALBOTTON          GA      31827
TALBOTT BUILDING, INC.                     WILLIAM TALBOTT                    28148 SMYTH DR UNIT 201                                                            VALENCIA           CA      91355
TALBOTT FLORES, YVONNE                     ADDRESS ON FILE
TALCOTT HOUSE CONDO. ASSOC.                55 WEST 22ND STREET                SUITE 310                                                                          LOMBARD            IL      60148
TALEND INC.                                ATTN: GENERAL COUNSEL              800 BRIDGE PARKWAY                            SUITE 200                            REDWOOD CITY       CA      94065
TALEND INC.                                P.O. BOX 80508                                                                                                        CITY OF INDUSTRY   CA      91716‐8508
TALENT IRRIGATION DISTRICT                 P.O. BOX 467                       104 WEST VALLEY VIEW ROAD                                                          TALENT             OR      97540
TALHA, MUHAMMAD                            ADDRESS ON FILE
TALIAFERRO COUNTY                          TALIAFERRO CO‐TAX COMMIS           P.O. BOX 333                                                                       CRAWFORDVILLE      GA      30631
TALIAFERRO, ELLIS                          ADDRESS ON FILE
TALKING ROCK CITY                          TALKING ROCK ‐TAX COLLEC           P.O. BOX 893                                                                       TALKING ROCK       GA      30175
TALL BOOTS PUMPING SERVICES                11838 TAMMY WAY                                                                                                       GRASS VALLEY       CA      95949
TALLADEGA COUNTY                           TALLADEGA CO‐REV COMMISS           P.O. BOX 1119                                                                      TALLADEGA          AL      35161




                                                                                                          Page 858 of 998
                                     19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                862 of 1004
Creditor Name                            Address1                             Address2                                       Address3              City                  State   Zip          Country
TALLADEGA COUNTY JUDGE OF PROBATE        1 COURTHOUSE SQ                                                                                           TALLADEGA             AL      35160
TALLAHATCHIE CO‐CHARLEST                 TALLAHATCHIE CO‐TAX COLL             P.O. BOX 307                                                         CHARLESTON            MS      38921
TALLAHATCHIE CO‐SUMNER                   TALLAHATCHIE CO‐TAX COLL             P.O. BOX 87                                                          SUMNER                MS      38957
TALLAPOOSA CITY                          TALLAPOOSA CITY‐TAX COLL             25 EAST ALABAMA ST                                                   TALLAPOOSA            GA      30176
TALLAPOOSA COUNTY                        TALLAPOOSA CO‐REV COMMIS             125 N BROADNAX ST ROOM 1                                             DADEVILLE             AL      36853
TALLAPOOSA COUNTY JUDGE OF PROBATE       125 N BROADNAX ST, ROOM 126                                                                               DADEVILLE             AL      36853
TALLAPOOSA COUNTY REVENUE                COMMISSIONER                         125 N BROADNAX ST, ROOM 106                                          DADEVILLE             AL      36853
TALLAPOOSA PUBLISHERS INC                P.O. BOX 947                                                                                              COLUMBIANA            AL      35051
TALLAVANA HOMEOWNERS ASSOCIATION INC     P.O. BOX 11143                                                                                            TALLAHASSEE           FL      32302
TALLENT ROOFING INC                      7306 CR 410                                                                                               MCKINNEY              TX      75071
TALLENT ROOFING, INC.                    1521 MCKINNEY ST., SUITE 100                                                                              MELISSA               TX      75454
TALLER APARTE CRL                        P‐11 CALLE PALMAS DORADO DELMAR                                                                           DORADO                PR      00646
TALLEY CONST CO LTD                      13623 PERRY RD                                                                                            HOUSTON               TX      77070
TALLEY, LASHONDA                         ADDRESS ON FILE
TALLEY, TALETHA                          ADDRESS ON FILE
TALLMADGE TOWNSHIP                       TALLMADGE TOWNSHIP ‐ TRE             0‐1451 LEONARD NW                                                    GRAND RAPIDS          MI      49534
TALLULAH CITY                            TALLULAH CITY ‐ TAX COLL             204 NORTH CEDAR                                                      TALLALUH              LA      71282
TALLYNS REACH MASTER HOA                 5750 DTC PKWY STE 120                                                                                     GREENWOOD             CO      80111
TALLYWOOD CONDOMINIUM                    460 N TAMIAMI TRAIL                                                                                       OSPREY                FL      34229
TALON FIRST TRUST LLC                    5500 WAYZATA BLVD SUITE 1070                                                                              MINNEAPOLIS           MN      55416
TALX CORP                                4076 PAYSPHERE CIRCLE                                                                                     CHICAGO               IL      60674
TALX CORPORATION                         ATTN: GENERAL COUNSEL                11432 LACKLAND ROAD                                                  ST. LOUIS             MO      63146
TAM, ALBERT                              ADDRESS ON FILE
TAMA CNTY MTL INS ASSOC                  NO GRP RE FARMERS MUT HL             P.O. BOX 58                                                          TRAER                 IA      50675
TAMA COUNTY                              TAMA COUNTY ‐ TREASURER              P.O. BOX 336                                                         TOLEDO                IA      52342
TAMAQUA AREA S.D./RUSH                   TAMAQUA AREA SD ‐ COLLEC             25 OXFORD ST                                                         TAMAQUA               PA      18252
TAMAQUA AREA S/D ‐ SCHUY                 SCHUYLKILL TWP SD ‐ COLL             214 CHESTNUT ST                                                      TUSCARORA             PA      17982
TAMAQUA AREA SCHOOL DIST                 TAMAQUA AREA SD ‐ COLLEC             6 SOUTH LEHIGH ST                                                    TAMAQUA               PA      18252
TAMAQUA AREA SCHOOL DIST                 WEST PENN TWP ‐ TAX COLL             625 PENN DR                                                          TAMAQUA               PA      18252
TAMAQUA AREA WATER AUTHORITY             320 EAST BROAD ST                                                                                         TAMAQUA               PA      18252
TAMAQUA BORO                             TAMAQUA BORO ‐ TAX COLLE             6 SOUTH LEHIGH ST                                                    TAMAQUA               PA      18252
TAMARA HOMEOWNERS ASSOCIATION            PATI MCKINNEY                        7000 WAKAN LANE                                                      CORRYTON              TN      37721
TAMARA WRIGHT                            13134 OBERLIN AVENUE                                                                                      VICTORVILLE           CA      92392
TAMARAC AT MARYLAND LAKES                532 EAST MARYLAND AVENUE             SUITE F                                                              PHOENIX               AZ      85012
TAMARAC FAIRWAYS ASSOCIATION INC         8010 N UNIVERSITY DR                                                                                      TAMARAC               FL      33321
TAMARAC FAIRWAYS II ASSOCIATION, INC.    7932 WILES RD                                                                                             CORAL SPRINGS         FL      33067
TAMARAC GARDENS CONDOMINIUM NO 4 ASSOC   C/O CASTLE MANAGEMENT                P.O.BOX 559009                                                       FT LAUDERDALE         FL      33355
TAMARAC LAKE SOUTH, INC.                 2800 W. COMMERICAL BLVD                                                                                   TAMARAC               FL      33309
TAMARACK MOUNTAIN OWNERS ASSOCIATION     2080 OAK TRAIL DRIVE                                                                                      MAY                   TX      76857
TAMARACK PINES ESTATES                   P.O. BOX 249                                                                                              CAPAC                 MI      48014
TAMBRE HERNDON                           172 STEELE WOOD DR                                                                                        RICHMOND HILL         GA      31324
TAMBURELLO CONST.                        MICHAEL TAMBURELLO                   592 WATCH HILL RD                                                    COLLINSVILLE          IL      62234
TAMELA AND PARRISH LLC                   515 FAIRGROUNDS ROAD LOT 4                                                                                NATCHITOCHES          LA      71457
TAMI LAPINSKI                            ADDRESS ON FILE
TAMI LYNN PYLE AGENCY                    ADDRESS ON FILE
TAMMIE JOHNSON                           ADDRESS ON FILE
TAMMY FRYE CARTER TAX COLLECTOR          327 EAST MAIN STREET                                                                                      ROARING SPRING        PA      16673
TAMMY GIBSON                             ADDRESS ON FILE
TAMMY HANE & EST OF                      BRADLEY HANE                         7965 BLANCHARD WAY                                                   INVER GROVE HEIGHTS   MN      55076
TAMMY L TERRY CHPT 13 TRUSTEE            535 GRISWOLD ST STE 111‐615                                                                               DETROIT               MI      48226
TAMMY M CHANCELLOR                       ADDRESS ON FILE
TAMMY RAMOS INS                          ADDRESS ON FILE
TAMPA PALMS OWNERS ASSOCIATION, INC      7001 TEMPLE TERRACE HWY                                                                                   TEMPLE TERRACE        FL      33637
TAMWORTH TOWN                            TAMWORTH TOWN‐TAX COLLEC             84 MAIN STREET                                                       TAMWORTH              NH      03886
TANAYA M. HARMS AND ARCHIE D. EDWARDS    MOUNTAIN STATE JUSTICE, INC.         SARAH K. BROWN                                 1217 Quarrier St.     CHARLESTON            WV      25301
TANEY COUNTY                             TANEY COUNTY ‐ COLLECTOR             P.O. BOX 278                                                         FORSYTH               MO      65653
TANEY COUNTY COLLECTOR                   132 DAVID ST                                                                                              FORSYTH               MO      65653
TANEY COUNTY COLLECTOR                   P.O. BOX 278                                                                                              FORSYTH               MO      65653‐0278
TANEY COUNTY REGIONAL SEWER DISTRICT     P.O. BOX 563                                                                                              FORTSYTH              MO      65673
TANGIER TOWN                             TANGIER TOWN ‐ TREASURER             4301 JOSHUA THOMAS LANE                                              TANGIER               VA      23440
TANGIPAHOA PARISH                        TANGIPAHOA PARISH ‐ COLL             P.O. BOX 942                                                         AMITE                 LA      70422
TANGIPAHOA PARISH CLERK OF COURT         P.O. BOX 667                                                                                              AMITE                 LA      70422
TANGIPAHOA PARISH SHERIFF DEPT           313 E OAK ST                                                                                              AMITE                 LA      70422
TANGLEWOOD CLUB, INC.                    1422 TANGLEWOOD                                                                                           ABILENE               TX      79605
TANGLEWOOD ENVIRONMENTAL                 PRESERVATION ASSOC INC               9031 TOWN CENTER PARKWAY                                             BRADENTON             FL      34205
TANGLEWOOD LAKES TOWNHOMES               9600 GRIFFIN RD                                                                                           COOPER CITY           FL      33328
TANGLEWOOD POA INC                       P.O. BOX 65583                                                                                            PHOENIX               AZ      85082
TANGO TANGO AND TANGO                    1139 JERICHO TPKE STE 5                                                                                   COMMACK               NY      11725
TANIS GROUP LLC                          122 W MAIN ST, 2ND FLOOR                                                                                  WEST DUNDEE           IL      60118
TANIS GROUP REALTY                       ATTN: JOE MUELLER                    122 W. MAIN ST., 2ND FLOOR                                           WEST DUNDEE           IL      60118




                                                                                                           Page 859 of 998
                                         19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                                Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     863 of 1004
Creditor Name                               Address1                               Address2                                       Address3                                     City             State     Zip          Country
TANITA DURANT AND                           STACEY DURANT                          5172 SQUAWROOT CT                                                                           INDIAN HEAD      MD        20640
TANKEL LAW GROUP                            ROBERT L. TANKEL, P.A.                 1022 MAIN STREET, SUITE D                                                                   DUNEDIN          FL        34698
TANKERSLEY, TYLER                           ADDRESS ON FILE
TANKS CUSTOM CABINETRY & TRIM               KEVIN H TANKERSLEY                     17518 FAVORBEND                                                                             HUMBLE           TX        77396
TANNER                                      1755 LAFAYETTE RD                                                                                                                  CRAWFORDSVILLE   IN        47933
TANNER BALLEW MALOOF                        5871 GLENRIDGE DR 400                                                                                                              ATLANTA          GA        30328
TANNER REAL ESTATE                          1965 GLAMORGAN ST                                                                                                                  ALLIANCE         OH        44601
TANNER, BRENDA                              ADDRESS ON FILE
TANNERSVILLE VILLAGE                        TANNERSVILLE VILLAGE ‐ C               P.O. BOX 967                                                                                TANNERSVILLE     NY        12485
TANNOS CONSTRUCTION AND                     DEVELOPMENT LLC                        810 S FRIENDSWOOD DR110                                                                     FRIENDSWOOD      TX        77546
TANOE, RAPHAELLE                            ADDRESS ON FILE
TANYA GREGORY                               P.O. BOX 454                                                                                                                       BLUE RIDGE       GA        30513
TANYA K BIRREN                              8620 HONEYBEE LANE                                                                                                                 PORT RICHEY      FL        34668
TANYA POIROUX AGENCY                        1121 JACKSON AVE                                                                                                                   PASCAGOLUA       MS        39567
TAOS COUNTY                                 TAOS COUNTY‐TREASURER                  105 ALBRIGHT ST. STE F                                                                      TAOS             NM        87571
TAPATIO HOMEOWNERS ASSOCIATION              259 N PECOS ROAD, 100                                                                                                              HENDERSON        NV        89074
TAPCO UNDERWRITERS                          3060 SOUTH CHURCH STREET                                                                                                           BURLINGTON       NC        27216
TAPCO UNDERWRITERS INC                      P.O. BOX 286                                                                                                                       BURLINGTON       NC        27216
TAPESTRY NORTH CONDOMINIUM ASSOC INC        P.O. BOX 458                                                                                                                       DUNKIRK          MD        20754
TAPIA, ANNETTE                              ADDRESS ON FILE
TAPIA, JOSE                                 ADDRESS ON FILE
TAPLEY AND ASSOCIATES                       P.O. BOX 7246                                                                                                                      MACON            GA        31209
TAPLEY INS AGENCY INC                       300 YORK ST                                                                                                                        YORK             ME        03909
TAPLEY, MARC                                ADDRESS ON FILE
TAPPAHANNOCK TOWN                           TAPPAHANNOCK TOWN ‐ TREA               P.O. BOX 266                                                                                TAPPAHANNOCK     VA        22560
TARA FINANCIAL GROUP                        191 N MAIN STREET                                                                                                                  JONESBORO        GA        30236
TARA HAEFLINGER                             601 NW 103RD AVE                                                                                                                   PEMBROKE PINES   FL        33026
TARA MUTUAL INS                             20 11TH STREET NORTH                                                                                                               WHEATON          MN        56296
TARANGO, KARELIA                            ADDRESS ON FILE
TARBORO TOWN                                TARBORO TOWN ‐ TAX COLLE               500 MAIN ST                                                                                 TARBORO          NC        27886
TARENTUM BORO                               TARENTUM BORO ‐ TAX COLL               318 SECOND AVE                                                                              TARENTUM         PA        15084
TARGET PAINTING AND                         708 BOSTON POST RD                                                                                                                 SUDBURY          MA        01776
TARGET ROOFING & SHEET                      2043 W FIRST ST                                                                                                                    FORT MYERS       FL        33901
TARI BRYAN                                  ADDRESS ON FILE
TARI RESTORATION INC                        BRYAN SINGH                            79‐53 262ND ST                                                                              FLORAL PARK      NY        11004
TARJA LAMB                                  ADDRESS ON FILE
TARKINGTON ISD ASSESSOR COLLECTOR           TARKINGTON ISD ‐ TAX COL               2770 FM 163                                                                                 CLEVELAND        TX        77327
TARMAN, DEBORAH                             ADDRESS ON FILE
TARP NATION, INC                            ATTN: SADY WAGNER                      8743 SW 161 COURT                                                                           MIAMI            FL        33193
TARP NATION, INC.                           ATTN: SADY WAGNER                      8743 SW 161 COURT                                                                           MIAMI            FL        33193
TARPLEY & COMPANY APPRAISAL, INC.           7500 WEDGEWOOD DRIVE                                                                                                               PINSON           AL        35126
TARPON LAKE VILLAGES HOA                    800 TARPON WOODS BLVD                  F4                                                                                          PALM HARBOR      FL        34685
TARPON LAKE VILLAGES HOA                    800 TARPON WOODS BLVD                  F4                                                                                          PLALM HARBOR     FL        34685
TARPY, COX, FLEISHMAN & LEVEILLE            PLLC                                   1111 N NORTHSHORE DR STE N‐290                                                              KNOXVILLE        TN        37919
TARQUINO, MICHELLE                          ADDRESS ON FILE
TARRANT COUNTY CLERK                        TARRANT COUNTY ‐ TAX COL               100 E WEATHERFORD STE 130                                                                   FORT WORTH       TX        76102
TARRANT COUNTY CLERK                        TARRANT COUNTY ‐ TAX COL               100 E WEATHERFORD STE 130                                                                   FORT WORTH       TX        76196
TARRANT COUNTY DISTRICT CLERK               200 E WEATHERFORD ST                                                                                                               FORT WORTH       TX        76196
TARRANT COUNTY TAX                          ASSESSOR‐COLLECTOR                     100 EAST WEATHERFORD ST                                                                     FORT WORTH       TX        79196
TARRANT COUNTY TAX                          ASSESSOR‐COLLECTOR                     P.O. BOX 961018                                                                             FORT WORTH       TX        76161‐1018
TARRANT ROOFING LLC                         4101 AIRPORT FREEWAY SUITE 209                                                                                                     BEDFORD          TX        76021
TARRYTOWN VILLAGE                           TARRYTOWN VILLAGE ‐ CLER               1 DEPOT PLAZA                                                                               TARRYTOWN        NY        10591
TARTAN GREEN HOA C‐O CMA                    14323 S OUTER 40 ROAD, SUITE 301N                                                                                                  CHESTERFIELD     MO        63017
TAS ROOFING                                 213 ROSEWOOD AVE                                                                                                                   LAFAYETTE        LA        70506
TASHA & MARK JONES                          1910 GREYMONT ST                                                                                                                   PHILADELPHIA     PA        19116
TASHMOO INSURANCE AGENCY                    517 STATE RD                                                                                                                       VINEYARD HAVEN   MA        02568
TASSONI, ANABEL                             ADDRESS ON FILE
TATA AMERICA INTERNATIONAL CORP             USE THIS 61001145                      12977 COLLECTIONS CTR DR                                                                    CHICAGO          IL        60693
TATA AMERICA INTERNATIONAL CORPORATION      ATTN: GENERAL COUNSEL                  101 PARK AVENUE, 26TH FLOOR                                                                 NEW YORK         NY        10178‐0002
TATA AMERICA INTERNATIONAL CORPORATION      ATTN: GENERAL COUNSEL                  PLOT ‐ IIF/3, ACTION AREA II, NEW TOWN         RAJARHAT                                     KOLKATA                    700156     INDIA
TATA AMERICA INTERNATIONAL CORPORATION      ATTN: LEGAL DEPARTMENT                 101 PARK AVENUE                                FLOOR 26                                     NEW YORK         NY        10178
TATA AMERICA INTERNATIONAL CORPORATION      C/O TATA CONSULTANCY SERVICES          ATTN: GENERAL COUNSEL                          8300 NORMAN CENTER DRIVE SUITE 600           BLOOMINGTON      MN        55437
TATA AMERICA INTERNATIONAL CORPORATION      C/O TATA CONSULTANCY SERVICES          GITANJALI PARK, IT/ITES SEZ, PLOT‐IIF          / 3 ACTION AREA ‐ II, NEW TOWN, RAJARHAT     KOLKATA          WEST BENGA700156     INDIA
TATA CONSULTANCY SERVICES (TCS)             ATTN: GENERAL COUNSEL                  1 WORLD FINANCIAL CENTER                       21ST FLOOR                                   NEW YORK         NY        10281
TATA CONSULTANCY SERVICES LIMITED           ATTN: DEPUTY GENERAL COUNSEL           TCS HOUSE                                      RAVELINE STREET, FORT                        MUMBAI                     400 0‐01
TATA CONSULTANCY SERVICES LIMITED           GITANJALI PARK, PLOT NO IIF/3          ACTION AREA II                                 ACTION AREA II NEW TOWN                      RAJARHAT         KOLKATA 700156       INDIA
TATA CONSULTANCY SERVICES LIMITED           GITANJALI PARK, PLOT NO IIF/3          ACTION AREA II                                 NEW TOWN RAJARHAT                            KOLKATA                    70015‐6
TATA CONSULTANCY SERVICES LIMITED           GITANJALI PARK, PLOT NO IIF/3          ACTION AREA II                                 NEW TOWN ROJARHAT                            KOLKATA                    70015‐6
TATA CONSULTANCY SERVICES LTD               ATTN: PRASHANT PANGHAL                 379 THORNALL STREET                                                                         EDISON           NJ        08837
TATAMY BORO                                 TRACEY CRESSMAN‐TAX COLL               628 HIGH STREET ‐ P.O. BOX                                                                  TATAMY           PA        18085




                                                                                                                Page 860 of 998
                                      19-10412-jlg                Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       864 of 1004
Creditor Name                             Address1                                   Address2                                        Address3     City              State   Zip          Country
TATANSHALA WALKER                         1415 FAIRBURN RD 1415                                                                                   ATLANTA           GA      30331
TATE COUNTY                               TATE COUNTY‐TAX COLLECTO                   201 WARD ST                                                  SENATOBIA         MS      38668
TATE COUNTY CHANCERY CLERK                201 WARD ST                                                                                             SENATOBIA         MS      38668
TATE COUNTY TAX COLLECTOR                 201 WARD ST                                                                                             SENATOBIA         MS      38668
TATE REALTY & CONSTRUCTION, INC.          3115 PARK AVENUE                                                                                        MEMPHIS           TN      38111
TATE, CHRISTOPHER                         ADDRESS ON FILE
TATE, ERIC                                ADDRESS ON FILE
TATE, JOHN                                ADDRESS ON FILE
TATE, MARILYN                             ADDRESS ON FILE
TATERAM DINANATH &                        INDRANI MANBAHAL                           729 STRIHAL LOOP                                             OAKLAND           FL      34787
TATGE, MEGAN                              ADDRESS ON FILE
TATRO SERVICES                            RAYMOND TATRO                              262 HEMLOCK DRIVE                                            ORMOND BEACH      FL      32174
TATTNALL COUNTY                           TATTNALL CO‐TAX COMMISSI                   P.O. BOX 920                                                 REIDSVILLE        GA      30453
TATTOR ROAD MUD   E                       TATTOR ROAD MUD ‐ COLLEC                   17111 ROLLING CREEK                                          HOUSTON           TX      77090
TAUFS LLC                                 1817 S GRINNELL STREET                                                                                  PERRYTON          TX      79070
TAUFS LLC &                               MANUELA WESTFALL                           1817 S GRINNELL STREET                                       PERRYTON          TX      79070
TAUNTON CITY                              TAUNTON CITY ‐ TAX COLLE                   141 OAK ST                                                   TAUNTON           MA      02780
TAUNTON MUNICIPAL LIGHT PLANT             P.O. BOX 870                                                                                            TAUNTON           MA      27800‐870
TAUNTON WATER DIVISION                    15 SUMMER STREET                                                                                        TAUNTON           MA      02780
TAUNTON WATER DIVISION                    90 INGELL STREET                                                                                        TAUNTON           MA      02780
TAUNTON WTR/SWR LIENS                     TAUNTON CITY ‐ TAX COLLE                   141 OAK STREET                                               TAUNTON           MA      02780
TAURUS INS                                7236 SR 52 6                                                                                            HUDSON            FL      34667
TAURUS INS AGENCY                         1455 CHURCH ST                                                                                          DECATUR           GA      30030
TAUZIN INSURANCE                          P.O. BOX 5603                                                                                           ARLINGTON         TX      76005
TAVANT TECHNOLOGIES INC                   3965 FREEDOM CIRCLE SUITE 750                                                                           SANTA CLARA       CA      95054
TAVAREZ, GEUDY                            ADDRESS ON FILE
TAVERAS INS GROUP                         1165 ELMWOOD AVE                                                                                        PROVIDENCE        RI      02907
TAWAS CITY                                TAWAS CITY ‐ TREASURER                     550 W LAKE ST                                                TAWAS CITY        MI      48763
TAWAS TOWNSHIP                            TAWAS TOWNSHIP ‐ TREASUR                   2341 WEST M‐55                                               TAWAS CITY        MI      48763
TAWNEY, JULIE                             ADDRESS ON FILE
TAWNY WEST INC                            P.O. BOX 16882                                                                                          ROCKY RIVER       OH      44116
TAX & ACCOUNTING ‐ R & G                  P.O. BOX 71687                                                                                          CHICAGO           IL      60694‐1687
TAX COLLECTOR                             CITY OF JACKSONVILLE                       231 E. FORSYTH ST. ROOM 130                                  JACKSONVILLE      FL      32202‐3389
TAX COLLECTOR JULIANNE JAMES              600 CHURCH RD                                                                                           YEADON            PA      19050
TAX COLLECTOR LEONARD BARTOSIEWICZ        1795 WEST MOUNTAIN RD                                                                                   PLYMOUTH          PA      18651
TAX COLLECTOR LISA A HAMMOND              60 MAIN STREET MUNICIPAL BUILDING                                                                       CANTON            NY      13617
TAX COLLECTOR, CITY OF WATERBURY          210 MUNICIPAL ROAD                                                                                      WATERBURY         CT      06708
TAX COLLETOR, WEST PALM BEACH COUNTY      301 NORTH OLIVE AVE.                       3RD FLOOR                                                    WEST PALM BEACH   FL      33401
TAX CREDIT CO                             6255 SUNSET BLVD                                                                                        LOS ANGELES       CA      90028
TAX DIVISION TOWN OF GROTON CT            P.O. BOX 981061                                                                                         BOSTON            MA      02298‐1061
TAX EASE LIEN SERVICING LLC               8589 SOLUTION CENTER                                                                                    CHICAGO           IL      60677
TAX EASE OHIO, LLC                        14901 QUORUM DRIVE                         SUITE 900                                                    DALLAS            TX      75254
TAX LIEN LAW GROUP,LLP                    27 NORTH WACKER DRIVE                      SUITE 503                                                    CHICAGO           IL      60606
TAX VENTURES LLC                          P.O. BOX 1827                                                                                           SOMERSET          KY      42502
TAXSERV CAPITAL SERVICES, LLC             1313 DOLLEY MADISON BLVD., STE LL‐130                                                                   MCLEAN            VA      22101
TAYCHEEDAH TOWN                           TAYCHEEDAH TWN TREASURER                   W3760 COUNTY ROAD WH                                         MALONE            WI      53049
TAYIOR REED                               1044 WHALES ST                                                                                          VIRGINIA BEACH    VA      23454
TAYLOR & SONS CONSTRUCTION AND            ROOFING                                    P.O. BOX 14                                                  WEST              TX      76691
TAYLOR AGENCY                             P.O. BOX 30609                                                                                          CHARLESTON        SC      29417
TAYLOR BORO                               LUANN KRENITSKY ‐ TX COL                   122 UNION ST ‐ BORO BUIL                                     TAYLOR            PA      18517
TAYLOR BROCK CORP                         6565 CITY WEST PKWY                                                                                     EDEN PRAIRIE      MN      55344
TAYLOR BUILDERS LLC                       2925 NE 53RD CT                                                                                         DES MOINES        IA      50317
TAYLOR BURKE & ASSOCIATES                 15760 VENTURA BLVD STE 700                                                                              ENCINO            CA      91436
TAYLOR CITY                               TAYLOR CITY ‐ TREASURER                    23555 GODDARD RD                                             TAYLOR            MI      48180
TAYLOR COUNTY                             P.O. BOX 1800                                                                                           ABILENE           TX      79604
TAYLOR COUNTY                             TAYLOR COUNTY ‐ SHERIFF                    203 N COURT ST, SUITE 7                                      CAMPBELLSVILLE    KY      42718
TAYLOR COUNTY                             TAYLOR COUNTY ‐ TREASURE                   405 JEFFERSON                                                BEDFORD           IA      50833
TAYLOR COUNTY                             TAYLOR COUNTY‐TAX COLLEC                   P.O. BOX 30                                                  PERRY             FL      32348
TAYLOR COUNTY                             TAYLOR COUNTY‐TAX COMMIS                   P.O. BOX 446                                                 BUTLER            GA      31006
TAYLOR COUNTY CENTRAL AP                  TAYLOR CAD ‐ TAX COLLECT                   1534 S TREADAWAY                                             ABILENE           TX      79602
TAYLOR COUNTY CENTRAL APPRAISAL           DISTRICT                                   1534 S TREADWAY                                              ABILENE           TX      79602
TAYLOR COUNTY CLERK                       203 N COURT ST, STE 5                                                                                   CAMPBELLSVILLE    KY      42718
TAYLOR COUNTY CONSTRUCTION & REMODELING   JOHN VAUGHN                                302 HAYNES                                                   MERKEL            TX      79536
TAYLOR COUNTY DISTRICT CLERK              300 OAK ST  STE 400                                                                                     ABILENE           TX      79602
TAYLOR COUNTY SHERIFF                     214 W MAIN ST                                                                                           GRAFTON           WV      26354
TAYLOR COUNTY SHERIFF                     TAYLOR COUNTY ‐ SHERIFF                    P.O. BOX 189                                                 GRAFTON           WV      26354
TAYLOR COUNTY TAX COLLECTOR               108 JEFFERSON ST, STE 101                                                                               PERRY             FL      32347
TAYLOR COUNTY TAX COLLECTOR               224 S JEFFERSON STREET                                                                                  PERRY             FL      32347
TAYLOR COUNTY TAX COMMISSIONER            2 N BROAD STREET                                                                                        BUTLER            GA      31006
TAYLOR DOOD AND WOOD                      521 E VIENNA ST                                                                                         ANNA              IL      62906




                                                                                                                   Page 861 of 998
                                        19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               865 of 1004
Creditor Name                              Address1                          Address2                                       Address3     City             State   Zip     Country
TAYLOR MANAGEMENT COMPANY                  80 S. JEFFERSON RD                2ND FLOOR                                                   WHIPPANY         NJ      07981
TAYLOR MARTIN, KRISHELL                    ADDRESS ON FILE
TAYLOR MASIERO AND                         DANIELLE MASIERO                  27541 TIERRA DEL SOL LN                                     BONITA SPRINGS   FL      34135
TAYLOR MGMT CO                             80 S JEFFERSON RD 2ND FLR                                                                     WHIPPANY         NJ      07981
TAYLOR MILL CITY                           CITY OF TAYLOR MILL ‐ CL          5225 TAYLOR MILL ROAD                                       TAYLOR MILL      KY      41015
TAYLOR MOORE AGENCY                        P.O. BOX 10                                                                                   DERBY            VT      05829
TAYLOR MORRISON OF                         COLORADO INC                      1420 W CANAL CT STE 170                                     LITTLETON        CO      80120
TAYLOR REAL ESTATE                         APPRAISAL SERVICE                 1100 RANCH RD                                               CONNERSVILLE     IN      47331
TAYLOR RESTOR & CONST                      6205 W SAWMILL RD                                                                             LITTLE ROCK      AR      72206
TAYLOR RESTORATION &                       JAY & DONNA JOHNSON               6205 W SAWMILL RD                                           LITTLE ROCK      AR      72206
TAYLOR RESTORATION & CONSTRUCTION LLC      SILAS TAYLOR                      6205 WEST SAWMILL ROAD                                      LITTLE ROCK      AR      72206
TAYLOR ROOFING LLC                         22465 MCARDLE RD                                                                              BEND             OR      97702
TAYLOR ROOFING LLC                         JAMES DAVID TAYLOR                1541 FM 1831, UNIT B                                        RALLS            TX      79357
TAYLOR SAWYERS INS AGY                     P.O. BOX 1387                                                                                 VINELAND         NJ      08362
TAYLOR SCHLUTER                            ADDRESS ON FILE
TAYLOR TOWNSHIP                            TAYLOR TWP ‐ TAX COLLECT          11090 S. EAGLE VALLEY RD                                    PORT MATILDA     PA      16870
TAYLOR TOWNSHIP                            TAYLOR TWP ‐ TAX COLLECT          1226 BLOOMFIELD ROAD                                        ROARING SPRING   PA      16673
TAYLOR TOWNSHIP                            TAYLOR TWP ‐ TAX COLLECT          154 NORTH HESS ROAD                                         HUSTONTOWN       PA      17229
TAYLOR TOWNSHIP                            TAYLOR TWP ‐ TAX COLLECT          733 7TH ST BOX 341                                          WEST PITTSBURG   PA      16160
TAYLOR VILLAGE                             TAYLOR VLG TREASURER              P.O. BOX 130                                                TAYLOR           WI      54659
TAYLOR WHITE                               ADDRESS ON FILE
TAYLOR, ALEXIS                             ADDRESS ON FILE
TAYLOR, BRANDI                             ADDRESS ON FILE
TAYLOR, BRIDGET                            ADDRESS ON FILE
TAYLOR, BRITTANY                           ADDRESS ON FILE
TAYLOR, BRITTNY                            ADDRESS ON FILE
TAYLOR, CHRISTIENNE                        ADDRESS ON FILE
TAYLOR, CURTIS                             ADDRESS ON FILE
TAYLOR, CYNTHIA                            ADDRESS ON FILE
TAYLOR, DAWN                               ADDRESS ON FILE
TAYLOR, DONNA                              ADDRESS ON FILE
TAYLOR, FREDERICK                          ADDRESS ON FILE
TAYLOR, GAYLA                              ADDRESS ON FILE
TAYLOR, GIDGET                             ADDRESS ON FILE
TAYLOR, JAMIE                              ADDRESS ON FILE
TAYLOR, JOAN                               ADDRESS ON FILE
TAYLOR, JORDAN                             ADDRESS ON FILE
TAYLOR, KARA                               ADDRESS ON FILE
TAYLOR, KAYLA                              ADDRESS ON FILE
TAYLOR, KIMBERLY                           ADDRESS ON FILE
TAYLOR, LASHALA                            ADDRESS ON FILE
TAYLOR, LASHIKA                            ADDRESS ON FILE
TAYLOR, LASHONDA                           ADDRESS ON FILE
TAYLOR, LATASHA                            ADDRESS ON FILE
TAYLOR, LYNNETTE                           ADDRESS ON FILE
TAYLOR, MARY                               ADDRESS ON FILE
TAYLOR, MAXI                               ADDRESS ON FILE
TAYLOR, NICOLE                             ADDRESS ON FILE
TAYLOR, ROBERT                             ADDRESS ON FILE
TAYLOR, RODNEY                             ADDRESS ON FILE
TAYLOR, RONNICA                            ADDRESS ON FILE
TAYLOR, SARAH                              ADDRESS ON FILE
TAYLOR, SHANA                              ADDRESS ON FILE
TAYLOR, SUSAN                              ADDRESS ON FILE
TAYLOR, TARA                               ADDRESS ON FILE
TAYLORED RESTOR SERV                       8535 DIMOND D CIR A                                                                           ANCHORAGE        AK      99515
TAYLORMADE HOME IMPROV LLC                 3010 AUSTIN ST                                                                                CORPUS CHRISTI   TX      78404
TAYLORMADE RESTOR AND                      TATSUMI & YUJI ISADA              1900W RAFFERTY GARDENS7                                     LITTLETON        CO      80120
TAYLORSVILLE CITY                          TAYLORSVILLE CITY ‐ CLER          P.O. BOX 279                                                TAYLORSVILLE     KY      40071
TAYLORSVILLE‐BENNION IMPROVEMENT DIST      P.O. BOX 18579                                                                                TAYLORSVILLE     UT      94118
TAYLOR‐ZELLER INSURANCE                    P.O. BOX 1957                                                                                 PORTLAND         OR      97207
TAYMOUTH TOWNSHIP                          TAYMOUTH TOWNSHIP ‐ TREA          4343 E BIRCH RUN RD                                         BIRCH RUN        MI      48415
TAZEWELL COUNTY                            TAZEWELL COUNTY ‐ TREASU          11 SOUTH 4TH ST. SUITE 3                                    PEKIN            IL      61554
TAZEWELL COUNTY                            TAZEWELL COUNTY ‐ TREASU          P.O. BOX 969                                                TAZEWELL         VA      24651
TAZEWELL COUNTY CLERK JOHN C ACKERMAN      MCKENZIE BUILDING                 11 S 4TH STREET 2ND FL SUITE 203                            PEKIN            IL      61554
TAZEWELL COUNTY CLERK OF CIRCUIT           COURT                             101 E MAIN ST STE 202                                       TAZEWELL         VA      24651
TAZEWELL COUNTY TREASURER                  101 E MAIN STREET                                                                             TAZEWELL         VA      24651
TAZEWELL TOWN                              TAZEWELL TOWN ‐ TREASURE          P.O. BOX 608                                                TAZEWELL         VA      24651
TB ROOFING & CONSTRUCTION LLC              6426 126TH AVE                                                                                LARGO            FL      33773
TB SALES AND SERVICE LLC                   7893 US HWY 49 N                                                                              HATTIESBURG      MS      39402




                                                                                                          Page 862 of 998
                                       19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     866 of 1004
Creditor Name                             Address1                                 Address2                                       Address3                              City                 State     Zip          Country
T‐BERRY BUILDING LLC                      23785 CARLETON W RD                                                                                                           BELLEVILLE           MI        48111
TBH INSURANCE AGENCY LTD                  326 KINGSTON AVE                                                                                                              BROOKLYN             NY        11213
TBIG INSURANCE INC                        11300 4TH ST N 150                                                                                                            ST PETERSBURG        FL        33716
TBR I, LLC, ET AL.                        ROGER P. CROTEAU                         ROGER P. CROTEAU & ASSOCIATES, LTD.            9120 WEST POST ROAD  SUITE 100        LAS VEGAS            NV        89148
TBR I, LLC, ET AL.                        ROGER P. CROTEAU                         ROGER P. CROTEAU & ASSOCIATES, LTD.            9120 WEST POST ROAD  SUITE 100        LAS VEGAS            NV        89148
TBS ENTERPRISES                           P.O. BOX 17097                                                                                                                MEMPHIS              TN        38187
TC IRONS INSURANCE AGY                    230 HIGH STREET                                                                                                               BURLINGTON           NJ        08016
TCB PROPERTY MGT. INC.                    LAURA DAWSON                             5855 NAPLES PLAZA 118                                                                LONG BEACH           CA        90803
TCC ASSOCIATES INC                        P.O. BOX 11975                                                                                                                FORT LAUDERDALE      FL        33339
TCC GEN CONTRACTING INC                   5340 WEST AV M4                                                                                                               QUARTZ HILL          CA        93536
TCS AMERICA                               1000 SUMMIT DR                                                                                                                MILFORD              OH        45150
TCS AMERICA                               ATTN: PRASHANT PANGHAL                   379 THORNALL STREET                                                                  EDISON               NJ        08837
TCS E‐SERVE AMERICA, INC.                 ATTN: GENERAL COUNSEL                    4270 IVY POINTE BLVD                                                                 CINCINNATI           OH        452450001    INDIA
TCS E‐SERVE AMERICA, INC.                 ATTN: GENERAL COUNSEL                    PLOT ‐IIF/3                                    ACTION AREA II NEW TOWN, RAJARHAT     KOLKATA                        700156       INDIA
TCS E‐SERVE AMERICA, INC.                 ATTN: GENERAL COUNSEL                    PLOT‐IIF/3, ACTION AREA II                     NEW TOWN                              RAJARHAT             KOLKATA   700156       INDIA
TCS E‐SERVE AMERICA, INC.                 ATTN: GENERAL COUNSEL                    PLOT‐IIF/3, ACTION AREA II                     NEW TOWN RAJARHAT                     KOLJATA                        700156       INDIA
TCS E‐SERVE AMERICA, INC.                 GITANJALI PARK, PLOT‐IIF/3               ACTION AREA II                                 NEW TOWN, RAJARHAT                    KOLKATA                        700156       INDIA
TCS E‐SERVE AMERICA, INC.                 GITANJALI PARK, PLOT‐IIF/3               ACTION AREA II                                 NEW TOWN,RAJARHAT                     KOLKATA                        700156       INDIA
TD CONSTRUCTION                           TOMASZ DOBBEK                            4 OLD TOWNSHIP ROAD                                                                  FLANDERS             NJ        07836
TD ROOFING & WATERPROOFI                  8331 SW 96 PL                                                                                                                 MIAMI                FL        33176
TD SERVICE COMPANY                        4000 W METROPOLITAN DRIVE, STE. 400                                                                                           ORANGE               CA        92868
TDA INSURANCE & FIN                       246 LIBERTY ST                                                                                                                WALLED LAKE          MI        48390
TDD ATTORNEYS AT LAW LLC                  4509 LEMAY FREEY ROAD                                                                                                         ST. LOUIS            MO        63129
TDK DESIGNS LLC                           & SANDRA J SWAN                          19 FLORENCE PL                                                                       ELMWOOD PARK         NJ        07407
TDK DESIGNS LLC                           110 BECKER AVE                                                                                                                ROCHELLE PARK        NJ        07662
TEACHERS INS CO C                         P.O. BOX 19464                                                                                                                SPRINGFIELD          IL        62794
TEACHEY TOWN                              TEACHEY TOWN ‐ TAX COLLE                 P.O. BOX 145                                                                         TEACHEY              NC        28464
TEAGLE INSURANCE                          6802 TEAGLE LANE                                                                                                              GLOUCESTER           VA        23061
TEAGUE INS AGENCY INC                     4700 SPRING ST 4TH FL                                                                                                         LA MESA              CA        91942
TEAGUE, DAVID                             ADDRESS ON FILE
TEAGUE, DONNA                             ADDRESS ON FILE
TEAGUE, EBONY                             ADDRESS ON FILE
TEAGUE, LESLIE                            ADDRESS ON FILE
TEAGUE, STEVEN                            ADDRESS ON FILE
TEAL PETALS ST. TRUST                     MICHAEL F. BOHN                          BOHN LAW FIRM                                  2260 CORPORATE CIRCLE, SUITE 480      HENDERSON            NV        89074
TEAL, DEBRA                               ADDRESS ON FILE
TEAM 21 ASSET MGMT, INC                   SAMANTHA ROPER                           8235 AGORA PKWY STE 111‐268                                                          SELMA                TX        78154
TEAM BUILDERS PLUS                        112A CENTRE BLVD                                                                                                              MARLTON              NJ        08053
TEAM CONSTRUCTION LLC                     202 W FRANKLIN RD                                                                                                             MERIDIAN             ID        83642
TEAM CONSTRUCTION SERVICES INC            P.O. BOX 62036                                                                                                                LITTLETON            CO        80162
TEAM FOR YOUR DREAMS, A REMAX OFFICE      ATTN: TIM BURRELL                        7721 SIX FORKS ROAD, 110                                                             RALEIGH              NC        27615
TEAM FOR YOUR DREAMS, A REMAX OFFICE      ATTN: TIM BURRELL                        9131 ANSON WAY                                                                       RALEIGH              NC        27615
TEAM FOR YOUR DREAMS, INC.                11025 MASON RIDGE DRIVE                                                                                                       RALEIGH              NC        27614
TEAM GROUP SYSTEMS, INC.                  2810 S 1ST STREET                                                                                                             AUSTIN               TX        78704
TEAM HBC INC                              4630 KNOXVILLE ST                                                                                                             HOUSTON              TX        77051
TEAM LOW‐HIGH ELECTRIC                    P.O. BOX 625                                                                                                                  SANTA MARGARITA      CA        93453
TEAM MODANSKY LLC                         9319 AYSCOUGH RD                                                                                                              SUMMERVILLE          SC        29485
TEAM REO INC                              P.O. BOX 341                                                                                                                  LANSING              IL        60438
TEAM REO LLC                              6375 MERCURY DR                                                                                                               MECHANICSBURG        PA        17050
TEAM ROOFING &                            CONSTRUCTION LLC                         3932 BULLOCK BRIDGE ROAD                                                             LOGANVILLE           GA        30052
TEAM VANDERHOOF LLC                       P.O. BOX 1086                                                                                                                 NASH                 TX        75569
TEANECK TOWNSHIP                          TEANECK TWP ‐ COLLECTOR                  818 TEANECK ROAD                                                                     TEANECK              NJ        07666
TEASDALE FENTON CARPET                    CLEAN                                    12145 CENTRON PLACE                                                                  CINCINNATI           OH        45246
TEASDALE FENTON CARPET CLEANING           & RESTORATION                            12145 CENTRON PLACE                                                                  CINCINNATI           OH        45246
TEASDELL, JERMEKER                        ADDRESS ON FILE
TEASIA TUTT                               122 EAST 23RD STREET                                                                                                          HUNTINGTON STATION   NY        11746
TEATS, RAYMOND                            ADDRESS ON FILE
TECH EAST FIRE AND WATER                  RESTORATION                              28 EMERICK LN                                                                        ALBANY               NY        12211
TECH PAINTING COMPANY INC                 1406‐B LESLIE AVE                                                                                                             ALEXANDRIA           VA        22301
TECH SERVICE TODAY                        4855 TECHNOLOGY WAY STE 500                                                                                                   BOCA RATON           FL        33431
TECH SERVICE TODAY, LLC                   ATTN: GENERAL COUNSEL                    1901 SOUTH CONGRESS AVENUE                     SUITE 400                             BOYNTON BEACH        FL        33426
TECH UNIVERSAL                            MICHAEL WAYNE BOUWELL JR.                MICHAEL WAYNE BOUWELL JR.                      928 MCDONALD STREET                   HAYNESVILLE          LA        71038
TECHNICAL INTERIORS, INC                  7214 DOVER LN                                                                                                                 RICHLAND HILLS       TX        76118
TECHNOLOGY INS CO INC                     P O  BOX 318004                                                                                                               CLEVELAND            OH        44131
TECHOS Y MAS INCORPORATED                 50‐1 ROYAL TOWN                                                                                                               BAYAMON              PR        00956
TECH‐PRO                                  3000 CENTRE POINTE DR                                                                                                         ROSEVILLE            MN        55113
TECH‐PRO, INC.                            ATTN: GENERAL COUNSEL                    3000 CENTRE POINT DRIVE                                                              ROSEVILLE            MN        55113
TECO                                      TAMPA ELECTRIC COMPANY                   P.O. BOX 31318                                                                       TAMPA                FL        33631‐3318
TECUMSEH CITY                             TECUMSEH CITY ‐ TREASURE                 309 E CHICAGO BLVD BOX 3                                                             TECUMSEH             MI        49286
TECUMSEH TOWNSHIP                         TAX COLLECTOR                            417 WILDWOOD CIRCLE                                                                  TECUMSEH             MI        49286




                                                                                                                Page 863 of 998
                                           19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          867 of 1004
Creditor Name                                 Address1                                  Address2                                      Address3                       City              State   Zip          Country
TED & SONS BUILDERS INC                       10400 MAYFIELD AVE                                                                                                     OAK LAWN          IL      60453
TED A COX P.C.                                1225 WEST 34TH                                                                                                         HOUSTON           TX      77018
TED L MONTEIRO AGENCY                         78 FAUNCE CORNER RD 510                                                                                                N DARTMOUTH       MA      02747
TEDDY BEARS RESTORATION                       AND CARPET CLEANING INC                   1899 28TH ST                                                                 GULFPORT          MS      39501
TEDDY GARWOOD                                 1162 BAILEY DR                                                                                                         RIPON             CA      95366
TEDFORD, CAITLYN                              ADDRESS ON FILE
TEDS ABBEY CARPET & FLOOR                     JTG ENTERPRISES, INC                      1008 US HIGHWAY 431 NORTH                                                    ANNISTON          AL      36206
TEE JAY NORTH INC                             21475 HEATH AVE S                                                                                                      LAKEVILLE         MN      55044
TEEL APPRAISALS &                             ADVISORY                                  1180 NIX RD                                                                  ALPHARETTA        GA      30004
TEEL, DAVID                                   ADDRESS ON FILE
TEG SERVICES                                  8313 SW FREEWAY STE 167                                                                                                HOUSTON           TX      77074
TEG SERVICES INC                              11211 KATY FRWY 150                                                                                                    HOUSTON           TX      77074
TEGELER & ASSOCIATES                          P.O. BOX 969                                                                                                           ROCK SPRINGS      WY      82901
TEGELER, FREDRIC                              ADDRESS ON FILE
TEHAMA COUNTY                                 TEHAMA COUNTY ‐ TAX COLL                  444 OAK STREET, ROOM D                                                       RED BLUFF         CA      96080
TEHAMA COUNTY TREASURER                       P.O. BOX 769                                                                                                           RED BLUFF         CA      96080
TEHEMA COUNTY TAX COLLECTOR                   444 OAK STREET ROOM D                     P.O. BOX 769                                                                 RED BLUFF         CA      96080
TEITELBAUM INSURANCE                          863 47 STREET                                                                                                          BRROKLYN          NY      11220
TEJADA, RICARDO                               ADDRESS ON FILE
TEJAS APPRAISAL & INSPECTION COMPANY          DAVE DRUPELA                              P.O. BOX 2443                                 39350 I.H. 10 W, STE 4         BOERNE            TX      78006
TEJAS BUDGET BUILDINGS LLC                    5548 AYERS STREET                                                                                                      CORPUS CHRISTI    TX      78415
TEJAS RESIDENTIAL CONSTR                      13225 ROCKGLEN ST                                                                                                      HOUSTON           TX      77015
TEJEDA, EDWARD                                ADDRESS ON FILE
TEKLE, TEREFE                                 ADDRESS ON FILE
TEKONSHA TOWNSHIP                             TEKONSHA TOWNSHIP ‐ TREA                  P.O. BOX 91                                                                  TEKONSHA          MI      49092
TEKONSHA VILLAGE                              TEKONSHA VILLAGE ‐ TREAS                  P.O. BOX 301                                                                 TEKONSHA          MI      49092
TEKSTROM INC                                  1301 MILLTOWN ROAD                                                                                                     WILMINGTON        DE      19808
TEKSTROM INC.                                 ATTN: GENERAL COUNSEL                     18 SHEA WAY                                   STE 102                        NEWARK            DE      19713
TEKSTROM INC.                                 ATTN: HR & ADMIN                          18 SHEA WAY                                   STE 102                        NEWARK            DE      19713
TELEMUS CAPITAL LLC                           ATTN:  MR. DAVID EDWARD POST              CHIEF INVESTMENT OFFICER                      1566 RISING GLEN ROAD          LOS ANGELES       CA      90069‐1226
TELERIK, INC                                  ATTN: GENERAL COUNSEL                     201 JONES RD.                                 2ND FLOOR                      WALTHAM           MA      02451
TELFAIR COUNTY                                TELFAIR COUNTY‐TAX COLLE                  91 TELFAIR AVE SUITE G                                                       MCRAE             GA      31055
TELFORD BORO                                  TELFORD BORO ‐ TAX COLLE                  49 NORTH MAIN STREET                                                         TELFORD           PA      18969
TELGE ROOFING                                 12022 KNIGGE CEMETERY RD                                                                                               CYPRESS           TX      77429
TELGE ROOFING                                 TELGE CONSTRUCTION                        TELGE CONSTRUCTION                            12022 KNIGGE CEMETERY ROAD     CYPRESS           TX      77429
TELL TOWNSHIP                                 TELL TWP ‐ TAX COLLECTOR                  18016 SHADE VALLEY RD                                                        BLAIRS MILLS      PA      17213
TELLER COUNTY                                 TELLER COUNTY‐TREASURER                   101 WEST BENNETT                                                             CRIPPLE CREEK     CO      80813
TELLEZ, ALBERTA                               ADDRESS ON FILE
TELLEZ, MARY                                  ADDRESS ON FILE
TELOS REAL ESTATE LLC                         1101 VILLAGE RD, UNIT UL3B                                                                                             CARBONDALE        CO      81623
TEMAX INS                                     9370 SW 72ND ST A214                                                                                                   MIAMI             FL      33173
TEMECULA EQUITY GROUP, LLC                    ATTN: JEFF BUSH                           25220 HANCOCK AVENUE                          SUITE 220                      MURRIETA          CA      92562
TEMECULA EQUITY GROUP, LLC                    ATTN: KEVIN MCLAUGHLIN                    25220 HANCOCK AVE.                            STE. 220                       MURRIETA          CA      92562
TEMMEL, MAGGIE                                ADDRESS ON FILE
TEMOYAN, KENNETH                              ADDRESS ON FILE
TEMPLE TOWN                                   TEMPLE TOWN TAX COLLECT                   P.O. BOX 549                                                                 TEMPLE            ME      76503
TEMPLE TOWN                                   TEMPLE TOWN‐TAX COLLECT                   P.O. BOX 216                                                                 TEMPLE            NH      03084
TEMPLETON OF ALEXANDRIA                       250 S REYNOLDS STREET                                                                                                  ALEXANDRIA        VA      22304
TEMPLETON TOWN                                TAX COLLECTOR                             P.O. BOX 620                                                                 EAST TEMPLETON    MA      01438
TEMPLIN, GRACE                                ADDRESS ON FILE
TEMUA                                         P.O. BOX 467                                                                                                           MARLTON           NJ      08053
TEN 04 TRADING CO                             6085 DOUGLAS BLVD STE700                                                                                               GRANITE BAY       CA      95746
TEN GROUP APPRAISALS LLC                      P.O. BOX 484                                                                                                           BROKEN ARROW      OK      74013
TENABLE NETWORK SECURITY, INC.                ATTN: GENERAL COUNSEL                     7021 COLUMBIA GATEWAY DRIVE, SUITE 500                                       COLUMBIA          MD      21046
TENAFLY BORO                                  TENAFLY BORO ‐ TAX COLLE                  100 RIVEREDGE ROAD                                                           TENAFLY           NJ      07670
TENNANT, AJA                                  ADDRESS ON FILE
TENNESSEE                                     COMPLIANCE DIVISION                       312 ROSA L. PARKS AVE, 26TH FLOOR                                            NASHVILLE         TN      37243
TENNESSEE                                     GENERAL CONTACT                           312 ROSA L. PARKS AVE, 26TH FLOOR                                            NASHVILLE         TN      37243
TENNESSEE                                     MORTGAGE                                  312 ROSA L. PARKS AVE, 26TH FLOOR                                            NASHVILLE         TN      37243
TENNESSEE DEPARTMENT OF REVENUE               ANDREW JACKSON STATE OFFICE BUILDING      500 DEADERICK ST.                                                            NASHVILLE         TN      37242
TENNESSEE DEPT OF COMMERCE & INSURANCE        COLLECTIONS SERVICE BOARD                 500 JAMES ROBERTSON PARKWAY                                                  NASHVILLE         TN      37243
TENNESSEE DEPT OF FINANCIAL INSTITUTIONS      SARAH BRANCH, ASST. GENERAL COUNSEL       TENNESSEE TOWER, 26TH FLOOR                   312 ROSA L. PARKS AVENUE       NASHVILLE         TN      37243
TENNESSEE FARMERS MUTUAL                      147 BEAR CREEK PIKE                                                                                                    COLUMBIA          TN      38401
TENNESSEE FARMERS MUTUAL INS CO               P.O. BOX 1197                                                                                                          COLUMBIA          TN      38402
TENNESSEE HOME APPRAISALS                     1657 EAST STONE DRIVE                                                                                                  KINGSPORT         TN      37660
TENNESSEE RIDGE CITY                          TENNESSEE RIDGE‐TAX COLL                  2300 S MAIN ST                                                               TENNESSEE RIDGE   TN      37178
TENNESSEE SECRETARY OF STATE                  312 ROSA L PARKS AVENUE                                                                                                NASHVILLE         TN      37243
TENNESSEE VALLEY APPRAISAL SERVICES LLC       208 GREEN ST                                                                                                           ATHENS            TN      37303
TENNETT HEATING & A.C.                        DENNIS H TENNETT                          18 HARDING AVE                                                               HATBORO           PA      19040
TENOLA INC.                                   3511 CLAYTON DR.                                                                                                       BATON ROUGE       LA      70805




                                                                                                                    Page 864 of 998
                                       19-10412-jlg                Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  868 of 1004
Creditor Name                              Address1                             Address2                                     Address3                              City               State   Zip          Country
TENSAS PARISH                              TENSAS PARISH ‐ TAX COLL             P.O. BOX 138                                                                       ST JOSEPH          LA      71366
TENSHI, DARIEN                             ADDRESS ON FILE
TENT, KRIS                                 ADDRESS ON FILE
TEODORE CLAURE                             3203 APEX CIRCLE                                                                                                        FALLS CHURCH       VA      22044
TEOS TILE DESIGN INC                       1045 13TH AVE                                                                                                           ESCONDIDO          CA      92025
TEQUESTA AGENCY INC                        218 S US HWY 1 STE 300                                                                                                  TEQUESTA           FL      33469
TEQUESTA OAKS HOMEOWNERS ASSOCIATION INC   P.O. BOX 4505                                                                                                           TEQUESTA           FL      33469
TERAN, ANTONIO                             ADDRESS ON FILE
TERAVISTA COMMUNITY ASSOCIATION            P.O. BOX 93447                                                                                                          LAS VEGAS          NV      89193‐3447
TERAZ CUSTOM BUILD                         3821 BOYD AVENUE                                                                                                        GROVES             TX      77619
TERENCE RYAN &                             ADDRESS ON FILE
TERESA & JACK ALEXANDER                    ADDRESS ON FILE
TERESA & TERRY FIVECOAT                    ADDRESS ON FILE
TERESA A SELBERG                           ADDRESS ON FILE
TERESA BENNETT                             ADDRESS ON FILE
TERESA GALLOP                              ADDRESS ON FILE
TERESA GARCIA‐KUHN                         IAN D KALMANOWITZ                    CORNISH & DEL'OLIO                           431 NORTH CASCADE AVENUE SUITE 1      COLORADO SPRINGS   CO      80903
TERESA KING                                ADDRESS ON FILE
TERESA LAVIS                               GARY M. SMITH                        MOUNTAIN STATE JUSTICE, INC.                 1031 QUARRIER STREET, SUITE 200       CHARLESTON         WV      23501
TERESA MURRAY COLLECTOR OF REVENUE         1 COURT CIRCLE SUITE 4                                                                                                  CAMDENTON          MO      65920
TERESA PEREZ                               ADDRESS ON FILE
TERESA SANDRES                             ADDRESS ON FILE
TERESA STANISZEWSKI &                      ADDRESS ON FILE
TERESA SUAREZ HARRIS                       ADDRESS ON FILE
TERI FISHER APPRAISAL SERVICES             LLC                                  12516 E AUNNIC LN                                                                  SPOKANE VALLEY     WA      99206
TERMINIX                                   1302 NALCHITOUCHES ST                                                                                                   WEST MONROE        LA      71292
TERMINIX COMMERCIAL                        P.O. BOX 742592                                                                                                         CINCINNATI         OH      45274
TERMINIX INTERNATIONAL CO                  1610 MOFFETT ST STE B                                                                                                   SALINAS            CA      93905
TERMINIX SERVICE INC                       156 OLD CAT CREEK ROAD                                                                                                  FRANKLIN           NC      28734
TERRA LOGISTIC, CORP                       P.O. BOX 686                                                                                                            MERCEDITA          PR      00715‐0686
TERRA WEST COLLS GRP                       DBA ASSESSMENT MGT SVCS              6655 S CIMARRON RD                           SUITE 201                             LAS VEGAS          NV      89113
TERRACE ESTATES LLC                        1 SEQUOIA DR                                                                                                            CASPER             WY      82604
TERRACE HEIGHTS SEWER DISTRICT             186 IRON HORSE COURT 100                                                                                                YAKIMA             WA      98901
TERRACE PARK OF FIVE TOWNS 21 INC          C/O VESTA PROPERTY SERVICES INC      449 CENTRAL AVE 105                                                                ST PETERSBURG      FL      33701
TERRACES OF WOODLAKE HOMEOWNERS ASSOC      P.O. BOX 200145                                                                                                         AUSTIN             TX      78720
TERRACORP ASSOCIATES LLC                   3960 BROADWAY BLVD STE 236                                                                                              GARLAND            TX      75043
TERRANCE HATCH AND DONNETTE HATCH          94 S STAGECOACH DR.                                                                                                     BROOKSIDE          UT      84782
TERRANOVA WEST MUD  E                      TERRANOVA WEST MUD ‐ COL             17111 ROLLING CREEK                                                                HOUSTON            TX      77090
TERRASUN DESIGN INC                        P.O. BOX 7555                                                                                                           BRECKENRIDGE       CO      80424
TERRE HILL BORO                            LANCASTER COUNTY ‐ TREAS             150 N QUEEN ST. STE 122                                                            LANCASTER          PA      17603
TERRE M  VARDAMAN TRUSTEE                  P.O. BOX 1326                                                                                                           BRANDON            MS      39043
TERREBONNE PARISH                          TERREBONNE PARISH ‐ COLL             P.O. BOX 1670                                                                      HOUMA              LA      70361
TERRELL COUNTY                             TERRELL CO‐TAX COMMISSIO             P.O. BOX 484                                                                       DAWSON             GA      39842
TERRELL, ERICA                             ADDRESS ON FILE
TERRELL, SCHNEIKA                          ADDRESS ON FILE
TERRESTRIA ASSOCIATION INC                 2 FOX MEADOW DRIVE                                                                                                      SICKLERVILLE       NJ      08081
TERRI A. SHELTON                           SKAAR & FEAGLE, LLP                  JAMES M. FEAGLE                              2374 MAIN STREET, SUIT B              TUCKER             GA      30084
TERRI BINNION                              MORGAN & MORGAN                      JARED LEE                                    20 NORTH ORANGE AVENUE SUITE 1600     ORLANDO            FL      32801
TERRI KACZMAREK                            ADDRESS ON FILE
TERRI MCBRAYER, TREASURER‐TAX COLLECTOR    P.O. BOX 1297                                                                                                           WEAVERVILLE        CA      96093
TERRI P MAROTTO, PLLC                      723 EAST GURLEY STREET                                                                                                  PRESCOTT           AZ      86301
TERRIE OCONNOR REALTOR                     TERCONN INC.                         300G LAKE STREET                                                                   RAMSEY             NJ      07446
TERRILL, MARIA                             ADDRESS ON FILE
TERRITORIAL KEY LOCK & SAFE, INC.          1007 PEN ROAD SHOPPING CENTER                                                                                           SANTA FE           NM      87501
TERRITORIAL LANDWORKS INC                  1817 SOUTH AVE W STE A                                                                                                  MISSOULA           MT      59801
TERRITORIAL ROOFING CO., INC.              800 RANKING RD NE                                                                                                       ALBUQUERQUE        NM      87107
TERRY A. WALLER, LLS                       P.O. BOX 44                                                                                                             COLLINSVILLE       VA      24078
TERRY BOYD AGENCY                          505 FRANKLINTON ST                                                                                                      TYLERTOWN          MS      39667
TERRY BRIGHAM SRA & CO INC                 2951 BELGRAVE DRIVE                                                                                                     GERMANTOWN         TN      38138
TERRY CANFIELD                             ADDRESS ON FILE
TERRY CARTER                               ADDRESS ON FILE
TERRY COUNTY  C/O APPR D                   TERRY CAD ‐ TAX COLLECTO             P.O. BOX 426                                                                       BROWNFIELD         TX      79316
TERRY D. CLAYBORN                          TERRY CLAYBORN, PRO SE               12938 PENN STATION CT 23                                                           ORLANDO            FL      32821
TERRY DOVE                                 ADDRESS ON FILE
TERRY E EDWARDS                            ADDRESS ON FILE
TERRY E SMITH TRUSTEE                      P.O. BOX  6099                                                                                                          SUN CITY CENTER    FL      33571‐6099
TERRY HARNEY‐CHAMBERS                      312 MELODY LN                                                                                                           DUNCANVILLE        TX      75116
TERRY HARRIS INS                           11067 SE 56 AVE                                                                                                         BELLEVIEW          FL      34420
TERRY HORTON AGENCY                        25833 STATE HIGHWAY 181                                                                                                 DAPHNE             AL      36526
TERRY J. JOHNSON ADMINISTRATOR             1666 DELAWARE AVE                                                                                                       LAWTON             IA      51030‐8000




                                                                                                           Page 865 of 998
                                           19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                               Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  869 of 1004
Creditor Name                                 Address1                          Address2                                      Address3                                     City             State   Zip          Country
TERRY L. SHIRLEY                              MICHAEL KIND                      KAZEROUNI LAW GROUP, APC                      6069 SOUTH FORT APACHE ROAD, SUITE 100       LAS VEGAS        NV      89148
TERRY LANDERS                                 ADDRESS ON FILE
TERRY LEE CONSTRUCTION                        TERRY LEE                         9400 HARBOUR VIEW LANE                                                                     FORT WORTH       TX      76179
TERRY MYERS                                   ADDRESS ON FILE
TERRY PENN & SUZANNE                          ADDRESS ON FILE
TERRY REEDER                                  ADDRESS ON FILE
TERRY SELLAROLE                               ADDRESS ON FILE
TERRY SELLAROLE                               GREGORY P. MATARRESE, ESQ         KENT & MCBRIDE, P.C.                          ONE ARIN PARK 1715 HIGHWAY 35, SUITE 305     MIDDLETOWN       NJ      07748
TERRY TOWNSHIP                                TERRY TWP ‐ TAX COLLECTO          163 MORRIS RD.                                                                             SUGAR RUN        PA      18846
TERRY TRITTEN &                               ADDRESS ON FILE
TERRY VEREEN PLUMBING, INC                    2690 ROSSELLE ST                                                                                                             JACKSONVILLE     FL      32204
TERRY WOOD APPRAISALS                         P.O. BOX 507                                                                                                                 FLIPPIN          AR      72634
TERRY, MONIQUE                                ADDRESS ON FILE
TERRYS                                        THERESA STONE                     THERESA STONE                                 245 VETERANS LANE                            SEVEN POINTS     TX      75143
TERRYS PLUMBING INC                           4712 NE 11 AVE                                                                                                               OAKLAND PARK     FL      33334
TERVIEL‐RICK, KATIE                           ADDRESS ON FILE
TESA SKIPPER INS AGENCY                       401C W FM 517                                                                                                                DICKINSON        TX      77539
TESTER, LESLIE                                ADDRESS ON FILE
TESTER, THOMAS                                ADDRESS ON FILE
TETCO CONTRACTORS LLC                         3624 KINGSFORD AVE                                                                                                           DALLAS           TX      75227
TETON COUNTY                                  TETON COUNTY ‐ TREASURER          150 COURTHOUSE DRIVE, RO                                                                   DRIGGS           ID      83422
TETON COUNTY                                  TETON COUNTY ‐ TREASURER          P.O. BOX 428                                                                               CHOTEAU          MT      59422
TETON COUNTY                                  TETON COUNTY‐TREASURER            P.O. BOX 585                                                                               JACKSON          WY      83001
TETRAULT INS                                  4317 ACUSHNET AVE                                                                                                            NEW BEDFORD      MA      02745
TEWKSBURY TOWN                                TEWKSBURY TOWN‐TAX COLLE          11 TOWN HALL AVENUE                                                                        TEWKSBURY        MA      01876
TEWKSBURY TOWNSHIP                            TEWKSBURY TWP ‐ COLLECTO          169 OLD TURNPIKE ROAD                                                                      CALIFON          NJ      07830
TEXAN INSURANCE                               6161 SAVOY DRIVE STE 960                                                                                                     HOUSTON          TX      77036
TEXANA ROOFING, LLC                           DAVID VILLARREAL                  14034 WILLOW LN                                                                            LYTLE            TX      75052
TEXANS HOME IMPROVEMENT                       15020 DRAPER RD                                                                                                              HOUSTON          TX      77014
TEXAPLEX MAINT & CONST &                      HOWARD & DEBRA WILLIAMS           19514 LUTHERAN CEMENTERY                                                                   CYPRESS          TX      77433
TEXAS ALL RISK                                9696 SKILLMAN ST STE 170                                                                                                     DALLAS           TX      75243
TEXAS ALL RISK                                GENERAL AGENCY                    9696 SKILLMAN ST STE 170                                                                   DALLAS           TX      75243
TEXAS AMERICAN INSURERS                       1845 PRECINICT LINE RD            SUITE 101                                                                                  HURST            TX      76054
TEXAS APPRAISAL SERVICES                      P.O. BOX 101942                                                                                                              FORTH WORTH      TX      76185
TEXAS BEST GENERAL CONTRACTING LLC            2701 BURNING TREE                                                                                                            MCKINNEY         TX      75070
TEXAS BRAND ROOFING                           CORY FRANKS                       1500 CONVEYOR DR                                                                           BURLESON         TX      76028
TEXAS CAPITAL BANK                            2350 LAKESIDE BLVD                SUITE 610                                                                                  RICHARDSON       TX      75082
TEXAS CAPITAL BANK                            ATTN: LINNIE HAYES                300 THROCKMORTON ST                                                                        FORT WORTH       TX      76102
TEXAS CAPITAL BANK, NA                        2350 LAKESIDE BLVD                SUITE 310                                                                                  RICHARDSON       TX      75082
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION      2000 MCKINNEY AVENUE              STE 700                                                                                    DALLAS           TX      75201
TEXAS CENTRAL AIR                             P.O. BOX 218035                                                                                                              HOUSTON          TX      77218
TEXAS CHARTER TOWNSHIP                        TEXAS TOWNSHIP ‐ TREASUR          7110 W Q AVE                                                                               KALAMAZOO        MI      49009
TEXAS CITY ISD                                TEXAS CITY ISD ‐ TAX COL          BOX 1150                                                                                   TEXAS CITY       TX      77592
TEXAS COMMERCIAL AGENCY                       2765 EAST TRINITY MILLS           110                                                                                        CARROLLTON       TX      75006
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS          111 E. 17TH ST                                                                                                               AUSTIN           TX      78774‐0100
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS          P.O. BOX 149348                                                                                                              AUSTIN           TX      78714
TEXAS COUNTY                                  TEXAS COUNTY ‐ COLLECTOR          210 N. GRAND AVE, STE 10                                                                   HOUSTON          MO      65483
TEXAS COUNTY                                  TEXAS COUNTY ‐ TAX COLLE          P.O. BOX 509                                                                               GUYMON           OK      73942
TEXAS DEPT OF HOUSING & COMMUNITY AFFAIR      P.O. BOX 12489                                                                                                               AUSTIN           TX      78711
TEXAS DEPT OF HOUSING & COMMUNITY AFFAIR      TWIN TOWERS OFFICE CENTER         1106 CLAYTON LANE, SUITE 270W                                                              AUSTIN           TX      78723
TEXAS DESIGN BUILDERS                         P.O. BOX 5207                                                                                                                JASPER           TX      75951
TEXAS DFW HOMES RE                            MICHELLE LONG                     146 SILVER LAKES DR                                                                        SUNSET           TX      76270
TEXAS DISASTER                                2270 SPRINGLAKE RD 400                                                                                                       FARMERS BRANCH   TX      75234
TEXAS DRYWALL COMPANY                         KELVIN THORNTON                   KELVIN THORNTON                               14011 PINEMEADOW                             TOMBALL          TX      77377
TEXAS ELITE CONSTRUCTION & ROOFING LLC        10130 NORTH CROWLEY RD                                                                                                       CROWLEY          TX      76036
TEXAS ENGINEERED RFG &                        & GENERAL CNTRCTING               ATTN: NADINE                                  33300 EGYPT LN L 800                         MAGNOLIA         TX      77354
TEXAS FAIR PLAN ASSN                          5700 MOPAC EXPWY BLDG A                                                                                                      AUSTIN           TX      78749
TEXAS FAIR PLAN ASSOC                         P.O. BOX 732092                                                                                                              DALLAS           TX      75373
TEXAS FAIR PLAN ASSOCIATION                   KEITH MCINTYRE                    1828 E SOUTHEAST LOOP 323                     SUITE 105                                    TYLER            TX      75701‐8314
TEXAS FAIR PLAN ASSOCIATION                   P.O. BOX 99080                                                                                                               AUSTIN           TX      78709‐9080
TEXAS FARM BUREAU INS CO                      P.O. BOX 2690                                                                                                                WACO             TX      76702
TEXAS FARM BUREAU INSURANCE COMPANIES         P.O. BOX 660755                                                                                                              DALLAS           TX      75266‐0755
TEXAS FARM BUREAU MUT                         7420 FISH POND RD                                                                                                            WACO             TX      76710
TEXAS FARMERS INS AGENCY                      320 S CLARK RD STE E                                                                                                         CEDAR HILL       TX      75104
TEXAS FARMERS INSURANCE COMPANY               555 CORPORATE DRIVE                                                                                                          KALISPELL        MT      59901
TEXAS FARMERS INSURANCE COMPANY               P.O. BOX 149044                                                                                                              AUSTIN           TX      78714
TEXAS HERITAGE INS CO.                        P.O. BOX 1400                                                                                                                BRENHAM          TX      77834
TEXAS INDEPENDENT INS                         GROUP                             1420 W EXCHANGE PKWY130                                                                    ALLEN            TX      75013
TEXAS INS MARKET PLACE                        5222 THUNDER CREEK RD A                                                                                                      AUSTIN           TX      78759
TEXAS INS SRVC CNTR INC                       521 S 77 SUNSHINE STRIP                                                                                                      HARLINGEN        TX      78550




                                                                                                            Page 866 of 998
                                         19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                870 of 1004
Creditor Name                               Address1                          Address2                                     Address3     City              State   Zip        Country
TEXAS INSIDE OUT KITCHEN LLC                1438 WINDING CANYON CT                                                                      KATY              TX      77493
TEXAS LAWN CARE SERVICE                     P.O. BOX 2219                                                                               WHITNEY           TX      76692
TEXAS MANUFACTURED HOME                     SERVICES                          P.O. BOX 5353                                             ALVIN             TX      77512
TEXAS ONE INS                               1127 VIA BELCANTO                                                                           SAN ANTONIO       TX      78260
TEXAS PIONEER FARM                          MUTUAL INSURANCE                  209 W MAIN AVE                                            ROUND ROCK        TX      78664
TEXAS PREMIER PROPERTIES RE                 3800 PALUXY DR STE 108                                                                      TYLER             TX      75703
TEXAS PUBLIC UTILITY COMMISSION             P.O. BOX 13326                                                                              AUSTIN            TX      78711‐3326
TEXAS PUBLIC UTILITY COMMISSION             WILLIAM B. TRAVIS BLDG.           1701 N. CONGRESS AVENUE, 7TH FLOOR                        AUSTIN            TX      78701
TEXAS RECONSTRUCTION                        4708 MCNUTT                                                                                 FORTH WORTH       TX      76117
TEXAS RED LAWN CARE                         ATTN: JOYCE DIAZ                  1308 COMMERCIAL AVE                                       COLEMAN           TX      76834
TEXAS REMODEL TEAM LLC                      TIMOTHY FOX                       25275 BUDDE RD SUITE 24                                   SPRING            TX      77380
TEXAS RESIDENTIAL & COMMERCIAL ROOFING      6692 RIVER ROAD                                                                             AMARILLO          TX      79108
TEXAS ROOFING AND PATIO                     3743 ROCKY LEDGE LN                                                                         KATY              TX      77494
TEXAS ROOFING DIVISION                      801 E 6TH STREET                                                                            PLAINVIEW         TX      79072
TEXAS SECRETARY OF STATE                    1019 BRAZOS                                                                                 AUSTIN            TX      78701
TEXAS SECURITY GENERAL                      INSURANCE AGENCY, INC.            18545 SIGMA RD., STE 101                                  SAN ANTONIO       TX      78258
TEXAS SPECIALTY CONT &                      MICHELLE JOHNSON                  213 WINDYLN                                               ROCKWALL          TX      75087
TEXAS SPECIALTY UNDER.W                     510 TURTLE COVE BLVD200                                                                     ROCKWALL          TX      75087
TEXAS STAR CONTRACTORS                      TEXAS SRC INC                     2556 MACARTHUR VIEW                                       SAN ANTONIO       TX      78217
TEXAS STAR GENERAL INS                      P.O. BOX 3506                                                                               SAN ANGELO        TX      76902
TEXAS STAR ROOFING INC                      1000 18TH PL                                                                                PLANO             TX      75074
TEXAS STRONG MOLD BUSTERS                   EUGENE VIGIL                      5935 OLLIA CIRCLE                                         PASADENA          TX      77505
TEXAS SUPERIOR ROOFING                      305‐318                           4101 W GREEN OAKS BLVD                                    ARLINGTON         TX      76016
TEXAS SUPERIOR ROOFING, LLC                 RANDY J. WOOTEN                   4101 W GRRENOAKS BLVD, 305318                             ARLINGTON         TX      76016
TEXAS TOP TIER CONTRACTORS LLC              DAVID                             9355 FOREST LN                                            DALLAS            TX      75243
TEXAS TOWN                                  TEXAS TWN TREASURER               T9212 NORTH COUNTY ROAD                                   WAUSAU            WI      54403
TEXAS TOWNSHIP 1   2                        JOHN HAGGARTY ‐ TAX COLL          1438 SHADY LANE                                           HONESDALE         PA      18431
TEXAS VETERANS LAND BOARD                   TEXAS VETERANS LAND BOARD         8740 LUCENT BLVD, 6TH FLOOR                               HIGHLANDS RANCH   CO      80129
TEXAS WASATCH INSURANCE                     100 E ROYAL LANE STE 320                                                                    IRVING            TX      75039
TEXAS WINDSTORM                             13030 WOOD FOREST STE.B                                                                     HOUSTON           TX      77015
TEXAS WINDSTORM                             15156 HWY 3                                                                                 WEBSTER           TX      77598
TEXAS WINDSTORM                             2820 MAIN STREET                                                                            INGLESIDE         TX      78362
TEXAS WINDSTORM                             4645 HIGHWAY 6 SUITE E                                                                      SUGAR LAND        TX      77478
TEXAS WINDSTORM                             4925 EVERHART SUITE 112                                                                     CORPUS CHRISTI    TX      78411
TEXAS WINDSTORM                             8103 TWIN CITY HIGHWAY                                                                      PORT ARTHUR       TX      77642
TEXAS WINDSTORM                             P.O. BOX 1258                                                                               INGLESIDE         TX      78362
TEXAS WINDSTORM C/O                         CHAUVIN AGENCY LLC                1350 NASA PKWAY, STE 104                                  HOUSTON           TX      77058
TEXAS WINDSTORM INS                         1837 W. TYLER SUITE 1                                                                       HARLINGEN         TX      78550
TEXAS WINDSTORM INS                         4444 CORONA STE 103                                                                         CORPUS CHRISTI    TX      78411
TEXAS WINDSTORM INS                         P.O. BOX 271330                                                                             CORPUS CHRISTI    TX      78427
TEXAS WINDSTORM INS AGY                     12619 E FREEWAY                                                                             HOUSTON           TX      77015
TEXAS WINDSTORM INS AGY                     1500 SOLANA BLVD 4500                                                                       WESTLAKE          TX      76262
TEXAS WINDSTORM INS ASSN                    2820 MAIN STREET                                                                            INGLESIDE         TX      78362
TEXAS WINDSTORM INS ASSN                    3470 CARMEN AVE STE 7                                                                       RANCHO VIEJO      TX      78575
TEXAS WINDSTORM INS ASSN                    4444 CORONA STE 103                                                                         CORPUS CHRISTI    TX      78411
TEXAS WINDSTORM INS ASSN                    5819 HWY 6 SOUTH STE 260                                                                    MISSOURI CITY     TX      77459
TEXAS WINDSTORM INS ASSN                    800 W PRICE RD                                                                              BROWNSVILLE       TX      78520
TEXAS WINDSTORM INS ASSN                    P.O. BOX 99090                                                                              AUSTIN            TX      78709
TEXAS WINDSTORM INS ASSO                    1018 N VELASCO                                                                              ANGLETON          TX      77515
TEXAS WINDSTORM INS ASSO                    1046 N 77 SUNSHINE PKWY           SUITE 6                                                   HARLINGEN         TX      78550
TEXAS WINDSTORM INS ASSO                    10810 KATY FRWY 202                                                                         HOUSTON           TX      77043
TEXAS WINDSTORM INS ASSO                    11041 SHADOW CREEK PKWY           115                                                       PEARLAND          TX      77584
TEXAS WINDSTORM INS ASSO                    1107 N. BRAZOSPORT BLVD                                                                     FREEPORT          TX      77541
TEXAS WINDSTORM INS ASSO                    1111 FM 1462                                                                                ALVIN             TX      77511
TEXAS WINDSTORM INS ASSO                    1117 STUART PL RD 104                                                                       HARLINGEN         TX      78552
TEXAS WINDSTORM INS ASSO                    112 MAGNOLIA ESTATES DR                                                                     LEAGUE CITY       TX      77573
TEXAS WINDSTORM INS ASSO                    11711 SHADOW CREEK PKWY           SUITE 125                                                 PEARLAND          TX      77584
TEXAS WINDSTORM INS ASSO                    12425 HWY 6                                                                                 SANTA FE          TX      77510
TEXAS WINDSTORM INS ASSO                    1254 PAREDES LINE RD 6                                                                      BROWNSVILLE       TX      78521
TEXAS WINDSTORM INS ASSO                    12929 GULF FRWY STE 112                                                                     HOUSTON           TX      77034
TEXAS WINDSTORM INS ASSO                    13231 CHAMPION FOREST             DR 206                                                    HOUSTON           TX      77069
TEXAS WINDSTORM INS ASSO                    1324 AVE D                                                                                  KATY              TX      77493
TEXAS WINDSTORM INS ASSO                    1414 S FRIENDSWOOD DR                                                                       FRIENDSWOOD       TX      77546
TEXAS WINDSTORM INS ASSO                    14602 COMPASS ST SUITE A                                                                    CORPUS CHRISTI    TX      78418
TEXAS WINDSTORM INS ASSO                    1504 S 21ST ST                                                                              NEDERLAND         TX      77627
TEXAS WINDSTORM INS ASSO                    15327 GULF FRWY STE B                                                                       HOUSTON           TX      77034
TEXAS WINDSTORM INS ASSO                    17280 W LAKE HOUSTON PKY                                                                    HUMBLE            TX      77346
TEXAS WINDSTORM INS ASSO                    17300 EL COMAINO REAL             112B                                                      HOUSTON           TX      77058
TEXAS WINDSTORM INS ASSO                    1802 BROADWAY 118                                                                           GALVESTON         TX      77550
TEXAS WINDSTORM INS ASSO                    18050 SATURN LANE  200                                                                      HOUSTON           TX      77058




                                                                                                         Page 867 of 998
                           19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                         DITECH HOLDING CORPORATION ET. AL.     Main Document
                                                                            Pg CREDITOR MATRIX
                                                                                   871 of 1004
Creditor Name                 Address1                           Address2                        Address3         City             State   Zip     Country
TEXAS WINDSTORM INS ASSO      1833 EGRET BAY BLVD 560                                                             HOUSTON          TX      77058
TEXAS WINDSTORM INS ASSO      18333 EGRET BAY BLVD               SUITE 270                                        HOUSTON          TX      77058
TEXAS WINDSTORM INS ASSO      18333 EGRET BAY BLVD               SUITE 560                                        HOUSTON          TX      77058
TEXAS WINDSTORM INS ASSO      2001 61 ST SUITE A                                                                  GALVESTON        TX      77551
TEXAS WINDSTORM INS ASSO      215 S HIGHWAY 69                                                                    NEDERLAND        TX      77627
TEXAS WINDSTORM INS ASSO      217‐A E. PARKWOOD                                                                   FRIENDSWOOD      TX      77546
TEXAS WINDSTORM INS ASSO      2221 HELENA AVE                                                                     NEDERLAND        TX      77627
TEXAS WINDSTORM INS ASSO      2225 CR 90 SUITE 201‐I                                                              PEARLAND         TX      77584
TEXAS WINDSTORM INS ASSO      2251 FM 646 RD SUITE 120                                                            DICKINSON        TX      77539
TEXAS WINDSTORM INS ASSO      2323 NEDERLAND AVE                                                                  NEDERLAND        TX      77627
TEXAS WINDSTORM INS ASSO      2420 PORT NECHES AVE A                                                              PORT NECHES      TX      77651
TEXAS WINDSTORM INS ASSO      2458 HWY 361                                                                        INGLEWOOD        TX      78362
TEXAS WINDSTORM INS ASSO      2626 S LOOP 35                                                                      ALVIN            TX      77511
TEXAS WINDSTORM INS ASSO      2705 PALMER HIGHWAY                                                                 TEXAS CITY       TX      77590
TEXAS WINDSTORM INS ASSO      2905 NEDERLAND AVE                                                                  NEDERLAND        TX      77627
TEXAS WINDSTORM INS ASSO      2922 SELUDED DRIVE                                                                  SUGAR LAND       TX      77498
TEXAS WINDSTORM INS ASSO      302 PLANTATION DR                                                                   LAKE JACKSON     TX      77566
TEXAS WINDSTORM INS ASSO      3124 SOUTH ALAMEDA ST                                                               CORPUS CHRISTI   TX      78404
TEXAS WINDSTORM INS ASSO      347 S AMIN ST SUITE 100                                                             LUMBERTOWN       TX      77657
TEXAS WINDSTORM INS ASSO      400 E. HOUSE ST                                                                     ALVIN            TX      77511
TEXAS WINDSTORM INS ASSO      401 TIKI DRIVE                                                                      TIKI ISLAND      TX      77554
TEXAS WINDSTORM INS ASSO      401C W FM 517                                                                       DICKINSON        TX      77539
TEXAS WINDSTORM INS ASSO      402 N 6TH ST                                                                        KINGSVILLE       TX      73363
TEXAS WINDSTORM INS ASSO      4036 WEBER RD                                                                       CORPUS CHRISTI   TX      78411
TEXAS WINDSTORM INS ASSO      413 E. NASA RD 1                                                                    WEBSTER          TX      77598
TEXAS WINDSTORM INS ASSO      417 N 10TH ST                                                                       LA PORTE         TX      77571
TEXAS WINDSTORM INS ASSO      4207 FAIRMONT PARKWAY                                                               PASADENA         TX      77504
TEXAS WINDSTORM INS ASSO      4500 N MAIN                                                                         BAYTOWN          TX      77521
TEXAS WINDSTORM INS ASSO      500 N. WATER ST SUITE 702                                                           CORPUS CHRISTI   TX      78401
TEXAS WINDSTORM INS ASSO      500 N. WATER ST SUITE 900                                                           CORPUS CHRISTI   TX      78401
TEXAS WINDSTORM INS ASSO      5002 AVENUE R                                                                       GALVESTON        TX      77553
TEXAS WINDSTORM INS ASSO      504 A THIS WAY                                                                      LAKE JACKSON     TX      77566
TEXAS WINDSTORM INS ASSO      5110 HOLLY RD                                                                       CORPUS CHRISTI   TX      78411
TEXAS WINDSTORM INS ASSO      525 GLAZEBROOK F                                                                    CORPUS CHIRSTI   TX      78404
TEXAS WINDSTORM INS ASSO      5433 S STAPLES STE P3                                                               CORPUS CHRISTI   TX      78411
TEXAS WINDSTORM INS ASSO      5440 EVERHART 9                                                                     CORPUS CHRISTI   TX      78411
TEXAS WINDSTORM INS ASSO      5621 BETTY JEAN DRIVE                                                               CORPUS CHRISTI   TX      78411
TEXAS WINDSTORM INS ASSO      6025 HEARDS LANE                                                                    GALVESTON        TX      77551
TEXAS WINDSTORM INS ASSO      624 S MAIN                                                                          LUMBERTON        TX      77657
TEXAS WINDSTORM INS ASSO      6919 GARTH ROAD                                                                     BAYTON           TX      77521
TEXAS WINDSTORM INS ASSO      700 S FRIENDSWOOD DR G                                                              FREINDSWOOD      TX      77546
TEXAS WINDSTORM INS ASSO      717 9TH AVE NORTH                                                                   TEXAS CITY       TX      77590
TEXAS WINDSTORM INS ASSO      7850 N. SAM HOUSTON PKWY           W 280                                            HOUSTON          TX      77064
TEXAS WINDSTORM INS ASSO      822 W MAIN                                                                          LEAGUE CITY      TX      77573
TEXAS WINDSTORM INS ASSO      8220 JONES RD, SUITE 100                                                            HOUSTON          TX      77065
TEXAS WINDSTORM INS ASSO      8303 SOUTHWEST FRWY S              SUITE 510                                        HOUSTON          TX      77074
TEXAS WINDSTORM INS ASSO      857 PALM BLVD                                                                       BROWNSVILLE      TX      78520
TEXAS WINDSTORM INS ASSO      922 14TH ST N B                                                                     TEXAS CITY       TX      77590
TEXAS WINDSTORM INS ASSO      9415 BROADWAY STE 105                                                               PEARLAND         TX      77584
TEXAS WINDSTORM INS ASSO      9509 HIGHWAY 69                                                                     PORT ARTHUR      TX      77640
TEXAS WINDSTORM INS ASSO      P.O. BOX 10328                                                                      AUSTIN           TX      78766
TEXAS WINDSTORM INS ASSO      P.O. BOX 1335                                                                       PORTLAND         TX      78374
TEXAS WINDSTORM INS ASSO      P.O. BOX 1478                                                                       ROCKPORT         TX      78382
TEXAS WINDSTORM INS ASSO      P.O. BOX 1480                                                                       ROCKPORT         TX      78381
TEXAS WINDSTORM INS ASSO      P.O. BOX 16767                                                                      GALVESTON        TX      77552
TEXAS WINDSTORM INS ASSO      P.O. BOX 1797                                                                       ANGLETON         TX      77516
TEXAS WINDSTORM INS ASSO      P.O. BOX 1986                                                                       HARLINGEN        TX      78551
TEXAS WINDSTORM INS ASSO      P.O. BOX 2368                                                                       PEARLAND         TX      77588
TEXAS WINDSTORM INS ASSO      P.O. BOX 249                                                                        PORT ISABEL      TX      78578
TEXAS WINDSTORM INS ASSO      P.O. BOX 339                                                                        ANAHUAC          TX      77514
TEXAS WINDSTORM INS ASSO      P.O. BOX 5099                                                                       CORPUS CHRISTI   TX      78465
TEXAS WINDSTORM INS ASSO      P.O. BOX 571388                                                                     HOUSTON          TX      77257
TEXAS WINDSTORM INS ASSO      P.O. BOX 7018                                                                       BEAUMONT         TX      77726
TEXAS WINDSTORM INS ASSO      P.O. BOX 849                                                                        LOS FRESNOS      TX      78566
TEXAS WINDSTORM INS ASSO      P.O. BOX 8639                                                                       THE WOODLANDS    TX      77387
TEXAS WINDSTORM INS ASSO      P.O. BOX 8738                                                                       CORPUS CHRISTI   TX      78468
TEXAS WINDSTORM INS ASSO      P.O. BOX 958                                                                        BAYTOWN          TX      77522
TEXAS WINDSTORM INS CO        7495 FANNET RD                                                                      BEAUMONT         TX      77705
TEXAS WINDSTORM INS COMP      107 S FRIENDSWOOD DR C                                                              FRIENDSWOOD      TX      77546
TEXAS WINDSTORM INS COMP      1560 W BAY AREA BLVD               SUITE 303                                        FREINDSWOOD      TX      77546




                                                                               Page 868 of 998
                           19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                       DITECH HOLDING CORPORATION ET. AL.     Main Document
                                                                          Pg CREDITOR MATRIX
                                                                                 872 of 1004
Creditor Name                 Address1                         Address2                        Address3         City             State   Zip     Country
TEXAS WINDSTROM INS ASSO      100 E KLEBERG AVE  338                                                            KINGSVILLE       TX      78363
TEXAS WINDSTROM INS ASSO      1020 BAY AREA BLVD  102                                                           HOUSTON          TX      77058
TEXAS WINDSTROM INS ASSO      10200 W AIRP O RT  150                                                            STAFFORD         TX      77477
TEXAS WINDSTROM INS ASSO      10201 S PADRE ISLAND 313                                                          CORPUS CHRISTI   TX      78418
TEXAS WINDSTROM INS ASSO      1028 HELENA AVE                                                                   NEDERLAND        TX      77627
TEXAS WINDSTROM INS ASSO      1051 HWY 327 E                                                                    SILSBEE          TX      77656
TEXAS WINDSTROM INS ASSO      106 S COMMERCE ST STE 4                                                           PORT LAVACE      TX      77979
TEXAS WINDSTROM INS ASSO      107 WEST WAY STE 21                                                               LAKE JACKSON     TX      77566
TEXAS WINDSTROM INS ASSO      10777 WESTHEIMER 107                                                              HOUSTON          TX      77042
TEXAS WINDSTROM INS ASSO      1091 N MAIN ST STE C                                                              VIDOR            TX      77662
TEXAS WINDSTROM INS ASSO      11037 FM 1960 W STE A4                                                            HOUSTON          TX      77065
TEXAS WINDSTROM INS ASSO      1114 ORION                                                                        PORTLAND         TX      78374
TEXAS WINDSTROM INS ASSO      112 MAGNOLIA ESTATES DR                                                           LEAGUE CITY      TX      77573
TEXAS WINDSTROM INS ASSO      1120 NASA PKWY  100                                                               HOUSTON          TX      77058
TEXAS WINDSTROM INS ASSO      1120 WOODWORTH BLVD                                                               PORT ARTHUR      TX      77640
TEXAS WINDSTROM INS ASSO      1129 E SINTON                                                                     SINTON           TX      78387
TEXAS WINDSTROM INS ASSO      11441 32ND AVE N STE A                                                            TEXAS CITY       TX      77591
TEXAS WINDSTROM INS ASSO      11442 N IH 35                                                                     AUSTIN           TX      78753
TEXAS WINDSTROM INS ASSO      116 S GORDON ST                                                                   ALVIN            TX      77511
TEXAS WINDSTROM INS ASSO      11607 SPRING CYPRESS  F                                                           TOMBALL          TX      77377
TEXAS WINDSTROM INS ASSO      1167 N MAIN                                                                       VIDOR            TX      77662
TEXAS WINDSTROM INS ASSO      11959 FM 1764                                                                     SANTA FE         TX      77510
TEXAS WINDSTROM INS ASSO      120 CIRCLE WAY STE 1C                                                             LAKE JACKSON     TX      77566
TEXAS WINDSTROM INS ASSO      1200 MCKINNEY STE 309                                                             HOUSTON          TX      77010
TEXAS WINDSTROM INS ASSO      1202 LAKE WOODLANDS DR                                                            THE WOODLANDS    TX      77380
TEXAS WINDSTROM INS ASSO      1203 RED BUD ST                                                                   ORANGE           TX      77632
TEXAS WINDSTROM INS ASSO      12274 BANDERA RD STE 120                                                          HELOTES          TX      78023
TEXAS WINDSTROM INS ASSO      12727 FEATHERWOOD 104                                                             HOUSTON          TX      77034
TEXAS WINDSTROM INS ASSO      12941 GULF FRWY STE 101                                                           HOUSTON          TX      77034
TEXAS WINDSTROM INS ASSO      1305 HWY 361                                                                      PORT ARANSAS     TX      78373
TEXAS WINDSTROM INS ASSO      1305 W PARKWOOD AVE A105                                                          FRIENDSWOOD      TX      77546
TEXAS WINDSTROM INS ASSO      13105 N W FRWY STE 1230                                                           HOUSTON          TX      77040
TEXAS WINDSTROM INS ASSO      1313 E KING AVE                                                                   KINGSVILLE       TX      78363
TEXAS WINDSTROM INS ASSO      1314 EAST KING STREET                                                             KINGSVILLE       TX      78363
TEXAS WINDSTROM INS ASSO      1322 E HARRISON AVE  A                                                            HARLINGEN        TX      78550
TEXAS WINDSTROM INS ASSO      1322 SPACE PARK DR C100                                                           HOUSTON          TX      77058
TEXAS WINDSTROM INS ASSO      133 E PRICE RD                                                                    BROWNSVILLE      TX      78521
TEXAS WINDSTROM INS ASSO      13310 LEOPARD ST STE 23                                                           CORPUS CHRISTI   TX      78410
TEXAS WINDSTROM INS ASSO      13624 MEMORIAL DRIVE                                                              HOUSTON          TX      77078
TEXAS WINDSTROM INS ASSO      1393 E ALTON GLOOR STE13                                                          BROWNSVILLE      TX      78526
TEXAS WINDSTROM INS ASSO      14 E LEVEE ST                                                                     BROWNSVILLE      TX      78520
TEXAS WINDSTROM INS ASSO      1425 FM 802 STE R                                                                 BROWNSVILLE      TX      78526
TEXAS WINDSTROM INS ASSO      1454 PAREDES LN RD STE A                                                          BROWNSVILLE      TX      78521
TEXAS WINDSTROM INS ASSO      14617 NORTHWEST BLVD                                                              CORPUS CHRITI    TX      78410
TEXAS WINDSTROM INS ASSO      148 N SAM HOUSTON                                                                 SAN BENITO       TX      78586
TEXAS WINDSTROM INS ASSO      14888 HWY 105 W STE 108                                                           MONTGOMERY       TX      77356
TEXAS WINDSTROM INS ASSO      1509 2ND ST                                                                       SEABROOK         TX      77586
TEXAS WINDSTROM INS ASSO      15307 FM 1825 NO 2                                                                PFLUGERVILLE     TX      78660
TEXAS WINDSTROM INS ASSO      155 S 8TH ST                                                                      RAYMONDVILLE     TX      78580
TEXAS WINDSTROM INS ASSO      1550 CORNERSTONE CT                                                               BEAUMONT         TX      77706
TEXAS WINDSTROM INS ASSO      1601 WEST AUSTIN                                                                  PORT LAVACA      TX      77979
TEXAS WINDSTROM INS ASSO      1603 E MULBERRY                                                                   ANGLETON         TX      77516
TEXAS WINDSTROM INS ASSO      1606 E US BUSINESS 77 A                                                           SAN BENITO       TX      78586
TEXAS WINDSTROM INS ASSO      1617 E HARRISON AVE STEI                                                          HARLINGEN        TX      78552
TEXAS WINDSTROM INS ASSO      1703 TREMONT ST                                                                   GALVESTON        TX      77553
TEXAS WINDSTROM INS ASSO      17101 KUYKENDAHL 200                                                              HOUSTON          TX      77068
TEXAS WINDSTROM INS ASSO      1729 W HARRISON AVE  A                                                            HARLINGEN        TX      78550
TEXAS WINDSTROM INS ASSO      1760 OLD P O RT ISABEL C                                                          BROWNSVILLE      TX      78521
TEXAS WINDSTROM INS ASSO      17625 EL CAMINO REAL 104                                                          HOUSTON          TX      77058
TEXAS WINDSTROM INS ASSO      1801 S GORDON ST                                                                  ALVIN            TX      77511
TEXAS WINDSTROM INS ASSO      1811 BRAZOSP O RT BLVD                                                            FREEPORT         TX      77541
TEXAS WINDSTROM INS ASSO      1820 HWY 35 NORTH                                                                 ROCKPORT         TX      78382
TEXAS WINDSTROM INS ASSO      1824 S GORDON STE 1                                                               ALVIN            TX      77511
TEXAS WINDSTROM INS ASSO      1834 BROADWAY STE 104                                                             PEARLAND         TX      77581
TEXAS WINDSTROM INS ASSO      1901 BALDWIN STE C                                                                CORPUS CHRISTI   TX      78404
TEXAS WINDSTROM INS ASSO      1925 WEST LOOP 449 STE A                                                          HARLINGEN        TX      78550
TEXAS WINDSTROM INS ASSO      1950 W GRAY ST STE 1                                                              HOUSTON          TX      77019
TEXAS WINDSTROM INS ASSO      19627 HOLWARTH STE 100                                                            SPRING           TX      77388
TEXAS WINDSTROM INS ASSO      19929 HWY 6 STE B                                                                 MANVEL           TX      77578
TEXAS WINDSTROM INS ASSO      201 W BORDEN STREET                                                               SINTON           TX      78387




                                                                             Page 869 of 998
                           19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                          DITECH HOLDING CORPORATION ET. AL.     Main Document
                                                                             Pg CREDITOR MATRIX
                                                                                    873 of 1004
Creditor Name                 Address1                            Address2                        Address3         City             State   Zip     Country
TEXAS WINDSTROM INS ASSO      201‐A THAT WAY                                                                       LAKE JACKSOON    TX      77566
TEXAS WINDSTROM INS ASSO      2025 CENTRAL BLVD  C                                                                 BROWNSVILLE      TX      78521
TEXAS WINDSTROM INS ASSO      203 N 14TH STREET                                                                    KINGSVILLE       TX      78363
TEXAS WINDSTROM INS ASSO      203 S 10TH STREET                                                                    KINGSVILLE       TX      78363
TEXAS WINDSTROM INS ASSO      2050 N LOOP W  120                                                                   HOUSTON          TX      77018
TEXAS WINDSTROM INS ASSO      2060 B UNIVERSAL CITY BLVD                                                           UNIVERSAL CITY   TX      78148
TEXAS WINDSTROM INS ASSO      210 S CARANCAHUA 4TH FL                                                              CORPUS CHRISTI   TX      78401
TEXAS WINDSTROM INS ASSO      2117 MAGNOLIA AVE                                                                    PORT NECHES      TX      77651
TEXAS WINDSTROM INS ASSO      2130 BAY ARE BLVD                                                                    HOUSTON          TX      77058
TEXAS WINDSTROM INS ASSO      2145 AIRLINE RD                                                                      CORPUS CHRISTI   TX      78414
TEXAS WINDSTROM INS ASSO      222 E HUTCHINSON STE 101                                                             SAN MARCOS       TX      78666
TEXAS WINDSTROM INS ASSO      222 S VELASCO STE B                                                                  ANGLETON         TX      77515
TEXAS WINDSTROM INS ASSO      22214 HIGHLAND KNOLLS DR                                                             KATY             TX      77450
TEXAS WINDSTROM INS ASSO      2245 TEXAS DR  300                                                                   SUGAR LAND       TX      77479
TEXAS WINDSTROM INS ASSO      229 DOWLEN RD STE 11B                                                                BEAUMONT         TX      77706
TEXAS WINDSTROM INS ASSO      2300 SOUTH LOOP 35 STE C                                                             ALVIN            TX      77511
TEXAS WINDSTROM INS ASSO      2301 A N ALEXANDER                                                                   BAYTOWN          TX      77520
TEXAS WINDSTROM INS ASSO      2311 CALDER AVE                                                                      BEAUMONT         TX      77702
TEXAS WINDSTROM INS ASSO      24800 INTERSTATE 45 N                                                                THE WOODLANDS    TX      77380
TEXAS WINDSTROM INS ASSO      2500 PRICE RD STE 300                                                                BROWNSVILLE      TX      78521
TEXAS WINDSTROM INS ASSO      2528 WESTMINSTER ST                                                                  PEARLAND         TX      77581
TEXAS WINDSTROM INS ASSO      2600 NASA PARKWAY 102                                                                SEABROOK         TX      77586
TEXAS WINDSTROM INS ASSO      2600 S SHORE BLVD  300                                                               LEAGUE CITY      TX      77573
TEXAS WINDSTROM INS ASSO      26202 OAK RIDGE DR A206                                                              SPRING           TX      77380
TEXAS WINDSTROM INS ASSO      2640 E BROADWAY STE 112                                                              PEARLAND         TX      77581
TEXAS WINDSTROM INS ASSO      2725Q TOWN CENTER BLVD                                                               SUGARLAND        TX      77479
TEXAS WINDSTROM INS ASSO      2727 MORGAN AVE STE 300                                                              CORPUS CHRISTI   TX      78405
TEXAS WINDSTROM INS ASSO      2751 NASH ST STE 100                                                                 BRYAN            TX      77602
TEXAS WINDSTROM INS ASSO      2801 S STAPLES ST STE D                                                              CORPUS CHRISTI   TX      78413
TEXAS WINDSTROM INS ASSO      2825 NALL  19‐A                                                                      PORT NECHES      TX      77651
TEXAS WINDSTROM INS ASSO      2901 WILCREST STE 150                                                                HOUSTON          TX      77042
TEXAS WINDSTROM INS ASSO      2925 PALMER HWY STE B                                                                TEXAS CITY       TX      77590
TEXAS WINDSTROM INS ASSO      300A 8TH ST                                                                          PORTLAND         TX      78374
TEXAS WINDSTROM INS ASSO      3024 PALMAER HWY                                                                     TEXAS CITY       TX      77590
TEXAS WINDSTROM INS ASSO      3029 LAWNVIEW ST                                                                     CORPUS CHRISTI   TX      78404
TEXAS WINDSTROM INS ASSO      3032 MARINA BAY DR  100                                                              LEAGUE CITY      TX      77573
TEXAS WINDSTROM INS ASSO      3038 S ALAMEDA ST                                                                    CORPUS CHRISTI   TX      78404
TEXAS WINDSTROM INS ASSO      304 W 20TH ST                                                                        HOUSTON          TX      77008
TEXAS WINDSTROM INS ASSO      308 W PARKWOOD AVE 104B                                                              FRIENDSWOOD      TX      77546
TEXAS WINDSTROM INS ASSO      311 GREEN AVE                                                                        TAFT             TX      78390
TEXAS WINDSTROM INS ASSO      311 TRAVIS                                                                           LIBERTY          TX      77575
TEXAS WINDSTROM INS ASSO      312 MORNINGSIDE DR STE D                                                             FRIENDSWOOD      TX      77546
TEXAS WINDSTROM INS ASSO      3120‐A AVENUE F                                                                      BAY CITY         TX      77414
TEXAS WINDSTROM INS ASSO      3204 39TH STREET                                                                     PORT ARTHUR      TX      77642
TEXAS WINDSTROM INS ASSO      3308 MEDICAL TRIANGLE                                                                PORT ARTHUR      TX      77642
TEXAS WINDSTROM INS ASSO      3311 RICHMOND AVE 350                                                                HOUSTON          TX      77098
TEXAS WINDSTROM INS ASSO      3355 WASHINGTON BLVD                                                                 BEAUMONT         TX      77705
TEXAS WINDSTROM INS ASSO      3410 D JOHN STOCKBAUER                                                               VICTORIA         TX      77901
TEXAS WINDSTROM INS ASSO      360 S MLK PARKWAY                                                                    BEAUMONT         TX      77701
TEXAS WINDSTROM INS ASSO      3600 N 23RD ST STE 305                                                               MCALLEN          TX      78501
TEXAS WINDSTROM INS ASSO      363 EL DORADO BLVD                                                                   WEBSTER          TX      77598
TEXAS WINDSTROM INS ASSO      3702 MOCKINGBIRD LN                                                                  AMARILLO         TX      79109
TEXAS WINDSTROM INS ASSO      3721 EXECUTIVE CNTR 200                                                              AUSTIN           TX      78731
TEXAS WINDSTROM INS ASSO      3800 HWY 365 STE 113                                                                 PORT ARTHUR      TX      77642
TEXAS WINDSTROM INS ASSO      3801 SARATOGA BLVD  105                                                              CORPUS CHRISTI   TX      78415
TEXAS WINDSTROM INS ASSO      3837 S PADRE ISLAND DR                                                               CORPUS CHRISTI   TX      78415
TEXAS WINDSTROM INS ASSO      401 C W FM 517                                                                       DICKINSON        TX      77539
TEXAS WINDSTROM INS ASSO      402 E EDGEWOOD DR STE A                                                              FRIENDSWOOD      TX      77546
TEXAS WINDSTROM INS ASSO      406 S COMMERCIAL ST                                                                  ARANSAS PASS     TX      78336
TEXAS WINDSTROM INS ASSO      4325 FM 2351 STE 100                                                                 FRIENDSWOOD      TX      77546
TEXAS WINDSTROM INS ASSO      440 FM 2821 W STE D                                                                  HUNTSVILLE       TX      77320
TEXAS WINDSTROM INS ASSO      4439 GOLLIHARD RD                                                                    CORPUS CHRISTI   TX      78411
TEXAS WINDSTROM INS ASSO      4485 CALDER                                                                          BEAUMONT         TX      77706
TEXAS WINDSTROM INS ASSO      4535 S P I D D STE 37                                                                CORPUS CHRISTI   TX      78411
TEXAS WINDSTROM INS ASSO      4541 MAIN AVE                                                                        GROVES           TX      77619
TEXAS WINDSTROM INS ASSO      4646 CORONA STE 270                                                                  CORPUS CHRISTI   TX      78411
TEXAS WINDSTROM INS ASSO      4660 BEECHNUT STE 243                                                                HOUSTON          TX      77096
TEXAS WINDSTROM INS ASSO      4700 HWY 365 STE B                                                                   PORT ARTHUR      TX      77642
TEXAS WINDSTROM INS ASSO      4749 ODOM RD STE 102                                                                 BEAUMONT         TX      77706
TEXAS WINDSTROM INS ASSO      48 NORTHPARK PLAZA                                                                   BROWNSVILLE      TX      78521




                                                                                Page 870 of 998
                           19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                         DITECH HOLDING CORPORATION ET. AL.     Main Document
                                                                            Pg CREDITOR MATRIX
                                                                                   874 of 1004
Creditor Name                 Address1                           Address2                        Address3         City             State   Zip     Country
TEXAS WINDSTROM INS ASSO      4825 EVERHART RD STE 3                                                              CORPUS CHRISTI   TX      78411
TEXAS WINDSTROM INS ASSO      4852 DOWLEN RD                                                                      BEAUMONT         TX      77708
TEXAS WINDSTROM INS ASSO      4942 EVERHART ROAD                                                                  CORPUS CHRISTI   TX      78411
TEXAS WINDSTROM INS ASSO      5010 W MAIN ST STE 1                                                                LEAGUE CITY      TX      77573
TEXAS WINDSTROM INS ASSO      504A THIS WAY                                                                       LAKE JACKSON     TX      77566
TEXAS WINDSTROM INS ASSO      508 S SAN PATRICIO ST                                                               SINTON           TX      78387
TEXAS WINDSTROM INS ASSO      5090 EASTEX FREEWAY                                                                 BEAUMONT         TX      77708
TEXAS WINDSTROM INS ASSO      5110 WILKINSON DR  103                                                              CORPUS CHRISTI   TX      78415
TEXAS WINDSTROM INS ASSO      5133 KOSTORYZ STE B                                                                 CORPUS CHRISTI   TX      78415
TEXAS WINDSTROM INS ASSO      5217 S 77 SUNSHINE STRIP                                                            HARLINGEN        TX      78550
TEXAS WINDSTROM INS ASSO      526 KINGWOOD DR STE 500                                                             KINGWOOD         TX      77339
TEXAS WINDSTROM INS ASSO      5262 S STAPLES STE 205                                                              CORPUS CHRISTI   TX      78411
TEXAS WINDSTROM INS ASSO      529 E MULBERRY ST                                                                   ANGLETON         TX      77515
TEXAS WINDSTROM INS ASSO      5322 W BELLFORT  206                                                                HOUSTON          TX      77035
TEXAS WINDSTROM INS ASSO      5333 YORKTOWN BLVD STE E                                                            CORPUS CHRISTI   TX      78413
TEXAS WINDSTROM INS ASSO      549 FM 270 RD STE 100                                                               LEAGUE CITY      TX      77573
TEXAS WINDSTROM INS ASSO      5621 3RD STEET STE A                                                                KATY             TX      77493
TEXAS WINDSTROM INS ASSO      5622 MCARDLE RD STE A                                                               CORPUS CHRISTI   TX      78412
TEXAS WINDSTROM INS ASSO      5700 S MOPAC EXPWY  A                                                               AUSTIN           TX      78749
TEXAS WINDSTROM INS ASSO      5718 MCARDLE STE 105                                                                CORPUS CHRISTI   TX      78412
TEXAS WINDSTROM INS ASSO      5740 BROADWAY STE 106                                                               PEARLAND         TX      77581
TEXAS WINDSTROM INS ASSO      5794 WEBER RD                                                                       CORPUS CHRISTI   TX      78413
TEXAS WINDSTROM INS ASSO      5870 HWY 7 N STE 109                                                                HOUSTON          TX      77084
TEXAS WINDSTROM INS ASSO      5933 PATTON ST STE A                                                                CORPUS CHRISTI   TX      78414
TEXAS WINDSTROM INS ASSO      5945 MCARDLE RD STE 119                                                             CORPUS CHRISTI   TX      78412
TEXAS WINDSTROM INS ASSO      5959 S STAPLES STE 103                                                              CORPUS CHRISTI   TX      78413
TEXAS WINDSTROM INS ASSO      5960 COLEY ROAD                                                                     BEAUMONT         TX      77706
TEXAS WINDSTROM INS ASSO      6014 SPID                                                                           CORPUS CHRISTI   TX      78412
TEXAS WINDSTROM INS ASSO      6060 RICHMOND STE 200                                                               HOUSTON          TX      77057
TEXAS WINDSTROM INS ASSO      608 ROLLINBROOK                                                                     BAYTOWN          TX      77521
TEXAS WINDSTROM INS ASSO      6202 STEWART ROAD                                                                   GALVESTON        TX      77551
TEXAS WINDSTROM INS ASSO      6262 WEBER RD STE 112                                                               CORPUS CHRISTI   TX      78413
TEXAS WINDSTROM INS ASSO      6302 BROADWAY STE 205                                                               PEARLAND         TX      77581
TEXAS WINDSTROM INS ASSO      6349 S PADRE ISLAND DR                                                              CORPUS CHRISTI   TX      78412
TEXAS WINDSTROM INS ASSO      635 DIXIE DR STE 1                                                                  CLUTE            TX      77531
TEXAS WINDSTROM INS ASSO      6385 CALDER AVE STE C                                                               BEAUMONT         TX      77706
TEXAS WINDSTROM INS ASSO      6410 WEBER STE 11‐D                                                                 CORPUS CHRISTI   TX      78413
TEXAS WINDSTROM INS ASSO      6415 FAIRMONT PKWY STE C                                                            PASADENA         TX      77505
TEXAS WINDSTROM INS ASSO      6454 CONCORD RD                                                                     BEAUMONT         TX      77708
TEXAS WINDSTROM INS ASSO      6534 YORKTOWN STE 112                                                               CORPUS CHRISTI   TX      78414
TEXAS WINDSTROM INS ASSO      6600 HARWIN DR STE 150                                                              HOUSTON          TX      77036
TEXAS WINDSTROM INS ASSO      6609 BLANCO RD  260G                                                                SAN ANTONIO      TX      78216
TEXAS WINDSTROM INS ASSO      6705 HIGHWAY 6                                                                      MISSOURI CITY    TX      77459
TEXAS WINDSTROM INS ASSO      684 CASUAL LN                                                                       LEAGUE CITY      TX      77573
TEXAS WINDSTROM INS ASSO      700 EVERHART STE E‐21                                                               CORPUS CHRISTI   TX      78411
TEXAS WINDSTROM INS ASSO      705 W OCEAN BLVD                                                                    LOS FRESNOS      TX      78566
TEXAS WINDSTROM INS ASSO      711 W BAY AREA BLVD 105                                                             WEBSTER          TX      77598
TEXAS WINDSTROM INS ASSO      712 W FAIRMONT PKWY  B                                                              LA PORTE         TX      77571
TEXAS WINDSTROM INS ASSO      7122 C SOUTH STAPLES                                                                CORPUS CHRISTI   TX      78413
TEXAS WINDSTROM INS ASSO      7930 BROADWAY ST STE 104                                                            PEARLAND         TX      77581
TEXAS WINDSTROM INS ASSO      795 PARDES LINE RD                                                                  BROWNSVILLE      TX      78521
TEXAS WINDSTROM INS ASSO      803 N SAM HOUSTON                                                                   SAN BENITO       TX      78586
TEXAS WINDSTROM INS ASSO      810 HWY 6 SOUTH  230                                                                HOUSTON          TX      77079
TEXAS WINDSTROM INS ASSO      8809 BROADWAY STE C                                                                 PEARLAND         TX      77584
TEXAS WINDSTROM INS ASSO      8955 KATY FRWY STE 110                                                              HOUSTON          TX      77024
TEXAS WINDSTROM INS ASSO      900 E ALTON GLOOR  4                                                                BROWNSVILLE      TX      78526
TEXAS WINDSTROM INS ASSO      901 AVE F NORTH                                                                     BAY CITY         TX      77414
TEXAS WINDSTROM INS ASSO      902 S 27TH ST                                                                       NEDERLAND        TX      77627
TEXAS WINDSTROM INS ASSO      904 MEMORIAL PARKWAY                                                                PORTLAND         TX      78374
TEXAS WINDSTROM INS ASSO      907 S FRIENDSWOOD DR 105                                                            FRIENDSWOOD      TX      77546
TEXAS WINDSTROM INS ASSO      9330 BROADWAY STE 300                                                               PEARLAND         TX      77584
TEXAS WINDSTROM INS ASSO      9450 S PADRE ISLAND STE1                                                            CORPUS CHRISTI   TX      78418
TEXAS WINDSTROM INS ASSO      9639 SCARSDALE BLVD 101                                                             PEARLAND         TX      77581
TEXAS WINDSTROM INS ASSO      9922 LEOPARD ST STE 202                                                             CORPUS CHRISTI   TX      78410
TEXAS WINDSTROM INS ASSO      P O  BOX 112                                                                        ROBSTOWN         TX      78380
TEXAS WINDSTROM INS ASSO      P O  BOX 333                                                                        PORT NECHES      TX      77651
TEXAS WINDSTROM INS ASSO      P.O. BOX 1088                                                                       TEMPLE           TX      76503
TEXAS WINDSTROM INS ASSO      P.O. BOX 1212                                                                       FRIENDSWOOD      TX      77549
TEXAS WINDSTROM INS ASSO      P.O. BOX 1240                                                                       BRAZORIA         TX      77422
TEXAS WINDSTROM INS ASSO      P.O. BOX 1286                                                                       ALVIN            TX      77512




                                                                               Page 871 of 998
                                         19-10412-jlg             Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     875 of 1004
Creditor Name                               Address1                               Address2                                         Address3                          City               State   Zip        Country
TEXAS WINDSTROM INS ASSO                    P.O. BOX 22897                                                                                                            BEAUMONT           TX      77720
TEXAS WINDSTROM INS ASSO                    P.O. BOX 331816                                                                                                           HOUSTON            TX      77233
TEXAS WINDSTROM INS ASSO                    P.O. BOX 3355                                                                                                             BROWNSVILLE        TX      78523
TEXAS WINDSTROM INS ASSO                    P.O. BOX 34699                                                                                                            HOUSTON            TX      77234
TEXAS WINDSTROM INS ASSO                    P.O. BOX 4010                                                                                                             LIBERTY            TX      77575
TEXAS WINDSTROM INS ASSO                    P.O. BOX 409                                                                                                              HUNTINGTON         TX      75949
TEXAS WINDSTROM INS ASSO                    P.O. BOX 41328                                                                                                            HOUSTON            TX      77241
TEXAS WINDSTROM INS ASSO                    P.O. BOX 630986                                                                                                           HOUSTON            TX      77263
TEXAS WINDSTROM INS ASSO                    P.O. BOX 67                                                                                                               CLUTE              TX      77531
TEXAS WINDSTROM INS ASSO                    P.O. BOX 759                                                                                                              SINTON             TX      78387
TEXAS WINDSTROM INS ASSO                    P.O. BOX 8297                                                                                                             GALVESTON          TX      77553
TEXAS WINDSTROM INS ASSO                    P.O. BOX 8770                                                                                                             CORPUS CHRISTI     TX      78468
TEXAS WINDSTROM INS ASSO                    P.O. BOX 9004                                                                                                             LEAGUE CITY        TX      77574
TEXAS WINDSTROM INS ASSO                    P.O. BOX 941057                                                                                                           HOUSTON            TX      77094
TEXAS WINDSTROM INS ASSO                    P.O. BOX 969                                                                                                              VAN ALSTYNE        TX      75495
TEXAS WORKFORCE COMMISSION                  REGULATORY INTEGRITY DIVISION          101 EAST 15TH ST‐‐ ROOM 556                                                        AUSTIN             TX      78778‐0001
TEXAS WORLD WIDE INS AGY                    2031 HUMBLE PLACE DR                                                                                                      HUMBLE             TX      77338
TEXAS‐OCCC                                  GENERAL CONTACT                        2601 NORTH LAMAR BLVD                                                              AUSTIN             TX      78705
TEXAS‐OCCC                                  SABRINA PENA                           2601 NORTH LAMAR BLVD                                                              AUSTIN             TX      78705
TEXAS‐SML                                   DIVISION OF LICENSING                  2601 NORTH LAMAR, SUITE 201                                                        AUSTIN             TX      78705
TEXAS‐SML                                   GENERAL CONTACT                        2601 NORTH LAMAR, SUITE 201                                                        AUSTIN             TX      78705
TEXOMA MAINTENANCE & REF                    & TINA & SCOTT HARRISON                318 TIMBERLAKE DR                                                                  MEAD               OK      73449
TEXOMA X‐TREME ROOFING & CONSTRUCTION       9 SUMMIT OAKS CIR                                                                                                         DENISON            TX      75020
TEX‐PRO ROOFING & REMODELING                CONRADO MARTINEZ                       2666 QUINN ST.                                                                     FORT WORTH         TX      76105
TEX‐SAL CONSTRUCTION                        6334 PURPLE SAGE RD                                                                                                       HOUSTON            TX      77049
TEXTURES BY BLUE SKY INC                    5525 COMMERCE DR 3 & 4                                                                                                    ORLANDO            FL      32839
TEYES, BIANCA                               ADDRESS ON FILE
TFLG, A LAW CORPORATION                     202 COUSTEAU PLACE                     SUITE 260                                                                          DAVIS              CA      95618
TFORCE FINAL MILE                           12837 COLLECTIONS CENTER DR                                                                                               CHICAGO            IL      60693‐0128
TG SERVICES                                 P.O. BOX 1778                                                                                                             INGLESIDE          TX      78362
TGI INSURANCE                               4124 SW 64TH SVENUE                                                                                                       DAVIE              FL      33314
THADDEUS REESE JOHNSON                      INS AGENCY                             401‐C W FM 517                                                                     DICKINSON          TX      77539
THADDIUS BROWN, ET AL.                      JOHNSON AND JOHNSON, PLLC              CURTIS D. JOHNSON, JR                            1407 UNION AVENUE, SUITE 1002     MEMPHIS            TN      38104
THAMES INS                                  P.O. BOX 40                                                                                                               NORWICH            CT      06360
THAMES INS CO                               101 HIGH ST                                                                                                               NORWICH            CT      06360
THAMES JACKSON HARRIS CO                    P.O. BOX 1927                                                                                                             MOBILE             AL      36633
THAMMALA, PENTAIAH                          ADDRESS ON FILE
THANAWALA, VATSAL                           ADDRESS ON FILE
THANE A WAHL                                147 W MAIN ST                                                                                                             FRONT ROYAL        VA      22630
THANGIAH ANDREW, SAMUEL                     ADDRESS ON FILE
THANKAPPAN, SHILPA                          ADDRESS ON FILE
THAO, CHAKONG                               ADDRESS ON FILE
THAO, KHAO                                  ADDRESS ON FILE
THAO, LEE                                   ADDRESS ON FILE
THAO, MAI                                   ADDRESS ON FILE
THAO, SONG                                  ADDRESS ON FILE
THAO, YEE                                   ADDRESS ON FILE
THATCHER, KYLE                              ADDRESS ON FILE
THATS RIGHT CONSTR  156                     950 EAGLES LANDING PKWY                                                                                                   STOCKBRIDGE        GA      30281
THAYER                                      THAYER CITY ‐ COLLECTOR                P.O. BOX 76                                                                        THAYER             MO      65791
THAYER BENTLEY                              1943 CRESTSIDE CIR                                                                                                        CARROLLTON         TX      75007
THAYER COUNTY                               THAYER COUNTY ‐ TREASURE               225 N 4TH STREET ROOM 20                                                           HEBRON             NE      68370
THAYER, TASHA                               ADDRESS ON FILE
THD AT HOME SERVICES, INC.                  2690 CUMBERLAND PARKWAY SUITE 300                                                                                         ATLANTA            GA      30339
THE 12 HOUSES PROPERTY MANAGEMENT CORP      P.O. BOX 452756                                                                                                           MIAMI              FL      33245
THE ACACIA ASSOCIATION                      11 CASCADE DRIVE                                                                                                          INDIAN HEAD PARK   IL      60525
THE ACADEMY LAW GROUP PA                    25 DALE ST NORTH                                                                                                          ST PAUL            MN      55102
THE ADAMS AGENCY                            2850 S PACIFIC AVE STE L                                                                                                  YUMA               AZ      85364
THE AGENCY OF PENSACOLA                     APPROVED PROPERTIES, LLC               5705 N. DAVIS HWY                                                                  PENSACOLA          FL      32503
THE AHBE GROUP                              7167 S. ALTON WAY                                                                                                         CONTENNIAL         CO      80112
THE ALBA LAW GROUP                          11350 MCCORMICK ROAD                   EXECUTIVE PLAZA 3, SUITE 200                                                       HUNT VALLEY        MD      21031
THE ALBA LAW GROUP, P.A.                    11350 MCCORMICK ROAD EP III            SUITE 200                                                                          HUNT VALLEY        MD      21031
THE ALBA LAW GROUP, P.A.                    11350 MCCORMICK ROAD EP III            SUITE 200                                                                          HUNT VALLY         MD      21031
THE ALBERTELLI FIRM, PC                     100 GALLERIA PKWY                      SUITE 960                                                                          ATLANTA            GA      30339
THE ALDEN ROOFING CO, LLC                   15635 VISION DRIVE, 100                                                                                                   PFLUGERVILLE       TX      78660
THE ALEXANDRIA CONDOMINIUM ASSOCIATION      17371 NE 67TH COURT 200                                                                                                   REDMOND            WA      98052
THE ALGONQUIN ASSOCIATION, INC              2224 VA. BEACH BLVD SUITE 201                                                                                             VIRGINIA BEACH     VA      23454
THE ALLEN AGENCY                            2602 RIVERTOWNE PKWY                                                                                                      MT PLEASANT        SC      29466
THE ALTOONA WATER AUTHORITY                 900 CHESTNUT AVENUE                                                                                                       ALTOONA            PA      16601
THE APACHE SOFTWARE FOUNDATION              ATTN: GENERAL COUNSEL                  1901 MUNSEY DRIVE                                                                  FOREST HILL        MD      21050




                                                                                                                  Page 872 of 998
                                      19-10412-jlg               Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                                Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           876 of 1004
Creditor Name                              Address1                                      Address2                                         Address3                                   City                State   Zip        Country
THE ARDOIN LAW FIRM P.C.                   12621 FEATHERWOOD DR                          STE 322                                                                                     HOUSTON             TX      77034
THE ARTISAN GROUP LLC                      7887 SAN FELIPE STEIZZ                                                                                                                    HOUSTON             TX      77063
THE ASSOC OF THE MEADOWS OF CRYSTAL LAKE   2300 SW 17TH CIRCL                                                                                                                        DEERFIELD BEACH     FL      33442
THE ASSOCIATION LAW FIRM, PPLC             135 W. CENTRAL BLVD. SUITE 1150                                                                                                           ORLANDO             FL      32801
THE ATERA GROUP LLC                        TARA M BISHOP‐ROBINSON                        230 OXFORD CIRCLE                                                                           RINCON              GA      31326
THE ATLANTIC CITY SEWERAGE COMPANY         ATTN: BIANCA DEVILLA                          1200 ATLANTIC AVE                                SUITE 300                                  ATLANTIC CITY       NJ      08401
THE B AND G GROUP                          55 WEST AMES COURT  400                                                                                                                   PLAINVIEW           NY      11803
THE BALES COMPANY INC                      412 1ST AVE SE                                                                                                                            CULLMAN             AL      35055
THE BANK OF NEW YORK MELLON                101 BARCLAY STREET‐4W                                                                                                                     NEW YORK            NY      10286
THE BANK OF NEW YORK MELLON                ATTN: GENERAL COUNSEL                         500 ROSS STREET                                  ROOM 1380                                  PITTSBURGH          PA      15262‐0001
THE BANK OF NEW YORK MELLON                ATTN: GENERAL COUNSEL                         CLIENT SERVICE CENTER                            500 ROSS STREET ROOM 1380                  PITTSBURGH          PA      15262‐0001
THE BANK OF NEW YORK MELLON, ET AL,        ZUZOLO LAW OFFICES, LLC                       PHILIP D. ZUZOLO, ESQ                            700 YOUNGSTOWN WARREN RD                   NILES               OH      44446
THE BANK OF NEW YORK, ET AL.               ZUZOLO LAW OFFICES, LLC                       PHILIP ZUZOLO, ESQ                               700 YOUNGSTOWN WARREN RD                   NILES               OH      44446
THE BARLOW GROUP                           5310 CLARK ROAD                               SUITE 207                                                                                   SARASOTA            FL      34233
THE BAY KNOLL HOMEOWNERS ASSOCIATION       146 SE 1ST ST                                                                                                                             NEWPORT             OR      97365
THE BAYFRONT CONDOMINIUM ASSOC, INC        1225 ALMA ROAD                                                                                                                            RICHARDSON          TX      75081
THE BEACH CONDOMINIUMS                     6438 CITY WEST PARKWAY                                                                                                                    EDEN PRAIRIE        MN      55344
THE BERMAN BUILDING                        COMPANY INC                                   7260 FOREST BROOK DR                                                                        SYLVANIA            OH      43560
THE BEST HOME GUYS                         1632 S WEST ST                                STE 1                                                                                       WICHITA             KS      67213
THE BLEDSOE AGENCY                         932 SHELTON BEACH RD                                                                                                                      SARALAND            AL      36571
THE BOGEN LAW GROUP, P.A.                  MICHAEL BOGEN                                 1 E. BROWARD BLVD, SUITE 700                                                                FT LAUDERDALE       FL      33301
THE BOROUGH OF BRENTWOOD                   3624 BROWNSVILLE RD                                                                                                                       PITTSBURGH          PA      15227
THE BOROUGH OF HIGHTSTOWN                  156 BANK STREET                                                                                                                           HIGHTSTOWN          NJ      08520
THE BOROUGH OF WILSON                      2040 BUTLER STREET                                                                                                                        EASTON              PA      18042
THE BOROUGH OF WOODLYNNE                   200 COOPER AVE                                                                                                                            WOODLYNNE           NJ      08107
THE BOSS LAW FIRM, APLC                    409 CAMINO DEL RIO SOUTH, SUITE 201                                                                                                       SAN DIEGO           CA      92108
THE BOTTOM LINE CONSTRUCTION               5291 WOODLAND DRIVE                                                                                                                       DELRAY BEACH        FL      33484
THE BOULDERS ASSOCIATION, INC.             C/O ASSOCIATION LINK                          4425 EVANS TO LOCKS ROAD                                                                    EVANS               GA      30809
THE BRANCH VILLAGE                         VILLAGE OF THE BRANCH                         P.O. BOX 725                                                                                SMITHTOWN           NY      11787
THE BRUNER COMPANY LLC                     MICHAEL D. BRUNER                             204 WHIPPOORWILL WAY                                                                        RINGGOLD            GA      30736
THE BUTTONWOOD WEST ASSOCIATION INC        3201 SILVER BUTTONWOOD DRIVE                                                                                                              GREENACRES          FL      33463
THE CAPIN GROUP, INC.                      7787 NW 146TH STREET                                                                                                                      MIAMI LAKES         FL      33016
THE CAPITAL MARKETS COMPANY                ATTN: COO/LEGAL DEPARTMENT                    77 WATER STREET                                                                             NEW YORK            NY      10005
THE CARILLON AT STONEGATE HOA              540 W GALENA BLVD                                                                                                                         AURORA              IL      60506
THE CARPENTERS SON CONSTRUCTION / TCS      MICHAEL WILLIS SR.                            22141 GARSTON AVENUE                                                                        CARSON              CA      90745
THE CARPET MAN INC                         CHRIS JACKSON THE CARPET MAN INC              1988 WELLS RD                                                                               ORANGE PARK         FL      32073
THE CARRIAGE CLUB NORTH CONDOMINIUM        C/O KW PROPERTY MANAGEMENT & CONSULTING       8200 NW 33 STREET, SUITE 300                                                                MIAMI               FL      33122
THE CENTRAL AGENCY                         P.O. BOX 2627                                                                                                                             WENATCHEE           WA      98807
THE CHARTWELL LAW OFFICES, LLP             970 RITTENHOUSE ROAD                          SUITE 300                                                                                   EAGLEVILLE          PA      19403
THE CHIMNEY DOCTOR                         REDDAWG ENTERPRISES, INC.                     2783 AUTUMN MEADOWS CIRCLE                                                                  FREMONT             NE      68025
THE CITY OF ATTLEBORO                      P.O. BOX 844514                                                                                                                           BOSTON              MA      02284
THE CITY OF BEDFORD                        HEIGHTS BUILDING DEPT                         5661 PERKINS ROAD                                                                           BEDFORD HEIGHTS     OH      44146
THE CITY OF BERWYN                         6700 WEST 26TH STREET                                                                                                                     BERWYN              IL      60402
THE CITY OF CHICAGO                        STEVEN MCKENZIE                               CITY OF CHICAGO                                  B&L ENF DIV 30 NORTH LASALLE ST RM 700     CHICAGO             IL      60602
THE CITY OF CRISFIELD                      P.O. BOX 270                                                                                                                              CRISFIELD           MD      21817
THE CITY OF DAYTONA BEACH                  P.O. BOX 2451                                                                                                                             DAYTONA BEACH       FL      32115‐2451
THE CITY OF FARRELL SEWAGE                 500 ROEMER BLVD.                                                                                                                          FARRELL             PA      16121
THE CITY OF FAYETTEVILLE                   433 HAY STREET                                                                                                                            FAYETTEVILLE        NC      28301
THE CITY OF FORT WALTON BEACH              107 MIRACLE STRIP PARKWAY SW                                                                                                              FORT WALTON BEACH   FL      32548
THE CITY OF FRUITLAND PARK                 506 W BERCKMAN ST                                                                                                                         FRUITLAND PARK      FL      34731
THE CITY OF GULFPORT                       P.O. BOX 1780                                                                                                                             GIULFPORT           MS      39502
THE CITY OF GULFPORT                       P.O. BOX 1780                                                                                                                             GULFPORT            MS      39502
THE CITY OF INDIO                          46800 JACKSON ST                                                                                                                          INDIO               CA      92201
THE CITY OF JUNCTION CITY                  P.O. BOX 287, 700 N JEFFERSON ST                                                                                                          JUNCTION CITY       KS      66441
THE CITY OF KEY WEST                       P.O. BOX 1409                                 1300 WHITE STREET, CITY HALL                                                                KEY WEST            FL      33041
THE CITY OF LOWELL                         375 MERRIMACK ST 2ND FL, CITY HALL            DIVISION OF DEVELOPMENT SERVICES                                                            LOWELL              MA      01852
THE CITY OF MOUNT CARMEL                   219 MARKET ST                                                                                                                             MT. CARMEL          IL      62863
THE CITY OF NEW YORK E.C.B.                P.O. BOX 2307 PECK SLIP STATION                                                                                                           NEW YORK            NY      10272
THE CITY OF NORMAN                         201 WEST GRAY STREET                                                                                                                      NORMAN              OK      73069
THE CITY OF OFALLON                        255 S. LINCOLN AVENUE                                                                                                                     OFALLON             IL      62269
THE CITY OF PHILADELPHIA                   WATER REVENUE BUREAU                          1401 JFK BLVD.                                                                              PHILADELPHIA        PA      19102
THE CITY OF POMPANO BEACH                  100 WEST ATLANTIC BLVD.                       SUITE 360                                                                                   POMPANO BEACH       FL      33060
THE CITY OF RIVIERA BEACH                  UTILITY DIVISION RIVIERA BEACH CITY HALL      600 BLUE HERON BLVD W 1                                                                     RIVIERA BEACH       FL      33404
THE CITY OF SALISBURY                      125 N. DIVISION STREET                                                                                                                    SALISBURY           MD      21801‐4940
THE CITY OF TAMARAC                        7525 NW 88TH AVENUE                                                                                                                       TAMARAC             FL      33321
THE CITY OF VADNAIS HEIGHTS                800 EAST COUNTRY ROAD E                                                                                                                   VADNAIS HEIGHTS     MN      55127
THE CLARKSON LAW GROUP, PC                 2300 W SAHARA AVENUE                          STE 950                                                                                     LAS VEGAS           NV      89102
THE CLERK OF COURT                         101 N DIVISION ST ROOM 105                                                                                                                SALISBURY           MD      21801
THE CLOISTERS NORTHWEST CONDOMINIUM CORP   C/O OGDEN & COMPANY INC                       1665 N WATER STREET                                                                         MILWAUKEE           WI      53203
THE CLUB AT INDIAN LAKE HOA INC            C/O CASTLE MANAGEMENT                         P.O. BOX 559009                                                                             FT LAUDERDALE       FL      33355




                                                                                                                        Page 873 of 998
                                      19-10412-jlg               Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        877 of 1004
Creditor Name                              Address1                                   Address2                                        Address3                              City                State   Zip        Country
THE COLONY AT CALIFORNIA OAKS              23726 BIRTCHER DRIVE                                                                                                             LAKE FOREST         CA      92630
THE COLONY AT CALIFORNIA OAKS              P.O. BOX 51412                                                                                                                   LOS ANGELES         CA      90051‐5712
THE COLTS NECK AGENCY                      186 RT 537                                                                                                                       WEST COLTS NECK     NJ      07722
THE COMMISSIONER OF ST MICHAELS            300 MILL STREET                            P.O. BOX 206                                                                          ST MICHAELS         MD      21663
THE COMMONS AT CEDAR CONDOMINIUM           P.O. BOX 910                                                                                                                     POUGHKEEPSIE        NY      12602
THE COMMONS AT SPRINGHILL HOA INC          116 DU RHU DR                                                                                                                    MOBILE              AL      36608
THE COMPLETE GROUP                         GEORGE LOPEZ                               1485 BESSEMER DR                                                                      EL PASO             TX      79936
THE CONDO MANAGEMENT COMPANY OF AMERICA    35835 VINE STREET                                                                                                                EASTLAKE            OH      44095
THE CONNECTICUT WATER COMPANY              93 WEST MAIN ST.                                                                                                                 CLINTON             CT      06413
THE CONSOLIDATED MUTUAL WATER COMPANY      12700 W 27TH AVE                           P.O. BOX 150068                                                                       LAKEWOOD            CO      80215
THE CONSTRUCTION GUY                       DAVID PEARSON                              DAVID PEARSON                                   1344 WILLARD AVE                      POCATELLO           ID      83201
THE COOPER CASTLE LAW FIRM LLP             682 EAST. VINE STREET                      SUITE 7                                                                               MURRAY              UT      84107
THE COOPER CASTLE LAW FIRM, LLP            999 18TH STREET                            SUITE 2201                                                                            DENVER              CO      80202
THE CORRY LAW FIRM, P.A.                   P.O. BOX 527                                                                                                                     TALLAHASSEE         FL      32302
THE COTTAGES  PTARMIGAN HOA                2850 MCCLELLAND DR                         1000                                                                                  FORT COLLINS        CO      80528
THE COUNTRY HOMEOWNERS ASSOCIATION INC     6620 LAKE WORTH ROAD SUITE F                                                                                                     LAKE WORTH          FL      33467
THE COUNTRY PLACE, INC.                    2727 COUNTRY PLACE DRIVE                                                                                                         CARROLLTON          TX      75006
THE COURTS AT BYERS STATION                4070 BUTLER PIKE                           SUITE 700                                                                             PLYMOUTH MEETING    PA      19462
THE COURTYARDS AT THE WOODLANDS CA         C/O LIEBERMAN MANAGEMENT SERVICES INC      25 NORTHWEST POINT BLVD SUITE 330                                                     ELK GROVE VILLAGE   IL      60007
THE COURTYARDS OF COCOA CONDOS ASSOC INC   1968 OTTERBEIN AVENUE                                                                                                            COCOA               FL      32926
THE CRANFOED INS AGENCY                    P.O. BOX 99                                                                                                                      ASHEBORO            NC      27204
THE CRITTER RIDDER                         JOHN T FLYGARE                             9685 POSSUM HOLLOW                                                                    SAN ANGELO          TX      76901
THE CROSSING MASTER COMMUNITY ASSOC INC    P.O. BOX 105302                                                                                                                  ATLANTA             GA      30348
THE CROSSING PATIO HOMES                   11578 SW 132 AVENUE                                                                                                              MIAMI               FL      33186
THE CROSSINGS                              3401 COLLEGE BLVD                          SUITE 250                                                                             LEAWOOD             KS      66211
THE CROSSINGS TOWN VILLAS ASSOC., INC.     11578 SW 132 AVENUE                                                                                                              MIAMI               FL      33186
THE CUMMINGS COMPANY                       2316‐C KNOLLWOOD DRIVE                                                                                                           MOBILE              AL      36693
THE DANTZLER GROUP, INC.                   5465 VERNA BLVD                                                                                                                  JACKSONVILLE        FL      32205
THE DEMOLITION CREW                        4030 WILLOW BEND BLVD                                                                                                            HOUSTON             TX      77025
THE DOYLE AGENCY INC                       10 SASCO HILL RD                                                                                                                 FAIRFIELD           CT      06824
THE DREYFUS FIRM                           2 VENTURE STE 450                                                                                                                IRVINE              CA      92618
THE EATON CORPORATION MASTER               RETIREMENT TRUST
THE ENCLAVE HOMEOWNERS ASSOCIATION         23 INVERNESS WAY EAST, STE 200                                                                                                   ENGLEWOOD           CO      80112‐5711
THE ESTATE OF ALBERT                       DEMEO                                      2342 PUTTERS WAY                                                                      RALEIGH             NC      27614
THE ESTATE OF AMERICA FERNANDEZ            437 APPLE TREE LN                                                                                                                FAYETTEVILLE        NC      28312‐7055
THE ESTATE OF DARIEL J JOHNSON             435 WEST 8TH STREET 405                                                                                                          SAN PEDRO           CA      90731
THE ESTATE OF DARITH M. PRINCE, DECEASED   JENNIFER L FISHER                          HINSHAW & CULBERTSON, LLP                       322 INDIANAPOLIS BLVD., SUITE 201     SCHERERVILLE        IN      46375
THE ESTATE OF DAVID E. BLAIS               118 N. WALKER ST                                                                                                                 TAUNTON             MA      02780
THE ESTATE OF LELIA MARIE                  MARSHALL HAFNER                            250 S GEORGIA AVE                                                                     MOBILE              AL      36604
THE ESTATE OF MARTHA DAWSON, ET AL.        HEATH J. THOMPSON                          HEATH J. THOMPSON, P.C.                         4224 HOLLAND ROAD SUITE 108           VIRGINIA BEACH      VA      23452
THE ESTATE OF NEVA M. ONEIL                205 SOUTH GEORGIA STREET                   P.O BOX 193                                                                           MONOHANS            TX      79756
THE ESTATES GOLF & COUNTRY CLUB            1776 COUNTRY CLUB ROAD                                                                                                           WOODBURN            OR      97071
THE EVELL GROUP INC                        918 FRYE ROAD                                                                                                                    GREENWOOD           IN      46142
THE EVERYTHING MAN, INC                    TRACE ERICKSON                             226 RUTLEDGE RD                                                                       FLETCHER            NC      28732
THE EWING GROUP, LLC.                      ATTN: MELANIE SMITH                        1624 HARMON PLACE 225                                                                 MINNEAPOLIS         MN      55403
THE EXTERIOR COMPANY                       2219 MARIETTA AVE                                                                                                                LANCASTER           PA      17603
THE FAIRWAYS CONDOMINIUM ASSOCIATION       P.O. BOX 44277                                                                                                                   RIO RANCHO          NM      87174
THE FAIRWAYS OF BOCA LAGO CONDO ASSOC      9039 VISTA DEL LAGO                                                                                                              BOCA RATON          FL      33428
THE FALCIGNO GROUP                         14 PECK ST                                                                                                                       NEW HAVEN           CT      06473
THE FELDMAN AGENCY                         P.O. BOX 6188                                                                                                                    WEST ORANGE         NJ      07052
THE FIRST AMERICAN CORPORATION             ATTN: GENERAL COUNSEL                      1 FIRST AMERICAN WAY                                                                  SANTA ANA           CA      92707
THE FIRST AMERICAN CORPORATION             ATTN: SPECIAL COUNSEL                      1 FIRST AMERICAN WAY                                                                  SANTA ANA           CA      92707
THE FISHER LAW GROUP PLLC                  174 WATERFRONT ST.  400                                                                                                          OXON HILL           MD      20745‐1154
THE FIXER                                  LOUIS P. COSENTINO                         19 SHERRILL ST                                                                        GENEVA              NY      14456
THE FLOORING MART, LLC                     1261 PASS ROAD                                                                                                                   GULFPORT            MS      39501
THE FOUNTAINS OF PALM BEACH CONDOMINIUM    4615 FOUNTAINS DRIVE                       SUITE B                                                                               LAKE WORTH          FL      33467
THE FRYDMAN LAW GROUP, PLLC                7301 WILES ROAD                            STE 201                                                                               CORAL SPRINGS       FL      33067
THE GABLE LAW FIRM, P.A.                   140 S BEACH STREET, STE. 310                                                                                                     DAYTONA BEACH       FL      32114
THE GAFFNEY GROUP INC                      400 S FARRELL DR STE B202                                                                                                        PALM SPRINGS        CA      92262
THE GARAGE GUYS                            DBA ABSOLUTE GARAGE BUILDERS               3050 W IRVING PARK ROAD                                                               CHICAGO             IL      60618
THE GATE CONDOMINIUM ASSOCIATION           8010 N. UNIVERSITY DRIVE                                                                                                         TAMARAC             FL      33321
THE GEHEREN FIRM, P.C.                     BRITTNI GEHEREN                            4828 ASHFORD DUNWOODY ROAD, 2ND FLOOR                                                 ATLANTA             GA      30338
THE GLADES OF BOCA LAGO CONDO ASSOC. INC   9039 VISTA DEL LAGO                                                                                                              BOCA RATON          FL      33428
THE GLENNGRAE OWNERS ASSOCIATION           C/O PREMIERE PROPERT SERVICES              3124 S REGAL STE 1                                                                    SPOKANE             WA      99223
THE GLENS CONDOMINIUM ASSOCIATION INC      790 PARK OF COMMERCE BLVD                  SUITE 200                                                                             BOCA RATON          FL      33487
THE GREENS OF ELGIN CONDOMINIUM ASSOC      801 NORTH MCLEAN BLVD                                                                                                            ELGIN               IL      60123
THE GROVE, INC.                            C/O JOAN HEIDORN                           1480 APPLE ALLEY                                                                      BARTLESVILLE        OK      74003
THE GUTTER GUYS                            TOM‐N‐TRACEY, INC.                         900 NORTH LENOLA ROAD                                                                 MOORESTOWN          NJ      08057
THE GUTTER MAN                             L&L CONSTRUCTION LLC                       P.O. BOX 11313                                                                        SPRING              TX      77391‐1313
THE HALLMARK OF HOLLYWOOD CONDO ASSN       C/O ATLANTIC PACIFIC MANAGEMENT            622 BANYAN TRAIL, SUITE 150                                                           BOCA RATON          FL      33431




                                                                                                                    Page 874 of 998
                                           19-10412-jlg               Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             878 of 1004
Creditor Name                                 Address1                                     Address2                                       Address3                              City              State   Zip          Country
THE HALSTEAD AGENCY                           3676 CAMER CIR                                                                                                                    ATLANTA           GA      30344
THE HANNAN AGENCY                             23 KEELER STREET                                                                                                                  DANBURY           CT      06810
THE HANOVER AMERICAN INSURANCE CO.            P.O. BOX 580045                                                                                                                   CHARLOTTE         NC      28258
THE HARTFORD                                  200 EXECUTIVE BLVD.                                                                                                               SOUTHING          CT      06489
THE HARTFORD                                  P O  BOX 2917                                                                                                                     HARTFORD          CT      06104
THE HARTFORD                                  P O  BOX 4579                                                                                                                     DEERFIELD BEACH   FL      33442
THE HARTFORD                                  P.O. BOX 660917                                                                                                                   DALLAS            TX      75266
THE HARTFORD INSURANCE                        P.O. BOX 14217                                                                                                                    LEXINGTON         KY      40512
THE HARTFORD INSURANCE                        P.O. BOX 660912                                                                                                                   DALLAS            TX      75266
THE HEMPFIELD TWP. MUNICIPAL AUTHORITY        1146 WOODWARD DRIVE                                                                                                               GREENSBURG        PA      15601
THE HIGHLANDS HOMEOWNERS ASSOCIATION          6110 NORTH 15TH ST                                                                                                                TACOMA            WA      98406
THE HILLS AT CRYSTAL SPRINGS                  C/O WILKIN MANAGEMENT                        45 WHITNEY ROAD                                                                      MAHWAH            NJ      07430
THE HITMEN TERMITE CO INC                     600 EAST TODD ROAD                                                                                                                SANTA ROSA        CA      95407
THE HOA OF THE PALMS INC                      7001 TEMPLE TERRACE HIGHWAY                                                                                                       TEMPLE TERRACE    FL      33637
THE HOLDEN GROUP REALTY, INC                  601 S. MAIN ST                                                                                                                    CULPEPER          VA      22701
THE HOLMES ORGANISATION                       P.O. BOX 1440                                                                                                                     TULSA             OK      74101
THE HOLYFIELD COMPANY, INC.                   P.O. BOX 81427                                                                                                                    MOBILE            AL      36689
THE HOME FIXER                                ERIC W. CHO                                  4021 TRAPP ROAD                                                                      FAIRFAX           VA      22032
THE HOMEWORK COMPANY                          MELVIN WEAKLEY                               316 LONE MOUNTAIN LANE                                                               BRIGHTWOOD        VA      22715
THE HONEY DO LIST                             MITCHELL REED ELLISON                        11129 18TH ST SE                                                                     LAKE STEVENS      WA      98258
THE HONORABLE TALAUEGA ELEASALO V. ALE        ATTORNEY GENERAL OF AMERICAN SAMOA           ATTN: CRAIG MILLER                             EXECUTIVE OFFICE BUILDING, 3RD FL     UTULEI                    96799        AMERICAN SAMOA
THE HONORABLE TALAUEGA ELEASALO V. ALE        ATTORNEY GENERAL OF AMERICAN SAMOA           LIZA M. FATA‐AFALAVA, PARALEGAL                EXECUTIVE OFFICE BUILDING, 3RD FL     UTULEI                    96799        AMERICAN SAMOA
THE HONORABLE TALAUEGA ELEASALO V. ALE        ATTORNEY GENERAL OF AMERICAN SAMOA           OFFICE OF THE ATTORNEY GENERAL                 EXECUTIVE OFFICE BUILDING, 3RD FL     UTULEI                    96799        AMERICAN SAMOA
THE HOPP LAW FIRM                             333 W COLFAX AVE                             400                                                                                  DENVER            CO      80204
THE HOUSE STORE LLC                           130 MABRY HOOD RD.                           STE. 107                                                                             KNOXVILLE         TN      37922
THE HOUSTON TAYLOR GROUP                      P.O. BOX 30407                                                                                                                    PHOENIX           AZ      85046
THE HUNTINGTON NATIONAL BANK                  41 S. HIGH STREET                                                                                                                 COLUMBUS          OH      43287‐0001
THE INC                                       5109 W LAKE ST UNIT F                                                                                                             MELROSE PARK      IL      60160
THE INK A SIGNING COMPANY LLC                 3939 ILLINOIS STREET 2E                                                                                                           SAN DIEGO         CA      92104
THE INSURANCE CENTER                          2525 GAMBELL ST STE 305                                                                                                           ANCHORAGE         AK      99503
THE INSURANCE CENTER                          91 TOLL GATE RD                                                                                                                   WARWICK           RI      02886
THE INSURANCE HOUSE                           1355 DUNAD AVENUE                                                                                                                 OPALOCKA          FL      33054
THE INSURANCE SHOP                            221 OXMOOR BLVD                                                                                                                   HOMEWOOD          AL      35209
THE INWOOD HOMEOWNERS ASSOCIATION             9700 RICHMOND, SUITE 230                                                                                                          HOUSTON           TX      77042
THE JACOBS LAW GROUP                          RUSSELL S. JACOBS, P.A.                      RUSSELL S. JACOBS, P.A.                        20700 W. DIXIE HW                     AVENTURA          FL      33180
THE JACOBS LAW LLC                            TRAVIS J. JACOBS                             36 BROMFIELD ST 502                                                                  BOSTON            MA      02108
THE JEAN MCKINLEY COMPANY, INC                1810 OAKS DRIVE‐P.O. BOX 4218                                                                                                     PASADENA          TX      77502
THE JOBSMITH                                  KYLE SMITH                                   8401 S KOLB RD                                 UNIT 448                              TUCSON            AZ      85756
THE JOHNSON INS AGENCY                        13361 OVERSEAS HIGHWAY                                                                                                            MARATHON          FL      33050
THE KANSAS PROPERTY PLACE, LLC                DORA BETH MERSMAN                            501 E 4TH AVENUE                                                                     GARNETT           KS      66032
THE KELLER GROUP                              2706 PINE AVE                                                                                                                     NIAGARA FALLS     NY      14301
THE KEMPER GROUP                              35 PATTERSON ROAD 464175                                                                                                          LAWRENCEVILLE     GA      30042
THE KEY DEPOT                                 388 LANDA STREET                                                                                                                  NEW BRAUNFELS     TX      78130
THE KEY LARGO WASTEWATER TREATMENT DIST       98880 OVERSEAS HIGHWAY                                                                                                            KEY LARGO         FL      33037
THE KIMBRELL COMPANY                          1300 INDIAN WELLS COURT                                                                                                           MURRELLS INLET    SC      29576
THE KIMBRELL COMPANY                          OF FLORIDA                                   1300 INDIAN WELLS COURT                                                              MURRELLS INLET    SC      29576
THE KIRKWOOD SOUTH COMMITTEE                  17171 PARK ROW                               SUITE 310                                                                            HOUSTON           TX      77084
THE KREKE CORPORATION                         P.O. BOX 6337                                                                                                                     ST THOMAS         VI      804
THE LAKES ASSOC                               C/O FIRSTSERVICE RESIDENTIAL NEVADA LLC      8290 ARVILLE ST                                                                      LAS VEGAS         NV      89139
THE LAKES AT ST AMANT HOA                     P.O. BOX 1057                                                                                                                     DENHAM SPRINGS    LA      70727
THE LAKES COMMUNITY ASSOCIATION               5501 S LAKESHORE DRIVE                                                                                                            TEMPE             AZ      85283
THE LAKES COUNTRY CLUB ASSOCIATION, INC.      161 OLD RANCH ROAD                                                                                                                PALM DESERT       CA      92211
THE LAKES MASTER ASSOCIATION                  7502 VENICE                                                                                                                       CORPUS CHRISTI    TX      78413
THE LAMINATE FLOORING STORE                   RANDY LEIHGBER                               1280 S. VOLUSIA AVE STE. B                                                           ORANGE CITY       FL      32763
THE LANDING C.I.A., INC                       12929 GULF FREEWAY                           STE 320                                                                              HOUSTON           TX      77034
THE LANDINGS ASSOCIATION, INC.                600 LANDINGS WAY SOUTH                                                                                                            SAVANNAH          GA      31411
THE LAW FIRM OF ALFORD & BARNES, LLC.         JOHN C. BARNES                               100 BROOK DRIVE, SUITE D                                                             HELENA            AL      35080
THE LAW OFFICE OF DANIEL C. CONSUEGRA PL      9210 KING PALM DR., STE. 110                                                                                                      TAMPA             FL      33619‐1385
THE LAW OFFICE OF DAVID L. THURSTON           1 SANFORD AVE                                                                                                                     BALTIMORE         MD      21228
THE LAW OFFICE OF JOHN A GRANT PA             2121 C KILLARNEY WAY                                                                                                              TALLAHASSEE       FL      32309
THE LAW OFFICE OF JOHN J CALLAHAN, PLLC       471 H STREET NW                                                                                                                   WASHINGTON        DC      20001
THE LAW OFFICE OF STEPHEN L. HARKER           P.O. BOX 523                                                                                                                      FOREST HILL       MD      21050
THE LAW OFFICES OF JEFFREY N GOLANT, PA       1999 N UNIVERSITY DR, SUITE 213                                                                                                   CORAL SPRINGS     FL      33071
THE LAW OFFICES OF JOHN                       D. CLUNK CO., LPA                            4500 COURTHOUSE BLVD.                          SUITE 400                             STOW              OH      44224
THE LAW OFFICES OF JOHN                       SUITE 400                                    4500 COURTHOUSE BLVD                                                                 STOW              OH      44224
THE LAW OFFICES OF NATALIE C. CHIN‐LENN       2300 PALM BEACH LAKES BLVD, SUITE 308                                                                                             WEST PALM BEACH   FL      33409
THE LAW OFFICES OF STEFAN B ADES, LLC         3604 EASTERN AVENUE                          SUITE 300                                                                            BALTIMORE         MD      21224
THE LEXINGTON CLUB COMMUNITY ASSOC. INC       C/O CASTLE MANAGEMENT                        12270 SW 3RD STREET                                                                  PLANTATION        FL      33325
THE LINKS AT OCOTILLO HOA                     C/O PMG SERVICES                             1839 S ALMA SCHOOL RD, STE 150                                                       MESA              AZ      85210
THE LION REMODELING                           GROUP LLC                                    2506 LA BRANCH ST STE B                                                              HOUSTON           TX      77004




                                                                                                                        Page 875 of 998
                                     19-10412-jlg                  Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        879 of 1004
Creditor Name                              Address1                                   Address2                                      Address3             City                State   Zip        Country
THE LITTLE CLUB CONDOMINIUM ASSOCIATION    9601 S.E. LITTLE CLUB WAY NORTH                                                                               TEQUESTAF           FL      33469
THE MAHONEY GROUP                          20410 N 19TH AVE                           STE 170                                                            PHOENIX             AZ      85027‐1405
THE MAIDA AGENCY                           P.O. BOX 21438                                                                                                BEAUMONT            TX      77720
THE MAIN STREET AMERICA GROUP              P.O. BOX 2004                                                                                                 KEENE               NH      03431
THE MALMBERG FIRM, LLC                     CONSTANTINE F. MALMBERG, III               30 THE GREEN                                                       DOVER               DE      19901
THE MANAGEMENT ASSOCIATION                 15661 RED HILL AVENUE                                                                                         TUSTIN              CA      92780
THE MANAGEMENT GROUP                       20440 CENTURY BLVD STE 100                 FARMINGDALE CONDO                                                  GERMANTOWN          MD      20874
THE MANAGEMENT TRUST                       2429 PROFESSIONAL PARKWAY,  SUITE 102                                                                         SANTA MARIA         CA      93455
THE MARCELINO TEAM                         MARCELINO TEAM LLC                         57 DAY LANE SUITE 10                                               WILLISTON           VT      05495
THE MARCUS LAW FIRM                        WALTER M. SPRADER, JR. ESQ                 275 BRANFORD ROAD                                                  NORTH BRANFORD      CT      06471
THE MARION ANDERSON 2001 TRUST             13958 FRAME ROAD                                                                                              POWAY               CA      92064
THE MARK OF EXCELLENCE                     MARK L GILLEN                              MARK L GILLEN                                 1005 CO. HWY 116     JOHNSTOWN           NY      12095
THE MARYLAND FARMS CMTY. SERVICES ASSOC.   C/O THE LAW OFFICES OF                     GREGORY ALEXANDRIDE                           821 WEST STREET      ANNAPOLIS           MD      21401
THE MASTERS CRAFTSMAN                      CASEY DANE MCPHERSON                       145 AIRPORT RD                                                     MANTEO              NC      27954
THE MATCHTON GROUP LTD                     111 GREAT NECK RD 303                                                                                         GREAT NECK          NY      11021
THE MAYO AGENCY                            157 REINHARDT PKWY 300                                                                                        CANTON              GA      30114
THE MCCORMICK WOODS ASSOCIATION            5200 MCCORMICK WOODS DRIVE SW                                                                                 PORT ORCHARD        WA      98367
THE MCNAMARA GROUP INC                     3936 PHELAN ROAD SUITE B‐14                                                                                   PHELAN              CA      92371
THE MEADOWS AT FALL CREEK                  ANGIE WILKERSON                            47 SADDLEBACK DRIVE                                                NAPLES              ID      83847
THE MEADOWS AT MARTIN DOWNS HOA, INC       2550 SW WATERFALL BLVD                                                                                        PALM CITY           FL      34990
THE MEADOWS CONDOMINIUM ASSOCIATION        C/O CAMCO                                  215 WEST CHURCH ROAD, SUITE 101                                    KONG OF PRUSSIA     PA      19406‐3207
THE MEADOWS HOMEOWNERS ASSOCIATION, INC.   2754 ELECTRIC RD SUITE D                                                                                      ROANOKE             VA      24018
THE METROPOLITAN DISTRICT                  555 MAIN ST                                                                                                   HARTFORD            CT      06142
THE METROPOLITAN DISTRICT/MDC              P.O. BOX 990092                                                                                               HARTFORD            CT      06199‐0092
THE MEWS AT VALLEY FORGE HOA               503 TRUMAN COURT                                                                                              JEFFERSONVILLE      PA      19403
THE MICHALENE LLC                          1173 PARRISH PLACE                                                                                            ARNOLD              MD      21012
THE MONFISTON FIRM, P.A.                   100 SOUTH BISCAYNE BLVD 3RD FLOOR                                                                             MIAMI               FL      33131
THE MOODLIN AGENCY                         1604 E FIRE TOWER RD B                                                                                        GREENVILLE          NC      27858
THE MORTGAGE LAW FIRM                      27455 TIERRA ALTA WAY                      SUITE B                                                            TEMECULA            CA      92590
THE MORTGAGE LAW FIRM LLC‐OR               JOEY KRZEBETKOWSKI                         27455 TIERRA ALTA WAY, SUITE B                                     TEMECULA            CA      92590
THE MORTGAGE LAW FIRM PLLC WA              JOEY KRZEBETKOWSKI                         27455 TIERRA ALTA WAY SUITE B                                      TEMECULA            CA      92590
THE MORTGAGE LAW FIRM, PLC                 41689 ENTERPRISE CIR N                     STE 228                                                            TEMECULA            CA      92590
THE MORTGAGE LAW FIRM, PLLC                JOEY KRZEBETKOWSKI                         101 PARK AVE SUITE 1300                                            OKLAHOMA CITY       OK      73102
THE MORTGAGE LAW FIRM, PLLC (OK)           421 NW 13TH STREET                         STE. 300                                                           OKLAHOMA CITY       OK      73103
THE MYRICK AGENCY                          23800 US HWY 98                                                                                               FAIRHOPE            AL      36532
THE NARRAGANSETT BAY COMMISSION            ONE SERVICE ROAD                                                                                              PROVIDENCE          RI      02905
THE NAT GENIS TEAM, INC.                   ATTN: NATHANIEL GENIS                      26690 MADISON AVE                             STE 105              MURRIETA            CA      92562
THE NAT GENIS TEAM, INC.                   ATTN: NATHANIEL GENIS                      3174 PHELAN ROAD                                                   PHELAN              CA      92371
THE NEWPORT CONDOMINIUM ASSOCIATION        25 NORTHWEST POINT BLVD                                                                                       ELK GROVE VILLAGE   IL      60007
THE NIA GROUP LLC                          ATTN: ANGEL LEYVA                          66 ROUTE 17                                                        PARAMUS             NJ      07652
THE NICHOLAS FIRM, PLLC                    1010 N. SAN JACINTO ST., 100                                                                                  HOUSTON             TX      77002
THE NORWOOD AGENCY                         717 LAKE SIDE DR                                                                                              MOBILE              AL      36693
THE OAKS CONDO HOA                         P.O. BOX 23099                                                                                                TIGARD              OR      97281
THE OKLAHOMA CITY ABSTRACT & TITLE COMP    1000 W 15TH                                                                                                   EDMOND              OK      73013
THE OPTIONS GROUP, INC.                    ATTN: BOB REED                             121 E 18TH STREET                                                  NEW YORK            NY      10003
THE OSSELAER COMPANY                       532 E. MARYLAND AVE. SUITE F               JCO COMPANIES, INC.                                                PHOENIX             AZ      85012
THE PALM BEACH HOUSE CONDOMINIUM ASSOC     5600 N FLAGLER DR                                                                                             WEST PALM BEACH     FL      33407
THE PALMS OF TARPON SPRINGS CONDO ASSOC    3001 EXECUTIVE DR. STE 260                                                                                    CLEARWATER          FL      33762
THE PARK AT FISHKILL CONDOMINIUM 3         3 NEPTUNE RD                               SUITE A19A                                                         POUGHKEEPSIE        NY      12601
THE PARK TOWNHOMES CONDOMINIUM ASSOC INC   P.O. BOX 940218                                                                                               MIAMI               FL      33194
THE PARKER AGENCY, INC.                    116 W. MAIN STREET                                                                                            MURFREESBORO        NC      27855
THE PARKS AT WHITE RIVER HOA               3002 E 56TH STREET                                                                                            INDIANAPOLIS        IN      46220
THE PENNSYLVANIA A RESIDENTIAL ASSOC.      C/O ZALCO REALTY INC                       8701 GEORGIA AVE 300                                               SILVER SPRING       MD      20910
THE PEOPLE OF THE STATE OF CALIFORNIA      1515 K STREET                              SUITE 200                                                          SACRAMENTO          CA      95814‐4052
THE PEOPLES ADJUSTER LLC                   DONNA & RICARDO GARCIA                     8983 OKEECHOBEE BLVD                                               WEST PALM BEACH     FL      33411
THE PETERMAN GROUP                         P.O. BOX 249                                                                                                  MONTEGOMERYVILLE    PA      18936
THE PHI GROUP LLC                          14241 COURSEY BLVD                                                                                            BATON ROUGE         LA      70817
THE PILZER ‐GULLICKSON GROUP, LLC          MARY ELLEN GULLICKSON                      455 MASSACHUSETTS AVE, NW  150‐350                                 WASHINGTON          DC      20001
THE PINE RIDGE ASSOCIATION, INC            8211 W. BROWARD BOULVARD.,  PH‐1           C/O JUDA, ESKEW & ASSOCIATES, P.A.                                 PLANTATION          FL      33324
THE PINES OF DELRAY ASSOCIATION, INC.      2451 BLACK OLIVE BOULEVARD                                                                                    DELRAY BEACH        FL      33445
THE PINES OWNERS ASSOCIATION, INC.         1400 NEBRASKA AVE.                                                                                            FORT PIERCE         FL      34950
THE PITTSBURGH WATER & SEWER AUTHORITY     1200 PENN AVE                                                                                                 PITTSBURGH          PA      15222
THE PLANTATION AT LEESBURG, HOA, INC       25201 US HIGHWAY 27                                                                                           LEESBURG            FL      34748
THE PLASTRIDGE AGENCY                      2100 N. DIXIE HIGHWAY                                                                                         BOCA RATON          FL      33431
THE PLAZA CONDOMINIUM                      CLAUDE DAMICO                              101 SOUTH PLAZA PLACE                                              ATLANTIC CITY       NJ      08401‐5649
THE POINTE AT BOCA WEST ASSOCIATION        C/O LANG MANAGEMENT CO                     790 PARK OF COMMERCE BLVD 200                                      BOCA RATON          FL      33487
THE POLICY CENTER INC                      825 LARSON ST                                                                                                 JACKSON             MS      39202
THE PRESCOTT COMPANIES                     5950 LA PLACE CT.                          SUITE 200                                                          CARLSBAD            CA      92008
THE PROPERTY SHOP                          BRIKO LLC                                  531 S. LAKE DALLAS DRIVE                                           LAKE DALLAS         TX      75065
THE PROPERTY SHOPPE                        P.O. BOX 3185                                                                                                 CROSSVILLE          TN      38557




                                                                                                                  Page 876 of 998
                                       19-10412-jlg                Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           880 of 1004
Creditor Name                              Address1                                      Address2                                        Address3                        City                    State   Zip        Country
THE PW GROUP                               INGRID WALKER                                 INGRID S. WALKER                                2208 SANDLEBROOK STREET         PEARLAND                TX      77584
THE QUILL HOA                              410‐595 QUILL LANE AND 642‐648 W. STUART                                                                                      CLOVIS                  CA      93612
THE REAL ESTATE OFFICE                     ATTN: KIMBERLY BELL                           1298 OAK RIDGE TURNPIKE                         STE B                           OAK RIDGE               TN      37830
THE REAL ESTATE SHOPPE‐MEYBOHM, LLC        1070 SILVER BLUFF RD                                                                                                          AIKEN                   SC      29803
THE REALTY COMPANY OF LA.,LLC              ATTN: SHAWN LANDRENEAU                        3008 HWY 28 EAST                                                                PINEVILLE               LA      71360
THE REEF CONDOMINIUM ASSOC OF MELBOURNE    1095 N. HIGHWAY A1A #808                                                                                                      MELBOURNE               FL      32903
THE REGENCY CONDOMINIUM                    C/O TIDEWATER PROPERTY MANAGEMENT             3706 CRONDALL LANE, SUITE 105                                                   OWINGS MILLS            MD      21117
THE REISEN INSURANCE AGY                   P.O. BOX 109                                                                                                                  DREXEL HILL             PA      19026
THE RENAISSANCE CLUB CONDO ASSOC.          P.O. BOX 2992                                                                                                                 WARMINSTER              PA      18974
THE RENAISSANCE CLUB CONDOMINIUM ASSOC     P.O. BOX 2992                                                                                                                 WARMINSTER              PA      18974
THE REPUBLIC GROUP                         5525 LBJ FWY                                                                                                                  DALLAS                  TX      75240
THE REPUBLIC GROUP                         MOORE & JENKINS INSURANCE AGENCY              P.O. BOX 660270                                                                 DALLAS                  TX      75266‐0270
THE RESERVE  TIMBERS EDGE                  P.O. BOX 64683                                                                                                                PHOENIX                 AZ      85082‐4683
THE RESERVE AT OAK RIDGE PROPERTY ASSOC    5837 TROUBLE CREEK ROAD                                                                                                       NEW PORT RICHEY         FL      34652
THE RESERVES NETWORK, INC.                 ATTN: GENERAL COUNSEL                         22021 BROOKPARK ROAD                                                            FAIRVIEW PARK           OH      44126
THE REX GARDENS CONDOMINIUM                2929 SW 3 AVENUE                              SUITE 330                                                                       MIAMI                   FL      33129
THE ROCKWOOD COMPANY                       20 N WACKER DR SUITE 960                                                                                                      CHICAGO                 IL      60606
THE ROOF DOCTOR                            THOMAS E HUNT                                 THOMAS E HUNT                                   715 S.E HWY 11                  WOLFE CITY              TX      75496
THE ROOF DOCTOR'S & CONSTRUCTION           OF EL PASO                                    ATTN ROBERT RENE ORTEGA                         5909 MAINZER                    EL PASO                 TX      79905
THE ROOF GENIUS, LLC                       JOHN DAVID JENKINS                            3229 SUITER WAY                                                                 PASADENA                TX      77503
THE ROOF GUYS                              MR. WALKER                                    25100 PITKIN RD, SUITE 80 B                                                     SPRING                  TX      77386
THE ROOFER DIRECT, LLC                     SCOTT BURMAN                                  2899 PARTIAN RD.                                                                MONROE                  GA      30656
THE ROOFING ANNEX LLC                      VALERIE WILEY                                 4860 DUFF DRIVE                                 SUITE B                         WEST CHESTER            OH      45246
THE ROOFING GUYS, INC.                     3570 WALTERS RD                                                                                                               SYRACUSE                NY      13209
THE ROOFING MOOSE                          MUHS UNLIMITED, INC                           20164 HUSKER DRIVE, SUITE 1                                                     GRETNA                  NE      68028
THE ROSEMONT GROUP, LLC                    ATTN: TAMMY LOWNEY                            635A E LOCUST ST                                                                MILWAUKEE               WI      53212
THE RUGGIERI LAW FIRM, P.A.                111 N. ORANGE AVENUE, SUITE 725                                                                                               ORLANDO                 FL      32801
THE RUSSELL AGENCY LLC                     317 PEGUOT AVE                                                                                                                SOUTHPORT               CT      06890
THE SANTA FE STRATEGY CENTER LTD           ATTN: GENERAL COUNSEL                         3 CHAMISA DRIVE                                 NORTH SUITE 2                   SANTA FE                NM      87508
THE SAYER LAW GROUP, P.C.                  925 E. 4TH STREET                                                                                                             WATERLOO                IA      50703
THE SEGAL AGENCY INC                       54 MAIN ST                                                                                                                    DANSBURY                CT      06810
THE SERVELLO GROUP &                       JEFFREY GOLDMAN& S BLOCK                      1310 BEVERLY STREET                                                             HOUSTON                 TX      77008
THE SHIRLEY TEAM LLC                       960 WORTHINGTON DRIVE                                                                                                         WARMINSTER              PA      18974
THE SMITHS CONTRACTORS, LLC                P.O. BOX 5842                                                                                                                 ST. LOUIS               MO      63136
THE SOLUTIONS GROUP, INC.                  ATTN: GENERAL COUNSEL                         161 WASHINGTON VALLEY ROAD                      SUITE 205                       WARREN                  NJ      07059
THE SOUTHEAST MORRIS CNTY MUNI UTIL AUTH   P.O. BOX 16036                                                                                                                LEWISTON                ME      04243‐9515
THE SPENCER GROUP                          ATTN: CATHY SPENCER                           22 OAKVIEW DRIVE                                                                MARTINSVILLE            VA      24112
THE SPENCER GRP REAL ESTATE & AUCTIONS     22 OAK VIEW DRIVE                                                                                                             MARTINSVILLE            VA      24112
THE STATE OF WEST VIRGINIA                 1900 KANAWHA BLVD EAST                        STATE CAPITOL COMPLEX                           BUILDING 1 ROOM W‐100           CHARLESTON              WV      25305
THE STONEHILL GROUP, INC.                  ATTN: DAVID W. GREEN                          1117 PERIMETER CENTER WEST                      SUITE E‐212                     ATLANTA                 GA      30338
THE STONEHILL GROUP, INC.                  ATTN: GENERAL COUNSEL                         1117 PERIMETER CENTER WEST                      SUITE E‐212                     ATLANTA                 GA      30338
THE STONEHILL GROUP, INC.                  ATTN: GENERAL COUNSEL                         8665 BAY PINE ROAD                              SUITE 305                       JACKSONVILLE            FL      32256
THE STREMS LAW FIRM P A                    2555 PONCE DE LEON BLVD                       SUITE 210                                                                       CORAL GABLES            FL      33134
THE STRUTURE GROUP FIELD SERVICES INC      17800 NW 84 CT                                                                                                                MIAMI                   FL      33015
THE SUMMIT CONDOMINIUMS HOA, INC           11149 RESEARCH BLVD, SUITE 100                                                                                                AUSTIN                  TX      78759
THE TERRACES HOMEOWNERS ASSOCIATION        100 CYPRESS WAY                                                                                                               ROLLING HILLS ESTATES   CA      90274
THE THOMAS INSURANCE AGENCY OF BENTON      BILL TREMOR                                   114 E CONWAY                                                                    BENTON                  AZ      72015
THE TITLE SECURITY GROUP, LLC              33 CALLE RESOLUCION SUITE 302                                                                                                 SAN JUAN                PR      00920
THE TOOL GUYS LLC                          RANDALL PITCOCK                               P.O. BOX 10276                                                                  COLLEGE STATION         TX      77842
THE TORIL SELLS HOUSES TEAM                16124 64TH ST E                                                                                                               SUMNER                  WA      98390
THE TORIL SELLS HOUSES TEAM                16124 64TH ST E                                                                                                               SUNMER                  WA      98390
THE TORRINGTON WATER COMPANY               227 NORFORK RD                                P.O. BOX 867                                                                    TORRINGTON              CT      06790
THE TOWNES AT PARADISE                     VALLEY LANDINGS CONDO ASSN                    3260 E INDIAN SCHOOL RD                                                         PHOENIX                 AZ      85018
THE TOWNSHIP CMTY. MASTER ASSOC., INC.     2424 LYONS ROAD                                                                                                               COCONUT CREEK           FL      33063
THE TOWNSHIP CMTY. MASTER ASSOC., INC.     319 SE 14TH ST.                                                                                                               FT. LAUDERDALE          FL      33316
THE TOWNSHIP CMTY. MASTER ASSOC., INC.     CASTLE MANAGEMENT                             12270 SW 3RD STREET                                                             PLANTATION              FL      33325
THE TOWNSHIP COMMUNITY MASTER ASSOC        2424 LYONS ROAD                                                                                                               COCONUT CREEK           FL      33063
THE TOWNSHIP COMMUNITY MASTER ASSOC, INC   C/O CASTLE MANAGEMENT                         P.O. BOX 559009                                                                 FT LAUDERDALE           FL      33355
THE TOWNSHIP OF RIDLEY                     100 E MACDADE BLVD                                                                                                            FOLSOM                  PA      19033
THE TRAILS AT ROYAL PALM BEACH             4000 S. 57TH AVE SUITE 101                                                                                                    LAKE WORTH              FL      33463
THE TRAILS HOMEOWNERS ASSOCIATION, INC.    8390 CHAMPIONSGATE BLVD SUITE 304                                                                                             CHAMPIONSGATE           FL      33896
THE TREE PEOPLE INC.                       8370 JUMPERS HOLE ROAD                                                                                                        MILLERSVILLE            MD      21108
THE TREETOPS AT NORTH FORTY                4301 32ND ST W A‐20                                                                                                           BRADENTON               FL      34205
THE TROPIC ISLES ASSOCIATION               P.O. BOX 18273                                                                                                                CORPUS CHRISTI          TX      78480‐8273
THE TURNER COMPANY                         P.O. BOX 1126                                                                                                                 ANTIOCH                 TN      37011
THE VANGUARD GROUP, INC.                   ATTN:  MR. GREGORY DAVIS CFA, MBA             CHIEF INVESTMENT OFFICER                        100 VANGUARD BOULEVARD V 26     MALVERN                 PA      19355‐2331
THE VENTURA COUNTY TAX COLLECTOR           800 SOUTH VICTORIA AVE                                                                                                        VENTURA                 CA      93009
THE VILLAGE AT GREENS OF PATUXENT, C.A.    6915 LAUREL BOWIE ROAD                        SUITE 101                                                                       BOWIE                   MD      20715
THE VILLAGE AT IRONHORSE HOMES ASSOC INC   7275 W 162ND STREET                           SUITE #109                                                                      STILWELL                KS      66085
THE VILLAGE OF BENTLEY PARK HOA            C/O MANAGEMENT & ASSOC                        720 BROOKER CREEK BLVD # 206                                                    OLDSMAR                 FL      34677




                                                                                                                       Page 877 of 998
                                           19-10412-jlg             Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          881 of 1004
Creditor Name                                 Address1                                  Address2                                       Address3                 City            State   Zip        Country
THE VILLAGE OF BUCKEYE LAKE                   5192 WALNUT ROAD, S.E.                                                                                            BUCKEYE         OH      43008
THE VILLAGE OF KINGS CONDOMINIUM ASSOC        7711 CAMINO REAL                                                                                                  MIAMI           FL      33143
THE VILLAGE OF OAKCREEK ASSOCIATION           690 BELL ROCK BLVD                                                                                                SEDONA          AZ      86351
THE VILLAGE OF OSSINING                       16 CROTON AVE                                                                                                     OSSINING        NY      10562
THE VILLAGE OF PIKETON                        411 SW STREET                                                                                                     PIKETON         OH      45661
THE VILLAGE OF SCOTS FANCY HOA INC            3103 EMMORTON ROAD                                                                                                ABINGDON        MD      21009
THE VILLAGES AT THE MOORLANDS CONDO TRST      P.O. BOX 77                               C/O BRISTOL SOUTH, INC.                                                 RAYNHAM         MA      02767
THE VILLAGES AT WELLINGTON CA                 14435 CHERRY LANE COURT, SUITE 210                                                                                LAUREL          MD      20707
THE VILLAGES OF APEX MASTER ASSOCIATION       C/O HRW                                   4700 HOMEWOOD CT, SUITE 380                                             RALEIGH         NC      27690
THE VILLAGES OF GREEN VALLEY HOA              400 SAN IGNACIO                                                                                                   GREEN VALLEY    AZ      85614
THE VILLAGES OF HIGHLAND PARK HOA             P.O. BOX 471913                                                                                                   TULSA           OK      74133
THE VILLAGES OF NORTHGATE HOA, INC            9916 WINDISCH ROAD                                                                                                WEST CHESTER    OH      45069
THE VILLAGES OF PARK                          VILLAGE CONDO ASSOC.                      7255 E HAMPTON AVE SUITE 101                                            MESA            AZ      85209
THE VILLAS AT CHESTNUT CREEK                  16 CHURCH STREET                                                                                                  OSPREY          FL      34229
THE VILLAS AT GRAND GLAIZE                    P.O. BOX 1686                                                                                                     OSAGE BEACH     MO      65065
THE VILLAS OF CHESTNUT CREEK OWNERS ASSN      P.O. BOX 18809                                                                                                    SARASOTA        FL      34276
THE VILLAS OF GLENEAGLE                       FARM CONDO ASSOC.                         C/O HOWES PROPERTY MANAGEMENT                  129 E CALHOUN STREET     WOODSTOCK       IL      60098
THE VINEYARDS OF KENNESAW CONDO ASSN          3865 VINEYARDS LAKE CIRCLE, NW                                                                                    KENNESAW        GA      30144
THE WALTER L CHAPMAN TRUST                    1330 NEW HAMPSHIRE AVENUE NW STE 111                                                                              WASHINGTON      DC      20036
THE WARFIELDS II HOA, INC                     C/O TIDEWATER PROPERTY MANAGEMENT         3706 CRONDALL LANE, SUITE 105                                           OWINGS MILLS    MD      21117
THE WATER ASSEMBLY, INC.                      2239 MARLER ROAD                                                                                                  PIKE ROAD       AL      63064
THE WILMOTH GROUP                             9800 WESTPOINT DR                         SUITE 220                                                               INDIANAPOLIS    IN      46256
THE WILMOTH GROUP                             ATTN: JENNIFER WILMOTH                    550 REO ST                                                              TAMPA           FL      33609
THE WINDOW & DOOR STORE INC                   900 W FLAMING GORGE WAY                                                                                           GREEN RIVER     WY      82935
THE WINDRIDGE OF NAPERVILLE CONDO ASSOC       3041 WOODCREEK DR                         STE 100                                                                 DOWNERS GROVE   IL      60515
THE WOODLANDS TOWNSHIP                        2801 TECHNOLOGY FOREST BOULEVARD                                                                                  THE WOODLANDS   TX      77381‐3901
THE WOODS AT ANDERSON PARK HOA INC.           4151 WOODLANDS PARKWAY                                                                                            PALM HARBOR     FL      34685
THE WOODS GARDEN CLUB INC                     P.O. BOX 133068                                                                                                   TYLER           TX      75713
THE WRIGHT INSURANCE AGY                      967 BERGEN ST                                                                                                     NEWARK          NJ      07112
THE X TERMINATOR TERMITE CONTROL              P.O. BOX 604                                                                                                      DOWNEY          CA      90241
THE YORK WATER COMPANY                        P.O. BOX 3009                                                                                                     LANCASTER       PA      17604‐3009
THEBAUD CINEUS &                              ADDRESS ON FILE
THEISGEN, EVON                                ADDRESS ON FILE
THELEN, JON                                   ADDRESS ON FILE
THENETHAYSONG, REX                            ADDRESS ON FILE
THEODORE & ASSOCIATES                         1700 LAUREL ST                                                                                                    COLUMBIA        SC      29260
THEODORE TUNICK & CO                          1336 BELTJEN RD STE 300                                                                                           ST THOMAS       VI      00802
THEODORE TUNICK & CO                          5000 ENIGHED PMB 57                                                                                               ST JOHN         VI      00830
THEODORE TUNICK & CO                          INSURANCE AGENCY                          1336 BELTJEN RD STE 300                                                 ST THOMAS       VI      00802
THEOPLIS HARVEY &                             ADDRESS ON FILE
THERESA CASCIO                                ADDRESS ON FILE
THERESA GECK                                  ADDRESS ON FILE
THERESA JO IRONS                              ADDRESS ON FILE
THERESA PLACHTAS APPRAISAL SERVICES           2396 LOS ALTOS AVE                                                                                                CLOVIS          CA      93611
THERESA TOWN                                  THERESA TOWN ‐ TAX COLLE                  215 RIVERSIDE AVE                                                       THERESA         NY      13691
THERESA VILLAGE                               THERESA VLG TREASURER                     P.O. BOX 327 / 202 S MILWA                                              THERESA         WI      53091
THERIOT INS                                   P.O. BOX 80554                                                                                                    LAFAYETTE       LA      70598
THERIOT INS AGENCY                            714 E KALISTE SALOOM A2                                                                                           LAFAYETTE       LA      70508
THERMALITO WATER DISTRICT                     410 GRAND AVE                                                                                                     OROVILLE        CA      95965
THERMO SASH SIDING                            SYSTEMS                                   7512 BELAIR RD                                                          BALTIMORE       MD      21236
THERMODYNE SERVICES INC                       P.O. BOX 6873                                                                                                     JACKSONVILLE    FL      32236‐6873
THERON JOHNSON                                ADDRESS ON FILE
THETFORD TOWN                                 THETFORD TOWN‐TAX COLLEC                  P.O. BOX 126                                                            THETFORD CTR    VT      05075
THETFORD TOWNSHIP                             THETFORD TOWNSHIP ‐ TREA                  4014 E VIENNA RD                                                        CLIO            MI      48420
THF EXECUTIVE SUITES, LLC                     D/B/A/ PLAZA EXECUTIVE SUITES             17295 CHESTERFIELD AIRPORT RD STE 200                                   CHESTERFIELD    MO      63005
THIARA, AJIET ZEENAT                          ADDRESS ON FILE
THIBODAUX CITY                                THIBODAUX CITY ‐ TAX COL                  P.O. BOX 5418                                                           THIBODAUX       LA      70302
THIBODEAUX, QUINTUS                           ADDRESS ON FILE
THIBODEAUX, SHONA                             ADDRESS ON FILE
THIEBAUD, MICHELLE                            ADDRESS ON FILE
THIEME, STUART                                ADDRESS ON FILE
THIENES, JONATHAN                             ADDRESS ON FILE
THIENSVILLE VILLAGE                           THIENSVILLE VLG TREASURE                  250 ELM STREET                                                          THIENSVILLE     WI      53092
THIERS, ANDREW                                ADDRESS ON FILE
THIESSEN CONSTRUCTION AND ROOFING             8200 S QUEBEC WAY A3‐502                                                                                          CENTENNIAL      CO      80112
THIGPEN, JOHNNIE                              ADDRESS ON FILE
THILL, JEREMY                                 ADDRESS ON FILE
THIRD COAST ROOFING, LLC                      17802 COUNTRY MEADOW LANE                                                                                         MAGNOLIA        TX      77355
THIRTY TWO FIFTY INC                          P.O. BOX 12346                                                                                                    PENSACOLA       FL      32591
THIRTY TWO FIFTY, INC                         3250 W NAVY BLVD                                                                                                  PENSACOLA       FL      32505




                                                                                                                     Page 878 of 998
                                         19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  882 of 1004
Creditor Name                               Address1                            Address2                                 Address3                             City               State   Zip          Country
THISSEN, THERESE                            ADDRESS ON FILE
THISTLE DK I                                2710 S HIGHLAND DR                                                                                                LAS VEGAS          NV      89109
THIVIERGE, WESTON                           ADDRESS ON FILE
THOMAS & BETTS POWER SOLUTIONS              27583 NETWORK PLACE                                                                                               CHICAGO            IL      60673‐1275
THOMAS & ELISSA AMES                        5501 WHITAKER CIR                                                                                                 LONGVIEW           TX      75605
THOMAS & FARR AGENCY                        2200 TOWER DRIVE                                                                                                  MONROE             LA      71207
THOMAS & GAYLA WISE                         ADDRESS ON FILE
THOMAS & LISA                               ADDRESS ON FILE
THOMAS A CUSHMAN                            ADDRESS ON FILE
THOMAS A DANIEL ESQUIRE                     623 N MAIN ST                                                                                                     GAINSVILLE         FL      32601
THOMAS A MARINO                             ADDRESS ON FILE
THOMAS A PAULETTI JR                        ADDRESS ON FILE
THOMAS A WALDEN INS                         2523 S 4TH ST                                                                                                     IRONTON            OH      45638
THOMAS ALFORD                               ADDRESS ON FILE
THOMAS ALVIN BECKETT                        ADDRESS ON FILE
THOMAS AND THOMAS                           ADDRESS ON FILE
THOMAS ARNOLD & SUZZANNE ARNOLD             ADDRESS ON FILE
THOMAS BADHAM POLVOGT IN                    22214 HIGHLANDS KNOLLS                                                                                            KATY               TX      77450
THOMAS BEARDSLEY &                          ADDRESS ON FILE
THOMAS BOTHOF &                             ADDRESS ON FILE
THOMAS BROKAW AND CRYSTAL BROKAW            ERIK W. FOX                         COGBURN LAW OFFICES                      2580 ST. ROSE PARKWAY, SUITE 330     HENDERSON          NV      89074
THOMAS BROWN AND                            ADDRESS ON FILE
THOMAS BRUBAKER                             ADDRESS ON FILE
THOMAS CARCHIDI &                           ADDRESS ON FILE
THOMAS CECIL BARNARD                        ADDRESS ON FILE
THOMAS CHRISTIAN &                          ADDRESS ON FILE
THOMAS COUNTY                               THOMAS COUNTY ‐ TREASURE            300 N COURT                                                                   COLBY              KS      67701
THOMAS COUNTY                               THOMAS COUNTY‐TAX COMMIS            P.O. BOX 2175                                                                 THOMASVILLE        GA      31799
THOMAS COUNTY TAX COMMISSIONER              225 N BROAD ST                                                                                                    THOMASVILLE        GA      31792
THOMAS CREGO &                              CHELAINE CREGO                      12696 ELDORADO CT NE                                                          BLAINE             MN      55449
THOMAS D POWERS TRUSTEE                     125 E CARPENTER FRWY 11TH FL S                                                                                    IRVING             TX      75062
THOMAS DAVID CHAMPAGNE                      2540 62ND STREET                                                                                                  PORT ARTHUR        TX      77640
THOMAS DAVIDSON &                           ADDRESS ON FILE
THOMAS E GRIMM & SONS                       ADDRESS ON FILE
THOMAS E. TODD LAND SURVEYOR, LLC           THOMAS E. TODD                      455 S. OAK ST.                                                                COLVILLE           WA      99114
THOMAS E. WILSON AVE                        76 W MERCURY BLVD                                                                                                 HAPTON             VA      23669
THOMAS EMMS &                               ADDRESS ON FILE
THOMAS FINCH                                ADDRESS ON FILE
THOMAS G MIGLIS                             ADDRESS ON FILE
THOMAS GIORDANO                             ADDRESS ON FILE
THOMAS H BILLINGSLEA CHAPTER 13             401 WEST A STREET STE 1680                                                                                        SAN DIEGO          CA      92101
THOMAS H. HEIST INS                         P.O. BOX 480                                                                                                      OCEAN CITY         NJ      08226
THOMAS H. HEIST INSURANCE AGENCY            700 WEST AVENUE                                                                                                   OCEAN CITY         NJ      08226
THOMAS HARDWICK &                           ADDRESS ON FILE
THOMAS HARLANDER                            ADDRESS ON FILE
THOMAS HARRISON &ASSOCS                     P.O. BOX 507                                                                                                      MONTROSE           AL      36559
THOMAS HENDERSON                            ADDRESS ON FILE
THOMAS HILL GROUP LLC                       2921 MARTI LANE ‐ STE 3C                                                                                          MONTGOMERY         AL      36116
THOMAS HILL PWSD NO.1                       LISA HULT                           1005 GILLAN ROAD                                                              MOBERLY            MO      65270
THOMAS HUGHES                               ADDRESS ON FILE
THOMAS INSURANCE AGENCY                     2874 PRICE DR, SUITE 2                                                                                            BARTLETT           TN      38134
THOMAS IV AND LORIE RYDER                   ADDRESS ON FILE
THOMAS J HOYE                               ADDRESS ON FILE
THOMAS J IRWIN                              ADDRESS ON FILE
THOMAS J KEOUGH III                         ADDRESS ON FILE
THOMAS J SHEEHAN INS INC                    ADDRESS ON FILE
THOMAS KEVIN LEWIS                          ADDRESS ON FILE
THOMAS LEE                                  ADDRESS ON FILE
THOMAS M HAY INC                            ADDRESS ON FILE
THOMAS M WHEAT JR &                         ADDRESS ON FILE
THOMAS M. CARR AND FRANCIS ELAINE CARR      WIGGER LAW FIRM, INC.               HARREL L. WIGGER                         8086 RIVERS AVENUE SUITE A           NORTH CHARLESTON   SC      29406
THOMAS M. COOPER                            ADDRESS ON FILE
THOMAS M. COPPAGE                           ADDRESS ON FILE
THOMAS MARANO                               ADDRESS ON FILE
THOMAS MARSH ROOFING & REMOLDING            THOMAS W MARSH II                   807 DUNBAR ST                                                                 REFUGIO            TX      78377
THOMAS MCKISSACK &                          ADDRESS ON FILE
THOMAS MURPHY AGENCY                        5525 CAROLINA BEACH RD                                                                                            WILMINGTON         NC      28412
THOMAS NAYLOR &                             ADDRESS ON FILE
THOMAS NELSON                               ADDRESS ON FILE
THOMAS NORMAN                               ADDRESS ON FILE




                                                                                                       Page 879 of 998
                                      19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                                           Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              883 of 1004
Creditor Name                            Address1                           Address2                                     Address3                                  City           State   Zip     Country
THOMAS P GORMAN CH 13 TRUSTEE            300 N WASHINGTON ST STE 400                                                                                               ALEXANDRIA     VA      22314
THOMAS PAINTING & PRESSURE CLEANING      MICHAEL E THOMAS                   MICHAEL E THOMAS                             5323 WOODVALE DRIVE                       SARASOTA       FL      34232
THOMAS PARK MANOR COA                    586 THOMAS BLVD                                                                                                           EAST ORANGE    NJ      07017
THOMAS POLACHECK TAX COLLECTOR           35 THOMAS STREET                                                                                                          EXETER         PA      18643
THOMAS R DUNLAP REAL ESTATE              APPRAISALS INC                     4877 ANCHORS WAY                                                                       GALESVILLE     MD      20765
THOMAS R STEPHENSON                      ADDRESS ON FILE
THOMAS R. NIEMCZEWSKI                    OMAR T. SULAIMAN                   SULAIMAN LAW GROUP, LTD.                     2500 SOUTH HIGHLAND AVENUE, SUITE 200     CHICAGO        IL      60604
THOMAS R. TREVETT                        ADDRESS ON FILE
THOMAS RESIDENTIAL                       COMMERCIAL APPRAISAL COM           700 WILEY AVE                                                                          SALISBURY      NC      28144
THOMAS RESIDENTIAL COMMERCIAL            APPRAISAL CO                       700 WILEY AVE                                                                          SALISBURY      NC      28144
THOMAS ROOFING                           STEWARD L. THOMAS                  605 WELLINGTON RD                                                                      COPPELL        TX      75019
THOMAS ROOFING & SUPPLY                  202 PRODUCTION DR                                                                                                         YORKTOWN       VA      23693
THOMAS SNOW JR                           ADDRESS ON FILE
THOMAS STEEG APPRAISALS                  4495‐304 ROOSEVELT BLVD                                                                                                   JACKSONVILLE   FL      32210
THOMAS T KOHL                            ADDRESS ON FILE
THOMAS TALACTIC & TRACEY                 TALACTIC                           6115 GRAY WOLF CT                                                                      WALDORF        MD      20603
THOMAS THOMPSON &                        ADDRESS ON FILE
THOMAS TICE APPRAISAL INC                P.O. BOX 9579                                                                                                             PHOENIX        AZ      85068
THOMAS TIEDEMANN &                       ADDRESS ON FILE
THOMAS TOWNSHIP                          THOMAS TOWNSHIP ‐ TREASU           249 N MILLER RD                                                                        SAGINAW        MI      48609
THOMAS W KENDO JR CO LPA AND             GLENN & CYNTHIA VAN AUSDAL         7925 PARAGON RD                                                                        DAYTON         OH      45459
THOMAS W LAMON                           ADDRESS ON FILE
THOMAS W MCDONALD TRUSTEE                3144 DAVENPORT                                                                                                            SAGINAW        MI      48602
THOMAS WOODS INS AGENCY                  P.O. BOX 2940                                                                                                             WORCHESTER     MA      01613
THOMAS YOUNGBERG                         ADDRESS ON FILE
THOMAS, AJU                              ADDRESS ON FILE
THOMAS, ALICIA                           ADDRESS ON FILE
THOMAS, ASHLEY                           ADDRESS ON FILE
THOMAS, AUDRY                            ADDRESS ON FILE
THOMAS, BLAKE                            ADDRESS ON FILE
THOMAS, BOBBY                            ADDRESS ON FILE
THOMAS, BRANDEN                          ADDRESS ON FILE
THOMAS, BRIAN                            ADDRESS ON FILE
THOMAS, CHERYL                           ADDRESS ON FILE
THOMAS, DEAN                             ADDRESS ON FILE
THOMAS, ERVIN                            ADDRESS ON FILE
THOMAS, FAMATTA                          ADDRESS ON FILE
THOMAS, FANCI                            ADDRESS ON FILE
THOMAS, IMANI                            ADDRESS ON FILE
THOMAS, IRA                              ADDRESS ON FILE
THOMAS, JAMES                            ADDRESS ON FILE
THOMAS, JAMILLA                          ADDRESS ON FILE
THOMAS, JASMINE                          ADDRESS ON FILE
THOMAS, JATERIA                          ADDRESS ON FILE
THOMAS, JENNIFER                         ADDRESS ON FILE
THOMAS, JESSICA                          ADDRESS ON FILE
THOMAS, JOSHUA                           ADDRESS ON FILE
THOMAS, KATHLEEN                         ADDRESS ON FILE
THOMAS, KATIE                            ADDRESS ON FILE
THOMAS, KATONYA                          ADDRESS ON FILE
THOMAS, KELLY                            ADDRESS ON FILE
THOMAS, KEVIN                            ADDRESS ON FILE
THOMAS, KEYANNA                          ADDRESS ON FILE
THOMAS, LISA                             ADDRESS ON FILE
THOMAS, MAXWELL                          ADDRESS ON FILE
THOMAS, MICHAEL                          ADDRESS ON FILE
THOMAS, NADISHA                          ADDRESS ON FILE
THOMAS, NICOLE                           ADDRESS ON FILE
THOMAS, NICOLE                           DON W. CARTIER, ESQ.               CARTIER LAW PLLC                             40 N. CENTRAL AVE, SUITE 1400             PHOENIX        AZ      85004
THOMAS, PHYLLIS                          ADDRESS ON FILE
THOMAS, ROBERT                           ADDRESS ON FILE
THOMAS, ROXANN                           ADDRESS ON FILE
THOMAS, SCARLETT                         ADDRESS ON FILE
THOMAS, SHERNITA                         ADDRESS ON FILE
THOMAS, STEPHANIE                        ADDRESS ON FILE
THOMAS, TANESHA                          ADDRESS ON FILE
THOMAS, TONI                             ADDRESS ON FILE
THOMAS, TYRA                             ADDRESS ON FILE
THOMAS, TYRUS                            ADDRESS ON FILE
THOMAS, VERONIQUE                        ADDRESS ON FILE




                                                                                                       Page 880 of 998
                                      19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  884 of 1004
Creditor Name                            Address1                               Address2                                     Address3           City              State   Zip          Country
THOMAS‐DEGROOTE, MARGARET                ADDRESS ON FILE
THOMASON LAW FIRM PC                     111 LOMAS BLVD                                                                                         ALBURQUERQUE      NM      87102
THOMASTON TOWN                           THOMASTON TOWN‐TAX COLLE               170 MAIN STREET                                                 THOMASTON         ME      04861
THOMASTON TOWN                           THOMASTON TOWN‐TAX COLLE               P.O. BOX 136                                                    THOMASTON         CT      06787
THOMASTON VILLAGE                        THOMASTON VIL ‐ RECEIVER               100 EAST SHORE ROAD                                             GREAT NECK        NY      11023
THOMASVILLE CITY                         THOMASVILLE CITY‐TAX COL               111 VICTORIA PL                                                 THOMASVILLE       GA      31792
THOMASVILLE HOMES LLC                    2904 MOUNTAIN RD STE B                                                                                 PASADENA          MD      21122
THOMER, KATHLEEN                         ADDRESS ON FILE
THOMPSON & GUILFORD                      100 E NORTH ST                                                                                         SCALES MOUND      IL      61075
THOMPSON & GUILFORD                      MUT INS CO                             310 JACKSON ST                                                  SCALES MOUND      IL      61075
THOMPSON AFFORDABLE HANDYMAN             1309 12TH ST APT 2                                                                                     WICHITA FALLS     TX      76301
THOMPSON APPRAISAL SERVICES              P.O. BOX 778                                                                                           MYRTLE BEACH      SC      29578
THOMPSON BUILDERS INC                    290 GARDNER ST                                                                                         HINGHAM           MA      02043
THOMPSON CARPENTRY & REMODELING LLC      MARY A THOMPSON                        784 UPPER NECK RD                                               PITTSGROVE        NJ      08318
THOMPSON GROUP                           300 E GREENTREE RD 204                                                                                 MARLTON           NJ      08053
THOMPSON HINE LLP                        127 PUBLIC SQUARE 3900 KEY CTR                                                                         CLEVELAND         OH      44114
THOMPSON HINE LLP                        AUSTIN LANDING I                       10050 INNOVATION DRIVE, STE 400                                 DAYTON            OH      45342‐4934
THOMPSON REALTY PC                       607 N HUDSON                                                                                           SILVER CITY       NM      88061
THOMPSON REMOD &                         CLYDE & LISA TERRY                     P.O. BOX 430                                                    VERO BEACH        FL      32961
THOMPSON RENOVATION AND                  CONSTRUCTION LLC                       3206 KATHLEEN DR                                                BAYTOWN           TX      77523
THOMPSON TOWN                            TAX COLLECTOR                          P.O. BOX 845                                                    N GROSVENORDALE   CT      06255
THOMPSON TOWN                            THOMPSON TOWN‐TAX RECEIV               4052 STATE ROUTE 42                                             MONTICELLO        NY      12701
THOMPSON TOWNSHIP                        THOMPSON TOWNSHIP ‐ TREA               268 N COUNTY RD 441                                             MANISTIQUE        MI      49854
THOMPSON TOWNSHIP                        THOMPSON TWP ‐ TAX COLLE               4183 RIDGE ROAD                                                 THOMPSON          PA      18465
THOMPSON TOWNSHIP                        THOMPSON TWP ‐ TAX COLLE               6251 THOMPSON RD                                                NEEDMORE          PA      17238
THOMPSON TOWNSHIP SCHOOL                 SUSQUEHANNA SD ‐ TAX COL               4183 RIDGE ROAD                                                 THOMPSON          PA      18465
THOMPSON, ARIEL                          ADDRESS ON FILE
THOMPSON, BRANDON                        ADDRESS ON FILE
THOMPSON, BRIANA                         ADDRESS ON FILE
THOMPSON, CHARLES                        ADDRESS ON FILE
THOMPSON, COURTNEY                       ADDRESS ON FILE
THOMPSON, CYNTHIA                        ADDRESS ON FILE
THOMPSON, DUANE                          ADDRESS ON FILE
THOMPSON, FEROL                          ADDRESS ON FILE
THOMPSON, JAMES                          ADDRESS ON FILE
THOMPSON, JENNIFER                       ADDRESS ON FILE
THOMPSON, JOHN                           ADDRESS ON FILE
THOMPSON, JOYCE                          ADDRESS ON FILE
THOMPSON, KATHY                          ADDRESS ON FILE
THOMPSON, LORNA                          ADDRESS ON FILE
THOMPSON, MATTHEW                        ADDRESS ON FILE
THOMPSON, MEGAN                          ADDRESS ON FILE
THOMPSON, RASHEEDA                       ADDRESS ON FILE
THOMPSON, ROBERT                         ADDRESS ON FILE
THOMPSON, SHANE                          ADDRESS ON FILE
THOMPSON, STEPHANIE                      ADDRESS ON FILE
THOMPSON, TINA                           ADDRESS ON FILE
THOMPSON, TRACY                          ADDRESS ON FILE
THOMPSON, TRISTEN                        ADDRESS ON FILE
THOMPSON, WHITNEY                        ADDRESS ON FILE
THOMPSON, WILLIAM R.                     ADDRESS ON FILE
THOMPSONS CONSTRUCTION & CONSULTANT      CLIFTON THOMPSON                       927 CUNNINGHAM AVE                                              BESSEMER          AL      35022
THOMPSONS ROOFING                        J&T QUALITY INVESTMENT GROUP INC.      9240 SW 54 STREET                                               COOPER CITY       FL      33328
THOMPSONTOWN BORO                        THOMPSONTOWN BORO ‐ COLL               42 RIDGE ST.                                                    THOMPSONTOWN      PA      17094
THOMPSONVILLE VILLAGE                    THOMPSONVILLE VLG ‐ TREA               P.O. BOX 184 ‐ TWP HALL                                         THOMPSONVILLE     MI      49683
THOMPSON‐WALDEN INS AGY                  4761 N. 9TH AVENUE                                                                                     PENSACOLA         FL      32503
THOMSEN APPRAISAL                        SERVICES                               P.O. BOX 515                                                    PROVO             UT      84603
THOMSON REUTERS                          (TAX AND ACCOUNTING) INC.              ATTN: GENERAL COUNSEL 2395 MIDWAY ROAD                          CARROLLTON        TX      75006‐2521
THOMSON REUTERS                          ATTN: GENERAL COUNSEL                  610 OPPERMAN DRIVE                           P.O. BOX 64833     ST. PAUL          MN      55164‐1803
THOMSON REUTERS (MARKETS) LLC            ATTN: GENERAL COUNSEL                  3 TIMES SQUARE                                                  NEW YORK          NY      10036
THOMSON REUTERS TAX & ACCOUNTING         P.O. BOX 6016                                                                                          CAROL STREAM      IL      60197‐6016
THOMSON REUTERS‐MARKETS‐LLC              THOMSON REUTERS LEGAL TRACKER          P.O. BOX 415983                                                 BOSTON            MA      02241
THOMSON, JOHN                            ADDRESS ON FILE
THORCON LLC                              P.O. BOX 1811                                                                                          LYONS             CO      80540
THORESEN, BLAKE                          ADDRESS ON FILE
THORNAPPLE TOWNSHIP                      THORNAPPLE TWP ‐ TREASUR               200 EAST MAIN                                                   MIDDLEVILLE       MI      49333
THORNBURG, BRICE                         ADDRESS ON FILE
THORNBURY TOWNSHIP                       THORNBURY TWP ‐ TAX COLL               8 TOWNSHIP DRIVE                                                CHEYNEY           PA      19319
THORNDIKE TOWN                           THORNDIKE TOWN ‐ TAX COL               P.O. BOX 10                                                     THORNDIKE         ME      04986
THORNHILL CITY                           CITY OF THORNHILL ‐ CLER               2311 THORNHILL ROAD                                             LOUISVILLE        KY      40222




                                                                                                           Page 881 of 998
                                           19-10412-jlg           Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       885 of 1004
Creditor Name                                 Address1                               Address2                                     Address3                             City              State   Zip     Country
THORNHILL LAKE HOMEOWNERS ASSOC INC           C/O BENCHMARK PROPERTY MANAGEMENT      7932 WILES ROAD                                                                   CORAL SPRINGS     FL      33065
THORNHILL PROPERTIES, INC.                    6301 N. CHARLES ST. SUITE 2                                                                                              BALTIMORE         MD      21212
THORNHURST TOWNSHIP                           THORNHURST TWP ‐ TAX COL               7 FIR LANE 112A‐14 CCE                                                            THORNHURST        PA      18424
THORNLEY CONST LLC                            RONALD E THORNLEY JR.                  22184 SHOCKLEY RD                                                                 MILFORD           DE      19963
THORNTON LAND SURVEYING                       CON SERVE INC                          P.O. BOX 249                                                                      GIG HARBOR        WA      98335
THORNTON MELLON LLC                           939 W NORTH AVE                        SUITE 830                                                                         CHICAGO           IL      60642
THORNTON MELLON, LLC                          222 W ONTARIO STE 320                                                                                                    CHICAGO           IL      60654
THORNTON TOWN                                 THORNTON TOWN ‐ TAX COLL               16 MERRILL ACCESS ROAD                                                            THORNTON          NH      03285
THORNTON, CAMBRIE                             ADDRESS ON FILE
THORNTON, ELIZABETH                           ADDRESS ON FILE
THORNTON, LINDA                               ADDRESS ON FILE
THORNTON, MITCHELL                            ADDRESS ON FILE
THORNTON, TANIESHA                            ADDRESS ON FILE
THORNTON, TAYLOR                              ADDRESS ON FILE
THORNWOOD HOMEOWNERS ASSOCIATION              C/O 800 WEST 5TH AVENUE                SUITE 110B                                                                        NAPERVILLE        IL      60563
THORP & TRAINER INC                           107 AIRPORT RD                                                                                                           WESTERLY          RI      02891
THORP CITY                                    THORP CITY TRESURER                    P.O. BOX 334                                                                      THORP             WI      54771
THORP TOWN                                    THORP TWN TREASURER                    N15854 TIEMAN AVE                                                                 THORP             WI      54771
THOUSAND ROSES PHASE II                       1500 THOUSAND ROSES DRIVE N.                                                                                             LAKE WALES        FL      33853
THOUSAND‐ISLAND CS    (C                      THOUSAND‐ISLAND CS ‐ COL               8481 COUNTY ROUTE 9                                                               CLAYTON           NY      13624
THRASH, ARIEL                                 ADDRESS ON FILE
THREATT, AUDREY                               ADDRESS ON FILE
THREE BRIDGE CONSULTING                       920 SECOND AVE S STE 650                                                                                                 MINNEAPOLIS       MN      55402
THREE BROTHERS PAINTING                       SERVICES INC                           13 WONDERLAND AVE                                                                 SAUGUS            MA      01906
THREE BROTHERS ROOFING                        570 NW 91 ST                                                                                                             MIAMI             FL      33150
THREE CHIPS CONSTRUCTION, LLC                 P.O. BOX 993                                                                                                             DEMING            NM      88031
THREE FOUNTIANS CEDAR CITY RCTN ASSN          P.O. BOX 2094                                                                                                            CEDAR CITY        UT      84721
THREE HORIZONS SOUTH CONDOMINIUM              P.O. BOX 14‐4216                                                                                                         CORAL GABLES      FL      33114
THREE KINGS CONSTRUCTION                      1140 VALLEY VIEW RD                                                                                                      NORMAN            OK      73069
THREE KINGS CONTRACTING                       SERVICES LLC                           2803 N TEUTONIA AVE                                                               MILWAUKEE         WI      53206
THREE LAKES MAINTENANCE CORP                  P.O. BOX 333                                                                                                             MALAGA            WA      98828
THREE LAKES TOWN                              THREE LAKES TWN TREASURE               P.O. BOX 565                                                                      THREE LAKES       WI      54562
THREE OAKS TOWNSHIP                           THREE OAKS TWP ‐ TREASUR               P.O. BOX 55                                                                       THREE OAKS        MI      49128
THREE OAKS VILLAGE                            THREE OAKS VILLAGE ‐ TRE               21 NORTH ELM ST                                                                   THREE OAKS        MI      49128
THREE PALMS INVESTMENT GROUP LLC, ET AL.      JOSEPH Y. HONG                         HONG LAW OFFICES LIMITED                     10781 WEST TWAIN AVENUE #100         LAS VEGAS         NV      89135
THREE PALMS INVESTMENT GROUP, LLC             MICHAEL BEEDE, ESQ.                    THE LAW OFFICE OF MIKE BEEDE, PLLC           2470 ST. ROSE PARKWAY, SUITE 307     HENDERSON         NV      89074
THREE RIVERS BUILDERS LLC                     8338 VETERANS HWY SUITE 204A                                                                                             MILLERSVILLE      MD      21108
THREE RIVERS CITY                             THREE RIVERS CITY ‐ TREA               333 W MICHIGAN AVE                                                                THREE RIVERS      MI      49093
THREE STAR INC                                334 MURRAY ST                                                                                                            ELIZABETH         NJ      07202
THREE WAY CITY                                THREE WAY CITY‐TAX COLLE               100 E MAIN ST ‐ ROOM 107                                                          JACKSON           TN      38301
THRIVE FEDERAL CREDIT UNION                   4501 SOUTH DELAWARE DRIVE                                                                                                MUNCIE            IN      47302
THROCKMORTON CENTRAL APP                      THROCKMORTON CAD ‐ COLLE               P.O. BOX 788                                                                      THROCKMORTON      TX      76483
THRONSON, TERESA                              ADDRESS ON FILE
THROOP BORO                                   THROOP BORO ‐ TAX COLLEC               436 SANDERSON ST                                                                  THROOP            PA      18512
THROOP TOWN                                   THROOP TOWN‐ TAX COLLECT               7471 ROBINSON RD TOWN HA                                                          AUBURN            NY      13021
THROSTUR ASTTHORSSON &                        PETUR SIGURDSSON                       2634 WINDSORG GATE LN                                                             ORLANDO           FL      32828
THUNDER PROPERTIES LLC                        ROGER P. CROTEAU                       ROGER P. CROTEAU & ASSOCIATES, LTD.          9120 WEST POST ROAD  SUITE 100       LAS VEGAS         NV      89148
THUNDER PROPERTIES, INC.                      ROGER P. CROTEAU                       ROGER P. CROTEAU & ASSOCIATES, LTD.          9120 WEST POST ROAD, SUITE 100       LAS VEGAS         NV      89148
THUNDER PROPERTIES, INC.                      ROGER P. CROTEAU                       ROGER P. CROTEAU & ASSOCIATES, LTD.          9120 WEST POST ROAD  SUITE 100       LAS VEGAS         NV      89148
THUNDER PROPERTIES, INC., ET AL.              ROGER P. CROTEAU                       ROGER P. CROTEAU & ASSOCIATES, LTD.          9120 WEST POST ROAD  SUITE 100       LAS VEGAS         NV      89148
THUNDERBIRD CLUB INC.                         9055 THUNDERBIRD DRIVE                                                                                                   CORAL SPRINGS     FL      33065
THUNDERBOLT CITY                              THUNDERBOLT CITY‐TAX COL               2821 RIVER DR                                                                     THUNDERBOLT       GA      31404
THUNDERSTORM ROOFING                          P.O. BOX 366                                                                                                             ICARD             NC      28666
THURMAN SPRINGS                               3301 HEBRON RD                                                                                                           LAKE CITY         SC      29560
THURMAN TOWN                                  THURMAN TOWN‐TAX COLLECT               P.O. BOX 29                                                                       ATHOL             NY      12810
THURMAN, JACQUELINE                           ADDRESS ON FILE
THURN CONSTRUCTION INC                        1245 JEFFERSON DR                                                                                                        LAKELAND          FL      33803
THURSTON COUNTY                               THURSTON COUNTY ‐ TREASU               2000 LAKERIDGE DR SW                                                              OLYMPIA           WA      98502
THURSTON COUNTY                               THURSTON COUNTY ‐ TREASU               P.O. BOX 625                                                                      PENDER            NE      68047
THURSTON COUNTY TREASURER                     2000 LAKE RIDGE DR. SW                                                                                                   OLYMPIA           WA      98502
THURSTON PUBLIC UTILITY DISTRICT              921 LAKERIDGE WAY SW SUITE 301                                                                                           OLYMPIA           WA      98502
THURSTON, HANCE                               ADDRESS ON FILE
THYMES, JENNIFER                              ADDRESS ON FILE
TIAA BANK                                     GROUND RENT                            P.O. BOX 71230                                                                    CHARLOTTE         NC      28272
TIBBOEL AGENCY                                2191 HWY 17 N                                                                                                            MT PLEASANT       SC      29466
TIBURCIO GUTIERREZ                            7871 COLDWATER CANYON AVENUE                                                                                             NORTH HOLLYWOOD   CA      91605
TIBURCIO PROF INS                             2830 WINKLER AVE 104A                                                                                                    FT MYERS          FL      33916
TICKFAW VILLAGE                               TICKFAW VILLAGE ‐ COLLEC               P.O. BOX 249                                                                      TICKFAW           LA      70466
TICONDEROGA C S (TICONDE                      TICONDEROGA CS‐ TAX COLL               5 CALKINS PLACE                                                                   TICONDEROGA       NY      12883
TICONDEROGA C S (TN OF H                      TICONDEROGA C S‐TAX COLL               5 CALKINS PLACE                                                                   TICONDEROGA       NY      12883




                                                                                                                Page 882 of 998
                                           19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         886 of 1004
Creditor Name                                 Address1                                 Address2                                     Address3                        City                 State   Zip          Country
TICONDEROGA TOWN                              TICONDEROGA TN ‐ COLLECT                 132 MONTCALM ST.                                                             TICONDEROGA          NY      12883
TIDES WEST COMMUNITY ASSOCIATION              P.O. BOX 534                                                                                                          OCEAN PARK           WA      98640
TIDEWATER INS AGENCY INC                      P.O. BOX 639                                                                                                          HAMPTON              VA      23669
TIDEWATER LANDOWNERS ASSOCIATION              212 EAST BAIN DRIVE                                                                                                   TIDEWATER            OR      97390
TIDIOUTE BORO                                 SANDRA MARTIN ‐ TAX COLL                 81 MAIN ST.                                                                  TIDIOUTE             PA      16351
TIDMORE, RENEE                                ADDRESS ON FILE
TIDWELL & TALLEY INC                          P.O. BOX 2164                                                                                                         DALTON               GA      30722
TIEBEN, KIMBERLY                              ADDRESS ON FILE
TIEDT, PATRICIA                               ADDRESS ON FILE
TIEHEN GROUP INC                              3401 COLLEGE BLVD  250                                                                                                LEAWOOD              KS      66211
TIER RESTORATION                              199 SPENCE LANE                                                                                                       NASHVILLE            TN      37210
TIER4  ADVISORS LLC                           310 MAXWELL RD SUITE 400                                                                                              ALPHARETTA           GA      30009
TIERNEY, KENNETH                              ADDRESS ON FILE
TIERNEY, WILLIAM                              ADDRESS ON FILE
TIERRA DE LAS PALMAS OWNERS ASSOC             P.O. BOX 93627                                                                                                        LAS VEGAS            NV      89193
TIERRA VERDE HOMEOWNERS ASSOCIATION, INC      4373 EL CORO, P.O. BOX 8947                                                                                           FT MOHAVE            AZ      86427
TIFFANY & BOSCO P.A.                          ATTN JENNIFER HAMLIN; MARK S BOSCO       MICHAEL A BOSCO JR                           2525 E CAMELBACK RD STE 300     PHOENIX              AZ      85016
TIFFANY & BOSCO P.A.                          ATTN JENNIFER HAMLIN; MARK S BOSCO       MICHAEL A BOSCO JR                           2525 E CAMELBACK RD STE 300     PHOENIX              AZ      85016‐9240
TIFFANY KING &                                ADDRESS ON FILE
TIFFANY MILLER                                ADDRESS ON FILE
TIFFANY NELSON & LOC                          NGUYEN                                   430 HOYT ST                                                                  LAKEWOOD             CO      80226
TIFFANY PARK CONDO ASSOCIATION                P.O. BOX 98119                                                                                                        LAS VEGAS            NV      89193
TIFFANY VARNER &                              ADDRESS ON FILE
TIFFANY WONG & JIP &                          ADDRESS ON FILE
TIFT COUNTY                                   TIFT COUNTY‐TAX COMMISSI                 P.O. BOX 930                                                                 TIFTON               GA      31793
TIFT COUNTY TAX COMMISSION                    225 TIFT AVE                                                                                                          TIFTON               GA      31793‐0930
TIG ADVISORS
TIGER & SON ROOFING CO                        14401 BASS CREEK RD                                                                                                   MIRAMAR              FL      33027
TIGER TEAM ROOFING INC                        10354 NW 55TH ST                                                                                                      SUNRISE              FL      33351
TIGERS MAINTENANCE & BUILDING INC.            197‐20 120 AVENUE                                                                                                     JAMAICA              NY      11434
TIGERTON VILLAGE                              TIGERTON VLG TREASURER                   P.O. BOX 147                                                                 TIGERTON             WI      54486
TIGNALL CITY                                  TIGNALL CITY‐TAX COLLECT                 P.O. BOX 218                                                                 TIGNALL              GA      30668
TIGUE INTERIORS                               MICHAEL TIGUE                            5900 BREASWOOD SUITE 130                                                     HOUSTON              TX      77096
TIHESHA WILSON & WILLIAM PARKER               36 SOUTH 8 STREET                                                                                                     NEWARK               NJ      07107
TILDEN TOWN                                   TILDEN TWN TREASURER                     10460 110TH STREET                                                           CHIPPEWA FALLS       WI      54729
TILDEN TOWNSHIP                               ALISON EPTING ‐ TAX COLL                 874 HEX HIGHWAY                                                              HAMBURG              PA      19526
TILE MASTERWORKS INC                          5312 VALLEY VISTA DR                                                                                                  HEREFORD             AZ      85615
TILGHMAN INS AGENCY                           P.O. BOX 10                                                                                                           NORTH MYRTLE BEACH   SC      29597
TILGHMAN INS OF MYRTLE B                      P.O. BOX 7218                                                                                                         MYRTLE BEACH         SC      29572
TILLAMOOK COUNTY                              TILLAMOOK COUNTY TAX COL                 201 LAUREL AVE ‐ COUNTY                                                      TILLAMOOK            OR      97141
TILLAMOOK COUNTY TAX OFFICE                   201 LAUREL AVE.                                                                                                       TILLAMOOK            OR      97141
TILLAPAW APPRAISAL                            2325 MALONE AVE SE                                                                                                    MASSILLON            OH      44646
TILLER & ASSOCIATES INC                       1048 FL GA HWY                                                                                                        HAVANA               FL      32333
TILLETT, GARY L                               ADDRESS ON FILE
TILLETT, GARY L                               16207 TALAVERA DE AVILA                                                                                               TAMPA                FL      33613
TILLIS, BILLANDREA                            ADDRESS ON FILE
TILLMAN COUNTY                                TILLMAN COUNTY ‐ TAX COL                 P.O. BOX 986                                                                 FREDERICK            OK      73542
TILLMAN COUNTY CLERK                          201 N MAIN ST                                                                                                         FREDERICK            OK      73542
TILLMAN, ANTHONY                              ADDRESS ON FILE
TILLMAN, MARK                                 ADDRESS ON FILE
TILLMAN, VERA                                 ADDRESS ON FILE
TILLMAN, WILLIAM                              ADDRESS ON FILE
TILTON TOWN                                   TILTON TOWN ‐TAX COLLECT                 257 MAIN STREET                                                              TILTON               NH      03276
TIM COTTRILL REAL ESTATE LLC                  1149 EASTGATE DRIVE                                                                                                   CINCINNATI           OH      45231
TIM CRAWFORD INS AGENCY                       1415 WALTON BVLD                                                                                                      ROCHESTER HILLS      MI      48309
TIM FETTERS ROOFING LLC                       727 WINDFIELD LN                                                                                                      MACHESNEY PARK       IL      61115
TIM GOTREAUX CONTRACTOR                       INC                                      3124 BAYOU MALLETT HWY                                                       EUNICE               LA      70535
TIM GRABOSKI ROOFING INC                      ATTN JACK & MARILYN LEBOWITZ             1071 SW 30TH AVE                                                             DEERFIELD BEACH      FL      33442
TIM MOORE AGENCY                              7016 A MARKET ST                                                                                                      WILMINGTON           NC      28411
TIM PARKMAN INC                               P.O. BOX 2220                                                                                                         CLINTON              MS      39060
TIM PRESKO INS                                7817 N OAK TRAFFICWAY                                                                                                 KANSAS CITY          MO      64118
TIM ROGERS &                                  ADDRESS ON FILE
TIM SMITH CONSTRUCTION                        801 S STATE ST                                                                                                        SOUTH WHITLEY        IN      46787
TIM TRUMAN CH 13 TRUSTEE                      6851 NE LOOP 820 STE 300                                                                                              FORT WORTH           TX      76180
TIM WISE AGENCY                               913 GULF BREEZE PARKWAY                  SUITE 10                                                                     GULF BREEZE          FL      32561
TIMALSINA, BIBHUTI                            ADDRESS ON FILE
TIMBER CREEK SQUARE OWNERS ASSOC INC          12700 PARK CENTRAL DRIVE, SUITE 600                                                                                   DALLAS               TX      75251
TIMBER GREENS COMMUNITY ASSOCIATION, INC      6333 TIMBER GREENS BOULEVARD                                                                                          NEW PORT RICHEY      FL      34655
TIMBER LAKES AND TIMBER RIDGE ASSOC INC       25610 TIMBER LAKES DR                                                                                                 SPRING               TX      77380‐1653
TIMBER LANE UD ITM                            TIMBER LANE UD ‐ TAX COL                 P.O. BOX 672346                                                              HOUSTON              TX      77267




                                                                                                                  Page 883 of 998
                                           19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    887 of 1004
Creditor Name                                 Address1                            Address2                                     Address3                   City                    State   Zip          Country
TIMBER OAKS CMTY. SERVICES ASSOC. INC         9887 4TH STREET N SUITE 301                                                                                 ST PETERSBURG           FL      33702
TIMBER PINES COMMUNITY ASSOCIATION INC        6872 TIMBER PINES BLVD                                                                                      SPRING HILL             FL      34606
TIMBER RIDGE HOMEOWNERS ASSOCIATION           1911 SW CAMPUS DR  454              C/O C M & M CO.                                                         FEDERAL WAY             WA      98023
TIMBERBROOK CONDOMINIUM INC                   3414 MORNINGWOOD DRIVE                                                                                      OLINEY                  MD      20832
TIMBERBROOKE HOMEOWNERS ASSN, INC             3103 EMMORTON ROAD                                                                                          ABINGDON                MD      21009
TIMBERHILLS HOMEOWNERS ASSOCIATION INC.       P.O. BOX 3732                                                                                               HOUSTON                 TX      77253
TIMBERLAKE COMMUNITY CLUB                     2880 E TIMBERLAKE DRIVE W                                                                                   SHELTON                 WA      98584
TIMBERLAKE CONDOMINIUM ASSOCIATION            1341 W ROBINHOOD DR. B‐7                                                                                    STOCKTON                CA      95207
TIMBERLAKE ID W                               TIMBERLAKE ID ‐ TAX COLL            6935 BARNEY RD 110                                                      HOUSTON                 TX      77092
TIMBERLANE APPRAISAL                          3015 SHANNON LAKES NORTH            SUITE 301                                                               TLLAHASSEE              FL      32309
TIMBERLINE COMMUNITY ASSOCIATION              P.O. BOX 488                                                                                                GIG HARBOR              WA      98335
TIMBERLINE HEATING & AIR CONDITIONING         1453 E WHITE MOUNTAIN BLVD          P.O. BOX 97                                                             PINETOP                 AZ      85935
TIMBERLINE INS AGY INC                        P.O. BOX 20007                                                                                              CHEYNNE                 WY      82003
TIMBERLINE ROOFING                            6660 DELMONICO DR.  423                                                                                     COLORADO SPRINGS        CO      80919
TIMBERLINE ROOFING &                          JEFFERY GLADDEN                     P.O. BOX 753                                                            PROSPER                 TX      75078
TIMBERLINE ROOFING & CON                      P.O. BOX 753                                                                                                PROSPER                 TX      75078
TIMBERLINE VILLAGE INC                        16431 57TH AVE SE                                                                                           SNOHOMISH               WA      98296
TIMBERVILLE TOWN                              TIMBERVILLE TOWN ‐ TREAS            392 SOUTH MAIN ST                                                       TIMBERVILLE             VA      22853
TIMBERWAY COMMUNITY ASSOCIATION               P.O. BOX 310                                                                                                ALACHUA                 FL      32616
TIME INVESTMENT COMPANY, INC                  100 N 6TH AVE                                                                                               WEST BEND               WI      53095
TIME WARNER CABLE ENTERPRISES, LLC            ATTN: GENERAL COUNSEL               1600 DUBLIN RD                                                          COLUMBUS                OH      43215
TIME WARNER CABLE ENTERPRISES, LLC            ATTN: GENERAL COUNSEL               3179 ERIE BLVD E                                                        SYRACUSE                NY      13214
TIME WARNER CABLE ENTERPRISES, LLC            ATTN: GENERAL COUNSEL               3179 ERIE BLVD EAST                          SUITE 230                  SYRACUSE                NY      13214
TIMEVALUE SOFTWARE                            22 MAUCHLY                                                                                                  IRVINE                  CA      92618
TIMM, JOHNNIE                                 ADDRESS ON FILE
TIMMERCER DUKES                               1304 SHANA ST                                                                                               WAYNESBORO              MS      39367
TIMMONS PROPERTIES, INC                       2200 HILLSBORO ROAD, SUITE 200                                                                              NASHVILLE               TN      37212
TIMOTHY & CHRISTINA                           ADDRESS ON FILE
TIMOTHY & DOROTHY                             ADDRESS ON FILE
TIMOTHY A JUSKA                               ADDRESS ON FILE
TIMOTHY BAILEY &                              ADDRESS ON FILE
TIMOTHY CALLISON &                            ADDRESS ON FILE
TIMOTHY CLEGG &                               ADDRESS ON FILE
TIMOTHY D. ALDERMAN                           ADDRESS ON FILE
TIMOTHY DOHERTY                               ADDRESS ON FILE
TIMOTHY DUGDALE                               PRO SE ‐ TIMOTHY DUGDALE            1042 PELISSIER AVE                                                      WINDSOR                 ON                   CANADA
TIMOTHY E BAXTER & ASSOCIATES PC              P.O. BOX 2669                                                                                               FARMINGTON HILLS        MI      48333‐2669
TIMOTHY EVANSON & LAURA                       ADDRESS ON FILE
TIMOTHY FITZGERALD                            ADDRESS ON FILE
TIMOTHY H IVY TRUSTEE                         P.O. BOX 1313                                                                                               JACKSON                 TN      38302‐1313
TIMOTHY J DONAHUE                             ADDRESS ON FILE
TIMOTHY J OURSLER TRUSTE                      GROUND RENT                         102 W PENNSYLVANIA AVE,                                                 TOWSON                  MD      21204
TIMOTHY JOHNSON                               ADDRESS ON FILE
TIMOTHY JOWERS                                ADDRESS ON FILE
TIMOTHY KREPS                                 ADDRESS ON FILE
TIMOTHY M SMITH                               ADDRESS ON FILE
TIMOTHY P BRANIGAN                            ADDRESS ON FILE
TIMOTHY PARKS                                 ADDRESS ON FILE
TIMOTHY PERRY                                 ADDRESS ON FILE
TIMOTHY R MORATTO &                           ADDRESS ON FILE
TIM'S CLEANER CARPETS & RESTORATION, INC      P.O. BOX 1144                                                                                               CORUALLIS               MT      59828
TIMS CUSTOM PAINTING                          TIMOTHY P ACKLEY                    18 BEAR HOLLOW LANE                                                     LITTLE EGG HARBOR TWP   NJ      08087
TIMS HANDYMAN SERVICES                        TIMOTHY LINT                        TIMOTHY M. LINT                              1704 INDIAN CAMP TRAIL     ROUND ROCK              TX      78681
TIMS, JENNIFER                                ADDRESS ON FILE
TINA BINKERD                                  ADDRESS ON FILE
TINA D REYNOLDS                               ADDRESS ON FILE
TINA DIAZ                                     ADDRESS ON FILE
TINA HOAK                                     ADDRESS ON FILE
TINA M VERNON TAX COLLECTOR                   P.O. BOX 128                                                                                                NEVADA CITY             CA      95959‐0128
TINA PEREZ &                                  ADDRESS ON FILE
TINA RAYMER                                   ADDRESS ON FILE
TINA STRACKBEIN                               ADDRESS ON FILE
TINA TULLOS                                   ADDRESS ON FILE
TINDEL APPRAISAL GROUP INC                    2012 CUMBRE CT                                                                                              CARLSBAD                CA      92009
TINGLE, BRUCE                                 ADDRESS ON FILE
TINH HOAI PHAM                                ADDRESS ON FILE
TINICUM TOWNSHIP                              TINICUM TWP ‐ TAX COLLEC            366 CAFFERTY RD                                                         PIPERSVILLE             PA      18947
TINICUM TOWNSHIP                              TINICUM TWP ‐ TAX COLLEC            TWP BLDG ‐629 N GOV PRIN                                                ESSINGTON               PA      19029
TINK WIG PROPERTY OWNERS                      ASSOCIATION                         12 CLUBHOUSE DRIVE                                                      HAWLEY                  PA      18428
TINK WIG PROPERTY OWNERS ASSOC                12 CLUBHOUSE DRIVE                                                                                          HAWLEY                  PA      18428




                                                                                                             Page 884 of 998
                                         19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    888 of 1004
Creditor Name                               Address1                              Address2                                      Address3                             City             State   Zip          Country
TINKAM, PATRICK                             ADDRESS ON FILE
TINKER INSURANCE AGENCY                     1136 ALBANY AVE                                                                                                          HARTFORD         CT      06112
TINLEY PLACE CONDO                          ASSOCIATION                           8142 W 168TH PLACE                                                                 TINLEY PARK      IL      60477
TINLEY SQUARE CONDOMINIUM ASSOCIATION       C/O VP MANAGEMENT                     P.O. BOX 185                                                                       TINLEY PARK      IL      60477
TINMOUTH TOWN                               TINMOUTH TOWN ‐ TAX COLL              515 NORTH END ROAD                                                                 TINMOUTH         VT      05773
TINNEY, SHALEE                              ADDRESS ON FILE
TINNIN, JASON                               ADDRESS ON FILE
TINOS CONSTRUCTION                          FLORENTINO J VIDALES                  1763 TIMMONS DR                                                                    HARTSVILLE       SC      29550
TINOS HANDYMAN SERVICE &                    ROEL & SYLVIA LISCANO                 2290 TIMBER CREEK DR                                                               ROCKWELL         TX      75032
TINTON FALLS BORO                           TINTON FALLS BORO ‐ COLL              556 TINTON AVENUE                                                                  TINTON FALLS     NJ      07724
TIOFILO BENITEZ                             4815 COLONIAL AVE                                                                                                        DALLAS           TX      75215
TIOGA CEN SCH (COMBINED                     TIOGA CS‐TAX COLLECTOR                27 FIFTH AVE                                                                       TIOGA CENTER     NY      13845
TIOGA COUNTY TREASURER                      56 MAIN ST                                                                                                               OWEGO            NY      13827
TIOGA TOWN                                  TIOGA TOWN‐TAX COLLECTOR              P.O. BOX 193                                                                       TIOGA CENTER     NY      13845
TIOGA TOWNSHIP                              CO. TAX COLLECTION‐TIOGA              118 MAIN ST                                                                        WELLSBORO        PA      16901
TIONESTA TOWNSHIP                           TIONESTA TWP ‐ TAX COLLE              778 RED BRUSH RD                                                                   TIONESTA         PA      16353
TIPPAH COUNTY                               TIPPAH COUNTY‐TAX COLLEC              102 C NORTH MAIN                                                                   RIPLEY           MS      38663
TIPPECANOE COUNTY TREASURER                 TIPPECANOE COUNTY ‐ TREA              20 NORTH 3RD STREET                                                                LAFAYETTE        IN      47901
TIPPETT, KELLY                              ADDRESS ON FILE
TIPTON & TIPTON                             P.O. BOX 1284                                                                                                            CORBIN           KY      40702
TIPTON CONSTRUCTION                         DELMAR W. TIPTON                      180 IRONWOOD LANE                                                                  BLUE RIDGE       GA      30513
TIPTON COUNTY                               TIPTON COUNTY ‐ TREASURE              101 EAST JEFFERSON                                                                 TIPTON           IN      46072
TIPTON COUNTY                               TIPTON COUNTY‐TRUSTEE                 P.O. BOX 487                                                                       COVINGTON        TN      38019
TIPTON COUNTY  TRUSTEE                      1 COURTHOUSE COURT SQ                                                                                                    COVINGTON        TN      38019‐0487
TIPTON COUNTY CHANCERY CLERK OF             COURTS                                1801 S COLLEGE ST STE 110                                                          COVINGTON        TN      38019
TIPTON COUNTY TREASURER                     101 E. JEFFERSON ST, STE. 201                                                                                            TIPTON           IN      46702
TIPTON COUNTY TRUSTEE                       P.O. BOX 487                                                                                                             COVINGTON        TN      38019
TIPTON MUNICIPAL UTILITIES                  P.O. BOX 288                                                                                                             TIPTON           IN      46072
TIPTON, CHRIS                               ADDRESS ON FILE
TIPTONVILLE CITY                            TIPTONVILLE CITY‐TAX COL              130 S COURT ST                                                                     TIPTONVILLE      TN      38079
TIRADO, NORMARIE                            ADDRESS ON FILE
TIRADO‐BAILEY, BETH                         ADDRESS ON FILE
TIRONE CLEMONS                              FRED E. WALKER, P.C                   KIMBERLY NASH, ESQ                            609 CASTLE RIDGE ROAD, SUITE 220     AUSTIN           TX      78746
TISBURY TOWN                                TISBURY TOWN ‐ TAX COLLE              P.O. BOX 1208                                                                      VINEYARD HAVEN   MA      02568
TISDALE, TAYLOR                             ADDRESS ON FILE
TISH ROY INS AGENCY                         P.O. BOX 60130                                                                                                           CORPUS CHRISTI   TX      78466
TISHOMINGO COUNTY                           TISHOMINGO CO‐TAX COLLEC              1008 BATTLEGROUND DR ‐ S                                                           IUKA             MS      38852
TISHOMINGO TOWN                             TISHOMINGO TOWN‐TAX COLL              1281 MAIN STREET                                                                   TISHOMINGO       MS      38873
TITAN BUILDERS, INC.                        MIKE KLEINBERG                        6160 N. CICERO AVE  400                                                            CHICAGO          IL      60646
TITAN CONST & E&K                           VANGELDER                             3900 FORD RD STE C                                                                 PHILADELPHIA     PA      19131
TITAN CONST BRB LLC                         1212 4TH ST SE STE 527                                                                                                   WASHINGTON       DC      20003
TITAN CONTRACTING LLC                       650 S INTERSTATE 35 ROAD                                                                                                 RED OAK          TX      75154
TITAN CONTRACTORS                           THE ROOF TITAN LLC                    207 E AVE EAST                                                                     MIDLOTHIAN       TX      76065
TITAN ENVIRONMENTAL SOLUTIONS, INC          1521 E ORANGETHORPE AVEN SUITE B                                                                                         FULLERTON        CA      92831
TITAN GROUP LLC                             112 E LINCOLN AVE                                                                                                        BELVIDERE        IL      61008
TITAN LENDERS CORP                          5353 W DARTMOUTH AVE STE 302                                                                                             DENVER           CO      80227
TITAN REMEDIATION INDUSTRIES INC            13510 EXOTICA LANE                                                                                                       WELLINGTON       FL      33414
TITAN TITLE & CLOSING LLC                   110 EAST A STREET                                                                                                        JENKS            OK      74037
TITLE & ABSTRACT REO, INC.                  144 S. WHITE HORSE PIKE                                                                                                  SOMERDALE        NJ      08083
TITLE AGENCY OF FLORIDA, INC.               19535 GULF BOULEVARD, SUITE C                                                                                            INDIAN SHORES    FL      33785
TITLE GUARANTY OF HAWAII, INCORPORATED      235 QUEEN STREET                                                                                                         HONOLULU         HI      96813
TITLE SERVICE AND ESCROW COMPANY            215 W. BRIDGE ST.                                                                                                        YERINGTON        NV      89447
TITLE SOLUTIONS INC                         17272 REDHILL AVE                                                                                                        IRVINE           CA      92614
TITLE SOURCE INC 61142863 USE               662 WOODWARD AVE                                                                                                         DETROIT          MI      48226
TITLE SOURCE, INC.                          ATTN: GENERAL COUNSEL                 662 WOODWARD AVENUE                                                                DETROIT          MI      48226
TITLE SOURCE, INC. CA FACILITY              ATTN: GENERAL COUNSEL                 17785  CENTER COURT DRIVE NORTH               SUITE 760                            CERRITOS         CA      90703
TITLE SOURCE, INC. PA FACILITY              ATTN: GENERAL COUNSEL                 1187 THORN RUN EXTENSION                      SUITE 600                            CORAOPOLIS       PA      15108
TITTABAWASSEE TOWNSHIP                      TITTABAWASSEE TWP ‐ TREA              145 S 2ND ST ‐ P.O. BOX                                                            FREELAND         MI      48623
TITUS COUNTY                                TITUS COUNTY ‐ TAX COLLE              110 S MADISON AVE/SUITE                                                            MOUNT PLEASANT   TX      75455
TITUS COUNTY APPRAISAL D                    TITUS CAD ‐ TAX COLLECTO              P.O. BOX 528                                                                       MT PLEASANT      TX      75456
TITUS COUNTY APPRAISAL DISTRICT             2404 W FERGUSON RD                                                                                                       MOUNT PLEASANT   TX      75455
TITUS COUNTY TAX COLLECTOR                  110 S MADISON ST STE A & B                                                                                               MOUNT PLEASANT   TX      75455
TITUSVILLE AREA SCHOOL D                    ANN WARNER ‐ TAX COLLECT              345 BREEDTOWN RD                                                                   TITUSVILLE       PA      16354
TITUSVILLE AREA SCHOOL D                    SHERYL WALTERS ‐ TAX COL              181 S. MAIN STREET                                                                 PLEASANTVILLE    PA      16341
TITUSVILLE AREA SCHOOL D                    TITUSVILLE AREA SD ‐ COL              17563 BURROWS RD                                                                   PLEASANTVILLE    PA      16341
TITUSVILLE CITY  CITY BI                    CITY OF TITUSVILLE                    107 N FRANKLIN ST CITY H                                                           TITUSVILLE       PA      16354
TITUSVILLE CITY  COUNTY                     CRAWFORD COUNTY ‐ TREASU              903 DIAMOND PARK‐COURTHO                                                           MEADVILLE        PA      16335
TITUSVILLE S.D./TITUSVIL                    CITY OF TITUSVILLE                    107 N FRANKLIN ST  CITY                                                            TITUSVILLE       PA      16354
TITUSVILLE SD/OIL CREEK                     TITUSVILLE SD ‐ TAX COLL              128 EAST CENTRAL AVE                                                               TITUSVILLE       PA      16354
TITUSVILLE SD/ROME TWP                      ROME TWP ‐ TAX COLLECTOR              40106 BEMENT LN                                                                    CENTERVILLE      PA      16404




                                                                                                              Page 885 of 998
                                       19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                889 of 1004
Creditor Name                             Address1                            Address2                                        Address3                     City               State   Zip          Country
TIVERTON TOWN                             TIVERTON TOWN ‐ TAX COLL            343 HIGHLAND ROAD                                                            TIVERTON           RI      02878
TIVOLI VILLAGE                            TIVOLI VILLAGE ‐ CLERK              86 BROADWAY                                                                  TIVOLI             NY      12583
TIWARI, SHAILESH                          ADDRESS ON FILE
TJ APPRAISALS INC                         4037 N PULASKI RD                                                                                                CHICAGO            IL      60641
TJ OF MIAMI INC                           2467 NW 95 STREET                                                                                                MIAMI              FL      33147
TJB SERVICES                              TIM BUMS                            TIM BUMS                                        39590 COPPER CRAFT DRIVE     MURRIETA           CA      92562
TJO CONSTRUCTION                          P.O. BOX 704                                                                                                     GRANDY             NC      27939
TJOSVOLD, BRUCE                           ADDRESS ON FILE
TJR CONSTRUCTION LLC                      92 W SUTTON ROAD                                                                                                 SUTTON             MA      01590
TK CONSTRUCTION INC.                      TAO J CLIFT                         P.O. BOX 2253                                                                POST FALLS         ID      83877
TK HOLDINGS GROUP LLC                     P.O. BOX 667                                                                                                     TURNERSVILLE       NJ      08012
TK IMPROVEMENTS LLC                       4038 OLD FEDERAL HILL RD                                                                                         JARRETTSVILLE      MD      21084
TKB SERVICES & C&S                        FRANCO‐MEDINA & D FRANCO            1701 LAKESHORE BLVD1404                                                      JACKSONVILLE       FL      32210
TL MORGAN GENERAL CONTRACTORS, LTD        7910 S. BELL ST                                                                                                  AMARILLO           TX      79110
TLC FIN                                   319 E JIMMIE LEEDS RD                                                                                            GALLOWAY           NJ      08205
TLC HOME SOLUTIONS LLC                    28209 NE 9TH ST                                                                                                  CAMAS              WA      98607
TLC INS ASSOCIATES                        699 WEST GERMANTOWN                                                                                              PLYMOUTH MEETING   PA      19462
TLC MAINTANCE INC                         8549 NW 45 STREET                                                                                                CORAL SPRINGS      FL      33065
TLC ROOFING                               TOMMY L CLARK SR.                   609 MALLETTE DR 425                                                          VICTORIA           TX      77904
TLC ROOFING & CONSTRUCTI                  13911 2ND ST                                                                                                     DADE CITY          FL      33525
TLOA, INC                                 P.O. BOX 7062                                                                                                    JUPITER            FL      33468
TLS UNLIMITED                             3581 NW 5TH AVENUE                                                                                               OAKLAND PARK       FL      33309
TLS UNLIMITED                             P.O. BOX 6845                                                                                                    LINCOLN            NE      68506‐0845
TLSC INVESTMENT, INC.                     23726 SILVER SPRAY DRIVE                                                                                         DIAMOND BAR        CA      91765
TM ROOFING                                LUIS A. MARTINEZ                    LUIS A. MARTINEZ                                PO BOX 4176                  BLUE JAY           CA      92317
TMB CONSTRUCTION AND RESTORATION INC      TED BISCEGLIA                       8544 SANDALWOOD COURT                                                        RANCHO CUCAMONGA   CA      91730
TMLF HAWAII LLC                           1001 BISHOP STREET                  SUITE 1000                                                                   HONOLULU           HI      96813
TMLF HAWAII LLLC                          1001 BISHOP ST  STE 1000                                                                                         HONOLULU           HI      96813
TMP ROOFING                               TEAM MARTIN PROPERTIES LLC          303 PARKE LAKE DR                                                            WYLIE              TX      75098
TMRCC LLC                                 9001 LONE TREE DRIVE                                                                                             MANOR              TX      78653
TMS INSURANCE LLC                         135 MAXESS ROAD                                                                                                  MELVILLE           NY      11747
TN DEPT OF FINANCIAL INSTITUTIONS         312 ROSA L PARKS AVE 26TH FL                                                                                     NASHVILLE          TN      37243
TN DEPT OF REVENUE                        500 DEADERICK ST                                                                                                 NASHVILLE          TN      37242
TN HOME IMPROVERS INC                     P.O. BOX 64                                                                                                      ARLINGTON          TN      38002
TN SECRETARY OF STATE                     WILLIAM SNODGRASS TOWER             312 ROSA L PARKS AVE 6TH FL                                                  NASHVILLE          TN      37243‐1102
TNA PROPERTIES INC                        1500 OLD FANNIN RD                                                                                               BRANDON            MS      39047
TNA PROPERTIES, LLC                       1500 OLD FANNIN RD                                                                                               BRANDON            MS      39047
T‐N‐T CONTRACTORS                         ANTHONY BENNETT                     1636 N GRATZ ST                                                              PHILADELPHIA       PA      19121
T‐N‐T ENVIRONMENTAL SERVICES              P.O. BOX 1032                                                                                                    CLEWISTON          FL      33440
TNT SEAMLESS GUTTERS LLC                  P.O. BOX 66                                                                                                      FORT MORGAN        CO      80701
TNTSI INC                                 8110 CYPRESS PLAZA DR STE 304                                                                                    JACKSONVILLE       FL      32256
TO SERVE CONTRACTING, LLC                 5407 BOONE AVE NORTH                                                                                             NEW HOPE           MN      55428
TOBACCO ROOT CONTRACTING                  WAYNE REDFIELD                      WAYNE REDFIELD                                  59 NOVICH LN                 TWIN BRIDGES       MT      59754
TOBACCO TOWNSHIP                          TOBACCO TOWNSHIP ‐ TREAS            3397 CROLL RD.                                                               BEAVERTON          MI      48612
TOBAR, VERONICA                           ADDRESS ON FILE
TOBIN FLOORING                            MICHAEL S. TOBIN                    44 SUMMIT RD                                                                 PLYMOUTH           MA      02760
TOBIN OCONNOR & EWING                     5335 WISCONSIN AVENUE, NW           SUITE 700                                                                    WASHINGTON         DC      20015
TOBLER, ROBYN                             ADDRESS ON FILE
TOBY ELLIOTT REAL ESTATE                  55101 HUNTINGTON ROAD                                                                                            BEND               OR      97707
TOBY ROSEN TRUSTEE                        400 W TUSCARAWAS 4TH FL                                                                                          CANTON             OH      44702
TOBY SCHAEFER                             627 N ALTHEA AVE                                                                                                 NIXA               MO      65714
TOBYHANNA TOWNSHIP                        TOBYHANNA TWP ‐ TAX COLL            136 OLD DAIRY LANE, POB                                                      POCONO PINES       PA      18350
TOCCOA CITY                               TOCCOA CITY‐TAX COLLECTO            P.O. BOX 1010                                                                TOCCOA             GA      30577
TOCHI CONSTRUCTION                        4295 OGDEN DR                                                                                                    FREMONT            CA      94538
TODAY FOR YOU INC                         & CATHERINE COLEMAN                 P.O. BOX 1703                                                                EASTON             MD      21601
TODAY REAL ESTATE                         ATTN: DAVID HOLT                    1533 FALMOUTH RD                                                             CENTERVILLE        MA      02632
TODD & ASSOCIATES                         6810 S CEDAR ST 12B                                                                                              LANSING            MI      48911
TODD ADAMS                                P.O. BOX 672                                                                                                     ROCKPORT           TX      78381
TODD AND TRACY PROGREBA                   ADDRESS ON FILE
TODD APPRAISAL                            P.O. BOX 7215                                                                                                    KANSAS CITY        MO      64113
TODD COOK REMODELING                      RT1 BOX 1157                                                                                                     GLENALLEN          MO      63751
TODD COOPER                               ADDRESS ON FILE
TODD COUNTY                               TODD CO AUDITOR‐TREASURE            215 1ST AVENUE SOUTH / S                                                     LONG PRAIRIE       MN      56347
TODD COUNTY                               TODD COUNTY ‐ SHERIFF               P.O. BOX 557                                                                 ELKTON             KY      42220
TODD HAMILTON                             3538 CISSELLVILLE RD                                                                                             SPRINGFIELD        KY      40069
TODD INS AGENCY INC                       1515 HIGHWAY 17 S                                                                                                N MYRTLE BEACH     SC      29582
TODD MUNI                                 ADDRESS ON FILE
TODD MURRAY &                             ADDRESS ON FILE
TODD NICHOLS HOME                         IMPROVEMENTS INC                    10489 NORTH STATE RD 37                                                      ELWOOD             IN      46036
TODD S NESS &                             ADDRESS ON FILE




                                                                                                            Page 886 of 998
                                       19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  890 of 1004
Creditor Name                             Address1                              Address2                                   Address3                City                State   Zip          Country
TODD STAEBELL                             ADDRESS ON FILE
TODD STONE & TAMARA                       ADDRESS ON FILE
TODD TOWNSHIP                             TODD TWP ‐ TAX COLLECTOR              18382 BEAVERTOWN ROAD                                              TODD                PA      16685
TODD TOWNSHIP                             TODD TWP ‐ TAX COLLECTOR              22622 GREAT COVE RD                                                MCCONNELLSBURG      PA      17233
TODD W JOHNSON &                          LAURA MERCER                          2660 HORTON ST                                                     NORTH DIGHTON       MA      02764
TODD, ANGIE                               ADDRESS ON FILE
TODD, CLAYBORNE                           ADDRESS ON FILE
TODD, FORREST                             ADDRESS ON FILE
TOFFALES INS AGENCY                       377 OAK ST 4TH FLOOR                                                                                     GARDEN CITY         NY      11530
TOFT, CAROLE                              ADDRESS ON FILE
TOGBAH, DENISE                            ADDRESS ON FILE
TOHOPEKALLGA WATER AUTHORITY              951 MARTIN LUTHER KING JR. BLVD.                                                                         KISSIMMEE           FL      34741
TOILOLO, MERLYN                           ADDRESS ON FILE
TOKA, LELO                                ADDRESS ON FILE
TOKIO MARINE & FIRE                       800 E COLORADO BLVD                                                                                      PASADENA            CA      91101
TOKORI INVESTMENTS                        2002 LAKESIDE LANDING                                                                                    SEABROOK            TX      77586
TOLA HOLDINGS, INC.                       LAWRENCE GOULDBOURNE                  4740 NW 17TH STREET                                                LAUDERHILL          FL      33313
TOLBERT, CARLISAH                         ADDRESS ON FILE
TOLBERT, KATINA                           ADDRESS ON FILE
TOLDEO INS AGENCY                         212 41ST ST UNIT A                                                                                       NEWPORT BEACH       CA      92663
TOLEDO EDISON CO                          P.O. BOX 3687                                                                                            AKRON               OH      44309‐3687
TOLEDO, PETER                             ADDRESS ON FILE
TOLER & SONS                              FRANK TOLER                           FRANK TOLER                                830 E 152ND ST          PHEONIX             IL      60426
TOLES CONSTRUCTION                        COMPANY INC                           3896 TALL BIRCH COVE                                               MEMPHIS             TN      38115
TOLES, BRANDON                            ADDRESS ON FILE
TOLLAND TOWN                              TOLLAND TOWN ‐ TAX COLLE              21 TOLLAND GREEN                                                   TOLLAND             CT      06084
TOLLAND TOWN                              TOLLAND TOWN ‐ TAX COLLE              241 WEST GRANVILLE RD                                              TOLLAND             MA      01034
TOLLE APPRAISAL SERVICE INC               835 NE HWY 19                                                                                            CRYSTAL RIVER       FL      34429
TOLLEN, ADDISON                           ADDRESS ON FILE
TOLLEY, ROBERT                            ADDRESS ON FILE
TOLLGATE PROPERTY OWNERS ASSOCIATION      15004 SADDLE                                                                                             SISTERS             OR      97759
TOLLGATE WATER COMPANY                    15004 SADDLE                                                                                             SISTERS             OR      97759
TOLLIVER, JESSE                           ADDRESS ON FILE
TOLOFARI, DABOTA                          ADDRESS ON FILE
TOM CHRISTIAN                             ADDRESS ON FILE
TOM DONATTI BUILDING AND ROOFING INC      TOMMY EUGENE DONATTI                  P.O. BOX 997                                                       NEW SMYRNA BEACH    FL      32170
TOM GREEN COUNTY                          TOM GREEN COUNTY ‐ COLLE              2302 PULLIAM ST                                                    SAN ANGELO          TX      76905
TOM GREEN COUNTY APPRAISAL DISTRICT       2302 PULLIAM                                                                                             SAN ANGELO          TX      76902‐3307
TOM GRIZZARD, INC.                        1300 CITIZENS BLVD, STE 150                                                                              LEESBURG            FL      34748
TOM HANEY                                 ADDRESS ON FILE
TOM HARDY                                 ADDRESS ON FILE
TOM JETT AGENCY                           P.O. BOX 157                                                                                             LEWISVILLE          IN      47352
TOM KVINTA                                ADDRESS ON FILE
TOM MALLOY INSURANCE AGY                  9708 S GILESPIE ST A104                                                                                  LAS VEGAS           NV      89123
TOM RICHESON INS                          4304 FAIRWAY BLVD                                                                                        WICHITA FALLS       TX      76308
TOM SCHAEFER PLUMBING                     INC                                   4350 GLENBROOK RD                                                  WILLOUGHBY          OH      44094
TOM VAUGHN TRUSTEE                        55 E MONROE ST STE 3850                                                                                  CHICAGO             IL      60603
TOMAH CITY                                TOMAH CITY TREASURER                  819 SUPERIOR AVE.                                                  TOMAH               WI      54660
TOMAH TOWN                                TOMAH TWN TREASURER                   17510 IOWA ROAD                                                    TOMAH               WI      54660
TOMAHAWK CITY                             TOMAHAWK CITY TREASURER               P.O. BOX 469                                                       TOMAHAWK            WI      54487
TOMAHAWK ROOFING & EXTERIORS              ADJB INC                              8013 LATIGO TRAIL                                                  MCKINNEY            TX      75070
TOMAHAWK TOWN                             TOMAHAWK TWN TREASURER                P.O. BOX 101                                                       TOMAHAWK            WI      54487
TOMARO, MARY                              ADDRESS ON FILE
TOMAS IRON WORKS                          TOMAS NOA TORRES                      UR‐LA CUMBRE C‐ SIERRA MORENA PMB 325                              SAN JUAN            PR      00926
TOMAS LUIS BUILDING CONT                  15821 SW 147 AVE                                                                                         MIAMI               FL      33187
TOMASEK HOMES, INC                        5649 SOUTH 31ST STREET 02                                                                                LINCOLN             NE      68516
TOMB, KRISTOFER                           ADDRESS ON FILE
TOMBALL ISD                               TOMBALL ISD ‐ TAX COLLEC              P.O. BOX 276                                                       TOMBALL             TX      77377
TOMCHIN, KIMBERLY                         ADDRESS ON FILE
TOME, NUNO                                ADDRESS ON FILE
TOMEKO HILL, ET AL.                       DENSON AND ASSOCIATES, PLLC           JOSEPH A. DENSON, ESQ                      1931 TWENTIETH AVE.     MERIDIAN            MS      39302
TOMELDAN, VERONICA                        ADDRESS ON FILE
TOMES & HANRATTY PC                       1 WEST MAIN STREET 3RD FL                                                                                FREEHOLD            NJ      07728
TOMKO, GEORGE                             ADDRESS ON FILE
TOMKO, MATTHEW                            ADDRESS ON FILE
TOMLIN, BRANDON                           ADDRESS ON FILE
TOMLIN, DANIELLE                          ADDRESS ON FILE
TOMLIN, STACIE                            ADDRESS ON FILE
TOMLINSON & CO INC                        258 E ALTAMONTE DR 2000                                                                                  ALTAMONTE SPRINGS   FL      32701
TOMLINSON AND ONEIL INS                   271 UNION ST                                                                                             NEW BEDFORD         MA      02740




                                                                                                         Page 887 of 998
                                           19-10412-jlg               Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                              Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      891 of 1004
Creditor Name                                 Address1                              Address2                                      Address3                                    City               State   Zip     Country
TOMLINSON SOTHEBYS INTERNATIONAL REALTY       T & B IDAHO, INC.                     221 SHERMAN AVE.                                                                          COEUR D ALENE      ID      83814
TOMLINSON, KARI                               ADDRESS ON FILE
TOMLINSON‐OLIVARES                            CENTRAL COAST BANKRUPTCY, INC.        JASON VOGELPOHL                               532 PAJARO STREET                           SALINAS            CA      93901
TOMMIE B BUTTS JR. ENTERPRISES, INC.          2500 NORTH STATE ROAD 7                                                                                                         LAUDERDALE LAKES   FL      33313
TOMMY & JOYCE THOMPSON                        4340 DOROTHY ST                                                                                                                 BELLAIRE           TX      77401
TOMMY FEIST AGENCY                            400 W MIDLAND AVE 274                                                                                                           WOODLAND PARK      CO      80863
TOMMY JOE ALEXANDER                           ADDRESS ON FILE
TOMMY L. MCDOWELL, REALTORS                   ATTN: TOMMY MCDOWELL                  2604 BRITAIN DRIVE, STE 3                                                                 AMARILLO           TX      79109
TOMMY LYNN COOTS                              ADDRESS ON FILE
TOMMY MCDOWELL                                ADDRESS ON FILE
TOMMY PORTLEY INS AGENCY                      2825 WILCREST  150                                                                                                              HOUSTON            TX      77042
TOMMY TRAN CONSTRUCTION                       CO                                    8409 SUNRISE WOODS WAY                                                                    SACRAMENTO         CA      95828
TOMOKA HEIGHTS OWNERS ASSOCIATION INC         108 BRENTWOOD DR S                                                                                                              LAKE PLACID        FL      33852
TOMPKINS CORTLAND REAL ESTATE, LLC            LOUEEN ROSENBUSH                      105 SOUTH CAYUGA STREET                                                                   ITHACA             NY      14850
TOMPKINS COUNTY TREASURER                     125 E COURT STREET‐OLD JAIL BLDG                                                                                                ITHACA             NY      14850
TOMPKINS TOWNSHIP                             TREASURER                             9999 TOMPKINS RD                                                                          RIVES JUNCTION     MI      49277
TOMPKINS TOWNSHIP TREASURER                   6564 GRAND RIVER RD                                                                                                             RIVES JUNCTION     MI      49277
TOMPKINS, ROBERT                              ADDRESS ON FILE
TOMPKINS, STEPHEN                             ADDRESS ON FILE
TOMPKINSVILLE  CITY                           CITY OF TOMPKINSVILLE ‐               206 N MAGNOLIA ST                                                                         TOMPKINSVILLE      KY      42167
TOMS BROOK TOWN                               TOMS BROOK TOWN ‐ TREASU              3342 SOUTH MAIN STREET                                                                    TOMS BROOK         VA      22660
TOMS RIVER MUNICIPAL UTILITIES AUTHORITY      340 WEST WATER ST                                                                                                               TOMS RIVER         NJ      08753
TOMS RIVER TAX COLLECTOR                      ATTN: TOMS RIVER                      33 WASHINGTON STREET                                                                      TOMS RIVER         NJ      08753
TOMS RIVER TOWNSHIP                           TOMS RIVER TWP‐TAX COLLE              33 WASHINGTON ST                                                                          TOMS RIVER         NJ      08753
TONAWANDA CITY                                TONAWANDA CITY ‐ TREASUR              ATTN EROE C                                   200 NIAGARA ST                              TONAWANDA          NY      14150
TONAWANDA CSD (TONAWANDA)                     TONAWANDA CSD ‐ TREASUR               200 NIAGARA ST                                                                            TONAWANDA          NY      14150
TONAWANDA TOWN                                TONAWANDA TOWN ‐ CLERK                2919 DELAWARE AVE, ROOM                                                                   KENMORE            NY      14217
TONAWANDA TOWN CLERK                          2919 DELAWARE AVE                     ROOM 14                                                                                   KENMORE            NY      14217
TONES, GENIVIA                                ADDRESS ON FILE
TONI HOFFMAN                                  ADDRESS ON FILE
TONI JOHNSON                                  ADDRESS ON FILE
TONI PETERSON &                               ADDRESS ON FILE
TONI ROBERGE                                  ADDRESS ON FILE
TONIA WOODSON NEWTON, ET AL.                  HENRY W. MCLAUGHLIN                   LAW OFFICE OF HENRY MCLAUGHLIN, P.C.          8 AND MAIN BLDG; STE 1375 707 EAST MAIN     RICHMOND           VA      23219
TONTHAT CONSTRUCTIONS                         1720 W CRESTWOOD LN                                                                                                             ANAHEIM            CA      92804
TONY EVANS BUILDING INC.                      TONY L EVANS                          2027 RICH HILL RD                                                                         GLADE VALLEY       NC      28627
TONY GRIMES                                   ADDRESS ON FILE
TONY MANY HOME IMPROVEMENT                    ANTHONY M. MANY                       420 N. LINNWOOD DR.                                                                       NEW CANEY          TX      77357
TONY MYERS                                    ADDRESS ON FILE
TONY PANIAN                                   ADDRESS ON FILE
TONY POPE INS LLC ‐ 813                       1661 N MAIN ST                                                                                                                  SUMMERVILLE        SC      29483
TONY YELLE INS AGENCY                         2021 S LEWIS AVE STE 150                                                                                                        TULSA              OK      74104
TONYA BESSE                                   GREGORY S. REICHENBACH, ESQ           P.O. BOX 256                                                                              BLUFFTON           OH      45817
TONYS A/C & HEATING, LLC                      ANTONIO R.MARTINEZ                    13503 CANTERWELL RD                                                                       HOUSTON            TX      77047
TONYS PAINTING                                11920 TICONDEROGA                                                                                                               HOUSTON            TX      77044
TONYS ROOFING SERVICES, LLC                   JOSE ANTONIO GARZA                    7447 BRANDYRIDGE ST.                                                                      SAN ANTONIO        TX      78250
TOOELE CITY                                   90 NORTH MAIN STREET                                                                                                            TOOELE             UT      84074
TOOELE COUNTY                                 TOOELE COUNTY‐TREASURER               47 SOUTH MAIN ST                                                                          TOOELE             UT      84074
TOOHEY APPRAISALS INC                         1835 YORK RD                                                                                                                    TIMONIUM           MD      21093
TOOKES, LAWRENCE                              ADDRESS ON FILE
TOOLE COUNTY                                  TOOLE COUNTY ‐ TREASURER              COUNTY COURTHOUSE ‐ 226                                                                   SHELBY             MT      59474
TOOLEY, JAKKIA                                ADDRESS ON FILE
TOOMBS COUNTY                                 TOOMBS COUNTY‐TAX COMMIS              P.O. BOX 458                                                                              LYONS              GA      30436
TOOMBS INS GROUP LLC                          4543 GUNN HIGHWAY                                                                                                               TAMPA              FL      33624
TOONE CITY                                    TOONE CITY‐TAX COLLECTOR              P.O. BOX 98                                                                               TOONE              TN      38381
TOP BUILDERS, LLC                             2135 CHERRY STREET                                                                                                              BATON ROUGE        LA      70802
TOP CHOICE APPRAISAL INC                      3110 JUDSON STREET PMB 115                                                                                                      GIG HARBOR         WA      98335
TOP DOG ROOFING INC                           230 LOCKBREEZE DRIVE                                                                                                            DAVENPORT          FL      33897
TOP GUN BUILDERS                              1305 DALY ROAD                                                                                                                  OJAI               CA      93023
TOP GUN BUILDERS &                            DEAN & RACHEL DEAN                    1305 DALY RD                                                                              OJAI               CA      93023
TOP KITCHEN DESIGN CORP                       16244 SW 60TH TERR                                                                                                              MIAMI              FL      33193
TOP KNOTCH CARPENTRY                          ALLEN CHAVIS JR                       126 WESMOOR RD                                                                            NORTH              SC      29112
TOP KNOTCH ROOFING & HOME RESTORATION         5512 JOHNSON POND ROAD                                                                                                          FUQUAY‐VARINA      NC      27526
TOP NOTCH CONST & ROOF                        SEAN & KARRIE WILLIAMS                7310 OLIVER SMITH DR                                                                      URBANDALE          IA      50322
TOP NOTCH HOME IMPROVEMENT LLC                ROBERT D. HARDIN                      4254 MOCCASIN TRAIL                                                                       WOODSTOCK          GA      30189
TOP NOTCH ROOFING & HOME                      IMPROVEMENT LLC                       16876 WELLHOUSE DR                                                                        HARVEST            AL      35749
TOP NOTCH SERVICE LLC &                       L WILKIN & T WILLIAMS                 P.O. BOX 972901                                                                           YPSILANTI          MI      48197
TOP OF MICHIGAN                               APPRAISAL CO                          21820 BONZ BEACH HWY                                                                      ONAWAY             MI      49765
TOP OF THE LINE HANDYMAN                      5041 NW 27 AVE STE A                                                                                                            MIAMI              FL      33142
TOP THIS GENERAL CONTRACTORS LLC              TODD SMITH                            3058 JANNEY STREET                                                                        PHILADELPHIA       PA      19134




                                                                                                                Page 888 of 998
                                           19-10412-jlg              Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      892 of 1004
Creditor Name                                 Address1                              Address2                                     Address3     City                State   Zip          Country
TOP TO BOTTOM CONST INC                       ATTN: JESS & SYLVIA GUZY              75 GAYLORD ST                                             ELK GROVE VILLAGE   IL      60007
TOP TO BOTTOM EXTERIORS                       1879N NEITNOR BLVDSTE235                                                                        WEST CHICAGO        IL      60185
TOPA                                          P.O. BOX 42575                                                                                  LAS VEGAS           NV      89116
TOPA INS CO                                   24025 PARK SORRENTO 300                                                                         CALABASAS           CA      91302
TOPA INSURANCE SERVICES INC                   P.O. BOX 6758                                                                                   SAINT THOMAS        VI      00804
TOPEL, SCOTT                                  ADDRESS ON FILE
TOPLINE BUILDERS                              6042 SAN FERNANDO RD                                                                            GLENDALE            CA      91202
TOPLINE CLAIMS SERVICES                       110 S POWERLINE RD 219                                                                          DEERFIELD BEACH     FL      33442
TOPRIDGE RFG & RESTOR                         LLC                                   4117 CHELSEA WOOD COVE                                    OLIVE BRANCH        MS      38654
TOPS KITCHEN OF SUNRISE, INC.                 2752 N UNIVERSITY DRIVE                                                                         SUNRISE             FL      33322
TOPS ROOFING COMPANY                          RONNIE G COOLEY                       3601 LAKE SHORE DR                                        WEATHERFORD         TX      76087
TOPSAIL BEACH TOWN                            TOPSAIL BEACH TOWN ‐ COL              820 S. ANDERSON BLVD.                                     TOPSAIL BEACH       NC      28445
TOPSAIL GREENS COMMUNITY ASSOC, INC           P.O. BOX 70                                                                                     HAMPSTEAD           NC      28443
TOPSFIELD TOWN                                TOPSFIELD TOWN ‐ TAX COL              8 WEST COMMON STREET                                      TOPSFIELD           MA      01983
TOPSHAM TOWN                                  TOPSHAM TOWN ‐ TAX COLLE              100 MAIN STREET                                           TOPSHAM             ME      04086
TOPSHAM TOWN                                  TOPSHAM TOWN ‐ TAX COLLE              P.O. BOX 69                                               TOPSHAM             VT      05076
TOPTON BORO                                   NANCY HEFFNER ‐ TAX COLL              36 W WEISS ST                                             TOPTON              PA      19562
TOPWN OF HAMPDEN                              625 MAIN STREET                                                                                 HAMPDEN             MA      01036
TOQUYEN PHAM & MINH                           QUACH                                 4406 IMPATIENS AVE N                                      BROOKLYN PARK       MN      55443
TOR REMODELING &                              ONSTRUCTION LLC                       3535 NASA RD 1 43                                         SEABROOK            TX      77586
TORANOS ROOFING CO                            8700SW 133RD AVE RD STE1                                                                        MIAMI               FL      33183
TORCH LAKE TOWNSHIP                           TORCH LAKE TWP ‐ TREASUR              P.O. BOX 429                                              HUBBELL             MI      49934
TORCH LAKE TOWNSHIP                           TORCH LAKE TWP ‐ TREASUR              P.O. BOX 663                                              EASTPORT            MI      49627
TORIL SELLS HOUSES TEAM                       ATTN: TORIL SCHOEPFER                 16124 64TH ST E                                           SUMNER              WA      98390
TORIL SELLS HOUSES TEAM                       ATTN: TORIL SCHOEPFER                 16150 64TH ST E                                           SUMNER              WA      98390
TORMANEN, MICHAEL                             ADDRESS ON FILE
TORNADO ROOFING &                             CONTRACTING INC                       1905 MEARS PARKWAY                                        MARGATE             FL      33063
TORO ROOFING INC                              9306 DANGERFIELD RD                                                                             CLINTON             MD      20735
TOROGI ROOFING LLC &                          MI Y PAK & KIL H PAK                  321 GRACE AVE                                             PUEBLO              CO      81004
TORRANCE COUNTY                               TORRANCE COUNTY‐TREASURE              P.O. BOX 318                                              ESTANCIA            NM      87016
TORRANCE COUNTY TREASURER                     P.O. BOX 318                                                                                    ESTANCIA            NM      87016‐0318
TORRANCE, KIMBERLY                            ADDRESS ON FILE
TORRENCE, TARA                                ADDRESS ON FILE
TORRENT RESTORATION, LLC                      BRETT NEZAT                           216 MARGARET DRIVE                                        FAIRHOPE            AL      36532
TORRES INS                                    6135 NW 167 ST E25                                                                              MIAMI LAKES         FL      33015
TORRES PEREZ, LEONARDO                        ADDRESS ON FILE
TORRES, ALLISSON                              ADDRESS ON FILE
TORRES, BAYLEE                                ADDRESS ON FILE
TORRES, DESTINY                               ADDRESS ON FILE
TORRES, ERIKA                                 ADDRESS ON FILE
TORRES, JESSICA                               ADDRESS ON FILE
TORRES, JUANITA                               ADDRESS ON FILE
TORRES, MIRASOL                               ADDRESS ON FILE
TORRES, REFUGIA                               ADDRESS ON FILE
TORRES, RICARDO                               ADDRESS ON FILE
TORRES, SARAH                                 ADDRESS ON FILE
TORRES, THERESA                               ADDRESS ON FILE
TORREY PINES CONDOMINIUM HOA                  375 N STEPHANIE ST 911‐B                                                                        HENDERSON           NV      89014
TORREY TOWN                                   BETTY M DAGGETT‐TAX COLL              P.O. BOX 280                                              DRESDEN             NY      14441
TORREZ, CRYSTAL                               ADDRESS ON FILE
TORREZ, DANIEL                                ADDRESS ON FILE
TORRINGFORD RIDGE ESTATES                     635 FARMINGTON AVENUE                 C/O IMAGINEERS LLC                                        HARTFORD            CT      06105
TORRINGTON AFFRDBL HSNG                       TAH INC GR COLLECTOR                  P.O. BOX 1172                                             TORRINGTON          CT      06790
TORRINGTON CITY                               TORRINGTON CITY‐TAX COLL              140 MAIN ST‐RM 134                                        TORRINGTON          CT      06790
TORTORICE CONTRACTORS, INC                    161 BLACKWOOD BARNSBORO RD                                                                      SEWELL              NJ      08080
TOSHIBA AMERICA BUSINESS SOLUTIONS            INC ACH                               P.O. BOX 402709                                           ATLANTA             GA      30384‐2709
TOSHIBA AMERICA BUSINESS SOLUTIONS            P.O. BOX 91399                                                                                  CHICAGO             IL      60693
TOSHIBA AMERICA BUSINESS SOLUTIONS, INC.      ATTN:  BID & CONTRACT DEPARTMENT      9740 IRVINE BOULEVARD                                     IRVINE              CA      92618
TOSHIBA BUS. SOLUTIONS (USA) INC.‐ AZ         ATTN: GENERAL COUNSEL                 480 N 54TH STREET                            SUITE 1      CHANDLER            AZ      85226
TOSHIBA BUSINESS SOLUTIONS                    ATTN: GENERAL COUNSEL                 480 N 54TH STREET                                         CHANDLER            AZ      85226
TOSHIBA BUSINESS SOLUTIONS‐ ARIZONA           ATTN: VP/GENERAL MANAGER              480 N 54TH STREET                            SUITE 1      CHANDLER            AZ      85226
TOSHIBA BUSINESS SOLUTIONS USA                FILE 57202                                                                                      LOS ANGELES         CA      90074‐7202
TOSHIBA BUSINESS SOLUTIONS USA                P.O. BOX 436357                                                                                 LOUISVILLE          KY      40253
TOSHIBA ELECTRONIC IMAGING DIVISION           P.O. BOX 91399                                                                                  CHICAGO             IL      60693
TOSHIBA FINANCIAL SERVICES                    21719 NETWORK PLACE                                                                             CHICAGO             IL      60673‐1217
TOSHIBA FINANCIAL SERVICES                    P.O. BOX 105710                                                                                 ATLANTA             GA      30348‐5710
TOSHIBA FINANCIAL SERVICES                    P.O. BOX 35701                                                                                  BILLINGS            MT      59107‐570
TOSHIBA FINANCIAL SERVICES                    P.O. BOX 51043                                                                                  LOS ANGELES         CA      90051‐5343
TOSHIBA FINANCIAL SERVICES                    P.O. BOX 70239                                                                                  PHILADELPHIA        PA      19176‐0239
TOSI ROOFING                                  KEVIN TOSI                            3403 73RD STREET SUITE 8                                  LUBBOCK             TX      79423




                                                                                                               Page 889 of 998
                                      19-10412-jlg             Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                893 of 1004
Creditor Name                            Address1                             Address2                                    Address3                            City                 State   Zip          Country
TOSTON, LACOLE                           ADDRESS ON FILE
TOTAL CLAIM SERVICES                     19111 CORAL GABLES                                                                                                   SOUTHFIELD           MI      48076
TOTAL COMFORT WEATHERIZATION LTD         565 21ST STREET SE                                                                                                   SALEM                OR      97301
TOTAL CONST OF FL INC                    3948 3RD ST SOUTH 273                                                                                                JACKSONVILLE BEACH   FL      32250
TOTAL CONSTRUCTION & MANAGEMENT LLC      ROBERT TORRES                        9009 SHONE ST. SW                                                               ALBUQUERQUE          NM      87121
TOTAL CONSTRUCTION OF FLORIDA INC        12555 ORANGE DR                                                                                                      DAVIE                FL      33330
TOTAL CONTRACTING SERVICES               124 OTTER TRAIL                                                                                                      LAKE JACKSON         TX      77566
TOTAL HOME EXTERIORS &                   JOHN & JUDITH VIZZINI                1090 N HWY A1A STE D                                                            INDIALANTIC          FL      32903
TOTAL HOME EXTERIORS INC                 15451 PRAIRIE RD                                                                                                     ANDOVER              MN      55304
TOTAL HOME IMPROVEMENTS                  JUSTIN‐TYLER WATKINS                 P.O. BOX 23216                                                                  WACO                 TX      76702
TOTAL HOME MAINTENANCE                   14427 COTTINGHAM CT                                                                                                  BATON ROUGE          LA      70817
TOTAL HOME ROOFING                       1180 ROCKLEDGE BLVD 103                                                                                              ROCKLEDGE            FL      32955
TOTAL HOME ROOFING                       TOTAL HOME PROPERTIES, INC.          597 HAVERTY COURT 40                                                            ROCKLEDGE            FL      32955
TOTAL HOME ROOFING CONCT                 P.O. BOX 500                                                                                                         MOUNT KISCO          NY      10549
TOTAL INS SYSTEM INC                     12817 SW 42ND STREET                                                                                                 MIAMI                FL      33175
TOTAL INS SYTEMS INC                     12817 SW 42ND STREET                                                                                                 MIAMI                FL      33175
TOTAL PROPERTY CARE, LLC                 DONALD FARNQUIST                     DONALD FARNQUIST                            PO BOX 1024, 438 RIPPLING WOODS     VICTOR               MT      59875
TOTAL QUALITY MGMT ROOFING               & CNTRCTING SOLUTIONS                MIKE MCSTAY                                 6917 WYCLIFF STREET                 FORT WORTH           TX      76116
TOTAL QUALITY RESTORATION, INC.          12235 SW 128TH ST SUITE 211                                                                                          MIAMI                FL      33186
TOTAL REAL ESTATE SERVICES               2813 BARGATE CT                                                                                                      CROFTON              MD      21114
TOTAL RESIDENTIAL LLC                    18719 SE 19TH WAY                                                                                                    VANCOUVER            WA      98683
TOTAL RESIDENTIAL ROOFING, INC           13332 BEE STREET                                                                                                     FARMERS BRANCH       TX      75234
TOTAL RESTORATION SERVS                  2041 MIDWAY AV                                                                                                       PETERSBURG           VA      23803
TOTAL RESTORE & SERVICES                 20 MT VERNON DR                                                                                                      PELHAM               NH      03076
TOTAL ROOFING                            MCINTYRE CORP DBA TOTAL ROOFING      6125 STADIA CT                                                                  COLORADO SPRINGS     CO      80915
TOTAL ROOFING & EXTERIORS                YEZAK CONSTRUCTION                   YEZAK CONSTRUCTION                          2615 COLWELL RD.                    HOUSTON              TX      77068
TOTAL ROOFING SOLUTIONS                  WILLIAM METZ                         TALT PROPERTIES, LLC                        504 TOWER DRIVE, SUITE C 4/5        MOORE                OK      73160
TOTAL SERVICE COMPANY                    LLC                                  4822 ALBEMARLE RD                                                               CHARLOTTE            NC      28205
TOTAL SOLUTION CONTRACTORS               5713 DESCARTES CIR                                                                                                   BOYNTON BEACH        FL      33472
TOTAL TECH ELECTRIC                      3062 BARCLAY MESSERLY RD                                                                                             SOUTHINGTON          OH      44470
TOTARO, KAREN                            ADDRESS ON FILE
TOTH, MICHELLE                           ADDRESS ON FILE
TOTOWA BORO                              TOTOWA BORO ‐ TAX COLLEC             537 TOTOWA ROAD                                                                 TOTOWA               NJ      07512
TOTTEN, SHONDA                           ADDRESS ON FILE
TOUBIN INS AGENCY INC                    7410 BLANCO RD 385                                                                                                   SAN ANTONIO          TX      78216
TOUBL CONTRACTING INC                    250 GARDEN LN STE 207                                                                                                BELOIT               WI      53511
TOUCH BY A ANGEL                         5702 BIRCH GLEN ST                                                                                                   RICHMOND             TX      77406
TOUCHSTONE REAL ESTATE GRP               DBA RE/MAX TOUCHSTONE                24019 SR 46                                                                     SORRENTO             FL      32776
TOUPS INS AGENCY                         204 E BAYOU RD B                                                                                                     THIBODAUX            LA      70301
TOVAR, ANNA                              ADDRESS ON FILE
TOVIESSI, ROBIN                          ADDRESS ON FILE
TOWAMENCIN TOWNSHIP                      ROBERT DIDOMIZIO JR ‐ TC             POB 303                                                                         KULPSVILLE           PA      19443
TOWAMENSING  COUNTY BILL                 TOWAMENSING TWP ‐ COLLEC             40 BERGER STREET                                                                KUNKLETOWN           PA      18058
TOWAMENSING  TOWNSHIP BI                 TOWAMENSING TWP ‐ COLLEC             40 BERGER STREET                                                                KUNKLETOWN           PA      18058
TOWAMENSING TRAILS POA INC.              P.O. BOX 100                                                                                                         ALBRIGHTSVILLE       PA      18201‐0100
TOWANDA BORO                             MARY HARRIS ‐ TOWANDA BO             1 BRIDGE ST. APT 6                                                              TOWANDA              PA      18848
TOWANDA S.D./ASYLUM TOWN                 TOWANDA SD ‐ TAX COLLECT             POB 267                                                                         WELLSBORO            PA      16901
TOWANDA S.D./FRANKLIN TO                 TOWANDA AREA SD ‐ COLLEC             POB 267                                                                         WELLSBORO            PA      16901
TOWANDA S.D./MONROE TOWN                 TOWANDA AREA SD ‐ COLLEC             POB 267                                                                         WELLSBORO            PA      16901
TOWANDA S.D./NORTH TOWAN                 FRANCES WILLIAMS‐TAX COL             709 REUTER BLVD.                                                                TOWANDA              PA      18848
TOWANDA S.D./STANDING ST                 TOWANDA AREA SD ‐ COLLEC             POB 267                                                                         WELLSBORO            PA      16901
TOWANDA S.D./TOWANDA BOR                 TOWANDA AREA SD ‐ COLLEC             POB 267                                                                         WELLSBORO            PA      16901
TOWANDA S.D./TOWANDA TOW                 TOWANDA AREA SD ‐ COLLEC             POB 267                                                                         WELLSBORO            PA      16901
TOWANDA SD/WYSOX TOWNSHI                 TOWANDA AREA SCHOOL DIST             410 STATE ST                                                                    TOWANDA              PA      18848
TOWANDA TOWNSHIP                         TOWANDA TWP ‐ TAX COLLEC             14191 ROUTE 220                                                                 TOWANDA              PA      18848
TOWARNICKI, DAVID                        ADDRESS ON FILE
TOWD POINT MASTER FUNDING, LLC           TOWD POINT MASTER FUNDING. LLC       900 THIRD AVENUE, 5TH FLOOR                                                     NEW YORK             NY      10022
TOWER CITY BORO                          TOWER CITY BORO ‐ COLLEC             1033 E GRAND AVE                                                                TOWER CITY           PA      17980
TOWER FINANCIAL GROUP                    316 OFFICE SQUARE LN103                                                                                              VIRGINIA BEACH       VA      23462
TOWER FUND SVCS AS CUSTODIAN FOR         FIG CT13, LLC                        P.O. BOX 54472                                                                  NEW ORLEANS          LA      70154
TOWER GROUP                              500 ROSS ST 154‐0470                                                                                                 PITTSBURGH           PA      15251
TOWER GROUP                              P.O. BOX 371898                                                                                                      PITTSBURGH           PA      15251
TOWER GROUP INS CO                       33 LEWIS RD                                                                                                          BINGHAMTON           NY      13905
TOWER HILL                               11050 LAKE UNDERHILL RD              LB 865001                                                                       ORLANDO              FL      32825
TOWER HILL CO OF NY                      120 BROADWAY 14TH FL                                                                                                 NEW YORK             NY      10271
TOWER HILL INS GROUP                     LOCKBOX 865001                       11050 LAKE UNDERHILL RD                                                         ORLANDO              FL      32825
TOWER HILL INS GROUP                     P.O. BOX 865001                                                                                                      ORLANDO              FL      32886
TOWER HILL INSURANCE                     P.O. BOX 147018                                                                                                      GAINESVILLE          FL      32614
TOWER HILL INSURANCE                     P.O. BOX 865001                                                                                                      ORLANDO              FL      32886‐5001
TOWER HILL INSURANCE                     P.O. BOX 911968                                                                                                      DENVER               CO      80291




                                                                                                        Page 890 of 998
                                          19-10412-jlg             Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          894 of 1004
Creditor Name                                Address1                                   Address2                                     Address3     City            State   Zip        Country
TOWER HILL INSURANCE COMPANY                 7111 NW 10TH PLACE                                                                                   GAINESVILLE     FL      32605
TOWER HILL PREFERRED                         P O  BOX 912132                                                                                      DENVER          CO      80291
TOWER HILL PRIME                             739 DEERWOOD PK BLVD                                                                                 JACKSONVILLE    FL      32256
TOWER HILL PRIME                             DEPT 1968 MAC C7301‐L25                    1700 LINCOLN ST LL3                                       DENVER          CO      80274
TOWER HILL PRIME                             INSURANCE COMPANY                          P.O. BOX 865001                                           ORLANDO         FL      32886
TOWER HILL PRIME                             P.O. BOX 95529                                                                                       GRAPEVINE       TX      76099
TOWER HILL SIG                               P.O. BOX 95545                                                                                       GRAPEVINE       TX      76099
TOWER HILL SIGNATURE INS                     P O  BOX 105337                                                                                      ATLANTA         GA      30348
TOWER INS OF NY/‐PRFX                        P O  BOX 5265                                                                                        BINGHAMTON      NY      13902
TOWER INSURANCE                              P.O. BOX 29919                                                                                       NEW YORK        NY      10087
TOWER NATIONAL INS CO                        P.O. BOX 9465                                                                                        UNIONDALE       NY      11555
TOWER NATIONAL INSURANCE COMPANY             P.O. BOX 371898                                                                                      PITTSBURGH      PA      15251‐7898
TOWER OWNERS INC                             GP.O. BOX 5651                                                                                       NEW YORK        NY      10087
TOWER RISK MANAGEMENT                        P.O. BOX 26265                                                                                       NEW YORK        NY      10087‐6265
TOWER SELECT INS CO                          2271 E PALMDALE BLVD C                                                                               PALMDALE        CA      93550
TOWER SELECT INSURANCE                       OF NEW YORK                                P.O. BOX 5265                                             BINGHAMPTON     NY      13902
TOWER TAX II LLC                             P.O. BOX 823853                                                                                      PHILADELPHIA    PA      19182‐3853
TOWERS MGMT GROUP                            928 E NEW HAVEN AVE                                                                                  MELBOURNE       FL      32901
TOWERS, THOMAS                               ADDRESS ON FILE
TOWN & COUNTRY                               323 MAIN ST                                                                                          PECATONICA      IL      61063
TOWN & COUNTRY HOMES                         P.O. BOX 417  RT 7 EAST                                                                              KINGWOOD        WV      26537
TOWN & COUNTRY INSURANCE                     10575 KATY FWY STE 150                                                                               HOUSTON         TX      77024
TOWN & COUNTRY REAL ESTATE, INC.             1119 E. JEFFERSON ST.                                                                                QUINCY          FL      32351
TOWN & COUNTRY REALTY                        BRUCE GILES DBA TOWN & COUNTRY REALTY      1090 ARNETT ROAD                                          WOODRUFF        WI      54568
TOWN & COUNTRY ROOFING, INC                  4900 PRESTON RD SUITE 101                                                                            FRISCO          TX      75034
TOWN & COUNTRY VILLAGE HOA INC               P.O. BOX 1180                                                                                        PARKER          CO      80134
TOWN AND COUNTRY                             P.O. BOX 657                                                                                         PECATONICA      IL      61063
TOWN APARTMENTS INC N 6                      P.O. BOX 958446                                                                                      LAKE MARY       FL      32795
TOWN CENTER AT CAMP SPRINGS HOA              BLOCK                                      7700 OLD BRANCH AVE E203                                  CLINTON         MD      20735
TOWN CENTER CLUB AUTHORITY, INC.             16690 SADDLE CLUB ROAD                                                                               WESTON          FL      33326
TOWN HOMES WINTER GARDEN CONDOMINIUM         6972 LAKE GLORIA BLVD                                                                                ORLANDO         FL      32809
TOWN OF  NARRAGANSETT                        25 FIFTH AVE                                                                                         NARRAGANSETT    RI      02882
TOWN OF  PALMER                              4417 MAIN STREET                                                                                     PALMER          MA      01069
TOWN OF ABINGDON                             133 W MAIN STREET                                                                                    ABINGDON        VA      24212
TOWN OF ACWORTH                              13 TOWNHALL RD                                                                                       ACWORTH         NH      03601
TOWN OF AGAWAM                               36 MAIN STREET                                                                                       AGAWAM          MA      01001
TOWN OF ALBERTON                             DIANE                                      P.O. BOX 115                                              ALBERTON        MT      59820
TOWN OF ALFORD                               P. O.BOX 128                                                                                         ALFORD          FL      32420
TOWN OF ALSTEAD                              P.O. BOX 65                                                                                          ALSTEAD         NH      03602
TOWN OF AMBERG                               N15035 GRANT STREET                        P.O. BOX 245                                              AMBERG          WI      54102
TOWN OF AMHERST                              5583 MAIN STREET                                                                                     WILLIAMSVILLE   NY      14221
TOWN OF AMHERST                              TOWN COLLECTORS OFFICE                     4 BOLTWOOD AVENUE                                         AMHERST         MA      01002
TOWN OF ANDOVER                              384 OSGOOD STREET                                                                                    NORTH ANDOVER   MA      01845
TOWN OF ANDOVER NORTH                        120 MAIN STREET                                                                                      NORTH ANDOVER   MA      01845
TOWN OF ANDREWS                              P.O. BOX 1210                                                                                        ANDREWS         NC      28901‐1210
TOWN OF ANSON                                P.O. BOX 297                                                                                         ANSON           ME      04911
TOWN OF APPALACHIA                           508 WEST MAIN STREET                                                                                 APPLACHIA       VA      24216
TOWN OF APPLE VALLEY                         ATTN: FINANCE DEPARTMENT                   14955 DALE EVANS PARKWAY                                  APPLE VALLEY    CA      92307
TOWN OF ASHLAND                              101 MAIN STREET                                                                                      ASHLAND         MA      01721
TOWN OF ATKINSON                             211 EAST FREMONT STREET                    P.O. BOX 957                                              BURGAW          NC      28425
TOWN OF AUBURN                               104 CENTRAL STREET                                                                                   AUBURN          MA      01501
TOWN OF BABYLON                              200 EAST SUNRISE HIGHWAY                                                                             LINDENHURST     NY      11757
TOWN OF BABYLON                              281 PHELPS LANE, ROOM 19                   SOLID WASTE MANAGEMENT                                    NORTH BABYLON   NY      11703
TOWN OF BALL                                 100 MUNICIPAL LANE                                                                                   BALL            LA      71405‐9605
TOWN OF BARNSTABLE                           367 MAIN ST.                                                                                         HYANNIS         MA      02601
TOWN OF BARNSTABLE HYANNIS WATER SYSTEM      47 OLD YAMOUTH ROAD                                                                                  HYANNIS         MA      02601‐0326
TOWN OF BASIN                                P.O. BOX 599                               209 SOUTH 4TH STREET                                      BASIN           WY      82410
TOWN OF BEALS                                11 BIG POND RD                                                                                       BEALS           ME      04611
TOWN OF BEEKMAN RECEIVER OF TAXES            4 MAIN STREET                                                                                        POUGHQUAG       NY      12570
TOWN OF BELLEAIR                             901 PONCE DE LEON BLVD                                                                               BELLEAIR        FL      33756
TOWN OF BELLINGHAM                           BELLINGHAM MUNICIPAL CENTER                10 MECHANIC STREET                                        BELLINGHAM      MA      02019
TOWN OF BENNETT                              355 4TH STREET                                                                                       BENNETT         CO      80102
TOWN OF BENNINGTON                           WATER & SEWER DEPT                         7 SCHOOL ST STE 101                                       BENNINGTON      NH      03442
TOWN OF BETHEL OFFICE OF THE                 TOWN MANAGER                               134 S MAIN ST                                             BETHEL          VT      05032
TOWN OF BILLERICA                            365 BOSTON ROAD                                                                                      BILLERICA       MA      01821
TOWN OF BLACKSTONE                           COLLECTOR/TREASURER MUNICIPAL CENTER       15 ST PAUL STREET                                         BLACKSTONE      MA      01504
TOWN OF BLUE HILL                            18 UNION STREET                                                                                      BLUE HILL       ME      04614
TOWN OF BOONE                                P.O. BOX 13                                                                                          BOONE           CO      81025
TOWN OF BOONTON                              100 WASHINGTON ST                                                                                    BOONTON         NJ      07005
TOWN OF BOSCAWEN TAX COLLECTOR               116 NORTH MAIN STREET                                                                                BOSCAWEN        NH      03303




                                                                                                                   Page 891 of 998
                                       19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                   Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 895 of 1004
Creditor Name                              Address1                            Address2                                   Address3            City               State   Zip        Country
TOWN OF BOURNE                             24 PERRY AVENUE                                                                                    BUZZARDS BAY       MA      02532
TOWN OF BRANFORD                           1019 MAIN STREET                                                                                   BRANFORD           CT      06405
TOWN OF BRATTLEBORO                        230 MAIN STREET SUITE 111                                                                          BRATTLEBORO        VT      05301
TOWN OF BRIDGEWATER                        64 CENTRAL SQUARE                   STE 2                                                          BRIDGEWATER        MA      02324
TOWN OF BRIDGTON                           3 CHASE STREET  STE 1                                                                              BRIDGTON           ME      04009
TOWN OF BRISTOL                            111 N. MAIN STREET                                                                                 BRISTOL            CT      06010
TOWN OF BROOKFIELD                         100 POCONO ROAD                                                                                    BROOKFIELD         CT      06804
TOWN OF BROOKFIELD                         6 CENTRAL STREET                                                                                   BROOKFIELD         MA      01506
TOWN OF BROOKHAVEN                         ONE INDEPENDENCE HILL                                                                              FARMINGVILLE       NY      11738
TOWN OF BROOKHAVEN DEPARTMENT OF LAW       ONE INDEPENDENCE HILL                                                                              FARMINGVILLE       NY      11738
TOWN OF BROOKHAVEN/LOUIS                   MARCOCCIA RECEIVER OF TAXES         1 INDEPENDENCE HILL                        SUITE 110           FARMINGVILLE       NY      11738
TOWN OF BRUNSWICK TAX COLLECTOR            85 UNION STREET                                                                                    BRUNSWICK          ME      04011
TOWN OF BRUSSELS                           ATTN: JOANN NEINAS                  8674 COUNTRY ROAD H                                            STURGEON BAY       WI      54235
TOWN OF BUCKEYE ‐ SUNDAN                   SUNDANCE CFD                        530 E MONROE AVE                                               BUCKEYE            AZ      85326
TOWN OF BUCKEYE ‐ WATSON                   WATSON ROAD CFD                     530 E MONROE AVE                                               BUCKEYE            AZ      85326
TOWN OF BUCKEYE ‐ WEST P                   WEST PARK CFD                       530 E MONROE AVE                                               BUCKEYE            AZ      85326
TOWN OF BURLINGTON                         25 CENTER ST                                                                                       BURLINGTON         MA      01803
TOWN OF CAMBRIDGE                          P.O. BOX 127                                                                                       JEFFERSONVILLE     VT      05464
TOWN OF CAMPTON                            10 GEARTY WAY                                                                                      CAMPTON            NH      03223
TOWN OF CANTON                             4 MARKET STREET                     P.O. BOX 168                                                   COLLINSVILLE       CT      06022
TOWN OF CAPE ELIZABETH TREASURER           P.O. BOX 6260                                                                                      CAPE ELIZABETH     ME      04107
TOWN OF CARMEL                             P.O. BOX 114                                                                                       CARMEL             ME      04419
TOWN OF CATHLAMET                          375 2ND ST                                                                                         CATHLAMET          WA      98612
TOWN OF CHARLESTON                         125 SCHOOL STREET                                                                                  CHARLESTON         ME      04422‐0120
TOWN OF CHATSWORTH                         16 N 4TH STREET                                                                                    CHATSWORTH         IL      60921
TOWN OF CHESAPEAKE BEACH                   8200 BAYSIDE RAOD                                                                                  CHESAPEAKE BEACH   MD      20732‐0400
TOWN OF CHESAPEAKE CITY                    108 BOHEMIA AVENUE                                                                                 CHESAPEAKE CITY    MD      21915
TOWN OF CHESHIRE                           84 SOUTH MAIN STREET                                                                               CHESHIRE           CT      06492
TOWN OF CHESTERFIELD                       P.O. BOX 321                                                                                       CHESTERFIELD       NH      34430‐321
TOWN OF CHEVERLY                           CHEVERLY CODE ENFORCEMENT           6401 FOREST ROAD                                               CHEVERLY           MD      20785
TOWN OF CHICHESTER                         54 MAIN STREET                                                                                     CHICHESTER         NH      03258
TOWN OF CHRISTIANSBURG                     100 EAST MAIN STREET                                                                               CHRISTIANSBURG     VA      24073
TOWN OF CHURUBUSCO                         530 S MAIN STREET                                                                                  CHURUBUSCO         IN      46723
TOWN OF CICERO                             4949 WEST CERMAK RD.                                                                               CICERO             IL      60804
TOWN OF CLARK                              P.O. BOX 360                                                                                       CLARKS             LA      71415
TOWN OF CLAY UNIFORM WATER                 4401 ROUTE 31                                                                                      CLAY               NY      13041‐8707
TOWN OF CLINTON                            27 BAKER STREET                                                                                    CLINTON            ME      04927
TOWN OF COHOCTON                           19 MAIN ST                                                                                         ATLANTA            NY      14805
TOWN OF COLONIAL BEACH                     P.O. BOX 450                                                                                       COLONIAL BEACH     VA      22443
TOWN OF COLONIE RECEIVER OF TAXES          534 LOUDON ROAD                                                                                    LATHAM             NY      12110
TOWN OF CONWAY                             1634 E MAIN ST                                                                                     CENTER CONWAY      NH      03813
TOWN OF CORINNA                            8 LEVI STEWART DRIVE                                                                               CORINNA            ME      04928
TOWN OF CORINTH                            P.O. BOX 309                                                                                       CORINTH            ME      04427‐0309
TOWN OF COVENTRY                           1670 FLAT RIVER ROAD                                                                               COVENTRY           RI      02816
TOWN OF COVENTRY COLLECTOR OF              REVENUE                             1712 MAIN ST                                                   COVENTRY           CT      06238
TOWN OF CUMBERLAND                         45 BROAD ST                                                                                        CUMBERLAND         RI      02864
TOWN OF CUMBERLAND RI                      P.O. BOX 7279                                                                                      CUMBERLAND         RI      02864
TOWN OF CUSHING                            39 CROSS ROAD                                                                                      CUSHING            ME      04563
TOWN OF DANBURY                            P.O. BOX 237                                                                                       DANBURY            CT      06813
TOWN OF DANFORTH                           P.O. BOX 117                                                                                       DANFORTH           ME      04424
TOWN OF DANFORTH                           P.O. BOX 117                                                                                       DANFORTH           ME      04424‐0117
TOWN OF DANVERS                            P.O. BOX 3338                                                                                      DANVERS            MA      01923
TOWN OF DANVERS TAX COLLECTOR              TOWN HALL                           1 SYLVAN STREET                                                DANVERS            MA      01923
TOWN OF DANVILLE                           36 RTE 2 WEST                                                                                      DANVILLE           VT      05828
TOWN OF DARTMOUTH                          WATER AND SEWER BILLING             TOWN COLLECTORS OFFICE                     400 SLOCUM ROAD     DARTMOUTH          MA      02747
TOWN OF DAVIE                              6591 ORANGE DRIVE                                                                                  DAVIE              FL      33314
TOWN OF DENNIS                             485 MAIN STREET                                                                                    SOUTH DENNIS       MA      02660
TOWN OF DERBY                              TOWN CLERK & TREASURERS OFFICE      124 MAIN STREET                                                DERBY              VT      05829
TOWN OF DEWITT WATER DEPARTMENT            5400 BUTTERNUT DRIVE                                                                               EAST SYRACUSE      NY      13057
TOWN OF DIGHTON OFFICE OF                  THE COLLECTOR OF TAXES              TOWN COLLECTOR                             P O BOX 723         NORTH DIGHTON      MA      02764
TOWN OF DOBBINS HEIGHTS TAX                ADMINSTRATOR                        172 EARLE FRANKLIN DR                                          HAMLET             NC      28345
TOWN OF DORSET                             P.O. BOX 715                                                                                       EAST DORSET        VT      05253
TOWN OF DOUGLAS                            29 DEPOT STREET                                                                                    DOUGLAS            MA      01516
TOWN OF DOVER‐FOXCROFT                     48 MORTON AVE STE A                                                                                DOVER FOXCROFT     ME      04426
TOWN OF DRACUT                             62 ARLINGTON STREET                                                                                DRACUT             MA      01826
TOWN OF DUBLIN                             P.O. BOX 1066                       101 DUBLIN PARK ROAD                                           DUBLIN             VA      24084
TOWN OF DUBOIS, WYOMING‐A MUNICIPAL CORP   712 MECKEM STREET                   P.O. BOX 555                                                   DUBOIS             WY      82513‐0555
TOWN OF DYER BROOK                         864 DYER BROOK RD                                                                                  DYER BROOK         ME      04747
TOWN OF EAST BRIDGEWATER                   175 CENTRAL ST.                                                                                    EAST BRIDGEPORT    MA      02333
TOWN OF EAST HARTFORD                      740 MAIN ST                                                                                        EAST HARTFORD      CT      06108




                                                                                                        Page 892 of 998
                                          19-10412-jlg             Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.          Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      896 of 1004
Creditor Name                                Address1                               Address2                                 Address3     City                 State   Zip        Country
TOWN OF EAST LONGMEADOW                      60 CENTER SQUARE, TOWN HALL                                                                  EAST LONGMEADOW      MA      01028
TOWN OF EAST LYME                            WATER AND SEWER COMMISSION             P.O. BOX 519                                          NIANTIC              CT      06357
TOWN OF EASTON                               P.O. BOX 127                                                                                 EASTON               ME      04740‐0127
TOWN OF EDDINGTON                            906 MAIN RD                                                                                  EDDINGTON            ME      04428
TOWN OF EDGECOMB                             P.O. BOX 139                                                                                 EDGECOMB             ME      04556‐0139
TOWN OF ELNORA                               P.O. BOX 336                                                                                 ELNORA               IN      47529
TOWN OF ENCHANTED OAKS                       P.O. BOX 5019                                                                                MABANK               TX      75147
TOWN OF ENFIELD                              820 ENFIELD ST.                                                                              ENFIELD              CT      06082
TOWN OF EPPING                               157 MAIN ST                                                                                  EPPING               NH      03042
TOWN OF ESOPUS                               284 BROADWAY                                                                                 PORT EWEN            NY      12466
TOWN OF EXETER                               10 FRONT ST                                                                                  EXETER               NH      03833
TOWN OF FAIRHAVEN                            40 CENTER ST.                                                                                FAIRHAVEN            MA      02719
TOWN OF FALMOUTH                             416 GIFFORD ST.                                                                              FALMOUTH             MA      02540
TOWN OF FALMOUTH                             59 TOWN HALL SQUARE                                                                          FALMOUTH             MA      02540
TOWN OF FARMINGTON                           1 MONTEITH DRIVE                                                                             FARMINGTON           CT      06032
TOWN OF FARMVILLE TREASURERS OFFICE          116 NORTH MAIN STREET                                                                        FARMVILLE            VA      23901
TOWN OF FLETCHER                             215 CAMBRIDGE ROAD                                                                           CAMBRIDGE            VT      05444
TOWN OF FLORENCE BONDS                       TOWN OF FLORENCE                       P.O. BOX 2670                                         FLORENCE             AZ      85132
TOWN OF FORT FAIRFIELD                       18 COMMUNITY CENTER DRIVE                                                                    FORT FAIRFIELD       ME      04742
TOWN OF FOXBOROUGH                           40 SOUTH STREET                                                                              FOXBOROUGH           MA      02035
TOWN OF FOXBOROUGH                           70 ELM STREET                                                                                FOXBOROUGH           MA      02035
TOWN OF FOXBOROUGH                           P.O. BOX 341                                                                                 MEDORD               MA      21550‐004
TOWN OF FRAMINGHAM                           150 CONCORD STREET                                                                           FRAMINGHAM           MA      17028‐306
TOWN OF FRANCESTOWN TAX COLLECTOR            27 MAIN STREET                                                                               FRANCESTOWN          NH      03043
TOWN OF FRANKFORT                            48A MAIN ROAD SOUTH                                                                          FRANKFORT            ME      04438
TOWN OF FRONT ROYAL VA                       P.O. BOX 1560                                                                                FRONT ROYAL          VA      22630‐1560
TOWN OF FRYEBURG                             16 LOVEWELLS POND RD                                                                         FRYEBURG             ME      04037
TOWN OF GARFIELD                             405 W CALIFORNIA ST P.O. BOX 218                                                             GARFIELD             WA      99130
TOWN OF GEORGETOWN                           39 THE CIRCLE                                                                                GEORGETOWN           DE      19947
TOWN OF GEORGETOWN MUNICIPAL LIGHT DEPT      94 SEARLE STREET                                                                             GEORGETOWN           MA      01833
TOWN OF GIBSON                               2204 GIBSON SQUARE, P.O.BOX 374                                                              GIBSON               TN      38338
TOWN OF GILFORD                              47 CHERRY VALLEY RD                                                                          GILFORD              NH      03249
TOWN OF GLENBURN                             144 LAKEVIEW RD                                                                              GLENBURN CENTER      ME      04401
TOWN OF GLENROCK                             219 S. THIRD STREET                                                                          GLENROCK             WY      82637
TOWN OF GORHAM                               75 SOUTH STREET  STE 1                                                                       GORHAM               ME      04038
TOWN OF GOSHEN                               P.O. BOX 58                                                                                  GOSHEN               NH      03752‐0058
TOWN OF GRANBY                               215B WEST STATE ST                                                                           GRANBY               MA      01033
TOWN OF GRANTHAM TAX COLLECTOR               300 ROUTE 10 S                                                                               GRANTHAM             NH      03753
TOWN OF GRANVILLE OFFICE OF                  THE COLLECTOR OF TAXES                 707 MAIN ROAD                                         GRANVILLE            MA      10340‐247
TOWN OF GREECE ‐ TAX COLLECTOR               1 VINCE TOFANY BLVD                                                                          GREECE               NY      14612
TOWN OF GREENBUSH                            132 MILITARY RD                                                                              GREENBUSH            ME      04418
TOWN OF GREENFIELD                           7 SAWMILL ROAD                                                                               GREENFIELD           NH      03047
TOWN OF GROTON                               45 FORT HILL ROAD                                                                            GROTON               CT      06340
TOWN OF GUILFORD                             P.O. BOX 355                                                                                 GUILFORD             ME      04443‐0355
TOWN OF HACKETTSTOWN                         215 STIGER STREET                                                                            HACKETTSTOWN         NJ      07840
TOWN OF HAMDEN                               2750 DIXWELL AVE                                                                             HAMDEN               CT      06518
TOWN OF HAMMONTON                            100 CENTRAL AVENUE                                                                           HAMMONTON            NJ      08037
TOWN OF HAMPDEN TREASURER                    106 WESTERN AVE, SEWER DEPARTMENT                                                            HAMPDEN              ME      04444
TOWN OF HAMPSTEAD                            1034 S. CARROLL STREET                                                                       HAMPSTEAD            MD      21074
TOWN OF HANSON                               542 LIBERTY ST.                                                                              HANSON               MA      02341
TOWN OF HARRINGTON                           114 E MAIN ST                                                                                HARRINGTON           ME      04643
TOWN OF HAVERHILL                            2975 DARTMOUTH COLLEGE HWY                                                                   NORTH HAVERHILL      NH      03774
TOWN OF HEBRON                               15 GILEAD STREET                                                                             HEBRON               CT      06248
TOWN OF HEMPSTEAD                            200 N. FRANKLIN STREET                                                                       HEMPSTEAD            NY      11550
TOWN OF HEMPSTEAD                            DEPARTMENT OF SANITATION               1600 MERRICK ROAD                                     MERRICK              NY      11566
TOWN OF HEMPSTEAD                            DEPARTMENT OF WATER                    1995 PROSPECT AVENUE                                  EAST MEADOW          NY      11554
TOWN OF HIGHGATE                             2996 VT ROUTE 78                                                                             HIGHGATE CENTER      VT      05459
TOWN OF HIGHLAND                             3333 RIDGE ROAD                                                                              HIGHLAND             IN      46322
TOWN OF HOLDEN TAX COLLECTOR                 1204 MAIN STREET                                                                             HOLDEN               MA      01520
TOWN OF HOWEY IN THE HILLS                   P.O. BOX 128                                                                                 HOWEY IN THE HILLS   FL      34737
TOWN OF HUDSON, WATER UTILITY                12 SCHOOL STREET                                                                             HUDSON               NH      03051
TOWN OF HYDE PARK                            P.O. BOX 2003                                                                                HYDE PARK            NY      12538
TOWN OF INDIAN HEAD                          4195 INDIAN HEAD HIGHWAY                                                                     INDIAN HEAD          MD      20640
TOWN OF IRASBURG                             P.O. BOX 51                                                                                  IRASBURG             VT      05845
TOWN OF IRVINGTON                            1 CIVIC SQUARE                                                                               IRVINGTON            NJ      07111
TOWN OF JEFFERSON                            204 WALDOBORO ROAD                                                                           JEFFERSON            ME      04348
TOWN OF JOHNSTON                             1385 HARTFORD AVE                                                                            JOHNSTON             RI      02919
TOWN OF JUPITER                              210 MILITARY TRAIL                                                                           JUPITER              FL      33458
TOWN OF JUPITER WATER UTILITIES              P.O. BOX 8900                                                                                JUPITER              FL      33468‐8900
TOWN OF KEARNY                               TOWN HALL LOWER LEVEL                  402 KEARNY AVENUE                                     KEARNY               NJ      07032




                                                                                                           Page 893 of 998
                                      19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      897 of 1004
Creditor Name                             Address1                                  Address2                                      Address3                       City               State   Zip        Country
TOWN OF KENDUSKEAG                        4010 BROADWAY                                                                                                          KENDUSKEAG         ME      04450
TOWN OF KENNEBUNKPORT                     6 ELM STREET                                                                                                           KENNEBUNKPORT      ME      04046
TOWN OF KILMICHAEL                        114 NORTH DEPOT AVENUE                                                                                                 KILMICHAEL         MS      39747
TOWN OF KNOX                              10 ABBOTT RD                                                                                                           KNOX               ME      04986
TOWN OF LA CONNER                         P.O. BOX 400                                                                                                           LA CONNER          WA      98257
TOWN OF LA PLATA                          305 QUEEN ANNE STREET                     P.O. BOX 2268                                                                LA PLATA           MD      20646
TOWN OF LADY LAKE                         409 FENNELL BLVD                                                                                                       LADY LAKE          FL      32159
TOWN OF LAMOINE                           606 DOUGLAS HWY                                                                                                        LAMOINE            ME      04605
TOWN OF LANESBOROUGH                      COLLECTORS OFFICE                         P.O. BOX 1616                                                                LANESBOROUGH       MA      01237
TOWN OF LANTANA                           500 GREYNOLDS CIRCLE                                                                                                   LANTANA            FL      33462
TOWN OF LANTANA CODE ENFORCEMENT          318 SOUTH DIXIE HWY                                                                                                    LANTANA            FL      33462‐3213
TOWN OF LAUREL                            201 MECHANIC STREET                                                                                                    LAUREL             DE      19956
TOWN OF LEOMINSTER                        1 UNION SQUARE                                                                                                         MILFORD            NH      03055
TOWN OF LEVANT                            P.O. BOX 220                                                                                                           LEVANT             ME      04456
TOWN OF LIMINGTON                         425 SOKOKIS AVE                                                                                                        LIMINGTON          ME      04049
TOWN OF LINCOLNVILLE                      493 HOPE ROAD                                                                                                          LINCOLNVILLE       ME      04849
TOWN OF LINNEUS                           1185 HODGDON MILLS ROAD                                                                                                LINNEUS            ME      04730
TOWN OF LONGBOAT KEY                      501 BAY ISLES ROAD                                                                                                     LONGBOAT KEY       FL      34228
TOWN OF LUBEC                             40 SCHOOL ST                                                                                                           LUBEC              ME      04652
TOWN OF MADISON                           P.O. BOX 190                                                                                                           MADISON            ME      04950‐0190
TOWN OF MANCHESTER                        12 READFIELD RD                                                                                                        MANCHESTER         ME      04351‐0018
TOWN OF MANCHESTER                        1272 COUNTY ROAD 7                                                                                                     CLIFTON SPRINGS    NY      14432
TOWN OF MANCHESTER                        41 CENTER ST.                                                                                                          MANCHESTER         CT      06045
TOWN OF MANCHESTER                        P.O. BOX 150487,COLLECTOR OF REVENUE                                                                                   HARTFORD           CT      06115
TOWN OF MANCHESTER COLLECTOR OF REVENUE   41 CENTER STREET                          P.O. BOX 191                                                                 MANCHESTER         CT      60450‐191
TOWN OF MANCHESTER WATER DEPT             CUSTOMER SERVICE OFFICE                   125 SPRING ST                                                                MANCHESTER         CT      06040
TOWN OF MANSFIELD                         4 SO EAGLEVILLE RD                                                                                                     STORRS MANSFIELD   CT      06268
TOWN OF MARION                            2 SPRING STREET                                                                                                        MARION             MA      02738
TOWN OF MARLBOROUGH                       P.O. BOX 305                                                                                                           MILTON             NY      12547
TOWN OF MARSHFIELD                        870 MORAINE ST.                                                                                                        MARSHFIELD         MA      02050
TOWN OF MARSHFIELD TAX COLLECTOR          870 MORAINE ST.                                                                                                        MARSHFIELD         MA      02050
TOWN OF MARSHFIELD, TREASURER COLLECTOR   870 MORAINE STREET                                                                                                     MARSHFIELD         MA      02050
TOWN OF MASON                             16 DARLING HILL RD                                                                                                     MASON              NH      03048
TOWN OF MEDARVILLE                        P. O. BOX 10                                                                                                           MEDARYVILLE        IN      47957
TOWN OF MEDFIELD                          459 MAIN STREET                                                                                                        MEDFIELD           MA      02052
TOWN OF MEREDITH                          41 MAIN ST                                                                                                             MEREDITH           NH      03253
TOWN OF MERRIMACK                         6 BABOOSIC LAKE RD                                                                                                     MERRIMACK          NH      03054
TOWN OF MIAMI LAKES                       6601 MAIN STREET                                                                                                       MIAMI LAKES        FL      33014
TOWN OF MIDDLE INLET                      MARINETTE COUNTY TREASUR                  1926 HALL AVENUE                                                             MARINETTE          WI      54143
TOWN OF MIDDLEBOROUGH                     20 CENTRE STREET, 3RD FLOOR                                                                                            MIDDLEBOROUGH      MA      02346
TOWN OF MIDDLEFIELD                       245 DEKOVEN DRIVE                                                                                                      MIDDLETOWN         CT      06457
TOWN OF MIDDLEFIELD                       393 JACKSON HILL ROAD                                                                                                  MIDDLEFIELD        CT      06455
TOWN OF MIDDLETOWN                        245 DEKOVEN DRIVE                                                                                                      MIDDLETOWN         CT      06457
TOWN OF MILTON                            43 BOMBARDIER ROAD                                                                                                     MILTON             VT      05468
TOWN OF MINDEN                            1604 ESMERALDA AVE.                       SIOTE 101                                                                    MINDEN             NV      89423
TOWN OF MONUMENT                          P. O. BOX 325                             166 SECOND STREET                                                            MONUMENT           CO      80132
TOWN OF MOORESVILLE                       413 NORTH MAIN ST                                                                                                      MOORESVILLE        NC      28115
TOWN OF MUNSTER                           1005 RIDGE ROAD                                                                                                        MUNSTER            IN      46321
TOWN OF MURPHY                            PO BOX 130                                                                                                             MURPHY             NC      28906
TOWN OF NATICK                            13 EAST CENTRAL ST.                                                                                                    NATICK             MA      01760
TOWN OF NEW GLOUCESTER                    385 INTERVALE ROAD                                                                                                     NEW GLOUCESTER     ME      04260
TOWN OF NEW HAMPTON                       6 PINNACLE HILL ROAD                      PO BOX 538                                                                   NEW HAMPTON        NH      03256
TOWN OF NEW HARTFORD                      48 GENESEE ST                                                                                                          NEW HARTFORD       NY      13413
TOWN OF NEW IPSWICH                       661 TURNPIKE RD                                                                                                        NEW IPSWICH        NH      03071
TOWN OF NEW WINDSOR                       RECEIVER OF TAXES                         555 UNION AVENUE                                                             NEW WINDSOR        NY      12553
TOWN OF NEWBORN                           P.O. BOX 247                                                                                                           NEWBORN            GA      30056
TOWN OF NEWPORT                           15 SUNAPEE STREET                                                                                                      NEWPORT            NH      03773
TOWN OF NEWTON                            39 TRINITY STREET                                                                                                      NEWTON             NJ      07860
TOWN OF NEWTOWN                           3 PRIMROSE STREET                                                                                                      NEWTOWN            CT      06470
TOWN OF NORRIDGEWOCK                      16 PERKINS ST                                                                                                          NORRIDGEWOCK       ME      04957‐0007
TOWN OF NORTH ATTLEBORO                   77 PARK STREET                                                                                                         ATTLEBORO          MA      02703
TOWN OF NORTH BRANFORD                    909 FOXON ROAD                                                                                                         NORTH BRANFORD     CT      06471
TOWN OF NORTH BROOKFIELD                  193 N MAIN ST 1                                                                                                        NORTH BROOKFIELD   MA      01535
TOWN OF NORTH HAVEN                       18 CHURCH STREET                                                                                                       NORTH HAVEN        CT      06473
TOWN OF NORTH KINGSTON                    P.O. BOX 849167                                                                                                        BOSTON             MA      02284
TOWN OF NORTH KINGSTOWN                   P O BOX 1                                                                                                              NORTH KINGSTOWN    RI      02852
TOWN OF NORTH PROVIDENCE                  2000 SMITH ST.                                                                                                         NORTH PROVIDENCE   RI      02911
TOWN OF NORTH PROVIDENCE                  ATTN MICHAEL A. CARNEVALE                 DEPARTMENT OF INSPECTIONS                     1951 MINERAL SPRING AVENUE     NORTH PROVIDENCE   RI      02904
TOWN OF NORTH READING                     235 NORTH STREET                                                                                                       NORTH READING      MA      01864
TOWN OF NORTH SMITHFIELD TAX COLLECTOR    575 SMITHFIELD ROAD                                                                                                    NORTH SMITHFIELD   RI      02896




                                                                                                                Page 894 of 998
                                      19-10412-jlg                Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.          Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    898 of 1004
Creditor Name                            Address1                                 Address2                                 Address3     City                State   Zip        Country
TOWN OF NORTHWOOD                        818 FIRST NH TPKE                                                                              NORTHWOOD           NH      03261
TOWN OF NORTON                           TOWN OF NORTON‐WATER                     P.O. BOX 431                                          READING             MA      01867‐0631
TOWN OF NORWAY                           19 DANFORTH ST                                                                                 NORWAY              ME      04268
TOWN OF NORWOOD                          1670 NATURITA STREET                                                                           NORWOOD             CO      81423
TOWN OF NORWOOD TAX COLLECTOR            566 WASHINGTON STREET                    FIRST FLOOR ROOM 22                                   NORWOOD             MA      02062
TOWN OF OCEAN CITY                       PO BOX 5000                              301 BALTIMORE AVENUE                                  OCEAN CITY          MD      21843
TOWN OF ORANGE                           6 PROSPECT ST                                                                                  ORANGE              MA      01364
TOWN OF ORANGE PARK                      2042 PARK AVE                                                                                  ORANGE PARK         FL      32073
TOWN OF ORRINGTON                        29 CENTER DR                                                                                   ORRINGTON           ME      04474
TOWN OF OSSIPEE                          PO BOX 67                                                                                      CENTER OSSIPEE      NH      03814‐0067
TOWN OF OTISFIELD                        403 STATE ROUTE 121                                                                            OTISFIELD           ME      04270
TOWN OF OXFORD                           85 PLEASANT STREET                                                                             OXFORD              ME      04270‐0153
TOWN OF PASSADUMKEAG                     PO BOX 75                                                                                      PASSADUMKEAG        ME      04475
TOWN OF PE ELL                           111 S. MAIN STREET                                                                             PE ELL              WA      98572
TOWN OF PEMBROKE                         100 CENTER STREET                                                                              PEMBROKE            MA      02359
TOWN OF PEMBROKE                         WATER DEPARTMENT                         P.O. BOX 4178                                         WOBURN              MA      01888
TOWN OF PHILLIPSBURG                     675 CORLISS AVE                                                                                PHILLIPSBURG        NJ      08865
TOWN OF PHILLIPSBURG                     TAX OFFICE                               120 FILMORE STREET                                    PHILLIPSBURG        NJ      08865
TOWN OF PLAINFIELD                       P O BOX 202                                                                                    PLAINFIELD          CT      06374
TOWN OF PLAINVILLE                       1 CENTRAL SQUARE                                                                               PLAINVILLE          CT      06062
TOWN OF PLYMOUTH                         11 LINCOLN STREET                                                                              PLYMOUTH            MA      02360
TOWN OF PLYMOUTH                         1947 MOOSEHEAD TRAIL                                                                           PLYMOUTH            ME      04969
TOWN OF POOLESVILLE                      PO BOX 158                                                                                     POOLESVILLE         MD      20837
TOWN OF PORTSMOUTH                       2200 EAST MAIN RD                                                                              PORTSMOUTH          RI      02871
TOWN OF PRESTON                          389 ROUTE 2                                                                                    PRESTON             CT      06365
TOWN OF QUEENSBURY WATER DEPARTMENT      742 BAY ROAD                                                                                   QUEENSBURY          NY      12804
TOWN OF RAMAPO                           237 ROUTE 59                                                                                   SUFFERN             NY      10901
TOWN OF RANDOLPH                         41 SOUTH MAIN ST.                                                                              RANDOLPH            MA      02368
TOWN OF READFIELD                        8 OLD KENTS HILL ROAD                                                                          READFIELD           ME      04355
TOWN OF REDINGTON SHORES                 17425 GULF BLVD                                                                                REDINGTON           FL      33708
TOWN OF RICHMOND                         26 GARDINER ST                                                                                 RICHMOND            ME      04357
TOWN OF RISING SUN                       P. O. BOX 456                                                                                  RISING SUN          MD      21911‐0456
TOWN OF RIVER BEND                       45 SHORELINE DRIVE                                                                             RIVER BEND          NC      28562
TOWN OF ROCK HALL                        5585 MAIN STREET                         PO BOX 367                                            ROCK HALL           MD      21661
TOWN OF ROCKINGHAM                       PO BOX 370                                                                                     BELLOWS FALLS       VT      05101‐0370
TOWN OF ROCKPORT                         34 BROADWAY                                                                                    ROCKPORT            MA      01966
TOWN OF ROCKY HILL                       761 OLD MAIN STREET                                                                            ROCKY HILL          CT      06067
TOWN OF ROSEBOOM                         387 HONEY HILL ROAD, ERIN V. SEELEY                                                            CHERRY VALLEY       NY      13320
TOWN OF ROYALSTON                        PO BOX 16                                                                                      ROYALSTON           MA      01368
TOWN OF RURAL HALL                       423 BETHANIA‐RURAL HALL ROAD             PO BOX 549                                            RURAL HALL          NC      27045
TOWN OF SABATTUS                         190 MIDDLE RD                                                                                  SABATTUS            ME      04280‐0190
TOWN OF SALEM WATER DEPARTMENT           5 A PARK AVENUE                                                                                SALEM               SC      29676
TOWN OF SAUGUS                           P.O. BOX 4157                                                                                  WOBURN              MA      01888‐4157
TOWN OF SECAUCUS                         1203 PATERSON PLANK ROAD                                                                       SECAUCUS            NJ      07094
TOWN OF SENNETT                          6931 CHERRY STREET ROAD                                                                        AUBURN              NY      13021
TOWN OF SEYMOUR                          1 FIRST ST                                                                                     SEYMOUR             CT      06483
TOWN OF SHAPLEIGH                        PO BOX 26                                                                                      SHAPLEIGH           ME      04076
TOWN OF SHEFFIELD                        21 DEPOT SQUARE                                                                                SHEFFIELD           MA      01257
TOWN OF SHREWSBURY                       100 MAPLE AVENUE                                                                               SHREWSBURY          MA      01545
TOWN OF SKOWHEGAN                        225 WATER ST                                                                                   SKOWHEGAN           ME      04976
TOWN OF SMITHTOWN TAX RECEIVER           99 W MAIN STREET                                                                               SMITHTOWN           NY      11787
TOWN OF SNOW HILL, MD                    PO BOX 348                                                                                     SNOW HILL           MD      21863
TOWN OF SOLON                            121 SOUTH MAIN ST                                                                              SOLON               ME      04979‐0214
TOWN OF SOMERSET WATER                   DEPT                                     PO BOX 35                                             SOMERSET            MA      02726
TOWN OF SOUTH HADLEY                     116 MAIN STREET ROOM 109                                                                       SOUTH HADLEY        MA      01075
TOWN OF SOUTH THOMASTON                  125 SPRUCE HEAD RD                                                                             SOUTH THOMASTON     ME      04858
TOWN OF SOUTH WINDSOR                    1540 SULLIVAN AVE                                                                              SOUTH WINDSOR       CT      06074
TOWN OF SOUTH WINDSOR                    275 BROAD STREET                         SUITE 1                                               SOUTH WINDSOR       CT      06095
TOWN OF SOUTHBURY TAX COLLECTOR          501 MAIN STREET SOUTH ROOM 204                                                                 SOUTHBURY           CT      06488
TOWN OF SPRINGFIELD                      2750 MAIN ST                                                                                   SPRINGFIELD         NH      03284
TOWN OF ST JOHNSBURY                     51 DEPOT SQUARE STE 101                                                                        SAINT JOHNSBURY     VT      05819
TOWN OF ST. MICHAELS                     300 MILL STREET P.O. BOX 206                                                                   ST. MICHAELS        MD      21663
TOWN OF STANDISH                         175 NORTH ROAD                                                                                 STANDISH            ME      04084
TOWN OF STAR VALLEY RANCH                171 VISTA DRIVE HC 62, BOX 7007                                                                STAR VALLEY RANCH   WY      83127
TOWN OF STERLING                         1290 STATE ROUTE 104A                                                                          STERLING            NY      13156
TOWN OF STERLING TAX COLLECTOR           BUTTERICK MUNICIPAL BUILDING             1 PARK STREET                                         STERLING            MA      01564
TOWN OF STONINGTON                       32 MAIN ST                                                                                     STONINGTON          ME      04681
TOWN OF STONINGTON WPCA                  152 ELM ST                                                                                     STONINGTON          CT      06378
TOWN OF STOUGHTON                        10 PEARL ST.                                                                                   STOUGHTON           MA      02072
TOWN OF STRATFORD                        2725 MAIN STREET                                                                               STRATFORD           CT      06615




                                                                                                         Page 895 of 998
                                       19-10412-jlg                  Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                                               Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             899 of 1004
Creditor Name                                 Address1                                     Address2                                         Address3                                  City                State   Zip        Country
TOWN OF STRATFORD                             PO BOX 9722                                                                                                                             STRATFORD           CT      06615
TOWN OF STRATFORD                             PO BOX 9722                                                                                                                             STRATFORD           CT      06615‐9122
TOWN OF SULLIVAN                              1888 US HWY 1  SUITE 1                                                                                                                  SULLIVAN            ME      04664
TOWN OF SULLIVAN                              452 CENTRE STREET                                                                                                                       SULLIVAN            NH      03445
TOWN OF SURFSIDE                              9293 HARDING AVE                                                                                                                        SURFSIDE            FL      33154
TOWN OF SWANSEA                               TAX COLLECTOR                                81 MAIN STREET                                                                             SWANSEA             MA      02777
TOWN OF TEWKSBURY                             11 TOWN HALL AVENUE                                                                                                                     TEWKSBURY           MA      01876
TOWN OF THOMPSON                              DOREEN HUEBNER TAX RECEIVER                  PO BOX 240                                       4052 RTE 42                               MONTICELLO          NY      12701
TOWN OF TRUMBULL                              5866 MAIN STREET                                                                                                                        TRUMBULL            CT      06611
TOWN OF UNION                                 PO BOX 186                                                                                                                              UNION               ME      04862
TOWN OF VASSALBORO                            682 MAIN ST                                                                                                                             VASSALBORO          ME      04989
TOWN OF VERNON CT                             8 PARK PLACE                                 P O BOX 387                                                                                VERNON              CT      06066
TOWN OF VIENNA                                127 CENTER ST S                                                                                                                         VIENNA              VA      22180
TOWN OF WALDEN                                12 VERMONT RTE 215                                                                                                                      WEST DANVILLE       VT      05873
TOWN OF WALDOBORO                             1600 ATLANTIC HWY                                                                                                                       WALDOBORO           ME      04572
TOWN OF WALLINGFORD                           45 SOUTH MAIN STREET                         ROOM 209                                                                                   WALLINGFORD         CT      06492
TOWN OF WALLINGFORD                           GEOFFREY T. EINHORN                          45 SOUTH MAIN STREET                                                                       WALLINGFORD         CT      06492
TOWN OF WALLINGFORD                           WATER & SEWER DIVISIONS                      377 SOUTH CHERRY STREET                                                                    WALLINGFORD         CT      06492
TOWN OF WALLINGFORD WATER & SEWER DIVISIONS   377 SOUTH CHERRY STREET                                                                                                                 WALLINGFORD         CT      06492
TOWN OF WALLKILL                              PO BOX 5924                                                                                                                             HICKSVILLE          NY      11802‐5924
TOWN OF WALPOLE                               34 ELM STREET                                                                                                                           WALPOLE             NH      03608
TOWN OF WAREHAM                               6 TONYS LANE                                                                                                                            WAREHAM             MA      02571
TOWN OF WAREHAM                               MEMORIAL TOWN HALL                           54 MARION ROAD                                                                             WAREHAM             MA      02571
TOWN OF WARREN                                167 WESTERN RD                                                                                                                          WARREN              ME      04864
TOWN OF WARREN                                PETER SKWIRZ                                 ANTHONY DESISTO LAW ASSOCIATES, LLC              450 VETERANS MEMORIAL PKWY, SUITE 103     EAST PROVIDENCE     RI      02914
TOWN OF WARRENSBURG                           3797 MAIN STREET                                                                                                                        WARRENSBURG         NY      12885
TOWN OF WASHINGTON                            40 OLD UNION RD                                                                                                                         WASHINGTON          ME      04574
TOWN OF WATERTOWN                             37 DEFOREST STREET                                                                                                                      WATERTOWN           CT      06795
TOWN OF WEARE                                 15 FLANDERS MEMORIAL RD                                                                                                                 WEARE               NH      03281
TOWN OF WEBSTER                               350 MAIN ST.                                 SUITE 1                                                                                    WEBSTER             MA      01570
TOWN OF WESTERLY                              45 BROAD ST                                                                                                                             WESTERLY            RI      02891
TOWN OF WESTPORT                              515 POST ROAD EAST                           BLIGHT PREVENTION BOARD                                                                    WESTPORT            CT      06880
TOWN OF WESTPORT                              P.O. BOX 350                                                                                                                            WESTPORT            CT      06881
TOWN OF WESTPORT                              PO BOX 3408                                                                                                                             WESTPORT            MA      02790
TOWN OF WETHERSFIELD                          505 SILAS DEANE HIGHWAY                                                                                                                 WETHERSFIELD        CT      06109
TOWN OF WEYMOUTH                              75 MIDDLE ST.                                                                                                                           E. WEYMOUTH         MA      02189
TOWN OF WEYMOUTH                              91 FIRST PARISH RD                                                                                                                      SCITUATE            MA      02066
TOWN OF WEYMOUTH                              P. O. BOX 9257                                                                                                                          CHELSEA             MA      02150‐9257
TOWN OF WHITEFIELD                            36 TOWN HOUSE RD                                                                                                                        WHITEFIELD          ME      04353
TOWN OF WHITMAN                               PO BOX 459                                                                                                                              WHITMAN             MA      02382
TOWN OF WILBRAHAM                             240 SPRINGFIELD ST                                                                                                                      SPRINGFIELD         MA      01095
TOWN OF WILLIAMSTOWN                          PO BOX 646                                                                                                                              WILLIAMSTOWN        VT      05679‐0646
TOWN OF WILTON                                158 WELD RD                                                                                                                             WILTON              ME      04294
TOWN OF WINDERMERE                            614 MAIN STREET                                                                                                                         WINDERMERE          FL      34786
TOWN OF WINDHAM                               979 MAIN STREET,                                                                                                                        WILLIMANTIC         CT      06226
TOWN OF WINDSOR                               PO BOX 179                                                                                                                              WINDSOR             ME      04363‐0179
TOWN OF WINDSOR LOCKS WPCA                    1 STANTON ROAD                                                                                                                          WINDSOR LOCKS       CT      06096
TOWN OF WINSLOW                               WINSLOW SEWERAGE ACCOUNT                     114 BENTON AVENUE                                                                          WINSLOW             ME      04901
TOWN OF WINTERPORT                            20 SCHOOL STREET                                                                                                                        WINTERPORT          ME      04496
TOWN OF WOLCOTT                               10 KENEA AVENUE                                                                                                                         WOLCOTT             CT      06716
TOWN OF YANKEETOWN                            6241 HARMONY LANE                                                                                                                       YANKEETOWN          FL      34498
TOWN OF YARMOUTH                              1146 ROUTE 28                                                                                                                           SOUTH YARMOUTH      MA      02664
TOWN OF YUCCA VALLEY                          COMMUNITY DEVELOPEMENT DEPARTMENT            58928 BUSINESS CENTER DR                                                                   YUCCA VALLEY        CA      92284
TOWN PARK HOA                                 C/O DRPM, LLC                                927 BELVILLE ROAD, SUITE 3                                                                 SOUTH DAYTONA       FL      32119
TOWN SHORES OF GULFPORT NO. 207, INC.         C/O TOWN SHORES MASTER ASSOCIATION           3210 59TH ST S                                                                             GULFPORT            FL      33707
TOWN SHORES OF GULFPORT NO.215, INC.          C/O TOWN SHORES MASTER ASSOCIATION           3210 59TH ST S                                                                             GULFPORT            FL      33707
TOWN SQUARE TOWERS CONDOMINIUM                8701 GEORGIA AVE SUITE 300                                                                                                              SILVER SPRING       MD      20910
TOWN TREASURER                                PO BOX 607                                                                                                                              WARREN              MA      01083
TOWN VILLAS AT MOON LAKE HOA                  1215 EAST HILLSBORO BLVD                                                                                                                DEERFIELD BEACH     FL      33441
TOWNE HOUSE VILLAGE NORTH OWNERS INC.         66 COMACK ROAD                                                                                                                          COMACK              NY      11725
TOWNE INSURANCE AGENCY                        301 BENDIX RD 300                                                                                                                       VIRGINIA BEACH      VA      23452
TOWNE OF HISTORIC SMITHVILLE COMM ASSC        C/O DIVERSIFIED PROPERTY MANAGEMENT          28 S NEW YORK RD., SUITE B‐6                                                               GALLOWAY            NJ      08205
TOWNE PARK HOA INC                            PO BOX 10000                                                                                                                            PRESCOTT            AZ      86304
TOWNE PARK HOMEOWNERS ASSOCIATION INC.        3205 LAKESIDE VILLAGE                                                                                                                   PRESCOTT            AZ      86301
TOWNE PLACE CONDOMINIUM ASSOCIATION           C/O LIEBERMAN MANAGEMENT SERVICES, INC.      25 NORTHWEST POINT BLVD, SUITE 330                                                         ELK GROVE VILLAGE   IL      60007
TOWNE POINT OWNERS ASSOCIATION                2240 TOWNE POINT AVE                                                                                                                    PORT TOWNSEND       WA      98368
TOWNE SQUARE VILLAS CONDOMINIUMS, INC         6325 PROVIDENCE CIRCLE                                                                                                                  NEW PORT RICHEY     FL      34652
TOWNE SUMMIT ASSOCIATION INC.                 2 STONY HILL ROAD                                                                                                                       BETHEL              CT      06801
TOWNES, DEMETRIUS                             ADDRESS ON FILE
TOWNESHIP AT CILFTON                          USE THIS 60901166                            3232 S CLIFTON AVE STE 117                                                                 GRAND PRAIRIE       TX      75050




                                                                                                                          Page 896 of 998
                                      19-10412-jlg                Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                   Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          900 of 1004
Creditor Name                              Address1                                     Address2                                     Address3          City               State   Zip     Country
TOWNEWEST HOMEOWNERS ASSOCIATION, INC.     945 ELDRIDGE ROAD                                                                                           SUGAR LAND         TX      77478
TOWNHOMES OF SUMMERFIELD HOA, INC          PO BOX 925                                                                                                  RUSKIN             FL      33757
TOWNHOMES WEST HOA                         3511 SOUTH PENINSULA AVENUE                                                                                 PORT ORANGE        FL      32127
TOWNPARK RAVINE OWNERS LLC                 PO BOX 932491                                                                                               ATLANTA            GA      31193
TOWNS COUNTY                               TOWNS COUNTY‐TAX COLLECT                     48 RIVER ST ‐ SUITE H                                          HIAWASSEE          GA      30546
TOWNS OF KETTERING ASSOCIATION             6300 WOODSIDE COURT STE 10                                                                                  COLUMBIA           MD      21046
TOWNS, ATOZZIO                             ADDRESS ON FILE
TOWNS, CHANDRELL                           ADDRESS ON FILE
TOWNS, INDIA                               ADDRESS ON FILE
TOWNSEND JARVIS TEAM                       TJ‐TEAM, INC                                 2365 NW KLINE, SUITE 201                                       ROSEBURG           OR      97471
TOWNSEND ROOFING & CONSTRUCTION SVCS INC   10418 NEW BERLIN ROAD, SUITE #115                                                                           JACKSONVILLE       FL      32226
TOWNSEND TAX COLLECTOR                     272 MAIN ST                                                                                                 TOWNSEND           MA      01469
TOWNSEND TOWN                              TOWNSEND TOWN ‐ TAX COLL                     272 MAIN STREET                                                TOWNSEND           MA      01469
TOWNSEND TOWN                              TOWNSEND TOWN ‐ TREASURER                    P O BOX 223                                                    TOWNSEND           DE      19734
TOWNSEND TOWN                              TWNSEND TWN TREASURER                        PO BOX 111                                                     TOWNSEND           WI      54175
TOWNSEND, DESIREE                          ADDRESS ON FILE
TOWNSEND, DONATHAN                         ADDRESS ON FILE
TOWNSEND, JAMES                            ADDRESS ON FILE
TOWNSEND, LAKEDRA                          ADDRESS ON FILE
TOWNSEND, TONETTE                          ADDRESS ON FILE
TOWNSEND‐JARVIS TEAM                       2365 NW KLINE ST STE 201                                                                                    ROSEBURG           OR      97471
TOWNSHEND TOWN                             TOWNSHEND TOWN ‐ TAX COL                     P.O. BOX 223                                 2006 ROUTE 30     TOWNSHEND          VT      05353
TOWNSHIP OCEAN                             399 MONMOUTH ROAD                                                                                           OAKHURST           NJ      07755
TOWNSHIP OF ABERDEEN                       ONE ABERDEEN SQUARE                                                                                         ABERDEEN           NJ      07747
TOWNSHIP OF ABINGTON                       1176 OLD YORK ROAD                                                                                          ABINGTON           PA      19001
TOWNSHIP OF BARNEGAT                       900 WEST BAY AVENUE                                                                                         BARNEGAT           NJ      08005
TOWNSHIP OF BELLEVILLE                     152 WASHINGTON AVENUE                                                                                       BELLEVILLE         NJ      07109
TOWNSHIP OF BERKELEY                       627 PINEWALD‐KESWICK RD                                                                                     BAYVILLE           NJ      08721
TOWNSHIP OF BERKELEY HEIGHTS               29 PARK AVENUE                                                                                              BERKELEY HEIGHTS   NJ      07922
TOWNSHIP OF BLOOMFIELD                     1 MUNICIPAL PLAZA                                                                                           BLOOMFIELD         NJ      07003
TOWNSHIP OF BRIDGEWATER                    100 COMMONS WAY                                                                                             BRIDGEWATER        NJ      08807
TOWNSHIP OF BURLINGTON                     851 OLD YORK ROAD                                                                                           BURLINGTON         NJ      08016
TOWNSHIP OF CHATHAM                        58 MEYERSVILLE ROAD                                                                                         CHATHAM            NJ      07928
TOWNSHIP OF CHELTENHAM                     8230 OLD YORK ROAD                                                                                          ELKINS PARK        PA      19027
TOWNSHIP OF CHESTER                        1150 ENGLE STREET                                                                                           CHESTER            PA      19013
TOWNSHIP OF CINNAMINSON                    1621 RIVERTON ROAD                                                                                          CINNAMINSON        NJ      08077
TOWNSHIP OF CLAY                           PO BOX 429                                                                                                  ALGONAC            MI      48001
TOWNSHIP OF COMMERCIAL                     1768 MAIN STREET                                                                                            PORT NORRIS        NJ      08349
TOWNSHIP OF CRANFORD                       8 SPRINGFIELD AVE.                                                                                          CRANFORD           NJ      07016
TOWNSHIP OF DENNIS                         571 PETERSBURG RD                                                                                           DENNISVILLE        NJ      08214
TOWNSHIP OF EAST BRUNSWICK                 25 HARTS LANE                                                                                               EAST BRUNSWICK     NJ      08816
TOWNSHIP OF EDISON                         100 MUNICIPAL BOULEVARD                                                                                     EDISON             NJ      08817
TOWNSHIP OF EGG HARBOR                     3515 BARGAINTOWN ROAD                                                                                       EGG HARBOR TWP     NJ      08234
TOWNSHIP OF EWING                          2 JAKE GARZIO DR                                                                                            EWING              NY      08628
TOWNSHIP OF FALLS AUTHORITY                557 LINCOLN HIGHWAY                                                                                         FAIRLESS  HIILS    PA      19030
TOWNSHIP OF FALLS AUTHORITY                557 LINCOLN HIGHWAY                                                                                         FAIRLESS HILLS     PA      19030
TOWNSHIP OF FRANKLIN                       475 DEMOTT LANE                                                                                             SOMERSET           NJ      08873
TOWNSHIP OF FRANKLIN SEWER                 70 COMMERCE DRIVE                                                                                           SOMERSET           NJ      08873
TOWNSHIP OF FREEHOLD                       ONE MUNICIPAL PLAZA                                                                                         FREEHOLD           NJ      07728
TOWNSHIP OF FREEHOLD WATER & SEWER DEPT    ONE MUNICIPAL PLAZA                                                                                         FREEHOLD           NJ      07728
TOWNSHIP OF GLOUCESTER                     PO BOX 8                                                                                                    BLACKWOOD          NJ      08012
TOWNSHIP OF GREEN BROOK                    111 GREEN BROOK ROAD                                                                                        GREEN BROOK        NJ      08812
TOWNSHIP OF GREENWICH                      420 WASHINGTON ST.                                                                                          GIBBSTOWN          NJ      08027
TOWNSHIP OF GROSSE LLE                     9601 GROH ROAD                                                                                              GROSSE IIE         MI      48138
TOWNSHIP OF HAMILTON                       2090 GREENWOOD AVE                                                                                          HAMILTON           NJ      08609
TOWNSHIP OF HAVERFORD FINANCE DEPARTMENT   1014 DARBY ROAD                                                                                             HAVERTOWN          PA      19083
TOWNSHIP OF HAZLET                         1766 UNION AVENUE                                                                                           HAZLET             NJ      07730
TOWNSHIP OF HILLSIDE                       1409 LIBERTY AVENUE                                                                                         HILLSIDE           NJ      07205
TOWNSHIP OF HOWELL                         4567 ROUTE 9 NORTH                           2ND FLOOR                                                      HOWELL             NJ      07731
TOWNSHIP OF IRVINGTON                      MUNICIPAL BUILDING                           1 CIVIC SQUARE ROOM 101                                        IRVINGTON          NJ      07111
TOWNSHIP OF IRVINGTON                      OFFICE OF TAX COLLECTOR, MUNICIPAL BLDG      1 CIVIC SQUARE ROOM 207                                        IRVINGTON          NJ      07111
TOWNSHIP OF LACEY                          DEPARTMENT OF PUBLIC WORKS                   820 MUNICIPAL LANE                                             FORKED RIVER       NJ      08731
TOWNSHIP OF LAKEWOOD                       231 THIRD ST                                                                                                LAKEWOOD           NJ      08701
TOWNSHIP OF LOWER                          2900 BAYHSORE RD                                                                                            VILLAS             NJ      08251
TOWNSHIP OF LYNDHURST ‐ WATHER DEPT.       367 VALLEY BROOK AVE                                                                                        LYNDHURST          NJ      07071
TOWNSHIP OF MANCHESTER                     1 COLONIAL DRIVE                                                                                            MANCHESTER         NJ      08759
TOWNSHIP OF MANSFIELD                      3135 ROUTE 206 SOUTH                         STE 1                                                          COLUMBUS           NJ      08022
TOWNSHIP OF MARPLE                         227 S. SPROUL ROAD                                                                                          BROOMALL           PA      19008
TOWNSHIP OF MEDFORD                        17 N MAIN ST                                                                                                MEDFORD            NJ      08055
TOWNSHIP OF MIDDLETOWN                     3 MUNICIPAL WAY                                                                                             LANGHORNE          PA      19047




                                                                                                                   Page 897 of 998
                                        19-10412-jlg              Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                             Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          901 of 1004
Creditor Name                              Address1                                     Address2                                    Address3                     City                   State   Zip        Country
TOWNSHIP OF MIDDLETOWN SEWERAGE AUTH       PO BOX 205                                                                                                            BEDFORD                NJ      07718
TOWNSHIP OF MONROE                         125 VIRGINIA AVENUE                                                                                                   WILLIAMSTOWN           NJ      08094
TOWNSHIP OF MONROE TAX COLLECTOR           1 MUNICIPAL PLAZA                                                                                                     MONROE                 NJ      08831
TOWNSHIP OF MONTCLAIR                      MUNICIPAL COURT                              647 BLOOMFIELD AVENUE                                                    MONTCLAIR              NJ      07042
TOWNSHIP OF MOORESTOWN                     111 WEST SECOND STREET                       SUITE 1                                                                  MOORESTOWN             NJ      08057
TOWNSHIP OF MUHLENBERG                     5401 LEESPORT AVENUE                                                                                                  TEMPLE                 PA      19560
TOWNSHIP OF NEPTUNE                        25 NEPTUNE BOULEVARD                                                                                                  NEPTUNE                NJ      07753
TOWNSHIP OF NEPTUNE ‐ SEWER UTILITY        25 NEPTUNE BOULEVARD                                                                                                  NEPTUNE                NJ      07753
TOWNSHIP OF NORTH BRUNSWICK                710 HERMANN ROAD                                                                                                      NORTH BRUNSWICK        NJ      08902
TOWNSHIP OF NUTLEY                         1 KENNEDY DRIVE                                                                                                       NUTLEY                 NJ      07110
TOWNSHIP OF OCEAN                          399 MONMOUTH ROAD                                                                                                     OAKHURST               NJ      07755
TOWNSHIP OF OCEAN                          50 RAILROAD AVENUE                                                                                                    WARETOWN               NJ      08758
TOWNSHIP OF OCEAN TAX COLLECTOR            399 MONMOUTH RD                                                                                                       OAKHURST               NJ      07755
TOWNSHIP OF OLD BRIDGE                     1 OLD BRIDGE PLAZA                                                                                                    OLD BRIDGE             NJ      08857
TOWNSHIP OF PENNSAUKEN                     5605 N. CRESCENT BLVD                                                                                                 PENNSAUKEN             NJ      08110
TOWNSHIP OF PENNSVILLE                     90 N BROADWAY                                                                                                         PENNSVILLE             NJ      08070
TOWNSHIP OF PISCATAWAY                     455 HOES LANE                                                                                                         PISCATAWAY             NJ      08854
TOWNSHIP OF PLYMOUTH                       9955 N HAGGERTY RD                                                                                                    PLYMOUTH               MI      48170
TOWNSHIP OF READINGTON                     509 ROUTE 523                                                                                                         WHITEHOUSE STATION     NJ      08889
TOWNSHIP OF REDFORD                        12200 BEECH DALY ROAD                                                                                                 REDFORD                MI      48239
TOWNSHIP OF RIDLEY                         100 E MACDADE BOULEVARD                                                                                               FOLSOM                 PA      19033
TOWNSHIP OF ROXBURY                        1715 ROUTE 46                                                                                                         LEDGEWOOD              NJ      07852
TOWNSHIP OF ROXBURY SEWER DEPT.            1715 ROUTE 46                                                                                                         LEDGEWOOD              NJ      07852
TOWNSHIP OF SOUTH BRUNSWICK                540 RIDGE RD                                                                                                          MONMOUTH JUNCTION      NJ      08852
TOWNSHIP OF SOUTH BRUNSWICK UTILITIES      540 RIDGE RD                                                                                                          MONMOUTH JUNCTION      NJ      08852
TOWNSHIP OF SOUTH PARK                     2675 BROWNSVILLE ROAD                                                                                                 SOUTH PARK             PA      15129
TOWNSHIP OF SOUTHAMPTON                    5 RETREAT ROAD                                                                                                        SOUTHAMPTON TOWNSHIP   NJ      08088
TOWNSHIP OF SPRING                         2850 WINDMILL RD.                                                                                                     SINKING SPRING         PA      19608
TOWNSHIP OF SPRINGFIELD                    50 POWELL ROAD                                                                                                        SPRINGFIELD            PA      19064
TOWNSHIP OF STAFFORD                       260 EAST BAY AVENUE                                                                                                   MANAHAWKIN             NJ      08050
TOWNSHIP OF TOMS RIVER                     33 WASHINGTON STREET                                                                                                  TOMS RIVER             NJ      08753
TOWNSHIP OF UNION                          1976 MORRIS AVENUE                                                                                                    UNION                  NJ      07083
TOWNSHIP OF UPPER DEERFIELD                MUNICIPAL BLDG 1325                          HWY 77 P O BOX 5098                                                      SEABROOK               NJ      83020‐698
TOWNSHIP OF UPPER FREEHOLD                 314 ROUTE 539                                                                                                         CREAM RIDGE            NJ      08514
TOWNSHIP OF UPPER PROVIDENCE               1286 BLACK ROCK ROAD                         P.O. BOX 406                                                             OAKS                   PA      19456
TOWNSHIP OF UPPER TAX COLLECTOR            2100 TUCKAHOE RD                                                                                                      UPPER                  NJ      08250
TOWNSHIP OF WALL                           2700 ALLAIRE ROAD                                                                                                     WALL                   NJ      07719
TOWNSHIP OF WASHINGTON TAX COLLECTOR       523 EGG HARBOR RD                                                                                                     SEWELL                 NJ      08080
TOWNSHIP OF WATERFORD                      2131 AUBURN AVENUE                                                                                                    ATCO                   NJ      08004
TOWNSHIP OF WINSLOW TAX COLLECTOR          125 SOUTH ROUTE 73                                                                                                    BRADDOCK               NJ      08037‐9422
TOWNSHIP OF WOODBRIDGE                     1 MAIN STREET                                                                                                         WOODBRIDGE             NJ      07095
TOWNVILLE BORO                             STACEY HOLZER ‐ TAX COLL                     36032 STATE HIGHWAY 408                                                  CENTERVILLE            PA      16404
TOWPATH HOMES                              ATTN: DAVID S VANDERLINDE                    2 MONTEZUMA ST                              PO BOX 399                   LYONS                  NY      14489
TOWRY, DIANE                               ADDRESS ON FILE
TOXIC MOLD PRO LLC                         6574 N ST RD 7 141                                                                                                    COCONUT CREEK          FL      33073
TPG LOGISTICS                              2583 ARKANSAS                                                                                                         INGLESIDE              TX      78362
TPI                                        504 CLINTON CNTR DR 4175                                                                                              CLINTON                MS      39056
TPM GENERAL CONTRACTORS INC.               7709 MALTLAGE DRIVE                                                                                                   LIVERPOOL              NY      13090
TR CONSTRUCTION                            A ROSSETTI & ASSOCIATES, INC.                9335 MIRA MESA BLVD.                                                     SAN DIEGO              CA      92126
TR JONES & ASSOCIATES                      608 MAGNOLIA LANE                                                                                                     EDMONDS                WA      98020
TR7 SUPPLY‐CONSULTING                      278 PRIVATE ROAD 5884                                                                                                 JEWETT                 TX      75846
TRABATTONI DESIGN & CONSTRUCTION           GRAG TRABATTONI                              556 FRANKLIN AVE                                                         FRANKLIN LAKES         NJ      07417
TRACEY REED                                ADDRESS ON FILE
TRACI ST. CLAIRE                           PRO SE                                       TRACI ST. CLAIRE                            8390 EMERALD POINTE LANE     GAINESVILLE            GA      30506
TRACIE MAYS                                ADDRESS ON FILE
TRACIE MAYS AND ASSOCIATES                 ATTN: TRACIE MAYS                            104 LOWNDES RD                              302                          GOOSE CREEK            SC      29445
TRACY BRACCI                               ADDRESS ON FILE
TRACY BYRD AND JEFFREY                     ADDRESS ON FILE
TRACY C HESTER AGENCY                      504 A THIS WAY                                                                                                        LAKE JACKSON           TX      77566
TRACY CITY                                 ADDRESS ON FILE
TRACY D FISHER                             ADDRESS ON FILE
TRACY FLETCHER                             ADDRESS ON FILE
TRACY J. SMITH, ET AL.                     CONNER & WINTERS, LLP (FOR D. BLACKMON)      P. SCOTT HATHAWAY, ESQ                      4000 ONE WILLIAMS CENTER     TULSA                  OK      74172
TRACY MATTINGLY &                          ADDRESS ON FILE
TRACY PATTERSON                            ADDRESS ON FILE
TRACY VANDEMARK                            ADDRESS ON FILE
TRACY, HEATHER                             ADDRESS ON FILE
TRACY, JESSICA                             ADDRESS ON FILE
TRACY, MEREDITH                            ADDRESS ON FILE
TRACY, MICHAEL                             ADDRESS ON FILE




                                                                                                                  Page 898 of 998
                                       19-10412-jlg                Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           902 of 1004
Creditor Name                              Address1                                      Address2                                    Address3                                City           State   Zip          Country
TRACY, SHAWNA                              ADDRESS ON FILE
TRACY, TIMOTHY                             ADDRESS ON FILE
TRADE LAKE MUT INS                         11733 HWY 48                                                                                                                      FREDERIC       WI      54837
TRADE LAKE TOWN                            TRADE LAKE TWN TREASURER                      22200 COUNTY RD. Y                                                                  GRANTSBURG     WI      54840
TRADE PRO CONST LLC                        PO BOX 433                                                                                                                        TONTITOWN      AR      72770
TRADE VENTURE LLC                          140 SCENIC LANE                                                                                                                   UNION DALE     PA      18470
TRADECRAFT CONSTRUCTION                    7509 ROCKY FORD DR                                                                                                                FRISCO         TX      75035
TRADEMARK CONSULTING, INC.                 ATTN: GENERAL COUNSEL                         100 SOUTH ASHLEY DRIVE                      1470                                    TAMPA          FL      33602
TRADEMARK FLOORING                         RUDY NUNEZ                                    322 E. HOUSE STREET                                                                 ALVIN          TX      77511
TRADEMARK RESTOR INC                       163                                           6260 E RIVERSIDE BLVD                                                               LOVES PARK     IL      61111
TRADERS COVE HOMEOWNERS ASSOCIATION INC.   132 SHER LANE                                                                                                                     DEBARY         FL      32713
TRADERS INS CO                             8916 TROOST AVE                                                                                                                   KANSAS CITY    MO      64131
TRADES UNLIMITED OF PUERTO RICO, INC.      BO VILLA ESPERANZA 1845 CALLE DELICIAS                                                                                            CAROLINA       PR      00985
TRADEWEB LLC                               PO BOX 9202                                                                                                                       NEW YORK       NY      10087‐9202
TRADEWEB, LLC                              ATTN: GENERAL COUNSEL                         1177 AVENUE OF THE AMERICAS                                                         NEW YORK       NY      10036
TRADITION RFG & EXT                        1032 CLEVELAND AV S                                                                                                               ST PAUL        MN      55116
TRADITIONS LTD &                           WILLIAM & JANET FLAUGHER                      933 SITKA CT                                                                        LOVELAND       CO      80538
TRAFFICBUYER.COM INC                       215 PARK AVENUE SOUTH                                                                                                             NEW YORK       NY      10003
TRAFFICBUYER.COM, INC.                     ATTN: GENERAL COUNSEL                         215 PARK AVENUE SOUTH                       SUITE 1303                              NEW YORK       NY      10003
TRAFFORD BORO                              TRAFFORD BORO ‐ TAX COLL                      416 CAVITT AVENUE                                                                   TRAFFORD       PA      15085
TRAIL OF THE LAKES MUD                     TRAIL OF THE LAKES MUD                        11111 KATY FRWY 725                                                                 HOUSTON        TX      77079
TRAIL‐A‐WAY MHP                            1782 NISSON RD                                                                                                                    TUSTIN         CA      92780
TRAILL COUNTY                              TRAILL COUNTY ‐ TREASURE                      PO BOX 9                                                                            HILLSBORO      ND      58045
TRAILS WEST                                8401 S. KOLB RD                                                                                                                   TUCSON         AZ      85756
TRAINA AND TRAINA INS                      P O BOX 489                                                                                                                       STERLING       MA      01564
TRAINER BORO                               TRAINER BORO ‐ TAX COLLE                      824 MAIN ST                                                                         TRAINER        PA      19061
TRAININGPRO                                EXECUTIVE PLAZA II                            20225 WATER TOWER BLVD 4TH FL                                                       BROOKFIELD     WI      53045
TRAINOR, SUZANNE                           ADDRESS ON FILE
TRAK, PAUL                                 ADDRESS ON FILE
TRAM                                       38 MAPLEWOOD AVE                                                                                                                  HOLBROOK       MA      02343
TRAN, KHANH                                ADDRESS ON FILE
TRAN, TYLA                                 ADDRESS ON FILE
TRANG LAM & QUANG LAM                      7076 NORTH WEST AVE                                                                                                               FRESNO         CA      93711
TRANQUILITY IRR DIST                       TRANQUILITY IRRIGATION D                      PO BOX 487                                                                          TRANQUILITY    CA      93668
TRANQUILITY LAKE OWNERS ASSOCIATION        410 AUSTIN DRIVE                                                                                                                  ANGLETON       TX      77515
TRANS UNION FLOOD COMPLIANCE SVCS INC
TRANS UNION LLC ‐ 99506                    P.O. BOX 99506                                                                                                                    CHICAGO        IL      60693‐9506
TRANS UNION, LLC                           ATTN: DIRECTOR‐DATA ACQUISITION SERVICES      555 WEST ADAMS                                                                      CHICAGO        IL      60661
TRANS UNION, LLC                           ATTN: GENERAL COUNSEL                         555 W ADAMS STREET                                                                  CHICAGO        IL      60661
TRANSATLANTIC TRANSLATION COMPANY, LLC     (INTERPRETATIONS & TRANSLATIONS)              ATTN: GENERAL COUNSEL                       411 THEODORE FREMD AVENUE SUITE 206     RYE            NY      10580
TRANSCONTINENTAL INS GRP                   4095 SW 137 AVE UNIT 10                                                                                                           MIAMI          FL      33175
TRANSCONTINENTAL MANAGEMENT INC            3355 MISSION AVE                              SUITE 111                                                                           OCEANSIDE      CA      92058
TRANSITIONAL PROPERTY SOLUTIONS            JEREMY GARCIA                                 116 HENERETTA DR                                                                    HURST          TX      76054
TRANSNATIONAL CORPORATION                  6094 FRANCONIA RD SUITE D                                                                                                         ALEXANDRIA     VA      22310
TRANSPERFECT GLOBAL INC.                   ATTN: DIRECTOR, BUSINESS DEVELOPMENT          700 6TH STREET NW                                                                   WASHINGTON     DC      20001
TRANSPERFECT GLOBAL, INC                   ATTN: GENERAL COUNSEL                         3 PARK AVENUE                                                                       NEW YORK       NY      10016
TRANSPERFECT GLOBAL, INC.                  ATTN: GENERAL COUNSEL                         3 PARK AVE                                  39TH FLOOR                              NEW YORK       NY      10016
TRANSPERFECT TRANSLATIONS INC              THREE PARK AVE 39TH FLOOR                                                                                                         NEW YORK       NY      10016
TRANSPORTATION INS SRVCS                   4216 8TH AVE                                                                                                                      BROOKLYN       NY      11232
TRANSUNION SSI                             303 WILLIAMS AVE SW                                                                                                               HUNTSVILLE     AL      35801
TRANSUNION, LLC                            ATTN: GENERAL COUNSEL                         555 WEST ADAMS                                                                      CHICAGO        IL      60661
TRANSYLVANIA COUNTY                        TRANSYLVANIA COUNTY ‐ TC                      20 E MORGAN ST                                                                      BREVARD        NC      28712
TRAPPE BORO                                GRETCHEN LAWSON ‐ COLLEC                      PO BOX 26745                                                                        COLLEGEVILLE   PA      19426
TRASK, MARTIN                              ADDRESS ON FILE
TRAVEL ONE INC                             2001 KILLEBREW DR STE 305                                                                                                         BLOOMINGTON    MN      55425
TRAVELERS                                  555 CORPORATE CENTER                                                                                                              KALISPELL      MT      59901
TRAVELERS BUSINESS INS                     1500 DRAGON ST STE A                                                                                                              DALLAS         TX      75207
TRAVELERS BUSINESS INS                     ATTN CASH TEAM                                9954 MAYLAND DR 6100                                                                RICHMOND       VA      23233
TRAVELERS CASUALTY INS                     98932 COLLECTIONS CTR                                                                                                             CHICAGO        IL      60693
TRAVELERS HOME & MARINE                    P O  BOX 59056                                                                                                                    KNOXVILLE      TN      37959
TRAVELERS HOME & MARINE                    P O BOX 943                                                                                                                       BOSTON         MA      02103
TRAVELERS INDEMNITY CO                     PO BOX 660307                                                                                                                     DALLAS         TX      75266
TRAVELERS INDEMNITY CO                     PO BOX 660307                                                                                                                     GLENS FALLS    NY      12801
TRAVELERS INS CO                           PO BOX 660317                                                                                                                     DALLAS         TX      75266
TRAVELERS INS FLOOD PROG                   PO BOX 7775                                                                                                                       KALISPELL      MT      59904
TRAVELERS INSURANCE                        300 ARBORETUM PL                                                                                                                  RICHMOND       VA      23236
TRAVELERS INSURANCE                        P. O. BOX 660307                                                                                                                  DALLAS         TX      75266‐0307
TRAVELERS INSURANCE                        P. O. BOX 660307                              2701 E GRAUWYLER RD 1                                                               DALLAS         TX      75266‐0307
TRAVELERS INSURANCE COMPANY                1 TOWER SQUARE                                                                                                                    HARTFORD       CT      06183
TRAVELERS PERSONAL INS                     ATTN PO BOX 660307                            1500 DRAGON ST STE A                                                                DALLAS         TX      75207




                                                                                                                   Page 899 of 998
                                         19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            903 of 1004
Creditor Name                               Address1                                      Address2                                       Address3                    City              State   Zip          Country
TRAVELERS PROPERTY CASUALTY CORP            385 WASHINGTON ST NB 10A                                                                                                 ST. PAUL          MN      55102
TRAVERLERS INSURANCE                        505 RIVERFRONT PKWY                                                                                                      CHATTANOOGA       TN      37402
TRAVERS, BERTRAM                            ADDRESS ON FILE
TRAVERSE CITY                               TRAVERSE CITY ‐ TREASURE                      400 BOARDMAN AVE                                                           TRAVERSE CITY     MI      49684
TRAVERSE CITY TREASURER                     TRAVERSE CITY ‐ TREASURE                      400 BOARDMAN AVE                                                           TRAVERSE CITY     MI      49684
TRAVERSE COUNTY                             TRAVERSE COUNTY ‐ TREASU                      PO BOX 428                                                                 WHEATON           MN      56296
TRAVERTINE TRAIL 1, CONDO. ASSOC. INC.      7346 TRAVERTINE TRAIL                                                                                                    ROCKFORD          IL      61107‐5208
TRAVIS COUNTY                               TRAVIS COUNTY ‐ TAX COLL                      P.O. BOX 149328                                                            AUSTIN            TX      78714
TRAVIS M BECKER                             2135 DANIELS AVE                                                                                                         ALTOONA           WI      54720
TRAVIS SMART                                113 ROYALE DR                                                                                                            PORT LAVACA       TX      77979
TRAVIS TAPP & KARA TAPP                     4005 BOWEN CIR                                                                                                           CRESTWOOD         KY      40014
TRAVIS WELLS &                              ANDREA WELLS                                  13740 CHARIOT PL                                                           RAPID CITY        SD      57702
TRAVIS WHARTON                              15104 N. MIAMI AVE                                                                                                       MIAMI             FL      33169
TRAVIS, DAVID                               ADDRESS ON FILE
TRAVIS, DEENA                               ADDRESS ON FILE
TRAYLOR, JAMES                              ADDRESS ON FILE
TRC INTERIOR RENOVATIONS, INC.              CRISTIAN CASCO                                75‐22 37TH AVENUE                              SUITE 262                   JACKSON HEIGHTS   NY      11372
TREADSTONE VALUATIONS LLC                   PO BOX 801599                                                                                                            ACWORTH           GA      30101
TREASURE COUNTY                             307 RAPELJE AVE                                                                                                          HYSHAM            MT      59038
TREASURE COUNTY TREASURER                   307 RAPELJE AVE                                                                                                          HYSHAM            MT      59038
TREASURE HOLDINGS LLC                       2D TERRACE WAY BOX 10                                                                                                    GREENSBORO        NC      27403
TREASURE ISLAND TENNIS & YACHT CLUB 2       5200 CENTRAL AVENUE                                                                                                      ST. PETERSBURG    FL      33733
TREASURE VALLEY EXT                         880 E FRANKLIN RD 310                                                                                                    MERIDIAN          ID      83642
TREASURER                                   PO BOX 10                                                                                                                YORKTOWN          VA      23690‐0010
TREASURER & RECEIVER GENERSAL               COMMONWEALTH OF MA                            1 ASHBURTON PLACE, 12TH FLOOR                                              BOSTON            MA      02108
TREASURER & RECEIVER‐GENERAL                COMMONWEALTH OF MA                            1 ASHBURTON PLACE, 12TH FLOOR                                              BOSTON            MA      02108
TREASURER COUNTY OF YORK                    120 ALEXANDER HAMILTON BLVD                                                                                              YORKTOWN          VA      23690
TREASURER FREDERICK COUNTY                  CLERK OF THE CIRCUIT COURT                    30 N. MARKET STREET                                                        FREDERICK         MD      21701
TREASURER OF FREDERICK COUNTY               FREDERICK COUNTY MARYLAND                     DIV OF UTILITY AND SOLID WASTE MGMT            PO BOX 17038                BALTIMORE         MD      21297‐0262
TREASURER OF GREENBRIER                     COUNTY COLLECTIONS DIVISION                   1900 KANAWHA BLVD E BLDG 1 W114                                            CHARLESTON        WV      25305
TREASURER OF THE STATE OF NEW JERSEY        CASE ASSIGNMENT & INITIAL NOTICE OF SITE      REMEDIATION PROGRAM, NJ DEPT OF ENVIRON        PROT 401‐05H PO BOX 420     TRENTON           NJ      86250‐420
TREASURER PRINCE GEORGE COUNTY              6602 COURT DRIVE                                                                                                         PRINCE GEORGE     VA      23875
TREASURER STATE OF MAINE                    PO BOX 9101                                                                                                              AUGUSTA           ME      04332
TREASURER TOWN OF NORTH HAVEN               PO BOX 1109                                                                                                              HARTFORD          CT      06143
TREASURER, WELLS COUNTY                     WELLS COUNTY TREASURER                        102 W MARKET ST. SUITE 204                                                 BLUFFTON          IN      46714
TREDICI & ROMANI, LTD                       1306 BAY RIDGE PARKWAY                                                                                                   BROOKLYN          NY      11228
TREDWAY & COMPANY LLC                       3795 CHAMPIONS DR                                                                                                        BEAUMONT          TX      77707
TREDYFFRIN EASTTOWN S.D.                    TREDYFFRIN EASTTOWN SD‐                       940 WEST VALLEY RD, STE                                                    WAYNE             PA      19087
TREDYFFRIN TOWNSHIP                         TREDYFFRIN TWP ‐ TAX COL                      1100 DUPORTAIL RD.                                                         BERWYN            PA      19312
TREE SAFE                                   DANIEL BRIAN BIXLER II                        PO BOX 1321                                                                NEVADA CITY       CA      95959
TREETOPS OF NAPLES                          2685 HORESHOE DRIVE S                         SUITE 215                                                                  NAPLES            FL      34104
TREGO COUNTY                                TREGO COUNTY ‐ TREASURER                      216 N MAIN ST                                                              WAKEENEY          KS      67672
TREGO REAL ESTATE APPRAISALS                PO BOX 2187                                                                                                              MESILLA PARK      NM      88047
TREGO TOWN                                  TREGO TWN TREASURER                           N7483 WOOD DRIVE                                                           TREGO             WI      54888
TREISER COLLINS PL                          3080 TAMIAMI TRIAL E                                                                                                     NAPLES            FL      34112
TREJO ROOFING &                             CONSTRUCTION                                  6109 SUNDOWN DR                                                            FORT WORTH        TX      76114
TREMONT BORO                                TREMONT BORO ‐ TAX COLLE                      64 MAHANTONGO ST                                                           TREMONT           PA      17981
TREMONT TOWN                                TREMONT TOWN‐TAX COLLECT                      P.O. BOX 159                                                               BERNARD           ME      04612
TREMONT TOWNSHIP                            TREMONT TWP ‐ TAX COLLEC                      71 LINCOLN ROAD                                                            PINE GROVE        PA      17963
TREMPEALEAU TOWN                            TREMPEALEAU TWN TREASURE                      W24854 STATE RD 54/93                                                      GALESVILLE        WI      54630
TREMPEALEAU VILLAGE                         TREMPEALEAU VLG TREASURE                      PO BOX 247 / 24455 3RD S                                                   TREMPEALEAU       WI      54661
TREND CONSTRUCTION GROUP, INC.              P.O. BOX 101526                                                                                                          FORT LAUDERDALE   FL      33310
TREND, CHAUNCE                              ADDRESS ON FILE
TRENDSTAR INS                               9560 MARLBORO PIKE 204                                                                                                   UPPER MARLBORO    MD      20772
TRENEER, JUDITH                             ADDRESS ON FILE
TRENT CONDOMINIUM C                         8010 N UNIVERSITY DRIVE                                                                                                  TAMARAC           FL      33321
TRENT CONDOMINIUM G                         8010 N. UNIVERSITY DRIVE                                                                                                 TAMARAC           FL      33321
TRENT RIVER REALTY INC                      48 SHORELINE DR                                                                                                          NEW BERN          NC      28562
TRENTON CITY                                TRENTON CITY ‐ TREASURER                      2800 THIRD ST                                                              TRENTON           MI      48183
TRENTON CITY                                TRENTON CITY‐TAX COLLECT                      P O BOX 518                                                                TRENTON           GA      30752
TRENTON CITY  ‐FISCAL                       TRENTON CITY ‐TAX COLLEC                      319 E. STATE STREET                            ROOM 108                    TRENTON           NJ      08608
TRENTON CITY COLLECTOR OF TAXES             TRENTON CITY ‐TAX COLLEC                      319 E. STATE STREET                            ROOM 108                    TRENTON           NJ      08608
TRENTON CITY TAX COLLECTOR                  309 S COLLEGE STREET                                                                                                     TRENTON           TN      38382
TRENTON TOWN                                TRENTON TOWN ‐ TAX COLLE                      PO BOX 323                                                                 BARNEVELD         NY      13304
TRENTON TOWN                                TRENTON TOWN‐TAX COLLECT                      59 OAK POINT ROAD                                                          TRENTON           ME      04605
TRENTON TOWN                                TRENTON TWN TREASURER                         N10752 JERSEY RD                                                           FOX LAKE          WI      53933
TRENTON TOWN                                TRENTON TWN TREASURER                         PO BOX 150                                                                 HAGER CITY        WI      54014
TRENTON TOWN                                TRENTON TWN TREASURER                         PO BOX 259 /1071 STH 33                                                    NEWBURG           WI      53060
TRENTON WATER WORKS                         319 E STATE ST                                                                                                           TRENTON           NJ      08608
TRENTON WATER WORKS                         333 CORTLAND STREET 2                                                                                                    TRENTON           NJ      08638




                                                                                                                       Page 900 of 998
                                          19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        904 of 1004
Creditor Name                                Address1                                 Address2                                    Address3      City               State   Zip          Country
TREOVER, A CONDOMINIUM, INC                  6655 SANTA BARBARA RD 8546                                                                         ELKRIDGE           MD      21075
TRESTLE MANAGEMENT GROUP, LLC                4025 S MCCLINTOCK DR. SUITE 208                                                                    TEMPE              AZ      85282
TREUTLEN COUNTY                              TREUTLEN CO‐TAX COMMISSI                 650 2ND ST. SUITE 102                                     SOPERTON           GA      30457
TREVETT GROUP LLC                            16 GREYBIRCH TRAIL                                                                                 BALLSTON SPA       NY      12020
TREVETT GROUP LLC                            ATTN: THOMAS TREVETT                     16 GREY BIRCH TRAIL                                       BALLSTON SPA       NY      12020
TREVINO, DAISY                               ADDRESS ON FILE
TREVINO, JUSTIN                              ADDRESS ON FILE
TREVINO, STEPHANIE                           ADDRESS ON FILE
TREVISO, ANTONIO                             ADDRESS ON FILE
TREVOR MICHAEL BROADWAY                      ADDRESS ON FILE
TREVOR MOORE                                 ADDRESS ON FILE
TREVOR WATERS REALTY, INC                    7374 STATE RD 21                                                                                   KEYSTONE HEIGHTS   FL      32656
TREWICK, ROBERT                              ADDRESS ON FILE
TRI CITY APPRAISERS                          2111 E BROADWAY 18                                                                                 TEMPE              AZ      85282
TRI CITY WATER & SANITARY AUTHORITY          215 N. OLD PACIFIC HWY                                                                             MYRTLE CREEK       OR      97457
TRI CO CONTRACTORS INC                       PO BOX 14538                                                                                       GREENSBORO         NC      27415
TRI COASTAL INC                              & JI SONG                                339 ST GEORGE RD                                          BALTIMORE          MD      21221
TRI COASTAL INC                              339 ST GEORGE RD                                                                                   BALTIMORE          MD      21221
TRI COUNTY ELECTRIC COOPERATIVE              PO BOX 217                                                                                         ST. MATTHEWS       SC      29135‐0217
TRI COUNTY ELECTRIC MEMBERSHIP CORP          PO BOX 130                                                                                         DUDLEY             NC      28333‐0130
TRI COUNTY INDUSTRIES INC                    P.O. BOX 867                                                                                       MARS               PA      16046
TRI COUNTY MOBILE HOME SALES INC             625 HWY 28 BYPASS                                                                                  ANDERSON           SC      29624
TRI COUNTY MTL                               P O BOX 157                                                                                        IRON RIVER         WI      54847
TRI COUNTY RESTORATION                       1100S POWERLINE RDSTE105                                                                           DEERFIELD BEACH    FL      33442
TRI COUNTY ROOFING & EST                     OF WALTER GUNTER                         780 COLLEGE PARK RD                                       LADSON             SC      29456
TRI PALM UNIFIED OWNERS ASSOC (TPUOA)        32‐851 DESERT MOON DRIVE                                                                           THOUSAND PALMS     CA      92276
TRI PARISH ROOFING & HOME IMP, LLC           JAMES DINGER                             117 GRETEL COVE                                           SLIDELL            LA      70458
TRI POINT HOMES                              HELEN & DENNIS GARBRECHT                 191 STANFORD PARKWAY                                      FINDLAY            OH      45840
TRI STAR INS PROFESSIONA                     4949 HEDGECOXE RD  250                                                                             PLANO              TX      75024
TRI STATE APPRAISAL INC                      PO BOX 1810                                                                                        LAKE HAVASU CITY   AZ      86405
TRI STATE INS CO                             2 ROBBINS LN                                                                                       JERICHO            NY      11753
TRI STATE INSURANCE CO                       OF MINNESOTA                             PO BOX 14503                                              DES MOINES         IA      50306
TRI STATE RESTORATION                        7630 NE 8TH AVE                                                                                    MIAMI              FL      33138
TRI TROPICAL RESTORATION                     510 W 29TH ST                                                                                      MIAMI BEACH        FL      33140
TRI VALLEY CS  (CMBD TNS                     TRI VALLEY CS‐TAX COLLEC                 PO BOX 419                                                GRAHAMSVILLE       NY      12740
TRIAD GUARANTY INS CORP                      P O BOX 2300                                                                                       WINSTON‐SALEM      NC      27102
TRIAD GUARANTY INSURANCE CORPORATION         101 S STRATFORD RD                                                                                 WINSTON SALEM      NC      27104‐4213
TRIAD INC                                    501 NW 5 ST                              SUITE 300                                                 BLUE SPRINGS       MO      66757
TRIAD ROOFING SERVICES LLC                   2801 ALT. 19                                                                                       DUNEDIN            FL      34698
TRIAD SURVEYING INC.                         P.O. BOX 1489                                                                                      ROCKDALE           TX      76567
TRIANA‐QUINTANA, LILIANA                     ADDRESS ON FILE
TRIANGLE CONSTRUCTING &                      PAINT                                    1594 E 2ND ST                                             SCOTCH PLAINS      NJ      07076
TRIANGLE DJ CONTRACTORS L.L.C                210 W. BELT LINE RD. SUITE D                                                                       CEDAR HILL         TX      75104
TRIANGLE EVALUATION SERVICES LLC             7533 HAZELHURST CIRCLE                                                                             APEX               NC      27502
TRIANGLE INSURANCE                           PO BOX 218                                                                                         VIDOR              TX      77670
TRIANGLE TOWN                                TRIANGLE TOWN‐ TAX COLLE                 PO BOX 289                                                WHITNEY POINT      NY      13862
TRIANON AT SOUTHWOODS CONDOMINIUMS           242 OLD SULPHUR SPRING RD                                                                          MANCHESTER         MO      63021
TRIANZ INC.                                  ATTN: GENERAL COUNSEL                    13650 DULLES TECHNOLOGY DRIVE                             HERNDONE           VA      20171
TRIANZ INC.                                  ATTN: IRA HOROWITZ                       13650 DULLES TECHNOLOGY DRIVE               SUITE 200     HERNDONE           VA      20171
TRIARII CAPITAL                              175 FEDERAL ST STE 509                                                                             BOSTON             MA      02110
TRIBBLE, CHRISTINA                           ADDRESS ON FILE
TRIBECA INSURANCE AGENCY                     5433 WESTHEIMER STE 403                                                                            HOUSTON            TX      77056
TRI‐BUILT SERVICES, INC.                     20540 SH 46 WEST, SUITE 115 PMB 441                                                                SPRING BRANCH      TX      78163
TRICOLOR FLOORING                            TRICOLOR CONSTRUCTION, LLC               2202 US HWY 41 SOUTH                                      RUSKIN             FL      33570
TRICOUNTY APPRAISAL                          SERVICE                                  PO BOX 433                                                JESUP              GA      31598
TRI‐COUNTY APPRAISALS                        PO BOX 264                                                                                         WINDSOR            CO      80550
TRI‐COUNTY EXTERMINATING CO.                 BRYAN HEFLEY                             417 LINNET CT.                                            CORPUS CHRISTI     TX      78413
TRI‐COUNTY INS AGENCY                        P. O. BOX 351                                                                                      STERLING           CO      80751
TRI‐COUNTY MAINTENANCE &                     1961 RT 6                                                                                          CARMEL             NY      10512
TRI‐COUNTY PROFESSIONAL REAL ESTATE LLC      1933 HIGHWAY 179‐A                                                                                 WESTVILLE          FL      32464
TRI‐COUNTY ROOFING INC                       780 COLLEGE PARK RD                                                                                LADSON             SC      29456
TRI‐COUNTY WATER CONSERVANCY DISTRICT        P. O. BOX 347                                                                                      MONTROSE           CO      81402
TRICOURP                                     99 VILLAGE DR STE 20                                                                               JACKSONVILLE       NC      28546
TRIDACK C/O LAW OFFICE OF JAY A DACKMAN      825 N CHARLES STREET                                                                               BALTIMORE          MD      21201
TRIDACK LLC                                  GROUND RENT COLLECTOR                    PO BOX 1453                                               BALTIMORE          MD      21203
TRIDENT APPRAISALS LLC                       6135 SUMMERHILL DR                                                                                 HUDSONVILLE        MI      49426
TRIDENT CONTRACTING SERV                     PO BOX 1168                                                                                        DICKINSON          TX      77539
TRIDENT GENERAL                              CONTRACTING LLC                          3948 LEGACY DR 106‐315                                    PLANO              TX      75023
TRIDENT INS AGENCY INC                       3 EXECUTIVE CAMPUS 100                                                                             CHERRY HILL        NJ      08002
TRIDENT LAND TRANSFER COMPANY                3261 ROUTE 100 BLDG 2 STE 270                                                                      MACUNGIE           PA      18062




                                                                                                                Page 901 of 998
                                           19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     905 of 1004
Creditor Name                                 Address1                             Address2                                     Address3     City              State   Zip          Country
TRIDOM ROOFING, LLC                           18965 FM 2252 STE 2                                                                            GARDEN RIDGE      TX      78266
TRIEST & SHOLK AGENCY                         1052 GARDNER RD                                                                                CHARLESTON        SC      29407
TRI‐G, INC.                                   GERALDINE BATTISTOLI                 475 REED DR.                                              JACKSON HOLE      WY      83301
TRIGG COUNTY                                  TRIGG COUNTY ‐ SHERIFF               PO BOX 1690                                               CADIZ             KY      42211
TRIGOSO, KATERIN                              ADDRESS ON FILE
TRILLIONAIRE REALTY                           302 N HOUSTON STE 201                                                                          HUMBLE            TX      77338
TRILOGY AT POWER RANCH COMMUNITY ASSOC        4369 EAST VILLAGE PARKWAY                                                                      GILBERT           AZ      85298
TRILOGY COMMUNITY MANAGEMENT                  2173 SALK AVE SUITE 250                                                                        CARLSBAD          CA      92008
TRIM A HOME INC                               PO BOX 346                                                                                     LEO               IN      46765
TRIMARAN CLO VII LTD                          295 MADISON AVE, 6TH FLOOR                                                                     NEW YORK          NY      10017
TRIMBELLE TOWN                                TRIMBELLE TWN TREASURER              W8711 570TH AVE                                           ELLSWORTH         WI      54011
TRIMBLE COUNTY                                TRIMBLE COUNTY ‐ SHERIFF             PO BOX 56                                                 BEDFORD           KY      40006
TRIMBLE COUNTY CLERK                          PO BOX 262                           30 HWY 42 EAST                                            BEDFORD           KY      40006
TRIMBLE, JOSEPH                               ADDRESS ON FILE
TRIMBLE, STEPHANIE                            ADDRESS ON FILE
TRIMCO WG INS                                 540 LAFAYETTE RD BLDG 4                                                                        HAMPTON           NH      03842
TRINIDAD APARICIO ROOFING & TREE SERVICE      17888 FM 850                                                                                   ARP               TX      75750
TRINIDAD, RAFAEL                              ADDRESS ON FILE
TRINITY AREA SCHOOL DIST                      SHAREN MOSIER ‐ TAX COLL             1265 WEST CHESTNUT STREE                                  WASHINGTON        PA      15301
TRINITY AREA SCHOOL DIST                      TRINITY AREA SD ‐ COLLEC             885 AMITY RIDGE ROAD                                      AMITY             PA      15311
TRINITY AREA SD/ N. FRAN                      TRINITY AREA SD ‐ COLLEC             620 FRANKLIN FARMS RD                                     WASHINGTON        PA      15301
TRINITY BUILDERS                              2429 BISSONNET  11                                                                             HOUSTON           TX      77005
TRINITY CONSTRUCTION GROUP                    MIKE LONG                            1431 GREENWAY DRIVE, STE 800                              IRVING            TX      75038
TRINITY COUNTY                                TRINITY COUNTY ‐ TAX COL             PO BOX 1297                                               WEAVERVILLE       CA      96093
TRINITY COUNTY TAX COLLECTOR                  P O BOX 369                                                                                    GROVETON          TX      75845
TRINITY COUNTY TAX COLLECTOR                  PO BOX 369                                                                                     GROVETON          TX      75845
TRINITY EXTERIORS, INC                        1204 PARK GLEN RD                                                                              ST LOUIS PARK     MN      55416
TRINITY GROVETON CONSOLIDATED TAX             OFFICE                               123 SOUTH MAIN ST                                         GROVETON          TX      75845
TRINITY HOME SERVICE &                        RICHARD & DAWN RIDOUT                12 FOREST PINE CT                                         OFALLON           MO      63368
TRINITY HOME SERVICES                         12 FOREST PINE CT                                                                              OFALLON           MO      63368
TRINITY HOSPITAL                              PO BOX 1229                                                                                    WEAVERVILLE       CA      96093
TRINITY INSURANCE AGENCY                      4439 GOLLIHAR RD                                                                               CORPUS CHRISTI    TX      78411
TRINITY PLACE MHP                             11001 RANCHO PLACE                                                                             FORT WORTH        TX      76244
TRINITY REALTY & INVESTMENTS                  ATTN: SARAH KULUNGOWSKI              310 E TYLER SUITE A                                       HARLINGEN         TX      78550
TRINITY REALTY & INVESTMENTS                  TRINITY R&I LLC                      310 E TYLER SUITE A                                       HARLINGTON        TX      78550
TRINITY RESTORATIONS LLC                      1719 KELLERS RD                                                                                BLACKSHEAR        GA      31516
TRINITY RIVER AUTHORITY OF TEXAS              PO BOX 360                                                                                     LIVINGSTON        TX      77351
TRINITY SD/SOUTH STRABAN                      TRINITY AREA SD ‐ COLLEC             550 WASHINGTON RD                                         WASHINGTON        PA      15301
TRINITY TITLE OF TEXAS, LLC                   PAMELA TERRILL                       3522 PAESANOS PARKWAY, SUITE 200                          SAN ANTONIO       TX      78231
TRINITY UNIVERSAL                             P O BOX 550750                                                                                 JACKSONVILLE      FL      32255
TRINITY WEST COMMUNITY ASSOCIATION            720 BROOKER CREEK BLVD, STE 206                                                                OLDSMAR           FL      34677
TRINITY/GROVETON CONSOLI                      TRINITY CAD‐TAX COLLECTO             P.O. BOX 920                                              GROVETON          TX      75845
TRINKLE SIDING                                ERNIE L. TRINKLE II                  1117 N. BOWMAN AVE                                        DANVILLE          IL      61832
TRIO COA                                      PO BOX 3937                                                                                    SEATTLE           WA      98124
TRION CITY                                    TOWN OF TRION                        PO BOX 850                                                TRION             GA      30753
TRI‐PARISH APPRAISAL, INC.                    TODD GREEN                           1517 POLK STREET                                          HOUMA             LA      70360
TRIPATHI, ANUPAM                              ADDRESS ON FILE
TRIPLE A ROOFING INC                          1000 NE 5TH ST                                                                                 CRYSTAL RIVER     FL      34429
TRIPLE C MHP LLC                              300 SLEEPY HOLLOW RD LOT 32                                                                    DOUGLAS           GA      31535
TRIPLE CROWN ROOFING & CONSTRUCTION,INC       P.O. BOX 127                                                                                   SULPHUR SPRINGS   TX      75483
TRIPLE DIAMOND CONST                          2306 N MOORE AVE                                                                               OKLAHOMA CITY     OK      73160
TRIPLE DIAMOND CONSTRUCTION, LLC              2306 N MOORE AVE                                                                               OKLAHOMA CITY     OK      73160
TRIPLE J GENERAL                              CONTRACTING                          600 E ANDERSON RD 513                                     HOUSTON           TX      77047
TRIPLE P ROOFING LLC                          598 E. STRAWBERRY RD.                                                                          HOT SPRINGS       AR      71909
TRIPLE S HOMES LLC                            47168 HWY 937                                                                                  ST AMANT          LA      70774
TRIPLE S INS                                  3695 EDGAR AVE                                                                                 BOYNTON BEACH     FL      33436
TRIPLE S PROPIEDAD                            1441 F D ROOSEVELT AVE                                                                         SAN JUAN          PR      00936
TRIPLE S PROPIEDAD                            1510 F D ROOSEVELT AVE                                                                         SAN JUAN          PR      936
TRIPLE S PROPIEDAD                            P O BOX 360838                                                                                 SAN JUAN          PR      00936
TRIPLE S PROPIEDAD                            P O BOX 360838                                                                                 SAN JUAN          PR      936
TRIPLE T CONTRACTORS INC                      514 POPLAR DR                                                                                  WILMETTE          IL      60091
TRIPLE T HOME UPGRADES                        111 IRONWEED DRIVE                                                                             FRONT ROYAL       VA      22630
TRIPLE TECH CONSTRUCTION, LLC                 CALVIN CHAPMAN, JR                   1525 DESIRE ST                                            NEW ORLEANS       LA      70117
TRIPL‐EEE LLC                                 3331 SEVERN AVE STE 1                                                                          METAIRIE          LA      70002
TRIPLET, MELISSA                              ADDRESS ON FILE
TRI‐POINT CONSTRUCTION                        SERVICES                             8810 FM 1960 BYPASS RD W                                  HUMBLE            TX      77338
TRI‐POINT HOMES INC                           191 STANFORD PKWY                                                                              FINDLAY           OH      45840
TRI‐POINTE COMMUNITY CREDIT UNION             P.O. BOX 436034                                                                                PONTIAC           MI      48343‐6034
TRIPP COUNTY                                  TRIPP COUNTY ‐ TREASURER             PO BOX 587                                                WINNER            SD      57580
TRIPP SCOTT                                   110 SE 6TH ST, 15TH FL                                                                         FORT LAUDERDALE   FL      33301




                                                                                                              Page 902 of 998
                                       19-10412-jlg               Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   906 of 1004
Creditor Name                              Address1                              Address2                                      Address3                             City               State   Zip     Country
TRIPP SCOTT PA TRUST ACCOUNT               110 SE 6TH ST 15TH FL                                                                                                    FORT LAUDERDALE    FL      33301
TRIPP SCOTT, P.A.                          ARLENE JOHNSON                        110 SE 6TH ST, 15TH FLOOR                                                          FORT LAUDERDALE    FL      33301
TRIPP TOWN                                 TRIPP TWN TREASURER                   7840 CHEESE FACTORY ROAD                                                           IRON RIVER         WI      54847
TRIPPEL, JULIE                             ADDRESS ON FILE
TRISKELL RESTORS INC                       C2                                    43391 BUSINESS PARK DR                                                             TEMECULA           CA      92590
TRISTAN SCHAEFER&ELIZABETH SCHAEFER        414 LOCUST LN                                                                                                            PEOTONE            IL      60468
TRISTAN STONE                              4425 SUMMIT HEIGHTS DR                                                                                                   SNELLVILLE         GA      30039
TRISTAN STONE &                            OLUWONIYI WILLIAMS                    4425 SUMMIT HTS DR                                                                 SNELLVILLE         GA      30039
TRISTAN, ELIZA                             ADDRESS ON FILE
TRISTAN, RICHARD                           ADDRESS ON FILE
TRI‐STAR CONSTRUCTION & HOME IMPROVEMENT   1912 RICHMOND TERRACE                                                                                                    STATEN ISLAND      NY      10302
TRI‐STATE CONSUMER INS                     100 JERICHO QUADRANGLE                SUITE 124                                                                          JERICHO            NY      11753
TRI‐STATE CONSUMER INSURANCE COMPANY       100 JERICHO QUADRANGLE                SUITE 124                                                                          JERICHO            NY      11753
TRI‐STATE HOME REMODELERS LLC              MARIUSZ JASTRZEBSKI                   17 CANDLEWOOD RD                                                                   WILLIAMSTOWN       NJ      08094
TRI‐STATE INSURANCE AGY                    96 ROUTE 206 NORTH                                                                                                       AUGUSTA            NJ      07822
TRI‐STATE REALTY, LLC                      6915 LAUREL BOWIE ROAD                                                                                                   BOWIE              MD      20715
TRI‐STATE RESTORATION                      SERVICES LLC                          5 RIVER RD 113                                                                     WILTON             CT      06897
TRISTIN STILL                              5591 SPRINGFIELD RD                                                                                                      WILLISTON          SC      29853
TRI‐SYSTEMS GROUP INC &                    BERTHA&ANTHONY DELATORRE              7500 NW 25TH ST STE 207                                                            MIAMI              FL      33122
TRITON ROOFING &                           RESTORATION                           450 STATE RD 13 N 106                                                              ST JOHNS           FL      32259
TRITZ PROFESSIONAL MANAGEMENT              SERVICES INC                          2569 MCCABE WAY STE 220                                                            IRVINE             CA      92617
TRIUMPH CONSULTING CORP                    203                                   2005 W CYPRESS CREEK RD                                                            FORT LAUDERDALE    FL      33309
TRI‐VALLEY CS (COMBINED                    TRI‐VALLEY CS‐TAX COLLEC              34 MOOREHILL RD.                                                                   GRAHAMSVILLE       NY      12740
TRI‐VALLEY S.D./BARRY                      BARRY TWP ‐ TAX COLLECTO              452 HILL RD                                                                        HEGINS             PA      17938
TRI‐VALLEY S.D./HEGINS                     HEGINS TWP ‐ TAX COLLECT              1165 E MAIN STPOB 177                                                              HEGINS             PA      17938
TRI‐VALLEY SD/HUBLEY TWP                   TRI‐VALLEY SD ‐ TAX COLL              492 FEARNOT RD                                                                     SACRAMENTO         PA      17968
TRIVEST CORPORATION                        5815 SW 29TH ST                                                                                                          TOPEKA             KS      66614
TRM FBO INTEGON NATIONAL                   INS CO                                27615 NETWORK PL                                                                   CHICAGO            IL      60673
TRM FBO MIC GENERAL CORP                   P O BOX 28799                                                                                                            NEW YORK           NY      10087
TRODELLO, ANGELA                           ADDRESS ON FILE
TROG REALTY TRUST                          & LEONARD P GEOMELOS                  18 TULANE RD                                                                       DANVERS            MA      01923
TROMBERG LAW GROUP PA                      1515 S FEDERAL HWY  STE 100                                                                                              BOCA RATON         FL      33432
TRONITECH DOCUMENT MANAGEMENT LLC          8719 BOEHNING LANE                                                                                                       INDIANAPOLIS       IN      46219
TRONITECH DOCUMENT MANAGEMENT LLC          ATTN: MARK STEWART                    8719 BOEHNING LN.                                                                  INDIANAPOLIS       IN      46219
TRONITECH DOCUMENT MANAGEMENT, LLC         ATTN: GENERAL COUNSEL                 8719 BOEHNING LANE                                                                 INDIANAPOLIS       IN      46219
TROPEA RESTORATION INC                     TROPEA ENGINEERING CO INC             P O BOX 312                                                                        PERRY HALL         MD      21128
TROPEA RESTORATION, INC                    TROPEA ENGINEERING CO INC             P O BOX 312                                                                        PERRY MALL         MD      21128
TROPEPE, LARRY                             ADDRESS ON FILE
TROPICAL BAY INS                           389 COMMERCIAL CT C                                                                                                      VENICE             FL      34292
TROPICAL BEEZE V OWNERS ASSOCIATION        C/O FIRST RESIDENTIAL NEVADA LLC      8290 ARVILLE ST                                                                    LAS VEGAS          NV      89139
TROPICAL ENCLOSURES BY                     MASTER SCREENS INC                    3500 BEACHWOOD CT STE205                                                           JACKSONVILLE       FL      32224
TROPICAL INS AGENCY                        8700 W FLAGLER SUITE 230                                                                                                 MIAMI              FL      33174
TROPICAL POINT IMPROVEMENT ASSOC., INC.    660 SW 8 TERRACE                                                                                                         FORT LAUDERDALE    FL      33315
TROPICAL VILLAGE HOA, INC                  313 N. 35TH LANE                                                                                                         MCALLEN            TX      78501
TROPICARE VILLAS CONDO ASSOC. INC          P.O.BOX 227757                                                                                                           MIAMI              FL      33222
TROPIN, KARYN                              ADDRESS ON FILE
TROTT & TROTT                              16134 COLLECTION CENTER DRIVE                                                                                            CHICAGO            IL      60693
TROTT & TROTT                              ATTN: TINA JORDAN                     31440 NORTHWESTERN HIGHWAY, SUITE 200                                              FARMINGTON HILLS   MI      48334
TROTT & TROTT                              DAVID A. TROTT, JANIS RECCHIA,        DONNA STEFANIAK                               31440 NORTHWESTERN HIGHWAY # 200     FARMINGTON HILLS   MI      48334
TROTT & TROTT, P.C.                        16134 COLLECTION CENTER DRIVE                                                                                            CHICAGO            IL      60693
TROTT LAW PC                               16134 COLLECTION CENTER DR                                                                                               CHICAGO            IL      60693
TROTT LAW PC                               31440  NORTHWESTERN HWY STE 200                                                                                          FARMINGTON HILLS   MI      48334
TROTT LAW, P.C.                            31440  NORTHWESTERN HWY STE 200                                                                                          FARMINGTON HILLS   MI      48334
TROTTER, NELSON                            ADDRESS ON FILE
TROTTER, SCOTT                             ADDRESS ON FILE
TROUP COUNTY                               100 RIDLEY AVENUE 2ND FLOOR                                                                                              LAGRANGE           GA      30240
TROUP COUNTY CLERK OF SUPERIOR             100 RIDLEY AVENUE 2ND FLOOR                                                                                              LAGRANGE           GA      30240
TROUP COUNTY TAX COMMISSIONER              100 RIDLEY AVENUE 2ND FLOOR                                                                                              LAGRANGE           GA      30240
TROUSDALE COUNTY                           TROUSDALE COUNTY‐TRUSTEE              328 BROADWAY ST ‐ ROOM 3                                                           HARTSVILLE         TN      37074
TROUT LAKE TOWNSHIP                        TROUT LAKE TWP ‐ TREASUR              P.O. BOX 215                                                                       TROUT LAKE         MI      49793
TROUTMAN SANDERS LLP                       600 PEACHTREE ST STE 5200                                                                                                ATLANTA            GA      30308
TROUTMAN SANDERS LLP                       600 PEACHTREE STREET, SUITE 3000                                                                                         ATLANTA            GA      30308
TROWBRIDGE TOWNSHIP                        TROWBRIDGE TWP ‐ TREASUR              913 M‐40 SOUTH                                                                     ALLEGAN            MI      49010
TROY BORO                                  WILLIAM HAWRYLO‐TAX COLL              477 CANTON ST                                                                      TROY               PA      16947
TROY C S DIST (TN OF BRU                   TROY C S DIST ‐ TAX COLL              TAX PROCESSING UNIT‐ PO                                                            ALBANY             NY      12212
TROY CANTRELL                              1069 NIBLICK RD                                                                                                          PASO ROBLES        CA      93446
TROY CITY                                  TROY CITY ‐ TREASURER                 433 RIVER ST. 5TH FLOOR                                                            TROY               NY      12180
TROY CITY                                  TROY CITY ‐ TREASURER                 500 W BIG BEAVER RD                                                                TROY               MI      48084
TROY CITY                                  TROY CITY‐TAX COLLECTOR               PO BOX 246                                                                         TROY               TN      38260
TROY CITY SCH DIST (CITY                   TROY CITY SCH DIST‐COLLE              TAX PROCESSING UNIT‐ PO                                                            ALBANY             NY      12212




                                                                                                             Page 903 of 998
                                          19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             907 of 1004
Creditor Name                                Address1                                      Address2                                     Address3                         City             State   Zip          Country
TROY CONNOR                                  ADDRESS ON FILE
TROY D KING INS AGENCY                       18333 EGRET BAY STE 645                                                                                                     HOUSTON          TX      77058
TROY ENGLAND                                 ADDRESS ON FILE
TROY FISHER                                  ADDRESS ON FILE
TROY JEFFERSON                               NOT APPLICABLE AT THIS TIME.
TROY MCDORMAN &                              ADDRESS ON FILE
TROY R BANGS APPRAISER INC                   1655 KILLARENY DR                                                                                                           WEST LINN        OR      97068
TROY RICHARDSON FLOORING                     3603 GREEN MEADOWS ST.                                                                                                      PASADENA         TX      77505
TROY S.D./BURLINGTON TOW                     TROY AREA SD ‐ TAX COLLE                      1848 BURLINGTON TURNPIKE                                                      TOWANDA          PA      18848
TROY S.D./GRANVILLE TWP                      TROY AREA SCHOOL DISTRIC                      P.O. BOX 921                                                                  WELLSBORO        PA      16901
TROY S.D./TROY BORO                          WILLIAM HAWRYLO‐TAX COLL                      477 CANTON ST                                                                 TROY             PA      16947
TROY S.D./TROY TOWNSHIP                      TROY AREA SCHOOL DISTRIC                      P.O. BOX 921                                                                  WELLSBORO        PA      16901
TROY S.D./WELLS TOWNSHIP                     TROY AREA SD ‐ TAX COLLE                      1401 CORYLAND PARK ROAD                                                       GILLETT          PA      16925
TROY SMITH ROOFING                           TROY SMITH                                    180 MACKAY DRIVE                                                              KERRVILLE        TX      78028
TROY TOWN                                    ST CROIX COUNTY TREASURE                      1101 CARMICHAEL RD.                                                           HUDSON           WI      54016
TROY TOWN                                    TROY TOWN ‐ TAX COLLECTO                      129 ROGERS RD                                                                 TROY             ME      04987
TROY TOWN                                    TROY TOWN ‐ TREASURER                         142 MAIN STREET                                                               NORTH TROY       VT      05859
TROY TOWN                                    TROY TOWN‐TAX COLLECTOR                       16 CENTRAL SQUARE                                                             TROY             NH      03465
TROY TOWN                                    TROY TWN TREASURER                            N8870 BRIGGS STREET                                                           EAST TROY        WI      53120
TROY TOWN                                    TROY TWN TREASURER                            S9886 COUNTY ROAD E                                                           SAUK CITY        WI      53583
TROY TOWNSHIP                                TROY TOWNSHIP ‐ TREASURE                      10350 N. DICKINSON                                                            WALKERVILLE      MI      49459
TROY TOWNSHIP                                TROY TWP ‐ TAX COLLECTOR                      36032 STATE HWY 408                                                           CENTERVILLE      PA      16404
TROY TOWNSHIP                                TROY TWP ‐ TAX COLLECTOR                      6712 FALL BROOK ROAD                                                          TROY             PA      16947
TROY WILLIAMS                                3920 POST DR                                                                                                                HARVEY           LA      70058
TRP FUND IV LLC                              JOSEPH Y. HONG                                HONG LAW OFFICES LIMITED                     10781 WEST TWAIN AVENUE #100     LAS VEGAS        NV      89135
TRU COLORS & B&S NEHILA                      80 SAVERCOOL AVE                                                                                                            PEN ARGYL        PA      18072
TRU COLORS RESTOR INC                        80 SAVERCOOL AVE                                                                                                            PEN ARGYL        PA      18072
TRU‐ COLORS RESTORATION                      80 SAVERCOOL AVE                                                                                                            PEN ARGYL        PA      18072
TRU INTEGRITY LLC                            WENDELL MATTHEWS                              9652 WHITEACRE RD, 1                                                          COLUMBIA         MD      21045‐3442
TRU REIGN ROOFING & SHEET METAL, INC.        8210 CR 630                                                                                                                 BUSHNELL         FL      33513
TRUACCESS APPRAISALS, INC.                   6242 MADRAS CIRCLE                                                                                                          BOYNTON BEACH    FL      33437
TRUASSETS LLC                                8776 E SHEA BLVD  106‐606                                                                                                   SCOTTSDALE       AZ      85260
TRUASSETS LLC                                ATTN: GENERAL COUNSEL                         4835 E CACTUS RD                             SUITE 300                        SCOTTSDALE       AZ      85254
TRUCARPET CLEANING LLC                       TERRY WHITT                                   P.O. BOX 5045                                                                 GEORGETOWN       TX      78627
TRUCK INS. EXCHANGE                          PAYMENT PROCESSING CENTER                     PO BOX 0991                                                                   CAROL STREAM     IL      60132
TRUCK INSURANCE EXCHANGE                     FLOOD INSURANCE PROCESSING CENTER             PO BOX 2057                                                                   KALISPELL        MT      59903‐2057
TRUCKEE MEADOWS WATER AUTHORITY              1355 CAPITAL BLVD                             P.O. BOX. 30013                                                               RENO             NV      89509
TRUDELL, JEANETTE                            ADDRESS ON FILE
TRUE AND ASSOCS                              325 NORTH AVE EAST                                                                                                          WESTFIELD        NJ      07090
TRUE CAPITAL PARTNERS, LLC                   ATTN: KEVIN WEBB, VICE PRESIDENT FINANCE      56 N. HADDON AVENUE                          FIRST FLOOR                      HADDONFIELD      NJ      08033
TRUE COMMUNITY ASSOC. MANAGEMENT, INC.       879 W 190TH STREET, SUITE 400                                                                                               GARDENA          CA      90248
TRUE COMPASS REALTY                          ATTN: HOPE GEYER                              27070 SUN CITY BLVD                                                           MENIFEE          CA      92583
TRUE PROPERTY GROUP                          1319 GREEN FOREST CT404                                                                                                     WINTER GARDEN    FL      34787
TRUE QUALITY CONSTR. & MAINTENANCE, LLC      P.O. BOX 45249                                                                                                              TACOMA           WA      98448
TRUE RESTORATIONS INC                        KEVIN BEVILACQUA                              440 EASTERN PARKWAY                                                           FARMINGDALE      NY      11735
TRUELINE CONTRACTING                         INC                                           23680 MORNING GLORY DR                                                        MURRIETA         CA      92562
TRUEX INS AGENCY                             4609 QUAIL LAKES DR 1                                                                                                       STOCKTON         CA      95207
TRUITT & GEHRIS APPRAISERS                   2727 W NORTON RD                                                                                                            SPRINGFIELD      MO      65803
TRUITT INS AGENCY                            3415 CARTWRIGHT RD                                                                                                          MISSOURI CITY    TX      77459
TRUJILLO, CRISTINA                           ADDRESS ON FILE
TRULY NOBLE SERVICES INC                     2909 BROADWAY BLVD                                                                                                          GARLAND          TX      75041
TRULY NOLEN OF AMERICA INC                   2082 33RD STREET                                                                                                            ORLANDO          FL      32839
TRUMAN MANOR HOMEOWNERS                      ASSOCIATION INC                               1300 MERCANTILE LANE STE 146                                                  UPPER MARLBORO   MD      20774
TRUMAN SMITH                                 3401 SW FLEMING DR                                                                                                          BLUE SPRINGS     MO      64015
TRUMANSBURG C S (TN OF H                     TRUMANSBURG C S‐TAX COLL                      TOMPKINS TRUST CO. POB 2                                                      TRUMANSBURG      NY      14850
TRUMANSBURG CEN SCH (COM                     TRUMANSBURG CS‐TAX COLLE                      TRUMNSBRG‐100 WHIGST                                                          TRUMANSBURG      NY      14886
TRUMANSBURG VILLAGE                          TRUMANSBURG VILLAGE‐CLER                      56 E MAIN ST                                                                  TRUMANSBURG      NY      14886
TRUMBAUERSVILLE BORO                         TRUMBAUERSVILLE BORO ‐ T                      105 CHESTNUT DR                                                               QUAKERTOWN       PA      18951
TRUMBO, AMANDA                               ADDRESS ON FILE
TRUMBULL COUNTY CLERK OF COURTS              KAREN INFANTE ALLEN                           160 HIGH STREET N.W.                         COURT HOUSE                      WARREN           OH      44481
TRUMBULL COUNTY TREASURER                    160 HIGH STREET NW FL 2A                                                                                                    WARREN           OH      44481
TRUMBULL COUNTY WATER & SEWER                842 YOUNGSTOWN KINGSVILLE ROAD NE                                                                                           VIENNA           OH      44473
TRUMBULL CTR. FD‐TRUMBUL                     TRUMBULL CTR. FD‐TAX COL                      PO BOX 110687                                                                 TRUMBULL         CT      06611
TRUMBULL INSURANCE CO                        200 HOPMEADOW ST                                                                                                            SIMSBURY         CT      06089
TRUMBULL TOWN                                TRUMBULL TOWN ‐ TAX COLL                      5866 MAIN ST TOWN HALL                                                        TRUMBULL         CT      06611
TRUMBULL TOWN CLERK                          5866 MAIN ST                                                                                                                TRUMBULL         CT      06611
TRUMP & ASSOCIATES                           WILLIAM E TRUMP                               430 WOODVINE DR                                                               EL LAGO          TX      77586
TRUMP INS                                    13139 66TH ST N                                                                                                             LARGO            FL      33773
TRUMP VILLAGE SECTION 3, INC.                2915 WEST 5TH STREET                                                                                                        BROOKLYN         NY      11224
TRUMP VILLAGE WEST                           TRUMP VILLAGE SECTION 4, INC.                 2928 WEST 5TH STREET                                                          BROOKLYN         NY      11224




                                                                                                                      Page 904 of 998
                                       19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                               Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       908 of 1004
Creditor Name                              Address1                                  Address2                                      Address3                                     City                State   Zip          Country
TRUNELL, ASHLEY                            ADDRESS ON FILE
TRUONG, JOSEPH                             ADDRESS ON FILE
TRURO TOWN                                 TRURO TOWN ‐ TAX COLLECT                  24 TOWN HALL ROAD                                                                          TRURO               MA      02666
TRUST REALTY                               PETERVITO, LLC                            3750 US HWY 27 N, SUITE 9                                                                  SEBRING             FL      33870
TRUSTED ROOFING LLC                        1503 9TH ST                                                                                                                          GREELEY             CO      80631
TRUSTED ROOFING LLC                        PO BOX 200004                                                                                                                        EVANS               CO      80620
TRUSTEE CORPS                              17100 GILLETTE AVE                                                                                                                   IRVINE              CA      92614
TRUSTEE OF THE ARBORETUM CONDO TRUST       MARCUS, ERRICO, EMMER & BROOKS, P.C.      WILLIAM F. THOMPSON                           45 BRAINTREE HILL OFFICE PARK  SUITE 107     BRAINTREE           MA      02184
TRUSTEES OF APPLE VALLEY SUBDIVISION       P O BOX 434                                                                                                                          ARNOLD              MO      63010
TRUSTEES OF GETTYSBURG COMMONS CONDO       LAW OFFICE OF PAUL M. KING PC             PAUL M. KING                                  1501 MAIN STREET, UNIT 13                    TEWSBURY            MA      01876
TRUSTEES OF PASADENA HILLS SUBDIVISION     4235 BRETON DRIVE                                                                                                                    PASADENA HILLS      MO      63121
TRUSTGARD INSURANCE                        PO BOX 88017                                                                                                                         CHICAGO             IL      60680
TRUSTWAY INSURANCE                         1837 MONTGOMERY HWY S105                                                                                                             HOOVER              AL      35244
TRU‐TOP ROOF LLC                           128 DUCATI DR                                                                                                                        MCDONOUGH           GA      30252
TRUXTON TOWN                               TRUXTON TOWN ‐ TAX COLLE                  3767 PROSPECT STREET                                                                       TRUXTON             NY      13158
TRYBA, ASHLEY                              ADDRESS ON FILE
TRYON TOWN                                 TRYON TOWN ‐ TAX COLLECT                  301 N. TRADE ST.                                                                           TRYON               NC      28782
TS PECK INSURANCE                          41 IDX DR 135                                                                                                                        SOUTH BURLINGTON    VT      05403
TSAROUHIS  LAW GROUP LLC                   21 S. 9TH STREET                                                                                                                     ALLENTOWN           PA      18102
TSCHAKERT‐ABBOTT, HAILEE                   ADDRESS ON FILE
TSCHIDA, KRISTIN                           ADDRESS ON FILE
TSG SERVER AND STORAGE INC                 10 2ND ST NE 214                                                                                                                     MINNEAPOLIS         MN      55413
TSG SERVER AND STORAGE INC                 ATTN: MIKE DUBOIS                         10 2ND ST NE #214                                                                          MINNEAPOLIS         MN      55413
T‐SHACK, INC.                              LUIS ALONSO AYON                          AYON BURK                                     8716 SPANISH RIDGE AVENUE, STE. 115          LAS VEGAS           NV      89148
T‐SHACK, INC., ET AL.                      LUIS ALONSO AYON                          AYON BURK                                     8716 SPANISH RIDGE AVENUE, STE. 115          LAS VEGAS           NV      89148
T‐SHACK, INC., ET AL.                      LUIS AYON                                 AYON LAW                                      8716 SPANISH RIDGE AVENUE SUITE 115          LAS VEGAS           NV      89148
T‐SHACK, INC.; AND WESTROP ASSOCIATION     LUIS ALONSO AYON                          AYON BURK                                     8716 SPANISH RIDGE AVENUE, STE. 115          LAS VEGAS           NV      89148
TSMH AQUAVIA LLC                           PO BOX 341                                                                                                                           LEWISTON            ID      83501
TSOSIE, TERRY                              ADDRESS ON FILE
TTEES GENERAL ELECTRIC                     MASTER RETIREMENT TRUST                   C/O GENERAL ELECTRIC PENSION TR               BOX 1900                                     STAMFORD            CT      06927
TU, ANH                                    ADDRESS ON FILE
TU, JUN                                    ADDRESS ON FILE
TUBBS, AUDREY                              ADDRESS ON FILE
TUC CONSTRUCTION                           ERNEST LAWRENCE HARRIS                    6213 STONEY CREEK DRIVE                                                                    PASADENA            TX      77503
TUCCI, WENDY                               ADDRESS ON FILE
TUCKAHOE VILLAGE                           TUCKAHOE VILLAGE‐RECEIVE                  65 MAIN STREET                                                                             TUCKAHOE            NY      10707
TUCKER & ASSOCS AGENCY                     6750 AIRPORT BLVD STE D                                                                                                              MOBILE              AL      36608
TUCKER & LOKEINSKY PA                      800 EAST BROWARD BLVD SUITE 710                                                                                                      FORT LAUDERDALE     FL      33301
TUCKER & LOKEINSKY, P.A.                   MICHELLE MONTEKIO                         800 EAST BROWARD BLVD.                        SUITE 710                                    FORT LAUDERDALE     FL      33301
TUCKER & TIGHE, PA                         800 E BROWARD BLVD                        ST 710                                                                                     FORT LAUDERDALE     FL      33301
TUCKER COUNTY SHERIFF                      TUCKER COUNTY ‐ SHERIFF                   215 1ST STREET                                                                             PARSONS             WV      26287
TUCKER EXTERIORS LLC                       ELI TUCKER                                81 COBB ST., STE. B                                                                        JEFFERSON           GA      30549
TUCKER WATER SUPPLY                        9981 S US HWY 79                                                                                                                     PALESTINE           TX      75803
TUCKER WATER SUPPLY CORP                   P O BOX 593                                                                                                                          ELKHART             TX      75839
TUCKER, DANECIA                            ADDRESS ON FILE
TUCKER, DANIEL                             ADDRESS ON FILE
TUCKER, DARA                               ADDRESS ON FILE
TUCKER, KAREN                              ADDRESS ON FILE
TUCKER, MELISSA                            ADDRESS ON FILE
TUCKER, RENEE                              ADDRESS ON FILE
TUCKER, SHANNON                            ADDRESS ON FILE
TUCKER, TAMI                               ADDRESS ON FILE
TUCKERS LAWN & LANDSCAPE                   DESIGN & MAINTENANCE LLC                  7415 HUNTERS GREENE CIR                                                                    LAKELAND            FL      33810
TUCKERTON BORO                             TUCKERTON BORO ‐ TAX COL                  420 EAST MAIN STREET                                                                       TUCKERTON           NJ      08087
TUCSON ELECTRIC POWER                      PO BOX 80077                                                                                                                         PRESCOTT            AZ      86304‐8077
TUCSON ESTATES NO TWO OWNERS ASSOCIATION   1870 W PRINCE ROAD SUITE 47                                                                                                          TUCSON              AZ      85705
TUDOR CONSTRUCTION & RESTORATION CO.       BENNATHON CORP.                           10278 IRON ROCK WAY                                                                        ELK GROVE           CA      95624
TUDOR INSURANCE COMPANY                    31 N DUNN STREET                                                                                                                     ANGIER              NC      27501
TUFF SHED INC                              2330 S CASTLE HARBOUR PL                                                                                                             ONTARIO             CA      91761
TUFFLEY ELAM, VERONDA                      ADDRESS ON FILE
TUFTONBORO TOWN                            TUFTONBORO TOWN ‐TAX COL                  P.O. BOX 98                                                                                CENTER TUFTONBORO   NH      03816
TUITUU, HOLA                               ADDRESS ON FILE
TULARE COUNTY                              TULARE COUNTY ‐ TAX COLL                  221 S MOONEY BLVD ROOM 104E                                                                VISALIA             CA      93291
TULARE COUNTY TAX COLLECTOR                221 S MOONEY BLVD ROOM 104E                                                                                                          VISALIA             CA      93291
TULARE COUNTY TAX COLLECTOR                PO BOX 30329                                                                                                                         LOS ANGELES         CA      90030‐0329
TULARE COUNTY TREASURER ‐ TAX COLLECTOR    PO BOX 30329                                                                                                                         LOS ANGELES         CA      90030‐0329
TULARE COUNTY TTC                          221 S MOONEY BLVD ROOM 104E                                                                                                          VISALIA             CA      93291
TULARE IRR DIST                            TULARE IRRIGATION DISTRI                  6826 AVENUE 240                                                                            TULARE              CA      93274
TULIA RALLO &                              ESTEBAN HERNANDEZ                         3210 SW 94TH PL                                                                            MIAMI               FL      33165
TULLAHOMA CITY/COFFEE                      TULLAHOMA CITY‐TAX COLLE                  PO BOX 807                                                                                 TULLAHOMA           TN      37388




                                                                                                                 Page 905 of 998
                                         19-10412-jlg             Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                       Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       909 of 1004
Creditor Name                               Address1                                 Address2                                     Address3              City               State   Zip          Country
TULLAHOMA CITY/FRANKLIN                     TULLAHOMA CITY‐TAX COLLE                 201 W GRUNDY ST                                                    TULLAHOMA          TN      37388
TULLY CEN SCH (COMBINED                     TULLY CEN SCH ‐ TAX RECE                 20 STATE STREET                                                    TULLY              NY      13159
TULLY CEN SCH (OTISCO TN                    TULLY CEN SCH ‐ TAX COLL                 20 STATE STREET                                                    TULLY              NY      13159
TULLY CEN SCH (TULLY TN)                    TULLY CS‐TAX COLLECTOR                   20 STATE STREET                                                    TULLY              NY      13159
TULLY TOWN                                  TULLY TOWN ‐ TAX COLLECT                 PO BOX 736                                                         TULLY              NY      13159
TULLY VILLAGE                               TULLY VILLAGE ‐ CLERK                    5833 MEETINGHOUSE RD                                               TULLY              NY      13159
TULLY, ANDREA                               ADDRESS ON FILE
TULLYTOWN BORO                              TULLYTOWN BORO ‐ TAX COL                 500 MAIN ST                                                        TULLYTOWN          PA      19007
TULPEHOCKEN S.D./BERNVIL                    TULPEHOCKEN SD ‐ TAX COL                 169 PENN ST.                                                       BERNVILLE          PA      19506
TULPEHOCKEN S.D./BETHEL                     TULPEHOCKEN AREA SD ‐ TC                 888 AIRPORT RD                                                     BETHEL             PA      19507
TULPEHOCKEN S.D./JEFFERS                    TULPEHOCKEN AREA SD ‐ TC                 563 NEW SCHAEFFERSTOWN R                                           BERNVILLE          PA      19506
TULPEHOCKEN S.D./PENN TW                    CARMEN CHIUMENTO‐TAX COL                 29 BAER LANE                                                       BERNVILLE          PA      19506
TULPEHOCKEN S.D./TULPEHO                    TULPEHOCKEN AREA SD ‐ TC                 PO BOX 175                                                         REHRERSBURG        PA      19550
TULPEHOCKEN TOWNSHIP                        TULPEHOCKEN TWP ‐ COLLEC                 PO BOX 175                                                         REHRERSBURG        PA      19550
TULSA COUNTY                                TULSA COUNTY ‐ TAX COLLE                 500 SOUTH DENVER STE 200                                           TULSA              OK      74103
TULSA COUNTY CLERK                          500 S DENVER AVE STE 200                                                                                    TULSA              OK      74103
TULSA COUNTY TREASURER                      500 S. DENVER AVE                        3RD FLOOR                                                          TULSA              OK      74103
TULSA COUNTY TREASURER                      500 SOUTH DENVER 3RD FL                                                                                     TULSA              OK      74103‐3826
TULSA COUNTY TREASURER                      500 SOUTH DENVER AVE STE 336                                                                                TULSA              OK      74103
TUMASZ, NANCY                               ADDRESS ON FILE
TUNBRIDGE TOWN                              TUNBRIDGE TOWN ‐ TAX COL                 P.O. BOX 6                                                         TUNBRIDGE          VT      05077
TUNE, ENTREKIN & WHITE, P.C.                315 DEADERICK STREET                     SUITE 1700                                                         NASHVILLE          TN      37238
TUNICA COUNTY                               TUNICA COUNTY‐TAX COLLEC                 PO BOX 655                                                         TUNICA             MS      38676
TUNICA COUNTY CHANCERY CLERK                PO BOX 217                                                                                                  TUNICA             MS      38676
TUNKHANNOCK AREA S.D.‐EA                    BECKY WATKINS ‐ TAX COLL                 829 HUNTER HIGHWAY                                                 TUNKHANNOCK        PA      18657
TUNKHANNOCK AREA S.D.‐FA                    TUNKHANNOCK AREA SD ‐ TC                 768 HIGHLAND ROAD                                                  DALTON             PA      18414
TUNKHANNOCK AREA S.D.‐ME                    TASD/MEHOOPANY TWP ‐ TC                  231 SUNSET DRIVE                                                   MEHOOPANY          PA      18629
TUNKHANNOCK AREA S.D.‐MO                    TUNKHANNOCK AREA SD ‐ TC                 3040 SR 29 S                                                       MONROE TWP         PA      18636
TUNKHANNOCK AREA S.D.‐NO                    TASD/NORTHMORLAND TWP‐TC                 75 CHERRY HILL ROAD                                                TUNKHANNOCK        PA      18657
TUNKHANNOCK AREA S.D.‐OV                    TUNKHANNOCK SD ‐ TAX COL                 5024 MISLEVY ROAD/POB 45                                           LAKE WINOLA        PA      18625
TUNKHANNOCK BORO                            KENNI R. PARR ‐ TAX COLL                 74 SUSQUEHANNA AVENUE                                              TUNKHANNOCK        PA      18657
TUNKHANNOCK S.D./TUNKHAN                    KENNI R PARR  ‐ TAX COLL                 74 SUSQUEHANNA AVENUE                                              TUNKHANNOCK        PA      18657
TUNKHANNOCK S.D./TUNKHAN                    RON WHIPPLE‐TUNKHANNOCK                  602 HUNTER HWY, SUITE 20                                           TUNKHANNOCK        PA      18657
TUNKHANNOCK S.D.‐WASHING                    TUNKHANNOCK AREA SD ‐ TC                 31 SICKLER RD‐APT 2                                                MESHOPPEN          PA      18630
TUNKHANNOCK SD/WINDHAM T                    TASD/WINDHAM TWP‐TAX COL                 230 SCOTTSVILLE ROAD                                               MEHOOPANY          PA      18629
TUNKHANNOCK TOWNSHIP                        RON WHIPPLE  ‐ TAX COLLE                 602 HUNTER HWY, SUITE 20                                           TUNKHANNOCK        PA      18657
TUNKHANNOCK TOWNSHIP                        TUNKHANNOCK TWP ‐ COLLEC                 4796 ROUTE 115                                                     BLAKESLEE          PA      18610
TUNNELL INC                                 1504 EAST DALE ST                                                                                           COLORADO SPRINGS   CO      80909
TUNXIS VILLAGE CONDOMINIUM ASSOCIATION      111 ROBERTS STREET, SUITE G1                                                                                EAST HARTFORD      CT      06108
TUOHY, KATHY                                ADDRESS ON FILE
TUOLUMME COUNTY TAX COLLECTOR               P O BOX 3248                                                                                                SONORA             CA      95370
TUOLUMNE CNTY. TREASURER                    TAX COLLECTOR FRANK D HODGES             PO BOX 3248                                  2 SOUTH GREEN ST      SONORA             CA      95370
TUOLUMNE COUNTY                             TUOLUMNE COUNTY TAX COLL                 2 SOUTH GREEN STREET                                               SONORA             CA      95370
TUOLUMNE COUNTY YOSEMITE VISTA ESTATES      22645 PROSPECT HEIGHTS                                                                                      GROVELAND          CA      95321‐9390
TUOLUMNE UTILITIES DISTRICT                 18885 NUGGET BLVD                                                                                           SONORA             CA      95370
TUPPER LAKE CS (CMBD TNS                    TUPPER LAKE CS ‐ TAX COL                 PO BOX 1253                                                        TUPPER LAKE        NY      12986
TUPPER LAKE TOWN                            TUPPER LAKE TN ‐ COLLECT                 120 DEMARS BLVD                                                    TUPPER LAKE        NY      12986
TUPPER LAKE VILLAGE                         TUPPER LAKE VILLAGE ‐ CL                 53 PARK ST.                                                        TUPPER LAKE        NY      12986
TURANO AGENCY INC                           16 TONY GALENTO PLAZA                                                                                       ORANGE             NJ      07050
TURBETT TOWNSHIP                            TURBETT TWP ‐ TAX COLLEC                 317 STOUFFER RD                                                    PORT ROYAL         PA      17082
TURBEVILLE INS AGENCY                       28 KEMMERLIN LN                                                                                             BEAUFORT           SC      29907
TURBOT TOWNSHIP                             TURBOT TWP ‐ TAX COLLECT                 324 BOIARDI LN                                                     MILTON             PA      17847
TURBYFILL INVESTMENTS, INC.                 13770 E. RICE PL                                                                                            AURORA             CO      80015
TURIACE & ASSOCIATES                        9007 ARROW RT STE 150                                                                                       RANCHO CUCAMONGA   CA      91730
TURKEYFOOT VALLEY AREA S                    TURKEYFOOT VLEY AREA SD                  178 KRISTY LANE                                                    CONFLUENCE         PA      15424
TURKEYFOOT VALLEY S.D./A                    TURKEYFOOT VALLEY SD ‐ T                 1830 LISTONBURG ROAD                                               CONFLUENCE         PA      15424
TURKI, JAMMEL                               ADDRESS ON FILE
TURLE, CHELSEA                              ADDRESS ON FILE
TURLOCK IRR DIST                            TURLOCK IRRIGATION DISTR                 PO BOX 819007                                                      TURLOCK            CA      95381
TURN KEY HOME SERVICES INC. OF FLORIDA      1651 CHESHIRE CIR W                                                                                         LEHIGH ACRES       FL      33936
TURNBO, MARKEICE                            ADDRESS ON FILE
TURNBOUGH, JOANN                            ADDRESS ON FILE
TURNBOUGH, LATASHA                          ADDRESS ON FILE
TURNBOW, JAMIE                              ADDRESS ON FILE
TURNBULL, GRETCHEN                          ADDRESS ON FILE
TURNBULL, MINDA                             ADDRESS ON FILE
TURNER ‐ GARRISON                           GARY GARRISON & BENJAMIN TURNER PTR      GARY GARRISON & BENJAMIN TURNER PTR          806 GREENWICH RD.     BRIDGETON          NJ      08302
TURNER & ASSOC INS INC                      ONE ST. ANDREWS CT                                                                                          BRUNSWICK          GA      31521
TURNER & ASSOCIATES                         61 S MAIN STREET                                                                                            PORTERVILLE        CA      93257
TURNER COUNTY                               TURNER COUNTY ‐ TREASURE                 PO BOX 250                                                         PARKER             SD      57053




                                                                                                                Page 906 of 998
                                      19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              910 of 1004
Creditor Name                            Address1                           Address2                                    Address3         City               State   Zip        Country
TURNER COUNTY                            TURNER COUNTY‐TAX COMMIS           PO BOX 846                                                   ASHBURN            GA      31714
TURNER COUNTY TAX COMMISSIONER           208 E COLLEGE AVE                                                                               ASHBURN            GA      31714‐0846
TURNER DESIGN AND CONSTRUCTION           4434 POINT BLVD                                                                                 GARLAND            TX      75043
TURNER ROOFING                           KEVIN LAYNE TURNER                 1 VILLAGE DR SUITE 252                                       ABILENE            TX      79606
TURNER TOWN                              TURNER TOWN ‐TAX COLLECT           11 TURNER CENTER ROAD                                        TURNER             ME      04282
TURNER, BRIAN                            ADDRESS ON FILE
TURNER, BRUCE                            ADDRESS ON FILE
TURNER, CASSANDRA                        ADDRESS ON FILE
TURNER, JEFFERY                          ADDRESS ON FILE
TURNER, KEASHA                           ADDRESS ON FILE
TURNER, LETICIA                          ADDRESS ON FILE
TURNER, MICHELLE                         ADDRESS ON FILE
TURNER, RACHEL                           ADDRESS ON FILE
TURNER, SCOTT                            ADDRESS ON FILE
TURNER, SHAUNTAE                         ADDRESS ON FILE
TURNER, VICKY                            ADDRESS ON FILE
TURNER, WILLIE                           ADDRESS ON FILE
TURNER, YOLANDA                          ADDRESS ON FILE
TURNING CREEK HOA                        3833 FARRAGUT AVE                                                                               KENSINGTON         MD      20895
TURNKEY CONSTR. & MAINTENANCE, INC       5991 CHESTER AVENUE                SUITE 105                                                    JACKSONVILLE       FL      32217
TURNKEY CONSTRUCTION                     STE D‐1                            3476 N SHERWOOD FOREST                                       BATON ROUGE        LA      70814
TURNKEY REALTY SERVICES                  ATTN: LISA ENGLEHART               2306 NORTH LOMBARDY STREET                  SUITE C          RICHMOND           VA      23220
TURNKEY REALTY SERVICES LLC              2306 NORTH LOMBARDY ST STE C                                                                    RICHMOND           VA      23220
TURNKEY REMODELING, INC.                 111 24TH AVENUE NW, SUITE 120                                                                   NORMAN             OK      73069
TURPIN & TURPIN INS AGY                  404 E RAMSEY SUITE 208                                                                          SAN ANTONIO        TX      78216
TURPIN, JEFFREY                          ADDRESS ON FILE
TURPIN, LAURA                            ADDRESS ON FILE
TURPIN, RITA                             ADDRESS ON FILE
TURRENTINE INS                           P O BOX 12968                                                                                   ALEXANDRIA         LA      71315
TURTLE CREEK BORO                        TURTLE CREEK BORO ‐ COLL           125 MONROEVILLE AVE                                          TURTLE CREEK       PA      15145
TURTLE CROSSING CONDO TRUST              151 TREMONT ST                                                                                  BOSTON             MA      02111
TURTLE MOUNTAIN HOMEOWNERS ASSN INC      2485 RIVERSIDE RD                                                                               BIGFORK            MT      59911
TURTLE TOWN                              ROCK COUNTY TREASURER              PO BOX 1508                                 51 S MAIN ST     JANESVILLE         WI      53547
TURTURICE FLOOR SANDING                  GUY TURTURICE III                  401 VAN BUREN AVENUE                                         WEST BROWNSVILLE   PA      15417
TUSA EXCAVATION LLC                      2318 MAIN STREET                                                                                FOREST GROVE       OR      97116
TUSCALOOSA COUNTY                        TUSCALOOSA CO‐REV COMMIS           714 GREENSBORO AVE ROOM                                      TUSCALOOSA         AL      35401
TUSCALOOSA COUNTY JUDGE OF PROBATE       PO BOX 20067                                                                                    TUSCALOOSA         AL      35402
TUSCALOOSA COUNTY TAX COLLECTOR          714 GREENSBORO AVE RM 124                                                                       TUSCALOOSA         AL      35401‐1891
TUSCARAWAS COUNTY                        TUSCARAWAS COUNTY ‐ TREA           PO BOX 250                                                   NEW PHILADELPHIA   OH      44663
TUSCARORA S.D./MERCERSBU                 TUSCARORA SD ‐ TAX COLLE           19 LOUDON RD                                                 MERCERSBURG        PA      17236
TUSCARORA S.D./MONTGOMER                 TUSCARORA SD ‐ TAX COLLE           7351 ROYER ROAD                                              MERCERSBURG        PA      17236
TUSCARORA S.D./PETERS TW                 TUSCARORA SD ‐ TAX COLLE           12563 LONG LANE                                              MERCERSBURG        PA      17236
TUSCARORA S.D./ST. THOMA                 TUSCARORA SD ‐ TAX COLLE           4698 WARM SPRING RD                                          GREENCASTLE        PA      17225
TUSCARORA S.D./WARREN TW                 TUSCARORA SD ‐ TAX COLLE           7920 WARD DR                                                 MERCERSBURG        PA      17236
TUSCARORA TOWN                           TUSCARORA TOWN‐TAX COLLE           1417 SULLIVAN ROAD                                           ADDISON            NY      14801
TUSCARORA TOWNSHIP                       CAROL MOYER ‐ TAX COLLEC           390 HOMINY DR.                                               NEWPORT            PA      17074
TUSCARORA TOWNSHIP                       TUSCARORA TOWNSHIP ‐ TRE           PO BOX 220                                                   INDIAN RIVER       MI      49749
TUSCARORA TOWNSHIP                       TUSCARORA TWP ‐ TAX COLL           12588 RT 75 S                                                HONEY GROVE        PA      17035
TUSCARORA TOWNSHIP                       TUSCARORA TWP ‐ TAX COLL           649 COUNTY LINE RD                                           LACEYVILLE         PA      18623
TUSCARORA WAYNE MTL                      41908 RT 6                                                                                      WYALUSING          PA      18853
TUSCARORA WAYNE MUT INS                  P O BOX 7                                                                                       WYALSUING          PA      18853
TUSCOLA COUNTY                           TUSCOLA COUNTY ‐ TREASUR           125 W LINCOLN ST                                             CARO               MI      48723
TUSCOLA TOWNSHIP                         TUSCOLA TOWNSHIP ‐ TREAS           PO BOX 1702                                                  VASSAR             MI      48768
TUSKARIDGE COA, INC.                     107 N. LINE DRIVE                                                                               APOPKA             FL      32703
TUSSEY MOUNTAIN JOINTURE                 TUSSEY MOUNTAIN SD ‐ COL           573 RAVEN RUN RD                                             SAXTON             PA      16678
TUSSEY MOUNTAIN S.D./BRO                 CHLOE STEVENSON‐TAX COLL           397 FIGARD ROAD                                              SIX MILE RUN       PA      16679
TUSSEY MOUNTAIN S.D./SAX                 BARBARA S MECK ‐ TAX COL           904 NORRIS ST                                                SAXTON             PA      16678
TUSSEY MOUNTAIN SCHOOL D                 TUSSEY MOUNTAIN SD ‐ COL           1181 RUSSELL DRIVE                                           JAMES CREEK        PA      16657
TUSSEY MOUNTAIN SD/CARBO                 TUSSEY MNT SD ‐ TAX COLL           2339 WILDLIFE LANE                                           SAXTON             PA      16678
TUSSEY MT SCHOOL DISTRIC                 DORIS JEAN ROURKE ‐ TC             POB 25                                                       ROBERTSDALE        PA      16674
TUSSEY MT SCHOOL DISTRIC                 TUSSEY MOUNTAIN SD ‐ COL           18382 BEAVERTOWN ROAD                                        TODD               PA      16685
TUSSEY MT SCHOOL DISTRIC                 TUSSEY MT SD ‐ TAX COLLE           20997 BROAD ST.                                              BROAD TOP          PA      16621
TUSTEN TOWN                              TUSTEN TOWN‐TAX COLLECTO           PO BOX 195                                                   NARROWSBURG        NY      12764
TUSTIN VILLAGE                           TUSTIN VILLAGE ‐ TREASUR           PO BOX 284                                                   TUSTIN             MI      49688
TUTELA, ALEXANDRA                        ADDRESS ON FILE
TUTOKEY INS SERVICE                      21642 PARVIN DRIVE                                                                              SANTA CLARITA      CA      91350
TUTT, DEKISHA                            ADDRESS ON FILE
TUTTLE INSURANCE GROUP                   19 NEW HAVEN RD RTE 67                                                                          SEYMOUR            CT      06483
TUTTLE, BETH                             ADDRESS ON FILE
TUTTLES RENOVATIONS LLC                  512 COULTER RD                                                                                  BRANDON            FL      33511




                                                                                                      Page 907 of 998
                           19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                        DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                           Pg CREDITOR MATRIX
                                                                                  911 of 1004
Creditor Name                 Address1                          Address2                                     Address3     City              State   Zip        Country
TUTTON INS SRVCS              2913 PULLMAN ST                                                                             SANTA ANA         CA      92705
TUTWILER CITY                 TUTWILER CITY‐TAX COLLEC          PO BOX 176                                                TUTWILER          MS      38963
TUVIRA HOMEOWNERS             ASSOCIATION INC                   14000 HORIZON WAY 200                                     MT LAUREL         NJ      08054
TUXEDO TOWN                   TUXEDO TOWN‐TAX RECEIVER          1 TEMPLE DR                                               TUXEDO            NY      10987
TUXEDO UFS (TUXEDO)           TUXEDO UFS‐TAX COLLECTOR          P O BOX 2002                                              TUXEDO            NY      10987
TUXHORN HOMES LLC             4000 MONTGOMERY DR SUITE F                                                                  SANTA ROSA        CA      95405
TW TELECOM HOLDINGS INC.      ATTN: GENERAL COUNSEL             10475 PARK MEADOWS DRIVE                                  LITTLETON         CO      80124
TW TELECOM HOLDINGS INC.      ATTN: GENERAL COUNSEL             6875 SHADY OAK RD.                                        EDEN PRAIRIE      MN      55344‐3449
TWENTY / 20 REAL ESTATE       332 5TH STREET                                                                              WEST DES MOINES   IA      50265
TWFG                          1201 LAKE WOODLANDS DR                                                                      THE WOODLANDS     TX      77380
TWFG                          1201 LAKE WOODLANDS DR            STE 4020                                                  THE WOODLANDS     TX      77380
TWFG                          1291 OLD PEACHTREE RD125                                                                    SUWANEE           GA      30024
TWFG                          3205 RYAN ST                                                                                LAKE CHARLES      LA      70601
TWFG                          9009 N LOOP E STE 220                                                                       HOUSTON           TX      77029
TWFG GENERAL AGY              PO BOX 9855                                                                                 THE WOODLANDS     TX      77387
TWFG INS SRVCS INC            10103 FONDREN RD STE 440                                                                    HOUSTON           TX      77096
TWFG INSURANCE SERVICES       1521 W MARKET ST                                                                            ROCKPORT          TX      78381
TWG GROUND RENTS              GROUND RENT                       PO BOX 5994                                               BALTIMORE         MD      21282
TWG INSURANCE AGENCY          PO BOX 975647                                                                               DALLAS            TX      75397
TWIA                          1 GEICO BLVD                                                                                FREDERICKSBURG    VA      22412
TWIA                          1 GEICO BLVD                                                                                FREDRICKSBURG     VA      22412
TWIA                          100 E KLEBERG AVE  338            C/O DYAN M LOPEZ INS                                      KINGSVILLE        TX      78363
TWIA                          100 E NASA PKWY 107                                                                         WEBSTER           TX      77598
TWIA                          1000 AAA DR 150                                                                             HEATHROW          FL      32746
TWIA                          1001 PINELOCH DR 400                                                                        HOUSTON           TX      77062
TWIA                          1005 W. MAIN STREET                                                                         LEAGUE CITY       TX      77573
TWIA                          10101 FONDREN RD  223                                                                       HOUSTON           TX      77096
TWIA                          10101 SW FRWY 207                                                                           HOUSTON           TX      77074
TWIA                          1013 S 3RD                                                                                  LA PORTE          TX      77571
TWIA                          1020 BAY AREA BLVD 102                                                                      HOUSTON           TX      77058
TWIA                          1020 BAY AREA BLVD 108                                                                      HOUSTON           TX      77058
TWIA                          10200 W AIRPORT  150                                                                        STAFFORD          TX      77477
TWIA                          1028 HELENA AVE                                                                             NEDERLAND         TX      77627
TWIA                          103 DIXIE DR                                                                                CLUTE             TX      77531
TWIA                          103 S MAIN ST                                                                               SWEENY            TX      77480
TWIA                          104 MELODY LN                                                                               FRIENDSWOOD       TX      77546
TWIA                          10403 EAGLE RD STE 3                                                                        BAYTOWN           TX      77523
TWIA                          105 E JACKSON ST                                                                            HARLINGEN         TX      78550
TWIA                          105 HUNTERS LANE  100                                                                       FRIENDSWOOD       TX      77546
TWIA                          1051 HWY 327 E                                                                              SILSBEE           TX      77656
TWIA                          10522 WILL LEHMAN RD                                                                        NEEDVILLE         TX      77461
TWIA                          10613 BELLAIRE BLVD 200                                                                     HOUSTON           TX      77072
TWIA                          10615 PERRIN BEITEL 701                                                                     SAN ANTONIO       TX      78217
TWIA                          10623 SAGEBERRY DR                                                                          HOUSTON           TX      77089
TWIA                          107 LANDING BLVD STE D                                                                      LEAGUE CITY       TX      77573
TWIA                          107 PLANTATION DR                                                                           LAKE JACKSON      TX      77566
TWIA                          10700 RICHMOND AVE 217                                                                      HOUSTON           TX      77042
TWIA                          10777 NW FRWY 102                                                                           HOUSTON           TX      77092
TWIA                          1080 CLEARK LAKE BLVD C                                                                     HOUSTON           TX      77062
TWIA                          1091 N MAIN ST STE C                                                                        VIDOR             TX      77662
TWIA                          10925 BEECHNUT ST  205                                                                      HOUSTON           TX      77072
TWIA                          1100 GULF FREEWAY SOUTH           SUITE 112                                                 LEAGUE CITY       TX      77573
TWIA                          1101 W MAIN ST SUITE R                                                                      LEAGUE CITY       TX      77573
TWIA                          1104 N 16TH ST STE D                                                                        ORANGE            TX      77630
TWIA                          1108 BAYOU RD                                                                               LA MARQUE         TX      77568
TWIA                          111 W 6TH                                                                                   TAYLOR            TX      76574
TWIA                          11104 W AIRPORT BLVD 105                                                                    STAFFORD          TX      77477
TWIA                          1111 W MOCKINGBIRD 900                                                                      DALLAS            TX      75247
TWIA                          11110 HWY 6                                                                                 SANTE FE          TX      77510
TWIA                          11111 KATY FRWY 450                                                                         HOUSTON           TX      77079
TWIA                          11111 KATY FWY 800                                                                          HOUSTON           TX      77079
TWIA                          1114 ORION                                                                                  PORTLAND          TX      78374
TWIA                          1117 FM 359 STE 100                                                                         RICHMOND          TX      77406
TWIA                          1118 14TH ST N                                                                              TEXAS CITY        TX      77590
TWIA                          1120 NASA PKWY  100                                                                         HOUSTON           TX      77058
TWIA                          1120 NASA PRKWY 113                                                                         HOUSTON           TX      77058
TWIA                          1120 WOODWORTH BLVD                                                                         PORT ARTHUR       TX      77640
TWIA                          11250 WEST RD STE C                                                                         HOUSTON           TX      77065
TWIA                          1129 E SINTON                                                                               SINTON            TX      78387
TWIA                          113 CASTANO AVE 1                                                                           SAN ANTONIO       TX      78209




                                                                                           Page 908 of 998
                19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                            DITECH HOLDING CORPORATION ET. AL.     Main Document
                                                               Pg CREDITOR MATRIX
                                                                      912 of 1004
Creditor Name      Address1                         Address2                        Address3         City             State   Zip     Country
TWIA               113 N PARKING PLACE                                                               LAKE JACKSON     TX      77566
TWIA               11340 EAGLE DR 1                                                                  BAYTOWN          TX      77523
TWIA               11360 BELLAIRE BLVD 350                                                           HOUSTON          TX      77072
TWIA               11441 32ND AVE N STE A                                                            TEXAS CITY       TX      77591
TWIA               1145 WALDRON RD                                                                   CORPUS CHRISTI   TX      78418
TWIA               116 S GORDON ST                                                                   ALVIN            TX      77511
TWIA               11607 SPRING CYPRESS  F                                                           TOMBALL          TX      77377
TWIA               11999 KATY FRWY  260                                                              HOUSTON          TX      77079
TWIA               120 CIRCLE WAY STE 1C                                                             LAKE JACKSON     TX      77566
TWIA               120 HWY 332 W STE B14                                                             LAKE JACKSON     TX      77566
TWIA               120 N HOUSTON ST                                                                  WHARTON          TX      77488
TWIA               1200 MCKINNEY STE 309                                                             HOUSTON          TX      77010
TWIA               1201 E MULBERRY                                                                   ANGLETON         TX      77515
TWIA               1201 LAKE WOODLANDS 4020                                                          THE WOODLANDS    TX      77380
TWIA               1204 BOSTON AVE                                                                   NEDERLAND        TX      77627
TWIA               1205 S 77 SUNSHINE STRIP                                                          HARLINGEN        TX      78550
TWIA               12102 HWY 6                                                                       SANTA FE         TX      77510
TWIA               1214 PEREGRINE DR                                                                 FRIENDSWOOD      TX      77546
TWIA               1219 N VIRGINIA                                                                   PORT LAVACA      TX      77979
TWIA               1225 FREEPORT PKWY                                                                COPPELL          TX      75019
TWIA               12288 WESTHEIMER RD 350                                                           HOUSTON          TX      77077
TWIA               12370 JONES RD                                                                    HOUSTON          TX      77070
TWIA               1239 N 77 SUNSHINE STRIP                                                          HARLINGEN        TX      78550
TWIA               12401 S POST OAK RD 218                                                           HOUSTON          TX      77045
TWIA               125 SOUTH PARKING PLACE                                                           LAKE JACKSON     TX      77566
TWIA               12500 SAN PEDRO AVE 150                                                           SAN ANTONIO      TX      78216
TWIA               12603 SW FRWY STE 630                                                             STAFFORD         TX      77477
TWIA               127 WEST COLORADO STREET                                                          LA GRANGE        TX      78945
TWIA               12777 JONES RD 125                                                                HOUSTON          TX      77070
TWIA               12808 W AIRPORT BLVD 360                                                          SUGAR LAND       TX      77478
TWIA               12929 GULF FRWY 103                                                               HOUSTON          TX      77034
TWIA               12929 GULF FRWY 350                                                               HOUSTON          TX      77034
TWIA               12941 GULF FRWY STE 101                                                           HOUSTON          TX      77034
TWIA               12941 N FRWY STE 116                                                              HOUSTON          TX      77060
TWIA               12946 DAIRY ASHFORD 245                                                           SUGARLAND        TX      77478
TWIA               1300 BAY AREA BLVD B135                                                           HOUSTON          TX      77058
TWIA               1305 W PARKWOOD AVE A105                                                          FRIENDSWOOD      TX      77546
TWIA               1311 CAMERON PARK                                                                 SPRING           TX      77386
TWIA               1313 E KING AVE                                                                   KINGSVILLE       TX      78363
TWIA               13134 DAIRY ASHFORD 500                                                           SUGAR LAND       TX      77478
TWIA               1314 EAST KING STREET                                                             KINGSVILLE       TX      78363
TWIA               13176 W LAKE HOUSTON PKY         SUITE 8                                          HOUSTON          TX      77044
TWIA               1322 E HARRISON AVE  A                                                            HARLINGEN        TX      78550
TWIA               1322 SPACE PARK DR C100                                                           HOUSTON          TX      77058
TWIA               133 E PRICE RD                                                                    BROWNSVILLE      TX      78521
TWIA               13310 LEOPARD ST STE 23                                                           CORPUS CHRISTI   TX      78410
TWIA               13313 SW FWY STE 291                                                              SUGAR LAND       TX      77478
TWIA               13330 LEOPARD ST                 STE 1                                            CORPUS CHRISTI   TX      78410
TWIA               13434 LEPARD STE A8                                                               CORPUS CHRISTI   TX      78410
TWIA               13438 BANDERA RD                                                                  HELOTES          TX      78023
TWIA               13500 TOMBALL PKWY               SUITE D                                          HOUSTON          TX      77086
TWIA               13500 W AIRPORT BLVD D                                                            SUGAR LAND       TX      77498
TWIA               1355 E LEAGUE CITY 700                                                            LEAGUE CITY      TX      77573
TWIA               13602 S SABLECHASE LANE                                                           HOUSTON          TX      77014
TWIA               13702 TONNOCHY CT                                                                 HOUSTON          TX      77083
TWIA               13740 RESEARCH BLVD A‐1                                                           AUSTIN           TX      78750
TWIA               13850 GULF FRWY STE 145                                                           HOUSTON          TX      77034
TWIA               140 ELDRIDGE RD SUITE F                                                           SUGAR LAND       TX      77478
TWIA               14020 HWY 3, SUITE 110                                                            WEBSTER          TX      77598
TWIA               1405 NEDERLAND AVE S200                                                           NEDERLAND        TX      77627
TWIA               1425 FM 802 STE R                                                                 BROWNSVILLE      TX      78526
TWIA               1454 PAREDES LN RD STE A                                                          BROWNSVILLE      TX      78521
TWIA               1455 FM 646 W 201                                                                 DICKINSON        TX      77539
TWIA               14617 NORTHWEST BLVD             STE B                                            CORPUS CHRITI    TX      78410
TWIA               14618 WOOD FOREST BLVD                                                            HOUSTON          TX      77015
TWIA               147 E PRICE RD                                                                    BROWNSVILLE      TX      78521
TWIA               14735 ST HWY 121                                                                  TRENTON          TX      75490
TWIA               14780 MEMORIAL DR STE201                                                          HOUSTON          TX      77079
TWIA               148 N SAM HOUSTON                                                                 SAN BENITO       TX      78586
TWIA               14888 HWY 105 W STE 108                                                           MONTGOMERY       TX      77356




                                                                  Page 909 of 998
                19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                               DITECH HOLDING CORPORATION ET. AL.     Main Document
                                                                  Pg CREDITOR MATRIX
                                                                         913 of 1004
Creditor Name      Address1                            Address2                        Address3         City             State   Zip     Country
TWIA               14906 FM 5296                                                                        HOUSTON          TX      77095
TWIA               1509 MAIN ST                                                                         SEABROOK         TX      77586
TWIA               15102 HIGHWAY 6                                                                      ROSHARON         TX      77583
TWIA               15121 S PADRE ISLAND DR             SUITE 104                                        CORPUS CHRISTI   TX      78418
TWIA               15122 NW BLVD SUITE 6                                                                CORPUS CHRISTI   TX      78410
TWIA               1516 S GORDON ST 1                                                                   ALVIN            TX      77511
TWIA               1521 W MARKET ST STE G                                                               ROCKPORT         TX      78382
TWIA               15302 STUEBNER RD G                                                                  HOUSTON          TX      77069
TWIA               15307 FM 1825 NO 2                                                                   PFLUGERVILLE     TX      78660
TWIA               155 S 8TH ST                                                                         RAYMONDVILLE     TX      78580
TWIA               1550 CORNERSTONE CT                                                                  BEAUMONT         TX      77706
TWIA               1550 W BAY AREA BLVD                SUITE 100                                        FRIENDSWOOD      TX      77546
TWIA               1560 W BAY AREA BLVD                SUITE 260                                        FRIENDSWOOD      TX      77546
TWIA               15840 FM 529 STE 300                                                                 HOUSTON          TX      77095
TWIA               15931 HWY 124                                                                        BEAUMONT         TX      77705
TWIA               1601 WEST AUSTIN                                                                     PORT LAVACA      TX      77979
TWIA               1603 E MULBERRY                                                                      ANGLETON         TX      77516
TWIA               1605 RICHEY ST                                                                       PASADENA         TX      77502
TWIA               1605 US HWY 181, SUITE E                                                             PORTLAND         TX      78374
TWIA               1606 E US BUSINESS 77 A                                                              SAN BENITO       TX      78586
TWIA               16126 SW FWY 120                                                                     SUGAR LAND       TX      77479
TWIA               1620 S FRIENDSWOOD DR185                                                             FRIENDSWOOD      TX      77546
TWIA               1640 N MAJOR DR                                                                      BEAUMONT         TX      77713
TWIA               1650 HWY 6 STE 180                                                                   SUGAR LAND       TX      77478
TWIA               16902 EL CAMINO REAL 1F                                                              HOUSTON          TX      77058
TWIA               17000 EL CAMINO REAL 101B                                                            HOUSTON          TX      77058
TWIA               1702 US HWY 181 STE B10                                                              PORTLAND         TX      78374
TWIA               17130 TOWNES RD STE A                                                                FRIENDSWOOD      TX      77546
TWIA               17131 TOWNES RD                                                                      FRIENDSWOOD      TX      77546
TWIA               1716 DULLES AVE STE 102                                                              SUGAR LAND       TX      77478
TWIA               1717 N SAM HOUSTON PKWY             SUITE 115                                        HOUSTON          TX      77038
TWIA               1720 HIGHWAY 100                                                                     PORT             TX      78578
TWIA               1723 E CHERRY STE 2                                                                  ROCKPORT         TX      78382
TWIA               1742 O DAY RD                                                                        PEARLAND         TX      77581
TWIA               1760 OLD PORT ISABEL C                                                               BROWNSVILLE      TX      78521
TWIA               1776 WOODSTEAD CT 114                                                                THE WOODLANDS    TX      77380
TWIA               1800 AUGUSTA DR STE 215                                                              HOUSTON          TX      77057
TWIA               1801 PRECINCT LINE RD B                                                              HURST            TX      76054
TWIA               1801 S GORDON ST                                                                     ALVIN            TX      77511
TWIA               1811 BRAZOSPORT BLVD                                                                 FREEPORT         TX      77541
TWIA               1820 HWY 35 NORTH                                                                    ROCKPORT         TX      78382
TWIA               1824 S GORDON STE 1                                                                  ALVIN            TX      77511
TWIA               18311 STRACK DR                                                                      SPRING           TX      77379
TWIA               18333 EGRET BAY  575                                                                 HOUSTON          TX      77058
TWIA               1853 PEARLAN PKWY  121                                                               PEARLAND         TX      77581
TWIA               1901 CENTRAL DR 102                                                                  BEDFORD          TX      76021
TWIA               19210 HUEBNER RD 105                                                                 SAN ANTONIO      TX      78258
TWIA               1925 A HWY 146 S                                                                     KEMAH            TX      77565
TWIA               19627 HOLWARTH STE 100                                                               SPRING           TX      77388
TWIA               19901 SW FRWY STE 137                                                                SUGARLAND        TX      77479
TWIA               19939 SALT RIVER CT                                                                  KATY             TX      77449
TWIA               2001 S STAPLES STE 102                                                               CORPUS CHRISTI   TX      78404
TWIA               201 E 28 ST                                                                          HOUSTON          TX      77008
TWIA               201 E HOUSE ST                                                                       ALVIN            TX      77511
TWIA               201 W BORDEN STREET                                                                  SINTON           TX      78387
TWIA               201‐A THAT WAY                                                                       LAKE JACKSOON    TX      77566
TWIA               202 S COLUMBIA DR                                                                    WEST COLUMBIA    TX      77486
TWIA               2020 AVENUE H                                                                        NEDERLAND        TX      77627
TWIA               2020 SW FRWY STE 205                                                                 HOUSTON          TX      77098
TWIA               2022 W NW HWY STE 130                                                                GRAPVINE         TX      76051
TWIA               2025 CENTRAL BLVD  C                                                                 BROWNSVILLE      TX      78521
TWIA               2033 AIRLINE, SUITE B11                                                              CORPUS CHRISTI   TX      78412
TWIA               20351 HWY 6 STE F                                                                    MANVEL           TX      77578
TWIA               2039 E PRICE RD SUITE B                                                              BROWNSVILLE      TX      78521
TWIA               204 S MAIN ST 230                                                                    KELLER           TX      76248
TWIA               2047 W MAIN S SUITE C‐8                                                              LEAGUE CITY      TX      77573
TWIA               20523 CAJON CANYON CT                                                                KATY             TX      77450
TWIA               2060 B UNIVERSAL CITY BLVD                                                           UNIVERSAL CITY   TX      78148
TWIA               210 S CARANCAHUA 4TH FL                                                              CORPUS CHRISTI   TX      78401
TWIA               211 E  PARKWOOD AVE 205                                                              FRIENDSWOOD      TX      77546




                                                                     Page 910 of 998
                19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                             DITECH HOLDING CORPORATION ET. AL.     Main Document
                                                                Pg CREDITOR MATRIX
                                                                       914 of 1004
Creditor Name      Address1                          Address2                        Address3         City             State   Zip     Country
TWIA               211 N LOOP 1604 E 260                                                              SAN ANTONIO      TX      78232
TWIA               2117 MAGNOLIA AVE                                                                  PORT NECHES      TX      77651
TWIA               2130 BAY ARE BLVD                                                                  HOUSTON          TX      77058
TWIA               2145 AIRLINE RD 101                                                                CORPUS CHRISTI   TX      78414
TWIA               217 A EAST PARKWOOD                                                                FRIENDSWOOD      TX      77546
TWIA               2201 STACIA CT                                                                     PLANO            TX      75025
TWIA               2205 E BROADWAY ST                                                                 PEARLAND         TX      77581
TWIA               2206 KATY FLEWELLEN RD E                                                           KATY             TX      77494
TWIA               222 S VELASCO STE B                                                                ANGLETON         TX      77515
TWIA               22214 HIGHLAND KNOLLS DR                                                           KATY             TX      77450
TWIA               2245 N MAIN ST 3                                                                   PEARLAND         TX      77581
TWIA               22514 HWY 249                                                                      HOUSTON          TX      77070
TWIA               227 UVALDE                                                                         HOUSTON          TX      77015
TWIA               22762 WESTHEIMER PKWY505                                                           KATY             TX      77450
TWIA               230 W CEDAR BAYOU LYNCHB                                                           BAYTOWN          TX      77521
TWIA               23001 FRESCA ST                                                                    GALVESTON        TX      77554
TWIA               2301 A N ALEXANDER                                                                 BAYTOWN          TX      77520
TWIA               2309 CENTER ST STE B                                                               DEER PARK        TX      77536
TWIA               23102 SEVEN MEADOWS PKWY                                                           KATY             TX      77494
TWIA               2311 CALDER AVE                                                                    BEAUMONT         TX      77702
TWIA               2321 C 50TH ST                                                                     LUBBOCK          TX      79412
TWIA               2323 7TH ST                                                                        BAY CITY         TX      77414
TWIA               2323 CENTER ST                                                                     DEER PARK        TX      77536
TWIA               2323 CLEAR LAKE CITY BLVD         SUITE 120                                        HOUSTON          TX      77062
TWIA               2323 CLEAR LAKE CITY BLVD         SUITE 175                                        HOUSTON          TX      77062
TWIA               2323 N ED CAREY DR                                                                 HARLINGEN        TX      78550
TWIA               2328 STRAND SUITE 220                                                              GALVESTON        TX      77550
TWIA               2334 BOCA CHICA BLVD 400                                                           BROWNSVILLE      TX      78520
TWIA               2402 NALL ST                                                                       PORT NECHES      TX      77651
TWIA               2404 S GRAND BLVD 115                                                              PEARLAND         TX      77581
TWIA               2404 S IH‐35                                                                       AUSTIN           TX      78704
TWIA               2405 S GRAND BLVD 115                                                              PEARLAND         TX      77581
TWIA               2416 S. HWY 6                                                                      HOUSTON          TX      77077
TWIA               2495 BOCA CHICA BLVD                                                               BROWNSVILLE      TX      78521
TWIA               2500 ANGLEWIDE STE 450                                                             HOUSTON          TX      77063
TWIA               2500 PRICE RD STE 300                                                              BROWNSVILLE      TX      78521
TWIA               2500 WILCREST DR STE 430                                                           HOUSTON          TX      77042
TWIA               2508 MCFADDIN AVE                                                                  BEAUMONT         TX      77702
TWIA               2514 CEDAR DR                                                                      LA MARQUE        TX      77568
TWIA               2521 S LOOP 35 SUITE A                                                             ALVIN            TX      77511
TWIA               25700 INTERSTATE 45N4003                                                           THE WOODLANDS    TX      77386
TWIA               25775 OAK RIDGE DR 100                                                             THE WOODLANDS    TX      77380
TWIA               2586 FONDREN RD                                                                    HOUSTON          TX      77063
TWIA               2587 WEST HWY 6                                                                    ALVIN            TX      77511
TWIA               2600 GULF FRWY D                                                                   LA MARQUE        TX      77568
TWIA               2602 GLEN LAKES LANE                                                               MISSOURI CITY    TX      77459
TWIA               2604 B DOWLEN RD                                                                   BEAUMONT         TX      77706
TWIA               2610 PASADENA BLVD                                                                 PASADENA         TX      77502
TWIA               2618 EAST BROADWAY                                                                 PEARLAND         TX      77581
TWIA               2620 N 11ST                                                                        BEAUMONT         TX      77703
TWIA               2626 CALDER ST 103                                                                 BEAUMONT         TX      77702
TWIA               2640 E BROADWAY STE 112                                                            PEARLAND         TX      77581
TWIA               2678 CALDER AVE STE B                                                              BEAUMONT         TX      77702
TWIA               2702 BROADWAY                                                                      GALVESTON        TX      77550
TWIA               2705 BROADWAY ST STE 127                                                           PEARLAND         TX      77581
TWIA               2709 W EXPWAY 83 STE 155                                                           HARLINGEN        TX      78552
TWIA               2709B PALMER HWY                                                                   TEXAS CITY       TX      77590
TWIA               2727 MORGAN AVE STE 300                                                            CORPUS CHRISTI   TX      78405
TWIA               2743 AIRLINE RD 107                                                                CORPUS CHRISTI   TX      78414
TWIA               2825 NALL  19‐A                                                                    PORT NECHES      TX      77651
TWIA               2850 S SAM HOUSTON PKWY                                                            HOUSTON          TX      77047
TWIA               2854 W BEAUREGARD                                                                  SAN ANGELO       TX      76901
TWIA               2901 WILCREST STE 150                                                              HOUSTON          TX      77042
TWIA               2910 GULF FRWY STE D                                                               LEAGUE CITY      TX      77573
TWIA               2911A S SHORE 100                                                                  LEAGUE CITY      TX      77573
TWIA               2925 PALMER HWY STE B                                                              TEXAS CITY       TX      77590
TWIA               2929 PALMER HWY                                                                    TEXAS CITY       TX      77590
TWIA               2985 EASTEX FRWY                                                                   BEAUMONT         TX      77706
TWIA               30 PROVIDENICA CT 4I                                                               BROWNSVILLE      TX      78526
TWIA               300 N COIT RD 252                                                                  RICHARDSON       TX      75080




                                                                   Page 911 of 998
                19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                              DITECH HOLDING CORPORATION ET. AL.     Main Document
                                                                 Pg CREDITOR MATRIX
                                                                        915 of 1004
Creditor Name      Address1                           Address2                        Address3         City             State   Zip     Country
TWIA               3003 E LEAGUE CITY STE B                                                            LEAGUE CITY      TX      77573
TWIA               3003 S LOOP W 200                                                                   HOUSTON          TX      77054
TWIA               300A 8TH ST                                                                         PORTLAND         TX      78374
TWIA               301 S 9TH ST 103                                                                    RICHMOND         TX      77469
TWIA               302 QUEEN ISABELLA BLVD                                                             PORT ISABEL      TX      78578
TWIA               3020 PALMER HWY                                                                     TEXAS CITY       TX      77590
TWIA               3024 PALMER HWY                                                                     TEXAS CITY       TX      77590
TWIA               3027 MARINA BAY DR                 SUITE 230                                        LEAGUE CITY      TX      77573
TWIA               3029 LAWNVIEW ST                                                                    CORPUS CHRISTI   TX      78404
TWIA               303 E MAIN ST 130                                                                   LEAGE CITY       TX      77573
TWIA               3032 MARINA BAY DR 100                                                              LEAGUE CITY      TX      77573
TWIA               3038 S ALAMEDA ST                                                                   CORPUS CHRISTI   TX      78404
TWIA               304 W 20TH ST                                                                       HOUSTON          TX      77008
TWIA               306 S FRIENDSWOOD DR A                                                              FRIENDSWOOD      TX      77546
TWIA               306 W PARKWOOD AVE                                                                  FRIENDSWOOD      TX      77546
TWIA               307 S FRIENDSWOOD DR STE A1                                                         FRIENDSWOOD      TX      77546
TWIA               3112 NALL ST                                                                        PORT NACHES      TX      77651
TWIA               312 MORNINGSIDE DR STE D                                                            FRIENDSWOOD      TX      77546
TWIA               3120‐A AVENUE F                                                                     BAY CITY         TX      77414
TWIA               3130 A STRAWBERRY RD A                                                              PASADENA         TX      77504
TWIA               314 E BRAZOS ST                                                                     WEST COLUMBIA    TX      77486
TWIA               3141 SABA LANE                                                                      PORT NECHES      TX      77651
TWIA               3154 SABA LANE SUITE B                                                              PORT NECHES      TX      77651
TWIA               3175 CALDER STREET                                                                  BEAUMONT         TX      77708
TWIA               3202 39TH ST                                                                        PORT ARTHUR      TX      77642
TWIA               321 N 12TH ST STE B                                                                 NEDERLAND        TX      77627
TWIA               322 SPRING HILL DR A600                                                             SPRING           TX      77386
TWIA               33018 TAMINA RD                                                                     MAGNOLIA         TX      77354
TWIA               3303 FM 1960 W SUITE 110                                                            HOUSTON          TX      77068
TWIA               3308 MEDICAL TRIANGLE                                                               PORT ARTHUR      TX      77642
TWIA               3311 BROADWAY ST                                                                    PEARLAND         TX      77581
TWIA               3320 BROADWAY ST                                                                    GALVESTON        TX      77550
TWIA               3336 RICHMOND AVE STE375                                                            HOUSTON          TX      77098
TWIA               3345 GULF FREEWAY                                                                   DICKINSON        TX      77539
TWIA               335 E PARKWOOD AVE                                                                  FRIENDSWOOD      TX      77546
TWIA               3355 WASHINGTON BLVD                                                                BEAUMONT         TX      77705
TWIA               3402 BROADWAY ST                                                                    HOUSTON          TX      77017
TWIA               3413 GARTH RD                                                                       BAYTOWN          TX      77521
TWIA               3415 CARTWRIGHT RD                                                                  MISSOURI CITY    TX      77459
TWIA               3419 CROSS TIMBERS  102                                                             FLOWER MOUND     TX      75022
TWIA               3500 HIGHWAY 365                                                                    PORT ARTHUR      TX      77642
TWIA               3515 MOCKINGBIRD ST  B                                                              ORANGE           TX      77630
TWIA               3525 INTL BLVD SUITE C1                                                             BROWNSVILLE      TX      78521
TWIA               3560 DELAWARE ST 1204                                                               BEAUMONT         TX      77706
TWIA               360 S MLK PARKWAY                                                                   BEAUMONT         TX      77701
TWIA               3600 N 23RD ST STE 305                                                              MCALLEN          TX      78501
TWIA               363 EL DORADO BLVD                                                                  WEBSTER          TX      77598
TWIA               3708 GULFWAY DR SUITE C                                                             PORT ARTHUR      TX      77642
TWIA               3720 W LUCAS DR                                                                     BEAUMONT         TX      77706
TWIA               3725 STAGG DR                                                                       BEAUMONT         TX      77701
TWIA               3765 S ALAMEDA ST 324                                                               CORPUS CHRISTI   TX      78411
TWIA               3800 HWY 365 STE 113                                                                PORT ARTHUR      TX      77642
TWIA               3801 SARATOGA BLVD  105                                                             CORPUS CHRISTI   TX      78415
TWIA               3819‐B S STAPLES ST                                                                 CORPUS CHRISTI   TX      78411
TWIA               3837 S PADRE ISLAND DR                                                              CORPUS CHRISTI   TX      78415
TWIA               3889 MAIN AVE 120                                                                   GROVES           TX      77619
TWIA               400 W MAIN ST 213                                                                   ROUND ROCK       TX      78664
TWIA               4010 FAIRMONT PKWY 102                                                              PASADENA         TX      77504
TWIA               401C W FM 517 LESLIE               TOMBRELLA                                        DICKINSON        TX      77539
TWIA               4031 EASTEX FREEWAY                                                                 BEAUMONT         TX      77706
TWIA               406 S COMMERCIAL ST                                                                 ARANSAS PASS     TX      78336
TWIA               4064 S PORT AVE                                                                     CORPUS CHRISTI   TX      78415
TWIA               407 E MAIN ST                                                                       TOMBALL          TX      77375
TWIA               410 HARVEY                                                                          SAN MARCOS       TX      78666
TWIA               4106 N DOWLEN RD STE C                                                              BEAUMONT         TX      77706
TWIA               4137 GOLLIHAR RD                                                                    CORPUS CHRISTI   TX      78411
TWIA               4151 SW FRWY STE 230                                                                HOUSTON          TX      77027
TWIA               418 E ST AUGUSTINE ST                                                               DEER PARK        TX      77536
TWIA               4211 WESLEY ST                                                                      GREENVILLE       TX      75401
TWIA               4301 AVALON ST STE A                                                                CORPUS CHRISTI   TX      78412




                                                                    Page 912 of 998
                19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                              DITECH HOLDING CORPORATION ET. AL.     Main Document
                                                                 Pg CREDITOR MATRIX
                                                                        916 of 1004
Creditor Name      Address1                           Address2                        Address3         City             State   Zip     Country
TWIA               4325 FM 2351 STE 100                                                                FRIENDSWOOD      TX      77546
TWIA               433 KITTY HAWK RD 1‐213                                                             UNIVERSAL CITY   TX      78148
TWIA               4410 N MIDKIFF STE D211A                                                            MIDLAND          TX      79707
TWIA               4439 GOLLIHARD RD                                                                   CORPUS CHRISTI   TX      78411
TWIA               4440 W MAIN ST STE B                                                                LEAGUE CITY      TX      77573
TWIA               4444 CORONA DRIVE STE139                                                            CORPUS CHRISTI   TX      78411
TWIA               4449 S ALAMEDA CT STE 3                                                             CORPUS CHRISTI   TX      78412
TWIA               4455 SPID STE 113                                                                   CORPUS CHRISTI   TX      78411
TWIA               4455 SPID STE 19B                                                                   CORPUS CHRISTI   TX      78411
TWIA               4485 CALDER                                                                         BEAUMONT         TX      77706
TWIA               450 E ALTON GLOOR 3                                                                 BROWNSVILLE      TX      78520
TWIA               450 N TEXAS AVE SUITE B                                                             WEBSTER          TX      77598
TWIA               4501 CARTWRIGHT RD  407                                                             MISSOURI CITY    TX      77459
TWIA               4502 RIVERSTONE BLVD 402                                                            MISSOURI CITY    TX      77459
TWIA               4541 MAIN AVE                                                                       GROVES           TX      77619
TWIA               4635 SW FRWY 700                                                                    HOUSTON          TX      77027
TWIA               4639 CORONA DRIVE  63                                                               CORPUS CHRISTI   TX      78411
TWIA               4646 CORONA DR STE 240                                                              CORPUS CHRISTI   TX      78411
TWIA               4646 CORONA DR STE 270                                                              CORPUS CHRISTI   TX      78411
TWIA               4660 BEECHNUT STE 243                                                               HOUSTON          TX      77096
TWIA               469 THIS WAY ST                                                                     LAKE JACKSON     TX      77566
TWIA               4700 HWY 365 STE T                                                                  PORT ARTHUR      TX      77642
TWIA               4702 EVERHART RD                                                                    CORPUS CHRISTI   TX      78411
TWIA               4721 BONNER DR SUITE 101                                                            CORPUS CHRISTI   TX      78411
TWIA               4721 KOSTORYZ RD                                                                    CORPUS CHRISTI   TX      78415
TWIA               48 NORTHPARK PLAZA                                                                  BROWNSVILLE      TX      78521
TWIA               4815 FM 2351 RD 207                                                                 FRIENDSWOOD      TX      77546
TWIA               4825 EVERHART RD STE 3                                                              CORPUS CHRISTI   TX      78411
TWIA               4918 HOLLY RD STE A1                                                                CORPUS CHRISTI   TX      78411
TWIA               4942 EVERHART ROAD                                                                  CORPUS CHRISTI   TX      78411
TWIA               500 N SHORELINE BLVD1200                                                            CORPUS CHRISTI   TX      78401
TWIA               5001 BROADWAY ST                                                                    PEARLAND         TX      77581
TWIA               5002 LUELLA AVE                                                                     DEER PARK        TX      77536
TWIA               5007 TEALGATE DR                                                                    SPRING           TX      77583
TWIA               501 BATTLE BELL RD                                                                  HIGHLANDS        TX      77562
TWIA               5010 W MAIN ST STE 1                                                                LEAGUE CITY      TX      77573
TWIA               504A THIS WAY                                                                       LAKE JACKSON     TX      77566
TWIA               508 S SAN PATRICIO ST                                                               SINTON           TX      78387
TWIA               5090 EASTEX FREEWAY                                                                 BEAUMONT         TX      77708
TWIA               5101 W BROADWAY ST                                                                  PEARLAND         TX      77581
TWIA               5110 WILKINSON DR  103                                                              CORPUS CHRISTI   TX      78415
TWIA               5120 WOODWAY DR 5020                                                                HOUSTON          TX      77056
TWIA               5133 KOSTORYZ STE B                                                                 CORPUS CHRISTI   TX      78415
TWIA               514 E VAN BUREN AVE                                                                 HARLINGEN        TX      78550
TWIA               5156 N EXPRESSWAY                                                                   BROWNSVILLE      TX      78526
TWIA               526 KINGWOOD DR STE 500                                                             KINGWOOD         TX      77339
TWIA               529 E KING AVE                                                                      KINGSVILLE       TX      78363
TWIA               529 E MULBERRY ST                                                                   ANGLETON         TX      77515
TWIA               5322 W BELLFORT 206                                                                 HOUSTON          TX      77035
TWIA               5333 YORKTOWN BLVD STE E                                                            CORPUS CHRISTI   TX      78413
TWIA               5350 S STAPLES                     STE 101                                          CORPUS CHRISTI   TX      78411
TWIA               5417 S STAPLES                     STE 101                                          CORPUS CHRISTI   TX      78411
TWIA               5425 S PADRE ISLAND                STE 122                                          CORPUS CHRISTI   TX      78411
TWIA               5465 HWY 105                                                                        BEAUMONT         TX      77708
TWIA               549 FM 270 RD STE 100                                                               LEAGUE CITY      TX      77573
TWIA               5503 4TH ST                                                                         KATY             TX      77493
TWIA               5545 FM 359 4                                                                       RICHMOND         TX      77469
TWIA               5550 EASTEX FRWY STE J                                                              BEAUMONT         TX      77708
TWIA               5606 NAVARRO STE 300H                                                               VICTORIA         TX      77904
TWIA               5615 NW CENTRAL DR C101                                                             HOUSTON          TX      77092
TWIA               5621 3RD STEET STE A                                                                KATY             TX      77493
TWIA               5622 MCARDLE RD STE A                                                               CORPUS CHRISTI   TX      78412
TWIA               5656 S STAPLES 200                                                                  CORPUS CHRISTI   TX      78411
TWIA               5700 S MOPAC EXPWY  A                                                               AUSTIN           TX      78749
TWIA               5702 GARTH RD 200                                                                   BAYTOWN          TX      77521
TWIA               5718 MCARDLE STE 105                                                                CORPUS CHRISTI   TX      78412
TWIA               5740 BROADWAY STE 106                                                               PEARLAND         TX      77581
TWIA               5777 SIENNA PKWY 500                                                                MISSOURI CITY    TX      77459
TWIA               5788 39TH ST                                                                        GROVES           TX      77619
TWIA               5794 WEBER RD                                                                       CORPUS CHRISTI   TX      78413




                                                                    Page 913 of 998
                19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                             DITECH HOLDING CORPORATION ET. AL.     Main Document
                                                                Pg CREDITOR MATRIX
                                                                       917 of 1004
Creditor Name      Address1                          Address2                          Address3       City                 State   Zip     Country
TWIA               5801 S STAPLES ST STE D                                                            CORPUS CHRISTI       TX      78413
TWIA               5819 HWY 6 S STE 180                                                               MISSOURI CITY        TX      77459
TWIA               5855 SOVEREIGN DR F                                                                HOUSTON              TX      77036
TWIA               5922 YORKTOWN BLVD BLDG2                                                           CORPUS CHRISTI       TX      78414
TWIA               5926 S STAPLES ST STE C3                                                           CORPUS CHRISTI       TX      78413
TWIA               5928 STEWART RD                                                                    GALVESTON            TX      77551
TWIA               5933 PATTON ST STE A                                                               CORPUS CHRISTI       TX      78414
TWIA               5933 PATTON ST STE B                                                               CORPUS CHRISTI       TX      78414
TWIA               5945 MCARDLE RD STE 119                                                            CORPUS CHRISTI       TX      78412
TWIA               5959 S STAPLES STE 103                                                             CORPUS CHRISTI       TX      78413
TWIA               5959 WEST LOOP S STE 305                                                           BELLAIRE             TX      77401
TWIA               5959 WESTHEIMER 245                                                                HOUSTON              TX      77057
TWIA               5960 COLEY ROAD                                                                    BEAUMONT             TX      77706
TWIA               6001 SAVOY DR 507                                                                  HOUSTON              TX      77036
TWIA               6014 SPID DR                                                                       CORPUS CHRISTI       TX      78412
TWIA               6060 RICHMOND STE 200                                                              HOUSTON              TX      77057
TWIA               608 ROLLINBROOK                                                                    BAYTOWN              TX      77521
TWIA               6100 CORPORATE DR 110                                                              HOUSTON              TX      77036
TWIA               615 E PRICE RD STE B                                                               BROWNSVILLE          TX      78521
TWIA               6161 SAVOY DR STE 960                                                              HOUSTON              TX      77036
TWIA               620 SANTA ISABEL BLVD                                                              LAGUANA VISTA        TX      78578
TWIA               6202 AVE S                                                                         GALVESTON            TX      77551
TWIA               6202 STEWART ROAD                                                                  GALVESTON            TX      77551
TWIA               6245 RUFE SNOW DR 280‐354                                                          FORT WORTH           TX      76148
TWIA               6262 WEBER RD STE 112                                                              CORPUS CHRISTI       TX      78413
TWIA               628 DIXIE DR A                                                                     CLUTE                TX      77531
TWIA               6302 BROADWAY STE 205                                                              PEARLAND             TX      77581
TWIA               6303 WURZBACH                                                                      SAN ANTONIO          TX      78240
TWIA               6313 WOOLDRIDGE RD STE 5                                                           CORPUS CHRISTI       TX      78414
TWIA               6349 S PADRE ISLAND DR                                                             CORPUS CHRISTI       TX      78412
TWIA               638 FM 517 WEST                                                                    DICKINSON            TX      77539
TWIA               6385 CALDER AVE STE C                                                              BEAUMONT             TX      77706
TWIA               64 HWY 75 N                                                                        HUNTSVILLE           TX      77320
TWIA               6410 WEBER STE 11‐D                                                                CORPUS CHRISTI       TX      78413
TWIA               6415 FAIRMONT PKWY STE C                                                           PASADENA             TX      77505
TWIA               6454 CONCORD RD                                                                    BEAUMONT             TX      77708
TWIA               6511 STEWARD RD SUITE 10                                                           GALVESTON            TX      77551
TWIA               6600 HARWIN DR STE 150                                                             HOUSTON              TX      77036
TWIA               6601 EVERHART RD D4                                                                CORPUS CHRISTI       TX      78413
TWIA               6606 BROADWAY ST                                                                   PEARLAND             TX      77581
TWIA               6606 LAWNDALE STE 400                                                              HOUSTON              TX      77023
TWIA               6609 BLANCO RD  260G                                                               SAN ANTONIO          TX      78216
TWIA               6633 HILLCROFT STE 101                                                             HOUSTON              TX      77081
TWIA               6802 MAPLE RIDGE ST 208                                                            BELLAIRE             TX      77401
TWIA               700 EVERHART STE E‐21                                                              CORPUS CHRISTI       TX      78411
TWIA               7002 BRIAR MEADOW DR                                                               SUGARLAND            TX      77479
TWIA               7039 FM 1464 STE 140                                                               RICHMOND             TX      77407
TWIA               711 WEST BAY AREA 212                                                              WEBSTER              TX      77598
TWIA               712 W FAIRMONT PKWY  B                                                             LA PORTE             TX      77571
TWIA               7122 C SOUTH STAPLES                                                               CORPUS CHRISTI       TX      78413
TWIA               713 2ND ST STE A                                                                   LEAGUE CITY          TX      77573
TWIA               716 W PLANTATION STE 107                                                           CLUTE                TX      77531
TWIA               719 BIRCH LN                                                                       COTTONWOODS SHORES   TX      78657
TWIA               721 E PECAN ST STE 200                                                             CELINA               TX      75009
TWIA               730 N POST OAK RD 120                                                              HOUSTON              TX      77024
TWIA               7302 82ND ST 11                                                                    LUBBOCK              TX      79424
TWIA               7424 FM 1488 STE B                                                                 MAGNOLIA             TX      77354
TWIA               7426 S STAPLES 105                                                                 CORPUS CHRISTI       TX      78413
TWIA               755 S 11TH ST STE 252                                                              BEAUMONT             TX      77701
TWIA               7658 JUANITA ST                                                                    ORANGE               TX      77632
TWIA               771 SHAN PASHA                                                                     EAST BERNARD         TX      77435
TWIA               7713 LONGLEAF DR                                                                   PEARLAND             TX      77581
TWIA               7735 N TWIN CITY HWY                                                               PORT ARTHUR          TX      77642
TWIA               7838 HWY 90A                                                                       SUGAR LAND           TX      77478
TWIA               785 W CARDINAL DR                                                                  BEAUMONT             TX      77705
TWIA               7900 LOWRY EXPRESSWAY                                                              TEXAS CITY           TX      77591
TWIA               7902 BROADWAY ST 106                                                               PEARLAND             TX      77581
TWIA               795 PARDES LINE RD                C/O PADRE INS                                    BROWNSVILLE          TX      78521
TWIA               801 E DENMAN STE 2                                                                 LUFKIN               TX      75901
TWIA               803 N SAM HOUSTON                                                                  SAN BENITO           TX      78586




                                                                     Page 914 of 998
                19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                              DITECH HOLDING CORPORATION ET. AL.     Main Document
                                                                 Pg CREDITOR MATRIX
                                                                        918 of 1004
Creditor Name      Address1                           Address2                           Address3      City              State   Zip     Country
TWIA               805 MEDINA LUNA STE 401                                                             BROWNSVILLE       TX      75821
TWIA               810 HWY 6 SOUTH  230                                                                HOUSTON           TX      77079
TWIA               817 W MAIN ST                                                                       LEAGUE CITY       TX      77573
TWIA               820 S FRIENDSWOOD DR 103                                                            FRIENDSWOOD       TX      77546
TWIA               825 E SOUTHMORE STE 204                                                             PASADENA          TX      77502
TWIA               8300 W SAM HOUSTON 122                                                              HOUSTON           TX      77072
TWIA               8313 LONGPOINT                                                                      HOUSTON           TX      77055
TWIA               835 W PRICE 9                                                                       BROWNSVILLE       TX      78520
TWIA               8366 BLUFF BEND                                                                     SAN ANTONIO       TX      78250
TWIA               839 S WHEELER ST                                                                    JASPER            TX      75951
TWIA               848 W PRICE RD                                                                      BROWNSVILLE       TX      78520
TWIA               8588 HWY 6 N                                                                        HOUSTON           TX      77095
TWIA               8623 LOUETTA RD                                                                     SPRING            TX      77379
TWIA               8710 CENTRAL MALL                                                                   PORT ARTHUR       TX      77642
TWIA               8747 9TH AVE                                                                        PORT ARTHUR       TX      77642
TWIA               8756 TEEL PKWY 322                                                                  FRISCO            TX      75034
TWIA               8809 BROADWAY STE C                                                                 PEARLAND          TX      77584
TWIA               8955 KATY FRWY STE 110                                                              HOUSTON           TX      77024
TWIA               900 E ALTON GLOOR  4                                                                BROWNSVILLE       TX      78526
TWIA               900 ROCKMEAD DR 264                                                                 KINGWOOD          TX      77339
TWIA               901 AVE F NORTH                                                                     BAY CITY          TX      77414
TWIA               901 NE LOOP 410 807                                                                 SAN ANTONIO       TX      78209
TWIA               904 MEMORIAL PARKWAY                                                                PORTLAND          TX      78374
TWIA               905 E MAIN ST                                                                       ALICE             TX      78333
TWIA               907 W MAIN ST                                                                       LEAGUE CITY       TX      77573
TWIA               908 FM 3009                                                                         SCHERTZ           TX      78154
TWIA               913 E HARVEY RD                                                                     COLLEGE STATION   TX      77840
TWIA               921 E MAIN                                                                          LEAGUE CITY       TX      77573
TWIA               9215 BROADWAY STE 111                                                               PEARLAND          TX      77584
TWIA               9330 BROADWAY STE 300                                                               PEARLAND          TX      77584
TWIA               934 W PRICE ROAD                                                                    BROWNSVILLE       TX      78520
TWIA               9355 BANDERA RD 120                                                                 SAN ANTONIO       TX      78250
TWIA               9410 ALMEDA GENOA RD                                                                HOUSTON           TX      77075
TWIA               945 SGT ED HOLCOMB BLVD                                                             SOUTH CONROE      TX      77304
TWIA               9450 S PADRE ISLAND STE1                                                            CORPUS CHRISTI    TX      78418
TWIA               9509 MEMORIAL BLVD                                                                  PORT ARTHUR       TX      77640
TWIA               9555 W SAM HOUSTON 500                                                              HOUSTON           TX      77099
TWIA               9575 KATY FRWY  350                                                                 HOUSTON           TX      77024
TWIA               9623 SPENCER HWY                                                                    LA PORTE          TX      77571
TWIA               9639 SCARSDALE BLVD 101                                                             PEARLAND          TX      77581
TWIA               9639 SCARSDALE BLVD 101            C/O ADAM SAADI                                   PEARLAND          TX      77581
TWIA               9660 HILLCROFT  ST 240                                                              HOUSTON           TX      77096
TWIA               9660 HILLCROFT ST 326                                                               HOUSTON           TX      77096
TWIA               9700 RICHMOND AVE 101                                                               HOUSTON           TX      77042
TWIA               975 IN 10 N STE 100                                                                 BEAUMONT          TX      77706
TWIA               9800 FREDERICKSBURG RD                                                              SAN ANTONIO       TX      78288
TWIA               9800 NW FWY 150                                                                     HOUSTON           TX      77092
TWIA               9801 WESTHEIMER 208                                                                 HOUSTON           TX      77042
TWIA               9894 BISSONNET 590                                                                  HOUSTON           TX      77036
TWIA               9922 LEOPARD ST STE 202                                                             CORPUS CHRISTI    TX      78410
TWIA               995 E NASA PKWY                                                                     HOUSTON           TX      77058
TWIA               P O 1346                                                                            NEDERLAND         TX      77627
TWIA               P O BOX 1023                                                                        DAYTON            TX      77535
TWIA               P O BOX 1066                                                                        CORPUS CHRISTI    TX      78403
TWIA               P O BOX 1088                                                                        TEMPLE            TX      76503
TWIA               P O BOX 1360                                                                        GALVESTON         TX      77553
TWIA               P O BOX 16168                                                                       GALVESTON         TX      77552
TWIA               P O BOX 1676                                                                        LA PORTE          TX      77572
TWIA               P O BOX 1685                                                                        LA PORTE          TX      77572
TWIA               P O BOX 1691                                                                        TRINITY           TX      75862
TWIA               P O BOX 1779                                                                        SAN BENITO        TX      78586
TWIA               P O BOX 19929                                                                       HOUSTON           TX      77224
TWIA               P O BOX 22897                                                                       BEAUMONT          TX      77720
TWIA               P O BOX 260248                                                                      CORPUS CHRISTI    TX      78426
TWIA               P O BOX 271                                                                         ROSENBERG         TX      77471
TWIA               P O BOX 271230                                                                      CORPUS CHRISTI    TX      78427
TWIA               P O BOX 2898                                                                        WAXAHACHIE        TX      75168
TWIA               P O BOX 3004                                                                        HOUSTON           TX      77253
TWIA               P O BOX 3355                                                                        BROWNSVILLE       TX      78523
TWIA               P O BOX 340                                                                         REFUGIO           TX      78377




                                                                       Page 915 of 998
                                         19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  919 of 1004
Creditor Name                               Address1                            Address2                                      Address3        City             State   Zip        Country
TWIA                                        P O BOX 397                                                                                       GALVESTON        TX      77553
TWIA                                        P O BOX 4009                                                                                      LAKE JACKSON     TX      77566
TWIA                                        P O BOX 409                                                                                       HUNTINGTON       TX      75949
TWIA                                        P O BOX 41328                                                                                     HOUSTON          TX      77241
TWIA                                        P O BOX 428                                                                                       LAKE JACKSON     TX      77566
TWIA                                        P O BOX 459                                                                                       HAMSHIRE         TX      77622
TWIA                                        P O BOX 5351                                                                                      BEAUMONT         TX      77726
TWIA                                        P O BOX 550                                                                                       EDNA             TX      77957
TWIA                                        P O BOX 58725                                                                                     HOUSTON          TX      77258
TWIA                                        P O BOX 59                                                                                        PORT ARANSAS     TX      78373
TWIA                                        P O BOX 67                                                                                        CLUTE            TX      77531
TWIA                                        P O BOX 759                                                                                       SINTON           TX      78387
TWIA                                        P O BOX 785                                                                                       PORT NECHES      TX      77651
TWIA                                        P O BOX 812                                                                                       PORT LAVAVCA     TX      77979
TWIA                                        P O BOX 8297                                                                                      GALVESTON        TX      77553
TWIA                                        P O BOX 841824                                                                                    PEARLAND         TX      77584
TWIA                                        P O BOX 8550                                                                                      BROWNSVILLE      TX      78526
TWIA                                        P O BOX 8770                                                                                      CORPUS CHRISTI   TX      78468
TWIA                                        P O BOX 88                                                                                        BUDA             TX      78610
TWIA                                        P O BOX 9004                                                                                      LEAGUE CITY      TX      77574
TWIA                                        P O BOX 941057                                                                                    HOUSTON          TX      77094
TWIA                                        P O BOX 989                                                                                       PORT LAVACA      TX      77979
TWIA                                        P O BOX S                                                                                         WINNIE           TX      77665
TWIA                                        PO BOX 10425                                                                                      CORPUS CHRISTI   TX      78460
TWIA                                        PO BOX 112                                                                                        ROBSTOWN         TX      78380
TWIA                                        PO BOX 1318                                                                                       MONT BELVIEU     TX      77580
TWIA                                        PO BOX 1350                                                                                       BAY CITY         TX      77404
TWIA                                        PO BOX 236                                                                                        DANBURY          TX      77534
TWIA                                        PO BOX 2801                                                                                       HARLINGEN        TX      78551
TWIA                                        PO BOX 517                                                                                        RICHMOND         TX      77406
TWIA                                        PO BOX 5193                                                                                       CORPUS CHRISTI   TX      78465
TWIA                                        PO BOX 60130                                                                                      CORPUS CHRISTI   TX      78466
TWIA                                        PO BOX 8597                                                                                       BACLIFF          TX      77518
TWIGGS COUNTY TAX COMMISSIONER              PO BOX 187                                                                                        JEFFERSONVILLE   GA      31044
TWILIO INC                                  375 BEALE STREET STE 300                                                                          SAN FRANCISCO    CA      94105
TWIN ARBOR IN PARK FOREST, INC.             CONDO ASSOC.                        7601 W 191ST ST, SUITE 1E                                     TINLEY PARK      IL      60487
TWIN ARBOR IN THE PARK FOREST               PO BOX 65193                                                                                      PHOENIX          AZ      85082
TWIN BEACH CONTRACTORS                      RICHARD H. CANTER                   4009 8TH ST                                                   NORTH BEACH      MD      20714
TWIN CITIES CONTRACTING SERVICES INC        140 WEST 98TH STREET                SUITE 202                                                     BLOOMINGTON      MN      55420
TWIN CITIES METRO                           APPRAISAL                           4720 1ST AVE S                                                MINNEAPOLIS      MN      55419
TWIN CITY REALTY                            ATTN: STACY HALL                    2104 WINDSOR PLACE                                            CHAMPAIGN        IL      61820
TWIN CITY REALTY                            ATTN: STACY HALL                    4 HENSON PL, SUITE 2                                          CHAMPAIGN        IL      61820
TWIN CITY ROOFING INC                       72 IVY AVE W                                                                                      ST PAUL          MN      55117
TWIN CITY TAX COLLECTOR                     PO BOX 980                                                                                        TWIN CITY        GA      30471
TWIN CREEK HOMES CONDO ASSOC., INC.         13762 COLORADO BLVD.                #124‐10                                                       THORNTON         CO      80602
TWIN FALLS COUNTY                           TWIN FALLS COUNTY ‐ TREA            PO BOX 88                                                     TWIN FALLS       ID      83303
TWIN FORKS FLOORING TILE                    & CONSTRUCTION INC                  6815 ASHBURN RD                                               LAKE WORTH       FL      33467
TWIN FORKS INS                              16 STATION RD 7                                                                                   BELLPORT         NY      11713
TWIN LAKES HOMEOWNERS ASSOCIATION INC       PO BOX 219320                                                                                     HOUSTON          TX      77218‐9320
TWIN LAKES OF BRANDON HOA INC               PO BOX 23647                                                                                      TAMPA            FL      33623‐3647
TWIN LAKES VILLAGE                          TAX COLLECTOR                       108 EAST MAIN ST                              PO BOX 1024     TWIN LAKES       WI      53181
TWIN LAKES VILLAGE                          TWIN LAKES VLG TREASURER            108 EAST MAIN ST                              PO BOX 1024     TWIN LAKES       WI      53181
TWIN METRO REALTY LLC                       17925 FULDA TRAIL                                                                                 LAKEVILLE        MN      55044
TWIN OAKS REALTY INC                        3353 DOUGLAS DR                                                                                   CRYSTAL          MN      55422
TWIN OAKS REALTY INC                        ATTN: CECILIA FOX                   2003 W MARKET ST                                              AKRON            OH      44313
TWIN OAKS REALTY INC                        ATTN: JOHN ANDERSON                 3353 DOUGLAS DR                                               CRYSTAL          MN      55422
TWIN PEAKS HOA                              6601 E 22ND ST                                                                                    TUCSON           AZ      85710
TWIN TOWERS RESIDENTIAL                     CONDO ASSOC                         7620N UNIV ST SUITE 201                                       PEORIA           IL      61614
TWIN TRAILS ASSOCIATION                     5630 THE PROPHETS PASS              C/O MARY LISA BARYA ASSOC. TREASURER                          FORT WAYNE       IN      46845‐9473
TWIN VALLEY S.D./CAERNAR                    TWIN VALLEY SD ‐ TAX COL            4851 N TWIN VALLEY RD                                         ELVERSON         PA      19520
TWIN VALLEY S.D./ELVERSO                    TWIN VALLEY SD ‐ TAX COL            4851 N TWIN VALLEY RD                                         ELVERSON         PA      19520
TWIN VALLEY S.D./HONEY B                    TWIN VALLEY SD ‐ TAX COL            4851 N TWIN VALLEY RD                                         ELVERSON         PA      19520
TWIN VALLEY S.D./HONEYBR                    TWIN VALLEY SD‐ TAX COLL            4851 N TWIN VALLEY RD                                         ELVERSON         PA      19520
TWIN VALLEY S.D./ROBESON                    TWIN VALLEY SD ‐ TAX COL            4851 N TWIN VALLEY RD                                         ELVERSON         PA      19520
TWIN VALLEY S.D./W NANTM                    TWIN VALLEY SD ‐ TAX COL            4851 N TWIN VALLEY RD                                         ELVERSON         PA      19520
TWINBROOK LLC                               3418 FRANKFORT AVE 260                                                                            LOUISVILLE       KY      40207
TWINCITY HOMEWORKS LLC                      646 E RIVER RD 3                                                                                  ANOKA            MN      55303
TWINLEAF CONDOMINIUM ASSOCIATION, INC.      6620 SOUTHPOINT DR S SUITE 610                                                                    JACKSONVILLE     FL      32216
TWINS FLOOR INSTALL &                       S REGIDOR & L GONZALEZ              500 SW 66 AVE                                                 MIAMI            FL      33144
TWO BROTHERS REMOVAL                        960 LAKEVIEW DR                                                                                   BLACKSHEAR       GA      31516




                                                                                                            Page 916 of 998
                                           19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  920 of 1004
Creditor Name                                 Address1                          Address2                                     Address3                                City               State   Zip          Country
TWO HS INC                                    6402 COVEY CROSSING                                                                                                    TALLAHASSEE        FL      32312
TWO RIVERS CITY                               TWO RIVERS CITY TREASURE          1717 E PARK                                  PO BOX 87                               TWO RIVER          WI      54241
TWO RIVERS INS GROUP                          91 EAST FRONT ST                                                                                                       RED BANK           NJ      07701
TWO RIVERS TOWN                               TWO RIVERS TWN TREASURER          6802 CTH O                                                                           TWO RIVERS         WI      54241
TWO SQUARE CONSTRUCTION INC.                  746 NOBLE AVE                                                                                                          BRONX              NY      10473
TWO WORLDS‐KELLER SPRINGS                     RESIDENTS ASSOC.                  17130 DALLAS PKWY, SUITE 220                                                         DALLAS             TX      75248
TWOBULLS, TRAVIS                              ADDRESS ON FILE
TWP OF PARSIPPANY‐TROY HILLS                  1001 PARSIPPANY BOULEVARD                                                                                              PARSIPPANY         NJ      07054
TWP. OF MANCHESTER REVENUE COLLECTION         1 COLONIAL DRIVE                                                                                                       MANCHESTER         NJ      08759
TX ALLIANCE INS                               8379 DAVIS BLVD                                                                                                        KELLER             TX      76248
TX COMMERCIAL AGENCY                          4686 MCDERMOTT 201                                                                                                     PLANO              TX      75024
TX COUNTY MUT                                 PO BOX 419                                                                                                             LICKING            MO      65542
TX FAIR PLAN ASSOC                            P O BOX 732092                                                                                                         DALLAS             TX      75373
TX FARM BUREAU MUT INS                        PO BOX 2689                                                                                                            WACO               TX      76702
TX GENERAL                                    11030 BISSONNET STE D                                                                                                  HOUSTON            TX      77099
TX PUBLIC UTILITY COMMISSION                  PO BOX 13326                                                                                                           AUSTIN             TX      78711‐3326
TX SECRETARY OF STATE                         PO BOX 13697                                                                                                           AUSTIN             TX      78711‐3697
TX WINDSTORM                                  1001 UNIVERSITY E  105                                                                                                 COLLEGE STATION    TX      77840
TX WINDSTORM                                  1109 W BAKER RD SUITE A                                                                                                BAYTON             TX      77521
TX WINDSTORM                                  1110 NASA PKWY SUITE 111                                                                                               HOUSTON            TX      77058
TX WINDSTORM                                  14870 SPACE CENTER BLVD           SUITE B                                                                              HOUSTON            TX      77062
TX WINDSTORM                                  209 CEDAR SUITE A                                                                                                      PORTLAND           TX      78374
TX WINDSTORM                                  2620 E MULBERRY                                                                                                        ANGLETON           TX      77515
TX WINDSTORM                                  263 E MAIN                                                                                                             CLUTE              TX      77531
TX WINDSTORM                                  2701 MAIN ST STE B                                                                                                     INGLESIDE          TX      78362
TX WINDSTORM                                  3502 FM 528                                                                                                            FRIENDSWOOD        TX      77546
TX WINDSTORM                                  4001 B SPENCER HWY                                                                                                     PASADENA           TX      77504
TX WINDSTORM                                  4444 CORONA STE 110                                                                                                    CORPUS CHRISTI     TX      78411
TX WINDSTORM                                  4639 CORONA STE 88                                                                                                     CORPUS CHRISTI     TX      78411
TX WINDSTORM                                  500 SHORELINE 1200                                                                                                     CORPUS CHRISTI     TX      78401
TX WINDSTORM                                  601 MOORE AVE                                                                                                          PORTLAND           TX      78374
TX WINDSTORM                                  6640 9TH AVENUE                                                                                                        PORT ARTHUR        TX      77642
TX WINDSTORM                                  795 PAREDES LINE RD                                                                                                    BROWNSVILLE        TX      78521
TX WINDSTORM                                  PO BOX 1381                                                                                                            ORANGE GROVE       TX      78372
TX WINDSTORM                                  PO BOX 1890                                                                                                            PEARLAND           TX      77588
TXU ENERGY                                    PO BOX 650638                                                                                                          DALLAS             TX      75265
TY FARLEY AND                                 C/O JO FARLEY                     2201 HIGH POINTE DR                                                                  CORINTH            TX      76210
TY J AMANNS                                   PO BOX 1244                                                                                                            NORRIS             TN      37828
TYCO CONSTR. & INDUSTRIAL SERVICES, INC.      6197 BOWEN ROAD                                                                                                        BLACKSHEAR         GA      31516
TYCO INTEGRATED SECURITY LLC                  ATTN: GENERAL COUNSEL             5805 WELLER CT SW                            SUITE A                                 WYOMING            MI      49509
TYCO INTEGRATED SECURITY LLC                  ATTN: GENERAL COUNSEL             5910 RICE CREEK PKWY                         SUITE 700                               SHOREVIEW          MN      55126
TYCO INTEGRATED SECURITY LLC                  PO BOX 371967                                                                                                          PITTSBURGH         PA      15250‐7967
TYCO INTERATED SECURITY LLC                   ATTN: KEVIN CROTHERS              5910 RICE CREEK PKWY                         SUITE 700                               SHOREVIEW          MN      55126
TYCO PROPERTIES INC                           2432 MAHASKA DR                                                                                                        BIRMINGHAM         AL      35244
TYCO PROPERTIES INC                           ATTN: ANDREA LEE                  432 MAHASKA DRIVE                                                                    BIRMINGHAM         AL      35244
TYLER & OLIVIA RITCHIE                        1418 PLEASANT POPLAR CV                                                                                                BENTON             AR      72015
TYLER APPRAISAL ASSOCIATES INC                PO BOX 8970                                                                                                            TYLER              TX      75711
TYLER BROWN & KARLY BROWN                     923 11TH AVE NE                                                                                                        ABERDEEN           SD      57401
TYLER COUNTY SHERIFF                          121 COURT ST                                                                                                           MIDDLEBOURNE       WV      26149
TYLER COUNTY TAX COLLECTOR                    1001 WEST BLUFF                                                                                                        WOODVILLE          TX      75979
TYLER COUNTY TITLE LLC                        318 W DOGWOOD ST                                                                                                       WOODVILLE          TX      75979
TYLER CREST CONDOMINIUM ASSOCIATION           5016A S TYLER                                                                                                          TACOMA             WA      98409
TYLER FREIHEIT                                ADDRESS ON FILE
TYLER HAMILTON PARK HOA                       5401 HOLLYTREE DRIVE                                                                                                   TYLER              TX      75703
TYLER REALTY GROUP                            2410 BOULEVARD                                                                                                         COLONIAL HEIGHTS   VA      23834
TYLER SERVICES                                C/O TERRY TYLER                   P. O. BOX 27965                                                                      HOUSTON            TX      77227
TYLER, LEINASHIA                              ADDRESS ON FILE
TYLER, NEIL                                   ADDRESS ON FILE
TYLER, PAUL                                   ADDRESS ON FILE
TYLERTOWN CITY                                TYLERTOWN CITY‐TAX COLLE          308 BEULAH ST                                                                        TYLERTOWN          MS      39667
TYNER, MAURICE                                ADDRESS ON FILE
TYNGSBOROUGH TOWN                             TYNGSBOROUGH TN ‐ COLLEC          25 BRYANTS LANE                                                                      TYNGSBOROUGH       MA      01879
TYPTAP INS CO                                 3001 SE MARICAMP RD                                                                                                    OCALA              FL      34471
TYPTAP INS CO                                 PO BOX 1120                                                                                                            OCALA              FL      34478
TYPTAP MANAGEMENT COMPANY                     PO BOX 1120                                                                                                            OCALA              FL      34478
TYRONE & IN‐CHING LLC                         LUIS AYON                         AYON LAW                                     8716 SPANISH RIDGE AVENUE SUITE 115     LAS VEGAS          NV      89148
TYRONE AREA SCHOOL DISTR                      TYRONE AREA SD ‐ TAX COL          BUSINESS OFFICE: 701 CLA                                                             TYRONE             PA      16686
TYRONE ASD/TYRONE TOWNSH                      TYRONE AREA SD ‐ TAX COL          701 CLAY AVE                                                                         TYRONE             PA      16686
TYRONE BORO                                   TYRONE BORO ‐ TAX COLLEC          1100 LOGAN AVE                                                                       TYRONE             PA      16686
TYRONE BOWERS                                 ADDRESS ON FILE




                                                                                                           Page 917 of 998
                                         19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                  DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                                     Pg CREDITOR MATRIX
                                                                                                            921 of 1004
Creditor Name                               Address1                                      Address2                                     Address3                            City               State   Zip          Country
TYRONE CHRISTIAN LOMELI                     35 E SECRETARIAT DR                                                                                                            TEMPE              AZ      85284
TYRONE L MAYNARD &                          ADDRESS ON FILE
TYRONE P. AGAR AND MONICA T. AGAR           TYRON P. AGAR, PRO SE                         MONICA T. AGAR, PRO SE                       2 TOPEKA COURT                      MARLTON            NJ      08053
TYRONE S.D./SNYDER TOWNS                    TYRONE AREA SD ‐ TAX COL                      SD TAX OFFICE ‐ 701 CLAY                                                         TYRONE             PA      16686
TYRONE S.D./TAYLOR TWP                      TYRONE SD ‐ TAX COLLECTO                      SD TAX OFFICE ‐ 701 CLAY                                                         TYRONE             PA      16686
TYRONE S.D./TYRONE BORO                     TYRONE AREA SD ‐ TAX COL                      701 CLAY AVE.                                                                    TYRONE             PA      16686
TYRONE TOWNSHIP                             HELEN BAXTER‐ TAX COLLEC                      457 COUNTY ROAD 23                                                               DUNDEE             NY      14837
TYRONE TOWNSHIP                             JUDY ZIMMERMAN‐TAX COLLE                      1988 SHERMANS VALLEY RO                                                          ELLIOTTSBURG       PA      17024
TYRONE TOWNSHIP                             TYRONE TOWNSHIP ‐ TREASU                      10408 CENTER RD                                                                  FENTON             MI      48430
TYRONE TOWNSHIP                             TYRONE TOWNSHIP ‐ TREASU                      28 E. MUSKEGON ST                                                                KENT CITY          MI      49330
TYRONE TOWNSHIP                             TYRONE TOWNSHIP TAX COLL                      3655 KETTLE RD                                                                   ALTOONA            PA      16601
TYRONE TOWNSHIP                             TYRONE TWP ‐ TAX COLLECT                      P.O BOX 125                                                                      GARDNERS           PA      17324
TYRONE TOWNSHIP TAX COLLECTOR               PO BOX 125                                                                                                                     GARDNERS           PA      17324
TYRRELL COUNTY                              TYRRELL COUNTY ‐ TAX COL                      P O BOX 449                                                                      COLUMBIA           NC      27925
TYRRELL COUNTY REGISTER OF DEEDS            PO BOX 449                                                                                                                     COLUMBIA           NC      27925
TYSON, JEFFREY                              ADDRESS ON FILE
TYSON, MARKIA                               ADDRESS ON FILE
U & D RENOVATIONS LLC                       204 GREAT PLAINS AVE                                                                                                           DALLAS             TX      75204
U DRIVE INS                                 3408 W 84TH ST 210                                                                                                             HIALEAH            FL      33018
U MARKETING, LLC                            ATTN: GENERAL COUNSEL                         1 EAST 22ND STREET                                                               LOMBARD            IL      60148
U MARKETING, LLC                            ATTN: MICHELLE BRANDT                         1 EAST 22ND STREET                                                               LOMBARD            IL      60148
U NAME IT COMPLETE SOLUTIONS                7417 SW 140 CT                                                                                                                 MIAMI              FL      33183
U NAME IT LANDSCAPING &                     HOME LLC                                      105 KIM WAY                                                                      WARNER ROBINS      GA      31088
U S CONSTRUCTION SERVICES, LLC              WHITNEY JONES                                 WHITNEY JONES                                P O BOX 1245                        FRIENDSWOOD        TX      77549
U S SEAMLESS                                VERNON BEACHY                                 1827 140TH ST                                                                    HAZLETON           IA      50641
U S VETERAN CONTRACTING                     3428 VOLTAIRE LN                                                                                                               SAINT CHARLES      IL      60175
U&I CONSTRUCTION                            3144 ACADEMY WAY                                                                                                               SACRAMENTO         CA      95815
U.S.                                        UNITED STATES ATTORNEY                        SANFORD C. COATS                             210 PARK AVENUE, SUITE 400          OKLAHOMA CITY      OK      73102
U.S. BANK NATIONAL ASSN                     JOHN DEVORE COMPTON, III                      COMPTON LAW FIRM, P.A.                       212 GRACE STREET                    GREENWOOD          SC      29646
U.S. BANK NATIONAL ASSOCIATION              ATTN: SUZANNE WILLIAMS                        ASSISTANT GENERAL COUNSEL                    214 N TRYON ST 27TH FL              CHARLOTTE          NC      28208
U.S. BANK NATIONAL ASSOCIATION, ET AL.      PRO SE                                        ROBERT W. MONCZKA AND FAYE L. MONCZKA        1545 EAST MOUNTAIN ROAD             WESTFIELD          MA      01085
U.S. BANK, NA, ET AL.                       ROGERS & DRIVER                               BENJAMIN D. RODGERS                          102 E. PUBLIC SQUARE                GLASGOW            KY      42141
U.S. CONSTRUCTION                           MICHAEL YOUSSEF                               262 BEACH ROAD                                                                   STATEN ISLAND      NY      10312
U.S. DEPT. OF HUD                           LISA MULRAIN, ASST GEN COUNSEL                OFF OF GEN COUNSEL, FIN DIV                  451 SEVENTH ST., SW, RM 9250        WASHINGTON         DC      20410
U.S. DETERMINATION SERVICES                 30 WINTER ST FL 12                                                                                                             BOSTON             MA      02108
U.S. FLOOD RESEARCH, INC.                   1820 PRESTON PARK BLVD                        #1100                                                                            PLANO              TX      75093
U.S. LOAN SERVICING TRUST ACCOUNT           9670 W. TROPICANA STE.100                                                                                                      LAS VEGAS          NV      89147
U.S. RESTORATION & REMODELING, INC          6797 N. HIGH ST., SUITE 203                                                                                                    WORTHINGTON        OH      43085
U.S. SECURITY INSURANCE CO.                 P.O. BOX 410054                                                                                                                SALT LAKE CITY     UT      84141
UBEL CONSTRUCTION                           18880 315TH ST                                                                                                                 LONG GROVE         IA      52756
UBLY VILLAGE ‐ TREASURER                    2241 PIERCE STBOX 216                                                                                                          UBLY               MI      48475
UBM                                         9270 W INDIANTOWN RD C7                                                                                                        JUPITER            FL      33478
UBONG INYANG                                CLARK OVRUCHESKY, ESQ.                        C.O. LAW, APC                                3148 MIDWAY DR., # 203              SAN DIEGO          CA      92110
UBONG INYANG                                PETER G. MACALUSO, ESQ.                       LAW OFFICES OF PETER G. MACALUSO             7230 S. LAND PARK DR., # 127        SACRAMENTO         CA      95831
UBS REAL ESTATE SECURITIES INC              1285 AVENUE OF THE AMERICAS                                                                                                    NEW YORK           NY      10019
UCFC FUNDING CORP, MFR HSG CONTRACT         PASS‐THROUGH CERTIFICATES, SERIES 1996‐1      THE BNY MELLON TRUST CO N.A. AS TRUSTEE      500 ROSS STREET – 12TH FLOOR        PITTSBURGH         PA      15262
UCFC FUNDING CORP, MFR HSG CONTRACT         PASS‐THROUGH CERTIFICATES, SERIES 1997‐1      THE BNY MELLON TRUST CO N.A. AS TRUSTEE      2 N. LASALLE STREET, SUITE 1020     CHICAGO            IL      60602
UCFC FUNDING CORP, MFR HSG CONTRACT         PASS‐THROUGH CERTIFICATES, SERIES 1997‐2      DEUTSCHE BANK NTL TRUST CO AS TRUSTEE        1761 EACH ST. ANDREWS PLACE         SANTA ANA          CA      92705‐4934
UCFC FUNDING CORP, MFR HSG CONTRACT         PASS‐THROUGH CERTIFICATES, SERIES 1997‐3      DEUTSCHE BANK NTL TRUST CO AS TRUSTEE        1761 EACH ST. ANDREWS PLACE         SANTA ANA          CA      92705‐4934
UCFC FUNDING CORP, MFR HSG CONTRACT         PASS‐THROUGH CERTIFICATES, SERIES 1997‐4      DEUTSCHE BANK NTL TRUST CO AS TRUSTEE        1761 EACH ST. ANDREWS PLACE         SANTA ANA          CA      92705‐4934
UCFC FUNDING CORP, MFR HSG CONTRACT         PASS‐THROUGH CERTIFICATES, SERIES 1998‐1      DEUTSCHE BANK NTL TRUST CO AS TRUSTEE        1761 EACH ST. ANDREWS PLACE         SANTA ANA          CA      92705‐4934
UCFC FUNDING CORP, MFR HSG CONTRACT         PASS‐THROUGH CERTIFICATES, SERIES 1998‐2      DEUTSCHE BANK NTL TRUST CO AS TRUSTEE        1761 EACH ST. ANDREWS PLACE         SANTA ANA          CA      92705‐4934
UCFC FUNDING CORP, MFR HSG CONTRACT         PASS‐THROUGH CERTIFICATES, SERIES 1998‐3      DEUTSCHE BANK NTL TRUST CO AS TRUSTEE        1761 EACH ST. ANDREWS PLACE         SANTA ANA          CA      92705‐4934
UCON SD CONSTRUCTION                        10543 AVENIDA OLINDA 5                                                                                                         SAN DIEGO          CA      92127
UDELL CAMPBELL                              ADDRESS ON FILE
UDINK, PAUL                                 ADDRESS ON FILE
UDREN LAW OFFICES PC                        111 WOODCREST RD STE 200                                                                                                       CHERRY HILL        NJ      08003
UG INS BROKERAGE INC                        114‐29 LEFFERT BLVD                                                                                                            SOUTH OZONE PARK   NY      11420
UGI UTILITIES INC                           PO BOX 15503                                                                                                                   WILMINGTON         DE      19886
UIBEL, ROBERT                               ADDRESS ON FILE
UIG                                         P O BOX 35605                                                                                                                  DES MOINES         IA      50315
UINTA COUNTY‐TREASURER                      PO BOX 1530                                                                                                                    EVANSTON           WY      82931
UINTAH COUNTY‐TREASURER                     147 EAST MAIN                                                                                                                  VERNAL             UT      84078
UITHOVEN, JAN                               ADDRESS ON FILE
UKIAH VALLEY SANITATION DISTRICT            151 LAWS AVENUE                               SUITE B                                                                          UKIAH              CA      95482
ULDERICO CARUSO                             ANTHONY C. GIORDANO, ESQ.                                                                                                      GARDEN CITY        NY      11530
ULERICK, MICHELLE                           ADDRESS ON FILE
ULINE                                       PO BOX 88741                                                                                                                   CHICAGO            IL      60680
ULLMAN, SUZANNE                             ADDRESS ON FILE
ULLRICH INSURANCE AGENCY                    5310 WARD RD G03                                                                                                               ARVADA             CO      80002




                                                                                                                     Page 918 of 998
                                        19-10412-jlg             Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                               Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           922 of 1004
Creditor Name                              Address1                                      Address2                                      Address3                     City              State   Zip          Country
ULMANS CARPET CLEANING &                   RESTORATION SERVICES, INC                     TIMOTHY ULMAN                                 3878 E. 700 N                DECATUR           IN      46733
ULRICH, ABBIGAIL                           ADDRESS ON FILE
ULSTER COUNTY CLERK                        244 FAIR STREET                                                                                                          KINGSTON          NY      12401
ULSTER COUNTY TREASURER                    P.O. BOX 1800                                                                                                            KINGSTON          NY      12402‐1800
ULSTER TOWN                                ULSTER TOWN‐TAX COLLECTO                      TOWN OF ULSTER TC, C/O BO                                                  LAKE KATRINE      NY      12449
ULTIMATE RESTORATION INC                   3500 VICKSBURG LN 342                                                                                                    PLYMOUTH          MN      55447
ULTIMATE ROOFING INC.                      14792 E. ELDORADO DRIVE                                                                                                  AURORA            CO      80014
ULTRA CHEM                                 7212VAN BUREN AVE                                                                                                        SAVANNAH          GA      31406
ULTRA CONT & SHAUNET &                     COLLINGTON CAMPBELL                           8310 CHERRY LAKE RD                                                        GROVELAND         FL      34736
ULTRA CONTRACTORS LLC &                    VICTOR & LISSETTE DIAZ                        8310 CHERRY LAKE RD                                                        GROVELAND         FL      34736
ULTRA EXTERIORS, INC                       6923 INDIANA AVENUE 119                                                                                                  LUBBOCK           TX      79413
ULVA RHODES                                24731 COUNTY RD 8                                                                                                        FLORENCE          AL      35634
ULVIN, MICHAEL                             ADDRESS ON FILE
ULYSSES BORO                               ULYSSES BORO ‐ TAX COLLE                      710 MAIN ST BOX 94                                                         ULYSSES           PA      16948
ULYSSES BOROUGH SCHOOL D                   NORTHERN POTTER SD ‐ COL                      710 MAIN ST BOX 94                                                         ULYSSES           PA      16948
ULYSSES TOWN                               ULYSSES TOWN‐TAX COLLECT                      10 ELM STREET                                                              TRUMANSBURG       NY      14886
ULYSSES TOWNSHIP                           CHERYL FREEMAN‐TAX COLLE                      2556 SR 49 WEST                                                            ULYSSES           PA      16948
ULYSSES TOWNSHIP SCHOOL                    CHERYL FREEMAN‐TAX COLLE                      2556 SR 49 WEST                                                            ULYSSES           PA      16948
UMANOFF BOYER AGENCY                       1504 RALPH AVENUE                                                                                                        BROOKLYN          NY      11236
UMATILLA COUNTY                            ASSESSMENT & TAXATION                         P.O. BOX 68                                                                PENDLETON         OR      97801‐0068
UMATILLA COUNTY                            UMATILLA COUNTY TAX COLL                      216 SE 4TH AVENUE                                                          PENDLETON         OR      97801
UMATILLA COUNTY TAX COLLECTOR              216 SE 14TH ST.                                                                                                          PENDLETON         OR      97801
UMBERGER, SHYANN                           ADDRESS ON FILE
UMBRELLA CONSTRUCTION, INC                 180 INDUSTRIAL BLVD SUITE G                                                                                              MCKINNEY          TX      75069
UMHJSA                                     2875 TERWOOD RD. P.O. BOX 535                                                                                            WILLOW GROVE      PA      19090
UMIALIK INS                                3301 C ST  300                                                                                                           ANCHORAGE         AK      99503
UMIALIK INS CO                             P O BOX 59184                                                                                                            MINNEAPOLIS       MN      55459
UMOJA, MARY                                ADDRESS ON FILE
UMPHREY INSURANCE AGENCY                   215 S HWY 69                                                                                                             NEDERLAND         TX      77627
UMPIRE PROFESSIONAL SERV                   13727 SW 152ND ST 359                                                                                                    MIAMI             FL      33177
UMPQUA BASIN WATER ASSOCIATION, INC.       4972 GARDEN VALLEY RD                                                                                                    ROSEBURG          OR      97471
UNADILLA CITY                              UNADILLA CITY‐TAX COLLEC                      PO BOX 307                                                                 UNADILLA          GA      31091
UNADILLA TOWN                              UNADILLA TOWN‐TAX COLLEC                      PO BOX E                                                                   UNADILLA          NY      13849
UNADILLA TOWNSHIP                          UNADILLA TOWNSHIP ‐ TREA                      PO BOX 120                                                                 GREGORY           MI      48137
UNADILLA VALLEY CENTRAL                    UNADILLA VALLEY CSD‐ COL                      NBT BANK‐2 SOUTH MAIN ST                                                   NEW BERLIN        NY      13411
UNADILLA VILLAGE                           UNADILLA VILLAGE‐CLERK                        PO BOX 386/193 MAIN STRE                                                   UNADILLA          NY      13849
UNALASKA CITY                              CITY OF UNALASKA                              PO BOX 610                                                                 UNALASKA          AK      99685
UNATEGO C S (TN OF SIDNE                   UNATEGO C S ‐ TAX COLLEC                      2641 STATE HIGHWAY 7                                                       OTEGO             NY      13825
UNATEGO CEN.SCH.(CMBND.T                   UNATEGO CS ‐ TAX COLLECT                      2 FOXCARE DRIVE‐ COMMUNI                                                   ONEONTA           NY      13820
UNCH INC AND                               A HAMMOND & D ESCOTT                          620 NW 24TH AVE                                                            BIRMINGHAM        AL      35215
UNDARE INC                                 105 CALLE LILAS, URB SAN FRANCISCO                                                                                       SAN JUAN          PR      00926
UNDERDAHL, DAWN                            ADDRESS ON FILE
UNDERDAHL, LEE                             ADDRESS ON FILE
UNDERHILL TOWN                             UNDERHILL TOWN ‐ TAX COL                      12 PLEASANT VALLEY ROAD                                                    UNDERHILL         VT      05489
UNDERHILL TOWN                             UNDERHILL TWN TREASURER                       5922 CTH V                                                                 GILLETT           WI      54124
UNDERWOOD & RIEMER PC                      21 SOUTH SECTION STREET                                                                                                  FAIRHOPE          AL      36532
UNDERWOOD LAW FIRM                         PO BOX 16852                                                                                                             JACKSON           MS      39236
UNDERWRITER AT LLOYDS                      P O BOX 407193                                                                                                           FORT LAUDERDALE   FL      33340
UNDERWRITERS AT LLOYDS                     115 N HOWE ST                                                                                                            SOUTHPORT         NC      28461
UNDERWRITERS AT LLOYDS                     306 W MAIN ST SUITE 409                                                                                                  FRANKFORT         KY      40601
UNDERWRITERS INS                           60 WASHINGTON AVE 101                                                                                                    HAMDEN            CT      06518
UNFCU FINANCIAL SERVICES                   62 S OCEAN AVE                                                                                                           PATCHOGUE         NY      11772
UNGERMAN INC.                              R.A. UNGERMAN CONSTRUCTION COMPANY INC.       R.A. UNGERMAN CONSTRUCTION COMPANY INC.       14000 21ST AVE N             PLYMOUTH          MN      55447
UNICOI COUNTY                              UNICOI COUNTY‐TRUSTEE                         PO BOX 7                                                                   ERWIN             TN      37650
UNIFIED BUILDERS, LLC                      DAOUGLAS CARPENTER                            5348 N 4200 W                                                              CEDAR CITY        UT      84921
UNIFIED GOVERNMENT TREASURER               4953 STATE AVE                                                                                                           KANSAS CITY       KS      66102
UNIFIED INS                                14004 US HWY 19 S 104                                                                                                    THOMASVILLE       GA      31757
UNIFIED TAX RESOURCES, LLC                 ATTN: GENERAL COUNSEL                         16000 BARKERS POINT LANE                      SUITE 201                    HOUSTON           TX      77079
UNIFIED TAX RESOURCES, LLC                 ATTN: GENERAL COUNSEL                         2727 SPRING CREEK DRIVE                                                    SPRING            TX      77373
UNIFIED TOWNS AND GORES                    PAY TO PROPERTY LOCATION                      PO BOX 417                                                                 ISLAND POND       VT      05846
UNIFORM CONSR CR CODE CONSR PRTC SECT      ATTN CHARLY HOEHN                             RALPH L. CARR COLORADO JUDICIAL CENTER        1300 BROADWAY, 6TH FLOOR     DENVER            CO      80203
UNIFORM CONSR CR CODE CONSR PRTC SECT      ATTN JODIE ROBERTSON                          RALPH L. CARR COLORADO JUDICIAL CENTER        1300 BROADWAY, 6TH FLOOR     DENVER            CO      80203
UNIFORM CONSR CR CODE CONSR PRTC SECT      OFFICE OF THE ATTY GENERAL ‐ DEPT OF LAW      RALPH L. CARR COLORADO JUDICIAL CENTER        1300 BROADWAY, 6TH FLOOR     DENVER            CO      80203
UNIGARD SECURITY                           P O BOX 90701                                                                                                            BELLEVUE          WA      98009
UNILITE INSURANCE AGENCY                   1983 MARCUS AVE                                                                                                          LAKE SUCCESS      NY      11042
UNIMAX INS                                 705 W HILLBOROUGH AVE                                                                                                    TAMPA             FL      33615
UNION AREA S.D./UNION TW                   UNION AREA SD ‐ TAX COLL                      205 MAPEAT LANE                                                            NEW CASTLE        PA      16101
UNION BEACH BORO  ‐FISCA                   UNION BEACH BORO‐TAX COL                      650 POOLE AVENUE                                                           UNION BEACH       NJ      07735
UNION CITY                                 CITY OF UNION ‐ CLERK                         1843 MT. ZION RD                                                           UNION             KY      41091
UNION CITY AREA SCHOOL D                   KIM UBER ‐ TAX COLLECTOR                      9 FIFTH AVE                                                                UNION CITY        PA      16438




                                                                                                                     Page 919 of 998
                                           19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.             Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 923 of 1004
Creditor Name                                 Address1                         Address2                                    Address3     City              State   Zip        Country
UNION CITY AREA SCHOOL D                      UNION CITY AREA SD ‐ COL         9889 MITCHELL ROAD                                       UNION CITY        PA      16438
UNION CITY AREA SD/BLOOM                      UNION CITY AREA SD ‐ COL         35441 CIRCUIT DR                                         UNION CITY        PA      16438
UNION CITY BORO                               KIM UBER‐TAX COLLECTOR           9 FIFTH AVE                                              UNION CITY        PA      16438
UNION CITY FISCAL                             UNION CITY TAX COLLECTOR         3715 PALISADE AVENUE                                     UNION CITY        NJ      07087
UNION CITY PILOT                              UNION CITY TAX COLLECTOR         3715 PALISADE AVENUE                                     UNION CITY        NJ      07087
UNION CITY SPEC ASSMNT                        CITY OF UNION‐CLERK              1843 MT. ZION RD                                         UNION             KY      41091
UNION CITY TAX COLLECTOR                      5047 UNION ST                                                                             UNION CITY        GA      30291
UNION CITY TAX COLLECTOR                      PO BOX 9                                                                                  UNION CITY        TN      38281
UNION CITY TREASURER                          101 SHARPE STREET                                                                         UNION             SC      29379
UNION CITY VILLAGE TREASURER                  208 N BROADWAY                                                                            UNION CITY        MI      49094
UNION COUNTY                                  500 MITCHELL ST                                                                           CLOVIS            NM      88101
UNION COUNTY CHANCERY CLERK                   OF COURT                         PO BOX 847                                               NEW ALBANY        MS      38652
UNION COUNTY CLERK                            100 W MAIN ST                                                                             MORGANFIELD       KY      42437
UNION COUNTY CLERK                            UNION COUNTY COURTHOUSE          2 BROAD STREET RM 115                                    ELIZABETH         NJ      07207
UNION COUNTY INS                              14 MAIN ST                                                                                CLAYTON           NM      88415
UNION COUNTY SHERIFF                          209 E MAIN 250                                                                            ELK POINT         SD      57025
UNION COUNTY SHERIFF                          PO BOX 30                                                                                 MORGANFIELD       KY      42437
UNION COUNTY TAX CLAIM BUREAU                 155 N 15TH STREET                                                                         LEWISBURG         PA      17837
UNION COUNTY TAX COLLECTOR                    1001 4TH ST STE A                                                                         LA GRANDE         OR      97850
UNION COUNTY TAX COLLECTOR                    101 N WASHINGTON RM 106                                                                   EL DORADO         AR      71730
UNION COUNTY TAX COLLECTOR                    210 WEST MAIN STREET                                                                      UNION             SC      29379
UNION COUNTY TAX COLLECTOR                    500 N MAIN ST STE 119                                                                     MONROE            NC      28112
UNION COUNTY TAX COLLECTOR                    55 W MAIN ST RM 108                                                                       LAKE BUTLER       FL      32054
UNION COUNTY TAX COLLECTOR                    PO BOX 38                                                                                 MONROE            NC      28111‐0038
UNION COUNTY TAX COLLECTOR                    PO BOX 862                                                                                NEW ALBANY        MS      38652
UNION COUNTY TAX COMMISSION                   65 COURTHOUSE ST ‐ SUITE                                                                  BLAIRSVILLE       GA      30512
UNION COUNTY TREASURER                        100 COURT ST STE 4                                                                        CLAYTON           NM      88415
UNION COUNTY TREASURER                        209 E MAIN ST STE 220                                                                     ELK POINT         SD      57025
UNION COUNTY TREASURER                        300 N PINE                                                                                CRESTON           IA      50801
UNION COUNTY TREASURER                        309 W MARKET ST RM 123                                                                    JONESBORO         IL      62952
UNION COUNTY TREASURER                        COURTHOUSE 210 W MAIN                                                                     UNION             SC      29379
UNION COUNTY TREASURER                        PO BOX 133                                                                                LIBERTY           IN      47353
UNION COUNTY TREASURER                        PO BOX 420                                                                                MARYSVILLE        OH      43040
UNION COUNTY TRUSTEE                          901 MAIN ST STE 117                                                                       MAYNARDVILLE      TN      37807
UNION ELECTRIC CONTRACTING CO                 350 COMMERCE DR                                                                           FORT WASHINGTON   PA      19034
UNION ELECTRIC CONTRACTING COMPANY            ATTN: GENERAL COUNSEL            350 COMMERCE DRIVE                                       FORT WASHINGTON   PA      19034
UNION ENDICOTT CS                             BC DIRECTOR OF OMB               60 HAWLEY STREET                                         BINGHAMTON        NY      13901
UNION FEDERAL SAVINGS & LOAN ASSOCIATION      104 N TREMONT ST                                                                          KEWANEE           IL      61443
UNION FIRE DISTRICT COLLECTIONS               131 ASA POND ROAD                                                                         WAKEFIELD         RI      02879
UNION GEN                                     PO BOX 6555                                                                               CONCORD           CA      94524
UNION GENERAL INSURANCE SERVICES              1390 WILLOW PASS RD 1050                                                                  CONCORD           CA      94520
UNION GROVE VILLAGE TREASURER                 925 15TH AVE                                                                              UNION GROVE       WI      53182
UNION INS OF PROVIDENCE                       P O BOX 884                                                                               DES MOINES        IA      50306
UNION LEASING CORP                            921 WALNUT STREET                SUITE 220                                                BOULDER           CO      80302
UNION MTL FIRE INS CO                         FLOOD PROCESSING                 PO BOX 2057                                              KALISPELL         MT      59903
UNION MUT INS CO                              3613 NW 56 ST STE 300                                                                     OKLAHOMA CITY     OK      73112
UNION MUTUAL FIRE INS CO                      139 STATE STREET                                                                          MONTPELIER        VT      05601
UNION MUTUAL FIRE INS CO                      P O BOX 158                                                                               MONTPELIER        VT      05601
UNION NATIONAL INS                            P O BOX 19010                                                                             SHREVE PORT       LA      71149
UNION PARISH TAX COLLECTOR                    710 HOLDER ROAD                                                                           FARMERVILLE       LA      71241
UNION POINT CITY TAX COLLECTOR                107 SCOTT ST                                                                              UNION POINT       GA      30669
UNION ROME SEWER                              PO BOX 430                                                                                CHESAPEAKE        OH      45619‐0430
UNION S.D./MADISON TWP                        UNION SD ‐ TAX COLLECTOR         940 LAWSONHAM ROAD                                       RIMERSBURG        PA      16248
UNION S.D./RIMERSBURG BO                      UNION SD ‐ TAX COLLECTOR         266 CHESTNUT STREET BOX                                  RIMERSBURG        PA      16248
UNION SCHOOL DISTRICT/MA                      CASSIE RUEHLE‐ TAX COLLE         278 AMBROSIA ROAD                                        EDINBURG          PA      16116
UNION SPRINGS CEN SCH  (                      DEBORAH PINCKNEY‐TAX COL         2035 PINCKNEY RD                                         AUBURN            NY      13021
UNION STANDARD                                PO BOX 152180                                                                             IRVING            TX      75015
UNION TOWN                                    BC DIRECTOR OF OMB               60 HAWLEY ST                                             BINGHAMTON        NY      13901
UNION TOWN TAX COLLECTOR                      1043 BUCKLEY HIGHWAY                                                                      UNION             CT      06076
UNION TOWN TAX COLLECTOR                      567 COMMON ROAD                                                                           UNION             ME      04862
UNION TOWN TREASURER                          1298 PIT RD                                                                               BRUSSELS          WI      54204
UNION TOWN TREASURER                          13847 W HWY 59                                                                            EVANSVILLE        WI      53536
UNION TOWN TREASURER                          1506 N TOWN HALL RD                                                                       EAU CLAIRE        WI      54703
UNION TOWN TREASURER                          28707 PALMBORG ROAD                                                                       DANBURY           WI      54830
UNION TOWN TREASURER                          S2931 VALLEY AVE                                                                          LA FARGE          WI      54639
UNION TOWN TREASURER                          W2036 370TH AVE                                                                           MAIDEN ROCK       WI      54750
UNION TOWNSHIP                                BERNADETTE SPEER ‐ COLLE         3904 FINLEYVILLE‐ELRAMA                                  FINLEYVILLE       PA      15332
UNION TOWNSHIP                                HERB ZOOK ‐ TAX COLLECTO         7 HILLCREST DRIVE                                        BELLEVILLE        PA      17004
UNION TOWNSHIP                                LEBANON COUNTY ‐ TREASUR         400 S 8TH ST RM 103                                      LEBANON           PA      17042
UNION TOWNSHIP                                WENDY YODER ‐ TAX COLLEC         PO BOX 194                                               WINFIELD          PA      17889




                                                                                                         Page 920 of 998
                                     19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                  DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                     Pg CREDITOR MATRIX
                                                                                            924 of 1004
Creditor Name                           Address1                          Address2                                       Address3     City             State   Zip        Country
UNION TOWNSHIP TAX COLLECTOR            1191 S. CONTINENTAL DR                                                                        ROCKTON          PA      15856
UNION TOWNSHIP TAX COLLECTOR            123 ARISTES RD                                                                                RINGTOWN         PA      17967
UNION TOWNSHIP TAX COLLECTOR            1389 ROSEVILLE SIGEL RD                                                                       BROOKVILLE       PA      15825
UNION TOWNSHIP TAX COLLECTOR            140 PERRYVILLE ROAD                                                                           HAMPTON          NJ      08827
UNION TOWNSHIP TAX COLLECTOR            1976 MORRIS AVENUE                                                                            UNION            NJ      07083
UNION TOWNSHIP TAX COLLECTOR            205 MAPEAT LN                                                                                 NEW CASTLE       PA      16101
UNION TOWNSHIP TAX COLLECTOR            250 BUSH HOLLOW ROAD                                                                          JULIAN           PA      16844
UNION TOWNSHIP TAX COLLECTOR            414 MEHRING RD                                                                                LITTLESTOWN      PA      17340
UNION TOWNSHIP TAX COLLECTOR            50 GEIGERTOWN RD                                                                              DOUGLASSVILLE    PA      19518
UNION TOWNSHIP TAX COLLECTOR            6789 SHAFER RD                                                                                MEADVILLE        PA      16335
UNION TOWNSHIP TAX COLLECTOR            7212 COLBERT RD POB 156                                                                       CALVIN           PA      16622
UNION TOWNSHIP TAX COLLECTOR            844 SCHULTZ ROAD                                                                              WARFORDSBURG     PA      17267
UNION TOWNSHIP TAX COLLECTOR            98 MOUNTAIN RD                                                                                SHICKSHINNY      PA      18655
UNION TOWNSHIP TAX COLLECTOR            9889 MITCHELL RD                                                                              UNION CITY       PA      16438
UNION TOWNSHIP TREASURER                UNION TOWNSHIP ‐ TREASUR          191 N BROADWAY ST.                                          UNION CITY       MI      49094
UNION TOWNSHIP TREASURER                UNION TOWNSHIP ‐ TREASUR          2010 S LINCOLN RD                                           MT PLEASANT      MI      48858
UNION TOWNSHIP TREASURER                UNION TOWNSHIP ‐ TREASUR          5650 GRAND KAL RD SW                                        FIFE LAKE        MI      49633
UNION VALE TOWN                         UNION VALE TOWN‐TAX COLL          249 DUNCAN ROAD                                             LAGRANGEVILLE    NY      12540
UNIONTOWN AREA SCHOOL DI                JOSEPH GIACHETTI ‐ TREAS          20 NORTH GALLATIN AVE RO                                    UNIONTOWN        PA      15401
UNIONTOWN CITY                          CITY OF UNIONTOWN ‐ CLER          P O BOX 548                                                 UNIONTOWN        KY      42461
UNIONTOWN CITY  CITY BIL                JOSEPH GIACHETTI ‐ TREAS          20 N. GALLATIN RM 111                                       UNIONTOWN        PA      15401
UNIONTOWN SCHOOL DISTRIC                TINA DENNIS ‐ TAX COLLEC          PO BOX 54                                                   CHALK HILL       PA      15421
UNIONTOWN SCHOOL DISTRIC                UNIONTOWN AREA SD ‐ COLL          140 GROVER RD                                               OHIOPYLE         PA      15470
UNIONTOWN SCHOOL DISTRIC                UNIONTOWN AREA SD ‐ COLL          P.O. BOX 488                                                NEW SALEM        PA      15468
UNIONTOWN SCHOOL DISTRIC                UNIONTOWN SD ‐ TAX COLLE          142 GRIMPLIN RD                                             VANDERBILT       PA      15486
UNIONVILLE                              UNIONVILLE CITY ‐ COLLEC          1507 MAIN                                                   UNIONVILLE       MO      63565
UNIONVILLE CHADDS FORD S                UNIONVILLE CHADDS FORD ‐          740 UNIONVILLE RD                                           KENNETT SQUARE   PA      19348
UNIONVILLE TOWN                         UNIONVILLE TOWN ‐ COLLEC          1102 UNIONVILLE CHURCH R                                    MONROE           NC      28110
UNIONVILLE VILLAGE                      UNIONVILLE VIL‐COLLECTOR          PO BOX 148                                                  UNIONVILLE       NY      10988
UNIONVILLE VILLAGE                      UNIONVILLE VILLAGE ‐ TRE          PO BOX 257                                                  UNIONVILLE       MI      48767
UNIONVILLE‐CHADDS FORDS                 UNIONVILLE‐CHADDSFORD SD          740 UNIONVILLE RD                                           KENNETT SQUARE   PA      19348
UNIQUE CONSTRUCTION                     302 NORTH 5TH AV                                                                              MANCHESTER       GA      31816
UNIQUE CUSTOMS LLC                      210 IDA LANE                                                                                  LAKE CHARLES     LA      70607
UNIQUE PROPERTIES LLC                   4115 BRADFORD HOPEWELL RD                                                                     PINSON           AL      35126
UNIQUE RENOVATIONS &                    REMODELING INC                    1020 EAST 8TH CT                                            HIALEAH          FL      33010
UNISOURCE INS AGENCY                    7249 N PINE ISLAND RD                                                                         TAMARAC          FL      33321
UNITEC ENTERPRISE LLC                   5625 DOLORES ST                                                                               HOUSTON          TX      77057
UNITED AGENCIES INC                     100 N. 1ST ST  STE‐301                                                                        BURBANK          CA      91502
UNITED AGENCIES INC                     525 COEDOVA STE 200                                                                           PASADENA         CA      91101
UNITED APPRAISAL SERVICES               2641 YORKSHIRE DR                                                                             ANTIOCH          CA      94531
UNITED CAS INS CO OF AMERICA            12115 LACKLAND RD                                                                             ST LOUIS         MO      63146
UNITED CAS OF AMER                      3278 PHILLIPS HWY 3                                                                           JACKSONVILLE     FL      32207
UNITED CLAIMS ADJUSTERS CORP            14361 COMMERCE WAY STE 102                                                                    MIAMI LAKES      FL      33016
UNITED CLEANING & RESTORATION, LLC      70 INDUSTRIAL PK ACCESS RD                                                                    MIDDLEFIELD      CT      06455
UNITED CLEANING & RESTORATION, LLC      K&M GRENIER                       70 INDUSTRIAL PK ACCESS RD                                  MIDDLEFIELD      CT      06455
UNITED COMMUNITY MANAGEMENT CORP        11784 W SAMPLE RD  103                                                                        CORAL SPRINGS    FL      33065
UNITED CONST GROUP INC                  SUITE 110                         3195 N POWERLINE RD                                         POMPANO BEACH    FL      33069
UNITED ENVIRONMENTAL INC.               485 HICKORY RIDGE ROAD                                                                        FLORENCE         MS      39073
UNITED FARM FAM MUT INS                 P O BOX 1250                                                                                  INDIANAPOLIS     IN      46206
UNITED FARM FAMILY INS                  P O BOX 656                                                                                   ALBANY           NY      12201
UNITED FIRE & CASUALTY                  PO BOX 73909                                                                                  CEDAR RAPIDS     IA      52401
UNITED FIRE AND CAS                     118 SECOND AVE SE                                                                             CEDAR RAPIDS     IA      52407
UNITED FRONTIER MUT                     195 DAVISON RD                                                                                LOCKPORT         NY      14094
UNITED GUARANTY CORPORATION             ATTN: GENERAL COUNSEL             230 NORTH ELM STREET                                        GREENSBORO       NC      27401
UNITED GUARANTY RES INS CO OF NC        WELLS FARGO LOCKBOX 601860        1525 WT HARRIS BLVD 2C2                                     CHARLOTTE        NC      28262
UNITED HEALTHCARE SERV ‐ ASO            9900 BREN RD E                                                                                MINNETONKA       MN      55343
UNITED HEALTHCARE SERV ‐ CF             9900 BREN RD E                                                                                MINNETONKA       MN      55343
UNITED HERITAGE                         707 E UNITED HERITAGE CT                                                                      MERIDAN          ID      83642
UNITED HERITAGE PROP&CAS                PO BOX 5555                                                                                   MERIDIAN         ID      83680
UNITED HOME INS                         1201 W COURT ST                                                                               PARAGOULD        AR      72450
UNITED HOME INS                         PO BOX 1546                                                                                   PARAGOULD        AR      72451
UNITED HOME REMODELERS INC              5460 THUNDER HILL RD                                                                          COLUMBIA         MD      21045
UNITED ILLUMINATING COMPANY (THE)       PO BOX 9230                                                                                   CHELSEA          MA      02150‐9230
UNITED INDEPENDENT SCHOOL DISTRICT      201 LINDENWOOD DRIVE                                                                          LAREDO           TX      78045
UNITED INNOVATION GROUP                 8 CHATHAM SQ STE 802                                                                          NEW YORK         NY      10038
UNITED INS                              120 WASHINGTON ST 201                                                                         ROCHESTER        NH      03839
UNITED INS                              470 FOREST AVE                                                                                PORTLAND         ME      04101
UNITED INS AGENCY                       215 SW 17TH AVE STE 217                                                                       MIAMI            FL      33135
UNITED INS GROUP                        4956 N 300 W STE 101                                                                          PROVO            UT      84604
UNITED INSURANCE GROUP                  P O BOX 971000                                                                                OREM             UT      84097




                                                                                                       Page 921 of 998
                                          19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                              Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           925 of 1004
Creditor Name                                Address1                                    Address2                                      Address3                                    City                 State   Zip        Country
UNITED IRRIGATION DISTRI                     UNITED IRR DIST‐TAX COLL                    P O BOX 877                                                                               MISSION              TX      78573
UNITED ISD TAX COLLECTOR                     3501 E SAUNDERS                                                                                                                       LAREDO               TX      78041
UNITED JOINT S.D./EAST W                     UNITED SD ‐ TAX COLLECTO                    161 ROPERS VIEW RD                                                                        VINTONDALE           PA      15961
UNITED JOINT SD/BRUSH VA                     GLORIA MITCHELL                             PO BOX 290                                                                                BRUSH VALLEY         PA      15720
UNITED JOINT SD/BUFFINGT                     BUFFINGTON TWP ‐ TAX COL                    3806 SPRUCE HOLLOW RD                                                                     HOMER CITY           PA      15748
UNITED JOINT SD/WEST WHE                     TAX COLLECTOR                               76 KETTLE HOLLOW                                                                          BLAIRSVILLE          PA      15717
UNITED LAND SERVICES, INC                    208 N. ORANGE ST.                                                                                                                     NEW SMYRNA BEACH     FL      32168
UNITED LAW CENTER A PROFESSIONAL             LAW CORPORATION                             3301 WATTS AVENUE SUITE 500                                                               SACRAMENTO           CA      95821
UNITED MINE WORKERS AMERICA                  18354 QUANTICO GATEWAY DR                   SUITE 200                                                                                 TRIANGLE             VA      22172
UNITED MTL                                   113 ELM ST                                                                                                                            WASHINGTON           MO      63090
UNITED MTL                                   200 E 2ND ST                                                                                                                          MADRID               IA      50156
UNITED MUT INS CO                            PO BOX 186                                                                                                                            ALBION               IL      62806
UNITED MUT INS CO                            PO BOX 231                                                                                                                            WASHINGTON           MO      63090
UNITED NATIONAL INS AGCY                     2201 CAROLINE ST                                                                                                                      HOUSTON              TX      77002
UNITED NATIONAL INS CO                       P O BOX 206859                                                                                                                        DALLAS               TX      75320
UNITED NATL GROUP                            PO BOX 563                                                                                                                            WILLOW GROVE         PA      19090
UNITED P & C                                 P O  BOX 51149                                                                                                                        SARASOTA             FL      34232
UNITED P & C                                 P O BOX 2057                                                                                                                          KALISPELL            MT      59903
UNITED P & C                                 P O BOX 31588                                                                                                                         TAMPA                FL      33631
UNITED P&C INS INC                           P O BOX 31512                                                                                                                         TAMPA                FL      33631
UNITED PACIFIC INS CO                        910 N WASHINGTON                                                                                                                      SPOKANE              WA      99201
UNITED PARCEL SERVICE INC                    LOCKBOX 577                                                                                                                           CAROL STREAM         IL      60132‐0577
UNITED PROP &CAS INS CO                      100 PARAMOUNT DR STE 100                                                                                                              SARASOTA             FL      34232
UNITED PROP AND CAS                          555 CORPORATE DR                                                                                                                      KALISPELL            MT      59901
UNITED PROPERTY AND                          CASUALTY                                    4700 140TH AVE N 106                                                                      CLEARWATER           FL      33762
UNITED RESTORATION LLC                       PO BOX 60570                                                                                                                          PHILADELPHIA         PA      19145
UNITED RESTORATION, INC.                     360 CLEVELAND PLACE                                                                                                                   VIRGINIA BEACH       VA      23462
UNITED SD ARMAGH BORO                        SHARON GIBBONS ‐ TAX COL                    PO BOX 374                                                                                ARMAGH               PA      15920
UNITED SERVICE DKI &                         DENNIS & JULIE GLADE                        500 E RIDGE ROAD STE 201                                                                  GRIFFITH             IN      46319
UNITED SERVICE ORGANIZATIONS INC             2111 WILSON BLVD STE 1200                                                                                                             ARLINGTON            VA      22201
UNITED SERVICES                              13701 GREEN ASH CT                                                                                                                    EARTH CITY           MO      63045
UNITED SERVICES BY PERMACO                   46 SHERWOOD TERRACE                                                                                                                   LAKE BLUFF           IL      60044
UNITED SERVICES DKI                          500 E RIDGE RD 201                                                                                                                    GRIFFITH             IN      46319
UNITED SERVICES OF                           AMERICA INC                                 3320 N 90TH ST                                                                            OMAHA                NE      68134
UNITED SERVICES OF AMER                      & MICHAEL & TONI JONES                      3320 N 90TH ST                                                                            OMAHA                NE      68134
UNITED STATE POSTAL SERVICE                  8205 S PRIEST                                                                                                                         TEMPE                AZ      85284
UNITED STATES ATTORNEY GENERAL               U.S. DEPARTMENT OF JUSTICE                  950 PENNSYLVANIA AVENUE, NW                                                               WASHINGTON           DC      20530‐0001
UNITED STATES ATTORNEYS OFFICE               FOR THE SOUTHERN DIST OF NY                 86 CHAMBERS ST 3RD FLOOR                                                                  NEW YORK             NY      10007
UNITED STATES DEPARTMENT OF AGRICULTURE      ATTN: MELVIN CARROLL SR                     RURAL DEVELOPMENT ‐ RM 2250                   1400 INDEPENDENCE AVE, SW                   WASHINGTON           DC      20250
UNITED STATES DISTRICT COURT                 324 W MARKET ST RM 120                                                                                                                GREENSBORO           NC      27401
UNITED STATES FIRE INSUR                     P.O. BOX 1973                                                                                                                         MORRISTOWN           NJ      07960
UNITED STATES LIABILITY                      1800 WASHINGTON BLVD                                                                                                                  BALTIMORE            MD      21230
UNITED STATES OF AMERICA                     CAROLINE D. CIRALOLO, ESQ., ACTING AAG      RICHARD J.. HAGERMAN, ESQ., TAX DIVISION      USDOJ, PO BOX 27 BEN FRANKLIN STATION       WASHINGTON           DC      20044
UNITED STATES OF AMERICA                     US DEPARTMENT OF JUSTICE                    ERICA BENITES GIESE, AUSA                     601 N.W. LOOP 410, SUITE 600                SAN ANTONIO          TX      78216
UNITED STATES OF AMERICA, ET AL.             BRIAN M. FELDMAN, ESQ.                      HARTER SECREST & EMERY LLP                    1600 BAUSCH & LOMB PLACE                    ROCHESTER            NY      14604
UNITED STATES OF AMERICA, ET AL.             JACOB W. BUCHDAHL; ARUN SUBRAMANIAN         CORY S. BULAND; SUSMAN GODFREY LLP            1301 AVENUE OF THE AMERICAS, 32ND FLOOR     NEW YORK             NY      10019
UNITED STATES POSTAL SERVICE                 575 PINETOWN RD                                                                                                                       FORT WASHINGTON      PA      19034
UNITED STATES TREASURY                       P.O. BOX 12192                                                                                                                        COVINGTON            KY      41012‐0192
UNITED STATES TRUSTEE                        PO BOX 530202                                                                                                                         ATLANTA              GA      30353‐0202
UNITED SURETY                                P O BOX 2111                                                                                                                          SAN JUAN             PR      922
UNITED SURETY & INDEMNITY COMPANY            1510 AVE FD                                                                                                                           ROOSEVELT GYAYNABO   PR      00922
UNITED SURETY & INDEMNITY COMPANY            B7 TABONUCO ST 1200                                                                                                                   GUAYNABO             PR      968
UNITED SURETY & INDEMNITY COMPANY            P. O. BOX 2111                                                                                                                        SAN JUAN             PR      00922‐2111
UNITED TAX RESOURCES, LLC                    ATTN: GENERAL COUNSEL                       16000 BARKERS POINT LN                        SUITE 201                                   HOUSTON              TX      77079
UNITED TITLE & ESCROW INC                    572 RITCHIE HWY STE E                                                                                                                 SEVERNA PARK         MD      21146
UNITED VALLEY INS                            3245 W FIGARDEN DR                                                                                                                    FRESNO               CA      93729
UNITED WATER COMPANY                         69 DEVOE PL                                                                                                                           HACKENSACK           NJ      07601
UNITED WATER RESTORATION GROUP, INC          1259 W GRANADA BLVD STE 202                                                                                                           ORMOND BEACH         FL      32174
UNITED WAY                                   PO BOX 933875                                                                                                                         ATLANTA              GA      31193‐3875
UNITIL                                       PO BOX 981010                                                                                                                         BOSTON               MA      02298‐1010
UNITRIN KEMPER                               P O  BOX 72118                                                                                                                        CHARLOTTE            NC      28272
UNITY CONST CO INC                           23 SHORT ST E                                                                                                                         EAST WALPOLE         MA      02032
UNITY MTL                                    204 RED RIVER AVE S                                                                                                                   COLD SPRINGS         MN      56320
UNITY MUT INS CO                             PO BOX 438                                                                                                                            COLD SPRING          MN      56320
UNITY TOWN                                   W 1112 CENTURY RD                                                                                                                     SPENCER              WI      54479
UNITY TOWN TAX COLLECTOR                     13 CENTER ROAD                                                                                                                        UNITY                NH      03603
UNITY TOWN TAX COLLECTOR                     74 SCHOOL ST                                                                                                                          UNITY                ME      04988
UNITY TOWN TREASURER                         PO BOX 194                                                                                                                            STRUM                WI      54770
UNITY TOWNSHIP MUNICIPAL AUTHORITY           370 PLEASANT UNITY MUTUAL ROAD                                                                                                        GREENSBURG           PA      15601
UNITY TOWNSHIP TAX COLLECTOR                 152 BEATTY COUNTY RD.                                                                                                                 LATROBE              PA      15650




                                                                                                                     Page 922 of 998
                                          19-10412-jlg              Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           926 of 1004
Creditor Name                                Address1                                    Address2                                   Address3           City                State   Zip        Country
UNIVERSAL AMERICAN MORTGAGE CO., LLC.        15550 LIGHTWAVE DRIVE                       SUITE 200                                                     CLEARWATER          FL      33760
UNIVERSAL BUILDERS & G                       CARTER & M SAINT VICTOR                     2323 WESTBROOKE DR                                            COLUMBUS            OH      43228
UNIVERSAL BUILDERS OF                        HYE LEE & KYU LEE                           2323 WESTBROOKE DR                                            COLUMBUS            OH      43228
UNIVERSAL BUILDERS OF AMER                   2323 WESTBROOKE DR                                                                                        COLUMBUS            OH      43228
UNIVERSAL CONTRACTING                        6901 TPC DR STE 200                                                                                       ORLANDO             FL      32822
UNIVERSAL CONTRACTING &                      JASPER & LISA THOMPSON                      6901 TPC DR STE 200                                           ORLANDO             FL      32822
UNIVERSAL CONTRACTING SE                     12400 HWY 71 W STE 350‐410                                                                                AUSTIN              TX      78738
UNIVERSAL FLOORS INC                         116‐54 NEWBURGH ST                                                                                        SAINT ALBANS        NY      11412
UNIVERSAL GROUP INC                          7228 NW 56TH ST                                                                                           MIAMI               FL      33166
UNIVERSAL INS AGENCY                         9335 GULF FREEWAY STE E                                                                                   HOUSTON             TX      77017
UNIVERSAL INS CO OF NORTH AMER               CALLE 1 LOTE 10                                                                                           GUAYNABO            PR      965
UNIVERSAL INS CO OF NORTH AMER               PO BOX 193900                                                                                             SAN JUAN            PR      00919‐3900
UNIVERSAL INS CO OF NORTH AMER               PO BOX 25687                                                                                              WINSTON SALEM       NC      27114
UNIVERSAL INS CO OF NORTH AMER               PO BOX 50907                                                                                              SARASOTA            FL      34232
UNIVERSAL INS CO OF NORTH AMER               PO BOX 71338                                                                                              SAN JUAN            PR      00936
UNIVERSAL INS CO OF NORTH AMER               PO BOX 71338                                                                                              SAN JUAN            PR      936
UNIVERSAL INS CO OF NORTH AMER               PO BOX 844758                                                                                             DALLAS              TX      75284
UNIVERSAL INS CO OF NORTH AMER               PO BOX 844773                                                                                             DALLAS              TX      75284
UNIVERSAL INS CO OF NORTH AMER               PO BOX 844773                                                                                             DALLAS              TX      75373
UNIVERSAL INS CO OF NORTH AMER               PO BOX 901036                                                                                             FORTH WORTH         TX      76101
UNIVERSAL INS CO OF NORTH AMER               PO BOX 912010                                                                                             DENVER              CO      80291
UNIVERSAL KITCHEN CABINET                    7905 WELCOME CIR                                                                                          KISSIMMEE           FL      34746
UNIVERSAL NA                                 DEPT 2010 MAC C7301‐L25                     1700 LINCOLN ST LL3                                           DENVER              CO      80274
UNIVERSAL NO AMER INS                        PO BOX 844758                                                                                             DALLAS              TX      75284
UNIVERSAL NO AMER INS                        PO BOX 901036                                                                                             FORT WORTH          TX      76101
UNIVERSAL NO AMER INS                        PO BOX 9061                                                                                               CARLSBAD            CA      92018
UNIVERSAL NORTH AMERICA                      1950 N STEMMONS FRWY                                                                                      DALLAS              TX      75207
UNIVERSAL NORTH AMERICA                      DEPT 2017 MAC C7301‐L25                     1700 LINCOLN ST LL 3                                          DENVER              CO      80274
UNIVERSAL NORTH AMERICA                      INSURANCE CO  FLOOD                         DEPARTMENT 912017                                             DENVER              CO      80291
UNIVERSAL NORTH AMERICA                      LB 844773 CO BOA                            1950 N STEMMONS FRWY                                          DALLAS              TX      75207
UNIVERSAL NORTH AMERICA                      PO BOX 844758                                                                                             DALLAS              TX      75284
UNIVERSAL NORTH AMERICA                      PO BOX 901004                                                                                             FORT WORTH          TX      76101
UNIVERSAL P&C INS                            1110 W COMMERCIAL BLVD STE 300                                                                            FORT LAUDERDALE     FL      33309
UNIVERSAL P&C INS                            51 JEFFERSON STREET                                                                                       NEWNAN              GA      30263
UNIVERSAL PROPERTIES REAL ESTATE, LLC        PO BOX 381                                                                                                HATILLO             PR      00659
UNIVERSAL PROPERTY &                         109 FERRY ROAD SE                                                                                         FORT WALTON BEACH   FL      32548
UNIVERSAL PROPERTY & CASUALTY INSURANCE      1110 W COMMERCIAL BLVD STE 300                                                                            FORT LAUDERDALE     FL      33309
UNIVERSAL PROPERTY MAINTENANCE               3607 HAMBURG CT                                                                                           DALLAS              TX      75215
UNIVERSAL PUBLIC ADJUSTERS LLC               1625 NW 30TH AVE                                                                                          MIAMI               FL      33125
UNIVERSAL REINS CORP                         PO BOX 5464                                                                                               DENVER              CO      80217
UNIVERSAL RESTOR SERV                        390 HOLBROOK DR                                                                                           WHEELING            IL      60090
UNIVERSAL RESTORATION &                      BRADFORD & JANA LORD                        1600 SPECTRUM DR                                              LAWRENCEVILLE       GA      30043
UNIVERSAL RESTORATION, LLC                   390 HOLBROOK DRIVE                                                                                        WHEELING            IL      60090
UNIVERSAL ROOF & CONTR &                     JOSE & LINDA RIVERA                         714 SAXBY AVE                                                 ORLANDO             FL      32835
UNIVERSAL ROOFING LLC                        5950 N KEYSTONE AV                                                                                        INDIANAPOLIS        IN      46220
UNIVERSAL ROOFING LLC                        5950 N KEYSTONE AVE                                                                                       INDIANAPOLIS        IN      46220
UNIVERSAL SOIL SOLN LLC                      9806 IDEAL LN                                                                                             HUDSON              FL      34667
UNIVERSAL STRUCTURES LLC                     5726 A ROBERTS ROAD                                                                                       CORRYTON            TN      37721
UNIVERSAL WINDOWS DIRECT                     JOHN LALOGNATA                              TJCW CORP                                  276 HOWARD ST.     DES PLAINES         IL      60018
UNIVERSITY COMMONS                           1011 W 14TH PLACE                                                                                         CHICAGO             IL      60608
UNIVERSITY PROPERTIES, INC.                  3018 N U.S. HIGHWAY 301, SUITE 950                                                                        TAMPA               FL      33619
UNIVERSITY PROPERTIES, INC.                  7001 TEMPLE TERRACE HWY                                                                                   TEMPLE TERRACE      FL      33637
UNIVEST INS                                  521 W MAIN ST                                                                                             LANSDALE            PA      19446
UNIVISTA                                     221 LE JEUNE RD 2ND FL                                                                                    MIAMI               FL      33134
UNIVISTA INS                                 10912 SW 184 ST                                                                                           MIAMI               FL      33157
UNIVISTA INS                                 221 SW 42ND AVE                                                                                           MIAMI               FL      33134
UNIVISTA INS                                 9028 NW 25 ST                                                                                             DORAL               FL      33172
UNLIMITED POWER CONTRACTORS                  6423 OVERLOOK DR                                                                                          HOUSTON             TX      77041
UNLIMITED PROPERTY MANAGEMENT LLC            7665 NW 50TH ST                                                                                           MIAMI               FL      33166
UNLIMITED REALTY LLC                         ATTN: ROSE MARIE ELLIOTT                    1029 CALVARY CHURCH RD                                        BISHOPVILLE         SC      29010
UNLIMITED REALTY LLC                         ATTN: ROSE MARIE ELLIOTT                    1061 CALVARY CHURCH RD                                        BISHOPVILLE         SC      29010
UNTERBERG & ASSOCIATES                       ATTN: KEN UNTERBERG; PHILIP BAUMEISTER      8050 CLEVELAND PL                                             MERRILLVILLE        IL      46410
UNTHANK, DELIA                               ADDRESS ON FILE
UOA OF PARK LANE COA                         32800 SR 20 SUITE 2                                                                                       OAK HARBOR          WA      98277
UP CONSTRUCTION LLC                          8250 NW 5 TER UNIT 357                                                                                    MIAMI               FL      33126
UP TOP ROOFING & CONSTRUCTION                309 MELLON ST                                                                                             RICHMOND            TX      77469
UPF SERVICES, LLC                            RANDY ABSALONSON                            910 WEST BOONE AVENUE                                         SPOKANE             WA      99201
UPHAM TOWN TREASURER                         PO BOX 111                                                                                                SUMMIT LAKE         WI      54485
UPLAND BORO                                  UPLAND BORO ‐ TAX COLLEC                    1131 CHURCH ST                                                UPLAND              PA      19015
UPLAND BORO/CHESTER UPLA                     UPLAND BORO ‐ TAX COLLEC                    1131 CHURCH ST                                                UPLAND              PA      19015




                                                                                                                  Page 923 of 998
                                       19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              927 of 1004
Creditor Name                              Address1                         Address2                                     Address3     City                  State   Zip        Country
UPLAND MUTUAL INS CO                       2220 LACY DR                                                                               JUNCTION CITY         KS      66441
UPPER ADAMS S.D./ARENDTS                   UPPER ADAMS SD ‐ TAX COL         232 NORTH HIGH ST                                         BIGLERVILLE           PA      17307
UPPER ADAMS S.D./BENDERS                   UPPER ADAMS SD ‐ TAX COL         102 ORCHARD VIEW DR                                       BENDERSVILLE          PA      17306
UPPER ADAMS S.D./BIGLERV                   BETH CORSON ‐ TAX COLLEC         28 DITZLER AVE                                            BIGLERVILLE           PA      17307
UPPER ADAMS S.D./BUTLER                    GARRY FAIR ‐ TAX COLLECT         1800 TABLE ROCK RD                                        GETTYSBURG            PA      17325
UPPER ADAMS S.D./MENALLE                   ELLEN L BLACK ‐ TAX COLL         39 WEST POINT RD                                          ASPERS                PA      17304
UPPER ADAMS S.D./TYRONE                    UPPER ADAMS SD ‐ TAX COL         P.O BOX 125                                               GARDNERS              PA      17324
UPPER ALLEN TOWNSHIP                       DENNIS ZERBE ‐ TAX COLLE         275 CUMBERLAND PARKWAY                                    MECHANICSBURG         PA      17055
UPPER AUGUSTA TOWNSHIP                     DARLENE KERN ‐ TAX COLLE         486 MOUNTAIN VIEW DRIVE                                   SUNBURY               PA      17801
UPPER BERN TOWNSHIP                        UPPER BERN TWP ‐ TAX COL         115 PEACOCK RD                                            MOHRSVILLE            PA      19541
UPPER BURRELL TOWNSHIP                     UPPER BURRELL TWP ‐ COLL         201 STONEY HILL ROAD                                      NEW KENSINGTON        PA      15068
UPPER CHICHESTER TOWNSHI                   UPPER CHICHESTER TWP ‐ T         PO BOX 2067                                               BOOTHWYN              PA      19061
UPPER CHICHESTER TOWNSHIP                  P.O. BOX 2187                    LICENSE & INSPECTIONS DEPARTMENT                          UPPER CHICESTER       PA      19061
UPPER DARBY S.D./CLIFTON                   UPPER DARBY SD ‐ TAX COL         4611 BOND AVENUE                                          DREXEL HILL           PA      19026
UPPER DARBY S.D./MILLBOU                   UPPER DARBY SD ‐ TAX COL         4611 BOND AVENUE                                          DREXEL HILL           PA      19026
UPPER DARBY S.D./UPPER D                   UPPER DARBY SD ‐ TAX COL         4611 BOND AVENUE                                          DREXEL HILL           PA      19026
UPPER DARBY SCHOOL DISTRICT                PO BOX 13925                                                                               PHILADELPHIA          PA      19101
UPPER DARBY TOWNSHIP                       MUNICIPAL BUILDING               100 GARRETT RD                                            UPPER DARBY           PA      19082‐3135
UPPER DARBY TOWNSHIP                       UPPER DARBY TWP ‐ COLLEC         100 GARRETT RD ‐ RM 10                                    UPPER DARBY           PA      19082
UPPER DARBY TOWNSHIP TAX OFFICE            100 GARRETT RD 102                                                                         UPPER DARBY           PA      19082
UPPER DAUPHIN S.D./BERRY                   DAUPHIN COUNTY ‐ TREASUR         101 MARKET ST RM 105                                      HARRISBURG            PA      17101
UPPER DAUPHIN S.D./ELIZA                   MARILYN M. HENNINGER ‐ T         87 E BROAD ST                                             ELIZABETHVILLE        PA      17023
UPPER DAUPHIN S.D./GRATZ                   DAUPHIN COUNTY ‐ TREASUR         COURTHOUSE RM. 105 101 M                                  HARRISBURG            PA      17101
UPPER DAUPHIN S.D./JEFFE                   UPPER DAUPHIN SD ‐ COLLE         3776‐D POWELLS VALLEY R                                   HALIFAX               PA      17032
UPPER DAUPHIN S.D./LYKEN                   DAUPHIN COUNTY ‐ TREASUR         101 MARKET STREET‐ROOM 1                                  HARRISBURG            PA      17101
UPPER DAUPHIN S.D./LYKEN                   LYKENS TWP SD ‐ TAX COLL         146 COON TRAIL LANE                                       GRAITZ                PA      17030
UPPER DAUPHIN S.D./WASHI                   UPPER DAUPHIN AREA SD ‐          1011 WEST MATTERSTOWN RO                                  MILLERSBURG           PA      17061
UPPER DEERFIELD TOWNSHIP                   UPPER DEERFIELD TWP ‐COL         1325 HIGHWAY 77                                           SEABROOK              NJ      08302
UPPER DUBLIN S.D./UPPER                    UPPER DUBLIN TWP ‐ TREAS         801 LOCH ALSH AVE                                         FORT WASHINGTON       PA      19034
UPPER DUBLIN TOWNSHIP                      UPPER DUBLIN TWP ‐ COLLE         801 LOCH ALSH AVE                                         FORT WASHINGTON       PA      19034
UPPER FAIRFIELD TOWNSHIP                   TAX COLLECTION                   48 WEST 3RD ST.                                           WILLIAMSPORT          PA      17701
UPPER FRANKFORD TOWNSHIP                   UPPER FRANKFORD TWP ‐ TC         650 MOHAWK RD                                             NEWVILLE              PA      17241
UPPER FREDERICK TOWNSHIP                   JENNIFER BROWN ‐ TAX COL         2827 YOST RD                                              PERKIOMENVILLE        PA      18074
UPPER FREEHOLD TOWNSHIP                    UPPER FREEHOLD TWP‐COLLE         314 ROUTE 539                                             CREAM RIDGE           NJ      08514
UPPER GREENWOOD LAKE POA                   435 LAKESHORE DR                 PO BOX 457                                                HEWITT                NJ      07421
UPPER GWYNEDD TOWNSHIP                     UPPER GWYNEDD TWP ‐ COLL         PO BOX 1                                                  WEST POINT            PA      19486
UPPER HANOVER TOWNSHIP                     MATTHEW KELLS ‐ TAX COLL         803 GRAVEL PIKE                                           PALM                  PA      18070
UPPER LEACOCK TOWNSHIP                     LANCASTER COUNTY ‐ TREAS         150 N QUEEN ST. STE 122                                   LANCASTER             PA      17603
UPPER MACUNGIE TOWNSHIP                    UPPER MACUNGIE TWP ‐ COL         8330 SCHANTZ RD                                           BREINIGSVILLE         PA      18031
UPPER MAKEFIELD TOWNSHIP                   NICHOLAS ETTORRE ‐ TC            1 INDEPENDENCE PLACE                                      WASHINGTON CROSSING   PA      18977
UPPER MERION AREA SCHOOL                   UPPER MERION AREA SD ‐ T         112 FORD STREET                                           WEST CONSHOHOCKEN     PA      19428
UPPER MERION S.D./UPPER                    ROSE HYKEL ‐ TAX COLLECT         620 ALLENDALE RD POB 602                                  KING OF PRUSSIA       PA      19406
UPPER MERION S.D/BRIDGEP                   DORIS FRYMOYER ‐ TAX COL         P.O. BOX 204                                              BRIDGEPORT            PA      19405
UPPER MERION TOWNSHIP                      ROSE HYKEL ‐ TAX COLLECT         620 ALLENDALE ROAD POB 6                                  KING OF PRUSSIA       PA      19406
UPPER MIFFLIN TOWNSHIP                     UPPER MIFFLIN TWP ‐ COLL         573 BRANDY RUN RD                                         NEWVILLE              PA      17241
UPPER MILFORD TWP                          UPPER MILFORD EPSD‐ TC           5671 CHESTNUT STREET                                      EMMAUS                PA      18049
UPPER MORELAND HATBORO JOINT SEWER AUTH.   P O BOX 535                                                                                WILLOW GROVE          PA      19090‐0535
UPPER MORELAND SCHOOL DI                   UPPER MORELAND TWP SD ‐          117 PARK AVE                                              WILLOW GROVE          PA      19090
UPPER MORELAND TOWNSHIP                    UPPER MORELAND TWP ‐ COL         117 PARK AVE                                              WILLOW GROVE          PA      19090
UPPER MOUNT BETHEL TOWNS                   UPPER MOUNT BETHEL ‐ TC          81 CROSSHILL DRIVE                                        BANGOR                PA      18013
UPPER NAZARETH TOWNSHIP                    UPPER NAZARETH TWP ‐ COL         26 NEWPORT AVE                                            NAZARETH              PA      18064
UPPER NYACK VILLAGE                        UPPER NYACK VILLAGE‐TREA         328 N BROADWAY                                            UPPER NYACK           NY      10960
UPPER OXFORD TOWNSHIP                      UPPER OXFORD TWP ‐ COLLE         4423 GLENVILLE RD                                         COCHRANVILLE          PA      19330
UPPER PAXTON TOWNSHIP                      UPPER PAXTON TWP ‐ COLLE         506 BERRYSBURG RD.                                        MILLERSBURG           PA      17061
UPPER PERKIOMEN S.D./HER                   JACKIE WATKINS ‐ TAX COL         979 GRAVEL PIKE                                           PALM                  PA      18070
UPPER PERKIOMEN SCH DIST                   BLAINE BERGEY ‐ TAX COLL         P.O. BOX 425                                              GREEN LANE            PA      18054
UPPER PERKIOMEN SCH DIST                   DIANE CRIDDLE ‐ TAX COLL         P.O. BOX 206                                              EAST GREENVILLE       PA      18041
UPPER PERKIOMEN SCH DIST                   MARY JACOBS ‐ TAX COLLEC         2201 HENDRICKS RD                                         PENNSBURG             PA      18073
UPPER PERKIOMEN SCH DIST                   MATTHEW KELLS ‐ TAX COLL         803 GRAVEL PIKE                                           PALM                  PA      18070
UPPER PERKIOMEN SCH DIST                   PATRICIA ANN BAVER ‐ TC          101 DOTTS ST.                                             PENNSBURG             PA      18073
UPPER PERKIOMEN SCH DIST                   UPPER PERKIOMEN SD ‐ COL         311 STONEHAVEN DRIVE                                      RED HILL              PA      18076
UPPER PITTSGROVE TOWNSHI                   UPPER PITTSGROVE TWP‐COL         P. O. BOX 385                                             ELMER                 NJ      08318
UPPER POTTSGROVE TOWNSHI                   DIANE DELONG ‐ TAX COLLE         P.O. BOX 3092                                             STOWE                 PA      19464
UPPER PROVIDENCE TOWNSHI                   JULIE MULLIN ‐ TAX COLLE         1286 BLACK ROCK RD                                        PHOENIXVILLE          PA      19460
UPPER PROVIDENCE TOWNSHI                   UPPER PROVIDENCE TOWNSHI         1400 N PROVIDENCE RD, ST                                  MEDIA                 PA      19063
UPPER SADDLE RIVER BORO                    UPPER SADDLE RIVER‐COLL          376 W. SADDLE RIVER ROAD                                  U SADDLE RIVER        NJ      07458
UPPER SAINT CLAIR S.D./U                   UPPER ST CLAIR SD ‐ COLL         102 RAHWAY RD                                             MCMURRAY              PA      15317
UPPER SAINT CLAIR TOWNSH                   UPPER ST CLAIR TWP ‐ COL         102 RAHWAY RD                                             MCMURRAY              PA      15317
UPPER SALFORD TOWNSHIP                     LORI SMITH ‐ TAX COLLECT         PO BOX 85                                                 SALFORD               PA      18957
UPPER SAUCON TOWNSHIP                      UPPER SAUCON TWP ‐ COLLE         PO BOX 337                                                CENTER VALLEY         PA      18034




                                                                                                       Page 924 of 998
                                          19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             928 of 1004
Creditor Name                                Address1                                      Address2                                       Address3                             City              State   Zip        Country
UPPER SAUCON TOWNSHIP UTILITY BILLING        5500 CAMP MEETING ROAD                                                                                                            CENTER VALLEY     PA      18034
UPPER SOUTHAMPTON MUNICIPAL AUTHORITY        PO BOX 481                                                                                                                        SOUTHAMPTON       PA      18966
UPPER SOUTHAMPTON TOWNSH                     UPPER SOUTHAMPTON TWP ‐                       935 STREET RD                                                                       SOUTHAMPTON       PA      18966
UPPER TOWNSHIP                               UPPER TOWNSHIP ‐ TAX COL                      2100 TUCKAHOE ROAD                                                                  PETERSBURG        NJ      08270
UPPER TULPEHOCKEN TOWNSH                     LISA WHITE ‐ TAX COLLECT                      18 BRENTON LANE                                                                     BETHEL            PA      19507
UPPER TYRONE TOWNSHIP                        UPPER TYRONE TWP ‐ COLLE                      172 MUNICIPAL DRIVE                                                                 CONNELLSVILLE     PA      15425
UPPER TYRONE TOWNSHIP SEWAGE AUTHORITY       174 MUNICIPAL DRIVE                                                                                                               CONNELLSVILLE     PA      15425
UPPER UWCHLAN TOWNSHIP                       140 POTTSTOWN PIKE                                                                                                                CHESTER SPRINGS   PA      19425
UPPER UWCHLAN TOWNSHIP                       UPPER UWCHLAN TWP ‐ COLL                      94 ST. ANDREWS LANE                                                                 GLENMOORE         PA      19343
UPPER YODER TOWNSHIP                         UPPER YODER TWP ‐ COLLEC                      110 SUNRAY DR STE 3                                                                 JOHNSTOWN         PA      15905
UPRIGHT INS                                  265 SE 10TH ST C6                                                                                                                 DEERFIELD BEACH   FL      33441
UPS                                          PO BOX 894820                                                                                                                     LOS ANGELES       CA      90189‐4820
UPSHAW INS                                   PO BOX 1299                                                                                                                       AMARILLO          TX      79105
UPSHAW, KIMBERLEE                            ADDRESS ON FILE
UPSHUR COUNTY                                UPSHUR COUNTY ‐ TAX COLL                      215 N TITUS                                                                         GILMER            TX      75644
UPSHUR COUNTY CLERK                          100 W TYLER ST                                                                                                                    GILMER            TX      75644
UPSHUR COUNTY SHERIFF                        UPSHUR COUNTY ‐ SHERIFF                       38 W MAIN ST ‐ ROOM 101                                                             BUCKHANNON        WV      26201
UPSON COUNTY                                 UPSON COUNTY‐TAX COMMISS                      PO BOX 409                                                                          THOMASTON         GA      30286
UPSON SUPERIOR COURT CLERK                   116 W MAIN ST                                                                                                                     THOMASTON         GA      30286
UPSON, NATASHA                               ADDRESS ON FILE
UPTON COUNTY  C/O APPR D                     UPTON CAD ‐ TAX COLLECTO                      700 E. 3RD ST.                                                                      MCCAMEY           TX      79752
UPTON TOWN                                   UPTON TOWN ‐TAX COLLECTO                      1 MAIN STREET                                                                       UPTON             MA      01568
UPTOWN INS                                   349 STATE ST                                                                                                                      SALEM             OR      97301
URANIA CITY                                  URANIA CITY ‐ TAX COLLEC                      P O BOX 339                                                                         URANIA            LA      71480
URBAN BUILDING EVALUATION                    29 EMERALD LANE                                                                                                                   OLD BRIDGE        NJ      08857
URBAN CONSTRUCTION LLC                       1338 BLUEFIELD DR                                                                                                                 ATLANTA           GA      30310
URBAN EXTERIORS LLC  &                       WATSE & CAIRE KROL                            3440 YOUNGFIELD ST 179                                                              WHEAT RIDGE       CO      80033
URBAN FINANCIAL OF AMERICA, LLC              JOSEPH H DAHLMAN                              155 E MAIN ST., SUITE 101                                                           LEXINGTON         KY      40507
URBAN FINANCIAL OF AMERICA, LLC, ET AL.      JASA LEG. SVCS FOR THE ELDERLY IN QUEENS      JENIFER N. LEVY; DAVID L HELLER                97‐77 QUEENS BLVD., STE 600          REGO PARK         NY      11374
URBAN RESIDENTIAL APPRAISAL LLC              1166 ASH ST                                                                                                                       WINNETKA          IL      60093
URBAN TREE & LANDSCAPE                       19 PROSPECT ST                                                                                                                    SOUTH EASTON      MA      02375
URBANA                                       URBANA CITY ‐ COLLECTOR                       110 N. MAIN                                                                         URBANA            MO      65767
URBANA & CHAMPAIGN SANITARY DISTRICT         PO BOX 669                                                                                                                        URBANA            IL      61803‐0669
URBANA TOWN                                  URBANA TOWN‐TAX COLLECTO                      P.O. BOX 186                                                                        HAMMONDSPORT      NY      14840
URENA CONSTRUCTION & DESIGN                  & EST OF R JACOBSON                           138‐44 QUEENS BLVD                                                                  CUTCHOGUE         NY      11935
URENA CONSTRUCTION & DESIGN                  138‐44 QUEENS BLVD                                                                                                                BRIARWOOD         NY      11435
URENO, ESMERALDA                             ADDRESS ON FILE
URIARTE, TIMOTHY                             ADDRESS ON FILE
URIBE, ROY B., ET AL.                        VILT & ASSOCIATES, P.C.                       ERICK DELARUE                                  5177 RICHMOND AVENUE, SUITE 1142     HOUSTON           TX      77056
URTEAGA BAZAN, DIANA                         ADDRESS ON FILE
US APPRAISERS                                PO BOX 1369                                                                                                                       MURRIETA          CA      92564
US ASSURE                                    P O BOX 935597                                                                                                                    ATLANTA           GA      33193
US ASSURE                                    WFB LB SVCS LB 935597                         3585 ATLANTA AVE                                                                    HAPEVILLE         GA      30354
US BANK                                      PO BOX 790428                                                                                                                     SAINT LOUIS       MO      63179‐0428
US BANK                                      PO BOX 790428                                                                                                                     ST LOUIS          MO      63179‐0428
US BANK ‐ USA                                ATTN: DYNELL HEIN                             US BANKCORP CENTER                                                                  MINNEAPOLIS       MN      55402
US BANK AS CUST FOR TOWER                    DBW VI TRUST 2016‐1                           P.O. BOX 645040                                                                     CINCINATTI        OH      45264
US BANK C/F TOWER DBW IV 2014‐1              50 SOUTH 16TH STREET                          STE 2050                                                                            PHILADELPHIA      PA      19102
US BANK C/F TOWER DBW V TRUST 2015‐1         KELLY PASTRANA                                DBW TI HOLDCO 2015 LLC                         50 S 16TH ST STE 2050                PHILADELPHIA      PA      19102
US BANK CF FOR TAX EASE OHIO LLC             LOCKBOX 005191                                PO BOX 645191                                                                       CINCINNATI        OH      45264‐5191
US BANK CORP PYMT                            PO BOX 790428                                                                                                                     SAINT LOUIS       MO      63179‐0428
US BANK CUST FOR CRESTAR CAPITAL LLC         50 S 16TH STREET                              SUITE 1950                                                                          PHILADELPHIA      PA      19102
US BANK CUST FOR PRO CAP III, LLC            1000 HADDONFIELD‐BERLIN ROAD                  SUITE 203                                                                           VOORHEES          NJ      08043
US BANK EQUIPMENT FINANCE                    PO BOX 790448                                                                                                                     SAINT LOUIS       MO      63179‐0448
US BANK NATIONAL ASSOCIATION                 60 LIVINGSTON AVENUE                                                                                                              SAINT PAUL        MN      55107
US BANK TRUST ‐ USA                          ATTN: DYNELL HEIN                             US BANKCORP CENTER                                                                  MINNEAPOLIS       MN      55402
US BANK TRUST NA                             CM‐9690  PO BOX 70870                                                                                                             ST PAUL           MN      55170‐9690
US BANK, CORPORATE TRUST  SERVICES           ATTN: TOM GRONLUND                            MAIL STOP: EP                                  MN                                   ST. PAUL          MN      55101
US COASTAL INSURANCE COMPANY                 P O BOX 357966                                                                                                                    GAINESVILLE       FL      32635‐7966
US CONST SERVICES LLC                        PO BOX 1245                                                                                                                       FRIENDSWOOD       TX      77549
US DEPARTMENT OF HOMELAND SECURITY           245 MURRAY LANE SW                                                                                                                WASHINGTON        DC      20528‐0075
US DEPT OF HOUSING & URBAN DEVELOPMENT       VOKKY GARCIA, DIRECTOR                        LENDER APPROVAL & RECERTIFICATOIN DIV          451 7TH STREET, SW RM 9146           WASHINGTON        DC      20410
US DEPT. OF HOUSING & URBAN DEVELOPMENT      LEE ROSENBERG                                 451 7TH STREET SW, ROOM 6251                   MIAS, SF CLAIMS BRANCH               WASHINGTON        DC      20410
US FIRE INS CO                               PO BOX 30280                                                                                                                      HONOLULU          HI      98620
US HOME RESTOR AUTHORITY                     INC                                           327 WOODBURY CT C1                                                                  SCHAUMBURG        IL      60193
US INS AGENCY                                24 JERICHO TURNPIKE                                                                                                               JERICHO           NY      11753
US INSURANCE BROKERS IN                      13394 SW 128TH ST                                                                                                                 MIAMI             FL      33186
US LIABILITY INS                             PO BOX 62778                                                                                                                      BALTIMORE         MD      21264
US LLOYDS INS                                8190 PRECINCT LINE 101                                                                                                            COLLEYVILLE       TX      76034
US MARSHALS SERVICE                          401W WASHINGTON ST SPC 64 STE 270                                                                                                 PHOENIX           AZ      85003




                                                                                                                        Page 925 of 998
                                           19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       929 of 1004
Creditor Name                                 Address1                               Address2                                        Address3                              City             State   Zip        Country
US POSTMASTER                                 P.O. BOX 39841                                                                                                               TAMPA            FL      33630‐9841
US PREMIER CONSTRUCTION                       1419 NW 8TH TERRACE                                                                                                          MIAMI            FL      33125
US REAL ESTATE SERVICES                       ATTN: GENERAL COUNSEL                  25520 COMMERCENTRE DR.                          1ST  FLOOR                            LAKE FOREST      CA      92630
US REAL ESTATE SERVICES                       ATTN: RIDA A. SHARAF                   SVP, REAL ESTATE OPERATIONS                     25520 COMMERCENTRE DR., 2ND FLOOR     LAKE FOREST      CA      92630
US REAL ESTATE SERVICES                       SUITE 200                              25520 COMMERCENTRE DR                                                                 LAKE FOREST      CA      92630
US REAL ESTATE SERVICES INC                   25520 COMMERCENTRE DR 1ST FL                                                                                                 LAKE FOREST      CA      92630
US REAL ESTATE SERVICES, INC.                 ATTN: GENERAL COUNSEL                  25520 COMMERCENTRE DRIVE                        SUITE 150                             LAKE FOREST      CA      92630
US ROOF LLC                                   2080 SADDLEBACK DR                                                                                                           LAUREL           MT      59044
US TITLE                                      109 DAVENTRY LANE                                                                                                            LOUISVILLE       KY      40223
US TRUSTEE MATTERS, ET AL.                    LAURA A. DUVAUL
US1 INS                                       12739 SW 42ND ST                                                                                                             MIAMI            FL      33175
USA AIR CONDITIONING SERVICES LLC             USA AIR DUCT CLEANERS LLC              2231 GRIFFIN RD                                                                       FT. LAUDERDALE   FL      33312
USA FOUNDATION REPAIR                         CMG3 SERVICE LLC                       4610 AYERS STREET                                                                     CORPUS CHRISTI   TX      78415
USA GENERAL CONTRACTORS, INC                  JAVIER OLMOS                           1302 GAIL BORDEN PL, SUITE  A‐1                                                       EL PASO          TX      79935
USA HOME CONSTR INC                           10805 MAIN ST STE 800                                                                                                        FAIRFAX          VA      22030
USA INSURANCNET CORP                          P O BOX 770158                                                                                                               MIAMI            FL      33177
USA PROFESSIOANL RAIN                         2178 W 60 ST 18203                                                                                                           HIALEAH          FL      33016
USAA ASSET MANAGEMENT CO.                     MR. JOHN CHARLES SPEAR, CFA            CIO & SENIOR VICE PRESIDENT                     9800 FREDERICKSBURG ROAD              SAN ANTONIO      TX      78240‐4100
USAA GENERAL INDEMNITY COMPANY                9800 FREDERICKSBURG RD                                                                                                       SAN ANTONIO      TX      78288
USAA HIGH INCOME FUND                         MR. JOHN CHARLES SPEAR, CFA            CIO & SENIOR VICE PRESIDENT                     9800 FREDERICKSBURG ROAD              SAN ANTONIO      TX      78240‐4100
USAA INSURANCE AGY INC                        OF TEXAS WINDSTROM UNIT                9800 FREDERRICKSBURG RD                                                               SAN ANTONIO      TX      78288
USAA MUTUAL FUNDS TRUST                       USAA HIGH INCOME FUND
USAGENCIES CAS INS CO                         P O BOX 91003                                                                                                                BATON ROGUE      LA      70821
USDA RURAL DEVELOPMENT                        SFH ANNUAL FEE                         2100 ELLIOTT ROAD                                                                     TEMPE            AZ      85284
USER REPLAY, INC.                             ATTN: GENERAL COUNSEL                  425 MARKET ST                                   SUITE 2200                            SAN FRANCISCO    CA      94105
USHER & MILLER CONTRACT                       & W & W FORD                           5688 CROOKED CREEK DR                                                                 OOLTEWAH         TN      37363
USI INS SEVICES LLC                           75 JOHN ROBERTS ROAD                                                                                                         SOUTH PORTLAND   ME      04106
USI INS SRVCS                                 2375 E CAMELBACK RD 250                                                                                                      PHOENIX          AZ      85016
USI INS SRVCS                                 530 PRESTON AVE                                                                                                              MERIDEN          CT      06450
USI INS SVCS                                  1701 MCFARLAND BLVD N                                                                                                        TUSCALOOSA       AL      35404
USI INSURANCE SEVICES                         309 FELLOWSHIP RD  110                                                                                                       MT.LAUREL        NJ      08054
USI SERVICES                                  P O BOX 2100                                                                                                                 TOMS RIVER       NJ      08754
USO OF PENNSYLVANIA AND SOUTHERN              NEW JERSEY INC                         2700 SOUTHAMPTON RD  RM 228                                                           PHILADELPHIA     PA      19154
USPRO & MAMIE COBBS                           FOR ACCT OF FRANK COBBS                807 W OAK ST                                                                          MAHOMET          IL      61853
USPS 3926314                                  NEOFUNDS BY NEOPOST  ACH               PO BOX 30193                                                                          TAMPA            FL      33630
USPS NATL CUSTOMER SUPPORT CTR                225 N HUMPHREYS BLVD STE 501                                                                                                 MEMPHIS          TN      38188‐1099
USPS PERMIT BR‐1847                           4800 EXPRESS DR                                                                                                              CHARLOTTE        NC      28219
USSET WEINGARDEN  & LIEBO PLLP                4500 PARK GLEN ROAD                    SUITE 300                                                                             ST LOUIS PARK    MN      55416
USSET, WEINGARDEN & LIEBO PLLP                4500 PARK GLEN ROAD                    SUITE 300                                                                             MINNEAPOLIS      MN      55416
USSET, WEINGARDEN & LIEBO PLLP                4500 PARK GLEN ROAD                    SUITE 300                                                                             ST LOUIS PARK    MN      55416
USVI, CHAIRMAN OF THE BANKING BOARD           ATTN TREGENZA A ROACH ESQ, LT GOV      1131 KING ST STE 101                            CHRISTIANSTED                         ST CROIX                 00820      VI
UT DIVISION OF CORPORATIONS &                 COMMERCIAL CODE                        PO BOX 146705                                                                         SALT LAKE CITY   UT      84114‐6705
UTAH COUNTY                                   UTAH COUNTY‐TREASURER                  100 EAST CENTER, 1200                                                                 PROVO            UT      84606
UTAH COUNTY TREASURER                         100 EAST CENTER                        SUITE 1200                                                                            PROVO            UT      84606‐3159
UTAH DEPT OF FINANCIAL INSTUTUTIONS           324 SOUTH STATE STREET, SUITE 201                                                                                            SALT LAKE CITY   UT      84111
UTAH DIVISION OF CORPORATIONS                 160 EAST 300 SOUTH                                                                                                           SALT LAKE CITY   UT      84111
UTAH DIVISION OF CORPS & COMMERCIAL CODE      160 EAST 300 SOUTH, 2ND FLOOR                                                                                                SALT LAKE CITY   UT      84111
UTAH DIVISION OF CORPS & COMMERCIAL CODE      160 EAST BROADWAY                                                                                                            SALT LAKE CITY   UT      84111
UTAH DIVISION OF REAL ESTATE                  160E 300SOUTH                                                                                                                SALT LAKE CITY   UT      84114
UTAH REAL ESTATE APPRAISALS                   14482 LONG RIDGE DRIVE                                                                                                       HERRIMAN         UT      84096
UTAH STATE TAX COMMISSIONER                   210 N 1950 W                                                                                                                 SALT LAKE CITY   UT      84134
UTAH STATE TREASURER                          UNCLAIMED PROPERTY DIVISION            350 NORTH STATE ST STE 180                                                            SALT LAKE CITY   UT      84114
UTAH‐DFI                                      EVA REES                               PO BOX 146800                                                                         SALT LAKE CITY   UT      84111‐6800
UTAH‐DFI                                      PAUL CLINE                             PO BOX 146800                                                                         SALT LAKE CITY   UT      84111‐6800
UTAH‐DRE                                      DESHA PAGES                            160 EAST 300 SOUTH, SECOND FLOOR                                                      SALT LAKE CITY   UT      84111
UTAH‐DRE                                      GENERAL CONTACT                        160 EAST 300 SOUTH, SECOND FLOOR                                                      SALT LAKE CITY   UT      84111
UTAH‐DRE                                      LARK MARTINEZ                          160 EAST 300 SOUTH, SECOND FLOOR                                                      SALT LAKE CITY   UT      84111
UTAH‐DRE                                      MICHAEL PAGE                           160 EAST 300 SOUTH, SECOND FLOOR                                                      SALT LAKE CITY   UT      84111
UTE WATER CONSERVANCY DISTRICT                2190 H 1/4 ROAD                                                                                                              GRAND JUNCTION   CO      81505
UTICA CITY                                    UTICA CITY ‐ TAX COLLECT               1 KENNEDY PLAZA                                                                       UTICA            NY      13502
UTICA CITY                                    UTICA CITY ‐ TREASURER                 7550 AUBURN RD                                                                        UTICA            MI      48317
UTICA CITY (ONEIDA CO. T                      UTICA CITY ‐ TREASURER                 1 KENNEDY PLAZA                                                                       UTICA            NY      13502
UTICA CITY S.D. (CITY OF                      UTICA CITY S.D ‐ TAX COL               1 KENNEDY PLAZA                                                                       UTICA            NY      13502
UTICA FIRST                                   P O BOX 2057                                                                                                                 KALISPELL        MT      59903
UTICA FIRST INS                               NO GROUP AFFILIATION                   PO BOX 851 / DIRECT BILL                                                              UTICA            NY      13503
UTICA FIRST INS                               P O  BOX 851 / DIRECT BILL                                                                                                   UTICA            NY      13503
UTICA FIRST INS CO                            5981 AIRPORT RD                                                                                                              ORISKANY         NY      13424
UTICA MUT INS                                 P O BOX 6532                                                                                                                 UTICA            NY      13504
UTICA MUTUAL INSURANCE COMPANY                PO BOX 530                                                                                                                   UTICA            NY      13503‐0530
UTICA NATL INS                                P O  BOX 6532                                                                                                                UTICA            NY      13504




                                                                                                                   Page 926 of 998
                                           19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   930 of 1004
Creditor Name                                 Address1                           Address2                                     Address3                            City                State   Zip        Country
UTICA NTL INS GROUP                           180 GENESEE STREET                                                                                                  NEW HARTFORD        NY      13413
UTICA NTL INS GROUP                           ATTN CREDIT & COLLECTION           180 GENESEE STREET                                                               NEW HARTFORD        NY      13413
UTICA OAKS CONDOMINIUM ASSOCIATION            P O BOX 1205                                                                                                        MT CLEMENS          MI      48046‐1205
UTICA TOWN                                    UTICA TWN TREASURER                15472 STATE HIGHWAY 27                                                           FERRYVILLE          WI      54628
UTILITIES & SOLID WASTE MANAGEMENT            4520 METROPOLITAN COURT                                                                                             FREDERICK           MD      21704
UTILITIES BUSINESS OFFICE                     146 S HIGH STREET ROOM 211                                                                                          AKRON               OH      44308‐1894
UTILITIES DEPARTMENT                          CITY OF NORTH LAS VEGAS            2250 LAS VEGAS BLVD NORTH, SUITE 250                                             NORTH LAS VEGAS     NV      89030
UTILITIES INC OF LONGWOOD                     P.O. BOX 11025                                                                                                      LEWISTON            MN      04243‐9476
UTILITIES INC. OF CENTRAL NEVADA              P.O. BOX 11025                                                                                                      LEWISTON            ME      04243‐9476
UTILITIES INC. OF FLORIDA                     2335 SANDERS ROAD                                                                                                   NORTHBROOK          IL      60062
UTILITIES INC. OF FLORIDA                     PO BOX 11025                                                                                                        LEWISTON            ME      04243
UTILITIES INC. OF GEORGIA                     PO BOX 11025                                                                                                        LEWISTON            ME      04243‐9476
UTILITY FUNDING LLC                           C/O BILLING & MGMT SRV             3414 MORNINGWOOD DRIVE                                                           OLNEY               MD      20832
UTILITY SERVICES AFFILIATES PERTH AMBOY       260 HIGH STREET                                                                                                     PERTH AMBOY         NJ      08861
UTOPIA ISD                                    UTOPIA ISD ‐ TAX COLLECT           BOX 188                                                                          UTOPIA              TX      78884
UTTER, WILLIAM                                ADDRESS ON FILE
UVALDE COUNTY ‐ C/O APPR                      UVALDE CAD ‐ TAX COLLECT           209 N HIGH ST                                                                    UVALDE              TX      78801
UWCHLAN TOWNSHIP                              UWCHLAN TWP ‐ TAX COLLEC           715 NORTH SHIP RD                                                                EXTON               PA      19341
UWHARRIE POINT COMMUNITY ASSOCIATION          1520 UWHARRIE POINT PARKWAY                                                                                         NEW LONDON          NC      28127
UXBRIDGE TOWN                                 UXBRIDGE TOWN ‐TAX COLLE           21 SOUTH MAIN STREET                                                             UXBRIDGE            MA      01569
V & R BUILDERS LLC                            200 CAPTAINS ROW 209                                                                                                CHELSEA             MA      02150
V & V ENCIO ROOFING LLC                       901 W DONNEGAN AVE                                                                                                  KISSIMMEE           FL      34741
V A BELLINO INS AGENCY                        156 MAVERICK ST                                                                                                     EAST BOSTON         MA      02128
V AND M ROOFING INC                           229 OAKSIDE ST                                                                                                      LEHIGH ACRES        FL      33936
V E PINNEY DESIGN &                           BUILDERS                           PO BOX 7783                                                                      SAINT THOMAS        VI      801
V FIN                                         3701 ALGONQUIN RD 864                                                                                               ROLLING MEADOWS     IL      60008
V M ENTERPRISES LLC                           1970 E 17TH ST STE 111C                                                                                             IDAHO FALLS         ID      83404
V PRO CONSTRUCTION INC                        PO BOX 17031                                                                                                        GALVESTON           TX      77552
V THOMAS CONSTRUCTION LLC                     5224 CHANDLER ST                                                                                                    NORTH LITTLE ROCK   AR      72118
V VIJAYAKUMAR & P                             CHINTHALA & P GOVARDHAN            2412 AVALON CT                                                                   AURORA              IL      60503
V&V ROOFING &SHEET METAL                      9120 AMBER DR                                                                                                       BATON ROUGE         LA      70809
V. NANFITO ROOFING AND SIDING                 558 HANOVER STREET                                                                                                  MERIDEN             CT      06451
V.I.P ROOFING                                 JUDY WILLIS                        630 BADCOCK                                                                      MALUERN             AK      72104
V.I.P. REALTY, INC                            ATTN: STACEY ZELLMER               800 SUPERIOR AVE                                                                 TOMAH               WI      54660
V.V.S. CSD (COMBINED TNS                      V.V.S. CSD ‐ TAX COLLECT           PO BOX 128                                                                       VERONA              NY      13478
VA DEPT OF MOTOR VEHICLES                     P.O. BOX 27412                                                                                                      RICHMOND            VA      23269‐7412
VA FARM BUREAU                                P O  BOX 27552                                                                                                      RICHMOND            VA      23261
VA FARM BUREAU MUT INS                        P O  BOX 85098                                                                                                      RICHMOND            VA      23285
VA PROP INS ASSOC                             4405 COX RD STE 260                                                                                                 GLEN ALLEN          VA      23058
VA PROP INS ASSOC                             PO BOX 5568                                                                                                         GLEN ALLEN          VA      23058
VACANT EXPRESS                                2975 REGENT BLVD 206584                                                                                             IRVING              TX      75063
VACANT/FORECLOSURE/PROP                       SOLD                               DITECH MISC                                                                      MIAMI               FL      33157
VACCARO, MARYANN                              ADDRESS ON FILE
VADIM PERELMAN                                19 W 10TH STREET UNIT 1                                                                                             NEW YORK            NY      10011
VAID, HIMALI                                  ADDRESS ON FILE
VAIL SECTION CONDO COUNCIL                    PO BOX 456                                                                                                          MCAFEE              NJ      07428
VAKA, KARUN KUMAR                             ADDRESS ON FILE
VAL VERDE COUNTY                              VAL VERDE COUNTY ‐ COLLE           P O BOX 1368                                                                     DEL RIO             TX      78841
VAL VERDE, TONY                               ADDRESS ON FILE
VALADEZ, ALEJANDRA                            ADDRESS ON FILE
VALADEZ, JORGE                                ADDRESS ON FILE
VALANIZ INCORPORATED                          10730 JONES RD                                                                                                      HOUSTON             TX      77065
VALARIE A WINTERS                             3228 BRISTLE BRANCH DR                                                                                              SPARKS              NV      89434
VALATIE VILLAGE                               VALATIE VILLAGE‐ CLERK             P.O. BOX 457                                                                     VALATIE             NY      12184
VALBRIDGE PROPERTY ADVISORS                   BOYD SCHMIDT & BRANNUM             2711 POINSETTIA AVENUE                                                           WEST PALM BEACH     FL      33407
VALDESE TOWN                                  VALDESE TOWN ‐ TREASURER           102 MASSEL AVE SW                                                                VALDESE             NC      28690
VALDEZ CITY                                   CITY OF VALDEZ                     PO BOX 307                                                                       VALDEZ              AK      99686
VALDEZ ROOFING COMPANY                        124 N 5TH                                                                                                           DUMAS               TX      79029
VALE INS AGENCY                               1120 AVE OF AMERICAS 21                                                                                             NEW YORK            NY      10036
VALENCIA  AREA CONDO ASSOC. INC.              6300 PARK OF COMMERCE BLVD                                                                                          BOCA RATON          FL      33487
VALENCIA COUNTY                               VALENCIA COUNTY‐TREASURE           P.O. BOX 939                                                                     LOS LUNAS           NM      87031
VALENCIA COUNTY CLERK                         PO BOX 969                                                                                                          LOS LUNAS           NM      87031‐0969
VALENCIA COUNTY TREASURER                     501 LUNA AVE                                                                                                        LOS LUNAS           NM      87031
VALENCIA COUNTY TREASURER                     PO BOX 939                                                                                                          LOS LUNAS           NM      87031
VALENCIA FALLS HOA                            C/O HRT REALTY SERVICES LLC        1200 CLINT MOORE RD. SUITE 8                                                     BOCA RATON          FL      33487
VALENCIA GARDEN CONDOMINIUM                   C/O DELLCOR MANAGEMENT, INC.       310 PEARL AVE.                                                                   SARASOTA            FL      34243
VALENCIA ISLES HOA, INC.                      C/O CASTLE MANAGEMENT              12270 SW 3RD STREET                                                              PLANTATION          FL      33325
VALENCIA MANAGEMENT LLC SERIES 4, ET AL.      TARA CLARK NEWBERRY                CLARK NEWBERRY LAW FIRM                      810 S. DURANGO DRIVE, SUITE 102     LAS VEGAS           NV      89145
VALENCIA PARK, HOA                            24701 US HIGHWAY 19 N STE 102                                                                                       CLEARWATER          FL      33763
VALENCIA PLACE HOMEOWNERS ASSOC INC           PO BOX 4129                                                                                                         WINTER PARK         FL      32793




                                                                                                            Page 927 of 998
                                           19-10412-jlg              Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           931 of 1004
Creditor Name                                 Address1                                   Address2                                      Address3                City                  State   Zip          Country
VALENCIA, ANDREA                              ADDRESS ON FILE
VALENCIA, BENITO                              ADDRESS ON FILE
VALENCIA, JAIME                               ADDRESS ON FILE
VALENTE MONTENEGRO                            3509 N ERNST ST                                                                                                  FRANKLIN PARK         IL      60131
VALENTI, CHRISTY                              ADDRESS ON FILE
VALENTINE APPRAISING                          990 E DESERT SHRUB DR                                                                                            WASHINGTON            UT      84780
VALENTINE, GUS                                ADDRESS ON FILE
VALENTINO COLORS LLC                          6050 BUTTERCUP CT                                                                                                ALEXANDRIA            VA      22310
VALENTINS GENERAL CONTRA                      46 FERNWOOD AVE                                                                                                  REVERE                MA      02151
VALENTYN BUILDERS LLC                         ANDREW R VALENTYN                          6008 FRENCH LAKE TRAIL                                                FARIBAULT             MN      55021
VALENZUELA, ELISA                             ADDRESS ON FILE
VALERIE EDWARDS INS                           6259 EAST STAGE PLAZA                                                                                            BARTLETT              TN      38134
VALERIE GARCIA REA &                          ADDRESS ON FILE
VALERIE HANSEL FOR THE                        EST OF SEAN R HANSEL                       229 HARDWOOD DR                                                       MOUNT WASHINGTON      KY      40047
VALERIE JOHNSON &                             ADDRESS ON FILE
VALERIE LEMASTER                              VALERIE LEMASTER (PRO SE)                  5850 ASHER AVENUE                                                     INVER GROVE HEIGHTS   MN      55077
VALERIE MURPHY &                              ADDRESS ON FILE
VALERIE RICHARD                               ADDRESS ON FILE
VALERIE SMAW & VALERIE &                      ADDRESS ON FILE
VALGO ASSOCIATION INC                         310 PEARL AVENUE                                                                                                 SARASOTA              FL      34243
VALHALLA VILLAGE HOA                          C/O PROFESSIONAL REALTY MANAGEMENT         100 H STREET                                                          BAKERSFIELD           CA      93301
VALIDITY VALUATION SERV                       4496 TRAILANE DR                                                                                                 HILLIARD              OH      43026
VALLADARES, EMMANUEL                          ADDRESS ON FILE
VALLE VISTA PROPERTY OWNERS ASSOCIATION       9686 CONCHO DRIVE                                                                                                KINGMAN               AZ      86401
VALLEJO INS ASSOCIATION                       840 TUOLUMNE ST                                                                                                  VALLEJO               CA      94590
VALLEJO SANITATION                            AND FLOOD CONTROL DIST.                    450 RYDER ST                                                          VALLEJO               CA      94590
VALLEJO SANITATION & FLOOD CONTROL DIST.      450 RYDER ST                                                                                                     VALLEJO               CA      94590
VALLEJO, CINDY                                ADDRESS ON FILE
VALLEJO, SAMUEL                               ADDRESS ON FILE
VALLERY SHOE INS                              150 FRANCAM DR 110                                                                                               FAYETTEVILLE          NC      28311
VALLEY AG                                     P O BOX 27560                                                                                                    FRESNO                CA      93729
VALLEY APPRAISAL PC                           PO BOX 2454                                                                                                      WHITE CITY            OR      97503
VALLEY CENT.‐MONTGOMERY                       RECEIVER OF TAXES                          1496 ROUTE 300                                                        NEWBURGH              NY      12550
VALLEY CENT‐MONTGOMERY                        VALLEY CENT‐MONTGMEY‐COL                   110 BRACKEN ROAD                                                      MONTGOMERY            NY      12549
VALLEY COUNTY                                 VALLEY ‐ COUNTY ‐ TREASU                   125 S 15TH ST                                                         ORD                   NE      68862
VALLEY COUNTY                                 VALLEY COUNTY ‐ TREASURE                   501 COURT SQUARE 3                                                    GLASGOW               MT      59230
VALLEY COUNTY                                 VALLEY COUNTY ‐ TREASURE                   PO BOX 1350                                                           CASCADE               ID      83611
VALLEY COUNTY TREASURER                       PO BOX 1350                                                                                                      CASCADE               ID      83611
VALLEY COURT CONDO ASSOCIATION                261 OLD YORK RD 110                                                                                              JENKINTOWN            PA      19046
VALLEY CREDIT SERVICE INC                     626 APPLEBLOSSOM AVE N                                                                                           KEIZER                OR      97303
VALLEY EXTERIORS LLC                          2027 SANTA FE DR                                                                                                 PUEBLO                CO      81006
VALLEY FALLS VILL.(PITTS                      VALLEY FALLS VILL‐CLERK                    PO BOX 157                                                            VALLEY FALLS          NY      12185
VALLEY FLOORING CENTER                        555 9TH ST NW                                                                                                    SALEM                 OR      97304
VALLEY GROVE SCHOOL DIST                      KATHRYN RIAL ‐ TAX COLLE                   106 ROCKY GROVE AVE                                                   FRANKLIN              PA      16323
VALLEY GROVE SCHOOL DIST                      VALLEY GROVE AREA SD ‐ T                   POB 157                                                               COOPERSTOWN           PA      16317
VALLEY GROVE SCHOOL DIST                      VALLEY GROVE SD ‐ COLLEC                   188 WILSON MILL ROAD                                                  COCHRANTON            PA      16314
VALLEY HERITAGE BUILDERS LLC                  1765 W KAIBAB DR                                                                                                 CHANDLER              AZ      85248
VALLEY HOME IMPROVEMENT COMPANY               VALLEY HOME IM                             930 BEALL LN                                                          CENTRAL POINT         OR      97502
VALLEY HOME IMPROVEMENT, INC.                 ANNE DAY                                   P O BOX 60627                                 340 RIVERSIDE DRIVE     FLORENCE              MA      01062
VALLEY IMPROVEMENT ASSOCIATION                PO BOX 8                                                                                                         BELEN                 NM      87002
VALLEY INS PROVIDERS                          400 W EXPWY 83                                                                                                   SAN JUAN              TX      78589
VALLEY MTL                                    600 WALNUT ST                                                                                                    ATLANTIC              IA      50022
VALLEY PARK COMMUNITY CLUB INC                PO BOX 602                                                                                                       VERADALE              WA      99037
VALLEY PROPERTIES                             1214 N. BROADWAY                                                                                                 NEW ULM               MN      56073‐1229
VALLEY RANCH MUD 1 U                          VALLEY RANCH MUD 1 ‐ COL                   11500 NORTHWEST FREEWAY,                                              HOUSTON               TX      77092
VALLEY RESTORATION                            5700 BANGOR AVE                                                                                                  KINGSBURG             CA      93631
VALLEY RIDGE ROOFING                          AND CONSTRUCTION STE 160                   3305 LONG PRAIRIE RD                                                  FLOWER MOUND          TX      75022
VALLEY SERVICES OF ARIZONA                    VALLEY FIRE & WATER RESTORATIONS, INC      75 W. BASELINE ROAD, SUITE 31                                         GILBERT               AZ      85233
VALLEY SERVS OF ARIZONA                       75 W BASELINE RD 31                                                                                              GILBERT               AZ      85233
VALLEY STREAM VILLAGE                         VALLEY STREAM VILL ‐ REC                   123 SOUTH CENTRAL AVENUE                                              VALLEY STREAM         NY      11580
VALLEY TERMITE AND PEST CONTROL, LLC          108 PARKERSBURG TURNPIKE                   SUITE 104                                                             STAUNTON              VA      24401
VALLEY TOWNSHIP                               CHESTER COUNTY TREASURER                   313 W MARKET STREET STE                                               WEST CHESTER          PA      19382
VALLEY TOWNSHIP                               VALLEY TOWNSHIP ‐ TREASU                   2054 N M‐40                                                           ALLEGAN               MI      49010
VALLEY TOWNSHIP                               VALLEY TWP ‐ TAX COLLECT                   26 VIRGINIA LN                                                        DANVILLE              PA      17821
VALLEY VIEW HEIGHTS OWNER ASSOCIATION         C/O SHURCO RESIDENTIAL PROPERTIES          2010 156TH AVE NE 100                                                 BELLEVUE              WA      98007
VALLEY VIEW HEIGHTS OWNER ASSOCIATION         C/O SUHRCO RESIDENTIAL PROPERTIES          2010 156TH AVE NE 100                                                 BELLEVUE              WA      98007
VALLEY VIEW S.D./BLAKELY                      VALLEY VIEW SD ‐ TAX COL                   344 HILL ST                                                           PECKVILLE             PA      18452
VALLEY VIEW S.D./JESSUP                       VALLEY VIEW SD ‐ TAX COL                   395 LANE ST                                                           JESSUP                PA      18434
VALLEY VIEW SD/ARCHBALD                       ARCHBALD BORO SD ‐ COLLE                   400 CHURCH ST                                                         ARCHBALD              PA      18403
VALLEY VIEW SEWER                             3460 S 148TH ST                            STE 100                                                               TUKWILA               WA      98168




                                                                                                                     Page 928 of 998
                                      19-10412-jlg            Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               932 of 1004
Creditor Name                            Address1                            Address2                                     Address3         City                  State   Zip          Country
VALLEY VISTA HOMEOWNERS ASSOCIATION      P O BOX 3393                                                                                      JACKSON               WY      83001
VALLEY WATER DISTRICT                    14515 PIONEER WAY E                                                                               PUYALLUP              WA      98372
VALLEY WATER SYSTEMS INCORPORATED        37 NORTHWEST DRIVE                                                                                PLAINVILLE            CT      06062
VALLEY, HEATHER                          ADDRESS ON FILE
VALLEYBROOK HOMEOWNERS ASSOCIATION       14000 HORIZON WAY                   SUITE 200                                                     MT. LAUREL            NJ      08054
VALLEYHI COMMUNITY CLUB INC              PO BOX 292                                                                                        PESHASTIN             WA      98847‐0292
VALLIER, BRETT                           ADDRESS ON FILE
VALLONE, CINDY                           ADDRESS ON FILE
VALLS, JANEL                             ADDRESS ON FILE
VALOREM APPRAISAL LLC                    PO BOX 1329                                                                                       WHITE STONE           VA      22578
VALPARAISO CITY UTILITIES                JANE                                205 BILLINGS STREET                                           VALPARAISO            IN      46383‐3699
VALSOUTH                                 PO BOX 476                                                                                        MAULDIN               SC      29662
VALTEC APPRAISAL SERVICES LLC            3225 CASEY DRIVE 203                                                                              LAS VEGAS             NV      89120
VALTECH RESEARCH                         6901 JERICHO TURNPIKE                                                                             SYOSSET               NY      11791
VAL‐TEX REALTY                           822 DEL ORO LN                                                                                    PHARR                 TX      78577
VALUATION GROUP INC                      10 LEDGE LANE                                                                                     LUBEC                 ME      04652
VALUATION GROUP LLC                      1202 GUNTER AVE                                                                                   GUNTERSVILLE          AL      35976
VALUATION SOURCE                         5555 ALDEN BEND DR                                                                                LAS VEGAS             NV      89135
VALUE APPRAISAL                          12219 OAK KNOLL RD                                                                                POWAY                 CA      92064‐5317
VALUE ENGINEERED                         CONSTRUCTION LLC                    7920 WILLOW PT                                                GAINESVILLE           GA      30506
VALUE HOMES INC                          SERVICE DEPARTMENT                  13043 KODIAK RD                                               NEOSHO                MO      64850
VALUE ONE                                ENRIQUE T. CASADO                   P.O. BOX 194536                                               HATO REY STATION      PR      00919
VALUE SOLUTIONS INC                      80 JORDAN NARRON RD                                                                               SELMA                 NC      27576
VAN ARSDALE, JOESEPH                     ADDRESS ON FILE
VAN AUKEN APPRAISAL SERVICE              PO BOX 890                                                                                        FRUITLAND             ID      83619‐0890
VAN BUREN CHARTER TOWNSH                 VAN BUREN TOWNSHIP ‐ TRE            46425 TYLER ROAD                                              BELLEVILLE            MI      48111
VAN BUREN COUNTY                         VAN BUREN COUNTY ‐ COLLE            P.O.BOX 359                                                   CLINTON               AR      72031
VAN BUREN COUNTY                         VAN BUREN COUNTY ‐ TREAS            219 PAW PAW STREET STE 1                                      PAW PAW               MI      49079
VAN BUREN COUNTY                         VAN BUREN COUNTY ‐ TREAS            PO BOX 473                                                    KEOSAUQUA             IA      52565
VAN BUREN COUNTY                         VAN BUREN COUNTY‐TRUSTEE            PO BOX 176                                                    SPENCER               TN      38585
VAN BUREN COUNTY TREASURER               219 E. PAW PAW ST.                  STE 101                                                       PAW PAW               MI      49079‐1499
VAN BUREN TOWN                           VAN BUREN TN ‐ TAX RECEI            7575 VAN BUREN ROAD                                           BALDWINSVILLE         NY      13027
VAN BUREN TOWN                           VAN BUREN TOWN ‐TAX COLL            51 MAIN STREET SUITE 101                                      VAN BUREN             ME      04785
VAN DEN HEMEL, AMANDA                    ADDRESS ON FILE
VAN DORN VILLA HOA INC                   3001 SOUTH 51ST STREET                                                                            LINCOLN               NE      68506
VAN DUSEN, RYAN                          ADDRESS ON FILE
VAN DYK GROUP                            12800 LONG BEACH BLVD                                                                             BEACH HAVEN TERRACE   NJ      08008
VAN ETTEN TOWN                           VAN ETTEN TOWN‐ TAX COLL            83 MAIN STREET                                                VAN ETTEN             NY      14889
VAN HORN REALTY, LLC                     ATTN: EDWARD VAN HORN               7434 S. FEDERAL HWY                          PO BOX 12129     FORT PIERCE           FL      34979
VAN HORN REALTY, LLC                     ATTN: EDWARD VAN HORN               7434 S. US HIGHWAY 1                                          PORT ST LUCIE         FL      34952
VAN HORN REALTY, LLC                     P. O. BOX 12129                                                                                   FORT PIERCE           FL      34979
VAN HOUSE, JAMES                         ADDRESS ON FILE
VAN HOUT, TAMEEKA                        ADDRESS ON FILE
VAN KEUREN, DANIEL                       ADDRESS ON FILE
VAN LANGEN, CHRISTINE                    ADDRESS ON FILE
VAN LEUVEN, CHRISTOPHER                  ADDRESS ON FILE
VAN LIERE, MARY ANNE                     ADDRESS ON FILE
VAN NESS EAST COA                        5250 CHEROKEE AVENUE STE 100                                                                      ALEXANDRIA            VA      22312
VAN NESS LAW FIRM                        1239 EAST NEWPORT CENTER DR         STE 11                                                        DEERFIELD BEACH       FL      33442
VAN RANST, AMANDA                        ADDRESS ON FILE
VAN SICKLE, BRITTANY                     ADDRESS ON FILE
VAN SYCKEL INC                           PO BOX 70                                                                                         BOUND BROOK           NJ      08805
VAN VACTOR, JERRY                        ADDRESS ON FILE
VAN WAGONER COMPANIES                    1134 COMMERCE DR                                                                                  RICHARDSON            TX      75081
VAN WERT COUNTY                          VAN WERT COUNTY ‐ TREASU            121 E MAIN ST, ROOM 200                                       VAN WERT              OH      45891
VAN WIE ENTERPRISES INC                  2700 JONES RD                                                                                     DUNKIRK               MD      20754
VAN ZANDT COUNTY APPRAISAL DISTRICT      27867 TX 64                                                                                       CANTON                TX      75103
VAN ZANDT COUNTY APPRAISAL DISTRICT      27867 W HIGHWAY 64                                                                                CANTON                TX      75103
VAN ZANDT COUNTY C/O APP                 VAN ZANDT CAD ‐ TAX COLL            P O BOX 926                                                   CANTON                TX      75103
VAN ZANDT COUNTY CLERK                   121 E DALLAS STREET RM 202                                                                        CANTON                TX      75103
VAN ZYL, PIETER                          ADDRESS ON FILE
VANACORE INS GROUP LLC                   724 MIDDLETOWN AVE                                                                                NEW HAVEN             CT      06513
VANBAALEN, MARC                          ADDRESS ON FILE
VANBUREN, DALTON                         ADDRESS ON FILE
VANCE BERRY                              LAND DEVELOPMENT AND SURVEYING      PO BOX 675                                                    FOXWORTH              MS      39483
VANCE COUNTY                             VANCE COUNTY ‐ TAX COLLE            122 YOUNG ST ‐ CTHOUSE S                                      HENDERSON             NC      27536
VANCE COUNTY TAX OFFICE                  122 YOUNG ST, STE E                                                                               HENDERSON             NC      27536
VANCE CREEK TOWN                         VANCE CREEK TWN TREASURE            191 BARRON‐POLK STREET                                        CLEAR LAKE            WI      54005
VANCE E HALL                             142 PORT O CALL DR                                                                                AMARILLO              TX      79118
VANCE, SIERRA                            ADDRESS ON FILE




                                                                                                        Page 929 of 998
                                     19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    933 of 1004
Creditor Name                           Address1                                  Address2                                      Address3     City             State   Zip          Country
VANCEBURG CITY                          CITY OF VANCEBURG ‐ CLER                  189 2ND ST, SUITE A                                        VANCEBURG        KY      41179
VANDALIA MTL INS CO                     411 W GALLATIN                                                                                       VANDALIA         IL      62471
VANDAM & KRUSINGA                       ADDRESS ON FILE
VANDAM, CHARLES                         ADDRESS ON FILE
VANDENBROEK TOWNSHIP                    VANDENBROEK TWNSHIP TREA                  P O BOX 947                                                KAUKAUNA         WI      54130
VANDER LINDEN, SHELBY                   ADDRESS ON FILE
VANDERBILT BORO                         DAVID BRADY JR.‐TAX COLL                  P.O. BOX 723                                               VANDERBILT       PA      15486
VANDERBILT VILLAGE                      VANDERBILT VILLAGE ‐ TRE                  606 GARFIELD                                               VANDERBILT       MI      49795
VANDERBURGH CO BUILDING COMMISSION      ROOM 310 OF THE CIVIL CENTER COMPLEX      1 N.W. ML KING JR. BLVD.,                                  EVANSVILLE       IN      47708
VANDERBURGH COUNTY                      VANDERBURGH COUNTY ‐ TRE                  PO BOX 77                                                  EVANSVILLE       IN      47701
VANDERGRIFT BORO                        VANDERGRIFT BORO ‐ COLLE                  128‐B WASHINGTON AVE MUN                                   VANDERGRIFT      PA      15690
VANDERGRIFT BORO TAX COLLECTOR          109 GRANT AVENUE                                                                                     VANDERGRIFT      PA      15690
VANDERHAYDEN, INC.                      4656 GULF BREEZE PKWY                                                                                GULF BREEZE      FL      32563
VANDERWERT, KIRA                        ADDRESS ON FILE
VANDYKE, ALEXX                          ADDRESS ON FILE
VANESS, SHERILYN                        ADDRESS ON FILE
VANESSA G. FLUKER, ESQ., PLLC           2727 SECOND AVE, STE. 111                                                                            DETROIT          MI      48201
VANESSA OROZCO & JESUS &                MARIA CRUZ NAPOLES                        5610 S RICHMOND ST                                         CHICAGO          IL      60629
VANG, ASHLEY                            ADDRESS ON FILE
VANG, CHIA                              ADDRESS ON FILE
VANG, GOU                               ADDRESS ON FILE
VANG, JOSEPH                            ADDRESS ON FILE
VANG, KER                               ADDRESS ON FILE
VANG, LUE                               ADDRESS ON FILE
VANG, MACY                              ADDRESS ON FILE
VANG, MAI                               ADDRESS ON FILE
VANG, MAYKU                             ADDRESS ON FILE
VANG, MOR                               ADDRESS ON FILE
VANG, MOUR                              ADDRESS ON FILE
VANG, PA HOUA                           ADDRESS ON FILE
VANG, PAGNIA                            ADDRESS ON FILE
VANG, PHINEAS                           ADDRESS ON FILE
VANG, RICHARD                           ADDRESS ON FILE
VANG, SARAH                             ADDRESS ON FILE
VANG, YOUA                              ADDRESS ON FILE
VANGUARD MOLD REMEDIATIO                966 BAY STREET                                                                                       SPRINGFIELD      MA      01109
VANGUARD VILLAGE                        J& L PROPERTY MANAGEMENT, INC.            10191 W. SAMPLE ROAD, SUITE 203                            CORAL SPRINGS    FL      33065
VANKAMAMIDI, SWATHI                     ADDRESS ON FILE
VANKEITH INS                            131 PROMINENCE CT 110                                                                                DAWSONVILLE      GA      30534
VANLEER CITY                            VANLEER CITY‐TAX COLLECT                  PO BOX 97                                                  VANLEER          TN      37181
VANMOR PROPERTIES, INC                  8711 HIGHWAY 6 NORTH 270                                                                             HOUSTON          TX      77095
VANN, PAULINDA                          ADDRESS ON FILE
VANOSTRAND, DAVID                       ADDRESS ON FILE
VANPATTEN, RHONDA                       ADDRESS ON FILE
VANPORT TOWNSHIP                        VANPORT TWP ‐ TAX COLLEC                  477 STATE AVENUE                                           VANPORT          PA      15009
VANSLYKE, JESSE                         ADDRESS ON FILE
VANTAGE COMMUNITY MANAGEMENT, INC.      8290 ‐ 28TH CT. NE, SUITE C                                                                          LACEY            WA      98516
VANTAGE CONTRACTING &                   RICHARD & CARY KOVACIK                    7735 PLANTATION BAY 203                                    JACKSONVILLE     FL      32244
VANTIV HOLDINGS                         PO BOX 633786                                                                                        CINCINNATI       OH      45263‐0455
VANVOORST, KEVIN                        ADDRESS ON FILE
VARANO BUILD LLC                        82 CHESTNUT ST                                                                                       CLINTON          MA      01510
VARDAMAN TOWN                           VARDAMAN TOWN‐TAX COLLEC                  PO BOX 194                                                 VARDAMAN         MS      38878
VARELA ROOFING                          HENRY VARELA                              866 CRAVENS AVE.                                           SAN ANTONIO      TX      78223
VARGA, KEITH                            ADDRESS ON FILE
VARGAS & VARGAS INS                     1133 WASHINGTON ST                                                                                   DORCHESTER       MA      02124
VARGAS CONSTRUCTION                     127 MERINO ST                                                                                        PROVIDENCE       RI      02909
VARGAS LLC                              14769 OLD HAMMOND HWY                                                                                BATON ROUGE      LA      70816
VARGAS, CHRISTINE                       ADDRESS ON FILE
VARGAS, ISSAMAR                         ADDRESS ON FILE
VARGAS, MAGALY                          ADDRESS ON FILE
VARGAS, MARIO                           ADDRESS ON FILE
VARGAS, MARY                            ADDRESS ON FILE
VARGAS, MYRA                            ADDRESS ON FILE
VARHOL, TRENT                           ADDRESS ON FILE
VARIDESK LLC                            PO BOX  660050                                                                                       DALLAS           TX      75266
VARIPHY INC                             722 OLD JONAS HILL RD                                                                                LAFAYETTE        CA      94549
VARNER CREEK UTILITY DISTRICT           PO BOX 277                                                                                           WEST COLUMBIA    TX      77486
VARNEY AGENCY                           11 MAIN ST                                                                                           BETHEL           ME      04217
VARNEY AGENCY                           143 EAST MAIN ST                                                                                     DOVER FOXCROFT   ME      04426
VARNEY AGENCY                           P O BOX 117                                                                                          MACHIAS          ME      04654




                                                                                                              Page 930 of 998
                                       19-10412-jlg             Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              934 of 1004
Creditor Name                             Address1                          Address2                                        Address3                              City               State   Zip          Country
VARNEY INS SOUTH LLC                      32 OAK ST                                                                                                               BANGOR             ME      04401
VARON INS AGENCY                          1727 WEST SECOND STREET                                                                                                 MONTGOMERY         AL      36106
VARONIS                                   ATTN: GENERAL COUNSEL             1250 BROADWAY                                   29TH FLOOR                            NEW YORK           NY      10001
VARONIS SYSTEMS, INC.                     ATTN: LEGAL DEPARTMENT            1250 BROADWAY                                   29TH FLOOR                            NEW YORK           NY      10001
VARO‐REAL INVESTMENTS, INC.               617 W. TULARE AVE                                                                                                       VISALIA            CA      93277
VARSITY LAKES OWNERS ASSOCIATION INC      P.O. BOX 105302                                                                                                         ATLANTA            GA      30348
VARSITY ROOFING                           7101 N MESA SUITE 622                                                                                                   EL PASO            TX      79912
VASA SPRING GARDEN MUT                    INS CO                            P O BOX 546                                                                           CANNON FALLS       MN      55009
VASQUEZ & VASQUEZ PAINTI                  6206 CULVER CREST PL302                                                                                                 RIVERVIEW          FL      33578
VASQUEZ CONCRETE FINISH                   6015 SW 112TH CT                                                                                                        MIAMI              FL      33173
VASQUEZ, EMMANUEL                         ADDRESS ON FILE
VASSALBORO TOWN                           VASSALBORO TOWN ‐TAX COL          PO BOX 129                                                                            NORTH VASSALBORO   ME      04962
VASSAR CITY                               VASSAR CITY ‐ TREASURER           287 E HURON                                                                           VASSAR             MI      48768
VASSAR TOWNSHIP SET                       TUSCOLA CO TREASURER              4505 SAGINAW RD                                                                       VASSAR             MI      48768
VASTINE REMODELING &                      DEAN & YVETTE COLEMAN             5616 CHISOLM TRAIL                                                                    DICKINSON          TX      77539
VASUNDHARA YENUMALA &                     CHANDRA ANALA                     12435 HONEYFLOWER DR                                                                  FRISCO             TX      75035
VASUT, LINDSEY                            ADDRESS ON FILE
VAUGHN CONSTRUCTION                       RUSSELL VAUGHN                    904 BECK AVE                                                                          BRADY              TX      76825
VAUGHN, CHONTE                            ADDRESS ON FILE
VAUGHN, CHUCK                             ADDRESS ON FILE
VAUGHN, DESTINY                           ADDRESS ON FILE
VAUGHN, KARI                              ADDRESS ON FILE
VAUGHNS ROOFING                           BYRON DENELL VAUGHN               1206 SAPPHIRE ST.                                                                     LONGVIEW           TX      75602
VAUGHT SIDING AND                         WINDOWS                           33367 THOR DR                                                                         SIOUX CITY         IA      51108
VAUGHT WRIGHT & BOND                      533 MAIN ST                                                                                                             PLACERVILLE        CA      95667
VAUGHT, SAMANTHA                          ADDRESS ON FILE
VAULT                                     300 1ST AVE 401                                                                                                         ST PETE            FL      33701
VAVRO, SAMANTHA                           ADDRESS ON FILE
VAYNSHTEIN, EDWARD                        ADDRESS ON FILE
VAZQUEZ JIMENEZ, ARACELI                  ADDRESS ON FILE
VAZQUEZ PAINTING &                        13302 GRANADA ST                                                                                                        HOUSTON            TX      77015
VAZQUEZ PEREZ, MARTHA                     ADDRESS ON FILE
VAZQUEZ, ALEC                             ADDRESS ON FILE
VAZQUEZ, ARLETTE                          ADDRESS ON FILE
VAZQUEZ, CINDY                            ADDRESS ON FILE
VAZQUEZ, JOSE                             ADDRESS ON FILE
VAZQUEZ, PAMELA                           ADDRESS ON FILE
VB CONSTRUCTION SERVICES LLC              31 BLOOM FIELD AVENUE                                                                                                   FLEMINGTON         NJ      08822
VBS CONSTRUCTION, INC                     9835 N 21ST AVE                                                                                                         PHOENIX            AZ      85021
VCCDD‐LSSA                                3201 WEDGEWOOD LANE                                                                                                     THE VILLAGES       FL      32162
VCDD‐VCSA                                 FINANCE DEPARTMENT                984 OLD MILL RUN                                                                      THE VILLAGES       FL      32162
VCR ELECTRICAL SERVICE INC.               VICTOR R. CRUZ ROSARIO            BARRIO RIO CANAS ARRIBA SEC                     CUTRO CALLES KM0.1 SOLAR #1           JUANA DIAZ         PR      00795
VEAL INSURANCE AGENCY                     11333 SOUTHEASTERN AVE                                                                                                  INDIANAPOLIS       IN      46259
VEALE, MARILU                             ADDRESS ON FILE
VEARLING, JOHN                            ADDRESS ON FILE
VEASEY, DIANA                             ADDRESS ON FILE
VEAZIE TOWN                               VEAZIE TOWN ‐ TAX COLLEC          1084 MAIN ST                                                                          VEAZIE             ME      04401
VECCHIES, DANILA                          ADDRESS ON FILE
VECTREN ENERGY DELIVERY                   P.O. BOX 6250                                                                                                           INDIANAPOLIS       IN      46206‐6250
VEGA CONSULTING GROUP/EXPOZOR LLC.        BERRY VEGA                        245 NE 12TH ST                                                                        DELRAY BEACH       FL      33444
VEGA ENGINEERING, LLC                     FELIX VEGA TORRES                 HC 9 BOX 59454                                                                        CAGUAS             PR      00725
VEGA HOME IMPROVEMENT, LLC                DENNIS VEGA SANCHEZ               186 HIDDEN SPRING CIRCLE                                                              KISSIMMEE          FL      34743
VEGA, CHANG                               ADDRESS ON FILE
VEGA, CONSUELO                            ADDRESS ON FILE
VEGAS INS AGENCY                          14533 W MAIN ST                                                                                                         CUT OFF            LA      70345
VEGAS PAINTERS                            3157 N RAINBOW BLVD 501                                                                                                 LAS VEGAS          NV      89108
VEGAS PROPERTY SERVICES, INC.             JOHN HENRY WRIGHT                 THE WRIGHT LAW GROUP, P.C.                      2340 PASEO DEL PRADO  SUITE D‐305     LAS VEGAS          NV      89102
VEIT, JENNIFER                            ADDRESS ON FILE
VELASCO, MARIA                            ADDRESS ON FILE
VELASCO, MICHELLE                         ADDRESS ON FILE
VELAZQUEZ, KRISTI                         ADDRESS ON FILE
VELEZ, VIVIAN                             ADDRESS ON FILE
VELIZ, ANDRES AND AMELIA                  NORTHERN LEGAL, P.C.              VAN W. NORTHERN, ESQ                            112 W. 8TH AVE., STE. 508             AMARILLO           TX      79101
VELLIOS, TARA                             ADDRESS ON FILE
VELOCIFY INC                              PO BOX 670785                                                                                                           DALLAS             TX      75267‐0785
VELOCIFY, INC.                            ATTN: PRESIDENT AND CEO           222 N. SEPULVEDA BLVD.                          SUITE 1800                            EL SEGUNDO         CA      90245
VELOCITY BUILDERS                         3909 W MAIN ST                                                                                                          THATCHER           AZ      85552
VELOCITY RISK                             215 S COMPLEX                                                                                                           KALISPELL          MT      59901
VELOCITY RISK                             P O BOX 3036                                                                                                            BIGFORK            MT      59911
VELOCITY SERVS GROUP INC                  2300 HOLLOMAN ST 101                                                                                                    CONROE             TX      77301




                                                                                                          Page 931 of 998
                                       19-10412-jlg                Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  935 of 1004
Creditor Name                              Address1                             Address2                                      Address3      City                State   Zip          Country
VELTRI & ASSOCIATES REALTORS               2400 ROUTE 88                                                                                    POINT PLEASANT      NJ      08742
VELTRI & ASSOCIATES REALTORS               ATTN: WILLIAM TROY                   2400 ROUTE 88                                               POINT PLEASANT      NJ      08742
VEN Y VE CONTRACTORS                       BENIGNO GUTIERREZ                    4830 N 47 LN                                                MCALLEN             TX      78504
VENA, MATTHEW                              ADDRESS ON FILE
VENABLE LLP                                ATTN: CHRISTOPHER W. PATE, ESQ.      750 EAST PRATT STREET, SUITE 900                            BALTIMORE           MD      21202
VENABLE LLP                                P.O. BOX 62727                                                                                   BALTIMORE           MD      21264‐2727
VENANGO TOWNSHIP                           TRACY LINK ‐ TAX COLLECT             223 CAMPBELL RD                                             BOYERS              PA      16020
VENANGO TOWNSHIP                           VENANGO TWP ‐ TAX COLLEC             11292 FIRETHORN RD                                          WATTSBURG           PA      16442
VENCES INS                                 802 WEST RD STE B                                                                                HOUSTON             TX      77038
VENCO CONST & BILLY &                      BERNETTA MCCLENDON                   PO BOX 80677                                                AUSTIN              TX      78708
VENDENBERGHE INS                           638 15TH AVE                                                                                     EAST MOLINE         IL      61244
VENDOR AVT CONSULTING, LLC                 ATTN: TOM PRIBYL                     4915 WEST 36TH STREET                         SUITE 103     ST. LOUIS PARK      MN      55416
VENDOR CONNECT                             30 CORPORATE PARK SUITE 306                                                                      IRVINE              CA      92606
VENDOR CONNECT LLC                         30 CORPORATE PARK SUITE 306                                                                      IRVINE              CA      92606
VENDOR CONNECT, LLC                        ATTN: STEVE MELMET                   1920 MAIN STREET                              SUITE 760     IRVINE              CA      92614
VENDOR CONNECT, LLC                        SCOTT S. BROOKS                      30 CORPORATE PARK SUITE 306                                 IRVINE              CA      92606
VENDOR PASS INC                            DEPT CH 10682                                                                                    PALATINE            IL      60055
VENDORPASS, INC.                           ATTN: GENERAL COUNSEL                10151 DEERWOOD PARK BLVD.                     BLDG. 200     JACKSONVILLE        FL      32256
VENDORPASS, INC.                           ATTN: MANAGING DIRECTOR              10151 DEERWOOD PARK BLVD.                     BLDG. 200     JACKSONVILLE        FL      32256
VENETIAN MANAGEMENT ASSOCIATION, INC.      335 N CAUSEWAY                                                                                   NEW SMYRNA BEACH    FL      32169
VENETTA DOULOS &                           NICHOLAS DOULOS                      2 SHERBORNE CIR                                             ASHLAND             MA      01721
VENEY, KATRINA                             ADDRESS ON FILE
VENEZIA, DAVID                             ADDRESS ON FILE
VENGURLEKAR, SHAILENDRA                    ADDRESS ON FILE
VENICE GROUP LLC                           185 MAIN ST                                                                                      HOPKINTON           NH      03229
VENICE TOWN                                VENICE TOWN‐ TAX COLLECT             2479 STATE ROUTE 34                                         VENICE CENTER       NY      13147
VENICE TOWNSHIP                            VENICE TOWNSHIP ‐ TREASU             10580 WILKINSON ROAD                                        LENNON              MI      48449
VENITA TURNER AGENCY                       4152 CARMICHAEL ROAD                                                                             MONTGOMERY          AL      36106
VENNE, STANLEY                             ADDRESS ON FILE
VENTANA CANYON HOMEOWNERS ASSOCIATION      9512 W. FLAMINGO ROAD, 102                                                                       LAS VEGAS           NV      89147
VENTANA LAKES POA                          7255 E. HAMPTON AVENUE               STE 101                                                     MESA                AZ      85209
VENTERS, SHAMITRA                          ADDRESS ON FILE
VENTNOR CITY                               VENTNOR CITY ‐TAX COLLEC             6201 ATLANTIC AVENUE                                        VENTNOR CITY        NJ      08406
VENTURA 21 INC.                            375 VENTURA CLUB DRIVE                                                                           ROSELLE             IL      60172
VENTURA COUNTRY CLUB                       3333 WOODGATE BLVD                                                                               ORLANDO             FL      32822
VENTURA COUNTRY CLUB COMMUNITY HOA, INC.   3333 WOODGATE BLVD                                                                               ORLANDO             FL      32822
VENTURA COUNTY                             VENTURA COUNTY ‐ TAX COL             P.O. BOX 51179                                              LOS ANGELES         CA      90051
VENTURA VILLAGE CONDOMINIUM ASSOC. INC.    PO BOX 162047                                                                                    ALTAMONTE SPRINGS   FL      32716
VENTURE CONSTRUCTION GROUP, INC.           JOSH TOMLIN                          5765 BURKE CENTER PARKWAY, SUITE 345                        BURKE               VA      22015
VENTURE SOLUTIONS                          4401 CAMBRIDGE RD                                                                                FORT WORTH          TX      76155
VENTURE SOLUTIONS, INC.                    ATTN: GENERAL COUNSEL                1170 GREY FOX RD.                                           ARDEN HILLS         MN      55112
VENTURE SOLUTIONS, INC.                    ATTN: GENERAL COUNSEL                4401 CAMBRIDGE RD.                                          FORT WORTH          TX      76155
VENTURE TANK CO                            STEFCO                               287 S. MAIN ST                                              BERREGAT            NJ      08005
VERA ACHA                                  14017 LAKE MEADOWS DR                                                                            BOWIE               MD      20720
VERA BOWLES &                              COLLENE BROWN                        16835 NW 24TH CT                                            MIAMI GARDENS       FL      33056
VERA PLUS 4 INC                            1412 MADRID ST                                                                                   CORAL GABLES        FL      33134
VERA WATER AND POWER                       P.O.BOX 630                                                                                      SPOKANE VALLEY      WA      99037
VERA, ANGEL                                ADDRESS ON FILE
VERA, MICHAEL                              ADDRESS ON FILE
VERA, TERESA                               ADDRESS ON FILE
VERACODE                                   ATTN: GENERAL COUNSEL                65 NETWORK DRIVE                                            BURLINGTON          MA      01803
VERANDA AT VENTANA                         3499 N CAMPBELL AVE                                                                              TUCSON              AZ      85719
VERBOOM, RON                               ADDRESS ON FILE
VERDE SANTA FE WASTEWATER COMPANY          7581 EAST ACADEMY BLVD               SUITE 229                                                   DENVER              CO      80230
VERDE VIEJO OWNERS ASSOCIATION             PO BOX 95606                                                                                     LAS VEGAS           NV      89193
VERDERA COMMUNITY HOA                      PO BOX 23117                                                                                     SAN JOSE            CA      95153
VERDUGO, ANNETTE                           ADDRESS ON FILE
VERDUGO, LISA                              ADDRESS ON FILE
VERDUGO, ROSA                              ADDRESS ON FILE
VERELLO, NICHOLAS                          ADDRESS ON FILE
VERGARA, ARTHUR                            ADDRESS ON FILE
VERGENNES CITY                             VERGENNES CITY ‐ TAX COL             120 MAIN STREET                                             VERGENNES           VT      05491
VERGENNES TOWNSHIP                         VERGENNES TOWNSHIP ‐ TRE             P.O. BOX 208                                                LOWELL              MI      49331
VERINT AMERICAS INC                        PO BOX 978702                                                                                    DALLAS              TX      75397‐8702
VERINT AMERICAS INC.                       ATTN: GENERAL COUNSEL                175 BROADHOLLOW RD. STE 100                                 MELVILLE            NY      11747
VERINT AMERICAS, INC.                      ATTN: GENERAL COUNSEL                P.O.BOX 905642                                              CHARLOTTE           NC      28290‐5642
VERINT SYSTEMS INC.                        ATTN: GENERAL COUNSEL                800 NORTH POINT PARKWAY                       SUITE 100     ALPHARETTA          GA      30005
VERIPRO SOLUTIONS INC                      PO BOX 3244                                                                                      COPPELL             TX      75019
VERITAS APPRAISALS AND CONSULTING          LLC                                  15621 W 87TH ST PKWY STE 350                                LENEXA              KS      66219
VERITAS ENTERPRISE VAULT CLOUD SERVICES    ATTN: GENERAL COUNSEL                500 EAST MIDDLEFIELD RD.                                    MOUNTAIN VIEW       CA      94043




                                                                                                            Page 932 of 998
                                         19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       936 of 1004
Creditor Name                               Address1                                 Address2                                         Address3           City               State   Zip        Country
VERITAS SERVICES INC                        471 CLOVE RD                                                                                                 STATEN ISLAND      NY      10310
VERITAS SERVICES INC &                      D & F MARRO                              471 CLOVE RD                                                        STATEN ISLAND      NY      10310
VERITAS TECHNOLOGIES LLC                    ATTN: GENERAL COUNSEL                    500 EAST MIDDLEFIELD RD.                                            MOUNTAIN VIEW      CA      94043
VERI‐TAX LLC                                30 EXECUTIVE PARK                        STE 200                                                             IRVINE             CA      92614
VERI‐TAX, LLC                               ATTN: GENERAL COUNSEL                    30 EXECUTIVE PARK                                SUITE 200          IRVINE             CA      92614
VERI‐TAX, LLC                               ATTN: STAR POLOPEK                       30 EXECUTIVE PARK, SUITE 200                                        IRVINE             CA      92614
VERIZON                                     ATTN: GENERAL COUNSEL                    5055 NORTH POINT PARKWAY                                            ALPHARETTA         GA      30022
VERIZON                                     PO BOX 25505                                                                                                 LEHIGH VALLEY      PA      18002‐5505
VERIZON BUSINESS                            ATTN: LONA GRUEBELE                      22001 LOUDOUN COUNTY PKWY                                           ASHBURN            VA      20147
VERIZON BUSINESS                            ATTN: VERIZON CONTRACT DISTRIBUTION      5055 NORTH POINT PARKWAY                                            ALPHARETTA         GA      30022
VERIZON BUSINESS                            PO BOX 15043                                                                                                 ALBANY             NY      12212‐5043
VERIZON BUSINESS NETWORK SERVICES INC.      ATTN: GENERAL COUNSEL                    505 HIGHWAY 169 N                                SUITE 400          PLYMOUTH           MN      55441
VERIZON BUSINESS NETWORK SERVICES INC.      ATTN: VERIZON CONTRACT DISTRIBUTION      5055 NORTH POINT PARKWAY                                            ALPHARETTA         GA      30022
VERIZON CONTRACT DISTRIBUTION               ATTN: CONTRACT DISTRIBUTION              5055 NORTH POINT PARKWAY                                            ALPHARETTA         GA      30022
VERIZON WIRELESS                            ATTN: GENERAL COUNSEL                    ONE VERIZON PLACE                                1A3ESM             ALPHARETTA         GA      30004
VERIZON WIRELESS                            ATTN: GENERAL COUNSEL                    ONE VERIZON WAY                                                     BASKING RIDGE      NJ      07920
VERIZON WIRELESS                            ONE VERIZON WAY                          MAIL CODE VC61N037                                                  BASKING RIDGE      NJ      07920
VERMA, MANISH                               ADDRESS ON FILE
VERMILION COUNTY                            VERMILION COUNTY ‐ TREAS                 201 N VERMILION ST                                                  DANVILLE           IL      61832
VERMILION COUNTY CLERK                      6 NORTH VERMILION STREET                                                                                     DANVILLE           IL      61832
VERMILION PARISH                            VERMILION PARISH ‐ COLLE                 P O BOX 307                                                         ABBEVILLE          LA      70511
VERMILLION CONSULTING INC                   5597 US HWY 98 WEST  STE 204                                                                                 SANTA ROSA BEACH   FL      32459
VERMILLION CONSULTING, INC.                 ATTN: GENERAL COUNSEL                    495 GRAND BOULEVARD                              SUITE 206          MIRAMAR BEACH      FL      32550
VERMILLION COUNTY                           VERMILLION COUNTY ‐ TREA                 255 S. MAIN ST; PO BOX 9                                            NEWPORT            IN      47966
VERMILLION PARISH CLERK OF COURTS           100 N STATE ST STE 101                                                                                       ABBEVILLE          LA      70510
VERMONT                                     GENERAL CONTACT                          BANKING DIVISION                                 89 MAIN STREET     MONTPELIER         VT      05620‐3101
VERMONT                                     PHYLLIS BERRY                            BANKING DIVISION                                 89 MAIN STREET     MONTPELIER         VT      05620‐3101
VERMONT                                     SUE CLARK                                BANKING DIVISION                                 89 MAIN STREET     MONTPELIER         VT      05620‐3101
VERMONT DEPARTMENT OF TAXES                 133 STATE STREET                                                                                             MONTPELIER         VT      05633
VERMONT ELECTRIC COOP                       INC                                      PO BOX 1400                                                         BRATTLEBORO        VT      05302
VERMONT MUTUAL INS                          PO BOX 188                                                                                                   MONTPELIER         VT      05601
VERMONT MUTUAL INS CO                       89 STATE ST                                                                                                  MONTPELIER         VT      05602
VERMONT MUTUAL INS CO                       P O  BOX 113                                                                                                 BRATTLEBRO         VT      05302
VERMONT SECRETARY OF STATE                  128 STATE STREET                                                                                             MONTPELIER         VT      05633
VERMONT TOWN                                VERMONT TWN TREASURER                    4016 FORSHAUG RD                                                    BLACK EARTH        WI      53515
VERMONTVILLE TOWNSHIP                       VERMONTVILLE TWP ‐ TREAS                 PO BOX 215                                                          VERMONTVILLE       MI      49096
VERMONTVILLE VILLAGE                        VERMONTVILLE VLG ‐ TREAS                 PO BOX K                                                            VERMONTVILLE       MI      49096
VERMOR CONSTRUCTION                         6880 KIDDER DR                                                                                               DENVER             CO      80221
VERN FONK INS                               3531 RUCKER AVE STE A                                                                                        EVERETT            WA      98201
VERN FONK INS SVCS INC                      2735 E HWY 101                                                                                               PORT ANGELES       WA      98362
VERNA SAM INS AGENCY                        1006 SURREY ST                                                                                               LAFAYETTE          LA      70501
VERNACULAR CONSTRUCTION LLC                 JEROME THOMPSON                          784 TENNESSEE ST                                                    DAYTONA BEACH      FL      32114
VERNITSKY, PEI                              ADDRESS ON FILE
VERNON                                      VERNON ‐ TAX COLLECTOR                   567 GOVERNOR HUNT RD                                                VERNON             VT      05354
VERNON COUNTY                               VERNON COUNTY ‐ COLLECTO                 100 W. CHERRY, ROOM 10                                              NEVADA             MO      64772
VERNON DRAWDY III                           339 FORREST LAKE CT                                                                                          MEBANE             NC      27302
VERNON EDDA MUTUAL FIRE                     451 2ND ST SW                                                                                                BLOOMING PRAIRIE   MN      55917
VERNON MAINTENANCE SERVICE LLC              JOHN VERNON                              79 WHITECLAY CRESCENT                                               NEWARK             DE      19711
VERNON PARISH                               VERNON PARISH ‐ TAX COLL                 P. O. BOX 649                                                       LEESVILLE          LA      71496
VERNON PARISH SHERIFF                       203 S 3RD STREET                                                                                             LEESVILLE          LA      71446
VERNON SEWER DEPARTMENT                     P.O. BOX 147                                                                                                 VERNON             CT      06066
VERNON TOWN                                 TAX COLLECTOR                            PO BOX 309 / W249 S8910                                             BIG BEND           WI      53103
VERNON TOWN                                 VERNON TOWN ‐ TAX COLLEC                 4305 PETERBORO ROAD                                                 VERNON             NY      13476
VERNON TOWN                                 VERNON TOWN ‐ TAX COLLEC                 8 PARK PLACE                                                        VERNON             CT      06066
VERNON TOWN                                 VERNON TWN TREASURER                     W249 S8910 CENTER DR                                                BIG BEND           WI      53103
VERNON TOWNSHIP                             21 CHURCH STREET                                                                                             VERNON             NJ      07462
VERNON TOWNSHIP                             DOROTHY LONGSTRETH ‐ COL                 9511 KRIDER ROAD                                                    MEADVILLE          PA      16335
VERNON TOWNSHIP                             VERNON TOWNSHIP ‐ TREASU                 4650 E STEVENSON LAKE RD                                            CLARE              MI      48617
VERNON TOWNSHIP                             VERNON TOWNSHIP ‐ TREASU                 6801 S DURAND BOX 354                                               DURAND             MI      48429
VERNON TOWNSHIP                             VERNON TWP‐TAX COLLECTOR                 21 CHURCH ST, ATT: TAX D                                            VERNON             NJ      07462
VERNON VILLAGE                              VERNON VILLAGE ‐ TREASUR                 120 MAIN ST ‐ BOX 175                                               VERNON             MI      48476
VERNON WOODS APARTMENTS                     180 PEARSALL DR                                                                                              MOUNT VERNON       NY      10552
VERNON, JIMMY                               ADDRESS ON FILE
VERNON, MICHAEL                             ADDRESS ON FILE
VERNOT, CHRISTINA                           ADDRESS ON FILE
VERO DOCK                                   PO BOX 643711                                                                                                VERO BEACH         FL      32964
VERO INS INC                                3339 CARDINAL DR                                                                                             VERO BEACH         FL      32963
VERONA BORO                                 KEYSTONE MUNICIPAL COLLE                 546 WENDEL RD.                                                      IRWIN              PA      15642
VERONA CITY                                 TAX COLLECTOR                            111 LINCOLN ST                                                      VERONA             WI      53593
VERONA CITY TREASURER                       VERONA CITY TREASURER                    111 LINCOLN ST                                                      VERONA             WI      53593




                                                                                                                    Page 933 of 998
                                           19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                    Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        937 of 1004
Creditor Name                                 Address1                                Address2                                      Address3                          City             State   Zip        Country
VERONA INS AGENCY                             110 STEVENS AVE                                                                                                         LITTLE FALLS     NJ      07424
VERONA TOWN                                   VERONA TOWN ‐ TAX COLLEC                6600 GERMANY RD                                                                 DURHAMVILLE      NY      13054
VERONA TOWN                                   VERONA TOWN‐TAX COLLECTO                P.O BOX 1940                                                                    BUCKSPORT        ME      04416
VERONA TOWN                                   VERONA TWN TREASURER                    7669 COUNTY HIGHWAY PD                                                          VERONA           WI      53593
VERONA TOWNSHIP                               TAX COLLECTOR                           600 BLOOMFIELD AVE.                                                             VERONA           NJ      07044
VERONA TOWNSHIP                               VERONA TOWNSHIP ‐ TREASU                1043 CEDAR ST                                                                   BAD AXE          MI      48413
VERONICA MORENO                               237 CLEMMER ST                                                                                                          CORPUS CHRISTI   TX      78415
VERONICA SHORTY GISENDAN                      1108 JIMMY AVE                                                                                                          LAS VEGAS        NV      89106
VERRADO COMMUNITY ASSOCIATION                 4236 N VERRADO WAY SUITE A201                                                                                           BUCKEYE          AZ      85396
VERSAILLES BORO                               VERSAILLES BORO ‐ COLLEC                4420 THIRD ST                                                                   MCKEESPORT       PA      15132
VERSAILLES CITY                               CITY OF VERSAILLES ‐ CLE                PO BOX 625                                                                      VERSAILLES       KY      40383
VERSAILLES GARDENS I CONDO ASSOC. INC         5979 NW 151 ST                          SUITE 101                                                                       MIAMI LAKES      FL      33014
VERSAILLES GARDENS II CONDO ASSOC., INC.      9430 W. FLAGLER ST.                                                                                                     MIAMI            FL      33174
VERSHIRE TOWN                                 VERSHIRE TOWN ‐ TAX COLL                6894 VERMONT ROUTE 113                                                          VERSHIRE         VT      05079
VERTEX INC                                    LOCKBOX 25528  25528 NETWORK PLACE                                                                                      CHICAGO          IL      60673‐1255
VERTICA CONSTRUCTION                          10685  NW 123 ST RD                                                                                                     MEDLEY           FL      33178
VERTICAL ROOFING SOLUTIONS                    3901 W GREEN OAKS BLVD, SUITE B                                                                                         ARLINGTON        TX      76016
VERTICAL VENTURES INC                         TAMARA TRIBE                            7009 SUNWOOD DR.                                                                CORPUS CHRISTI   TX      78413
VERTICAN TECHNOLOGIES INC                     55 LANE RD STE 210                                                                                                      FAIRFIELD        NJ      07004
VESCHIO LAW GROUP LLC                         2001 W KENNEDY BLVD                                                                                                     TAMPA            FL      33606‐1532
VESPER VILLAGE                                VESPER VLG TREASURER                    5059 SUNSET CIRCLE                                                              VESPER           WI      54489
VESPUCCI, FRANCINE                            ADDRESS ON FILE
VESSELS, KARLA                                ADDRESS ON FILE
VESTA LAND TRANSFER CORP                      111 WOODCREST ROAD                      SUITE 100                                                                       CHERRY HILL      NJ      08003
VESTA PREFERRED LLC                           ATTN: SCOTT NEWMAN                      1001 N MILWAUKEE AVE                                                            CHICAGO          IL      60642
VESTA PROPERTY SERVICES                       VENTURA AT MALIBU BAY                   NEIGHBORHOOD ASSOC., INC.                     13595 SW 134TH AVENUE STE 108     MIAMI            FL      33186
VESTAL CS  (TN OF OWEGO)                      VESTAL CENTRAL SCHOOL                   516 FRONT STREET                                                                VESTAL           NY      13850
VESTAL CS (TN OF VESTAL)                      VESTAL CENTRAL SCHOOL                   516 FRONT ST                                                                    VESTAL           NY      13850
VESTAL TOWN                                   VESTAL TOWN‐ TAX COLLECT                516 FRONT ST                                                                    VESTAL           NY      13850
VESTAVIA KNOLLS TOWNHOUSE ASSOC. INC          3779 HAVEN VIEW CIRCLE                                                                                                  BIRMINGHAM       AL      35216
VETERAN CONTRACTING LLC                       1208 MAIN STREET                                                                                                        BLUE SPRINGS     MO      64015
VETERAN ROOFING INC                           4800 NW 8TH TERRACE STE2                                                                                                OAKLAND PARK     FL      33309
VETERAN TOWN                                  VETERAN TOWN‐ TAX COLLEC                4049 WATKINS ROAD                                                               MILLPORT         NY      14864
VETERANS NATIONAL PROP                        SERVICES LLC                            112 MYRTLE RIDGE RD                                                             LUTZ             FL      33549
VETERANS NATIONAL PROPERTY SERVICES, LLC      112 MYRTLE RIDGE RD.                                                                                                    TAMPA            FL      33549
VETTEL, HOLLY                                 ADDRESS ON FILE
VEVAY TOWNSHIP                                VEVAY TOWNSHIP ‐ TREASUR                780 S. EDEN RD.                                                                 MASON            MI      48854
VEVERKA, MARCIA                               ADDRESS ON FILE
VFJ GREEN INSULATION INC                      6658 W 99TH ST                                                                                                          CHICAGO RIDGE    IL      60415
VIAL FOTHERINGHAM LLP                         17355 SW BOONES FERRY RD STE A                                                                                          LAKE OSWEGO      OR      97035
VIAL FOTHERINGHAM LLP                         ATTORNEYS AT LAW                        17355 SW BOONES FERRY ROAD                                                      LAKE OSWEGO      OR      97035
VIATCHESLAV STREKALOV                         VIATCHESLAV STREKALOV, PRO SE           11 SHONSHONE TRAIL                                                              WAYNE            NJ      07470
VICE RESTORATION                              441 N WEST BRANCH RD                                                                                                    PRUDENVILLE      MI      48651
VICKERY & HINTON                              ADDRESS ON FILE
VICKI BRAND                                   ADDRESS ON FILE
VICKI HANNA &                                 ADDRESS ON FILE
VICKI JO RIGGLE                               ADDRESS ON FILE
VICKI L PALME &                               ADDRESS ON FILE
VICKI MELASS AGENCY                           302 PLANTATION DR                                                                                                       LAKE JACKSON     TX      77566
VICKIE CANTU &                                ADDRESS ON FILE
VICKIE L HARRIS INC                           ADDRESS ON FILE
VICKIE L. DANKOWSKI                           TOWN CLERK\TAX RECEIVER                 3301 BROADWAY ST.                                                               CHEEKTOWAGA      NY      14227
VICKSBURG CA INC                              PO BOX 3157                                                                                                             HOUSTON          TX      77253
VICKSBURG VILLAGE                             VICKSBURG VILLAGE ‐ TREA                126 N KALAMAZOO                                                                 VICKSBURG        MI      49097
VICKSEN, CHRISTINE                            ADDRESS ON FILE
VICTOR ALVAREZ                                ADDRESS ON FILE
VICTOR CS  (CMBD TNS)                         VICTOR CS ‐ TAX COLLECTO                FIVE STAR BANK‐ 220 LIBE                                                        WARSAW           NY      14569
VICTOR CS (MACEDON)                           VICTOR CS ‐ TAX COLLECTE                FIVE STAR BANK‐ 220 LIBE                                                        WARSAW           NY      14569
VICTOR JANEWAY                                ADDRESS ON FILE
VICTOR JUSINO AND                             ADDRESS ON FILE
VICTOR K. DULLYE, ET AL.                      THE MORSI LAW FIRM                      TAMER F. MORSI, ESQ                           5150 BROADWAY #411                SAN ANTONIO      TX      78209
VICTOR LEINBERGER &                           ADDRESS ON FILE
VICTOR LOFLAND                                ADDRESS ON FILE
VICTOR M GONZLEZ INS                          P O BOX 5193                                                                                                            CORPUS CHRISTI   TX      78465
VICTOR MANUEL SAUCEDO, ET AL.                 LAW OFFICE OF MIRIAM SAMMARTINO         MIRIAM SAMMARTINO                             1000 TX ST, SUITE D               FAIRFIELD        CA      94533
VICTOR MARSHALL &                             ADDRESS ON FILE
VICTOR ROBLES                                 ADDRESS ON FILE
VICTOR SADD & M EDWARDS                       ADDRESS ON FILE
VICTOR SAXTON & NAOMI                         ADDRESS ON FILE
VICTOR TOWN                                   VICTOR TOWN‐TAX COLLECTO                85 EAST MAIN STREET                                                             VICTOR           NY      14564




                                                                                                                  Page 934 of 998
                                        19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                     Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        938 of 1004
Creditor Name                              Address1                                   Address2                                     Address3                            City                 State   Zip     Country
VICTOR TOWNSHIP                            VICTOR TOWNSHIP ‐ TREASU                   6843 ALWARD ROAD                                                                 LAINGSBURG           MI      48848
VICTOR VILLAGE                             VICTOR VILLAGE‐CLERK                       60 EAST MAIN STREET                                                              VICTOR               NY      14564
VICTOR WOODS                               P O BOX 2125                                                                                                                BANDERA              TX      78003
VICTORIA COUNTY                            VICTORIA COUNTY ‐ COLLEC                   P O BOX 2569                                                                     VICTORIA             TX      77902
VICTORIA COUNTY CLERK                      PO BOX 1968                                                                                                                 VICTORIA             TX      77902
VICTORIA COUNTY TAX OFFICE                 205 N BRIDGE ST  STE 101                                                                                                    VICTORIA             TX      77902
VICTORIA DE LAS CUEVAS                     ADDRESS ON FILE
VICTORIA FALLS HOMEOWNERS ASSOCIATION      41865 BOARDWALK AVENUE, SUITE 101                                                                                           PALM DESERT          CA      92211
VICTORIA GIAMPA                            VICTORIA GIAMPA, PRO SE                    1848 WELLINGTON CT                                                               HENDERSON            NV      89014
VICTORIA J MORTON PA                       800 VILLAGE SQUARE CROSSING SUITE 223                                                                                       PALM BEACH GARDENS   FL      33410
VICTORIA LYOU &                            ADDRESS ON FILE
VICTORIA PROPERTIES                        ATTN: JAMES KENT                           455 LOS GATOS BOULEVARD, SUITE 100                                               LOS GATOS            CA      95032
VICTORIA TOWN                              VICTORIA TOWN ‐ TREASURE                   1802 MAIN ST                                                                     VICTORIA             VA      23974
VICTORIA WOOD                              ADDRESS ON FILE
VICTORIAN, ANDREA                          ADDRESS ON FILE
VICTORIANO VELEZ VALENTIN                  ADDRESS ON FILE
VICTORINE MARTINEZ                         ADDRESS ON FILE
VICTORY AGENCY INC                         8000 S GESSNER STE 800                                                                                                      HOUSTON              TX      77036
VICTORY BUILDERS CONSTRUCTION              2776 MACHADO STREET                                                                                                         SIMI VALLEY          CA      93065
VICTORY CONSTRUCTION ENTERPRISE            SYLVESTER ASENIME                          706 LITTLE CREEK DRIVE                                                           DUNCANVILLE          TX      75116
VICTORY E&I LLC                            4491 STERLING RD STE 201                                                                                                    DAVIE                FL      33314
VICTORY EXTERIORS LLC                      PO BOX 340019                                                                                                               AUSTIN               TX      78734
VICTORY EXTERIORS LLC &                    B KISE & EST OF G KISE                     PO BOX 340019                                                                    AUSTIN               TX      78734
VICTORY GARDENS BORO                       VICTORY GARDENS BORO‐COL                   337 SOUTH SALEM STREET                                                           VICTORY GARDENS      NJ      07801
VICTORY RAMP                               344 WABASHA ST                                                                                                              ST PAUL              MN      55102
VICTORY TOWNSHIP                           VICTORY TOWNSHIP ‐ TREAS                   3773 N STILES RD                                                                 SCOTTVILLE           MI      49454
VICTORY VILLAGE                            VICTORY VILLAGE‐CLERK                      P.O. BOX 305                                                                     VICTORY MILLS        NY      12884
VIDAL & RODGIGUEZ INC                      1 CAPITAL CNTR BLVD 501                    239 ARTERIAL HOSTOS AVE                                                          SAN JUAN             PR      918
VIDAL AYALA                                DAVID H. KRIEGER                           HAINES & KRIEGER, LLC                        8985 S. EASTERN AVE., SUITE 350     HENDERSON            NV      89123
VIDAL CONSTRUCTION LLC                     6115 FM 762 SUITE 900                                                                                                       RICHMOND             TX      77469
VIDAL, MARIA                               ADDRESS ON FILE
VIDALIA CITY/TOOMBS CO                     VIDALIA CITY‐TAX COLLECT                   PO BOX 280                                                                       VIDALIA              GA      30475
VIDEO GUIDANCE, INC.                       ATTN: GENERAL COUNSEL                      8000 NORMAN CENTER DRIVE                     250                                 BLOOMINGTON          MN      55437
VIDEOTRONIX INC                            401 WEST TRAVELERS TRAIL                                                                                                    BURNSVILLE           MN      55337
VIEIRA INS AGENCY INC                      65 ALDEN RD                                                                                                                 FAIRHAVEN            MA      02719
VIENNA SQUARE HOMEOWNERS ASSOCIATION       4220 DUNMORE DRIVE                                                                                                          LAKE WALES           FL      33859
VIENNA TOWN                                TAX COLLECTOR                              7161 COUNTY ROAD I                                                               DEFOREST             WI      53532
VIENNA TOWN                                VIENNA TOWN ‐ TAX COLLEC                   P.O. BOX 278                                                                     NORTH BAY            NY      13123
VIENNA TOWN                                VIENNA TOWN ‐ TREASURER                    127 CENTER ST S ‐ TAX DE                                                         VIENNA               VA      22180
VIENNA TOWN                                VIENNA TOWN‐TAX COLLECTO                   346 TOWNHOUSE ROAD                                                               VIENNA               ME      04360
VIENNA TOWN                                VIENNA TWN TREASURER                       7161 COUNTY ROAD I                                                               DEFOREST             WI      53532
VIENNA TOWNSHIP                            VIENNA TOWNSHIP ‐ TREASU                   3400 W. VIENNA RD.                                                               CLIO                 MI      48420
VIENNA TOWNSHIP                            VIENNA TOWNSHIP ‐ TREASU                   9610 MATHEWS ROAD                                                                ATLANTA              MI      49709
VIERA, DANIELA                             ADDRESS ON FILE
VIESPOLI, VINCENT                          ADDRESS ON FILE
VIEWEG REAL ESTATE LLC                     ATTN: DIANE RUSHING                        333 E PERSHING RD STE A                                                          DECATUR              IL      62526
VIEWPOINT PRESCOTT VALLEY WEST HOA         1498 CREEK TRAIL                                                                                                            PRESCOTT             AZ      86305
VIEWPOINT VALUE REALTY                     1861 N CRYSTAL LAKE DR                                                                                                      LAKELAND             FL      33801
VIGO COUNTY                                VIGO COUNTY ‐ TREASURER                    191 OAK STREET                                                                   TERRE HAUTE          IN      47807
VIGO COUNTY TREASURER                      191 OAK STREET                                                                                                              TERRE HAUTE          IN      47807
VIJIL ULLOA, DIANA                         ADDRESS ON FILE
VIKING APPRAISALS, LLC                     6410 GRAND CYPRESS LANE                                                                                                     KATY                 TX      77449
VIKING CARPET ONE FLOOR & HOME             VIKING FLOOR ENTERPRISES, INC.             21019 SPRING TOWNE DR                                                            SPRING               TX      77388
VIKING TERRACE COMMUNITY INC               5 VIKING TERRACE                                                                                                            NORTHFIELD           MN      55057
VIKKI HANNA                                ESTATE OF HAROLD HANNA                     PO BOX 292005                                                                    PORT ORANGE          FL      32129
VILA, ALEJANDRO                            ADDRESS ON FILE
VILANO, MAIRIM                             ADDRESS ON FILE
VILAS TOWN                                 VILAS TWN TREASURER                        W15275 COUNTY ROAD C                                                             GLEASON              WI      54435
VILETTE WILSON                             6003 UPDALE COURT                                                                                                           BALTIMORE            MD      21207
VILLA CAPRI HOMEOWNERS ASSOCIATION         882 JACKSON AVENUE                                                                                                          WINTER PARK          FL      32789
VILLA CATALINA                             C/O FIRST SERVICE RESIDENTIAL, LLC         9000 E PIMA CENTER PKWY, STE 300                                                 SCOTTSDALE           AZ      85258
VILLA CEREZOS LLC                          12348 N HWY 99 SPACE 68                                                                                                     LODI                 CA      95240
VILLA DE LA PAZ ASSOC                      508 WEST CORDOVA RD                                                                                                         SANTA FE             NM      87505
VILLA DE PALMA HOA                         1420 NORTH CLAREMONT BOULEVARD             205D                                                                             CLAREMONT            CA      91711
VILLA DEL RIO HOA, INC.                    5837 TROUBLE CREEK ROAD                                                                                                     NEW PORT RICHEY      FL      34652
VILLA DELAGUNA HOA INC                     P.O. BOX 1021                                                                                                               LADY LAKE            FL      32158
VILLA FLORENZA HOA INC                     75 VINEYARDS BLVD                          THIRD FLOOR                                                                      NAPLES               FL      34119
VILLA GREEN HOMEOWNERS ASSOCIATION         1600 W BROADWAY RD                         SUITE 200                                                                        TEMPE                AZ      85282
VILLA HILLS CITY                           CITY OF VILLA HILLS ‐ CL                   720 ROGERS RD                                                                    VILLA HILLS          KY      41017
VILLA LE GRAND OWNERS ASSOCIATION INC      181 CENTER ROAD                                                                                                             VENICE               FL      34285




                                                                                                                 Page 935 of 998
                                           19-10412-jlg            Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      939 of 1004
Creditor Name                                 Address1                              Address2                                        Address3                             City              State   Zip          Country
VILLA MESA PARKS HOMEOWNERS ASSOCIATION       9923 CHANNEL ROAD                                                                                                          LAKESIDE          CA      92040
VILLA MONTANA CONDO ASSOC., INC.              11970 MONTANA AVENUE                  ATTN: OFFICE                                                                         LOS ANGELES       CA      90049
VILLA ROMA CONDOMINIUM TRUST                  439 S UNION STREET 101                                                                                                     LAWRENCE          MA      01843
VILLA VALENCIA TOWNHOUSE ASSOCIATION INC      C/O BROWN COMMUNITY MANAGEMENT        7255 E HAMPTON AVE STE 101                                                           MESA              AZ      85209
VILLA VECCHIO CT TRUST                        MICHAEL F. BOHN                       BOHN LAW FIRM                                   2260 CORPORATE CIRCLE, SUITE 480     HENDERSON         NV      89074
VILLA VENEZIA A CONDO ASSOC INC               13100 SW 134 ST 2                                                                                                          MIAMI             FL      33186
VILLA VILLAR HOMEOWNERS ASSOCIATION INC       PO BOX 730663                                                                                                              ORMOND BEACH      FL      32173
VILLA VIZCAYA CONDO ASSOC., INC.              900 W 49ST ST.                        SUITE 220                                                                            HILALEAH          FL      33012
VILLA, ESMERALDA                              ADDRESS ON FILE
VILLA, STEPHANIE                              ADDRESS ON FILE
VILLAFUERTE, KELLY                            ADDRESS ON FILE
VILLAGE AT HOMELAND WEST                      PO BOX 75034                                                                                                               BALTIMORE         MD      21275
VILLAGE AT IRONHORSE HOMES ASSOC. INC         7275 W 162 STREET                     SUITE #109                                                                           STILWELL          KS      66085
VILLAGE AT SOUTH SHORE HOA                    179 BELLE FOREST CIRCLE, STE 302                                                                                           NASHVILLE         TN      37221
VILLAGE AT UNION MILLS OWNERS                 ASSOCIATION                           1200 FIFTH AVE SUITE 1410                                                            SEATTLE           WA      98101
VILLAGE AT WAUGH CHAPEL CONDOMINIUM INC       P. O. BOX 1200                                                                                                             STEVENSVILLE      MD      21666
VILLAGE BY THE LAKE CONDO ASSOC.              18551 AURORA AVE N                    #201                                                                                 SHORELINE         WA      98133
VILLAGE CENTER COMM DEV DIST ‐ VCSA           3201 WEDGEWOOD LANE                                                                                                        THE VILLAGES      FL      32162
VILLAGE CENTER COMMUNITY                      DEVELOPMENT DISTRICT                  VILLAGE CENTER SERVICE AREA                     984 OLD MILL RUN                     THE VILLAGES      FL      32162
VILLAGE CENTER COMMUNITY STANDARDS FUND       3201 WEDGEWOOD LANE                                                                                                        THE VILLAGES      FL      32162
VILLAGE CENTER SERVICE AREA                   984 OLD MILL RUN                                                                                                           THE VILLAGES      FL      32162
VILLAGE CONDO ASSOC. AT PALM BEACH, INC.      1500 GOLDEN LAKES BLVD                                                                                                     WEST PALM BEACH   FL      33411
VILLAGE DISTRICT OF EASTMAN WASTE WATER       PO BOX 990                                                                                                                 GRANTHAM          NH      03753
VILLAGE ENERGY COOPERATIVE                    4100 HOLIDAY ST NW                    SUITE 201                                                                            CANTON            OH      44718
VILLAGE FIVE                                  P.O. BOX 31176                                                                                                             PHOENIX           AZ      85046
VILLAGE GRANDE AT LITTLE MILL HOA INC         1 MILROY ROAD                                                                                                              EGG HARBOR TWP    NJ      08234
VILLAGE GREEN ASSOCIATION                     PO BOX 10015                                                                                                               BAKERSFIELD       CA      93389
VILLAGE GREEN HOMEOWNERS ASSOCIATION          PO BOX 80374                                                                                                               FAIRBANKS         AK      99708
VILLAGE GREEN NORTH LLP                       18164 HWY 65 NE BOX 11                                                                                                     CEDAR             MN      55011
VILLAGE GROUP &                               SUSAN & BRIAN BENNETT                 9040 OSBORNE DR                                                                      MENTOR            OH      44060
VILLAGE GROVE COMMUNITY ASSOCIATION           1225 ALMA ROAD                                                                                                             RICHARDSON        TX      75081
VILLAGE GROVE EAST TOWNHOMES HOA              1225 ALMA ROAD                                                                                                             RICHARDSON        TX      75081
VILLAGE HARBOR POA                            ALAN CRUMP                            POST OFFICE BOX 10765                                                                FORT SMITH        AR      72917
VILLAGE HOA OF OCALA INC                      P O BOX 284                                                                                                                SILVER SPRINGS    FL      34489
VILLAGE HOMES                                 P.O. BOX 17547                                                                                                             AUSTIN            TX      78760
VILLAGE INS AGENCY                            13438 BANDERA RD                                                                                                           HELOTES           TX      78023
VILLAGE MANOR HOMEOWNERS ASSOCIATION          814 E HAYWARD AVE                                                                                                          PHOENIX           AZ      85020
VILLAGE OF ADDISON                            1 FRIENDSHIP PLAZA                                                                                                         ADDISON           IL      60101‐2786
VILLAGE OF ADDISON                            35 TUSCARORA STREET                                                                                                        ADDISON           NY      14801
VILLAGE OF ADDISON                            PO BOX 4794                                                                                                                CAROL STREAM      IL      60197
VILLAGE OF ADELL                              508 SEIFERT STREET                                                                                                         ADELL             WI      53001
VILLAGE OF ALBION                             35 EAST BANK STREET                                                                                                        ALBION            NY      14411
VILLAGE OF ALMONT                             817 N MAIN STREET                                                                                                          ALMONT            MI      48003
VILLAGE OF ALUMET PARK                        12409 S THROOP STREET                                                                                                      CALUMET PARK      IL      60827
VILLAGE OF ARKPORT                            PO BOX 465                                                                                                                 ARKPORT           NY      14807
VILLAGE OF AROMA PARK                         P.O. BOX 117                                                                                                               AROMA PARK        IL      60910
VILLAGE OF BALTIMORE                          200 HOLIDAY STREET                                                                                                         BALTIMORE         MD      21202
VILLAGE OF BARRINGTON                         200 SOUTH HOUGH STREET                                                                                                     BARRINGTON        IL      60010
VILLAGE OF BELLOWS FALLS                      VIL OF BELLOWS FALLS‐COL              7 SQUARE                                                                             BELLOWS FALLS     VT      05101
VILLAGE OF BELLWOOD                           3200 WASHINGTON BLVD.                                                                                                      BELLWOOD          IL      60104
VILLAGE OF BOSQUE FARMS                       P.O. BOX 660                                                                                                               PERALTA           NM      87042
VILLAGE OF BRIDGEVIEW                         7500 S OKETO AVE                                                                                                           BRIDGEVIEW        IL      60445
VILLAGE OF BROWN DEER                         4800 WEST GREEN BROOK DR                                                                                                   BROWN DEER        WI      53223
VILLAGE OF BRUCE                              100 W. RIVER AVE                                                                                                           BRUCE             WI      54819
VILLAGE OF CALUMET PARK                       12409 S THROOP STREET                                                                                                      CALUMET PARK      IL      60827
VILLAGE OF CARBON CLIFF                       1001 MANSUR AVE                                                                                                            CARBON CLIFF      IL      61239
VILLAGE OF CAROL STREAM                       500 NORTH GARY AVENUE                                                                                                      CAROL STREAM      IL      60188
VILLAGE OF CASEYVILLE, IL                     909 SOUTH MAIN STREET                                                                                                      CASEYVILLE        IL      62232
VILLAGE OF CASS CITY                          6506 MAIN ST                                                                                                               CASS CITY         MI      48426
VILLAGE OF CASSOPOLIS                         117 S BROADWAY SUITE 100                                                                                                   CASSOPOLIS        MI      49031
VILLAGE OF CASTLETON                          PO BOX 126                                                                                                                 CASTLETON         NY      12033
VILLAGE OF CLEVES                             92 CLEVES AVENUE                                                                                                           CLEVES            OH      45002
VILLAGE OF CLYDE                              6 SOUTH PARK STREET                                                                                                        CLYDE             NY      14433
VILLAGE OF COAL CITY                          JACKIE                                515 SOUTH BROADWAY                                                                   COAL CITY         IL      60416
VILLAGE OF COLONIE                            2 THUNDER ROAD                                                                                                             COLONIE           NY      12205
VILLAGE OF CRESTWOOD                          13840 SOUTH CICERO AVENUE                                                                                                  CRESTWOOD         IL      60445
VILLAGE OF CRETE                              524 WEST EXCHANGE STREET              P.O. BOX 337                                                                         CRETE             IL      60417
VILLAGE OF DEERFIELD                          850 WAUKEGAN ROAD                                                                                                          DEERFIERLD        IL      60015
VILLAGE OF DEERWOOD HOA, INC.                 P.O.BOX 924176                                                                                                             HOMESTEAD         FL      33092
VILLAGE OF DERBY LINE                         PO BOX 209                                                                                                                 DERBY LINE        VT      05830




                                                                                                                  Page 936 of 998
                                           19-10412-jlg             Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   940 of 1004
Creditor Name                                 Address1                           Address2                                      Address3     City               State   Zip        Country
VILLAGE OF DOLTON                             14014 PARK AVENUE                                                                             DOLTON             IL      60419
VILLAGE OF DUPO                               100 N SECOND                                                                                  DUPO               IL      62239
VILLAGE OF EAST HAZEL CREST                   1904 W. 174TH STREET                                                                          EAST HAZEL CREST   IL      60429
VILLAGE OF EATON HOA C/O PENCO MGMT. INC      5 CHRISTY DRIVE STE 302                                                                       CHADDS FORD        PA      19317
VILLAGE OF ELBURN                             301 E NORTH STREET                                                                            ELBURN             IL      60119
VILLAGE OF ELMSFORD                           BOARD OF WATER COMM'RS             15 SOUTH STONE AVENUE                                      ELMSFORD           NY      10523‐3612
VILLAGE OF ELMWOOD PARK                       11 CONTI PARKWAY                                                                              ELMWOOD PARK       IL      60707
VILLAGE OF EVERGREEN PARK                     9418 S KEDZIE AVE                                                                             EVERGREEN PARK     IL      60805
VILLAGE OF FLEMINGTON                         P O BOX 275                                                                                   FLEMINGTON         MO      65650
VILLAGE OF FLOSSMOOR                          2800 FLOSSMOOR ROAD                                                                           FLOSSMOOR          IL      60422
VILLAGE OF FORRESTON                          102 S WALNUT AVE, PO BOX 206                                                                  FORRESTON          IL      61030
VILLAGE OF FOWLERVILLE                        213 SOUTH GRAND AVE                                                                           FOWLERVILLE        MI      48836
VILLAGE OF FOX LAKE                           66 THILLEN DRIVE                                                                              FOX LAKE           IL      60020
VILLAGE OF FREEMAN SPUR                       19072 FREEMAN SPUR ROAD                                                                       FREEMAN SPUR       IL      62841‐0130
VILLAGE OF GLENCOE                            675 VILLAGE COURT                                                                             GLENCOE            IL      60022
VILLAGE OF GLENDALE HEIG                      300 CIVIC CENTER PLAZA                                                                        GLENDALE HEIGHTS   IL      60139
VILLAGE OF GODFREY                            P. O. BOX 5067                                                                                GODFREY            IL      62035
VILLAGE OF GOLF                               21 COUNTRY RD                                                                                 GOLF               FL      33436
VILLAGE OF GOSHEN                             VILLAGE HALL                       276 MAIN STREET                                            GOSHEN             NY      10924
VILLAGE OF GRANVILLE                          ATTN VILLAGE CLERK                 51 QUAKER ST                                               GRANVILLE          NY      12832
VILLAGE OF GREENDALE                          6500 NORTHWAY                                                                                 GREENDALE          WI      53129
VILLAGE OF HALES CORNERS                      5635 S. NEW BERLIN ROAD                                                                       HALES CORNERS      WI      53130
VILLAGE OF HEMPSTEAD                          99 NICHOLS COURT                                                                              HEMPSTEAD          NY      11551
VILLAGE OF HILLSIDE                           425 HILLSIDE AVENUE                                                                           HILLSIDE           IL      60162
VILLAGE OF HOFFMAN ESTATES                    1900 HASSELL ROAD                                                                             HOFFMAN ESTATES    IL      60169
VILLAGE OF HOOSICK FALLS                      24 MAIN STREET                                                                                HOOSICK FALLS      NY      12090
VILLAGE OF HUDSON FALLS                       220 MAIN STREET                                                                               HUDSON FALLS       NY      12839
VILLAGE OF ISLAND LAKE                        3720 GREENLEAF AVENUE                                                                         ISLAND LAKE        IL      60042
VILLAGE OF JONESVILLE                         265 E CHICAGO STREET                                                                          JONESVILLE         MI      49250
VILLAGE OF KENT CITY                          P.O. BOX 296                                                                                  KENT CITY          MI      49330
VILLAGE OF LAKE DELTON                        50 WISCONSIN DELLS PKWY SOUTH      PO BOX 87                                                  LAKE DELTON        WI      53940
VILLAGE OF LAKE GLENWOOD                      106 QUARRY ROAD SUITE F                                                                       HAMBURG            NJ      07419
VILLAGE OF LAKE ISABELLA                      LAKE ISABELLA VLG ‐ TREA           1010 CLUBHOUSE DR                                          LAKE ISABELLA      MI      48893
VILLAGE OF LANCASTER                          P. O. BOX 8000                     DEPT. NO. 643                                              BUFFALO            NY      14267
VILLAGE OF LANSING                            3141 RIDGE RD                                                                                 LANSING            IL      60438
VILLAGE OF LANSING MUNICIPAL CORPORATION      3141 RIDGE ROAD                                                                               LANSING            IL      60438
VILLAGE OF LIBERTY                            167 NORTH MAIN STREET                                                                         LIBERTY            NY      12754
VILLAGE OF LINCOLNWOOD                        6900 N. LINCOLN AVENUE                                                                        LINCOLNWOOD        IL      60712
VILLAGE OF LINDENHURST                        2301 E. SAND LAKE ROAD                                                                        LINDENHURST        IL      60046‐8934
VILLAGE OF LITTLE MILL HOA                    PO BOX 1106                                                                                   VOORHEES           NJ      08043
VILLAGE OF LOMBARD                            255 EAST WILSON AVENUE                                                                        LOMBARD            IL      60148
VILLAGE OF LUDLOW ELECTRIC LIGHT              DEPARTMENT                         9 POND ST                                                  LUDLOW             VT      05149‐1231
VILLAGE OF MARLBOROUGH COMMUNITY              ASSOC INC                          PO BOX 1831                                                LA PLATA           MD      20646
VILLAGE OF MATTESON                           4900 VILLAGE COMMONS                                                                          MATTESON           IL      60443
VILLAGE OF MAYWOOD                            40 MADISON ST                                                                                 MAYWOOD            IL      60153
VILLAGE OF MCCULLOM LAKE                      4811 W ORCHARD DRIVE                                                                          MCCOLLUM LAKE      IL      60050
VILLAGE OF MCCULLOM LAKE                      4811 W ORCHARD DRIVE                                                                          MCCULLOM LAKE      IL      60050
VILLAGE OF MCDONALD TRUMBULL CO               451 OHIO AVENUE                                                                               MCDONALD           OH      44437
VILLAGE OF MERRILL                            148 W SAGINAW ST                                                                              MERRILL            MI      48637
VILLAGE OF MIDLOTHIAN                         14801 S PULASKI RD                                                                            MIDLOTHIAN         IL      60445
VILLAGE OF MONTICELLO                         140 N MAIN ST                                                                                 MONTICELLO         WI      53570
VILLAGE OF MORTON GROVE                       6101 CAPULINA AVENUE                                                                          MORTON GROVE       IL      60053‐2985
VILLAGE OF MOUNT PROSPECT                     50 SOUTH EMERSON STREET                                                                       MOUNT PROSPECT     IL      60056
VILLAGE OF MULBERRY GROVE, IL                 P.O. BOX 8, 205 WOOD ST                                                                       MULBERRY GROVE     IL      62262
VILLAGE OF MUNDELEIN                          300 PLAZA CIRCLE                                                                              MUNDELEIN          IL      60060
VILLAGE OF NORTH TROY                         VIL NORTH TROY ‐ COLLECT           PO BOX 514                                                 NORTH TROY         VT      05859
VILLAGE OF NYACK WATER DEPARTMENT             9 NORTH BROADWAY                                                                              NYACK              NY      10960
VILLAGE OF OAK LAWN                           9446 SOUTH RAYMOND AVENUE                                                                     OAK LAWN           IL      60453
VILLAGE OF OAKCREEK ASSOCIATION               PO BOX 1000                        3205 LAKESIDE VILLAGE DRIVE 86301                          PRESCOTT           AZ      86304
VILLAGE OF OAKWOOD CONDO                      UNIT OWNERS ASSOC.                 P.O. BOX 58279                                             CINCINNATI         OH      45258
VILLAGE OF OLYMPIA FIELDS                     20040 GOVERNORS HIGHWAY                                                                       OLYMPIA FIELDS     IL      60461
VILLAGE OF ORLAND HILLS                       16033 S 94TH AVE                                                                              ORLAND HILLS       IL      60487
VILLAGE OF ORLAND PARK                        14700 RAVINIA AVE                                                                             ORLAND PARK        IL      60462
VILLAGE OF OVID                               114 EAST FRONT STREET                                                                         OVID               MI      48866
VILLAGE OF PALM SPRINGS                       226 CYPRESS LANE                                                                              PALM SPRINGS       FL      33461‐1699
VILLAGE OF PARDEEVILLE                        PO BOX 217                                                                                    PARDEEVILLE        WI      53954
VILLAGE OF PARK FOREST                        ATTN: WATER DEPARTMENT             350 VICTORY DRIVE                                          PARK FOREST        IL      60466
VILLAGE OF PECK                               PO BOX 317                                                                                    PECK               MI      48466
VILLAGE OF PHOENIX                            455 MAIN ST.                                                                                  PHOENIX            NY      13135
VILLAGE OF PINCKNEY                           220 S HOWELL STREET                                                                           PINCKNEY           MI      48169




                                                                                                             Page 937 of 998
                                           19-10412-jlg               Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                 DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                                    Pg CREDITOR MATRIX
                                                                                                           941 of 1004
Creditor Name                                 Address1                                   Address2                                      Address3                             City                 State   Zip        Country
VILLAGE OF PINE PRAIRIE                       VILLAGE OF PINE PRAIRIE                    P. O. BOX 380                                                                      PINE PRAIRIE         LA      70576
VILLAGE OF PLAINFIELD                         24401 W LOCKPORT ST                                                                                                           PLAINFIELD           IL      60544
VILLAGE OF POSEN                              2440 WEST WALTER ZIMNY DRIVE                                                                                                  POSEN                IL      60469
VILLAGE OF QUINCY                             47 COLE STREET                                                                                                                QUINCY               MI      49082
VILLAGE OF RANDOLPH                           248 WEST STROUD STREET                                                                                                        RANDOLPH             WI      53956
VILLAGE OF RICHMONDVILLE                      P.O. BOX 493                                                                                                                  RICHMONDVILLE        NY      12149
VILLAGE OF RIVER GROVE                        2621 N THATCHER                                                                                                               RIVER GROVE          IL      60171
VILLAGE OF RIVERDALE                          157 W 144TH STREET                                                                                                            RIVERDALE            IL      60827‐2707
VILLAGE OF RIVEREDGE H.O.A.                   47 FOREST VILLAGE PLACE                                                                                                       CORDOVA              TN      38018
VILLAGE OF ROAMING SHORES                     2500 HAYFORD ROAD                          PO BOX 237                                                                         ROAMING SHORES       OH      44084
VILLAGE OF ROBBINS                            3327 W 137TH STREET                                                                                                           ROBBINS              IL      60472
VILLAGE OF ROUND LAKE BE                      PO BOX 7603                                                                                                                   CAROL STREAM         IL      60197
VILLAGE OF ROUND LAKE PARK                    203 E. LAKE SHORE DR                                                                                                          ROUND LAKE PARK      IL      60073
VILLAGE OF ROXANA                             400 SOUTH CENTRAL                                                                                                             ROXANA               IL      62084
VILLAGE OF RUIDOSO                            VICTORIA "TOY" CHAVEZ                      313 CREE MEADOWS DR                                                                RUIDOSO              NM      88345
VILLAGE OF SAN SIMEON HOA                     C/O UNITED COMMUNITY MGMT. CORP            11784 W. SAMPLE ROAD                                                               CORAL SPRINGS        FL      33065
VILLAGE OF SARANAC LAKE                       39 MAIN STREET                             SUITE 9                                                                            SARANAC LAKE         NY      12983
VILLAGE OF SCHAUMBURG                         101 SCHAMBURG                                                                                                                 SCHAMBURG            IL      60193‐1899
VILLAGE OF SIDNEY                             21 LIBERTY ST                                                                                                                 SIDNEY               NY      13838
VILLAGE OF SKOKIE                             5127 OAKTON STREET                                                                                                            SKOGIE               IL      60077
VILLAGE OF SKOKIE                             PO BOX 309                                                                                                                    SKOKIE               IL      60076
VILLAGE OF SOUTH CORNING                      7 CLARK ST                                                                                                                    CORNING              NY      14830
VILLAGE OF SOUTH HOLLAND                      16220 WAUSAU AVE                                                                                                              SOUTH HOLLAND        IL      60473
VILLAGE OF SOUTH HOLLAND                      16226 WAUSAU AVE                                                                                                              SOUTH HOLLAND        IL      60473
VILLAGE OF SOUTH HOLLAND                      16240 WAUSAU AVENUE                                                                                                           SOUTH HOLLAND        IL      60473
VILLAGE OF SOUTH PEKIN                        209 W. MAIN ST., P.O. BOX 10                                                                                                  SOUTH PEKIN          IL      61564
VILLAGE OF ST CHARLES                         110 W SPRUCE                                                                                                                  ST CHARLES           MI      48655
VILLAGE OF STAMFORD                           GENA SWANTAK, TAX COLLECTOR                84 MAIN ST.                                                                        STAMFORD             NY      12167
VILLAGE OF STEGER                             35 WEST 34TH STREET                                                                                                           STEGER               IL      60475
VILLAGE OF STEWART MANOR                      RECEIVER OF TAXES                          120 COVET AVENUE                                                                   STEWART MANOR        NY      11530
VILLAGE OF STUART ASSOCIATION                 P O BOX 2757                                                                                                                  STUART               FL      34995
VILLAGE OF TEQUESTA FLORIDA                   345 TEQUESTA DRIVE                                                                                                            TEQUESTA             FL      33469
VILLAGE OF THOMPSONVILLE                      JOYCE BOWMAN                               21698 SHAWNEETOWN ROAD                                                             THOMPSONVILLE        IL      62890
VILLAGE OF TUPPER LAKE                        53 PARK ST                                                                                                                    TUPPER LAKE          NY      12986
VILLAGE OF TUXEDO PARK                        80 LORILLARD ROAD                          P.O. BOX 31                                                                        TUXEDO PARK          NY      10987
VILLAGE OF VAN ETTEN                          VIL OF VAN ETTEN‐ COLLEC                   P.O. BOX 156                                                                       VAN ETTEN            NY      14889
VILLAGE OF VILLA PARK                         20 S ARDMORE AVE                                                                                                              VILLA PARK           IL      60181
VILLAGE OF WALDEN                             1 MUNICIPAL SQ                                                                                                                WALDEN               NY      12586
VILLAGE OF WELLINGTON                         12300 FOREST HILL BLVD                                                                                                        WELLINGTON           FL      33414
VILLAGE OF WESTCHESTER                        10300 W ROOSEVELT RD                                                                                                          WESTCHESTER          IL      60154
VILLAGE OF WHEELING                           2 COMMUNITY BOULEVARD                                                                                                         WHEELING             IL      60090
VILLAGE OF WHEELING                           PO BOX 4898                                                                                                                   CHICAGO              IL      60680‐4898
VILLAGE OF WINDSOR                            107 MAIN STREET, P.O. BOX 98                                                                                                  WINDSOR              NY      13865
VILLAGE ON THE GREEN HOA, INC.                24701 US HIGHWAY 19 N                      STE 102                                                                            CLEARWATER           FL      33763
VILLAGE PARK COMMUNITY ASSOCIATION            4552 MICHELSON DRIVE                                                                                                          IRVINE               CA      92612
VILLAGE PARK TOWNHOMES                        C/O EXCALIBRE MANAGEMENT                   PO BOX 200                                                                         MENTONE              CA      92359
VILLAGE PLUMBING & AIR                        5403 KIRBY DR                                                                                                                 HOUSTON              TX      77005
VILLAGE REALTY LTD                            309 N HIGH                                                                                                                    MT ORAB              OH      45154
VILLAGE REO DIVISION                          VILLAGE REALTY LTD                         309 N. HIGH STREET                                                                 MT. ORAB             OH      45154
VILLAGE SQUARE HOMEOWNERS ASSOCIATION         5622 CALIFORNIA AVE SW                                                                                                        SEATTLE              WA      98136
VILLAGE STINE HOMEOWNERS ASSOCIATION          100 H STREET                                                                                                                  BAKERSFIELD          CA      93304
VILLAGE WEST HOME OWNERS                      1855 GATEWAY BLVD., SUITE 300                                                                                                 CONCORD              CA      94520
VILLAGES AT BERKLEY CA                        255 BERKLEY RD                                                                                                                MANTUA               NJ      08051
VILLAGES AT LYNX CREEK HOA ASSOCIATION        12200 E HWY 69                                                                                                                DEWEY                AZ      86327
VILLAGES COMMUNITY DEV DIST                   984 OLD MILL RUN                                                                                                              THE VILLAGES         FL      32162
VILLAGES OF FAIR LAKES ASSOC. INC.,           GREENS OF FAIRLAKES                        365 HERNDON PARKWAY, SUITE 106                C/O NATIONAL REALTY PARTNERS LLC     HERNDON              VA      20170
VILLAGES OF PHEASANT RUN HOA INC              16690 PARK ROW                                                                                                                HOUSTON              TX      77084
VILLAGES OF URBANA COMMUNITY ASSOC., INC      18401 WOODFIELD ROAD SUITE H                                                                                                  GAITHERSBURG         MD      20879
VILLAGES OF WESTCREEK OWNER'S                 ASSOC., INC.                               12395 MILITARY DR. W.                                                              SAN ANTONIO          TX      78253
VILLAGES ON LAKE AUGUSTA I CONDO ASSOC.       3409 PELICAN LANDING PARKWAY, SUITE 3                                                                                         BONITA SPRINGS       FL      34134
VILLAGEWALK OF SARASOTA HOA, INC.             8109 CAMINNARE DRIVE                                                                                                          SARASOTA             FL      34238
VILLAGEWALK OF WELLINGTON HOA                 600 SANDTREE DR SUITE 109,                 CAPITAL REALTY ADVISORS                                                            PALM BEACH GARDENS   FL      33403
VILLAGOMEZ, CONCEPSION                        ADDRESS ON FILE
VILLAJE DE MADERA CONDO ASSOC.                C/O CIRCLE POINT HOMES REAL ESTATE         12537 15TH AVENUE NE #207                                                          SEATTLE              WA      98125
VILLALVAZO, NALLELY                           ADDRESS ON FILE
VILLANUEVA, JOSEPHINE                         ADDRESS ON FILE
VILLANUEVA, MICHAEL                           ADDRESS ON FILE
VILLANUEVA, VALERIE                           ADDRESS ON FILE
VILLARREAL, CHRISTINA                         ADDRESS ON FILE
VILLAS AT ABERDEEN HOA                        1630 DES PERES ROAD, SUITE 210                                                                                                ST LOUIS             MO      63131




                                                                                                                     Page 938 of 998
                                           19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                     Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    942 of 1004
Creditor Name                                 Address1                            Address2                                     Address3            City              State   Zip        Country
VILLAS AT VIENNA SQUARE HOA                   4220 DUNMORE DRIVE                                                                                   LAKE WALES        FL      33859
VILLAS HOMEOWNERS ASSOCIATION, INC.           P.O. BOX 3481                                                                                        TALLAHASSEE       FL      32315‐3481
VILLAS MAINTENANCE INC                        P. O. BOX 19439                                                                                      PLANTATION        FL      33318
VILLAS OF CASSELBERRY HOMEOWNER ASSOC.        1136 EAST DONEGAN AVENUE                                                                             KISSIMMEE         FL      34744
VILLAS OF DEERWOOD HOA, INC.                  P. O.  BOX 924176                                                                                    HOMESTEAD         FL      33092
VILLAS OF MADEIRA ASSOCIATION INC             13250 SW 135TH AVE                                                                                   MIAMI             FL      33186
VILLAS OF VILLAGE GREEN POA, INC/             1487 SE COLCHESTER CIRCLE                                                                            PORT ST LUCIE     FL      34952
VILLAS OF WILLOWOOD HOA                       6620 LAKE WORTH ROAD SUITE F                                                                         LAKE WORTH        FL      33467
VILLE PLATTE TOWN                             VILLE PLATTE TOWN ‐ COLL            P O BOX 390                                                      VILLE PLATTE      LA      70586
VILLELA, KEVIN                                ADDRESS ON FILE
VILLENOVA TOWN                                VILLENOVA TOWN‐ TAX COLL            1094 BUTCHER ROAD                                                SOUTH DAYTON      NY      14138
VILMA CASTILLO &                              LUIS FRAGUADA SR                    25845 N ARROWHEAD DR                                             MUNDELEIN         IL      60060
VILT AND ASSOCIATES PC                        5177 RICHMOND AVE STE 1142                                                                           HOUSTON           TX      77056
VINALHAVEN TOWN                               VINALHAVEN TOWN‐TAX COLL            P.O. BOX 815                                                     VINALHAVEN        ME      04863
VINCE HEE ROOFING & A                         FULPER & S BOUREAU                  114 POPLAR ST                                                    AMBLER            PA      19002
VINCELETTE, CONNOR                            ADDRESS ON FILE
VINCENT A BINDO                               844 GRANT AVE                                                                                        CROYDON           PA      19021
VINCENT AGENCY INC DBA                        2101 SW 71ST STREET                                                                                  OKLAHOMA CITY     OK      73159
VINCENT AGENCY INC DBA                        MULTI QUOTE INS                     2101 SW 71ST STREET                                              OKLAHOMA CITY     OK      73159
VINCENT B BROCK JR                            4 MARKET ST                                                                                          LEICESTER         NY      14481
VINCENT CAMAROTA                              36 IRON WORKS HILL RD                                                                                BROOKFIELD        CT      06804
VINCENT DINITTO &                             RENEE DINITTO                       4861 SW 104TH AVE                                                COOPER CITY       FL      33328
VINCENT E. BRAXTON                            102 VAN BUREN ST                                                                                     ELGIN             TX      78621
VINCENT MCDERMOTH                             350 1ST AVE                                                                                          MOUNT VERNON      NY      10550
VINCENT P. DI MASI AND JODI B. RAPPAPORT      PRO SE ‐ VINCENT P. DIMASI AND      JODI B. RAPPAPORT                            1 CHARCOAL HILL     WESTPORT          CT      06880
VINCENT PALIOTTA AND                          ANNA PALIOTTA                       27 WINDY RIDGE RD                                                WALLKILL          NY      12589
VINCENT R VINE                                CONSTRUCTION                        PO BOX 3391                                                      CRESTLINE         CA      92325
VINCENT, AMY                                  ADDRESS ON FILE
VINCENT, DANIEL                               ADDRESS ON FILE
VINCENT, KAYLEE                               ADDRESS ON FILE
VINCENT, STEVEN                               ADDRESS ON FILE
VINCENT, TROSKEY                              ADDRESS ON FILE
VINCERE INDUSTRIES INC                        73983 HWY 111                                                                                        PALM DESERT       CA      92260
VINDAS MASONRY LLC                            JESUS ARGUEDAS V.                   1175 BROCKMAN MCCLIMON ROAD                                      GREER             SC      29651
VINE GROVE CITY                               CITY OF VINE GROVE ‐ CLE            300 W MAIN STREET                                                VINE GROVE        KY      40175
VINE MANAGEMENT OF OCALA, LLC                 309 MARION OAKS COURSE                                                                               OCALA             FL      34473
VINEET KAPUR &                                SHALINI RAIJAL                      9377 SAGAMORE CIR                                                STRONGSVILLE      OH      44136
VINELAND CITY  ‐FISCAL                        VINELAND CITY ‐TAX COLLE            640 EAST WOOD STREET                                             VINELAND          NJ      08360
VINELAND MUNICIPAL UTILITIES                  640 E WOOD ST                       PO BOX 1508                                                      VINELAND          NJ      08362
VINELAND‐HUNTSVILLE                           MUT INS CO                          PO BOX 29                                                        CLIMAX            MN      56523
VINELAND‐HUNTSVILLE                           P O  BOX 29                                                                                          CLIMAX            MN      56523
VINES, JAKE                                   ADDRESS ON FILE
VINES, LEILANI                                ADDRESS ON FILE
VINES, RICHARD                                ADDRESS ON FILE
VINEYARDS AT PINEY ORCHARD HOA INC            11351 RANDOM HILLS RD STE 500                                                                        FAIRFAX           VA      22030
VINEYARDS TOWNHOMES ASSOCIATION               364 STONERIDGE RD.                                                                                   BLANCHARD         ID      83804
VINKARA FLOORS/RUG LIQUDATORS                 222 WANAQUE AVE                                                                                      POMPTON LAKES     NJ      07442
VINLAND TOWN                                  VINLAND TWN TREASURER               6085 COUNTY RD T                                                 OSHKOSH           WI      54904
VINSON REAL ESTATE SERVICES LLC               11140 ROCKVILLE PIKE 400                                                                             ROCKVILLE         MD      20852
VINSON, RAYVONTA                              ADDRESS ON FILE
VINTON COUNTY                                 VINTON COUNTY ‐ TREASURE            100 E MAIN ST, COURTHOUS                                         MCARTHUR          OH      45651
VINTON TOWN                                   VINTON TOWN ‐ TREASURER             311 S POLLARD ST                                                 VINTON            VA      24179
VIOLA TOWN                                    VIOLA TOWN ‐ TAX COLLECT            P O BOX 121                                                      VIOLA             DE      19979
VIOLA VILLAGE                                 VIOLA VLG TREASURER                 PO BOX 38/ 106 W WISCONS                                         VIOLA             WI      54664
VIOLA, KELLY                                  ADDRESS ON FILE
VIOLETA & JOSE ALDEGUER                       5366 S VIA BALTRA                                                                                    TUCSON            AZ      85706
VIOLETTA ZDRZALKA &                           PIOTR ZDRZALKA                      3101 N ODELL AVE                                                 CHICAGO           IL      60707
VIP CONTRACT, INC                             KEITH MURRAY                        843 DAL SASSO                                                    ORANGE            TX      77630
VIP REMODELING & CONSTRUCTION, INC.           40 COMMERCE DRIVE                                                                                    LEBANON           IL      62254
VIP RESTORATION INC                           4640 FORBES BLVD, STE 120 V                                                                          LANHAM            MD      20706
VIP ROOFING SERVICE                           PACIFIC CROSSING INC.               PO BOX 575                                                       CENTERVILLE       UT      84014
VIPER MANAGEMENT GROUP                        P O BOX 397                                                                                          BOILING SPRINGS   PA      17007
VIP‐PROPERTY MGMT. SPECIALISTS, INC.          2531 ARAGON BLVD                                                                                     SUNRISE           FL      33322
VIRA YITRAM                                   ADDRESS ON FILE
VIRGIL E BROWN INS AGENC                      4070 MAYFIELD                                                                                        S EUCLID          OH      44121
VIRGIL TOWN                                   VIRGIL TOWN ‐ TAX COLLEC            1176 CHURCH STREET                                               CORTLAND NY       NY      13045
VIRGIN ISLANDS                                GAIL JOSEPH                         5049 KONGENS GADE                                                ST. THOMAS        VI      00802
VIRGIN ISLANDS                                LINDA SCARBRIEL                     5049 KONGENS GADE                                                ST. THOMAS        VI      00802
VIRGIN ISLANDS ‐ ST JOHN                      GOVERNMENT OF THE US VIR            5049 KONGENS GADE 18                                             ST JOHNS VI               802
VIRGIN ISLANDS ‐ ST THOM                      GOVERNMENT OF THE US VIR            5049 KONGENS GADE 18                                             ST THOMAS VI              802




                                                                                                             Page 939 of 998
                                         19-10412-jlg             Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                              Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         943 of 1004
Creditor Name                               Address1                                   Address2                                        Address3                                  City                State   Zip        Country
VIRGIN ISLANDS SECRETARY OF STATE           5049 KONGENS GADE                                                                                                                    ST. THOMAS          VI      00802
VIRGIN VALLEY WATER DISTRICT                500 RIVERDALE ROAD                                                                                                                   MESQUITE            NV      89027
VIRGINIA                                    COMPLIANCE                                 PO BOX 640                                                                                RICHMOND            VA      23218‐0640
VIRGINIA                                    GENERAL CONTACT                            PO BOX 640                                                                                RICHMOND            VA      23218‐0640
VIRGINIA                                    GENERAL LICENSING                          PO BOX 640                                                                                RICHMOND            VA      23218‐0640
VIRGINIA BEACH CITY                         VIRGINIA BEACH CITY ‐ TR                   2401 COURTHOUSE DRIVEBU                                                                   VIRGINIA BEACH      VA      23456
VIRGINIA BEACH CITY TREASURER               2401 COURTHOUSE DRIVE                      MUNICIPAL CENTER                                                                          VIRGINIA BEACH      VA      23456
VIRGINIA BYRD                               2705 MILTER RD                                                                                                                       POWELL              TN      37849
VIRGINIA CAPITAL REALTY                     1106 NORTH THOMPSON STREET                                                                                                           RICHMOND            VA      29230
VIRGINIA CLANCY AGENCY                      PO BOX 17069                                                                                                                         CLEARWATER          FL      33762
VIRGINIA DMV                                P O BOX 27412                                                                                                                        RICHMOND            VA      23260
VIRGINIA EDUCATORS CREDIT UNION             12626 NETTLES DR                                                                                                                     NEWPORT NEWS        VA      23606
VIRGINIA FARM BUREA MUT                     12580 WEST CREEK PKWY                                                                                                                RICHMOND            VA      23238
VIRGINIA FARM BUREAU INS                    PO BOX 85098                                                                                                                         RICHMOND            VA      23285
VIRGINIA IGNATOWSKI RECEIVER                3333 CHILI AVE                                                                                                                       ROCHESTER           NY      14624
VIRGINIA L. COOKE                           RHODE ISLAND LEGAL SERVICES                JEFFREY C, ANKROM, ESQ.                         STEVEN FISCHBACH, ESQ. 56 PINE STREET     PROVIDENCE          RI      02903
VIRGINIA L. GADDIS KIDWELL                  WYNNE & WYNNE                              PRATER MONNING                                  137 W. JAMES STREET                       WILLS POINT         TX      75169
VIRGINIA LEYENDECKER &                      KIRK LEYENDECKER                           158 SUMAC ST APT 1                                                                        PHILADELPHIA        PA      19128
VIRGINIA PROPERTY                           P O BOX 5568                                                                                                                         GLENN ALLEN         VA      23058
VIRGINIA RESTOR SERV INC                    13511 E BOUNDARY RD E                                                                                                                MIDLOTHIAN          VA      23112
VIRGINIA SECRETARY OF STATE                 1300 E MAIN STREET                                                                                                                   RICHMOND            VA      23219
VIRGINIA STATE CORP COMMISSION              PO BOX 1197                                                                                                                          RICHMOND            VA      23218‐1197
VIRGINIA STATE CORPORATION COMMISSION       1300 E MAIN STREET                                                                                                                   RICHMOND            VA      23219
VIRGINIA WERNER                             CANDY KERN‐FULLER                          UPSTATE LAW GROUP                               200 EAST MAIN STREET                      EASLEY              SC      29640
VIRINO ROSARIO                              ADDRESS ON FILE
VIRISSIMO, MANUEL                           ADDRESS ON FILE
VIRIYA LAM                                  ATTN: VIRIYA LAM                           309 MILLBROOK AVE.                                                                        RANDOLPH            NJ      07869
VIROQUA CITY                                VIROQUA CITY TREASURER                     202 N MAIN ST CITY HALL                                                                   VIROQUA             WI      54665
VIROQUA TOWN                                VIROQUA TN TREASURER                       E7865 UPPER MAPLE DALE R                                                                  VIROQUA             WI      54665
VIRTEVA LLC                                 ATTN: LEGAL DEPARTMENT                     6110 GOLDEN HILLS DRIVE                                                                   MINNEAPOLIS         MN      55416
VIRTUS NEWFLEET MULTI‐SECTOR                INTERMEDIATE BOND FUND
VIRTUS NEWFLEET SENIOR FLOATING             RATE FUND
VIRTUS SEIX FLOATING RATE                   HIGH INCOME FUND
VIRTUS SEIX FLOATING RATE HIF               MR. GEORGE KONSTANTINE GOUDELIAS, MBA      MNG DIR & HEAD OF LEVERAGED FIN                 1 MAYNARD DRIVE SUITE 3200                PARK RIDGE          NJ      07656‐1879
VIRTUS SEIX HIGH INCOME FUND                MR. JAMES FITZPATRICK, CFA                 MANAGING DIRECTOR & PORTFOLIO MANAGER           1 MAYNARD DRIVE SUITE 3200                PARK RIDGE          NJ      07656‐1879
VISALLI, JODI                               ADDRESS ON FILE
VISALLI, THOMAS                             ADDRESS ON FILE
VISCONTI EAST ASSOCIATION INC.              2000 LEGACY CLUB DRIVE                                                                                                               MAITLAND            FL      32751
VISION BUILDER OF THE GULF COAST            CURTIS LEWIS                               114 ROYAL ST                                                                              PORT ST. JOE        FL      32456
VISION COMMUNITIES MANAGEMENT, INC.         5757 ALPHA ROAD SUITE 680                                                                                                            DALLAS              TX      75240
VISION GC                                   ANDRE VAUGHN ROSE                          4859 W SLAUSON AVE, STE 390                                                               LOS ANGELES         CA      90056
VISION REALTY GROUP                         KELLY ALBRIGHT                             4635 ANDREWS ST A                                                                         N LAS VEGAS         NV      89081
VISION REALTY LLC                           933 NORTHERN BLVD                                                                                                                    CLARKS SUMMIT       PA      18411
VISION REMODEL AND CONSTRUCTION             CHRISTOPHER TODD DAVIS                     814 W PONDEROSA                                                                           HOBBS               NM      88242
VISION SERVICE PLAN                         PO BOX 742788                                                                                                                        LOS ANGELES         CA      90074‐2788
VISION SOLUTIONS, INC                       DEPT CH19317                                                                                                                         PALATINE            IL      60055‐9317
VISION SOLUTIONS, INC.                      ATTN: GENERAL COUNSEL                      2600 MICHELSON DRIVE                            11TH FLOOR                                IRVINE              CA      92612
VISION SOLUTIONS, INC.                      ATTN: GENERAL COUNSEL                      DEPT CH19317                                                                              PALATINE            IL      60055‐9317
VISO MANAGEMENT & CONST                     2 SURREY LN                                                                                                                          ANDOVER             MA      01810
VISSER, TODD                                ADDRESS ON FILE
VISSERS, KATIE                              ADDRESS ON FILE
VISTA COMMUNITY ASSOCIATION MANAGEMENT      PO BOX 162147                                                                                                                        ALTAMONTE SPRINGS   FL      32716
VISTA CONDOS                                155 ROMEO RD SUITE 500                                                                                                               ROCHESTER           MI      48307
VISTA DEL RIO                               3900 FRONTAGE ROAD STE 1                                                                                                             BULLHEAD CITY       AZ      86442
VISTA FENCE CO. INCORPORATED                VISTA FENCE COMPANY INCORPORATED           1131 S. SANTA FE AVE.                                                                     VISTA               CA      92083
VISTA GARDENS HOA                           3414 MORNINGWOOD DRIVE                                                                                                               OLNEY               MD      20832
VISTA HILLS HOMEOWNERS ASSN. INC.           P.O. BOX 767                                                                                                                         CLARCONA            FL      32710
VISTA HILLS TOWNHOMES                       C/O HIETT PHARR & ASSOCIATES               2211 E MISSOURI                                 N221                                      EL PASSO            TX      79903
VISTA HOMEOWNERS ASSOCIATION                1600 W BROADWAY RD                         SUITE 200                                                                                 TEMPE               AZ      85282
VISTA HOMEOWNERS ASSOCIATION                5731 PALMER WAY                            SUITE B                                                                                   CARLSBAD            CA      92010
VISTA IRRIGATION DISTRICT                   1391 ENGINEER ST                                                                                                                     VISTA               CA      92081
VISTA MONTANA                               68‐950 ADELINA ROAD                                                                                                                  CATHEDRAL CITY      CA      92234
VISTA PARK CONDO ASSOCIATION                PO BOX 391                                                                                                                           FLAT ROCK           MI      48134
VISTOSO COMMUNITY ASSOCIATION               6840 N. ORACLE RD. 130                                                                                                               TUCSON              AZ      85704
VISUAL RISK IQ, LLC                         ATTN: JOE ORINGEL, MANAGING DIRECTOR       1131 IVERLEIGH TRAIL                                                                      CHARLOTTE           NC      28270
VITAL, ANNETTE                              ADDRESS ON FILE
VITALINO & MARGARITA                        & SERGIO MORALES                           3976 HIGH SUMMIT DR                                                                       DALLAS              TX      75244
VITAS INS AGENCY                            231 CHERRY AVE                                                                                                                       AUBURN              CA      95603
VITCO PROPERTIES INC                        2255 W SEPULVEDA BLVD                                                                                                                TORRANCE            CA      90501
VITEKA, JEREMY                              ADDRESS ON FILE




                                                                                                                     Page 940 of 998
                                         19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               944 of 1004
Creditor Name                               Address1                         Address2                                     Address3     City              State   Zip          Country
VITO, RON                                   ADDRESS ON FILE
VITTATOE, ASIA                              ADDRESS ON FILE
VIVAR, PATRICIA                             ADDRESS ON FILE
VIVIAN CONSTRUCTION                         PO BOX 8303                                                                                SAINT THOMAS      VI      801
VIVIAN TOWN                                 VIVIAN TOWN ‐ TAX COLLEC         PO BOX 832                                                VIVIAN            LA      71082
VIVIAN, GABRIELA                            ADDRESS ON FILE
VIVIANS REMODELING                          2615 SCR 504                                                                               FOREST            MS      39074
VIZCARRA‐CORONEL, ALEXIA                    ADDRESS ON FILE
VLADIMIR FLOROFF                            50 OVERLOOK AVE                                                                            NORTH HALEDON     NJ      07508
VLADIMIR JEREZANO VMJ GROUP                 15048 SW 8TH LN.                                                                           MIAMI             FL      33194
VLADIMIR SUDIT, D/B/A VS INTERNATIONAL      JOSEPH J. HASPEL, ESQ.           40 MATTHEWS STREET, SUITE 201                             GOSHEN            NY      10924
VM BUILDERS LLC                             102 BELLE AVE                                                                              MAYWOOD           NJ      07607
VM ZARBO BUILDERS INC                       VINCENT M ZARBO                  498 NEWTON RD                                             PORT ORANGE       FL      32127
V‐MAR GROUP INC                             VICTOR MARZO                     13850 SW 32 TR.                                           MIAMI             FL      33175
VMWARE, INC.                                ATTN: GENERAL COUNSEL            3401 HILLVIEW AVE                                         PALO ALTO         CA      94304
VMWARE, INC.                                ATTN: LEGAL DEPARTMENT           3401 HILLVIEW AVENUE                                      PALO ALTO         CA      94304
VO, CRYSTAL                                 ADDRESS ON FILE
VO, DUY                                     ADDRESS ON FILE
VOEGELE APPRAISALS                          629 QUINCY ST STE 205                                                                      RAPID CITY        SD      57701
VOET, JOHN                                  ADDRESS ON FILE
VOGE. INC                                   JEAN ASBURY                      14766 RAYMER STREET                                       VAN NUYS          CA      91405
VOGEL DISPOSAL SERVICE INC                  121 BRICKYARD ROAD                                                                         MARS              PA      16046
VOGEL LAW FIRM LTD                          218 N P AVE                                                                                FARGO             ND      58107‐1389
VOGEL, KAREN                                ADDRESS ON FILE
VOGEL, NICOLE                               ADDRESS ON FILE
VOGES, SHAINA                               ADDRESS ON FILE
VOIT MANAGEMENT                             ATTN:  ESCROW DEPARTMENT         38770 SKY CANYON DRIVE SUITE B                            MURRIETA          CA      92563
VOLINIA TOWNSHIP                            VOLINIA TOWNSHIP ‐ TREAS         21138 FOSDICK RD                                          DOWAGIAC          MI      49047
VOLKER, DANIEL                              ADDRESS ON FILE
VOLLMER, ROBERT                             ADDRESS ON FILE
VOLNEY TOWN                                 VOLNEY TOWN‐TAX COLLECTO         1445 CO RT 6, MUN BLDG                                    FULTON            NY      13069
VOLODIA ENTERPRISE INC                      3837 S 53RD PL                                                                             FORT LAUDERDALE   FL      33312
VOLPE DEVELOPERS LLC                        109 MIDVALE RD                                                                             WANAQUE           NJ      07465
VOLTA ROOFING INC                           LUIS MORALES                     2329 SW 17 TERRACE                                        MIAMI             FL      33145
VOLUNTARY DISCLOSURE PROGRAM                FLORIDA DEPT OF REVENUE          PO BOX 5139                                               TALLAHASSEE       FL      32399
VOLUNTOWN TOWN                              VOLUNTOWN TOWN ‐ TAX COL         PO BOX 96                                                 VOLUNTOWN         CT      06384
VOLUSIA CNTY. WATER RESOURCES & UTIL.       123 WEST INDIANA AVENUE                                                                    DELAND            FL      32720
VOLUSIA COMMUNITY MANAGEMENT, INC.          PO BOX 730663                                                                              ORMONO BEACH      FL      32173
VOLUSIA COUNTY                              VOLUSIA COUNTY‐TAX COLLE         123 W INDIANA AVE ‐ ROOM                                  DELAND            FL      32720
VOLUSIA COUNTY REVENUE DIVISION             123 WEST INDIANA AVE             ROOM 103                                                  DELAND            FL      32720
VOLUSIA COUNTY TAX COLLECTOR                123 W INDIANA AVE                ROOM 103                                                  DELAND            FL      32720
VOLUSIA COUNTY UTILITIES                    104 N RIVERSIDE  DR                                                                        EDGEWATER         FL      32132
VONDA ALBERT AND BRUCE MORIN                DON BRUCE, ESQ.                  P.O BOX 674                                               BELCOURT          ND      58316
VONNA LAMPKINS,                             OKMULGEE COUNTY TREASURER        314 W 7TH ST., STE 201                                    OKMULGEE          OK      74447
VONORE CITY                                 VONORE CITY‐TAX COLLECTO         PO BOX 218                                                VONORE            TN      37885
VOORHEES TOWNSHIP                           2400 VOORHEES TOWN CENTER                                                                  VOORHEES          NJ      08043
VOORHEES TOWNSHIP                           VOORHEES TWP ‐ COLLECTOR         2400 VOORHEES TOWN CENTE                                  VOORHEES          NJ      08043
VOORHEES, BONNIE                            ADDRESS ON FILE
VOORHEESVILLE C S (TN GU                    VOORHEESVILLE CS‐SCH COL         P.O. BOX 201                                              VOORHEESVILLE     NY      12186
VOORHEESVILLE C S (TN NE                    VOORHEESVILLE CS‐TAX COL         PO BOX 201                                                VOORHEESVILLE     NY      12186
VOORHEESVILLE VILLAGE                       VOORHEESVILLE VILLAGE‐ C         29 VOORHEESVILLE AVENUE                                   VOORHEESVILLE     NY      12186
VORA, JANVI                                 ADDRESS ON FILE
VORNHAGEN, AMELIA                           ADDRESS ON FILE
VOS, JANELLE                                ADDRESS ON FILE
VOSKOLOVICH, MIKHAIL                        ADDRESS ON FILE
VOTARA CONSTRUCTION                         137 OLD US 17                                                                              HERTFORD          NC      27944
VOTAW VILLAGE HOA INC                       1025 SARITA ST                                                                             SANFORD           FL      32773
VOTEY, LYANA                                ADDRESS ON FILE
VOTTERO, ELIJAH                             ADDRESS ON FILE
VOUTOUR, MATTHEW                            ADDRESS ON FILE
VOWELS INS AGENCY                           9673 RIVERSIDE PARKWAY                                                                     TULSA             OK      74137
VOYAGER INDEMNITY                           260 INTERSTATE N CRCL SE                                                                   ATLANTA           GA      30339
VOYAGER INDEMNITY INSURANCE COMPANY         ATTN: GENERAL COUNSEL            1122 QUAIL ROOST DRIVE                                    MIAMI             FL      33157‐6543
VOYAGER INDEMNITY INSURANCE COMPANY         ATTN: GENERAL COUNSEL            260 INTERSTATE NORTH CIRCLE SE                            ATLANTA           GA      30339‐2110
VOYTKO, BRIAN                               ADDRESS ON FILE
VOYZEY AND VOYZEY INS                       12185 HOTCHKISS RD                                                                         BURTON            OH      44021
VP CONTRACTING SERVICES                     1056 SW 180 TER                                                                            PEMBROKE PINES    FL      33029
VR BROTHER CONSTRUCTION                     PABLO VELAZQUEZ RIVERA           PO BOX 276                                                CAMUY             PR      00627
VRD CABINET                                 414 N WILMINGTON AVE                                                                       COMPTON           CA      90220
VREEKE, KIMBERLEE                           ADDRESS ON FILE




                                                                                                        Page 941 of 998
                                         19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               945 of 1004
Creditor Name                               Address1                         Address2                                     Address3                          City              State   Zip          Country
VRM, ET AL.                                 HOOD & LAY, LLC                  RHONDA STEADMAN HOOD, ESQ                    1117 22ND STREET S, SUITE 101     BIRMINGHAM        AL      35205
VROON, JANELLE                              ADDRESS ON FILE
VT DEPT OF TAXES                            109 STATE ST                                                                                                    MONTPELIER        VT      05609‐1401
VU PO CONSTRUCTION LLC                      5121 ACADEMY DR                                                                                                 METAIRIE          LA      70003
VUE, BAO                                    ADDRESS ON FILE
VUKEL GROUP INS AGENCY                      INC                              34‐18 31ST AVE                                                                 ASTORIA           NY      11106
VULU, BENJAMIN                              ADDRESS ON FILE
VUONG, JACKY                                ADDRESS ON FILE
VUONG, JOY                                  ADDRESS ON FILE
VVIT: VIRTUS NEWFLEET MULTI‐SECTOR          INTERMEDIATE BOND SERIES
W & G INVESTMENTS LLC                       COLLECTOR                        PO BOX 15013                                                                   PIKESVILLE        MD      21282
W & P CONTRACTING, LLC                      314 CHERRY ST                                                                                                   WEATHERFORD       TX      76086
W A NEUMANN CONST LLC                       30427 COMMERCE DR                                                                                               SAN ANTONIO       FL      33576
W B GRANT INS AGENCY                        344 S MAIN ST                                                                                                   BARNEGAT          NJ      08005
W B MASON COMPANY INC                       PO BOX 981101                                                                                                   BOSTON            MA      02298
W CANADA VALLEY CS   (FA                    W CANADA VALLEY CS ‐ COL         PO BOX 1538                                                                    BUFFALO           NY      14240
W CANADA VLY C S   (NEWP                    W CANADA VLY C S ‐ COLLE         PO BOX 1538                                                                    BUFFALO           NY      14240
W CLAY DAVENPORT                            PO BOX 564                                                                                                      TAFT              TX      78390
W E BARRETT INC                             500 MARMARONECT AVE                                                                                             HARRISON          NY      10528
W J OBRIEN INS AGENCY                       793 WASHINGTON ST STE 7                                                                                         CANTON            MA      02021
W LEE TAYLOR JR AGENCY                      147 WAPPOO CREEK RD 502                                                                                         CHARLESTON        SC      29412
W N TUSCANO INS AGENCY                      P O BOX 1027                                                                                                    GREENSBORO        PA      15601
W POTTS GROVE SD / W POT                    W. POTTS GROVE SD ‐ COLL         998 CANDELORA DR.                                                              STOWE             PA      19464
W T CHAPIN INC                              P O BOX 1278                                                                                                    NEWPORT NEWS      VA      23601
W TAYLOR PROPERTIES LLC                     210 WILLOW LAKE LANE                                                                                            SHARPSBURG        GA      30277
W VA INS CO                                 2493 ELLENBORO RD                                                                                               HARRISVILLE       WV      26362
W VIRGINIA INS CO                           PO BOX 196                                                                                                      HARRISVILLE       WV      26362
W W DEAL INS AGENCY                         917 2NS ST                                                                                                      SOUTH NAMPA       ID      83651
W&B REMODELING                              WILLIAM MOORE                    48070 SUSAN DR LOT 14                                                          TICKFAW           LA      70466
W&W EXTERIORS &                             RICHARD & KELLY CARRERAS         219 ROLLING HILLS LN                                                           PERRYVILLE        MO      63775
W&W HOUSE LEVELING & FOUNDATION REPAIR      CHRIS S WOOLSEY                  1209 MT HOLLY ROAD                                                             EL DORADO         AR      71730
W. MIDDLESEX S.D./LACKAW                    WEST MIDDLESEX AREA SD ‐         1742 MERCER W MIDDLESEX                                                        MERCER            PA      16137
W. TAYLOR PROPERTIES LLC                    KRIS KOLARICH                    210 WILLOW LAKE LANE                                                           SHARPSBURG        GA      30277
W.B. PLUMBING SYSTEMS                       HOWARD W. BUCKMASTER             5180 SANDY POINT RD                                                            PRINCE FEDERICK   MD      20678
W.C.F ENTERPRISES INC                       10731 WICKWOOD COURT                                                                                            ELLICOTT CITY     MD      21042
W.E. DAVIS INS                              29 FREDERICK ST                                                                                                 COLUMBUS          OH      43206
W.G. REMODELING                             WALTER ALVAREZ                   157 GREENRIDGE CIR                                                             LEAGUE CITY       TX      77573
W.P.C.A.                                    BROOKFIELD WPCA                  100 POCONO ROAD                                                                BROOKFIELD        CT      06804
W.P.R.F., INC.                              1601 FORUM PLACE                 SUITE 500                                                                      WEST PALM BEACH   FL      33407
W.R. CARLSON ROOFING SPECIALISTS INC.       4081 S. ACCESS RD                                                                                               ENGLEWOOD         FL      34224
W.W. GRAINGER, INC.                         ATTN: GENERAL COUNSEL            100 GRAINGER PARKWAY                                                           LAKE FOREST       IL      60045
WA CNTY FARMERS MUT INS                     435 THIRD STREET                                                                                                MARIETTA          OH      45750
WA DEPT OF LABOR & INDUSTRIES               PO BOX 34974                                                                                                    SEATTLE           WA      98124‐1974
WA MUT INS ASSOC                            3873 CLEVELAND RD                                                                                               WOOSTER           OH      44691
WA STATE DEPT OF REVENUE                    PO BOX 47464                                                                                                    OLYMPIA           WA      98504‐7464
WABASH COUNTY                               WABASH COUNTY ‐ TREASURE         1 WEST HILL STREET, SUIT                                                       WABASH            IN      46992
WABASH COUNTY                               WABASH COUNTY ‐ TREASURE         401 MARKET STREET                                                              MT CARMEL         IL      62863
WABASHA COUNTY                              WABASHA CO. ‐ AUD/TREASU         625 JEFFERSON AVE                                                              WABASHA           MN      55981
WABAUNSEE COUNTY                            WABAUNSEE COUNTY ‐ TREAS         215 KANSAS AVE                                                                 ALMA              KS      66401
WACCAMAW INS AGENCY                         PO BOX 2410                                                                                                     MYRTLE BEACH      SC      29578
WACCAMAW INS SRVCS                          1813 N OAK ST                                                                                                   MYRTLE BEACH      SC      29578
WACH, MATTHEW                               ADDRESS ON FILE
WACHAPREAGUE TOWN                           WACHAPREAGUE TOWN ‐ TREA         P.O. BOX 242                                                                   WACHAPREAGUE      VA      23480
WACO INC                                    5450 LEWIS RD                                                                                                   SANDSTON          VA      23150
WACO TITLE COMPANY                          6815 ISAACS ORCHARD ROAD         SUITE D                                                                        SPRINGDALE        AR      72762
WACO TOWN                                   WACO TOWN‐TAX COLLECTOR          P O BOX 201                                                                    WACO              GA      30182
WADDELL, TRACYE                             ADDRESS ON FILE
WADDLE EXTERIORS                            HEARTLAND EASY HOME              130 W. BROAD ST.                                                               STORY CITY        IA      50248
WADE & COMPANY INC                          2023 N MURRAY                                                                                                   WICHITA           KS      67212
WADE CONSTRUCTION LLC                       JAMES WADE                       81 MONDAY DR                                                                   MILES CITY        MT      59301
WADE JUST                                   1520 11TH ST E                                                                                                  GLENCOE           MN      55336
WADE K. DAVIS STATE FARM INSURANCE          WADE K. DAVIS                    WADE K. DAVIS                                321 BROADWAY STREET               MYRTLE BEACH      SC      29577
WADE SULLIVAN AND                           NIDA SULLIVAN                    103 DEERFIELD DR                                                               LUFKIN            TX      75901
WADE, DIANA                                 ADDRESS ON FILE
WADE, GERRY                                 ADDRESS ON FILE
WADE, KRIS                                  ADDRESS ON FILE
WADE, PERRY                                 ADDRESS ON FILE
WADE, TRAVIS                                ADDRESS ON FILE
WADENA COUNTY                               WADENA CO. ‐ AUD/TREASUR         415 S JEFFERSON STREET                                                         WADENA            MN      56482
WADENA COUNTY AUDITOR/TREASURER             415 JEFFERSON ST. S.             RM 225                                                                         WADENA            MN      56482




                                                                                                        Page 942 of 998
                                           19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.                                                Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       946 of 1004
Creditor Name                                 Address1                               Address2                                        Address3                                    City            State   Zip        Country
WADENA INSURANCE CO                           PO BOX 1336                                                                                                                        DES MOINES      IA      50306
WADLEY CITY                                   WADLEY CITY‐TAX DEPARTME               P O BOX 219                                                                                 WADLEY          GA      30477
WAFD INS                                      7906 MENUAL BLVD NE                                                                                                                ALBUQUERQUE     NM      87710
WAGEWORKS INC.                                PO BOX 660212                                                                                                                      DALLAS          TX      75266‐0212
WAGNER INS AGENCY                             207 WESTERN BLVD                                                                                                                   JACKSONVILLE    NC      28546
WAGNER, ANNE                                  ADDRESS ON FILE
WAGNER, HEATHER                               ADDRESS ON FILE
WAGNER, JANET                                 ADDRESS ON FILE
WAGNER, JOSEFA                                ADDRESS ON FILE
WAGNER, LEONARD                               ADDRESS ON FILE
WAGNER, NICHOLAS                              ADDRESS ON FILE
WAGNER, ROLANDA                               ADDRESS ON FILE
WAGONER COUNTY                                WAGONER COUNTY ‐ TAX COL               307 E CHEROKEE ST                                                                           WAGONER         OK      74467
WAGONER COUNTY TREASURER                      307 E CHEROKEE                                                                                                                     WAGONER         OK      74467
WAGONER COUNTY TREASURER                      WAGONER COUNTY COURTHOUSE              307 E CHEROKEE                                                                              WAGONER         OK      74467
WAGONER INS & APPRAISAL                       P O BOX 839                                                                                                                        SNEADS FERRY    NC      28460
WAGONER, BRANDON                              ADDRESS ON FILE
WAGONER, LINDA                                NICHOLAS A. STRATTON, ESQ.             NIMA ASHTYANI, ESQ.; STRATTON STEPP             ASHTYANI, LLP; 55 HARRISTOWN RD STE 203     GLEN ROCK       NJ      07452
WAHBA, RAMY                                   ADDRESS ON FILE
WAHKIAKUM COUNTY                              WAHKIAKUM COUNTY ‐ TREAS               PO BOX 85                                                                                   CATHLAMET       WA      98612
WAHKIAKUM COUNTY TREASURER                    64 MAIN STREET                                                                                                                     CATHLAMET       WA      98612
WAHL, PAULA                                   ADDRESS ON FILE
WAHLE REAL ESTATE INC                         1308 SKYLINE DR                                                                                                                    JUNCTION CITY   KS      66441
WAISANEN, CHYENNE                             ADDRESS ON FILE
WAITS, BILLY                                  ADDRESS ON FILE
WAITSFIELD TOWN                               WAITSFIELD TOWN‐TAX COLL               4144 MAIN STREET                                                                            WAITSFIELD      VT      05673
WAITTES INS AGENCY                            116 BROADWAY                                                                                                                       NORWICH         CT      06360
WAKE COUNTY                                   WAKE COUNTY ‐ TAX COLLEC               301 S. MCDOWELL STREET 3                                                                    RALEIGH         NC      27601
WAKE COUNTY REVENUE DEPT                      301 S MCDOWELL ST STE 3800                                                                                                         RALEIGH         NC      27601
WAKEFIELD CITY                                WAKEFIELD CITY ‐ TREASUR               509 SUNDAY LAKE ST.                                                                         WAKEFIELD       MI      49968
WAKEFIELD NEIGHBORHOOD ASSOCIATION, INC.      P.O.BOX 638                                                                                                                        LAPLATA         MD      20646
WAKEFIELD SHARP INC                           PO BOX 1173                                                                                                                        NOVATO          CA      94948
WAKEFIELD TOWN                                WAKEFIELD TOWN ‐ TAX COL               1 LAFAYETTE STREET                                                                          WAKEFIELD       MA      01880
WAKEFIELD TOWN                                WAKEFIELD TOWN ‐ TREASUR               P O BOX 550                                                                                 WAKEFIELD       VA      23888
WAKEFIELD TOWN                                WAKEFIELD TOWN‐TAX COLLE               2 HIGH STREET                                                                               WAKEFIELD       NH      03872
WAKESHMA TOWNSHIP                             WAKESHMA TOWNSHIP ‐ TREA               PO BOX 136                                                                                  FULTON          MI      49052
WAKULLA COUNTY                                WAKULLA COUNTY‐TAX COLLE               PO BOX 280                                                                                  CRAWFORDVILLE   FL      32326
WAKULLA COUNTY CLERK                          3056 CRAWFORDVILLE HWY                                                                                                             CRAWFORDVILLE   FL      32327
WAKULLA COUNTY TAX COLLECTOR                  202 OCHLOCKONEE ST                                                                                                                 CRAWFORDVILLE   FL      32327‐0280
WALBRIG MAINTENANCE SERVICES, INC.            309 E 41 ST.                                                                                                                       HIALEAH         FL      33013
WALBRIG SERVICES INC                          17800 NW 84 CT                                                                                                                     HIALEAH         FL      33015
WALCOTT MUT INS ASSOC                         P O BOX 248                                                                                                                        WALCOTT         IA      52773
WALDEMAR T. TAMEL & LOIS E. TAMEL             10524 DAY TRAIL LANE                                                                                                               SPRING          TX      77379
WALDEN COMMUNITY SERVICES ASSOC., INC.        HILL WALLACK LLP                       21 ROSZEL ROAD, PO BOX 5226                                                                 PRINCETON       NJ      08543‐5226
WALDEN LAKE POA                               1304 TEAKWOOD DRIVE                    UNIT 2                                                                                      PLANT CITY      FL      33563
WALDEN ON LAKE CONROE COMMUNITY               IMPROVEMENT ASSOC.                     13301 WALDEN RD.                                                                            MONTGOMERY      TX      77356
WALDEN SECURITY                               PO BOX 742189                                                                                                                      ATLANTA         GA      30374‐2189
WALDEN TOWN                                   WALDEN TOWN‐TAX COLLECTO               12 VERMONT ROUTE 215                                                                        WALDEN          VT      05873
WALDEN TOWNHOUSE ASSOCIATION                  830 S BUFFALO GROVE RD                 SUITE 118                                                                                   BUFFALO GROVE   IL      60089
WALDEN VILLAGE                                WALDEN VILLAGE‐TAX COLLE               1 MUNICIPAL SQUARE                                                                          WALDEN          NY      12586
WALDMAN, GROSSFELD, APPEL & BAER, P.A.        455 MAIN STREET                                                                                                                    REISTERSTOWN    MD      21136
WALDO TOWN                                    WALDO TOWN ‐ TAX COLLECT               54 GURNEY HILL                                                                              WALDO           ME      04915
WALDO VILLAGE                                 WALDO VLG TREASURER                    P.O. BOX 202/810 W SECON                                                                    WALDO           WI      53093
WALDOBORO TOWN                                WALDOBORO TOWN ‐ TAX COL               1600 ATLANTIC HIGHWAY                                                                       WALDOBORO       ME      04572
WALDOR & SCHULMAN                             220 S ORANGE AVE 2ND FL                                                                                                            LIVINGSTON      NJ      07039
WALDRON VILLAGE                               WALDRON VILLAGE ‐ TREASU               PO BOX 167                                                                                  WALDRON         MI      49288
WALDWICK BORO                                 WALDWICK BORO ‐ TAX COLL               PO BOX 65                                                                                   WALDWICK        NJ      07463
WALENTA AND CO                                P O BOX 569                                                                                                                        GREENVILLE      NY      12083
WALES TOWN                                    WALES TOWN ‐ TAX COLLECT               12345 BIG TREE ROAD                                                                         WALES CENTER    NY      14169
WALES TOWN                                    WALES TOWN ‐ TAX COLLECT               3 HOLLOW RD                                                                                 WALES           MA      01081
WALES TOWN                                    WALES TOWNS‐TAX COLLECTO               175 CENTRE ROAD                                                                             WALES           ME      04280
WALES TOWNSHIP                                WALES TOWNSHIP ‐ TREASUR               1372 WALES CENTER RD                                                                        GOODELLS        MI      48027
WALES VILLAGE                                 WAUKESHA COUNTY TREASURE               515 W MORELAND BLVD. RM                                                                     WAUKESHA        WI      53188
WALES, GREG                                   ADDRESS ON FILE
WALESKA CITY                                  WALESKA CITY‐TAX COLLECT               8891 FINCHER RD                                                                             WALESKA         GA      30183
WALGREEN CO.                                  ATTN: MANAGED MARKETS LEGAL (FLU)      104 WILMOT ROAD                                 MS 1446                                     DEERFIELD       IL      60016
WALIGOSKE, JACI                               ADDRESS ON FILE
WALK, STEVEN                                  ADDRESS ON FILE
WALKER & ASSOCS                               7364 E WASHINGTON ST                                                                                                               INDIANAPOLIS    IN      46219
WALKER & FRICK CONST CO                       INC                                    6015 W BROAD ST                                                                             RICHMOND        VA      23230




                                                                                                                   Page 943 of 998
                                      19-10412-jlg                Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  947 of 1004
Creditor Name                              Address1                             Address2                                     Address3                        City             State   Zip        Country
WALKER AND ASSOCS                          P O BOX 19445                                                                                                     INDIANAPOLIS     IN      46219
WALKER BLDG SERVICES INC                   18495 S DIXIE HWY STE129                                                                                          MIAMI            FL      33157
WALKER BROTHERS LTD                        PO BOX 10                                                                                                         BAILEYTON        AL      35019
WALKER CITY                                WALKER CITY ‐ TAX COLLEC             P O BOX 217                                                                  WALKER           LA      70785
WALKER CITY                                WALKER CITY ‐ TREASURER              4243 REMEMBRANCE RD NW                                                       WALKER           MI      49534
WALKER COUNTY                              WALKER CO‐REV COMMISSION             1803 3RD AVE ‐ ROOM 102                                                      JASPER           AL      35501
WALKER COUNTY                              WALKER COUNTY‐TAX COMMIS             PO BOX 510                                                                   ROCK SPRING      GA      30739
WALKER COUNTY APPRAISAL                    WALKER CAD ‐ TAX COLLECT             1819 SYCAMORE AVE                                                            HUNTSVILLE       TX      77340
WALKER COUNTY APPRAISAL DISTRICT           1819 SYCAMORE AVENUE                                                                                              HUNTSVILLE       TX      77340
WALKER COUNTY CLERK                        1100 UNIVERSITY AVE STE 201                                                                                       HUNTSVILLE       TX      77340
WALKER COUNTY DISTRICT CLERK               1100 UNIVERSITY AVE ROOM 201                                                                                      HUNTSVILLE       TX      77340‐4541
WALKER COUNTY JUDGE OF PROBATE             PO BOX 502                                                                                                        JASPER           AL      35501
WALKER INS & FIN SRVCS                     P O BOX 60724                                                                                                     HOUSTON          TX      77205
WALKER KING &                              AURELIE THUESON                      2088 DAKOTA AVE                                                              PROVO            UT      84663
WALKER LAKE WATER DISTRICT                 175 WASSUK WAY                                                                                                    WALKER LAKE      NV      89415
WALKER LAKESHORES LANDOWNERS ASSOCIATION   100 WALKER LAKE ROAD                                                                                              SHOHOLA          PA      18458
WALKER TOWNSHIP                            WALKER TWP ‐ TAX COLLECT             192 VALLEY RD                                                                TAMAQUA          PA      18252
WALKER TOWNSHIP                            WALKER TWP ‐ TAX COLLECT             6213 WILLIAM PENN HWY                                                        MIFFLINTOWN      PA      17059
WALKER TOWNSHIP                            WALKER TWP ‐ TAX COLLECT             845 SNYDERTOWN RD                                                            HOWARD           PA      16841
WALKER TOWNSHIP                            WALKER TWP ‐ TAX COLLECT             PO BOX 7                                                                     MCCONNELLSTOWN   PA      16660
WALKER TOWNSHIP SCHOOL D                   TAMAQUA AREA SD ‐ COLLEC             192 VALLEY RD                                                                TAMAQUA          PA      18252
WALKER, AMBER                              ADDRESS ON FILE
WALKER, CATHERINE                          ADDRESS ON FILE
WALKER, CHARLOTTE                          ADDRESS ON FILE
WALKER, CHASTON                            ADDRESS ON FILE
WALKER, COLE                               ADDRESS ON FILE
WALKER, CORTNEY                            GAGNON, PEACOCK & VEREEKE, PLLC      J.B. PEACOCK JR.                             4245 N CENTRAL EXP, STE 250     DALLAS           TX      75205
WALKER, CYNTHIA                            ADDRESS ON FILE
WALKER, DOROTHY                            ADDRESS ON FILE
WALKER, ESCO                               ADDRESS ON FILE
WALKER, JAMES                              ADDRESS ON FILE
WALKER, JEANEVEE                           ADDRESS ON FILE
WALKER, JERRY                              ADDRESS ON FILE
WALKER, JESSICA                            ADDRESS ON FILE
WALKER, LADRESHA                           ADDRESS ON FILE
WALKER, LAKECIA                            ADDRESS ON FILE
WALKER, LATASHA                            ADDRESS ON FILE
WALKER, LAURA                              ADDRESS ON FILE
WALKER, MAGGIE                             ADDRESS ON FILE
WALKER, NICHOLAS                           ADDRESS ON FILE
WALKER, NYEISHA                            ADDRESS ON FILE
WALKER, SUSAN                              ADDRESS ON FILE
WALKER, TAWANA                             ADDRESS ON FILE
WALKER, TREVIA                             ADDRESS ON FILE
WALKER, TYMIKA                             ADDRESS ON FILE
WALKER, VICKI                              ADDRESS ON FILE
WALKERVILLE VILLAGE                        WALKERVILLE VLG ‐ TREASU             BOX 97                                                                       WALKERVILLE      MI      49459
WALKUP, LU ANN                             ADDRESS ON FILE
WALL BORO                                  WALL BORO ‐ TAX COLLECTO             413 WALL AVE                                                                 WALL             PA      15148
WALL ROSE MUT INS                          100 AUTUMN ST                                                                                                     ALIQUIPPA        PA      15001
WALL TO WALL FLOORING                      LONNIE ADAMS                         1561 WEST BERRY ST                                                           FT WORTH         TX      76110
WALL TOWNSHIP                              WALL TOWNSHIP ‐ TAX COLL             2700 ALLAIRE RD                                                              WALL             NJ      07719
WALL TOWNSHIP TAX OFFICE                   2700 ALLAIRE ROAD                                                                                                 WALL             NJ      07719
WALL, ROSEMARY                             ADDRESS ON FILE
WALLA WALLA COUNTY                         WALLA WALLA COUNTY ‐ TRE             315 W MAIN ST RM 204                                                         WALLA WALLA      WA      99362
WALLA WALLA COUNTY TREASURER               315 WEST MAIN ST                                                                                                  WALLA WALLA      WA      99362
WALLACE & TURNER INC                       P O BOX 209                                                                                                       SPRINGFIELD      OH      45501
WALLACE COUNTY                             WALLACE COUNTY ‐ TREASUR             313 N MAIN                                                                   SHARON SPRINGS   KS      67758
WALLACE ROOFING LLC                        5745 HILLMAN DR                                                                                                   JACKSONVILLE     FL      32244
WALLACE TOWN                               WALLACE TOWN ‐ TREASURER             316 E. MURRAY ST.                                                            WALLACE          NC      28466
WALLACE, JEFFREY                           ADDRESS ON FILE
WALLACETON BORO                            ASHLEY LANCASTE ‐ TAX CO             72 PINE ST POB 129                                                           WALLACETON       PA      16876
WALLACETON‐BOGGS MUNI AUTH                 59 BLUE BALL ROAD                                                                                                 WEST DECATUR     PA      16878
WALLAGRASS PLANTATION                      WALLAGRASS PLNT‐COLLECTO             1080 AROOSTOOK ROAD, SUI                                                     WALLGRASS        ME      04781
WALLE, SAUL                                ADDRESS ON FILE
WALLED LAKE CITY                           WALLED LAKE CITY ‐ TREAS             1499 E WEST MAPLE                                                            WALLED LAKE      MI      48390
WALLENPAUPACK AREA S.D./                   WALLENPAUPACK AREA SD ‐              PO BOX 505                                                                   NEWFOUNDLAND     PA      18445
WALLENPAUPACK AREA SD/HA                   WALLENPAUPACK AREA SD ‐              416 CHESTNUT AVE                                                             HAWLEY           PA      18428
WALLENPAUPACK ASD/PALMYR                   WALLENPAUPACK AREA SD ‐              120 MADISON AVE                                                              HAWLEY           PA      18428
WALLENPAUPACK LAKE                         ESTATES POA                          1005 WALLENPAUPACK DR                                                        LAKE ARIEL       PA      18436




                                                                                                           Page 944 of 998
                                          19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                             Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         948 of 1004
Creditor Name                                Address1                                  Address2                                     Address3                    City               State   Zip        Country
WALLENPAUPACK S.D./TEXAS                     JOHN HAGGERTY ‐ TAX COLL                  1438 SHADY LANE                                                          HONESDALE          PA      18431
WALLENPAUPACK SCH DIST‐B                     BLOOMING GROVE TWP SD ‐                   P.O. BOX 35                                                              TAFTON             PA      18464
WALLENPAUPACK SCH DIST‐L                     LACKAWAXEN TWP SD ‐ COLL                  363 WESTCOLANG RD                                                        HAWLEY             PA      18428
WALLENPAUPACK SCH DIST‐P                     WALLENPAUPACK AREA SD ‐                   148 GUMBLETOWN ROAD                                                      PAUPACK            PA      18451
WALLENPAUPACK SD/GREENE                      GREENE TWP ‐ TAX COLLECT                  P.O. BOX 383                                                             NEWFOUNDLAND       PA      18445
WALLER CITY/ISD                              WALLER CITY/ISD ‐ COLLEC                  1918 KEY STREET                                                          WALLER             TX      77484
WALLER CONSTR & RODNEY &                     BRIDGET BUSBEE                            1065 S FLORIDA AVE                                                       LAKELAND           FL      33803
WALLER COUNTY                                WALLER COUNTY ‐ TAX COLL                  730 9TH STREET                                                           HEMPSTEAD          TX      77445
WALLER COUNTY CLERK                          836 AUSTIN ST STE 217                                                                                              HEMPSTEAD          TX      77445
WALLER COUNTY TAX OFFICE                     730 9TH ST                                                                                                         HEMPSTEAD          TX      77445‐4534
WALLER, BRANDON                              ADDRESS ON FILE
WALLEY, NATALIE                              ADDRESS ON FILE
WALLING, CAMRYN                              ADDRESS ON FILE
WALLINGFORD FIRE DISTRIC                     WALLINGFORD FD 1‐TAX COL                  PO BOX 87                                                                WALLINGFORD        VT      05773
WALLINGFORD FIRE DISTRIC                     WALLINGFORD FD 2‐TAX COL                  PO BOX 254                                                               EAST WALLINGFORD   VT      05742
WALLINGFORD TOWN                             WALLINGFORD TN  ‐ COLLEC                  45 S MAIN STREET ROOM 20                                                 WALLINGFORD        CT      06492
WALLINGFORD TOWN                             WALLINGFORD TN ‐ COLLECT                  75 SCHOOL STREET                                                         WALLINGFORD        VT      05773
WALLINGFORD WATER AND SEWER DIVISIONS        P.O. BOX 5003                                                                                                      WALLINGFORD        CT      06492‐7503
WALLINGFORD‐SWARTHMORE S                     WALLINGFORD‐SWARTHMORE S                  200 S PROVIDENCE RD                                                      WALLINGFORD        PA      19086
WALLINGTON BORO                              WALLINGTON BORO‐TAX COLL                  CIVIC CENTER 24 UNION BL                                                 WALLINGTON         NJ      07057
WALLKILL C S  (NEWBURGH)                     WALLKILL C S ‐ TAX COLLE                  P.O. BOX 310                                                             WALLKILL           NY      12589
WALLKILL CS  (CMBD TNS)                      WALLKILL CS‐TAX COLLECTO                  PO BOX 310                                                               WALLKILL           NY      12589
WALLKILL TOWN                                TOWN OF WALLKILL‐ TAX RE                  99 TOWER DRIVE                                                           MIDDLETOWN         NY      10941
WALLOWA COUNTY                               WALLOWA COUNTY ‐ TAX COL                  101 SOUTH RIVER ST, RM 1                                                 ENTERPRISE         OR      97828
WALLS REALTY, LLC                            SARAH WALLS                               31565 RUSH ST                                                            GARDEN CITY        MI      48135
WALLS, BRIAN                                 ADDRESS ON FILE
WALLS, CHILETTA                              ADDRESS ON FILE
WALLS, SHANE                                 ADDRESS ON FILE
WALLYS CARPET                                ROBERT E. FORSTER                         26007 E BASELINE ST                                                      SAN BERNARDINO     CA      92410
WALNUT BEND HOME ASSOCIATION, INC.           10601 BRIAR FOREST DRIVE                                                                                           HOUSTON            TX      77042
WALNUT CREEK HOMEOWNERS                      81 WALNUT DRIVE                                                                                                    LEICESTER          NC      28748
WALNUT CREEK TOWNHOUSE ASSOCIATION           20440 CENTURY BLVD SUITE 100                                                                                       GERMANTOWN         MD      20874
WALNUT GROVE ‐ FOREST HILL ASSOC., INC.      555 PERKINS EXT, SUITE 200                                                                                         MEMPHIS            TN      38117
WALNUT GROVE RESIDENCE ASSOCIATION           1585 OLD NORCROSS RD 101                                                                                           LAWRENCEVILLE      GA      30046
WALNUT TREE CONDO PHASE 1                    P O BOX 150484                                                                                                     HARTFORD           CT      06115‐0484
WALNUT VALLEY HOMES ASSOCIATION, INC.        1205 N. SHACKLEFORD ROAD                                                                                           LITTLE ROCK        AR      72211
WALNUTPORT BORO                              ROBERT TRESKOT ‐ TAX COL                  856 S LINCOLN AVE                                                        WALNUTPORT         PA      18088
WALPOLE TOWN                                 WALPOLE TOWN ‐ TAX COLLE                  135 SCHOOL STREET                                                        WALPOLE            MA      02081
WALPOLE TOWN                                 WALPOLE TOWN ‐ TAX COLLE                  34 ELM STREET                                                            WALPOLE            NH      03608
WALSH AND PARKER INS AGY                     57 PUTNAM STREET                                                                                                   WINTHROP           MA      02152
WALSH COUNTY                                 WALSH COUNTY ‐ TREASURER                  600 COOPER AVENUE                                                        GRAFTON            ND      58237
WALSH COUNTY AUDITOR                         600 COOPER AVE                                                                                                     GRAFTON            ND      58237
WALSH CTY MUT INS                            PO BOX 375                                                                                                         MINTO              ND      58261
WALSH, ALISON                                ADDRESS ON FILE
WALSH, DEBORAH                               ADDRESS ON FILE
WALSH, SHANE                                 ADDRESS ON FILE
WALSH, SHAWN                                 ADDRESS ON FILE
WALSH, TIMOTHY                               ADDRESS ON FILE
WALSH, TRACEY                                ADDRESS ON FILE
WALSH‐LACKO, NICHOLE                         ADDRESS ON FILE
WALSTROM, HEATHER                            ADDRESS ON FILE
WALT NELSON INS AGENCY                       313 S WAPATO AVE                                                                                                   WAPATO             WA      98951
WALT NEWTON INS AGENCY                       313 W MAIN STREET                                                                                                  GRAND PRAIRIE      TX      75050
WALT T PECKHAM                               ADDRESS ON FILE
WALT, DANIELLE                               ADDRESS ON FILE
WALTER BLACKMON INS                          773 HWY 138 STE 4                                                                                                  RIVERDALE          GA      30296
WALTER CAPITAL OPPORTUNITY GP, LLC           AS TRUSTEE UNDER THE GRANTOR TRUST        AGREEMENT DATED AS IF JULY 1, 2014           3000 BAYPORT DR STE 100     TAMPA              FL      33607
WALTER CAPITAL OPPORTUNITY LP                3000 BAYPORT DRIVE                        SUITE 100                                                                TAMPA              FL      33607
WALTER CPTL OPPORTUNITY GP, LLC              AS TRUSTEE RE AGREEMENT DTD 7/1/2014      3000 BAYPORT DR STE 100                                                  TAMPA              FL      33607
WALTER DEZA INS                              9228‐A SIERRA AVE                                                                                                  FONTANA            CA      92335
WALTER EFRAIN MOROCHO MINGO                  ADDRESS ON FILE
WALTER GARCIA JR                             ADDRESS ON FILE
WALTER GENERAL                               CONSTRUCTION LLC                          815 N HOMESTEAD BLVD 442                                                 HOMESTEAD          FL      33030
WALTER GIBSON &                              ADDRESS ON FILE
WALTER HEATH AND                             ADDRESS ON FILE
WALTER J WESLEY                              ADDRESS ON FILE
WALTER LEE DONOPHAN                          ADDRESS ON FILE
WALTER LOTT & JACQUELINE                     ADDRESS ON FILE
WALTER M JOHNSON TAX COLLECTOR               P O BOX 940                                                                                                        RICHLANDTOWN       PA      18955
WALTER M. WOOD, JR., INC.                    ATTN: ARTHUR URBANY‐WOOD                  4005 CHESTNUT STREET                                                     PHILADELPHIA       PA      19104




                                                                                                                  Page 945 of 998
                                     19-10412-jlg           Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                   Pg CREDITOR MATRIX
                                                                                          949 of 1004
Creditor Name                           Address1                        Address2                                     Address3                               City                State   Zip          Country
WALTER MCDOWELL, ET AL.                 DUSTIN BOWMAN, ESQ.             STEVEN ZALEWSKI & ASSOCIATES                 125‐10 QUEENS BOULEVARD, SUITE 218     KEW GARDENS         NY      11415
WALTER MORTENSEN INS                    126 N MAIN ST                                                                                                       PORTERVILLE         CA      93257
WALTER MORTENSEN INS                    8500 STOCKDALE HWY 200                                                                                              BAKERSFIELD         CA      93311
WALTER OWEN SATTERFIELD                 ADDRESS ON FILE
WALTER PATRICK MORRIS AG                1540‐B S MASON RD                                                                                                   KATY                TX      77450
WALTER STUMP INS                        1090 DETURKSVILLE RD                                                                                                PINE GROVE          PA      17963
WALTER WENDLING                         ADDRESS ON FILE
WALTER, TERRILL                         ADDRESS ON FILE
WALTERS, AMY                            ADDRESS ON FILE
WALTERS, YALON                          ADDRESS ON FILE
WALTHALL CNTY TAX COLLECT/ASSESSOR      200 BALL AVE                                                                                                        TYLERTOWN           MS      39667
WALTHALL COUNTY                         WALTHALL COUNTY‐TAX COLL        200 BALL AVENUE                                                                     TYLERTOWN           MS      39667
WALTHALL COUNTY CHANCERY CLERK          200 BALL AVENUE B                                                                                                   TYLETOWN            MS      39667
WALTHALL COUNTY CHANCERY CLERK          OF COURT                        PO BOX 351                                                                          TYLERTOWN           MS      39667
WALTHALL COUNTY SOLID WASTE             807 MAGNOLIA AVE                                                                                                    TYLERTOWN           MS      39667
WALTHALL COUNTY SOLID WASTE             PO BOX 168                                                                                                          TYLERTOWN           MS      39667
WALTHALL SACHSE AND PIPE                300 E SONTERRA BLVD1100                                                                                             SAN ANTONIO         TX      78258
WALTHAM CITY                            WALTHAM CITY ‐ TAX COLLE        610 MAIN STREET                                                                     WALTHAM             MA      02452
WALTHOUR, CHERON                        ADDRESS ON FILE
WALTON AND ASSOCS                       3150 ALMADEN EXPWY 102                                                                                              SAN JOSE            CA      95118
WALTON C S (TN OF WALTON                WCSD SCHOOL TAX COLLECTO        111 MAIN STREET                                                                     DELHI               NY      13753
WALTON CITY ‐ BOONE COUN                CITY OF WALTON ‐ CLERK          P O BOX 95                                                                          WALTON              KY      41094
WALTON CONTRACTORS, LLC                 2150 S CANALPORT AVE            SUITE 5A‐8                                                                          CHICAGO             IL      60608
WALTON COUNTY                           WALTON COUNTY‐TAX COLLEC        571 US HWY 90 E,                                                                    DEFUNIAK SPRINGS    FL      32433
WALTON COUNTY                           WALTON COUNTY‐TAX COMMIS        303 S HAMMOND DR‐SUITE 1                                                            MONROE              GA      30655
WALTON COUNTY CLERK OF COURT            571 US HIGHWAY 90 EAST                                                                                              DEFUNIAK SPRINGS    FL      32433
WALTON COUNTY MOBILEHOME                TAX COMMISSIONER                303 S HAMMOND DR‐SUITE 1                                                            MONROE              GA      30655
WALTON COUNTY TAX COLLECTOR             571 US HIGHWAY 90 EAST                                                                                              DE FUNIAK SPRINGS   FL      32433
WALTON COUNTY TAX COMMISSIONER          303 S HAMMOND  STE  100                                                                                             MONROE              GA      30655
WALTON EMC                              PO BOX 1347                                                                                                         MONROE              GA      30655‐1347
WALTON INS LLC                          3307 N HOLLARD SYLVANIA                                                                                             TOLDEO              OH      43615
WALTON TOWN                             WALTON TOWN ‐ TAX COLLEC        129 NORTH STREET                                                                    WALTON              NY      13856
WALTON TOWNSHIP                         WALTON TOWNSHIP ‐ TREASU        4659 BRADLEY RD.                                                                    CHARLOTTE           MI      48813
WALTON VILLAGE                          WALTON VILLAGE ‐ CLERK          21 NORTH STREET                                                                     WALTON NY           NY      13856
WALTON, LINDA                           ADDRESS ON FILE
WALTON, MAURICE                         ADDRESS ON FILE
WALTRICH, FRANCIS                       ADDRESS ON FILE
WALWORTH COUNTY                         WALWORTH COUNTY ‐ TREASU        PO BOX 325                                                                          SELBY               SD      57472
WALWORTH TOWN                           WALWORTH TOWN ‐ TAX COLL        3600 LORRAINE DRIVE                                                                 WALWORTH            NY      14568
WALWORTH TOWN                           WALWORTH TWN TREASURER          PO BOX 386/ W6741 BRICK                                                             WALWORTH            WI      53184
WALWORTH VILLAGE                        WALWORTH VLG TREASURER          PO BOX 400 / 227 N MAIN                                                             WALWORTH            WI      53184
WALZ GROUP, LLC                         ATTN: GENERAL COUNSEL           27398 VIA INDUSTRIA                                                                 TEMECULA            CA      92590
WALZ GROUP, LLC                         ATTN: KEVIN MILLER, SVP         27398 VIA INDUSTRIA                                                                 TEMECULA            CA      92590
WALZ, MICHELLE                          ADDRESS ON FILE
WAM ROOFING LLC                         2410 W 14TH ST                                                                                                      ODESSA              TX      79763
WAMPSVILLE VILLAGE                      WAMPSVILLE VIL ‐ VILLAGE        P.O. BOX 51                                                                         WAMPSVILLE          NY      13163
WAMPUM BORO                             WAMPUM BORO ‐ TAX COLLEC        1029 MAIN ST. POB 167                                                               WAMPUM              PA      16157
WANAMINGO MUT                           P O  BOX 279                                                                                                        WANAMINGO           MN      55983
WANAQUE BORO                            WANAQUE BORO ‐ TAX COLLE        579 RINGWOOD AVENUE                                                                 WANAQUE             NJ      07465
WANAQUE RESERVE COA                     PO BOX 11980                                                                                                        NEWARK              NJ      07101
WANG, CARLEY                            ADDRESS ON FILE
WANG, DAN                               ADDRESS ON FILE
WANG, HSIAO‐CHIH                        ADDRESS ON FILE
WANG, JASON                             ADDRESS ON FILE
WANGEN, JESSICA                         ADDRESS ON FILE
WANGEN, LYNDELLE                        ADDRESS ON FILE
WANKIER APPRAISAL & COMMUNICATIONS      INC                             4700 S 900 E 55                                                                     SALT LAKE CITY      UT      84117
WANT ADS OF TALLAHASSEE                 2441 MONTICELLO DRIVE                                                                                               TALLAHASSEE         FL      32303
WANTAGE TOWNSHIP                        WANTAGE TWP ‐ COLLECTOR         888 STATE ROUTE 23                                                                  WANTAGE             NJ      07461
WANTAGE TOWNSHIP TAX COLLECTOR          888 ROUTE 23                                                                                                        WANTAGE             NJ      07461
WAPELLO COUNTY                          WAPELLO COUNTY ‐ TREASUR        101 W FOURTH ST                                                                     OTTUMWA             IA      52501
WAPELLO COUNTY TREASURER                101 W FOURTH ST                                                                                                     OTTUMWA             IA      52501
WAPLES CONSTRUCTION                     PO BOX 447                                                                                                          RAMONA              CA      92065
WAPPINGER CS  (LAGRANGE                 WAPPINGER CS ‐ TAX RECEI        120 STRINGHAM RD                                                                    LAGRANGEVILLE       NY      12540
WAPPINGER CS  (POUGHKEEP                TOWN OF POUGHKEEPSIE            1 OVEROCKER ROAD                                                                    POUGHKEEPSIE        NY      12603
WAPPINGER CS (EAST FISHK                CLAUDIA HECKERT ‐TAX REC        TOWN HALL 330 RT 376                                                                HOPEWELL JUNCTION   NY      12533
WAPPINGER CS (FISHKILL T                WAPPINGER CS ‐ TAX RECEI        807 ROUTE 52                                                                        FISHKILL            NY      12524
WAPPINGER CS (WAPPINGER                 WAPPINGER CS ‐ TAX RECEI        20 MIDDLEBUSH RD                                                                    WAPPINGERS FALL     NY      12590
WAPPINGER FALLS VILL(POU                WAPPINGER FALLS VILL ‐ C        2628 SOUTH AVE                                                                      WAPPINGER FALLS     NY      12590
WAPPINGER FALLS VILL(T‐W                WAPPINGER FALLS VILL ‐ C        2582 SOUTH AVENUE                                                                   WAPPINGER FALLS     NY      12590




                                                                                                   Page 946 of 998
                                 19-10412-jlg           Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                            DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                               Pg CREDITOR MATRIX
                                                                                      950 of 1004
Creditor Name                       Address1                        Address2                                     Address3     City                State   Zip     Country
WAPPINGER TOWN                      20 MIDDLEBUSH RD                                                                          WAPPINGER FALLS     NY      12590
WAPPINGER TOWN                      TOWN OF WAPPINGER ‐ RECE        20 MIDDLEBUSH RD.                                         WAPPINGER FALLS     NY      12590
WARD AGENCY INC                     106 OCEAN AVE                                                                             PT PLEASANT BEACH   NJ      08742
WARD AGENCY INC                     P O BOX 1287                                                                              PT PLEASANT         NJ      08742
WARD BOUTINE                        ADDRESS ON FILE
WARD COUNTY                         WARD COUNTY ‐ TAX COLLEC        P.O. BOX 290                                              MONAHANS            TX      79756
WARD COUNTY                         WARD COUNTY ‐ TREASURER         P.O. BOX 5005                                             MINOT               ND      58702
WARD COUNTY TREASURER               P.O. BOX 5005                                                                             MINOT               ND      58702
WARD FURNITURE & FLOORING           D.B. & J.A. WARD, INC           180TH 45 SOUTH                                            HUNTSVILLE          TX      77340
WARD INS GROUP                      1801 PRECINCT LINE RD B                                                                   HURST               TX      76054
WARD TOWNSHIP                       CO. TAX COLLECTION‐WARD         118 MAIN ST                                               WELLSBORO           PA      16901
WARD, BRELYN                        ADDRESS ON FILE
WARD, BRITNEY                       ADDRESS ON FILE
WARD, CRAIG                         ADDRESS ON FILE
WARD, DESIAREE                      ADDRESS ON FILE
WARD, GREGORY                       ADDRESS ON FILE
WARD, JANET                         ADDRESS ON FILE
WARD, KATHRYNE                      ADDRESS ON FILE
WARD, LATOYA                        ADDRESS ON FILE
WARD, SHIMIKA                       ADDRESS ON FILE
WARD, SYLVESTER                     ADDRESS ON FILE
WARD, TIERA                         ADDRESS ON FILE
WARD, WILLIAM                       ADDRESS ON FILE
WARDELL VILLAGE                     WARDELL  VILLAGE ‐ COLLE        PO BOX 1                                                  WARDELL             MO      63879
WARDEN, CANDICE                     ADDRESS ON FILE
WARDEN, SANDY                       ADDRESS ON FILE
WARDLOW APPRAISAL INC               PO BOX 703                                                                                SEARCY              AR      72145
WARDSBORO TOWN                      WARDSBORO TOWN‐ TAX COLL        71 MAIN STREET                                            WARDSBORO           VT      05355
WARD‐TEK CONSTRUCTION, INC.         424 W. ROWLAND AVENUE                                                                     SANTA ANA           CA      92707
WARE COUNTY                         WARE COUNTY‐TAX COMMISSI        P.O. BOX 1825                                             WAYCROSS            GA      31502
WARE ROOFING                        ROBERT WARE                     8614 BRAUN KNOLL                                          SAN ANTONIO         TX      78254
WARE TOWN                           WARE TOWN ‐ TAX COLLECTO        126 MAIN STREET                                           WARE                MA      01082
WARE, BRITTNEY                      ADDRESS ON FILE
WARE, KAREN                         ADDRESS ON FILE
WARE, SONYA                         ADDRESS ON FILE
WAREHAM FIRE DISTRICT               2550 CRANBERRY HWY                                                                        WAREHAM             MA      02571
WAREHAM TOWN                        WAREHAM TOWN‐TAX COLLECT        54 MARION ROAD                                            WAREHAM             MA      02571
WARGIN, SHERRI                      ADDRESS ON FILE
WARMINSTER MUNICIPAL AUTHORITY      415 GIBSON AVE                                                                            WARMINSTER          PA      18974
WARMINSTER TOWNSHIP                 WARMINSTER TWP ‐ TAX COL        48 SWAN WAY, SUITE 2                                      WARMINSTER          PA      18974
WARNEMENT, RICHARD                  ADDRESS ON FILE
WARNER COX INS SRVCS INC            11650 N LANTERN RD 229                                                                    FISHERS             IN      46038
WARNER ROBINS CITY/HOUST            WARNER ROBINS ‐TAX COLLE        700 WATSON BLVD                                           WARNER ROBINS       GA      31093
WARNER ROOF & H JARVIS &            J PAZERA & H PAZERA             417 S WINNEBAGO ST                                        ROCKFORD            IL      61102
WARNER ROOFING & RESTORATION        417 S. WINNEBAGO ST                                                                       ROCKBORO            IL      61102
WARNER TOWN                         WARNER TOWN ‐ TAX COLLEC        P.O.BOX 264                                               WARNER              NH      03278
WARNER TOWNSHIP                     WARNER TOWNSHIP ‐ TREASU        PO BOX 176                                                ELMIRA              MI      49730
WARNER, BRETT                       ADDRESS ON FILE
WARNER, GARY                        ADDRESS ON FILE
WARNER, JEREMY                      ADDRESS ON FILE
WARNER, LAKIESHA                    ADDRESS ON FILE
WARNER, LINDA                       ADDRESS ON FILE
WARNS, MARK                         ADDRESS ON FILE
WARREN ADAMS INC                    11707 FAIR OAKS BLVD            SUITE 300                                                 FAIR OAKS           CA      95628
WARREN ALDOUS AGENCY                11959 FM 1764                                                                             SANTA FE            TX      77510
WARREN AREA SD/BEAR LAKE            WARREN AREA SD ‐ TAX COL        425 MAIN STREET                                           BEAR LAKE           PA      16402
WARREN AREA SD/BROKENSTR            WARREN AREA SD ‐ TAX COL        P.O. BOX 205                                              YOUNGSVILLE         PA      16371
WARREN AREA SD/CHERRY GR            WARREN AREA SD ‐ TAX COL        6334 CHERRY GROVE ROAD                                    CLARENDON           PA      16313
WARREN AREA SD/CONEWAGO             WARREN AREA SD ‐ TAX COL        432 WEILER ROAD                                           WARREN              PA      16365
WARREN AREA SD/ELDRED TW            ELDRED TWP ‐ TAX COLLECT        2133 SANFORD ROAD                                         PITTSFIELD          PA      16340
WARREN AREA SD/FARMINGTO            WARREN AREA SD ‐ TAX COL        2600 SCRANTON HOLLOW RD.                                  WARREN              PA      16365
WARREN AREA SD/FREEHOLD             FREEHOLD TWP ‐ TAX COLLE        POB 202                                                   PITTSFIELD          PA      16340
WARREN AREA SD/GLADE TWP            CATHY VAVALA ‐ TAX COLLE        160 JENNIE LN                                             WARREN              PA      16365
WARREN AREA SD/MEAD TWP             MEAD TWP ‐ TAX COLLECTOR        128 DAVIDSON LANE                                         CLARENDON           PA      16313
WARREN AREA SD/PINE GROV            WARREN AREA SD ‐ TAX COL        707 OLD STATE ROAD                                        RUSSELL             PA      16345
WARREN AREA SD/PITTSFIEL            WARREN AREA SD ‐ TAX COL        POB 186                                                   YOUNGSVILLE         PA      16371
WARREN AREA SD/PLEASANT             WARREN AREA SD ‐ TAX COL        26 GIBSON STREET                                          WARREN              PA      16365
WARREN AREA SD/SHEFFIELD            WARREN AREA SD ‐ TAX COL        310 CHURCH STPOB 997                                      SHEFFIELD           PA      16347
WARREN AREA SD/SUGAR GRO            WARREN AREA SD ‐ TAX COL        12255 JACKSON RUN RD                                      SUGAR GROVE         PA      16350
WARREN AREA SD/TIDIOUTE             SANDRA MARTIN ‐ TAX COLL        81 MAIN ST.                                               TIDIOUTE            PA      16351




                                                                                               Page 947 of 998
                                      19-10412-jlg           Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                 DITECH HOLDING CORPORATION ET. AL.                                              Main Document
                                                                                    Pg CREDITOR MATRIX
                                                                                           951 of 1004
Creditor Name                            Address1                        Address2                                     Address3                                     City            State   Zip        Country
WARREN AREA SD/WARREN CI                 CITY OF WARREN TAX OFFIC        318 W THIRD AVE‐MUNI BLD                                                                  WARREN          PA      16365
WARREN AREA SD/WATSON TW                 DONNA LANE ‐ TAX COLLECT        3611 ROUTE 337                                                                            TIDIOUTE        PA      16351
WARREN AREA SD/YOUNGSVIL                 YOUNGSVILLE BOROUGH TREA        40 RAILROAD ST                                                                            YOUNGSVILLE     PA      16371
WARREN CITY                              CITY OF WARREN ‐ TAX OFF        318 W THIRD AVE‐MUNI BLD                                                                  WARREN          PA      16365
WARREN CITY (SUMMER TAX)                 WARREN CITY ‐ TREASURER         ONE CITY SQUARE, STE 200                                                                  WARREN          MI      48093
WARREN CITY (WINTER TAX)                 WARREN CITY ‐ TREASURER         ONE CITY SQUARE, STE 200                                                                  WARREN          MI      48093
WARREN COUNTY                            WARREN COUNTY ‐ COLLECTO        101 MOCKINGBIRD LN, SUIT                                                                  WARRENTON       MO      63383
WARREN COUNTY                            WARREN COUNTY ‐ SHERIFF         P O BOX 807                                                                               BOWLING GREEN   KY      42102
WARREN COUNTY                            WARREN COUNTY ‐ TAX COLL        P O BOX 240                                                                               WARRENTON       NC      27589
WARREN COUNTY                            WARREN COUNTY ‐ TREASURE        100 WEST BROADWAY                                                                         MONMOUTH        IL      61462
WARREN COUNTY                            WARREN COUNTY ‐ TREASURE        125 N. MONROE ST. STE. 6                                                                  WILLIAMSPORT    IN      47993
WARREN COUNTY                            WARREN COUNTY ‐ TREASURE        220 N COMMERCE AVE, SUIT                                                                  FRONT ROYAL     VA      22630
WARREN COUNTY                            WARREN COUNTY ‐ TREASURE        301 N BUXTON,STE 102                                                                      INDIANOLA       IA      50125
WARREN COUNTY                            WARREN COUNTY ‐ TREASURE        406 JUSTICE DR, ROOM 226                                                                  LEBANON         OH      45036
WARREN COUNTY                            WARREN COUNTY‐TAX COLLEC        PO BOX 351                                                                                VICKSBURG       MS      39181
WARREN COUNTY                            WARREN COUNTY‐TAX COMMIS        PO BOX 189                                                                                WARRENTON       GA      30828
WARREN COUNTY                            WARREN COUNTY‐TRUSTEE           201 LOCUST ST ‐ SUITE 1P                                                                  MCMINNVILLE     TN      37110
WARREN COUNTY CHANCERY CLERK             P.O. BOX 351                                                                                                              VICKSBURG       MS      39181‐0351
WARREN COUNTY SHERIFF                    PO BOX 807                                                                                                                BOWLING GREEN   KY      42102
WARREN COUNTY TAX ADMINSTRATOR           548 WEST RIDGEWAY ST                                                                                                      WARRENTON       NC      27589
WARREN COUNTY TAX COLLECTION OFFICE      117 S MAIN STREET                                                                                                         WARRENTON       NC      27589
WARREN COUNTY TAX COLLECTOR              1009 CHERRY STREET                                                                                                        VICKSBURG       MI      39183
WARREN COUNTY TAX COLLECTOR              1009 CHERRY STREET                                                                                                        VICKSBURG       MS      39183
WARREN COUNTY TREASURER                  P.O. BOX 217                                                                                                              INDIANOLA       IA      50125‐0217
WARREN HOWARD                            216 BIRCHWOOD DR                                                                                                          PINE BUSH       NY      12566
WARREN INS                               950 PENINSULA CORP 1012                                                                                                   BOCA RATON      FL      33487
WARREN J BAIN                            ADDRESS ON FILE
WARREN JENKINS JR &                      ADDRESS ON FILE
WARREN REED INS                          1521 US HWY 395 N                                                                                                         GARDNERVILLE    NV      89410
WARREN RESTORATION LLC                   174 BRADLEYBRANCH RDSTE4                                                                                                  ARDEN           NC      28704
WARREN TADLOCK TRUSTEE                   5970 FAIRVIEW RD STE 650                                                                                                  CHARLOTTE       NC      28210
WARREN TOWN                              TAX COLLECTOR                   720 112TH ST                                                                              ROBERTS         WI      54023
WARREN TOWN                              WARREN TOWN ‐ TAX COLLEC        167 WESTERN RD                                                                            WARREN          ME      04864
WARREN TOWN                              WARREN TOWN ‐ TAX COLLEC        50 CEMETERY ROAD                                                                          WARREN          CT      06754
WARREN TOWN                              WARREN TOWN ‐ TAX COLLEC        514 MAIN STREET                                                                           WARREN          RI      02885
WARREN TOWN                              WARREN TOWN ‐ TAX COLLEC        8 WATER STREET                                                                            WARREN          NH      03279
WARREN TOWN                              WARREN TOWN ‐ TAX COLLEC        929 ROCK HILL RD                                                                          MOHAWK          NY      13407
WARREN TOWN                              WARREN TOWN ‐ TAX COLLEC        PO BOX 337                                                                                WARREN          VT      05674
WARREN TOWN                              WARREN TOWN ‐TAX COLLECT        48 HIGH STREET                                                                            WARREN          MA      01083
WARREN TOWN                              WARREN TWN TREASURER            720 112TH ST                                                                              ROBERTS         WI      54023
WARREN TOWN                              WARREN TWN TREASURER            N1339 COUNTY RD E                                                                         REDGRANITE      WI      54970
WARREN TOWNSHIP                          WARREN TOWNSHIP ‐ TREASU        4376 W SAGINAW RD                                                                         COLEMAN         MI      48618
WARREN TOWNSHIP                          WARREN TWP ‐ TAX COLLECT        1454 NEWMAN RD                                                                            WARREN CENTER   PA      18851
WARREN TOWNSHIP                          WARREN TWP ‐ TAX COLLECT        7920 WARD DR                                                                              MERCERSBURG     PA      17236
WARREN TOWNSHIP                          WARREN TWP‐TAX COLLECTOR        46 MOUNTAIN BOULEVARD                                                                     WARREN          NJ      07059
WARREN TREPTOW &                         ANGELICA HELLER                 2119 PALM CASTLE DR                                                                       LEAGUE CITY     TX      77573
WARREN VILLAGE COA                       PO BOX 57                                                                                                                 ALLAMUCHY       NJ      07820
WARREN W. PRATT, JR., MONA G. PRATT      HENRY W. MCLAUGHLIN             THE LAW OFFICE OF HENRY MCLAUGHLIN, P.C.     8 AND MAIN BLDG 707 E MAIN STT, STE 1050     RICHMOND        VA      23219
WARREN, ALISSA                           ADDRESS ON FILE
WARREN, FAITH                            ADDRESS ON FILE
WARREN, GABRIEL                          ADDRESS ON FILE
WARREN, MIA                              ADDRESS ON FILE
WARREN, SHUNTE                           ADDRESS ON FILE
WARREN, TEEANESHIA                       ADDRESS ON FILE
WARRENS VILLAGE                          WARRENS VLG TREASURER           P.O. BOX 97 / 301 MAIN S                                                                  WARRENS         WI      54666
WARRENSBURG CEN.SCH.(CMB                 WARRENSBURG CS‐TAX COLLE        1 JAMES STREET                                                                            WARRENSBURG     NY      12885
WARRENSBURG CS (TN OF LA                 WARRENSBURG CS‐TAX COLLE        PO BOX 392 TN HALL                                                                        LAKE GEORGE     NY      12845
WARRENSBURG TOWN                         WARRENSBURG TOWN‐TAX COL        3797 MAIN STREET                                                                          WARRENSBURG     NY      12885
WARRENTON TOWN                           WARRENTON TOWN ‐ TREASUR        18 COURT ST                                                                               WARRENTON       VA      20186
WARRICK COUNTY                           WARRICK COUNTY ‐ TREASUR        ONE COUNTY SQUARE STE. 2                                                                  BOONVILLE       IN      47601
WARRICK COUNTY TREASURER                 1 COUNTY SQUARE STE 270                                                                                                   BOONVILLE       IN      47601
WARRINER, CARL                           ADDRESS ON FILE
WARRINGTON TOWNSHIP                      MILLIE SELIGA‐TAX COLLEC        3400 PICKERTOWN RD UNIT                                                                   CHALFONT        PA      18914
WARRINGTON TOWNSHIP                      WARRINGTON TWP ‐ TAX COL        595 POPLAR RD                                                                             DILLSBURG       PA      17019
WARRIOR RUN S.D./ANTHONY                 WARRIOR RUN SD ‐ TAX COL        PO BOX 4891 (LOCK BOX)                                                                    LANCASTER       PA      17604
WARRIOR RUN S.D./DELAWAR                 WARRIOR RUN SD ‐ TAX COL        PO BOX 4891 (LOCK BOX)                                                                    LANCASTER       PA      17604
WARRIOR RUN S.D./GREGG T                 WARRIOR RUN SD ‐ TAX COL        PO BOX 4891 (LOCK BOX)                                                                    LANCASTER       PA      17604
WARRIOR RUN S.D./LIMESTO                 WARRIOR RUN SD ‐ TAX COL        PO BOX 4891 (LOCK BOX)                                                                    LANCASTER       PA      17604
WARRIOR RUN S.D./WATSONT                 WARRIOR RUN SD ‐ TAX COL        PO BOX 4891 (LOCK BOX)                                                                    LANCASTER       PA      17604
WARRIORS MARK TOWNSHIP                   ANNETTE FRY ‐ TAX COLLEC        2531 FRYS LANE                                                                            TYRONE          PA      16686




                                                                                                    Page 948 of 998
                                      19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                952 of 1004
Creditor Name                              Address1                           Address2                                     Address3     City            State   Zip        Country
WARSAW CS.(CMBND.TWNS)                     WARSAW CS ‐ TAX COLLECTE           FIVE STAR BANK‐ 220 LIBE                                  WARSAW          NY      14569
WARSAW TOWN                                WARSAW TOWN ‐ TAX COLLEC           83 CENTER ST.                                             WARSAW          NY      14569
WARSAW TOWN                                WARSAW TOWN ‐ TREASURER            P O BOX 730                                               WARSAW          VA      22572
WARSAW TOWNSHIP                            WARSAW TWP ‐ TAX COLLECT           273 JIMTOWN RD                                            BROOKVILLE      PA      15825
WARSAW TWP (SCHOOL BILLI                   WARSAW TWP ‐ TAX COLLECT           273 JIMTOWN RD                                            BROOKVILLE      PA      15825
WARSAW VILLAGE                             WARSAW VILLAGE ‐ CLERK             P.O. BOX 49                                               WARSAW          NY      14569
WARTRACE TOWN                              WARTRACE TOWN‐TAX COLLEC           PO BOX 158                                                WARTRACE        TN      37183
WARWICK CITY (MTP)                         WARWICK CITY ‐ TAX COLLE           51 DRAPER AVENUE                                          WARWICK         RI      02889
WARWICK CONDOMINIUM ASSOCIATION INC        108 SOUTH RALEIGH AVENUE                                                                     ATLANTIC CITY   NJ      08401
WARWICK S.D./ELIZABETH T                   WARWICK SD ‐ TAX COLLECT           301 W ORANGE STREET                                       LITITZ          PA      17543
WARWICK S.D./LITITZ BORO                   WARWICK AREA SD ‐ COLLEC           301 W ORANGE STREET                                       LITITZ          PA      17543
WARWICK S.D./WARWICK TWP                   WARWICK SD ‐ TAX COLLECT           301 W ORANGE STREET                                       LITITZ          PA      17543
WARWICK TAX COLLECTOR                      3275 POST ROAD                                                                               WARWICK         RI      02889
WARWICK TOWN                               WARWICK TN ‐ TAX RECEIVE           132 KINGS HWY                                             WARWICK         NY      10990
WARWICK TOWN                               WARWICK TOWN ‐ TAX COLLE           12 ATHOL RD                                               WARWICK         MA      01378
WARWICK TOWNSHIP                           LYNN REAPSOME ‐ TAX COLL           315 CLAY RD                                               LITITZ          PA      17543
WARWICK TOWNSHIP                           WARWICK TWP ‐ TAX COLLEC           1733 TOWNSHIP GREEN                                       JAMISON         PA      18929
WARWICK TOWNSHIP WATER & SEWER AUTHORITY   P. O. BOX 315                                                                                JAMISON         PA      18929
WARWICK VALLEY CENT                        132 KINGS HIGHWAY                                                                            WARWICK         NY      10990‐3115
WARWICK VALLEY CENT. (WA                   WARWICK VALLEY CENT‐COLL           132 KINGS HIGHWAY                                         WARWICK         NY      10990
WARWICK VALLEY CENT.(CHE                   WARWICK VALLEY CENT‐COLL           132 KING HIGHWAY                                          WARWICK         NY      10990
WARWICK VILLAGE                            WARWICK VILLAGE‐CLERK              P.O. BOX 369                                              WARWICK         NY      10990
WASATCH COUNTY                             WASATCH COUNTY‐TREASURER           25 NORTH MAIN ST                                          HEBER CITY      UT      84032
WASCO COUNTY                               WASCO COUNTY ‐ TAX COLLE           511 WASHINGTON ST 208                                     THE DALLES      OR      97058
WASCOTT TOWN                               DOUGLAS COUNTY TREASURER           1313 BELKNAP ST, RM 102                                   SUPERIOR        WI      54880
WASECA COUNTY                              WASECA COUNTY ‐ TREASURE           PO BOX 47                                                 WASECA          MN      56093
WASHAKIE COUNTY                            WASHAKIE COUNTY‐TREASURE           1001 BIG HORN AVE 104                                     WORLAND         WY      82401
WASHBURN CITY                              WASHBURN CITY TREASURER            PO BOX 638                                                WASHBURN        WI      54891
WASHBURN TOWN                              WASHBURN TOWN ‐TAX COLLE           1287 MAIN STREET                                          WASHBURN        ME      04786
WASHINGTON                                 150 ISRAEL RD SW                                                                             TURNWATER       WA      98201
WASHINGTON                                 WASHINGTON ‐ TAX COLLECT           2895 VERMONT ROUTE 110                                    WASHINGTON      VT      05675
WASHINGTON BORO                            WASHINGTON BORO‐TAX COLL           100 BELVIDERE AVENUE, RO                                  WASHINGTON      NJ      07882
WASHINGTON CITY                            CARLA N. MAST ‐ TREASURE           55 W MAIDEN ST                                            WASHINGTON      PA      15301
WASHINGTON CITY                            WASHINGTON CITY‐TAX COLL           P O BOX 9                                                 WASHINGTON      GA      30673
WASHINGTON CNTY CO OP                      33 35 MAIN ST                                                                                GREENWICH       NY      12834
WASHINGTON CNTY MTL INS                    1664 WASHINGTON ST                                                                           BLAIR           NE      68008
WASHINGTON COUNTY                          383 BROADWAY B                                                                               FORT EDWARD     NY      12828
WASHINGTON COUNTY                          PROPERTY TAX PAYMENT CENTER        PO BOX 3587                                               PORTLAND        OR      97208‐3587
WASHINGTON COUNTY                          WASHINGTON CO TAX COLLEC           155 N 1ST AVENUE, STE 13                                  HILLSBORO       OR      97124
WASHINGTON COUNTY                          WASHINGTON CO‐REV COMMIS           PO BOX 847                                                CHATOM          AL      36518
WASHINGTON COUNTY                          WASHINGTON CO‐TAX COLLEC           PO BOX 1038                                               CHIPLEY         FL      32428
WASHINGTON COUNTY                          WASHINGTON CO‐TAX COLLEC           PO BOX 9                                                  GREENVILLE      MS      38702
WASHINGTON COUNTY                          WASHINGTON CO‐TAX COMMIS           PO BOX 469                                                SANDERSVILLE    GA      31082
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ COLL           102 N MISSOURI                                            POTOSI          MO      63664
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ COLL           120 ADAMS ST                                              PLYMOUTH        NC      27962
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ COLL           280 N COLLEGE, STE 202                                    FAYETTEVILLE    AR      72701
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ COLL           35 WEST WASHINGTON ST, S                                  HAGERSTOWN      MD      21740
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ COLL           400 S JOHNSTONE RM 200                                    BARTLESVILLE    OK      74003
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ SHER           124 E MAIN ST                                             SPRINGFIELD     KY      40069
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ TREA           1 GOVERNMENT CENTER PLAC                                  ABINGDON        VA      24210
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ TREA           100 WEST BEAU ST STE 102                                  WASHINGTON      PA      15301
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ TREA           101 E. ST. LOUIS ST.                                      NASHVILLE       IL      62263
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ TREA           205 PUTNAM ST, COURTHOUS                                  MARIETTA        OH      45750
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ TREA           214 C STREET                                              WASHINGTON      KS      66968
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ TREA           256 E COURT STREET                                        WEISER          ID      83672
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ TREA           99 PUBLIC SQUARE STE. 10                                  SALEM           IN      47167
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ TREA           PO BOX 200                                                STILLWATER      MN      55082
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ TREA           PO BOX 348                                                BLAIR           NE      68008
WASHINGTON COUNTY                          WASHINGTON COUNTY ‐ TREA           PO BOX 889                                                WASHINGTON      IA      52353
WASHINGTON COUNTY                          WASHINGTON COUNTY‐TREASU           150 ASH STREET                                            AKRON           CO      80720
WASHINGTON COUNTY                          WASHINGTON COUNTY‐TREASU           197 EAST TABERNACLE                                       ST. GEORGE      UT      84770
WASHINGTON COUNTY                          WASHINGTON COUNTY‐TRUSTE           PO BOX 215                                                JONESBOROUGH    TN      37659
WASHINGTON COUNTY /SEMIA                   WASHINGTON COUNTY ‐ COLL           35 WEST WASHINGTON ST, S                                  HAGERSTOWN      MD      21740
WASHINGTON COUNTY AUDITOR                  205 PUTNAM STREET                                                                            MARIETTA        OH      45750‐3090
WASHINGTON COUNTY CHANCERY CLERK           P.O. BOX 309                                                                                 GREENVILLE      MS      38702
WASHINGTON COUNTY CHANCERY CLERK OF        900 WASHINGTON AVE, 2                                                                        GREENVILLE      MS      38701
WASHINGTON COUNTY CLERK & MASTER           108 W JACKSON BLVD  STE 2157                                                                 JONESBORO       TN      37659
WASHINGTON COUNTY COLLECTOR                102 NORTH MISSOURI                                                                           POTOSI          MO      63664
WASHINGTON COUNTY DISTRICT CLERK           100 E MAIN, STE 304                                                                          BRENHAM         TX      77833‐3753
WASHINGTON COUNTY FARMER                   PO BOX 1050                                                                                  FAYETTEVILLE    AR      72702




                                                                                                         Page 949 of 998
                                     19-10412-jlg                Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   953 of 1004
Creditor Name                             Address1                               Address2                                     Address3     City              State   Zip        Country
WASHINGTON COUNTY JUDGE OF PROBATE        403 COURT ST                                                                                     CHATOM            AL      36518
WASHINGTON COUNTY RECORDER OF DEEDS       100 W. BEAU STREET                     SUITE 204                                                 WASHINGTON        PA      15301
WASHINGTON COUNTY TAX                     PAYOR SERVICES                         P.O. BOX 200                                              STILLWATER        MN      55082‐0200
WASHINGTON COUNTY TAX ASSESSOR            155 N FIRST AVE                                                                                  HILLSBORO         OR      97124
WASHINGTON COUNTY TAX CLAIM BUREAU        100 W BEAU ST STE 205                                                                            WASHINGTON        PA      15301
WASHINGTON COUNTY TAX COLLECTOR           1331 S BLVD STE 101                                                                              CHIPLEY           FL      32428
WASHINGTON COUNTY TAX COLLECTOR           256 EAST COURT STREET                                                                            WEISER            ID      83672
WASHINGTON COUNTY TAX COLLECTOR           280 NORTH COLLEGE ST.                  SUITE 202                                                 FAYETTEVILLE      AK      72701
WASHINGTON COUNTY TAX COLLECTOR           900  WASHINGTON                                                                                  GREENVILLE        MS      38702
WASHINGTON COUNTY TAX COLLECTOR           P.O. BOX 1007                                                                                    PLYMOUTH          NC      27962‐1007
WASHINGTON COUNTY TAX COMMISSIONER        115 JONES ST                                                                                     SANDERSVILLE      GA      31082
WASHINGTON COUNTY TREASURER               1 GOVERNMENT CENTER PLACE SUITE B                                                                ABINGDON          VA      24210‐8484
WASHINGTON COUNTY TREASURER               100 WEST BEAU STREET                   RM 102                                                    WASHINGTON        PA      15301
WASHINGTON COUNTY TREASURER               101 E ST LOUIS STREET                                                                            NASHVILLE         IL      62263
WASHINGTON COUNTY TREASURER               35 W WASHINGTON ST                     RM 102                                                    HAGERSTOWN        MD      21740
WASHINGTON COUNTY TREASURER               35 W WASHINGTON ST STE 102                                                                       HAGERSTOWN        MD      21740‐5500
WASHINGTON COUNTY TREASURER               383 BROADWAY                                                                                     FORT EDWARD       NE      12828
WASHINGTON COUNTY TREASURER               400 S JOHNSTONE                        ROOM 200                                                  BARTLESVILLE      OK      74003
WASHINGTON COUNTY TREASURER               400 SOUTH JOHNSTONE 200                                                                          BARTLESVILLE      OK      74003
WASHINGTON COUNTY TREASURER               99 PUBLIC SQ                                                                                     SALEM             IN      47167
WASHINGTON COUNTY TREASURER               PO BOX 200                                                                                       STILLWATER        MN      55082
WASHINGTON COUNTY TRUSTEE                 100 E MAIN ST                                                                                    JONESBOROUGH      TN      37659
WASHINGTON DEPARTMENT OF COMMERCE         1011 PLUM STREET                                                                                 OLYMPIA           WA      98504
WASHINGTON DEPARTMENT OF REVENUE          3315 S 23RD STREET                                                                               TACOMA            WA      98405
WASHINGTON FAIR PLAN                      2122 164TH ST SW 202                                                                             LYNDWOOD          WA      98087
WASHINGTON GAS                            101 CONSTITUTION AVE NW                                                                          WASHINGTON        DC      20080
WASHINGTON GAS LIGHT CO                   PO BOX 37747                                                                                     PHILADELPHIA      PA      19101
WASHINGTON ISLAND TOWN                    DOOR COUNTY TREASURER                  421 NEBRASKA STREET                                       STURGEON BAY      WI      54235
WASHINGTON PARISH                         WASHINGTON PARISH ‐ COLL               P O BOX 544                                               FRANKLINTON       LA      70438
WASHINGTON PARISH CLERK OF COURT          P.O. BOX 607                                                                                     FRANKLINTON       LA      70438
WASHINGTON PARISH SHERIFF & TAX           COLLECTOR                              P O BOX 544                                               FRANKLINTON       LA      70438
WASHINGTON PARK CONDO ASSOC               PO BOX 94493                                                                                     LAS VEGAS         NV      89193
WASHINGTON PARK HOME OWNERS ASSOCIATION   JEFF BRUMBAUGH                         1920 S. DOGWOOD PL                                        BROKEN ARROW      OK      74012
WASHINGTON REALTY GROUP                   ATTN: JIM CLIFFORD                     913 KINCAID AVE                                           SUMNER            WA      98390
WASHINGTON REALTY GROUP, LLC              913 KINCAID AVENUE                                                                               SUMMER            WA      98390‐1409
WASHINGTON SCHOOL DISTRI                  WASHINGTON SD ‐ TAX COLL               661 EAST BEAU STREET                                      EAST WASHINGTON   PA      15301
WASHINGTON SCHOOL DISTRICT                CARLA N MAST ‐ TREASURER               55 W MAIDEN ST                                            WASHINGTON        PA      15301
WASHINGTON SECRETARY OF STATE             416 SID SNYDER AVENUE SW                                                                         OLYMPIA           WA      98501
WASHINGTON STATE TREASURER                DEPT OF FINANCIAL INSTITUTIONS         PO BOX 41200                                              OLYMPIA           WA      98504‐1200
WASHINGTON SUBURBAN                       SANITARY COMM                          14501 SWEITZER LANE                                       LAUREL            MD      20707
WASHINGTON SUBURBAN SANITARY COMMISSION   14501 SWEITZER LANE                                                                              LAUREL            MD      20707‐5902
WASHINGTON TOWN                           WASHINGTON TN  ‐ COLLECT               PO BOX 383                                                WASHINGTON        CT      06794
WASHINGTON TOWN                           WASHINGTON TOWN‐TAX COLL               8 SUMMIT HILL RD                                          WASHINGTON        MA      01223
WASHINGTON TOWN                           WASHINGTON TOWN‐TAX COLL               PO BOX 223                                                WASHINGTON        NH      03280
WASHINGTON TOWN                           WASHINGTON TOWN‐TAX COLL               PO BOX 408                                                WASHINGTON        ME      04574
WASHINGTON TOWN                           WASHINGTON TOWN‐TAX COLL               PO BOX 667                                                MILLBROOK         NY      12545
WASHINGTON TOWN                           WASHINGTON TWN TREASURER               2145 PINEWOOD DR                                          EAGLE RIVER       WI      54521
WASHINGTON TOWN                           WASHINGTON TWN TREASURER               5750 OLD TOWN HALL RD                                     EAU CLAIRE        WI      54701
WASHINGTON TOWN                           WASHINGTON TWN TREASURER               N5117 CHURCH ROAD                                         MONROE            WI      53566
WASHINGTON TOWN                           WASHINGTON TWN TREASURER               PO BOX 219                                                CECIL             WI      54111
WASHINGTON TOWN                           WASHINGTON TWN TREASURER               PO BOX 43                                                 HILLPOINT         WI      53937
WASHINGTON TOWN                           WASHINGTON TWN TREASURER               W10140 CTH D                                              HOLCOMBE          WI      54745
WASHINGTON TOWNSHIP                       BERKHEIMER ASSOCIATES                  50 N. SEVENTH ST.                                         BANGOR            PA      18013
WASHINGTON TOWNSHIP                       CAROL HOFFMAN ‐ TAX COLL               37 JONES HILL RD                                          MIDDLEBURG        PA      17842
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ COLLECT               211 STATE HWY RT 31 N                                     WASHINGTON        NJ      07882
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ COLLECT               43 SCHOOLEYS MOUNTAIN RO                                  LONG VALLEY       NJ      07853
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ COLLECT               523 EGG HARBOR RD                                         SEWELL            NJ      08080
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ TAX COL               1011 WEST MATTERSTOWN RO                                  MILLERSBURG       PA      17061
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ TAX COL               1082 MAIN ST                                              LILLY             PA      15938
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ TAX COL               109 COZY LANE                                             BELLE VERNON      PA      15012
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ TAX COL               12591 DRAKETOWN ROAD                                      EDINBORO          PA      16412
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ TAX COL               13013 WELTY RD                                            WAYNESBORO        PA      17268
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ TAX COL               138 COVERED BRIDGE RD                                     PINE GROVE        PA      17963
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ TAX COL               161 SANDROCK RD                                           VENUS             PA      16364
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ TAX COL               2025 OLD RT 100                                           BECHTELSVILLE     PA      19505
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ TAX COL               237 SHIPPENSBURG RD                                       EAST BERLIN       PA      17316
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ TAX COL               265 PEACH HILL RD,                                        COWANSVILLE       PA      16218
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ TAX COL               287 PINE RUN CHURCH RD                                    APOLLO            PA      15613
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ TAX COL               31 SICKLER ROAD ‐ APT 2                                   MESHOPPEN         PA      18630
WASHINGTON TOWNSHIP                       WASHINGTON TWP ‐ TAX COL               329 STEWART RD                                            HILLIARDS         PA      16040




                                                                                                            Page 950 of 998
                                           19-10412-jlg             Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      954 of 1004
Creditor Name                                 Address1                              Address2                                         Address3                             City                    State   Zip          Country
WASHINGTON TOWNSHIP                           WASHINGTON TWP ‐ TAX COL              4202 MAIN ST                                                                          SLATEDALE               PA      18079
WASHINGTON TOWNSHIP                           WASHINGTON TWP ‐ TAX COL              5684 ALLENS MILLS RD                                                                  REYNOLDSVILLE           PA      15851
WASHINGTON TOWNSHIP                           WASHINGTON TWP ‐ TAX COL              849 STATE ROUTE 956                                                                   VOLANT                  PA      16156
WASHINGTON TOWNSHIP                           WASHINGTON TWP ‐ TREASUR              4240 E CHANDLER ST                                                                    CARSONVILLE             MI      48419
WASHINGTON TOWNSHIP                           WASHINGTON TWP ‐ TREASUR              4604 E CLEVELAND RD                                                                   ASHLEY                  MI      48806
WASHINGTON TOWNSHIP                           WASHINGTON TWP ‐ TREASUR              57900 VAN DYKE                                                                        WASHINGTON              MI      48094
WASHINGTON TOWNSHIP                           WASHINGTON TWP‐ COLLECTO              P.O. BOX 220                                                                          ATCO                    NJ      08004
WASHINGTON TOWNSHIP                           WASHINGTON TWP ‐COLLECTO              350 HUDSON AVENUE                                                                     TOWNSHIP OF WASHINGTO   NJ      07676
WASHINGTON TWP  INDIAN                        TAX COLLECTOR                         5646 FIVE POINTS RD                                                                   CREEKSIDE               PA      15732
WASHINGTON TWP. MUN. UTILITIES AUTHORITY      152 WHITMAN DRIVE                                                                                                           TURNERSVILLE            NJ      08012
WASHINGTON VILLAGE III                        ASSOC. OF APARTMENT OWNERS            4135‐A PROVIDENCE POINT DRIVE SE                                                      ISSAQUAH                WA      98029
WASHINGTON WATER SERVICE COMPANY              PO BOX 336                                                                                                                  GIG HARBOR              WA      98335
WASHINGTON, ALICIA                            ADDRESS ON FILE
WASHINGTON, ANDREANNA                         ADDRESS ON FILE
WASHINGTON, BRANDY                            ADDRESS ON FILE
WASHINGTON, CIERRA                            ADDRESS ON FILE
WASHINGTON, JASMINE                           ADDRESS ON FILE
WASHINGTON, JONNA                             DOUCET & ASSOCIATES, CO, L.P.A.       TIMOTHY J. COOK, ESQ                             700 STONEHENGE PARKWAY, SUITE 2B     DUBLIN                  OH      43017
WASHINGTON, LATOYA                            ADDRESS ON FILE
WASHINGTON, MARYLON                           ADDRESS ON FILE
WASHINGTON, RACHAEL                           ADDRESS ON FILE
WASHINGTON, RONALD                            ADDRESS ON FILE
WASHINGTON, SHENIKA                           ADDRESS ON FILE
WASHINGTON, SHERI                             ADDRESS ON FILE
WASHINGTON, SHIRLEY                           ADDRESS ON FILE
WASHINGTON, TRIMEYA                           ADDRESS ON FILE
WASHINGTONVILLE VILLAGE                       WASHINGTONVILLE VIL‐TREA              9 FAIRLAWN DRIVE                                                                      WASHINGTONVILLE         NY      10992
WASHINGTONVL. CEN (CORNW                      WASHINGTONVL. CEN ‐ COLL              52 W. MAIN ST                                                                         WASHINGTONVILLE         NY      10992
WASHINGTONVL.CEN (BLOOMI                      WASHINGTONVL.CEN‐TAX COL              52 W. MAIN ST                                                                         WASHINGTONVILLE         NY      10992
WASHINGTONVL.CEN (HAMPTO                      WASHINGTONVL.CEN‐TAX COL              52 W. MAIN ST                                                                         WASHINGTONVILLE         NY      10992
WASHINGTONVL.CENT (NEW W                      WASHINGTONVL.CENT‐ COLLE              52 W. MAIN ST                                                                         WASHINGTONVILLE         NY      10992
WASHITA COUNTY                                WASHITA COUNTY ‐ TAX COL              PO BOX 416                                                                            CORDELL                 OK      73632
WASHOE COUNTY                                 WASHOE COUNTY ‐ TREASURE              1001 EAST 9TH ST BLDG D                                                               RENO                    NV      89512
WASHOE COUNTY DIST  32 (                      WASHOE COUNTY ‐ TREASURE              FILE 57282                                                                            LOS ANGELES             CA      90074
WASHOE COUNTY DIST  37 (                      WASHOE COUNTY ‐ TREASURE              FILE 57282                                                                            LOS ANGELES             CA      90074
WASHOE COUNTY TREASURER                       1001 E. 9TH STREET                    D 140                                                                                 RENO                    NV      89512‐2845
WASHOE COUNTY, NEVADA                         PO BOX 11130                                                                                                                RENO                    NV      89520‐0027
WASHTENAW COUNTY TREASURER                    200 N MAIN ST                         SUITE 200                                                                             ANN ARBOR               MI      48104
WASICKI, KAY                                  ADDRESS ON FILE
WASINGER, MELINDA                             ADDRESS ON FILE
WASNEY, RICHARD                               ADDRESS ON FILE
WASSERMAN, MICHAEL                            ROBERT W. BUCHOLZ, ESQ                10440 N. CENTRAL, SUITE 1120                                                          DALLAS                  TX      75231
WASSERSTEIN PA                                301 YAMATO RD STE 2199                                                                                                      BOCA RATON              FL      33431
WASSERSTEIN, P.A.                             DANIEL WASSTERSTEIN                   301 YAMATO ROAD, SUITE 2199                                                           BOCA RATON              FL      33431
WASSERSTEIN, PA                               6501 CONGRESS AVE.                    STE 100                                                                               BOCA RATON              FL      33487
WASTE INDUSTRIES                              PO BOX 791519                                                                                                               BALTIMORE               MD      21279‐1519
WASTE MANAGEMENT                              100 VASSAR ST                                                                                                               RENO                    NV      89502
WASTE MANAGEMENT                              172 98TH AVE                                                                                                                OAKLAND                 CA      94603
WASTE MANAGEMENT                              3830 SOUTH HIGHWAY A1A                SUITE 4‐151                                                                           MELBOURNE BEACH         FL      32951
WASTE MANAGEMENT                              P.O. BOX 105430                                                                                                             ATLANTA                 GA      30348
WASTE MANAGEMENT                              PO BOX 541065                                                                                                               LOS ANGELES             CA      90054
WASTE MANAGEMENT ‐ CA                         172 98TH AVENUE                                                                                                             OAKLAND                 CA      94603
WASTE MANAGEMENT DBA RENO DISPOSAL CO         1392 COMMERCIAL ROW                                                                                                         RENO                    NV      89512
WASTE MANAGEMENT INC OF FLORIDA               2700 WILES ROAD                                                                                                             POMPANO BEACH           FL      33073
WASTE MANAGEMENT INC. OF FLORIDA              3830 S. HIGHWAY A1A                   SUITE 4‐151                                                                           MELBOURNE BEACH         FL      32951
WASTE MANAGEMENT OF EL CAJON ‐ SAN DIEGO      1001 W BRADLEY AVE                                                                                                          EL CAJON                CA      92020
WASTE MANAGEMENT OF MICHIGAN, INC.            48797 ALPHA DR, SUITE 100                                                                                                   WIXOM                   MI      48393
WASTE MANAGEMENT OF PENNSYLVANIA INC          625 CHERRINGTON PARKWAY                                                                                                     MOON TOWNSHIP           PA      15108
WASTLE, BRIAN                                 ADDRESS ON FILE
WATAUGA COUNTY                                WATAUGA COUNTY ‐ TAX COL              842 W KING ST ‐ STE 21 C                                                              BOONE                   NC      28607
WATCHUNG BORO                                 WATCHUNG BORO ‐ TAX COLL              15 MOUNTAIN BOULEVARD                                                                 WATCHUNG                NJ      07069
WATER CREST HOMEOWNERS ASSOCIATION            P.O. BOX 1832                                                                                                               BRUNSWICK               GA      31521
WATER DAMAGE EXPRESS L.L.C.                   TERRAZAS CONSTRUCTION GROUP INC.      3001 WATERVIEW CIRCLE                                                                 PALM SPRINGS            FL      33461
WATER DAMAGE ZONE AND RESTORATION, INC        15115 CALIFA STREET, UNIT C                                                                                                 VAN NUYS                CA      91411
WATER DISTRICT 19                             PO BOX T                                                                                                                    VASHON                  WA      98070
WATER DISTRICT NO 20                          12606 1ST AVE SO                                                                                                            BURIEN                  WA      98168
WATER LEAK DETECTORS, INC.                    8530 SW 42ND STREET                                                                                                         MIAMI                   FL      33155
WATER REVENUE BUREAU                          1401 JOHN F KENNEDY BLVD                                                                                                    PHILADELPHIA            PA      19102
WATER REVENUE BUREAU                          PO BOX 41496                                                                                                                PHILADELPHIA            PA      19101
WATER SERVICE CORPORATION                     2335 SANDERS ROAD                                                                                                           NORTHBROOK              IL      60062




                                                                                                                   Page 951 of 998
                                      19-10412-jlg                 Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                   Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   955 of 1004
Creditor Name                             Address1                               Address2                                     Address3          City              State   Zip          Country
WATER TECH RESTORATION LLC                10501 NW 50TH STREET 103                                                                              SUNRISE           FL      33351
WATER VALLEY CITY                         WATER VALLEY‐TAX COLLECT               PO BOX 888                                                     WATER VALLEY      MS      38965
WATER WALK CONDOMINIUM ASSOCIATION        220 SOUTH 5TH STREET                   204                                                            COCOA BEACH       FL      32931
WATERBORO TOWN                            WATERBORO TOWN ‐ TAX COL               24 TOWNHOUSE ROAD                                              EAST WATERBORO    ME      04030
WATERBURY APPRAISAL SERVICE               3830 9TH ST N APT 708E                                                                                ARLINGTON         VA      22203
WATERBURY CITY                            WATERBURY CITY ‐ TAX COL               235 GRAND STREET                                               WATERBURY         CT      06702
WATERBURY HOA                             PO BOX 656                                                                                            MERIDIAN          ID      83680
WATERBURY MEADOWS OWNERS ASSOC            11555 SE 8TH ST STE 130                                                                               BELLEVUE          WA      98004
WATERBURY TOWN                            WATERBURY TOWN ‐ TAX COL               28 NORTH MAIN ST, SUITE                                        WATERBURY         VT      05676
WATERCREST FLOOD VERIFICATION, INC.       118 S DAVID LANE                                                                                      KNOXVILLE         TN      37922
WATEREE REALTY LLC                        PO BOX 456                                                                                            LIBERTY HILL      SC      29074
WATERFORD AT THE CASCADES                 HOMEOWNERS ASDSOCIATION INC            C/O CASTLE MANAGEMENT                        PO BOX 559009     FT LAUDERDALE     FL      33355
WATERFORD AT THE CASCADES HOA INC         C/O CASTLE MANAGEMENT                  PO BOX 559009                                                  FT LAUDERDALE     FL      33355
WATERFORD AT WOODMONT HOA INC             1999 N UNIVERSITY DRIVE SUITE 212                                                                     CORAL SPRINGS     FL      33071
WATERFORD BORO                            WATERFORD BORO ‐ TAX COL               262 EAST 4TH ST                                                WATERFORD         PA      16441
WATERFORD HOA INC                         PO BOX 834                                                                                            CLEMMONS          NC      27012
WATERFORD HOMEOWNERS INC                  10800 PECAN PARK BLVD, SUITE 340                                                                      AUSTIN            TX      78750
WATERFORD PLACE OF WHEATON CONDO ASSOC.   25W560 GENEVA ROAD                     STE 16                                                         CAROL STREAM      IL      60188
WATERFORD PLANTATION HOA INC.             PO BOX 2308                                                                                           PAWLEYS ISLAND    SC      29585
WATERFORD TOWN                            TAX COLLECTOR                          415 N MILWAUKEE ST                                             WATERFORD         WI      53185
WATERFORD TOWN                            WATERFORD TOWN ‐ TAX COL               366 VALLEY ROAD                                                WATERFORD         ME      04088
WATERFORD TOWN                            WATERFORD TOWN ‐ TREASUR               P.O. BOX 56                                                    LOWER WATERFORD   VT      05848
WATERFORD TOWN                            WATERFORD TOWN‐TAX COLLE               15 ROPE FERRY RD                                               WATERFORD         CT      06385
WATERFORD TOWN                            WATERFORD TOWN‐TAX COLLE               65 BROAD ST                                                    WATERFORD         NY      12188
WATERFORD TOWN                            WATERFORD TWNTREASURER                 415 N MILWAUKEE ST                                             WATERFORD         WI      53185
WATERFORD TOWNSHIP                        WATERFORD TOWNSHIP ‐ TRE               5200 CIVIC CENTER DR                                           WATERFORD         MI      48329
WATERFORD TOWNSHIP                        WATERFORD TWP ‐ COLLECTO               2131 AUBURN AVE                                                ATCO              NJ      08004
WATERFORD TOWNSHIP                        WATERFORD TWP ‐ TAX COLL               12723 ROUTE 19 S POB 718                                       WATERFORD         PA      16441
WATERFORD TOWNSHIP TAX COLLECTOR          2131 AUBURN AVENUE                                                                                    ATCO              NJ      08004
WATERFORD UTILITY COMMISSION              PO BOX 310                                                                                            WATERFORD         CT      06385
WATERFORD VILLAGE                         WATERFORD VILL‐TAX COLLE               65 BROAD STREET                                                WATERFORD         NY      12188
WATERFORD VILLAGE                         WATERFORD VLG TREASURER                123 N RIVER ST                                                 WATERFORD         WI      53185
WATERFORD, FAREEDAH                       ADDRESS ON FILE
WATERFORD‐HALFMOON CS (C                  WATERFORD‐HALFMOON ‐COLL               125 MIDDLETOWN RD                                              WATERFORD         NY      12188
WATERGATE CONDOMINUM ASSOCIATION          115 F KINGS HIGHWAY                                                                                   MAPLE SHADE       NJ      08052
WATERLOO CITY                             WATERLOO CIY TREASURER                 136 N MONROE ST                                                WATERLOO          WI      53594
WATERLOO TOWN                             WATERLOO TOWN‐TAX COLLEC               66 VIRGINIA ST                                                 WATERLOO          NY      13165
WATERLOO TOWNSHIP                         WATERLOO TOWNSHIP ‐ TREA               9773 MOUNT HOPE RD                                             MUNITH            MI      49259
WATERLOO VILLAGE (T‐WATE                  WATERLOO VILLAGE‐CLERK                 41 WEST MAIN ST                                                WATERLOO          NY      13165
WATERLOO VILLAGE(T‐FAYET                  WATERLOO VILLAGE‐CLERK                 41 WEST MAIN STREET                                            WATERLOO          NY      13165
WATERLOO‐BORDER CITY CS                   WATERLOO‐BORDER CS‐COLLE               FIVE STAR BANK‐ 220 LIBE                                       WARSAW            NY      14569
WATERMAN REAL ESTATE INC                  ATTN: SHIRLEY WEEMS                    828 MALABAR RD SE                                              PALM BAY          FL      32907
WATERMAN, MELISA                          ADDRESS ON FILE
WATERMARK VALUATION SERVICES              3404 ROBBINS ROAD                                                                                     POMPANO BEACH     FL      33062
WATERPROOF CITY                           WATERPROOF CITY ‐ COLLEC               P O BOX 248                                                    WATERPROOF        LA      71375
WATERPROOF ROOFING                        425 CR 2952                                                                                           ALBA              TX      75410
WATERS EDGE HABITAT INC.                  5 SHORE LANE                                                                                          BAY SHORE         NY      11706
WATERS EDGE HOMEOWNERS ASSOCIATION INC    P.O.BOX 2458                                                                                          ALPHARETTA        GA      30023‐2458
WATERS TREE SERVICE LLC                   241 HARMONY BLVD                                                                                      POOLER            GA      31322
WATERS, ANISSA                            ADDRESS ON FILE
WATERS, ANNE                              ADDRESS ON FILE
WATERS, CHARIS                            ADDRESS ON FILE
WATERS, CHRISTOPHER                       ADDRESS ON FILE
WATERS, CYNTHIA                           ADDRESS ON FILE
WATERS, JONI                              ADDRESS ON FILE
WATERSEDGE AT THE LAKES OF DELRAY         CONDO D ASSOC., INC.                   601 N. CONGRESS AVENUE, #110‐B                                 DELRAY BEACH      FL      33445
WATERSMEET TOWNSHIP                       WATERSMEET TWP ‐ TREASUR               PO BOX 306                                                     WATERSMEET        MI      49969
WATERSON, NITSA                           ADDRESS ON FILE
WATERTIGHT ROOFING SERVICES, LLC          45 BUSINESS CENTER DR.                                                                                WINDER            GA      30680
WATERTOWN CHARTER TOWNSH                  WATERTOWN TWP ‐ TREASURE               12803 S WACOUSTA RD                                            GRAND LEDGE       MI      48837
WATERTOWN CITY                            WATERTOWN CITY ‐ TREASUR               245 WASHINGTON ST, RM 20                                       WATERTOWN         NY      13601
WATERTOWN CITY                            WATERTOWN CITY‐TAX COLLE               8630 SPARTA PIKE                                               WATERTOWN         TN      37184
WATERTOWN CITY                            WATERTWN CITY TREASURER                PO BOX 477                                                     WATERTOWN         WI      53094
WATERTOWN CITY                            WATERTWN CITY TREASURER                PO BOX 477 / 106 JONES S                                       WATERTOWN         WI      53094
WATERTOWN CITY (JEFFERSO                  WATERTOWN CITY ‐ TREASUR               245 WASHINGTON STROOM 2                                        WATERTOWN         NY      13601
WATERTOWN CITY SD (COMBI                  WATERTN CITY SD ‐ COLLEC               1351 WASHINGTON ST                                             WATERTOWN         NY      13601
WATERTOWN CTY SD (CTY OF                  WATERTN CITY S D ‐ COLLE               1351 WASHINGTON STREET                                         WATERTOWN         NY      13601
WATERTOWN FIRE DISTRICT                   24 DEFOREST STREET                                                                                    WATERTOWN         CT      06795
WATERTOWN MUNICIPAL UTILITIES             901 4TH AVE SW                                                                                        WATERTOWN         SD      57201
WATERTOWN MUTL INS                        315 E MAIN ST                                                                                         WATERTOWN         WI      53094




                                                                                                            Page 952 of 998
                                          19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                956 of 1004
Creditor Name                                Address1                         Address2                                       Address3       City                State   Zip     Country
WATERTOWN OLD FARMS, INC                     P.O. BOX 12                                                                                    OAKVILLE            CT      06779
WATERTOWN TOWN                               WATERTOWN TOWN ‐ TAX COL         149 MAIN STREET                                               WATERTOWN           MA      02472
WATERTOWN TOWN                               WATERTOWN TOWN ‐ TAX COL         22867 CO. RTE 67                                              WATERTOWN           NY      13601
WATERTOWN TOWN                               WATERTOWN TOWN ‐ TAX COL         37 DEFOREST ST                                                WATERTOWN           CT      06795
WATERTOWN TOWN                               WATERTWN TWN TREASURER           N8741 RIVER RD                                                WATERTOWN           WI      53094
WATERTOWN TOWNSHIP                           TAX COLLECTOR                    PO BOX 39                                                     FOSTORIA            MI      48435
WATERVILLE                                   WATERVILLE TOWN‐TAX COLL         PO BOX 31                                                     WATERVILLE          VT      05492
WATERVILLE CEN SCH   (CO                     WATERVILLE CEN SCH ‐ COL         381 MADISON STREET                                            WATERVILLE          NY      13480
WATERVILLE CITY                              WATERVILLE CITY ‐TAX COL         1 COMMON STREET                                               WATERVILLE          ME      04901
WATERVILLE TOWN                              WATERVILLE TWN TREASURER         N7152 HARTUNG RD                                              ARKANSAW            WI      54721
WATERVILLE VALLEY TOWN                       WATERVILLE VALLEY ‐ COLL         P.O.BOX 500                                                   WATERVILLE VALLEY   NH      03215
WATERVILLE VILLAGE(T‐MAR                     WATERVILLE VILLAGE ‐ CLE         122 BARTON AVENUE                                             WATERVILLE          NY      13480
WATERVLIET CITY                              WATERVLIET CITY ‐ TREASU         P O BOX 86                                                    WATERVLIET          MI      49098
WATERVLIET CITY                              WATERVLIET CITY‐TREASURE         2 FIFTEENTH ST CITY HALL                                      WATERVLIET          NY      12189
WATERVLIET CITY SCHOOL D                     WATERVLIET CITY SCH‐ COL         1245 HILLSIDE DRIVE                                           WATERVLIET          NY      12189
WATERVLIET CITY SD (TN O                     WATERVLIET CITY SCH‐ COL         1245 HILL SIDE DRIVE                                          WATERVLIET          NY      12189
WATERVLIET TOWNSHIP                          WATERVLIET TWP ‐ TREASUR         4959 M‐140                                                    WATERVLIET          MI      49098
WATERWAYS AT QUIET WATERS                    CMTY. ASSOC. INC                 1600 WATERWAYS BLVD                                           DEERFIELD BEACH     FL      33442
WATERWAYS AT TIGER POINT                     EAST HOMEOWNERS, INC             3311 GULF BREEZE PKWY                          PO BOX 109     GULF BREEZE         FL      32563
WATHEN, CARRIE                               ADDRESS ON FILE
WATKINS BUILDERS &                           ERIK & LISA ROBERTS              3637 HACIENDA DR                                              SANTA ROSA          CA      95405
WATKINS CONSTRUCTION                         26437 STATE HWY 51                                                                             WAGONER             OK      74467
WATKINS CONSTRUCTION A                       HARLEY AND HUNTER LLC            6604 ALDERBROOK DR                                            DENTON              TX      76210
WATKINS CONSTRUCTION, INC.                   3940 HWY 80 W                                                                                  JACKSON             MS      39209
WATKINS GLEN CS   (CMBD                      WATKINS GLEN CS‐TAX COLL         PO BOX 928‐ CHEMUNG CANA                                      ELMIRA              NY      14902
WATKINS GLEN VILLAGE(DIX                     WATKINS GLEN VILLAGE‐CLE         303 N FRANKLIN ST                                             WATKINS GLEN        NY      14891
WATKINS INS GROUP                            3001 W WACO DR STE A                                                                           WACO                TX      76707
WATKINS INS GROUP                            3834 SPICEWOODSPRINGS100                                                                       AUSTIN              TX      78759
WATKINS INS GROUP                            P O BOX 9369                                                                                   AUSTIN              TX      78766
WATKINS, CAROLYN                             ADDRESS ON FILE
WATKINS, CHELSEA                             ADDRESS ON FILE
WATKINS, CHOYA                               ADDRESS ON FILE
WATKINS, DEREK                               ADDRESS ON FILE
WATKINS, KATHLEEN                            ADDRESS ON FILE
WATKINS, REGINALD                            ADDRESS ON FILE
WATONWAN COUNTY                              WATONWAN COUNTY ‐ TREASU         PO BOX 518                                                    ST JAMES            MN      56081
WATSEKA MUTUAL INS CO                        108 N 4TH                                                                                      WATSEKA             IL      60970
WATSON LAKE PROPERTY OWNERS ASSOCIATION      C‐O ANDA OLSEN, SECRETARY        149 PIONEER FARMS ROAD                                        RANGER              GA      30734
WATSON SOILEAU DELEO                         BURGETT & PICKLES PA                                                                           COCOA               FL      32926
WATSON SOILEAU DELEO & BURGETT PA            3490 NORTH US HIGHWAY 1                                                                        COCOA               FL      32926
WATSON TOWN                                  CHRISTINA MERRY‐ TAX COL         6971 NUMBER FOUR ROAD                                         LOWVILLE            NY      13367
WATSON TOWNSHIP                              DONNA LANE ‐ TAX COLLECT         3611 ROUTE 337                                                TIDIOUTE            PA      16351
WATSON TOWNSHIP                              WATSON TOWNSHIP ‐ TREASU         1895 118TH AVE                                                ALLEGAN             MI      49010
WATSON WELL SERVICE                          500 SUMMER STREET                                                                              EUREKA              CA      95501
WATSON, ANDREW                               ADDRESS ON FILE
WATSON, CHARLES                              ADDRESS ON FILE
WATSON, JOHN                                 ADDRESS ON FILE
WATSON, KENNETH                              ADDRESS ON FILE
WATSON, KIARA                                ADDRESS ON FILE
WATSON, LAWRENCETTE                          ADDRESS ON FILE
WATSON, NICOLE                               ADDRESS ON FILE
WATSONTOWN BORO                              WATSONTOWN BORO‐TAX COLL         PO BOX 32                                                     WATSONTOWN          PA      17777
WATTERS, REBECCA                             ADDRESS ON FILE
WATTERSON PARK CITY                          WATTERSON PARK CITY ‐ CL         PO BOX 32391                                                  LOUISVILLE          KY      40232
WATTERSTON, ARGYLE                           ADDRESS ON FILE
WATTS ENTERPRISES LLC                        RANDALL C. WATTS                 1800 DUTCHER SPRINGS TRAIL                                    POWELL              WY      82435
WATTS TOWNSHIP                               WATTS TWP ‐ TAX COLLECTO         234 NOTCH RD                                                  DUNCANNON           PA      17020
WATTSBURG ARE SCHOOL DIS                     GREENE TWP SD ‐ TAX COLL         8628 WATTSBURG ROAD                                           ERIE                PA      16509
WATTSBURG AREA JOINT SCH                     WATTSBURG AREA JOINT SD          11292 FIRETHORN RD                                            WATTSBURG           PA      16442
WATTSBURG AREA S.D./ AMI                     WATTSBURG AREA SD ‐ COLL         15276 OLD WATTSBURG RD                                        UNION CITY          PA      16438
WATTSBURG AREA SCHOOL DI                     WATTSBURG AREA SD ‐ COLL         9381 STATION RD.                                              ERIE                PA      16510
WATTSBURG AREA SD                            WATTSBURG BORO SD ‐ COLL         PO BOX 274                                                    WATTSBURG           PA      16442
WATTSBURG BORO                               WATTSBURG BORO ‐ TAX COL         POB 274                                                       WATTSBURG           PA      16442
WATUNG, JERRY                                ADDRESS ON FILE
WAUCEDAH TOWNSHIP                            WAUCEDAH TOWNSHIP ‐ TREA         W3930 MORGAN ST                                               LORETTO             MI      49852
WAUGH LAW PA                                 13940 US HWY 441 STE 906                                                                       THE VILLAGES        FL      32159
WAUKECHON TOWN                               WAUKECHON TWN TREASURER          N3102 TOWNLINE RD                                             CLINTONVILLE        WI      54929
WAUKESHA CITY                                TRI INSTALLMENT                  201 DELAFIELD ST.                                             WAUKESHA            WI      53188
WAUKESHA CITY                                WAUKESHA CITY ‐ TREASURE         201 DELAFIELD ST                                              WAUKESHA            WI      53188
WAUKESHA TOWN                                WAUKESHA COUNTY TREASURE         515 W MORELAND BLVD. RM                                       WAUKESHA            WI      53188




                                                                                                           Page 953 of 998
                                     19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                 DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                    Pg CREDITOR MATRIX
                                                                                           957 of 1004
Creditor Name                           Address1                         Address2                                      Address3     City            State   Zip          Country
WAUNAKEE VILLAGE                        WAUNAKEE VLG TREASURER           PO BOX 100                                                 WAUNAKEE        WI      53597
WAUPACA CITY                            TAX COLLECTOR                    811 HARDING ST                                             WAUPACA         WI      54981
WAUPACA CITY                            WAUPACA COUNTY TREASURER         811 HARDING ST                                             WAUPACA         WI      54981
WAUPACA TOWN                            WAUPACA COUNTY TREASURER         811 HARDING ST                                             WAUPACA         WI      54981
WAUPUN CITY                             WAUPUN CITY TREASURER            201 E MAIN ST                                              WAUPAN          WI      53963
WAUPUN CITY                             WAUPUN CITY TREASURER            201 E MAIN ST                                              WAUPUN          WI      53963
WAUREGAN F.D.                           WAUREGAN FIRE DIST ‐COLL         PO BOX 205                                                 WAUREGAN        CT      06387
WAUSAU CITY                             407 GRANT STREET                                                                            WAUSAU          WI      54403
WAUSAU CITY                             WAUSAU CITY TREASURER            407 GRANT STREET                                           WAUSAU          WI      54403
WAUSAU GEN INS CO                       P O BOX 8017                                                                                WAUSAU          WI      54402
WAUSAU TOWN                             WAUSAU TWN TREASURER             4802 N 89TH STREET                                         WAUSAU          WI      54403
WAUSAU WATER WORKS                      407 GRANT STREET                                                                            WAUSAU          WI      54403
WAUSHARA COUNTY, WISCONSIN              COUNTY TREASURER                 PO BOX 489                                                 WAUTOMA         WI      54982
WAUTOMA CITY                            WAUTOMA CITY TREASURER           PO BOX 428                                                 WAUTOMA         WI      54982
WAUTOMA TOWN                            WAUTOMA TWN TREASURER            N4842 15TH DR                                              WAUTOMA         WI      54982
WAUWATOSA CITY                          WAUWATOSA CITY TREASURER         7725 W NORTH AVE.                                          WAUWATOSA       WI      53213
WAUZEKA VILLAGE                         WAUZEKA VLG TREASURER            PO BOX 344/213 B E FRONT                                   WAUZEKA         WI      53826
WAVERLY CITY                            WAVERLY CITY‐TAX COLLECT         101 E MAIN ST                                              WAVERLY         TN      37185
WAVERLY CS (BARTON TN‐10                WAVERLY CS‐TAX COLLECTOR         15 FREDERICK STREET                                        WAVERLY         NY      14892
WAVERLY INS AGENCY                      P O BOX 79190                                                                               BELMONT         MA      02479
WAVERLY PARK CONDOMINIUM INC.           C/O PRECISION MANAGEMENT         131‐42 234TH STREET                                        ROSEDALE        NY      11422
WAVERLY TOWN                            WAVERLY TOWN ‐ TREASURER         POB 318                                                    WAVERLY         VA      23890
WAVERLY TOWNSHIP                        TAX COLLECTOR WAVERLY TO         1346 N ABINGTON RD POB 1                                   WAVERLY         PA      18471
WAVERLY TOWNSHIP                        WAVERLY TOWNSHIP ‐ TREAS         11580 HUTCHINSON HWY                                       ONAWAY          MI      49765
WAVERLY TOWNSHIP                        WAVERLY TOWNSHIP ‐ TREAS         PO BOX 124                                                 PAW PAW         MI      49079
WAVERLY VILLAGE                         WAVERLY VILLAGE‐CLERK            32 ITHACA ST                                               WAVERLY         NY      14892
WAWANESA GEN INS                        P O  BOX 82867                                                                              SAN DIEGO       CA      92138
WAWANESA GEN INS                        PO BOX 85048                                                                                SAN DIEGO       CA      92186
WAWANESA GENERAL INS CO                 9050 FRIARS RD  101                                                                         SAN DIEGO       CA      92108
WAWARSING TOWN                          WAWARSING TOWN‐TAX COLLE         PO BOX 671                                                 ELLENVILLE      NY      12428
WAWATAM TOWNSHIP                        WAWATAM TOWNSHIP ‐ TREAS         PO BOX 1007                                                MACKINAW CITY   MI      49701
WAWAYANDA TOWN                          WAWAYANDA TN‐TAX RECEIVE         80 RIDGEBURY HILL ROAD                                     SLATE HILL      NY      10973
WAXHAW TOWN                             WAXHAW TOWN ‐ TREASURER          P O BOX 6                                                  WAXHAW          NC      28173
WAY BETTER INS                          4978 ROYAL GULF CIR                                                                         FT MYERS        FL      33966
WAY CONSTRUCTION SERVICES, INC.         1608 OSPREY DRIVE                                                                           DESOTO          TX      75115
WAY, MARCEL                             ADDRESS ON FILE
WAY, STEVEN                             ADDRESS ON FILE
WAYCASTER, CANDICE                      ADDRESS ON FILE
WAYLAND CITY                            WAYLAND CITY ‐ TREASURER         103 S MAIN ST                                              WAYLAND         MI      49348
WAYLAND TOWN                            WAYLAND TOWN ‐ TAX COLLE         41 COCHITUATE ROAD                                         WAYLAND         MA      01778
WAYLAND TOWN                            WAYLAND TOWN‐TAX COLLECT         P.O. BOX 389                                               WARSAW          NY      14569
WAYLAND TOWNSHIP                        WAYLAND TOWNSHIP ‐ TREAS         PO BOX 1                                                   BRADLEY         MI      49311
WAYLAND VILLAGE                         WAYLAND VILLAGE‐CLERK            15 NORTH MAIN STREET                                       WAYLAND NY      NY      14572
WAYLAND‐COHOCTON CS (CMB                WAYLAND‐COHOCTON CS‐COLL         FIVE STAR BANK‐ 220 LIBE                                   WARSAW          NY      14569
WAYMART BORO                            WAYMART BORO ‐ TAX COLLE         39 CARBONDALE RD                                           WAYMART         PA      18472
WAYMOND HARVEY                          SAMUEL H. ACKELS                 3030 LAI FWY., SUITE 1550                                  DALLAS          TX      75234
WAYNE A CEKOLA II                       ADDRESS ON FILE
WAYNE A. SIDES                          MICHAEL A. KAUFFMAN, ESQ.        P.O. BOX 508                                               RIBERA          NM      87560
WAYNE AND DOROTHY KNOPE                 803 TEATICKET HIGHWAY                                                                       EAST FALMOUTH   MA      02536
WAYNE C AUGUSTINE & MARY AUGUSTINE      8079 JOHN DR                                                                                BROOKSVILLE     FL      34601
WAYNE CEN SCH (COMBINED                 WAYNE CS ‐ TAX COLLECTER         PO BOX 151                                                 ONTARIO CTR     NY      14520
WAYNE CITY                              WAYNE CITY ‐ TREASURER           3355 S. WAYNE RD.                                          WAYNE           MI      48184
WAYNE COOPERATIVE INS                   10267 OLD RTE 31                                                                            CLYDE           NY      14433
WAYNE COUNTY                            224 E WALNUT ST                                                                             GOLDSBORO       NC      27533
WAYNE COUNTY                            WAYNE COUNTY ‐ COLLECTOR         109 WALNUT                                                 GREENVILLE      MO      63944
WAYNE COUNTY                            WAYNE COUNTY ‐ SHERIFF           55 N MAIN ST, SUITE 104                                    MONTICELLO      KY      42633
WAYNE COUNTY                            WAYNE COUNTY ‐ TAX COLLE         224 E WALNUT ST ‐COURTHO                                   GOLDSBORO       NC      27530
WAYNE COUNTY                            WAYNE COUNTY ‐ TREASURER         301 EAST MAIN, STE 201                                     FAIRFIELD       IL      62837
WAYNE COUNTY                            WAYNE COUNTY ‐ TREASURER         401 EAST MAIN ST.                                          RICHMOND        IN      47374
WAYNE COUNTY                            WAYNE COUNTY ‐ TREASURER         428 W LIBERTY ST                                           WOOSTER         OH      44691
WAYNE COUNTY                            WAYNE COUNTY ‐ TREASURER         PO BOX 408                                                 WAYNE           NE      68787
WAYNE COUNTY                            WAYNE COUNTY ‐ TREASURER         PO BOX 435                                                 CORYDON         IA      50060
WAYNE COUNTY                            WAYNE COUNTY‐TAX COLLECT         609 AZALEA DR ‐ COURTHOU                                   WAYNESBORO      MS      39367
WAYNE COUNTY                            WAYNE COUNTY‐TAX COMMISS         341 E WALNUT STREET                                        JESUP           GA      31546
WAYNE COUNTY                            WAYNE COUNTY‐TREASURER           PO BOX 187                                                 LOA             UT      84747
WAYNE COUNTY                            WAYNE COUNTY‐TRUSTEE             PO BOX 338                                                 WAYNESBORO      TN      38485
WAYNE COUNTY AUDITOR                    428 W LIBERTY ST                                                                            WOOSTER         OH      44691
WAYNE COUNTY CHANCERY CLERK             609 AZALEA DR                                                                               WAYNESBORO      MS      39367
WAYNE COUNTY REGISTER OF DEEDS          400 MONROE, 7TH FLOOR                                                                       DETROIT         MI      48226‐2925
WAYNE COUNTY SHERIFF                    WAYNE COUNTY ‐ SHERIFF           PO BOX 218                                                 WAYNE           WV      25570




                                                                                                     Page 954 of 998
                                   19-10412-jlg            Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              958 of 1004
Creditor Name                         Address1                              Address2                                     Address3     City               State   Zip          Country
WAYNE COUNTY TAX COLLECTOR            609 AZALEA DR                                                                                   WAYNESBORO         MS      39367
WAYNE COUNTY TAX COLLECTOR            PO BOX 1495                                                                                     GOLDSBORO          NC      27533
WAYNE COUNTY TAX COMMISSIONER         PO BOX 287                                                                                      JESUP              GA      31598
WAYNE COUNTY TITLE DEPT               P.O. BOX 507                                                                                    WOOSTER            OH      44691
WAYNE COUNTY TREASURER                16 WILLIAMS ST                                                                                  LYONS              NY      14489
WAYNE COUNTY TREASURER                400 MONROE  5TH FL                                                                              DETROIT            MI      48226
WAYNE COUNTY TREASURER                400 MONROE STREET                     5TH FLOOR                                                 DETROIT            MI      48226
WAYNE COUNTY TREASURER                COLEMAN A YOUNG MUNICIPAL CENTER      2 WOODWARD AVE‐SUITE 200                                  DETROIT            MI      48226
WAYNE COUNTY TREASURER                PO BOX 33555                                                                                    DETROIT            MI      48232
WAYNE COUNTY TRUSTEE                  100 COURT CIRCLE STE 202                                                                        WAYNESBORO         TN      38485
WAYNE D EVANS INS                     1971 POWDERHORN RD                                                                              MIDDLETOWN         PA      17057
WAYNE GARCIA & J BAKER &              R&N CURRY & R MALINOWSKI              3005 AIRPORT BLVD                                         KEY WEST           FL      33040
WAYNE GODARE TRUSTEE                  FOR LOC TRIEU                         222 SW COLUMBIA STE STE 1700                              PORTLAND           OR      97201
WAYNE GRADY & CINDY                   GRADY                                 1317 ELLINGTON DR                                         MESQUITE           TX      75150
WAYNE HIGHLAND S.D./HONE              WAYNE HIGHLANDS SD ‐ COL              112B 10TH STREET                                          HONESDALE          PA      18431
WAYNE HIGHLAND SCHOOL DI              STEPHANIE ROEGNER‐TX COL              47 COCHECTON TPKE                                         HONESDALE          PA      18431
WAYNE HIGHLAND SCHOOL DI              WAYNE HIGHLANDS SD ‐ COL              POB 113                                                   BEACH LAKE         PA      18405
WAYNE HIGHLANDS S.D./ TE              JOHN HAGGARTY ‐ TAX COLL              1438 SHADY LANE                                           HONESDALE          PA      18431
WAYNE HIGHLANDS S.D./CHE              EDWARD COAR ‐ TAX COLLEC              1224 OWEGO TURNPIKE                                       HONESDALE          PA      18431
WAYNE HIGHLANDS S.D./DYB              WAYNE HIGHLANDS SD ‐ COL              285 GRIMMS RD                                             HONESDALE          PA      18431
WAYNE HIGHLANDS S.D./MAN              WAYNE HIGHLANDS SD ‐ COL              146 GILLS HILL ROAD                                       EQUINUNK           PA      18417
WAYNE HIGHLANDS S.D./ORE              WAYNE HIGHLANDS SD ‐ COL              701 OREGON TURNPIKE                                       HONESDALE          PA      18431
WAYNE HIGHLANDS SCHOOL D              PRESTON TWP ‐ TAX COLLEC              38 PREACHER RD                                            LAKE COMO          PA      18437
WAYNE HIGHLANDS SCHOOL D              WAYNE HIGHLANDS SD ‐ COL              22 SHEARDS RD                                             MILANVILLE         PA      18443
WAYNE HIGHLANDS SD/BUCKI              MICHELLE HUNT ‐ TAX COLL              523 STOCKPORT RD                                          LAKE COMO          PA      18437
WAYNE JR.S ROOFING & SHEET METAL      1626 MARQUITA AVE                                                                               COLORADO SPRINGS   CO      80905
WAYNE KESSINGER                       541 E 2ND ST                                                                                    NESCOPECK          PA      18635
WAYNE LATIMER AND                     JOSEPHINE LATIMER                     8747 KEEQANS FOREST LN                                    HOUSTON            TX      77031
WAYNE MUT INS                         3873 CLEVELAND RD                                                                               WOOSTER            OH      44691
WAYNE RIDDLE AGENCY                   110 W PASADENA BLVD                                                                             DEER PARK          TX      77536
WAYNE TOWN                            TAX COLLECTOR                         5520 COUNTY HIGHWAY D                                     WEST BEND          WI      53090
WAYNE TOWN                            WAYNE TOWN ‐ TAX COLLECT              PO BOX 400                                                WAYNE              ME      04284
WAYNE TOWN                            WAYNE TWN TREASURER                   4544 COUNTY ROAD D                                        SOUTH WAYNE        WI      53587
WAYNE TOWN                            WAYNE TWN TREASURER                   5520 COUNTY HIGHWAY D                                     WEST BEND          WI      53090
WAYNE TOWNSHIP                        475 VALLEY RD                                                                                   WAYNE              NJ      07470
WAYNE TOWNSHIP                        PO BOX 304                                                                                      DOWAGIAC           MI      49047
WAYNE TOWNSHIP                        RUTH C GRAHAM ‐ TAX COLL              28263 LAKE CREEK RD                                       COCHRANTON         PA      16314
WAYNE TOWNSHIP                        WAYNE TOWNSHIP ‐ TAX COL              475 VALLEY ROAD                                           WAYNE              NJ      07470
WAYNE TOWNSHIP                        WAYNE TOWNSHIP ‐ TREASUR              PO BOX 304                                                DOWAGIAC           MI      49047
WAYNE TOWNSHIP                        WAYNE TWP ‐ TAX COLLECTO              106 FREEDOM STREET / POB                                  BRAVE              PA      15316
WAYNE TOWNSHIP                        WAYNE TWP ‐ TAX COLLECTO              1555 BACK RD                                              HALIFAX            PA      17032
WAYNE TOWNSHIP                        WAYNE TWP ‐ TAX COLLECTO              1653 FERGUSON VALLEY RD                                   MCVEYTOWN          PA      17051
WAYNE TOWNSHIP                        WAYNE TWP ‐ TAX COLLECTO              177 REN LEE AVENUE                                        ELLWOOD CITY       PA      16117
WAYNE TOWNSHIP                        WAYNE TWP ‐ TAX COLLECTO              2 MILLERS RD.                                             SCHUYKILL HAVEN    PA      17972
WAYNE TOWNSHIP                        WAYNE TWP ‐ TAX COLLECTO              495 BELKNAP RD.                                           DAYTON             PA      16222
WAYNE TOWNSHIP   ERIE CO              WAYNE TWP ‐ TAX COLLECTO              11470 TURNPIKE RD                                         CORRY              PA      16407
WAYNE TOWNSHIP TAX COLLECTOR          475 VALLEY ROAD                                                                                 WAYNE              NJ      07470
WAYNE WESTBROOK AGENCY                6215 N WASHINGTON AVE                                                                           OCEAN SPRINGS      MS      39564
WAYNE WILLIAMS & MARILYN              WILLIAMS                              PO BOX 125                                                HENNING            IL      61848
WAYNE, CLAY                           ADDRESS ON FILE
WAYNES INTERIOR DESIGN                WAYNE BRANCH                          140 E TRYON AVENUE                                        TEANECK            NJ      07666
WAYNES ROOFING & SHEET                METAL                                 1024 S NOVA RD                                            ORMOND BEACH       FL      32174
WAYNES ROOFING & SHEET METAL          PRC ROOFING INC, DBA                  1024 S. NOVA RD                                           ORMOND BEACH       FL      32174
WAYNESBORO BORO                       KARA GEESAMAN ‐ TAX COLL              15 E MAIN ST                                              WAYNESBORO         PA      17268
WAYNESBORO CITY                       WAYNESBORO CITY ‐ TREASU              503 W. MAIN ST, ROOM 105                                  WAYNESBORO         VA      22980
WAYNESBORO CITY                       WAYNESBORO CITY‐TAX COLL              628 MYRICK ST                                             WAYNESBORO         GA      30830
WAYNESBORO CITY                       WAYNESBORO CITY‐TAX COLL              PO BOX 471                                                WAYNESBORO         TN      38485
WAYNESBORO S.D.                       KARA GEESAMAN ‐ TAX COLL              15 E MAIN ST                                              WAYNESBORO         PA      17268
WAYNESBORO S.D./GUILFORD              CHAMBERSBURG AREA SD ‐ T              POB 602                                                   FAYETTEVILLE       PA      17222
WAYNESBORO S.D./MONT ALT              RONALD STRITE ‐ TAX COLL              317 PARK STREET (REAR)                                    MONT ALTO          PA      17237
WAYNESBORO S.D./QUINCY T              DEBBIE GIFT ‐ TAX COLLEC              9591 FIVE FORKS ROAD                                      WAYNESBORO         PA      17268
WAYNESBORO S.D./WASHINGT              DONALD AMBROSE ‐ TAX COL              13013 WELTY RD                                            WAYNESBORO         PA      17268
WAYNESBURG BORO                       WAYNESBURG BORO ‐ COLLEC              47 E. LINCOLN ST.                                         WAYNESBURG         PA      15370
WAYNESVILLE TOWN                      WAYNESVILLE TOWN ‐ COLLE              280 GEORGIA AVENUE                                        WAYNESVILLE        NC      28786
WAYPOINT GENERAL CONT                 4 PAGOS WAY                                                                                     LYNNFIELD          MA      01940
WAYT, RACHAEL                         ADDRESS ON FILE
W‐B HOMEOWNERS ASSOCIATION INC        289 JONESBORO RD 175                                                                            MCDONOUGH          GA      30253
WBR INS AGENCY LLC                    3213 VIRGINIA BEACH BLVD                                                                        VIRGINIA BEACH     VA      23452
WC GROUP LLC AND                      KIMBERLY PAYNE                        3401 CUSTER RD SUITE 128                                  PLANO              TX      75023
WCF ENTERPRISES INC.                  2031 KENNICOTT RD.                                                                              WINDSOR MILL       MD      21244‐1817




                                                                                                       Page 955 of 998
                                       19-10412-jlg              Doc 15              Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                  Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          959 of 1004
Creditor Name                              Address1                                     Address2                                         Address3     City              State   Zip        Country
WCK FOUNDATION REPAIR                      W.C.K LLC                                    21793 WALKER S. RD                                            DENHAM SPRINGS    LA      70726
WCM SERVICES, INC.                         800 EAST HIGHWAY 121                                                                                       LEWISVILLE        TX      75057
WCO EXCESS SPREAD ACQUISITION LLC          345 ST PETER STREET                          SUITE 2050                                                    ST PAUL           MN      55102
WCO EXCESS SPREAD ACQUISITIONS LLC         345 ST. PETER STREET                         SUITE 2050                                                    ST. PAUL          MN      55102
WCS LTD                                    2171 JERICHO TURNPIKE STE LL1                                                                              COMMACK           NY      11725
WDA CONSULTING                             PO BOX 9175                                                                                                THE WOODLANDS     TX      77387
WE DO THAT                                 2591 INDUSTRY ST.                            SUITE B                                                       MISSOULA          MT      59808
WE ENERGIES                                231 WEST MICHIGAN ST                                                                                       MILWAUKEE         WI      53203
WE ENERGIES                                PO BOX 90001                                                                                               MILWAUKEE         WI      53290
WE FIX IT AIR CONDITIONING & HEATING SVC   OLIVER DORROUGH SR                           801 S POLK ST STE. 1018                                       DESOTO            TX      75115
WE GIBSON AGENCY                           2752 LONGMIRE DR                                                                                           COLLEGE STATION   TX      77845
WE INSURANCE SERVICES                      4540 KEARNEY VILLA 112                                                                                     SAN DIEGO         CA      92123
WE INSURE                                  1351 E BOONE ST STE 14                                                                                     KINGSLAND         GA      31548
WE INSURE                                  3020 HARTLEY RD STE 300                                                                                    JACKSONVILLE      FL      32257
WE INSURE                                  8996 TAFT ST                                                                                               PEMBROKE PINES    FL      33024
WE INSURE                                  9085 SW 87 AVE 209                                                                                         MIAMI             FL      33176
WE INSURE                                  P O BOX 23865                                                                                              JACKSONVILLE      FL      32241
WE MCCLELLAN BUILDERSLLC                   PO BOX 121                                                                                                 PLYMPTON          MA      02367
WEA PROP & CAS                             45 NOBB HILL RD                                                                                            MADISON           WI      53713
WEA PROP & CAS                             PO BOX 7893                                                                                                MADISON           WI      53707
WEAKLEY COUNTY                             WEAKLEY COUNTY‐TRUSTEE                       PO BOX 663                                                    DRESDEN           TN      38225
WEAKLEY COUNTY CLERK                       P.O. BOX 197                                                                                               DRESDEN           TN      38225‐0197
WEAKLEY COUNTY TRUSTEE                     116 W MAIN ST                                                                                              DRESDEN           TN      38225
WEARE TOWN                                 WEARE TOWN ‐ TAX COLLECT                     15 FLANDERS MEMORIAL ROA                                      WEARE             NH      03281
WEARE TOWNSHIP                             WEARE TOWNSHIP ‐ TREASUR                     5550 N. OCEANA DRIVE                                          HART              MI      49420
WEATHER GUARD HOME IMPROV.                 433 THOMAS LANE                                                                                            BLOOMFIELD        KY      40008
WEATHER GUARD ROOFING & REMODELING         RONNIE NELSON MCCULLOUGH                     1004 YOWELL RD                                                WHITESBORO        TX      76273
WEATHER KING PORTABLE BUILDINGS            CONSOLIDATED INDUSTRIES, LLC                 295 JIM ADAMS DRIVE, SUITE A                                  PARIS             TN      38242
WEATHER RENOVATIONS &                      IMPROVEMENTS                                 3348 CARROLLTON AVE                                           INDIANAPOLIS      IN      46205
WEATHER TECH RENOVATIONS LLC               3008 SW US 40 HWY                                                                                          BLUE SPRINGS      MO      64015
WEATHERALL, MARANDA                        ADDRESS ON FILE
WEATHERFORD INS AGY                        10904 SCARSDALE BLVD                                                                                       HOUSTON           TX      77089
WEATHERGUARD CONST CO                      INC                                          7012 REVERE PKWY 100                                          ENGLEWOOD         CO      80112
WEATHERGUARD CONSTRUCTION COMPANY, INC.    1300 REMINGTON ROAD A                                                                                      SCHAUMBURG        IL      60173
WEATHERGUARD ROOFING                       WEATHERGUARD CONSTRUCTION SERVICES, LLC      409 SE THOMPSON DR                                            LEES SUMMIT       MO      64082
WEATHERGUARD ROOFING, LLC                  10100 PARK CEDAR DR. SUITE 152                                                                             CHARLOTTE         NC      28210
WEATHERLY BORO  BORO BIL                   DEBORAH KOHLER ‐ TAX COL                     794 NORTH ST                                                  WEATHERLY         PA      18255
WEATHERLY BORO  COUNTY B                   DEBORAH KOHLER ‐ TAX COL                     794 NORTH ST                                                  WEATHERLY         PA      18255
WEATHERLY INS AGENCY                       1805 W CITY DR J                                                                                           ELIZABETH CITY    NC      27909
WEATHERLY S.D./KIDDER TO                   WEATHERLY SD ‐ TAX COLLE                     306 NORTH LAKE DRIVE                                          LAKE HARMONY      PA      18624
WEATHERLY S.D./LAUSANNE                    WEATHERLY AREA SD ‐ COLL                     2816 BUCK MOUNTAIN RD                                         WEATHERLY         PA      18255
WEATHERLY S.D./LEHIGH TO                   WEATHERLY AREA SD ‐ COLL                     333 S LEHIGH GORGE DR                                         WEATHERLY         PA      18255
WEATHERLY S.D./WEATHERLY                   DEBORAH KOHLER ‐ TAX COL                     794 NORTH ST                                                  WEATHERLY         PA      18255
WEATHERS EXTERIORS LLC                     210 N 17TH ST STE 104                                                                                      ST LOUIS          MO      63103
WEATHERSAFE RESTORATION                    1103 WEIR DR 200B                                                                                          WOODBURY          MN      55125
WEATHERSBY ROOFING INC                     225 COUNTY ROAD 127                                                                                        TUSCOLA           TX      79562
WEATHERSFIELD TOWN                         WEATHERSFIELD TN‐COLLECT                     5259 ROUTE 5                                                  ASCUTNEY          VT      05030
WEATHERSHIELD SOLUTIONS                    2900 KATY HOCKLEY CUT                        OFF ROAD B206                                                 KATY              TX      77493
WEATHER‐TITE EXTERIORS                     2605 COMMERCE RD                                                                                           RAPID CITY        SD      57702
WEATHERWOOD CONSTRUCTION                   PO BOX 1433                                                                                                FREEDOM           CA      95019
WEAVER INS GROUP LLC                       6302 RUCKER RD STE 1                                                                                       INDIANAPOLIS      IN      46220
WEAVER LAW FIRM PA                         801 WEST BAY DRIVE SUITE 426                                                                               LARGO             FL      33770
WEAVER REAL ESTATE APPRAISAL               25745 SPICER STREET                                                                                        SEAFORD           DE      19973
WEAVER REAL ESTATE GROUP LLC               22614 BOTHELL EVERETT HIGHWAY                                                                              BOTHELL           WA      98021
WEAVER, CHRISTINA                          ADDRESS ON FILE
WEAVER, DANIEL                             ADDRESS ON FILE
WEAVER, HARRY                              ADDRESS ON FILE
WEAVER, LORI                               ADDRESS ON FILE
WEAVERVILLE CITY                           WEAVERVILLE CITY ‐ COLLE                     P O BOX 338                                                   WEAVERVILLE       NC      28787
WEB FILINGS, LLC                           ATTN: GENERAL COUNSEL                        2900 UNIVERSITY BLVD.                                         AMES              IA      50010
WEBB APPRAISALS INC                        35764 RED LEAF LANE                                                                                        MURRIETA          CA      92562
WEBB CONSOLIDATED ISD                      WEBB CISD ‐ TAX COLLECTO                     P O BOX 206                                                   BRUNI             TX      78344
WEBB COUNTY                                WEBB COUNTY ‐ TAX COLLEC                     P.O. BOX 420128                                               LAREDO            TX      78040
WEBB COUNTY CLERK                          1110 VICTORIA ST, SUITE 201                                                                                LAREDO            TX      78040
WEBB COUNTY DISTRICT CLERK                 1110  VICTORIA ST STE 203                                                                                  LAREDO            TX      78042
WEBB COUNTY DISTRICT CLERK                 406TH DISTRICT COURT                         1110 VICTORIA STREET, SUITE 203                               LAREDO            TX      78040
WEBB COUNTY TAX                            PO BOX 420128                                                                                              LAREDO            TX      78042
WEBB COUNTY TAX ASSESSOR/COLLECTOR         1110 VICTORIA ST, STE 107                                                                                  LAREDO            TX      78040
WEBB CS (WEBB TN)                          WEBB CS ‐ TAX COLLECTOR                      3002 NY STATE RTE 28                                          OLD FORGE         NY      13420
WEBB DEVELOPMENT SERVICE                   34 E 1ST STREET                                                                                            MOUNT VERNON      NY      10550




                                                                                                                       Page 956 of 998
                                      19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               960 of 1004
Creditor Name                            Address1                            Address2                                          Address3           City              State   Zip     Country
WEBB LAKE TOWN                           WEBB LAKE TWN TREASURER             PO BOX 203                                                           DANBURY           WI      54830
WEBB ROOFING AND CONSTRUCTION, LLC       225 NW 150TH STREET                                                                                      EDMOND            OK      73013
WEBB TOWN                                WEBB TOWN ‐ TAX COLLECTO            PO BOX 223                                                           OLD FORGE         NY      13420
WEBB, BILLIE                             ADDRESS ON FILE
WEBB, JONATHAN                           ADDRESS ON FILE
WEBB, KYESHIA                            ADDRESS ON FILE
WEBB, SHAMBRECA                          ADDRESS ON FILE
WEBB, SHELBY                             ADDRESS ON FILE
WEBBER TOWNSHIP                          WEBBER TOWNSHIP ‐ TREASU            PO BOX 939                                                           BALDWIN           MI      49304
WEBBER, ALVATINE                         ADDRESS ON FILE
WEBBERVILLE VILLAGE                      WEBBERVILLE VLG ‐ TREASU            P.O. BOX 389                                                         WEBBERVILLE       MI      48892
WEBBULA LLC                              ATTN: VINCE CERSOSIMO               5000 STONEWOOD DRIVE                              SUITE 310          WEXFORD           PA      15090
WEBER & OLCESE PLC                       3250 W BIG BEAVER RD STE 124                                                                             TROY              MI      48084
WEBER & ROSE PSC                         PO BOX 3287                                                                                              LOUISVILLE        KY      40201
WEBER & SONS WINDOW &                    SIDING                              15417 WESTVIEW DR                                                    OAK FOREST        IL      60452
WEBER CITY‐TOWN                          WEBER CITY‐TOWN ‐ TREASU            2758 U.S. HIGHWAY 23 N                                               WEBER CITY        VA      24290
WEBER CONSTRUCTION COMPANY INC.          P.O BOX 428                                                                                              CARTHAGE          MO      64836
WEBER CONSTRUCTION LLC                   1502 SASSAFRAS STREET                                                                                    ERIE              PA      16502
WEBER COUNTY                             WEBER COUNTY‐TREASURER              2380 WASHINGTON BLVD 35                                              OGDEN             UT      84401
WEBER COUNTY TREASURER                   2380 WASHINGTON BLVD                SUITE 350                                                            OGDEN             UT      84401
WEBER FARMINGTON                         670 WILTON RD                                                                                            FARMINGTON        ME      04938
WEBER INSURANCE CORP                     505 CORPORATE DR WEST                                                                                    LANGHORNE         PA      19047
WEBER, AMANDA                            ADDRESS ON FILE
WEBER, ANDREW                            ADDRESS ON FILE
WEBER, AUSHA                             AUSHA WEBER, PRO SE                 999 E BASELINE RD., APT. 3403                                        TEMPE             AZ      85292
WEBER, DAVID                             ADDRESS ON FILE
WEBER, GRAIG                             ADDRESS ON FILE
WEBS FARMERS INS                         8055 S STONY ISLAND AVE                                                                                  CHICAGO           IL      60617
WEBSTER BANK NA                          436 SLATER RD                                                                                            NEW BRITAIN       CT      06053
WEBSTER C.S. (TN OF PENF                 WEBSTER C.S‐TAX RECEIVER            3100 ATLANTIC AVE                                                    PENFIELD          NY      14526
WEBSTER C.S. (TN OF WEBS                 WEBSTER C.S‐TAX RECEIVER            1000 RIDGE ROAD                                                      WEBSTER           NY      14580
WEBSTER COUNTY                           WEBSTER COUNTY ‐ COLLECT            101 N. CRITTENDEN, ROOM                                              MARSHFIELD        MO      65706
WEBSTER COUNTY                           WEBSTER COUNTY ‐ SHERIFF            P.O. BOX 20                                                          DIXON             KY      42409
WEBSTER COUNTY                           WEBSTER COUNTY ‐ TREASUR            703 CENTRAL AVE                                                      FORT DODGE        IA      50501
WEBSTER COUNTY                           WEBSTER COUNTY ‐ TREASUR            PO BOX 404                                                           RED CLOUD         NE      68970
WEBSTER COUNTY                           WEBSTER COUNTY‐TAX COLLE            PO BOX 417                                                           WALTHALL          MS      39771
WEBSTER COUNTY RECORDER                  2 COURT SQ RM G1                                                                                         WEBSTER SPRINGS   WV      26288
WEBSTER COUNTY SHERIFF                   WEBSTER COUNTY ‐ SHERIFF            2 COURT SQUARE G‐3                                                   WEBSTER SPRINGS   WV      26288
WEBSTER MORRIS SR &                      JUANITA MORRIS                      11833 NEW HALLS FERRY RD                                             FLORISSANT        MO      63033
WEBSTER PARISH                           WEBSTER PARISH ‐ TAX COL            P O BOX 877                                                          MINDEN            LA      71058
WEBSTER PARISH CLERK OF COURT            410 MAIN ST                                                                                              MINDEN            LA      71058
WEBSTER PELL AND LIANA PELL              EDWARD T. BRADING                   208 SUNSET DRIVE, SUITE 409                                          JOHNSON CITY      TN      37604
WEBSTER ROOFING                          1314 SAN ANTONE LANE                                                                                     LEWISVILLE        TX      75077
WEBSTER TOWN                             WEBSTER TN ‐ TAX RECEIVE            1000 RIDGE RD                                                        WEBSTER           NY      14580
WEBSTER TOWN                             WEBSTER TOWN ‐ TAX COLLE            945 BATTLE STREET                                                    WEBSTER           NH      03303
WEBSTER TOWN                             WEBSTER TOWN‐TAX COLLECT            350 MAIN STREET SUITE1                                               WEBSTER           MA      01570
WEBSTER TOWNSHIP                         WEBSTER TOWNSHIP ‐ TREAS            5665 WEBSTER CHURCH RD.                                              DEXTER            MI      48130
WEBSTER VILLAGE                          WEBSTER VILLAGE ‐ CLERK             28 WEST MAIN STREET                                                  WEBSTER           NY      14580
WEBSTER VILLAGE                          WEBSTER VLG TREASURER               P.O. BOX 25                                                          WEBSTER           WI      54893
WEBSTER WATER/SEWER LIEN                 WEBSTER W/S‐TAX COLLECTO            350 MAIN STREET SUITE1                                               WEBSTER           MA      01570
WEBSTER, HARRY                           ADDRESS ON FILE
WEBSTER, JESSICA                         ADDRESS ON FILE
WEBSTER, JUSTIN                          ADDRESS ON FILE
WEBSTER, MAURICE                         ADDRESS ON FILE
WEBSUPERGOO SOFTWARE                     ATTN: GENERAL COUNSEL               45 MAIN STREET                                    SUITE 309, 179     BROOKLYN          NY      11201
WEBUTUCK CS  (AMENIA TN‐                 EMMA JAROMIN‐ TAX COLLEC            418 SINPATCH RO                                                      WASSAIC           NY      12592
WEBUTUCK CS  (NORTHEAST                  EMMA JAROMIN‐ TAX COLLEC            418 SINPATCH ROAD                                                    WASSAIC           NY      12592
WEDAN, DENISE                            ADDRESS ON FILE
WEDDERBURN & JACOBS, P. A.               6100 HOLLYWOOD BOULEVARD            SUITE 201                                                            HOLLYWOOD         FL      33024
WEDDINGTON TOWN                          WEDDINGTON TOWN ‐ COLLEC            1924 WEDDINGTON ROAD                                                 WEDDINGTON        NC      28104
WEDDINGTON‐MCCALEB, ASIA                 ADDRESS ON FILE
WEDGEWOOD ESTATES CONDOMINIUM TRUST      PO BOX 488                                                                                               ANDOVER           MA      01810
WEDGEWOOD HOA OF LAKE COUNTY, INC.       12719 WEDGEFIELD DR                                                                                      GRAND ISLAND      FL      32735
WEDGEWOOD INS AGENCY                     2540 FM 2920 STE F                                                                                       SPRING            TX      77388
WEDOWEE REALTY, INC.                     2021 SOUTH COLLEGE STREET           SUITE A                                                              AUBURN            AL      36832
WEEDSPORT CEN SCH  (COMB                 WEEDSPORT CEN SCH‐ COLLE            PO BOX 720                                                           WEEDSPORT         NY      13166
WEEDSPORT VILLAGE                        WEEDSPORT VILLAGE‐ CLERK            8892 SOUTH STREET                                                    WEEDSPORT         NY      13166
WEEG, LONNIE                             ADDRESS ON FILE
WEEHAWKEN TOWN ‐FISCAL                   WEEHAWKEN TN FISCAL‐COLL            400 PARK AVENUE                                                      WEEHAWKEN         NJ      07086
WEEKLY, ERIN                             ADDRESS ON FILE




                                                                                                             Page 957 of 998
                                        19-10412-jlg              Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                           Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    961 of 1004
Creditor Name                              Address1                               Address2                                     Address3                  City               State   Zip          Country
WEEKS AND ASSOC INS AGCY                   P O BOX 556                                                                                                   CLINTON            NC      28329
WEEKS, ANTWONE                             ADDRESS ON FILE
WEEKS, DEBORAH                             ADDRESS ON FILE
WEEKS, THOMAS                              ADDRESS ON FILE
WEEMS CUSTOM BUILDING, INC.                1745 FOREST GLEN DR                                                                                           PRINCE FREDERICK   MD      20678
WEEMS INS OF NAPLES INC                    2661 S AIRPORT RD B105                                                                                        NAPLES             FL      34112
WEEMS, ALEXANDER                           ADDRESS ON FILE
WEESAW TOWNSHIP                            WEESAW TOWNSHIP ‐ TREASU               PO BOX 368                                                             NEW TROY           MI      49119
WEGNER, TARA                               ADDRESS ON FILE
WEHONEYDO COM LLC                          10600 WOODINVILLE DR                                                                                          BOTHELL            WA      98011
WEI, YUNZHU                                ADDRESS ON FILE
WEICHERT INS AGENCY                        225 LITTLETON RD 3RD FLR                                                                                      MORRIS PLAINS      NJ      07950
WEICHERT REALTORS AT THE ROCKIES           ATTN: NED CHIDESTER                    359 EAST STATE RD.                                                     AMERICAN FORK      UT      84003
WEICHERT REALTORS EXCEL                    47699 VAN DYKE                                                                                                SHELBY TOWNSHIP    MI      48317
WEICHERT REALTORS FIRST CHOICE             4206 LINGLESTOWN ROAD                                                                                         HARRISBURG         PA      17112
WEICHERT REALTORS REGIONAL                 PROPERTIES, INC.                       236 BOSTON POST RD                                                     ORANGE             CT      06477
WEICHERT REALTORS, FIRST CHOICE            ATTN: STEVEN SCHEIB                    4206 LINGLESTOWN ROAD                                                  HARRISBURG         PA      17112
WEICHERT REALTORS, TEAM REALTY             801 E. HIGHWAY 199                                                                                            SPRINGTOWN         TX      76085
WEICHERT REALTORS‐THE ZUBRETSKY GROUP      449 SILAS DEANE HWY 2A                                                                                        WETHERSFIELD       CT      06109
WEICHERT, REALTORS ‐                       MARK THOMAS PROPERTIES                 MARK THOMAS REALTY INC                       3901 UNIVERSITY DRIVE     DURHAM             NC      27707
WEICHERT, REALTORS‐PREMIER                 ATTN: RODNEY SCHIMMEL                  15190 BLUEBIRD ST NW SUITE 108                                         ANDOVER            MN      55304
WEICHERT, REALTORS‐PREMIER                 ATTN: RODNEY SCHIMMEL                  15190 BLUEBIRD ST NW SUITE 108                                         ANDOVER            MN      55369
WEIGT, BRANDON                             ADDRESS ON FILE
WEIL GOTSHAL & MANGES LLP                  PO BOX 9640                                                                                                   UNIONDALE          NY      11555‐9640
WEIL, MICHELLE                             ADDRESS ON FILE
WEILER ROOFING INC                         719 CATTLEMEN RD                                                                                              SARASOTA           FL      34232
WEILER, CALEB                              ADDRESS ON FILE
WEILER, ROBERT                             ADDRESS ON FILE
WEIMER, FORREST                            ADDRESS ON FILE
WEINBERGER, JULIE                          ADDRESS ON FILE
WEINER BRODSKY KINDER PC                   1300 19TH STREET, N.W.                 FIFTH FLOOR                                                            WASHINGTON         DC      20036‐1609
WEINER, SHARON                             ADDRESS ON FILE
WEINER, WILLIAM                            ADDRESS ON FILE
WEINERT CONSTRUCTION INC                   312 8TH ST SOUTH                                                                                              HUMBOLDT           IA      50548
WEINHAUS, JESSICA                          ADDRESS ON FILE
WEINMAN, JOSHUA                            ADDRESS ON FILE
WEINSTEIN INS SERVICES                     5915 PONCE DE LEON 29                                                                                         CORAL GABLES       FL      33146
WEINSTEIN, ANDREW                          ADDRESS ON FILE
WEINTRAUB, JUSTIN                          ADDRESS ON FILE
WEIR AND ASSOCIATES                        8500 NORTH 128TH EAST AVENUE                                                                                  OWASSO             OK      74055
WEIR CITY                                  WEIR CITY‐TAX COLLECTOR                PO BOX 217                                                             WEIR               MS      39772
WEISBROD MATTEIS &                         COPLEY & S&J FRIEDBERG                 1200 NEW HAMPSHIRE 600                                                 WASHINGTON         DC      20036
WEISBROD MATTEIS &                         COPLEY PLLC      STE 600               1200 NEW HAMPHIRE AVE NW                                               WASHINGTON         DC      20036
WEISBROD MATTEIS COPLEY                    & MARIA & JOSEPH DSOUZA                1200 NEW HAMPSHIRE AVE                                                 WASHINGTON         DC      20036
WEISBROD MATTEIS COPLEY                    FOR GIRONDA ACCT                       1200NW HAMPSHIRE AVE 600                                               WASHINGTON         DC      20036
WEISCHEDEL, MARY                           ADDRESS ON FILE
WEISENBERG TOWNSHIP                        WEISENBERG  TWP ‐ COLLEC               PO BOX 876                                                             FOGELSVILLE        PA      18051
WEISENBURGER, JACOB                        ADDRESS ON FILE
WEISMAN & MARGOLIES, P.A.                  140 N. FEDERAL HIGHWAY, 2ND FLOOR                                                                             BOCA RATON         FL      33432
WEISMAN, GEOFFREY                          ADDRESS ON FILE
WEISS & CUMMINS, PLLC                      208 ADAMS AVENUE                                                                                              MEMPHIS            TN      38103
WEISS BURKARDT KRAMER LLC                  445 FORT PITT BOULEVARD SUITE 503                                                                             PITTSBURGH         PA      15219
WEISS CONSTRUCTION GROUP                   LLC                                    3011 W 183RD ST STE 157                                                HOMEWOOD           IL      60430
WEISS INSURANCE AGENCY                     2301 N ILLINOIS ST                                                                                            SWANSEA            IL      62226
WEISS MCCLELLAND LLC                       105 W ADAMS ST  STE 1850                                                                                      CHICAGO            IL      60603
WEISS MCCLELLAND LLC                       SUITE 1850                             105 WEST ADAMS ST                                                      CHICAGO            IL      60603
WEISS SPICER CASH PLLC                     208 ADAMS AVE                                                                                                 MEMPHIS            TN      38103
WEISS, CHRISTOPHER                         ADDRESS ON FILE
WEISSMAN NOWACK CURRY &                    WILCO PC                               3500 LENOX RD 4TH FL                                                   ATLANTA            GA      30326
WEKERLE AGENCY                             98 MEDFORD AVE                                                                                                PATCHOGUE          NY      11772
WELBUILT CONSTRUCTION, INC.                CHARLES W SCHICKLEY, JR.               4058 CROAKER DRIVE                                                     HERNANDO BEACH     FL      34607‐3642
WELCH GAS COMPANY                          5634 OLD ROUTE 5                                                                                              CAMDENTON          MO      65020
WELCH, FAITH                               ADDRESS ON FILE
WELCH, JAMES                               ADDRESS ON FILE
WELCH, JOCELYN                             ADDRESS ON FILE
WELCH, OWEN                                ADDRESS ON FILE
WELCH, PARIS                               ADDRESS ON FILE
WELCH, PATRICIA                            ADDRESS ON FILE
WELCO WEST 5TH TOWNHOME ASSOCIATION        508 4TH ST NW                                                                                                 MONTGOMERY         MN      56069
WELCOME HOME REALTY                        LISA S HARRELL                         110 W WATER STREET                                                     EDENTON            NC      27932




                                                                                                             Page 958 of 998
                                           19-10412-jlg            Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                   DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                                      Pg CREDITOR MATRIX
                                                                                                             962 of 1004
Creditor Name                                 Address1                                     Address2                                     Address3                               City             State   Zip          Country
WELCOMELINK, INC.                             UHLIG LLC                                    8455 LENEXA DRIVE                                                                   OVERLAND PARK    KS      66214
WELD COUNTY                                   WELD COUNTY‐TREASURER                        1400 N 17TH AVENUE                                                                  GREELEY          CO      80631
WELD COUNTY TREASURER                         PO BOX 458                                                                                                                       GREELEY          CO      80632
WELDING, JENNIFER                             ADDRESS ON FILE
WELDON TOWNSHIP                               WELDON TOWNSHIP ‐ TREASU                     PO BOX 548                                                                          THOMPSONVILLE    MI      49683
WELDON, SUSAN                                 ADDRESS ON FILE
WELL FARGO BANK NA                            FINLEY & CO., L.P.A                          DAVID FINLEY                                 1701 E. 12TH ST., 108                  CLEVELAND        OH      44114
WELLBORN ROOFING INC                          4300 MARSH RIDGE RD 106                                                                                                          CARROLLTON       TX      75010
WELLCO PUMP                                   P O BOX 167                                                                                                                      RAYMOND          CA      93653
WELLEN, KYLIE                                 ADDRESS ON FILE
WELLER, REBECCA                               ADDRESS ON FILE
WELLESLEY TOWN                                WELLESLEY TOWN ‐ TAX COL                     525 WASHINGTON STREET                                                               WELLESLEY        MA      02482
WELLFLEET TOWN                                WELLFLEET TOWN ‐ TAX COL                     300 MAIN STREET                                                                     WELLFLEET        MA      02667
WELLINGTON AT KINGS RIDGE                     NEIGHBORHOOD ASSOC. INC                      6972 LAKE GLORIA BLVD                                                               ORLANDO          FL      32809
WELLINGTON AT SEVEN HILLS ASSOC., INC.        9887 4TH STREET NORTH SUITE 301                                                                                                  ST. PETERSBURG   FL      33702
WELLINGTON CHASE HOA                          PO BOX 390416                                                                                                                    SNELLVILLE       GA      30039
WELLINGTON CITY                               CITY OF WELLINGTON ‐ CLE                     3003 SPENCER AVE                                                                    LOUISVILLE       KY      40205
WELLINGTON EDGE PROPERTY ASSOC.               2950 JOG RD                                                                                                                      GREENACRES       FL      33467
WELLINGTON EDGE PROPERTY ASSOCIATION INC      10851 WEST FOREST HILL BLVD                                                                                                      WELLINGTON       FL      33414
WELLINGTON GREENS HOMES ASSOC INC.            7600 OLD POST ROAD                                                                                                               LINCOLN          NE      68506
WELLINGTON INS CO                             6801 CALMONT AVE                                                                                                                 FORT WORTH       TX      76116
WELLINGTON INS CO                             P O BOX 230                                                                                                                      FORT WORTH       TX      76101
WELLINGTON INSURANCE COMPANY                  P O  BOX 2018                                                                                                                    FORT WORTH       TX      76113
WELLINGTON PATIO                              C/O ASSOCIA GULF COAST                       9887 4TH STREET NORTH SUITE 301                                                     ST PETERSBURG    FL      33702
WELLINGTON RISK INS AGCY                      6801 CALMONT AVE                                                                                                                 FORT WORTH       TX      76116
WELLINGTON RISK INSURANCE AGENCY              P. O. BOX 230                                                                                                                    FORT WORTH       TX      76101
WELLINGTON SOUTH HOA                          706 S COLLEGE AVE STE 207                                                                                                        FORT COLLINS     CO      80524
WELLINGTON TOWN                               WELLINGTON TWN TREASURER                     27432 MIDWAY AVE.                                                                   KENDALL          WI      54638
WELLINGTON TOWNSHIP                           WELLINGTON TWP ‐ TREASUR                     16208 BURR RD                                                                       LACHINE          MI      49753
WELLINGTON UTILITIES                          12300 FOREST HILL BLVD                                                                                                           WELLINGTON       FL      33414
WELLINGTON‐ROWELL PROPERTIES LLC              PO BOX 4765                                                                                                                      VALDOSTA         GA      31606
WELLMEY DESIGN SERVICES LLC                   LUIS G MONTOYA                               LUIS G MONTOYA                               9142 C SW 23RD STREET                  DAVIE            FL      33324
WELLS COUNTY                                  WELLS COUNTY ‐ TREASURER                     102 W. MARKET STSTE. 20                                                             BLUFFTON         IN      46714
WELLS COUNTY                                  WELLS COUNTY ‐ TREASURER                     700 RAILWAY ST. N  97                                                               FESSENDEN        ND      58438
WELLS CS CMD TOWNS                            WELLS CS CMD ‐ TAX COLLE                     PO BOX 202                                                                          WELLS            NY      12190
WELLS FARGO BANK N.A                          ATTN: HOLLY MONDAY                           420 MONTGOMERY ST.                                                                  SAN FRANCISCO    CA      94104
WELLS FARGO BANK N.A                          WF 8113 PO BOX 1450                                                                                                              MINNEAPOLIS      MN      55485‐8113
WELLS FARGO BANK NA                           ATTN: JANETT PARSONS                         420 MONTGOMERY STREET                                                               SAN FRANCISCO    CA      94104
WELLS FARGO BANK NA                           N9300‐060                                    600 S 4TH ST                                                                        MINNEAPOLIS      MN      55415
WELLS FARGO BANK NA AS INDENTURE TRUSTEE      9062 OLD ANNAPOLIS RD                                                                                                            COLUMBIA         MD      21045
WELLS FARGO BANK NA AS INDENTURE TRUSTEE      9062 OLD ANNAPOLIS ROAD                                                                                                          COLUMBIA         MD      21045
WELLS FARGO BANK, N.A.                        ATTN: DERIVATIVES DOCUMENTATION MANAGER      45 FREMONT STREET, 30TH FLOOR                                                       SAN FRANCISCO    CA      94105
WELLS FARGO BANK, N.A.                        ATTN: GENERAL COUNSEL                        420 MONTGOMERY STREET                                                               SAN FRANCISCO    CA      94104
WELLS FARGO BANK, N.A.                        ATTN: JANETT PARSONS                         1101 BUCHANAN DR                                                                    BURNETT          TX      78611
WELLS FARGO BANK, N.A., ET AL.                ADREEN AND CHARLINE NEWTON, PRO SE           114‐12 198TH STREET                                                                 ST. ALBANS       NY      11412
WELLS FARGO BANK, N.A., ET AL.                ZUZOLO LAW OFFICES                           700 YOUNGSTOWN WARREN RD                                                            NILES            OH      44446
WELLS FARGO BANK, NA                          AS INDENTURE TRUSTEE                         9062 OLD ANNAPOLIS ROAD                                                             COLUMBIA         MD      21045
WELLS FARGO CAPITAL FINANCE LLC AS AGENT      2450 COLORADO AVE                            STE 3000 W                                                                          SANTA MONICA     CA      90404
WELLS FARGO CAPITAL FINANCE LLC AS AGENT      2450 COLORADO AVENUE                         SUITE 3000                                                                          SANTA MONICA     CA      90404
WELLS FARGO CAPITAL FINANCE LLC AS AGENT      2450 COLORADO AVENUE                         SUITE 3000 W                                                                        SANTA MONICA     CA      90404
WELLS FARGO CAPITAL FINANCE LLC AS AGENT      2450 COLORADO AVENUE                         SUITE 30000 W                                                                       SANTA MONICA     CA      90404
WELLS FARGO FOOTHILL LLC, AS AGENT            14241 DALLAS PARKWAY                         SUITE 1300                                                                          DALLAS           TX      75254
WELLS FARGO HOME MORTGAGE                     1 HOME CAMPUS                                                                                                                    DES MOINES       IA      50328
WELLS FARGO INS SRVCS                         6100 FAIRVIEW RD  1400                                                                                                           CHARLOTTE        NC      28210
WELLS FARGO INSURANCE SERVICES USA, INC.      45 FREMONT                                   800                                                                                 SAN FRANCISCO    CA      94105
WELLS FARGO NA                                1 HOME CAMPUS X2303‐01N                                                                                                          DES MOINES       IA      50328‐0001
WELLS FARGO SECURITIES, LLC                   C/O WELLS FARGO BANK, N.A.                   ATTN: GENERAL COUNSEL 500 SOUTH TYSON ST     5TH FLOOR MAIL CODE: MAC D1086‐051     CHARLOTTE        NC      28202
WELLS FARGO TRUST ‐ USA                       ATTN: JANETT PARSONS                         420 MONTGOMERY STREET                                                               SAN FRANCISCO    CA      94104
WELLS FARGO USA                               ATTN: JANETT PARSONS                         420 MONTGOMERY STREET                                                               SAN FRANCISCO    CA      94104
WELLS FARGO USA                               ATTN: MARK DEFABIO                           9062 OLD ANNAPOLIS ROAD                                                             COLUMIA          MD      21045‐1951
WELLS FARGO VENDOR FIN SERV                   PO BOX 51043                                                                                                                     LOS ANGELES      CA      90051‐5343
WELLS FARGO VENDOR FINANCIAL                  SERVICES LLC                                 PO BOX 740540                                                                       ATLANTA          GA      30374‐0540
WELLS INS LLC                                 430 SOUTH MAIN ST                                                                                                                POPLARVILLE      MS      39470
WELLS LANDING ASSOCIATION, INC.               P. O. BOX 2604                                                                                                                   ORANGE PARK      FL      32067
WELLS SEAMLESS GUTTERING                      KENNETH E WELLS                              1305 LINCOLN                                                                        GREAT BEND       KS      67530
WELLS TOWN                                    WELLS TOWN ‐ TAX COLLECT                     108 VT ROUTE 30                                                                     WELLS            VT      05774
WELLS TOWN                                    WELLS TOWN ‐ TAX COLLECT                     208 SANFORD ROAD                                                                    WELLS            ME      04090
WELLS TOWN                                    WELLS TOWN ‐ TAX COLLECT                     PO BOX 75                                                                           WELLS            NY      12190
WELLS TOWNSHIP                                DREMA PURNELL ‐ TAX COLL                     1798 WELLS VALLEY RD                                                                WELLS TANNERY    PA      16691
WELLS TOWNSHIP                                TREASURER                                    PO BOX 188/6436 N 8TH ST                                                            WELLS            MI      49894




                                                                                                                      Page 959 of 998
                                    19-10412-jlg             Doc 15               Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       963 of 1004
Creditor Name                          Address1                                      Address2                                     Address3     City                State   Zip     Country
WELLS TOWNSHIP                         WELLS TOWNSHIP ‐ TREASUR                      2520 E DAYTON RD                                          CARO                MI      48723
WELLS TOWNSHIP                         WELLS TWP‐ TAX COLLECTOR                      1401 CORYLAND PARK ROAD                                   GILLETT             PA      16925
WELLS, HOLLY                           ADDRESS ON FILE
WELLS, JUSTIN                          ADDRESS ON FILE
WELLS, LAUREN                          ADDRESS ON FILE
WELLS, LORI                            ADDRESS ON FILE
WELLS, STACIE                          ADDRESS ON FILE
WELLSBORO AREA S.D./CHAR               WELLSBORO AREA SD ‐ COLL                      PO BOX 837 (LOCK BOX)                                     WELLSBORO           PA      16901
WELLSBORO AREA S.D./DELM               WELLSBORO AREA SD ‐ COLL                      PO BOX 837 (LOCK BOX)                                     WELLSBORO           PA      16901
WELLSBORO AREA S.D./MIDD               WELLSBORO AREA SD ‐ COLL                      PO BOX 837 (LOCKBOX)                                      WELLSBORO           PA      16901
WELLSBORO AREA S.D./PINE               WELLSBORO AREA SD ‐ COLL                      PO BOX 837 (LOCK BOX)                                     WELLSBORO           PA      19601
WELLSBORO AREA S.D./WELL               WELLSBORO AREA SD ‐ COLL                      PO BOX 837 (LOCK BOX)                                     WELLSBORO           PA      16901
WELLSBORO BORO                         MARY CARSON ‐ TAX COLLEC                      12 STURROCK ST                                            WELLSBORO           PA      16901
WELLS‐PARKER, CAROL                    ADDRESS ON FILE
WELLSVILLE                             WELLSVILLE CITY ‐ COLLEC                      200 W HUDSON                                              WELLSVILLE          MO      63384
WELLSVILLE CEN SCH (COMB               WELLSVILLE CEN SCH‐ COLL                      126 WEST STATE STREETDI                                   WELLSVILLE          NY      14895
WELLSVILLE TOWN                        WELLSVILLE TOWN‐ TAX COL                      156 N. MAIN ST./MUNICIPA                                  WELLSVILLE          NY      14895
WELLSVILLE VILLAGE                     WELLSVILLE VILLAGE‐ CLER                      156 NORTH MAIN STREET                                     WELLSVILLE          NY      14895
WELNA, KEVIN                           ADDRESS ON FILE
WELSH, JOSHUA                          ADDRESS ON FILE
WELTE, SLATER                          ADDRESS ON FILE
WELTER CONST &                         DAVID & KATHLEEN HAUGAN                       9431 ALPINE DR NW                                         RAMSEYMN            MN      55303
WELTER CONSTRUCTION LLC                9431 ALPINE DRIVE SUITE A                                                                               RAMSEY              MN      55303
WELTMAN WEINBERG & REIS CO LPA         PO BOX 72245                                                                                            CLEVELAND           OH      44192
WELTMAN, WEINBERG & REIS CO., LPA      323 LAKESIDE AVENUE WEST                      STE 200                                                   CLEVELAND           OH      44113
WELTS WHITE & FONTAINE P C             29 FACTORY ST                                                                                           NASHUA              NH      03061
WEN MANAGEMENT CORP.                   377 OAK STREET, SUITE 110                                                                               GARDEN CITY         NY      11530
WENATCHEE RECLAMATION DI               DOUGLAS COUNTY ‐ TREASUR                      PO BOX 609                                                WATERVILLE          WA      98858
WENCEVELYN CONT INC.                   WILLIAM VARGAS                                701 MOLLBORE TERRACE                                      PHILADELPHIA        PA      19148
WENDEE PALMER                          768 QUAIL RUN RD                                                                                        SHERMAN             TX      75090
WENDELL I GOSS                         261 CR 196                                                                                              CARROLLTON          MS      38917
WENDELL ROLLINS                        7671 ORTEGA BLUFF PKWY                                                                                  JACKSONVILLE        FL      32244
WENDELL TOWN                           WENDELL TOWN ‐ TAX COLLE                      PO BOX 214                                                WENDELL             MA      01379
WENDELLS A/C & HTG                     WENDELL R. JONES                              P.O. BOX 1204                                             WILLIS              TX      77378
WENDELLS ROOFING CO.                   WENDELL G MAYBERRY                            1308 E FOSTER AVENUE                                      PAMPA               TX      79065
WENDY DIXON                            5565 GILMORE AVE                                                                                        FAIRFIELD           OH      45014
WENDY HOWELL &                         VAN HOWELL                                    136 CHEROKEE AVE                                          LEESBURG            GA      31763
WENDY SHIFFER TAX COLLECTOR            PO BOX 128                                                                                              STROUDSBURG         PA      18360
WENDY SPILLANE                         THOMAS SPILLANE AND WENDY GOODEN, PRO SE      53 DRACUT ROAD                                            HUDSON              NH      03051
WENDY THOMAS                           408 HENSLEY DR  APT F                                                                                   RALEIGH             NC      27615
WENDY TURRY                            101 MANETTE CT                                                                                          GAITHERSBURG        MD      20878
WENHAM TOWN                            WENHAM TOWN ‐ TAX COLLEC                      138 MAIN STREET PO BOX 5                                  WENHAM              MA      01984
WENINO, JASON                          ADDRESS ON FILE
WENONAH BORO                           WENONAH BORO ‐ TAX COLLE                      1 SOUTH WEST AVE                                          WENONAH             NJ      08090
WENTLAND, JENNIFER                     ADDRESS ON FILE
WENTWORTH TOWN                         WENTWORTH TOWN ‐ TAX COL                      P.O. BOX 2                                                WENTWORTH           NH      03282
WENZEL FENTON CABASSA PA               1110 N FLORIDA AVE SUITE 300                                                                            TAMPA               FL      33602
WENZL CONSTRUCTION                     BRADLEY J. WENZL DBA WENZL CONSTRUCTION       1201 SEABURY ST.                                          EFFINGHAM           KS      66023
WERNER A. GOMAR‐ROSARIO                7446 STONEHOUSE DR                                                                                      SAN ANTONIO         TX      78227
WERNER APPRAISAL INC                   PO BOX 2489                                                                                             OCEAN SHORES        WA      98569
WERNERSVILLE BORO                      WERNERSVILLE BORO ‐ COLL                      P.O. BOX 255                                              WERNERSVILLE        PA      19565
WERTHEIMER & SONS INC                  71 CHAPIN RD                                                                                            PINE BROOK          NJ      07058
WERTZ, SADA                            ADDRESS ON FILE
WESCO INC                              9597 JONES RD  343                                                                                      HOUSTON             TX      77065
WESCO INS CO                           800 SUPERIOR DR E 21ST FL                                                                               CLEVELAND           OH      44114
WESCOM INSURANCE                       SERVICES                                      5601 E LA PALMA                                           ANAHEIM             CA      92807
WESCOTT ROOFING &                      PAINTING LLC                                  3708 N COURTNEY PKWY                                      MERRITT ISLAND      FL      32953
WESCOTT ROOFING AND                    PAINTING                                      5995 N COURTNEY PKWY                                      MERRIT ISLAND       FL      32953
WESCOTT TOWN                           WESCOTT TWN TREASURER                         PO BOX 536                                                SHAWANO             WI      54166
WESER, LORI                            ADDRESS ON FILE
WESLAKE COUNTRY CLUB                   1314 N RAND ROAD                                                                                        ARLINGTON HEIGHTS   IL      60004
WESLEY CLEPPER                         20635 N HWY 36                                                                                          BRAZORIA            TX      77422
WESLEY HILLS VILLAGE                   WESLEY HILLS VIL‐TAX COL                      432 ROUTE 306                                             WESLEY HILLS        NY      10952
WESLEY INSURANCE AGENCY, INC.          5600 W. CENTER STREET                         P.O.BOX 100016                                            MILWAUKEE           WI      53210
WESLEY PIERCE                          18100 CONNER RD                                                                                         NELSONVILLE         OH      45764
WESLEY SCOTT                           10546 OAK CREST DRIVE                                                                                   JACKSONVILLE        FL      32225
WESLEYVILLE BORO                       WESLEYVILLE BORO ‐ COLLE                      2812 E 32ND ST                                            ERIE                PA      16510
WESLYN PARK COA TRUST                  57 HOLYOKE ST STE 7                                                                                     LYNN                MA      01905
WESSINGER REALTY INC                   10747 NW 18TH COURT                                                                                     CORAL SPRINGS       FL      33071
WESSON CITY                            WESSON CITY‐TREASURER                         PO BOX 297                                                WESSON              MS      39191




                                                                                                                Page 960 of 998
                                           19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                          Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 964 of 1004
Creditor Name                                 Address1                         Address2                                      Address3                City                State   Zip        Country
WEST & KNOX MUTL INS CO                       355 LEATHERBERRY ROAD                                                                                  CARROLLTON          OH      44615
WEST ALLEGHENY S.D./FIND                      BARBARA COATES ‐ TAX COL         1271 RTE 30 POB 395                                                   CLINTON             PA      15026
WEST ALLEGHENY S.D./NORT                      WEST ALLEGHENY SD ‐ COLL         400 N BRANCH ROAD, SUITE                                              OAKDALE             PA      15071
WEST ALLEGHENY S.D./OAKD                      WEST ALLEGHENY SD ‐ COLL         POB 222                                                               OAKDALE             PA      15071
WEST ALLIS CITY                               WEST ALLIS CITY TREASURE         7525 W GREENFIELD / RM 1                                              WEST ALLIS          WI      53214
WEST AMER                                     9450 SEWARD RD                                                                                         FAIRFIELD           OH      45014
WEST AMERICAN INS CO                          PO BOX 85834                                                                                           SAN DIEGO           CA      98126
WEST AMWELL TOWNSHIP                          WEST AMWELL TWP‐TAX COLL         150 ROCKTOWN‐LAMBERTVILL                                              LAMBERTVILLE        NJ      08530
WEST BANK ADMINISTRATIVE ADJUDICATION         ATTN:JULIE GARNER                1505 N. 19TH STREET                                                   MONROE              LA      71201
WEST BARABOO VILLAGE                          WEST BARABOO VLG TREASUR         500 CEDAR STREET                                                      WEST BARABOO        WI      53913
WEST BATH TOWN                                WEST BATH TOWN ‐ TAX COL         219 FOSTERS POINT ROAD                                                WEST BATH           ME      04530
WEST BATON ROUGE NATURAL GAS AND WATER        P O BOX 807                                                                                            PORT ALLEN          LA      70767
WEST BATON ROUGE PARISH                       WEST BATON ROUGE PARISH          P O BOX 129                                                           PORT ALLEN          LA      70767
WEST BAY GARDENS CONDO ASSOC., INC.           1665 BAY ROAD                                                                                          MIAMI BEACH         FL      33139
WEST BEND CITY                                TAX COLLECTOR                    1115 SOUTH MAIN STREET                                                WEST BEND           WI      53095
WEST BEND CITY                                WEST BEND CITY TREASURER         1115 S MAIN ST                                                        WEST BEND           WI      53095
WEST BEND CMTY. IMPROVEMENT ASSOC., INC.      P.O. BOX 803555                                                                                        DALLAS              TX      75380‐3555
WEST BEND MUT INS                             1900 S 18TH AVE                                                                                        WEST BEND           WI      53095
WEST BEND TOWN                                WEST BEND TWN TREASURER          6355 CTY HWY Z                                                        WEST BEND           WI      53095
WEST BETHLEHEM TOWNSHIP                       BETTY GIRDISH ‐ TAX COLL         164 DOBBIE LANE                                                       MARIANNA            PA      15345
WEST BLOOMFIELD TOWN                          WEST BLOOMFIELD TN‐COLLE         PO BOX 87                                                             W BLOOMFIELD        NY      14585
WEST BLOOMFIELD TOWNSHIP                      4550 WALNUT LAKE ROAD                                                                                  WEST BLOOMFIELD     MI      48325
WEST BLOOMFIELD TOWNSHIP                      WEST BLOOMFIELD TWP TREA         P.O. BOX 250130                                                       W BLOOMFIELD        MI      48325
WEST BOISE SEWER DISTRICT                     7608 USTICK ROAD                                                                                       BOISE               ID      83704
WEST BOYLSTON INS AGENCY                      12 WEST BOYLSTON ST                                                                                    WEST BOYLSTON       MA      01583
WEST BOYLSTON TOWN                            WEST BOYLSTON TN ‐ COLLE         140 WORCESTER STREET                                                  WEST BOYLSTON       MA      01583
WEST BRANCH MUT INS                           32 S MAIN ST                                                                                           MUNCY               PA      17756
WEST BRANCH MUTUAL                            P O BOX 183                                                                                            MUNCY               PA      17756
WEST BRANCH REGIONAL AUTHORITY                127 GIRTON DRIVE                                                                                       MUNCY               PA      17756
WEST BRANCH S.D./COOPER                       WEST BRANCH SD ‐ TAX COL         583 JOHNSON RD.                                                       GRASSFLAT           PA      16839
WEST BRANCH S.D./GRAHAM                       WEST BRANCH AREA SD ‐ TC         82 LOCUST DRIVE                                                       MORRISDALE          PA      16858
WEST BRANCH S.D./MORRIS                       WEST BRANCH AREA SD ‐ TC         600 OLD TURNPIKE RD                                                   ALLPORT             PA      16821
WEST BRANCH TOWNSHIP                          WEST BRANCH TWP ‐ COLLEC         1141 GERMANIA RD                                                      GALETON             PA      16922
WEST BRANCH TOWNSHIP                          WEST BRANCH TWP ‐ TREASU         1705 S FAIRVIEW ROAD                                                  WEST BRANCH         MI      48661
WEST BRANCH TOWNSHIP                          WEST BRANCH TWP ‐ TREASU         3029 N 7 MILE RD                                                      LAKE CITY           MI      49651
WEST BRANCH TOWNSHIP                          WEST BRANCH TWP ‐ TREASU         PO BOX 56                                                             SKANDIA             MI      49885
WEST BRANDYWINE TOWNSHIP                      CHESTER COUNTY TREASURER         313 W MARKET ST STE 3202                                              WEST CHESTER        PA      19382
WEST BRAZOS WSC                               PO BOX 20624                                                                                           WACO                TX      76702
WEST BRIDGEWATER TOWN                         WEST BRIDGEWATER TN‐COLL         65 NORTH MAIN STREET                                                  WEST BRIDGEWATER    MA      02379
WEST BRIDGEWATER WATER DEPARTMENT             29 CYR STREET                                                                                          WEST BRIDGEWATER    MA      02379
WEST BROOKFIELD TOWN                          WEST BROOKFIELD TN‐COLLE         2 EAST MAIN STREET                                                    WEST BROOKFIELD     MA      01585
WEST BROWNSVILLE BORO                         WEST BROWNSVILLE BORO ‐          235 MAIN ST                                                           WEST BROWNSVILLE    PA      15417
WEST BRUNSWICK TOWNSHIP                       JOY NOECKER ‐ TAX COLLEC         251 GREEN TREE DR                                                     AUBURN              PA      17922
WEST CALDWELL TOWNSHIP                        WEST CALDWELL TWP ‐ COLL         30 CLINTON ROAD                                                       WEST CALDWELL       NJ      07006
WEST CALN TOWNSHIP                            CHESTER COUNTY ‐ TREASUR         313 W MARKET ST, SUITE 3                                              WEST CHESTER        PA      19382
WEST CAMERON TOWNSHIP                         PAUL SMINK ‐ TAX COLLECT         214 BLACKS LN                                                         SHAMOKIN            PA      17872
WEST CAPE MAY BORO                            WEST CAPE MAY BORO ‐ COL         732 BROADWAY                                                          WEST CAPE MAY       NJ      08204
WEST CARROLL PARISH                           WEST CARROLL PARISH COLL         P O BOX 744                                                           OAK GROVE           LA      71263
WEST CARROLL PARISH CLERK OF COURT            PO BOX 1078                                                                                            OAK GROVE           LA      71263
WEST CARROLL TOWNSHIP                         WEST CARROLL TWP ‐ COLLE         882 COLE ROAD                                                         CARROLLTOWN         PA      15722
WEST CARTHAGE VILLAGE                         WEST CARTHAGE VILLAGE ‐          61 HIGH STREET                                                        WEST CARTHAGE       NY      13619
WEST CENTRAL MTL                              P O BOX 38                                                                                             GROVE CITY          MN      56243
WEST CENTRAL MUTUAL INS                       PO BOX 646                                                                                             WHITEHALL           WI      54773
WEST CHESTER AREA SCHOOL                      WEST CHESTER AREA SCHOOL         50 NORTH SEVENTH STREET                                               BANGOR              PA      18013
WEST CHESTER BORO                             CHESTER COUNTY TREASURER         313 W MARKET ST STE 3202                                              WEST CHESTER        PA      19382
WEST CHILLISQUAQUE TOWNS                      W CHILLISQUAQUE TWP ‐ TC         228 HOUSELS RUN ROAD                                                  MILTON              PA      17847
WEST COAST CUSTOM RESTORATION                 4418 GREEN VY RD                                                                                       FAIR FIELD          CA      94534
WEST COAST FLOORING                           JENNIFER FLORES                  WEST COAST KREATIONS, INC                     606 S. RAYMOND AVE.     FULLERTON           CA      92831
WEST COAST ROOFING                            T&R ROOFING                      14032 PALM BCH BLVD                                                   FT MYERS            FL      33905
WEST COCALICO TOWNSHIP                        LANCASTER COUNTY ‐ TREAS         150 N QUEEN ST. STE 122                                               LANCASTER           PA      17603
WEST CONSHOHOCKEN BORO                        WEST CONSHOHOCKEN BORO ‐         112 FORD ST                                                           WEST CONSHOHOCKEN   PA      19428
WEST CORNWALL TOWNSHIP                        LEBANON COUNTY ‐ TREASUR         400 S 8TH ST RM 103                                                   LEBANON             PA      17042
WEST COUNTY INS AGENCY                        214 N CLAY AVE  100                                                                                    ST LOUIS            MO      63122
WEST DEER TOWNSHIP                            WEST DEER TWP ‐ TAX COLL         PO BOX 4                                                              RUSSELLTON          PA      15076
WEST DEPTFORD TOWNSHIP                        400 CROWN POINT RD                                                                                     THOROFARE           NJ      08086
WEST DEPTFORD TOWNSHIP                        WEST DEPTFORD TWP ‐ COLL         400 CROWN POINT                                                       THOROFARE           NJ      08086
WEST DONEGAL TOWNSHIP                         LANCASTER COUNTY ‐ TREAS         150 N QUEEN ST. STE 122                                               LANCASTER           PA      17603
WEST EARL TOWNSHIP                            LANCASTER COUNTY ‐ TREAS         150 N QUEEN ST, STE 122                                               LANCASTER           PA      17603
WEST EASTON BORO                              WEST EASTON BORO ‐ COLLE         237 SEVENTH STREET                                                    WEST EASTON         PA      18042
WEST ELIZABETH BORO                           ROBERT WELTY ‐ TAX COLLE         720 5TH ST                                                            WEST ELIZABETH      PA      15088




                                                                                                           Page 961 of 998
                                          19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   965 of 1004
Creditor Name                                Address1                            Address2                                     Address3     City               State   Zip     Country
WEST ETOWAH COUNTY WATER                     596 GALLANT ROAD                                                                              ATTALLA            AL      35954
WEST EXTENSION IRRIGATION DISTRICT           P O BOX 100                                                                                   IRRIGON            OR      97844
WEST FAIRLEE                                 WEST FAIRLEE TN‐TAX COLL            870 ROUTE 113                                             WEST FAIRLEE       VT      05083
WEST FALLOWFIELD TOWNSHI                     DEBORAH OWENS ‐ TAX COLL            3937 HILL ALLEY                                           ADAMSVILLE         PA      16110
WEST FALLOWFIELD TOWNSHI                     ROBIN MCCORMICK‐TAX COLL            P.O. BOX 185                                              COCHRANVILLE       PA      19330
WEST FELICIANA PARISH                        WEST FELICIANA PARISH               P O BOX 1844                                              ST FRANCISVILLE    LA      70775
WEST FINLEY TOWNSHIP                         WEST FINLEY TWP ‐ COLLEC            244 MCDONALD RD                                           WEST ALEXANDER     PA      15376
WEST FONTAINE CONDOMINIUM ASSOC              14275 SW 142ND AVE                                                                            MIAMI              FL      33186
WEST FOREST SCHOOL DISTR                     FOREST AREA SD ‐ TAX COL            275 RUDOLPH RD                                            TIONESTA           PA      16353
WEST FRANKLIN TOWNSHIP                       WEST FRANKLIN TWP ‐ COLL            1381 BUTLER RD                                            WORTHINGTON        PA      16262
WEST GARDINER TOWN                           WEST GARDINER TN ‐ COLLE            318 SPEARS CORNER ROAD                                    WEST GARDINER      ME      04345
WEST GENESEE C.S. (ONOND                     WEST GENESEE C.S.‐RECEIV            5020 BALL ROAD                                            SYRACUSE           NY      13215
WEST GENESEE C.S. (TN‐CA                     WEST GENESEE CS‐REC OF T            4600 W GENESEE ST                                         SYRACUSE           NY      13219
WEST GENESEE CS (GEDDES                      WEST GENESEE CS‐ RECEIVE            1000 WOODS RD                                             SOLVAY             NY      13209
WEST GOSHEN TOWNSHIP                         1025 PAOLI PIKE                                                                               WEST CHESTER       PA      19380
WEST GOSHEN TOWNSHIP                         WEST GOSHEN TWP ‐ COLLEC            1025 PAOLI PIKE                                           WEST CHESTER       PA      19380
WEST GREENWICH TOWN                          WEST GREENWICH TN ‐ COLL            280 VICTORY HWY                                           W GREENWICH        RI      02817
WEST GROVE BORO                              WEST GROVE BORO ‐ COLLEC            206 W HARMONY RD                                          WEST GROVE         PA      19390
WEST HANOVER TOWNSHIP                        THOMAS STEWART ‐ TX COLL            7171 L ALLENTOWN BLVD                                     HARRISBURG         PA      17112
WEST HANOVER TWP. WATER                      & SEWER AUTHORITY                   7901 JONESTOWN ROAD                                       HARRISBURG         PA      17112
WEST HARRIS CO MUD  1  E                     WEST HARRIS CO MUD 1‐COL            17111 ROLLING CREEK                                       HOUSTON            TX      77090
WEST HARRIS CO MUD  4  L                     WEST HARRIS CO MUD 4‐COL            11111 KATY FRWY 725                                       HOUSTON            TX      77079
WEST HARRIS CO MUD  6  L                     WEST HARRIS CO MUD 6‐COL            11111 KATY FRWY 725                                       HOUSTON            TX      77079
WEST HARRIS CO MUD 10 W                      WEST HARRIS CO MUD 10               6935 BARNEY RD 110                                        HOUSTON            TX      77092
WEST HARRIS CO MUD 11 B                      WEST HARRIS CO MUD 11               13333 NORTHWEST FREEWAY                                   HOUSTON            TX      77040
WEST HARRIS CO MUD 14  L                     WEST HARRIS CO MUD 14               11111 KATY FRWY 725                                       HOUSTON            TX      77079
WEST HARRIS CO MUD 17  L                     WEST HARRIS CO MUD 17               11111 KATY FRWY 725                                       HOUSTON            TX      77079
WEST HARRIS CO MUD 2 W                       WEST HARRIS CO MUD 2‐COL            6935 BARNEY RD 110                                        HOUSTON            TX      77092
WEST HARRIS CO MUD 5 U                       WEST HARRIS CO MUD 5‐COL            11500 NORTHWEST FREEWAY,                                  HOUSTON            TX      77092
WEST HARRIS CO MUD 7 U                       WEST HARRIS CO MUD 7‐COL            11500 NORTHWEST FREEWAY,                                  HOUSTON            TX      77092
WEST HARRIS CO MUD 9 W                       WEST HARRIS CO MUD 9‐COL            6935 BARNEY RD 110                                        HOUSTON            TX      77092
WEST HARTFORD TOWN                           WEST HARTFORD TN‐ COLLEC            50 SOUTH MAIN STREET‐ROO                                  WEST HARTFORD      CT      06107
WEST HAVEN                                   WEST HAVEN TOWN‐TAX COLL            2919 MAIN ROAD                                            WEST HAVEN         VT      05743
WEST HAVEN CITY                              WEST HAVEN CITY‐TAX COLL            355 MAIN STREET                                           WEST HAVEN         CT      06516
WEST HAVERSTRAW VILLAGE                      WEST HAVERSTRAW VIL‐ REC            130 SAMSONDALE AVE                                        WEST HAVERSTRAW    NY      10993
WEST HAZLETON BORO                           DIANE DUTZ ‐ TAX COLLECT            123 EAST BROAD STREET                                     WEST HAZLETON      PA      18202
WEST HEMLOCK TOWNSHIP                        LESLEY YEICH ‐ TAX COLLE            132 ROBINSON RD.                                          DANVILLE           PA      17821
WEST HEMPFIELD TOWNSHIP                      LANCASTER COUNTY ‐ TREAS            150 N QUEEN ST. STE 122                                   LANCASTER          PA      17603
WEST HILL TOWNE HOME OWNERS ASSOCIATION      7777 BONHOMME AVENUE                SUITE 1910                                                CLAYTON            MO      63105
WEST HOLIDAY INS                             6905 W 4TH AVE                                                                                HIALEAH            FL      33014
WEST HOMESTEAD BORO                          WEST HOMESTEAD BORO ‐ TC            456 WEST EIGHTH AVE                                       WEST HOMESTEAD     PA      15120
WEST INS OF FLORIDA                          1324 E COMMERCIAL BLVD                                                                        OAKLAND PARK       FL      33334
WEST IRONDEQUOIT CS (TN                      WEST IRONDEQUOIT CS ‐COL            TOWN HALL 1280 TITUS                                      ROCHESTER          NY      14617
WEST JEFFERSON HILLS S.D                     JOSEPHINE LIPNICKY ‐ COL            P.O BOX 826                                               JEFFERSON HILLS    PA      15025
WEST JEFFERSON HILLS S.D                     LINDA FANCSALI ‐ TAX COL            169 REVERE DR                                             PITTSBURGH         PA      15236
WEST JEFFERSON HILLS S.D                     ROBERT WELTY ‐ TAX COLLE            720 5TH ST                                                WEST ELIZABETH     PA      15088
WEST JEFFERSON TOWN                          WEST JEFFERSON TOWN ‐ TC            P O BOX 490                                               WEST JEFFERSON     NC      28694
WEST KEEGANS BAYOU ID  L                     WEST KEEGANS BAYOU ID               11111 KATY FRWY 725                                       HOUSTON            TX      77079
WEST KEWAUNEE TOWN                           TAX COLLECTOR                       N3737 COUNTY C                                            KEWAUNEE           WI      54216
WEST KITTANNING BORO                         WEST KITTANNING BORO ‐ T            311 GARFIELD STREET                                       KITTANNING         PA      16201
WEST LAKE VILLAGE CONDO ASSOC., INC.         2510 NW 97 AVENUE, SUITE 200                                                                  DORAL              FL      33172
WEST LAMPETER TOWNSHIP                       852 VILLAGE ROAD                    P.O. BOX 237                                              LAMPETER           PA      17537
WEST LAMPETER TOWNSHIP                       LANCASTER COUNTY ‐ TREAS            150 N QUEEN ST. STE 122                                   LANCASTER          PA      17603
WEST LAWRENCE WATER CO‐OP                    7688 COUNTY RD 23                                                                             MOUNT HOPE         AL      35651
WEST LEBANON TOWNSHIP                        LEBANON COUNTY ‐ TREASUR            400 S. 8TH ST. RM 103                                     LEBANON            PA      17042
WEST LEECHBURG AREA SCHO                     WEST LEECHBURG ASD‐ COLL            131 WOODLAND DRIVE                                        WEST LEECHBURG     PA      15656
WEST LEECHBURG BORO                          WEST LEECHBURG ‐ TAX COL            131 WOODLAND DRIVE                                        WEST LEECHBURG     PA      15656
WEST LIBERTY CITY                            CITY OF WEST LIBERTY ‐ C            565 MAIN STREET                                           WEST LIBERTY       KY      41472
WEST LONG BRANCH BORO                        W LONG BRANCH BORO‐COLLE            965 BROADWAY                                              WEST LONG BRANCH   NJ      07764
WEST MAHANOY SCHOOL DIST                     SHENANDOAH VALLEY SD ‐ T            P.O. BOX 71                                               SHENANDOAH HGTS    PA      17976
WEST MAHANOY TOWNSHIP                        WEST MAHANOY TWP ‐ COLLE            POB 71                                                    SHENANDOAH         PA      17976
WEST MANCHESTER TOWNSHIP                     380 EAST BERLIN ROAD                                                                          YORK               PA      17408
WEST MANCHESTER TOWNSHIP                     CHERYL NIEHENKE‐TAX COLL            380 E BERLIN RD                                           YORK               PA      17408
WEST MANHEIM TOWNSHIP                        2412 BALTIMORE PIKE                                                                           HANOVER            PA      17331
WEST MANHEIM TOWNSHIP                        WEST MANHEIM TWP ‐ COLLE            2412 BALTIMORE PIKE ‐ SU                                  HANOVER            PA      17331
WEST MARLBOROUGH TOWNSHI                     DEBORAH VAN RENTERGHEM ‐            P.O. BOX 256                                              UNIONVILLE         PA      19375
WEST MAYFIELD BORO                           WEST MAYFIELD BORO ‐ COL            3628 MATILDA STREET                                       BEAVER FALLS       PA      15010
WEST MCLEAN CNTY FARMERS                     1809 S BROADWAY STE W                                                                         MINOT              ND      58701
WEST MEAD TOWNSHIP                           WEST MEAD TWP ‐ TAX COLL            20452 COCHRANTON RD                                       MEADVILLE          PA      16335
WEST MEADOW ESTATES CONDOMINIUM              6 LYBERTY WAY 201                                                                             WESTFORD           MA      01886




                                                                                                            Page 962 of 998
                                       19-10412-jlg               Doc 15             Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          966 of 1004
Creditor Name                             Address1                                      Address2                                     Address3                          City             State   Zip        Country
WEST MEADOW HILL CONDOMINIUM              C/O PERKINS & ANCTIL, P.C                     6 LYBERTY WAY, SUITE 201                                                       WESTFORD         MA      01886
WEST MEMORIAL CIVIC ASSOCIATION           722 PIN OAK RD  230                           C/O HIGH SIERRA MGMT                                                           KATY             TX      77494
WEST MEMORIAL MUD  T                      WEST MEMORIAL MUD ‐ COLL                      12841 CAPRICORN STREET                                                         STAFFORD         TX      77477
WEST MG ENTERPRISES LLC                   MARTIN GONZALEZ                               5710 W 25 CT                                                                   HIALEAH          FL      33016
WEST MICHIGAN CREDIT UNION                1319 FRONT AVENUE NW                                                                                                         GRAND RAPIDS     MI      49504
WEST MICHIGAN ROAD MAINTENANCE ASSOC      P O BOX 522                                                                                                                  TWAIN HARTE      CA      95383
WEST MIDDLESEX BORO                       WEST MIDDLESEX BORO ‐ TC                      P.O. BOX 110                                                                   WEST MIDDLESEX   PA      16159
WEST MIDDLESEX S.D./SHEN                  WEST MIDDLESEX SD ‐ COLL                      2455 MERCER‐W MIDDLESEX                                                        W MIDDLESEX      PA      16159
WEST MIDDLESEX SCHOOL DI                  CHERYL BABCOCK ‐ TAX COL                      P.O. BOX 110                                                                   WEST MIDDLESEX   PA      16159
WEST MIFFLIN BORO                         WEST MIFFLIN BORO ‐ COLL                      1020 LEBANON ROAD                                                              WEST MIFFLIN     PA      15122
WEST MIFFLIN S.D./WEST M                  WEST MIFFLIN AREA SD ‐ T                      1020 LEBANON ROAD                                                              WEST MIFFLIN     PA      15122
WEST MIFFLIN S.D./WHITAK                  WEST MIFFLIN SD ‐ COLLEC                      285 WASHINGTON AVE                                                             WHITAKER         PA      15120
WEST MILFORD TOWNSHIP                     1480 UNION VALLEY ROAD                                                                                                       WEST MILFORD     NJ      07480
WEST MILFORD TOWNSHIP                     WEST MILFORD TWP‐COLLECT                      1480 UNION VALLEY ROAD                                                         WEST MILFORD     NJ      07480
WEST MILWAUKEE VILLAGE                    WEST MILWAUKEE VLG TREAS                      4755 W BELOIT RD                                                               WEST MILWAUKEE   WI      53214
WEST MOLOKAI ASSOCIATION                  737 BISHOP STREET SUITE 3100                                                                                                 HONOLULU         HI      96813
WEST MONROE TOWN                          WEST MONROE TOWN‐TAX COL                      46 CO RT 11                                                                    W MONROE         NY      13167
WEST MORGAN EAST LAWRENCE WATER           AND SEWER AUTHORITY                           2457 KIRBY BRIDGE ROAD                                                         DECATUR          AL      35603
WEST NANTMEAL TOWNSHIP                    DEBORAH KOLPAK ‐ TAX COL                      2885 CREEK ROAD                                                                ELVERSON         PA      19520
WEST NEW YORK TOWN ‐FISC                  WEST NEW YORK TN‐COLLECT                      428 60TH STREET                                                                WEST NEW YORK    NJ      07093
WEST NEW YORK TOWN‐PILOT                  W NEW YORK TN PILOT‐COLL                      428 60TH STREET                                                                WEST NEW YORK    NJ      07093
WEST NEWBURY TOWN                         WEST NEWBURY TN ‐ COLLEC                      381 MAIN STREET                                                                WEST NEWBURY     MA      01985
WEST NEWTON BORO                          NICOLE HUMENIK ‐ TAX COL                      510 PITTSBURGH ST                                                              WEST NEWTON      PA      15089
WEST NORRITON TOWNSHIP                    1630 WEST MARSHALL STREET.                                                                                                   JEFFERSONVILLE   PA      19403‐3236
WEST NORRITON TOWNSHIP                    MICHAEL MURRAY ‐ TAX COL                      1632 W MARSHALL ST                                                             JEFFERSONVILLE   PA      19403
WEST NOTTINGHAM TOWNSHIP                  WEST NOTTINGHAM TWP ‐ TC                      P.O. BOX 67                                                                    NOTTINGHAM       PA      19362
WEST ORANGE MUNICIPAL COURT               60 MAIN STREET                                                                                                               WEST ORANGE      NJ      07052
WEST ORANGE ROOFING INC                   & DEBRA BARNHART                              15100 W COLONIAL DR                                                            WINTER GARDEN    FL      34787
WEST ORANGE ROOFING INC                   308 WEIR DR                                                                                                                  WINTER GARDEN    FL      34787
WEST ORANGE TOWN                          WEST ORANGE TN ‐ COLLECT                      66 MAIN STREET                                                                 WEST ORANGE      NJ      07052
WEST PARIS TOWN                           WEST PARIS TOWN‐TAX COLL                      25 KINGSBURY STREET                                                            WEST PARIS       ME      04289
WEST PENN POWER                           P. O. BOX 3615                                                                                                               AKRON            OH      44309
WEST PENN TOWNSHIP                        27 MUNICIPAL ROAD                                                                                                            NEW RINGGOLD     PA      17960
WEST PENN TOWNSHIP                        WEST PENN TWP ‐ TAX COLL                      625 PENN DR                                                                    TAMAQUA          PA      18252
WEST PENNSBORO TOWNSHIP                   WEST PENNSBORO TWP ‐ COL                      POB 157                                                                        PLANFIELD        PA      17081
WEST PERRY S.D./CARROLL                   WEST PERRY SD ‐ TAX COLL                      BANK OF LANDISBURG, PO B                                                       LANDISBURG       PA      17040
WEST PERRY S.D./SAVILLE                   WEST PERRY SD ‐ TAX COLL                      BANK OF LANDISBURG, PO B                                                       LANDISBURG       PA      17040
WEST PERRY S.D./SPRING T                  WEST PERRY SD ‐ TAX COLL                      BANK OF LANDISBURG, PO B                                                       LANDISBURG       PA      17040
WEST PERRY SCHOOL DISTRI                  WEST PERRY SD ‐ TAX COLL                      BANK OF LANDISBURG, PO B                                                       LANDISBURG       PA      17040
WEST PERRY SD/LANDISBURG                  WEST PERRY SD ‐ TAX COLL                      BANK OF LANDISBURG, PO B                                                       LANDISBURG       PA      17040
WEST PERRY SD/MADISON TW                  WEST PERRY SD ‐ TAX COLL                      BANK OF LANDISBURG, PO B                                                       LANDISBURG       PA      17040
WEST PERRY SD/NE MADISON                  WEST PERRY SD ‐ TAX COLL                      BANK OF LANDISBURG, PO B                                                       LANDISBURG       PA      17040
WEST PIKE RUN TOWNSHIP                    WEST PIKE RUN TWP ‐ COLL                      P.O. BOX 244                                                                   DAISYTOWN        PA      15427
WEST PIKELAND TOWNSHIP                    CHESTER COUNTY TREASURER                      313 W MARKET ST STE 3202                                                       WEST CHESTER     PA      19382
WEST PITTSTON BORO                        WEST PITTSTON BORO ‐ COL                      555 EXETER AVE                                                                 WEST PITTSTON    PA      18643
WEST POINT                                P O BOX 2800                                                                                                                 PINELLAS PARK    FL      33780
WEST POINT CITY                           WEST POINT CITY‐TAX COLL                      PO BOX 1117                                                                    WEST POINT       MS      39773
WEST POINT CITY ‐ HARRIS                  WEST POINT CITY‐TAX COLL                      PO BOX 487                                                                     WEST POINT       GA      31833
WEST POINT CITY ‐ TROUP                   WEST POINT CITY‐TAX COLL                      PO BOX 487                                                                     WEST POINT       GA      31833
WEST POINT MUTUAL                         P O BOX 228                                                                                                                  LENA             IL      61048
WEST POINT TOWN                           WEST POINT TOWN ‐ TREASU                      329 6TH ST                                                                     WEST POINT       VA      23181
WEST POTTSGROVE TOWNSHIP                  WEST POTTSGROVE TWP ‐ TC                      998 CANDELORA DR.                                                              STOWE            PA      19464
WEST PROVIDENCE TOWNSHIP                  WEST PROVIDENCE TWP ‐ TC                      111 ADAMS STREET                                                               EVERETT          PA      15537
WEST PUBLISHING CORPORATION               D/B/A SERENGETI LAW                           ATTN: GENERAL COUNSEL                        155 108TH AVENUE NE SUITE 650     BELLEVUE         WA      98004
WEST PUBLISHING CORPORATION               D/B/A SERENGETI LAW                           ATTN: LEGAL                                  155 108TH AVENUE NE SUITE 650     BELLEVUE         WA      98004
WEST PUBLISHING CORPORATION               D/B/A THOMSON REUTERS LEGAL TRACKER           ATTN: GENERAL COUNSEL                        610 OPPERMAN DRIVE                EAGAN            MN      55123
WEST RANCH MANAGEMENT DI                  WEST RANCH MGMT DIST‐COL                      P.O. BOX 1368                                                                  FRIENDSWOOD      TX      77549
WEST READING BORO                         WEST READING BORO ‐ COLL                      500 CHESTNUT ST                                                                WEST READING     PA      19611
WEST ROCKHILL TOWNSHIP                    SUZANNE CLARKE‐TAX COLLE                      1028A RIDGE RD                                                                 SELLERSVILLE     PA      18960
WEST RUTLAND TOWN                         W RUTLAND TOWN‐TAX COLLE                      35 MARBLE STREET                                                               WEST RUTLAND     VT      05777
WEST SADSBURY TOWNSHIP                    WEST SADSBURY TWP ‐ COLL                      542 BUTTERNUT DR                                                               PARKESBURG       PA      19365
WEST SAHARA COMMUNITY ASSOCIATION         C/O FIRSTSERVICES RESIDENTIAL NEVADA LLC      8290 ARVILLE ST                                                                LAS VEGAS        NV      89139
WEST SALEM TOWNSHIP                       WEST SALEM TWP‐TAX COLLE                      51 COSSITT RD                                                                  TRANSFER         PA      16154
WEST SALEM VILLAGE                        TAX COLLECTOR                                 175 S LEONARD ST                                                               WEST SALEM       WI      54669
WEST SALEM VILLAGE                        WEST SALEM VLG TREASURER                      175 S LEONARD ST                                                               WEST SALEM       WI      54669
WEST SENECA CS (CHEEKTOW                  WEST SENECA CS ‐ REC OF                       3301 BROADWAY ST TOWN HA                                                       CHEEKTOWAGA      NY      14227
WEST SENECA CS (ORCHARD                   WEST SENECA CS ‐ TAX REC                      4295 S BUFFALO ST                                                              ORCHARD PARK     NY      14127
WEST SENECA CS (W SENECA                  WEST SENECA CS ‐ TAX REC                      1250 UNION RD                                                                  WEST SENECA      NY      14224
WEST SENECA TOWN                          JACQUELINE A FELSER, REC                      1250 UNION RD                                                                  WEST SENECA      NY      14224
WEST SHORE CLUB II, INC.                  4520 W VILLAGE DR.                            F                                                                              TAMPA            FL      33624




                                                                                                                   Page 963 of 998
                                      19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              967 of 1004
Creditor Name                            Address1                           Address2                                     Address3             City                 State   Zip        Country
WEST SHORE S.D./LEMOYNE                  FAITH NICOLA ‐ TAX COLLE           510 HERMAN AVE                                                    LEMOYNE              PA      17043
WEST SHORE S.D./LEWISBER                 DEBRA S. POPP ‐ TAX COLL           1909 OLD TRAIL RD                                                 ETTERS               PA      17319
WEST SHORE S.D./LOWER AL                 WEST SHORE SD ‐ TAX COLL           2233 GETTYSBURG ROAD                                              CAMP HILL            PA      17011
WEST SHORE S.D./NEW CUMB                 WEST SHORE SD ‐ TAX COLL           1113 BRIDGE ST                                                    NEW CUMBERLAND       PA      17070
WEST SHORE S.D./NEWBERRY                 DEBRA S. POPP ‐ TAX COLL           1909 OLD TRAIL ROAD                                               ETTERS               PA      17319
WEST SHORE S.D./WORMLEYS                 ROXANNE GRANDON‐TAX COLL           20 MARKET ST.                                                     WORMLEYSBURG         PA      17043
WEST SHORE SD                            WEST SHORE SD ‐ TREASURE           507 FISHING CREEK RD                                              LEWISBERRY           PA      17339
WEST SHORE SD/FAIRVIEW T                 KENDRA ALLEN  ‐ TAX COLL           712 SAW MILL RD                                                   LEWISBERRY           PA      17339
WEST SIDE MUT INS                        PO BOX 200                                                                                           PALO                 IA      52324
WEST SIDE ROOFING                        RUBEN GONZALEZ                     231 W. GOOLD BLVD                                                 AVONDALE             AZ      85323
WEST SOUND UTILITY DISTRICT              2924 SE LUND AVE.                                                                                    PORT ORCHARD         WA      98366
WEST SPARTA TOWN                         WEST SPARTA TN ‐ COLLECT           8302 KYSORVILLE‐BYERSVIL                                          DANSVILLE            NY      14437
WEST SPRINGFIELD TOWN                    W SPRINGFIELD TN ‐ COLLE           26 CENTRAL STREET, SUITE                                          WEST SPRINGFIELD     MA      01089
WEST ST CLAIR TOWNSHIP                   WEST ST CLAIR TWP ‐ COLL           4203 QUAKER VALLEY ROAD                                           ALUM BANK            PA      15521
WEST STOCKBRIDGE TOWN                    WEST STOCKBRIDGE TN‐ COL           21 STATE LINE ROAD                                                WEST STOCKBRIDGE     MA      01266
WEST SWEDEN TOWN                         WEST SWEDEN TWN TREASURE           1373 STATE RD 48                                                  FREDERIC             WI      54837
WEST TENNESSEE RESTORATION, LLC          126 DIRECTORS ROW                                                                                    JACKSON              TN      38305
WEST TEXAS EXTERIORS INC                 BART KELLEY                        3502 MARTIN LUTHER KING BLVD                                      LUBBOCK              TX      79404
WEST TEXAS INS AGENCY                    3702 MOCKINGBIRD                                                                                     AMARILLO             TX      79109
WEST TEXAS ROOFING                       WTR‐AMA, INC.                      WTR‐AMA, INC.                                4117 SW 49TH AVE     AMARILLO             TX      79109
WEST TISBURY TOWN                        WEST TISBURY TN ‐ COLLEC           1059 STATE RD                                                     W TISBURY            MA      02575
WEST TOWNSHIP                            WEST TWP ‐ TAX COLLECTOR           9422 EWING RD                                                     PETERSBURG           PA      16669
WEST TRAVERSE TOWNSHIP                   WEST TRAVERSE TWP ‐ TREA           PO BOX 528                                                        HARBOR SPRINGS       MI      49740
WEST TURIN TOWN                          WEST TURIN TOWN‐TAX COLL           4808 HIGHMARKET STREET                                            CONSTABLEVILLE       NY      13325
WEST VALLEY                              P O BOX 504                                                                                          PINEHURST            ID      83850
WEST VALLEY APPRAISALS                   PO BOX 494085                                                                                        REDDING              CA      96049
WEST VALLEY CITY                         3600 S. CONSTITUTION BLVD.                                                                           WEST VALLEY CITY     UT      84119
WEST VALLEY CS (COMBINED                 WEST VALLEY CS‐ TAX COLL           FIVE STAR BANK‐ 220 LIBE                                          WARSAW               NY      14569
WEST VALLEY RE LLC                       6300 W TROPICANA AVE                                                                                 LAS VEGAS            NV      89103
WEST VALLEY WATER DISTRICT               PO BOX 920                                                                                           RIALTO               CA      92377
WEST VIEW BORO                           WEST VIEW BORO ‐ TAX COL           457 PERRY HWY                                                     PITTSBURGH           PA      15229
WEST VIEW WATER AUTHORITY                210 PERRY HIGHWAY                  WEST VIEW                                                         PITTSBURGH           PA      15229
WEST VILLAGE OF SINGING HILLS            C/O THE HELM MGMT.                 4668 NEBO DRIVE                                                   LA MESA              CA      91941
WEST VINCENT TOWNSHIP                    BERKHEIMER ASSOCIATES              50 NORTH 7TH STREET                                               BANGOR               PA      18013
WEST VIRGINIA                            GENERAL CONTACT                    900 PENNSYLVANIA AVENUE, SUITE 306                                CHARLESTON           WV      25302‐3542
WEST VIRGINIA                            MARTIN W. GRIMM                    900 PENNSYLVANIA AVENUE, SUITE 306                                CHARLESTON           WV      25302‐3542
WEST VIRGINIA                            TERRI SHOCK                        900 PENNSYLVANIA AVENUE, SUITE 306                                CHARLESTON           WV      25302‐3542
WEST VIRGINIA                            TRACY M. HUDSON                    900 PENNSYLVANIA AVENUE, SUITE 306                                CHARLESTON           WV      25302‐3542
WEST VIRGINIA DEPT OF MOTOR VEHICLE      PO BOX 17710                                                                                         CHARLESTON           WV      25317
WEST VIRGINIA SECRETARY OF STATE         STATE CAPITAL BUILDING                                                                               CHARLESTON           WV      25305
WEST VIRGINIA STATE TAX DEPARTMENT       P.O. BOX 2666                                                                                        CHARLESTON           WV      25330
WEST VIRGINIA TREASURY DEPARTMENT        ATTN: LEGAL DIVISION               1001 LEE STREET, EAST                                             CHARLESTON           WV      25301
WEST WALNUT HILL LLC                     8505 FREEPORT PKWY STE 380                                                                           IRVING               TX      75063
WEST WALNUT HILL, LLC                    709 WEST 246TH ST                                                                                    RIVERDALE            NY      10471
WEST WARWICK TOWN                        W WARWICK TOWN ‐ TAX COL           1170 MAIN ST                                                      W WARWICK            RI      02893
WEST WHEATFIELD TWP                      INDIAN                             76 KETTLE HOLLOW RD                                               BLAIRSVILLE          PA      15717
WEST WHITELAND TOWNSHIP                  101 COMMERCE DRIVE                                                                                   EXTON                PA      19341
WEST WHITELAND TOWNSHIP                  KEYSTONE COLLECTIONS GRO           POB 505                                                           IRWIN                PA      15642
WEST WILDWOOD BORO                       WEST WILDWOOD BORO ‐ COL           701 W GLENWOOD AVENUE                                             WEST WILDWOOD        NJ      08260
WEST WINDSOR TOWN                        WEST WINDSOR TN‐TAX COLL           22 BROWNSVILLE‐HARTLAND                                           WEST WINDSOR         VT      05089
WEST WINDSOR TOWNSHIP                    WEST WINDSOR TWP‐COLLECT           271 CLARKSVILLE ROAD                                              PRINCETON JUNCTION   NJ      08550
WEST WINFIELD VILLAGE                    WEST WINFIELD VILLAGE ‐            PO BOX 308                                                        WEST WINFIELD        NY      13491
WEST WYOMING BORO                        ROBERT CONNORS ‐ TAX COL           464 W 8TH ST                                                      WEST WYOMING         PA      18644
WEST YORK AREA SCHOOL DI                 CHERYL NIEHENKE‐TAX COLL           380 EAST BERLIN RD                                                YORK                 PA      17408
WEST YORK AREA SCHOOL DI                 YORK COUNTY ‐ TREASURER            28 EAST MARKET ST. ‐ ROO                                          YORK                 PA      17401
WEST YORK BORO                           YORK COUNTY ‐ TREASURER            28 EAST MARKET ST. ‐ ROO                                          YORK                 PA      17401
WEST YORK BOROUGH                        1700 WEST PHILADELPHIA STREET                                                                        YORK                 PA      17404
WEST, CHRISTOPHER                        ADDRESS ON FILE
WEST, JENNIFER                           ADDRESS ON FILE
WEST, KIONNA                             ADDRESS ON FILE
WEST, RAVEN                              ADDRESS ON FILE
WEST, SCOTT                              ADDRESS ON FILE
WEST, THOMAS                             ADDRESS ON FILE
WEST, VANESSA                            ADDRESS ON FILE
WESTAATE TOWNHOUSES HOA INC              TURTLEROCK HOA                     2627 WESTCHESTER DRIVE                                            ARLINGTON            TX      76015
WESTADOR MUD   E                         WESTADOR MUD ‐ TAX COLLE           17111 ROLLING CREEK                                               HOUSTON              TX      77090
WESTAMPTON TOWNSHIP                      WESTAMPTON TWP‐ COLLECTO           710 RANCOCAS RD                                                   MT HOLLY             NJ      08060
WESTAR ALAMO LAND SURVEYORS LLC          PO BOX 1645                                                                                          BOERNE               TX      78006
WESTAR ENERGY                            818 SOUTH KANSAS AVENUE                                                                              TOPEKA               KS      66612
WESTAR ENERGY                            P.O. BOX 758500                                                                                      TOPEKA               KS      66675‐8500




                                                                                                       Page 964 of 998
                                      19-10412-jlg                Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     968 of 1004
Creditor Name                             Address1                                 Address2                                     Address3     City               State   Zip          Country
WESTBANK RANCH HOA, INC.                  P.O. BOX 2703                                                                                      GLENWOOD SPRINGS   CO      81602
WESTBOROUGH TOWN                          WESTBOROUGH TOWN‐TAX COL                 34 WEST MAIN STREET‐ TAX                                  WESTBOROUGH        MA      01581
WESTBROOK CITY                            WESTBROOK CITY ‐TAX COLL                 2 YORK STREET                                             WESTBROOK          ME      04092
WESTBROOK MUT INS                         PO BOX 99                                                                                          STORDEN            MN      56174
WESTBROOK TOWN                            WESTBROOK TOWN ‐ TAX COL                 866 BOSTON POST RD                                        WESTBROOK          CT      06498
WESTBROOK, CARLA                          ADDRESS ON FILE
WESTBROOK, SHANNA                         ADDRESS ON FILE
WESTBROOK, TRACY                          ADDRESS ON FILE
WESTBROOKE HOMEOWNERS ASSOC               PO BOX 66002                                                                                       PHOENIX            AZ      85082
WESTBROOKE LAKES VILLAS                   14275 SW 142 AVE                                                                                   MIAMI              FL      33188
WESTBROOKE PATIO HOMES ASSOCIATION INC    1317 WAGON WHEEL ROAD                                                                              HOPKINS            MN      55343
WESTBURY LIGHTHOUSE INC                   976 OLD COUNTRY RD                                                                                 WESTBURY           NY      11590
WESTBURY VILLAGE                          WESTBURY VILLAGE‐RECEIVE                 235 LINCOLN PLACE                                         WESTBURY           NY      11590
WESTBURY WATER AND FIRE DISTRICT          160 DREXEL AVENUE                                                                                  WESTBURY           NY      11590
WESTBY CITY                               WESTBY CITY TREASURER                    200 N MAIN ST                                             WESTBY             WI      54667
WESTCHESTER CLUB HOMEOWNERS ASSOCIATION   211 W. CHICAGO AVE                                                                                 HINDSDALE          IL      60521
WESTCHESTER COUNTRY CLUB HOA, INC.        C/O ASSOCIATION SERVICES OF FLORIDA      10112 USA TODAY WAY                                       MIRAMAR            FL      33025
WESTCHESTER JOINT WATER WORKS             1625 MAMARONECK AVENUE                                                                             MAMARONECK         NY      10543
WESTCHESTER PARK HOME OWNER'S ASSOC.      9329 WESTCHESTER PARK CT                                                                           WEST CHESTER       OH      45069
WESTCHESTER SURP LINES                    P O  BOX 1585                                                                                      RICHMOND           IN      47375
WESTCO CARPETS & INTERIORS                1814 N. STATE STREET                                                                               OREM               UT      84057
WESTCOTT PROPERTIES INC                   178 BROADWAY                                                                                       PROVIDENCE         RI      02903
WESTCOTT, LAURILEE                        ADDRESS ON FILE
WESTCREST MFG                             3388 EASTCREST RD                                                                                  WEST VALLEY CITY   UT      84120
WESTEDGE CENTER INC                       1112 W 7TH ST                                                                                      AUBURN             IN      46706
WESTEND BUILDINGS                         RICHARD D. TWIGGS                        4465 W US HIGHWAY 64                                      MURPHY             NC      28906
WESTERLO TOWN                             WESTERLO TOWN‐ TAX COLLE                 933 COUNTY RTE 401                                        WESTERLO           NY      12193
WESTERLY FIRE DIST                        TAX COLLECTOR                            PO BOX 2952                                               WESTERLY           RI      02891
WESTERLY TOWN                             WESTERLY TOWN ‐ TAX COLL                 45 BROAD STREET                                           WESTERLY           RI      02891
WESTERMAN ZETROUER, P. A.                 146 2ND STREET NORTH, SUITE 100                                                                    ST. PETERSBURG     FL      33701
WESTERN AGRICULTURAL INS                  P O  BOX 3000                                                                                      HIGLEY POINT       AZ      85236
WESTERN AGRICULTURAL INSURANCE COMPANY    PO BOX 6460                                                                                        CAROL STREAM       IL      60197‐6460
WESTERN AMERICAN APPRAISERS               PO BOX 519                                                                                         PAYSON             AZ      85547
WESTERN BEAVER S.D./INDU                  KIMBERLY KELLEY‐TAX COLL                 349 KELLEY ROAD                                           INDUSTRY           PA      15052
WESTERN BEAVER S.D./OHIO                  WESTERN BEAVER SD ‐ COLL                 102 ECKLES DRIVE                                          INDUSTRY           PA      15052
WESTERN CAROLINA FENCE INC                1026 RADFORD ROAD                                                                                  MURPHY             NC      28906
WESTERN CARPET CARE                       PO BOX 9081                                                                                        REDLANDS           CA      92375
WESTERN CHEROKEE MTL                      P O BOX 397                                                                                        MARCUS             IA      51035
WESTERN DRYWALL INC                       3903 CHEYENNE STREET, UNIT D                                                                       CHEYENNE           WY      82001
WESTERN EXTERMINATOR COMPANY              J. C. EHRLICH CO., INC.                  P.O BOX 16350                                             READING            PA      19612‐6350
WESTERN GREENE S.D./ALEP                  WEST GREENE SD ‐ TAX COL                 704 HERRODS RUN RD                                        NEW FREEPORT       PA      15352
WESTERN GREENE S.D./FREE                  WEST GREENE SD ‐ TAX COL                 850 GOLDEN OAKS ROAD                                      NEW FREEPORT       PA      15352
WESTERN GREENE S.D./RICH                  WESTERN GREENE CO SD ‐ T                 449 W ROY FURMAN HWY                                      WIND RIDGE         PA      15380
WESTERN GROUP INS                         6425 WEST 44TH AVE                                                                                 WHEATRIDGE         CO      80033
WESTERN GROUP, INC. ‐ CORTEZ              P.O. BOX 809                                                                                       CORTEZ             CO      81321
WESTERN HERITAGE INS                      P O  BOX 610048                                                                                    DALLAS             TX      75261
WESTERN HILLS OWNERS ASSOCIATION          PO BOX 1046                                                                                        GRANBURY           TX      76048
WESTERN IOWA MUT                          PO BOX 498                                                                                         COUNCIL BLUFFS     IA      51502
WESTERN MAILERS                           224 E SAINT JOSEPH ST                                                                              RAPID CITY         SD      57701
WESTERN MONMOUTH UTILITIES AUTHORITY      103 PENSION ROAD                                                                                   MANALAPAN          NJ      07726
WESTERN MTL                               2172 DUPONT DR STE 220                                                                             IRVINE             CA      92612
WESTERN MTL FIRE                          125 THIRD ST                                                                                       BALATON            MN      56115
WESTERN MUT FIRE INS CO                   P O BOX 279                                                                                        BALANTON           MN      56115
WESTERN MUT INS                           P O BOX 19626                                                                                      IRVINE             CA      92623
WESTERN NATIONAL MUT INS                  5350 W 78TH ST                                                                                     EDINA              MN      55439
WESTERN NATIONAL MUT INS                  5350 W 78TH ST                                                                                     EDINA              MN      55459
WESTERN NATL MUT                          P O BOX 59184                                                                                      MINNEAPOLIS        MN      55459
WESTERN RESERVE GROUP                     1685 CLEVELAND RD                                                                                  WOOSTER            OH      44691
WESTERN RESERVE GROUP                     PO BOX 36                                                                                          WOOSTER            OH      44691
WESTERN RESOURCES TITLE                   625 THE CITY DRIVE                       SUITE 150                                                 ORANGE             CA      92868
WESTERN SECURITY SURPLUS                  790 E COLORADO BLVD 700                                                                            PASADENA           CA      91101
WESTERN SELECT INS CO                     14763 COLLECTIONS CENTER                                                                           CHICAGO            IL      60693
WESTERN SKIES MOBILE HOME PARK            200 W WESTERN SKIES RD 143                                                                         GALLUP             NM      87301
WESTERN TECHNOLOGIES GROUP, LLC           P. O BOX 636                                                                                       SOMERVILLE         NJ      08876
WESTERN TITLE & ESCROW CO.                360 SW BOND ST SUITE 100                                                                           BEND               OR      97702
WESTERN UNION FINANCIAL SERV              P.O. BOX 1758                                                                                      ENGLEWOOD          CO      80150‐1758
WESTERN UNION FINANCIAL SERVICES, INC.    ATTN: GENERAL COUNSEL                    12500 E. BELFORD AVE.                                     ENGLEWOOD          CO      80112
WESTERN UNION FINANCIAL SERVICES, INC.    ATTN: GENERAL COUNSEL                    199 WATER STREET, 29TH FLOOR                              NEW YORK           NY      10038
WESTERN UNION FINANCIAL SERVICES, INC.    ATTN: GENERAL COUNSEL                    6200 SOUTH QUEBEC STREET                                  ENGLEWOOD          CO      80111
WESTERN UNITED INSURANCE                  P O  BOX 60699                                                                                     LOS ANGELES        CA      90060




                                                                                                              Page 965 of 998
                                      19-10412-jlg                 Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                             DITECH HOLDING CORPORATION ET. AL.            Main Document
                                                                                                Pg CREDITOR MATRIX
                                                                                                       969 of 1004
Creditor Name                              Address1                                  Address2                                   Address3     City                State   Zip          Country
WESTERN UNITED MTL                         P O BOX 627                                                                                       WILBER              NE      68465
WESTERN VILLA MHC                          4522 W LOOP 281 56                                                                                LONGVIEW            TX      75604
WESTERN VIRGINIA WATER AUTHORITY           601 S JEFFERSON STREET                                                                            ROANOKE             VA      24011
WESTERN WAYNE S.D./CANAA                   WESTERN WAYNE SD ‐ COLLE                  456 OCONNELL ROAD                                       WAYMART             PA      18472
WESTERN WAYNE S.D./CLINT                   MARIANNE THORPE‐TAX COLL                  1095 BELMONT TURNPIKE                                   WAYMART             PA      18472
WESTERN WAYNE S.D./S. CA                   WESTERN WAYNE SD ‐ COLLE                  467 ST. TIKHONS RD                                      WAYMART             PA      18472
WESTERN WAYNE SCHOOL DIS                   MICHELLE VALENTINO‐COLLE                  39 BANDITS LN                                           LAKE ARIEL          PA      18436
WESTERN WAYNE SCHOOL DIS                   WESTERN WAYNE AREA SD‐ T                  39 CARBONDALE RD                                        WAYMART             PA      18472
WESTERN WAYNE SCHOOL DIS                   WESTERN WAYNE SD ‐ COLLE                  BOX 687                                                 HAMLIN              PA      18427
WESTERN WAYNE SCHOOL DIS                   WESTERN WAYNE SD ‐ COLLE                  POB 99                                                  STERLING            PA      18463
WESTERS ROOFING INC                        8513 S COUNTY RD 13                                                                               FORT COLLINS        CO      80525
WESTERVELT MUTUAL INS CO                   280 N MAIN ST                                                                                     WESTERVELT          IL      62565
WESTFALL & CO. MARKETING &                 MGMT. GROUP, INC.                         13920 WINDY OAKS ROAD                                   COLORADO SPRINGS    CO      80921
WESTFALL AND COMPANY                       ATTN: KEN WESTFALL                        13920 WINDY OAKS ROAD                                   COLORADO SPRINGS    CO      80921
WESTFALL AND COMPANY                       ATTN: KEN WESTFALL                        3472 RESEARCH PARKWAY                      104‐192      COLORADO SPRINGS    CO      80921
WESTFALL ROOFING                           5413 W SLIGH AV                                                                                   TAMPA               FL      33634
WESTFALL ROOFING                           WESTFALL CONSTRUCTION                     5413 W. SLIGH AVENUE                                    TAMPA               FL      33634
WESTFALL TOWNSHIP                          WESTFALL TWP ‐ TAX COLLE                  1032 DELAWARE DR                                        MATAMORAS           PA      18336
WESTFIELD BORO                             CONSTANCE REED ‐ TAX COL                  311 CHURCH ST                                           WESTFIELD           PA      16950
WESTFIELD CITY                             WESTFIELD CITY ‐ TAX COL                  59 COURT STREET                                         WESTFIELD           MA      01085
WESTFIELD CS (COMBINED T                   WESTFIELD CS‐ TAX COLLEC                  23 ELM ST                                               WESTFIELD           NY      14787
WESTFIELD FIRE DISTRICT                    WESTFIELD F D ‐ TAX COLL                  653 EAST ST                                             MIDDLETOWN          CT      06457
WESTFIELD GROUP                            PO BOX 9001566                                                                                    LOUISVILLE          KY      40290
WESTFIELD INS CO                           6716 GRADE LN 9 910                                                                               LOUISVILLE          KY      40213
WESTFIELD INS CO                           ONE PARK CIRCLE                                                                                   WESTFIELD CENTER    OH      44251
WESTFIELD INS CO FLOOD                     P O BOX 2057                                                                                      KALISPELL           MT      59903
WESTFIELD PASSAGE HOMEOWNERS ASSOCIATION   8120 SOUTH WESTFIELD TRAIL                                                                        CLOUMBIA CITY       IN      46725
WESTFIELD TOWN                             WESTFIELD TOWN ‐ TAX COL                  38 SCHOOL STREET                                        WESTFIELD           VT      05874
WESTFIELD TOWN                             WESTFIELD TOWN ‐ TAX COL                  425 EAST BROAD STREET                                   WESTFIELD           NJ      07090
WESTFIELD TOWN                             WESTFIELD TOWN‐ TAX COLL                  23 ELM STREET                                           WESTFIELD           NY      14787
WESTFIELD TOWN                             WESTFIELD TWN TREASURER                   PO BOX 157                                              WESTFIELD           WI      53964
WESTFIELD VILLAGE                          WESTFIELD VILLAGE‐ CLERK                  23 ELM STREET                                           WESTFIELD           NY      14787
WESTFORD TOWN                              LOUISA M. PLATT‐TAX COLL                  PO BOX 43                                               WESTFORD            NY      13488
WESTFORD TOWN                              WESTFORD TOWN ‐ TAX COLL                  1713 ROUTE 128                                          WESTFORD            VT      05494
WESTFORD TOWN                              WESTFORD TOWN ‐ TAX COLL                  55 MAIN STREET                                          WESTFORD            MA      01886
WESTFORD TOWN                              WESTFORD TWN TREASURER                    N8000 CTY ROAD G                                        BEAVER DAM          WI      53916
WESTFORD TOWN                              WESTFORD TWNTREASURER                     11604 KLANG ACRES LANE                                  CAZENOVIA           WI      53924
WESTGATE, ROXANNE                          ADDRESS ON FILE
WESTGLEN MOBILE HOME PARK LLC              809 W RIODAN RD                                                                                   FLAGSTAFF           AZ      86001
WESTGUARD INSURANCE COMPANY                PRISMA LIRA                               PO BOX 785570                                           PHILADELPHIA        PA      19178‐5570
WESTHAMPTON BEACH VILLAG                   W HAMPTON BEACH VIL‐COLL                  165 MILL RD                                             WESTHAMPTON BEACH   NY      11978
WESTHAMPTON LH INC                         51 MONTAUK HIGHWAY                                                                                WESTHAMPTON         NY      11977
WESTHAMPTON LH INC                         P O BOX 167                                                                                       WESTHAMPTON         NY      11977
WESTHAMPTON TOWN                           WESTHAMPTON TN ‐ COLLECT                  1 SOUTH ROAD                                            WESTHAMPTON         MA      01027
WESTHILL C S (GEDDES TN)                   WESTHILL C S‐TAX COLLECT                  1000 WOODS ROAD                                         SOLVAY              NY      13209
WESTHILL C.S. (ONONDAGA                    WESTHILL CS‐TAX RECEIVER                  5020 BALL ROAD                                          SYRACUSE            NY      13215
WESTLAKE MANOR HOA, INC.                   C/O ASSET REAL ESTATE                     4004 EDGEWATER DRIVE                                    ORLANDO             FL      32804
WESTLAKE MUD 1 W                           WESTLAKE MUD 1 ‐ TAX COL                  6935 BARNEY RD 110                                      HOUSTON             TX      77092
WESTLAKE TOWNHOME OWNERS ASSOCIATION       299 EDGEWATER DRIVE                                                                               BLOOMINGDALE        IL      60108
WESTLAKE VILLAGE MASTER HOA INC.           3677 WESTLAKE VILLAGE DRIVE                                                                       WINNEBAGO           IL      61088
WESTLAND CITY                              WESTLAND CITY ‐ TREASURE                  36300 WARREN RD                                         WESTLAND            MI      48185
WESTLAND INSURANCE AGNCY                   3848 W 16TH AVE                                                                                   HIALEAH             FL      33012
WESTLAND MANOR CONDO ASSOC., INC.          5901 NORTHWEST 151 STREET, SUITE 100                                                              MIAMI LAKES         FL      33014
WESTLAND MOBILE HOME PARK                  PO BOX 1526                                                                                       DOUGLAS             WY      82633
WESTLAND PLAZA CONDOMINIUM ASSC. INC       4445 W 16TH AVE, SUITE 302                                                                        HIALEAH             FL      33012
WESTLAND SOUTH INS AGNCY                   2608 NW 97TH AVE                                                                                  MIAMI               FL      33172
WESTMAN AND ASSOCIATES                     13207 S 20 ST                                                                                     BELLEVUE            NE      68123
WESTMINSTER AMERICAN                       8890 MCDONOGH RD 310                                                                              OWINGS MILLS        MD      21117
WESTMINSTER AMERICAN                       INSURANCE COMPANY                         8890 MCDONOGH RD 310                                    OWINGS MILLS        MD      21117
WESTMINSTER TOWN                           WESTMINSTER TN ‐ COLLECT                  P.O. BOX 147                                            WESTMINSTER         VT      05158
WESTMINSTER TOWN                           WESTMINSTER TOWN‐TAX COL                  11 SOUTH STREET                                         WESTMINSTER         MA      01473
WESTMINSTER WOODS CONDOMINIUM              4 PRESTON CT 101                                                                                  BEDFORD             MA      01730
WESTMONT BORO                              WESTMONT BORO ‐ TAX COLL                  1923 SUNSHINE AVE                                       JOHNSTOWN           PA      15905
WESTMONT HILLTOP S.D./SO                   SOUTHMONT BORO ‐ TAX COL                  112 MABEL STREET                                        JOHNSTOWN           PA      15905
WESTMONT HILLTOP S.D./UP                   WESTMONT HILLTOP SD ‐ TC                  110 SUNRAY DR STE 3                                     JOHNSTOWN           PA      15905
WESTMONT HILLTOP S.D./WE                   WESTMONT HILLTOP SD ‐ TC                  1923 SUNSHINE AVE                                       JOHNSTOWN           PA      15905
WESTMONT MHP                               PO BOX 55528                                                                                      HOUSTON             TX      77255
WESTMORE                                   WESTMORE ‐ TAX COLLECTOR                  54 HINTON HILL ROAD                                     ORLEANS             VT      05860
WESTMORELAND CEN SCH (CM                   WESTMORELAND CEN SCH‐COL                  5176 RTE 233                                            WESTMORELAND        NY      13490
WESTMORELAND CITY                          WESTMORELAND‐TAX COLLECT                  PO BOX 8                                                WESTMORELAND        TN      37186




                                                                                                              Page 966 of 998
                                       19-10412-jlg              Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.           Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    970 of 1004
Creditor Name                              Address1                               Address2                                  Address3     City                 State   Zip     Country
WESTMORELAND COUNTY                        WESTMORELAND COUNTY ‐ TR               P O BOX 730                                            MONTROSS             VA      22520
WESTMORELAND COUNTY TREASURER              111 POLK ST                                                                                   MONTROSS             VA      22520
WESTMORELAND COUNTY TREASURER              GEORGE D ENGLISH BUILDING              111 POLK ST                                            MONTROSS             AL      22520
WESTMORELAND COUNTY TREASURER              GEORGE D ENGLISH BUILDING              111 POLK ST                                            MONTROSS             VA      22520
WESTMORELAND TAX CLAIM BUREAU              40 N PENNSYLVANIA AVE STE 109                                                                 GREENSBURG           PA      15601
WESTMORELAND TOWN                          WESTMORELAND TN ‐ COLLEC               P.O. BOX 112                                           WESTMORELAND         NH      03467
WESTMORELAND TOWN                          WESTMORELAND TOWN ‐ COLL               PO BOX 206                                             WESTMORELAND         NY      13490
WESTMORELAND, JOJUAN                       ADDRESS ON FILE
WESTMORELAND, PAMELA                       ADDRESS ON FILE
WESTON                                     34 WESTBROOK PL                                                                               WESTBROOK            CT      06498
WESTON ADAMS LAW FIRM PA                   1501 RICHLAND ST                                                                              COLUMBIA             SC      29201
WESTON COUNTY                              WESTON COUNTY‐TREASURER                1 WEST MAIN ST                                         NEWCASTLE            WY      82701
WESTON INS                                 P O BOX 969                                                                                   WESTBROOK            CT      06498
WESTON INS CO                              100 PARAMOUNT DR STE 100                                                                      SARASOTA             FL      34232
WESTON INSURANCE COMPANY                   P O  BOX 31521                                                                                TAMPA                FL      33631
WESTON INSURANCE COMPANY                   WESTON INSURANCE MNGMENT               PO BOX 31521                                           TAMPA                FL      33631
WESTON MUD   A                             WESTON MUD ‐ TAX COLLECT               P O BOX 1368                                           FRIENDSWOOD          TX      77549
WESTON PROPERTY MANAGEMENT SERVICES INC.   23282 MILL CREEK DRIVE, SUITE 320                                                             LAGUNA HILLS         CA      92653
WESTON REHAB & CONST &                     ROBIN KOSSOW&JENN GORDON               2335 WINDING COVE                                      OVIEDO               FL      32765
WESTON TOWN                                WESTON TOWN ‐ TAX COLLEC               11 TOWN HOUSE ROAD                                     WESTON               MA      02493
WESTON TOWN                                WESTON TOWN ‐ TAX COLLEC               PO BOX 1302                                            WESTON               CT      06883
WESTON TOWN                                WESTON TOWN ‐TAX COLLECT               5 CHURCH LANE                                          WESTON               ME      04424
WESTON TOWN                                WESTON TWN TREASURER                   N4475 190TH ST                                         MENOMONIE            WI      54751
WESTON TOWN                                WESTON TWN TREASURER                   W6769 PINE CREEK RD                                    NEILLSVILLE          WI      54456
WESTON VILLAGE                             WESTON VLG TREASURER                   5500 SCHOFIELD AVE                                     WESTON               WI      54476
WESTON, ELISE                              ADDRESS ON FILE
WESTON, TIMOTHY                            ADDRESS ON FILE
WESTPARK VILLAGE MAINTENANCE FUND, INC.    17171 PARK ROW, SUITE 310                                                                     HOUSTON              TX      77084
WESTPHALEN INS                             1081 N BRYANT AVE                                                                             EDMOND               OK      73034
WESTPHALIA TOWNSHIP                        WESTPHALIA TWP ‐ TREASUR               PO BOX 192                                             WESTPHALIA           MI      48894
WESTPHALIA VILLAGE                         WESTPHALIA VILLAGE ‐ TRE               PO BOX 108                                             WESTPHALIA           MI      48894
WESTPHALIA WOODS II CONDOMINIUM INC        1300 MERCANTILE LANE STE 146                                                                  LARGO                MD      20774
WESTPORT BY THE SEA                        PHASE III CONDO  ASSOC.                P. O. BOX 8909                                         LACEY                WA      98509
WESTPORT ISLAND                            WESTPORT ISLAND‐TAX COLL               6 FOWLES POINT ROAD                                    WESTPORTISLAND       ME      04578
WESTPORT TOWN                              WESTPORT TOWN ‐ TAX COLL               110 MYRTLE AVENUE                                      WESTPORT             CT      06880
WESTPORT TOWN                              WESTPORT TOWN ‐ TAX COLL               816 MAIN ROAD                                          WESTPORT             MA      02790
WESTPORT TOWN                              WESTPORT TOWN ‐ TAX COLL               P.O. BOX 267                                           WESTPORT             NY      12993
WESTPORT TOWN                              WESTPORT TWN TREASURER                 5387 MARY LAKE RD                                      WAUNAKEE             WI      53597
WESTRIDGE CONSTRUCTION LLC                 TROY GWINNER                           35588 L LANE                                           ADEL                 IA      50003
WESTRIDGE TOWNHOUSE ASSOCIATION            4311 N. RAVENSWOOD AVE.                                                                       CHICAGO              IL      60613
WESTROM, KYLE                              ADDRESS ON FILE
WESTSHORE VILLAGE MASTER CORP., INC.       C/O RESOURCE PROPERTY MANAGEMENT       7300 PARK STREET                                       SEMINOLE             FL      33777
WESTTOWN TOWNSHIP                          WESTTOWN TWP ‐ TAX COLLE               PO BOX 79                                              WESTTOWN             PA      19395
WESTVIEW I & S DISTRICT                    P. O. BOX 1171                                                                                AFTON                WY      83110
WESTVILLE BORO                             WESTVILLE BORO ‐ TAX COL               165 BROADWAY                                           WESTVILLE            NJ      08093
WESTVILLE TOWN                             WESTVILLE TOWN ‐ TAX COL               20 LOWER FLAT ROCK RD                                  MALONE               NY      12953
WESTWEGO CITY                              WESTWEGO CITY ‐ TAX COLL               419 AVE A                                              WESTWEGO             LA      70094
WESTWOOD BEACH OWNERS ASSOCIATION          1095 WESTWOOD DRIVE                                                                           CHANDLER             TX      75758
WESTWOOD BORO                              WESTWOOD BORO ‐ TAX COLL               101 WASHINGTON AVENUE                                  WESTWOOD             NJ      07675
WESTWOOD CITY                              CITY OF WESTWOOD ‐ CLERK               PO BOX 221287                                          LOUISVILLE           KY      40252
WESTWOOD COMMUNITY FIVE ASSOCIATION INC    8300 NW 93 AVE                                                                                TAMARAC              FL      33321
WESTWOOD COMMUNITY SIX HOA                 PO BOX 770850                                                                                 CORAL SPRINGS        FL      33077
WESTWOOD FARMS HOMEOWNERS ASSOC            PO BOX 360301                                                                                 STRONGSVILLE         OH      44136
WESTWOOD HOMES OWNERS ASSOCIATION          11125 MW AMBASSADOR DR                 SUITE 200                                              KANSAS CITY          MO      64153
WESTWOOD INS AGENCY                        8407 FALLBROOK AVE.                    STE 200                                                CANOGA PARK          CA      91304
WESTWOOD INS AGENCY                        P O BOX 5001                                                                                  WESTCHESTER CENTER   OH      44251
WESTWOOD INSURANCE AGENCY                  ONE GENERAL DRIVE                                                                             SUN PRAIRIE          WI      53596
WESTWOOD TOWN                              WESTWOOD TOWN ‐ TAX COLL               580 HIGH STREET                                        WESTWOOD             MA      02090
WESTWOOD VILLAGE                           1111 NORTH 2000 WEST                                                                          FARR WEST            UT      84404
WESTWOOD VILLAGE HOMES                     HOMEOWNERS ASSOCIATION                 PO BOX 7864                                            SAINT CLOUD          MN      56302
WESTWOOD VILLAGE NEIGHBORHOOD              135 N LOS ROBLES AVE                                                                          PASADENA             CA      91101
WESTYN GREENS LLC                          644 CIMAROSA CT                                                                               OCOEE                FL      34761
WETER, LUKE                                ADDRESS ON FILE
WETHERSFIELD HOMEOWNERS ASSOCIATION        PO BOX 577                                                                                    FOUNTAINVILLE        PA      18923
WETHERSFIELD TOWN                          WETHERSFIELD TN ‐ COLLEC               5018 HERMITAGE ROAD                                    GAINESVILLE          NY      14066
WETHERSFIELD TOWN                          WETHERSFIELD TN ‐ COLLEC               505 SILAS DEANE HWY                                    WETHERSFIELD         CT      06109
WETMORE TOWNSHIP                           WETMORE TWP ‐ TAX COLLEC               60 SLEEPY HOLLOW ROAD                                  KANE                 PA      16735
WETZEL AND LANZI                           1301 YORK RD                                                                                  LUTHERVILLE          MD      21093
WETZEL COUNTY SHERIFF                      WETZEL COUNTY ‐ SHERIFF                PO BOX D                                               NEW MARTINSVILLE     WV      26155
WETZEL, ANNA                               ADDRESS ON FILE




                                                                                                          Page 967 of 998
                                        19-10412-jlg           Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                   DITECH HOLDING CORPORATION ET. AL.                 Main Document
                                                                                      Pg CREDITOR MATRIX
                                                                                             971 of 1004
Creditor Name                              Address1                        Address2                                        Address3     City              State   Zip          Country
WETZEL, JENNIFER                           ADDRESS ON FILE
WEUM, TIMOTHY                              ADDRESS ON FILE
WEWJA                                      ATTN: WEWJA                     2 WILSON AVE.                                                WASHINGTON        PA      15301
WEWJA                                      P.O. BOX 510                                                                                 WASHINGTON        PA      15301‐0510
WEXFORD COUNTY TREASURER                   437 DIVISION 2ND FLOOR                                                                       CADILLAC          MI      49601‐0293
WEXFORD COUNTY TREASURER                   437 E. DIVISION STREET          2ND FLOOR                                                    CADILLAC          MI      49601
WEXFORD HOME IMPROVEMENTS                  2148 ALLGOOD RD                                                                              MARIETTA          GA      30062
WEXFORD TOWNSHIP                           WEXFORD TOWNSHIP ‐ TREAS        7346 W 12 1/2 RD                                             MESICK            MI      49668
WEXLER INS                                 1120 PONCE DE LEON BLVD                                                                      CORAL GABLES      FL      33134
WEYAUWEGA CITY                             WAUPACA COUNTY TREASURER        811 HARDING ST                                               WAUPACA           WI      54981
WEYBRIDGE TOWN                             WEYBRIDGE TOWN ‐ TREASUR        1727 QUAKER VILLAGE ROAD                                     WEYBRIDGE         VT      05753
WEYGAND SURVEYORS, INC                     169 OXMOOR ROAD                                                                              HOMEWOOD          AL      35209
WEYMOUTH TOWN                              WEYMOUTH TOWN ‐ TAX COLL        75 MIDDLE STREET                                             EAST WEYMOUTH     MA      02189
WEYMOUTH TOWNSHIP                          WEYMOUTH TWP ‐COLLECTOR         45 SOUTH JERSEY AVE                                          DOROTHY           NJ      08317
WEYMOUTH WATER/SEWER LIE                   WEYMOUTH TOWN‐W/S COLLEC        75 MIDDLE STREET                                             EAST WEYMOUTH     MA      02189
WF SERVICES LLC                            WILL NAPIER FREEMAN             2140 GA HWY 19 SOUTH                                         DUBLIN            GA      31021
WFG TITLE COMPANY OF CALIFORNIA            18881 VON KARMAN AVENUE         SUITE 500                                                    IRVINE            CA      92612
WFG TITLE COMPANY OF CALIFORNIA            A CALIFORNIA CORPORATION        12909 SW 68TH PKWY STE. 350                                  PORTLAND          OR      97223
WFM RESTORATION                            PO BOX 96951                                                                                 LAS VEGAS         NV      89193
WFR DEVELOPMENT SOLUTION, INC              448 HARVEST OAK COURT                                                                        LAKE MARY         FL      32746
WH CONSTR. & ROOFING CONTRACTORS, LLC      MARK JOHNS                      4225 WINGREN                                                 IRVING            TX      75039
WHALEN RESTOR SERV INC                     22 AMERICAN WAY                                                                              SOUTH DENNIS      MA      02660
WHALEY APPRAISAL SERVICE                   304 SUBURBAN RD                                                                              KNOXVILLE         TN      37923
WHALEY, DANA                               ADDRESS ON FILE
WHALING CONSTRUCTION INC                   237 CANYON VIEW DR                                                                           BARTLESVILLE      OK      74003
WHARTON BORO                               WHARTON BORO ‐ TAX COLLE        10 ROBERT STREET                                             WHARTON           NJ      07885
WHARTON COUNTY                             PO BOX 606                                                                                   WHARTON           TX      77488
WHARTON COUNTY                             WHARTON COUNTY ‐ TAX COL        P O BOX 189                                                  WHARTON           TX      77488
WHARTON COUNTY TAX OFFICE                  PO BOX 189                                                                                   WHARTON           TX      77488
WHARTON TOWNSHIP                           TINA DENNIS ‐ TAX COLLEC        PO BOX 54                                                    CHALK HILL        PA      15421
WHATCOM COUNTY                             WHATCOM COUNTY ‐ TREASUR        311 GRAND AVE 104                                            BELLINGHAM        WA      98225
WHATCOM COUNTY TREASURER                   311 GRAND AVE, STE. 104                                                                      BELLINGHAM        WA      98225
WHATCOM COUNTY TREASURER                   PO BOX 34873                                                                                 SEATTLE           WA      98124‐1873
WHATCOM COUNTY WATER DISTRICT 13           532 SPRAGUE VALLEY DRIVE                                                                     MAPLE FALLS       WA      98266
WHATELY TOWN                               WHATELY TOWN ‐ TAX COLLE        4 SANDY LANE                                                 SOUTH DEERFIELD   MA      01373
WHEATFALL, SPONTANEE                       ADDRESS ON FILE
WHEATFIELD TOWN                            WHEATFIELD TOWN‐TAX COLL        2800 CHURCH RD                                               NORTH TONAWANDA   NY      14120
WHEATFIELD TOWNSHIP                        LORAINE VOGEL ‐ TAX COLL        150 LOSHES RUN ROAD                                          DUNCANNON         PA      17020
WHEATFIELD TOWNSHIP                        WHEATFIELD TWP ‐ TREASUR        985 E HOLT RD                                                WILLIAMSTON       MI      48895
WHEATLAND BORO                             WHEATLAND BORO‐ TAX COLL        71 BROADWAY AVE POB 631                                      WHEATLAND         PA      16161
WHEATLAND COUNTY                           WHEATLAND COUNTY ‐ TREAS        PO BOX 6930                                                  HARLOWTOWN        MT      59036
WHEATLAND INS CENTER                       229 SW FIRST                                                                                 PENDLETON         OR      97801
WHEATLAND MUT INS                          PO BOX 100                                                                                   WHEATLAND         IA      52777
WHEATLAND TOWN                             LAURIE CZAPRANSKI,TAX CO        PO BOX 15                                                    SCOTTSVILLE NY    NY      14546
WHEATLAND TOWN                             WHEATLAND TWN TREASURER         PO BOX 246                                                   DE SOTO           WI      54624
WHEATLAND TOWN                             WHEATLAND TWN TREASURER         PO BOX 797                                                   NEW MUNSTER       WI      53152
WHEATLAND TOWNSHIP                         WHEATLAND TOWNSHIP ‐ TRE        323 E DOWNINGTON RD                                          SANDUSKY          MI      48471
WHEATLAND TOWNSHIP                         WHEATLAND TOWNSHIP ‐ TRE        PO BOX 48                                                    REMUS             MI      49340
WHEATLAND‐CHILI CS (TN O                   WHEATLAND‐CHILI CS ‐ REC        3333 CHILI AVE                                               ROCHESTER         NY      14624
WHEATLND‐CHILI CS  (TN O                   WHEATLND‐CHILI CS ‐ RECE        13 BECKWITH AVE                                              SCOTTSVILLE       NY      14546
WHEATON TOWN                               WHEATON TWN TREASURER           2384 80TH ST                                                 EAU CLAIRE        WI      54703
WHEATON, ODIS                              ADDRESS ON FILE
WHEELER COUNTY                             WHEELER COUNTY ‐ TAX COL        DRAWER 1060                                                  WHEELER           TX      79096
WHEELER COUNTY                             WHEELER COUNTY ‐ TAX COL        PO BOX 447                                                   FOSSIL            OR      97830
WHEELER COUNTY                             WHEELER COUNTY ‐ TREASUR        301 THIRD ST                                                 BARTLETT          NE      68622
WHEELER COUNTY                             WHEELER COUNTY‐TAX COLLE        PO BOX 431                                                   ALAMO             GA      30411
WHEELER TOWNSHIP                           WHEELER TOWNSHIP ‐ TREAS        8510 MONROE RD                                               WHEELER           MI      48662
WHEELER TOWNSHIP TREASURER                 8510 E MONROE                                                                                WHEELER           MI      48662
WHEELER, DESTINY                           ADDRESS ON FILE
WHEELER, JEFFREY                           ADDRESS ON FILE
WHEELER, MICHAEL                           ADDRESS ON FILE
WHEELER, WILLIAM                           ADDRESS ON FILE
WHEELERVILLE UF CS  (CMB                   WHEELERVILLE UF CS ‐ COL        2165 STATE HIGHWAY 10                                        CAROGA LAKE       NY      12032
WHEELINGTON, ASHLEE                        ADDRESS ON FILE
WHEELIS & ROZANSKI                         2312 S. MACARTHUR DRIVE                                                                      ALEXANDRIA        LA      71301
WHEELIS & ROZANSKI APLC                    PO BOX 13199                                                                                 ALEXANDRIA        LA      71301
WHEELIS AND ROZANSKI                       2312 SO MACARTHUR DR                                                                         ALEXANDRA         LA      71301
WHEELOCK TOWN                              WHEELOCK TOWN ‐ TAX COLL        1192 ROUTE 122                                               WHEELOCK          VT      05851
WHETSTONE, SHAQUITA                        ADDRESS ON FILE
WHICHARD APPRAISAL SERVI                   PO BOX 787                                                                                   WELDON            NC      27890




                                                                                                         Page 968 of 998
                                      19-10412-jlg             Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                                   Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    972 of 1004
Creditor Name                              Address1                               Address2                                      Address3                         City                State   Zip          Country
WHICHARD APPRAISAL SERVICE                 PO BOX 787                                                                                                            WELDON              NC      27890
WHICKUM, BRIDGETTE                         ADDRESS ON FILE
WHIRLWIND ROOFING &                        CONSTRUCTION LLC                       15932 S LEWIS AVE                                                              BIXBY               OK      74008
WHISPER HOLLOW CONDO OWNERS ASSOC. INC     11120 WURZBACH RD                      STE 205                                                                        SAN ANTONIO         TX      78230
WHISPER WALK SECTION D ASSOCIATION, INC.   C/O SEACREST SERVICES, INC.            2400 CENTREPARK WEST DRIVE, 175                                                WEST PALM BEACH     FL      33409
WHISPERING HILLS BOARD OF                  MANAGERS CONDO 1                       692 WHISPERING HILLS                                                           CHESTER             NY      10918
WHISPERING HILLS HOA INC                   692 WHISPERING HILLS                                                                                                  CHESTER             NY      10918
WHISPERING HILLS OWNERS ASSOCIATION INC    P O BOX 923                                                                                                           MENOMONEE FALLS     WI      53052‐0923
WHISPERING OAKS CONDOMINIUM ASSOCIATION    C/O NORTHWEST PROPERTY MANAGEMENT      780 TEK DRIVE                                                                  CRYSTAL LAKE        IL      60014
WHISPERING OAKS HOMEOWNERS ASSOCIATION     P.O. 150035                                                                                                           OGDEN               UT      84415
WHISPERING OAKS TOWNHOUSE ASSOCIATION      AUDRA QUANDT                           4911 LEARNING LANE                                                             RED WING            MN      55066
WHISPERING PALMS HOMEOWNERS ASSOCIATION    42430 WINCHESTER ROAD                                                                                                 TEMECULA            CA      92590
WHISPERING PINES CONDOMINIUM ASSOCIATION   C/O AMERICAN CONDOMINIUM MGMT.         4223 DEL PRADO BLVD SOUTH                                                      CAPE CORAL          FL      33904
WHISPERING PINES ESTATES, INC.             391 MONTCLAIR DRIVE                                                                                                   BIG BEAR CITY       CA      92314
WHISPERING WINDS SUBDIVISION HOA           1331 BEDFORD DRIVE                     A103                                                                           MELBOURNE           FL      32940
WHITACRE, JOANNA                           ADDRESS ON FILE
WHITAKER BORO                              WHITAKER BORO ‐ TAX COLL               285 WASHINGTON AVE                                                             WHITAKER            PA      15120
WHITAKER WELL SERVICE, INC.                P.O. BOX 50239                                                                                                        AMARILLO            TX      79159‐0239
WHITAKERS TOWN                             WHITAKERS TOWN ‐ TAX COL               302 N. WEST RAILROAD ST.                                                       WHITAKERS           NC      27891
WHITE & CASE LLP                           1221 6TH AVE                                                                                                          NEW YORK            NY      10020
WHITE BEAR LAKE INS CO                     P O BOX 309                                                                                                           STARBUCK            MN      56391
WHITE BLUFF CITY                           WHITE BLUFF CITY‐TAX COL               52 GRAHAM ST                                                                   WHITE BLUFF         TN      37187
WHITE BUFFALO, LA RAE                      ADDRESS ON FILE
WHITE CASTLE RFG                           CONTRACT                               PO BOX 22133                                                                   LINCOLN             NE      68542
WHITE CASTLE TOWN                          WHITE CASTLE TOWN ‐ COLL               P O BOX 488                                                                    WHITE CASTLE        LA      70788
WHITE CHAPEL CONDOMINIMUM OWNERS ASSOC.    N75 W23470 WATER TOWNER CT B‐1                                                                                        SUSSEZ              WI      53089
WHITE CLOUD CITY                           WHITE CLOUD CITY ‐ TREAS               P. O. BOX 607                                                                  WHITE CLOUD         MI      49349
WHITE COUNTY                               WHITE COUNTY ‐ TAX COLLE               115 W ARCH                                                                     SEARCY              AR      72143
WHITE COUNTY                               WHITE COUNTY ‐ TREASURER               110 N. MAIN                                                                    MONTICELLO          IN      47960
WHITE COUNTY                               WHITE COUNTY ‐ TREASURER               301 EAST MAIN STREET                                                           CARMI               IL      62821
WHITE COUNTY                               WHITE COUNTY‐TAX COMMISS               113 N BROOKS ST                                                                CLEVELAND           GA      30528
WHITE COUNTY                               WHITE COUNTY‐TRUSTEE                   1 E BOCKMAN WAY ‐ ROOM 1                                                       SPARTA              TN      38583
WHITE COUNTY TAX COMMISSIONER              113 NORTH BROOKS STREET                                                                                               CLEVELAND           GA      30528
WHITE COUNTY TREASURER                     110 N MAIN                                                                                                            MONTICELLO          IN      47960‐0388
WHITE CREEK TOWN                           WHITE CREEK TOWN‐TAX COL               28 MOUNTAINVIEW DRIVE                                                          CAMBRIDGE           NY      12816
WHITE DEER TOWNSHIP                        KAREN STAMM ‐ TAX COLLEC               164 NITTANY MT RD.                                                             NEW COLUMBIA        PA      17856
WHITE HAVEN BORO                           KATHRYN OROSS ‐ TAX COLL               221 SUSQUEHANNA ST                                                             WHITE HAVEN         PA      18661
WHITE HOMES & DEVELOPMEN                   179 COLLEGE DR STE 8                                                                                                  ORANGE PARK         FL      32065
WHITE HORSE, KEENAN                        ADDRESS ON FILE
WHITE HOSKINS AGENCY                       P O BOX 40160                                                                                                         ST PETERSBURG       FL      33743
WHITE HOUSE CITY/ROBERTS                   WHITE HOUSE CITY‐TAX COL               105 COLLEGE ST                                                                 WHITE HOUSE         TN      37188
WHITE HOUSE CITY/SUMNER                    WHITE HOUSE CITY‐TAX COL               105 COLLEGE ST                                                                 WHITE HOUSE         TN      37188
WHITE HOUSE CLEAN &                        RESTOR                                 55900 HOOSIER AV BLDG 3                                                        MISHAWAKA           IN      46545
WHITE LAKE TOWN                            WHITE LAKE TOWN ‐ TREASU               P.O. BOX 7250                                                                  WHITE LAKE          NC      28337
WHITE LAKE TOWNSHIP                        WHITE LAKE TWP ‐ TREASUR               7525 HIGHLAND ROAD                                                             WHITE LAKE          MI      48383
WHITE LANTERN LLC                          JOSEPH Y. HONG                         HONG LAW OFFICES LIMITED                      10781 WEST TWAIN AVENUE #100     LAS VEGAS           NV      89135
WHITE MEADOW LAKE POA                      100 WHITE MEADOW RD                                                                                                   ROCKAWAY TOWNSHIP   NJ      07866
WHITE MOUNTAIN TESTING INC                 P.O.BOX 845                                                                                                           SNOWFLAKE           AZ      85939
WHITE OAK BEND MUD  L                      WHITE OAK BEND MUD ‐ COL               11111 KATY FRWY 725                                                            HOUSTON             TX      77079
WHITE OAK BORO                             WHITE OAK BORO ‐ TAX COL               2280 LINCOLN WAY                                                               WHITE OAK           PA      15131
WHITE OAK TOWNSHIP                         WHITE OAK TOWNSHIP ‐ TRE               1002 S M‐52                                                                    WEBBERVILLE         MI      48892
WHITE PIGEON COUNTY TREASURER              16975 US HWY 12                                                                                                       WHITE PIGEON        MI      49099
WHITE PIGEON MUT INS                       ASSOC                                  P O BOX 10                                                                     WILTON              IA      52778
WHITE PIGEON MUT INS                       P O BOX 10                                                                                                            WILTON              IA      52778
WHITE PIGEON TOWNSHIP                      WHITE PIGEON TWP ‐ TREAS               16975 US 12                                                                    WHITE PIGEON        MI      49099
WHITE PIGEON VILLAGE                       WHITE PIGEON VLG ‐ TREAS               PO BOX 621                                                                     WHITE PIGEON        MI      49099
WHITE PINE CITY/JEFFERSO                   WHITE PINE CITY‐TAX COLL               PO BOX 66                                                                      WHITE PINE          TN      37890
WHITE PINE COUNTY                          WHITE PINE COUNTY ‐ TREA               801 CLARK STREET, SUITE                                                        ELY                 NV      89301
WHITE PINE COUNTY TREASURER                801 CLARK STREET                       SUITE 2                                                                        ELY                 NV      89301
WHITE PINE INS CO                          209 GEORGIAN PL                                                                                                       SOMERSET            GA      15501
WHITE PINE INS CO                          P O BOX 1478                                                                                                          KAILUA‐KONA         HI      96745
WHITE PINE INS CO                          P O BOX 3003                                                                                                          BIRMINGHAM          MI      48012
WHITE PINE INS CO                          P O BOX 912415                                                                                                        DENVER              CO      80291
WHITE PLAINS CITY                          WHITE PLAINS CITY‐ DEPT                255 MAIN STREET‐ ROOM 10                                                       WHITE PLAINS        NY      10601
WHITE PLAINS COUNTY                        WHITE PLAINS CNTY‐ DEPT                255 MAIN STREET‐ ROOM 10                                                       WHITE PLAINS        NY      10601
WHITE RIVER FLOORING INC                   800 S MAIN ST                                                                                                         SEARCY              AR      72143
WHITE RIVER TOWN                           WHITE RIVER TWN TREASURE               63170 MARENGO RIVER ROAD                                                       MARENGO             WI      54855
WHITE RIVER TOWNSHIP                       WHITE RIVER TWP ‐ TREASU               7386 POST ROAD                                                                 MONTAGUE            MI      49437
WHITE ROCK REMODELING                      LLC                                    6743 SANTA ANITA DR                                                            DALLAS              TX      75214
WHITE ROCK REMOLDELING &                   STEVEN & LAURA KOLDJESKI               6743 SANTA ANITA DR                                                            DALLAS              TX      75214




                                                                                                              Page 969 of 998
                                       19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 973 of 1004
Creditor Name                              Address1                            Address2                                     Address3     City                State   Zip     Country
WHITE ROOFING, INC.                        1408 W. QUINCY AVE.                                                                           ENGLEWOOD           CO      80110
WHITE SANDS APPRAISAL                      SERVICES                            80 MIRACLE STRIP PKWY                                     FORT WALTON BEACH   FL      32548
WHITE SANDS CIVIC ASSOCIATION, INC.        P.O. BOX 1831                                                                                 LA PLATA            MD      20646
WHITE STAR ENTERPRISES, INC.               607 N. FIRST ROAD                                                                             HAMMONTON           NJ      08037
WHITE TOWNSHIP                             (INDIANA)                           2275 PHILADELPHIA ST                                      INDIANA             PA      15701
WHITE TOWNSHIP                             WHITE TOWNSHIP ‐ TAX COL            555 COUNTY ROAD ROUTE 51                                  BELVIDERE           NJ      07823
WHITE TOWNSHIP                             WHITE TWP ‐ TAX COLLECTO            1949 BEAVER VALLEY RD                                     FLINTON             PA      16640
WHITE TOWNSHIP                             WHITE TWP ‐ TAX COLLECTO            2511 13TH AVENUE                                          BEAVER FALLS        PA      15010
WHITE WOLF INS AGENCY                      2406 S JUPITER RD STE 4                                                                       GARLAND             TX      75041
WHITE, ADAM                                ADDRESS ON FILE
WHITE, AMBER                               ADDRESS ON FILE
WHITE, ANTHONY                             ADDRESS ON FILE
WHITE, APRIL                               ADDRESS ON FILE
WHITE, BENJAMIN                            ADDRESS ON FILE
WHITE, BRYAN                               ADDRESS ON FILE
WHITE, CHRISTINA                           ADDRESS ON FILE
WHITE, CLAIRE                              ADDRESS ON FILE
WHITE, CURTIS                              ADDRESS ON FILE
WHITE, DEBBIE                              ADDRESS ON FILE
WHITE, DESIREE                             ADDRESS ON FILE
WHITE, HALEY                               ADDRESS ON FILE
WHITE, HARRY                               ADDRESS ON FILE
WHITE, JACKIE                              ADDRESS ON FILE
WHITE, JENNIFER                            ADDRESS ON FILE
WHITE, JOSHUA                              ADDRESS ON FILE
WHITE, JOY                                 ADDRESS ON FILE
WHITE, MELONY                              ADDRESS ON FILE
WHITE, MONIQUE                             ADDRESS ON FILE
WHITE, NICHOLE                             ADDRESS ON FILE
WHITE, PAMELA                              ADDRESS ON FILE
WHITE, SIONNA                              ADDRESS ON FILE
WHITEBOX
WHITEFIELD TOWN                            WHITEFIELD TOWN‐TAX COLL            56 LITTLETON ROAD                                         WHITEFIELD          NH      03598
WHITEFIELD TOWN                            WHITEFIELD TOWN‐TAX COLL            P.O. BOX 58                                               WHITEFIELD          ME      04353
WHITEFISH BAY VILLAGE                      TRI INSTALLMENT                     5300 N MARLBOROUGH DR.                                    WHITEFISH BAY       WI      53217
WHITEFISH BAY VILLAGE                      WHITEFISH BAY VLG TREASU            5300 N MARLBOROUGH DR.                                    WHITEFISH BAY       WI      53217
WHITEFISH TOWNSHIP                         WHITEFISH TOWNSHIP ‐ TRE            PO BOX 350                                                PARADISE            MI      49768
WHITEFORD TAYLOR                           PRESTON LLC GROUND RENT             7 ST PAUL ST, SUITE 1500                                  BALTIMORE           MD      21202
WHITEFORD TOWNSHIP                         WHITEFORD TOWNSHIP ‐ TRE            7760 BECK RD                                              OTTAWA LAKE         MI      49267
WHITEGROVE HOMEOWNERS ASSOCIATION, INC.,   NANCE FAHRNER                       P.O. BOX 1761                                             FORT MILL           SC      29716
WHITEHALL ‐ COPLAY S.D./                   WHITEHALL‐COPLAY SD ‐ TC            104 S 7TH ST                                              COPLAY              PA      18037
WHITEHALL BORO                             KELLY SGATTONI ‐ TAX COL            3584 REILAND ST                                           PITTSBURGH          PA      15227
WHITEHALL CEN SCH (COMBI                   WHITEHALL CS (CMB)‐COLLE            87 BUCKLEY RD                                             WHITEHALL           NY      12887
WHITEHALL CITY                             WHITEHALL CITY ‐ TREASUR            405 E. COLBY ST.                                          WHITEHALL           MI      49461
WHITEHALL CITY                             WHITEHALL CITY TREASURER            35295 MAIN ST                                             WHITEHALL           WI      54773
WHITEHALL CONDO AT CAMINO REAL ASSOC INC   2400 CENTREPARK WEST DRIVE 175                                                                WEST PALM BEACH     FL      33049
WHITEHALL TOWN                             WHITEHALL TOWN‐TAX COLLE            57 SKENESBOROUGH DR.                                      WHITEHALL           NY      12887
WHITEHALL TOWNSHIP                         WHITEHALL TOWNSHIP ‐ TRE            7644 DURHAM ROAD                                          WHITEHALL           MI      49461
WHITEHALL TOWNSHIP                         WHITEHALL TWP ‐ TAX COLL            3221 MACARTHUR RD                                         WHITEHALL           PA      18052
WHITEHALL VILLAGE                          WHITEHALL VILLAGE ‐ CLER            P.O. BOX 207                                              WHITEHALL           NY      12887
WHITEHALL‐COPLAY S.D./WH                   WHITEHALL ‐ COPLAY SD ‐             3221 MACARTHUR RD                                         WHITEHALL           PA      18052
WHITEHAVEN INS                             2201 OYSTER BAY                                                                               GULF SHORES         AL      36542
WHITEHAVEN INS                             P O BOX 378                                                                                   GULF SHORES         AL      36547
WHITEHEAD, ALEJANDRO                       ADDRESS ON FILE
WHITEHEAD, ANDREA                          ADDRESS ON FILE
WHITEHEAD, OLUFUNKE                        ADDRESS ON FILE
WHITEHEAD, TERRENCE                        ADDRESS ON FILE
WHITEHEAD, VONTASHA                        ADDRESS ON FILE
WHITEHORSE, JENNIFER                       ADDRESS ON FILE
WHITEKILLER SURVEYING                      1817 NORTH GRAND                                                                              TAHLEQUAH           OK      74464
WHITELAW VILLAGE                           WHITELAW VLG TREASURER              PO BOX 294 / 147 W MENAS                                  WHITELAW            WI      54247
WHITELEY TOWNSHIP                          LINDA VANDRUFF‐TAX COLLE            881 MT. MORRIS RD.                                        WAYNESBURG          PA      15370
WHITEMARSH TOWNSHIP                        616 GERMANTOWN PIKE                                                                           LAFAYETTE HILL      PA      19444
WHITEMARSH TOWNSHIP                        WHITEMARSH TWP ‐ TAX COL            616 GERMANTOWN PIKE                                       LAFAYETTE HILL      PA      19444
WHITE‐MCGEE, VANESSA                       ADDRESS ON FILE
WHITENER APPRAISALS                        PO BOX 4961                                                                                   MARTINSVILLE        VA      24115
WHITES, AUSTEN                             ADDRESS ON FILE
WHITESBORO C S   (TN OF                    WHITESBORO C S ‐ TAX COL            PO BOX 96                                                 WHITESBORO          NY      13492
WHITESBORO CS  (TN OF MA                   WHITESBORO CS ‐ TAX COLL            P.O. BOX 96                                               WHITESBORO          NY      13492
WHITESBORO CS  (TN OF WH                   WHITESBORO CS ‐ TAX RECE            PO BOX 96                                                 WHITESBORO          NY      13492




                                                                                                          Page 970 of 998
                                        19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 974 of 1004
Creditor Name                              Address1                            Address2                                     Address3       City             State   Zip          Country
WHITESBORO CS  (TN‐DEERF                   WHITESBORO CS ‐ TAX COLL            PO BOX 96                                                   WHITESBORO       NY      13492
WHITESBORO VILLAGE                         WHITESBORO VILLAGE‐ CLER            P.O BOX 96                                                  WHITESBORO       NY      13492
WHITESBURG CITY                            CITY OF WHITESBURG ‐ CLE            38 EAST MAIN ST                                             WHITESBURG       KY      41858
WHITESIDE COUNTY                           WHITESIDE COUNTY ‐ TREAS            200 E KNOX ST                                               MORRISON         IL      61270
WHITESIDE, CHIANTI                         ADDRESS ON FILE
WHITESIDES, MONIQUE                        ADDRESS ON FILE
WHITESMITH VILLAGE CONDOMINIUMS            125 HIGH STREET UNIT 6                                                                          MANSFIELD        MA      02048
WHITESTONE ESTATES                         6126 W STATE ST                     SUITE 107                                                   BOISE            ID      83703
WHITESTOWN TOWN                            WHITESTOWN TOWN ‐ REC OF            8539 CLARK MILLS RD.                                        WHITESBORO       NY      13492
WHITEVILLE CITY                            COLUMBUS COUNTY ‐ COLLEC            125 WASHINGTON ST, STE A                                    WHITEVILLE       NC      28472
WHITEVILLE CITY                            WHITEVILLE CITY‐TAX COLL            158 E MAIN ST                                               WHITEVILLE       TN      38075
WHITEWATER CITY                            WHITEWATER CITY TREASURE            PO BOX 690                                                  WHITEWATER       WI      53190
WHITEWATER TOWN                            WHITEWATER TWN TREASURER            W8590 WILLIS RAY ROAD                                       WHITEWATER       WI      53190
WHITEWATER TOWNSHIP                        WHITEWATER TWP ‐ TREASUR            5777 VINTON RD                                              WILLIAMSBURG     MI      49690
WHITFIELD COUNTY                           WHITFIELD CO‐TAX COMMISS            205 N SELVIDGE STREET SU                                    DALTON           GA      30720
WHITFIELDS UNITED INS                      P O BOX 1127                                                                                    EVERETT          WA      98201
WHITING AGENCY INC                         11270 SPRING HILL DR                                                                            SPRING HILL      FL      34609
WHITING HAGG & HAGG                        601 WEST BLVD                                                                                   RAPID CITY       SD      57709‐8008
WHITING TOWN                               WHITING TOWN ‐ TAX COLLE            P.O. BOX 101                                                WHITING          ME      04691
WHITING VILLAGE                            PORTAGE COUNTY TREASURER            1516 CHURCH STREET                                          STEVENS POINT    WI      54481
WHITING VILLAGE AT CRESTWOOD COMM.         1 FALMOUTH AVE                                                                                  WHITING          NJ      08759
WHITING, KELSIE                            ADDRESS ON FILE
WHITINGHAM TOWN                            WHITINGHAM TOWN‐TAX COLL            P.O. BOX 529                                                JACKSONVILLE     VT      05342
WHITLEY COUNTY                             WHITLEY COUNTY ‐ SHERIFF            200 MAIN ST, SUITE 1                                        WILLIAMSBURG     KY      40769
WHITLEY COUNTY                             WHITLEY COUNTY ‐ TREASUR            220 W. VAN BUREN ST STE                                     COLUMBIA CITY    IN      46725
WHITLEY COUNTY ATTORNEY                    218 NORTH MAIN STREET                                                                           CORBIN           KY      40702
WHITLEY COUNTY SHERIFF                     201 MAIN STREET STE 1                                                                           WILLIAMSBURG     KY      40769
WHITLINGER, KYLE                           ADDRESS ON FILE
WHITLOCK LAW LLC                           710 PENN AVENUE  NE                                                                             ATLANTA          GA      30308
WHITLOCK, DAVID                            ADDRESS ON FILE
WHITMAN COUNTY                             WHITMAN COUNTY ‐ TREASUR            400 N MAIN ST                                               COLFAX           WA      99111
WHITMAN COUNTY TREASURER                   400 N MAIN STREET                   PO BOX 550                                                  COLFAX           WA      99111
WHITMAN INSIGHT STRATEGIES, LLC            ATTN: BERNARD WHITMAN               80 EIGHTH AVENUE                             SUITE 1210     NEW YORK         NY      10011
WHITMAN INSIGHT STRATEGIES, LLC            ATTN: GENERAL COUNSEL               80 EIGHTH AVENUE                             SUITE 1210     NEW YORK         NY      10011
WHITMAN TOWN                               WHITMAN TOWN ‐ TAX COLLE            54 SOUTH AVENUE                                             WHITMAN          MA      02382
WHITMER, BECKY                             ADDRESS ON FILE
WHITNEY A BROWN                            9975 MOUNTAIN RD                                                                                CASCADE          CO      80809
WHITNEY ISD                                WHITNEY ISD ‐ TAX COLLEC            P O BOX 592                                                 WHITNEY          TX      76692
WHITNEY PLACE CONDOMINIUM ASSOCIATION      2720 WHITNEY PLACE                                                                              METAIRIE         LA      70002
WHITNEY POINT CS                           BC REAL PROPERTY TAX SER            60 HAWLEY ST‐BING CSD/ R                                    BINGHAMTON       NY      13901
WHITNEY POINT VILLAGE                      WHITNEY POINT VILLAGE‐ C            PO BOX 729                                                  WHITNEY POINT    NY      13862
WHITNEY RANCH OWNERS ASSOCIATION           375 N. STEPHANIE STREET, 911‐B                                                                  HENDERSON        NV      89014
WHITNEY TOWNSHIP                           WHITNEY TOWNSHIP ‐ TREAS            1515 N HURON                                                TAWAS CITY       MI      48763
WHITPAIN HILLS HOMEOWNERS ASSOCIATION      260 KNOWLES AVENUE, SUITE 222                                                                   SOUTHAMPTON      PA      18966
WHITPAIN TOWNSHIP                          WHITPAIN TWP ‐ TAX COLLE            PO BOX 237                                                  BLUE BELL        PA      19422
WHITTAKER ROOFING                          DONALD WHITTAKER                    8628 FESTIVAL DRIVE                                         ELK GROVE        CA      95624
WHITTAKER WARREN INS                       103 DIXIE DR                                                                                    ENTERPRISE       AL      36330
WHITTAKER WARREN INS                       P O BOX 311283                                                                                  ENTERPRISE       AL      36331
WHITTEMORE CITY                            WHITTEMORE CITY ‐ TREASU            503 S BULLOCK ST                                            WHITTEMORE       MI      48770
WHITTEN INS AGENCY                         283 HWY 6 WEST                                                                                  BATESVILLE       MS      38606
WHITTEN, VIVIANA                           ADDRESS ON FILE
WHITTEN, VORRIECE                          ADDRESS ON FILE
WHITTINGTON & AULGUR                       651 N. BROAD STREET                 SUITE 206                                                   MIDDLETOWN       DE      19709
WHITWELL CITY                              WHITWELL CITY‐TAX COLLEC            13671 HWY 28                                                WHITWELL         TN      37397
WHITWORTH CONSTRUCTION                     8065 HWY 39                                                                                     CHANUTE          KS      66720
WHITWORTH, MARTIN                          ADDRESS ON FILE
WHOLE HOME SERVICE LLC                     8489 RUGBY RD 346                                                                               PASADENA         MD      21122
WHOLE HOME SERVICE LLC &                   B&K WILLIAMS                        8446 BUSSENIUS RD                                           PASADENA         MD      21122
WHOLESALE FLOORING AND GRANITE             10351 PLAZA AMERICANA DR                                                                        BATON ROUGE      LA      70816
WHOLESALE RESOURCES INS                    1431 W WOODCREST AVE                                                                            FULLERTON        CA      92833
WHOLESALE RESOURCES INS                    2528 W GREENACRE AVE                                                                            ANAHEIM          CA      92801
WHY WAIT ROOFING LLC &                     SAMBO HAM                           6516 NEDDERSON CIR                                          BROOKLYN PARK    MN      55445
WHYANO, LARISSA                            ADDRESS ON FILE
WI DEPT OF FINANCIAL INSTITUTIONS          BOX 93348                                                                                       MILWAUKEE        WI      53293
WI DEPT OF REVENUE                         P.O. BOX 930208                                                                                 MILWAUKEE        WI      53293‐0208
WI INSURANCE PLAN                          700 W MICHIGAN ST  320                                                                          MILWUAKEE        WI      53233
WIBAUX COUNTY                              WIBAUX COUNTY ‐ TREASURE            PO BOX 237                                                  WIBAUX           MT      59353
WIBLES TREE SERVICE, LLC                   621 SOUTH BROADWAY                                                                              PITMAN           NJ      08071
WICHERT INS                                1200 GRAHAM RD                                                                                  CUYAHOGA FALLS   OH      44224
WICHITA CO WTR IMP 2                       402 EAST SCOTT STREET                                                                           WICHITA FALLS    TX      76301




                                                                                                          Page 971 of 998
                                      19-10412-jlg                Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                               Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                975 of 1004
Creditor Name                              Address1                           Address2                                         Address3                                  City               State   Zip        Country
WICHITA COUNTY                             WICHITA COUNTY ‐ TAX COL           600 SCOTT AVE/1ST FLOOR                                                                    WICHITA FALLS      TX      76301
WICHITA COUNTY                             WICHITA COUNTY ‐ TREASUR           206 S 4TH ST                                                                               LEOTI              KS      67861
WICHITA COUNTY CLERK                       PO BOX 1679                                                                                                                   WICHITA FALLS      TX      76301
WICHITA COUNTY ROOFING                     JOSE SIERRA                        321 HILLTOP AVENUE                                                                         WICHITA FALLS      TX      76301
WICHITA MOUNTAINS ESTATES ASSOC. 1, INC.   P.O BOX 33700                                                                                                                 FORT SILL          OK      73503‐0700
WICK, SHELLY                               ADDRESS ON FILE
WICKERSHAM INS AGCY INC                    2160 HWY 95  2                                                                                                                BULLHEAD CITY      AZ      86442
WICKETT CONSTRUCTION                       CHANCE WICKETT                     CHANCE WICKETT                                   P O BOX 433                               VALENTINE          NE      69201
WICOMICO COUNTY                            101 NORTH DIVISION STREET                                                                                                     SALISBURY          MD      21801
WICOMICO COUNTY                            WICOMICO COUNTY ‐ COLLEC           125 N. DIVISION STREET R                                                                   SALISBURY          MD      21801
WICOMICO COUNTY /SEMIANN                   WICOMICO COUNTY ‐ COLLEC           125 N DIVISION ST RM 102                                                                   SALISBURY          MD      21801
WICOMICO COUNTY, MD                        125 N DIVISION ST, RM. 102         GOVERNMENT OFFICE BUILDING                                                                 SALISBURY          MD      21801
WICOMICO COUNTY, MD                        125 N DIVISION ST, RM. 102         GOVERNMENT OFFICE BUILDING                                                                 SALISBURY          MD      21803
WICONISCO TOWNSHIP                         WICONISCO TWP ‐ TAX COLL           532 POTTSVILLE ST                                                                          WICONISCO          PA      17097
WICONISCO TOWNSHIP SCHOO                   WICONISCO TWP SD ‐ COLLE           532 POTTSVILLE ST ‐ POB                                                                    WICONISCO          PA      17097
WIDVEY LEMLEY, NICOLE                      ADDRESS ON FILE
WIECHMAN, BRIAN                            ADDRESS ON FILE
WIECK, JULIANN                             ADDRESS ON FILE
WIECK, KELLI                               ADDRESS ON FILE
WIECZOREK, ANTHONY                         ADDRESS ON FILE
WIEMERSLAGE, ANDREW                        ADDRESS ON FILE
WIEN TOWN                                  WIEN TWN TREASURER                 W4800 HILLDALE DRIVE                                                                       EDGAR              WI      54426
WIENKE, ANGELICA MARIE                     ADDRESS ON FILE
WIERTZEMA, JESSICA                         ADDRESS ON FILE
WIESE CONSTRUCTION &                       JEFF MIULLI & E MCNAMEE            1103 W MAIN ST                                                                             ST CHARLES         IL      60174
WIESEMEYER, JENNIFER                       ADDRESS ON FILE
WIGG, BART                                 ADDRESS ON FILE
WIGGER LAW FIRM INC                        8086 RIVERS AVENUE STE A                                                                                                      NORTH CHARLESTON   SC      29406
WIGGINS INS AGENCY LLC                     5714 WINDSOR DR                                                                                                               COLUMBUS           GA      31909
WIGGINS, ELVA                              ADDRESS ON FILE
WIGGINS, SHANTA                            ADDRESS ON FILE
WIGHT, KRISTEN                             ADDRESS ON FILE
WIGWAM & ESTRELLA HOME COMMUNITY           LLC                                7835 E REDFIELD RD SUITE 106                                                               SCOTTSDALE         AZ      85260
WILBARGER COUNTY                           WILBARGER COUNTY ‐ COLLE           P O BOX 1984                                                                               VERNON             TX      76385
WILBER TOWNSHIP                            WILBER TOWNSHIP ‐ TREASU           3120 N SHERMAN RD                                                                          E TAWAS            MI      48730
WILBERTON MUTUAL INS CO                    PO BOX 154                                                                                                                    ST PETER           IL      62880
WILBORN REALTY AND APPRAISALS              6521 CROSSFIELD RD                                                                                                            COLUMBIA           SC      29206
WILBRAHAM TOWN                             WILBRAHAM TOWN ‐ TAX COL           240 SPRINGFIELD STREET                                                                     WILBRAHAM          MA      01095
WILBURN, CASSONDRA                         ADDRESS ON FILE
WILCAR CONSTRUCTION                        CARL LESLIE ANDERSON               803 SYCAMORE ST                                                                            MINEOLA            TX      75773
WILCO CONSTRUCTION INC                     607 TOM KEMP                                                                                                                  NEW BRAUNFELS      TX      78130
WILCOX COUNTY                              WILCOX COUNTY‐TAX COLLEC           100 BROAD STREET                                                                           CAMDEN             AL      36726
WILCOX COUNTY                              WILCOX COUNTY‐TAX COMMIS           103 N BROAD STREET                                                                         ABBEVILLE          GA      31001
WILCOX FURNITURE                           5858 S. PADRE ISLAND DR.                                                                                                      CORPUS CHRISTI     TX      78412
WILCOX ROOFING, INC.                       5060 TOPAZ DR.                                                                                                                COLORADO SPRINGS   CO      80918
WILCOX TOWNSHIP                            WILCOX TOWNSHIP ‐ TREASU           1691 E 2 MILE RD                                                                           WHITE CLOUD        MI      49349
WILCOX, ANDREA                             ADDRESS ON FILE
WILCZYNSK, AMBER                           ADDRESS ON FILE
WILCZYNSKI, CINDY                          ADDRESS ON FILE
WILD ACRES LAKES PROPERTY OWNER'S ASSOC.   116 WILD ACRES DRIVE                                                                                                          DINGMANS FERRY     PA      18328
WILD ROSE VILLAGE                          WILD ROSE VLG TREASURER            PO BOX 292                                                                                 WILD ROSE          WI      54984
WILDA SCATES                               5426 OLD STAGE RD                                                                                                             MORRISTOWN         TN      37814
WILDCATS ROOFING LLC                       10625 S NOGALES HWY                                                                                                           TUCSON             AZ      85756
WILDCLIFFE SHORES                          7100 EVERGREEN WAY, SUITE A                                                                                                   EVERETT            WA      98203
WILDCREEK GARDEN CONDOMINIUM ASSOCIATION   THOMAS MCGRATH                     TYSON & MENDES                                   3960 HOWARD HUGHES PARKWAY, SUITE 600     LAS VEGAS          NV      89169
WILDER CITY                                CITY OF WILDER ‐ CLERK             520 LICKING PIKE                                                                           WILDER             KY      41071
WILDER PARK TOWER                          1801 AMERICAN BLVD EAST 21                                                                                                    BLOOMINGTON        MN      55425
WILDER, BRANDEN                            ADDRESS ON FILE
WILDER, TRAVIS                             ADDRESS ON FILE
WILDERNESS LAKE PRESERVE HOA               3001 EXECUTIVE DR, STE 260                                                                                                    CLEARWATER         FL      33762
WILDERNESS PROPERTIES, LLC                 JENKINS FENSTERMAKER, PLLC         ALLISON J. FARRELL                               215 S. THIRD ST, SUITE 400                CLARKSBURG         WV      26301
WILDERNESS RIDGE COMMUNITY CLUB INC        8103 322ND PLACE NW                                                                                                           STANWOOD           WA      98292
WILDEWOOD SPRINGS CONDO ASSOC.             JOHN HAGERTY                       390 SPRINGDALE DRIVE                                                                       BRADENTON          FL      34210
WILDHORSE HOMEOWNERS ASSOCIATION           2750 WILDHORSE LANE                                                                                                           MINDEN             NV      89423
WILDLIFE CONTROL 911 LLC                   88 SALEM CIR                                                                                                                  SALINE             MI      48176
WILDWOOD CITY                              WILDWOOD CITY ‐ TAX COLL           4400 NEW JERSEY AVENUE                                                                     WILDWOOD           NJ      08260
WILDWOOD COUNTRY RESORT                    948 SPRING OAK CIR                                                                                                            ORLANDO            FL      32828
WILDWOOD COUNTRY RESORT                    WILDWOOD VILLAGES, LLC             948 SPRING OAK CIRCLE                                                                      ORLANDO            FL      32828
WILDWOOD CREST BORO                        WILDWOOD CREST BORO‐COLL           6101 PACIFIC AVENUE                                                                        WILDWOOD CREST     NJ      08260
WILDWOOD HOMES, INC.                       P. O. BOX 195055                                                                                                              WINTER SPRINGS     FL      32719‐5055




                                                                                                             Page 972 of 998
                                         19-10412-jlg               Doc 15    Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   976 of 1004
Creditor Name                               Address1                             Address2                                        Address3                           City            State   Zip     Country
WILDWOOD ROOFING & CONST                    437 OLD STATE ROAD                                                                                                      ELLISVILLE      MO      63021
WILES, PATRICIA                             ADDRESS ON FILE
WILEY, ANTHONY                              ADDRESS ON FILE
WILEY, CECELIA                              ADDRESS ON FILE
WILFORD & GESKE                             ADDRESS ON FILE
WILFORD GESKE & COOK PA                     C/O LAKE ELMO BANK                   PO BOX 877                                                                         LAKE ELMO       MN      55042
WILFREDA ALAMEDO &                          8031 SW 18TH TER                                                                                                        MIAMI           FL      33155
WILFREDO ALAMEDA &                          ADDRESS ON FILE
WILFREDO CARDOZA &                          ADDRESS ON FILE
WILFREDO LIBED DIAZ                         ADDRESS ON FILE
WILFREDO MARTINEZ &                         ADDRESS ON FILE
WILFREDO SAEZ GONZALEZ                      ADDRESS ON FILE
WILGUS ASSOCIATES INC                       PO BOX 309                                                                                                              BETHANY BEACH   DE      19930
WILGUS INS AGENCY                           1203 PEMBERTON DR                                                                                                       SALISBURY       MD      21801
WILHELM, JOEL                               ADDRESS ON FILE
WILHELMENIA WHITE, ET AL.                   CHARLESTON LEGAL ACCESS              SALLY NEWMAN                                    1630 MEETING STREET, SUITE 106     CHARLESTON      SC      29405
WILKEN, DOUGLAS                             ADDRESS ON FILE
WILKENING, CHRISTOPHER                      ADDRESS ON FILE
WILKERSON, MARK                             ADDRESS ON FILE
WILKES BARRE AREA S.D/WI                    NORTHEAST REVENUE SERVIC             1170 ROUTE 315, FOX RIDG                                                           PLAINS          PA      18702
WILKES BARRE AREA SCHOOL                    WILKES BARRE AREA SD ‐ T             126 N MAIN ST                                                                      PLAINS          PA      18705
WILKES BARRE AREA SD/LAU                    WILKES BARRE AREA SD ‐ T             2461 PINE RUN RD                                                                   WILKES‐BARRE    PA      18706
WILKES BARRE SCHOOL DIST                    NORTHEAST REVENUE SERVIC             1170 ROUTE 315, FOX RIDG                                                           PLAINS          PA      18702
WILKES COUNTY                               WILKES COUNTY ‐ TAX COLL             110 NORTH ST                                                                       WILKESBORO      NC      28697
WILKES COUNTY                               WILKES COUNTY‐TAX COLLEC             23 E COURT ST ‐ ROOM 204                                                           WASHINGTON      GA      30673
WILKES COUNTY TAX COLLECTIONS               110 NORTH ST                                                                                                            WILKESBORO      NC      28697
WILKES COUNTY TAX COLLECTOR                 23 E COURT ST RM 204                                                                                                    WASHINGTON      GA      30673
WILKES‐BARRE  CITY BILL                     WILKES BARRE CITY ‐ COLL             40 E MARKET ST. CITY HAL                                                           WILKES‐BARRE    PA      18711
WILKES‐BARRE  COUNTY BIL                    LUZERNE COUNTY ‐ TREASUR             200 N RIVER ST                                                                     WILKES‐BARRE    PA      18711
WILKES‐BARRE AREA S.D./B                    TRACEY ODAY ‐ TAX COLLE              141 LAUREL RUN RD                                                                  WILKES‐BARRE    PA      18702
WILKES‐BARRE AREA SD/LAF                    CHARLES BOYD ‐ TAX COLLE             121 CEDARWOOD DR                                                                   LAFLIN          PA      18702
WILKES‐BARRE TOWNSHIP                       WILKES BARRE TWP ‐ COLLE             MUNICIPAL BLDG ‐ 150 WAT                                                           WILKES‐BARRE    PA      18702
WILKESBORO TOWN                             WILKESBORO TOWN ‐ COLLEC             203 WEST MAIN ST.                                                                  WILKESBORO      NC      28697
WILKIE, JAMIE                               ADDRESS ON FILE
WILKIN COUNTY                               WILKIN COUNTY ‐ TREASURE             PO BOX 368                                                                         BRECKENRIDGE    MN      56520
WILKINS TOWNSHIP                            GEORGE PORADO ‐ TAX COLL             174 CURRY AVE                                                                      TURTLE CREEK    PA      15145
WILKINS, CODY                               ADDRESS ON FILE
WILKINS, PATRICK                            ADDRESS ON FILE
WILKINSBURG BORO                            BERKHEIMER ASSOCIATES                50 NORTH SEVENTH ST.                                                               BANGOR          PA      18013
WILKINSBURG PENN JOINT WATER AUTHORITY      2200 ROBINSON BLVD                                                                                                      PITTSBURGH      PA      15221
WILKINSBURG PENN JOINT WATER AUTHORITY      2200 ROBINSON BLVD                                                                                                      WILKINSBURG     PA      15221
WILKINSBURG S.D./WILKINS                    BERKHEIMER ASSOCIATES                50 NORTH SEVENTH ST.                                                               BANGOR          PA      18013
WILKINSON AND KRAUSE AGY                    75B MONTAUK HWY                                                                                                         BLUE POINT      NY      11715
WILKINSON COUNTY                            WILKINSON CO‐TAX COMMISS             PO BOX 182                                                                         IRWINTON        GA      31042
WILKINSON COUNTY                            WILKINSON COUNTY‐TAX COL             PO BOX 695                                                                         WOODVILLE       MS      39669
WILKINSON COUNTY TAX COMMISSION             PO BOX 182                                                                                                              IRWINTON        GA      31042
WILKINSON, PHILIP D.                        ADDRESS ON FILE
WILKINSON, PHILLIP                          ADDRESS ON FILE
WILL BROWN AGENCY                           1319 MILITARY CUTOFF S                                                                                                  WILMINGTON      NC      28405
WILL COUNTY CLERK                           302 N CHICAGO STREET                                                                                                    JOLIET          IL      60432
WILL COUNTY TAX COLLECTO                    WILL COUNTY ‐ TREASURER              302 N CHICAGO ST                                                                   JOLIET          IL      60432
WILL COUNTY TREASURER                       302 N CHICAGO ST                                                                                                        JOLIET          IL      60432
WILL, BARBARA                               ADDRESS ON FILE
WILLA M SIMMONS                             ADDRESS ON FILE
WILLACY COUNTY                              WILLACY COUNTY ‐ TAX COL             192 N 3RD/ROOM 202                                                                 RAYMONDVILLE    TX      78580
WILLAMETTE RESTORATION                      SERVICES INC                         PO BOX 2679                                                                        OREGON CITY     OR      97045
WILLARD & DORIS WENRICH                     ADDRESS ON FILE
WILLARDS TOWN                               WILLARDS TOWN ‐ TAX COLL             PO BOX 98                                                                          WILLARDS        MD      21874
WILLARDS TOWN /SEMIANNUA                    WILLARDS TOWN ‐ TAX COLL             P O BOX 98                                                                         WILLARDS        MD      21874
WILLCOX APPRAISAL SERVICE LLC               4611 N DIXIE HWY STE 202                                                                                                ELIZABETHTOWN   KY      42701
WILLDOG PROPERTY PRESERVATION &             MANAGEMENT LLC                       134 EVERGREEN PLACE STE 103                                                        EAST ORANGE     NJ      07018
WILLET REMODELING AND                       MEGAN & DAVID FURLONG                20 SWAN LAKE LN NW                                                                 OAK GROVE       MN      55011
WILLET TOWN                                 LAURA FOX ‐ TAX COLLECTO             1266 BLOODY POND RD                                                                CINCINNATUS     NY      13040
WILLET, CHELSEY                             ADDRESS ON FILE
WILLHITE REUCK, HEATHER                     ADDRESS ON FILE
WILLI ROOFING SERVICES, INC.                WILLI RESTORATION SERVICES INC.      4301 W. WILLIAM CANNON DRIVE                    SUITE B‐150 # 146                  AUSTIN          TX      78749
WILLIAM & ETHEL                             ADDRESS ON FILE
WILLIAM & EVETTA PRIVETTE                   ADDRESS ON FILE
WILLIAM A BAKER                             ADDRESS ON FILE
WILLIAM A VAN METER CH 13 TRUSTEE           PO BOX 6630                                                                                                             RENO            NV      89513




                                                                                                               Page 973 of 998
                                        19-10412-jlg             Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                       DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                          Pg CREDITOR MATRIX
                                                                                                 977 of 1004
Creditor Name                              Address1                            Address2                                     Address3                       City             State   Zip     Country
WILLIAM ALLEN COPP                         PRO SE
WILLIAM AMES                               ANDREW CHRISTENSEN                  LAW OF ANDREW CHRISTENSEN
WILLIAM AND LAVON LAFRESNAYE               ADDRESS ON FILE
WILLIAM ARTEAGA                            ADDRESS ON FILE
WILLIAM B BURKS                            ADDRESS ON FILE
WILLIAM B GIBSON                           ADDRESS ON FILE
WILLIAM B WYNN                             ADDRESS ON FILE
WILLIAM BAILEY                             ADDRESS ON FILE
WILLIAM BENNETT                            ADDRESS ON FILE
WILLIAM BETTIN & PAULA                     ADDRESS ON FILE
WILLIAM BIRDYSHAW AND CAROL BIRDYSHAW      BRIAN MCCLOUD                       201 BEACON PARKWAY WEST, SUITE 400                                          BIRMINGHAM       AL      35209
WILLIAM BIRDYSHAW AND CAROL BIRDYSHAW      H. ARTHUR EDGE, III, ESQ.           2320 HIGHAND AVE S STE 175                                                  BIRMINGHAM       AL      35205
WILLIAM BIRDYSHAW AND CAROL BIRDYSHAW      H. ARTHUR EDGE, P.C.                2320 HIGHLAND AVE S., SUITE 175                                             BIRMINGHAM       AL      35205
WILLIAM BIRDYSHAW AND CAROL BIRDYSHAW      KRISTEN S. CROSS, ESQ.              2320 HIGHAND AVE S STE 175                                                  BIRMINGHAM       AL      35205
WILLIAM BROWNLEE &                         ADDRESS ON FILE
WILLIAM C BRUSH                            ADDRESS ON FILE
WILLIAM C CARROLL LLC                      645 BEACHLAND BLVD                                                                                              VERO BEACH       FL      32963
WILLIAM C JONES JR                         ADDRESS ON FILE
WILLIAM C MILLER, TRUSTEE                  1234 MARKET ST STE 1813                                                                                         PHILADELPHIA     PA      19107
WILLIAM C. SINKS, III, ET AL.              KAREN BRISSON, PRO SE               3460 QUAKER VILLAGE ROAD                                                    WEYBRIDGE        VT      05753
WILLIAM CORRERO APPRAISALS                 1561 COUNTRY CLUB RD                                                                                            SENATOBIA        MS      38668
WILLIAM CULLUM                             ADDRESS ON FILE
WILLIAM D AND TAMMY ORTIZ JR               ADDRESS ON FILE
WILLIAM D BRADLEY                          ADDRESS ON FILE
WILLIAM D CHILDS JR &                      ADDRESS ON FILE
WILLIAM D. COBB, APPRAISER, INC.           P.O.BOX 40515                                                                                                   BATON ROUGE      LA      70835
WILLIAM DEROUSSE                           ELKIN‐PECK, PLLC                    RICHARD K. PECK                              12515 SPRING HILL DRIVE        SPRING HILL      FL      34609
WILLIAM DOMENICK INC                       1905 W 6TH ST 2ND FL                                                                                            BROOKLYN         NY      11223
WILLIAM E HEITKAMP                         ADDRESS ON FILE
WILLIAM E OSWALD                           ADDRESS ON FILE
WILLIAM E POST                             ADDRESS ON FILE
WILLIAM E. RAIKES, III                     ADDRESS ON FILE
WILLIAM ELLIS COMPANY                      3311 W 12 MILE RD                                                                                               BERKLEY          MI      48072
WILLIAM ELLIS DAVIS                        ADDRESS ON FILE
WILLIAM ESPARZA                            ADDRESS ON FILE
WILLIAM F. MULLINS, ET AL.                 ROOP LAW OFFICE LC                  PAUL W. ROOP II, ESQ                         PO BOX 1145                    BECKLEY          WV      25802
WILLIAM FOX COLLECTOR OF TAXES             PO BOX 709                                                                                                      SCRANTON         PA      18501
WILLIAM G GRANGER APPRAISER                5419 KINCROS LN                                                                                                 CHARLOTTE        NC      28277
WILLIAM GORDON PETTIT, JR.                 COLLUM & PERRY, PLLC                TRAVIS E. COLLUM                             P.O. BOX 1739                  MOORESVILLE      NC      28115
WILLIAM GUINN & BILL                       ADDRESS ON FILE
WILLIAM GUSSIO                             ADDRESS ON FILE
WILLIAM H HOLLEY                           ADDRESS ON FILE
WILLIAM H PORTER                           ADDRESS ON FILE
WILLIAM H. FORD                            ADDRESS ON FILE
WILLIAM HANNA                              ADDRESS ON FILE
WILLIAM HARKINS & MINDY                    ADDRESS ON FILE
WILLIAM HERRERA &                          ADDRESS ON FILE
WILLIAM HIGGINS INS                        551 EAST BROADWAY                                                                                               SOUTH BOSTON     MA      02127
WILLIAM HUNT AND                           ADDRESS ON FILE
WILLIAM J BIANCO &                         ADDRESS ON FILE
WILLIAM J CROCK                            ADDRESS ON FILE
WILLIAM J HANNA                            ADDRESS ON FILE
WILLIAM J HOWARD                           ADDRESS ON FILE
WILLIAM J MEURER                           ADDRESS ON FILE
WILLIAM J WALSH                            ADDRESS ON FILE
WILLIAM J WHITAKER                         ADDRESS ON FILE
WILLIAM J. ALLAN, SUSAN S. ALLAN           LAW OFFICE OF HENRY MCLAUGHLIN      HENRY MCLAUGHLIN, ESQ.; 8 AND MAIN BLDG      707 E MAIN ST, STE 1050        RICHMOND         VA      23219
WILLIAM JAMES HARRIS JR                    ADDRESS ON FILE
WILLIAM JOHN BROWN                         ADDRESS ON FILE
WILLIAM K STEPHENSON JR CH 13              TRUSTEE                             PO BOX 8477                                                                 COLUMBIA         SC      29202
WILLIAM KEMMERER, JR., ET AL.              HARPER OGDEN, LLC                   EMILY ANN OGDEN                              260 N. TROPICAL TRAIL #105     MERRITT ISLAND   FL      32953
WILLIAM KIRK                               ADDRESS ON FILE
WILLIAM L FREDRICKSON LLC                  34978 OASIS RD.                                                                                                 LINDSTROM        MN      55045
WILLIAM LEROY FOLDERAUER                   ADDRESS ON FILE
WILLIAM M TOWNSEND                         129 WEST BELVEDERE RPAD                                                                                         NORFOLK          VA      23505
WILLIAM M. GANONG                          ATTORNEY AT LAW                     514 WALNUT AVENUE                                                           KLAMATH FALLS    OR      97601
WILLIAM MANGUM &                           MICHELLE MANGUM                     1609 TALL CANE CIR                                                          WILLOW SPRING    NC      27592
WILLIAM MCSWAIN                            ADDRESS ON FILE
WILLIAM MCSWAIN                            P. 0. BOX 172064                                                                                                MEMPHIS          TN      38119
WILLIAM MICHAEL DUPREE &                   ADDRESS ON FILE




                                                                                                          Page 974 of 998
                                        19-10412-jlg              Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      978 of 1004
Creditor Name                              Address1                                 Address2                                        Address3                              City             State   Zip          Country
WILLIAM MINOR                              ADDRESS ON FILE
WILLIAM MOSSET                             ADDRESS ON FILE
WILLIAM P MCDONIEL                         ADDRESS ON FILE
WILLIAM PENN S.D./ALDAN                    WILLIAM PENN SCHOOL DIST                 BOX 8205 POB 7247                                                                     PHILADELPHIA     PA      19170
WILLIAM PENN S.D./COLWYN                   WILLIAM PENN SCHOOL DIST                 515 SOUTH 4TH ST                                                                      COLWYN           PA      19023
WILLIAM PENN S.D./DARBY                    WILLIAM PENN SCHOOL DIST                 BOX 8205 POB 7247                                                                     PHILADELPHIA     PA      19170
WILLIAM PENN S.D./EAST L                   WILLIAM PENN SCHOOL DIST                 BOX 8205 POB 7247                                                                     PHILADELPHIA     PA      19170
WILLIAM PENN S.D./LANSDO                   WILLIAM SMITH ‐ TAX COLL                 POB 402                                                                               LANSDOWNE        PA      19050
WILLIAM PENN S.D./YEADON                   WILLIAM PENN SCHOOL DIST                 BOX 8205 POB 7247                                                                     PHILADELPHIA     PA      19170
WILLIAM PENN SCHOOL DISTRICT               600 CHURCH LANE 3RD FLOOR                                                                                                      YEADON           PA      19050
WILLIAM PETERSON &                         ADDRESS ON FILE
WILLIAM R COOK INC                         ADDRESS ON FILE
WILLIAM R. MARRERO                         ADDRESS ON FILE
WILLIAM R. MILLER                          ADDRESS ON FILE
WILLIAM RAVEIS INSURANCE                   7 TRAP FALLS RD                                                                                                                SHELTON          CT      06482
WILLIAM REED & KELLY                       ADDRESS ON FILE
WILLIAM RICHMOND INC.                      5854 CALVERT BLVD                                                                                                              ST. LEONARD      MD      20685
WILLIAM RITCHEY INS                        P O BOX 160                                                                                                                    DELANO           CA      93216
WILLIAM RITCHEY INS AGCY                   617 MAIN ST                                                                                                                    DELANO           CA      93215
WILLIAM S BRAVERMAN                        ADDRESS ON FILE
WILLIAM SANTA REAL ESTATE                  APPRAISAL SERVICES                       P.O. BOX 2722                                                                         CORONA           CA      92878‐2722
WILLIAM SECATERO                           DANIEL P. ABEYTA, ESQ.                   THE ABEYTA LAW GROUP, LLC                       216 E. APACHE ST.                     FARMINGTON       NM      87401
WILLIAM SPERO                              ADDRESS ON FILE
WILLIAM STRIPLING                          ADDRESS ON FILE
WILLIAM T KIDD & ASSOCIA                   1522 EAGLE GLEN DR                                                                                                             CHESAPEAKE       VA      23322
WILLIAM T. SAINE, JR.                      DECATO LAW OFFICE                        R. PETER DECATO, ESQ.                           84 HANOVER STREET                     LEBANON          NH      03766
WILLIAM TRIMBLE                            ADDRESS ON FILE
WILLIAM TROY                               ADDRESS ON FILE
WILLIAM TUCZYNSKI                          LAW OFFICES OF NOGGLE LAW PLLC           ROBERT B. NOGGLE
WILLIAM VAUGHN                             ADDRESS ON FILE
WILLIAM W LAWRENCE TRUSTEE                 310 LEGAL ARTS BLDG 200 S 7TH ST                                                                                               LOUISVILLE       KY      40202
WILLIAM W WOOD ASSOCS                      6515 MAIN ST                                                                                                                   TRUMBALL         CT      06611
WILLIAM WAGNER, CCI                        WILLIAM WAGNER                           9 MIDDLE GROVE COURT EAST                                                             WESTMINSTER      MD      21157
WILLIAM WILLIAMS                           ADDRESS ON FILE
WILLIAM WILSON JR & JUDY                   ADDRESS ON FILE
WILLIAM WON HOLDINGS LLC                   DAVID E. ADKINS                          DAVID E. ADKINS LAW OFFICES                     1325 AIRMOTIVE WAY, SUITE 390         RENO             NV      89502
WILLIAM WON HOLDINGS, LLC, ET AL.          JACQUELINE A. GILBERT                    KIM GILBERT EBRON                               7625 DEAN MARTIN DRIVE, SUITE 110     LAS VEGAS        NV      89139
WILLIAMS & HULST LLC                       209 E MAIN STREET                                                                                                              MONCKS CORNER    SC      29461
WILLIAMS & LAWS CONTRACTOR                 2605 WEST SOMERSET ST                                                                                                          PHILADELPHIA     PA      19132
WILLIAMS & STROHM, LLC                     TWO MIRANOVA PLACE                       SUTIE 380                                                                             COLUMBUS         OH      43215‐7047
WILLIAMS & WILLIAMS                        7140 S LEWIS AVE STE 200                                                                                                       TULSA            OK      74136
WILLIAMS & WILLIAMS                        MARKETING SERVICES, INC.                 7140 S. LEWIS AVE. SUITE 200                                                          TULSA            OK      74136
WILLIAMS & WILLIAMS MARKETING              SERVICES, INC.                           ATTN: GENERAL COUNSEL                           7140 SOUTH LEWIS AVE. SUITE 200       TULSA            OK      74136
WILLIAMS & WILLIAMS MKTG. SVCS., INC.      ATTN: GENERAL COUNSEL                    7140 SOUTH LEWIS AVE. SUITE 200                                                       TULSA            OK      74136
WILLIAMS & WILLIAMS MKTG. SVCS., INC.      ATTN: INSTITUTIONAL SALES                7140 SOUTH LEWIS AVENUE SUITE 200                                                     TULSA            OK      74136
WILLIAMS & WILLIAMS MKTG. SVCS., INC.      DBA WILLIAMS & WILLIAMS AUCTIONEERS      ATTN: GENERAL COUNSEL                           7140 S. LEWIS AVENUE SUITE 200        TULSA            OK      74136
WILLIAMS ALTON RAWLS JR                    PO BOX 15853                                                                                                                   CHESAPEAKE       VA      23326
WILLIAMS APPRAISAL                         615 UPLAND DR                                                                                                                  MOUNT VERNON     WA      98273
WILLIAMS APPRAISAL SERVICE                 373 BRINK ST                                                                                                                   LAWRENCEBURG     TN      38464
WILLIAMS APPRAISAL SERVICES                3115 HOOD STREET                                                                                                               OAKLAND          CA      94605
WILLIAMS APPRAISAL SERVICES                PO BOX 80002                                                                                                                   CHARLESTON       SC      29414
WILLIAMS APPRAISAL TEAM                    2719 SE 17TH ST UNIT C                                                                                                         OCALA            FL      34471
WILLIAMS BAY VILLAGE                       WILLIAMS BAY LG TREASURE                 PO BOX 580                                                                            WILLIAMS BAY     WI      53191
WILLIAMS BLDG AND ROOFING                  LARRY W WILLIAMS                         346 CEDAR RIDGE                                                                       LIVINGSTON       TX      77351
WILLIAMS CONST & MATT &                    KRISTINA PHILLIPS                        4100SPIRIT LAKE RD STE 1                                                              WINTER HAVEN     FL      33880
WILLIAMS CONSTRUCTION                      JOHN WILLIAMS                            P.O.BOX 311                                                                           BAMBERG          SC      29003
WILLIAMS COUNTY                            WILLIAMS COUNTY ‐ TREASU                 100 SOUTH MAIN ST, SUITE                                                              BRYAN            OH      43506
WILLIAMS COUNTY                            WILLIAMS COUNTY ‐ TREASU                 PO BOX 2047                                                                           WILLISTON        ND      58802
WILLIAMS COUNTY TREASURER                  1 COURTHOUSE SQUARE  SUITE H                                                                                                   BRYAN            OH      43506
WILLIAMS COUNTY TREASURER                  PO BOX 2047                                                                                                                    WILLISTON        ND      58802
WILLIAMS E. VILLANUEVA                     THE LANE LAW FIRM, PLLC                  ROBERT C. LANE                                  6200 SAVOY DRIVE, SUITE 1150          HOUSTON          TX      77036
WILLIAMS ELECTRIC                          208 OTIS                                                                                                                       WACO             TX      76712
WILLIAMS FENC                              JAMES A WILLIAMS                         2416 ALICE ST                                                                         PALATKA          FL      32177
WILLIAMS HOME IMPRVM                       PO BOX 1314                                                                                                                    BETHEL           NC      27812
WILLIAMS INS AGENCY                        20220 COASTAL HWY                                                                                                              REHOBOTH BEACH   DE      19971
WILLIAMS INS AGENCY                        299 GOVERNMENT AVE                                                                                                             NICEVILLE        FL      32578
WILLIAMS JOHNSON                           3588 HIGHWAY 138 SE                                                                                                            STOCKBRIDGE      GA      30281
WILLIAMS JR, MARK                          ADDRESS ON FILE
WILLIAMS KELLEY, TIARANEE                  ADDRESS ON FILE
WILLIAMS LAW ASSC PA                       1715 WEST CLEVELAND ST                                                                                                         TAMPA            FL      33606




                                                                                                                  Page 975 of 998
                                      19-10412-jlg              Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.        Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              979 of 1004
Creditor Name                            Address1                           Address2                               Address3     City           State   Zip        Country
WILLIAMS MAXHEIMER & ASSOCIATES LLC      PO BOX 6577                                                                            SAVANNAH       GA      31414
WILLIAMS MULLEN CLARK & DOBBINS PC       PO  BOX 800                                                                            RICHMOND       VA      23218‐0800
WILLIAMS SEWER PLANT                     PO BOX 98                                                                              WILLIAMS       MN      56686
WILLIAMS SQUARED                         SEAN M. WILLIAMS SR.               10007 GREEN VALLEY                                  ST.LOUIS       MO      63136
WILLIAMS TOWNSHIP                        JENNY FRINDT ‐ TAX COLLE           655 CIDER PRESS RD                                  EASTON         PA      18042
WILLIAMS TOWNSHIP                        WILLIAMS TOWNSHIP ‐ TREA           1080 W MIDLAND RD                                   AUBURN         MI      48611
WILLIAMS TOWNSHIP                        WILLIAMS TWP ‐ TAX COLLE           525 W FIFTH ST                                      WILLIAMSTOWN   PA      17098
WILLIAMS VALLEY S.D./ PO                 WILLIAMS VALLEY SD ‐ COL           10 PORTER ROAD                                      TOWER CITY     PA      17980
WILLIAMS VALLEY S.D./RUS                 WILLIAMS VALLEY SD ‐ COL           288 HOUTZ LANE                                      TOWER CITY     PA      17980
WILLIAMS VALLEY S.D./TOW                 WILLIAMS VALLEY SD ‐ COL           1033 E GRAND AVE                                    TOWER CITY     PA      17980
WILLIAMS VALLEY S.D./WIL                 WILLIAMS VALLEY SD ‐ COL           219 EAST ST                                         WILLIAMSTOWN   PA      17098
WILLIAMS VALLEY S.D./WIL                 WILLIAMS VALLEY SD ‐ COL           525 W FIFTH ST                                      WILLIAMSTOWN   PA      17098
WILLIAMS, ANDRE                          ADDRESS ON FILE
WILLIAMS, ANDRIA                         ADDRESS ON FILE
WILLIAMS, ANIKA                          ADDRESS ON FILE
WILLIAMS, ANITA                          ADDRESS ON FILE
WILLIAMS, ASHLEY                         ADDRESS ON FILE
WILLIAMS, BERNETTA                       ADDRESS ON FILE
WILLIAMS, BETSY                          ADDRESS ON FILE
WILLIAMS, BETTY                          ADDRESS ON FILE
WILLIAMS, BRADY                          ADDRESS ON FILE
WILLIAMS, BRANDI                         ADDRESS ON FILE
WILLIAMS, BRANDON                        ADDRESS ON FILE
WILLIAMS, BRENDON                        ADDRESS ON FILE
WILLIAMS, BRITTANI                       ADDRESS ON FILE
WILLIAMS, CATHY                          ADDRESS ON FILE
WILLIAMS, CHRISTENA                      ADDRESS ON FILE
WILLIAMS, CHRISTINE                      ADDRESS ON FILE
WILLIAMS, CHRISTOPHER                    ADDRESS ON FILE
WILLIAMS, CIARIA                         ADDRESS ON FILE
WILLIAMS, COLBY                          ADDRESS ON FILE
WILLIAMS, CORRIE                         ADDRESS ON FILE
WILLIAMS, CRYSTAL                        ADDRESS ON FILE
WILLIAMS, DAMON                          ADDRESS ON FILE
WILLIAMS, DANIEL                         ADDRESS ON FILE
WILLIAMS, DANIELLE                       ADDRESS ON FILE
WILLIAMS, DAVALYN                        ADDRESS ON FILE
WILLIAMS, DEEDGRA                        ADDRESS ON FILE
WILLIAMS, DONALD                         ADDRESS ON FILE
WILLIAMS, DOUGLAS                        ADDRESS ON FILE
WILLIAMS, EBONI                          ADDRESS ON FILE
WILLIAMS, ERIC                           ADDRESS ON FILE
WILLIAMS, ERICA                          ADDRESS ON FILE
WILLIAMS, ERIKA                          ADDRESS ON FILE
WILLIAMS, FRANCES                        ADDRESS ON FILE
WILLIAMS, GLENN                          ADDRESS ON FILE
WILLIAMS, GREGORY                        ADDRESS ON FILE
WILLIAMS, HORACE                         ADDRESS ON FILE
WILLIAMS, JACQUELINE                     ADDRESS ON FILE
WILLIAMS, JAIMIE                         ADDRESS ON FILE
WILLIAMS, JALISA                         ADDRESS ON FILE
WILLIAMS, JANINE                         ADDRESS ON FILE
WILLIAMS, JANIQUE                        ADDRESS ON FILE
WILLIAMS, JOEL                           ADDRESS ON FILE
WILLIAMS, JOSHUA                         ADDRESS ON FILE
WILLIAMS, KAILA                          ADDRESS ON FILE
WILLIAMS, KHEBA                          ADDRESS ON FILE
WILLIAMS, KIMBERLY                       ADDRESS ON FILE
WILLIAMS, KRISTI                         ADDRESS ON FILE
WILLIAMS, KTWANNA                        ADDRESS ON FILE
WILLIAMS, LAHAZEL                        ADDRESS ON FILE
WILLIAMS, LAKEITHA                       ADDRESS ON FILE
WILLIAMS, LATASHA                        ADDRESS ON FILE
WILLIAMS, LEKRYSTAL                      ADDRESS ON FILE
WILLIAMS, LORENZO                        ADDRESS ON FILE
WILLIAMS, MAURICE                        ADDRESS ON FILE
WILLIAMS, MECCA                          ADDRESS ON FILE
WILLIAMS, MECHELKE                       ADDRESS ON FILE
WILLIAMS, MELISSA                        ADDRESS ON FILE
WILLIAMS, MYRA                           ADDRESS ON FILE




                                                                                                 Page 976 of 998
                                        19-10412-jlg             Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      980 of 1004
Creditor Name                              Address1                                 Address2                                     Address3     City           State   Zip          Country
WILLIAMS, NELSON                           ADDRESS ON FILE
WILLIAMS, PAMELA                           ADDRESS ON FILE
WILLIAMS, PATRICK                          ADDRESS ON FILE
WILLIAMS, PAUL                             ADDRESS ON FILE
WILLIAMS, PERCY                            ADDRESS ON FILE
WILLIAMS, PHYLLIS                          ADDRESS ON FILE
WILLIAMS, PLESSA                           ADDRESS ON FILE
WILLIAMS, RASHIDA                          ADDRESS ON FILE
WILLIAMS, RAYMOND                          ADDRESS ON FILE
WILLIAMS, RAYSHAN                          ADDRESS ON FILE
WILLIAMS, RAYVON                           ADDRESS ON FILE
WILLIAMS, REMESHA                          ADDRESS ON FILE
WILLIAMS, RICHARD                          ADDRESS ON FILE
WILLIAMS, ROBERT                           ADDRESS ON FILE
WILLIAMS, SARAH                            ADDRESS ON FILE
WILLIAMS, SHALONDA                         ADDRESS ON FILE
WILLIAMS, SHANTELL                         ADDRESS ON FILE
WILLIAMS, SHAWANA                          ADDRESS ON FILE
WILLIAMS, SHENITRA                         ADDRESS ON FILE
WILLIAMS, SIR WESTLY                       ADDRESS ON FILE
WILLIAMS, SONYA                            ADDRESS ON FILE
WILLIAMS, STEPHANIE                        ADDRESS ON FILE
WILLIAMS, TANQUIA                          ADDRESS ON FILE
WILLIAMS, TASHA                            ADDRESS ON FILE
WILLIAMS, TIERA                            ADDRESS ON FILE
WILLIAMS, TIFFANY                          ADDRESS ON FILE
WILLIAMS, TIKEYLA                          ADDRESS ON FILE
WILLIAMS, TINA                             ADDRESS ON FILE
WILLIAMS, TORSHAN                          ADDRESS ON FILE
WILLIAMS, TOWANA                           ADDRESS ON FILE
WILLIAMS, TROY                             ADDRESS ON FILE
WILLIAMS, VALENCIA                         ADDRESS ON FILE
WILLIAMS, VANESSA                          ADDRESS ON FILE
WILLIAMS, VERNITA                          ADDRESS ON FILE
WILLIAMS, WANDA                            ADDRESS ON FILE
WILLIAMS, WAYMON                           ADDRESS ON FILE
WILLIAMS, WILBERT                          ADDRESS ON FILE
WILLIAMSBURG BORO                          WILLIAMSBURG BORO ‐ COLL                 POB G                                                     WILLIAMSBURG   PA      16693
WILLIAMSBURG CITY                          CITY OF WILLIAMSBURG ‐ C                 PO BOX 119 ‐ PROPERTY TA                                  WILLIAMSBURG   KY      40769
WILLIAMSBURG CITY                          WILLIAMSBURG CITY ‐ TREA                 401 LAFAYETTE ST                                          WILLIAMSBURG   VA      23185
WILLIAMSBURG COUNTY                        WILLIAMSBURG COUNTY ‐ TR                 P O BOX 150  COURTHOUSE                                   KINGSTREE      SC      29556
WILLIAMSBURG COUNTY / MO                   WILLIAMSBURG COUNTY ‐ TR                 COUNTY COURTHOUSE (PO BO                                  KINGSTREE      SC      29556
WILLIAMSBURG COUNTY CLERK OF COURT         125 W MAIN ST                                                                                      KINGSTREE      SC      29556
WILLIAMSBURG COUNTY DELINQUENT TAX         201 W MAIN ST                                                                                      KINGSTREE      SC      29556
WILLIAMSBURG COUNTY TAX COLLECTOR          PO BOX 477                                                                                         KINGSTREE      SC      29556
WILLIAMSBURG COUNTY TREASURER              201 W MAIN ST                                                                                      KINGSTREE      SC      29556
WILLIAMSBURG IND SCHOOL                    WILLIAMSBURG INDS ‐ COLL                 1000 MAIN STREET                                          WILLIAMSBURG   KY      40769
WILLIAMSBURG S.D./CATHER                   WILLIAMSBURG AREA SD ‐ T                 217 SCENIC HILL DR                                        WILLIAMSBURG   PA      16693
WILLIAMSBURG S.D./WILLIA                   WILLIAMSBURG COMM SD ‐ T                 POB G                                                     WILLIAMSBURG   PA      16693
WILLIAMSBURG S.D./WOODBU                   WILLIAMSBURG SD‐TAX COLL                 215 J ALFRED DR                                           WILLIAMSBURG   PA      16693
WILLIAMSBURG TOWN                          WILLIAMSBURG TN ‐ COLLEC                 PO BOX 488                                                HAYDENVILLE    MA      01039
WILLIAMSBURG VILLAGE CONDO ASSOCIATON      47 GEORGETOWN ROAD                                                                                 BORDENTOWN     NJ      08505‐2415
WILLIAMS‐NEWMAN, MARY                      ADDRESS ON FILE
WILLIAMSON COUNTY                          TREASURER/MOBILE HOME                    407 N MONROE, SUITE 104                                   MARION         IL      62959
WILLIAMSON COUNTY                          WILLIAMSON COUNTY ‐ COLL                 904 SOUTH MAIN ST                                         GEORGETOWN     TX      78626
WILLIAMSON COUNTY                          WILLIAMSON COUNTY ‐ TREA                 407 N MONROE, SUITE 104                                   MARION         IL      62959
WILLIAMSON COUNTY                          WILLIAMSON COUNTY‐TRUSTE                 1320 W MAIN ST ‐ SUITE 2                                  FRANKLIN       TN      37064
WILLIAMSON COUNTY CLERK                    PO BOX 18                                                                                          GEORGETOWN     TX      78627
WILLIAMSON COUNTY DISTRICT CLERK           PO BOX 24                                                                                          GEORGETOWN     TX      78627
WILLIAMSON COUNTY TAX                      904 S MAIN ST                                                                                      GEORGETOWN     TX      78626
WILLIAMSON COUNTY TAX OFFICE               PO BOX 24                                                                                          GEORGETOWN     TX      78627
WILLIAMSON CS (COMBINED                    WILLIAMSON CS ‐ TAX COLL                 4098 EAST MAIN ST                                         WILLIAMSON     NY      14589
WILLIAMSON MANAGEMENT                      BLOOMFIELD CLUB I HOMEOWNERS ASSOC.      215 WILLIAM STREET                                        BENSENVILLE    IL      60106
WILLIAMSON RFG LIMITED                     PO BOX 446                                                                                         BOERNE         TX      78006
WILLIAMSON TOWN                            MARLENE A. GULICK‐RECEIV                 6380 ROUTE 21 SUITE 2                                     WILLIAMSON     NY      14589
WILLIAMSON, ANITA                          ADDRESS ON FILE
WILLIAMSON, GREG                           ADDRESS ON FILE
WILLIAMSON, GREGORY                        ADDRESS ON FILE
WILLIAMSON, MICHAEL                        ADDRESS ON FILE
WILLIAMSON, SHERI                          ADDRESS ON FILE




                                                                                                               Page 977 of 998
                                     19-10412-jlg                 Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                         Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                981 of 1004
Creditor Name                           Address1                              Address2                                     Address3                City              State   Zip          Country
WILLIAMSON, TREVOR                      ADDRESS ON FILE
WILLIAMSPORT  CITY BILL                 WILLIAMSPORT CITY ‐ COLL              245 W 4TH ST                                                         WILLIAMSPORT      PA      17701
WILLIAMSPORT  COUNTY BIL                TAX COLLECTION                        48 WEST THIRD ST.                                                    WILLIAMSPORT      PA      17701
WILLIAMSPORT AREA S.D./H                WILLIAMSPORT AREA SD ‐ T              2790 W FOURTH ST                                                     WILLIAMSPORT      PA      17701
WILLIAMSPORT AREA S.D./O                WILLIAMSPORT AREA SD ‐ T              2790 W FOURTH ST                                                     WILLIAMSPORT      PA      17701
WILLIAMSPORT AREA SD/LEW                WILLIAMSPORT AREA SD ‐ T              2790 W FOURTH ST                                                     WILLIAMSPORT      PA      17701
WILLIAMSPORT AREA SD/LYC                WILLIAMSPORT AREA SD ‐ T              2790 W FOURTH ST                                                     WILLIAMSPORT      PA      17701
WILLIAMSPORT CITY SCHOOL                WILLIAMSPORT CITY SD ‐ T              245 W 4TH ST                                                         WILLIAMSPORT      PA      17701
WILLIAMSPORT S.D./WOODWA                WILLIAMSPORT AREA SD ‐ T              2780 W FOURTH ST                                                     WILLIAMSPORT      PA      17701
WILLIAMSPORT TOWN                       WILLIAMSPORT TOWN ‐ COLL              P O BOX 307                                                          WILLIAMSPORT      MD      21795
WILLIAMSPORT TOWN /SEMIA                WILLIAMSPORT TOWN ‐ COLL              P O BOX 307                                                          WILLIAMSPORT      MD      21795
WILLIAMSTON CITY                        WILLIAMSTON CITY ‐ TREAS              161 E GRAND RIVER                                                    WILLIAMSTON       MI      48895
WILLIAMSTON TOWN                        WILLIAMSTON TOWN ‐ COLLE              102 E. MAIN ST.                                                      WILLIAMSTON       NC      27892
WILLIAMSTOWN BORO                       WILLIAMSTOWN BORO ‐ COLL              219 EAST ST                                                          WILLIAMSTOWN      PA      17098
WILLIAMSTOWN CITY                       CITY OF WILLIAMSTOWN ‐ C              PO BOX 147                                                           WILLIAMSTOWN      KY      41097
WILLIAMSTOWN TOWN                       WILLIAMSTN TOWN ‐COLLECT              31 NORTH STREET                                                      WILLIAMSTOWN      MA      01267
WILLIAMSTOWN TOWN                       WILLIAMSTOWN TN‐TAX COLL              168 MEIRS RD                                                         WILLIAMSTOWN      NY      13493
WILLIAMSTOWN TOWN                       WILLIAMSTOWN TN‐TAX COLL              P.O. BOX 646                                                         WILLIAMSTOWN      VT      05679
WILLIAMSTOWN TOWN                       WILLIAMSTWN TWN TREASURE              W2862 CTY RD TW                                                      MAYVILLE          WI      53050
WILLIAMSTOWN TOWNSHIP                   WILLIAMSTOWN TWP ‐ TREAS              4990 N ZIMMER RD                                                     WILLIAMSTON       MI      48895
WILLIAMSVILLE CS (AMHERS                WILLIAMSVILLE CS ‐ RECEI              5583 MAIN STREET                                                     WILLIAMSVILLE     NY      14221
WILLIAMSVILLE CS (CLAREN                WILLIAMSVILLE CS‐ TAX RE              1 TOWN PLACE  CLARENCE T                                             CLARENCE          NY      14031
WILLIAMSVILLE F.D.                      WILLIAMSVILLE F.D ‐ COLL              PO BOX 141                                                           ROGERS            CT      06263
WILLIAMSVILLE VILL (TN A                WILLIAMSVILLE VILL ‐ CLE              5565 MAIN STREET                                                     WILLIAMSVILLE     NY      14221
WILLIE BENSON                           ADDRESS ON FILE
WILLIE BOYD III &                       ADDRESS ON FILE
WILLIE GERELL FLOUNORY                  ADDRESS ON FILE
WILLIE HALL JR                          ADDRESS ON FILE
WILLIE JACKSON &                        ADDRESS ON FILE
WILLIE JOHNSON AGENCY                   P O BOX 460304                                                                                             HOUSTON           TX      77056
WILLIE N MACKLIN JR                     ADDRESS ON FILE
WILLIE PAGE &                           ADDRESS ON FILE
WILLIE PRINCE DUPREE                    ADDRESS ON FILE
WILLIE SANDERS                          SINGLETON LAW FIRM                    HOWARD H. SINGLETON                          109 E. MILAM STREET     WHARTON           TX      77488
WILLIE WILLIAMS                         ADDRESS ON FILE
WILLIFORD AND CO.                       CHARLES WILLIFORD                     9597 JONES RD  158                                                   HOUSTON           TX      77065
WILLIFORD, ASHLI                        ADDRESS ON FILE
WILLIFORD, BRIAN                        ADDRESS ON FILE
WILLIMA SCOTT ATKINS                    ADDRESS ON FILE
WILLIMANTIC TOWN                        WILLIMANTIC TN ‐ COLLECT              PO BOX 152                                                           GUILFORD          ME      04443
WILLINGBORO MUA                         433 JFK WAY                                                                                                WILLINGBORO       NJ      08046
WILLINGBORO TOWNSHIP                    1 REV. DR. M.L. KING JR. DRIVE                                                                             WILLINGBORO       NJ      08046
WILLINGBORO TOWNSHIP                    WILLINGBORO TWP‐TAX COLL              1 REV. DR. MARTIN LUTHER                                             WILLINGBORO       NJ      08046
WILLINGBORO TOWNSHIP MUA                433 JOHN F KENNEDY WAY                                                                                     WILLINGBORO       NJ      08046
WILLINGBORO TOWNSHIP TAX COLLECTOR      1 REV DR M L KING JR DRIVE                                                                                 WILLINGBORO       NJ      08046
WILLINGHAM, ANGELA                      ADDRESS ON FILE
WILLINGHAM, ASHLEY                      ADDRESS ON FILE
WILLINGHAM, WHITNEY                     ADDRESS ON FILE
WILLINGTON TOWN                         WILLINGTON TN  ‐ COLLECT              40 OLD FARMS ROAD                                                    WILLINGTON        CT      06279
WILLIS & SON ROOFING LLC                601 W GRAND AVE                                                                                            HOT SPRINGS       AR      71913
WILLIS AND SON ROOFING                  RICHARD WILLIS                        601 WEST GRAND                                                       HOT SPRINGS       AR      71913
WILLIS BENNETT INS                      2315 OAK RD STE 120                                                                                        SNELLVILLE        GA      30078
WILLIS CASH & A WATSON &                EST OF KIRT MANLEY                    716 BELLMEADE BAY DR                                                 DURHAM            NC      27703
WILLIS INC                              29727 NETWORK PLACE                                                                                        CHICAGO           IL      60673‐1297
WILLIS INS MGMT                         130 N HENDERSON RD                                                                                         KING OF PRUSSIA   PA      19406
WILLIS MAPHEE & PEGGY                   MAPHEE                                2205 N 45TH ST                                                       FORT PIERCE       FL      34946
WILLIS OF CO INC                        62877 COLLECTIONS CENTER                                                                                   CHICAGO           IL      60693
WILLIS OF FLORIDA INC                   29848 NETWORK PLACE                                                                                        CHICAGO           IL      60673
WILLIS OF MINNESOTA INC                 93076 NETWORK PLACE                                                                                        CHICAGO           IL      60673‐1930
WILLIS PERSONAL LINES                   LLC                                   10 STATE HOUSE SQ 11TH F                                             HARTFORD          CT      06103
WILLIS PERSONAL LINES                   P O  BOX 1969                                                                                              MORRISTOWN        NJ      07962
WILLIS PERSONAL LINES                   P O BOX 5324                                                                                               NEW YORK          NY      10087
WILLIS TOWERS WATSON
WILLIS, BLAKE                           ADDRESS ON FILE
WILLIS, DAVID                           ADDRESS ON FILE
WILLIS, GLADYS                          ADDRESS ON FILE
WILLIS, KEITH                           ADDRESS ON FILE
WILLIS, MELODY                          ADDRESS ON FILE
WILLIS, NICHOLE                         ADDRESS ON FILE
WILLIS, OLGA                            ADDRESS ON FILE




                                                                                                         Page 978 of 998
                                       19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                       Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      982 of 1004
Creditor Name                              Address1                                 Address2                                        Address3                           City              State   Zip          Country
WILLIS, RILEY                              ADDRESS ON FILE
WILLIS, ROBERT                             ADDRESS ON FILE
WILLIS, SHANNON                            ADDRESS ON FILE
WILLISON, MICKAYLA                         ADDRESS ON FILE
WILLISTON PARK VILLAGE                     WILLISTON PARK VILL ‐ RE                 494 WILLIS AVENUE                                                                  WILLISTON PARK    NY      11596
WILLISTON TOWN                             WILLISTON TOWN ‐ TAX COL                 7900 WILLISTON ROAD                                                                WILLISTON         VT      05495
WILLISTOWN TOWNSHIP                        CHESTER COUNTY TREASURER                 313 W MARKET ST STE 3202                                                           WEST CHESTER      PA      19382
WILLKIE FARR & GALLAGHER LLP               787 SEVENTH AVE                                                                                                             NEW YORK          NY      10019‐6099
WILLMAN, ROBIN                             ADDRESS ON FILE
WILLMES, AMANDA                            ADDRESS ON FILE
WILLOUGHBY'S RIDGE CONDO UNIT              OWNERS ASSOC., INC.                      C/O NATIONAL REALTY PARTNERS, LLC               365 HERNDON PARKWAY, SUITE 106     HERNDON           VA      20170
WILLOW CREEK FARMS MUD U                   WILLOW CREEK FARMS MUD                   11500 NORTHWEST FREEWAY,                                                           HOUSTON           TX      77092
WILLOW CREEK HOA                           PO BOX 7742                                                                                                                 CAROL STREAM      IL      60197
WILLOW CREEK HOMEOWNERS ASSOCIATION        P O BOX 721176                                                                                                              OKLAHOMA CITY     OK      73172
WILLOW POINTE HOA                          4431 GOVERNMENT BLVD                                                                                                        MOBILE            AL      36693
WILLOW POND CONDO OWNER'S ASSOC.           45 BRAINTREE HILL PK., # 107             C/O MARCUS, ERRICO, EMMER & BROOKS, P.C.                                           BRAINTREE         MA      02184
WILLOW SPRINGS HOMEOWNERS ASSOCIATION      3000 OLD ALABAMA ROAD SUITE 119‐271                                                                                         ALPHARETTA        GA      30022
WILLOW TOWN                                WILLOW TWN TREASURER                     31844 LOST HOLLOW RD                                                               CAZENOVIA         WI      53924
WILLOW TREE I CONDO                        2204 PENTLAND DR                                                                                                            BIRMINGHAM        AL      35235
WILLOW WALK HOA                            PO BOX 66451                                                                                                                PHOENIX           AZ      85082‐6451
WILLOW WOOD AT SMITHTOWN                   525 WEST JERICHO TPKE                                                                                                       SMITHTOWN         NY      11787
WILLOW WOOD MID RISE CONDO 1 ASSOC         INC                                      PO BOX 880408                                                                      BOCA RATON        FL      33488
WILLOWBEND CONDOMINIUM ASSOCIATION, INC.   EXECUTIVE PROPERTY MANAGEMENT, INC.      4‐08 TOWNE CENTER DRIVE                                                            NORTH BRUNSWICK   NJ      08902
WILLOWBROOK FARMS HOA INC                  PO BOX 313                                                                                                                  MULLICA HILL      NJ      08062
WILLOWBROOK HOMEOWNERS ASSOCIATION INC     PO BOX 2654                                                                                                                 EAGLE             ID      83616
WILLOWS, ANDREA                            ADDRESS ON FILE
WILLS INS                                  610 W MAIN ST                                                                                                               JACKSON           MO      63755
WILLS, NATASHA                             ADDRESS ON FILE
WILLSBORO CS (CMBD TWN)                    WILLSBORO CS ‐ TAX COLLE                 5 FARRELL RD                                                                       WILLSBORO         NY      12996
WILLSBORO TOWN                             WILLSBORO TOWN ‐ TAX COL                 5 FARRELL RD                                                                       WILLSBORO         NY      12996
WILLSON, SHARON                            ADDRESS ON FILE
WILLYS SERVICE & REPAIR                    WILFREDO FIGUEROA                        TULSA 312 SAN GERARDO                                                              SAN JUAN          PR      00926
WILMA MCKINNON                             SCHUYLER ELLIOTT                         2024 BEAVER RUIN ROAD                                                              NORCROSS          GA      30071
WILMERDING BORO                            FRANK TYLKA ‐ TAX COLLEC                 226 WELSH AVE                                                                      WILMERDING        PA      15148
WILMETTE CONDOMINIUM ASSOCIATION           1825 WILMETTE AVE                        UNIT A                                                                             WILMETTE          IL      60091
WILMINGTON AREA SCHOOL D                   NW BOROUGH ‐ TAX COLLECT                 205 VILLAGE LANE                                                                   NEW WILMINGTON    PA      16142
WILMINGTON AREA SCHOOL D                   WILMINGTON AREA SD ‐ COL                 1172 STATE RTE 208                                                                 PULASKI           PA      16143
WILMINGTON AREA SCHOOL D                   WILMINGTON AREA SD ‐ COL                 146 BEND RD                                                                        NEW WILMINGTON    PA      16142
WILMINGTON AREA SCHOOL D                   WILMINGTON TWP ‐ TAX COL                 669 WILSON MILL RD                                                                 NEW CASTLE        PA      16105
WILMINGTON AREA SD/WASHI                   WILMINGTON AREA SD ‐ COL                 STATE ROUTE 956                                                                    VOLANT            PA      16156
WILMINGTON CITY                            WILMINGTON CITY ‐ COLLEC                 800 N FRENCH ST, CITY/CO                                                           WILMINGTON        DE      19801
WILMINGTON INSURANCE                       1403 SILVERSIDE DR 3B                                                                                                       WILMINGTON        DE      19810
WILMINGTON INSURANCE CO                    1313 N MARKET ST                                                                                                            WILMINGTON        DE      19801
WILMINGTON MUT INS CO                      P O BOX 217                                                                                                                 SPRING GROVE      MN      55974
WILMINGTON SAVINGS FUND SOCIETY FSB        500 DELAWARE AVE                                                                                                            WILMINGTON        DE      19801
WILMINGTON SAVINGS FUND SOCIETY, ET AL.    KENNETH LAY                              HOOD & LAY LLC                                  1117 SOUTH 22ND STREET             BIRMINGHAM        AL      35205
WILMINGTON SAVINGS FUND SOCIETY, FSB       AS COLLATERAL AGENT                      500 DELAWARE AVENUE                             11TH FLOOR                         WILMINGTON        DE      19801
WILMINGTON SAVINGS FUND SOCIETY, FSB       ATTN: GEOFFREY J LEWIS                   WILMINGTON SAVINGS AND FUND SOCIETY             500 DELAWARE AVE                   WILMINGTON        DE      19801
WILMINGTON TOWN                            GERALD BRUCE ‐ TAX COLLE                 POB 180                                                                            WILMINGTON        NY      12997
WILMINGTON TOWN                            WILMINGTON TOWN‐TAX COLL                 121 GLEN ROAD                                                                      WILMINGTON        MA      01887
WILMINGTON TOWN                            WILMINGTON TOWN‐TAX COLL                 P.O. BOX 217                                                                       WILMINGTON        VT      05363
WILMINGTON TOWNSHIP                        WILMINGTON TWP ‐ TAX COL                 146 BEND RD                                                                        NEW WILMINGTON    PA      16142
WILMINGTON TOWNSHIP                        WILMINGTON TWP ‐ TAX COL                 669 WILSON MILL RD                                                                 NEW CASTLE        PA      16105
WILMINGTON TRUST                           P.O. BOX 8955                                                                                                               WILMINGTON        DE      19899‐8955
WILMINGTON TRUST, N.A, ET AL.              CHRISTOPHER S TILL ESQ                   301 W CENTRAL                                                                      COMANCHE          TX      76442
WILMINGTON WATER/SEWER L                   WILMINGTON W/S‐TAX COLLE                 121 GLEN ROAD                                                                      WILMINGTON        MA      01887
WILMORE BORO                               WILMORE BORO ‐ TAX COLLE                 2521 PORTAGE ST                                                                    WILMORE           PA      15962
WILMORE CITY                               CITY OF WILMORE ‐ CLERK                  335 E MAIN STREET                                                                  WILMORE           KY      40390
WILMOT TOWN                                WILMOT TOWN ‐ TAX COLLEC                 P.O. BOX 94                                                                        WILMOT            NH      03287
WILMOT TOWNSHIP                            WILMONT TOWNSHIP‐TAX COL                 163 MORRIS ROAD                                                                    SUGAR RUN         PA      18846
WILMOT TOWNSHIP                            WILMOT TOWNSHIP ‐ TREASU                 17677 S. STRAITS HWY                                                               VANDERBILT        MI      49795
WILMOTH ASSET SERVICES                     ATTN: JOEL WILMOTH                       9840 WESTPOINT DR 400                                                              INDIANAPOLIS      IN      46256
WILMOTH GROUP                              ATTN: JOEL WILMOTH                       SUITE 120                                                                          FISHERS           IN      46038
WILMOTH GROUP                              RESULTS PLUS                             550 REO STREET SUITE 300                                                           TAMPA             FL      33609
WILMOTH GROUP                              RESULTS PLUS INC                         9840 WESTPOINT DR., STE 400                                                        INDIANAPOLIS      IN      46256
WILMOTH PROPERTY SERVICES                  9840 WESTPOINT DR                        SUITE 400                                                                          INDIANAPOLIS      IN      46256
WILNA TOWN                                 WILNA TOWN ‐ TAX COLLECT                 414 STATE STREET                                                                   CARTHAGE          NY      13619
WILSHIRE HUNT CONDOMINIUM ASSOCIATION      975 EASTON ROAD, SUITE 102                                                                                                  WARRINGTON        PA      18976
WILSHIRE INS CO                            BOA LB SRVCS 741167                      6000 FELDWOOD ROAD                                                                 COLLEGE PARK      GA      30349
WILSHIRE INSURANCE                         4725 N 19 AVE                                                                                                               PHOENIX           AZ      85015




                                                                                                                  Page 979 of 998
                                           19-10412-jlg                Doc 15      Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                          Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        983 of 1004
Creditor Name                                 Address1                                Address2                                      Address3                                City            State   Zip        Country
WILSHIRE INSURANCE                            COMPANY                                 PO BOX 896671                                                                         CHARLOTTE       NC      28289
WILSHIRE INSURANCE                            P O  BOX 741167                                                                                                               ATLANTA         GA      30384
WILSHIRE WEST CONDOMINIUM ASSOCIATION         55 W 22ND STREET, SUITE 310                                                                                                   LOMBARD         IL      60148
WILSON & ASSOC PLLC                           400W CAPITAL AVE STE1400                                                                                                      LITTLE ROCK     AR      72201
WILSON & ASSOCIATES PA                        400 WEST CAPITOL AVE                    SUITE 1400                                                                            LITTLE ROCK     AR      72201
WILSON & ASSOCIATES PLLC                      1521 MERRILL DR                         SUITE D220                                                                            LITTLE ROCK     AR      72211
WILSON & ASSOCIATES PLLC                      400 WEST CAPITOL AVE STE 1400                                                                                                 LITTLE ROCK     AR      72201
WILSON ADAMS & EDENS, PA                      625 LAKELAND EAST DRIVE                 SUITE D                                                                               FLOWOOD         MS      39232
WILSON AND ASSOCIATES, PA                     P O BOX 320909                                                                                                                FLOWOOD         MS      39232
WILSON APPRAISAL CO                           PO BOX 3339                                                                                                                   ENID            OK      73702
WILSON AREA S.D./GLENDON                      BERKHEIMER ASSOCIATES                   50 N 7TH ST                                                                           BANGOR          PA      18013
WILSON AREA SD/W.EASTON                       BERKHEIMER ASSC                         50 N. 7TH ST                                                                          BANGOR          PA      18013
WILSON AREA SD/WILLIAMS                       JENNY FRINDT ‐ TAX COLLE                655 CIDER PRESS RD                                                                    EASTON          PA      18042
WILSON AREA SD/WILSON BO                      DOROTHY KLASS ‐ TAX COLL                2040 HAY TERRACE ‐ MUNI                                                               EASTON          PA      18042
WILSON BAUM AGENCY                            314 LONG RUN RD                                                                                                               MCKEESPORT      PA      15132
WILSON BORO                                   WILSON BORO ‐ TAX COLLEC                2040 HAY TERRACE ‐ MUNI                                                               EASTON          PA      18042
WILSON CEN SCH (COMBINED                      WILSON CEN SCH ‐ TAX COL                626 COMMERCE DRIVE‐ LOCK                                                              AMHERST         NY      14228
WILSON COMPANY INC                            1010 POYNTZ AVE                                                                                                               MANHATTAN       KS      66502‐5459
WILSON COUNTY                                 WILSON COUNTY ‐ TAX COLL                1 LIBRARY LANE                                                                        FLORESVILLE     TX      78114
WILSON COUNTY                                 WILSON COUNTY ‐ TAX COLL                P O BOX 1162                                                                          WILSON          NC      27894
WILSON COUNTY                                 WILSON COUNTY ‐ TREASURE                615 MADISON, ROOM 105                                                                 FREDONIA        KS      66736
WILSON COUNTY                                 WILSON COUNTY‐TRUSTEE                   PO BOX 865                                                                            LEBANON         TN      37088
WILSON COUNTY CLERK                           PO BOX 27                                                                                                                     FLORESVILLE     TX      78114
WILSON COUNTY CLERK & MASTER                  PO BOX 1557                                                                                                                   LEBANON         TN      37088
WILSON COUNTY DISTRICT CLERK                  P O BOX 812                                                                                                                   FLORESVILLE     TX      78114
WILSON COUNTY FARM BUREAU                     214N CASTLE HEIGHTS, SUITE A                                                                                                  LEBANON         TN      38402
WILSON COUNTY REGISTER OF DEEDS               101 N GOLDSBORO ST                                                                                                            WILSON          NC      27893
WILSON COUNTY TAX COLLECTOR                   1 LIBRARY LANE                                                                                                                FLORESVILLE     TX      78114
WILSON COUNTY TAX COLLECTOR                   P.O. BOX 1162                                                                                                                 WILSON          NC      27894‐1162
WILSON ELIZONDO, NICHOLAS                     ADDRESS ON FILE
WILSON FLOOR COVERING                         TOM DEAGAN                              3800 LIGGETT STREET                                                                   PENSACOLA       FL      32505
WILSON GONZALEZ                               ADDRESS ON FILE
WILSON HOME RESTOR LLC                        1525 N 7 HWY 203                                                                                                              PLEASANT HILL   MO      64080
WILSON INSULATION                             COMPANY LLC                             495 S HIGH ST STE 50                                                                  COLUMBUS        OH      43215
WILSON MARIN AND PAOLA SIBON                  JACOBS KEELEY, PLLC ‐ BRUCE JACOBS      ALFRED I. DUPONT BUILDING                     169 EAST FLAGLER STREET, SUITE 1620     MIAMI           FL      33131
WILSON MUTUAL                                 3330 STAHL RD                                                                                                                 SHEBOYGAN       WI      53081
WILSON MUTUAL INS                             P O BOX  1340                                                                                                                 SHEBOYGAN       WI      53082
WILSON PROPERTY MANAGEMENT INC                5520 MCNEELY DRIVE SUITE 100                                                                                                  RALEIGH         NC      27612
WILSON REAL ESTATE AND APPRAISAL SERVICE      P.O BOX 1066                                                                                                                  JACKSON         AL      36545
WILSON ROOFING CO INC                         217 S COMMONS FORD ROAD                 SUITE A                                                                               AUSTIN          TX      78733
WILSON S ENTERPRISES INC                      3690 KEWANEE RD                                                                                                               LAKE WORTH      FL      33462
WILSON S.D./SINKING SPRI                      WILSON SD ‐ TAX COLLECTO                2601 GRANDVIEW BLVD                                                                   WEST LAWN       PA      19609
WILSON SCHOOL DISTRICT/L                      WILSON SD ‐ TAX COLLECTO                2601 GRANDVIEW BLVD                                                                   WEST LAWN       PA      19609
WILSON SCHOOL DISTRICT/S                      WILSON SD ‐ TAX COLLECTO                2601 GRANDVIEW BLVD                                                                   WEST LAWN       PA      19609
WILSON SMITH GROUP LLC                        1001 S DAIRY ASHFORD 110                                                                                                      HOUSTON         TX      77077
WILSON TOWN                                   DUNN COUNTY TREASURER                   800 WILSON AVE,  RM 150                                                               MENOMONIE       WI      54751
WILSON TOWN                                   WILSON TOWN ‐ TAX COLLEC                375 LAKE ST                                                                           WILSON          NY      14172
WILSON TOWN                                   WILSON TWN TRESURER                     5935 SOUTH BUSINESS DRIV                                                              SHEBOYGAN       WI      53081
WILSON TOWNSHIP                               WILSON TOWNSHIP ‐ TREASU                6368 HERRON ROAD                                                                      HERRON          MI      49744
WILSON TOWNSHIP                               WILSON TOWNSHIP ‐ TREASU                PO BOX 447                                                                            BOYNE CITY      MI      49712
WILSON TOWNSHIP TREASURER                     6368 S HERRON RD                                                                                                              HERRON          MI      49744
WILSON VILLAGE                                WILSON VILLAGE ‐ CLERK                  PO BOX 596                                                                            WILSON          NY      14172
WILSON VILLAGE                                WILSON VLG TREASURER                    PO BOX 37 /440 MAIN STRE                                                              WILSON          WI      54027
WILSON WALL UNIT & CABINETS                   WILSON VELASCO                          WILSON VELASCO                                457 WEST 28 STREET                      HIALEAH         FL      33010
WILSON WASHBURN FORSTER                       16505 NW 13TH AVE                                                                                                             MIAMI           FL      33169
WILSON, ALEXANDER                             ADDRESS ON FILE
WILSON, AMBER                                 ADDRESS ON FILE
WILSON, ASHLEY                                ADDRESS ON FILE
WILSON, AUBREY                                ADDRESS ON FILE
WILSON, BEVERLY                               ADDRESS ON FILE
WILSON, BRANDY                                ADDRESS ON FILE
WILSON, CHAMPAIGNE                            ADDRESS ON FILE
WILSON, CLARENCE                              ADDRESS ON FILE
WILSON, CYNTHIA                               ADDRESS ON FILE
WILSON, DARIS                                 ADDRESS ON FILE
WILSON, DAVID                                 ADDRESS ON FILE
WILSON, FRANCINE                              ADDRESS ON FILE
WILSON, HEIDI                                 ADDRESS ON FILE
WILSON, HUNTER                                ADDRESS ON FILE
WILSON, JOANN                                 ADDRESS ON FILE




                                                                                                                  Page 980 of 998
                                     19-10412-jlg               Doc 15        Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   984 of 1004
Creditor Name                             Address1                               Address2                                     Address3                                   City                   State   Zip          Country
WILSON, JULIAN                            ADDRESS ON FILE
WILSON, LANISA                            ADDRESS ON FILE
WILSON, MARVIN                            ADDRESS ON FILE
WILSON, MELLADEE                          ADDRESS ON FILE
WILSON, PATRICIA                          ADDRESS ON FILE
WILSON, PAUL                              ADDRESS ON FILE
WILSON, SARA                              ADDRESS ON FILE
WILSON, SARAH                             ADDRESS ON FILE
WILSON, SHAKEMIA                          ADDRESS ON FILE
WILSON, SHELLY                            ADDRESS ON FILE
WILSON, SKYE                              ADDRESS ON FILE
WILSON, STEVE                             ADDRESS ON FILE
WILSON, STUART                            ADDRESS ON FILE
WILSON, TAWANNA                           ADDRESS ON FILE
WILSON, VICTORIA                          ADDRESS ON FILE
WILSON, WENDY                             ADDRESS ON FILE
WILTBANK, GLORIA                          ADDRESS ON FILE
WILTBANK, GLORIA (EEOC CHARGE)
WILTON CONSTRUCTION SERVICES, INC         1579 OAKBRIDGE TERRACE                                                                                                         POWHATAN               VA      23139
WILTON MILLER, ET AL.                     ABRAHAM HOSCHANDER, ESQ.               4919 17TH AVENUE                             ATTORNEY FOR D QUEENS RELIABLE MGMT CORP   UNIONDALE              NY      11553
WILTON MILLER, ET AL.                     LOUIS A. LEVITHAN, ESQ.                KNUCKLES, KOMOSINSKI & MANFRO, LLP           565 TAXTER RD STE 590 ATTYS FOR P.         SPRINGFIELD  GARDENS   NY      11413
WILTON MILLER, ET AL.                     SANDRA MORRISON, PRO SE                217‐14 133RD ROAD                                                                       ELMSFORD               NY      10523
WILTON MILLER, ET AL.                     SANDRA MORRISON, PRO SE                371 FIRST PLACE                                                                         BROOKLYN               NY      11204
WILTON TOWN                               WILTON TOWN ‐ TAX COLLEC               238 DANBURY RD                                                                          WILTON                 CT      06897
WILTON TOWN                               WILTON TOWN ‐ TAX COLLEC               42 MAIN STREET                                                                          WILTON                 NH      03086
WILTON TOWN                               WILTON TOWN‐TAX COLLECTO               158 WELD ROAD                                                                           WILTON                 ME      04294
WILTON TOWN                               WILTON TOWN‐TAX COLLECTO               22 TRAVER RD                                                                            GANSEVOORT             NY      12831
WILTON TOWN                               WILTON TWN TREASURER                   19398 JUNEAU RD                                                                         WILTON                 WI      54670
WILTON VILLAGE                            WILTON VLG TREASURER                   400 EAST STREET SUITE 10                                                                WILTON                 WI      54670
WILTRAUT, SCOTT                           ADDRESS ON FILE
WIMBERLY AGENCY                           P O BOX 648                                                                                                                    RINGGOLD               LA      71068
WIMBERLY, MOLISSA                         ADDRESS ON FILE
WIMBISH, NICOLE                           ADDRESS ON FILE
WIMC CAPITAL TRUST 2011‐1                 THE BNY MELLON TRUST COMPANY N.A.      THE BNY MELLON TRUST COMP NA AS TRUSTEE      2 N. LASALLE STREET, SUITE 1020            CHICAGO                IL      60602
WIMMER & ASSOCIATES                       4860 RIVER FARM RD NE                                                                                                          MARIETTA               GA      30068‐4846
WIMMER COMMUNITY ASSOC. MANAGEMENT, LLC   2271 OLD KINGS RD                                                                                                              PORT ORANGE            FL      32129
WIMMER INS SERVICES                       P O  BOX 242                                                                                                                   RIMFOREST              CA      92378
WIMMER INSURANCE                          26432 STATE HWY 18                                                                                                             RAINFOREST             CA      92378
WIMMER INSURANCE                          SERVICES                               26432 STATE HWY 18                                                                      RAINFOREST             CA      92378
WIMMER ROOFING AND                        EXTERIORS INC                          5001 S PARKER RD STE 207                                                                AURORA                 CO      80015
WIMMER ROOFING AND EXTERIORS, INC.        6830 BROADWAY, UNIT A                                                                                                          DENVER                 CO      80221
WIMP, WILLIAM                             ADDRESS ON FILE
WIMPERIS AGENCY                           153 PARK LANE RD                                                                                                               NEW MILFORD            CT      06776
WIN WIN & COMPANY REAL ESTATE GROUP       WINDELLA WINDOM                        5845 MACARTHUR BLVD                                                                     OAKLAND                CA      94605
WINBORNE, EVA                             ADDRESS ON FILE
WINCE, WHITNEY                            ADDRESS ON FILE
WINCHENDON TOWN                           WINCHENDON TOWN ‐TAX COL               109 FRONT STREET                                                                        WINCHENDON             MA      01475
WINCHESTER BROTHERS CON                   39347 KAREN DR                                                                                                                 MALDEN                 MO      63863
WINCHESTER CITY                           CITY OF WINCHESTER ‐ CLE               P O BOX 4135                                                                            WINCHESTER             KY      40392
WINCHESTER CITY                           WINCHESTER CITY ‐ TREASU               P O BOX 263                                                                             WINCHESTER             VA      22604
WINCHESTER CITY                           WINCHESTER CITY‐TAX COLL               7 S HIGH ST                                                                             WINCHESTER             TN      37398
WINCHESTER GENERAL AGNCY                  200 DESIARD PLAZA RD                                                                                                           MONROE                 LA      71203
WINCHESTER GENERAL AGNCY                  P O BOX 2581                                                                                                                   MONROE                 LA      71207
WINCHESTER SELLERS FOSTER &               STEELE PC                              PO BOX 2428                                                                             KNOXVILLE              TN      37901‐2428
WINCHESTER SELLERS FOSTERS & STEELE PC    PO BOX 2428                                                                                                                    KNOXVILLE              TN      37901‐2428
WINCHESTER TOWN                           WINCHESTER TOWN‐TAX COLL               338 MAIN ST                                                                             WINSTED                CT      06098
WINCHESTER TOWN                           WINCHESTER TOWN‐TAX COLL               71 MOUNT VERNON STREET                                                                  WINCHESTER             MA      01890
WINCHESTER TOWN                           WINCHESTER TOWN‐TAX COLL               P.O. BOX 512                                                                            WINCHESTER             NH      03470
WINCHESTER TOWN                           WINCHESTER TWN TREASURE                7228 CTH W                                                                              WINCHESTER             WI      54557
WINCHESTER TWON                           WINHESTER TWN TREASURER                8522 PARK WAY                                                                           LARSEN                 WI      54947
WINCHESTER, BRENDA                        ADDRESS ON FILE
WINCHRIS DEVELOPERS LLC                   317 WASHINGTON AVENUE                                                                                                          HADDONFIELD            NJ      08033
WINCKEL, ERIC                             ADDRESS ON FILE
WIND GAP BORO                             WIND GAP BORO ‐ TAX COLL               413 S BROADWAY                                                                          WIND GAP               PA      18091
WIND POINT VILLAGE                        WIND POINT VLG TREASURER               215 E FOUR MILE RD                                                                      RACINE                 WI      53402
WIND RIVER ESTATES                        2509 E MONROE                                                                                                                  RIVERTON               WY      82501
WINDBER AREA SCHOOL DIST                  KAREN J WOZNIAK‐TAX COLL               509 15TH STREET, SUITE 1                                                                WINDBER                PA      15963
WINDBER AREA SD/OGLE TOW                  CARLYNN TOTH ‐ TAX COLLE               7911 CLEAR SHADE DRIVE                                                                  WINDBER                PA      15963
WINDBER AREA SD/PAINT BO                  PAINT BORO (WINDBER SD)                406 HUGH ST                                                                             WINDBER                PA      15963
WINDBER BORO                              KAREN J WOZNIAK‐TAX COLL               509 15TH STREET, STE 101                                                                WINDBER                PA      15963




                                                                                                            Page 981 of 998
                                      19-10412-jlg             Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                            Pg CREDITOR MATRIX
                                                                                                   985 of 1004
Creditor Name                              Address1                              Address2                                       Address3     City              State   Zip          Country
WINDBRIAR CONDO OWNERS ASSOC. INC          335 WHITEWATER AVE                                                                                FORT ATKINSON     WI      53538
WINDCHASE OF HIGH POINT ASSOC, INC         1630 MILITARY CUTOFF ROAD             SUITE 108                                                   WILMINGTON        NC      28403
WINDER INS CENTER                          P O BOX 743                                                                                       WINDER            GA      30680
WINDERMERE INS GRP                         241 A WILLOWBROOK BLVD                                                                            PAWLEYS ISLAND    SC      29585
WINDERMERE REAL ESTATE                     ATTN: LISA LONG                       301 NE 100TH ST, SUITE 200                                  SEATTLE           WA      98125
WINDFERN FOREST UD B                       WINDFERN FOREST UD ‐ COL              13333 NORTHWEST FREEWAY,                                    HOUSTON           TX      77040
WINDGATE CONDO ASSOC                       PO BOX 19007                                                                                      PORTLAND          OR      97280
WINDHAM                                    WINDHAM ‐ TAX COLLECTOR               5976 WINDHAM HILL ROAD                                      WINDHAM           VT      05359
WINDHAM CONSTURCTION COMPANY               ROBERT M WINDHAM                      3896 QUAIL RUN                                              FLOWER MOUND      TX      75022
WINDHAM ROOFING                            1473 CR 315                                                                                       ROCKDALE          TX      76567
WINDHAM TOWN                               WINDHAM TOWN ‐ TAX COLLE              3 NORTH LOWELL ROAD                                         WINDHAM           NH      03087
WINDHAM TOWN                               WINDHAM TOWN ‐ TAX COLLE              8 SCHOOL ROAD                                               WINDHAM           ME      04062
WINDHAM TOWN                               WINDHAM TOWN ‐ TAX COLLE              979 MAIN STREET                                             WILLIMANTIC       CT      06226
WINDHAM TOWN                               WINDHAM TOWN ‐ TAX COLLE              PO BOX 96                                                   HENSONVILLE       NY      12439
WINDHAM TOWNSHIP                           CAROLE DAVIS ‐ TAX COLLE              230 SCOTTSVILLE ROAD                                        MEHOOPANY         PA      18629
WINDHAM TOWNSHIP                           WINDHAM TWP ‐ TAX COLLEC              40405 ROUTE 187                                             ROME              PA      18837
WINDHAM, DAVID                             ADDRESS ON FILE
WINDHAM‐ASHLAND C S (ASH                   WINDHAM‐ASHLAND C S ‐COL              PO BOX 157                                                  WINDHAM           NY      12496
WINDHAM‐ASHLAND C S (LEX                   WINDHAM‐ASHLAND CS ‐ COL              PO BOX 157                                                  WINDHAM           NY      12496
WINDHAM‐ASHLAND C S (TN                    WINDHAM‐ASHLAND C S ‐COL              PO BOX 157                                                  WINDHAM           NY      12496
WINDHOLZ, KIERAN                           ADDRESS ON FILE
WINDING BROOK CONDOMINIUM                  43B BIRCH STREET STE 3C                                                                           DERRY             NH      03038
WINDMARK HOMEOWNERS ASSOCIATION            PO BOX 407                                                                                        MANCHESTER        WA      98353
WINDMILL CLUB ASSOC                        1 EAGLE DRIVE                                                                                     HOWELL            NJ      07731
WINDMILL COUNTRY ESTATES HOA INC.          PO BOX 137                                                                                        PECULIAR          MO      64078
WINDMILL PARK HOMEOWNERS ASSOCIATION       P. O. BOX 12117                                                                                   LAS VEGAS         NV      89112
WINDOW CONCEPTS INC                        2025 S ARLINGTON HTS. RD                                                                          ARLINGTON HTS     IL      60005
WINDOW CONCEPTS INC &                      KEN & NANCY KRIESCHEN                 2025 S ARLINGTON HTS115                                     ARLINGTON HTS     IL      60005
WINDOW WORLD OF BATON                      8405 AIRLINE HIGHWAY                                                                              BATON ROUGE       LA      70815
WINDOW WORLD OF BATON ROUGE, LLC           8405 AIRLINE HWY                                                                                  BATON ROUGE       LA      70815
WINDOWS AMERICA                            6225 W 48TH AVE 107                                                                               WHEATRIDGE        CO      80033
WINDROSE C A INC                           6630 CYPRESSWOOD DR                   STE 100                                                     SPRING            TX      77379
WINDSOR BORO                               WINDSOR BORO ‐ TAX COLLE              P.O.BOX 170                                                 WINDSOR           PA      17366
WINDSOR CHARTER TOWNSHIP                   405 W JEFFERSON                                                                                   DIMONDALE         MI      48821
WINDSOR CS  (CMBND.TWNS.                   WINDSOR CS‐ TAX COLLECTO              PO BOX 332                                                  WINDSOR           NY      13865
WINDSOR ESTATES MOBILE HOME PARK           900 LAKE ELMO DRIVE                                                                               BILLINGS          MT      59105
WINDSOR GREEN HOA, INC.                    6300 WOODSIDE COURT                   SUITE10                                                     COLUMBIA          MD      21046
WINDSOR LAKES HOMEOWNER'S ASSOC., INC      5295 HOLLISTER RD                                                                                 HOUSTON           TX      77040
WINDSOR LOCKS TOWN                         WINDSOR LOCKS TN‐COLLECT              50 CHURCH STREET                                            WINDSOR LOCKS     CT      06096
WINDSOR MT JOY MTL INS                     P O BOX 2057                                                                                      KALISPELL         MT      59903
WINDSOR MT JOY MUTUAL                      21 WEST MAIN ST                                                                                   EPHRATA           PA      17522
WINDSOR PARK WEST                          22525 SHERMAN WAY TOWNHOUSES HOA      15315 MAGNOLIA BLVD #212                                    SHERMAN OAKS      CA      91403
WINDSOR PARKE OWNERS ASSOCIATION           4003 HARTLEY ROAD                                                                                 JACKSONVILLE      FL      32257
WINDSOR PARKE PROP OWNERS ASSN, INC.       DALE G. WESTLING, SR., ESQ.           331 EAST UNION STREET                                       JACKSONVILLE      FL      32202
WINDSOR TOWN                               WINDSOR TOWN ‐ TAX COLLE              14 WHITE POND ROAD                                          WINDSOR           NH      03244
WINDSOR TOWN                               WINDSOR TOWN ‐ TAX COLLE              275 BROAD STREET                                            WINDSOR           CT      06095
WINDSOR TOWN                               WINDSOR TOWN ‐ TAX COLLE              29 UNION STREET                                             WINDSOR           VT      05089
WINDSOR TOWN                               WINDSOR TOWN ‐ TAX COLLE              523 RIDGE ROAD                                              WINDSOR           ME      04363
WINDSOR TOWN                               WINDSOR TOWN ‐ TAX COLLE              PO BOX 146                                                  CHESHIRE          MA      01225
WINDSOR TOWN                               WINDSOR TOWN ‐ TREASURER              8 EAST WINDSOR BLVD                                         WINDSOR           VA      23487
WINDSOR TOWN                               WINDSOR TOWN‐ TAX COLLEC              124 MAIN ST RM 3                                            WINDSOR           NY      13865
WINDSOR TOWN                               WINDSOR VLG TREASURER                 4084 MUELLER RD                                             DE FOREST         WI      53532
WINDSOR TOWNSHIP                           1480 WINDSOR ROAD                                                                                 RED LION          PA      17356
WINDSOR TOWNSHIP                           WINDSOR TOWNSHIP ‐ TREAS              405 W. JEFFERSON ST.                                        DIMONDALE         MI      48821
WINDSOR TOWNSHIP                           WINDSOR TWP ‐ TAX COLLEC              393 HEPNER RD                                               HAMBURG           PA      19526
WINDSOR TOWNSHIP                           WINDSOR TWP ‐ TAX COLLEC              P.O. BOX 399                                                WINDSOR           PA      17366
WINDSOR VILLAGE                            TAX COLLECTOR                         4084 MUELLER RD                                             DE FOREST         WI      53532
WINDSOR VILLAGE                            WINDSOR VILLAGE‐ CLERK                107 MAIN STREET                                             WINDSOR           NY      13865
WINDSOR‐MOUNT JOY                          P O BOX 587                                                                                       EPHRATA           PA      17522
WINDSTORM UNIT USAA INS                    9800 FREDERICKSBURG RD                                                                            SAN ANTONIO       TX      78288
WINDSTREAM                                 ATTN: SUPPORT SERVICE                 1720 GALLERIA BLVD                                          CHARLOTTE         NC      28270
WINDSTREAM                                 P O BOX 9001908                                                                                   LOUISVILLE        KY      40290‐1908
WINDSTREAM                                 PO BOX 9001013                                                                                    LOUISVILLE        KY      40290
WINDTOP ROOFING                            CARL ELLIS                            3948 LEGACY DR. STE. 106‐337                                PLANO             TX      75023
WINDWARD BLUFF HOA, INC.                   C/O RIDGWAY LANE & ASSOCIATES,        10 CANEBRAKE BOULEVARD, SUITE 110                           FLOWOOD           MS      39232
WINDWARD INS AGENCY                        903 NW 65TH ST 200                                                                                BOCA RATON        FL      33487
WINDWARD INS AND TAX SRV                   6114 SW HWY 200                                                                                   OCALA             FL      34476
WINDWARD ISLE HOMEOWNERS ASSOCIATION INC   113 ISLAND WAY                                                                                    WEST PALM BEACH   FL      33413
WINDWARD PROPERTIES                        5866 S. STAPLES ST., STE. 404                                                                     CORPUS CHRISTI    TX      78413‐3785
WINDY CITY ROOF &                          S&B HOEFT                             568 WEIDNER RD                                              BUFFALO GROVE     IL      60089




                                                                                                              Page 982 of 998
                                         19-10412-jlg             Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.              Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         986 of 1004
Creditor Name                               Address1                                   Address2                                     Address3     City                State   Zip     Country
WINDY CITY ROOFING &                        SIDING CONTRACTORS LLC                     568 WEIDNER RD                                            BUFFALO GROVE       IL      60089
WINDY HILLS CITY                            CITY OF WINDY HILLS ‐ CL                   4350 BROWNSBORO RD, STE                                   LOUISVILLE          KY      40207
WINDY QUALLS                                117 CHURCH ST.                                                                                       EMPIRE              CA      95319
WINE VALLEY INS SERVICES                    2017 REDWOOD ROAD                                                                                    NAPA                CA      94558
WINEBRENNER CONTRACTING LLC                 1214 HEMINGWAY DRIVE                                                                                 FORT MYERS          FL      33912
WINES, VALERIE                              ADDRESS ON FILE
WINFIELD SQUARE HOA ASSOCIATION             5001 LINCOLN AVE                           C/O LANG PROPERTY MANAGEMENT                              LISLE               IL      60532
WINFIELD TOWN                               TAX COLLECTOR                              S1877 COUNTY ROAD K                                       REEDSBURG           WI      53959
WINFIELD TOWN                               WINFIELD TOWN ‐  TAX COL                   417 BRACE ROAD                                            WEST WINFIELD       NY      13491
WINFIELD TOWNSHIP                           WINFIELD TOWNSHIP ‐ TREA                   12547 W H.C.‐EDMORE RD                                    LAKEVIEW            MI      48850
WINFIELD TOWNSHIP                           WINFIELD TWP ‐ TAX COLLE                   PO BOX 163, 448 WINFIELD                                  CABOT               PA      16023
WINFOX CONSTRUCTION                         JEFFREY W. SHERRILL                        6030 GREY FOX LANE                                        SPERRY              OK      74073
WINGATE CONSTRUCTION LLC                    2763 HARBINS LAKE DR                                                                                 DACULA              GA      30019
WINGATE HOMEOWNERS ASSOCIATION              11311 RICHMOND AVE L‐103                                                                             HOUSTON             TX      77082
WINGATE SPICER & COMPANY                    LLC                                        5109 MELROSE AVE NW                                       ROANOKE             VA      24017
WINGER, DAN                                 ADDRESS ON FILE
WINGER, HANNAH                              ADDRESS ON FILE
WINGERT, SCOTT                              ADDRESS ON FILE
WINGFOOT CONDOMINIUM ASSOCIATION INC.       C/O FIRST SERVICE RESIDENTIAL              6300 PARK OF COMMERCE                                     BOCA RATON          FL      33487
WINGFOOT CONDOMINIUM ASSOCIATION, INC.      C/O FIRST SERVICE RESIDENTIAL              2074 W. INDIANTOWN, 200                                   JUPITER             FL      33458
WINGO CITY                                  WINGO CITY ‐ CLERK                         P O BOX 117                                               WINGO               KY      42088
WINGVILLE TOWN                              WINGVILLE TWN TREASURER                    392 RT 66                                                 MONTFORT            WI      53569
WINHALL TOWN                                WINHALL TOWN ‐ TREASURER                   115 VT ROUTE 30                                           BONDVILLE           VT      05340
WINKLER CONSTRUCTION                        300 VIOLA DRIVE                                                                                      CHATSWORTH          GA      30705
WINKLER COUNTY TAX OFFIC                    WINKLER COUNTY‐ TAX COLL                   P O DRAWER T                                              KERMIT              TX      79745
WINN PARISH                                 WINN PARISH ‐ TAX COLLEC                   P O BOX 950                                               WINNFIELD           LA      71483
WINN PARISH CLERK OF COURT                  119 W MAIN  RM 103                                                                                   WINNFIELD           LA      71483
WINN TOWN                                   WINN TOWN ‐ TAX COLLECTO                   P.O. BOX 98                                               WINN                ME      04495
WINNEBAGO COUNTY                            WINNEBAGO COUNTY ‐ TREAS                   126 SOUTH CLARK STREET                                    FOREST CITY         IA      50436
WINNEBAGO COUNTY                            WINNEBAGO COUNTY ‐ TREAS                   404 ELM STREET, RM 205                                    ROCKFORD            IL      61101
WINNEBAGO COUNTY CLERK                      404 ELM ST                                 ROOM 101                                                  ROCKFORD            IL      61101
WINNEBAGO MUT INS                           301 W MAIN                                                                                           LAKE MILLS          IA      50450
WINNECONNE TOWN                             WINNECONNE TWN TREASURER                   6494 CTY RD M                                             WINNECONNE          WI      54986
WINNECONNE VILLAGE                          WINNECONNE VLG TREASURER                   PO BOX 488 / 30 S FIRST                                   WINNECONNE          WI      54986
WINNESHIEK COUNTY                           WINNESHIEK COUNTY ‐ TREA                   201 W MAIN STREET                                         DECORAH             IA      52101
WINNESHIEK MTL INS ASSOC                    P O BOX 21                                                                                           DELORAH             IA      52101
WINNFIELD CITY                              WINNFIELD CITY ‐ TAX COL                   P O BOX 509                                               WINNFIELD           LA      71483
WINNIE FAYE WEST                            ALMA GONZALEZ                              1711 AVE. J                                               LUBBOCK             TX      79401
WINNSBORO CITY                              WINNSBORO CITY ‐ TAX COL                   P O BOX 250                                               WINNSBORO           LA      71295
WINONA CITY                                 WINONA CITY‐TAX COLLECTO                   409 SUMMIT STREET                                         WINONA              MS      38967
WINONA COUNTY                               WINONA COUNTY ‐ TREASURE                   177 MAIN STREET                                           WINONA              MN      55987
WINOOSKI CITY                               WINOOSKI CITY ‐ TAX COLL                   27 WEST ALLEN STREET                                      WINOOSKI            VT      05404
WINOOSKI INS AGENCY                         476 MAIN ST                                                                                          WINOOKSI            VT      05404
WINSLOW APPRAISAL                           713 BEACH DR                                                                                         WILLARD             OH      44890
WINSLOW CROSSING AT MANOR HALL HOA          P.O. BOX 79                                                                                          SICKLERVILLE        NJ      08081
WINSLOW CROSSING AT MANOR HALL HOA          PO BOX 79                                                                                            SICKLERVILLE        NJ      08081
WINSLOW TOWN                                WINSLOW TOWN ‐ TAX COLLE                   114 BENTON AVENUE                                         WINSLOW             ME      04901
WINSLOW TOWNSHIP                            125 SOUTH ROUTE 73                                                                                   BRADDOCK            NJ      08037
WINSLOW TOWNSHIP                            WINSLOW TWP ‐ COLLECTOR                    125 SOUTH RT 73                                           BRADDOCK            NJ      08037
WINSLOW TOWNSHIP                            WINSLOW TWP ‐ TAX COLLEC                   189 TURKEY TRACK LN                                       REYNOLDSVILLE       PA      15851
WINSOR TOWNSHIP                             WINSOR TOWNSHIP ‐ TREASU                   BOX 358                                                   PIGEON              MI      48755
WINSTEAD APPRAISAL SERVICES INC             1800 W CAUSEWAY STE 107                                                                              MANDEVILLE          LA      70471
WINSTON ALLEN WHITE                         1088 PR 3023                                                                                         ELGIN               TX      78621
WINSTON APT CORP                            92 WASHINGTON AVE                                                                                    CEDARHURST          NY      11516
WINSTON COUNTY                              WINSTON CO‐REV COMMISSIO                   PO BOX 160                                                DOUBLE SPRINGS      AL      35553
WINSTON COUNTY                              WINSTON COUNTY‐TAX COLLE                   16540 W MAIN ST                                           LOUISVILLE          MS      39339
WINSTON COUNTY CHANCERY CLERK               115 S COURT AVE                                                                                      LOUISVILLE          MS      39339
WINSTON COUNTY TAX COLLECTOR                113 MAIN STREET                                                                                      LOUISVILLE          MS      39339
WINSTON MARTINEZ                            11450 SW 58 TERR                                                                                     MIAMI               FL      33173
WINSTON TOWERS 500 ASSOCIATION, INC.        301‐174TH STREET                                                                                     SUNNY ISLE BEACH    FL      33160
WINSTON TOWERS NO 4 ASSOCIATION             C/O LIEBERMAN MANAGEMENT SERVICES INC      25 NORTHWEST POINT BLVD ST 330                            ELK GROVE VILLAGE   IL      60007
WINSTON TRAILS FOUNDATION INC               5980 WINSTON TRAILS BLVD                                                                             LAKE WORTH          FL      33463
WINSTON, IESHIA                             ADDRESS ON FILE
WINSTON, YOLANDA                            ADDRESS ON FILE
WINTER HARBOR TOWN                          WINTER HARBOR TN  ‐ COLL                   P.O. BOX 98                                               WINTER HARBOR       ME      04693
WINTER PARK LAND COMPANY                    PITT WARNER                                122 PARK AVENUE SOUTH                                     WINTER PARK         FL      32789
WINTER SPRINGS ROOFING                      1072                                       2100 N RONALD REAGAN BLV                                  LONGWOOD            FL      32750
WINTER TOWN                                 WINTER TWN TREASURER                       PO BOX 129/N4680 COUNTY                                   WINTER              WI      54896
WINTER, CORY                                ADDRESS ON FILE
WINTER, MALLORY                             ADDRESS ON FILE




                                                                                                                  Page 983 of 998
                                           19-10412-jlg             Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                               DITECH HOLDING CORPORATION ET. AL.                                         Main Document
                                                                                                  Pg CREDITOR MATRIX
                                                                                                         987 of 1004
Creditor Name                                 Address1                                 Address2                                     Address3                                City               State   Zip          Country
WINTERBERGER, BARBARA                         ADDRESS ON FILE
WINTERFIELD TOWNSHIP                          WINTERFIELD TWP ‐ TREASU                 11163 N. STRAWBERRY AVE.                                                             MARION             MI      49665
WINTERGREEN MHP PARTNERS LP                   523 WEST WINTERGREEN ROAD                                                                                                     HUTCHINS           TX      75141
WINTERHAVEN AT COUNTRY CLUB ESTATES HOA       1870 W PRINCE RD, SUITE 47                                                                                                    TUCSON             AZ      85705
WINTERPORT TOWN                               WINTERPORT TOWN‐TAX COLL                 44 MAIN STREET                                                                       WINTERPORT         ME      04496
WINTERS, KENDRA                               ADDRESS ON FILE
WINTERS, RAYMOND                              ADDRESS ON FILE
WINTERS, ROSE                                 ADDRESS ON FILE
WINTERSET 1B HOA                              PMB 134‐211 E LOMBARD ST                                                                                                      BALTIMORE          MD      21202
WINTERVILLE TOWN                              WINTERVILLE TOWN ‐ COLLE                 2571 RAILROAD ST.                                                                    WINTERVILLE        NC      28590
WINTHROP HARBOR PUBLIC                        WORKS WINTHROP HARBOR                    830 SHERIDAN ROAD                                                                    WINTHROP HARBOR    IL      60096
WINTHROP TOWN                                 WINTHROP TOWN ‐ TAX COLL                 1 METCALF SQUARE ROOM 6                                                              WINTHROP           MA      02152
WINTHROP TOWN                                 WINTHROP TOWN ‐ TAX COLL                 17 HIGHLAND AVE                                                                      WINTHROP           ME      04364
WIPF, BOBBI                                   ADDRESS ON FILE
WIRBICKI LAW GROUP                            33 W MONROE ST  STE 1140                                                                                                      CHICAGO            IL      60603
WIRT COUNTY SHERIFF                           WIRT COUNTY ‐ SHERIFF                    1 COURT ST, TAX DEPT                                                                 ELIZABETH          WV      26143
WIRT TOWN                                     WIRT TOWN‐ TAX COLLECTOR                 PO BOX 243                                                                           RICHBURG           NY      14774
WIRTH, JONATHAN                               ADDRESS ON FILE
WISCASSET TOWN                                WISCASSET TOWN ‐ TAX COL                 51 BATH ROAD                                                                         WISCASSET          ME      04578
WISCASSET TOWN CLERK                          51 BATH RD                                                                                                                    WISCASSET          ME      04578
WISCONSIN                                     GENERAL CONTACT                          DEPARTMENT OF FINANCIAL INSTITUTIONS         4822 MADISON YARDS WAY, NORTH TOWER     MADISON            WI      53705
WISCONSIN                                     JANELL FIBIKAR ‐ CONSUMER FINANCE        DEPARTMENT OF FINANCIAL INSTITUTIONS         4822 MADISON YARDS WAY, NORTH TOWER     MADISON            WI      53705
WISCONSIN                                     LISA LEE ‐ CONSUMER FINANCE              DEPARTMENT OF FINANCIAL INSTITUTIONS         4822 MADISON YARDS WAY, NORTH TOWER     MADISON            WI      53705
WISCONSIN                                     MAGGIE SCHMELZER ‐ DEBT                  DEPARTMENT OF FINANCIAL INSTITUTIONS         4822 MADISON YARDS WAY, NORTH TOWER     MADISON            WI      53705
WISCONSIN                                     NANCY SCHREIBER ‐ DEBT                   DEPARTMENT OF FINANCIAL INSTITUTIONS         4822 MADISON YARDS WAY, NORTH TOWER     MADISON            WI      53705
WISCONSIN                                     SARAH DRISCOLL ‐ MORTGAGE                DEPARTMENT OF FINANCIAL INSTITUTIONS         4822 MADISON YARDS WAY, NORTH TOWER     MADISON            WI      53705
WISCONSIN DELLS CITY                          WISCONSIN DELLS CITY TRE                 300 LACROSSE ST                                                                      WISCONSIN DELLS    WI      53965
WISCONSIN DELLS CITY                          WISCONSIN DELLS CITY TRE                 P.O. BOX 655 / 300 LACROSS                                                           WISCONSIN DELLS    WI      53965
WISCONSIN DEPARTMENT OF REVENUE               4822 MADISON YARDS WAY, NORTH TOWER                                                                                           MADISON            WI      53705
WISCONSIN DEPARTMENT OF REVENUE               PO BOX 8908                                                                                                                   MADISON            WI      53708
WISCONSIN DEPT OF FINANCIAL INSTITUTIONS      4822 MADISON YARDS WAY, NORTH TOWER                                                                                           MADISON            WI      53705
WISCONSIN DEPT OF FNCL INST                   DIV BANKING                              4822 MADISON YARDS WAY, NORTH TOWER                                                  MADISON            WI      53705
WISCONSIN ELECTRIC POWER CO.,                 WE ENERGIES                              231 WEST MICHIGAN STREET                                                             MILWAUKEE          WI      53203
WISCONSIN INS PLAN                            600 WEST VIRGINIA ST 101                                                                                                      MILWAUKEE          WI      53204
WISCONSIN MUTUAL INS                          P O BOX 974                                                                                                                   MADISON            WI      53701
WISCONSIN MUTUAL INS CO                       8201 EXCELSIOR DR                                                                                                             MADISON            WI      53717
WISCONSIN MUTUAL INS CO                       P O  BOX 974                                                                                                                  MADISON            WI      53701
WISCONSIN PUBLIC SERVICE                      CORPORATION                              PO BOX 3140                                                                          MILWAUKEE          WI      53201
WISCONSIN PUBLIC SERVICE                      PO BOX 3140                                                                                                                   MILWAUKEE          WI      53201‐3140
WISCONSIN PUBLIC SERVICE CORP.                P.O. BOX 19003                                                                                                                GREEN BAY          WI      54307‐9003
WISCONSIN RAPIDS CITY                         WISOCNSIN RAPIDS CITY‐TR                 444 WEST GRAND AVENUE                                                                WISCONSIN RAPIDS   WI      54495
WISCONSIN TITLE SERVICE COMPANY INC.          1716 PARAMOUNT DRIVE                                                                                                          WAUKESHA           WI      53186
WISCONSON DEPT OF FINANCIAL INSTITUTIONS      201 W WASHINGTON AVE. SUITE 500                                                                                               MADISON            WI      53703
WISE APPRAISAL SERVICES                       2930 HEARTHSIDE LN                                                                                                            LANCASTER          PA      17601
WISE COUNTY                                   WISE COUNTY ‐ TAX COLLEC                 404 W. WALNUT                                                                        DECATUR            TX      76234
WISE COUNTY                                   WISE COUNTY ‐ TREASURER                  206 E MAIN ST ‐ RM 241                                                               WISE               VA      24293
WISE COUNTY APPRAISAL DI                      WISE CAD ‐ TAX COLLECTOR                 400 EAST BUSINESS HWY 38                                                             DECATUR            TX      76234
WISE COUNTY CLERK                             PO BOX 359                                                                                                                    DECATUR            TX      76234
WISE COUNTY TAX OFFICE                        404 W WALNUT                                                                                                                  DECATUR            TX      76234
WISE COUNTY TREASURER                         P.O. BOX 1308                                                                                                                 WISE               VA      24293‐1308
WISE INS GROUP                                P O BOX 600403                                                                                                                DALLAS             TX      75360
WISE PROPERTIES                               WISE LAND COMPANY INC                    809 EAST ESPERANZA AVENUE, SUITE A                                                   MCALLEN            TX      78501
WISE PROPERTY MANAGEMENT, INC.                18550 N. DALE MABRY HWY.                                                                                                      LUTZ               FL      33548
WISE TOWN                                     WISE TOWN ‐ TREASURER                    501 W MAIN STREET                                                                    WISE               VA      24293
WISE TOWNSHIP                                 WISE TOWNSHIP ‐ TREASURE                 9382 E. STEVENSON LAKE R                                                             CLARE              MI      48617
WISE, DANAE                                   ADDRESS ON FILE
WISE, JUSTIN                                  ADDRESS ON FILE
WISE, LISA                                    ADDRESS ON FILE
WISELEY, MICHAEL                              ADDRESS ON FILE
WISEMAN, SAMANTHA                             ADDRESS ON FILE
WISER INSURANCE                               3153 FIRE RD STE 1 F                                                                                                          EGG HARBOR TWP     NJ      08234
WISHART APPRAISAL SERVICE                     304 FISH HATCHERY ROAD                                                                                                        NEWBERRY           SC      29108
WISNER TOWN                                   WISNER TOWN ‐ TAX COLLEC                 P O BOX 290                                                                          WISNER             LA      71378
WISNER TOWNSHIP                               TAX COLLECTOR                            4251 MANKE DR .                                                                      FAIRGROVE          MI      48733
WISNIEWSKI, KRISTIN                           ADDRESS ON FILE
WISNIK, HOWARD                                ADDRESS ON FILE
WISSAHICKON S.D./WHITPAI                      WISSAHICKON SD ‐ TAX COL                 PO BOX 237                                                                           BLUE BELL          PA      19422
WISSAHICKON SCHOOL DISTR                      WISSAHICKON SD ‐ TAX COL                 724 ALENE RD                                                                         LOWER GWYNEDD      PA      19002
WISSAHICKON SCHOOL DISTR                      WISSAHICKON SD ‐ TAX COL                 P.O. BOX 3087                                                                        AMBLER             PA      19002
WITCHES WOOD TAX  DISTRI                      WITCHES WOOD DIST‐COLLEC                 25 CROOKED TRAIL                                                                     WOODSTOCK          CT      06281




                                                                                                                  Page 984 of 998
                                     19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                                               Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               988 of 1004
Creditor Name                           Address1                             Address2                                       Address3                                    City               State    Zip          Country
WITH PRIDE CONSTRUCTION                 PRIDE INVESTMENT GROUP INC           350 E. LA MADRE                                                                            NORTH LAS VEGAS    NV       89031
WITHEE TOWN                             WITHEE TWN TREASURER                 N15109 FISHER AVE.                                                                         THORP              WI       54771
WITHERSPOON LAW OFFICES                 790 FARMINGTON AVE                                                                                                              FARMINGTON         CT       06032
WITHERSPOON, CHARMAINE                  ADDRESS ON FILE
WITHERSPOON, DESHON                     ADDRESS ON FILE
WITHERSPOON, KYMBERLY                   ADDRESS ON FILE
WITHERSPOON, MEGAN                      ADDRESS ON FILE
WITHERSPOON, MORGAN                     ADDRESS ON FILE
WITNESS SYSTEMS, INC.                   ATTN: GENERAL COUNSEL                300 COLONIAL CENTER PARKWAY                                                                ROSWELL            GA       30076
WITT REALTY                             1978 E MAIN ST                                                                                                                  ROCHESTER          NY       14609
WITTEN CONSTRUCTION LLC                 107 REGENCY PL STE D                                                                                                            WEST MONROE        LA       71291
WITTENBURG TOWN                         TAX COLLECTOR                        W18584 MCDIVITT RD.                                                                        WITTENBERG         WI       54499
WITTENBURG TOWN                         WITTENBURG TWN TREASURER             W18584 MCDIVITT RD.                                                                        WITTENBERG         WI       54499
WITTENMYER, ELIZABETH                   ADDRESS ON FILE
WITTMAN, LINNETTE                       ADDRESS ON FILE
WITTS PROPERTY PRESERVATION, LLC        TERRY G. WITT JR.                    1351 N. HART RD                                                                            GENEVA             FL       32732
WIXOM CITY                              WIXOM CITY ‐ TREASURER               49045 PONTIAC TR                                                                           WIXOM              MI       48393
WIZARD RESTORATIONS &                   CARLOS & PETRA NIETO                 10245 8TH ST                                                                               RANCHO CUCAMONGA   CA       91730
WIZARD RESTORATIONS INC                 10245 8TH ST                                                                                                                    RANCHO CUCAMONGA   CA       91730
WK ASSOCIATES                           17732 HIGHLAND ROAD SUITE G                                                                                                     BATON ROUGE        LA       70810
WKM FINANCIAL                           508 SAN BERNARDINO                                                                                                              NEW PORT BEACH     CA       92663
WKM FINANCIAL                           508 SAN BERNARDINO                                                                                                              NEWPORT BEACH      CA       92663
WM JONES INS AND CO                     11111 WILCREST GREEN420                                                                                                         HOUSTON            TX       77042
WM MARBLE AND GRANITE                   CORP                                 2132 W 62 ST                                                                               HIALEAH            FL       33016
WNC INS SVCS                            899 EL CENTRO ST                                                                                                                SOUTH PASADENA     CA       91030
WNS GLOBAL SERVICES (P), LTD.           ATTN: GENERAL COUNSEL                PLANT 10/11 GODREJ & BOYCE COMPLEX             PIROJSHANAGAR, LBS MARG VIKHROLI (WEST)     MUMBAI             MAHARASHT40007‐9
WNS GURGAON                             ATTN: GENERAL COUNSEL                DLF WORLD TECH PARK                            DLF IT SEZ SECTOR 30, NH8                   GURGAON                     122002       INDIA
WNS NORTH AMERICA INC                   15 EXCHANGE PLACE 3RD FL                                                                                                        JERSEY CITY        NJ       07302
WNS NORTH AMERICA, INC.                 ATTN: GENERAL COUNSEL                15 EXCHANGE PLACE                              SUITE 310                                   JERSEY CITY        NJ       07302
WNS NORTH AMERICA, INC.                 ATTN: GENERAL COUNSEL                DLF WORLD TECH PARK DLF                        IT SEZ SECTOR 30, NH8                       SILOKHERA          GURGAON 122002        INDIA
WNY METRO ROBERTS REALTY                JAMES K ROBERTS                      3030 WILLIAM STREET                                                                        CHEEKTOWAGA        NY       14227
WOBURN CITY                             WOBURN CITY ‐ TAX COLLEC             10 COMMON STREET                                                                           WOBURN             MA       01801
WOBURN WATER/SEWER LIENS                WOBURN CITY‐W/S COLLECTO             10 COMMON STREET                                                                           WOBURN             MA       01801
WOELTGE, STEPHEN                        ADDRESS ON FILE
WOESSNER, MATTHEW                       ADDRESS ON FILE
WOFFORD APPRAISALS INC                  PO BOX 4142                                                                                                                     HUNTSVILLE         AL       35815
WOJCIK, CARL                            ADDRESS ON FILE
WOLCOTT TOWN                            WOLCOTT TOWN  ‐ TAX COLL             10 KENEA AVENUE                                                                            WOLCOTT            CT       06716
WOLCOTT TOWN                            WOLCOTT TOWN ‐ TAX COLLE             28 RAILROAD STREET                                                                         WOLCOTT            VT       05680
WOLCOTT TOWN                            WOLCOTT TOWN ‐ TAX COLLE             PO BOX 237                                                                                 WOLCOTT            NY       14590
WOLF CREEK TOWNSHIP                     WOLF CREEK TWP ‐ TAX COL             2737 SCRUBGRASS RD                                                                         GROVE CITY         PA       16127
WOLF EMERGENCY SERVICES                 8362 STATE RD UNIT E                                                                                                            PHILADELPHIA       PA       19148
WOLF FIRM                               2955 MAIN STREET                     2ND FLOOR                                                                                  IRVINE             CA       92614
WOLF HALDENSTEIN ALDER                  FREEMAN & HERZ LLP                   270 MADISON AVENUE                                                                         NEW YORK           NY       10016
WOLF RIVER TOWN                         TAX COLLECTOR                        W2773 HOLLISTER RD                                                                         WHITE LAKE         WI       54491
WOLF RIVER TOWN                         WOLF RIVER TWN TREASURER             7221 CTY RD H                                                                              FREMONT            WI       54940
WOLF RIVER TOWN                         WOLF RIVER TWN TREASURER             W2773 HOLLISTER RD                                                                         WHITE LAKE         WI       54491
WOLF TOWNSHIP                           WOLF TWP ‐ TAX COLLECTOR             695 RTE 405 HWY                                                                            HUGHESVILLE        PA       17737
WOLF, BRIAN                             ADDRESS ON FILE
WOLF, COURTNEY                          ADDRESS ON FILE
WOLF, MAYLON                            ADDRESS ON FILE
WOLF, SHARON                            ADDRESS ON FILE
WOLFE & WYMAN LLP                       2301 DUPONT DR STE 300                                                                                                          IRVINE             CA       92612‐7531
WOLFE & WYMAN LLP                       ATTN: STUART B. WOLFE                11811 N. TATUM, SUITE 3031                                                                 PHOENIX            AZ       85028‐1621
WOLFE BUILDERS & CONTRACTOR             WILFRED J LAVAN                      5002 DENMARK ST                                                                            HOUSTON            TX       77016
WOLFE CONSTRUCTION INC                  15809 EL SOCCORRO LOOP                                                                                                          CORPUS CHRISTI     TX       78418
WOLFE COUNTY                            WOLFE COUNTY ‐ SHERIFF               PO BOX 812                                                                                 CAMPTON            KY       41301
WOLFE MOTTOLA & SONS                    CONSTRUCTION                         12434 STOTTLEMYER RD                                                                       MYERSVILLE         MD       21773
WOLFEBORO TOWN                          WOLFEBORO TOWN ‐TAX COLL             84 SOUTH MAIN STREET                                                                       WOLFEBORO          NH       03894
WOLFENBARGER INS AGENCY                 1572 ALLENTOWN RD                                                                                                               LIMA               OH       45805
WOLFES CARPET & SERVICES                15118 MINTZ LANE                                                                                                                HOUSTON            TX       77014
WOLFF, ROBERT                           ADDRESS ON FILE
WOLFF, THOMAS                           ADDRESS ON FILE
WOLFORD, YVETTE                         ADDRESS ON FILE
WOLFPACK CONTRACTING & MAINTENANCE      ALLISON C CRYER                      2517 COX ROAD                                                                              WESTLAKE           LA       70669
WOLINSKI BUILDERS LLC                   DANA E WOLINSKI                      110 OGDEN BLVD                                                                             DAYTONA BEACH      FL       32118
WOLLSCHLAGER, JEFFERY                   ADDRESS ON FILE
WOLPER LAW FIRM, PLLC                   400 COLUMBUS AVENUE, SUITE 124S                                                                                                 VALHALLA           NY       10595
WOLTER, JACOB                           ADDRESS ON FILE
WOLTERS (FORMERLY STEWART)




                                                                                                          Page 985 of 998
                                          19-10412-jlg            Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                              DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                                 Pg CREDITOR MATRIX
                                                                                                        989 of 1004
Creditor Name                                Address1                                 Address2                                     Address3                         City             State   Zip        Country
WOLTERS KLUWER FINANCIAL SERVICES            33082 COLLECTION CENTER DRIVE            33082 COLLECTION CENTER DRIVE                                                 CHICAGO          IL      60693
WOLTERS KLUWER FINANCIAL SERVICES, INC.      ATTN: GENERAL COUNSEL                    6815 SAUKVIEW DRIVE                                                           ST. CLOUD        MN      56303
WOLTERS KLUWER FINANCIAL SERVICES, INC.      ATTN: NORTH AMERICAN LAW DEPARTMENT      6815 SAUKVIEW DRIVE                                                           ST. CLOUD        MN      56303
WOLTERS KLUWER FINANCIAL SERVICES, INC.      ATTN: SHARON STROBEL                     6815 SAUKVIEW DRIVE                                                           ST. CLOUD        MN      56303
WOLTERS KLUWER GOVERNANCE                    RISK & COMPLIANCE                        ATTN: ASSOCIATE GENERAL COUNSEL              111 EIGHTH AVENUE 13TH FLOOR     NEW YORK         NY      10011
WOLTERS KLUWER LAW & BUSINESS                4829 INNOVATION WAY                                                                                                    CHICAGO          IL      60682‐0048
WOLVERINE LAKE VILLAGE                       WOLVERINE LAKE VLG ‐ TRE                 425 GLENGARY                                                                  WOLVERINE LAKE   MI      48390
WOLVERINE MTL INS CO                         1 WOLVERINE WAY                                                                                                        DOWAGIAC         MI      49047
WOLVERINE MUTUAL INS CO                      PO BOX 88062                                                                                                           CHICAGO          IL      60680
WOLVERINE VILLAGE                            WOLVERINE VILLAGE ‐ TREA                 P.O. BOX 247                                                                  WOLVERINE        MI      49799
WOLZEN APPRAISALS INC                        PO BOX 1143                                                                                                            CHOCTAW          OK      73020
WOMACK, DOUGLAS                              ADDRESS ON FILE
WOMACK, EVONNE                               ADDRESS ON FILE
WOMACK, RICKY                                ADDRESS ON FILE
WOMBLE, JENNIFER                             ADDRESS ON FILE
WOMELSDORF BORO                              WOMELSDORF BORO ‐ COLLEC                 542 W HIGH ST                                                                 WOMELSDORF       PA      19567
WOMEN AT WORK INC                            2151 HIGHLAND DR                                                                                                       POWHATAN         VA      23139
WONEWOC TOWN                                 WONEWOC TWN TREASURER                    N1533 RAESE RD                                                                ELROY            WI      53929
WONEWOC VILLAGE                              WONEWOC VLG TREASURER                    PO BOX 37                                                                     WONEWOC          WI      53968
WONG, ANNA                                   ADDRESS ON FILE
WONG, ANTHONY                                ADDRESS ON FILE
WONG, GAREK                                  ADDRESS ON FILE
WONG, MAXIMILIANO                            ADDRESS ON FILE
WONG, STEVEN                                 ADDRESS ON FILE
WONG‐SAUCEDO, ZAYRA                          ADDRESS ON FILE
WONSETLER & WEBNER PA                        D/B/A KWPA                               860 N ORANGE AVENUE SUITE 135                                                 ORLANDO          FL      32801
WOOD ACRES HOMEOWNERS ASSOCIATION            249 LIVINGSTON AVE                                                                                                     NEW BRUNSWICK    NJ      08901
WOOD AND ASSOCS                              32 S COMMON ST                                                                                                         LYNN             MA      01902
WOOD COUNTY                                  WOOD COUNTY ‐ TAX COLLEC                 P O BOX 1919                                                                  QUITMAN          TX      75783
WOOD COUNTY                                  WOOD COUNTY ‐ TREASURER                  ONE COURTHOUSE SQUARE                                                         BOWLING GREEN    OH      43402
WOOD COUNTY CLERK                            P O BOX 1796                                                                                                           QUITMAN          TX      75783
WOOD COUNTY SHERIFF                          319 MARKET STREET                                                                                                      PARKERSBURG      WV      26101
WOOD COUNTY SHERIFF                          WOOD COUNTY ‐ SHERIFF                    319 MARKET ST                                                                 PARKERSBURG      WV      26101
WOOD COUNTY TREASURER                        COUNTY OFFICE BUILDING                   1 COURTHOUSE SQUARE                                                           BOWLING GREEN    OH      43402‐0829
WOOD CREST HOMEOWNERS ASSOCIATION INC        4425 FORBES BOULEVARD                    SUITE C                                                                       LANHAM           MD      20706
WOOD DUCK ISLAND POA., INC.                  100 VISTA ROYALE BLVD                                                                                                  VERO BEACH       FL      32962
WOOD PARK AT DESOTO SQUARE VILLAS            4301 32ND ST W ST A20                                                                                                  BRADENTON        FL      34205
WOOD RIVER COMMUNITY ASSOCIATION             4410 WOOD RIVER DR                                                                                                     CORPUS CHRISTI   TX      78410
WOOD RIVER TOWN                              WOOD RIVER TWN TREASURER                 22849 S WILLIAMS RD                                                           GRANTSBURG       WI      54840
WOOD TOWNSHIP                                DORIS JEAN ROURKE ‐ TC                   POB 25                                                                        ROBERTSDALE      PA      16674
WOOD, ALICIA                                 ADDRESS ON FILE
WOOD, CHRISTINA                              ADDRESS ON FILE
WOOD, COLTON                                 ADDRESS ON FILE
WOOD, DELIGHT                                ADDRESS ON FILE
WOOD, ERNEST                                 ADDRESS ON FILE
WOOD, KATHLEEN                               ADDRESS ON FILE
WOOD, KELLY                                  ADDRESS ON FILE
WOOD, KRISTI                                 ADDRESS ON FILE
WOOD, MICHAEL                                ADDRESS ON FILE
WOOD, RHONDA                                 ADDRESS ON FILE
WOOD, RYAN                                   ADDRESS ON FILE
WOOD, TABITHA                                ADDRESS ON FILE
WOODALL APPRAISALS                           517 GUNTER AVE                                                                                                         GUNTERSVILLE     AL      35976
WOODALL, JAMISON                             ADDRESS ON FILE
WOODARD CLEANING AND                         RESTORATION INC                          2647 ROCK HILL IND CT                                                         ST LOUIS         MO      63144
WOODARD CONSTRUCTION LLC                     372 E CATCLAW CT                                                                                                       GILBERT          AZ      85296
WOODARD, LATOYA                              ADDRESS ON FILE
WOODBERG ROOFING &                           RESTORATION                              1685 S COLORADO BLVD 266                                                      DENVER           CO      80222
WOODBINE BORO                                WOODBINE BORO ‐ TAX COLL                 501 WASHINGTON AVENUE                                                         WOODBINE         NJ      08270
WOODBINE CITY                                WOODBINE CITY‐TAX COLLEC                 PO BOX 26                                                                     WOODBINE         GA      31569
WOODBORO TOWN                                WOODBORO TWN TREASURER                   8672 OLD HIGHWAY K                                                            HARSHAW          WI      54529
WOODBRIDGE TOWN                              WOODBRIDGE TN  ‐ COLLECT                 11 MEETINGHOUSE LANE                                                          WOODBRIDGE       CT      06525
WOODBRIDGE TOWNSHIP                          1 MAIN STREET                                                                                                          WOODBRIDGE       NJ      07095
WOODBRIDGE TOWNSHIP                          WOODBRIDGE TWP ‐ TREASUR                 PO BOX 94                                                                     FRONTIER         MI      49239
WOODBRIDGE TOWNSHIP    ‐                     WOODBRIDGE TWP‐COLLECTOR                 1 MAIN STREET                                                                 WOODBRIDGE       NJ      07095
WOODBURN CITY                                WOODBURN CITY ‐ CLERK                    PO BOX 87                                                                     WOODBURN         KY      42170
WOODBURN ESTATES & GOLF                      1776 COUNTRY CLUB ROAD                                                                                                 WOODBURN         OR      97071
WOODBURY BORO                                WOODBURY BORO ‐ TAX COLL                 211 HIGHLAND DRIVE                                                            WOODBURY         PA      16695
WOODBURY CITY                                WOODBURY CITY ‐ TAX COLL                 PO BOX 355                                                                    WOODBURY         NJ      08096
WOODBURY CITY                                WOODBURY CITY‐TAX COLLEC                 101 W WATER ST                                                                WOODBURY         TN      37190




                                                                                                                 Page 986 of 998
                                      19-10412-jlg                 Doc 15            Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                                DITECH HOLDING CORPORATION ET. AL.                                            Main Document
                                                                                                   Pg CREDITOR MATRIX
                                                                                                          990 of 1004
Creditor Name                              Address1                                     Address2                                        Address3                                City               State   Zip          Country
WOODBURY CITY                              WOODBURY CITY‐TAX COLLEC                     PO BOX 297                                                                              WOODBURY           GA      30293
WOODBURY COUNTY                            WOODBURY COUNTY ‐ TREASU                     822 DOUGLAS STREET RM 10                                                                SIOUX CITY         IA      51101
WOODBURY COUNTY TREASURER                  620 DOUGLAS ST ROOM 106                                                                                                              SIOUX CITY         IA      51101
WOODBURY HEIGHTS BORO                      WOODBURY HEIGHTS ‐COLLEC                     500 ELM AVENUE                                                                          WOODBURY HGTS      NJ      08097
WOODBURY TOWN                              WOODBURY TOWN  ‐ TAX COL                     281 MAIN STREET SOUTH                                                                   WOODBURY           CT      06798
WOODBURY TOWN                              WOODBURY TOWN ‐ TAX COLL                     P.O. BOX 10                                                                             WOODBURY           VT      05681
WOODBURY TOWN                              WOODBURY TOWN‐TAX COLLEC                     PO BOX 216                                                                              HIGHLAND MILLS     NY      10930
WOODBURY TOWNSHIP                          CAROLYN TRACEY ‐ TAX COL                     221 MILL STREET                                                                         WOODBURY           PA      16695
WOODBURY TOWNSHIP                          WOODBURY TWP ‐ TAX COLLE                     215 J ALFRED DRIVE                                                                      WILLIAMSBURG       PA      16693
WOODBURY VILLAGE                           WOODBURY VIL ‐ COLLECTOR                     12 FERNDALE AVE                                                                         HIGHLAND MILLS     NY      10930
WOODCLIFF LAKE BORO                        WOODCLIFF LAKE BORO ‐COL                     188 PASCACK ROAD                                                                        WOODCLIFF LAKE     NJ      07677
WOODCOCK TOWNSHIP                          WOODCOCK TWP ‐ TAX COLLE                     24179 DIBBLE HILL RD                                                                    SAEGERTOWN         PA      16433
WOODCOME INS AGENCY INC                    166A HAMILTON ST                                                                                                                     LEOMINSTER         MA      01453
WOODCREEK MUD W                            WOODCREEK MUD ‐ TAX COLL                     6935 BARNEY RD 110                                                                      HOUSTON            TX      77092
WOODCREEK POA                              7702 FM 1960 EAST                            SUITE 204                                                                               HUMBLE             TX      77346
WOODCREEK RESERVE MUD T                    WOODCREEK RESERVE MUD                        12841 CAPRICORN STREET                                                                  STAFFORD           TX      77477
WOODCREEK VILLAGE CONDO ASSOC.             P.O. BOX 2741                                                                                                                        FARMINGTON HILLS   MI      48333
WOODCREST HOMEOWNERS ASSOCIATION, ET AL.   J. WILLIAM EBERT; LIPSON, NEILSON,           COLE, SELTZER & GARIN, P.C.                     9900 COVINGTON CROSS DR.  SUITE 120     LAS VEGAS          NV      89144
WOODCREST PARK HOA                         9916 WINDISCH ROAD                                                                                                                   WEST CHESTER       OH      45069
WOODCREST VILLAGE CONDOMINIUM NO ONE INC   92 THOMAS JOHNSON DR STE 170                                                                                                         FREDERICK          MD      21702
WOODCROFT HOMEOWNERS ASSOCIATION           4034 CLAYBROOKE WAY                                                                                                                  LAS VEGAS          NV      89121
WOODEN, SHNITA                             ADDRESS ON FILE
WOODFIELD AT MT OLIVE HOA                  4‐08 TOWNE CENTER DRIVE                                                                                                              NORTH BRUNSWICK    NJ      08902
WOODFORD COUNTY                            WOODFORD COUNTY ‐ SHERIF                     103 S MAIN ST                                                                           VERSAILLES         KY      40383
WOODFORD COUNTY                            WOODFORD COUNTY ‐ TREASU                     115 N MAIN SUITE 105                                                                    EUREKA             IL      61530
WOODFORD R PEBBLES                         29 ALLENS ALY                                                                                                                        RATON              NM      87740
WOODFORD TOWN                              WOODFORD TOWN ‐ TAX COLL                     1391 VT ROUTE 9                                                                         WOODFORD           VT      05201
WOODFOREST CIVIC ASSOCIATION, INC.         314 FREEPORT ST.                                                                                                                     HOUSTON            TX      77015
WOODHAVEN                                  MANUFACTURED HOME COMMUNITY                  4311 235TH LANE NW                                                                      SAINT FRANCIS      MN      55070
WOODHAVEN CITY                             WOODHAVEN CITY ‐ TREASUR                     21869 WEST ROAD                                                                         WOODHAVEN          MI      48183
WOODHAVEN COMMUNITY ASSOCIATION            2212 HAY MEADOW TRAIL                                                                                                                KNOXVILLE          TN      37920
WOODHOME INSURANCE                         1726 REISTERSTOWN RD                         SUITE 219                                                                               BALTIMORE          MD      21208
WOODHOUSE, CHRISTOPHER                     ADDRESS ON FILE
WOODHULL TOWN                              WOODHULL TOWN‐TAX COLLEC                     PO BOX 121                                                                              WOODHULL           NY      14898
WOODHULL TOWNSHIP                          WOODHULL TOWNSHIP ‐ TREA                     7315 W BEARD RD.                                                                        PERRY              MI      48872
WOODIES PEST CONTROL                       15511 OAK GROVE                                                                                                                      SAN ANTONIO        TX      78255‐1119
WOODINVILLE WATER DISTRICT                 PO BOX 1390                                                                                                                          WOODINVILLE        WA      98072
WOODLAKE HOMEOWNERS ASSOC., INC.           PO BOX 744                                                                                                                           BIXBY              OK      74008
WOODLAKE ISLES, INC.                       C/O HRT REALTY SERVICES, LLC                 1200 CLINT MOORE RD. SUITE 8                                                            BOCA RATON         FL      33487
WOODLAKE TAX DISTRICT                      WOODLAKE TAX DIST ‐ COLL                     57 CLUBHOUSE DRIVE                                                                      WOODBURY           CT      06798
WOODLAKE, INC.                             57 CLUBHOUSE DRIVE                                                                                                                   WOODBURY           CT      06798
WOODLAND CONDOMINIUMS HOA, INC.            CHRISTENSON & FIEDERLEIN, PC                 BD CHRISTENSON FOR FUTURE HOLDINGS, LLC         302 E. COURT STREET                     PLYMOUTH           MI      48170
WOODLAND CONDOMINIUMS HOA, INC.            ZELMANSKI, DANNER & FIORITTO PLLC; PAUL      C. SCHULTZ, COUNSEL FOR WOODLAND CONDO          44670 ANN ARBOR ROAD, SUITE 170         FLINT              MI      48502
WOODLAND CREEK HOA, INC.                   P.O. BOX 1495                                                                                                                        WEST PALM BEACH    FL      33403
WOODLAND ESTATES ASSOC. INCORPORATED       P.O. BOX 1396                                                                                                                        HEMPHILL           TX      75948
WOODLAND HEIGHTS EAST HOA                  C/O PROPERTY SPECIALISTS, INC.               5999 NEW WILKE ROAD #108                                                                ROLLING MEADOWS    IL      60008
WOODLAND HILLS CITY                        CITY OF WOODLAND HILLS ‐                     PO BOX 43032                                                                            LOUISVILLE         KY      40253
WOODLAND HILLS S.D./BRAD                   WOODLAND HILLS SD ‐ COLL                     1300 BRINTON RD                                                                         PITTSBURGH         PA      15221
WOODLAND HILLS S.D./BRAD                   WOODLAND HILLS SD ‐ COLL                     415 SIXTH ST MUNI BLDG                                                                  BRADDOCK           PA      15104
WOODLAND HILLS S.D./CHAL                   CAROL DONAHUE ‐ TAX COLL                     144 LYNNWOOD AVE                                                                        EAST PITTSBURGH    PA      15112
WOODLAND HILLS S.D./EAST                   WOODLAND HILLS SD ‐ COLL                     809 EAST PITTSBURG PLAZA                                                                EAST PITTSBURGH    PA      15112
WOODLAND HILLS S.D./EDGE                   WOODLAND HILLS SD ‐ COLL                     2 RACE ST                                                                               EDGEWOOD           PA      15218
WOODLAND HILLS S.D./FORE                   JANET SULLIVAN ‐ TAX COL                     4400 GREENSBURG PIKE                                                                    PITTSBURGH         PA      15221
WOODLAND HILLS S.D./NORT                   WOODLAND HILLS SD ‐ COLL                     600 ANDERSON ST                                                                         NORTH BRADDOCK     PA      15104
WOODLAND HILLS S.D./RANK                   RAEQUEL R PRICE‐ TAX COL                     320 HAWKINS AVE                                                                         RANKIN             PA      15104
WOODLAND HILLS S.D./SWIS                   WOODLAND HILLS SD ‐ COLL                     7447 WASHINGTON AVE                                                                     PITTSBURGH         PA      15218
WOODLAND HILLS S.D./TURT                   WOODLAND HILLS SD ‐ COLL                     125 MONROEVILLE AVE                                                                     TURTLE CREEK       PA      15145
WOODLAND HILLS S.D./WILK                   GEORGE PORADO, TAX COLLE                     174 CURRY AVE                                                                           TURTLE CREEK       PA      15145
WOODLAND HILLS SD/CHURCH                   DANIEL DUERRING ‐ COLLEC                     2300 WILLIAM PENN HWY                                                                   PITTSBURGH         PA      15235
WOODLAND MANOR                             338 COUNTY ROUTE 11                                                                                                                  WEST MONROE        NY      13167
WOODLAND MILLS                             WOODLAND MILLS‐TRUSTEE                       PO BOX 147                                                                              UNION CITY         TN      38281
WOODLAND MTL                               228 CHESTNUT                                                                                                                         CARLTON            MN      55718
WOODLAND MUT INS                           PO BOX 240                                                                                                                           CARLTON            MN      55718
WOODLAND PARK BORO                         WOODLAND PARK BORO ‐ COL                     5 BROPHY LANE                                                                           WOODLAND PARK      NJ      07424
WOODLAND PINES OWNERS ASSOCIATION, INC.    12603 LOUETTA RD 101                                                                                                                 CYPRESS            TX      77429
WOODLAND PLACE CONDO TRUST                 144 BANK STREET, P.O. BOX 2320               C/O EDWARD K. SHANLEY, ESQ.,                    COOGAN SMITH, LLP                       ATTLEBORO          MA      02703
WOODLAND REALTY                            57 FIRST AVENUE                                                                                                                      EAST ELLIJAY       GA      30540
WOODLAND TOWN                              WOODLAND TWN TREASURER                       E2326 CRANDALL DR                                                                       WONEWOC            WI      53968
WOODLAND TOWNSHIP                          WOODLAND TOWNSHIP ‐ TREA                     156 S MAIN ST.                                                                          WOODLAND           MI      48897
WOODLAND TOWNSHIP                          WOODLAND TWP ‐ COLLECTOR                     P.O. BOX 480                                                                            CHATSWORTH         NJ      08019




                                                                                                                      Page 987 of 998
                                     19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                    Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      991 of 1004
Creditor Name                              Address1                                 Address2                                     Address3           City              State   Zip          Country
WOODLAND TRAIL CONDO ASSOC                 PO BOX 1019                                                                                              CROTON FALLS      NY      10519
WOODLAND TREE SERVICE, LLC                 1831 TITUS RD                                                                                            MEMPHIS           TN      38111
WOODLAND VILLAGE                           WOODLAND VILLAGE ‐ TREAS                 171 N. MAIN STREET                                              WOODLAND          MI      48897
WOODLANDS COURT HOMEOWNER ASSOC., INC.     500 SUGAR MILL ROAD, #200B                                                                               ATLANTA           GA      30350
WOODLANDS HOMEOWNER ASSOCIATION, INC.      500 SUGAR MILL ROAD 200B                                                                                 ATLANTA           GA      30350
WOODLANDS MUD 1 M                          WOODLANDS MUD 1                          2455 LAKE ROBBINS DR                                            THE WOODLANDS     TX      77380
WOODLANDS OF PALM SPRINGS HOA              3900 WOODLAKE BLVD                       SUITE 309                                                       LAKE WORTH        FL      33463
WOODLANDS ROOFING                          GINGER ENTERPRISES LLC                   GINGER ENTERPRISES LLC                       8402 GINGER        SPRING            TX      77389
WOODLANDS SECTION EIGHT ASSOCIATION INC    7100 W COMMERCIAL BLVD                   107                                                             LAUDERHILL        FL      33319
WOODLAWN CITY                              CITY OF WOODLAWN ‐ CLERK                 PO BOX 72127                                                    NEWPORT           KY      41072
WOODLAWN PARK CITY                         CITY OF WOODLAWN PARK ‐                  2527 NELSON MILLER PKWY,                                        LOUISVILLE        KY      40223
WOODLEA PLACE                              LESLIE DEDRIC                            2200 HILLSBORO ROAD, SUITE 200                                  NASHVILLE         TN      37212
WOODLYNNE BORO                             WOODLYNNE BORO ‐ TAX COL                 200 COOPER AVENUE                                               WOODLYNNE         NJ      08107
WOODMAN VILLAGE                            WOODMAN VLG TREASURER                    301 SPENCER ST                                                  WOODMAN           WI      53827
WOODMOHR TOWN                              WOODMOHR TWN TREASURER                   17252 117TH ST                                                  BLOOMER           WI      54724
WOODMONT GREEN                             BENCHMARK PROPERTY MANAGEMENT, INC.      7932 WILES ROAD                                                 CORAL SPRINGS     FL      33067
WOODMORE SOUTH HOA                         6300 WOODSIDE COURT, SUITE 10                                                                            COLUMBIA          MD      21046
WOOD‐RIDGE                                 WOOD‐RIDGE ‐ TAX COLLECT                 85 HUMBOLDT STREET                                              WOOD RIDGE        NJ      07075
WOODRIDGE MOBILE HOME PARK                 1510 16TH ST SW  211                                                                                     MINOT             ND      58701
WOODRIDGE MUD U                            WOODRIDGE MUD                            11500 NORTHWEST FREEWAY,                                        HOUSTON           TX      77092
WOODRIDGE PLACE                            CONDOMINIUM ASSOC                        PO BOX 49023                                                    BENTON HARBOR     MI      49023
WOODRIDGE VILLAGE                          WOODRIDGE VILL‐TAX COLLE                 PO BOX 655                                                      WOODRIDGE         NY      12789
WOODRING, KENNETH                          ADDRESS ON FILE
WOODROCK LLC                               P.O. BOX 7048                                                                                            LEES SUMMIT       MO      64064
WOODRUFF CONSTRUCTION                      7237 LESTERFORD CT                                                                                       SACRAMENTO        CA      95842
WOODRUFF COUNTY                            WOODRUFF COUNTY ‐ COLLEC                 P. O. BOX 555                                                   AUGUSTA           AR      72006
WOODRUFF TOWN                              WOODRUFF TWN TREASURER                   P.O. BOX 560                                                    WOODRUFF          WI      54568
WOODS & AITKEN LLP                         301 S 13TH STREET STE 500                                                                                LINCOLN           NE      68508
WOODS APPRAISAL LLC                        3515 N SKYLARK RD                                                                                        KINGMAN           AZ      86409
WOODS COUNTY                               WOODS COUNTY ‐ TAX COLLE                 PO BOX 7                                                        ALVA              OK      73717
WOODS COVE III, LLC                        1801 W. OLYMPIC BLVD                                                                                     PASADENA          CA      91199‐1558
WOODS FAMILY HEATING &AC                   86 LEE HWY                                                                                               ROANOKE           VA      24019
WOODS OVIATT GILMAN LLP                    700 CROSSROADS BLDG 2                    STATE ST                                                        ROCHESTER         NY      14614
WOODS OVIATT GILMAN LLP                    ROBERT HOOKS, ESQ.                       700 CROSSROADS BUILDING                      2 STATE STREET     ROCHESTER         NY      14614
WOODS, ASHLEE                              ADDRESS ON FILE
WOODS, CHARLOTTE                           ADDRESS ON FILE
WOODS, JACKSON                             ADDRESS ON FILE
WOODS, RASHEEDA                            ADDRESS ON FILE
WOODS, ROBERT                              ADDRESS ON FILE
WOODS, TAMIKA                              ADDRESS ON FILE
WOODS, TIFFANY                             ADDRESS ON FILE
WOODSBURGH VILLAGE                         WOODSBURGH VIL ‐ RECEIVE                 30 PIERMONT AVENUE                                              HEWLETT           NY      11557
WOODSIDE PLANTATION PROPERTY               OWNERS' ASSOC., INC.                                                                                     AIKEN             SC      29803
WOODSIDE RENOVATORS                        RANDY R RUSSELL                          1766 WOODSIDE RD.                                               FORKED RIVER      NJ      08731
WOODSIDE TOWN                              WOODSIDE TOWN ‐ TAX COLL                 P O BOX 54                                                      WOODSIDE          DE      19980
WOODSON COUNTY                             WOODSON COUNTY ‐ TREASUR                 105 W RUTLEDGE, RM 105                                          YATES CENTER      KS      66783
WOODSON, KATRINA                           ADDRESS ON FILE
WOODSTOCK CITY                             WOODSTOCK CITY‐TAX COLLE                 12453 HWY 92                                                    WOODSTOCK         GA      30188
WOODSTOCK TOWN                             WOODSTOCK TOWN ‐ TAX COL                 31 THE GREEN                                                    WOODSTOCK         VT      05091
WOODSTOCK TOWN                             WOODSTOCK TOWN ‐ TAX COL                 415 ROUTE 169                                                   WOODSTOCK         CT      06281
WOODSTOCK TOWN                             WOODSTOCK TOWN ‐ TAX COL                 P.O. BOX 146                                                    NORTH WOODSTOCK   NH      03262
WOODSTOCK TOWN                             WOODSTOCK TOWN ‐ TAX COL                 P.O. BOX 317                                                    BRYANT POND       ME      04219
WOODSTOCK TOWN                             WOODSTOCK TOWN ‐ TREASUR                 135 N MAIN ST                                                   WOODSTOCK         VA      22664
WOODSTOCK TOWN                             WOODSTOCK TOWN‐TAX COLLE                 45 COMEAU DRIVE                                                 WOODSTOCK         NY      12498
WOODSTOCK TOWNSHIP                         WOODSTOCK TOWNSHIP ‐ TRE                 6486 DEVILS LAKE HWY                                            ADDISON           MI      49220
WOODSTOWN BORO                             WOODSTOWN BORO ‐ TAX COL                 P.O.BOX 286                                                     WOODSTOWN         NJ      08098
WOODSTOWN BOROUGH                          25 WEST AVENUE                           P.O. BOX 286                                                    WOODSTOWN         NJ      08098
WOODTIQUE HEIGHTS HOMEOWNERS ASSOCIATION   2201 HAWKINS LANE                                                                                        EUGENE            OR      97405
WOODVIEW VILLAGE HOA INC                   PO BOX 7685                                                                                              CAPITOL HEIGHTS   MD      20791
WOODVILLE CITY                             WOODVILLE CITY‐TREASURER                 PO BOX 605                                                      WOODVILLE         MS      39669
WOODVILLE MTL INS                          200 E MAIN                                                                                               WOODVILLE         OH      43469
WOODVILLE MUTUAL                           P.O. BOX 157                                                                                             WOODVILLE         OH      43469
WOODVILLE MUTUAL                           PO BOX 157                                                                                               WOODVILLE         OH      93565
WOODVILLE TOWN                             WOODVILLE TWN TREASURER                  W3151 CTY B                                                     HILBERT           WI      54129
WOODVILLE VILLAGE                          WOODVILLE VLG TREASURER                  PO BOX 205 / 102 S MAIN                                         WOODVILLE         WI      54028
WOODWARD COUNTY                            WOODWARD COUNTY ‐ COLLEC                 1600 MAIN                                                       WOODWARD          OK      73801
WOODWARD PIRES & LOMBARDO PA               3200 TAMIAMI TRAIL NORTH                 STE 200                                                         NAPLES            FL      34103
WOODWARD TOWNSHIP                          TAX COLLECTION                           48 WEST THIRD ST                                                WILLIAMSPORT      PA      17701
WOODWARD TOWNSHIP                          WOODWARD TWP ‐ TAX COLLE                 271 S. ALLEGHENY STREET                                         LOCK HAVEN        PA      17745
WOODWARD TOWNSHIP                          WOODWARD TWP ‐ TAX COLLE                 986 CLARA STREET                                                HOUTZDALE         PA      16651




                                                                                                               Page 988 of 998
                                           19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                           DITECH HOLDING CORPORATION ET. AL.                      Main Document
                                                                                              Pg CREDITOR MATRIX
                                                                                                     992 of 1004
Creditor Name                                 Address1                             Address2                                     Address3             City               State   Zip          Country
WOODWARD, LISSA                               ADDRESS ON FILE
WOODWAY HOMES ASSOCIATION, INC.               P O BOX 7112                                                                                           VICTORIA           TX      77903‐7112
WOODWORTH CITY                                WOODWORTH CITY ‐ TAX COL             P O BOX 228                                                       WOODWORTH          LA      71485
WOODYS WINDOWS LLC                            22511 RED WING TRL                                                                                     TOMBALL            TX      77375
WOOLWICH TOWN                                 WOOLWICH TOWN ‐ TAX COLL             13 NEQUASSET ROAD                                                 WOOLWICH           ME      04579
WOOLWICH TOWNSHIP                             WOOLWICH TWP ‐ COLLECTOR             120 VILLAGE GREEN DR                                              WOOLWICH           NJ      08085
WOONSOCKET CITY                               WOONSOCKET CITY‐TAX COLL             P.O. BOX B (ATTN: SUE E                                           WOONSOCKET         RI      02895
WOOSTER CONSTRUCTION                          JEFFREY L WOOSTER                    5200 NW 33RD ST                                                   TOPEKA             KS      66618
WOOTEN, JOSHUA                                ADDRESS ON FILE
WOOTEN, SHANNON                               ADDRESS ON FILE
WORCESTER CEN SCH (COMBI                      WORCESTER CEN SCH‐ COLLE             CITIZENS BANK PO BOX 654                                          WORCHESTER         NY      12197
WORCESTER CITY                                WORCESTER CITY ‐TAX COLL             455 MAIN STREET  ROOM 20                                          WORCESTER          MA      01608
WORCESTER COUNTY                              1 WEST MARKET STREET 1105                                                                              SNOW HILL          MD      21863
WORCESTER COUNTY                              P.O. BOX 349                                                                                           SNOW HILL          MD      21863
WORCESTER COUNTY                              WORCESTER COUNTY ‐ TREAS             PO BOX 248                                                        SNOW HILL          MD      21863
WORCESTER COUNTY /SEMIAN                      WORCESTER COUNTY ‐ TREAS             PO BOX 248 ‐ ROOM 1105                                            SNOW HILL          MD      21863
WORCESTER COUNTY OFFICE OF THE TREASURER      P.O. BOX 349                                                                                           SNOW HILL          MD      21863‐0349
WORCESTER TOWN                                WORCESTER TOWN ‐ TAX COL             DRAWER 161                                                        WORCESTER          VT      05682
WORCESTER TOWN                                WORCESTER TOWN‐TAX COLLE             PO BOX 115                                                        WORCHESTER         NY      12197
WORCESTER TOWN                                WORCESTER TWN TREASURER              W6386 SPRINGS DR                                                  PHILLIPS           WI      54555
WORCESTER TOWNSHIP                            PATRICIA GRAMM ‐ TAX COL             P.O. BOX 97                                                       WORCESTER          PA      19490
WORCESTER WATER/SEWER LI                      WORCESTER CITY ‐TAX COLL             455 MAIN STREET  ROOM 20                                          WORCESTER          MA      01608
WORD OF MOUTH HOME                            IMPROVEMENTS CONSTR. LLC             HOWARD BENNETT                               1423 BOND STREET     HILLSIDE           NJ      07205
WORK IN PROGRESS LLC                          DARRIN DOWNEY                        2306 HAZEL STREET                                                 CARTHAGE           MO      64836
WORKFORCE SAFETY & INSURANCE                  1600E CENTURY AVE STE1                                                                                 BISMARCK           ND      58506
WORKHORSE LLC                                 PO BOX 40                                                                                              CAMPTI             LA      71411
WORKING ADVANTAGE, LLC                        ATTN: GENERAL COUNSEL                6815 SAUKVIEW DRIVE                                               ST. CLOUD          MN      56303
WORKIVA INC                                   2900 UNIVERSITY BLVD                                                                                   AMES               IA      50010
WORKMENS INSURANCE GROUP                      P O  BOX 54845                                                                                         LOS ANGELES        CA      90054
WORKPLACE ENVIRONMENTS 2000 LLC               37 EAST GERMANTOWN PIKE STE 103                                                                        PLYMOUTH MEETING   PA      19462
WORKSCAPES INC JACKSONVILLE                   PO BOX 4537                                                                                            ORLANDO            FL      32802
WORKU, KIDAN                                  ADDRESS ON FILE
WORKU, SARA                                   ADDRESS ON FILE
WORLD CLASS MAINTENANCE                       334 EAST LAKE RD PMB 276                                                                               PALM HARBOR        FL      34685
WORLD RIVERS                                  CONSTRUCTION                         2303 JACQUELYN DR                                                 HOUSTON            TX      77055
WORLD WIDE LAND TRANSFER, INC                 7 NESHAMINY INTERPLEX STE 209                                                                          TREVOSE            PA      19053
WORLDWIDE APPRAISAL SERVICES                  5449 MARCIA CIRCLE                                                                                     JACKSONVILLE       FL      32210
WORLDWIDE CONT & ROOFING                      4523 PINEMONT                                                                                          HOUSTON            TX      77018
WORMLEYSBURG BORO                             ROXANNE GRANDON‐TAX COLL             20 MARKET ST                                                      WORMLEYSBURG       PA      17043
WORTH COUNTY                                  WORTH COUNTY ‐ COLLECTOR             PO BOX 217                                                        GRANT CITY         MO      64456
WORTH COUNTY                                  WORTH COUNTY ‐ TREASURER             PO BOX 257                                                        NORTHWOOD          IA      50459
WORTH COUNTY                                  WORTH COUNTY‐TAX COMMISS             201 N MAIN ST ‐ ROOM 15                                           SYLVESTER          GA      31791
WORTH COUNTY TAX COMMISSIONER                 201 N MAIN STREET ROOM 15                                                                              SYLVESTER          GA      31791
WORTH COUNTY TAX OFFICE                       201 N MAIN ST, RM 15                                                                                   SYLVESTER          GA      31791
WORTH CTY CLERK OF SUPERIOR CT                201 N MAIN ST RM 13                                                                                    SYLVESTER          GA      31791
WORTH MTL                                     704 CENTRAL                                                                                            NORTHWOOD          IA      50459
WORTH MTL                                     P O BOX 163                                                                                            NORTHWOOD          IA      50459
WORTH TOWNSHIP                                ESTHER SEEBACHER ‐ COLLE             144 DAVIS RD                                                      SLIPPERY ROCK      PA      16057
WORTH TOWNSHIP                                WORTH TOWNSHIP ‐ TREASUR             6903 S LAKESHORE                                                  LEXINGTON          MI      48450
WORTH TOWNSHIP                                WORTH TWP ‐ TAX COLLECTO             279 E MOUNTAIN ROAD                                               PORT MATILDA       PA      16870
WORTHAM BROTHERS INC                          1492 FM 2933                                                                                           MCKINNEY           TX      75071
WORTHAM, AMEER                                ADDRESS ON FILE
WORTHINGTON BORO                              GIDGET REITLER ‐ TAX COL             116 S RACE ST                                                     WORTHINGTON        PA      16262
WORTHINGTON CITY                              CITY OF WORTHINGTON ‐ CL             512 FERRY ST, CITY HALL                                           WORTHINGTON        KY      41183
WORTHINGTON FIRE DISTRIC                      WORTHINGTON FD ‐ TX COLL             PO BOX 8066                                                       BERLIN             CT      06037
WORTHINGTON HILLS CITY                        WORTHINGTON HILLS ‐ CLE              PO BOX 443                                                        GREENSBURG         IN      47240
WORTHINGTON RIDGE REALTY                      C/O GEOFFREY FORMAN                  12610 WORTHINGTON RIDGE                                           REISTERSTOWN       MD      21136
WORTHINGTON TOWN                              WORTHINGTON TN ‐ COLLECT             PO BOX 213                                                        WORTHINGTON        MA      01098
WORTHINGTON, KATHLEEN                         ADDRESS ON FILE
WORTHMOORE REALTY                             ATTN: JOHN SHERWOOD                  82 FAIRGROUND STREET                                              MARIETTA           GA      30060
WORTHMOORE REALTY LLC                         82 FAIRGROUND ST. NE                                                                                   MARIETTA           GA      30060
WORTHY INS AGENCY                             2504 DAUPHIN ST STE L                                                                                  MOBILE             AL      36606
WORTHY INS AGENCY LLC                         PO BOX 16937                                                                                           MOBILE             AL      36616
WORTHY, GINA                                  ADDRESS ON FILE
WORTHY, LORENZ                                ADDRESS ON FILE
WOTORSON‐SMITH, MNUNAH                        ADDRESS ON FILE
WOYTOWICH, CAROLYN                            ADDRESS ON FILE
WOYTOWICZ, STEPHEN                            ADDRESS ON FILE
WPM SOUTH LLC                                 13106 SE 240TH ST STE 200                                                                              KENT               WA      98031
WR ROOFING                                    5496, LLC                            1836 LONE STAR ROAD 100                                           MANSFIELD          TX      76063




                                                                                                              Page 989 of 998
                                       19-10412-jlg             Doc 15         Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.               Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    993 of 1004
Creditor Name                             Address1                                Address2                                      Address3     City               State   Zip          Country
WRANGELL CITY                             CITY AND BOROUGH OF WRAN                PO BOX 531                                                 WRANGELL           AK      99929
WREN APPRAISAL LC                         2010 E 38TH ST 102                                                                                 DAVENPORT          IA      52807
WREN CIRCLE HOMEOWNERS ASSOCIATION        4831 S WREN CIRCLE                      8                                                          HOLLADAY           UT      84117
WRENN, THOMAS                             ADDRESS ON FILE
WRENS CITY                                WRENS CITY‐TAX COLLECTOR                P O BOX 125                                                WRENS              GA      30833
WRENTHAM TOWN                             WRENTHAM TOWN ‐ TAX COLL                79 SOUTH STREET                                            WRENTHAM           MA      02093
WRICKS, GARRETT                           ADDRESS ON FILE
WRIGHT & CASEY P A                        340 NORTH CAUSEWAY                                                                                 NEW SMYRNA BEACH   FL      32169
WRIGHT CONSTRUCTION CO., INC.             31 STATION ROAD                                                                                    MT HOLLY           VT      05758
WRIGHT COUNTY                             WRIGHT CO. ‐ AUD/TREASUR                10 SECOND STREET NW, ROO                                   BUFFALO            MN      55313
WRIGHT COUNTY                             WRIGHT COUNTY ‐ COLLECTO                125 COURT SQUARE                                           HARTVILLE          MO      65667
WRIGHT COUNTY                             WRIGHT COUNTY ‐ TREASURE                PO BOX 226                                                 CLARION            IA      50525
WRIGHT FINLAY & ZAC                       SUITE 280                               4665 MAC ARTHUR COUT                                       NEWPORT BEACH      CA      92660
WRIGHT FINLAY & ZACK                      4665 MACARTHUR COURT  STE 280                                                                      NEWPORT BEACH      CA      92660
WRIGHT FINLAY & ZAK                       4665 MAC ARTHUR COURT                   SUITE 280                                                  NEWPORT BEACH      CA      92660
WRIGHT FINLAY & ZAK                       4665 MACARTHUR COURT                    SUITE 200                                                  NEWPORT BEACH      CA      92660
WRIGHT INSURANCE AGENCY                   2100 W KETTLEMAN LANE                                                                              LODI               CA      95241
WRIGHT METRO INC                          PO BOX 824                                                                                         BETHANY            OK      73008
WRIGHT NATIONAL FLOOD                     INSURANCE CO                            PO BOX 33003                                               ST PETERSBURG      FL      33733
WRIGHT NATIONAL FLOOD                     P O BOX 33005                                                                                      ST PETERSBURG      FL      33733
WRIGHT NATIONAL FLOOD CO                  801 94TH AVE N STE 110                                                                             ST PETERSBURG      FL      33702
WRIGHT NOW CONSTRUCTION                   LLC                                     1314 E LAS OIAS BLVD 717                                   FORT LAUDERDALE    FL      33301
WRIGHT ROOFS & RESTORATION LLC            3733 CAMDEN LN                                                                                     ADDISON            TX      75001
WRIGHT TOWNSHIP                           BARBARA J MACKO ‐ COLLEC                369 S MOUNTAIN BLVD                                        MOUNTAINTOP        PA      18707
WRIGHT TOWNSHIP                           WRIGHT TOWNSHIP ‐ TREASU                13931 E TERRITORIAL ROAD                                   WALDRON            MI      49288
WRIGHT TOWNSHIP                           WRIGHT TOWNSHIP ‐ TREASU                P.O. BOX 255                                               MARNE              MI      49435
WRIGHT WAY CONSTR. ENTERPRISES, INC.      702 E. PLEASANT RUN RD.                                                                            CEDAR HILL         TX      75104
WRIGHT, CHARLENE                          ADDRESS ON FILE
WRIGHT, CHELSEA                           ADDRESS ON FILE
WRIGHT, CHRISTIAN                         ADDRESS ON FILE
WRIGHT, CINDY                             ADDRESS ON FILE
WRIGHT, DARLENE                           ADDRESS ON FILE
WRIGHT, DIESHA                            ADDRESS ON FILE
WRIGHT, ELVIA                             ADDRESS ON FILE
WRIGHT, EMILY                             ADDRESS ON FILE
WRIGHT, JAMES                             ADDRESS ON FILE
WRIGHT, LATOYA                            ADDRESS ON FILE
WRIGHT, MACKENZIE                         ADDRESS ON FILE
WRIGHT, MESCHELL                          ADDRESS ON FILE
WRIGHT, NAYONNA                           ADDRESS ON FILE
WRIGHT, NICOLETTE                         ADDRESS ON FILE
WRIGHT, STEPHANIE                         ADDRESS ON FILE
WRIGHT, TERRILL                           ADDRESS ON FILE
WRIGHT, TERRY                             ADDRESS ON FILE
WRIGHT, TODD                              ADDRESS ON FILE
WRIGHT, WILLIE                            ADDRESS ON FILE
WRIGHTS PLUMBING & HEATING OIL, INC.      PO BOX 563                                                                                         DERBY              VT      05829
WRIGHTSTOWN BORO                          WRIGHTSTOWN BORO ‐ COLLE                21 SAYLORS POND ROAD                                       WRIGHTSTOWN        NJ      08562
WRIGHTSTOWN TOWN                          BROWN COUNTY ‐ TREASURER                PO BOX 23600/305 EAST WA                                   GREEN BAY          WI      54305
WRIGHTSTOWN TOWNSHIP                      WRIGHTSTOWN TWP ‐ COLLEC                PO BOX 334                                                 WYCOMBE            PA      18980
WRIGHTSTOWN VILLAGE                       BROWN COUNTY ‐ TREASURER                PO BOX 23600/305 EAST WA                                   GREEN BAY          WI      54305
WRIGHTSVILLE BORO                         WRIGHTSVILLE BORO ‐ COLL                751 FRONT ST S                                             WRIGHTSVILLE       PA      17368
WRIGHTSVILLE CITY                         WRIGHTSVILLE ‐TAX COLLEC                2566 E. ELM STREET                                         WRIGHTSVILLE       GA      31096
WRIGHTWAY EMERGENCY WATER REMOVAL         REYNOLDS VENTURES INC.                  300 TRIPLE DIAMOND BLVD                                    NOKOMIS            FL      34275
WRITTEN IN STONE                          DAVID D LOVELL                          5017 TEASLEY LANE, STE. 145, PMB18                         DENTON             TX      76210
WS BUSINESS CENTER                        1325 SW 87TH AVE                                                                                   MIAMI              FL      33174
WSSC                                      14741 SWEITZER LANE                                                                                LAUREL             MD      20707
WUNDERLIN & ASSOCS INC                    13601 MCGREGOR BLVD                                                                                FORT MYERS         FL      33919
WURDEMAN CONSTRUCTION LLC                 EDWARDO URIBE                           9297 18TH AVE                                              COLUMBUS           NE      68601
WURTSBORO VILLAGE                         WURTSBORO VILLAGE‐CLERK                 P.O. BOX 157                                               WURTSBORO          NY      12790
WV DIVISION OF FINANCIAL                  INSTITUTIONS                            900 PENNSYLVANIA AVE STE 306                               CHARLESTON         WV      25302‐3542
WV JONES & ASSOCIATES                     214 N PEEDIN AVE                                                                                   PINE LEVEL         NC      27568
WV JONES & ASSOCIATES                     PO BOX 129                                                                                         PINE LEVEL         NC      27568
WV SECRETARY OF STATE                     1900 KANAWHA BLVD E                                                                                CHARLESTON         WV      25305
WV STATE AUDITOR                          1900 KANAWHA BLVD W BLDG 1 RM W114                                                                 CHARLESTON         WV      25305
WY DEPT OF AUDIT                          122 W 25TH ST                                                                                      CHEYENNE           WY      82002
WY SECRETARY OF STATE                     STATE CAPITOL BUILDING                  2020 CAREY AVENUE                                          CHEYENNE           WY      82002‐0020
WYALUSING AREA S.D.‐LACE                  WYALUSING AREA SD ‐ COLL                142 FRANKLIN ST                                            LACEYVILLE         PA      18623
WYALUSING BORO                            WYALUSING BORO ‐ TAX COL                163 MORRIS RD.                                             SUGAR RUN          PA      18846
WYALUSING S.D./ALBANY TO                  CONSTANCE BOYER‐TAX COLL                POB 192                                                    NEW ALBANY         PA      18833




                                                                                                              Page 990 of 998
                                     19-10412-jlg               Doc 15       Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                        DITECH HOLDING CORPORATION ET. AL.                            Main Document
                                                                                           Pg CREDITOR MATRIX
                                                                                                  994 of 1004
Creditor Name                             Address1                              Address2                                       Address3                 City                       State   Zip     Country
WYALUSING S.D./HERRICK T                  WYALUSING SD  ‐ TAX COLL              11450 WYALUSING NEW ALBA                                                WYALUSING                  PA      18853
WYALUSING S.D./NEW ALBAN                  WYALUSING SD ‐ TAX COLLE              11450 WYALUSING NEW ALBA                                                WYALUSING                  PA      18833
WYALUSING S.D./STEVENS T                  IRENE MELLY ‐ TAX COLLEC              453 COLD CREEK RD                                                       WYALUSING                  PA      18853
WYALUSING S.D./TERRY TOW                  WYALUSING SD ‐ TAX COLLE              11450 WYALUSING NEW ALBA                                                WYALUSING                  PA      18853
WYALUSING S.D./WILMONT T                  WILMONT TOWNSHIP‐TAX COL              163 MORRIS ROAD                                                         SUGAR RUN                  PA      18846
WYALUSING S.D./WYALUSING                  WYALUSING SD ‐ TAX COLLE              11450 WYALUSING NEW ALBA                                                WYALUSING                  PA      18853
WYANDOT COUNTY                            WYANDOT COUNTY ‐ TREASUR              109 S SANDUSKY AVE, ROOM                                                UPPER SANDUSKY             OH      43351
WYANDOT MUT                               150 HIGHLAND PKWY                                                                                             UPPER SANDUSKY             OH      43351
WYANDOT MUT                               247 TARHE TRAIL                                                                                               UPPER SANDUSKY             OH      43351
WYANDOT MUT                               P O BOX 239                                                                                                   UPPER SANDUSKY             OH      43351
WYANDOTTE CITY                            WYANDOTTE CITY ‐ TREASUR              3200 BIDDLE AVE                                                         WYANDOTTE                  MI      48192
WYANDOTTE COUNTY                          UNIFIED TREASURY OFFICE               710 NORTH 7TH ST, SUITE                                                 KANSAS CITY                KS      66101
WYANDOTTE MUNICIPAL SERVICES              3131 BIDDLE AVENUE                                                                                            WYANDOTTE                  MI      48192
WYANT CORTEZ & CORTEZ                     840 US HIGHWAY ONE                    SUITE 345                                                               NORTH PALM BEACH           FL      33408
WYANTSKILL UNION FREE CS                  WYANTSKILL UNION SD‐COLL              25 EAST AVENUE                                                          TROY                       NY      12180
WYATT, DESIREE                            ADDRESS ON FILE
WYCKOFF TOWNSHIP                          340 FRANKLIN AVENUE                                                                                           WYCKOFF                    NJ      07481
WYCKOFF TOWNSHIP                          WYCKOFF TWP‐TAX COLLECTO              340 FRANKLINAVE                                                         WYCKOFF                    NJ      07481
WYCOFF, LOIS                              ADDRESS ON FILE
WYEVILLE VILLAGE                          WYEVILLE VLG TREASURER                209 2ND STREET                                                          WYEVILLE                   WI      54660
WYLIE GLASS & MIRROR                      P O BOX 1205                                                                                                  WYLIE                      TX      75098
WYLIE, RAYMADUS                           ADDRESS ON FILE
WYLIE, SHERRY                             ADDRESS ON FILE
WYMAN RESIDIENTIAL, LLC                   105 BRIDGESTONE WAY                                                                                           BRIGDEWATER                MA      02324
WYMAN, SILVA                              ADDRESS ON FILE
WYNDHAM WEST AT GARDEN CITY CONDOMINIUM   111 CHERRY VALLEY AVENUE                                                                                      GARDEN CITY                NY      11530
WYNDMOOR AT WOODBRIDGE COA                408 TOWNE CENTER DRIVE                                                                                        NORTH BRUNSWICK TOWNSHIP   NJ      08902
WYNDSTONE VILLAGE TOWNHOME                OWNERS ASSOC. 1 & 2 INC.              PO BOX 62                                                               ELWOOD                     IL      60421
WYNIA, LORI                               ADDRESS ON FILE
WYNMOOR COMMUNITY COUNCIL INC             1310 AVENUE OF THE STARS                                                                                      COCONUT CREEK              FL      33066
WYNMOOR CONDOMINIUMS                      6438 CITY WEST PARKWAY                                                                                        EDEN PRAIRIE               MN      55344
WYNN, PATRICIA                            ADDRESS ON FILE
WYNNE BUILDING CORPORATION                8000 SOUTH US 1, SUITE 402                                                                                    PORT OF ST. LUCIE          FL      34952
WYNNE BUILDING CORPORATION                8000 SOUTH US 1, SUITE 402                                                                                    PORT ST. LUCIE             FL      34952
WYNNE CLAIMS ADJ SERV                     273635                                1279 W PALMETTO PARK RD                                                 BOCA RATON                 FL      33486
WYNNE CLAIMS ADJUSTING &                  ROBERT & MELANIE CASPER               1279 W PALMETTO PK273635                                                BOCA RATON                 FL      33486
WYOCENA TOWN                              WYOCENA TWN TREASURER                 W5716 GORMAN ROAD                                                       RIO                        WI      53960
WYOCENA VILLAGE                           WYOCENA VLG TREASURER                 PO BOX 913/165 E DODGE                                                  WYOCENA                    WI      53969
WYOMING                                   DEANNA CHAFIN ‐ CONSUMER FINANCE      HERSCHLER BUILDING, 3 WEST                     122 WEST 25TH STREET     CHEYENNE                   WY      82002
WYOMING                                   GENERAL CONTACT                       HERSCHLER BUILDING, 3 WEST                     122 WEST 25TH STREET     CHEYENNE                   WY      82002
WYOMING                                   MICHELLE HICKMAN ‐ MORTGAGE           HERSCHLER BUILDING, 3 WEST                     122 WEST 25TH STREET     CHEYENNE                   WY      82002
WYOMING AREA S.D./EXETER                  EXETER BORO ‐ TAX COLLEC              1101 WYOMING AVE.                                                       EXETER                     PA      18643
WYOMING AREA S.D.‐EXETER                  EXETER TOWNSHIP‐TAX COLL              124 CHURCH ST.                                                          FALLS                      PA      18615
WYOMING AREA SCHOOL DIST                  WAYMAN N SMITH SR ‐ COLL              662 APPLETREE RD                                                        HARDING                    PA      18643
WYOMING AREA SD/WEST WYO                  ROBERT CONNORS ‐ TAX COL              464 W 8TH ST                                                            WEST WYOMING               PA      18644
WYOMING BORO                              WYOMING BORO ‐ TAX COLLE              277 WYOMING AVE.                                                        WYOMING                    PA      18644
WYOMING CEN SCH (COMBINE                  WYOMING CS ‐ TAX COLLECT              PO BOX 244                                                              WYOMING                    NY      14591
WYOMING CITY                              WYOMING CITY ‐ TREASURER              1155 28TH STREET SW                                                     WYOMING                    MI      49509
WYOMING COLLECTION AGENCY BOARD           HERSCHLER BLDG 3RD FL EAST            122 W 25TH ST                                                           CHEYENNE                   WY      82002
WYOMING COUNTY CLERK                      143 N MAIN ST STE 104                                                                                         WARSAW                     NY      14569
WYOMING COUNTY SHERIFF                    WYOMING COUNTY ‐ SHERIFF              PO BOX 529                                                              PINEVILLE                  WV      24874
WYOMING COUNTY TAX CLAIM BUREAU           1 COURTHOUSE SQUARE                                                                                           TUNKHANNOCK                PA      18657
WYOMING SCHOOL DISTRICT                   WYOMING SD ‐ TAX COLLECT              277 WYOMING AVE.                                                        WYOMING                    PA      18644
WYOMING SD/WEST PITTSTON                  WYOMING SD ‐ TC                       555 EXETER AVE                                                          WEST PITTSTON              PA      18643
WYOMING SECRETARY OF STATE                2020 CAREY AVENUE, 600                                                                                        CHEYENNE                   WY      82001
WYOMING TOWN                              WAUPACA COUNTY TREASURER              811 HARDING ST                                                          WAUPACA                    WI      54981
WYOMING TOWN                              WYOMING TOWN ‐ TREASURER              1 N RAILROAD AVE                                                        WYOMING                    DE      19934
WYOMING VALLEY SANITARY AUTHORITY         PO BOX 33                                                                                                     WILKES‐BARRE               PA      18703
WYOMING VALLEY WEST S.D.                  BARBARA DELLARIO‐TAX COL              162 W SHAWNEE AVE(ATTN T                                                PLYMOUTH                   PA      18651
WYOMING VALLEY WEST S.D.                  COURTDALE BORO SD ‐ COLL              5 BLACKMAN ST.                                                          COURTDALE                  PA      18704
WYOMING VALLEY WEST S.D.                  LARKSVILLE SD ‐ TAX COLL              26 DELBROOK WAY                                                         LARKSVILLE                 PA      18651
WYOMING VALLEY WEST S.D.                  NANCY KEATING ‐ TAX COLL              675 MAIN ST. BOROUGH BLD                                                SWOYERSVILLE               PA      18704
WYOMING VALLEY WEST S.D.                  WYOMING VALLEY WEST SD ‐              144 ACADEMY ST                                                          LUZERNE                    PA      18709
WYOMING VALLEY WEST S.D.                  WYOMING VALLEY WEST SD ‐              470 MAIN ST                                                             EDWARDSVILLE               PA      18704
WYOMING VALLEY WEST SCHO                  KINGSTON BORO  ‐ TAX COL              500 WYOMING AVE                                                         KINGSTON                   PA      18704
WYOMING VALLEY WEST SD/P                  PRINGLE SD ‐ TAX COLLECT              89 EVANS STREET                                                         PRINGLE                    PA      18704
WYOMING VALLEY WEST/FORT                  THOMAS ALEXANDER‐TAX COL              1271 WYOMING AVE.                                                       FORTY FORT                 PA      18704
WYOMISSING BORO                           WYOMISSING BORO ‐ COLLEC              22 READING BLVD ‐  BORO                                                 WYOMISSING                 PA      19610
WYOMISSING S.D./W. READI                  WYOMISSING AREA SD ‐ COL              630 EVANS AVE                                                           WYOMISSING                 PA      19610
WYOMISSING S.D./WYOMISSI                  WYOMISSING AREA SD ‐ COL              22 READING BLVD                                                         WYOMISSING                 PA      19610




                                                                                                             Page 991 of 998
                                       19-10412-jlg              Doc 15          Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                            DITECH HOLDING CORPORATION ET. AL.                                        Main Document
                                                                                               Pg CREDITOR MATRIX
                                                                                                      995 of 1004
Creditor Name                             Address1                                  Address2                                    Address3                                City                State   Zip          Country
WYSOX TOWNSHIP                            BRENDA BENJAMIN‐TAX COLL                  449 SHOEMAKER LANE                                                                  WYSOX               PA      18854
WYSS, WILLIAM                             ADDRESS ON FILE
WYSZYNSKI, MATTHEW                        ADDRESS ON FILE
WYTHE COUNTY                              WYTHE COUNTY ‐ TREASURER                  225 S 4TH ST                                                                        WYTHEVILLE          VA      24382
WYTHE COUNTY REAL ESTATE LLC              566 FORT CHISWELL RD                                                                                                          MAX MEADOW          VA      24360
WYTHEVILLE TOWN                           WYTHEVILLE TOWN ‐ TREASU                  150 EAST MONROE ST                                                                  WYTHEVILLE          VA      24382
X TREME TEAM LLC                          26778 LOST WOOD CIR                                                                                                           BONITA SPRINGS      FL      34135
XATRUCH, RODOLFO                          ADDRESS ON FILE
XAVIER ROOFING AND CONSTRUCTION, LLC      DAVID LONGORIA                            8903 DEERHAVEN                                                                      AUSTIN              TX      78737
XAVIER, SAGITHA                           ADDRESS ON FILE
XCEL APPRAISALS LLC                       10925 W 23RD AVE DR                                                                                                           LAKEWOOD            CO      80215
XCEL ENERGY                               PO BOX 9477                                                                                                                   MPLS                MN      55484
XCEL ENERGY INC                           PO BOX 9477                                                                                                                   MINNEAPOLIS         MN      55484‐9477
XCLUSIVE ROOF CONST. & SERVICES           11745 NW 3RD AVE                                                                                                              MIAMI               FL      33168
XCLUSIVE ROOFING FLORIDA                  LLC                                       1811 SW 91TH AVE                                                                    MIRAMAR             FL      33025
XEROX COMMERCIAL SOLUTIONS, LLC           ATTN: CSG LEGAL DEPARTMENT                2828 N. HASKELL AVENUE                                                              DALLAS              TX      75204
XEROX COMMERCIAL SOLUTIONS, LLC           ATTN: GENERAL COUNSEL                     2828 N. HASKELL AVENUE                                                              DALLAS              TX      75204
XEROX COMMERCIAL SOLUTIONS, LLC           ATTN: REAL ESTATE DEPARTMENT ‐ GRE&F      2828 N. HASKELL AVENUE                                                              DALLAS              TX      75204
XEROX FINANCIAL SOLUTIONS, LLC            ATTN: GENERAL COUNSEL                     8260 WILLOW OAKS                            CORPORATE DRIVE, SUITE 200              FAIRFAX             VA      22031
XEROX GUATEMALA                           ATTN: GENERAL COUNSEL                     15 AVE                                      17‐30 ZONE 13 EDIFICIO TETRA CENTER     GUATEMALA CITY              01013
XEROX MORTGAGE SERVICES, INC.             ATTN: GENERAL COUNSEL                     8260 WILLOW OAKS                            CORPORATE DRIVE, SUITE 200              FAIRFAX             VA      22031
XEROX MORTGAGE SERVICES, INC.             ATTN: GENERAL COUNSEL                     9040 ROSWELL ROAD                           SUITE 700                               ATLANTA             GA      30350
XINNIX INC                                3820 MANSELL RD STE 280                                                                                                       ALPHARETTA          GA      30022
XIONG, CHONG                              ADDRESS ON FILE
XIONG, CHUE                               ADDRESS ON FILE
XIONG, KEVIN                              ADDRESS ON FILE
XIONG, SONYA                              ADDRESS ON FILE
XIONG, TOU                                ADDRESS ON FILE
XIONG, YIA                                ADDRESS ON FILE
XIONG, YING                               ADDRESS ON FILE
XL                                        XL PROFESSIONAL INSURANCE                 100 CONSTITUTION PLAZA, 17TH FLOOR                                                  HARTFORD            CT      06103
XL                                        XL PROFESSIONAL INSURANCE                 ATTN: HANK TOOLAN                           100 CONSTITUTION PLAZA, 17TH FLOOR      HARTFORD            CT      06103
XL CATLIN                                 XL PROFESSIONAL INSURANCE                 100 CONSTITUTION PLAZA, 17TH FLOOR                                                  HARTFORD            CT      06103
XL CATLIN                                 XL PROFESSIONAL INSURANCE                 ATTN: HANK TOOLAN                           100 CONSTITUTION PLAZA, 17TH FLOOR      HARTFORD            CT      06103
XL REALTY, INC DBA EXCEL REALTY           ATTN: MICHELE BOYD, BROKER                1115 SEABORN ROAD                                                                   PONDER              TX      76259
XL SPECIALTY                              XL PROFESSIONAL INSURANCE                 100 CONSTITUTION PLAZA, 17TH FLOOR                                                  HARTFORD            CT      06103
XL SPECIALTY                              XL PROFESSIONAL INSURANCE                 ATTN: HANK TOOLAN                           100 CONSTITUTION PLAZA, 17TH FLOOR      HARTFORD            CT      06103
XMEDIUS SOLUTIONS INC                     75 REMITTANCE DR DEPT 6592                                                                                                    CHICAGO             IL      60675
XOME FIELD SERVICES LLC                   28753 NETWORK PLACE                                                                                                           CHICAGO             IL      60673‐1287
XOME FIELD SERVICES LLC                   ATTN: ALLEN ILLGEN                        444 EAST WASHINGTON STREET                                                          INDIANOPOLIS,       IN      46204
XOME SETTLEMENT SERVICES LLC              PO BOX 3484                                                                                                                   COPPELL             TX      75019
XOME VALUATION SERVICES                   28227 NETWORK PLACE                                                                                                           CHICAGO             IL      60673‐1282
XOME VALUATION SERVICES                   ATTN: ALLEN ILLGEN                        444 EAST WASHINGTON STREET                                                          INDIANOPOLIS        IN      46204
XOME VALUATION SERVICES, LLC              28046 NETWORK PLACE                                                                                                           CHICAGO             IL      60673
XPERT GROUP CONTRACTING                   PO BOX 544                                                                                                                    TROY                MO      63379
XPERT PROPERTY MANAGEMENT LLC             4700 SHERIDAN ST                          SUITE J                                                                             HOLLYWOOD           FL      33021
XPRESS CONSTRUCTION LLC                   615 BARTELL PLACE                                                                                                             RIDGEWOOD           NJ      07450
XPRESS RESTORATION INC                    4077 GLADING DR                                                                                                               SAN DIEGO           CA      92154
XPRESS VALUATIONS                         PO BOX 1312                                                                                                                   ATWATER             CA      95301
XRC LLC                                   108‐143                                   478 E ALTAMONTE DR                                                                  ALTAMONTE SPRINGS   FL      32701
XS BROKERS                                13 TEMPLE ST FL 2                                                                                                             QUINCY              MA      02169
XTRAC RESTORATION                         FRANK LARA                                FRANK LARA                                  14206 HILLVALE DRIVE                    HOUSTON             TX      77077
XTREME ROOFING                            TRAVIS ASKEW JR.                          TA ENTERPREISES LLC                         1718 EAGLE LAKE RD.                     SEALY               TX      77474
XTREME ROOFING & SIDING LLC               DARRIN & JO NAUMAN                        604 GRAND AVE                                                                       CRESTON             IA      50801
XTREME ROOFING & SIDNG                    & WENDI INGRAM                            604 GRAND AVE                                                                       CRESTON             IA      50801
XTREME XTERIORS                           17 WILLOW RUN                                                                                                                 PARK CITY           MT      59063
XU, YANNONG                               ADDRESS ON FILE
XXX COFFEE, INC.                          WILLIAM DREW DEGEER                       51 GARNER STREET 3B                                                                 BROOKLYN            NY      11231
XYZ CERTIFICATES                          GROUND RENT                               PO BOX 1102                                                                         BROOKLANDVILLE      MD      21022
Y MARTINEZ INS AGENCY                     916 E 6TH ST                                                                                                                  IRVING              TX      75060
Y&S BAPAZ ENTERPRISES INC                 46 MAIN ST SUITE 237                                                                                                          MONSEY              NY      10952
Y&S CONTRACTING LLC                       FELIPE RAMOS                              1848 ARNOLD PALMER DR                                                               EL PASO             TX      79935
Y. MICHELLE WHITE, ET AL.                 THE KELLY LEGAL GROUP, PLLC               JEFFREY S. KELLY                            P.O. BOX 2125                           AUSTIN              TX      78701
YAACHIS, MIEESSAA                         ADDRESS ON FILE
YACUBOVICH, JOHN                          ADDRESS ON FILE
YADKIN COUNTY                             YADKIN COUNTY ‐ TAX COLL                  101 SOUTH STATE ST                                                                  YADKINVILLE         NC      27055
YADKINVILLE TOWN                          YADKINVILLE TOWN ‐ COLLE                  PO DRAWER 816                                                                       YADKINVILLE         NC      27055
YAGAR CONSTRUCTION INC                    2150 NW 9TH ST                                                                                                                MIAMI               FL      33125
YAKIASHA LEAVELL                          PO BOX 143                                                                                                                    PEMBROKE            KY      42266
YAKIMA CITY TREASURER                     129 N 2ND ST                                                                                                                  YAKIMA              WA      98901




                                                                                                              Page 992 of 998
                                      19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                     DITECH HOLDING CORPORATION ET. AL.                                Main Document
                                                                                        Pg CREDITOR MATRIX
                                                                                               996 of 1004
Creditor Name                            Address1                            Address2                                     Address3                       City             State   Zip          Country
YAKIMA COUNTY                            YAKIMA COUNTY ‐ TREASURE            128 N 2ND ST ROOM 115                                                       YAKIMA           WA      98901
YAKIMA COUNTY PUBLIC SERVICES            128 N. 2ND STREET 4TH FLOOR                                                                                     YAKIMA           WA      98901
YAKIMA COUNTY TREASURER                  128 N 2ND ST                        ROOM 115                                                                    YAKIMA           WA      98901
YAKIMA COUNTY TREASURER                  PO BOX 22530                                                                                                    YAKIMA           WA      98907
YAKIMA‐TIETON IRRIGATION DISTRICT        470 CAMP 4 ROAD                                                                                                 YAKIMA           WA      98908
YAKUBU, MICHAEL                          ADDRESS ON FILE
YAKUTAT CITY AND BOROUGH                 CITY & BOROUGH OF YAKUTA            PO BOX 160                                                                  YAKUTAT          AK      99689
YALE CITY                                YALE CITY ‐ TREASURER               111 W MECHANIC ST.                                                          YALE             MI      48097
YALOBUSHA COUNTY                         YALOBUSHA COUNTY‐TAX COL            PO BOX 1552                                                                 WATER VALLEY     MS      38965
YALOBUSHA COUNTY ASSESSOR/COLLECTOR      201 BLACKMUR DR                                                                                                 WATER VALLEY     MS      38965
YALOBUSHA COUNTY CHANCERY CLERK          PO BOX 664                                                                                                      WATER VALLEY     MS      38965
YAM INS AGENCY                           45 21 PARSON BLVD 2ND FL                                                                                        FLUSHING         NY      11355
YAMADA, BRIAN                            ADDRESS ON FILE
YAMANE, JULIE                            ADDRESS ON FILE
YAMHILL COUNTY                           YAMHILL COUNTY ‐ TAX COL            535 NE 5TH ST, RM.42                                                        MCMINNVILLE      OR      97128
YAMHILL COUNTY TAX COLLECTOR             535 NE 5TH ST                       42                                                                          MCMINNVILLE      OR      97128
YAMPOLSKY, LEONARD                       ADDRESS ON FILE
YANCEY COUNTY                            YANCEY COUNTY ‐ TAX COLL            110 TOWN SQUARE                                                             BURNSVILLE       NC      28714
YANG, BOA                                ADDRESS ON FILE
YANG, BOB                                ADDRESS ON FILE
YANG, CHEE                               ADDRESS ON FILE
YANG, JOSEPH                             ADDRESS ON FILE
YANG, LADA                               ADDRESS ON FILE
YANG, LEE                                ADDRESS ON FILE
YANG, LINDA                              ADDRESS ON FILE
YANG, NANCY                              ADDRESS ON FILE
YANG, NHIA                               ADDRESS ON FILE
YANG, ONG                                ADDRESS ON FILE
YANG, PA NHIA                            ADDRESS ON FILE
YANG, SUNCHENG                           ADDRESS ON FILE
YANG, TONY                               ADDRESS ON FILE
YANG‐KEU, MAI                            ADDRESS ON FILE
YANKEE GAS                               P.O. BOX 150492                                                                                                 HARTFORD         CT      06115‐0492
YANKEE SPRINGS TOWNSHIP                  YANKEE SPRINGS TWP ‐ TRE            284 N. BRIGGS RD                                                            MIDDLEVILLE      MI      49333
YANKTON COUNTY                           YANKTON COUNTY ‐ TREASUR            321 WEST 3RD ‐ 1ST FLOOR                                                    YANKTON          SD      57078
YANNARELL, ROCCO                         ADDRESS ON FILE
YANTA, JOSEPH                            ADDRESS ON FILE
YANTIS, CRAIG                            ADDRESS ON FILE
YARBER, STACEY                           ADDRESS ON FILE
YARBERRY, JASON                          ADDRESS ON FILE
YARBROUGH & COMPANY INC                  PO BOX 5154                                                                                                     MACON            GA      31208
YARBROUGH INS AGENCY                     P O BOX 1510                                                                                                    CHANNELVIEW      TX      77530
YARBROUGH, NAKISHA                       ADDRESS ON FILE
YARBROUGH, ROBBIE                        ADDRESS ON FILE
YARBROUGH, TASHA                         ADDRESS ON FILE
YARDE, SHANDELL                          ADDRESS ON FILE
YARDE, SHEREENE                          ADDRESS ON FILE
YARDLEY BORO                             YARDLEY BORO ‐ TAX COLLE            141 S BELL AVE                                                              YARDLEY          PA      19067
YARLAGADDA, CHITRA                       ADDRESS ON FILE
YARMOUTH TOWN                            1146 ROUTE 28                                                                                                   SOUTH YARMOUTH   MA      02664
YARMOUTH TOWN                            YARMOUTH TOWN ‐ TAX COLL            1146 RTE 28                                                                 SOUTH YARMOUTH   MA      02664
YARMOUTH TOWN                            YARMOUTH TOWN ‐TAX COLLE            200 MAIN STREET                                                             YARMOUTH         ME      04096
YARMOUTH WATER DEPT                      99 BUCK ISLAND ROAD                                                                                             WEST YARMOUTH    MA      02673
YASUKO WHITESELL                         ADDRESS ON FILE
YATES INS                                P O BOX 1047                                                                                                    DUBLIN           GA      31040
YATES TOWN                               YATES TOWN‐TAX COLLECTOR            PO BOX 484                                                                  LYNDONVILLE      NY      14098
YATES TOWNSHIP                           YATES TOWNSHIP ‐ TREASUR            6437 S NELSON RD                                                            IDLEWILD         MI      49642
YATES, CHALSEY                           ADDRESS ON FILE
YATES, STEPHANIE                         ADDRESS ON FILE
YATESVILLE BORO                          HELEN CENTI, TAX COLLECT            35 STOUT ST                                                                 YATESVILLE       PA      18640
YAUNKUNKS BAKER LIMITED,                 DBA WILLIAM A.BAKER, ESQ.           WILLIAM A. BAKER                             9468 DOUBLE R BLVD. STE. A     RENO             NV      89521
YAVAPAI COUNTY                           YAVAPAI COUNTY ‐ TREASUR            1015 FAIR STREET                                                            PRESCOTT         AZ      86305
YAVAPAI COUNTY DEVELOPMENT SERVICES      500 SOUTH MARINA STREET                                                                                         PRESCOTT         AZ      86303
YAVAPAI COUNTY TREASURER                 1015 FAIR STREET                    ROSS D JACOBS                                                               PRESCOTT         AZ      86305
YAYER, STEVEN                            ADDRESS ON FILE
YAZOO COUNTY                             YAZOO COUNTY‐TAX COLLECT            209 E BROADWAY ST                                                           YAZOO CITY       MS      39194
YAZOO COUNTY CHANCERY CLERK              PO BOX 68                                                                                                       YAZOO CITY       MS      39194
YAZZIE, ANGELA                           ADDRESS ON FILE
YAZZIE, DELILA                           ADDRESS ON FILE
YAZZIE, MELISSA                          ADDRESS ON FILE




                                                                                                        Page 993 of 998
                                       19-10412-jlg                 Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                          DITECH HOLDING CORPORATION ET. AL.                        Main Document
                                                                                             Pg CREDITOR MATRIX
                                                                                                    997 of 1004
Creditor Name                              Address1                               Address2                                        Address3            City                   State   Zip          Country
YBARRA, KAREN                              ADDRESS ON FILE
YBARRA, VICTORIA                           ADDRESS ON FILE
YBW BROKERAGE INC                          320 ROEBLING STREET 710                                                                                    BROOKLYN               NY      11211
YEADON BORO                                YEADON BORO ‐ TAX COLLEC               BORO HALL ‐CHURCH & BAIL                                            YEADON                 PA      19050
YEAGER CONSTRUCTION                        JOSHUA BRUCE YEAGER                    JOSHUA BRUCE YEAGER                             5704 E 28TH N       NEWTON                 IA      50208
YEAGER PUBLIC ADJUSTING                    LLC                                    38 W WOODLAND AVE                                                   CAPE MAY COURT HOUSE   NJ      08210
YEAGER, KELLY                              ADDRESS ON FILE
YEAR ROUND BUILDERS INC                    324 2ND ST NE                                                                                              OSSEO                  MN      55369
YEAR ROUND CONSTRUCTION                    16860 MARLOWE                                                                                              DETROIT                MI      48235
YECHEZKEL REISS, ET AL.                    ANDRE RAMON SOLEIL, ESQ.               A.R. SOLEIL & COMPANY, P.C.                     167 PARK AVENUE     BROOKLYN               NY      11205
YEE, PAMELA                                ADDRESS ON FILE
YEITER, JESSICA                            ADDRESS ON FILE
YELL COUNTY‐COURTHOUSE                     YELL COUNTY ‐ TAX COLLEC               EAST 5TH AND MAIN STREET                                            DANVILLE               AR      72833
YELL, SHANNON                              ADDRESS ON FILE
YELLOW CREEK ESTATES MOBILE HOME PA        3079 YELLOW CREEK RD  2500                                                                                 EVANSTON               WY      82930
YELLOW MEDICINE COUNTY                     YELLOW MEDICINE CO ‐ AUD               180 8TH AVENUE                                                      GRANITE FALLS          MN      56241
YELLOWHAMMER ROOFING INC                   1620 LINDSAY LN S                                                                                          ATHENS                 AL      35613
YELLOWHAMMER ROOFING INC                   EDUARDO & TAMMY CUNEO                  1620 LINDSAY LN S                                                   ATHENS                 AL      35613
YELLOWSTONE COUNTY                         YELLOWSTONE COUNTY ‐ TRE               217 NORTH 27TH ST., RM 1                                            BILLINGS               MT      59101
YELLOWSTONE COUNTY TREASURER               217 N 27TH ST                                                                                              BILLINGS               MT      59101
YELLOWSTONE COUNTY TREASURER SHERRY LONG   PO BOX 35010                           ROOM 108                                                            BILLINGS               MT      59107
YELLVILLE WATER DEPARTMENT                 112 US‐62                                                                                                  YELLVILLE              AR      72687
YERGEAU, MAURICE                           ADDRESS ON FILE
YERMIS CASANOVA                            18665 NW 37 AVE 242                                                                                        MIAMI                  FL      33056
YES COMMUNITIES                            3308 SE 89TH STREET                                                                                        OKLAHOMA CITY          OK      73135
YES ENERGY MANAGEMENT, INC                 9910 FEDERAL DRIVE SUITE 100                                                                               COLORADO SPRINGS       CO      80921
YES INSURANCE SERVICES                     1827 E 4TH ST                                                                                              ONTARIO                CA      91764
YES ROOFING & WATERPROOF                   9755 SW 16 ST                                                                                              MIAMI                  FL      33165
YESSLITH, VALENCIA                         ADDRESS ON FILE
YETI CONSTRUCTION INC                      13301 NEPTUNE DR                                                                                           HUDSON                 FL      34667
YEYKO S HIGA                               1603 S VERNON                                                                                              DALLAS                 TX      75224
YGI CONTRACTING CORP                       PO BOX 375                                                                                                 ROSELLE                NJ      07203
YHOST, BRUCE                               ADDRESS ON FILE
YHWH REAL ESTATE                           5159 HEATHER WAY                                                                                           HUBER HEIGHTS          OH      45424
YIALOURIS GROUP REALTY                     ATTN: NANCY YIALOURIS                  350 SEVILLA AVENUE                              SUITE 202           CORAL GABLES           FL      33134
YIALOURIS GROUP REALTY, INC.               192 MINORCA AVENUE                                                                                         CORAL GABLES           FL      33134
YILDIRIM, KAREN                            ADDRESS ON FILE
YISRAEL DAVIDSON, VESHER                   ADDRESS ON FILE
YIZZI, MICHAEL                             ADDRESS ON FILE
YLINEN, JAMES                              ADDRESS ON FILE
YMW INS BROKERAGE                          5314 16TH AVE 410                                                                                          BROOKLYN               NY      11204
YNL BUILDERS LLC                           101‐76TH ST APT BASE                                                                                       NORTH BERGEN           NJ      07047
YO LANDO LANI QUIOCHO                      P.O. BOX 763, 30204 SASSAFRAS DR.                                                                          WARSAW                 MO      65355
YOAKUM COUNTY                              YOAKUM COUNTY ‐ TAX COLL               P O BOX 250                                                         PLAINS                 TX      79355
YOAKUM COUNTY ABSTRACT COMPANY             MYRNA BOULTER                          DBA ELLIOTT & WALDRON ABSTRACT COMPANY          P.O. BOX 457        PLAINS                 TX      79355
YOAKUM ISD                                 YOAKUM ISD ‐ TAX COLLECT               413 IRVINE ST                                                       YOAKUM                 TX      77995
YOE BORO                                   YORK COUNTY ‐ TREASURER                28 EAST MARKET STREET‐ R                                            YORK                   PA      17401
YOLO COUNTY                                YOLO COUNTY ‐ TAX COLLEC               625 COURT STREET ROOM 10                                            WOODLAND               CA      95695
YOLO COUNTY TAX COLLECTOR                  625 COURT ST                           SUITE 102                                                           WOODLAND               CA      95695
YONAH S. HERMAN                            3823 LABYRINTH RD                                                                                          BALTIMORE              MD      21215
YONGHONG LI AND                            SARA XIULI SONG                        8020 ELLIOT DR                                                      PLANO                  TX      75024
YONKERS CITY                               YONKERS CITY‐TAX DEPARTM               40 SOUTH BROADWAY ‐ ROOM                                            YONKERS                NY      10701
YONKERS COUNTY                             YONKERS COUNTY‐TAX RECEI               40 SOUTH BROADWAY ‐ ROOM                                            YONKERS                NY      10701
YONY RUBI                                  19107 MADISON KAYE COURT                                                                                   PORTER                 TX      77365
YOOS AGENCY INC                            780 BURMONT RD                                                                                             DREXEL HILL            PA      19026
YORK CEN SCH (COMBINED T                   YORK CEN SCH ‐ TAX COLLE               118 E SENECA ST.C/O TOMP                                            ITHACA                 NY      14850
YORK CITY                                  YORK CITY TREASURER                    101 SOUTH GEORGE STREET                                             YORK                   PA      17401
YORK CITY SCHOOL DISTRIC                   YORK CITY SD TEASURER                  101 SOUTH GEORGE STREET                                             YORK                   PA      17401
YORK CITY SEWER & REFUGE                   50 W KING ST                                                                                               YORK                   PA      17401
YORK COUNTY                                YORK COUNTY ‐ TREASURER                120 ALEXANDER HAMILTON B                                            YORKTOWN               VA      23690
YORK COUNTY                                YORK COUNTY ‐ TREASURER                18 WEST LIBERTY STREETP                                             YORK                   SC      29745
YORK COUNTY                                YORK COUNTY ‐ TREASURER                510 LINCOLN AVENUE                                                  YORK                   NE      68467
YORK COUNTY CLERK OF COURT                 PO BOX 649                                                                                                 YORK                   SC      29745
YORK COUNTY TAX CLAIM BUREAU               28 EAST MARKET ST  RM  110                                                                                 YORK                   PA      17401‐1577
YORK COUNTY TAX COLLECTOR                  18 W LIBERTY ST                                                                                            YORK                   SC      29745
YORK COUNTY TREASURER                      510 LINCOLN AVE                                                                                            YORK                   NE      68467
YORK COUNTY TREASURER                      P. O. BOX 10                                                                                               YORKTOWN               VA      23690
YORK HILL PROPERTY OWNERS ASSOC. INC       P.O. BOX 770112                                                                                            OCALA                  FL      34477
YORK SPRINGS BORO                          YORK SPRINGS BORO‐TX COL               5201 CARLISLE PIKE                                                  NEW OXFORD             PA      17350
YORK SUBURBAN S.D./SPRIN                   YORK SUBURBAN SD ‐ COLLE               558 S OGONTZ ST                                                     YORK                   PA      17403




                                                                                                                Page 994 of 998
                                    19-10412-jlg              Doc 15     Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                    DITECH HOLDING CORPORATION ET. AL.                Main Document
                                                                                       Pg CREDITOR MATRIX
                                                                                              998 of 1004
Creditor Name                          Address1                             Address2                                       Address3     City               State   Zip     Country
YORK SUBURBAN SCH DIS‐SP               YORK SUBURBAN SD ‐ COLLE             1501 MOUNT ZION ROAD                                        YORK               PA      17402
YORK TOWN                              YORK TOWN ‐ TAX COLLECTO             186 YORK STREET                                             YORK               ME      03909
YORK TOWN                              YORK TOWN ‐ TAX COLLECTO             P.O. BOX 187                                                YORK               NY      14592
YORK TOWN                              YORK TWN TREASURER                   6415 DEANSVILLE RD                                          MARSHALL           WI      53559
YORK TOWN                              YORK TWN TREASURER                   N8244 COUNTY ROAD J                                         NEW GLARUS         WI      53574
YORK TOWN                              YORK TWN TREASURER                   W3779 GREELER RD                                            NEILLSVILLE        WI      54456
YORK TOWN CONDOMINIUM ASSOCIATION      DEBBIE GOL                           975 EASTON ROAD, SUITE 102                                  WARRINGTON         PA      18976
YORK TOWNSHIP                          YORK TOWNSHIP ‐ TREASURE             11560 STONEY CREEK ROAD                                     MILAN              MI      48160
YORK TOWNSHIP                          YORK TWP ‐ TAX COLLECTOR             192 OAK RD                                                  DALLASTOWN         PA      17313
YORKSHIRE TOWN                         YORKSHIRE TOWN‐ TAX COLL             220 LIBERTY STREET                                          WARSAW             NY      14569
YORKTOWN SCHOOLS                       YORKTN SCH‐TAX RECEIVER              363 UNDERHILL AVE                                           YORKTOWN HEIGHTS   NY      10598
YORKTOWN TOWN                          YORKTOWN TOWN ‐ TAX RECE             363 UNDERHILL AVE                                           YORKTOWN HEIGHTS   NY      10598
YORKVILLE TOWN                         ROCKBRIDGE TWN TREASURER             21223 COUNTY HWY SR                                         UNION GROVE        WI      53182
YORKVILLE TOWN                         YORKVILLE TWN TREASURER              925 15TH AVENUE                                             UNION GROVE        WI      53182
YORKVILLE VILLAGE                      YORKVILLE VILLAGE ‐ CLER             PO BOX 96                                                   WHITESBORO         NY      13492
YORKVILLE‐MT PLEASANT                  MUT INS CO                           PO BOX 35                                                   UNION GROVE        WI      53182
YORKVILLE‐MT PLEASANT                  P O BOX 35                                                                                       UNION GROVE        WI      53182
YOSEMITE LAKES OWNERS ASSOCIATION      30250 YOSEMITE SPRINGS PARKWAY                                                                   COARSEGOLD         CA      93814
YOU CALL WE HAUL                       1245 WASHINGTON AVE                                                                              SHASTA LAKE        CA      96019
YOUENS, STUART                         ADDRESS ON FILE
YOUGH SCHOOL DISTRICT                  KEYSTONE COLLECTIONS GRO             546 WENDEL RD                                               IRWIN              PA      15642
YOUGH SCHOOL DISTRICT                  LINDA HARVEY ‐ TAX COLLE             310 SEWICKLEY AVE                                           HERMINIE           PA      15637
YOUGH SCHOOL DISTRICT                  NICOLE HUMENIK ‐ TAX COL             510 PITTSBURGH ST                                           WEST NEWTON        PA      15089
YOUGH SCHOOL DISTRICT                  YOUGH SD ‐ TAX COLLECTOR             115 BOLBRICH LANE                                           SMITHTON           PA      15479
YOUGH SCHOOL DISTRICT                  YOUGH SD ‐ TAX COLLECTOR             228 MAIN STREET BOX 167                                     MADISON            PA      15663
YOUGH SCHOOL DISTRICT                  YOUGH SD ‐ TAX COLLECTOR             513 8TH AVE.                                                SUTERSVILLE        PA      15083
YOUMAN, KESHIA                         ADDRESS ON FILE
YOUNAN, ALFRED                         ADDRESS ON FILE
YOUNG AMERICA MUTUAL INS               615 W 13TH ST                                                                                    GLENCOE            MN      55336
YOUNG AMERICA MUTUAL INS CO            615 W 13TH ST                                                                                    GLENCOE            MN      55336
YOUNG CHUNG &                          SHASTA CHUNG                         2575 DARLENE CT                                             TUCKER             GA      30084
YOUNG COUNTY C/O APPR DI               YOUNG CAD ‐ TAX COLLECTO             P O BOX 337                                                 GRAHAM             TX      76450
YOUNG COUNTY CLERK                     516 4TH ST ROOM 104                                                                              GRAHAM             TX      76450
YOUNG INS                              P O BOX 3410                                                                                     PORTSMOUTH         VA      23701
YOUNG INS                              P O BOX 578                                                                                      ZANESVILLE         OH      43702
YOUNG INS AGENCY INC                   P O BOX 925                                                                                      TUCUMARI           NM      88401
YOUNG KING, NASHA                      ADDRESS ON FILE
YOUNG SAMS, ANGEL                      ADDRESS ON FILE
YOUNG TOWNSHIP                         COLLECTOR/TERRY WARGO                799 DIXON ROAD                                              CLARKSBURG         PA      15725
YOUNG TOWNSHIP                         YOUNG TWP ‐ TAX COLLECTO             22 ELLERMEYER RD POB 117                                    WALSTON            PA      15781
YOUNG TOWNSHIP ‐                       SHIRLEY A. DIXON, TAX COLLECTOR      799 DIXON ROAD                                              CLARKSBURG         PA      15725
YOUNG, ALFRED                          ADDRESS ON FILE
YOUNG, ALFRED JR.                      ADDRESS ON FILE
YOUNG, ALICIA                          ADDRESS ON FILE
YOUNG, ANDRIENNE                       ADDRESS ON FILE
YOUNG, ANTHONY                         ADDRESS ON FILE
YOUNG, BETH                            ADDRESS ON FILE
YOUNG, CLIFFORD                        ADDRESS ON FILE
YOUNG, CODELIA                         ADDRESS ON FILE
YOUNG, DARRIUS                         ADDRESS ON FILE
YOUNG, FLOYD                           ADDRESS ON FILE
YOUNG, FRED                            ADDRESS ON FILE
YOUNG, JAMES                           ADDRESS ON FILE
YOUNG, JANA                            ADDRESS ON FILE
YOUNG, JOSEPHINE                       ADDRESS ON FILE
YOUNG, KATRINA                         ADDRESS ON FILE
YOUNG, KOREY                           ADDRESS ON FILE
YOUNG, LAMONT                          ADDRESS ON FILE
YOUNG, LATEASA
YOUNG, LATEASA                         ADDRESS ON FILE
YOUNG, LEVATE                          ADDRESS ON FILE
YOUNG, MARVIN                          ADDRESS ON FILE
YOUNG, MICHAEL                         ADDRESS ON FILE
YOUNG, PATRINA                         ADDRESS ON FILE
YOUNG, PETER                           ADDRESS ON FILE
YOUNG, RICHARD                         ADDRESS ON FILE
YOUNG, RITA                            ADDRESS ON FILE
YOUNG, SETH                            ADDRESS ON FILE
YOUNG, SHUNDAI                         ADDRESS ON FILE
YOUNG, SUSAN                           ADDRESS ON FILE




                                                                                                         Page 995 of 998
                                          19-10412-jlg            Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                      DITECH HOLDING CORPORATION ET. AL.                                  Main Document
                                                                                         Pg CREDITOR MATRIX
                                                                                                999 of 1004
Creditor Name                                Address1                         Address2                                      Address3                        City               State   Zip          Country
YOUNG, WAYNE                                 ADDRESS ON FILE
YOUNG, WENDY                                 ADDRESS ON FILE
YOUNG‐ALLEN, NAOMI                           ADDRESS ON FILE
YOUNGBLOOD, TERRI                            ADDRESS ON FILE
YOUNGS RIVER LEWIS &                         CLARK WATER DISTRICT             ANGELA FRUEHLING                              34583  HWY 101 BUSINESS         ASTORIA            OR      97103
YOUNGSTOWN BORO                              YOUNGSTOWN BORO‐TAX COLL         P.O. BOX 638                                                                  YOUNGSTOWN         PA      15696
YOUNGSTOWN VILLAGE                           YOUNGSTOWN VILLAGE ‐ CLE         PO BOX 168                                                                    YOUNGSTOWN         NY      14174
YOUNGSTOWN WATER DEPARTMENT                  26 S PHELPS ST                                                                                                 YOUNGSTOWN         OH      44501‐6219
YOUNGSVILLE BORO                             YOUNGSVILLE BOROUGH TREA         40 RAILROAD ST                                                                YOUNGSVILLE        PA      16371
YOUNGSVILLE TOWN                             YOUNGSVILLE TOWN ‐ COLLE         134 US 1A SOUTH                                                               YOUNGSVILLE        NC      27596
YOUNGWOOD BORO                               YOUNGWOOD BORO ‐ TAX COL         17 S 6TH ST                                                                   YOUNGWOOD          PA      15697
YOUNTS INS AGENCY                            121 N TALBERT BLVD                                                                                             LEXINGTON          PA      27293
YOUNTS INS AGENCY INC                        P O BOX 629                                                                                                    LEXINGTON          NC      27293
YOUR ADVOCATES POWELL, JACKMAN,              STEVENS & RICCIARDI PA           4575 VIA ROYALE SUITE 200                                                     FORT MYERS         FL      33919
YOUR COMPLETE REAL                           ESTATE SOLUTION                  235 FIRST ST                                                                  KEYPORT            NJ      07735
YOUR HONEY DO HELPER LLC                     SHANE MASTERS                    5403 FORESTHAVEN DR                                                           HOUSTON            TX      77066
YOUR OPTIONS INS AGENCY                      7171 CORAL WAY STE 319                                                                                         MIAMI              FL      33155
YOUR PRIVATE ADJUSTER &                      E SCHWARZ & D COTANCHE           240 S HIGHLAND AVE                                                            MOUNT DORA         FL      32757
YOUSE, ELIZABETH                             ADDRESS ON FILE
YOUSE, SAMANTHA                              ADDRESS ON FILE
YOUSSEF‐MIKHAIL, JOANNA                      ADDRESS ON FILE
YOVANI BENAVENTE                             11806 HARTFORDSHIRE WAY                                                                                        ORLANDO            FL      32824
YPA PUBLIC ADJUSTERS LLC                     401 PITCHFORK TRL STE701                                                                                       WILLOW PARK        TX      76087
YPI NORTH BELT PORTFOLIO LLC                 PO BOX 209039                                                                                                  DALLAS             TX      75320‐9039
YPI NORTH BELT PORTFOLIO, LLC                PO BOX 809042                                                                                                  CHICAGO            IL      60680
YPSILANTI CITY                               YPSILANTI CITY ‐ TREASUR         1 S. HURON ST                                                                 YPSILANTI          MI      48197
YPSILANTI COMMUNITY UTILITIES AUTHORITY      2777 STATE ROAD                                                                                                YPSILANTI          MI      48198
YPSILANTI TOWNSHIP                           YPSILANTI TOWNSHIP ‐ TRE         7200 S HURON RIVER DR.                                                        YPSILANTI          MI      48197
YSLAS, JOSEPH                                ADDRESS ON FILE
Y‐THREE CONST & JEFF &                       CHRISTINA CANNON                 PO BOX 944                                                                    WALLIS             TX      77485
Y‐THREE CONSTRUCTION INC                     PO BOX 944                                                                                                     WALLIS             TX      77485
YUBA COUNTY                                  YUBA COUNTY ‐ TAX COLLEC         915 8TH STREET, SUITE 10                                                      MARYSVILLE         CA      95901
YUBA COUNTY TREASURER ‐ TAX COLLECTOR        915 8TH STREET                   SUITE 103                                                                     MARYSVILLE         CA      95901‐5273
YUCAIPA VALLEY WATER DISTRICT                PO BOX 730                                                                                                     YUCAIPA            CA      92399
YUMA COUNTY                                  YUMA COUNTY ‐ TREASURER          192 S MAIDEN LANE                                                             YUMA               AZ      85364
YUMA COUNTY                                  YUMA COUNTY‐TREASURER            310 ASH ST, SUITE C                                                           WRAY               CO      80758
YUMA COUNTY TREASURER                        192S MAIDEN LN                                                                                                 YUMA               AZ      85364
YUMA EAST LOT OWNERS ASSN., INC              P. O. BOX 25027                                                                                                YUMA               AZ      85367‐0027
YUMOL, SUZANNE                               ADDRESS ON FILE
YUN, HEATHER                                 ADDRESS ON FILE
YUNGEN, JESSE                                ADDRESS ON FILE
YURICK, FRANK                                ADDRESS ON FILE
YUROVSKY, RIMMA                              ADDRESS ON FILE
YUTZY TREE SERVICE, INCORPORATED             690 43RD STREET SOUTH                                                                                          SAINT PETERSBURG   FL      33711
YVONNE CARTER                                1387 NW 58TH STREET                                                                                            MIAMI              FL      33142
YVONNE M. TAYLOR                             PRO SE                           YVONNE M. TAYLOR                              5345 YELLOW PINE DRIVE          MCDONOUGH          GA      30252
YVONNE PRESSLEY &                            JULIAN PRESSLEY                  22 CEDAR GROVE LN                                                             SOMERSET           NJ      08873
Z & F INVESTMENTS, INC. DBA                  REALTY EXECUTIVES CLASSIC        13039 MICHIGAN AVENUE                                                         DEARBORN           MI      48126
Z & Z SONS REMODELING                        ZEBEDEE THOMAS                   741 WEST 60TH ST.                                                             CHICAGO            IL      60621
Z AND R ASSOCIATES INC                       2319 WESTCHESTER AVE                                                                                           BRONX              NY      10462
Z CONSTRUCTION & BRIAN                       & JODI POYNTER                   PO BOX 29888                                                                  BELLINGHAM         WA      98228
Z DOUBLE B INC                               12860 W CEDAR DR UNIT110                                                                                       LAKEWOOD           CO      80228
ZABALA, PEDRO                                ADDRESS ON FILE
ZABALOU, LINDA                               ADDRESS ON FILE
ZACHARIAS, MARLO                             ADDRESS ON FILE
ZACHARY B SHARP                              3105 REAGENEA DR                                                                                               WYLIE              TX      75098
ZACHARY BILLINGS                             107 CR 278                                                                                                     TOWN CREEK         AL      35672
ZACHARY NELSON                               309 LIBERTY CT                                                                                                 WATERLOO           IL      62298
ZACHARY ROUX &                               CYNTHIA ROUX                     10159 YOURKTOWN LANE N                                                        MAPLE GROVE        MN      55369
ZACHARY TAYLOR HOMES &                       CONSTRUCTION SERVICES            16238 RR 620 STE 235                                                          AUSTIN             TX      78717
ZACHERY JOHNSON AND                          BRITTANY JOHNSON                 10631 STUTZ ST NE                                                             BLAINE             MN      55014
ZACHMAN, MATTHEW                             ADDRESS ON FILE
ZACK, ERICA                                  ADDRESS ON FILE
ZACUR, GRAHAM & COSTIS P.A.                  P.O. BOX 14409                                                                                                 ST. PETERSBURG     FL      33733
ZAGIEL, LINDA                                ADDRESS ON FILE
ZAGORIA, MICHELLE                            ADDRESS ON FILE
ZAGORSKY, ZAGORSKY & GALSKE, PC              PO BOX 218                       73 EAST MAIN STREET                                                           PLAINVILLE         CT      06062
ZAHEER RAZACK AND SALLY RAZACK               LAKE NORMAN LAW FIRM             ADAM G. BREEDING                              9606 BAILEY ROAD, SUITE 260     CONELIUS           NC      28031
ZAHRAN, KAMAL                                ADDRESS ON FILE
ZAISAN ENTERPRISES LC                        WOLFE THOMPSON LLC               6785 S EASTERN AVE. #4                                                        LAS VEGAS          NV      89119




                                                                                                          Page 996 of 998
                               19-10412-jlg               Doc 15   Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                              DITECH HOLDING CORPORATION ET. AL.                                 Main Document
                                                                                Pg 1000          of 1004
                                                                                       CREDITOR MATRIX



Creditor Name                     Address1                            Address2                                       Address3                      City               State   Zip          Country
ZALESKI, STEVEN                   ADDRESS ON FILE
ZAMARRON PAINTING                 HECTOR ZAMARRON                     17697 E. LOYOLA DRIVE  A                                                     AURORA             CO      80013
ZAMBRANO, HANS                    ADDRESS ON FILE
ZAMORA, MELISSA                   ADDRESS ON FILE
ZAMORAS CONSTRUCTION CO           INC                                 7730 PENBROOK PL                                                             HYATTSVILLE        MD      20785
ZANDENT LTD DBA WEBSUPERGOO       ATTN: GENERAL COUNSEL               THE BUSINESS DESIGN CENTRE                     52 UPPER STREET ISLINGTON     LONDON                     N1 0QH       UNITED KINGDOM
ZANDONATTI APPRAISAL              PO BOX 7586                                                                                                      ROCKFORD           IL      61126
ZANES, KATIE                      ADDRESS ON FILE
ZANIC CLEANING SERVICES           1350 N TOWN CENTER                  UNIT 1038                                                                    LAS VEGAS          NV      89144
ZAPATA COUNTY                     ZAPATA COUNTY ‐ TAX COLL            200 E. 7TH AVE STE 226                                                       ZAPATA             TX      78076
ZAPFFE COMPANY                    6440 N CENTRAL EXPY SUITE 325                                                                                    DALLAS             TX      75206
ZARA CONSTRUCTION INC             3240 PARK AV W                                                                                                   MANSFIELD          OH      44906
ZARAHAN INS                       229 BEVERLY PKWY                                                                                                 PENSACOLA          FL      32505
ZARROLI, JOHN                     ADDRESS ON FILE
ZARUTSKIE, TINA                   ADDRESS ON FILE
ZATLOKOVICZ, DENISE               ADDRESS ON FILE
ZATZKE, MARY                      ADDRESS ON FILE
ZAVALA COUNTY C/O APPR D          ZAVALA CAD ‐ TAX COLLECT            323 W ZAVALA ST                                                              CRYSTAL CITY       TX      78839
ZAVALA COUNTY CLERK               200 E UVALDE ST                                                                                                  CRYSTAL CITY       TX      78839
ZAVALA, CLAUDIA                   ADDRESS ON FILE
ZAVALA, JESUS                     ADDRESS ON FILE
ZAVALA, JOSE                      ADDRESS ON FILE
ZCS APPRAISAL                     3319 COLONIAL CT                                                                                                 FAIRFIELD          CA      94534
ZEACOMPANY INC                    501 SW C AVE STE 308‐G                                                                                           LAWTON             OK      73501
ZEBRO REALTY, LLC                 133 BADGER ROAD                                                                                                  MOSINEE            WI      54455
ZEBULON CITY                      ZEBULON CITY‐TAX COLLECT            PO BOX 385                                                                   ZEBULON            GA      30295
ZEDE ROOFING                      ABDULLA ALYAZIDI                    628 GOLDEN EAGLE DR                                                          COLORADO SPRINGS   CO      80916
ZEELAND CITY                      ZEELAND CITY ‐ TREASURER            21 S ELM ST                                                                  ZEELAND            MI      49464
ZEELAND TOWNSHIP                  ZEELAND TOWNSHIP ‐ TREAS            6582 BYRON ROAD                                                              ZEELAND            MI      49464
ZEIG, SHAUN                       ADDRESS ON FILE
ZELANO INSURANCE AGENCY           37 PLEASANT VIEW AVE                                                                                             GREENVILLE         RI      02828
ZELAYA, JOSE                      ADDRESS ON FILE
ZELDES NEEDLE & COOPER            1000 LAFAYETTE BLVD                                                                                              BRIDGEPORT         CT      06601‐1740
ZELIENOPLE BORO                   ZELIENOPLE BORO ‐ COLLEC            3 MADISON DR                                                                 ZELIENOPLE         PA      16063
ZELINSKI, MICHELLE                ADDRESS ON FILE
ZEMLA, STEPHANIE                  ADDRESS ON FILE
ZENAIDA AVILES &                  HUMBERTO FLORES                     720 E 5TH AVE                                                                KENNEWICK          WA      99336
ZENAIDA E MOJICA                  541 E 35TH ST                                                                                                    HIALEAH            FL      33013
ZENAIDA FERRO &                   JUAN RODRIGUEZ                      12425 SW 88TH CT                                                             MIAMI              FL      33176
ZENDAK CONSTRUCTION LLC           205 COUNTRY COTTAGE BLVD                                                                                         MONTZ              LA      70068
ZENDEJAS, ANDREA                  ADDRESS ON FILE
ZENITH APPRAISALS LLC             PO BOX 352                                                                                                       AUBURNDALE         FL      33823
ZENITH INS CO                     21255 CALIFA ST                                                                                                  WOODLAND HILLS     CA      91367
ZENITH INS CO                     AGRIBUSINESS SOLUTIONS              PO BOX 742575                                                                LOS ANGELES        CA      90074
ZENITH INS CO                     P O BOX 742575                                                                                                   LOS ANGELES        CA      90074
ZENITH ROOFING SERVICES, LLC      3200 W BOLT ST                                                                                                   FORT WORTH         TX      76110
ZENNI, MATTHEW                    ADDRESS ON FILE
ZENO LEASING                      PO BOX 660831                                                                                                    DALLAS             TX      75266‐0831
ZEOLLA PLUMBING &HEATING          416 TAMARACK LN                                                                                                  ABINGTON           MA      02351
ZEPHIER, ZANDRA                   ADDRESS ON FILE
ZEPHYR INS CO                     1001 BISHOP ST STE 2750                                                                                          HONOLULU           HI      96813
ZEPHYR INSURANCE CO, INC          PO BOX 30220                                                                                                     HONOLULU           HI      96820
ZERBE TOWNSHIP                    ZERBE TWP ‐ TAX COLLECTO            304 W SHAMOKIN ST                                                            TREVORTON          PA      17881
ZERTUCHE INS                      200 KINDA WAY                                                                                                    DEL RIO            TX      48840
ZERULIK, MICHAEL                  ADDRESS ON FILE
ZERVIS, MARGO                     ADDRESS ON FILE
ZHANG, LEI                        ADDRESS ON FILE
ZHAOXIAN HAN &                    JIANQIN WANG                        13398 MOSSVINE DR                                                            FRISCO             TX      75035
ZHI FENG &                        JOCELYNE FENG                       10515 GRAND OAK CIR                                                          AUSTIN             TX      78750
ZHONG, SHAOLIN                    ADDRESS ON FILE
ZHOU, DAN                         ADDRESS ON FILE
ZHUOHONG HUANG &                  JOO SOON YEO                        9023 S FERNDALE PL DR                                                        HOUSTON            TX      77064
ZICK, KYLE                        ADDRESS ON FILE
ZIEGLER & ZIEGLER LC              110 JAMES ST                                                                                                     HINTON             WV      25951
ZIERTMAN, MELLISA                 ADDRESS ON FILE
ZIEVE BRODNAX & STEELE LLP        30 CORPORATE PARK STE 450                                                                                        IRVINE             CA      92606
ZIEVE, BRODNAX AND STEELE         30 CORPORATE PARK, SUITE 450                                                                                     IRVINE             CA      92606
ZIGS HEATING AND COOLING          2831 S 13TH ST                                                                                                   MILWAUKEE          WI      53215
ZILLA BUILDERS LLC                4526 LAKESIDE MEDDOW DR                                                                                          MISSOURI CITY      TX      77459
ZILLA BUILDERS LLC &              DARYL & EULETHA WADE                2506 NORTHFORK CT                                                            PEARLAND           TX      77584




                                                                                                   Page 997 of 998
                                  19-10412-jlg               Doc 15           Filed 02/11/19        Entered 02/11/19 06:32:24
                                                                                         DITECH HOLDING CORPORATION ET. AL.                                      Main Document
                                                                                           Pg 1001          of 1004
                                                                                                  CREDITOR MATRIX



Creditor Name                        Address1                                    Address2                                     Address3                             City              State   Zip          Country
ZILLOW GROUP INC                     DEPT 3283 PO BOX 123283                                                                                                       DALLAS            TX      75312
ZILWAUKEE CITY                       ZILWAUKEE CITY ‐ TREASUR                    319 TITTABAWASSEE                                                                 SAGINAW           MI      48604
ZIMA ENTERPRISES‐TROCK               4604 CATTAIL LN                                                                                                               CORINTH           TX      76208
ZIMMER, HELEN                        ADDRESS ON FILE
ZIMMER, STEVEN                       ADDRESS ON FILE
ZIMMERMAN CONSTRUCTION               8 VICTORIA DR                                                                                                                 BELEN             NM      87002
ZIMMERMANN, MATTHEW                  ADDRESS ON FILE
ZINCK, MEGAN                         ADDRESS ON FILE
ZINDA GROUP LLC                      201                                         4061 LEXINGTON AVE N                                                              ARDEN HILLS       MN      55126
ZINGARO & CRETELLA, LLC              1087 BROAD STREET                                                                                                             BRIDGEPORT        CT      06604
ZINK, JOHN                           ADDRESS ON FILE
ZINNI, JOHN                          ADDRESS ON FILE
ZIOBROWSKI APPRAISALS                1 NORTH SECOND STREET                                                                                                         CHAMBERSBURG      PA      17201
ZIONS FIRST NATIONAL BANK LEGAL      SUPPORT VOD DEPT UT UTSC 9073               1875 S REDWOOD RD                                                                 SALT LAKE CITY    UT      84104
ZIPCO CONTRACTING INC.               4110 N CORRINGTON AVE                                                                                                         KANSAS CITY       MO      64117‐1678
ZIPINFO.COM                          230 N TRANQUIL PATH DR                                                                                                        THE WOODLANDS     TX      77380
ZIRPOLO INSURANCE AND                TRAVEL INC                                  13 MAIN ST                                                                        BUTLER            NJ      07405
ZITO INS                             8339 TYLER BLVD                                                                                                               MENTOR            OH      44060
ZIUR CONTRACTING INC                 4774 BUTTERBOUGH AVE                                                                                                          ORLANDO           FL      32829
ZIXIAO CHEN                          MICHAEL BEEDE, ESQ.                         THE LAW OFFICE OF MIKE BEEDE, PLLC           2470 ST. ROSE PARKWAY, SUITE 307     HENDERSON         NV      89074
ZIZZI CONSTRUCTION LLC               4835 LAFITTLE CT                                                                                                              PORT ALLEN        LA      70767
ZLC, INC                             2300 N BARRINGTON RD. SUITE 400                                                                                               HOFFMAN ESTATES   IL      60169
ZM CONTRACTOR, INC.                  ESTANCIAS DE SAN FERNANDO B‐33 CALLE 4                                                                                        CAROLINA          PR      00985‐5213
Z‐MAX CONSTRUCTION, INC.             4946 SW 38 WAY                                                                                                                FT. LAUDERDALE    FL      33312
ZOERB, ALEXA                         ADDRESS ON FILE
ZOHAREL QUINN                        310 W 116TH ST                                                                                                                CHICAGO           IL      60628
ZOLL, ALEXIS                         ADDRESS ON FILE
ZOLTAN KURUCZ AND LINA               KURUCZ                                      9547 LAKE SERENA DR                                                               BOCA RATON        FL      33496
ZONIES, LAUREN                       ADDRESS ON FILE
ZOODSMA, MARIELA                     ADDRESS ON FILE
ZOOK QUALITY BUILDERS                JONATHAN Z STOLTZFUS                        2071 KIRKWOOD PIKE                                                                KIRKWOOD          PA      17536
ZOPPO INS AGENCY                     142 ROUTE 23 N                                                                                                                POMTON PLAINS     NJ      07444
ZORN, JENNIFER                       ADDRESS ON FILE
ZREC LLC                             PO BOX 1348                                                                                                                   HUNTERSVILLE      NC      28070
ZROOFING & ARACELLI &                RAFAEL LOPEZ& K&E GARCIA                    2498 WEST 3 CT                                                                    HIALEAH           FL      33010
ZUBER, MISTY                         ADDRESS ON FILE
ZUBERO INS GROUP II LLC              9825 MARINA BLVD                                                                                                              BOCA RATON        FL      33428
ZUCKER, GOLDBERG & ACKERMAN LLC      200 SHEFFIELD STREET, SUITE 101                                                                                               MOUNTAINSIDE      NJ      07092
ZUEHLKE, KATHLEEN                    ADDRESS ON FILE
ZUKIE, AMANDA                        ADDRESS ON FILE
ZULLO & JACKS, LLC                   83 MAIN STREET                              P. O. BOX 120748                                                                  EAST HAVEN        CT      06512
ZURICH                               P O BOX 3187                                                                                                                  MILWAUKEE         WI      53201
ZURICH AMER INS IL                   P O BOX 4037                                                                                                                  SCHAUMBURG        IL      60196
ZURIK, TODD                          ADDRESS ON FILE
ZURITA, YOLAYSI                      ADDRESS ON FILE
ZURN PLY ROOFING LLC                 PO BOX 3745                                                                                                                   BOULDER           CO      80307
ZURN, CHRISTOPHER                    ADDRESS ON FILE
ZUZOLO LAW OFFICES LLC               700 YOUNGSTOWN‐WARREN RD                                                                                                      NILES             OH      44446
ZWEBER, CHRISTOPHER                  ADDRESS ON FILE
ZWIERZ, DARA                         ADDRESS ON FILE
ZWIERZCHOWSKI, PETER                 ADDRESS ON FILE
ZWOLLE TOWN                          ZWOLLE TOWN ‐ TAX COLLEC                    BOX 1038                                                                          ZWOLLE            LA      71486
ZYTEK ROOFING                        145 STEEPLECHASE DR                                                                                                           MCDONOUGH         GA      30252




                                                                                                            Page 998 of 998
19-10412-jlg          Doc 15    Filed 02/11/19 Entered 02/11/19 06:32:24     Main Document
                                            Pg 1002 of 1004



                                               Exhibit B

                              Equity Holders of Ditech Holding Corporation




WEIL:\96914001\1\41703.0010
                                           19-10412-jlg          Doc 15               Filed 02/11/19            Entered
                                                                                                        DITECH HOLDING CORPORATION02/11/19 06:32:24          Main Document
                                                                                                       Pg 1003 of 1004
                                                                                               EQUITY HOLDERS FOR DITECH HOLDING CORPORATION



                                                                                                                                                                                        Common Stock    Preferred Stock
                            Name                                   Address1                          Address2                 Address3           City        State    Zip     Country      Shares           Shares
Abid H Shah                                           ADDRESS ON FILE                                                                                                                               1                 0
Aimee L Wands Cochran Tr                              ADDRESS ON FILE                                                                                                                               1                 0
Alejandro Morales-Kuhne & V Kuhne De Morales Jt Ten   ADDRESS ON FILE                                                                                                                               2                 0
Anne T Akers                                          ADDRESS ON FILE                                                                                                                               5                 0
Art Morgan                                            ADDRESS ON FILE                                                                                                                               2                 0
Baker Street Capital LP                               12400 Wilshire Blvd Suite 940                                                      LOS ANGELES    CA           90025                         57                 0
Betty A Craft                                         ADDRESS ON FILE                                                                                                                               2                 0
Bryan C Macrae                                        ADDRESS ON FILE                                                                                                                               3                 0
Calvin B Smith                                        ADDRESS ON FILE                                                                                                                               1                 0
Carla Zylius & Donald Zylius Jt Ten                   ADDRESS ON FILE                                                                                                                               1                 0
Carol W Farrell                                       ADDRESS ON FILE                                                                                                                               9                 0
Catherine C Fetner                                    ADDRESS ON FILE                                                                                                                               2                 0
Cede & Co.                                            PO Box 20                         Bowling Green Stn                                NEW YORK       NY           10274                    5407592             90712
Charles G Frier                                       ADDRESS ON FILE                                                                                                                               4                 0
Christie Bowen Dcsd                                   ADDRESS ON FILE                                                                                                                               1                 0
Constantine M Liakakos                                ADDRESS ON FILE                                                                                                                               5                 0
Credit National                                       C/O Xavier Duranton               45 Rue Saint-Dominque                            PARIS                       75700   FRANCE               410                 0
Damon Pendleton                                       ADDRESS ON FILE                                                                                                                               1                 0
Daniel Sternbach                                      ADDRESS ON FILE                                                                                                                               2                 0
Dave Hicks                                            ADDRESS ON FILE                                                                                                                               2                 0
Ellyn L Brown                                         ADDRESS ON FILE                                                                                                                               1                 0
Emily Ernestine Wardlow                               ADDRESS ON FILE                                                                                                                              14                 0
Eric Touzalin                                         ADDRESS ON FILE                                                                                                                               4                 0
Frank A Covelli                                       ADDRESS ON FILE                                                                                                                               1                 0
Gary C Pears                                          ADDRESS ON FILE                                                                                                                               1                 0
Gary N Brainard & Leslie A Brainard Jt Ten            ADDRESS ON FILE                                                                                                                               1                 0
George R Horvath & Peter Horvath Jt Ten               ADDRESS ON FILE                                                                                                                               2                 0
Gerald A Craft                                        ADDRESS ON FILE                                                                                                                               2                 0
Gerald R Patterson & Dorothy H Patterson Jt Ten       ADDRESS ON FILE                                                                                                                               9                 0
Greg Scott                                            ADDRESS ON FILE                                                                                                                               2                 0
Herbert L Bratcher                                    ADDRESS ON FILE                                                                                                                               1                 0
J Scott Mckibbin                                      ADDRESS ON FILE                                                                                                                               1                 0
Jackie S Williams                                     ADDRESS ON FILE                                                                                                                               2                 0
James Alexander Anderson                              ADDRESS ON FILE                                                                                                                               2                 0
James F Brenzel & Mary C Brenzel Jt Ten               ADDRESS ON FILE                                                                                                                               1                 0
James W Mcintire Jr                                   ADDRESS ON FILE                                                                                                                               4                 0
Janet E Green                                         ADDRESS ON FILE                                                                                                                               2                 0
Jeff Smith                                            ADDRESS ON FILE                                                                                                                               2                 0
Jennie M Tate Tod                                     ADDRESS ON FILE                                                                                                                               4                 0
Jeremiah N Desrochers                                 ADDRESS ON FILE                                                                                                                               2                 0
Jerry Killebrew                                       ADDRESS ON FILE                                                                                                                              36                 0
Jim Sweitzer                                          ADDRESS ON FILE                                                                                                                               2                 0
John A Aldrich Jr                                     ADDRESS ON FILE                                                                                                                               2                 0
John A Burchett                                       ADDRESS ON FILE                                                                                                                              13                 0
John Milazzo                                          ADDRESS ON FILE                                                                                                                               2                 0
John Stiglich & Martha Stiglich Jt Ten                ADDRESS ON FILE                                                                                                                               1                 0
John Storm                                            ADDRESS ON FILE                                                                                                                               2                 0
John T Case                                           ADDRESS ON FILE                                                                                                                              15                 0
Keith A Burch & Cheryl A Burch Jt Ten                 ADDRESS ON FILE                                                                                                                               9                 0
Keith Monteleone                                      ADDRESS ON FILE                                                                                                                               5                 0
Ketch & Co.                                           C/O BNY Mellon                    PO Box 3920002                                   PITTSBURGH     PA           15251                          5                 0
L J Davidson                                          ADDRESS ON FILE                                                                                                                               1                 0
L S Kelly                                             ADDRESS ON FILE                                                                                                                               8                 0
Larry Morgan                                          ADDRESS ON FILE                                                                                                                               2                 0
Leonard H Gilbert & Jean B Gilbert Jt Ten             ADDRESS ON FILE                                                                                                                               2                 0
Lowell Pinnock                                        ADDRESS ON FILE                                                                                                                               2                 0
Maddalena Mcclure Tod                                 ADDRESS ON FILE                                                                                                                               1                 0
Matthew Hahn                                          ADDRESS ON FILE                                                                                                                               1                 0
Michael D Eyer                                        ADDRESS ON FILE                                                                                                                               2                 0
Michael T Tokarz                                      ADDRESS ON FILE                                                                                                                               1                 0
Nancy Rasmussen                                       ADDRESS ON FILE                                                                                                                               2                 0
Ned A Hendrixson                                      ADDRESS ON FILE                                                                                                                               1                 0
Norman Mcculley                                       ADDRESS ON FILE                                                                                                                               2                 0
Patricia H Mcmahon                                    ADDRESS ON FILE                                                                                                                               2                 0
Paul Pedrotti                                         ADDRESS ON FILE                                                                                                                               2                 0
Peggy E Davis-Bradford                                ADDRESS ON FILE                                                                                                                               1                 0




                                                                                                                Page 1 of 2
                                            19-10412-jlg          Doc 15              Filed 02/11/19            Entered
                                                                                                        DITECH HOLDING CORPORATION02/11/19 06:32:24                           Main Document
                                                                                                       Pg 1004 of 1004
                                                                                               EQUITY HOLDERS FOR DITECH HOLDING CORPORATION



                                                                                                                                                                                                        Common Stock    Preferred Stock
                             Name                                   Address1                         Address2                              Address3               City        State    Zip    Country      Shares           Shares
Pruco Life Insurance Company                           Attn Cmg South Subsidary Sup     100 Mulberry Street                    10th Floor Gateway Center 2   NEWARK      NJ           07102                         9                     0
Rafael Castro                                          ADDRESS ON FILE                                                                                                                                              1                     0
Ramey O Rogness                                        ADDRESS ON FILE                                                                                                                                              1                     0
Ray E Uhl & Theresa M Uhl Jt Ten                       ADDRESS ON FILE                                                                                                                                              1                     0
Ray Walker                                             ADDRESS ON FILE                                                                                                                                              2                     0
Robbie M Miller                                        ADDRESS ON FILE                                                                                                                                              2                     0
Robert Mcneal Jr.                                      ADDRESS ON FILE                                                                                                                                              2                     0
Roberto Vazquez                                        ADDRESS ON FILE                                                                                                                                              1                     0
Rose Wiley                                             ADDRESS ON FILE                                                                                                                                              2                     0
Samuel Bjelac III Cust                                 ADDRESS ON FILE                                                                                                                                              5                     0
Shannon E Smith                                        ADDRESS ON FILE                                                                                                                                              1                     0
Susan Marie Kleitz                                     ADDRESS ON FILE                                                                                                                                              3                     0
Tommy Joe Alexander                                    ADDRESS ON FILE                                                                                                                                              2                     0
General Electric Pension Trust                         Master Retirement Trust          C/O General Electric Pension Tr        Box 1900                      STAMFORD    CT           06902                       107                     0
United Mine Workers America                            18354 Quantico Gateway Dr        Suite 200                                                            TRIANGLE    VA           22172                         2                     0
Victoria De Las Cuevas                                 ADDRESS ON FILE                                                                                                                                              2                     0
Vira Yitram                                            ADDRESS ON FILE                                                                                                                                              2                     0
Wayne A Cekola II                                      ADDRESS ON FILE                                                                                                                                              1                     0
William Bennett                                        ADDRESS ON FILE                                                                                                                                              2                     0
William J Meurer                                       ADDRESS ON FILE                                                                                                                                              1                     0
William Michael Dupree & Craig Michael Dupree Jt Ten   ADDRESS ON FILE                                                                                                                                              7                     0




                                                                                                                          Page 2 of 2
